TITLE I - CONSTRUCTION OF STATUTES

Chapter 1 - DEFINITIONS

1.01 - Definitions.

1.01 Definitions.—In construing these statutes and each and every word, phrase, or part hereof, where the context will permit:

(1) The singular includes the plural and vice versa.

(2) Gender-specific language includes the other gender and neuter.

(3) The word “person” includes individuals, children, firms, associations, joint adventures, partnerships, estates, trusts, business trusts, syndicates, fiduciaries, corporations, and all other groups or combinations.

(4) The word “writing” includes handwriting, printing, typewriting, and all other methods and means of forming letters and characters upon paper, stone, wood, or other materials. The word “writing” also includes information which is created or stored in any electronic medium and is retrievable in perceivable form.

(5) The word “oath” includes affirmations.

(6) Reference to any office or officer includes any person authorized by law to perform the duties of such office.

(7) Reference to the population or number of inhabitants of any county, city, town, village, or other political subdivision of the state shall be taken to be that as shown by the last preceding official decennial federal census, beginning with the Federal Census of 1950, which shall also be the state census and shall control in all population acts and constitutional apportionments, unless otherwise ordered by the Legislature.

(8) The words “public body,” “body politic,” or “political subdivision” include counties, cities, towns, villages, special tax school districts, special road and bridge districts, bridge districts, and all other districts in this state.

(9) Crude turpentine gum (oleoresin), the product of a living tree or trees of the pine species, and gum-spirits-of-turpentine and gum resin as processed therefrom, shall be taken and understood to be agricultural products, farm products, and agricultural commodities.

(10) The term “natural barrier” when used with reference to the possession of real estate includes any cliff, river, sea, gulf, lake, slough, marsh, swamp, bay, lagoon, creek, saw grass area, or the like.

(11) The words “registered mail” include certified mail with return receipt requested.

(12) Whenever the terms “agriculture,” “agricultural purposes,” “agricultural uses,” or words of similar import are used in any of the statutes of the state, such terms include aquaculture, horticulture, and floriculture; aquacultural purposes, horticultural purposes, and floricultural purposes; aquacultural uses, horticultural uses, and floricultural uses; and words of similar import applicable to agriculture are likewise applicable to aquaculture, horticulture, and floriculture.

(13) The word “minor” includes any person who has not attained the age of 18 years.

(14) The term “veteran” means a person who served in the active military, naval, or air service and who was discharged or released under honorable conditions only or who later received an upgraded discharge under honorable conditions, notwithstanding any action by the United States Department of Veterans Affairs on individuals discharged or released with other than honorable discharges. To receive benefits as a wartime veteran, a veteran must have served in a campaign or expedition for which a campaign badge has been authorized or during one of the following periods of wartime service:

(a) Spanish-American War: April 21, 1898, to July 4, 1902, and including the Philippine Insurrection and the Boxer Rebellion.

(b) Mexican Border Period: May 9, 1916, to April 5, 1917, in the case of a veteran who during such period served in Mexico, on the borders of, or in the waters adjacent to Mexico.

(c) World War I: April 6, 1917, to November 11, 1918; extended to April 1, 1920, for those veterans who served in Russia; also extended through July 1, 1921, for those veterans who served after November 11, 1918, and before July 2, 1921, provided such veterans had at least 1 day of service between April 5, 1917, and November 12, 1918.

(d) World War II: December 7, 1941, to December 31, 1946.

(e) Korean War: June 27, 1950, to January 31, 1955.

(f) Vietnam War: February 28, 1961, to May 7, 1975.

(g) Persian Gulf War: August 2, 1990, to January 2, 1992.

(h) Operation Enduring Freedom: October 7, 2001, and ending on the date thereafter prescribed by presidential proclamation or by law.

(i) Operation Iraqi Freedom: March 19, 2003, and ending on the date thereafter prescribed by presidential proclamation or by law.

(15) The term “wrecker operator” means any person or firm regularly engaged for hire in the business of towing or removing motor vehicles.

(16) The term “Administrative Procedures Committee” means a committee designated by joint rule of the Legislature or by agreement between the President of the Senate and the Speaker of the House of Representatives.

(17) The term “Legislative Auditing Committee” means a committee or committees designated by joint rule of the Legislature, by the President of the Senate or the Speaker of the House of Representatives, or by agreement between the President of the Senate and the Speaker of the House of Representatives.

(18) The term “Office of Program Policy Analysis and Government Accountability” means an entity designated by joint rule of the Legislature or by agreement between the President of the Senate and the Speaker of the House of Representatives.

(19) The term “Office of Economic and Demographic Research” means an entity designated by joint rule of the Legislature or by agreement between the President of the Senate and the Speaker of the House of Representatives.

History.—RS 1, 2064; GS 1, 2580; RGS 1, 3939; CGL 1, 5858; s. 1, ch. 16297, 1933; CGL 1936 Supp. 1(1); s. 1, ch. 17750, 1937; CGL 1940 Supp. 1365(43); s. 1, ch. 24139, 1947; s. 1, ch. 57-98; s. 1, ch. 61-486; s. 1, ch. 63-572; s. 1, ch. 69-195; s. 1, ch. 73-21; s. 1, ch. 78-10; s. 1, ch. 84-114; s. 8, ch. 88-33; s. 1, ch. 90-92; s. 1, ch. 92-80; s. 1, ch. 95-147; s. 3, ch. 96-224; s. 1, ch. 96-247; s. 1, ch. 98-121; s. 1, ch. 98-324; s. 1, ch. 2003-42; s. 1, ch. 2007-32; s. 10, ch. 2011-34; s. 1, ch. 2014-63.

Note.—Subsection (10) Former s. 1.03.



1.02 - Legal time.

1.02 Legal time.—In all laws, statutes, orders, rules and regulations of this state, relating to the time of performance of any act by any officer or department of this state, whether in the legislative, executive or judicial branches, or relating to the time within which any rights shall accrue or determine, or within which any act shall or shall not be performed, by any person subject to the jurisdiction of this state, it shall be understood and intended that the said time shall be the United States standard time of the zone within which the act is to be performed or the right shall accrue or determine.

History.—s. 1, ch. 3916, 1889; RS 1307; GS 1739; s. 1, ch. 6938, 1915; RGS 2954; CGL 4681.



1.04 - Statutory construction; amendatory acts passed at the same session.

1.04 Statutory construction; amendatory acts passed at the same session.—Acts passed during the same legislative session and amending the same statutory provision are in pari materia, and full effect should be given to each, if that is possible. Language carried forward unchanged in one amendatory act, pursuant to s. 6, Art. III of the State Constitution, should not be read as conflicting with changed language contained in another act passed during the same session. Amendments enacted during the same session are in conflict with each other only to the extent that they cannot be given effect simultaneously.

History.—s. 1, ch. 74-153.






Chapter 2 - COMMON LAW IN FORCE; REPEALED STATUTES

2.01 - Common law and certain statutes declared in force.

2.01 Common law and certain statutes declared in force.—The common and statute laws of England which are of a general and not a local nature, with the exception hereinafter mentioned, down to the 4th day of July, 1776, are declared to be of force in this state; provided, the said statutes and common law be not inconsistent with the Constitution and laws of the United States and the acts of the Legislature of this state.

History.—s. 1, Nov. 6, 1829; RS 59; GS 59; RGS 71; CGL 87.



2.04 - Repealed statute not revived by implication.

2.04 Repealed statute not revived by implication.—No statute of this state which has been repealed shall ever be revived by implication; that is to say, if a statute be passed repealing a former statute, and a third statute be passed repealing the second, the repeal of the second statute shall in no case be construed to revive the first, unless there be express words in the said third statute for this purpose.

History.—Nov. 2, 1829; RS 62; GS 62; RGS 74; CGL 90.









TITLE II - STATE ORGANIZATION

Chapter 6 - ADMISSION INTO UNION; CONCESSIONS; STATE BOUNDARIES

6.01 - Assent to terms of admission into the union.

6.01 Assent to terms of admission into the union.—The State of Florida assents as by the statute approved July 25, 1845, to the terms of admission of this state into the Confederacy and Union of the United States, and to the provisions of the Acts of Congress respecting the public lands of the United States in this state.

History.—s. 1, ch. 14, 1845; RS 6; GS 4; RGS 4; CGL 4.



6.02 - United States authorized to acquire lands for certain purposes.

6.02 United States authorized to acquire lands for certain purposes.—The United States may purchase, acquire, hold, own, occupy, and possess such lands within the limits of this state as they shall seek to occupy and hold as sites on which to erect and maintain forts, magazines, arsenals, dockyards, and other needful buildings, or any of them, as contemplated and provided in the Constitution of the United States; such land to be acquired either by contract with owners, or in the manner hereinafter provided.

History.—s. 1, ch. 25, 1845; RS 7; GS 5; RGS 5; CGL 5.



6.03 - Condemnation of land when price not agreed upon.

6.03 Condemnation of land when price not agreed upon.—If the officer or other agent employed by the United States to make such purchase and the owner of the land contemplated to be purchased, as aforesaid, cannot agree for the sale and purchase thereof, the same may be acquired by the United States by condemnation in the same manner as is hereinafter provided for condemnation of lands for other public purposes, and any officer or agent authorized by the United States may institute and conduct such proceedings in their behalf.

History.—s. 2, ch. 25, 1845; RS 8; GS 6; RGS 6; CGL 6.



6.04 - Jurisdiction over such lands; how ceded to the United States.

6.04 Jurisdiction over such lands; how ceded to the United States.—Whenever the United States shall contract for, purchase, or acquire any land within the limits of this state for the purposes aforesaid, in either of the modes above mentioned and provided, or shall hold for such purposes lands heretofore lawfully acquired or reserved therefor, and shall desire to acquire constitutional jurisdiction over such lands for said purposes, the Governor of this state may, upon application made to him or her in writing on behalf of the United States for that purpose, accompanied by the proper evidence of said reservation, purchase, contract, or acquisition of record, describing the land sought to be ceded by convenient metes and bounds, thereupon, in the name and on behalf of this state, cede to the United States exclusive jurisdiction over the land so reserved, purchased, or acquired and sought to be ceded; the United States to hold, use, occupy, own, possess, and exercise said jurisdiction over the same for the purposes aforesaid, and none other whatsoever; provided, always, that the consent aforesaid is hereby given and the cession aforesaid is to be granted and made as aforesaid, upon the express condition that this state shall retain a concurrent jurisdiction with the United States in and over the land or lands so to be ceded, and every portion thereof, so far that all process, civil or criminal, issuing under authority of this state, or of any of the courts or judicial officers thereof may be executed by the proper officers thereof, upon any person amenable to the same, within the limits and extent of lands so ceded, in like manner and to like effect as if this law had never been passed; saving, however, to the United States security to their property within said limits and extent, and exemption of the same, and of said lands from any taxation under the authority of this state while the same shall continue to be owned, held, used, and occupied by the United States for the purposes above expressed and intended, and not otherwise.

History.—s. 3, ch. 25, 1845; RS 9; GS 7; RGS 7; CGL 7; s. 2, ch. 95-147.



6.05 - Transfer of title and jurisdiction over land owned by state.

6.05 Transfer of title and jurisdiction over land owned by state.—Whenever a tract of land containing not more than 4 acres shall be selected by an authorized officer or agent of the United States for the bona fide purpose of erecting thereon a lighthouse, beacon, marine hospital, or other public work, and the title to the said land shall be held by the state, then on application by the said officer or agent to the Governor of this state, the said executive may transfer to the United States the title to, and jurisdiction over, said land; provided, always, that the said transfer of title and jurisdiction is to be granted and made, as aforesaid, upon the express condition that this state shall retain a concurrent jurisdiction with the United States, in and over the lands so to be transferred, and every portion thereof, so far that all process, civil or criminal, issuing under authority of this state, or any of the courts or judicial officers thereof, may be executed by the proper officer thereof, upon any person amenable to the same, within the limits and extent of the lands so ceded, in like manner and to like effect as if this law had never been passed; saving, however, to the United States, security to their property within said limits or extent. The said lands shall hereafter remain the property of the United States and be exempt from taxation as long as they shall be needed for said purposes.

History.—ss. 1, 2, ch. 630, 1855; RS 10; GS 8; RGS 8; CGL 8.



6.06 - United States may acquire state lands for national forests.

6.06 United States may acquire state lands for national forests.—The consent of the state is given to the acquisition by the United States, by purchase, gift, or condemnation with adequate compensation, of such lands in Florida as in the opinion of the Federal Government may be needed for the establishment, consolidation and extension of national forests in the state; provided, that the state shall retain a concurrent jurisdiction with the United States in and over lands so acquired so far that civil process in all cases, and such criminal process as may issue under the authority of the state against any person charged with the commission of any crime without or within said jurisdiction, may be executed thereon in like manner as if this section had not been passed.

History.—s. 1, ch. 8564, 1921; CGL 9.



6.07 - Congress may legislate concerning state lands acquired for national forests.

6.07 Congress may legislate concerning state lands acquired for national forests.—Congress may pass such laws and make or provide for the making of such rules and regulations, of both a civil and criminal nature, and provide punishment therefor, as in its judgment may be necessary for the administration, control, and protection of such lands as may be from time to time acquired by the United States under the provisions of s. 6.06.

History.—s. 2, ch. 8564, 1921; CGL 10.



6.075 - Lands owned or controlled by United States Department of Interior; Governor authorized to cede concurrent jurisdiction to enforce criminal laws.

6.075 Lands owned or controlled by United States Department of Interior; Governor authorized to cede concurrent jurisdiction to enforce criminal laws.—

(1)(a) Whenever the United States Department of the Interior, National Park Service, shall desire to acquire concurrent jurisdiction to enforce criminal laws on any lands owned or controlled by the United States Department of the Interior, National Park Service, within this state and shall make application for that purpose, the Governor is authorized to cede to the United States Department of the Interior, National Park Service, such measure of jurisdiction, not exceeding that requested, as the Governor may deem proper, over all or any part of such lands as to which a cession of the concurrent jurisdiction to enforce criminal laws is requested.

(b) The application on behalf of the United States Department of the Interior, National Park Service, shall state in particular the measure of jurisdiction desired and shall be accompanied by an accurate description of the lands over which such jurisdiction is desired and by information as to which of such lands are then owned or controlled by the United States Department of the Interior, National Park Service.

(c) The cession of jurisdiction shall become effective when it is accepted on behalf of the United States, which acceptance shall be indicated, in writing upon the instrument of cession, by an authorized official of the United States Department of the Interior, National Park Service, and by filing with the Secretary of State of the State of Florida.

(2) The state reserves jurisdiction, for itself and its political subdivisions, to enforce the laws on any lands for which concurrent jurisdiction has been ceded to the United States pursuant to this act. No person residing on such lands shall be deprived of any civil or political rights, including the right of suffrage, by reason of the cession of concurrent jurisdiction to the United States Department of the Interior, National Park Service.

(3)(a) Whenever the United States tenders to the state a relinquishment of all or part of the jurisdiction theretofore acquired by it over lands within this state, the Governor is authorized to accept on behalf of the state the jurisdiction so relinquished; provided, however, that the Governor shall not accept a relinquishment of all or part of such jurisdiction over an Indian tribe recognized by the United States without the consent of its federally recognized tribal governing body.

(b) The Governor shall indicate his or her acceptance of such relinquished jurisdiction by a writing addressed to the head of the appropriate department or agency of the United States, and such acceptance shall be effective when said writing is deposited in the United States mail.

History.—ss. 1, 2, 3, ch. 86-67; s. 3, ch. 95-147.



6.08 - Boundary between Florida and Alabama.

6.08 Boundary between Florida and Alabama.—The line commencing on the Chattahoochee River near a place known as “Irwin’s Mills,” and running west to the Perdido, marked throughout by blazes on the trees, and also by mounds of earth thrown upon the line, at distances of 1 mile, more or less, from each other, and commonly known as the “Mound line” or “Ellicott’s line,” and by these names distinguished from another line above, running irregularly at different distances not exceeding one and a half miles from the “Mound line” and marked by blazes only, and known as the “Upper line,” or “Coffee’s line,” is the boundary line between the States of Florida and Alabama.

History.—s. 2, ch. 165, 1848; RS 2; GS 2; RGS 2; CGL 2.



6.081 - Florida-Alabama boundary redefined.

6.081 Florida-Alabama boundary redefined.—

(1) The middle of the Perdido River at its mouth, as defined by the Constitutions of the States of Alabama and Florida, is at latitude 30°16′53″ N. and longitude 87°31′06″ W. as the control point; the boundary line at the mouth of the Perdido River is fixed, as nearly as may be, in the axis of the mouth of said river, passing through the control point and running north and south and having as its northern terminus a point of latitude 30°17′02″ N. and longitude 87°31′06″ W., and as its southern terminus a point 1,000 feet due south of the control point; from the northern terminus of the boundary line at the mouth of the river, the boundary up the lower portion of said river be a straight line to a point at latitude 30°18′00″ N., longitude 87°27′08″ W., thence by a straight line to a point in the center line of the intracoastal canal at longitude 87°27′00″ W.; the seaward boundary between Florida and Alabama extends from the south end of the boundary line at the mouth of the Perdido River, thence south 0°01′00″ W. to the seaward limit of each respective state; and shall be deemed, taken and declared, and is hereby deemed, taken and declared to be the boundary line between the States of Florida and Alabama, at the mouth of the Perdido River and adjacent thereto, and shall be deemed and taken as such by the authorities and people of this state.

(2) Nothing herein contained, nor any operations of the provisions of this section, shall prejudice the rights or claims of private individuals to any of the lands herein involved whether such rights or claims arise or exist upon the basis that the lands herein defined as being within the boundaries of the State of Alabama were previously a part of the State of Florida or included within the boundaries of the State of Florida or otherwise.

History.—ss. 2, 5, ch. 28141, 1953.

Note.—Boundary.—Consent given by 68 Stat. 182, May 6, 1954.



6.09 - Boundary between Florida and Georgia.

6.09 Boundary between Florida and Georgia.—

(1) The line run and marked by B. J. Whitner, Jr., on the part of Florida, and G. J. Orr, on the part of Georgia, is the permanent boundary line between the States of Florida and Georgia.

(2) The boundary line between the States of Florida and Georgia as described in subsection (1) herein shall be extended from a point 37 links north of Ellicott’s Mound on the Saint Marys River; thence down said river to the Atlantic Ocean; thence along the middle of the presently existing Saint Marys entrance navigational channel to the point of intersection with a hypothetical line connecting the seawardmost points of the jetties now protecting such channel; thence along said line to a control point of latitude 30°42′45.6″ N., longitude 81°24′15.9″ W.; thence due east to the seaward limit of Florida as now or hereafter fixed by the Congress of the United States; such boundary to be extended on the same true 90° bearing so far as a need for further delimitation may arise.

History.—s. 1, ch. 1017, 1859; Resolution No. 16, Feb. 8, 1861; RS 3; GS 3; RGS 3; CGL 3; s. 1, ch. 69-4.

Note.—Boundary.—Consent given by 84 Stat. 1094, October 22, 1970.



6.10 - Confirmation of certain grants of Georgia.

6.10 Confirmation of certain grants of Georgia.—The titles of bona fide holders of land under any grant from the State of Georgia prior to December 22, 1859, in the territory formerly claimed by the said state, which land is within the State of Florida by the line specified in s. 6.09 remain confirmed so far as this state had the right and power to confirm the same as provided by the act of December 22, 1859.

History.—s. 2, ch. 1017, 1859; RS 456; GS 645; RGS 1229; CGL 1785.






Chapter 7 - COUNTY BOUNDARIES

7.01 - Alachua County.

7.01 Alachua County.—The boundary lines of Alachua County are as follows: Begin where the range line between ranges sixteen and seventeen east intersects the thread of the Santa Fe River; thence run south on said range line to the southwest corner of section seven, township eleven south, range seventeen east; thence run east along the south line of sections seven, eight, nine, ten, eleven and twelve to the northwest corner of section eighteen, township eleven south, range eighteen east; thence run south along the west line of sections eighteen, nineteen, thirty and thirty-one, township eleven south, range eighteen east to southwest corner of said section thirty-one; thence run east along south line of sections thirty-one, thirty-two, thirty-three and thirty-four to southeast corner of section thirty-four, township eleven south, range eighteen east outside of Arredonda Grant; thence run north along east line of said section thirty-four to southwest corner of section thirty-four, township eleven south, range eighteen east inside said grant; thence run east along the township line between townships eleven and twelve, south, to its intersection with the west margin of Orange Lake; thence following the western and southern margin of Orange Lake to its intersection with the range line between range twenty-two and twenty-three east; thence run north along said range line to where same is intersected by the north and east margin of Santa Fe Lake; thence run north following the east margin of said Santa Fe Lake to its westernmost intersection with a line which is the prolongation of the north line of McManus Subdivision as per plat book “A”, page 117 of the public records of Alachua County; thence west along the north line of said subdivision to its intersection with the east line of government lot three of section twenty-one, township eight south, range twenty-two east; thence north along said east line to the southeast corner of the southwest quarter of the northwest quarter of said section twenty-one; thence north along the line between the east half and the west half of the northwest quarter of said section twenty-one to the north line of said section twenty-one; thence west along the north line of said section twenty-one to the southeast corner of section seventeen, township eight south, range twenty-two east; thence west to the southwest corner of the southeast quarter of the southeast quarter of said section seventeen; thence north to the southeast corner of the southwest quarter of the northeast quarter of said section seventeen; thence west to the southwest corner of the east half of the southwest quarter of the northeast quarter of said section seventeen; thence north to the northwest corner of the east half of the southwest quarter of the northeast quarter of said section seventeen; thence west to the southwest corner of the northwest quarter of the northeast quarter of said section seventeen; thence north to the half-mile corner of the south line of section eight, township eight south, range twenty-two east; thence west to the southwest corner of the east half of the southeast quarter of the southwest quarter of said section eight; thence north to the northwest corner of the east half of the northeast quarter of the northwest quarter of said section eight; thence north to the northeast corner of the west half of the southeast quarter of the southwest quarter of section five, township eight south, range twenty-two east; thence west to the northwest corner of the southwest quarter of the southwest quarter of said section five; thence north along the west line of said section five to the northeast corner of the southeast quarter of the northeast quarter of section six, township eight south, range twenty-two east; thence west to the southwest corner of the northeast quarter of the northeast quarter of said section six; thence north to the northwest corner of the northeast quarter of the northeast quarter of said section six; thence west along the north line of said section six to the northwest corner of said section six; thence north along the east line of section one, township eight south, range twenty-one east to the southeast corner of section thirty-six, township seven south, range twenty-one east; thence north along the east line of said section thirty-six to the northeast corner of the southeast quarter of the southeast quarter of said section thirty-six; thence west to the northwest corner of the southwest quarter of the southwest quarter of said section thirty-six; thence north along the west line of said section thirty-six to its intersection with the thread of the Santa Fe River; thence northerly and westerly along the thread of the Santa Fe River to its intersection with the east line of the southwest quarter of the northwest quarter of section thirty-three, township seven south, range twenty-one east; thence north to the northeast corner of the southwest quarter of the northwest quarter of said section thirty-three; thence west to the northeast corner of the southeast quarter of the northeast quarter of section thirty-two, township seven south, range twenty-one east; thence west to the northwest corner of the southwest quarter of the northwest quarter of said section thirty-two; thence west to the southwest corner of the northeast quarter of the northeast quarter of section thirty-one, township seven south, range twenty-one east; thence north to the northwest corner of the northeast quarter of the northeast quarter of said section thirty-one; thence west to the half-mile corner of the south line of section thirty, township seven south, range twenty-one east; thence north on the quarter section line of said section thirty to its intersection with the thread of the Santa Fe River; thence southerly and westerly along the thread of said Santa Fe River to its intersection with the south line of the southwest quarter of the northeast quarter of section twenty-eight, township seven south, range twenty east; thence west to the southwest corner of the northeast quarter of said section twenty-eight; thence north to the northwest corner of the northeast quarter of said section twenty-eight; thence west to the northwest corner of said section twenty-eight; thence north along the east line of section twenty, township seven south, range twenty east to the southeast corner of the northeast quarter of said section twenty; thence west on the quarter section line of said section twenty to its intersection with the thread of the Santa Fe River; thence northerly and westerly along the thread of the Santa Fe River to its southernmost intersection with the east line of section two, township seven south, range seventeen east; thence run south along the east line of said section two to the northeast corner of section eleven, township seven south, range seventeen east; thence run south along the east line of said section eleven to the northeast corner of government lot four in said section eleven; thence run west to the northwest corner of said government lot four; thence run south along west line of said government lot four to the southwest corner of said government lot four; thence run west along the south line of said section eleven to the northwest corner of section fourteen, township seven south, range seventeen east; thence run south along the west line of said section fourteen to the southwest corner of said section fourteen; thence run east along south line of said section fourteen to its intersection with the thread of the Santa Fe River; thence run southerly and westerly along the thread of said river to the point of beginning.

History.—s. 6, Dec. 29, 1824; s. 3, Nov. 23, 1828; s. 1, Feb. 10, 1835; s. 1, ch. 106, 1846; s. 1, ch. 923, 1859; s. 1, ch. 1765, 1870; RS 38; GS 36; s. 1, ch. 6243, 1911; s. 1, ch. 6509, 1913; RGS 39; s. 1, ch. 11371, 1925 CGL 41; s. 1, ch. 28312, 1953.



7.02 - Baker County.

7.02 Baker County.—The boundary lines of Baker County are as follows: Beginning at a point at center of township four south, on range line dividing ranges eighteen and nineteen east; thence north on said range line to the Georgia line; thence easterly on said Georgia line to the St. Marys River, and then down said river, concurrent with the boundary line between the States of Georgia and Florida, to where the said river intersects with range line dividing ranges twenty-two and twenty-three east; thence south on said range line to the center line of township four south; and then west on said township line to the point of beginning.

History.—s. 1, Feb. 4, 1832; s. 1, Mar. 15, 1844; s. 3, ch. 895, 1858; ch. 1039, 1859; s. 1, ch. 1185, 1861; RS 31; GS 29; s. 1, ch. 6244, 1911; RGS 31; CGL 33.



7.03 - Bay County.

7.03 Bay County.—The boundary lines of Bay County are as follows: Beginning at the southwest corner of section eighteen in township two, north, range eleven, west; thence west on the section line to the southwest corner of section eighteen in township two, north, range twelve, west; thence south on the range line dividing ranges twelve and thirteen, west, to the Meridian base line; thence west on the base line to the thread of Pine Log Creek in range sixteen, west; thence southwesterly along the thread of said creek into the Choctawhatchee River to the thread of said river; thence southwesterly along the thread of said river to a point where said river intersects the range line dividing ranges seventeen and eighteen, west; thence south on said range line to the Gulf of Mexico; thence in a southeastwardly direction following the meanderings of said gulf, including the waters of said gulf within the jurisdiction of the State of Florida, including all islands opposite the shoreline to a point where range line dividing ranges eleven and twelve, west, intersects with said gulf; thence north on said range line to place of beginning.

History.—ss. 1, chs. 6505, 6506, 6508, 1913; RGS 15; CGL 17.



7.04 - Bradford County.

7.04 Bradford County.—The county lines of Bradford County are as follows: Beginning at a point where the thread of New River intersects the thread of the Santa Fe River; thence northeasterly concurrent with the east boundary of Union County following the meanderings of the said New River to where same is intersected by the middle township line of township four south, range twenty-two east; thence east on said middle township line to the range line between ranges twenty-two and twenty-three east; thence south on said range line to the southeast corner of section twelve, township nine south, range twenty-two east; thence west on the section line between section twelve and thirteen, township nine south, range twenty-two east to Santa Fe Lake; thence northwesterly following the northeast shore of Santa Fe Lake to its westernmost intersection with a line which is the prolongation of the north line of McManus Subdivision as per plat book “A,” page 117 of the public records of Alachua County; thence west along the north line of said subdivision to its intersection with the east line of government lot three of section twenty-one, township eight south, range twenty-two east; thence north along said east line to the southeast corner of the southwest quarter of the northwest quarter of said section twenty-one; thence north along the lines between the east half and the west half of the northwest quarter of said section twenty-one to the north line of said section twenty-one; thence west along the north line of said section twenty-one to the southeast corner of section seventeen, township eight south, range twenty-two east; thence west to the southwest corner of the southeast quarter of the southeast quarter of said section seventeen; thence north to the southeast corner of the southwest quarter of the northeast quarter of said section seventeen; thence west to the southwest corner of the east half of the southwest quarter of the northeast quarter of said section seventeen; thence north to the northwest corner of the east half of the southwest quarter of the northeast quarter of said section seventeen; thence west to the southwest corner of the northwest quarter of the northeast quarter of said section seventeen; thence north to the half-mile corner on the south line of section eight, township eight south, range twenty-two east; thence west to the southwest corner of the east half of the southeast quarter of the southwest quarter of said section eight; thence north to the northwest corner of the east half of the northeast quarter of the northwest quarter of said section eight; thence north to the northeast corner of the west half of the southeast quarter of the southwest quarter of section five, township eight south, range twenty-two east; thence west to the northwest corner of the southwest quarter of the southwest quarter of said section five; thence north along the west line of said section five to the northeast corner of the southeast quarter of the northeast quarter of section six, township eight south, range twenty-two east; thence west to the southwest corner of the northeast quarter of the northeast quarter of said section six; thence north to the northwest corner of the northeast quarter of the northeast quarter of said section six; thence west along the north line of said section six to the northwest corner of said section six; thence north along the east line of section one, township eight south, range twenty-one east to the southeast corner of section thirty-six, township seven south, range twenty-one east; thence north along the east line of said section thirty-six to the northeast corner of the southeast quarter of the southeast quarter of said section thirty-six; thence west to the northwest corner of the southwest quarter of the southwest quarter of said section thirty-six; thence north along the west line of said section thirty-six to its intersection with the thread of the Santa Fe River; thence northerly and westerly along the thread of the Santa Fe River to its intersection with the east line of the southwest quarter of the northwest quarter of section thirty-three, township seven south, range twenty-one east; thence north to the northeast corner of the southwest quarter of the northwest quarter of said section thirty-three; thence west to the northeast corner of the southeast quarter of the northeast quarter of section thirty-two, township seven south, range twenty-one east; thence west to the northwest corner of the southwest quarter of the northwest quarter of said section thirty-two; thence west to the southwest corner of the northeast quarter of the northeast quarter of section thirty-one, township seven south, range twenty-one east; thence north to the northwest corner of the northeast quarter of the northeast quarter of said section thirty-one; thence west to the half-mile corner on the south line of section thirty, township seven south, range twenty-one east; thence north on the quarter section line of said section thirty to its intersection with the thread of the Santa Fe River; thence southerly and westerly along the thread of said Santa Fe River to its intersection with the south line of the southwest quarter of the northeast quarter of section twenty-eight, township seven south, range twenty east; thence west to the southwest corner of the northeast quarter of said section twenty-eight; thence north to the northwest corner of the northeast quarter of said section twenty-eight; thence west to the northwest corner of said section twenty-eight; thence north along the east line of section twenty, township seven south, range twenty east to the southeast corner of the northeast quarter of said section twenty; thence west on the quarter section line of said section twenty to its intersection with the thread of the Santa Fe River; thence northerly and westerly along the thread of said Santa Fe River to the point of beginning.

History.—s. 1, Mar. 15, 1844; s. 3, ch. 895, 1858; s. 1, ch. 1039, 1859; s. 1, ch. 1185, 1861; s. 1, ch. 1300, 1861; s. 1, ch. 1765, 1870; RS 30; GS 28; RGS 20; s. 1, ch. 8516, 1921; CGL 32; s. 2, ch. 28312, 1953.



7.05 - Brevard County.

7.05 Brevard County.—The boundary lines of Brevard County are as follows: Beginning in the thread of the St. Johns River where the line dividing townships twenty-one and twenty-two south, intersects said river; thence east on said township line to the range line dividing ranges thirty-three and thirty-four east; thence north on said range line to where the same intersects the line dividing townships nineteen and twenty south; thence east on said township line to the Atlantic Ocean; thence southward along the Atlantic coast, including the waters of the Atlantic Ocean within the jurisdiction of Florida, to the intersection with the centerline of the Sebastian Inlet produced eastwardly, said inlet being in section twenty of township thirty south range thirty-nine east; thence westerly on said centerline and continuing southwesterly along the centerline of the approach channel to said inlet from the Indian River to a point due east of the mouth of the St. Sebastian River; thence due west to the mouth of the St. Sebastian River; thence south along the thread of the St. Sebastian River and the thread of the south fork of the St. Sebastian River to a point where the line dividing townships thirty and thirty-one south intersects the thread of said south fork; thence west on said township line to the line dividing ranges thirty-four and thirty-five east; thence north on said range line to the northeast corner of township twenty-five south, range thirty-four east and the St. Johns River; thence northerly following the thread of said river to the point of beginning.

History.—s. 1, Mar. 14, 1844; s. 1, ch. 105, 1846; s. 1, ch. 290, 1849; s. 1, ch. 651, 1855; s. 1, ch. 1621, 1866; s. 2, ch. 1998, 1874; s. 1, ch. 3175, 1879; s. 1, ch. 3768, 1887; RS 50; ss. 1, 19, ch. 5567, 1905; GS 48; RGS 53; s. 1, ch. 10148, 1925; CGL 55; s. 1, ch. 59-486.



7.06 - Broward County.

7.06 Broward County.—The boundary lines of Broward County are as follows: Beginning on the east boundary of the State of Florida at a point where the south boundary of township forty-seven south of range forty-three east, produced easterly, would intersect the same; thence westerly on said township boundary to its intersection with the axis or center line of Hillsborough State Drainage Canal, as at present located and constructed; thence westerly along the center line of said canal to its intersection with the range line dividing ranges forty and forty-one east; thence south on the range line dividing ranges forty and forty-one east, of township forty-seven south, to the northeast corner of section twenty-five of township forty-seven, south, of range forty east; thence due west on the north boundaries of the sections numbered from twenty-five to thirty, inclusive, of townships forty-seven south, of ranges thirty-seven to forty east, inclusive, as the same have been surveyed, or may hereafter be surveyed, by the authority of the Board of Trustees of the Internal Improvement Trust Fund, to the northwest corner of section thirty of township forty-seven south, of range thirty-seven east; thence continuing due west to the range line between ranges thirty-four and thirty-five east; thence southerly on the range line dividing ranges thirty-four and thirty-five east, to the southwest corner of township fifty-one south, of range thirty-five east; thence east following the south line of township fifty-one south, across ranges thirty-five, thirty-six, thirty-seven, thirty-eight, thirty-nine and forty, to the southwest corner of township fifty-one south of range forty-one east; thence north on the range line dividing ranges forty and forty-one to the northwest corner of section thirty-one of township fifty-one south, of range forty-one east; thence east on the north boundary of section thirty-one and other sections to the waters of the Atlantic Ocean; thence easterly to the eastern boundary of the State of Florida; thence northerly along said eastern boundary to the point of beginning. In addition, the boundary lines of Broward County include the following: Begin at the northwest corner of section thirty-five, township fifty-one south, range forty-two east, Miami-Dade County, Florida; thence, southerly following the west line of section thirty-five, township fifty-one south, range forty-two east to the intersection with a line which is two hundred and thirty feet south of and parallel to the north line of section thirty-five, township fifty-one south, range forty-two east; thence, easterly following the line which is two hundred and thirty feet south of and parallel to the north line of section thirty-five, township fifty-one south, range forty-two east, to the intersection with the west boundary line of the Town of Golden Beach; thence, northerly following the west boundary line of the Town of Golden Beach to the intersection with the north line of section thirty-five, township fifty-one south, range forty-two east; thence, westerly following the north line of section thirty-five, township fifty-one south, range forty-two east to the point of beginning.

History.—s. 1, ch. 6934, 1915; RGS 60; CGL 66; ss. 27, 35, ch. 69-106; s. 1, ch. 78-119; s. 1, ch. 2007-222; s. 1, ch. 2010-5.



7.07 - Calhoun County.

7.07 Calhoun County.—The boundary lines of Calhoun County are as follows: Beginning at a point in the thread of the Apalachicola River where the northern boundary of township two north, range seven west, crosses said river; thence west on said township line to the thread of the Chipola River; thence southerly down the thread of the stream of the said Chipola River to a point where a line drawn through the center of township two north, crosses said river; thence west on said middle township line to the range line between ranges eleven and twelve west; thence south on said range line, concurrent with the east boundary of Bay County, to the southwest corner of section nineteen, township three south, range eleven west; thence east on the south line of said section nineteen and other sections across ranges eleven west, ten west and a portion of nine west to where said section line intersects the thread of the Apalachicola River between sections twenty-three and twenty-six, township three south, range nine west; thence follow the thread of said river to the place of beginning.

History.—s. 1, Jan. 26, 1838; s. 1, ch. 1850, 1873; s. 1, ch. 2061, 1875; RS 17; ss. 1, chs. 4576, 4577, 1897; GS 15; s. 1, ch. 6506, 1913; RGS 17; s. 1, ch. 10132, 1925; CGL 19.



7.08 - Charlotte County.

7.08 Charlotte County.—The boundary lines of Charlotte County are as follows: Beginning at the northeast corner of township forty south, range twenty-seven east; thence south on range line dividing ranges twenty-seven and twenty-eight east, to the township line dividing townships forty-two and forty-three south, and Lee County; thence west on said township line to the waters of the Gulf of Mexico; thence northerly and westerly along said Gulf of Mexico, including the waters of said gulf within the jurisdiction of the State of Florida, to the intersection therewith of the township line dividing townships forty and forty-one south; thence east on said township line to the southeast corner of township forty south, range twenty east; thence north on the range line dividing ranges twenty and twenty-one east to the northwest corner of township forty south, range twenty-one east; thence east on township line dividing townships thirty-nine and forty south to the place of beginning.

History.—s. 3, ch. 3770, 1887; s. 1, ch. 8513, 1921; CGL 62.



7.09 - Citrus County.

7.09 Citrus County.—The boundary lines of Citrus County are as follows: Beginning at a point in the thread or center of the Withlacoochee River on the section line dividing sections twelve and thirteen, township twenty-one south, range twenty east; thence on said line west to the southwest corner of section nine, township twenty-one south, range nineteen east; thence north on said section line to township line dividing townships twenty and twenty-one south; thence west on said township line to the Gulf of Mexico; thence north along said gulf, including all islands along said gulf coast, and including the waters of said gulf within the jurisdiction of the State of Florida, to the most southern outlet of the Withlacoochee River at its mouth, leaving out all the islands in the mouth of said river; thence easterly along the thread of said river to the point of beginning, including all the lands and islands which said river line may enclose.

History.—ss. 1, 2, ch. 107, 1847; s. 1, ch. 415, 1850; s. 1, ch. 3772, 1887; RS 44; GS 42; s. 1, ch. 6245, 1911; RGS 46; CGL 48; s. 1, ch. 94-313.



7.10 - Clay County.

7.10 Clay County.—The boundary lines of Clay County are as follows: Beginning at the west margin of the channel of the St. Johns River at its intersection with the southerly limited access right-of-way line of State Road 9-A, also known as Interstate 295; thence north 86°49′27″ west on said right-of-way line to a point where said right-of-way line intersects the westerly boundary of the St. Johns River; thence south 87°54′15″ west 816.30 feet; thence north 86°49′27″ west 228.51 feet; thence north 86°10′22″ west 891.45 feet to the beginning of a curve concave to the south and having a radius of 22,768.31 feet running westerly 1,466.89 feet along said curve through a central angle of 03°41′29″ to the end of said curve; thence south 83°23′50″ west 290.48 feet; thence south 64°29′41″ west 145.12 feet; thence south 49°31′32″ west 101.97 feet; thence south 38°21′40″ west 165.23 feet; thence south 08°45′26″ west 119.74 feet to an intersection with the easterly limited access right-of-way line of U.S. 17, being located south 88°33′33″ west 2.37 feet of the southwest corner of Lot 12, Block 11 of Island View Subdivision, according to the plat thereof recorded in Plat Book 6, page 10, Public Records of Duval County, Florida; thence west along the line dividing townships three south and four south to the range line dividing ranges twenty-two and twenty-three east; thence south on said range line, concurrent with the eastern boundary of Baker and Bradford Counties, to the southeast corner of section twelve, township nine south, range twenty-two east; thence east on the line dividing sections seven and eighteen, eight and seventeen, township nine south, range twenty-three east to the Bellamy or federal road leading from St. Augustine to Tallahassee; thence east along the north margin of said road to the point of intersection with such margin of a westerly extension of the south boundary line of Hillcrest on the Lake, a subdivision, as same appears of record in Plat Book 2, page 52, Public Records of Clay County; thence south 89°30′ east along the south boundary line of such subdivision to the southeast corner of such subdivision; thence north 0°05′ east along the east boundary line of such subdivision to a point intersecting the north margin of the Bellamy Road; thence east along the north margin of said road to its intersection with the south boundary line of township seven south; thence east along said line to the west margin of the channel of the St. Johns River; thence northerly along said west margin to the place of beginning. Clay County also includes the following described parcel of land. Begin at the intersection of the north line of township four south with the easterly right-of-way line of State Road 21, also known as Blanding Boulevard, said east right-of-way line bearing north 00°02′42″ west; thence north 52°48′22″ east 2,239.0 feet; thence north 40°33′35″ west 301.54 feet; thence north 24°10′22″ east 40.18 feet to an intersection with the southerly limited access right-of-way line of State Road 9-A, also known as Interstate 295; thence along the southerly and easterly right-of-way line of said State Road 9-A the following 6 courses; thence south 66°10′44″ east 1,883.20 feet to the point of curvature of a curve concave northerly and having a radius of 5,879.578 feet; thence southeasterly 2,592.53 feet along and around said curve through a central angle of 25°15′50″ to the point of tangency of said curve; thence north 88°33′33″ east 3,540.04 feet; thence south 78°13′41″ east 219.09 feet; thence south 61°03′20″ east 233.15 feet; thence south 52°38′29″ east 379.68 feet to an intersection with the northerly line of said township four south; thence departing said right-of-way line, run thence west along said north line of township four south to the point of beginning.

History.—ss. 1, 2, ch. 866, 1858; s. 1, ch. 1039, 1859; s. 1, ch. 3469, 1883; RS 34; GS 32; s. 1, ch. 5978, 1909; RGS 34; s. 1, ch. 12489, 1927; CGL 36; s. 1, ch. 76-17; s. 1, ch. 78-421; s. 1, ch. 80-9; s. 1, ch. 84-211.



7.11 - Collier County.

7.11 Collier County.—The boundary lines of Collier County are as follows: Beginning where the north line to township forty-eight south extended westerly intersects the western boundary of the State of Florida in the waters of the Gulf of Mexico; thence easterly on said township line to the northwest corner of section four of township forty-eight south of range twenty-five east; thence south to the northwest corner of section nine of said township and range; thence east to the eastern boundary line of range twenty-six east; thence north on said range line to the northwest corner of township forty-seven south of range twenty-seven east; thence east on the north line of township forty-seven south to the east line of range twenty-seven east; thence north on said range line to the north line of township forty-six south; thence east on the north line of township forty-six south to the east line of range thirty east; thence south on said range line to the north line of township forty-nine south; thence east on the north line of said township forty-nine south to the east line of range thirty-four east and the west boundary of Broward County; thence south on said range line, concurrent with the west boundary of Broward and Miami-Dade Counties, to the point of intersection with the south line of township fifty-three south; thence west on the south line of said township fifty-three south to where that line extended intersects the western boundary of the State of Florida in the waters of the Gulf of Mexico; thence northwesterly and along the waters of said Gulf of Mexico, including the waters of said gulf within the jurisdiction of the State of Florida, to the point of beginning.

History.—s. 1, ch. 9362, 1923; CGL 74; s. 1, ch. 2008-4.



7.12 - Columbia County.

7.12 Columbia County.—The boundary lines of Columbia County are as follows: Beginning at the mouth of the Ichetucknee River where it enters the Santa Fe River; thence up the thread of the said Ichetucknee River to Ichetucknee Spring; thence north on the range line dividing ranges fifteen and sixteen east to the section line dividing sections one and twelve and sections two and eleven, township six south, range fifteen east; thence west on said section line to the southwest corner of section two, township six south, range fifteen east; thence north on the section line dividing sections two and three, township six south, range fifteen east, across townships six, five, four, three, and two south, to the thread of the Suwannee River; thence northeast up the thread of said river to the Georgia line; thence along said line to the range line dividing ranges eighteen and nineteen east; thence south on said range line to Olustee Creek; thence southerly down the thread of said creek to the Santa Fe River; thence southwesterly and northwesterly down the thread of said river to its southernmost intersection with the east line of section two, township seven south, range seventeen east; thence south along the east line of said section two to the northeast corner of section eleven, township seven south, range seventeen east; thence south along the east line of said section eleven to the northeast corner of government lot four in said section eleven; thence west along the north line of said government lot four to its northwest corner; thence south along the west line of said government lot four to its southwest corner; thence west along the north line of section fourteen, township seven south, range seventeen east to the northwest corner of said section fourteen; thence south along the west line of said section fourteen to its southwest corner; thence east along the south line of said section fourteen to the thread of the Santa Fe River; thence south and west along the thread of the Santa Fe River to the point of beginning.

History.—s. 1, Feb. 4, 1832; s. 3, ch. 895, 1858; s. 1, ch. 1048, 1859; s. 1, ch. 1391, 1863; s. 1, ch. 3948, 1889; RS 29; GS 27; s. 1, ch. 5979, 1909; RGS 29; CGL 31; s. 3, ch. 28312, 1953.



7.13 - Miami-Dade County.

7.13 Miami-Dade County.—The boundary lines of Miami-Dade County are as follows: Beginning at the southwest corner of township fifty-one south, range thirty-five east; thence east following the south line of township fifty-one south, across ranges thirty-five, thirty-six, thirty-seven, thirty-eight, thirty-nine and forty east, to the southwest corner of township fifty-one south, range forty-one east; thence north on the range line dividing ranges forty and forty-one east to the northwest corner of section thirty-one, township fifty-one south, range forty-one east; thence east on the north boundary of said section thirty-one and other sections to the waters of the Atlantic Ocean; thence easterly to the eastern boundary of the State of Florida; thence southward along the coast, including the waters of the Atlantic Ocean and the gulf stream within the jurisdiction of the State of Florida, to a point on the reefs of Florida immediately opposite the mouth of Broad Creek (a stream separating Cayo Lago from Old Rhodes Key); thence in a direct line through the middle of said stream to a point east of Mud Point, said point being located on the east line of the west one half of section seven, township fifty-nine south, range forty east, at a distance of two thousand three hundred feet, more or less, south of the northeast corner of the west one half of said section seven being a point on the existing Miami-Dade County boundary line as established by s. 7.13; thence run southerly along the east line of the west one half of said section seven, township fifty-nine south, range forty east, to a point two thousand feet, more or less, north of the south line of said section seven; thence run westerly along a line parallel to the south line of said section seven, through the open water midway between two islands lying in the west one half of said section seven to a point on the west line of section seven, township fifty-nine south, range forty east; thence run southerly for a distance of two thousand feet, more or less, to the southwest corner of said section seven; thence run southerly along the west line of section eighteen, township fifty-nine south, range forty east, to the southwest corner of said section eighteen; thence run in a southwesterly direction along a straight line to the southwest corner of section twenty-four, township fifty-nine south, range thirty-nine east; thence run southerly along the east line of section twenty-six, township fifty-nine south, range thirty-nine east, to the southeast corner of said section twenty-six; thence run southerly along the east line of section thirty-five, township fifty-nine south, range thirty-nine east, to a point of intersection with a line drawn parallel with the north line of said section thirty-five and through the open water midway between Main and Short Key; thence run westerly along a line parallel to the north line of said section thirty-five, through the open water midway between Main and Short Key to a point on the west line of section thirty-five and a point on the east line of section thirty-four, township fifty-nine south, range thirty-nine east; thence run southwesterly in a straight line to the southwest corner of the southeast quarter of said section thirty-four and the northeast corner of the northwest quarter of section three, township sixty south, range thirty-nine east; thence run southerly along the east line of the northwest quarter of said section three to the southeast corner of the northwest quarter of said section three; thence run westerly along the south line of the northwest quarter of said section three to the southwest corner of the northwest quarter of said section three; thence run westerly to a point on the northerly bank of Manatee Creek at the easterly mouth of said Manatee Creek; thence run westerly meandering the northerly bank of Manatee Creek to the intersection thereof with the west right-of-way line of United States Highway No. 1, said right-of-way line being the east boundary of the Everglades National Park and said north bank of Manatee Creek being the southerly line of the mainland of the State of Florida and the existing boundary line between Miami-Dade County and Monroe County; thence along the mainland to the range line between ranges thirty-four and thirty-five east, thence due north on said range line to place of beginning. However, the boundary lines of Miami-Dade County shall not include the following: Begin at the northwest corner of section thirty-five, township fifty-one south, range forty-two east, Miami-Dade County, Florida; thence, southerly following the west line of section thirty-five, township fifty-one south, range forty-two east to the intersection with a line which is two hundred and thirty feet south of and parallel to the north line of section thirty-five, township fifty-one south, range forty-two east; thence, easterly following the line which is two hundred and thirty feet south of and parallel to the north line of section thirty-five, township fifty-one south, range forty-two east, to the intersection with the west boundary line of the Town of Golden Beach; thence, northerly following the west boundary line of the Town of Golden Beach to the intersection with the north line of section thirty-five, township fifty-one south, range forty-two east; thence, westerly following the north line of section thirty-five, township fifty-one south, range forty-two east to the point of beginning.

History.—s. 1, Feb. 4, 1836; s. 1, ch. 1592, 1866; s. 1, ch. 1998, 1874; RS 53; GS 51; s. 1, ch. 5970, 1909; s. 1, ch. 6934, 1915; RGS 58; CGL 64; s. 1, ch. 61-16; s. 2, ch. 78-119; s. 2, ch. 2008-4.



7.14 - DeSoto County.

7.14 DeSoto County.—The boundary lines of DeSoto County are as follows: Beginning at the southeast corner of township thirty-nine south, range twenty-seven east; thence west on the township line dividing townships thirty-nine south and forty south to the southwest corner of township thirty-nine south, range twenty-three east; thence north on the range line dividing ranges twenty-two east and twenty-three east to the northwest corner of section nineteen, township thirty-six south, range twenty-three east; thence east on the section lines to the northeast corner of section twenty-four, township thirty-six south, range twenty-seven east; thence south on the range line dividing ranges twenty-seven east and twenty-eight east to the southeast corner of township thirty-nine south, range twenty-seven east, the same being the place of beginning.

History.—s. 3, ch. 3770, 1887; RS 52; GS 50; RGS 57; s. 1, ch. 8513, 1921; CGL 63.



7.15 - Dixie County.

7.15 Dixie County.—The boundary lines of Dixie County are as follows: Beginning at a point where township line between townships seven and eight south, intersects the Suwannee River, thence southerly down the thread of the main stream of said Suwannee River to the Gulf of Mexico; thence along said Gulf of Mexico, including the waters of said gulf within the jurisdiction of the State of Florida, to the mouth of the Steinhatchee River; thence northerly along the thread of the said Steinhatchee River to the point where it is intersected by the section line between sections fifteen and sixteen, in township eight, south of range ten east; thence north on said section line and other sections to the township line between townships seven and eight south; thence east on said township line dividing townships seven and eight south, to the point of beginning.

History.—s. 1, ch. 8514, 1921; CGL 69.



7.16 - Duval County.

7.16 Duval County.—The boundary lines of Duval County are as follows: Beginning at the mouth of the Nassau River; thence up the thread of the main stream of said river to the run of Thomas Swamp; thence up the run of said swamp to where same would intersect the prolongation of a line drawn from the southwest corner of township one north, of range twenty-five east, to the southwest corner of township two south, of range twenty-three east; thence on said last-mentioned line in a southwesterly direction to where its extension would intersect the range line dividing ranges twenty-two and twenty-three east; thence south on said range line, concurrent with the Baker County line, to the dividing line between townships three and four south; thence east on said township line, concurrent with the north boundary of Clay County, to its intersection with the easterly limited access right-of-way line of U.S. 17, said point being located south 88°33′33″ west 2.37 feet of the southwest corner of Lot 12, Block 11 of Island View Subdivision, according to the plat thereof recorded in Plat Book 6, page 10, Public Records of Duval County, Florida; thence, along the limited access boundary of State Road 9-A, north 08°45′26″ east 119.74 feet; thence north 38°21′40″ east 165.23 feet; thence north 49°31′32″ east 101.97 feet, thence north 64°29′41″ east 145.12 feet; thence north 83°23′50″ east 290.48 feet to the beginning of a curve concave to the south and having a radius of 22,768.31 feet; thence, from a tangent bearing of south 89°51′51″ east, run easterly 1,466.89 feet along said curve through a central angle of 03°41′29″ to the end of said curve; thence south 86°10′22″ east 891.45 feet; thence south 86°49′27″ east 228.51 feet; thence north 87°54′15″ east 816.30 feet, thence south 86°49′27″ east, to the west margin of the main channel of the St. Johns River; thence southerly along the west margin of the main channel of said river, concurrent with the east boundary of Clay County, to a point where a line drawn due west from the mouth of Julington Creek would intersect said western margin of the main channel of the St. Johns River; thence, concurrent with the north boundary of St. Johns County, due east to the mouth of Julington Creek; thence along the thread of said Julington Creek to the south bank of Durbin Creek; thence eastwardly along the south bank of said Durbin Creek to a point where the range line dividing ranges twenty-seven and twenty-eight east intersects said south bank; thence south on said range line to the southwest corner of township four south, range twenty-eight east; thence east on the township line dividing townships four and five south to the southeast corner of township four south, range twenty-eight east; thence north on twenty-nine east to a point where an extension of the section line between sections eight and seventeen and sections nine and sixteen, township three south, range twenty-nine east, would intersect said section line; thence east on said section line to the Atlantic Ocean; thence northward along the Atlantic coast, including the waters of said ocean within the jurisdiction of the State of Florida, to the point of beginning. Excluding from Duval County the following described parcel of land. Begin at the intersection of the north line of township four south with the easterly right-of-way line of State Road 21, also known as Blanding Boulevard, said east right-of-way line bearing north 00°02′42″ west; thence north 52°48′22″ east 2,239.0 feet; thence north 40°33′35″ west 301.54 feet; thence north 24°10′22″ east 40.18 feet to an intersection with the southerly limited access right-of-way line of State Road 9-A, also known as Interstate 295; thence along the southerly and easterly right-of-way line of said State Road 9-A the following 6 courses; thence south 66°10′44″ east 1,883.20 feet to the point of curvature of a curve concave northerly and having a radius of 5,879.578 feet; thence southeasterly 2,592.53 feet along and around said curve through a central angle of 25°15′50″ to the point of tangency of said curve; thence north 88°33′33″ east 3,540.04 feet; thence south 78°13′41″ east 219.09 feet; thence south 61°03′20″ east 233.15 feet; thence south 52°38′29″ east 379.68 feet to an intersection with the northerly line of said township four south; thence departing said right-of-way line, run thence west along said north line of township four south to the point of beginning.

History.—s. 1, Aug. 12, 1822; s. 7, Dec. 29, 1824; s. 5, Nov. 23, 1828; s. 1, ch. 920, 1859; s. 1, ch. 1039, 1859; s. 1, ch. 1185, 1861; s. 1, ch. 2068, 1875; RS 33; GS 31; RGS 33; CGL 35; s. 2, ch. 76-17; s. 2, ch. 80-9.



7.17 - Escambia County.

7.17 Escambia County.—The County of Escambia comprehends all that part of the State of Florida lying to the west and south of a line beginning at the Alabama line where said line crosses the Escambia River; running thence down the thread of said river to Escambia Bay; thence along said bay to Deer Point, at the intersection of Santa Rosa Sound with said bay; thence up said Santa Rosa Sound to a line parallel to and exactly 1 mile west of the range line dividing ranges twenty-six and twenty-seven west, thence south along such parallel line to the waters of the Gulf of Mexico; and the Counties of Escambia and Santa Rosa shall have concurrent jurisdiction of any offenses committed on the waters of Santa Rosa Sound.

History.—s. 1, Ord. July 21, 1821; s. 1, Aug. 12, 1822; s. 1, Dec. 9, 1825; s. 8, Nov. 23, 1828; s. 1, Feb. 18, 1842; RS 11; GS 9; RGS 9; CGL 11; s. 1, ch. 23867, 1947; s. 1, ch. 57-834; s. 1, ch. 83-130; s. 1, ch. 91-310.



7.18 - Flagler County.

7.18 Flagler County.—The boundary lines of Flagler County are as follows: Beginning on the township line between townships nine and ten south at a point directly north of Summer Haven; thence southwesterly to the mouth of Pellicer’s Creek; thence westerly along the middle of Pellicer’s Creek to a point where said creek intersects the range line between ranges twenty-nine and thirty east; thence south on said range line to the southeast corner of section thirteen, township ten south, range twenty-nine east; thence west on the south boundary of said section thirteen and other sections to the range line between ranges twenty-seven and twenty-eight east; thence south on said range line to the township line between townships eleven and twelve south; thence south and easterly through the middle of Crescent Lake crossing Bear Island on a line easterly of and parallel to the west line of section nineteen, township twelve south, range twenty-eight east, said line being ten thousand two hundred eighty feet easterly, measured at right angles from said west line of section nineteen, which line crosses approximately in the center of Bear Island, then continuing south and easterly through the middle of said lake to the mouth of Haw Creek; thence due east to a point where said creek is intersected by the range line between ranges twenty-eight and twenty-nine east; thence south on said range line to the southwest corner of section nineteen, township fourteen south, range twenty-nine east; thence east on the south line of said section nineteen and other sections to the southeast corner of section twenty-two, township fourteen south, range thirty-one east; thence north on the east line of said section twenty-two and other sections to the township line between townships twelve and thirteen south; thence east on said township line to a point where same is intersected by the King’s Road; thence northerly along said King’s Road to a point where the line dividing the Bulow and Ormond Grants intersects said road; thence along the said line between the said two grants in a northeasterly direction across Bulow Creek; thence following a continuance of this line, being the line dividing the lots seven and eight of the subdivision of the Bulow Grant, to the intersection with the Haulover or Smith Creek; thence along said Haulover or Smith Creek to the intersection of the line running east between sections thirty and thirty-one, and twenty-nine and thirty-two, township twelve south, range thirty-two east; thence along said line to the Atlantic Coast; thence northerly along the shore of the Atlantic Ocean, including the waters of said ocean within the jurisdiction of the State of Florida, to the point of beginning.

History.—s. 1, ch. 7399, 1917; RGS 36; CGL 38; s. 1, ch. 59-488.



7.19 - Franklin County.

7.19 Franklin County.—The boundary lines of Franklin County are as follows: Beginning at a point on the Apalachicola River, known as the mouth of Black or Owl Creek; thence northerly up the western bank of said creek to where the same intersects the middle section line of section twenty-six, township five south, range eight west; thence due east on the middle section line to the thread of the Ochlockonee River; thence south and easterly following the thread of said river, and the thread of such channel thereof as may be necessary to include the islands in said river; to a point directly south of the southernmost point of Grass Island; thence along a straight line to the center point of the U.S. 98 (State Road 30) bridge across Ochlockonee Bay; thence east-southeast to a point directly north of the easternmost point of James Island; thence easterly to the boundary line of the State of Florida; thence south and westerly along said boundary line, including the waters of the Gulf of Mexico within the jurisdiction of the State of Florida, to the Forbes line, produced southerly; thence following the Forbes line to the Jackson River; thence follow the Jackson River until it joins the Apalachicola River; thence northerly along the Apalachicola River to the mouth of the Brothers River; thence follow the Brothers River until it intersects the stream known as Brickyard Cutoff; thence follow Brickyard Cutoff to the Apalachicola River; thence northerly along the thread of said river to the place of beginning.

History.—s. 1, Feb. 8, 1832; s. 1, ch. 412, 1851; s. 1, ch. 3624, 1885; RS 18; GS 16; RGS 18; CGL 20; s. 1, ch. 72-119; s. 1, ch. 86-288.



7.20 - Gadsden County.

7.20 Gadsden County.—The boundary lines of Gadsden County are as follows: Beginning at a point in the thread of the Apalachicola River where said river is intersected by the boundary line between the States of Georgia and Florida; thence east on said boundary line to the thread of the Ochlockonee River; thence southerly along the thread of the said Ochlockonee River to a point where the north boundary line of section sixteen, township one south, range four west, intersects said thread of said river; thence due west to the western bank of said river; thence southerly along the western bank of said river to a point where same is intersected by the north line of section twenty, township one south, range four west; thence west to the northwest corner of section nineteen, township one south, range four west; thence north to the southeast corner of section one, township one south, range five west; thence west to the southwest corner of section two, township one south, range five west; thence north to the southeast corner of section twenty-two, township one north, range five west; thence west to the range line between ranges five and six west; thence north on said range line to the southeast corner of township two north, range six west; thence west to the southwest corner of section thirty-five, township two north, range six west; thence north to the northwest corner of said section thirty-five; thence west to the range line between ranges six and seven west; thence north, to the northwest corner of township two north, range six west; thence west to the thread of the Apalachicola River; thence north, following the thread of said river, to the place of beginning.

History.—s. 1, June 24, 1823; s. 4, Dec. 29, 1824; s. 6, Nov. 23, 1828; ss. 1, 2, ch. 413, 1851; s. 1, ch. 1046, 1859; RS 19; GS 17; s. 1, ch. 5966, 1909; RGS 19; CGL 21; s. 1, ch. 16436, 1933.



7.21 - Gilchrist County.

7.21 Gilchrist County.—The boundary lines of Gilchrist County are as follows: Beginning at a point where the range line between ranges sixteen and seventeen east, is intersected by the township line between townships ten and eleven south; thence west on the township line dividing townships ten and eleven south, to the range line dividing ranges fifteen and sixteen east; thence north on said range line to the northeast corner of section thirty-six, township ten south, range fifteen east; thence west to the northwest corner of said section thirty-six; thence north on the section line between sections twenty-five and twenty-six, township ten south, range fifteen east, one half mile, to the northeast corner of the southwest quarter of said section twenty-five; thence due west through the center of section twenty-six and other sections in township ten south, range fifteen east, to the range line dividing ranges fourteen and fifteen east; thence north on said range line one half mile to the northeast corner of section twenty-five, in township ten south, range fourteen east; thence due west on the north boundary line of said section twenty-five and other sections to the thread of the Suwannee River; thence northerly up the thread of the Suwannee River to the thread of the Santa Fe River; thence north and easterly up the thread of the said Santa Fe River to a point where the same is intersected by the range line dividing ranges sixteen and seventeen east; thence south on said range line to the place of beginning.

History.—s. 1, ch. 11371, 1925; CGL 78.



7.22 - Glades County.

17.22 Glades County.—The boundary lines of Glades County are as follows: Beginning at the northwest corner of township forty south, range twenty-eight east; thence east on township line dividing townships thirty-nine and forty south to the southeast corner of township thirty-nine south, range thirty east; thence north on range line dividing ranges thirty and thirty-one east, to the northwest corner of township thirty-nine south, range thirty-one east; thence east on township line dividing townships thirty-eight and thirty-nine south, to the northeast corner of township thirty-nine south, range thirty-one east; thence north on range line dividing ranges thirty-one and thirty-two east, to the northwest corner of township thirty-eight south, range thirty-two east; thence east on township line dividing townships thirty-seven and thirty-eight south, to the intersection of the same with the Kissimmee River, and the western boundary of Okeechobee County; thence southerly along the thread of the Kissimmee River and the western boundary of Okeechobee County, to the mouth of said Kissimmee River; thence in a southerly direction in a straight course to the southeast corner of section twenty-five, being the northeast corner of section thirty-six, township forty south, range thirty-four east; thence southwesterly in a straight course to a point two miles east of the range line between ranges thirty-three and thirty-four east, on the line between townships forty-two and forty-three south; thence west on the township line dividing townships forty-two and forty-three south, to the southwest corner of section thirty-three, township forty-two south, range twenty-nine east; thence north on the section line to the northwest corner of said section thirty-three; thence west to the northwest corner of the northeast quarter of section thirty-one, township forty-two south, range twenty-nine east; thence south on the half section line to the township line dividing townships forty-two and forty-three south; thence west on said township line dividing townships forty-two and forty-three south to the southwest corner of township forty-two south, range twenty-eight east; thence north on the range line dividing ranges twenty-seven and twenty-eight east, concurrent with the eastern boundary of Charlotte County, to the place of beginning.

History.—s. 3, ch. 3770, 1887; s. 1, ch. 8513, 1921; s. 1, ch. 10596, 1925; CGL 61; s. 1, ch. 18568, 1937; s. 1, ch. 63-200.

1Note.—Section 1, ch. 63-391, enlarged the boundaries of Hendry County to include the territory listed in the second paragraph of s. 7.26. Section 2, ch. 63-391, which was compiled as the third paragraph of s. 7.26, provides that the deletion of territory from Glades County and addition to Hendry County “shall not affect the computation of taxes on or from gasoline made pursuant to law.” Chapter 63-391 did not amend s. 7.22 pertaining to Glades County to revise the property description for that county.



7.221 - Glades County, extension of boundary.

7.221 Glades County, extension of boundary.—

(1) The existing boundaries of Glades County, Florida, be, and the same are enlarged and extended so as to comprise and include the following described additional territory now described as follows:

All that portion of the S1/2 of section 32, township 39 south, range 30 east lying east of Federal Highway No. 19 in Highlands County, Florida.

(2) Said territory herein and hereby added to Glades County, Florida, shall, after June 13, 1949, be as much a portion of said Glades County, as if originally incorporated therein.

History.—s. 1, ch. 25612, 1949.



7.23 - Gulf County.

7.23 Gulf County.—The boundary lines of Gulf County are as follows: Beginning at a point in the Apalachicola River where said river is intersected by the section line between sections twenty-three and twenty-six, township three south, range nine west; thence west on said section line and other section lines across the remainder of ranges nine west and ranges ten and eleven west to the southwest corner of section nineteen, township three south, range eleven west, at the Bay County line; thence south on the range line between ranges eleven and twelve west, concurrent with the eastern boundary of Bay County, to the Gulf of Mexico; thence south and easterly through said gulf, including the waters of the Gulf of Mexico within the jurisdiction of the State of Florida, to a point where the Forbes line would intersect said boundary line; thence northeasterly with said line until same crosses the waters of the Apalachicola River; thence northerly up the thread of said river to the place of beginning.

History.—s. 1, ch. 10132, 1925; CGL 75.



7.24 - Hamilton County.

7.24 Hamilton County.—The boundary lines of Hamilton County are as follows: Beginning in the thread of the Withlacoochee River where the boundary line between the States of Georgia and Florida intersects said river; thence southerly along the thread of said river to where it joins the thread of the Suwannee River; thence east and northerly following the thread of said Suwannee River where same is intersected by the boundary line between the States of Georgia and Florida; thence west along said boundary line to the place of beginning.

History.—s. 2, Dec. 26, 1827; s. 12, Nov. 23, 1828; RS 27; GS 25; RGS 27; CGL 29.



7.25 - Hardee County.

7.25 Hardee County.—The boundary lines of Hardee County are as follows: Beginning at the northeast corner of township thirty-three south, range twenty-seven east; thence south on range line dividing ranges twenty-seven and twenty-eight east, to the southeast corner of section thirteen, township thirty-six south, range twenty-seven east; thence west following the section line to the southwest corner of section eighteen, township thirty-six south, range twenty-three east; thence north on range line dividing ranges twenty-two and twenty-three east to the northwest corner of township thirty-three south, range twenty-three east; thence east on township line dividing townships thirty-two and thirty-three east, to the place of beginning.

History.—s. 3, ch. 3770, 1887; s. 1, ch. 8513, 1921; CGL 59.



7.26 - Hendry County.

17.26 Hendry County.—The boundary lines of Hendry County are as follows: Beginning where the north line of township forty-three south, intersects the range line between ranges twenty-seven and twenty-eight east, at the line between Charlotte and Glades Counties; thence south on said range line to the north line of township forty-six south; thence east on the north line of township forty-six south, to the east line of range thirty east; thence south on said east line of range thirty east, to the north line of township forty-nine south; thence east on said north line of township forty-nine south, to the east line of range thirty-four east, and the west boundary of Broward County; thence north on said east line of range thirty-four east, concurrent with the west boundary of Broward and Palm Beach Counties, to where said east line intersects the south shore of Lake Okeechobee; thence due north on said east line of range thirty-four east, to the northeast corner of section thirty-six, township forty south, range thirty-four east; thence southwesterly in a straight course to a point two miles east of the range line between ranges thirty-three and thirty-four east, on the line between townships forty-two and forty-three south; thence west on the north line of township forty-three south, to the southwest corner of section thirty-three, township forty-two south, range twenty-nine east; thence north on the west line of said section thirty-three to the northwest corner of said section thirty-three; thence west on the north boundary line of sections thirty-two and thirty-one of township forty-two south, range twenty-nine east, to the northwest corner of the northeast quarter of section thirty-one in said township and range; thence south on the middle section line of said section thirty-one to the north line of township forty-three south; thence west on said township line to the place of beginning.

The existing boundaries of Hendry County are hereby enlarged and extended so as to comprise and include the following described additional territory: Begin on the county line between Hendry and Glades County, on the south line of Section 36, Township 42 South, Range 29 East, at a point 2572.81 feet westerly of the southeast corner of said Section 36, thence from a tangent bearing of north 73 °20′59″ East run northeasterly along a curve concaved to the southeast having a radius of 1196.28 feet through a central angle of 16°37′14″ for a distance of 347.02 feet to the end of curve; thence North 89°58′13″ East 2230.64 feet to east line of Section 36, Township 42 South, Range 29 East; thence North 89°58′13″ East 2563.80 feet; thence North 89°55′43″ East 1170.63 feet; thence North 89°57′23″ East 3029.37 feet; thence North 89°54′53″ East 3900.00 feet; thence North 89°56′53″ East 4114.17 feet; thence North 89°55′53″ East 2612.89 feet; thence North 89°54′08″ East 6272.94 feet; thence North 89°52′53″ East 3411.00 feet; thence South 89°45′26″ East 2789.00 feet; thence South 89°47′46″ East 700.00 feet; thence South 89°45′26″ East 1300.00 feet; thence South 89°53′26″ East 95.20 feet to the east line of Section 36, Township 42 South, Range 30 East, at a point 5259.75 feet south of the northeast corner of said Section 36; thence continue South 89°53′26″ East 3340.50 feet; thence South 89°56′11″ East 4664.30 feet; thence South 89°57′11″ East 1500.00 feet; thence South 89°59′31″ East 2000.00 feet; thence South 89°57′11″ East 1064.05 feet; thence South 89°58′11″ East 2493.95 feet; thence North 89°53′49″ East 4142.00 feet; thence North 89°55′09″ East 2234.94 feet to the east line of Section 34, Township 42 South, Range 31 East, at a point 5229.50 feet South of the northeast corner of said Section 34; thence continue North 89°55′09″ East 5.38 feet; thence South 89°43′31″ East 3859.68 feet; thence South 89°41′51″ East 1390.84 feet to the west line of Section 36, Township 42 South, Range 31 East, at a point 5251.30 feet south of the northwest corner of said Section 36; thence continue South 89°41′51″ East 5083.59 feet to beginning of curve concaved to the southwest having a radius of 1196.28 feet and a central angle of 18°05′19″; thence southeasterly along said curve a distance of 377.67 feet to its intersection with the south line of Section 36, Township 42 South, Range 31 East on the county line between Glades and Hendry Counties.

Such deletion from Glades County and addition to Hendry County shall not affect the computation of taxes on or from gasoline made pursuant to law.

History.—s. 1, ch. 9360, 1923; s. 1, ch. 10090, 1925; CGL 72, 73; s. 1, ch. 18568, 1937; s. 7, ch. 22858, 1945; s. 2, ch. 63-200; ss. 1, 2, ch. 63-391.

1Note.—Section 1, ch. 63-391, enlarged the boundaries of Hendry County to include the territory listed in the second paragraph of s. 7.26. Section 2, ch. 63-391, which was compiled as the third paragraph of s. 7.26, provides that the deletion of territory from Glades County and addition to Hendry County “shall not affect the computation of taxes on or from gasoline made pursuant to law.” Chapter 63-391 did not amend s. 7.22 pertaining to Glades County to revise the property description for that county.



7.27 - Hernando County.

7.27 Hernando County.—The boundary lines of Hernando County are as follows: Beginning at a point on the Withlacoochee River where the same is intersected by the section line dividing sections twelve and thirteen, township twenty-one south, range twenty east; thence southeasterly along the thread of said river to the juncture therewith of the Little Withlacoochee River; thence southeasterly along the thread of said Little Withlacoochee River to the head of same; thence east to the range line between ranges twenty-two and twenty-three east; thence south on said range line to the line dividing sections twenty-four and thirteen, township twenty-three south, range twenty-two east; thence west on said section line and other section lines to the line between ranges twenty and twenty-one east; thence south on said range line to the line dividing townships twenty-three and twenty-four south; thence west on said township line to the Gulf of Mexico; thence northerly, including the waters of said gulf within the jurisdiction of the State of Florida, to the township line dividing townships twenty and twenty-one south; thence east, concurrent with the south boundary line of Citrus County, on said township line to where same is intersected by the section line dividing sections four and five, township twenty-one south, range nineteen east; thence south on said section line and other section lines to the southwest corner of section nine, township twenty-one south, range nineteen east; thence east on the south line of said section nine and other sections to the place of beginning.

History.—s. 1, ch. 107, 1847; s. 1, ch. 415, 1850; s. 1, ch. 3471, 1883; ss. 1, 8, ch. 3772, 1887; RS 45; GS 43; RGS 47; CGL 49.



7.28 - Highlands County.

7.28 Highlands County.—The boundary lines of Highlands County are as follows: Beginning at the northwest corner of township thirty-three south, range twenty-eight east; thence east on township line dividing townships thirty-two and thirty-three south, to the intersection of same with the Kissimmee River; thence southerly along the thread of said river and bordering Okeechobee County, to the intersection of the township line dividing townships thirty-seven and thirty-eight south with said river and boundary; thence west on said township line to the southwest corner of township thirty-seven south, range thirty-two east; thence south on range line dividing ranges thirty-one and thirty-two east to the southwest corner of township thirty-eight south, range thirty-two east; thence west on the township line dividing townships thirty-eight and thirty-nine south to the northwest corner of township thirty-nine south, range thirty-one east; thence south, on the range line dividing ranges thirty and thirty-one east, to the southwest corner of township thirty-nine south, range thirty-one east; thence west on the township line dividing townships thirty-nine and forty south, to the northwest corner of township forty south, range twenty-eight east; thence north on the range line dividing ranges twenty-seven and twenty-eight east to the place of beginning.

History.—s. 3, ch. 3770, 1887; s. 1, ch. 8513, 1921; CGL 60.



7.29 - Hillsborough County.

7.29 Hillsborough County.—The boundary lines of Hillsborough County are as follows: Beginning at the northeast corner of section one in township twenty-seven south, range sixteen east; thence east on the north line of township twenty-seven south to the line between ranges twenty-two and twenty-three east; thence south on said range line to the line between townships thirty-two and thirty-three south; thence west on said township line to the south bank of Tampa bay; thence in a direct line to a point midway between Egmont and Passage Keys in the Gulf of Mexico; thence westerly to the boundary of the State of Florida; thence northerly on the boundary of the State of Florida to a point in the Gulf of Mexico due west of the northern shore of Mullet Key; thence due east to a point one hundred yards due west of the northernmost shore of Mullet Key; thence in a line one hundred yards from the shore line around the southern portion of Mullet Key to a point one hundred yards due east of the easternmost shore of Mullet Key; thence due north to a point due east of the northernmost shore of Mullet Key; thence due east to the middle waters of Tampa Bay; thence in a northerly direction through the middle waters of Tampa Bay and Old Tampa Bay to a point where the range line between ranges sixteen and seventeen east strikes said shore; thence north on said range line to the place of beginning.

History.—s. 1, Jan. 25, 1834; ss. 1, 2, ch. 107, 1847; s. 2, ch. 1201, 1861; s. 1, ch. 1622, 1866; ss. 4, 6, ch. 1998, 1874; RS 47; GS 45; s. 1, ch. 6247, 1911; RGS 49; CGL 51; s. 1, ch. 19058, 1939.



7.30 - Holmes County.

7.30 Holmes County.—The boundary lines of Holmes County are as follows: Beginning on the Alabama state line where it is intersected by the line dividing centrally range eighteen, west: thence south on the section lines to the line dividing townships two and three, north, in range eighteen, west; thence east on said township line to the thread of the Choctawhatchee River; thence up the thread of said river to a point where said river is intersected by the township line between townships four and five north; thence east on said township line to the northwest corner of section four, township four north, range fifteen west; thence south one mile on section line to the southwest corner of section four, township four north, range fifteen west; thence east one mile to the southeast corner of section four, township four north, range fifteen west; thence south on section lines two miles to the southwest corner of section fifteen, township four north, range fifteen west; thence east on section lines to the thread of Holmes Creek; thence northward up the thread of Holmes Creek to a point where said creek crosses the Alabama line; thence west on said state line to the place of beginning.

History.—s. 1, ch. 176, 1848; RS 14; GS 12; s. 2, ch. 6935, 1915; RGS 13; CGL 15.



7.31 - Indian River County.

7.31 Indian River County.—The boundary lines of Indian River County are as follows: Beginning at the northwest corner of township thirty-one south, of range thirty-five east; thence east on the line dividing the townships thirty and thirty-one south, to the point where said line intersects the thread of the south fork of the St. Sebastian River; thence northerly down the thread of said stream to the main stream of the St. Sebastian River; thence down the thread of the St. Sebastian River to its confluence with the Indian River; thence east to the intersection with the southwesterly extension of the centerline of the approach channel to the Sebastian Inlet from the Indian River; thence northeasterly along said centerline and continue northeasterly and easterly along the centerline of the Sebastian Inlet to the Atlantic Ocean; thence southward along the Atlantic coast, including the waters of the Atlantic Ocean within the jurisdiction of the State of Florida to the township line between townships thirty-three and thirty-four south; thence west on said township line to range line dividing ranges thirty-five and thirty-six east; thence north between ranges thirty-five and thirty-six east to the northeast corner of section one, township thirty-three south, range thirty-five east; thence west on township line dividing townships thirty-two and thirty-three south, range thirty-five east to the range line dividing ranges thirty-four and thirty-five east; thence north on said range line to the northwest corner of township thirty-one south, range thirty-five east, being the place of beginning.

History.—s. 1, ch. 10148, 1925; CGL 76; s. 2, ch. 59-486; s. 1, ch. 91-39.



7.32 - Jackson County.

7.32 Jackson County.—The boundary lines of Jackson County are as follows: Beginning at the point where the state line between the State of Florida and the State of Alabama crosses Holmes Creek; thence southerly down the thread of said creek to the section line in the middle of township five north, range fourteen west; thence east on the section line to the northeast corner of section twenty-four, township five north, range thirteen west; thence south on range line between ranges twelve and thirteen west, to the township line between townships four and five north; thence east on said township line to the middle of range twelve west; thence south on the middle of said range to the middle of township two north, range twelve west; thence east on the middle of township two north, to the thread of the Chipola River; thence northerly up the thread of the Chipola River to the northern boundary line of said township two; thence east on the northern boundary line of township two north, to the thread of the Apalachicola River; thence northward up the thread of said river and the Chattahoochee River to the Alabama line; and thence westward along said state line to the place of beginning.

History.—s. 1, Aug. 12, 1822; s. 3, Dec. 9, 1825; s. 1, Oct. 29, 1828; s. 1, ch. 180, 1847; s. 1, ch. 1954, 1873; s. 1, ch. 2061, 1875; RS 16; s. 1, ch. 4296, 1893; s. 1, ch. 4576, 1897; GS 14; s. 1, ch. 6935, 1915; RGS 16; CGL 18.



7.33 - Jefferson County.

7.33 Jefferson County.—The boundary lines of Jefferson County are as follows: Beginning at the point on the Gulf of Mexico where the line between ranges two and three east strikes said gulf; thence north on said line to the base parallel line; thence in a direction northeast to the point where the sections twenty-one, and twenty-eight and twenty-nine of township one north, range three east, corner; thence north on the section line dividing sections twenty and twenty-one and other sections of township one north, range three east, to township line dividing townships one and two north, range three east; thence east on said township line to the waters of the Miccosukee; thence up Lake Miccosukee to the south boundary of township three north, range three east; thence on said township line to the east line of section thirty-four in said township three north, range three east; thence north on the east line of section thirty-four and other sections in said township and said range to the boundary line between the States of Georgia and Florida; thence east along said boundary line to the northwest corner of lot number one hundred eighty, township three north, range seven east, or the west boundary of Madison County; thence south to the southwest corner of said lot number one hundred eighty; thence east on the south boundary of said lot number one hundred eighty to the northeast corner of section twenty-seven, township three north, range seven east; thence due south to the southeast corner of section ten, township two north, range seven east; thence due west to the southwest corner of the said section ten; thence due south to the southeast corner of section sixteen, township two north, range seven east; thence due west to the southwest corner of said section sixteen; thence due south to the southeast corner of section twenty, township two north, range seven east; thence due west to the southwest corner of section nineteen, township two north, range seven east; thence due south to the southeast corner of section twenty-five, township two north, range six east; thence due west to the southwest corner of section twenty-six, township two north, range six east; thence due south to the southwest corner of section thirty-five, township two north, range six east; thence due west to the thread of the Big Aucilla River; thence southerly along the thread of said river, concurrent with the west boundary of Madison and Taylor Counties, to the mouth of said Big Aucilla River; thence westerly through the waters of the Gulf of Mexico, including the waters of said gulf within the jurisdiction of the State of Florida, to the point of beginning.

History.—s. 1, Jan. 20, 1827; s. 13, Nov. 23, 1828; Nov. 14, 1829; s. 1, Feb. 13, 1831; s. 1, ch. 3176, 1879; s. 1, ch. 3304, 1881; RS 23; GS 21; RGS 23; CGL 25.



7.34 - Lafayette County.

7.34 Lafayette County.—The boundary lines of Lafayette County are as follows: Beginning at a point where township line between townships seven and eight south intersects and crosses the Suwannee River; thence west on said township line to the southeast corner of section thirty-one, township seven south, range ten east; thence north on the east line of said section thirty-one and other sections to the southeast corner of the northeast quarter of section seven, township seven south, range ten east; thence due west to the range line dividing ranges nine and ten east; thence north on said range line to the northwest corner of township three south, range ten east; thence east on the township line dividing townships two and three south, to where same intersects the Suwannee River; thence southerly following the thread of said river to the place of beginning.

History.—s. 2, ch. 806, 1856; s. 1, ch. 921, 1858; ch. 3470, 1883; ch. 3625, 1885; s. 1, ch. 3766, 1887; RS 26; GS 24; s. 1, ch. 6246, 1911; RGS 26; s. 1, ch. 8514, 1921; CGL 28.



7.35 - Lake County.

7.35 Lake County.—The boundary lines of Lake County are as follows: Beginning at the intersection of the range line dividing ranges twenty-three and twenty-four east with the township line dividing townships twenty-four and twenty-five south; thence east on said township line to the range line dividing ranges twenty-four and twenty-five east; thence north on said range line to the section line dividing sections thirty and thirty-one, in township twenty-four south, range twenty-five east; thence east on the north line of sections thirty-one, thirty-two, thirty-three and thirty-four in said township twenty-four south, range twenty-five east, to the northeast corner of said section thirty-four; thence south on the east line of said section thirty-four to the township line dividing townships twenty-four and twenty-five south; thence east on said township line to the range line dividing ranges twenty-six and twenty-seven east; thence north to the south shore of Lake Apopka; thence north across the waters of Lake Apopka, taking in all islands and peninsulas along the west shore of said lake to the north shore of Lake Apopka where it is intersected by the range line dividing ranges twenty-six and twenty-seven east; thence north on said range line to the township line dividing townships nineteen and twenty south; thence east on said township line to the Wekiva River; thence north along the thread of the said Wekiva River to the St. Johns River; thence in a northerly and northwesterly direction through the thread of the St. Johns River to the southwest shore of Lake George; thence north along the west shore of Lake George to the range line dividing ranges twenty-six and twenty-seven east; thence south on said range line to the township line dividing townships seventeen and eighteen south; thence west on the said township line to the range line dividing ranges twenty-three and twenty-four east; thence south on the said range line to the place of beginning; and all of township twenty south, of range twenty-seven east, bounded on the south and east by the waters of Lake Beauclaire, shall be and are declared to be a part of the territory of Lake County.

History.—s. 1, ch. 3771, 1887; s. 1, ch. 3944, 1889; s. 1, ch. 4066, 1891; RS 42; GS 40; RGS 44; CGL 46.



7.36 - Lee County.

7.36 Lee County.—The boundary lines of Lee County are as follows: Beginning where the north line of township forty-three south, intersects the range line between ranges twenty-seven and twenty-eight east, at the line between Charlotte and Glades Counties; thence west on said township line to the Gulf of Mexico; thence southerly along said gulf, including all islands and the waters of said gulf within the jurisdiction of the State of Florida, to the north line of township forty-eight south, extended westward; thence east on said township line to the northwest corner of section four, township forty-eight south, range twenty-five east; thence south to the northwest corner of section nine of said township and range; thence east on the north boundary of said section nine and other sections to the eastern boundary of range twenty-six east; thence north on said range line to the northwest corner of township forty-seven south, range twenty-seven east; thence east on the north line of township forty-seven south, to the east line of range twenty-seven east; thence north on said range line to the place of beginning.

History.—ss. 1, 5, ch. 1998, 1874; s. 1, ch. 3769, ss. 2, 3, ch. 3770, 1887; RS 54; GS 52; RGS 61; ss. 1, chs. 9360, 9362, 1923; CGL 67.



7.37 - Leon County.

7.37 Leon County.—The boundary lines of Leon County are as follows: Beginning at a point where the range line between ranges two and three east leaves the Wakulla line at the northeast corner of Wakulla County, and the southeast corner of section twenty-five, township two south, range two east; thence north on said range line to the base parallel; thence in a direction northeast to the point where sections twenty-one, twenty-eight and twenty-nine of township one north, range three east, corner; thence north to where the township line between townships one and two north of range three east, is intersected; thence east on said line to the waters of the Miccosukee; thence up Lake Miccosukee to the south boundary line of township three north, range three east; thence on said township line to the line of section thirty-four in said township three; thence due north on the east line of section thirty-four and other sections in said township to the Georgia line; thence west along the Georgia line to where same intersects the thread of the stream of the Ochlockonee River; thence, concurrent with the east boundary line of Gadsden County, southerly along the thread of the stream of the said Ochlockonee River to where the north boundary line of section sixteen in township one south, range four west, intersects said thread of the stream of said Ochlockonee River; thence west to the west bank of said Ochlockonee River; thence southerly along the west bank of the Ochlockonee River to a point where same is intersected by the north line of section twenty, township one south, range four west; thence, concurrent with the east boundary line of Liberty County, southerly along the west bank of said Ochlockonee River to a point where same is intersected by the middle township line of township two south; thence east, concurrent with the north boundary line of Wakulla County, on said middle township line across ranges five, four, three, two, one, west and range one east, to the railroad leading from Tallahassee to St. Marks; thence south along said railroad two sections to the south boundary of section twenty-eight, township two south, range one east; thence east on said south boundary and the south boundary of other sections across ranges one and two east, to the place of beginning.

History.—s. 5, Dec. 29, 1824; s. 14, Nov. 23, 1828; Nov. 14, 1829; ss. 1, 2, Feb. 13, 1831; s. 1, ch. 288, 1849; s. 1, ch. 414, 1851; s. 1, ch. 3176, 1879; s. 1, ch. 3304, 1881; RS 21; GS 19; RGS 21; CGL 23; s. 1, ch. 16436, 1933.



7.38 - Levy County.

7.38 Levy County.—The boundary lines of Levy County are as follows: Beginning at the mouth of the most southern outlet of the Big Withlacoochee River, running in an eastwardly direction, including all the islands in the mouth of said river, along the thread of said river to where the range line dividing ranges seventeen and eighteen east intersects said river; thence north on said range line to the township line between townships fourteen and fifteen south; thence east on said township line to the middle line of township fourteen south, range nineteen east; thence north on said middle line to the township line between townships eleven and twelve south; thence west on said township line to the range line between ranges seventeen and eighteen east; thence north on said range line to the northeast corner of section thirteen, township eleven south, range seventeen east; thence west on the north line of said section thirteen and other sections to the range line between ranges sixteen and seventeen east; thence north on said range line to the township line between townships ten and eleven south; thence west on said township line to the range line between ranges fifteen and sixteen east; thence north on said range line to the northeast corner of section thirty-six, township ten south, range fifteen east; thence west on the north boundary of said section thirty-six to the northwest corner of said section thirty-six, thence north one half mile to the middle line of section twenty-six, township ten south, range fifteen east; thence west on the middle line of said section twenty-six and other sections to the range line between ranges fourteen and fifteen east; thence north to the northeast corner of section twenty-five, township ten south, range fourteen east; thence west on the north line of said section twenty-five and other sections to the thread of the Suwannee River; thence southerly along the thread of the main stream of said river to its mouth; thence south and easterly along the Gulf of Mexico, including all the islands, keys, and the waters of said gulf within the jurisdiction of the State of Florida, to the point of beginning.

History.—s. 1, Mar. 10, 1845; s. 1, ch. 106, 1846; s. 1, ch. 3060, 1877; RS 37; GS 35; s. 1, ch. 6243, 1911; s. 1, ch. 6509, 1913; RGS 38; s. 1, ch. 10778, 1925; CGL 40; s. 2, ch. 94-313.



7.39 - Liberty County.

7.39 Liberty County.—The boundary lines of Liberty County are as follows: Beginning on the Apalachicola River where the township line dividing townships two and three north intersects said river; thence southerly along the thread of said river to Black or Owl Creek; thence northerly along the western bank of said creek to where same is intersected by the middle section line of section twenty-six, township five south, range eight west; thence due east on the middle section lines to the thread of the Ochlockonee River; thence northwesterly along the thread of said river to a point where the north boundary line of section twenty, township one south, range four west, intersects said river; thence west to the northwest corner of section nineteen, township one south, range four west; thence north to the southeast corner of section one, township one south, range five west; thence west to the southwest corner of section two, township one south, range five west; thence north to the southeast corner of section twenty-two, township one north, range five west; thence west to the range line between ranges five and six west; thence north on said range line to the southeast corner of township two north, range six west; thence west to the southwest corner of section thirty-five, township two north, range six west; thence north to the northwest corner of said section thirty-five; thence west to the range line between ranges six and seven west; thence north to the northwest corner of township two north, range six west; thence west to the place of beginning.

History.—s. 1, ch. 771, 1855; s. 1, ch. 949, 1858; ss. 1, 2, ch. 1046, 1859; s. 1, ch. 3624, 1885; RS 20; GS 18; s. 2, ch. 5966, 1909; RGS 20; CGL 22.



7.40 - Madison County.

7.40 Madison County.—The boundary lines of Madison County are as follows: Beginning at the point where the west boundary line of lot number one hundred forty-three of fifteenth district Georgia fractions intersects with the Georgia state line and run thence due south along the west boundary line of lots numbers one hundred forty-three and one hundred eighty to the southwest corner of lot one hundred eighty; thence easterly along the south line of lot number one hundred eighty to the east line of section twenty-seven, township three north, range seven east; thence due south to the southeast corner of section ten, township two north, range seven east; thence due west to the southwest corner of said section ten; thence due south to the southeast corner of section sixteen, township two north, range seven east; thence due west to the southwest corner of said section sixteen; thence due south to the southeast corner of section twenty, township two north, range seven east; thence due west to the southwest corner of section nineteen, township two north, range seven east; thence due south to the southeast corner of section twenty-five, township two north, range six east; thence due west to the southwest corner of section twenty-six, township two north, range six east; thence due south to the southwest corner of section thirty-five, township two north, range six east; thence due west to the thread of the Big Aucilla river; thence southerly along the thread of said river to the middle line of township two south, range five east, or the north boundary line of Taylor County; thence east, concurrent with the north boundary line of Taylor County, on said middle township line to the range line dividing ranges eight and nine east; thence south on said range line to the township line dividing townships two and three south; thence east on said township line to the range line dividing ranges nine and ten east, or the northwest corner of Lafayette County; thence east, concurrent with the north boundary line of Lafayette County, on said township line to the thread of the Suwannee River; thence north and easterly, concurrent with the west boundary line of Suwannee County, along the thread of said Suwannee River to where it joins the thread of the Withlacoochee River; thence northerly, concurrent with the west boundary line of Hamilton County, along the thread of the said Withlacoochee River to the boundary line between the States of Georgia and Florida; thence west along said boundary line to the place of beginning.

History.—s. 1, Dec. 26, 1827; s. 11, Nov. 23, 1828; s. 1, Feb. 5, 1844; s. 1, ch. 806, 1856; RS 24; GS 22; RGS 24; s. 1, ch. 9361, 1923; CGL 26.



7.41 - Manatee County.

7.41 Manatee County.—The boundary lines of Manatee County are as follows: Beginning on the south bank of Tampa Bay where the line between townships thirty-two and thirty-three south strikes said bay; thence east on said township line to where same is intersected by the line dividing ranges twenty-two and twenty-three east; thence south on said range line, known as the Washington line, to the southeast corner of township thirty-seven south, range twenty-two east; thence west on the township line between townships thirty-seven and thirty-eight south to the southwest corner of township thirty-seven south, range twenty-one east; thence north on the range line between ranges twenty and twenty-one east to the southeast corner of township thirty-five south, range twenty east; thence west on the township line between townships thirty-five and thirty-six south to the Gulf of Mexico; thence northward along the said gulf, including the waters of said gulf within the jurisdiction of the State of Florida, to a point midway between Egmont and Passage Keys; thence in a direct line to the place of beginning.

History.—s. 1, ch. 628, 1855; s. 4, ch. 1998, 1874; s. 1, ch. 3062, 1877; s. 2, ch. 3770, 1887; RS 51; GS 49; RGS 56; s. 1, ch. 8515, 1921; CGL 58.



7.42 - Marion County.

7.42 Marion County.—The boundary lines of Marion County are as follows: Beginning in the thread of the Withlacoochee River, at the range line dividing ranges seventeen and eighteen east; thence north to the township line dividing townships fourteen and fifteen south; thence east on said township line to the middle of township fourteen south, range nineteen east; thence north to the line dividing townships eleven and twelve south; thence east on said township line to Orange Lake; thence down said lake along its southern margin to Orange Creek; thence northerly and easterly down the thread of said creek to its junction with the Oklawaha River; thence northeasterly down the south side of the Oklawaha River at low-water mark to a point on the south side of the Oklawaha River at low-water mark, where the range line dividing ranges twenty-four and twenty-five east in township eleven south, crosses said river; thence south on said range line to where it intersects the township line dividing townships eleven and twelve south; thence east on said township line to where it intersects the section line dividing sections two and three, in township twelve south, of range twenty-five east; thence south on said section line and other section lines to the southwest corner of section twenty-three of said township twelve south, of range twenty-five east; thence east on the section line dividing sections twenty-three and twenty-six and other section lines to the range line dividing ranges twenty-five and twenty-six east; thence south on said range line to the southwest corner of section seven, township thirteen south, range twenty-six east; thence east on the section line dividing sections seven and eighteen, township thirteen south, range twenty-six east, and other section lines to the west shore of Lake George; thence southwardly along the shore of Lake George to the mouth of Sulphur Spring; thence along the western bank of Lake George until it arrives at range line dividing ranges twenty-six and twenty-seven east; thence south on said range line to township line dividing townships seventeen and eighteen south; thence due west on the said township line to the thread of the Withlacoochee River; thence northwesterly down the thread of said last mentioned river to the place of beginning.

History.—s. 1, Mar. 14, 1844; s. 1, ch. 106, 1846; s. 1, ch. 548, 1853; s. 1, ch. 923, 1859; s. 1, ch. 3060, 1877; s. 1, ch. 3767, 1887; RS 39; GS 37; RGS 40; CGL 42.



7.43 - Martin County.

17.43 Martin County.—The boundary lines of Martin County are as follows: Beginning at the northwest corner of township thirty-eight south, range thirty-seven east; thence east, concurrent with the south boundary line of St. Lucie County, to the southwest corner of section thirty-one, township thirty-seven south, range forty-one east; thence north on the west line of said section thirty-one and section thirty, township thirty-seven south, range forty-one east, 6,459 feet to a point lying within the water body of the north fork of the St. Lucie River; thence departing said line within the north fork of the St. Lucie River a bearing direction (State Plane Coordinate System, Florida East Zone) of 41 degrees north, 4 minutes west, a distance of 6,155 feet, more or less, to a point lying within the water body of the north fork of the St. Lucie River; thence departing said point a bearing direction (State Plane Coordinate System, Florida East Zone) of 45 degrees north, 16 minutes east, a distance of 2,355 feet, more or less, to a point intersecting with the north shore of the north fork of the St. Lucie River and the west edge of the Howard Creek as concurrent with the City of Port St. Lucie municipal boundary limits; thence departing said intersecting shore and edge lines following along the City of Port St. Lucie municipal boundary line north along the west edge of Howard Creek to the south line of the northeast quarter of section twenty-four, township thirty-seven south, range forty east; thence east along said south line of the northeast quarter to the intersection of the east 924.15 feet of section twenty-four, township thirty-seven south, range forty east; thence north along said east 924.15-foot line of section twenty-four, township thirty-seven south, range forty east, to the intersection of the north line of the south 508.15 feet of the northeast quarter of section twenty-four, township thirty-seven south, range forty east; thence east along said south 508.15-foot line of the northeast quarter of said section twenty-four, township thirty-seven south, range forty east, to an intersection with the west line of township thirty-seven south, range forty-one east, also being the existing Martin County boundary line; thence north concurrent with the Martin County boundary line, along the west line of sections nineteen and eighteen, township thirty-seven south, range forty-one east, to the northwest corner of section eighteen, township thirty-seven south, range forty-one east; thence east on the north line of said section eighteen and other sections to the waters of the Atlantic Ocean; thence easterly to the eastern boundary of the State of Florida; thence southward along the coast, including the waters of the Atlantic Ocean within the jurisdiction of the State of Florida, to the south line of section twenty, township forty south, range forty-three east, produced easterly; thence west on the south line of said section twenty, and other sections, to the southwest corner of section twenty-two, township forty south, range forty-two east; thence south on the east line of section twenty-eight, township forty south, range forty-two east, to the southeast corner of said section twenty-eight; thence west on the south line of said section twenty-eight and other sections to the east shore of Lake Okeechobee; thence continue west in a straight course to the northeast corner of section thirty-six, township forty south, range thirty-four east, being the southwest corner of section thirty, township forty south, range thirty-five east; thence northeasterly in a straight course to the line of normal water level on the boundary of Lake Okeechobee at its intersection with the line dividing ranges thirty-six and thirty-seven east, township thirty-eight south; thence north on said range line to the place of beginning.

History.—s. 1, ch. 10180, 1925; CGL 77; s. 3, ch. 63-200; s. 1, ch. 2012-45.

1Note.—Section 4, ch. 2012-45, as amended by s. 13, ch. 2013-72, provides that “[t]he governing bodies of St. Lucie County and Martin County shall enter into an interlocal agreement by May 1, 2013, which must provide a financially feasible plan for transfer of services, personnel, and public infrastructure from St. Lucie County to Martin County. The agreement must include compensation for the value of infrastructure investments by St. Lucie County in the transferred property minus depreciation, if any. Effective July 1, 2013, the total tax and assessment revenue that would have been generated in fiscal year 2013-2014 by all St. Lucie County taxing authorities levying taxes or assessments within the area transferred to Martin County, except for taxes levied by school districts, less 10 percent shall be transmitted to St. Lucie County for distribution to the county and all other affected taxing authorities. Thereafter, through fiscal year 2022-2023, the tax and assessment revenue amount that would have been generated by all St. Lucie County taxing authorities levying taxes or assessments in the transferred area for fiscal year 2013-2014 shall serve as the base amount of tax and assessment revenue for further annual reductions of 10 percent of the base amount before annual distributions to the St. Lucie County through fiscal year 2022-2023. However, for any fiscal year through fiscal year 2022-2023, if the total taxes and assessments collected within the transferred area exceed the base amount by more than 3 percent, St. Lucie County shall receive the same percentage distribution from the tax and assessment revenue that exceeds the base amount by more than 3 percent as they will receive from the base amount. All distributions to St. Lucie County shall occur within 30 days after the beginning of each calendar year.”



7.44 - Monroe County.

7.44 Monroe County.—So much of the State of Florida as is situated south of the County of Collier and west or south of the County of Miami-Dade, constitutes the County of Monroe.

History.—s. 1, July 3, 1823; s. 1, ch. 922, 1858; s. 2, ch. 1592, 1866; ss. 1, 5, ch. 1998, 1874; s. 1, ch. 8769, 1887; RS 55; GS 53; RGS 62; CGL 68; s. 3, ch. 2008-4.



7.45 - Nassau County.

7.45 Nassau County.—The boundary lines of Nassau County are as follows: Beginning at the mouth of the Nassau River; thence northwesterly up the thread of the main stream of said river to the run of Thomas Swamp; thence southwesterly up the run of said swamp to where it would intersect the prolongation of a line drawn from the southwest corner of township one north, of range twenty-five east, to the southwest corner of township two south, of range twenty-three east; thence on said last mentioned line in a southwesterly direction to where its extension would intersect the range line dividing ranges twenty-two and twenty-three east and the eastern boundary of Baker County, all concurrent with the north boundary of Duval County; thence north on said range line and said eastern boundary of Baker County to the St. Marys River and the boundary line between the States of Georgia and Florida; thence north and easterly along the said river, concurrent with the said boundary line of the States of Georgia and Florida to the Atlantic Ocean; thence southerly, including the waters of said ocean within the jurisdiction of the State of Florida, to the place of beginning.

History.—s. 8, Dec. 29, 1824; s. 8, Nov. 23, 1828; s. 1, Mar. 15, 1844; s. 3, ch. 895, 1858; s. 1, ch. 920, 1858; s. 1, ch. 1185, 1861; RS 32; GS 30; s. 1, ch. 6244, 1911; RGS 32; CGL 34.



7.46 - Okaloosa County.

7.46 Okaloosa County.—The boundary lines of Okaloosa County are as follows: Beginning on the Alabama state line where same is intersected by range line dividing ranges twenty-five and twenty-six west; thence east on said state line to the intersection of said state line with the range line dividing ranges twenty-one and twenty-two west; thence south on said range line to the Gulf of Mexico; thence in a westerly direction following the meanderings of said gulf, including the waters of said gulf within the jurisdiction of the State of Florida, to the line dividing ranges twenty-five and twenty-six west; thence north on said range line to the place of beginning; provided that the counties of Escambia, Santa Rosa and Okaloosa shall have concurrent jurisdiction of any offenses committed on the waters of Santa Rosa Sound.

History.—s. 1, ch. 6937, 1915; RGS 12; CGL 14; s. 2, ch. 23867, 1947.



7.47 - Okeechobee County.

7.47 Okeechobee County.—The boundary lines of Okeechobee County are as follows: Beginning at the northeast corner of section one, township thirty-four south, range thirty-six east; thence west six miles to the northwest corner of township thirty-four south, range thirty-six east; thence north to the northeast corner of township thirty-three south, range thirty-five east; thence west on the line dividing townships thirty-two and thirty-three south, to the Kissimmee River; thence in a southerly direction along the thread of the Kissimmee River to the normal water level on the boundary of Lake Okeechobee; thence southerly in a straight course to the southeast corner of section twenty-five, being the northeast corner of section thirty-six, township forty south, range thirty-four east; thence northeasterly in a straight course to the line of normal water level on the boundary of Lake Okeechobee at its intersection with the line dividing ranges thirty-six and thirty-seven east, township thirty-eight south, thence north between ranges thirty-six and thirty-seven east to the point of beginning.

History.—s. 1, ch. 7401, 1917; RGS 55; CGL 57; s. 4, ch. 63-200.



7.48 - Orange County.

7.48 Orange County.—The boundary lines of Orange County are as follows: Beginning at the intersection of the range line dividing ranges twenty-six and twenty-seven east, with the township line dividing townships twenty-four and twenty-five south; thence north to the waters of Lake Apopka; thence north across the waters of Lake Apopka and along the eastern boundary of Lake County to the north shore of Lake Apopka where it is intersected by the range line dividing ranges twenty-six and twenty-seven; thence north on said range line to the township line dividing townships nineteen and twenty south; thence east on said township line to Wekiva River; thence through the thread of the Wekiva River in a southerly direction to the northwest corner of section thirty-one, township twenty south, range twenty-nine east; thence south on the range line between ranges twenty-eight and twenty-nine east, to the southwest corner of section nineteen, township twenty-one south, range twenty-nine east; thence east to the southeast corner of section twenty, township twenty-one south, range thirty east; thence south to the township line between townships twenty-one and twenty-two south, range thirty east; thence east on said township line to the thread of the St. Johns river; thence southerly down the thread of the said river to the northeast corner of township twenty-five south, range thirty-four east; thence west on said township line to the place of beginning; provided that all of township twenty south, range twenty-seven east, bounded on the south and east by the waters of Lake Beauclaire shall be and are declared to be a part of the territory of Lake County.

History.—s. 10, Dec. 29, 1824; s. 4, Nov. 23, 1828; s. 1, Jan. 30, 1845; s. 1, ch. 548, 1853; s. 1, ch. 1764, 1870; s. 1, ch. 1895, 1872; s. 2, ch. 3177, 1879; s. 1, ch. 3768, 1887; s. 1, ch. 3771, 1887; s. 1, ch. 3944, 1889; RS 41; GS 39; s. 1, ch. 6511, 1913; RGS 42; CGL 44; s. 1, ch. 61-483.



7.49 - Osceola County.

7.49 Osceola County.—The boundaries of Osceola County are as follows: Beginning at the northwest corner of township twenty-five south, range twenty-seven east; thence east on said township line to the northeast corner of township twenty-five south, range thirty-four east; thence south on the range line dividing ranges thirty-four and thirty-five east, to the line dividing townships thirty-two and thirty-three south; thence west on said township line to the west bank of Central and South Florida Flood Control District Canal C-38 (Kissimmee River); thence northerly along said west bank to Lake Kissimmee; thence northerly and westerly along the west shore of Lake Kissimmee to the west bank of Central and South Florida Flood Control District Canal C-37; run thence northerly along said west bank of canal to Lake Hatchineha; thence westerly, northerly and easterly along the west and north shore of Lake Hatchineha to the thread of the stream of Dead River; run thence northerly along the thread of the stream of Dead River, and Reedy Creek to the west shore of Lake Cypress; run thence northerly along said west shore of Lake Cypress to the township line dividing townships twenty-seven and twenty-eight south; thence west on said line to the range line dividing ranges twenty-eight and twenty-nine east; thence north along the range line to the southeast corner of section twelve, township twenty-seven south, range twenty-eight east; thence west along section lines to the southwest corner of section nine, township twenty-seven south, range twenty-eight east; thence north along section lines to the southwest corner of section twenty-one, township twenty-six south, range twenty-eight east; thence northwesterly through respective section and quarter section corners to the southeast corner of township twenty-five south, range twenty-seven east; thence west along township line to the point where the dividing line between ranges twenty-six and twenty-seven east intersects the line dividing townships twenty-five and twenty-six south; run thence north on the range line to the point of beginning. The shorelines of Lakes Kissimmee and Hatchineha shall be as physically present unless and until the Board of Trustees of the Internal Improvement Trust Fund shall establish bulkhead lines along the said lake shores; in which event, the said shorelines shall be the said bulkhead lines to the extent they are so established.

History.—s. 2, ch. 1201, 1861; s. 2, ch. 1998, 1874; s. 2, ch. 3177, 1879; s. 1, ch. 3768, 1887; RS 49; GS 47; s. 1, ch. 7401, 1917; RGS 52; CGL 54; s. 1, ch. 67-592; ss. 27, 35, ch. 69-106.



7.50 - Palm Beach County.

7.50 Palm Beach County.—The boundary lines of Palm Beach County are as follows: Beginning on the east boundary of Florida at a point where the south boundary of township forty-seven south, of range forty-three east, produced easterly would intersect the same; thence westerly on said township line to its intersection with the axis or center line of the Hillsborough State Drainage Canal as at present located and constructed; thence westerly along the center line of said canal to its intersection with the range line dividing ranges forty and forty-one east; thence south on the range line dividing ranges forty and forty-one, township forty-seven south, to the northeast corner of section twenty-five of township forty-seven south, range forty east; thence due west on the north boundary of the sections numbered from twenty-five to thirty, inclusive, of townships forty-seven south, ranges thirty-seven to forty east, inclusive, as the same have been surveyed or may hereafter be surveyed by the authority of the Board of Trustees of the Internal Improvement Trust Fund, to the northwest corner of section thirty, township forty-seven south, range thirty-seven east; thence continuing due west to the range line between ranges thirty-four and thirty-five east, and the east boundary of Hendry County; thence north on said range line, concurrent with the east boundary of Hendry County, to the south shore of Lake Okeechobee; thence continuing north on said range line to the northeast corner of section thirty-six, township forty south, range thirty-four east; thence easterly parallel to and one mile north from the township line dividing townships forty and forty-one south to where the south boundary of section twenty-six, township forty south, range thirty-seven east intersects the normal water level on the boundary of Lake Okeechobee; thence east on the south boundary line of said section twenty-six and other sections across ranges thirty-seven, thirty-eight and thirty-nine, forty, forty-one and forty-two east, to the east line of section twenty-eight, township forty south, range forty-two east; thence north on said east section line to the north line of said section twenty-eight; thence east on the section line between sections twenty-two and twenty-seven of township forty south, range forty-two east, and other sections to the waters of the Atlantic Ocean; thence easterly to the eastern boundary of Florida; thence southward along the coast, including the waters of the Atlantic Ocean within the jurisdiction of the State of Florida, to the place of beginning.

History.—s. 1, ch. 5970, 1909; s. 1, ch. 6934, 1915; s. 1, ch. 7401, 1917; RGS 59; s. 1, ch. 10090, 1925; s. 1, ch. 10180, 1925; s. 1, ch. 10596, 1925; CGL 65, 73; s. 5, ch. 63-200; ss. 27, 35, ch. 69-106; s. 2, ch. 2007-222.



7.51 - Pasco County.

7.51 Pasco County.—The boundary lines of Pasco County are as follows: Beginning at the intersection of the section line between sections thirty-three and thirty-four of township twenty-six south, of range twenty-two east, with the township line between townships twenty-six and twenty-seven south, of range twenty-two east; thence north along the section lines to the line dividing sections three and four of said township and to the township line dividing townships twenty-five and twenty-six; thence east on said township line to the range line dividing ranges twenty-two and twenty-three east; thence north on said range line to the line dividing sections twenty-four and thirteen of township twenty-three south, of range twenty-two east; thence west to the line dividing ranges twenty and twenty-one east; thence south to the line dividing townships twenty-three and twenty-four south; thence west on said line to the Gulf of Mexico; thence southerly along the gulf coast, including islands and the waters of said gulf within the jurisdiction of the State of Florida, to the north line of Pinellas County, the township line dividing townships twenty-six and twenty-seven south; thence east on said line to the place of beginning.

History.—ss. 1, 2, ch. 107, 1847; s. 1, ch. 415, 1850; s. 1, ch. 3471, 1883; s. 8, ch. 3772, 1887; RS 46; GS 44; RGS 48; CGL 50; s. 1, ch. 25440, 1949.



7.52 - Pinellas County.

7.52 Pinellas County.—The boundary lines of Pinellas County are as follows: Beginning at a point where the line dividing townships twenty-six and twenty-seven south if projected in a westerly direction intersects with the western boundary of the jurisdictional waters of the State of Florida in the Gulf of Mexico; thence east on said line to the northeast corner of section one in township twenty-seven south, range sixteen east; thence south to the shore of old Tampa Bay; thence in a southerly direction through the middle waters of old Tampa Bay and Tampa Bay, to a point in Tampa Bay due east of the north shore of Mullet Key; thence due west to a point due north of a point 100 yards due east from the easternmost point of Mullet Key; thence in a line 100 yards from the shoreline around the southern portion of Mullet Key to a point 100 yards west of the northernmost shore of Mullet Key; thence west to a point where such line intersects the western boundary of the jurisdictional waters of the State of Florida in the Gulf of Mexico and northward, including the waters of said gulf within the jurisdiction of the State of Florida, to point of beginning; provided however that nothing herein contained shall now or at any time hereafter in any manner whatsoever repeal, amend, change or disturb in any manner whatsoever the apportionment, allotment, allocation, basis of computation, or other formula wherein and whereby the participation in the gas tax by both counties hereto under and by virtue of ss. 206.41 and 206.47 or any law hereafter enacted, is changed so that Hillsborough County would receive a lesser amount and Pinellas County would receive a greater amount of such gas funds or tax by reason of the change of the boundary line herein authorized.

History.—s. 1, ch. 6247, 1911; RGS 50; CGL 52; s. 1, ch. 19058, 1939; s. 1, ch. 67-601; ss. 1, 2, ch. 70-995.



7.53 - Polk County.

7.53 Polk County.—The boundary lines of Polk County are as follows: Beginning at a point where the range line between ranges twenty-two and twenty-three east is intersected by the township line between townships thirty-two and thirty-three south; thence east on said township line to the west bank of Central and South Florida Flood Control District Canal C-38 (Kissimmee River); thence northerly along said west bank to Lake Kissimmee; thence northerly and westerly along the west shore of Lake Kissimmee to the west bank of Central and South Florida Flood Control District Canal C-37; thence northerly along said west bank of canal to Lake Hatchineha; thence westerly, northerly and easterly along the west and north shore of Lake Hatchineha, to the thread of the stream of Dead River; thence northerly along the thread of the stream of Dead River and Reedy Creek to the west shore of Lake Cypress; run thence northerly along said west shore of Lake Cypress to the township line between townships twenty-seven and twenty-eight south; thence west on said line to the range line dividing ranges twenty-eight and twenty-nine east; thence north along the range line to the southeast corner of section twelve township twenty-seven south, range twenty-eight east; thence west along section lines to the southwest corner of section nine, township twenty-seven south, range twenty-eight east; thence north along section lines to the southwest corner of section twenty-one, township twenty-six south, range twenty-eight east; thence northwesterly through respective section and quarter section corners to the southeast corner of township twenty-five south, range twenty-seven east; thence west on the township line to the range line between ranges twenty-six and twenty-seven east; thence north on said range line to the township line between townships twenty-four and twenty-five south; thence west on said township line to the section line between sections thirty-four and thirty-five, township twenty-four south, range twenty-five east; thence north on said section line to the northeast corner of said section thirty-four; thence west on the north line of said section thirty-four and the sections to the west of it to the range line between ranges twenty-four and twenty-five east; thence south on said range line to the township line between townships twenty-four and twenty-five south; thence west on said township line to the range line between ranges twenty-three and twenty-four east; thence south on said range line to the thread of the Withlacoochee River; thence southerly and westerly following the thread of said river to where same is intersected by the range line between ranges twenty-two and twenty-three east; thence south on said range line to the township line dividing townships twenty-five and twenty-six south; thence west on said township line to the section line dividing sections three and four in township twenty-six south, range twenty-two east; thence south along the section lines to the township line dividing townships twenty-six and twenty-seven south; thence east along said township line to the range line dividing ranges twenty-two and twenty-three east; thence south on said range line to the place of beginning. The shorelines of Lakes Kissimmee and Hatchineha shall be as physically present unless and until the Board of Trustees of the Internal Improvement Trust Fund shall establish bulkhead lines along the said lake shores; in which event, the said shorelines shall be the said bulkhead lines to the extent they are so established.

History.—s. 2, ch. 1201, 1861; s. 1, ch. 1622, 1866; ch. 1848, 1871; ss. 3, 6, ch. 1998, 1874; s. 2, ch. 3177, 1879; s. 1, ch. 3471, 1883; s. 1, ch. 3932, 1889; s. 1, ch. 4066, 1891; RS 48; GS 46; RGS 51; CGL 53; s. 2, ch. 25440, 1949; s. 2, ch. 67-592; ss. 27, 35, ch. 69-106.



7.54 - Putnam County.

7.54 Putnam County.—The boundary lines of Putnam County are as follows: Beginning at a point on the south side of the Oklawaha River at low watermark where the range line dividing ranges twenty-four and twenty-five east, township eleven south, crosses said river; thence south on said range line to where same intersects the township line dividing townships eleven and twelve south; thence east on said township line to where same intersects the section line dividing sections two and three, township twelve south, range twenty-five east; thence south on said section line and other section lines to the southwest corner of section twenty-three of said township twelve south, range twenty-five east; thence east on the section line dividing sections twenty-three and twenty-six and other sections to the range line dividing ranges twenty-five and twenty-six east; thence south on said range line to the southwest corner of section seven, township thirteen south, range twenty-six east; thence east on the south boundary of said section seven and other sections to the west shore of Lake George; thence southwardly along the shore of Lake George to the mouth of Sulphur Spring; thence to a point on Lake George south of the Spanish Grant, known as the Acosta Grant of land, and on the northern boundary of Volusia County; thence in a direct line and along the northern boundary of Volusia County to the most southern part of Crescent Lake; thence along said northern boundary of Volusia County, following the southeast shore of Crescent Lake, to the mouth of Haw Creek and the boundary of Flagler County; thence westerly and then northwardly along the boundary of Flagler County through the middle of Crescent Lake crossing Bear Island on a line easterly of and parallel to the west line of section nineteen, township twelve south, range twenty-eight east, said line being 10,280 feet easterly, measured at right angles from said west line of section nineteen, which line crosses approximately in the center of Bear Island, then continuing north and westerly through the middle of Crescent Lake, to the range line dividing ranges twenty-seven and twenty-eight east; thence north on said range line to its intersection with Deep Creek; thence west along the center of Deep Creek to the mouth thereof; thence due west to the west margin of the main channel of the St. Johns River; thence northerly along the west margin of the main channel of said river to the intersection of the south boundary line of township seven south with said river; thence west on said township line to its intersection with the north margin of the Bellamy or federal road leading from St. Augustine to Tallahassee; thence south and westerly along the north margin of said road to the point of intersection with such margin of a northerly extension of the east boundary line of Hillcrest on the Lake, a subdivision, as same appears of record in Plat Book 2, page 52, Public Records of Clay County; thence south along the east boundary line of such subdivision to the southeast corner of such subdivision; thence west along the south boundary line of such subdivision to a point intersecting the north margin of the Bellamy Road; thence south and westerly along the north margin of said road to where same intersects the north boundary of section seventeen, township nine south, range twenty-three east; thence west on the section line between sections eight and seventeen, seven and eighteen, township nine south, range twenty-three east, to the southeast corner of said section seven; thence continue west on the section line between sections twelve and thirteen, township nine south, range twenty-two east to Santa Fe Lake; thence in a southeasterly direction to a point on the range line dividing ranges twenty-two and twenty-three east where said range line is intersected by the Bellamy Road; thence south on said range line to where the same intersects the thread of Orange Creek; thence westerly along the thread of said creek to the intersection of same with the Oklawaha River; thence westerly along the south bank of said river at low watermark to the place of beginning.

History.—s. 1, ch. 280, 1849; s. 1, ch. 923, s. 3, ch. 1039, 1859; s. 1, ch. 2068, 1875; s. 1, ch. 3469, 1883; s. 1, ch. 3767, 1887; RS 36; GS 34; s. 1, ch. 5978, 1909; RGS 37; s. 1, ch. 12489, 1927; CGL 39; s. 2, ch. 59-488; s. 2, ch. 84-211.



7.55 - Santa Rosa County.

7.55 Santa Rosa County.—The boundary lines of Santa Rosa County are as follows: Beginning at the Alabama line, where said line crosses the Escambia River; thence down the thread of said river to Escambia Bay; thence along said bay to Deer Point, at the intersection of Santa Rosa Sound with said bay; thence up said Santa Rosa Sound to a line parallel to and exactly 1 mile westerly of the line dividing range twenty-six west and range twenty-seven west; thence southerly along said line to the waters of the Gulf of Mexico; thence easterly along the waters of the Gulf of Mexico to a point of intersection with the range line dividing range twenty-five west and range twenty-six west; thence northerly along said range line to the dividing line between the State of Florida and the State of Alabama, thence westerly along said dividing line to the point of beginning; provided that the Counties of Escambia, Santa Rosa, and Okaloosa shall have concurrent jurisdiction of any offenses committed on the waters of Santa Rosa Sound.

History.—s. 1, Feb. 18, 1842; s. 1, ch. 411, 1851; s. 1, ch. 571, 1853; ch. 3258, 1881; RS 12; GS 10; s. 1, ch. 6937, 1915; RGS 10; CGL 12; s. 1, ch. 26860, 1951; s. 2, ch. 57-834; s. 2, ch. 91-310.



7.56 - Sarasota County.

7.56 Sarasota County.—The boundary lines of Sarasota County are as follows: Beginning in the Gulf of Mexico at a point on a prolongation of the township line between townships thirty-five and thirty-six south; thence east on said prolongation and said line to the southeast corner of township thirty-five south, range twenty east; thence south on the range line between ranges twenty and twenty-one east, to the southwest corner of township thirty-seven south, range twenty-one east; thence east on the township line between townships thirty-seven and thirty-eight south to the southeast corner of township thirty-seven south, range twenty-two east; thence south on the range line between ranges twenty-two and twenty-three east, to the southeast corner of township thirty-nine south, range twenty-two east; thence west on the township line between townships thirty-nine and forty south to the southwest corner of township thirty-nine south, range twenty-one east; thence south on the range line between ranges twenty and twenty-one east to the southeast corner of township forty south, range twenty east; thence west on the township line between townships forty and forty-one south to the Gulf of Mexico; thence northerly along the coast of the Gulf of Mexico, including the waters of said gulf within the jurisdiction of the State of Florida, to the place of beginning.

History.—s. 1, ch. 8515, 1921; CGL 70.



7.57 - Seminole County.

7.57 Seminole County.—The boundary lines of Seminole County are as follows: Beginning in the center of Wekiva River and in the center of the St. Johns River, at the place where the Wekiva River discharges its waters into the St. Johns River; thence through the thread of the said Wekiva River in a southerly direction to the northwest corner of section thirty-one, township twenty south, of range twenty-nine east; thence south on the range line between ranges twenty-eight and twenty-nine east, to the southwest corner of section nineteen, township twenty-one south of range twenty-nine east; thence east to the southeast corner of section twenty, township twenty-one south of range thirty east; thence south to the township line between townships twenty-one and twenty-two south of range thirty east; thence east on said township line to the thread of the St. Johns River; thence following the thread of the St. Johns River to and through Lake Harney, into the St. Johns River; thence following the thread of the St. Johns River to and through Lake Monroe, into the St. Johns River; thence following the thread of the St. Johns River to its juncture with the Wekiva River at the point of beginning.

The common boundary line between the counties of Seminole and Volusia, from the place where the St. Johns River enters Lake Harney to the corner common to Volusia, Seminole, Orange and Brevard Counties is more fully defined, located and described as beginning where the center line of the St. Johns River enters Lake Harney at a point approximately seven hundred feet west of the south half mile post of section twenty, township twenty south, range thirty-three east, thence southeasterly following the center line of the St. Johns River to Puzzle Lake at a point one thousand feet south and three hundred feet west of the east half mile post of section four, township twenty-one south, range thirty-three east, thence southwesterly to a point in Puzzle Lake six hundred sixty feet north of the southwest corner of the southeast quarter of the southeast quarter of said section four, thence south one and one eighth miles through Puzzle Lake to the south line of section nine, thence southeasterly to the point where the center line of the St. Johns River enters Puzzle Lake in the southwest quarter of section fifteen, township twenty-one south, range thirty-three east, thence southeasterly along the center line of the St. Johns River and the easterly channel thereof to a point in the southeast quarter of section twenty-seven, township twenty-one south, range thirty-three east, where the two channels unite, thence following the center line of the St. Johns River southeasterly to a point approximately four hundred feet east of the south half mile post of section thirty-five, township twenty-one south, range thirty-three east. Said point being corner common to Volusia, Seminole, Orange and Brevard Counties.

History.—s. 1, ch. 6511, 1913; RGS 43; CGL 45; s. 1, ch. 20888, 1941; s. 1, ch. 61-167.



7.58 - St. Johns County.

7.58 St. Johns County.—The boundary lines of St. Johns County are as follows: Beginning at a point on the Atlantic coast, at a point where the section line between ten and fifteen, in township three south of range twenty-nine east, intersects the said Atlantic coast; thence west on the said section line to a point where said section line would intersect the range line between ranges twenty-eight and twenty-nine east; thence south on said range line to a point where said range line intersects the township line between townships four and five south; thence west on the township line between townships four and five south, in range twenty-eight east, to a point where said township line intersects the range line between ranges twenty-seven and twenty-eight east; thence north on said range line to where the same intersects Durbin Creek; thence along the south bank of Durbin Creek to Julington Creek; thence along the thread of Julington Creek to the mouth thereof; thence due west to the west margin of the main channel of the St. Johns River and boundary line of Clay County; thence southwardly along the west margin of the main channel of said river and boundaries of Clay and Putnam Counties to a point due west of the mouth of Deep Creek; thence due east to the mouth of Deep Creek; thence up the center of Deep Creek to the point of intersection of Deep Creek with the range lines between ranges twenty-seven and twenty-eight east; thence south on said range line to a point where the south boundary line of section eighteen, in township ten south, range twenty-eight east, intersects said range line; thence east on said section line to the range line between ranges twenty-nine and thirty east; thence north on said range line to the middle of Pellicer’s Creek; thence easterly on an imaginary line down the middle of said creek to the mouth of said creek; thence northeasterly on an imaginary line extending from the mouth of Pellicer’s Creek to a point on the extension of township line between townships nine and ten south, range thirty-one east and immediately north of Summer Haven on the Atlantic coast; thence northwardly along said Atlantic coast, including the waters of the Atlantic Ocean within the jurisdiction of the State of Florida, to place of beginning.

History.—s. 1, Ord. July 21, 1821; s. 1, Aug. 12, 1822; s. 9, Dec. 29, 1824; s. 1, ch. 289, 1848; s. 1, ch. 2068, 1875; RS 35; GS 33; s. 1, ch. 5730, 1907; s. 1, ch. 7399, 1917; RGS 35; CGL 37.



7.59 - St. Lucie County.

17.59 St. Lucie County.—The boundary lines of St. Lucie County are as follows: Beginning on the eastern boundary of the State of Florida at a point where the north section line of section thirteen, township thirty-seven south, range forty-one east, produced easterly, would intersect the same; thence westerly on the north line of said section and other sections to the northwest corner of section eighteen, township thirty-seven south, range forty-one east; thence south along the range line between ranges forty east and forty-one east which is concurrent with the St. Lucie County and Martin County boundary lines to the intersection with the north line of the south 508.15 feet of the northeast quarter of section twenty-four, township thirty-seven south, range forty east; thence west along the south 508.15-foot line of the northeast quarter of section twenty-four, township thirty-seven south, range forty east and concurrent with the municipal boundary line of the City of Port St. Lucie to the intersection of the east 924.15-foot line of section twenty-four, township thirty-seven south, range forty east; thence south along the east 924.15-foot line of section twenty-four, township thirty-seven south, range forty east and continuing along the municipal boundary line of the City of Port St. Lucie, to the intersection of the south line of the northeast quarter of section twenty-four, township thirty-seven south, range forty east; thence west along the south line of the northeast quarter of section twenty-four, township thirty-seven south, range forty east to the intersection with the west edge of Howard Creek; thence southerly and along with the west edge of Howard Creek being concurrent with the municipal boundary line of the City of Port St. Lucie to the intersection of the north shore of the north fork of the St. Lucie River and the west edge of Howard Creek as concurrent with the City of Port St. Lucie municipal boundary; thence departing said north shore of the north fork of the St. Lucie River and the municipal boundary line of the City of Port St. Lucie, a bearing direction (State Plane Coordinate System, Florida East Zone) of south 45 degrees, 16 minutes west, 2,355 feet more or less, to a point within the body of water of the north fork of the St. Lucie River; thence departing said point a bearing direction (State Plane Coordinate System, Florida East Zone) of south 41 degrees, 4 minutes east, 6,155 feet more or less to a point located in the body of the north fork of the St. Lucie River which intersects with the west line of section thirty, township thirty-seven south, range forty-one east; thence south 6,459 feet along the west line of sections thirty and thirty-one, township thirty-seven south, range forty-one east, to the intersection with the township line between townships thirty-seven and thirty-eight south; also being the southwest corner of section thirty-one, township thirty-seven, range forty-one east; thence west on the said township line to the range line dividing ranges thirty-six and thirty-seven east; thence north on said range line, concurrent with the east boundary of Okeechobee County, to the northwest corner of township thirty-four south, range thirty-seven east; thence east on the township line dividing townships thirty-three and thirty-four south, to the Atlantic Ocean; thence continuing easterly to the eastern boundary of the State of Florida; thence southerly along said east boundary, including the waters of the Atlantic Ocean within the jurisdiction of the State of Florida, to the place of beginning.

History.—ss. 1, 19, ch. 5567, 1905; s. 1, ch. 7401, 1917; RGS 54; s. 1, ch. 10148, 1925; s. 1, ch. 10180, 1925; CGL 56; s. 2, ch. 2012-45.

1Note.—Section 4, ch. 2012-45, as amended by s. 13, ch. 2013-72, provides that “[t]he governing bodies of St. Lucie County and Martin County shall enter into an interlocal agreement by May 1, 2013, which must provide a financially feasible plan for transfer of services, personnel, and public infrastructure from St. Lucie County to Martin County. The agreement must include compensation for the value of infrastructure investments by St. Lucie County in the transferred property minus depreciation, if any. Effective July 1, 2013, the total tax and assessment revenue that would have been generated in fiscal year 2013-2014 by all St. Lucie County taxing authorities levying taxes or assessments within the area transferred to Martin County, except for taxes levied by school districts, less 10 percent shall be transmitted to St. Lucie County for distribution to the county and all other affected taxing authorities. Thereafter, through fiscal year 2022-2023, the tax and assessment revenue amount that would have been generated by all St. Lucie County taxing authorities levying taxes or assessments in the transferred area for fiscal year 2013-2014 shall serve as the base amount of tax and assessment revenue for further annual reductions of 10 percent of the base amount before annual distributions to the St. Lucie County through fiscal year 2022-2023. However, for any fiscal year through fiscal year 2022-2023, if the total taxes and assessments collected within the transferred area exceed the base amount by more than 3 percent, St. Lucie County shall receive the same percentage distribution from the tax and assessment revenue that exceeds the base amount by more than 3 percent as they will receive from the base amount. All distributions to St. Lucie County shall occur within 30 days after the beginning of each calendar year.”



7.60 - Sumter County.

7.60 Sumter County.—The boundary lines of Sumter County are as follows: Beginning at the intersection of the township line dividing townships seventeen and eighteen south, with the range line dividing ranges twenty-three and twenty-four east; thence west on said township line to the thread of the Withlacoochee River; thence southerly up the thread of said river to the junction therewith of the Little Withlacoochee River; thence southeasterly up the thread of the said Little Withlacoochee River to the head of the same; thence east to the range line dividing ranges twenty-two and twenty-three east; thence south on said range line to the thread of the Withlacoochee River; thence easterly along the thread of the said river to its intersection by the range line dividing ranges twenty-three and twenty-four east; thence north on said range line to the place of beginning.

History.—s. 1, ch. 106, 1846; ss. 1, 2, ch. 107, 1847; s. 1, ch. 548, 1853; ch. 1848, 1871; s. 1, ch. 1895, 1872; s. 1, ch. 3771, 1887; s. 1, ch. 3932, 1889; RS 43; GS 41; RGS 45; CGL 47.



7.61 - Suwannee County.

7.61 Suwannee County.—The boundary lines of Suwannee County are as follows: Beginning in the thread of the Suwannee River where the section line dividing sections two and three in township two south, of range fifteen east, crosses said river; thence south on said section line across townships two, three, four and five in range fifteen east, to section line dividing sections two and eleven in township six in said range; thence on said section line due east to range line dividing ranges fifteen and sixteen; thence south to Ichetucknee Spring; thence down the thread of the Ichetucknee River to the Santa Fe River to its junction with Suwannee River; thence up the thread of said river to the point of beginning.

History.—s. 2, ch. 895, 1858; s. 1, ch. 1048, 1859; s. 1, ch. 1391, 1863; s. 1, ch. 3948, 1889; RS 28; GS 26; RGS 28; CGL 30.



7.62 - Taylor County.

7.62 Taylor County.—The boundary lines of Taylor County are as follows: Beginning in the mouth of the Big Aucilla River; thence northerly, concurrent with the east boundary of Jefferson County, along the thread of said river to where same is intersected by the middle line of township two south, range five east; thence east on said middle township line, concurrent with the south boundary line of Madison County, across ranges six, seven and eight east to the range line between ranges eight and nine east; thence south on said range line to the township line between townships two and three south; thence east on said township line to the range line between ranges nine and ten east; thence south on said range line, concurrent with the west boundary of Lafayette County to the middle line of section seven, township seven south, range ten east; thence east on said middle line to the east line of said section seven; thence due south on the east line of said section seven and other sections to the township line between townships seven and eight south; thence east on said township line to the east line of section four, township eight south, range ten east, or the northwest corner of Dixie County; thence south, concurrent with the west boundary of Dixie County, on the east line of said section four and other sections to where same intersects the thread of the Steinhatchee River; thence southerly along the thread of the said Steinhatchee River to the mouth of said river; thence northerly through the Gulf of Mexico, including the waters of said gulf within the jurisdiction of the State of Florida, to the place of beginning.

History.—s. 3, ch. 806, 1856; s. 1, ch. 921, 1858; s. 1, ch. 3061, 1877; ch. 3470, 1883; ch. 3625, 1885; s. 1, ch. 3766, 1887; RS 25; GS 23; RGS 25; CGL 27.



7.63 - Union County.

7.63 Union County.—The boundary lines of Union County are as follows: Beginning at the mouth of the Olustee Creek; thence northerly up the thread of said creek to a point where said creek is intersected by the middle line of township four south, range eighteen east; thence east on said middle township line, concurrent with the south boundary line of Baker County to a point where the bed of New River intersects said line; thence following the meanderings of the thread of said New River in a southwesterly direction to the thread of the Santa Fe River; thence northwesterly down the thread of said Santa Fe River to the mouth of Olustee Creek and the place of beginning.

History.—s. 1, ch. 8516, 1921; CGL 71.



7.64 - Volusia County.

7.64 Volusia County.—Beginning at a point where the southerly boundary of the Domingo Acosta Grant, also known as section thirty-eight, township thirteen south, range twenty-seven east (said Acosta Grant lying and being in Putnam County) intersects the easterly shore of Lake George, said point being south sixty-five degrees west a distance of thirty-two chains from the southeasterly corner of said Acosta Grant, according to United States Government survey of township thirteen south, range twenty-seven east; run thence north seventy-five degrees fifteen minutes east to a point in the shore of Crescent Lake (see map of boundary line dividing Putnam and Volusia Counties recorded in map book 5, page 87, Volusia County, Florida); thence along the southeasterly shore of said Crescent Lake to the north bank of Haw Creek; thence easterly along the north bank of said Haw Creek to the range line between range twenty-eight east and range twenty-nine east; thence south along said range line to the southwest corner of section nineteen, township fourteen south, range twenty-nine east; thence east along the south boundary of said section nineteen and other sections to the southeast corner of section twenty-two, township fourteen south, range thirty-one east; thence north on the east boundary of said section twenty-two and other sections to the township line between township twelve south and township thirteen south; thence east on said township line to the point where said township line is intersected by Old King’s Road; thence northerly along said Old King’s Road to its point of intersection with the line dividing the Bulow and Ormond Grants; thence northeasterly along said line between Bulow and Ormond Grants to the easterly shore of Bulow Creek; thence following a continuance of said line between Bulow and Ormond Grants, which line now becomes the line dividing lots 7 and 8 as shown on map of partition of the Bulow Tract (Filed in office—September 20, 1867, L. M. Richardson, clerk, Volusia County) according to map recorded in St. Augustine, to the intersection with Haulover or Smith Creek; thence northerly, along said Haulover or Smith Creek, to the intersection with the section line running between sections twenty-nine and thirty and thirty-one and thirty-two, township twelve south, range thirty-two east; thence east along said township line to the Atlantic Ocean; thence southerly along line of the Atlantic Ocean, including the waters of the Atlantic Ocean within the jurisdiction of the State of Florida to the township line between township nineteen south and township twenty south; thence west on said township line to the range line between range thirty-three east and range thirty-four east; thence south on said range line to the township line between township twenty-one south and township twenty-two south; thence west on said township line to the thread of the St. Johns River; thence north along the thread of said St. Johns River, what is known as “Old River,” and running on the south and west sides of what is known on the maps of public surveys as “Huntoon’s Island” and on the south and west shores of Lake George to the mouth of Sulphur Springs (now Salt Springs run); thence northeasterly, in a direct line, across Lake George to the place of beginning.

History.—s. 4, Nov. 23, 1828; s. 1, Jan. 30, 1845; s. 1, ch. 624, 1854; s. 1, ch. 1036, 1859; s. 1, ch. 1764, 1870; s. 1, ch. 2068, 1875; s. 1, ch. 3175, 1879; RS 40; GS 38; s. 2, ch. 5730, 1907; s. 1, ch. 7399, 1917; RGS 41; CGL 43; s. 1, ch. 20888, 1941; s. 1, ch. 67-190; s. 1, ch. 83-217.



7.65 - Wakulla County.

7.65 Wakulla County.—The boundary lines of Wakulla County are as follows: Beginning on the range line between ranges two and three east where the same strikes the Gulf of Mexico; thence north on said range line to the north boundary of section thirty-six, township two south, range two east; thence due west on the north line of said section thirty-six and other sections to the railroad leading from Tallahassee to St. Marks; thence north along said railroad two sections; thence west on the north line of section twenty, township two south, range one east, and other sections, to the thread of Ochlockonee River; thence southerly and easterly along the thread of said river concurrent with the north and east boundary of Franklin County to a point directly south of the southernmost point of Grass Island; thence along a straight line to the center point of the U.S. 98 (State Road 30) bridge across Ochlockonee Bay; thence east-southeast to a point directly north of the easternmost point of James Island; thence easterly to the boundary line of the State of Florida in the Gulf of Mexico; thence north and easterly along said gulf, including the waters of said gulf within the jurisdiction of the State of Florida, to the place of beginning.

History.—s. 1, Mar. 11, 1843; s. 1, ch. 414, 1851; RS 22; GS 20; RGS 22; CGL 24; s. 2, ch. 86-288.



7.66 - Walton County.

7.66 Walton County.—The boundary lines of Walton County are as follows: Beginning on the Alabama state line where same is intersected by the line dividing centrally range eighteen west; thence south on the section lines to the line dividing townships two and three north, in range eighteen west; thence east to the Choctawhatchee River; thence down the thread of the Choctawhatchee River to a point where said Choctawhatchee River intersects the range line dividing ranges seventeen and eighteen west; thence south on said range line to the Gulf of Mexico; thence in a westwardly direction following the meanderings of said gulf, including the waters of said gulf within the jurisdiction of the State of Florida, to the range line dividing ranges twenty-one and twenty-two west; thence north on said line to the dividing line between Florida and Alabama; thence easterly along said state line to the place of beginning.

History.—s. 2, Dec. 29, 1824; s. 2, Dec. 9, 1825; s. 7, Nov. 23, 1828; s. 1, ch. 176, 1848; s. 1, ch. 411, 1851; s. 1, ch. 571, 1853; ch. 3258, 1881; RS 13; GS 11; s. 1, ch. 6508, 1913; s. 1, ch. 6937, 1915; RGS 11; CGL 13.



7.67 - Washington County.

7.67 Washington County.—The boundary lines of Washington County are as follows: Beginning on the Choctawhatchee River on the line dividing townships four and five north; thence east on said township line to northwest corner of section four in township four north, thence east on said township line to northwest corner of section four in township four north, range fifteen west; thence south one mile on section line to the southwest corner of section four, township four north, range fifteen west; thence east one mile to southeast corner of section four, township four north, range fifteen west; thence south on section lines two miles to the southwest corner of section fifteen, township four north, range fifteen west; thence east on section lines to Holmes Creek; thence northward along the thread of Holmes Creek to a point where said creek intersects with section line running east and west between sections thirteen and twenty-four, fourteen and twenty-three in township five north, range fourteen west; thence east on said section line to the northeast corner of section twenty-four, township five north, range thirteen west; thence south on range line between ranges twelve and thirteen west to where said range line intersects with township line between townships four and five north; thence east on said township line to the southeast corner of section thirty-three, township five north, range twelve west; thence south on the section line to southwest corner of section fifteen, township two north, range twelve west; thence west on the section line to the southwest corner of section eighteen, township two north, range twelve west; thence south on the range line between ranges twelve and thirteen west to the meridian base line; thence west on the base line to the thread of Pine Log Creek in range sixteen west; thence down the thread of said creek into the Choctawhatchee River to the thread of said river; thence up the thread of said river to the place of beginning.

History.—s. 4, Dec. 9, 1825; s. 2, Oct. 29, 1828; s. 1, ch. 108, 1847; s. 2, ch. 180, 1847; s. 1, ch. 1950, 1873; s. 1, ch. 3258, 1881; RS 15; s. 1, ch. 4236, 1893; s. 1, ch. 4577, 1897; GS 13; s. 1, ch. 6505, 1913; ss. 1, 2, ch. 6935, 1915; RGS 14; CGL 16.






Chapter 8 - CONGRESSIONAL DISTRICTS

8.0001 - Definitions.

18.0001 Definitions.—In accordance with s. 8(a), Art. X of the State Constitution, the United States Decennial Census of 2010 is the official census of the state for the purposes of congressional redistricting.

(1) The following delineation of congressional districts employs areas included within official county, voting tabulation district, tract, and block boundary descriptions used by the United States Department of Commerce, Bureau of the Census, in compiling the United States Decennial Census of 2010 in this state. The populations within these census geographic units are the population figures reported in the counts of the United States Decennial Census of 2010 provided to the state in accordance with Pub. L. No. 94-171.

(2) As used in this chapter, the term:

(a) “Block” describes the smallest geographic unit for which population was tabulated in the 2010 decennial census. Blocks are nested within tracts and within voting tabulation districts. A block is identified by a four-digit integer that is unique within a tract but is not necessarily unique within a voting tabulation district.

(b) “Tract” describes a relatively permanent statistical subdivision of a county updated by local participants prior to the 2010 decennial census. Tracts consist of whole blocks and are nested within counties. Tracts are identified uniquely within a county by an up to four-digit integer and may have an optional two-digit suffix.

(c) “Voting tabulation district” describes a subdivision of a county established in Phase 2 of the 2010 Census Redistricting Data Program. Voting tabulation districts consist of whole blocks and are nested within counties. Voting tabulation districts subdivide counties in ways supervisors of elections determined are efficient for conducting elections and keeping communities whole. Voting tabulation districts are identified uniquely within a county by an up to four-digit integer.

History.—s. 1, ch. 96-192; s. 1, ch. 2002-12; s. 1, ch. 2003-1; s. 1, ch. 2012-2.

1Note.—See ch. 2014-255, which was Senate Bill 2-A, Special Session A, 2014.



8.0002 - Division of state into congressional districts.

18.0002 Division of state into congressional districts.—For the election of representatives to the United States House of Representatives, the state is divided into 27 consecutively numbered, single-member congressional districts of contiguous territory, to be designated by such numbers as follows:

(1) District 1 is composed of:

(a) All of Escambia County.

(b) All of Okaloosa County.

(c) All of Santa Rosa County.

(d) All of Walton County.

(e) That part of Holmes County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, and 5.

2. That part of voting tabulation district 6 consisting of:

a. That part of tract 9601 consisting of blocks 1023, 1024, 1031, 1032, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1074, 1075, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2023, 2024, 2025, 2026, 2027, 2028, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2105, 2106, 2107, 2108, 2109, and 2110.

b. That part of tract 9603 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2131, 2138, 2139, and 2145.

c. That part of tract 9604 consisting of blocks 1008, 1009, 1010, and 2000.

(2) District 2 is composed of:

(a) All of Bay County.

(b) All of Calhoun County.

(c) All of Franklin County.

(d) All of Gadsden County.

(e) All of Gulf County.

(f) All of Jackson County.

(g) All of Jefferson County.

(h) All of Leon County.

(i) All of Liberty County.

(j) All of Taylor County.

(k) All of Wakulla County.

(l) All of Washington County.

(m) That part of Holmes County consisting of:

1. All of voting tabulation districts 7 and 8.

2. That part of voting tabulation district 6 consisting of:

a. That part of tract 9601 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1025, 1026, 1027, 1028, 1029, 1030, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1076, 1077, 1078, 1079, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, and 1097.

b. That part of tract 9604 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1037, 1066, and 1067.

(n) That part of Madison County consisting of:

1. All of voting tabulation districts 4, 5, 6, and 9.

2. That part of voting tabulation district 1 consisting of:

a. That part of tract 1102 consisting of blocks 2031 and 2032.

3. That part of voting tabulation district 7 consisting of:

a. That part of tract 1101 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3034, 3035, 3038, 3039, 3040, 3041, 3042, 3043, 3059, and 3060.

b. That part of tract 1102 consisting of blocks 2018 and 2020.

4. That part of voting tabulation district 10 consisting of:

a. That part of tract 1102 consisting of block 1124.

b. That part of tract 1104 consisting of blocks 2019, 2020, 2021, 2028, 2029, 2030, 2031, 2032, 2033, 2047, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, and 2239.

(3) District 3 is composed of:

(a) All of Bradford County.

(b) All of Columbia County.

(c) All of Dixie County.

(d) All of Gilchrist County.

(e) All of Hamilton County.

(f) All of Lafayette County.

(g) All of Levy County.

(h) All of Suwannee County.

(i) All of Union County.

(j) That part of Alachua County consisting of:

1. All of voting tabulation districts 1, 2, 3, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 33, 34, 38, 39, 40, 41, 42, 43, 44, 45, 47, 48, 51, 52, 53, 57, 58, 59, 61, 62, 63, 65, 66, 67, 69, 70, and 71.

2. That part of voting tabulation district 4 consisting of:

a. That part of tract 19.07 consisting of blocks 2029, 2030, 2035, 2036, 2037, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2071, 2073, 2074, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2115, 2131, 2139, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, and 2152.

b. That part of tract 19.08 consisting of blocks 5040, 5041, 5109, 5137, and 5150.

c. That part of tract 21.01 consisting of blocks 1083, 1090, 1126, and 1133.

3. That part of voting tabulation district 6 consisting of:

a. That part of tract 19.07 consisting of blocks 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, and 1074.

4. That part of voting tabulation district 13 consisting of:

a. That part of tract 7 consisting of blocks 4043, 4044, 4045, 4046, 4047, 4049, 4050, and 4051.

b. That part of tract 21.01 consisting of blocks 1006, 1025, 1026, 1027, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1073, 1097, 1176, 1177, 1180, 1181, 1188, 1190, 1192, and 1193.

5. That part of voting tabulation district 31 consisting of:

a. That part of tract 2 consisting of blocks 2013, 2031, 2032, 2033, 2034, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, and 6024.

b. That part of tract 8.06 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, and 1016.

6. That part of voting tabulation district 35 consisting of:

a. That part of tract 19.07 consisting of blocks 2057, 2058, 2066, 2067, 2068, 2069, 2070, 2072, 2075, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2136, 2137, 2138, 2140, 2151, and 2153.

b. That part of tract 19.08 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2031, 2033, 2034, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2084, 2085, 2086, 5057, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5079, 5080, 5082, 5083, 5100, 5101, 5102, 5103, 5104, 5107, 5108, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5138, 5139, 5148, 5149, 5152, 5153, 5154, 5155, and 5156.

7. That part of voting tabulation district 36 consisting of:

a. That part of tract 8.08 consisting of blocks 1000, 1001, 1002, and 1003.

8. That part of voting tabulation district 46 consisting of:

a. That part of tract 2 consisting of blocks 2005, 2006, 3021, 4001, 4003, 4004, 4012, 4013, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, and 5003.

9. That part of voting tabulation district 54 consisting of:

a. That part of tract 12.02 consisting of blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5013, 5014, 5015, 5016, 5017, and 5018.

b. That part of tract 12.03 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1027, 1028, 1029, 1030, 1031, 1032, and 1054.

10. That part of voting tabulation district 68 consisting of:

a. That part of tract 21.01 consisting of blocks 1037, 1072, 1084, 1085, 1086, 1087, 1088, 1089, 1091, 1092, 1093, 1094, 1095, 1096, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1127, 1132, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1157, 1158, 1159, 1171, 1172, 1182, 1183, 1184, 1191, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2028, 2029, 2030, 2031, 2032, 2033, and 2034.

b. That part of tract 21.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1094, and 1095.

(k) That part of Clay County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 64, 65, 66, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 85, 94, 95, 96, 97, 98, 99, 100, 101, and 102.

2. That part of voting tabulation district 48 consisting of:

a. That part of tract 307.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1017, 4000, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, and 5000.

3. That part of voting tabulation district 49 consisting of:

a. That part of tract 307.01 consisting of blocks 1000, 1001, 1002, 1003, 1005, 1006, 2010, 2013, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, and 2034.

4. That part of voting tabulation district 63 consisting of:

a. That part of tract 307.02 consisting of blocks 3058, 3063, 3070, 3086, 3087, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, and 3099.

5. That part of voting tabulation district 67 consisting of:

a. That part of tract 307.01 consisting of blocks 1004, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1044, 1048, 1049, 1053, and 1054.

6. That part of voting tabulation district 84 consisting of:

a. That part of tract 313 consisting of blocks 1000, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1034, 1035, 1052, 1053, 1060, 1061, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1074, 1075, 1076, 1077, 1078, 1079, 2023, 2024, 2025, 2026, 2028, 2041, 2043, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 3030, 3031, 3033, and 3034.

7. That part of voting tabulation district 87 consisting of:

a. That part of tract 313 consisting of block 1045.

8. That part of voting tabulation district 88 consisting of:

a. That part of tract 313 consisting of blocks 1001, 1006, 1044, 1046, and 1047.

9. That part of voting tabulation district 89 consisting of:

a. That part of tract 315 consisting of block 1028.

10. That part of voting tabulation district 92 consisting of:

a. That part of tract 315 consisting of blocks 1048 and 1049.

11. That part of voting tabulation district 93 consisting of:

a. That part of tract 315 consisting of blocks 1025, 1031, 1033, 1034, 1043, 1044, 1046, 1047, 1050, 1051, 1052, 1055, 1056, 1057, 1058, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1093, 1094, 1095, 1096, 1097, 1098, 1102, 1103, 1104, 1108, 1110, 1111, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1158, 1161, 2086, 2087, 2094, and 2097.

(l) That part of Madison County consisting of:

1. All of voting tabulation districts 2, 3, 8, and 11.

2. That part of voting tabulation district 1 consisting of:

a. That part of tract 1101 consisting of blocks 1100 and 1101.

b. That part of tract 1102 consisting of blocks 2070, 2071, 2072, and 2073.

c. That part of tract 1103.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, and 2098.

d. That part of tract 1103.02 consisting of blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2019, 2020, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2040, 2041, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2062, 3021, 3022, 3023, 3024, 3044, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4011, 4012, 4013, 4014, 4015, and 4016.

3. That part of voting tabulation district 7 consisting of:

a. That part of tract 1101 consisting of blocks 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2107, 2108, 3014, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3036, 3037, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, and 3058.

b. That part of tract 1103.01 consisting of block 2097.

4. That part of voting tabulation district 10 consisting of:

a. That part of tract 1103.02 consisting of blocks 1000, 1001, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 4010, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4086, and 4087.

b. That part of tract 1104 consisting of blocks 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2022, 2023, 2024, 2025, 2026, 2027, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2048, 2049, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2185, 2186, 2190, 2191, 2192, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2235, 2236, 2237, 2238, and 2243.

(m) That part of Marion County consisting of:

1. All of voting tabulation districts 25, 41, 42, 44, 48, 49, 52, 94, 102, 103, 104, 105, 106, 107, 108, 115, 116, and 124.

2. That part of voting tabulation district 26 consisting of:

a. That part of tract 2 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1021, 1022, 1023, 1024, 1025, 1026, 1049, 1053, and 1054.

3. That part of voting tabulation district 45 consisting of:

a. That part of tract 1 consisting of blocks 1038, 1039, 1040, 1041, 1042, 1043, 2017, 2018, 2019, 2020, 2026, 2027, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, and 2047.

4. That part of voting tabulation district 46 consisting of:

a. That part of tract 15 consisting of blocks 1024, 1025, 1026, 1027, and 1033.

b. That part of tract 25.03 consisting of blocks 1000, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2037, 2057, 2058, 2059, 2060, 2061, 2062, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, and 4041.

5. That part of voting tabulation district 51 consisting of:

a. That part of tract 25.02 consisting of blocks 4000 and 4001.

b. That part of tract 25.03 consisting of blocks 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, and 2056.

c. That part of tract 25.04 consisting of blocks 2000 and 2001.

6. That part of voting tabulation district 117 consisting of:

a. That part of tract 25.02 consisting of blocks 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4019, 4025, 4026, 4027, 4028, 4035, 4036, 4038, 4039, 4040, 4041, and 4042.

b. That part of tract 26.02 consisting of blocks 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3038, 3039, 3040, 3041, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3053, and 3054.

7. That part of voting tabulation district 118 consisting of:

a. That part of tract 26.05 consisting of blocks 1000 and 1001.

(4) District 4 is composed of:

(a) All of Baker County.

(b) All of Nassau County.

(c) That part of Duval County consisting of:

1. All of voting tabulation districts 1, 4, 6, 7, 8, 11, 15, 16, 17, 18, 19, 20, 21, 22, 24, 26, 28, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 62, 63, 64, 65, 68, 70, 71, 73, 74, 76, 77, 79, 80, 81, 82, 83, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 135, 158, 179, 183, 201, 202, 203, 206, 207, 208, 209, 210, 212, 214, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 230, 232, 233, 234, 236, 239, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 272, 273, 274, 276, 279, 281, 283, 284, 285, 286, 287, 289, 290, 291, 292, 293, 294, and 295.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 150.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012.

b. That part of tract 151 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2023, and 2024.

3. That part of voting tabulation district 5 consisting of:

a. That part of tract 146.04 consisting of blocks 1001, 1006, and 1010.

b. That part of tract 150.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4017, 4018, 4023, and 4024.

4. That part of voting tabulation district 9 consisting of:

a. That part of tract 147.02 consisting of block 2027.

5. That part of voting tabulation district 10 consisting of:

a. That part of tract 150.02 consisting of blocks 3013 and 3015.

b. That part of tract 151 consisting of block 2011.

6. That part of voting tabulation district 12 consisting of:

a. That part of tract 147.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1016, 1017, 1018, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026.

7. That part of voting tabulation district 13 consisting of:

a. That part of tract 149.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, and 1020.

8. That part of voting tabulation district 14 consisting of:

a. That part of tract 147.01 consisting of blocks 3000, 3010, 3011, 3012, 3013, 3014, 3015, and 3016.

9. That part of voting tabulation district 23 consisting of:

a. That part of tract 156 consisting of blocks 2012, 2013, 2014, 2015, 2017, 2018, 2019, 3000, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3028.

10. That part of voting tabulation district 25 consisting of:

a. That part of tract 145 consisting of blocks 1013 and 1014.

b. That part of tract 158.01 consisting of block 4000.

c. That part of tract 158.02 consisting of blocks 1000, 1020, and 1021.

11. That part of voting tabulation district 27 consisting of:

a. That part of tract 145 consisting of blocks 1002, 1007, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, and 1027.

b. That part of tract 155.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2018, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, and 2031.

12. That part of voting tabulation district 29 consisting of:

a. That part of tract 156 consisting of blocks 1025, 1026, 2004, 2005, 2006, 2007, 2008, 2009, 2010, and 2011.

13. That part of voting tabulation district 61 consisting of:

a. That part of tract 157 consisting of blocks 1000, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, and 1030.

b. That part of tract 158.01 consisting of blocks 3000, 3001, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, and 3018.

c. That part of tract 161 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, and 1007.

14. That part of voting tabulation district 66 consisting of:

a. That part of tract 158.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1032, 1033, 1034, 1035, 2009, 2010, 2011, 2012, 2022, and 2023.

15. That part of voting tabulation district 67 consisting of:

a. That part of tract 158.02 consisting of blocks 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, and 2023.

b. That part of tract 159.23 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1021, 1022, 1023, and 1024.

16. That part of voting tabulation district 69 consisting of:

a. That part of tract 6 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1046, 1047, 1048, 1049, 1050, 1051, 4002, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4024, and 4028.

b. That part of tract 8 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1064, 1065, and 1066.

17. That part of voting tabulation district 72 consisting of:

a. That part of tract 161 consisting of blocks 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, and 3028.

b. That part of tract 162 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, and 1015.

c. That part of tract 163 consisting of block 2015.

18. That part of voting tabulation district 75 consisting of:

a. That part of tract 156 consisting of blocks 3001, 3002, 3003, 3004, 3005, 3006, 3023, 3024, 3025, 3026, and 3027.

b. That part of tract 161 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4023, 4024, 4025, and 4027.

19. That part of voting tabulation district 78 consisting of:

a. That part of tract 7 consisting of blocks 1010, 1016, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 3012, 3013, 3014, and 3022.

b. That part of tract 164 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1016, 1017, and 1018.

20. That part of voting tabulation district 84 consisting of:

a. That part of tract 163 consisting of blocks 2001, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, and 2033.

b. That part of tract 164 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

c. That part of tract 166.01 consisting of blocks 1009, 1010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, and 3017.

21. That part of voting tabulation district 116 consisting of:

a. That part of tract 154 consisting of blocks 2016 and 2028.

22. That part of voting tabulation district 128 consisting of:

a. That part of tract 152 consisting of blocks 1006, 1007, 1009, 1010, 1011, and 1012.

b. That part of tract 153 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2013.

c. That part of tract 154 consisting of blocks 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2013, 2014, and 2015.

23. That part of voting tabulation district 130 consisting of:

a. That part of tract 103.04 consisting of block 1022.

24. That part of voting tabulation district 138 consisting of:

a. That part of tract 152 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

b. That part of tract 154 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1032, 1033, and 1034.

25. That part of voting tabulation district 143 consisting of:

a. That part of tract 104.02 consisting of blocks 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1044, 1045, 1052, 1053, 1054, 1055, 1056, 1063, and 1064.

26. That part of voting tabulation district 145 consisting of:

a. That part of tract 105 consisting of blocks 4000, 4002, 4003, 4005, 4006, 4007, 4008, 4009, 4010, 4023, 4024, 4025, and 4026.

b. That part of tract 107 consisting of blocks 1019, 1020, and 1033.

27. That part of voting tabulation district 157 consisting of:

a. That part of tract 105 consisting of blocks 4021 and 4022.

b. That part of tract 106 consisting of blocks 1009, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1042, 1043, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2012, 2031, 3000, 3001, 3048, 3054, 3055, 3056, 3057, 3058, and 3059.

28. That part of voting tabulation district 162 consisting of:

a. That part of tract 104.02 consisting of block 1015.

29. That part of voting tabulation district 164 consisting of:

a. That part of tract 25.01 consisting of blocks 3000, 3001, 3002, 3005, 3006, and 3008.

b. That part of tract 25.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2015, 2016, 2017, 4002, 4003, 4004, 4005, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, and 4022.

30. That part of voting tabulation district 172 consisting of:

a. That part of tract 25.02 consisting of blocks 1002, 1003, 1004, 1005, 1010, 1011, 1012, 1013, 1018, 1019, 1020, 1021, 1026, 1027, 2013, 2014, 2021, 2022, 2023, 2024, 2028, and 2029.

b. That part of tract 123 consisting of blocks 3000, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, and 3032.

31. That part of voting tabulation district 177 consisting of:

a. That part of tract 122 consisting of blocks 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4025, 4026, and 4044.

32. That part of voting tabulation district 184 consisting of:

a. That part of tract 6 consisting of blocks 1041, 1042, 1043, 1044, 1045, 1052, 1053, 1054, 1055, 1056, 1057, 1059, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2011, 2012, 2020, 2021, 2022, 4022, and 4023.

b. That part of tract 8 consisting of blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1044, 1045, 1046, 1063, 1067, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, and 2022.

33. That part of voting tabulation district 186 consisting of:

a. That part of tract 21.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, and 2013.

b. That part of tract 171 consisting of blocks 1075, 1076, 1077, 1078, 1079, 1080, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 5004, 5005, 5006, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, and 5024.

34. That part of voting tabulation district 187 consisting of:

a. That part of tract 122 consisting of block 4045.

35. That part of voting tabulation district 191 consisting of:

a. That part of tract 125 consisting of blocks 1012, 1013, 1015, 1016, 1020, 1021, 2001, 2002, 2003, 2004, 2005, 2006, 2007, and 2010.

36. That part of voting tabulation district 192 consisting of:

a. That part of tract 120 consisting of blocks 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1020, 1021, 1022, 1023, 1024, 1025, 2048, 2052, and 2053.

37. That part of voting tabulation district 198 consisting of:

a. That part of tract 106 consisting of blocks 2018, 2019, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3050, 3051, 3052, and 3053.

b. That part of tract 117 consisting of blocks 1001, 1002, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1028, 1029, 1030, 1031, 1032, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1056, 1057, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, and 2039.

c. That part of tract 118 consisting of blocks 3002, 3003, 3004, 3005, 3006, 3007, 3017, 3018, 3021, 3022, 3023, 3024, 3025, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3073, 3074, 3075, and 3076.

38. That part of voting tabulation district 200 consisting of:

a. That part of tract 127.03 consisting of blocks 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

39. That part of voting tabulation district 205 consisting of:

a. That part of tract 126.02 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1018, 1019, 1020, 1021, 1022, and 1023.

40. That part of voting tabulation district 211 consisting of:

a. That part of tract 102.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, and 1042.

b. That part of tract 103.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1051, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2043, 2044, and 2047.

c. That part of tract 103.04 consisting of blocks 1001 and 1002.

41. That part of voting tabulation district 213 consisting of:

a. That part of tract 103.01 consisting of blocks 1016, 1017, 1018, 1019, 1020, 1021, 1028, 1050, 1054, 2042, 2045, and 2046.

42. That part of voting tabulation district 215 consisting of:

a. That part of tract 105 consisting of blocks 1001, 1002, 1003, 1031, 1033, 1050, 1051, 4001, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5015, 5016, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, and 5031.

b. That part of tract 106 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, and 1007.

43. That part of voting tabulation district 229 consisting of:

a. That part of tract 122 consisting of block 4023.

b. That part of tract 126.01 consisting of blocks 2000, 2001, 2003, 2005, 2010, 2013, 2014, 2015, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014.

c. That part of tract 126.02 consisting of block 1016.

d. That part of tract 127.03 consisting of block 3000.

44. That part of voting tabulation district 235 consisting of:

a. That part of tract 127.02 consisting of block 3010.

b. That part of tract 127.03 consisting of blocks 1002, 1004, 1005, 1008, 1011, 1012, 1013, 1014, 1016, 1019, 1020, 1021, 1025, and 1027.

45. That part of voting tabulation district 237 consisting of:

a. That part of tract 127.02 consisting of blocks 2000 and 2001.

b. That part of tract 127.03 consisting of blocks 1000, 1001, 1003, 1006, 1007, 1009, 1010, 1015, 1017, 1018, 1028, 1029, 1030, 2004, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3021.

46. That part of voting tabulation district 238 consisting of:

a. That part of tract 127.04 consisting of blocks 1002, 1003, and 1007.

47. That part of voting tabulation district 241 consisting of:

a. That part of tract 137.21 consisting of blocks 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2013, 2014, and 2015.

b. That part of tract 173 consisting of blocks 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2027, 2028, 2029, 2030, 3017, 3018, 3047, 3048, 3049, and 3050.

48. That part of voting tabulation district 245 consisting of:

a. That part of tract 135.04 consisting of block 2018.

b. That part of tract 137.23 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 2000.

c. That part of tract 137.26 consisting of blocks 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, and 3000.

49. That part of voting tabulation district 275 consisting of:

a. That part of tract 25.01 consisting of blocks 1025, 1026, 1028, 1029, 1030, 2021, 2022, 2023, 2025, 2026, 3009, 3010, 3011, 3012, and 4026.

b. That part of tract 25.02 consisting of blocks 1000, 1001, 1006, 1007, 1008, 1009, 1014, 1015, 1016, 1017, 1022, 1023, 1024, 1025, 2018, 2019, 2020, 2025, 2026, 2027, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, and 3029.

c. That part of tract 123 consisting of blocks 1000 and 1001.

50. That part of voting tabulation district 277 consisting of:

a. That part of tract 137.27 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 3000, 3001, 3002, and 3003.

51. That part of voting tabulation district 280 consisting of:

a. That part of tract 131 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020.

b. That part of tract 132 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1062, 1063, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1127, and 1128.

52. That part of voting tabulation district 288 consisting of:

a. That part of tract 171 consisting of blocks 1070, 1071, 1072, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, 2020, 2024, 4000, 4001, 4002, 4003, 4008, 4009, 4010, 4011, 4012, 4013, 4014, and 4015.

(5) District 5 is composed of:

(a) That part of Alachua County consisting of:

1. All of voting tabulation districts 5, 32, 37, 49, 50, 55, 56, 60, and 64.

2. That part of voting tabulation district 4 consisting of:

a. That part of tract 20 consisting of blocks 2044, 2046, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4026, 4027, 4032, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4068, 4069, 4082, 4083, 4084, 4085, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4106, 4109, 4111, 4112, 4114, 4115, 4116, and 4117.

b. That part of tract 21.01 consisting of blocks 1000, 1001, 1002, 1003, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1045, 1082, 1129, 1179, 1186, and 1189.

3. That part of voting tabulation district 6 consisting of:

a. That part of tract 20 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1043, 1068, 1069, 1071, 1072, 1073, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2031, 2032, 2033, 2034, 2035, 2036, 2037, and 2038.

4. That part of voting tabulation district 13 consisting of:

a. That part of tract 7 consisting of blocks 2054, 2055, 2063, 2065, 2066, 2067, 2073, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 4000, 4001, 4002, 4003, 4004, 4005, 4007, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4034, 4035, 4036, 4037, 4038, 4039, 4040, and 4048.

b. That part of tract 21.01 consisting of blocks 1004, 1005, 1023, 1024, and 1048.

5. That part of voting tabulation district 31 consisting of:

a. That part of tract 2 consisting of blocks 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, and 2044.

b. That part of tract 5 consisting of blocks 1089, 1095, 1105, 1106, 1107, and 1112.

c. That part of tract 8.06 consisting of blocks 1000 and 1001.

6. That part of voting tabulation district 35 consisting of:

a. That part of tract 19.08 consisting of blocks 2032, 2035, 2078, 2079, 2080, 2081, 2082, 2083, and 2087.

7. That part of voting tabulation district 36 consisting of:

a. That part of tract 5 consisting of blocks 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1057, 1058, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1108, 1109, 1110, and 1111.

b. That part of tract 7 consisting of blocks 1003, 1004, 1017, 1018, 1019, 1020, 1021, 1022, 1030, 1031, 1032, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2057, 2058, 2059, 2060, 2061, 2062, 2064, 2068, 2069, 2070, 2071, 2072, 2074, 2075, 2076, 2098, 2099, and 2100.

8. That part of voting tabulation district 46 consisting of:

a. That part of tract 2 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3022, 3023, 3024, 3025, 4000, 4002, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4014, and 4015.

b. That part of tract 5 consisting of blocks 1002, 1003, 1004, 1005, 1010, 1011, 1012, 1013, 1014, 1019, 1020, 1021, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1090, 1091, 1092, 1093, 1094, 1096, and 1097.

9. That part of voting tabulation district 54 consisting of:

a. That part of tract 3.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, and 2021.

b. That part of tract 12.03 consisting of blocks 1000, 1009, and 1010.

c. That part of tract 19.02 consisting of blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, and 1019.

10. That part of voting tabulation district 68 consisting of:

a. That part of tract 21.01 consisting of blocks 1035, 1044, 1047, 1128, and 1131.

(b) That part of Clay County consisting of:

1. All of voting tabulation districts 34, 68, 69, 71, 86, 90, and 91.

2. That part of voting tabulation district 48 consisting of:

a. That part of tract 307.01 consisting of blocks 2009 and 2016.

3. That part of voting tabulation district 49 consisting of:

a. That part of tract 307.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 2012, 2014, 2015, 2017, 2035, and 3000.

4. That part of voting tabulation district 63 consisting of:

a. That part of tract 307.01 consisting of blocks 3004, 3009, 3019, 3020, 3022, 3023, 3047, and 3048.

5. That part of voting tabulation district 67 consisting of:

a. That part of tract 307.01 consisting of blocks 3029 and 3046.

6. That part of voting tabulation district 84 consisting of:

a. That part of tract 313 consisting of blocks 1032, 2042, and 2044.

7. That part of voting tabulation district 87 consisting of:

a. That part of tract 313 consisting of blocks 1036, 1038, 1039, 1040, and 3038.

8. That part of voting tabulation district 88 consisting of:

a. That part of tract 313 consisting of blocks 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1033, 1041, 1042, 1043, 1051, 1054, 1055, 1056, 1057, 1058, 1059, 1062, 1072, 1073, 1080, 1081, 1082, 1083, 1084, and 3042.

b. That part of tract 314 consisting of block 2067.

9. That part of voting tabulation district 89 consisting of:

a. That part of tract 314 consisting of block 1046.

b. That part of tract 315 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1029, 1032, 1053, 1054, 2001, 2002, 2003, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2025, 2036, 2061, 2062, 2068, 2069, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, and 2083.

10. That part of voting tabulation district 92 consisting of:

a. That part of tract 315 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1099, 1100, 1101, 1105, 1106, 1107, 1109, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1150, 1151, 1152, 1153, 1159, 1160, and 1164.

11. That part of voting tabulation district 93 consisting of:

a. That part of tract 315 consisting of blocks 1030 and 1045.

(c) That part of Duval County consisting of:

1. All of voting tabulation districts 3, 30, 60, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 129, 131, 132, 133, 134, 136, 137, 139, 140, 141, 142, 144, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 159, 160, 161, 163, 165, 166, 167, 168, 169, 170, 171, 173, 174, 175, 176, 178, 180, 181, 182, 185, 188, 189, 190, 193, 194, 195, 196, 197, 199, 204, 231, 240, 242, 243, 244, 269, 270, 271, 278, and 282.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 151 consisting of block 2007.

3. That part of voting tabulation district 5 consisting of:

a. That part of tract 150.01 consisting of blocks 3008 and 3009.

4. That part of voting tabulation district 9 consisting of:

a. That part of tract 147.01 consisting of blocks 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

5. That part of voting tabulation district 10 consisting of:

a. That part of tract 150.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 3010, 3011, 3012, 3014, and 3016.

b. That part of tract 151 consisting of blocks 2012, 2013, 2020, and 2021.

c. That part of tract 155.02 consisting of blocks 3001 and 3002.

6. That part of voting tabulation district 12 consisting of:

a. That part of tract 147.02 consisting of block 1019.

7. That part of voting tabulation district 13 consisting of:

a. That part of tract 147.02 consisting of blocks 1011, 1012, 1013, 1014, and 1015.

b. That part of tract 149.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, and 2014.

8. That part of voting tabulation district 14 consisting of:

a. That part of tract 147.01 consisting of blocks 1000, 1001, 1005, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1016, 1018, 2001, 2016, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3017.

9. That part of voting tabulation district 23 consisting of:

a. That part of tract 155.01 consisting of blocks 1015, 1017, 1021, 1046, 1047, 1048, 1049, and 1050.

b. That part of tract 156 consisting of blocks 2000, 2001, 2002, 2003, 2016, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, and 2030.

10. That part of voting tabulation district 25 consisting of:

a. That part of tract 158.02 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2002, 3000, 3001, 3002, 3003, 3004, 3005, and 3006.

11. That part of voting tabulation district 27 consisting of:

a. That part of tract 155.01 consisting of blocks 1022, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1043, 1044, 1045, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018.

b. That part of tract 155.02 consisting of blocks 1020, 2015, 2016, 2017, 2021, and 2022.

12. That part of voting tabulation district 29 consisting of:

a. That part of tract 155.01 consisting of blocks 1001, 1002, 1009, 1010, 1011, 1012, 1013, 1014, and 1016.

b. That part of tract 156 consisting of blocks 1000, 1001, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1029, 1030, and 1031.

13. That part of voting tabulation district 61 consisting of:

a. That part of tract 157 consisting of blocks 1001, 1002, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2023, 2024, 2042, 2043, 2044, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3019, 3020, 3021, 3022, 3023, 3040, 3041, 3042, 3043, 3044, 3045, and 3046.

14. That part of voting tabulation district 66 consisting of:

a. That part of tract 158.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2013, 2014, 2015, and 2016.

15. That part of voting tabulation district 67 consisting of:

a. That part of tract 158.02 consisting of blocks 1006, 1012, 2001, and 2003.

16. That part of voting tabulation district 69 consisting of:

a. That part of tract 6 consisting of blocks 1031, 1033, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3010, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 4000, 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4011, 4013, 4026, 4027, 4029, 5000, 5001, 5002, 5003, 5004, 5005, 5006, and 5008.

17. That part of voting tabulation district 72 consisting of:

a. That part of tract 6 consisting of blocks 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3009, 3011, 3015, 3020, 3021, and 3022.

18. That part of voting tabulation district 75 consisting of:

a. That part of tract 6 consisting of blocks 5007, 5009, 5010, 5011, 5012, 5013, 5014, 5015, and 5016.

b. That part of tract 157 consisting of blocks 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 3016, 3018, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, and 3047.

c. That part of tract 161 consisting of blocks 3006, 3007, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, and 4026.

19. That part of voting tabulation district 78 consisting of:

a. That part of tract 164 consisting of blocks 1012 and 1015.

20. That part of voting tabulation district 84 consisting of:

a. That part of tract 164 consisting of block 1029.

21. That part of voting tabulation district 116 consisting of:

a. That part of tract 151 consisting of blocks 2014, 2015, 2016, 2017, 2018, 2019, and 2022.

b. That part of tract 153 consisting of blocks 1012, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, and 3012.

c. That part of tract 154 consisting of blocks 1031, 2017, 2018, 2026, 2027, 2029, 2030, 2031, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, and 2061.

d. That part of tract 155.01 consisting of block 1000.

e. That part of tract 156 consisting of blocks 1002, 1004, and 1005.

22. That part of voting tabulation district 128 consisting of:

a. That part of tract 152 consisting of block 1008.

b. That part of tract 153 consisting of blocks 1000 and 2007.

c. That part of tract 154 consisting of blocks 2003, 2010, 2011, 2012, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2032, 2033, and 2034.

23. That part of voting tabulation district 130 consisting of:

a. That part of tract 103.03 consisting of blocks 2000, 2010, 2019, and 2020.

b. That part of tract 103.04 consisting of blocks 1023, 1024, 1030, 1031, 2018, 2019, 2020, 2021, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011.

24. That part of voting tabulation district 138 consisting of:

a. That part of tract 152 consisting of block 2005.

b. That part of tract 154 consisting of blocks 1028, 1029, and 1030.

25. That part of voting tabulation district 143 consisting of:

a. That part of tract 1 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1037, 1038, 1039, 1040, 1041, 1042, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5015, and 5016.

b. That part of tract 14 consisting of blocks 1014, 1015, 1017, 1018, 1021, 1022, 2013, 2014, 2015, 2016, 2017, and 2026.

c. That part of tract 104.02 consisting of blocks 1043, 1047, 1048, 1049, 1050, 1057, 1058, 1061, and 1062.

26. That part of voting tabulation district 145 consisting of:

a. That part of tract 105 consisting of blocks 2024, 2025, 2026, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2040, 2041, 2042, 2043, 2045, and 4004.

b. That part of tract 107 consisting of blocks 1000, 1003, 1005, 1006, 1007, 1008, 1009, 1013, 1014, 1018, 1021, and 1022.

27. That part of voting tabulation district 157 consisting of:

a. That part of tract 106 consisting of blocks 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3037, and 3038.

28. That part of voting tabulation district 162 consisting of:

a. That part of tract 104.01 consisting of blocks 2011, 2012, 2013, 2014, and 2015.

b. That part of tract 104.02 consisting of blocks 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1038, 1039, 1040, 1041, 1042, 1046, 1051, 1059, 1060, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011.

29. That part of voting tabulation district 164 consisting of:

a. That part of tract 25.01 consisting of blocks 3003, 3004, and 3007.

b. That part of tract 25.02 consisting of blocks 4000, 4001, and 4006.

30. That part of voting tabulation district 172 consisting of:

a. That part of tract 123 consisting of blocks 3001, 3002, 3003, 3004, and 3005.

31. That part of voting tabulation district 177 consisting of:

a. That part of tract 122 consisting of blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 4011, 4012, 4013, 4019, 4020, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4046, 4047, and 4048.

32. That part of voting tabulation district 184 consisting of:

a. That part of tract 6 consisting of blocks 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2023, 2024, 2025, 3007, 3008, 4010, 4012, and 4025.

b. That part of tract 171 consisting of block 1057.

c. That part of tract 172 consisting of blocks 1209 and 1229.

33. That part of voting tabulation district 186 consisting of:

a. That part of tract 21.01 consisting of block 2014.

b. That part of tract 25.01 consisting of blocks 4000, 4001, 4002, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, and 4027.

c. That part of tract 26 consisting of blocks 1116, 1117, 1126, and 3041.

d. That part of tract 171 consisting of blocks 1040, 1041, 1073, 1074, 5000, 5001, 5002, 5003, and 5007.

34. That part of voting tabulation district 187 consisting of:

a. That part of tract 125 consisting of blocks 1000, 1001, 1002, 2000, and 2008.

b. That part of tract 126.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, and 1007.

c. That part of tract 126.02 consisting of blocks 1000, 1001, 1002, 1003, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, and 2004.

35. That part of voting tabulation district 191 consisting of:

a. That part of tract 125 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1014, 1017, 1018, 1019, and 1025.

b. That part of tract 126.02 consisting of blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026.

36. That part of voting tabulation district 192 consisting of:

a. That part of tract 119.01 consisting of blocks 1000, 1049, 1050, and 1051.

b. That part of tract 120 consisting of blocks 1000, 1001, 1002, 1003, 1008, 1016, 1017, 1018, and 1019.

c. That part of tract 121 consisting of blocks 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1131, 1132, 1133, 1134, 1135, 1136, 1137, and 1138.

37. That part of voting tabulation district 198 consisting of:

a. That part of tract 27.01 consisting of block 1000.

b. That part of tract 106 consisting of block 3049.

c. That part of tract 117 consisting of blocks 1000, 1003, 1004, 1048, 1049, 1050, 1058, 1059, 2000, 2001, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2040, 2041, 2042, 2043, and 2044.

38. That part of voting tabulation district 200 consisting of:

a. That part of tract 126.02 consisting of block 1017.

b. That part of tract 127.03 consisting of blocks 2000, 2002, 2003, 2006, and 2023.

c. That part of tract 127.04 consisting of blocks 1000, 1001, 2000, 2001, 2002, 2003, 2004, and 2005.

d. That part of tract 128 consisting of blocks 3026, 3027, 3028, 3031, 3035, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, and 4012.

39. That part of voting tabulation district 205 consisting of:

a. That part of tract 126.02 consisting of block 1015.

40. That part of voting tabulation district 211 consisting of:

a. That part of tract 103.04 consisting of blocks 1003, 1004, 2000, 2001, and 2003.

41. That part of voting tabulation district 213 consisting of:

a. That part of tract 103.01 consisting of blocks 1052 and 1053.

b. That part of tract 103.03 consisting of blocks 1000, 1001, 1004, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, and 1052.

c. That part of tract 105 consisting of blocks 1000, 1035, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, and 1089.

42. That part of voting tabulation district 215 consisting of:

a. That part of tract 105 consisting of blocks 1028, 1029, 1030, 1032, 1037, 1038, 5014, 5017, 5032, 5033, 5034, 5035, 5036, and 5037.

43. That part of voting tabulation district 229 consisting of:

a. That part of tract 122 consisting of blocks 4021, 4022, and 4024.

b. That part of tract 126.01 consisting of blocks 2002, 2004, 2006, 2007, 2008, 2009, 2011, 2012, 2016, 2017, and 2018.

44. That part of voting tabulation district 235 consisting of:

a. That part of tract 127.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3013, 3014, and 3020.

b. That part of tract 127.03 consisting of blocks 1022, 1023, 1024, and 1026.

45. That part of voting tabulation district 237 consisting of:

a. That part of tract 127.02 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, and 2008.

b. That part of tract 127.03 consisting of block 2005.

46. That part of voting tabulation district 238 consisting of:

a. That part of tract 127.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 3015, 3016, 3017, and 3018.

b. That part of tract 127.04 consisting of blocks 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2018, 2019, 2020, and 2021.

47. That part of voting tabulation district 241 consisting of:

a. That part of tract 127.02 consisting of block 3019.

b. That part of tract 137.21 consisting of blocks 2009, 2010, 2011, and 2012.

48. That part of voting tabulation district 245 consisting of:

a. That part of tract 137.23 consisting of block 1022.

49. That part of voting tabulation district 275 consisting of:

a. That part of tract 25.01 consisting of blocks 1023, 1024, 1027, 2024, and 2027.

50. That part of voting tabulation district 277 consisting of:

a. That part of tract 135.03 consisting of blocks 4000, 4001, 4002, and 4003.

51. That part of voting tabulation district 280 consisting of:

a. That part of tract 131 consisting of block 1000.

b. That part of tract 132 consisting of block 1126.

52. That part of voting tabulation district 288 consisting of:

a. That part of tract 171 consisting of blocks 1069, 1081, 1087, 1098, and 1099.

(d) That part of Lake County consisting of:

1. All of voting tabulation districts 1, 2, 4, 5, 6, 7, 9, and 119.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 301.02 consisting of blocks 1041, 1044, 1050, 1051, 1054, 1091, 1092, 1093, 1094, 1095, 3118, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3128, and 3132.

3. That part of voting tabulation district 8 consisting of:

a. That part of tract 309.02 consisting of blocks 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, and 4068.

4. That part of voting tabulation district 116 consisting of:

a. That part of tract 301.07 consisting of blocks 2055, 2056, 2057, and 2080.

b. That part of tract 301.08 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1041, 1062, 1063, 1064, and 1065.

5. That part of voting tabulation district 118 consisting of:

a. That part of tract 309.02 consisting of blocks 3004, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, and 3033.

(e) That part of Marion County consisting of:

1. All of voting tabulation districts 27, 28, and 29.

2. That part of voting tabulation district 26 consisting of:

a. That part of tract 2 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1050, 1051, 1052, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3080, and 4062.

3. That part of voting tabulation district 30 consisting of:

a. That part of tract 2 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4010, 4011, 4012, 4014, 4015, 4018, 4019, 4020, 4021, and 4022.

b. That part of tract 4.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2118, 2119, and 2120.

4. That part of voting tabulation district 31 consisting of:

a. That part of tract 5.01 consisting of blocks 1163, 1164, 1165, 1166, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1213, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1242, 1243, 1244, 1247, 1251, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, and 2059.

b. That part of tract 5.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1194, 1196, 1197, 1198, 1199, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, and 2047.

5. That part of voting tabulation district 34 consisting of:

a. That part of tract 5.02 consisting of block 1193.

b. That part of tract 6.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2091, 2095, 2096, 2097, 2098, 2099, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2112, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2134, 2137, 2138, 2139, and 2142.

(f) That part of Orange County consisting of:

1. All of voting tabulation districts 2, 3, 48, 60, 64, 65, 68, 69, 70, 71, 72, 73, 74, 78, 80, 83, 84, 86, 87, 88, 89, 90, 92, 96, 260, 261, 262, 263, 264, 265, 266, 267, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 282, 283, 284, 288, and 289.

2. That part of voting tabulation district 23 consisting of:

a. That part of tract 148.04 consisting of blocks 1080, 1081, 1082, 1083, 1084, and 1085.

3. That part of voting tabulation district 58 consisting of:

a. That part of tract 152.02 consisting of blocks 3004, 3020, 3021, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3035, and 3036.

4. That part of voting tabulation district 59 consisting of:

a. That part of tract 152.01 consisting of blocks 2069, 2070, 2071, 2076, 2077, 2093, 2094, 2096, 2102, and 2103.

5. That part of voting tabulation district 61 consisting of:

a. That part of tract 152.02 consisting of blocks 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3022, 3023, 3024, and 3025.

b. That part of tract 180 consisting of blocks 2046, 2049, 2050, 2051, and 2052.

6. That part of voting tabulation district 62 consisting of:

a. That part of tract 151.04 consisting of block 1037.

7. That part of voting tabulation district 66 consisting of:

a. That part of tract 151.06 consisting of blocks 3004, 3008, 3009, and 3010.

8. That part of voting tabulation district 79 consisting of:

a. That part of tract 151.05 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, and 2006.

b. That part of tract 175.01 consisting of blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2058, 2060, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2098, 2099, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2156, 2158, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3048, 3049, and 3050.

c. That part of tract 175.04 consisting of blocks 3099 and 3104.

d. That part of tract 179.01 consisting of blocks 1127 and 1128.

e. That part of tract 9900 consisting of block 1.

9. That part of voting tabulation district 81 consisting of:

a. That part of tract 177.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, and 1048.

b. That part of tract 177.02 consisting of blocks 1023, 1030, 1031, 1032, 1033, 1049, 1050, and 1051.

10. That part of voting tabulation district 82 consisting of:

a. That part of tract 176 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3021, 3022, and 3046.

b. That part of tract 177.01 consisting of blocks 1049, 1050, 1051, 1052, 1053, 1054, 1055, and 1056.

c. That part of tract 177.03 consisting of blocks 1016, 1039, 1040, 1041, 1043, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3013, 3016, 3017, 3034, 3035, 3036, 3037, 3052, 3053, 3054, 3055, 3056, and 3063.

d. That part of tract 178.02 consisting of blocks 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, and 1092.

11. That part of voting tabulation district 85 consisting of:

a. That part of tract 178.04 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, and 2050.

b. That part of tract 178.05 consisting of blocks 1057 and 1058.

12. That part of voting tabulation district 150 consisting of:

a. That part of tract 143.01 consisting of blocks 3006, 3007, and 3008.

13. That part of voting tabulation district 160 consisting of:

a. That part of tract 143.01 consisting of blocks 3003, 3004, and 3005.

14. That part of voting tabulation district 210 consisting of:

a. That part of tract 126 consisting of blocks 3054 and 3056.

15. That part of voting tabulation district 268 consisting of:

a. That part of tract 169.02 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1064, 1065, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, and 3046.

b. That part of tract 169.07 consisting of blocks 1020, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

16. That part of voting tabulation district 269 consisting of:

a. That part of tract 170.01 consisting of blocks 1000, 1001, 1002, 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2030, 2037, 2038, 2044, 2045, 2146, 2147, 2148, and 2149.

17. That part of voting tabulation district 281 consisting of:

a. That part of tract 145.02 consisting of blocks 1045, 1046, 1047, 1048, 1049, 1050, 1051, and 1052.

b. That part of tract 169.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, and 1025.

c. That part of tract 169.07 consisting of blocks 1000, 1002, 1023, and 1024.

18. That part of voting tabulation district 287 consisting of:

a. That part of tract 146.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1052, 1053, 1054, 1055, 1058, 1059, 1060, 1061, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, and 1073.

19. That part of voting tabulation district 290 consisting of:

a. That part of tract 116 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, and 1048.

b. That part of tract 185 consisting of blocks 1006, 1007, 1009, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1055, 1056, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3045, 3046, 3047, 3048, 3049, 3050, and 3051.

(g) That part of Putnam County consisting of:

1. All of voting tabulation districts 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 85, 89, 90, 91, 102, 103, 104, 105, 106, 107, and 108.

2. That part of voting tabulation district 46 consisting of:

a. That part of tract 9509 consisting of blocks 5001, 5024, and 5026.

3. That part of voting tabulation district 57 consisting of:

a. That part of tract 9506 consisting of blocks 3007, 3016, 3082, and 3083.

b. That part of tract 9507 consisting of blocks 1003, 1016, 1022, 1023, 1025, 1026, 1027, 1028, 1030, 1034, 1036, 1037, 1039, 1040, 1042, 1044, 1045, 1046, 1049, 1050, 1054, 1055, 1057, 1058, 1059, 1060, 1061, 1062, 1065, 1066, 1069, 1070, 1071, 1072, 1073, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1111, 1112, 2000, 2003, 2004, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2021, 2022, 2023, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2034, 2035, 2036, 2037, 2042, and 2049.

c. That part of tract 9508 consisting of blocks 1001 and 1002.

4. That part of voting tabulation district 68 consisting of:

a. That part of tract 9506 consisting of blocks 2013 and 2043.

5. That part of voting tabulation district 69 consisting of:

a. That part of tract 9509 consisting of blocks 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3013, 3015, 3016, 3017, 3018, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3035, 4000, 4001, 4003, 4004, 4005, and 4013.

6. That part of voting tabulation district 82 consisting of:

a. That part of tract 9502.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 2000, 2001, 2002, 2003, 2004, 2018, 2055, and 2056.

7. That part of voting tabulation district 84 consisting of:

a. That part of tract 9502.02 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1121, and 1122.

8. That part of voting tabulation district 98 consisting of:

a. That part of tract 9506 consisting of blocks 3005, 3129, and 3130.

9. That part of voting tabulation district 100 consisting of:

a. That part of tract 9506 consisting of blocks 2033, 2034, 2036, 2038, 2039, and 2040.

(h) That part of Seminole County consisting of:

1. All of voting tabulation districts 7, 8, 89, 90, 91, 94, 95, 96, 97, 98, 119, 120, 121, 122, 123, 124, 125, 126, 128, 224, 225, 226, 230, 336, 337, 339, 364, 375, 376, 377, 378, 379, 380, 381, 382, 383, 384, and 385.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 207.03 consisting of block 1005.

3. That part of voting tabulation district 92 consisting of:

a. That part of tract 208.07 consisting of blocks 1013 and 2000.

4. That part of voting tabulation district 223 consisting of:

a. That part of tract 202.01 consisting of blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2019, 2020, 2021, 2022, and 2023.

b. That part of tract 211 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1049, 1050, 1051, and 1060.

5. That part of voting tabulation district 360 consisting of:

a. That part of tract 208.06 consisting of block 3005.

6. That part of voting tabulation district 362 consisting of:

a. That part of tract 208.06 consisting of block 3004.

b. That part of tract 208.07 consisting of blocks 1000 and 1001.

(6) District 6 is composed of:

(a) All of Flagler County.

(b) All of St. Johns County.

(c) That part of Putnam County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 81, 83, 86, 87, 88, 92, 93, 94, 95, 96, 97, 99, and 101.

2. That part of voting tabulation district 46 consisting of:

a. That part of tract 9509 consisting of blocks 1048, 5000, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5038, and 5040.

3. That part of voting tabulation district 57 consisting of:

a. That part of tract 9507 consisting of blocks 1000, 1001, 1002, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, and 1024.

4. That part of voting tabulation district 68 consisting of:

a. That part of tract 9506 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1020, 1021, 1023, 1024, 1045, 2005, 2006, 2008, 2010, 2014, 2015, 2017, 2018, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2045, 2048, 2049, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 3186, 3187, 3188, and 3189.

5. That part of voting tabulation district 69 consisting of:

a. That part of tract 9509 consisting of block 4002.

6. That part of voting tabulation district 82 consisting of:

a. That part of tract 9502.01 consisting of block 2001.

b. That part of tract 9502.02 consisting of blocks 2015, 2017, and 2019.

7. That part of voting tabulation district 84 consisting of:

a. That part of tract 9502.01 consisting of blocks 2000, 2124, and 3000.

b. That part of tract 9502.02 consisting of blocks 2020, 2021, and 2022.

8. That part of voting tabulation district 98 consisting of:

a. That part of tract 9502.02 consisting of blocks 2005, 2006, 2007, 2012, 2014, 2046, 2047, 2050, 2051, and 2052.

b. That part of tract 9506 consisting of blocks 3122, 3193, 3194, and 3195.

9. That part of voting tabulation district 100 consisting of:

a. That part of tract 9502.02 consisting of blocks 2009 and 2011.

b. That part of tract 9505 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1019, 1020, 1021, 1024, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1087, 1089, and 1095.

c. That part of tract 9506 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1022, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 2028, 2029, 2041, and 2042.

d. That part of tract 9509 consisting of blocks 5042 and 5043.

(d) That part of Volusia County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 47, 48, 49, 50, 51, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, and 270.

2. That part of voting tabulation district 46 consisting of:

a. That part of tract 832.07 consisting of blocks 2017, 3058, 3059, 3060, 3061, 3086, 3087, and 3091.

b. That part of tract 832.09 consisting of blocks 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

c. That part of tract 903.05 consisting of block 1217.

d. That part of tract 903.06 consisting of blocks 1123 and 1132.

e. That part of tract 910.01 consisting of blocks 2000, 2001, 2002, 2003, 2011, 2095, 2096, 2097, 2103, 2108, 2111, 2112, 2113, 2117, 2118, 2119, 2125, 2127, 2129, 3000, 3001, 3002, 3003, 3005, 3006, 3007, 3008, and 3009.

f. That part of tract 910.21 consisting of blocks 1000, 1001, and 1053.

3. That part of voting tabulation district 52 consisting of:

a. That part of tract 903.06 consisting of blocks 1009, 1011, 1016, 1034, 1050, 1055, 1059, 1060, 1061, 1062, 1066, 1119, 1120, 1156, 1157, 1158, 1159, 1160, 1161, 1162, and 1177.

b. That part of tract 908.05 consisting of blocks 3001, 3002, and 3003.

c. That part of tract 910.01 consisting of blocks 1001, 1002, and 2058.

4. That part of voting tabulation district 80 consisting of:

a. That part of tract 832.09 consisting of blocks 1058, 1064, 1076, 1077, 1085, 1086, 1087, 1094, 1095, 1096, 1097, 1098, 1107, 1108, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1139, 1140, 1236, 1237, 1238, 2023, 2024, 2025, 2026, 2034, 2035, 2036, 2039, and 2040.

b. That part of tract 910.05 consisting of blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1028, 1044, and 1045.

c. That part of tract 910.24 consisting of blocks 2012 and 2013.

(7) District 7 is composed of:

(a) That part of Orange County consisting of:

1. All of voting tabulation districts 63, 67, 75, 76, 77, 91, 93, 94, 95, 104, 105, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 236, 237, 238, 239, 240, 242, 245, 246, 247, 248, 253, 254, 256, and 258.

2. That part of voting tabulation district 57 consisting of:

a. That part of tract 124.02 consisting of block 1050.

b. That part of tract 124.03 consisting of blocks 1000, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1123, 1124, 1127, and 1134.

3. That part of voting tabulation district 58 consisting of:

a. That part of tract 125 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, and 1083.

4. That part of voting tabulation district 59 consisting of:

a. That part of tract 152.01 consisting of blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2025, 2026, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2072, 2073, 2074, 2075, 2078, 2088, 2092, 2095, 2097, 2104, and 2105.

5. That part of voting tabulation district 61 consisting of:

a. That part of tract 180 consisting of blocks 2021, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2038, 2044, 2045, 2047, 2048, 2053, 2054, 2055, 2059, 2060, 2061, 2062, 2063, 2067, 2078, and 2079.

6. That part of voting tabulation district 62 consisting of:

a. That part of tract 151.04 consisting of blocks 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1039, and 1040.

7. That part of voting tabulation district 66 consisting of:

a. That part of tract 151.06 consisting of blocks 2000, 2001, 2002, 2014, 2015, 2016, 2017, 2020, 2021, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3005, 3006, and 3007.

8. That part of voting tabulation district 81 consisting of:

a. That part of tract 177.02 consisting of blocks 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1052, 1053, 1054, 1060, 1064, 1065, and 1067.

9. That part of voting tabulation district 82 consisting of:

a. That part of tract 177.03 consisting of blocks 1006, 1007, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1024, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1042, 3000, 3001, 3002, 3011, 3012, 3014, 3015, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3057, 3058, 3059, 3060, 3061, and 3062.

10. That part of voting tabulation district 85 consisting of:

a. That part of tract 178.05 consisting of blocks 1036, 1037, 1038, 1039, 1040, 1041, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, and 1068.

11. That part of voting tabulation district 252 consisting of:

a. That part of tract 165.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1013, 1014, 1015, 1016, 1017, 1018, and 1019.

12. That part of voting tabulation district 255 consisting of:

a. That part of tract 108.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 2002, 2003, 3000, 3001, and 3003.

b. That part of tract 128 consisting of blocks 2026, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3019.

13. That part of voting tabulation district 259 consisting of:

a. That part of tract 166.01 consisting of blocks 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1076, 1101, 1102, 1103, 1104, 1105, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, and 2150.

b. That part of tract 166.02 consisting of blocks 1032 and 1033.

(b) That part of Seminole County consisting of:

1. All of voting tabulation districts 1, 2, 4, 5, 6, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 93, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 127, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 227, 228, 229, 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 311, 312, 313, 314, 315, 316, 317, 318, 319, 320, 321, 322, 323, 324, 325, 326, 327, 328, 329, 330, 331, 332, 333, 334, 335, 338, 340, 341, 342, 343, 344, 345, 346, 347, 348, 349, 350, 351, 352, 353, 354, 355, 356, 357, 358, 359, 361, 363, 365, 366, 367, 368, 369, 370, 371, 372, 373, 374, and 386.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 207.03 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1012, 1013, and 1027.

3. That part of voting tabulation district 92 consisting of:

a. That part of tract 208.07 consisting of blocks 1009, 1010, 1011, 1012, 1051, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2019, 2020, 2029, 2031, and 2034.

4. That part of voting tabulation district 223 consisting of:

a. That part of tract 211 consisting of blocks 1052 and 1053.

5. That part of voting tabulation district 360 consisting of:

a. That part of tract 208.06 consisting of blocks 1000, 1001, 1002, 1004, 1005, 1006, 1007, 3012, 3013, 3014, 3015, 3016, 3017, and 3018.

6. That part of voting tabulation district 362 consisting of:

a. That part of tract 208.06 consisting of blocks 1021, 3011, and 3019.

b. That part of tract 208.07 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1025, 1038, and 1053.

(c) That part of Volusia County consisting of:

1. All of voting tabulation districts 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, and 271.

2. That part of voting tabulation district 46 consisting of:

a. That part of tract 910.01 consisting of blocks 1000, 1003, 1004, 1005, 1006, 1007, 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1032, 1035, 1057, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 2059, 2110, 2120, 2122, 2123, 2126, 2128, 2131, and 2135.

b. That part of tract 910.2 consisting of blocks 1000, 1001, 1002, 1027, 1029, 1030, 1031, 1033, and 1059.

c. That part of tract 910.21 consisting of blocks 1003, 1004, 1005, 1007, and 1026.

d. That part of tract 910.24 consisting of block 2001.

3. That part of voting tabulation district 52 consisting of:

a. That part of tract 903.06 consisting of blocks 1032, 1115, 1116, and 1117.

b. That part of tract 908.05 consisting of blocks 1000, 1001, 1008, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2009, 2011, 2016, 2017, 2037, 3000, 3004, 3005, 3007, 3008, and 3016.

4. That part of voting tabulation district 80 consisting of:

a. That part of tract 832.09 consisting of blocks 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1209, 1212, 1213, 1214, 1216, 1231, 1232, 1233, and 1234.

b. That part of tract 910.05 consisting of blocks 1001, 1009, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1022, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1076, 1077, 1078, 1079, 1081, 1082, 1083, 1084, 1085, and 1086.

c. That part of tract 910.13 consisting of blocks 2050, 2052, 2054, 2055, 2056, and 2074.

d. That part of tract 910.29 consisting of blocks 1000, 1003, 1004, 1007, 1009, 1010, 1033, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 2000, 2002, and 2005.

(8) District 8 is composed of:

(a) All of Brevard County.

(b) All of Indian River County.

(c) That part of Orange County consisting of:

1. All of voting tabulation districts 198, 249, 250, 251, and 257.

2. That part of voting tabulation district 196 consisting of:

a. That part of tract 166.02 consisting of block 1016.

b. That part of tract 167.3 consisting of block 1000.

3. That part of voting tabulation district 205 consisting of:

a. That part of tract 167.31 consisting of blocks 1061, 1062, 1068, 1070, 1071, 1072, 1073, and 1074.

4. That part of voting tabulation district 259 consisting of:

a. That part of tract 166.01 consisting of blocks 2136, 2137, and 2138.

b. That part of tract 166.02 consisting of blocks 1029, 1030, 1031, 1034, 1035, and 1036.

(9) District 9 is composed of:

(a) All of Osceola County.

(b) That part of Orange County consisting of:

1. All of voting tabulation districts 21, 22, 44, 45, 46, 49, 101, 106, 107, 109, 110, 111, 112, 113, 114, 115, 116, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 149, 153, 155, 161, 162, 164, 165, 175, 176, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 197, 199, 200, 201, 202, 203, 204, 206, 207, 208, 209, 241, 243, and 244.

2. That part of voting tabulation district 20 consisting of:

a. That part of tract 170.16 consisting of blocks 2000, 2001, 2002, 2003, and 2004.

3. That part of voting tabulation district 99 consisting of:

a. That part of tract 137.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 1022.

b. That part of tract 137.02 consisting of blocks 3000, 3001, 3002, 3003, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3023, 3024, 3025, 3026, 3027, 3028, and 3029.

4. That part of voting tabulation district 117 consisting of:

a. That part of tract 136.03 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1047, 1048, 1049, 1050, 1065, 1066, 1067, and 1071.

5. That part of voting tabulation district 172 consisting of:

a. That part of tract 136.06 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2021, 2022, 2023, 2024, 2025, 2026, and 2027.

6. That part of voting tabulation district 177 consisting of:

a. That part of tract 168.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1108, 1117, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1281, 1282, 1283, 1301, 1307, 1308, 1309, 1310, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, and 2107.

b. That part of tract 168.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1079, 1080, 1081, and 1085.

c. That part of tract 168.04 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3061, 3062, and 3064.

7. That part of voting tabulation district 196 consisting of:

a. That part of tract 167.29 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1061, 1062, 1063, 1064, 1065, 1066, 1067, and 1068.

b. That part of tract 167.3 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, and 1013.

8. That part of voting tabulation district 205 consisting of:

a. That part of tract 167.31 consisting of blocks 1008, 1010, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1063, 1064, 1065, 1066, 1067, 1069, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1085, and 1086.

b. That part of tract 167.32 consisting of blocks 1050, 1051, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, and 1107.

9. That part of voting tabulation district 252 consisting of:

a. That part of tract 165.04 consisting of blocks 1007, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, and 1034.

(c) That part of Polk County consisting of:

1. All of voting tabulation districts 4, 81, 82, 86, 91, and 136.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 125.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2058, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2150, 2151, 2152, and 2153.

b. That part of tract 125.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2046, 2047, 2048, 3000, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3018, 3019, 3020, 3021, 3022, 3023, and 3024.

c. That part of tract 125.07 consisting of blocks 2000 and 2001.

3. That part of voting tabulation district 70 consisting of:

a. That part of tract 127 consisting of blocks 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, and 2055.

b. That part of tract 128.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1020, 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2041, 2042, 2043, 2044, 2045, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, and 2082.

4. That part of voting tabulation district 80 consisting of:

a. That part of tract 124.11 consisting of blocks 1074, 1092, 1093, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1114, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1150, 1156, 1159, 1160, 1161, 1174, 1175, 1183, 1184, 1195, 1196, 1202, and 1211.

b. That part of tract 125.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 2056, 2057, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2136, 2137, 2138, 2149, 3000, 3001, and 3002.

c. That part of tract 125.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1076, 1077, 1130, 1131, 1132, 1133, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, and 2109.

d. That part of tract 125.07 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051, 2052, 2053, 2057, 2058, 2059, 2061, 2062, 2063, 2064, 2065, 2066, and 2067.

e. That part of tract 126.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1025, 1037, and 1038.

5. That part of voting tabulation district 83 consisting of:

a. That part of tract 124.1 consisting of blocks 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1093, 1094, 1095, 1096, 1097, 1098, and 1099.

b. That part of tract 124.11 consisting of blocks 1164, 1165, 1166, 1167, 1168, 1169, 1171, 1172, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1199, 1200, and 1201.

c. That part of tract 125.04 consisting of blocks 1074, 1075, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, and 1129.

d. That part of tract 126.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2044, 2045, and 2046.

e. That part of tract 127 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1070, 1074, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, and 2056.

6. That part of voting tabulation district 84 consisting of:

a. That part of tract 126.02 consisting of blocks 2087, 2088, 2089, 2094, 2095, 2096, 2097, 2098, and 2099.

b. That part of tract 127 consisting of blocks 1028, 1029, 1030, 1031, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1071, 1072, 1073, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, and 4044.

c. That part of tract 141.05 consisting of blocks 4052 and 4053.

d. That part of tract 141.21 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1020, 1025, 1026, 1027, 1030, 1031, 1039, 1040, 1041, 1042, 1043, 1044, 1045, and 1046.

7. That part of voting tabulation district 85 consisting of:

a. That part of tract 141.03 consisting of blocks 1154 and 1155.

b. That part of tract 141.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1043, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4041, 4042, 4046, 4047, 4048, 4049, 4050, 4051, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, and 4074.

c. That part of tract 141.21 consisting of blocks 1000, 1001, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1058, and 1061.

8. That part of voting tabulation district 87 consisting of:

a. That part of tract 141.21 consisting of blocks 1059, 1060, 1062, 1063, 1068, 1069, 1070, 1071, 1093, 1098, and 1099.

b. That part of tract 141.23 consisting of blocks 1000 and 1009.

c. That part of tract 141.24 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2041, 2042, 2043, 2044, 2045, 2046, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2070, and 2071.

d. That part of tract 141.25 consisting of block 3007.

(10) District 10 is composed of:

(a) That part of Lake County consisting of:

1. All of voting tabulation districts 10, 11, 12, 13, 14, 15, 16, 17, 18, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 75, 76, 77, 78, 79, 80, 81, 82, 83, 85, 86, 87, 88, 89, 94, 95, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 117, 120, 122, 123, 124, 125, 126, 127, and 128.

2. That part of voting tabulation district 8 consisting of:

a. That part of tract 309.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, and 1059.

3. That part of voting tabulation district 42 consisting of:

a. That part of tract 304.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2010, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2084, and 2085.

b. That part of tract 304.06 consisting of blocks 2028, 2029, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2042, 2051, 2052, 2066, 2082, 2083, 2084, 2085, and 2095.

4. That part of voting tabulation district 73 consisting of:

a. That part of tract 303.02 consisting of block 2004.

b. That part of tract 304.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, and 1005.

c. That part of tract 304.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, and 1089.

d. That part of tract 304.11 consisting of block 1049.

5. That part of voting tabulation district 96 consisting of:

a. That part of tract 301.04 consisting of blocks 1044, 1045, 1048, 1050, 1051, 1052, 1053, and 1054.

6. That part of voting tabulation district 116 consisting of:

a. That part of tract 301.05 consisting of blocks 3000, 3025, 3026, 3027, 3028, 3029, and 3031.

7. That part of voting tabulation district 118 consisting of:

a. That part of tract 309.02 consisting of blocks 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1047, 1048, 1060, 1061, 1062, 2000, 2001, 2002, 2003, 2004, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2067, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2148, and 2149.

(b) That part of Orange County consisting of:

1. All of voting tabulation districts 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 47, 50, 51, 52, 53, 54, 55, 56, 97, 98, 100, 102, 103, 108, 142, 143, 144, 145, 146, 147, 148, 151, 152, 154, 156, 157, 158, 159, 163, 166, 167, 168, 169, 170, 171, 173, 174, 211, 212, 213, 214, 235, 285, and 286.

2. That part of voting tabulation district 20 consisting of:

a. That part of tract 170.16 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, and 1027.

3. That part of voting tabulation district 23 consisting of:

a. That part of tract 148.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1114, 1115, 1116, 1117, 1118, 1119, 1120, and 1121.

b. That part of tract 148.06 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1038, 1039, and 1040.

4. That part of voting tabulation district 57 consisting of:

a. That part of tract 124.03 consisting of blocks 1122, 1125, 1126, 1128, 1129, 1130, 1131, 1132, and 1133.

b. That part of tract 126 consisting of blocks 3019, 3020, 3021, 3025, 3026, 3027, 3028, 3029, 3030, 3036, 3038, 3039, 3040, 3041, 3042, 3043, and 3059.

c. That part of tract 187 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, and 1038.

5. That part of voting tabulation district 79 consisting of:

a. That part of tract 151.05 consisting of block 2007.

b. That part of tract 175.01 consisting of blocks 2029, 2030, 2057, 2121, 3046, 3047, and 3082.

c. That part of tract 175.04 consisting of block 3105.

6. That part of voting tabulation district 99 consisting of:

a. That part of tract 137.02 consisting of blocks 3004, 3005, and 3022.

7. That part of voting tabulation district 117 consisting of:

a. That part of tract 136.03 consisting of block 1064.

8. That part of voting tabulation district 150 consisting of:

a. That part of tract 144 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, and 2027.

9. That part of voting tabulation district 160 consisting of:

a. That part of tract 143.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2015, 2016, 2017, 2020, 2021, 2022, 3000, 3001, 3002, 3012, 3016, 3017, 3018, 3019, 3020, 3021, 3026, and 3027.

10. That part of voting tabulation district 172 consisting of:

a. That part of tract 136.06 consisting of blocks 2019 and 2020.

b. That part of tract 141 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3019, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, and 4001.

11. That part of voting tabulation district 177 consisting of:

a. That part of tract 168.04 consisting of blocks 1000, 1001, and 1002.

12. That part of voting tabulation district 210 consisting of:

a. That part of tract 126 consisting of blocks 3031, 3032, 3033, 3034, 3035, 3037, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3055, 3057, and 3058.

b. That part of tract 189 consisting of blocks 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, and 6017.

13. That part of voting tabulation district 255 consisting of:

a. That part of tract 108.02 consisting of blocks 1016, 2000, 2001, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, and 3017.

14. That part of voting tabulation district 268 consisting of:

a. That part of tract 169.02 consisting of blocks 1000, 1019, 1020, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1057, 1058, 1059, 1060, 1061, 1062, and 1063.

b. That part of tract 169.07 consisting of blocks 1026, 1027, 1028, 1029, and 1030.

15. That part of voting tabulation district 269 consisting of:

a. That part of tract 170.01 consisting of blocks 1003, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2029, 2031, 2032, 2033, 2034, 2035, 2036, 2039, 2040, 2041, 2042, 2043, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2142, 2143, 2144, 2145, 2150, and 2151.

16. That part of voting tabulation district 281 consisting of:

a. That part of tract 169.07 consisting of blocks 1001, 1021, and 1022.

17. That part of voting tabulation district 287 consisting of:

a. That part of tract 146.06 consisting of blocks 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1056, 1057, 1062, 1063, and 1064.

18. That part of voting tabulation district 290 consisting of:

a. That part of tract 144 consisting of blocks 1005 and 1006.

b. That part of tract 185 consisting of blocks 3035, 3036, 3044, 3052, 3053, 3054, 3055, 3056, and 3057.

(c) That part of Polk County consisting of:

1. All of voting tabulation districts 2, 64, 66, 67, 68, 69, 71, 72, 73, 74, 130, 131, 132, 143, and 145.

2. That part of voting tabulation district 1 consisting of:

a. That part of tract 123.09 consisting of block 1003.

3. That part of voting tabulation district 3 consisting of:

a. That part of tract 125.07 consisting of blocks 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1026, 1027, 1056, and 1057.

4. That part of voting tabulation district 6 consisting of:

a. That part of tract 116.04 consisting of blocks 3000, 3001, 3002, and 3003.

b. That part of tract 116.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1072, 1073, 1074, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, and 1098.

c. That part of tract 123.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, and 1055.

d. That part of tract 123.09 consisting of blocks 1000, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1027, and 1028.

e. That part of tract 124.04 consisting of blocks 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1033, 1034, 1035, 1036, 1041, and 1042.

f. That part of tract 124.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, and 1096.

g. That part of tract 124.08 consisting of blocks 1000, 1001, and 1002.

h. That part of tract 124.09 consisting of blocks 1000 and 1012.

5. That part of voting tabulation district 8 consisting of:

a. That part of tract 123.09 consisting of block 1020.

6. That part of voting tabulation district 24 consisting of:

a. That part of tract 116.04 consisting of blocks 1020, 1021, 1024, 1025, 2001, 2002, 2004, 2005, 2006, 2007, 2009, 2029, 2030, 2031, and 2032.

7. That part of voting tabulation district 41 consisting of:

a. That part of tract 117.21 consisting of blocks 1015, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1029, 1037, 1038, 2000, 2001, 2002, 2003, 2025, 2028, 2044, 2048, 2064, 2068, and 2074.

8. That part of voting tabulation district 63 consisting of:

a. That part of tract 116.04 consisting of blocks 3004, 3005, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3019.

b. That part of tract 116.06 consisting of blocks 1000 and 1001.

c. That part of tract 124.08 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1041, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1057, and 2005.

9. That part of voting tabulation district 65 consisting of:

a. That part of tract 116.04 consisting of blocks 1016, 1017, 1018, 1019, 1035, 2011, 3020, 3021, 3022, 3023, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3041, 3042, 3043, 3044, 3045, and 3046.

b. That part of tract 116.06 consisting of block 2006.

c. That part of tract 124.08 consisting of blocks 1038, 1039, 1040, 1055, and 1056.

d. That part of tract 131.01 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, and 1082.

e. That part of tract 131.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 2007, 2008, 2010, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2065, and 2066.

10. That part of voting tabulation district 70 consisting of:

a. That part of tract 128.03 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3029, 3030, 3031, 3032, 3042, 3051, and 3052.

b. That part of tract 128.04 consisting of blocks 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2002, 2015, 2016, 2027, 2028, 2029, 2030, 2031, 2032, 2040, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3032, 3033, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3060, 3061, 3062, and 3063.

11. That part of voting tabulation district 75 consisting of:

a. That part of tract 138.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 2036, 2037, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2058, 2059, 2088, 2089, 2090, 2092, 2093, 2099, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, and 3014.

b. That part of tract 147.02 consisting of blocks 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, and 3029.

12. That part of voting tabulation district 76 consisting of:

a. That part of tract 128.02 consisting of blocks 1040, 1050, 1051, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1080, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, and 1118.

b. That part of tract 141.23 consisting of blocks 1010, 1011, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1077, and 1078.

c. That part of tract 141.24 consisting of blocks 2051, 2052, 2053, 2054, 2055, 2056, and 2057.

13. That part of voting tabulation district 80 consisting of:

a. That part of tract 124.11 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1070, 1071, 1072, 1073, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1094, 1095, 1113, 1115, 1116, 1117, 1130, 1148, 1149, 1151, 1152, 1153, 1154, 1155, 1157, 1158, 1197, 1203, 1204, 1205, 1206, 1207, 1208, 1209, and 1212.

b. That part of tract 125.04 consisting of blocks 1016 and 1033.

c. That part of tract 125.07 consisting of blocks 1004, 1009, 1014, 1021, 1025, 1028, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 2040, 2041, 2050, 2054, 2055, 2056, and 2060.

14. That part of voting tabulation district 83 consisting of:

a. That part of tract 124.1 consisting of blocks 1048 and 1061.

b. That part of tract 124.11 consisting of blocks 1162, 1163, 1170, and 1173.

15. That part of voting tabulation district 84 consisting of:

a. That part of tract 127 consisting of blocks 1063, 1064, 1065, 1066, 1067, 1068, and 1069.

b. That part of tract 141.21 consisting of blocks 1013, 1014, 1019, 1021, 1022, 1023, 1024, 1028, 1029, 1032, 1055, 1056, and 1057.

16. That part of voting tabulation district 126 consisting of:

a. That part of tract 138.02 consisting of blocks 2018, 2061, 2062, 2067, 2068, 2078, 2079, 2080, and 2081.

b. That part of tract 140.05 consisting of block 1019.

17. That part of voting tabulation district 128 consisting of:

a. That part of tract 128.02 consisting of blocks 1075, 1076, 1077, 1078, 1079, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1119, 1120, 1121, 1122, and 1123.

b. That part of tract 134 consisting of blocks 3000, 3001, 3002, 3004, 3005, 3006, 3030, 3044, 3045, 3046, 3047, 3048, 3056, 3057, 3058, and 3060.

c. That part of tract 135 consisting of blocks 2000, 2001, 2013, 2028, 2029, 2030, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, and 2063.

d. That part of tract 136 consisting of blocks 1036, 1037, 1038, 1039, 1040, 1042, 1043, 1044, 1045, 1049, 1050, 1051, 1052, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3008, 3010, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, and 4054.

e. That part of tract 137.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, and 2042.

f. That part of tract 137.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3037, 3038, 3039, and 3040.

g. That part of tract 138.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2031, 2032, 3000, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3023, 3024, 3025, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3049, and 3050.

18. That part of voting tabulation district 129 consisting of:

a. That part of tract 137.01 consisting of blocks 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, and 2065.

b. That part of tract 137.02 consisting of blocks 3041, 3042, 3043, 3044, 3045, 3046, 3047, and 3048.

c. That part of tract 138.01 consisting of blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, and 2048.

d. That part of tract 138.02 consisting of blocks 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2038, 2039, 2040, 2041, 2042, 2053, 2054, 2055, 2056, 2060, 2063, 2064, 2065, 2066, 2069, 2070, 2071, 2072, 2073, 2074, 2085, 2086, and 2087.

e. That part of tract 139.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, and 2046.

(11) District 11 is composed of:

(a) All of Citrus County.

(b) All of Hernando County.

(c) All of Sumter County.

(d) That part of Lake County consisting of:

1. All of voting tabulation districts 19, 20, 21, 22, 74, 84, 90, 91, 92, 93, and 121.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 301.02 consisting of blocks 1052, 1053, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1122, 1123, 3129, 3130, 3131, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, and 3158.

b. That part of tract 301.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1046, 1047, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1067, 1068, 1073, 1074, 1075, 1076, 1077, 1078, and 1079.

3. That part of voting tabulation district 42 consisting of:

a. That part of tract 304.05 consisting of blocks 2009, 2011, and 2015.

b. That part of tract 304.06 consisting of blocks 2030 and 2031.

4. That part of voting tabulation district 73 consisting of:

a. That part of tract 304.09 consisting of blocks 2001, 2008, 2012, 3000, 3006, 3009, and 3018.

b. That part of tract 304.1 consisting of block 1014.

c. That part of tract 304.11 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1020, 1023, 1024, 1032, 1034, 1039, 1040, 1041, 1042, 1043, 1045, 1046, 1047, 1048, 1050, 1051, 1052, 1054, 1055, 2000, 2002, 2003, 2004, 2005, 2007, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3017, 3036, 3062, 3075, 3076, 3083, 3084, 3088, and 3090.

5. That part of voting tabulation district 96 consisting of:

a. That part of tract 301.04 consisting of block 1049.

(e) That part of Marion County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 32, 33, 35, 36, 37, 38, 39, 40, 43, 47, 50, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 95, 96, 97, 98, 99, 100, 101, 109, 110, 111, 112, 113, 114, 119, 120, 121, 122, 123, and 125.

2. That part of voting tabulation district 30 consisting of:

a. That part of tract 2 consisting of blocks 4007, 4008, 4009, 4013, 4016, 4017, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4075, 4076, 4077, and 4078.

b. That part of tract 4.02 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2146, 2147, 2148, 2149, 2150, 2151, 2154, 2155, 2156, 2196, 2197, and 2201.

3. That part of voting tabulation district 31 consisting of:

a. That part of tract 5.02 consisting of blocks 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1178, 1179, 1180, 1181, and 1195.

4. That part of voting tabulation district 34 consisting of:

a. That part of tract 6.01 consisting of blocks 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2039, 2046, 2047, 2090, 2092, 2093, 2094, 2100, 2101, 2102, 2103, 2111, 2113, 2114, 2115, 2133, 2135, 2141, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, and 3073.

5. That part of voting tabulation district 45 consisting of:

a. That part of tract 2 consisting of blocks 5003, 5017, 5018, 5019, 5020, 5022, 5023, 5025, 5026, 5027, 5028, 5029, 5030, and 5031.

b. That part of tract 3.01 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, and 3034.

c. That part of tract 3.02 consisting of blocks 2024, 2025, 2026, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2056, and 2057.

6. That part of voting tabulation district 46 consisting of:

a. That part of tract 15 consisting of blocks 1059 and 1060.

b. That part of tract 25.03 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, and 1010.

7. That part of voting tabulation district 51 consisting of:

a. That part of tract 25.02 consisting of blocks 4002, 4003, 4004, 4005, and 4016.

8. That part of voting tabulation district 117 consisting of:

a. That part of tract 25.02 consisting of blocks 4018, 4030, and 4031.

9. That part of voting tabulation district 118 consisting of:

a. That part of tract 10.06 consisting of blocks 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1061, 1062, 1063, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, and 1090.

b. That part of tract 25.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3032, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3063, 3064, and 3065.

(12) District 12 is composed of:

(a) All of Pasco County.

(b) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 150, 161, 171, 172, 173, 177, 178, 179, 180, 184, 185, 188, 189, 190, 191, 192, 194, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 229, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, and 317.

2. That part of voting tabulation district 162 consisting of:

a. That part of tract 115.06 consisting of blocks 1000, 1001, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 3004, 3006, 3009, and 3010.

b. That part of tract 115.07 consisting of blocks 3000 and 3001.

3. That part of voting tabulation district 163 consisting of:

a. That part of tract 115.2 consisting of block 1005.

4. That part of voting tabulation district 193 consisting of:

a. That part of tract 115.15 consisting of blocks 1012 and 1019.

5. That part of voting tabulation district 195 consisting of:

a. That part of tract 114.1 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 3049.

b. That part of tract 114.11 consisting of blocks 1000, 1001, and 1010.

6. That part of voting tabulation district 200 consisting of:

a. That part of tract 114.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 2007, 2018, 3000, 3001, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, and 3050.

b. That part of tract 114.11 consisting of blocks 1011 and 1012.

7. That part of voting tabulation district 228 consisting of:

a. That part of tract 113.04 consisting of blocks 1000, 1003, 1004, 1021, 1022, 1023, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2018, 2019, 2020, and 2021.

8. That part of voting tabulation district 230 consisting of:

a. That part of tract 112.05 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, and 2020.

b. That part of tract 112.06 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3014, and 3015.

(c) That part of Pinellas County consisting of:

1. All of voting tabulation districts 291, 295, 296, 297, 298, 299, 302, 317, 318, 319, 320, 322, 329, 330, 331, 332, 333, 335, 336, 340, 341, 342, 343, 344, 345, 346, 347, 350, 354, 356, 357, 358, 359, 360, 361, 362, 363, 364, 365, and 366.

2. That part of voting tabulation district 292 consisting of:

a. That part of tract 272.1 consisting of blocks 3000, 3002, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, and 4007.

3. That part of voting tabulation district 293 consisting of:

a. That part of tract 272.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 4008, 4009, 4010, 4011, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, and 4027.

b. That part of tract 272.07 consisting of blocks 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3030, 3031, 3032, 3033, 3034, 3038, 3039, 3040, 3041, 4002, 4003, 4004, 4005, 4009, 4010, 4011, and 4012.

c. That part of tract 272.1 consisting of blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, and 5019.

4. That part of voting tabulation district 294 consisting of:

a. That part of tract 272.02 consisting of blocks 1000, 1001, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1044, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, and 5049.

b. That part of tract 9900 consisting of blocks 5, 6, 7, 8, and 13.

5. That part of voting tabulation district 301 consisting of:

a. That part of tract 272.08 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2022, 2023, 2024, 2025, 2026, 2027, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, and 4014.

6. That part of voting tabulation district 326 consisting of:

a. That part of tract 268.14 consisting of block 1001.

7. That part of voting tabulation district 327 consisting of:

a. That part of tract 273.2 consisting of blocks 2008, 2040, 2043, and 2044.

8. That part of voting tabulation district 334 consisting of:

a. That part of tract 273.19 consisting of blocks 2001, 2002, 2003, 2008, 2009, 2010, 2011, 2012, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3019.

b. That part of tract 273.26 consisting of blocks 1027, 1028, 1029, 1030, and 1031.

9. That part of voting tabulation district 338 consisting of:

a. That part of tract 268.11 consisting of block 3000.

(13) District 13 is composed of:

(a) That part of Pinellas County consisting of:

1. All of voting tabulation districts 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 84, 85, 86, 87, 88, 89, 90, 91, 92, 94, 95, 96, 97, 98, 99, 107, 108, 109, 111, 112, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, 300, 303, 304, 305, 306, 307, 308, 309, 310, 311, 312, 313, 314, 315, 316, 321, 323, 324, 325, 328, 337, 339, 348, 349, 351, 352, 353, and 355.

2. That part of voting tabulation district 31 consisting of:

a. That part of tract 219 consisting of block 2001.

3. That part of voting tabulation district 32 consisting of:

a. That part of tract 234 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1015, and 1016.

4. That part of voting tabulation district 33 consisting of:

a. That part of tract 235 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, and 3014.

5. That part of voting tabulation district 34 consisting of:

a. That part of tract 236 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, and 3030.

6. That part of voting tabulation district 35 consisting of:

a. That part of tract 236 consisting of blocks 1002, 1003, 1005, and 1006.

b. That part of tract 237 consisting of blocks 1000, 1001, 1002, 1003, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1022, 1023, 1024, 1025, 1026, 1027, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3000, 3001, 3002, 3003, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3020, 3021, 3022, 3023, 3024, 3025, 3026, and 3027.

7. That part of voting tabulation district 36 consisting of:

a. That part of tract 233 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2011, 3000, 3001, 3002, 3003, 3004, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, and 3018.

b. That part of tract 234 consisting of block 2011.

8. That part of voting tabulation district 37 consisting of:

a. That part of tract 229.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1053, and 1054.

9. That part of voting tabulation district 103 consisting of:

a. That part of tract 222 consisting of blocks 1004, 1005, 1006, 1009, 1010, 1011, 2004, 2005, and 2006.

10. That part of voting tabulation district 106 consisting of:

a. That part of tract 223.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, and 3045.

11. That part of voting tabulation district 113 consisting of:

a. That part of tract 222 consisting of blocks 1001, 1002, 1003, 2000, and 2001.

b. That part of tract 225.01 consisting of block 1020.

c. That part of tract 226.01 consisting of blocks 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, and 3032.

d. That part of tract 227 consisting of blocks 2021, 2025, 2026, 2036, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, and 3031.

12. That part of voting tabulation district 114 consisting of:

a. That part of tract 227 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, and 3022.

13. That part of voting tabulation district 292 consisting of:

a. That part of tract 272.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3001, 3003, 3004, 3005, 3006, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3021.

14. That part of voting tabulation district 293 consisting of:

a. That part of tract 272.02 consisting of block 2035.

15. That part of voting tabulation district 294 consisting of:

a. That part of tract 272.02 consisting of blocks 1022 and 1023.

b. That part of tract 9900 consisting of block 12.

16. That part of voting tabulation district 301 consisting of:

a. That part of tract 272.08 consisting of blocks 2005, 2019, 2020, and 2021.

17. That part of voting tabulation district 326 consisting of:

a. That part of tract 268.11 consisting of blocks 3017 and 3019.

b. That part of tract 268.14 consisting of blocks 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, and 1039.

18. That part of voting tabulation district 327 consisting of:

a. That part of tract 268.09 consisting of block 1000.

b. That part of tract 268.15 consisting of blocks 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, and 3046.

c. That part of tract 268.16 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 2000, 2001, 2002, 2019, 2020, 2021, 2022, 2023, 2030, 2031, and 2032.

d. That part of tract 268.17 consisting of blocks 2019, 2020, 2024, 2025, 2026, and 2027.

19. That part of voting tabulation district 334 consisting of:

a. That part of tract 268.14 consisting of block 1005.

b. That part of tract 273.19 consisting of block 3011.

20. That part of voting tabulation district 338 consisting of:

a. That part of tract 268.11 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2026, 2027, 2028, 2029, 2030, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3018, 3020, 3021, 3022, and 3023.

(14) District 14 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 164, 165, 166, 167, 168, 169, 170, 174, 175, 176, 181, 182, 183, 186, 187, 196, 197, 198, 199, 231, 232, 233, 236, 237, 238, 244, 274, 275, 276, 277, 278, 279, 280, 281, 283, 284, 386, 389, 390, 395, 398, 399, 400, 401, 402, 421, 430, 431, 432, 433, 440, 462, 463, 464, 465, 466, 467, 468, 469, 470, 471, 472, 473, 474, 475, 476, 477, 478, 479, 480, 481, 486, 511, 513, 518, 519, 520, 521, 523, 524, 525, 526, 527, 528, 529, 531, 532, 533, 534, 535, and 536.

2. That part of voting tabulation district 162 consisting of:

a. That part of tract 115.06 consisting of blocks 2004, 3000, 3001, 3002, 3003, 3005, 3007, 3008, and 3011.

3. That part of voting tabulation district 163 consisting of:

a. That part of tract 114.12 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2019, 2020, 2021, 2022, 2025, and 2026.

b. That part of tract 114.14 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1025, 1026, 1027, 1028, 1029, 3015, 3021, and 3022.

4. That part of voting tabulation district 193 consisting of:

a. That part of tract 115.15 consisting of blocks 1017 and 1018.

5. That part of voting tabulation district 195 consisting of:

a. That part of tract 114.11 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, and 1009.

6. That part of voting tabulation district 200 consisting of:

a. That part of tract 114.11 consisting of block 1013.

7. That part of voting tabulation district 228 consisting of:

a. That part of tract 113.04 consisting of block 1001.

8. That part of voting tabulation district 230 consisting of:

a. That part of tract 108.05 consisting of blocks 1017 and 1035.

b. That part of tract 112.05 consisting of block 2015.

c. That part of tract 112.06 consisting of blocks 2004, 2005, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2019, and 2021.

9. That part of voting tabulation district 241 consisting of:

a. That part of tract 112.04 consisting of blocks 3000, 3001, 3002, and 3003.

10. That part of voting tabulation district 263 consisting of:

a. That part of tract 110.03 consisting of blocks 2023 and 2025.

11. That part of voting tabulation district 282 consisting of:

a. That part of tract 103.05 consisting of blocks 2029, 2030, 3000, 3001, and 3002.

b. That part of tract 104.02 consisting of blocks 3000, 3001, 4000, 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, and 4019.

12. That part of voting tabulation district 392 consisting of:

a. That part of tract 133.21 consisting of blocks 3014, 3017, 3018, and 3022.

13. That part of voting tabulation district 396 consisting of:

a. That part of tract 133.21 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3019, and 3020.

(b) That part of Pinellas County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 81, 82, 83, 93, 100, 101, 102, 104, 105, and 110.

2. That part of voting tabulation district 31 consisting of:

a. That part of tract 218 consisting of blocks 1000, 1001, 1002, 3000, 3001, 3002, 4001, and 4002.

b. That part of tract 219 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, and 3002.

c. That part of tract 229.01 consisting of blocks 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1055, 1056, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

3. That part of voting tabulation district 32 consisting of:

a. That part of tract 234 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2033, and 2038.

4. That part of voting tabulation district 33 consisting of:

a. That part of tract 235 consisting of blocks 1020, 1021, 1022, 1023, 1024, 1025, 3008, 3009, 3010, 3011, 3012, 3013, and 3015.

5. That part of voting tabulation district 34 consisting of:

a. That part of tract 236 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, and 2021.

6. That part of voting tabulation district 35 consisting of:

a. That part of tract 215 consisting of blocks 1008, 1009, 1017, 1018, 1019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023.

b. That part of tract 236 consisting of blocks 1000, 1001, 1004, 1007, 1008, 1009, 1010, and 1011.

c. That part of tract 237 consisting of blocks 2000 and 2001.

d. That part of tract 9901 consisting of blocks 4, 5, and 6.

7. That part of voting tabulation district 36 consisting of:

a. That part of tract 233 consisting of blocks 1016, 2007, 2009, 2010, 3005, 3006, 3007, and 3008.

8. That part of voting tabulation district 37 consisting of:

a. That part of tract 229.01 consisting of block 1006.

9. That part of voting tabulation district 103 consisting of:

a. That part of tract 221 consisting of blocks 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, and 1028.

b. That part of tract 222 consisting of blocks 1007, 1008, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2003, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, and 4007.

c. That part of tract 223.02 consisting of block 3011.

10. That part of voting tabulation district 106 consisting of:

a. That part of tract 223.02 consisting of block 3010.

11. That part of voting tabulation district 113 consisting of:

a. That part of tract 221 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, and 1009.

b. That part of tract 222 consisting of blocks 1000 and 2002.

c. That part of tract 223.02 consisting of block 3000.

d. That part of tract 227 consisting of blocks 2019, 2020, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2038, 2039, 2040, 2041, 2042, 3032, 3033, and 3034.

12. That part of voting tabulation district 114 consisting of:

a. That part of tract 227 consisting of blocks 1023, 2010, and 2016.

(15) District 15 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 234, 235, 239, 240, 242, 243, 257, 258, 259, 260, 261, 262, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 285, 286, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 311, 312, 313, 314, 315, 316, 318, 319, 320, 321, 322, 333, 334, 335, 336, 337, 338, 339, 340, 341, 342, 343, 344, 345, 346, 347, 348, 349, 350, 351, 352, 353, 354, 355, 356, 357, 358, 359, 360, 361, 362, 363, 364, 365, 366, 367, 368, 369, 370, 371, 372, 373, 374, 375, 376, 377, 378, 379, 380, 381, 382, 383, 384, 385, 387, 388, 391, 393, 394, 397, 403, 404, 405, 406, 407, 408, 409, 410, 411, 412, 413, 414, 415, 416, 417, 418, 419, 420, 422, 423, 424, 425, 426, 427, 428, 509, 512, 514, 515, 516, and 517.

2. That part of voting tabulation district 230 consisting of:

a. That part of tract 108.05 consisting of block 1008.

b. That part of tract 112.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1011, and 1014.

c. That part of tract 112.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, and 2017.

3. That part of voting tabulation district 241 consisting of:

a. That part of tract 112.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3004, 4000, 4001, and 5000.

4. That part of voting tabulation district 263 consisting of:

a. That part of tract 110.03 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3018, 3019, 3020, 3021, 3022, 3023, and 3024.

5. That part of voting tabulation district 282 consisting of:

a. That part of tract 104.02 consisting of block 4002.

6. That part of voting tabulation district 392 consisting of:

a. That part of tract 133.21 consisting of blocks 2010, 2011, 2012, 2013, 2014, 2015, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3015, and 3016.

7. That part of voting tabulation district 396 consisting of:

a. That part of tract 133.21 consisting of blocks 2001 and 2006.

(b) That part of Polk County consisting of:

1. All of voting tabulation districts 5, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 92, 93, 94, 95, 96, 97, 98, 99, 133, 135, 139, 142, and 146.

2. That part of voting tabulation district 1 consisting of:

a. That part of tract 121.11 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 3000, 3001, 3002, 4000, 4001, 4002, 4003, and 4004.

b. That part of tract 123.06 consisting of blocks 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, and 1034.

c. That part of tract 123.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, and 2001.

d. That part of tract 123.09 consisting of blocks 1001 and 1002.

3. That part of voting tabulation district 6 consisting of:

a. That part of tract 116.05 consisting of blocks 1069, 1070, 1071, and 1075.

b. That part of tract 123.04 consisting of block 2000.

c. That part of tract 123.09 consisting of block 1018.

4. That part of voting tabulation district 8 consisting of:

a. That part of tract 123.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, and 1005.

b. That part of tract 123.07 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, and 2021.

c. That part of tract 123.09 consisting of blocks 1010, 1012, 1013, 1014, 1015, 1016, 1017, and 1019.

5. That part of voting tabulation district 24 consisting of:

a. That part of tract 116.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1054, and 1055.

b. That part of tract 116.04 consisting of blocks 2008, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, and 2057.

6. That part of voting tabulation district 41 consisting of:

a. That part of tract 117.21 consisting of blocks 1027, 1028, 1030, 1031, 1032, 1034, 1035, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2026, 2027, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2042, 2043, 2049, 2063, 2065, 2066, 2067, 2070, 2071, 2072, 2075, 2076, and 2077.

7. That part of voting tabulation district 63 consisting of:

a. That part of tract 116.04 consisting of blocks 3006, 3007, and 3047.

b. That part of tract 116.06 consisting of blocks 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1021, 1022, 1028, 1029, 1048, 1049, 1050, 1062, 1063, and 1064.

8. That part of voting tabulation district 65 consisting of:

a. That part of tract 116.04 consisting of blocks 2000, 2003, 2010, 2012, 2013, 3024, 3025, 3026, 3037, 3038, 3039, and 3040.

b. That part of tract 116.06 consisting of blocks 1004, 1017, 1018, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1030, 1031, 1032, 1033, 1034, 1043, 1044, 1045, 1051, 1052, 1053, 1058, 1059, 1060, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2031, 2051, 2052, 2053, 2054, 2055, and 2056.

9. That part of voting tabulation district 78 consisting of:

a. That part of tract 117.21 consisting of block 2069.

b. That part of tract 147.02 consisting of blocks 1029, 2000, 2001, 2002, 2003, 2004, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2031, 2052, 4005, and 4006.

10. That part of voting tabulation district 100 consisting of:

a. That part of tract 145.01 consisting of blocks 1032, 1033, 1034, 1035, 1036, 1046, 1048, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, and 2034.

b. That part of tract 153.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2021, 2023, 2024, 2025, 2027, 2028, 2029, 2030, 2032, 2034, 2035, 2036, 2037, 2067, 2084, 2085, 2086, 2087, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2101, 2105, 3048, and 3050.

11. That part of voting tabulation district 102 consisting of:

a. That part of tract 153.01 consisting of blocks 2026, 2031, 2047, 2081, 2082, and 2083.

b. That part of tract 159 consisting of blocks 1033, 1034, 1035, 1038, 1039, 1073, and 1196.

(16) District 16 is composed of:

(a) All of Sarasota County.

(b) That part of Manatee County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, and 224.

2. That part of voting tabulation district 19 consisting of:

a. That part of tract 19.09 consisting of blocks 1000 and 1012.

b. That part of tract 19.1 consisting of blocks 1001, 1005, 1006, and 1028.

c. That part of tract 19.11 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1040, and 1101.

d. That part of tract 19.12 consisting of blocks 1000, 1001, 1002, 1031, 1037, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1055, 1056, and 1057.

e. That part of tract 19.13 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1055, 1056, 1057, 1058, 1059, 1060, 1061, and 1062.

f. That part of tract 19.14 consisting of blocks 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1052, 1053, 1054, 1055, 1081, 1152, 1153, 1154, 1155, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1177, 1178, 1179, 1181, 1182, 1183, 1187, 1188, 1189, and 1190.

g. That part of tract 20.14 consisting of blocks 1000, 1004, 1034, 1050, 2000, 2009, 2010, 2014, 2015, 2016, and 2036.

3. That part of voting tabulation district 206 consisting of:

a. That part of tract 20.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1036, 1037, 1038, and 1042.

(17) District 17 is composed of:

(a) All of Charlotte County.

(b) All of DeSoto County.

(c) All of Glades County.

(d) All of Hardee County.

(e) All of Highlands County.

(f) All of Okeechobee County.

(g) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 323, 324, 325, 326, 327, 328, 329, 330, 331, 332, 434, 435, 436, 437, 438, 439, 441, 442, 443, 444, 445, 446, 447, 448, 449, 450, 451, 452, 453, 454, 455, 456, 457, 458, 459, 460, 461, 482, 483, 484, 485, 487, 488, 489, 490, 491, 492, 493, 494, 495, 496, 497, 498, 499, 500, 501, 502, 503, 504, 505, 506, 507, 508, 510, and 522.

(h) That part of Lee County consisting of:

1. All of voting tabulation districts 2, 3, 4, 5, 6, 7, 8, 47, 64, 92, 98, 99, 100, 101, 103, 109, 129, 130, 131, 132, 133, 175, 176, 177, 183, 184, 185, 186, 259, 260, and 265.

2. That part of voting tabulation district 9 consisting of:

a. That part of tract 401.25 consisting of blocks 1001, 1002, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1049, 1050, 1051, 1052, 1053, 1056, 1057, 1058, 1059, 1067, and 1068.

b. That part of tract 401.26 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, and 2060.

c. That part of tract 401.27 consisting of blocks 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, and 3031.

3. That part of voting tabulation district 10 consisting of:

a. That part of tract 203 consisting of blocks 3011 and 3037.

b. That part of tract 204 consisting of blocks 1000, 1001, 1002, 1003, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, and 1035.

c. That part of tract 205.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, and 4028.

4. That part of voting tabulation district 12 consisting of:

a. That part of tract 208 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 6001, 6002, 6003, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6023, 6024, 6028, 6029, 6030, 6031, 6032, 6033, and 6034.

5. That part of voting tabulation district 13 consisting of:

a. That part of tract 4.01 consisting of blocks 2000 and 2001.

6. That part of voting tabulation district 14 consisting of:

a. That part of tract 4.01 consisting of block 2006.

7. That part of voting tabulation district 63 consisting of:

a. That part of tract 205.01 consisting of block 1027.

b. That part of tract 205.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2016.

c. That part of tract 206 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3026, 3027, 3028, 3029, 3030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5009, 5011, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, and 5027.

d. That part of tract 208 consisting of blocks 1033, 1034, 6026, 6027, and 6035.

8. That part of voting tabulation district 65 consisting of:

a. That part of tract 202.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1013, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1038, 1039, 1040, and 2014.

b. That part of tract 202.02 consisting of block 2010.

c. That part of tract 203 consisting of blocks 1000, 1001, 2000, 4000, and 4003.

d. That part of tract 204 consisting of blocks 2029, 2030, 2031, 2032, 2033, 2034, 2036, 2037, 2039, 2040, 2042, 2043, 2066, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2098, 2101, 2102, and 2104.

9. That part of voting tabulation district 72 consisting of:

a. That part of tract 4.02 consisting of blocks 1016, 1017, and 1020.

10. That part of voting tabulation district 82 consisting of:

a. That part of tract 403.14 consisting of blocks 1010 and 1011.

11. That part of voting tabulation district 97 consisting of:

a. That part of tract 201.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1022, 1023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3031, 3032, 3033, 3034, 3035, 3036, and 3037.

b. That part of tract 202.01 consisting of block 1007.

12. That part of voting tabulation district 112 consisting of:

a. That part of tract 402.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1026, 1027, 1028, 1029, 1030, 1031, 7050, 7051, 7052, 7053, 7054, 7055, 7056, 7057, 7059, and 7060.

b. That part of tract 402.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2036, and 2042.

c. That part of tract 403.05 consisting of block 4000.

13. That part of voting tabulation district 113 consisting of:

a. That part of tract 402.03 consisting of blocks 1021, 1022, 1023, 1024, 1025, 1032, 3052, 3053, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6053, 6054, 6055, and 7058.

b. That part of tract 403.05 consisting of blocks 3003, 3004, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3029, 3030, 3031, and 4002.

14. That part of voting tabulation district 235 consisting of:

a. That part of tract 401.25 consisting of blocks 1000, 1003, 1004, 1005, 1006, 1007, 1008, 1037, 1038, 1047, 1048, 1054, 1055, 1060, 1061, 1062, 1063, 1064, 1065, 1066, and 1069.

b. That part of tract 403.05 consisting of block 3000.

15. That part of voting tabulation district 257 consisting of:

a. That part of tract 4.01 consisting of block 2005.

b. That part of tract 4.02 consisting of blocks 1018 and 1019.

c. That part of tract 302.01 consisting of blocks 1038 and 1039.

d. That part of tract 302.02 consisting of blocks 1002, 1003, 1004, 1005, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1036, 1037, 1038, and 1039.

16. That part of voting tabulation district 258 consisting of:

a. That part of tract 4.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1022, 1023, and 1025.

b. That part of tract 302.01 consisting of blocks 1013, 1014, 1015, 1030, 1031, 1032, 1035, 1036, 1040, 1041, and 1042.

c. That part of tract 401.23 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, and 1011.

(i) That part of Manatee County consisting of:

1. All of voting tabulation districts 21 and 136.

2. That part of voting tabulation district 19 consisting of:

a. That part of tract 19.14 consisting of blocks 1071, 1072, 1073, 1074, 1075, 1076, 1079, 1080, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1180, 1184, 1185, 1186, 1191, and 1192.

3. That part of voting tabulation district 206 consisting of:

a. That part of tract 20.1 consisting of blocks 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, and 1054.

(j) That part of Polk County consisting of:

1. All of voting tabulation districts 77, 79, 88, 89, 90, 101, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 118, 119, 120, 121, 122, 123, 124, 125, 127, 134, 137, 138, 140, 141, and 144.

2. That part of voting tabulation district 75 consisting of:

a. That part of tract 138.02 consisting of blocks 2057, 2097, and 3013.

b. That part of tract 147.01 consisting of blocks 1000, 1001, 1002, 1014, 1054, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2048, 2049, 2050, 2051, 2052, 2053, 2063, 2132, and 2133.

3. That part of voting tabulation district 76 consisting of:

a. That part of tract 141.23 consisting of blocks 1001 and 1087.

4. That part of voting tabulation district 78 consisting of:

a. That part of tract 147.01 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1039, 1041, 1042, 1053, and 2064.

b. That part of tract 147.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 3012, 3025, 3027, 3028, and 3030.

5. That part of voting tabulation district 85 consisting of:

a. That part of tract 141.05 consisting of block 1042.

6. That part of voting tabulation district 87 consisting of:

a. That part of tract 141.21 consisting of blocks 1064, 1065, 1066, 1067, and 1082.

7. That part of voting tabulation district 100 consisting of:

a. That part of tract 153.01 consisting of blocks 2016, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3043, 3049, 3053, 3054, and 3055.

8. That part of voting tabulation district 102 consisting of:

a. That part of tract 153.01 consisting of blocks 2038, 2039, 2040, and 2100.

b. That part of tract 159 consisting of blocks 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1074, 1075, 1076, 1077, 1078, 1088, 1089, 1090, 1091, 1092, 1155, 1156, 1169, 1175, 1178, 1180, 1181, and 1182.

9. That part of voting tabulation district 126 consisting of:

a. That part of tract 138.02 consisting of blocks 2075, 2076, 2077, 2082, 2083, 2084, 2091, 2094, 2095, 2096, and 2098.

b. That part of tract 140.01 consisting of blocks 1049 and 1050.

c. That part of tract 140.05 consisting of blocks 1000, 1001, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1036, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2026, 2027, 2028, 2032, 2033, 2034, 2035, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2083, 2086, 2087, 2089, and 2090.

d. That part of tract 140.06 consisting of blocks 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, and 1063.

e. That part of tract 145.01 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4063, 4064, 4065, 4066, 4067, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4092, 4094, 4095, 4096, 4097, 4098, 4099, and 4100.

f. That part of tract 145.02 consisting of blocks 1000, 1001, and 1004.

g. That part of tract 146 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1036, 1037, 1038, 1039, 1042, 1043, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1070, 1071, 1072, 1076, and 1077.

h. That part of tract 147.01 consisting of blocks 2000, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2060, 2061, 2062, 2128, 2129, and 2131.

10. That part of voting tabulation district 128 consisting of:

a. That part of tract 137.02 consisting of block 3036.

b. That part of tract 139.02 consisting of block 2020.

11. That part of voting tabulation district 129 consisting of:

a. That part of tract 139.01 consisting of blocks 1010, 1011, 1012, 1013, 1014, 1027, 1028, and 2031.

b. That part of tract 139.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, and 2075.

c. That part of tract 140.05 consisting of blocks 1002, 1003, 1009, 1010, 1033, 1035, 2023, 2024, 2025, 2029, 2030, 2031, 2036, and 2093.

(18) District 18 is composed of:

(a) All of Martin County.

(b) All of St. Lucie County.

(c) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 177, 178, 191, 192, 196, 197, 198, 199, 200, 201, 202, 203, 206, 207, 209, 212, 215, 216, 217, 218, 219, 220, 221, 222, 223, 226, 229, 233, 652, 653, 654, 655, 656, 657, 658, 659, 660, 661, 662, 663, 664, 665, 666, 667, 668, 669, 670, 671, 676, 680, 681, 682, 683, 686, 688, 689, 694, 695, 755, 756, 839, 840, 843, 845, 846, 848, and 850.

2. That part of voting tabulation district 50 consisting of:

a. That part of tract 10.03 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1026, 1029, 1030, and 1031.

b. That part of tract 78.31 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2025, 2026, 2027, 2029, 2030, and 2031.

3. That part of voting tabulation district 176 consisting of:

a. That part of tract 8.02 consisting of blocks 2025, 2026, 2027, 2028, 2029, and 2030.

b. That part of tract 9.03 consisting of blocks 1026, 1027, and 1031.

4. That part of voting tabulation district 179 consisting of:

a. That part of tract 10.03 consisting of block 1033.

5. That part of voting tabulation district 180 consisting of:

a. That part of tract 10.04 consisting of block 5007.

6. That part of voting tabulation district 184 consisting of:

a. That part of tract 10.04 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5019, 5020, 5021, 5022, and 5023.

7. That part of voting tabulation district 187 consisting of:

a. That part of tract 13.01 consisting of blocks 2001 and 3016.

8. That part of voting tabulation district 189 consisting of:

a. That part of tract 11.01 consisting of block 1000.

b. That part of tract 11.02 consisting of blocks 1001 and 1002.

9. That part of voting tabulation district 205 consisting of:

a. That part of tract 19.08 consisting of blocks 1007 and 1008.

10. That part of voting tabulation district 208 consisting of:

a. That part of tract 19.07 consisting of blocks 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2017.

11. That part of voting tabulation district 230 consisting of:

a. That part of tract 78.32 consisting of blocks 3002 and 3003.

b. That part of tract 78.33 consisting of blocks 2001, 2002, 2003, 2004, 2006, 2007, 2008, and 2009.

12. That part of voting tabulation district 232 consisting of:

a. That part of tract 78.32 consisting of blocks 1009, 1010, 1011, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3001, 3004, and 3005.

b. That part of tract 78.33 consisting of block 1012.

13. That part of voting tabulation district 234 consisting of:

a. That part of tract 78.32 consisting of blocks 1007 and 1008.

14. That part of voting tabulation district 235 consisting of:

a. That part of tract 78.32 consisting of blocks 2000 and 3000.

b. That part of tract 78.33 consisting of block 2000.

15. That part of voting tabulation district 303 consisting of:

a. That part of tract 19.08 consisting of blocks 1005, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2010, 2011, 2013, 2014, and 3000.

16. That part of voting tabulation district 675 consisting of:

a. That part of tract 78.08 consisting of blocks 1020, 1047, 1048, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, and 1097.

b. That part of tract 78.09 consisting of blocks 1076, 1077, 1078, 1079, 1081, 1082, 1083, 1084, 1091, 1092, 1093, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1104, and 1105.

17. That part of voting tabulation district 685 consisting of:

a. That part of tract 78.13 consisting of blocks 1000, 1001, and 1003.

18. That part of voting tabulation district 700 consisting of:

a. That part of tract 78.18 consisting of blocks 1004, 1005, 1006, 1012, and 1013.

b. That part of tract 78.37 consisting of blocks 3009 and 3010.

19. That part of voting tabulation district 758 consisting of:

a. That part of tract 10.02 consisting of blocks 1000 and 1004.

20. That part of voting tabulation district 771 consisting of:

a. That part of tract 5.11 consisting of blocks 1010, 1011, 3019, and 3020.

b. That part of tract 12 consisting of blocks 1000, 1001, 1002, 1005, 1006, 1007, and 1008.

21. That part of voting tabulation district 781 consisting of:

a. That part of tract 18.02 consisting of block 3006.

22. That part of voting tabulation district 833 consisting of:

a. That part of tract 1.02 consisting of blocks 1000 and 1017.

b. That part of tract 4.06 consisting of blocks 1000 and 1002.

c. That part of tract 4.07 consisting of blocks 2000, 2001, 2002, 2018, 2019, 2020, 2021, 2032, 2033, and 2034.

d. That part of tract 4.1 consisting of blocks 3000 and 3013.

e. That part of tract 5.07 consisting of blocks 1000 and 1017.

f. That part of tract 5.09 consisting of blocks 1000 and 2000.

g. That part of tract 9900 consisting of blocks 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11.

(19) District 19 is composed of:

(a) That part of Collier County consisting of:

1. All of voting tabulation districts 1, 4, 5, 6, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 85, 86, 87, 88, 90, 91, 93, 94, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 126, 128, 129, 135, 136, 137, and 142.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 106.05 consisting of blocks 1000, 1007, 1008, 1009, 2001, 2002, 2008, 2009, 2010, 2012, 3000, 3001, 3002, 3003, 3004, 3006, 3007, 3008, 3009, 3010, 3011, and 3012.

3. That part of voting tabulation district 79 consisting of:

a. That part of tract 104.05 consisting of block 4028.

b. That part of tract 104.18 consisting of block 2013.

4. That part of voting tabulation district 89 consisting of:

a. That part of tract 104.01 consisting of blocks 2018, 2022, and 2023.

b. That part of tract 104.05 consisting of block 4014.

c. That part of tract 104.18 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 2006, 2014, and 2028.

5. That part of voting tabulation district 92 consisting of:

a. That part of tract 104.01 consisting of blocks 1000, 1023, 1033, and 2032.

b. That part of tract 104.18 consisting of block 1055.

c. That part of tract 105.06 consisting of blocks 3002, 3003, 3004, 3005, 3006, 3007, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, and 3040.

d. That part of tract 106.02 consisting of blocks 1007, 1008, 1010, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2018, 2019, and 2020.

6. That part of voting tabulation district 112 consisting of:

a. That part of tract 111.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020.

7. That part of voting tabulation district 131 consisting of:

a. That part of tract 4.01 consisting of blocks 1000, 1001, and 1002.

b. That part of tract 4.02 consisting of blocks 1002, 1003, and 3004.

c. That part of tract 5 consisting of blocks 1001, 1004, and 1019.

d. That part of tract 101.06 consisting of block 3016.

e. That part of tract 102.09 consisting of blocks 2008 and 2009.

f. That part of tract 102.15 consisting of blocks 2007, 2008, and 3006.

g. That part of tract 108.03 consisting of blocks 1095, 1096, 1118, and 1121.

h. That part of tract 109.03 consisting of blocks 1061, 1063, 1065, 1067, and 1068.

i. That part of tract 110.02 consisting of block 1005.

j. That part of tract 9900 consisting of blocks 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21.

(b) That part of Lee County consisting of:

1. All of voting tabulation districts 11, 15, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 66, 67, 68, 69, 70, 71, 73, 74, 75, 76, 77, 78, 79, 80, 81, 83, 84, 85, 86, 87, 88, 89, 90, 91, 93, 94, 95, 96, 102, 104, 105, 106, 107, 108, 110, 111, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 166, 167, 168, 169, 170, 171, 172, 173, 174, 178, 179, 180, 181, 182, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 236, 237, 238, 239, 240, 241, 242, 243, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 261, 262, 263, 264, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, 292, 293, 294, 295, and 296.

2. That part of voting tabulation district 9 consisting of:

a. That part of tract 401.26 consisting of blocks 1040, 1041, and 2047.

b. That part of tract 403.01 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, and 4038.

3. That part of voting tabulation district 10 consisting of:

a. That part of tract 204 consisting of blocks 1033 and 1034.

b. That part of tract 205.02 consisting of blocks 4017 and 4018.

4. That part of voting tabulation district 12 consisting of:

a. That part of tract 102.03 consisting of block 1000.

b. That part of tract 208 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 6000, 6004, 6006, 6022, and 6025.

5. That part of voting tabulation district 13 consisting of:

a. That part of tract 4.01 consisting of blocks 1000, 1001, 1023, 2002, and 2003.

6. That part of voting tabulation district 14 consisting of:

a. That part of tract 4.01 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 2004, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, and 3017.

7. That part of voting tabulation district 63 consisting of:

a. That part of tract 205.02 consisting of blocks 1036, 1037, 1039, 1040, 1041, 1042, 2017, and 2018.

b. That part of tract 206 consisting of blocks 3011, 3023, 3024, 5014, 5015, 5028, 5029, 5031, 5032, and 5033.

8. That part of voting tabulation district 65 consisting of:

a. That part of tract 204 consisting of blocks 2096 and 2097.

9. That part of voting tabulation district 72 consisting of:

a. That part of tract 4.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

b. That part of tract 401.23 consisting of blocks 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3058, 3059, 3063, and 3068.

10. That part of voting tabulation district 82 consisting of:

a. That part of tract 403.08 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, and 5100.

b. That part of tract 403.09 consisting of blocks 1042, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2016, 2017, 2018, 2019, 2020, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, and 3137.

c. That part of tract 403.1 consisting of blocks 1000 and 1002.

d. That part of tract 403.12 consisting of blocks 2000, 2001, 2002, 2003, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2028, 2029, 2030, 2031, 2032, 2033, 2041, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3036, 3037, 3038, 3039, 3040, 3041, and 3042.

e. That part of tract 403.13 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 2000, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2029.

f. That part of tract 403.14 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, and 4089.

11. That part of voting tabulation district 97 consisting of:

a. That part of tract 201.01 consisting of blocks 1013, 1020, and 1021.

12. That part of voting tabulation district 112 consisting of:

a. That part of tract 403.05 consisting of blocks 4001, 4011, 4012, 4015, 4016, and 4017.

b. That part of tract 403.09 consisting of blocks 2000, 2001, 2002, 2005, 2013, 2014, and 2015.

c. That part of tract 403.13 consisting of blocks 2001, 2002, 2003, 2004, 2005, and 2006.

13. That part of voting tabulation district 113 consisting of:

a. That part of tract 403.05 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3002, 3005, 3028, 3032, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4013, and 4014.

14. That part of voting tabulation district 235 consisting of:

a. That part of tract 403.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, and 2040.

b. That part of tract 403.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, and 1046.

c. That part of tract 403.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, and 1042.

d. That part of tract 403.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, and 3001.

15. That part of voting tabulation district 257 consisting of:

a. That part of tract 302.02 consisting of block 1035.

16. That part of voting tabulation district 258 consisting of:

a. That part of tract 4.02 consisting of blocks 1021, 1024, and 2010.

(20) District 20 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 7, 23, 29, 35, 37, 38, 39, 40, 58, 70, 78, 79, 81, 82, 84, 85, 87, 89, 90, 95, 96, 97, 98, 99, 100, 102, 105, 109, 110, 111, 117, 121, 123, 124, 125, 126, 128, 129, 137, 214, 217, 218, 219, 223, 224, 226, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 311, 312, 313, 314, 315, 316, 318, 319, 320, 321, 322, 323, 324, 325, 326, 327, 328, 329, 330, 331, 332, 334, 335, 336, 337, 338, 339, 340, 341, 342, 344, 345, 347, 349, 350, 355, 356, 357, 358, 359, 360, 372, 373, 380, 389, 461, 492, 493, 494, 495, 496, 497, 498, 499, 500, 525, 527, 528, 529, 530, 531, 532, 533, 553, 555, 556, 557, 558, 559, 560, 565, 569, 865, and 866.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 103.06 consisting of blocks 1001, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, and 2039.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 103.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2029.

4. That part of voting tabulation district 31 consisting of:

a. That part of tract 107.02 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1023, 1024, 1028, 1029, 1030, 1031, 1032, 1033, 2001, 4000, 4001, 4002, 4003, and 4004.

5. That part of voting tabulation district 59 consisting of:

a. That part of tract 303.02 consisting of blocks 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, and 4017.

b. That part of tract 304.01 consisting of blocks 1025, 1026, 1027, 1028, 1029, and 1030.

c. That part of tract 304.02 consisting of blocks 1000, 1001, 1002, 1003, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1038, 1039, 1040, 1048, 2000, 2001, 2002, 2003, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2042, and 2043.

6. That part of voting tabulation district 62 consisting of:

a. That part of tract 306 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2038, 2039, 2040, 2041, 3017, 3018, and 3023.

b. That part of tract 307.04 consisting of block 3000.

7. That part of voting tabulation district 69 consisting of:

a. That part of tract 304.02 consisting of blocks 1004, 1005, 1006, 1007, 1028, 1034, 1035, 1036, 1037, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1049, 1050, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, and 2046.

b. That part of tract 305 consisting of blocks 1027, 1037, 1038, 1039, 1040, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, and 2044.

c. That part of tract 308.01 consisting of blocks 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020.

8. That part of voting tabulation district 83 consisting of:

a. That part of tract 304.02 consisting of blocks 2031 and 2032.

b. That part of tract 308.01 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2001, 2002, 2003, 2004, 2005, 2006, and 2022.

9. That part of voting tabulation district 88 consisting of:

a. That part of tract 302.02 consisting of blocks 1010, 1011, 1012, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1040, 1041, 1042, 1043, 1044, 1047, 1048, 1049, 1050, and 1051.

b. That part of tract 310.01 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1015, 1016, and 1017.

10. That part of voting tabulation district 118 consisting of:

a. That part of tract 502.07 consisting of blocks 1050, 1051, and 1056.

b. That part of tract 504.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1014, 1015, 1016, 1017, and 1018.

c. That part of tract 505.01 consisting of block 3010.

d. That part of tract 507.01 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2010, and 2013.

11. That part of voting tabulation district 120 consisting of:

a. That part of tract 507.01 consisting of blocks 2003, 2004, 2005, 2006, 2007, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2025, 2026, and 2027.

b. That part of tract 507.02 consisting of blocks 1003, 1018, 1019, 1020, 1021, 1022, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2011, 2012, 2015, 2016, 2019, 2020, 2021, and 2022.

12. That part of voting tabulation district 187 consisting of:

a. That part of tract 203.18 consisting of block 1043.

b. That part of tract 601.2 consisting of blocks 4000 and 4057.

c. That part of tract 703.21 consisting of block 1003.

d. That part of tract 9800 consisting of blocks 1001, 1002, 1008, 1014, 1018, 1019, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, and 1094.

13. That part of voting tabulation district 189 consisting of:

a. That part of tract 307.02 consisting of block 2001.

14. That part of voting tabulation district 195 consisting of:

a. That part of tract 205.02 consisting of blocks 2000, 2001, 2040, and 2041.

15. That part of voting tabulation district 216 consisting of:

a. That part of tract 201.03 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, and 1015.

16. That part of voting tabulation district 222 consisting of:

a. That part of tract 202.11 consisting of blocks 1000, 1001, and 1002.

17. That part of voting tabulation district 379 consisting of:

a. That part of tract 602.03 consisting of block 3013.

b. That part of tract 607 consisting of block 1004.

18. That part of voting tabulation district 397 consisting of:

a. That part of tract 605.01 consisting of block 5012.

19. That part of voting tabulation district 403 consisting of:

a. That part of tract 408.01 consisting of block 2000.

b. That part of tract 509 consisting of blocks 5010, 5011, and 5014.

20. That part of voting tabulation district 434 consisting of:

a. That part of tract 703.17 consisting of blocks 1002, 1003, 1004, 1005, and 1006.

b. That part of tract 9800 consisting of blocks 1004, 1006, 1012, 1015, 1095, and 1096.

21. That part of voting tabulation district 460 consisting of:

a. That part of tract 502.04 consisting of blocks 2000, 2014, 2015, and 2037.

b. That part of tract 502.07 consisting of blocks 1001, 1002, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1042, and 1043.

c. That part of tract 502.08 consisting of blocks 3000, 3001, 3002, 3003, 3023, 3024, 3025, 3026, 3028, 3033, 3034, and 3037.

22. That part of voting tabulation district 501 consisting of:

a. That part of tract 427 consisting of blocks 1000, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3042, and 3043.

23. That part of voting tabulation district 503 consisting of:

a. That part of tract 426 consisting of blocks 2002, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3012, 3013, 3015, and 3016.

24. That part of voting tabulation district 504 consisting of:

a. That part of tract 415 consisting of blocks 1000, 1001, 1016, 1017, 1018, and 1019.

b. That part of tract 416 consisting of blocks 1009, 1010, 1011, 1012, 1013, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001, 2006, 2007, 2008, 2011, 2015, 2016, 2017, 2018, 3000, 3001, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, and 4024.

c. That part of tract 417 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, and 3036.

d. That part of tract 425 consisting of blocks 3001, 3003, 3004, 3005, 3006, 3007, 3013, 3014, 3016, 3024, 3025, 3026, and 3028.

25. That part of voting tabulation district 517 consisting of:

a. That part of tract 427 consisting of blocks 3024, 3025, 3026, and 3044.

26. That part of voting tabulation district 526 consisting of:

a. That part of tract 428 consisting of blocks 1031 and 1033.

27. That part of voting tabulation district 537 consisting of:

a. That part of tract 408.01 consisting of blocks 1000, 2001, and 2002.

28. That part of voting tabulation district 538 consisting of:

a. That part of tract 408.01 consisting of blocks 2017 and 2018.

b. That part of tract 408.02 consisting of blocks 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2021, 2022, 2023, 2024, 2025, 3008, 3009, 3010, 3012, and 3013.

c. That part of tract 417 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1020, and 1021.

29. That part of voting tabulation district 539 consisting of:

a. That part of tract 426 consisting of block 3007.

b. That part of tract 427 consisting of blocks 1009, 1010, 1019, and 1022.

30. That part of voting tabulation district 543 consisting of:

a. That part of tract 416 consisting of blocks 1001, 1002, and 1008.

31. That part of voting tabulation district 552 consisting of:

a. That part of tract 408.01 consisting of block 2006.

(b) That part of Hendry County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 19, 25, 27, 28, and 29.

2. That part of voting tabulation district 18 consisting of:

a. That part of tract 6 consisting of blocks 2019, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2161, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2324, 2325, 2329, 2330, 2337, 2338, 2339, 2340, 2348, 2350, 2354, and 2357.

(c) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 181, 182, 183, 185, 186, 188, 190, 204, 210, 211, 213, 214, 224, 225, 227, 228, 236, 237, 238, 239, 240, 241, 304, 305, 307, 405, 624, 625, 626, 627, 628, 629, 630, 631, 632, 633, 634, 635, 636, 637, 638, 639, 640, 641, 642, 643, 644, 645, 646, 647, 648, 649, 650, 651, 672, 673, 674, 677, 678, 679, 684, 687, 690, 691, 692, 693, 696, 697, 698, 699, 701, 702, 704, 705, 706, 707, 708, 757, 759, 760, 761, 762, 763, 764, 765, 766, 767, 768, 769, 770, 773, 774, 775, 776, 777, 778, 780, 782, 783, 785, 786, 788, 789, 790, 791, 792, 802, 809, 810, 811, 813, 815, 832, 834, 836, 837, 838, 842, 844, 847, and 851.

2. That part of voting tabulation district 50 consisting of:

a. That part of tract 10.03 consisting of block 1028.

3. That part of voting tabulation district 176 consisting of:

a. That part of tract 9.03 consisting of block 1025.

4. That part of voting tabulation district 179 consisting of:

a. That part of tract 10.03 consisting of blocks 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2029.

5. That part of voting tabulation district 180 consisting of:

a. That part of tract 10.04 consisting of blocks 3003, 3005, 3006, 3007, and 3014.

6. That part of voting tabulation district 184 consisting of:

a. That part of tract 10.04 consisting of blocks 3001, 3002, 3004, 3010, 3011, 3012, 3013, 3015, 3016, and 3018.

b. That part of tract 13.01 consisting of block 2010.

7. That part of voting tabulation district 187 consisting of:

a. That part of tract 13.01 consisting of blocks 1012, 2000, 3011, 3012, 3013, 3014, 3015, and 3019.

8. That part of voting tabulation district 189 consisting of:

a. That part of tract 11.02 consisting of block 1003.

9. That part of voting tabulation district 205 consisting of:

a. That part of tract 19.07 consisting of blocks 1003, 1004, 1005, 1006, and 1008.

b. That part of tract 78.36 consisting of block 1000.

10. That part of voting tabulation district 208 consisting of:

a. That part of tract 19.07 consisting of block 1012.

11. That part of voting tabulation district 230 consisting of:

a. That part of tract 78.33 consisting of block 2005.

12. That part of voting tabulation district 232 consisting of:

a. That part of tract 78.33 consisting of blocks 1000, 1001, 1002, 1003, 1013, 2010, and 2011.

13. That part of voting tabulation district 234 consisting of:

a. That part of tract 31.01 consisting of block 1017.

b. That part of tract 78.32 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1012, 1013, 1014, 1015, 1016, 1017, and 1018.

c. That part of tract 78.33 consisting of blocks 1004 and 1005.

14. That part of voting tabulation district 235 consisting of:

a. That part of tract 78.32 consisting of block 1006.

15. That part of voting tabulation district 242 consisting of:

a. That part of tract 29 consisting of blocks 1000, 1001, 1002, 1004, 1034, and 1035.

b. That part of tract 30 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3012, 3030, 3031, 3032, 3033, and 3034.

16. That part of voting tabulation district 247 consisting of:

a. That part of tract 37 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2012, 2023, and 2024.

b. That part of tract 38 consisting of blocks 1000 and 1016.

17. That part of voting tabulation district 248 consisting of:

a. That part of tract 37 consisting of blocks 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2025, 2027, 2028, 2031, 2032, and 2037.

b. That part of tract 38 consisting of block 1017.

18. That part of voting tabulation district 250 consisting of:

a. That part of tract 37 consisting of blocks 2026, 2029, 2030, 2033, 2034, 2035, 2036, 3026, 3027, 3028, 3029, 3030, 3031, and 3032.

19. That part of voting tabulation district 252 consisting of:

a. That part of tract 39.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, and 1006.

20. That part of voting tabulation district 254 consisting of:

a. That part of tract 38 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, and 4009.

21. That part of voting tabulation district 255 consisting of:

a. That part of tract 38 consisting of blocks 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2017, 2018, 2019, 2020, and 2022.

22. That part of voting tabulation district 303 consisting of:

a. That part of tract 19.07 consisting of block 1007.

23. That part of voting tabulation district 319 consisting of:

a. That part of tract 44.01 consisting of blocks 1001, 1004, 1005, 1006, 1007, 1008, 1009, 1015, 1016, 1021, 2007, 2008, 2009, 2010, 2011, and 2012.

24. That part of voting tabulation district 675 consisting of:

a. That part of tract 78.08 consisting of blocks 1046, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, and 1109.

b. That part of tract 78.09 consisting of blocks 2023 and 2024.

25. That part of voting tabulation district 685 consisting of:

a. That part of tract 78.13 consisting of blocks 1009, 1010, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, and 2020.

26. That part of voting tabulation district 700 consisting of:

a. That part of tract 78.18 consisting of blocks 1016, 1017, 1019, 1024, and 1026.

27. That part of voting tabulation district 710 consisting of:

a. That part of tract 77.21 consisting of blocks 1000 and 1001.

28. That part of voting tabulation district 712 consisting of:

a. That part of tract 77.23 consisting of block 1002.

29. That part of voting tabulation district 718 consisting of:

a. That part of tract 77.05 consisting of block 1003.

b. That part of tract 77.23 consisting of blocks 1000 and 1001.

30. That part of voting tabulation district 720 consisting of:

a. That part of tract 77.05 consisting of blocks 1000, 1001, and 1002.

31. That part of voting tabulation district 721 consisting of:

a. That part of tract 77.05 consisting of blocks 1014 and 1015.

32. That part of voting tabulation district 725 consisting of:

a. That part of tract 77.63 consisting of blocks 2001 and 2002.

33. That part of voting tabulation district 727 consisting of:

a. That part of tract 77.63 consisting of blocks 2000 and 2003.

b. That part of tract 78.13 consisting of block 2025.

34. That part of voting tabulation district 731 consisting of:

a. That part of tract 39.01 consisting of blocks 3003 and 3004.

35. That part of voting tabulation district 732 consisting of:

a. That part of tract 77.6 consisting of blocks 1000, 1001, 1002, 1003, 1015, and 1016.

36. That part of voting tabulation district 735 consisting of:

a. That part of tract 39.01 consisting of blocks 3000, 3001, and 3007.

37. That part of voting tabulation district 736 consisting of:

a. That part of tract 39.01 consisting of blocks 3002, 3005, and 3006.

38. That part of voting tabulation district 737 consisting of:

a. That part of tract 39.01 consisting of blocks 2000, 2001, 2002, 2003, and 2004.

39. That part of voting tabulation district 758 consisting of:

a. That part of tract 10.02 consisting of blocks 1001, 1003, 1039, and 2038.

b. That part of tract 19.07 consisting of block 1000.

c. That part of tract 19.08 consisting of block 1000.

40. That part of voting tabulation district 772 consisting of:

a. That part of tract 12 consisting of blocks 1011, 1012, 1013, 1014, 1015, 4012, 4013, 4016, and 4017.

b. That part of tract 15 consisting of blocks 1005, 1006, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, and 4016.

41. That part of voting tabulation district 779 consisting of:

a. That part of tract 14.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1040, and 1041.

b. That part of tract 16 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, and 3024.

42. That part of voting tabulation district 781 consisting of:

a. That part of tract 18.02 consisting of blocks 1000, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, and 3011.

43. That part of voting tabulation district 796 consisting of:

a. That part of tract 28 consisting of blocks 1003, 1026, 1027, and 1028.

44. That part of voting tabulation district 800 consisting of:

a. That part of tract 44.02 consisting of blocks 1006, 1007, 1008, 1013, 1020, and 2006.

45. That part of voting tabulation district 803 consisting of:

a. That part of tract 51.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, and 1005.

b. That part of tract 52.02 consisting of blocks 1022, 1023, 1024, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2013, 2014, 2015, 2017, 2018, 2019, and 2020.

46. That part of voting tabulation district 806 consisting of:

a. That part of tract 55.01 consisting of blocks 1006, 1007, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, and 1030.

b. That part of tract 55.02 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1032, 1033, 1034, 1035, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2021, 2022, 2023, 2024, 2028, 2032, 2033, 2034, 2035, 2036, 2039, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, and 3022.

c. That part of tract 56.01 consisting of block 1001.

d. That part of tract 58.07 consisting of block 4000.

47. That part of voting tabulation district 814 consisting of:

a. That part of tract 61 consisting of blocks 1006, 1007, 1022, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, and 3030.

(21) District 21 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 3, 9, 11, 12, 13, 16, 17, 18, 19, 20, 21, 22, 24, 25, 28, 30, 32, 33, 34, 36, 86, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 188, 190, 191, 192, 193, 194, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 215, 220, 221, 225, 227, 414, 415, 416, 417, 418, 419, 420, and 421.

2. That part of voting tabulation district 62 consisting of:

a. That part of tract 307.05 consisting of block 1012.

3. That part of voting tabulation district 189 consisting of:

a. That part of tract 307.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028.

4. That part of voting tabulation district 195 consisting of:

a. That part of tract 201.03 consisting of blocks 1000, 3000, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009.

b. That part of tract 201.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, and 1015.

c. That part of tract 205.02 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, and 2008.

5. That part of voting tabulation district 216 consisting of:

a. That part of tract 201.03 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 3001.

b. That part of tract 201.04 consisting of blocks 1016, 1017, 1018, 1019, 1020, 1021, and 1022.

6. That part of voting tabulation district 222 consisting of:

a. That part of tract 202.11 consisting of blocks 1003 and 1004.

b. That part of tract 202.12 consisting of blocks 1002, 1005, 1010, 1014, 2005, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, and 2030.

(b) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 257, 258, 259, 260, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 342, 343, 345, 352, 353, 354, 355, 356, 357, 358, 359, 360, 361, 362, 363, 364, 367, 369, 373, 374, 375, 376, 377, 378, 379, 380, 381, 382, 383, 415, 487, 498, 499, 517, 518, 519, 520, 521, 522, 523, 524, 525, 526, 527, 528, 529, 530, 531, 532, 533, 534, 535, 536, 537, 538, 539, 540, 541, 542, 543, 544, 545, 546, 547, 548, 549, 550, 551, 552, 553, 554, 555, 557, 558, 561, 562, 563, 564, 565, 566, 567, 568, 569, 570, 572, 573, 574, 575, 576, 577, 580, 581, 582, 583, 584, 585, 586, 587, 588, 589, 590, 591, 592, 593, 594, 595, 596, 597, 600, 601, 602, 603, 606, 607, 608, 609, 610, 611, 612, 613, 614, 615, 616, 617, 618, 619, 620, 621, 622, 623, 709, 711, 713, 714, 715, 716, 717, 719, 722, 723, 724, 726, 728, 729, 730, 733, 734, 738, 739, 740, 741, 742, 743, 744, 745, 746, 747, 748, 749, 750, 751, 752, 753, and 754.

2. That part of voting tabulation district 252 consisting of:

a. That part of tract 39.01 consisting of blocks 1007, 1008, and 1009.

3. That part of voting tabulation district 254 consisting of:

a. That part of tract 38 consisting of blocks 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, and 5016.

4. That part of voting tabulation district 261 consisting of:

a. That part of tract 40.09 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 3001, 3002, 3003, 3004, 3005, 3006, and 3007.

b. That part of tract 40.1 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, and 1009.

5. That part of voting tabulation district 262 consisting of:

a. That part of tract 38 consisting of blocks 5013, 5014, and 5015.

b. That part of tract 41.02 consisting of blocks 1000, 1001, 1002, 1003, 1007, 1008, 1009, 1014, 1015, 1016, 1017, and 1018.

6. That part of voting tabulation district 265 consisting of:

a. That part of tract 41.01 consisting of block 3029.

7. That part of voting tabulation district 344 consisting of:

a. That part of tract 48.13 consisting of blocks 1004, 1014, 1015, 1016, 1017, 1018, 1025, 1028, 1029, 1030, and 1031.

b. That part of tract 59.16 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 3000, 3001, 3008, 3009, and 3010.

8. That part of voting tabulation district 346 consisting of:

a. That part of tract 48.13 consisting of blocks 1001, 1002, 1003, 1009, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2017.

9. That part of voting tabulation district 503 consisting of:

a. That part of tract 76.16 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 3006, and 3007.

10. That part of voting tabulation district 504 consisting of:

a. That part of tract 76.16 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 3000, 3001, 3002, 3003, 3004, and 3005.

11. That part of voting tabulation district 511 consisting of:

a. That part of tract 66.03 consisting of blocks 3008, 3009, 3010, and 3012.

12. That part of voting tabulation district 578 consisting of:

a. That part of tract 59.15 consisting of blocks 2016, 2017, 2018, 2019, and 2020.

13. That part of voting tabulation district 710 consisting of:

a. That part of tract 77.21 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 1024, 1025, and 1026.

b. That part of tract 77.23 consisting of blocks 1006, 2000, 2001, and 2007.

14. That part of voting tabulation district 712 consisting of:

a. That part of tract 77.23 consisting of blocks 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1026, 2002, 2003, 2004, 2005, 2006, 2008, 2009, and 2010.

b. That part of tract 77.24 consisting of blocks 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2026, and 2027.

15. That part of voting tabulation district 718 consisting of:

a. That part of tract 77.05 consisting of blocks 1004, 2006, and 2007.

b. That part of tract 77.23 consisting of blocks 1023, 1024, and 1025.

c. That part of tract 77.24 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, and 1008.

d. That part of tract 77.25 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1013, and 1014.

16. That part of voting tabulation district 720 consisting of:

a. That part of tract 77.05 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2011, 2021, 2022, 2023, 2024, and 2035.

17. That part of voting tabulation district 721 consisting of:

a. That part of tract 77.05 consisting of blocks 1013, 1016, 1017, 1018, 1019, and 1020.

18. That part of voting tabulation district 725 consisting of:

a. That part of tract 77.63 consisting of blocks 2005, 2006, and 2007.

19. That part of voting tabulation district 727 consisting of:

a. That part of tract 77.63 consisting of blocks 2004, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2022.

20. That part of voting tabulation district 731 consisting of:

a. That part of tract 39.01 consisting of blocks 3011, 3012, and 3013.

b. That part of tract 39.02 consisting of blocks 1009 and 1010.

c. That part of tract 48.15 consisting of block 1006.

d. That part of tract 9800 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, and 1023.

21. That part of voting tabulation district 732 consisting of:

a. That part of tract 77.6 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1017, 1018, 1019, 1020, 1021, 1022, 1027, 1028, 1029, 1030, 1032, 1033, 1034, 1036, 1037, 1038, and 1039.

b. That part of tract 77.62 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, and 2000.

22. That part of voting tabulation district 735 consisting of:

a. That part of tract 39.01 consisting of blocks 3008, 3016, 3017, 3018, 3019, 3020, and 3021.

b. That part of tract 39.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1021, 1022, 1023, 1024, 1025, 1026, and 1027.

23. That part of voting tabulation district 736 consisting of:

a. That part of tract 39.01 consisting of blocks 3009, 3010, 3014, and 3015.

b. That part of tract 39.02 consisting of blocks 1005, 1006, 1007, 1008, 1011, 1013, 1018, 1019, 1020, 1028, and 1029.

24. That part of voting tabulation district 737 consisting of:

a. That part of tract 39.01 consisting of blocks 1010, 1011, 1012, 4000, 4001, 4002, 4003, 4004, and 4005.

b. That part of tract 39.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, and 3015.

(22) District 22 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 1, 2, 4, 5, 6, 8, 14, 26, 27, 41, 42, 43, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 60, 61, 63, 64, 65, 66, 67, 68, 71, 72, 73, 74, 75, 76, 77, 80, 92, 93, 94, 101, 103, 104, 106, 107, 108, 112, 113, 114, 115, 116, 119, 122, 127, 131, 132, 133, 134, 135, 136, 361, 363, 364, 365, 366, 367, 368, 369, 370, 371, 374, 375, 376, 377, 378, 381, 383, 384, 385, 386, 387, 388, 390, 391, 392, 393, 394, 395, 396, 398, 399, 400, 401, 402, 404, 405, 406, 407, 408, 409, 410, 411, 412, 413, 458, 459, 462, 463, 464, 465, 466, 467, 468, 469, 470, 471, 472, 473, 474, 475, 476, 477, 478, 479, 480, 481, 482, 483, 484, 485, 486, 487, 488, 489, 490, 491, 502, 505, 506, 507, 508, 509, 510, 511, 512, 513, 514, 515, 516, 518, 519, 520, 521, 522, 523, 524, 534, 535, 536, 540, 541, 542, 544, 545, 546, 547, 548, 549, 550, 551, 554, 562, 563, 564, 566, 567, 868, 869, 870, and 872.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 103.06 consisting of blocks 1000, 1002, 1003, 1004, 1005, and 1006.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 103.07 consisting of blocks 2030, 2031, 2032, and 2033.

4. That part of voting tabulation district 31 consisting of:

a. That part of tract 107.02 consisting of block 1000.

5. That part of voting tabulation district 59 consisting of:

a. That part of tract 303.02 consisting of block 3000.

b. That part of tract 304.02 consisting of blocks 2030 and 2044.

6. That part of voting tabulation district 69 consisting of:

a. That part of tract 308.01 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4052, and 4053.

7. That part of voting tabulation district 83 consisting of:

a. That part of tract 304.02 consisting of block 2045.

b. That part of tract 308.01 consisting of blocks 1000, 2000, and 2021.

8. That part of voting tabulation district 88 consisting of:

a. That part of tract 310.01 consisting of blocks 1018, 1019, 1031, 1032, 1033, 1034, 1035, and 1036.

9. That part of voting tabulation district 118 consisting of:

a. That part of tract 505.01 consisting of blocks 3003, 3004, 3005, 3006, 3007, 3008, and 3009.

b. That part of tract 505.02 consisting of blocks 1012 and 1013.

10. That part of voting tabulation district 120 consisting of:

a. That part of tract 507.02 consisting of blocks 1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1023, 2014, 2017, 2018, 2023, 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, and 4021.

11. That part of voting tabulation district 333 consisting of:

a. That part of tract 601.19 consisting of blocks 1029, 2000, 2001, 2002, 2003, 2004, and 2008.

12. That part of voting tabulation district 343 consisting of:

a. That part of tract 601.21 consisting of blocks 1007, 1008, 1016, 1017, 1018, 1019, 1020, and 1024.

13. That part of voting tabulation district 351 consisting of:

a. That part of tract 601.19 consisting of blocks 1002, 1019, 1020, 1021, 1026, and 1027.

14. That part of voting tabulation district 353 consisting of:

a. That part of tract 601.21 consisting of block 2005.

15. That part of voting tabulation district 379 consisting of:

a. That part of tract 607 consisting of blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009.

16. That part of voting tabulation district 382 consisting of:

a. That part of tract 601.21 consisting of blocks 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4009, 4010, and 4011.

b. That part of tract 601.22 consisting of blocks 2022 and 2026.

c. That part of tract 610.02 consisting of blocks 1014, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, and 4023.

17. That part of voting tabulation district 397 consisting of:

a. That part of tract 606.07 consisting of blocks 2000, 2018, and 2019.

18. That part of voting tabulation district 403 consisting of:

a. That part of tract 509 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2006, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 5006, 5007, 5008, and 5009.

19. That part of voting tabulation district 460 consisting of:

a. That part of tract 505.02 consisting of block 1014.

20. That part of voting tabulation district 501 consisting of:

a. That part of tract 427 consisting of block 1001.

21. That part of voting tabulation district 503 consisting of:

a. That part of tract 426 consisting of blocks 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3011, 3014, 3017, 3018, 3019, 3020, and 3021.

22. That part of voting tabulation district 504 consisting of:

a. That part of tract 416 consisting of blocks 1000, 1017, 1019, 1020, and 1041.

b. That part of tract 425 consisting of blocks 3002, 3008, 3009, 3012, 3015, 3017, 3020, 3021, 3022, 3023, 3027, 3029, 3030, and 3031.

23. That part of voting tabulation district 517 consisting of:

a. That part of tract 427 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026.

24. That part of voting tabulation district 526 consisting of:

a. That part of tract 431 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2025, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009.

25. That part of voting tabulation district 537 consisting of:

a. That part of tract 408.01 consisting of block 2003.

26. That part of voting tabulation district 538 consisting of:

a. That part of tract 408.02 consisting of blocks 1007, 2020, 3006, 3007, and 3011.

27. That part of voting tabulation district 539 consisting of:

a. That part of tract 426 consisting of blocks 3008, 3009, 3010, 3022, and 3023.

b. That part of tract 427 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1011, 1013, and 1014.

28. That part of voting tabulation district 543 consisting of:

a. That part of tract 416 consisting of blocks 1003, 1004, 1005, 1006, 1007, and 1018.

b. That part of tract 418.01 consisting of blocks 2006, 2007, 2008, and 2009.

c. That part of tract 425 consisting of blocks 3000, 3010, 3011, 3018, 3019, 3032, 3033, 3034, 3035, 3036, 3037, 3038, and 3039.

29. That part of voting tabulation district 552 consisting of:

a. That part of tract 408.01 consisting of block 2004.

30. That part of voting tabulation district 561 consisting of:

a. That part of tract 431 consisting of blocks 1034, 2028, 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2038, 2039, and 2040.

b. That part of tract 1106 consisting of blocks 1022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3157, 3158, and 3159.

31. That part of voting tabulation district 568 consisting of:

a. That part of tract 430.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, and 1008.

32. That part of voting tabulation district 631 consisting of:

a. That part of tract 1106 consisting of block 3016.

33. That part of voting tabulation district 867 consisting of:

a. That part of tract 611 consisting of blocks 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3025, 3026, 3027, 3030, 3033, and 3034.

(b) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 193, 194, 195, 243, 244, 245, 246, 249, 251, 256, 263, 264, 266, 267, 268, 308, 309, 310, 311, 312, 313, 314, 315, 316, 317, 318, 320, 321, 322, 323, 324, 325, 326, 327, 328, 329, 330, 331, 332, 333, 334, 335, 336, 337, 338, 339, 340, 341, 347, 348, 349, 350, 351, 365, 366, 368, 370, 371, 372, 384, 385, 386, 387, 388, 389, 390, 391, 392, 393, 394, 395, 396, 397, 398, 399, 400, 401, 402, 403, 404, 406, 407, 408, 409, 410, 411, 412, 413, 414, 416, 417, 418, 419, 420, 421, 422, 423, 424, 425, 426, 427, 428, 429, 430, 431, 432, 433, 434, 435, 436, 437, 438, 439, 440, 441, 442, 443, 444, 445, 446, 447, 448, 449, 450, 451, 452, 453, 454, 455, 456, 457, 458, 459, 460, 461, 462, 463, 464, 465, 466, 467, 468, 469, 470, 471, 472, 473, 474, 475, 476, 477, 478, 479, 480, 481, 482, 483, 484, 485, 486, 488, 489, 490, 491, 492, 493, 494, 495, 496, 497, 500, 501, 502, 505, 506, 507, 508, 509, 510, 512, 513, 514, 515, 516, 556, 559, 560, 571, 579, 598, 599, 604, 605, 784, 787, 793, 794, 795, 797, 798, 799, 801, 804, 805, 807, 808, 816, 817, 818, 819, 820, 821, 822, 823, 824, 825, 826, 827, 828, 829, 830, 831, 841, and 849.

2. That part of voting tabulation district 242 consisting of:

a. That part of tract 28 consisting of blocks 1018, 1019, 1020, 1021, 1022, 1023, 1029, 1030, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, and 1044.

3. That part of voting tabulation district 247 consisting of:

a. That part of tract 34 consisting of blocks 1005, 1006, 1007, 1011, 1012, 1013, 1014, and 1018.

b. That part of tract 36 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1010, 1013, 1014, and 1016.

c. That part of tract 37 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, and 4012.

4. That part of voting tabulation district 248 consisting of:

a. That part of tract 36 consisting of blocks 1017, 1018, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 4003, 4004, 4005, 4006, 4013, 4014, 4021, 4022, 4023, and 4030.

b. That part of tract 37 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, and 4027.

5. That part of voting tabulation district 250 consisting of:

a. That part of tract 36 consisting of blocks 4031, 4038, 4039, 4040, 4041, 4044, 4045, 4057, 4058, and 4061.

6. That part of voting tabulation district 255 consisting of:

a. That part of tract 38 consisting of blocks 2010, 2012, 2013, 2014, 2016, and 2021.

7. That part of voting tabulation district 261 consisting of:

a. That part of tract 40.09 consisting of blocks 2003, 2004, 3000, and 3008.

b. That part of tract 40.1 consisting of block 1000.

8. That part of voting tabulation district 262 consisting of:

a. That part of tract 41.02 consisting of blocks 1004, 1005, 1006, 1010, 1011, 1012, 1013, 3001, 3002, 3003, 3004, 3005, 3006, and 3007.

9. That part of voting tabulation district 265 consisting of:

a. That part of tract 41.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1025, 1027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, and 3027.

10. That part of voting tabulation district 319 consisting of:

a. That part of tract 44.01 consisting of block 1002.

11. That part of voting tabulation district 344 consisting of:

a. That part of tract 48.13 consisting of blocks 1005, 1006, 1007, 1008, 1019, 1020, 1021, 1022, 1023, and 1024.

b. That part of tract 49.02 consisting of blocks 1040, 1043, 1052, and 1053.

12. That part of voting tabulation district 346 consisting of:

a. That part of tract 48.13 consisting of block 1000.

13. That part of voting tabulation district 503 consisting of:

a. That part of tract 76.14 consisting of blocks 2007, 2008, 2009, 2010, and 2011.

14. That part of voting tabulation district 504 consisting of:

a. That part of tract 76.16 consisting of block 1000.

15. That part of voting tabulation district 511 consisting of:

a. That part of tract 66.03 consisting of block 3004.

16. That part of voting tabulation district 578 consisting of:

a. That part of tract 59.15 consisting of blocks 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2021.

17. That part of voting tabulation district 771 consisting of:

a. That part of tract 5.11 consisting of block 1012.

b. That part of tract 15 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1027, 1028, 1029, 1030, and 1031.

18. That part of voting tabulation district 772 consisting of:

a. That part of tract 15 consisting of blocks 1016, 1017, 1018, 1019, 1024, 1025, and 1026.

19. That part of voting tabulation district 779 consisting of:

a. That part of tract 16 consisting of blocks 1000, 1001, 2000, 2001, and 2012.

b. That part of tract 17 consisting of blocks 2000 and 2001.

c. That part of tract 23 consisting of blocks 1000 and 1001.

20. That part of voting tabulation district 796 consisting of:

a. That part of tract 28 consisting of blocks 1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1024, 1025, 1031, 1032, 1033, 1034, 1035, 1045, 3000, 3001, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, and 4014.

21. That part of voting tabulation district 800 consisting of:

a. That part of tract 44.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, and 2035.

b. That part of tract 52.03 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1021, 1022, 1023, 1024, 1025, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012.

c. That part of tract 52.04 consisting of blocks 3022, 3023, 3034, 3035, and 3036.

22. That part of voting tabulation district 803 consisting of:

a. That part of tract 51.01 consisting of blocks 1000, 1001, 1002, 1003, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

b. That part of tract 52.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012.

c. That part of tract 52.03 consisting of blocks 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, and 2037.

23. That part of voting tabulation district 806 consisting of:

a. That part of tract 50 consisting of blocks 2031 and 2032.

24. That part of voting tabulation district 814 consisting of:

a. That part of tract 61 consisting of blocks 1016 and 1023.

25. That part of voting tabulation district 833 consisting of:

a. That part of tract 35.04 consisting of blocks 1000, 1044, and 1045.

b. That part of tract 35.07 consisting of blocks 1000 and 3000.

c. That part of tract 35.09 consisting of blocks 1000 and 4000.

d. That part of tract 35.11 consisting of block 1000.

e. That part of tract 54.07 consisting of blocks 1000, 1004, and 1005.

f. That part of tract 54.09 consisting of blocks 1023 and 1024.

g. That part of tract 54.11 consisting of blocks 1000, 2000, 2012, 2013, and 2014.

h. That part of tract 74.1 consisting of blocks 1000 and 2000.

i. That part of tract 74.12 consisting of blocks 1000, 1001, and 1002.

j. That part of tract 74.14 consisting of block 1000.

k. That part of tract 74.16 consisting of blocks 2000 and 3016.

l. That part of tract 74.18 consisting of block 1000.

m. That part of tract 74.2 consisting of block 2002.

n. That part of tract 9900 consisting of blocks 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, and 29.

(23) District 23 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 44, 45, 317, 346, 348, 352, 354, 362, 425, 426, 427, 428, 429, 430, 431, 432, 433, 435, 436, 437, 438, 439, 440, 441, 442, 443, 449, 450, 451, 452, 454, 455, 456, 457, 570, 571, 572, 573, 574, 575, 576, 577, 578, 579, 580, 581, 582, 583, 584, 585, 586, 587, 588, 589, 590, 591, 592, 593, 595, 596, 597, 598, 599, 600, 601, 602, 603, 604, 605, 606, 607, 608, 609, 610, 612, 613, 614, 615, 616, 617, 618, 619, 620, 621, 622, 623, 624, 625, 626, 627, 629, 632, 633, 634, 635, 636, 637, 638, 639, 640, 641, 642, 643, 644, 645, 646, 647, 648, 649, 650, 651, 652, 653, 654, 655, 656, 657, 658, 659, 660, 661, 662, 663, 664, 665, 666, 667, 668, 669, 670, 671, 672, 673, 674, 675, 676, 677, 678, 679, 680, 681, 682, 683, 684, 685, 686, 687, 688, 689, 690, 691, 692, 693, 694, 695, 696, 697, 698, 699, 700, 701, 702, 703, 704, 705, 706, 707, 708, 709, 710, 711, 712, 713, 714, 715, 716, 717, 718, 719, 720, 721, 722, 723, 724, 725, 726, 727, 728, 729, 730, 731, 732, 733, 734, 735, 736, 737, 738, 739, 740, 741, 742, 743, 744, 746, 780, 781, 782, 783, 784, 785, 788, 791, 792, 793, 794, 795, 796, 797, 798, 799, 800, 801, 806, 808, 810, 811, 812, 816, 817, 818, 819, 822, 823, 824, 825, 826, 827, 828, 829, 831, 836, 837, 840, 841, 842, 843, 844, 846, 847, 848, 849, 850, 851, 852, 853, 854, 855, 856, 857, 858, 859, 860, 861, 871, 873, and 874.

2. That part of voting tabulation district 187 consisting of:

a. That part of tract 601.2 consisting of block 4056.

b. That part of tract 703.2 consisting of blocks 1000, 3000, and 4000.

c. That part of tract 703.21 consisting of blocks 1002, 1004, and 1009.

d. That part of tract 703.22 consisting of blocks 3000, 3001, and 3002.

e. That part of tract 9800 consisting of blocks 1020, 1021, 1024, 1025, 1026, 1027, 1028, and 1029.

3. That part of voting tabulation district 333 consisting of:

a. That part of tract 601.19 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1022, 1023, 1024, 1025, 1028, 1034, 1035, 1036, 1037, 2005, 2006, 2007, and 2009.

4. That part of voting tabulation district 343 consisting of:

a. That part of tract 601.19 consisting of blocks 1009, 1010, 1011, 1030, 1031, 1032, and 1033.

b. That part of tract 601.2 consisting of blocks 4005, 4007, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4046, 4047, 4048, 4049, 4050, 4051, 4052, and 4055.

5. That part of voting tabulation district 351 consisting of:

a. That part of tract 601.18 consisting of blocks 1011, 1012, 1013, 1014, 1016, 1017, 1028, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028.

b. That part of tract 601.19 consisting of blocks 1000 and 1001.

6. That part of voting tabulation district 353 consisting of:

a. That part of tract 601.2 consisting of blocks 1000, 1001, 1002, 1003, 1017, 2000, 2001, 2002, 2003, 2004, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011.

b. That part of tract 601.21 consisting of blocks 2003 and 2004.

7. That part of voting tabulation district 382 consisting of:

a. That part of tract 601.21 consisting of block 4008.

b. That part of tract 601.22 consisting of block 2027.

c. That part of tract 702.07 consisting of block 1002.

d. That part of tract 702.08 consisting of block 3000.

8. That part of voting tabulation district 434 consisting of:

a. That part of tract 703.17 consisting of blocks 1000, 1001, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1045, 1046, 1047, 1048, 1069, 1091, 1100, 1118, 1119, and 1120.

b. That part of tract 9800 consisting of blocks 1022 and 1023.

9. That part of voting tabulation district 453 consisting of:

a. That part of tract 703.14 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1077, 1078, 1079, 1080, 1081, 1082, and 1083.

b. That part of tract 1103.01 consisting of blocks 1000, 1001, 3002, 3003, 3004, 3005, and 3006.

10. That part of voting tabulation district 561 consisting of:

a. That part of tract 1106 consisting of blocks 3019, 3020, 3021, 3022, 3156, and 3167.

11. That part of voting tabulation district 568 consisting of:

a. That part of tract 430.01 consisting of blocks 1009 and 1010.

12. That part of voting tabulation district 631 consisting of:

a. That part of tract 1106 consisting of blocks 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3057, 3058, 3059, 3060, 3061, 3062, 3064, 3065, 3066, 3152, and 3153.

13. That part of voting tabulation district 778 consisting of:

a. That part of tract 1101 consisting of blocks 2001, 2002, 2003, 2008, 2009, 2010, 2019, 2020, 2021, 2022, 3003, 3004, 3005, 3006, 3007, 3025, 3026, 3027, and 3028.

14. That part of voting tabulation district 779 consisting of:

a. That part of tract 1101 consisting of blocks 3008 and 3015.

15. That part of voting tabulation district 790 consisting of:

a. That part of tract 1101 consisting of blocks 1000, 1001, 1005, 1006, 1011, 1012, 1017, 1018, 4010, 4011, 4016, 4018, and 4020.

16. That part of voting tabulation district 807 consisting of:

a. That part of tract 1103.32 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1006, 1008, 1040, 1050, and 1052.

b. That part of tract 1103.33 consisting of block 2028.

17. That part of voting tabulation district 813 consisting of:

a. That part of tract 1103.01 consisting of blocks 1003, 3007, and 3008.

18. That part of voting tabulation district 835 consisting of:

a. That part of tract 1103.26 consisting of block 2000.

b. That part of tract 1103.3 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, and 1008.

19. That part of voting tabulation district 862 consisting of:

a. That part of tract 1003 consisting of blocks 3000, 3001, 3002, 3003, 3007, 3008, 3011, 3012, 3016, 3017, 3018, 3019, 3020, and 3024.

b. That part of tract 1005.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2029.

20. That part of voting tabulation district 863 consisting of:

a. That part of tract 1004 consisting of blocks 2016, 2017, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 4002, 4003, 4006, 4007, 4008, 4014, 4015, 4016, 4017, 4020, 4022, 4025, and 4026.

21. That part of voting tabulation district 867 consisting of:

a. That part of tract 611 consisting of blocks 3024 and 3032.

(b) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 14, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 54, 60, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 82, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 221, 222, 223, 224, 225, 227, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, and 1451.

2. That part of voting tabulation district 13 consisting of:

a. That part of tract 38.01 consisting of blocks 1000, 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4017, 4019, 4020, 4021, 4031, 4032, 4033, 4034, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, and 5011.

b. That part of tract 38.04 consisting of blocks 1009 and 2016.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 38.01 consisting of blocks 3003, 4016, 4018, 4022, 4023, 4024, 4025, and 4027.

b. That part of tract 38.04 consisting of block 4011.

4. That part of voting tabulation district 53 consisting of:

a. That part of tract 45 consisting of blocks 1004, 1005, 1008, 1009, 1013, 1027, 1028, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, and 3004.

5. That part of voting tabulation district 61 consisting of:

a. That part of tract 97.03 consisting of blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, and 2056.

6. That part of voting tabulation district 81 consisting of:

a. That part of tract 1.13 consisting of blocks 1006, 1012, 1013, 1014, and 1015.

b. That part of tract 2.11 consisting of blocks 2000 and 2027.

c. That part of tract 97.04 consisting of blocks 2000, 2046, and 3000.

7. That part of voting tabulation district 1412 consisting of:

a. That part of tract 9810 consisting of blocks 1008, 1009, 1013, and 1014.

(24) District 24 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 422, 423, 424, 444, 445, 446, 447, 448, 745, 747, 748, 749, 750, 751, 752, 753, 754, 755, 756, 757, 758, 759, 760, 761, 762, 763, 771, 772, 773, 774, 775, 776, 777, 786, 787, 802, 803, 805, 838, 839, and 845.

2. That part of voting tabulation district 764 consisting of:

a. That part of tract 1103.21 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, and 1022.

3. That part of voting tabulation district 778 consisting of:

a. That part of tract 1101 consisting of blocks 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018.

4. That part of voting tabulation district 779 consisting of:

a. That part of tract 1101 consisting of blocks 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, and 3019.

b. That part of tract 1103.4 consisting of blocks 4010 and 4011.

c. That part of tract 1103.41 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018.

5. That part of voting tabulation district 790 consisting of:

a. That part of tract 1101 consisting of blocks 1002, 1003, 1004, 1007, 1008, 1009, 1010, 1013, 1014, 1015, 1016, 1019, 1020, 4021, 4022, 4023, 4024, and 4025.

6. That part of voting tabulation district 862 consisting of:

a. That part of tract 1005.02 consisting of block 1000.

7. That part of voting tabulation district 863 consisting of:

a. That part of tract 1004 consisting of block 3014.

(b) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 107, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 226, 228, 229, 230, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 312, 314, 315, 316, 317, 318, 319, 320, 321, 322, 323, 324, 325, 326, 327, 328, 329, 330, 331, 332, 333, 334, 335, 336, 337, 338, 339, 340, 341, 342, 343, 345, 346, 347, 348, 349, 350, 352, 353, 355, 360, 364, 365, 371, 372, 373, 375, 376, 377, 378, 379, 380, 381, 382, 421, 468, 764, 765, 766, 769, 770, 771, 772, 773, 774, 775, 776, 777, 778, 779, 784, 785, 786, 787, 788, 789, 790, 791, 792, 793, 794, 795, 796, 797, 798, 799, 804, 805, 807, 808, 809, 810, 811, 812, 815, 816, 817, 818, 819, 820, 821, 822, 823, 824, 825, 826, 827, 828, 829, 830, 831, 832, 834, 835, 868, 883, 910, 912, 913, 914, 915, 916, 919, 920, 921, 922, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1413, 1414, 1415, 1417, 1432, 1439, and 1440.

2. That part of voting tabulation district 13 consisting of:

a. That part of tract 1.2 consisting of blocks 2010 and 2011.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 1.2 consisting of block 2023.

b. That part of tract 12.04 consisting of blocks 1000 and 1012.

4. That part of voting tabulation district 53 consisting of:

a. That part of tract 45 consisting of block 1007.

5. That part of voting tabulation district 61 consisting of:

a. That part of tract 97.03 consisting of block 1001.

b. That part of tract 97.04 consisting of blocks 1000 and 1001.

6. That part of voting tabulation district 81 consisting of:

a. That part of tract 2.11 consisting of blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2017, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2028, 2029, 2030, 2031, 2032, 2033, and 2034.

b. That part of tract 97.04 consisting of blocks 1032, 1037, 1038, 1045, 2014, 2015, 2016, 2017, 2018, 2022, 2023, 2024, 2025, 2026, 2030, 2031, 2032, 2033, 2034, 2044, 2045, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009.

7. That part of voting tabulation district 313 consisting of:

a. That part of tract 9.02 consisting of blocks 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, and 4022.

b. That part of tract 10.03 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, and 5019.

8. That part of voting tabulation district 344 consisting of:

a. That part of tract 17.01 consisting of blocks 1000, 1001, 1002, 1005, 1028, and 1029.

9. That part of voting tabulation district 420 consisting of:

a. That part of tract 5.05 consisting of blocks 2000, 2001, 2002, 2004, 2008, 2009, 2010, 2011, 2012, 2013, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2094, 2095, 2096, 2097, and 2098.

10. That part of voting tabulation district 1412 consisting of:

a. That part of tract 37.02 consisting of blocks 5004, 5006, 5007, 5008, 5009, 8000, 8001, 8002, and 8003.

b. That part of tract 45 consisting of blocks 1006 and 1017.

c. That part of tract 9810 consisting of blocks 1004, 1005, 1006, 1007, 1010, 1011, 1012, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, and 1045.

(25) District 25 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 765, 766, 767, 768, 769, 770, 789, 804, 809, 814, 815, 820, 821, 830, 832, 833, and 834.

2. That part of voting tabulation district 187 consisting of:

a. That part of tract 1103.24 consisting of block 2014.

b. That part of tract 9800 consisting of blocks 1041, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1098, 1099, 1103, 1105, 1106, 1107, 1110, 1111, 1112, 1113, and 1114.

3. That part of voting tabulation district 434 consisting of:

a. That part of tract 9800 consisting of blocks 1097, 1100, 1101, 1102, and 1109.

4. That part of voting tabulation district 453 consisting of:

a. That part of tract 9800 consisting of blocks 1104 and 1108.

5. That part of voting tabulation district 764 consisting of:

a. That part of tract 1103.25 consisting of blocks 4000, 4001, 4002, 4003, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4022, 4023, 4024, 4025, 4026, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4081, 4082, 4083, and 4090.

6. That part of voting tabulation district 807 consisting of:

a. That part of tract 1103.32 consisting of blocks 1005, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1051, 1053, 1054, 1055, and 1056.

7. That part of voting tabulation district 813 consisting of:

a. That part of tract 1103.01 consisting of blocks 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3009, and 3011.

b. That part of tract 1103.02 consisting of blocks 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

8. That part of voting tabulation district 835 consisting of:

a. That part of tract 1103.26 consisting of blocks 2001 and 2010.

b. That part of tract 1103.3 consisting of blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, and 1018.

(b) That part of Collier County consisting of:

1. All of voting tabulation districts 2, 3, 7, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 80, 81, 82, 83, 84, 95, 109, 110, 111, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 127, 130, 132, 133, 134, 138, 139, 140, 141, and 143.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 106.05 consisting of blocks 1010, 2000, 2003, 2004, 2005, 2006, 2007, 2011, and 3005.

3. That part of voting tabulation district 79 consisting of:

a. That part of tract 104.05 consisting of block 4030.

b. That part of tract 104.08 consisting of blocks 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

c. That part of tract 104.18 consisting of blocks 2000, 2001, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2029, 2030, 2031, 2032, and 2033.

d. That part of tract 105.05 consisting of block 2021.

e. That part of tract 105.06 consisting of blocks 1001, 1002, and 3000.

4. That part of voting tabulation district 89 consisting of:

a. That part of tract 104.05 consisting of block 4013.

5. That part of voting tabulation district 92 consisting of:

a. That part of tract 105.06 consisting of blocks 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3042, 3043, 3044, 3045, 3046, 3049, 3050, 3051, and 3057.

6. That part of voting tabulation district 112 consisting of:

a. That part of tract 111.02 consisting of blocks 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1044, 1045, 1046, 1047, 1048, 1061, 1066, 1067, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1105, 1106, 1107, and 1108.

b. That part of tract 111.06 consisting of block 2019.

7. That part of voting tabulation district 131 consisting of:

a. That part of tract 111.02 consisting of blocks 1068, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2272, 2273, 2324, 2325, 2339, 2340, 2341, 2358, 2359, 2360, 2365, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3245, 3246, 3247, 3248, 3249, 3250, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3275, 3277, 3278, 3279, 3280, 3282, 3283, 3284, 3286, 3287, 3288, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3434, 3435, 3436, 3452, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3499, 3500, 3501, and 3502.

b. That part of tract 111.06 consisting of blocks 1065, 1071, 1072, and 1073.

c. That part of tract 9900 consisting of blocks 22 and 23.

(c) That part of Hendry County consisting of:

1. All of voting tabulation districts 10, 11, 12, 13, 14, 15, 16, 17, 20, 21, 22, 23, 24, and 26.

2. That part of voting tabulation district 18 consisting of:

a. That part of tract 6 consisting of blocks 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2126, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2326, 2327, 2328, 2331, 2332, 2333, 2334, 2335, 2336, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2349, 2351, 2352, 2353, 2355, 2356, and 2358.

(d) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 176, 177, 178, 231, 232, 287, 288, 289, 290, 311, 351, 354, 383, 384, 385, 386, 387, 388, 389, 390, 391, 392, 393, 394, 395, 396, 397, 398, 399, 400, 401, 402, 403, 404, 405, 406, 407, 408, 409, 410, 411, 412, 413, 414, 415, 416, 417, 418, 419, 422, 423, 424, 425, 426, 427, 428, 429, 430, 431, 432, 433, 434, 435, 436, 437, 438, 439, 440, 441, 442, 443, 444, 445, 446, 447, 448, 449, 450, 451, 452, 453, 458, 459, 460, 461, 462, 463, 464, 465, 466, 467, 469, 470, 497, 498, 499, 500, 501, 502, 503, 504, 505, 506, 507, 508, 509, 510, 511, 512, 513, 514, 515, 516, 517, 518, 519, 520, 521, 522, 523, 524, 525, 526, 527, 528, 529, 530, 531, 532, 533, 534, 535, 536, 537, 538, 539, 540, 541, 542, 543, 544, 545, 546, 547, 548, 549, 550, 551, 552, 553, 554, 555, 556, 557, 558, 559, 560, 561, 562, 563, 564, 565, 566, 567, 568, 569, 570, 571, 572, 573, 574, 575, 576, 577, 578, 579, 581, 586, 588, 589, 590, 591, 592, 593, 594, 595, 596, 597, 598, 599, 600, 601, 602, 603, 604, 612, 613, 614, 616, 617, 618, 619, 620, 621, 622, 623, 624, 625, 626, 627, 628, 629, 630, 631, 632, 633, 634, 635, 636, 637, 638, 639, 640, 698, 699, 700, 701, 702, 703, 704, 705, 706, 707, 708, 709, 710, 711, 713, 714, 717, 718, 719, 720, 721, 722, 723, 724, 725, 726, 727, 728, 729, 730, 731, 732, 735, 741, 742, 743, 744, 745, 746, 747, 748, 749, 750, 751, 752, 753, 754, 755, 756, 757, 758, 759, 760, 761, 762, and 763.

2. That part of voting tabulation district 313 consisting of:

a. That part of tract 9.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, and 1013.

3. That part of voting tabulation district 420 consisting of:

a. That part of tract 5.03 consisting of block 3017.

4. That part of voting tabulation district 454 consisting of:

a. That part of tract 6.04 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, and 2039.

5. That part of voting tabulation district 455 consisting of:

a. That part of tract 6.08 consisting of blocks 1000, 1001, 1002, 1003, and 1004.

6. That part of voting tabulation district 456 consisting of:

a. That part of tract 6.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 3000, 3001, 3002, and 3003.

7. That part of voting tabulation district 471 consisting of:

a. That part of tract 7.1 consisting of blocks 1006, 1007, 1008, 1009, 1017, 1018, 1019, 1023, 1024, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

b. That part of tract 7.11 consisting of blocks 3013, 3015, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3043, 3044, 3045, 3046, 3047, 3048, 3049, and 3050.

c. That part of tract 7.12 consisting of blocks 1003 and 1004.

8. That part of voting tabulation district 615 consisting of:

a. That part of tract 90.06 consisting of block 3000.

9. That part of voting tabulation district 694 consisting of:

a. That part of tract 90.1 consisting of blocks 1148 and 1159.

(26) District 26 is composed of:

(a) All of Monroe County.

(b) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 605, 606, 641, 642, 643, 644, 645, 646, 647, 648, 649, 650, 651, 652, 653, 654, 655, 656, 657, 658, 659, 660, 661, 662, 664, 681, 682, 683, 684, 685, 686, 687, 688, 689, 690, 695, 696, 697, 712, 715, 716, 733, 734, 736, 737, 738, 739, 740, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1039, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1213, 1215, 1216, 1217, 1218, 1219, 1220, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1239, 1242, 1243, 1245, 1246, 1252, 1253, 1255, 1256, 1257, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1291, 1296, 1298, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1331, 1332, 1334, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1348, 1349, 1350, 1353, 1354, 1361, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1374, 1381, 1382, 1385, 1387, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, and 1401.

2. That part of voting tabulation district 1043 consisting of:

a. That part of tract 85.02 consisting of blocks 1017, 1018, 1019, and 1020.

3. That part of voting tabulation district 1104 consisting of:

a. That part of tract 84.15 consisting of blocks 2004, 2005, 2006, 2007, 2008, 2013, 2014, 2015, 2016, 2017, 2018, and 2019.

4. That part of voting tabulation district 1115 consisting of:

a. That part of tract 84.15 consisting of blocks 2000, 2001, 2002, 2003, 2009, 2010, 2011, and 2012.

5. That part of voting tabulation district 1212 consisting of:

a. That part of tract 102.1 consisting of blocks 1008 and 1009.

6. That part of voting tabulation district 1214 consisting of:

a. That part of tract 102.07 consisting of blocks 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

b. That part of tract 102.08 consisting of blocks 1000, 1001, 2000, 2001, 2002, 2003, 3006, 4015, 4021, 4022, 4023, and 4026.

c. That part of tract 102.1 consisting of blocks 1000, 1001, 1002, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, and 4011.

7. That part of voting tabulation district 1221 consisting of:

a. That part of tract 102.09 consisting of blocks 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, and 1045.

b. That part of tract 102.1 consisting of blocks 2004, 2015, 2016, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, and 2032.

8. That part of voting tabulation district 1268 consisting of:

a. That part of tract 108.02 consisting of blocks 1013, 1014, 1028, 1029, 2030, and 2031.

9. That part of voting tabulation district 1297 consisting of:

a. That part of tract 110.07 consisting of blocks 1024, 1025, 1026, 1027, 1028, 1030, 1033, and 1035.

10. That part of voting tabulation district 1299 consisting of:

a. That part of tract 114.01 consisting of blocks 2001, 2003, 2004, 2005, 2006, and 2022.

11. That part of voting tabulation district 1302 consisting of:

a. That part of tract 108.02 consisting of blocks 3031 and 3034.

12. That part of voting tabulation district 1303 consisting of:

a. That part of tract 111.02 consisting of blocks 4025, 4052, 4053, 4054, 4055, and 4056.

13. That part of voting tabulation district 1315 consisting of:

a. That part of tract 111.02 consisting of blocks 1042, 1043, 1046, 1047, and 1048.

14. That part of voting tabulation district 1336 consisting of:

a. That part of tract 114.01 consisting of blocks 2019, 2020, 4000, 4001, 4006, 4007, 4008, 4009, 4035, 4036, 4037, 4038, 4039, 4040, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5166, 5167, 5168, 5169, 5170, 5171, 5172, 5184, 5185, 5186, 5187, 5188, 5189, 5190, 5191, 5192, 5193, 5194, and 5195.

15. That part of voting tabulation district 1355 consisting of:

a. That part of tract 111.02 consisting of blocks 2000 and 2001.

16. That part of voting tabulation district 1360 consisting of:

a. That part of tract 110.01 consisting of block 3031.

b. That part of tract 111.01 consisting of blocks 2013, 2016, 2017, and 2018.

17. That part of voting tabulation district 1362 consisting of:

a. That part of tract 111.01 consisting of blocks 2000, 2012, and 2014.

18. That part of voting tabulation district 1375 consisting of:

a. That part of tract 114.01 consisting of blocks 3429, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3441, 3442, 3444, 3445, 3446, 3447, 3451, 3452, 3463, 3464, 3465, 3466, 3467, 3472, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3480, 3481, 3506, 3507, 3512, 3570, 3612, and 3613.

b. That part of tract 114.04 consisting of blocks 3163, 3167, 3171, 3172, 3173, 3174, 3175, and 3186.

19. That part of voting tabulation district 1376 consisting of:

a. That part of tract 114.01 consisting of blocks 3364, 3366, 3367, 3383, 3393, 3448, and 3449.

20. That part of voting tabulation district 1386 consisting of:

a. That part of tract 108.02 consisting of block 3036.

(27) District 27 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 55, 56, 57, 58, 59, 356, 357, 358, 361, 362, 363, 366, 367, 368, 369, 370, 374, 457, 472, 473, 474, 475, 476, 477, 478, 479, 480, 481, 482, 483, 484, 485, 486, 487, 488, 489, 490, 491, 492, 493, 494, 495, 496, 580, 582, 583, 584, 585, 587, 607, 608, 609, 610, 611, 663, 665, 666, 667, 668, 669, 670, 671, 672, 673, 674, 675, 676, 677, 678, 679, 680, 691, 692, 693, 767, 768, 780, 781, 782, 783, 800, 801, 802, 803, 806, 813, 814, 833, 836, 837, 838, 839, 840, 841, 842, 843, 844, 845, 846, 847, 848, 849, 850, 851, 852, 853, 854, 855, 856, 857, 858, 859, 860, 861, 862, 863, 864, 865, 866, 869, 870, 871, 872, 873, 874, 875, 876, 877, 878, 879, 880, 881, 882, 884, 885, 886, 887, 888, 889, 890, 891, 892, 893, 894, 895, 896, 897, 898, 899, 900, 901, 902, 903, 904, 905, 906, 907, 908, 909, 911, 917, 918, 923, 924, 925, 926, 927, 928, 929, 930, 931, 932, 933, 934, 935, 936, 937, 938, 939, 940, 941, 942, 943, 944, 945, 946, 947, 948, 949, 950, 951, 952, 953, 954, 955, 956, 957, 958, 959, 960, 961, 962, 963, 964, 965, 966, 967, 968, 969, 970, 971, 972, 973, 974, 975, 976, 977, 978, 979, 980, 981, 982, 983, 985, 986, 987, 988, 989, 990, 991, 992, 993, 994, 995, 996, 997, 998, 999, 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1035, 1036, 1037, 1038, 1040, 1041, 1042, 1044, 1045, 1046, 1047, 1098, 1099, 1100, 1101, 1102, 1103, 1105, 1114, 1147, 1148, 1159, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1222, 1223, 1224, 1225, 1226, 1236, 1237, 1238, 1240, 1241, 1244, 1247, 1248, 1249, 1250, 1251, 1254, 1258, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1292, 1293, 1294, 1295, 1300, 1301, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1329, 1330, 1333, 1335, 1346, 1347, 1351, 1352, 1356, 1357, 1358, 1359, 1363, 1364, 1373, 1377, 1378, 1379, 1380, 1383, 1384, 1388, 1389, 1402, 1416, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1433, 1434, 1435, 1436, 1437, 1438, 1452, and 1453.

2. That part of voting tabulation district 344 consisting of:

a. That part of tract 17.01 consisting of block 1012.

3. That part of voting tabulation district 454 consisting of:

a. That part of tract 6.04 consisting of blocks 2038, 2040, 2041, 2042, 2043, 3000, 3001, and 3002.

4. That part of voting tabulation district 455 consisting of:

a. That part of tract 6.08 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3013, and 3014.

5. That part of voting tabulation district 456 consisting of:

a. That part of tract 6.07 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2020, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3021.

6. That part of voting tabulation district 471 consisting of:

a. That part of tract 7.11 consisting of blocks 3041 and 3042.

b. That part of tract 7.12 consisting of blocks 1000, 1001, 1002, 1005, 1006, 1007, 1011, 1013, 1014, 1015, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1035, 1038, 1039, and 1040.

7. That part of voting tabulation district 615 consisting of:

a. That part of tract 90.06 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, and 4056.

8. That part of voting tabulation district 694 consisting of:

a. That part of tract 90.1 consisting of blocks 1153, 1157, 1158, 1174, 1175, and 1200.

b. That part of tract 90.3 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

c. That part of tract 90.31 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, and 2005.

9. That part of voting tabulation district 1043 consisting of:

a. That part of tract 77.02 consisting of blocks 1036, 1047, 1048, 1051, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3029, 3030, and 3031.

b. That part of tract 77.05 consisting of blocks 1009, 1010, 1011, 1012, 1013, and 1014.

10. That part of voting tabulation district 1104 consisting of:

a. That part of tract 84.09 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, and 3034.

11. That part of voting tabulation district 1115 consisting of:

a. That part of tract 84.09 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

12. That part of voting tabulation district 1212 consisting of:

a. That part of tract 105 consisting of blocks 1000 and 1001.

13. That part of voting tabulation district 1214 consisting of:

a. That part of tract 102.07 consisting of block 1026.

14. That part of voting tabulation district 1221 consisting of:

a. That part of tract 105 consisting of blocks 1002, 1003, 1004, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7009, and 7012.

15. That part of voting tabulation district 1268 consisting of:

a. That part of tract 108.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2024, 2025, 2027, 2028, 2029, 2032, 2033, 2041, 3000, 3001, 3002, 3007, 3008, 3009, 3010, 3011, and 3012.

16. That part of voting tabulation district 1297 consisting of:

a. That part of tract 110.07 consisting of blocks 1029 and 1032.

17. That part of voting tabulation district 1299 consisting of:

a. That part of tract 114.01 consisting of blocks 2000 and 2002.

18. That part of voting tabulation district 1302 consisting of:

a. That part of tract 108.02 consisting of blocks 1038, 3029, 3030, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, and 3046.

19. That part of voting tabulation district 1303 consisting of:

a. That part of tract 109 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, and 3012.

20. That part of voting tabulation district 1315 consisting of:

a. That part of tract 109 consisting of blocks 2004, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2024, 2030, and 2031.

21. That part of voting tabulation district 1336 consisting of:

a. That part of tract 114.01 consisting of blocks 5059, 5060, and 5061.

22. That part of voting tabulation district 1355 consisting of:

a. That part of tract 110.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3020, 3022, and 3024.

23. That part of voting tabulation district 1360 consisting of:

a. That part of tract 110.01 consisting of blocks 3009, 3010, 3011, and 3012.

24. That part of voting tabulation district 1362 consisting of:

a. That part of tract 110.01 consisting of blocks 3005, 3006, 3007, and 3008.

25. That part of voting tabulation district 1375 consisting of:

a. That part of tract 114.01 consisting of blocks 3468, 3469, and 3471.

26. That part of voting tabulation district 1376 consisting of:

a. That part of tract 114.01 consisting of blocks 3079, 3295, 3296, 3297, 3298, 3299, 3375, 3378, 3390, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3489, 3490, 3499, 3500, 3501, 3502, 3503, 3504, 3508, 3509, 3510, and 3511.

27. That part of voting tabulation district 1386 consisting of:

a. That part of tract 108.02 consisting of blocks 3037, 3047, and 3048.

History.—s. 2, ch. 96-192; s. 2, ch. 2002-12; s. 2, ch. 2012-2.

1Note.—See ch. 2014-255, which was Senate Bill 2-A, Special Session A, 2014.



8.0111 - Inclusion of unlisted territory in contiguous districts.

18.0111 Inclusion of unlisted territory in contiguous districts.—Any portion of the state which is not stated in this chapter as being included in any district described in this chapter but which is entirely surrounded by a district shall be deemed to be included within the surrounding district. Any portion of the state which is not included in any district described in this chapter and which is not entirely surrounded by a district shall be included within that district contiguous to such portion that contains the least population per representative according to the United States Decennial Census of 2010; however, if every district contiguous to such portion has an equal population, such portion shall be included within the lowest-numbered district that is contiguous to such portion.

History.—s. 3, ch. 96-192; s. 3, ch. 2002-12; s. 3, ch. 2012-2.

1Note.—See ch. 2014-255, which was Senate Bill 2-A, Special Session A, 2014.



8.0112 - Districts with noncontiguous territory.

18.0112 Districts with noncontiguous territory.—If any district described in this chapter is composed of noncontiguous territory, the noncontiguous portion that has the least population shall be included in the district that is contiguous to such portion and that has the least population; however, if all contiguous districts have equal populations, such portion shall be included within that contiguous district that has the lowest number designation.

History.—s. 4, ch. 96-192; s. 4, ch. 2002-12.

1Note.—See ch. 2014-255, which was Senate Bill 2-A, Special Session A, 2014.



8.02 - New counties.

18.02 New counties.—When any new counties are created, such new counties shall become a part of the congressional district in which the territory for such new county is located.

History.—s. 6, ch. 6472, 1913; RGS 69; CGL 85; s. 7, ch. 16876, 1935; s. 8, ch. 21975, 1943; s. 10, ch. 26484, 1951.

1Note.—See ch. 2014-255, which was Senate Bill 2-A, Special Session A, 2014.



8.031 - Election of representatives to Congress.

18.031 Election of representatives to Congress.—The districts named in s. 8.0002 constitute and form the congressional districts of the state, and a representative to the Congress shall be selected in and for each of the congressional districts as provided by law.

History.—s. 5, ch. 96-192; s. 5, ch. 2002-12; s. 4, ch. 2012-2.

1Note.—See ch. 2014-255, which was Senate Bill 2-A, Special Session A, 2014.



8.05 - Members of governmental agencies appointed pursuant to former district boundaries unaffected by new district boundaries.

18.05 Members of governmental agencies appointed pursuant to former district boundaries unaffected by new district boundaries.—A change in the division of the state into congressional districts shall not vacate or otherwise affect the office of any member of a board or council who is serving at the time such change is effected and who was appointed by reference to a congressional district as it existed immediately prior to the effective date of such change. Any such member serving on such date shall continue to represent the congressional district in which the member resides until the expiration of his or her term. A vacancy shall exist in such board or council in any congressional district in which no existing member resides and the same shall be filled as provided by applicable law. If two or more such members reside in a single congressional district as constituted after such change, each shall be entitled to serve until the expiration of his or her term.

History.—s. 3, ch. 72-390; s. 7, ch. 82-384; s. 4, ch. 95-147.

1Note.—See ch. 2014-255, which was Senate Bill 2-A, Special Session A, 2014.



8.0611 - Severability.

18.0611 Severability.—If any provision of this chapter is held invalid with respect to any person or circumstance, or if any congressional district established in this chapter is held invalid, the invalidity does not affect other provisions or applications of the chapter or any other districts established in this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History.—s. 7, ch. 96-192; s. 6, ch. 2002-12; s. 5, ch. 2012-2.

1Note.—See ch. 2014-255, which was Senate Bill 2-A, Special Session A, 2014.



8.07 - Applicability.

18.07 Applicability.—The congressional districts prescribed in s. 8.0002 apply with respect to the qualification, nomination, and election to the office of representative to the Congress of the United States in the primary and general elections held in 2012 and thereafter.

History.—s. 7, ch. 2002-12; s. 6, ch. 2012-2.

1Note.—See ch. 2014-255, which was Senate Bill 2-A, Special Session A, 2014.



8.08 - Definitions.

18.08 Definitions.—In accordance with s. 8(a), Art. X of the State Constitution, the United States Decennial Census of 2010 is the official census of the state for the purposes of congressional redistricting.

(1) The following delineation of congressional districts employs areas included within official county, voting tabulation district, tract, and block boundary descriptions used by the United States Department of Commerce, Bureau of the Census, in compiling the United States Decennial Census of 2010 in this state. The populations within these census geographic units are the population figures reported in the counts of the United States Decennial Census of 2010 provided to the state in accordance with Pub. L. No. 94-171.

(2) As used in this act, the term:

(a) “Block” describes the smallest geographic unit for which population was tabulated in the 2010 decennial census. Blocks are nested within tracts and within voting tabulation districts. A block is identified by a four-digit integer that is unique within a tract but is not necessarily unique within a voting tabulation district.

(b) “Tract” describes a relatively permanent statistical subdivision of a county updated by local participants prior to the 2010 decennial census. Tracts consist of whole blocks and are nested within counties. Tracts are identified uniquely within a county by an up to four-digit integer and may have an optional two-digit suffix.

(c) “Voting tabulation district” describes a subdivision of a county established in Phase 2 of the 2010 Census Redistricting Data Program. Voting tabulation districts consist of whole blocks and are nested within counties. Voting tabulation districts subdivide counties in ways supervisors of elections determined are efficient for conducting elections and keeping communities whole. Voting tabulation districts are identified uniquely within a county by an up to four-digit integer.

History.—s. 1, ch. 2014-255.

1Note.—On July 9, 2015, the Florida Supreme Court held portions of the congressional district map unconstitutional in The League of Women Voters of Florida v. Detzner, 172 So. 3d 363 (Fla. 2015), and relinquished the case to the trial court with directions to the Legislature to redraw districts 5, 13, 14, 21, 22, 25, 26, 27, and all other districts affected by the redrawing. The Legislature was unable to produce a map, and the districts were determined by court order in Romo v. Detzner and Bondi and The League of Women Voters of Florida v. Detzner, Case Nos. 2012-CA-00412 and 2012-CA-00490, United States District Court for the Northern District of Florida, October 9, 2015; the final congressional redistricting plan was approved by the Florida Supreme Court, The League of Women Voters of Florida v. Detzner, No. SC14-1905 (Fla. December 2, 2015).



8.081 - Division of state into congressional districts.

18.081 Division of state into congressional districts.—For the election of representatives to the United States House of Representatives, the state is divided into 27 consecutively numbered, single-member congressional districts of contiguous territory, to be designated by such numbers as follows:

(1) District 1 is composed of:

(a) All of Escambia County.

(b) All of Okaloosa County.

(c) All of Santa Rosa County.

(d) All of Walton County.

(e) That part of Holmes County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, and 5.

2. That part of voting tabulation district 6 consisting of:

a. That part of tract 9601 consisting of blocks 1023, 1024, 1031, 1032, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1074, 1075, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2023, 2024, 2025, 2026, 2027, 2028, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2105, 2106, 2107, 2108, 2109, and 2110.

b. That part of tract 9603 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2131, 2138, 2139, and 2145.

c. That part of tract 9604 consisting of blocks 1008, 1009, 1010, and 2000.

(2) District 2 is composed of:

(a) All of Bay County.

(b) All of Calhoun County.

(c) All of Franklin County.

(d) All of Gadsden County.

(e) All of Gulf County.

(f) All of Jackson County.

(g) All of Jefferson County.

(h) All of Leon County.

(i) All of Liberty County.

(j) All of Taylor County.

(k) All of Wakulla County.

(l) All of Washington County.

(m) That part of Holmes County consisting of:

1. All of voting tabulation districts 7 and 8.

2. That part of voting tabulation district 6 consisting of:

a. That part of tract 9601 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1025, 1026, 1027, 1028, 1029, 1030, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1076, 1077, 1078, 1079, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, and 1097.

b. That part of tract 9604 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1037, 1066, and 1067.

(n) That part of Madison County consisting of:

1. All of voting tabulation districts 4, 5, 6, and 9.

2. That part of voting tabulation district 1 consisting of:

a. That part of tract 1102 consisting of blocks 2031 and 2032.

3. That part of voting tabulation district 7 consisting of:

a. That part of tract 1101 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3034, 3035, 3038, 3039, 3040, 3041, 3042, 3043, 3059, and 3060.

b. That part of tract 1102 consisting of blocks 2018 and 2020.

4. That part of voting tabulation district 10 consisting of:

a. That part of tract 1102 consisting of block 1124.

b. That part of tract 1104 consisting of blocks 2019, 2020, 2021, 2028, 2029, 2030, 2031, 2032, 2033, 2047, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, and 2239.

(3) District 3 is composed of:

(a) All of Bradford County.

(b) All of Columbia County.

(c) All of Dixie County.

(d) All of Gilchrist County.

(e) All of Hamilton County.

(f) All of Lafayette County.

(g) All of Levy County.

(h) All of Suwannee County.

(i) All of Union County.

(j) That part of Alachua County consisting of:

1. All of voting tabulation districts 1, 2, 3, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 33, 34, 38, 39, 40, 41, 42, 43, 44, 45, 47, 48, 51, 52, 53, 57, 58, 59, 61, 62, 63, 65, 66, 67, 69, 70, and 71.

2. That part of voting tabulation district 4 consisting of:

a. That part of tract 19.07 consisting of blocks 2029, 2030, 2035, 2036, 2037, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2071, 2073, 2074, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2115, 2131, 2139, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, and 2152.

b. That part of tract 19.08 consisting of blocks 5040, 5041, 5109, 5137, and 5150.

c. That part of tract 21.01 consisting of blocks 1083, 1090, 1126, and 1133.

3. That part of voting tabulation district 6 consisting of:

a. That part of tract 19.07 consisting of blocks 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, and 1074.

4. That part of voting tabulation district 13 consisting of:

a. That part of tract 7 consisting of blocks 4043, 4044, 4045, 4046, 4047, 4049, 4050, and 4051.

b. That part of tract 21.01 consisting of blocks 1006, 1025, 1026, 1027, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1073, 1097, 1176, 1177, 1180, 1181, 1188, 1190, 1192, and 1193.

5. That part of voting tabulation district 31 consisting of:

a. That part of tract 2 consisting of blocks 2013, 2031, 2032, 2033, 2034, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, and 6024.

b. That part of tract 8.06 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, and 1016.

6. That part of voting tabulation district 35 consisting of:

a. That part of tract 19.07 consisting of blocks 2057, 2058, 2066, 2067, 2068, 2069, 2070, 2072, 2075, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2136, 2137, 2138, 2140, 2151, and 2153.

b. That part of tract 19.08 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2031, 2033, 2034, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2084, 2085, 2086, 5057, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5079, 5080, 5082, 5083, 5100, 5101, 5102, 5103, 5104, 5107, 5108, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5138, 5139, 5148, 5149, 5152, 5153, 5154, 5155, and 5156.

7. That part of voting tabulation district 36 consisting of:

a. That part of tract 8.08 consisting of blocks 1000, 1001, 1002, and 1003.

8. That part of voting tabulation district 46 consisting of:

a. That part of tract 2 consisting of blocks 2005, 2006, 3021, 4001, 4003, 4004, 4012, 4013, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, and 5003.

9. That part of voting tabulation district 54 consisting of:

a. That part of tract 12.02 consisting of blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5013, 5014, 5015, 5016, 5017, and 5018.

b. That part of tract 12.03 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1027, 1028, 1029, 1030, 1031, 1032, and 1054.

10. That part of voting tabulation district 68 consisting of:

a. That part of tract 21.01 consisting of blocks 1037, 1072, 1084, 1085, 1086, 1087, 1088, 1089, 1091, 1092, 1093, 1094, 1095, 1096, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1127, 1132, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1157, 1158, 1159, 1171, 1172, 1182, 1183, 1184, 1191, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2028, 2029, 2030, 2031, 2032, 2033, and 2034.

b. That part of tract 21.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1094, and 1095.

(k) That part of Clay County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 64, 65, 66, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 85, 94, 95, 96, 97, 98, 99, 100, 101, and 102.

2. That part of voting tabulation district 48 consisting of:

a. That part of tract 307.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1017, 4000, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, and 5000.

3. That part of voting tabulation district 49 consisting of:

a. That part of tract 307.01 consisting of blocks 1000, 1001, 1002, 1003, 1005, 1006, 2010, 2013, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, and 2034.

4. That part of voting tabulation district 63 consisting of:

a. That part of tract 307.02 consisting of blocks 3058, 3063, 3070, 3086, 3087, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, and 3099.

5. That part of voting tabulation district 67 consisting of:

a. That part of tract 307.01 consisting of blocks 1004, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1044, 1048, 1049, 1053, and 1054.

6. That part of voting tabulation district 84 consisting of:

a. That part of tract 313 consisting of blocks 1000, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1034, 1035, 1052, 1053, 1060, 1061, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1074, 1075, 1076, 1077, 1078, 1079, 2023, 2024, 2025, 2026, 2028, 2041, 2043, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 3030, 3031, 3033, and 3034.

7. That part of voting tabulation district 87 consisting of:

a. That part of tract 313 consisting of block 1045.

8. That part of voting tabulation district 88 consisting of:

a. That part of tract 313 consisting of blocks 1001, 1006, 1044, 1046, and 1047.

9. That part of voting tabulation district 89 consisting of:

a. That part of tract 315 consisting of block 1028.

10. That part of voting tabulation district 92 consisting of:

a. That part of tract 315 consisting of blocks 1048 and 1049.

11. That part of voting tabulation district 93 consisting of:

a. That part of tract 315 consisting of blocks 1025, 1031, 1033, 1034, 1043, 1044, 1046, 1047, 1050, 1051, 1052, 1055, 1056, 1057, 1058, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1093, 1094, 1095, 1096, 1097, 1098, 1102, 1103, 1104, 1108, 1110, 1111, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1158, 1161, 2086, 2087, 2094, and 2097.

(l) That part of Madison County consisting of:

1. All of voting tabulation districts 2, 3, 8, and 11.

2. That part of voting tabulation district 1 consisting of:

a. That part of tract 1101 consisting of blocks 1100 and 1101.

b. That part of tract 1102 consisting of blocks 2070, 2071, 2072, and 2073.

c. That part of tract 1103.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, and 2098.

d. That part of tract 1103.02 consisting of blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2019, 2020, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2040, 2041, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2062, 3021, 3022, 3023, 3024, 3044, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4011, 4012, 4013, 4014, 4015, and 4016.

3. That part of voting tabulation district 7 consisting of:

a. That part of tract 1101 consisting of blocks 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2107, 2108, 3014, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3036, 3037, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, and 3058.

b. That part of tract 1103.01 consisting of block 2097.

4. That part of voting tabulation district 10 consisting of:

a. That part of tract 1103.02 consisting of blocks 1000, 1001, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 4010, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4086, and 4087.

b. That part of tract 1104 consisting of blocks 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2022, 2023, 2024, 2025, 2026, 2027, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2048, 2049, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2185, 2186, 2190, 2191, 2192, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2235, 2236, 2237, 2238, and 2243.

(m) That part of Marion County consisting of:

1. All of voting tabulation districts 25, 41, 42, 44, 48, 49, 52, 94, 102, 103, 104, 105, 106, 107, 108, 115, 116, and 124.

2. That part of voting tabulation district 26 consisting of:

a. That part of tract 2 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1021, 1022, 1023, 1024, 1025, 1026, 1049, 1053, and 1054.

3. That part of voting tabulation district 45 consisting of:

a. That part of tract 1 consisting of blocks 1038, 1039, 1040, 1041, 1042, 1043, 2017, 2018, 2019, 2020, 2026, 2027, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, and 2047.

4. That part of voting tabulation district 46 consisting of:

a. That part of tract 15 consisting of blocks 1024, 1025, 1026, 1027, and 1033.

b. That part of tract 25.03 consisting of blocks 1000, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2037, 2057, 2058, 2059, 2060, 2061, 2062, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, and 4041.

5. That part of voting tabulation district 51 consisting of:

a. That part of tract 25.02 consisting of blocks 4000 and 4001.

b. That part of tract 25.03 consisting of blocks 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, and 2056.

c. That part of tract 25.04 consisting of blocks 2000 and 2001.

6. That part of voting tabulation district 117 consisting of:

a. That part of tract 25.02 consisting of blocks 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4019, 4025, 4026, 4027, 4028, 4035, 4036, 4038, 4039, 4040, 4041, and 4042.

b. That part of tract 26.02 consisting of blocks 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3038, 3039, 3040, 3041, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3053, and 3054.

7. That part of voting tabulation district 118 consisting of:

a. That part of tract 26.05 consisting of blocks 1000 and 1001.

(4) District 4 is composed of:

(a) All of Baker County.

(b) All of Nassau County.

(c) That part of Duval County consisting of:

1. All of voting tabulation districts 1, 4, 6, 7, 8, 11, 15, 16, 17, 18, 19, 20, 21, 22, 24, 26, 28, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 62, 63, 64, 65, 68, 70, 71, 73, 74, 76, 77, 79, 80, 81, 82, 83, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 135, 158, 179, 183, 201, 202, 203, 206, 207, 208, 209, 210, 212, 214, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 230, 232, 233, 234, 236, 239, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 272, 273, 274, 276, 279, 281, 283, 284, 285, 286, 287, 289, 290, 291, 292, 293, 294, and 295.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 150.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012.

b. That part of tract 151 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2023, and 2024.

3. That part of voting tabulation district 5 consisting of:

a. That part of tract 146.04 consisting of blocks 1001, 1006, and 1010.

b. That part of tract 150.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4017, 4018, 4023, and 4024.

4. That part of voting tabulation district 9 consisting of:

a. That part of tract 147.02 consisting of block 2027.

5. That part of voting tabulation district 10 consisting of:

a. That part of tract 150.02 consisting of blocks 3013 and 3015.

b. That part of tract 151 consisting of block 2011.

6. That part of voting tabulation district 12 consisting of:

a. That part of tract 147.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1016, 1017, 1018, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026.

7. That part of voting tabulation district 13 consisting of:

a. That part of tract 149.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, and 1020.

8. That part of voting tabulation district 14 consisting of:

a. That part of tract 147.01 consisting of blocks 3000, 3010, 3011, 3012, 3013, 3014, 3015, and 3016.

9. That part of voting tabulation district 23 consisting of:

a. That part of tract 156 consisting of blocks 2012, 2013, 2014, 2015, 2017, 2018, 2019, 3000, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3028.

10. That part of voting tabulation district 25 consisting of:

a. That part of tract 145 consisting of blocks 1013 and 1014.

b. That part of tract 158.01 consisting of block 4000.

c. That part of tract 158.02 consisting of blocks 1000, 1020, and 1021.

11. That part of voting tabulation district 27 consisting of:

a. That part of tract 145 consisting of blocks 1002, 1007, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, and 1027.

b. That part of tract 155.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2018, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, and 2031.

12. That part of voting tabulation district 29 consisting of:

a. That part of tract 156 consisting of blocks 1025, 1026, 2004, 2005, 2006, 2007, 2008, 2009, 2010, and 2011.

13. That part of voting tabulation district 61 consisting of:

a. That part of tract 157 consisting of blocks 1000, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, and 1030.

b. That part of tract 158.01 consisting of blocks 3000, 3001, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, and 3018.

c. That part of tract 161 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, and 1007.

14. That part of voting tabulation district 66 consisting of:

a. That part of tract 158.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1032, 1033, 1034, 1035, 2009, 2010, 2011, 2012, 2022, and 2023.

15. That part of voting tabulation district 67 consisting of:

a. That part of tract 158.02 consisting of blocks 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, and 2023.

b. That part of tract 159.23 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1021, 1022, 1023, and 1024.

16. That part of voting tabulation district 69 consisting of:

a. That part of tract 6 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1046, 1047, 1048, 1049, 1050, 1051, 4002, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4024, and 4028.

b. That part of tract 8 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1064, 1065, and 1066.

17. That part of voting tabulation district 72 consisting of:

a. That part of tract 161 consisting of blocks 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, and 3028.

b. That part of tract 162 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, and 1015.

c. That part of tract 163 consisting of block 2015.

18. That part of voting tabulation district 75 consisting of:

a. That part of tract 156 consisting of blocks 3001, 3002, 3003, 3004, 3005, 3006, 3023, 3024, 3025, 3026, and 3027.

b. That part of tract 161 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4023, 4024, 4025, and 4027.

19. That part of voting tabulation district 78 consisting of:

a. That part of tract 7 consisting of blocks 1010, 1016, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 3012, 3013, 3014, and 3022.

b. That part of tract 164 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1016, 1017, and 1018.

20. That part of voting tabulation district 84 consisting of:

a. That part of tract 163 consisting of blocks 2001, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, and 2033.

b. That part of tract 164 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

c. That part of tract 166.01 consisting of blocks 1009, 1010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, and 3017.

21. That part of voting tabulation district 116 consisting of:

a. That part of tract 154 consisting of blocks 2016 and 2028.

22. That part of voting tabulation district 128 consisting of:

a. That part of tract 152 consisting of blocks 1006, 1007, 1009, 1010, 1011, and 1012.

b. That part of tract 153 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2013.

c. That part of tract 154 consisting of blocks 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2013, 2014, and 2015.

23. That part of voting tabulation district 130 consisting of:

a. That part of tract 103.04 consisting of block 1022.

24. That part of voting tabulation district 138 consisting of:

a. That part of tract 152 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

b. That part of tract 154 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1032, 1033, and 1034.

25. That part of voting tabulation district 143 consisting of:

a. That part of tract 104.02 consisting of blocks 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1044, 1045, 1052, 1053, 1054, 1055, 1056, 1063, and 1064.

26. That part of voting tabulation district 145 consisting of:

a. That part of tract 105 consisting of blocks 4000, 4002, 4003, 4005, 4006, 4007, 4008, 4009, 4010, 4023, 4024, 4025, and 4026.

b. That part of tract 107 consisting of blocks 1019, 1020, and 1033.

27. That part of voting tabulation district 157 consisting of:

a. That part of tract 105 consisting of blocks 4021 and 4022.

b. That part of tract 106 consisting of blocks 1009, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1042, 1043, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2012, 2031, 3000, 3001, 3048, 3054, 3055, 3056, 3057, 3058, and 3059.

28. That part of voting tabulation district 162 consisting of:

a. That part of tract 104.02 consisting of block 1015.

29. That part of voting tabulation district 164 consisting of:

a. That part of tract 25.01 consisting of blocks 3000, 3001, 3002, 3005, 3006, and 3008.

b. That part of tract 25.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2015, 2016, 2017, 4002, 4003, 4004, 4005, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, and 4022.

30. That part of voting tabulation district 172 consisting of:

a. That part of tract 25.02 consisting of blocks 1002, 1003, 1004, 1005, 1010, 1011, 1012, 1013, 1018, 1019, 1020, 1021, 1026, 1027, 2013, 2014, 2021, 2022, 2023, 2024, 2028, and 2029.

b. That part of tract 123 consisting of blocks 3000, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, and 3032.

31. That part of voting tabulation district 177 consisting of:

a. That part of tract 122 consisting of blocks 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4025, 4026, and 4044.

32. That part of voting tabulation district 184 consisting of:

a. That part of tract 6 consisting of blocks 1041, 1042, 1043, 1044, 1045, 1052, 1053, 1054, 1055, 1056, 1057, 1059, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2011, 2012, 2020, 2021, 2022, 4022, and 4023.

b. That part of tract 8 consisting of blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1044, 1045, 1046, 1063, 1067, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, and 2022.

33. That part of voting tabulation district 186 consisting of:

a. That part of tract 21.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, and 2013.

b. That part of tract 171 consisting of blocks 1075, 1076, 1077, 1078, 1079, 1080, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 5004, 5005, 5006, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, and 5024.

34. That part of voting tabulation district 187 consisting of:

a. That part of tract 122 consisting of block 4045.

35. That part of voting tabulation district 191 consisting of:

a. That part of tract 125 consisting of blocks 1012, 1013, 1015, 1016, 1020, 1021, 2001, 2002, 2003, 2004, 2005, 2006, 2007, and 2010.

36. That part of voting tabulation district 192 consisting of:

a. That part of tract 120 consisting of blocks 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1020, 1021, 1022, 1023, 1024, 1025, 2048, 2052, and 2053.

37. That part of voting tabulation district 198 consisting of:

a. That part of tract 106 consisting of blocks 2018, 2019, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3050, 3051, 3052, and 3053.

b. That part of tract 117 consisting of blocks 1001, 1002, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1028, 1029, 1030, 1031, 1032, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1056, 1057, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, and 2039.

c. That part of tract 118 consisting of blocks 3002, 3003, 3004, 3005, 3006, 3007, 3017, 3018, 3021, 3022, 3023, 3024, 3025, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3073, 3074, 3075, and 3076.

38. That part of voting tabulation district 200 consisting of:

a. That part of tract 127.03 consisting of blocks 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

39. That part of voting tabulation district 205 consisting of:

a. That part of tract 126.02 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1018, 1019, 1020, 1021, 1022, and 1023.

40. That part of voting tabulation district 211 consisting of:

a. That part of tract 102.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, and 1042.

b. That part of tract 103.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1051, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2043, 2044, and 2047.

c. That part of tract 103.04 consisting of blocks 1001 and 1002.

41. That part of voting tabulation district 213 consisting of:

a. That part of tract 103.01 consisting of blocks 1016, 1017, 1018, 1019, 1020, 1021, 1028, 1050, 1054, 2042, 2045, and 2046.

42. That part of voting tabulation district 215 consisting of:

a. That part of tract 105 consisting of blocks 1001, 1002, 1003, 1031, 1033, 1050, 1051, 4001, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5015, 5016, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, and 5031.

b. That part of tract 106 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, and 1007.

43. That part of voting tabulation district 229 consisting of:

a. That part of tract 122 consisting of block 4023.

b. That part of tract 126.01 consisting of blocks 2000, 2001, 2003, 2005, 2010, 2013, 2014, 2015, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014.

c. That part of tract 126.02 consisting of block 1016.

d. That part of tract 127.03 consisting of block 3000.

44. That part of voting tabulation district 235 consisting of:

a. That part of tract 127.02 consisting of block 3010.

b. That part of tract 127.03 consisting of blocks 1002, 1004, 1005, 1008, 1011, 1012, 1013, 1014, 1016, 1019, 1020, 1021, 1025, and 1027.

45. That part of voting tabulation district 237 consisting of:

a. That part of tract 127.02 consisting of blocks 2000 and 2001.

b. That part of tract 127.03 consisting of blocks 1000, 1001, 1003, 1006, 1007, 1009, 1010, 1015, 1017, 1018, 1028, 1029, 1030, 2004, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3021.

46. That part of voting tabulation district 238 consisting of:

a. That part of tract 127.04 consisting of blocks 1002, 1003, and 1007.

47. That part of voting tabulation district 241 consisting of:

a. That part of tract 137.21 consisting of blocks 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2013, 2014, and 2015.

b. That part of tract 173 consisting of blocks 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2027, 2028, 2029, 2030, 3017, 3018, 3047, 3048, 3049, and 3050.

48. That part of voting tabulation district 245 consisting of:

a. That part of tract 135.04 consisting of block 2018.

b. That part of tract 137.23 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 2000.

c. That part of tract 137.26 consisting of blocks 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, and 3000.

49. That part of voting tabulation district 275 consisting of:

a. That part of tract 25.01 consisting of blocks 1025, 1026, 1028, 1029, 1030, 2021, 2022, 2023, 2025, 2026, 3009, 3010, 3011, 3012, and 4026.

b. That part of tract 25.02 consisting of blocks 1000, 1001, 1006, 1007, 1008, 1009, 1014, 1015, 1016, 1017, 1022, 1023, 1024, 1025, 2018, 2019, 2020, 2025, 2026, 2027, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, and 3029.

c. That part of tract 123 consisting of blocks 1000 and 1001.

50. That part of voting tabulation district 277 consisting of:

a. That part of tract 137.27 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 3000, 3001, 3002, and 3003.

51. That part of voting tabulation district 280 consisting of:

a. That part of tract 131 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020.

b. That part of tract 132 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1062, 1063, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1127, and 1128.

52. That part of voting tabulation district 288 consisting of:

a. That part of tract 171 consisting of blocks 1070, 1071, 1072, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, 2020, 2024, 4000, 4001, 4002, 4003, 4008, 4009, 4010, 4011, 4012, 4013, 4014, and 4015.

(5) District 5 is composed of:

(a) That part of Alachua County consisting of:

1. All of voting tabulation districts 5, 32, 37, 49, 50, 55, 56, 60, and 64.

2. That part of voting tabulation district 4 consisting of:

a. That part of tract 20 consisting of blocks 2044, 2046, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4026, 4027, 4032, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4068, 4069, 4082, 4083, 4084, 4085, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4106, 4109, 4111, 4112, 4114, 4115, 4116, and 4117.

b. That part of tract 21.01 consisting of blocks 1000, 1001, 1002, 1003, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1045, 1082, 1129, 1179, 1186, and 1189.

3. That part of voting tabulation district 6 consisting of:

a. That part of tract 20 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1043, 1068, 1069, 1071, 1072, 1073, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2031, 2032, 2033, 2034, 2035, 2036, 2037, and 2038.

4. That part of voting tabulation district 13 consisting of:

a. That part of tract 7 consisting of blocks 2054, 2055, 2063, 2065, 2066, 2067, 2073, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 4000, 4001, 4002, 4003, 4004, 4005, 4007, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4034, 4035, 4036, 4037, 4038, 4039, 4040, and 4048.

b. That part of tract 21.01 consisting of blocks 1004, 1005, 1023, 1024, and 1048.

5. That part of voting tabulation district 31 consisting of:

a. That part of tract 2 consisting of blocks 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, and 2044.

b. That part of tract 5 consisting of blocks 1089, 1095, 1105, 1106, 1107, and 1112.

c. That part of tract 8.06 consisting of blocks 1000 and 1001.

6. That part of voting tabulation district 35 consisting of:

a. That part of tract 19.08 consisting of blocks 2032, 2035, 2078, 2079, 2080, 2081, 2082, 2083, and 2087.

7. That part of voting tabulation district 36 consisting of:

a. That part of tract 5 consisting of blocks 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1057, 1058, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1108, 1109, 1110, and 1111.

b. That part of tract 7 consisting of blocks 1003, 1004, 1017, 1018, 1019, 1020, 1021, 1022, 1030, 1031, 1032, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2057, 2058, 2059, 2060, 2061, 2062, 2064, 2068, 2069, 2070, 2071, 2072, 2074, 2075, 2076, 2098, 2099, and 2100.

8. That part of voting tabulation district 46 consisting of:

a. That part of tract 2 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3022, 3023, 3024, 3025, 4000, 4002, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4014, and 4015.

b. That part of tract 5 consisting of blocks 1002, 1003, 1004, 1005, 1010, 1011, 1012, 1013, 1014, 1019, 1020, 1021, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1090, 1091, 1092, 1093, 1094, 1096, and 1097.

9. That part of voting tabulation district 54 consisting of:

a. That part of tract 3.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, and 2021.

b. That part of tract 12.03 consisting of blocks 1000, 1009, and 1010.

c. That part of tract 19.02 consisting of blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, and 1019.

10. That part of voting tabulation district 68 consisting of:

a. That part of tract 21.01 consisting of blocks 1035, 1044, 1047, 1128, and 1131.

(b) That part of Clay County consisting of:

1. All of voting tabulation districts 34, 68, 69, 71, 86, 90, and 91.

2. That part of voting tabulation district 48 consisting of:

a. That part of tract 307.01 consisting of blocks 2009 and 2016.

3. That part of voting tabulation district 49 consisting of:

a. That part of tract 307.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 2012, 2014, 2015, 2017, 2035, and 3000.

4. That part of voting tabulation district 63 consisting of:

a. That part of tract 307.01 consisting of blocks 3004, 3009, 3019, 3020, 3022, 3023, 3047, and 3048.

5. That part of voting tabulation district 67 consisting of:

a. That part of tract 307.01 consisting of blocks 3029 and 3046.

6. That part of voting tabulation district 84 consisting of:

a. That part of tract 313 consisting of blocks 1032, 2042, and 2044.

7. That part of voting tabulation district 87 consisting of:

a. That part of tract 313 consisting of blocks 1036, 1038, 1039, 1040, and 3038.

8. That part of voting tabulation district 88 consisting of:

a. That part of tract 313 consisting of blocks 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1033, 1041, 1042, 1043, 1051, 1054, 1055, 1056, 1057, 1058, 1059, 1062, 1072, 1073, 1080, 1081, 1082, 1083, 1084, and 3042.

b. That part of tract 314 consisting of block 2067.

9. That part of voting tabulation district 89 consisting of:

a. That part of tract 314 consisting of block 1046.

b. That part of tract 315 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1029, 1032, 1053, 1054, 2001, 2002, 2003, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2025, 2036, 2061, 2062, 2068, 2069, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, and 2083.

10. That part of voting tabulation district 92 consisting of:

a. That part of tract 315 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1099, 1100, 1101, 1105, 1106, 1107, 1109, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1150, 1151, 1152, 1153, 1159, 1160, and 1164.

11. That part of voting tabulation district 93 consisting of:

a. That part of tract 315 consisting of blocks 1030 and 1045.

(c) That part of Duval County consisting of:

1. All of voting tabulation districts 3, 30, 60, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 129, 131, 132, 133, 134, 136, 137, 139, 140, 141, 142, 144, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 159, 160, 161, 163, 165, 166, 167, 168, 169, 170, 171, 173, 174, 175, 176, 178, 180, 181, 182, 185, 188, 189, 190, 193, 194, 195, 196, 197, 199, 204, 231, 240, 242, 243, 244, 269, 270, 271, 278, and 282.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 151 consisting of block 2007.

3. That part of voting tabulation district 5 consisting of:

a. That part of tract 150.01 consisting of blocks 3008 and 3009.

4. That part of voting tabulation district 9 consisting of:

a. That part of tract 147.01 consisting of blocks 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

5. That part of voting tabulation district 10 consisting of:

a. That part of tract 150.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 3010, 3011, 3012, 3014, and 3016.

b. That part of tract 151 consisting of blocks 2012, 2013, 2020, and 2021.

c. That part of tract 155.02 consisting of blocks 3001 and 3002.

6. That part of voting tabulation district 12 consisting of:

a. That part of tract 147.02 consisting of block 1019.

7. That part of voting tabulation district 13 consisting of:

a. That part of tract 147.02 consisting of blocks 1011, 1012, 1013, 1014, and 1015.

b. That part of tract 149.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, and 2014.

8. That part of voting tabulation district 14 consisting of:

a. That part of tract 147.01 consisting of blocks 1000, 1001, 1005, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1016, 1018, 2001, 2016, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3017.

9. That part of voting tabulation district 23 consisting of:

a. That part of tract 155.01 consisting of blocks 1015, 1017, 1021, 1046, 1047, 1048, 1049, and 1050.

b. That part of tract 156 consisting of blocks 2000, 2001, 2002, 2003, 2016, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, and 2030.

10. That part of voting tabulation district 25 consisting of:

a. That part of tract 158.02 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2002, 3000, 3001, 3002, 3003, 3004, 3005, and 3006.

11. That part of voting tabulation district 27 consisting of:

a. That part of tract 155.01 consisting of blocks 1022, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1043, 1044, 1045, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018.

b. That part of tract 155.02 consisting of blocks 1020, 2015, 2016, 2017, 2021, and 2022.

12. That part of voting tabulation district 29 consisting of:

a. That part of tract 155.01 consisting of blocks 1001, 1002, 1009, 1010, 1011, 1012, 1013, 1014, and 1016.

b. That part of tract 156 consisting of blocks 1000, 1001, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1029, 1030, and 1031.

13. That part of voting tabulation district 61 consisting of:

a. That part of tract 157 consisting of blocks 1001, 1002, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2023, 2024, 2042, 2043, 2044, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3019, 3020, 3021, 3022, 3023, 3040, 3041, 3042, 3043, 3044, 3045, and 3046.

14. That part of voting tabulation district 66 consisting of:

a. That part of tract 158.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2013, 2014, 2015, and 2016.

15. That part of voting tabulation district 67 consisting of:

a. That part of tract 158.02 consisting of blocks 1006, 1012, 2001, and 2003.

16. That part of voting tabulation district 69 consisting of:

a. That part of tract 6 consisting of blocks 1031, 1033, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3010, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 4000, 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4011, 4013, 4026, 4027, 4029, 5000, 5001, 5002, 5003, 5004, 5005, 5006, and 5008.

17. That part of voting tabulation district 72 consisting of:

a. That part of tract 6 consisting of blocks 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3009, 3011, 3015, 3020, 3021, and 3022.

18. That part of voting tabulation district 75 consisting of:

a. That part of tract 6 consisting of blocks 5007, 5009, 5010, 5011, 5012, 5013, 5014, 5015, and 5016.

b. That part of tract 157 consisting of blocks 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 3016, 3018, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, and 3047.

c. That part of tract 161 consisting of blocks 3006, 3007, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, and 4026.

19. That part of voting tabulation district 78 consisting of:

a. That part of tract 164 consisting of blocks 1012 and 1015.

20. That part of voting tabulation district 84 consisting of:

a. That part of tract 164 consisting of block 1029.

21. That part of voting tabulation district 116 consisting of:

a. That part of tract 151 consisting of blocks 2014, 2015, 2016, 2017, 2018, 2019, and 2022.

b. That part of tract 153 consisting of blocks 1012, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, and 3012.

c. That part of tract 154 consisting of blocks 1031, 2017, 2018, 2026, 2027, 2029, 2030, 2031, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, and 2061.

d. That part of tract 155.01 consisting of block 1000.

e. That part of tract 156 consisting of blocks 1002, 1004, and 1005.

22. That part of voting tabulation district 128 consisting of:

a. That part of tract 152 consisting of block 1008.

b. That part of tract 153 consisting of blocks 1000 and 2007.

c. That part of tract 154 consisting of blocks 2003, 2010, 2011, 2012, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2032, 2033, and 2034.

23. That part of voting tabulation district 130 consisting of:

a. That part of tract 103.03 consisting of blocks 2000, 2010, 2019, and 2020.

b. That part of tract 103.04 consisting of blocks 1023, 1024, 1030, 1031, 2018, 2019, 2020, 2021, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011.

24. That part of voting tabulation district 138 consisting of:

a. That part of tract 152 consisting of block 2005.

b. That part of tract 154 consisting of blocks 1028, 1029, and 1030.

25. That part of voting tabulation district 143 consisting of:

a. That part of tract 1 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1037, 1038, 1039, 1040, 1041, 1042, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5015, and 5016.

b. That part of tract 14 consisting of blocks 1014, 1015, 1017, 1018, 1021, 1022, 2013, 2014, 2015, 2016, 2017, and 2026.

c. That part of tract 104.02 consisting of blocks 1043, 1047, 1048, 1049, 1050, 1057, 1058, 1061, and 1062.

26. That part of voting tabulation district 145 consisting of:

a. That part of tract 105 consisting of blocks 2024, 2025, 2026, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2040, 2041, 2042, 2043, 2045, and 4004.

b. That part of tract 107 consisting of blocks 1000, 1003, 1005, 1006, 1007, 1008, 1009, 1013, 1014, 1018, 1021, and 1022.

27. That part of voting tabulation district 157 consisting of:

a. That part of tract 106 consisting of blocks 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3037, and 3038.

28. That part of voting tabulation district 162 consisting of:

a. That part of tract 104.01 consisting of blocks 2011, 2012, 2013, 2014, and 2015.

b. That part of tract 104.02 consisting of blocks 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1038, 1039, 1040, 1041, 1042, 1046, 1051, 1059, 1060, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011.

29. That part of voting tabulation district 164 consisting of:

a. That part of tract 25.01 consisting of blocks 3003, 3004, and 3007.

b. That part of tract 25.02 consisting of blocks 4000, 4001, and 4006.

30. That part of voting tabulation district 172 consisting of:

a. That part of tract 123 consisting of blocks 3001, 3002, 3003, 3004, and 3005.

31. That part of voting tabulation district 177 consisting of:

a. That part of tract 122 consisting of blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 4011, 4012, 4013, 4019, 4020, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4046, 4047, and 4048.

32. That part of voting tabulation district 184 consisting of:

a. That part of tract 6 consisting of blocks 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2023, 2024, 2025, 3007, 3008, 4010, 4012, and 4025.

b. That part of tract 171 consisting of block 1057.

c. That part of tract 172 consisting of blocks 1209 and 1229.

33. That part of voting tabulation district 186 consisting of:

a. That part of tract 21.01 consisting of block 2014.

b. That part of tract 25.01 consisting of blocks 4000, 4001, 4002, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, and 4027.

c. That part of tract 26 consisting of blocks 1116, 1117, 1126, and 3041.

d. That part of tract 171 consisting of blocks 1040, 1041, 1073, 1074, 5000, 5001, 5002, 5003, and 5007.

34. That part of voting tabulation district 187 consisting of:

a. That part of tract 125 consisting of blocks 1000, 1001, 1002, 2000, and 2008.

b. That part of tract 126.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, and 1007.

c. That part of tract 126.02 consisting of blocks 1000, 1001, 1002, 1003, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, and 2004.

35. That part of voting tabulation district 191 consisting of:

a. That part of tract 125 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1014, 1017, 1018, 1019, and 1025.

b. That part of tract 126.02 consisting of blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026.

36. That part of voting tabulation district 192 consisting of:

a. That part of tract 119.01 consisting of blocks 1000, 1049, 1050, and 1051.

b. That part of tract 120 consisting of blocks 1000, 1001, 1002, 1003, 1008, 1016, 1017, 1018, and 1019.

c. That part of tract 121 consisting of blocks 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1131, 1132, 1133, 1134, 1135, 1136, 1137, and 1138.

37. That part of voting tabulation district 198 consisting of:

a. That part of tract 27.01 consisting of block 1000.

b. That part of tract 106 consisting of block 3049.

c. That part of tract 117 consisting of blocks 1000, 1003, 1004, 1048, 1049, 1050, 1058, 1059, 2000, 2001, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2040, 2041, 2042, 2043, and 2044.

38. That part of voting tabulation district 200 consisting of:

a. That part of tract 126.02 consisting of block 1017.

b. That part of tract 127.03 consisting of blocks 2000, 2002, 2003, 2006, and 2023.

c. That part of tract 127.04 consisting of blocks 1000, 1001, 2000, 2001, 2002, 2003, 2004, and 2005.

d. That part of tract 128 consisting of blocks 3026, 3027, 3028, 3031, 3035, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, and 4012.

39. That part of voting tabulation district 205 consisting of:

a. That part of tract 126.02 consisting of block 1015.

40. That part of voting tabulation district 211 consisting of:

a. That part of tract 103.04 consisting of blocks 1003, 1004, 2000, 2001, and 2003.

41. That part of voting tabulation district 213 consisting of:

a. That part of tract 103.01 consisting of blocks 1052 and 1053.

b. That part of tract 103.03 consisting of blocks 1000, 1001, 1004, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, and 1052.

c. That part of tract 105 consisting of blocks 1000, 1035, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, and 1089.

42. That part of voting tabulation district 215 consisting of:

a. That part of tract 105 consisting of blocks 1028, 1029, 1030, 1032, 1037, 1038, 5014, 5017, 5032, 5033, 5034, 5035, 5036, and 5037.

43. That part of voting tabulation district 229 consisting of:

a. That part of tract 122 consisting of blocks 4021, 4022, and 4024.

b. That part of tract 126.01 consisting of blocks 2002, 2004, 2006, 2007, 2008, 2009, 2011, 2012, 2016, 2017, and 2018.

44. That part of voting tabulation district 235 consisting of:

a. That part of tract 127.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3013, 3014, and 3020.

b. That part of tract 127.03 consisting of blocks 1022, 1023, 1024, and 1026.

45. That part of voting tabulation district 237 consisting of:

a. That part of tract 127.02 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, and 2008.

b. That part of tract 127.03 consisting of block 2005.

46. That part of voting tabulation district 238 consisting of:

a. That part of tract 127.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 3015, 3016, 3017, and 3018.

b. That part of tract 127.04 consisting of blocks 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2018, 2019, 2020, and 2021.

47. That part of voting tabulation district 241 consisting of:

a. That part of tract 127.02 consisting of block 3019.

b. That part of tract 137.21 consisting of blocks 2009, 2010, 2011, and 2012.

48. That part of voting tabulation district 245 consisting of:

a. That part of tract 137.23 consisting of block 1022.

49. That part of voting tabulation district 275 consisting of:

a. That part of tract 25.01 consisting of blocks 1023, 1024, 1027, 2024, and 2027.

50. That part of voting tabulation district 277 consisting of:

a. That part of tract 135.03 consisting of blocks 4000, 4001, 4002, and 4003.

51. That part of voting tabulation district 280 consisting of:

a. That part of tract 131 consisting of block 1000.

b. That part of tract 132 consisting of block 1126.

52. That part of voting tabulation district 288 consisting of:

a. That part of tract 171 consisting of blocks 1069, 1081, 1087, 1098, and 1099.

(d) That part of Lake County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 9, and 119.

2. That part of voting tabulation district 8 consisting of:

a. That part of tract 309.02 consisting of blocks 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, and 4068.

3. That part of voting tabulation district 116 consisting of:

a. That part of tract 301.07 consisting of blocks 2055, 2056, 2057, and 2080.

b. That part of tract 301.08 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1041, 1062, 1063, 1064, and 1065.

4. That part of voting tabulation district 118 consisting of:

a. That part of tract 309.02 consisting of blocks 3004, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, and 3033.

(e) That part of Marion County consisting of:

1. All of voting tabulation districts 27, 28, 29, 30, and 31.

2. That part of voting tabulation district 26 consisting of:

a. That part of tract 2 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1050, 1051, 1052, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3080, and 4062.

3. That part of voting tabulation district 32 consisting of:

a. That part of tract 4.02 consisting of blocks 2143, 2144, 2145, 2152, 2153, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2195, 2200, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3103, 3104, 3105, 3106, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, and 4017.

b. That part of tract 5.01 consisting of blocks 1208, 1209, 1210, 1211, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1223, 1240, and 1241.

4. That part of voting tabulation district 34 consisting of:

a. That part of tract 5.02 consisting of block 1193.

b. That part of tract 6.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2039, 2046, 2047, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2137, 2138, 2139, 2141, and 2142.

5. That part of voting tabulation district 43 consisting of:

a. That part of tract 2 consisting of blocks 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4079, 4080, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, and 6008.

b. That part of tract 4.02 consisting of block 1071.

6. That part of voting tabulation district 53 consisting of:

a. That part of tract 6.04 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2057, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2084, 2087, 2088, 2089, 2148, 2150, and 2151.

b. That part of tract 9800 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, and 1011.

7. That part of voting tabulation district 74 consisting of:

a. That part of tract 6.04 consisting of blocks 2069 and 2070.

8. That part of voting tabulation district 83 consisting of:

a. That part of tract 6.02 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4082, and 4083.

(f) That part of Orange County consisting of:

1. All of voting tabulation districts 2, 3, 60, 64, 65, 68, 69, 70, 71, 72, 73, 74, 78, 79, 80, 83, 84, 86, 87, 88, 89, 90, 92, 96, 260, 261, 262, 263, 264, 265, 266, 267, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 283, 288, and 289.

2. That part of voting tabulation district 23 consisting of:

a. That part of tract 148.04 consisting of blocks 1080, 1081, 1082, 1083, 1084, and 1085.

3. That part of voting tabulation district 29 consisting of:

a. That part of tract 150.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1064, 1065, 1107, 1108, 1109, and 1114.

b. That part of tract 175.01 consisting of blocks 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2059, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2154, 2155, 2157, 2159, 2170, 2171, and 2172.

4. That part of voting tabulation district 32 consisting of:

a. That part of tract 175.01 consisting of blocks 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2095, 2096, 2097, 2100, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3083, 3084, 3085, and 3086.

5. That part of voting tabulation district 33 consisting of:

a. That part of tract 150.04 consisting of blocks 1060, 1061, 1062, 1063, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1106, 1110, 1111, 1112, and 1113.

6. That part of voting tabulation district 42 consisting of:

a. That part of tract 149.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, and 1050.

b. That part of tract 150.04 consisting of block 1105.

c. That part of tract 181 consisting of blocks 1000, 1001, 1003, 1004, 1060, and 1061.

7. That part of voting tabulation district 48 consisting of:

a. That part of tract 147.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, and 1056.

8. That part of voting tabulation district 58 consisting of:

a. That part of tract 152.02 consisting of blocks 3004, 3020, 3021, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3035, and 3036.

9. That part of voting tabulation district 59 consisting of:

a. That part of tract 152.01 consisting of blocks 2069, 2070, 2071, 2076, 2077, 2093, 2094, 2096, 2102, and 2103.

10. That part of voting tabulation district 61 consisting of:

a. That part of tract 152.02 consisting of blocks 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3022, 3023, 3024, and 3025.

b. That part of tract 180 consisting of blocks 2046, 2049, 2050, 2051, and 2052.

11. That part of voting tabulation district 62 consisting of:

a. That part of tract 151.04 consisting of block 1037.

12. That part of voting tabulation district 66 consisting of:

a. That part of tract 151.06 consisting of blocks 3004, 3005, 3006, 3007, 3008, 3009, and 3010.

13. That part of voting tabulation district 81 consisting of:

a. That part of tract 177.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, and 1048.

b. That part of tract 177.02 consisting of blocks 1023, 1030, 1031, 1032, 1033, 1049, 1050, and 1051.

14. That part of voting tabulation district 82 consisting of:

a. That part of tract 176 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3021, 3022, and 3046.

b. That part of tract 177.01 consisting of blocks 1049, 1050, 1051, 1052, 1053, 1054, 1055, and 1056.

c. That part of tract 177.03 consisting of blocks 1016, 1039, 1040, 1041, 1042, 1043, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3013, 3035, 3036, 3052, 3053, 3054, 3055, and 3056.

d. That part of tract 178.02 consisting of blocks 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, and 1092.

15. That part of voting tabulation district 85 consisting of:

a. That part of tract 178.04 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, and 2050.

b. That part of tract 178.05 consisting of blocks 1057 and 1058.

16. That part of voting tabulation district 210 consisting of:

a. That part of tract 126 consisting of blocks 3054 and 3056.

17. That part of voting tabulation district 268 consisting of:

a. That part of tract 169.07 consisting of blocks 1020, 1025, 1026, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2007, and 2008.

18. That part of voting tabulation district 282 consisting of:

a. That part of tract 169.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, and 1026.

b. That part of tract 169.07 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, and 1031.

19. That part of voting tabulation district 284 consisting of:

a. That part of tract 145.04 consisting of blocks 1022, 1023, and 1024.

b. That part of tract 169.03 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, and 2049.

20. That part of voting tabulation district 286 consisting of:

a. That part of tract 146.07 consisting of blocks 1043 and 1044.

21. That part of voting tabulation district 287 consisting of:

a. That part of tract 146.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1052, 1053, 1054, 1055, 1058, 1059, 1060, 1061, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, and 1073.

22. That part of voting tabulation district 290 consisting of:

a. That part of tract 116 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, and 1048.

b. That part of tract 185 consisting of blocks 1006, 1007, 1009, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1055, 1056, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3045, 3046, 3047, 3048, 3049, 3050, and 3051.

(g) That part of Putnam County consisting of:

1. All of voting tabulation districts 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, and 108.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 9513 consisting of blocks 3062, 3092, 3093, and 3094.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 9513 consisting of block 3055.

4. That part of voting tabulation district 46 consisting of:

a. That part of tract 9509 consisting of blocks 1048, 5001, 5004, 5024, 5026, 5038, and 5040.

(6) District 6 is composed of:

(a) All of Flagler County.

(b) All of St. Johns County.

(c) That part of Putnam County consisting of:

1. All of voting tabulation districts 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19, 20, 21, and 22.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 9513 consisting of blocks 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1111, 1112, and 1119.

b. That part of tract 9514.02 consisting of blocks 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 3051, 3052, 3053, 3054, 3055, 3056, 3057, and 3058.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 9513 consisting of blocks 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1068, 1069, 1070, 1071, 1072, 1073, 1076, 1077, 1078, 1082, 1083, 1084, 1085, 1086, 1120, 1121, 2001, 2003, 2005, 2006, 2007, 2008, 2012, 2013, 2015, 2016, 2017, 2028, 2039, 2040, 2041, 2048, 2049, 2101, 2102, 2103, 2104, 2105, 2106, 2110, 2113, 3009, 3017, 3019, 3021, 3022, 3023, 3026, 3027, 3029, 3033, 3034, 3035, 3038, 3039, 3040, 3046, 3047, 3048, 3051, 3052, 3053, 3054, 3070, 3071, and 3072.

4. That part of voting tabulation district 46 consisting of:

a. That part of tract 9509 consisting of blocks 5000, 5003, 5005, 5006, 5007, 5008, and 5009.

(d) That part of Volusia County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 47, 48, 49, 50, 51, 52, 53, 54, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 69, 70, 74, 75, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, 270, and 271.

2. That part of voting tabulation district 46 consisting of:

a. That part of tract 832.07 consisting of blocks 2017, 3058, 3059, 3060, 3061, 3086, 3087, and 3091.

b. That part of tract 832.09 consisting of blocks 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

c. That part of tract 903.05 consisting of block 1217.

d. That part of tract 903.06 consisting of blocks 1123 and 1132.

e. That part of tract 910.01 consisting of blocks 1000, 1003, 1004, 1005, 1006, 1007, 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1032, 1057, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 2000, 2001, 2002, 2003, 2011, 2059, 2095, 2096, 2097, 2103, 2108, 2110, 2111, 2112, 2113, 2117, 2118, 2119, 2120, 2122, 2123, 2125, 2126, 2127, 2128, 2129, 2131, 2135, 3000, 3001, 3002, 3003, 3005, 3006, 3007, 3008, and 3009.

f. That part of tract 910.2 consisting of blocks 1000, 1001, 1002, 1029, 1030, and 1033.

g. That part of tract 910.21 consisting of blocks 1000, 1001, 1003, 1004, 1005, 1007, 1026, and 1053.

h. That part of tract 910.24 consisting of block 2001.

3. That part of voting tabulation district 55 consisting of:

a. That part of tract 908.05 consisting of blocks 1038 and 1039.

4. That part of voting tabulation district 71 consisting of:

a. That part of tract 909.02 consisting of blocks 2045, 2049, 2050, 2051, 2052, 2053, 2054, 2055, and 2056.

5. That part of voting tabulation district 76 consisting of:

a. That part of tract 908.03 consisting of blocks 1045, 1046, 1048, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, and 1062.

b. That part of tract 908.04 consisting of blocks 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1108, 2058, and 2061.

6. That part of voting tabulation district 77 consisting of:

a. That part of tract 908.06 consisting of blocks 1011 and 1012.

7. That part of voting tabulation district 80 consisting of:

a. That part of tract 832.09 consisting of blocks 1058, 1064, 1076, 1077, 1085, 1086, 1087, 1094, 1095, 1096, 1097, 1098, 1107, 1108, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1139, 1140, 1155, 1156, 1158, 1159, 1236, 1237, 1238, 2023, 2024, 2025, 2026, 2034, 2035, 2036, 2039, and 2040.

b. That part of tract 910.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1028, 1044, 1045, 1046, 1047, 1048, 1049, 1050, and 1073.

c. That part of tract 910.24 consisting of blocks 2012 and 2013.

8. That part of voting tabulation district 83 consisting of:

a. That part of tract 909.02 consisting of blocks 2067, 2068, 2069, and 2070.

9. That part of voting tabulation district 86 consisting of:

a. That part of tract 832.09 consisting of block 2037.

b. That part of tract 910.24 consisting of blocks 2000, 2002, 2003, 2004, 2005, 2014, and 2015.

10. That part of voting tabulation district 98 consisting of:

a. That part of tract 908.05 consisting of blocks 1007 and 1042.

b. That part of tract 910.01 consisting of blocks 1033, 1039, 1042, and 1046.

(7) District 7 is composed of:

(a) All of Seminole County.

(b) That part of Orange County consisting of:

1. All of voting tabulation districts 63, 67, 75, 76, 77, 91, 93, 94, 95, 217, 218, 219, 220, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 237, 238, 239, 240, 241, 242, 243, 245, 246, 247, 248, 253, 254, 256, and 258.

2. That part of voting tabulation district 59 consisting of:

a. That part of tract 152.01 consisting of blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2025, 2026, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2072, 2073, 2074, 2075, 2078, 2088, 2092, 2095, 2097, 2104, and 2105.

3. That part of voting tabulation district 61 consisting of:

a. That part of tract 180 consisting of blocks 2021, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2038, 2044, 2045, 2047, 2048, 2053, 2054, 2055, 2059, 2060, 2061, 2062, 2063, 2067, 2078, and 2079.

4. That part of voting tabulation district 62 consisting of:

a. That part of tract 151.04 consisting of blocks 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1039, and 1040.

5. That part of voting tabulation district 66 consisting of:

a. That part of tract 151.06 consisting of blocks 2000, 2001, 2002, 2014, 2015, 2016, 2017, 2020, 2021, 2024, 2025, 2026, 3000, 3001, 3002, and 3003.

6. That part of voting tabulation district 81 consisting of:

a. That part of tract 177.02 consisting of blocks 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1052, 1053, 1054, 1060, 1064, 1065, and 1067.

7. That part of voting tabulation district 82 consisting of:

a. That part of tract 177.03 consisting of blocks 1006, 1007, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1024, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 3010, 3011, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3057, 3058, 3059, 3060, 3061, 3062, and 3063.

8. That part of voting tabulation district 85 consisting of:

a. That part of tract 178.05 consisting of blocks 1036, 1037, 1038, 1039, 1040, 1041, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, and 1068.

9. That part of voting tabulation district 105 consisting of:

a. That part of tract 182 consisting of block 2154.

10. That part of voting tabulation district 215 consisting of:

a. That part of tract 153 consisting of blocks 1028, 1029, 1032, and 1033.

b. That part of tract 154.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3007, and 3008.

c. That part of tract 159.02 consisting of blocks 1011, 1015, and 1026.

11. That part of voting tabulation district 216 consisting of:

a. That part of tract 153 consisting of blocks 2002, 2003, 2005, 2006, and 2007.

b. That part of tract 154.02 consisting of blocks 2015, 2021, 2023, 2024, 2025, 3006, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3018, 3019, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, and 3036.

c. That part of tract 159.02 consisting of blocks 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, and 2025.

12. That part of voting tabulation district 221 consisting of:

a. That part of tract 128 consisting of block 4023.

13. That part of voting tabulation district 222 consisting of:

a. That part of tract 128 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1013, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2016, 2027, 2028, 2029, and 4024.

14. That part of voting tabulation district 234 consisting of:

a. That part of tract 162 consisting of blocks 1024, 1025, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1058, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014.

b. That part of tract 163.01 consisting of block 1070.

c. That part of tract 182 consisting of blocks 2017, 2037, and 2038.

15. That part of voting tabulation district 252 consisting of:

a. That part of tract 165.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1013, 1014, 1015, 1016, 1017, 1018, and 1019.

16. That part of voting tabulation district 259 consisting of:

a. That part of tract 166.01 consisting of blocks 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1076, 1101, 1102, 1103, 1104, 1105, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, and 2150.

b. That part of tract 166.02 consisting of blocks 1032 and 1033.

(c) That part of Volusia County consisting of:

1. All of voting tabulation districts 72, 73, 78, 79, 81, 82, 84, 85, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 99, and 100.

2. That part of voting tabulation district 46 consisting of:

a. That part of tract 910.01 consisting of block 1035.

b. That part of tract 910.2 consisting of blocks 1027, 1031, and 1059.

3. That part of voting tabulation district 55 consisting of:

a. That part of tract 908.05 consisting of block 1040.

4. That part of voting tabulation district 71 consisting of:

a. That part of tract 909.02 consisting of blocks 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2059, 2071, 2072, 2073, 2074, and 2075.

5. That part of voting tabulation district 76 consisting of:

a. That part of tract 908.03 consisting of block 1047.

b. That part of tract 908.04 consisting of block 1102.

c. That part of tract 909.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, and 2034.

6. That part of voting tabulation district 77 consisting of:

a. That part of tract 908.06 consisting of block 1006.

b. That part of tract 910.15 consisting of blocks 1032, 1033, 1034, 1035, 1036, 1037, 1038, and 1049.

c. That part of tract 910.22 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, and 1017.

d. That part of tract 910.23 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2021, 2022, 2023, 2024, and 2025.

7. That part of voting tabulation district 80 consisting of:

a. That part of tract 832.09 consisting of blocks 1157, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1209, 1212, 1213, 1214, 1216, 1231, 1232, 1233, and 1234.

b. That part of tract 910.05 consisting of blocks 1009, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1022, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1074, 1076, 1077, 1078, 1079, 1081, 1082, 1083, 1084, 1085, and 1086.

c. That part of tract 910.13 consisting of blocks 2050, 2052, 2054, 2055, 2056, and 2074.

d. That part of tract 910.29 consisting of blocks 1000, 1003, 1004, 1007, 1009, 1010, 1033, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 2000, 2002, and 2005.

8. That part of voting tabulation district 83 consisting of:

a. That part of tract 910.16 consisting of blocks 1000, 1001, 1002, 1003, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1042, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, and 2025.

b. That part of tract 910.17 consisting of blocks 1000, 1001, 1002, 1003, 2000, and 2001.

c. That part of tract 910.18 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 3000, 3001, 3002, 3003, and 3004.

d. That part of tract 910.23 consisting of blocks 1016 and 1017.

9. That part of voting tabulation district 86 consisting of:

a. That part of tract 910.05 consisting of block 1012.

b. That part of tract 910.24 consisting of blocks 1043, 2007, 2010, 2011, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2033, 2034, 2035, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, and 2094.

c. That part of tract 910.25 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, and 2033.

10. That part of voting tabulation district 98 consisting of:

a. That part of tract 908.05 consisting of blocks 1009 and 1041.

b. That part of tract 908.06 consisting of blocks 1007 and 1008.

c. That part of tract 910.01 consisting of blocks 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1040, 1041, 1043, 1044, 1045, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1061, 1062, 1063, 1064, 1065, and 1080.

d. That part of tract 910.19 consisting of block 3023.

e. That part of tract 910.22 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2026, 2027, 2028, 2029, 2031, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2073, 2074, 2075, 2076, 2078, 2079, and 2080.

(8) District 8 is composed of:

(a) All of Brevard County.

(b) All of Indian River County.

(c) That part of Orange County consisting of:

1. All of voting tabulation districts 198, 249, 250, 251, and 257.

2. That part of voting tabulation district 196 consisting of:

a. That part of tract 166.02 consisting of block 1016.

b. That part of tract 167.3 consisting of block 1000.

3. That part of voting tabulation district 205 consisting of:

a. That part of tract 167.31 consisting of blocks 1061, 1062, 1068, 1070, 1071, 1072, 1073, and 1074.

4. That part of voting tabulation district 259 consisting of:

a. That part of tract 166.01 consisting of blocks 2136, 2137, and 2138.

b. That part of tract 166.02 consisting of blocks 1029, 1030, 1031, 1034, 1035, and 1036.

(9) District 9 is composed of:

(a) That part of Orange County consisting of:

1. All of voting tabulation districts 22, 44, 45, 57, 97, 98, 99, 100, 101, 102, 103, 104, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 197, 199, 200, 201, 202, 203, 204, 206, 207, 208, 209, 211, 212, 213, 214, 235, 236, 244, and 255.

2. That part of voting tabulation district 58 consisting of:

a. That part of tract 125 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, and 1083.

3. That part of voting tabulation district 105 consisting of:

a. That part of tract 182 consisting of blocks 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2019, 2020, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2156, 2157, 2158, 2159, 2160, 2165, 2166, 3000, 3046, 3084, 3085, 3090, and 3093.

4. That part of voting tabulation district 153 consisting of:

a. That part of tract 170.08 consisting of blocks 1021, 1028, 1029, 1034, 1035, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1083, 1092, 1093, and 1104.

5. That part of voting tabulation district 177 consisting of:

a. That part of tract 168.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1108, 1117, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1281, 1282, 1283, 1301, 1307, 1308, 1309, 1310, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, and 2107.

b. That part of tract 168.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1079, 1080, 1081, and 1085.

c. That part of tract 168.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3061, 3062, and 3064.

6. That part of voting tabulation district 196 consisting of:

a. That part of tract 167.29 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1061, 1062, 1063, 1064, 1065, 1066, 1067, and 1068.

b. That part of tract 167.3 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, and 1013.

7. That part of voting tabulation district 205 consisting of:

a. That part of tract 167.31 consisting of blocks 1008, 1010, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1063, 1064, 1065, 1066, 1067, 1069, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1085, and 1086.

b. That part of tract 167.32 consisting of blocks 1050, 1051, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, and 1107.

8. That part of voting tabulation district 210 consisting of:

a. That part of tract 126 consisting of blocks 3031, 3032, 3033, 3034, 3035, 3037, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3055, 3057, and 3058.

b. That part of tract 189 consisting of blocks 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, and 6017.

9. That part of voting tabulation district 215 consisting of:

a. That part of tract 153 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1030, 1031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3018, 3019, and 3020.

b. That part of tract 154.02 consisting of block 1006.

10. That part of voting tabulation district 216 consisting of:

a. That part of tract 153 consisting of blocks 2000, 2001, 2004, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 3012, 3013, 3014, 3015, 3016, and 3017.

b. That part of tract 154.02 consisting of blocks 2022, 2026, 2027, 2028, 2029, 2030, 2031, 3016, 3020, 3030, 3031, 3032, 3033, 3034, 3035, 3037, 3038, and 3039.

11. That part of voting tabulation district 221 consisting of:

a. That part of tract 128 consisting of blocks 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4025, 4026, 4028, 4029, 4030, and 4031.

12. That part of voting tabulation district 222 consisting of:

a. That part of tract 128 consisting of blocks 1000, 1010, 1011, 1012, 1014, 1015, 1016, 1025, 1026, 1027, 1028, 2012, 2013, 2014, 2015, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3020, and 4027.

13. That part of voting tabulation district 234 consisting of:

a. That part of tract 182 consisting of blocks 1000 and 2022.

14. That part of voting tabulation district 252 consisting of:

a. That part of tract 165.04 consisting of blocks 1007, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, and 1034.

15. That part of voting tabulation district 290 consisting of:

a. That part of tract 144 consisting of blocks 1005 and 1006.

b. That part of tract 185 consisting of blocks 3035, 3036, 3044, 3052, 3053, 3054, 3055, 3056, and 3057.

(b) That part of Osceola County consisting of:

1. All of voting tabulation districts 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 30, 31, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 171, 172, 173, 174, 175, 178, 179, 180, 181, 182, 183, 184, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 208, 209, 210, 211, 212, 213, 214, 215, and 216.

2. That part of voting tabulation district 8 consisting of:

a. That part of tract 411 consisting of blocks 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1048, 1049, 1050, 1052, 1053, 1054, 1055, 1056, 1057, 1132, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2038, 2039, 2040, and 2041.

b. That part of tract 413 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1052, 1053, 1058, and 1059.

3. That part of voting tabulation district 29 consisting of:

a. That part of tract 409.01 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1023, 1024, 1025, 1032, 1035, 1054, 1055, 1056, 1057, 1058, 1059, 1066, 1067, 1069, 1094, 1101, 1104, 1105, 1106, 1107, and 1108.

b. That part of tract 409.02 consisting of blocks 1064, 1082, 2052, 2053, 2054, 2055, and 2056.

4. That part of voting tabulation district 32 consisting of:

a. That part of tract 409.02 consisting of blocks 1021, 1060, 1061, 1062, 1069, 1072, 1073, 1074, 1075, 1076, and 1083.

b. That part of tract 421 consisting of block 1044.

(10) District 10 is composed of:

(a) That part of Lake County consisting of:

1. All of voting tabulation districts 10, 11, 12, 13, 14, 15, 16, 17, 18, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 44, 45, 46, 47, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 75, 76, 77, 78, 79, 80, 81, 82, 83, 87, 88, 89, 94, 95, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 117, 120, 122, 123, 124, 125, 126, 127, and 128.

2. That part of voting tabulation district 8 consisting of:

a. That part of tract 309.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, and 1059.

3. That part of voting tabulation district 43 consisting of:

a. That part of tract 305.04 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2035, 4002, 4005, 4020, 4021, 4022, 4023, 4049, and 4050.

4. That part of voting tabulation district 48 consisting of:

a. That part of tract 305.03 consisting of blocks 2000, 2001, 2004, and 2005.

b. That part of tract 305.04 consisting of blocks 1005, 1006, 1007, 1022, 1023, 1024, 1032, 3019, 3020, 3021, 3022, 3023, 3024, 3027, 3028, 3029, 3038, 3060, 3061, 3063, 3064, 3065, 3066, 3067, 3068, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3099, 3100, 3102, 3104, 4014, 4015, 4016, 4017, 4018, 4019, 4024, 4025, 4026, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4052, 4053, and 4054.

5. That part of voting tabulation district 73 consisting of:

a. That part of tract 303.02 consisting of block 2004.

b. That part of tract 304.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, and 1005.

c. That part of tract 304.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, and 1089.

d. That part of tract 304.11 consisting of block 1045.

6. That part of voting tabulation district 85 consisting of:

a. That part of tract 306.01 consisting of blocks 3000, 3033, 3034, 3035, 3050, 3052, 3053, 3054, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, and 3088.

7. That part of voting tabulation district 86 consisting of:

a. That part of tract 304.06 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 2001, 2007, 2014, 2015, and 2020.

8. That part of voting tabulation district 96 consisting of:

a. That part of tract 301.04 consisting of blocks 1044, 1045, 1048, 1050, 1051, 1052, 1053, and 1054.

9. That part of voting tabulation district 116 consisting of:

a. That part of tract 301.05 consisting of blocks 3000, 3025, 3026, 3027, 3028, 3029, and 3031.

10. That part of voting tabulation district 118 consisting of:

a. That part of tract 309.02 consisting of blocks 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1047, 1048, 1060, 1061, 1062, 2000, 2001, 2002, 2003, 2004, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2067, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2148, and 2149.

(b) That part of Orange County consisting of:

1. All of voting tabulation districts 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 24, 25, 26, 27, 28, 30, 31, 34, 35, 36, 37, 38, 39, 40, 41, 43, 46, 47, 49, 50, 51, 52, 53, 54, 55, 56, 269, and 285.

2. That part of voting tabulation district 23 consisting of:

a. That part of tract 148.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1114, 1115, 1116, 1117, 1118, 1119, 1120, and 1121.

b. That part of tract 148.06 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1038, 1039, and 1040.

3. That part of voting tabulation district 29 consisting of:

a. That part of tract 175.01 consisting of blocks 2152 and 2153.

4. That part of voting tabulation district 32 consisting of:

a. That part of tract 150.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1016, 1017, 1018, and 1019.

b. That part of tract 150.02 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1037, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1060, 1061, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, and 1095.

5. That part of voting tabulation district 33 consisting of:

a. That part of tract 150.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1105, 1106, 1107, 1108, 1109, 1110, and 1111.

6. That part of voting tabulation district 42 consisting of:

a. That part of tract 181 consisting of blocks 1002, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, and 1041.

7. That part of voting tabulation district 48 consisting of:

a. That part of tract 147.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, and 1021.

8. That part of voting tabulation district 153 consisting of:

a. That part of tract 170.08 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1030, 1031, 1032, 1033, 1036, 1037, 1038, 1039, 1040, 1041, 1043, 1044, 1045, 1046, 1068, 1069, 1070, 1097, 1098, 1099, 1100, and 1101.

9. That part of voting tabulation district 177 consisting of:

a. That part of tract 168.03 consisting of blocks 1019, 1020, and 1021.

10. That part of voting tabulation district 268 consisting of:

a. That part of tract 169.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, and 3046.

b. That part of tract 169.07 consisting of blocks 1027, 1028, 1030, 2006, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

11. That part of voting tabulation district 282 consisting of:

a. That part of tract 169.04 consisting of block 1016.

12. That part of voting tabulation district 284 consisting of:

a. That part of tract 169.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3035, 3044, and 3045.

13. That part of voting tabulation district 286 consisting of:

a. That part of tract 146.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, and 1053.

14. That part of voting tabulation district 287 consisting of:

a. That part of tract 146.06 consisting of blocks 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1056, 1057, 1062, 1063, and 1064.

(c) That part of Osceola County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 68, 69, 176, 177, 185, 186, 187, 198, 199, 200, 201, 202, 203, 204, 205, 206, and 207.

2. That part of voting tabulation district 8 consisting of:

a. That part of tract 411 consisting of blocks 1003, 1005, 1007, 1008, 1009, 1014, 1015, 1016, 1017, 1018, 1019, 1020, and 1122.

3. That part of voting tabulation district 29 consisting of:

a. That part of tract 408.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1092, 1093, 1096, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2149, 2150, 2153, 2154, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2168, and 2169.

b. That part of tract 409.01 consisting of blocks 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1083, 1084, 1085, 1086, 1087, 1088, 1095, 1102, and 1103.

c. That part of tract 409.02 consisting of blocks 1002, 1003, 1006, 1007, 1008, 1024, 1038, 1063, 1065, 2020, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, and 2051.

4. That part of voting tabulation district 32 consisting of:

a. That part of tract 409.02 consisting of blocks 1000, 1004, 1005, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1019, 1020, 1022, 1023, 1025, 1026, 1027, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1084, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, and 2083.

(d) That part of Polk County consisting of:

1. All of voting tabulation districts 2, 3, 4, 64, 66, 67, 68, 69, 70, 71, 72, 73, 74, 80, 81, 82, 83, 84, 91, 128, 130, 131, 132, 136, 143, and 145.

2. That part of voting tabulation district 1 consisting of:

a. That part of tract 123.09 consisting of block 1003.

3. That part of voting tabulation district 6 consisting of:

a. That part of tract 116.04 consisting of blocks 3000, 3001, 3002, and 3003.

b. That part of tract 116.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1072, 1073, 1074, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, and 1098.

c. That part of tract 123.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, and 1055.

d. That part of tract 123.09 consisting of blocks 1000, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1027, and 1028.

e. That part of tract 124.04 consisting of blocks 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1033, 1034, 1035, 1036, 1041, and 1042.

f. That part of tract 124.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, and 1096.

g. That part of tract 124.08 consisting of blocks 1000, 1001, and 1002.

h. That part of tract 124.09 consisting of blocks 1000 and 1012.

4. That part of voting tabulation district 8 consisting of:

a. That part of tract 123.09 consisting of block 1020.

5. That part of voting tabulation district 24 consisting of:

a. That part of tract 116.04 consisting of blocks 1020, 1021, 1024, 1025, 2001, 2002, 2004, 2005, 2006, 2007, 2009, 2029, 2030, 2031, and 2032.

6. That part of voting tabulation district 41 consisting of:

a. That part of tract 117.21 consisting of blocks 1015, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1029, 1037, 1038, 2000, 2001, 2002, 2003, 2025, 2028, 2044, 2048, 2064, 2068, and 2074.

7. That part of voting tabulation district 63 consisting of:

a. That part of tract 116.04 consisting of blocks 3004, 3005, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3019.

b. That part of tract 116.06 consisting of blocks 1000 and 1001.

c. That part of tract 124.08 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1041, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1057, and 2005.

8. That part of voting tabulation district 65 consisting of:

a. That part of tract 116.04 consisting of blocks 1016, 1017, 1018, 1019, 1035, 2011, 3020, 3021, 3022, 3023, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3041, 3042, 3043, 3044, 3045, and 3046.

b. That part of tract 116.06 consisting of block 2006.

c. That part of tract 124.08 consisting of blocks 1038, 1039, 1040, 1055, and 1056.

d. That part of tract 131.01 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, and 1082.

e. That part of tract 131.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 2007, 2008, 2010, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2065, and 2066.

9. That part of voting tabulation district 75 consisting of:

a. That part of tract 138.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 2036, 2037, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2058, 2059, 2088, 2089, 2090, 2092, 2093, 2099, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, and 3014.

b. That part of tract 147.02 consisting of blocks 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, and 3029.

10. That part of voting tabulation district 76 consisting of:

a. That part of tract 128.02 consisting of blocks 1040, 1050, 1051, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1080, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, and 1118.

b. That part of tract 141.23 consisting of blocks 1010, 1011, 1020, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1077, and 1078.

c. That part of tract 141.24 consisting of blocks 2051, 2052, 2053, 2054, 2055, 2056, and 2057.

11. That part of voting tabulation district 85 consisting of:

a. That part of tract 141.03 consisting of blocks 1154 and 1155.

b. That part of tract 141.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1043, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4041, 4042, 4046, 4047, 4048, 4049, 4050, 4051, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, and 4074.

c. That part of tract 141.21 consisting of blocks 1000, 1001, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1058, and 1061.

12. That part of voting tabulation district 86 consisting of:

a. That part of tract 125.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1026, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1140, 1141, 1173, 1174, 1175, 1194, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, and 2087.

13. That part of voting tabulation district 87 consisting of:

a. That part of tract 141.21 consisting of blocks 1059, 1060, 1062, 1063, 1068, 1069, 1070, 1071, 1093, 1098, and 1099.

b. That part of tract 141.23 consisting of blocks 1000 and 1009.

c. That part of tract 141.24 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2041, 2042, 2043, 2044, 2045, 2046, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2070, and 2071.

d. That part of tract 141.25 consisting of block 3007.

14. That part of voting tabulation district 90 consisting of:

a. That part of tract 141.04 consisting of block 1005.

15. That part of voting tabulation district 129 consisting of:

a. That part of tract 137.01 consisting of blocks 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, and 2065.

b. That part of tract 137.02 consisting of blocks 3041, 3042, 3043, 3044, 3045, 3046, 3047, and 3048.

c. That part of tract 138.01 consisting of blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, and 2048.

d. That part of tract 138.02 consisting of blocks 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2038, 2039, 2040, 2041, 2042, 2053, 2054, 2055, 2056, 2060, 2064, 2065, 2066, 2085, 2086, and 2087.

e. That part of tract 139.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, and 2046.

f. That part of tract 139.02 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2053, 2054, 2055, 2056, 2057, 2058, and 2061.

(11) District 11 is composed of:

(a) All of Citrus County.

(b) All of Hernando County.

(c) All of Sumter County.

(d) That part of Lake County consisting of:

1. All of voting tabulation districts 19, 20, 21, 22, 42, 74, 84, 90, 91, 92, 93, and 121.

2. That part of voting tabulation district 43 consisting of:

a. That part of tract 304.05 consisting of blocks 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2083, 2086, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, and 3042.

b. That part of tract 304.06 consisting of blocks 2065, 2071, 2072, 2074, 2075, 2077, and 2078.

c. That part of tract 305.04 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3025, 3026, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3101, 4000, 4001, 4003, 4004, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4029, and 4051.

3. That part of voting tabulation district 48 consisting of:

a. That part of tract 305.04 consisting of blocks 3062, 3069, 3098, 4013, 4027, and 4028.

4. That part of voting tabulation district 73 consisting of:

a. That part of tract 304.09 consisting of blocks 2001, 2008, 2012, 3000, 3006, 3009, and 3018.

b. That part of tract 304.1 consisting of block 1077.

c. That part of tract 304.11 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1020, 1023, 1024, 1032, 1034, 1039, 1040, 1041, 1042, 1043, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1054, 1055, 2000, 2002, 2003, 2004, 2005, 2007, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3017, 3036, 3062, 3075, 3076, 3083, 3084, 3088, and 3090.

5. That part of voting tabulation district 85 consisting of:

a. That part of tract 304.06 consisting of blocks 2005, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2039, 2040, 2041, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2053, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2067, 2068, 2069, 2070, 2073, 2076, 2079, 2080, 2081, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, and 2105.

b. That part of tract 306.01 consisting of blocks 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3051, 3055, 3093, 3094, 3095, 3096, 3097, and 3098.

6. That part of voting tabulation district 86 consisting of:

a. That part of tract 304.06 consisting of blocks 2000, 2002, 2003, 2004, 2006, 2008, 2009, 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, and 2054.

7. That part of voting tabulation district 96 consisting of:

a. That part of tract 301.04 consisting of block 1049.

(e) That part of Marion County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 33, 35, 36, 37, 38, 39, 40, 47, 50, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 75, 76, 77, 78, 79, 80, 81, 82, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 95, 96, 97, 98, 99, 100, 101, 109, 110, 111, 112, 113, 114, 119, 120, 121, 122, 123, and 125.

2. That part of voting tabulation district 32 consisting of:

a. That part of tract 4.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, and 2063.

3. That part of voting tabulation district 34 consisting of:

a. That part of tract 6.01 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, and 3073.

4. That part of voting tabulation district 43 consisting of:

a. That part of tract 2 consisting of blocks 6009, 6010, 6011, and 6014.

5. That part of voting tabulation district 45 consisting of:

a. That part of tract 2 consisting of blocks 5003, 5017, 5018, 5019, 5020, 5022, 5023, 5025, 5026, 5027, 5028, 5029, 5030, and 5031.

b. That part of tract 3.01 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, and 3034.

c. That part of tract 3.02 consisting of blocks 2024, 2025, 2026, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2056, and 2057.

6. That part of voting tabulation district 46 consisting of:

a. That part of tract 15 consisting of blocks 1059 and 1060.

b. That part of tract 25.03 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, and 1010.

7. That part of voting tabulation district 51 consisting of:

a. That part of tract 25.02 consisting of blocks 4002, 4003, 4004, 4005, and 4016.

8. That part of voting tabulation district 53 consisting of:

a. That part of tract 6.04 consisting of blocks 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1102, 1105, 2056, 2072, 2073, 2074, 2083, 2085, 2086, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2143, 2145, 2146, 2147, and 2149.

9. That part of voting tabulation district 74 consisting of:

a. That part of tract 6.02 consisting of blocks 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, and 2033.

b. That part of tract 6.04 consisting of blocks 2061, 2062, 2063, 2064, and 2066.

c. That part of tract 6.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2071, 2074, 2075, 2078, 2079, 2080, and 2081.

10. That part of voting tabulation district 83 consisting of:

a. That part of tract 6.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1068, 1069, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3079, 3080, 3081, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, and 4093.

11. That part of voting tabulation district 117 consisting of:

a. That part of tract 25.02 consisting of blocks 4018, 4030, and 4031.

12. That part of voting tabulation district 118 consisting of:

a. That part of tract 10.06 consisting of blocks 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1061, 1062, 1063, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, and 1090.

b. That part of tract 25.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3032, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3063, 3064, and 3065.

(12) District 12 is composed of:

(a) All of Pasco County.

(b) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 150, 161, 171, 172, 173, 177, 178, 179, 180, 184, 185, 188, 189, 190, 191, 192, 194, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 229, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, and 317.

2. That part of voting tabulation district 162 consisting of:

a. That part of tract 115.06 consisting of blocks 1000, 1001, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 3004, 3006, 3009, and 3010.

b. That part of tract 115.07 consisting of blocks 3000 and 3001.

3. That part of voting tabulation district 163 consisting of:

a. That part of tract 115.2 consisting of block 1005.

4. That part of voting tabulation district 193 consisting of:

a. That part of tract 115.15 consisting of blocks 1012 and 1019.

5. That part of voting tabulation district 195 consisting of:

a. That part of tract 114.1 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 3049.

b. That part of tract 114.11 consisting of blocks 1000, 1001, and 1010.

6. That part of voting tabulation district 200 consisting of:

a. That part of tract 114.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 2007, 2018, 3000, 3001, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, and 3050.

b. That part of tract 114.11 consisting of blocks 1011 and 1012.

7. That part of voting tabulation district 228 consisting of:

a. That part of tract 113.04 consisting of blocks 1000, 1003, 1004, 1021, 1022, 1023, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2018, 2019, 2020, and 2021.

8. That part of voting tabulation district 230 consisting of:

a. That part of tract 112.05 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, and 2020.

b. That part of tract 112.06 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3014, and 3015.

(c) That part of Pinellas County consisting of:

1. All of voting tabulation districts 291, 295, 296, 297, 298, 299, 302, 317, 318, 319, 320, 322, 329, 330, 331, 332, 333, 335, 336, 340, 341, 342, 343, 344, 345, 346, 347, 350, 354, 356, 357, 358, 359, 360, 361, 362, 363, 364, 365, and 366.

2. That part of voting tabulation district 292 consisting of:

a. That part of tract 272.1 consisting of blocks 3000, 3002, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, and 4007.

3. That part of voting tabulation district 293 consisting of:

a. That part of tract 272.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 4008, 4009, 4010, 4011, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, and 4027.

b. That part of tract 272.07 consisting of blocks 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3030, 3031, 3032, 3033, 3034, 3038, 3039, 3040, 3041, 4002, 4003, 4004, 4005, 4009, 4010, 4011, and 4012.

c. That part of tract 272.1 consisting of blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, and 5019.

4. That part of voting tabulation district 294 consisting of:

a. That part of tract 272.02 consisting of blocks 1000, 1001, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1044, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, and 5049.

b. That part of tract 9900 consisting of blocks 5, 6, 7, 8, and 13.

5. That part of voting tabulation district 301 consisting of:

a. That part of tract 272.08 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2022, 2023, 2024, 2025, 2026, 2027, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, and 4014.

6. That part of voting tabulation district 326 consisting of:

a. That part of tract 268.14 consisting of block 1001.

7. That part of voting tabulation district 327 consisting of:

a. That part of tract 273.2 consisting of blocks 2008, 2040, 2043, and 2044.

8. That part of voting tabulation district 334 consisting of:

a. That part of tract 273.19 consisting of blocks 2001, 2002, 2003, 2008, 2009, 2010, 2011, 2012, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3019.

b. That part of tract 273.26 consisting of blocks 1027, 1028, 1029, 1030, and 1031.

9. That part of voting tabulation district 338 consisting of:

a. That part of tract 268.11 consisting of block 3000.

(13) District 13 is composed of:

(a) That part of Pinellas County consisting of:

1. All of voting tabulation districts 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 84, 85, 86, 87, 88, 89, 90, 91, 92, 94, 95, 96, 97, 98, 99, 107, 108, 109, 111, 112, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, 300, 303, 304, 305, 306, 307, 308, 309, 310, 311, 312, 313, 314, 315, 316, 321, 323, 324, 325, 328, 337, 339, 348, 349, 351, 352, 353, and 355.

2. That part of voting tabulation district 31 consisting of:

a. That part of tract 219 consisting of block 2001.

3. That part of voting tabulation district 32 consisting of:

a. That part of tract 234 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1015, and 1016.

4. That part of voting tabulation district 33 consisting of:

a. That part of tract 235 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, and 3014.

5. That part of voting tabulation district 34 consisting of:

a. That part of tract 236 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, and 3030.

6. That part of voting tabulation district 35 consisting of:

a. That part of tract 236 consisting of blocks 1002, 1003, 1005, and 1006.

b. That part of tract 237 consisting of blocks 1000, 1001, 1002, 1003, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1022, 1023, 1024, 1025, 1026, 1027, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3000, 3001, 3002, 3003, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3020, 3021, 3022, 3023, 3024, 3025, 3026, and 3027.

7. That part of voting tabulation district 36 consisting of:

a. That part of tract 233 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2011, 3000, 3001, 3002, 3003, 3004, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, and 3018.

b. That part of tract 234 consisting of block 2011.

8. That part of voting tabulation district 37 consisting of:

a. That part of tract 229.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1053, and 1054.

9. That part of voting tabulation district 103 consisting of:

a. That part of tract 222 consisting of blocks 1004, 1005, 1006, 1009, 1010, 1011, 2004, 2005, and 2006.

10. That part of voting tabulation district 106 consisting of:

a. That part of tract 223.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, and 3045.

11. That part of voting tabulation district 113 consisting of:

a. That part of tract 222 consisting of blocks 1001, 1002, 1003, 2000, and 2001.

b. That part of tract 225.01 consisting of block 1020.

c. That part of tract 226.01 consisting of blocks 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, and 3032.

d. That part of tract 227 consisting of blocks 2021, 2025, 2026, 2036, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, and 3031.

12. That part of voting tabulation district 114 consisting of:

a. That part of tract 227 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, and 3022.

13. That part of voting tabulation district 292 consisting of:

a. That part of tract 272.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3001, 3003, 3004, 3005, 3006, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3021.

14. That part of voting tabulation district 293 consisting of:

a. That part of tract 272.02 consisting of block 2035.

15. That part of voting tabulation district 294 consisting of:

a. That part of tract 272.02 consisting of blocks 1022 and 1023.

b. That part of tract 9900 consisting of block 12.

16. That part of voting tabulation district 301 consisting of:

a. That part of tract 272.08 consisting of blocks 2005, 2019, 2020, and 2021.

17. That part of voting tabulation district 326 consisting of:

a. That part of tract 268.11 consisting of blocks 3017 and 3019.

b. That part of tract 268.14 consisting of blocks 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, and 1039.

18. That part of voting tabulation district 327 consisting of:

a. That part of tract 268.09 consisting of block 1000.

b. That part of tract 268.15 consisting of blocks 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, and 3046.

c. That part of tract 268.16 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 2000, 2001, 2002, 2019, 2020, 2021, 2022, 2023, 2030, 2031, and 2032.

d. That part of tract 268.17 consisting of blocks 2019, 2020, 2024, 2025, 2026, and 2027.

19. That part of voting tabulation district 334 consisting of:

a. That part of tract 268.14 consisting of block 1005.

b. That part of tract 273.19 consisting of block 3011.

20. That part of voting tabulation district 338 consisting of:

a. That part of tract 268.11 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2026, 2027, 2028, 2029, 2030, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3018, 3020, 3021, 3022, and 3023.

(14) District 14 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 164, 165, 166, 167, 168, 169, 170, 174, 175, 176, 181, 182, 183, 186, 187, 196, 197, 198, 199, 231, 232, 233, 236, 237, 238, 244, 274, 275, 276, 277, 278, 279, 280, 281, 283, 284, 386, 389, 390, 395, 398, 399, 400, 401, 402, 421, 430, 431, 432, 433, 440, 462, 463, 464, 465, 466, 467, 468, 469, 470, 471, 472, 473, 474, 475, 476, 477, 478, 479, 480, 481, 486, 511, 513, 518, 519, 520, 521, 523, 524, 525, 526, 527, 528, 529, 531, 532, 533, 534, 535, and 536.

2. That part of voting tabulation district 162 consisting of:

a. That part of tract 115.06 consisting of blocks 2004, 3000, 3001, 3002, 3003, 3005, 3007, 3008, and 3011.

3. That part of voting tabulation district 163 consisting of:

a. That part of tract 114.12 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2019, 2020, 2021, 2022, 2025, and 2026.

b. That part of tract 114.14 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1025, 1026, 1027, 1028, 1029, 3015, 3021, and 3022.

4. That part of voting tabulation district 193 consisting of:

a. That part of tract 115.15 consisting of blocks 1017 and 1018.

5. That part of voting tabulation district 195 consisting of:

a. That part of tract 114.11 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, and 1009.

6. That part of voting tabulation district 200 consisting of:

a. That part of tract 114.11 consisting of block 1013.

7. That part of voting tabulation district 228 consisting of:

a. That part of tract 113.04 consisting of block 1001.

8. That part of voting tabulation district 230 consisting of:

a. That part of tract 108.05 consisting of blocks 1017 and 1035.

b. That part of tract 112.05 consisting of block 2015.

c. That part of tract 112.06 consisting of blocks 2004, 2005, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2019, and 2021.

9. That part of voting tabulation district 241 consisting of:

a. That part of tract 112.04 consisting of blocks 3000, 3001, 3002, and 3003.

10. That part of voting tabulation district 263 consisting of:

a. That part of tract 110.03 consisting of blocks 2023 and 2025.

11. That part of voting tabulation district 282 consisting of:

a. That part of tract 103.05 consisting of blocks 2029, 2030, 3000, 3001, and 3002.

b. That part of tract 104.02 consisting of blocks 3000, 3001, 4000, 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, and 4019.

12. That part of voting tabulation district 392 consisting of:

a. That part of tract 133.21 consisting of blocks 3014, 3017, 3018, and 3022.

13. That part of voting tabulation district 396 consisting of:

a. That part of tract 133.21 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3019, and 3020.

(b) That part of Pinellas County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 81, 82, 83, 93, 100, 101, 102, 104, 105, and 110.

2. That part of voting tabulation district 31 consisting of:

a. That part of tract 218 consisting of blocks 1000, 1001, 1002, 3000, 3001, 3002, 4001, and 4002.

b. That part of tract 219 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, and 3002.

c. That part of tract 229.01 consisting of blocks 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1055, 1056, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

3. That part of voting tabulation district 32 consisting of:

a. That part of tract 234 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2033, and 2038.

4. That part of voting tabulation district 33 consisting of:

a. That part of tract 235 consisting of blocks 1020, 1021, 1022, 1023, 1024, 1025, 3008, 3009, 3010, 3011, 3012, 3013, and 3015.

5. That part of voting tabulation district 34 consisting of:

a. That part of tract 236 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, and 2021.

6. That part of voting tabulation district 35 consisting of:

a. That part of tract 215 consisting of blocks 1008, 1009, 1017, 1018, 1019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023.

b. That part of tract 236 consisting of blocks 1000, 1001, 1004, 1007, 1008, 1009, 1010, and 1011.

c. That part of tract 237 consisting of blocks 2000 and 2001.

d. That part of tract 9901 consisting of blocks 4, 5, and 6.

7. That part of voting tabulation district 36 consisting of:

a. That part of tract 233 consisting of blocks 1016, 2007, 2009, 2010, 3005, 3006, 3007, and 3008.

8. That part of voting tabulation district 37 consisting of:

a. That part of tract 229.01 consisting of block 1006.

9. That part of voting tabulation district 103 consisting of:

a. That part of tract 221 consisting of blocks 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, and 1028.

b. That part of tract 222 consisting of blocks 1007, 1008, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2003, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, and 4007.

c. That part of tract 223.02 consisting of block 3011.

10. That part of voting tabulation district 106 consisting of:

a. That part of tract 223.02 consisting of block 3010.

11. That part of voting tabulation district 113 consisting of:

a. That part of tract 221 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, and 1009.

b. That part of tract 222 consisting of blocks 1000 and 2002.

c. That part of tract 223.02 consisting of block 3000.

d. That part of tract 227 consisting of blocks 2019, 2020, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2038, 2039, 2040, 2041, 2042, 3032, 3033, and 3034.

12. That part of voting tabulation district 114 consisting of:

a. That part of tract 227 consisting of blocks 1023, 2010, and 2016.

(15) District 15 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 234, 235, 239, 240, 242, 243, 257, 258, 259, 260, 261, 262, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 285, 286, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 311, 312, 313, 314, 315, 316, 318, 319, 320, 321, 322, 333, 334, 335, 336, 337, 338, 339, 340, 341, 342, 343, 344, 345, 346, 347, 348, 349, 350, 351, 352, 353, 354, 355, 356, 357, 358, 359, 360, 361, 362, 363, 364, 365, 366, 367, 368, 369, 370, 371, 372, 373, 374, 375, 376, 377, 378, 379, 380, 381, 382, 383, 384, 385, 387, 388, 391, 393, 394, 397, 403, 404, 405, 406, 407, 408, 409, 410, 411, 412, 413, 414, 415, 416, 417, 418, 419, 420, 422, 423, 424, 425, 426, 427, 428, 509, 512, 514, 515, 516, and 517.

2. That part of voting tabulation district 230 consisting of:

a. That part of tract 108.05 consisting of block 1008.

b. That part of tract 112.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1011, and 1014.

c. That part of tract 112.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, and 2017.

3. That part of voting tabulation district 241 consisting of:

a. That part of tract 112.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3004, 4000, 4001, and 5000.

4. That part of voting tabulation district 263 consisting of:

a. That part of tract 110.03 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3018, 3019, 3020, 3021, 3022, 3023, and 3024.

5. That part of voting tabulation district 282 consisting of:

a. That part of tract 104.02 consisting of block 4002.

6. That part of voting tabulation district 392 consisting of:

a. That part of tract 133.21 consisting of blocks 2010, 2011, 2012, 2013, 2014, 2015, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3015, and 3016.

7. That part of voting tabulation district 396 consisting of:

a. That part of tract 133.21 consisting of blocks 2001 and 2006.

(b) That part of Polk County consisting of:

1. All of voting tabulation districts 5, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 92, 93, 94, 95, 96, 97, 98, 99, 133, 135, 139, 142, and 146.

2. That part of voting tabulation district 1 consisting of:

a. That part of tract 121.11 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 3000, 3001, 3002, 4000, 4001, 4002, 4003, and 4004.

b. That part of tract 123.06 consisting of blocks 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, and 1034.

c. That part of tract 123.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, and 2001.

d. That part of tract 123.09 consisting of blocks 1001 and 1002.

3. That part of voting tabulation district 6 consisting of:

a. That part of tract 116.05 consisting of blocks 1069, 1070, 1071, and 1075.

b. That part of tract 123.04 consisting of block 2000.

c. That part of tract 123.09 consisting of block 1018.

4. That part of voting tabulation district 8 consisting of:

a. That part of tract 123.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, and 1005.

b. That part of tract 123.07 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, and 2021.

c. That part of tract 123.09 consisting of blocks 1010, 1012, 1013, 1014, 1015, 1016, 1017, and 1019.

5. That part of voting tabulation district 24 consisting of:

a. That part of tract 116.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1054, and 1055.

b. That part of tract 116.04 consisting of blocks 2008, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, and 2057.

6. That part of voting tabulation district 41 consisting of:

a. That part of tract 117.21 consisting of blocks 1027, 1028, 1030, 1031, 1032, 1034, 1035, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2026, 2027, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2042, 2043, 2049, 2063, 2065, 2066, 2067, 2070, 2071, 2072, 2075, 2076, and 2077.

7. That part of voting tabulation district 63 consisting of:

a. That part of tract 116.04 consisting of blocks 3006, 3007, and 3047.

b. That part of tract 116.06 consisting of blocks 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1021, 1022, 1028, 1029, 1048, 1049, 1050, 1062, 1063, and 1064.

8. That part of voting tabulation district 65 consisting of:

a. That part of tract 116.04 consisting of blocks 2000, 2003, 2010, 2012, 2013, 3024, 3025, 3026, 3037, 3038, 3039, and 3040.

b. That part of tract 116.06 consisting of blocks 1004, 1017, 1018, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1030, 1031, 1032, 1033, 1034, 1043, 1044, 1045, 1051, 1052, 1053, 1058, 1059, 1060, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2031, 2051, 2052, 2053, 2054, 2055, and 2056.

9. That part of voting tabulation district 78 consisting of:

a. That part of tract 117.21 consisting of block 2069.

b. That part of tract 147.02 consisting of blocks 1029, 2000, 2001, 2002, 2003, 2004, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2031, 2052, 4005, and 4006.

10. That part of voting tabulation district 100 consisting of:

a. That part of tract 145.01 consisting of blocks 1032, 1033, 1034, 1035, 1036, 1046, 1048, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, and 2034.

b. That part of tract 153.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2021, 2023, 2024, 2025, 2027, 2028, 2029, 2030, 2032, 2034, 2035, 2036, 2037, 2067, 2084, 2085, 2086, 2087, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2101, 2105, 3048, and 3050.

11. That part of voting tabulation district 102 consisting of:

a. That part of tract 153.01 consisting of blocks 2026, 2031, 2047, 2081, 2082, and 2083.

b. That part of tract 159 consisting of blocks 1033, 1034, 1035, 1038, 1039, 1073, and 1196.

(16) District 16 is composed of:

(a) All of Sarasota County.

(b) That part of Manatee County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, and 224.

2. That part of voting tabulation district 19 consisting of:

a. That part of tract 19.09 consisting of blocks 1000 and 1012.

b. That part of tract 19.1 consisting of blocks 1001, 1005, 1006, and 1028.

c. That part of tract 19.11 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1040, and 1101.

d. That part of tract 19.12 consisting of blocks 1000, 1001, 1002, 1031, 1037, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1055, 1056, and 1057.

e. That part of tract 19.13 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1055, 1056, 1057, 1058, 1059, 1060, 1061, and 1062.

f. That part of tract 19.14 consisting of blocks 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1052, 1053, 1054, 1055, 1081, 1152, 1153, 1154, 1155, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1177, 1178, 1179, 1181, 1182, 1183, 1187, 1188, 1189, and 1190.

g. That part of tract 20.14 consisting of blocks 1000, 1004, 1034, 1050, 2000, 2009, 2010, 2014, 2015, 2016, and 2036.

3. That part of voting tabulation district 206 consisting of:

a. That part of tract 20.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1036, 1037, 1038, and 1042.

(17) District 17 is composed of:

(a) All of Charlotte County.

(b) All of DeSoto County.

(c) All of Glades County.

(d) All of Hardee County.

(e) All of Highlands County.

(f) All of Okeechobee County.

(g) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 323, 324, 325, 326, 327, 328, 329, 330, 331, 332, 434, 435, 436, 437, 438, 439, 441, 442, 443, 444, 445, 446, 447, 448, 449, 450, 451, 452, 453, 454, 455, 456, 457, 458, 459, 460, 461, 482, 483, 484, 485, 487, 488, 489, 490, 491, 492, 493, 494, 495, 496, 497, 498, 499, 500, 501, 502, 503, 504, 505, 506, 507, 508, 510, and 522.

(h) That part of Lee County consisting of:

1. All of voting tabulation districts 2, 3, 4, 5, 6, 7, 8, 47, 64, 92, 98, 99, 100, 101, 103, 109, 129, 130, 131, 132, 133, 175, 176, 177, 183, 184, 185, 186, 259, 260, and 265.

2. That part of voting tabulation district 9 consisting of:

a. That part of tract 401.25 consisting of blocks 1001, 1002, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1049, 1050, 1051, 1052, 1053, 1056, 1057, 1058, 1059, 1067, and 1068.

b. That part of tract 401.26 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, and 2060.

c. That part of tract 401.27 consisting of blocks 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, and 3031.

3. That part of voting tabulation district 10 consisting of:

a. That part of tract 203 consisting of blocks 3011 and 3037.

b. That part of tract 204 consisting of blocks 1000, 1001, 1002, 1003, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, and 1035.

c. That part of tract 205.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, and 4028.

4. That part of voting tabulation district 12 consisting of:

a. That part of tract 208 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 6001, 6002, 6003, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6023, 6024, 6028, 6029, 6030, 6031, 6032, 6033, and 6034.

5. That part of voting tabulation district 13 consisting of:

a. That part of tract 4.01 consisting of blocks 2000 and 2001.

6. That part of voting tabulation district 14 consisting of:

a. That part of tract 4.01 consisting of block 2006.

7. That part of voting tabulation district 63 consisting of:

a. That part of tract 205.01 consisting of block 1027.

b. That part of tract 205.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2016.

c. That part of tract 206 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3026, 3027, 3028, 3029, 3030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5009, 5011, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, and 5027.

d. That part of tract 208 consisting of blocks 1033, 1034, 6026, 6027, and 6035.

8. That part of voting tabulation district 65 consisting of:

a. That part of tract 202.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1013, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1038, 1039, 1040, and 2014.

b. That part of tract 202.02 consisting of block 2010.

c. That part of tract 203 consisting of blocks 1000, 1001, 2000, 4000, and 4003.

d. That part of tract 204 consisting of blocks 2029, 2030, 2031, 2032, 2033, 2034, 2036, 2037, 2039, 2040, 2042, 2043, 2066, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2098, 2101, 2102, and 2104.

9. That part of voting tabulation district 72 consisting of:

a. That part of tract 4.02 consisting of blocks 1016, 1017, and 1020.

10. That part of voting tabulation district 82 consisting of:

a. That part of tract 403.14 consisting of blocks 1010 and 1011.

11. That part of voting tabulation district 97 consisting of:

a. That part of tract 201.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1022, 1023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3031, 3032, 3033, 3034, 3035, 3036, and 3037.

b. That part of tract 202.01 consisting of block 1007.

12. That part of voting tabulation district 112 consisting of:

a. That part of tract 402.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1026, 1027, 1028, 1029, 1030, 1031, 7050, 7051, 7052, 7053, 7054, 7055, 7056, 7057, 7059, and 7060.

b. That part of tract 402.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2036, and 2042.

c. That part of tract 403.05 consisting of block 4000.

13. That part of voting tabulation district 113 consisting of:

a. That part of tract 402.03 consisting of blocks 1021, 1022, 1023, 1024, 1025, 1032, 3052, 3053, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6053, 6054, 6055, and 7058.

b. That part of tract 403.05 consisting of blocks 3003, 3004, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3029, 3030, 3031, and 4002.

14. That part of voting tabulation district 235 consisting of:

a. That part of tract 401.25 consisting of blocks 1000, 1003, 1004, 1005, 1006, 1007, 1008, 1037, 1038, 1047, 1048, 1054, 1055, 1060, 1061, 1062, 1063, 1064, 1065, 1066, and 1069.

b. That part of tract 403.05 consisting of block 3000.

15. That part of voting tabulation district 257 consisting of:

a. That part of tract 4.01 consisting of block 2005.

b. That part of tract 4.02 consisting of blocks 1018 and 1019.

c. That part of tract 302.01 consisting of blocks 1038 and 1039.

d. That part of tract 302.02 consisting of blocks 1002, 1003, 1004, 1005, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1036, 1037, 1038, and 1039.

16. That part of voting tabulation district 258 consisting of:

a. That part of tract 4.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1022, 1023, and 1025.

b. That part of tract 302.01 consisting of blocks 1013, 1014, 1015, 1030, 1031, 1032, 1035, 1036, 1040, 1041, and 1042.

c. That part of tract 401.23 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, and 1011.

(i) That part of Manatee County consisting of:

1. All of voting tabulation districts 21 and 136.

2. That part of voting tabulation district 19 consisting of:

a. That part of tract 19.14 consisting of blocks 1071, 1072, 1073, 1074, 1075, 1076, 1079, 1080, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1180, 1184, 1185, 1186, 1191, and 1192.

3. That part of voting tabulation district 206 consisting of:

a. That part of tract 20.1 consisting of blocks 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, and 1054.

(j) That part of Osceola County consisting of:

1. All of voting tabulation district 170.

(k) That part of Polk County consisting of:

1. All of voting tabulation districts 77, 79, 88, 89, 101, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 134, 137, 138, 140, 141, and 144.

2. That part of voting tabulation district 75 consisting of:

a. That part of tract 138.02 consisting of blocks 2057, 2097, and 3013.

b. That part of tract 147.01 consisting of blocks 1000, 1001, 1002, 1014, 1054, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2048, 2049, 2050, 2051, 2052, 2053, 2063, 2132, and 2133.

3. That part of voting tabulation district 76 consisting of:

a. That part of tract 141.23 consisting of blocks 1001, 1017, 1018, 1019, 1021, and 1087.

4. That part of voting tabulation district 78 consisting of:

a. That part of tract 147.01 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1039, 1041, 1042, 1053, and 2064.

b. That part of tract 147.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 3012, 3025, 3027, 3028, and 3030.

5. That part of voting tabulation district 85 consisting of:

a. That part of tract 141.05 consisting of block 1042.

6. That part of voting tabulation district 86 consisting of:

a. That part of tract 9800 consisting of blocks 1000, 1001, and 1002.

7. That part of voting tabulation district 87 consisting of:

a. That part of tract 141.21 consisting of blocks 1064, 1065, 1066, 1067, and 1082.

8. That part of voting tabulation district 90 consisting of:

a. That part of tract 141.03 consisting of blocks 1163, 1164, 1165, 1219, and 1220.

b. That part of tract 141.04 consisting of blocks 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, and 1046.

c. That part of tract 141.05 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 3000, 3001, 3002, 3008, 3009, 3010, 3011, 3012, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, and 3028.

d. That part of tract 142.01 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3010, 3013, 3014, 3015, 3016, 3017, 3018, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, and 3061.

e. That part of tract 142.03 consisting of block 1006.

9. That part of voting tabulation district 100 consisting of:

a. That part of tract 153.01 consisting of blocks 2016, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3043, 3049, 3053, 3054, and 3055.

10. That part of voting tabulation district 102 consisting of:

a. That part of tract 153.01 consisting of blocks 2038, 2039, 2040, and 2100.

b. That part of tract 159 consisting of blocks 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1074, 1075, 1076, 1077, 1078, 1088, 1089, 1090, 1091, 1092, 1155, 1156, 1169, 1175, 1178, 1180, 1181, and 1182.

11. That part of voting tabulation district 129 consisting of:

a. That part of tract 138.02 consisting of blocks 2016, 2017, 2063, 2069, 2070, 2071, 2072, 2073, and 2074.

b. That part of tract 139.01 consisting of blocks 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, and 1028.

c. That part of tract 139.02 consisting of blocks 2000, 2001, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2059, 2060, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, and 2075.

d. That part of tract 140.05 consisting of blocks 1002, 1003, 1009, 1010, 1033, 1035, 2023, 2024, 2025, 2029, 2030, 2031, 2036, and 2093.

(18) District 18 is composed of:

(a) All of Martin County.

(b) All of St. Lucie County.

(c) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 177, 178, 191, 192, 196, 197, 198, 199, 200, 201, 202, 203, 206, 207, 209, 212, 215, 216, 217, 218, 219, 220, 221, 222, 223, 226, 229, 233, 652, 653, 654, 655, 656, 657, 658, 659, 660, 661, 662, 663, 664, 665, 666, 667, 668, 669, 670, 671, 676, 680, 681, 682, 683, 686, 688, 689, 694, 695, 755, 756, 839, 840, 843, 845, 846, 848, and 850.

2. That part of voting tabulation district 50 consisting of:

a. That part of tract 10.03 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1026, 1029, 1030, and 1031.

b. That part of tract 78.31 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2025, 2026, 2027, 2029, 2030, and 2031.

3. That part of voting tabulation district 176 consisting of:

a. That part of tract 8.02 consisting of blocks 2025, 2026, 2027, 2028, 2029, and 2030.

b. That part of tract 9.03 consisting of blocks 1026, 1027, and 1031.

4. That part of voting tabulation district 179 consisting of:

a. That part of tract 10.03 consisting of block 1033.

5. That part of voting tabulation district 180 consisting of:

a. That part of tract 10.04 consisting of block 5007.

6. That part of voting tabulation district 184 consisting of:

a. That part of tract 10.04 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5019, 5020, 5021, 5022, and 5023.

7. That part of voting tabulation district 187 consisting of:

a. That part of tract 13.01 consisting of blocks 2001 and 3016.

8. That part of voting tabulation district 189 consisting of:

a. That part of tract 11.01 consisting of block 1000.

b. That part of tract 11.02 consisting of blocks 1001 and 1002.

9. That part of voting tabulation district 205 consisting of:

a. That part of tract 19.08 consisting of blocks 1007 and 1008.

10. That part of voting tabulation district 208 consisting of:

a. That part of tract 19.07 consisting of blocks 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2017.

11. That part of voting tabulation district 230 consisting of:

a. That part of tract 78.32 consisting of blocks 3002 and 3003.

b. That part of tract 78.33 consisting of blocks 2001, 2002, 2003, 2004, 2006, 2007, 2008, and 2009.

12. That part of voting tabulation district 232 consisting of:

a. That part of tract 78.32 consisting of blocks 1009, 1010, 1011, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3001, 3004, and 3005.

b. That part of tract 78.33 consisting of block 1012.

13. That part of voting tabulation district 234 consisting of:

a. That part of tract 78.32 consisting of blocks 1007 and 1008.

14. That part of voting tabulation district 235 consisting of:

a. That part of tract 78.32 consisting of blocks 2000 and 3000.

b. That part of tract 78.33 consisting of block 2000.

15. That part of voting tabulation district 303 consisting of:

a. That part of tract 19.08 consisting of blocks 1005, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2010, 2011, 2013, 2014, and 3000.

16. That part of voting tabulation district 675 consisting of:

a. That part of tract 78.08 consisting of blocks 1020, 1047, 1048, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, and 1097.

b. That part of tract 78.09 consisting of blocks 1076, 1077, 1078, 1079, 1081, 1082, 1083, 1084, 1091, 1092, 1093, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1104, and 1105.

17. That part of voting tabulation district 685 consisting of:

a. That part of tract 78.13 consisting of blocks 1000, 1001, and 1003.

18. That part of voting tabulation district 700 consisting of:

a. That part of tract 78.18 consisting of blocks 1004, 1005, 1006, 1012, and 1013.

b. That part of tract 78.37 consisting of blocks 3009 and 3010.

19. That part of voting tabulation district 758 consisting of:

a. That part of tract 10.02 consisting of blocks 1000 and 1004.

20. That part of voting tabulation district 771 consisting of:

a. That part of tract 5.11 consisting of blocks 1010, 1011, 3019, and 3020.

b. That part of tract 12 consisting of blocks 1000, 1001, 1002, 1005, 1006, 1007, and 1008.

21. That part of voting tabulation district 781 consisting of:

a. That part of tract 18.02 consisting of block 3006.

22. That part of voting tabulation district 833 consisting of:

a. That part of tract 1.02 consisting of blocks 1000 and 1017.

b. That part of tract 4.06 consisting of blocks 1000 and 1002.

c. That part of tract 4.07 consisting of blocks 2000, 2001, 2002, 2018, 2019, 2020, 2021, 2032, 2033, and 2034.

d. That part of tract 4.1 consisting of blocks 3000 and 3013.

e. That part of tract 5.07 consisting of blocks 1000 and 1017.

f. That part of tract 5.09 consisting of blocks 1000 and 2000.

g. That part of tract 9900 consisting of blocks 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11.

(19) District 19 is composed of:

(a) That part of Collier County consisting of:

1. All of voting tabulation districts 1, 4, 5, 6, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 85, 86, 87, 88, 90, 91, 93, 94, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 126, 128, 129, 135, 136, 137, and 142.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 106.05 consisting of blocks 1000, 1007, 1008, 1009, 2001, 2002, 2008, 2009, 2010, 2012, 3000, 3001, 3002, 3003, 3004, 3006, 3007, 3008, 3009, 3010, 3011, and 3012.

3. That part of voting tabulation district 79 consisting of:

a. That part of tract 104.05 consisting of block 4028.

b. That part of tract 104.18 consisting of block 2013.

4. That part of voting tabulation district 89 consisting of:

a. That part of tract 104.01 consisting of blocks 2018, 2022, and 2023.

b. That part of tract 104.05 consisting of block 4014.

c. That part of tract 104.18 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 2006, 2014, and 2028.

5. That part of voting tabulation district 92 consisting of:

a. That part of tract 104.01 consisting of blocks 1000, 1023, 1033, and 2032.

b. That part of tract 104.18 consisting of block 1055.

c. That part of tract 105.06 consisting of blocks 3002, 3003, 3004, 3005, 3006, 3007, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, and 3040.

d. That part of tract 106.02 consisting of blocks 1007, 1008, 1010, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2018, 2019, and 2020.

6. That part of voting tabulation district 112 consisting of:

a. That part of tract 111.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020.

7. That part of voting tabulation district 131 consisting of:

a. That part of tract 4.01 consisting of blocks 1000, 1001, and 1002.

b. That part of tract 4.02 consisting of blocks 1002, 1003, and 3004.

c. That part of tract 5 consisting of blocks 1001, 1004, and 1019.

d. That part of tract 101.06 consisting of block 3016.

e. That part of tract 102.09 consisting of blocks 2008 and 2009.

f. That part of tract 102.15 consisting of blocks 2007, 2008, and 3006.

g. That part of tract 108.03 consisting of blocks 1095, 1096, 1118, and 1121.

h. That part of tract 109.03 consisting of blocks 1061, 1063, 1065, 1067, and 1068.

i. That part of tract 110.02 consisting of block 1005.

j. That part of tract 9900 consisting of blocks 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21.

(b) That part of Lee County consisting of:

1. All of voting tabulation districts 11, 15, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 66, 67, 68, 69, 70, 71, 73, 74, 75, 76, 77, 78, 79, 80, 81, 83, 84, 85, 86, 87, 88, 89, 90, 91, 93, 94, 95, 96, 102, 104, 105, 106, 107, 108, 110, 111, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 166, 167, 168, 169, 170, 171, 172, 173, 174, 178, 179, 180, 181, 182, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 236, 237, 238, 239, 240, 241, 242, 243, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 261, 262, 263, 264, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, 292, 293, 294, 295, and 296.

2. That part of voting tabulation district 9 consisting of:

a. That part of tract 401.26 consisting of blocks 1040, 1041, and 2047.

b. That part of tract 403.01 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, and 4038.

3. That part of voting tabulation district 10 consisting of:

a. That part of tract 204 consisting of blocks 1033 and 1034.

b. That part of tract 205.02 consisting of blocks 4017 and 4018.

4. That part of voting tabulation district 12 consisting of:

a. That part of tract 102.03 consisting of block 1000.

b. That part of tract 208 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 6000, 6004, 6006, 6022, and 6025.

5. That part of voting tabulation district 13 consisting of:

a. That part of tract 4.01 consisting of blocks 1000, 1001, 1023, 2002, and 2003.

6. That part of voting tabulation district 14 consisting of:

a. That part of tract 4.01 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 2004, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, and 3017.

7. That part of voting tabulation district 63 consisting of:

a. That part of tract 205.02 consisting of blocks 1036, 1037, 1039, 1040, 1041, 1042, 2017, and 2018.

b. That part of tract 206 consisting of blocks 3011, 3023, 3024, 5014, 5015, 5028, 5029, 5031, 5032, and 5033.

8. That part of voting tabulation district 65 consisting of:

a. That part of tract 204 consisting of blocks 2096 and 2097.

9. That part of voting tabulation district 72 consisting of:

a. That part of tract 4.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

b. That part of tract 401.23 consisting of blocks 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3058, 3059, 3063, and 3068.

10. That part of voting tabulation district 82 consisting of:

a. That part of tract 403.08 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, and 5100.

b. That part of tract 403.09 consisting of blocks 1042, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2016, 2017, 2018, 2019, 2020, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, and 3137.

c. That part of tract 403.1 consisting of blocks 1000 and 1002.

d. That part of tract 403.12 consisting of blocks 2000, 2001, 2002, 2003, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2028, 2029, 2030, 2031, 2032, 2033, 2041, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3036, 3037, 3038, 3039, 3040, 3041, and 3042.

e. That part of tract 403.13 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 2000, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2029.

f. That part of tract 403.14 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, and 4089.

11. That part of voting tabulation district 97 consisting of:

a. That part of tract 201.01 consisting of blocks 1013, 1020, and 1021.

12. That part of voting tabulation district 112 consisting of:

a. That part of tract 403.05 consisting of blocks 4001, 4011, 4012, 4015, 4016, and 4017.

b. That part of tract 403.09 consisting of blocks 2000, 2001, 2002, 2005, 2013, 2014, and 2015.

c. That part of tract 403.13 consisting of blocks 2001, 2002, 2003, 2004, 2005, and 2006.

13. That part of voting tabulation district 113 consisting of:

a. That part of tract 403.05 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3002, 3005, 3028, 3032, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4013, and 4014.

14. That part of voting tabulation district 235 consisting of:

a. That part of tract 403.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, and 2040.

b. That part of tract 403.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, and 1046.

c. That part of tract 403.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, and 1042.

d. That part of tract 403.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, and 3001.

15. That part of voting tabulation district 257 consisting of:

a. That part of tract 302.02 consisting of block 1035.

16. That part of voting tabulation district 258 consisting of:

a. That part of tract 4.02 consisting of blocks 1021, 1024, and 2010.

(20) District 20 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 7, 23, 29, 35, 37, 38, 39, 40, 58, 70, 78, 79, 81, 82, 84, 85, 87, 89, 90, 95, 96, 97, 98, 99, 100, 102, 105, 109, 110, 111, 117, 121, 123, 124, 125, 126, 128, 129, 137, 214, 217, 218, 219, 223, 224, 226, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 311, 312, 313, 314, 315, 316, 318, 319, 320, 321, 322, 323, 324, 325, 326, 327, 328, 329, 330, 331, 332, 334, 335, 336, 337, 338, 339, 340, 341, 342, 344, 345, 347, 349, 350, 355, 356, 357, 358, 359, 360, 372, 373, 380, 389, 461, 492, 493, 494, 495, 496, 497, 498, 499, 500, 525, 527, 528, 529, 530, 531, 532, 533, 553, 555, 556, 557, 558, 559, 560, 565, 569, 865, and 866.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 103.06 consisting of blocks 1001, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, and 2039.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 103.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2029.

4. That part of voting tabulation district 31 consisting of:

a. That part of tract 107.02 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1023, 1024, 1028, 1029, 1030, 1031, 1032, 1033, 2001, 4000, 4001, 4002, 4003, and 4004.

5. That part of voting tabulation district 59 consisting of:

a. That part of tract 303.02 consisting of blocks 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, and 4017.

b. That part of tract 304.01 consisting of blocks 1025, 1026, 1027, 1028, 1029, and 1030.

c. That part of tract 304.02 consisting of blocks 1000, 1001, 1002, 1003, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1038, 1039, 1040, 1048, 2000, 2001, 2002, 2003, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2042, and 2043.

6. That part of voting tabulation district 62 consisting of:

a. That part of tract 306 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2038, 2039, 2040, 2041, 3017, 3018, and 3023.

b. That part of tract 307.04 consisting of block 3000.

7. That part of voting tabulation district 69 consisting of:

a. That part of tract 304.02 consisting of blocks 1004, 1005, 1006, 1007, 1028, 1034, 1035, 1036, 1037, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1049, 1050, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, and 2046.

b. That part of tract 305 consisting of blocks 1027, 1037, 1038, 1039, 1040, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, and 2044.

c. That part of tract 308.01 consisting of blocks 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020.

8. That part of voting tabulation district 83 consisting of:

a. That part of tract 304.02 consisting of blocks 2031 and 2032.

b. That part of tract 308.01 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2001, 2002, 2003, 2004, 2005, 2006, and 2022.

9. That part of voting tabulation district 88 consisting of:

a. That part of tract 302.02 consisting of blocks 1010, 1011, 1012, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1040, 1041, 1042, 1043, 1044, 1047, 1048, 1049, 1050, and 1051.

b. That part of tract 310.01 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1015, 1016, and 1017.

10. That part of voting tabulation district 118 consisting of:

a. That part of tract 502.07 consisting of blocks 1050, 1051, and 1056.

b. That part of tract 504.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1014, 1015, 1016, 1017, and 1018.

c. That part of tract 505.01 consisting of block 3010.

d. That part of tract 507.01 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2010, and 2013.

11. That part of voting tabulation district 120 consisting of:

a. That part of tract 507.01 consisting of blocks 2003, 2004, 2005, 2006, 2007, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2025, 2026, and 2027.

b. That part of tract 507.02 consisting of blocks 1003, 1018, 1019, 1020, 1021, 1022, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2011, 2012, 2015, 2016, 2019, 2020, 2021, and 2022.

12. That part of voting tabulation district 187 consisting of:

a. That part of tract 203.18 consisting of block 1043.

b. That part of tract 601.2 consisting of blocks 4000 and 4057.

c. That part of tract 703.21 consisting of block 1003.

d. That part of tract 9800 consisting of blocks 1001, 1002, 1008, 1014, 1018, 1019, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, and 1094.

13. That part of voting tabulation district 189 consisting of:

a. That part of tract 307.02 consisting of block 2001.

14. That part of voting tabulation district 195 consisting of:

a. That part of tract 205.02 consisting of blocks 2000, 2001, 2040, and 2041.

15. That part of voting tabulation district 216 consisting of:

a. That part of tract 201.03 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, and 1015.

16. That part of voting tabulation district 222 consisting of:

a. That part of tract 202.11 consisting of blocks 1000, 1001, and 1002.

17. That part of voting tabulation district 379 consisting of:

a. That part of tract 602.03 consisting of block 3013.

b. That part of tract 607 consisting of block 1004.

18. That part of voting tabulation district 397 consisting of:

a. That part of tract 605.01 consisting of block 5012.

19. That part of voting tabulation district 403 consisting of:

a. That part of tract 408.01 consisting of block 2000.

b. That part of tract 509 consisting of blocks 5010, 5011, and 5014.

20. That part of voting tabulation district 434 consisting of:

a. That part of tract 703.17 consisting of blocks 1002, 1003, 1004, 1005, and 1006.

b. That part of tract 9800 consisting of blocks 1004, 1006, 1012, 1015, 1095, and 1096.

21. That part of voting tabulation district 460 consisting of:

a. That part of tract 502.04 consisting of blocks 2000, 2014, 2015, and 2037.

b. That part of tract 502.07 consisting of blocks 1001, 1002, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1042, and 1043.

c. That part of tract 502.08 consisting of blocks 3000, 3001, 3002, 3003, 3023, 3024, 3025, 3026, 3028, 3033, 3034, and 3037.

22. That part of voting tabulation district 501 consisting of:

a. That part of tract 427 consisting of blocks 1000, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3042, and 3043.

23. That part of voting tabulation district 503 consisting of:

a. That part of tract 426 consisting of blocks 2002, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3012, 3013, 3015, and 3016.

24. That part of voting tabulation district 504 consisting of:

a. That part of tract 415 consisting of blocks 1000, 1001, 1016, 1017, 1018, and 1019.

b. That part of tract 416 consisting of blocks 1009, 1010, 1011, 1012, 1013, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001, 2006, 2007, 2008, 2011, 2015, 2016, 2017, 2018, 3000, 3001, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, and 4024.

c. That part of tract 417 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, and 3036.

d. That part of tract 425 consisting of blocks 3001, 3003, 3004, 3005, 3006, 3007, 3013, 3014, 3016, 3024, 3025, 3026, and 3028.

25. That part of voting tabulation district 517 consisting of:

a. That part of tract 427 consisting of blocks 3024, 3025, 3026, and 3044.

26. That part of voting tabulation district 526 consisting of:

a. That part of tract 428 consisting of blocks 1031 and 1033.

27. That part of voting tabulation district 537 consisting of:

a. That part of tract 408.01 consisting of blocks 1000, 2001, and 2002.

28. That part of voting tabulation district 538 consisting of:

a. That part of tract 408.01 consisting of blocks 2017 and 2018.

b. That part of tract 408.02 consisting of blocks 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2021, 2022, 2023, 2024, 2025, 3008, 3009, 3010, 3012, and 3013.

c. That part of tract 417 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1020, and 1021.

29. That part of voting tabulation district 539 consisting of:

a. That part of tract 426 consisting of block 3007.

b. That part of tract 427 consisting of blocks 1009, 1010, 1019, and 1022.

30. That part of voting tabulation district 543 consisting of:

a. That part of tract 416 consisting of blocks 1001, 1002, and 1008.

31. That part of voting tabulation district 552 consisting of:

a. That part of tract 408.01 consisting of block 2006.

(b) That part of Hendry County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 19, 25, 27, 28, and 29.

2. That part of voting tabulation district 18 consisting of:

a. That part of tract 6 consisting of blocks 2019, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2161, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2324, 2325, 2329, 2330, 2337, 2338, 2339, 2340, 2348, 2350, 2354, and 2357.

(c) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 181, 182, 183, 185, 186, 188, 190, 204, 210, 211, 213, 214, 224, 225, 227, 228, 236, 237, 238, 239, 240, 241, 304, 305, 307, 405, 624, 625, 626, 627, 628, 629, 630, 631, 632, 633, 634, 635, 636, 637, 638, 639, 640, 641, 642, 643, 644, 645, 646, 647, 648, 649, 650, 651, 672, 673, 674, 677, 678, 679, 684, 687, 690, 691, 692, 693, 696, 697, 698, 699, 701, 702, 704, 705, 706, 707, 708, 757, 759, 760, 761, 762, 763, 764, 765, 766, 767, 768, 769, 770, 773, 774, 775, 776, 777, 778, 780, 782, 783, 785, 786, 788, 789, 790, 791, 792, 802, 809, 810, 811, 813, 815, 832, 834, 836, 837, 838, 842, 844, 847, and 851.

2. That part of voting tabulation district 50 consisting of:

a. That part of tract 10.03 consisting of block 1028.

3. That part of voting tabulation district 176 consisting of:

a. That part of tract 9.03 consisting of block 1025.

4. That part of voting tabulation district 179 consisting of:

a. That part of tract 10.03 consisting of blocks 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2029.

5. That part of voting tabulation district 180 consisting of:

a. That part of tract 10.04 consisting of blocks 3003, 3005, 3006, 3007, and 3014.

6. That part of voting tabulation district 184 consisting of:

a. That part of tract 10.04 consisting of blocks 3001, 3002, 3004, 3010, 3011, 3012, 3013, 3015, 3016, and 3018.

b. That part of tract 13.01 consisting of block 2010.

7. That part of voting tabulation district 187 consisting of:

a. That part of tract 13.01 consisting of blocks 1012, 2000, 3011, 3012, 3013, 3014, 3015, and 3019.

8. That part of voting tabulation district 189 consisting of:

a. That part of tract 11.02 consisting of block 1003.

9. That part of voting tabulation district 205 consisting of:

a. That part of tract 19.07 consisting of blocks 1003, 1004, 1005, 1006, and 1008.

b. That part of tract 78.36 consisting of block 1000.

10. That part of voting tabulation district 208 consisting of:

a. That part of tract 19.07 consisting of block 1012.

11. That part of voting tabulation district 230 consisting of:

a. That part of tract 78.33 consisting of block 2005.

12. That part of voting tabulation district 232 consisting of:

a. That part of tract 78.33 consisting of blocks 1000, 1001, 1002, 1003, 1013, 2010, and 2011.

13. That part of voting tabulation district 234 consisting of:

a. That part of tract 31.01 consisting of block 1017.

b. That part of tract 78.32 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1012, 1013, 1014, 1015, 1016, 1017, and 1018.

c. That part of tract 78.33 consisting of blocks 1004 and 1005.

14. That part of voting tabulation district 235 consisting of:

a. That part of tract 78.32 consisting of block 1006.

15. That part of voting tabulation district 242 consisting of:

a. That part of tract 29 consisting of blocks 1000, 1001, 1002, 1004, 1034, and 1035.

b. That part of tract 30 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3012, 3030, 3031, 3032, 3033, and 3034.

16. That part of voting tabulation district 247 consisting of:

a. That part of tract 37 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2012, 2023, and 2024.

b. That part of tract 38 consisting of blocks 1000 and 1016.

17. That part of voting tabulation district 248 consisting of:

a. That part of tract 37 consisting of blocks 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2025, 2027, 2028, 2031, 2032, and 2037.

b. That part of tract 38 consisting of block 1017.

18. That part of voting tabulation district 250 consisting of:

a. That part of tract 37 consisting of blocks 2026, 2029, 2030, 2033, 2034, 2035, 2036, 3026, 3027, 3028, 3029, 3030, 3031, and 3032.

19. That part of voting tabulation district 252 consisting of:

a. That part of tract 39.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, and 1006.

20. That part of voting tabulation district 254 consisting of:

a. That part of tract 38 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, and 4009.

21. That part of voting tabulation district 255 consisting of:

a. That part of tract 38 consisting of blocks 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2017, 2018, 2019, 2020, and 2022.

22. That part of voting tabulation district 303 consisting of:

a. That part of tract 19.07 consisting of block 1007.

23. That part of voting tabulation district 319 consisting of:

a. That part of tract 44.01 consisting of blocks 1001, 1004, 1005, 1006, 1007, 1008, 1009, 1015, 1016, 1021, 2007, 2008, 2009, 2010, 2011, and 2012.

24. That part of voting tabulation district 675 consisting of:

a. That part of tract 78.08 consisting of blocks 1046, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, and 1109.

b. That part of tract 78.09 consisting of blocks 2023 and 2024.

25. That part of voting tabulation district 685 consisting of:

a. That part of tract 78.13 consisting of blocks 1009, 1010, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, and 2020.

26. That part of voting tabulation district 700 consisting of:

a. That part of tract 78.18 consisting of blocks 1016, 1017, 1019, 1024, and 1026.

27. That part of voting tabulation district 710 consisting of:

a. That part of tract 77.21 consisting of blocks 1000 and 1001.

28. That part of voting tabulation district 712 consisting of:

a. That part of tract 77.23 consisting of block 1002.

29. That part of voting tabulation district 718 consisting of:

a. That part of tract 77.05 consisting of block 1003.

b. That part of tract 77.23 consisting of blocks 1000 and 1001.

30. That part of voting tabulation district 720 consisting of:

a. That part of tract 77.05 consisting of blocks 1000, 1001, and 1002.

31. That part of voting tabulation district 721 consisting of:

a. That part of tract 77.05 consisting of blocks 1014 and 1015.

32. That part of voting tabulation district 725 consisting of:

a. That part of tract 77.63 consisting of blocks 2001 and 2002.

33. That part of voting tabulation district 727 consisting of:

a. That part of tract 77.63 consisting of blocks 2000 and 2003.

b. That part of tract 78.13 consisting of block 2025.

34. That part of voting tabulation district 731 consisting of:

a. That part of tract 39.01 consisting of blocks 3003 and 3004.

35. That part of voting tabulation district 732 consisting of:

a. That part of tract 77.6 consisting of blocks 1000, 1001, 1002, 1003, 1015, and 1016.

36. That part of voting tabulation district 735 consisting of:

a. That part of tract 39.01 consisting of blocks 3000, 3001, and 3007.

37. That part of voting tabulation district 736 consisting of:

a. That part of tract 39.01 consisting of blocks 3002, 3005, and 3006.

38. That part of voting tabulation district 737 consisting of:

a. That part of tract 39.01 consisting of blocks 2000, 2001, 2002, 2003, and 2004.

39. That part of voting tabulation district 758 consisting of:

a. That part of tract 10.02 consisting of blocks 1001, 1003, 1039, and 2038.

b. That part of tract 19.07 consisting of block 1000.

c. That part of tract 19.08 consisting of block 1000.

40. That part of voting tabulation district 772 consisting of:

a. That part of tract 12 consisting of blocks 1011, 1012, 1013, 1014, 1015, 4012, 4013, 4016, and 4017.

b. That part of tract 15 consisting of blocks 1005, 1006, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, and 4016.

41. That part of voting tabulation district 779 consisting of:

a. That part of tract 14.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1040, and 1041.

b. That part of tract 16 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, and 3024.

42. That part of voting tabulation district 781 consisting of:

a. That part of tract 18.02 consisting of blocks 1000, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, and 3011.

43. That part of voting tabulation district 796 consisting of:

a. That part of tract 28 consisting of blocks 1003, 1026, 1027, and 1028.

44. That part of voting tabulation district 800 consisting of:

a. That part of tract 44.02 consisting of blocks 1006, 1007, 1008, 1013, 1020, and 2006.

45. That part of voting tabulation district 803 consisting of:

a. That part of tract 51.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, and 1005.

b. That part of tract 52.02 consisting of blocks 1022, 1023, 1024, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2013, 2014, 2015, 2017, 2018, 2019, and 2020.

46. That part of voting tabulation district 806 consisting of:

a. That part of tract 55.01 consisting of blocks 1006, 1007, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, and 1030.

b. That part of tract 55.02 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1032, 1033, 1034, 1035, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2021, 2022, 2023, 2024, 2028, 2032, 2033, 2034, 2035, 2036, 2039, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, and 3022.

c. That part of tract 56.01 consisting of block 1001.

d. That part of tract 58.07 consisting of block 4000.

47. That part of voting tabulation district 814 consisting of:

a. That part of tract 61 consisting of blocks 1006, 1007, 1022, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, and 3030.

(21) District 21 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 3, 9, 11, 12, 13, 16, 17, 18, 19, 20, 21, 22, 24, 25, 28, 30, 32, 33, 34, 36, 86, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 188, 190, 191, 192, 193, 194, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 215, 220, 221, 225, 227, 414, 415, 416, 417, 418, 419, 420, and 421.

2. That part of voting tabulation district 62 consisting of:

a. That part of tract 307.05 consisting of block 1012.

3. That part of voting tabulation district 189 consisting of:

a. That part of tract 307.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028.

4. That part of voting tabulation district 195 consisting of:

a. That part of tract 201.03 consisting of blocks 1000, 3000, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009.

b. That part of tract 201.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, and 1015.

c. That part of tract 205.02 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, and 2008.

5. That part of voting tabulation district 216 consisting of:

a. That part of tract 201.03 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 3001.

b. That part of tract 201.04 consisting of blocks 1016, 1017, 1018, 1019, 1020, 1021, and 1022.

6. That part of voting tabulation district 222 consisting of:

a. That part of tract 202.11 consisting of blocks 1003 and 1004.

b. That part of tract 202.12 consisting of blocks 1002, 1005, 1010, 1014, 2005, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, and 2030.

(b) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 257, 258, 259, 260, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 342, 343, 345, 352, 353, 354, 355, 356, 357, 358, 359, 360, 361, 362, 363, 364, 367, 369, 373, 374, 375, 376, 377, 378, 379, 380, 381, 382, 383, 415, 487, 498, 499, 517, 518, 519, 520, 521, 522, 523, 524, 525, 526, 527, 528, 529, 530, 531, 532, 533, 534, 535, 536, 537, 538, 539, 540, 541, 542, 543, 544, 545, 546, 547, 548, 549, 550, 551, 552, 553, 554, 555, 557, 558, 561, 562, 563, 564, 565, 566, 567, 568, 569, 570, 572, 573, 574, 575, 576, 577, 580, 581, 582, 583, 584, 585, 586, 587, 588, 589, 590, 591, 592, 593, 594, 595, 596, 597, 600, 601, 602, 603, 606, 607, 608, 609, 610, 611, 612, 613, 614, 615, 616, 617, 618, 619, 620, 621, 622, 623, 709, 711, 713, 714, 715, 716, 717, 719, 722, 723, 724, 726, 728, 729, 730, 733, 734, 738, 739, 740, 741, 742, 743, 744, 745, 746, 747, 748, 749, 750, 751, 752, 753, and 754.

2. That part of voting tabulation district 252 consisting of:

a. That part of tract 39.01 consisting of blocks 1007, 1008, and 1009.

3. That part of voting tabulation district 254 consisting of:

a. That part of tract 38 consisting of blocks 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, and 5016.

4. That part of voting tabulation district 261 consisting of:

a. That part of tract 40.09 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 3001, 3002, 3003, 3004, 3005, 3006, and 3007.

b. That part of tract 40.1 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, and 1009.

5. That part of voting tabulation district 262 consisting of:

a. That part of tract 38 consisting of blocks 5013, 5014, and 5015.

b. That part of tract 41.02 consisting of blocks 1000, 1001, 1002, 1003, 1007, 1008, 1009, 1014, 1015, 1016, 1017, and 1018.

6. That part of voting tabulation district 265 consisting of:

a. That part of tract 41.01 consisting of block 3029.

7. That part of voting tabulation district 344 consisting of:

a. That part of tract 48.13 consisting of blocks 1004, 1014, 1015, 1016, 1017, 1018, 1025, 1028, 1029, 1030, and 1031.

b. That part of tract 59.16 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 3000, 3001, 3008, 3009, and 3010.

8. That part of voting tabulation district 346 consisting of:

a. That part of tract 48.13 consisting of blocks 1001, 1002, 1003, 1009, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2017.

9. That part of voting tabulation district 503 consisting of:

a. That part of tract 76.16 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 3006, and 3007.

10. That part of voting tabulation district 504 consisting of:

a. That part of tract 76.16 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 3000, 3001, 3002, 3003, 3004, and 3005.

11. That part of voting tabulation district 511 consisting of:

a. That part of tract 66.03 consisting of blocks 3008, 3009, 3010, and 3012.

12. That part of voting tabulation district 578 consisting of:

a. That part of tract 59.15 consisting of blocks 2016, 2017, 2018, 2019, and 2020.

13. That part of voting tabulation district 710 consisting of:

a. That part of tract 77.21 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 1024, 1025, and 1026.

b. That part of tract 77.23 consisting of blocks 1006, 2000, 2001, and 2007.

14. That part of voting tabulation district 712 consisting of:

a. That part of tract 77.23 consisting of blocks 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1026, 2002, 2003, 2004, 2005, 2006, 2008, 2009, and 2010.

b. That part of tract 77.24 consisting of blocks 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2026, and 2027.

15. That part of voting tabulation district 718 consisting of:

a. That part of tract 77.05 consisting of blocks 1004, 2006, and 2007.

b. That part of tract 77.23 consisting of blocks 1023, 1024, and 1025.

c. That part of tract 77.24 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, and 1008.

d. That part of tract 77.25 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1013, and 1014.

16. That part of voting tabulation district 720 consisting of:

a. That part of tract 77.05 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2011, 2021, 2022, 2023, 2024, and 2035.

17. That part of voting tabulation district 721 consisting of:

a. That part of tract 77.05 consisting of blocks 1013, 1016, 1017, 1018, 1019, and 1020.

18. That part of voting tabulation district 725 consisting of:

a. That part of tract 77.63 consisting of blocks 2005, 2006, and 2007.

19. That part of voting tabulation district 727 consisting of:

a. That part of tract 77.63 consisting of blocks 2004, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2022.

20. That part of voting tabulation district 731 consisting of:

a. That part of tract 39.01 consisting of blocks 3011, 3012, and 3013.

b. That part of tract 39.02 consisting of blocks 1009 and 1010.

c. That part of tract 48.15 consisting of block 1006.

d. That part of tract 9800 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, and 1023.

21. That part of voting tabulation district 732 consisting of:

a. That part of tract 77.6 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1017, 1018, 1019, 1020, 1021, 1022, 1027, 1028, 1029, 1030, 1032, 1033, 1034, 1036, 1037, 1038, and 1039.

b. That part of tract 77.62 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, and 2000.

22. That part of voting tabulation district 735 consisting of:

a. That part of tract 39.01 consisting of blocks 3008, 3016, 3017, 3018, 3019, 3020, and 3021.

b. That part of tract 39.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1021, 1022, 1023, 1024, 1025, 1026, and 1027.

23. That part of voting tabulation district 736 consisting of:

a. That part of tract 39.01 consisting of blocks 3009, 3010, 3014, and 3015.

b. That part of tract 39.02 consisting of blocks 1005, 1006, 1007, 1008, 1011, 1013, 1018, 1019, 1020, 1028, and 1029.

24. That part of voting tabulation district 737 consisting of:

a. That part of tract 39.01 consisting of blocks 1010, 1011, 1012, 4000, 4001, 4002, 4003, 4004, and 4005.

b. That part of tract 39.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, and 3015.

(22) District 22 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 1, 2, 4, 5, 6, 8, 14, 26, 27, 41, 42, 43, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 60, 61, 63, 64, 65, 66, 67, 68, 71, 72, 73, 74, 75, 76, 77, 80, 92, 93, 94, 101, 103, 104, 106, 107, 108, 112, 113, 114, 115, 116, 119, 122, 127, 131, 132, 133, 134, 135, 136, 361, 363, 364, 365, 366, 367, 368, 369, 370, 371, 374, 375, 376, 377, 378, 381, 383, 384, 385, 386, 387, 388, 390, 391, 392, 393, 394, 395, 396, 398, 399, 400, 401, 402, 404, 405, 406, 407, 408, 409, 410, 411, 412, 413, 458, 459, 462, 463, 464, 465, 466, 467, 468, 469, 470, 471, 472, 473, 474, 475, 476, 477, 478, 479, 480, 481, 482, 483, 484, 485, 486, 487, 488, 489, 490, 491, 502, 505, 506, 507, 508, 509, 510, 511, 512, 513, 514, 515, 516, 518, 519, 520, 521, 522, 523, 524, 534, 535, 536, 540, 541, 542, 544, 545, 546, 547, 548, 549, 550, 551, 554, 562, 563, 564, 566, 567, 868, 869, 870, and 872.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 103.06 consisting of blocks 1000, 1002, 1003, 1004, 1005, and 1006.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 103.07 consisting of blocks 2030, 2031, 2032, and 2033.

4. That part of voting tabulation district 31 consisting of:

a. That part of tract 107.02 consisting of block 1000.

5. That part of voting tabulation district 59 consisting of:

a. That part of tract 303.02 consisting of block 3000.

b. That part of tract 304.02 consisting of blocks 2030 and 2044.

6. That part of voting tabulation district 69 consisting of:

a. That part of tract 308.01 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4052, and 4053.

7. That part of voting tabulation district 83 consisting of:

a. That part of tract 304.02 consisting of block 2045.

b. That part of tract 308.01 consisting of blocks 1000, 2000, and 2021.

8. That part of voting tabulation district 88 consisting of:

a. That part of tract 310.01 consisting of blocks 1018, 1019, 1031, 1032, 1033, 1034, 1035, and 1036.

9. That part of voting tabulation district 118 consisting of:

a. That part of tract 505.01 consisting of blocks 3003, 3004, 3005, 3006, 3007, 3008, and 3009.

b. That part of tract 505.02 consisting of blocks 1012 and 1013.

10. That part of voting tabulation district 120 consisting of:

a. That part of tract 507.02 consisting of blocks 1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1023, 2014, 2017, 2018, 2023, 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, and 4021.

11. That part of voting tabulation district 333 consisting of:

a. That part of tract 601.19 consisting of blocks 1029, 2000, 2001, 2002, 2003, 2004, and 2008.

12. That part of voting tabulation district 343 consisting of:

a. That part of tract 601.21 consisting of blocks 1007, 1008, 1016, 1017, 1018, 1019, 1020, and 1024.

13. That part of voting tabulation district 351 consisting of:

a. That part of tract 601.19 consisting of blocks 1002, 1019, 1020, 1021, 1026, and 1027.

14. That part of voting tabulation district 353 consisting of:

a. That part of tract 601.21 consisting of block 2005.

15. That part of voting tabulation district 379 consisting of:

a. That part of tract 607 consisting of blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009.

16. That part of voting tabulation district 382 consisting of:

a. That part of tract 601.21 consisting of blocks 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4009, 4010, and 4011.

b. That part of tract 601.22 consisting of blocks 2022 and 2026.

c. That part of tract 610.02 consisting of blocks 1014, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, and 4023.

17. That part of voting tabulation district 397 consisting of:

a. That part of tract 606.07 consisting of blocks 2000, 2018, and 2019.

18. That part of voting tabulation district 403 consisting of:

a. That part of tract 509 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2006, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 5006, 5007, 5008, and 5009.

19. That part of voting tabulation district 460 consisting of:

a. That part of tract 505.02 consisting of block 1014.

20. That part of voting tabulation district 501 consisting of:

a. That part of tract 427 consisting of block 1001.

21. That part of voting tabulation district 503 consisting of:

a. That part of tract 426 consisting of blocks 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3011, 3014, 3017, 3018, 3019, 3020, and 3021.

22. That part of voting tabulation district 504 consisting of:

a. That part of tract 416 consisting of blocks 1000, 1017, 1019, 1020, and 1041.

b. That part of tract 425 consisting of blocks 3002, 3008, 3009, 3012, 3015, 3017, 3020, 3021, 3022, 3023, 3027, 3029, 3030, and 3031.

23. That part of voting tabulation district 517 consisting of:

a. That part of tract 427 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026.

24. That part of voting tabulation district 526 consisting of:

a. That part of tract 431 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2025, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009.

25. That part of voting tabulation district 537 consisting of:

a. That part of tract 408.01 consisting of block 2003.

26. That part of voting tabulation district 538 consisting of:

a. That part of tract 408.02 consisting of blocks 1007, 2020, 3006, 3007, and 3011.

27. That part of voting tabulation district 539 consisting of:

a. That part of tract 426 consisting of blocks 3008, 3009, 3010, 3022, and 3023.

b. That part of tract 427 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1011, 1013, and 1014.

28. That part of voting tabulation district 543 consisting of:

a. That part of tract 416 consisting of blocks 1003, 1004, 1005, 1006, 1007, and 1018.

b. That part of tract 418.01 consisting of blocks 2006, 2007, 2008, and 2009.

c. That part of tract 425 consisting of blocks 3000, 3010, 3011, 3018, 3019, 3032, 3033, 3034, 3035, 3036, 3037, 3038, and 3039.

29. That part of voting tabulation district 552 consisting of:

a. That part of tract 408.01 consisting of block 2004.

30. That part of voting tabulation district 561 consisting of:

a. That part of tract 431 consisting of blocks 1034, 2028, 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2038, 2039, and 2040.

b. That part of tract 1106 consisting of blocks 1022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3157, 3158, and 3159.

31. That part of voting tabulation district 568 consisting of:

a. That part of tract 430.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, and 1008.

32. That part of voting tabulation district 631 consisting of:

a. That part of tract 1106 consisting of block 3016.

33. That part of voting tabulation district 867 consisting of:

a. That part of tract 611 consisting of blocks 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3025, 3026, 3027, 3030, 3033, and 3034.

(b) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 193, 194, 195, 243, 244, 245, 246, 249, 251, 256, 263, 264, 266, 267, 268, 308, 309, 310, 311, 312, 313, 314, 315, 316, 317, 318, 320, 321, 322, 323, 324, 325, 326, 327, 328, 329, 330, 331, 332, 333, 334, 335, 336, 337, 338, 339, 340, 341, 347, 348, 349, 350, 351, 365, 366, 368, 370, 371, 372, 384, 385, 386, 387, 388, 389, 390, 391, 392, 393, 394, 395, 396, 397, 398, 399, 400, 401, 402, 403, 404, 406, 407, 408, 409, 410, 411, 412, 413, 414, 416, 417, 418, 419, 420, 421, 422, 423, 424, 425, 426, 427, 428, 429, 430, 431, 432, 433, 434, 435, 436, 437, 438, 439, 440, 441, 442, 443, 444, 445, 446, 447, 448, 449, 450, 451, 452, 453, 454, 455, 456, 457, 458, 459, 460, 461, 462, 463, 464, 465, 466, 467, 468, 469, 470, 471, 472, 473, 474, 475, 476, 477, 478, 479, 480, 481, 482, 483, 484, 485, 486, 488, 489, 490, 491, 492, 493, 494, 495, 496, 497, 500, 501, 502, 505, 506, 507, 508, 509, 510, 512, 513, 514, 515, 516, 556, 559, 560, 571, 579, 598, 599, 604, 605, 784, 787, 793, 794, 795, 797, 798, 799, 801, 804, 805, 807, 808, 816, 817, 818, 819, 820, 821, 822, 823, 824, 825, 826, 827, 828, 829, 830, 831, 841, and 849.

2. That part of voting tabulation district 242 consisting of:

a. That part of tract 28 consisting of blocks 1018, 1019, 1020, 1021, 1022, 1023, 1029, 1030, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, and 1044.

3. That part of voting tabulation district 247 consisting of:

a. That part of tract 34 consisting of blocks 1005, 1006, 1007, 1011, 1012, 1013, 1014, and 1018.

b. That part of tract 36 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1010, 1013, 1014, and 1016.

c. That part of tract 37 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, and 4012.

4. That part of voting tabulation district 248 consisting of:

a. That part of tract 36 consisting of blocks 1017, 1018, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 4003, 4004, 4005, 4006, 4013, 4014, 4021, 4022, 4023, and 4030.

b. That part of tract 37 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, and 4027.

5. That part of voting tabulation district 250 consisting of:

a. That part of tract 36 consisting of blocks 4031, 4038, 4039, 4040, 4041, 4044, 4045, 4057, 4058, and 4061.

6. That part of voting tabulation district 255 consisting of:

a. That part of tract 38 consisting of blocks 2010, 2012, 2013, 2014, 2016, and 2021.

7. That part of voting tabulation district 261 consisting of:

a. That part of tract 40.09 consisting of blocks 2003, 2004, 3000, and 3008.

b. That part of tract 40.1 consisting of block 1000.

8. That part of voting tabulation district 262 consisting of:

a. That part of tract 41.02 consisting of blocks 1004, 1005, 1006, 1010, 1011, 1012, 1013, 3001, 3002, 3003, 3004, 3005, 3006, and 3007.

9. That part of voting tabulation district 265 consisting of:

a. That part of tract 41.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1025, 1027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, and 3027.

10. That part of voting tabulation district 319 consisting of:

a. That part of tract 44.01 consisting of block 1002.

11. That part of voting tabulation district 344 consisting of:

a. That part of tract 48.13 consisting of blocks 1005, 1006, 1007, 1008, 1019, 1020, 1021, 1022, 1023, and 1024.

b. That part of tract 49.02 consisting of blocks 1040, 1043, 1052, and 1053.

12. That part of voting tabulation district 346 consisting of:

a. That part of tract 48.13 consisting of block 1000.

13. That part of voting tabulation district 503 consisting of:

a. That part of tract 76.14 consisting of blocks 2007, 2008, 2009, 2010, and 2011.

14. That part of voting tabulation district 504 consisting of:

a. That part of tract 76.16 consisting of block 1000.

15. That part of voting tabulation district 511 consisting of:

a. That part of tract 66.03 consisting of block 3004.

16. That part of voting tabulation district 578 consisting of:

a. That part of tract 59.15 consisting of blocks 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2021.

17. That part of voting tabulation district 771 consisting of:

a. That part of tract 5.11 consisting of block 1012.

b. That part of tract 15 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1027, 1028, 1029, 1030, and 1031.

18. That part of voting tabulation district 772 consisting of:

a. That part of tract 15 consisting of blocks 1016, 1017, 1018, 1019, 1024, 1025, and 1026.

19. That part of voting tabulation district 779 consisting of:

a. That part of tract 16 consisting of blocks 1000, 1001, 2000, 2001, and 2012.

b. That part of tract 17 consisting of blocks 2000 and 2001.

c. That part of tract 23 consisting of blocks 1000 and 1001.

20. That part of voting tabulation district 796 consisting of:

a. That part of tract 28 consisting of blocks 1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1024, 1025, 1031, 1032, 1033, 1034, 1035, 1045, 3000, 3001, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, and 4014.

21. That part of voting tabulation district 800 consisting of:

a. That part of tract 44.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, and 2035.

b. That part of tract 52.03 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1021, 1022, 1023, 1024, 1025, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012.

c. That part of tract 52.04 consisting of blocks 3022, 3023, 3034, 3035, and 3036.

22. That part of voting tabulation district 803 consisting of:

a. That part of tract 51.01 consisting of blocks 1000, 1001, 1002, 1003, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

b. That part of tract 52.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012.

c. That part of tract 52.03 consisting of blocks 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, and 2037.

23. That part of voting tabulation district 806 consisting of:

a. That part of tract 50 consisting of blocks 2031 and 2032.

24. That part of voting tabulation district 814 consisting of:

a. That part of tract 61 consisting of blocks 1016 and 1023.

25. That part of voting tabulation district 833 consisting of:

a. That part of tract 35.04 consisting of blocks 1000, 1044, and 1045.

b. That part of tract 35.07 consisting of blocks 1000 and 3000.

c. That part of tract 35.09 consisting of blocks 1000 and 4000.

d. That part of tract 35.11 consisting of block 1000.

e. That part of tract 54.07 consisting of blocks 1000, 1004, and 1005.

f. That part of tract 54.09 consisting of blocks 1023 and 1024.

g. That part of tract 54.11 consisting of blocks 1000, 2000, 2012, 2013, and 2014.

h. That part of tract 74.1 consisting of blocks 1000 and 2000.

i. That part of tract 74.12 consisting of blocks 1000, 1001, and 1002.

j. That part of tract 74.14 consisting of block 1000.

k. That part of tract 74.16 consisting of blocks 2000 and 3016.

l. That part of tract 74.18 consisting of block 1000.

m. That part of tract 74.2 consisting of block 2002.

n. That part of tract 9900 consisting of blocks 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, and 29.

(23) District 23 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 44, 45, 317, 346, 348, 352, 354, 362, 425, 426, 427, 428, 429, 430, 431, 432, 433, 435, 436, 437, 438, 439, 440, 441, 442, 443, 449, 450, 451, 452, 454, 455, 456, 457, 570, 571, 572, 573, 574, 575, 576, 577, 578, 579, 580, 581, 582, 583, 584, 585, 586, 587, 588, 589, 590, 591, 592, 593, 595, 596, 597, 598, 599, 600, 601, 602, 603, 604, 605, 606, 607, 608, 609, 610, 612, 613, 614, 615, 616, 617, 618, 619, 620, 621, 622, 623, 624, 625, 626, 627, 629, 632, 633, 634, 635, 636, 637, 638, 639, 640, 641, 642, 643, 644, 645, 646, 647, 648, 649, 650, 651, 652, 653, 654, 655, 656, 657, 658, 659, 660, 661, 662, 663, 664, 665, 666, 667, 668, 669, 670, 671, 672, 673, 674, 675, 676, 677, 678, 679, 680, 681, 682, 683, 684, 685, 686, 687, 688, 689, 690, 691, 692, 693, 694, 695, 696, 697, 698, 699, 700, 701, 702, 703, 704, 705, 706, 707, 708, 709, 710, 711, 712, 713, 714, 715, 716, 717, 718, 719, 720, 721, 722, 723, 724, 725, 726, 727, 728, 729, 730, 731, 732, 733, 734, 735, 736, 737, 738, 739, 740, 741, 742, 743, 744, 746, 780, 781, 782, 783, 784, 785, 788, 791, 792, 793, 794, 795, 796, 797, 798, 799, 800, 801, 806, 808, 810, 811, 812, 816, 817, 818, 819, 822, 823, 824, 825, 826, 827, 828, 829, 831, 836, 837, 840, 841, 842, 843, 844, 846, 847, 848, 849, 850, 851, 852, 853, 854, 855, 856, 857, 858, 859, 860, 861, 871, 873, and 874.

2. That part of voting tabulation district 187 consisting of:

a. That part of tract 601.2 consisting of block 4056.

b. That part of tract 703.2 consisting of blocks 1000, 3000, and 4000.

c. That part of tract 703.21 consisting of blocks 1002, 1004, and 1009.

d. That part of tract 703.22 consisting of blocks 3000, 3001, and 3002.

e. That part of tract 9800 consisting of blocks 1020, 1021, 1024, 1025, 1026, 1027, 1028, and 1029.

3. That part of voting tabulation district 333 consisting of:

a. That part of tract 601.19 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1022, 1023, 1024, 1025, 1028, 1034, 1035, 1036, 1037, 2005, 2006, 2007, and 2009.

4. That part of voting tabulation district 343 consisting of:

a. That part of tract 601.19 consisting of blocks 1009, 1010, 1011, 1030, 1031, 1032, and 1033.

b. That part of tract 601.2 consisting of blocks 4005, 4007, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4046, 4047, 4048, 4049, 4050, 4051, 4052, and 4055.

5. That part of voting tabulation district 351 consisting of:

a. That part of tract 601.18 consisting of blocks 1011, 1012, 1013, 1014, 1016, 1017, 1028, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028.

b. That part of tract 601.19 consisting of blocks 1000 and 1001.

6. That part of voting tabulation district 353 consisting of:

a. That part of tract 601.2 consisting of blocks 1000, 1001, 1002, 1003, 1017, 2000, 2001, 2002, 2003, 2004, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011.

b. That part of tract 601.21 consisting of blocks 2003 and 2004.

7. That part of voting tabulation district 382 consisting of:

a. That part of tract 601.21 consisting of block 4008.

b. That part of tract 601.22 consisting of block 2027.

c. That part of tract 702.07 consisting of block 1002.

d. That part of tract 702.08 consisting of block 3000.

8. That part of voting tabulation district 434 consisting of:

a. That part of tract 703.17 consisting of blocks 1000, 1001, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1045, 1046, 1047, 1048, 1069, 1091, 1100, 1118, 1119, and 1120.

b. That part of tract 9800 consisting of blocks 1022 and 1023.

9. That part of voting tabulation district 453 consisting of:

a. That part of tract 703.14 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1077, 1078, 1079, 1080, 1081, 1082, and 1083.

b. That part of tract 1103.01 consisting of blocks 1000, 1001, 3002, 3003, 3004, 3005, and 3006.

10. That part of voting tabulation district 561 consisting of:

a. That part of tract 1106 consisting of blocks 3019, 3020, 3021, 3022, 3156, and 3167.

11. That part of voting tabulation district 568 consisting of:

a. That part of tract 430.01 consisting of blocks 1009 and 1010.

12. That part of voting tabulation district 631 consisting of:

a. That part of tract 1106 consisting of blocks 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3057, 3058, 3059, 3060, 3061, 3062, 3064, 3065, 3066, 3152, and 3153.

13. That part of voting tabulation district 778 consisting of:

a. That part of tract 1101 consisting of blocks 2001, 2002, 2003, 2008, 2009, 2010, 2019, 2020, 2021, 2022, 3003, 3004, 3005, 3006, 3007, 3025, 3026, 3027, and 3028.

14. That part of voting tabulation district 779 consisting of:

a. That part of tract 1101 consisting of blocks 3008 and 3015.

15. That part of voting tabulation district 790 consisting of:

a. That part of tract 1101 consisting of blocks 1000, 1001, 1005, 1006, 1011, 1012, 1017, 1018, 4010, 4011, 4016, 4018, and 4020.

16. That part of voting tabulation district 807 consisting of:

a. That part of tract 1103.32 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1006, 1008, 1040, 1050, and 1052.

b. That part of tract 1103.33 consisting of block 2028.

17. That part of voting tabulation district 813 consisting of:

a. That part of tract 1103.01 consisting of blocks 1003, 3007, and 3008.

18. That part of voting tabulation district 835 consisting of:

a. That part of tract 1103.26 consisting of block 2000.

b. That part of tract 1103.3 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, and 1008.

19. That part of voting tabulation district 862 consisting of:

a. That part of tract 1003 consisting of blocks 3000, 3001, 3002, 3003, 3007, 3008, 3011, 3012, 3016, 3017, 3018, 3019, 3020, and 3024.

b. That part of tract 1005.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2029.

20. That part of voting tabulation district 863 consisting of:

a. That part of tract 1004 consisting of blocks 2016, 2017, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 4002, 4003, 4006, 4007, 4008, 4014, 4015, 4016, 4017, 4020, 4022, 4025, and 4026.

21. That part of voting tabulation district 867 consisting of:

a. That part of tract 611 consisting of blocks 3024 and 3032.

(b) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 14, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 54, 60, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 82, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 221, 222, 223, 224, 225, 227, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, and 1451.

2. That part of voting tabulation district 13 consisting of:

a. That part of tract 38.01 consisting of blocks 1000, 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4017, 4019, 4020, 4021, 4031, 4032, 4033, 4034, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, and 5011.

b. That part of tract 38.04 consisting of blocks 1009 and 2016.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 38.01 consisting of blocks 3003, 4016, 4018, 4022, 4023, 4024, 4025, and 4027.

b. That part of tract 38.04 consisting of block 4011.

4. That part of voting tabulation district 53 consisting of:

a. That part of tract 45 consisting of blocks 1004, 1005, 1008, 1009, 1013, 1027, 1028, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, and 3004.

5. That part of voting tabulation district 61 consisting of:

a. That part of tract 97.03 consisting of blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, and 2056.

6. That part of voting tabulation district 81 consisting of:

a. That part of tract 1.13 consisting of blocks 1006, 1012, 1013, 1014, and 1015.

b. That part of tract 2.11 consisting of blocks 2000 and 2027.

c. That part of tract 97.04 consisting of blocks 2000, 2046, and 3000.

7. That part of voting tabulation district 1412 consisting of:

a. That part of tract 9810 consisting of blocks 1008, 1009, 1013, and 1014.

(24) District 24 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 422, 423, 424, 444, 445, 446, 447, 448, 745, 747, 748, 749, 750, 751, 752, 753, 754, 755, 756, 757, 758, 759, 760, 761, 762, 763, 771, 772, 773, 774, 775, 776, 777, 786, 787, 802, 803, 805, 838, 839, and 845.

2. That part of voting tabulation district 764 consisting of:

a. That part of tract 1103.21 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, and 1022.

3. That part of voting tabulation district 778 consisting of:

a. That part of tract 1101 consisting of blocks 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018.

4. That part of voting tabulation district 779 consisting of:

a. That part of tract 1101 consisting of blocks 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, and 3019.

b. That part of tract 1103.4 consisting of blocks 4010 and 4011.

c. That part of tract 1103.41 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018.

5. That part of voting tabulation district 790 consisting of:

a. That part of tract 1101 consisting of blocks 1002, 1003, 1004, 1007, 1008, 1009, 1010, 1013, 1014, 1015, 1016, 1019, 1020, 4021, 4022, 4023, 4024, and 4025.

6. That part of voting tabulation district 862 consisting of:

a. That part of tract 1005.02 consisting of block 1000.

7. That part of voting tabulation district 863 consisting of:

a. That part of tract 1004 consisting of block 3014.

(b) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 107, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 226, 228, 229, 230, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 312, 314, 315, 316, 317, 318, 319, 320, 321, 322, 323, 324, 325, 326, 327, 328, 329, 330, 331, 332, 333, 334, 335, 336, 337, 338, 339, 340, 341, 342, 343, 345, 346, 347, 348, 349, 350, 352, 353, 355, 360, 364, 365, 371, 372, 373, 375, 376, 377, 378, 379, 380, 381, 382, 421, 468, 764, 765, 766, 769, 770, 771, 772, 773, 774, 775, 776, 777, 778, 779, 784, 785, 786, 787, 788, 789, 790, 791, 792, 793, 794, 795, 796, 797, 798, 799, 804, 805, 807, 808, 809, 810, 811, 812, 815, 816, 817, 818, 819, 820, 821, 822, 823, 824, 825, 826, 827, 828, 829, 830, 831, 832, 834, 835, 868, 883, 910, 912, 913, 914, 915, 916, 919, 920, 921, 922, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1413, 1414, 1415, 1417, 1432, 1439, and 1440.

2. That part of voting tabulation district 13 consisting of:

a. That part of tract 1.2 consisting of blocks 2010 and 2011.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 1.2 consisting of block 2023.

b. That part of tract 12.04 consisting of blocks 1000 and 1012.

4. That part of voting tabulation district 53 consisting of:

a. That part of tract 45 consisting of block 1007.

5. That part of voting tabulation district 61 consisting of:

a. That part of tract 97.03 consisting of block 1001.

b. That part of tract 97.04 consisting of blocks 1000 and 1001.

6. That part of voting tabulation district 81 consisting of:

a. That part of tract 2.11 consisting of blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2017, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2028, 2029, 2030, 2031, 2032, 2033, and 2034.

b. That part of tract 97.04 consisting of blocks 1032, 1037, 1038, 1045, 2014, 2015, 2016, 2017, 2018, 2022, 2023, 2024, 2025, 2026, 2030, 2031, 2032, 2033, 2034, 2044, 2045, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009.

7. That part of voting tabulation district 313 consisting of:

a. That part of tract 9.02 consisting of blocks 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, and 4022.

b. That part of tract 10.03 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, and 5019.

8. That part of voting tabulation district 344 consisting of:

a. That part of tract 17.01 consisting of blocks 1000, 1001, 1002, 1005, 1028, and 1029.

9. That part of voting tabulation district 420 consisting of:

a. That part of tract 5.05 consisting of blocks 2000, 2001, 2002, 2004, 2008, 2009, 2010, 2011, 2012, 2013, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2094, 2095, 2096, 2097, and 2098.

10. That part of voting tabulation district 1412 consisting of:

a. That part of tract 37.02 consisting of blocks 5004, 5006, 5007, 5008, 5009, 8000, 8001, 8002, and 8003.

b. That part of tract 45 consisting of blocks 1006 and 1017.

c. That part of tract 9810 consisting of blocks 1004, 1005, 1006, 1007, 1010, 1011, 1012, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, and 1045.

(25) District 25 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 765, 766, 767, 768, 769, 770, 789, 804, 809, 814, 815, 820, 821, 830, 832, 833, and 834.

2. That part of voting tabulation district 187 consisting of:

a. That part of tract 1103.24 consisting of block 2014.

b. That part of tract 9800 consisting of blocks 1041, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1098, 1099, 1103, 1105, 1106, 1107, 1110, 1111, 1112, 1113, and 1114.

3. That part of voting tabulation district 434 consisting of:

a. That part of tract 9800 consisting of blocks 1097, 1100, 1101, 1102, and 1109.

4. That part of voting tabulation district 453 consisting of:

a. That part of tract 9800 consisting of blocks 1104 and 1108.

5. That part of voting tabulation district 764 consisting of:

a. That part of tract 1103.25 consisting of blocks 4000, 4001, 4002, 4003, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4022, 4023, 4024, 4025, 4026, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4081, 4082, 4083, and 4090.

6. That part of voting tabulation district 807 consisting of:

a. That part of tract 1103.32 consisting of blocks 1005, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1051, 1053, 1054, 1055, and 1056.

7. That part of voting tabulation district 813 consisting of:

a. That part of tract 1103.01 consisting of blocks 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3009, and 3011.

b. That part of tract 1103.02 consisting of blocks 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

8. That part of voting tabulation district 835 consisting of:

a. That part of tract 1103.26 consisting of blocks 2001 and 2010.

b. That part of tract 1103.3 consisting of blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, and 1018.

(b) That part of Collier County consisting of:

1. All of voting tabulation districts 2, 3, 7, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 80, 81, 82, 83, 84, 95, 109, 110, 111, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 127, 130, 132, 133, 134, 138, 139, 140, 141, and 143.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 106.05 consisting of blocks 1010, 2000, 2003, 2004, 2005, 2006, 2007, 2011, and 3005.

3. That part of voting tabulation district 79 consisting of:

a. That part of tract 104.05 consisting of block 4030.

b. That part of tract 104.08 consisting of blocks 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

c. That part of tract 104.18 consisting of blocks 2000, 2001, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2029, 2030, 2031, 2032, and 2033.

d. That part of tract 105.05 consisting of block 2021.

e. That part of tract 105.06 consisting of blocks 1001, 1002, and 3000.

4. That part of voting tabulation district 89 consisting of:

a. That part of tract 104.05 consisting of block 4013.

5. That part of voting tabulation district 92 consisting of:

a. That part of tract 105.06 consisting of blocks 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3042, 3043, 3044, 3045, 3046, 3049, 3050, 3051, and 3057.

6. That part of voting tabulation district 112 consisting of:

a. That part of tract 111.02 consisting of blocks 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1044, 1045, 1046, 1047, 1048, 1061, 1066, 1067, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1105, 1106, 1107, and 1108.

b. That part of tract 111.06 consisting of block 2019.

7. That part of voting tabulation district 131 consisting of:

a. That part of tract 111.02 consisting of blocks 1068, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2272, 2273, 2324, 2325, 2339, 2340, 2341, 2358, 2359, 2360, 2365, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3245, 3246, 3247, 3248, 3249, 3250, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3275, 3277, 3278, 3279, 3280, 3282, 3283, 3284, 3286, 3287, 3288, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3434, 3435, 3436, 3452, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3499, 3500, 3501, and 3502.

b. That part of tract 111.06 consisting of blocks 1065, 1071, 1072, and 1073.

c. That part of tract 9900 consisting of blocks 22 and 23.

(c) That part of Hendry County consisting of:

1. All of voting tabulation districts 10, 11, 12, 13, 14, 15, 16, 17, 20, 21, 22, 23, 24, and 26.

2. That part of voting tabulation district 18 consisting of:

a. That part of tract 6 consisting of blocks 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2126, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2326, 2327, 2328, 2331, 2332, 2333, 2334, 2335, 2336, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2349, 2351, 2352, 2353, 2355, 2356, and 2358.

(d) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 176, 177, 178, 231, 232, 287, 288, 289, 290, 311, 351, 354, 383, 384, 385, 386, 387, 388, 389, 390, 391, 392, 393, 394, 395, 396, 397, 398, 399, 400, 401, 402, 403, 404, 405, 406, 407, 408, 409, 410, 411, 412, 413, 414, 415, 416, 417, 418, 419, 422, 423, 424, 425, 426, 427, 428, 429, 430, 431, 432, 433, 434, 435, 436, 437, 438, 439, 440, 441, 442, 443, 444, 445, 446, 447, 448, 449, 450, 451, 452, 453, 458, 459, 460, 461, 462, 463, 464, 465, 466, 467, 469, 470, 497, 498, 499, 500, 501, 502, 503, 504, 505, 506, 507, 508, 509, 510, 511, 512, 513, 514, 515, 516, 517, 518, 519, 520, 521, 522, 523, 524, 525, 526, 527, 528, 529, 530, 531, 532, 533, 534, 535, 536, 537, 538, 539, 540, 541, 542, 543, 544, 545, 546, 547, 548, 549, 550, 551, 552, 553, 554, 555, 556, 557, 558, 559, 560, 561, 562, 563, 564, 565, 566, 567, 568, 569, 570, 571, 572, 573, 574, 575, 576, 577, 578, 579, 581, 586, 588, 589, 590, 591, 592, 593, 594, 595, 596, 597, 598, 599, 600, 601, 602, 603, 604, 612, 613, 614, 616, 617, 618, 619, 620, 621, 622, 623, 624, 625, 626, 627, 628, 629, 630, 631, 632, 633, 634, 635, 636, 637, 638, 639, 640, 698, 699, 700, 701, 702, 703, 704, 705, 706, 707, 708, 709, 710, 711, 713, 714, 717, 718, 719, 720, 721, 722, 723, 724, 725, 726, 727, 728, 729, 730, 731, 732, 735, 741, 742, 743, 744, 745, 746, 747, 748, 749, 750, 751, 752, 753, 754, 755, 756, 757, 758, 759, 760, 761, 762, and 763.

2. That part of voting tabulation district 313 consisting of:

a. That part of tract 9.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, and 1013.

3. That part of voting tabulation district 420 consisting of:

a. That part of tract 5.03 consisting of block 3017.

4. That part of voting tabulation district 454 consisting of:

a. That part of tract 6.04 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, and 2039.

5. That part of voting tabulation district 455 consisting of:

a. That part of tract 6.08 consisting of blocks 1000, 1001, 1002, 1003, and 1004.

6. That part of voting tabulation district 456 consisting of:

a. That part of tract 6.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 3000, 3001, 3002, and 3003.

7. That part of voting tabulation district 471 consisting of:

a. That part of tract 7.1 consisting of blocks 1006, 1007, 1008, 1009, 1017, 1018, 1019, 1023, 1024, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

b. That part of tract 7.11 consisting of blocks 3013, 3015, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3043, 3044, 3045, 3046, 3047, 3048, 3049, and 3050.

c. That part of tract 7.12 consisting of blocks 1003 and 1004.

8. That part of voting tabulation district 615 consisting of:

a. That part of tract 90.06 consisting of block 3000.

9. That part of voting tabulation district 694 consisting of:

a. That part of tract 90.1 consisting of blocks 1148 and 1159.

(26) District 26 is composed of:

(a) All of Monroe County.

(b) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 605, 606, 641, 642, 643, 644, 645, 646, 647, 648, 649, 650, 651, 652, 653, 654, 655, 656, 657, 658, 659, 660, 661, 662, 664, 681, 682, 683, 684, 685, 686, 687, 688, 689, 690, 695, 696, 697, 712, 715, 716, 733, 734, 736, 737, 738, 739, 740, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1039, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1213, 1215, 1216, 1217, 1218, 1219, 1220, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1239, 1242, 1243, 1245, 1246, 1252, 1253, 1255, 1256, 1257, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1291, 1296, 1298, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1331, 1332, 1334, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1348, 1349, 1350, 1353, 1354, 1361, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1374, 1381, 1382, 1385, 1387, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, and 1401.

2. That part of voting tabulation district 1043 consisting of:

a. That part of tract 85.02 consisting of blocks 1017, 1018, 1019, and 1020.

3. That part of voting tabulation district 1104 consisting of:

a. That part of tract 84.15 consisting of blocks 2004, 2005, 2006, 2007, 2008, 2013, 2014, 2015, 2016, 2017, 2018, and 2019.

4. That part of voting tabulation district 1115 consisting of:

a. That part of tract 84.15 consisting of blocks 2000, 2001, 2002, 2003, 2009, 2010, 2011, and 2012.

5. That part of voting tabulation district 1212 consisting of:

a. That part of tract 102.1 consisting of blocks 1008 and 1009.

6. That part of voting tabulation district 1214 consisting of:

a. That part of tract 102.07 consisting of blocks 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

b. That part of tract 102.08 consisting of blocks 1000, 1001, 2000, 2001, 2002, 2003, 3006, 4015, 4021, 4022, 4023, and 4026.

c. That part of tract 102.1 consisting of blocks 1000, 1001, 1002, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, and 4011.

7. That part of voting tabulation district 1221 consisting of:

a. That part of tract 102.09 consisting of blocks 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, and 1045.

b. That part of tract 102.1 consisting of blocks 2004, 2015, 2016, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, and 2032.

8. That part of voting tabulation district 1268 consisting of:

a. That part of tract 108.02 consisting of blocks 1013, 1014, 1028, 1029, 2030, and 2031.

9. That part of voting tabulation district 1297 consisting of:

a. That part of tract 110.07 consisting of blocks 1024, 1025, 1026, 1027, 1028, 1030, 1033, and 1035.

10. That part of voting tabulation district 1299 consisting of:

a. That part of tract 114.01 consisting of blocks 2001, 2003, 2004, 2005, 2006, and 2022.

11. That part of voting tabulation district 1302 consisting of:

a. That part of tract 108.02 consisting of blocks 3031 and 3034.

12. That part of voting tabulation district 1303 consisting of:

a. That part of tract 111.02 consisting of blocks 4025, 4052, 4053, 4054, 4055, and 4056.

13. That part of voting tabulation district 1315 consisting of:

a. That part of tract 111.02 consisting of blocks 1042, 1043, 1046, 1047, and 1048.

14. That part of voting tabulation district 1336 consisting of:

a. That part of tract 114.01 consisting of blocks 2019, 2020, 4000, 4001, 4006, 4007, 4008, 4009, 4035, 4036, 4037, 4038, 4039, 4040, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5166, 5167, 5168, 5169, 5170, 5171, 5172, 5184, 5185, 5186, 5187, 5188, 5189, 5190, 5191, 5192, 5193, 5194, and 5195.

15. That part of voting tabulation district 1355 consisting of:

a. That part of tract 111.02 consisting of blocks 2000 and 2001.

16. That part of voting tabulation district 1360 consisting of:

a. That part of tract 110.01 consisting of block 3031.

b. That part of tract 111.01 consisting of blocks 2013, 2016, 2017, and 2018.

17. That part of voting tabulation district 1362 consisting of:

a. That part of tract 111.01 consisting of blocks 2000, 2012, and 2014.

18. That part of voting tabulation district 1375 consisting of:

a. That part of tract 114.01 consisting of blocks 3429, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3441, 3442, 3444, 3445, 3446, 3447, 3451, 3452, 3463, 3464, 3465, 3466, 3467, 3472, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3480, 3481, 3506, 3507, 3512, 3570, 3612, and 3613.

b. That part of tract 114.04 consisting of blocks 3163, 3167, 3171, 3172, 3173, 3174, 3175, and 3186.

19. That part of voting tabulation district 1376 consisting of:

a. That part of tract 114.01 consisting of blocks 3364, 3366, 3367, 3383, 3393, 3448, and 3449.

20. That part of voting tabulation district 1386 consisting of:

a. That part of tract 108.02 consisting of block 3036.

(27) District 27 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 55, 56, 57, 58, 59, 356, 357, 358, 361, 362, 363, 366, 367, 368, 369, 370, 374, 457, 472, 473, 474, 475, 476, 477, 478, 479, 480, 481, 482, 483, 484, 485, 486, 487, 488, 489, 490, 491, 492, 493, 494, 495, 496, 580, 582, 583, 584, 585, 587, 607, 608, 609, 610, 611, 663, 665, 666, 667, 668, 669, 670, 671, 672, 673, 674, 675, 676, 677, 678, 679, 680, 691, 692, 693, 767, 768, 780, 781, 782, 783, 800, 801, 802, 803, 806, 813, 814, 833, 836, 837, 838, 839, 840, 841, 842, 843, 844, 845, 846, 847, 848, 849, 850, 851, 852, 853, 854, 855, 856, 857, 858, 859, 860, 861, 862, 863, 864, 865, 866, 869, 870, 871, 872, 873, 874, 875, 876, 877, 878, 879, 880, 881, 882, 884, 885, 886, 887, 888, 889, 890, 891, 892, 893, 894, 895, 896, 897, 898, 899, 900, 901, 902, 903, 904, 905, 906, 907, 908, 909, 911, 917, 918, 923, 924, 925, 926, 927, 928, 929, 930, 931, 932, 933, 934, 935, 936, 937, 938, 939, 940, 941, 942, 943, 944, 945, 946, 947, 948, 949, 950, 951, 952, 953, 954, 955, 956, 957, 958, 959, 960, 961, 962, 963, 964, 965, 966, 967, 968, 969, 970, 971, 972, 973, 974, 975, 976, 977, 978, 979, 980, 981, 982, 983, 985, 986, 987, 988, 989, 990, 991, 992, 993, 994, 995, 996, 997, 998, 999, 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1035, 1036, 1037, 1038, 1040, 1041, 1042, 1044, 1045, 1046, 1047, 1098, 1099, 1100, 1101, 1102, 1103, 1105, 1114, 1147, 1148, 1159, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1222, 1223, 1224, 1225, 1226, 1236, 1237, 1238, 1240, 1241, 1244, 1247, 1248, 1249, 1250, 1251, 1254, 1258, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1292, 1293, 1294, 1295, 1300, 1301, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1329, 1330, 1333, 1335, 1346, 1347, 1351, 1352, 1356, 1357, 1358, 1359, 1363, 1364, 1373, 1377, 1378, 1379, 1380, 1383, 1384, 1388, 1389, 1402, 1416, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1433, 1434, 1435, 1436, 1437, 1438, 1452, and 1453.

2. That part of voting tabulation district 344 consisting of:

a. That part of tract 17.01 consisting of block 1012.

3. That part of voting tabulation district 454 consisting of:

a. That part of tract 6.04 consisting of blocks 2038, 2040, 2041, 2042, 2043, 3000, 3001, and 3002.

4. That part of voting tabulation district 455 consisting of:

a. That part of tract 6.08 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3013, and 3014.

5. That part of voting tabulation district 456 consisting of:

a. That part of tract 6.07 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2020, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3021.

6. That part of voting tabulation district 471 consisting of:

a. That part of tract 7.11 consisting of blocks 3041 and 3042.

b. That part of tract 7.12 consisting of blocks 1000, 1001, 1002, 1005, 1006, 1007, 1011, 1013, 1014, 1015, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1035, 1038, 1039, and 1040.

7. That part of voting tabulation district 615 consisting of:

a. That part of tract 90.06 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, and 4056.

8. That part of voting tabulation district 694 consisting of:

a. That part of tract 90.1 consisting of blocks 1153, 1157, 1158, 1174, 1175, and 1200.

b. That part of tract 90.3 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

c. That part of tract 90.31 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, and 2005.

9. That part of voting tabulation district 1043 consisting of:

a. That part of tract 77.02 consisting of blocks 1036, 1047, 1048, 1051, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3029, 3030, and 3031.

b. That part of tract 77.05 consisting of blocks 1009, 1010, 1011, 1012, 1013, and 1014.

10. That part of voting tabulation district 1104 consisting of:

a. That part of tract 84.09 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, and 3034.

11. That part of voting tabulation district 1115 consisting of:

a. That part of tract 84.09 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

12. That part of voting tabulation district 1212 consisting of:

a. That part of tract 105 consisting of blocks 1000 and 1001.

13. That part of voting tabulation district 1214 consisting of:

a. That part of tract 102.07 consisting of block 1026.

14. That part of voting tabulation district 1221 consisting of:

a. That part of tract 105 consisting of blocks 1002, 1003, 1004, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7009, and 7012.

15. That part of voting tabulation district 1268 consisting of:

a. That part of tract 108.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2024, 2025, 2027, 2028, 2029, 2032, 2033, 2041, 3000, 3001, 3002, 3007, 3008, 3009, 3010, 3011, and 3012.

16. That part of voting tabulation district 1297 consisting of:

a. That part of tract 110.07 consisting of blocks 1029 and 1032.

17. That part of voting tabulation district 1299 consisting of:

a. That part of tract 114.01 consisting of blocks 2000 and 2002.

18. That part of voting tabulation district 1302 consisting of:

a. That part of tract 108.02 consisting of blocks 1038, 3029, 3030, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, and 3046.

19. That part of voting tabulation district 1303 consisting of:

a. That part of tract 109 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, and 3012.

20. That part of voting tabulation district 1315 consisting of:

a. That part of tract 109 consisting of blocks 2004, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2024, 2030, and 2031.

21. That part of voting tabulation district 1336 consisting of:

a. That part of tract 114.01 consisting of blocks 5059, 5060, and 5061.

22. That part of voting tabulation district 1355 consisting of:

a. That part of tract 110.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3020, 3022, and 3024.

23. That part of voting tabulation district 1360 consisting of:

a. That part of tract 110.01 consisting of blocks 3009, 3010, 3011, and 3012.

24. That part of voting tabulation district 1362 consisting of:

a. That part of tract 110.01 consisting of blocks 3005, 3006, 3007, and 3008.

25. That part of voting tabulation district 1375 consisting of:

a. That part of tract 114.01 consisting of blocks 3468, 3469, and 3471.

26. That part of voting tabulation district 1376 consisting of:

a. That part of tract 114.01 consisting of blocks 3079, 3295, 3296, 3297, 3298, 3299, 3375, 3378, 3390, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3489, 3490, 3499, 3500, 3501, 3502, 3503, 3504, 3508, 3509, 3510, and 3511.

27. That part of voting tabulation district 1386 consisting of:

a. That part of tract 108.02 consisting of blocks 3037, 3047, and 3048.

History.—s. 2, ch. 2014-255.

1Note.—On July 9, 2015, the Florida Supreme Court held portions of the congressional district map unconstitutional in The League of Women Voters of Florida v. Detzner, 172 So. 3d 363 (Fla. 2015), and relinquished the case to the trial court with directions to the Legislature to redraw districts 5, 13, 14, 21, 22, 25, 26, 27, and all other districts affected by the redrawing. The Legislature was unable to produce a map, and the districts were determined by court order in Romo v. Detzner and Bondi and The League of Women Voters of Florida v. Detzner, Case Nos. 2012-CA-00412 and 2012-CA-00490, United States District Court for the Northern District of Florida, October 9, 2015; the final congressional redistricting plan was approved by the Florida Supreme Court, The League of Women Voters of Florida v. Detzner, No. SC14-1905 (Fla. December 2, 2015).



8.082 - Inclusion of unlisted territory in contiguous districts.

18.082 Inclusion of unlisted territory in contiguous districts.—Any portion of the state which is not stated in this act as being included in any district described in this act but which is entirely surrounded by a district shall be deemed to be included within the surrounding district. Any portion of the state which is not included in any district described in this act and which is not entirely surrounded by a district shall be included within that district contiguous to such portion that contains the least population per representative according to the United States Decennial Census of 2010; however, if every district contiguous to such portion has an equal population, such portion shall be included within the lowest-numbered district that is contiguous to such portion.

History.—s. 3, ch. 2014-255.

1Note.—On July 9, 2015, the Florida Supreme Court held portions of the congressional district map unconstitutional in The League of Women Voters of Florida v. Detzner, 172 So. 3d 363 (Fla. 2015), and relinquished the case to the trial court with directions to the Legislature to redraw districts 5, 13, 14, 21, 22, 25, 26, 27, and all other districts affected by the redrawing. The Legislature was unable to produce a map, and the districts were determined by court order in Romo v. Detzner and Bondi and The League of Women Voters of Florida v. Detzner, Case Nos. 2012-CA-00412 and 2012-CA-00490, United States District Court for the Northern District of Florida, October 9, 2015; the final congressional redistricting plan was approved by the Florida Supreme Court, The League of Women Voters of Florida v. Detzner, No. SC14-1905 (Fla. December 2, 2015).



8.083 - Districts with noncontiguous territory.

18.083 Districts with noncontiguous territory.—If any district described in this act is composed of noncontiguous territory, the noncontiguous portion that has the least population shall be included in the district that is contiguous to such portion and that has the least population; however, if all contiguous districts have equal populations, such portion shall be included within that contiguous district that has the lowest number designation.

History.—s. 4, ch. 2014-255.

1Note.—On July 9, 2015, the Florida Supreme Court held portions of the congressional district map unconstitutional in The League of Women Voters of Florida v. Detzner, 172 So. 3d 363 (Fla. 2015), and relinquished the case to the trial court with directions to the Legislature to redraw districts 5, 13, 14, 21, 22, 25, 26, 27, and all other districts affected by the redrawing. The Legislature was unable to produce a map, and the districts were determined by court order in Romo v. Detzner and Bondi and The League of Women Voters of Florida v. Detzner, Case Nos. 2012-CA-00412 and 2012-CA-00490, United States District Court for the Northern District of Florida, October 9, 2015; the final congressional redistricting plan was approved by the Florida Supreme Court, The League of Women Voters of Florida v. Detzner, No. SC14-1905 (Fla. December 2, 2015).



8.084 - New counties.

18.084 New counties.—When any new counties are created, such new counties shall become a part of the congressional district in which the territory for such new county is located.

History.—s. 5, ch. 2014-255.

1Note.—On July 9, 2015, the Florida Supreme Court held portions of the congressional district map unconstitutional in The League of Women Voters of Florida v. Detzner, 172 So. 3d 363 (Fla. 2015), and relinquished the case to the trial court with directions to the Legislature to redraw districts 5, 13, 14, 21, 22, 25, 26, 27, and all other districts affected by the redrawing. The Legislature was unable to produce a map, and the districts were determined by court order in Romo v. Detzner and Bondi and The League of Women Voters of Florida v. Detzner, Case Nos. 2012-CA-00412 and 2012-CA-00490, United States District Court for the Northern District of Florida, October 9, 2015; the final congressional redistricting plan was approved by the Florida Supreme Court, The League of Women Voters of Florida v. Detzner, No. SC14-1905 (Fla. December 2, 2015).



8.085 - Election of representatives to Congress.

18.085 Election of representatives to Congress.—The districts named in s. 8.081 constitute and form the congressional districts of the state, and a representative to the Congress shall be selected in and for each of the congressional districts as provided by law.

History.—s. 6, ch. 2014-255.

1Note.—On July 9, 2015, the Florida Supreme Court held portions of the congressional district map unconstitutional in The League of Women Voters of Florida v. Detzner, 172 So. 3d 363 (Fla. 2015), and relinquished the case to the trial court with directions to the Legislature to redraw districts 5, 13, 14, 21, 22, 25, 26, 27, and all other districts affected by the redrawing. The Legislature was unable to produce a map, and the districts were determined by court order in Romo v. Detzner and Bondi and The League of Women Voters of Florida v. Detzner, Case Nos. 2012-CA-00412 and 2012-CA-00490, United States District Court for the Northern District of Florida, October 9, 2015; the final congressional redistricting plan was approved by the Florida Supreme Court, The League of Women Voters of Florida v. Detzner, No. SC14-1905 (Fla. December 2, 2015).



8.086 - Members of governmental agencies appointed pursuant to former district boundaries unaffected by new district boundaries.

18.086 Members of governmental agencies appointed pursuant to former district boundaries unaffected by new district boundaries.—A change in the division of the state into congressional districts shall not vacate or otherwise affect the office of any member of a board or council who is serving at the time such change is effected and who was appointed by reference to a congressional district as it existed immediately prior to the effective date of such change. Any such member serving on such date shall continue to represent the congressional district in which the member resides until the expiration of his or her term. A vacancy shall exist in such board or council in any congressional district in which no existing member resides and the same shall be filled as provided by applicable law. If two or more such members reside in a single congressional district as constituted after such change, each shall be entitled to serve until the expiration of his or her term.

History.—s. 7, ch. 2014-255.

1Note.—On July 9, 2015, the Florida Supreme Court held portions of the congressional district map unconstitutional in The League of Women Voters of Florida v. Detzner, 172 So. 3d 363 (Fla. 2015), and relinquished the case to the trial court with directions to the Legislature to redraw districts 5, 13, 14, 21, 22, 25, 26, 27, and all other districts affected by the redrawing. The Legislature was unable to produce a map, and the districts were determined by court order in Romo v. Detzner and Bondi and The League of Women Voters of Florida v. Detzner, Case Nos. 2012-CA-00412 and 2012-CA-00490, United States District Court for the Northern District of Florida, October 9, 2015; the final congressional redistricting plan was approved by the Florida Supreme Court, The League of Women Voters of Florida v. Detzner, No. SC14-1905 (Fla. December 2, 2015).



8.087 - Severability.

18.087 Severability.—If any provision of this act is held invalid with respect to any person or circumstance, or if any congressional district established in this act is held invalid, the invalidity does not affect other provisions or applications of the act or any other districts established in this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History.—s. 8, ch. 2014-255.

1Note.—On July 9, 2015, the Florida Supreme Court held portions of the congressional district map unconstitutional in The League of Women Voters of Florida v. Detzner, 172 So. 3d 363 (Fla. 2015), and relinquished the case to the trial court with directions to the Legislature to redraw districts 5, 13, 14, 21, 22, 25, 26, 27, and all other districts affected by the redrawing. The Legislature was unable to produce a map, and the districts were determined by court order in Romo v. Detzner and Bondi and The League of Women Voters of Florida v. Detzner, Case Nos. 2012-CA-00412 and 2012-CA-00490, United States District Court for the Northern District of Florida, October 9, 2015; the final congressional redistricting plan was approved by the Florida Supreme Court, The League of Women Voters of Florida v. Detzner, No. SC14-1905 (Fla. December 2, 2015).



8.088 - Applicability.

18.088 Applicability.—The congressional districts prescribed in s. 8.081 apply with respect to the qualification, nomination, and election to the office of representative to the Congress of the United States for any election held after the 2014 general election. The congressional districts prescribed in s. 8.081 do not apply with respect to the office of any representative to the Congress of the United States elected in the 2014 general election.

History.—s. 9, ch. 2014-255.

1Note.—On July 9, 2015, the Florida Supreme Court held portions of the congressional district map unconstitutional in The League of Women Voters of Florida v. Detzner, 172 So. 3d 363 (Fla. 2015), and relinquished the case to the trial court with directions to the Legislature to redraw districts 5, 13, 14, 21, 22, 25, 26, 27, and all other districts affected by the redrawing. The Legislature was unable to produce a map, and the districts were determined by court order in Romo v. Detzner and Bondi and The League of Women Voters of Florida v. Detzner, Case Nos. 2012-CA-00412 and 2012-CA-00490, United States District Court for the Northern District of Florida, October 9, 2015; the final congressional redistricting plan was approved by the Florida Supreme Court, The League of Women Voters of Florida v. Detzner, No. SC14-1905 (Fla. December 2, 2015).









TITLE III - LEGISLATIVE BRANCH; COMMISSIONS

Chapter 10 - SENATE AND HOUSE OF REPRESENTATIVES

10.001 - Legislative representation.

10.001 Legislative representation.—Beginning with the general election held in the second year following each decennial census, the representation of the people of Florida in the Florida Legislature shall be as set forth earlier in such year by the Legislature by joint resolution or by the Supreme Court by order, as the case may be. A joint resolution of apportionment or an order of the Supreme Court adopted or entered pursuant to s. 16 of Art. III of the State Constitution shall be included in the Florida Statutes in the same manner as a statute.

History.—s. 4, ch. 67-479; s. 1, ch. 72-242; s. 1, SJR 1305, 1972 Regular Session.



10.11 - Official census for apportionment; definitions.

10.11 Official census for apportionment; definitions.—

(1) In accordance with s. 8(a), Art. X of the State Constitution, the United States Decennial Census of 2010 is the official census of the state for the purposes of this joint resolution.

(2) The following delineation of representative and senatorial districts employs areas included within official county, voting tabulation district, tract, and block boundary descriptions used by the United States Department of Commerce, Bureau of the Census, in compiling the United States Decennial Census of 2010 in this state. The populations within these census geographic units are the population figures reported in the counts of the United States Decennial Census of 2010 provided to the state in accordance with Pub. L. No. 94-171.

(3) As used in this joint resolution, the term:

(a) “Block” describes the smallest geographic unit for which population was tabulated in the 2010 decennial census. Blocks are nested within tracts and within voting tabulation districts. A block is identified by a four-digit integer that is unique within a tract but is not necessarily unique within a voting tabulation district.

(b) “Tract” describes a relatively permanent statistical subdivision of a county updated by local participants prior to the 2010 decennial census. Tracts consist of whole blocks and are nested within counties. Tracts are identified uniquely within a county by an up to four-digit integer and may have an optional two-digit suffix.

(c) “Voting tabulation district” describes a subdivision of a county established in Phase 2 of the 2010 Census Redistricting Data Program. Voting tabulation districts consist of whole blocks and are nested within counties. Voting tabulation districts subdivide counties in ways supervisors of elections determined are efficient for conducting elections and keeping communities whole. Voting tabulation districts are identified uniquely within a county by an up to four-digit integer.

History.—s. 1, CS for SJR 1176, 2012 Regular Session.



10.12 - Representative districts.

10.12 Representative districts.—For the election of members to the House of Representatives of this state, the state is apportioned into 120 consecutively numbered, single-member, representative districts of contiguous territory, to be designated by such numbers as follows:

(1) District 1 is composed of:

(a) That part of Escambia County consisting of:

1. All of voting tabulation districts 15, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 107, 132, 136, 137, 138, 139, 142, 143, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 195, 196, 219, 220, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, and 267.

2. That part of voting tabulation district 149 consisting of:

a. That part of tract 20 consisting of block 2046.

b. That part of tract 30 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1008, 2015, 2017, 2018, 2027, 2029, 2030, 2031, 2032, 2033, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4001, 4002, 4004, 4005, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, and 4029.

c. That part of tract 31 consisting of blocks 1027, 1028, and 1029.

3. That part of voting tabulation district 207 consisting of:

a. That part of tract 11.04 consisting of block 1001.

4. That part of voting tabulation district 218 consisting of:

a. That part of tract 35.05 consisting of blocks 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1030, 1033, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, and 2021.

b. That part of tract 35.08 consisting of blocks 2029 and 2030.

(2) District 2 is composed of:

(a) That part of Escambia County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 133, 134, 135, 140, 141, 144, 145, 146, 147, 148, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 221, 222, 223, 224, and 225.

2. That part of voting tabulation district 149 consisting of:

a. That part of tract 20 consisting of blocks 2043 and 2044.

3. That part of voting tabulation district 207 consisting of:

a. That part of tract 11.04 consisting of blocks 1000, 1002, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1018, 1024, 1025, 1026, 1027, and 1028.

4. That part of voting tabulation district 218 consisting of:

a. That part of tract 35.05 consisting of blocks 1020, 1031, 1034, 1036, 2022, 2023, and 2024.

b. That part of tract 35.08 consisting of block 2028.

(b) That part of Santa Rosa County consisting of:

1. All of voting tabulation districts 22, 25, and 32.

(3) District 3 is composed of:

(a) That part of Okaloosa County consisting of:

1. All of voting tabulation districts 1, 2, 5, 6, 7, and 82.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 201 consisting of blocks 2057, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5013, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5058, 5059, 5060, 5061, 5066, 5070, 5071, 5075, and 5076.

3. That part of voting tabulation district 4 consisting of:

a. That part of tract 201 consisting of blocks 3042, 3043, 3044, 3045, 3096, 3097, 3101, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4038, 4039, 4040, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4083, 4090, 4094, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 5055, 5056, and 5057.

4. That part of voting tabulation district 8 consisting of:

a. That part of tract 202 consisting of blocks 1099, 1104, 1105, 1106, 1107, 1110, 1111, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, and 1188.

b. That part of tract 203.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1120, 1121, 1122, 1142, 1143, 1144, 1145, 1146, 1147, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1195, 1205, 1206, and 1209.

5. That part of voting tabulation district 9 consisting of:

a. That part of tract 204 consisting of blocks 1000, 1001, 1002, 1005, 1006, 1007, 1010, 1016, 1017, and 1022.

6. That part of voting tabulation district 10 consisting of:

a. That part of tract 204 consisting of blocks 1018, 1019, 1023, 1028, 1029, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3065, 3066, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, and 3082.

7. That part of voting tabulation district 11 consisting of:

a. That part of tract 203.02 consisting of blocks 1094, 1095, 1096, 1097, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1123, 1124, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1140, and 1141.

b. That part of tract 204 consisting of blocks 3000, 3001, 3002, 3003, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3058, 3059, 3060, 3061, 3062, 3071, 3072, 3097, and 3098.

8. That part of voting tabulation district 12 consisting of:

a. That part of tract 203.01 consisting of blocks 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2068, 2069, 2070, 2071, 2072, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2095, 2096, 2097, 2098, and 2126.

b. That part of tract 205 consisting of blocks 5075 and 5076.

9. That part of voting tabulation district 21 consisting of:

a. That part of tract 203.01 consisting of blocks 1030, 1035, 1039, 1057, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2055, 2056, 2057, 2058, 2064, 2065, 2066, 2067, 2121, and 2122.

(b) That part of Santa Rosa County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 23, 24, 26, 27, 28, 29, 30, 31, 33, 34, 35, 36, 37, 38, 39, 40, 41, and 42.

(4) District 4 is composed of:

(a) That part of Okaloosa County consisting of:

1. All of voting tabulation districts 13, 14, 15, 16, 17, 18, 19, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 83, and 84.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 201 consisting of blocks 4062, 4063, 4064, 5062, 5063, 5064, 5065, 5067, 5068, 5069, 5072, 5073, and 5074.

3. That part of voting tabulation district 4 consisting of:

a. That part of tract 201 consisting of blocks 4037, 4041, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4084, 4085, 4086, 4087, 4088, 4089, 4091, 4092, 4093, and 4095.

4. That part of voting tabulation district 8 consisting of:

a. That part of tract 203.02 consisting of blocks 1148, 1172, 1174, 1175, 1176, 1177, 1178, 1179, 1182, and 1183.

5. That part of voting tabulation district 9 consisting of:

a. That part of tract 204 consisting of blocks 1003, 1004, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1020, 1021, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2043, 2044, 2045, 2046, and 2047.

b. That part of tract 205 consisting of blocks 1000, 1001, 1003, 1004, 1005, 1034, 1035, 1036, 1040, 1041, 1042, 1050, 1053, 2025, 2026, 3024, 3025, 4000, 4001, 4002, 4016, 4017, 4035, 4036, and 4037.

6. That part of voting tabulation district 10 consisting of:

a. That part of tract 204 consisting of blocks 2038, 2039, 2040, 2041, 2042, 3064, 3067, 3068, 3069, 3070, 3086, and 3105.

7. That part of voting tabulation district 11 consisting of:

a. That part of tract 203.02 consisting of blocks 1125, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1173, 1180, 1181, 1191, 1192, 1193, 1194, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, and 1204.

b. That part of tract 204 consisting of blocks 3063, 3083, 3084, 3085, 3092, 3093, 3094, 3095, 3096, and 3104.

8. That part of voting tabulation district 12 consisting of:

a. That part of tract 203.01 consisting of blocks 2091, 2092, 2093, 2094, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, and 2124.

b. That part of tract 205 consisting of blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5084, 5085, 5086, 5087, 5088, 5089, 5105, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, and 5131.

9. That part of voting tabulation district 21 consisting of:

a. That part of tract 203.01 consisting of blocks 2059, 2060, 2061, 2062, 2063, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, and 2123.

b. That part of tract 205 consisting of blocks 1002, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1037, 1038, 1039, 1043, 1044, 1045, 1046, 1048, 1049, 1061, 1062, 1063, 1064, 1065, and 1066.

(5) District 5 is composed of:

(a) All of Holmes County.

(b) All of Jackson County.

(c) All of Walton County.

(d) All of Washington County.

(e) That part of Bay County consisting of:

1. All of voting tabulation districts 1, 4, 6, and 8.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 2.01 consisting of block 2061.

b. That part of tract 3 consisting of blocks 2074, 2075, 2076, 2077, 2078, 2080, 2081, 2082, 2083, 2087, 2094, 2095, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2130, 2131, 2134, and 2135.

c. That part of tract 4 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1011, 1012, 1013, 1014, 1015, 1016, 1017, and 1054.

3. That part of voting tabulation district 5 consisting of:

a. That part of tract 2.01 consisting of blocks 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2062, and 2063.

4. That part of voting tabulation district 7 consisting of:

a. That part of tract 2.01 consisting of blocks 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1054, 1055, 1056, 1057, 1058, 1059, 1343, 1344, 1345, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1377, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1621, 1626, 1627, 1628, 1629, 1630, 1631, and 1632.

5. That part of voting tabulation district 23 consisting of:

a. That part of tract 4 consisting of blocks 1008, 1009, 1010, and 1018.

(6) District 6 is composed of:

(a) That part of Bay County consisting of:

1. All of voting tabulation districts 2, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, and 58.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 3 consisting of blocks 2079, 2088, 2089, 2090, 3084, 3085, 3136, 3137, 3142, and 3143.

b. That part of tract 4 consisting of blocks 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1055, 1056, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, and 4038.

3. That part of voting tabulation district 5 consisting of:

a. That part of tract 2.01 consisting of blocks 1420, 1421, 1424, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1623, and 1624.

b. That part of tract 2.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1275, 1277, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1320, 1321, 1322, 1323, 1324, and 2035.

c. That part of tract 4 consisting of blocks 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3088, 3089, and 3090.

4. That part of voting tabulation district 7 consisting of:

a. That part of tract 2.01 consisting of blocks 1382, 1383, 1384, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1436, 1437, 1599, and 1620.

b. That part of tract 2.02 consisting of blocks 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1300, 1301, 1325, 1326, and 1327.

5. That part of voting tabulation district 23 consisting of:

a. That part of tract 3 consisting of blocks 3150, 3151, and 3158.

b. That part of tract 4 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3063, 3064, 3076, 3077, 3086, and 3087.

(7) District 7 is composed of:

(a) All of Calhoun County.

(b) All of Franklin County.

(c) All of Gulf County.

(d) All of Jefferson County.

(e) All of Lafayette County.

(f) All of Liberty County.

(g) All of Madison County.

(h) All of Taylor County.

(i) All of Wakulla County.

(j) That part of Leon County consisting of:

1. All of voting tabulation districts 48 and 51.

2. That part of voting tabulation district 39 consisting of:

a. That part of tract 26.03 consisting of blocks 2004, 2005, 2006, 2007, 2008, 2009, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014.

3. That part of voting tabulation district 49 consisting of:

a. That part of tract 27.01 consisting of blocks 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2024, 2029, 2030, 2031, 2032, 2033, 2034, 2036, 2037, 2038, 2039, and 2044.

b. That part of tract 27.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2050, 2051, 2054, 2055, 2059, 2060, 2061, 2147, 2150, and 2151.

4. That part of voting tabulation district 50 consisting of:

a. That part of tract 27.01 consisting of blocks 3008, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, and 3100.

b. That part of tract 27.02 consisting of blocks 2049, 2052, 2053, 2098, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2117, 2131, 2137, 2138, 2139, 2140, 2141, 2142, and 2148.

(8) District 8 is composed of:

(a) All of Gadsden County.

(b) That part of Leon County consisting of:

1. All of voting tabulation districts 1, 4, 5, 9, 10, 13, 14, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 34, 36, 37, 41, 42, 43, 44, 45, 46, 47, 52, 53, 54, 55, 58, 59, 60, 61, 69, 70, 73, 83, 84, 89, 90, 91, 92, 93, 94, 95, 96, 146, 147, 148, 150, and 178.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 9.05 consisting of blocks 1000, 1001, 1002, and 1003.

3. That part of voting tabulation district 8 consisting of:

a. That part of tract 18.02 consisting of blocks 3001, 3002, 3004, 3005, and 3007.

4. That part of voting tabulation district 49 consisting of:

a. That part of tract 19.02 consisting of blocks 2014 and 2038.

5. That part of voting tabulation district 50 consisting of:

a. That part of tract 27.01 consisting of blocks 2041, 2042, 2043, 3002, 3003, 3004, 3005, 3006, 3007, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3065, 3066, 3067, 3068, 3098, 3099, 5004, 5006, 5007, 5008, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5030, 5031, 5032, 5034, and 5035.

(9) District 9 is composed of:

(a) That part of Leon County consisting of:

1. All of voting tabulation districts 3, 6, 7, 11, 12, 15, 33, 35, 38, 40, 56, 57, 62, 63, 64, 65, 66, 67, 68, 71, 72, 74, 75, 76, 77, 78, 79, 80, 81, 82, 85, 86, 87, 88, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 149, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 179, and 180.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 9.05 consisting of blocks 1004 and 1011.

3. That part of voting tabulation district 8 consisting of:

a. That part of tract 26.05 consisting of blocks 1002, 1003, and 1004.

4. That part of voting tabulation district 39 consisting of:

a. That part of tract 26.03 consisting of blocks 2000, 2001, 2002, 2003, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, and 2023.

b. That part of tract 26.04 consisting of blocks 1344, 1345, 1346, 1348, 1349, 1362, 1363, 2020, 2021, 2027, 2028, 2048, and 2049.

(10) District 10 is composed of:

(a) All of Baker County.

(b) All of Columbia County.

(c) All of Hamilton County.

(d) All of Suwannee County.

(e) That part of Alachua County consisting of:

1. That part of voting tabulation district 7 consisting of:

a. That part of tract 18.01 consisting of blocks 1006, 1007, 2008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4045, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4113, 4116, and 5003.

2. That part of voting tabulation district 65 consisting of:

a. That part of tract 18.01 consisting of blocks 1008, 2000, 2001, 2002, 2003, 2010, 2018, 2019, 2020, 2037, 2059, 2060, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3128, 3129, 3130, 3131, 3132, 3133, 3135, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, and 4114.

3. That part of voting tabulation district 66 consisting of:

a. That part of tract 18.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, and 1107.

4. That part of voting tabulation district 67 consisting of:

a. That part of tract 18.01 consisting of blocks 5004 and 5011.

(11) District 11 is composed of:

(a) All of Nassau County.

(b) That part of Duval County consisting of:

1. All of voting tabulation districts 39, 55, 206, 207, 208, 217, 218, 219, 221, 225, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 260, 262, 263, 264, and 289.

2. That part of voting tabulation district 17 consisting of:

a. That part of tract 146.01 consisting of blocks 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, and 3042.

3. That part of voting tabulation district 38 consisting of:

a. That part of tract 143.29 consisting of blocks 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009.

4. That part of voting tabulation district 51 consisting of:

a. That part of tract 143.32 consisting of blocks 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, and 1050.

b. That part of tract 144.08 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1029, 1030, 2006, 2023, and 2024.

5. That part of voting tabulation district 56 consisting of:

a. That part of tract 144.08 consisting of blocks 1025, 1026, 1027, 1028, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2025, and 2026.

b. That part of tract 144.1 consisting of blocks 1008, 2017, and 2018.

6. That part of voting tabulation district 57 consisting of:

a. That part of tract 143.3 consisting of blocks 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018.

b. That part of tract 143.32 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1033, 1034, 1035, and 1036.

7. That part of voting tabulation district 266 consisting of:

a. That part of tract 144.08 consisting of blocks 2027, 2028, 2029, and 2030.

(12) District 12 is composed of:

(a) That part of Duval County consisting of:

1. All of voting tabulation districts 1, 7, 16, 18, 19, 20, 21, 22, 24, 26, 28, 31, 32, 34, 35, 36, 37, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 52, 53, 54, 58, 59, 68, 71, 74, 76, 77, 293, and 295.

2. That part of voting tabulation district 6 consisting of:

a. That part of tract 146.01 consisting of blocks 2011, 2013, 3030, and 3031.

b. That part of tract 146.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3014, 3015, and 3016.

c. That part of tract 146.04 consisting of blocks 1000, 1002, and 2000.

3. That part of voting tabulation district 17 consisting of:

a. That part of tract 146.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, and 2023.

b. That part of tract 146.03 consisting of blocks 2005, 2006, 2007, and 2008.

c. That part of tract 149.02 consisting of blocks 2000, 2001, 2002, 2003, 2016, 2017, and 2018.

4. That part of voting tabulation district 33 consisting of:

a. That part of tract 146.03 consisting of blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 3012, 3013, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, and 3028.

b. That part of tract 146.04 consisting of blocks 2030, 2031, 2033, and 2034.

5. That part of voting tabulation district 38 consisting of:

a. That part of tract 143.29 consisting of block 1005.

b. That part of tract 143.3 consisting of blocks 1032, 1033, and 1034.

6. That part of voting tabulation district 51 consisting of:

a. That part of tract 143.31 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 3006, 3012, and 3013.

7. That part of voting tabulation district 56 consisting of:

a. That part of tract 144.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2019, 3003, and 3004.

b. That part of tract 144.12 consisting of block 1002.

8. That part of voting tabulation district 57 consisting of:

a. That part of tract 143.32 consisting of blocks 2000 and 2001.

9. That part of voting tabulation district 62 consisting of:

a. That part of tract 159.26 consisting of blocks 2000, 2001, and 2002.

10. That part of voting tabulation district 65 consisting of:

a. That part of tract 161 consisting of blocks 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, and 2031.

11. That part of voting tabulation district 67 consisting of:

a. That part of tract 159.23 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1021, 1022, 1023, and 1024.

12. That part of voting tabulation district 70 consisting of:

a. That part of tract 159.23 consisting of block 1008.

b. That part of tract 159.24 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

13. That part of voting tabulation district 72 consisting of:

a. That part of tract 161 consisting of block 2012.

14. That part of voting tabulation district 73 consisting of:

a. That part of tract 159.24 consisting of blocks 2025, 2026, 2027, 2028, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, and 2042.

b. That part of tract 160 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3037, and 3038.

c. That part of tract 161 consisting of blocks 2014 and 2015.

15. That part of voting tabulation district 266 consisting of:

a. That part of tract 144.12 consisting of blocks 1000, 1004, 1005, 1036, 1084, 1085, 1091, 1092, and 1123.

16. That part of voting tabulation district 291 consisting of:

a. That part of tract 144.06 consisting of blocks 1000, 1007, and 1008.

(13) District 13 is composed of:

(a) That part of Duval County consisting of:

1. All of voting tabulation districts 2, 3, 4, 5, 8, 9, 10, 11, 12, 13, 14, 15, 23, 25, 27, 29, 30, 60, 61, 63, 64, 66, 69, 75, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 131, 132, 133, 134, 137, 138, 139, 141, 147, 148, 149, 150, 152, 153, 154, 155, 159, 166, 167, 169, 171, 174, 182, and 184.

2. That part of voting tabulation district 6 consisting of:

a. That part of tract 146.04 consisting of blocks 1003, 1004, 1005, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1041, 1042, 1048, 1049, 1050, 1051, 1052, 2001, and 2002.

3. That part of voting tabulation district 33 consisting of:

a. That part of tract 146.04 consisting of blocks 2027, 2028, 2029, 2032, 2035, 2036, 2037, 2038, 2039, and 2040.

4. That part of voting tabulation district 65 consisting of:

a. That part of tract 161 consisting of blocks 1008, 1009, 1010, 1011, 1013, and 1014.

5. That part of voting tabulation district 67 consisting of:

a. That part of tract 158.02 consisting of blocks 1006, 1012, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, and 2023.

6. That part of voting tabulation district 70 consisting of:

a. That part of tract 158.01 consisting of blocks 3002, 3003, 3016, 3017, 3019, 3020, and 3021.

7. That part of voting tabulation district 72 consisting of:

a. That part of tract 6 consisting of blocks 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3009, 3011, 3015, 3020, 3021, and 3022.

b. That part of tract 161 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, and 3028.

8. That part of voting tabulation district 78 consisting of:

a. That part of tract 7 consisting of blocks 1010, 1016, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, and 1045.

9. That part of voting tabulation district 79 consisting of:

a. That part of tract 6 consisting of blocks 1058 and 2007.

b. That part of tract 7 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, and 1027.

c. That part of tract 8 consisting of blocks 1039, 1040, 1041, 1042, 1043, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1068, 1069, 2020, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, and 2043.

10. That part of voting tabulation district 143 consisting of:

a. That part of tract 1 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1037, 1038, 1039, 1040, 1041, 1042, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5015, and 5016.

b. That part of tract 14 consisting of blocks 1014, 1015, 1017, 1018, 1021, 1022, 2013, 2014, 2015, 2016, 2017, and 2026.

11. That part of voting tabulation district 146 consisting of:

a. That part of tract 112 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020.

b. That part of tract 115 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018.

12. That part of voting tabulation district 173 consisting of:

a. That part of tract 27.01 consisting of blocks 1010, 1014, 1035, and 1036.

b. That part of tract 28.01 consisting of blocks 4023, 4035, 4036, 4037, and 4038.

c. That part of tract 28.02 consisting of blocks 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1037, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, and 3038.

13. That part of voting tabulation district 176 consisting of:

a. That part of tract 26 consisting of blocks 2000, 2001, 2002, 2014, 2015, 2016, 2018, 2019, 3010, 3020, 3023, and 3029.

14. That part of voting tabulation district 178 consisting of:

a. That part of tract 26 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1127, 1128, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2017, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3021, 3022, 3030, 3031, 3032, 3035, 3036, 3037, 3038, 3044, 3045, 3046, 3047, 3048, 3049, 3050, and 3051.

b. That part of tract 171 consisting of blocks 1034, 1042, and 1049.

15. That part of voting tabulation district 185 consisting of:

a. That part of tract 7 consisting of blocks 3009, 3010, 3011, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3024, 3025, 3026, 3027, and 3028.

16. That part of voting tabulation district 186 consisting of:

a. That part of tract 26 consisting of block 1126.

b. That part of tract 171 consisting of blocks 1040 and 1041.

17. That part of voting tabulation district 194 consisting of:

a. That part of tract 28.01 consisting of blocks 3033 and 3034.

18. That part of voting tabulation district 288 consisting of:

a. That part of tract 171 consisting of blocks 1069, 1081, 1087, 1088, 1089, 1090, 1098, 1099, and 1115.

(14) District 14 is composed of:

(a) That part of Duval County consisting of:

1. All of voting tabulation districts 129, 130, 135, 136, 140, 142, 144, 145, 151, 156, 157, 160, 161, 162, 163, 164, 165, 168, 170, 172, 175, 177, 180, 181, 188, 189, 190, 191, 192, 193, 195, 196, 197, 198, 199, 200, 201, 204, 205, 209, 210, 211, 213, 214, 215, 216, 226, 229, and 275.

2. That part of voting tabulation district 143 consisting of:

a. That part of tract 104.02 consisting of blocks 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1043, 1044, 1045, 1047, 1048, 1049, 1050, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1061, 1062, 1063, and 1064.

3. That part of voting tabulation district 146 consisting of:

a. That part of tract 112 consisting of blocks 1004, 1015, 1016, 1017, 1024, 1025, and 1027.

4. That part of voting tabulation district 158 consisting of:

a. That part of tract 106 consisting of blocks 2007, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2029.

b. That part of tract 117 consisting of blocks 1027, 1033, 1034, 1036, 1037, 1038, 1051, 1052, 1053, and 1054.

c. That part of tract 119.01 consisting of blocks 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018.

5. That part of voting tabulation district 173 consisting of:

a. That part of tract 27.01 consisting of block 1012.

6. That part of voting tabulation district 176 consisting of:

a. That part of tract 26 consisting of blocks 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3024, 3025, 3026, 3027, 3028, 3033, 3034, 3042, 3043, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, and 4029.

b. That part of tract 121 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1095, 1096, 1112, 1113, 1114, 1115, 1116, 1117, and 1118.

7. That part of voting tabulation district 178 consisting of:

a. That part of tract 26 consisting of blocks 3039 and 3040.

8. That part of voting tabulation district 186 consisting of:

a. That part of tract 21.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2013, and 2014.

b. That part of tract 25.01 consisting of blocks 4000, 4001, 4002, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, and 4027.

c. That part of tract 26 consisting of blocks 1116, 1117, and 3041.

d. That part of tract 171 consisting of blocks 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, and 5024.

9. That part of voting tabulation district 187 consisting of:

a. That part of tract 125 consisting of blocks 1000, 1001, 1002, 2000, and 2008.

b. That part of tract 126.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, and 1007.

c. That part of tract 126.02 consisting of blocks 1000, 1001, 1002, 1003, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, and 2004.

10. That part of voting tabulation district 194 consisting of:

a. That part of tract 28.01 consisting of blocks 3001 and 3002.

b. That part of tract 107 consisting of block 2022.

c. That part of tract 114 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, and 2018.

d. That part of tract 116 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2028, 2029, and 2030.

11. That part of voting tabulation district 202 consisting of:

a. That part of tract 106 consisting of blocks 2010, 2011, 2013, 2014, 2015, 2016, and 2017.

b. That part of tract 117 consisting of blocks 1022, 1023, 1024, 1025, 1026, 1035, 1039, 1040, 1055, and 1060.

c. That part of tract 119.01 consisting of blocks 1001, 1002, 1006, 1007, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1037, 1038, 1039, 1040, 1041, 1047, 1048, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3023, 3024, 3025, 3026, 3027, 3028, 3029, and 3030.

12. That part of voting tabulation district 222 consisting of:

a. That part of tract 106 consisting of blocks 1012, 1013, 1014, 1015, and 1026.

13. That part of voting tabulation district 228 consisting of:

a. That part of tract 120 consisting of blocks 2046 and 2047.

14. That part of voting tabulation district 230 consisting of:

a. That part of tract 119.01 consisting of blocks 3010, 3011, 3022, 4000, 4001, 4002, 4007, 4008, 4009, 4010, 4012, 4013, 4014, and 4033.

15. That part of voting tabulation district 237 consisting of:

a. That part of tract 127.03 consisting of blocks 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

16. That part of voting tabulation district 238 consisting of:

a. That part of tract 127.02 consisting of blocks 1000, 1001, 1012, 1013, 1024, 1025, 1035, 1038, and 1049.

b. That part of tract 127.04 consisting of blocks 2018, 2019, 2020, and 2021.

17. That part of voting tabulation district 276 consisting of:

a. That part of tract 22 consisting of block 2000.

18. That part of voting tabulation district 284 consisting of:

a. That part of tract 22 consisting of blocks 3000, 3004, and 3011.

b. That part of tract 123 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1039, 1041, and 1042.

19. That part of voting tabulation district 285 consisting of:

a. That part of tract 21.01 consisting of blocks 2033, 2034, 3000, and 3007.

(15) District 15 is composed of:

(a) That part of Duval County consisting of:

1. All of voting tabulation districts 179, 183, 203, 212, 220, 223, 224, 227, 231, 232, 233, 234, 235, 236, 239, 240, 241, 242, 243, 244, 245, 269, 270, 271, 272, 273, 274, 277, 278, 279, 280, 281, 282, 283, 286, 287, and 292.

2. That part of voting tabulation district 158 consisting of:

a. That part of tract 106 consisting of block 2030.

3. That part of voting tabulation district 187 consisting of:

a. That part of tract 122 consisting of block 4045.

4. That part of voting tabulation district 202 consisting of:

a. That part of tract 119.01 consisting of blocks 1003, 1005, 1008, 1009, 1012, 1024, 1032, 1033, 1036, and 1042.

5. That part of voting tabulation district 222 consisting of:

a. That part of tract 106 consisting of block 1039.

b. That part of tract 173 consisting of blocks 1000, 1001, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1021, 1022, 1028, 1029, 1034, 1035, 1036, 1039, 1040, 1041, 4029, 4030, and 4031.

6. That part of voting tabulation district 228 consisting of:

a. That part of tract 120 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2049, 2050, 2051, and 2054.

7. That part of voting tabulation district 230 consisting of:

a. That part of tract 119.01 consisting of blocks 1004, 1010, 1011, 1034, 1035, 1043, 1044, 1045, 1046, 1052, 4003, 4004, 4005, 4006, 4011, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, and 5000.

8. That part of voting tabulation district 237 consisting of:

a. That part of tract 127.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, and 2008.

b. That part of tract 127.03 consisting of blocks 1000, 1001, 1003, 1006, 1007, 1009, 1010, 1015, 1017, 1018, 1028, 1029, 1030, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3021.

9. That part of voting tabulation district 238 consisting of:

a. That part of tract 127.02 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 3015, 3016, 3017, and 3018.

b. That part of tract 127.04 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, and 1017.

10. That part of voting tabulation district 276 consisting of:

a. That part of tract 21.01 consisting of blocks 3015, 3016, 3017, 3018, 3019, 3020, 3021, and 3022.

b. That part of tract 21.02 consisting of blocks 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2022, 2023, 2024, 2031, 2036, 2037, 2038, 2040, 2041, and 2042.

c. That part of tract 22 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1017, 1018, 1021, 1022, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3002, 3016, 3017, 3018, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5027, 5029, 5030, and 5031.

11. That part of voting tabulation district 284 consisting of:

a. That part of tract 22 consisting of block 3022.

b. That part of tract 23 consisting of block 2000.

c. That part of tract 123 consisting of blocks 1023, 1024, 1025, 1037, 1038, and 1040.

12. That part of voting tabulation district 285 consisting of:

a. That part of tract 21.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1019, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3012, 3013, and 3014.

b. That part of tract 171 consisting of blocks 4004, 4005, 4006, 4007, 4016, and 4017.

13. That part of voting tabulation district 288 consisting of:

a. That part of tract 171 consisting of blocks 1070, 1071, 1072, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1116, 1117, 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, 2020, 2024, 4000, 4001, 4002, 4003, 4008, 4009, 4010, 4011, 4012, 4013, 4014, and 4015.

(16) District 16 is composed of:

(a) That part of Duval County consisting of:

1. All of voting tabulation districts 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 256, 257, 258, 259, 261, 265, 267, 268, 290, and 294.

2. That part of voting tabulation district 62 consisting of:

a. That part of tract 159.26 consisting of blocks 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3023, 3024, and 3027.

b. That part of tract 166.01 consisting of blocks 1031, 1032, 1033, 1034, 1035, 1036, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, and 1053.

3. That part of voting tabulation district 72 consisting of:

a. That part of tract 162 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, and 1015.

b. That part of tract 163 consisting of block 2015.

4. That part of voting tabulation district 73 consisting of:

a. That part of tract 159.24 consisting of block 2041.

b. That part of tract 160 consisting of blocks 3020, 3021, 3035, and 3036.

c. That part of tract 162 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, and 2039.

d. That part of tract 166.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1028, 1029, 1030, 1037, 1038, and 1039.

5. That part of voting tabulation district 78 consisting of:

a. That part of tract 7 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 3012, 3013, 3014, and 3022.

b. That part of tract 164 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, and 1018.

6. That part of voting tabulation district 79 consisting of:

a. That part of tract 7 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3023.

7. That part of voting tabulation district 185 consisting of:

a. That part of tract 163 consisting of blocks 2000, 2002, 2003, 2004, and 2005.

b. That part of tract 164 consisting of blocks 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, and 1028.

8. That part of voting tabulation district 266 consisting of:

a. That part of tract 144.12 consisting of blocks 1001, 1003, 1006, 1008, 1009, 1035, 1086, 1087, 1088, 1089, 1090, 1093, 1094, 1095, and 1113.

9. That part of voting tabulation district 291 consisting of:

a. That part of tract 144.06 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1025, 1029, 1035, 1036, and 1037.

(17) District 17 is composed of:

(a) That part of St. Johns County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 27, 29, 30, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, and 47.

2. That part of voting tabulation district 46 consisting of:

a. That part of tract 205 consisting of blocks 3035, 3038, and 3039.

b. That part of tract 214.04 consisting of blocks 2006, 2007, 2008, and 2009.

c. That part of tract 214.05 consisting of blocks 2015, 2017, 2018, and 2019.

d. That part of tract 214.06 consisting of blocks 1000, 1001, 1002, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 1027, 1028, 1029, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1046, 1047, 1048, 1049, 1051, 1057, 1058, 1059, 1060, 1061, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, and 2036.

e. That part of tract 214.07 consisting of blocks 1026, 1029, 1031, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, and 1082.

3. That part of voting tabulation district 48 consisting of:

a. That part of tract 214.03 consisting of blocks 1004, 1005, and 1037.

b. That part of tract 9902 consisting of block 13.

(18) District 18 is composed of:

(a) That part of Clay County consisting of:

1. All of voting tabulation districts 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 71, 72, 73, 74, 75, 76, 77, and 82.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 301.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2086, 2091, 2093, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3061, 3062, 3063, 3064, 3066, 3067, 3068, 3069, and 3070.

3. That part of voting tabulation district 79 consisting of:

a. That part of tract 301.02 consisting of blocks 2007, 2069, 2084, 2085, 2087, 2088, 2089, 2090, 2092, 3016, 3017, and 3019.

4. That part of voting tabulation district 80 consisting of:

a. That part of tract 313 consisting of block 3035.

5. That part of voting tabulation district 81 consisting of:

a. That part of tract 312 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1037, 1038, 1039, 1040, 1041, 1042, 1044, 1056, 1057, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, and 1102.

6. That part of voting tabulation district 83 consisting of:

a. That part of tract 312 consisting of blocks 1032, 1033, 1034, 1035, and 1036.

7. That part of voting tabulation district 84 consisting of:

a. That part of tract 313 consisting of blocks 3030, 3031, 3033, and 3034.

(19) District 19 is composed of:

(a) All of Bradford County.

(b) All of Putnam County.

(c) All of Union County.

(d) That part of Clay County consisting of:

1. All of voting tabulation districts 3, 78, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, and 102.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 301.02 consisting of blocks 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3058, 3065, and 4026.

b. That part of tract 311.01 consisting of block 1084.

c. That part of tract 311.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1067, 1068, 1069, 1070, 1071, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1098, 1099, 1101, 1102, 1163, 1491, 1492, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, and 1825.

3. That part of voting tabulation district 79 consisting of:

a. That part of tract 301.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3018, 3072, and 3073.

b. That part of tract 311.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, and 1100.

c. That part of tract 311.05 consisting of block 1010.

d. That part of tract 312 consisting of block 2068.

4. That part of voting tabulation district 80 consisting of:

a. That part of tract 312 consisting of blocks 1043, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1076, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 2000, 2001, 2002, 2003, 2004, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2062, 2063, 2064, 2065, 2066, 2074, and 2075.

5. That part of voting tabulation district 81 consisting of:

a. That part of tract 312 consisting of blocks 1131, 2005, and 2006.

6. That part of voting tabulation district 83 consisting of:

a. That part of tract 312 consisting of blocks 1074 and 1075.

7. That part of voting tabulation district 84 consisting of:

a. That part of tract 313 consisting of blocks 1000, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1032, 1034, 1035, 1052, 1053, 1060, 1061, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1074, 1075, 1076, 1077, 1078, 1079, 2023, 2024, 2025, 2026, 2028, 2041, 2042, 2043, 2044, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, and 2054.

(20) District 20 is composed of:

(a) That part of Alachua County consisting of:

1. All of voting tabulation districts 1, 3, 4, 5, 6, 12, 13, 19, 23, 24, 27, 31, 32, 33, 35, 36, 37, 46, 49, 50, 54, 55, 56, 58, 60, 63, 64, 68, and 71.

2. That part of voting tabulation district 7 consisting of:

a. That part of tract 18.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 2011, 4046, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4115, 5002, 5012, 5013, 5022, 5023, 5024, 5025, 5026, 5054, 5055, 5056, 5057, 5058, 5059, 5060, and 5066.

b. That part of tract 18.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 2012, 2013, 2014, 2015, 2016, and 3013.

3. That part of voting tabulation district 8 consisting of:

a. That part of tract 18.02 consisting of blocks 2017 and 2018.

b. That part of tract 18.05 consisting of blocks 1006, 1008, 1013, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1058, 1059, and 1060.

4. That part of voting tabulation district 9 consisting of:

a. That part of tract 18.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2051, 2052, 2053, 2054, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3040, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3051, 3052, 3056, and 3057.

5. That part of voting tabulation district 10 consisting of:

a. That part of tract 22.02 consisting of blocks 2013, 2017, 2018, 2019, 2020, 2023, 2024, 2025, 2026, 2034, 2035, 2036, 2037, 2039, 2040, 2041, 2042, and 2043.

b. That part of tract 22.05 consisting of blocks 3032, 3033, and 3034.

c. That part of tract 22.09 consisting of blocks 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1116, 1117, 1120, 1126, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, and 2142.

d. That part of tract 22.1 consisting of blocks 1111, 1114, 1119, 1120, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, and 1164.

6. That part of voting tabulation district 25 consisting of:

a. That part of tract 21.01 consisting of blocks 1175, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2035.

b. That part of tract 1108 consisting of blocks 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, and 1048.

7. That part of voting tabulation district 26 consisting of:

a. That part of tract 15.19 consisting of blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 1022.

b. That part of tract 15.21 consisting of blocks 1018 and 3027.

8. That part of voting tabulation district 30 consisting of:

a. That part of tract 8.08 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, and 3015.

9. That part of voting tabulation district 34 consisting of:

a. That part of tract 12.02 consisting of blocks 3000, 3002, 3003, 3009, and 3010.

b. That part of tract 18.02 consisting of blocks 3029, 3030, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, and 3117.

c. That part of tract 19.08 consisting of blocks 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3047, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3058, 5078, 5081, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5143, 5144, 5145, 5146, 5147, and 5151.

10. That part of voting tabulation district 51 consisting of:

a. That part of tract 12.03 consisting of blocks 1023, 1024, 1025, 1026, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1053, 1055, and 2004.

11. That part of voting tabulation district 52 consisting of:

a. That part of tract 11 consisting of blocks 3028, 3029, and 3034.

12. That part of voting tabulation district 53 consisting of:

a. That part of tract 12.02 consisting of blocks 5007, 5008, 5009, 5010, 5011, and 5012.

13. That part of voting tabulation district 61 consisting of:

a. That part of tract 22.17 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2007, 2008, 2009, 2011, 3012, 3013, 3014, 3015, 3016, and 3024.

14. That part of voting tabulation district 62 consisting of:

a. That part of tract 15.14 consisting of block 2002.

b. That part of tract 15.15 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009.

c. That part of tract 15.19 consisting of block 1001.

15. That part of voting tabulation district 67 consisting of:

a. That part of tract 18.01 consisting of blocks 5000, 5001, 5005, 5006, 5007, 5008, 5009, 5010, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5061, 5062, 5063, 5064, 5065, 5067, and 5068.

b. That part of tract 18.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, and 3017.

c. That part of tract 19.08 consisting of blocks 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3048, and 3057.

(b) That part of Marion County consisting of:

1. All of voting tabulation districts 2, 9, 10, 26, 27, 41, 42, 43, 45, 46, and 47.

2. That part of voting tabulation district 8 consisting of:

a. That part of tract 17 consisting of blocks 2028, 2029, 2031, 2033, 2034, 2035, 2036, 2038, 2039, 2040, and 3019.

3. That part of voting tabulation district 11 consisting of:

a. That part of tract 14.01 consisting of blocks 2012, 2013, 2014, 2015, 2016, 2020, 2021, 2037, 2038, 2039, 2040, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3031, 3032, 3033, 3034, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3051, 3055, and 3056.

4. That part of voting tabulation district 21 consisting of:

a. That part of tract 16 consisting of block 1006.

b. That part of tract 25.04 consisting of blocks 1002, 1003, 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1019, 1042, 1043, 1044, 1045, 1046, 2042, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, and 3076.

5. That part of voting tabulation district 30 consisting of:

a. That part of tract 2 consisting of blocks 4007, 4008, 4009, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4075, 4076, 4077, and 4078.

6. That part of voting tabulation district 44 consisting of:

a. That part of tract 1 consisting of blocks 1012, 1013, 1024, 1030, 1031, and 1056.

b. That part of tract 26.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1020, 1023, 1024, 1026, and 1027.

7. That part of voting tabulation district 51 consisting of:

a. That part of tract 25.03 consisting of blocks 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, and 2056.

(21) District 21 is composed of:

(a) All of Dixie County.

(b) All of Gilchrist County.

(c) That part of Alachua County consisting of:

1. All of voting tabulation districts 2, 11, 14, 15, 16, 17, 18, 20, 21, 22, 28, 29, 38, 39, 40, 41, 42, 43, 44, 45, 47, 48, 57, 59, 69, and 70.

2. That part of voting tabulation district 8 consisting of:

a. That part of tract 18.01 consisting of blocks 2012, 2013, 2014, 2015, 2016, 2017, 2024, 2025, 2026, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2063, and 2064.

b. That part of tract 18.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1009, 1010, 1012, 1014, 1015, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1052, 1053, 1054, 1055, 1056, 1057, 1061, and 1062.

c. That part of tract 18.06 consisting of blocks 3000, 3001, 3002, 3003, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3090, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, and 4061.

d. That part of tract 22.01 consisting of block 2000.

3. That part of voting tabulation district 9 consisting of:

a. That part of tract 18.02 consisting of blocks 2045, 2046, 2047, 2048, 2049, 2050, 3039, 3041, 3050, 3053, 3054, 3055, and 3070.

b. That part of tract 18.03 consisting of blocks 2000 and 2001.

c. That part of tract 18.05 consisting of blocks 1011, 1027, 1028, 1029, 1030, and 1051.

d. That part of tract 18.11 consisting of blocks 4004 and 4005.

e. That part of tract 18.13 consisting of blocks 1000, 1001, 1002, 1044, 1045, and 1046.

f. That part of tract 18.14 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1047, 1048, 1049, 1050, 1051, 1056, 1057, 1058, 1059, 1061, 1062, 1063, 1064, 1065, 1066, and 1067.

4. That part of voting tabulation district 10 consisting of:

a. That part of tract 22.02 consisting of blocks 2012, 2027, 2028, 2029, 2030, 2031, 2032, 2038, and 2044.

b. That part of tract 22.1 consisting of blocks 1068, 1069, 1070, 1071, 1072, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1112, 1113, 1115, 1116, 1117, 1118, 1128, 1129, 1130, 1141, 1218, and 1219.

5. That part of voting tabulation district 25 consisting of:

a. That part of tract 8.09 consisting of blocks 1009, 1016, 1018, 1019, 1020, and 1022.

b. That part of tract 1108 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1030, 1031, and 1049.

6. That part of voting tabulation district 26 consisting of:

a. That part of tract 15.21 consisting of blocks 1017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, and 3037.

b. That part of tract 16.04 consisting of block 4045.

7. That part of voting tabulation district 30 consisting of:

a. That part of tract 8.09 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1021, 1023, 1024, and 1025.

b. That part of tract 9.02 consisting of blocks 1004, 1005, 1011, 1012, 1013, 1014, 1015, 1016, and 1017.

c. That part of tract 15.14 consisting of blocks 2000 and 2001.

d. That part of tract 1108 consisting of blocks 1014 and 1015.

8. That part of voting tabulation district 34 consisting of:

a. That part of tract 18.02 consisting of blocks 3069, 3100, and 3101.

b. That part of tract 18.03 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

c. That part of tract 18.14 consisting of block 1046.

9. That part of voting tabulation district 51 consisting of:

a. That part of tract 11 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, and 4007.

b. That part of tract 12.02 consisting of blocks 2011, 2012, 2013, 2014, 2016, 2017, and 2018.

c. That part of tract 12.03 consisting of blocks 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2000, 2001, 2002, 2003, 2005, and 2006.

10. That part of voting tabulation district 52 consisting of:

a. That part of tract 11 consisting of blocks 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3030, 3031, 3032, 3033, 3035, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, and 4029.

11. That part of voting tabulation district 53 consisting of:

a. That part of tract 12.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, and 4013.

12. That part of voting tabulation district 61 consisting of:

a. That part of tract 16.04 consisting of blocks 4004 and 4005.

b. That part of tract 22.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 1022.

c. That part of tract 22.17 consisting of blocks 2005, 2006, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, and 3025.

13. That part of voting tabulation district 62 consisting of:

a. That part of tract 9.01 consisting of blocks 1010, 1021, 1022, 1023, 1024, and 1025.

b. That part of tract 15.14 consisting of blocks 1002, 1003, 1004, and 1005.

14. That part of voting tabulation district 65 consisting of:

a. That part of tract 18.01 consisting of blocks 2004, 2005, 2006, 2007, 2009, 2021, 2022, 2023, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2061, 2062, 2065, 2066, 3070, 3072, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3127, and 3134.

15. That part of voting tabulation district 66 consisting of:

a. That part of tract 18.01 consisting of blocks 3071 and 3073.

b. That part of tract 18.06 consisting of blocks 1038, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2111, 2112, 2113, 2114, 2115, 2116, 2122, 2123, 2124, 2125, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2140, 2141, 2142, 2143, 2144, 2145, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3019, 3020, 3021, 3086, 3087, 3088, and 3089.

(22) District 22 is composed of:

(a) All of Levy County.

(b) That part of Marion County consisting of:

1. All of voting tabulation districts 7, 19, 20, 23, 25, 48, 49, 50, 52, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, and 125.

2. That part of voting tabulation district 8 consisting of:

a. That part of tract 16 consisting of blocks 1007, 1008, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020.

b. That part of tract 17 consisting of blocks 2004, 2022, 2032, 2037, 2041, and 2042.

c. That part of tract 25.04 consisting of blocks 1047, 1048, and 1049.

3. That part of voting tabulation district 21 consisting of:

a. That part of tract 25.04 consisting of blocks 1017, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, and 1061.

4. That part of voting tabulation district 44 consisting of:

a. That part of tract 1 consisting of blocks 1032, 1033, 1034, 1035, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1057, and 1058.

b. That part of tract 26.01 consisting of blocks 1012, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2007, and 2008.

c. That part of tract 26.02 consisting of blocks 3005, 3006, 3007, 3008, 3009, and 3010.

5. That part of voting tabulation district 51 consisting of:

a. That part of tract 25.02 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, and 4016.

b. That part of tract 25.04 consisting of blocks 2000 and 2001.

6. That part of voting tabulation district 73 consisting of:

a. That part of tract 9.01 consisting of blocks 2001, 2002, 2004, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2041, 2044, 2045, 2046, 2047, 2048, and 2049.

7. That part of voting tabulation district 82 consisting of:

a. That part of tract 9.01 consisting of block 2006.

b. That part of tract 24.02 consisting of blocks 1042, 1043, 1044, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2037, 2038, 2039, 2040, 2041, 2042, and 2043.

(23) District 23 is composed of:

(a) That part of Marion County consisting of:

1. All of voting tabulation districts 1, 3, 4, 5, 6, 12, 13, 14, 15, 16, 17, 18, 22, 24, 28, 29, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 53, 54, 62, 66, 67, 68, 69, 70, 71, 72, 74, 75, 76, 77, 78, 79, 80, 81, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, and 93.

2. That part of voting tabulation district 11 consisting of:

a. That part of tract 14.01 consisting of blocks 3041, 3057, 3058, 3059, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, and 3073.

3. That part of voting tabulation district 30 consisting of:

a. That part of tract 2 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, and 4044.

b. That part of tract 4.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2146, 2147, 2148, 2149, 2150, 2151, 2154, 2155, 2156, 2196, 2197, and 2201.

4. That part of voting tabulation district 65 consisting of:

a. That part of tract 7.01 consisting of blocks 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, and 3104.

b. That part of tract 7.02 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1035, 1036, 1037, and 1038.

c. That part of tract 8.02 consisting of blocks 3078, 3079, 3080, and 3081.

5. That part of voting tabulation district 73 consisting of:

a. That part of tract 11.02 consisting of block 1012.

b. That part of tract 11.04 consisting of blocks 2012, 2013, 2014, 2015, 2016, 2025, 2030, 2031, 2032, 2039, 2040, 4001, 4003, 4004, 4008, 4009, 4010, 4011, 4013, 4014, 4015, 4016, 4017, 4019, 4020, 4021, 4022, 4023, 4024, and 4026.

6. That part of voting tabulation district 82 consisting of:

a. That part of tract 11.04 consisting of blocks 2000, 2002, 2003, 2005, 2006, 2007, and 2024.

(24) District 24 is composed of:

(a) All of Flagler County.

(b) That part of St. Johns County consisting of:

1. All of voting tabulation districts 24, 25, 26, 28, 31, 32, 33, and 34.

2. That part of voting tabulation district 46 consisting of:

a. That part of tract 214.04 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2010, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, and 2031.

3. That part of voting tabulation district 48 consisting of:

a. That part of tract 214.03 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, and 2010.

b. That part of tract 214.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1037, 1038, 1039, 1040, 2011, 2012, 2013, 2014, 2015, and 2032.

c. That part of tract 9902 consisting of block 14.

(c) That part of Volusia County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 101, and 147.

2. That part of voting tabulation district 104 consisting of:

a. That part of tract 802.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026.

b. That part of tract 802.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2015, and 2016.

c. That part of tract 9900 consisting of blocks 1 and 2.

3. That part of voting tabulation district 105 consisting of:

a. That part of tract 802.02 consisting of blocks 2009, 2012, 2013, 2014, 2017, and 2018.

b. That part of tract 803 consisting of blocks 1001, 1002, 1005, and 1006.

(25) District 25 is composed of:

(a) That part of Volusia County consisting of:

1. All of voting tabulation districts 102, 103, 106, 107, 109, 110, 112, 113, 114, 115, 116, 120, 122, 123, 124, 125, 126, 128, 129, 150, 158, 172, 173, 174, 175, 176, 180, 183, 184, 185, 186, 187, 188, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 213, 214, and 215.

2. That part of voting tabulation district 104 consisting of:

a. That part of tract 802.01 consisting of block 1006.

3. That part of voting tabulation district 105 consisting of:

a. That part of tract 803 consisting of blocks 1000, 1003, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 3000, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3018, 3019, 3020, 3021, and 3022.

b. That part of tract 804 consisting of blocks 4000, 4002, and 4004.

c. That part of tract 9900 consisting of blocks 3 and 4.

4. That part of voting tabulation district 108 consisting of:

a. That part of tract 808.04 consisting of block 1046.

b. That part of tract 832.03 consisting of blocks 1052, 1060, 1061, 1082, 1085, 2062, 2070, 2071, and 2072.

c. That part of tract 832.05 consisting of blocks 1006, 1007, 1020, and 1031.

5. That part of voting tabulation district 111 consisting of:

a. That part of tract 808.04 consisting of blocks 1024, 1025, and 1028.

6. That part of voting tabulation district 118 consisting of:

a. That part of tract 832.03 consisting of blocks 1010, 1011, 1012, 1013, 1014, 1015, 1024, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1083, 1084, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2044, 2045, 2046, 2047, 2048, 2049, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2063, 2064, 2065, 2066, 2067, 2069, 2073, 2074, 2078, and 2079.

7. That part of voting tabulation district 121 consisting of:

a. That part of tract 806 consisting of blocks 2002, 2007, 2008, 2017, and 2034.

b. That part of tract 808.03 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3016, 4000, 4001, 4002, 4003, 4004, 4007, 4008, 4009, 4010, 4014, and 4015.

c. That part of tract 808.07 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, and 1018.

8. That part of voting tabulation district 127 consisting of:

a. That part of tract 808.04 consisting of blocks 1030, 1052, and 1053.

b. That part of tract 832.05 consisting of blocks 1000, 1001, 1002, 1004, 1005, and 1021.

9. That part of voting tabulation district 130 consisting of:

a. That part of tract 808.04 consisting of block 2000.

b. That part of tract 808.05 consisting of blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 2000, and 2018.

10. That part of voting tabulation district 137 consisting of:

a. That part of tract 808.05 consisting of block 2017.

11. That part of voting tabulation district 148 consisting of:

a. That part of tract 808.04 consisting of blocks 1029 and 2046.

12. That part of voting tabulation district 159 consisting of:

a. That part of tract 813 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 2000.

b. That part of tract 826.04 consisting of blocks 1004, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1019, 1020, 1022, 1024, 1025, 1026, 1027, 1028, 2009, 2013, 2014, 2015, 2017, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3005, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016, 3017, and 3019.

c. That part of tract 826.05 consisting of blocks 2007, 2008, 2009, 2010, 2011, and 2022.

d. That part of tract 9900 consisting of blocks 20, 23, and 24.

13. That part of voting tabulation district 162 consisting of:

a. That part of tract 824.14 consisting of block 1072.

14. That part of voting tabulation district 168 consisting of:

a. That part of tract 824.11 consisting of block 2008.

15. That part of voting tabulation district 177 consisting of:

a. That part of tract 825.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1041, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3018, and 3019.

b. That part of tract 825.11 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, and 2044.

c. That part of tract 826.05 consisting of blocks 1027, 1029, 1031, 1033, 1062, 1069, 1074, 1075, and 1078.

d. That part of tract 826.07 consisting of blocks 1018, 1022, 1023, 1039, and 2030.

16. That part of voting tabulation district 178 consisting of:

a. That part of tract 824.14 consisting of blocks 1032, 1033, 1034, 1038, 1039, 1040, 1041, 1043, 1044, 1045, 1046, 1047, 1048, 1050, 1051, 1052, 1053, 1054, 1055, 1057, 1058, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1069, 1070, 1071, 1075, and 1076.

b. That part of tract 825.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, and 1050.

17. That part of voting tabulation district 179 consisting of:

a. That part of tract 824.14 consisting of block 1074.

18. That part of voting tabulation district 181 consisting of:

a. That part of tract 824.1 consisting of blocks 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 3001, 3002, 3003, 3004, and 3005.

b. That part of tract 824.13 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, and 1032.

19. That part of voting tabulation district 182 consisting of:

a. That part of tract 824.1 consisting of blocks 1027, 1028, 1029, 1030, 1033, and 1038.

b. That part of tract 832.07 consisting of blocks 1000, 1001, 1003, 1005, 1009, 1021, 1041, 1042, and 1048.

c. That part of tract 832.08 consisting of blocks 1023, 1075, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, 3027, 3028, and 4025.

20. That part of voting tabulation district 200 consisting of:

a. That part of tract 832.09 consisting of blocks 1062, 1066, 1067, 1068, 1069, 1070, 1071, 1073, 1074, 1075, 1081, and 1082.

21. That part of voting tabulation district 211 consisting of:

a. That part of tract 827.05 consisting of block 3019.

22. That part of voting tabulation district 212 consisting of:

a. That part of tract 829.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1010, 1014, 1015, 1018, 1021, 1022, 1025, 1026, 1027, 1028, 1030, 1032, 1033, 1034, 1035, 1036, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1054, 1055, 1058, 2004, 2005, 2008, 2013, 2014, 2015, 2016, 2018, 2023, 2024, 2025, 2026, 2027, 2028, 2041, 2045, 2046, 2047, 2048, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2064, 2065, 2066, 2069, 2070, 2071, 2072, 3011, 3012, 3013, 3020, 3021, 3022, 3024, 3026, 3029, 3031, 3032, 3035, 3036, 3040, 3041, 3042, and 3044.

b. That part of tract 830.09 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1024, 1025, 1026, 1072, 1076, 1077, 1078, 1111, 1113, 1115, and 1118.

23. That part of voting tabulation district 216 consisting of:

a. That part of tract 829.02 consisting of blocks 1023, 1029, 1031, 1037, 1038, 1039, 1040, 1041, 1052, and 1053.

b. That part of tract 830.08 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, and 3033.

c. That part of tract 830.09 consisting of blocks 1000, 1001, 1002, 1003, 1009, 1010, 1011, 1012, 1021, 1022, 1023, 1052, 1053, 1056, 1057, 1060, 1061, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1073, 1074, 1075, and 1081.

24. That part of voting tabulation district 217 consisting of:

a. That part of tract 829.02 consisting of blocks 2049, 2050, 2051, 2060, 2061, 2062, 2063, and 2067.

b. That part of tract 830.09 consisting of blocks 1110, 1112, 1114, 1116, 1117, and 1119.

(26) District 26 is composed of:

(a) That part of Volusia County consisting of:

1. All of voting tabulation districts 12, 13, 14, 15, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 49, 50, 51, 117, 119, 131, 132, 133, 134, 135, 136, 138, 139, 140, 141, 142, 143, 144, 145, 146, 149, 151, 152, 153, 154, 155, 156, 157, 160, 161, 163, 164, 165, 166, 167, 169, 170, 171, 189, and 271.

2. That part of voting tabulation district 43 consisting of:

a. That part of tract 903.06 consisting of block 1019.

b. That part of tract 910.01 consisting of blocks 2004, 2018, 2019, 2054, 2055, 2056, 2057, 2060, 2061, 2062, 2088, 2090, 2091, 2092, and 2093.

3. That part of voting tabulation district 46 consisting of:

a. That part of tract 832.07 consisting of blocks 2017, 3058, 3059, 3060, 3061, 3086, 3087, and 3091.

b. That part of tract 903.05 consisting of block 1217.

c. That part of tract 903.06 consisting of blocks 1123 and 1132.

d. That part of tract 910.01 consisting of blocks 1000, 2003, 2059, 2128, 3000, 3005, 3006, and 3007.

4. That part of voting tabulation district 52 consisting of:

a. That part of tract 903.06 consisting of blocks 1009, 1011, 1016, 1032, 1034, 1050, 1055, 1059, 1060, 1061, 1062, 1066, 1115, 1116, 1117, 1119, 1120, 1156, 1157, 1158, 1159, 1160, 1161, 1162, and 1177.

b. That part of tract 908.05 consisting of blocks 1000, 1001, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2009, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, and 3016.

c. That part of tract 910.01 consisting of blocks 1001, 1002, and 2058.

5. That part of voting tabulation district 53 consisting of:

a. That part of tract 908.05 consisting of block 2052.

6. That part of voting tabulation district 55 consisting of:

a. That part of tract 908.05 consisting of blocks 1039 and 1040.

7. That part of voting tabulation district 56 consisting of:

a. That part of tract 908.03 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1039, and 1063.

b. That part of tract 908.04 consisting of blocks 3074, 3075, and 3096.

8. That part of voting tabulation district 70 consisting of:

a. That part of tract 908.05 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1010, 1011, 2006, 2007, 2008, 2010, 2012, 2013, 2014, 2015, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, and 3049.

9. That part of voting tabulation district 74 consisting of:

a. That part of tract 908.03 consisting of blocks 1000, 1001, 1002, 1003, 1010, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, and 3074.

b. That part of tract 908.04 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3025, 3026, 3043, 3044, 3045, 3046, 3061, 3063, 3064, 3070, 3071, 3072, 3073, 3076, 3084, 3085, 3086, 3088, and 3097.

10. That part of voting tabulation district 75 consisting of:

a. That part of tract 908.04 consisting of blocks 3016, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3062, 3065, 3066, 3067, 3068, 3069, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3087, 3089, 3090, 3091, 3092, 3093, 3094, and 3095.

b. That part of tract 908.06 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2046, and 2047.

11. That part of voting tabulation district 98 consisting of:

a. That part of tract 908.05 consisting of blocks 1007, 1009, and 1041.

12. That part of voting tabulation district 108 consisting of:

a. That part of tract 808.04 consisting of blocks 1047, 1048, 1049, 1050, and 1051.

b. That part of tract 832.05 consisting of blocks 1022, 1023, 1029, and 1030.

13. That part of voting tabulation district 111 consisting of:

a. That part of tract 808.04 consisting of block 1057.

14. That part of voting tabulation district 118 consisting of:

a. That part of tract 832.03 consisting of blocks 2040, 2041, 2042, 2043, 2061, 2068, 2075, 2076, and 2077.

15. That part of voting tabulation district 121 consisting of:

a. That part of tract 806 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1032, 1034, 1042, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1053, 1054, 1059, 1060, 1070, 1071, 1072, 1073, 1075, 1076, 2021, 2022, 2023, 2024, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, and 2070.

16. That part of voting tabulation district 127 consisting of:

a. That part of tract 832.05 consisting of blocks 1003, 1024, and 1025.

17. That part of voting tabulation district 130 consisting of:

a. That part of tract 808.04 consisting of blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2047, 2048, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2060, and 2061.

b. That part of tract 808.05 consisting of blocks 1024, 1025, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2020, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2036, 2037, 2038, 2039, 2040, and 2041.

18. That part of voting tabulation district 137 consisting of:

a. That part of tract 806 consisting of block 1074.

b. That part of tract 808.03 consisting of blocks 2021, 2030, 2035, 2036, 2038, 3012, 3013, 3015, 3017, and 3018.

c. That part of tract 808.05 consisting of blocks 2021, 2022, 2023, 2033, 2035, 3000, and 3025.

d. That part of tract 809.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, and 2014.

e. That part of tract 810 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1015, 1017, 1018, 1023, 1024, 1025, 1027, 1032, 1035, 1036, 1037, and 1039.

19. That part of voting tabulation district 148 consisting of:

a. That part of tract 808.04 consisting of blocks 1054, 1055, 1056, 1058, 1059, 1060, 1071, 2044, 2049, and 2059.

b. That part of tract 823.01 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1025, and 1026.

c. That part of tract 832.05 consisting of blocks 1011, 1013, 1015, 1016, 1019, 1026, 1027, 1028, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 2000, 2001, 2002, 2003, 2006, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2039, 2041, 2042, 2043, 2044, 2045, 2046, and 2047.

d. That part of tract 832.06 consisting of blocks 1001, 1002, 1050, 1051, 1060, 1062, 1063, 1065, 1066, 1067, 1070, 1072, 1073, 1074, 1076, 1077, 1078, 1087, 1089, 1091, 1107, 1108, 1117, 1118, 1119, and 1120.

e. That part of tract 832.07 consisting of blocks 3021, 3022, 3025, 3026, 3027, 3028, 3029, 3031, 3036, 3038, 3039, 3040, 3045, 3046, 3047, 3048, 3050, and 3083.

20. That part of voting tabulation district 159 consisting of:

a. That part of tract 822.01 consisting of blocks 2004, 2005, 2006, 2007, 3000, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, and 3031.

21. That part of voting tabulation district 162 consisting of:

a. That part of tract 824.14 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1027, 1028, 1029, 1030, 1031, 1068, 1073, and 1077.

b. That part of tract 824.15 consisting of blocks 1042, 1043, 1044, 1045, 1046, 1047, 1058, 1059, 1061, 1065, and 1076.

22. That part of voting tabulation district 168 consisting of:

a. That part of tract 824.11 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, and 2009.

23. That part of voting tabulation district 177 consisting of:

a. That part of tract 824.01 consisting of block 2025.

24. That part of voting tabulation district 178 consisting of:

a. That part of tract 824.14 consisting of blocks 1042, 1049, 1059, 1078, and 1079.

25. That part of voting tabulation district 179 consisting of:

a. That part of tract 824.15 consisting of block 1064.

26. That part of voting tabulation district 181 consisting of:

a. That part of tract 824.13 consisting of block 1000.

27. That part of voting tabulation district 182 consisting of:

a. That part of tract 832.05 consisting of blocks 2005, 2007, and 2008.

b. That part of tract 832.06 consisting of blocks 1075, 1097, and 1098.

c. That part of tract 832.07 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3023, 3024, 3030, 3032, 3033, 3034, 3035, 3037, 3041, 3042, 3043, 3044, 3049, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3084, 3085, 3088, 3089, and 3090.

d. That part of tract 925 consisting of blocks 1016, 1017, 1020, 1021, 1027, 1028, and 1029.

28. That part of voting tabulation district 200 consisting of:

a. That part of tract 832.07 consisting of block 2018.

b. That part of tract 832.09 consisting of blocks 2000, 2001, 2002, 2003, 2004, and 2038.

(27) District 27 is composed of:

(a) That part of Volusia County consisting of:

1. All of voting tabulation districts 44, 45, 47, 48, 54, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 69, 71, 72, 73, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 99, 100, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, and 270.

2. That part of voting tabulation district 43 consisting of:

a. That part of tract 910.01 consisting of blocks 1008, 1009, 1036, 1038, 1056, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2089, 2094, 2100, 2101, 2102, 2104, 2106, 2114, 2115, 2116, 2124, 2130, 2132, 2133, 2134, 3004, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, and 3029.

b. That part of tract 910.21 consisting of blocks 1002 and 1054.

3. That part of voting tabulation district 46 consisting of:

a. That part of tract 832.09 consisting of blocks 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

b. That part of tract 910.01 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1032, 1035, 1057, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 2000, 2001, 2002, 2011, 2095, 2096, 2097, 2103, 2108, 2110, 2111, 2112, 2113, 2117, 2118, 2119, 2120, 2122, 2123, 2125, 2126, 2127, 2129, 2131, 2135, 3001, 3002, 3003, 3008, and 3009.

c. That part of tract 910.2 consisting of blocks 1000, 1001, 1002, 1027, 1029, 1030, 1031, 1033, and 1059.

d. That part of tract 910.21 consisting of blocks 1000, 1001, 1003, 1004, 1005, 1007, 1026, and 1053.

e. That part of tract 910.24 consisting of block 2001.

4. That part of voting tabulation district 52 consisting of:

a. That part of tract 908.05 consisting of blocks 1027, 2016, 2017, and 2037.

5. That part of voting tabulation district 53 consisting of:

a. That part of tract 908.05 consisting of blocks 1048, 2041, 2043, 2050, 2051, 2063, 2064, 2065, 2066, 2068, 2069, 2070, 2073, 2074, and 2075.

6. That part of voting tabulation district 55 consisting of:

a. That part of tract 908.05 consisting of block 1038.

7. That part of voting tabulation district 56 consisting of:

a. That part of tract 908.03 consisting of blocks 1040, 1041, 1042, and 1043.

b. That part of tract 908.04 consisting of blocks 1084, 1088, 1089, 1090, 1101, 1106, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2059, 2060, and 2062.

8. That part of voting tabulation district 70 consisting of:

a. That part of tract 908.05 consisting of blocks 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1043, 1044, 1045, 1046, 1047, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1063, 1064, 1066, 1067, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2039, 2040, 2042, 2044, 2045, 2046, 2047, 2048, 2049, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2061, 2062, 2067, 2071, and 2072.

9. That part of voting tabulation district 74 consisting of:

a. That part of tract 908.03 consisting of blocks 1014, 1015, 1033, 1034, 1035, 1036, 1037, 1038, 1044, 3007, 3008, 3009, and 3010.

b. That part of tract 908.04 consisting of blocks 1006, 1007, 1008, 2000, and 2001.

10. That part of voting tabulation district 75 consisting of:

a. That part of tract 908.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1009, 1010, 1012, 1014, 1015, 1016, 1018, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1036, 1037, 1038, 1040, 1041, 1044, 1045, 1049, 1051, 1052, 1053, 1055, 1056, 1057, 1058, 1059, 1072, 1074, 1075, 1077, 1078, 1079, 1082, 1085, 1087, 1091, 1092, 1103, 1104, 1105, and 1107.

b. That part of tract 908.05 consisting of blocks 1065 and 2038.

c. That part of tract 908.06 consisting of blocks 1003, 1004, 1009, 1010, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1024, 1033, 1034, 1035, 1036, 1038, 1039, 1042, 1043, 1044, 1048, 1049, 1050, 1051, 1052, 1053, 1057, 1058, 1060, 2025, 2026, 2029, 2032, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2044, 2045, 2048, 2050, 2054, and 2065.

d. That part of tract 909.02 consisting of blocks 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2025, 2026, 2027, 2028, 2030, 2035, 2036, 2037, 2040, 2041, 2057, 2058, 2060, 2061, 2063, 2064, 2065, 2066, 2076, and 2077.

11. That part of voting tabulation district 98 consisting of:

a. That part of tract 908.05 consisting of block 1042.

b. That part of tract 908.06 consisting of blocks 1007 and 1008.

c. That part of tract 910.01 consisting of blocks 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1033, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1061, 1062, 1063, 1064, 1065, and 1080.

d. That part of tract 910.19 consisting of block 3023.

e. That part of tract 910.22 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2026, 2027, 2028, 2029, 2031, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2073, 2074, 2075, 2076, 2078, 2079, and 2080.

12. That part of voting tabulation district 200 consisting of:

a. That part of tract 832.09 consisting of blocks 1052, 1053, 1054, 1055, 1056, 1057, 1059, 1060, 1063, 1065, 1072, 1078, 1079, 1083, 1084, 1093, 1109, 1110, 1111, 1112, 1113, 1114, 1128, 1129, 1130, 1153, 1154, 1239, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2041, 2042, and 2043.

13. That part of voting tabulation district 211 consisting of:

a. That part of tract 827.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3055, 3070, 3138, 3139, 3142, and 3144.

b. That part of tract 830.05 consisting of block 2017.

c. That part of tract 9900 consisting of blocks 35, 36, and 41.

14. That part of voting tabulation district 212 consisting of:

a. That part of tract 832.09 consisting of block 1249.

15. That part of voting tabulation district 216 consisting of:

a. That part of tract 830.08 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2015, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2027, and 2028.

b. That part of tract 830.09 consisting of blocks 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1027, 1028, 1029, 1030, 1031, 1032, 1051, 1079, and 1080.

16. That part of voting tabulation district 217 consisting of:

a. That part of tract 830.05 consisting of blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, and 2008.

b. That part of tract 830.06 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2040, 2041, 2042, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2069, 2070, 2071, 2072, 2075, 3000, 3001, 3002, 3003, 3004, and 3005.

c. That part of tract 830.07 consisting of blocks 1000, 1001, 1004, 1006, 1011, 1012, 1013, 1014, 1015, and 1020.

d. That part of tract 830.08 consisting of blocks 1025, 2013, 2016, 2024, 2025, 2026, 2029, 2030, 2031, 2032, 2033, and 2034.

e. That part of tract 830.09 consisting of blocks 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1054, 1055, 1058, 1062, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, and 1109.

f. That part of tract 832.09 consisting of blocks 1045, 1046, 1047, 1048, 1049, 1051, and 1247.

(28) District 28 is composed of:

(a) That part of Seminole County consisting of:

1. All of voting tabulation districts 7, 8, 9, 12, 13, 14, 15, 16, 17, 18, 19, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 63, 64, 65, 66, 67, 68, 69, 70, 81, 82, 83, 84, 85, 86, 87, 88, 95, 97, 98, 102, 103, 104, 105, 106, 107, 144, 145, 146, 147, 148, 149, 158, 159, 160, 161, 166, 167, 168, 169, 170, 171, 186, 187, 191, 192, 193, 194, 200, 201, 202, 203, 204, 205, 206, 207, 219, 220, 221, 222, 223, 224, 225, 226, 227, 245, 260, 264, 265, 266, 267, 268, 271, 272, 273, 274, 276, 277, 278, 291, 298, 309, 310, 311, 312, 313, 314, 315, 316, 317, 321, 322, 323, 324, 325, 326, 327, 328, 329, 330, 331, 332, 333, 334, 340, 341, 342, 343, 344, 345, 350, 351, 352, 353, 354, 357, 358, 359, 367, 368, 369, 370, 371, 372, 375, 376, 377, 378, 379, and 383.

2. That part of voting tabulation district 143 consisting of:

a. That part of tract 208.03 consisting of blocks 1000, 1025, 3002, 3015, 3035, 3036, 3050, and 3051.

b. That part of tract 209.03 consisting of blocks 2016, 2017, 2018, 2019, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4015, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5020, 6008, 6009, 6010, 6011, 6012, 6013, and 6018.

3. That part of voting tabulation district 244 consisting of:

a. That part of tract 221.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4013, 4014, 4015, and 4016.

4. That part of voting tabulation district 269 consisting of:

a. That part of tract 221.01 consisting of blocks 2037, 2038, 2039, 2040, 2041, 2042, 4011, and 4012.

5. That part of voting tabulation district 270 consisting of:

a. That part of tract 221.01 consisting of block 2015.

6. That part of voting tabulation district 275 consisting of:

a. That part of tract 214.01 consisting of blocks 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3036, 3037, 3038, 3039, 3041, and 4011.

(29) District 29 is composed of:

(a) That part of Seminole County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 71, 72, 73, 74, 75, 76, 77, 89, 90, 91, 92, 93, 94, 96, 99, 100, 101, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 132, 133, 134, 135, 136, 137, 139, 154, 155, 156, 157, 176, 177, 178, 179, 180, 181, 182, 184, 188, 189, 190, 195, 196, 197, 198, 199, 210, 211, 212, 215, 216, 217, 218, 228, 229, 230, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 255, 256, 257, 258, 259, 281, 282, 283, 286, 287, 288, 289, 290, 292, 293, 306, 307, 308, 335, 336, 337, 338, 339, 346, 347, 348, 349, 355, 356, 360, 361, 362, 363, 364, 365, 366, 373, 374, 380, 381, 382, 384, 385, and 386.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 219.02 consisting of blocks 1003, 1004, and 1006.

b. That part of tract 220.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1019, 1020, 1021, 1023, 1028, 1029, and 1052.

3. That part of voting tabulation district 11 consisting of:

a. That part of tract 219.02 consisting of blocks 1000, 1001, 1002, 1005, 1007, 1013, and 3007.

b. That part of tract 220.01 consisting of blocks 1024, 1025, 1026, 1027, and 1053.

4. That part of voting tabulation district 143 consisting of:

a. That part of tract 208.03 consisting of block 1024.

5. That part of voting tabulation district 183 consisting of:

a. That part of tract 220.02 consisting of blocks 4000 and 4001.

6. That part of voting tabulation district 231 consisting of:

a. That part of tract 219.02 consisting of blocks 1008, 1009, 1010, 1011, and 1012.

7. That part of voting tabulation district 244 consisting of:

a. That part of tract 221.01 consisting of blocks 2000, 2002, 4017, 4018, and 4019.

8. That part of voting tabulation district 269 consisting of:

a. That part of tract 221.01 consisting of blocks 2004, 2005, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3050, and 3051.

9. That part of voting tabulation district 270 consisting of:

a. That part of tract 215.03 consisting of blocks 1000 and 1004.

b. That part of tract 221.01 consisting of blocks 2001, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, and 2035.

10. That part of voting tabulation district 275 consisting of:

a. That part of tract 214.01 consisting of blocks 3023, 3024, 3034, 3035, 3040, 3042, 3043, 3044, 3045, 3046, 3047, 3048, and 3049.

11. That part of voting tabulation district 284 consisting of:

a. That part of tract 216.08 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2034, 2035, 2036, 2037, 2038, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, and 4026.

(30) District 30 is composed of:

(a) That part of Orange County consisting of:

1. All of voting tabulation districts 59, 60, 61, 62, 63, 93, 94, 217, 218, 224, 227, 228, 229, and 230.

2. That part of voting tabulation district 58 consisting of:

a. That part of tract 152.02 consisting of blocks 3004, 3020, 3021, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3035, and 3036.

3. That part of voting tabulation district 67 consisting of:

a. That part of tract 151.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1033, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026.

4. That part of voting tabulation district 68 consisting of:

a. That part of tract 151.04 consisting of blocks 1041 and 1042.

b. That part of tract 152.02 consisting of blocks 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3033, 3034, 3037, 3038, and 3039.

5. That part of voting tabulation district 219 consisting of:

a. That part of tract 159.01 consisting of blocks 1000, 1001, 1002, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2007.

b. That part of tract 180 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2024, 2025, 2026, 2036, 2064, 2066, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, and 2077.

6. That part of voting tabulation district 231 consisting of:

a. That part of tract 160.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2014.

b. That part of tract 163.01 consisting of blocks 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, and 1052.

7. That part of voting tabulation district 238 consisting of:

a. That part of tract 163.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1019, 1026, 1028, 1029, 1030, 1031, 1034, 1035, 1082, 1083, 1084, and 1089.

b. That part of tract 163.02 consisting of blocks 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1048, 1049, and 1050.

8. That part of voting tabulation district 240 consisting of:

a. That part of tract 163.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1032, 1033, 1034, 1035, 1036, 1037, 1051, 1052, and 1053.

(b) That part of Seminole County consisting of:

1. All of voting tabulation districts 31, 32, 33, 34, 35, 36, 37, 38, 39, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 78, 79, 80, 108, 109, 129, 130, 131, 138, 140, 141, 142, 150, 151, 152, 153, 162, 163, 164, 165, 172, 173, 174, 175, 185, 208, 209, 213, 214, 232, 246, 247, 248, 249, 250, 251, 252, 253, 254, 261, 262, 263, 279, 280, 285, 294, 295, 296, 297, 299, 300, 301, 302, 303, 304, 305, 318, 319, and 320.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 219.02 consisting of blocks 1015, 1016, 1017, 1018, 1023, 1024, 1025, 1027, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, and 1040.

b. That part of tract 220.01 consisting of blocks 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1022, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1054, 1055, 1056, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2046, 2047, 2048, 2049, and 2050.

3. That part of voting tabulation district 11 consisting of:

a. That part of tract 219.02 consisting of blocks 1014, 1019, 1020, 1021, 1022, 1026, 1028, 1029, 1030, 1031, 3009, 3010, 3011, 3012, 3013, 3017, 3024, 3025, 3026, and 3027.

4. That part of voting tabulation district 183 consisting of:

a. That part of tract 220.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1011, and 4002.

b. That part of tract 221.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, and 1023.

5. That part of voting tabulation district 231 consisting of:

a. That part of tract 219.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3014, 3015, 3016, 3018, 3019, 3020, 3021, 3022, 3023, 3028, 3029, 3030, 3031, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4034, 4036, 4037, 4038, 4039, and 4040.

6. That part of voting tabulation district 284 consisting of:

a. That part of tract 219.01 consisting of blocks 1009 and 1011.

(31) District 31 is composed of:

(a) That part of Lake County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16, 35, 53, 54, 55, 56, 59, 60, 67, 68, 69, 72, 78, 79, 83, 87, 96, 110, 116, 117, 118, 119, 120, 124, and 125.

2. That part of voting tabulation district 17 consisting of:

a. That part of tract 303.06 consisting of block 2006.

3. That part of voting tabulation district 33 consisting of:

a. That part of tract 308.06 consisting of block 1059.

b. That part of tract 310 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1040, 1041, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1060, 1061, 1063, 1066, 1067, 1068, 1073, 2000, and 2001.

4. That part of voting tabulation district 58 consisting of:

a. That part of tract 303.06 consisting of block 1042.

b. That part of tract 303.07 consisting of blocks 3014, 3015, 3016, 3017, 3018, 3019, 3021, 3031, 3034, and 3035.

c. That part of tract 303.08 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3022, 3023, 3040, 3041, and 3042.

d. That part of tract 308.06 consisting of blocks 2000 and 2001.

5. That part of voting tabulation district 64 consisting of:

a. That part of tract 307.02 consisting of block 1126.

b. That part of tract 308.03 consisting of blocks 1033, 1034, 1035, 1036, 2078, 3000, 3001, 3002, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 4033, 4035, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, and 4057.

c. That part of tract 308.04 consisting of blocks 1011, 1012, 1013, 1014, 1015, 1016, 1019, 1020, 1021, 1022, 1023, 1024, 1025, and 1026.

d. That part of tract 308.05 consisting of blocks 1000, 1002, 2000, 2001, 2004, 2005, 2006, and 2008.

e. That part of tract 308.06 consisting of blocks 1000, 2060, 2061, 2062, 2065, 2066, 2067, 2068, 2069, 2070, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2109, and 2110.

f. That part of tract 308.07 consisting of blocks 1152, 1170, and 1171.

6. That part of voting tabulation district 66 consisting of:

a. That part of tract 308.05 consisting of blocks 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2007, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, and 2085.

b. That part of tract 308.06 consisting of blocks 1005, 1006, 1007, 1008, and 1009.

7. That part of voting tabulation district 76 consisting of:

a. That part of tract 308.03 consisting of block 3032.

b. That part of tract 308.06 consisting of blocks 1001, 1002, 1003, 1004, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1060, 1061, 1062, 1063, and 1064.

c. That part of tract 310 consisting of blocks 1042, 1043, 1045, 1046, 1047, 1048, 1049, 1069, 1070, 1071, 1072, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2073, 2074, 2075, 2076, 2077, 2078, 2083, 2084, 2085, 2086, and 2091.

8. That part of voting tabulation district 77 consisting of:

a. That part of tract 307.02 consisting of blocks 1007 and 1123.

(b) That part of Orange County consisting of:

1. All of voting tabulation districts 75, 76, 80, 81, 85, 86, 88, 91, 95, and 96.

2. That part of voting tabulation district 77 consisting of:

a. That part of tract 175.03 consisting of block 1001.

3. That part of voting tabulation district 82 consisting of:

a. That part of tract 177.01 consisting of blocks 1049, 1050, 1051, 1052, 1053, 1054, 1055, and 1056.

b. That part of tract 177.03 consisting of blocks 1006, 1007, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1024, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, and 3063.

c. That part of tract 178.02 consisting of blocks 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, and 1092.

4. That part of voting tabulation district 87 consisting of:

a. That part of tract 178.02 consisting of blocks 1005, 1040, 1041, 1042, 1045, 1046, 1047, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2035, 2036, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2047, 2049, 2050, 2051, 2052, 2053, 2054, 2088, 2089, 2097, 2098, 2099, 2108, 2109, 2110, 2111, and 2112.

b. That part of tract 179.02 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4030, 4031, 4032, 4033, 4034, 4035, and 4036.

5. That part of voting tabulation district 89 consisting of:

a. That part of tract 179.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, and 2058.

b. That part of tract 179.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1039, 1040, 1041, 1043, 1044, and 1045.

(32) District 32 is composed of:

(a) That part of Lake County consisting of:

1. All of voting tabulation districts 18, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 34, 36, 37, 38, 39, 40, 41, 44, 46, 47, 49, 50, 51, 61, 62, 63, 65, 70, 71, 80, 81, 82, 89, 94, 95, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 111, 112, 113, 114, 115, 122, 123, 126, 127, and 128.

2. That part of voting tabulation district 33 consisting of:

a. That part of tract 310 consisting of blocks 1059, 1062, 1064, 1065, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2112, 2113, 2114, 2115, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, and 2170.

3. That part of voting tabulation district 43 consisting of:

a. That part of tract 305.04 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2035, 4002, 4020, 4021, 4022, 4023, 4049, and 4050.

4. That part of voting tabulation district 45 consisting of:

a. That part of tract 303.02 consisting of blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2025, 2026, 2027, 2028, 2029, 2030, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, and 2046.

b. That part of tract 306.01 consisting of blocks 1016, 1017, 1018, 1019, 1020, 1021, 1029, 1030, 1031, 1032, 1037, 1038, 1039, 1040, and 1041.

5. That part of voting tabulation district 48 consisting of:

a. That part of tract 305.03 consisting of blocks 2000, 2001, 2004, and 2005.

b. That part of tract 305.04 consisting of blocks 1005, 1006, 1007, 1022, 1023, 1024, 1032, 3019, 3020, 3021, 3022, 3023, 3024, 3027, 3028, 3029, 3038, 3060, 3061, 3063, 3064, 3065, 3066, 3067, 3068, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3098, 3099, 3100, 3102, 3104, 4014, 4015, 4016, 4017, 4018, 4019, 4024, 4025, 4026, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4052, 4053, and 4054.

6. That part of voting tabulation district 52 consisting of:

a. That part of tract 303.02 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1065, 1066, 2031, 2032, and 2033.

b. That part of tract 307.02 consisting of blocks 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1053, 1074, 1076, 1101, 1103, 1104, 1133, 1134, 2002, and 2004.

7. That part of voting tabulation district 58 consisting of:

a. That part of tract 303.08 consisting of blocks 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2030, 2031, 2032, 2033, 2034, 3020, and 3021.

8. That part of voting tabulation district 64 consisting of:

a. That part of tract 307.02 consisting of blocks 1127, 1131, 2010, and 2011.

b. That part of tract 308.05 consisting of blocks 2002 and 2003.

9. That part of voting tabulation district 66 consisting of:

a. That part of tract 311.02 consisting of blocks 4007, 4143, and 4144.

b. That part of tract 311.03 consisting of block 1000.

10. That part of voting tabulation district 76 consisting of:

a. That part of tract 310 consisting of blocks 1039, 1044, 2021, 2081, 2082, 2087, 2088, 2089, and 2090.

11. That part of voting tabulation district 77 consisting of:

a. That part of tract 303.02 consisting of block 1064.

b. That part of tract 307.02 consisting of blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1102, 1107, 1108, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1130, 2000, 2001, 2009, and 2012.

12. That part of voting tabulation district 85 consisting of:

a. That part of tract 306.01 consisting of blocks 3033, 3035, 3036, 3048, 3049, 3050, 3052, 3053, 3054, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, and 3088.

(33) District 33 is composed of:

(a) All of Sumter County.

(b) That part of Lake County consisting of:

1. All of voting tabulation districts 15, 19, 20, 21, 22, 42, 57, 73, 74, 75, 84, 86, 88, 90, 91, 92, 93, and 121.

2. That part of voting tabulation district 17 consisting of:

a. That part of tract 301.05 consisting of blocks 4035, 4036, 4037, 4038, and 4041.

b. That part of tract 303.02 consisting of block 2002.

c. That part of tract 303.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1052, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2048, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, and 2093.

d. That part of tract 303.06 consisting of blocks 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3036, 3043, 3044, 3046, and 3047.

3. That part of voting tabulation district 43 consisting of:

a. That part of tract 304.05 consisting of blocks 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2083, 2086, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, and 3042.

b. That part of tract 304.06 consisting of blocks 2065, 2071, 2072, 2074, 2075, 2077, and 2078.

c. That part of tract 305.04 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3025, 3026, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3101, 4000, 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4029, and 4051.

4. That part of voting tabulation district 45 consisting of:

a. That part of tract 303.02 consisting of blocks 2001 and 2024.

5. That part of voting tabulation district 48 consisting of:

a. That part of tract 305.04 consisting of blocks 3062, 3069, 4013, 4027, and 4028.

6. That part of voting tabulation district 52 consisting of:

a. That part of tract 303.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 2000, 2003, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, and 2068.

b. That part of tract 303.05 consisting of blocks 2090 and 2091.

c. That part of tract 304.06 consisting of blocks 1058 and 1059.

7. That part of voting tabulation district 85 consisting of:

a. That part of tract 304.06 consisting of blocks 2005, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2039, 2040, 2041, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2053, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2067, 2068, 2069, 2070, 2073, 2076, 2079, 2080, 2081, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, and 2105.

b. That part of tract 306.01 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3034, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3051, 3055, 3093, 3094, 3095, 3096, 3097, and 3098.

(c) That part of Marion County consisting of:

1. All of voting tabulation districts 55, 56, 57, 58, 59, 60, 61, 63, and 64.

2. That part of voting tabulation district 65 consisting of:

a. That part of tract 7.02 consisting of blocks 1030, 1031, 1032, 1033, 1034, 2006, 2007, 2008, 2009, 2018, 2019, 2020, 2021, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, and 2097.

(34) District 34 is composed of:

(a) All of Citrus County.

(b) That part of Hernando County consisting of:

1. All of voting tabulation districts 17, 49, and 52.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 407.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1132, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1186, 1187, 1188, 1189, 1191, 1192, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1215, 1233, 1234, 1235, 1238, 1247, 1249, 1250, and 1251.

3. That part of voting tabulation district 13 consisting of:

a. That part of tract 415.02 consisting of block 2001.

b. That part of tract 416 consisting of blocks 1036, 1037, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1077, 1078, 1079, 1080, 1082, 1083, 1084, 1098, 1099, 1100, 2020, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2040, 2043, 2044, 2045, 2046, 2047, 2048, 2049, and 2050.

4. That part of voting tabulation district 16 consisting of:

a. That part of tract 407.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2137, 2138, 2139, 2162, and 2163.

b. That part of tract 407.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1065, 1066, and 1067.

5. That part of voting tabulation district 25 consisting of:

a. That part of tract 407.02 consisting of blocks 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, and 2093.

(35) District 35 is composed of:

(a) That part of Hernando County consisting of:

1. All of voting tabulation districts 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 18, 19, 20, 21, 22, 23, 24, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 50, 51, 53, 54, 55, and 56.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 406.01 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1011, 1013, 1014, 1015, 1016, 1020, 1021, 1022, 1023, 1024, and 2012.

b. That part of tract 406.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2013, 2014, 2015, 2016, 2017, 2052, and 2053.

3. That part of voting tabulation district 13 consisting of:

a. That part of tract 416 consisting of blocks 1096, 1097, and 2039.

4. That part of voting tabulation district 16 consisting of:

a. That part of tract 406.02 consisting of blocks 2008, 2009, 2010, 2011, 2012, 2018, 2019, 2020, 2021, 2022, 2023, 2024, and 2030.

b. That part of tract 407.02 consisting of block 2000.

5. That part of voting tabulation district 25 consisting of:

a. That part of tract 407.02 consisting of block 2084.

(36) District 36 is composed of:

(a) That part of Pasco County consisting of:

1. All of voting tabulation districts 16, 19, 24, 37, 38, 42, 43, 44, 45, 46, 47, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 69, 71, 73, 74, 75, 76, 78, 79, 80, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 113, 114, 115, 116, 117, 118, 124, 126, 127, 134, 135, 136, 150, 151, 154, 155, 156, 158, 159, 160, 167, 179, 181, 184, 185, 187, 188, 189, 199, 200, 211, 214, 217, 218, 219, 222, 223, 224, and 225.

2. That part of voting tabulation district 128 consisting of:

a. That part of tract 318.07 consisting of blocks 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, and 2027.

3. That part of voting tabulation district 152 consisting of:

a. That part of tract 317.05 consisting of blocks 1000, 1001, 1002, 1003, 1015, 1021, 1022, 1023, 1024, 1025, and 2001.

4. That part of voting tabulation district 183 consisting of:

a. That part of tract 314.09 consisting of blocks 1000, 1001, 1002, 1003, 1008, 1009, 1010, 1011, 1012, 1018, 1019, 1021, 1022, 1023, and 1024.

5. That part of voting tabulation district 201 consisting of:

a. That part of tract 315.04 consisting of blocks 1019 and 1020.

(37) District 37 is composed of:

(a) That part of Pasco County consisting of:

1. All of voting tabulation districts 15, 17, 18, 48, 66, 67, 72, 77, 81, 112, 122, 123, 129, 131, 132, 133, 153, 157, 161, 162, 163, 164, 165, 166, 168, 169, 171, 180, 186, 192, 194, 195, 197, 202, 203, 205, 213, and 216.

2. That part of voting tabulation district 11 consisting of:

a. That part of tract 320.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 2013.

b. That part of tract 320.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, and 1010.

c. That part of tract 320.08 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, and 1009.

3. That part of voting tabulation district 128 consisting of:

a. That part of tract 318.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, and 3024.

b. That part of tract 318.08 consisting of blocks 1016, 1030, and 1031.

4. That part of voting tabulation district 152 consisting of:

a. That part of tract 317.05 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1026, 1027, 1028, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, and 2033.

5. That part of voting tabulation district 170 consisting of:

a. That part of tract 320.09 consisting of blocks 2006, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, and 4005.

b. That part of tract 320.14 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, and 1014.

6. That part of voting tabulation district 183 consisting of:

a. That part of tract 314.09 consisting of blocks 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, and 2025.

b. That part of tract 315.06 consisting of block 2011.

7. That part of voting tabulation district 201 consisting of:

a. That part of tract 315.07 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, and 3011.

(38) District 38 is composed of:

(a) That part of Pasco County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 20, 21, 22, 23, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 39, 40, 41, 68, 70, 106, 107, 108, 109, 110, 111, 119, 120, 121, 125, 130, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 172, 173, 174, 175, 176, 177, 178, 182, 190, 191, 193, 196, 198, 204, 206, 207, 208, 209, 210, 212, 215, 226, and 227.

2. That part of voting tabulation district 11 consisting of:

a. That part of tract 319.02 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, and 2013.

b. That part of tract 320.01 consisting of blocks 3001, 3002, and 3003.

3. That part of voting tabulation district 170 consisting of:

a. That part of tract 320.14 consisting of block 1000.

(39) District 39 is composed of:

(a) That part of Osceola County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 6, 177, 185, 186, 187, 198, 199, 200, 201, 202, 203, 204, and 205.

2. That part of voting tabulation district 5 consisting of:

a. That part of tract 408.01 consisting of blocks 1045 and 1046.

b. That part of tract 410.02 consisting of blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1022, 1032, 1033, 1035, 1038, 1039, 1040, 1041, 1044, 1150, 1157, and 1158.

c. That part of tract 411 consisting of blocks 1000, 1001, 1004, 1010, 1011, 1012, and 1013.

3. That part of voting tabulation district 29 consisting of:

a. That part of tract 408.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1092, 1093, 1096, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2149, 2150, 2153, 2154, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2168, and 2169.

b. That part of tract 409.01 consisting of blocks 1095, 1102, and 1103.

c. That part of tract 409.02 consisting of blocks 1002, 1003, 1006, 1007, 1008, and 1024.

4. That part of voting tabulation district 32 consisting of:

a. That part of tract 409.02 consisting of blocks 2000, 2002, and 2003.

(b) That part of Polk County consisting of:

1. All of voting tabulation districts 1, 2, 5, 6, 7, 8, 9, 10, 12, 24, 36, 40, 41, 63, 65, 66, 67, 72, 73, 142, and 143.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 125.02 consisting of blocks 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, and 2009.

b. That part of tract 125.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 3000, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3018, 3019, 3020, 3021, 3022, 3023, and 3024.

3. That part of voting tabulation district 11 consisting of:

a. That part of tract 121.11 consisting of block 3016.

b. That part of tract 121.25 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, and 1013.

4. That part of voting tabulation district 13 consisting of:

a. That part of tract 121.13 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 2020, 2021, 2022, 2023, and 2029.

b. That part of tract 121.27 consisting of blocks 1019 and 3000.

c. That part of tract 121.28 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1037, 1038, and 1039.

5. That part of voting tabulation district 14 consisting of:

a. That part of tract 122.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, and 4019.

6. That part of voting tabulation district 19 consisting of:

a. That part of tract 115.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1041, 1042, 1043, 1044, 1045, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2079, 2080, and 2081.

b. That part of tract 116.06 consisting of blocks 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1054, 1061, 1065, 2019, and 2028.

7. That part of voting tabulation district 20 consisting of:

a. That part of tract 115.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2021, 2022, 2023, 2024, 2031, and 2033.

b. That part of tract 116.03 consisting of blocks 1017, 1018, 1019, 1020, 1052, and 1053.

c. That part of tract 116.06 consisting of blocks 1046, 1047, 1055, 1056, 1057, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2029, 2030, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2049, and 2057.

8. That part of voting tabulation district 23 consisting of:

a. That part of tract 115.01 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, and 3020.

b. That part of tract 116.03 consisting of block 1021.

c. That part of tract 116.06 consisting of blocks 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, and 2050.

9. That part of voting tabulation district 45 consisting of:

a. That part of tract 117.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1033, 1034, and 1035.

b. That part of tract 118.34 consisting of blocks 3010, 3024, 3025, and 3026.

10. That part of voting tabulation district 50 consisting of:

a. That part of tract 117.04 consisting of blocks 1031, 1032, 1036, 1037, and 1038.

b. That part of tract 117.21 consisting of blocks 2058, 2059, 2060, and 2073.

c. That part of tract 117.22 consisting of blocks 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, and 1051.

d. That part of tract 118.32 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2018, and 2049.

e. That part of tract 118.34 consisting of blocks 3027 and 3028.

11. That part of voting tabulation district 54 consisting of:

a. That part of tract 118.32 consisting of blocks 1003, 1006, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2021, 2022, 2023, 2024, 2026, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, and 2046.

12. That part of voting tabulation district 61 consisting of:

a. That part of tract 118.32 consisting of blocks 1102, 2047, and 2048.

b. That part of tract 148.03 consisting of blocks 1000, 1001, 1002, 1065, 1066, 1067, and 1085.

13. That part of voting tabulation district 64 consisting of:

a. That part of tract 124.09 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1067, 1068, 1069, 1070, 1071, 1072, and 1073.

14. That part of voting tabulation district 68 consisting of:

a. That part of tract 130.01 consisting of blocks 1014, 1015, 1016, 1017, 1018, 1021, 1022, 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, and 1060.

b. That part of tract 130.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2020, 2023, 2025, 2026, 2027, 2028, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3046, 3047, 3048, 3049, 3050, 3057, 3058, 3059, 3060, 3062, 3063, 3064, 3065, 3066, 3082, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, and 4040.

c. That part of tract 131.02 consisting of blocks 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2012, 2062, 2063, and 2064.

d. That part of tract 131.03 consisting of blocks 1000, 1001, 1002, 1005, 1006, and 1007.

e. That part of tract 132 consisting of blocks 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, and 2050.

15. That part of voting tabulation district 71 consisting of:

a. That part of tract 132 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1028, 1029, 1030, 1031, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2013, 2014, 2020, 2021, 2023, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, and 2045.

b. That part of tract 133 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, and 2041.

16. That part of voting tabulation district 74 consisting of:

a. That part of tract 133 consisting of blocks 2045 and 2046.

b. That part of tract 147.02 consisting of block 3017.

17. That part of voting tabulation district 75 consisting of:

a. That part of tract 147.02 consisting of blocks 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, and 3029.

18. That part of voting tabulation district 78 consisting of:

a. That part of tract 117.21 consisting of block 2069.

b. That part of tract 147.02 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2021, 2022, 2024, 2025, 2026, 2031, 3012, 3025, 3027, 3028, 3030, 4005, and 4006.

19. That part of voting tabulation district 93 consisting of:

a. That part of tract 147.02 consisting of blocks 2005, 2006, 2008, 2018, 2020, 2028, 2032, 2033, 2034, 2035, 2036, 2037, and 2044.

20. That part of voting tabulation district 130 consisting of:

a. That part of tract 130.01 consisting of block 1059.

b. That part of tract 130.02 consisting of blocks 2001, 2002, 2003, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2021, 2022, 2024, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, 3013, 3014, 3015, 3016, 3017, 3020, 3035, 3036, 3038, 3070, 3071, 3074, 3075, and 3078.

(40) District 40 is composed of:

(a) That part of Polk County consisting of:

1. All of voting tabulation districts 15, 16, 17, 18, 21, 22, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 37, 38, 39, 42, 43, 44, 46, 47, 48, 49, 51, 52, 60, 139, and 146.

2. That part of voting tabulation district 11 consisting of:

a. That part of tract 121.24 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, and 1012.

3. That part of voting tabulation district 13 consisting of:

a. That part of tract 121.13 consisting of blocks 1014, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1033, and 1035.

4. That part of voting tabulation district 14 consisting of:

a. That part of tract 121.27 consisting of block 1056.

b. That part of tract 122.04 consisting of blocks 1010, 1011, 1012, 1013, 1014, 1015, 3016, and 3017.

c. That part of tract 122.06 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3020, 3021, and 3022.

5. That part of voting tabulation district 19 consisting of:

a. That part of tract 114 consisting of blocks 1000, 1001, 1003, 1004, 1005, 1006, 1014, 1015, 1016, 1017, 1018, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, and 2050.

b. That part of tract 115.02 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1046, 1047, 1048, 1049, 1050, 1051, 1063, 1064, 1066, 1067, 1082, 1083, 1084, 1085, 1086, 1087, 1090, 1091, 1092, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, and 2078.

6. That part of voting tabulation district 20 consisting of:

a. That part of tract 115.01 consisting of blocks 2015, 2016, 2017, 2018, 2019, 2020, 2025, 2026, 2027, 2028, 2029, and 2030.

b. That part of tract 115.02 consisting of blocks 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1088, and 1089.

7. That part of voting tabulation district 23 consisting of:

a. That part of tract 115.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, and 2032.

8. That part of voting tabulation district 45 consisting of:

a. That part of tract 117.32 consisting of block 1020.

b. That part of tract 118.34 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3008, 3009, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3022, 3023, 3051, and 3122.

9. That part of voting tabulation district 50 consisting of:

a. That part of tract 118.32 consisting of blocks 2006, 2007, 2019, and 2020.

b. That part of tract 118.34 consisting of blocks 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3052, 3053, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3074, 3075, 3076, 3077, 3083, 3084, 3125, 3126, 3127, and 3128.

10. That part of voting tabulation district 53 consisting of:

a. That part of tract 118.36 consisting of blocks 1009, 1017, 2005, 2008, 2014, 2019, 2020, and 2022.

b. That part of tract 119.01 consisting of blocks 2016, 2017, 2019, 2020, 2021, 2022, 2023, 2024, and 2025.

c. That part of tract 119.13 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, and 1021.

11. That part of voting tabulation district 54 consisting of:

a. That part of tract 118.32 consisting of blocks 1000, 1001, 1002, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1083, 1084, 1085, 1086, 1095, 2025, 2027, 2044, 2045, and 2050.

b. That part of tract 118.33 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2018, 2019, 2020, 2021, 2022, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, and 2035.

c. That part of tract 118.34 consisting of blocks 1000, 1001, 1005, 1012, 1013, 1014, 1015, 1016, 1022, 1023, 3072, 3085, 3086, and 3087.

12. That part of voting tabulation district 61 consisting of:

a. That part of tract 118.32 consisting of blocks 1038, 1082, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1096, 1097, 1098, 1099, 1100, 1101, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, and 1115.

(41) District 41 is composed of:

(a) That part of Polk County consisting of:

1. All of voting tabulation districts 4, 69, 70, 76, 77, 80, 81, 82, 83, 84, 85, 87, 88, 89, 109, 126, 127, 128, 129, 131, 132, and 145.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 125.02 consisting of blocks 2004, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2058, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2150, 2151, 2152, and 2153.

b. That part of tract 125.06 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2046, 2047, and 2048.

c. That part of tract 125.07 consisting of blocks 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1026, 1027, 1056, 1057, 2000, and 2001.

3. That part of voting tabulation district 64 consisting of:

a. That part of tract 124.09 consisting of block 1066.

b. That part of tract 124.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1037, 1038, 1045, 1046, 1047, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1106, 1107, 1108, 1109, and 1117.

c. That part of tract 124.11 consisting of blocks 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1185, 1198, and 1210.

4. That part of voting tabulation district 68 consisting of:

a. That part of tract 130.02 consisting of blocks 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3051, 3052, 3053, 3054, 3055, and 3056.

5. That part of voting tabulation district 71 consisting of:

a. That part of tract 133 consisting of blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1043, 1044, and 2048.

b. That part of tract 134 consisting of blocks 1013, 1014, 1015, 1019, 1020, 1021, and 1022.

6. That part of voting tabulation district 74 consisting of:

a. That part of tract 133 consisting of blocks 1041, 1042, 1045, 2047, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, and 2066.

b. That part of tract 134 consisting of blocks 2037, 2038, 2044, 2045, 2046, 2047, 3003, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3049, 3050, 3051, 3052, 3053, 3054, 3055, and 3059.

c. That part of tract 138.01 consisting of blocks 2033, 2034, 2035, 2036, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3022, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3045, 3046, 3047, and 3048.

7. That part of voting tabulation district 75 consisting of:

a. That part of tract 138.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 2036, 2037, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2057, 2058, 2059, 2088, 2089, 2090, 2092, 2093, 2097, 2099, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014.

b. That part of tract 147.01 consisting of blocks 1000, 1001, 1002, 1014, 1054, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2048, 2049, 2050, 2051, 2052, 2053, 2063, 2132, and 2133.

8. That part of voting tabulation district 78 consisting of:

a. That part of tract 147.01 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1039, 1041, 1042, 1053, and 2064.

b. That part of tract 147.02 consisting of block 1000.

9. That part of voting tabulation district 79 consisting of:

a. That part of tract 145.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1053, 1054, 1055, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, and 3018.

b. That part of tract 145.02 consisting of blocks 2000, 2001, 2002, 2003, and 2004.

c. That part of tract 146 consisting of blocks 1015, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1040, 1041, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1068, 1069, 1073, 1074, 1075, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, and 2104.

d. That part of tract 147.01 consisting of blocks 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1040, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2054, 2055, 2056, 2057, 2058, 2059, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2130, and 2134.

10. That part of voting tabulation district 90 consisting of:

a. That part of tract 141.05 consisting of block 3027.

11. That part of voting tabulation district 108 consisting of:

a. That part of tract 145.01 consisting of blocks 1021, 1037, 1038, 1039, 1040, 1041, 1042, and 1043.

b. That part of tract 145.02 consisting of blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, and 2021.

12. That part of voting tabulation district 111 consisting of:

a. That part of tract 141.25 consisting of blocks 1050, 1077, 1078, 1079, 1080, 1081, 1082, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1121, 1122, 1123, 1124, 1125, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, and 1147.

b. That part of tract 142.01 consisting of blocks 2008, 3011, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, and 3052.

13. That part of voting tabulation district 130 consisting of:

a. That part of tract 124.09 consisting of blocks 1015, 1016, 1017, 1018, 1019, 1020, 1056, 1057, 1058, 1059, 1060, 1061, 1074, 1075, and 1077.

b. That part of tract 124.1 consisting of blocks 1009, 1011, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1039, 1040, 1041, 1042, 1043, 1044, 1100, 1101, 1102, 1103, 1104, 1105, 1110, 1111, 1112, 1113, 1114, 1115, 1116, and 1118.

c. That part of tract 128.03 consisting of blocks 1000, 1001, 1008, 1009, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1040, 2035, 3024, 3025, 3026, 3027, 3028, 3043, 3044, 3045, 3046, 3049, and 3050.

d. That part of tract 129 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, and 3066.

e. That part of tract 130.02 consisting of blocks 2000, 2004, 2005, 2009, 2015, 3006, 3011, 3012, 3018, 3019, 3037, 3061, 3067, 3068, 3069, 3072, 3073, 3076, 3077, 3079, 3080, 3081, 3083, and 3084.

f. That part of tract 134 consisting of block 1012.

g. That part of tract 136 consisting of blocks 1000, 1001, 1002, and 1003.

14. That part of voting tabulation district 136 consisting of:

a. That part of tract 125.02 consisting of block 2087.

b. That part of tract 125.03 consisting of blocks 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1143, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1176, 1177, 1178, 1179, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1195, 1196, 1197, 1198, 1199, 1200, and 1201.

(42) District 42 is composed of:

(a) That part of Osceola County consisting of:

1. All of voting tabulation districts 10, 87, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 170, 171, 172, 173, 174, 175, 178, 179, 180, 191, 195, 196, 197, 209, 210, 211, 212, 213, 215, and 216.

2. That part of voting tabulation district 14 consisting of:

a. That part of tract 415 consisting of blocks 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1037, 1160, 1161, 1162, and 1163.

b. That part of tract 416 consisting of blocks 4033 and 4034.

3. That part of voting tabulation district 88 consisting of:

a. That part of tract 429 consisting of blocks 1050, 1064, 1065, 1066, 1067, 1068, 1070, 1071, 1072, 1073, 1074, 1075, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1093, 1097, 2113, 2114, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, and 2139.

4. That part of voting tabulation district 89 consisting of:

a. That part of tract 429 consisting of block 1001.

5. That part of voting tabulation district 169 consisting of:

a. That part of tract 428 consisting of blocks 1050, 1072, and 2035.

b. That part of tract 429 consisting of block 1000.

c. That part of tract 436 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1103, 1105, and 1108.

d. That part of tract 437 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1018, 1019, 1020, 1021, 1023, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1050, 1052, 1053, 1054, 1055, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, and 2013.

(b) That part of Polk County consisting of:

1. All of voting tabulation districts 86, 91, 110, 112, 114, 116, 118, 119, 123, 124, 125, 134, 137, 138, 140, and 141.

2. That part of voting tabulation district 90 consisting of:

a. That part of tract 141.03 consisting of blocks 1163, 1164, 1165, 1219, and 1220.

b. That part of tract 141.04 consisting of blocks 1005, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, and 1046.

c. That part of tract 141.05 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 3000, 3001, 3002, 3008, 3009, 3010, 3011, 3012, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, and 3028.

d. That part of tract 142.01 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3010, 3013, 3014, 3015, 3016, 3017, 3018, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, and 3061.

e. That part of tract 142.03 consisting of block 1006.

3. That part of voting tabulation district 111 consisting of:

a. That part of tract 142.01 consisting of blocks 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2073.

b. That part of tract 143.02 consisting of blocks 3003 and 3021.

4. That part of voting tabulation district 115 consisting of:

a. That part of tract 143.01 consisting of blocks 1077, 1079, 1080, 1081, 1082, 1087, 1088, 1089, 1090, 1091, 1092, 1097, 1098, 1099, 1100, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, and 1116.

b. That part of tract 155 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2056, 2057, 2140, and 2143.

5. That part of voting tabulation district 120 consisting of:

a. That part of tract 154.01 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1050, 1051, 1052, 1053, 1054, 1055, 1057, 1058, 1060, 1061, 1062, 1063, 1065, 1066, 1067, 1068, 1069, 1070, 1075, 1076, 1077, and 1078.

b. That part of tract 155 consisting of blocks 1049, 1050, 1051, 1052, 1055, 1056, 1063, 1064, 1065, 1066, 1067, 1068, 1071, 1075, 1076, 2116, 2117, 2118, 2119, 2120, 2121, 2131, 2132, 2133, 2134, 2141, and 2144.

6. That part of voting tabulation district 121 consisting of:

a. That part of tract 157.01 consisting of blocks 1022, 1034, 1035, and 1036.

b. That part of tract 157.02 consisting of blocks 3224, 3225, 3226, 3227, 3228, 3229, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3242, 3243, and 3303.

c. That part of tract 158.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 2027, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, and 2051.

d. That part of tract 158.02 consisting of block 1029.

7. That part of voting tabulation district 122 consisting of:

a. That part of tract 154.02 consisting of blocks 1047, 1048, 1051, 1052, 1053, 1054, 2038, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2080, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2134, 2135, 2136, and 2142.

b. That part of tract 154.04 consisting of blocks 1041, 1042, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1066, 1067, 1068, 1069, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, and 1090.

c. That part of tract 156 consisting of blocks 2013 and 2014.

d. That part of tract 157.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, and 3040.

e. That part of tract 157.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 3002, 3003, 3011, 3035, 3036, 3037, 3038, 3039, 3040, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3244, 3245, 3252, 3284, 3286, 3287, 3288, 3298, and 3299.

f. That part of tract 158.01 consisting of blocks 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2052, 2053, 2054, and 2055.

8. That part of voting tabulation district 136 consisting of:

a. That part of tract 125.03 consisting of blocks 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1180, 1181, 1182, 2019, 2020, 2021, 2022, and 2023.

9. That part of voting tabulation district 144 consisting of:

a. That part of tract 154.04 consisting of blocks 1008, 1009, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1029, 1030, 1037, 1038, 1039, 1040, and 1043.

b. That part of tract 154.05 consisting of blocks 1084, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, and 2031.

(43) District 43 is composed of:

(a) That part of Osceola County consisting of:

1. All of voting tabulation districts 7, 8, 9, 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 30, 31, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 90, 91, 92, 93, 94, 95, 96, 97, 98, 176, 181, 182, 183, 184, 188, 189, 190, 192, 193, 194, 206, 207, 208, and 214.

2. That part of voting tabulation district 5 consisting of:

a. That part of tract 410.02 consisting of blocks 1017, 1018, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1034, 1036, 1159, 1160, 1161, and 1162.

3. That part of voting tabulation district 14 consisting of:

a. That part of tract 415 consisting of blocks 1046, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, and 1165.

b. That part of tract 416 consisting of blocks 4053, 4070, 4071, 4072, 4073, 4074, 4075, 4077, and 4081.

c. That part of tract 417 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1025, 1026, 1027, 3003, 3033, 3035, 3036, 3037, 3038, 3043, 3045, and 3046.

4. That part of voting tabulation district 29 consisting of:

a. That part of tract 409.01 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1032, 1035, 1054, 1055, 1056, 1057, 1058, 1059, 1066, 1067, 1069, 1083, 1084, 1085, 1086, 1087, 1088, 1094, 1101, 1104, 1105, 1106, 1107, and 1108.

b. That part of tract 409.02 consisting of blocks 1038, 1063, 1064, 1065, 1082, 2020, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, and 2056.

5. That part of voting tabulation district 32 consisting of:

a. That part of tract 409.02 consisting of blocks 1000, 1004, 1005, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1025, 1026, 1027, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1060, 1061, 1062, 1069, 1072, 1073, 1074, 1075, 1076, 1083, 1084, 2001, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, and 2083.

b. That part of tract 421 consisting of block 1044.

6. That part of voting tabulation district 88 consisting of:

a. That part of tract 429 consisting of blocks 1010, 1012, 1013, 1014, 1016, 1017, 1028, 1036, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2024, 2025, 2026, 2027, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2115, 2116, 2117, 2118, 2119, 2120, 2140, 2141, 2142, and 2143.

7. That part of voting tabulation district 89 consisting of:

a. That part of tract 428 consisting of blocks 2012, 2013, 2015, 2016, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2029, 2030, 2031, 2032, 2033, 2034, 2038, 2040, 2041, 2042, 2043, 2044, and 2045.

b. That part of tract 429 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1051, 1052, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, and 1063.

8. That part of voting tabulation district 169 consisting of:

a. That part of tract 428 consisting of blocks 2014, 2028, 2036, 2037, and 2039.

(44) District 44 is composed of:

(a) That part of Orange County consisting of:

1. All of voting tabulation districts 1, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 21, 23, 24, 25, 26, 27, 28, 34, 38, 40, 43, 46, 47, 49, 50, 51, 52, 53, 54, 55, and 56.

2. That part of voting tabulation district 35 consisting of:

a. That part of tract 172 consisting of blocks 2000, 2005, 2006, and 2007.

3. That part of voting tabulation district 269 consisting of:

a. That part of tract 170.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2031, 2032, 2033, 2034, 2035, 2036, 2039, 2040, 2041, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2142, 2143, 2144, 2145, 2150, and 2151.

(45) District 45 is composed of:

(a) That part of Orange County consisting of:

1. All of voting tabulation districts 19, 29, 30, 31, 32, 33, 36, 37, 39, 42, 64, 65, 66, 69, 70, 71, 72, 73, 74, 78, 79, 83, 84, 90, 92, 278, 279, 280, 288, and 289.

2. That part of voting tabulation district 35 consisting of:

a. That part of tract 150.01 consisting of block 1027.

b. That part of tract 173 consisting of block 2000.

c. That part of tract 174 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1129, 1130, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 4000, 4001, 4002, 4003, 4004, 4005, and 4009.

d. That part of tract 9900 consisting of block 2.

3. That part of voting tabulation district 57 consisting of:

a. That part of tract 124.02 consisting of block 1050.

b. That part of tract 124.03 consisting of blocks 1000, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1115, 1116, 1117, 1118, 1119, 1120, 1121, and 1124.

4. That part of voting tabulation district 67 consisting of:

a. That part of tract 151.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1026, 1029, and 1041.

5. That part of voting tabulation district 68 consisting of:

a. That part of tract 124.01 consisting of blocks 1000, 1002, 1003, 1004, 1005, 1008, 1009, 1010, 1011, 1067, 1068, 1069, and 1070.

b. That part of tract 124.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1048, 1049, and 1052.

c. That part of tract 151.06 consisting of blocks 2018, 2019, 2022, and 2023.

6. That part of voting tabulation district 77 consisting of:

a. That part of tract 175.03 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, and 2067.

b. That part of tract 176 consisting of blocks 1000, 1001, 1002, and 1003.

7. That part of voting tabulation district 82 consisting of:

a. That part of tract 176 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3021, 3022, and 3046.

8. That part of voting tabulation district 87 consisting of:

a. That part of tract 178.02 consisting of blocks 2034, 2037, 2038, 2046, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, and 2144.

b. That part of tract 179.01 consisting of blocks 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, and 1131.

c. That part of tract 179.02 consisting of block 4029.

9. That part of voting tabulation district 89 consisting of:

a. That part of tract 179.01 consisting of blocks 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1035, 1036, 1037, 1038, 1039, 1040, 1046, 1047, 1048, and 1097.

b. That part of tract 179.02 consisting of blocks 1037 and 1042.

(46) District 46 is composed of:

(a) That part of Orange County consisting of:

1. All of voting tabulation districts 2, 3, 8, 41, 48, 260, 261, 262, 263, 264, 265, 266, 267, 270, 271, 272, 273, 274, 275, 276, 277, 281, 282, 283, 284, 285, 286, and 287.

2. That part of voting tabulation district 57 consisting of:

a. That part of tract 124.03 consisting of blocks 1122, 1123, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, and 1134.

b. That part of tract 126 consisting of blocks 3027 and 3028.

c. That part of tract 187 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, and 1038.

3. That part of voting tabulation district 268 consisting of:

a. That part of tract 169.02 consisting of blocks 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3024, 3025, 3026, 3027, 3028, 3034, and 3046.

b. That part of tract 169.07 consisting of blocks 1020, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

4. That part of voting tabulation district 269 consisting of:

a. That part of tract 170.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2037, 2038, 2042, 2043, 2044, 2045, 2046, 2146, 2147, 2148, and 2149.

5. That part of voting tabulation district 290 consisting of:

a. That part of tract 116 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, and 1048.

b. That part of tract 185 consisting of blocks 1006, 1007, 1009, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1055, 1056, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, and 3038.

(47) District 47 is composed of:

(a) That part of Orange County consisting of:

1. All of voting tabulation districts 97, 98, 99, 100, 102, 103, 104, 105, 107, 108, 111, 116, 117, 135, 142, 143, 144, 145, 146, 147, 148, 150, 151, 152, 156, 157, 158, 159, 160, 166, 170, 171, 172, 174, 176, 210, 211, 212, 213, 214, 215, 216, 220, 221, 222, 223, 225, 226, 232, 233, 234, 235, 236, and 255.

2. That part of voting tabulation district 57 consisting of:

a. That part of tract 126 consisting of blocks 3019, 3020, 3021, 3025, 3026, 3029, 3030, 3036, 3038, 3039, 3040, 3041, 3042, 3043, and 3059.

3. That part of voting tabulation district 58 consisting of:

a. That part of tract 125 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, and 1083.

4. That part of voting tabulation district 131 consisting of:

a. That part of tract 182 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1028, 1029, 2162, 2163, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3023.

5. That part of voting tabulation district 154 consisting of:

a. That part of tract 143.01 consisting of blocks 1017, 1018, 1019, 1020, 1021, 1022, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2018, 2019, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3009, 3010, 3011, 3013, 3014, 3015, 3022, 3023, 3024, 3025, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, and 3040.

6. That part of voting tabulation district 167 consisting of:

a. That part of tract 140 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3046, 3047, 3048, 3049, 4029, 4030, and 4031.

b. That part of tract 141 consisting of blocks 3016, 3017, 3018, 4000, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4025, 4026, 4027, 4029, 4030, and 4031.

7. That part of voting tabulation district 173 consisting of:

a. That part of tract 141 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, and 3028.

8. That part of voting tabulation district 177 consisting of:

a. That part of tract 168.04 consisting of blocks 1000, 1001, 1002, 1009, and 1010.

9. That part of voting tabulation district 219 consisting of:

a. That part of tract 154.02 consisting of block 1014.

b. That part of tract 159.01 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, and 3028.

c. That part of tract 159.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, and 1023.

d. That part of tract 180 consisting of block 2065.

10. That part of voting tabulation district 231 consisting of:

a. That part of tract 160.02 consisting of blocks 2007, 2008, 2009, 2010, 2012, 2013, and 2018.

11. That part of voting tabulation district 237 consisting of:

a. That part of tract 162 consisting of blocks 1027, 1028, 1029, 1030, 1031, and 1032.

12. That part of voting tabulation district 290 consisting of:

a. That part of tract 144 consisting of blocks 1005 and 1006.

b. That part of tract 185 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, and 3057.

(48) District 48 is composed of:

(a) That part of Orange County consisting of:

1. All of voting tabulation districts 22, 44, 45, 106, 110, 114, 115, 121, 122, 123, 128, 130, 133, 134, 139, 140, 149, 153, 155, 161, 162, 163, 164, 165, 168, 169, 175, 178, 191, 192, 194, 199, and 202.

2. That part of voting tabulation district 112 consisting of:

a. That part of tract 132.01 consisting of blocks 2014, 2016, 2017, 2018, 2019, 2020, 2021, and 2038.

b. That part of tract 132.02 consisting of blocks 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, and 1036.

c. That part of tract 134.02 consisting of blocks 1000, 1001, 1002, and 1009.

3. That part of voting tabulation district 154 consisting of:

a. That part of tract 143.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, and 2011.

4. That part of voting tabulation district 167 consisting of:

a. That part of tract 141 consisting of blocks 4022, 4023, 4024, and 4028.

5. That part of voting tabulation district 173 consisting of:

a. That part of tract 141 consisting of blocks 1030, 1031, 1032, and 2005.

6. That part of voting tabulation district 177 consisting of:

a. That part of tract 168.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1108, 1117, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1281, 1282, 1283, 1301, 1307, 1308, 1309, 1310, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, and 2107.

b. That part of tract 168.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1079, 1080, 1081, and 1085.

c. That part of tract 168.04 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3061, 3062, and 3064.

7. That part of voting tabulation district 183 consisting of:

a. That part of tract 167.33 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, and 1060.

b. That part of tract 167.34 consisting of block 1043.

8. That part of voting tabulation district 184 consisting of:

a. That part of tract 168.02 consisting of blocks 1110, 1140, 1178, 1179, 1180, 1284, 1285, 1286, 1287, 1288, 1297, 1298, and 1299.

b. That part of tract 168.06 consisting of blocks 1045, 1047, and 1048.

9. That part of voting tabulation district 268 consisting of:

a. That part of tract 169.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 3000, 3023, 3029, 3030, 3031, 3032, 3033, 3036, 3037, 3038, 3039, 3040, 3041, 3042, and 3043.

(49) District 49 is composed of:

(a) That part of Orange County consisting of:

1. All of voting tabulation districts 109, 113, 118, 119, 120, 124, 125, 126, 127, 129, 132, 136, 137, 138, 141, 180, 182, 197, 200, 201, 239, 241, 242, 243, 244, 245, 246, 247, 248, 252, 253, 254, 256, and 258.

2. That part of voting tabulation district 112 consisting of:

a. That part of tract 167.12 consisting of blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1032, 1033, 1066, 1099, 1100, 1101, 1102, and 1103.

3. That part of voting tabulation district 131 consisting of:

a. That part of tract 164.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2022, and 2023.

4. That part of voting tabulation district 193 consisting of:

a. That part of tract 167.28 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, and 1026.

b. That part of tract 167.3 consisting of blocks 1222, 1223, 1224, 1225, 1226, and 1227.

c. That part of tract 167.31 consisting of blocks 1001, 1002, 1004, 1005, 1006, and 1007.

5. That part of voting tabulation district 196 consisting of:

a. That part of tract 167.29 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1066, and 1067.

6. That part of voting tabulation district 203 consisting of:

a. That part of tract 167.29 consisting of blocks 1082, 1083, 1084, and 1085.

7. That part of voting tabulation district 237 consisting of:

a. That part of tract 164.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, and 1026.

8. That part of voting tabulation district 238 consisting of:

a. That part of tract 163.02 consisting of blocks 1047, 1054, and 1055.

9. That part of voting tabulation district 240 consisting of:

a. That part of tract 164.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1030, 1035, 1036, 1037, and 1038.

b. That part of tract 164.08 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, and 1029.

10. That part of voting tabulation district 259 consisting of:

a. That part of tract 166.01 consisting of blocks 2139, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, and 2150.

(50) District 50 is composed of:

(a) That part of Brevard County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 18, 19, 21, 26, 27, 28, 29, 33, 34, 38, 48, 49, 87, 88, 89, 98, 99, 100, 101, 102, 103, 104, 216, 274, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 289, and 290.

2. That part of voting tabulation district 215 consisting of:

a. That part of tract 612.02 consisting of blocks 3006, 3015, 3016, 3017, 3018, 3027, 3028, 3035, 3038, 3039, 3040, 3051, and 3055.

3. That part of voting tabulation district 275 consisting of:

a. That part of tract 699.01 consisting of blocks 3044, 3046, 3047, 3048, and 3059.

(b) That part of Orange County consisting of:

1. All of voting tabulation districts 101, 179, 181, 185, 186, 187, 188, 189, 190, 195, 198, 204, 205, 206, 207, 208, 209, 249, 250, 251, and 257.

2. That part of voting tabulation district 183 consisting of:

a. That part of tract 167.34 consisting of blocks 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, and 1127.

3. That part of voting tabulation district 184 consisting of:

a. That part of tract 167.04 consisting of blocks 1042, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1078, 1079, 1080, 1081, 1099, 1102, 1109, 1110, 1113, 1114, 1118, 1119, 1120, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, and 1137.

b. That part of tract 168.02 consisting of blocks 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1109, 1111, 1112, 1113, 1114, 1115, 1116, 1118, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1236, 1237, 1240, 1241, 1242, 1243, 1253, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1289, 1290, 1291, 1292, 1293, 1296, 1300, 1302, 1303, 1304, 1305, 1306, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1350, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, and 1369.

4. That part of voting tabulation district 193 consisting of:

a. That part of tract 167.31 consisting of blocks 1003, 1009, 1011, 1012, 1013, and 1015.

5. That part of voting tabulation district 196 consisting of:

a. That part of tract 166.02 consisting of block 1016.

b. That part of tract 167.29 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1061, 1062, 1063, 1064, 1065, and 1068.

c. That part of tract 167.3 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, and 1013.

6. That part of voting tabulation district 203 consisting of:

a. That part of tract 167.3 consisting of blocks 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1133, 1141, 1148, 1149, 1150, 1153, 1154, 1155, 1156, and 1157.

7. That part of voting tabulation district 259 consisting of:

a. That part of tract 166.01 consisting of blocks 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1076, 1101, 1102, 1103, 1104, 1105, 2136, 2137, 2138, and 2140.

b. That part of tract 166.02 consisting of blocks 1029, 1030, 1031, 1032, 1033, 1034, 1035, and 1036.

(51) District 51 is composed of:

(a) That part of Brevard County consisting of:

1. All of voting tabulation districts 7, 8, 14, 15, 16, 17, 20, 25, 30, 31, 32, 47, 50, 51, 52, 53, 79, 80, 81, 82, 83, 84, 85, 86, 94, 95, 96, 97, 117, 118, 119, 120, 121, 122, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 139, 140, 141, 142, 153, 162, 163, 164, 165, 166, 172, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 197, 214, 217, 218, 219, 220, 221, 222, 223, 224, 226, 227, 228, 229, 230, 231, 247, 248, 253, 259, 261, 262, 263, 264, 265, 266, 267, 297, 301, 302, 303, 313, 314, 325, 326, 327, and 332.

2. That part of voting tabulation district 106 consisting of:

a. That part of tract 681.01 consisting of blocks 2004, 2005, 2006, 2008, 2010, 2011, 2014, 2016, 2019, 2021, 2022, 2024, 2025, 2026, 2027, and 2030.

b. That part of tract 681.02 consisting of blocks 2011, 2012, 2014, 2015, 2016, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2029, 2031, 2032, 2033, 2034, 2042, and 2043.

3. That part of voting tabulation district 215 consisting of:

a. That part of tract 612.02 consisting of blocks 3000, 3001, 3002, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3052, 3053, 3054, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, and 3064.

4. That part of voting tabulation district 275 consisting of:

a. That part of tract 699.01 consisting of block 3045.

5. That part of voting tabulation district 298 consisting of:

a. That part of tract 631.02 consisting of blocks 2040 and 2041.

(52) District 52 is composed of:

(a) That part of Brevard County consisting of:

1. All of voting tabulation districts 9, 13, 35, 36, 39, 43, 44, 45, 46, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 75, 77, 78, 90, 91, 92, 93, 105, 107, 108, 109, 110, 111, 112, 113, 116, 123, 125, 137, 138, 144, 145, 146, 147, 148, 149, 159, 160, 161, 167, 168, 169, 170, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 200, 201, 202, 204, 205, 211, 212, 225, 236, 237, 238, 246, 252, 254, 255, 256, 260, 291, 292, 293, 294, 295, 296, 304, 305, 308, 310, 311, 312, 316, 317, 318, 319, 338, 340, 341, 342, 343, 344, and 345.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 647 consisting of blocks 1044 and 1045.

b. That part of tract 648 consisting of blocks 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2044, 2045, 2049, 2050, 2051, 2052, 2055, 2056, 2057, 2058, 2059, and 2060.

c. That part of tract 649.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3017, 3022, 3023, 3024, 3025, 3034, 3035, 3036, 3037, 3038, 3039, 3040, and 3041.

3. That part of voting tabulation district 37 consisting of:

a. That part of tract 649.02 consisting of blocks 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3013, 3014, 3015, 3016, 3018, 3019, 3020, 3021, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, and 3042.

4. That part of voting tabulation district 74 consisting of:

a. That part of tract 649.01 consisting of blocks 1000, 1001, 1002, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1039, 1040, 1041, 1042, 1043, 1044, 2000, 2001, 2002, 2003, 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2023, 2024, 2025, 2026, and 2027.

5. That part of voting tabulation district 76 consisting of:

a. That part of tract 661.01 consisting of blocks 3006, 3007, 3008, 4005, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4032, 4033, 4034, 4035, 4036, and 4037.

b. That part of tract 9900 consisting of block 34.

6. That part of voting tabulation district 106 consisting of:

a. That part of tract 681.01 consisting of blocks 2017, 2018, 2023, 2028, and 2029.

b. That part of tract 681.02 consisting of blocks 2035, 2036, 2039, 2040, 2041, and 2044.

7. That part of voting tabulation district 298 consisting of:

a. That part of tract 631.02 consisting of blocks 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, and 2039.

b. That part of tract 631.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, and 1007.

c. That part of tract 631.07 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2011, and 3003.

(53) District 53 is composed of:

(a) That part of Brevard County consisting of:

1. All of voting tabulation districts 11, 12, 22, 23, 24, 40, 41, 42, 72, 73, 114, 115, 124, 143, 150, 151, 152, 154, 155, 156, 157, 158, 171, 173, 194, 195, 196, 198, 199, 203, 206, 207, 208, 209, 210, 213, 232, 233, 234, 235, 239, 240, 241, 242, 243, 244, 245, 249, 250, 251, 257, 258, 268, 269, 270, 271, 272, 273, 299, 300, 306, 307, 309, 315, 320, 321, 322, 323, 324, 328, 329, 330, 331, 333, 334, 335, 336, 337, and 339.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 651.24 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, and 1014.

3. That part of voting tabulation district 37 consisting of:

a. That part of tract 651.23 consisting of blocks 1010 and 1011.

b. That part of tract 651.24 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, and 2025.

4. That part of voting tabulation district 74 consisting of:

a. That part of tract 649.01 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1037, 1038, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2020, 2021, 2022, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, and 3029.

5. That part of voting tabulation district 76 consisting of:

a. That part of tract 661.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

b. That part of tract 661.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, and 1013.

c. That part of tract 9900 consisting of blocks 35, 36, 37, 38, 39, 40, and 41.

(54) District 54 is composed of:

(a) All of Indian River County.

(b) That part of St. Lucie County consisting of:

1. All of voting tabulation districts 1, 26, 33, 46, and 55.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 3808 consisting of blocks 1000, 1001, 1006, 1017, and 1018.

3. That part of voting tabulation district 20 consisting of:

a. That part of tract 3809.02 consisting of blocks 1000, 1001, 1002, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, and 4034.

b. That part of tract 3810 consisting of blocks 2041, 2042, 2043, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2069, 2070, 2077, 2079, 2080, 2081, 2082, 2083, 2084, 2086, 2087, 2089, 2090, 2091, 2092, 2093, and 2095.

c. That part of tract 9800 consisting of blocks 1012, 1013, 1014, 1015, and 1016.

4. That part of voting tabulation district 28 consisting of:

a. That part of tract 3808 consisting of blocks 1002, 1003, 1004, 1005, 1010, 1011, 1012, 1013, 1014, 1015, and 1016.

b. That part of tract 3822 consisting of blocks 4144, 4145, 4189, 4194, 4305, 4308, 4309, and 4311.

5. That part of voting tabulation district 53 consisting of:

a. That part of tract 3809.01 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1011, 1012, 1018, 1019, 1020, 1021, 1022, 1023, 1044, and 1246.

b. That part of tract 3810 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1020, 1033, 1034, 1043, 1044, 1045, 1046, 1047, and 1048.

c. That part of tract 3811.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1022, 1023, 1090, 1091, 1092, 1093, 1094, 1095, 1106, 1107, 1112, 1113, 1114, and 1115.

6. That part of voting tabulation district 54 consisting of:

a. That part of tract 3809.01 consisting of blocks 1007, 1008, 1009, 1010, 1013, 1014, 1015, 1016, 1017, 1024, 1026, 1027, 1028, 1045, and 2003.

b. That part of tract 3810 consisting of blocks 1005, 1006, 1007, 1008, 1015, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1049, 1050, 2085, 2088, and 2096.

c. That part of tract 3811.02 consisting of blocks 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1108, 1109, 1110, 1111, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1128, 1129, and 1130.

(55) District 55 is composed of:

(a) All of Glades County.

(b) All of Highlands County.

(c) All of Okeechobee County.

(d) That part of St. Lucie County consisting of:

1. All of voting tabulation district 25.

2. That part of voting tabulation district 24 consisting of:

a. That part of tract 3822 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, and 3136.

3. That part of voting tabulation district 27 consisting of:

a. That part of tract 3822 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2050, 2051, 2052, 2053, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2117, 2118, 2125, 2126, 2127, 2128, 2129, 2130, 2135, 2137, 2167, 2168, 2169, 2195, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2257, 2261, 2270, 2271, and 2272.

4. That part of voting tabulation district 28 consisting of:

a. That part of tract 3808 consisting of blocks 1009, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1084, 1085, and 1183.

b. That part of tract 3822 consisting of blocks 4190, 4191, and 4195.

5. That part of voting tabulation district 49 consisting of:

a. That part of tract 3822 consisting of blocks 2105, 2106, 2114, 2115, 2116, 2119, 2171, 2172, 2173, 2174, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2196, 2197, 2198, 2199, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2221, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2259, 2260, 2263, 2264, 2265, 2266, 2267, 2268, and 2269.

(56) District 56 is composed of:

(a) All of DeSoto County.

(b) All of Hardee County.

(c) That part of Polk County consisting of:

1. All of voting tabulation districts 55, 56, 57, 58, 59, 62, 92, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 113, 133, and 135.

2. That part of voting tabulation district 53 consisting of:

a. That part of tract 118.35 consisting of blocks 1027, 2023, and 2024.

b. That part of tract 119.12 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, and 1009.

c. That part of tract 149.01 consisting of block 1025.

3. That part of voting tabulation district 61 consisting of:

a. That part of tract 118.33 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1031, 1035, 1036, 1037, 1038, and 1039.

b. That part of tract 147.02 consisting of blocks 2043 and 2048.

c. That part of tract 148.03 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1029, 1030, 1031, 1034, 1061, 1062, 1063, 1064, 1069, 1087, and 1091.

d. That part of tract 148.04 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3049, and 3103.

4. That part of voting tabulation district 78 consisting of:

a. That part of tract 147.02 consisting of blocks 2023 and 2052.

5. That part of voting tabulation district 79 consisting of:

a. That part of tract 145.01 consisting of blocks 1018, 1019, and 1020.

b. That part of tract 147.02 consisting of blocks 2056 and 2060.

6. That part of voting tabulation district 93 consisting of:

a. That part of tract 145.01 consisting of blocks 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1047, 1049, 1050, 1051, and 1052.

b. That part of tract 147.02 consisting of blocks 2027, 2029, 2030, 2038, 2039, 2040, 2041, 2042, 2045, 2046, 2047, 2049, 2050, 2051, 2053, 2054, 2055, 2057, 2058, 2059, 2061, 2062, 2063, 2064, 2067, 2068, and 2069.

c. That part of tract 153.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1030, 1042, 1044, 1045, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, and 1064.

7. That part of voting tabulation district 108 consisting of:

a. That part of tract 144 consisting of blocks 1121, 1122, 1123, 2139, and 2140.

b. That part of tract 145.01 consisting of blocks 1044, 1045, 2000, 2012, 2013, 2014, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, and 4091.

c. That part of tract 145.02 consisting of blocks 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, and 1019.

d. That part of tract 153.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1021, 1029, 1030, 1031, and 1032.

8. That part of voting tabulation district 115 consisting of:

a. That part of tract 143.01 consisting of blocks 1117 and 1118.

b. That part of tract 144 consisting of blocks 2083, 2084, 2085, 2086, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2141, 2142, 2144, 2145, and 2146.

c. That part of tract 155 consisting of blocks 2043, 2044, 2045, 2055, 2058, and 2059.

9. That part of voting tabulation district 120 consisting of:

a. That part of tract 144 consisting of blocks 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2148, 2149, 2150, and 2151.

b. That part of tract 153.02 consisting of blocks 1078 and 1079.

c. That part of tract 154.01 consisting of blocks 1009, 1010, 1013, 1014, 1056, 1059, 1064, 1079, 1080, 1082, and 1084.

d. That part of tract 154.05 consisting of blocks 1049 and 1050.

e. That part of tract 155 consisting of blocks 2101, 2103, 2104, 2105, and 2107.

10. That part of voting tabulation district 121 consisting of:

a. That part of tract 154.04 consisting of blocks 1065 and 1070.

b. That part of tract 154.05 consisting of blocks 1053, 1054, 1055, 1056, and 1057.

c. That part of tract 157.02 consisting of blocks 3230, 3241, and 3246.

d. That part of tract 158.01 consisting of blocks 2022, 2024, 2025, 2026, 2028, 2029, 2030, and 2031.

e. That part of tract 158.02 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, and 1063.

11. That part of voting tabulation district 122 consisting of:

a. That part of tract 157.02 consisting of block 3247.

b. That part of tract 158.02 consisting of block 1064.

12. That part of voting tabulation district 144 consisting of:

a. That part of tract 154.04 consisting of blocks 1027, 1028, and 1078.

b. That part of tract 154.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, and 1085.

(57) District 57 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 323, 324, 325, 326, 327, 328, 329, 330, 331, 332, 333, 337, 359, 360, 365, 366, 367, 368, 369, 370, 371, 373, 374, 375, 376, 377, 380, 381, 434, 435, 436, 437, 438, 439, 441, 442, 443, 444, 445, 446, 447, 448, 449, 450, 451, 452, 453, 454, 455, 456, 457, 458, 459, 460, 461, 464, 465, 466, 480, 481, 482, 483, 484, 485, 487, 488, 489, 490, 491, 492, 493, 494, 495, 496, 497, 498, 499, 500, 501, 502, 503, 504, 505, 506, and 507.

2. That part of voting tabulation district 462 consisting of:

a. That part of tract 141.19 consisting of blocks 1047, 1048, 1049, 1050, and 1055.

3. That part of voting tabulation district 463 consisting of:

a. That part of tract 141.18 consisting of block 1031.

b. That part of tract 141.19 consisting of blocks 1032, 1037, 1038, 1039, 1040, 1041, 1042, 1056, and 1059.

4. That part of voting tabulation district 486 consisting of:

a. That part of tract 138.01 consisting of blocks 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2017, 2018, 2019, 2020, 2021, and 2022.

b. That part of tract 138.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, and 1033.

c. That part of tract 138.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1030, 1031, 1032, 1033, 1037, 1038, 1039, 1066, and 1072.

5. That part of voting tabulation district 522 consisting of:

a. That part of tract 138.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, and 1019.

(58) District 58 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 109, 120, 282, 284, 285, 286, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 311, 312, 313, 334, 335, 336, 338, 339, 340, 341, 342, 343, 344, 345, 346, 347, 348, 349, 350, 351, 352, 353, 354, 355, 356, 357, 411, 416, 421, 422, 423, 424, 425, 426, 427, and 428.

2. That part of voting tabulation district 121 consisting of:

a. That part of tract 102.14 consisting of blocks 1004, 1005, 1007, 1008, 1009, and 1010.

3. That part of voting tabulation district 275 consisting of:

a. That part of tract 120.02 consisting of blocks 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2017.

4. That part of voting tabulation district 281 consisting of:

a. That part of tract 104.01 consisting of blocks 1013, 1016, and 1017.

b. That part of tract 104.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, and 3015.

c. That part of tract 106 consisting of blocks 2035, 3011, and 3026.

5. That part of voting tabulation district 297 consisting of:

a. That part of tract 102.13 consisting of blocks 1000, 1004, 1008, 1012, 1016, 1017, 1020, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1076, 1080, 1086, and 1087.

b. That part of tract 102.14 consisting of blocks 1000, 1001, 1002, 1011, 1012, 1013, 1014, 1015, 1016, 1017, and 1018.

c. That part of tract 103.04 consisting of block 3010.

d. That part of tract 9804 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, and 1014.

(59) District 59 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 358, 361, 362, 363, 364, 372, 378, 379, 382, 383, 384, 385, 386, 387, 388, 389, 390, 391, 392, 393, 394, 395, 396, 397, 398, 399, 400, 401, 403, 404, 405, 406, 407, 408, 409, 410, 412, 413, 414, 415, 417, 418, 419, 420, 508, 509, 510, 511, 512, 514, 515, 516, 517, 518, 519, 520, 521, 528, and 529.

2. That part of voting tabulation district 486 consisting of:

a. That part of tract 136.04 consisting of blocks 1069, 1070, 1085, 1086, 1087, 1088, and 1089.

b. That part of tract 137.02 consisting of blocks 3019, 3031, 3032, 3033, 3034, 3035, 3038, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, and 4016.

c. That part of tract 138.01 consisting of blocks 2000, 2001, 2002, and 2003.

d. That part of tract 138.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, and 1042.

3. That part of voting tabulation district 522 consisting of:

a. That part of tract 137.04 consisting of block 2023.

b. That part of tract 138.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012.

4. That part of voting tabulation district 525 consisting of:

a. That part of tract 137.02 consisting of blocks 3000 and 3001.

b. That part of tract 137.03 consisting of blocks 1027, 1032, and 1033.

5. That part of voting tabulation district 527 consisting of:

a. That part of tract 137.02 consisting of blocks 3004, 3005, 3006, and 3039.

b. That part of tract 137.03 consisting of block 1031.

6. That part of voting tabulation district 532 consisting of:

a. That part of tract 136.02 consisting of block 2003.

b. That part of tract 137.03 consisting of blocks 1019, 1020, 1021, 1022, and 1028.

7. That part of voting tabulation district 533 consisting of:

a. That part of tract 135.04 consisting of blocks 1004, 1005, 1006, 1007, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014.

8. That part of voting tabulation district 534 consisting of:

a. That part of tract 135.01 consisting of blocks 2011, 2012, 2013, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026.

b. That part of tract 135.04 consisting of blocks 1003, 1008, 1009, 1010, 1011, 1012, 1013, and 1014.

(60) District 60 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 32, 34, 35, 58, 59, 60, 61, 62, 63, 78, 79, 128, 129, 135, 136, 137, 139, 149, 151, 470, 471, 472, 473, 474, 475, 476, 477, 478, 479, 513, 523, 524, 535, and 536.

2. That part of voting tabulation district 31 consisting of:

a. That part of tract 50 consisting of block 3000.

b. That part of tract 51.01 consisting of blocks 1031, 1032, 1038, 1039, 1068, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1086, 1087, 1088, 1089, 1090, 1091, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1123, 1124, 1125, 1131, 1236, and 1237.

c. That part of tract 53.01 consisting of blocks 1000, 1001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

d. That part of tract 53.02 consisting of blocks 1005, 1006, and 1016.

3. That part of voting tabulation district 36 consisting of:

a. That part of tract 50 consisting of blocks 3001 and 3002.

4. That part of voting tabulation district 57 consisting of:

a. That part of tract 46 consisting of blocks 1044, 1045, 1046, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1058, 1062, 1063, 1064, 1068, 1069, 1079, and 1087.

b. That part of tract 47 consisting of blocks 2014, 2015, 2016, 2017, 2018, 2019, 2020, and 2021.

c. That part of tract 59 consisting of blocks 1020, 1021, 1022, 1023, and 1024.

d. That part of tract 117.08 consisting of blocks 1030, 1032, 1033, 1034, 1039, 1040, and 2036.

e. That part of tract 9900 consisting of blocks 37, 38, and 48.

5. That part of voting tabulation district 64 consisting of:

a. That part of tract 117.08 consisting of blocks 2002, 2004, 2005, 2006, 2007, 2009, 2021, 2023, and 2032.

6. That part of voting tabulation district 131 consisting of:

a. That part of tract 117.08 consisting of blocks 1000, 1007, 1020, 2008, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2030, and 2031.

7. That part of voting tabulation district 134 consisting of:

a. That part of tract 116.06 consisting of blocks 4018 and 4019.

8. That part of voting tabulation district 138 consisting of:

a. That part of tract 116.06 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, and 4017.

9. That part of voting tabulation district 147 consisting of:

a. That part of tract 116.07 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, and 5015.

10. That part of voting tabulation district 430 consisting of:

a. That part of tract 141.09 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1023, 1024, 1025, 1026, 1027, 1035, 1036, 1060, 1061, and 1062.

11. That part of voting tabulation district 432 consisting of:

a. That part of tract 141.04 consisting of blocks 1004, 1005, 1006, 1019, 1020, 1021, 1022, 1023, 1091, 1092, 1093, 1094, 1095, 1123, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2039, 2041, 2042, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, and 2053.

b. That part of tract 141.21 consisting of blocks 1121 and 1122.

12. That part of voting tabulation district 440 consisting of:

a. That part of tract 140.02 consisting of blocks 1001, 1010, 1011, 1013, 1019, 1025, 1026, 1034, 1037, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1052, 1061, 1062, and 1063.

b. That part of tract 141.04 consisting of blocks 2038, 2040, and 2043.

13. That part of voting tabulation district 469 consisting of:

a. That part of tract 141.08 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3039, 3040, 3041, 3042, 3044, 3045, 3046, 3049, 3050, and 3051.

b. That part of tract 141.21 consisting of blocks 1017, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1052, 1059, 1060, 1061, 1062, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1100, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1123, 1124, and 1128.

c. That part of tract 9900 consisting of block 58.

14. That part of voting tabulation district 533 consisting of:

a. That part of tract 37 consisting of block 1095.

b. That part of tract 135.03 consisting of blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3019.

c. That part of tract 135.04 consisting of blocks 1000, 2000, 2001, 2002, and 2004.

15. That part of voting tabulation district 534 consisting of:

a. That part of tract 37 consisting of blocks 1087, 1088, 1099, and 1100.

b. That part of tract 135.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2014, 2015, 2016, 2017, and 2018.

c. That part of tract 135.03 consisting of blocks 1020, 1021, 1022, 1023, 1024, 1025, 1026, 3006, 3007, 3008, 3009, 3010, and 3011.

d. That part of tract 135.04 consisting of blocks 1001 and 1002.

(61) District 61 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 33, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 67, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 103, 104, 105, 231, 232, 233, 274, 276, 277, 278, 279, 280, 283, 402, 526, and 531.

2. That part of voting tabulation district 31 consisting of:

a. That part of tract 51.01 consisting of block 1069.

3. That part of voting tabulation district 36 consisting of:

a. That part of tract 49 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, and 3013.

b. That part of tract 50 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2001, 2002, 2003, 2004, 2005, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, and 2032.

4. That part of voting tabulation district 52 consisting of:

a. That part of tract 28 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, and 4028.

b. That part of tract 29 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, and 1028.

5. That part of voting tabulation district 66 consisting of:

a. That part of tract 16 consisting of blocks 3029 and 3030.

b. That part of tract 22 consisting of blocks 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, and 3024.

c. That part of tract 23 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023.

6. That part of voting tabulation district 69 consisting of:

a. That part of tract 15 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023.

7. That part of voting tabulation district 75 consisting of:

a. That part of tract 12 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2001, 2002, 2003, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2022, and 2023.

b. That part of tract 13 consisting of blocks 5002 and 5008.

8. That part of voting tabulation district 237 consisting of:

a. That part of tract 108.05 consisting of blocks 1000, 1013, 1014, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3013, 3014, and 3015.

9. That part of voting tabulation district 275 consisting of:

a. That part of tract 120.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1037, 1038, 1039, 1040, 1041, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, and 2055.

10. That part of voting tabulation district 281 consisting of:

a. That part of tract 104.02 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3069, and 3070.

11. That part of voting tabulation district 525 consisting of:

a. That part of tract 137.03 consisting of blocks 1023, 1024, 1029, and 1030.

12. That part of voting tabulation district 527 consisting of:

a. That part of tract 137.03 consisting of block 1026.

13. That part of voting tabulation district 532 consisting of:

a. That part of tract 137.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012.

14. That part of voting tabulation district 533 consisting of:

a. That part of tract 135.03 consisting of blocks 1000, 1001, 1004, and 1005.

(62) District 62 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 37, 38, 39, 40, 41, 53, 54, 55, 56, 65, 68, 70, 71, 72, 73, 130, 132, 133, 140, 141, 142, 143, 144, 145, 146, 148, 152, 153, 154, 155, 156, 157, 158, 159, 160, 164, 165, 166, 167, 168, 169, and 170.

2. That part of voting tabulation district 52 consisting of:

a. That part of tract 27 consisting of blocks 1000 and 4033.

3. That part of voting tabulation district 57 consisting of:

a. That part of tract 46 consisting of blocks 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1039, 1040, 1041, 1043, 1047, 1048, 1057, 1059, 1060, 1061, 1065, 1066, 1070, 1071, 1072, 1073, 1074, 1075, 1080, 1081, 1082, 1083, 1084, 1085, and 1086.

b. That part of tract 47 consisting of blocks 2004, 2005, 2006, 2010, 2011, 2012, 2013, and 2022.

c. That part of tract 117.08 consisting of blocks 1035, 1037, 1041, 1042, and 1043.

d. That part of tract 9806 consisting of block 1037.

4. That part of voting tabulation district 64 consisting of:

a. That part of tract 117.08 consisting of block 2001.

5. That part of voting tabulation district 66 consisting of:

a. That part of tract 24 consisting of blocks 2000 and 3004.

6. That part of voting tabulation district 69 consisting of:

a. That part of tract 14 consisting of blocks 2021 and 2022.

7. That part of voting tabulation district 74 consisting of:

a. That part of tract 4.02 consisting of block 2015.

8. That part of voting tabulation district 75 consisting of:

a. That part of tract 13 consisting of blocks 5000, 5001, 5003, and 5009.

9. That part of voting tabulation district 131 consisting of:

a. That part of tract 117.06 consisting of blocks 2008, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, and 5038.

10. That part of voting tabulation district 134 consisting of:

a. That part of tract 116.12 consisting of blocks 1010, 1015, 1016, 1025, 1026, and 3021.

b. That part of tract 116.13 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, and 4020.

c. That part of tract 116.15 consisting of blocks 3005 and 3006.

11. That part of voting tabulation district 138 consisting of:

a. That part of tract 116.12 consisting of blocks 1013, 1014, 1017, 1018, 1019, 1020, 1021, 1022, and 1024.

b. That part of tract 116.13 consisting of block 2009.

c. That part of tract 116.15 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, and 3007.

12. That part of voting tabulation district 147 consisting of:

a. That part of tract 116.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 4001, and 4005.

13. That part of voting tabulation district 163 consisting of:

a. That part of tract 114.12 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2019, 2020, 2021, 2022, 2025, and 2026.

b. That part of tract 114.14 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1025, 1026, 1027, 1028, 1029, 3015, 3021, and 3022.

(63) District 63 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 76, 77, 102, 106, 107, 108, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 122, 123, 124, 125, 126, 127, 179, 225, 226, 227, 228, 229, 230, 234, 235, 236, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 314, 315, 316, 317, 318, 319, 320, 321, and 322.

2. That part of voting tabulation district 74 consisting of:

a. That part of tract 4.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014.

b. That part of tract 4.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 3007.

c. That part of tract 112.06 consisting of blocks 2020, 3012, 3013, 3016, and 3017.

3. That part of voting tabulation district 121 consisting of:

a. That part of tract 102.09 consisting of blocks 2000, 2006, 2027, 3000, 3001, 3002, 3003, 3004, and 3005.

4. That part of voting tabulation district 237 consisting of:

a. That part of tract 108.05 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1015, 1016, 1018, 1019, 1020, 1021, 1022, 1028, 1029, 1030, 1031, 1032, 1033, and 1040.

5. That part of voting tabulation district 297 consisting of:

a. That part of tract 102.11 consisting of block 3011.

b. That part of tract 102.13 consisting of blocks 1048, 1049, 1052, 1053, 1054, 1055, 1057, 1058, 1059, 1060, 1061, 1063, 1064, 1065, 1070, and 1071.

c. That part of tract 9803 consisting of blocks 1000, 1002, 1004, 1007, 1008, and 1009.

(64) District 64 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 150, 161, 162, 171, 172, 173, 174, 175, 176, 177, 178, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, and 224.

2. That part of voting tabulation district 163 consisting of:

a. That part of tract 115.2 consisting of block 1005.

(b) That part of Pinellas County consisting of:

1. All of voting tabulation districts 324, 325, 326, 327, 328, 329, 330, 332, 333, 334, 335, 342, 345, 347, and 353.

2. That part of voting tabulation district 323 consisting of:

a. That part of tract 268.09 consisting of blocks 1004, 2000, 2001, 2006, 2011, and 2012.

b. That part of tract 268.16 consisting of blocks 1051, 2013, 2014, 2015, 2016, 2024, 2025, 2026, 2033, 2034, 2035, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 5013, 5014, 5015, 5017, 5018, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, and 5042.

3. That part of voting tabulation district 338 consisting of:

a. That part of tract 268.11 consisting of blocks 3000, 3003, 3004, 3009, and 3018.

4. That part of voting tabulation district 340 consisting of:

a. That part of tract 273.17 consisting of blocks 2015, 2025, and 2026.

b. That part of tract 273.18 consisting of blocks 2004, 2008, and 2027.

c. That part of tract 273.26 consisting of blocks 1034 and 1037.

5. That part of voting tabulation district 343 consisting of:

a. That part of tract 273.21 consisting of blocks 1000, 1001, 1007, 1008, 1009, 1010, 1011, 1012, and 1013.

b. That part of tract 273.22 consisting of blocks 1000, 1001, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, and 3011.

(65) District 65 is composed of:

(a) That part of Pinellas County consisting of:

1. All of voting tabulation districts 272, 275, 276, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 289, 291, 292, 293, 294, 295, 296, 297, 298, 299, 301, 302, 303, 315, 316, 317, 318, 319, 320, 321, 322, 331, 336, 337, 341, 344, 346, 350, 354, 356, 357, 358, 359, 360, 361, 362, 363, 364, 365, and 366.

2. That part of voting tabulation district 262 consisting of:

a. That part of tract 271.06 consisting of block 4033.

3. That part of voting tabulation district 267 consisting of:

a. That part of tract 267.01 consisting of block 1010.

4. That part of voting tabulation district 277 consisting of:

a. That part of tract 270 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, and 2035.

b. That part of tract 271.01 consisting of blocks 3009, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3035, 3037, 3038, 3039, and 3040.

c. That part of tract 271.06 consisting of blocks 4019, 4026, 4027, 4028, 4030, 4031, 4032, and 4034.

d. That part of tract 9900 consisting of blocks 14, 15, and 16.

5. That part of voting tabulation district 290 consisting of:

a. That part of tract 269.1 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 1022.

b. That part of tract 269.11 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, and 1006.

c. That part of tract 269.13 consisting of blocks 1000, 1018, 1019, 1020, and 1021.

6. That part of voting tabulation district 338 consisting of:

a. That part of tract 268.11 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2026, 2027, 2028, 2029, 2030, 3001, 3002, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3020, 3021, 3022, and 3023.

7. That part of voting tabulation district 340 consisting of:

a. That part of tract 273.17 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

b. That part of tract 273.18 consisting of blocks 2005, 2006, 2007, 2009, 2010, and 2011.

c. That part of tract 273.26 consisting of blocks 1035 and 1036.

8. That part of voting tabulation district 343 consisting of:

a. That part of tract 273.21 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1014, and 1015.

9. That part of voting tabulation district 348 consisting of:

a. That part of tract 268.12 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2010, 2011, 2012, 2013, 2014, and 2022.

(66) District 66 is composed of:

(a) That part of Pinellas County consisting of:

1. All of voting tabulation districts 111, 125, 128, 138, 148, 149, 169, 171, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 195, 196, 197, 198, 199, 200, 201, 207, 208, 209, 210, 211, 212, 221, 222, 240, 241, 242, 243, 244, 253, 254, 261, 263, and 265.

2. That part of voting tabulation district 126 consisting of:

a. That part of tract 250.19 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1020, and 1021.

3. That part of voting tabulation district 147 consisting of:

a. That part of tract 250.04 consisting of blocks 1029, 1030, 1031, 1032, 1033, 1036, 1041, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, and 4010.

4. That part of voting tabulation district 156 consisting of:

a. That part of tract 250.12 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, and 3040.

b. That part of tract 250.13 consisting of blocks 1000, 1001, 1002, 1003, 1007, 1008, 1009, 1010, 1011, 1013, 1015, 1026, 1027, 1028, 1029, 1033, and 1034.

5. That part of voting tabulation district 162 consisting of:

a. That part of tract 250.11 consisting of blocks 2015, 2029, 2030, 2031, and 2032.

6. That part of voting tabulation district 164 consisting of:

a. That part of tract 250.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1019, 4050, 4051, 4052, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4089, and 4090.

b. That part of tract 250.11 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1029, 1030, 1031, 1032, 1033, 1034, and 1035.

7. That part of voting tabulation district 166 consisting of:

a. That part of tract 251.08 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2031, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2042, 2043, 2046, 2047, and 2048.

8. That part of voting tabulation district 168 consisting of:

a. That part of tract 251.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, and 2046.

b. That part of tract 251.08 consisting of blocks 2029, 2030, and 2032.

9. That part of voting tabulation district 170 consisting of:

a. That part of tract 251.1 consisting of blocks 2014, 2015, 4008, 4009, 4010, 4011, 4017, 4018, 4022, and 4023.

10. That part of voting tabulation district 172 consisting of:

a. That part of tract 251.21 consisting of blocks 1015, 1016, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2010, 2011, 2012, 2014, 2015, 2016, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2037, and 2038.

11. That part of voting tabulation district 173 consisting of:

a. That part of tract 251.1 consisting of block 2003.

b. That part of tract 251.21 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2013, 2017, 2018, 2019, 2020, 2021, 2029, 2030, 2031, 2032, 2033, 2034, 2035, and 2036.

12. That part of voting tabulation district 194 consisting of:

a. That part of tract 253.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, and 2010.

13. That part of voting tabulation district 239 consisting of:

a. That part of tract 277.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009.

b. That part of tract 277.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, and 1010.

c. That part of tract 9900 consisting of blocks 36, 37, 38, and 39.

14. That part of voting tabulation district 262 consisting of:

a. That part of tract 260.01 consisting of block 3012.

b. That part of tract 260.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, and 3028.

c. That part of tract 9900 consisting of blocks 17, 18, 19, 20, 21, 22, 23, 24, and 25.

15. That part of voting tabulation district 264 consisting of:

a. That part of tract 261.01 consisting of blocks 2000, 2003, 2004, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023.

b. That part of tract 262 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2026, 2028, 2029, and 2043.

c. That part of tract 263 consisting of blocks 4050, 4057, 4059, 4060, 4061, 4062, 4065, 4066, 4073, 5006, 5007, 5008, 5009, 5010, 5014, 6000, 6001, 6002, 6006, 6007, 6008, 6009, 6010, 6011, and 6015.

16. That part of voting tabulation district 266 consisting of:

a. That part of tract 261.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1015, 1016, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2008, and 2009.

b. That part of tract 263 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1033, 1034, 1035, 1036, 1037, 1038, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, and 1055.

17. That part of voting tabulation district 277 consisting of:

a. That part of tract 271.06 consisting of blocks 4029, 4035, and 4036.

18. That part of voting tabulation district 300 consisting of:

a. That part of tract 261.01 consisting of blocks 3000 and 3015.

b. That part of tract 261.02 consisting of blocks 1011, 1012, 1017, 2006, 2007, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2017.

c. That part of tract 262 consisting of block 1000.

d. That part of tract 263 consisting of blocks 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4037, 4039, 4051, 4052, 4053, 4054, 4055, 4056, and 4058.

(67) District 67 is composed of:

(a) That part of Pinellas County consisting of:

1. All of voting tabulation districts 161, 163, 165, 202, 203, 204, 205, 206, 213, 214, 215, 216, 217, 218, 219, 220, 223, 224, 225, 245, 246, 247, 248, 249, 250, 251, 252, 255, 256, 257, 258, 259, 260, 268, 269, 270, 271, 273, 274, 278, 304, 306, 307, 308, 309, 310, 311, 312, 313, 314, 349, 351, 352, and 355.

2. That part of voting tabulation district 74 consisting of:

a. That part of tract 245.12 consisting of blocks 2021, 2022, 2023, 2024, 2025, 2026, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2112, 2113, 2114, 2115, 2116, and 2120.

3. That part of voting tabulation district 155 consisting of:

a. That part of tract 245.05 consisting of blocks 1016, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, and 1065.

4. That part of voting tabulation district 162 consisting of:

a. That part of tract 250.11 consisting of blocks 2003, 2005, 2006, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2033, 2034, 2035, 2036, and 2037.

5. That part of voting tabulation district 164 consisting of:

a. That part of tract 250.1 consisting of blocks 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4081, 4082, 4083, and 4084.

6. That part of voting tabulation district 194 consisting of:

a. That part of tract 253.03 consisting of blocks 1012, 1014, 1015, 1018, 1019, 1020, 1021, 1022, 1023, 1027, 1028, 1029, 1030, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3042, 3043, and 3044.

7. That part of voting tabulation district 264 consisting of:

a. That part of tract 263 consisting of blocks 5013, 5015, 5016, 5017, and 5018.

8. That part of voting tabulation district 266 consisting of:

a. That part of tract 263 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1039, 1040, 1041, 1042, 1043, 1054, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, and 2008.

9. That part of voting tabulation district 267 consisting of:

a. That part of tract 267.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, and 4014.

10. That part of voting tabulation district 290 consisting of:

a. That part of tract 269.13 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1022, 3001, and 3005.

11. That part of voting tabulation district 300 consisting of:

a. That part of tract 263 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 4000, 4017, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4038, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4063, 4064, and 4069.

12. That part of voting tabulation district 305 consisting of:

a. That part of tract 245.09 consisting of blocks 1009, 1012, 1020, 1021, 1022, 1023, 1047, 1048, 1049, 1050, 1051, 1052, 1057, 1062, and 1063.

13. That part of voting tabulation district 323 consisting of:

a. That part of tract 268.16 consisting of blocks 4029, 4044, and 4045.

14. That part of voting tabulation district 339 consisting of:

a. That part of tract 245.07 consisting of blocks 1001, 1004, and 1005.

b. That part of tract 245.08 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1034, 1048, 1049, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, and 2059.

15. That part of voting tabulation district 348 consisting of:

a. That part of tract 268.13 consisting of blocks 1000, 1001, 1003, 1004, 1005, 1017, 1018, 1019, and 1050.

b. That part of tract 268.17 consisting of blocks 1023 and 1024.

(68) District 68 is composed of:

(a) That part of Pinellas County consisting of:

1. All of voting tabulation districts 25, 27, 33, 34, 35, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 75, 76, 77, 145, 151, 152, 153, 154, 158, and 160.

2. That part of voting tabulation district 26 consisting of:

a. That part of tract 215 consisting of blocks 1023, 1024, 1025, 2022, 2023, and 2024.

b. That part of tract 286 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3010, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, and 3031.

3. That part of voting tabulation district 32 consisting of:

a. That part of tract 234 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2038.

4. That part of voting tabulation district 36 consisting of:

a. That part of tract 233 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, and 3018.

5. That part of voting tabulation district 37 consisting of:

a. That part of tract 229.01 consisting of blocks 1000, 1001, 1002, 1053, and 1054.

6. That part of voting tabulation district 38 consisting of:

a. That part of tract 230 consisting of blocks 2022, 2025, 2026, 2027, 2028, 2029, 2030, 2033, 2034, 2035, 2036, 2037, and 2038.

7. That part of voting tabulation district 50 consisting of:

a. That part of tract 230 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2023, 2024, 2031, 2032, and 2039.

b. That part of tract 246.02 consisting of blocks 2000 and 2034.

8. That part of voting tabulation district 74 consisting of:

a. That part of tract 244.12 consisting of block 1031.

b. That part of tract 245.09 consisting of block 3033.

c. That part of tract 245.12 consisting of blocks 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2027, 2028, 2029, 2030, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2117, 2118, 2119, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, and 2196.

d. That part of tract 245.13 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009.

9. That part of voting tabulation district 135 consisting of:

a. That part of tract 247.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, and 1037.

10. That part of voting tabulation district 144 consisting of:

a. That part of tract 247.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2003, 2006, 2007, 2010, 2011, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023.

11. That part of voting tabulation district 147 consisting of:

a. That part of tract 250.04 consisting of blocks 1028, 1034, 1035, 1038, 1039, 1040, 1042, and 3000.

12. That part of voting tabulation district 150 consisting of:

a. That part of tract 249.06 consisting of blocks 1000, 1001, 1002, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3022, 3023, 3024, 3028, 3029, and 3030.

13. That part of voting tabulation district 155 consisting of:

a. That part of tract 245.05 consisting of blocks 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2044, 2045, 2046, 2047, 2050, 2051, 2052, 2053, 2054, 2138, 2141, 2142, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, and 4025.

14. That part of voting tabulation district 156 consisting of:

a. That part of tract 250.12 consisting of blocks 2000, 2001, 2006, and 2021.

15. That part of voting tabulation district 157 consisting of:

a. That part of tract 249.04 consisting of blocks 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, and 1046.

16. That part of voting tabulation district 159 consisting of:

a. That part of tract 249.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1042, 1043, 1044, and 1045.

17. That part of voting tabulation district 162 consisting of:

a. That part of tract 250.09 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1019, 1021, 1028, and 1029.

b. That part of tract 250.1 consisting of block 3008.

18. That part of voting tabulation district 305 consisting of:

a. That part of tract 245.07 consisting of blocks 1000 and 1006.

b. That part of tract 245.09 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1013, 1014, 1015, 1017, 1018, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1053, 1054, 1055, 1056, 1058, 1059, 1060, 1061, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3034, 3035, 3036, 3037, 3038, and 3039.

19. That part of voting tabulation district 339 consisting of:

a. That part of tract 245.09 consisting of blocks 1016 and 1019.

(69) District 69 is composed of:

(a) That part of Pinellas County consisting of:

1. All of voting tabulation districts 78, 79, 80, 84, 85, 86, 87, 88, 89, 90, 91, 92, 94, 95, 96, 97, 98, 99, 103, 106, 107, 108, 109, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 127, 129, 130, 131, 132, 133, 134, 136, 137, 139, 140, 141, 142, 143, 146, 167, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, and 238.

2. That part of voting tabulation district 30 consisting of:

a. That part of tract 216 consisting of blocks 1001 and 1005.

b. That part of tract 218 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 4000, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, and 4022.

c. That part of tract 219 consisting of blocks 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, and 4009.

d. That part of tract 234 consisting of blocks 2032, 2034, and 2041.

3. That part of voting tabulation district 31 consisting of:

a. That part of tract 218 consisting of blocks 1000, 1001, 1002, 3000, 3001, 3002, 4001, and 4002.

b. That part of tract 219 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, and 3002.

c. That part of tract 229.01 consisting of blocks 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1055, 1056, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

4. That part of voting tabulation district 32 consisting of:

a. That part of tract 234 consisting of blocks 2010, 2029, 2030, 2031, and 2033.

5. That part of voting tabulation district 36 consisting of:

a. That part of tract 234 consisting of block 2011.

6. That part of voting tabulation district 37 consisting of:

a. That part of tract 229.01 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, and 1035.

7. That part of voting tabulation district 38 consisting of:

a. That part of tract 229.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, and 3029.

8. That part of voting tabulation district 50 consisting of:

a. That part of tract 229.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, and 1024.

9. That part of voting tabulation district 126 consisting of:

a. That part of tract 250.19 consisting of blocks 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1022, 1023, 1024, 1025, and 1026.

10. That part of voting tabulation district 135 consisting of:

a. That part of tract 247.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 3000, 3001, 3002, 3003, 3004, 3005, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3019.

b. That part of tract 247.03 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3021.

11. That part of voting tabulation district 144 consisting of:

a. That part of tract 247.01 consisting of blocks 2004, 2005, 2008, 2009, 2012, 2013, 2014, and 2015.

12. That part of voting tabulation district 147 consisting of:

a. That part of tract 250.04 consisting of blocks 1037 and 3001.

b. That part of tract 250.14 consisting of blocks 1000 and 1001.

13. That part of voting tabulation district 150 consisting of:

a. That part of tract 249.06 consisting of blocks 2030, 3021, 3025, 3026, and 3027.

14. That part of voting tabulation district 157 consisting of:

a. That part of tract 249.04 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, and 2056.

15. That part of voting tabulation district 159 consisting of:

a. That part of tract 248.01 consisting of blocks 1003, 1004, 1005, 1009, 1010, 1011, 1012, and 1013.

b. That part of tract 248.03 consisting of blocks 2001, 2003, 2005, 2007, 2008, 2049, and 2050.

c. That part of tract 249.01 consisting of blocks 1010, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1046, 1047, 1048, 3000, 3001, 3008, 3009, 3010, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3033, 3034, 3035, 3036, and 3038.

16. That part of voting tabulation district 166 consisting of:

a. That part of tract 251.08 consisting of blocks 1000, 1001, 1002, 1003, and 1004.

17. That part of voting tabulation district 168 consisting of:

a. That part of tract 278.02 consisting of block 2019.

18. That part of voting tabulation district 170 consisting of:

a. That part of tract 251.1 consisting of blocks 1033, 1034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4016, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, and 4036.

19. That part of voting tabulation district 172 consisting of:

a. That part of tract 251.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, and 1032.

20. That part of voting tabulation district 173 consisting of:

a. That part of tract 251.1 consisting of blocks 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 2013.

21. That part of voting tabulation district 239 consisting of:

a. That part of tract 277.04 consisting of block 1009.

b. That part of tract 9900 consisting of blocks 40 and 41.

(70) District 70 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 431, 433, 467, and 468.

2. That part of voting tabulation district 430 consisting of:

a. That part of tract 141.08 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3037, 3038, 3043, 3047, and 3048.

b. That part of tract 141.09 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1018, 1019, 1020, 1021, 1022, 1031, 1032, 1033, 1034, 1048, 1049, 1050, 1051, 1052, 1053, 1055, 1056, 1057, 1063, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, and 2033.

3. That part of voting tabulation district 432 consisting of:

a. That part of tract 141.04 consisting of blocks 1000, 1001, 1002, 1003, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1024, 1025, 1026, 1027, 1028, 1036, 1037, 1038, 1041, 1058, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1096, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1120, and 1122.

b. That part of tract 9900 consisting of block 60.

4. That part of voting tabulation district 440 consisting of:

a. That part of tract 140.02 consisting of blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1051, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1064, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, and 2037.

5. That part of voting tabulation district 462 consisting of:

a. That part of tract 141.08 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, and 2055.

b. That part of tract 141.22 consisting of blocks 1000, 1001, 1002, 1003, 1005, 1006, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, and 1072.

6. That part of voting tabulation district 463 consisting of:

a. That part of tract 141.22 consisting of blocks 1011 and 1012.

7. That part of voting tabulation district 469 consisting of:

a. That part of tract 9900 consisting of block 59.

(b) That part of Manatee County consisting of:

1. All of voting tabulation districts 1, 2, 5, 6, 7, 10, 11, 12, 23, 32, 37, 39, 44, 45, 46, 47, 48, 52, 53, 54, 55, 63, 70, 71, 72, 73, 84, 92, 97, 98, 116, 117, 129, 131, 144, 172, 174, 184, 204, and 223.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 16.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2015, 2025, 2026, 2027, 2028, 2084, and 2085.

3. That part of voting tabulation district 4 consisting of:

a. That part of tract 16.01 consisting of blocks 2011, 2012, 2029, and 2086.

4. That part of voting tabulation district 8 consisting of:

a. That part of tract 16.01 consisting of blocks 2052, 2053, 2054, 2055, 2056, 2060, 2062, 2075, 2076, 2077, 2078, and 2080.

5. That part of voting tabulation district 9 consisting of:

a. That part of tract 16.01 consisting of blocks 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2079, and 2082.

6. That part of voting tabulation district 13 consisting of:

a. That part of tract 16.02 consisting of blocks 1000, 1016, 1017, 1022, 1023, 1024, 1040, 1041, 1042, 1043, 1044, 1045, 1047, 1048, 1052, 1065, 1067, 1068, 1070, and 1071.

7. That part of voting tabulation district 22 consisting of:

a. That part of tract 16.01 consisting of blocks 2013, 2014, 2034, 2035, 2036, 2038, 2051, 3035, 3037, 3040, 3041, 3043, 3045, 3046, 3075, 3076, 3090, and 3092.

b. That part of tract 16.02 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1019, 1020, 1021, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1066, 1072, 1073, 1074, 1075, 1077, 1078, 1079, 1080, 1081, 1082, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1127, 1128, 1129, 2050, 2051, 2052, 2053, 2054, and 2055.

8. That part of voting tabulation district 31 consisting of:

a. That part of tract 15.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1013, and 1014.

b. That part of tract 16.01 consisting of blocks 1000, 1001, 1002, and 1003.

9. That part of voting tabulation district 33 consisting of:

a. That part of tract 15.02 consisting of blocks 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2037, and 2038.

b. That part of tract 19.04 consisting of blocks 1007, 1010, 1029, 1032, 1043, 1045, 1046, 1047, 1048, 1057, and 1058.

10. That part of voting tabulation district 38 consisting of:

a. That part of tract 15.02 consisting of blocks 3012, 3013, 3014, 3015, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, and 3030.

11. That part of voting tabulation district 42 consisting of:

a. That part of tract 15.01 consisting of blocks 1008, 1010, 1011, 1012, 1015, 1016, 1017, 1018, and 1019.

12. That part of voting tabulation district 43 consisting of:

a. That part of tract 15.02 consisting of blocks 2000, 2001, 2002, 2003, and 2039.

13. That part of voting tabulation district 50 consisting of:

a. That part of tract 13 consisting of block 1000.

b. That part of tract 15.02 consisting of block 1081.

14. That part of voting tabulation district 62 consisting of:

a. That part of tract 1.01 consisting of block 1044.

15. That part of voting tabulation district 65 consisting of:

a. That part of tract 7.03 consisting of blocks 1000, 1020, 1021, 1033, 1034, 1035, 1040, 1041, 1042, 1043, and 1047.

b. That part of tract 7.04 consisting of blocks 2035, 2038, 2039, 2040, 2041, 2043, 2044, 2045, 2046, 2047, 2048, 2053, 2054, 2055, 2056, 2063, 2064, 2067, 2068, 2069, and 2070.

16. That part of voting tabulation district 66 consisting of:

a. That part of tract 7.03 consisting of block 1001.

b. That part of tract 7.04 consisting of block 2042.

17. That part of voting tabulation district 67 consisting of:

a. That part of tract 7.03 consisting of blocks 1044, 1045, and 1046.

b. That part of tract 7.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1019, 1020, 1021, 1022, 2065, 2066, 2071, 2072, 2073, 2074, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, and 3049.

c. That part of tract 7.05 consisting of blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, and 1016.

18. That part of voting tabulation district 68 consisting of:

a. That part of tract 7.05 consisting of blocks 1020, 1021, 1028, and 1029.

19. That part of voting tabulation district 89 consisting of:

a. That part of tract 1.03 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, and 2033.

b. That part of tract 6.03 consisting of block 1024.

20. That part of voting tabulation district 90 consisting of:

a. That part of tract 6.01 consisting of block 3013.

21. That part of voting tabulation district 96 consisting of:

a. That part of tract 1.01 consisting of block 1021.

b. That part of tract 7.03 consisting of blocks 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1036, 1037, 1038, 1039, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 2000, 2001, 2002, 2003, 2004, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2046, 2048, 2049, 2050, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, and 3026.

22. That part of voting tabulation district 99 consisting of:

a. That part of tract 1.03 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2036, and 2037.

b. That part of tract 1.06 consisting of blocks 2000, 2001, 2002, 2004, 2005, 2007, and 2010.

23. That part of voting tabulation district 118 consisting of:

a. That part of tract 8.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, and 4047.

24. That part of voting tabulation district 124 consisting of:

a. That part of tract 2.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, 3027, 3028, and 3029.

25. That part of voting tabulation district 127 consisting of:

a. That part of tract 2.02 consisting of block 1000.

b. That part of tract 8.03 consisting of blocks 3000, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3036, and 3037.

26. That part of voting tabulation district 128 consisting of:

a. That part of tract 8.03 consisting of block 3033.

b. That part of tract 8.05 consisting of blocks 1008, 1009, 1010, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 1022.

27. That part of voting tabulation district 130 consisting of:

a. That part of tract 8.05 consisting of blocks 1060 and 1066.

28. That part of voting tabulation district 142 consisting of:

a. That part of tract 3.06 consisting of blocks 2005 and 2006.

29. That part of voting tabulation district 149 consisting of:

a. That part of tract 9.02 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1029, 1030, 1031, and 1042.

30. That part of voting tabulation district 150 consisting of:

a. That part of tract 9.02 consisting of block 4027.

31. That part of voting tabulation district 151 consisting of:

a. That part of tract 9.02 consisting of blocks 4026 and 4050.

32. That part of voting tabulation district 171 consisting of:

a. That part of tract 1.05 consisting of block 2003.

33. That part of voting tabulation district 178 consisting of:

a. That part of tract 16.01 consisting of blocks 2021, 2022, 2023, and 2024.

34. That part of voting tabulation district 183 consisting of:

a. That part of tract 16.01 consisting of blocks 1004, 1005, and 1008.

35. That part of voting tabulation district 193 consisting of:

a. That part of tract 2.02 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, and 1036.

b. That part of tract 3.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1022, 1023, and 1024.

c. That part of tract 8.03 consisting of blocks 3031 and 3032.

d. That part of tract 8.05 consisting of blocks 1011 and 1012.

36. That part of voting tabulation district 203 consisting of:

a. That part of tract 3.04 consisting of block 2015.

(c) That part of Pinellas County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 28, 29, 81, 82, 83, 93, 100, 101, 102, 104, 105, and 110.

2. That part of voting tabulation district 26 consisting of:

a. That part of tract 286 consisting of blocks 1013 and 2030.

3. That part of voting tabulation district 30 consisting of:

a. That part of tract 216 consisting of block 1000.

b. That part of tract 218 consisting of blocks 3019 and 4020.

c. That part of tract 234 consisting of block 2040.

4. That part of voting tabulation district 31 consisting of:

a. That part of tract 219 consisting of blocks 1016, 1020, and 1021.

(d) That part of Sarasota County consisting of:

1. All of voting tabulation districts 10, 17, 19, 39, 40, and 110.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 1.02 consisting of blocks 1000 and 1001.

b. That part of tract 2 consisting of blocks 1000, 1001, 1002, 1022, 1023, 1024, 1025, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, and 1042.

c. That part of tract 4.01 consisting of blocks 2000, 2001, and 2011.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 11.01 consisting of blocks 2013, 2014, 2015, 2016, and 2026.

4. That part of voting tabulation district 24 consisting of:

a. That part of tract 11.02 consisting of blocks 2000, 2002, and 2003.

5. That part of voting tabulation district 98 consisting of:

a. That part of tract 1.01 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3023.

b. That part of tract 1.02 consisting of block 2015.

(71) District 71 is composed of:

(a) That part of Manatee County consisting of:

1. All of voting tabulation districts 24, 25, 26, 27, 28, 29, 30, 40, 41, 49, 51, 56, 57, 58, 59, 60, 61, 64, 79, 80, 81, 82, 83, 85, 86, 87, 88, 91, 93, 94, 95, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 120, 121, 122, 123, 125, 137, 138, 139, 140, 141, 143, 145, 146, 147, 148, 152, 153, 154, 155, 156, 157, 158, 173, 175, 176, 177, 179, 180, 181, 182, 186, 188, 192, 195, 196, 200, 212, and 224.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 16.01 consisting of block 2088.

3. That part of voting tabulation district 4 consisting of:

a. That part of tract 16.01 consisting of block 2087.

4. That part of voting tabulation district 8 consisting of:

a. That part of tract 16.01 consisting of blocks 2057 and 2061.

5. That part of voting tabulation district 9 consisting of:

a. That part of tract 16.01 consisting of block 2081.

6. That part of voting tabulation district 22 consisting of:

a. That part of tract 16.01 consisting of blocks 2030, 2031, 2032, 2033, 2037, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2058, 2059, 3023, 3024, 3025, 3026, 3027, 3033, 3034, 3036, 3038, 3039, 3042, 3044, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3087, 3088, 3089, 3091, and 3105.

b. That part of tract 9900 consisting of blocks 1 and 2.

7. That part of voting tabulation district 38 consisting of:

a. That part of tract 15.02 consisting of blocks 3003 and 3004.

8. That part of voting tabulation district 42 consisting of:

a. That part of tract 15.01 consisting of block 1009.

9. That part of voting tabulation district 50 consisting of:

a. That part of tract 13 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1016, 1017, 1018, 1019, 1020, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1052, 1054, 1068, 1069, 1070, 1071, 1072, 1073, 1084, 1085, 1089, 1090, 1091, 1092, 1095, 1096, and 1097.

b. That part of tract 15.02 consisting of blocks 1077, 1078, 1079, and 1080.

10. That part of voting tabulation district 62 consisting of:

a. That part of tract 1.01 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1047, 1048, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, and 2052.

b. That part of tract 7.03 consisting of blocks 1004, 1005, 1031, and 1032.

11. That part of voting tabulation district 89 consisting of:

a. That part of tract 6.01 consisting of blocks 3002, 3003, 3004, 3010, 3011, 3012, 3015, 3016, 3017, 3028, 3029, 3030, 3031, 3032, 3033, 3034, and 3035.

b. That part of tract 6.03 consisting of blocks 1003, 1007, 1008, 1009, 1010, 1012, 1013, 1014, and 1022.

12. That part of voting tabulation district 90 consisting of:

a. That part of tract 6.01 consisting of blocks 3000, 3001, and 3014.

13. That part of voting tabulation district 96 consisting of:

a. That part of tract 1.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1019, 1020, 1022, 1023, 1024, 1027, and 1050.

b. That part of tract 7.03 consisting of blocks 2005 and 2011.

14. That part of voting tabulation district 99 consisting of:

a. That part of tract 1.06 consisting of blocks 2003, 2006, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018.

15. That part of voting tabulation district 124 consisting of:

a. That part of tract 2.01 consisting of block 3011.

b. That part of tract 2.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4019, 4020, and 4021.

16. That part of voting tabulation district 142 consisting of:

a. That part of tract 3.06 consisting of blocks 2004 and 2008.

17. That part of voting tabulation district 149 consisting of:

a. That part of tract 9.02 consisting of block 1028.

18. That part of voting tabulation district 150 consisting of:

a. That part of tract 9.01 consisting of blocks 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3041, 3042, and 3043.

b. That part of tract 9.02 consisting of blocks 2008, 2009, 2010, 2011, 2012, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3031, 4009, 4028, and 4031.

19. That part of voting tabulation district 151 consisting of:

a. That part of tract 9.02 consisting of block 4049.

20. That part of voting tabulation district 171 consisting of:

a. That part of tract 1.05 consisting of blocks 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2018.

b. That part of tract 1.06 consisting of blocks 2019, 2020, 2023, 2024, 2025, and 2026.

21. That part of voting tabulation district 178 consisting of:

a. That part of tract 16.01 consisting of blocks 2089 and 2101.

22. That part of voting tabulation district 183 consisting of:

a. That part of tract 16.01 consisting of blocks 1007, 1009, 1010, 3030, 3031, 3032, and 3093.

23. That part of voting tabulation district 193 consisting of:

a. That part of tract 2.02 consisting of block 1009.

24. That part of voting tabulation district 203 consisting of:

a. That part of tract 3.04 consisting of blocks 1000, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

(b) That part of Sarasota County consisting of:

1. All of voting tabulation districts 6, 7, 11, 52, 99, 103, and 107.

2. That part of voting tabulation district 30 consisting of:

a. That part of tract 19.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1018, 1019, 1020, 1021, 1022, 1023, 1026, 1027, 1028, 1029, 1038, 1039, 1040, 1045, 1046, 1047, 1052, and 1053.

3. That part of voting tabulation district 98 consisting of:

a. That part of tract 1.01 consisting of blocks 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3021, 3022, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, and 3039.

b. That part of tract 1.02 consisting of blocks 1003, 1004, 1009, 1010, 1013, 1014, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, and 2030.

4. That part of voting tabulation district 109 consisting of:

a. That part of tract 9900 consisting of blocks 2, 3, 4, 5, 6, 7, and 10.

(72) District 72 is composed of:

(a) That part of Sarasota County consisting of:

1. All of voting tabulation districts 1, 3, 4, 5, 8, 9, 12, 14, 16, 18, 20, 21, 22, 31, 32, 36, 42, 43, 44, 46, 53, 55, 56, 57, 58, 59, 60, 61, 65, 66, 68, 69, 71, 72, 74, 76, 81, 82, 83, 84, 87, 94, 100, 104, and 105.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 1.02 consisting of blocks 1002, 1005, 1006, 1007, 1008, 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, and 1031.

b. That part of tract 4.01 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, and 3027.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 11.01 consisting of blocks 1000, 1001, 1002, 1003, 1008, 1009, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, and 1032.

4. That part of voting tabulation district 24 consisting of:

a. That part of tract 11.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2001, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, and 4028.

5. That part of voting tabulation district 25 consisting of:

a. That part of tract 20.05 consisting of blocks 3016, 3017, 3021, and 3022.

b. That part of tract 21 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2064, 2068, 2069, 2070, 2075, and 2076.

6. That part of voting tabulation district 30 consisting of:

a. That part of tract 19.03 consisting of blocks 1014, 1015, 1016, 1017, 1024, 1025, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1041, 1042, 1043, 1044, 1048, 1049, 1050, 1051, 2000, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 2013.

b. That part of tract 19.04 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2015, 2016, and 2038.

7. That part of voting tabulation district 85 consisting of:

a. That part of tract 19.07 consisting of blocks 2010 and 2011.

b. That part of tract 21 consisting of blocks 2031, 2032, 2033, 2073, and 2074.

8. That part of voting tabulation district 109 consisting of:

a. That part of tract 19.03 consisting of block 2001.

b. That part of tract 19.07 consisting of block 2001.

c. That part of tract 19.08 consisting of blocks 1000 and 1014.

d. That part of tract 21 consisting of block 2072.

e. That part of tract 9900 consisting of blocks 8, 9, 11, 12, 13, and 14.

(73) District 73 is composed of:

(a) That part of Manatee County consisting of:

1. All of voting tabulation districts 14, 15, 16, 17, 18, 19, 20, 21, 34, 35, 36, 69, 74, 75, 76, 77, 78, 119, 126, 132, 133, 134, 135, 136, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 185, 187, 189, 190, 191, 194, 197, 198, 199, 201, 202, 205, 206, 207, 208, 209, 210, 211, 213, 214, 215, 216, 217, 218, 219, 220, 221, and 222.

2. That part of voting tabulation district 13 consisting of:

a. That part of tract 16.02 consisting of blocks 1046, 1049, 1050, 1051, 1062, 1063, 1064, 1069, 1098, and 1099.

b. That part of tract 19.12 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1032, 1033, 1034, 1035, 1036, 1052, 1054, 1060, 1061, 1062, 1063, 1064, 1065, 1069, 1070, 1071, 1072, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, and 1083.

3. That part of voting tabulation district 31 consisting of:

a. That part of tract 19.04 consisting of blocks 3018, 3020, 3021, 3022, 3023, and 3024.

4. That part of voting tabulation district 33 consisting of:

a. That part of tract 19.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 2000, 2001, 2002, 2004, 2005, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2046, 2047, 2048, 2049, 2050, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 3029, and 3030.

5. That part of voting tabulation district 43 consisting of:

a. That part of tract 19.04 consisting of blocks 3031 and 3032.

6. That part of voting tabulation district 65 consisting of:

a. That part of tract 7.04 consisting of block 2034.

7. That part of voting tabulation district 66 consisting of:

a. That part of tract 7.04 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2036, 2037, 2051, 2052, and 2057.

8. That part of voting tabulation district 67 consisting of:

a. That part of tract 7.04 consisting of blocks 2049, 2050, 2058, and 2059.

9. That part of voting tabulation district 68 consisting of:

a. That part of tract 7.04 consisting of blocks 2060, 2061, and 2062.

b. That part of tract 7.05 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, and 1030.

10. That part of voting tabulation district 118 consisting of:

a. That part of tract 7.05 consisting of blocks 1074, 1080, and 1081.

b. That part of tract 8.03 consisting of blocks 2001, 2002, 2003, 2004, 2005, 2006, 2012, 2013, 2046, and 2048.

11. That part of voting tabulation district 127 consisting of:

a. That part of tract 8.03 consisting of block 3001.

12. That part of voting tabulation district 128 consisting of:

a. That part of tract 8.03 consisting of blocks 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3034, and 3035.

b. That part of tract 8.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1025, and 1026.

13. That part of voting tabulation district 130 consisting of:

a. That part of tract 8.05 consisting of blocks 2035, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, and 3058.

b. That part of tract 8.07 consisting of blocks 2040, 2041, 2042, 2043, 2044, 2045, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, and 2062.

c. That part of tract 8.08 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, and 1029.

14. That part of voting tabulation district 193 consisting of:

a. That part of tract 8.03 consisting of block 3030.

(b) That part of Sarasota County consisting of:

1. All of voting tabulation districts 54, 67, 70, 80, and 88.

(74) District 74 is composed of:

(a) That part of Sarasota County consisting of:

1. All of voting tabulation districts 13, 23, 26, 27, 28, 29, 33, 34, 35, 37, 38, 41, 45, 47, 48, 49, 50, 51, 62, 63, 64, 73, 75, 77, 78, 79, 86, 89, 90, 91, 92, 93, 95, 96, 97, 101, 102, 106, and 108.

2. That part of voting tabulation district 25 consisting of:

a. That part of tract 21 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, and 3027.

b. That part of tract 22.01 consisting of blocks 1016, 1017, 1018, 1019, 1020, 2001, 2023, 2053, 2054, 2055, 2056, and 2057.

c. That part of tract 22.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, and 3036.

d. That part of tract 22.03 consisting of blocks 2035, 2036, 2043, 2044, 2058, 2059, 2060, 2070, 2071, 2072, and 2073.

3. That part of voting tabulation district 85 consisting of:

a. That part of tract 22.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 3034, and 3035.

b. That part of tract 22.03 consisting of block 1035.

4. That part of voting tabulation district 109 consisting of:

a. That part of tract 22.02 consisting of block 2008.

b. That part of tract 23.04 consisting of block 2004.

c. That part of tract 24.01 consisting of blocks 4000 and 4007.

d. That part of tract 26.01 consisting of block 1002.

e. That part of tract 9900 consisting of blocks 15, 16, 17, 18, 19, 20, and 21.

(75) District 75 is composed of:

(a) All of Charlotte County.

(76) District 76 is composed of:

(a) That part of Lee County consisting of:

1. All of voting tabulation districts 24, 25, 26, 27, 28, 29, 30, 31, 32, 34, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 57, 58, 77, 93, 115, 116, 117, 118, 119, 120, 123, 124, 125, 126, 166, 178, 179, 203, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 226, 227, 236, 237, 238, 239, 240, 241, 242, 243, 245, 246, 247, 248, 249, 250, 251, 252, 266, 267, 268, 269, 270, 274, 275, 276, 286, 287, 288, 290, 292, 293, and 295.

2. That part of voting tabulation district 35 consisting of:

a. That part of tract 19.06 consisting of blocks 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2076, and 2077.

3. That part of voting tabulation district 48 consisting of:

a. That part of tract 19.14 consisting of block 3000.

4. That part of voting tabulation district 84 consisting of:

a. That part of tract 104.07 consisting of blocks 3022 and 3026.

5. That part of voting tabulation district 87 consisting of:

a. That part of tract 108.01 consisting of blocks 4037, 4038, 4040, and 4041.

6. That part of voting tabulation district 104 consisting of:

a. That part of tract 19.07 consisting of blocks 4001, 4008, 4021, and 4029.

b. That part of tract 501.05 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, and 1012.

7. That part of voting tabulation district 149 consisting of:

a. That part of tract 101.05 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, and 1041.

b. That part of tract 9900 consisting of blocks 1 and 6.

8. That part of voting tabulation district 151 consisting of:

a. That part of tract 104.06 consisting of blocks 3013, 3014, 3015, 3017, 3023, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, and 3044.

9. That part of voting tabulation district 189 consisting of:

a. That part of tract 19.06 consisting of blocks 2039 and 2045.

10. That part of voting tabulation district 201 consisting of:

a. That part of tract 401.15 consisting of block 1036.

b. That part of tract 401.18 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, and 1036.

c. That part of tract 502.03 consisting of block 2012.

11. That part of voting tabulation district 202 consisting of:

a. That part of tract 401.18 consisting of block 1013.

12. That part of voting tabulation district 204 consisting of:

a. That part of tract 401.18 consisting of block 1015.

b. That part of tract 502.03 consisting of block 2000.

13. That part of voting tabulation district 296 consisting of:

a. That part of tract 701.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, and 2004.

b. That part of tract 702 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1037, 1038, 1039, 1040, 1041, 1118, and 1122.

(77) District 77 is composed of:

(a) That part of Lee County consisting of:

1. All of voting tabulation districts 49, 66, 67, 70, 83, 85, 86, 88, 136, 137, 138, 139, 142, 143, 145, 147, 150, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 167, 168, 169, 170, 171, 173, 174, 180, 181, 221, 230, 231, 232, 233, and 234.

2. That part of voting tabulation district 11 consisting of:

a. That part of tract 102.03 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1069, 1070, 1071, 1075, 1076, 1077, 1078, 1082, 1083, 1084, and 1091.

3. That part of voting tabulation district 12 consisting of:

a. That part of tract 208 consisting of blocks 2016, 2017, and 2020.

4. That part of voting tabulation district 50 consisting of:

a. That part of tract 108.02 consisting of blocks 4007, 4024, 4025, and 4027.

b. That part of tract 108.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, and 4017.

5. That part of voting tabulation district 59 consisting of:

a. That part of tract 106.02 consisting of blocks 2044 and 2045.

b. That part of tract 107.02 consisting of block 3029.

c. That part of tract 108.02 consisting of blocks 1000, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 4004, 4005, 4006, 5000, 5001, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, and 6017.

d. That part of tract 108.03 consisting of blocks 3000, 3001, 3003, 3004, and 3005.

6. That part of voting tabulation district 61 consisting of:

a. That part of tract 102.03 consisting of block 1088.

b. That part of tract 103.02 consisting of blocks 1004, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, and 1027.

7. That part of voting tabulation district 62 consisting of:

a. That part of tract 102.03 consisting of block 1072.

b. That part of tract 206 consisting of blocks 1003 and 1006.

c. That part of tract 207 consisting of blocks 1000, 1001, and 1012.

8. That part of voting tabulation district 69 consisting of:

a. That part of tract 103.04 consisting of blocks 3054, 3091, 3092, and 3093.

b. That part of tract 106.01 consisting of block 2008.

c. That part of tract 107.01 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2002, 2004, 2037, 2040, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, and 4021.

9. That part of voting tabulation district 84 consisting of:

a. That part of tract 104.06 consisting of block 3012.

b. That part of tract 104.07 consisting of blocks 2013, 2014, 2015, 2016, 2017, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3023, 3024, 3025, 3027, 3028, 3029, 3030, 3031, 3032, 3034, 3035, 3036, and 3037.

c. That part of tract 104.11 consisting of blocks 2011 and 2013.

d. That part of tract 108.01 consisting of blocks 4034 and 4039.

10. That part of voting tabulation district 87 consisting of:

a. That part of tract 104.11 consisting of blocks 1046, 1047, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2014, 2015, 2016, and 2017.

b. That part of tract 104.12 consisting of blocks 3020 and 3021.

c. That part of tract 108.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4035, 4036, 4042, 4043, 4044, 4045, and 4046.

d. That part of tract 108.03 consisting of block 1014.

11. That part of voting tabulation district 95 consisting of:

a. That part of tract 103.02 consisting of blocks 3015 and 3016.

12. That part of voting tabulation district 140 consisting of:

a. That part of tract 106.01 consisting of blocks 4008, 4009, 4010, 4011, 4012, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, and 4038.

b. That part of tract 106.02 consisting of blocks 1000, 1005, 1006, 1020, 1021, 1022, 1024, 1025, 2000, 2001, and 2002.

c. That part of tract 107.01 consisting of blocks 2058 and 2059.

d. That part of tract 107.02 consisting of blocks 1007, 1008, 1009, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, and 2059.

13. That part of voting tabulation district 141 consisting of:

a. That part of tract 106.02 consisting of blocks 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, and 2055.

b. That part of tract 107.02 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2058, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3022, 3023, 3024, 3026, 3027, and 3028.

14. That part of voting tabulation district 144 consisting of:

a. That part of tract 106.01 consisting of block 3000.

b. That part of tract 107.01 consisting of blocks 2001, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2039, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 4009, and 4022.

15. That part of voting tabulation district 146 consisting of:

a. That part of tract 101.02 consisting of blocks 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3018, 3019, 3020, 3021, 3022, 3100, 3162, 3176, 3177, and 3178.

16. That part of voting tabulation district 149 consisting of:

a. That part of tract 101.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, and 1030.

b. That part of tract 101.05 consisting of blocks 1000, 1007, 1012, and 1040.

17. That part of voting tabulation district 151 consisting of:

a. That part of tract 104.06 consisting of blocks 1043, 1044, 1045, 1046, 1051, 1056, 1058, 1059, 1072, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 2030, 2031, 2032, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3016, 3018, 3019, 3020, 3021, 3022, 3024, 3025, 3026, 3027, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3057, 3058, 3059, and 3060.

b. That part of tract 104.07 consisting of blocks 3020, 3021, and 3033.

c. That part of tract 104.1 consisting of blocks 2065, 3113, and 3114.

18. That part of voting tabulation district 172 consisting of:

a. That part of tract 102.04 consisting of blocks 2043 and 2089.

19. That part of voting tabulation district 294 consisting of:

a. That part of tract 103.03 consisting of block 3001.

b. That part of tract 103.04 consisting of blocks 3032, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3051, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3097, 4011, 4012, 4015, 4016, 4017, 4018, 4019, 4021, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, and 4045.

20. That part of voting tabulation district 296 consisting of:

a. That part of tract 101.05 consisting of blocks 2019, 2021, 2025, 2029, 2095, 2096, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, and 3104.

b. That part of tract 104.1 consisting of block 2011.

(78) District 78 is composed of:

(a) That part of Lee County consisting of:

1. All of voting tabulation districts 13, 14, 15, 17, 18, 19, 20, 21, 22, 23, 33, 46, 53, 54, 55, 56, 60, 68, 73, 74, 75, 76, 79, 89, 90, 91, 94, 102, 105, 106, 107, 108, 110, 111, 114, 121, 122, 127, 128, 134, 135, 188, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 222, 223, 224, 225, 228, 229, 253, 261, 271, 272, 273, 277, 278, 279, 280, 281, 282, 283, 284, 285, and 289.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 204 consisting of blocks 1033 and 1034.

b. That part of tract 205.02 consisting of blocks 4017 and 4018.

3. That part of voting tabulation district 35 consisting of:

a. That part of tract 19.06 consisting of block 2002.

4. That part of voting tabulation district 48 consisting of:

a. That part of tract 18.02 consisting of blocks 2004, 2005, 2007, 2008, 2009, 2033, 2034, 2035, 2038, 2039, and 2040.

b. That part of tract 19.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, and 1066.

c. That part of tract 19.06 consisting of blocks 2032, 2040, and 2041.

5. That part of voting tabulation district 50 consisting of:

a. That part of tract 108.03 consisting of blocks 1016, 2010, 4018, 4019, 4020, and 4021.

6. That part of voting tabulation district 51 consisting of:

a. That part of tract 207 consisting of blocks 2048 and 2049.

7. That part of voting tabulation district 59 consisting of:

a. That part of tract 107.02 consisting of blocks 3020 and 3021.

b. That part of tract 108.02 consisting of blocks 3000 and 3002.

c. That part of tract 108.03 consisting of block 3002.

8. That part of voting tabulation district 62 consisting of:

a. That part of tract 206 consisting of blocks 2015, 2016, 2017, and 5030.

9. That part of voting tabulation district 63 consisting of:

a. That part of tract 205.02 consisting of blocks 1036, 1037, 1039, 1040, 1041, 1042, 2017, and 2018.

b. That part of tract 206 consisting of blocks 5014, 5015, 5028, 5031, 5032, and 5033.

10. That part of voting tabulation district 65 consisting of:

a. That part of tract 204 consisting of blocks 2096 and 2097.

11. That part of voting tabulation district 69 consisting of:

a. That part of tract 103.04 consisting of blocks 3053 and 3055.

b. That part of tract 107.01 consisting of blocks 1000 and 1034.

12. That part of voting tabulation district 71 consisting of:

a. That part of tract 401.23 consisting of blocks 2001, 2002, 2003, 2004, 3052, 3053, 3054, 3055, 3056, 3057, 3060, 3061, 3062, 3064, 3069, and 3070.

13. That part of voting tabulation district 72 consisting of:

a. That part of tract 401.23 consisting of blocks 3051, 3058, and 3059.

14. That part of voting tabulation district 96 consisting of:

a. That part of tract 103.05 consisting of blocks 2034 and 2035.

15. That part of voting tabulation district 104 consisting of:

a. That part of tract 17.03 consisting of block 3018.

b. That part of tract 501.05 consisting of blocks 1000 and 1001.

16. That part of voting tabulation district 140 consisting of:

a. That part of tract 107.02 consisting of block 2001.

17. That part of voting tabulation district 141 consisting of:

a. That part of tract 107.02 consisting of blocks 1000, 3000, and 3025.

18. That part of voting tabulation district 144 consisting of:

a. That part of tract 107.01 consisting of block 2000.

b. That part of tract 107.02 consisting of block 2000.

19. That part of voting tabulation district 189 consisting of:

a. That part of tract 17.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, and 1033.

b. That part of tract 19.06 consisting of blocks 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2033, 2035, 2037, 2038, and 2042.

20. That part of voting tabulation district 201 consisting of:

a. That part of tract 401.15 consisting of blocks 1032, 1033, 1039, 1040, and 1041.

21. That part of voting tabulation district 202 consisting of:

a. That part of tract 401.15 consisting of blocks 1000, 1001, 1002, 1037, 1038, 2021, 2074, 2075, 2076, 2077, 2078, and 2079.

b. That part of tract 401.18 consisting of block 1000.

22. That part of voting tabulation district 204 consisting of:

a. That part of tract 401.15 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1035, 1042, 1043, 3002, 3003, 3004, 3005, 3006, 3007, 3010, 3011, and 3013.

b. That part of tract 502.04 consisting of block 1000.

c. That part of tract 502.09 consisting of blocks 1000 and 1034.

23. That part of voting tabulation district 257 consisting of:

a. That part of tract 4.01 consisting of block 2005.

b. That part of tract 302.02 consisting of blocks 1034 and 1035.

24. That part of voting tabulation district 294 consisting of:

a. That part of tract 103.04 consisting of blocks 3033, 3034, 3052, and 4000.

(79) District 79 is composed of:

(a) That part of Lee County consisting of:

1. All of voting tabulation districts 2, 3, 4, 5, 6, 7, 8, 9, 47, 52, 64, 78, 80, 81, 82, 92, 97, 98, 99, 100, 101, 103, 109, 112, 113, 129, 130, 131, 132, 133, 148, 175, 176, 177, 182, 183, 184, 185, 186, 187, 235, 254, 255, 256, 258, 259, 260, 262, 263, 264, and 265.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 203 consisting of blocks 3011 and 3037.

b. That part of tract 204 consisting of blocks 1000, 1001, 1002, 1003, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, and 1035.

c. That part of tract 205.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, and 4028.

3. That part of voting tabulation district 11 consisting of:

a. That part of tract 102.03 consisting of blocks 1068, 1074, 1079, 1080, 1081, 1085, and 1086.

4. That part of voting tabulation district 12 consisting of:

a. That part of tract 102.03 consisting of block 1000.

b. That part of tract 208 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 6000, 6001, 6002, 6003, 6004, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6028, 6029, 6030, 6031, 6032, 6033, and 6034.

5. That part of voting tabulation district 51 consisting of:

a. That part of tract 103.05 consisting of blocks 1000, 2000, and 2001.

b. That part of tract 207 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2032, 2033, 2034, 2035, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2050, 2051, 2052, 2053, 2054, 2057, and 2064.

6. That part of voting tabulation district 61 consisting of:

a. That part of tract 103.02 consisting of blocks 1008 and 1028.

7. That part of voting tabulation district 62 consisting of:

a. That part of tract 102.03 consisting of blocks 1073, 1087, 1089, and 1090.

b. That part of tract 103.02 consisting of blocks 1000, 1001, 1002, 1003, 1005, 1006, and 1007.

c. That part of tract 206 consisting of blocks 1000, 1001, 1002, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3012, 3013, 3025, 5008, 5010, 5012, and 5013.

d. That part of tract 207 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, and 1017.

e. That part of tract 208 consisting of blocks 2021 and 3015.

8. That part of voting tabulation district 63 consisting of:

a. That part of tract 205.01 consisting of block 1027.

b. That part of tract 205.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2016.

c. That part of tract 206 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, 3027, 3028, 3029, 3030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5009, 5011, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, and 5029.

d. That part of tract 208 consisting of blocks 1033, 1034, 6026, 6027, and 6035.

9. That part of voting tabulation district 65 consisting of:

a. That part of tract 202.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1013, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1038, 1039, 1040, and 2014.

b. That part of tract 202.02 consisting of block 2010.

c. That part of tract 203 consisting of blocks 1000, 1001, 2000, 4000, and 4003.

d. That part of tract 204 consisting of blocks 2029, 2030, 2031, 2032, 2033, 2034, 2036, 2037, 2039, 2040, 2042, 2043, 2066, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2098, 2101, 2102, and 2104.

10. That part of voting tabulation district 71 consisting of:

a. That part of tract 401.23 consisting of block 2005.

11. That part of voting tabulation district 72 consisting of:

a. That part of tract 4.02 consisting of blocks 1016, 1017, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

b. That part of tract 401.23 consisting of blocks 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3063, and 3068.

12. That part of voting tabulation district 95 consisting of:

a. That part of tract 103.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3018, 3019, 3020, 3021, 3022, 3023, 3030, 3031, and 3032.

b. That part of tract 103.05 consisting of blocks 1001, 1002, 1003, and 1004.

c. That part of tract 207 consisting of blocks 2006, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2055, 2056, 2058, 2059, 2060, 2061, 2062, and 2063.

13. That part of voting tabulation district 96 consisting of:

a. That part of tract 103.04 consisting of blocks 4001, 4002, and 4044.

b. That part of tract 103.05 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1018, 1019, 1020, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, and 2033.

14. That part of voting tabulation district 146 consisting of:

a. That part of tract 101.02 consisting of blocks 3015, 3024, and 3025.

b. That part of tract 201.01 consisting of block 2027.

15. That part of voting tabulation district 172 consisting of:

a. That part of tract 102.04 consisting of blocks 2044, 2088, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2130, 2133, 2134, and 2135.

b. That part of tract 201.02 consisting of blocks 1014, 1017, 3005, 3006, and 3025.

c. That part of tract 208 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, and 6005.

16. That part of voting tabulation district 257 consisting of:

a. That part of tract 4.02 consisting of blocks 1018 and 1019.

b. That part of tract 302.01 consisting of blocks 1038 and 1039.

c. That part of tract 302.02 consisting of blocks 1002, 1003, 1004, 1005, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1036, 1037, 1038, and 1039.

(80) District 80 is composed of:

(a) All of Hendry County.

(b) That part of Collier County consisting of:

1. All of voting tabulation districts 31, 38, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 75, 77, 78, 79, 80, 81, 95, 114, 115, 117, 118, 119, 120, 121, 122, 123, 124, 130, 132, 133, 134, 139, and 141.

2. That part of voting tabulation district 30 consisting of:

a. That part of tract 112.01 consisting of blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2017, 2018, 2020, 2022, 2026, 2027, 2028, 2029, 2030, and 2031.

3. That part of voting tabulation district 76 consisting of:

a. That part of tract 105.05 consisting of blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 1022.

4. That part of voting tabulation district 92 consisting of:

a. That part of tract 105.06 consisting of blocks 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3042, 3043, 3044, 3045, 3046, 3049, 3050, 3051, and 3057.

5. That part of voting tabulation district 142 consisting of:

a. That part of tract 112.01 consisting of blocks 2000, 2001, 2002, 2003, and 2004.

(81) District 81 is composed of:

(a) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 1, 300, 353, 354, 355, 356, 376, 377, 517, 518, 519, 520, 521, 546, 547, 548, 581, 582, 587, 588, 589, 590, 591, 592, 593, 594, 595, 596, 597, 600, 601, 602, 603, 606, 607, 608, 609, 610, 611, 612, 613, 614, 615, 616, 617, 618, 619, 620, 621, 622, 624, 625, 626, 627, 628, 629, 630, 631, 632, 633, 634, 635, 636, 637, 638, 639, 640, 641, 642, 643, 644, 645, 646, 647, 648, 649, 650, 651, 751, 752, 834, 836, and 842.

2. That part of voting tabulation district 352 consisting of:

a. That part of tract 77.53 consisting of blocks 1020 and 1032.

b. That part of tract 77.59 consisting of block 1047.

3. That part of voting tabulation district 715 consisting of:

a. That part of tract 77.21 consisting of blocks 1037 and 1038.

4. That part of voting tabulation district 750 consisting of:

a. That part of tract 77.65 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, and 4007.

(82) District 82 is composed of:

(a) That part of Martin County consisting of:

1. All of voting tabulation districts 8, 9, 10, 11, 14, 15, 19, 20, 21, 22, 23, 24, 26, 29, 30, 31, 32, 33, 35, 36, 37, 38, 39, 40, 41, 43, 45, 46, 47, 48, 50, 51, 52, 53, 56, 57, 58, 59, 60, 61, 64, 66, 69, 70, and 71.

2. That part of voting tabulation district 7 consisting of:

a. That part of tract 12 consisting of blocks 1000, 1001, 1009, 1010, 1013, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, and 2034.

b. That part of tract 13.01 consisting of blocks 2009, 3001, 3002, 3004, 3006, 3007, 3008, 3014, 3015, 3018, 3019, 3020, 3021, 3023, 3024, 3025, 3026, 3029, 3030, 3031, 3032, 3033, 3034, 3036, 3037, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4017, 4018, 4019, 4020, 4021, 4024, 4025, 4026, 4027, 4028, 4029, 4030, and 4031.

c. That part of tract 13.02 consisting of blocks 1019, 1025, 1026, 1028, 2022, 3010, and 3012.

3. That part of voting tabulation district 42 consisting of:

a. That part of tract 11.04 consisting of blocks 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2035, 3009, 3015, 3017, 3018, 3022, 3023, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3034, 3035, 3036, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3050, and 3051.

(b) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 38, 39, 42, 66, 67, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 199, 200, 201, 202, and 845.

2. That part of voting tabulation district 117 consisting of:

a. That part of tract 4.06 consisting of blocks 2000, 2002, 2003, 2008, 2009, 3000, 3001, 3002, 3003, and 3004.

3. That part of voting tabulation district 119 consisting of:

a. That part of tract 4.06 consisting of blocks 2004 and 2005.

4. That part of voting tabulation district 833 consisting of:

a. That part of tract 1.02 consisting of blocks 1000 and 1017.

b. That part of tract 4.06 consisting of block 1000.

c. That part of tract 4.07 consisting of blocks 2000, 2001, 2002, 2018, 2019, 2020, 2021, 2032, 2033, and 2034.

d. That part of tract 9900 consisting of blocks 1, 2, 3, 4, and 5.

(83) District 83 is composed of:

(a) That part of Martin County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 12, 13, 16, 17, 18, 25, 27, 28, 34, 44, 49, 54, 55, 62, 63, 65, 67, 68, and 72.

2. That part of voting tabulation district 7 consisting of:

a. That part of tract 10 consisting of blocks 1041, 1042, 1043, 1044, and 1045.

b. That part of tract 12 consisting of blocks 1002, 1008, 1011, 1012, 1014, 1015, 1016, 1037, 1040, 1041, 1042, 1043, and 1051.

3. That part of voting tabulation district 42 consisting of:

a. That part of tract 11.04 consisting of blocks 1000, 1003, 3013, 3014, 3016, 3020, 3021, 3024, 3025, and 3033.

(b) That part of St. Lucie County consisting of:

1. All of voting tabulation districts 18, 22, 31, 36, 39, 41, 43, 44, 45, 56, 57, 61, 62, 67, 73, and 74.

2. That part of voting tabulation district 30 consisting of:

a. That part of tract 3820.09 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3029, 4007, 4009, 4012, 4014, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4031, 4033, 4034, and 4035.

b. That part of tract 3820.1 consisting of blocks 2036, 2044, 2045, 2046, 2047, 2048, 2049, and 2050.

3. That part of voting tabulation district 40 consisting of:

a. That part of tract 3820.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1126, 1127, 1128, 1129, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, and 1139.

b. That part of tract 3820.08 consisting of blocks 1027, 1028, 1039, 1040, 1041, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, and 1064.

c. That part of tract 3821.08 consisting of block 3080.

4. That part of voting tabulation district 47 consisting of:

a. That part of tract 3819 consisting of blocks 2027 and 2028.

5. That part of voting tabulation district 49 consisting of:

a. That part of tract 3822 consisting of blocks 2220 and 2222.

6. That part of voting tabulation district 63 consisting of:

a. That part of tract 3819 consisting of blocks 2000, 2001, 2011, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, and 2046.

7. That part of voting tabulation district 66 consisting of:

a. That part of tract 3820.03 consisting of block 3001.

b. That part of tract 3820.1 consisting of blocks 2016, 2023, 2035, 2037, 2038, 2039, 2040, 2041, 2042, and 2043.

8. That part of voting tabulation district 79 consisting of:

a. That part of tract 3821.06 consisting of blocks 3056 and 3057.

b. That part of tract 3821.09 consisting of blocks 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1186, 1187, 1188, 1189, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1350, 1351, 1352, 1354, 1355, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1381, 1382, 1384, 1385, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, and 1395.

c. That part of tract 3822 consisting of block 2175.

(84) District 84 is composed of:

(a) That part of St. Lucie County consisting of:

1. All of voting tabulation districts 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 19, 21, 23, 29, 32, 34, 35, 37, 38, 42, 48, 50, 51, 52, 58, 59, 60, 64, 65, 68, 69, 70, 71, 72, 75, 76, 77, 78, and 80.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 3804 consisting of block 3037.

b. That part of tract 3807 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2042, 2043, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2060, 2063, 2065, 2066, 2153, 2154, 2155, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3089, 3090, 3091, and 3137.

c. That part of tract 3808 consisting of blocks 1007, 1008, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1057, 1093, 1094, 1095, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1181, 1182, and 1184.

3. That part of voting tabulation district 20 consisting of:

a. That part of tract 3809.01 consisting of blocks 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1214, 1218, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1236, 1237, 1238, 1239, 1243, 1245, 1250, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, and 2038.

b. That part of tract 3809.02 consisting of blocks 4000, 4011, 4012, 4013, and 4014.

4. That part of voting tabulation district 24 consisting of:

a. That part of tract 3808 consisting of blocks 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1058, 1059, 1060, 1061, 1086, 1089, 1090, 1091, 1092, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, and 1180.

5. That part of voting tabulation district 27 consisting of:

a. That part of tract 3814.02 consisting of blocks 1061, 1062, 1063, 1064, 1065, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1119, 1120, 1189, 1190, and 1214.

b. That part of tract 3822 consisting of blocks 2011, 2012, 2073, and 2136.

6. That part of voting tabulation district 30 consisting of:

a. That part of tract 3820.09 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3012, 3013, 3014, 3015, 3016, 3017, 3027, 3028, 3030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4008, 4010, 4011, 4013, 4015, 4030, and 4032.

7. That part of voting tabulation district 40 consisting of:

a. That part of tract 3820.08 consisting of blocks 1023, 1024, 1025, and 1026.

b. That part of tract 3821.08 consisting of block 3079.

8. That part of voting tabulation district 47 consisting of:

a. That part of tract 3818.03 consisting of blocks 3009, 3010, 3011, 3012, and 3013.

b. That part of tract 3818.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, and 2047.

9. That part of voting tabulation district 49 consisting of:

a. That part of tract 3814.02 consisting of blocks 1118, 1121, 1122, 1123, 1131, 1169, 1170, 1171, 1172, 1173, 1188, 1192, 1193, and 1194.

b. That part of tract 3822 consisting of blocks 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2054, 2055, 2056, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2093, 2120, 2121, 2122, 2123, 2124, 2131, 2132, 2133, 2134, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2170, 2185, 2186, 2258, and 2262.

10. That part of voting tabulation district 53 consisting of:

a. That part of tract 3809.01 consisting of blocks 1000, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1220, 1221, 1222, 1241, 1247, and 1248.

11. That part of voting tabulation district 54 consisting of:

a. That part of tract 3809.01 consisting of blocks 1025, 1042, 1043, 1046, 1047, 1048, 1211, 1212, 1213, 1215, 1216, 1217, 1219, 1240, 1242, 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, and 2047.

b. That part of tract 3810 consisting of block 2094.

12. That part of voting tabulation district 63 consisting of:

a. That part of tract 3818.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, and 2134.

b. That part of tract 3818.03 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, and 1059.

13. That part of voting tabulation district 66 consisting of:

a. That part of tract 3818.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, and 1048.

b. That part of tract 3820.09 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 3011.

c. That part of tract 3820.1 consisting of blocks 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 2019, 2020, 2021, 2022, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2034, and 2054.

14. That part of voting tabulation district 79 consisting of:

a. That part of tract 3821.09 consisting of blocks 1033, 1095, 1096, 1097, 1099, 1100, 1101, 1103, 1104, 1105, 1106, 1107, 1183, 1184, 1185, and 1193.

(85) District 85 is composed of:

(a) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 40, 41, 43, 44, 45, 46, 47, 48, 49, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 115, 116, 118, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 177, 178, 197, 198, 203, 206, 207, 208, 212, 303, 652, 653, 654, 655, 656, 657, 658, 659, 660, 661, 662, 663, 664, 665, 666, 667, 668, 669, 670, 671, 672, 673, 674, 675, 676, 677, 755, 756, 840, 843, 846, 848, and 850.

2. That part of voting tabulation district 50 consisting of:

a. That part of tract 10.03 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1026, 1029, 1030, and 1031.

b. That part of tract 78.31 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2025, 2026, 2027, 2029, 2030, and 2031.

3. That part of voting tabulation district 117 consisting of:

a. That part of tract 4.06 consisting of blocks 2001 and 2011.

4. That part of voting tabulation district 119 consisting of:

a. That part of tract 4.06 consisting of blocks 2012, 2013, 2014, 2015, 2016, 2017, 2018, and 2019.

5. That part of voting tabulation district 176 consisting of:

a. That part of tract 8.02 consisting of blocks 2025, 2026, 2027, 2028, 2029, and 2030.

b. That part of tract 9.03 consisting of blocks 1026, 1027, and 1031.

6. That part of voting tabulation district 179 consisting of:

a. That part of tract 10.03 consisting of block 1033.

7. That part of voting tabulation district 184 consisting of:

a. That part of tract 10.04 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5020, 5021, 5022, and 5023.

8. That part of voting tabulation district 187 consisting of:

a. That part of tract 13.01 consisting of blocks 2001 and 3016.

9. That part of voting tabulation district 189 consisting of:

a. That part of tract 11.01 consisting of block 1000.

b. That part of tract 11.02 consisting of blocks 1001 and 1002.

10. That part of voting tabulation district 209 consisting of:

a. That part of tract 19.07 consisting of blocks 1030 and 1031.

11. That part of voting tabulation district 223 consisting of:

a. That part of tract 19.08 consisting of blocks 2008, 2009, 2012, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3009, 3010, 3011, and 3012.

12. That part of voting tabulation district 226 consisting of:

a. That part of tract 19.08 consisting of block 3008.

13. That part of voting tabulation district 758 consisting of:

a. That part of tract 10.02 consisting of blocks 1000 and 1004.

14. That part of voting tabulation district 833 consisting of:

a. That part of tract 4.06 consisting of block 1002.

b. That part of tract 4.1 consisting of blocks 3000 and 3013.

c. That part of tract 5.07 consisting of blocks 1000 and 1017.

d. That part of tract 9900 consisting of blocks 6, 7, 8, 9, and 11.

15. That part of voting tabulation district 839 consisting of:

a. That part of tract 78.37 consisting of blocks 1000 and 2000.

b. That part of tract 9801 consisting of block 1005.

(86) District 86 is composed of:

(a) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 215, 216, 217, 218, 219, 220, 221, 222, 224, 225, 227, 228, 229, 230, 232, 233, 234, 235, 236, 237, 238, 678, 679, 680, 681, 682, 683, 684, 685, 686, 687, 688, 689, 690, 691, 692, 693, 694, 695, 696, 697, 698, 699, 700, 701, 702, 706, 707, 709, 710, 711, 712, 713, 714, 716, 717, 718, 719, 720, 721, 722, 723, 724, 725, 726, 727, 728, 729, 730, 732, 733, 734, 735, 736, 740, 741, 742, 743, 744, 745, 746, 747, 748, 749, 837, 838, and 851.

2. That part of voting tabulation district 209 consisting of:

a. That part of tract 19.1 consisting of blocks 1000, 1001, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2007.

3. That part of voting tabulation district 223 consisting of:

a. That part of tract 19.17 consisting of blocks 2003, 2004, 2006, 2007, and 2008.

4. That part of voting tabulation district 226 consisting of:

a. That part of tract 19.17 consisting of blocks 2000, 2001, 2002, 2005, and 3000.

5. That part of voting tabulation district 257 consisting of:

a. That part of tract 39.02 consisting of blocks 1012, 1014, 1015, 1016, and 1017.

6. That part of voting tabulation district 352 consisting of:

a. That part of tract 77.53 consisting of blocks 1015, 1016, 1017, 1018, and 1019.

b. That part of tract 77.59 consisting of blocks 1048, 1049, 1050, 1051, 1052, 1054, 1055, 1056, 1057, 1058, 1059, 1061, 1062, 1063, 1064, 1065, and 1066.

7. That part of voting tabulation district 704 consisting of:

a. That part of tract 32.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, and 1016.

b. That part of tract 32.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007.

8. That part of voting tabulation district 705 consisting of:

a. That part of tract 32.02 consisting of blocks 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2024.

9. That part of voting tabulation district 708 consisting of:

a. That part of tract 32.02 consisting of blocks 2020 and 2025.

10. That part of voting tabulation district 715 consisting of:

a. That part of tract 77.21 consisting of blocks 1031, 1032, 1033, 1034, 1035, 2008, 2009, 2010, 2016, and 2017.

b. That part of tract 77.59 consisting of blocks 1029, 1030, and 1035.

11. That part of voting tabulation district 731 consisting of:

a. That part of tract 39.01 consisting of blocks 3003, 3004, 3011, 3012, and 3013.

b. That part of tract 39.02 consisting of blocks 1009 and 1010.

c. That part of tract 9800 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, and 1023.

12. That part of voting tabulation district 738 consisting of:

a. That part of tract 40.05 consisting of blocks 1000, 1001, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 1023.

13. That part of voting tabulation district 750 consisting of:

a. That part of tract 77.65 consisting of blocks 1015, 1016, 2010, and 2011.

14. That part of voting tabulation district 781 consisting of:

a. That part of tract 18.02 consisting of block 3006.

15. That part of voting tabulation district 839 consisting of:

a. That part of tract 78.37 consisting of block 1004.

(87) District 87 is composed of:

(a) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 239, 240, 241, 242, 243, 245, 247, 248, 250, 252, 254, 255, 256, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 271, 272, 279, 280, 285, 286, 289, 290, 292, 293, 294, 295, 296, 297, 304, 305, 307, 308, 309, 310, 311, 312, 313, 314, 315, 316, 317, 318, 319, 320, 324, 325, 326, 327, 328, 329, 330, 331, 332, 333, 334, 335, 336, 337, 737, 739, 800, and 802.

2. That part of voting tabulation district 244 consisting of:

a. That part of tract 33 consisting of block 1000.

3. That part of voting tabulation district 257 consisting of:

a. That part of tract 48.15 consisting of blocks 4000 and 4005.

4. That part of voting tabulation district 338 consisting of:

a. That part of tract 44.02 consisting of blocks 1009, 1010, 1011, and 1012.

b. That part of tract 45 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3009, 3010, 3011, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3034, 3039, 3041, and 3042.

c. That part of tract 50 consisting of block 3000.

5. That part of voting tabulation district 340 consisting of:

a. That part of tract 49.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, and 2010.

b. That part of tract 49.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 3012, and 3013.

6. That part of voting tabulation district 704 consisting of:

a. That part of tract 32.01 consisting of blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, and 2013.

7. That part of voting tabulation district 705 consisting of:

a. That part of tract 32.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, and 2037.

8. That part of voting tabulation district 708 consisting of:

a. That part of tract 32.02 consisting of blocks 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1018, 1019, 1020, and 1021.

9. That part of voting tabulation district 738 consisting of:

a. That part of tract 40.05 consisting of blocks 1002, 1003, 1009, 1010, and 1011.

10. That part of voting tabulation district 793 consisting of:

a. That part of tract 20.06 consisting of block 1007.

b. That part of tract 26 consisting of block 1023.

11. That part of voting tabulation district 796 consisting of:

a. That part of tract 28 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1024, 1025, 1026, 1027, 1028, 1031, 1032, 1033, 1034, 1035, and 1045.

12. That part of voting tabulation district 803 consisting of:

a. That part of tract 51.01 consisting of blocks 1000, 1001, 1002, 1003, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

b. That part of tract 52.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012.

c. That part of tract 52.03 consisting of blocks 2024, 2025, 2026, 2036, and 2037.

(88) District 88 is composed of:

(a) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 180, 181, 182, 183, 185, 186, 188, 190, 204, 205, 210, 211, 213, 214, 321, 405, 410, 422, 440, 757, 759, 760, 761, 762, 763, 764, 765, 766, 767, 768, 769, 770, 772, 773, 774, 775, 776, 777, 778, 779, 780, 782, 783, 784, 785, 786, 788, 789, 790, 791, 792, 801, 806, 810, 811, 813, 814, 815, 823, 824, 825, 828, 829, 832, 844, and 847.

2. That part of voting tabulation district 50 consisting of:

a. That part of tract 10.03 consisting of block 1028.

3. That part of voting tabulation district 176 consisting of:

a. That part of tract 9.03 consisting of block 1025.

4. That part of voting tabulation district 179 consisting of:

a. That part of tract 10.03 consisting of blocks 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2029.

5. That part of voting tabulation district 184 consisting of:

a. That part of tract 10.04 consisting of blocks 3001, 3002, 3004, 3010, 3011, 3012, 3013, 3015, 3016, 3018, and 5019.

b. That part of tract 13.01 consisting of block 2010.

6. That part of voting tabulation district 187 consisting of:

a. That part of tract 13.01 consisting of blocks 1012, 2000, 3011, 3012, 3013, 3014, 3015, and 3019.

7. That part of voting tabulation district 189 consisting of:

a. That part of tract 11.02 consisting of block 1003.

8. That part of voting tabulation district 244 consisting of:

a. That part of tract 27 consisting of blocks 2002, 2003, 2006, 2007, 2013, 2014, 2015, 2019, 3027, and 3034.

b. That part of tract 28 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, and 2033.

c. That part of tract 34 consisting of block 3001.

9. That part of voting tabulation district 246 consisting of:

a. That part of tract 27 consisting of blocks 2001, 2005, 2008, 2012, 2016, and 2020.

b. That part of tract 34 consisting of blocks 3000, 3002, 3003, 3004, 3006, 3007, 3008, 3010, 3011, 3012, 3013, 3014, 3018, 3019, 3022, 3027, 3028, 3029, and 3030.

10. That part of voting tabulation district 249 consisting of:

a. That part of tract 34 consisting of blocks 1004, 1010, 1015, 1016, 1019, 1025, 1026, and 1029.

b. That part of tract 36 consisting of blocks 1000, 1008, 1009, 1011, 1012, 1015, 1019, 1020, 1030, 1031, 1032, 1033, 1034, 4000, 4001, 4002, 4007, 4008, and 4009.

11. That part of voting tabulation district 251 consisting of:

a. That part of tract 36 consisting of blocks 4010, 4011, 4012, 4015, 4016, 4017, 4018, 4019, 4020, 4024, 4025, 4026, 4027, 4028, 4029, 4032, 4033, 4034, 4035, 4036, 4037, 4042, 4043, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4059, and 4060.

12. That part of voting tabulation district 408 consisting of:

a. That part of tract 60.05 consisting of block 1000.

13. That part of voting tabulation district 409 consisting of:

a. That part of tract 60.05 consisting of blocks 2000, 2011, 2012, and 2015.

14. That part of voting tabulation district 411 consisting of:

a. That part of tract 63 consisting of block 2026.

b. That part of tract 66.02 consisting of blocks 2005, 3000, and 3016.

15. That part of voting tabulation district 439 consisting of:

a. That part of tract 66.02 consisting of block 2006.

16. That part of voting tabulation district 758 consisting of:

a. That part of tract 10.02 consisting of blocks 1001, 1003, 1039, and 2038.

b. That part of tract 19.07 consisting of block 1000.

c. That part of tract 19.08 consisting of block 1000.

17. That part of voting tabulation district 771 consisting of:

a. That part of tract 12 consisting of blocks 1000, 1001, 1002, 1005, 1006, 1007, and 1008.

b. That part of tract 15 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1027, 1028, 1029, 1030, and 1031.

18. That part of voting tabulation district 781 consisting of:

a. That part of tract 18.02 consisting of blocks 1000, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, and 3011.

19. That part of voting tabulation district 787 consisting of:

a. That part of tract 23 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2009, 2010, 2011, 2012, 2016, 2017, 2020, 2021, 2022, 2023, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, and 2035.

b. That part of tract 27 consisting of blocks 1000, 1005, 1006, 1011, 1012, 4000, 4001, 4002, 4003, 4004, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, and 4020.

20. That part of voting tabulation district 793 consisting of:

a. That part of tract 20.06 consisting of blocks 1000, 1001, 1002, and 1004.

b. That part of tract 23 consisting of blocks 2005, 2008, 2013, 2014, 2015, 2018, 2019, 2024, and 2034.

c. That part of tract 26 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 1022.

d. That part of tract 27 consisting of blocks 1001, 1002, 1003, 1004, 1007, 1008, 1009, 1010, 1013, and 1014.

21. That part of voting tabulation district 794 consisting of:

a. That part of tract 27 consisting of blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, and 1026.

22. That part of voting tabulation district 795 consisting of:

a. That part of tract 27 consisting of blocks 1027, 1028, 1029, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3012, 3013, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3028, 3031, 3032, 3033, 3035, and 3036.

23. That part of voting tabulation district 796 consisting of:

a. That part of tract 28 consisting of blocks 3000, 3001, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, and 4014.

24. That part of voting tabulation district 803 consisting of:

a. That part of tract 51.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, and 1005.

b. That part of tract 52.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2013, 2014, 2015, 2017, 2018, 2019, and 2020.

c. That part of tract 52.03 consisting of blocks 2023, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, and 2035.

25. That part of voting tabulation district 809 consisting of:

a. That part of tract 56.01 consisting of blocks 1000, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026.

b. That part of tract 56.02 consisting of blocks 2002, 2003, 2004, and 2005.

26. That part of voting tabulation district 817 consisting of:

a. That part of tract 62.03 consisting of blocks 2007, 2023, and 2024.

(89) District 89 is composed of:

(a) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 191, 192, 193, 194, 195, 196, 322, 323, 412, 413, 417, 423, 424, 425, 426, 427, 428, 429, 430, 431, 432, 433, 434, 435, 436, 437, 441, 443, 444, 445, 446, 447, 448, 449, 450, 451, 452, 453, 454, 455, 456, 457, 458, 459, 460, 461, 462, 467, 470, 471, 472, 475, 476, 477, 478, 482, 483, 484, 485, 491, 494, 495, 496, 497, 500, 505, 506, 507, 508, 509, 510, 516, 797, 798, 799, 804, 805, 807, 808, 816, 818, 819, 820, 821, 822, 826, 827, 830, 831, and 841.

2. That part of voting tabulation district 246 consisting of:

a. That part of tract 27 consisting of blocks 2000, 2004, 2009, 2010, 2011, 2017, 2018, 3029, and 3030.

b. That part of tract 34 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

3. That part of voting tabulation district 249 consisting of:

a. That part of tract 34 consisting of blocks 1000, 1001, 1002, 1003, 1008, 1009, 1017, 1020, 1021, 1022, 1023, 1024, 1027, and 1028.

b. That part of tract 36 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, and 3001.

4. That part of voting tabulation district 251 consisting of:

a. That part of tract 36 consisting of blocks 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023.

5. That part of voting tabulation district 411 consisting of:

a. That part of tract 63 consisting of blocks 2003, 2008, 2012, 2013, and 2016.

b. That part of tract 66.02 consisting of blocks 2000, 3001, 3002, 3003, 3004, 3005, 3007, 3009, 3010, 3015, 3017, and 3038.

6. That part of voting tabulation district 439 consisting of:

a. That part of tract 66.02 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2001, 2002, 2003, 2004, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2032, 2033, 2034, 2036, 2037, 2038, 2039, 3024, 3025, 3028, and 3036.

7. That part of voting tabulation district 442 consisting of:

a. That part of tract 69.09 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1029, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2017.

8. That part of voting tabulation district 490 consisting of:

a. That part of tract 76.03 consisting of blocks 1004, 1012, and 1013.

b. That part of tract 76.04 consisting of blocks 2006, 2007, 3010, 3011, 3012, and 3013.

c. That part of tract 76.05 consisting of blocks 1019, 1020, 1044, 1045, 1046, 1047, and 1048.

9. That part of voting tabulation district 771 consisting of:

a. That part of tract 5.11 consisting of blocks 1010, 1011, 1012, 3019, and 3020.

10. That part of voting tabulation district 787 consisting of:

a. That part of tract 27 consisting of blocks 4005 and 4006.

11. That part of voting tabulation district 794 consisting of:

a. That part of tract 27 consisting of blocks 4007, 4008, 4009, 4021, 4022, 4023, 4024, and 4025.

12. That part of voting tabulation district 795 consisting of:

a. That part of tract 27 consisting of blocks 3000, 3001, 3002, 3003, 3011, 3014, 3015, 3016, 3017, 3018, 3019, 4026, and 4027.

13. That part of voting tabulation district 817 consisting of:

a. That part of tract 62.03 consisting of blocks 2005, 2006, 2008, 2009, 2018, 2019, and 2020.

14. That part of voting tabulation district 833 consisting of:

a. That part of tract 5.09 consisting of blocks 1000 and 2000.

b. That part of tract 35.04 consisting of blocks 1000, 1044, and 1045.

c. That part of tract 35.07 consisting of blocks 1000 and 3000.

d. That part of tract 35.09 consisting of blocks 1000 and 4000.

e. That part of tract 35.11 consisting of block 1000.

f. That part of tract 54.07 consisting of blocks 1000, 1004, and 1005.

g. That part of tract 54.09 consisting of blocks 1023 and 1024.

h. That part of tract 54.11 consisting of blocks 1000, 2000, 2012, 2013, and 2014.

i. That part of tract 74.1 consisting of blocks 1000 and 2000.

j. That part of tract 74.12 consisting of blocks 1000, 1001, and 1002.

k. That part of tract 74.14 consisting of block 1000.

l. That part of tract 74.16 consisting of blocks 2000 and 3016.

m. That part of tract 74.18 consisting of block 1000.

n. That part of tract 74.2 consisting of block 2002.

o. That part of tract 9900 consisting of blocks 10, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, and 29.

(90) District 90 is composed of:

(a) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 269, 270, 273, 274, 275, 276, 277, 278, 281, 282, 283, 284, 287, 288, 291, 298, 299, 301, 302, 339, 341, 342, 343, 344, 345, 346, 347, 348, 349, 350, 351, 357, 358, 359, 360, 361, 362, 363, 364, 365, 366, 367, 368, 369, 370, 371, 372, 373, 374, 375, 378, 379, 380, 381, 382, 383, 384, 385, 386, 387, 388, 389, 390, 391, 392, 393, 394, 395, 398, 399, 400, 404, 522, 523, 524, 525, 526, 527, 753, and 754.

2. That part of voting tabulation district 338 consisting of:

a. That part of tract 50 consisting of blocks 3001, 3002, 3003, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, and 3017.

3. That part of voting tabulation district 340 consisting of:

a. That part of tract 49.03 consisting of block 2008.

4. That part of voting tabulation district 402 consisting of:

a. That part of tract 60.12 consisting of blocks 2033, 2034, and 2035.

5. That part of voting tabulation district 731 consisting of:

a. That part of tract 48.15 consisting of block 1006.

6. That part of voting tabulation district 809 consisting of:

a. That part of tract 56.01 consisting of blocks 1002 and 1003.

b. That part of tract 58.08 consisting of blocks 2000, 2001, and 2002.

(91) District 91 is composed of:

(a) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 396, 397, 401, 403, 406, 407, 414, 415, 416, 418, 419, 420, 421, 438, 463, 464, 465, 466, 468, 469, 473, 474, 479, 480, 481, 486, 487, 488, 489, 492, 493, 498, 499, 501, 502, 503, 504, 511, 512, 513, 514, 515, 528, 529, 530, 531, 532, 533, 534, 535, 536, 537, 538, 539, 540, 541, 542, 543, 544, 545, 549, 550, 551, 552, 553, 554, 555, 556, 557, 558, 559, 560, 561, 562, 563, 564, 565, 566, 567, 568, 569, 570, 571, 572, 573, 574, 575, 576, 577, 578, 579, 580, 583, 584, 585, 586, 598, 599, 604, 605, 623, and 849.

2. That part of voting tabulation district 402 consisting of:

a. That part of tract 60.07 consisting of blocks 1010, 1018, 1019, 1020, and 1021.

3. That part of voting tabulation district 408 consisting of:

a. That part of tract 60.05 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2001, and 2030.

4. That part of voting tabulation district 409 consisting of:

a. That part of tract 60.05 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2029.

5. That part of voting tabulation district 442 consisting of:

a. That part of tract 59.36 consisting of blocks 2000, 2001, 2002, 2010, 2011, and 2012.

6. That part of voting tabulation district 490 consisting of:

a. That part of tract 76.12 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, and 4013.

b. That part of tract 76.13 consisting of blocks 1000 and 1001.

c. That part of tract 76.15 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, and 3008.

d. That part of tract 76.16 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, and 2006.

(92) District 92 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 3, 7, 9, 11, 12, 13, 16, 17, 18, 19, 20, 21, 23, 28, 29, 30, 31, 32, 33, 34, 35, 37, 38, 39, 40, 58, 59, 69, 70, 77, 78, 79, 81, 82, 83, 84, 85, 86, 87, 89, 90, 95, 96, 97, 98, 99, 100, 101, 102, 105, 109, 110, 111, 119, 121, 124, 125, 128, 129, 131, 132, 134, 135, 136, 137, 217, 219, 226, 239, 240, 253, 259, 273, 287, 460, 461, 473, 474, 529, 530, 531, 532, 533, 554, 555, 556, and 565.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 103.06 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, and 2039.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 103.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2029.

4. That part of voting tabulation district 22 consisting of:

a. That part of tract 104.05 consisting of block 3002.

b. That part of tract 104.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1039, 1040, 1041, and 1042.

5. That part of voting tabulation district 24 consisting of:

a. That part of tract 104.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

6. That part of voting tabulation district 25 consisting of:

a. That part of tract 104.02 consisting of blocks 1000, 2001, 2002, 2003, 2004, 2005, 2006, 2015, 2016, 2017, 2018, 2019, 2022, 2023, 2024, 2025, 2026, 2029, 2030, 2031, and 2032.

7. That part of voting tabulation district 36 consisting of:

a. That part of tract 104.05 consisting of blocks 3003 and 3004.

b. That part of tract 104.06 consisting of block 1037.

8. That part of voting tabulation district 62 consisting of:

a. That part of tract 306 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2038, 2039, 2040, 2041, 3017, 3018, and 3023.

b. That part of tract 307.04 consisting of block 3000.

9. That part of voting tabulation district 118 consisting of:

a. That part of tract 502.07 consisting of blocks 1050, 1051, and 1056.

b. That part of tract 505.01 consisting of blocks 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3010.

c. That part of tract 505.02 consisting of blocks 1012 and 1013.

d. That part of tract 507.01 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, and 1010.

10. That part of voting tabulation district 126 consisting of:

a. That part of tract 507.01 consisting of blocks 1000, 1001, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, and 1024.

11. That part of voting tabulation district 195 consisting of:

a. That part of tract 205.02 consisting of blocks 2000, 2001, 2040, and 2041.

12. That part of voting tabulation district 233 consisting of:

a. That part of tract 205.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1006, 1008, 1012, and 1013.

(93) District 93 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 1, 2, 4, 5, 6, 8, 14, 26, 27, 41, 42, 43, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 60, 61, 63, 64, 65, 66, 67, 68, 71, 72, 73, 74, 75, 76, 80, 88, 92, 93, 94, 103, 104, 106, 107, 108, 112, 113, 114, 116, 122, 133, 405, 406, 408, 409, 410, 411, 412, 413, 458, 459, 462, 463, 464, 465, 466, 467, 468, 469, 470, 471, 472, 475, 476, 477, 478, 479, 480, 481, 482, 483, 484, 485, 486, 487, 488, 489, 490, 505, 506, 507, 508, 509, 510, 511, 512, 513, 514, 516, 522, 534, 535, 536, 545, 546, and 547.

2. That part of voting tabulation district 10 consisting of:

a. That part of tract 103.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, and 1006.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 103.07 consisting of blocks 2017, 2030, 2031, 2032, and 2033.

4. That part of voting tabulation district 543 consisting of:

a. That part of tract 418.01 consisting of blocks 2006, 2007, 2008, and 2009.

5. That part of voting tabulation district 544 consisting of:

a. That part of tract 407.02 consisting of blocks 3004, 3005, 3006, 3007, 3016, 3017, 3018, 3019, 3020, 3021, and 3022.

(94) District 94 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 115, 117, 120, 123, 127, 276, 279, 280, 284, 297, 312, 313, 314, 315, 316, 359, 360, 361, 363, 364, 367, 391, 397, 400, 401, 402, 403, 404, 407, 491, 492, 493, 494, 495, 496, 497, 498, 499, 500, 501, 502, 503, 504, 515, 517, 518, 519, 520, 521, 525, 526, 527, 528, 537, 538, 539, 540, 541, 542, 551, 552, 553, 557, 558, 559, 560, 562, 563, 564, 569, 865, and 866.

2. That part of voting tabulation district 118 consisting of:

a. That part of tract 504.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1014, 1015, 1016, 1017, and 1018.

b. That part of tract 507.01 consisting of blocks 2010 and 2013.

3. That part of voting tabulation district 126 consisting of:

a. That part of tract 507.01 consisting of blocks 2000, 2001, 2002, 2008, 2009, 2011, 2012, 2023, and 2024.

4. That part of voting tabulation district 299 consisting of:

a. That part of tract 604.03 consisting of blocks 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3013, 3014, 3015, 3016, and 3017.

5. That part of voting tabulation district 358 consisting of:

a. That part of tract 412 consisting of block 2009.

b. That part of tract 413 consisting of blocks 3002, 3003, 3008, 3009, 3017, 3018, 4004, and 4030.

c. That part of tract 608.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028.

6. That part of voting tabulation district 366 consisting of:

a. That part of tract 606.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2024, 2025, 2026, 2027, and 2028.

7. That part of voting tabulation district 371 consisting of:

a. That part of tract 606.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2010, and 2011.

8. That part of voting tabulation district 379 consisting of:

a. That part of tract 607 consisting of blocks 1004, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009.

9. That part of voting tabulation district 381 consisting of:

a. That part of tract 609 consisting of blocks 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2030, 2031, and 2032.

10. That part of voting tabulation district 396 consisting of:

a. That part of tract 606.06 consisting of blocks 2006 and 2007.

11. That part of voting tabulation district 543 consisting of:

a. That part of tract 416 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, and 1018.

b. That part of tract 425 consisting of blocks 3000, 3010, 3011, 3018, 3019, 3032, 3033, 3034, 3035, 3036, 3037, 3038, and 3039.

12. That part of voting tabulation district 544 consisting of:

a. That part of tract 407.02 consisting of blocks 3023 and 3024.

(95) District 95 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 218, 223, 229, 230, 231, 232, 234, 235, 236, 237, 238, 241, 242, 250, 251, 256, 257, 258, 261, 265, 266, 272, 274, 275, 277, 278, 281, 282, 283, 288, 289, 290, 291, 292, 293, 294, 295, 296, 298, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 311, 318, 319, 320, 321, 322, 323, 325, 326, 327, 328, 332, 340, 356, 357, and 389.

2. That part of voting tabulation district 233 consisting of:

a. That part of tract 204.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3015, 3016, and 3017.

b. That part of tract 205.01 consisting of block 1028.

c. That part of tract 205.02 consisting of block 1005.

3. That part of voting tabulation district 247 consisting of:

a. That part of tract 601.05 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1026, 1027, 1028, 1029, 1030, 1031, 4005, 4006, 4007, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4030, and 4031.

4. That part of voting tabulation district 299 consisting of:

a. That part of tract 604.03 consisting of block 1000.

5. That part of voting tabulation district 329 consisting of:

a. That part of tract 602.06 consisting of block 1006.

6. That part of voting tabulation district 358 consisting of:

a. That part of tract 608.02 consisting of block 1000.

7. That part of voting tabulation district 379 consisting of:

a. That part of tract 602.03 consisting of block 3013.

(96) District 96 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 138, 139, 151, 152, 156, 157, 160, 164, 167, 168, 169, 178, 179, 183, 184, 185, 186, 188, 189, 190, 191, 192, 193, 194, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 220, 221, 222, 224, 225, 227, 228, 414, 415, 416, 417, 418, 419, 420, and 421.

2. That part of voting tabulation district 22 consisting of:

a. That part of tract 104.06 consisting of block 1023.

b. That part of tract 106.07 consisting of blocks 3000 and 3014.

3. That part of voting tabulation district 24 consisting of:

a. That part of tract 104.01 consisting of block 2016.

4. That part of voting tabulation district 25 consisting of:

a. That part of tract 104.02 consisting of blocks 2020 and 2021.

b. That part of tract 106.1 consisting of blocks 1020 and 1023.

5. That part of voting tabulation district 36 consisting of:

a. That part of tract 106.07 consisting of blocks 2018 and 3016.

6. That part of voting tabulation district 62 consisting of:

a. That part of tract 307.05 consisting of block 1012.

7. That part of voting tabulation district 161 consisting of:

a. That part of tract 106.01 consisting of block 2027.

8. That part of voting tabulation district 195 consisting of:

a. That part of tract 201.03 consisting of blocks 1000, 3000, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009.

b. That part of tract 201.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, and 1015.

c. That part of tract 205.02 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, and 2008.

(97) District 97 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 153, 154, 155, 158, 159, 163, 165, 166, 170, 171, 172, 173, 174, 175, 176, 177, 180, 181, 182, 243, 244, 245, 246, 248, 249, 252, 254, 255, 260, 262, 263, 264, 267, 268, 269, 270, 271, 317, 334, 343, 347, 351, 352, 353, 354, and 362.

2. That part of voting tabulation district 161 consisting of:

a. That part of tract 106.01 consisting of blocks 2025, 2026, and 2049.

b. That part of tract 106.03 consisting of block 2008.

c. That part of tract 106.11 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, and 1044.

3. That part of voting tabulation district 187 consisting of:

a. That part of tract 203.18 consisting of block 1043.

b. That part of tract 601.2 consisting of blocks 4000, 4056, and 4057.

c. That part of tract 703.21 consisting of block 1003.

d. That part of tract 9800 consisting of blocks 1001, 1002, 1008, 1014, 1018, 1019, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1068, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, and 1098.

4. That part of voting tabulation district 247 consisting of:

a. That part of tract 601.05 consisting of blocks 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, and 1025.

5. That part of voting tabulation district 333 consisting of:

a. That part of tract 601.19 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1022, 1023, 1024, 1025, 1028, 1029, 1034, 1035, 1036, and 1037.

6. That part of voting tabulation district 434 consisting of:

a. That part of tract 703.17 consisting of blocks 1002, 1003, 1004, 1005, and 1006.

b. That part of tract 9800 consisting of blocks 1004, 1006, 1012, 1015, 1095, 1096, 1097, 1101, and 1109.

(98) District 98 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 324, 330, 331, 335, 336, 337, 338, 339, 341, 342, 344, 345, 346, 348, 349, 350, 355, 368, 369, 370, 372, 373, 374, 375, 376, 377, 378, 380, 382, 383, 384, 385, 386, 387, 388, 390, 392, 393, 394, 395, 398, 586, 588, 589, 590, 591, 592, 593, 595, 596, 597, 599, 600, 601, 603, 604, 605, 613, 616, 621, 622, 623, 624, 625, 626, 629, 632, 633, 634, 635, 636, and 638.

2. That part of voting tabulation district 329 consisting of:

a. That part of tract 602.13 consisting of blocks 1013, 1014, 1015, 1016, 1017, 1018, 1027, 2000, 2001, 2003, and 2004.

3. That part of voting tabulation district 333 consisting of:

a. That part of tract 601.19 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009.

4. That part of voting tabulation district 366 consisting of:

a. That part of tract 606.07 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, and 1017.

5. That part of voting tabulation district 371 consisting of:

a. That part of tract 606.05 consisting of blocks 2021, 2022, and 2024.

b. That part of tract 606.06 consisting of blocks 1006, 1007, 1008, 1009, 1010, and 1020.

6. That part of voting tabulation district 381 consisting of:

a. That part of tract 609 consisting of block 3007.

7. That part of voting tabulation district 396 consisting of:

a. That part of tract 609 consisting of block 3000.

8. That part of voting tabulation district 437 consisting of:

a. That part of tract 703.13 consisting of blocks 1001, 1002, 1003, 1008, 1010, 1012, 3032, and 3035.

9. That part of voting tabulation district 452 consisting of:

a. That part of tract 703.13 consisting of blocks 1013 and 1014.

10. That part of voting tabulation district 609 consisting of:

a. That part of tract 703.06 consisting of block 3022.

b. That part of tract 703.16 consisting of block 4000.

11. That part of voting tabulation district 610 consisting of:

a. That part of tract 703.06 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3021.

b. That part of tract 703.13 consisting of blocks 1000, 1009, and 1011.

12. That part of voting tabulation district 612 consisting of:

a. That part of tract 703.05 consisting of blocks 1015, 1016, 1017, 1018, and 1019.

b. That part of tract 703.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, and 3006.

c. That part of tract 703.12 consisting of blocks 4000 and 4001.

d. That part of tract 703.13 consisting of block 3033.

13. That part of voting tabulation district 615 consisting of:

a. That part of tract 702.05 consisting of blocks 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, and 1028.

14. That part of voting tabulation district 617 consisting of:

a. That part of tract 706.01 consisting of blocks 1012 and 2021.

(99) District 99 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 365, 399, 449, 450, 451, 523, 524, 548, 549, 561, 566, 567, 568, 571, 572, 574, 577, 578, 579, 580, 581, 582, 584, 585, 587, 598, 602, 606, 607, 608, 618, 627, 631, 637, 639, 640, 641, 642, 643, 644, 645, 646, 647, 648, 649, 650, 651, 652, 653, 654, 655, 656, 657, 658, 659, 660, 661, 662, 663, 664, 665, 682, 686, 695, 696, 697, 698, 699, 700, 711, 712, 719, 721, 722, 723, 724, 725, 727, 728, 729, 730, 731, 732, 733, 734, 736, 737, 741, 782, 783, 788, 794, 808, 827, 843, 844, 867, 868, 869, 870, 871, 872, 873, and 874.

2. That part of voting tabulation district 550 consisting of:

a. That part of tract 433.02 consisting of blocks 1032, 1035, 1038, 1041, 1042, 1055, 1056, 1058, 1059, and 1061.

3. That part of voting tabulation district 573 consisting of:

a. That part of tract 433.02 consisting of blocks 1048, 1049, 1050, 1051, 1060, 1072, and 1073.

b. That part of tract 801.02 consisting of blocks 1002, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5026, 5027, 5033, 5034, 5035, 5036, 5037, 5048, 5049, 5050, 5052, 5053, 5054, 5063, 5064, and 5065.

c. That part of tract 802 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1106, 1107, 1158, 1159, and 1162.

d. That part of tract 1106 consisting of blocks 2029, 2030, 2031, 2032, 2034, 3147, 3148, 3149, 3150, 3163, and 3166.

4. That part of voting tabulation district 609 consisting of:

a. That part of tract 703.16 consisting of blocks 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4021, 4022, 4023, 4024, 4025, and 4026.

5. That part of voting tabulation district 610 consisting of:

a. That part of tract 703.16 consisting of blocks 1000, 1001, and 1002.

6. That part of voting tabulation district 614 consisting of:

a. That part of tract 703.16 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, and 3013.

7. That part of voting tabulation district 615 consisting of:

a. That part of tract 704.01 consisting of blocks 1000, 1001, 2000, 2001, and 2014.

b. That part of tract 704.02 consisting of block 1001.

8. That part of voting tabulation district 617 consisting of:

a. That part of tract 706.01 consisting of block 2020.

b. That part of tract 706.02 consisting of blocks 2000, 2001, 2002, and 2003.

9. That part of voting tabulation district 620 consisting of:

a. That part of tract 1103.27 consisting of blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2020.

10. That part of voting tabulation district 831 consisting of:

a. That part of tract 1103.27 consisting of block 2017.

b. That part of tract 1103.28 consisting of block 1000.

(100) District 100 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 44, 45, 570, 575, 576, 583, 666, 667, 668, 669, 670, 671, 672, 673, 674, 675, 676, 677, 678, 680, 681, 738, 740, 742, 743, 746, 847, 848, 849, 850, 851, 852, 853, 854, 855, 856, 857, 858, and 860.

2. That part of voting tabulation district 550 consisting of:

a. That part of tract 433.02 consisting of blocks 1043 and 1057.

3. That part of voting tabulation district 573 consisting of:

a. That part of tract 801.02 consisting of blocks 5032, 5047, 5051, 5066, and 5067.

(b) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 132, 133, 135, 160, 161, 162, 163, 164, 221, 222, 223, 224, 225, 227, 1441, 1442, and 1444.

2. That part of voting tabulation district 134 consisting of:

a. That part of tract 1.09 consisting of blocks 1014, 1018, 1058, and 1066.

(101) District 101 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 422, 423, 424, 444, 445, 446, 447, 448, 679, 683, 684, 685, 687, 688, 689, 690, 691, 692, 693, 694, 701, 702, 703, 704, 705, 706, 707, 708, 709, 710, 713, 714, 715, 716, 717, 718, 720, 726, 735, 739, 744, 745, 747, 748, 750, 751, 752, 753, 754, 755, 756, 760, 761, 776, 778, 779, 780, 781, 785, 790, 803, 805, 839, 840, 841, 842, 859, 861, 862, and 863.

2. That part of voting tabulation district 784 consisting of:

a. That part of tract 1103.12 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, and 2019.

(102) District 102 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 749, 757, 758, 762, 763, 774, 775, 777, 786, 787, 791, 793, 795, 796, 802, 806, 811, 837, 838, and 845.

2. That part of voting tabulation district 772 consisting of:

a. That part of tract 1103.22 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2016.

3. That part of voting tabulation district 784 consisting of:

a. That part of tract 1103.11 consisting of blocks 3010, 3011, 3017, 3018, 3019, 3020, and 3021.

b. That part of tract 1103.12 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, and 1027.

4. That part of voting tabulation district 846 consisting of:

a. That part of tract 1103.36 consisting of block 2007.

(b) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 278, 279, 280, 281, 282, 284, 285, 286, 287, 288, 289, 290, 291, 345, 348, 349, 351, 352, 353, 354, 355, 375, 376, 377, 378, and 380.

2. That part of voting tabulation district 275 consisting of:

a. That part of tract 95.04 consisting of blocks 1000, 1001, 1002, 1003, 1007, 1008, 1009, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1028, 1029, 1030, 1031, 1032, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2013, 2014, 2015, 2016, 2017, 2018, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2042, 2043, 2044, 2045, 2046, and 2047.

(103) District 103 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 759, 764, 767, 770, 771, and 773.

2. That part of voting tabulation district 766 consisting of:

a. That part of tract 1103.25 consisting of block 4069.

3. That part of voting tabulation district 772 consisting of:

a. That part of tract 1103.21 consisting of blocks 1016, 1023, 1024, 1025, 1026, 1028, 2013, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2047, 2048, 2051, and 2052.

b. That part of tract 1103.22 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, and 1043.

(b) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 383, 384, 385, 404, 405, 406, 407, 408, 409, 410, 411, 439, 440, 441, 442, 451, 452, 497, 498, 499, 500, 501, 502, 508, 509, 514, 515, 518, 519, 520, 521, 522, 523, 524, 525, 529, 530, 531, 532, 533, 534, 535, 536, 555, 556, 557, 558, 560, 561, 571, 572, 573, 574, 575, 586, 588, 589, 590, 591, 592, 593, 594, 595, 596, 597, 598, 599, 600, 701, 713, 741, 745, 746, 747, 748, 749, 750, 751, 752, 754, and 756.

2. That part of voting tabulation district 537 consisting of:

a. That part of tract 90.34 consisting of blocks 1000, 4000, and 4001.

3. That part of voting tabulation district 714 consisting of:

a. That part of tract 90.34 consisting of blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5016, and 5017.

(104) District 104 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 425, 426, 427, 428, 429, 430, 431, 432, 433, 435, 436, 438, 439, 440, 441, 442, 443, 453, 454, 455, 456, 457, 619, 789, 792, 797, 798, 799, 800, 801, 804, 807, 809, 810, 812, 813, 814, 815, 816, 817, 818, 819, 820, 821, 822, 823, 824, 825, 826, 828, 829, 830, 833, 834, 835, and 836.

2. That part of voting tabulation district 187 consisting of:

a. That part of tract 703.2 consisting of blocks 1000, 3000, and 4000.

b. That part of tract 703.21 consisting of blocks 1002, 1004, and 1009.

c. That part of tract 703.22 consisting of blocks 3000, 3001, and 3002.

d. That part of tract 1103.24 consisting of block 2014.

e. That part of tract 9800 consisting of blocks 1020, 1021, 1024, 1025, 1026, 1027, 1028, 1029, 1062, 1063, 1064, 1065, 1066, 1067, 1069, 1099, 1103, 1105, 1106, 1107, 1110, 1111, 1112, 1113, and 1114.

3. That part of voting tabulation district 434 consisting of:

a. That part of tract 703.17 consisting of blocks 1000, 1001, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1045, 1046, 1047, 1048, 1069, 1091, 1100, 1118, 1119, and 1120.

b. That part of tract 9800 consisting of blocks 1022, 1023, 1100, and 1102.

4. That part of voting tabulation district 437 consisting of:

a. That part of tract 703.13 consisting of blocks 1004, 1005, 1006, 1007, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3034, 3036, 3037, and 3038.

5. That part of voting tabulation district 452 consisting of:

a. That part of tract 703.13 consisting of blocks 2019, 2020, 2027, 2028, and 2029.

b. That part of tract 703.14 consisting of blocks 1027 and 1028.

c. That part of tract 703.15 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2010, 2011, 2020, 2029, 2030, 2031, 3011, 4001, 4003, 4004, 4007, 4008, 4009, 4012, 4013, 4014, and 4015.

6. That part of voting tabulation district 609 consisting of:

a. That part of tract 703.15 consisting of blocks 2000, 2008, 2009, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, 2022, 2023, and 2028.

7. That part of voting tabulation district 610 consisting of:

a. That part of tract 703.13 consisting of block 1015.

8. That part of voting tabulation district 612 consisting of:

a. That part of tract 703.12 consisting of blocks 4005 and 4020.

b. That part of tract 703.13 consisting of blocks 3000 and 3001.

9. That part of voting tabulation district 614 consisting of:

a. That part of tract 703.15 consisting of blocks 3000, 3001, 3002, 3004, 3012, 3013, and 3014.

10. That part of voting tabulation district 620 consisting of:

a. That part of tract 1103.27 consisting of blocks 1024, 1041, 2018, and 2019.

b. That part of tract 1103.33 consisting of blocks 2000, 2001, 2002, 2006, and 2007.

11. That part of voting tabulation district 831 consisting of:

a. That part of tract 1103.28 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2024, 2025, 2026, and 2027.

12. That part of voting tabulation district 832 consisting of:

a. That part of tract 1103.24 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, and 2010.

13. That part of voting tabulation district 846 consisting of:

a. That part of tract 1103.35 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, and 4002.

b. That part of tract 1103.36 consisting of block 2009.

(105) District 105 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 765, 768, and 769.

2. That part of voting tabulation district 766 consisting of:

a. That part of tract 1103.24 consisting of blocks 2011, 4000, 4001, 4002, 4003, 4004, 4005, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, and 4037.

3. That part of voting tabulation district 832 consisting of:

a. That part of tract 1103.24 consisting of blocks 3000 and 3001.

(b) That part of Collier County consisting of:

1. All of voting tabulation districts 11, 13, 71, 72, 73, 74, 109, 110, 111, 113, 116, and 143.

2. That part of voting tabulation district 76 consisting of:

a. That part of tract 105.05 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, and 1007.

3. That part of voting tabulation district 112 consisting of:

a. That part of tract 111.02 consisting of blocks 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1030, 1031, 1032, 1033, 1034, 1035, 1037, 1038, 1040, 1044, 1045, 1046, 1047, 1048, 1061, 1066, 1067, 1095, 1097, 1098, 1099, 1100, 1101, 1105, 1106, 1107, and 1108.

4. That part of voting tabulation district 127 consisting of:

a. That part of tract 111.02 consisting of blocks 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2065, 2066, 2067, 2068, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2133, 2134, 2135, 2136, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2297, 2298, 2299, 2337, 2343, 2344, 2345, 2346, 2354, 2356, and 2361.

5. That part of voting tabulation district 140 consisting of:

a. That part of tract 111.02 consisting of blocks 3263, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, and 3447.

(c) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 176, 177, 178, 510, 538, 539, 540, 541, 542, 543, 544, 545, 546, 547, 548, 549, 550, 551, 552, 553, 554, 559, 562, 628, 629, 630, 631, 632, 633, 634, 635, 636, 637, 638, 639, 640, 702, 717, 718, 719, 720, 721, 722, 723, 724, 727, 728, 729, 730, 731, 732, 735, 737, 742, 743, 744, 753, 755, 757, 758, 759, 760, 761, 762, 763, 1113, 1118, 1126, 1127, 1128, 1129, 1161, 1162, 1163, 1170, 1230, and 1234.

2. That part of voting tabulation district 537 consisting of:

a. That part of tract 90.36 consisting of block 1045.

3. That part of voting tabulation district 601 consisting of:

a. That part of tract 90.1 consisting of blocks 1066, 1067, 1068, 1069, 1070, 1073, 1074, 1075, 1076, 1077, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1206, and 1207.

4. That part of voting tabulation district 627 consisting of:

a. That part of tract 90.19 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2031.

5. That part of voting tabulation district 1231 consisting of:

a. That part of tract 115 consisting of blocks 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3186, 3190, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3201, 3202, 3207, 3208, 3209, 3210, 3232, 3248, 3249, and 3314.

(106) District 106 is composed of:

(a) That part of Collier County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 32, 33, 34, 35, 36, 37, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 93, 94, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 125, 126, 128, 129, 131, 135, 136, 137, and 138.

2. That part of voting tabulation district 30 consisting of:

a. That part of tract 101.02 consisting of blocks 2027, 2028, and 2029.

3. That part of voting tabulation district 92 consisting of:

a. That part of tract 104.01 consisting of blocks 1000, 1023, 1033, and 2032.

b. That part of tract 104.18 consisting of block 1055.

c. That part of tract 105.06 consisting of blocks 3002, 3003, 3004, 3005, 3006, 3007, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, and 3040.

d. That part of tract 106.02 consisting of blocks 1007, 1008, 1010, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2018, 2019, and 2020.

4. That part of voting tabulation district 112 consisting of:

a. That part of tract 111.02 consisting of blocks 1025, 1028, 1029, 1036, 1039, and 1096.

b. That part of tract 111.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020.

c. That part of tract 111.06 consisting of block 2019.

5. That part of voting tabulation district 127 consisting of:

a. That part of tract 111.02 consisting of blocks 2064, 2069, 2097, 2132, 2137, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2271, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2338, 2342, 2355, 3276, 3281, 3285, 3289, 3290, and 3498.

6. That part of voting tabulation district 140 consisting of:

a. That part of tract 111.02 consisting of blocks 3167, 3227, 3242, 3243, 3244, 3481, and 3482.

7. That part of voting tabulation district 142 consisting of:

a. That part of tract 101.02 consisting of blocks 2000 and 2025.

(107) District 107 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 61, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 107, 123, 124, 125, 126, 127, 128, 129, 130, 131, 136, 137, 138, 139, 140, 141, 142, 143, 145, 150, 152, 153, 155, 156, 157, 159, 200, 201, 203, 206, 209, 210, 219, 229, 230, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 325, 326, 327, and 379.

2. That part of voting tabulation district 134 consisting of:

a. That part of tract 1.09 consisting of blocks 1019, 1023, 1024, 1025, 1059, and 1060.

3. That part of voting tabulation district 158 consisting of:

a. That part of tract 2.2 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2026, 2027, 2028, 2029, 2033, 2034, and 2043.

4. That part of voting tabulation district 196 consisting of:

a. That part of tract 1.09 consisting of block 1073.

b. That part of tract 1.24 consisting of blocks 1000, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, and 1016.

5. That part of voting tabulation district 298 consisting of:

a. That part of tract 3.01 consisting of blocks 5012, 5013, 5014, and 5015.

b. That part of tract 4.14 consisting of blocks 1036, 1037, and 1043.

(108) District 108 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 144, 146, 147, 148, 149, 151, 154, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 197, 198, 199, 204, 205, 207, 208, 211, 212, 213, 214, 215, 216, 217, 218, 220, 226, 228, 297, 299, 304, 305, 306, 308, 310, 317, 319, 320, 321, 322, 323, 764, 765, 766, 769, 770, 771, 772, 773, 774, 775, 776, 777, 779, 786, 787, 788, 789, 791, 792, 793, 794, 795, 883, 912, 913, 914, 916, 1405, and 1406.

2. That part of voting tabulation district 158 consisting of:

a. That part of tract 2.2 consisting of blocks 2024, 2041, and 2042.

3. That part of voting tabulation district 196 consisting of:

a. That part of tract 1.24 consisting of blocks 2000, 2001, 2003, 2004, 2005, and 2006.

4. That part of voting tabulation district 298 consisting of:

a. That part of tract 4.03 consisting of blocks 4000, 4001, 4002, and 4003.

b. That part of tract 4.05 consisting of blocks 1003, 1004, 1005, and 1006.

c. That part of tract 4.13 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 4000, 4001, 4002, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5016, 5017, 5018, 5019, 5020, 5021, 5025, and 5026.

d. That part of tract 4.14 consisting of blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1027, 1028, 1035, 1047, 1048, 1049, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

5. That part of voting tabulation district 300 consisting of:

a. That part of tract 4.05 consisting of block 3016.

6. That part of voting tabulation district 307 consisting of:

a. That part of tract 4.08 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1015, 1016, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2024, 2025, 2026, 2027, 2028, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4012, 4013, 4014, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4024, 4025, 4028, and 4029.

7. That part of voting tabulation district 318 consisting of:

a. That part of tract 10.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2022, 2023, 3000, 3001, 3002, 3003, 3005, 3029, 3030, and 3045.

8. That part of voting tabulation district 778 consisting of:

a. That part of tract 15.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, and 1027.

b. That part of tract 19.01 consisting of blocks 1007, 1008, and 1017.

9. That part of voting tabulation district 784 consisting of:

a. That part of tract 19.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3019.

10. That part of voting tabulation district 790 consisting of:

a. That part of tract 21 consisting of blocks 1000, 1002, 1005, 1006, 1007, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, and 3020.

11. That part of voting tabulation district 797 consisting of:

a. That part of tract 19.01 consisting of block 3020.

b. That part of tract 19.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, and 1031.

12. That part of voting tabulation district 1440 consisting of:

a. That part of tract 21 consisting of blocks 2007, 2008, 2019, 2020, 2021, 2022, 2023, and 2024.

(109) District 109 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 202, 276, 277, 283, 292, 293, 294, 295, 296, 301, 302, 303, 309, 311, 312, 313, 314, 315, 316, 324, 328, 329, 330, 331, 332, 333, 334, 335, 336, 337, 338, 339, 340, 341, 342, 343, 344, 346, 347, 350, 356, 357, 358, 360, 361, 362, 363, 364, 365, 369, 370, 371, 372, 373, 381, 382, 420, 421, 468, 469, 585, 767, 768, 785, 796, 798, 799, 805, 806, 807, 808, 809, 810, 811, 812, 815, 816, 817, 818, 819, 821, 822, 823, 824, 825, 826, 828, 834, 910, 911, 920, 922, 1403, 1404, 1407, 1408, 1409, 1410, 1411, 1417, 1419, 1420, and 1439.

2. That part of voting tabulation district 275 consisting of:

a. That part of tract 4.02 consisting of block 3018.

b. That part of tract 4.03 consisting of block 4010.

c. That part of tract 4.14 consisting of blocks 1003, 1004, 1005, 1006, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1038, 1039, 1040, 1041, 1042, 3000, 3001, and 3002.

3. That part of voting tabulation district 300 consisting of:

a. That part of tract 4.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1034, 1035, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, and 3012.

4. That part of voting tabulation district 307 consisting of:

a. That part of tract 4.08 consisting of blocks 3000 and 3001.

5. That part of voting tabulation district 318 consisting of:

a. That part of tract 10.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, and 4019.

6. That part of voting tabulation district 422 consisting of:

a. That part of tract 5.03 consisting of blocks 3027, 3028, 3029, 3030, 3031, 3032, and 3040.

b. That part of tract 6.01 consisting of blocks 1000, 1001, 1004, 2005, 2006, 2012, and 2013.

7. That part of voting tabulation district 475 consisting of:

a. That part of tract 6.05 consisting of blocks 1008, 1009, and 1010.

8. That part of voting tabulation district 476 consisting of:

a. That part of tract 9.03 consisting of blocks 2064, 2065, 2066, 2076, 2077, and 2078.

9. That part of voting tabulation district 582 consisting of:

a. That part of tract 9.03 consisting of blocks 3010, 3011, 3012, 3047, and 3048.

10. That part of voting tabulation district 584 consisting of:

a. That part of tract 16.02 consisting of blocks 3040 and 3041.

b. That part of tract 17.01 consisting of blocks 1007, 1008, 1009, 1024, 1025, 1026, 1027, 4035, and 4036.

11. That part of voting tabulation district 778 consisting of:

a. That part of tract 15.02 consisting of blocks 1001, 1006, 1007, 1012, 1013, 1018, 1019, 1024, 1025, 1030, 1031, and 1036.

12. That part of voting tabulation district 784 consisting of:

a. That part of tract 18.01 consisting of blocks 1000, 1011, and 1012.

13. That part of voting tabulation district 790 consisting of:

a. That part of tract 27.05 consisting of blocks 3004 and 3009.

14. That part of voting tabulation district 797 consisting of:

a. That part of tract 19.04 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020.

b. That part of tract 23 consisting of blocks 3000, 3001, 3002, 3003, 3004, and 3005.

15. That part of voting tabulation district 820 consisting of:

a. That part of tract 37.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6009, 6014, 6015, 6016, and 6017.

16. That part of voting tabulation district 827 consisting of:

a. That part of tract 27.02 consisting of blocks 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, and 2002.

b. That part of tract 27.06 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, and 2010.

17. That part of voting tabulation district 909 consisting of:

a. That part of tract 17.03 consisting of blocks 1010, 1011, 1012, 1016, 3013, 3014, 3017, 3018, 3023, 3024, and 3025.

18. That part of voting tabulation district 919 consisting of:

a. That part of tract 27.05 consisting of blocks 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 3002, and 3003.

b. That part of tract 27.06 consisting of blocks 3000, 3001, 3002, and 3003.

19. That part of voting tabulation district 921 consisting of:

a. That part of tract 24.03 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1012, 1016, and 1017.

20. That part of voting tabulation district 1440 consisting of:

a. That part of tract 27.02 consisting of blocks 1000 and 1001.

(110) District 110 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 386, 387, 388, 389, 390, 391, 392, 393, 394, 395, 396, 397, 398, 399, 400, 401, 402, 403, 412, 413, 414, 415, 416, 417, 418, 419, 425, 426, 427, 428, 429, 430, 431, 432, 433, 434, 435, 436, 437, 438, 443, 444, 445, 446, 447, 448, 449, 450, 458, 459, 460, 461, 462, 463, 464, 465, 466, 467, 470, 503, 504, 505, 506, 507, 511, 512, 513, 516, 517, 526, 527, 528, 563, 564, 565, 566, 567, 568, 569, 570, 576, 577, 578, and 579.

2. That part of voting tabulation district 471 consisting of:

a. That part of tract 7.1 consisting of blocks 1006, 1007, 1008, 1009, 1017, 1018, 1019, 1023, 1024, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

b. That part of tract 7.11 consisting of blocks 3013, 3015, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3043, 3044, 3045, 3046, 3047, 3048, 3049, and 3050.

c. That part of tract 7.12 consisting of blocks 1003 and 1004.

(111) District 111 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 366, 367, 368, 374, 423, 424, 453, 454, 455, 456, 457, 472, 473, 474, 477, 478, 479, 480, 481, 483, 484, 485, 486, 487, 488, 489, 490, 491, 492, 493, 494, 495, 496, 580, 581, 583, 587, 780, 781, 782, 801, 802, 803, 804, 836, 837, 838, 844, 845, 846, 847, 852, 915, 1416, 1426, 1427, and 1437.

2. That part of voting tabulation district 422 consisting of:

a. That part of tract 6.01 consisting of blocks 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2007, 2008, 2009, 2010, 2011, 2014, 2015, 2016, 3000, 3005, 3006, 3011, 3012, 3017, 4000, 4005, 4006, 4011, 4012, and 4017.

3. That part of voting tabulation district 471 consisting of:

a. That part of tract 7.11 consisting of block 3042.

b. That part of tract 7.12 consisting of blocks 1000, 1001, 1002, 1005, 1006, 1007, 1011, 1013, 1014, 1015, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1035, 1038, 1039, and 1040.

4. That part of voting tabulation district 475 consisting of:

a. That part of tract 6.04 consisting of blocks 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011.

b. That part of tract 6.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, and 4016.

c. That part of tract 6.08 consisting of blocks 2022, 2023, 2024, 2025, 2026, and 2027.

5. That part of voting tabulation district 476 consisting of:

a. That part of tract 8.04 consisting of blocks 1000, 1008, 1009, 1017, 1018, 1025, and 1026.

b. That part of tract 8.05 consisting of blocks 1000, 1001, 1002, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3013.

c. That part of tract 8.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, and 1027.

6. That part of voting tabulation district 482 consisting of:

a. That part of tract 47.02 consisting of blocks 1009 and 1010.

b. That part of tract 49.01 consisting of blocks 1000, 1001, and 1002.

c. That part of tract 9805 consisting of blocks 1018, 1019, 1020, 1021, 1022, 1023, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1041, 1042, 1045, 1047, 1048, 1051, 1053, 1054, 1056, 1061, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1127, 1128, 1129, 1130, 1131, 1133, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1182, 1184, 1185, 1187, 1188, 1189, 1190, 1191, 1192, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1209, 1211, 1212, 1213, 1214, 1215, 1216, and 1217.

7. That part of voting tabulation district 582 consisting of:

a. That part of tract 8.05 consisting of blocks 2006, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 3010, 3011, 3012, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4014, 4015, 4016, 4017, 4018, 4019, and 4021.

8. That part of voting tabulation district 584 consisting of:

a. That part of tract 16.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3029, 3030, 3031, 3032, 3038, 3039, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, and 3053.

9. That part of voting tabulation district 909 consisting of:

a. That part of tract 17.03 consisting of blocks 1022, 1023, 1029, 1030, 3015, 3016, 3029, 3030, 3033, 3034, and 3035.

10. That part of voting tabulation district 921 consisting of:

a. That part of tract 24.03 consisting of blocks 1013, 1014, 1015, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, and 1030.

11. That part of voting tabulation district 1429 consisting of:

a. That part of tract 57.01 consisting of blocks 2000 and 2001.

(112) District 112 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 55, 56, 57, 58, 59, 783, 800, 813, 814, 830, 839, 840, 843, 858, 859, 860, 866, 868, 869, 870, 871, 872, 873, 874, 875, 876, 877, 878, 879, 880, 881, 882, 884, 885, 886, 887, 888, 889, 890, 891, 892, 893, 894, 895, 896, 897, 898, 899, 900, 901, 902, 903, 904, 905, 906, 907, 908, 918, 938, 946, 980, 981, 1414, 1431, 1432, 1433, 1434, 1435, 1436, 1438, and 1452.

2. That part of voting tabulation district 829 consisting of:

a. That part of tract 67.07 consisting of blocks 2001 and 2003.

b. That part of tract 67.09 consisting of blocks 1000, 1001, and 1002.

3. That part of voting tabulation district 842 consisting of:

a. That part of tract 54.07 consisting of blocks 2016, 2017, 2018, 2019, and 2020.

b. That part of tract 64.01 consisting of blocks 1000, 3000, 3001, 3002, and 3003.

4. That part of voting tabulation district 856 consisting of:

a. That part of tract 49.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3002, 3003, 3006, 3007, 3010, 3011, and 3012.

5. That part of voting tabulation district 857 consisting of:

a. That part of tract 49.02 consisting of block 3013.

6. That part of voting tabulation district 861 consisting of:

a. That part of tract 54.1 consisting of blocks 1006, 1007, 2006, and 2007.

b. That part of tract 64.02 consisting of blocks 1000, 1001, 1002, 4000, and 4001.

7. That part of voting tabulation district 862 consisting of:

a. That part of tract 53.04 consisting of blocks 1003, 2006, 2007, 3006, and 3007.

8. That part of voting tabulation district 863 consisting of:

a. That part of tract 53.02 consisting of blocks 2008, 2009, 3006, and 3007.

b. That part of tract 66.01 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, and 4016.

c. That part of tract 66.02 consisting of blocks 1007, 1008, 1015, 1016, 3002, 3003, 3004, 3005, 4003, 4004, 4005, and 4006.

9. That part of voting tabulation district 865 consisting of:

a. That part of tract 66.02 consisting of blocks 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 6001, 6002, and 6003.

b. That part of tract 67.02 consisting of blocks 1013 and 1014.

10. That part of voting tabulation district 926 consisting of:

a. That part of tract 62.01 consisting of blocks 1001, 1009, 1012, 1013, 2001, 2002, 2007, 2012, 2014, 2015, and 2020.

11. That part of voting tabulation district 927 consisting of:

a. That part of tract 62.01 consisting of blocks 1010 and 1011.

b. That part of tract 62.05 consisting of blocks 3003, 3004, 5000, 5001, 5002, 5003, 5004, and 5005.

c. That part of tract 62.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2003, 2004, 2009, 2010, 2014, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, and 3017.

12. That part of voting tabulation district 928 consisting of:

a. That part of tract 62.03 consisting of blocks 1003, 1009, 1016, 1021, 1029, 1039, 1040, 1049, 1057, and 1058.

13. That part of voting tabulation district 982 consisting of:

a. That part of tract 73 consisting of blocks 2022, 2023, 2024, 2025, 2027, 2028, 2029, and 3019.

b. That part of tract 80 consisting of block 5007.

(113) District 113 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 60, 831, 832, 833, 835, 841, 864, 917, 1412, 1413, 1415, 1418, 1443, 1445, 1446, 1447, 1448, 1449, 1450, and 1451.

2. That part of voting tabulation district 790 consisting of:

a. That part of tract 27.05 consisting of blocks 3005 and 3006.

3. That part of voting tabulation district 820 consisting of:

a. That part of tract 37.02 consisting of blocks 5000, 5001, 5002, 5003, 5005, 7000, 7001, 7002, and 7003.

4. That part of voting tabulation district 827 consisting of:

a. That part of tract 27.06 consisting of blocks 1000 and 2000.

5. That part of voting tabulation district 829 consisting of:

a. That part of tract 37.02 consisting of blocks 8004, 8005, 8006, 8007, 8008, 8009, 8010, 8011, 8012, 8013, 8014, 8015, and 8016.

b. That part of tract 37.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, and 1014.

c. That part of tract 37.04 consisting of blocks 1000, 1001, and 1002.

d. That part of tract 37.07 consisting of blocks 1003, 1004, 1007, 1008, 1009, 1010, 1011, and 1012.

6. That part of voting tabulation district 842 consisting of:

a. That part of tract 54.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

7. That part of voting tabulation district 861 consisting of:

a. That part of tract 54.09 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, and 2011.

b. That part of tract 54.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, and 2005.

8. That part of voting tabulation district 862 consisting of:

a. That part of tract 53.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009.

b. That part of tract 53.04 consisting of blocks 1000, 1001, 1002, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, and 3005.

9. That part of voting tabulation district 863 consisting of:

a. That part of tract 53.02 consisting of blocks 2006, 2007, 3004, and 3005.

b. That part of tract 66.02 consisting of blocks 1005, 1006, 3000, 3001, 4000, 4001, and 4002.

10. That part of voting tabulation district 865 consisting of:

a. That part of tract 36.02 consisting of blocks 3002, 3003, 3004, and 3013.

b. That part of tract 66.02 consisting of blocks 1000, 1001, 1002, 1003, and 1004.

11. That part of voting tabulation district 919 consisting of:

a. That part of tract 27.05 consisting of blocks 1000, 3000, 3001, 3007, and 3008.

(114) District 114 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 670, 671, 672, 673, 674, 675, 676, 850, 851, 853, 854, 855, 923, 924, 925, 929, 931, 932, 933, 934, 935, 936, 937, 939, 940, 941, 942, 943, 944, 945, 947, 948, 949, 950, 951, 952, 953, 954, 955, 956, 957, 958, 959, 960, 961, 962, 963, 964, 971, 973, 974, 975, 976, 983, 985, 986, 987, 988, 989, 990, 991, 992, 994, 995, 996, 997, 1000, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1186, 1187, 1206, 1207, 1208, 1209, 1210, 1211, 1222, 1223, 1240, 1244, 1247, 1248, 1249, 1250, 1251, 1254, 1258, 1402, 1421, 1422, 1423, 1424, 1425, and 1430.

2. That part of voting tabulation district 669 consisting of:

a. That part of tract 59.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, and 2021.

b. That part of tract 59.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1011, 1012, 1013, and 1014.

3. That part of voting tabulation district 849 consisting of:

a. That part of tract 58.02 consisting of blocks 2003, 2004, 2005, 2006, 2007, 2008, 2015, 2016, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, and 5000.

4. That part of voting tabulation district 856 consisting of:

a. That part of tract 49.02 consisting of blocks 1010, 1011, 1012, 1014, 1015, 1016, 1017, 3001, 3004, 3005, 3008, 3009, and 3015.

5. That part of voting tabulation district 857 consisting of:

a. That part of tract 49.02 consisting of blocks 3014 and 3016.

6. That part of voting tabulation district 926 consisting of:

a. That part of tract 61.01 consisting of blocks 1000, 1001, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1015, 1018, 1019, 1020, 1021, 1024, 1025, 1026, and 1027.

b. That part of tract 62.01 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1016, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2011, 2016, 2017, 2018, and 2019.

7. That part of voting tabulation district 927 consisting of:

a. That part of tract 62.01 consisting of blocks 1014, 1015, 1017, and 1018.

b. That part of tract 62.06 consisting of blocks 2001, 2002, 2005, 2006, 2007, 2008, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2021, and 2022.

8. That part of voting tabulation district 928 consisting of:

a. That part of tract 61.02 consisting of blocks 2000, 2008, 2009, 2016, 6000, 6010, 6015, 6016, and 6019.

b. That part of tract 62.03 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1017, 1018, 1019, 1020, 1041, 1042, 1043, 1044, 1045, and 1046.

9. That part of voting tabulation district 930 consisting of:

a. That part of tract 76.03 consisting of blocks 2003, 2004, 2005, 2006, 2007, 2015, and 2016.

b. That part of tract 76.04 consisting of blocks 1005, 1007, 1008, 1009, 1030, 1031, 1035, 1036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3028, 3029, 3030, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, and 4000.

c. That part of tract 76.06 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, and 3027.

10. That part of voting tabulation district 982 consisting of:

a. That part of tract 73 consisting of block 2026.

11. That part of voting tabulation district 993 consisting of:

a. That part of tract 76.04 consisting of blocks 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2025, 2026, 2035, 2036, 2037, 2038, 2039, 4001, 4008, 4009, 4010, 4018, 4019, and 4020.

12. That part of voting tabulation district 1147 consisting of:

a. That part of tract 76.04 consisting of blocks 4002 and 4003.

13. That part of voting tabulation district 1189 consisting of:

a. That part of tract 82.07 consisting of blocks 2018 and 2029.

14. That part of voting tabulation district 1214 consisting of:

a. That part of tract 102.07 consisting of block 1026.

15. That part of voting tabulation district 1224 consisting of:

a. That part of tract 106.09 consisting of blocks 1007, 1008, 1009, 1018, 1019, 1022, 1023, 1026, 1027, 1029, and 3012.

16. That part of voting tabulation district 1428 consisting of:

a. That part of tract 57.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1013, 1014, 1019, 1020, 2002, 2003, 2004, 2005, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2036, and 2037.

17. That part of voting tabulation district 1429 consisting of:

a. That part of tract 57.01 consisting of blocks 3000, 3001, 4000, 4001, 4002, 4003, and 4004.

(115) District 115 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 607, 608, 609, 610, 611, 663, 665, 666, 667, 668, 677, 678, 679, 680, 691, 692, 693, 694, 703, 704, 848, 965, 966, 967, 968, 969, 970, 972, 977, 978, 979, 998, 999, 1001, 1035, 1036, 1037, 1038, 1040, 1041, 1042, 1044, 1045, 1046, 1047, 1088, 1090, 1091, 1092, 1093, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1114, 1115, 1136, 1137, 1148, 1159, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1188, 1190, 1191, 1192, 1201, 1202, 1203, 1204, 1205, 1236, 1237, 1238, 1241, and 1243.

2. That part of voting tabulation district 482 consisting of:

a. That part of tract 91 consisting of blocks 2185, 2186, 2187, 3000, 3001, 3002, 3003, and 3004.

b. That part of tract 9805 consisting of blocks 1017, 1179, 1180, 1181, 1194, 1195, 1204, 1205, 1206, and 1207.

3. That part of voting tabulation district 601 consisting of:

a. That part of tract 90.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1149, 1150, 1151, 1152, 1183, 1184, 1185, 1210, 1211, 1212, 1213, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3029, 3030, 3031, 3032, 3033, 3044, 3045, 3046, and 3047.

b. That part of tract 90.35 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1012, 1013, 3026, 3027, 3028, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, and 4013.

4. That part of voting tabulation district 615 consisting of:

a. That part of tract 90.06 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, and 4056.

5. That part of voting tabulation district 669 consisting of:

a. That part of tract 59.02 consisting of blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3013, and 3016.

b. That part of tract 59.03 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1015, 1016, 1017, 1020, 1021, and 1022.

6. That part of voting tabulation district 849 consisting of:

a. That part of tract 58.02 consisting of blocks 4013, 4014, 5001, 5002, 5003, 5004, 5012, 5013, 5015, 5016, 5025, 5026, 5027, and 5028.

7. That part of voting tabulation district 930 consisting of:

a. That part of tract 76.04 consisting of blocks 3017, 3018, 3019, 3020, 3024, 3025, 3026, 3027, 3031, 3032, 3035, 3036, 3037, 3038, and 3039.

8. That part of voting tabulation district 993 consisting of:

a. That part of tract 76.04 consisting of blocks 4012 and 4021.

9. That part of voting tabulation district 1043 consisting of:

a. That part of tract 77.02 consisting of blocks 1036, 1047, 1048, 1051, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3029, 3030, and 3031.

b. That part of tract 77.05 consisting of blocks 1009, 1010, 1011, 1012, 1013, and 1014.

10. That part of voting tabulation district 1147 consisting of:

a. That part of tract 76.04 consisting of blocks 3021, 3022, 3023, 3033, 3034, 4004, 4005, 4006, 4007, 4011, and 4014.

b. That part of tract 77.04 consisting of blocks 2007, 2008, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2026, 2029, 2030, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2047, and 3000.

11. That part of voting tabulation district 1189 consisting of:

a. That part of tract 82.07 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, and 3027.

12. That part of voting tabulation district 1428 consisting of:

a. That part of tract 57.01 consisting of blocks 2006, 2007, 2008, 2034, 2035, and 2038.

(116) District 116 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 602, 603, 604, 612, 613, 614, 616, 617, 618, 619, 620, 621, 622, 623, 624, 625, 626, 654, 655, 656, 657, 658, 659, 660, 661, 662, 664, 681, 682, 683, 684, 685, 686, 698, 699, 700, 705, 706, 707, 708, 709, 710, 711, 725, 726, 1026, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1039, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1086, 1087, 1089, 1094, 1123, 1124, 1125, 1146, 1152, 1157, and 1158.

2. That part of voting tabulation district 601 consisting of:

a. That part of tract 90.1 consisting of blocks 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1062, 1063, 1064, 1065, 1099, 1100, 1101, 1102, 1103, 1104, 1123, 1125, 1129, 1130, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1141, 1144, 1145, 1146, 1147, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1203, 1204, 1205, 2023, 2024, 2025, 3013, 3014, 3018, 3019, 3027, 3028, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, and 3043.

3. That part of voting tabulation district 615 consisting of:

a. That part of tract 90.06 consisting of block 3000.

4. That part of voting tabulation district 627 consisting of:

a. That part of tract 90.19 consisting of blocks 2029 and 2030.

5. That part of voting tabulation district 714 consisting of:

a. That part of tract 90.34 consisting of block 2000.

6. That part of voting tabulation district 1043 consisting of:

a. That part of tract 85.02 consisting of blocks 1017, 1018, 1019, and 1020.

(117) District 117 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 1175, 1176, 1177, 1178, 1193, 1194, 1195, 1198, 1199, 1200, 1212, 1213, 1215, 1221, 1225, 1226, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1296, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1328, 1329, 1330, 1331, 1332, 1334, 1337, 1340, 1341, 1342, 1343, 1344, 1346, 1347, 1351, 1352, 1355, 1356, 1357, 1358, 1359, 1363, 1364, 1367, 1368, 1369, 1374, 1380, 1383, 1384, 1386, 1388, 1389, 1390, 1391, 1394, 1396, and 1397.

2. That part of voting tabulation district 1214 consisting of:

a. That part of tract 102.07 consisting of blocks 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

b. That part of tract 102.08 consisting of blocks 1000, 1001, 2000, 2001, 2002, 2003, 3006, 4015, 4021, 4022, 4023, and 4026.

c. That part of tract 102.1 consisting of blocks 1000, 1001, 1002, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, and 4011.

3. That part of voting tabulation district 1220 consisting of:

a. That part of tract 102.1 consisting of blocks 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2017, 3000, 3001, 3002, 3027, 3028, and 3029.

4. That part of voting tabulation district 1224 consisting of:

a. That part of tract 105 consisting of blocks 7013, 7014, 7018, and 7021.

b. That part of tract 106.14 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4019, 4020, 4021, 4022, 4023, 4024, and 4025.

c. That part of tract 106.17 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, and 1034.

5. That part of voting tabulation district 1255 consisting of:

a. That part of tract 104 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, and 1018.

6. That part of voting tabulation district 1338 consisting of:

a. That part of tract 111.01 consisting of blocks 4048, 4049, 4050, 4051, 4052, 4053, 4059, 4060, 4061, 4067, 4068, and 4069.

b. That part of tract 113 consisting of blocks 2006, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, and 3029.

7. That part of voting tabulation district 1339 consisting of:

a. That part of tract 112.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, and 1023.

8. That part of voting tabulation district 1360 consisting of:

a. That part of tract 110.01 consisting of blocks 3009, 3010, 3011, 3012, and 3031.

9. That part of voting tabulation district 1362 consisting of:

a. That part of tract 110.01 consisting of blocks 3005, 3006, 3007, and 3008.

(118) District 118 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 641, 642, 643, 644, 645, 646, 647, 648, 649, 650, 651, 652, 653, 687, 688, 689, 690, 695, 696, 697, 712, 1019, 1020, 1023, 1024, 1025, 1029, 1061, 1062, 1063, 1064, 1080, 1081, 1082, 1083, 1084, 1085, 1109, 1110, 1111, 1112, 1120, 1121, 1133, 1134, 1135, 1138, 1139, 1145, 1149, 1153, 1160, 1173, 1174, 1196, 1197, and 1242.

2. That part of voting tabulation district 734 consisting of:

a. That part of tract 154 consisting of block 3014.

b. That part of tract 159 consisting of blocks 1001 and 1003.

(119) District 119 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 605, 606, 715, 716, 733, 736, 738, 739, 740, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 1022, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1116, 1117, 1119, 1122, 1130, 1131, 1132, 1140, 1141, 1142, 1143, 1144, 1150, 1151, 1154, 1155, 1156, 1166, 1167, 1168, 1169, 1171, and 1172.

2. That part of voting tabulation district 734 consisting of:

a. That part of tract 154 consisting of blocks 2018, 2019, 2020, 2021, 2036, 2037, 2038, 3004, 3005, 3015, 3016, 3017, 3018, 3019, and 3020.

b. That part of tract 160 consisting of blocks 1000 and 1003.

(120) District 120 is composed of:

(a) All of Monroe County.

(b) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 1164, 1165, 1216, 1217, 1218, 1219, 1227, 1228, 1229, 1232, 1233, 1235, 1239, 1245, 1246, 1252, 1253, 1256, 1257, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1293, 1294, 1295, 1297, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1333, 1335, 1336, 1345, 1348, 1349, 1350, 1353, 1354, 1361, 1365, 1366, 1370, 1371, 1372, 1373, 1375, 1376, 1377, 1378, 1379, 1381, 1382, 1385, 1387, 1392, 1393, 1395, 1398, 1399, 1400, 1401, and 1453.

2. That part of voting tabulation district 1220 consisting of:

a. That part of tract 102.09 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2014, and 2015.

b. That part of tract 102.1 consisting of blocks 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3030, 3031, 3032, and 3033.

3. That part of voting tabulation district 1231 consisting of:

a. That part of tract 115 consisting of blocks 3192 and 3203.

4. That part of voting tabulation district 1255 consisting of:

a. That part of tract 104 consisting of blocks 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2003, 2004, 2005, 2006, 2007, 2064, 2070, 2071, 2072, 2073, 2081, 2124, and 2125.

5. That part of voting tabulation district 1338 consisting of:

a. That part of tract 113 consisting of blocks 2000, 2001, 2007, and 2008.

6. That part of voting tabulation district 1339 consisting of:

a. That part of tract 112.01 consisting of blocks 2011, 2018, and 2019.

7. That part of voting tabulation district 1360 consisting of:

a. That part of tract 111.01 consisting of blocks 2013, 2016, 2017, and 2018.

8. That part of voting tabulation district 1362 consisting of:

a. That part of tract 111.01 consisting of blocks 2000, 2012, and 2014.

History.—s. 2, CS for SJR 1176, 2012 Regular Session.



10.13 - Senatorial districts.

110.13 Senatorial districts.—For the election of members to the Senate of this state, the state is apportioned into 40 consecutively numbered, single-member senatorial districts of contiguous territory, to be designated by such numbers as follows:

(1) District 1 is composed of:

(a) All of Bay County.

(b) All of Holmes County.

(c) All of Jackson County.

(d) All of Walton County.

(e) All of Washington County.

(f) That part of Okaloosa County consisting of:

1. All of voting tabulation districts 14, 15, 16, 17, 18, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 83, and 84.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 201 consisting of blocks 4062, 4063, 5063, 5064, 5065, 5067, 5068, 5069, 5072, and 5073.

3. That part of voting tabulation district 4 consisting of:

a. That part of tract 201 consisting of blocks 4054, 4055, 4056, 4057, 4058, 4059, 4061, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4084, 4085, 4086, 4087, 4088, 4091, 4092, and 4093.

4. That part of voting tabulation district 8 consisting of:

a. That part of tract 203.02 consisting of blocks 1176, 1177, 1179, 1182, and 1183.

5. That part of voting tabulation district 9 consisting of:

a. That part of tract 204 consisting of blocks 1003, 1004, 1009, 1014, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2043, 2044, 2045, 2046, and 2047.

b. That part of tract 205 consisting of blocks 1000, 1001, 1003, 1004, 1005, 1035, 1036, 1042, 1053, 2025, 2026, 3024, 3025, 4000, 4001, 4002, 4016, 4017, 4035, 4036, and 4037.

6. That part of voting tabulation district 10 consisting of:

a. That part of tract 204 consisting of blocks 2038, 2039, 2040, 2041, 2042, 3064, 3067, 3068, 3069, 3070, 3086, and 3105.

7. That part of voting tabulation district 11 consisting of:

a. That part of tract 203.02 consisting of blocks 1134, 1135, 1136, 1138, 1180, 1181, 1191, 1192, 1193, 1194, 1196, 1197, 1198, 1199, 1200, 1201, 1202, and 1203.

b. That part of tract 204 consisting of blocks 3083, 3084, 3085, 3092, 3093, 3094, 3095, 3096, and 3104.

8. That part of voting tabulation district 12 consisting of:

a. That part of tract 203.01 consisting of blocks 2092, 2093, 2094, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2114, 2115, 2116, 2117, 2118, 2119, 2120, and 2124.

b. That part of tract 205 consisting of blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5064, 5065, 5068, 5070, 5072, 5073, 5074, 5087, 5105, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, and 5131.

9. That part of voting tabulation district 13 consisting of:

a. That part of tract 206 consisting of blocks 3008, 3009, 3010, 3014, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3036, 3037, 3038, 3039, 3040, 3061, 3062, 3067, 3068, 3069, 3070, 3074, 3075, 3078, 3079, 3080, 3107, 3114, 3115, 3117, 3118, 3121, 3139, 3140, and 3149.

10. That part of voting tabulation district 19 consisting of:

a. That part of tract 204 consisting of blocks 3087, 3088, 3089, 3090, 3091, 3099, 3100, 3101, 3102, and 3103.

b. That part of tract 205 consisting of blocks 4033, 4038, 4039, 4040, 4041, 4042, 4054, 4055, 4056, 4057, 4058, 4063, and 4064.

c. That part of tract 207 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1073, 1074, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2042, 4002, 4003, 4004, 4016, 4017, 4021, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4043, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4061, 4062, 4063, and 4064.

11. That part of voting tabulation district 21 consisting of:

a. That part of tract 203.01 consisting of blocks 2059, 2060, 2061, 2062, 2063, 2076, and 2078.

b. That part of tract 205 consisting of blocks 1002, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1037, 1038, 1039, 1043, 1044, 1045, 1046, 1048, 1049, 1061, 1062, 1063, 1064, 1065, and 1066.

(2) District 2 is composed of:

(a) All of Escambia County.

(b) All of Santa Rosa County.

(c) That part of Okaloosa County consisting of:

1. All of voting tabulation districts 1, 2, 5, 6, 7, and 82.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 201 consisting of blocks 2057, 4064, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5013, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5058, 5059, 5060, 5061, 5062, 5066, 5070, 5071, 5074, 5075, and 5076.

3. That part of voting tabulation district 4 consisting of:

a. That part of tract 201 consisting of blocks 3042, 3043, 3044, 3045, 3096, 3097, 3101, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4060, 4083, 4089, 4090, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 5055, 5056, and 5057.

4. That part of voting tabulation district 8 consisting of:

a. That part of tract 202 consisting of blocks 1099, 1104, 1105, 1106, 1107, 1110, 1111, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, and 1188.

b. That part of tract 203.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1120, 1121, 1122, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1174, 1175, 1178, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1195, 1205, 1206, and 1209.

5. That part of voting tabulation district 9 consisting of:

a. That part of tract 204 consisting of blocks 1000, 1001, 1002, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1020, 1021, 1022, 1024, 1025, and 1026.

b. That part of tract 205 consisting of blocks 1034, 1040, 1041, and 1050.

6. That part of voting tabulation district 10 consisting of:

a. That part of tract 204 consisting of blocks 1018, 1019, 1023, 1028, 1029, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3065, 3066, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, and 3082.

7. That part of voting tabulation district 11 consisting of:

a. That part of tract 203.02 consisting of blocks 1094, 1095, 1096, 1097, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1137, 1139, 1140, 1141, 1173, and 1204.

b. That part of tract 204 consisting of blocks 3000, 3001, 3002, 3003, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3058, 3059, 3060, 3061, 3062, 3063, 3071, 3072, 3097, and 3098.

8. That part of voting tabulation district 12 consisting of:

a. That part of tract 203.01 consisting of blocks 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2068, 2069, 2070, 2071, 2072, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2095, 2096, 2097, 2098, 2113, and 2126.

b. That part of tract 205 consisting of blocks 5053, 5062, 5063, 5066, 5067, 5069, 5071, 5075, 5076, 5084, 5085, 5086, 5088, and 5089.

9. That part of voting tabulation district 13 consisting of:

a. That part of tract 205 consisting of blocks 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5090, 5091, 5092, 5093, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5110, 5112, 5113, and 5114.

b. That part of tract 206 consisting of blocks 3001, 3002, 3003, 3004, 3005, 3011, 3012, 3013, 3015, 3016, 3017, 3018, 3034, 3035, 3041, 3042, 3043, 3050, 3051, 3052, 3076, 3077, 3119, and 3120.

10. That part of voting tabulation district 19 consisting of:

a. That part of tract 207 consisting of blocks 1072, 3000, 4000, 4001, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4018, 4019, 4020, 4022, 4023, 4024, 4025, 4026, 4027, 4039, 4040, 4041, 4042, 4044, and 4060.

11. That part of voting tabulation district 21 consisting of:

a. That part of tract 203.01 consisting of blocks 1030, 1035, 1039, 1057, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2055, 2056, 2057, 2058, 2064, 2065, 2066, 2067, 2073, 2074, 2075, 2077, 2079, 2080, 2121, 2122, and 2123.

(3) District 3 is composed of:

(a) All of Calhoun County.

(b) All of Franklin County.

(c) All of Gadsden County.

(d) All of Gulf County.

(e) All of Hamilton County.

(f) All of Jefferson County.

(g) All of Leon County.

(h) All of Liberty County.

(i) All of Madison County.

(j) All of Taylor County.

(k) All of Wakulla County.

(4) District 4 is composed of:

(a) All of Nassau County.

(b) That part of Duval County consisting of:

1. All of voting tabulation districts 21, 26, 28, 36, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 58, 59, 62, 68, 71, 74, 76, 77, 80, 81, 82, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 135, 158, 202, 206, 207, 208, 209, 210, 212, 214, 216, 217, 218, 219, 220, 221, 222, 225, 226, 230, 236, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 274, 279, 280, 281, 283, 286, 288, 289, 290, 291, 293, 294, and 295.

2. That part of voting tabulation district 25 consisting of:

a. That part of tract 145 consisting of blocks 1013 and 1014.

b. That part of tract 158.02 consisting of blocks 1020 and 1021.

3. That part of voting tabulation district 57 consisting of:

a. That part of tract 143.32 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1033, 1034, 1035, 1036, 2000, and 2001.

4. That part of voting tabulation district 61 consisting of:

a. That part of tract 158.01 consisting of block 3009.

5. That part of voting tabulation district 67 consisting of:

a. That part of tract 158.02 consisting of blocks 2017 and 2018.

b. That part of tract 159.23 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1021, 1022, 1023, and 1024.

6. That part of voting tabulation district 70 consisting of:

a. That part of tract 159.23 consisting of block 1008.

b. That part of tract 159.24 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

7. That part of voting tabulation district 73 consisting of:

a. That part of tract 159.24 consisting of blocks 2025, 2026, 2027, 2028, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, and 2042.

b. That part of tract 160 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, and 3038.

c. That part of tract 166.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1028, 1029, 1030, 1037, 1038, and 1039.

8. That part of voting tabulation district 78 consisting of:

a. That part of tract 7 consisting of blocks 1010, 1016, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 3012, 3013, 3014, and 3022.

b. That part of tract 164 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1017, and 1018.

9. That part of voting tabulation district 79 consisting of:

a. That part of tract 6 consisting of blocks 1058 and 2007.

b. That part of tract 7 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3023.

c. That part of tract 8 consisting of blocks 1039, 1040, 1041, 1042, 1043, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1068, 1069, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, and 2043.

10. That part of voting tabulation district 83 consisting of:

a. That part of tract 164 consisting of block 3005.

b. That part of tract 165 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, and 2014.

11. That part of voting tabulation district 84 consisting of:

a. That part of tract 166.01 consisting of blocks 1009, 1010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, and 3017.

12. That part of voting tabulation district 157 consisting of:

a. That part of tract 106 consisting of blocks 1009, 1033, 1034, 1035, 1036, 1042, 1043, and 2009.

13. That part of voting tabulation district 179 consisting of:

a. That part of tract 124 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2046, 2047, 2048, 2049, 2050, 2051, 2052, and 2053.

14. That part of voting tabulation district 184 consisting of:

a. That part of tract 6 consisting of blocks 1042, 1043, 1044, 1045, 1052, 1053, 1054, 1055, 1056, 1057, 1059, 2000, 2001, 2005, 2006, 2008, 2009, 2010, 2011, 2012, 2020, 2021, and 2022.

b. That part of tract 8 consisting of blocks 1034, 1035, 1036, 1037, 1038, 1044, 1045, 1046, 1063, and 1067.

15. That part of voting tabulation district 211 consisting of:

a. That part of tract 102.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, and 1042.

b. That part of tract 103.01 consisting of blocks 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2036, 2037, 2043, 2044, and 2047.

c. That part of tract 103.04 consisting of block 1001.

16. That part of voting tabulation district 241 consisting of:

a. That part of tract 173 consisting of blocks 1031, 1032, 2000, and 2001.

17. That part of voting tabulation district 276 consisting of:

a. That part of tract 21.01 consisting of blocks 3015, 3016, 3017, 3018, 3019, 3020, 3021, and 3022.

b. That part of tract 21.02 consisting of blocks 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2022, 2023, 2024, 2031, 2036, 2037, 2038, 2040, 2041, and 2042.

c. That part of tract 22 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1017, 1018, 1021, 1022, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3002, 3016, 3017, 3018, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5027, 5029, 5030, and 5031.

18. That part of voting tabulation district 285 consisting of:

a. That part of tract 21.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1019, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3012, 3013, and 3014.

b. That part of tract 171 consisting of blocks 4004, 4005, 4006, 4007, 4016, and 4017.

(5) District 5 is composed of:

(a) All of Baker County.

(b) All of Citrus County.

(c) All of Columbia County.

(d) All of Dixie County.

(e) All of Gilchrist County.

(f) All of Lafayette County.

(g) All of Levy County.

(h) All of Suwannee County.

(i) All of Union County.

(j) That part of Marion County consisting of:

1. All of voting tabulation districts 25, 41, 42, 44, 48, 49, 52, 94, 95, 96, 97, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 115, 116, 119, 120, 123, 124, and 125.

2. That part of voting tabulation district 26 consisting of:

a. That part of tract 2 consisting of block 1049.

3. That part of voting tabulation district 45 consisting of:

a. That part of tract 1 consisting of blocks 1038, 1039, 1040, 1041, 1042, 1043, 2017, 2018, 2019, 2020, 2026, 2027, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, and 2047.

b. That part of tract 3.01 consisting of blocks 3010, 3011, and 3031.

c. That part of tract 3.02 consisting of blocks 2037 and 2057.

4. That part of voting tabulation district 46 consisting of:

a. That part of tract 15 consisting of blocks 1024, 1025, 1026, 1027, and 1033.

b. That part of tract 25.03 consisting of blocks 1000, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2037, 2057, 2058, 2059, 2060, 2061, 2062, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, and 4041.

5. That part of voting tabulation district 51 consisting of:

a. That part of tract 25.02 consisting of blocks 4000, 4001, 4002, 4004, and 4016.

b. That part of tract 25.03 consisting of blocks 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, and 2056.

c. That part of tract 25.04 consisting of blocks 2000 and 2001.

6. That part of voting tabulation district 117 consisting of:

a. That part of tract 25.02 consisting of blocks 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4019, 4025, 4026, 4027, 4028, 4030, 4031, 4035, 4036, 4038, 4039, 4040, 4041, and 4042.

b. That part of tract 26.02 consisting of blocks 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3038, 3039, 3040, 3041, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3053, and 3054.

7. That part of voting tabulation district 118 consisting of:

a. That part of tract 10.06 consisting of blocks 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1061, 1062, 1063, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, and 1090.

b. That part of tract 25.02 consisting of blocks 3000, 3001, 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3032, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3063, 3064, and 3065.

c. That part of tract 26.05 consisting of blocks 1000 and 1001.

(6) District 6 is composed of:

(a) All of Flagler County.

(b) All of Putnam County.

(c) All of St. Johns County.

(d) That part of Volusia County consisting of:

1. All of voting tabulation districts 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 149, 150, 151, 153, 154, 155, 156, and 189.

2. That part of voting tabulation district 148 consisting of:

a. That part of tract 808.04 consisting of blocks 1029, 1054, 1055, 1056, 1058, 1059, 1060, 1071, 2044, 2046, 2049, and 2059.

b. That part of tract 823.01 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1025, and 1026.

c. That part of tract 832.05 consisting of blocks 1011, 1013, 1015, 1016, 1019, 1026, 1027, 1028, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 2000, 2001, 2002, 2003, 2006, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2039, 2042, 2043, 2044, 2045, 2046, and 2047.

d. That part of tract 832.06 consisting of blocks 1001, 1002, 1050, 1051, 1060, 1062, 1063, 1065, 1066, 1067, 1070, 1072, 1073, 1074, 1076, 1077, 1078, 1087, 1089, 1091, 1107, 1108, 1117, 1118, 1119, and 1120.

e. That part of tract 832.07 consisting of blocks 3022, 3025, 3026, 3038, 3039, 3040, 3050, and 3083.

3. That part of voting tabulation district 152 consisting of:

a. That part of tract 823.01 consisting of blocks 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1035, 1036, and 1037.

b. That part of tract 832.05 consisting of block 2040.

4. That part of voting tabulation district 182 consisting of:

a. That part of tract 832.05 consisting of block 2008.

b. That part of tract 832.06 consisting of blocks 1075, 1097, and 1098.

c. That part of tract 832.07 consisting of blocks 3023, 3049, 3051, 3052, 3073, 3082, and 3084.

(7) District 7 is composed of:

(a) All of Alachua County.

(b) All of Bradford County.

(c) All of Clay County.

(8) District 8 is composed of:

(a) That part of Lake County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, and 5.

(b) That part of Marion County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 15, 17, 20, 21, 23, 27, 28, 29, 30, 31, 32, 33, 34, 35, 37, 38, 39, 40, 43, 47, 50, 53, 54, 74, 83, 84, and 121.

2. That part of voting tabulation district 7 consisting of:

a. That part of tract 19 consisting of blocks 1178, 1179, 1180, 1181, 1182, 1183, 1188, 1189, 1190, 1191, 1193, 1194, 1195, 1196, 1198, 1199, 1200, 1201, 1209, and 1210.

b. That part of tract 24.01 consisting of blocks 1025, 1026, 1027, 1028, 1029, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2025, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2049, 2050, 2051, 2052, 2053, and 2054.

3. That part of voting tabulation district 14 consisting of:

a. That part of tract 21 consisting of blocks 2037, 2038, 2039, 2040, 2041, 3010, 3011, 3012, and 3057.

b. That part of tract 22.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1013, 1014, 1015, 2022, 2025, 2026, 2027, 3028, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4028, 4029, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4054, and 4056.

4. That part of voting tabulation district 16 consisting of:

a. That part of tract 22.02 consisting of blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2046, 2047, and 2048.

b. That part of tract 22.03 consisting of blocks 3010, 3012, 3013, 3015, 3016, 3017, 3019, 3021, 3023, 3024, 3025, and 3026.

5. That part of voting tabulation district 18 consisting of:

a. That part of tract 23.01 consisting of blocks 1023, 1024, 1025, 1026, 1027, 1037, 1038, 1039, 1041, 2005, 2006, 2012, 2015, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2024, 2025, and 2026.

b. That part of tract 23.02 consisting of block 3054.

6. That part of voting tabulation district 19 consisting of:

a. That part of tract 19 consisting of blocks 1208, 1215, 1216, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1239, 1240, 1241, 1243, 1245, 1246, 1249, 1250, 1251, 1252, 1253, 1255, and 1256.

b. That part of tract 24.01 consisting of blocks 1005, 1011, and 1015.

c. That part of tract 24.02 consisting of blocks 1002, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1045, 1046, 1047, 1048, 1049, 1050, 1072, 1073, 1074, 1075, 1076, 1077, and 1078.

7. That part of voting tabulation district 22 consisting of:

a. That part of tract 23.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1045, 1046, 1047, 1048, 1051, 1052, 1053, 1054, 1055, 1056, and 1057.

8. That part of voting tabulation district 26 consisting of:

a. That part of tract 2 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1050, 1051, 1052, 1053, 1054, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3080, and 4062.

9. That part of voting tabulation district 36 consisting of:

a. That part of tract 4.01 consisting of blocks 1059, 1060, 1061, 1062, 1063, 1064, and 2052.

b. That part of tract 13.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3025, 3026, 3027, 3028, and 3029.

c. That part of tract 14.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3023, 3028, 3029, 3030, and 3031.

10. That part of voting tabulation district 45 consisting of:

a. That part of tract 2 consisting of blocks 5003, 5017, 5018, 5019, 5020, 5022, 5023, 5025, 5026, 5027, 5028, 5029, 5030, and 5031.

b. That part of tract 3.01 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3032, 3033, and 3034.

c. That part of tract 3.02 consisting of blocks 2024, 2025, 2026, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2039, 2040, 2041, 2042, and 2056.

11. That part of voting tabulation district 46 consisting of:

a. That part of tract 15 consisting of blocks 1059 and 1060.

b. That part of tract 25.03 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, and 1010.

12. That part of voting tabulation district 51 consisting of:

a. That part of tract 25.02 consisting of blocks 4003 and 4005.

13. That part of voting tabulation district 86 consisting of:

a. That part of tract 23.02 consisting of block 3000.

14. That part of voting tabulation district 87 consisting of:

a. That part of tract 23.02 consisting of blocks 3047, 3055, and 3056.

15. That part of voting tabulation district 92 consisting of:

a. That part of tract 22.02 consisting of block 2045.

b. That part of tract 22.03 consisting of blocks 3011, 3018, and 3022.

16. That part of voting tabulation district 117 consisting of:

a. That part of tract 25.02 consisting of block 4018.

17. That part of voting tabulation district 118 consisting of:

a. That part of tract 25.02 consisting of block 3003.

(c) That part of Volusia County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 69, 70, 74, 77, 78, 79, 81, 82, 83, 84, 85, 88, 94, 96, 98, 99, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 183, 184, 185, 186, 187, 188, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, 270, and 271.

2. That part of voting tabulation district 56 consisting of:

a. That part of tract 908.03 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1039, 1040, 1041, 1042, 1043, and 1063.

b. That part of tract 908.04 consisting of blocks 1084, 1088, 1089, 1090, 1101, 1106, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2060, 2062, 3074, 3075, and 3096.

3. That part of voting tabulation district 71 consisting of:

a. That part of tract 909.02 consisting of block 2055.

4. That part of voting tabulation district 75 consisting of:

a. That part of tract 908.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1009, 1010, 1012, 1014, 1015, 1016, 1018, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1036, 1037, 1038, 1040, 1041, 1044, 1045, 1049, 1051, 1052, 1053, 1055, 1056, 1057, 1058, 1059, 1072, 1074, 1075, 1077, 1078, 1079, 1082, 1085, 1087, 1091, 1092, 1103, 1104, 1105, 1107, 3016, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3062, 3065, 3066, 3067, 3068, 3069, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3087, 3089, 3090, 3091, 3092, 3093, 3094, and 3095.

b. That part of tract 908.05 consisting of blocks 1065 and 2038.

c. That part of tract 908.06 consisting of blocks 1003, 1004, 1009, 1010, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1024, 1033, 1034, 1035, 1036, 1038, 1039, 1042, 1043, 1044, 1048, 1049, 1050, 1051, 1052, 1053, 1057, 1058, 1060, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2029, 2032, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2044, 2045, 2046, 2047, 2048, 2050, 2054, and 2065.

d. That part of tract 909.02 consisting of blocks 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2025, 2026, 2027, 2028, 2030, 2035, 2036, 2037, 2040, 2041, 2057, 2058, 2060, 2061, 2063, 2064, 2065, 2066, 2076, and 2077.

5. That part of voting tabulation district 76 consisting of:

a. That part of tract 908.04 consisting of block 1102.

6. That part of voting tabulation district 80 consisting of:

a. That part of tract 832.09 consisting of blocks 1058, 1064, 1076, 1077, 1085, 1086, 1087, 1094, 1095, 1096, 1097, 1098, 1107, 1108, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1139, 1140, 1236, 1237, 1238, 2023, 2024, 2025, 2026, 2034, 2035, 2036, 2039, and 2040.

b. That part of tract 910.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1044, 1045, 1076, 1077, 1078, and 1079.

c. That part of tract 910.24 consisting of blocks 2012 and 2013.

7. That part of voting tabulation district 86 consisting of:

a. That part of tract 832.09 consisting of block 2037.

b. That part of tract 910.05 consisting of block 1012.

c. That part of tract 910.24 consisting of blocks 1043, 2000, 2002, 2003, 2004, 2005, 2007, 2010, 2011, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2033, 2034, 2035, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2079, 2080, 2081, 2082, 2083, and 2084.

d. That part of tract 910.25 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, and 2033.

8. That part of voting tabulation district 89 consisting of:

a. That part of tract 910.16 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1038, 1039, 1040, 1041, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, and 3041.

9. That part of voting tabulation district 91 consisting of:

a. That part of tract 910.05 consisting of blocks 1010, 1075, and 1080.

10. That part of voting tabulation district 100 consisting of:

a. That part of tract 910.28 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, and 1032.

11. That part of voting tabulation district 148 consisting of:

a. That part of tract 832.05 consisting of blocks 2035, 2036, 2038, and 2041.

b. That part of tract 832.07 consisting of blocks 3021, 3027, 3028, 3029, 3031, 3036, 3045, 3046, 3047, and 3048.

12. That part of voting tabulation district 152 consisting of:

a. That part of tract 823.01 consisting of block 1034.

b. That part of tract 925 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1019, 1022, 1023, 1024, 1025, 1026, 1030, 1031, 1032, 1033, 1034, and 1035.

13. That part of voting tabulation district 182 consisting of:

a. That part of tract 824.1 consisting of blocks 1027, 1028, 1029, 1030, 1033, and 1038.

b. That part of tract 832.05 consisting of blocks 2005 and 2007.

c. That part of tract 832.07 consisting of blocks 1000, 1001, 1003, 1005, 1009, 1021, 1041, 1042, 1048, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3024, 3030, 3032, 3033, 3034, 3035, 3037, 3041, 3042, 3043, 3044, 3053, 3054, 3055, 3056, 3057, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3085, 3088, 3089, and 3090.

d. That part of tract 832.08 consisting of blocks 1023, 1075, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, 3027, 3028, and 4025.

e. That part of tract 925 consisting of blocks 1016, 1017, 1020, 1021, 1027, 1028, and 1029.

(9) District 9 is composed of:

(a) That part of Duval County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 22, 23, 24, 27, 29, 30, 31, 32, 33, 34, 35, 37, 38, 39, 60, 63, 64, 65, 66, 69, 72, 75, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 180, 181, 182, 183, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 203, 204, 205, 213, 215, 223, 224, 227, 228, 229, 231, 232, 233, 234, 235, 237, 238, 239, 240, 242, 243, 244, 245, 269, 270, 271, 272, 273, 275, 277, 278, 282, 284, 287, and 292.

2. That part of voting tabulation district 25 consisting of:

a. That part of tract 158.01 consisting of block 4000.

b. That part of tract 158.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2002, 3000, 3001, 3002, 3003, 3004, 3005, and 3006.

3. That part of voting tabulation district 57 consisting of:

a. That part of tract 143.3 consisting of blocks 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018.

4. That part of voting tabulation district 61 consisting of:

a. That part of tract 157 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2023, 2024, 2042, 2043, 2044, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3019, 3020, 3021, 3022, 3023, 3040, 3041, 3042, 3043, 3044, 3045, and 3046.

b. That part of tract 158.01 consisting of blocks 3000, 3001, 3004, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3013, 3014, 3015, and 3018.

c. That part of tract 161 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, and 1007.

5. That part of voting tabulation district 67 consisting of:

a. That part of tract 158.02 consisting of blocks 1006, 1012, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2020, 2021, 2022, and 2023.

6. That part of voting tabulation district 70 consisting of:

a. That part of tract 158.01 consisting of blocks 3002, 3003, 3016, 3017, 3019, 3020, and 3021.

7. That part of voting tabulation district 73 consisting of:

a. That part of tract 161 consisting of blocks 2014 and 2015.

b. That part of tract 162 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, and 2039.

8. That part of voting tabulation district 78 consisting of:

a. That part of tract 164 consisting of blocks 1012, 1015, and 1016.

9. That part of voting tabulation district 79 consisting of:

a. That part of tract 8 consisting of block 2020.

10. That part of voting tabulation district 83 consisting of:

a. That part of tract 163 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, and 1011.

b. That part of tract 164 consisting of blocks 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3006, 3007, 3008, 3009, 3010, 3011, and 3012.

11. That part of voting tabulation district 84 consisting of:

a. That part of tract 163 consisting of blocks 2001, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, and 2033.

b. That part of tract 164 consisting of blocks 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

12. That part of voting tabulation district 157 consisting of:

a. That part of tract 105 consisting of blocks 4021 and 4022.

b. That part of tract 106 consisting of blocks 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2012, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3037, 3038, 3048, 3054, 3055, 3056, 3057, 3058, and 3059.

13. That part of voting tabulation district 179 consisting of:

a. That part of tract 124 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3021.

14. That part of voting tabulation district 184 consisting of:

a. That part of tract 6 consisting of blocks 1041, 2002, 2003, 2004, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2023, 2024, 2025, 3007, 3008, 4010, 4012, 4022, 4023, and 4025.

b. That part of tract 8 consisting of blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, and 2022.

c. That part of tract 171 consisting of block 1057.

d. That part of tract 172 consisting of blocks 1209 and 1229.

15. That part of voting tabulation district 211 consisting of:

a. That part of tract 103.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1051, 2002, 2011, 2020, 2021, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2038, 2039, 2040, and 2041.

b. That part of tract 103.04 consisting of blocks 1002, 1003, 1004, 2000, 2001, and 2003.

16. That part of voting tabulation district 241 consisting of:

a. That part of tract 127.02 consisting of block 3019.

b. That part of tract 137.21 consisting of blocks 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

c. That part of tract 173 consisting of blocks 2002, 2003, 2004, 2027, 2028, 2029, 2030, 3017, 3018, 3047, 3048, 3049, and 3050.

17. That part of voting tabulation district 276 consisting of:

a. That part of tract 22 consisting of block 2000.

18. That part of voting tabulation district 285 consisting of:

a. That part of tract 21.01 consisting of blocks 2033, 2034, 3000, and 3007.

(10) District 10 is composed of:

(a) All of Seminole County.

(b) That part of Volusia County consisting of:

1. All of voting tabulation districts 72, 73, 87, 90, 92, 93, 95, and 97.

2. That part of voting tabulation district 56 consisting of:

a. That part of tract 908.04 consisting of block 2059.

3. That part of voting tabulation district 71 consisting of:

a. That part of tract 909.02 consisting of blocks 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2045, 2049, 2050, 2051, 2052, 2053, 2054, 2056, 2059, 2071, 2072, 2073, 2074, and 2075.

4. That part of voting tabulation district 75 consisting of:

a. That part of tract 909.02 consisting of blocks 2013, 2014, and 2015.

5. That part of voting tabulation district 76 consisting of:

a. That part of tract 908.03 consisting of blocks 1045, 1046, 1047, 1048, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, and 1062.

b. That part of tract 908.04 consisting of blocks 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1108, 2058, and 2061.

c. That part of tract 909.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, and 2034.

6. That part of voting tabulation district 80 consisting of:

a. That part of tract 832.09 consisting of blocks 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1209, 1212, 1213, 1214, 1216, 1231, 1232, 1233, and 1234.

b. That part of tract 910.05 consisting of blocks 1020, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1081, 1082, 1083, 1084, 1085, and 1086.

c. That part of tract 910.13 consisting of blocks 2050, 2052, 2054, 2055, 2056, and 2074.

d. That part of tract 910.29 consisting of blocks 1000, 1003, 1004, 1007, 1009, 1010, 1033, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 2000, 2002, and 2005.

7. That part of voting tabulation district 86 consisting of:

a. That part of tract 910.24 consisting of blocks 2076, 2077, 2078, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, and 2094.

8. That part of voting tabulation district 89 consisting of:

a. That part of tract 910.17 consisting of blocks 1006, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, and 1027.

9. That part of voting tabulation district 91 consisting of:

a. That part of tract 910.13 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2031, 2037, 2038, 2039, 2041, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051, 2053, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2075, 2076, 2077, 2078, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3013, 3014, 3015, 3016, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3051, and 3060.

b. That part of tract 910.29 consisting of blocks 1001, 1002, 1005, 1006, 1008, 1012, 1034, 2001, 2003, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2020, 2021, 2022, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3004, 3006, 3008, and 3048.

10. That part of voting tabulation district 100 consisting of:

a. That part of tract 910.28 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2023, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2041, 2042, 2047, 2048, and 2049.

(11) District 11 is composed of:

(a) That part of Lake County consisting of:

1. All of voting tabulation districts 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, and 128.

(b) That part of Marion County consisting of:

1. All of voting tabulation districts 24, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 75, 76, 77, 78, 79, 80, 81, 82, 85, 88, 89, 90, 91, 93, 98, 114, and 122.

2. That part of voting tabulation district 7 consisting of:

a. That part of tract 24.01 consisting of block 1030.

3. That part of voting tabulation district 14 consisting of:

a. That part of tract 22.03 consisting of blocks 1010, 1011, 2007, 2008, 2023, 2024, 3027, 4015, 4016, 4027, 4030, 4042, 4043, 4044, 4045, 4047, 4048, 4049, 4050, 4051, 4052, and 4053.

4. That part of voting tabulation district 16 consisting of:

a. That part of tract 22.03 consisting of block 3014.

5. That part of voting tabulation district 18 consisting of:

a. That part of tract 23.01 consisting of blocks 1021, 1022, 1042, 1043, 1044, and 1050.

b. That part of tract 23.02 consisting of blocks 1012, 1013, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3048, 3049, 3050, 3051, 3052, 3053, and 3060.

6. That part of voting tabulation district 19 consisting of:

a. That part of tract 19 consisting of blocks 1217, 1218, 1219, 1242, 1254, and 1257.

b. That part of tract 24.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1016, 1017, 1018, 1034, 2022, 2023, 2024, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, and 2035.

c. That part of tract 24.02 consisting of blocks 1000, 1001, 1003, 1006, 1012, 1013, 1041, 1069, 1070, and 1071.

7. That part of voting tabulation district 22 consisting of:

a. That part of tract 23.01 consisting of block 1049.

8. That part of voting tabulation district 36 consisting of:

a. That part of tract 13.02 consisting of blocks 3012, 3013, 3014, 3015, and 3024.

b. That part of tract 22.01 consisting of blocks 1000 and 1008.

9. That part of voting tabulation district 86 consisting of:

a. That part of tract 11.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, and 1019.

b. That part of tract 23.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 3001, 3002, 3003, and 3004.

10. That part of voting tabulation district 87 consisting of:

a. That part of tract 23.02 consisting of blocks 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2040, 2041, 2042, 2043, 2044, 3057, 3058, and 3059.

11. That part of voting tabulation district 92 consisting of:

a. That part of tract 22.01 consisting of blocks 1001, 1002, 1003, 1005, 1006, 1007, 1009, 1011, 1014, 1019, 1020, 1023, 1026, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

b. That part of tract 22.02 consisting of blocks 1000, 1002, 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1036, 1037, 1038, 1039, 1040, and 2000.

c. That part of tract 22.03 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3020, 3029, 3030, 3031, 3032, and 3033.

(c) That part of Orange County consisting of:

1. All of voting tabulation districts 80, 85, 88, and 96.

(d) That part of Sumter County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 12, 22, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, and 42.

2. That part of voting tabulation district 9 consisting of:

a. That part of tract 9113.01 consisting of blocks 3034, 3035, 3036, 3037, 3038, 3041, and 3046.

b. That part of tract 9114 consisting of block 1154.

3. That part of voting tabulation district 11 consisting of:

a. That part of tract 9112 consisting of blocks 1274, 1275, 1276, 1290, 1307, 1338, 1340, 1344, and 1345.

b. That part of tract 9117.01 consisting of blocks 1060, 1072, 1075, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1199, 1200, 1201, 1202, 1203, 1215, and 1217.

4. That part of voting tabulation district 21 consisting of:

a. That part of tract 9113.01 consisting of blocks 1000, 1086, 1087, 2021, 2022, 2023, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 3039, 3040, 3042, 3043, 3044, and 3045.

b. That part of tract 9114 consisting of blocks 1003, 1004, 1017, 1153, 1157, 1158, 1159, 1160, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1175, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, and 1187.

(12) District 12 is composed of:

(a) That part of Orange County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 19, 23, 24, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 48, 52, 53, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 81, 82, 83, 84, 86, 87, 89, 90, 91, 92, 93, 94, 95, 150, 154, 160, 168, 169, 215, 217, 219, 260, 261, 262, 263, 264, 265, 266, 267, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 289, and 290.

2. That part of voting tabulation district 56 consisting of:

a. That part of tract 171.04 consisting of blocks 1073, 1152, 1153, 1154, and 1158.

3. That part of voting tabulation district 58 consisting of:

a. That part of tract 152.02 consisting of blocks 3004, 3020, 3021, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3035, and 3036.

4. That part of voting tabulation district 163 consisting of:

a. That part of tract 142 consisting of blocks 1021, 1022, 1029, 1030, 1031, 1032, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1073, 1084, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

5. That part of voting tabulation district 218 consisting of:

a. That part of tract 152.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2023, 2024, and 2032.

6. That part of voting tabulation district 268 consisting of:

a. That part of tract 169.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1064, 1065, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, and 3046.

b. That part of tract 169.07 consisting of blocks 1020, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

(13) District 13 is composed of:

(a) That part of Brevard County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 16, 18, 19, 20, 21, 26, 27, 28, 29, 33, 34, 38, 48, 49, 84, 85, 87, 88, 89, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 126, 153, 165, 172, 174, 175, 197, 215, 216, 217, 218, 219, 259, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, and 301.

2. That part of voting tabulation district 7 consisting of:

a. That part of tract 621.07 consisting of blocks 1000, 1001, 1002, 1011, 1012, 1013, 1014, 1015, 1018, 1021, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2039, 2041, and 2042.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 698.02 consisting of blocks 2003, 2004, 2005, 2006, and 2020.

b. That part of tract 716 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1029, 1030, 1031, 1032, and 1037.

4. That part of voting tabulation district 166 consisting of:

a. That part of tract 712 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1054, 1063, 1065, 1066, 1067, 1069, 1071, 1074, 1075, 1076, 1199, 1200, and 1213.

5. That part of voting tabulation district 214 consisting of:

a. That part of tract 621.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, and 2030.

6. That part of voting tabulation district 226 consisting of:

a. That part of tract 621.03 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4008, 4010, 4012, 4013, and 4018.

b. That part of tract 621.07 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, and 1020.

c. That part of tract 621.09 consisting of blocks 2012 and 2013.

7. That part of voting tabulation district 302 consisting of:

a. That part of tract 621.03 consisting of blocks 4009 and 4024.

(b) That part of Orange County consisting of:

1. All of voting tabulation districts 57, 97, 98, 99, 100, 102, 103, 104, 105, 108, 109, 117, 118, 131, 138, 142, 143, 144, 145, 146, 147, 148, 151, 152, 156, 157, 158, 159, 166, 167, 170, 173, 179, 180, 181, 182, 185, 186, 188, 189, 193, 196, 197, 198, 200, 201, 203, 204, 206, 207, 209, 210, 211, 212, 213, 214, 216, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, and 259.

2. That part of voting tabulation district 58 consisting of:

a. That part of tract 125 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, and 1083.

3. That part of voting tabulation district 171 consisting of:

a. That part of tract 136.07 consisting of blocks 1017, 1018, 1038, 1039, and 1040.

b. That part of tract 140 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3050.

4. That part of voting tabulation district 172 consisting of:

a. That part of tract 136.06 consisting of blocks 2019 and 2020.

b. That part of tract 141 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3019, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, and 4001.

5. That part of voting tabulation district 174 consisting of:

a. That part of tract 136.07 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1019, 1035, 1036, 1037, and 1054.

6. That part of voting tabulation district 177 consisting of:

a. That part of tract 168.04 consisting of blocks 1000, 1001, and 1002.

7. That part of voting tabulation district 184 consisting of:

a. That part of tract 167.04 consisting of blocks 1042, 1124, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, and 1137.

b. That part of tract 168.02 consisting of blocks 1063, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1118, 1120, 1121, 1122, 1123, 1124, 1125, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1178, 1179, 1180, 1236, 1237, 1240, 1241, 1242, 1243, 1253, 1256, 1257, 1258, 1259, 1260, 1263, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1296, 1297, 1298, 1299, 1302, 1303, 1304, 1305, 1306, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1350, 1358, 1359, 1360, 1361, 1362, 1366, and 1369.

c. That part of tract 168.06 consisting of blocks 1045, 1047, and 1048.

8. That part of voting tabulation district 205 consisting of:

a. That part of tract 167.31 consisting of blocks 1008, 1010, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1085, and 1086.

b. That part of tract 167.32 consisting of blocks 1050, 1051, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1087, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1101, 1102, 1103, 1104, and 1107.

9. That part of voting tabulation district 218 consisting of:

a. That part of tract 155.01 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1025, 1030, 1031, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2012, 2017, 2018, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3000, and 3001.

b. That part of tract 156.01 consisting of blocks 2011 and 2012.

c. That part of tract 157.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2016.

(14) District 14 is composed of:

(a) That part of Orange County consisting of:

1. All of voting tabulation districts 21, 22, 44, 45, 46, 49, 101, 106, 107, 110, 111, 112, 113, 114, 115, 116, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 132, 133, 134, 135, 136, 137, 139, 140, 141, 149, 153, 155, 161, 162, 164, 165, 175, 176, 178, 183, 187, 190, 191, 192, 194, 195, 199, 202, and 208.

2. That part of voting tabulation district 18 consisting of:

a. That part of tract 170.06 consisting of block 1002.

b. That part of tract 170.16 consisting of blocks 1000, 1001, 1009, 1010, 1011, 1012, 1019, 1028, and 1029.

3. That part of voting tabulation district 163 consisting of:

a. That part of tract 142 consisting of blocks 1033, 1034, 1035, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, and 1083.

4. That part of voting tabulation district 171 consisting of:

a. That part of tract 136.07 consisting of block 1041.

5. That part of voting tabulation district 172 consisting of:

a. That part of tract 136.06 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2021, 2022, 2023, 2024, 2025, 2026, and 2027.

6. That part of voting tabulation district 174 consisting of:

a. That part of tract 136.06 consisting of blocks 2008 and 2018.

b. That part of tract 136.07 consisting of blocks 1003, 1004, 1005, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, and 1055.

7. That part of voting tabulation district 177 consisting of:

a. That part of tract 168.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1108, 1117, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1281, 1282, 1283, 1301, 1307, 1308, 1309, 1310, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, and 2107.

b. That part of tract 168.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1079, 1080, 1081, and 1085.

c. That part of tract 168.04 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3061, 3062, and 3064.

8. That part of voting tabulation district 184 consisting of:

a. That part of tract 167.04 consisting of blocks 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1078, 1079, 1080, 1081, 1099, 1102, 1109, 1110, 1113, 1114, 1118, 1119, 1120, 1125, and 1126.

b. That part of tract 168.02 consisting of blocks 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1126, 1261, 1262, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1300, 1355, 1356, 1357, 1363, 1364, 1365, 1367, and 1368.

9. That part of voting tabulation district 205 consisting of:

a. That part of tract 167.32 consisting of blocks 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1088, 1099, 1100, 1105, and 1106.

10. That part of voting tabulation district 268 consisting of:

a. That part of tract 169.02 consisting of blocks 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1057, 1058, 1059, 1060, 1061, 1062, and 1063.

(b) That part of Osceola County consisting of:

1. All of voting tabulation districts 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 109, 176, 177, 181, 182, 183, 184, 188, 189, 190, 191, 192, 193, 194, 195, 205, 206, 207, 208, 209, and 214.

2. That part of voting tabulation district 88 consisting of:

a. That part of tract 429 consisting of blocks 1010, 1012, 1013, 1014, 1016, 1017, 1028, 1036, 1050, 1064, 1065, 1066, 1067, 1068, 1070, 1071, 1072, 1073, 1074, 1075, 1081, 1082, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2024, 2025, 2026, 2027, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, and 2143.

3. That part of voting tabulation district 99 consisting of:

a. That part of tract 428 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, and 1105.

4. That part of voting tabulation district 108 consisting of:

a. That part of tract 429 consisting of block 1076.

5. That part of voting tabulation district 169 consisting of:

a. That part of tract 428 consisting of blocks 1050, 1072, 2014, 2028, 2035, 2036, 2037, and 2039.

b. That part of tract 429 consisting of block 1000.

c. That part of tract 436 consisting of blocks 1008 and 1022.

6. That part of voting tabulation district 196 consisting of:

a. That part of tract 413 consisting of blocks 2001, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, and 2013.

b. That part of tract 415 consisting of blocks 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1068, 1069, 1070, 1071, 1072, 1073, 1075, 1076, 1078, 1079, 1080, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1154, 1164, 1166, and 1167.

(c) That part of Polk County consisting of:

1. All of voting tabulation districts 82, 84, 86, and 91.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 125.02 consisting of blocks 2000, 2001, 2002, 2003, and 2009.

b. That part of tract 125.06 consisting of blocks 1000, 1001, 1002, 1005, 1006, 1059, and 1084.

3. That part of voting tabulation district 80 consisting of:

a. That part of tract 125.02 consisting of blocks 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2123, 2124, 2125, and 3002.

b. That part of tract 126.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1025, 1037, and 1038.

4. That part of voting tabulation district 81 consisting of:

a. That part of tract 125.02 consisting of blocks 2086, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3021.

b. That part of tract 125.03 consisting of blocks 1183, 1184, and 1185.

c. That part of tract 126.02 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3023, 3024, 3025, 3026, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3040, 3041, 3042, 3046, and 3047.

d. That part of tract 141.03 consisting of blocks 1049, 1050, and 1188.

e. That part of tract 141.05 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4026, 4040, and 4073.

5. That part of voting tabulation district 83 consisting of:

a. That part of tract 125.04 consisting of blocks 1074, 1075, 1078, 1079, 1080, 1081, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, and 1129.

b. That part of tract 126.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, and 1015.

6. That part of voting tabulation district 85 consisting of:

a. That part of tract 141.05 consisting of blocks 1022, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4041, 4042, 4046, 4047, 4048, 4049, 4050, 4051, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4068, 4069, 4070, 4071, 4072, and 4074.

b. That part of tract 141.21 consisting of blocks 1000, 1001, 1047, 1048, 1052, 1053, and 1054.

(15) District 15 is composed of:

(a) That part of Orange County consisting of:

1. All of voting tabulation districts 10, 11, 12, 13, 14, 15, 16, 17, 20, 25, 26, 27, 28, 43, 47, 50, 51, 54, and 55.

2. That part of voting tabulation district 18 consisting of:

a. That part of tract 170.04 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, and 3024.

3. That part of voting tabulation district 56 consisting of:

a. That part of tract 171.04 consisting of blocks 1129, 1130, 1131, 1132, 1133, 1134, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1155, 1156, 1157, 1160, 1161, 1162, 1163, 1164, 1165, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1206, 1207, 1208, 1209, 1210, and 1211.

b. That part of tract 171.05 consisting of blocks 1004, 1005, 1006, 1008, 1023, and 1024.

(b) That part of Osceola County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 185, 186, 187, 198, 199, 200, 201, 202, 203, and 204.

(c) That part of Polk County consisting of:

1. All of voting tabulation districts 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 55, 60, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 128, 129, 130, 131, 132, 136, 139, 142, 143, 145, and 146.

2. That part of voting tabulation district 3 consisting of:

a. That part of tract 125.02 consisting of blocks 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2058, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2150, 2151, 2152, and 2153.

b. That part of tract 125.06 consisting of blocks 1003, 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2046, 2047, 2048, 3000, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3018, 3019, 3020, 3021, 3022, 3023, and 3024.

c. That part of tract 125.07 consisting of blocks 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1026, 1027, 1056, 1057, 2000, and 2001.

3. That part of voting tabulation district 75 consisting of:

a. That part of tract 138.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 2036, 2037, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2057, 2058, 2059, 2088, 2089, 2090, 2092, 2093, 2097, 2099, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014.

b. That part of tract 147.01 consisting of blocks 1000, 1001, 1002, 1014, 1054, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2048, 2049, 2051, 2052, 2053, 2132, and 2133.

c. That part of tract 147.02 consisting of blocks 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, and 3029.

4. That part of voting tabulation district 76 consisting of:

a. That part of tract 128.02 consisting of blocks 1040, 1050, 1051, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1080, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, and 1118.

b. That part of tract 141.23 consisting of blocks 1010, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, and 1038.

c. That part of tract 141.24 consisting of blocks 2051, 2052, 2053, 2054, 2055, 2056, and 2057.

5. That part of voting tabulation district 78 consisting of:

a. That part of tract 117.21 consisting of block 2069.

b. That part of tract 147.01 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1018, and 1019.

c. That part of tract 147.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2002, 2026, 3012, 3025, 3027, 3028, 3030, 4005, and 4006.

6. That part of voting tabulation district 80 consisting of:

a. That part of tract 124.11 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1174, 1175, 1183, 1184, 1195, 1196, 1197, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1211, and 1212.

b. That part of tract 125.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 2056, 2057, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2119, 2120, 2121, 2122, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2136, 2137, 2138, 2149, 3000, and 3001.

c. That part of tract 125.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1076, 1077, 1130, 1131, 1132, 1133, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, and 2109.

d. That part of tract 125.07 consisting of blocks 1004, 1009, 1014, 1021, 1025, 1028, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, and 2067.

7. That part of voting tabulation district 81 consisting of:

a. That part of tract 125.02 consisting of blocks 2085 and 2135.

b. That part of tract 125.03 consisting of block 1112.

c. That part of tract 141.03 consisting of block 1000.

8. That part of voting tabulation district 83 consisting of:

a. That part of tract 124.1 consisting of blocks 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1093, 1094, 1095, 1096, 1097, 1098, and 1099.

b. That part of tract 124.11 consisting of blocks 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1199, 1200, and 1201.

c. That part of tract 125.04 consisting of blocks 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, and 1114.

d. That part of tract 126.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2044, 2045, and 2046.

e. That part of tract 127 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1070, 1074, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, and 2056.

9. That part of voting tabulation district 126 consisting of:

a. That part of tract 138.02 consisting of blocks 2018, 2061, 2062, 2067, 2068, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2091, 2094, 2095, 2096, and 2098.

b. That part of tract 140.05 consisting of blocks 1000, 1001, 1004, 1008, 1013, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 2027, 2028, 2032, 2033, 2034, 2035, 2037, and 2038.

c. That part of tract 147.01 consisting of blocks 2000, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2060, 2061, 2062, 2128, 2129, and 2131.

(16) District 16 is composed of:

(a) That part of Brevard County consisting of:

1. All of voting tabulation districts 8, 9, 10, 11, 12, 13, 14, 17, 22, 23, 24, 25, 30, 31, 32, 35, 36, 37, 39, 40, 41, 42, 43, 44, 45, 46, 47, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 86, 90, 91, 92, 93, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 167, 168, 169, 170, 171, 173, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 220, 221, 222, 223, 224, 225, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 303, 304, 305, 306, 307, 308, 309, 310, 311, 312, 313, 314, 315, 316, 317, 318, 319, 320, 321, 322, 323, 324, 325, 326, 327, 328, 329, 330, 331, 332, 333, 334, 335, 336, 337, 338, 339, 340, 341, 342, 343, 344, and 345.

2. That part of voting tabulation district 7 consisting of:

a. That part of tract 621.07 consisting of block 1019.

3. That part of voting tabulation district 15 consisting of:

a. That part of tract 716 consisting of blocks 1024, 1025, 1026, 1027, 1028, 1033, 1034, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4004, 4005, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, and 4020.

4. That part of voting tabulation district 166 consisting of:

a. That part of tract 712 consisting of blocks 1058, 1070, 1072, and 1201.

5. That part of voting tabulation district 214 consisting of:

a. That part of tract 621.03 consisting of block 2019.

6. That part of voting tabulation district 226 consisting of:

a. That part of tract 621.03 consisting of blocks 4007 and 4011.

b. That part of tract 621.07 consisting of blocks 1030 and 1031.

7. That part of voting tabulation district 302 consisting of:

a. That part of tract 621.03 consisting of blocks 2018, 4014, and 4015.

(b) That part of Indian River County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 28, 40, 42, 43, 45, and 75.

2. That part of voting tabulation district 25 consisting of:

a. That part of tract 505.01 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2102, 2110, 2129, 2130, 2133, 2134, 2135, 2136, 2137, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2165, and 2167.

b. That part of tract 9900 consisting of blocks 1 and 2.

3. That part of voting tabulation district 31 consisting of:

a. That part of tract 508.04 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2016, 2017, 2018, 2019, 2020, 2048, 2049, 2050, 2051, 2052, and 2066.

4. That part of voting tabulation district 41 consisting of:

a. That part of tract 509.02 consisting of blocks 1016, 1024, 1025, 1026, 1027, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3030, 3031, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3076, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3113, 3114, 3115, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, and 3147.

b. That part of tract 509.04 consisting of blocks 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1318, 1319, 1320, 1327, 1331, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, and 1351.

5. That part of voting tabulation district 46 consisting of:

a. That part of tract 507.05 consisting of blocks 1000, 1001, 1002, and 1003.

b. That part of tract 508.04 consisting of blocks 3073, 3074, 3075, 3076, 3077, 3115, 3116, 3117, 3123, 3124, and 3125.

6. That part of voting tabulation district 47 consisting of:

a. That part of tract 507.05 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1076, 1077, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, and 1095.

(17) District 17 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 58, 59, 60, 61, 62, 63, 64, 77, 128, 129, 130, 134, 135, 136, 137, 138, 139, 140, 141, 142, 144, 146, 147, 148, 149, 150, 151, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 239, 240, 241, 242, 243, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 265, 266, 267, 268, 269, 270, 271, and 273.

2. That part of voting tabulation district 39 consisting of:

a. That part of tract 46 consisting of block 1042.

b. That part of tract 117.08 consisting of blocks 1036 and 1044.

3. That part of voting tabulation district 57 consisting of:

a. That part of tract 46 consisting of blocks 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1039, 1040, 1041, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, and 1087.

b. That part of tract 47 consisting of blocks 2005, 2013, 2014, 2019, and 2020.

c. That part of tract 59 consisting of blocks 1021, 1022, 1023, and 1024.

d. That part of tract 117.08 consisting of blocks 1030, 1032, 1033, 1034, 1035, 1037, 1039, 1040, 1041, 1042, 1043, and 2036.

e. That part of tract 9900 consisting of blocks 37, 38, and 48.

4. That part of voting tabulation district 74 consisting of:

a. That part of tract 4.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014.

b. That part of tract 4.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 3007.

c. That part of tract 112.06 consisting of blocks 2020, 3012, 3013, 3016, and 3017.

5. That part of voting tabulation district 131 consisting of:

a. That part of tract 117.06 consisting of blocks 2008, 5008, 5009, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5027, 5028, 5029, 5030, 5034, 5035, 5036, 5037, and 5038.

b. That part of tract 117.08 consisting of blocks 1000, 1007, 1020, 2008, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2030, and 2031.

6. That part of voting tabulation district 143 consisting of:

a. That part of tract 116.11 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007.

7. That part of voting tabulation district 145 consisting of:

a. That part of tract 116.03 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2016, 2018, 2019, 3002, 3003, 3004, 3005, 3006, 3007, 3012, and 3015.

b. That part of tract 116.05 consisting of blocks 2001, 3022, and 3023.

8. That part of voting tabulation district 237 consisting of:

a. That part of tract 108.05 consisting of block 1007.

9. That part of voting tabulation district 244 consisting of:

a. That part of tract 108.17 consisting of block 1011.

b. That part of tract 108.18 consisting of block 1008.

c. That part of tract 110.03 consisting of block 2026.

10. That part of voting tabulation district 272 consisting of:

a. That part of tract 110.05 consisting of blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2024, 2025, 2026, 2027, 2028, 2029, and 2030.

b. That part of tract 110.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1019, 1021, 1022, 1023, and 1024.

c. That part of tract 110.08 consisting of blocks 1000, 1004, and 4018.

d. That part of tract 110.1 consisting of block 1004.

e. That part of tract 110.12 consisting of block 1035.

(b) That part of Pasco County consisting of:

1. All of voting tabulation districts 5, 7, 8, 9, 10, 11, 17, 18, 20, 21, 22, 23, 31, 32, 33, 34, 35, 36, 66, 67, 68, 70, 106, 111, 121, 122, 129, 132, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 149, 153, 163, 164, 166, 170, 171, 172, 173, 174, 175, 176, 177, 178, 182, 186, 190, 191, 193, 195, 196, 198, 203, 204, 205, 206, 207, 208, 209, 210, 212, 213, 215, 216, 226, and 227.

2. That part of voting tabulation district 6 consisting of:

a. That part of tract 328.02 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1047, 1049, 1050, 1051, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, and 2035.

b. That part of tract 330.05 consisting of blocks 2000 and 2001.

c. That part of tract 331.01 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, and 1035.

3. That part of voting tabulation district 107 consisting of:

a. That part of tract 327 consisting of blocks 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3031, 3039, and 3041.

4. That part of voting tabulation district 161 consisting of:

a. That part of tract 315.08 consisting of blocks 1000, 1006, 2000, 2001, 2003, and 2004.

5. That part of voting tabulation district 201 consisting of:

a. That part of tract 315.07 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, and 3011.

(18) District 18 is composed of:

(a) All of Hernando County.

(b) That part of Pasco County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 12, 13, 14, 15, 16, 19, 24, 25, 26, 27, 28, 29, 30, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 69, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 108, 109, 110, 112, 113, 114, 115, 116, 117, 118, 119, 120, 123, 124, 125, 126, 127, 128, 130, 131, 133, 134, 135, 136, 147, 148, 150, 151, 152, 154, 155, 156, 157, 158, 159, 160, 162, 165, 167, 168, 169, 179, 180, 181, 183, 184, 185, 187, 188, 189, 192, 194, 197, 199, 200, 202, 211, 214, 217, 218, 219, 222, 223, 224, and 225.

2. That part of voting tabulation district 6 consisting of:

a. That part of tract 328.02 consisting of blocks 1000, 1001, 1008, 1015, and 1029.

3. That part of voting tabulation district 107 consisting of:

a. That part of tract 324.02 consisting of blocks 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, and 3091.

b. That part of tract 326.02 consisting of blocks 1052 and 2000.

c. That part of tract 327 consisting of blocks 1043, 1044, 1045, 1046, 1047, 1054, 1055, 1056, 1057, 1058, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2023, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3030, 3032, 3033, 3034, 3035, 3036, 3037, 3038, and 3040.

d. That part of tract 328.02 consisting of block 1045.

e. That part of tract 331.01 consisting of blocks 1000, 1001, 1002, and 1021.

4. That part of voting tabulation district 161 consisting of:

a. That part of tract 315.05 consisting of blocks 2020 and 2021.

b. That part of tract 315.07 consisting of blocks 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1019, 1020, 1021, 1022, 1023, 1024, 1025, and 1026.

c. That part of tract 315.08 consisting of block 2002.

5. That part of voting tabulation district 201 consisting of:

a. That part of tract 315.04 consisting of blocks 1019 and 1020.

(c) That part of Sumter County consisting of:

1. All of voting tabulation districts 5, 6, 7, 8, 10, 13, 14, 15, 16, 17, 18, 19, 20, 23, 24, 25, 26, 27, 28, 29, 43, and 44.

2. That part of voting tabulation district 9 consisting of:

a. That part of tract 9101 consisting of blocks 1030, 1031, 1058, 1061, 1062, and 1063.

b. That part of tract 9103 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, and 2001.

c. That part of tract 9113.01 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1070, 1071, 1079, 1080, 1089, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, and 3069.

d. That part of tract 9113.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1060, 1093, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1113, 1114, 1115, and 1116.

e. That part of tract 9114 consisting of blocks 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1056, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1150, 1151, 1155, and 1174.

3. That part of voting tabulation district 11 consisting of:

a. That part of tract 9101 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1055, 1056, 1057, 1059, 1060, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2010, 2011, 2012, 2013, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2089, 2095, 2096, 2097, and 2098.

b. That part of tract 9112 consisting of blocks 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1346, 1347, 1373, 1374, 1375, 1693, 1694, 1695, 1696, and 1697.

c. That part of tract 9114 consisting of blocks 1055 and 1057.

d. That part of tract 9117.01 consisting of blocks 1210 and 1211.

4. That part of voting tabulation district 21 consisting of:

a. That part of tract 9103 consisting of block 2041.

b. That part of tract 9113.01 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1081, 1082, 1083, 1084, 1085, 1088, 1090, 1091, 1092, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2024, 2025, 2026, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, and 2114.

(19) District 19 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 33, 36, 37, 38, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 65, 66, 67, 68, 69, 70, 71, 72, 73, 75, 76, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 103, 104, 105, 132, 133, 152, 153, 154, 155, 156, 157, 158, 159, 160, 231, 232, 233, 236, 238, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 286, 287, 304, 305, 306, 308, 398, 399, 400, 401, 402, 421, 461, 468, 478, 480, 481, 486, 487, 488, 489, 490, 513, 518, 519, 520, 521, 523, 524, 525, 526, 527, 528, 529, 531, 532, 533, 534, and 535.

2. That part of voting tabulation district 31 consisting of:

a. That part of tract 53.01 consisting of blocks 2002, 2003, 2004, 2007, 2011, 2012, and 2013.

b. That part of tract 53.02 consisting of blocks 1005 and 1006.

3. That part of voting tabulation district 39 consisting of:

a. That part of tract 26 consisting of blocks 2012, 2013, 2014, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2044, 2045, 2046, 2047, 2048, 2049, and 2050.

b. That part of tract 116.05 consisting of blocks 3087, 3088, 3089, 3090, and 3091.

c. That part of tract 117.08 consisting of blocks 2027, 2028, and 2029.

d. That part of tract 118.02 consisting of block 3023.

e. That part of tract 9806 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1049, 1050, 1051, 1052, and 1053.

4. That part of voting tabulation district 57 consisting of:

a. That part of tract 9806 consisting of block 1037.

5. That part of voting tabulation district 74 consisting of:

a. That part of tract 4.02 consisting of block 2015.

6. That part of voting tabulation district 102 consisting of:

a. That part of tract 1.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026.

7. That part of voting tabulation district 131 consisting of:

a. That part of tract 117.06 consisting of blocks 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5024, 5025, 5026, 5031, 5032, and 5033.

8. That part of voting tabulation district 143 consisting of:

a. That part of tract 116.03 consisting of blocks 3000, 3013, and 3014.

b. That part of tract 116.05 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, and 3015.

9. That part of voting tabulation district 145 consisting of:

a. That part of tract 116.03 consisting of blocks 2000, 2001, 2020, 2021, 2022, and 3001.

b. That part of tract 116.05 consisting of blocks 3019, 3020, 3021, and 3024.

10. That part of voting tabulation district 237 consisting of:

a. That part of tract 108.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1040, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3013, 3014, and 3015.

11. That part of voting tabulation district 244 consisting of:

a. That part of tract 108.17 consisting of blocks 1008, 1009, and 1010.

b. That part of tract 108.18 consisting of blocks 1004, 1005, 1006, 1007, 1011, and 1014.

c. That part of tract 110.03 consisting of blocks 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 3016.

12. That part of voting tabulation district 295 consisting of:

a. That part of tract 102.03 consisting of blocks 1020 and 1046.

b. That part of tract 102.04 consisting of blocks 1000, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1034, 1035, 1036, 1037, 1038, 1045, 1046, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2016, 2017, 2018, 2019, 2020, 2021, 2023, and 2024.

c. That part of tract 107.01 consisting of block 1014.

13. That part of voting tabulation district 313 consisting of:

a. That part of tract 102.04 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, and 1008.

14. That part of voting tabulation district 386 consisting of:

a. That part of tract 133.17 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, and 1019.

b. That part of tract 133.19 consisting of block 1016.

15. That part of voting tabulation district 422 consisting of:

a. That part of tract 121.04 consisting of blocks 1009, 1010, 1023, 1025, 3006, 3016, and 3020.

16. That part of voting tabulation district 479 consisting of:

a. That part of tract 9900 consisting of block 50.

17. That part of voting tabulation district 511 consisting of:

a. That part of tract 137.04 consisting of block 3000.

18. That part of voting tabulation district 514 consisting of:

a. That part of tract 137.04 consisting of blocks 2008, 2009, 2012, and 2022.

19. That part of voting tabulation district 515 consisting of:

a. That part of tract 137.04 consisting of block 1016.

20. That part of voting tabulation district 516 consisting of:

a. That part of tract 137.04 consisting of block 1017.

21. That part of voting tabulation district 522 consisting of:

a. That part of tract 137.04 consisting of block 2023.

b. That part of tract 138.02 consisting of blocks 2009 and 2010.

c. That part of tract 138.06 consisting of blocks 1006, 1007, and 1010.

(b) That part of Manatee County consisting of:

1. All of voting tabulation districts 4, 8, 9, 22, 23, 37, 38, 39, 41, 42, 44, 45, 46, 47, 48, 52, 55, 65, 67, 68, 70, 71, 72, 73, 84, 96, 97, 98, 99, 100, 115, 116, 117, 118, 127, 172, 173, 174, 176, 177, 179, 180, 181, 182, 183, and 184.

2. That part of voting tabulation district 25 consisting of:

a. That part of tract 14.04 consisting of block 2006.

b. That part of tract 16.01 consisting of blocks 3081, 3082, 3083, 3084, 3085, and 3086.

3. That part of voting tabulation district 40 consisting of:

a. That part of tract 14.04 consisting of blocks 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2017, 2019, 2020, 2024, 2029, 2031, and 2032.

4. That part of voting tabulation district 43 consisting of:

a. That part of tract 15.02 consisting of blocks 2000, 2001, 2002, 2003, and 2039.

5. That part of voting tabulation district 53 consisting of:

a. That part of tract 15.02 consisting of blocks 1065 and 1091.

6. That part of voting tabulation district 54 consisting of:

a. That part of tract 15.02 consisting of blocks 1064, 1069, 1070, 1071, 1093, and 1094.

7. That part of voting tabulation district 66 consisting of:

a. That part of tract 7.03 consisting of block 1001.

b. That part of tract 7.04 consisting of block 2042.

8. That part of voting tabulation district 171 consisting of:

a. That part of tract 1.05 consisting of blocks 2000, 2001, 2002, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2018.

b. That part of tract 1.06 consisting of blocks 2019, 2020, 2023, 2024, 2025, and 2026.

(c) That part of Pinellas County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 29, 30, 81, 82, 83, 87, 100, 101, 102, 104, 105, and 110.

2. That part of voting tabulation district 27 consisting of:

a. That part of tract 286 consisting of blocks 1000, 1002, 1003, 1004, 1005, 1018, 1019, 1020, 1021, 1053, 1054, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1078, and 1079.

b. That part of tract 9901 consisting of blocks 7 and 8.

3. That part of voting tabulation district 31 consisting of:

a. That part of tract 218 consisting of blocks 1000, 1001, 1002, 3000, 3001, 3002, 4001, and 4002.

b. That part of tract 219 consisting of blocks 3000, 3001, and 3002.

4. That part of voting tabulation district 35 consisting of:

a. That part of tract 9901 consisting of blocks 4, 5, and 6.

5. That part of voting tabulation district 42 consisting of:

a. That part of tract 9901 consisting of block 3.

6. That part of voting tabulation district 43 consisting of:

a. That part of tract 9901 consisting of block 1.

7. That part of voting tabulation district 93 consisting of:

a. That part of tract 221 consisting of blocks 2018, 2019, 2023, 2024, 2025, 2026, 2027, 2028, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, and 5014.

8. That part of voting tabulation district 103 consisting of:

a. That part of tract 221 consisting of blocks 1022, 1023, 1024, 1025, 1026, 1027, and 1028.

b. That part of tract 222 consisting of blocks 3015, 4004, 4005, 4006, and 4007.

(20) District 20 is composed of:

(a) That part of Pinellas County consisting of:

1. All of voting tabulation districts 161, 163, 175, 179, 180, 181, 182, 183, 184, 185, 186, 188, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 262, 263, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 303, 304, 306, 307, 308, 309, 310, 311, 312, 313, 314, 315, 316, 317, 318, 319, 320, 321, 322, 323, 324, 325, 326, 327, 328, 329, 330, 331, 332, 333, 334, 335, 336, 337, 338, 339, 340, 341, 342, 343, 344, 345, 346, 347, 348, 349, 350, 351, 352, 353, 354, 356, 357, 358, 359, 360, 361, 362, 363, 364, 365, and 366.

2. That part of voting tabulation district 74 consisting of:

a. That part of tract 245.12 consisting of blocks 2115 and 2116.

3. That part of voting tabulation district 111 consisting of:

a. That part of tract 250.11 consisting of block 3012.

b. That part of tract 251.14 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, and 2030.

4. That part of voting tabulation district 125 consisting of:

a. That part of tract 250.11 consisting of blocks 1026, 1027, and 3017.

5. That part of voting tabulation district 128 consisting of:

a. That part of tract 250.1 consisting of blocks 1018, 1020, 1021, and 1022.

b. That part of tract 250.11 consisting of blocks 1009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3014, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, and 3028.

c. That part of tract 253.06 consisting of blocks 1009, 1025, and 1026.

6. That part of voting tabulation district 164 consisting of:

a. That part of tract 250.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1019, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4089, and 4090.

b. That part of tract 250.11 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, and 1025.

7. That part of voting tabulation district 165 consisting of:

a. That part of tract 245.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1009, and 1010.

8. That part of voting tabulation district 172 consisting of:

a. That part of tract 251.21 consisting of blocks 1015, 1016, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2010, 2011, 2012, 2014, 2015, 2016, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2037, and 2038.

9. That part of voting tabulation district 178 consisting of:

a. That part of tract 251.2 consisting of blocks 1006, 1007, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3014, 3015, 3016, 3017, 3020, 3021, 3022, 3023, and 3024.

10. That part of voting tabulation district 187 consisting of:

a. That part of tract 251.19 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1017, 1026, 1027, 1030, 1031, 1032, 1034, 1036, and 1039.

11. That part of voting tabulation district 189 consisting of:

a. That part of tract 251.2 consisting of blocks 1016, 1018, 2002, 2003, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3012, 3013, and 3019.

12. That part of voting tabulation district 261 consisting of:

a. That part of tract 276.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, and 2005.

b. That part of tract 9900 consisting of blocks 26, 27, and 28.

13. That part of voting tabulation district 305 consisting of:

a. That part of tract 245.07 consisting of blocks 1000 and 1006.

b. That part of tract 245.09 consisting of blocks 1000, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1030, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1062, 1063, 1066, 1067, 1068, 1070, 1072, 1073, 1074, 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3024, 3025, 3035, 3036, 3038, and 3039.

14. That part of voting tabulation district 355 consisting of:

a. That part of tract 245.09 consisting of blocks 1064 and 1065.

b. That part of tract 245.1 consisting of blocks 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 3016, 3017, and 3018.

c. That part of tract 245.14 consisting of blocks 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2028, 2029, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, and 3054.

(21) District 21 is composed of:

(a) All of Okeechobee County.

(b) That part of Highlands County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, and 67.

2. That part of voting tabulation district 42 consisting of:

a. That part of tract 9614 consisting of blocks 1051, 1057, 1058, 1059, 1060, 1061, 1062, 1067, 1074, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 4000, 4001, 4002, 4003, and 4004.

b. That part of tract 9616.02 consisting of blocks 1085, 1086, and 1087.

(c) That part of Martin County consisting of:

1. All of voting tabulation districts 31, 32, 33, 35, 36, 37, 45, 46, 47, 56, 57, and 70.

2. That part of voting tabulation district 14 consisting of:

a. That part of tract 17 consisting of blocks 2039 and 2043.

3. That part of voting tabulation district 30 consisting of:

a. That part of tract 17 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1084, 1099, 1100, 1101, 1139, 1183, 1184, 1185, 1186, 1187, 1188, 1199, 1200, 1201, 1202, 1203, 1204, 1205, and 1209.

(d) That part of Osceola County consisting of:

1. All of voting tabulation districts 87, 100, 101, 102, 103, 104, 105, 106, 107, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 170, 171, 172, 173, 174, 175, 178, 179, 180, 197, 210, 211, 212, 213, 215, and 216.

2. That part of voting tabulation district 88 consisting of:

a. That part of tract 429 consisting of blocks 1077, 1078, 1079, 1080, 1083, 1093, and 1097.

3. That part of voting tabulation district 99 consisting of:

a. That part of tract 428 consisting of blocks 1000, 1001, 1002, 1008, 1013, 1016, 1073, 1074, 1075, 1076, and 1077.

b. That part of tract 437 consisting of blocks 1006, 1007, 1008, 1015, 1016, 1056, and 1057.

4. That part of voting tabulation district 108 consisting of:

a. That part of tract 429 consisting of blocks 1094, 1095, and 1096.

5. That part of voting tabulation district 169 consisting of:

a. That part of tract 436 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1103, 1105, and 1108.

b. That part of tract 437 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1018, 1019, 1020, 1021, 1023, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1050, 1052, 1053, 1054, 1055, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, and 2013.

6. That part of voting tabulation district 196 consisting of:

a. That part of tract 413 consisting of blocks 2000, 2002, 2003, and 2010.

(e) That part of Polk County consisting of:

1. All of voting tabulation districts 54, 56, 57, 58, 59, 61, 62, 77, 79, 87, 88, 89, 90, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 118, 119, 120, 121, 122, 123, 124, 125, 127, 133, 134, 135, 137, 138, 140, 141, and 144.

2. That part of voting tabulation district 75 consisting of:

a. That part of tract 147.01 consisting of blocks 2050 and 2063.

3. That part of voting tabulation district 76 consisting of:

a. That part of tract 141.23 consisting of blocks 1001, 1011, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1039, 1040, 1041, 1077, 1078, and 1087.

4. That part of voting tabulation district 78 consisting of:

a. That part of tract 147.01 consisting of blocks 1015, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1039, 1041, 1042, 1053, and 2064.

b. That part of tract 147.02 consisting of blocks 2001, 2003, 2004, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2021, 2022, 2023, 2024, 2025, 2031, and 2052.

5. That part of voting tabulation district 85 consisting of:

a. That part of tract 141.03 consisting of blocks 1154 and 1155.

b. That part of tract 141.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 4055, 4056, 4057, 4058, and 4067.

c. That part of tract 141.21 consisting of blocks 1049, 1050, 1051, 1058, and 1061.

6. That part of voting tabulation district 126 consisting of:

a. That part of tract 140.01 consisting of blocks 1049 and 1050.

b. That part of tract 140.05 consisting of blocks 1005, 1006, 1007, 1011, 1012, 1014, 1020, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1036, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2026, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2083, 2086, 2087, 2089, and 2090.

c. That part of tract 140.06 consisting of blocks 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, and 1063.

d. That part of tract 145.01 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4063, 4064, 4065, 4066, 4067, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4092, 4094, 4095, 4096, 4097, 4098, 4099, and 4100.

e. That part of tract 145.02 consisting of blocks 1000, 1001, and 1004.

f. That part of tract 146 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1036, 1037, 1038, 1039, 1042, 1043, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1070, 1071, 1072, 1076, and 1077.

(f) That part of St. Lucie County consisting of:

1. All of voting tabulation districts 25, 31, 37, 41, 43, 44, 45, 58, 61, 73, 74, 76, and 79.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 3808 consisting of blocks 1032, 1057, and 1181.

3. That part of voting tabulation district 24 consisting of:

a. That part of tract 3808 consisting of blocks 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1058, 1059, 1060, 1061, 1086, 1089, 1090, 1091, 1092, 1097, 1098, 1099, 1100, 1101, 1102, 1111, 1149, 1158, 1159, 1173, and 1174.

b. That part of tract 3822 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, and 3136.

4. That part of voting tabulation district 26 consisting of:

a. That part of tract 3822 consisting of blocks 4048, 4049, 4050, 4051, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4185, 4186, 4192, 4224, 4225, 4226, 4228, 4243, 4244, 4245, 4246, 4247, 4248, 4249, 4258, 4259, 4276, and 4296.

5. That part of voting tabulation district 27 consisting of:

a. That part of tract 3814.02 consisting of blocks 1112, 1114, and 1189.

b. That part of tract 3822 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2050, 2051, 2052, 2053, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2117, 2118, 2125, 2126, 2127, 2128, 2129, 2130, 2135, 2136, 2137, 2167, 2168, 2169, 2195, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2257, 2261, 2270, 2271, and 2272.

6. That part of voting tabulation district 28 consisting of:

a. That part of tract 3808 consisting of blocks 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1084, 1085, and 1183.

b. That part of tract 3822 consisting of blocks 4189, 4190, and 4191.

7. That part of voting tabulation district 29 consisting of:

a. That part of tract 3821.08 consisting of blocks 3002 and 3024.

8. That part of voting tabulation district 40 consisting of:

a. That part of tract 3821.08 consisting of blocks 3079 and 3080.

9. That part of voting tabulation district 49 consisting of:

a. That part of tract 3822 consisting of blocks 2065, 2093, 2105, 2106, 2114, 2115, 2116, 2119, 2120, 2121, 2122, 2123, 2124, 2131, 2132, 2133, 2134, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2170, 2171, 2172, 2173, 2174, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2196, 2197, 2198, 2199, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2258, 2259, 2260, 2263, 2264, 2265, 2266, 2267, 2268, and 2269.

10. That part of voting tabulation district 65 consisting of:

a. That part of tract 3821.08 consisting of blocks 3006, 3022, 3031, 3032, 3033, and 3034.

11. That part of voting tabulation district 75 consisting of:

a. That part of tract 3821.09 consisting of blocks 1076 and 1077.

12. That part of voting tabulation district 77 consisting of:

a. That part of tract 3821.09 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, and 1021.

(22) District 22 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 32, 34, 35, and 536.

2. That part of voting tabulation district 31 consisting of:

a. That part of tract 50 consisting of block 3000.

b. That part of tract 51.01 consisting of blocks 1031, 1032, 1038, 1039, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1086, 1087, 1088, 1089, 1090, 1091, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1123, 1124, 1125, 1131, 1236, and 1237.

c. That part of tract 53.01 consisting of blocks 1000, 1001, 2005, 2006, 2008, 2009, 2010, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

d. That part of tract 53.02 consisting of block 1016.

3. That part of voting tabulation district 57 consisting of:

a. That part of tract 47 consisting of blocks 2004, 2006, 2010, 2011, 2012, 2015, 2016, 2017, 2018, 2021, and 2022.

b. That part of tract 59 consisting of block 1020.

(b) That part of Pinellas County consisting of:

1. All of voting tabulation districts 26, 28, 32, 33, 34, 36, 37, 38, 39, 40, 41, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 75, 76, 77, 78, 79, 80, 84, 85, 86, 88, 89, 90, 91, 92, 94, 95, 96, 97, 98, 99, 106, 107, 108, 109, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 126, 127, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 162, 166, 167, 168, 169, 170, 171, 173, 174, 176, 177, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, and 242.

2. That part of voting tabulation district 27 consisting of:

a. That part of tract 215 consisting of blocks 1026, 3024, 3025, and 3026.

b. That part of tract 286 consisting of blocks 1001, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3029, and 3030.

3. That part of voting tabulation district 31 consisting of:

a. That part of tract 219 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

b. That part of tract 229.01 consisting of blocks 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1055, 1056, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

4. That part of voting tabulation district 35 consisting of:

a. That part of tract 215 consisting of blocks 1008, 1009, 1017, 1018, 1019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023.

b. That part of tract 236 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, and 1011.

c. That part of tract 237 consisting of blocks 1000, 1001, 1002, 1003, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3000, 3001, 3002, 3003, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3020, 3021, 3022, 3023, 3024, 3025, 3026, and 3027.

5. That part of voting tabulation district 42 consisting of:

a. That part of tract 238 consisting of block 1000.

b. That part of tract 239 consisting of block 2036.

c. That part of tract 240.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2000, 2001, 2002, 2003, 2004, 2005, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, and 2030.

6. That part of voting tabulation district 43 consisting of:

a. That part of tract 240.04 consisting of block 3010.

b. That part of tract 240.05 consisting of blocks 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, and 2033.

7. That part of voting tabulation district 74 consisting of:

a. That part of tract 244.12 consisting of block 1031.

b. That part of tract 245.09 consisting of block 3033.

c. That part of tract 245.12 consisting of blocks 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, and 2196.

d. That part of tract 245.13 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009.

8. That part of voting tabulation district 93 consisting of:

a. That part of tract 221 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2020, 2021, 2022, 2029, 2030, and 2031.

b. That part of tract 227 consisting of blocks 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, and 1040.

9. That part of voting tabulation district 103 consisting of:

a. That part of tract 221 consisting of blocks 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, and 1021.

b. That part of tract 222 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, and 4003.

c. That part of tract 223.02 consisting of block 3011.

10. That part of voting tabulation district 111 consisting of:

a. That part of tract 251.14 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, and 1048.

11. That part of voting tabulation district 125 consisting of:

a. That part of tract 250.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2025, 2045, 2046, 2047, and 2048.

b. That part of tract 250.11 consisting of blocks 1028, 1036, 1037, 1038, 1039, 1040, and 3016.

12. That part of voting tabulation district 128 consisting of:

a. That part of tract 250.07 consisting of block 2003.

b. That part of tract 250.11 consisting of block 3015.

13. That part of voting tabulation district 164 consisting of:

a. That part of tract 250.11 consisting of blocks 1029, 1030, 1031, 1032, 1033, 1034, and 1035.

14. That part of voting tabulation district 165 consisting of:

a. That part of tract 245.05 consisting of blocks 1006, 1008, 1011, 1012, 1013, 1014, and 1015.

15. That part of voting tabulation district 172 consisting of:

a. That part of tract 251.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, and 1032.

16. That part of voting tabulation district 178 consisting of:

a. That part of tract 251.2 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1009, 1010, 1011, and 1019.

17. That part of voting tabulation district 187 consisting of:

a. That part of tract 251.19 consisting of blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1029, 1037, and 1038.

18. That part of voting tabulation district 189 consisting of:

a. That part of tract 251.2 consisting of blocks 1012, 1013, 1014, 1015, 1017, 2000, 2001, 2005, 3011, and 3018.

19. That part of voting tabulation district 261 consisting of:

a. That part of tract 276.05 consisting of blocks 1020 and 1021.

b. That part of tract 9900 consisting of block 31.

20. That part of voting tabulation district 305 consisting of:

a. That part of tract 245.09 consisting of blocks 1001, 1002, 1025, 1026, 1027, 1028, 1029, 1031, 1032, 1033, 1041, 1042, 1061, 1069, 1071, 2003, 3007, 3008, 3021, 3022, 3023, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3034, and 3037.

21. That part of voting tabulation district 355 consisting of:

a. That part of tract 245.1 consisting of block 1021.

(23) District 23 is composed of:

(a) That part of Collier County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 110, 113, 114, 115, 116, 117, 118, 119, 120, 125, 126, 127, 128, 129, 130, 132, 133, 135, 136, 137, 138, 139, 141, and 142.

2. That part of voting tabulation district 112 consisting of:

a. That part of tract 111.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020.

b. That part of tract 111.06 consisting of block 2019.

3. That part of voting tabulation district 131 consisting of:

a. That part of tract 4.01 consisting of blocks 1000, 1001, and 1002.

b. That part of tract 4.02 consisting of blocks 1002, 1003, and 3004.

c. That part of tract 5 consisting of blocks 1001, 1004, and 1019.

d. That part of tract 101.06 consisting of block 3016.

e. That part of tract 102.09 consisting of blocks 2008 and 2009.

f. That part of tract 102.15 consisting of blocks 2007, 2008, and 3006.

g. That part of tract 108.03 consisting of blocks 1095, 1096, 1118, and 1121.

h. That part of tract 109.03 consisting of blocks 1061, 1063, 1065, 1067, and 1068.

i. That part of tract 110.02 consisting of block 1005.

j. That part of tract 111.02 consisting of blocks 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2272, 2273, 2324, 2325, 2339, 2340, 2341, 2358, 2359, 2360, 2365, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3245, 3246, 3247, 3248, 3249, 3250, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3275, 3277, 3278, 3279, 3280, 3282, 3283, 3284, 3286, 3287, 3288, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3434, 3435, 3436, 3452, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3499, 3500, 3501, and 3502.

k. That part of tract 111.06 consisting of blocks 1065, 1071, 1072, and 1073.

l. That part of tract 9900 consisting of blocks 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, and 23.

4. That part of voting tabulation district 140 consisting of:

a. That part of tract 111.02 consisting of blocks 3167, 3227, 3242, 3243, 3244, 3481, and 3482.

(b) That part of Lee County consisting of:

1. All of voting tabulation districts 9, 25, 26, 47, 57, 58, 78, 80, 81, 82, 93, 112, 113, 115, 124, 125, 131, 184, 185, 186, 187, 192, 193, 196, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 218, 219, 220, 235, 236, 237, 238, 239, 240, 241, 242, 243, 245, 246, 247, 248, 249, 250, 251, 252, 255, 256, 262, 263, 264, 267, 268, 269, 286, 287, 288, 289, 290, 292, and 293.

2. That part of voting tabulation district 8 consisting of:

a. That part of tract 401.27 consisting of blocks 1008 and 2068.

3. That part of voting tabulation district 24 consisting of:

a. That part of tract 503.13 consisting of blocks 2003, 2004, 2005, 2006, 2014, 2015, and 2017.

4. That part of voting tabulation district 71 consisting of:

a. That part of tract 401.23 consisting of block 2005.

5. That part of voting tabulation district 77 consisting of:

a. That part of tract 603 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, and 1008.

6. That part of voting tabulation district 116 consisting of:

a. That part of tract 9900 consisting of blocks 81 and 85.

7. That part of voting tabulation district 194 consisting of:

a. That part of tract 401.15 consisting of blocks 2020, 2023, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2050, 2095, and 2096.

b. That part of tract 9800 consisting of blocks 1000, 1001, 1002, 1004, 1005, 1008, 1014, and 1038.

8. That part of voting tabulation district 217 consisting of:

a. That part of tract 603 consisting of blocks 1009, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1063, 1064, 1065, 1069, 1070, 1071, 1072, and 1073.

b. That part of tract 9900 consisting of blocks 77, 78, 83, and 84.

9. That part of voting tabulation district 254 consisting of:

a. That part of tract 401.24 consisting of block 3033.

(24) District 24 is composed of:

(a) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 234, 235, 263, 264, 285, 288, 289, 290, 291, 292, 293, 294, 296, 297, 298, 299, 300, 301, 302, 303, 307, 309, 310, 311, 312, 314, 315, 316, 317, 318, 319, 320, 321, 322, 323, 324, 325, 326, 327, 328, 329, 330, 331, 332, 333, 334, 335, 336, 337, 338, 339, 340, 341, 342, 343, 344, 345, 346, 347, 348, 349, 350, 351, 352, 353, 354, 355, 356, 357, 358, 359, 360, 361, 362, 363, 364, 365, 366, 367, 368, 369, 370, 371, 372, 373, 374, 375, 376, 377, 378, 379, 380, 381, 382, 383, 384, 385, 387, 388, 389, 390, 391, 392, 393, 394, 395, 396, 397, 403, 404, 405, 406, 407, 408, 409, 410, 411, 412, 413, 414, 415, 416, 417, 418, 419, 420, 423, 424, 425, 426, 427, 428, 446, 447, 448, 449, 450, 451, 452, 453, 454, 455, 456, 457, 458, 459, 460, 482, 483, 484, 485, 491, 492, 493, 494, 495, 496, 497, 498, 499, 500, 501, 502, 503, 504, 505, 506, 507, 508, 509, 510, 512, and 517.

2. That part of voting tabulation district 102 consisting of:

a. That part of tract 108.09 consisting of blocks 1037 and 1038.

3. That part of voting tabulation district 272 consisting of:

a. That part of tract 110.08 consisting of blocks 1001, 1002, 1003, 1005, 1006, 1007, 1009, 1015, and 1034.

b. That part of tract 110.12 consisting of block 1034.

4. That part of voting tabulation district 295 consisting of:

a. That part of tract 102.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, and 2008.

5. That part of voting tabulation district 313 consisting of:

a. That part of tract 102.04 consisting of block 1044.

b. That part of tract 107.01 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 1022.

c. That part of tract 107.02 consisting of block 2000.

d. That part of tract 108.1 consisting of blocks 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2016, and 2017.

e. That part of tract 108.11 consisting of blocks 4001, 4003, 4004, 4005, 4008, 4011, 4026, and 4028.

6. That part of voting tabulation district 386 consisting of:

a. That part of tract 133.19 consisting of block 1015.

7. That part of voting tabulation district 422 consisting of:

a. That part of tract 121.04 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3018, 3019, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, and 4021.

8. That part of voting tabulation district 441 consisting of:

a. That part of tract 139.13 consisting of blocks 1010, 1011, 1013, 1014, 1015, 1016, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, and 2080.

9. That part of voting tabulation district 445 consisting of:

a. That part of tract 139.03 consisting of blocks 2002, 2006, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2041, 2042, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2078, 2079, 2080, 2098, 2103, 2104, 2107, 2108, 2109, 2110, 2111, 2113, 2114, 2120, 2122, and 2123.

b. That part of tract 139.07 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2031.

10. That part of voting tabulation district 511 consisting of:

a. That part of tract 137.04 consisting of blocks 3001, 3002, 3003, 3004, 3005, and 3006.

11. That part of voting tabulation district 514 consisting of:

a. That part of tract 137.04 consisting of blocks 1036, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1054, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, and 2021.

12. That part of voting tabulation district 515 consisting of:

a. That part of tract 137.04 consisting of blocks 1003, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1033, 1034, 1052, and 1053.

13. That part of voting tabulation district 516 consisting of:

a. That part of tract 137.04 consisting of blocks 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1035, and 1037.

14. That part of voting tabulation district 522 consisting of:

a. That part of tract 138.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, and 2012.

b. That part of tract 138.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, and 1019.

(25) District 25 is composed of:

(a) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 20, 21, 22, 23, 24, 25, 28, 29, 30, 31, 32, 33, 34, 40, 43, 44, 45, 46, 47, 48, 49, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 108, 109, 110, 111, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 177, 197, 198, 200, 201, 202, 203, 300, 352, 353, 354, 355, 356, 357, 359, 360, 361, 362, 364, 373, 374, 375, 376, 377, 378, 379, 380, 381, 382, 383, 517, 518, 519, 520, 521, 522, 523, 524, 525, 526, 527, 528, 529, 530, 535, 536, 538, 541, 542, 546, 547, 548, 549, 550, 551, 552, 557, 563, 564, 581, 582, 587, 588, 589, 590, 591, 592, 593, 594, 595, 596, 597, 600, 601, 602, 603, 606, 607, 608, 609, 610, 611, 612, 613, 614, 615, 616, 617, 618, 619, 620, 621, 622, 624, 625, 626, 627, 628, 629, 630, 631, 632, 633, 634, 635, 636, 637, 638, 639, 640, 641, 642, 643, 644, 645, 646, 647, 648, 649, 650, 651, 652, 653, 654, 655, 656, 657, 658, 659, 660, 661, 662, 663, 664, 665, 666, 667, 668, 669, 670, 671, 672, 673, 674, 675, 676, 677, 678, 679, 680, 681, 682, 683, 684, 685, 686, 687, 688, 689, 690, 691, 692, 693, 694, 695, 696, 697, 698, 699, 700, 701, 709, 710, 711, 712, 713, 714, 715, 716, 717, 718, 719, 720, 721, 722, 723, 724, 725, 726, 727, 728, 729, 730, 732, 733, 734, 740, 741, 742, 743, 744, 745, 746, 747, 748, 749, 750, 751, 752, 756, 834, 836, 837, 838, 839, 842, 843, 846, 850, and 851.

2. That part of voting tabulation district 50 consisting of:

a. That part of tract 10.03 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1026, and 1031.

b. That part of tract 78.31 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2027, 2029, 2030, and 2031.

3. That part of voting tabulation district 112 consisting of:

a. That part of tract 3.01 consisting of blocks 1012, 1014, 1015, 1016, and 1048.

4. That part of voting tabulation district 113 consisting of:

a. That part of tract 4.06 consisting of block 1007.

5. That part of voting tabulation district 176 consisting of:

a. That part of tract 8.02 consisting of blocks 2025, 2026, 2027, 2028, 2029, and 2030.

b. That part of tract 9.03 consisting of blocks 1026, 1027, and 1031.

6. That part of voting tabulation district 178 consisting of:

a. That part of tract 10.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1019, 1020, 1021, 1022, 1023, 1024, and 1025.

b. That part of tract 10.04 consisting of block 2017.

7. That part of voting tabulation district 184 consisting of:

a. That part of tract 10.04 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 5000, 5001, 5002, 5003, 5004, 5005, 5020, 5021, and 5023.

8. That part of voting tabulation district 187 consisting of:

a. That part of tract 13.01 consisting of blocks 2001 and 3016.

9. That part of voting tabulation district 189 consisting of:

a. That part of tract 11.01 consisting of block 1000.

b. That part of tract 11.02 consisting of blocks 1001 and 1002.

10. That part of voting tabulation district 199 consisting of:

a. That part of tract 3.01 consisting of blocks 1017, 1018, 1019, 1020, 1021, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1041, 1042, 1043, 1046, and 1047.

11. That part of voting tabulation district 833 consisting of:

a. That part of tract 4.06 consisting of block 1002.

b. That part of tract 4.1 consisting of blocks 3000 and 3013.

c. That part of tract 5.07 consisting of blocks 1000 and 1017.

d. That part of tract 9900 consisting of blocks 6, 7, 8, 9, and 11.

(26) District 26 is composed of:

(a) All of DeSoto County.

(b) All of Glades County.

(c) All of Hardee County.

(d) That part of Charlotte County consisting of:

1. All of voting tabulation districts 1, 15, 43, 44, 45, 46, 52, 53, 56, 59, 70, 71, 76, 77, 78, 79, 96, 101, 102, 106, 107, 118, 119, 120, 121, 122, 123, 124, and 125.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 102 consisting of blocks 3000 and 3001.

b. That part of tract 103.02 consisting of block 1000.

3. That part of voting tabulation district 5 consisting of:

a. That part of tract 210.02 consisting of blocks 1002, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, and 1064.

b. That part of tract 210.03 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2035, 2036, 2038, 2060, 2073, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2100, 2102, 2103, 2104, and 2105.

4. That part of voting tabulation district 13 consisting of:

a. That part of tract 202.01 consisting of blocks 2070, 2071, and 2072.

b. That part of tract 208 consisting of blocks 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1044, 1045, 1047, 1048, 1049, 1050, and 1051.

5. That part of voting tabulation district 33 consisting of:

a. That part of tract 209 consisting of blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 3046, and 3047.

b. That part of tract 210.03 consisting of block 1011.

6. That part of voting tabulation district 47 consisting of:

a. That part of tract 101 consisting of blocks 2027, 2028, 2029, 2031, 2032, 2033, 2034, 2035, 2037, 2038, 2045, 2046, 2047, 2048, 2049, 2076, 2077, 2105, and 2106.

b. That part of tract 102 consisting of blocks 4000, 4004, 4009, 4017, 4024, 4025, 4027, 4029, 4030, 4061, and 4063.

7. That part of voting tabulation district 54 consisting of:

a. That part of tract 209 consisting of blocks 1014, 1015, 1016, 1017, 1018, 1019, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1078, 1079, 1084, and 1087.

8. That part of voting tabulation district 55 consisting of:

a. That part of tract 202.01 consisting of blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2020, 2021, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2060, 2061, 2062, 2069, and 2073.

b. That part of tract 208 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, and 1046.

9. That part of voting tabulation district 103 consisting of:

a. That part of tract 103.02 consisting of blocks 1001 and 1002.

10. That part of voting tabulation district 117 consisting of:

a. That part of tract 101 consisting of blocks 2000 and 2001.

(e) That part of Highlands County consisting of:

1. All of voting tabulation districts 25, 26, 27, 28, 29, 43, 44, 45, 46, 47, 48, 49, and 50.

2. That part of voting tabulation district 42 consisting of:

a. That part of tract 9614 consisting of blocks 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, and 4028.

b. That part of tract 9616.02 consisting of blocks 1084, 1093, and 1095.

c. That part of tract 9616.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1011, 1012, 1013, 4000, 4002, 4005, 4007, 4008, 4009, 4010, 4011, and 4012.

(f) That part of Hillsborough County consisting of:

1. All of voting tabulation districts 430, 431, 432, 433, 434, 435, 436, 437, 438, 439, 440, 442, 443, 444, 462, 463, 464, 465, 466, 467, 469, 470, 471, 472, 473, 474, 475, 476, and 477.

2. That part of voting tabulation district 441 consisting of:

a. That part of tract 139.07 consisting of blocks 1015, 1016, 1020, 1021, 1022, 1025, 1026, 1027, 1028, 1029, 1030, 2010, 2011, 2012, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, and 2043.

b. That part of tract 139.14 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, 2022, 2023, 2024, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, and 2041.

3. That part of voting tabulation district 445 consisting of:

a. That part of tract 139.03 consisting of blocks 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2105, and 2106.

b. That part of tract 139.07 consisting of blocks 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, and 2030.

4. That part of voting tabulation district 479 consisting of:

a. That part of tract 141.06 consisting of blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, and 1024.

b. That part of tract 141.17 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, and 1023.

c. That part of tract 9900 consisting of block 51.

(g) That part of Manatee County consisting of:

1. All of voting tabulation districts 1, 2, 3, 5, 6, 7, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 24, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 49, 50, 51, 56, 57, 58, 59, 60, 61, 62, 63, 64, 69, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 119, 120, 121, 122, 123, 124, 125, 126, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 175, 178, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, and 224.

2. That part of voting tabulation district 25 consisting of:

a. That part of tract 14.04 consisting of blocks 1001, 1003, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, and 1048.

3. That part of voting tabulation district 40 consisting of:

a. That part of tract 14.04 consisting of block 2030.

4. That part of voting tabulation district 43 consisting of:

a. That part of tract 19.04 consisting of blocks 3031 and 3032.

5. That part of voting tabulation district 53 consisting of:

a. That part of tract 19.04 consisting of block 1062.

6. That part of voting tabulation district 54 consisting of:

a. That part of tract 19.04 consisting of blocks 1044, 1059, 1060, 1061, and 1063.

7. That part of voting tabulation district 66 consisting of:

a. That part of tract 7.04 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2036, 2037, 2051, 2052, and 2057.

8. That part of voting tabulation district 171 consisting of:

a. That part of tract 1.05 consisting of blocks 2003 and 2004.

(27) District 27 is composed of:

(a) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 179, 180, 181, 182, 183, 185, 186, 188, 190, 191, 192, 193, 194, 195, 196, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299, 301, 302, 303, 304, 305, 307, 308, 309, 310, 311, 312, 313, 314, 315, 316, 317, 318, 319, 320, 321, 322, 323, 324, 325, 326, 327, 328, 329, 330, 331, 332, 333, 334, 335, 336, 337, 338, 339, 340, 341, 342, 343, 344, 345, 346, 347, 349, 358, 363, 367, 369, 424, 425, 426, 427, 702, 704, 705, 706, 707, 708, 731, 735, 736, 737, 738, 739, 753, 754, 755, 757, 758, 759, 760, 761, 762, 763, 764, 765, 766, 767, 768, 769, 770, 771, 772, 773, 774, 775, 776, 777, 778, 779, 780, 781, 782, 783, 784, 785, 786, 787, 788, 789, 790, 791, 792, 793, 794, 795, 796, 797, 798, 799, 800, 801, 802, 803, 804, 805, 806, 807, 808, 809, 810, 811, 813, 814, 832, 840, 841, 844, 847, and 848.

2. That part of voting tabulation district 50 consisting of:

a. That part of tract 10.03 consisting of blocks 1017, 1028, 1029, and 1030.

b. That part of tract 78.31 consisting of blocks 2025 and 2026.

3. That part of voting tabulation district 176 consisting of:

a. That part of tract 9.03 consisting of block 1025.

4. That part of voting tabulation district 178 consisting of:

a. That part of tract 10.04 consisting of blocks 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, and 5024.

5. That part of voting tabulation district 184 consisting of:

a. That part of tract 10.04 consisting of blocks 3001, 3002, 3004, 3010, 3011, 3012, 3013, 3015, 3016, 3018, 5006, 5019, and 5022.

b. That part of tract 13.01 consisting of block 2010.

6. That part of voting tabulation district 187 consisting of:

a. That part of tract 13.01 consisting of blocks 1012, 2000, 3011, 3012, 3013, 3014, 3015, and 3019.

7. That part of voting tabulation district 189 consisting of:

a. That part of tract 11.02 consisting of block 1003.

8. That part of voting tabulation district 348 consisting of:

a. That part of tract 58.15 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, and 2032.

9. That part of voting tabulation district 350 consisting of:

a. That part of tract 58.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4005, 4007, and 4008.

10. That part of voting tabulation district 351 consisting of:

a. That part of tract 58.07 consisting of blocks 4001, 4002, 4003, 4004, 4006, 4009, 4010, and 4015.

11. That part of voting tabulation district 833 consisting of:

a. That part of tract 5.09 consisting of blocks 1000 and 2000.

b. That part of tract 35.04 consisting of blocks 1000, 1044, and 1045.

c. That part of tract 35.07 consisting of blocks 1000 and 3000.

d. That part of tract 35.09 consisting of blocks 1000 and 4000.

e. That part of tract 35.11 consisting of block 1000.

f. That part of tract 54.07 consisting of blocks 1000, 1004, and 1005.

g. That part of tract 54.09 consisting of blocks 1023 and 1024.

h. That part of tract 9900 consisting of blocks 10, 12, 13, 14, 15, 16, 17, 18, and 19.

(28) District 28 is composed of:

(a) All of Sarasota County.

(b) That part of Charlotte County consisting of:

1. All of voting tabulation districts 6, 7, 8, 9, 10, 11, 12, 14, 20, 21, 22, 23, 24, 25, 27, 28, 29, 30, 31, 32, 34, 35, 36, 37, 38, 39, 48, 49, 57, 58, 65, 66, 67, 68, 69, 72, 73, 74, 75, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 97, 98, 99, 100, 104, 105, 126, 127, 128, 129, 130, 131, and 132.

2. That part of voting tabulation district 5 consisting of:

a. That part of tract 210.03 consisting of blocks 2037, 2039, 2040, 2041, 2054, 2056, 2057, 2058, 2059, 2061, 2062, 2063, 2064, 2065, 2070, 2071, 2072, 2074, 2075, 2076, 2077, 2097, 2098, 2099, and 2101.

3. That part of voting tabulation district 13 consisting of:

a. That part of tract 207 consisting of block 3000.

b. That part of tract 208 consisting of blocks 1042 and 1043.

4. That part of voting tabulation district 33 consisting of:

a. That part of tract 208 consisting of blocks 3034 and 3035.

b. That part of tract 209 consisting of blocks 2009 and 2055.

5. That part of voting tabulation district 54 consisting of:

a. That part of tract 209 consisting of block 1074.

6. That part of voting tabulation district 55 consisting of:

a. That part of tract 202.02 consisting of blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5010, 5050, and 5051.

(29) District 29 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 3, 9, 11, 12, 13, 16, 17, 18, 19, 20, 21, 22, 24, 25, 28, 33, 34, 36, 86, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 190, 191, 192, 193, 194, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 220, 221, 225, 227, 245, 246, 248, 249, 252, 255, 260, 262, 263, 264, 267, 268, 269, 271, 317, 331, 333, 342, 343, 344, 346, 348, 351, 352, 354, 355, 414, 415, 416, 417, 418, 419, 420, 421, 425, 426, 427, 428, 429, 430, 431, 432, 433, 434, 435, 436, 437, 438, 439, 440, 441, 442, 443, 449, 450, 452, 453, 454, 455, 456, 457, 596, 597, 604, 605, 609, 610, 612, 613, 614, 619, 653, 654, 655, 656, 789, 804, 809, 813, 814, 815, 817, 818, 819, 820, 821, 825, 830, 833, and 834.

2. That part of voting tabulation district 7 consisting of:

a. That part of tract 103.05 consisting of block 1007.

3. That part of voting tabulation district 29 consisting of:

a. That part of tract 103.07 consisting of blocks 1019, 1020, and 1021.

4. That part of voting tabulation district 30 consisting of:

a. That part of tract 103.05 consisting of blocks 1005, 1006, 1008, 1009, and 1010.

b. That part of tract 107.01 consisting of blocks 2001, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2027, 2028, 2029, 2034, 2035, 2036, and 2037.

5. That part of voting tabulation district 35 consisting of:

a. That part of tract 104.05 consisting of blocks 2001, 2002, 2003, 2005, 2006, 2007, and 2008.

6. That part of voting tabulation district 195 consisting of:

a. That part of tract 201.03 consisting of blocks 3000, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009.

b. That part of tract 201.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, and 1015.

7. That part of voting tabulation district 215 consisting of:

a. That part of tract 202.12 consisting of blocks 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018.

8. That part of voting tabulation district 216 consisting of:

a. That part of tract 201.03 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 3001.

b. That part of tract 201.04 consisting of blocks 1016, 1017, 1018, 1019, 1020, 1021, and 1022.

9. That part of voting tabulation district 222 consisting of:

a. That part of tract 202.12 consisting of blocks 1002, 1005, 1010, 1014, 2005, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, and 2030.

10. That part of voting tabulation district 324 consisting of:

a. That part of tract 601.15 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018.

11. That part of voting tabulation district 334 consisting of:

a. That part of tract 601.11 consisting of blocks 1034 and 1036.

b. That part of tract 601.13 consisting of blocks 2015, 2016, 2017, 2018, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2032, 2034, 2035, 2036, 2037, 2038, and 2039.

c. That part of tract 9800 consisting of block 1007.

12. That part of voting tabulation district 338 consisting of:

a. That part of tract 602.1 consisting of blocks 2000, 2001, 2003, and 2007.

b. That part of tract 602.11 consisting of blocks 1001, 1002, 1003, and 1004.

13. That part of voting tabulation district 339 consisting of:

a. That part of tract 601.15 consisting of blocks 3000, 3001, 3002, 4000, 4001, 4002, 4003, 4005, 4006, 4008, 4010, 4011, and 4016.

14. That part of voting tabulation district 341 consisting of:

a. That part of tract 602.11 consisting of blocks 3000 and 3006.

15. That part of voting tabulation district 353 consisting of:

a. That part of tract 601.2 consisting of blocks 1000, 1001, 1002, 1003, 1017, 2000, 2001, 2002, 2003, 2004, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011.

b. That part of tract 601.21 consisting of blocks 2003 and 2004.

16. That part of voting tabulation district 375 consisting of:

a. That part of tract 601.21 consisting of block 1023.

17. That part of voting tabulation district 451 consisting of:

a. That part of tract 1103.27 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2012, 2014, 2015, and 2016.

18. That part of voting tabulation district 620 consisting of:

a. That part of tract 1103.27 consisting of blocks 1024, 1041, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2019, and 2020.

b. That part of tract 1103.33 consisting of blocks 2000, 2001, 2002, 2006, and 2007.

19. That part of voting tabulation district 659 consisting of:

a. That part of tract 703.16 consisting of block 1015.

20. That part of voting tabulation district 660 consisting of:

a. That part of tract 703.16 consisting of blocks 1016, 1028, and 1031.

21. That part of voting tabulation district 832 consisting of:

a. That part of tract 1103.24 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, and 2010.

(30) District 30 is composed of:

(a) That part of Charlotte County consisting of:

1. All of voting tabulation districts 3, 4, 16, 17, 18, 19, 26, 40, 41, 42, 50, 51, 60, 61, 62, 63, 64, 108, 109, 110, 111, 112, 113, 114, 115, and 116.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 102 consisting of blocks 2044, 2045, 2064, 2072, 2073, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3061, 3062, 3063, 3064, 3065, 3075, 3076, 3081, 3082, and 3083.

b. That part of tract 103.02 consisting of blocks 1003, 1006, 1053, 1054, 2000, 2001, 2002, and 2003.

3. That part of voting tabulation district 47 consisting of:

a. That part of tract 101 consisting of blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1039, 1046, 1047, 1048, 1068, 1069, and 1076.

4. That part of voting tabulation district 103 consisting of:

a. That part of tract 103.02 consisting of blocks 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1117, and 1118.

5. That part of voting tabulation district 117 consisting of:

a. That part of tract 101 consisting of blocks 1000, 1001, 1002, 1003, and 2002.

(b) That part of Lee County consisting of:

1. All of voting tabulation districts 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 21, 22, 23, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 48, 49, 50, 51, 52, 53, 54, 55, 56, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 72, 73, 74, 75, 76, 79, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 114, 117, 118, 119, 120, 121, 122, 123, 126, 127, 128, 129, 130, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 188, 189, 190, 191, 195, 197, 198, 199, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 253, 257, 258, 259, 260, 261, 265, 266, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 294, 295, and 296.

2. That part of voting tabulation district 8 consisting of:

a. That part of tract 401.27 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, and 1020.

3. That part of voting tabulation district 24 consisting of:

a. That part of tract 501.04 consisting of blocks 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, and 3016.

b. That part of tract 502.03 consisting of block 1023.

c. That part of tract 503.13 consisting of block 2000.

4. That part of voting tabulation district 71 consisting of:

a. That part of tract 401.23 consisting of blocks 2001, 2002, 2003, 2004, 3052, 3053, 3054, 3055, 3056, 3057, 3060, 3061, 3062, 3064, 3069, and 3070.

5. That part of voting tabulation district 77 consisting of:

a. That part of tract 602.01 consisting of blocks 3001, 3002, 3003, 3004, 3005, and 3006.

b. That part of tract 602.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009.

c. That part of tract 602.03 consisting of blocks 2000, 2001, 2002, 2004, 2006, 2007, 2008, 2012, 2013, 2014, and 2015.

d. That part of tract 603 consisting of block 1011.

e. That part of tract 9900 consisting of blocks 74 and 76.

6. That part of voting tabulation district 116 consisting of:

a. That part of tract 19.07 consisting of blocks 1016, 1017, 1019, 1020, 1021, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1043, 1044, 1045, 1046, 1047, 1048, and 4006.

b. That part of tract 19.08 consisting of blocks 1004, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1062, and 1063.

c. That part of tract 601.02 consisting of blocks 1006, 4000, 4001, 4002, 4003, 4004, and 4005.

d. That part of tract 602.01 consisting of blocks 1000, 1001, 1002, 2000, 2001, and 3000.

e. That part of tract 602.03 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2003, 2005, 2009, 2010, and 2011.

f. That part of tract 9900 consisting of blocks 72, 73, 75, 79, and 80.

7. That part of voting tabulation district 194 consisting of:

a. That part of tract 401.11 consisting of block 1000.

b. That part of tract 401.12 consisting of blocks 1022, 1032, 1033, 1034, 1035, 1036, and 1037.

c. That part of tract 401.14 consisting of blocks 1048, 1074, 1076, 1081, 1082, 1083, 1084, 1088, 1097, 1098, 1099, 1100, 1101, 1102, 1104, 1105, 1106, and 1113.

d. That part of tract 401.16 consisting of blocks 2003, 2004, 2005, 2026, 2027, 2028, 2029, 2030, and 2032.

e. That part of tract 9800 consisting of blocks 1009, 1022, and 1023.

8. That part of voting tabulation district 217 consisting of:

a. That part of tract 603 consisting of block 1010.

9. That part of voting tabulation district 254 consisting of:

a. That part of tract 401.23 consisting of blocks 2000, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3065, 3066, and 3067.

b. That part of tract 401.24 consisting of block 1000.

c. That part of tract 402.06 consisting of block 1024.

(31) District 31 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 10, 15, 23, 31, 32, 37, 38, 39, 40, 58, 59, 62, 69, 70, 77, 78, 79, 81, 82, 83, 84, 85, 87, 88, 89, 90, 95, 96, 97, 98, 99, 100, 101, 102, 105, 106, 109, 110, 111, 115, 117, 118, 121, 123, 124, 125, 126, 127, 128, 129, 132, 134, 135, 136, 137, 189, 214, 217, 218, 219, 223, 224, 226, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 247, 250, 251, 253, 254, 256, 257, 258, 259, 261, 265, 266, 270, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 311, 312, 313, 314, 315, 316, 318, 319, 320, 321, 322, 323, 325, 326, 327, 328, 329, 330, 332, 335, 336, 337, 340, 345, 347, 349, 350, 356, 357, 358, 359, 360, 389, 400, 401, 402, 403, 404, 407, 460, 461, 473, 474, 491, 492, 493, 494, 495, 496, 497, 498, 499, 500, 501, 502, 503, 504, 515, 517, 518, 519, 520, 521, 524, 525, 527, 528, 529, 530, 531, 532, 533, 537, 538, 539, 540, 541, 542, 551, 552, 553, 554, 555, 556, 557, 558, 559, 560, 562, 563, 564, 565, 566, 567, 569, 865, and 866.

2. That part of voting tabulation district 7 consisting of:

a. That part of tract 103.05 consisting of blocks 1000, 1002, 1003, 1004, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011.

3. That part of voting tabulation district 29 consisting of:

a. That part of tract 103.07 consisting of block 1009.

4. That part of voting tabulation district 30 consisting of:

a. That part of tract 103.05 consisting of block 1001.

b. That part of tract 107.01 consisting of blocks 2003 and 2026.

5. That part of voting tabulation district 35 consisting of:

a. That part of tract 107.01 consisting of blocks 1001, 1002, 1003, 1004, 2030, 2031, 2032, and 2033.

6. That part of voting tabulation district 119 consisting of:

a. That part of tract 505.01 consisting of blocks 2002, 2003, 2004, 2005, 2006, 2013, 2018, and 2019.

7. That part of voting tabulation district 120 consisting of:

a. That part of tract 507.01 consisting of blocks 2003, 2004, 2005, 2006, 2007, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2025, 2026, and 2027.

b. That part of tract 507.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2011, 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 4005, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, and 4021.

8. That part of voting tabulation district 131 consisting of:

a. That part of tract 505.02 consisting of blocks 3001, 3002, and 3003.

9. That part of voting tabulation district 195 consisting of:

a. That part of tract 201.03 consisting of block 1000.

b. That part of tract 205.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2040, and 2041.

10. That part of voting tabulation district 215 consisting of:

a. That part of tract 202.11 consisting of blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, and 1014.

11. That part of voting tabulation district 216 consisting of:

a. That part of tract 201.03 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, and 1015.

12. That part of voting tabulation district 222 consisting of:

a. That part of tract 202.11 consisting of blocks 1000, 1001, 1002, 1003, and 1004.

13. That part of voting tabulation district 324 consisting of:

a. That part of tract 601.16 consisting of blocks 3013, 3016, and 3019.

14. That part of voting tabulation district 334 consisting of:

a. That part of tract 601.13 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2019, 2029, 2030, 2031, 2033, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3010.

15. That part of voting tabulation district 338 consisting of:

a. That part of tract 602.12 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1017, 1020, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012.

b. That part of tract 602.13 consisting of blocks 2025 and 2026.

16. That part of voting tabulation district 339 consisting of:

a. That part of tract 601.16 consisting of blocks 2002 and 2014.

17. That part of voting tabulation district 341 consisting of:

a. That part of tract 602.13 consisting of block 1002.

18. That part of voting tabulation district 379 consisting of:

a. That part of tract 602.03 consisting of block 3013.

19. That part of voting tabulation district 523 consisting of:

a. That part of tract 1106 consisting of blocks 1006, 1007, 1008, 1016, 1017, 1018, 1019, 1020, 1021, 1023, and 1024.

20. That part of voting tabulation district 526 consisting of:

a. That part of tract 428 consisting of blocks 1031 and 1033.

b. That part of tract 431 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1038, 2000, 2001, 2002, 2003, 2004, 2025, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009.

21. That part of voting tabulation district 543 consisting of:

a. That part of tract 416 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, and 1018.

b. That part of tract 425 consisting of blocks 3000, 3010, 3011, 3018, 3019, 3032, 3033, 3034, 3035, 3036, 3037, 3038, and 3039.

22. That part of voting tabulation district 544 consisting of:

a. That part of tract 407.02 consisting of blocks 3004, 3005, 3017, 3018, 3019, 3020, 3021, 3022, 3023, and 3024.

23. That part of voting tabulation district 548 consisting of:

a. That part of tract 433.01 consisting of blocks 1015, 1016, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4029, 4030, 4031, 4032, and 4033.

b. That part of tract 1106 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1009, 1010, 1011, 1012, 1013, 1014, and 1015.

24. That part of voting tabulation district 561 consisting of:

a. That part of tract 431 consisting of blocks 2028, 2037, and 2038.

(32) District 32 is composed of:

(a) That part of Indian River County consisting of:

1. All of voting tabulation districts 26, 27, 29, 30, 32, 33, 34, 35, 36, 37, 38, 39, 44, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, and 74.

2. That part of voting tabulation district 25 consisting of:

a. That part of tract 505.01 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4044, 4059, 4062, 4067, and 4099.

b. That part of tract 9900 consisting of block 3.

3. That part of voting tabulation district 31 consisting of:

a. That part of tract 508.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1060, 1061, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1079, 1080, 1081, 1082, 1083, 2021, 2022, 2033, 2034, 2035, 2036, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2054, and 2055.

4. That part of voting tabulation district 41 consisting of:

a. That part of tract 509.02 consisting of blocks 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3149, and 3150.

5. That part of voting tabulation district 46 consisting of:

a. That part of tract 502 consisting of blocks 3018, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, and 3029.

6. That part of voting tabulation district 47 consisting of:

a. That part of tract 502 consisting of blocks 3033, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, and 4034.

b. That part of tract 507.02 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, and 1034.

c. That part of tract 507.05 consisting of blocks 1075, 1078, 1089, 1090, 1091, 1092, 1093, and 1094.

(b) That part of Martin County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 34, 38, 39, 40, 41, 42, 43, 44, 48, 49, 50, 51, 52, 53, 54, 55, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 71, and 72.

2. That part of voting tabulation district 14 consisting of:

a. That part of tract 17 consisting of blocks 3001, 3003, 3004, and 3005.

3. That part of voting tabulation district 30 consisting of:

a. That part of tract 6.06 consisting of blocks 1006, 1007, 1008, and 1009.

(c) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 4, 15, 16, 17, 18, 19, 26, 27, 35, 36, 37, 38, 39, 41, 42, 67, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 152, 153, and 845.

2. That part of voting tabulation district 112 consisting of:

a. That part of tract 3.01 consisting of blocks 1000, 1001, 1004, 1006, 2041, 2042, 2043, 2044, 2045, and 2046.

3. That part of voting tabulation district 113 consisting of:

a. That part of tract 4.05 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, and 1012.

b. That part of tract 4.06 consisting of block 1001.

c. That part of tract 4.07 consisting of block 2031.

d. That part of tract 4.08 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, and 1010.

4. That part of voting tabulation district 199 consisting of:

a. That part of tract 3.01 consisting of blocks 1002, 1003, 1005, 1007, 1023, 1024, and 1049.

5. That part of voting tabulation district 833 consisting of:

a. That part of tract 1.02 consisting of blocks 1000 and 1017.

b. That part of tract 4.06 consisting of block 1000.

c. That part of tract 4.07 consisting of blocks 2000, 2001, 2002, 2018, 2019, 2020, 2021, 2032, 2033, and 2034.

d. That part of tract 9900 consisting of blocks 1, 2, 3, 4, and 5.

(d) That part of St. Lucie County consisting of:

1. All of voting tabulation districts 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 30, 32, 33, 34, 35, 36, 38, 39, 42, 46, 47, 48, 50, 51, 52, 53, 54, 55, 56, 57, 59, 60, 62, 63, 64, 66, 67, 68, 69, 70, 71, 72, 78, and 80.

2. That part of voting tabulation district 2 consisting of:

a. That part of tract 3804 consisting of block 3037.

b. That part of tract 3807 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2042, 2043, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2060, 2063, 2065, 2066, 2153, 2154, 2155, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3089, 3090, 3091, and 3137.

c. That part of tract 3808 consisting of blocks 1000, 1001, 1006, 1007, 1008, 1017, 1018, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1093, 1094, 1095, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1182, and 1184.

3. That part of voting tabulation district 24 consisting of:

a. That part of tract 3808 consisting of blocks 1048, 1049, 1096, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1175, 1176, 1177, 1178, 1179, and 1180.

4. That part of voting tabulation district 26 consisting of:

a. That part of tract 3810 consisting of block 2019.

b. That part of tract 3822 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4052, 4127, 4128, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4193, 4196, 4277, 4278, 4279, 4280, 4281, 4282, 4283, 4284, 4285, 4286, 4287, 4288, 4289, 4290, 4291, 4292, 4297, 4298, 4300, 4301, 4302, 4303, 4304, 4306, 4307, 4310, and 4312.

5. That part of voting tabulation district 27 consisting of:

a. That part of tract 3814.02 consisting of blocks 1061, 1062, 1063, 1064, 1065, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1113, 1115, 1116, 1117, 1119, 1120, 1190, and 1214.

b. That part of tract 3822 consisting of blocks 2011 and 2012.

6. That part of voting tabulation district 28 consisting of:

a. That part of tract 3808 consisting of blocks 1002, 1003, 1004, 1005, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1019, and 1020.

b. That part of tract 3822 consisting of blocks 4144, 4145, 4194, 4195, 4305, 4308, 4309, and 4311.

7. That part of voting tabulation district 29 consisting of:

a. That part of tract 3820.08 consisting of blocks 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3085, 3086, 3089, 3091, 3092, 3093, 3094, 3095, 3096, 3097, and 3098.

b. That part of tract 3821.08 consisting of block 3001.

8. That part of voting tabulation district 40 consisting of:

a. That part of tract 3820.07 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1126, 1127, 1128, 1129, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, and 1139.

b. That part of tract 3820.08 consisting of blocks 1023, 1024, 1025, 1026, 1027, 1028, 1039, 1040, 1041, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, and 1064.

9. That part of voting tabulation district 49 consisting of:

a. That part of tract 3814.02 consisting of blocks 1118, 1121, 1122, 1123, 1131, 1169, 1170, 1171, 1172, 1173, 1188, 1192, 1193, and 1194.

b. That part of tract 3822 consisting of blocks 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2054, 2055, 2056, 2066, 2067, 2068, 2069, 2070, 2071, 2072, and 2262.

10. That part of voting tabulation district 65 consisting of:

a. That part of tract 3820.08 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1042, 1043, 1044, 1065, 1066, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, and 3090.

11. That part of voting tabulation district 75 consisting of:

a. That part of tract 3821.08 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 2110, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, and 4052.

12. That part of voting tabulation district 77 consisting of:

a. That part of tract 3821.08 consisting of blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, and 4010.

(33) District 33 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 44, 45, 361, 362, 363, 364, 365, 366, 367, 368, 369, 370, 371, 372, 373, 374, 376, 377, 378, 380, 381, 382, 383, 384, 385, 386, 387, 388, 390, 391, 392, 393, 394, 395, 396, 397, 398, 399, 549, 550, 568, 570, 571, 572, 573, 574, 575, 576, 577, 578, 579, 580, 581, 582, 583, 584, 585, 586, 587, 588, 589, 590, 591, 592, 593, 595, 598, 599, 600, 601, 602, 603, 606, 607, 608, 615, 616, 617, 618, 621, 622, 623, 624, 625, 626, 627, 629, 631, 632, 633, 634, 635, 636, 637, 638, 639, 640, 641, 642, 643, 644, 645, 646, 647, 648, 649, 650, 651, 652, 657, 658, 661, 662, 663, 664, 665, 666, 667, 668, 669, 670, 671, 672, 673, 674, 675, 676, 677, 678, 680, 681, 682, 683, 684, 685, 686, 687, 688, 693, 694, 695, 696, 697, 698, 699, 700, 701, 702, 703, 711, 712, 719, 721, 722, 723, 724, 725, 727, 728, 729, 730, 731, 732, 733, 734, 736, 737, 738, 739, 740, 741, 742, 743, 746, 759, 764, 765, 766, 767, 768, 769, 770, 771, 772, 773, 781, 782, 783, 784, 788, 791, 792, 794, 796, 797, 798, 799, 800, 801, 807, 808, 810, 811, 812, 816, 822, 823, 824, 826, 827, 828, 829, 831, 835, 836, 841, 842, 843, 844, 847, 848, 849, 850, 851, 852, 853, 854, 855, 856, 857, 858, 860, 867, 868, 869, 870, 871, 872, 873, and 874.

2. That part of voting tabulation district 353 consisting of:

a. That part of tract 601.21 consisting of block 2005.

3. That part of voting tabulation district 375 consisting of:

a. That part of tract 601.21 consisting of blocks 1000, 1001, 1012, 1013, 1021, 1022, 1025, 2000, 2001, 2002, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3003, 3004, 3005, 3006, 3007, 3008, and 4000.

4. That part of voting tabulation district 379 consisting of:

a. That part of tract 607 consisting of blocks 1004, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009.

5. That part of voting tabulation district 451 consisting of:

a. That part of tract 1103.27 consisting of block 2013.

6. That part of voting tabulation district 523 consisting of:

a. That part of tract 433.01 consisting of blocks 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, and 4028.

b. That part of tract 433.02 consisting of blocks 1011, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1033, 1034, 1036, 1037, 1039, 1040, 1044, 1045, 1046, 1047, 1052, 1053, 1054, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, and 1074.

c. That part of tract 1106 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2033, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3100, 3101, 3102, 3160, 3162, 3164, and 3165.

7. That part of voting tabulation district 526 consisting of:

a. That part of tract 431 consisting of blocks 1033, 1035, 1036, and 1037.

8. That part of voting tabulation district 548 consisting of:

a. That part of tract 433.01 consisting of block 4015.

9. That part of voting tabulation district 561 consisting of:

a. That part of tract 431 consisting of blocks 1034, 2030, 2031, 2032, 2033, 2034, 2035, 2039, and 2040.

b. That part of tract 1106 consisting of blocks 1022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3019, 3020, 3021, 3022, 3156, 3157, 3158, 3159, and 3167.

10. That part of voting tabulation district 620 consisting of:

a. That part of tract 1103.27 consisting of block 2018.

11. That part of voting tabulation district 659 consisting of:

a. That part of tract 704.01 consisting of block 1002.

12. That part of voting tabulation district 660 consisting of:

a. That part of tract 704.01 consisting of blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, and 2052.

13. That part of voting tabulation district 718 consisting of:

a. That part of tract 912.01 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 1022.

14. That part of voting tabulation district 832 consisting of:

a. That part of tract 1103.24 consisting of blocks 3000 and 3001.

15. That part of voting tabulation district 846 consisting of:

a. That part of tract 1103.35 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, and 4002.

b. That part of tract 1103.36 consisting of block 2009.

(34) District 34 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 1, 2, 4, 5, 6, 8, 14, 26, 27, 41, 42, 43, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 60, 61, 63, 64, 65, 66, 67, 68, 71, 72, 73, 74, 75, 76, 80, 92, 93, 94, 103, 104, 107, 108, 112, 113, 114, 116, 122, 133, 405, 406, 408, 409, 410, 411, 412, 413, 458, 459, 462, 463, 464, 465, 466, 467, 468, 469, 470, 471, 472, 475, 476, 477, 478, 479, 480, 481, 482, 483, 484, 485, 486, 487, 488, 489, 490, 505, 506, 507, 508, 509, 510, 511, 512, 513, 514, 516, 522, 534, 535, 536, 545, 546, and 547.

2. That part of voting tabulation district 119 consisting of:

a. That part of tract 505.01 consisting of blocks 2000, 2001, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2015, 2016, and 2017.

b. That part of tract 507.02 consisting of blocks 4000 and 4002.

3. That part of voting tabulation district 120 consisting of:

a. That part of tract 507.02 consisting of blocks 4001, 4003, 4004, and 4006.

4. That part of voting tabulation district 131 consisting of:

a. That part of tract 505.02 consisting of blocks 3000 and 3004.

5. That part of voting tabulation district 543 consisting of:

a. That part of tract 418.01 consisting of blocks 2006, 2007, 2008, and 2009.

6. That part of voting tabulation district 544 consisting of:

a. That part of tract 407.02 consisting of blocks 3006, 3007, and 3016.

(b) That part of Palm Beach County consisting of:

1. All of voting tabulation districts 365, 366, 368, 370, 371, 372, 384, 385, 386, 387, 388, 389, 390, 391, 392, 393, 394, 395, 396, 397, 398, 399, 400, 401, 402, 403, 404, 405, 406, 407, 408, 409, 410, 411, 412, 413, 414, 415, 416, 417, 418, 419, 420, 421, 422, 423, 428, 429, 430, 431, 432, 433, 434, 435, 436, 437, 438, 439, 440, 441, 442, 443, 444, 445, 446, 447, 448, 449, 450, 451, 452, 453, 454, 455, 456, 457, 458, 459, 460, 461, 462, 463, 464, 465, 466, 467, 468, 469, 470, 471, 472, 473, 474, 475, 476, 477, 478, 479, 480, 481, 482, 483, 484, 485, 486, 487, 488, 489, 490, 491, 492, 493, 494, 495, 496, 497, 498, 499, 500, 501, 502, 503, 504, 505, 506, 507, 508, 509, 510, 511, 512, 513, 514, 515, 516, 531, 532, 533, 534, 537, 539, 540, 543, 544, 545, 553, 554, 555, 556, 558, 559, 560, 561, 562, 565, 566, 567, 568, 569, 570, 571, 572, 573, 574, 575, 576, 577, 578, 579, 580, 583, 584, 585, 586, 598, 599, 604, 605, 623, 815, 816, 817, 818, 819, 820, 821, 822, 823, 824, 825, 826, 827, 828, 829, 830, 831, and 849.

2. That part of voting tabulation district 348 consisting of:

a. That part of tract 58.15 consisting of blocks 1009, 1010, and 1021.

3. That part of voting tabulation district 350 consisting of:

a. That part of tract 58.07 consisting of block 3016.

4. That part of voting tabulation district 351 consisting of:

a. That part of tract 58.07 consisting of blocks 4011, 4012, 4013, and 4014.

b. That part of tract 58.08 consisting of blocks 2003, 2004, 2014, 2016, 2017, and 2022.

5. That part of voting tabulation district 833 consisting of:

a. That part of tract 54.11 consisting of blocks 1000, 2000, 2012, 2013, and 2014.

b. That part of tract 74.1 consisting of blocks 1000 and 2000.

c. That part of tract 74.12 consisting of blocks 1000, 1001, and 1002.

d. That part of tract 74.14 consisting of block 1000.

e. That part of tract 74.16 consisting of blocks 2000 and 3016.

f. That part of tract 74.18 consisting of block 1000.

g. That part of tract 74.2 consisting of block 2002.

h. That part of tract 9900 consisting of blocks 20, 21, 22, 23, 24, 25, 26, 27, 28, and 29.

(35) District 35 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 130, 131, 132, 133, 134, 135, 145, 160, 161, 162, 163, 164, 165, 166, 167, 179, 180, 181, 182, 183, 184, 185, 186, 187, 215, 217, 218, 221, 222, 223, 224, 225, 227, 765, 766, 769, 770, 771, 790, 791, 813, 814, 818, 827, 829, 830, 834, 835, 839, 840, 858, 859, 868, 869, 880, 881, 882, 884, 885, 886, 887, 888, 889, 890, 891, 892, 893, 894, 895, 896, 897, 898, 899, 900, 901, 902, 903, 904, 905, 906, 907, 908, 912, 913, 914, 916, 918, 919, 941, 942, 943, 944, 946, 947, 948, 966, 967, 968, 969, 970, 971, 972, 973, 974, 975, 976, 977, 978, 979, 982, 990, 991, 992, 994, 995, 996, 997, 998, 999, 1000, 1001, 1002, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1222, 1223, 1236, 1237, 1238, 1240, 1244, 1247, 1248, 1249, 1250, 1251, 1254, 1258, 1280, 1281, 1292, 1293, 1294, 1310, 1311, 1312, 1313, 1314, 1351, 1356, 1359, 1363, 1364, 1378, 1380, 1388, 1412, 1413, 1414, 1432, 1433, 1434, 1435, 1436, 1438, 1439, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, and 1453.

2. That part of voting tabulation district 124 consisting of:

a. That part of tract 97.06 consisting of blocks 2013 and 2014.

3. That part of voting tabulation district 175 consisting of:

a. That part of tract 11.02 consisting of blocks 3004, 3007, 3011, 3016, 4000, 4001, 4004, 4005, and 4006.

4. That part of voting tabulation district 800 consisting of:

a. That part of tract 66.02 consisting of blocks 2008 and 5001.

b. That part of tract 67.02 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4002, and 4008.

5. That part of voting tabulation district 819 consisting of:

a. That part of tract 27.02 consisting of blocks 1034, 1035, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2021, 2022, 2023, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, and 2036.

6. That part of voting tabulation district 820 consisting of:

a. That part of tract 37.02 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 5000, 5001, 5002, 5003, 5005, 6000, 6003, 6014, 6015, 6016, 6017, 7000, 7001, 7002, and 7003.

7. That part of voting tabulation district 945 consisting of:

a. That part of tract 76.04 consisting of blocks 4025, 4028, and 4029.

b. That part of tract 78.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, and 1030.

8. That part of voting tabulation district 981 consisting of:

a. That part of tract 72 consisting of blocks 3004, 3010, 3011, 3012, 3013, 3014, 4001, 4002, 4003, 4007, 4008, 4009, 4010, and 4018.

9. That part of voting tabulation district 987 consisting of:

a. That part of tract 79.01 consisting of blocks 1013, 1018, 1019, 1020, 1021, 1028, 1035, 1036, and 1043.

10. That part of voting tabulation district 1012 consisting of:

a. That part of tract 76.04 consisting of blocks 4030 and 4031.

11. That part of voting tabulation district 1214 consisting of:

a. That part of tract 102.07 consisting of block 1026.

12. That part of voting tabulation district 1224 consisting of:

a. That part of tract 106.09 consisting of blocks 1007, 1008, 1009, 1018, 1019, 1022, 1023, 1026, 1027, 1029, and 3012.

b. That part of tract 106.17 consisting of blocks 1000, 1004, 1006, 1007, 1008, and 1034.

13. That part of voting tabulation district 1276 consisting of:

a. That part of tract 107.04 consisting of blocks 2007, 2008, 2009, 2010, 2014, 2030, 2031, 2032, 2033, 2041, 2046, 2047, 2048, 2049, 2107, 3087, 3108, 3110, 3111, 3115, 3116, 4056, 4059, and 4060.

b. That part of tract 9807 consisting of blocks 1014, 1015, 1026, 1027, 1028, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1114, and 1115.

14. That part of voting tabulation district 1279 consisting of:

a. That part of tract 107.04 consisting of blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, and 1017.

b. That part of tract 9807 consisting of blocks 1029, 1030, 1031, 1032, 1096, 1097, and 1098.

15. That part of voting tabulation district 1290 consisting of:

a. That part of tract 107.04 consisting of block 3065.

16. That part of voting tabulation district 1315 consisting of:

a. That part of tract 109 consisting of blocks 2004, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2030, and 2031.

17. That part of voting tabulation district 1329 consisting of:

a. That part of tract 110.01 consisting of blocks 1000 and 1001.

b. That part of tract 110.03 consisting of blocks 3012 and 3013.

18. That part of voting tabulation district 1373 consisting of:

a. That part of tract 107.04 consisting of blocks 3000, 3100, 3117, 3118, and 3119.

b. That part of tract 9900 consisting of blocks 51 and 53.

(36) District 36 is composed of:

(a) That part of Broward County consisting of:

1. All of voting tabulation districts 422, 423, 424, 444, 445, 446, 447, 448, 679, 689, 690, 691, 692, 704, 705, 706, 707, 708, 709, 710, 713, 714, 715, 716, 717, 720, 726, 735, 744, 745, 747, 748, 749, 750, 751, 752, 753, 754, 755, 756, 757, 758, 760, 761, 762, 763, 774, 775, 776, 777, 778, 779, 780, 785, 786, 787, 790, 793, 795, 802, 803, 805, 806, 837, 838, 839, 840, 845, 859, 861, 862, and 863.

2. That part of voting tabulation district 718 consisting of:

a. That part of tract 912.01 consisting of blocks 1000, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1041, and 1042.

3. That part of voting tabulation district 846 consisting of:

a. That part of tract 1103.36 consisting of block 2007.

(b) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 61, 125, 126, 127, 128, 129, 136, 137, 138, 139, 140, 141, 142, 143, 144, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 168, 169, 170, 171, 172, 173, 174, 195, 196, 197, 198, 199, 200, 201, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 216, 219, 226, 228, 229, 230, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 304, 306, 325, 326, 327, 342, 343, 345, 347, 348, 349, 350, 352, 353, 355, 360, 375, 376, 377, 378, 379, 380, 381, 382, 421, 468, and 469.

2. That part of voting tabulation district 124 consisting of:

a. That part of tract 2.02 consisting of block 4005.

b. That part of tract 2.13 consisting of blocks 1000, 1001, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2015, 2016, 2017, 2021, 2022, and 2034.

c. That part of tract 2.14 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, and 4013.

3. That part of voting tabulation district 175 consisting of:

a. That part of tract 3.07 consisting of blocks 3014, 3015, 3016, 3017, 3019, 3020, and 3021.

b. That part of tract 3.08 consisting of blocks 1012 and 1018.

c. That part of tract 11.01 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, and 3031.

d. That part of tract 11.02 consisting of block 4002.

4. That part of voting tabulation district 303 consisting of:

a. That part of tract 5.03 consisting of blocks 3012, 3013, 3018, 3019, 3020, 3021, 3042, 4022, 4023, 4024, 4025, 4026, 4027, and 4030.

5. That part of voting tabulation district 305 consisting of:

a. That part of tract 4.11 consisting of blocks 3007, 3010, and 3015.

6. That part of voting tabulation district 346 consisting of:

a. That part of tract 4.04 consisting of blocks 2017, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023.

7. That part of voting tabulation district 420 consisting of:

a. That part of tract 5.05 consisting of blocks 2000, 2001, 2002, 2004, 2008, 2009, 2010, 2011, 2012, 2013, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2094, 2095, 2096, 2097, and 2098.

(37) District 37 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 551, 552, 554, 605, 606, 623, 627, 628, 629, 630, 631, 633, 634, 635, 636, 638, 639, 640, 641, 642, 643, 644, 645, 646, 647, 648, 649, 650, 651, 652, 653, 654, 655, 656, 657, 658, 683, 684, 685, 686, 687, 688, 689, 690, 695, 696, 697, 712, 715, 716, 730, 731, 732, 733, 734, 735, 736, 738, 739, 740, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1053, 1056, 1057, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1091, 1092, 1093, 1108, 1109, 1110, 1111, 1112, 1113, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1160, 1161, 1163, 1165, 1166, 1167, 1168, 1169, 1171, 1172, 1173, 1174, 1196, 1197, 1217, 1218, 1219, 1239, 1242, 1245, 1246, 1252, 1253, 1267, 1392, 1393, and 1398.

2. That part of voting tabulation district 510 consisting of:

a. That part of tract 142 consisting of blocks 1012, 1013, 1014, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, and 2032.

b. That part of tract 143 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, and 1035.

3. That part of voting tabulation district 553 consisting of:

a. That part of tract 141 consisting of blocks 1041 and 1042.

b. That part of tract 144 consisting of blocks 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2042, 2043, 2048, 2049, and 2050.

4. That part of voting tabulation district 632 consisting of:

a. That part of tract 90.1 consisting of blocks 1172 and 1173.

b. That part of tract 90.23 consisting of blocks 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1012, 1013, 1022, and 2000.

5. That part of voting tabulation district 637 consisting of:

a. That part of tract 141 consisting of block 1099.

b. That part of tract 144 consisting of blocks 2001, 2002, 2046, and 2047.

6. That part of voting tabulation district 659 consisting of:

a. That part of tract 89.06 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1012, 3000, 3001, and 3010.

b. That part of tract 89.07 consisting of block 1020.

7. That part of voting tabulation district 723 consisting of:

a. That part of tract 141 consisting of blocks 1083, 1089, and 1090.

8. That part of voting tabulation district 724 consisting of:

a. That part of tract 141 consisting of blocks 1032, 1038, 1044, 1045, 1046, 1047, 1048, 1072, 1073, 1074, 1075, 1076, 1077, 1078, and 1098.

9. That part of voting tabulation district 1048 consisting of:

a. That part of tract 86.01 consisting of blocks 1008 and 1009.

b. That part of tract 86.02 consisting of blocks 1009, 1010, 1011, 2007, 2012, 2013, 2014, 2015, 2020, 2021, and 2022.

10. That part of voting tabulation district 1058 consisting of:

a. That part of tract 156 consisting of blocks 1005, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2015, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2029.

11. That part of voting tabulation district 1090 consisting of:

a. That part of tract 84.17 consisting of blocks 1000, 2000, 2001, 5001, and 5002.

12. That part of voting tabulation district 1097 consisting of:

a. That part of tract 84.05 consisting of blocks 4001, 4002, 4003, and 4004.

13. That part of voting tabulation district 1107 consisting of:

a. That part of tract 84.14 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, and 2052.

14. That part of voting tabulation district 1170 consisting of:

a. That part of tract 180 consisting of block 3066.

b. That part of tract 182 consisting of block 1009.

c. That part of tract 196 consisting of blocks 1008 and 1009.

15. That part of voting tabulation district 1175 consisting of:

a. That part of tract 83.04 consisting of block 3000.

b. That part of tract 84.14 consisting of blocks 3019, 3020, 3021, 3022, 3033, 3034, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, and 4027.

16. That part of voting tabulation district 1227 consisting of:

a. That part of tract 102.01 consisting of blocks 2062 and 2063.

b. That part of tract 104 consisting of blocks 2021, 2022, 2023, 2037, 2038, 2054, 2056, 2057, 2058, 2059, 2060, 2061, 2063, 2065, 2066, 2067, 2068, 2076, 2077, 2078, 2079, 2080, 2082, 2086, and 2087.

17. That part of voting tabulation district 1228 consisting of:

a. That part of tract 102.01 consisting of blocks 1098, 1100, 1112, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2064, 2065, and 2066.

b. That part of tract 104 consisting of blocks 2001, 2002, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, and 2062.

18. That part of voting tabulation district 1345 consisting of:

a. That part of tract 104 consisting of blocks 2098, 2099, 2101, 2106, 2111, 2112, 2113, 2114, 2119, 2120, 2121, 2122, and 2126.

19. That part of voting tabulation district 1384 consisting of:

a. That part of tract 104 consisting of block 2102.

(38) District 38 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 202, 231, 232, 287, 288, 289, 290, 309, 311, 312, 313, 314, 330, 331, 332, 333, 351, 354, 356, 357, 383, 384, 385, 386, 387, 388, 389, 390, 391, 392, 393, 394, 395, 396, 397, 398, 399, 400, 401, 402, 403, 404, 405, 406, 407, 408, 409, 410, 411, 412, 413, 414, 415, 416, 417, 418, 419, 422, 423, 424, 425, 426, 427, 428, 429, 430, 431, 432, 433, 434, 435, 436, 437, 438, 439, 440, 441, 442, 443, 444, 445, 446, 447, 448, 449, 450, 451, 452, 453, 454, 455, 456, 457, 458, 459, 460, 461, 462, 463, 464, 465, 466, 467, 470, 471, 472, 473, 474, 475, 476, 477, 478, 479, 480, 481, 483, 484, 485, 486, 487, 488, 489, 490, 491, 492, 493, 494, 495, 496, 497, 498, 499, 500, 501, 502, 503, 504, 505, 506, 507, 508, 509, 511, 512, 513, 514, 515, 516, 517, 518, 519, 520, 521, 522, 523, 524, 525, 526, 527, 528, 529, 530, 531, 532, 533, 534, 535, 536, 537, 538, 539, 540, 541, 542, 543, 544, 545, 546, 547, 548, 549, 550, 555, 556, 557, 558, 560, 561, 562, 563, 564, 565, 566, 567, 568, 569, 570, 571, 572, 573, 574, 575, 576, 577, 578, 579, 580, 581, 582, 583, 584, 585, 586, 587, 588, 589, 590, 591, 592, 593, 594, 595, 596, 597, 598, 599, 600, 602, 603, 604, 701, 703, 713, 714, 717, 718, 719, 720, 721, 722, 725, 726, 741, 742, 743, 744, 745, 746, 747, 748, 749, 750, 751, 752, 753, 754, 755, 756, 757, 758, 759, 760, 761, 762, and 763.

2. That part of voting tabulation district 303 consisting of:

a. That part of tract 4.12 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, and 4032.

b. That part of tract 5.03 consisting of blocks 3022, 3023, 3024, 3025, 3026, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3041, 4028, 4029, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, and 4057.

3. That part of voting tabulation district 307 consisting of:

a. That part of tract 4.08 consisting of blocks 3000 and 3001.

4. That part of voting tabulation district 310 consisting of:

a. That part of tract 4.08 consisting of block 3003.

5. That part of voting tabulation district 346 consisting of:

a. That part of tract 4.12 consisting of blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, and 4013.

6. That part of voting tabulation district 420 consisting of:

a. That part of tract 5.03 consisting of block 3017.

7. That part of voting tabulation district 482 consisting of:

a. That part of tract 47.02 consisting of block 1010.

b. That part of tract 9805 consisting of blocks 1041, 1042, 1045, and 1051.

8. That part of voting tabulation district 559 consisting of:

a. That part of tract 124 consisting of blocks 4034, 4035, 4036, 4037, 4038, 4039, 4049, 4050, 4051, 4052, 4053, 4056, 4057, 4058, 4059, 4060, 4066, 4067, 4068, 4069, 4070, 4071, 4079, 4080, and 4081.

b. That part of tract 125 consisting of blocks 1009, 1010, 1011, 1012, and 1022.

9. That part of voting tabulation district 601 consisting of:

a. That part of tract 90.1 consisting of blocks 1026, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1073, 1074, 1075, 1076, 1077, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1103, 1104, 1123, 1125, 1206, 1207, 2023, 2024, 2025, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, and 3047.

b. That part of tract 90.35 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1012, 1013, 3026, 3027, 3028, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, and 4013.

10. That part of voting tabulation district 702 consisting of:

a. That part of tract 90.1 consisting of blocks 1085, 1086, 1208, and 1209.

11. That part of voting tabulation district 704 consisting of:

a. That part of tract 90.1 consisting of blocks 3000, 3001, and 3048.

b. That part of tract 91 consisting of blocks 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2149, 2150, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2168, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2214, and 2215.

12. That part of voting tabulation district 723 consisting of:

a. That part of tract 140 consisting of blocks 1009, 1010, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, and 1027.

13. That part of voting tabulation district 724 consisting of:

a. That part of tract 90.1 consisting of blocks 1071, 1072, 1078, 1079, 1080, and 1081.

b. That part of tract 90.36 consisting of blocks 2039 and 2044.

c. That part of tract 90.38 consisting of block 1020.

d. That part of tract 90.39 consisting of blocks 1020, 1021, and 1033.

e. That part of tract 90.4 consisting of blocks 1021, 1022, 1041, 1042, and 1043.

f. That part of tract 90.43 consisting of blocks 4046 and 4047.

g. That part of tract 90.44 consisting of block 1027.

h. That part of tract 125 consisting of block 1021.

i. That part of tract 140 consisting of blocks 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1040, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1168, 1169, 1178, 1179, 1180, 1182, 1183, 1184, and 1185.

j. That part of tract 141 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1023, 1024, 1029, and 1030.

(39) District 39 is composed of:

(a) All of Hendry County.

(b) All of Monroe County.

(c) That part of Collier County consisting of:

1. All of voting tabulation districts 11, 13, 109, 111, 121, 122, 123, 124, 134, and 143.

2. That part of voting tabulation district 112 consisting of:

a. That part of tract 111.02 consisting of blocks 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1044, 1045, 1046, 1047, 1048, 1061, 1066, 1067, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1105, 1106, 1107, and 1108.

3. That part of voting tabulation district 131 consisting of:

a. That part of tract 111.02 consisting of blocks 1068 and 3216.

4. That part of voting tabulation district 140 consisting of:

a. That part of tract 111.02 consisting of blocks 3263, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, and 3447.

(d) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 176, 177, 178, 188, 189, 190, 191, 192, 193, 194, 220, 308, 315, 316, 317, 318, 319, 320, 321, 322, 323, 324, 328, 329, 334, 335, 336, 337, 338, 339, 340, 341, 344, 358, 361, 362, 363, 364, 365, 369, 370, 371, 372, 373, 727, 728, 729, 737, 764, 772, 773, 774, 775, 776, 777, 778, 779, 784, 785, 786, 787, 788, 789, 792, 793, 794, 795, 796, 797, 798, 806, 807, 808, 809, 810, 811, 812, 815, 816, 817, 823, 824, 825, 828, 883, 909, 920, 922, 1162, 1164, 1176, 1177, 1178, 1192, 1193, 1194, 1195, 1198, 1199, 1200, 1212, 1213, 1215, 1216, 1220, 1221, 1225, 1226, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1243, 1255, 1256, 1257, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1277, 1278, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1291, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1346, 1347, 1348, 1349, 1350, 1352, 1353, 1354, 1355, 1357, 1358, 1360, 1361, 1362, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1374, 1375, 1376, 1377, 1379, 1381, 1382, 1383, 1385, 1386, 1387, 1389, 1390, 1391, 1394, 1395, 1396, 1397, 1399, 1400, 1401, 1403, 1404, 1405, 1406, and 1440.

2. That part of voting tabulation district 175 consisting of:

a. That part of tract 11.02 consisting of blocks 3003, 3008, 3009, 3012, 3013, 3014, 3015, 3017, 3018, 3019, 3020, 4003, 4007, 4008, 4009, 4010, and 4011.

3. That part of voting tabulation district 305 consisting of:

a. That part of tract 4.11 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2016.

4. That part of voting tabulation district 307 consisting of:

a. That part of tract 4.08 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1015, 1016, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2024, 2025, 2026, 2027, 2028, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4012, 4013, 4014, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4024, 4025, 4028, and 4029.

5. That part of voting tabulation district 310 consisting of:

a. That part of tract 4.08 consisting of blocks 2021, 2022, and 2023.

6. That part of voting tabulation district 366 consisting of:

a. That part of tract 17.03 consisting of blocks 3031, 3032, 3037, 3038, 3041, 3042, 3043, 3044, 3045, 3046, 3049, 3050, 3051, 3052, 3053, 3054, 3056, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3078, and 3079.

b. That part of tract 50.01 consisting of block 1001.

7. That part of voting tabulation district 374 consisting of:

a. That part of tract 50.01 consisting of blocks 1000 and 1002.

b. That part of tract 9805 consisting of blocks 1057, 1058, 1059, 1060, 1062, 1063, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1126, and 1132.

8. That part of voting tabulation district 482 consisting of:

a. That part of tract 47.02 consisting of block 1009.

b. That part of tract 49.01 consisting of blocks 1000, 1001, and 1002.

c. That part of tract 91 consisting of blocks 2185, 2186, 2187, 3000, 3001, 3002, 3003, and 3004.

d. That part of tract 9805 consisting of blocks 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1047, 1048, 1053, 1054, 1056, 1061, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1127, 1128, 1129, 1130, 1131, 1133, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1162, 1163, 1164, 1165, 1176, 1177, 1179, 1180, 1181, 1182, 1187, 1188, 1189, 1190, 1191, 1192, 1198, 1201, 1211, 1212, 1213, 1214, 1215, 1216, and 1217.

9. That part of voting tabulation district 510 consisting of:

a. That part of tract 142 consisting of block 2001.

10. That part of voting tabulation district 553 consisting of:

a. That part of tract 141 consisting of block 1040.

11. That part of voting tabulation district 559 consisting of:

a. That part of tract 124 consisting of blocks 4054 and 4055.

b. That part of tract 140 consisting of blocks 1007 and 1008.

12. That part of voting tabulation district 601 consisting of:

a. That part of tract 90.1 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1099, 1100, 1101, 1102, 1129, 1130, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1141, 1144, 1145, 1146, 1147, 1149, 1150, 1151, 1152, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1203, 1204, 1205, 1210, 1211, 1212, and 1213.

13. That part of voting tabulation district 624 consisting of:

a. That part of tract 90.1 consisting of blocks 1154, 1155, 1156, and 1202.

b. That part of tract 90.24 consisting of block 3001.

14. That part of voting tabulation district 632 consisting of:

a. That part of tract 90.1 consisting of blocks 1161, 1162, 1168, 1169, 1170, 1171, 1176, 1177, 1178, 1179, 1180, 1181, and 1182.

b. That part of tract 90.23 consisting of blocks 1000 and 1005.

15. That part of voting tabulation district 637 consisting of:

a. That part of tract 141 consisting of block 1100.

b. That part of tract 144 consisting of block 2000.

16. That part of voting tabulation district 694 consisting of:

a. That part of tract 90.1 consisting of blocks 1148, 1153, 1157, 1158, 1159, 1174, 1175, and 1200.

b. That part of tract 90.3 consisting of block 2003.

17. That part of voting tabulation district 702 consisting of:

a. That part of tract 90.1 consisting of blocks 1082, 1083, 1084, 1095, 1096, 1097, 1098, 1119, 1120, 1121, 1126, 1127, 1128, 1131, 1139, 1140, 1142, 1143, 1163, 1164, 1165, 1166, and 1167.

18. That part of voting tabulation district 704 consisting of:

a. That part of tract 91 consisting of blocks 2151, 2152, 2153, 2167, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2192, 2193, 2194, 2195, and 2196.

b. That part of tract 9805 consisting of blocks 1134, 1135, 1136, 1137, 1138, 1139, 1150, 1183, and 1186.

19. That part of voting tabulation district 705 consisting of:

a. That part of tract 90.1 consisting of blocks 1160 and 1201.

b. That part of tract 90.24 consisting of block 3002.

c. That part of tract 90.28 consisting of blocks 3000, 3001, and 3002.

20. That part of voting tabulation district 723 consisting of:

a. That part of tract 140 consisting of blocks 1005, 1006, 1011, 1012, 1028, 1029, 1170, 1171, 1172, 1173, 1174, 1175, and 1176.

b. That part of tract 141 consisting of blocks 1082, 1084, 1085, 1086, 1087, 1088, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, and 1123.

21. That part of voting tabulation district 724 consisting of:

a. That part of tract 141 consisting of blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1025, 1026, 1027, 1028, 1031, 1033, 1034, 1035, 1036, 1037, 1039, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1079, 1080, and 1081.

22. That part of voting tabulation district 819 consisting of:

a. That part of tract 27.02 consisting of blocks 2019, 2020, 2024, and 2025.

23. That part of voting tabulation district 820 consisting of:

a. That part of tract 37.02 consisting of blocks 6001, 6002, 6004, 6005, 6006, 6007, and 6009.

24. That part of voting tabulation district 921 consisting of:

a. That part of tract 24.03 consisting of blocks 1006, 1007, 1008, 1009, 1010, 1012, 1016, and 1017.

25. That part of voting tabulation district 1170 consisting of:

a. That part of tract 115 consisting of block 3124.

b. That part of tract 180 consisting of blocks 3044, 3067, and 3068.

c. That part of tract 182 consisting of blocks 1010, 1011, 1012, 1013, and 1014.

d. That part of tract 9809 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, and 1031.

26. That part of voting tabulation district 1175 consisting of:

a. That part of tract 83.04 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 3001, 3002, 3003, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 5004, and 5007.

27. That part of voting tabulation district 1214 consisting of:

a. That part of tract 102.07 consisting of blocks 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, and 2024.

b. That part of tract 102.08 consisting of blocks 1000, 1001, 2000, 2001, 2002, 2003, 3006, 4015, 4021, 4022, 4023, and 4026.

c. That part of tract 102.1 consisting of blocks 1000, 1001, 1002, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, and 4011.

28. That part of voting tabulation district 1224 consisting of:

a. That part of tract 105 consisting of blocks 7013, 7014, 7018, and 7021.

b. That part of tract 106.14 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4019, 4020, 4021, 4022, 4023, 4024, and 4025.

c. That part of tract 106.17 consisting of blocks 1001, 1002, 1003, and 1005.

29. That part of voting tabulation district 1227 consisting of:

a. That part of tract 104 consisting of block 2069.

30. That part of voting tabulation district 1228 consisting of:

a. That part of tract 102.09 consisting of block 1028.

31. That part of voting tabulation district 1276 consisting of:

a. That part of tract 107.04 consisting of blocks 1000, 1001, 1002, 1003, 1006, 3068, 3069, 3083, 3084, 3086, 3112, 4005, and 4042.

b. That part of tract 9807 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, and 1113.

32. That part of voting tabulation district 1279 consisting of:

a. That part of tract 107.04 consisting of blocks 4029, 4035, 4036, 4040, 4041, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4061, 4062, 4076, 4077, and 4079.

33. That part of voting tabulation district 1290 consisting of:

a. That part of tract 107.04 consisting of blocks 3053, 3060, and 3067.

34. That part of voting tabulation district 1315 consisting of:

a. That part of tract 109 consisting of block 2024.

b. That part of tract 111.02 consisting of blocks 1042, 1043, 1046, 1047, and 1048.

35. That part of voting tabulation district 1329 consisting of:

a. That part of tract 110.01 consisting of blocks 1002, 1003, 1004, 1013, 1014, 1015, 1016, 1017, 2017, and 2018.

b. That part of tract 110.03 consisting of block 3011.

36. That part of voting tabulation district 1345 consisting of:

a. That part of tract 108.02 consisting of block 2006.

37. That part of voting tabulation district 1373 consisting of:

a. That part of tract 114.01 consisting of blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3455, 3470, 3492, 3493, 3494, 3495, 3496, 3497, 3498, 3505, 3514, 3515, 3516, 3518, 3519, 3520, 3521, 3522, 3523, 3524, 3525, 3526, 3527, 3528, 3529, 3530, 3531, 3532, 3533, 3534, 3535, 3536, 3537, 3538, 3539, 3540, 3541, 3543, 3544, 3545, 3547, 3548, 3549, 3550, 3551, 3552, 3553, 3554, 3555, 3556, 3557, 3558, 3559, 3560, 3561, 3562, 3563, 3564, 3565, 3566, 3567, 3568, 3569, 3571, 3572, 3573, 3574, 3575, 3576, 3577, 3578, 3579, 3580, 3581, 3582, 3583, 3584, 3585, 3586, 3587, 3588, 3589, 3593, 3594, 3595, 3596, 3597, 3598, 3599, 3600, 3601, 3604, 3605, 3606, 3607, 3608, 3609, 3610, 3611, 3617, 3618, 3620, 3622, 3623, 3624, 5003, 5004, 5005, 5006, 5007, 5021, 5022, 5023, 5025, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5132, 5133, 5134, 5135, 5136, 5137, 5165, 5173, 5174, 5175, 5176, 5180, 5181, and 5182.

b. That part of tract 9801 consisting of blocks 1031, 1037, 1038, and 1041.

c. That part of tract 9900 consisting of blocks 50, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 67, 68, 69, 70, 71, and 72.

38. That part of voting tabulation district 1384 consisting of:

a. That part of tract 104 consisting of block 2103.

b. That part of tract 107.03 consisting of blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.

(40) District 40 is composed of:

(a) That part of Miami-Dade County consisting of:

1. All of voting tabulation districts 367, 368, 607, 608, 609, 610, 611, 612, 613, 614, 615, 616, 617, 618, 619, 620, 621, 622, 625, 626, 660, 661, 662, 663, 664, 665, 666, 667, 668, 669, 670, 671, 672, 673, 674, 675, 676, 677, 678, 679, 680, 681, 682, 691, 692, 693, 698, 699, 700, 706, 707, 708, 709, 710, 711, 767, 768, 780, 781, 782, 783, 799, 801, 802, 803, 804, 805, 821, 822, 826, 831, 832, 833, 836, 837, 838, 841, 842, 843, 844, 845, 846, 847, 848, 849, 850, 851, 852, 853, 854, 855, 856, 857, 860, 861, 862, 863, 864, 865, 866, 870, 871, 872, 873, 874, 875, 876, 877, 878, 879, 910, 911, 915, 917, 923, 924, 925, 926, 927, 928, 929, 930, 931, 932, 933, 934, 935, 936, 937, 938, 939, 940, 949, 950, 951, 952, 953, 954, 955, 956, 957, 958, 959, 960, 961, 962, 963, 964, 965, 980, 983, 985, 986, 988, 989, 993, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1049, 1050, 1051, 1052, 1054, 1055, 1094, 1095, 1096, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1114, 1115, 1146, 1147, 1148, 1157, 1158, 1159, 1179, 1180, 1241, 1402, 1407, 1408, 1409, 1410, 1411, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, and 1437.

2. That part of voting tabulation district 366 consisting of:

a. That part of tract 17.03 consisting of blocks 1026, 1031, 1035, 1036, 2002, 2003, 2008, 2009, 3036, 3039, 3040, 3047, 3048, 3055, 3059, 3060, 3061, 3062, and 3063.

3. That part of voting tabulation district 374 consisting of:

a. That part of tract 50.01 consisting of blocks 3000 and 6000.

4. That part of voting tabulation district 482 consisting of:

a. That part of tract 9805 consisting of blocks 1161, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1178, 1184, 1185, 1194, 1195, 1196, 1197, 1199, 1200, 1202, 1203, 1204, 1205, 1206, 1207, and 1209.

5. That part of voting tabulation district 624 consisting of:

a. That part of tract 90.24 consisting of blocks 1000, 3000, 3004, 3005, 3007, and 3018.

b. That part of tract 90.27 consisting of blocks 1000, 1001, 2001, 2002, 3004, and 3005.

6. That part of voting tabulation district 659 consisting of:

a. That part of tract 89.02 consisting of blocks 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3029, 3030, 3031, 4016, and 4018.

7. That part of voting tabulation district 694 consisting of:

a. That part of tract 90.3 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022.

b. That part of tract 90.31 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, and 2005.

8. That part of voting tabulation district 705 consisting of:

a. That part of tract 90.24 consisting of blocks 3003, 3012, 3013, and 3014.

b. That part of tract 90.28 consisting of blocks 1001, 1006, 3003, 3004, 3005, 3007, 3008, 3009, 3010, and 3017.

9. That part of voting tabulation district 800 consisting of:

a. That part of tract 66.02 consisting of blocks 2004, 2005, 2006, 2007, 2009, 5000, 6000, and 6004.

10. That part of voting tabulation district 921 consisting of:

a. That part of tract 24.03 consisting of blocks 1013, 1014, 1015, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, and 1030.

11. That part of voting tabulation district 945 consisting of:

a. That part of tract 76.04 consisting of block 4027.

12. That part of voting tabulation district 981 consisting of:

a. That part of tract 74 consisting of blocks 2011, 2013, 2014, 2015, 2016, and 2052.

13. That part of voting tabulation district 987 consisting of:

a. That part of tract 9803 consisting of blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1028, 1029, 1032, 1033, and 1034.

14. That part of voting tabulation district 1012 consisting of:

a. That part of tract 76.04 consisting of blocks 2000, 2001, 2002, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, and 4026.

15. That part of voting tabulation district 1048 consisting of:

a. That part of tract 86.01 consisting of blocks 1010, 1011, 1012, 1013, 1014, 1015, 1016, and 1017.

b. That part of tract 86.02 consisting of blocks 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, and 1023.

16. That part of voting tabulation district 1058 consisting of:

a. That part of tract 156 consisting of blocks 2016 and 2017.

17. That part of voting tabulation district 1090 consisting of:

a. That part of tract 84.17 consisting of block 5000.

18. That part of voting tabulation district 1097 consisting of:

a. That part of tract 84.05 consisting of blocks 4000, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, and 6014.

19. That part of voting tabulation district 1107 consisting of:

a. That part of tract 84.15 consisting of blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 4000, 4001, 4002, 4003, 4004, and 4005.

History.—s. 3, CS for SJR 1176, 2012 Regular Session; s. 1, CS for SJR 2-B, 2012 Special Session B.

1Note.—

A. On March 9, 2012, reapportionment of senatorial districts by Committee Substitute for Senate Joint Resolution 1176, 2012 Regular Session, was invalidated by the Florida Supreme Court in In re: Senate Joint Resolution of Legislative Apportionment 1176, 83 So. 3d 597 (Fla. 2012). Section 1, Committee Substitute for Senate Joint Resolution 2-B, 2015 Special Session B, readopted and amended s. 3, Committee Substitute for Senate Joint Resolution 1176, to address the invalidity issue. The Supreme Court approved the 2012 reapportionment plan based on a facial review conducted on a limited record in In re: Senate Joint Resolution of Legislative Apportionment 2-B, 89 So. 3d 872 (Fla. 2012).

B. In response to the Supreme Court’s holding in The League of Women Voters of Florida v. Detzner, 172 So. 3d 363 (Fla. 2015), invalidating the Legislature’s congressional map, the Legislature consented to entry of judgment invalidating the 2012 Senate reapportionment plan, Case No. 2012-CA-2842 (2d Cir. Fla.). A special session to adopt a remedial plan ended without a plan enactment, and the circuit court chose one of the plaintiff’s plans in The League of Women Voters of Florida v. Detzner, Case No. 2012-CA-2842 (2d Cir. Fla.) on December 30, 2015.



10.14 - Territory not specified for inclusion in any district.

10.14 Territory not specified for inclusion in any district.—Any portion of the state which is not stated in this joint resolution as being included in any district described in this joint resolution but which is entirely surrounded by a district shall be deemed to be included within the surrounding district. Any portion of the state which is not included in any district described in this joint resolution and which is not entirely surrounded by a district shall be included within that district contiguous to the portion that contains the least population per legislator according to the United States Decennial Census of 2010; however, if every district contiguous to such portion has an equal population, such portion shall be included within the lowest-numbered district that is contiguous to such portion.

History.—s. 4, CS for SJR 1176, 2012 Regular Session.



10.15 - Territory specified for inclusion in one district which is noncontiguous.

10.15 Territory specified for inclusion in one district which is noncontiguous.—If any district described in this joint resolution is composed of noncontiguous territory, the noncontiguous portion that has the least population shall be included in the district that is contiguous to such portion and that has the least population; however, if every district contiguous to such portion has an equal population, such portion shall be included within the lowest-numbered district that is contiguous to such portion.

History.—s. 5, CS for SJR 1176, 2012 Regular Session.



10.16 - Districts to constitute representative and senatorial districts of state.

110.16 Districts to constitute representative and senatorial districts of state.—The districts created by this joint resolution constitute and form the representative and senatorial districts of the state, and members of the Legislature shall be elected in and for these representative and senatorial districts as provided by law.

History.—s. 6, CS for SJR 1176, 2012 Regular Session.

1Note.—

A. On March 9, 2012, reapportionment of senatorial districts by Committee Substitute for Senate Joint Resolution 1176, 2012 Regular Session, was invalidated by the Florida Supreme Court in In re: Senate Joint Resolution of Legislative Apportionment 1176, 83 So. 3d 597 (Fla. 2012). Section 1, Committee Substitute for Senate Joint Resolution 2-B, 2015 Special Session B, readopted and amended s. 3, Committee Substitute for Senate Joint Resolution 1176, to address the invalidity issue. The Supreme Court approved the 2012 reapportionment plan based on a facial review conducted on a limited record in In re: Senate Joint Resolution of Legislative Apportionment 2-B, 89 So. 3d 872 (Fla. 2012).

B. In response to the Supreme Court’s holding in The League of Women Voters of Florida v. Detzner, 172 So. 3d 363 (Fla. 2015), invalidating the Legislature’s congressional map, the Legislature consented to entry of judgment invalidating the 2012 Senate reapportionment plan, Case No. 2012-CA-2842 (2d Cir. Fla.). A special session to adopt a remedial plan ended without a plan enactment, and the circuit court chose one of the plaintiff’s plans in The League of Women Voters of Florida v. Detzner, Case No. 2012-CA-2842 (2d Cir. Fla.) on December 30, 2015.



10.17 - Severability.

110.17 Severability.—If any provision of this joint resolution or the application thereof to any person or circumstance is held invalid, or if any representative or senatorial district established in this joint resolution is held invalid, the invalidity does not affect other provisions or applications of this joint resolution, or any other districts established in this joint resolution, which can be given effect without the invalid provision or application, and to this end the provisions of this joint resolution are severable.

History.—s. 7, CS for SJR 1176, 2012 Regular Session.

1Note.—

A. On March 9, 2012, reapportionment of senatorial districts by Committee Substitute for Senate Joint Resolution 1176, 2012 Regular Session, was invalidated by the Florida Supreme Court in In re: Senate Joint Resolution of Legislative Apportionment 1176, 83 So. 3d 597 (Fla. 2012). Section 1, Committee Substitute for Senate Joint Resolution 2-B, 2015 Special Session B, readopted and amended s. 3, Committee Substitute for Senate Joint Resolution 1176, to address the invalidity issue. The Supreme Court approved the 2012 reapportionment plan based on a facial review conducted on a limited record in In re: Senate Joint Resolution of Legislative Apportionment 2-B, 89 So. 3d 872 (Fla. 2012).

B. In response to the Supreme Court’s holding in The League of Women Voters of Florida v. Detzner, 172 So. 3d 363 (Fla. 2015), invalidating the Legislature’s congressional map, the Legislature consented to entry of judgment invalidating the 2012 Senate reapportionment plan, Case No. 2012-CA-2842 (2d Cir. Fla.). A special session to adopt a remedial plan ended without a plan enactment, and the circuit court chose one of the plaintiff’s plans in The League of Women Voters of Florida v. Detzner, Case No. 2012-CA-2842 (2d Cir. Fla.) on December 30, 2015.



10.171 - Severability; Senate districts.

110.171 Severability; Senate districts.—If any provision of this joint resolution or the application thereof to any person or circumstance is held invalid, or if any senatorial district established in this joint resolution is held invalid, the invalidity does not affect other provisions or applications of this joint resolution, or any other districts established in this joint resolution, which can be given effect without the invalid provision or application, and to this end the provisions of this joint resolution are severable.

History.—s. 2, CS for SJR 2-B, 2012 Special Session B.

1Note.—

A. On March 9, 2012, reapportionment of senatorial districts by Committee Substitute for Senate Joint Resolution 1176, 2012 Regular Session, was invalidated by the Florida Supreme Court in In re: Senate Joint Resolution of Legislative Apportionment 1176, 83 So. 3d 597 (Fla. 2012). Section 1, Committee Substitute for Senate Joint Resolution 2-B, 2015 Special Session B, readopted and amended s. 3, Committee Substitute for Senate Joint Resolution 1176, to address the invalidity issue. The Supreme Court approved the 2012 reapportionment plan based on a facial review conducted on a limited record in In re: Senate Joint Resolution of Legislative Apportionment 2-B, 89 So. 3d 872 (Fla. 2012).

B. In response to the Supreme Court’s holding in The League of Women Voters of Florida v. Detzner, 172 So. 3d 363 (Fla. 2015), invalidating the Legislature’s congressional map, the Legislature consented to entry of judgment invalidating the 2012 Senate reapportionment plan, Case No. 2012-CA-2842 (2d Cir. Fla.). A special session to adopt a remedial plan ended without a plan enactment, and the circuit court chose one of the plaintiff’s plans in The League of Women Voters of Florida v. Detzner, Case No. 2012-CA-2842 (2d Cir. Fla.) on December 30, 2015.



10.18 - Applicability.

110.18 Applicability.—This joint resolution applies with respect to the qualification, nomination, and election of members of the Legislature in the primary and general elections held in 2012 and thereafter.

History.—s. 8, CS for SJR 1176, 2012 Regular Session.

1Note.—

A. On March 9, 2012, reapportionment of senatorial districts by Committee Substitute for Senate Joint Resolution 1176, 2012 Regular Session, was invalidated by the Florida Supreme Court in In re: Senate Joint Resolution of Legislative Apportionment 1176, 83 So. 3d 597 (Fla. 2012). Section 1, Committee Substitute for Senate Joint Resolution 2-B, 2015 Special Session B, readopted and amended s. 3, Committee Substitute for Senate Joint Resolution 1176, to address the invalidity issue. The Supreme Court approved the 2012 reapportionment plan based on a facial review conducted on a limited record in In re: Senate Joint Resolution of Legislative Apportionment 2-B, 89 So. 3d 872 (Fla. 2012).

B. In response to the Supreme Court’s holding in The League of Women Voters of Florida v. Detzner, 172 So. 3d 363 (Fla. 2015), invalidating the Legislature’s congressional map, the Legislature consented to entry of judgment invalidating the 2012 Senate reapportionment plan, Case No. 2012-CA-2842 (2d Cir. Fla.). A special session to adopt a remedial plan ended without a plan enactment, and the circuit court chose one of the plaintiff’s plans in The League of Women Voters of Florida v. Detzner, Case No. 2012-CA-2842 (2d Cir. Fla.) on December 30, 2015.



10.181 - Applicability; Senate districts.

110.181 Applicability; Senate districts.—This joint resolution applies with respect to the qualification, nomination, and election of members of the Senate in the primary and general elections held in 2012 and thereafter.

History.—s. 3, CS for SJR 2-B, 2012 Special Session B.

1Note.—

A. On March 9, 2012, reapportionment of senatorial districts by Committee Substitute for Senate Joint Resolution 1176, 2012 Regular Session, was invalidated by the Florida Supreme Court in In re: Senate Joint Resolution of Legislative Apportionment 1176, 83 So. 3d 597 (Fla. 2012). Section 1, Committee Substitute for Senate Joint Resolution 2-B, 2015 Special Session B, readopted and amended s. 3, Committee Substitute for Senate Joint Resolution 1176, to address the invalidity issue. The Supreme Court approved the 2012 reapportionment plan based on a facial review conducted on a limited record in In re: Senate Joint Resolution of Legislative Apportionment 2-B, 89 So. 3d 872 (Fla. 2012).

B. In response to the Supreme Court’s holding in The League of Women Voters of Florida v. Detzner, 172 So. 3d 363 (Fla. 2015), invalidating the Legislature’s congressional map, the Legislature consented to entry of judgment invalidating the 2012 Senate reapportionment plan, Case No. 2012-CA-2842 (2d Cir. Fla.). A special session to adopt a remedial plan ended without a plan enactment, and the circuit court chose one of the plaintiff’s plans in The League of Women Voters of Florida v. Detzner, Case No. 2012-CA-2842 (2d Cir. Fla.) on December 30, 2015.






Chapter 11 - LEGISLATIVE ORGANIZATION, PROCEDURES, AND STAFFING

11.011 - Special session; convened by Legislature.

11.011 Special session; convened by Legislature.—

(1) The President of the Senate and the Speaker of the House of Representatives, by joint proclamation duly filed with the Department of State, may convene the Legislature in special session pursuant to the authority of s. 3, Art. III of the State Constitution.

(2) The Legislature may also be convened in special session in the following manner: When 20 percent of the members of the Legislature shall execute in writing and file with the Department of State their certificates that conditions warrant the convening of the Legislature into special session, the Department of State shall, within 7 days after receiving the requisite number of such certificates, poll the members of the Legislature, and upon the affirmative vote of three-fifths of the members of both houses, shall forthwith fix the day and hour for the convening of such special session. Notice thereof shall be given each member by registered mail within 7 days after receiving the requisite number of said certificates. The time for convening of said session shall not be less than 14 days nor more than 21 days from the date of mailing said notices. In pursuance of said certificates, affirmative vote of the membership, and notice, the Legislature shall convene in special session. Should the Department of State fail to receive the requisite number of said certificates requesting the convening of a special session of the Legislature within a period of 60 days after receipt of the first of said certificates, all certificates previously filed shall be rendered null and void and no special session shall be called, and said certificates shall not be used at any future time for the convening of the Legislature.

(3) During any special session convened pursuant to this section, only such legislative business may be transacted as is within the purview of the purpose or purposes stated in the proclamation, the certificates filed with the Secretary of State, or in a communication from the Governor or as is introduced by consent of two-thirds of the membership of each house.

History.—Former s. 2, Art. III of the Constitution of 1885, as amended; converted to statutory law by s. 10, Art. XII of the Constitution as revised in 1968; s. 6, ch. 69-52; ss. 10, 35, ch. 69-106; s. 1, ch. 96-318.

Note.—Subsection (2) former s. 11.012.



11.02 - Notice of special or local legislation or certain relief acts.

11.02 Notice of special or local legislation or certain relief acts.—The notice required to obtain special or local legislation or any relief act specified in s. 11.065 shall be by publishing the identical notice in each county involved in some newspaper as defined in chapter 50 published in or circulated throughout the county or counties where the matter or thing to be affected by such legislation shall be situated one time at least 30 days before introduction of the proposed law into the Legislature or, there being no newspaper circulated throughout or published in the county, by posting for at least 30 days at not less than three public places in the county or each of the counties, one of which places shall be at the courthouse in the county or counties where the matter or thing to be affected by such legislation shall be situated. Notice of special or local legislation shall state the substance of the contemplated law, as required by s. 10, Art. III of the State Constitution. Notice of any relief act specified in s. 11.065 shall state the name of the claimant, the nature of the injury or loss for which the claim is made, and the amount of the claim against the affected municipality’s revenue-sharing trust fund.

History.—s. 1, ch 3708, 1887; RS 66; GS 67; RGS 78; CGL 94; s. 1, ch. 13791, 1929; s. 2, ch. 69-52; s. 5, ch. 69-216; s. 1, ch. 78-302; s. 1, ch. 78-307; s. 2, ch. 96-318.



11.021 - Evidence of publication of notice.

11.021 Evidence of publication of notice.—The evidence that such notice has been published shall be established in the Legislature before such bill shall be passed, and such evidence shall be filed or preserved with the bill in the Department of State in such manner as the Legislature shall provide.

History.—Former s. 21, Art. III of the Constitution of 1885, as amended; converted to statutory law by s. 10, Art. XII of the Constitution as revised in 1968; ss. 10, 35, ch. 69-106; s. 3, ch. 96-318.



11.03 - Proof of publication of notice.

11.03 Proof of publication of notice.—

(1) Affidavit of proof of publication of such notice of intention to apply therefor, may be made, in substantially the following general form, but such form shall not be exclusive:

STATE OF FLORIDA

COUNTY OF

Before the undersigned authority personally appeared  , who on oath does solemnly swear (or affirm) that she or he has knowledge of the matters stated herein; that a notice stating the substance of a contemplated law or proposed bill relating to

(here identify bill)

has been published at least 30 days prior to this date, by being printed in the issues of   (here state day, month and year of issue or issues)   of the  , a newspaper or newspapers published in   County or Counties, Florida (or) there being no newspaper, by being posted for at least 30 days prior to this date at three public places in   County or Counties, one of which places was at the courthouse of said county or counties, where the matter or thing to be affected by the contemplated law is situated; that a copy of the notice that has been published as aforesaid and also this affidavit of proof of publication are attached to the proposed bill or contemplated law, and such copy of the notice so attached is by reference made a part of this affidavit.

Sworn to (or affirmed) and subscribed before me this   day of   ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known    OR Produced Identification

Type of Identification Produced

(2) Such affidavit of proof of publication shall be attached to the contemplated law when it is introduced into the Legislature. A true copy of the notice published or posted shall also be attached to the bill when introduced, but it shall not be necessary to enter said published or posted notice, or proof thereof, in the journals. The fact that such notice was established in the Legislature shall in every case be recited upon the journals of the Senate and of the House of Representatives, and the notice published and affidavit of publication thereof shall accompany the bill throughout the Legislature and be preserved as a part thereof in the Department of State.

History.—s. 2, ch. 3708, 1887; RS 67; GS 68; RGS 79; CGL 95; s. 1, ch. 13791, 1929; s. 1, ch. 21635, 1943; ss. 10, 35, ch. 69-106; s. 6, ch. 95-147; s. 11, ch. 98-246.



11.031 - Official census.

11.031 Official census.—

(1) All acts of the Florida Legislature based upon population and all constitutional apportionments shall be based upon the last federal decennial statewide census.

(2) No special county or district census shall be effective for any purposes other than to ascertain the population for the purpose of interpreting an existing law relating to additional judges of the circuit court and additional county court judges, but no existing population or apportionment act shall be affected by a special census.

(3) The last federal decennial statewide census shall not be effective for the purpose of affecting acts of the Legislature enacted prior thereto which apply only to counties of the state within a stated population bracket until July 1 of the year following the taking of such census.

History.—ss. 1, 2, ch. 57-126; ss. 1, 2, ch. 59-28; s. 1, ch. 59-264; s. 1, ch. 59-410; s. 2, ch. 63-572; s. 3, ch. 73-333.



11.0431 - Legislative records; intent of legislation; exemption from public disclosure.

11.0431 Legislative records; intent of legislation; exemption from public disclosure.—

(1) It is the policy of the Legislature that every person has the right to inspect and copy records of the Senate and the House of Representatives received in connection with the official business of the Legislature as provided for by the constitution of this state. To that end, public records shall be open to personal inspection and copying at reasonable times except when specific public necessity justifies that public records be exempt from such inspection and copying.

(2) The following public records are exempt from inspection and copying:

(a) Records, or information contained therein, held by the legislative branch of government which, if held by an agency as defined in s. 119.011, or any other unit of government, would be confidential or exempt from the provisions of s. 119.07(1), or otherwise exempt from public disclosure, and records or information of the same type held by the Legislature.

(b) A formal complaint about a member or officer of the Legislature or about a lobbyist and the records relating to the complaint, until the complaint is dismissed, a determination as to probable cause has been made, a determination that there are sufficient grounds for review has been made and no probable cause panel is to be appointed, or the respondent has requested in writing that the President of the Senate or the Speaker of the House of Representatives make public the complaint or other records relating to the complaint, whichever occurs first.

(c) A legislatively produced draft, and a legislative request for a draft, of a bill, resolution, memorial, or legislative rule, and an amendment thereto, which is not provided to any person other than the member or members who requested the draft, an employee of the Legislature, a member of the Legislature who is a supervisor of the legislative employee, a contract employee or consultant retained by the Legislature, or an officer of the Legislature.

(d) A draft of a bill analysis or fiscal note until the bill analysis or fiscal note is provided to a person other than an employee of the Legislature, a contract employee or consultant retained by the Legislature, or an officer of the Legislature.

(e) A draft, and a request for a draft, of a reapportionment plan or redistricting plan and an amendment thereto. Any supporting documents associated with such plan or amendment until a bill implementing the plan, or the amendment, is filed.

(f) Records prepared for or used in executive sessions of the Senate until 10 years after the date on which the executive session was held.

(g) Portions of records of former legislative investigating committees whose records are sealed or confidential as of June 30, 1993, which may reveal the identity of any witness, any person who was a subject of the inquiry, or any person referred to in testimony, documents, or evidence retained in the committee’s records; however, this exemption does not apply to a member of the committee, its staff, or any public official who was not a subject of the inquiry.

(h) Requests by members for an advisory opinion concerning the application of the rules of either house pertaining to ethics, unless the member requesting the opinion authorizes in writing the release of such information. All advisory opinions shall be open to inspection except that the identity of the member shall not be disclosed in the opinion unless the member requesting the opinion authorizes in writing the release of such information.

(i) Portions of correspondence held by the legislative branch which, if disclosed, would reveal: information otherwise exempt from disclosure by law; an individual’s medical treatment, history, or condition; the identity or location of an individual if there is a substantial likelihood that releasing such information would jeopardize the health or safety of that individual; or information regarding physical abuse, child abuse, spouse abuse, or abuse of the elderly.

(3) Any record created prior to July 1, 1993, which was not available to the public from the house, commission, committee, or office of the legislative branch that created the record, is exempt from inspection and copying until July 1, 1993. Prior to July 1, 1993, the presiding officer of each house shall determine which records held by that house should remain exempt from inspection and copying. The presiding officers of both houses shall jointly determine which records held by joint committees should remain exempt from inspection and copying. No later than July 1, 1993, the presiding officers shall publish a list of records that remain exempt from inspection and copying.

(4) For purposes of this section, “public record” means all documents, papers, letters, maps, books, tapes, photographs, films, sound recordings, or other material, regardless of physical form or characteristics, made or received pursuant to law or ordinance or in connection with the transaction of official business by the legislative branch.

(5) Nothing herein shall be construed to limit the authority of each house of the Legislature to adopt rules pursuant to s. 24, Art. I of the State Constitution.

History.—s. 1, ch. 93-405.



11.044 - Legislative intent and purpose.

11.044 Legislative intent and purpose.—The Legislature finds that the operation of open and responsible government requires the fullest opportunity to be afforded to the people to petition their government for the redress of grievances and to express freely their opinions on legislative action. Further, the Legislature finds that preservation of the integrity of the governmental decisionmaking process is essential to the continued functioning of an open government. Therefore, in order to preserve and maintain the integrity of the process and to better inform the citizens of the efforts to influence legislative branch action, the Legislature finds it necessary to require the public disclosure of the identity, expenditures, and activities of certain persons who attempt to influence actions of the legislative branch.

History.—s. 1, ch. 93-121.

Note.—Former s. 11.043.



11.045 - Lobbying before the Legislature; registration and reporting; exemptions; penalties.

11.045 Lobbying before the Legislature; registration and reporting; exemptions; penalties.—

(1) As used in this section, unless the context otherwise requires:

(a) “Committee” means the committee of each house charged by the presiding officer with responsibility for ethical conduct of lobbyists.

(b) “Compensation” means a payment, distribution, loan, advance, reimbursement, deposit, salary, fee, retainer, or anything of value provided or owed to a lobbying firm, directly or indirectly, by a principal for any lobbying activity.

(c) “Expenditure” means a payment, distribution, loan, advance, reimbursement, deposit, or anything of value made by a lobbyist or principal for the purpose of lobbying. The term does not include:

1. Contributions or expenditures reported pursuant to chapter 106 or federal election law, campaign-related personal services provided without compensation by individuals volunteering their time, any other contribution or expenditure made by or to a political party or affiliated party committee, or any other contribution or expenditure made by an organization that is exempt from taxation under 26 U.S.C. s. 527 or s. 501(c)(4).

2. A public-legislative use, which is the use of a public facility or public property that is made available by a governmental entity to a legislator for a public purpose, regardless of whether the governmental entity is required to register a person as a lobbyist pursuant to this section.

(d) “Legislative action” means introduction, sponsorship, testimony, debate, voting, or any other official action on any measure, resolution, amendment, nomination, appointment, or report of, or any matter that may be the subject of action by, either house of the Legislature or any committee thereof.

(e) “Lobbying” means influencing or attempting to influence legislative action or nonaction through oral or written communication or an attempt to obtain the goodwill of a member or employee of the Legislature.

(f) “Lobbying firm” means any business entity, including an individual contract lobbyist, which receives or becomes entitled to receive any compensation for the purpose of lobbying, where any partner, owner, officer, or employee of the business entity is a lobbyist.

(g) “Lobbyist” means a person who is employed and receives payment, or who contracts for economic consideration, for the purpose of lobbying, or a person who is principally employed for governmental affairs by another person or governmental entity to lobby on behalf of that other person or governmental entity.

(h) “Office” means the Office of Legislative Services.

(i) “Principal” means the person, firm, corporation, or other entity which has employed or retained a lobbyist.

(2) Each house of the Legislature shall provide by rule, or may provide by a joint rule adopted by both houses, for the registration of lobbyists who lobby the Legislature. The rule may provide for the payment of a registration fee. The rule may provide for exemptions from registration or registration fees. The rule shall provide that:

(a) Registration is required for each principal represented.

(b) Registration shall include a statement signed by the principal or principal’s representative that the registrant is authorized to represent the principal. The principal shall also identify and designate its main business on the statement authorizing that lobbyist pursuant to a classification system approved by the Office of Legislative Services.

(c) A registrant shall promptly send a written statement to the office canceling the registration for a principal upon termination of the lobbyist’s representation of that principal. However, the office may remove the name of a registrant from the list of registered lobbyists if the principal notifies the office that a person is no longer authorized to represent that principal.

(d) Every registrant shall be required to state the extent of any direct business association or partnership with any current member of the Legislature.

(e) Each lobbying firm and each principal shall preserve for a period of 4 years all accounts, bills, receipts, computer records, books, papers, and other documents and records necessary to substantiate compensation. Any documents and records retained pursuant to this section may be subpoenaed for audit by legislative subpoena of either house of the Legislature, and the subpoena may be enforced in circuit court.

(f) All registrations shall be open to the public.

(g) Any person who is exempt from registration under the rule shall not be considered a lobbyist for any purpose.

(3) Each house of the Legislature shall provide the following reporting requirements by rule:

(a)1. Each lobbying firm shall file a compensation report with the office for each calendar quarter during any portion of which one or more of the firm’s lobbyists were registered to represent a principal. The report must include the:

a. Full name, business address, and telephone number of the lobbying firm;

b. Name of each of the firm’s lobbyists; and

c. Total compensation provided or owed to the lobbying firm from all principals for the reporting period, reported in one of the following categories: $0; $1 to $49,999; $50,000 to $99,999; $100,000 to $249,999; $250,000 to $499,999; $500,000 to $999,999; $1 million or more.

2. For each principal represented by one or more of the firm’s lobbyists, the lobbying firm’s compensation report must also include the:

a. Full name, business address, and telephone number of the principal; and

b. Total compensation provided or owed to the lobbying firm for the reporting period, reported in one of the following categories: $0; $1 to $9,999; $10,000 to $19,999; $20,000 to $29,999; $30,000 to $39,999; $40,000 to $49,999; or $50,000 or more. If the category “$50,000 or more” is selected, the specific dollar amount of compensation must be reported, rounded up or down to the nearest $1,000.

3. If the lobbying firm subcontracts work from another lobbying firm and not from the original principal:

a. The lobbying firm providing the work to be subcontracted shall be treated as the reporting lobbying firm’s principal for reporting purposes under this paragraph; and

b. The reporting lobbying firm shall, for each lobbying firm identified under subparagraph 2., identify the name and address of the principal originating the lobbying work.

4. The senior partner, officer, or owner of the lobbying firm shall certify to the veracity and completeness of the information submitted pursuant to this paragraph.

(b) For each principal represented by more than one lobbying firm, the office shall aggregate the reporting-period and calendar-year compensation reported as provided or owed by the principal.

(c) The reporting statements shall be filed no later than 45 days after the end of each reporting period. The four reporting periods are from January 1 through March 31, April 1 through June 30, July 1 through September 30, and October 1 through December 31, respectively. The statements shall be rendered in the identical form provided by the respective houses and shall be open to public inspection. Reporting statements must be filed by electronic means as provided in s. 11.0455.

(d) Each house of the Legislature shall provide by rule, or both houses may provide by joint rule, a procedure by which a lobbying firm that fails to timely file a report shall be notified and assessed fines. The rule must provide the following:

1. Upon determining that the report is late, the person designated to review the timeliness of reports shall immediately notify the lobbying firm as to the failure to timely file the report and that a fine is being assessed for each late day. The fine shall be $50 per day per report for each late day, not to exceed $5,000 per report.

2. Upon receipt of the report, the person designated to review the timeliness of reports shall determine the amount of the fine due based upon the earliest of the following:

a. When a report is actually received by the lobbyist registration and reporting office.

b. When the electronic receipt issued pursuant to s. 11.0455 is dated.

3. Such fine must be paid within 30 days after the notice of payment due is transmitted by the Lobbyist Registration Office, unless appeal is made to the office. The moneys shall be deposited into the Legislative Lobbyist Registration Trust Fund.

4. A fine may not be assessed against a lobbying firm the first time any reports for which the lobbying firm is responsible are not timely filed. However, to receive the one-time fine waiver, all reports for which the lobbying firm is responsible must be filed within 30 days after notice that any reports have not been timely filed is transmitted by the Lobbyist Registration Office. A fine shall be assessed for any subsequent late-filed reports.

5. Any lobbying firm may appeal or dispute a fine, based upon unusual circumstances surrounding the failure to file on the designated due date, and may request and is entitled to a hearing before the General Counsel of the Office of Legislative Services, who shall recommend to the President of the Senate and the Speaker of the House of Representatives, or their respective designees, that the fine be waived in whole or in part for good cause shown. The President of the Senate and the Speaker of the House of Representatives, or their respective designees, may concur in the recommendation and waive the fine in whole or in part. Any such request must be made within 30 days after the notice of payment due is transmitted by the Lobbyist Registration Office. In such case, the lobbying firm shall, within the 30-day period, notify the person designated to review the timeliness of reports in writing of his or her intention to request a hearing.

6. A lobbying firm may request that the filing of a report be waived upon good cause shown, based on unusual circumstances. The request must be filed with the General Counsel of the Office of Legislative Services, who shall make a recommendation concerning the waiver request to the President of the Senate and the Speaker of the House of Representatives. The President of the Senate and the Speaker of the House of Representatives may grant or deny the request.

7. All lobbyist registrations for lobbyists who are partners, owners, officers, or employees of a lobbying firm that fails to timely pay a fine are automatically suspended until the fine is paid or waived, and the office shall promptly notify all affected principals of any suspension or reinstatement.

8. The person designated to review the timeliness of reports shall notify the coordinator of the office of the failure of a lobbying firm to file a report after notice or of the failure of a lobbying firm to pay the fine imposed.

(4)(a) Notwithstanding s. 112.3148, s. 112.3149, or any other provision of law to the contrary, no lobbyist or principal shall make, directly or indirectly, and no member or employee of the Legislature shall knowingly accept, directly or indirectly, any expenditure, except floral arrangements or other celebratory items given to legislators and displayed in chambers the opening day of a regular session.

(b) No person shall provide compensation for lobbying to any individual or business entity that is not a lobbying firm.

(5) Each house of the Legislature shall provide by rule a procedure by which a person, when in doubt about the applicability and interpretation of this section in a particular context, may submit in writing the facts for an advisory opinion to the committee of either house and may appear in person before the committee. The rule shall provide a procedure by which:

(a) The committee shall render advisory opinions to any person who seeks advice as to whether the facts in a particular case would constitute a violation of this section.

(b) The committee shall make sufficient deletions to prevent disclosing the identity of persons in the decisions or opinions.

(c) All advisory opinions of the committee shall be numbered, dated, and open to public inspection.

(6) Each house of the Legislature shall provide by rule for keeping all advisory opinions of the committees relating to lobbying firms, lobbyists, and lobbying activities. The rule shall also provide that each house keep a current list of registered lobbyists along with reports required of lobbying firms under this section, all of which shall be open for public inspection.

(7) Each house of the Legislature shall provide by rule that a committee of either house investigate any person upon receipt of a sworn complaint alleging a violation of this section, s. 112.3148, or s. 112.3149 by such person; also, the rule shall provide that a committee of either house investigate any lobbying firm upon receipt of audit information indicating a possible violation other than a late-filed report. Such proceedings shall be conducted pursuant to the rules of the respective houses. If the committee finds that there has been a violation of this section, s. 112.3148, or s. 112.3149, it shall report its findings to the President of the Senate or the Speaker of the House of Representatives, as appropriate, together with a recommended penalty, to include a fine of not more than $5,000, reprimand, censure, probation, or prohibition from lobbying for a period of time not to exceed 24 months. Upon the receipt of such report, the President of the Senate or the Speaker of the House of Representatives shall cause the committee report and recommendations to be brought before the respective house and a final determination shall be made by a majority of said house.

(8) Any person required to be registered or to provide information pursuant to this section or pursuant to rules established in conformity with this section who knowingly fails to disclose any material fact required by this section or by rules established in conformity with this section, or who knowingly provides false information on any report required by this section or by rules established in conformity with this section, commits a noncriminal infraction, punishable by a fine not to exceed $5,000. Such penalty shall be in addition to any other penalty assessed by a house of the Legislature pursuant to subsection (7).

(9) There is hereby created the Legislative Lobbyist Registration Trust Fund, to be used for the purpose of funding any office established for the administration of the registration of lobbyists lobbying the Legislature, including the payment of salaries and other expenses, and for the purpose of paying the expenses incurred by the Legislature in providing services to lobbyists. The trust fund is not subject to the service charge to general revenue provisions of chapter 215. Fees collected pursuant to rules established in accordance with subsection (2) shall be deposited into the Legislative Lobbyist Registration Trust Fund.

History.—s. 1, ch. 78-268; s. 1, ch. 90-502; s. 1, ch. 91-292; s. 2, ch. 93-121; s. 1, ch. 96-203; s. 1, ch. 98-136; s. 2, ch. 2000-122; s. 1, ch. 2000-232; ss. 1, 2, ch. 2005-359; s. 11, ch. 2006-275; ss. 27, 30, ch. 2011-6; HJR 7105, 2011 Regular Session; s. 1, ch. 2012-51; s. 1, ch. 2015-28.



11.0451 - Requirements for reinstitution of lobbyist registration after felony conviction.

11.0451 Requirements for reinstitution of lobbyist registration after felony conviction.—A person convicted of a felony after January 1, 2006, may not be registered as a lobbyist pursuant to s. 11.045 until the person:

(1) Has been released from incarceration and any postconviction supervision, and has paid all court costs and court-ordered restitution; and

(2) Has had his or her civil rights restored.

History.—s. 9, ch. 2005-359; s. 1, ch. 2007-5.



11.0455 - Electronic filing of compensation reports and other information.

11.0455 Electronic filing of compensation reports and other information.—

(1) As used in this section, the term “electronic filing system” means an Internet system for recording and reporting lobbying compensation and other required information by reporting period.

(2) Each lobbying firm that is required to file reports with the Office of Legislative Services pursuant to s. 11.045 must file such reports with the office by means of the office’s electronic filing system.

(3) A report filed pursuant to this section must be completed and filed through the electronic filing system not later than 11:59 p.m. of the day designated in s. 11.045. A report not filed by 11:59 p.m. of the day designated is a late-filed report and is subject to the penalties under s. 11.045(3).

(4) Each report filed pursuant to this section is deemed to meet the certification requirements of s. 11.045(3)(a)4., and as such subjects the person responsible for filing and the lobbying firm to the provisions of s. 11.045(7) and (8). Persons given a secure sign-on to the electronic filing system are responsible for protecting it from disclosure and are responsible for all filings using such credentials, unless they have notified the office that their credentials have been compromised.

(5) The electronic filing system developed by the office must:

(a) Be based on access by means of the Internet.

(b) Be accessible by anyone with Internet access using standard web-browsing software.

(c) Provide for direct entry of compensation report information as well as upload of such information from software authorized by the office.

(d) Provide a method that prevents unauthorized access to electronic filing system functions.

(6) Each house of the Legislature shall provide by rule, or may provide by a joint rule adopted by both houses, procedures to implement and administer this section, including, but not limited to:

(a) Alternate filing procedures in case the office’s electronic filing system is not operable.

(b) The issuance of an electronic receipt to the person submitting the report indicating and verifying the date and time that the report was filed.

(7) Each house of the Legislature shall provide by rule that the office make all the data filed available on the Internet in an easily understood and accessible format. The Internet website must also include, but not be limited to, the names and business addresses of lobbyists, lobbying firms, and principals, the affiliations between lobbyists and principals, and the classification system designated and identified by each principal pursuant to s. 11.045(2).

History.—s. 3, ch. 2005-359; s. 2, ch. 2012-51.



11.047 - Contingency fees; prohibitions; penalties.

11.047 Contingency fees; prohibitions; penalties.—

(1) “Contingency fee” means a fee, bonus, commission, or nonmonetary benefit as compensation which is dependent or in any way contingent on the enactment, defeat, modification, or other outcome of any specific legislative action.

(2) No person may, in whole or in part, pay, give, or receive, or agree to pay, give, or receive, a contingency fee. However, this subsection does not apply to claims bills.

(3) Any person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. If such person is a lobbyist, the lobbyist shall forfeit any fee, bonus, commission, or profit received in violation of this section and is subject to the penalties set forth in s. 11.045. When the fee, bonus, commission, or profit is nonmonetary, the fair market value of the benefit shall be used in determining the amount to be forfeited. All forfeited benefits collected shall be deposited into the Legislative Lobbyist Registration Trust Fund.

(4) This section does not apply to any contract providing for compensation by contingency fee which is in existence on the date this act becomes a law and which does not provide for compensation by contingency fee for lobbying after December 31, 1993.

(5) Nothing in this section may be construed to prohibit any salesperson engaging in legitimate state business on behalf of a company from receiving compensation or commission as part of a bona fide contractual arrangement with that company.

History.—s. 3, ch. 93-121.



11.061 - State, state university, and community college employee lobbyists; registration; recording attendance; penalty; exemptions.

11.061 State, state university, and community college employee lobbyists; registration; recording attendance; penalty; exemptions.—

(1) Any person employed by any executive, judicial, or quasi-judicial department of the state or community college or state university who seeks to encourage the passage, defeat, or modification of any legislation by personal appearance or attendance before the House of Representatives or the Senate, or any committee thereof, shall, prior thereto, register as a lobbyist with the joint legislative office on a form to be provided by the joint legislative office in the same manner as any other lobbyist is required to register, whether by rule of either house or otherwise. This shall not preclude any person from contacting her or his legislator regarding any matter during hours other than the established business hours of the person’s respective agency, state university, or community college.

(2)(a) Each state, state university, or community college employee registered pursuant to the provisions of this section shall:

1. Record with the chair of the committee any attendance before any committee during established business hours of the agency, state university, or community college employing the person.

2. Record with the joint legislative office any attendance in the legislative chambers, committee rooms, legislative offices, legislative hallways, and other areas in the immediate vicinity during the established business hours of the agency, state university, or community college employing the person.

(b) Any person who appears before a committee or subcommittee of the House of Representatives or the Senate at the request of the committee or subcommittee chair as a witness or for informational purposes shall be exempt from the provisions of this subsection.

(3) Any state, state university, or community college employee who violates any provision of this section by not registering with the joint legislative office as a lobbyist or by failing to record hours spent as a lobbyist in areas and activities as set forth in this section during the established business hours of the agency, state university, or community college employing the person shall have deducted from her or his salary an amount equivalent to her or his hourly wage times the number of hours that she or he was in violation of this section.

(4) Any person employed by any executive, judicial, or quasi-judicial department of the state or by any community college or state university whose position is designated in that department’s budget as being used during all, or a portion of, the fiscal year for lobbying shall comply with the provisions of subsection (1), but shall be exempt from the provisions of subsections (2) and (3).

History.—s. 1, ch. 74-161; s. 2, ch. 78-268; s. 1, ch. 85-69; s. 9, ch. 95-147; s. 878, ch. 2002-387.



11.062 - Use of state funds for lobbying prohibited; penalty.

11.062 Use of state funds for lobbying prohibited; penalty.—

(1) No funds, exclusive of salaries, travel expenses, and per diem, appropriated to, or otherwise available for use by, any executive, judicial, or quasi-judicial department shall be used by any state employee or other person for lobbying purposes, which shall include the cost for publication and distribution of each publication used in lobbying; other printing; media; advertising, including production costs; postage; entertainment; and telephone and telegraph. Any state employee of any executive, judicial, or quasi-judicial department who violates the provisions of this section shall have deducted from her or his salary the amount of state moneys spent in violation of this section.

(2)(a) A department of the executive branch, a state university, a community college, or a water management district may not use public funds to retain a lobbyist to represent it before the legislative or executive branch. However, full-time employees of a department of the executive branch, a state university, a community college, or a water management district may register as lobbyists and represent that employer before the legislative or executive branch. Except as a full-time employee, a person may not accept any public funds from a department of the executive branch, a state university, a community college, or a water management district for lobbying.

(b) A department of the executive branch, a state university, a community college, or a water management district that violates this subsection may be prohibited from lobbying the legislative or executive branch for a period not exceeding 2 years.

(c) This subsection shall not be construed to prohibit a department of the executive branch, a state university, a community college, or a water management district from retaining a lobbyist for purposes of representing the entity before the executive or legislative branch of the Federal Government. Further, any person so retained is not subject to the prohibitions of this subsection.

(d) A person who accepts public funds as compensation for lobbying in violation of this subsection may be prohibited from registering to lobby before the legislative or executive branch for a period not exceeding 2 years.

(e) A person may file a written complaint with the Commission on Ethics alleging a violation of this subsection. The commission shall investigate and report its finding to the President of the Senate, the Speaker of the House of Representatives, and the Governor and Cabinet. Based upon the report of the Commission on Ethics or upon its own finding that a violation of this subsection has occurred, a house of the Legislature may discipline the violator according to its rules, and the Governor or the Governor and Cabinet, as applicable, may prohibit the violator from lobbying before the executive branch for a period not exceeding 2 years after the date of the formal determination of a violation. The Commission on Ethics shall adopt rules necessary to conduct investigations under this paragraph.

History.—s. 2, ch. 74-161; s. 4, ch. 93-121; s. 10, ch. 95-147.



11.065 - Claims against state; limitations; notice.

11.065 Claims against state; limitations; notice.—

(1) No claims against the state shall be presented to the Legislature more than 4 years after the cause for relief accrued. Any claim presented after this time of limitation shall be void and unenforceable.

(2) All relief acts of the Legislature shall be for payment in full. No further claims for relief shall be submitted to the Legislature in the future.

(3) Notice shall be given as provided in s. 11.02 prior to the introduction of any relief act which provides for the payment of the claim from funds scheduled for distribution to a municipality from the revenue-sharing trust fund for municipalities.

History.—ss. 1, 2, ch. 26953, 1951; s. 25, ch. 74-382; s. 1, ch. 78-307.

Note.—Former s. 95.37.



11.066 - Suits seeking monetary damages against the state or its agencies; payment of judgments; appropriations required.

11.066 Suits seeking monetary damages against the state or its agencies; payment of judgments; appropriations required.—

(1) As used in this section, the term “appropriation made by law” has the same meaning as in s. 1(c), Art. VII of the State Constitution and means money allocated for a specific purpose by the Legislature by law in a general appropriations act or a special appropriations act.

(2) The state and each state agency, when exercising its inherent police power to protect the public health, safety, or welfare, is presumed to be acting to prevent a public harm. A person may rebut this presumption in a suit seeking monetary damages from the state or a state agency only by clear and convincing evidence to the contrary.

(3) Neither the state nor any of its agencies shall pay or be required to pay monetary damages under the judgment of any court except pursuant to an appropriation made by law. To enforce a judgment for monetary damages against the state or a state agency, the sole remedy of the judgment creditor, if there has not otherwise been an appropriation made by law to pay the judgment, is to petition the Legislature in accordance with its rules to seek an appropriation to pay the judgment.

(4) Notwithstanding s. 74.091, a judgment for monetary damages against the state or any of its agencies may not be enforced through execution or any common-law remedy against property of the state or its agencies, and a writ of execution therefor may not be issued against the state or its agencies. Moreover, it is a defense to an alternative writ of mandamus issued to enforce a judgment for monetary damages against the state or a state agency that there is no appropriation made by law to pay the judgment.

(5) The property of the state, the property of any state agency, or any monetary recovery made on behalf of the state or any state agency is not subject to a lien of any kind.

History.—s. 40, ch. 91-109; s. 1, ch. 2001-266.



11.07 - Method of enrolling bills, etc.

11.07 Method of enrolling bills, etc.—

(1) All bills and joint resolutions passed by the Senate and House of Representatives shall be duly enrolled, on paper, by the Secretary of the Senate or the Clerk of the House of Representatives, accordingly as the bills or joint resolutions may have originated in the Senate or House of Representatives, before they shall be presented to the Governor or filed in the Department of State.

(2) Coded indicators of words to be added or deleted from existing sections of the Florida Statutes or the State Constitution, as authorized by the rules of the Senate and House of Representatives, shall not be deleted upon enrolling of the act. However, such indicators are solely for the convenience of those using the pamphlet and session laws and shall not be considered to constitute a part of the act as passed.

(3) The size, style and quality of the paper to be used shall be prescribed by the Department of State and furnished by it, in sufficient quantities, to the Secretary of the Senate and the Clerk of the House of Representatives. The cost of said enrolling paper shall be paid for by the Legislature from the appropriation for legislative expense.

History.—ss. 1, 2, ch. 7346, 1917; RGS 82; CGL 98; s. 1, ch. 25005, 1949; s. 1, ch. 29741, 1955; s. 3, ch. 69-52; ss. 10, 35, ch. 69-106; s. 6, ch. 96-318.



11.111 - Continuance of certain causes for term of Legislature and period of time prior and subsequent thereto and committee workdays.

11.111 Continuance of certain causes for term of Legislature and period of time prior and subsequent thereto and committee workdays.—Any proceeding before any court, municipality, or agency of government of this state shall stand continued, without the continuance being charged against any party, during any session of the Legislature and for a period of time 15 days prior to any session of the Legislature and 15 days subsequent to the conclusion of any session of the Legislature, and during any period of required committee work and for a period of time 1 day prior and 1 day subsequent thereto, when either attorney representing the litigants is a legislator or when a member of the Legislature is a party or witness or is scheduled to appear before any municipal government, administrative board, or agency, when notice to that effect is given to the convening authority by such member. The time period for determining the right to a speedy trial shall be tolled during the period of the continuance, but the providing of such a continuance shall not act as a waiver to the right to a speedy trial. The immunity herein granted shall, upon the filing of a notice by the witness, extend to any member not an attorney who is engaged in any proceeding before any court or any state, county, or municipal agency or board in a representative capacity for any individual or group or as a witness in any proceeding. After said notice has been filed by a member of the Legislature called as a witness, the proceeding may proceed notwithstanding such notice if the party calling such member as a witness shall agree.

History.—s. 1, ch. 15995, 1933; CGL 1936 Supp. 4356(1); s. 1, ch. 61-176; s. 1, ch. 67-2(X); s. 1, ch. 70-28; s. 1, ch. 77-119; s. 9, ch. 96-318.

Note.—Former s. 54.08.



11.12 - Salary, subsistence, and mileage of members and employees; expenses authorized by resolution; appropriation; preaudit.

11.12 Salary, subsistence, and mileage of members and employees; expenses authorized by resolution; appropriation; preaudit.—

(1) The Chief Financial Officer is authorized to pay the salary, subsistence, and mileage of the members of the Legislature as the same shall be authorized by law. The Chief Financial Officer may pay the compensation of employees of the Legislature, together with reimbursement for their authorized travel as provided in s. 112.061, and such expense of the Legislature as shall be authorized by law, a concurrent resolution, a resolution of either house, or rules adopted by the respective houses, provided the total amount appropriated to the legislative branch shall not be altered, upon receipt of such warrant therefor. The number, duties, and compensation of the employees of the respective houses and of their committees shall be determined as provided by the rules of the respective house or in this chapter. Each legislator may designate no more than two employees to attend sessions of the Legislature, and those employees who change their places of residence in order to attend the session shall be paid subsistence at a rate to be established by the President of the Senate for Senate employees and the Speaker of the House of Representatives for House employees. Such employees, in addition to subsistence, shall be paid transportation expenses in accordance with s. 112.061(7) and (8) for actual transportation between their homes and the seat of government in order to attend the legislative session and return home, as well as for two round trips during the course of any regular session of the Legislature.

(2) All vouchers covering legislative expenses shall be preaudited by the Chief Financial Officer, and, if found to be correct, state warrants shall be issued therefor.

History.—ss. 1, 2, ch. 12077, 1927; CGL 103; ss. 1, 2, ch. 21933, 1943; s. 1, ch. 23638, 1947; s. 1, ch. 24157, 1947; s. 1, ch. 24997, 1949; s. 1, ch. 29627, 1955; s. 1, ch. 57-15; ss. 2, 3, ch. 67-371; s. 4, ch. 69-52; s. 1, ch. 79-2; s. 1, ch. 85-61; s. 1, ch. 88-6; s. 1, ch. 90-252; s. 1, ch. 91-34; s. 11, ch. 95-147; s. 2, ch. 98-136; s. 1, ch. 2003-261.



11.13 - Compensation of members.

11.13 Compensation of members.—

(1)(a) The annual salaries of members of the Senate and House of Representatives, payable in 12 equal monthly installments, shall be:

1. The President of the Senate and Speaker of the House of Representatives, $25,000 each.

2. All other members of the Senate and House of Representatives, $18,000 each.

(b) Effective July 1, 1986, and each July 1 thereafter, the annual salaries of members of the Senate and House of Representatives shall be adjusted by the average percentage increase in the salaries of state career service employees for the fiscal year just concluded. The Appropriations Committee of each house shall certify to the Office of Legislative Services the average percentage increase in the salaries of state career service employees before July 1 of each year. The Office of Legislative Services shall, as of July 1 of each year, determine the adjusted annual salaries as provided herein.

(2) During the time the Legislature is in session, each legislator shall be paid subsistence at a rate to be established by the President of the Senate for members of the Senate and the Speaker of the House of Representatives for members of the House. Each legislator, in addition to subsistence, shall be paid travel expenses in accordance with s. 112.061(7) and (8) for actual travel between the legislator’s home and the seat of government for not more than one round trip per week or fraction of a week during any regular, special, or extraordinary session of the Legislature or for the convening of either the House or Senate for official business.

(3) Members of any standing or select committee or subcommittee thereof shall receive per diem and travel expenses as provided in s. 112.061 from the appropriation for legislative expenses.

(4) Each member of the Legislature shall be entitled to receive a monthly allowance for intradistrict expenses in an amount set annually by the President of the Senate for members of the Senate and the Speaker of the House of Representatives for members of the House. In setting the amount, the costs of maintaining a legislative district office or offices that provide an appropriate level of constituent services shall be considered. The procedure for disbursement of the monthly intradistrict expense allowed shall be set from time to time by the Office of Legislative Services, with the approval of the President of the Senate and the Speaker of the House of Representatives or their respective designees. Such expenses shall be a proper expense of the Legislature and shall be disbursed from the appropriation for legislative expense. The expenses provided under this subsection shall not include any travel and per diem reimbursed under subsections (2) and (3) or the rules of either house.

(5)(a) All expenditures of the Senate, House of Representatives, and offices, committees, and divisions of the Legislature shall be made pursuant to and, unless changed as provided below, within the limits of budgetary estimates of expenditure for each fiscal year prepared and submitted prior to June 15 by the administrative head of each such house, office, committee, or division and approved by the President of the Senate as to Senate budgets, by the Speaker of the House of Representatives as to House budgets, and by the President of the Senate and the Speaker of the House of Representatives acting jointly as to joint committees and other units of the Legislature. Amounts in the approved estimates of expenditure may be transferred between budgetary units within the Senate, House of Representatives, and joint activities by the original approving authority. Funds may be transferred between items of appropriation to the Legislature when approved by the President of the Senate and the Speaker of the House of Representatives, provided the total amount appropriated to the legislative branch shall not be altered. The Office of Legislative Services shall formulate and present to each house and office thereof recommendations concerning the form and preparation of such budgets and procedures for their adoption and transmission.

(b) Thirty days prior to the date established by s. 216.023 for submission of legislative budgets by all state agencies to the Governor, all budgetary units required to submit estimates of expenditures as provided by paragraph (a) shall annually submit tentative estimates of their financial needs for the next fiscal year beginning July 1 to the authorities required by that paragraph so that the financial needs of the Legislature for the ensuing fiscal year may be reported to the Governor by the President of the Senate and the Speaker of the House of Representatives as required by s. 216.081.

(c) The Office of Legislative Services shall submit on forms prescribed by the Chief Financial Officer requested allotments of appropriations for the fiscal year. It shall be the duty of the Chief Financial Officer to release the funds and authorize the expenditures for the legislative branch to be made from the appropriations on the basis of the requested allotments. However, the aggregate of such allotments shall not exceed the total appropriations available for the fiscal year.

(6) The pay of members of the Senate and House of Representatives shall be only as set by law.

History.—s. 1, ch. 19626, 1939; CGL 1940 Supp. 103(1); s. 1, ch. 20839, 1941; s. 3, ch. 21933, 1943; s. 1, ch. 24999, 1949; s. 1, ch. 26539, 1951; s. 2, ch. 29627, 1955; s. 1, ch. 57-343; s. 1, ch. 57-1988; s. 1, ch. 62-7; s. 2, ch. 63-400; s. 1, ch. 69-3; s. 5, ch. 69-52; s. 8, ch. 69-82; ss. 31, 35, ch. 69-106; s. 1, ch. 73-113; s. 1, ch. 77-88; s. 1, ch. 79-215; s. 1, ch. 79-224; s. 1, ch. 81-99; s. 1, ch. 81-259; s. 8, ch. 85-322; s. 12, ch. 95-147; s. 3, ch. 98-136; s. 1, ch. 99-333; s. 2, ch. 2003-261.



11.131 - Monetary supplements prohibited.

11.131 Monetary supplements prohibited.—All laws or parts of laws, both general or local, which provide a monetary supplement to state legislators from county funds, either as a direct salary supplement or as an expense allowance or as reimbursement for expenses, are hereby repealed. This act shall not be construed to repeal any laws or parts of laws which provide for salaries or expenses to legislative aides or assistants or for the maintenance of a legislative delegation office.

History.—s. 1, ch. 67-602.



11.135 - Legislative committees, units, and offices; expenditures.

11.135 Legislative committees, units, and offices; expenditures.—The Legislature hereby declares and determines that its standing and select committees and all units and offices of the legislative branch of government are not agencies of government as expressed in chapter 216; and no power shall rest in the Executive Office of the Governor or its successor to release or withhold funds appropriated to them, nor to affect the lawful expenditure of such appropriated funds as provided by law and the rules or decisions of the Legislature. Agencies of the executive branch shall have no power to determine the number or fix the compensation of the employees of any standing or select committee or any unit or office of the Legislature or to exercise any manner of control over them.

History.—s. 10, ch. 96-318.



11.143 - Standing or select committees; powers.

11.143 Standing or select committees; powers.—

(1) Each standing or select committee, or subcommittee thereof, is authorized to invite public officials and employees and private individuals to appear before the committee for the purpose of submitting information to it. Each such committee is authorized to maintain a continuous review of the work of the state agencies concerned with its subject area and the performance of the functions of government within each such subject area and for this purpose to request reports from time to time, in such form as the committee designates, concerning the operation of any state agency and presenting any proposal or recommendation such agency may have with regard to existing laws or proposed legislation in its subject area.

(2) In order to carry out its duties, each such committee is empowered with the right and authority to inspect and investigate the books, records, papers, documents, data, operation, and physical plant of any public agency in this state, including any confidential information.

(3)(a) In order to carry out its duties, each such committee, whenever required, may issue subpoena and other necessary process to compel the attendance of witnesses before such committee, and the chair thereof shall issue the process on behalf of the committee, in accordance with the rules of the respective house. The chair or any other member of such committee may administer all oaths and affirmations in the manner prescribed by law to witnesses who appear before the committee for the purpose of testifying in any matter concerning which the committee desires evidence.

(b) Each such committee, whenever required, may also compel by subpoena duces tecum the production of any books, letters, or other documentary evidence, including any confidential information, it desires to examine in reference to any matter before it.

(c) Either house during the session may punish by fine or imprisonment any person not a member who has been guilty of disorderly or contemptuous conduct in its presence or of a refusal to obey its lawful summons, but such imprisonment must not extend beyond the final adjournment of the session.

(d) The sheriffs in the several counties or a duly constituted agent of a Florida legislative committee 18 years of age or older shall make such service and execute all process or orders when required by such committees. Sheriffs shall be paid as provided for in s. 30.231.

(4)(a) Whoever willfully affirms or swears falsely in regard to any material matter or thing before any such committee is guilty of false swearing, which constitutes a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If a witness fails to respond to the lawful subpoena of any such committee at a time when the Legislature is not in session or, having responded, fails to answer all lawful inquiries or to turn over evidence that has been subpoenaed, such committee may file a complaint before any circuit court of the state setting up such failure on the part of the witness. On the filing of such complaint, the court shall take jurisdiction of the witness and the subject matter of the complaint and shall direct the witness to respond to all lawful questions and to produce all documentary evidence in the possession of the witness which is lawfully demanded. The failure of a witness to comply with such order of the court constitutes a direct and criminal contempt of court, and the court shall punish the witness accordingly.

(5) All witnesses summoned before any such committee shall receive reimbursement for travel expenses and per diem at the rates provided in s. 112.061. However, the fact that such reimbursement is not tendered at the time the subpoena is served does not excuse the witness from appearing as directed therein.

History.—s. 3, ch. 68-35; s. 9, ch. 69-52; s. 1, ch. 69-72; (3)(c) formerly s. 9, Art. III of the Constitution of 1885, as amended; converted to statutory law by s. 10, Art. XII of the Constitution as revised in 1968; s. 8, ch. 71-136; s. 1, ch. 77-121; s. 1, ch. 91-429; s. 2, ch. 94-170; s. 1307, ch. 95-147; s. 12, ch. 96-318.



11.1465 - Services provided to Legislature.

11.1465 Services provided to Legislature.—The House of Representatives and the Senate shall be independently responsible for providing the following services to their respective members and committees:

(1) Legal research and drafting of legislation for individual members and committees.

(2) Review of legislation and drafting of amendments.

(3) The preparation of bill summaries.

(4) Providing staff facilities comparable in quality and adequacy to those which the Legislature provides for other departments of state government, and, to the extent that funds are available, providing such other adequate expert assistance as may be necessary to assist each house in performing its required functions.

(5) To the extent that funds are available, furnishing each standing committee such professional assistance as may be required in order to provide comprehensive research capabilities for each such committee.

History.—s. 2, ch. 72-178; s. 9, ch. 85-322.



11.147 - Office of Legislative Services.

11.147 Office of Legislative Services.—

(1) The Office of Legislative Services, designated as such by joint rule of the Legislature or by agreement between the President of the Senate and the Speaker of the House of Representatives, shall provide support services that are determined by the President of the Senate and the Speaker of the House of Representatives to be necessary and that can be effectively and efficiently provided jointly to both houses.

(2) The joint committees and other joint units of the Legislature shall be governed by joint rules of the Senate and House of Representatives.

(3) The Office of Legislative Services shall deliver such vouchers covering legislative expenses as required to the Chief Financial Officer and, if found to be correct, state warrants shall be issued therefor.

History.—s. 7, ch. 68-35; s. 13, ch. 69-52; s. 1, ch. 71-329; s. 3, ch. 72-178; s. 2, ch. 77-468; s. 1, ch. 78-121; s. 11, ch. 85-322; s. 1, ch. 86-204; s. 32, ch. 90-268; s. 2, ch. 91-34; s. 13, ch. 95-147; s. 13, ch. 96-318; s. 4, ch. 98-136; s. 3, ch. 2003-261; s. 11, ch. 2011-34.



11.151 - Annual legislative appropriation to contingency fund for use of Senate President and House Speaker.

11.151 Annual legislative appropriation to contingency fund for use of Senate President and House Speaker.—There is established a legislative contingency fund consisting of $20,000 for the President of the Senate and $20,000 for the Speaker of the House of Representatives, which amounts shall be set aside annually from moneys appropriated for legislative expense. These funds shall be disbursed by the Chief Financial Officer upon receipt of vouchers authorized by the President of the Senate or the Speaker of the House of Representatives. Such funds may be expended at the unrestricted discretion of the President of the Senate or the Speaker of the House of Representatives in carrying out their official duties during the entire period between the date of their election as such officers at the organizational meeting held pursuant to s. 3(a), Art. III of the State Constitution and the next general election.

History.—s. 1, ch. 63-328; s. 17, ch. 69-52; s. 10, ch. 85-322; s. 4, ch. 2003-261; s. 35, ch. 2005-71; ss. 29, 53, ch. 2006-26; s. 4, ch. 2006-122.



11.241 - Permanent statutory revision plan created.

11.241 Permanent statutory revision plan created.—There is created a permanent statutory revision plan to be implemented and maintained under the supervision of the Office of Legislative Services.

History.—s. 2, ch. 67-472; s. 13, ch. 68-35; ss. 29, 30, ch. 69-52; s. 6, ch. 72-178; s. 13, ch. 98-136.



11.242 - Powers, duties, and functions as to statutory revision.

11.242 Powers, duties, and functions as to statutory revision.—The powers, duties, and functions of the Office of Legislative Services in the operation and maintenance of a statutory revision program shall be as follows:

(1) To conduct a systematic and continuing study of the statutes and laws of this state for the purpose of reducing their number and bulk, removing inconsistencies, redundancies, and unnecessary repetitions and otherwise improving their clarity and facilitating their correct and proper interpretation; and for the same purpose, to prepare and submit to the Legislature reviser’s bills and bills for the amendment, consolidation, revision, repeal, or other alterations or changes in any general statute or laws or parts thereof of a general nature and application of the preceding session or sessions which may appear to be subject to revision. Any revision, either complete, partial, or topical, prepared for submission to the Legislature shall be accompanied by revision and history notes relating to the same, showing the changes made therein and the reason for such recommended change.

(2) To carry on the arrangements and identification of the general statutes and laws of the state, as adopted in the Florida Statutes, and the contents of the same, by adding thereto, in the future and in proper place, all new matter belonging therein; this new material to be compiled, revised, and republished periodically in continuation of the present systems, matters, tables, and other material as contained in the Florida Statutes.

(3) Reviser’s bills shall not deal with nor carry forward into the Florida Statutes any statute of any of the following classes:

(a) Statutes relating to, for, or concerning only one or more counties or parts thereof, except in cases where the subject matter of the statute relates to the creation or jurisdiction of state or county courts.

(b) Statutes relating to, for, or concerning and operative in only a portion of the state, except in cases where the subject matter of the statute relates to the creation or jurisdiction of state or county courts.

(c) Statutes relating to, for, or concerning only a certain municipal corporation.

(d) Statutes relating to, for or concerning only one or more designated individuals or corporations.

(e) Statutes incorporating a designated individual corporation or making a grant thereto.

(f) Road designation laws.

(4) The published edition of the Florida Statutes shall contain the following:

(a) The Florida Statutes, as adopted and enacted, together with the laws of a general nature enacted at any current session of the Legislature and directed to be embodied in said edition.

(b) The Florida Constitution.

(c) Complete indexes of all the material in the statutes.

(d) Such other matters, notes, data, and other material as may be deemed necessary or admissible by the Office of Legislative Services for reference, convenience, or interpretation.

(5) In carrying on the work of statutory revision and in preparing the Florida Statutes for publication:

(a) All amendments made to any section or chapter, or any part thereof, of the Florida Statutes or session laws of this state by any current session of the Legislature, whenever such amendments in express terms refer to sections or chapters of said statutes or session laws, shall be incorporated with the body of the text of the Florida Statutes.

(b) All sections, chapters, or titles of the Florida Statutes or session laws of this state which are expressly repealed by any current session of the Legislature shall be omitted.

(c) All laws of a general and permanent nature which are of general application throughout the state enacted by any current session of the Legislature shall be compiled and included, assigning thereto in all appropriate places such chapter and section identification, by the decimal system of numbering heretofore embodied in the Florida Statutes, as is appropriate and proper, but all chapters and sections so compiled shall be indicated with a history note, clearly showing that said section or chapter was not a part of the revision at the time of its adoption and giving the proper legislative session law chapter and section number. The matter included under the authority of this subsection shall be incorporated as enacted in any current session and shall be prima facie evidence of such law in all courts of the state.

(d) Any two or more sections, chapters, or laws, or parts thereof, may be consolidated.

(e) Any section, chapter, or law, or part thereof, may be transferred from one location to another.

(f) The form or arrangement of any section, chapter, or law, or part thereof, may be altered or changed by transferring, combining, or dividing the same.

(g) Subsections, sections, chapters, and titles may be renumbered and reference thereto may be changed to agree with such renumbering.

(h) Grammatical, typographical, and like errors may be corrected and additions, alterations, and omissions, not affecting the construction or meaning of the statutes or laws, may be freely made.

(i) All statutes and laws, or parts thereof, which have expired, become obsolete, been held invalid by a court of last resort, have had their effect or have served their purpose, or which have been repealed or superseded, either expressly or by implication, shall be omitted through the process of reviser’s bills duly enacted by the Legislature.

(j) All statutes and laws, or parts thereof, which grant duplicative, redundant, or unused rulemaking authority, shall be omitted through the process of reviser’s bills duly enacted by the Legislature. Rulemaking authority shall be deemed unused if the provision has been in effect for more than 5 years and no rule has been promulgated in reliance thereon.

(k) All statutes and laws general in form but of such local or limited application as to make their inclusion in the Florida Statutes or any revision or supplement thereof impracticable, undesirable, or unnecessary shall be omitted therefrom, without effecting a repeal thereof.

(l) All things relating to form, position, order, or arrangement of the revision, not inconsistent with the Florida Statutes system, which may be found desirable or necessary for the improvement, betterment, or perfection of same, may be done.

(6) To award contracts from time to time for editorial work in the preparation of copy and other necessary material, and for printing; and to pay for such other things as are authorized to be done and performed as part of a statutory revision program under the laws of this state.

(7) To exchange Florida Statutes, and other available publications, with the officers, boards, and agencies of other states and of the United States, and with other governments.

(8) To exercise all other powers, duties, and functions necessary or convenient for properly carrying out the provisions of this law and all other laws relating to statutory revision.

History.—s. 3, ch. 67-472; s. 14, ch. 68-35; ss. 23, 29, 30, ch. 69-52; s. 1, ch. 70-169; s. 1, ch. 70-439; s. 2, ch. 71-355; s. 7, ch. 72-178; s. 4, ch. 81-259; s. 27, ch. 90-335; s. 14, ch. 98-136; s. 2, ch. 99-2; s. 3, ch. 2012-51; s. 9, ch. 2012-116.



11.2421 - Florida Statutes 2016 adopted.

11.2421 Florida Statutes 2016 adopted.—The accompanying revision, consolidation, and compilation of the public statutes of 2015 of a general and permanent nature, excepting tables, rules, indexes, and other related matter contained therein, prepared by the Office of Legislative Services under the provisions of s. 11.242, together with corrections, changes, and amendments to and repeals of provisions of Florida Statutes 2015 enacted in additional reviser’s bill or bills by the 2016 Legislature, is adopted and enacted as the official statute law of the state under the title of “Florida Statutes 2016” and shall take effect immediately upon publication. Said statutes may be cited as “Florida Statutes 2016,” “Florida Statutes,” or “F.S. 2016.”

History.—s. 1, ch. 20719, 1941; s. 1, ch. 22000, 1943; s. 1, ch. 22858, 1945; s. 1, ch. 24337, 1947; s. 1, ch. 25035, 1949; s. 1, ch. 26484, 1951; s. 1, ch. 27991, 1953; s. 1, ch. 29615, 1955; s. 1, ch. 57-1; s. 1, ch. 59-1; s. 1, ch. 61-1; s. 1, ch. 63-2; s. 1, ch. 65-1; s. 1, ch. 67-1; s. 9, ch. 67-472; s. 1, ch. 69-352; ss. 29, 30, ch. 69-52; s. 1, ch. 71-251; s. 1, ch. 73-70; s. 1, ch. 75-169; s. 1, ch. 77-266; s. 1, ch. 79-281; s. 1, ch. 81-2; s. 1, ch. 83-61; s. 1, ch. 85-59; s. 1, ch. 87-83; s. 1, ch. 89-64; s. 1, ch. 91-44; s. 1, ch. 93-272; s. 1, ch. 95-347; s. 1, ch. 97-97; s. 1, ch. 99-10; s. 1, ch. 2003-25; s. 1, ch. 2004-4; s. 1, ch. 2005-1; s. 1, ch. 2006-3; s. 1, ch. 2007-7; s. 1, ch. 2008-3; s. 1, ch. 2009-19; s. 1, ch. 2010-3; s. 1, ch. 2011-2; s. 1, ch. 2012-4; s. 1, ch. 2013-13; s. 1, ch. 2014-16; s. 1, ch. 2015-1; s. 1, ch. 2016-8.

Note.—Former s. 16.19.



11.2422 - Statutes repealed.

11.2422 Statutes repealed.—Every statute of a general and permanent nature enacted by the State or by the Territory of Florida at or prior to the October 19-November 6, 2015, special legislative session, and every part of such statute, not included in Florida Statutes 2016, as adopted by s. 11.2421, as amended, or recognized and continued in force by reference therein or in ss. 11.2423 and 11.2424, as amended, is repealed.

History.—s. 2, ch. 20719, 1941; s. 2, ch. 22000, 1943; s. 2, ch. 22858, 1945; s. 2, ch. 24337, 1947; s. 2, ch. 25035, 1949; s. 2, ch. 26484, 1951; s. 2, ch. 27991, 1953; s. 2, ch. 29615, 1955; s. 2, ch. 57-1; s. 2, ch. 59-1; s. 2, ch. 61-1; s. 2, ch. 63-2; s. 2, ch. 65-1; s. 2, ch. 67-1; s. 1, ch. 69-352; s. 1, ch. 71-251; s. 1, ch. 73-70; s. 1, ch. 75-169; s. 1, ch. 77-266; s. 1, ch. 79-281; s. 1, ch. 81-2; s. 1, ch. 83-61; s. 1, ch. 85-59; s. 1, ch. 87-83; s. 1, ch. 89-64; s. 1, ch. 91-44; s. 2, ch. 93-272; s. 2, ch. 95-347; s. 2, ch. 97-97; s. 2, ch. 99-10; s. 2, ch. 2003-25; s. 2, ch. 2004-4; s. 2, ch. 2005-1; s. 2, ch. 2006-3; s. 2, ch. 2007-7; s. 2, ch. 2008-3; s. 2, ch. 2009-19; s. 2, ch. 2010-3; s. 2, ch. 2011-2; s. 2, ch. 2012-4; s. 2, ch. 2013-13; s. 2, ch. 2014-16; s. 2, ch. 2015-1; s. 2, ch. 2016-8.

Note.—Former s. 16.20.



11.2423 - Laws or statutes not repealed.

11.2423 Laws or statutes not repealed.—

(1) No special or local statute, or statute, local, limited or special in its nature, shall be repealed by the Florida Statutes, now or hereafter adopted, and, for the purpose of this saving from repeal any statute of the following classes shall be taken to be included in such exception, namely:

(a) Any statutes for or concerning only a certain county or certain designated counties.

(b) Any statute for, or concerning or operative in only a portion of the state.

(c) Any statute for or concerning only a certain municipal corporation.

(d) Any statute for or concerning only a designated individual corporation or corporations.

(e) Any statute incorporating a designated individual corporation, or making a grant thereto.

(f) Any statute of such limited or local application as makes its inclusion in a general statute impracticable or undesirable.

(g) Road designation laws.

(h) Severability section in any law.

(i) Any act of the Legislature declaring a trust fund to be exempt from termination pursuant to s. 19(f), Art. III of the State Constitution.

(2) The foregoing enumeration of classes of statutes not repealed shall not be construed to imply a repeal of other statutes which are local, limited or special in their nature.

History.—s. 3, ch. 20719, 1941; s. 3, ch. 22000, 1943; s. 3, ch. 22858, 1945; s. 3, ch. 24337, 1947; s. 3, ch. 25035, 1949; s. 3, ch. 26484, 1951; s. 3, ch. 27991, 1953; s. 3, ch. 59-1; s. 3, ch. 77-104; s. 5, ch. 99-205; s. 4, ch. 99-243.

Note.—Former s. 16.21.



11.2424 - Laws not repealed.

11.2424 Laws not repealed.—Laws enacted after the October 19-November 6, 2015, special session are not repealed by the adoption and enactment of the Florida Statutes 2016 by s. 11.2421, as amended, but shall have full effect as if enacted after its said adoption and enactment.

History.—s. 4, ch. 20719, 1941; s. 4, ch. 22000, 1943; s. 4, ch. 22858, 1945; s. 4, ch. 24337, 1947; s. 4, ch. 25035, 1949; s. 4, ch. 26484, 1951; s. 4, ch. 27991, 1953; s. 3, ch. 29615, 1955; s. 3, ch. 57-1; s. 1, ch. 57-233; s. 4, ch. 59-1; s. 3, ch. 61-1; s. 3, ch. 63-2; s. 3, ch. 65-1; s. 3, ch. 67-1; s. 1, ch. 69-352; s. 1, ch. 71-251; s. 1, ch. 73-70; s. 1, ch. 75-169; s. 1, ch. 77-266; s. 1, ch. 79-281; s. 1, ch. 81-2; s. 1, ch. 83-61; s. 1, ch. 85-59; s. 1, ch. 87-83; s. 1, ch. 89-64; s. 1, ch. 91-44; s. 3, ch. 93-272; s. 3, ch. 95-347; s. 3, ch. 97-97; s. 3, ch. 99-10; s. 3, ch. 2003-25; s. 3, ch. 2004-4; s. 3, ch. 2005-1; s. 3, ch. 2006-3; s. 3, ch. 2007-7; s. 3, ch. 2008-3; s. 3, ch. 2009-19; s. 3, ch. 2010-3; s. 3, ch. 2011-2; s. 3, ch. 2012-4; s. 3, ch. 2013-13; s. 3, ch. 2014-16; s. 3, ch. 2015-1; s. 3, ch. 2016-8.

Note.—Former s. 16.22.



11.2425 - Rights reserved under repealed statutes.

11.2425 Rights reserved under repealed statutes.—The repeal of any statute by the adoption and enactment of Florida Statutes 2016, by s. 11.2421, as amended, shall not affect any right accrued before such repeal or any civil remedy where a suit is pending.

History.—s. 5, ch. 20719, 1941; s. 5, ch. 22000, 1943; s. 5, ch. 22858, 1945; s. 5, ch. 24337, 1947; s. 5, ch. 25035, 1949; s. 5, ch. 26484, 1951; s. 5, ch. 27991, 1953; s. 4, ch. 29615, 1955; s. 4, ch. 57-1; s. 5, ch. 59-1; s. 4, ch. 61-1; s. 4, ch. 63-2; s. 4, ch. 65-1; s. 4, ch. 67-1; s. 1, ch. 69-352; s. 1, ch. 71-251; s. 1, ch. 73-70; s. 1, ch. 75-169; s. 1, ch. 77-266; s. 1, ch. 79-281; s. 1, ch. 81-2; s. 1, ch. 83-61; s. 1, ch. 85-59; s. 1, ch. 87-83; s. 1, ch. 89-64; s. 1, ch. 91-44; s. 4, ch. 93-272; s. 4, ch. 95-347; s. 4, ch. 97-97; s. 4, ch. 99-10; s. 4, ch. 2003-25; s. 4, ch. 2004-4; s. 4, ch. 2005-1; s. 4, ch. 2006-3; s. 4, ch. 2007-7; s. 4, ch. 2008-3; s. 4, ch. 2009-19; s. 4, ch. 2010-3; s. 4, ch. 2011-2; s. 4, ch. 2012-4; s. 4, ch. 2013-13; s. 4, ch. 2014-16; s. 4, ch. 2015-1; s. 4, ch. 2016-8.

Note.—Former s. 16.23.



11.2427 - Conflict of laws.

11.2427 Conflict of laws.—If any section in the civil part of the Florida Statutes, creating a crime or prescribing a punishment, conflicts with any section in the part relating to crimes, the latter shall prevail.

History.—s. 9, ch. 20719, 1941; s. 7, ch. 25035, 1949; s. 7, ch. 26484, 1951.

Note.—Former s. 16.27.



11.243 - Publishing Florida Statutes; price, sale.

11.243 Publishing Florida Statutes; price, sale.—

(1) The Office of Legislative Services shall continue the statutory revision system heretofore adopted in this state and shall bring the general acts of the Legislature within the revision system, as promptly after the adjournment of the legislative session as possible.

(2) All copies of the Florida Statutes shall be delivered by the printer to the Office of Legislative Services, which shall distribute copies to the public and governmental entities, including the judicial branch, at a price to be fixed by the Office of Legislative Services.

(3) All moneys collected from the sale of the Florida Statutes or other publications shall be deposited in the Grants and Donations Trust Fund within the Legislature.

History.—s. 4, ch. 67-472; s. 15, ch. 68-35; ss. 24, 28-30, ch. 69-52; s. 2, ch. 70-245; s. 1, ch. 70-439; s. 2, ch. 71-355; s. 8, ch. 72-178; s. 17, ch. 96-318; s. 15, ch. 98-136; s. 1, ch. 2006-122.



11.249 - Commissioners to the National Conference of Commissioners on Uniform State Laws.

11.249 Commissioners to the National Conference of Commissioners on Uniform State Laws.—

(1) The Governor shall appoint, subject to confirmation by the Senate, three commissioners to the National Conference of Commissioners on Uniform State Laws. Such appointed commissioners, together with any residents of the state who because of long service in the cause of the uniformity of state legislation shall have been elected life members from this state of the National Conference of Commissioners on Uniform State Laws, shall constitute Florida’s representatives to the national conference.

(2) The commissioners shall examine the subjects of marriage and dissolution of marriage, insolvency, form of notarial certificates, descent and distribution of property, acknowledgment of deeds, execution and probate of wills, and other subjects; ascertain the best means to effect assimilation and uniformity in the laws of the state, and cooperate and advise with similar commissions appointed for a like purpose in other states of the union; and, if wise and practicable, draft uniform laws to be submitted for the approval and adoption of the several states, and devise and recommend such other course of action as shall best accomplish the purposes of this section.

(3) Said appointed commissioners shall serve for 4 years. All commissioners and the associate member shall serve without compensation, but shall be reimbursed for travel expenses as provided in s. 112.061.

(4) The coordinator of the Office of Legislative Services shall designate an appropriate legislative employee to serve as an associate member and secretary to the Florida commissioners to the National Conference of Commissioners on Uniform State Laws. He or she shall prepare and sign all vouchers authorized by law and keep such records as directed by the commissioners.

History.—s. 1, ch. 4447, 1895; GS 66; RGS 77; CGL 93; s. 1, ch. 61-42; s. 19, ch. 63-400; s. 2, ch. 67-472; ss. 1, 29, 30, ch. 69-52; s. 12, ch. 72-178; s. 1, ch. 73-300; s. 1, ch. 77-85; s. 1, ch. 88-70; s. 30, ch. 95-147; s. 18, ch. 98-136; s. 10, ch. 2010-102.

Note.—Former s. 11.01; s. 13.10.



11.25 - Salaries and expenditures not subject to control of executive agencies.

11.25 Salaries and expenditures not subject to control of executive agencies.—

(1) The Legislature hereby declares and determines that the employees of the several offices, committees, and other divisions of the Legislature are and shall continue to be groups of employees employed by the Legislature to perform such services as may be provided by law, by rule of the respective house, or directed by the joint committee, whichever is applicable. Such offices, committees and divisions are not agencies of government within the intent of the Legislature as expressed in chapters 216 and 287.

(2) Agencies of the executive branch shall have no power to determine the number or fix the compensation of legislative employees or exercise any manner of control over them. The selection of such employees, the determination of their qualifications and compensation, and the establishment of policies relating to their work, including hours of work, leave, and other matters, shall be the sole prerogative of the Legislature.

History.—s. 9, ch. 25369, 1949; ss. 1-4, ch. 29659, 1955; ss. 2, 3, ch. 67-371; s. 18, ch. 68-35; s. 25, ch. 69-52; ss. 31, 35, ch. 69-106; s. 4, ch. 77-104; s. 5, ch. 92-279; s. 55, ch. 92-326.



11.26 - Legislative employees; employment restrictions.

11.26 Legislative employees; employment restrictions.—No employee of the Legislature shall:

(1) Subject to the provisions of s. 11.0431, reveal to any person outside the area of the employee’s direct responsibility the contents or nature of any request for services made by any member of the Legislature, except with the consent of the member making such request.

(2) Give legal advice on any subject to any person, firm, or corporation, except members or staff of the Legislature.

(3) No full-time legislative employee shall be otherwise employed, except with the written permission of the presiding officer of the house by which he or she is employed. Employees of joint committees must have the permission of the presiding officers of both houses.

History.—s. 11, ch. 25369, 1949; s. 19, ch. 68-35; s. 26, ch. 69-52; s. 1, ch. 75-208; s. 2, ch. 93-405; s. 15, ch. 95-147; s. 19, ch. 96-318.



11.40 - Legislative Auditing Committee.

11.40 Legislative Auditing Committee.—

(1) The Legislative Auditing Committee may take under investigation any matter within the scope of an audit, review, or examination either completed or then being conducted by the Auditor General or the Office of Program Policy Analysis and Government Accountability, and, in connection with such investigation, may exercise the powers of subpoena by law vested in a standing committee of the Legislature.

(2) Following notification by the Auditor General, the Department of Financial Services, or the Division of Bond Finance of the State Board of Administration of the failure of a local governmental entity, district school board, charter school, or charter technical career center to comply with the applicable provisions within s. 11.45(5)-(7), s. 218.32(1), s. 218.38, or s. 218.503(3), the Legislative Auditing Committee may schedule a hearing to determine if the entity should be subject to further state action. If the committee determines that the entity should be subject to further state action, the committee shall:

(a) In the case of a local governmental entity or district school board, direct the Department of Revenue and the Department of Financial Services to withhold any funds not pledged for bond debt service satisfaction which are payable to such entity until the entity complies with the law. The committee shall specify the date such action shall begin, and the directive must be received by the Department of Revenue and the Department of Financial Services 30 days before the date of the distribution mandated by law. The Department of Revenue and the Department of Financial Services may implement the provisions of this paragraph.

(b) In the case of a special district created by:

1. A special act, notify the President of the Senate, the Speaker of the House of Representatives, the standing committees of the Senate and the House of Representatives charged with special district oversight as determined by the presiding officers of each respective chamber, the legislators who represent a portion of the geographical jurisdiction of the special district, and the Department of Economic Opportunity that the special district has failed to comply with the law. Upon receipt of notification, the Department of Economic Opportunity shall proceed pursuant to s. 189.062 or s. 189.067. If the special district remains in noncompliance after the process set forth in s. 189.0651, or if a public hearing is not held, the Legislative Auditing Committee may request the department to proceed pursuant to s. 189.067(3).

2. A local ordinance, notify the chair or equivalent of the local general-purpose government pursuant to s. 189.0652 and the Department of Economic Opportunity that the special district has failed to comply with the law. Upon receipt of notification, the department shall proceed pursuant to s. 189.062 or s. 189.067. If the special district remains in noncompliance after the process set forth in s. 189.0652, or if a public hearing is not held, the Legislative Auditing Committee may request the department to proceed pursuant to s. 189.067(3).

3. Any manner other than a special act or local ordinance, notify the Department of Economic Opportunity that the special district has failed to comply with the law. Upon receipt of notification, the department shall proceed pursuant to s. 189.062 or s. 189.067(3).

(c) In the case of a charter school or charter technical career center, notify the appropriate sponsoring entity, which may terminate the charter pursuant to ss. 1002.33 and 1002.34.

(3)(a) As used in this subsection, “independent contract auditor” means a state-licensed certified public accountant or firm with which a state-licensed certified public accountant is currently employed or associated who is actively engaged in the accounting profession.

(b) Audits specified in this subsection cover the quarterly compensation reports for the previous calendar year for a random sample of 3 percent of all legislative branch lobbying firms and a random sample of 3 percent of all executive branch lobbying firms calculated using as the total number of such lobbying firms those filing a compensation report for the preceding calendar year. The committee shall provide for a system of random selection of the lobbying firms to be audited.

(c) The committee shall create and maintain a list of not less than 10 independent contract auditors approved to conduct the required audits. Each lobbying firm selected for audit in the random audit process may designate one of the independent contract auditors from the committee’s approved list. Upon failure for any reason of a lobbying firm selected in the random selection process to designate an independent contract auditor from the committee’s list within 30 calendar days after being notified by the committee of its selection, the committee shall assign one of the available independent contract auditors from the approved list to perform the required audit. No independent contract auditor, whether designated by the lobbying firm or by the committee, may perform the audit of a lobbying firm where the auditor and lobbying firm have ever had a direct personal relationship or any professional accounting, auditing, tax advisory, or tax preparing relationship with each other. The committee shall obtain a written, sworn certification subject to s. 837.06, both from the randomly selected lobbying firm and from the proposed independent contract auditor, that no such relationship has ever existed.

(d) Each independent contract auditor shall be engaged by and compensated solely by the state for the work performed in accomplishing an audit under this subsection.

(e) Any violations of law, deficiencies, or material misstatements discovered and noted in an audit report shall be clearly identified in the audit report and be determined under the rules of either house of the Legislature or under the joint rules, as applicable.

(f) If any lobbying firm fails to give full, frank, and prompt cooperation and access to books, records, and associated backup documents as requested in writing by the auditor, that failure shall be clearly noted by the independent contract auditor in the report of audit.

(g) The committee shall establish procedures for the selection of independent contract auditors desiring to enter into audit contracts pursuant to this subsection. Such procedures shall include, but not be limited to, a rating system that takes into account pertinent information, including the independent contract auditor’s fee proposals for participating in the process. All contracts under this subsection between an independent contract auditor and the Speaker of the House of Representatives and the President of the Senate shall be terminable by either party at any time upon written notice to the other, and such contracts may contain such other terms and conditions as the Speaker of the House of Representatives and the President of the Senate deem appropriate under the circumstances.

(h) The committee shall adopt guidelines that govern random audits and field investigations conducted pursuant to this subsection. The guidelines shall ensure that similarly situated compensation reports are audited in a uniform manner. The guidelines shall also be formulated to encourage compliance and detect violations of the legislative and executive lobbying compensation reporting requirements in ss. 11.045 and 112.3215 and to ensure that each audit is conducted with maximum efficiency in a cost-effective manner. In adopting the guidelines, the committee shall consider relevant guidelines and standards of the American Institute of Certified Public Accountants to the extent that such guidelines and standards are applicable and consistent with the purposes set forth in this subsection.

(i) All audit reports of legislative lobbying firms shall, upon completion by an independent contract auditor, be delivered to the President of the Senate and the Speaker of the House of Representatives for their respective review and handling. All audit reports of executive branch lobbyists, upon completion by an independent contract auditor, shall be delivered by the auditor to the Commission on Ethics.

History.—s. 1, ch. 67-470; s. 1, ch. 69-82; s. 1, ch. 73-6; s. 18, ch. 95-147; s. 21, ch. 96-318; s. 13, ch. 2001-266; s. 879, ch. 2002-387; s. 5, ch. 2003-261; s. 1, ch. 2004-5; s. 1, ch. 2004-305; s. 4, ch. 2005-359; s. 1, ch. 2009-74; s. 12, ch. 2011-34; s. 11, ch. 2011-52; s. 35, ch. 2011-142; s. 1, ch. 2011-144; s. 2, ch. 2014-22; s. 1, ch. 2016-22.

Note.—Former s. 11.181.



11.42 - The Auditor General.

11.42 The Auditor General.—

(1) The Auditor General appointed in this section is the auditor that is required by s. 2, Art. III of the State Constitution.

(2) The Auditor General shall be appointed to office to serve at the pleasure of the Legislature, by a majority vote of the members of the Legislative Auditing Committee, subject to confirmation by both houses of the Legislature. At the time of her or his appointment, the Auditor General shall have been certified under the Public Accountancy Law in this state for a period of at least 10 years and shall have had not less than 10 years’ experience in an accounting or auditing related field. Vacancies in the office shall be filled in the same manner as the original appointment.

(3)(a) To carry out her or his duties the Auditor General shall make all spending decisions within the annual operating budget approved by the President of the Senate and the Speaker of the House of Representatives. The Auditor General shall employ qualified persons necessary for the efficient operation of the Auditor General’s office and shall fix their duties and compensation and, with the approval of the President of the Senate and the Speaker of the House of Representatives, shall adopt and administer a uniform personnel, job classification, and pay plan for such employees.

(b) No person shall be employed as a financial auditor who does not possess the qualifications to take the examination for a certificate as certified public accountant under the laws of this state, and no person shall be employed or retained as legal adviser, on either a full-time or a part-time basis, who is not a member of The Florida Bar.

(4) The Auditor General, before entering upon the duties of the office, shall take and subscribe the oath of office required of state officers by the State Constitution.

(5) The appointment of the Auditor General may be terminated at any time by a majority vote of both houses of the Legislature.

(6)(a) The headquarters of the Auditor General shall be at the state capital, but to facilitate auditing and to eliminate unnecessary traveling the Auditor General may establish field offices located outside the state capital. The Auditor General shall be provided with adequate quarters to carry out the position’s functions in the state capital and in other areas of the state.

(b) All payrolls and vouchers for the operations of the Auditor General’s office shall be submitted to the Chief Financial Officer and, if found to be correct, payments shall be issued therefor.

(7) The Auditor General may make and enforce reasonable rules and regulations necessary to facilitate audits which she or he is authorized to perform.

(8) No officer or salaried employee of the Office of the Auditor General shall serve as the representative of any political party or on any executive committee or other governing body thereof; serve as an executive, officer, or employee of any political party committee, organization, or association; or be engaged on behalf of any candidate for public office in the solicitation of votes or other activities in behalf of such candidacy. Neither the Auditor General nor any employee of the Auditor General may become a candidate for election to public office unless she or he first resigns from office or employment. No officer or salaried employee of the Auditor General shall actively engage in any other business or profession or be otherwise employed without the prior written permission of the Auditor General.

(9) Sections 11.25(1) and 11.26 shall not apply to the Auditor General.

History.—s. 3, ch. 67-470; s. 3, ch. 69-82; s. 1, ch. 86-217; s. 1, ch. 91-162; s. 1, ch. 94-322; s. 1308, ch. 95-147; s. 2, ch. 95-395; s. 24, ch. 96-318; s. 1, ch. 97-2; s. 71, ch. 97-190; s. 1, ch. 99-4; s. 2, ch. 99-333; s. 14, ch. 2001-266; s. 6, ch. 2003-261.

Note.—Former s. 11.183.



11.45 - Definitions; duties; authorities; reports; rules.

11.45 Definitions; duties; authorities; reports; rules.—

(1) DEFINITIONS.—As used in ss. 11.40-11.51, the term:

(a) “Audit” means a financial audit, operational audit, or performance audit.

(b) “County agency” means a board of county commissioners or other legislative and governing body of a county, however styled, including that of a consolidated or metropolitan government, a clerk of the circuit court, a separate or ex officio clerk of the county court, a sheriff, a property appraiser, a tax collector, a supervisor of elections, or any other officer in whom any portion of the fiscal duties of the above are under law separately placed.

(c) “Financial audit” means an examination of financial statements in order to express an opinion on the fairness with which they are presented in conformity with generally accepted accounting principles and an examination to determine whether operations are properly conducted in accordance with legal and regulatory requirements. Financial audits must be conducted in accordance with auditing standards generally accepted in the United States and government auditing standards as adopted by the Board of Accountancy. When applicable, the scope of financial audits shall encompass the additional activities necessary to establish compliance with the Single Audit Act Amendments of 1996, 31 U.S.C. ss. 7501-7507, and other applicable federal law.

(d) “Governmental entity” means a state agency, a county agency, or any other entity, however styled, that independently exercises any type of state or local governmental function.

(e) “Local governmental entity” means a county agency, municipality, or special district as defined in s. 189.012, but does not include any housing authority established under chapter 421.

(f) “Management letter” means a statement of the auditor’s comments and recommendations.

(g) “Operational audit” means an audit whose purpose is to evaluate management’s performance in establishing and maintaining internal controls, including controls designed to prevent and detect fraud, waste, and abuse, and in administering assigned responsibilities in accordance with applicable laws, administrative rules, contracts, grant agreements, and other guidelines. Operational audits must be conducted in accordance with government auditing standards. Such audits examine internal controls that are designed and placed in operation to promote and encourage the achievement of management’s control objectives in the categories of compliance, economic and efficient operations, reliability of financial records and reports, and safeguarding of assets, and identify weaknesses in those internal controls.

(h) “Performance audit” means an examination of a program, activity, or function of a governmental entity, conducted in accordance with applicable government auditing standards or auditing and evaluation standards of other appropriate authoritative bodies. The term includes an examination of issues related to:

1. Economy, efficiency, or effectiveness of the program.

2. Structure or design of the program to accomplish its goals and objectives.

3. Adequacy of the program to meet the needs identified by the Legislature or governing body.

4. Alternative methods of providing program services or products.

5. Goals, objectives, and performance measures used by the agency to monitor and report program accomplishments.

6. The accuracy or adequacy of public documents, reports, or requests prepared under the program by state agencies.

7. Compliance of the program with appropriate policies, rules, or laws.

8. Any other issues related to governmental entities as directed by the Legislative Auditing Committee.

(i) “Political subdivision” means a separate agency or unit of local government created or established by law and includes, but is not limited to, the following and the officers thereof: authority, board, branch, bureau, city, commission, consolidated government, county, department, district, institution, metropolitan government, municipality, office, officer, public corporation, town, or village.

(j) “State agency” means a separate agency or unit of state government created or established by law and includes, but is not limited to, the following and the officers thereof: authority, board, branch, bureau, commission, department, division, institution, office, officer, or public corporation, as the case may be, except any such agency or unit within the legislative branch of state government other than the Florida Public Service Commission.

(2) DUTIES.—The Auditor General shall:

(a) Conduct audits of records and perform related duties as prescribed by law, concurrent resolution of the Legislature, or as directed by the Legislative Auditing Committee.

(b) Annually conduct a financial audit of state government.

(c) Annually conduct financial audits of all state universities and state colleges.

1(d) Annually conduct financial audits of the accounts and records of all district school boards in counties with populations of fewer than 150,000, according to the most recent federal decennial statewide census, and the Florida School for the Deaf and the Blind.

(e) Once every 3 years, conduct financial audits of the accounts and records of all district school boards in counties that have populations of 150,000 or more, according to the most recent federal decennial statewide census.

(f) At least every 3 years, conduct operational audits of the accounts and records of state agencies, state universities, state colleges, district school boards, the Florida Clerks of Court Operations Corporation, water management districts, and the Florida School for the Deaf and the Blind.

(g) At least every 3 years, conduct a performance audit of the local government financial reporting system, which, for the purpose of this chapter, means any statutory provision related to local government financial reporting. The purpose of such an audit is to determine the accuracy, efficiency, and effectiveness of the reporting system in achieving its goals and to make recommendations to the local governments, the Governor, and the Legislature as to how the reporting system can be improved and how program costs can be reduced. The Auditor General shall determine the scope of the audits. The local government financial reporting system should provide for the timely, accurate, uniform, and cost-effective accumulation of financial and other information that can be used by the members of the Legislature and other appropriate officials to accomplish the following goals:

1. Enhance citizen participation in local government;

2. Improve the financial condition of local governments;

3. Provide essential government services in an efficient and effective manner; and

4. Improve decisionmaking on the part of the Legislature, state agencies, and local government officials on matters relating to local government.

(h) At least every 3 years, conduct a performance audit of the Department of Revenue’s administration of the ad valorem tax laws as described in s. 195.096. The audit report shall report on the activities of the ad valorem tax program of the Department of Revenue related to the ad valorem tax rolls. The Auditor General shall include, for at least four counties reviewed, findings as to the accuracy of assessment procedures, projections, and computations made by the department, using the same generally accepted appraisal standards and procedures to which the department and the property appraisers are required to adhere. However, the report may not include any findings or statistics related to any ad valorem tax roll that is in litigation between the state and county officials at the time the report is issued.

(i) Once every 3 years, review a sample of internal audit reports at each state agency, as defined in s. 20.055(1), to determine compliance with current Standards for the Professional Practice of Internal Auditing or, if appropriate, government auditing standards.

(j) Conduct audits of local governmental entities when determined to be necessary by the Auditor General, when directed by the Legislative Auditing Committee, or when otherwise required by law. No later than 18 months after the release of the audit report, the Auditor General shall perform such appropriate followup procedures as he or she deems necessary to determine the audited entity’s progress in addressing the findings and recommendations contained within the Auditor General’s previous report. The Auditor General shall notify each member of the audited entity’s governing body and the Legislative Auditing Committee of the results of his or her determination.

(k) Annually conduct operational audits of the accounts and records of eligible nonprofit scholarship-funding organizations receiving eligible contributions under s. 1002.395, including any contracts for services with related entities, to determine compliance with the provisions of that section. Such audits shall include, but not be limited to, a determination of the eligible nonprofit scholarship-funding organization’s compliance with s. 1002.395(6)(j). The Auditor General shall provide its report on the results of the audits to the Governor, the President of the Senate, the Speaker of the House of Representatives, the Chief Financial Officer, and the Legislative Auditing Committee, within 30 days of completion of the audit.

The Auditor General shall perform his or her duties independently but under the general policies established by the Legislative Auditing Committee. This subsection does not limit the Auditor General’s discretionary authority to conduct other audits or engagements of governmental entities as authorized in subsection (3).

(3) AUTHORITY FOR AUDITS AND OTHER ENGAGEMENTS.—The Auditor General may, pursuant to his or her own authority, or at the direction of the Legislative Auditing Committee, conduct audits or other engagements as determined appropriate by the Auditor General of:

(a) The accounts and records of any governmental entity created or established by law.

(b) The information technology programs, activities, functions, or systems of any governmental entity created or established by law.

(c) The accounts and records of any charter school created or established by law.

(d) The accounts and records of any direct-support organization or citizen support organization created or established by law. The Auditor General is authorized to require and receive any records from the direct-support organization or citizen support organization, or from its independent auditor.

(e) The public records associated with any appropriation made by the Legislature to a nongovernmental agency, corporation, or person. All records of a nongovernmental agency, corporation, or person with respect to the receipt and expenditure of such an appropriation shall be public records and shall be treated in the same manner as other public records are under general law.

(f) State financial assistance provided to any nonstate entity as defined by s. 215.97.

(g) The Tobacco Settlement Financing Corporation created pursuant to s. 215.56005.

(h) Any purchases of federal surplus lands for use as sites for correctional facilities as described in s. 253.037.

(i) Enterprise Florida, Inc., including any of its boards, advisory committees, or similar groups created by Enterprise Florida, Inc., and programs. The audit report may not reveal the identity of any person who has anonymously made a donation to Enterprise Florida, Inc., pursuant to this paragraph. The identity of a donor or prospective donor to Enterprise Florida, Inc., who desires to remain anonymous and all information identifying such donor or prospective donor are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such anonymity shall be maintained in the auditor’s report.

(j) The Florida Development Finance Corporation or the capital development board or the programs or entities created by the board. The audit or report may not reveal the identity of any person who has anonymously made a donation to the board pursuant to this paragraph. The identity of a donor or prospective donor to the board who desires to remain anonymous and all information identifying such donor or prospective donor are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such anonymity shall be maintained in the auditor’s report.

(k) The records pertaining to the use of funds from voluntary contributions on a motor vehicle registration application or on a driver license application authorized pursuant to ss. 320.023 and 322.081.

(l) The records pertaining to the use of funds from the sale of specialty license plates described in chapter 320.

(m) The acquisitions and divestitures related to the Florida Communities Trust Program created pursuant to chapter 380.

(n) The Florida Water Pollution Control Financing Corporation created pursuant to s. 403.1837.

(o) The school readiness program, including the early learning coalitions under part VI of chapter 1002.

(p) CareerSource Florida, Inc., or the programs or entities created by CareerSource Florida, Inc., created pursuant to s. 445.004.

(q) The corporation defined in s. 455.32 that is under contract with the Department of Business and Professional Regulation to provide administrative, investigative, examination, licensing, and prosecutorial support services in accordance with the provisions of s. 455.32 and the practice act of the relevant profession.

(r) The Florida Engineers Management Corporation created pursuant to chapter 471.

(s) The books and records of any permitholder that conducts race meetings or jai alai exhibitions under chapter 550.

(t) The corporation defined in part II of chapter 946, known as the Prison Rehabilitative Industries and Diversified Enterprises, Inc., or PRIDE Enterprises.

(u) The Florida Virtual School pursuant to s. 1002.37.

(v) Virtual education providers receiving state funds or funds from local ad valorem taxes.

(w) The accounts and records of a nonprofit scholarship-funding organization participating in a state sponsored scholarship program authorized by chapter 1002.

(4) SCHEDULING AND STAFFING OF AUDITS.—

(a) Each financial audit required or authorized by this section, when practicable, shall be made and completed within not more than 9 months following the end of each audited fiscal year of the state agency or political subdivision, or at such lesser time which may be provided by law or concurrent resolution or directed by the Legislative Auditing Committee. When the Auditor General determines that conducting any audit or engagement otherwise required by law would not be possible due to workload or would not be an efficient or effective use of his or her resources based on an assessment of risk, then, in his or her discretion, the Auditor General may temporarily or indefinitely postpone such audits or other engagements for such period or any portion thereof, unless otherwise directed by the committee.

(b) The Auditor General may, when in his or her judgment it is necessary, designate and direct any auditor employed by the Auditor General to audit any accounts or records within the authority of the Auditor General to audit. The auditor shall report his or her findings for review by the Auditor General, who shall prepare the audit report.

(c) The audit report when final shall be a public record. The audit workpapers and notes are not a public record; however, those workpapers necessary to support the computations in the final audit report may be made available by a majority vote of the Legislative Auditing Committee after a public hearing showing proper cause. The audit workpapers and notes shall be retained by the Auditor General until no longer useful in his or her proper functions, after which time they may be destroyed.

(d) At the conclusion of the audit, the Auditor General or the Auditor General’s designated representative shall discuss the audit with the official whose office is subject to audit and submit to that official a list of the Auditor General’s findings which may be included in the audit report. If the official is not available for receipt of the list of audit findings, then delivery is presumed to be made when it is delivered to his or her office. The official shall submit to the Auditor General or the designated representative, within 30 days after the receipt of the list of findings, his or her written statement of explanation or rebuttal concerning all of the findings, including corrective action to be taken to preclude a recurrence of all findings.

(e) The Auditor General shall provide the successor independent certified public accountant of a district school board with access to the prior year’s working papers in accordance with the Statements on Auditing Standards, including documentation of planning, internal control, audit results, and other matters of continuing accounting and auditing significance, such as the working paper analysis of balance sheet accounts and those relating to contingencies.

(5) PETITION FOR AN AUDIT BY THE AUDITOR GENERAL.—

(a) The Legislative Auditing Committee shall direct the Auditor General to make an audit of any municipality whenever petitioned to do so by at least 20 percent of the registered electors in the last general election of that municipality pursuant to this subsection. The supervisor of elections of the county in which the municipality is located shall certify whether or not the petition contains the signatures of at least 20 percent of the registered electors of the municipality. After the completion of the audit, the Auditor General shall determine whether the municipality has the fiscal resources necessary to pay the cost of the audit. The municipality shall pay the cost of the audit within 90 days after the Auditor General’s determination that the municipality has the available resources. If the municipality fails to pay the cost of the audit, the Department of Revenue shall, upon certification of the Auditor General, withhold from that portion of the distribution pursuant to s. 212.20(6)(d)5. which is distributable to such municipality, a sum sufficient to pay the cost of the audit and shall deposit that sum into the General Revenue Fund of the state.

(b) At least one registered elector in the most recent general election must file a letter of intent with the municipal clerk prior to any petition of the electors of that municipality for the purpose of an audit. Each petition must be submitted to the supervisor of elections and contain, at a minimum:

1. The elector’s printed name;

2. The signature of the elector;

3. The elector’s residence address;

4. The elector’s date of birth; and

5. The date signed.

All petitions must be submitted for verification within 1 calendar year after the audit petition origination by the municipal electors.

(6) REQUEST BY A LOCAL GOVERNMENTAL ENTITY FOR AN AUDIT BY THE AUDITOR GENERAL.—Whenever a local governmental entity requests the Auditor General to conduct an audit of all or part of its operations and the Auditor General conducts the audit under his or her own authority or at the direction of the Legislative Auditing Committee, the expenses of the audit shall be paid by the local governmental entity. The Auditor General shall estimate the cost of the audit. Fifty percent of the cost estimate shall be paid by the local governmental entity before the initiation of the audit and deposited into the General Revenue Fund of the state. After the completion of the audit, the Auditor General shall notify the local governmental entity of the actual cost of the audit. The local governmental entity shall remit the remainder of the cost of the audit to the Auditor General for deposit into the General Revenue Fund of the state. If the local governmental entity fails to comply with paying the remaining cost of the audit, the Auditor General shall notify the Legislative Auditing Committee.

(7) AUDITOR GENERAL REPORTING REQUIREMENTS.—

(a) The Auditor General shall notify the Legislative Auditing Committee of any local governmental entity, district school board, charter school, or charter technical career center that does not comply with the reporting requirements of s. 218.39.

(b) The Auditor General, in consultation with the Board of Accountancy, shall review all audit reports submitted pursuant to s. 218.39. The Auditor General shall request any significant items that were omitted in violation of a rule adopted by the Auditor General. The items must be provided within 45 days after the date of the request. If the governmental entity does not comply with the Auditor General’s request, the Auditor General shall notify the Legislative Auditing Committee.

(c) The Auditor General shall provide annually a list of those special districts which are not in compliance with s. 218.39 to the Special District Accountability Program of the Department of Economic Opportunity.

(d) During the Auditor General’s review of audit reports, he or she shall contact those units of local government, as defined in s. 218.403, that are not in compliance with s. 218.415 and request evidence of corrective action. The unit of local government shall provide the Auditor General with evidence of corrective action within 45 days after the date it is requested by the Auditor General. If the unit of local government fails to comply with the Auditor General’s request, the Auditor General shall notify the Legislative Auditing Committee.

(e) The Auditor General shall notify the Governor or the Commissioner of Education, as appropriate, and the Legislative Auditing Committee of any audit report reviewed by the Auditor General pursuant to paragraph (b) which contains a statement that a local governmental entity, charter school, charter technical career center, or district school board has met one or more of the conditions specified in s. 218.503. If the Auditor General requests a clarification regarding information included in an audit report to determine whether a local governmental entity, charter school, charter technical career center, or district school board has met one or more of the conditions specified in s. 218.503, the requested clarification must be provided within 45 days after the date of the request. If the local governmental entity, charter school, charter technical career center, or district school board does not comply with the Auditor General’s request, the Auditor General shall notify the Legislative Auditing Committee. If, after obtaining the requested clarification, the Auditor General determines that the local governmental entity, charter school, charter technical career center, or district school board has met one or more of the conditions specified in s. 218.503, he or she shall notify the Governor or the Commissioner of Education, as appropriate, and the Legislative Auditing Committee.

(f) The Auditor General shall annually compile and transmit to the President of the Senate, the Speaker of the House of Representatives, and the Legislative Auditing Committee a summary of significant findings and financial trends identified in audit reports reviewed in paragraph (b) or otherwise identified by the Auditor General’s review of such audit reports and financial information, and identified in audits of district school boards conducted by the Auditor General. The Auditor General shall include financial information provided pursuant to s. 218.32(1)(e) for entities with fiscal years ending on or after June 30, 2003, within his or her reports submitted pursuant to this paragraph.

(g) If the Auditor General discovers significant errors, improper practices, or other significant discrepancies in connection with his or her audits of a state agency or state officer, the Auditor General shall notify the President of the Senate, the Speaker of the House of Representatives, and the Legislative Auditing Committee. The President of the Senate and the Speaker of the House of Representatives shall promptly forward a copy of the notification to the chairs of the respective legislative committees, which in the judgment of the President of the Senate and the Speaker of the House of Representatives are substantially concerned with the functions of the state agency or state officer involved. Thereafter, and in no event later than the 10th day of the next succeeding legislative session, the person in charge of the state agency involved, or the state officer involved, as the case may be, shall explain in writing to the President of the Senate, the Speaker of the House of Representatives, and to the Legislative Auditing Committee the reasons or justifications for such errors, improper practices, or other significant discrepancies and the corrective measures, if any, taken by the agency.

(h) The Auditor General shall annually compile and transmit to the President of the Senate, the Speaker of the House of Representatives, and the Legislative Auditing Committee by December 1 of each year a report that includes a projected 2-year work plan identifying the audit and other accountability activities to be undertaken and a list of statutory and fiscal changes recommended by the Auditor General. The Auditor General may also transmit recommendations at other times of the year when the information would be timely and useful for the Legislature.

(i) The Auditor General shall annually transmit by July 15, to the President of the Senate, the Speaker of the House of Representatives, and the Department of Financial Services, a list of all school districts, charter schools, charter technical career centers, Florida College System institutions, state universities, and water management districts that have failed to comply with the transparency requirements as identified in the audit reports reviewed pursuant to paragraph (b) and those conducted pursuant to subsection (2).

(j) The Auditor General shall notify the Legislative Auditing Committee of any financial or operational audit report prepared pursuant to this section which indicates that a district school board, state university, or Florida College System institution has failed to take full corrective action in response to a recommendation that was included in the two preceding financial or operational audit reports.

1. The committee may direct the district school board or the governing body of the state university or Florida College System institution to provide a written statement to the committee explaining why full corrective action has not been taken or, if the governing body intends to take full corrective action, describing the corrective action to be taken and when it will occur.

2. If the committee determines that the written statement is not sufficient, the committee may require the chair of the district school board or the chair of the governing body of the state university or Florida College System institution, or the chair’s designee, to appear before the committee.

3. If the committee determines that the district school board, state university, or Florida College System institution has failed to take full corrective action for which there is no justifiable reason or has failed to comply with committee requests made pursuant to this section, the committee shall refer the matter to the State Board of Education or the Board of Governors, as appropriate, to proceed in accordance with s. 1008.32 or s. 1008.322, respectively.

(8) RULES OF THE AUDITOR GENERAL.—The Auditor General, in consultation with the Board of Accountancy, shall adopt rules for the form and conduct of all financial audits performed by independent certified public accountants pursuant to ss. 215.981, 218.39, 1001.453, 1002.395, 1004.28, and 1004.70. The rules for audits of local governmental entities, charter schools, charter technical career centers, and district school boards must include, but are not limited to, requirements for the reporting of information necessary to carry out the purposes of the Local Governmental Entity, Charter School, Charter Technical Career Center, and District School Board Financial Emergencies Act as stated in s. 218.501.

(9) TECHNICAL ADVICE PROVIDED BY THE AUDITOR GENERAL.—The Auditor General may provide technical advice to:

(a) The Department of Education in the development of a compliance supplement for the financial audit of a district school board conducted by an independent certified public accountant.

(b) Governmental entities on their financial and accounting systems, procedures, and related matters.

(c) Governmental entities on promoting the building of competent and efficient accounting and internal audit organizations in their offices.

History.—s. 6, ch. 67-470; s. 6, ch. 69-82; s. 1, ch. 72-6; ss. 1, 2, ch. 73-234; s. 1, ch. 75-122; s. 1, ch. 76-73; s. 1, ch. 77-102; s. 2, ch. 79-183; ss. 1, 3, 6, ch. 79-589; s. 1, ch. 81-167; s. 1, ch. 83-55; s. 1, ch. 83-106; s. 1, ch. 84-241; s. 1, ch. 85-80; s. 14, ch. 86-204; s. 2, ch. 86-217; s. 1, ch. 87-114; s. 4, ch. 89-87; s. 30, ch. 89-169; s. 9, ch. 90-110; s. 19, ch. 90-227; s. 65, ch. 91-45; s. 17, ch. 91-282; s. 2, ch. 91-429; s. 91, ch. 92-142; s. 136, ch. 92-279; s. 55, ch. 92-326; s. 15, ch. 94-249; s. 1309, ch. 95-147; s. 1, ch. 95-214; s. 1, ch. 95-380; s. 12, ch. 95-396; s. 26, ch. 96-318; s. 1, ch. 96-324; s. 21, ch. 97-96; s. 1, ch. 97-111; s. 1, ch. 97-255; s. 26, ch. 97-271; s. 3, ch. 99-333; s. 1, ch. 2000-151; s. 4, ch. 2000-264; s. 31, ch. 2000-355; s. 36, ch. 2000-371; s. 30, ch. 2001-140; s. 15, ch. 2001-266; s. 1, ch. 2002-1; s. 17, ch. 2002-22; s. 880, ch. 2002-387; s. 2, ch. 2004-305; s. 1, ch. 2004-331; s. 3, ch. 2004-484; s. 1, ch. 2005-171; s. 7, ch. 2006-190; s. 5, ch. 2009-68; s. 1, ch. 2009-214; s. 2, ch. 2010-5; s. 13, ch. 2011-34; s. 1, ch. 2011-49; s. 1, ch. 2011-52; s. 36, ch. 2011-142; s. 1, ch. 2012-5; s. 1, ch. 2012-134; s. 1, ch. 2013-15; s. 1, ch. 2013-51; s. 19, ch. 2013-252; s. 1, ch. 2014-17; s. 55, ch. 2014-22; s. 1, ch. 2014-39; s. 15, ch. 2014-184; s. 1, ch. 2014-223; s. 1, ch. 2015-2; s. 1, ch. 2015-98; ss. 5, 36, ch. 2016-62.

1Note.—

A. Section 5, ch. 2016-62, amended paragraph (2)(d) “[i]n order to implement Specific Appropriation 113 of the 2016-2017 General Appropriations Act.”

B. Section 36, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 11.45, 1001.7065, 1004.345, 1009.23, 1009.24, 1009.50, 1009.505, 1009.51, 1009.52, 1009.986, 1011.62(15)(b), 1012.39, and 1013.64, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, paragraph (2)(d), as amended by s. 36, ch. 2016-62, will read:

(d) Annually conduct financial audits of the accounts and records of all district school boards in counties with populations of fewer than 150,000, according to the most recent federal decennial statewide census.

Note.—Former s. 11.186.



11.47 - Penalties; failure to make a proper audit or examination; making a false report; failure to produce documents or information.

11.47 Penalties; failure to make a proper audit or examination; making a false report; failure to produce documents or information.—

(1) All officers whose respective offices the Auditor General or the Office of Program Policy Analysis and Government Accountability is authorized to audit or examine shall enter into their public records sufficient information for proper audit or examination, and shall make the same available to the Auditor General or the Office of Program Policy Analysis and Government Accountability on demand.

(2) The willful failure or refusal of the Auditor General, director of the Office of Program Policy Analysis and Government Accountability, or any staff employed by the Auditor General or the Office of Program Policy Analysis and Government Accountability to make a proper audit or examination in line with his or her duty, the willful making of a false report as to any audit or examination, or the willful failure or refusal to report a shortage or misappropriation of funds or property shall be cause for removal from such office or employment, and the Auditor General, the director of the Office of Program Policy Analysis and Government Accountability, or a staff member shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any person who willfully fails or refuses to furnish or produce any book, record, paper, document, data, or sufficient information necessary to a proper audit or examination which the Auditor General or the Office of Program Policy Analysis and Government Accountability is by law authorized to perform shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) Any officer who willfully fails or refuses to furnish or produce any book, record, paper, document, data, or sufficient information necessary to a proper audit or examination which the Auditor General or the Office of Program Policy Analysis and Government Accountability is by law authorized to perform, shall be subject to removal from office.

History.—s. 7, ch. 69-82; s. 9, ch. 71-136; s. 22, ch. 95-147; s. 27, ch. 96-318; s. 16, ch. 2001-266.



11.51 - Office of Program Policy Analysis and Government Accountability.

11.51 Office of Program Policy Analysis and Government Accountability.—

(1) The Office of Program Policy Analysis and Government Accountability is authorized to examine all entities and records listed in s. 11.45(3).

(2) At the conclusion of an examination, the designated representative of the Office of Program Policy Analysis and Government Accountability shall discuss the examination with the official whose office is examined and submit to that official the Office of Program Policy Analysis and Government Accountability’s preliminary findings. If the official is not available for receipt of the preliminary findings, clearly designated as such, delivery thereof is presumed to be made when it is delivered to his or her office. Whenever necessary, the Office of Program Policy Analysis and Government Accountability may request the official to submit his or her written statement of explanation or rebuttal within 15 days after the receipt of the findings. If the response time is not requested to be within 15 days, the official shall submit his or her response within 30 days after receipt of the preliminary findings.

(3) No later than 18 months after the release of a report of the Office of Program Policy Analysis and Government Accountability, the agencies that are the subject of that report shall provide data and other information that describes with specificity what the agencies have done to respond to the recommendations contained in the report. The Office of Program Policy Analysis and Government Accountability may verify the data and information provided by the agencies. If the data and information provided by the agencies are deemed sufficient and accurate, the Office of Program Policy Analysis and Government Accountability shall report to the Legislative Auditing Committee and to the legislative standing committees concerned with the subject areas of the audit. The report shall include a summary of the agencies’ responses, the evaluation of those responses, and any recommendations deemed to be appropriate.

(4) Work papers held by the Office of Program Policy Analysis and Government Accountability which relate to an authorized project or a research product are exempt from s. 24(a), Art. I of the State Constitution. The exemption applies to work papers held by the Office of Program Policy Analysis and Government Accountability before, on, or after the effective date of the exemption.

History.—s. 2, ch. 90-110; s. 16, ch. 94-249; s. 30, ch. 96-318; s. 1, ch. 96-380; s. 6, ch. 2001-86; s. 17, ch. 2001-266; s. 3, ch. 2004-305; s. 14, ch. 2011-34; s. 1, ch. 2011-35.



11.62 - Legislative review of proposed regulation of unregulated functions.

11.62 Legislative review of proposed regulation of unregulated functions.—

(1) This section may be cited as the “Sunrise Act.”

(2) It is the intent of the Legislature:

(a) That no profession or occupation be subject to regulation by the state unless the regulation is necessary to protect the public health, safety, or welfare from significant and discernible harm or damage and that the police power of the state be exercised only to the extent necessary for that purpose; and

(b) That no profession or occupation be regulated by the state in a manner that unnecessarily restricts entry into the practice of the profession or occupation or adversely affects the availability of the professional or occupational services to the public.

(3) In determining whether to regulate a profession or occupation, the Legislature shall consider the following factors:

(a) Whether the unregulated practice of the profession or occupation will substantially harm or endanger the public health, safety, or welfare, and whether the potential for harm is recognizable and not remote;

(b) Whether the practice of the profession or occupation requires specialized skill or training, and whether that skill or training is readily measurable or quantifiable so that examination or training requirements would reasonably assure initial and continuing professional or occupational ability;

(c) Whether the regulation will have an unreasonable effect on job creation or job retention in the state or will place unreasonable restrictions on the ability of individuals who seek to practice or who are practicing a given profession or occupation to find employment;

(d) Whether the public is or can be effectively protected by other means; and

(e) Whether the overall cost-effectiveness and economic impact of the proposed regulation, including the indirect costs to consumers, will be favorable.

(4) The proponents of legislation that provides for the regulation of a profession or occupation not already expressly subject to state regulation shall provide, upon request, the following information in writing to the state agency that is proposed to have jurisdiction over the regulation and to the legislative committees to which the legislation is referred:

(a) The number of individuals or businesses that would be subject to the regulation;

(b) The name of each association that represents members of the profession or occupation, together with a copy of its codes of ethics or conduct;

(c) Documentation of the nature and extent of the harm to the public caused by the unregulated practice of the profession or occupation, including a description of any complaints that have been lodged against persons who have practiced the profession or occupation in this state during the preceding 3 years;

(d) A list of states that regulate the profession or occupation, and the dates of enactment of each law providing for such regulation and a copy of each law;

(e) A list and description of state and federal laws that have been enacted to protect the public with respect to the profession or occupation and a statement of the reasons why these laws have not proven adequate to protect the public;

(f) A description of the voluntary efforts made by members of the profession or occupation to protect the public and a statement of the reasons why these efforts are not adequate to protect the public;

(g) A copy of any federal legislation mandating regulation;

(h) An explanation of the reasons why other types of less restrictive regulation would not effectively protect the public;

(i) The cost, availability, and appropriateness of training and examination requirements;

(j) The cost of regulation, including the indirect cost to consumers, and the method proposed to finance the regulation;

(k) The cost imposed on applicants or practitioners or on employers of applicants or practitioners as a result of the regulation;

(l) The details of any previous efforts in this state to implement regulation of the profession or occupation; and

(m) Any other information the agency or the committee considers relevant to the analysis of the proposed legislation.

(5) The agency shall provide the Legislature with information concerning the effect of proposed legislation that provides for new regulation of a profession or occupation regarding:

(a) The departmental resources necessary to implement and enforce the proposed regulation;

(b) The technical sufficiency of the proposal for regulation, including its consistency with the regulation of other professions and occupations under existing law; and

(c) If applicable, any alternatives to the proposed regulation which may result in a less restrictive or more cost-effective regulatory scheme.

(6) When making a recommendation concerning proposed legislation providing for new regulation of a profession or occupation, a legislative committee shall determine:

(a) Whether the regulation is justified based on the criteria specified in subsection (3), the information submitted pursuant to request under subsection (4), and the information provided under subsection (5);

(b) The least restrictive and most cost-effective regulatory scheme that will adequately protect the public; and

(c) The technical sufficiency of the proposed legislation, including its consistency with the regulation of other professions and occupations under existing law.

History.—s. 6, ch. 91-429; s. 1, ch. 94-218; s. 133, ch. 99-251.



11.90 - Legislative Budget Commission.

11.90 Legislative Budget Commission.—

(1) There is created the Legislative Budget Commission, which is the joint Legislative Budget Commission created in s. 19, Art. III of the State Constitution, composed of seven members of the Senate appointed by the President of the Senate and seven members of the House of Representatives appointed by the Speaker of the House of Representatives. Each member shall serve at the pleasure of the officer who appointed the member. A vacancy on the commission shall be filled in the same manner as the original appointment. From November of each odd-numbered year through October of each even-numbered year, the chairperson of the commission shall be appointed by the President of the Senate and the vice chairperson of the commission shall be appointed by the Speaker of the House of Representatives. From November of each even-numbered year through October of each odd-numbered year, the chairperson of the commission shall be appointed by the Speaker of the House of Representatives and the vice chairperson of the commission shall be appointed by the President of the Senate. The terms of members shall be for 2 years and shall run from the organization of one Legislature to the organization of the next Legislature.

(2) The Legislative Budget Commission shall be governed by joint rules of the Senate and the House of Representatives which shall remain in effect until repealed or amended by concurrent resolution.

(3) The commission shall convene at the call of the President of the Senate and the Speaker of the House of Representatives at least quarterly. A majority of the commission members of each house plus one additional member from either house constitutes a quorum. Action by the commission requires a majority vote of the members present of each house.

(4) The commission may conduct its meetings through teleconferences or other similar means.

(5) The commission shall be staffed by legislative staff members, as assigned by the President of the Senate and the Speaker of the House of Representatives.

(6) The commission shall have the power and duty to:

(a) Review and approve or disapprove budget amendments recommended by the Governor or the Chief Justice of the Supreme Court as provided in chapter 216.

(b) Develop the long-range financial outlook described in s. 19, Art. III of the State Constitution.

(c) Review and approve, disapprove, or amend and approve the budget of the Florida Clerks of Court Operations Corporation.

(d) Review and approve, disapprove, or amend and approve the total combined budgets of the clerks of the court or the budget of any individual clerk of the court for court-related functions. As part of this review, the commission shall consider the workload and expense data submitted pursuant to s. 28.35.

(e) Exercise all other powers and perform any other duties prescribed by the Legislature.

(7) The commission shall review proposed budget amendments associated with information technology that involve more than one agency, that have an outcome that impacts another agency, or that exceed $500,000 in total cost over a 1-year period.

History.—s. 37, ch. 2000-371; ss. 15, 25, ch. 2001-56; s. 1, ch. 2001-66; s. 33, ch. 2001-261; s. 1, ch. 2003-5; s. 1, ch. 2006-119; s. 1, ch. 2009-80; s. 2, ch. 2013-44.



11.9005 - Government Efficiency Task Force.

11.9005 Government Efficiency Task Force.—

(1) There is created the Government Efficiency Task Force. The task force shall convene no later than January 2007, and each 4th year thereafter. The task force shall be composed of 15 members. Five members shall be appointed by the President of the Senate, five members shall be appointed by the Speaker of the House of Representatives, and five members shall be appointed by the Governor. The task force shall be composed of members of the Legislature and representatives from the private and public sectors, as designated by the President of the Senate, the Speaker of the House of Representatives, and the Governor. Each member shall serve at the pleasure of the officer who appointed the member. A vacancy on the task force shall be filled in the same manner as the original appointment. The terms of the members shall be for 1 year.

(2) The task force shall elect a chair from among its members.

(3) The task force shall meet as necessary, but at least quarterly, at the call of the chair and at the time and place designated by him or her. The task force may conduct its meetings through teleconferences or other similar means.

(4) Members of the task force are entitled to receive reimbursement for per diem and travel expenses pursuant to s. 112.061.

(5) The task force shall develop recommendations for improving governmental operations and reducing costs. Staff to assist the task force in performing its duties shall be assigned by the President of the Senate, the Speaker of the House of Representatives, and the Governor. The task force shall consider reports issued by the Auditor General, the Office of Program Policy Analysis and Government Accountability, and agency inspectors general in developing its recommendations.

(6) The task force shall complete its work within 1 year and submit its recommendations to the chairperson and vice chairperson of the Legislative Budget Commission, the Governor, and the Chief Justice of the Supreme Court. The task force may submit all or part of its recommendations at any time during the year, but a final report summarizing its recommendations must be submitted at the completion of its work.

History.—s. 2, ch. 2006-119.



11.93 - Short title.

11.93 Short title.—Sections 11.93-11.9352 may be cited as the “Article V Constitutional Convention Act.”

History.—s. 1, ch. 2014-52.



11.931 - Applicability.

11.931 Applicability.—Sections 11.93-11.9352 shall apply when an Article V convention is called for the purpose of proposing amendments to the Constitution of the United States.

History.—s. 2, ch. 2014-52.



11.932 - Definitions.

11.932 Definitions.—As used in ss. 11.93-11.9352, the term:

(1) “Alternate delegate” means an individual who is appointed as an alternate delegate as provided by law.

(2) “Article V convention” means a convention called for by the states under Article V of the Constitution of the United States for the purpose of proposing amendments to the Constitution of the United States.

(3) “Chamber” means either the Senate or the House of Representatives.

(4) “Delegate” means an individual appointed to represent Florida at an Article V convention.

(5) “Paired delegate” means the delegate with whom an alternate delegate is paired.

History.—s. 3, ch. 2014-52.



11.933 - Qualifications of delegates and alternate delegates.

11.933 Qualifications of delegates and alternate delegates.—

(1) To be appointed as a delegate or alternate delegate to an Article V convention, a person must:

(a) Reside in this state.

(b) Be a registered voter in this state.

(c) Not be registered or required to be registered as a lobbyist under the laws of this state.

(2) A person may not be appointed as a delegate if he or she holds a federal office.

History.—s. 4, ch. 2014-52.



11.9331 - Appointment of delegates by Legislature.

11.9331 Appointment of delegates by Legislature.—

(1) Whenever an Article V convention is called, the Senate and House of Representatives shall appoint, under rules adopted jointly by the Senate and House of Representatives:

(a) The number of delegates allocated to represent Florida.

(b) An equal number of alternate delegates.

(2) Unless otherwise established by the rules of procedure of an Article V convention, it is presumed that Florida has two delegates and two alternate delegates designated to represent the state.

(3) If the Legislature is not in session when delegates must be appointed, the President of the Senate and the Speaker of the House of Representatives shall call the Legislature into special session pursuant to s. 11.011 for the purpose of appointing delegates and alternate delegates.

History.—s. 5, ch. 2014-52.



11.9332 - Appointment by majority vote of each chamber; pairing delegates and alternate delegates.

11.9332 Appointment by majority vote of each chamber; pairing delegates and alternate delegates.—

(1) To be appointed as a delegate or an alternate delegate, a person must receive, in each chamber, the vote of a majority of all the members elected to that chamber.

(2) At the time of appointment, each alternate delegate must be paired with a delegate as provided by a concurrent resolution adopted by the Legislature.

History.—s. 6, ch. 2014-52.



11.9333 - Recall; filling a vacancy; special legislative session.

11.9333 Recall; filling a vacancy; special legislative session.—

(1) The Legislature may, at any time, recall a delegate or alternate delegate and replace that delegate or alternate delegate with an individual appointed under ss. 11.93-11.9352.

(2) The Legislature may, at any time, fill a vacancy in the office of delegate or alternate delegate with a person appointed under ss. 11.93-11.9352. If the Legislature is not in session when a vacancy occurs with respect to both a delegate and the paired alternate delegate, the President of the Senate and the Speaker of the House of Representatives shall call the Legislature into special session pursuant to s. 11.011 for the purpose of appointing a delegate and an alternate delegate to fill the vacancies.

History.—s. 7, ch. 2014-52.



11.9334 - Method of appointment and recall.

11.9334 Method of appointment and recall.—The Legislature shall appoint or recall delegates or alternate delegates by concurrent resolution.

History.—s. 8, ch. 2014-52.



11.9335 - Reimbursement of per diem and travel expenses.

11.9335 Reimbursement of per diem and travel expenses.—A delegate or alternate delegate shall serve without compensation but may be reimbursed for per diem and travel expenses pursuant to s. 112.061.

History.—s. 9, ch. 2014-52.



11.9336 - Oath.

11.9336 Oath.—Each delegate and alternate delegate shall, before exercising any function of the position, execute an oath in the state and in writing that the delegate or alternate delegate will:

(1) Support the Constitution of the United States and the State Constitution.

(2) Faithfully abide by and execute any instructions to delegates and alternate delegates adopted by the Legislature.

(3) Otherwise faithfully discharge the duties of a delegate or alternate delegate.

History.—s. 10, ch. 2014-52; s. 2, ch. 2015-2.



11.9337 - Filing of oath; issuance of commission.

11.9337 Filing of oath; issuance of commission.—The executed oath of a delegate or alternate delegate shall be filed with the Secretary of State. After the oath is filed, the Governor shall issue a commission to the delegate or alternate delegate.

History.—s. 11, ch. 2014-52.



11.934 - Instructions to delegates.

11.934 Instructions to delegates.—

(1) When delegates and alternate delegates are appointed, the Legislature shall adopt a concurrent resolution to provide instructions to the delegates and alternate delegates regarding the rules of procedure and any other matter relating to the Article V convention that the Legislature considers necessary.

(2) The Legislature may amend the instructions at any time by concurrent resolution.

History.—s. 12, ch. 2014-52.



11.9341 - Duties of alternate delegates.

11.9341 Duties of alternate delegates.—An alternate delegate:

(1) Shall act in the place of the paired delegate when the paired delegate is absent from the Article V convention.

(2) Replaces the paired delegate if the alternate delegate’s paired delegate vacates the office.

History.—s. 13, ch. 2014-52.



11.9342 - Vote cast outside the scope of instructions or limits; status of vote.

11.9342 Vote cast outside the scope of instructions or limits; status of vote.—A vote cast by a delegate or an alternate delegate at an Article V convention is void if the vote is outside the scope of:

(1) The instructions established by a concurrent resolution adopted pursuant to ss. 11.93-11.9352; or

(2) The limits placed by the Legislature in a concurrent resolution or memorial that calls for an Article V convention for the purpose of proposing one or more amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V Convention.

History.—s. 14, ch. 2014-52.



11.9343 - Vote cast outside the scope of instructions or limits; appointment forfeited.

11.9343 Vote cast outside the scope of instructions or limits; appointment forfeited.—

(1) A delegate or alternate delegate forfeits his or her appointment by virtue of a vote or attempt to vote that is outside the scope of:

(a) The instructions established by a concurrent resolution adopted pursuant to ss. 11.93-11.9352; or

(b) The limits placed by the Legislature in a concurrent resolution or memorial that calls for an Article V convention for the purpose of proposing one or more amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention.

(2) If a delegate forfeits an appointment under subsection (1), the paired alternate delegate of the delegate becomes the delegate at the time the forfeiture of the appointment occurs.

History.—s. 15, ch. 2014-52.



11.9344 - Vote cast outside the scope of instructions or limits; status of application.

11.9344 Vote cast outside the scope of instructions or limits; status of application.—The application of the Legislature to call an Article V convention for proposing amendments to the Constitution of the United States ceases to be a continuing application and shall be treated as having no effect if all of the delegates and alternate delegates vote or attempt to vote outside the scope of:

(1) The instructions established by a concurrent resolution adopted pursuant to ss. 11.93-11.9352; or

(2) The limits placed by the Legislature in a concurrent resolution or memorial that calls for an Article V convention for the purpose of proposing one or more amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention.

History.—s. 16, ch. 2014-52.



11.9345 - Vote cast outside the scope of instructions; criminal liability.

11.9345 Vote cast outside the scope of instructions; criminal liability.—A delegate or alternate delegate commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083, who signs an oath of office as required by s. 11.9336 in the state and who thereafter violates the oath by knowingly or intentionally voting or attempting to vote outside the scope of:

(1) The instructions established by a concurrent resolution adopted pursuant to ss. 11.93-11.9352; or

(2) The limits placed by the Legislature in a concurrent resolution or memorial that calls for an Article V convention for the purpose of proposing one or more amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention.

History.—s. 17, ch. 2014-52.



11.935 - Article V convention advisory group.

11.935 Article V convention advisory group.—

(1) As used in this section, the term “advisory group” means the Article V convention delegate advisory group.

(2) The advisory group consists of the following members:

(a) An attorney appointed by the President of the Senate.

(b) An attorney appointed by the Speaker of the House of Representatives.

(c) An attorney selected by agreement of the attorneys appointed under paragraphs (a) and (b), who shall serve as chair of the advisory group.

(3) The advisory group shall meet at the call of the chair and shall establish the policies and procedures that the advisory group determines necessary to carry out ss. 11.93-11.9352.

(4) Upon the request of a delegate or alternate delegate, the advisory group shall advise the delegate or alternate delegate whether there is reason to believe that an action or an attempt to take an action by a delegate or alternate delegate would:

(a) Violate the instructions established by a concurrent resolution adopted by the Legislature under ss. 11.93-11.9352; or

(b) Exceed the limits placed by the Legislature in a concurrent resolution or memorial that calls for an Article V convention for the purpose of proposing one or more amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention.

(5) The advisory group:

(a) May render an advisory determination under this section in any summary manner considered appropriate by the advisory group.

(b) Shall render an advisory determination under this section within 24 hours after receiving a request for a determination.

(c) Shall transmit a copy of an advisory determination under this section in the most expeditious manner possible to the delegate or alternate delegate who requested the advisory determination.

(6) If the advisory group renders an advisory determination under this section, the advisory group may also take an action permitted under s. 11.9351.

History.—s. 18, ch. 2014-52.



11.9351 - Oversight of delegates with respect to instructions.

11.9351 Oversight of delegates with respect to instructions.—

(1) The advisory group, on its own motion, or upon the request of the President of the Senate, the Speaker of the House of Representatives, or the Attorney General, shall advise the Attorney General whether there is reason to believe that a vote or an attempt to vote by a delegate or alternate delegate has:

(a) Violated the instructions established by a concurrent resolution adopted by the Legislature under ss. 11.93-11.9352; or

(b) Exceeded the limits placed by the Legislature in a concurrent resolution or memorial that calls for an Article V convention for the purpose of proposing one or more amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention.

(2) The advisory group shall issue the advisory determination under this section by one of the following summary procedures:

(a) Without notice or an evidentiary proceeding; or

(b) After a hearing conducted by the advisory group.

(3) The advisory group shall render an advisory determination under this section within 24 hours after receiving a request for an advisory determination.

(4) The advisory group shall transmit a copy of an advisory determination in the most expeditious manner possible to the Attorney General.

History.—s. 19, ch. 2014-52.



11.9352 - Advisory determination concerning a vote outside the scope of instructions.

11.9352 Advisory determination concerning a vote outside the scope of instructions.—Immediately, upon receipt of an advisory determination that finds that a vote or attempt to vote by a delegate or alternate delegate is a violation as described in s. 11.9351 or in excess of the authority of the delegate or alternate delegate, the Attorney General shall inform the delegates, alternate delegates, the President of the Senate, the Speaker of the House of Representatives, and the Article V convention that:

(1) The vote or attempt to vote did not comply with Florida law, is void, and has no effect.

(2) The credentials of the delegate or alternate delegate who is the subject of the determination are revoked.

History.—s. 20, ch. 2014-52.









TITLE IV - EXECUTIVE BRANCH

Chapter 14 - GOVERNOR

14.01 - Governor; residence; office; authority to protect life, liberty, and property.

14.01 Governor; residence; office; authority to protect life, liberty, and property.—The Governor shall reside at the head of government, and the Governor’s office shall be in the capitol. The Governor may have such other offices within the state as he or she may deem necessary. The Governor may employ as many persons as he or she, in his or her discretion, may deem necessary to procure and secure protection to life, liberty, and property of the inhabitants of the state, also to protect the property of the state.

History.—ch. 1660, 1868; RS 68; GS 69; RGS 83; CGL 104; s. 1, ch. 65-54; s. 32, ch. 95-147.



14.02 - Governor may preserve peace and order by military force.

14.02 Governor may preserve peace and order by military force.—The Governor may, in cases of insurrection or rebellion, violence, disorder or insecurity of life, liberty and property, support and preserve the public peace and order by the military force of the state.

History.—s. 1, ch. 1745, 1870; RS 69; GS 70; RGS 84; CGL 105.



14.021 - Governor; promulgation and enforcement of emergency rules and regulations.

14.021 Governor; promulgation and enforcement of emergency rules and regulations.—

(1) The Governor of Florida is hereby authorized and empowered to promulgate and enforce such emergency rules and regulations as are necessary to prevent, control, or quell violence, threatened or actual, during any emergency lawfully declared by the Governor to exist. In order to protect the public welfare, persons and property of citizens against violence, public property damage, overt threats of violence, and to maintain peace, tranquillity, and good order in the state, these rules and regulations may control public parks, public buildings, or any other public facility in Florida and shall regulate the manner of use, the time of use, and persons using the facility during any emergency. These rules and regulations shall have the same force and effect as law during any emergency and shall affect such persons, public buildings, and public facilities as in the judgment of the Governor shall best provide a safeguard for protection of persons and property where danger, violence, and threats exist or are threatened among the citizens of Florida.

(2) Whenever the Governor shall promulgate emergency rules and regulations, such rules and regulations shall be published and posted during the emergency in the area affected, in addition to any other notice required by law.

(3) The Governor shall have emergency power to call upon the military forces of the state or any other law enforcement agency, state or county, to enforce the rules and regulations authorized by this law.

(4) The powers herein granted are supplemental to and in aid of powers now vested in the Governor of this state under the constitution, statutory laws, and police powers of said state.

(5) The provisions of this section shall continue in full force and effect until otherwise amended.

History.—ss. 1-4, 6, ch. 31389, 1956; s. 1, ch. 61-239; s. 1, ch. 65-95; ss. 10, 35, ch. 69-106; s. 18, ch. 78-95; s. 33, ch. 95-147.



14.022 - Governor; emergency powers to quell violence.

14.022 Governor; emergency powers to quell violence.—

(1) The Governor of Florida is hereby authorized and empowered to take such measures and to do all and every act and thing which she or he may deem necessary in order to prevent overt threats of violence or violence, to the person or property of citizens of the state and to maintain peace, tranquillity, and good order in the state, and in any political subdivision thereof, and in any area of the state designated by the Governor.

(2) The Governor when, in her or his opinion, the facts warrant, shall, by proclamation, declare that, because of unlawful assemblage, violence, overt threats of violence, or otherwise, a danger exists to the person or property of any citizen or citizens of the state and that the peace and tranquillity of the state, or any political subdivision thereof, or any area of the state designated by the Governor, is threatened, and because thereof an emergency, with reference to said threats and danger, exists. In all such cases when the Governor shall issue a proclamation as herein provided she or he shall be and is hereby further authorized and empowered, to cope with said threats and danger, to order and direct any individual person, corporation, association, or group of persons to do any act which would in the Governor’s opinion prevent danger to life, limb, or property, prevent a breach of the peace or the Governor may order such individual person, corporation, association, or group of persons to refrain from doing any act or thing which would, in the Governor’s opinion, endanger life, limb, or property, or cause, or tend to cause, a breach of the peace, or endanger the peace and good order of society, and shall have full power by appropriate means to enforce such order or proclamation.

(3) The Governor, upon the issuance of a proclamation as provided for in subsection (2), is hereby authorized and empowered to take and exercise any, either, or all of the following actions, powers, and prerogatives:

(a) Call out the military forces of the state (state militia) and order and direct said forces to take such action as in the Governor’s judgment may be necessary to avert the threatened danger and to maintain peace and good order in the particular circumstances.

(b) Order any sheriff or sheriffs of this state, pursuant to a proclamation as herein provided, to exercise fully the powers granted them, and each of them, under s. 30.15(1)(f) (suppress tumults, riots, and unlawful assemblies in their counties with force and strong hand when necessary) and to do all things necessary to maintain peace and good order.

(c) Order and direct the State Highway Patrol, and each and every officer thereof, to do and perform such acts and services as the Governor may direct and in the Governor’s judgment are necessary in the circumstances to maintain peace and good order.

(d) Authorize, order or direct any state, county, or city official to enforce the provisions of such proclamation in each and every and all of the courts in the state by injunction, mandamus, or other appropriate legal action.

(4) The Governor is hereby authorized and empowered to intervene in any situation where there exists violence, overt threats of violence to persons or property and take complete control thereof to prevent violence, or to quell violence or any disturbance or disorder which threatens the peace and good order of society.

(5) The powers herein granted are supplemental to and in aid of powers now vested in the Governor under the constitution, statutory laws and police powers of said state.

(6) The provisions of this section shall continue in full force and effect until otherwise amended.

History.—ss. 1-6, ch. 31390, 1956; s. 2, ch. 61-239; s. 2, ch. 65-95; ss. 10, 35, ch. 69-106; s. 18, ch. 78-95; s. 2, ch. 91-95; s. 34, ch. 95-147.



14.03 - Governor’s private secretary.

14.03 Governor’s private secretary.—The Governor of this state may appoint and commission a fit and proper person to hold office during the pleasure of the Governor, as private secretary of the Governor, and as clerk for the executive department, and who shall attend daily, during office hours, at the capitol, and perform such duties in the office of the Governor as she or he may be directed by the Governor to perform.

History.—s. 3, ch. 3, 1845; RS 71; GS 72; RGS 86; CGL 107; s. 35, ch. 95-147.



14.055 - Succession to office of Governor.

14.055 Succession to office of Governor.—Upon vacancy in the office of Governor, the Lieutenant Governor shall become Governor. Upon vacancy in the office of Lieutenant Governor, the Governor shall appoint a successor who shall serve for the remainder of the term, provided that if after the appointment a vacancy occurs in the office of Governor with more than 28 months remaining in the term, at the next statewide general election the electors shall choose a Governor and Lieutenant Governor to fill the remainder of the term in the manner provided in s. 5, Art. IV of the State Constitution. Upon vacancy in the office of Governor and in the office of Lieutenant Governor, the Attorney General shall become Governor; if the office of Attorney General is vacant, the Chief Financial Officer shall become Governor; or if the office of Chief Financial Officer is vacant, the Commissioner of Agriculture shall become Governor. Except as otherwise provided in this section with respect to an appointed successor to the office of Lieutenant Governor, a successor under this section shall serve for the remainder of the term and shall receive all the rights, privileges, and emoluments of the Governor. In case a vacancy occurs in the office of Governor and provision is not made in this section for filling the vacancy, the Speaker of the House of Representatives and the President of the Senate shall convene the Legislature by joint proclamation within 15 days for the purpose of choosing a person to serve as Governor for the remainder of the term. A successor shall be elected by a majority vote in a joint session of both houses.

History.—s. 1, ch. 70-171; s. 1, ch. 2003-171; s. 1, ch. 2006-53.



14.056 - Succession as Acting Governor.

14.056 Succession as Acting Governor.—Upon impeachment of the Governor and until completion of trial thereof, or during the Governor’s physical or mental incapacity, the Lieutenant Governor shall become Acting Governor. Upon impeachment or physical or mental incapacity of an Acting Governor, or upon vacancy in the office of the person serving as Acting Governor, the powers and duties of Acting Governor shall devolve upon the same officer as in the case of vacancy in the office of Governor. A successor shall serve until the disability of either the Lieutenant Governor or Governor ceases. Incapacity and restoration of capacity to serve as Acting Governor shall be determined in the same manner as in making such determinations for Governor. In any case in which succession as Acting Governor is not provided herein, the Speaker of the House and the President of the Senate shall convene the Legislature by joint proclamation within 15 days for the purpose of choosing a person to serve as Acting Governor. Such person shall be elected by a majority vote in a joint session of both houses.

History.—s. 2, ch. 70-171; s. 36, ch. 95-147.



14.057 - Governor-elect; establishment of operating fund.

14.057 Governor-elect; establishment of operating fund.—

(1) There is established an operating fund for the use of the Governor-elect during the period dating from the certification of his or her election by the Elections Canvassing Commission to his or her inauguration as Governor. The Governor-elect during this period may allocate the fund to travel, expenses, his or her salary, and the salaries of the Governor-elect’s staff as he or she determines. Such staff may include, but not be limited to, a chief administrative assistant, a legal adviser, a fiscal expert, and a public relations and information adviser. The salary of the Governor-elect and each member of the Governor-elect’s staff during this period shall be determined by the Governor-elect, except that the total expenditures chargeable to the state under this section, including salaries, shall not exceed the amount appropriated to the operating fund. The Executive Office of the Governor shall supply to the Governor-elect suitable forms to provide for the expenditure of the fund and suitable forms to provide for the reporting of all expenditures therefrom. The Chief Financial Officer shall release moneys from this fund upon the request of the Governor-elect properly filed.

(2) The Department of Management Services shall provide for the Governor-elect, the Governor-elect’s staff, and the inauguration staff temporary office facilities in the capitol center for the period extending from the day of the certification of the Governor-elect’s election by the Elections Canvassing Commission to the day of his or her inauguration.

(3) In the event an incumbent Governor is reelected for a second consecutive term the moneys appropriated hereby to the operating fund for the Governor-elect shall revert to the general revenue fund. An incumbent Governor reelected for a second consecutive term shall not be considered a Governor-elect for the purposes of expending the operating fund established in subsection (1).

History.—ss. 1, 2, 3, ch. 70-1006; s. 59, ch. 79-190; s. 137, ch. 92-279; s. 55, ch. 92-326; s. 37, ch. 95-147; s. 7, ch. 2003-261.



14.058 - Inauguration expense fund.

14.058 Inauguration expense fund.—There is established an inauguration expense fund for the use of the Governor-elect in planning and conducting the inauguration ceremonies. The Governor-elect shall appoint an inauguration coordinator and such staff as necessary to plan and conduct the inauguration. Salaries for the inauguration coordinator and the inauguration coordinator’s staff shall be determined by the Governor-elect and shall be paid from the inauguration expense fund. The Executive Office of the Governor shall supply to the inauguration coordinator suitable forms to provide for the expenditure of the fund and suitable forms to provide for the reporting of all expenditures therefrom. The Chief Financial Officer shall release moneys from this fund upon the request of the inauguration coordinator properly filed.

History.—s. 4, ch. 70-1006; s. 60, ch. 79-190; s. 38, ch. 95-147; s. 8, ch. 2003-261.



14.06 - Governor authorized to employ clerical assistance for departments of state.

14.06 Governor authorized to employ clerical assistance for departments of state.—The Governor of the state may employ clerical aid to work in any department of the state under the supervision and direction of the head of such department whenever in the judgment of the Governor such additional help is necessary for the proper conduct of the business and affairs of such department, and when the same has become necessary by reason of the increase in the business of such department and was not foreseen and adequately provided for in the general appropriations bill. The Governor is further authorized to employ such persons as may be required from time to time to make such investigations as may, in the judgment of the Governor, be necessary or expedient to efficiently conduct the affairs of the state government, especially to make investigation and report of matters concerning taxation and finance throughout the state.

History.—s. 1, ch. 11369, 1925; CGL 109.



14.2001 - Votes by Governor and Cabinet.

14.2001 Votes by Governor and Cabinet.—Unless otherwise provided by law, in the event of a tie vote of the Governor and Cabinet acting in any capacity, the side on which the Governor voted shall be deemed to prevail. For purposes of any vote of the Governor and Cabinet acting in any capacity, action taken pursuant to that side of a tie vote on which the Governor voted satisfies the requirement that action be taken by a “majority” vote or a “simple majority” vote.

History.—s. 2, ch. 2003-6.



14.201 - Executive Office of the Governor.

14.201 Executive Office of the Governor.—There is created the Executive Office of the Governor. The head of the Executive Office of the Governor is the Governor.

History.—s. 1, ch. 79-190.



14.2016 - Division of Emergency Management.

14.2016 Division of Emergency Management.—The Division of Emergency Management is established within the Executive Office of the Governor. The division shall be a separate budget entity, as provided in the General Appropriations Act and shall prepare and submit a budget request in accordance with chapter 216. The division shall be responsible for all professional, technical, and administrative support functions necessary to carry out its responsibilities under part I of chapter 252. The director of the division shall be appointed by and serve at the pleasure of the Governor and shall be the head of the division for all purposes. The division shall administer programs to rapidly apply all available aid to communities stricken by an emergency as defined in s. 252.34 and, for this purpose, shall provide liaison with federal agencies and other public and private agencies.

History.—s. 11, ch. 2011-142.



14.2019 - Statewide Office for Suicide Prevention.

14.2019 Statewide Office for Suicide Prevention.—

(1) The Statewide Office for Suicide Prevention is created within the Department of Children and Families.

(2) The statewide office shall, within available resources:

(a) Develop a network of community-based programs to improve suicide prevention initiatives. The network shall identify and work to eliminate barriers to providing suicide prevention services to individuals who are at risk of suicide. The network shall consist of stakeholders advocating suicide prevention, including, but not limited to, not-for-profit suicide prevention organizations, faith-based suicide prevention organizations, law enforcement agencies, first responders to emergency calls, suicide prevention community coalitions, schools and universities, mental health agencies, substance abuse treatment agencies, health care providers, and school personnel.

(b) Prepare and implement the statewide plan with the advice of the Suicide Prevention Coordinating Council.

(c) Increase public awareness concerning topics relating to suicide prevention.

(d) Coordinate education and training curricula in suicide prevention efforts for law enforcement personnel, first responders to emergency calls, health care providers, school employees, and other persons who may have contact with persons at risk of suicide.

(3) The Statewide Office for Suicide Prevention may seek and accept grants or funds from any federal, state, or local source to support the operation and defray the authorized expenses of the office and the Suicide Prevention Coordinating Council. Revenues from grants shall be deposited in the Grants and Donations Trust Fund within the Department of Children and Families. In accordance with s. 216.181(11), the Executive Office of the Governor may request changes to the approved operating budget to allow the expenditure of any additional grant funds collected pursuant to this subsection.

(4) Agencies under the control of the Governor or the Governor and Cabinet are directed, and all others are encouraged, to provide information and support to the Statewide Office for Suicide Prevention as requested.

History.—s. 1, ch. 2007-46; s. 1, ch. 2011-51; s. 1, ch. 2014-19.



14.20195 - Suicide Prevention Coordinating Council; creation; membership; duties.

14.20195 Suicide Prevention Coordinating Council; creation; membership; duties.—There is created within the Statewide Office for Suicide Prevention a Suicide Prevention Coordinating Council. The council shall develop strategies for preventing suicide.

(1) SCOPE OF ACTIVITY.—The Suicide Prevention Coordinating Council is a coordinating council as defined in s. 20.03 and shall:

(a) Advise the Statewide Office for Suicide Prevention regarding the development of a statewide plan for suicide prevention, with the guiding principle being that suicide is a preventable problem. The statewide plan must:

1. Align and provide direction for statewide suicide prevention initiatives.

2. Establish partnerships with state and private agencies for the purpose of promoting public awareness of suicide prevention.

3. Address specific populations in this state who are at risk for suicide.

4. Identify ways to improve access to crisis services for individuals in acute situations.

5. Identify resources to support the implementation of the statewide plan.

(b) Assemble an ad hoc advisory committee comprised of members from outside the council, if necessary, in order for the council to receive advice and assistance in carrying out its responsibilities.

(c) Make findings and recommendations regarding suicide prevention programs and activities. The council shall prepare an annual report and present it to the Governor, the President of the Senate, and the Speaker of the House of Representatives by January 1, 2008, and each year thereafter. The annual report must describe the status of existing and planned initiatives identified in the statewide plan for suicide prevention and any recommendations arising therefrom.

(2) MEMBERSHIP.—The Suicide Prevention Coordinating Council shall consist of 27 voting members and one nonvoting member.

(a) Thirteen members shall be appointed by the director of the Statewide Office for Suicide Prevention and shall represent the following organizations:

1. The Florida Association of School Psychologists.

2. The Florida Sheriffs Association.

3. The Suicide Prevention Action Network USA.

4. The Florida Initiative of Suicide Prevention.

5. The Florida Suicide Prevention Coalition.

6. The American Foundation of Suicide Prevention.

7. The Florida School Board Association.

8. The National Council for Suicide Prevention.

9. The state chapter of AARP.

10. The Florida Alcohol and Drug Abuse Association.

11. The Florida Council for Community Mental Health.

12. The Florida Counseling Association.

13. NAMI Florida.

(b) The following state officials or their designees shall serve on the coordinating council:

1. The Secretary of Elderly Affairs.

2. The State Surgeon General.

3. The Commissioner of Education.

4. The Secretary of Health Care Administration.

5. The Secretary of Juvenile Justice.

6. The Secretary of Corrections.

7. The executive director of the Department of Law Enforcement.

8. The executive director of the Department of Veterans’ Affairs.

9. The Secretary of Children and Families.

10. The executive director of the Department of Economic Opportunity.

(c) The Governor shall appoint four additional members to the coordinating council. The appointees must have expertise that is critical to the prevention of suicide or represent an organization that is not already represented on the coordinating council.

(d) For the members appointed by the director of the Statewide Office for Suicide Prevention, seven members shall be appointed to initial terms of 3 years, and seven members shall be appointed to initial terms of 4 years. For the members appointed by the Governor, two members shall be appointed to initial terms of 4 years, and two members shall be appointed to initial terms of 3 years. Thereafter, such members shall be appointed to terms of 4 years. Any vacancy on the coordinating council shall be filled in the same manner as the original appointment, and any member who is appointed to fill a vacancy occurring because of death, resignation, or ineligibility for membership shall serve only for the unexpired term of the member’s predecessor. A member is eligible for reappointment.

(e) The director of the Statewide Office for Suicide Prevention shall be a nonvoting member of the coordinating council and shall act as chair.

(f) Members of the coordinating council shall serve without compensation. Any member of the coordinating council who is a public employee is entitled to reimbursement for per diem and travel expenses as provided in s. 112.061.

(3) MEETINGS.—The coordinating council shall meet at least quarterly or upon the call of the chair. The council meetings may be held via teleconference or other electronic means.

History.—s. 2, ch. 2007-46; s. 1, ch. 2008-6; s. 2, ch. 2010-159; s. 1, ch. 2010-204; s. 2, ch. 2011-51; s. 37, ch. 2011-142; s. 2, ch. 2014-19.



14.202 - Administration Commission.

14.202 Administration Commission.—There is created as part of the Executive Office of the Governor an Administration Commission composed of the Governor and Cabinet. The Governor is chair of the commission. The Governor or Chief Financial Officer may call a meeting of the commission promptly each time the need therefor arises. Unless otherwise provided herein, affirmative action by the commission shall require the approval of the Governor and at least two other members of the commission. The commission shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of law conferring duties upon it.

History.—s. 1, ch. 79-190; s. 39, ch. 95-147; s. 6, ch. 98-200; s. 3, ch. 2003-6.



14.23 - State-Federal relations.

14.23 State-Federal relations.—

(1) LEGISLATIVE INTENT.—It is the intent of the Legislature to establish mechanisms through which the legislative and executive branches of state government can work together in a cooperative alliance, to strengthen the state’s relationship with our Congressional Delegation and with federal executive branch agencies, to improve our position in relation to federal legislative initiatives which have a fiscal impact or substantive policy impact on the state, and to establish and maintain a viable network and communications structure to facilitate the transmittal of essential information between state and federal officials, and to take all necessary steps to maximize the receipt of various federal funds by the State of Florida. Florida’s Congressional Delegation is, in this regard, the most important linkage in representing Florida’s interests in the nation’s capital. Therefore, the mechanisms and resources created herein, for the furtherance of the state’s intergovernmental efforts, shall include the Congressional Delegation and be available to meet its needs.

(2) CREATION OF THE OFFICE OF STATE-FEDERAL RELATIONS.—

(a) There is created, within the Executive Office of the Governor, the Office of State-Federal Relations for the State of Florida, hereinafter referred to as the “office,” to be located in Washington, D.C. The office shall represent both the legislative and executive branches of state government. The Legislature shall have direct access to the staff of the office.

(b) The duties of the office shall be determined by the Governor, in consultation with the President of the Senate and the Speaker of the House of Representatives, and shall include, but not be limited to, the following:

1. To provide legislative and administrative liaison between state and federal officials and agencies and with Congress.

2. To provide grants assistance and advice to state agencies.

3. To assist in the development and implementation of strategies for the evaluation and management of the state’s federal legislative program and intergovernmental efforts.

4. To facilitate the activities of Florida officials traveling to Washington, D.C., in the performance of their official duties.

(c) The head of the office shall be the director, who shall be appointed by and serve at the pleasure of the Governor.

(3) COOPERATION.—For the purpose of centralizing the state-federal relations efforts of the state, state agencies and their representatives shall cooperate and coordinate their state-federal efforts and activities with the office. State agencies which have representatives headquartered in Washington, D.C., are encouraged to station their representatives in the office.

(4) ANNUAL REPORT.—By January 1 of each year, the office shall submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives detailing the office’s budget, personnel, and activities.

(5)(a) NOMINATIONS TO FEDERAL REGIONAL FISHERIES MANAGEMENT COUNCILS.—The Governor is prohibited from nominating for appointment to any one of the federal fisheries management councils established under 16 U.S.C. ss. 1801 et seq., as amended, the name of any person who is, or who has been at any time during the 24 months preceding such nomination, a lobbyist for any entity of any kind whatsoever whose interests are or could be affected by actions or decisions of such fisheries management councils.

(b) For purposes of this section, the term “lobbyist” means any natural person who is required to register pursuant to s. 11.045 or the equivalent federal statute and who, for compensation, seeks, or sought during the preceding 24 months, to influence the governmental decisionmaking of a reporting individual or procurement employee, as those terms are defined under s. 112.3148, or his or her agency, to encourage the passage, defeat, or modification of any proposal or recommendation by such reporting individual or procurement employee or his or her agency.

History.—ss. 5, 6, ch. 77-419; s. 9, ch. 79-190; s. 1, ch. 95-303; s. 1, ch. 98-188; s. 2, ch. 2011-155.



14.235 - Federal Grants Trust Fund; Executive Office of the Governor.

14.235 Federal Grants Trust Fund; Executive Office of the Governor.—

(1) The Federal Grants Trust Fund is created within the Executive Office of the Governor.

(2) The trust fund is established for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues from federal sources. Moneys to be credited to the trust fund shall consist of grants and funding from the Federal Government, interest earnings, and cash advances from other trust funds. Funds shall be expended only pursuant to legislative appropriation or an approved amendment to the office’s operating budget pursuant to the provisions of chapter 216.

(3) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2011-65; s. 2, ch. 2014-48.



14.24 - Florida Commission on the Status of Women.

14.24 Florida Commission on the Status of Women.—

(1) There is established in the Office of the Attorney General the Florida Commission on the Status of Women, consisting of 22 members. The Speaker of the House of Representatives, the President of the Senate, the Attorney General, and the Governor shall each appoint four members, and the Chief Financial Officer and the Commissioner of Agriculture shall each appoint three members, for a term of 4 years. The members appointed shall include persons who represent rural and urban interests and the ethnic and cultural diversity of the state’s population. No member shall serve more than 8 consecutive years on the commission. A vacancy shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(2) The commission shall meet once in the first, second, and fourth quarters of each year and upon the call of the chairperson or two other officers. Annually, at the meeting in the first quarter, officers consisting of a chairperson, vice chairperson, secretary, and treasurer shall be elected. Each officer shall serve until a successor is elected and qualified. No officer shall serve more than two consecutive terms in the same office.

(3) Members of the commission shall serve without compensation, but shall be reimbursed for per diem and travel expenses in accordance with s. 112.061.

(4) It shall be the duty of the commission to study the changing and developing roles of women in American society. The study shall include, but not be limited to, the following areas:

(a) The socioeconomic factors that influence the status of women.

(b) The development of individual potential.

(c) The encouragement of women to utilize their capabilities and assume leadership roles.

(d) The coordination of efforts of numerous women’s organizations interested in the welfare of women.

(e) The identification and recognition of contributions made by women to the community, state, and nation.

(f) The implementation of paragraphs (a)-(e) where working conditions, financial security, and legal status of both sexes are improved.

(5) The commission may apply for and accept funds, grants, gifts, and services from the state, the government of the United States or any of its agencies, or any other public or private source for the purpose of defraying clerical and administrative costs as may be necessary in carrying out its duties under this section.

(6) Beginning January 1, 1993, the commission shall report annually on January 1 to the Governor, the Attorney General, the Cabinet, the Speaker of the House of Representatives, the President of the Senate, and the minority leaders of the House and Senate on the study carried out under the provisions of this section.

History.—ss. 1, 2, ch. 91-77; s. 4, ch. 91-429; s. 4, ch. 2003-6.



14.26 - Citizen’s Assistance Office.

14.26 Citizen’s Assistance Office.—

(1) There is created in the Executive Office of the Governor the Citizen’s Assistance Office. The head of the Citizen’s Assistance Office shall be appointed by and shall serve at the pleasure of the Governor.

(2) The Citizen’s Assistance Office may:

(a) Investigate, on complaint or on its own motion, any administrative action of any state agency, the administration of which is under the direct supervision of the Governor, regardless of the finality of the administrative action.

(b) Request, and shall be given by any state agency, such assistance and information as may be necessary for the performance of its duties.

(c) Examine the records and reports of any state agency, the administration of which is under the direct supervision of the Governor, not made specifically confidential by law when the office determines that it is necessary.

(d) Coordinate individual state agency complaint-handling activities.

(3) The Citizen’s Assistance Office shall report to the Governor on:

(a) The number of complaints and investigations and the disposition of such investigations.

(b) The types of complaints made and an assessment as to the cause of the complaints.

(c) Recommendations for the alleviation of the cause of complaints disclosed by investigations.

(d) Other information as the Executive Office of the Governor shall require.

(4) The Citizen’s Assistance Office shall refer consumer-oriented complaints to the Division of Consumer Services of the Department of Agriculture and Consumer Services.

(5) The Citizen’s Assistance Office shall perform such other duties as the Executive Office of the Governor shall direct.

History.—s. 7, ch. 79-190; s. 27, ch. 2010-102.



14.28 - Executive clemency.

14.28 Executive clemency.—All records developed or received by any state entity pursuant to a Board of Executive Clemency investigation shall be confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, such records may be released upon the approval of the Governor.

History.—s. 6, ch. 93-405; s. 1, ch. 95-356; s. 2, ch. 96-406.



14.29 - Florida Commission on Community Service.

14.29 Florida Commission on Community Service.—

(1) It is the intent of the Legislature to provide a means by which the state may develop a coordinated, unified plan in response to the National and Community Service Trust Act of 1993. Toward this end, the state may establish policies and procedures relating to the expenditure of funds to develop and facilitate community outreach initiatives. Such efforts shall be geared towards promoting community service in conjunction with any existing programs in an effort to address the state’s human, educational, environmental, and public safety needs by fostering greater civic responsibility.

(2) There is established the Florida Commission on Community Service, which is assigned to the Executive Office of the Governor. The commission shall be administratively housed within the Executive Office of the Governor, but it shall independently exercise the responsibilities assigned herein or as required to comply with the terms and conditions of the National and Community Service Trust Act of 1993. The commission shall serve as an advisory board to the Governor and Cabinet, the Legislature, and appropriate state agencies and entities on matters relating to volunteerism and community service.

(3)(a) The commission shall consist of no less than 15 and no more than 25 voting members to be appointed on a bipartisan basis by the Governor and confirmed by the Senate. Any number of nonvoting members may be appointed by the Governor. Voting members may represent one, or any combination of the following categories, so long as each of the respective categories is represented:

1. A representative of a community-based agency or organization.

2. The Commissioner of Education or designee thereof.

3. A representative of local labor organizations.

4. A representative of local government.

5. A representative of business.

6. An individual between the ages of 16 and 25, inclusive, who is a participant in or a supervisor of a service program for school-age youth, or of a campus-based or national service program.

7. A representative of a national service program.

8. An individual with expertise in the educational, training, and developmental needs of youth, particularly disadvantaged youth.

9. An individual with experience in promoting service and volunteerism among older adults.

Other voting members may include educators; experts in the delivery of human educational, environmental, or public safety services; representatives of Indian tribes; out-of-school or at-risk youth; and representatives of programs that are administered by or receive assistance under the Domestic Volunteer Service Act of 1973, as amended. However, the preceding list shall not be construed as an exhaustive one.

(b) Not more than 50 percent plus one of the voting members of the commission may be aligned with the same political party. In addition, the number of voting members of the commission who are officers or employees of the state may not exceed 25 percent, reduced to the nearest whole number, of the total membership of the commission.

(4) Members of the commission shall serve for terms of 3 years. Members may be reappointed for successive terms. A vacancy shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(5) The commission shall meet at the call of its chair or at the request of a majority of its total voting membership, but shall meet at least biannually. A majority of the total voting membership shall constitute a quorum, and the affirmative vote of a majority of a quorum is necessary to take official action.

(6) Members of the commission shall serve without compensation, but voting members shall be reimbursed for per diem and travel expenses in accordance with s. 112.061.

(7) The commission shall:

(a) Annually elect a chair and a vice chair. To be eligible to serve as chair, an individual must be a voting member of the commission.

(b) Employ an executive director, who shall be initially designated by the Governor, to carry out the provisions of this section. The executive director shall report directly to the commission. The executive director shall be the chief administrative officer of the commission and shall be responsible for appointing all employees and staff members of the commission, who shall serve under the executive director’s direction and control.

(c) Prepare an annual report detailing its activities during the preceding year and, to the extent possible, compile and synthesize any reports that it accepted on behalf of the Governor. The commission’s report shall be presented to the Governor no later than January 15, with copies to the President of the Senate and the Speaker of the House of Representatives. The report shall also include specific recommendations for any necessary legislative, administrative, or regulatory reform, and the commission’s assessment of the state of volunteerism in Florida.

(8) The commission may:

(a) Secure assistance from all state departments and agencies in order for the commission to avail itself of expertise at minimal cost.

(b) Procure information and assistance from the state or any political subdivision, municipal corporation, public officer, or governmental department or agency thereof.

(c) Apply for and accept funds, grants, gifts, and services from local, state, or federal government, or from any of their agencies, or any other public or private source and is authorized to use funds derived from these sources to defray administrative costs, implement programs as may be necessary to carry out the commission’s charge, and assist agencies, institutions, and individuals in the implementation of programs pursuant to the Florida Volunteer and Community Service Act of 2001. The commission may also authorize Volunteer Florida, Inc., the commission’s nonprofit direct-support organization, to assist in securing training, technical assistance, and other support needed to accomplish the intent and purposes of the Florida Volunteer and Community Service Act of 2001.

(d) Contract for necessary goods and services.

(9)(a) The commission may establish a direct-support organization which is:

1. A Florida corporation, not for profit, incorporated under the provisions of chapter 617 and approved by the Secretary of State.

2. Organized and operated exclusively to receive, hold, invest, and administer property and funds and to make expenditures to or for the benefit of the program.

3. An organization which the commission, after review, has certified to be operating in a manner consistent with the goals of the program and in the best interests of the state.

(b) The direct-support organization shall operate under written contract with the commission. The contract must provide for:

1. Approval of the articles of incorporation and bylaws of the direct-support organization by the commission.

2. Submission of an annual budget for the approval of the commission. The budget must comply with rules adopted by the commission.

3. Certification by the commission that the direct-support organization is complying with the terms of the contract and in a manner consistent with the goals and purposes of the commission and in the best interest of the state. Such certification must be made annually and reported in the official minutes of a meeting of the commission.

4. The reversion to the commission, or the state if the commission ceases to exist, of moneys and property held in trust by the direct-support organization if the direct-support organization is no longer approved to operate for the commission or the commission ceases to exist.

5. The fiscal year of the direct-support organization, to begin July 1 of each year and end June 30 of the following year.

6. The disclosure of material provisions of the contract and the distinction between the board of directors and the direct-support organization to donors of gifts, contributions, or bequests, as well as on all promotional and fundraising publications.

(c) The members of the direct-support organization’s board of directors must include members of the commission.

(d) The commission may authorize a direct-support organization to use its personal services, facilities, and property, except money, subject to the provisions of this section. A direct-support organization that does not provide equal employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin may not use the property, facilities, or personal services of the commission. For the purposes of this subsection, the term “personal services” includes full-time personnel and part-time personnel as well as payroll processing.

(e) The commission shall adopt rules prescribing the procedures by which the direct-support organization is governed and any conditions with which the direct-support organization must comply to use property, facilities, or personal services of the commission.

(f) Moneys of the direct-support organization may be held in a separate depository account in the name of the direct-support organization and subject to the provisions of the contract with the commission. Such moneys may include membership fees, private donations, income derived from fundraising activities, and grants applied for and received by the direct-support organization.

(g) The direct-support organization shall provide for an annual financial audit in accordance with s. 215.981.

(h) This subsection is repealed effective October 1, 2018, unless reviewed and saved from repeal by the Legislature.

History.—s. 1, ch. 94-221; s. 1311, ch. 95-147; s. 2, ch. 95-196; s. 2, ch. 2001-84; s. 20, ch. 2001-266; s. 3, ch. 2002-1; s. 1, ch. 2014-96.



14.295 - Florida Volunteer and Community Service Act of 2001.

14.295 Florida Volunteer and Community Service Act of 2001.—

(1) This act may be cited as the “Florida Volunteer and Community Service Act of 2001.”

(2) It is the intent of the Legislature to promote the development of better communities by fostering greater civic responsibility through volunteerism and service to the community. Toward this end, the Executive Office of the Governor may establish policies and procedures which provide for the expenditure of funds to develop and facilitate initiatives by public agencies, scholastic institutions, private institutions, and individuals that establish and implement programs that encourage and reward volunteerism.

(3) Initiatives and programs developed pursuant to this act shall have the following purposes and objectives:

(a) To place increased priority on citizen participation and volunteerism as a means of addressing the increasingly complex problems facing Florida’s communities.

(b) To encourage local community leaders to implement strategies that expand civic participation based on the fact that volunteers represent a valuable and much-needed asset within communities.

(c) To promote the concept and practice of corporate citizenship, particularly in communities where such initiatives are less developed.

(d) To build the enthusiasm, dedication, and combined expertise of individual citizens and public and private systems to find new and creative ways to effectively use volunteerism and community service as a strategy to meet the challenges facing Florida’s communities both now and in the future.

(e) To foster the alignment of community volunteer resources with the goals of the state.

(f) To implement policy and administrative changes that encourage and enable individuals to participate in volunteer and community service activities.

(g) To encourage nonprofit agencies to interweave volunteers into the fabric of their service delivery as a means of increasing the effectiveness and efficiency of their services.

(h) To support and promote volunteer service to all citizens as an effective means to address community needs and foster a collective commitment to lifelong community service.

(i) To recognize National Volunteer Week as a time to encourage all citizens of Florida to participate in local service projects.

(j) To recognize the value of individual volunteers and volunteer and service organizations and programs and to honor and celebrate the success of volunteers.

(k) To encourage volunteer and service efforts to point children in the right direction and to endow them with the character and competence they need to achieve success in life. In order to accomplish this, the citizens of Florida are encouraged to support America’s Promise, the Alliance for Youth, and Florida’s Promise for Youth through volunteerism and citizen service, to help ensure that children in Florida have the following five fundamental resources in their lives:

1. An ongoing relationship with a caring adult.

2. Safe places with structured activities during after-school hours.

3. A healthy start.

4. A marketable skill through effective education.

5. An opportunity to give back through community service.

History.—s. 1, ch. 2001-84.



14.31 - Florida Faith-based and Community-based Advisory Council.

14.31 Florida Faith-based and Community-based Advisory Council.—

(1) LEGISLATIVE FINDINGS.—The Legislature finds that:

(a) Compassionate groups of individuals have selflessly aided this state in serving our most vulnerable residents and our most debilitated neighborhoods.

(b) Inspired by faith and civic commitment, these organizations have accomplished much in changing the lives of thousands and resurrecting neighborhoods torn by the strife of crime and poverty.

(c) It is essential that this state cooperate with these organizations in order to provide an opportunity to participate on an equal basis, regardless of each organization’s orientation, whether faith-based or secular.

(2) LEGISLATIVE INTENT.—It is therefore the intent of the Legislature to recognize the contributions of these organizations and to encourage opportunities for faith-based and community-based organizations to work cooperatively with government entities in order to deliver services more effectively. The Legislature further intends that the purpose of the council is to advise the Governor and the Legislature on policies, priorities, and objectives for the state’s comprehensive effort to enlist, equip, enable, empower, and expand the work of faith-based, volunteer, and other community organizations to the full extent permitted by law.

(3) ESTABLISHMENT OF THE COUNCIL.—

(a) The Florida Faith-based and Community-based Advisory Council, an advisory council as defined in s. 20.03, is established and assigned to the Executive Office of the Governor. The council shall be administratively housed within the Executive Office of the Governor.

(b) The council shall consist of 25 members. Council members may include, but need not be limited to, representatives from various faiths, faith-based organizations, community-based organizations, foundations, corporations, and municipalities.

(c) The council shall be composed of the following members:

1. Seventeen members appointed by and serving at the pleasure of the Governor.

2. Four members appointed by and serving at the pleasure of the President of the Senate.

3. Four members appointed by and serving at the pleasure of the Speaker of the House of Representatives.

(d) Council members shall serve 4-year terms, except that the initial terms shall be staggered as follows:

1. The Governor shall appoint six members for a term of 3 years, six members for a term of 2 years, and five members for a term of 1 year.

2. The President of the Senate shall appoint two members for a term of 3 years and two members for a term of 2 years.

3. The Speaker of the House of Representatives shall appoint two members for a term of 3 years and two members for a term of 2 years.

(e) A vacancy shall be filled by appointment by the original appointing authority for the unexpired portion of the term.

(4) MEETINGS; ORGANIZATION.—

(a) The first meeting of the council shall be held no later than August 1, 2006. Thereafter, the council shall meet at least once per quarter per calendar year. Meetings may be held via teleconference or other electronic means.

(b) The council shall annually elect from its membership one member to serve as chair of the council and one member to serve as vice chair.

(c) Thirteen members of the council shall constitute a quorum.

(d) Members of the council shall serve without compensation but may be reimbursed for per diem and travel expenses pursuant to s. 112.061.

(5) SCOPE OF ACTIVITIES.—The council shall review and recommend in a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives:

(a) How faith-based and community-based organizations can best compete with other organizations for the delivery of state services, regardless of an organization’s orientation, whether faith-based or secular.

(b) How best to develop and coordinate activities of faith-based and community-based programs and initiatives, enhance such efforts in communities, and seek such resources, legislation, and regulatory relief as may be necessary to accomplish these objectives.

(c) How best to ensure that state policy decisions take into account the capacity of faith-based and other community-based initiatives to assist in the achievement of state priorities.

(d) How best to identify and promote best practices across state government relating to the delivery of services by faith-based and other community-based organizations.

(e) How best to coordinate public awareness of faith-based and community nonprofit initiatives, such as demonstration pilot programs or projects, public-private partnerships, volunteerism, and special projects.

(f) How best to encourage private charitable giving to support faith-based and community-based initiatives.

(g) How best to bring concerns, ideas, and policy options to the Governor and Legislature for assisting, strengthening, and replicating successful faith-based and other community-based programs.

(h) How best to develop and implement strategic initiatives to strengthen the institutions of families and communities in this state.

(i) How best to showcase and herald innovative grassroots nonprofit organizations and civic initiatives.

(j) How best to eliminate unnecessary legislative, regulatory, and other bureaucratic barriers that impede effective faith-based and other community-based efforts to address social problems.

(k) How best to monitor implementation of state policy affecting faith-based and other community-based organizations.

(l) How best to ensure that the efforts of faith-based and other community-based organizations meet objective criteria for performance and accountability.

(6) RESTRICTED ACTIVITIES.—The council may not make any recommendation that conflicts with the Establishment Clause of the First Amendment to the United States Constitution or the public funding provision of s. 3, Art. I of the State Constitution.

(7) REPORT.—By February 1 of each year, the council shall prepare a written report for the Governor, the President of the Senate, and the Speaker of the House of Representatives containing an accounting of its activities and recommended policies, priorities, and objectives for the state’s comprehensive effort to enlist, equip, enable, empower, and expand the work of faith-based, volunteer, and other community-based organizations to the full extent permitted by law.

History.—s. 1, ch. 2006-9; s. 1, ch. 2011-155.



14.32 - Office of Chief Inspector General.

14.32 Office of Chief Inspector General.—

(1) There is created in the Executive Office of the Governor the Office of Chief Inspector General. The Chief Inspector General is responsible for promoting accountability, integrity, and efficiency in the agencies under the jurisdiction of the Governor. The Chief Inspector General shall be appointed by and serve at the pleasure of the Governor. However, upon a change in Governors or reelection of the Governor, the Governor shall appoint, or may reappoint, a Chief Inspector General before adjournment sine die of the first regular session of the Legislature that convenes after such change in Governors or reelection of the Governor.

(2) The Chief Inspector General shall:

(a) Initiate, supervise, and coordinate investigations, recommend policies, and carry out other activities designed to deter, detect, prevent, and eradicate fraud, waste, abuse, mismanagement, and misconduct in government.

(b) Investigate, upon receipt of a complaint or for cause, any administrative action of any agency, the administration of which is under the direct supervision of the Governor, regardless of the finality of the administrative action.

(c) Request such assistance and information as may be necessary for the performance of the duties of the Chief Inspector General.

(d) Examine the records and reports of any agency the administration of which is under the direct supervision of the Governor.

(e) Coordinate complaint-handling activities with agencies.

(f) Coordinate the activities of the Whistle-blower’s Act pursuant to chapter 112 and maintain the whistle-blower’s hotline to receive complaints and information concerning the possible violation of law or administrative rules, mismanagement, fraud, waste, abuse of authority, malfeasance, or a substantial or specific danger to the health, welfare, or safety of the public.

(g) Report expeditiously to and cooperate fully with the Department of Law Enforcement, the Department of Legal Affairs, and other law enforcement agencies when there are recognizable grounds to believe that there has been a violation of criminal law or that a civil action should be initiated.

(h) Act as liaison with outside agencies and the Federal Government to promote accountability, integrity, and efficiency in state government.

(i) Act as liaison and monitor the activities of the inspectors general in the agencies under the Governor’s jurisdiction.

(j) Review, evaluate, and monitor the policies, practices, and operations of the Executive Office of the Governor.

(k) Conduct special investigations and management reviews at the request of the Governor.

(3) Related to public-private partnerships, the Chief Inspector General:

(a) Shall advise public-private partnerships, including Enterprise Florida, Inc., in their development, utilization, and improvement of internal control measures necessary to ensure fiscal accountability.

(b) May conduct, direct, and supervise audits relating to the programs and operations of public-private partnerships.

(c) Shall receive and investigate complaints of fraud, abuses, and deficiencies relating to programs and operations of public-private partnerships.

(d) May request and have access to any records, data, and other information in the possession of public-private partnerships which the Chief Inspector General deems necessary to carry out his or her responsibilities with respect to accountability.

(e) Shall monitor public-private partnerships for compliance with the terms and conditions of contracts with the department and report noncompliance to the Governor.

(f) Shall advise public-private partnerships in the development, utilization, and improvement of performance measures for the evaluation of their operations.

(g) Shall review and make recommendations for improvements in the actions taken by public-private partnerships to meet performance standards.

(4) The Chief Inspector General shall serve as the inspector general for the Executive Office of the Governor.

(5) In exercising authority under this section, the Chief Inspector General or his or her designee may:

(a) Hire or retain legal counsel.

(b) Issue and serve subpoenas and subpoenas duces tecum, for agencies under the jurisdiction of the Governor, to compel the attendance of witnesses and the production of documents, reports, answers, records, accounts, and other data in any medium.

(c) Require or permit a person to file a statement in writing, under oath or otherwise, as to all the facts and circumstances concerning the matter to be audited, examined, or investigated.

In the event of noncompliance with a subpoena issued pursuant to this subsection, the Chief Inspector General may petition the circuit court of the county in which the person subpoenaed resides or has his or her principal place of business for an order requiring the subpoenaed person to appear and testify and to produce documents, reports, answers, records, accounts, or other data as specified in the subpoena.

History.—s. 9, ch. 94-235; s. 14, ch. 2011-142; s. 1, ch. 2014-144; s. 2, ch. 2015-173.



14.33 - Medal of Heroism.

14.33 Medal of Heroism.—

(1) The Governor may award a Medal of Heroism of appropriate design, with ribbons and appurtenances, to a law enforcement, correctional, or correctional probation officer, as defined in s. 943.10(14); a firefighter, as defined in s. 112.191(1)(b); an emergency medical technician, as defined in s. 401.23(11); or a paramedic, as defined in s. 401.23(17). A recipient must have distinguished himself or herself conspicuously by gallantry and intrepidity, must have risked his or her life deliberately above and beyond the call of duty while performing duty in his or her respective position, and must have engaged in hazardous or perilous activities to preserve lives with the knowledge that such activities might result in great personal harm.

(2) A candidate or person seeking to nominate a candidate for the award must make written application to the Governor. The Governor may refer an application to any public or private entity for advice and recommendations regarding the application.

History.—s. 1, ch. 2003-51.



14.34 - Governor’s Medal of Merit.

14.34 Governor’s Medal of Merit.—

(1) The Governor may present, in the name of the State of Florida, a medal to be known as the “Governor’s Medal of Merit,” which shall bear a suitable inscription and ribbon of appropriate design, to:

(a) Any legal resident of this state who has rendered exceptional meritorious service to the citizens of this state;

(b) Any legal resident of this state who is serving under honorable conditions on active duty as a member of the United States Armed Forces, the Florida National Guard, or the United States Reserve Forces and has rendered exceptional meritorious service to the citizens of this state while on active duty; or

(c) Any legal resident of this state who has been honorably discharged from active duty as a member of the United States Armed Forces, the Florida National Guard, or the United States Reserve Forces and, while on active duty, rendered exceptional meritorious service to the citizens of this state.

As used in this subsection, the term “exceptional meritorious service” means acts above and beyond the level of duty normally required by that person’s respective military or civilian position.

(2)(a) In the event of the death of an individual who has been chosen to receive the Governor’s Medal of Merit, the medal shall be presented to a designated representative of the chosen recipient.

(b) The Governor’s Medal of Merit may only be presented to an individual once.

History.—s. 1, ch. 2004-228; s. 10, ch. 2012-116; s. 1, ch. 2012-159.






Chapter 15 - SECRETARY OF STATE

15.01 - Duties.

15.01 Duties.—The Department of State shall have the custody of the constitution and Great Seal of this state, and of the original statutes thereof, and of the resolutions of the Legislature, and of all the official correspondence of the Governor. The department shall keep in its office a register and an index of all official letters, orders, communications, messages, documents, and other official acts issued or received by the Governor or the Secretary of State, and record these in a book numbered in chronological order. The Governor, before issuing any order or transmission of any official letter, communication, or document from the executive office or promulgation of any official act or proceeding, except military orders, shall deliver the same or a copy thereof to the Department of State to be recorded.

History.—s. 1, ch. 1, 1845; ch. 1845, 1871; RS 73; GS 74; RGS 88; CG; s. 1, ch. 28086, 1953; ss. 10, 35, ch. 69-106; s. 41, ch. 95-147; s. 2, ch. 2000-258.



15.012 - State flag.

15.012 State flag.—The state flag shall conform with standard commercial sizes and be of the following proportions and description: The seal of the state, in diameter one-half the hoist, shall occupy the center of a white ground. Red bars, in width one-fifth the hoist, shall extend from each corner toward the center, to the outer rim of the seal.

History.—s. 2, ch. 70-300.



15.02 - Custodian of state flag; state papers; state laws and legislative documents.

15.02 Custodian of state flag; state papers; state laws and legislative documents.—The Department of State shall have custody of the state flag; of all books, papers, files, and documents belonging to the office of Secretary of State; and of the laws of the state and books, papers, journals, and documents of the Legislature.

History.—s. 3, ch. 1, 1845; RS 74; GS 75; RGS 89; CGL 111; s. 2, ch. 28086, 1953; ss. 10, 35, ch. 69-106.



15.03 - State seal.

15.03 State seal.—

(1) The great seal of the state shall be of the size of the American silver dollar, having in the center thereof a view of the sun’s rays over a highland in the distance, a sabal palmetto palm tree, a steamboat on water, and an Indian female scattering flowers in the foreground, encircled by the words “Great Seal of the State of Florida: In God We Trust.”

(2)(a) The Department of State shall be the custodian of the great seal of the state.

(b) The great seal of this state shall also be the seal of the Department of State, and the department may certify under said seal, copies of any statute, law, resolution, record, paper, letter or document, by law placed in its custody, keeping and care, and such certified copy shall have the same force and effect in evidence, as the original would have.

(3) Only the Department of State shall be authorized to affix the seal to any document for the purpose of attesting, certifying, or otherwise formalizing such document. Any facsimile or reproduction of the great seal shall be manufactured, used, displayed, or otherwise employed by anyone only upon the approval of the Department of State. The Department of State may grant a certificate of approval upon application to it by any person showing good cause for the use of the seal for a proper purpose. The Department of State may adopt reasonable rules for the manufacture or use of the great seal or any facsimile or reproduction thereof. Any person violating the provisions of this subsection is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 4, ch. 1, 1845; RS 75; GS 76; RGS 90; CGL 112; s. 1, ch. 29841, 1955; s. 1, ch. 65-209; ss. 10, 35, ch. 69-106; (2)(a) formerly s. 21, Art. IV of the Constitution of 1885, as amended; converted to statutory law by s. 10, Art. XII of the Constitution as revised in 1968; s. 1, ch. 70-300; s. 11, ch. 71-136; s. 1, ch. 80-59.



15.0301 - State motto.

15.0301 State motto.—“In God We Trust” is hereby designated and declared the official motto of the State of Florida.

History.—s. 1, ch. 2006-282.



15.031 - State tree.

15.031 State tree.—

(1) The sabal palmetto palm, which is also known as the cabbage palm, and sometimes as the cabbage palmetto, a tree native to Florida, is hereby designated as the Florida state tree.

(2) Said state tree being now extensively used for commercial purposes, the provisions of this section shall not be construed to limit in any manner said use thereof in business, industry, commerce, for food, or for any other commercial purposes.

History.—ss. 1, 2, ch. 28126, 1953.



15.0315 - State fruit.

15.0315 State fruit.—The orange (Citrus sinensis and hybrids thereof) is hereby designated the official fruit of Florida.

History.—s. 1, ch. 2005-38.



15.032 - State beverage.

15.032 State beverage.—The juice obtained from mature oranges of the species Citrus sinensis and hybrids thereof is hereby adopted as the official beverage of Florida.

History.—s. 1, ch. 67-4.



15.0325 - Official citrus archive.

15.0325 Official citrus archive.—The Florida Citrus Archives, dedicated to Thomas B. Mack and located at Florida Southern College in Lakeland, are designated as the official citrus archive of Florida.

History.—s. 57, ch. 2001-279.



15.0326 - State anthem.

15.0326 State anthem.—The song “Florida, Where the Sawgrass Meets the Sky,” music and lyrics written by Jan Hinton, is designated as the official anthem of the State of Florida.

History.—s. 1, ch. 2008-233.



15.0327 - State song.

15.0327 State song.—The song “Old Folks at Home,” revised lyrics, as adopted by the Center for American Music, Stephen Foster Memorial, at the University of Pittsburgh, is designated as the official song of the State of Florida.

History.—s. 2, ch. 2008-233.



15.033 - State shell.

15.033 State shell.—The horse conch, which is also known as Pleuroploca gigantea, and sometimes as the giant band shell, a shell native to the marine waters surrounding the State of Florida, is hereby designated as the Florida state shell.

History.—s. 1, ch. 69-107.



15.0336 - State stone.

15.0336 State stone.—Agatized coral, a chalcedony pseudomorph after coral, appearing as limestone geodes lined with botryoidal agate or quartz crystals and drusy quartz fingers, indigenous to Florida, is hereby designated the Florida state stone.

History.—s. 1, ch. 79-278.



15.034 - State gem.

15.034 State gem.—The moonstone, a transparent or translucent feldspar of pearly or opaline luster, is hereby designated the Florida state gem.

History.—s. 1, ch. 70-53.



15.0345 - Official state wildflower.

15.0345 Official state wildflower.—The Coreopsis is hereby designated and declared the official Florida state wildflower, as species of this genus are found throughout the state and are used extensively in roadside plantings and highway beautification.

History.—s. 1, ch. 91-10.



15.035 - Official state play.

15.035 Official state play.—The historical pageant by Paul Green known as the “Cross and Sword,” presented annually by the citizens of the City of St. Augustine, is hereby designated the official play of the state.

History.—s. 1, ch. 73-79.



15.0353 - Official state animal.

15.0353 Official state animal.—The Florida panther is hereby designated and declared as the official Florida state animal.

History.—s. 1, ch. 82-61.



15.036 - Official state freshwater fish.

15.036 Official state freshwater fish.—The Florida largemouth bass (Micropterus salmoides floridanus) is hereby designated and declared as the official Florida state freshwater fish.

History.—s. 1, ch. 75-1.



15.037 - Official state saltwater fish.

15.037 Official state saltwater fish.—The Atlantic sailfish (Istiophorus platypterus) is hereby designated and declared as the official Florida state saltwater fish.

History.—s. 2, ch. 75-1.



15.038 - State marine mammal and state saltwater mammal.

15.038 State marine mammal and state saltwater mammal.—

(1) The manatee, also commonly known as the sea cow, is hereby designated the Florida state marine mammal.

(2) The porpoise, also commonly known as the dolphin, is hereby designated as the Florida state saltwater mammal.

History.—s. 1, ch. 75-75.



15.0382 - Official state butterfly.

15.0382 Official state butterfly.—The Zebra Longwing (Heliconius charitonius) is designated the official state butterfly.

History.—s. 1, ch. 96-153.



15.0385 - Official state reptile.

15.0385 Official state reptile.—The American alligator is hereby designated and declared as the official Florida state reptile.

History.—s. 1, ch. 87-18.



15.0386 - Official state saltwater reptile.

15.0386 Official state saltwater reptile.—

(1) The Loggerhead Turtle is designated as the official Florida state saltwater reptile.

(2) This section is repealed July 1, 2018, unless reviewed and reenacted by the Legislature before that date.

History.—s. 2, ch. 2008-34.



15.03861 - Official state tortoise.

15.03861 Official state tortoise.—The Gopher Tortoise (Gopherus polyphemus) is designated the official state tortoise.

History.—s. 25, ch. 2008-229.



15.039 - Official state air fair.

15.039 Official state air fair.—The Central Florida Air Fair is hereby designated as the official Florida state air fair.

History.—s. 1, ch. 76-45.



15.0391 - Official state rodeo.

15.0391 Official state rodeo.—The Silver Spurs Rodeo, a world class sporting event and the largest rodeo east of the Mississippi River, which is held biennially in Osceola County for top professional cowboys and cowgirls to compete for a chance to be one of the Professional Rodeo Cowboys Association’s world champions, is designated an official state rodeo.

History.—s. 5, ch. 94-97.



15.0395 - Official festival.

15.0395 Official festival.—The festival “Calle Ocho-Open House 8,” a Florida historical festival presented annually by the Kiwanis Club of Little Havana and the Hispanic citizens of Miami-Dade County, is hereby recognized as a festival of Florida.

History.—s. 1, ch. 80-82; s. 6, ch. 2008-4.



15.0396 - Official state moving image center and archive.

15.0396 Official state moving image center and archive.—The Louis Wolfson II Media History Center, Inc., in Miami, is hereby designated as an official state moving image center and archive of the State of Florida.

History.—s. 1, ch. 89-251.



15.041 - Official litter control symbol.

15.041 Official litter control symbol.—The official Keep Florida Beautiful, Incorporated, service mark, as registered with the United States Patent and Trademark Office, is hereby designated as the State of Florida litter control symbol.

History.—s. 1, ch. 78-296; s. 36, ch. 93-207.



15.043 - Official state pageant.

15.043 Official state pageant.—The pageant “Indian River,” a Florida historical pageant presented annually by the citizens of Brevard County, is hereby designated an official state pageant of Florida.

History.—s. 1, ch. 79-196.



15.044 - Official state opera program.

15.044 Official state opera program.—The Greater Miami Opera Association; the Orlando Opera Company, Incorporated; and the Florida State University School of Music, representing the professional and academic communities in the field of opera, are hereby jointly designated as the official Florida State Opera Program.

History.—s. 2, ch. 83-64.



15.0445 - Official state renaissance festival.

15.0445 Official state renaissance festival.—The Italian Renaissance Festival presented at Vizcaya by Renaissance Historical Society of Florida, Inc., a not-for-profit educational corporation, during the third week in March of each year is hereby designated an official state renaissance festival.

History.—s. 6, ch. 94-97.



15.045 - Official state railroad museums.

15.045 Official state railroad museums.—

(1) Prior to representing to the general public that it is a Florida state railroad museum, a railroad museum must be authorized under subsection (2) and meet the following standards and criteria:

(a) The stated purpose of the railroad museum shall be to preserve railroad history and historical railroad memorabilia, including, but not limited to, railroad locomotives and rolling stock.

(b) The railroad museum shall be devoted primarily to the history of railroads and railroading.

(c) The railroad museum shall be open to the general public, and memberships shall be offered to the general public regardless of race, color, creed, or national origin.

(d) The railroad museum shall be a recipient of a s. 501(c)(3) Internal Revenue Service designation.

(2) The following railroad museums are entitled to designation as provided in subsection (1) upon meeting the standards and criteria contained in that subsection:

(a) The Orange Blossom Special Railroad Museum, West Palm Beach.

(b) The Gold Coast Railroad Museum, Inc., and Gold Coast Railroad, Inc.

(c) The Florida Gulf Coast Railroad Museum, Inc., Tampa.

History.—s. 1, ch. 84-162.



15.046 - Official state transportation museum.

15.046 Official state transportation museum.—The Florida Museum of Transportation and History, located in Fernandina Beach, is hereby designated as the official state transportation museum.

History.—s. 1, ch. 85-358.



15.0465 - Official state flagship.

15.0465 Official state flagship.—The schooner Western Union, a 130-foot historic sailing vessel of the tall ship class, built in Key West and first launched in 1939, is designated the official state flagship.

History.—s. 1, ch. 2012-158.



15.047 - Official state soil.

15.047 Official state soil.—Myakka fine sand (sandy, siliceous, hyperthermic Aeric Haplaquods) is hereby designated and declared as the official Florida state soil.

History.—s. 1, ch. 89-16.



15.048 - Official state fiddle contest.

15.048 Official state fiddle contest.—The fiddle contest held annually by the Florida State Fiddlers’ Association in cooperation with the Department of State at the Stephen Foster State Folk Culture Center, White Springs, Florida, is hereby designated as the official state fiddle contest.

History.—s. 1, ch. 89-62.



15.049 - Official state band.

15.049 Official state band.—The St. Johns River City Band is hereby designated and declared as an official Florida state band.

History.—s. 1, ch. 90-146.



15.051 - Official Sports Hall of Fame.

15.051 Official Sports Hall of Fame.—The Florida Sports Hall of Fame in Lake City, Columbia County, is designated as the Official Sports Hall of Fame for the state.

History.—s. 1, ch. 88-415.



15.052 - Official state pie.

15.052 Official state pie.—Key lime pie is designated as the official Florida state pie.

History.—s. 1, ch. 2006-236.



15.0521 - Official state honey.

15.0521 Official state honey.—Tupelo honey is designated as the official Florida state honey.

History.—s. 1, ch. 2016-61.



15.0526 - Official state horse.

15.0526 Official state horse.—

(1) The Florida Cracker Horse (Marshtackie) is designated as the official Florida state horse.

(2) This section is repealed July 1, 2018, unless reviewed and reenacted by the Legislature before that date.

History.—s. 1, ch. 2008-34.



15.07 - Acts and papers of the Legislature to be deposited with the Department of State.

15.07 Acts and papers of the Legislature to be deposited with the Department of State.—All original acts and resolutions passed by the Legislature, and all other original papers acted upon thereby, together with the Journal of the Senate, and the Journal of the House of Representatives, shall, immediately upon the adjournment thereof, be deposited with, and preserved in, the Department of State, by which they shall be properly arranged, classified, and filed, provided that the journal of the executive session of the Senate shall be kept free from inspection or disclosure except upon the order of the Senate itself or some court of competent jurisdiction.

History.—s. 1, ch. 1904, 1872; RS 78; GS 79; s. 10, ch. 7838, 1919; RGS 94; CGL 116; s. 7, ch. 24337, 1947; ss. 10, 35, ch. 69-106.



15.08 - Not to issue commission until tax therefor is paid.

15.08 Not to issue commission until tax therefor is paid.—The Secretary of State is prohibited from affixing her or his signature and the seal of the state to the commission of any public officer until such officer has paid the amount of the tax, if any, required to be paid by said officer for the commission.

History.—s. 1, ch. 1936, 1873; RS 79; GS 80; RGS 95; CGL 117; s. 5, ch. 28086, 1953; s. 3, ch. 81-260; s. 42, ch. 95-147.



15.09 - Fees.

15.09 Fees.—

(1) The fees, except as provided by law, to be collected by the Department of State, are:

(a) For providing a certificate with seal, $8.75; however, no fee shall be charged for providing a certificate with seal to any officer appointed to an office requiring Senate confirmation.

(b) For furnishing statistical information and for copying any document not mentioned, $1 per page or fraction thereof.

(2) The department may in its discretion establish a reasonable fee for filing or copying any document or instrument not mentioned herein or provided for in other laws.

(3) All fees arising from certificates of election or appointment to office and from commissions to officers shall be paid to the Chief Financial Officer for deposit in the General Revenue Fund.

(4) All funds collected by the Division of Corporations of the department shall be deposited in the General Revenue Fund.

History.—s. 1, ch. 2089, 1877; RS 80; GS 81; RGS 96; CGL 118; s. 6, ch. 28086, 1953; s. 2, ch. 29841, 1955; s. 1, ch. 69-292; ss. 10, 35, ch. 69-106; s. 1, ch. 71-114; s. 22, ch. 76-209; s. 4, ch. 81-260; s. 3, ch. 83-217; s. 1, ch. 84-147; s. 55, ch. 90-132; s. 2, ch. 90-267; s. 11, ch. 95-430; s. 22, ch. 96-420; s. 24, ch. 97-153; ss. 30, 38, ch. 98-46; s. 21, ch. 99-218; ss. 39, 53, ch. 99-228; s. 6, ch. 2000-118; s. 10, ch. 2003-261; s. 2, ch. 2003-401; s. 1, ch. 2008-141.



15.092 - Fees; exemption for state attorney.

15.092 Fees; exemption for state attorney.—The Department of State shall provide, without charge, any state attorney or state attorney’s designated representative:

(1) Copies of any document or certificate under seal as provided in this chapter.

(2) Any of the services provided in this chapter.

History.—s. 1, ch. 79-344; s. 43, ch. 95-147.



15.13 - Administration of certain laws.

15.13 Administration of certain laws.—The Department of State shall have general supervision and administration of the election laws, corporation laws and such other laws as are placed under it by the Legislature and shall keep records of same.

History.—s. 7, ch. 28086, 1953; ss. 10, 35, ch. 69-106.



15.15 - Publication of summaries of documents; charge.

15.15 Publication of summaries of documents; charge.—The Department of State may in its discretion publish summaries of all instruments, papers, or documents filed with it pursuant to any law and may establish a reasonable fee for providing such service. All fees collected hereunder shall be deposited in the General Revenue Fund.

History.—s. 1, ch. 67-392; ss. 10, 35, ch. 69-106.



15.155 - Legislative documents; Department of State to classify, number, and furnish copies of general laws, special acts, resolutions, and memorials.

15.155 Legislative documents; Department of State to classify, number, and furnish copies of general laws, special acts, resolutions, and memorials.—

(1) Immediately after any act of the Legislature or any resolution or memorial is filed in the office of the Department of State, the department shall:

(a) Select, segregate, and classify all acts of the Legislature, including memorials and resolutions, by dividing them into the following two classifications: Volume I, General Acts, and Volume II, Special Acts;

(b) Include in such General Acts all acts passed as general laws and all memorials and resolutions, including proposed constitutional amendments, and include in such Special Acts only those acts passed as special laws and becoming law as such;

(c) Assign a chapter number to each such act; and

(d) Furnish true and accurate copies of such laws, resolutions, and memorials passed by the Legislature to the Office of Legislative Services for publication.

(2) The Department of State shall distribute pamphlet copies of the general laws upon requisition to any official of the legislative, judicial, or executive branches of state or county government in this state. Surplus copies may be distributed to practicing attorneys in the state upon their written request and payment of a nominal fee sufficient to pay for mailing.

History.—ss. 1, 6, ch. 83-252; s. 4, ch. 88-32; ss. 30, 44, ch. 90-335; s. 19, ch. 98-136.

Note.—Former s. 283.44.



15.16 - Reproduction of records; admissibility in evidence; electronic receipt and transmission of records; certification; acknowledgment.

15.16 Reproduction of records; admissibility in evidence; electronic receipt and transmission of records; certification; acknowledgment.—

(1) The Department of State may cause to be made copies of any records maintained by it by miniature photographic microfilming or microphotographic processes or any other photographic, mechanical, or other process heretofore or hereafter devised, including electronic data processing.

(2) Photographs, nonerasable optical images, or microphotographs in the form of film, facsimiles, or prints of any records made in compliance with the provisions of this section shall have the same force and effect as the originals thereof and shall be treated as originals for the purpose of their admissibility in evidence. Duly certified or authenticated reproductions of such photographs, nonerasable optical images, or microphotographs shall be admitted in evidence equally with the original photographs, nonerasable optical images, or microphotographs.

(3) The Department of State may cause to be received electronically any records that are required to be filed with it pursuant to chapter 55, chapter 117, chapter 118, chapter 495, chapter 605, chapter 606, chapter 607, chapter 610, chapter 617, chapter 620, chapter 621, chapter 679, chapter 713, or chapter 865, through facsimile or other electronic transfers, for the purpose of filing such records. The originals of all such electronically transmitted records must be executed in the manner provided in paragraph (5)(b). The receipt of such electronic transfer constitutes delivery to the department as required by law. The department may use electronic transmissions for purposes of notice in the administration of chapters 55, 117, 118, 495, 605, 606, 607, 610, 617, 620, 621, 679, and 713 and s. 865.09. The Department of State may collect e-mail addresses for purposes of notice and communication in the performance of its duties and may require filers and registrants to furnish such e-mail addresses when presenting documents for filing.

(4) Notwithstanding any other provision of law, the department may certify or acknowledge and electronically transmit any record maintained by it. The certification must be evidenced by a certification code on each page transmitted which must include the filing number of the document, date of transmission, and page number of the total number of pages transmitted, and a sequential certification number assigned by the department which will identify the transmission and be available for verification of any transmitted acknowledgment or certified document.

(5) Notwithstanding any other provision of law, the Department of State shall determine for purposes of electronic filing of any document placed under its jurisdiction for filing or recordation:

(a) The appropriate format, which must be retrievable or reproducible in typewritten or printed form and must be legible.

(b) The manner of execution, which may include any symbol, manual, facsimile, conformed, or electronic signature adopted by a person with the present intent to authenticate a document.

(c) The method of electronic transmission, and fee payment for such document.

(d) The amount of any fee surcharge or discount for the use of an electronic filing format.

(6) The Department of State may use government or private sector contractors in the promotion or provision of any electronic filing services.

(7) The Secretary of State may issue apostilles conforming to the requirements of the international treaty known as the Hague Convention of 1961 and may charge a fee for the issuance of apostilles not to exceed $10 per apostille. The Secretary of State has the sole authority in this state to establish, in accordance with the laws of the United States, the requirements and procedures for the issuance of apostilles.

(8) The Department of State may use government or private sector contractors in the promotion or provision of any electronic filing services and may discount the filing fee in an amount equal to the convenience charge for such electronic filings.

History.—s. 1, ch. 67-15; ss. 10, 35, ch. 69-106; s. 1, ch. 89-341; s. 1, ch. 93-281; s. 12, ch. 99-218; s. 72, ch. 99-251; s. 3, ch. 2001-195; s. 1, ch. 2001-200; s. 1, ch. 2009-72; s. 1, ch. 2009-129; s. 11, ch. 2012-116; s. 12, ch. 2015-148.



15.18 - International and cultural relations.

15.18 International and cultural relations.—The Divisions of Cultural Affairs, Historical Resources, and Library and Information Services of the Department of State promote programs having substantial cultural, artistic, and indirect economic significance that emphasize American creativity. The Secretary of State, as the head administrator of these divisions, shall hereafter be known as “Florida’s Chief Cultural Officer.” As this officer, the Secretary of State is encouraged to initiate and develop relationships between the state and foreign cultural officers, their representatives, and other foreign governmental officials in order to promote Florida as the center of American creativity. The Secretary of State shall coordinate international activities pursuant to this section with Enterprise Florida, Inc., and any other organization the secretary deems appropriate. For the accomplishment of this purpose, the Secretary of State shall have the power and authority to:

(1) Disseminate any information pertaining to the State of Florida which promotes the state’s cultural assets.

(2) Plan and carry out activities designed to cause improved cultural and governmental programs and exchanges with foreign countries.

(3) Plan and implement cultural and social activities for visiting foreign heads of state, diplomats, dignitaries, and exchange groups.

(4) Encourage and cooperate with other public and private organizations or groups in their efforts to promote the cultural advantages of Florida.

(5) Serve as the liaison with all foreign consular and ambassadorial corps, as well as international organizations, that are consistent with the purposes of this section.

(6) Provide, arrange, and make expenditures for the achievement of any or all of the purposes specified in this section.

History.—s. 1, ch. 80-159; s. 1, ch. 83-64; s. 1, ch. 86-163; s. 87, ch. 90-201; s. 30, ch. 91-5; s. 76, ch. 99-251; s. 5, ch. 2002-1; s. 12, ch. 2012-116.



15.182 - International travel by state-funded musical, cultural, or artistic organizations; notification to the Department of Economic Opportunity.

15.182 International travel by state-funded musical, cultural, or artistic organizations; notification to the Department of Economic Opportunity.—

(1) If a musical, cultural, or artistic organization that receives state funding is traveling internationally for a presentation, performance, or other significant public viewing, including an organization associated with a college or university, such organization shall notify the Department of Economic Opportunity of its intentions to travel, together with the date, time, and location of each appearance.

(2) The Department of Economic Opportunity, in conjunction with Enterprise Florida, Inc., shall act as an intermediary between performing musical, cultural, and artistic organizations and Florida businesses to encourage and coordinate joint undertakings. Such coordination may include, but is not limited to, encouraging business and industry to sponsor cultural events, assistance with travel of such organizations, and coordinating travel schedules of cultural performance groups and international trade missions.

(3) An organization shall provide the notification to the Department of State required by this section at least 30 days before the date the international travel is to commence or, when an intention to travel internationally is not formed at least 30 days in advance of the date the travel is to commence, as soon as feasible after forming such travel intention. The Department of State shall take an active role in informing such groups of the responsibility to notify the department of travel intentions.

History.—s. 4, ch. 97-278; s. 4, ch. 99-2; s. 5, ch. 2004-242; s. 38, ch. 2011-142.



15.21 - Initiative petitions; s. 3, Art. XI, State Constitution.

15.21 Initiative petitions; s. 3, Art. XI, State Constitution.—The Secretary of State shall immediately submit an initiative petition to the Attorney General and to the Financial Impact Estimating Conference if the sponsor has:

(1) Registered as a political committee pursuant to s. 106.03;

(2) Submitted the ballot title, substance, and text of the proposed revision or amendment to the Secretary of State pursuant to ss. 100.371 and 101.161; and

(3) Obtained a letter from the Division of Elections confirming that the sponsor has submitted to the appropriate supervisors for verification, and the supervisors have verified, forms signed and dated equal to 10 percent of the number of electors statewide and in at least one-fourth of the congressional districts required by s. 3, Art. XI of the State Constitution.

History.—s. 1, ch. 87-363; s. 1, ch. 2002-390; s. 1, ch. 2004-33.






Chapter 16 - ATTORNEY GENERAL

16.01 - Residence, office, and duties of Attorney General.

16.01 Residence, office, and duties of Attorney General.—The Attorney General:

(1) Shall reside at the seat of government and shall keep his or her office in the capitol.

(2) Shall perform the duties prescribed by the Constitution of this state and also perform such other duties appropriate to his or her office as may from time to time be required of the Attorney General by law or by resolution of the Legislature.

(3) Notwithstanding any other provision of law, shall, on the written requisition of the Governor, a member of the Cabinet, the head of a department in the executive branch of state government, the Speaker of the House of Representatives, the President of the Senate, the Minority Leader of the House of Representatives, or the Minority Leader of the Senate, and may, upon the written requisition of a member of the Legislature, other state officer, or officer of a county, municipality, other unit of local government, or political subdivision, give an official opinion and legal advice in writing on any question of law relating to the official duties of the requesting officer.

(4) Shall appear in and attend to, in behalf of the state, all suits or prosecutions, civil or criminal or in equity, in which the state may be a party, or in anywise interested, in the Supreme Court and district courts of appeal of this state.

(5) Shall appear in and attend to such suits or prosecutions in any other of the courts of this state or in any courts of any other state or of the United States. This subsection is not intended to authorize the joinder of the Attorney General as a party in such suits or prosecutions.

(6) Shall act as co-counsel of record in capital collateral proceedings.

(7) Shall have and perform all powers and duties incident or usual to such office.

(8) Shall make and keep in his or her office a record of all his or her official acts and proceedings, containing copies of all official opinions, reports, and correspondence, and also keep and preserve in the office all official letters and communications to him or her and cause a registry and index thereof to be made and kept, all of which official papers and records shall be subject to the inspection of the Governor of the state and to the disposition of the Legislature by act or resolution thereof.

(9) May periodically publish a report of his or her official opinions and may prepare and publish an index or consolidated index or indexes of opinions.

History.—s. 2, ch. 2, 1845; ch. 1845, 1871; RS 85; GS 87; RGS 101; CGL 125; s. 7, ch. 22858, 1945; s. 7, ch. 59-1; s. 1, ch. 78-399; s. 1, ch. 79-159; s. 7, ch. 81-259; s. 1, ch. 85-123; s. 45, ch. 95-147; s. 10, ch. 97-313; s. 6, ch. 2001-266.



16.015 - Legal services; Department of Legal Affairs, other counsel.

16.015 Legal services; Department of Legal Affairs, other counsel.—The Department of Legal Affairs shall be responsible for providing all legal services required by any department, unless otherwise provided by law. However, the Attorney General may authorize other counsel where emergency circumstances exist and shall authorize other counsel when professional conflict of interest is present. Each board, however designated, of which the Attorney General is a member may retain legal services in lieu of those provided by the Attorney General and the Department of Legal Affairs.

History.—s. 11, ch. 69-106; s. 2, ch. 77-105.



16.0155 - Contingency fee agreements.

16.0155 Contingency fee agreements.—

(1) As used in this section, the term:

(a) “Department” means the Department of Legal Affairs.

(b) “Private attorney” means any private attorney or law firm.

(2) The department may not enter into a contingency fee contract with a private attorney unless the Attorney General makes a written determination prior to entering into such a contract that contingency fee representation is both cost-effective and in the public interest. Any written determination shall include specific findings for each of the following factors:

(a) Whether there exist sufficient and appropriate legal and financial resources within the department to handle the matter.

(b) The time and labor required; the novelty, complexity, and difficulty of the questions involved; and the skill requisite to perform the attorney services properly.

(c) The geographic area where the attorney services are to be provided.

(d) The amount of experience desired for the particular kind of attorney services to be provided and the nature of the private attorney’s experience with similar issues or cases.

(3) Notwithstanding the exemption provided in s. 287.057(3)(e), if the Attorney General makes the determination described in subsection (2), he or she shall request proposals from private attorneys to represent the department on a contingency-fee basis, unless the Attorney General determines in writing that requesting proposals is not feasible under the circumstances. The written determination does not constitute a final agency action subject to review pursuant to ss. 120.569 and 120.57. For purposes of this subsection only, the department is exempt from s. 120.57(3), and neither the request for proposals nor the contract award is subject to challenge pursuant to ss. 120.569 and 120.57.

(4) In addition to the requirements set forth in s. 287.059(16), any private attorney shall maintain detailed contemporaneous time records for the attorneys and paralegals working on the matter in increments of no greater than 1/10 of an hour and shall promptly provide these records to the department, upon request.

(5) Notwithstanding s. 287.059(7)(a), the department may not enter into a contingency fee contract that provides for the private attorney to receive an aggregate contingency fee in excess of:

(a) Twenty-five percent of any recovery of up to $10 million; plus

(b) Twenty percent of any portion of such recovery between $10 million and $15 million; plus

(c) Fifteen percent of any portion of such recovery between $15 million and $20 million; plus

(d) Ten percent of any portion of such recovery between $20 million and $25 million; plus

(e) Five percent of any portion of such recovery exceeding $25 million.

In no event shall the aggregate contingency fee exceed $50 million, exclusive of reasonable costs and expenses, and irrespective of the number of lawsuits filed or the number of private attorneys retained to achieve the recovery.

(6) Copies of any executed contingency fee contract and the Attorney General’s written determination to enter into a contingency fee contract with the private attorney shall be posted on the department’s website for public inspection within 5 business days after the date the contract is executed and shall remain posted on the website for the duration of the contingency fee contract, including any extensions or amendments thereto. Any payment of contingency fees shall be posted on the department’s website within 15 days after the payment of such contingency fees to the private attorney and shall remain posted on the website for at least 365 days thereafter.

(7) By February 1 of each year, the Attorney General shall submit a report to the President of the Senate and the Speaker of the House of Representatives describing the use of contingency fee contracts with private attorneys in the preceding calendar year. At a minimum, the report shall:

(a) Identify all new contingency fee contracts entered into during the year and all previously executed contingency fee contracts that remain current during any part of the year, and for each contract describe:

1. The name of the private attorney with whom the department has contracted, including the name of the attorney’s law firm;

2. The nature and status of the legal matter;

3. The name of the parties to the legal matter;

4. The amount of any recovery; and

5. The amount of any contingency fee paid.

(b) Include copies of any written determinations made under subsection (2) during the year.

History.—s. 1, ch. 2010-7; s. 1, ch. 2011-4; s. 11, ch. 2013-154.



16.016 - Payment of per diem, mileage, and other expense.

16.016 Payment of per diem, mileage, and other expense.—Whenever the Department of Legal Affairs is called upon to represent any administrative agency or regulatory board, the agency or regulatory board so represented shall pay the per diem, mileage, and other reasonable expense of the representative of such department.

History.—s. 1, ch. 65-522; ss. 11, 35, ch. 69-106; s. 5, ch. 79-36.

Note.—Former s. 455.07.



16.02 - Appointment of person to act in case of disability of Attorney General.

16.02 Appointment of person to act in case of disability of Attorney General.—In case of the disability of the Attorney General to perform any official duty devolving on him or her, by reason of interest or otherwise, the Governor or Attorney General of this state may appoint another person to perform such duty in the Attorney General’s stead.

History.—s. 3, ch. 2, 1845; RS 85a; GS 88; RGS 102; CGL 126; s. 46, ch. 95-147.



16.061 - Initiative petitions.

16.061 Initiative petitions.—

(1) The Attorney General shall, within 30 days after receipt of a proposed revision or amendment to the State Constitution by initiative petition from the Secretary of State, petition the Supreme Court, requesting an advisory opinion regarding the compliance of the text of the proposed amendment or revision with s. 3, Art. XI of the State Constitution and the compliance of the proposed ballot title and substance with s. 101.161. The petition may enumerate any specific factual issues that the Attorney General believes would require a judicial determination.

(2) A copy of the petition shall be provided to the Secretary of State and the principal officer of the sponsor.

(3) Any fiscal impact statement that the court finds not to be in accordance with s. 100.371 shall be remanded solely to the Financial Impact Estimating Conference for redrafting.

History.—s. 2, ch. 87-363; s. 2, ch. 2002-390; s. 2, ch. 2004-33.



16.08 - Superintendence and direction of state attorneys.

16.08 Superintendence and direction of state attorneys.—The Attorney General shall exercise a general superintendence and direction over the several state attorneys of the several circuits as to the manner of discharging their respective duties, and whenever requested by the state attorneys, shall give them her or his opinion upon any question of law.

History.—s. 1, ch. 2098, 1877; RS 90; GS 93; RGS 107; CGL 131; s. 48, ch. 95-147.



16.09 - Regulations as to the reports of state attorneys.

16.09 Regulations as to the reports of state attorneys.—The Attorney General shall prescribe the time and manner in which regular quarterly reports shall be made to him or her by state attorneys, and they shall comply with the Attorney General’s instructions in this respect.

History.—s. 3, ch. 2098, 1877; RS 91; GS 94; RGS 108; CGL 132; s. 49, ch. 95-147.



16.10 - Receipt of Supreme Court reports for office.

16.10 Receipt of Supreme Court reports for office.—The Clerk of the Supreme Court shall deliver to the Attorney General a copy of each volume, or part of volume, of the decisions of the Supreme Court, which may be in the care or custody of said clerk, and which the Attorney General’s office may be without, and take the Attorney General’s receipt for the same. The Attorney General shall keep the same in her or his office at the capitol, and each retiring Attorney General shall take the receipt of her or his successor for the same and file such receipt in the Chief Financial Officer’s office; provided that this shall not authorize the taking away of any book belonging to the Supreme Court library, kept for the use of said court.

History.—ch. 3264, 1881; RS 92; GS 95; RGS 109; CGL 133; s. 50, ch. 95-147; s. 11, ch. 2003-261.



16.101 - Supreme Court reporter.

16.101 Supreme Court reporter.—The Attorney General shall be the reporter for the Supreme Court.

History.—Formerly s. 22, Art. IV of the Constitution of 1885, as amended; converted to statutory law by s. 10, Art. XII of the Constitution as revised in 1968.



16.52 - Participation in preserving constitutional integrity of state.

16.52 Participation in preserving constitutional integrity of state.—

(1) In order to provide for independent action and cooperative participation by the state in a program of concerted action among the states, and independent procedure to oppose any existing or proposed federal legislative encroachments upon constitutional state powers, it is hereby made a duty of the Department of Legal Affairs to make a study of federal legislation—existing and proposed—to determine whether such legislation has resulted, or may result, in objectionable or harmful encroachments upon the constitutional integrity of state governments, and with due regard to this state’s full contribution to the national war effort, in cooperation with the attorneys general of other states, or alone, to pursue that course best calculated to preserve and safeguard the constitutional state powers of the government of this state. It shall furnish to each of the several representatives in the Congress from this state, a written statement giving the reasons for any action being considered, or about to be taken hereunder at the time; and if possible, shall procure the assistance of such representatives therein and therefor.

(2) It shall be the duty of the Department of Legal Affairs of this state to render opinions to the representatives in Congress from this state, on any question arising within the scope of the subject matter of this act.

(3) In performing the duties imposed upon it under the provisions of this section, the Department of Legal Affairs is hereby authorized to employ therefor the services of the Council of State Governments, a national conference organization, or its successors in name or organization, or any other similar organization, in such manner not inconsistent with its powers and duties, as it may deem desirable; provided, that the cost of such employment, if any, shall be paid from the necessary and regular appropriation of the Department of Legal Affairs.

History.—ss. 1, 2, 3, ch. 21679, 1943; ss. 11, 35, ch. 69-106.



16.53 - Legal Affairs Revolving Trust Fund.

16.53 Legal Affairs Revolving Trust Fund.—

(1) There is created in the State Treasury the Legal Affairs Revolving Trust Fund, from which the Legislature may appropriate funds for the purpose of funding investigation, prosecution, and enforcement by the Attorney General of the provisions of the Racketeer Influenced and Corrupt Organization Act, the Florida Deceptive and Unfair Trade Practices Act, the Florida False Claims Act, or state or federal antitrust laws.

(2) Thirty percent of all moneys recovered by the Attorney General on behalf of the state, its agencies, or units of state government, local governments, or persons resident in this state or, alternatively, attorneys’ fees and costs, whichever is greater, in any civil action for violation of state or federal antitrust laws shall be deposited in the fund.

(3) All moneys recovered by the Attorney General under s. 68.086(1) in any civil action for violation of the Florida False Claims Act shall be deposited in the fund.

(4) Subject to the provisions of s. 895.09, when the Attorney General files an action pursuant to s. 895.05, funds provided to the Department of Legal Affairs pursuant to s. 895.09(2)(a) or, alternatively, attorneys’ fees and costs, whichever is greater, shall be deposited in the fund.

(5)(a) In the case of a forfeiture action pursuant to s. 895.05, the remainder of the moneys recovered shall be distributed as set forth in s. 895.09.

(b) In other actions brought pursuant to the provisions of the Racketeer Influenced and Corrupt Organization Act or pursuant to the state or federal antitrust laws, the remainder of the moneys recovered on behalf of the state, its agencies, or units of state government shall be deposited in the General Revenue Fund; in the case of other governmental units, transferred to the appropriate fund of such government; or in the case of persons, distributed to such persons or for their benefit, as approved by a court of competent jurisdiction.

(6) “Moneys recovered” means damages or penalties or any other monetary payment, including monetary proceeds from property forfeited to the state pursuant to s. 895.05 remaining after satisfaction of any valid claims made pursuant to s. 895.09(1)(a)-(d), which damages, penalties, or other monetary payment is made by any defendant by reason of any decree or settlement in any Racketeer Influenced and Corrupt Organization Act or state or federal antitrust action prosecuted by the Attorney General, but excludes attorney fees and costs.

(7) Any moneys remaining in the fund at the end of any fiscal year in excess of 3 times the amount of the combined budgets for the antitrust, consumer protection, and racketeering sections of the Attorney General’s office for the forthcoming fiscal year shall be transferred to the General Revenue Fund unallocated.

History.—s. 1, ch. 79-301; s. 1, ch. 83-116; s. 2, ch. 84-249; s. 1, ch. 86-277; s. 2, ch. 89-102; ss. 12, 14, ch. 94-316; s. 1, ch. 2013-207; s. 7, ch. 2016-84.



16.535 - Legal Services Trust Fund.

16.535 Legal Services Trust Fund.—

(1) There is created in the State Treasury the Legal Services Trust Fund to be used by the Attorney General in providing legal services to agencies on a contractual basis.

(2) State agencies contracting for legal services with the Department of Legal Affairs are authorized to make advance payments on a quarterly basis.

History.—s. 5, ch. 82-196; s. 2, ch. 85-123.



16.54 - Florida Crime Prevention Training Institute; revolving trust fund.

16.54 Florida Crime Prevention Training Institute; revolving trust fund.—

(1) There is created within the Department of Legal Affairs the Florida Crime Prevention Training Institute, which shall be a comprehensive program of crime prevention training courses suitable for, and made available to, any interested person.

(2) The department shall establish the curriculum and admission requirements in such a manner as to give priority to those training programs which it determines to have the greatest potential for preventing crime. The department shall provide administrative support services for the institute. The department shall adopt rules and policies for the administration and operation of the institute and fix admission fees in an amount which, in the aggregate, does not exceed the cost of the program; and it may accept donations or grants of any type for any function or purpose of the institute.

(3) There is established within the Department of Legal Affairs the Florida Crime Prevention Training Institute Revolving Trust Fund to be used exclusively for the purposes of this section.

(4) All moneys, fees, donations, or grants collected by the department on behalf of the institute shall be deposited into the Florida Crime Prevention Training Institute Revolving Trust Fund and shall be applied to cover all costs incurred in establishing and conducting the crime prevention training programs authorized under this section, including, but not limited to, salaries for instructors and costs of materials connected with such programs.

History.—s. 1, ch. 82-89; s. 4, ch. 83-217.



16.555 - Crime Stoppers Trust Fund; rulemaking.

16.555 Crime Stoppers Trust Fund; rulemaking.—

(1) As used in this section, the term:

(a) “Department” shall mean the Department of Legal Affairs.

(b) “Units of local government” shall mean the various city and county governments of the state.

(c) “Crime Stoppers” shall mean members of the Florida Association of Crime Stoppers, Incorporated, a Florida Corporation.

(2) The department shall have all the powers necessary or appropriate to carry out the purposes and provisions of this act.

(3) The department shall establish a trust fund for the purpose of grant administration to fund Crime Stoppers and their crime fighting programs within the units of a local government of the state.

(4)(a) The department shall make applications for all federal and state or private grants which meet the purposes of advancing Crime Stoppers in the State of Florida. Upon securing such grants, the funds shall be deposited in the “Crime Stoppers Trust Fund.”

(b) The proceeds of the court cost imposed by s. 938.06 shall be deposited in a separate account in the trust fund, and within that account the funds shall be designated according to the judicial circuit in which they were collected. The funds in this account shall be used as provided in paragraph (5)(b).

(5)(a) The department shall be the disbursing authority for the distribution of funding to units of local government which apply to the department for funding assistance.

(b) Funds deposited in the trust fund pursuant to paragraph (4)(b) shall be disbursed as provided in this paragraph. A county may apply to the department under s. 938.06 for a grant from the funds collected in the judicial circuit in which the county is located. A grant may be awarded only to counties that are served by an official member of the Florida Association of Crime Stoppers and may be used only to support Crime Stoppers and its crime fighting programs. Only one such official member is eligible for support within any county. To aid the department in determining eligibility, the secretary of the Florida Association of Crime Stoppers shall furnish the department with a schedule of authorized crime stoppers programs and shall update the schedule as necessary. The department shall award grants to eligible counties from available funds and shall distribute funds as equitably as possible, based on amounts collected within each county, if more than one county is eligible within a judicial circuit.

(c) A county that is awarded a grant under this section may use such funds to purchase and distribute promotional items to increase public awareness of, and to educate the public about, Crime Stoppers.

(6) The department shall adopt and enforce rules to implement the provisions of this act. Such rules shall include, but shall not be limited to:

(a) Criteria for local governments to apply for funding from the “Crime Stoppers Trust Fund” in order to aid in local law enforcement as provided in this section.

(b) The limits of funding to be distributed to local government units based on a pro rata share of grants made available through the “Crime Stoppers Trust Fund” pursuant to paragraph (4)(a), and criteria for the equitable distribution of funds available pursuant to paragraph (4)(b).

(c) Provisions for the return of unused funds to be redeposited in the “Crime Stoppers Trust Fund” if for any reason the unit of local government does not use the funds as intended within an agreed upon time.

(d) Provisions for the coordination with appropriate governmental agencies to support and enhance efforts to train the public in crime prevention methods and in personal safety principles, especially for citizens who live in, work at, or frequent locations having high crime rates.

History.—ss. 12, 13, ch. 91-205; s. 2, ch. 98-319; s. 8, ch. 2001-380; s. 22, ch. 2002-402; s. 33, ch. 2003-399; s. 25, ch. 2004-269; s. 1, ch. 2006-2; s. 1, ch. 2015-136.



16.556 - Crime Stoppers Trust Fund.

16.556 Crime Stoppers Trust Fund.—The Crime Stoppers Trust Fund is created to be administered by the Department of Legal Affairs.

History.—ss. 1, 2, ch. 98-265; s. 2, ch. 2002-102.



16.56 - Office of Statewide Prosecution.

16.56 Office of Statewide Prosecution.—

(1) There is created in the Department of Legal Affairs an Office of Statewide Prosecution. The office shall be a separate “budget entity” as that term is defined in chapter 216. The office may:

(a) Investigate and prosecute the offenses of:

1. Bribery, burglary, criminal usury, extortion, gambling, kidnapping, larceny, murder, prostitution, perjury, robbery, carjacking, and home-invasion robbery;

2. Any crime involving narcotic or other dangerous drugs;

3. Any violation of the Florida RICO (Racketeer Influenced and Corrupt Organization) Act, including any offense listed in the definition of racketeering activity in s. 895.02(8)(a), providing such listed offense is investigated in connection with a violation of s. 895.03 and is charged in a separate count of an information or indictment containing a count charging a violation of s. 895.03, the prosecution of which listed offense may continue independently if the prosecution of the violation of s. 895.03 is terminated for any reason;

4. Any violation of the Florida Anti-Fencing Act;

5. Any violation of the Florida Antitrust Act of 1980, as amended;

6. Any crime involving, or resulting in, fraud or deceit upon any person;

7. Any violation of s. 847.0135, relating to computer pornography and child exploitation prevention, or any offense related to a violation of s. 847.0135 or any violation of chapter 827 where the crime is facilitated by or connected to the use of the Internet or any device capable of electronic data storage or transmission;

8. Any violation of chapter 815;

9. Any criminal violation of part I of chapter 499;

10. Any violation of the Florida Motor Fuel Tax Relief Act of 2004;

11. Any criminal violation of s. 409.920 or s. 409.9201;

12. Any crime involving voter registration, voting, or candidate or issue petition activities;

13. Any criminal violation of the Florida Money Laundering Act;

14. Any criminal violation of the Florida Securities and Investor Protection Act; or

15. Any violation of chapter 787, as well as any and all offenses related to a violation of chapter 787;

or any attempt, solicitation, or conspiracy to commit any of the crimes specifically enumerated above. The office shall have such power only when any such offense is occurring, or has occurred, in two or more judicial circuits as part of a related transaction, or when any such offense is connected with an organized criminal conspiracy affecting two or more judicial circuits. Informations or indictments charging such offenses shall contain general allegations stating the judicial circuits and counties in which crimes are alleged to have occurred or the judicial circuits and counties in which crimes affecting such circuits or counties are alleged to have been connected with an organized criminal conspiracy.

(b) Investigate and prosecute any crime enumerated in paragraph (a) facilitated by or connected to the use of the Internet. Any such crime is a crime occurring in every judicial circuit within the state.

(c) Upon request, cooperate with and assist state attorneys and state and local law enforcement officials in their efforts against organized crimes.

(d) Request and receive from any department, division, board, bureau, commission, or other agency of the state, or of any political subdivision thereof, cooperation and assistance in the performance of its duties.

(2) The Attorney General shall appoint a statewide prosecutor from not less than three persons nominated by the judicial nominating commission for the Supreme Court. The statewide prosecutor shall be in charge of the Office of Statewide Prosecution for a term of 4 years to run concurrently with the term of the appointing official. The statewide prosecutor shall be an elector of the state, shall have been a member of The Florida Bar for the preceding 5 years, and shall devote full time to the duties of statewide prosecutor and not engage in the private practice of law. The Attorney General may remove the statewide prosecutor prior to the end of his or her term. A vacancy in the position of statewide prosecutor shall be filled within 60 days. During the period of any vacancy, the Attorney General shall exercise all the powers and perform all the duties of the statewide prosecutor. A person appointed statewide prosecutor is prohibited from running for or accepting appointment to any state office for a period of 2 years following vacation of office. The statewide prosecutor shall on March 1 of each year report in writing to the Governor and the Attorney General on the activities of the office for the preceding year and on the goals and objectives for the next year.

(3) The statewide prosecutor may conduct hearings at any place in the state; summon and examine witnesses; require the production of physical evidence; sign informations, indictments, and other official documents; confer immunity; move the court to reduce the sentence of a person convicted of drug trafficking who provides substantial assistance; attend to and serve as the legal adviser to the statewide grand jury; and exercise such other powers as by law are granted to state attorneys. The statewide prosecutor may designate one or more assistants to exercise any such powers.

(4) It is the intent of the Legislature that in carrying out the duties of this office, the statewide prosecutor shall, whenever feasible, use sworn investigators employed by the Department of Law Enforcement, and may request the assistance, where appropriate, of sworn investigators employed by other law enforcement agencies.

History.—ss. 1, 9, ch. 85-179; s. 1, ch. 90-12; s. 1, ch. 92-108; s. 4, ch. 93-212; s. 51, ch. 95-147; s. 5, ch. 95-427; s. 8, ch. 96-252; s. 6, ch. 96-260; s. 69, ch. 96-388; s. 3, ch. 97-78; s. 12, ch. 2001-54; s. 30, ch. 2003-155; s. 8, ch. 2004-73; s. 1, ch. 2004-344; s. 6, ch. 2004-391; s. 9, ch. 2005-209; s. 73, ch. 2005-277; s. 2, ch. 2007-143; s. 1, ch. 2009-242; s. 1, ch. 2012-97; s. 7, ch. 2013-2; s. 1, ch. 2015-92; s. 5, ch. 2016-84; s. 50, ch. 2016-105.



16.57 - Office of Civil Rights.

16.57 Office of Civil Rights.—There is created in the Department of Legal Affairs an Office of Civil Rights. The office may investigate and initiate actions authorized by chapter 760. In investigating violations of constitutional and statutory rights under chapter 760, the Attorney General may administer oaths and affirmations, subpoena witnesses or matter, and collect evidence.

History.—s. 5, ch. 91-74; s. 3, ch. 2003-396.



16.59 - Medicaid fraud control.

16.59 Medicaid fraud control.—The Medicaid Fraud Control Unit is created in the Department of Legal Affairs to investigate all violations of s. 409.920 and any criminal violations discovered during the course of those investigations. The Medicaid Fraud Control Unit may refer any criminal violation so uncovered to the appropriate prosecuting authority. The offices of the Medicaid Fraud Control Unit, the Agency for Health Care Administration Medicaid program integrity program, and the Divisions of Investigative and Forensic Services and Public Assistance Fraud within the Department of Financial Services shall, to the extent possible, be collocated; however, positions dedicated to Medicaid managed care fraud within the Medicaid Fraud Control Unit shall be collocated with the Division of Investigative and Forensic Services. The Agency for Health Care Administration, the Department of Legal Affairs, and the Divisions of Investigative and Forensic Services and Public Assistance Fraud within the Department of Financial Services shall conduct joint training and other joint activities designed to increase communication and coordination in recovering overpayments.

History.—s. 2, ch. 94-251; s. 1, ch. 96-331; s. 1, ch. 2002-400; s. 6, ch. 2010-144; s. 7, ch. 2016-165.



16.60 - Public records mediation program within the Office of the Attorney General; creation; duties.

16.60 Public records mediation program within the Office of the Attorney General; creation; duties.—

(1) As used in this section, “mediation” means a process whereby a neutral third person, called the mediator, acts to encourage and facilitate the resolution of a dispute between two or more parties. It is a formal, nonadversarial process that has the objective of helping the disputing parties reach a mutually acceptable, voluntary agreement. In mediation, decisionmaking authority rests with the parties. The role of the mediator includes, but is not limited to, assisting the parties in identifying issues, fostering joint problem solving, and exploring settlement alternatives.

(2) The public records mediation program is created within the Office of the Attorney General.

(3) The Office of the Attorney General shall:

(a) Employ one or more mediators to mediate disputes involving access to public records. A person may not be employed by the department as a mediator unless that person is a member in good standing of The Florida Bar.

(b) Recommend to the Legislature needed legislation governing access to public records.

(c) Assist the Department of State in preparing training seminars regarding access to public records.

(4) This section is intended to provide a method for resolving disputes relating to public records, and is intended to be supplemental to, not a substitution for, the other powers given to the Attorney General by law.

History.—s. 4, ch. 95-296; s. 3, ch. 2000-158; s. 2, ch. 2000-324; s. 13, ch. 2012-116.



16.615 - Council on the Social Status of Black Men and Boys.

16.615 Council on the Social Status of Black Men and Boys.—

(1) The Council on the Social Status of Black Men and Boys is established within the Department of Legal Affairs and shall consist of 19 members appointed as follows:

(a) Two members of the Senate who are not members of the same political party, appointed by the President of the Senate with the advice of the Minority Leader of the Senate.

(b) Two members of the House of Representatives who are not members of the same political party, appointed by the Speaker of the House of Representatives with the advice of the Minority Leader of the House of Representatives.

(c) The Secretary of Children and Families or his or her designee.

(d) The director of the Mental Health Program Office within the Department of Children and Families or his or her designee.

(e) The State Surgeon General or his or her designee.

(f) The Commissioner of Education or his or her designee.

(g) The Secretary of Corrections or his or her designee.

(h) The Attorney General or his or her designee.

(i) The Secretary of Management Services or his or her designee.

(j) The executive director of the Department of Economic Opportunity or his or her designee.

(k) A businessperson who is an African American, as defined in s. 760.80(2)(a), appointed by the Governor.

(l) Two persons appointed by the President of the Senate who are not members of the Legislature or employed by state government. One of the appointees must be a clinical psychologist.

(m) Two persons appointed by the Speaker of the House of Representatives who are not members of the Legislature or employed by state government. One of the appointees must be an Africana studies professional.

(n) The deputy secretary for Medicaid in the Agency for Health Care Administration or his or her designee.

(o) The Secretary of Juvenile Justice or his or her designee.

(2) Each member of the council shall be appointed to a 4-year term; however, for the purpose of providing staggered terms, of the initial appointments, 9 members shall be appointed to 2-year terms and 10 members shall be appointed to 4-year terms. A member of the council may be removed at any time by the member’s appointing authority who shall fill the vacancy on the council.

(3)(a) At the first meeting of the council each year, the members shall elect a chair and a vice chair.

(b) A vacancy in the office of chair or vice chair shall be filled by vote of the remaining members.

(4)(a) The council shall make a systematic study of the conditions affecting black men and boys, including, but not limited to, homicide rates, arrest and incarceration rates, poverty, violence, drug abuse, death rates, disparate annual income levels, school performance in all grade levels including postsecondary levels, and health issues.

(b) The council shall propose measures to alleviate and correct the underlying causes of the conditions described in paragraph (a). These measures may consist of changes to the law or systematic changes that can be implemented without legislative action.

(c) The council may study other topics suggested by the Legislature or as directed by the chair of the council.

(d) The council shall receive suggestions or comments pertinent to the applicable issues from members of the Legislature, governmental agencies, public and private organizations, and private citizens.

(e) The council shall monitor outcomes of the direct-support organization created pursuant to s. 16.616.

(f) The council shall develop a strategic program and funding initiative to establish local Councils on the Social Status of Black Men and Boys.

(5) The council may:

(a) Access data held by any state departments or agencies, which data is otherwise a public record.

(b) Make requests directly to the Joint Legislative Auditing Committee for assistance with research and monitoring of outcomes by the Office of Program Policy Analysis and Government Accountability.

(c) Request, through council members who are also legislators, research assistance from the Office of Economic and Demographic Research within the Florida Legislature.

(d) Request information and assistance from the state or any political subdivision, municipal corporation, public officer, or governmental department thereof.

(e) Apply for and accept funds, grants, gifts, and services from the state, the Federal Government or any of its agencies, or any other public or private source for the purpose of defraying clerical and administrative costs as may be necessary for carrying out its duties under this section.

(f) Work directly with, or request information and assistance on issues pertaining to education from, Florida’s historically black colleges and universities.

(6) The Office of the Attorney General shall provide staff and administrative support to the council.

(7) The council shall meet quarterly and at other times at the call of the chair or as determined by a majority of council members and approved by the Attorney General.

(8) Eleven of the members of the council constitute a quorum, and an affirmative vote of a majority of the members present is required for final action.

(9)(a) The council shall issue its first annual report by December 15, 2007, and by December 15 each following year, stating the findings, conclusions, and recommendations of the council. The council shall submit the report to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the chairpersons of the standing committees of jurisdiction in each chamber.

(b) The initial report must include the findings of an investigation into factors causing black-on-black crime from the perspective of public health related to mental health, other health issues, cultural disconnection, and cultural identity trauma.

(10) Members of the council shall serve without compensation. Members are entitled to reimbursement for per diem and travel expenses as provided in s. 112.061. State officers and employees shall be reimbursed from the budget of the agency through which they serve. Other members may be reimbursed by the Department of Legal Affairs.

(11) The council and any subcommittees it forms are subject to the provisions of chapter 119, related to public records, and the provisions of chapter 286, related to public meetings.

(12) Each member of the council who is not otherwise required to file a financial disclosure statement pursuant to s. 8, Art. II of the State Constitution or s. 112.3144, must file a disclosure of financial interests pursuant to s. 112.3145.

History.—s. 1, ch. 2006-123; s. 2, ch. 2008-6; s. 1, ch. 2008-130; s. 39, ch. 2011-142; s. 3, ch. 2014-19.



16.616 - Direct-support organization.

16.616 Direct-support organization.—

(1) The Department of Legal Affairs shall establish a direct-support organization that is:

(a) A Florida corporation, not for profit, incorporated under the provisions of chapter 617 and approved by the Secretary of State.

(b) Organized and operated exclusively to solicit funds; request and receive grants, gifts, and bequests of money; acquire, receive, hold, invest, and administer, in its own name, property and funds; and make expenditures for the benefit of the purposes as specified by this section.

(c) Certified by the department, after review, to be operating in a manner consistent with the statutory goals of the organization and in the best interests of the state.

(2) The direct-support organization shall operate under written contract with the Department of Legal Affairs. The contract must provide for:

(a) Approval of the articles of incorporation and bylaws of the direct-support organization by the department.

(b) Submission of an annual budget for the approval by the department.

(c) Certification by the department that the direct-support organization is complying with the terms of the contract and in a manner consistent with the statutory goals and purposes and in the best interests of the state. Such certification must be made annually.

(d) The reversion to the department of moneys and property held in trust by the direct-support organization if the direct-support organization is no longer approved to operate or ceases to exist.

(e) The disclosure of material provisions of the contract and the distinction between the board of directors and the direct-support organization to donors of gifts, contributions, or bequests, as well as on all promotional and fundraising publications.

(f) An annual financial audit in accordance with s. 215.981.

(g) The fiscal year of the direct-support organization, to begin July 1 of each year and end June 30 of the following year.

(h) Appointment of the board of directors to be made pursuant to this section.

(i) Authority of the board of directors of the direct-support organization to hire an executive director.

(3) The board of directors of the direct-support organization shall consist of 13 members. Each member of the board of directors shall be appointed to a 4-year term; however, for the purpose of providing staggered terms, the Speaker of the House of Representatives and the President of the Senate shall each initially appoint two members to serve a 2-year term, and the Attorney General and the chair of the Council on the Social Status of Black Men and Boys shall each initially appoint one member to serve a 2-year term. All subsequent appointments shall be for 4-year terms. Any vacancy that occurs shall be filled in the same manner as the original appointment and shall be for the unexpired term of that seat. The board of directors shall be appointed as follows:

(a) Two members of the Council on the Social Status of Black Men and Boys, appointed by the council chair.

(b) Three members appointed by the Attorney General.

(c) Four members appointed by the Speaker of the House of Representatives.

(d) Four members appointed by the President of the Senate.

(4) In conjunction with the Council on the Social Status of Black Men and Boys, and funded exclusively by the direct-support organization, the direct-support organization shall form strategic partnerships to foster the development of community and private sector resources and shall act as a liaison with state agencies, other state governments, and the public and private sectors on matters that relate to underlying conditions that affect black men and boys to bring about an environment that promotes the values of learning, family, prosperity, unity, and self-worth. To that end, the direct-support organization is charged with the following duties:

(a) Develop a strategic program and funding initiative to expand the 5000 Role Models of Excellence in Miami-Dade and Pinellas Counties and implement the 5000 Role Models of Excellence in Broward, Palm Beach, Duval, Orange, and Hillsborough Counties. The strategic program and funding initiative shall be reported to the Legislature by February 15, 2009.

(b) Develop a strategic program and funding initiative to implement the Reading 4 Success Program by the 100 Black Men of Florida in Broward, Miami-Dade, Palm Beach, Duval, Orange, Pinellas, and Hillsborough Counties. The strategic program and funding initiative shall be reported to the Legislature by February 15, 2009.

(c) Develop a strategic program and funding initiative to implement the One Church, One Child program statewide. The strategic program and funding initiative shall be reported to the Legislature by February 15, 2009.

(d) Develop a strategic program and funding initiative to implement the Mapping the Future for Black Males Program within community colleges identified by the Council on the Social Status of Black Men and Boys. The strategic program and funding initiative shall be reported to the Legislature by February 15, 2009.

(e) Develop a public awareness and marketing campaign showcasing programs funded by the direct-support organization, as well as other opportunities to implement the statutory duties of the direct-support organization and the Council on the Social Status of Black Men and Boys, pursuant to s. 16.615(4). The campaign should also encourage the idea that each one of us has a responsibility to make a difference in the community.

(f) Fund the clerical and administrative costs of the Council on the Social Status of Black Men and Boys, as may be necessary for carrying out the council’s duties under s. 16.615.

(5) The direct-support organization may:

(a) Develop a strategic program and funding initiative to implement a health screening program using mobile screening services.

(b) Hold a statewide Black Policy Summit in conjunction with a university in this state.

(c) Create a compendium of intervention programs in each county, which can be used to determine how to maximize existing resources and address under-served populations or unmet needs.

(6) The direct-support organization shall consider the participation of counties, in addition to those specified in subsection (4), that demonstrate a willingness to participate and an ability to be successful in any programs funded by the direct-support organization.

(7) This section is repealed October 1, 2018, unless reviewed and saved from repeal by the Legislature.

History.—s. 2, ch. 2008-130; s. 2, ch. 2014-96.



16.617 - Statewide Council on Human Trafficking; creation; membership; duties.

16.617 Statewide Council on Human Trafficking; creation; membership; duties.—

(1) CREATION.—There is created the Statewide Council on Human Trafficking within the Department of Legal Affairs. The council is created for the purpose of enhancing the development and coordination of state and local law enforcement and social services responses to fight commercial sexual exploitation as a form of human trafficking and to support victims.

(2) MEMBERSHIP.—

(a) The council shall consist of the following members:

1. The Attorney General, or a designee, who shall serve as chair.

2. The Secretary of Children and Families, or a designee, who shall serve as vice chair.

3. The State Surgeon General, or a designee.

4. The Secretary of Health Care Administration, or a designee.

5. The executive director of the Department of Law Enforcement, or a designee.

6. The Secretary of Juvenile Justice, or a designee.

7. The Commissioner of Education, or a designee.

8. One member of the Senate appointed by the President of the Senate.

9. One member of the House of Representatives appointed by the Speaker of the House of Representatives.

10. An elected sheriff appointed by the Attorney General.

11. An elected state attorney appointed by the Attorney General.

12. Two members appointed by the Governor, and two members appointed by the Attorney General, who have professional experience to assist the council in the development of care and treatment options for victims of human trafficking.

(b) Each member shall be appointed to a 4-year term. However, for the purpose of achieving staggered terms, the members initially appointed by the Attorney General, the President of the Senate, and the Speaker of the House of Representatives shall each serve a 2-year term. All subsequent appointments shall be for 4-year terms. Any vacancy shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

(c) A member may not receive a commission, fee, or financial benefit in connection with serving on the council. Council members may be reimbursed for per diem and travel expenses in accordance with s. 112.061 by the state agency that the member represents. If a member is not affiliated with a state agency, the member shall be reimbursed by the Department of Legal Affairs.

(3) ORGANIZATION AND SUPPORT.—

(a) The first meeting of the council shall be held no later than September 1, 2014. Thereafter, the council shall meet at least once each calendar quarter. Meetings may be held via teleconference or other electronic means.

(b) A majority of the members of the council shall constitute a quorum.

(c) The Department of Legal Affairs shall provide the council with staff necessary to assist the council in the performance of its duties.

(4) DUTIES.—The council shall:

(a) Develop recommendations for comprehensive programs and services for victims of human trafficking to include recommendations for certification criteria for safe houses and safe foster homes.

(b) Make recommendations for apprehending and prosecuting traffickers and enhancing coordination of responses.

(c) Annually hold a statewide policy summit in conjunction with an institution of higher learning in this state.

(d) Work with the Department of Children and Families to create and maintain an inventory of human trafficking programs and services in each county, including, but not limited to, awareness programs and victim assistance services, which can be used to determine how to maximize existing resources and address unmet needs and emerging trends.

(e) Develop policy recommendations that advance the duties of the council and further the efforts to combat human trafficking in our state.

(5) REPORT.—By October 31 of each year, beginning in 2015, the council shall submit a report to the President of the Senate and the Speaker of the House of Representatives summarizing the accomplishments of the council during the preceding fiscal year and making recommendations regarding the development and coordination of state and local law enforcement and social services responses to fight human trafficking and support victims.

History.—s. 9, ch. 2014-161.



16.62 - Recognition and awards.

16.62 Recognition and awards.—In addition to expenditures separately authorized by law, the Department of Legal Affairs may expend no more than $20,000 annually to support costs associated with the Law Enforcement Officer of the Year Recognition and Awards Program and the Victims Services Recognition and Awards Program.

History.—s. 2, ch. 2015-92.






Chapter 17 - CHIEF FINANCIAL OFFICER

17.001 - Chief Financial Officer.

17.001 Chief Financial Officer.—As provided in s. 4(c), Art. IV of the State Constitution, the Chief Financial Officer is the chief fiscal officer of the state and is responsible for settling and approving accounts against the state and keeping all state funds and securities.

History.—s. 12, ch. 2003-261.



17.002 - Definition.

17.002 Definition.—For the purposes of this chapter, the term “department” means the Department of Financial Services.

History.—s. 13, ch. 2003-261.



17.011 - Assistant Chief Financial Officer.

17.011 Assistant Chief Financial Officer.—The Chief Financial Officer of the state may appoint an assistant Chief Financial Officer to hold office during the pleasure of the Chief Financial Officer.

History.—s. 2, ch. 67-424; s. 14, ch. 2003-261.



17.02 - Place of residence and office.

17.02 Place of residence and office.—The Chief Financial Officer shall reside at the seat of government of this state and shall hold office in a room in the capitol.

History.—s. 2, ch. 8, 1845; ch. 1845, 1871; RS 94; GS 98; RGS 111; CGL 141; s. 53, ch. 95-147; s. 15, ch. 2003-261.



17.03 - To audit claims against the state.

17.03 To audit claims against the state.—

(1) The Chief Financial Officer of this state, using generally accepted auditing procedures for testing or sampling, shall examine, audit, and settle all accounts, claims, and demands, whatsoever, against the state, arising under any law or resolution of the Legislature, and issue a warrant directing the payment out of the State Treasury of such amount as he or she allows thereon.

(2) The Chief Financial Officer may establish dollar thresholds applicable to each invoice amount and other criteria for testing or sampling invoices on a preaudit and postaudit basis. The Chief Financial Officer may revise such thresholds and other criteria for an agency or the unit of any agency as he or she deems appropriate.

(3) The Chief Financial Officer may adopt and disseminate to the agencies procedural and documentation standards for payment requests and may provide training and technical assistance to the agencies for these standards.

(4) The Chief Financial Officer shall have the legal duty of delivering all state warrants and shall be charged with the official responsibility of the protection and security of the state warrants while in his or her custody. The Chief Financial Officer may delegate this authority to other state agencies or officers.

History.—s. 1, ch. 146, 1848; RS 95; GS 99; RGS 112; CGL 142; s. 1, ch. 71-173; s. 1, ch. 79-95; s. 1, ch. 83-132; s. 54, ch. 95-147; s. 1, ch. 95-312; s. 1, ch. 97-96; s. 16, ch. 2003-261.



17.031 - Security of Chief Financial Officer’s office.

17.031 Security of Chief Financial Officer’s office.—The Chief Financial Officer may engage the full-time services of two law enforcement officers, with power of arrest, to prevent all acts of a criminal nature directed at the property in the custody or control of the Chief Financial Officer. While so assigned, such officers shall be under the direction and supervision of the Chief Financial Officer, and their salaries and expenses shall be paid from the general fund of the office of Chief Financial Officer.

History.—s. 1, ch. 71-174; s. 17, ch. 2003-261.



17.0315 - Financial and cash management system; task force.

17.0315 Financial and cash management system; task force.—

(1) The Chief Financial Officer, as the constitutional officer responsible for settling and approving accounts against the state and keeping all state funds pursuant to s. 4, Art. IV of the State Constitution, is the head of and shall appoint members to a task force established to develop a strategic business plan for a successor financial and cash management system. The task force shall include the executive director of the Agency for State Technology and the director of the Office of Policy and Budget in the Executive Office of the Governor. Any member of the task force may appoint a designee.

(2) The strategic business plan for a successor financial and cash management system must:

(a) Permit proper disbursement and auditing controls consistent with the respective constitutional duties of the Chief Financial Officer and the Legislature;

(b) Promote transparency in the accounting of public funds;

(c) Provide timely and accurate recording of financial transactions by agencies and their professional staffs;

(d) Support executive reporting and data analysis requirements;

(e) Be capable of interfacing with other systems providing human resource services, procuring goods and services, and providing other enterprise functions;

(f) Be capable of interfacing with the existing legislative appropriations, planning, and budgeting systems;

(g) Be coordinated with the information technology strategy development efforts of the Agency for State Technology;

(h) Be coordinated with the revenue estimating conference process as supported by the Office of Economic and Demographic Research; and

(i) Address other such issues as the Chief Financial Officer identifies.

(3) State agency administrative services directors, finance and accounting officers, and budget directors within all branches of state government shall fully cooperate with the task force in its development of the strategic plan. The task force shall submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives a strategic business plan that includes, but is not limited to:

(a) Identifying problems and opportunities imposed by current law and the current administration with respect to existing state accounting and cash management systems;

(b) Providing developmental solutions to known failures, including, but not limited to, those identified by external review and audit reports;

(c) Recommending business processes, requirements, and governance structure to support a standardized statewide accounting and cash management system;

(d) Evaluating alternative funding approaches to equitably distribute common accounting infrastructure costs across all participating users; and

(e) Providing an enterprise-wide work product that can be used as the basis for a revised competitive procurement process for the implementation of a successor system.

History.—s. 1, ch. 2008-132; s. 3, ch. 2010-5; s. 22, ch. 2014-221.



17.04 - To audit and adjust accounts of officers and those indebted to the state.

17.04 To audit and adjust accounts of officers and those indebted to the state.—The Chief Financial Officer, using generally accepted auditing procedures for testing or sampling, shall examine, audit, adjust, and settle the accounts of all the officers of this state, and any other person in anywise entrusted with, or who may have received any property, funds, or moneys of this state, or who may be in anywise indebted or accountable to this state for any property, funds, or moneys, and require such officer or persons to render full accounts thereof, and to yield up such property or funds according to law, or pay such moneys into the treasury of this state, or to such officer or agent of the state as may be appointed to receive the same, and on failure so to do, to cause to be instituted and prosecuted proceedings, criminal or civil, at law or in equity, against such persons, according to law. The Chief Financial Officer may conduct investigations within or outside of this state as it deems necessary to aid in the enforcement of this section. If during an investigation the Chief Financial Officer has reason to believe that any criminal statute of this state has or may have been violated, the Chief Financial Officer shall refer any records tending to show such violation to state or federal law enforcement or prosecutorial agencies and shall provide investigative assistance to those agencies as required.

History.—s. 4, ch. 8, 1845; RS 96; GS 100; RGS 113; CGL 143; ss. 12, 35, ch. 69-106; s. 2, ch. 95-312; s. 1, ch. 95-426; s. 18, ch. 2003-261; s. 1, ch. 2016-165.



17.0401 - Confidentiality of information relating to financial investigations.

17.0401 Confidentiality of information relating to financial investigations.—Except as otherwise provided by this section, information relative to an investigation conducted by the Chief Financial Officer pursuant to s. 17.04, including any consumer complaint, is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the investigation is completed or ceases to be active. Any information relating to an investigation conducted pursuant to s. 17.04 shall remain confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution after the investigation is completed or ceases to be active if the Chief Financial Officer submits the information to any law enforcement or prosecutorial agency for further investigation. Such information shall remain confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution until that agency’s investigation is completed or ceases to be active. For purposes of this section, an investigation shall be considered “active” so long as the Chief Financial Officer or any law enforcement or prosecutorial agency is proceeding with reasonable dispatch and has a reasonable good faith belief that the investigation may lead to the filing of an administrative, civil, or criminal proceeding. This section shall not be construed to prohibit disclosure of information that is required by law to be filed with the Department of Financial Services or the Office of Financial Regulation and that, but for the investigation, would otherwise be subject to public disclosure. Nothing in this section shall be construed to prohibit the Chief Financial Officer from providing information to any law enforcement or prosecutorial agency. Any law enforcement or prosecutorial agency receiving confidential information from the Chief Financial Officer in connection with its official duties shall maintain the confidentiality of the information as provided for in this section.

History.—s. 1, ch. 95-425; s. 3, ch. 96-406; s. 19, ch. 2003-261; s. 2, ch. 2016-165.



17.041 - County and district accounts and claims.

17.041 County and district accounts and claims.—

(1) It shall be the duty of the Chief Financial Officer to adjust and settle, or cause to be adjusted and settled, all accounts and claims heretofore or hereafter reported to it by the Auditor General, the appropriate county or district official, or any person against all county and district officers and employees, and against all other persons entrusted with, or who may have received, any property, funds, or moneys of a county or district or who may be in anywise indebted to or accountable to a county or district for any property, funds, moneys, or other thing of value, and to require such officer, employee, or person to render full accounts thereof and to yield up such property, funds, moneys, or other thing of value according to law to the officer or authority entitled by law to receive the same.

(2) On the failure of such officer, employee, or person to adjust and settle such account, or to yield up such property, funds, moneys, or other thing of value, the Chief Financial Officer shall direct the attorney for the board of county commissioners, the district school board, or the district, as the case may be, entitled to such account, property, funds, moneys, or other thing of value to represent such county or district in enforcing settlement, payment, or delivery of such account, property, funds, moneys, or other thing of value. The Chief Financial Officer may enforce such settlement, payment, or delivery pursuant to s. 17.20.

(3) Should the attorney for the county or district aforesaid be disqualified or unable to act, and no other attorney be furnished by the county or district, or should the Chief Financial Officer otherwise deem it advisable, such account or claim may be certified to the Department of Legal Affairs by the Chief Financial Officer, to be prosecuted by the Department of Legal Affairs at county or district expense, as the case may be, including necessary per diem and travel expense in accordance with s. 112.061, as now or hereafter amended. Such expenses, when approved by the Chief Financial Officer, shall be paid forthwith by such county or district.

(4) If it appears to the Chief Financial Officer that any criminal statute of this state has or may have been violated by such defaulting officer, employee, or person, such information, evidence, documents, and other things tending to show such a violation, whether in the hands of the Chief Financial Officer, the Auditor General, the county, or the district, shall be forthwith turned over to the proper state attorney for inspection, study, and such action as may be deemed proper, or the same may be brought to the attention of the proper grand jury.

(5) No such account or claim, after it has been certified to the Chief Financial Officer, may be settled for less than the amount due according to law without the written consent of the Chief Financial Officer, and any attempt to make settlement in violation of this subsection shall be deemed null and void. A county or district board desiring to make such a settlement shall incorporate the proposed settlement into a resolution, stating that the proposed settlement is contingent upon the Chief Financial Officer’s approval, and shall submit two copies of the resolution to the department. The Chief Financial Officer shall return one copy with his or her action endorsed thereon.

(6) No settlement of account of any such officer, employee, or person, with the county or district, or any of their officers or agents, made in an amount or manner other than as authorized by law or for other than a lawful county or district purpose, shall be binding upon such county or district unless and until approved by the Chief Financial Officer, or unless more than 4 years shall have elapsed from the date of such settlement.

(7) Nothing in this section shall supersede the continuing duty of the proper county and district officers to require any officer, employee, or person to render full accounts of and to yield up according to law to the officer or authority entitled by law to receive the same, any property, funds, moneys, or other thing of value as to which such officer, employee, or person is in anywise indebted to or accountable to such county or district. The provisions of this section provide for collections and recoveries which the proper county or district officers have failed to make, and for correction of settlements made in an amount or manner other than as authorized by law.

History.—s. 1, ch. 59-145; s. 8, ch. 69-82; s. 1, ch. 69-300; ss. 11, 12, 35, 69-106; s. 1, ch. 73-334; s. 7, ch. 77-104; s. 2, ch. 83-132; s. 55, ch. 95-147; s. 20, ch. 2003-261.



17.0415 - Transfer and assignment of claims.

17.0415 Transfer and assignment of claims.—In order to facilitate their collection from third parties, the Chief Financial Officer may authorize the assignment of claims among the state, its agencies, and its subdivisions, whether arising from criminal, civil, or other judgments in state or federal court. The state, its agencies, and its subdivisions, may assign claims under such terms as are mutually acceptable to the Chief Financial Officer and the assignee and assignor. The assigned claim may be enforced as a setoff to any claim against the state, its agencies, or its subdivisions, by garnishment or in the same manner as a judgment in a civil action. Claims against the state, its agencies, and its subdivisions resulting from the condemnation of property protected by the provisions of s. 4, Art. X of the State Constitution are not subject to setoff pursuant to this section.

History.—s. 1, ch. 91-209; s. 21, ch. 2003-261.



17.0416 - Authority to provide services on a fee basis.

17.0416 Authority to provide services on a fee basis.—The Chief Financial Officer, through the Department of Financial Services, may provide accounting and payroll services on a fee basis under contractual agreement with eligible entities, including, but not limited to, state universities, community colleges, units of local government, constitutional officers, and any other person or entity having received any property, funds, or moneys from the state. All funds collected by the department under these contracts shall be deposited into the General Revenue Fund.

History.—s. 1, ch. 2004-390; s. 14, ch. 2012-116.



17.05 - Subpoenas; sworn statements; enforcement proceedings.

17.05 Subpoenas; sworn statements; enforcement proceedings.—

(1) The Chief Financial Officer may demand and require full answers on oath from any and every person, party or privy to any account, claim, or demand against or by the state, such as it may be the Chief Financial Officer’s official duty to examine into, and which answers the Chief Financial Officer may require to be in writing and to be sworn to before the Chief Financial Officer or the department or before any judicial officer or clerk of any court of the state so as to enable the Chief Financial Officer to determine the justice or legality of such account, claim, or demand.

(2) In exercising authority under this chapter, the Chief Financial Officer or his or her designee may:

(a) Issue subpoenas, administer oaths, and examine witnesses.

(b) Require or permit a person to file a statement in writing, under oath or otherwise as the Chief Financial Officer or his or her designee requires, as to all the facts and circumstances concerning the matter to be audited, examined, or investigated.

(3) Subpoenas shall be issued by the Chief Financial Officer or his or her designee under seal commanding such witnesses to appear before the Chief Financial Officer or his or her representative or the department at a specified time and place and to bring books, records, and documents as specified or to submit books, records, and documents for inspection. Such subpoenas may be served by an authorized representative of the Chief Financial Officer or the department.

(4) In the event of noncompliance with a subpoena issued pursuant to this section, the Chief Financial Officer or the department may petition the circuit court of the county in which the person subpoenaed resides or has his or her principal place of business for an order requiring the subpoenaed person to appear and testify and to produce books, records, and documents as specified in the subpoena. The court may grant legal, equitable, or injunctive relief, including, but not limited to, issuance of a writ of ne exeat or the restraint by injunction or appointment of a receiver of any transfer, pledge, assignment, or other disposition of such person’s assets or any concealment, alteration, destruction, or other disposition of subpoenaed books, records, or documents, as the court deems appropriate, until such person has fully complied with such subpoena and the Chief Financial Officer or the department has completed the audit, examination, or investigation. The Chief Financial Officer or the department is entitled to the summary procedure provided in s. 51.011, and the court shall advance the cause on its calendar. Costs incurred by the Chief Financial Officer or the department to obtain an order granting, in whole or in part, such petition for enforcement of a subpoena shall be charged against the subpoenaed person, and failure to comply with such order shall be a contempt of court.

History.—s. 5, ch. 8, 1845; RS 97; GS 101; RGS 114; CGL 144; s. 1, ch. 73-334; s. 56, ch. 95-147; s. 1, ch. 99-155; s. 22, ch. 2003-261.



17.075 - Form of state warrants and other payment orders; rules.

17.075 Form of state warrants and other payment orders; rules.—

(1) The Chief Financial Officer is authorized to establish the form or forms of state warrants which are to be drawn by him or her and of other orders for payment or disbursement of moneys out of the State Treasury and to change the form thereof from time to time as the Chief Financial Officer may consider necessary or appropriate. Such orders for payment may be in any form, but, regardless of form, each order shall be subject to the accounting and recordkeeping requirements applicable to state warrants.

(2) The Chief Financial Officer shall adopt rules establishing accounting and recordkeeping procedures for all payments made by electronic transfer of funds or by any other means. Such procedures shall be consistent with the statutory requirements applicable to payments by state warrant.

History.—s. 1, ch. 77-240; s. 6, ch. 79-400; s. 4, ch. 81-277; s. 1, ch. 83-120; s. 23, ch. 2003-261.



17.076 - Direct deposit of funds.

17.076 Direct deposit of funds.—

(1) As used in this section, the term “beneficiary” means any person who is drawing salary or retirement benefits from the state or who is the recipient of any lawful payment from state funds.

(2) The Chief Financial Officer shall establish a program for the direct deposit of funds to the account of the beneficiary of such a payment or disbursement in any financial institution equipped for electronic fund transfers, which institution is designated in writing by such beneficiary and has lawful authority to accept such deposits. Direct deposit of funds shall be by any electronic or other transfer medium approved by the Chief Financial Officer for such purpose.

(3) The Chief Financial Officer may contract with an authorized financial institution for the services necessary to operate the program. In order to implement the provisions of this section, the Chief Financial Officer may deposit with that financial institution the funds payable to the beneficiaries, in lump sum, by Chief Financial Officer’s warrant to make the authorized direct deposits.

(4) The written authorization of a beneficiary shall be filed with the department or its designee. Such authorization shall remain in effect until withdrawn in writing by the beneficiary or dishonored by the designated financial institution.

(5) All direct deposit records made prior to October 1, 1986, are exempt from the provisions of s. 119.07(1). With respect to direct deposit records made on or after October 1, 1986, the names of the authorized financial institutions and the account numbers of the beneficiaries are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Notwithstanding this exemption and the provisions of s. 119.071(5)(b), the department may provide a state university, upon request, with that university’s employee or vendor direct deposit authorization information on file with the department in order to accommodate the transition to the university accounting system. The state university shall maintain the confidentiality of all such information provided by the department.

(6) To cover the department’s actual costs for processing the direct deposit of funds other than salary or retirement benefits, the department may charge the beneficiary of the direct deposit a reasonable fee. The department may collect the fee by direct receipt from the beneficiary or by subtracting the amount of the fee from the funds due the beneficiary. Such fees collected by the department shall be deposited into the Department of Financial Services Administrative Trust Fund.

(7) Effective July 1, 2000, all new recipients of retirement benefits from this state shall be paid by direct deposit of funds. A retiree may request from the department an exemption from the provisions of this subsection when such retiree can demonstrate a hardship. The department may pay retirement benefits by state warrant when deemed administratively necessary.

History.—s. 2, ch. 81-277; s. 1, ch. 83-120; s. 3, ch. 83-132; s. 1, ch. 86-64; s. 2, ch. 90-360; s. 3, ch. 95-312; s. 4, ch. 96-406; s. 2, ch. 99-155; s. 24, ch. 2003-261; ss. 5, 6, ch. 2003-399; s. 1, ch. 2004-41; s. 1, ch. 2006-1.



17.08 - Accounts, etc., on which warrants drawn, to be filed.

17.08 Accounts, etc., on which warrants drawn, to be filed.—All accounts, vouchers, and evidence, upon which warrants have heretofore been, or shall hereafter be, drawn upon the treasury by the Chief Financial Officer shall be filed and deposited in the office of Chief Financial Officer or the office of the Chief Financial Officer’s designee, in accordance with requirements established by the Secretary of State.

History.—ch. 351, 1851; RS 100; GS 104; RGS 117; CGL 147; s. 4, ch. 95-312; s. 2, ch. 97-96; s. 25, ch. 2003-261.



17.09 - Application for warrants for salaries.

17.09 Application for warrants for salaries.—All public officers who are entitled to salaries in this state, shall make their application for warrants in writing, stating for what terms and the amount they claim, which written application shall be filed by the Chief Financial Officer as vouchers for the warrants issued thereupon.

History.—s. 1, ch. 1567, 1866; RS 101; GS 105; RGS 118; CGL 148; s. 26, ch. 2003-261.



17.10 - Record of warrants and of state funds and securities.

17.10 Record of warrants and of state funds and securities.—The Chief Financial Officer shall cause to be entered in the warrant register a record of the warrants issued during the previous month, and shall make such entry in the record so required to be kept as shall show the number of each warrant issued, in whose favor drawn, and the date it was issued. He or she shall account for all state funds and securities.

History.—s. 1, ch. 1536, 1866; RS 103; GS 107; ch. 7270, 1917; RGS 119; CGL 149; s. 4, ch. 83-132; s. 27, ch. 2003-261.



17.11 - To report disbursements made.

17.11 To report disbursements made.—

(1) The Chief Financial Officer shall make in all his or her future annual reports an exhibit stated from the record of disbursements made during the fiscal year, and the several heads of expenditures under which such disbursements were made.

(2) The Chief Financial Officer shall also cause to have reported from the Florida Accounting Information Resource Subsystem no less than quarterly the disbursements which agencies made to small businesses, as defined in the Florida Small and Minority Business Assistance Act; to certified minority business enterprises in the aggregate; and to certified minority business enterprises broken down into categories of minority persons, as well as gender and nationality subgroups. This information shall be made available to the agencies, the Office of Supplier Diversity, the Governor, the President of the Senate, and the Speaker of the House of Representatives. Each agency shall be responsible for the accuracy of information entered into the Florida Accounting Information Resource Subsystem for use in this reporting.

History.—s. 3, ch. 1536, 1866; RS 104; GS 108; RGS 120; CGL 150; s. 5, ch. 83-132; s. 6, ch. 85-104; s. 2, ch. 94-322; s. 1312, ch. 95-147; s. 12, ch. 99-155; s. 7, ch. 2000-286; s. 28, ch. 2003-261; s. 18, ch. 2007-157.



17.12 - Authorized to issue warrants to tax collector or sheriff for payment.

17.12 Authorized to issue warrants to tax collector or sheriff for payment.—Whenever it shall appear to the satisfaction of the Chief Financial Officer from examination of the books of his or her office that the tax collector or the sheriff for any county in this state has paid into the State Treasury, through mistake or otherwise, a larger or greater sum than is actually due from such collector or sheriff, then the Chief Financial Officer may issue a warrant to such collector or sheriff for the sum so found to be overpaid.

History.—ch. 1762, 1870; RS 105; GS 109; RGS 121; CGL 151; s. 58, ch. 95-147; s. 29, ch. 2003-261.



17.13 - To duplicate warrants lost or destroyed.

17.13 To duplicate warrants lost or destroyed.—

(1) The Chief Financial Officer is required to duplicate any Chief Financial Officer’s warrants that may have been lost or destroyed, or may hereafter be lost or destroyed, upon the owner thereof or the owner’s agent or attorney presenting the Chief Financial Officer the statement, under oath, reciting the number, date, and amount of any warrant or the best and most definite description in his or her knowledge and the circumstances of its loss; if the Chief Financial Officer deems it necessary, the owner or the owner’s agent or attorney shall file in the office of the Chief Financial Officer a surety bond, or a bond with securities, to be approved by one of the judges of the circuit court or one of the justices of the Supreme Court, in a penalty of not less than twice the amount of any warrants so duplicated, conditioned to indemnify the state and any innocent holders thereof from any damages that may accrue from such duplication.

(2) The Chief Financial Officer is required to duplicate any Chief Financial Officer’s warrant that may have been lost or destroyed, or may hereafter be lost or destroyed, when sent to any payee via any state agency when such warrant is lost or destroyed prior to being received by the payee and provided the director of the state agency to whom the warrant was sent presents to the Chief Financial Officer a statement, under oath, reciting the number, date, and amount of the warrant lost or destroyed, the circumstances surrounding the loss or destruction of such warrant, and any additional information that the Chief Financial Officer shall request in regard to such warrant.

(3) Any duplicate Chief Financial Officer’s warrant issued in pursuance of the above provisions shall be of the same validity as the original was before its loss.

History.—ss. 1, 3, ch. 1758, 1870; RS 106; GS 110; RGS 122; CGL 152; s. 1, ch. 24280, 1947; s. 1, ch. 73-148; s. 59, ch. 95-147; s. 30, ch. 2003-261.



17.14 - To prescribe forms.

17.14 To prescribe forms.—The Chief Financial Officer may prescribe the forms of all papers, vouchers, reports and returns and the manner of keeping the accounts and papers to be used by the officers of this state or other persons having accounts, claims, or demands against the state or entrusted with the collection of any of the revenue thereof or any demand due the same, which form shall be pursued by such officer or other persons.

History.—s. 12, ch. 8, 1845; RS 107; GS 111; RGS 123; CGL 153; s. 4, ch. 71-377; s. 31, ch. 2003-261.



17.16 - Seal.

17.16 Seal.—The office of the Chief Financial Officer shall have an official seal by which its proceedings are authenticated.

History.—s. 7, ch. 8, 1845; RS 108; GS 112; RGS 124; CGL 154; s. 32, ch. 2003-261; s. 2, ch. 2004-390.



17.17 - Examination by Governor and report.

17.17 Examination by Governor and report.—The office of Chief Financial Officer, and the books, files, documents, records, and papers shall always be subject to the examination of the Governor of this state, or any person the Governor may authorize to examine the same; and on the first day of January of each and every year, or oftener if called for by the Governor, the Chief Financial Officer shall make a full report of all his or her official acts and proceedings for the last fiscal year to the Governor, to be laid before the Legislature with the Governor’s message, and shall make such further report as the constitution may require.

History.—s. 8, ch. 8, 1845; RS 109; GS 113; ch. 7342, 1917; RGS 125; CGL 155; s. 60, ch. 95-147; s. 33, ch. 2003-261.



17.20 - Assignment of claims for collection.

17.20 Assignment of claims for collection.—

(1) The Chief Financial Officer shall charge the state attorneys with the collection of all claims that are placed in their hands for collection of money or property for the state or any county or special district, or that it otherwise requires them to collect. The charges are evidence of indebtedness of a state attorney against whom any charge is made for the full amount of the claim, until the charges have been collected and paid into the treasury of the state or of the county or special district or the legal remedies of the state have been exhausted, or until the state attorney demonstrates to the Chief Financial Officer that the failure to collect the charges is not due to negligence and the Chief Financial Officer has made a proper entry of satisfaction of the charge against the state attorney.

(2) The Chief Financial Officer may assign the collection of any claim to a collection agent or agents who are registered and in good standing pursuant to chapter 559, if the Chief Financial Officer determines the assignation to be cost-effective. The Chief Financial Officer may authorize the agent or agents to add a fee to the amount to be collected.

(3) Each agency shall be responsible for exercising due diligence in securing full payment of all accounts receivable and other claims due the state.

(a) No later than 120 days after the date on which the account or other claim was due and payable, unless another period is approved by the Chief Financial Officer, and after exhausting other lawful measures available to the agency, each agency shall report the delinquent accounts receivable as directed by the Chief Financial Officer to the appropriate collection agent for further action, excluding those agencies that collect delinquent accounts pursuant to independent statutory authority.

(b) An agency that has delinquent accounts receivable, which the agency considers to be of a nature that assignment to a collection agency would be inappropriate, may request in writing for an exemption for those accounts. The request shall fully explain the nature of the delinquent accounts receivable and the reasons the agency believes such accounts would be precluded from being assigned to a collection agency. The Chief Financial Officer shall disapprove the request in writing unless the agency shows that a demonstrative harm to the state will occur as a result of assignment to a collection agency.

(c) Agencies that have delinquent accounts receivable, which accounts are of such a nature that it would not be appropriate to transfer collection of those delinquent accounts to the Chief Financial Officer within 120 days after the date they are due and payable, may request in writing a different period of time for transfer of collection of such accounts. The request shall fully explain the nature of the delinquent accounts receivable and include a recommendation as to an appropriate period.

(4) Each October 1, each agency shall submit a report to the President of the Senate, the Speaker of the House of Representatives, and the Chief Financial Officer which includes:

(a) A detailed list and total of all accounts that were referred for collection and the status of such accounts, including the date referred, any amounts collected, and the total that remains uncollected.

(b) A list and total of all delinquent accounts that were not referred to a collection agency, the reasons for not referring those accounts, and the actions taken by the agency to collect.

(c) A list of all accounts or claims, including a description and the total amount of each account or claim, which were written off or waived by the agency for any reason during the prior fiscal year, the reason for being written off, and whether any of those accounts continue to be pursued by a collection agent.

(5) Each December 1, the Chief Financial Officer shall provide to the Governor, the President of the Senate, and the Speaker of the House of Representatives a report that details the following information for any contracted collection agent:

(a) The amount of claims referred for collection by each agency, cumulatively and annually.

(b) The number of accounts by age and amount.

(c) A listing of those agencies that failed to report known claims to the Chief Financial Officer in a timely manner as prescribed in subsection (3).

(d) The total amount of claims collected, cumulatively and annually.

(6) Notwithstanding any other provision of law, in any contract providing for the location or collection of unclaimed property, the Chief Financial Officer may authorize the contractor to deduct its fees and expenses for services provided under the contract from the unclaimed property that the contractor has recovered or collected under the contract. The Chief Financial Officer shall annually report to the Governor, President of the Senate, and the Speaker of the House of Representatives the total amount collected or recovered by each contractor during the previous fiscal year and the total fees and expenses deducted by each contractor.

History.—ss. 1, 2, ch. 1413, 1863; RS 112; GS 116; RGS 128; CGL 158; ss. 12, 35, ch. 69-106; s. 6, ch. 83-132; s. 62, ch. 95-147; s. 6, ch. 95-312; s. 1, ch. 97-60; s. 34, ch. 2003-261; s. 2, ch. 2010-151; s. 2, ch. 2014-17.



17.21 - Not to allow any claim of state attorney against state until report made.

17.21 Not to allow any claim of state attorney against state until report made.—The Chief Financial Officer shall not audit or allow any claim which any state attorney may have against the state for services who shall fail to make any report which by law the state attorney is required to make to the Chief Financial Officer of claims of the state which it is his or her duty to collect.

History.—s. 3, ch. 1413, 1863; RS 113; GS 117; RGS 129; CGL 159; s. 63, ch. 95-147; s. 35, ch. 2003-261.



17.22 - Notice to Department of Legal Affairs.

17.22 Notice to Department of Legal Affairs.—Whenever the Chief Financial Officer forwards any bond or account or claim for suit to any state attorney, he or she shall advise the Department of Legal Affairs of the fact, giving it the amount of the claim and other necessary particulars for its full information upon the subject.

History.—s. 2, ch. 2083, 1877; RS 114; GS 118; RGS 130; CGL 160; s. 5, ch. 71-377; s. 36, ch. 2003-261.



17.25 - May certify copies.

17.25 May certify copies.—The Chief Financial Officer may certify, under his or her seal of office, copies of any record, paper, or document, by law placed in the Chief Financial Officer’s custody, keeping, and care; and such certified copy shall have the same force and effect as evidence as the original would have.

History.—s. 13, ch. 8, 1845; RS 117; GS 121; RGS 133; CGL 163; s. 64, ch. 95-147; s. 37, ch. 2003-261.



17.26 - Cancellation of state warrants not presented within 1 year.

17.26 Cancellation of state warrants not presented within 1 year.—

(1) If any state warrant issued by the Chief Financial Officer or Comptroller against any fund in the State Treasury is not presented for payment within 1 year after the last day of the month in which it was originally issued, the Chief Financial Officer may cancel the warrant and credit the amount of the warrant to the fund upon which it is drawn. If the warrant so canceled was issued against a fund that is no longer operative, the amount of the warrant shall be credited to the General Revenue Fund. The Chief Financial Officer shall not honor any state warrant after it has been canceled.

(2) The funds represented by a warrant canceled under subsection (1) are presumed abandoned by the payee or person entitled to the warrant and shall be reported and remitted as unclaimed property under s. 717.117, except that written notice to the apparent owner of the unclaimed property is not required before filing of the report. An action may not be commenced thereafter for recovery of funds represented by the warrant, except as provided by chapter 717. This subsection applies to all warrants issued on or after July 1, 1992.

(3) When a warrant canceled under subsection (1) represents funds that are in whole or in part derived from federal contributions and disposition of the funds under chapter 717 would cause a loss of the federal contributions, the Governor shall certify to the Chief Financial Officer that funds represented by such warrants are for that reason exempt from treatment as unclaimed property. Obligations represented by warrants are unenforceable after 1 year from the last day of the month in which the warrant was originally issued. An action may not be commenced thereafter on the obligation unless authorized by the federal program from which the original warrant was funded and unless payment of the obligation is authorized to be made from the current federal funding. When a payee or person entitled to a warrant subject to this subsection requests payment, and payment from current federal funding is authorized by the federal program from which the original warrant was funded, the Chief Financial Officer may, upon investigation, issue a new warrant to be paid out of the proper fund in the State Treasury, provided the payee or other person executes under oath the statement required by s. 17.13 or surrenders the canceled warrant.

(4) If a valid obligation of the state is due, owing, and unpaid and it becomes unenforceable for any reason because of the provisions and limitations contained in this section, the person entitled to payment on the obligation may present a claim for relief to the Legislature, provided the claim is made within the time limitations presently provided by law.

(5) This section does not extend any applicable statute of limitations or revive any barred claim with respect to any state obligation outstanding and unpaid on July 1, 1995.

History.—ss. 1, 2, ch. 22006, 1943; s. 1, ch. 29645, 1955; s. 1, ch. 73-220; s. 2, ch. 85-61; s. 1, ch. 88-256; s. 7, ch. 95-312; s. 2, ch. 2001-60; s. 38, ch. 2003-261.



17.27 - Microfilming and destroying records and correspondence.

17.27 Microfilming and destroying records and correspondence.—

(1) The Department of Financial Services may destroy general correspondence files and also any other records which the department may deem no longer necessary to preserve in accordance with retention schedules and destruction notices established under rules of the Division of Library and Information Services, records and information management program, of the Department of State. Such schedules and notices relating to financial records of the department shall be subject to the approval of the Auditor General.

(2) The Department of Financial Services may photograph, microphotograph, or reproduce on film such documents and records as it may select, in such manner that each page will be exposed in exact conformity with the original.

(3) The Department of Financial Services may destroy any of such documents after they have been photographed and filed in accordance with the provisions of subsection (1).

(4) Photographs or microphotographs in the form of film or prints of any records made in compliance with the provisions of this section shall have the same force and effect as the originals thereof would have, and shall be treated as originals for the purpose of their admissibility in evidence. Duly certified or authenticated reproductions of such photographs or microphotographs shall be admitted in evidence equally with the original photographs or microphotographs.

History.—ss. 1-3, ch. 23909, 1947; ss. 12, 35, ch. 69-106; s. 6, ch. 71-377; s. 1, ch. 77-102; s. 1, ch. 78-177; s. 2, ch. 86-163; s. 39, ch. 2003-261.



17.28 - Chief Financial Officer may authorize biweekly salary payments.

17.28 Chief Financial Officer may authorize biweekly salary payments.—The Chief Financial Officer may permit biweekly salary payments to personnel upon written request by a specific state agency.

History.—s. 1, ch. 67-425; s. 40, ch. 2003-261; s. 1, ch. 2013-18.



17.29 - Authority to prescribe rules.

17.29 Authority to prescribe rules.—The Chief Financial Officer may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this chapter and the duties assigned by statute or the State Constitution. Such rules may include, but are not limited to, the following:

(1) Procedures or policies relating to the processing of payments from salaries, other personal services, or any other applicable appropriation.

(2) Procedures for processing interagency and intraagency payments that do not require the issuance of a state warrant.

(3) Procedures or policies requiring that payments made by the state for goods, services, or anything of value be made by electronic means, including, but not limited to, debit cards, credit cards, or electronic funds transfers.

(4) A method that reasonably accommodates persons who, because of technological, financial, or other hardship, may not be able to receive payments by electronic means. The Chief Financial Officer may make payments by state warrant if deemed administratively necessary.

History.—s. 7, ch. 83-132; s. 65, ch. 95-147; s. 7, ch. 98-200; s. 41, ch. 2003-261; s. 3, ch. 2010-151.



17.30 - Dissemination of information.

17.30 Dissemination of information.—The Chief Financial Officer may disseminate, in any form or manner he or she considers appropriate, information regarding the Chief Financial Officer’s official duties.

History.—s. 8, ch. 83-132; s. 66, ch. 95-147; s. 42, ch. 2003-261.



17.32 - Annual report of trust funds; duties of Chief Financial Officer.

17.32 Annual report of trust funds; duties of Chief Financial Officer.—

(1) On February 1 of each year, the Chief Financial Officer shall present to the Governor and the Legislature a report listing all trust funds as defined in s. 215.32. The report must contain the following data elements for each fund for the preceding fiscal year:

(a) The fund code.

(b) The title.

(c) The fund type according to generally accepted accounting principles.

(d) The statutory authority.

(e) The beginning cash balance.

(f) Direct revenues.

(g) Nonoperating revenues.

(h) Operating disbursements.

(i) Nonoperating disbursements.

(j) The ending cash balance.

(k) The department and budget entity in which the fund is located.

(2) The report shall separately list all funds that received no revenues other than interest earnings or transfers from the General Revenue Fund or from other trust funds during the preceding fiscal year.

(3) The report shall separately list all funds that had unencumbered balances in excess of $2 million in each of the 2 preceding fiscal years.

History.—s. 4, ch. 92-142; s. 43, ch. 2003-261; s. 30, ch. 2010-102.



17.325 - Governmental efficiency hotline; duties of Chief Financial Officer.

17.325 Governmental efficiency hotline; duties of Chief Financial Officer.—

(1) The Chief Financial Officer shall establish and operate a statewide toll-free telephone hotline to receive information or suggestions from the residents of this state on how to improve the operation of government, increase governmental efficiency, and eliminate waste in government.

(2) The Chief Financial Officer shall operate the hotline 24 hours a day. The Chief Financial Officer may advertise the availability of the hotline in newspapers of general circulation in this state and shall provide for the posting of notices in conspicuous places in state agency offices, city halls, county courthouses, and places in which there is exposure to significant numbers of the general public, including, but not limited to, local convenience stores, shopping malls, shopping centers, gasoline stations, or restaurants. The Chief Financial Officer shall use the slogan “Tell us where we can ‘Get Lean’” for the hotline and in advertisements for the hotline.

(3) Each telephone call on the hotline shall be received by the office of the Chief Financial Officer, and the office of the Chief Financial Officer shall conduct an evaluation to determine if it is appropriate for the telephone call to be processed as a “Get Lean” telephone call. If it is determined that the telephone call should be processed as a “Get Lean” telephone call, a record of each suggestion or item of information received shall be entered into a log kept by the Chief Financial Officer. A caller on the hotline may remain anonymous, and, if the caller provides his or her name, the name shall be confidential. If a caller discloses that he or she is a state employee, the Chief Financial Officer, in addition to maintaining a record as required by this section, may refer any information or suggestion from the caller to an existing state awards program administered by the affected agency. The affected agency shall conduct a preliminary evaluation of the efficacy of any suggestion or item of information received through the hotline and shall provide the Chief Financial Officer with a preliminary determination of the amount of revenues the state might save by implementing the suggestion or making use of the information.

(4) Any person who provides any information through the hotline shall be immune from liability for any use of such information and shall not be subject to any retaliation by any employee of the state for providing such information or making such suggestion.

(5) The Chief Financial Officer shall adopt any rule necessary to implement the establishment, operation, and advertisement of the hotline.

History.—s. 4, ch. 92-316; s. 29, ch. 96-399; s. 2, ch. 97-60; s. 44, ch. 2003-261; s. 31, ch. 2010-102; s. 8, ch. 2012-212.



17.41 - Department of Financial Services Tobacco Settlement Clearing Trust Fund.

17.41 Department of Financial Services Tobacco Settlement Clearing Trust Fund.—

(1) The Department of Financial Services Tobacco Settlement Clearing Trust Fund is created within that department.

(2) Funds to be credited to the Tobacco Settlement Clearing Trust Fund shall consist of payments received by the state from settlement of State of Florida v. American Tobacco Co., No. 95-1466AH (Fla. 15th Cir. Ct. 1996). Moneys received from the settlement and deposited into the trust fund are exempt from the service charges imposed under s. 215.20.

(3)(a) Subject to approval of the Legislature, all or any portion of the state’s right, title, and interest in and to the tobacco settlement agreement may be sold to the Tobacco Settlement Financing Corporation created pursuant to s. 215.56005. Any such sale shall be a true sale and not a borrowing.

(b) Any moneys received by the state pursuant to any residual interest retained in the tobacco settlement agreement or the payments to be made under the tobacco settlement agreement shall be deposited into the Tobacco Settlement Clearing Trust Fund.

(4) Net proceeds of the sale of the tobacco settlement agreement received by the state shall be immediately deposited into the Lawton Chiles Endowment Fund, created in s. 215.5601, without deposit to the Tobacco Settlement Clearing Trust Fund.

(5) The department shall disburse funds, by nonoperating transfer, from the Tobacco Settlement Clearing Trust Fund to the tobacco settlement trust funds of the various agencies or to the Biomedical Research Trust Fund in the Department of Health, as appropriate, in amounts equal to the annual appropriations made from those agencies’ trust funds in the General Appropriations Act.

(6) Pursuant to the provisions of s. 19(f)(3), Art. III of the State Constitution, the Tobacco Settlement Clearing Trust Fund is exempt from the termination provisions of s. 19(f)(2), Art. III of the State Constitution.

History.—s. 1, ch. 99-197; s. 3, ch. 2000-122; s. 2, ch. 2000-128; s. 1, ch. 2001-73; s. 45, ch. 2003-261; s. 1, ch. 2004-282; s. 1, ch. 2004-350.



17.43 - Federal Law Enforcement Trust Fund.

17.43 Federal Law Enforcement Trust Fund.—

(1) The Federal Law Enforcement Trust Fund is created within the Department of Financial Services. The department may deposit into the trust fund receipts and revenues received as a result of federal criminal, administrative, or civil forfeiture proceedings and receipts and revenues received from federal asset-sharing programs. The trust fund is exempt from the service charges imposed by s. 215.20.

(2) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 98-278; s. 2, ch. 99-84; s. 1, ch. 2001-65; s. 46, ch. 2003-261; s. 5, ch. 2004-234; s. 2, ch. 2007-14.



17.51 - Oath and certificate of Chief Financial Officer.

17.51 Oath and certificate of Chief Financial Officer.—The Chief Financial Officer shall, within 10 days before he or she enters upon the duties of office, take and subscribe an oath or affirmation faithfully to discharge the duties of office, which oath or affirmation must be deposited with the Department of State. The Chief Financial Officer shall also file with the Department of State a certificate attesting that the retiring Treasurer or Chief Financial Officer has filed receipts from his or her successor for balance of cash, and for all bonds and other securities held by the Treasurer or Chief Financial Officer as such, and a certificate from each board of which he or she is made by law ex officio treasurer, that he or she has satisfactorily accounted to such board as its treasurer.

History.—s. 3, ch. 9, 1845; s. 2, ch. 3684, 1887; RS 118; GS 123; RGS 134; CGL 164; ss. 10, 35, ch. 69-106; s. 1, ch. 71-19; s. 67, ch. 95-147; s. 1, ch. 98-34; s. 47, ch. 2003-261.

Note.—Former s. 18.01.



17.52 - Moneys paid on warrants.

17.52 Moneys paid on warrants.—The Division of Treasury shall pay all warrants on the treasury drawn by the Chief Financial Officer or Comptroller and other orders by the Chief Financial Officer or Comptroller for the disbursement of state funds by electronic means or by means of a magnetic tape or any other transfer medium. No moneys shall be paid out of the treasury except on such warrants or other orders of the Chief Financial Officer or Comptroller.

History.—s. 5, ch. 9, 1845; RS 119; GS 124; RGS 135; CGL 165; s. 1, ch. 73-266; s. 1, ch. 75-115; s. 2, ch. 83-120; s. 1, ch. 83-122; s. 1, ch. 91-244; s. 48, ch. 2003-261.

Note.—Former s. 18.02.



17.54 - Annual report to Governor.

17.54 Annual report to Governor.—The Chief Financial Officer shall make a report in detail to the Governor, with a copy to the President of the Senate and the Speaker of the House of Representatives as soon after the 1st day of July of each year as it is practicable to prepare same of the transactions of the Division of Treasury for the preceding fiscal year, embracing a statement of the receipts and payments on account of each of the several funds of which he or she has the care and custody.

History.—s. 2, ch. 3563, 1885; RS 122; GS 127; RGS 138; CGL 168; s. 1, ch. 23094, 1945; s. 3, ch. 91-244; s. 70, ch. 95-147; s. 50, ch. 2003-261.

Note.—Former s. 18.05.



17.55 - Examination by and monthly statements to the Governor.

17.55 Examination by and monthly statements to the Governor.—The office of the Chief Financial Officer, and the books, files, documents, records, and papers thereof, shall always be subject to the examination of the Governor of the state, or any person he or she may authorize to examine same. The Chief Financial Officer shall exhibit to the Governor monthly a trial balance sheet from the Division of Treasury and a statement of all the credits, moneys, or effects on hand on the day for which such trial balance sheet is made, and such statement accompanying such trial balance sheet shall particularly describe the exact character of funds, credits, and securities, and shall state in detail the amount which he or she may have representing cash, including any not yet entered upon the books of his or her office, and such statement shall be certified and signed by the Chief Financial Officer officially.

History.—s. 3, ch. 3563, 1885; RS 123; s. 1, ch. 4588, 1897; GS 128; RGS 139; CGL 169; s. 2, ch. 73-266; s. 71, ch. 95-147; s. 51, ch. 2003-261.

Note.—Former s. 18.06.



17.555 - Division of Treasury to keep record of warrants and of state funds and securities.

17.555 Division of Treasury to keep record of warrants and of state funds and securities.—The Division of Treasury shall keep a record of the warrants or other orders of the Chief Financial Officer which the Division of Treasury pays and shall account for all state funds and securities.

History.—s. 4, ch. 3563, 1885; RS 124; GS 129; RGS 140; CGL 170; s. 3, ch. 73-266; s. 4, ch. 91-244; s. 72, ch. 95-147; s. 1, ch. 95-280; s. 52, ch. 2003-261.

Note.—Former s. 18.07.



17.56 - Division of Treasury to turn over to the Division of Accounting and Auditing all warrants paid.

17.56 Division of Treasury to turn over to the Division of Accounting and Auditing all warrants paid.—The Division of Treasury shall turn over to the Division of Accounting and Auditing all warrants drawn by the Chief Financial Officer or the Comptroller and paid by the Division of Treasury. The warrants shall be turned over as soon as the Division of Treasury shall have recorded such warrants and charged the same against the accounts upon which such warrants are drawn.

History.—s. 5, ch. 3563, 1885; RS 125; GS 130; RGS 141; CGL 171; s. 1, ch. 23093, 1945; s. 4, ch. 73-266; s. 5, ch. 91-244; s. 54, ch. 2003-261.

Note.—Former s. 18.08.



17.57 - Deposits and investments of state money.

17.57 Deposits and investments of state money.—

(1) The Chief Financial Officer, or other parties with the permission of the Chief Financial Officer, shall deposit the money of the state or any money in the State Treasury in such qualified public depositories of the state as will offer satisfactory collateral security for such deposits, pursuant to chapter 280. It is the duty of the Chief Financial Officer, consistent with the cash requirements of the state, to keep such money fully invested or deposited as provided herein in order that the state may realize maximum earnings and benefits.

(2) The Chief Financial Officer shall make funds available to meet the disbursement needs of the state. Funds which are not needed for this purpose shall be placed in qualified public depositories that will pay rates established by the Chief Financial Officer at levels not less than the prevailing rate for United States Treasury securities with a corresponding maturity. In the event money is available for interest-bearing time deposits or savings accounts as provided herein and qualified public depositories are unwilling to accept such money and pay thereon the rates established above, then such money which qualified public depositories are unwilling to accept shall be invested in:

(a) Direct United States Treasury obligations.

(b) Obligations of the Federal Farm Credit Banks.

(c) Obligations of the Federal Home Loan Bank and its district banks.

(d) Obligations of the Federal Home Loan Mortgage Corporation, including participation certificates.

(e) Obligations guaranteed by the Government National Mortgage Association.

(f) Obligations of the Federal National Mortgage Association.

(g) Commercial paper of prime quality of the highest letter and numerical rating as provided for by at least one nationally recognized rating service.

(h) Time drafts or bills of exchange drawn on and accepted by a commercial bank, otherwise known as “bankers acceptances,” which are accepted by a member bank of the Federal Reserve System having total deposits of not less than $400 million or which are accepted by a commercial bank which is not a member of the Federal Reserve System with deposits of not less than $400 million and which is licensed by a state government or the Federal Government, and whose senior debt issues are rated in one of the two highest rating categories by a nationally recognized rating service and which are held in custody by a domestic bank which is a member of the Federal Reserve System.

(i) Corporate obligations or corporate master notes of any corporation within the United States, if the long-term obligations of such corporation are rated by at least two nationally recognized rating services in any one of the four highest classifications. However, if such obligations are rated by only one nationally recognized rating service, then the obligations shall be rated in any one of the two highest classifications.

(j) Obligations of the Student Loan Marketing Association.

(k) Obligations of the Resolution Funding Corporation.

(l) Mortgage-backed securities of the highest credit quality.

(m) Asset-backed securities rated by at least two nationally recognized rating services in any one of the three highest classifications. However, if such obligations are rated by only one nationally recognized rating service, the obligations must be rated in any one of the two highest classifications.

(n) Any obligations not previously listed which are guaranteed as to principal and interest by the full faith and credit of the United States Government or are obligations of United States agencies or instrumentalities which are rated in the highest category by a nationally recognized rating service.

(o) Commingled no-load investment funds or no-load mutual funds in which all securities held by the funds are authorized in this subsection.

(p) Money market mutual funds as defined and regulated by the Securities and Exchange Commission.

(q) Obligations of state and local governments rated in any of the four highest classifications by at least two nationally recognized rating services. However, if such obligations are rated by only one nationally recognized rating service, then the obligations shall be rated in any one of the two highest classifications.

(r) Covered put and call options on investment instruments authorized in this subsection for the purpose of hedging transactions by investment managers to mitigate risk or to facilitate portfolio management.

(s) Negotiable certificates of deposit issued by financial institutions whose long-term debt is rated in one of the three highest categories by at least two nationally recognized rating services, the investment in which shall not be prohibited by any provision of chapter 280.

(t) Foreign bonds denominated in United States dollars and registered with the Securities and Exchange Commission for sale in the United States, if the long-term obligations of such issuers are rated by at least two nationally recognized rating services in any one of the four highest classifications. However, if such obligations are rated by only one nationally recognized rating service, the obligations shall be rated in any one of the two highest classifications.

(u) Convertible debt obligations of any corporation domiciled within the United States, if the convertible debt issue is rated by at least two nationally recognized rating services in any one of the four highest classifications. However, if such obligations are rated by only one nationally recognized rating service, then the obligations shall be rated in any one of the two highest classifications.

(v) Securities not otherwise described in this subsection. However, not more than 3 percent of the funds under the control of the Chief Financial Officer shall be invested in securities described in this paragraph.

(w) Derivatives of investment instruments authorized in paragraphs (a)-(v).

(x) Futures and options on futures, provided the instruments for such purpose are traded on a securities exchange or board of trade regulated by the Securities and Exchange Commission or the Commodity Futures Trading Commission.

These investments may be in varying maturities and may be in book-entry form. Investments made pursuant to this subsection may be under repurchase agreement or reverse repurchase agreement. The Chief Financial Officer may hire registered investment advisers and other consultants to assist in investment management and to pay fees directly from investment earnings. Investment securities, proprietary investment services related to contracts, performance evaluation services, investment-related equipment or software used directly to assist investment trading or investment accounting operations including bond calculators, telerates, Bloombergs, special program calculators, intercom systems, and software used in accounting, communications, and trading, and advisory and consulting contracts made under this section are exempt from the provisions of chapter 287.

(3) In the event the financial institutions in the state do not make sufficient loan funds available for a residential conservation program pursuant to any plan approved by the Florida Public Service Commission under the Florida Energy Efficiency and Conservation Act, the board may authorize the investment of state funds, except retirement trust funds, in such a loan program at rates not less than prevailing United States Treasury bill rates. However, prior to investment of such funds, the Florida Public Service Commission shall develop a plan which must be approved by the Legislature before implementation.

(4) All earnings on any investments made pursuant to this section are hereby appropriated to the General Revenue Fund, except that earnings attributable to moneys made available pursuant to s. 17.61(3)(a) and (b) shall be credited pro rata to the funds from which such moneys were made available.

(5) The fact that a municipal officer or a state officer, including an officer of any municipal or state agency, board, bureau, commission, institution, or department, is a stockholder or an officer or director of a bank or savings and loan association will not bar such bank or savings and loan association from being a depository of funds coming under the jurisdiction of any such municipal officer or state officer if it shall appear in the records of the municipal or state office that the governing body of such municipality or state agency has investigated and determined that such municipal or state officer is not favoring such banks or savings and loan associations over other qualified banks or savings and loan associations.

(6) The Chief Financial Officer is designated the cash management officer for the state and is charged with the coordination and supervision of procedures providing for the efficient handling of financial assets under the control of the State Treasury and each of the various state agencies, and of the judicial branch, as defined in s. 216.011. This responsibility shall include the supervision and approval of all banking relationships. Pursuant to this responsibility, the Chief Financial Officer may obtain information from financial institutions regarding depository accounts maintained by any agency or institution of the State of Florida.

(7) In addition to the deposits authorized under this section and notwithstanding any other provisions of law, funds that are not needed to meet the disbursement needs of the state may be deposited by the Chief Financial Officer in accordance with the following conditions:

(a) The funds are initially deposited in a qualified public depository, as defined in s. 280.02, selected by the Chief Financial Officer.

(b) The selected depository arranges for depositing the funds in financial deposit instruments insured by the Federal Deposit Insurance Corporation in one or more federally insured banks or savings and loan associations, wherever located, for the account of the state.

(c) The full amount of the principal and accrued interest of each financial deposit instrument is insured by the Federal Deposit Insurance Corporation.

(d) The selected depository acts as custodian for the state with respect to each financial deposit instrument issued for its account.

History.—s. 1, ch. 4586, 1897; GS 132; s. 1, ch. 7929, 1919; RGS 143; CGL 173; s. 1, ch. 17712, 1937; s. 1, ch. 23976, 1947; s. 1, ch. 57-354; s. 1, ch. 63-114; ss. 28, 35, ch. 69-106; s. 1, ch. 71-104; s. 1, ch. 77-155; s. 1, ch. 78-110; s. 7, ch. 80-65; s. 1, ch. 80-103; s. 55, ch. 80-257; s. 1, ch. 81-285; s. 1, ch. 81-295; s. 2, ch. 83-122; s. 1, ch. 85-138; s. 1, ch. 87-331; s. 8, ch. 88-374; s. 1, ch. 89-287; s. 1, ch. 90-357; s. 8, ch. 91-244; s. 1, ch. 92-87; s. 5, ch. 92-142; s. 1, ch. 93-75; s. 1, ch. 94-166; s. 1, ch. 96-177; s. 1, ch. 98-409; ss. 64, 65, ch. 2002-402; ss. 55, 56, ch. 2003-261; s. 3, ch. 2003-400; s. 3, ch. 2004-390; s. 1, ch. 2005-126; s. 3, ch. 2006-122; ss. 1, 2, ch. 2009-70; s. 1, ch. 2009-140.

Note.—Former s. 18.10.



17.575 - Administration of funds; Treasury Investment Committee.

17.575 Administration of funds; Treasury Investment Committee.—

(1) There is created a Treasury Investment Committee within the Division of Treasury consisting of at least five members who must possess special knowledge, experience, and familiarity in finance, investments, or accounting. The members of the committee shall be appointed by and serve at the pleasure of the Chief Financial Officer. The committee shall annually elect a chair and vice chair from among its membership.

(2) The committee shall administer the Treasury Investment Program consistent with policies approved by the Chief Financial Officer for deposits and investments of public funds. The committee shall also make recommendations regarding investment policy to the Chief Financial Officer.

(3) The committee shall submit an annual report outlining its activities and recommendations to the Chief Financial Officer and the Joint Legislative Auditing Committee. The report shall be submitted on August 15, 2009, and annually thereafter.

History.—s. 3, ch. 2009-70.



17.58 - Deposits of public money outside the State Treasury; revolving funds.

17.58 Deposits of public money outside the State Treasury; revolving funds.—

(1) All moneys collected by state agencies, boards, bureaus, commissions, institutions, and departments shall, except as otherwise provided by law, be deposited in the State Treasury. However, when the volume and complexity of collections so justify, the Chief Financial Officer may give written approval for such moneys to be deposited in clearing accounts outside the State Treasury in qualified public depositories pursuant to chapter 280. Such deposits shall only be made in depositories designated by the Chief Financial Officer. No money may be maintained in such clearing accounts for a period longer than approved by the Chief Financial Officer or 40 days, whichever is shorter, prior to its being transmitted to the Chief Financial Officer or to an account designated by him or her, distributed to a statutorily authorized account outside the State Treasury, refunded, or transmitted to the Department of Revenue. All depositories so designated shall pledge sufficient collateral to be security for such funds as provided in chapter 280.

(2) Revolving funds authorized by the Chief Financial Officer for all state agencies, boards, bureaus, commissions, institutions, and departments may be deposited by such agencies, boards, bureaus, commissions, institutions, and departments in qualified public depositories designated by the Chief Financial Officer for such revolving fund deposits; and the depositories in which such deposits are made shall pledge collateral security as provided in chapter 280.

(3) Notwithstanding the foregoing provisions, clearing and revolving accounts may be established outside the state when necessary to facilitate the authorized operations of any agency, board, bureau, commission, institution, or department. Any of such accounts established in the United States shall be subject to the collateral security requirements of chapter 280. Accounts established outside the United States may be exempted from the requirements of chapter 280 as provided in chapter 280; but before any unsecured account is established, the agency requesting or maintaining the account shall recommend a financial institution to the Chief Financial Officer for designation to hold the account and shall submit evidence of the financial condition, size, reputation, and relative prominence of the institution from which the Chief Financial Officer can reasonably conclude that the institution is financially sound before designating it to hold the account.

(4) Each department shall furnish a statement to the Chief Financial Officer, on or before the 20th of the month following the end of each calendar quarter, listing each clearing account and revolving fund within that department’s jurisdiction. Such statement shall report, as of the last day of the calendar quarter, the cash balance in each revolving fund and that portion of the cash balance in each clearing account that will eventually be deposited to the State Treasury as provided by law. The Chief Financial Officer shall show the sum total of state funds in clearing accounts and revolving funds, as most recently reported to the Chief Financial Officer by various departments, in his or her monthly statement to the Governor, pursuant to s. 17.55.

History.—ss. 1, 2, ch. 28133, 1953; s. 3, ch. 67-129; ss. 2, 3, ch. 67-371; ss. 28, 31, 35, ch. 69-106; s. 1, ch. 72-162; s. 1, ch. 74-28; s. 1, ch. 78-54; s. 50, ch. 79-190; s. 2, ch. 81-285; s. 3, ch. 83-122; s. 11, ch. 83-132; s. 1, ch. 83-215; s. 2, ch. 85-138; s. 3, ch. 91-45; s. 73, ch. 95-147; s. 2, ch. 96-177; s. 57, ch. 2003-261.

Note.—Former s. 18.101.



17.59 - Safekeeping services.

17.59 Safekeeping services.—

(1) The Chief Financial Officer shall administer a collateral management service for all state agencies as defined in s. 216.011, or any county, city, or political subdivision thereof, or other public authority that requires by statute, rule, or contract the deposit or pledge of collateral.

(2) Eligible collateral listed in s. 17.57 may be deposited or pledged using the following collateral arrangements as approved by the Chief Financial Officer:

(a) Collateral deposited and held by a custodian of the Chief Financial Officer.

(b) Collateral pledged to the Chief Financial Officer.

(c) Securities and articles of value deposited and held by the Chief Financial Officer.

(d) Cash deposited in the Treasury Cash Deposit Trust Fund and the Public Deposit Security Trust Fund.

(e) Cash deposited with the Chief Financial Officer as escrow agent.

(3) The Chief Financial Officer may, in his or her discretion, establish a fee for processing, servicing, and safekeeping deposits and other documents or articles of value maintained by the Chief Financial Officer as requested by the various entities according to a service-level agreement or as provided for by law. Such fee shall be equivalent to the fee charged by financial institutions for processing, servicing, and safekeeping the same types of deposits and other documents or articles of value.

(4) The Chief Financial Officer shall collect in advance, and persons so served shall pay to the Chief Financial Officer in advance, the miscellaneous charges as described in a service-level agreement.

(5) All fees collected for the services described in this section shall be deposited in the Treasury Administrative and Investment Trust Fund.

History.—s. 2, ch. 90-357; s. 2, ch. 92-87; s. 74, ch. 95-147; s. 58, ch. 2003-261; s. 4, ch. 2004-390; s. 15, ch. 2012-116.

Note.—Former s. 18.103.



17.60 - Treasury Cash Deposit Trust Fund.

17.60 Treasury Cash Deposit Trust Fund.—

(1) There is created in the State Treasury the Treasury Cash Deposit Trust Fund. Cash deposits made pursuant to s. 17.59 shall be deposited into this fund.

(2) Interest earned on cash deposited into this fund shall be prorated and paid to the depositing entities.

History.—s. 3, ch. 90-357; s. 3, ch. 92-87; s. 59, ch. 2003-261.

Note.—Former s. 18.104.



17.61 - Chief Financial Officer; powers and duties in the investment of certain funds.

17.61 Chief Financial Officer; powers and duties in the investment of certain funds.—

(1) The Chief Financial Officer shall invest all general revenue funds and all the trust funds and all agency funds of each state agency, and of the judicial branch, as defined in s. 216.011, and may, upon request, invest funds of any board, association, or entity created by the State Constitution or by law, except for the funds required to be invested pursuant to ss. 215.44-215.53, by the procedure and in the authorized securities prescribed in s. 17.57; for this purpose, the Chief Financial Officer may open and maintain one or more demand and safekeeping accounts in any bank or savings association for the investment and reinvestment and the purchase, sale, and exchange of funds and securities in the accounts. Funds in such accounts used solely for investments and reinvestments shall be considered investment funds and not funds on deposit, and such funds shall be exempt from the provisions of chapter 280. In addition, the securities or investments purchased or held under the provisions of this section and s. 17.57 may be loaned to securities dealers and banks and may be registered by the Chief Financial Officer in the name of a third-party nominee in order to facilitate such loans, provided the loan is collateralized by cash or United States government securities having a market value of at least 100 percent of the market value of the securities loaned. The Chief Financial Officer shall keep a separate account, designated by name and number, of each fund. Individual transactions and totals of all investments, or the share belonging to each fund, shall be recorded in the accounts.

(2) By and with the consent and approval of any constitutional board, the judicial branch, or agency now having the constitutional power to make investments and in accordance with this section, the Chief Financial Officer may make purchases, sales, exchanges, investments, and reinvestments for and on behalf of any such board.

(3)(a) Except as otherwise provided in this subsection, it is the duty of each state agency, and of the judicial branch, now or hereafter charged with the administration of the funds referred to in subsection (1) to make such moneys available for investment as fully as is consistent with the cash requirements of the particular fund and to authorize investment of such moneys by the Chief Financial Officer.

(b) Monthly, and more often as circumstances require, such agency or judicial branch shall notify the Chief Financial Officer of the amount available for investment; and the moneys shall be invested by the Chief Financial Officer. Such notification shall include the name and number of the fund for which the investments are to be made and the life of the investment if the principal sum is to be required for meeting obligations. This subsection, however, shall not be construed to make available for investment any funds other than those referred to in subsection (1).

(c) Except as provided in this paragraph and except for moneys described in paragraph (d), the following agencies may not invest trust fund moneys as provided in this section, but shall retain such moneys in their respective trust funds for investment, with interest appropriated to the General Revenue Fund, pursuant to s. 17.57:

1. The Agency for Health Care Administration, except for the Tobacco Settlement Trust Fund.

2. The Agency for Persons with Disabilities, except for:

a. The Federal Grants Trust Fund.

b. The Tobacco Settlement Trust Fund.

3. The Department of Children and Families, except for:

a. The Alcohol, Drug Abuse, and Mental Health Trust Fund.

b. The Social Services Block Grant Trust Fund.

c. The Tobacco Settlement Trust Fund.

4. The Department of Corrections.

5. The Department of Elderly Affairs, except for:

a. The Federal Grants Trust Fund.

b. The Tobacco Settlement Trust Fund.

6. The Department of Health, except for:

a. The Federal Grants Trust Fund.

b. The Grants and Donations Trust Fund.

c. The Maternal and Child Health Block Grant Trust Fund.

d. The Tobacco Settlement Trust Fund.

7. The Department of Highway Safety and Motor Vehicles, only for the Security Deposits Trust Fund.

8. The Department of Juvenile Justice.

9. The Department of Law Enforcement.

10. The Department of Legal Affairs.

11. The Department of State, only for:

a. The Grants and Donations Trust Fund.

b. The Records Management Trust Fund.

12. The Department of Economic Opportunity, only for the Economic Development Trust Fund.

13. The Florida Public Service Commission, only for the Florida Public Service Regulatory Trust Fund.

14. The Justice Administrative Commission.

15. The state courts system.

(d) Moneys in any trust funds of the agencies in paragraph (c) may be invested pursuant to the provisions of this section if:

1. Investment of such moneys and the retention of interest is required by federal programs or mandates;

2. Investment of such moneys and the retention of interest is required by bond covenants, indentures, or resolutions;

3. Such moneys are held by the state in a trustee capacity as an agent or fiduciary for individuals, private organizations, or other governmental units; or

4. The Executive Office of the Governor determines, after consultation with the Legislature pursuant to the procedures of s. 216.177, that federal matching funds or contributions or private grants to any trust fund would be lost to the state.

(e) Moneys in any land acquisition trust fund created or designated to receive funds under s. 28, Art. X of the State Constitution may not be invested as provided in this section, but shall be retained in those trust funds, with the interest appropriated to the General Revenue Fund, as provided in s. 17.57.

(4)(a) There is hereby created in the State Treasury the Treasury Administrative and Investment Trust Fund.

(b) The Chief Financial Officer shall make an annual assessment of 0.12 percent against the average daily balance of those moneys made available pursuant to this section and 0.2 percent against the average daily balance of those funds requiring investment in a separate account. The proceeds of this assessment shall be deposited in the Treasury Administrative and Investment Trust Fund.

(c) The moneys so received and deposited in the fund shall be used by the Chief Financial Officer to defray the expense of his or her office in the discharge of the administrative and investment powers and duties prescribed by this section and this chapter, including the maintaining of an office and necessary supplies therefor, essential equipment and other materials, salaries and expenses of required personnel, and all other legitimate expenses relating to the administrative and investment powers and duties imposed upon and charged to the Chief Financial Officer under this section and this chapter. The unencumbered balance in the trust fund at the close of each quarter shall not exceed $750,000. Any funds in excess of this amount shall be transferred unallocated to the General Revenue Fund. However, fees received from deferred compensation participants pursuant to s. 112.215 shall not be transferred to the General Revenue Fund and shall be used to operate the deferred compensation program.

(5) The transfer of the powers, duties, and responsibilities of existing state agencies and of the judicial branch made by this section to the Chief Financial Officer shall include only the particular powers, duties, and responsibilities hereby transferred, and all other existing powers shall in no way be affected by this section.

History.—s. 4, ch. 81-295; s. 5, ch. 84-137; s. 2, ch. 87-331; s. 2, ch. 89-549; s. 4, ch. 90-357; s. 4, ch. 92-87; s. 6, ch. 92-142; s. 2, ch. 94-166; s. 1313, ch. 95-147; s. 1, ch. 96-216; s. 1, ch. 99-159; ss. 66, 67, ch. 2002-402; ss. 60, 61, ch. 2003-261; s. 4, ch. 2003-400; s. 5, ch. 2004-390; s. 69, ch. 2006-227; s. 3, ch. 2007-13; s. 3, ch. 2008-16; s. 2, ch. 2009-71; s. 40, ch. 2011-142; s. 4, ch. 2014-19; s. 3, ch. 2014-47; s. 4, ch. 2015-229; s. 3, ch. 2016-29.

Note.—Former s. 215.535; s. 18.125.



17.62 - Interest on state moneys deposited; when paid.

17.62 Interest on state moneys deposited; when paid.—Interest on state moneys deposited in qualified public depositories under s. 17.57 shall be payable to the Chief Financial Officer quarterly.

History.—s. 4, ch. 4586, 1897; GS 136; RGS 147; CGL 177; s. 1, ch. 65-99; ss. 28, 35, ch. 69-106; s. 5, ch. 81-295; s. 5, ch. 83-122; s. 3, ch. 96-177; s. 62, ch. 2003-261.

Note.—Former s. 18.15.



17.63 - Chief Financial Officer not to issue evidences of indebtedness.

17.63 Chief Financial Officer not to issue evidences of indebtedness.—It is not lawful for the Chief Financial Officer of this state to issue any treasury certificates, or any other evidences of indebtedness, for any purpose whatever, and the Chief Financial Officer is prohibited from issuing the same.

History.—s. 2, ch. 1737, 1870; RS 130; GS 138; RGS 149; CGL 179; s. 75, ch. 95-147; s. 63, ch. 2003-261.

Note.—Former s. 18.17.



17.64 - Division of Treasury to make reproductions of certain warrants, records, and documents.

17.64 Division of Treasury to make reproductions of certain warrants, records, and documents.—

(1) Photographs, microphotographs, or reproductions on film of warrants, vouchers, or checks shall be deemed to be original records for all purposes; and any copy or reproduction thereof made from such original film, duly certified by the Division of Treasury as a true and correct copy or reproduction made from such film, shall be deemed to be a transcript, exemplification or certified copy of the original warrant, voucher, or check such copy represents, and shall in all cases and in all courts and places be admitted and received in evidence with the like force and effect as the original thereof might be.

(2) The Division of Treasury may photograph, microphotograph, or reproduce on film, all records and documents of the division, as the Chief Financial Officer, in his or her discretion, selects; and the division may destroy any such documents or records after they have been photographed and filed and after audit of the division has been completed for the period embracing the dates of such documents and records.

(3) Photographs or microphotographs in the form of film or prints of any records made in compliance with the provisions of this section shall have the same force and effect as the originals thereof would have, and shall be treated as originals for the purpose of their admissibility in evidence. Duly certified or authenticated reproductions of such photographs or microphotographs shall be admitted in evidence equally with the original photographs or microphotographs.

History.—ss. 1, 2, ch. 22704, 1945; s. 9, ch. 29615, 1955; s. 1, ch. 57-36; s. 76, ch. 95-147; s. 64, ch. 2003-261.

Note.—Former s. 18.20.



17.65 - Chief Financial Officer to prescribe forms.

17.65 Chief Financial Officer to prescribe forms.—The Chief Financial Officer may prescribe the forms, and the manner of keeping the same, for all receipts, credit advices, abstracts, reports, and other papers furnished the Chief Financial Officer by the officers of this state or other persons or entities as a result of their having, or depositing, state moneys.

History.—s. 8, ch. 73-266; s. 65, ch. 2003-261.

Note.—Former s. 18.23.



17.66 - Securities in book-entry form.

17.66 Securities in book-entry form.—Any security that:

(1)(a) Is eligible to be held in book-entry form on the books of the Federal Reserve Book-Entry System; or

(b) Is eligible for deposit in a depository trust clearing system established to hold and transfer securities by computerized book-entry systems; and which

(2)(a) Is held in the name of the Chief Financial Officer, in the name of the State Treasurer, or in the name of the State Insurance Commissioner; or

(b) Is pledged to the Chief Financial Officer, to the State Treasurer, or to the State Insurance Commissioner;

under any state law for any purpose whatsoever, may be held in book-entry form on the books of the Federal Reserve Book-Entry System or on deposit in a depository trust clearing system.

History.—s. 3, ch. 87-331; s. 66, ch. 2003-261.

Note.—Former s. 18.24.



17.67 - Federal Grants Trust Fund.

17.67 Federal Grants Trust Fund.—

(1) The Federal Grants Trust Fund is created within the Department of Financial Services.

(2) The trust fund is established for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues from federal sources. Moneys to be credited to the trust fund shall consist of grants and funding from the Federal Government, interest earnings, and cash advances from other trust funds. Funds shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

History.—s. 1, ch. 2011-29; s. 2, ch. 2014-45.



17.68 - Financial Literacy Program for Individuals with Developmental Disabilities.

17.68 Financial Literacy Program for Individuals with Developmental Disabilities.—

(1) The Legislature finds that the state has a compelling interest in promoting the economic independence and successful employment of individuals with developmental disabilities as defined in s. 393.063. In comparison with the general population, individuals with developmental disabilities experience lower rates of educational achievement, employment, and annual earnings and are more likely to live in poverty. Additionally, such individuals must navigate a complex network of federal and state programs in order to be eligible for financial and health benefits. Thus, it is essential that these individuals have sufficient financial management knowledge and skills to effectively participate in benefit eligibility determination processes and make informed decisions regarding financial services and products provided by financial institutions. Enhancing the financial literacy of such individuals will provide a pathway for economic independence and successful employment.

(2) The Financial Literacy Program for Individuals with Developmental Disabilities is established within the Department of Financial Services. The department, in consultation with public and private stakeholders, shall develop and implement the program, which must be designed to promote the economic independence and successful employment of individuals with developmental disabilities. Banks, credit unions, savings associations, and savings banks will be key participants in the development and promotion of the program, which must provide information, resources, outreach, and education in the following areas:

(a) For individuals with developmental disabilities:

1. Financial education, including instruction on money management skills and the effective use of financial services and products, to promote income preservation and asset development.

2. Identification of available financial and health benefit programs and services.

3. Job training programs and employment opportunities, including work incentives and state and local workforce development programs.

4. The impact of earnings and assets on eligibility for federal and state financial and health benefit programs, and options to manage such impact.

(b) For employers in this state, strategies to make program information and educational materials available to their employees with developmental disabilities.

(3) Effective October 1, 2016, the department shall:

(a) Establish on its website a clearinghouse for information regarding the program and other resources available for individuals with developmental disabilities and their employers.

(b) Publish a brochure describing the program, which is also accessible on its website.

(4) Within 90 days after the department establishes the website clearinghouse and publishes the brochure, each bank, savings association, and savings bank that is a qualified public depository as defined in s. 280.02 shall:

(a) Make copies of the department’s brochures available, upon the request of the consumer, at its principal place of business and each branch office located in this state which has in-person teller services by having copies of the brochure available or having the capability to print a copy of the brochure from the department’s website. Upon request, the department shall provide copies of the brochure to a bank, savings association, or savings bank.

(b) Provide on its website a hyperlink to the department’s website clearinghouse. If the department changes the website address for the clearinghouse, the bank, savings association, or savings bank must update the hyperlink within 90 days after notification by the department of such change.

(5) A participating qualified public depository is not subject to civil liability arising from the distribution or nondistribution of the brochure or program website information. The contents of the brochure or the program website information may not be attributed to a participating qualified public depository by virtue of its distribution, and do not constitute financial or investment advice by, nor create a fiduciary duty on, the participating qualified public depository to the recipient.

History.—s. 1, ch. 2016-3.






Chapter 19 - COMMISSIONER OF AGRICULTURE

19.12 - Collection and publication of statistics.

19.12 Collection and publication of statistics.—The Commissioner of Agriculture shall arrange and adopt some plan for collecting and publishing agricultural, horticultural, pomological, and farm statistics in connection with the commissioner’s annual report, in such form and numbers as he or she may deem best, or the financial condition of the department will permit; and the commissioner shall, before the first day of January in each year, furnish the property appraisers of the several counties of the state with the necessary blanks, together with such instructions as will properly direct them in that work, and such blanks shall contain only such questions as relate to agriculture, horticulture, and stockraising.

History.—s. 5, ch. 3857, 1889; RS 143; GS 153; RGS 164; CGL 196; s. 1, ch. 77-102; s. 77, ch. 95-147.



19.14 - Oath of office.

19.14 Oath of office.—The Commissioner of Agriculture shall, before he or she enters upon the duties of office, take the oath of office prescribed by the constitution of the state.

History.—s. 3, ch. 54, 1845; s. 3, ch. 236, 1849; RS 145; s. 1, ch. 4962, 1901; GS 155; RGS 166; CGL 198; s. 78, ch. 95-147; s. 2, ch. 98-34.



19.23 - Residence and office.

19.23 Residence and office.—The Commissioner of Agriculture shall reside at the seat of government in this state, and shall keep his or her office in a room in the capitol.

History.—s. 1, ch. 54, 1845; s. 2, ch. 1822, 1870; ch. 1845, 1871; RS 152; GS 162; RGS 174; CGL 206; s. 7, ch. 22858, 1945; s. 79, ch. 95-147.



19.52 - Stamps or tags.

19.52 Stamps or tags.—Whenever under the law, stamps are now required to be used in connection with inspection fees, the Department of Agriculture and Consumer Services is authorized to use and direct the use of either stamps or tags as it shall determine to be for the best interest of the state, and all laws or regulations now applicable to such stamps shall be applicable to tags whenever used instead of stamps under such direction of the department.

History.—s. 1, ch. 14671, 1931; CGL 1936 Supp. 222(1); ss. 14, 35, ch. 69-106.



19.54 - Nathan Mayo Building.

19.54 Nathan Mayo Building.—The name of the state chemistry building in Tallahassee, Florida, is designated and declared to be “The Nathan Mayo Building,” in tribute to the Honorable Nathan Mayo, Commissioner of Agriculture of the state.

History.—s. 1, ch. 22590, 1945.






Chapter 20 - ORGANIZATIONAL STRUCTURE

20.02 - Declaration of policy.

20.02 Declaration of policy.—

(1) The State Constitution contemplates the separation of powers within state government among the legislative, executive, and judicial branches of the government. The legislative branch has the broad purpose of determining policies and programs and reviewing program performance. The executive branch has the purpose of executing the programs and policies adopted by the Legislature and of making policy recommendations to the Legislature. The judicial branch has the purpose of determining the constitutional propriety of the policies and programs and of adjudicating any conflicts arising from the interpretation or application of the laws.

(2) Within constitutional limitations, the agencies that compose the executive branch must be consolidated into no more than 25 departments, exclusive of those specifically provided for or authorized in the State Constitution, consistent with executive capacity to administer effectively at all levels. The agencies in the executive branch should be integrated into one of the departments of the executive branch to achieve maximum efficiency and effectiveness as intended by s. 6, Art. IV of the State Constitution.

(3) The administration of any executive branch department or entity placed under the direct supervision of an officer or board appointed by and serving at the pleasure of the Governor shall remain at all times under the constitutional executive authority of the Governor, in accordance with ss. 1(a) and 6, Art. IV of the State Constitution, and such officer or board generally remains subject to oversight, direction, and supervision by the Governor.

(4) Structural reorganization must be a continuing process through careful executive and legislative appraisal of the placement of proposed new programs and the coordination of existing programs in response to public needs.

(5) The responsibility within the executive branch of government for the implementation of programs and policies must be clearly fixed and ascertainable.

(6) Departments must be organized along functional or program lines.

(7) The management and coordination of state services must be improved and overlapping activities eliminated.

(8) When a reorganization of state government abolishes positions, the individuals affected, when otherwise qualified, must be given priority consideration for any new positions created by reorganization or for other vacant positions in state government.

History.—s. 2, ch. 69-106; s. 1, ch. 94-235; s. 4, ch. 2012-116.



20.03 - Definitions.

20.03 Definitions.—To provide uniform nomenclature throughout the structure of the executive branch, the following definitions apply:

(1) “Cabinet” means collectively the Attorney General, the Chief Financial Officer, and the Commissioner of Agriculture, as specified in s. 4, Art. IV of the State Constitution.

(2) “Department” means the principal administrative unit within the executive branch of state government.

(3) “Examining and licensing board” means a board authorized to grant and revoke licenses to engage in regulated occupations.

(4) “Head of the department” means the individual under whom or the board under which direct administration of the department is placed by statute. Where direct administration of a department is placed under an officer or board appointed by and serving at the pleasure of the Governor, that officer or board remains subject to the Governor’s supervision and direction.

(5) “Secretary” means an individual who is appointed by the Governor to head a department and who is not otherwise named in the State Constitution.

(6) “Executive director” means the chief administrative employee or officer of a department headed by a board or by the Governor and the Cabinet.

(7) “Council” or “advisory council” means an advisory body created by specific statutory enactment and appointed to function on a continuing basis for the study of the problems arising in a specified functional or program area of state government and to provide recommendations and policy alternatives.

(8) “Committee” or “task force” means an advisory body created without specific statutory enactment for a time not to exceed 1 year or created by specific statutory enactment for a time not to exceed 3 years and appointed to study a specific problem and recommend a solution or policy alternative with respect to that problem. Its existence terminates upon the completion of its assignment.

(9) “Coordinating council” means an interdepartmental advisory body created by law to coordinate programs and activities for which one department has primary responsibility but in which one or more other departments have an interest.

(10) “Commission,” unless otherwise required by the State Constitution, means a body created by specific statutory enactment within a department, the office of the Governor, or the Executive Office of the Governor and exercising limited quasi-legislative or quasi-judicial powers, or both, independently of the head of the department or the Governor.

(11) “Agency,” as the context requires, means an official, officer, commission, authority, council, committee, department, division, bureau, board, section, or another unit or entity of government.

(12) “Board of trustees,” except with reference to the board created in chapter 253, means a board created by specific statutory enactment and appointed to function adjunctively to a department, the Governor, or the Executive Office of the Governor to administer public property or a public program.

(13) “To serve at the pleasure” means the appointee serves in the office until removed by the appointing authority. Consistent with the allotment of executive authority under ss. 1 and 6, Art. IV of the State Constitution, an appointee serving at the pleasure of the appointing authority generally remains subject to the direction and supervision of the appointing authority.

History.—s. 3, ch. 69-106; s. 2, ch. 82-46; s. 5, ch. 83-217; s. 2, ch. 94-235; s. 3, ch. 2000-258; s. 5, ch. 2012-116.



20.04 - Structure of executive branch.

20.04 Structure of executive branch.—The executive branch of state government is structured as follows:

(1) The department is the principal administrative unit of the executive branch. Each department must bear a title beginning with the words “State of Florida” and continuing with “Department of  .”

(2) For field operations, departments may establish district or area offices that combine division, bureau, section, and subsection functions.

(3) For their internal structure, all departments, except for the Department of Financial Services, the Department of Children and Families, the Department of Corrections, the Department of Management Services, the Department of Revenue, and the Department of Transportation, must adhere to the following standard terms:

(a) The principal unit of the department is the “division.” Each division is headed by a “director.”

(b) The principal unit of the division is the “bureau.” Each bureau is headed by a “chief.”

(c) The principal unit of the bureau is the “section.” Each section is headed by an “administrator.”

(d) If further subdivision is necessary, sections may be divided into “subsections,” which are headed by “supervisors.”

(4) Within the Department of Children and Families there are organizational units called “circuits” and “regions.” Each circuit is aligned geographically with each judicial circuit, and each region comprises multiple circuits which are in geographical proximity to each other.

(5) Within the Department of Corrections the principal policy and program development unit of the department is the “office.” Each “office” is headed by a director.

(6) Within the Department of Transportation the principal policy and program development unit of the department is the “office.” Each “office” is headed by a director.

(7)(a) Unless specifically authorized by law, the head of a department may not reallocate duties and functions specifically assigned by law to a specific unit of the department. Those functions or agencies assigned generally to the department without specific designation to a unit of the department may be allocated and reallocated to a unit of the department at the discretion of the head of the department.

(b) Within the limitations of this subsection, the head of the department may recommend the establishment of additional divisions, bureaus, sections, and subsections of the department to promote efficient and effective operation of the department. However, additional divisions, or offices in the Department of Children and Families, the Department of Corrections, and the Department of Transportation, may be established only by specific statutory enactment. New bureaus, sections, and subsections of departments may be initiated by a department and established as recommended by the Department of Management Services and approved by the Executive Office of the Governor, or may be established by specific statutory enactment.

(c) For the purposes of such recommendations and approvals, the Department of Management Services and the Executive Office of the Governor, respectively, must adopt and apply specific criteria for assessing the appropriateness of all reorganization requests from agencies. The criteria must be applied to future agency requests for reorganization and must be used to review the appropriateness of bureaus currently in existence. Any current bureau that does not meet the criteria for a bureau must be reorganized into a section or other appropriate unit.

(8) The Executive Office of the Governor must maintain a current organizational chart of each agency of the executive branch, which must identify all divisions, bureaus, units, and subunits of the agency. Agencies must submit such organizational charts in accordance with guidelines established by the Executive Office of the Governor.

History.—s. 4, ch. 69-106; s. 1, ch. 70-384; s. 1, ch. 75-48; s. 5, ch. 75-49; s. 1, ch. 75-275; s. 2, ch. 77-147; s. 2, ch. 78-95; s. 1, ch. 79-3; ss. 28, 61, ch. 79-190; s. 1, ch. 83-230; s. 11, ch. 85-318; s. 1, ch. 88-215; s. 1, ch. 88-235; s. 1, ch. 88-290; s. 2, ch. 91-158; s. 7, ch. 92-279; s. 55, ch. 92-326; s. 3, ch. 94-235; ss. 1, 15, ch. 95-272; ss. 2, 3, ch. 96-403; s. 1, ch. 97-287; s. 2, ch. 97-296; s. 3, ch. 99-155; s. 1, ch. 2000-139; s. 1, ch. 2002-404; s. 67, ch. 2003-261; s. 1, ch. 2012-84; ss. 7, 8, 56, ch. 2012-119.



20.05 - Heads of departments; powers and duties.

20.05 Heads of departments; powers and duties.—

(1) Each head of a department, subject to the allotment of executive power under Article IV of the State Constitution, and except as otherwise provided by law, must:

(a) Plan, direct, coordinate, and execute the powers, duties, and functions vested in that department or vested in a division, bureau, or section of that department; powers and duties assigned or transferred to a division, bureau, or section of the department must not be construed to limit this authority and this responsibility;

(b) Have authority, without being relieved of responsibility, to execute any of the powers, duties, and functions vested in the department or in any administrative unit thereof through administrative units and through assistants and deputies designated by the head of the department from time to time, unless the head of the department is explicitly required by law to perform the same without delegation;

(c) Compile annually a comprehensive program budget reporting all program and fiscal matters related to the operation of his or her department, including each program, subprogram, and activity, and other matters as required by law;

(d) Reimburse the members of advisory bodies, commissions, and boards of trustees for their actual and necessary expenses incurred in the performance of their duties in accordance with s. 112.061;

(e) Subject to the requirements of chapter 120, exercise existing authority to adopt rules pursuant and limited to the powers, duties, and functions transferred to the department;

(f) Exercise authority on behalf of the department to accept gifts, grants, bequests, loans, and endowments for purposes consistent with the powers, duties, and functions of the department. All such funds must be deposited in the State Treasury and appropriated by the Legislature for the purposes for which they were received by the department;

(g) If a department is under the direct supervision of a board, including a board consisting of the Governor and Cabinet, however designated, employ an executive director to serve at its pleasure; and

(h) Make recommendations concerning more effective internal structuring of the department to the Legislature. Unless otherwise required by law, such recommendations must be provided to the Legislature at least 30 days before the first day of the regular session at which they are to be considered, when practicable.

(2) The appointment of a secretary appointed by the Governor to serve as the head of a department must be confirmed by the Senate.

(3) The Governor may assign the Lieutenant Governor, without Senate confirmation, the duty of serving as the head of any one department, the head of which is a secretary appointed by the Governor, notwithstanding any qualifications for appointment as secretary of the department.

(4) Each head of a department may require any officer or employee of the department to give a bond for the faithful performance of his or her duties. The head of a department may determine the amount of the bond and must approve the bond. In determining the amount of the bond, the head of the department may consider the amount of money or property likely to be in custody of the officer or employee at any one time. The premiums for the bonds must be paid out of the funds of the department.

History.—s. 5, ch. 69-106; s. 2, ch. 74-256; s. 8, ch. 77-104; s. 4, ch. 94-235; s. 1314, ch. 95-147; s. 3, ch. 98-34; s. 6, ch. 2012-116.



20.051 - Review of programs.

20.051 Review of programs.—

(1) To achieve maximum efficiency and effectiveness of government as intended by s. 6, Art. IV of the State Constitution, and to promote quality management and accountability as required in s. 19, Art. III of the State Constitution, all programs, functions, and entities must be reviewed by the executive and the legislative branches. The review must identify and examine the purpose of each program, function, or entity to ensure that each program, function, or entity is administered in the most effective and efficient manner possible, and to assess the public benefit derived from the program, function, or entity. Reviews must determine whether the function, program, or entity:

(a) Serves an identifiable purpose that benefits the public and accomplishes the purpose for which it was created;

(b) Operates efficiently and effectively within its statutory framework, and whether there are any statutory changes that would likely increase the effectiveness and efficiency of the function, program, or entity;

(c) Is necessary to the public health, safety, or welfare, and what would be the effect of its abolition;

(d) Serves a beneficial purpose to state agencies in improving the effectiveness and efficiency of the operations of the state;

(e) Directly or indirectly increases or decreases the costs of any goods or services, and whether any identified increase in cost is more harmful to the state than any of the harm that could occur absent the function, program, or entity;

(f) Is situated within an organizational structure that promotes its efficient and effective administration and does not duplicate activities conducted in other agencies of the state; and

(g) Could be assigned to another state agency or to private enterprise, and if so, the most efficient way of doing so.

(2) Unless other criteria are specifically provided by law, any review of a function, program, or entity scheduled for repeal by law must be conducted in accordance with the criteria specified in subsection (1). In conducting a review of a function, program, or entity scheduled for repeal, the presumption is in favor of the repeal. The need for or benefits derived from a program, function, or entity subject to repeal and prior review must be compelling as measured by these criteria for the function, program, or entity to be continued.

History.—s. 5, ch. 94-235.



20.052 - Advisory bodies, commissions, boards; establishment.

20.052 Advisory bodies, commissions, boards; establishment.—Each advisory body, commission, board of trustees, or any other collegial body created by specific statutory enactment as an adjunct to an executive agency must be established, evaluated, or maintained in accordance with the following provisions:

(1) It may be created only when it is found to be necessary and beneficial to the furtherance of a public purpose.

(2) It must be terminated by the Legislature when it is no longer necessary and beneficial to the furtherance of a public purpose. The executive agency to which the advisory body, commission, board of trustees, or other collegial body is made an adjunct must advise the Legislature at the time the advisory body, commission, board of trustees, or other collegial body ceases to be essential to the furtherance of a public purpose.

(3) The Legislature and the public must be kept informed of the numbers, purposes, memberships, activities, and expenses of advisory bodies, commissions, boards of trustees, and other collegial bodies established as adjuncts to executive agencies.

(4) An advisory body, commission, board of trustees, and other collegial body may not be created or reestablished unless:

(a) It meets a statutorily defined purpose;

(b) Its powers and responsibilities conform with the definitions for governmental units in s. 20.03;

(c) Its members, unless expressly provided otherwise in the State Constitution, are appointed for 4-year staggered terms; and

(d) Its members, unless expressly provided otherwise by specific statutory enactment, serve without additional compensation or honorarium, and are authorized to receive only per diem and reimbursement for travel expenses as provided in s. 112.061.

(5)(a) The private citizen members of an advisory body that is adjunct to an executive agency must be appointed by the Governor, the head of the department, the executive director of the department, or a Cabinet officer.

(b) The private citizen members of a commission or board of trustees that is adjunct to an executive agency must be appointed by the Governor unless otherwise provided by law, must be confirmed by the Senate, and must be subject to the dual-office-holding prohibition of s. 5(a), Art. II of the State Constitution.

(c) Unless an exemption is otherwise specifically provided by law, all meetings of an advisory body, commission, board of trustees, or other collegial body adjunct to an executive agency are public meetings under s. 286.011. Minutes, including a record of all votes cast, must be maintained for all meetings.

(d) If an advisory body, commission, board of trustees, or other collegial body that is adjunct to an executive agency is abolished, its records must be appropriately stored, within 30 days after the effective date of its abolition, by the executive agency to which it was adjunct, and any property assigned to it must be reclaimed by the executive agency. The advisory body, commission, board of trustees, or other collegial body may not perform any activities after the effective date of its abolition.

(6) This section does not affect the right to institute or prosecute any cause of action by or against an abolished advisory body, commission, board of trustees, or other collegial body that was adjunct to an executive agency if the cause of the action accrued before the date it was abolished. Any cause of action pending on the date the advisory body, commission, board of trustees, or other collegial body is abolished, or instituted thereafter, must be prosecuted or defended in the name of the state by the Department of Legal Affairs.

History.—s. 6, ch. 94-235.



20.055 - Agency inspectors general.

20.055 Agency inspectors general.—

(1) As used in this section, the term:

(a) “Agency head” means the Governor, a Cabinet officer, or a secretary or executive director as those terms are defined in s. 20.03, the chair of the Public Service Commission, the Director of the Office of Insurance Regulation of the Financial Services Commission, the Director of the Office of Financial Regulation of the Financial Services Commission, the board of directors of the Florida Housing Finance Corporation, the executive director of the Office of Early Learning, and the Chief Justice of the State Supreme Court.

(b) “Entities contracting with the state” means for-profit and not-for-profit organizations or businesses that have a legal existence, such as corporations or partnerships, as opposed to natural persons, which have entered into a relationship with a state agency to provide for consideration certain goods or services to the state agency or on behalf of the state agency. The relationship may be evidenced by payment by warrant or purchasing card, contract, purchase order, provider agreement, or other such mutually agreed upon relationship. The term does not apply to entities that are the subject of audits or investigations conducted pursuant to ss. 112.3187-112.31895 or s. 409.913 or which are otherwise confidential and exempt under s. 119.07.

(c) “Individuals substantially affected” means natural persons who have established a real and sufficiently immediate injury in fact due to the findings, conclusions, or recommendations of a final report of a state agency inspector general, who are the subject of the audit or investigation, and who do not have or are not currently afforded an existing right to an independent review process. The term does not apply to employees of the state, including career service, probationary, other personal service, Selected Exempt Service, and Senior Management Service employees; former employees of the state if the final report of the state agency inspector general relates to matters arising during a former employee’s term of state employment; or persons who are the subject of audits or investigations conducted pursuant to ss. 112.3187-112.31895 or s. 409.913 or which are otherwise confidential and exempt under s. 119.07.

(d) “State agency” means each department created pursuant to this chapter and the Executive Office of the Governor, the Department of Military Affairs, the Fish and Wildlife Conservation Commission, the Office of Insurance Regulation of the Financial Services Commission, the Office of Financial Regulation of the Financial Services Commission, the Public Service Commission, the Board of Governors of the State University System, the Florida Housing Finance Corporation, the Agency for State Technology, the Office of Early Learning, and the state courts system.

(2) An office of inspector general is established in each state agency to provide a central point for coordination of and responsibility for activities that promote accountability, integrity, and efficiency in government. It is the duty and responsibility of each inspector general, with respect to the state agency in which the office is established, to:

(a) Advise in the development of performance measures, standards, and procedures for the evaluation of state agency programs.

(b) Assess the reliability and validity of the information provided by the state agency on performance measures and standards, and make recommendations for improvement, if necessary, before submission of such information pursuant to s. 216.1827.

(c) Review the actions taken by the state agency to improve program performance and meet program standards and make recommendations for improvement, if necessary.

(d) Provide direction for, supervise, and coordinate audits, investigations, and management reviews relating to the programs and operations of the state agency, except that when the inspector general does not possess the qualifications specified in subsection (4), the director of auditing shall conduct such audits.

(e) Conduct, supervise, or coordinate other activities carried out or financed by that state agency for the purpose of promoting economy and efficiency in the administration of, or preventing and detecting fraud and abuse in, its programs and operations.

(f) Keep the agency head or, for state agencies under the jurisdiction of the Governor, the Chief Inspector General informed concerning fraud, abuses, and deficiencies relating to programs and operations administered or financed by the state agency, recommend corrective action concerning fraud, abuses, and deficiencies, and report on the progress made in implementing corrective action.

(g) Ensure effective coordination and cooperation between the Auditor General, federal auditors, and other governmental bodies with a view toward avoiding duplication.

(h) Review, as appropriate, rules relating to the programs and operations of such state agency and make recommendations concerning their impact.

(i) Ensure that an appropriate balance is maintained between audit, investigative, and other accountability activities.

(j) Comply with the General Principles and Standards for Offices of Inspector General as published and revised by the Association of Inspectors General.

(3)(a)1. For state agencies under the jurisdiction of the Cabinet or the Governor and Cabinet, the inspector general shall be appointed by the agency head. For state agencies under the jurisdiction of the Governor, the inspector general shall be appointed by the Chief Inspector General. The agency head or Chief Inspector General shall notify the Governor in writing of his or her intention to hire the inspector general at least 7 days before an offer of employment. The inspector general shall be appointed without regard to political affiliation.

2. Within 60 days after a vacancy or anticipated vacancy in the position of inspector general, the agency head or, for agencies under the jurisdiction of the Governor, the Chief Inspector General, shall initiate a national search for an inspector general and shall set the salary of the inspector general. In the event of a vacancy in the position of inspector general, the agency head or, for agencies under the jurisdiction of the Governor, the Chief Inspector General, may appoint other office of inspector general management personnel as interim inspector general until such time as a successor inspector general is appointed.

3. A former or current elected official may not be appointed inspector general within 5 years after the end of such individual’s period of service. This restriction does not prohibit the reappointment of a current inspector general.

(b) The inspector general shall report to and be under the general supervision of the agency head and is not subject to supervision by any other employee of the state agency in which the office is established. For state agencies under the jurisdiction of the Governor, the inspector general shall be under the general supervision of the agency head for administrative purposes, shall report to the Chief Inspector General, and may hire and remove staff within the office of the inspector general in consultation with the Chief Inspector General but independently of the agency.

(c) For state agencies under the jurisdiction of the Cabinet or the Governor and Cabinet, the inspector general may be removed from office by the agency head. For state agencies under the jurisdiction of the Governor, the inspector general may only be removed from office by the Chief Inspector General for cause, including concerns regarding performance, malfeasance, misfeasance, misconduct, or failure to carry out his or her duties under this section. The Chief Inspector General shall notify the Governor in writing of his or her intention to remove the inspector general at least 21 days before the removal. For state agencies under the jurisdiction of the Governor and Cabinet, the agency head shall notify the Governor and Cabinet in writing of his or her intention to remove the inspector general at least 21 days before the removal. If the inspector general disagrees with the removal, the inspector general may present objections in writing to the Governor within the 21-day period.

(d) The Governor, the Governor and Cabinet, the agency head, or agency staff may not prevent or prohibit the inspector general from initiating, carrying out, or completing any audit or investigation.

(4)(a) To ensure that state agency audits are performed in accordance with applicable auditing standards, the inspector general or the director of auditing within the inspector general’s office shall possess the following qualifications:

1. A bachelor’s degree from an accredited college or university with a major in accounting, or with a major in business which includes five courses in accounting, and 5 years of experience as an internal auditor or independent postauditor, electronic data processing auditor, accountant, or any combination thereof. The experience shall at a minimum consist of audits of units of government or private business enterprises, operating for profit or not for profit; or

2. A master’s degree in accounting, business administration, or public administration from an accredited college or university and 4 years of experience as required in subparagraph 1.; or

3. A certified public accountant license issued pursuant to chapter 473 or a certified internal audit certificate issued by the Institute of Internal Auditors or earned by examination, and 4 years of experience as required in subparagraph 1.

(b) For agencies under the jurisdiction of the Governor, the inspector general shall be selected on the basis of integrity, leadership capability, and experience in accounting, auditing, financial analysis, law, management analysis, program evaluation, public administration, investigation, criminal justice administration, or other closely related field. The inspector general is subject to a level 2 background screening pursuant to chapter 435. The inspector general shall have a 4-year degree from an accredited institution of higher learning or have at least 5 years of experience in at least one of the following areas:

1. Inspector general.

2. Supervisory experience in an office of inspector general or an investigative public agency similar to an office of inspector general.

3. Local, state, or federal law enforcement officer.

4. Local, state, or federal court judge.

5. Senior-level auditor or comptroller.

6. The administration and management of complex audits and investigations.

7. Managing programs for prevention, examination, detection, elimination of fraud, waste, abuse, mismanagement, malfeasance, or misconduct in government or other organizations.

An advanced degree in law, accounting, public administration, or other relevant field may substitute for 1 year of required experience.

(c) The inspector general shall possess at appointment, or obtain within the first year after appointment, a certification from the Association of Inspectors General as a certified inspector general. The inspector general must have one or more other professional certifications, such as certified inspector general investigator, certified inspector general auditor, certified public accountant, certified internal auditor, certified governmental financial manager, or certified fraud examiner, certified financial crimes investigator or other related certification, or be a licensed attorney.

(d) The inspector general may not hold, or be a candidate for, an elective office of the state or a municipality, county, or other political subdivision of the state while inspector general, and a current officer or employee of an office of inspector general may not hold, or be a candidate for, an elective office of the state or a municipality, county, or other political subdivision of the state. The inspector general may not hold office in a political party or political committee. An employee of an office of inspector general may not hold office in a political party or political committee while employed in the office of inspector general.

(5) It is the duty of every state officer, employee, agency, special district, board, commission, contractor, and subcontractor to cooperate with the inspector general in any investigation, audit, inspection, review, or hearing pursuant to this section. Beginning July 1, 2015, each contract, bid, proposal, and application or solicitation for a contract shall contain a statement that the corporation, partnership, or person understands and will comply with this subsection.

(6) In carrying out the auditing duties and responsibilities of this act, each inspector general shall review and evaluate internal controls necessary to ensure the fiscal accountability of the state agency. The inspector general shall conduct financial, compliance, electronic data processing, and performance audits of the agency and prepare audit reports of his or her findings. The scope and assignment of the audits shall be determined by the inspector general; however, the agency head may at any time request the inspector general to perform an audit of a special program, function, or organizational unit. The performance of the audit shall be under the direction of the inspector general, except that if the inspector general does not possess the qualifications specified in subsection (4), the director of auditing shall perform the functions listed in this subsection.

(a) Such audits shall be conducted in accordance with the current International Standards for the Professional Practice of Internal Auditing as published by the Institute of Internal Auditors, Inc., or, where appropriate, in accordance with generally accepted governmental auditing standards. All audit reports issued by internal audit staff shall include a statement that the audit was conducted pursuant to the appropriate standards.

(b) Audit workpapers and reports shall be public records to the extent that they do not include information which has been made confidential and exempt from the provisions of s. 119.07(1) pursuant to law. However, when the inspector general or a member of the staff receives from an individual a complaint or information that falls within the definition provided in s. 112.3187(5), the name or identity of the individual may not be disclosed to anyone else without the written consent of the individual, unless the inspector general determines that such disclosure is unavoidable during the course of the audit or investigation.

(c) The inspector general and the staff shall have access to any records, data, and other information of the state agency he or she deems necessary to carry out his or her duties. The inspector general may also request such information or assistance as may be necessary from the state agency or from any federal, state, or local government entity.

(d) At the conclusion of each audit, the inspector general shall submit preliminary findings and recommendations to the person responsible for supervision of the program function or operational unit who shall respond to any adverse findings within 20 working days after receipt of the preliminary findings. Such response and the inspector general’s rebuttal to the response shall be included in the final audit report.

(e) At the conclusion of an audit in which the subject of the audit is a specific entity contracting with the state or an individual substantially affected, if the audit is not confidential or otherwise exempt from disclosure by law, the inspector general shall, consistent with s. 119.07(1), submit the findings to the entity contracting with the state or the individual substantially affected, who shall be advised in writing that they may submit a written response within 20 working days after receipt of the findings. The response and the inspector general’s rebuttal to the response, if any, must be included in the final audit report.

(f) The inspector general shall submit the final report to the agency head, the Auditor General, and, for state agencies under the jurisdiction of the Governor, the Chief Inspector General.

(g) The Auditor General, in connection with the independent postaudit of the same agency pursuant to s. 11.45, shall give appropriate consideration to internal audit reports and the resolution of findings therein. The Legislative Auditing Committee may inquire into the reasons or justifications for failure of the agency head to correct the deficiencies reported in internal audits that are also reported by the Auditor General and shall take appropriate action.

(h) The inspector general shall monitor the implementation of the state agency’s response to any report on the state agency issued by the Auditor General or by the Office of Program Policy Analysis and Government Accountability. No later than 6 months after the Auditor General or the Office of Program Policy Analysis and Government Accountability publishes a report on the state agency, the inspector general shall provide a written response to the agency head or, for state agencies under the jurisdiction of the Governor, the Chief Inspector General on the status of corrective actions taken. The inspector general shall file a copy of such response with the Legislative Auditing Committee.

(i) The inspector general shall develop long-term and annual audit plans based on the findings of periodic risk assessments. The plan, where appropriate, should include postaudit samplings of payments and accounts. The plan shall show the individual audits to be conducted during each year and related resources to be devoted to the respective audits. The Chief Financial Officer, to assist in fulfilling the responsibilities for examining, auditing, and settling accounts, claims, and demands pursuant to s. 17.03(1), and examining, auditing, adjusting, and settling accounts pursuant to s. 17.04, may use audits performed by the inspectors general and internal auditors. For state agencies under the jurisdiction of the Governor, the audit plans shall be submitted to the Chief Inspector General. The plan shall be submitted to the agency head for approval. A copy of the approved plan shall be submitted to the Auditor General.

(7) In carrying out the investigative duties and responsibilities specified in this section, each inspector general shall initiate, conduct, supervise, and coordinate investigations designed to detect, deter, prevent, and eradicate fraud, waste, mismanagement, misconduct, and other abuses in state government. For these purposes, each inspector general shall:

(a) Receive complaints and coordinate all activities of the agency as required by the Whistle-blower’s Act pursuant to ss. 112.3187-112.31895.

(b) Receive and consider the complaints which do not meet the criteria for an investigation under the Whistle-blower’s Act and conduct, supervise, or coordinate such inquiries, investigations, or reviews as the inspector general deems appropriate.

(c) Report expeditiously to the Department of Law Enforcement or other law enforcement agencies, as appropriate, whenever the inspector general has reasonable grounds to believe there has been a violation of criminal law.

(d) Conduct investigations and other inquiries free of actual or perceived impairment to the independence of the inspector general or the inspector general’s office. This shall include freedom from any interference with investigations and timely access to records and other sources of information.

(e) At the conclusion of each investigation in which the subject of the investigation is a specific entity contracting with the state or an individual substantially affected as defined by this section, and if the investigation is not confidential or otherwise exempt from disclosure by law, the inspector general shall, consistent with s. 119.07(1), submit findings to the subject that is a specific entity contracting with the state or an individual substantially affected, who shall be advised in writing that they may submit a written response within 20 working days after receipt of the findings. Such response and the inspector general’s rebuttal to the response, if any, shall be included in the final investigative report.

(f) Submit in a timely fashion final reports on investigations conducted by the inspector general to the agency head, except for whistle-blower’s investigations, which shall be conducted and reported pursuant to s. 112.3189.

(8)(a) Except as provided in paragraph (b), each inspector general shall, not later than September 30 of each year, prepare an annual report summarizing the activities of the office during the immediately preceding state fiscal year.

(b) The inspector general of the Florida Housing Finance Corporation shall, not later than 90 days after the end of each fiscal year, prepare an annual report summarizing the activities of the office of inspector general during the immediately preceding fiscal year.

(c) The final reports prepared pursuant to paragraphs (a) and (b) shall be provided to the heads of the respective agencies and, for state agencies under the jurisdiction of the Governor, the Chief Inspector General. Such reports shall include, but need not be limited to:

1. A description of activities relating to the development, assessment, and validation of performance measures.

2. A description of significant abuses and deficiencies relating to the administration of programs and operations of the agency disclosed by investigations, audits, reviews, or other activities during the reporting period.

3. A description of the recommendations for corrective action made by the inspector general during the reporting period with respect to significant problems, abuses, or deficiencies identified.

4. The identification of each significant recommendation described in previous annual reports on which corrective action has not been completed.

5. A summary of each audit and investigation completed during the reporting period.

(9) The inspector general in each state agency shall provide to the agency head, upon receipt, all written complaints concerning the duties and responsibilities in this section or any allegation of misconduct related to the office of the inspector general or its employees, if received from subjects of audits or investigations who are individuals substantially affected or entities contracting with the state, as defined in this section. For state agencies under the jurisdiction of the Governor, the inspector general shall also provide the complaint to the Chief Inspector General.

(10) Each agency inspector general shall, to the extent both necessary and practicable, include on his or her staff individuals with electronic data processing auditing experience.

History.—ss. 1, 2, ch. 86-131; s. 1, ch. 87-30; ss. 1, 4, ch. 90-247; s. 18, ch. 91-282; s. 2, ch. 91-285; s. 7, ch. 94-235; s. 1, ch. 94-340; s. 1315, ch. 95-147; s. 8, ch. 95-153; s. 8, ch. 95-312; s. 5, ch. 96-406; s. 15, ch. 98-73; s. 62, ch. 99-245; s. 2, ch. 2001-124; s. 21, ch. 2001-266; s. 68, ch. 2003-261; s. 2, ch. 2004-41; s. 1, ch. 2007-217; s. 1, ch. 2008-183; s. 1, ch. 2011-189; s. 2, ch. 2014-144; s. 5, ch. 2014-221; s. 1, ch. 2015-173.



20.057 - Interagency agreements to delete duplication of inspections.

20.057 Interagency agreements to delete duplication of inspections.—

(1) The Governor shall direct any department, the head of which is an officer or board appointed by and serving at the pleasure of the Governor, to enter into an interagency agreement to eliminate duplication of inspections among departments that inspect the same type of facility or structure. Parties to the agreement may include departments headed by a Cabinet officer, the Governor and Cabinet, or a collegial body. The agreement shall:

(a) Authorize agents of one department to conduct inspections required to be performed by another department.

(b) Specify that agents of the department conducting the inspection have all powers relative to the inspection as the agents of the department on whose behalf the inspection is being conducted.

(c) Require that agents of the department conducting the inspection have sufficient knowledge of statutory and administrative inspection requirements to conduct a proper inspection.

(d) Specify that the departments entering into the agreement may not charge or accept funds with respect to duties performed under the agreement which are in excess of the direct costs of conducting the inspections.

(2) Before taking effect, an agreement entered into under this section must be approved by the Governor. Inspections conducted under an agreement are sufficient for enforcement purposes pursuant to the agreement or as otherwise provided by law.

History.—s. 10, ch. 91-429; s. 32, ch. 2010-102.



20.058 - Citizen support and direct-support organizations.

20.058 Citizen support and direct-support organizations.—

(1) By August 1 of each year, a citizen support organization or direct-support organization created or authorized pursuant to law or executive order and created, approved, or administered by an agency, shall submit the following information to the appropriate agency:

(a) The name, mailing address, telephone number, and website address of the organization.

(b) The statutory authority or executive order pursuant to which the organization was created.

(c) A brief description of the mission of, and results obtained by, the organization.

(d) A brief description of the plans of the organization for the next 3 fiscal years.

(e) A copy of the organization’s code of ethics.

(f) A copy of the organization’s most recent federal Internal Revenue Service Return of Organization Exempt from Income Tax form (Form 990).

(2) Each agency receiving information from a citizen support organization or direct-support organization pursuant to subsection (1) shall make such information available to the public through the agency’s website. If the organization maintains a website, the agency’s website must provide a link to the organization’s website.

(3) By August 15 of each year, each agency shall report to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Office of Program Policy Analysis and Government Accountability the information provided by each citizen support organization and direct-support organization. The report must also include a recommendation by the agency, with supporting rationale, to continue, terminate, or modify the agency’s association with each organization.

(4) Any contract between an agency and a citizen support organization or direct-support organization must be contingent upon the organization’s submission and posting of information pursuant to subsections (1) and (2). If an organization fails to submit the required information for 2 consecutive years, the agency head shall terminate any contract between the agency and the organization.

(5) A law creating, or authorizing the creation of, a citizen support organization or a direct-support organization must state that the creation of or authorization for the organization is repealed on October 1 of the 5th year after enactment, unless reviewed and saved from repeal through reenactment by the Legislature. Citizen support organizations and direct-support organizations in existence on July 1, 2014, must be reviewed by the Legislature by July 1, 2019.

History.—s. 3, ch. 2014-96.



20.06 - Method of reorganization.

20.06 Method of reorganization.—The executive branch of state government shall be reorganized by transferring the specified agencies, programs, and functions to other specified departments, commissions, or offices. Such a transfer does not affect the validity of any judicial or administrative proceeding pending on the day of the transfer, and any agency or department to which are transferred the powers, duties, and functions relating to the pending proceeding must be substituted as a party in interest for the proceeding. The transfers provided herein are intended to supplement but not supplant the requirements of s. 6, Art. III of the State Constitution. The definitions provided in s. 20.03 apply to this section, and the types of transfers are defined as follows:

(1) TYPE ONE TRANSFER.—A type one transfer is the transferring intact of an existing agency or department so that the agency or department becomes a unit of another agency or a department. Any agency or department transferred to another agency or department by a type one transfer will exercise its powers, duties, and functions as prescribed by law, subject to review and approval by, and under the direct supervision of, the head of the agency or department to which the transfer is made, unless otherwise provided by law. Any agency or department transferred by a type one transfer has all its statutory powers, duties, and functions, and its records, personnel, property, and unexpended balances of appropriations, allocations, or other funds transferred to the agency or department to which it is transferred. The transfer of segregated funds must be made in such manner that the relation between program and revenue source as provided by law is retained. Unless otherwise provided by law, the administrative rules of any agency or department involved in the transfer which are in effect immediately before the transfer remain in effect until specifically changed in the manner provided by law.

(2) TYPE TWO TRANSFER.—A type two transfer is the merging into another agency or department of an existing agency or department or a program, activity, or function thereof or, if certain identifiable units or subunits, programs, activities, or functions are removed from the existing agency or department, or are abolished, it is the merging into an agency or department of the existing agency or department with the certain identifiable units or subunits, programs, activities, or functions removed therefrom or abolished.

(a) Any agency or department or a program, activity, or function thereof transferred by a type two transfer has all its statutory powers, duties, and functions, and its records, personnel, property, and unexpended balances of appropriations, allocations, or other funds, except those transferred elsewhere or abolished, transferred to the agency or department to which it is transferred, unless otherwise provided by law. The transfer of segregated funds must be made in such a manner that the relation between program and revenue source as provided by law is retained.

(b) Unless otherwise provided by law, the head of the agency or department to which an existing agency or department or a program, activity, or function thereof is transferred is authorized to establish units or subunits to which the agency or department is assigned, and to assign administrative authority for identifiable programs, activities, or functions, to the extent authorized in this chapter.

(c) Unless otherwise provided by law, the administrative rules of any agency or department involved in the transfer which are in effect immediately before the transfer remain in effect until specifically changed in the manner provided by law.

History.—s. 6, ch. 69-106; s. 1, ch. 79-36; s. 12, ch. 94-235.



20.10 - Department of State.

20.10 Department of State.—There is created a Department of State.

(1) The head of the Department of State is the Secretary of State. The Secretary of State shall be appointed by the Governor, subject to confirmation by the Senate, and shall serve at the pleasure of the Governor. The Secretary of State shall perform the functions conferred by the State Constitution upon the custodian of state records.

(2) The following divisions of the Department of State are established:

(a) Division of Elections.

(b) Division of Historical Resources.

(c) Division of Corporations.

(d) Division of Library and Information Services.

(e) Division of Cultural Affairs.

(f) Division of Administration.

(3) The Department of State may adopt rules pursuant to ss. 120.536(1) and 120.54 to administer the provisions of law conferring duties upon the department.

History.—s. 10, ch. 69-106; s. 1, ch. 70-329; s. 3, ch. 71-355; s. 1, ch. 74-272; s. 15, ch. 75-22; ss. 1, 2, 3, ch. 77-122; s. 3, ch. 79-164; s. 1, ch. 80-391; s. 3, ch. 86-163; s. 4, ch. 2000-258; ss. 1, 2, ch. 2001-75; s. 2, ch. 2002-295.



20.104 - Clearing Funds Trust Fund.

20.104 Clearing Funds Trust Fund.—

(1) The Clearing Funds Trust Fund is created within the Department of State.

(2) The trust fund is established for use as a depository for funds to account for collections pending distribution to lawful recipients. Funds shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

History.—s. 1, ch. 2010-16; s. 2, ch. 2013-8.



20.105 - Federal Grants Trust Fund.

20.105 Federal Grants Trust Fund.—

(1) The Federal Grants Trust Fund is created within the Department of State.

(2) The trust fund is established for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues from federal sources. Moneys to be credited to the trust fund shall consist of grants and funding from the Federal Government, interest earnings, and cash advances from other trust funds. Funds shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

History.—s. 1, ch. 2010-17; s. 2, ch. 2013-6.



20.106 - Land Acquisition Trust Fund within Department of State.

20.106 Land Acquisition Trust Fund within Department of State.—

(1) The Land Acquisition Trust Fund is created within the Department of State. The trust fund is established for use as a depository for funds received from the Land Acquisition Trust Fund within the Department of Environmental Protection and for expenditure of such funds for the purposes set forth in s. 28, Art. X of the State Constitution.

(2) The Department of State must maintain the integrity of such moneys transferred from the Department of Environmental Protection. Any transferred moneys available from reversions or reductions in budget authority shall be transferred back to the Land Acquisition Trust Fund within the Department of Environmental Protection within 15 days after such reversion or reduction and shall be available for future appropriation for the purposes set forth in s. 28, Art. X of the State Constitution.

(3) If expenditures from the trust fund will result in state ownership of land or related property interests, title shall be vested in the Board of Trustees of the Internal Improvement Trust Fund as required under chapter 253. Such acquisition of land or related property interests shall be by voluntary, negotiated acquisition and, if title is to be vested in the Board of Trustees of the Internal Improvement Trust Fund, is subject to the acquisition procedures of s. 253.025. Acquisition costs include purchase prices and costs and fees associated with title work, surveys, and appraisals required to complete an acquisition. The Department of State or its designee shall manage such lands or related property interests in accordance with the purposes set forth in s. 28, Art. X of the State Constitution. Other uses, not contrary to such purposes, may be authorized.

(4) Moneys in the trust fund may not be invested as provided in s. 17.61, but shall be retained in the trust fund for investment with interest appropriated to the General Revenue Fund as provided in s. 17.57.

(5) In accordance with s. 19(f)(2), Art. III of the State Constitution, the Land Acquisition Trust Fund within the Department of State shall, unless terminated sooner, be terminated on July 1, 2019. Before its scheduled termination, the trust fund shall be reviewed as provided in s. 215.3206.

History.—s. 1, ch. 2015-231.



20.11 - Department of Legal Affairs.

20.11 Department of Legal Affairs.—There is created a Department of Legal Affairs. The head of the Department of Legal Affairs is the Attorney General.

History.—s. 11, ch. 69-106; ss. 1, 2, ch. 77-105.



20.111 - Operating Trust Fund.

20.111 Operating Trust Fund.—

(1) The Operating Trust Fund is created within the Department of Legal Affairs.

(2) The fund is established for use as a depository for funds to be used for program operations funded by program revenues. Funds shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

History.—s. 1, ch. 2007-10; s. 2, ch. 2011-21.



20.112 - Federal Grants Trust Fund; Department of Legal Affairs.

20.112 Federal Grants Trust Fund; Department of Legal Affairs.—

(1) The Federal Grants Trust Fund is created within the Department of Legal Affairs.

(2) The trust fund is established for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues from federal sources. Moneys to be credited to the trust fund shall consist of grants and funding from the Federal Government, interest earnings, and cash advances from other trust funds. Funds shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

History.—s. 1, ch. 2007-11; s. 2, ch. 2011-20.



20.121 - Department of Financial Services.

20.121 Department of Financial Services.—There is created a Department of Financial Services.

(1) DEPARTMENT HEAD.—The head of the Department of Financial Services is the Chief Financial Officer who may also be known as the Treasurer.

(2) DIVISIONS.—The Department of Financial Services shall consist of the following divisions and office:

(a) The Division of Accounting and Auditing.

(b) The Division of Consumer Services.

(c) The Division of Funeral, Cemetery, and Consumer Services.

(d) The Division of Insurance Agent and Agency Services.

(e) The Division of Investigative and Forensic Services which shall function as a criminal justice agency for purposes of ss. 943.045-943.08. The division may conduct investigations within or outside of this state as it deems necessary. If, during an investigation, the division has reason to believe that any criminal law of this state has or may have been violated, it shall refer any records tending to show such violation to state or federal law enforcement or prosecutorial agencies and shall provide investigative assistance to those agencies as required. The division shall include the following bureaus and office:

1. The Bureau of Forensic Services;

2. The Bureau of Fire and Arson Investigations; and

3. The Office of Fiscal Integrity, which shall have a separate budget.

(f) The Division of Public Assistance Fraud.

(g) The Division of Rehabilitation and Liquidation.

(h) The Division of Risk Management.

(i) The Division of State Fire Marshal.

(j) The Division of Treasury, which shall include a Bureau of Deferred Compensation responsible for administering the Government Employees Deferred Compensation Plan established under s. 112.215 for state employees.

(k) The Division of Unclaimed Property.

(l) The Division of Workers’ Compensation.

(m) The Division of Administration.

(n) The Office of Insurance Consumer Advocate.

(3) FINANCIAL SERVICES COMMISSION.—Effective January 7, 2003, there is created within the Department of Financial Services the Financial Services Commission, composed of the Governor, the Attorney General, the Chief Financial Officer, and the Commissioner of Agriculture, which shall for purposes of this section be referred to as the commission. Commission members shall serve as agency head of the Financial Services Commission. The commission shall be a separate budget entity and shall be exempt from the provisions of s. 20.052. Commission action shall be by majority vote consisting of at least three affirmative votes. The commission shall not be subject to control, supervision, or direction by the Department of Financial Services in any manner, including purchasing, transactions involving real or personal property, personnel, or budgetary matters.

(a) Structure.—The major structural unit of the commission is the office. Each office shall be headed by a director. The following offices are established:

1. The Office of Insurance Regulation, which shall be responsible for all activities concerning insurers and other risk bearing entities, including licensing, rates, policy forms, market conduct, claims, issuance of certificates of authority, solvency, viatical settlements, premium financing, and administrative supervision, as provided under the insurance code or chapter 636. The head of the Office of Insurance Regulation is the Director of the Office of Insurance Regulation, who may also be known as the Commissioner of Insurance Regulation.

2. The Office of Financial Regulation, which shall be responsible for all activities of the Financial Services Commission relating to the regulation of banks, credit unions, other financial institutions, finance companies, and the securities industry. The head of the office is the Director of the Office of Financial Regulation, who may also be known as the Commissioner of Financial Regulation. The Office of Financial Regulation shall include a Bureau of Financial Investigations, which shall function as a criminal justice agency for purposes of ss. 943.045-943.08 and shall have a separate budget. The bureau may conduct investigations within or outside this state as the bureau deems necessary to aid in the enforcement of this section. If, during an investigation, the office has reason to believe that any criminal law of this state has or may have been violated, the office shall refer any records tending to show such violation to state or federal law enforcement or prosecutorial agencies and shall provide investigative assistance to those agencies as required.

(b) Organization.—The commission shall establish by rule any additional organizational structure of the offices. It is the intent of the Legislature to provide the commission with the flexibility to organize the offices in any manner they determine appropriate to promote both efficiency and accountability.

(c) Powers.—Commission members shall serve as the agency head for purposes of rulemaking under ss. 120.536-120.565 by the commission and all subunits of the commission. Each director is agency head for purposes of final agency action under chapter 120 for all areas within the regulatory authority delegated to the director’s office.

(d) Appointment and qualifications of directors.—The commission shall appoint or remove each director by a majority vote consisting of at least three affirmative votes, with both the Governor and the Chief Financial Officer on the prevailing side. The minimum qualifications of the directors are as follows:

1. Prior to appointment as director, the Director of the Office of Insurance Regulation must have had, within the previous 10 years, at least 5 years of responsible private sector experience working full time in areas within the scope of the subject matter jurisdiction of the Office of Insurance Regulation or at least 5 years of experience as a senior examiner or other senior employee of a state or federal agency having regulatory responsibility over insurers or insurance agencies.

2. Prior to appointment as director, the Director of the Office of Financial Regulation must have had, within the previous 10 years, at least 5 years of responsible private sector experience working full time in areas within the subject matter jurisdiction of the Office of Financial Regulation or at least 5 years of experience as a senior examiner or other senior employee of a state or federal agency having regulatory responsibility over financial institutions, finance companies, or securities companies.

(e) Administrative support.—The offices shall have a sufficient number of attorneys, examiners, investigators, other professional personnel to carry out their responsibilities and administrative personnel as determined annually in the appropriations process. The Department of Financial Services shall provide administrative and information systems support to the offices.

(f) Records retention schedules.—The commission and the offices may destroy general correspondence files and also any other records that they deem no longer necessary to preserve in accordance with retention schedules and destruction notices established under rules of the Division of Library and Information Services, records and information management program, of the Department of State. Such schedules and notices relating to financial records of the commission and offices shall be subject to the approval of the Auditor General.

(g) Records storage.—The commission and offices may photograph, microphotograph, or reproduce on film such documents and records as they may select, in such manner that each page will be exposed in exact conformity with the original. After reproduction and filing, original documents and records may be destroyed in accordance with the provisions of paragraph (f).

(4) BOARD OF FUNERAL, CEMETERY, AND CONSUMER SERVICES.—The Board of Funeral, Cemetery, and Consumer Services is created within the Division of Funeral, Cemetery, and Consumer Services of the Department of Financial Services.

(5) TRANSITIONAL RULES.—Effective January 7, 2003, the rules of the Department of Banking and Finance and of the Department of Insurance that were in effect on January 6, 2003, shall become rules of the Department of Financial Services or the Financial Services Commission as is appropriate to the corresponding regulatory or constitutional function and shall remain in effect until specifically amended or repealed in the manner provided by law.

(6) STRATEGIC MARKETS RESEARCH AND ASSESSMENT UNIT.—The Strategic Markets Research and Assessment Unit is established within the Department of Financial Services. The Chief Financial Officer or his or her designee shall report on September 1, 2008, and quarterly thereafter, to the Cabinet, the President of the Senate, and the Speaker of the House of Representatives on the status of the state’s financial services markets. At a minimum, the report must include a summary of issues, trends, and threats that broadly impact the condition of the financial services industries, along with the effect of such conditions on financial institutions, the securities industries, other financial entities, and the credit market. The Chief Financial Officer shall also provide findings and recommendations regarding regulatory and policy changes to the Cabinet, the President of the Senate, and the Speaker of the House of Representatives.

History.—ss. 2, 4, ch. 2002-404; s. 69, ch. 2003-261; s. 134, ch. 2004-301; s. 1, ch. 2004-370; ss. 6, 147, ch. 2004-390; s. 2, ch. 2008-132; s. 7, ch. 2010-144; s. 3, ch. 2011-59; s. 1, ch. 2014-123; s. 3, ch. 2016-165.



20.14 - Department of Agriculture and Consumer Services.

20.14 Department of Agriculture and Consumer Services.—There is created a Department of Agriculture and Consumer Services.

(1) The head of the Department of Agriculture and Consumer Services is the Commissioner of Agriculture.

(2) The following divisions of the Department of Agriculture and Consumer Services are established:

(a) Administration.

(b) Agricultural Environmental Services.

(c) Animal Industry.

(d) Aquaculture.

(e) Consumer Services.

(f) Food Safety.

(g) Florida Forest Service.

(h) Fruit and Vegetables.

(i) Licensing.

(j) Marketing and Development.

(k) Plant Industry.

(l) Food, Nutrition, and Wellness.

(3) Bureaus may be established as deemed necessary to promote efficient and effective operation of the department, pursuant to s. 20.04.

History.—s. 14, ch. 69-106; s. 1, ch. 70-309; s. 1, ch. 71-196; ss. 1, 2, 3, ch. 77-108; s. 9, ch. 81-259; s. 1, ch. 84-165; s. 1, ch. 92-291; s. 9, ch. 99-245; s. 49, ch. 2001-89; s. 3, ch. 2002-295; s. 1, ch. 2008-107; s. 1, ch. 2011-56; ss. 1, 65, ch. 2011-206; s. 1, ch. 2012-67; s. 1, ch. 2012-190.



20.142 - Land Acquisition Trust Fund within Department of Agriculture and Consumer Services.

20.142 Land Acquisition Trust Fund within Department of Agriculture and Consumer Services.—

(1) The Land Acquisition Trust Fund is created within the Department of Agriculture and Consumer Services. The trust fund is established for use as a depository for funds received from the Land Acquisition Trust Fund within the Department of Environmental Protection and for expenditure of such funds for the purposes set forth in s. 28, Art. X of the State Constitution.

(2) The Department of Agriculture and Consumer Services must maintain the integrity of such moneys transferred from the Department of Environmental Protection. Any transferred moneys available from reversions or reductions in budget authority shall be transferred back to the Land Acquisition Trust Fund within the Department of Environmental Protection within 15 days after such reversion or reduction and shall be available for future appropriation for the purposes set forth in s. 28, Art. X of the State Constitution.

(3) If expenditures from the trust fund will result in state ownership of land or related property interests, title shall be vested in the Board of Trustees of the Internal Improvement Trust Fund as required under chapter 253. Such acquisition of land or related property interests shall be by voluntary, negotiated acquisition and, if title is to be vested in the Board of Trustees of the Internal Improvement Trust Fund, is subject to the acquisition procedures of s. 253.025. Acquisition costs shall include purchase prices and costs and fees associated with title work, surveys, and appraisals required to complete an acquisition. The Department of Agriculture and Consumer Services or its designee shall manage such lands or related property interests in accordance with the purposes set forth in s. 28, Art. X of the State Constitution. Other uses, not contrary to such purposes, may be authorized.

(4) Moneys in the trust fund may not be invested as provided in s. 17.61, but shall be retained in the trust fund for investment with interest appropriated to the General Revenue Fund as provided in s. 17.57.

(5) In accordance with s. 19(f)(2), Art. III of the State Constitution, the Land Acquisition Trust Fund within the Department of Agriculture and Consumer Services shall, unless terminated sooner, be terminated on July 1, 2019. Before its scheduled termination, the trust fund shall be reviewed as provided in s. 215.3206.

History.—s. 1, ch. 2015-230.



20.15 - Department of Education.

20.15 Department of Education.—There is created a Department of Education.

(1) STATE BOARD OF EDUCATION.—In accordance with s. 2, Art. IX of the State Constitution, the State Board of Education is a body corporate and must supervise the system of free public education as is provided by law. The State Board of Education is the head of the Department of Education.

(2) COMMISSIONER OF EDUCATION.—The Commissioner of Education is appointed by the State Board of Education and serves as the Executive Director of the Department of Education.

(3) DIVISIONS.—The following divisions of the Department of Education are established:

(a) Division of Florida Colleges.

(b) Division of Public Schools.

(c) Division of Career and Adult Education.

(d) Division of Vocational Rehabilitation.

(e) Division of Blind Services.

(f) Division of Accountability, Research, and Measurement.

(g) Division of Finance and Operations.

(h) Office of K-20 Articulation.

(i) The Office of Independent Education and Parental Choice, which must include the following offices:

1. The Office of Early Learning, which shall be administered by an executive director who is fully accountable to the Commissioner of Education. The executive director shall, pursuant to s. 1001.213, administer the early learning programs, including the school readiness program and the Voluntary Prekindergarten Education Program at the state level.

2. The Office of K-12 School Choice, which shall be administered by an executive director who is fully accountable to the Commissioner of Education.

(4) DIRECTORS.—The directors of all divisions shall be appointed by the commissioner subject to approval by the state board. The director of each division may be designated as “Deputy Commissioner” or “Chancellor.”

(5) POWERS AND DUTIES.—The State Board of Education and the Commissioner of Education shall assign to the divisions such powers, duties, responsibilities, and functions as are necessary to ensure the greatest possible coordination, efficiency, and effectiveness of education for students in K-20 education under the jurisdiction of the State Board of Education.

(6) COUNCILS AND COMMITTEES.—Notwithstanding anything contained in law to the contrary, the commissioner shall appoint all members of all councils and committees of the Department of Education, except the Commission for Independent Education and the Education Practices Commission.

(7) BOARDS.—Notwithstanding anything contained in law to the contrary, all members of the Florida College System institution boards of trustees must be appointed according to chapter 1001.

(8) SUPPORT SERVICES.—The Department of Education shall continue to provide support to the Board of Governors of the State University System. At a minimum, support services provided to the Board of Governors shall include accounting, printing, computer and Internet support, personnel and human resources support, support for accountability initiatives, and administrative support as needed for trust funds under the jurisdiction of the Board of Governors.

History.—s. 15, ch. 69-106; s. 33, ch. 75-48; s. 1, ch. 75-302; ss. 2, 3, ch. 77-123; s. 1, ch. 77-259; s. 104, ch. 79-222; s. 1, ch. 81-56; s. 10, ch. 81-259; s. 9, ch. 83-326; s. 106, ch. 84-336; s. 25, ch. 86-225; s. 1, ch. 87-76; s. 4, ch. 91-45; s. 1, ch. 91-182; s. 13, ch. 94-232; s. 1316, ch. 95-147; s. 51, ch. 95-280; ss. 2, 3, ch. 95-327; s. 72, ch. 97-190; s. 7, ch. 97-307; s. 14, ch. 98-281; s. 26, ch. 98-421; ss. 2, 42, ch. 99-240; s. 21, ch. 99-398; s. 52, ch. 2000-165; s. 2, ch. 2000-301; s. 3(7), ch. 2000-321; s. 4, ch. 2001-60; s. 1, ch. 2002-22; s. 881, ch. 2002-387; s. 1, ch. 2006-74; s. 2, ch. 2007-217; s. 1, ch. 2007-234; s. 1, ch. 2009-40; s. 1, ch. 2009-228; s. 12, ch. 2011-142; s. 2, ch. 2013-15; s. 2, ch. 2013-51; s. 20, ch. 2013-252.

Note.—Paragraph (3)(e) former s. 20.171(5)(c).



20.155 - Board of Governors of the State University System.

20.155 Board of Governors of the State University System.—

(1) GENERAL PROVISIONS.—The Board of Governors of the State University System is established by the State Constitution under s. 7, Art. IX and, accordingly, is granted rights and privileges equal to those of departments established under this chapter while preserving the Board of Governors’ constitutional designation and title.

(2) HEAD OF THE BOARD.—The head of the Board of Governors is the board with members appointed by the Governor as provided for in s. 7, Art. IX of the State Constitution.

(3) PERSONNEL.—The Board of Governors may appoint a Chancellor to aid the board in the implementation of its responsibilities.

(4) POWERS AND DUTIES.—

(a) The Board of Governors shall operate, regulate, control, and be responsible for the management of the whole State University System in accordance with s. 7, Art. IX of the State Constitution and law.

(b) The Board of Governors, in exercising its authority under the State Constitution and statutes, shall do so in a manner that supports, promotes, and enhances all of the following:

1. Affordable access to postsecondary educational opportunities for Florida residents.

2. Articulation among state universities and with public schools and other postsecondary educational institutions.

3. Fiscal responsibility.

4. Accountability.

(5) OFFICE OF INSPECTOR GENERAL.—An Office of Inspector General shall be organized using existing resources and funds to promote accountability, efficiency, and effectiveness and to detect fraud and abuse within state universities. If the Board of Governors determines that a state university board of trustees is unwilling or unable to address substantiated allegations made by any person relating to waste, fraud, or financial mismanagement, the office shall conduct, coordinate, or request investigations into substantiated allegations made by any person relating to waste, fraud, or financial mismanagement within a state university. The office shall have access to all information and personnel necessary to perform its duties and shall have all of its current powers, duties, and responsibilities authorized in s. 20.055.

History.—s. 3, ch. 2007-217.



20.165 - Department of Business and Professional Regulation.

20.165 Department of Business and Professional Regulation.—There is created a Department of Business and Professional Regulation.

(1) The head of the Department of Business and Professional Regulation is the Secretary of Business and Professional Regulation. The secretary shall be appointed by the Governor, subject to confirmation by the Senate. The secretary shall serve at the pleasure of the Governor.

(2) The following divisions of the Department of Business and Professional Regulation are established:

(a) Division of Administration.

(b) Division of Alcoholic Beverages and Tobacco.

(c) Division of Certified Public Accounting.

1. The director of the division shall be appointed by the secretary of the department, subject to approval by a majority of the Board of Accountancy.

2. The offices of the division shall be located in Gainesville.

(d) Division of Drugs, Devices, and Cosmetics.

(e) Division of Florida Condominiums, Timeshares, and Mobile Homes.

(f) Division of Hotels and Restaurants.

(g) Division of Pari-mutuel Wagering.

(h) Division of Professions.

(i) Division of Real Estate.

1. The director of the division shall be appointed by the secretary of the department, subject to approval by a majority of the Florida Real Estate Commission.

2. The offices of the division shall be located in Orlando.

(j) Division of Regulation.

(k) Division of Technology.

(l) Division of Service Operations.

(3) The secretary shall appoint a director for each division established within this section. Each division director shall directly administer the division and shall be responsible to the secretary. The secretary may appoint deputy and assistant secretaries as necessary to aid the secretary in fulfilling the secretary’s statutory obligations.

(4)(a) The following boards and programs are established within the Division of Professions:

1. Board of Architecture and Interior Design, created under part I of chapter 481.

2. Florida Board of Auctioneers, created under part VI of chapter 468.

3. Barbers’ Board, created under chapter 476.

4. Florida Building Code Administrators and Inspectors Board, created under part XII of chapter 468.

5. Construction Industry Licensing Board, created under part I of chapter 489.

6. Board of Cosmetology, created under chapter 477.

7. Electrical Contractors’ Licensing Board, created under part II of chapter 489.

8. Board of Employee Leasing Companies, created under part XI of chapter 468.

9. Board of Landscape Architecture, created under part II of chapter 481.

10. Board of Pilot Commissioners, created under chapter 310.

11. Board of Professional Engineers, created under chapter 471.

12. Board of Professional Geologists, created under chapter 492.

13. Board of Veterinary Medicine, created under chapter 474.

14. Home inspection services licensing program, created under part XV of chapter 468.

15. Mold-related services licensing program, created under part XVI of chapter 468.

(b) The following board and commission are established within the Division of Real Estate:

1. Florida Real Estate Appraisal Board, created under part II of chapter 475.

2. Florida Real Estate Commission, created under part I of chapter 475.

(c) The following board is established within the Division of Certified Public Accounting: Board of Accountancy, created under chapter 473.

(5) The members of each board established pursuant to subsection (4) shall be appointed by the Governor, subject to confirmation by the Senate. Consumer members on the board shall be appointed pursuant to subsection (6). Members shall be appointed for 4-year terms, and such terms shall expire on October 31. However, a term of less than 4 years may be utilized to ensure that:

(a) No more than two members’ terms expire during the same calendar year for boards consisting of seven or eight members.

(b) No more than 3 members’ terms expire during the same calendar year for boards consisting of 9 to 12 members.

(c) No more than 5 members’ terms expire during the same calendar year for boards consisting of 13 or more members.

A member whose term has expired shall continue to serve on the board until such time as a replacement is appointed. A vacancy on the board shall be filled for the unexpired portion of the term in the same manner as the original appointment. No member may serve for more than the remaining portion of a previous member’s unexpired term, plus two consecutive 4-year terms of the member’s own appointment thereafter.

(6) Each board with five or more members shall have at least two consumer members who are not, and have never been, members or practitioners of the profession regulated by such board or of any closely related profession. Each board with fewer than five members shall have at least one consumer member who is not, and has never been, a member or practitioner of the profession regulated by such board or of any closely related profession.

(7) No board, with the exception of joint coordinatorships, shall be transferred from its present location unless authorized by the Legislature in the General Appropriations Act.

(8) Notwithstanding any other provision of law, the department is authorized to establish uniform application forms and certificates of licensure for use by the divisions within the department. Nothing in this subsection authorizes the department to vary any substantive requirements, duties, or eligibilities for licensure or certification as provided by law.

(9)(a) All employees authorized by the Division of Alcoholic Beverages and Tobacco shall have access to, and shall have the right to inspect, premises licensed by the division, to collect taxes and remit them to the officers entitled to them, and to examine the books and records of all licensees. The authorized employees shall require of each licensee strict compliance with the laws of this state relating to the transaction of such business.

(b) Each employee serving as a law enforcement officer for the division must meet the qualifications for employment or appointment as a law enforcement officer set forth under s. 943.13 and must be certified as a law enforcement officer by the Department of Law Enforcement under chapter 943. Upon certification, each law enforcement officer is subject to and has the same authority as provided for law enforcement officers generally in chapter 901 and has statewide jurisdiction. Each officer also has arrest authority as provided for state law enforcement officers in s. 901.15. Each officer possesses the full law enforcement powers granted to other peace officers of this state, including the authority to make arrests, carry firearms, serve court process, and seize contraband and the proceeds of illegal activities.

1. The primary responsibility of each officer appointed under this section is to investigate, enforce, and prosecute, throughout the state, violations and violators of parts I and II of chapter 210, part VII of chapter 559, and chapters 561-569, and the rules adopted thereunder, as well as other state laws that the division, all state law enforcement officers, or beverage enforcement agents are specifically authorized to enforce.

2. The secondary responsibility of each officer appointed under this section is to enforce all other state laws, provided that the enforcement is incidental to exercising the officer’s primary responsibility as provided in subparagraph 1., and the officer exercises the powers of a deputy sheriff, only after consultation or coordination with the appropriate local sheriff’s office or municipal police department or when the division participates in the Florida Mutual Aid Plan during a declared state emergency.

History.—s. 4, ch. 93-220; s. 1, ch. 94-119; s. 2, ch. 94-218; s. 1, ch. 95-346; s. 9, ch. 96-403; s. 1, ch. 97-162; s. 9, ch. 99-254; s. 5, ch. 2004-17; s. 135, ch. 2004-301; s. 2, ch. 2006-1; s. 1, ch. 2006-222; s. 8, ch. 2008-240; s. 2, ch. 2009-66; s. 62, ch. 2009-195; s. 1, ch. 2010-106; s. 1, ch. 2012-143.



20.166 - Florida Business Information Portal.

20.166 Florida Business Information Portal.—

(1) The Florida Business Information Portal is established within the Department of Business and Professional Regulation.

(2) By June 30, 2017, the Department of Business and Professional Regulation, in collaboration with the state agencies identified in subsection (4), shall implement the Florida Business Information Portal. The Florida Business Information Portal shall provide the information needed to start and operate a business in Florida, including information regarding licenses, permits, or registrations that are issued by the state agencies in subsection (4).

(3) The Florida Business Information Portal must provide at least the following:

(a) A downloadable guide on how to start and operate a business in Florida.

(b) A list of business types and a checklist for starting each type of business.

(c) Links to guide users to the websites of appropriate state licensing, permitting, and registration agencies.

(d) Information regarding business tax registration and filing.

(e) Information regarding registering with the Department of State.

(4) The state agencies that must cooperate with the Department of Business and Professional Regulation in the development, implementation, and ongoing content updates of the Florida Business Information Portal include, but are not limited to:

(a) The Agency for Health Care Administration.

(b) The Department of Agriculture and Consumer Services.

(c) The Department of Economic Opportunity.

(d) The Department of Environmental Protection.

(e) The Department of Financial Services, including the Office of Financial Regulation and the Office of Insurance Regulation.

(f) The Department of Health.

(g) The Department of Highway Safety and Motor Vehicles.

(h) The Department of the Lottery.

(i) The Department of Management Services.

(j) The Department of Revenue.

(k) The Department of State.

(l) The Fish and Wildlife Conservation Commission.

(5) By October 1, 2017, the Department of Business and Professional Regulation shall submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives a report containing recommendations and estimated costs for the inclusion of local government information in the Florida Business Information Portal.

History.—s. 1, ch. 2015-224.



20.181 - Federal Grants Trust Fund.

20.181 Federal Grants Trust Fund.—

(1) The Federal Grants Trust Fund is created within the Department of Economic Opportunity.

(2) The trust fund is established for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues from federal sources. Moneys to be credited to the trust fund shall consist of grants and funding from the Federal Government, interest earnings, and cash advances from other trust funds. Funds shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

History.—s. 1, ch. 2010-21; s. 41, ch. 2011-142; s. 2, ch. 2013-7.



20.19 - Department of Children and Families.

20.19 Department of Children and Families.—There is created a Department of Children and Families.

(1) MISSION AND PURPOSE.—

(a) The mission of the Department of Children and Families is to work in partnership with local communities to protect the vulnerable, promote strong and economically self-sufficient families, and advance personal and family recovery and resiliency.

(b) The department shall develop a strategic plan for fulfilling its mission and establish a set of measurable goals, objectives, performance standards, and quality assurance requirements to ensure that the department is accountable to the people of Florida.

(c) To the extent allowed by law and within specific appropriations, the department shall deliver services by contract through private providers.

(2) SECRETARY OF CHILDREN AND FAMILIES; DEPUTY SECRETARY.—

(a) The head of the department is the Secretary of Children and Families. The secretary is appointed by the Governor, subject to confirmation by the Senate. The secretary serves at the pleasure of the Governor.

(b) The secretary shall appoint a deputy secretary who shall act in the absence of the secretary. The deputy secretary is directly responsible to the secretary, performs such duties as are assigned by the secretary, and serves at the pleasure of the secretary.

(3) ASSISTANT SECRETARIES.—

(a) Child welfare.—

1. The secretary shall appoint an Assistant Secretary for Child Welfare to lead the department in carrying out its duties and responsibilities for child protection and child welfare. The assistant secretary shall serve at the pleasure of the secretary.

2. The assistant secretary must have at least 7 years of experience working in organizations that deliver child protective or child welfare services.

(b) Substance abuse and mental health.—

1. The secretary shall appoint an Assistant Secretary for Substance Abuse and Mental Health. The assistant secretary shall serve at the pleasure of the secretary and must have expertise in both areas of responsibility.

2. The secretary shall appoint a Director for Substance Abuse and Mental Health who has the requisite expertise and experience to head the state’s Substance Abuse and Mental Health Program Office.

(4) SERVICES PROVIDED.—

(a) The department, through offices, shall provide services relating to:

1. Adult protection.

2. Child care regulation.

3. Child welfare.

4. Domestic violence.

5. Economic self-sufficiency.

6. Homelessness.

7. Mental health.

8. Refugees.

9. Substance abuse.

(b) Offices of the department may be consolidated, restructured, or rearranged by the secretary, in consultation with the Executive Office of the Governor, provided any such consolidation, restructuring, or rearranging is capable of meeting functions and activities and achieving outcomes as delineated in state and federal laws, rules, and regulations. The secretary may appoint additional managers and administrators as he or she determines are necessary for the effective management of the department.

(c) Each fiscal year the secretary shall, in consultation with the relevant employee representatives, develop projections of the number of child abuse and neglect cases and shall include in the department’s legislative budget request a specific appropriation for funds and positions for the next fiscal year in order to provide an adequate number of full-time equivalent:

1. Child protection investigation workers so that caseloads do not exceed the Child Welfare League Standards by more than two cases; and

2. Child protection case workers so that caseloads do not exceed the Child Welfare League Standards by more than two cases.

(5) COMMUNITY ALLIANCES.—

(a) The department shall, in consultation with local communities, establish a community alliance or similar group of the stakeholders, community leaders, client representatives and funders of human services in each county to provide a focal point for community participation and governance of community-based services. An alliance may cover more than one county when such arrangement is determined to provide for more effective representation. The community alliance shall represent the diversity of the community.

(b) The duties of the community alliance include, but are not limited to:

1. Joint planning for resource utilization in the community, including resources appropriated to the department and any funds that local funding sources choose to provide.

2. Needs assessment and establishment of community priorities for service delivery.

3. Determining community outcome goals to supplement state-required outcomes.

4. Serving as a catalyst for community resource development.

5. Providing for community education and advocacy on issues related to delivery of services.

6. Promoting prevention and early intervention services.

(c) The department shall ensure, to the greatest extent possible, that the formation of each community alliance builds on the strengths of the existing community human services infrastructure.

(d) The initial membership of the community alliance in a county shall be composed of the following:

1. A representative from the department.

2. A representative from county government.

3. A representative from the school district.

4. A representative from the county United Way.

5. A representative from the county sheriff’s office.

6. A representative from the circuit court corresponding to the county.

7. A representative from the county children’s board, if one exists.

(e) At any time after the initial meeting of the community alliance, the community alliance shall adopt bylaws and may increase the membership of the alliance to include the state attorney for the judicial circuit in which the community alliance is located, or his or her designee, the public defender for the judicial circuit in which the community alliance is located, or his or her designee, and other individuals and organizations who represent funding organizations, are community leaders, have knowledge of community-based service issues, or otherwise represent perspectives that will enable them to accomplish the duties listed in paragraph (b), if, in the judgment of the alliance, such change is necessary to adequately represent the diversity of the population within the community alliance service circuits.

(f) A member of the community alliance, other than a member specified in paragraph (d), may not receive payment for contractual services from the department or a community-based care lead agency.

(g) Members of the community alliances shall serve without compensation, but are entitled to receive reimbursement for per diem and travel expenses, as provided in s. 112.061. Payment may also be authorized for preapproved child care expenses or lost wages for members who are consumers of the department’s services and for preapproved child care expenses for other members who demonstrate hardship.

(h) Members of a community alliance are subject to the provisions of part III of chapter 112, the Code of Ethics for Public Officers and Employees.

(i) Actions taken by a community alliance must be consistent with department policy and state and federal laws, rules, and regulations.

(j) Alliance members shall annually submit a disclosure statement of services interests to the department’s inspector general. Any member who has an interest in a matter under consideration by the alliance must abstain from voting on that matter.

(k) All alliance meetings are open to the public pursuant to s. 286.011 and the public records provision of s. 119.07(1).

(6) CONSULTATION WITH COUNTIES ON MANDATED PROGRAMS.—It is the intent of the Legislature that when county governments are required by law to participate in the funding of programs, the department shall consult with designated representatives of county governments in developing policies and service delivery plans for those programs.

History.—s. 19, ch. 69-106; ss. 1, 2, ch. 70-441; ss. 1, 4, ch. 71-213; s. 1, ch. 73-99; s. 1, ch. 73-114; s. 1, ch. 74-107; ss. 2, 3, 5, 6, 7, 8, 9, 10, 12, 29, 31, 32, 34, ch. 75-48; ss. 1, 2, ch. 76-115; s. 1, ch. 77-174; ss. 1, 2, 3, ch. 77-212; s. 4, ch. 78-323; s. 2, ch. 79-10; s. 1, ch. 79-26; s. 63, ch. 79-190; s. 1, ch. 79-265; ss. 1, 2, 5, ch. 79-287; s. 8, ch. 80-187; s. 1, ch. 80-202; s. 8, ch. 80-374; ss. 1, 2, 3, ch. 81-83; ss. 7, 8, 9, ch. 81-184; ss. 1, 4, 5, ch. 81-237; s. 12, ch. 81-259; s. 1, ch. 81-290; ss. 1, 4, ch. 82-46; ss. 1, 2, ch. 82-100; s. 5, ch. 82-213; s. 1, ch. 83-89; ss. 1, 11, ch. 83-177; s. 1, ch. 83-181; s. 2, ch. 83-215; s. 3, ch. 83-216; s. 2, ch. 83-230; ss. 2, 3, ch. 83-265; ss. 13, 17, ch. 84-226; s. 3, ch. 85-80; s. 1, ch. 85-270; s. 1, ch. 86-66; s. 1, ch. 86-220; ss. 1, 2, ch. 87-140; s. 2, ch. 88-235; s. 9, ch. 88-337; s. 15, ch. 88-398; ss. 1, 2, 3, ch. 89-1; ss. 1, 2, 3, ch. 89-92; s. 4, ch. 89-215; s. 2, ch. 89-296; s. 2, ch. 90-247; s. 1, ch. 90-339; s. 1, ch. 91-14; s. 1, ch. 91-158; s. 5, ch. 91-429; ss. 9, 110, ch. 92-33; s. 3, ch. 92-58; s. 1, ch. 92-174; s. 1, ch. 93-200; s. 3, ch. 94-124; s. 7, ch. 94-209; s. 1317, ch. 95-147; s. 9, ch. 95-153; s. 50, ch. 96-175; s. 5, ch. 96-403; s. 6, ch. 97-237; s. 28, ch. 97-286; s. 1, ch. 98-25; s. 1, ch. 98-137; s. 1, ch. 98-280; s. 120, ch. 98-403; s. 5, ch. 99-2; s. 1, ch. 99-7; s. 2, ch. 2000-135; s. 2, ch. 2000-139; s. 4, ch. 2000-158; s. 1, ch. 2001-68; s. 1, ch. 2002-63; ss. 3, 5, ch. 2003-279; s. 29, ch. 2003-399; s. 69, ch. 2004-267; s. 12, ch. 2004-269; s. 1, ch. 2004-356; s. 1, ch. 2005-3; s. 2, ch. 2005-152; s. 3, ch. 2006-50; s. 8, ch. 2006-171; s. 2, ch. 2012-84; s. 1, ch. 2014-224.



20.195 - Department of Children and Families; trust funds.

20.195 Department of Children and Families; trust funds.—The following trust funds shall be administered by the Department of Children and Families:

(1) Administrative Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of s. 215.32.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(2) Alcohol, Drug Abuse, and Mental Health Trust Fund.

(a) Funds to be credited to the trust fund shall consist of federal mental health or substance abuse block grant funds, and shall be used for the purpose of providing mental health or substance abuse treatment and support services to department clients and for other such purposes as may be appropriate.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(3) Child Welfare Training Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of s. 402.40.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(4) Domestic Violence Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of s. 28.101, part XII of chapter 39, and chapter 741.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(5) Federal Grants Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of s. 215.32.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(6) Grants and Donations Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of s. 215.32.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(7) Operations and Maintenance Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of s. 215.32.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(8) Social Services Block Grant Trust Fund.

(a) Funds to be credited to the trust fund shall consist of federal social services block grant funds, and shall be used for the purpose of providing health care and support services to department clients and for other such purposes as may be appropriate.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(9) Tobacco Settlement Trust Fund.

(a) Funds to be credited to the trust fund shall consist of funds disbursed, by nonoperating transfer, from the Department of Financial Services Tobacco Settlement Clearing Trust Fund in amounts equal to the annual appropriations made from this trust fund.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any unencumbered balance in the trust fund at the end of any fiscal year and any encumbered balance remaining undisbursed on September 30 of the same calendar year shall revert to the Department of Financial Services Tobacco Settlement Clearing Trust Fund.

(10) Welfare Transition Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of s. 20.506.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 99-199; s. 2, ch. 2000-10; s. 70, ch. 2003-261; s. 4, ch. 2008-16; s. 39, ch. 2011-213; s. 5, ch. 2014-19; s. 4, ch. 2016-29.



20.197 - Agency for Persons with Disabilities.

20.197 Agency for Persons with Disabilities.—There is created the Agency for Persons with Disabilities, housed within the Department of Children and Families for administrative purposes only. The agency shall be a separate budget entity not subject to control, supervision, or direction by the Department of Children and Families in any manner, including, but not limited to, personnel, purchasing, transactions involving real or personal property, and budgetary matters.

(1) The director of the agency shall be the agency head for all purposes and shall be appointed by the Governor, subject to confirmation by the Senate, and shall serve at the pleasure of the Governor. The director shall administer the affairs of the agency and may, within available resources, employ assistants, professional staff, and other employees as necessary to discharge the powers and duties of the agency.

(2) The agency shall include a Division of Budget and Planning and a Division of Operations. In addition, and in accordance with s. 20.04, the director of the agency may recommend establishing additional divisions, bureaus, sections, and subsections of the agency in order to promote efficient and effective operation of the agency.

(3) The agency is responsible for providing all services provided to persons with developmental disabilities under chapter 393, including the operation of all state institutional programs and the programmatic management of Medicaid waivers established to provide services to persons with developmental disabilities.

(4) The agency shall engage in such other administrative activities as are deemed necessary to effectively and efficiently address the needs of the agency’s clients.

(5) The agency shall enter into an interagency agreement that delineates the responsibilities of the Agency for Health Care Administration for the following:

(a) The terms and execution of contracts with Medicaid providers for the provision of services provided through Medicaid, including federally approved waiver programs.

(b) The billing, payment, and reconciliation of claims for Medicaid services reimbursed by the agency.

(c) The implementation of utilization management measures, including the prior authorization of services plans and the streamlining and consolidation of waiver services, to ensure the cost-effective provision of needed Medicaid services and to maximize the number of persons with access to such services.

(d) A system of approving each client’s plan of care to ensure that the services on the plan of care are those that without which the client would require the services of an intermediate care facility for the developmentally disabled.

History.—s. 70, ch. 2004-267; s. 1, ch. 2006-227; s. 6, ch. 2014-19.



20.1971 - Agency for Persons with Disabilities; trust funds.

20.1971 Agency for Persons with Disabilities; trust funds.—The following trust funds shall be administered by the Agency for Persons with Disabilities:

(1) The Administrative Trust Fund.

(a) Funds to be credited to the trust fund shall consist of federal matching funds provided for the administration of Medicaid services. Funds shall be used for the purpose of supporting the agency’s administration of Medicaid programs and for other such purposes as may be appropriate and shall be expended only pursuant to legislative appropriation or an approved amendment to the agency’s operating budget pursuant to the provisions of chapter 216.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(2) The Operations and Maintenance Trust Fund.

(a) Funds to be credited to the trust fund shall consist of receipts from third-party payors of health care services such as Medicaid. Funds shall be used for the purpose of providing health care services to agency clients and for other such purposes as may be appropriate and shall be expended only pursuant to legislative appropriation or an approved amendment to the agency’s operating budget pursuant to the provisions of chapter 216.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(3) The Social Services Block Grant Trust Fund.

(a) Funds to be credited to the trust fund shall consist of federal social services block grant funds. These shall be used for the purpose of providing health care and support services to agency clients and for other such purposes as may be appropriate and shall be expended only pursuant to legislative appropriation or an approved amendment to the agency’s operating budget pursuant to the provisions of chapter 216.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(4) The Tobacco Settlement Trust Fund.

(a) Funds to be credited to the trust fund shall consist of funds disbursed, by nonoperating transfer, from the Department of Financial Services Tobacco Settlement Clearing Trust Fund in amounts equal to the annual appropriations made from this trust fund.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any unencumbered balance in the trust fund at the end of any fiscal year and any encumbered balance remaining undisbursed on September 30 of the same calendar year shall revert to the Department of Financial Services Tobacco Settlement Clearing Trust Fund.

(5) The Federal Grants Trust Fund.

(a) Funds to be credited to the trust fund shall consist of receipts from federal grants. Funds shall be used for the purpose of providing health care services to agency clients and for other such purposes as may be appropriate and shall be expended only pursuant to legislative appropriation or an approved amendment to the agency’s operating budget pursuant to the provisions of chapter 216.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2005-21; s. 1, ch. 2005-22; s. 1, ch. 2005-23; s. 1, ch. 2005-24; s. 1, ch. 2005-142; s. 2, ch. 2008-10; s. 2, ch. 2008-11; s. 2, ch. 2008-12; s. 2, ch. 2008-13; s. 2, ch. 2008-14.



20.201 - Department of Law Enforcement.

20.201 Department of Law Enforcement.—

(1) There is created a Department of Law Enforcement. The head of the department is the Governor and Cabinet. The executive director of the department shall be appointed by the Governor with the approval of three members of the Cabinet and subject to confirmation by the Senate. The executive director shall serve at the pleasure of the Governor and Cabinet. The executive director may establish a command, operational, and administrative services structure to assist, manage, and support the department in operating programs and delivering services.

(2) The following programs of the Department of Law Enforcement are established:

(a) Criminal Justice Investigations and Forensic Science Program.

(b) Criminal Justice Information Program.

(c) Criminal Justice Professionalism Program.

(d) Capitol Police.

History.—ss. 3, 4, 5, 7, 12, ch. 74-386; s. 11, ch. 77-104; s. 2, ch. 77-111; s. 1, ch. 78-347; s. 19, ch. 81-24; s. 2, ch. 87-30; s. 5, ch. 89-3; s. 1, ch. 98-94; s. 1, ch. 2002-21.



20.21 - Department of Revenue.

20.21 Department of Revenue.—There is created a Department of Revenue.

(1) The head of the Department of Revenue is the Governor and Cabinet.

(2)(a) The administrative responsibilities of the Department of Revenue are to plan, organize, and control the administrative support services for the department. Administrative functions include, but are not limited to, finance and accounting, revenue accounting, personnel, and office services.

(b) The ad valorem tax responsibilities of the department are to carry out the relevant provisions of ad valorem tax law. Ad valorem tax functions include, but are not limited to, ad valorem administration, assessment standards and review, central property valuation, and field operations.

(c) The audit responsibilities of the department are to plan, organize, administer, and control tax auditing activities. Audit functions include, but are not limited to, audit selection and standards development for those taxes collected by the department. The standards development function shall include development of standard audit criteria and provision of functional direction to field audit staff.

(d) The collection and enforcement responsibilities of the department are to conduct tax collection and enforcement activities. Collection and enforcement functions include, but are not limited to, investigative services and central and field operations.

(e) The information systems and services responsibilities of the department are to develop, maintain, and manage all information systems for tax return processing and taxpayer registration activities. Information systems and services functions include, but are not limited to, automation of all information systems.

(f) The taxpayer assistance responsibilities of the department are to render advice to department personnel and the public on tax matters. Taxpayer assistance functions include, but are not limited to, the preparation of departmental rules for all taxes, the rendition of opinions pursuant to s. 213.22, and the provision of informal assistance to the public on tax matters.

(g) The tax processing responsibilities of the department include, but are not limited to, receipts processing, tax returns processing, license registration, and taxpayer registration.

(h) The child support enforcement responsibilities of the department include the administration of the child support enforcement program established by Title IV-D of the Social Security Act, 42 U.S.C. ss. 651 et seq.

(3) The position of taxpayers’ rights advocate is created within the Department of Revenue. The taxpayers’ rights advocate shall be appointed by and report to the executive director of the department. The responsibilities of the taxpayers’ rights advocate include, but are not limited to, the following:

(a) Facilitating the resolution of taxpayer complaints and problems which have not been resolved through normal administrative channels within the department, including any taxpayer complaints regarding unsatisfactory treatment of taxpayers by employees of the department.

(b) Issuing a stay action on behalf of a taxpayer who has suffered or is about to suffer irreparable loss as a result of action by the department.

(4) Necessary legal services, pursuant to chapter 16, including litigation shall be provided to the Department of Revenue by the Department of Legal Affairs, except for the establishment of paternity or support obligations, and the modification, enforcement, and collection of support obligations, for which legal services may be provided under a contract entered into by the Department of Revenue as the Title IV-D agency.

(5) Notwithstanding any other law, the department may process taxes, fines, or license or regulatory fees for the benefit of any other state agency. Such processing may be done only pursuant to a written agreement between the department and the agency requesting this service.

(6) Notwithstanding the provisions of s. 110.123, relating to the state group insurance program, the department may pay, or participate in the payment of, premiums for health, accident, and life insurance for its full-time out-of-state employees, pursuant to such rules as it may adopt, and such payments shall be in addition to the regular salaries of such full-time out-of-state employees.

History.—s. 21, ch. 69-106; s. 1, ch. 72-266; s. 1, ch. 75-211; s. 1, ch. 77-102; ss. 1, 2, ch. 78-390; s. 3, ch. 79-10; s. 2, ch. 80-391; s. 1, ch. 81-50; s. 11, ch. 84-170; s. 1, ch. 86-124; s. 31, ch. 90-203; s. 1, ch. 91-112; s. 17, ch. 92-315; s. 4, ch. 94-124; ss. 2, 16, ch. 95-272; s. 2, ch. 97-287.



20.22 - Department of Management Services.

20.22 Department of Management Services.—There is created a Department of Management Services.

(1) The head of the Department of Management Services is the Secretary of Management Services, who shall be appointed by the Governor, subject to confirmation by the Senate, and shall serve at the pleasure of the Governor.

(2) The following divisions and programs within the Department of Management Services are established:

(a) Facilities Program.

(b) Technology Program.

(c) Workforce Program.

(d)1. Support Program.

2. Federal Property Assistance Program.

(e) Administration Program.

(f) Division of Administrative Hearings.

(g) Division of Retirement.

(h) Division of State Group Insurance.

(3) The duties of the Chief Labor Negotiator shall be determined by the Secretary of Management Services, and must include, but need not be limited to, the representation of the Governor as the public employer in collective bargaining negotiations pursuant to the provisions of chapter 447.

History.—s. 22, ch. 69-106; ss. 1, 2, ch. 70-146; s. 1, ch. 71-43; s. 2, ch. 71-286; s. 1, ch. 74-256; ss. 1, 2, ch. 75-70; s. 1, ch. 76-247; ss. 1, 2, 3, ch. 77-112; s. 5, ch. 83-92; s. 3, ch. 84-274; s. 25, ch. 85-349; s. 1, ch. 91-54; s. 4, ch. 92-279; s. 55, ch. 92-326; s. 4, ch. 94-113; s. 1, ch. 94-226; s. 20, ch. 94-249; s. 2, ch. 94-340; s. 1, ch. 97-92; s. 3, ch. 97-296; s. 6, ch. 99-2; s. 2, ch. 99-7; s. 1, ch. 99-255; s. 1, ch. 99-399; s. 1, ch. 2001-261; s. 2, ch. 2007-105.



20.221 - Federal Grants Trust Fund.

20.221 Federal Grants Trust Fund.—

(1) The Federal Grants Trust Fund is created within the Department of Management Services.

(2) The trust fund is established for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues from federal sources. Moneys to be credited to the trust fund shall consist of grants and funding from the Federal Government, interest earnings, and cash advances from other trust funds. Funds shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

History.—s. 1, ch. 2010-12; s. 2, ch. 2013-10.



20.23 - Department of Transportation.

20.23 Department of Transportation.—There is created a Department of Transportation which shall be a decentralized agency.

(1)(a) The head of the Department of Transportation is the Secretary of Transportation. The secretary shall be appointed by the Governor from among three persons nominated by the Florida Transportation Commission and shall be subject to confirmation by the Senate. The secretary shall serve at the pleasure of the Governor.

(b) The secretary shall be a proven, effective administrator who by a combination of education and experience shall clearly possess a broad knowledge of the administrative, financial, and technical aspects of the development, operation, and regulation of transportation systems and facilities or comparable systems and facilities.

(c) The secretary shall provide to the Florida Transportation Commission or its staff, such assistance, information, and documents as are requested by the commission or its staff to enable the commission to fulfill its duties and responsibilities.

(d) The secretary may appoint up to three assistant secretaries who shall be directly responsible to the secretary and who shall perform such duties as are assigned by the secretary. The secretary shall designate to an assistant secretary the duties related to enhancing economic prosperity, including, but not limited to, the responsibility of liaison with the head of economic development in the Executive Office of the Governor. Such assistant secretary shall be directly responsible for providing the Executive Office of the Governor with investment opportunities and transportation projects that expand the state’s role as a global hub for trade and investment and enhance the supply chain system in the state to process, assemble, and ship goods to markets throughout the eastern United States, Canada, the Caribbean, and Latin America. The secretary may delegate to any assistant secretary the authority to act in the absence of the secretary.

(e) Any secretary appointed after July 5, 1989, and the assistant secretaries shall be exempt from the provisions of part III of chapter 110 and shall receive compensation commensurate with their qualifications and competitive with compensation for comparable responsibility in the private sector.

(2)(a)1. The Florida Transportation Commission is hereby created and shall consist of nine members appointed by the Governor subject to confirmation by the Senate. Members of the commission shall serve terms of 4 years each.

2. Members shall be appointed in such a manner as to equitably represent all geographic areas of the state. Each member must be a registered voter and a citizen of the state. Each member of the commission must also possess business managerial experience in the private sector.

3. A member of the commission shall represent the transportation needs of the state as a whole and may not subordinate the needs of the state to those of any particular area of the state.

4. The commission is assigned to the Office of the Secretary of the Department of Transportation for administrative and fiscal accountability purposes, but it shall otherwise function independently of the control and direction of the department.

(b) The commission shall:

1. Recommend major transportation policies for the Governor’s approval and assure that approved policies and any revisions are properly executed.

2. Periodically review the status of the state transportation system including highway, transit, rail, seaport, intermodal development, and aviation components of the system and recommend improvements to the Governor and the Legislature.

3. Perform an in-depth evaluation of the annual department budget request, the Florida Transportation Plan, and the tentative work program for compliance with all applicable laws and established departmental policies. Except as specifically provided in s. 339.135(4)(c)2., (d), and (f), the commission may not consider individual construction projects, but shall consider methods of accomplishing the goals of the department in the most effective, efficient, and businesslike manner.

4. Monitor the financial status of the department on a regular basis to assure that the department is managing revenue and bond proceeds responsibly and in accordance with law and established policy.

5. Monitor on at least a quarterly basis, the efficiency, productivity, and management of the department using performance and production standards developed by the commission pursuant to s. 334.045.

6. Perform an in-depth evaluation of the factors causing disruption of project schedules in the adopted work program and recommend to the Governor and the Legislature methods to eliminate or reduce the disruptive effects of these factors.

7. Recommend to the Governor and the Legislature improvements to the department’s organization in order to streamline and optimize the efficiency of the department. In reviewing the department’s organization, the commission shall determine if the current district organizational structure is responsive to this state’s changing economic and demographic development patterns. The initial report by the commission must be delivered to the Governor and the Legislature by December 15, 2000, and each year thereafter, as appropriate. The commission may retain experts as necessary to carry out this subparagraph, and the department shall pay the expenses of the experts.

8. Monitor the efficiency, productivity, and management of the authorities created under chapters 348 and 349, including any authority formed using part I of chapter 348; the Mid-Bay Bridge Authority re-created pursuant to chapter 2000-411, Laws of Florida; and any authority formed under chapter 343. The commission shall also conduct periodic reviews of each authority’s operations and budget, acquisition of property, management of revenue and bond proceeds, and compliance with applicable laws and generally accepted accounting principles.

(c) The commission or a member thereof may not enter into the day-to-day operation of the department or a monitored authority and is specifically prohibited from taking part in:

1. The awarding of contracts.

2. The selection of a consultant or contractor or the prequalification of any individual consultant or contractor. However, the commission may recommend to the secretary standards and policies governing the procedure for selection and prequalification of consultants and contractors.

3. The selection of a route for a specific project.

4. The specific location of a transportation facility.

5. The acquisition of rights-of-way.

6. The employment, promotion, demotion, suspension, transfer, or discharge of any department personnel.

7. The granting, denial, suspension, or revocation of any license or permit issued by the department.

(d)1. The chair of the commission shall be selected by the commission members and shall serve a 1-year term.

2. The commission shall hold a minimum of 4 regular meetings annually, and other meetings may be called by the chair upon giving at least 1 week’s notice to all members and the public pursuant to chapter 120. Other meetings may also be held upon the written request of at least four other members of the commission, with at least 1 week’s notice of such meeting being given to all members and the public by the chair pursuant to chapter 120. Emergency meetings may be held without notice upon the request of all members of the commission. At each meeting of the commission, the secretary or his or her designee shall submit a report of major actions taken by him or her as the official representative of the department.

3. A majority of the membership of the commission constitutes a quorum at any meeting of the commission. An action of the commission is not binding unless the action is taken pursuant to an affirmative vote of a majority of the members present, but not fewer than four members of the commission at a meeting held pursuant to subparagraph 2., and the vote is recorded in the minutes of that meeting.

4. The chair shall cause to be made a complete record of the proceedings of the commission, which record shall be open for public inspection.

(e) The meetings of the commission shall be held in the central office of the department in Tallahassee unless the chair determines that special circumstances warrant meeting at another location.

(f) Members of the commission are entitled to per diem and travel expenses pursuant to s. 112.061.

(g) A member of the commission may not have any interest, direct or indirect, in any contract, franchise, privilege, or other benefit granted or awarded by the department during the term of his or her appointment and for 2 years after the termination of such appointment.

(h) The commission shall appoint an executive director and assistant executive director, who shall serve under the direction, supervision, and control of the commission. The executive director, with the consent of the commission, shall employ such staff as are necessary to perform adequately the functions of the commission, within budgetary limitations. All employees of the commission are exempt from part II of chapter 110 and shall serve at the pleasure of the commission. The salaries and benefits of all employees of the commission shall be set in accordance with the Selected Exempt Service; provided, however, that the commission shall have complete authority for fixing the salary of the executive director and assistant executive director.

(i) The commission shall develop a budget pursuant to chapter 216. The budget is not subject to change by the department, but such budget shall be submitted to the Governor along with the budget of the department.

(3)(a) The central office shall establish departmental policies, rules, procedures, and standards and shall monitor the implementation of such policies, rules, procedures, and standards in order to ensure uniform compliance and quality performance by the districts and central office units that implement transportation programs. Major transportation policy initiatives or revisions shall be submitted to the commission for review.

(b) The secretary may appoint positions at the level of deputy assistant secretary or director which the secretary deems necessary to accomplish the mission and goals of the department, including, but not limited to, the areas of program responsibility provided in this paragraph, each of whom shall be appointed by and serve at the pleasure of the secretary. The secretary may combine, separate, or delete offices as needed in consultation with the Executive Office of the Governor. The department’s areas of program responsibility include, but are not limited to:

1. Administration;

2. Planning;

3. Public transportation;

4. Design;

5. Highway operations;

6. Right-of-way;

7. Toll operations;

8. Information systems;

9. Motor carrier weight inspection;

10. Management and budget;

11. Comptroller;

12. Construction;

13. Maintenance; and

14. Materials.

(c) Other offices may be established in accordance with s. 20.04(7). The heads of such offices are exempt from part II of chapter 110.

(d) The secretary shall appoint an inspector general pursuant to s. 20.055 who shall be directly responsible to the secretary and shall serve at the pleasure of the secretary.

(e) The secretary shall appoint a general counsel who shall be directly responsible to the secretary. The general counsel is responsible for all legal matters of the department. The department may employ as many attorneys as it deems necessary to advise and represent the department in all transportation matters.

(4)(a) The operations of the department shall be organized into seven districts, each headed by a district secretary, and a turnpike enterprise and a rail enterprise, each enterprise headed by an executive director. The district secretaries and the executive directors shall be registered professional engineers in accordance with the provisions of chapter 471 or the laws of another state, or, in lieu of professional engineer registration, a district secretary or executive director may hold an advanced degree in an appropriate related discipline, such as a Master of Business Administration. The headquarters of the districts shall be located in Polk, Columbia, Washington, Broward, Volusia, Miami-Dade, and Hillsborough Counties. The headquarters of the turnpike enterprise shall be located in Orange County. The headquarters of the rail enterprise shall be located in Leon County. In order to provide for efficient operations and to expedite the decisionmaking process, the department shall provide for maximum decentralization to the districts.

(b) Each district secretary may appoint up to three district directors. These positions are exempt from part II of chapter 110.

(c) Within each district, offices shall be established for managing major functional responsibilities of the department. The heads of these offices shall be exempt from part II of chapter 110.

(d) The district director for the Fort Myers Urban Office of the Department of Transportation is responsible for developing the 5-year Transportation Plan for Charlotte, Collier, DeSoto, Glades, Hendry, and Lee Counties. The Fort Myers Urban Office also is responsible for providing policy, direction, local government coordination, and planning for those counties.

(e)1. The responsibility for the turnpike system shall be delegated by the secretary to the executive director of the turnpike enterprise, who shall serve at the pleasure of the secretary. The executive director shall report directly to the secretary, and the turnpike enterprise shall operate pursuant to ss. 338.22-338.241.

2. To facilitate the most efficient and effective management of the turnpike enterprise, including the use of best business practices employed by the private sector, the turnpike enterprise, except as provided in s. 287.055, shall be exempt from departmental policies, procedures, and standards, subject to the secretary having the authority to apply any such policies, procedures, and standards to the turnpike enterprise from time to time as deemed appropriate.

(f)1. The responsibility for developing and operating the high-speed and passenger rail systems established in chapter 341, directing funding for passenger rail systems under s. 341.303, and coordinating publicly funded passenger rail operations in the state, including freight rail interoperability issues, shall be delegated by the secretary to the executive director of the rail enterprise, who shall serve at the pleasure of the secretary. The executive director shall report directly to the secretary, and the rail enterprise shall operate pursuant to ss. 341.8201-341.842.

2. To facilitate the most efficient and effective management of the rail enterprise, including the use of best business practices employed by the private sector, the rail enterprise, except as provided in s. 287.055, shall be exempt from departmental policies, procedures, and standards, subject to the secretary having the authority to apply any such policies, procedures, and standards to the rail enterprise from time to time as deemed appropriate.

(5) Notwithstanding the provisions of s. 110.205, the Department of Management Services is authorized to exempt positions within the Department of Transportation which are comparable to positions within the Senior Management Service pursuant to s. 110.205(2)(j) or positions which are comparable to positions in the Selected Exempt Service under s. 110.205(2)(m).

(6) The department is authorized to contract with local governmental entities and with the private sector if the department first determines that:

(a) Consultants can do the work at less cost than state employees;

(b) State employees can do the work at less cost, but sufficient positions have not been approved by the Legislature as requested in the department’s most recent legislative budget request;

(c) The work requires specialized expertise, and it would not be economical for the state to acquire, and then maintain, the expertise after the work is done;

(d) The workload is at a peak level, and it would not be economical to acquire, and then keep, extra personnel after the workload decreases; or

(e) The use of such entities is clearly in the public’s best interest.

Such contracts shall require compliance with applicable federal and state laws, and clearly specify the product or service to be provided.

History.—s. 23, ch. 69-106; ss. 1, 2, 4, 5, ch. 72-186; s. 1, ch. 77-44; s. 1, ch. 77-273; s. 1, ch. 78-90; s. 4, ch. 79-10; s. 1, ch. 81-209; s. 1, ch. 84-309; s. 7, ch. 85-180; s. 1, ch. 86-243; ss. 1, 2, ch. 87-360; s. 2, ch. 88-215; s. 25, ch. 88-557; s. 8, ch. 89-301; s. 40, ch. 90-136; s. 2, ch. 90-192; s. 14, ch. 90-227; s. 1, ch. 91-418; s. 5, ch. 91-429; ss. 151, 152, ch. 92-152; s. 8, ch. 92-279; s. 55, ch. 92-326; s. 4, ch. 94-237; s. 1318, ch. 95-147; s. 10, ch. 95-153; s. 1, ch. 95-257; s. 2, ch. 97-280; s. 4, ch. 98-34; s. 7, ch. 99-2; ss. 1, 66, ch. 99-385; s. 1, ch. 2000-266; s. 1, ch. 2000-325; s. 1, ch. 2001-43; s. 7, ch. 2002-1; s. 1, ch. 2002-20; s. 5, ch. 2003-286; s. 1, ch. 2004-366; s. 1, ch. 2007-196; s. 7, ch. 2008-4; s. 18, ch. 2009-111; s. 1, ch. 2009-271; s. 1, ch. 2011-66; s. 1, ch. 2011-164; s. 6, ch. 2012-174; s. 2, ch. 2014-223.



20.24 - Department of Highway Safety and Motor Vehicles.

20.24 Department of Highway Safety and Motor Vehicles.—There is created a Department of Highway Safety and Motor Vehicles.

(1) The head of the Department of Highway Safety and Motor Vehicles is the Governor and Cabinet.

(2) The following divisions, and bureaus within the divisions, of the Department of Highway Safety and Motor Vehicles are established:

(a) Division of the Florida Highway Patrol.

(b) Division of Motorist Services.

(3) The Office of Commercial Vehicle Enforcement is established within the Division of the Florida Highway Patrol.

History.—s. 24, ch. 69-106; s. 1, ch. 76-281; s. 5, ch. 79-10; s. 64, ch. 79-190; s. 1, ch. 79-324; s. 1, ch. 2009-183; s. 2, ch. 2011-66; s. 1, ch. 2012-181.



20.241 - Federal Grants Trust Fund; Department of Highway Safety and Motor Vehicles.

20.241 Federal Grants Trust Fund; Department of Highway Safety and Motor Vehicles.—

(1) The Federal Grants Trust Fund is created within the Department of Highway Safety and Motor Vehicles.

(2) The trust fund is established for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues from federal sources. Moneys to be credited to the trust fund shall consist of grants and funding from the Federal Government, interest earnings, and cash advances from other trust funds. Funds shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

History.—s. 1, ch. 2007-22; s. 2, ch. 2011-31.



20.255 - Department of Environmental Protection.

20.255 Department of Environmental Protection.—There is created a Department of Environmental Protection.

(1) The head of the Department of Environmental Protection shall be a secretary, who shall be appointed by the Governor, with the concurrence of three members of the Cabinet. The secretary shall be confirmed by the Florida Senate. The secretary shall serve at the pleasure of the Governor.

(2)(a) There shall be three deputy secretaries who are appointed by and serve at the pleasure of the secretary. The secretary may assign any deputy secretary the responsibility to supervise, coordinate, and formulate policy for any division, office, or district.

(b) The Office of the Secretary is established. The secretary may establish offices within the Office of the Secretary or within the divisions established under subsection (3) to promote the efficient and effective operation of the department.

(c) The secretary shall appoint a general counsel who is directly responsible to and serves at the pleasure of the secretary. The general counsel is responsible for all legal matters of the department.

(d) There shall be six administrative districts involved in regulatory matters of waste management, water resource management, wetlands, and air resources, which shall be headed by managers, each of whom shall be appointed by and serves at the pleasure of the secretary. Divisions of the department may have one assistant or two deputy division directors, as required to facilitate effective operation.

(e) The directors of all divisions, and the managers of all offices and districts, are exempt from part II of chapter 110 and are included in the Senior Management Service in accordance with s. 110.205(2)(j).

(3) The following divisions of the Department of Environmental Protection are established:

(a) Division of Administrative Services.

(b) Division of Air Resource Management.

(c) Division of Water Resource Management.

(d) Division of Environmental Assessment and Restoration.

(e) Division of Waste Management.

(f) Division of Recreation and Parks.

(g) Division of State Lands, the director of which is appointed by the secretary of the department, subject to confirmation by the Governor and Cabinet sitting as the Board of Trustees of the Internal Improvement Trust Fund.

(h) Division of Water Restoration Assistance.

In order to ensure statewide and intradepartmental consistency, the department’s divisions shall direct the district offices and bureaus on matters of interpretation and applicability of the department’s rules and programs.

(4) Records and documents of the Department of Environmental Protection shall be retained by the department as specified in record retention schedules established under the general provisions of chapters 119 and 257. Further, the department is authorized to:

(a) Destroy, or otherwise dispose of, those records and documents in conformity with the approved retention schedules.

(b) Photograph, microphotograph, or reproduce such records and documents on film, as authorized and directed by the approved retention schedules, whereby each page will be exposed in exact conformity with the original records and documents retained in compliance with the provisions of this section. Photographs or microphotographs in the form of film or print of any records, made in compliance with the provisions of this section, shall have the same force and effect as the originals thereof would have and shall be treated as originals for the purpose of their admissibility in evidence. Duly certified or authenticated reproductions of such photographs or microphotographs shall be admitted in evidence equally with the original photographs or microphotographs. The impression of the seal of the Department of Environmental Protection on a certificate made by the department and signed by the Secretary of Environmental Protection entitles the certificate to be received in all courts and in all proceedings in this state and is prima facie evidence of all factual matters set forth in the certificate. A certificate may relate to one or more records as set forth in the certificate or in a schedule attached to the certificate.

(5) The Department of Environmental Protection may require that bond be given by any employee of the department, payable to the Governor of the state and the Governor’s successor in office, for the use and benefit of those whom it concerns, in such penal sums and with such good and sufficient surety or sureties as are approved by the department, conditioned upon the faithful performance of the duties of the employee.

(6) There is created as a part of the Department of Environmental Protection an Environmental Regulation Commission. The commission shall be composed of seven residents of this state appointed by the Governor, subject to confirmation by the Senate. In making appointments, the Governor shall provide reasonable representation from all sections of the state. Membership shall be representative of agriculture, the development industry, local government, the environmental community, lay citizens, and members of the scientific and technical community who have substantial expertise in the areas of the fate and transport of water pollutants, toxicology, epidemiology, geology, biology, environmental sciences, or engineering. The Governor shall appoint the chair, and the vice chair shall be elected from among the membership. All appointments shall be for 4-year terms. The Governor may at any time fill a vacancy for the unexpired term. The members of the commission shall serve without compensation, but shall be paid travel and per diem as provided in s. 112.061 while in the performance of their official duties. Administrative, personnel, and other support services necessary for the commission shall be furnished by the department. The commission may employ independent counsel and contract for the services of outside technical consultants.

(7) The department is the agency of state government responsible for collecting and analyzing information concerning energy resources in this state; for coordinating the energy conservation programs of state agencies; and for coordinating the development, review, and implementation of the state’s energy policy.

(8) The department may adopt rules requiring or incentivizing electronic submission of forms, documents, fees, or reports required under chapter 161, chapter 253, chapter 373, chapter 376, chapter 377, or chapter 403. The rules must reasonably accommodate technological or financial hardship and must provide procedures for obtaining an exemption due to such a hardship.

History.—ss. 3, 4, ch. 93-213; ss. 1, 5, ch. 94-356; s. 1319, ch. 95-147; s. 1, ch. 95-295; s. 3, ch. 96-410; s. 21, ch. 97-95; s. 1, ch. 98-146; s. 8, ch. 99-245; s. 7, ch. 2000-133; s. 1, ch. 2000-197; s. 8, ch. 2002-1; s. 6, ch. 2004-243; s. 1, ch. 2008-150; s. 7, ch. 2012-88; s. 1, ch. 2013-92; s. 3, ch. 2015-2; s. 1, ch. 2016-85.



20.25501 - Department of Environmental Protection; trust funds.

20.25501 Department of Environmental Protection; trust funds.—The following trust funds shall be administered by the Department of Environmental Protection:

(1) The Federal Grants Trust Fund.

(a) The trust fund is established for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues from federal sources. Moneys to be credited to the trust fund shall consist of grants and funding from the Federal Government, interest earnings, and cash advances from other trust funds.

(b) Funds shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

(2) The Administrative Trust Fund.

(a) The trust fund is established for use as a depository for funds to be used for management activities that are departmental in nature and is funded by assessments against trust funds.

(b) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of a fiscal year shall remain in the trust fund and shall be available for carrying out the purpose of the trust fund.

(3) The Environmental Laboratory Trust Fund.

(a) The trust fund is established for use as a depository for funds to be used for the operation of the department’s environmental laboratory program and is funded by program revenues and assessments against trust funds.

(b) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of a fiscal year shall remain in the trust fund and shall be available for carrying out the purpose of the trust fund.

(4) The Working Capital Trust Fund.

(a) The trust fund is established for use as a depository for funds to be used for the operation of the department’s information technology services and is funded by assessments against trust funds.

(b) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of a fiscal year shall remain in the trust fund and shall be available for carrying out the purpose of the trust fund.

History.—s. 1, ch. 2007-23; s. 2, ch. 2011-26; s. 1, ch. 2015-8.



20.2551 - Citizen support organizations; use of property; audit; public records; partnerships.

20.2551 Citizen support organizations; use of property; audit; public records; partnerships.—

(1) DEFINITIONS.—For the purposes of this section, a “citizen support organization” means an organization which is:

(a) A Florida corporation not for profit incorporated under the provisions of chapter 617 and approved by the Department of State;

(b) Organized and operated to conduct programs and activities; raise funds; request and receive grants, gifts, and bequests of money; acquire, receive, hold, invest, and administer, in its own name, securities, funds, objects of value, or other property, real or personal; and make expenditures to or for the direct or indirect benefit of the Department of Environmental Protection or individual units of the department. The citizen support organization may not receive funds from the department by grant, gift, or contract unless specifically authorized by the Legislature;

(c) Determined by the appropriate division of the Department of Environmental Protection to be consistent with the goals of the department and in the best interests of the state; and

(d) Approved in writing by the department to operate for the direct or indirect benefit of the individual units of the department. Such approval shall be given in a letter of agreement from the department.

(2) USE OF PROPERTY.—

(a) The department may permit, without charge, appropriate use of fixed property and facilities of the department by a citizen support organization subject to the provisions of this section. Such use shall be directly in keeping with the approved purposes of the citizen support organization and may not be made at times or places that would unreasonably interfere with normal department operations.

(b) The department may prescribe by rule any condition with which a citizen support organization shall comply in order to use fixed property or facilities of the department.

(c) The department shall not permit the use of any fixed property or facilities by a citizen support organization which does not provide equal membership and employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin.

(3) ANNUAL AUDIT.—Each citizen support organization shall provide for an annual financial audit in accordance with s. 215.981.

(4) PUBLIC RECORDS.—All records of the citizen support organization constitute public records for the purposes of chapter 119.

(5) PARTNERSHIPS.—

(a) The Legislature recognizes that many of the lands managed by the department need a variety of facilities to enhance the use and potential of such lands and that many of the department’s programs are of interest to, and could benefit from the support of, local citizen groups. Such facilities and programs include, but are not limited to, improved access, camping areas, picnicking shelters, management offices and facilities, environmental education facilities and programs, and cleanup and restoration projects. The need for such facilities and programs has exceeded the ability of the state to provide funding in a timely manner with available moneys. The Legislature finds it to be in the public interest to provide incentives for partnerships with private entities whose intent is the production of additional revenues to help enhance the use and potential of state property and environmental programs and projects funded by the department.

(b) The Legislature may annually appropriate funds, to be used as matching funds in conjunction with private donations, for capital improvement facilities development on state lands or the enhancement of department sponsored environmental programs or projects of local interest to citizen support organizations formed under this section. Citizen support organizations organized and operating for the benefit of the department may acquire private donations pursuant to this section, and matching state funds for approved projects or programs may be provided in accordance with this subsection. The department is authorized to properly recognize and honor a private donor by placing a plaque or other appropriate designation noting the contribution to project or program facilities or by naming project or program facilities after the person or organization that provided matching funds.

(6) REPEAL.—This section is repealed October 1, 2019, unless reviewed and saved from repeal by the Legislature.

History.—s. 2, ch. 88-353; s. 196, ch. 94-356; s. 2, ch. 96-389; s. 3, ch. 96-395; s. 2, ch. 97-205; s. 2, ch. 2000-197; s. 22, ch. 2001-266; s. 2, ch. 2004-264; s. 4, ch. 2014-96.

Note.—Former s. 370.0205.



20.28 - State Board of Administration.

20.28 State Board of Administration.—The State Board of Administration, continued by s. 4, Art. IV of the State Constitution, retains all of its powers, duties, and functions as prescribed by law.

History.—s. 28, ch. 69-106; s. 7, ch. 79-10; s. 3, ch. 2013-15.



20.29 - Department of Citrus; Florida Citrus Commission; executive director.

20.29 Department of Citrus; Florida Citrus Commission; executive director.—

(1) The head of the Department of Citrus is the Florida Citrus Commission created under s. 601.04.

(2) The executive director of the Department of Citrus shall be appointed by a majority vote of, and serves at the pleasure of, the Florida Citrus Commission. The Florida Citrus Commission shall fix the executive director’s compensation and, in addition to any powers and duties assigned to the executive director by law, shall assign the executive director’s powers and duties.

History.—s. 29, ch. 69-106; s. 8, ch. 79-10; s. 1, ch. 2009-112; s. 1, ch. 2012-182.



20.315 - Department of Corrections.

20.315 Department of Corrections.—There is created a Department of Corrections.

(1) PURPOSE.—The purpose of the Department of Corrections is to protect the public through the incarceration and supervision of offenders and to rehabilitate offenders through the application of work, programs, and services. The goals of the department shall be:

(a) To protect society by providing incarceration that will support the intentions of established criminal law.

(b) To ensure that inmates work while they are incarcerated and that the department makes every effort to collect restitution and other monetary assessments from inmates while they are incarcerated or under supervision.

(c) To work in partnerships with local communities to further efforts toward crime prevention.

(d) To provide a safe and humane environment for offenders and staff in which rehabilitation is possible. This should include the protection of the offender from victimization within the institution and the development of a system of due process, where applicable.

(e) To provide appropriate supervision for offenders released on community supervision, based on public safety risks and offender needs, and, in conjunction with the judiciary, public safety agencies, and local communities, develop safe, community-based alternatives.

(f) To provide programs, which may include academic, vocational, and treatment, to incarcerated offenders and supervised offenders which will prepare them for occupations available in the community.

(g) To provide library services at correctional institutions, which includes general and law library services.

(h) To provide judges with effective evaluative tools and information for use in sentencing decisions.

(i) To provide the level of security in institutions commensurate with the custody requirements and management needs of inmates.

(j) To ensure that the rights and needs of crime victims are recognized and met, including the need for the victim to be timely notified of the release or escape of an inmate.

(2) LEGISLATIVE INTENT.—It is the intent of the Legislature that:

(a) The department focus its attention on the removal of barriers that could prevent the inmate’s successful return to society while supervising and incarcerating offenders at a level of security commensurate with the danger they present to the public.

(b) The department work in partnership with communities in the construction of facilities and the development of programs to offenders.

(c) The department develop a comprehensive program for the treatment of youthful offenders and other special needs offenders committed to the department, including female, elderly, and disabled offenders.

(d) The department pursue partnerships with other governmental entities and private industry for the purpose of furthering mutual goals and expanding work and educational opportunities for offenders.

(3) SECRETARY OF CORRECTIONS.—The head of the Department of Corrections is the Secretary of Corrections. The secretary is appointed by the Governor, subject to confirmation by the Senate, and shall serve at the pleasure of the Governor. The secretary is responsible for planning, coordinating, and managing the corrections system of the state. The secretary shall ensure that the programs and services of the department are administered in accordance with state and federal laws, rules, and regulations, with established program standards, and consistent with legislative intent. The secretary shall identify the need for and recommend funding for the secure and efficient operation of the state correctional system.

(a) The secretary shall appoint a deputy secretary. The deputy secretary shall be directly responsible to the secretary and shall serve at the pleasure of the secretary.

(b) The secretary shall appoint a general counsel and an inspector general, who are exempt from part II of chapter 110 and are included in the Senior Management Service.

(c) The secretary may appoint assistant secretaries, directors, or other such persons that he or she deems are necessary to accomplish the mission and goals of the department, including, but not limited to, the following areas of program responsibility:

1. Security and institutional operations, which shall provide inmate work programs, offender programs, security administration, emergency operations response, and operational oversight of the regions.

2. Health services, which shall be headed by a physician licensed under chapter 458 or an osteopathic physician licensed under chapter 459, or a professionally trained health care administrator with progressively responsible experience in health care administration. This individual shall be responsible for the delivery of health services to offenders within the system and shall have direct professional authority over such services.

3. Community corrections, which shall provide for coordination of community alternatives to incarceration and operational oversight of community corrections regions.

4. Administrative services, which shall provide budget and accounting services within the department, including the construction and maintenance of correctional institutions, human resource management, research, planning and evaluation, and technology.

5. Program, transition, and postrelease services, which shall provide for the direct management and supervision of all departmental programs, including the coordination and delivery of education and job training to the offenders in the custody of the department. In addition, this program shall provide for the direct management and supervision of all programs that furnish transition assistance to inmates who are or have recently been in the custody of the department, including the coordination, facilitation, and contract management of prerelease and postrelease transition services provided by governmental and private providers, including faith-based service groups.

(4) REGIONS.—The department shall plan and administer its program of services for community corrections, security, and institutional operations through regions.

(5) ANNUAL REPORTING.—The department shall report annually to the Governor, the President of the Senate, and the Speaker of the House of Representatives recounting its activities and making recommendations for improvements to the performance of the department.

(6) DEPARTMENTAL BUDGETS.—

(a) The secretary shall develop and submit annually to the Legislature a comprehensive departmental budget request.

(b) The department, consistent with chapter 216, may transfer, as necessary, funds and positions among budget entities to realign appropriations with the revised budget entity designations. Such authorized revisions must be consistent with the intent of the approved operating budget. The department shall periodically review the appropriateness of the budget entity designations and the adequacy of its delegated authority to transfer funds between entities and submit the reviews to the Governor’s Office of Planning and Budget. To fulfill this responsibility, the secretary shall have the authority to review, amend, and approve the annual budget requests of all departmental activities.

(7) PLACEMENT OF OFFENDERS.—The department shall classify its programs according to the character and range of services available for its clients. The department shall place each offender in the program or facility most appropriate to the offender’s needs, subject to budgetary limitations and the availability of space.

(8) DISCHARGE FROM COMMITMENT.—When the law grants to an agent, officer, or administrator of the Department of Corrections the authority to make a discharge from commitment, such authority shall be vested in the Secretary of Corrections or in any agent who, in his or her discretion, the secretary may authorize.

(9) FORM OF COMMITMENT; NOTICE OF PAROLE VIOLATION.—All commitments shall state the statutory authority therefor. The Secretary of Corrections shall have the authority to prescribe the form to be used for commitments. This act does not abridge the authority and responsibility of the Florida Commission on Offender Review with respect to the granting and revocation of parole. The Department of Corrections shall notify the Florida Commission on Offender Review of all violations of parole conditions and provide reports connected thereto as may be requested by the commission. The commission shall have the authority to issue orders dealing with supervision of specific parolees, and such orders shall be binding on all parties.

(10) SINGLE INFORMATION AND RECORDS SYSTEM.—Only one offender-based information and records computer system shall be maintained by the Department of Corrections for the joint use of the department and the Florida Commission on Offender Review. The data system shall be managed through the department’s office of information technology. The department shall develop and maintain, in consultation with the Criminal and Juvenile Justice Information Systems Council under s. 943.08, such offender-based information, including clemency administration information and other computer services to serve the needs of both the department and the Florida Commission on Offender Review. The department shall notify the commission of all violations of parole and the circumstances thereof.

(11) TRANSFER OF AUTHORITY.—All statutory functions of the department not otherwise herein assigned to a specific unit of the department are assigned generally to the department and may be allocated and reallocated by the secretary to an authorized unit of the department.

(12) PURCHASE OF SERVICES.—Whenever possible, the department, in accordance with the established program objectives and performance criteria, may contract for the provision of services by counties, municipalities, nonprofit corporations, and other entities capable of providing needed services, if services so provided are more cost-efficient, cost-effective, or timely than those provided by the department or available to it under existing law.

History.—ss. 2, 4, 7, 9, 10, 11, ch. 75-49; s. 1, ch. 77-174; s. 1, ch. 78-53; s. 4, ch. 78-323; s. 6, ch. 79-7; s. 65, ch. 79-190; s. 1, ch. 82-46; s. 1, ch. 82-171; s. 3, ch. 83-85; s. 2, ch. 83-265; s. 1, ch. 85-330; s. 6, ch. 85-340; s. 16, ch. 86-183; s. 1, ch. 87-224; s. 1, ch. 87-298; ss. 1, 28, 84, ch. 88-122; s. 3, ch. 90-247; s. 67, ch. 91-45; s. 2, ch. 91-281; s. 3, ch. 92-173; s. 2, ch. 92-310; s. 7, ch. 93-262; s. 1, ch. 94-117; s. 8, ch. 94-209; s. 1320, ch. 95-147; s. 8, ch. 95-325; s. 1, ch. 96-278; s. 6, ch. 96-388; s. 9, ch. 97-194; ss. 20, 21, ch. 98-136; s. 3, ch. 98-251; s. 8, ch. 99-2; s. 1, ch. 99-271; s. 5, ch. 2001-60; s. 1, ch. 2001-110; s. 1, ch. 2004-248; s. 1, ch. 2006-32; s. 3, ch. 2009-80; s. 2, ch. 2011-50; s. 3, ch. 2014-191.



20.3151 - Administrative Trust Fund.

20.3151 Administrative Trust Fund.—

(1) The Administrative Trust Fund is created within the Department of Corrections.

(2) The fund is established for use as a depository for funds to be used for management activities that are department-wide in nature and funded by indirect cost earnings or assessments against trust funds. Moneys to be credited to the trust fund include indirect cost reimbursements from grantors, administrative assessments against trust funds, interest earnings, and other appropriate administrative fees.

(3) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2006-19; s. 2, ch. 2009-25.



20.316 - Department of Juvenile Justice.

20.316 Department of Juvenile Justice.—There is created a Department of Juvenile Justice.

(1) SECRETARY OF JUVENILE JUSTICE.—

(a) The head of the Department of Juvenile Justice is the Secretary of Juvenile Justice. The secretary of the department shall be appointed by the Governor and shall serve at the pleasure of the Governor.

(b) The Secretary of Juvenile Justice is responsible for planning, coordinating, and managing the delivery of all programs and services within the juvenile justice continuum. For purposes of this section, the term “juvenile justice continuum” means all children-in-need-of-services programs; families-in-need-of-services programs; other prevention, early intervention, and diversion programs; detention centers and related programs and facilities; community-based residential commitment and nonresidential programs; and delinquency institutions provided or funded by the department.

(c) The Secretary of Juvenile Justice shall:

1. Ensure that juvenile justice continuum programs and services are implemented according to legislative intent; state and federal laws, rules, and regulations; statewide program standards; and performance objectives by reviewing and monitoring regional and circuit program operations and providing technical assistance to those programs.

2. Identify the need for and recommend the funding and implementation of an appropriate mix of programs and services within the juvenile justice continuum, including prevention, diversion, nonresidential and residential commitment programs, training schools, and conditional release programs and services, with an overlay of educational, vocational, alcohol, drug abuse, and mental health services where appropriate.

3. Provide for program research, development, and planning.

4. Develop staffing and workload standards and coordinate staff development and training.

5. Develop budget and resource allocation methodologies and strategies.

6. Establish program policies and rules and ensure that those policies and rules encourage cooperation, collaboration, and information sharing with community partners in the juvenile justice system to the extent authorized by law.

7. Develop funding sources external to state government.

8. Obtain, approve, monitor, and coordinate research and program development grants.

9. Enter into contracts.

10. Monitor all state-funded programs, grants, appropriations, or activities that are designed to prevent juvenile crime, delinquency, gang membership, or status offense behaviors and all state-funded programs, grants, appropriations, or activities that are designed to prevent a child from becoming a “child in need of services,” as defined in chapter 984, in order to effect the goals and policies of the State Comprehensive Plan regarding children and regarding governmental efficiency, and in order to determine:

a. The number of youth served by such state-funded programs, grants, appropriations, or activities;

b. The number of youth who complete such state-funded programs, grants, appropriations, or activities;

c. The number and percentage of youth who are referred for delinquency while participating in such state-funded programs, grants, appropriations, or activities;

d. The number and percentage of youth who are referred for delinquency within 6 months after completing such state-funded programs, grants, appropriations, or activities.

(2) DEPARTMENT PROGRAMS.—The following programs are established within the Department of Juvenile Justice:

(a) Prevention and Victim Services.

(b) Intake and Detention.

(c) Residential and Correctional Facilities.

(d) Probation and Community Corrections.

(e) Administration.

The secretary may establish assistant secretary positions and a chief of staff position as necessary to administer the requirements of this section.

(3) JUVENILE JUSTICE OPERATING CIRCUITS.—The department shall plan and administer its programs through a substate structure that conforms to the boundaries of the judicial circuits prescribed in s. 26.021. A county may seek placement in a juvenile justice operating circuit other than as prescribed in s. 26.021 for participation in the Prevention and Victim Services Program and the Probation and Community Corrections Program by making a request of the chief circuit judge in each judicial circuit affected by such request. Upon a showing that geographic proximity, community identity, or other legitimate concern for efficiency of operations merits alternative placement, each affected chief circuit judge may authorize the execution of an interagency agreement specifying the alternative juvenile justice operating circuit in which the county is to be placed and the basis for the alternative placement. Upon the execution of said interagency agreement by each affected chief circuit judge, the secretary may administratively place a county in an alternative juvenile justice operating circuit pursuant to the agreement.

(4) INFORMATION SYSTEMS.—

(a) The Department of Juvenile Justice shall develop, in consultation with the Criminal and Juvenile Justice Information Systems Council under s. 943.08, a juvenile justice information system which shall provide information concerning the department’s activities and programs.

(b) In establishing the computing and network infrastructure for the development of the information system, the department shall develop a system design to set the direction for the information system. That design shall include not only department system requirements but also data exchange requirements of other state and local juvenile justice system organizations.

(c) The department shall implement a distributed system architecture which shall be defined in its agency strategic plan.

(d) The management information system shall, at a minimum:

1. Facilitate case management of juveniles referred to or placed in the department’s custody.

2. Provide timely access to current data and computing capacity to support outcome evaluation, legislative oversight, and other research.

3. Provide automated support to the quality assurance and program review functions.

4. Provide automated support to the contract management process.

5. Provide automated support to the facility operations management process.

6. Provide automated administrative support to increase efficiency, provide the capability of tracking expenditures of funds by the department or contracted service providers that are eligible for federal reimbursement, and reduce forms and paperwork.

7. Facilitate connectivity, access, and utilization of information among various state agencies, and other state, federal, local, and private agencies, organizations, and institutions.

8. Provide electronic public access to juvenile justice information, which is not otherwise made confidential by law or exempt from the provisions of s. 119.07(1).

9. Provide a system for the training of information system users and user groups.

History.—s. 1, ch. 94-209; s. 1321, ch. 95-147; ss. 2, 30, ch. 95-267; s. 7, ch. 96-388; s. 29, ch. 97-286; s. 4, ch. 98-251; s. 2, ch. 98-280; s. 9, ch. 99-2; s. 1, ch. 2000-135; s. 5, ch. 2000-158; s. 6, ch. 2001-60; s. 1, ch. 2001-125; s. 2, ch. 2001-185; s. 3, ch. 2005-152; s. 33, ch. 2010-102.



20.3161 - Federal Grants Trust Fund; Department of Juvenile Justice.

20.3161 Federal Grants Trust Fund; Department of Juvenile Justice.—

(1) The Federal Grants Trust Fund is created within the Department of Juvenile Justice.

(2) The trust fund is established for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues from federal sources. Moneys to be credited to the trust fund shall consist of grants and funding from the Federal Government, interest earnings, and cash advances from other trust funds. Funds shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

History.—s. 1, ch. 2007-12; s. 2, ch. 2011-22.



20.317 - Department of the Lottery.

20.317 Department of the Lottery.—There is created a Department of the Lottery.

(1)(a) The head of the Department of the Lottery is the Secretary of the Department of the Lottery. The secretary shall be appointed by the Governor subject to the confirmation of the Senate. The secretary shall serve at the pleasure of the Governor. The compensation of the secretary shall be set annually by executive order of the Governor.

(b) It is the intent of the Legislature that, prior to appointing a secretary of the department, the Governor conduct a thorough search to find the most qualified appointee available. In conducting such search, the Governor shall emphasize such considerations as business management experience, marketing experience, computer experience, and lottery management experience.

(2) Any provision of law to the contrary notwithstanding, the secretary may create divisions and bureaus within the department and allocate the various functions of the department among such divisions and bureaus. However, in order to promote and protect the integrity of and the public confidence in the state lottery, there is created a Division of Security within the department.

(3) The headquarters of the department shall be located in Tallahassee. However, the department may establish such regional offices throughout the state as the secretary deems necessary to the efficient operation of the state lottery.

History.—s. 4, ch. 87-65.



20.32 - Florida Commission on Offender Review.

20.32 Florida Commission on Offender Review.—

(1) The Parole and Probation Commission, authorized by s. 8(c), Art. IV, State Constitution of 1968, is continued and renamed the Florida Commission on Offender Review. The commission retains its powers, duties, and functions with respect to the granting and revoking of parole and shall exercise powers, duties, and functions relating to investigations of applications for clemency as directed by the Governor and Cabinet.

(2) All powers, duties, and functions relating to the appointment of the Florida Commission on Offender Review as provided in s. 947.02 or s. 947.021 shall be exercised and performed by the Governor and Cabinet. Except as provided in s. 947.021, each appointment shall be made from among the first three eligible persons on the list of the persons eligible for said position.

(3) The commission may require any employee of the commission to give a bond for the faithful performance of his or her duties. The commission may determine the amount of the bond and must approve the bond. In determining the amount of the bond, the commission may consider the amount of money or property likely to be in custody of the officer or employee at any one time. The premiums for the bonds must be paid out of the funds of the commission.

History.—s. 33, ch. 69-106; s. 33, ch. 83-131; s. 36, ch. 86-183; s. 7, ch. 88-122; ss. 15, 16, ch. 89-531; s. 20, ch. 90-337; s. 320, ch. 92-279; s. 55, ch. 92-326; s. 1, ch. 93-2; s. 16, ch. 96-422; s. 5, ch. 98-34; s. 4, ch. 2014-191.



20.331 - Fish and Wildlife Conservation Commission.

20.331 Fish and Wildlife Conservation Commission.—

(1) RIGHTS AND PRIVILEGES.—The Legislature, recognizing the Fish and Wildlife Conservation Commission as being specifically authorized by the State Constitution under s. 9, Art. IV, grants rights and privileges to the commission, as contemplated by s. 6, Art. IV of the State Constitution. These rights and privileges are equal to those of departments established under this chapter while preserving the commission’s constitutional designation and title.

(2) HEAD OF THE COMMISSION.—The head of the Fish and Wildlife Conservation Commission is the commission, with commissioners appointed by the Governor as provided for in s. 9, Art. IV of the State Constitution.

(3) EXECUTIVE DIRECTOR.—

(a) To aid the commission in the implementation of its constitutional and statutory responsibilities, the Legislature authorizes the commission to appoint and fix the salary of a person who is not a member of the commission to serve as the executive director and to remove such person at its pleasure. The executive director shall supervise, direct, coordinate, and administer all activities necessary to fulfill the commission’s constitutional and statutory responsibilities. The executive director shall be reimbursed for per diem and travel expenses incurred in the discharge of official duties as provided in s. 112.061. The executive director shall maintain headquarters in and reside in Tallahassee.

(b) Each executive director must be confirmed by the Senate during the regular legislative session immediately following his or her appointment by the commission.

(4) PROGRAM AND RESEARCH SERVICES.—Within the Fish and Wildlife Conservation Commission, the principal unit for program services is a “division” headed by a “director.” The principal subunit of the division is a “section” headed by a “leader.” The principal subunit of the section is a “subsection” headed by an “administrator.”

(a) The following divisions and section are created within the commission:

1. Division of Freshwater Fisheries Management.

2. Division of Habitat and Species Conservation.

3. Division of Hunting and Game Management.

4. Division of Law Enforcement. There is created within the division the Boating and Waterways Section with duties and responsibilities as provided in paragraph (7)(e).

5. Division of Marine Fisheries Management.

(b) The principal unit for research services within the commission is the Fish and Wildlife Research Institute, which shall be headed by a director.

(5) ADMINISTRATIVE AND SUPPORT SERVICES.—The principal unit for administrative and support services is the Office of Executive Direction and Administrative Support Services, headed by the executive director of the commission. Each office within this principal unit shall be headed by a “director”. The following administrative and support offices are created within the Office of Executive Direction and Administrative Support Services:

(a) Finance and Budget.

(b) Human Resources.

(c) Information Technology.

(d) Inspector General.

(e) Legal.

(f) Regional Operations. Within the Regional Operations office, the executive director may establish regional offices for each of the administrative regions established by the commission. Each regional office shall be headed by a “director.”

(6) GENERAL PROVISIONS.—

(a) Section leader positions are classified at a level equal to bureau chiefs, and subsection administrator positions are classified at a level equal to section administrators, as established in s. 20.04. At the discretion of the executive director, director positions shall be classified at a level equal to division directors, bureau chiefs, or section administrators, as established in s. 20.04.

(b) Unless specifically authorized by law, the commission may not reallocate duties and functions assigned by law to a specific unit of the commission. Functions assigned generally to the commission without specific designation to a unit of the commission may be allocated at the discretion of the commission.

(c) Divisions, sections, and offices created by this act may be abolished only by general law. Additional divisions in the commission may only be established by general law. New sections, subsections, and offices of the commission may be initiated by the commission and established as recommended by the Department of Management Services and approved by the Executive Office of the Governor, or may be established by general law.

(7) ASSIGNMENT OF DUTIES AND RESPONSIBILITIES.—The commission, and the Legislature as provided in s. 9, Art. IV of the State Constitution, shall assign to the:

(a) Fish and Wildlife Research Institute such powers, duties, responsibilities, and functions as are necessary to accomplish its mission, which is to:

1. Serve as the primary source of research and technical information and expertise on the status of marine life, freshwater aquatic life, and wild animal life resources in this state;

2. Monitor the status and health of marine life, freshwater aquatic life, and wild animal life species and their habitat;

3. Develop restoration and management techniques for habitat and enhancement of plant and animal populations;

4. Respond to and provide critical technical support for catastrophes including oil spills, ship groundings, major species die-offs, hazardous spills, and natural disasters;

5. Identify and monitor harmful algal blooms including red tides, evaluate their impacts, and provide technical support concerning state and local public health concerns; and

6. Provide state and local governments with technical information and research results concerning fish and wild animal life.

(b) Division of Freshwater Fisheries Management such powers, duties, responsibilities, and functions as are necessary to facilitate the responsible and sustained use of freshwater aquatic life resources. The division shall provide expertise on freshwater fish populations or other aspects of freshwater fisheries needed for recreational and commercial use management decisions. The division also shall assess impacts of decisions made by others to ensure quality fisheries and fishing in lakes, fish management areas, rivers, and streams in this state.

(c) Division of Habitat and Species Conservation such powers, duties, responsibilities, and functions as are necessary to protect and conserve the state’s diverse and unique fish and wild animal life. Powers, duties, responsibilities, and functions of the division must be focused at the ecosystem or landscape level and must include the management of public lands, habitat restoration on public lands, development and implementation of nongame species management plans, development and implementation of imperiled species recovery plans, providing scientific support and assistance on habitat-related issues to public and private landowners, aquatic habitat restoration, habitat management assistance, land acquisition, and exotic species coordination focused on measures that prevent and control the introduction of exotic species. The division shall utilize scientific data to develop resource management plans that maintain stable or increasing populations of fish and wild animal life.

(d) Division of Hunting and Game Management such powers, duties, responsibilities, and functions as are necessary to facilitate the responsible and sustained use of wild animal life resources. The division must develop scientifically based recommendations that support effective regulation and sound management of game wild animal life resources. The division must also coordinate the development and management of public hunting opportunities and provide hunter safety training and certification.

(e) Division of Law Enforcement such powers, duties, responsibilities, and functions as are necessary to ensure enforcement of laws and rules governing the management, protection, conservation, improvement, and expansion of wild animal life, freshwater aquatic life, and marine life resources. In performance of their duties as sworn law enforcement officers for the State of Florida, the division’s officers also shall enforce all laws relating to boating, provide public safety services for citizens on lands and waters of the state particularly in remote areas, provide search-and-rescue and disaster response services when necessary, assist in the enforcement of all general laws, and coordinate with local, state, and federal entities on law enforcement issues.

1. The Boating and Waterways Section such powers, duties, responsibilities, and functions as are necessary to manage and promote the use of state waterways for safe and enjoyable boating. Duties and responsibilities of the section include oversight and coordination of waterway markers on state waters, providing boating education and boating safety programs, improving boating access, coordinating the removal of derelict vessels from state waters, implementing economic development initiatives to promote boating in the state, and coordinating the submission of state comments on marine events.

(f) Division of Marine Fisheries Management such powers, duties, responsibilities, and functions as are necessary to facilitate the responsible and sustained use of marine life resources. The division shall develop recommendations for managing and enhancing commercial and recreational saltwater fisheries resources, implement marine fisheries management programs, and assist in the development and monitoring of artificial reefs in state waters.

(8) LEGISLATIVE AUTHORITY.—The constitutional power granted to the Fish and Wildlife Conservation Commission does not include any authority over marine life retained by the Legislature or vested in any agency other than the Marine Fisheries Commission on March 1, 1998, or any authority over marine aquaculture retained by the Legislature and vested in any other agency as of July 1, 1999.

(9) ADEQUATE DUE PROCESS PROCEDURES.—

(a) The commission shall adopt a rule establishing due process procedures to be accorded to any party, as defined in s. 120.52, whose substantial interests are affected by any action of the commission in the performance of its constitutional duties or responsibilities, and the adequate due process procedures adopted by rule shall be published in the Florida Administrative Code.

(b) The Legislature encourages the commission to incorporate into its process the provisions of s. 120.54(3)(c) when adopting rules in the performance of its constitutional duties or responsibilities.

(c) The commission shall follow the provisions of chapter 120 when adopting rules in the performance of its statutory duties or responsibilities. The commission’s statutory duties or responsibilities include, but are not limited to:

1. Research and management responsibilities for marine species listed as endangered or threatened, including manatees and marine turtles.

2. Establishment and enforcement of boating safety regulations.

3. Land acquisition.

4. Enforcement and collection of fees for all commercial and recreational hunting or fishing licenses or permits.

5. Aquatic plant removal using fish as a biological control agent.

6. Enforcement of penalties for violations of commission rules and state laws, including, but not limited to, the seizure and forfeiture of vessels and other equipment used to commit those violations.

7. Establishment of free fishing days.

8. Regulation of off-road vehicles on state lands.

9. Establishment and coordination of a statewide hunter safety course.

10. Establishment of programs and activities to develop and distribute public education materials.

11. Police powers of sworn law enforcement officers.

12. Establishment of citizen support organizations to provide assistance, funding, and promotional support for programs of the commission.

13. Creation of the voluntary authorized hunter identification program.

14. Regulation of required clothing of persons hunting deer.

(10) PERMIT COMMENTING AUTHORITY.—Comments submitted by the commission to a permitting agency regarding applications for permits, licenses, or authorizations affecting the commission’s jurisdiction must be based on credible, factual scientific data, and must be received by the permitting agency within the time specified by applicable statutes or rules, or within 30 days, whichever is sooner. Comments provided by the commission are not binding on any permitting agency. Comments by the commission shall be considered for consistency with the Florida Coastal Management Program and ss. 373.428 and 380.23. If the commission comments are used by a permitting agency as a condition of denial, approval, or modification of a proposed permit, license, or authorization, any party to an administrative proceeding involving such proposed action may require the commission to join as a party in determining the validity of the condition. In any action in which the commission is joined as a party, the commission shall bear only the actual cost of defending the validity of the credible, factual scientific data used as a basis for comments.

(11) LAND ACQUISITION AUTHORITY.—The commission shall acquire, in the name of the state, lands and waters suitable for the protection, improvement, and restoration of the state’s wild animal life, freshwater aquatic life, and marine life resources. Lands may be acquired by purchase, lease, gift, or otherwise, using state, federal, or other sources of funding. Lands acquired under this section shall be managed for recreational and other multiple-use activities that do not impede the commission’s ability to perform its constitutional and statutory duties and responsibilities.

(12) EMPLOYEE BONDS.—The commission may require any commission employee to give a bond for the faithful performance of duties. The commission may determine the amount of the bond and must approve the bond. In determining the amount of the bond, the commission may consider the amount of money or property likely to be in the custody of the officer or employee at any one time. The premium for the bond must be paid out of the funds of the commission, and the bond must be payable to the Governor of the state and the Governor’s successors in office.

History.—s. 1, ch. 99-245; s. 4, ch. 2000-151; s. 3, ch. 2000-197; s. 7, ch. 2001-60; s. 2, ch. 2003-156; s. 1, ch. 2004-264; s. 1, ch. 2007-223; s. 1, ch. 2008-106.



20.3311 - Additional powers of commission.

20.3311 Additional powers of commission.—

(1) The Fish and Wildlife Conservation Commission is assigned all powers, duties, responsibilities, functions, positions, and property necessary for enforcement of the laws and rules governing:

(a) Management, protection, conservation, improvement, and expansion of the state-owned lands managed by the Department of Environmental Protection, including state parks, coastal and aquatic managed areas, and greenways and trails.

(b) Conservation and recreation lands and commercial aquaculture managed by the Department of Agriculture and Consumer Services.

(2) Law enforcement officers of the Fish and Wildlife Conservation Commission are conferred full power to investigate and arrest for any violation of the rules of the Department of Agriculture and Consumer Services, the Department of Environmental Protection, and the Board of Trustees of the Internal Improvement Trust Fund.

History.—s. 4, ch. 2012-88.



20.3315 - Florida Forever Program Trust Fund of the Florida Fish and Wildlife Conservation Commission.

20.3315 Florida Forever Program Trust Fund of the Florida Fish and Wildlife Conservation Commission.—

(1) There is created a Florida Forever Program Trust Fund within the Florida Fish and Wildlife Conservation Commission to carry out the duties of the commission under the Florida Forever Act as specified in s. 259.105(3)(g). The trust fund shall receive funds pursuant to s. 259.105(3)(g).

(2) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2000-280; s. 2, ch. 2001-25; s. 8, ch. 2001-60; s. 2, ch. 2005-3.



20.34 - Governmental Reorganization Act of 1969; effect on rules.

20.34 Governmental Reorganization Act of 1969; effect on rules.—Except when it is inconsistent with the other provisions of this chapter, all rules and regulations of the agencies involved in this reorganization that are in effect on June 30, 1969, shall remain in effect until they are specifically altered, amended or revoked in the manner provided by law.

History.—s. 36, ch. 69-106.



20.37 - Department of Veterans’ Affairs.

20.37 Department of Veterans’ Affairs.—There is created a Department of Veterans’ Affairs.

(1) The head of the department is the Governor and Cabinet. The executive director of the department shall be appointed by the Governor with the approval of three members of the Cabinet and subject to confirmation by the Senate. The executive director shall serve at the pleasure of the Governor and Cabinet.

(2) The following divisions, and bureaus within these divisions, of the Department of Veterans’ Affairs are established:

(a) Division of Administration and Public Information.

1. Bureau of Information and Research.

(b) Division of Veterans’ Benefits and Assistance.

1. Bureau of Veteran Claims Services.

2. Bureau of Veteran Field Services.

3. Bureau of State Approving for Veterans’ Training.

History.—s. 13, ch. 88-290; s. 2, ch. 99-255.



20.375 - Department of Veterans’ Affairs; trust funds.

20.375 Department of Veterans’ Affairs; trust funds.—The following trust funds shall be administered by the Department of Veterans’ Affairs:

(1) Federal Grants Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of s. 215.32.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(2) Grants and Donations Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of ss. 215.32, 296.11, 296.38, and 320.089.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(3) Operations and Maintenance Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of ss. 215.32, 296.11, and 296.38.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(4) State Homes for Veterans Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of ss. 320.08058 and 320.0891.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2008-18.



20.41 - Department of Elderly Affairs.

20.41 Department of Elderly Affairs.—There is created a Department of Elderly Affairs.

(1) The head of the department is the Secretary of Elderly Affairs. The secretary must be appointed by the Governor, subject to confirmation by the Senate. The secretary serves at the pleasure of the Governor. The secretary shall administer the affairs of the department and may employ assistants, professional staff, and other employees as necessary to discharge the powers and duties of the department.

(2) The department shall plan and administer its programs and services through planning and service areas as designated by the department.

(3) The department shall maintain its headquarters in Tallahassee.

(4) The department shall administer the State Long-Term Care Ombudsman Program, created by s. 400.0063, and shall, as required by s. 712 of the federal Older Americans Act of 1965, ensure that the State Long-Term Care Ombudsman Program operates in compliance with the Older Americans Act.

(5) The department shall be the state unit on aging as defined in the federal Older Americans Act of 1965, as amended, and shall exercise all responsibilities pursuant to that act.

(6) In accordance with the federal Older Americans Act of 1965, as amended, the department shall designate and contract with area agencies on aging in each of the department’s planning and service areas. Area agencies on aging, as nongovernmental, independent, not-for-profit corporations under s. 501(c)(3) of the Internal Revenue Code, shall ensure a coordinated and integrated provision of long-term care services to the elderly and shall ensure the provision of prevention and early intervention services. The department shall have overall responsibility for information system planning. The department shall ensure, through the development of equipment, software, data, and connectivity standards, the ability to share and integrate information collected and reported by the area agencies in support of their contracted obligations to the state. The department shall contract with area agencies on aging to fulfill programmatic and funding requirements.

(7) The area agency on aging shall, in consultation with the secretary, appoint a chief executive officer, hereafter referred to as the “executive director,” who shall be accountable for the agency’s performance.

(8) Area agencies on aging are subject to chapter 119, relating to public records, and, when considering any contracts requiring the expenditure of funds, are subject to ss. 286.011-286.012, relating to public meetings.

History.—s. 1, ch. 91-115; s. 17, ch. 93-177; s. 13, ch. 94-235; s. 45, ch. 95-418; s. 30, ch. 97-286; s. 5, ch. 99-377; s. 15, ch. 99-393; s. 203, ch. 99-397; s. 119, ch. 2000-349; s. 39, ch. 2000-367; s. 9, ch. 2002-1; s. 19, ch. 2002-223; s. 1, ch. 2009-46; s. 19, ch. 2015-31.



20.415 - Department of Elderly Affairs; trust funds.

20.415 Department of Elderly Affairs; trust funds.—The following trust funds shall be administered by the Department of Elderly Affairs:

(1) Administrative Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with ss. 215.32, 744.534, and 744.2001.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(2) Tobacco Settlement Trust Fund.

(a) Funds to be credited to the trust fund shall consist of funds disbursed, by nonoperating transfer, from the Department of Financial Services Tobacco Settlement Clearing Trust Fund in amounts equal to the annual appropriations made from this trust fund.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any unencumbered balance in the trust fund at the end of any fiscal year and any encumbered balance remaining undisbursed on September 30 of the same calendar year shall revert to the Department of Financial Services Tobacco Settlement Clearing Trust Fund.

(3) Federal Grants Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with s. 215.32.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(4) Grants and Donations Trust Fund.

(a) Funds to be credited to the trust fund shall include all public and private grants and donations to the department, except for grants provided by the Federal Government and other earnings that are deposited into the Operations and Maintenance Trust Fund of the department. Funds from the Grants and Donations Trust Fund shall be used to fulfill agreements made with grantors and contributors and such other purposes as may be appropriate and shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to chapter 216.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(c) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance of any general revenue appropriation to the Grants and Donations Trust Fund that is not disbursed but that is obligated pursuant to contract or committed to be expended may be certified by the Governor for up to 3 years following the effective date of the original appropriation.

(5) Operations and Maintenance Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with s. 215.32.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2008-20; s. 34, ch. 2016-40.



20.42 - Agency for Health Care Administration.

20.42 Agency for Health Care Administration.—

(1) There is created a department that, notwithstanding the provisions of s. 20.04(1), shall be called the Agency for Health Care Administration.

(2) The head of the department is the Secretary of Health Care Administration, who shall be appointed by the Governor, subject to confirmation by the Senate. The secretary shall serve at the pleasure of and report to the Governor.

(3) The department shall be the chief health policy and planning entity for the state. The department is responsible for health facility licensure, inspection, and regulatory enforcement; investigation of consumer complaints related to health care facilities and managed care plans; the implementation of the certificate of need program; the operation of the Florida Center for Health Information and Transparency; the administration of the Medicaid program; the administration of the contracts with the Florida Healthy Kids Corporation; the certification of health maintenance organizations and prepaid health clinics as set forth in part III of chapter 641; and any other duties prescribed by statute or agreement.

History.—s. 1, ch. 92-33; s. 2, ch. 93-129; s. 3, ch. 94-218; s. 10, ch. 96-403; s. 2, ch. 97-92; s. 1, ch. 98-89; s. 8, ch. 2000-209; s. 2, ch. 2000-305; s. 6, ch. 2006-261; s. 10, ch. 2016-234.



20.425 - Agency for Health Care Administration; trust funds.

20.425 Agency for Health Care Administration; trust funds.—The following trust funds shall be administered by the Agency for Health Care Administration:

(1) Administrative Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of s. 215.32.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(2) Grants and Donations Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of ss. 215.32, 400.179, and 409.916.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(3) Health Care Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of ss. 400.063 and 408.16.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(4) Medical Care Trust Fund.

(a) Funds to be credited to the trust fund shall consist of receipts from federal grants and shall be used for the purpose of providing health care services to individuals eligible pursuant to the requirement and limitation of Titles XIX and XXI of the Social Security Act, as amended, and for other such purposes as may be appropriate.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(5) Public Medical Assistance Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of ss. 394.4786 and 409.918.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(6) Quality of Long-Term Care Facility Improvement Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of s. 400.0239.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(7) Refugee Assistance Trust Fund.

(a) Funds to be credited to the trust fund shall consist of federal grant funds under the Refugee Resettlement Program and the Cuban/Haitian Entrant Program and shall be used for the purpose of providing medical assistance to individuals eligible pursuant to the requirements and limitations of 45 C.F.R. parts 400 and 401, as amended, or any other applicable federal requirement or limitation.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(8) Tobacco Settlement Trust Fund.

(a) Funds to be credited to the trust fund shall consist of funds disbursed, by nonoperating transfer, from the Department of Financial Services Tobacco Settlement Clearing Trust Fund in amounts equal to the annual appropriations made from this trust fund.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any unencumbered balance in the trust fund at the end of any fiscal year and any encumbered balance remaining undisbursed on September 30 of the same calendar year shall revert to the Department of Financial Services Tobacco Settlement Clearing Trust Fund.

History.—s. 1, ch. 99-195; s. 2, ch. 2000-58; s. 71, ch. 2003-261; s. 3, ch. 2008-9; s. 1, ch. 2009-47.



20.43 - Department of Health.

20.43 Department of Health.—There is created a Department of Health.

(1) The purpose of the Department of Health is to protect and promote the health of all residents and visitors in the state through organized state and community efforts, including cooperative agreements with counties. The department shall:

(a) Identify, diagnose, and conduct surveillance of diseases and health conditions in the state and accumulate the health statistics necessary to establish trends.

(b) Implement interventions that prevent or limit the impact or spread of diseases and health conditions.

(c) Collect, manage, and analyze vital statistics and other health data to inform the public and formulate public health policy and planning.

(d) Maintain and coordinate preparedness for and responses to public health emergencies in the state.

(e) Provide or ensure the provision of quality health care and related services to identified populations in the state.

(f) Regulate environmental activities that have a direct impact on public health in the state.

(g) Regulate health practitioners for the preservation of the health, safety, and welfare of the public.

(2) The head of the Department of Health is the State Surgeon General and State Health Officer. The State Surgeon General must be a physician licensed under chapter 458 or chapter 459 who has advanced training or extensive experience in public health administration. The State Surgeon General is appointed by the Governor subject to confirmation by the Senate. The State Surgeon General serves at the pleasure of the Governor.

(3) The following divisions of the Department of Health are established:

(a) Division of Administration.

(b) Division of Emergency Preparedness and Community Support.

(c) Division of Disease Control and Health Protection.

(d) Division of Community Health Promotion.

(e) Division of Children’s Medical Services.

(f) Division of Public Health Statistics and Performance Management.

(g) Division of Medical Quality Assurance, which is responsible for the following boards and professions established within the division:

1. The Board of Acupuncture, created under chapter 457.

2. The Board of Medicine, created under chapter 458.

3. The Board of Osteopathic Medicine, created under chapter 459.

4. The Board of Chiropractic Medicine, created under chapter 460.

5. The Board of Podiatric Medicine, created under chapter 461.

6. Naturopathy, as provided under chapter 462.

7. The Board of Optometry, created under chapter 463.

8. The Board of Nursing, created under part I of chapter 464.

9. Nursing assistants, as provided under part II of chapter 464.

10. The Board of Pharmacy, created under chapter 465.

11. The Board of Dentistry, created under chapter 466.

12. Midwifery, as provided under chapter 467.

13. The Board of Speech-Language Pathology and Audiology, created under part I of chapter 468.

14. The Board of Nursing Home Administrators, created under part II of chapter 468.

15. The Board of Occupational Therapy, created under part III of chapter 468.

16. Respiratory therapy, as provided under part V of chapter 468.

17. Dietetics and nutrition practice, as provided under part X of chapter 468.

18. The Board of Athletic Training, created under part XIII of chapter 468.

19. The Board of Orthotists and Prosthetists, created under part XIV of chapter 468.

20. Electrolysis, as provided under chapter 478.

21. The Board of Massage Therapy, created under chapter 480.

22. The Board of Clinical Laboratory Personnel, created under part III of chapter 483.

23. Medical physicists, as provided under part IV of chapter 483.

24. The Board of Opticianry, created under part I of chapter 484.

25. The Board of Hearing Aid Specialists, created under part II of chapter 484.

26. The Board of Physical Therapy Practice, created under chapter 486.

27. The Board of Psychology, created under chapter 490.

28. School psychologists, as provided under chapter 490.

29. The Board of Clinical Social Work, Marriage and Family Therapy, and Mental Health Counseling, created under chapter 491.

30. Emergency medical technicians and paramedics, as provided under part III of chapter 401.

(h) Division of Disability Determinations.

(4)(a) The members of each board within the department shall be appointed by the Governor, subject to confirmation by the Senate. Consumer members on the board shall be appointed pursuant to paragraph (b). Members shall be appointed for 4-year terms, and such terms shall expire on October 31. However, a term of less than 4 years may be used to ensure that:

1. No more than two members’ terms expire during the same calendar year for boards consisting of seven or eight members.

2. No more than 3 members’ terms expire during the same calendar year for boards consisting of 9 to 12 members.

3. No more than 5 members’ terms expire during the same calendar year for boards consisting of 13 or more members.

A member whose term has expired shall continue to serve on the board until such time as a replacement is appointed. A vacancy on the board shall be filled for the unexpired portion of the term in the same manner as the original appointment. No member may serve for more than the remaining portion of a previous member’s unexpired term, plus two consecutive 4-year terms of the member’s own appointment thereafter.

(b) Each board with five or more members shall have at least two consumer members who are not, and have never been, members or practitioners of the profession regulated by such board or of any closely related profession. Each board with fewer than five members shall have at least one consumer member who is not, and has never been, a member or practitioner of the profession regulated by such board or of any closely related profession.

(c) Notwithstanding any other provision of law, the department is authorized to establish uniform application forms and certificates of licensure for use by the boards within the department. Nothing in this paragraph authorizes the department to vary any substantive requirements, duties, or eligibilities for licensure or certification as provided by law.

(5) The department shall plan and administer its public health programs through its county health departments and may, for administrative purposes and efficient service delivery, establish up to 15 service areas to carry out such duties as may be prescribed by the State Surgeon General. The boundaries of the service areas shall take into consideration the boundaries of the jobs and education regional boards.

(6) The State Surgeon General is authorized to appoint ad hoc advisory committees as necessary. The issue or problem that the ad hoc committee shall address, and the timeframe within which the committee is to complete its work, shall be specified at the time the committee is appointed. Ad hoc advisory committees shall include representatives of groups or entities affected by the issue or problem that the committee is asked to examine. Members of ad hoc advisory committees shall receive no compensation, but may, within existing departmental resources, receive reimbursement for travel expenses as provided in s. 112.061.

(7) To protect and improve the public health, the department may use state or federal funds to:

(a) Provide incentives, including, but not limited to, the promotional items listed in paragraph (b), food and including food coupons, and payment for travel expenses, for encouraging healthy lifestyle and disease prevention behaviors and patient compliance with medical treatment, such as tuberculosis therapy and smoking cessation programs. Such incentives shall be intended to cause individuals to take action to improve their health. Any incentive for food, food coupons, or travel expenses may not exceed the limitations in s. 112.061.

(b) Plan and conduct health education campaigns for the purpose of protecting or improving public health. The department may purchase promotional items, such as, but not limited to, t-shirts, hats, sports items such as water bottles and sweat bands, calendars, nutritional charts, baby bibs, growth charts, and other items printed with health promotion messages, and advertising, such as space on billboards or in publications or radio or television time, for health information and promotional messages that recognize that the following behaviors, among others, are detrimental to public health: unprotected sexual intercourse, other than with one’s spouse; cigarette and cigar smoking, use of smokeless tobacco products, and exposure to environmental tobacco smoke; alcohol consumption or other substance abuse during pregnancy; alcohol abuse or other substance abuse; lack of exercise and poor diet and nutrition habits; and failure to recognize and address a genetic tendency to suffer from sickle-cell anemia, diabetes, high blood pressure, cardiovascular disease, or cancer. For purposes of activities under this paragraph, the Department of Health may establish requirements for local matching funds or in-kind contributions to create and distribute advertisements, in either print or electronic format, which are concerned with each of the targeted behaviors, establish an independent evaluation and feedback system for the public health communication campaign, and monitor and evaluate the efforts to determine which of the techniques and methodologies are most effective.

(c) Plan and conduct promotional campaigns to recruit health professionals to be employed by the department or to recruit participants in departmental programs for health practitioners, such as scholarship, loan repayment, or volunteer programs. To this effect the department may purchase promotional items and advertising.

(8) The department may hold copyrights, trademarks, and service marks and enforce its rights with respect thereto, except such authority does not extend to any public records relating to the department’s responsibilities for health care practitioners regulated under part II of chapter 455.

(9) There is established within the Department of Health the Office of Minority Health and Health Equity, which shall be headed by a Senior Health Equity Officer. The Senior Health Equity Officer shall administer the Closing the Gap grant program established under ss. 381.7351-381.7356 in a manner that maximizes the impact of the grants in achieving health equity. The Senior Health Equity Officer shall evaluate the awarded grants to assess the effectiveness and efficiency of the use of funds and to determine best practices. The Senior Health Equity Officer shall disseminate information on best practices to stakeholders and shall ensure that the assessments inform future grant award decisions.

(10)(a) Beginning in fiscal year 2010-2011, the department shall initiate or commence new programs only when the Legislative Budget Commission or the Legislature expressly authorizes the department to do so.

(b) Beginning in fiscal year 2010-2011, before applying for any continuation of or new federal or private grants that are for an amount of $50,000 or greater, the department shall provide written notification to the Governor, the President of the Senate, and the Speaker of the House of Representatives. The notification must include detailed information about the purpose of the grant, the intended use of the funds, and the number of full-time permanent or temporary employees needed to administer the program funded by the grant.

History.—s. 8, ch. 96-403; s. 7, ch. 97-237; s. 2, ch. 97-261; s. 160, ch. 97-264; s. 1, ch. 97-273; s. 3, ch. 98-137; ss. 12, 250, ch. 98-166; s. 121, ch. 98-403; s. 9, ch. 99-349; ss. 2, 139, ch. 99-397; s. 12, ch. 2000-139; s. 81, ch. 2000-318; s. 50, ch. 2000-349; s. 1, ch. 2000-367; s. 45, ch. 2002-400; s. 2, ch. 2004-350; s. 1, ch. 2007-40; s. 15, ch. 2010-161; s. 3, ch. 2012-84; s. 1, ch. 2012-184; s. 1, ch. 2016-230.



20.435 - Department of Health; trust funds.

20.435 Department of Health; trust funds.—The following trust funds shall be administered by the Department of Health:

(1) Administrative Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with s. 215.32.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(2) Federal Grants Trust Fund.

(a) Funds to be credited to the trust fund shall consist of grants and funding from the Federal Government and funds from the Medicaid program. Funds shall be used for the purposes of providing health and support services to department clients, supporting regulatory activities of the department, and funding disease surveillance and for other such purposes as may be appropriate and shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(3) Grants and Donations Trust Fund.

(a) Funds to be credited to the trust fund shall consist of restricted contractual revenue from public or private sources such as receipts from Medicaid, funds from federal environmental laws such as the Safe Drinking Water Act and the Superfund, funds from other health and environmental programs, and funds from private sources such as foundations. Funds shall be used for the purpose of supporting the activities of the department and shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(4) Medical Quality Assurance Trust Fund.

(a)1. Funds to be credited to the trust fund shall consist of fees and fines related to the licensing of health care professionals. Funds shall be used for the purpose of providing administrative support for the regulation of health care professionals and for other such purposes as may be appropriate and shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

2. For the 2015-2016 fiscal year, the uses authorized under subparagraph 1. include the provision of health care services to department clients. This subparagraph expires July 1, 2016.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(5) Social Services Block Grant Trust Fund.

(a) Funds to be credited to the trust fund shall consist of federal social services block grant funds. Funds shall be used for the purpose of providing health care and support services to department clients and for other such purposes as may be appropriate and shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(6) Tobacco Settlement Trust Fund.

(a) Funds to be credited to the trust fund shall consist of funds disbursed, by nonoperating transfer, from the Department of Financial Services Tobacco Settlement Clearing Trust Fund in amounts equal to the annual appropriations made from this trust fund.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any unencumbered balance in the trust fund at the end of any fiscal year and any encumbered balance remaining undisbursed on September 30 of the same calendar year shall revert to the Department of Financial Services Tobacco Settlement Clearing Trust Fund.

(7) Biomedical Research Trust Fund.

(a) Funds to be credited to the trust fund shall consist of funds deposited pursuant to s. 215.5601 and any other funds appropriated by the Legislature. Funds shall be used for the purposes of the James and Esther King Biomedical Research Program, the Florida Consortium of National Cancer Institute Centers Program, and the William G. “Bill” Bankhead, Jr., and David Coley Cancer Research Program as specified in ss. 215.5602, 288.955, 381.915, and 381.922. The trust fund is exempt from the service charges imposed by s. 215.20.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund. The department may invest these funds independently through the Chief Financial Officer or may negotiate a trust agreement with the State Board of Administration for the investment management of any balance in the trust fund.

(c) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance of any appropriation from the Biomedical Research Trust Fund which is not disbursed but which is obligated pursuant to contract or committed to be expended may be carried forward for up to 5 years following the effective date of the original appropriation.

(8) Welfare Transition Trust Fund.

(a) The Welfare Transition Trust Fund is created within the Department of Health for the purposes of receiving federal funds under the Temporary Assistance for Needy Families Program. Trust fund moneys shall be used exclusively for the purpose of providing services to individuals eligible for Temporary Assistance for Needy Families pursuant to the requirements and limitations of part A of Title IV of the Social Security Act, as amended, or any other applicable federal requirement or limitation. Funds credited to the trust fund consist of those funds collected from the Temporary Assistance for Needy Families Block Grant.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(9) Brain and Spinal Cord Injury Program Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of s. 381.79.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(10) County Health Department Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with s. 154.02.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(11) Donations Trust Fund.

(a) Funds to be credited to the trust fund shall consist of state and federal grant funds and fees collected and shall be used for the purpose of providing health care and support services to department clients and for other such purposes as may be appropriate.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(12) Emergency Medical Services Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with ss. 318.14, 318.18, 318.21, 395.403, and 395.4036 and parts I and II of chapter 401.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(13) Epilepsy Services Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of s. 385.207.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(14) Maternal and Child Health Block Grant Trust Fund.

(a) Funds to be credited to the trust fund shall consist of federal maternal and child block grant funds and shall be used for the purpose of providing health care and support services to department clients and for other such purposes as may be appropriate.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(15) Planning and Evaluation Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of ss. 381.0202 and 382.0255.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(16) Preventive Health Services Block Grant Trust Fund.

(a) Funds to be credited to the trust fund shall consist of federal preventive health services block grant funds and shall be used for the purpose of providing health care and support services to department clients and for other such purposes as may be appropriate.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(17) Radiation Protection Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of chapter 404 and part IV of chapter 468.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(18) Rape Crisis Program Trust Fund.

(a) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of s. 794.056.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(19) United States Trust Fund.

(a) Funds to be credited to the trust fund shall consist of federal funds from the Social Security Administration and shall be used for the purpose of determining the eligibility of Florida citizens applying for disability benefits under the federal Social Security and Supplemental Security Income Programs.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 97-112; s. 1, ch. 97-113; s. 1, ch. 97-114; s. 1, ch. 97-115; s. 1, ch. 97-116; s. 1, ch. 97-119; s. 1, ch. 99-196; s. 2, ch. 2000-38; s. 2, ch. 2000-39; s. 2, ch. 2000-45; s. 2, ch. 2000-46; s. 2, ch. 2000-47; s. 2, ch. 2000-50; s. 2, ch. 2000-54; s. 1, ch. 2000-307; s. 2, ch. 2001-73; s. 10, ch. 2002-1; s. 72, ch. 2003-261; s. 2, ch. 2003-414; s. 2, ch. 2003-420; s. 2, ch. 2003-421; s. 2, ch. 2004-282; s. 1, ch. 2004-363; s. 5, ch. 2006-122; s. 2, ch. 2006-182; s. 4, ch. 2007-13; s. 2, ch. 2008-17; s. 2, ch. 2008-19; s. 1, ch. 2010-161; s. 10, ch. 2011-220; s. 1, ch. 2012-20; s. 2, ch. 2012-184; s. 1, ch. 2014-165; s. 18, ch. 2015-222; s. 5, ch. 2016-29.



20.506 - Welfare Transition Trust Fund.

20.506 Welfare Transition Trust Fund.—The Welfare Transition Trust Fund is created within the Department of Children and Families for the purposes of receiving federal funds under the Temporary Assistance for Needy Families Program. Trust fund moneys shall be used exclusively for the purpose of providing services to individuals eligible for Temporary Assistance for Needy Families pursuant to the requirements and limitations of part A of Title IV of the Social Security Act, as amended, or any other applicable federal requirement or limitation. Funds credited to the trust fund consist of those funds collected from the Temporary Assistance for Needy Families Block Grant.

History.—s. 1, ch. 2004-364; s. 2, ch. 2008-15; s. 7, ch. 2014-19.



20.60 - Department of Economic Opportunity; creation; powers and duties.

20.60 Department of Economic Opportunity; creation; powers and duties.—

(1) There is created the Department of Economic Opportunity.

(2) The head of the department is the executive director, who shall be appointed by the Governor, subject to confirmation by the Senate. The executive director shall serve at the pleasure of and report to the Governor.

(3) The following divisions of the Department of Economic Opportunity are established:

(a) The Division of Strategic Business Development.

(b) The Division of Community Development.

(c) The Division of Workforce Services.

(d) The Division of Finance and Administration.

(e) The Division of Information Technology.

(4) The purpose of the department is to assist the Governor in working with the Legislature, state agencies, business leaders, and economic development professionals to formulate and implement coherent and consistent policies and strategies designed to promote economic opportunities for all Floridians. To accomplish such purposes, the department shall:

(a) Facilitate the direct involvement of the Governor and the Lieutenant Governor in economic development and workforce development projects designed to create, expand, and retain businesses in this state, to recruit business from around the world, and to facilitate other job-creating efforts.

(b) Recruit new businesses to this state and promote the expansion of existing businesses by expediting permitting and location decisions, worker placement and training, and incentive awards.

(c) Promote viable, sustainable communities by providing technical assistance and guidance on growth and development issues, grants, and other assistance to local communities.

(d) Ensure that the state’s goals and policies relating to economic development, workforce development, community planning and development, and affordable housing are fully integrated with appropriate implementation strategies.

(e) Manage the activities of public-private partnerships and state agencies in order to avoid duplication and promote coordinated and consistent implementation of programs in areas including, but not limited to, tourism; international trade and investment; business recruitment, creation, retention, and expansion; minority and small business development; rural community development; commercialization of products, services, or ideas developed in public universities or other public institutions; and the development and promotion of professional and amateur sporting events.

(f) Coordinate with state agencies on the processing of state development approvals or permits to minimize the duplication of information provided by the applicant and the time before approval or disapproval.

(5) The divisions within the department have specific responsibilities to achieve the duties, responsibilities, and goals of the department. Specifically:

(a) The Division of Strategic Business Development shall:

1. Analyze and evaluate business prospects identified by the Governor, the executive director of the department, and Enterprise Florida, Inc.

2. Administer certain tax refund, tax credit, and grant programs created in law. Notwithstanding any other provision of law, the department may expend interest earned from the investment of program funds deposited in the Grants and Donations Trust Fund to contract for the administration of those programs, or portions of the programs, assigned to the department by law, by the appropriations process, or by the Governor. Such expenditures shall be subject to review under chapter 216.

3. Develop measurement protocols for the state incentive programs and for the contracted entities which will be used to determine their performance and competitive value to the state. Performance measures, benchmarks, and sanctions must be developed in consultation with the legislative appropriations committees and the appropriate substantive committees, and are subject to the review and approval process provided in s. 216.177. The approved performance measures, standards, and sanctions shall be included and made a part of the strategic plan for contracts entered into for delivery of programs authorized by this section.

4. Develop a 5-year statewide strategic plan. The strategic plan must include, but need not be limited to:

a. Strategies for the promotion of business formation, expansion, recruitment, and retention through aggressive marketing, international development, and export assistance, which lead to more and better jobs and higher wages for all geographic regions, disadvantaged communities, and populations of the state, including rural areas, minority businesses, and urban core areas.

b. The development of realistic policies and programs to further the economic diversity of the state, its regions, and their associated industrial clusters.

c. Specific provisions for the stimulation of economic development and job creation in rural areas and midsize cities and counties of the state, including strategies for rural marketing and the development of infrastructure in rural areas.

d. Provisions for the promotion of the successful long-term economic development of the state with increased emphasis in market research and information.

e. Plans for the generation of foreign investment in the state which create jobs paying above-average wages and which result in reverse investment in the state, including programs that establish viable overseas markets, assist in meeting the financing requirements of export-ready firms, broaden opportunities for international joint venture relationships, use the resources of academic and other institutions, coordinate trade assistance and facilitation services, and facilitate availability of and access to education and training programs that assure requisite skills and competencies necessary to compete successfully in the global marketplace.

f. The identification of business sectors that are of current or future importance to the state’s economy and to the state’s global business image, and development of specific strategies to promote the development of such sectors.

g. Strategies for talent development necessary in the state to encourage economic development growth, taking into account factors such as the state’s talent supply chain, education and training opportunities, and available workforce.

5. Update the strategic plan every 5 years.

6. Involve Enterprise Florida, Inc.; CareerSource Florida, Inc.; local governments; the general public; local and regional economic development organizations; other local, state, and federal economic, international, and workforce development entities; the business community; and educational institutions to assist with the strategic plan.

(b) The Division of Community Development shall:

1. Assist local governments and their communities in finding creative planning solutions to help them foster vibrant, healthy communities, while protecting the functions of important state resources and facilities.

2. Administer state and federal grant programs as provided by law to provide community development and project planning activities to maintain viable communities, revitalize existing communities, and expand economic development and employment opportunities, including:

a. The Community Services Block Grant Program.

b. The Community Development Block Grant Program in chapter 290.

c. The Low-Income Home Energy Assistance Program in chapter 409.

d. The Weatherization Assistance Program in chapter 409.

e. The Neighborhood Stabilization Program.

f. The local comprehensive planning process and the development of regional impact process.

g. The Front Porch Florida Initiative through the Office of Urban Opportunity, which is created within the division. The purpose of the office is to administer the Front Porch Florida initiative, a comprehensive, community-based urban core redevelopment program that enables urban core residents to craft solutions to the unique challenges of each designated community.

3. Assist in developing the 5-year statewide strategic plan required by this section.

(c) The Division of Workforce Services shall:

1. Prepare and submit a unified budget request for workforce development in accordance with chapter 216 for, and in conjunction with, CareerSource Florida, Inc., and its board.

2. Ensure that the state appropriately administers federal and state workforce funding by administering plans and policies of CareerSource Florida, Inc., under contract with CareerSource Florida, Inc. The operating budget and midyear amendments thereto must be part of such contract.

a. All program and fiscal instructions to local workforce development boards shall emanate from the Department of Economic Opportunity pursuant to plans and policies of CareerSource Florida, Inc., which shall be responsible for all policy directions to the local workforce development boards.

b. Unless otherwise provided by agreement with CareerSource Florida, Inc., administrative and personnel policies of the Department of Economic Opportunity apply.

3. Implement the state’s reemployment assistance program. The Department of Economic Opportunity shall ensure that the state appropriately administers the reemployment assistance program pursuant to state and federal law.

4. Assist in developing the 5-year statewide strategic plan required by this section.

(6)(a) The Department of Economic Opportunity is the administrative agency designated for receipt of federal workforce development grants and other federal funds. The department shall administer the duties and responsibilities assigned by the Governor under each federal grant assigned to the department. The department shall expend each revenue source as provided by federal and state law and as provided in plans developed by and agreements with CareerSource Florida, Inc. The department may serve as the contract administrator for contracts entered into by CareerSource Florida, Inc., pursuant to s. 445.004(5), as directed by CareerSource Florida, Inc.

(b) The Department of Economic Opportunity shall serve as the designated agency for purposes of each federal workforce development grant assigned to it for administration. The department shall carry out the duties assigned to it by the Governor, under the terms and conditions of each grant. The department shall have the level of authority and autonomy necessary to be the designated recipient of each federal grant assigned to it and shall disburse such grants pursuant to the plans and policies of CareerSource Florida, Inc. The executive director may, upon delegation from the Governor and pursuant to agreement with CareerSource Florida, Inc., sign contracts, grants, and other instruments as necessary to execute functions assigned to the department. Notwithstanding other provisions of law, the department shall administer other programs funded by federal or state appropriations, as determined by the Legislature in the General Appropriations Act or other law.

(7) The department may provide or contract for training for employees of administrative entities and case managers of any contracted providers to ensure they have the necessary competencies and skills to provide adequate administrative oversight and delivery of the full array of client services.

(8) The Reemployment Assistance Appeals Commission, authorized by s. 443.012, is not subject to control, supervision, or direction by the department in the performance of its powers and duties but shall receive any and all support and assistance from the department which is required for the performance of its duties.

(9) The executive director shall:

(a) Manage all activities and responsibilities of the department.

(b) Serve as the manager for the state with respect to contracts with Enterprise Florida, Inc., the Institute for the Commercialization of Public Research, and all applicable direct-support organizations. To accomplish the provisions of this section and applicable provisions of chapter 288, and notwithstanding the provisions of part I of chapter 287, the director shall enter into specific contracts with Enterprise Florida, Inc., the Institute for the Commercialization of Public Research, and other appropriate direct-support organizations. Such contracts may be for multiyear terms and shall include specific performance measures for each year. For purposes of this section, the Florida Tourism Industry Marketing Corporation is not an appropriate direct-support organization.

(10) The department, with assistance from Enterprise Florida, Inc., shall, by November 1 of each year, submit an annual report to the Governor, the President of the Senate, and the Speaker of the House of Representatives on the condition of the business climate and economic development in the state.

(a) The report must include the identification of problems and a prioritized list of recommendations.

(b) The report must incorporate annual reports of other programs, including:

1. The displaced homemaker program established under s. 446.50.

2. Information provided by the Department of Revenue under s. 290.014.

3. Information provided by enterprise zone development agencies under s. 290.0056 and an analysis of the activities and accomplishments of each enterprise zone.

4. The Economic Gardening Business Loan Pilot Program established under s. 288.1081 and the Economic Gardening Technical Assistance Pilot Program established under s. 288.1082.

5. A detailed report of the performance of the Black Business Loan Program and a cumulative summary of quarterly report data required under s. 288.714.

6. The Rural Economic Development Initiative established under s. 288.0656.

7. The Florida Unique Abilities Partner Program.

(11) The department shall establish annual performance standards for Enterprise Florida, Inc., CareerSource Florida, Inc., the Florida Tourism Industry Marketing Corporation, and Space Florida and report annually on how these performance measures are being met in the annual report required under subsection (10).

(12) The department shall have an official seal by which its records, orders, and proceedings are authenticated. The seal shall be judicially noticed.

(13) The department shall administer the role of state government under part I of chapter 421, relating to public housing; chapter 422, relating to housing cooperation law; and chapter 423, tax exemption of housing authorities. The department is the agency of state government responsible for the state’s role in housing and urban development.

History.—s. 13, ch. 2011-142; s. 30, ch. 2012-30; s. 1, ch. 2012-96; s. 2, ch. 2013-39; s. 2, ch. 2013-42; s. 3, ch. 2014-17; s. 2, ch. 2015-98; s. 2, ch. 2016-3; s. 1, ch. 2016-216.



20.601 - Agency review; Department of Economic Opportunity.

20.601 Agency review; Department of Economic Opportunity.—

(1) Not later than July 1, 2016, the Department of Economic Opportunity shall provide the Legislature with a report on the department and Enterprise Florida, Inc., which includes:

(a) The performance measures for each program and activity as defined in s. 216.011 and 3 years of data for each measure which provides actual results for the immediately preceding 2 years and projected results for the fiscal year that begins in the year that the agency report is scheduled to be submitted to the Legislature.

(b) An explanation of factors that have contributed to any failure to achieve the legislative standards.

(c) The promptness and effectiveness with which the agency disposes of complaints concerning persons affected by the agency.

(d) The extent to which the agency has encouraged participation by the public in making its rules and decisions as opposed to participation solely by those it regulates and the extent to which public participation has resulted in rules compatible with the objectives of the agency.

(e) The extent to which the agency has complied with applicable requirements of state law and applicable rules regarding purchasing goals and programs for small and minority-owned businesses.

(f) A statement of any statutory objectives intended for each program and activity, the problem or need that the program and activity were intended to address, and the extent to which these objectives have been achieved.

(g) An assessment of the extent to which the jurisdiction of the agency and its programs overlap or duplicate those of other agencies and the extent to which the programs can be consolidated with those of other agencies.

(h) An assessment of less restrictive or alternative methods of providing services for which the agency is responsible which would reduce costs or improve performance while adequately protecting the public.

(i) An assessment of the extent to which the agency has corrected deficiencies and implemented recommendations contained in reports of the Auditor General, the Office of Program Policy Analysis and Government Accountability, legislative interim studies, and federal audit entities.

(j) The process by which an agency actively measures quality and efficiency of services it provides to the public.

(k) The extent to which the agency complies with public records and public meetings requirements under chapters 119 and 286 and s. 24, Art. I of the State Constitution.

(l) The extent to which alternative program delivery options, such as privatization, outsourcing, or insourcing, have been considered to reduce costs or improve services to state residents.

(m) Recommendations to the Legislature for statutory, budgetary, or regulatory changes that would improve the quality and efficiency of services delivered to the public, reduce costs, or reduce duplication.

(n) The effect of federal intervention or loss of federal funds if the agency, program, or activity is abolished.

(o) A list of all advisory committees, including those established in statute and those established by managerial initiative; their purpose, activities, composition, and related expenses; the extent to which their purposes have been achieved; and the rationale for continuing or eliminating each advisory committee.

(p) Agency programs or functions that are performed without specific statutory authority.

(q) Other information requested by the Legislature.

(2) Information and data reported by the agency shall be validated by its agency head and inspector general before submission to the Legislature.

(3) The Office of Program Policy Analysis and Government Accountability shall review the department and Enterprise Florida, Inc. The review shall include an examination of the cost of each program, an evaluation of best practices and alternatives that would result in the administration of the department in a more efficient or effective manner, an examination of the viability of privatization or a different state agency performing the functions, and an evaluation of the cost and consequences of discontinuing the agency. The review shall be comprehensive in scope and shall consider the information provided by the department report in addition to information deemed necessary by the office and the appropriate legislative committees. The Office of Program Policy Analysis and Government Accountability shall include in the report recommendations for consideration by the Legislature and shall submit the report to the President of the Senate and the Speaker of the House of Representatives no later than December 31, 2016.

History.—s. 9, ch. 2011-142.



20.605 - Administrative Trust Fund of the Department of Economic Opportunity.

20.605 Administrative Trust Fund of the Department of Economic Opportunity.—

(1) The Administrative Trust Fund is created within the Department of Economic Opportunity.

(2) Funds shall be used for the purpose of supporting the administrative functions of the department as required by law, pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

(3) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2001-138; s. 2, ch. 2004-211; s. 475, ch. 2011-142.

Note.—Former s. 20.505.



20.61 - Agency for State Technology.

20.61 Agency for State Technology.—The Agency for State Technology is created within the Department of Management Services. The agency is a separate budget program and is not subject to control, supervision, or direction by the Department of Management Services, including, but not limited to, purchasing, transactions involving real or personal property, personnel, or budgetary matters.

(1)(a) The executive director of the agency shall serve as the state’s chief information officer and shall be appointed by the Governor, subject to confirmation by the Senate.

(b) The executive director must be a proven, effective administrator who preferably has executive-level experience in both the public and private sectors in development and implementation of information technology strategic planning; management of enterprise information technology projects, particularly management of large-scale consolidation projects; and development and implementation of fiscal and substantive information technology policy.

(2) The following positions are established within the agency, all of whom shall be appointed by the executive director:

(a) Deputy executive director, who shall serve as the deputy chief information officer.

(b) Chief planning officer and six strategic planning coordinators. One coordinator shall be assigned to each of the following major program areas: health and human services, education, government operations, criminal and civil justice, agriculture and natural resources, and transportation and economic development.

(c) Chief operations officer.

(d) Chief information security officer.

(e) Chief technology officer.

(3) The Technology Advisory Council, consisting of seven members, is established within the Agency for State Technology and shall be maintained pursuant to s. 20.052. Four members of the council shall be appointed by the Governor, two of whom must be from the private sector and one of whom must be a cybersecurity expert. The President of the Senate and the Speaker of the House of Representatives shall each appoint one member of the council. The Attorney General, the Commissioner of Agriculture and Consumer Services, and the Chief Financial Officer shall jointly appoint one member by agreement of a majority of these officers. Upon initial establishment of the council, two of the Governor’s appointments shall be for 2-year terms. Thereafter, all appointments shall be for 4-year terms.

(a) The council shall consider and make recommendations to the executive director on such matters as enterprise information technology policies, standards, services, and architecture. The council may also identify and recommend opportunities for the establishment of public-private partnerships when considering technology infrastructure and services in order to accelerate project delivery and provide a source of new or increased project funding.

(b) The executive director shall consult with the council with regard to executing the duties and responsibilities of the agency related to statewide information technology strategic planning and policy.

(c) The council shall be governed by the Code of Ethics for Public Officers and Employees as set forth in part III of chapter 112, and each member must file a statement of financial interests pursuant to s. 112.3145.

History.—s. 6, ch. 2014-221; s. 1, ch. 2016-138.






Chapter 22 - EMERGENCY CONTINUITY OF GOVERNMENT

22.01 - Short title.

22.01 Short title.—Sections 22.01-22.10 shall be known and may be cited as the “Emergency Interim Executive and Judicial Succession Act.”

History.—s. 1, ch. 59-447.



22.02 - Declaration of policy.

22.02 Declaration of policy.—Because of the existing possibility of attack upon the United States of unprecedented size and destructiveness, and in order, in the event of such an attack, to assure continuity of government through legally constituted leadership, authority and responsibility in offices of the government of the state and its political subdivisions; to provide for the effective operation of governments during an emergency; and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for additional officers who can exercise the powers and discharge the duties of Governor; to provide for emergency interim succession to governmental offices of its political subdivisions, in the event the incumbents thereof are unavailable to perform the duties and functions of such offices.

History.—s. 2, ch. 59-447.



22.03 - Definitions.

22.03 Definitions.—Unless otherwise clearly required by the context, as used in ss. 22.01-22.10:

(1) “Unavailable” means either that a vacancy in office exists or that the lawful incumbent of the office is absent or unable to exercise the powers and discharge the duties of the office.

(2) “Emergency interim successor” means a person designated pursuant to ss. 22.01-22.10, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the constitution, statutes, charters, and ordinances or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office.

(3) “Office” includes all state and local offices, the powers and duties of which are defined by the constitution, statutes, charters, and ordinances, except the office of Governor and the Legislature.

(4) “Attack” means any attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or processes.

(5) “Political subdivision” includes counties, cities, towns, villages, townships, districts, authorities, and other public corporations and entities whether organized and existing under charter or general law.

History.—s. 3, ch. 59-447.



22.05 - Enabling authority for emergency interim successors for local offices.

22.05 Enabling authority for emergency interim successors for local offices.—With respect to local offices, for which the legislative bodies of cities, towns, villages, townships, and counties may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such legislative bodies are hereby authorized to enact resolutions or ordinances providing for emergency interim successors to offices of the aforementioned governmental units. Such resolutions and ordinances shall not be inconsistent with the provisions of ss. 22.01-22.10.

History.—s. 5, ch. 59-447.



22.06 - Emergency interim successors for local officers.

22.06 Emergency interim successors for local officers.—The provisions of this section shall be applicable to officers of political subdivisions (including, but not limited to, cities, towns, villages, townships, and counties, as well as school, fire, power, and drainage districts) not included in s. 22.05. Such officers, subject to such regulations as the executive head of the political subdivision may issue, shall upon approval of ss. 22.01-22.10, designate by title (if feasible) or by named person, emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to ss. 22.01-22.10 to ensure their current status. The officer will designate a sufficient number of persons so that there will be not less than three, nor more than seven, emergency interim successors or any combination thereof at any time. In the event that any officer of any political subdivision is unavailable, the powers of the office shall be exercised and duties shall be discharged by his or her designated emergency interim successors in the order specified. The emergency interim successor shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist shall be filled in accordance with the constitution or statutes or until the officer (or a preceding emergency interim successor) again becomes available to exercise the powers and discharge the duties of office.

History.—s. 6, ch. 59-447; s. 83, ch. 95-147.



22.07 - Formalities of taking office.

22.07 Formalities of taking office.—At the time of their designation, emergency interim successors and special emergency judges shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provision of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he or she succeeds, shall be required to comply with any other provision of law relative to taking office.

History.—s. 7, ch. 59-447; s. 84, ch. 95-147.



22.08 - Period in which authority may be exercised.

22.08 Period in which authority may be exercised.—Officials authorized to act as Governor pursuant to ss. 22.01-22.10, emergency interim successors, and special emergency judges are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack upon the United States, as defined herein, has occurred. The Legislature, by concurrent resolution, may at any time terminate the authority of said emergency interim successors and special emergency judges to exercise the powers and discharge the duties of office as herein provided.

History.—s. 8, ch. 59-447.



22.09 - Removal of designees.

22.09 Removal of designees.—Until such time as the persons designated as emergency interim successors or special emergency judges are authorized to exercise the powers and discharge the duties of an office in accordance with ss. 22.01-22.10, said persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by said designating authority at any time, with or without cause.

History.—s. 9, ch. 59-447.



22.10 - Disputes.

22.10 Disputes.—Any dispute concerning a question of fact arising under ss. 22.01-22.09 with respect to an office in the executive branch of the state government (except a dispute of fact relative to the office of Governor) shall be adjudicated by the Governor (or other official authorized under the constitution or ss. 22.01-22.09 to exercise the powers and discharge the duties of the office of Governor) and his or her decision shall be final.

History.—s. 10, ch. 59-447; s. 85, ch. 95-147.



22.15 - Seat of government; emergency temporary location.

22.15 Seat of government; emergency temporary location.—

(1) Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient, or impossible to conduct the affairs of state government at the normal location of the seat thereof in the City of Tallahassee, Leon County, the Governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at such place, or places, within or without this state as he or she may deem advisable under the circumstances, and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of state government to such emergency temporary location, or locations. Such emergency temporary location, or locations, shall remain as the seat of government until the Legislature shall by law establish a new location, or locations, or until the emergency is declared to be ended by the Governor and the seat of government is returned to its normal location.

(2) During such time as the seat of government remains at such emergency temporary location, or locations, all official acts now or hereafter required by law to be performed at the seat of government by any officer, agency, department or authority of this state, including the convening and meeting of the Legislature in regular, extraordinary or emergency session, shall be as valid and binding when performed at such emergency temporary location, or locations, as if performed at the normal location of the seat of government.

(3) The provisions of this section shall control and be supreme in the event it shall be employed notwithstanding the provisions of any other law to the contrary or in conflict herewith.

History.—ss. 1, 2, 3, ch. 59-498; s. 86, ch. 95-147.



22.20 - Emergency continuity of government; political subdivision.

22.20 Emergency continuity of government; political subdivision.—

(1) Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of the government of a political subdivision of the state at the normal location of the seat thereof, the governing body of such political subdivision shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at such place, or places within or without the territorial limits of its political jurisdiction, as deemed advisable under the circumstances, and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of the government of the political subdivision to such emergency temporary location, or locations. Such emergency temporary location, or locations, shall remain as the seat of such government until a new seat of government is established by due processes of the law, or until the emergency is declared to be ended by the Governor and the seat of government is returned to its normal location.

(2) During such time as the seat of government remains at such emergency temporary location, or locations, all official acts now or hereafter required by law to be performed at the seat of government by any officer, agency, department or authority of the political subdivision, including the convening of the governing body thereof in regular, extraordinary or emergency session, shall be as valid and binding when performed at such emergency temporary location, or locations, as if performed at the normal location of the seat of government.

(3) The provisions of this section shall control and be supreme in the event it shall be employed, notwithstanding the provisions of any other law to the contrary or in conflict herewith.

History.—ss. 1, 2, 3, ch. 61-352.






Chapter 23 - MISCELLANEOUS EXECUTIVE FUNCTIONS

Part I - FLORIDA MUTUAL AID ACT (ss. 23.12-23.127)

23.12 - Short title.

23.12 Short title.—This part may be cited as the “Florida Mutual Aid Act.”

History.—s. 1, ch. 69-112; s. 1, ch. 92-165.



23.121 - Policy and purpose.

23.121 Policy and purpose.—

(1) Because of the existing and continuing possibility of the occurrence of natural or manmade disasters or emergencies and other major law enforcement problems, including those that cross jurisdictional lines, and in order to ensure that preparations of this state will be adequate to deal with such activity, protect the public peace and safety, and preserve the lives and property of the people of the state, it is found and declared to be necessary:

(a) To create a state law enforcement mutual aid plan which provides for the command and coordination of law enforcement planning, operations, and mutual aid;

(b) To provide for the coordination of the dispatch and use of state law enforcement and Florida National Guard personnel and equipment because of natural or manmade disasters or emergencies whenever a local law enforcement agency requires law enforcement assistance from the state or any other jurisdiction;

(c) To provide for a system for the receipt and dissemination of information, data, and directives pertaining to activities among law enforcement agencies;

(d) To prescribe a procedure for the inventory of all law enforcement personnel, facilities, and equipment in the state;

(e) To collect and disseminate information and intelligence relating to disasters or emergencies, either existing or pending;

(f) To preplan distribution and allocation of state resources in support of the overall law enforcement mission; and

(g) To allow a law enforcement agency to enter into a mutual aid agreement with another law enforcement agency of this state or any other state or with any law enforcement agency of the United States or its territories.

(2) It is further declared to be the purpose of this part to authorize the establishment of such organization and the development and employment of such measures as are necessary and appropriate to carry out the provisions of this part.

History.—s. 2, ch. 69-112; s. 1, ch. 81-142; s. 2, ch. 92-165; s. 1, ch. 93-211.



23.1225 - Mutual aid agreements.

23.1225 Mutual aid agreements.—

(1) The term “mutual aid agreement,” as used in this part, refers to one of the following types of agreement:

(a) A voluntary cooperation written agreement between two or more law enforcement agencies, which agreement permits voluntary cooperation and assistance of a routine law enforcement nature across jurisdictional lines. The agreement must specify the nature of the law enforcement assistance to be rendered, the agency or entity that shall bear any liability arising from acts undertaken under the agreement, the procedures for requesting and for authorizing assistance, the agency or entity that has command and supervisory responsibility, a time limit for the agreement, the amount of any compensation or reimbursement to the assisting agency or entity, and any other terms and conditions necessary to give it effect. Examples of law enforcement activities that may be addressed in a voluntary cooperation written agreement include, but are not limited to, establishing a joint city-county task force on narcotics smuggling, authorizing school safety officers to enforce laws in an area within 1,000 feet of a school or school board property, authorizing state university or Florida College System institution police officers to enforce laws within a specified jurisdictional area as agreed upon in a voluntary cooperation written agreement, or establishing a joint city-county traffic enforcement task force.

(b) A requested operational assistance written agreement between two or more law enforcement agencies, which agreement is for the rendering of assistance in a law enforcement emergency. The agreement must specify the nature of the law enforcement assistance to be rendered, the agency or entity that shall bear any liability arising from acts undertaken under the agreement, the procedures for requesting and for authorizing assistance, the agency or entity that has command and supervisory responsibility, a time limit for the agreement, the amount of any compensation or reimbursement to the assisting agency or entity, and any other terms and conditions necessary to give it effect. An example of the use of a requested operational assistance written agreement is to meet a request for assistance due to a civil disturbance or other emergency as defined in s. 252.34.

(c) A combination of the agreements described in paragraphs (a) and (b).

(d) As used in this section, the term “law enforcement agency” means any agency or unit of government that has authority to employ or appoint law enforcement officers, as defined in s. 943.10(1).

(2) A mutual aid agreement may allow for discretion by the parties as to when, whether, and to what extent assistance will be available.

(3) A mutual aid agreement may be entered into by a law enforcement agency through a written agreement executed by the chief executive officer of the agency, who is authorized to contractually bind the agency.

(4) A copy of a mutual aid agreement must be filed with the Department of Law Enforcement within 14 days after it is signed.

(5) In the event of a disaster or emergency such that a state of emergency is declared by the Governor pursuant to chapter 252, the requirement that a requested operational assistance agreement be a written agreement for rendering of assistance in a law enforcement emergency may be waived by the participating agencies for a period of up to 90 days from the declaration of the disaster.

(a) When a law enforcement agency lends assistance pursuant to this subsection, all powers, privileges, and immunities listed in s. 23.127, except with regard to interstate mutual aid agreements, apply to the agency or entity, if the law enforcement employees rendering services are being requested and coordinated by the affected local law enforcement executive in charge of law enforcement operations.

(b) A listing of such agencies or entities and the officers and employees of such agencies or entities rendering assistance pursuant to this subsection must be maintained by the agency or entity requesting such assistance and filed at the end of the 90-day period with the Florida Department of Law Enforcement.

History.—s. 2, ch. 81-142; s. 7, ch. 83-217; s. 1, ch. 83-334; s. 1, ch. 87-380; s. 3, ch. 92-165; s. 2, ch. 93-211; s. 1, ch. 96-276; s. 1, ch. 98-183; s. 3, ch. 2000-369; s. 882, ch. 2002-387; s. 1, ch. 2003-153; s. 1, ch. 2009-216; s. 1, ch. 2013-171.



23.1231 - Florida Mutual Aid Plan; powers and duties.

23.1231 Florida Mutual Aid Plan; powers and duties.—

(1) The Florida Mutual Aid Plan must prepare for the distribution and allocation of state resources, including the Florida National Guard, in support of the overall law enforcement mission. The plan shall be administered by the Department of Law Enforcement to implement the policy and purposes set forth in s. 23.121.

(2) The executive director of the Department of Law Enforcement acting under the Governor as the state’s chief law enforcement officer is the director of the Florida Mutual Aid Plan. The director of the Florida Mutual Aid Plan shall:

(a) Coordinate, integrate, and implement law enforcement planning and activities for the use of mutual aid and state resources;

(b) Coordinate the organization and direction of the law enforcement services of the Florida Mutual Aid Plan;

(c) Coordinate and implement the gathering and collection of information and intelligence relating to law enforcement mutual aid or assistance from state agencies to support local law enforcement agencies in any local disaster or emergency, and provide information to state and local law enforcement agencies;

(d) During a state of emergency declared by the Governor under chapter 252, command, control, and coordinate all state law enforcement personnel and equipment to support local law enforcement agencies;

(e) Act as the liaison with the Division of the Florida Highway Patrol of the Department of Highway Safety and Motor Vehicles in order to coordinate and integrate plans for traffic control and the participation of the department in the law enforcement operation;

(f) Serve as liaison and guide the flow of requests from local law enforcement for requesting law enforcement services from the Florida National Guard;

(g) Serve as liaison to the Governor, federal and state departments and agencies, and local law enforcement officials in order to achieve close coordination and cooperation in planning and operations in trouble areas;

(h) Guide the flow of law enforcement information from federal and state organizations to local law enforcement officials;

(i) Serve as liaison to the Attorney General in order to keep him or her informed of changes in law enforcement plans and regulations, mutual aid agreements, and current developments in all situations from a legal standpoint; and

(j) Do other things necessary for the implementation of this part.

(3) The department may:

(a) Maintain an inventory of all state and local law enforcement resources and the resources of the Florida National Guard, as directed by the director of the Florida Mutual Aid Plan;

(b) Provide technical assistance to state and local agencies in making inventories of their resources, planning, and preparing mutual aid agreements;

(c) Conduct surveys as necessary to carry out the purposes of this part; and

(d) Do other things necessary for the implementation of this act.

History.—s. 3, ch. 81-142; s. 2, ch. 87-380; s. 5, ch. 92-165; s. 3, ch. 93-211; s. 87, ch. 95-147; s. 2, ch. 2013-18.



23.127 - Powers, privileges, and immunities.

23.127 Powers, privileges, and immunities.—

(1) Any employee of any Florida law enforcement agency who renders aid outside the employee’s jurisdiction but inside this state pursuant to the written agreement entered under this part has the same powers, duties, rights, privileges, and immunities as if the employee was performing duties inside the employee’s jurisdiction. Any employee rendering aid pursuant to an interstate mutual aid agreement entered under this part shall have such powers, duties, rights, privileges, and immunities as the parties agree are consistent with the laws of the jurisdictions involved and with the purposes for which such agreement was entered.

(2) A political subdivision that furnishes equipment pursuant to this part must bear the cost of loss or damage to that equipment and must pay any expense incurred in the operation and maintenance of that equipment unless otherwise provided in the written agreement entered under this part. The political subdivision furnishing aid pursuant to this part shall compensate its employees during the time of the rendering of aid and shall defray the actual travel and maintenance expenses of its employees while they are rendering aid, including any amounts paid or due for compensation for personal injury or death while its employees are rendering aid, unless otherwise provided in the agreement entered under this part.

(3) The privileges and immunities from liability, exemption from laws, ordinances, and rules, and pension, insurance, relief, disability, workers’ compensation, salary, death, and other benefits that apply to the activity of an employee of an agency when performing the employee’s duties within the territorial limits of the employee’s agency apply to the employee to the same degree, manner, and extent while engaged in the performance of the employee’s duties extraterritorially under the provisions of the mutual aid agreement. This section applies to paid, volunteer, and auxiliary employees.

(4) A mutual aid agreement between law enforcement agencies in this state and any law enforcement agencies of another state or of the United States or its territories has the status of an interstate compact, but in any case or controversy involving performance or interpretation thereof or liability thereunder, the law enforcement agencies party thereto are real parties in interest and the state may maintain an action to recoup or otherwise make itself whole for any damages or liability that it incurs by reason of being joined as a party therein. Such action is maintainable against any public agency or agencies whose acts or omissions caused or contributed to the incurring of damages or liability by the state.

History.—s. 8, ch. 69-112; s. 48, ch. 79-40; s. 4, ch. 81-142; s. 4, ch. 92-165; s. 4, ch. 93-211.






Part II - PAPERWORK REDUCTION (ss. 23.20-23.22)

23.20 - Legislative intent with respect to paperwork reduction.

23.20 Legislative intent with respect to paperwork reduction.—The Legislature finds that:

(1) The paperwork burden associated with collecting information from individuals, private sector organizations, and local governments may have a significant economic impact on these entities as they attempt to comply with the state’s information reporting requirements.

(2) These information-reporting requirements are found in most interactions between state government and these entities, such as application and permitting processes, title registration, various licensure processes, environmental monitoring, growth management, and tax collection.

(3) The failure of state agencies to identify information they are collecting and to share that information with other agencies, as well as with local governments, has increased the paperwork burden on other entities.

(4) The state must minimize the paperwork burden by evaluating its need for information, determining whether it already has access to the necessary information, and coordinating data collection initiatives at their source.

(5) The collection of information by state government must be done in a manner that balances the efficiency and cost-effectiveness of government with the cost and convenience to individuals, private sector organizations, and local governments providing the information.

History.—s. 3, ch. 96-390.



23.21 - Definitions.

23.21 Definitions.—For purposes of this part:

(1) “Department” means a principal administrative unit within the executive branch of state government as defined in chapter 20 and includes the State Board of Administration, the Executive Office of the Governor, the Fish and Wildlife Conservation Commission, the Florida Commission on Offender Review, the Agency for Health Care Administration, the State Board of Education, the Board of Governors of the State University System, the Justice Administrative Commission, the capital collateral regional counsel, and separate budget entities placed for administrative purposes within a department.

(2) “Paperwork burden” means the resources expended by the entity providing information. Resources may include the time, effort, or financial expenditure associated with reviewing the instructions; acquiring, installing, and using technology to obtain, compile, or report the information; searching data sources; completing and reviewing the collected information; or transmitting the required information to the requesting department.

(3) “Collect information” means the obtaining, causing to be obtained, soliciting, or requiring the disclosure to third parties of facts or opinions by or for a department, regardless of form or format, calling for answers to identical questions posed to, or identical reporting or recordkeeping requirements imposed on, 10 or more persons, other than departments or employees of this state.

History.—s. 3, ch. 96-390; s. 63, ch. 99-245; s. 3, ch. 2006-1; s. 4, ch. 2007-217; s. 5, ch. 2014-191.



23.22 - Paperwork reduction; activities of departments.

23.22 Paperwork reduction; activities of departments.—

(1) In order to reduce the amount of paperwork associated with the collection of information from individuals, private sector organizations, and local governments and to provide more efficient and effective assistance to such individuals and organizations in completing necessary paperwork required by the government, each department head shall, to the extent feasible:

(a) Integrate information systems between programs and departments to reduce the paperwork burden on such individuals, private sector organizations, and local governments.

(b) Implement a department-wide paperwork review process designed to achieve the following outcomes:

1. Streamline information-collection processes that balance the cost and efficiency desired by the department with the cost and convenience to the reporting entities.

2. Ensure the reporting entities’ participation in the identification of data elements, the estimation of the paperwork burden on them, and the design of information-collection instruments and processes.

3. Collect information necessary for the performance of agency functions without duplicating other information accessible to the agency.

(c) Coordinate information gathering through such techniques as one-stop permitting, licensing, and public services.

(d) Design information collection forms and similar instruments to make them easy to understand and “user-friendly” to the individuals, private sector organizations, and local governments that are required to complete and return them. Departmental telephone numbers or electronic mail addresses for the public to obtain assistance in completing the forms must be provided on each form.

(e) Evaluate existing and prospective statutes and rules for the paperwork burden they generate and seek modification of the statutes and rules to reduce the paperwork burden being placed on individuals, private sector organizations, and local government.

(f) Collaborate with the Division of Library and Information Services, pursuant to s. 119.021(2), to identify and index records retention requirements placed on private sector organizations and local governments in Florida, clarify and reduce the requirements, and educate the affected entities through various communications media, including voice, data, video, radio, and image.

(2) Departments shall make available, upon request, a list of the initiatives taken to reduce paperwork associated with collecting information from individuals, private sector organizations, and local governments.

History.—s. 3, ch. 96-390; s. 30, ch. 2004-335; s. 480, ch. 2011-142.






Part III - CUSTOMER SERVICE STANDARDS (s. 23.30)

23.30 - Florida Customer Service Standards Act.

23.30 Florida Customer Service Standards Act.—

(1) SHORT TITLE.—This section may be cited as the “Florida Customer Service Standards Act.”

(2) PURPOSE.—It is the purpose of this section to direct state departments to practice and employ all the measures set forth in this section.

(3) DEFINITIONS.—As used in this section:

(a) “Customer” means any member of the public who uses or requests services or information provided by a state department or who is required by statute to interact with the department.

(b) “Department” means a principal administrative unit within the executive branch of state government, as set forth in chapter 20, and also includes the Public Service Commission.

(4) MEASURES TO BE IMPLEMENTED.—State departments shall:

(a) Designate an employee or employees in the department who shall be responsible for facilitating the resolution of customer complaints, including any customer complaints regarding unsatisfactory treatment by department employees.

(b) Provide available information, except information which is confidential pursuant to any other state or federal law, and accurate responses to questions and requests for assistance in a prompt manner.

(c) Acknowledge receipt of a telephonic or electronic question or request by the end of the next business day.

(d) Provide local or toll-free telephonic or electronic access either through a centralized complaint-intake call center or directly to a department employee or employees designated to resolve customer complaints.

(e) Develop a process for review by upper-level management of any customer complaints not resolved by the department employee or employees designated to resolve customer complaints. In evaluating the appropriateness of response time, management may consider periodic, high volume inquiries as a justifiable cause of delay.

(f) Develop customer satisfaction measures as part of the department’s performance measurement system.

(g) Employ a system by which customer complaints and resolutions of those complaints are tracked.

(h) Provide statistical data on customer complaints and resolutions of those complaints, and on customer satisfaction measures in annual reports or other performance publications, and use this data when conducting management and budget planning activities.

(i) Provide training to employees on improving customer service and on the role of the department employee or employees designated to resolve customer complaints.

(j) Include in the departmental strategic plan a program outline or goal regarding customer service.

(k) Conduct interdepartmental discussions on methods of providing and improving customer service.

(5) OPERATING HOURS.—Departments shall be staffed and open to the public for business on all regular business days.

(6) FUNDING.—Departments shall use available resources to achieve the purposes of this section.

(7) FAILURE TO COMPLY.—No cause of action shall arise in favor of any person due to a department’s failure to comply with any provision of this section.

(8) EXCEPTIONS.—This section does not apply to a person who uses or requests services or information from a department when such service or information is related to that person’s:

(a) Pending or current criminal prosecution;

(b) Current incarceration;

(c) Pending administrative action; or

(d) Current lawful state or local government custody.

History.—s. 1, ch. 2001-80.









Chapter 24 - STATE LOTTERIES

24.101 - Short title.

24.101 Short title.—This act may be cited as the “Florida Public Education Lottery Act.”

History.—s. 1, ch. 87-65.



24.102 - Purpose and intent.

24.102 Purpose and intent.—

(1) The purpose of this act is to implement s. 15, Art. X of the State Constitution in a manner that enables the people of the state to benefit from significant additional moneys for education and also enables the people of the state to play the best lottery games available.

(2) The intent of the Legislature is:

(a) That the net proceeds of lottery games conducted pursuant to this act be used to support improvements in public education and that such proceeds not be used as a substitute for existing resources for public education.

(b) That the lottery games be operated by a department of state government that functions as much as possible in the manner of an entrepreneurial business enterprise. The Legislature recognizes that the operation of a lottery is a unique activity for state government and that structures and procedures appropriate to the performance of other governmental functions are not necessarily appropriate to the operation of a state lottery.

(c) That the lottery games be operated by a self-supporting, revenue-producing department.

(d) That the department be accountable to the Legislature and the people of the state through a system of audits and reports and through compliance with financial disclosure, open meetings, and public records laws.

History.—s. 2, ch. 87-65; s. 5, ch. 91-45.



24.103 - Definitions.

24.103 Definitions.—As used in this act:

(1) “Department” means the Department of the Lottery.

(2) “Secretary” means the secretary of the department.

(3) “Person” means any individual, firm, association, joint adventure, partnership, estate, trust, syndicate, fiduciary, corporation, or other group or combination and shall include any agency or political subdivision of the state.

(4) “Major procurement” means a procurement for a contract for the printing of tickets for use in any lottery game, consultation services for the startup of the lottery, any goods or services involving the official recording for lottery game play purposes of a player’s selections in any lottery game involving player selections, any goods or services involving the receiving of a player’s selection directly from a player in any lottery game involving player selections, any goods or services involving the drawing, determination, or generation of winners in any lottery game, the security report services provided for in this act, or any goods and services relating to marketing and promotion which exceed a value of $25,000.

(5) “Retailer” means a person who sells lottery tickets on behalf of the department pursuant to a contract.

(6) “Vendor” means a person who provides or proposes to provide goods or services to the department, but does not include an employee of the department, a retailer, or a state agency.

History.—s. 3, ch. 87-65; s. 1, ch. 89-208; s. 1, ch. 2001-89.



24.104 - Department; purpose.

24.104 Department; purpose.—The purpose of the department is to operate the state lottery as authorized by s. 15, Art. X of the State Constitution so as to maximize revenues in a manner consonant with the dignity of the state and the welfare of its citizens.

History.—s. 4, ch. 87-65; s. 6, ch. 2000-158.



24.105 - Powers and duties of department.

24.105 Powers and duties of department.—The department shall:

(1) Have the authority to sue or be sued in the corporate name of the department and to adopt a corporate seal and symbol.

(2) Supervise and administer the operation of the lottery in accordance with the provisions of this act and rules adopted pursuant thereto.

(3) For purposes of any investigation or proceeding conducted by the department, have the power to administer oaths, require affidavits, take depositions, issue subpoenas, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence.

(4) Submit monthly and annual reports to the Governor, the Chief Financial Officer, the President of the Senate, and the Speaker of the House of Representatives disclosing the total lottery revenues, prize disbursements, and other expenses of the department during the preceding month. The annual report shall additionally describe the organizational structure of the department, including its hierarchical structure, and shall identify the divisions and bureaus created by the secretary and summarize the departmental functions performed by each.

(5) Adopt by rule a system of internal audits.

(6) Maintain weekly or more frequent records of lottery transactions, including the distribution of tickets to retailers, revenues received, claims for prizes, prizes paid, and other financial transactions of the department.

(7) Make a continuing study of the lottery to ascertain any defects of this act or rules adopted thereunder which could result in abuses in the administration of the lottery; make a continuing study of the operation and the administration of similar laws in other states and of federal laws which may affect the lottery; and make a continuing study of the reaction of the public to existing and potential features of the lottery.

(8) Conduct such market research as is necessary or appropriate, which may include an analysis of the demographic characteristics of the players of each lottery game and an analysis of advertising, promotion, public relations, incentives, and other aspects of communications.

(9) Adopt rules governing the establishment and operation of the state lottery, including:

(a) The type of lottery games to be conducted, except that:

1. No name of an elected official shall appear on the ticket or play slip of any lottery game or on any prize or on any instrument used for the payment of prizes, unless such prize is in the form of a state warrant.

2. No coins or currency shall be dispensed from any electronic computer terminal or device used in any lottery game.

3. Other than as specifically provided in s. 24.112, no terminal or device may be used for any lottery game which may be operated solely by the player without the assistance of the retailer.

(b) The sales price of tickets.

(c) The number and sizes of prizes.

(d) The method of selecting winning tickets. However, if a lottery game involves a drawing, the drawing shall be public and witnessed by an accountant employed by an independent certified public accounting firm. The equipment used in the drawing shall be inspected before and after the drawing.

(e) The manner of payment of prizes to holders of winning tickets.

(f) The frequency of drawings or selections of winning tickets.

(g) The number and type of locations at which tickets may be purchased.

(h) The method to be used in selling tickets.

(i) The manner and amount of compensation of retailers.

(j) Such other matters necessary or desirable for the efficient or economical operation of the lottery or for the convenience of the public.

(10) Notwithstanding the provisions of chapter 286, have the authority to hold patents, copyrights, trademarks, and service marks and enforce its rights with respect thereto. The department shall notify the Department of State in writing whenever property rights by patent, copyright, or trademark are secured by the department.

(11) In the selection of games and method of selecting winning tickets, be sensitive to the impact of the lottery upon the pari-mutuel industry and, accordingly, the department may use for any game the theme of horseracing, dogracing, or jai alai and may allow a lottery game to be based upon a horserace, dograce, or jai alai activity so long as the outcome of such lottery game is determined entirely by chance.

(12)(a) Determine by rule information relating to the operation of the lottery which is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such information includes trade secrets; security measures, systems, or procedures; security reports; information concerning bids or other contractual data, the disclosure of which would impair the efforts of the department to contract for goods or services on favorable terms; employee personnel information unrelated to compensation, duties, qualifications, or responsibilities; and information obtained by the Division of Security pursuant to its investigations which is otherwise confidential. To be deemed confidential, the information must be necessary to the security and integrity of the lottery. Confidential information may be released to other governmental entities as needed in connection with the performance of their duties. The receiving governmental entity shall retain the confidentiality of such information as provided for in this subsection.

(b) Maintain the confidentiality of the street address and the telephone number of a winner, in that such information is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, unless the winner consents to the release of such information or as provided for in s. 24.115(4) or s. 409.2577.

(c) Any information made confidential and exempt from the provisions of s. 119.07(1) under this subsection shall be disclosed to the Auditor General, to the Office of Program Policy Analysis and Government Accountability, or to the independent auditor selected under s. 24.123 upon such person’s request therefor. If the President of the Senate or the Speaker of the House of Representatives certifies that information made confidential under this subsection is necessary for effecting legislative changes, the requested information shall be disclosed to him or her, and he or she may disclose such information to members of the Legislature and legislative staff as necessary to effect such purpose.

(13) Have the authority to perform any of the functions of the Department of Management Services under chapter 255, chapter 273, chapter 281, chapter 283, or chapter 287, or any rules adopted under any such chapter, and may grant approvals provided for under any such chapter or rules. If the department finds, by rule, that compliance with any such chapter would impair or impede the effective or efficient operation of the lottery, the department may adopt rules providing alternative procurement procedures. Such alternative procedures shall be designed to allow the department to evaluate competing proposals and select the proposal that provides the greatest long-term benefit to the state with respect to the quality of the products or services, dependability and integrity of the vendor, dependability of the vendor’s products or services, security, competence, timeliness, and maximization of gross revenues and net proceeds over the life of the contract.

(14) Have the authority to acquire real property and make improvements thereon. The title to such property shall be vested in the Board of Trustees of the Internal Improvement Trust Fund. The board shall give the department preference in leasing state-owned lands under the board’s control and may not exercise any jurisdiction over lands purchased or leased by the department while such lands are actively used by the department. Actions of the department under this subsection are exempt from the time limitations and deadlines of chapter 253.

(15) Have the authority to charge fees to persons applying for contracts as vendors or retailers, which fees are reasonably calculated to cover the costs of investigations and other activities related to the processing of the application.

(16) Enter into contracts for the purchase, lease, or lease-purchase of such goods and services as are necessary for the operation and promotion of the state lottery, including assistance provided by any governmental agency.

(17) In accordance with the provisions of this act, enter into contracts with retailers so as to provide adequate and convenient availability of tickets to the public for each game.

(18) Have the authority to enter into agreements with other states for the operation and promotion of a multistate lottery if such agreements are in the best interest of the state lottery. The authority conferred by this subsection is not effective until 1 year after the first day of lottery ticket sales.

(19) Employ division directors and other staff as may be necessary to carry out the provisions of this act; however:

(a) No person shall be employed by the department who has been convicted of, or entered a plea of guilty or nolo contendere to, a felony committed in the preceding 10 years, regardless of adjudication, unless the department determines that:

1. The person has been pardoned or his or her civil rights have been restored; or

2. Subsequent to such conviction or entry of plea the person has engaged in the kind of law-abiding commerce and good citizenship that would reflect well upon the integrity of the lottery.

(b) No officer or employee of the department having decisionmaking authority shall participate in any decision involving any vendor or retailer with whom the officer or employee has a financial interest. No such officer or employee may participate in any decision involving any vendor or retailer with whom the officer or employee has discussed employment opportunities without the approval of the secretary or, if such officer is the secretary, without the approval of the Governor. Any officer or employee of the department shall notify the secretary of any such discussion or, if such officer is the secretary, he or she shall notify the Governor. A violation of this paragraph is punishable in accordance with s. 112.317.

(c) No officer or employee of the department who leaves the employ of the department shall represent any vendor or retailer before the department regarding any specific matter in which the officer or employee was involved while employed by the department, for a period of 1 year following cessation of employment with the department. A violation of this paragraph is punishable in accordance with s. 112.317.

(d) The department shall establish and maintain a personnel program for its employees, including a personnel classification and pay plan which may provide any or all of the benefits provided in the Senior Management Service or Selected Exempt Service. Each officer or employee of the department shall be a member of the Florida Retirement System. The retirement class of each officer or employee shall be the same as other persons performing comparable functions for other agencies. Employees of the department shall serve at the pleasure of the secretary and shall be subject to suspension, dismissal, reduction in pay, demotion, transfer, or other personnel action at the discretion of the secretary. Such personnel actions are exempt from the provisions of chapter 120. All employees of the department are exempt from the Career Service System provided in chapter 110 and, notwithstanding the provisions of s. 110.205(5), are not included in either the Senior Management Service or the Selected Exempt Service. However, all employees of the department are subject to all standards of conduct adopted by rule for career service and senior management employees pursuant to chapter 110. In the event of a conflict between standards of conduct applicable to employees of the Department of the Lottery the more restrictive standard shall apply. Interpretations as to the more restrictive standard may be provided by the Commission on Ethics upon request of an advisory opinion pursuant to s. 112.322(3)(a), for purposes of this subsection the opinion shall be considered final action.

(20) Adopt by rule a code of ethics for officers and employees of the department which supplements the standards of conduct for public officers and employees imposed by law.

History.—s. 6, ch. 87-65; s. 1, ch. 88-374; s. 2, ch. 89-208; s. 4, ch. 90-360; s. 138, ch. 92-279; s. 55, ch. 92-326; s. 14, ch. 93-260; s. 13, ch. 94-277; s. 1, ch. 95-120; s. 1322, ch. 95-147; s. 4, ch. 96-341; s. 7, ch. 96-406; s. 1, ch. 98-230; s. 7, ch. 2000-158; s. 2, ch. 2001-89; s. 23, ch. 2001-266; s. 73, ch. 2003-261; s. 1, ch. 2007-128; s. 1, ch. 2012-130.



24.1055 - Prohibition against sale of lottery tickets to minors; posting of signs; penalties.

24.1055 Prohibition against sale of lottery tickets to minors; posting of signs; penalties.—

(1) No person who is less than 18 years of age may purchase a lottery ticket by means of a machine or otherwise.

(2) Any retailer that sells lottery tickets by means of a player activated machine shall post a clear and conspicuous sign on such machine, which states the following:

THE SALE OF LOTTERY TICKETS TO PERSONS UNDER THE AGE OF 18 IS AGAINST FLORIDA LAW (SECTION 24.105, FLORIDA STATUTES). PROOF OF AGE IS REQUIRED FOR PURCHASE.

(3) Any person, including any vendor, who violates this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 5, ch. 96-341.



24.107 - Advertising and promotion of lottery games.

24.107 Advertising and promotion of lottery games.—

(1) The Legislature recognizes the need for extensive and effective advertising and promotion of lottery games. It is the intent of the Legislature that such advertising and promotion be consistent with the dignity and integrity of the state. In advertising the value of a prize that will be paid over a period of years, the department may refer to the sum of all prize payments over the period.

(2) The department may act as a retailer and may conduct promotions which involve the dispensing of lottery tickets free of charge.

History.—s. 7, ch. 87-65.



24.108 - Division of Security; duties; security report.

24.108 Division of Security; duties; security report.—

(1) The secretary shall appoint a director of the Division of Security who is qualified by training and experience in law enforcement or security to supervise, direct, coordinate, and administer all activities of the division.

(2) The director and all investigators employed by the division shall meet the requirements for employment and appointment provided by s. 943.13 and shall satisfy the requirements for certification established by the Criminal Justice Standards and Training Commission pursuant to chapter 943. The director and such investigators shall be designated law enforcement officers and shall have the power to investigate and arrest for any alleged violation of this act or any rule adopted pursuant thereto, or any law of this state. Such law enforcement officers may enter upon any premises in which lottery tickets are sold, manufactured, printed, or stored within the state for the performance of their lawful duties and may take with them any necessary equipment, and such entry shall not constitute a trespass. In any instance in which there is reason to believe that a violation has occurred, such officers have the authority, without warrant, to search and inspect any premises where the violation is alleged to have occurred or is occurring. Any such officer may, consistent with the United States and Florida Constitutions, seize or take possession of any papers, records, tickets, currency, or other items related to any alleged violation.

(3) The Department of Law Enforcement shall, at the request of the Division of Security, perform full criminal background investigations on all employees of the Department of the Lottery at the level of secretary, division director, or bureau chief and at any level within the Division of Security, including applicants for employment. The Department of the Lottery shall reimburse the Department of Law Enforcement for the actual costs of such investigations.

(4) The division shall conduct such investigations of vendors, retailers, and employees of the department, including applicants for contract or employment, as are necessary to ensure the security and integrity of the operation of the state lottery. The department may require persons subject to such investigations to provide such information, including fingerprints, as is needed by the Department of Law Enforcement for processing or as is otherwise necessary to facilitate access to state and federal criminal history information.

(5) The Department of Law Enforcement shall provide assistance in obtaining criminal history information relevant to investigations required for honest, secure, and exemplary lottery operations, and such other assistance as may be requested by the secretary and agreed to by the executive director of the Department of Law Enforcement. Any other state agency, including the Department of Business and Professional Regulation and the Department of Revenue, shall, upon request, provide the Department of the Lottery with any information relevant to any investigation conducted pursuant to this act. The Department of the Lottery shall maintain the confidentiality of any confidential information it receives from any other agency. The Department of the Lottery shall reimburse any agency for the actual cost of providing any assistance pursuant to this subsection.

(6) The division shall monitor ticket validation and lottery drawings.

(7)(a) After the first full year of sales of tickets to the public, or sooner if the secretary deems necessary, the department shall engage an independent firm experienced in security procedures, including, but not limited to, computer security and systems security, to conduct a comprehensive study and evaluation of all aspects of security in the operation of the department.

(b) The portion of the security report containing the overall evaluation of the department in terms of each aspect of security shall be presented to the Governor, the President of the Senate, and the Speaker of the House of Representatives. The portion of the security report containing specific recommendations shall be confidential and shall be presented only to the secretary, the Governor, and the Auditor General; however, upon certification that such information is necessary for the purpose of effecting legislative changes, such information shall be disclosed to the President of the Senate and the Speaker of the House of Representatives, who may disclose such information to members of the Legislature and legislative staff as necessary to effect such purpose. However, any person who receives a copy of such information or other information which is confidential pursuant to this act or rule of the department shall maintain its confidentiality. The confidential portion of the report is exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(c) Thereafter, similar studies of security shall be conducted as the department deems appropriate but at least once every 2 years.

History.—s. 8, ch. 87-65; s. 2, ch. 88-374; s. 5, ch. 90-360; s. 4, ch. 94-218; s. 3, ch. 95-120; s. 8, ch. 96-406; s. 3, ch. 2001-89.



24.109 - Administrative procedure.

24.109 Administrative procedure.—

(1) The department may at any time adopt emergency rules pursuant to s. 120.54. The Legislature finds that such emergency rulemaking power is necessary for the preservation of the rights and welfare of the people in order to provide additional funds to benefit the public. The Legislature further finds that the unique nature of state lottery operations requires, from time to time, that the department respond as quickly as is practicable to changes in the marketplace. Therefore, in adopting such emergency rules, the department need not make the findings required by s. 120.54(4)(a). Emergency rules adopted under this section are exempt from s. 120.54(4)(c) and shall remain in effect until replaced by other emergency rules or by rules adopted under the nonemergency rulemaking procedures of the Administrative Procedure Act.

(2) The provisions of s. 120.57(3) apply to the department’s contracting process, except that:

(a) A formal written protest of any decision, intended decision, or other action subject to protest shall be filed within 72 hours after receipt of notice of the decision, intended decision, or other action.

(b) In a competitive procurement protest, including the rejection of all bids, proposals, or replies, the administrative law judge shall not substitute his or her procurement decision for the agency’s procurement decision but shall review the intended agency action only to determine if the agency action is illegal, arbitrary, dishonest, or fraudulent.

(c) As an alternative to any provision in s. 120.57(3)(c), the department may proceed with the bid solicitation or contract award process when the secretary of the department sets forth in writing particular facts and circumstances which require the continuance of the bid solicitation process or the contract award process in order to avoid a substantial loss of funding to the state or to avoid substantial disruption of the timetable for any scheduled lottery game.

History.—s. 9, ch. 87-65; s. 36, ch. 90-302; s. 4, ch. 96-410; s. 1, ch. 2006-278.



24.110 - Venue.

24.110 Venue.—The venue for all civil or administrative actions against the department shall be in Leon County.

History.—s. 10, ch. 87-65.



24.111 - Vendors; disclosure and contract requirements.

24.111 Vendors; disclosure and contract requirements.—

(1) The department may enter into contracts for the purchase, lease, or lease-purchase of such goods or services as are necessary for effectuating the purposes of this act. The department may not contract with any person or entity for the total operation and administration of the state lottery established by this act but may make procurements which integrate functions such as lottery game design, supply of goods and services, and advertising. In all procurement decisions, the department shall take into account the particularly sensitive nature of the state lottery and shall consider the competence, quality of product, experience, and timely performance of the vendors in order to promote and ensure security, honesty, fairness, and integrity in the operation and administration of the lottery and the objective of raising net revenues for the benefit of the public purpose described in this act.

(2) The department shall investigate the financial responsibility, security, and integrity of each vendor with which it intends to negotiate a contract for major procurement. Such investigation may include an investigation of the financial responsibility, security, and integrity of any or all persons whose names and addresses are required to be disclosed pursuant to paragraph (a). Any person who submits a bid, proposal, or offer as part of a major procurement must, at the time of submitting such bid, proposal, or offer, provide the following:

(a) A disclosure of the vendor’s name and address and, as applicable, the name and address and any additional disclosures necessary for an investigation of the financial responsibility, security, and integrity of the following:

1. If the vendor is a corporation, the officers, directors, and each stockholder in such corporation; except that, in the case of owners of equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to own beneficially 5 percent or more of such securities need be disclosed.

2. If the vendor is a trust, the trustee and all persons entitled to receive income or benefit from the trust.

3. If the vendor is an association, the members, officers, and directors.

4. If the vendor is a partnership or joint venture, all of the general partners, limited partners, or joint venturers.

If the vendor subcontracts any substantial portion of the work to be performed to a subcontractor, the vendor shall disclose all of the information required by this paragraph for the subcontractor as if the subcontractor were itself a vendor.

(b) A disclosure of all the states and jurisdictions in which the vendor does business and of the nature of that business for each such state or jurisdiction.

(c) A disclosure of all the states and jurisdictions in which the vendor has contracts to supply gaming goods or services, including, but not limited to, lottery goods and services, and of the nature of the goods or services involved for each such state or jurisdiction.

(d) A disclosure of all the states and jurisdictions in which the vendor has applied for, has sought renewal of, has received, has been denied, has pending, or has had revoked a gaming license or contract of any kind and of the disposition of such in each such state or jurisdiction. If any gaming license or contract has been revoked or has not been renewed or any gaming license or contract application has been either denied or is pending and has remained pending for more than 6 months, all of the facts and circumstances underlying this failure to receive such a license must be disclosed.

(e) A disclosure of the details of any conviction or judgment of a state or federal court of the vendor of any felony or any other criminal offense other than a traffic violation.

(f) A disclosure of the details of any bankruptcy, insolvency, reorganization, or any pending litigation of the vendor.

(g) Such additional disclosures and information as the department may determine to be appropriate for the procurement involved.

(h) The department shall lease all vending machines that dispense online lottery tickets, instant lottery tickets, or both online and instant lottery tickets.

(i) The department will require a performance bond for the duration of the contract.

The department shall not contract with any vendor who fails to make the disclosures required by this subsection, and any contract with a vendor who has failed to make the required disclosures shall be unenforceable. Any contract with any vendor who does not comply with such requirements for periodically updating such disclosures during the tenure of such contract as may be specified in such contract may be terminated by the department. This subsection shall be construed broadly and liberally to achieve the ends of full disclosure of all information necessary to allow for a full and complete evaluation by the department of the competence, integrity, background, and character of vendors for major procurements.

(3) The department may require disclosure of the information required by subsection (2) from any vendor if the department finds that such disclosure is necessary to protect the dignity and integrity of the lottery and in the best interests of the state.

(4) No contract for a major procurement with any vendor shall be entered into if that vendor, or any of the vendor’s officers, directors, trustees, partners, or joint venturers whose names and addresses are required to be disclosed pursuant to paragraph (2)(a), has been convicted of, or entered a plea of guilty or nolo contendere to, a felony committed in the preceding 10 years, regardless of adjudication, unless the department determines that:

(a) The vendor or such individual has been pardoned or the vendor’s or such individual’s civil rights have been restored;

(b) Subsequent to such conviction or entry of plea the vendor or such individual has engaged in the kind of law-abiding commerce and good citizenship that would reflect well upon the integrity of the lottery; or

(c) If the vendor is not an individual, such vendor has terminated its relationship with the individual whose actions directly contributed to the vendor’s conviction or entry of plea.

(5) Each vendor in a major procurement in excess of $25,000, and any other vendor if the department deems it necessary to protect the state’s financial interest, shall, at the time of executing the contract with the department, post an appropriate bond with the department in an amount determined by the department to be adequate to protect the state’s interests, but not higher than the full amount estimated to be paid annually to the vendor under the contract. In lieu of the bond, a vendor may, to assure the faithful performance of its obligations, file with the department an irrevocable letter of credit acceptable to the department in an amount determined by the department to be adequate to protect the state’s interests or deposit and maintain with the Chief Financial Officer securities that are interest bearing or accruing and that, with the exception of those specified in paragraphs (a) and (b), are rated in one of the four highest classifications by an established nationally recognized investment rating service. Securities eligible under this subsection shall be limited to:

(a) Certificates of deposit issued by solvent banks or savings associations organized and existing under the laws of this state or under the laws of the United States and having their principal place of business in this state.

(b) United States bonds, notes, and bills for which the full faith and credit of the government of the United States is pledged for the payment of principal and interest.

(c) General obligation bonds and notes of any political subdivision of the state.

(d) Corporate bonds of any corporation that is not an affiliate or subsidiary of the depositor.

Such securities shall be held in trust and shall have at all times a market value at least equal to an amount determined by the department to be adequate to protect the state’s interests, which amount shall not be set higher than the full amount estimated to be paid annually to the vendor under contract.

(6) Every contract in excess of $25,000 entered into by the department pursuant to this section shall contain a provision for payment of liquidated damages to the department for any breach of contract by the vendor. The department may require a liquidated damages provision in any contract if the department deems it necessary to protect the state’s financial interest.

(7) Each vendor shall be qualified to do business in this state and shall file appropriate tax returns as provided by the laws of this state, and all contracts shall be governed by the laws of this state.

History.—s. 11, ch. 87-65; s. 3, ch. 88-374; s. 3, ch. 89-208; s. 6, ch. 96-341; s. 2, ch. 98-230; s. 74, ch. 2003-261; s. 2, ch. 2012-130.



24.112 - Retailers of lottery tickets; authorization of vending machines to dispense lottery tickets.

24.112 Retailers of lottery tickets; authorization of vending machines to dispense lottery tickets.—

(1) The department shall promulgate rules specifying the terms and conditions for contracting with retailers who will best serve the public interest and promote the sale of lottery tickets.

(2) In the selection of retailers, the department shall consider factors such as financial responsibility, integrity, reputation, accessibility of the place of business or activity to the public, security of the premises, the sufficiency of existing retailers to serve the public convenience, and the projected volume of the sales for the lottery game involved. In the consideration of these factors, the department may require the information it deems necessary of any person applying for authority to act as a retailer. However, the department may not establish a limitation upon the number of retailers and shall make every effort to allow small business participation as retailers. It is the intent of the Legislature that retailer selections be based on business considerations and the public convenience and that retailers be selected without regard to political affiliation.

(3) The department shall not contract with any person as a retailer who:

(a) Is less than 18 years of age.

(b) Is engaged exclusively in the business of selling lottery tickets; however, this paragraph shall not preclude the department from selling lottery tickets.

(c) Has been convicted of, or entered a plea of guilty or nolo contendere to, a felony committed in the preceding 10 years, regardless of adjudication, unless the department determines that:

1. The person has been pardoned or the person’s civil rights have been restored;

2. Subsequent to such conviction or entry of plea the person has engaged in the kind of law-abiding commerce and good citizenship that would reflect well upon the integrity of the lottery; or

3. If the person is a firm, association, partnership, trust, corporation, or other entity, the person has terminated its relationship with the individual whose actions directly contributed to the person’s conviction or entry of plea.

(4) The department shall issue a certificate of authority to each person with whom it contracts as a retailer for purposes of display pursuant to subsection (6). The issuance of the certificate shall not confer upon the retailer any right apart from that specifically granted in the contract. The authority to act as a retailer shall not be assignable or transferable.

(5) Any contract executed by the department pursuant to this section shall specify the reasons for any suspension or termination of the contract by the department, including, but not limited to:

(a) Commission of a violation of this act or rule adopted pursuant thereto.

(b) Failure to accurately account for lottery tickets, revenues, or prizes as required by the department.

(c) Commission of any fraud, deceit, or misrepresentation.

(d) Insufficient sale of tickets.

(e) Conduct prejudicial to public confidence in the lottery.

(f) Any material change in any matter considered by the department in executing the contract with the retailer.

(6) Every retailer shall post and keep conspicuously displayed in a location on the premises accessible to the public its certificate of authority and, with respect to each game, a statement supplied by the department of the estimated odds of winning some prize for the game.

(7) No contract with a retailer shall authorize the sale of lottery tickets at more than one location, and a retailer may sell lottery tickets only at the location stated on the certificate of authority.

(8) With respect to any retailer whose rental payments for premises are contractually computed, in whole or in part, on the basis of a percentage of retail sales, and where such computation of retail sales is not explicitly defined to include sales of tickets in a state-operated lottery, the compensation received by the retailer from the department shall be deemed to be the amount of the retail sale for the purposes of such contractual compensation.

(9)(a) The department may require every retailer to post an appropriate bond as determined by the department, using an insurance company acceptable to the department, in an amount not to exceed twice the average lottery ticket sales of the retailer for the period within which the retailer is required to remit lottery funds to the department. For the first 90 days of sales of a new retailer, the amount of the bond may not exceed twice the average estimated lottery ticket sales for the period within which the retailer is required to remit lottery funds to the department. This paragraph shall not apply to lottery tickets which are prepaid by the retailer.

(b) In lieu of such bond, the department may purchase blanket bonds covering all or selected retailers or may allow a retailer to deposit and maintain with the Chief Financial Officer securities that are interest bearing or accruing and that, with the exception of those specified in subparagraphs 1. and 2., are rated in one of the four highest classifications by an established nationally recognized investment rating service. Securities eligible under this paragraph shall be limited to:

1. Certificates of deposit issued by solvent banks or savings associations organized and existing under the laws of this state or under the laws of the United States and having their principal place of business in this state.

2. United States bonds, notes, and bills for which the full faith and credit of the government of the United States is pledged for the payment of principal and interest.

3. General obligation bonds and notes of any political subdivision of the state.

4. Corporate bonds of any corporation that is not an affiliate or subsidiary of the depositor.

Such securities shall be held in trust and shall have at all times a market value at least equal to an amount required by the department.

(10) Every contract entered into by the department pursuant to this section shall contain a provision for payment of liquidated damages to the department for any breach of contract by the retailer.

(11) The department shall establish procedures by which each retailer shall account for all tickets sold by the retailer and account for all funds received by the retailer from such sales. The contract with each retailer shall include provisions relating to the sale of tickets, payment of moneys to the department, reports, service charges, and interest and penalties, if necessary, as the department shall deem appropriate.

(12) No payment by a retailer to the department for tickets shall be in cash. All such payments shall be in the form of a check, bank draft, electronic fund transfer, or other financial instrument authorized by the secretary.

(13) Each retailer shall provide accessibility for disabled persons on habitable grade levels. This subsection does not apply to a retail location which has an entrance door threshold more than 12 inches above ground level. As used herein and for purposes of this subsection only, the term “accessibility for disabled persons on habitable grade levels” means that retailers shall provide ramps, platforms, aisles and pathway widths, turnaround areas, and parking spaces to the extent these are required for the retailer’s premises by the particular jurisdiction where the retailer is located. Accessibility shall be required to only one point of sale of lottery tickets for each lottery retailer location. The requirements of this subsection shall be deemed to have been met if, in lieu of the foregoing, disabled persons can purchase tickets from the retail location by means of a drive-up window, provided the hours of access at the drive-up window are not less than those provided at any other entrance at that lottery retailer location. Inspections for compliance with this subsection shall be performed by those enforcement authorities responsible for enforcement pursuant to s. 553.80 in accordance with procedures established by those authorities. Those enforcement authorities shall provide to the Department of the Lottery a certification of noncompliance for any lottery retailer not meeting such requirements.

(14) The secretary may, after filing with the Department of State his or her manual signature certified by the secretary under oath, execute or cause to be executed contracts between the department and retailers by means of engraving, imprinting, stamping, or other facsimile signature.

(15) A vending machine may be used to dispense online lottery tickets, instant lottery tickets, or both online and instant lottery tickets.

(a) The vending machine must:

1. Dispense a lottery ticket after a purchaser inserts a coin or currency in the machine.

2. Be capable of being electronically deactivated for a period of 5 minutes or more.

3. Be designed to prevent its use for any purpose other than dispensing a lottery ticket.

(b) In order to be authorized to use a vending machine to dispense lottery tickets, a retailer must:

1. Locate the vending machine in the retailer’s direct line of sight to ensure that purchases are only made by persons at least 18 years of age.

2. Ensure that at least one employee is on duty when the vending machine is available for use. However, if the retailer has previously violated s. 24.1055, at least two employees must be on duty when the vending machine is available for use.

(c) A vending machine that dispenses a lottery ticket may dispense change to a purchaser but may not be used to redeem any type of winning lottery ticket.

(d) The vending machine, or any machine or device linked to the vending machine, may not include or make use of video reels or mechanical reels or other video depictions of slot machine or casino game themes or titles for game play. This does not preclude the use of casino game themes or titles on such tickets or signage or advertising displays on the machines.

History.—s. 12, ch. 87-65; ss. 2, 3, ch. 88-8; ss. 4, 9, ch. 88-374; s. 6, ch. 91-45; s. 90, ch. 95-147; s. 75, ch. 2003-261; s. 3, ch. 2012-130.



24.113 - Minority participation.

24.113 Minority participation.—

(1) It is the intent of the Legislature that the department encourage participation by minority business enterprises as defined in s. 288.703. Accordingly, 15 percent of the retailers shall be minority business enterprises as defined in s. 288.703(3); however, no more than 35 percent of such retailers shall be owned by the same type of minority person, as defined in s. 288.703(4). The department is encouraged to meet the minority business enterprise procurement goals set forth in s. 287.09451 in the procurement of commodities, contractual services, construction, and architectural and engineering services. This section shall not preclude or prohibit a minority person from competing for any other retailing or vending agreement awarded by the department.

(2) The department is directed to undertake training programs and other educational activities to enable minority persons to compete for such contracts on an equal basis.

History.—s. 13, ch. 87-65; s. 7, ch. 91-45; s. 2, ch. 91-162; s. 3, ch. 94-322; s. 10, ch. 2001-60; s. 2, ch. 2012-5.



24.114 - Bank deposits and control of lottery transactions.

24.114 Bank deposits and control of lottery transactions.—

(1) All moneys received by each retailer from the operation of the state lottery, including, but not limited to, all ticket sales, interest, gifts, and donations, less the amount retained as compensation for the sale of the tickets and the amount paid out as prizes, shall be remitted to the department or deposited in a qualified public depository, as defined in s. 280.02, as directed by the department. The department shall have the responsibility for all administrative functions related to the receipt of funds. The department may also require each retailer to file with the department reports of the retailer’s receipts and transactions in the sale of lottery tickets in such form and containing such information as the department may require. The department may require any person, including a qualified public depository, to perform any function, activity, or service in connection with the operation of the lottery as it may deem advisable pursuant to this act and rules of the department, and such functions, activities, or services shall constitute lawful functions, activities, and services of such person.

(2) The department may require retailers to establish separate electronic funds transfer accounts for the purpose of receiving moneys from ticket sales, making payments to the department, and receiving payments from the department.

(3) Each retailer is liable to the department for any and all tickets accepted or generated by any employee or representative of that retailer, and the tickets shall be deemed to have been purchased by the retailer unless returned to the department within the time and in the manner prescribed by the department. All moneys received by retailers from the sale of lottery tickets, less the amount retained as compensation for the sale of tickets and the amount paid out as prizes by the retailer, shall be held in trust prior to delivery to the department or electronic transfer to the Operating Trust Fund.

History.—s. 14, ch. 87-65; s. 10, ch. 2006-79.



24.115 - Payment of prizes.

24.115 Payment of prizes.—

(1) The department shall promulgate rules to establish a system of verifying the validity of tickets claimed to win prizes and to effect payment of such prizes; however:

(a) The right of any person to a prize, other than a prize that is payable in installments over time, is not assignable. However, any prize, to the extent that it has not been assigned or encumbered pursuant to s. 24.1153, may be paid to the estate of a deceased prize winner or to a person designated pursuant to an appropriate court order. A prize that is payable in installments over time is assignable, but only pursuant to an appropriate court order as provided in s. 24.1153.

(b) No prize shall be paid to any person under the age of 18 years unless the winning ticket was lawfully purchased and made a gift to the minor. In such case, the department shall direct payment to an adult member of the minor’s family or the legal guardian of the minor as custodian for the minor. The person named as custodian shall have the same powers and duties as prescribed for a custodian pursuant to chapter 710, the Florida Uniform Transfers to Minors Act.

(c) No prize may be paid arising from claimed tickets that are stolen, counterfeit, altered, fraudulent, unissued, produced or issued in error, unreadable, not received or not recorded by the department by applicable deadlines, lacking in captions that confirm and agree with the lottery play symbols as appropriate to the lottery game involved, or not in compliance with such additional specific rules and public or confidential validation and security tests of the department appropriate to the particular lottery game involved.

(d) No particular prize in any lottery game may be paid more than once, and in the event of a binding determination that more than one claimant is entitled to a particular prize, the sole remedy of such claimants is the award to each of them of an equal share in the prize.

(e) For the convenience of the public, retailers may be authorized to pay winners amounts less than $600 after performing validation procedures on their premises appropriate to the lottery game involved.

(f) Holders of tickets shall have the right to claim prizes for 180 days after the drawing or the end of the lottery game or play in which the prize was won; except that with respect to any game in which the player may determine instantly if he or she has won or lost, such right shall exist for 60 days after the end of the lottery game. If a valid claim is not made for a prize within the applicable period, the prize shall constitute an unclaimed prize for purposes of subsection (2).

(g) No prize shall be paid upon a ticket purchased or sold in violation of this act or to any person who is prohibited from purchasing a lottery ticket pursuant to this act. Any such prize shall constitute an unclaimed prize for purposes of subsection (2).

(2)(a) Eighty percent of all unclaimed prize money shall be deposited in the Educational Enhancement Trust Fund consistent with the provisions of s. 24.121(2). Subject to appropriations provided in the General Appropriations Act, these funds may be used to match private contributions received under the postsecondary matching grant programs established in ss. 1011.32, 1011.85, 1011.94, and 1013.79.

(b) The remaining 20 percent of unclaimed prize money shall be added to the pool from which future prizes are to be awarded or used for special prize promotions.

(3) The department shall be discharged of all liability upon payment of a prize.

(4) It is the responsibility of the appropriate state agency and of the judicial branch to identify to the department, in the form and format prescribed by the department, persons owing an outstanding debt to any state agency or owing child support collected through a court, including spousal support or alimony for the spouse or former spouse of the obligor if the child support obligation is being enforced by the Department of Revenue. Prior to the payment of a prize of $600 or more to any claimant having such an outstanding obligation, the department shall transmit the amount of the debt to the agency claiming the debt and shall authorize payment of the balance to the prize winner after deduction of the debt. If a prize winner owes multiple debts subject to offset under this subsection and the prize is insufficient to cover all such debts, the amount of the prize shall be transmitted first to the agency claiming that past due child support is owed. If a balance of lottery prize remains after payment of past due child support, the remaining lottery prize amount shall be transmitted to other agencies claiming debts owed to the state, pro rata, based upon the ratio of the individual debt to the remaining debt owed to the state.

History.—s. 15, ch. 87-65; s. 1, ch. 88-8; s. 91, ch. 95-147; s. 1, ch. 96-310; s. 7, ch. 96-341; s. 2, ch. 99-184; s. 1, ch. 2001-158; s. 1, ch. 2005-84.



24.1153 - Assignment of prizes payable in installments.

24.1153 Assignment of prizes payable in installments.—

(1) The right of any person to receive payments under a prize that is paid in installments over time by the department may be voluntarily assigned, in whole or in part, if the assignment is made to a person or entity designated pursuant to an order of a court of competent jurisdiction located in the judicial district where the assigning prize winner resides or where the headquarters of the department is located. A court may issue an order approving a voluntary assignment and directing the department to make prize payments in whole or in part to the designated assignee, if the court finds that all of the following conditions have been met:

(a) The assignment is in writing, is executed by the assignor, and is, by its terms, subject to the laws of this state.

(b) The purchase price being paid for the payments being assigned represents a present value of the payments being assigned, discounted at an annual rate that does not exceed the state’s usury limit for loans.

(c) The assignor provides a sworn affidavit attesting that he or she:

1. Is of sound mind, is in full command of his or her faculties, and is not acting under duress;

2. Has been advised regarding the assignment by his or her own independent legal counsel, who is unrelated to and is not being compensated by the assignee or any of the assignee’s affiliates, and has received independent financial or tax advice concerning the effects of the assignment from a lawyer or other professional who is unrelated to and is not being compensated by the assignee or any of the assignee’s affiliates;

3. Understands that he or she will not receive the prize payments or portions thereof for the years assigned;

4. Understands and agrees that with regard to the assigned payments the department and its officials and employees will have no further liability or responsibility to make the assigned payments to him or her;

5. Has been provided with a one-page written disclosure statement setting forth, in bold type of not less than 14 points, the payments being assigned, by amounts and payment dates; the purchase price being paid; the rate of discount to present value, assuming daily compounding and funding on the contract date; and the amount, if any, of any origination or closing fees that will be charged to him or her; and

6. Was advised in writing, at the time he or she signed the assignment contract, that he or she had the right to cancel the contract, without any further obligation, within 3 business days following the date on which the contract was signed.

(d) Written notice of the proposed assignment and any court hearing concerning the proposed assignment is provided to the department’s counsel at least 10 days prior to any court hearing. The department is not required to appear in or be named as a party to any such action seeking judicial confirmation of an assignment under this section, but may intervene as of right in any such proceeding.

(2) A certified copy of a court order approving a voluntary assignment must be provided to the department no later than 14 days before the date on which the payment is to be made.

(3) In accordance with the provisions of s. 24.115(4), a voluntary assignment may not include or cover payments or portions of payments that are subject to offset on account of a defaulted or delinquent child support obligation or on account of a debt owed to a state agency. Each court order issued under subsection (1) shall provide that any delinquent child support obligations of the assigning prize winner and any debts owed to a state agency by the assigning prize winner, as of the date of the court order, shall be offset by the department first against remaining payments or portions thereof due the prize winner and then against payments due the assignee.

(4) The department, and its respective officials and employees, shall be discharged of all liability upon payment of an assigned prize under this section.

(5) The department may establish a reasonable fee to defray any administrative expenses associated with assignments made under this section, including the cost to the department of any processing fee that may be imposed by a private annuity provider. The fee amount shall reflect the direct and indirect costs associated with processing such assignments.

(6) If at any time the Internal Revenue Service or a court of competent jurisdiction issues a determination letter, revenue ruling, other public ruling of the Internal Revenue Service, or published decision to any state lottery or prize winner of any state lottery declaring that the voluntary assignment of prizes will affect the federal income tax treatment of prize winners who do not assign their prizes, the secretary of the department shall immediately file a copy of that letter, ruling, or published decision with the Secretary of State and the Office of the State Courts Administrator. A court may not issue an order authorizing a voluntary assignment under this section after the date any such ruling, letter, or published decision is filed.

History.—s. 1, ch. 99-184.



24.116 - Unlawful purchase of lottery tickets; penalty.

24.116 Unlawful purchase of lottery tickets; penalty.—

(1) No person who is less than 18 years of age may purchase a lottery ticket; however, this shall not prohibit the purchase of a lottery ticket for the purpose of making a gift to a minor.

(2) No officer or employee of the department or any relative living in the same household with such officer or employee may purchase a lottery ticket.

(3) No officer or employee of any vendor under contract with the department for a major procurement, relative living in the same household with such officer or employee, or immediate supervisor of such officer or employee may purchase a lottery ticket if the officer or employee is involved in the direct provision of goods or services to the department or has access to information made confidential by the department.

(4) Any person who violates this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 16, ch. 87-65; s. 5, ch. 88-374.



24.117 - Unlawful sale of lottery tickets; penalty.

24.117 Unlawful sale of lottery tickets; penalty.—Any person who knowingly:

(1) Sells a state lottery ticket when not authorized by the department or this act to engage in such sale;

(2) Sells a state lottery ticket to a minor; or

(3) Sells a state lottery ticket at any price other than that established by the department;

is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 17, ch. 87-65.



24.118 - Other prohibited acts; penalties.

24.118 Other prohibited acts; penalties.—

(1) UNLAWFUL EXTENSIONS OF CREDIT.—Any retailer who extends credit or lends money to a person for the purchase of a lottery ticket is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. This subsection shall not be construed to prohibit the purchase of a lottery ticket through the use of a credit or charge card or other instrument issued by a bank, savings association, credit union, or charge card company or by a retailer pursuant to part II of chapter 520, provided that any such purchase from a retailer shall be in addition to the purchase of goods and services other than lottery tickets having a cost of no less than $20.

(2) UNLAWFUL ASSIGNMENT OR TRANSFER OF RIGHT TO CLAIM PRIZE.—Any person who induces another to assign or transfer his or her right to claim a prize, who offers for sale his or her right to claim a prize, or who offers for compensation to claim the prize of another is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) COUNTERFEIT OR ALTERED TICKETS.—Any person who:

(a) Knowingly presents a counterfeit or altered state lottery ticket;

(b) Knowingly transfers a counterfeit or altered state lottery ticket to another to present for payment;

(c) With intent to defraud, falsely makes, alters, forges, passes, or counterfeits a state lottery ticket; or

(d) Files with the department a claim for payment based upon facts alleged by the claimant which facts are untrue and known by the claimant to be untrue when the claim is made;

is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) BREACH OF CONFIDENTIALITY.—Any person who, with intent to defraud or with intent to provide a financial or other advantage to himself, herself, or another, knowingly and willfully discloses any information relating to the lottery designated as confidential and exempt from the provisions of s. 119.07(1) pursuant to this act is guilty of a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) UNLAWFUL REPRESENTATION.—

(a) Any person who uses point-of-sale materials issued by the department or otherwise holds himself or herself out as a retailer without being authorized by the department to act as a retailer is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person who without being authorized by the department in writing uses the term “Florida Lottery,” “State Lottery,” “Florida State Lottery,” or any similar term in the title or name of any charitable or commercial enterprise, product, or service is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 18, ch. 87-65; s. 4, ch. 89-208; s. 6, ch. 90-360; s. 92, ch. 95-147; s. 9, ch. 96-406.



24.119 - Use of word “lottery” in corporate name.

24.119 Use of word “lottery” in corporate name.—The corporate name of a corporation shall not contain the word “lottery” unless the Department of the Lottery approves such name in writing.

History.—s. 19, ch. 87-65; s. 2, ch. 95-280.



24.120 - Financial matters; Operating Trust Fund; interagency cooperation.

24.120 Financial matters; Operating Trust Fund; interagency cooperation.—

(1) There is hereby created in the State Treasury an Operating Trust Fund to be administered in accordance with chapters 215 and 216 by the department. All money received by the department which remains after payment of prizes and initial compensation paid to retailers shall be deposited into the Operating Trust Fund. All moneys in the trust fund are appropriated to the department for the purposes specified in this act.

(2) Moneys available for the payment of prizes on a deferred basis shall be invested by the State Board of Administration in accordance with a trust agreement approved by the secretary and entered into between the department and the State Board of Administration in accordance with ss. 215.44-215.53. The investments authorized by this subsection shall be done in a manner designed to preserve capital and to ensure the integrity of the lottery disbursement system by eliminating the risk of payment of funds when due and to produce equal annual sums of money over the required term of the investments.

(3) Any action required by law to be taken by the Chief Financial Officer shall be taken within 2 business days after the department’s request therefor. If the request for action is not approved or rejected within that time period, the request shall be deemed to be approved. The department shall reimburse the Chief Financial Officer for any additional costs involved in providing the level of service required by this subsection.

(4) The department shall cooperate with the Chief Financial Officer, the Auditor General, and the Office of Program Policy Analysis and Government Accountability by giving employees designated by any of them access to facilities of the department for the purpose of efficient compliance with their respective responsibilities.

(5) With respect to any reimbursement that the department is required to pay to any state agency, the department may enter into an agreement with a state agency under which the department shall pay to the state agency an amount reasonably anticipated to cover the reimbursable expenses in advance of the expenses being incurred.

(6) The Department of Management Services may authorize a sales incentive program for employees of the department for the purpose of increasing the sales volume and distribution of lottery tickets. Payments pursuant to the program shall not be construed to be lump-sum salary bonuses.

History.—s. 20, ch. 87-65; s. 7, ch. 88-374; s. 5, ch. 89-208; s. 1, ch. 91-278; s. 9, ch. 92-279; s. 55, ch. 92-326; s. 15, ch. 93-260; s. 24, ch. 2001-266; s. 76, ch. 2003-261; s. 11, ch. 2006-79.



24.121 - Allocation of revenues and expenditure of funds for public education.

24.121 Allocation of revenues and expenditure of funds for public education.—

(1) Variable percentages of the gross revenue from the sale of online and instant lottery tickets shall be returned to the public in the form of prizes paid by the department or retailers as authorized by this act. The variable percentages of gross revenue from the sale of online and instant lottery tickets returned to the public in the form of prizes shall be established by the department in a manner designed to maximize the amount of funds deposited under subsection (2).

(2) Each fiscal year, variable percentages of the gross revenue from the sale of online and instant lottery tickets as determined by the department consistent with subsection (1), and other earned revenue, excluding application processing fees, shall be deposited in the Educational Enhancement Trust Fund, which is hereby created in the State Treasury to be administered by the Department of Education. The Department of the Lottery shall transfer moneys to the Educational Enhancement Trust Fund at least once each quarter. Funds in the Educational Enhancement Trust Fund shall be used to the benefit of public education in accordance with the provisions of this act. Notwithstanding any other provision of law, lottery revenues transferred to the Educational Enhancement Trust Fund shall be reserved as needed and used to meet the requirements of the documents authorizing the bonds issued by the state pursuant to s. 1013.68, s. 1013.70, or s. 1013.737 or distributed to school districts for the Classrooms First Program as provided in s. 1013.68. Such lottery revenues are hereby pledged to the payment of debt service on bonds issued by the state pursuant to s. 1013.68, s. 1013.70, or s. 1013.737. Debt service payable on bonds issued by the state pursuant to s. 1013.68, s. 1013.70, or s. 1013.737 shall be payable from, and is secured by a first lien on, the first lottery revenues transferred to the Educational Enhancement Trust Fund in each fiscal year. Amounts distributable to school districts that request the issuance of bonds pursuant to s. 1013.68(3) are hereby pledged to such bonds pursuant to s. 11(d), Art. VII of the State Constitution.

(3) The funds remaining in the Operating Trust Fund after transfers to the Educational Enhancement Trust Fund shall be used for the payment of administrative expenses of the department. These expenses shall include all costs incurred in the operation and administration of the lottery and all costs resulting from any contracts entered into for the purchase or lease of goods or services required by the lottery, including, but not limited to:

(a) The compensation paid to retailers;

(b) The costs of supplies, materials, tickets, independent audit services, independent studies, data transmission, advertising, promotion, incentives, public relations, communications, security, bonding for retailers, printing, distribution of tickets, and reimbursing other governmental entities for services provided to the lottery; and

(c) The costs of any other goods and services necessary for effectuating the purposes of this act.

(4) The unencumbered balance that remains in the Operating Trust Fund at the end of each fiscal year shall be transferred to the Educational Enhancement Trust Fund.

(5)(a) Public educational programs and purposes funded by the Educational Enhancement Trust Fund may include, but are not limited to, endowment, scholarship, matching funds, direct grants, research and economic development related to education, salary enhancement, contracts with independent institutions to conduct programs consistent with the state master plan for postsecondary education, or any other educational program or purpose deemed desirable by the Legislature. Prior to the expenditure of these funds, each school district shall establish policies and procedures that define enhancement and the types of expenditures consistent with that definition.

(b) Except as provided in paragraphs (c), (d), and (e), the Legislature shall equitably apportion moneys in the trust fund among public schools, community colleges, and universities.

(c) A portion of such net revenues, as determined annually by the Legislature, shall be distributed to each school district and shall be made available to each public school in the district for enhancing school performance through development and implementation of a school improvement plan pursuant to s. 1001.42(18). A portion of these moneys, as determined annually in the General Appropriations Act, must be allocated to each school in an equal amount for each student enrolled. These moneys may be expended only on programs or projects selected by the school advisory council or by a parent advisory committee created pursuant to this paragraph. If a school does not have a school advisory council, the district advisory council must appoint a parent advisory committee composed of parents of students enrolled in that school, which is representative of the ethnic, racial, and economic community served by the school, to advise the school’s principal on the programs or projects to be funded. Neither school district staff nor principals may override the recommendations of the school advisory council or the parent advisory committee. These moneys may not be used for capital improvements or for any project or program that has a duration of more than 1 year; however, a school advisory council or parent advisory committee may independently determine that a program or project formerly funded under this paragraph should receive funds in a subsequent year.

(d) No funds shall be released for any purpose from the Educational Enhancement Trust Fund to any school district in which one or more schools do not have an approved school improvement plan pursuant to s. 1001.42(18) or do not comply with school advisory council membership composition requirements pursuant to s. 1001.452(1). The Commissioner of Education shall withhold disbursements from the trust fund to any school district that fails to adopt the performance-based salary schedule required by s. 1012.22(1).

(e) All components of the Florida Bright Futures Scholarship Program shall be funded annually from the Educational Enhancement Trust Fund. Funds shall be allocated to this program prior to application of the formula for equitable distribution to public schools, community colleges, and state universities. If shortages require reductions in estimated distributions from the Educational Enhancement Trust Fund, funds for the Florida Bright Futures Scholarship Program shall be reduced only after reductions in all other distributions are made.

(f) Each school district shall, on a quarterly basis, make available to the public and distribute, in an easy to understand format, the expenditures of lottery funds allocated to the school district.

History.—s. 21, ch. 87-65; s. 6, ch. 89-208; s. 14, ch. 91-79; s. 2, ch. 91-278; s. 6, ch. 91-283; s. 1, ch. 96-341; s. 10, ch. 97-77; s. 43, ch. 97-190; s. 1, ch. 97-279; s. 12, ch. 97-384; s. 1, ch. 98-271; s. 20, ch. 98-281; s. 26, ch. 99-398; s. 1, ch. 2002-227; s. 883, ch. 2002-387; s. 4, ch. 2003-1; s. 7, ch. 2003-391; s. 1, ch. 2003-406; s. 1, ch. 2004-271; s. 2, ch. 2005-84; s. 12, ch. 2006-79; s. 2, ch. 2008-108.



24.1211 - Maturity of public school construction bonds issued pursuant to ch. 97-384.

24.1211 Maturity of public school construction bonds issued pursuant to ch. 97-384.—After considering relevant factors in providing the most cost-effective plan for financing public school construction and in order to minimize amounts paid in interest on lottery revenue bonds issued pursuant to chapter 97-384, Laws of Florida, it is desirable that the final maturity of any such bonds not exceed 20 years, even though such limitation on maturity may require an increase in the maximum annual appropriation to reach the desired level of funding for public school construction.

History.—s. 14, ch. 98-47.



24.1215 - Duty to inform public of lottery’s significance to education.

24.1215 Duty to inform public of lottery’s significance to education.—The Department of the Lottery shall inform the public about the significance of lottery funding to the state’s overall system of public education.

History.—s. 9, ch. 89-208.



24.122 - Exemption from taxation; state preemption; inapplicability of other laws.

24.122 Exemption from taxation; state preemption; inapplicability of other laws.—

(1) This act shall not be construed to authorize any lottery except the lottery operated by the department pursuant to this act.

(2) No state or local tax shall be imposed upon any prize paid or payable under this act or upon the sale of any lottery ticket pursuant to this act.

(3) All matters relating to the operation of the state lottery are preempted to the state, and no county, municipality, or other political subdivision of the state shall enact any ordinance relating to the operation of the lottery authorized by this act. However, this subsection shall not prohibit a political subdivision of the state from requiring a retailer to obtain an occupational license for any business unrelated to the sale of lottery tickets.

(4) Any state or local law providing any penalty, disability, restriction, or prohibition for the possession, manufacture, transportation, distribution, advertising, or sale of any lottery ticket, including chapter 849, shall not apply to the tickets of the state lottery operated pursuant to this act; nor shall any such law apply to the possession of a ticket issued by any other government-operated lottery. In addition, activities of the department under this act are exempt from the provisions of:

(a) Chapter 616, relating to public fairs and expositions.

(b) Chapter 946, relating to correctional work programs.

(c) Chapter 282, relating to communications and data processing.

(d) Section 110.131, relating to other personal services.

History.—s. 22, ch. 87-65; s. 38, ch. 90-335; s. 92, ch. 92-142; s. 2, ch. 95-146.



24.123 - Annual audit of financial records and reports.

24.123 Annual audit of financial records and reports.—

(1) The Legislative Auditing Committee shall contract with a certified public accountant licensed pursuant to chapter 473 for an annual financial audit of the department. The certified public accountant shall have no financial interest in any vendor with whom the department is under contract. The certified public accountant shall present an audit report no later than 7 months after the end of the fiscal year and shall make recommendations to enhance the earning capability of the state lottery and to improve the efficiency of department operations. The certified public accountant shall also perform a study and evaluation of internal accounting controls and shall express an opinion on those controls in effect during the audit period. The cost of the annual financial audit shall be paid by the department.

(2) The Auditor General may at any time conduct an audit of any phase of the operations of the state lottery and shall receive a copy of the yearly independent financial audit and any security report prepared pursuant to s. 24.108.

(3) A copy of any audit performed pursuant to this section shall be submitted to the secretary, the Governor, the President of the Senate, the Speaker of the House of Representatives, and members of the Legislative Auditing Committee.

History.—s. 23, ch. 87-65; s. 4, ch. 2001-89.



24.124 - Responsibility for ticket accuracy; department, retailer, and vendor liability.

24.124 Responsibility for ticket accuracy; department, retailer, and vendor liability.—

(1) Purchasers of online games tickets shall be responsible for verifying the accuracy of their tickets, including the number or numbers printed on the tickets. In the event of an error, the ticket may be canceled and a replacement ticket issued pursuant to rules promulgated by the Department of the Lottery.

(2) Other than the issuance of a replacement ticket, there shall be no right or cause of action and no liability on the part of the department, retailer, vendor, or any other person associated with selling an online games ticket, with respect to errors or inaccuracies contained in the ticket, including errors in the number or numbers printed on the ticket.

History.—s. 8, ch. 96-341.









TITLE V - JUDICIAL BRANCH

Chapter 25 - SUPREME COURT

25.031 - Supreme Court authorized to receive and answer certificates as to state law from federal appellate courts.

25.031 Supreme Court authorized to receive and answer certificates as to state law from federal appellate courts.—The Supreme Court of this state may, by rule of court, provide that, when it shall appear to the Supreme Court of the United States, to any circuit court of appeals of the United States, or to the Court of Appeals of the District of Columbia, that there are involved in any proceeding before it questions or propositions of the laws of this state, which are determinative of the said cause, and there are no clear controlling precedents in the decisions of the Supreme Court of this state, such federal appellate court may certify such questions or propositions of the laws of this state to the Supreme Court of this state for instructions concerning such questions or propositions of state law, which certificate the Supreme Court of this state, by written opinion, may answer.

History.—s. 1, ch. 23098, 1945; s. 1, ch. 57-274.



25.032 - Certification of questions of law; rules and regulations.

25.032 Certification of questions of law; rules and regulations.—The Supreme Court of this state is hereby authorized and empowered to collaborate with any and all other courts of last resort, of other states and of the United States, in the preparation and approval of uniform rules of court to make effective this and similar laws.

History.—s. 2, ch. 23098, 1945; s. 1, ch. 57-274.



25.041 - Power to execute its judgments, decrees, and determinations.

25.041 Power to execute its judgments, decrees, and determinations.—

(1) The Supreme Court is vested with all the power and authority necessary for carrying into complete execution all its judgments, decrees and determinations in the matters before it, agreeable to the usage and principles of law.

(2) No judgment of the Supreme Court shall take effect until the decision of the court in such case shall be filed with the clerk of said court.

History.—s. 1, ch. 57-274; (2) formerly s. 6, Art. XVI of the Constitution of 1885, as amended; converted to statutory law by s. 10, Art. XII of the Constitution as revised in 1968.



25.073 - Retired justices or judges assigned to temporary duty; additional compensation; appropriation.

25.073 Retired justices or judges assigned to temporary duty; additional compensation; appropriation.—

(1) For purposes of this section, the term “retired justice” or “retired judge” means any former justice or judge who:

(a) Has not been defeated in seeking reelection to, or has not failed to be retained in seeking retention in, his or her last judicial office or was not defeated when last seeking election to judicial office; and

(b) Is not engaged in the practice of law.

(2) Any retired justice of the Supreme Court or retired judge of a district court of appeal or circuit or county court assigned to temporary duty in any of such courts, pursuant to Art. V of the State Constitution, shall be compensated as follows:

(a) Any such justice or judge shall be paid not less than $200 for each day or portion of a day that such justice or judge is assigned to temporary duty; however, no such justice or judge may serve for more than 60 days in any year without the approval of the Chief Justice.

(b) Necessary travel expense incident to the performance of duties required by assignment of such justice or judge to temporary duty shall be paid by the state in accordance with the provisions of s. 112.061.

(3) Payments required under this section shall be made from moneys to be appropriated for this purpose.

History.—s. 1, ch. 63-538; s. 1, ch. 77-282; s. 1, ch. 78-169; s. 3, ch. 79-377; s. 1, ch. 80-221; s. 18, ch. 81-259; s. 4, ch. 83-260; s. 1, ch. 84-306; s. 2, ch. 87-224; s. 1, ch. 88-287; s. 1, ch. 91-256; s. 93, ch. 95-147; s. 1, ch. 2003-402.



25.075 - Uniform case reporting system.

25.075 Uniform case reporting system.—

(1) The Supreme Court shall develop a uniform case reporting system, including a uniform means of reporting categories of cases, time required in the disposition of cases, and manner of disposition of cases.

(2) If any clerk willfully fails to report to the Supreme Court as directed by the court, the clerk shall be guilty of misfeasance in office.

History.—s. 5, ch. 72-406; s. 95, ch. 95-147; s. 2, ch. 2011-52.



25.077 - Negligence case settlements and jury verdicts; case reporting.

25.077 Negligence case settlements and jury verdicts; case reporting.—Through the state’s uniform case reporting system, the clerk of court shall report to the Office of the State Courts Administrator, beginning in 2003, information from each settlement or jury verdict and final judgment in negligence cases as defined in s. 768.81(1)(c), as the President of the Senate and the Speaker of the House of Representatives deem necessary from time to time. The information shall include, but need not be limited to: the name of each plaintiff and defendant; the verdict; the percentage of fault of each; the amount of economic damages and noneconomic damages awarded to each plaintiff, identifying those damages that are to be paid jointly and severally and by which defendants; and the amount of any punitive damages to be paid by each defendant.

History.—s. 10, ch. 99-225; s. 3, ch. 2012-5.



25.181 - Record of territorial court of appeals.

25.181 Record of territorial court of appeals.—The files, rolls and books of record of the courts of appeals of the late Territory of Florida, so far as the same, by the concurrence of the Congress and of the Legislature of this state, may relate to matters of appropriate state authority and jurisdiction, are placed in the custody and under the control of the Supreme Court of this state, and are files, rolls and records of the said Supreme Court; and the said court may lawfully have and exercise such judicial cognizance and power over them as it may lawfully have and exercise over its own files, rolls and records.

History.—s. 1, ch. 57-274.



25.201 - Deputy clerk of Supreme Court.

25.201 Deputy clerk of Supreme Court.—The clerk may appoint a deputy, who, being duly sworn, may discharge all the duties of the office of clerk during his or her absence. The clerk shall in all cases be responsible for the acts of such deputy.

History.—s. 1, ch. 57-274; s. 100, ch. 95-147.



25.211 - Location of clerk’s office.

25.211 Location of clerk’s office.—The clerk shall have an office in the Supreme Court Building.

History.—s. 1, ch. 57-274; s. 101, ch. 95-147.



25.221 - Custody of books, records, etc.

25.221 Custody of books, records, etc.—All books, papers, records, files, and the seal of the Supreme Court shall be kept in the office of the clerk of said court and in the clerk’s custody.

History.—s. 1, ch. 57-274; s. 102, ch. 95-147.



25.241 - Clerk of Supreme Court; assistants; duties relating to filing fees and court documents.

25.241 Clerk of Supreme Court; assistants; duties relating to filing fees and court documents.—

(1) The Clerk of the Supreme Court is authorized to employ such deputies and clerical assistants as may be necessary. Their number and compensation shall be approved by the court. The compensation of such employees shall be paid from the annual appropriation for the Supreme Court.

(2)(a) The Clerk of the Supreme Court is hereby required to collect, upon the filing of a certified copy of a notice of appeal or petition, $300 for each case docketed, and for copying, certifying, or furnishing opinions, records, papers, or other instruments, except as otherwise herein provided, the same fees that are allowed clerks of the circuit court; however, no fee shall be less than $1. The State of Florida or its agencies, when appearing as appellant or petitioner, is exempt from the filing fees required in this subsection. From each attorney appearing pro hac vice, the Clerk of the Supreme Court shall collect an additional fee of $100 to be deposited into the General Revenue Fund.

(b) Upon the filing of a notice of cross-appeal, or a notice of joinder or motion to intervene as an appellant, cross-appellant, or petitioner, the Clerk of the Supreme Court shall charge and collect a filing fee of $295. The clerk shall remit the fee to the Department of Revenue for deposit into the General Revenue Fund. The state and its agencies are exempt from the filing fee required in this paragraph.

(3) The Clerk of the Supreme Court is hereby authorized, immediately after a case is disposed of, to supply the judge who tried the case and from whose order, judgment, or decree, appeal or other review is taken and any court which reviewed it, a copy of all opinions, orders, or judgments filed in such case. Copies of opinions, orders, and decrees shall be furnished in all cases to each attorney of record; copies for publication in Florida reports shall be without charge; and copies furnished to the law book publishers shall be at one-half the regular statutory fee.

(4) The Clerk of the Supreme Court is hereby required to prepare a statement of all fees collected each month and remit such statement, together with all fees collected by him or her, to the Chief Financial Officer. The Chief Financial Officer shall deposit $250 of each $300 filing fee and all other fees collected into the General Revenue Fund. The Chief Financial Officer shall deposit $50 of each filing fee collected into the State Courts Revenue Trust Fund to fund court operations as authorized in the General Appropriations Act.

History.—s. 1, ch. 57-274; s. 1, ch. 73-305; s. 3, ch. 75-124; s. 1, ch. 85-222; s. 1, ch. 85-249; s. 5, ch. 89-290; s. 103, ch. 95-147; s. 77, ch. 2003-261; s. 1, ch. 2004-265; s. 1, ch. 2006-23; s. 1, ch. 2008-111; s. 1, ch. 2010-162; s. 3, ch. 2014-182.



25.251 - Marshal of Supreme Court; appointment; qualification; authority.

25.251 Marshal of Supreme Court; appointment; qualification; authority.—

(1) The Supreme Court shall appoint a marshal who shall hold office during the pleasure of the court.

(2) The marshal and his or her deputies must comply with s. 943.13 relating to requirements for law enforcement officers in this state.

(3) The marshal and his or her deputies shall be law enforcement officers, as defined in s. 943.10(1), under the direction and control of the Supreme Court with full powers to bear arms and make arrests in accordance with the laws of this state. In performance of their official duties for the Supreme Court, they may apprehend without warrant a person disturbing the peace and deliver that person to the appropriate law enforcement officer of the municipality or county in which further proceedings may be held according to law. The powers granted in this subsection may be exercised only in furtherance of and in connection with the performance of official duties for the Supreme Court.

History.—s. 1, ch. 57-274; s. 1, ch. 80-145; s. 20, ch. 81-259; s. 1, ch. 83-167; s. 104, ch. 95-147; s. 2, ch. 95-325; s. 1, ch. 2013-86.



25.262 - Duties of marshal, process.

25.262 Duties of marshal, process.—The marshal shall have the power to execute the process of the court throughout the state, and in any county he or she may deputize the sheriff or a deputy sheriff for such purpose.

History.—s. 1, ch. 57-274; s. 105, ch. 95-147.



25.271 - Custody of Supreme Court Building and grounds.

25.271 Custody of Supreme Court Building and grounds.—The marshal shall, under the direction of the Supreme Court, be custodian of the Supreme Court Building and grounds and shall keep the same clean, sanitary, and free of trespassers and marauders and shall maintain the same in good state of repair and cause the grounds to be beautified and preserved against depredations and trespasses.

History.—s. 1, ch. 57-274; s. 1, ch. 80-145; s. 106, ch. 95-147; s. 2, ch. 2013-86.



25.291 - Fines for contempt.

25.291 Fines for contempt.—Moneys derived from the imposition of fines for contempt of the Supreme Court of the state shall be deposited in the State Treasury into the General Revenue Fund unallocated.

History.—s. 1, ch. 57-274; s. 1, ch. 69-353; s. 21, ch. 81-259.



25.301 - Decisions to be filed; copies to be furnished.

25.301 Decisions to be filed; copies to be furnished.—All decisions and opinions delivered by said court or any justice thereof in relation to any action or proceeding pending in said court shall be filed and remain in the office of the clerk, and shall not be taken out except by order of the court; but said clerk shall at all times be required to furnish to any person who may desire the same certified copies of such opinions and decisions, upon receiving his or her fees therefor.

History.—s. 1, ch. 57-274; s. 107, ch. 95-147.



25.341 - Library of Supreme Court, custodian.

25.341 Library of Supreme Court, custodian.—The library of the Supreme Court shall be in custody of the librarian appointed by the court, who shall be subject to its direction.

History.—s. 1, ch. 57-274.



25.375 - Identification of related cases.

25.375 Identification of related cases.—The Supreme Court may create a unique identifier for each person by which to identify all court cases related to that person or his or her family previously or currently in the court system. The unique identifier must be the same for that person in any court case. To create the unique identifier, the court may collect a portion of the person’s social security number or other personal identification information, such as the person’s date of birth. Failure to provide a social security number for this purpose may not be grounds to deny any services, rights, or remedies otherwise provided by law. To implement a unique identifier, the Supreme Court may require the revision of only those information technology systems that are directly operated and funded by the state court system.

History.—s. 1, ch. 2005-239.



25.382 - State courts system.

25.382 State courts system.—

(1) As used in this section, “state courts system” means all officers, employees, and divisions of the Supreme Court, district courts of appeal, circuit courts, and county courts.

(2) It is declared and determined that the officers, employees, committees, and divisions of the state courts system of the judicial branch are and shall continue to be officers, employees, committees, and divisions of the state courts system to perform such services as may be provided by the State Constitution, by law, by rules of practice and procedure adopted by the Supreme Court, or by administrative order of the Chief Justice, whichever is applicable.

(3) The manner of selection of employees, the determination of qualifications and compensation, and the establishment of policies relating to the work of such employees, including hours of work, leave, and other matters, shall be determined by rule of the Supreme Court as provided in s. 2(a), Art. V of the State Constitution.

(4) The Supreme Court shall ensure that clearly written policies, procedures, and goals for the recruitment, selection, promotion, and retention of minorities, including minority women, are established throughout all levels of the judicial system. An annual report shall be submitted to the Chief Justice outlining progress, problems, and corrective actions relating to the implementation of this plan.

History.—s. 13, ch. 79-190; s. 6, ch. 83-92; s. 9, ch. 94-348.



25.383 - Standards for court reporters; procedures; rules of professional conduct, discipline, and training.

25.383 Standards for court reporters; procedures; rules of professional conduct, discipline, and training.—The Supreme Court shall establish minimum standards and procedures for qualifications, certification, discipline, and training for court reporters. The Supreme Court shall determine the amount of fees to charge applicants for certification and renewal of certification. Fees shall be set in an amount necessary to recover the full cost of administering the certification process. All proceeds from fees collected pursuant to this section shall be deposited into the Administrative Trust Fund within the state courts. The Supreme Court may appoint or employ such personnel as are necessary to assist the court in exercising its powers and performing its duties under this section.

History.—s. 2, ch. 95-286; s. 2, ch. 2003-402; s. 2, ch. 2004-265; s. 2, ch. 2006-23; s. 2, ch. 2010-162.



25.384 - Court Education Trust Fund.

25.384 Court Education Trust Fund.—

(1) There is created a Court Education Trust Fund to be administered by the Supreme Court through the Florida Court Educational Council.

(2)(a) The trust fund moneys shall be used to provide education and training for judges and other court personnel as defined and determined by the Florida Court Educational Council.

(b) The Supreme Court, through its Florida Court Educational Council, shall adopt a comprehensive plan for the operation of the trust fund and the expenditure of the moneys deposited in the trust fund. The plan shall provide for travel, per diem, tuition, educational materials, and other related costs incurred for educational programs, in and out of state, which will be of benefit to the judiciary of the state.

(3) The trust fund shall be funded with moneys generated from fees assessed pursuant to ss. 28.241(1) and 28.2401(3).

(4) The Supreme Court, through the Florida Court Educational Council, shall submit a report each year, on October 1, to the President of the Senate and the Speaker of the House of Representatives, which report shall include the total number of judges and other court personnel attending each training or educational program, the educational program attended and the location of the program, and the costs incurred. In addition, the report shall identify the judges and other court personnel attending out-of-state programs and the costs associated with such programs. The report shall also show the total dollars deposited in the fund for the fiscal year and the balance at the end of the fiscal year.

History.—s. 1, ch. 82-168; s. 109, ch. 95-147; s. 8, ch. 96-209; s. 15, ch. 96-354; s. 3, ch. 2003-402; s. 3, ch. 2004-265.



25.3842 - Federal Grants Trust Fund.

25.3842 Federal Grants Trust Fund.—

(1) The Federal Grants Trust Fund is created within the state courts system.

(2) The fund is established for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues. Moneys to be credited to the trust fund shall consist of grants and funding from the Federal Government, interest earnings, and cash advances from other trust funds.

History.—s. 1, ch. 2006-24; s. 2, ch. 2009-28.



25.3844 - Administrative Trust Fund.

25.3844 Administrative Trust Fund.—

(1) The Administrative Trust Fund is created within the state courts system.

(2) The fund is established for the purpose of supporting the operations of the judicial branch and for such other purposes as may be appropriate, and shall be expended only pursuant to legislative appropriation or an approved amendment to the agency’s operating budget pursuant to the provisions of chapter 216.

History.—s. 3, ch. 2006-23; s. 2, ch. 2009-31; s. 3, ch. 2010-162.



25.385 - Standards for instruction of circuit and county court judges in handling domestic violence cases.

25.385 Standards for instruction of circuit and county court judges in handling domestic violence cases.—

(1) The Florida Court Educational Council shall establish standards for instruction of circuit and county court judges who have responsibility for domestic violence cases, and the council shall provide such instruction on a periodic and timely basis.

(2) As used in this section:

(a) The term “domestic violence” has the meaning set forth in s. 741.28.

(b) “Family or household member” has the meaning set forth in s. 741.28.

History.—ss. 2, 8, ch. 84-343; s. 1, ch. 91-210; s. 1, ch. 2002-55.



25.386 - Foreign language court interpreters.

25.386 Foreign language court interpreters.—The Supreme Court shall establish minimum standards and procedures for qualifications, certification, professional conduct, discipline, and training of foreign language court interpreters who are appointed by a court of competent jurisdiction. The Supreme Court shall set fees to be charged to applicants for certification and renewal of certification as a foreign language court interpreter. The revenues generated from such fees shall be used to offset the costs of administration of the certification program and shall be deposited into the Administrative Trust Fund within the state courts system. The Supreme Court may appoint or employ such personnel as are necessary to assist the court in administering this section.

History.—s. 1, ch. 2006-253; s. 4, ch. 2010-162.






Chapter 26 - CIRCUIT COURTS

26.012 - Jurisdiction of circuit court.

26.012 Jurisdiction of circuit court.—

(1) Circuit courts shall have jurisdiction of appeals from county courts except appeals of county court orders or judgments declaring invalid a state statute or a provision of the State Constitution and except orders or judgments of a county court which are certified by the county court to the district court of appeal to be of great public importance and which are accepted by the district court of appeal for review. Circuit courts shall have jurisdiction of appeals from final administrative orders of local government code enforcement boards.

(2) They shall have exclusive original jurisdiction:

(a) In all actions at law not cognizable by the county courts;

(b) Of proceedings relating to the settlement of the estates of decedents and minors, the granting of letters testamentary, guardianship, involuntary hospitalization, the determination of incompetency, and other jurisdiction usually pertaining to courts of probate;

(c) In all cases in equity including all cases relating to juveniles except traffic offenses as provided in chapters 316 and 985;

(d) Of all felonies and of all misdemeanors arising out of the same circumstances as a felony which is also charged;

(e) In all cases involving legality of any tax assessment or toll or denial of refund, except as provided in s. 72.011;

(f) In actions of ejectment; and

(g) In all actions involving the title and boundaries of real property.

(3) The circuit court may issue injunctions.

(4) The chief judge of a circuit may authorize a county court judge to order emergency hospitalizations pursuant to part I of chapter 394 in the absence from the county of the circuit judge; and the county court judge shall have the power to issue all temporary orders and temporary injunctions necessary or proper to the complete exercise of such jurisdiction.

(5) A circuit court is a trial court.

History.—s. 3, ch. 72-404; s. 1, ch. 74-209; s. 1, ch. 77-119; s. 1, ch. 80-399; s. 1, ch. 81-178; s. 22, ch. 81-259; s. 12, ch. 82-37; s. 2, ch. 84-303; s. 5, ch. 91-112; s. 27, ch. 94-353; s. 52, ch. 95-280; s. 3, ch. 98-280; s. 1, ch. 2004-11.



26.021 - Judicial circuits; judges.

26.021 Judicial circuits; judges.—The state is divided into 20 judicial circuits:

(1) The first circuit is composed of Escambia, Okaloosa, Santa Rosa, and Walton Counties.

(2) The second circuit is composed of Franklin, Gadsden, Jefferson, Leon, Liberty, and Wakulla Counties.

(3) The third circuit is composed of Columbia, Dixie, Hamilton, Lafayette, Madison, Suwannee, and Taylor Counties.

(4) The fourth circuit is composed of Clay, Duval, and Nassau Counties.

(5) The fifth circuit is composed of Citrus, Hernando, Lake, Marion, and Sumter Counties.

(6) The sixth circuit is composed of Pasco and Pinellas Counties.

(7) The seventh circuit is composed of Flagler, Putnam, St. Johns, and Volusia Counties.

(8) The eighth circuit is composed of Alachua, Baker, Bradford, Gilchrist, Levy, and Union Counties.

(9) The ninth circuit is composed of Orange and Osceola Counties.

(10) The tenth circuit is composed of Hardee, Highlands, and Polk Counties.

(11) The eleventh circuit is composed of Miami-Dade County.

(12) The twelfth circuit is composed of DeSoto, Manatee, and Sarasota Counties.

(13) The thirteenth circuit is composed of Hillsborough County.

(14) The fourteenth circuit is composed of Bay, Calhoun, Gulf, Holmes, Jackson, and Washington Counties.

(15) The fifteenth circuit is composed of Palm Beach County.

(16) The sixteenth circuit is composed of Monroe County.

(17) The seventeenth circuit is composed of Broward County.

(18) The eighteenth circuit is composed of Brevard and Seminole Counties.

(19) The nineteenth circuit is composed of Indian River, Martin, Okeechobee, and St. Lucie Counties.

(20) The twentieth circuit is composed of Charlotte, Collier, Glades, Hendry, and Lee Counties.

(21) Notwithstanding subsections (1)-(20), the territorial jurisdiction of a circuit court may be expanded as provided for in s. 910.03(3).

The judicial nominating commission of each circuit, in submitting nominations for any vacancy in a judgeship, and the Governor, in filling any vacancy for a judgeship, shall consider whether the existing judges within the circuit, together with potential nominees or appointees, reflect the geographic distribution of the population within the circuit, the geographic distribution of the caseload within the circuit, the racial and ethnic diversity of the population within the circuit, and the geographic distribution of the racial and ethnic minority population within the circuit.

History.—s. 4, ch. 72-404; s. 1, ch. 80-164; s. 1, ch. 81-220; s. 1, ch. 82-238; s. 1, ch. 94-137; s. 2, ch. 94-184; s. 8, ch. 2008-4; s. 7, ch. 2014-182.

Note.—Former ss. 26.02, 26.03, 26.04, 26.05, 26.06, 26.07, 26.08-26.16, and 26.161-26.165.



26.031 - Judicial circuits; number of judges.

26.031 Judicial circuits; number of judges.—The number of circuit judges in each circuit shall be as follows:

JUDICIAL CIRCUIT     TOTAL

(1) First..........24

(2) Second..........16

(3) Third..........7

(4) Fourth..........35

(5) Fifth..........31

(6) Sixth..........45

(7) Seventh..........27

(8) Eighth..........13

(9) Ninth..........43

(10) Tenth..........28

(11) Eleventh..........80

(12) Twelfth..........21

(13) Thirteenth..........45

(14) Fourteenth..........11

(15) Fifteenth..........35

(16) Sixteenth..........4

(17) Seventeenth..........58

(18) Eighteenth..........26

(19) Nineteenth..........19

(20) Twentieth..........31

History.—ss. 1, 3, ch. 72-402; s. 1, ch. 73-329; s. 1, ch. 75-124; s. 1, ch. 76-175; s. 1, ch. 77-368; s. 1, ch. 78-168; s. 5, ch. 79-413; s. 2, ch. 80-164; s. 1, ch. 80-385; s. 2, ch. 81-220; ss. 2, 7, ch. 82-238; s. 6, ch. 84-303; s. 1, ch. 85-218; s. 1, ch. 86-279; s. 1, ch. 87-89; s. 2, ch. 88-167; s. 1, ch. 89-290; s. 1, ch. 90-206; s. 1, ch. 93-63; s. 3, ch. 94-137; s. 1, ch. 95-351; s. 1, ch. 96-271; s. 1, ch. 97-257; ss. 1, 2, ch. 99-151; s. 1, ch. 2001-284; s. 1, ch. 2002-388; ss. 1, 2, ch. 2005-150; s. 1, ch. 2005-356; s. 1, ch. 2006-166.



26.19 - Abatement of actions because of change of judge, etc.

26.19 Abatement of actions because of change of judge, etc.—No civil or criminal cases, suits in equity, actions at law, statutory or otherwise; and no writs, process, pleading, motion, information, presentment, indictment or other proceedings, order, finding, decree, judgment or sentence, shall abate, be quashed, set aside, reversed, qualified, dismissed, defeated, or held to be in error because of the changes in any circuit or circuits, or judge or judges, state attorneys, or other prosecuting officers.

History.—s. 5, ch. 17085, 1935; CGL 1936 Supp. 4738(5).



26.20 - Availability of judge for hearings in chambers.

26.20 Availability of judge for hearings in chambers.—In circuits having more than one circuit judge, at least one of said judges shall be available as nearly as possible at all times to hold and conduct hearings in chambers. In each circuit, there must be at least one judge available on Saturdays, Sundays, holidays, and after hours on weekdays to hear motions for a temporary injunction ex parte in domestic violence cases. The chief judge may assign a judge for this purpose.

History.—s. 4, ch. 17085, 1935; CGL 1936 Supp. 4738(4); s. 2, ch. 91-210.



26.46 - Jurisdiction of resident judge after assignment.

26.46 Jurisdiction of resident judge after assignment.—If a circuit judge is assigned to another circuit, none of the circuit judges in that other circuit shall, because of the assignment, be deprived of or affected in his or her jurisdiction other than to the extent essential so as not to conflict with the authority of the temporarily assigned circuit judge as to the particular case or cases or class of cases.

History.—s. 2, ch. 6900, 1915; RGS 3061; CGL 4842; s. 113, ch. 95-147; s. 2, ch. 2013-25.



26.49 - Executive officer of circuit court.

26.49 Executive officer of circuit court.—The sheriff of the county shall be the executive officer of the circuit court of the county.

History.—s. 14, ch. 4, 1845; RS 1396; GS 1841; RGS 3086; CGL 4869.



26.52 - Travel expenses, circuit judges.

26.52 Travel expenses, circuit judges.—Each circuit judge shall be reimbursed for travel expenses as provided in s. 112.061.

History.—s. 4, ch. 6912, 1915; RGS 3004; s. 2, ch. 8480, 1921; CGL 4738, s. 19, ch. 63-400.



26.55 - Conference of Circuit Judges of Florida; duties and reports.

26.55 Conference of Circuit Judges of Florida; duties and reports.—

(1) There is created and established the Conference of Circuit Judges of Florida. The conference consists of the active and retired circuit judges of the several judicial circuits of the state, excluding retired judges practicing law.

(2) The conference shall annually elect a chair. The chair shall call all meetings and appoint committees to effectuate the purposes of the conference.

(3) The conference shall operate according to the Rules of Judicial Administration adopted by the Supreme Court. The responsibilities of the conference include:

(a) Considering and making recommendations concerning the betterment of the judicial system of the state and its various parts;

(b) Considering and making recommendations concerning the improvement of rules and methods of procedure and practice in the several courts;

(c) Reporting to the Supreme Court its findings and recommendations under this subsection; and

(d) Providing the Legislature with such recommendations as the conference may have concerning defects in the laws of this state and such amendments or additional legislation as the conference may deem necessary regarding the administration of justice.

History.—s. 1, ch. 59-273; s. 1, ch. 72-49; s. 1, ch. 73-299; s. 2, ch. 84-254; s. 114, ch. 95-147; s. 9, ch. 2014-182.



26.56 - Residual jurisdiction for abolished courts.

26.56 Residual jurisdiction for abolished courts.—

(1) If any court is abolished and a proceeding had in it is not transferred to another court, the circuit court for the county where the court formerly existed shall have jurisdiction over any further proceedings in the same manner as though the proceeding had been originally pending in the circuit court.

(2) Additional proceedings in the circuit court shall be commenced by filing the appropriate motion, pleading, or paper that would have been filed in the abolished court. The circuit court may require the custodian of the records of the abolished court to make the records of any proceedings available to the circuit court. The clerk of the circuit court shall charge no additional filing fee for proceedings under this section.

(3) This section shall apply to all courts that have heretofore been abolished and to all courts that may hereafter be abolished under the circumstances prescribed in this section.

History.—s. 1, ch. 71-7.



26.57 - Temporary designation of county court judge to preside over circuit court cases.

26.57 Temporary designation of county court judge to preside over circuit court cases.—A county court judge may be designated on a temporary basis to preside over circuit court cases by the Chief Justice of the Supreme Court upon recommendation of the chief judge of the circuit. He or she may be assigned to exercise all county and circuit court jurisdiction in the county, except appeals from the county court. In addition, he or she may be required to perform the duties of circuit judge in other counties of the circuit as time may permit and as the need arises, as determined by the chief judge of the circuit. A county court judge designated to preside over circuit court cases shall receive the same salary as a circuit court judge, to the extent that funds are specifically appropriated by law for such purposes.

History.—s. 1, ch. 74-217; s. 115, ch. 95-147; s. 2, ch. 2008-111; s. 1, ch. 2009-61.






Chapter 27 - STATE ATTORNEYS; PUBLIC DEFENDERS; RELATED OFFICES

Part I - COURT REPORTERS; WITNESS COORDINATION (ss. 27.0055-27.0065)

27.0055 - Official court reporters.

27.0055 Official court reporters.—

(1) The term “official court reporter” means any individual appointed as an official court reporter pursuant to former chapter 29 prior to the effective date of this act.

(2) It shall not constitute a violation of chapter 112 for an official court reporter to either directly or indirectly purchase, rent, or utilize any goods or services for any court reporting firm in which the official court reporter is an officer, partner, director, or proprietor, or in which the official court reporter has a material interest.

(3) It shall not constitute a violation of chapter 112 for an official court reporter to have or hold any employment or contractual relationship with any business entity or agency which is subject to the regulation of, or is doing business with, any agency of which the court reporter is an officer or employee.

(4) The provisions of this section shall take effect upon becoming a law and shall apply to any individual appointed as an official court reporter prior to the effective date of this section for those actions listed in subsections (2) and (3) above.

History.—s. 1, ch. 95-286; s. 10, ch. 99-2.



27.0061 - Transcripts in criminal cases.

27.0061 Transcripts in criminal cases.—Upon the demand of the state attorney, or the presiding judge in any criminal case, or the defendant within the time allowed for taking an appeal and for the purpose of taking an appeal in a criminal case, the court reporter shall furnish with reasonable diligence a transcript of the testimony and proceedings; and the costs for same shall be taxed as costs in the case.

History.—s. 4, ch. 95-286.



27.0065 - Witness coordination.

27.0065 Witness coordination.—Each state attorney and public defender shall be responsible for:

(1) Coordinating court appearances, including pretrial conferences and depositions, for all witnesses who are subpoenaed in criminal cases, including law enforcement personnel.

(2) Contacting witnesses and securing information necessary to place a witness on an on-call status with regard to his or her court appearance.

(3) Contacting witnesses to advise them not to report to court in the event the case for which they have been subpoenaed has been continued or has had a plea entered, or in the event there is any other reason why their attendance is not required on the dates they have been ordered to report.

(4) Contacting the employer of a witness, when necessary, to confirm that the employee has been subpoenaed to appear in court as a witness.

In addition, the state attorney or public defender may provide additional services to reduce time and wage losses to a minimum for all witnesses.

History.—s. 1, ch. 82-176; s. 262, ch. 95-147; s. 5, ch. 2003-402.

Note.—Former s. 43.35.






Part II - STATE ATTORNEYS (ss. 27.01-27.367)

27.01 - State attorneys; number, election, terms.

27.01 State attorneys; number, election, terms.—There shall be a state attorney for each of the judicial circuits, who shall be elected at the general election by the qualified electors of their respective judicial circuits as other state officials are elected, and who shall serve for a term of 4 years.

History.—s. 1, ch. 5120, 1903; GS 1796; ss. 1, chs. 6197, 6198, 1911; RGS 3026; CGL 4769; ss. 1, 5-A, ch. 17085, 1935; s. 1, ch. 26761, 1951.



27.015 - Private practice prohibited.

27.015 Private practice prohibited.—All state attorneys elected to said office shall be so elected on a full-time basis and shall be prohibited from the private practice of law while holding said office.

History.—s. 1, ch. 70-79; s. 11, ch. 2002-1.



27.02 - Duties before court.

27.02 Duties before court.—

(1) The state attorney shall appear in the circuit and county courts within his or her judicial circuit and prosecute or defend on behalf of the state all suits, applications, or motions, civil or criminal, in which the state is a party, except as provided in chapters 39, 984, and 985. The intake procedures of chapters 39, 984, and 985 shall apply as provided therein. The state attorney shall appear in the circuit and county courts within his or her judicial circuit for the purpose of prosecuting violations of special laws and county or municipal ordinances punishable by incarceration if the prosecution is ancillary to a state prosecution or if the state attorney has contracted with the county or municipality for reimbursement for services rendered in accordance with s. 27.34(1).

(2) The state attorney, when complying with the discovery obligation pursuant to the applicable rule of procedure, may charge the defendant fees as provided for in s. 119.07(4), not to exceed 15 cents per page for a copy of a noncertified copy of a public record. However, these fees may be deferred if the defendant has been determined to be indigent as provided in s. 27.52.

History.—s. 3, ch. 1661, 1868; RS 1344; GS 1779; RGS 3005; CGL 4739; s. 5, ch. 72-404; s. 7, ch. 90-208; s. 116, ch. 95-147; s. 4, ch. 98-280; s. 6, ch. 2003-402; s. 4, ch. 2004-265; s. 31, ch. 2004-335.



27.03 - Duties before grand jury.

27.03 Duties before grand jury.—Whenever required by the grand jury, the state attorney shall attend them for the purpose of examining witnesses in their presence, or of giving legal advice in any matter before them; and he or she shall prepare bills of indictment.

History.—s. 4, ch. 1661, 1868; RS 1345; GS 1780; RGS 3006; CGL 4740; s. 117, ch. 95-147.



27.04 - Summoning and examining witnesses for state.

27.04 Summoning and examining witnesses for state.—The state attorney shall have summoned all witnesses required on behalf of the state; and he or she is allowed the process of his or her court to summon witnesses from throughout the state to appear before the state attorney at such convenient places in the state attorney’s judicial circuit and at such convenient times as may be designated in the summons, to testify before him or her as to any violation of the law upon which they may be interrogated, and he or she is empowered to administer oaths to all witnesses summoned to testify by the process of his or her court or who may voluntarily appear before the state attorney to testify as to any violation or violations of the law.

History.—s. 2, ch. 2094, 1877; RS 1346; GS 1781; s. 10, ch. 7838, 1919; RGS 3007; CGL 4741; s. 1, ch. 22634, 1945; s. 1, ch. 57-290; s. 118, ch. 95-147; s. 7, ch. 2003-402; s. 3, ch. 2013-25.



27.05 - Assisting Attorney General.

27.05 Assisting Attorney General.—In addition to the duties now imposed upon the several state attorneys of this state, by statute, they shall assist the Attorney General in the preparation and presentation of all appeals to the Supreme Court, from the circuit court of their respective circuits, of all cases, civil or criminal, in which the state is a party.

History.—s. 1, ch. 5399, 1905; RGS 3008; CGL 4742.



27.06 - Habeas corpus and preliminary trials.

27.06 Habeas corpus and preliminary trials.—The several state attorneys of this state shall represent the state in all cases of habeas corpus arising in their respective circuits, and shall also represent the state, either in person or by assistant, in cases of preliminary trials of persons charged with capital offenses in all cases where the committing trial court judge shall have given due and timely notice of the time and place of such trial. Notice of the application for the writ of habeas corpus shall be given to the prosecuting officer of the court wherein the statute under attack is being applied, the criminal law proceeding is being maintained, or the conviction has occurred.

History.—s. 3, ch. 5399, 1905; RGS 3010; CGL 4746; s. 4, ch. 29737, 1955; s. 4, ch. 73-334; s. 2, ch. 2004-11.



27.08 - State claims; surrender of papers to successor.

27.08 State claims; surrender of papers to successor.—Upon the qualification of the successor of any state attorney, the state attorney going out of office shall deliver to his or her successor a statement of all cases for the collection of money in favor of the state under his or her control and the papers connected with the same, and take his or her receipt for the same, which receipt, when filed with the Department of Financial Services, shall release such state attorney from any further liability to the state upon the claims receipted for; and the state attorney receiving the claims shall be liable in all respects for the same, as provided against state attorneys in s. 17.20.

History.—s. 4, ch. 1413, 1863; RS 1353; GS 1782; RGS 3018; CGL 4754; s. 11, ch. 25035, 1949; ss. 12, 35, ch. 69-106; s. 119, ch. 95-147; s. 79, ch. 2003-261.



27.10 - Obligation as to claims; how discharged.

27.10 Obligation as to claims; how discharged.—The charges mentioned in s. 17.20 shall be evidence of indebtedness on the part of any state attorney against whom any charge is made for the full amount of such claim to the state until the same shall be collected and paid into the treasury or sued to insolvency, which fact of insolvency shall be certified by the circuit judge of his or her circuit, unless the state attorney makes it fully appear to the Department of Financial Services that the failure to collect the same did not result from his or her neglect.

History.—s. 2, ch. 1413, 1863; RS 1348; GS 1783; RGS 3013; CGL 4749; s. 11, ch. 25035, 1949; ss. 12, 35, ch. 69-106; s. 120, ch. 95-147; s. 80, ch. 2003-261.



27.11 - Report upon claims committed to state attorney.

27.11 Report upon claims committed to state attorney.—The state attorney shall make a report to the Chief Financial Officer on the first Monday in January and July in each and every year of the condition of all claims placed in his or her hands or which the state attorney may have been required to prosecute and collect, whether the same is in suit or in judgment, or collected, and the probable solvency or insolvency of claims not collected, and shall at the same time pay over all moneys which he or she may have collected belonging to the state; and the Chief Financial Officer shall not audit or allow any claim which any state attorney may have against the state for services until he or she makes the report herein required.

History.—s. 3, ch. 1413, 1863; RS 1349; GS 1784; RGS 3014; CGL 4750; s. 121, ch. 95-147; s. 81, ch. 2003-261.



27.12 - Power to compromise.

27.12 Power to compromise.—

(1) The state attorney may, with the approval of the Department of Financial Services, compromise and settle all judgments, claims, and demands in favor of the state in his or her circuit against defaulting collectors of revenue, sheriffs and other officers, and the sureties on their bonds, on such terms as the state attorney may deem equitable and proper.

(2) Any such compromise or settlement may be made with any of the sureties of such defaulting officer as to his or her individual liability, and a receipt to such surety shall be a discharge of his or her obligation; but the discharge of one or more of the sureties so compromised and settled with shall not operate as a discharge of the principal or other sureties from the judgment, claim, or demand in favor of the state.

History.—s. 1, ch. 3236, 1881; RS 1351; GS 1786; RGS 3016; CGL 4752; ss. 12, 35, ch. 69-106; s. 122, ch. 95-147; s. 82, ch. 2003-261.



27.13 - Completion of compromise.

27.13 Completion of compromise.—The state attorney shall, on agreeing to any compromise or settlement, report the same to the Department of Financial Services for its approval; and, on its approving such compromise or settlement, the state attorney, on a compliance with the terms of such compromise or settlement shall give a receipt to the collector of revenue, sheriff or other officer, or the sureties on their bonds, or to the legal representatives, which receipt shall be a discharge from all judgments, claims or demands of the state against such collector of revenue or other officer, or the sureties on their bonds.

History.—s. 2, ch. 3236, 1881; RS 1352; GS 1787; RGS 3017; CGL 4753; ss. 12, 35, ch. 69-106; s. 83, ch. 2003-261.



27.14 - Assigning state attorneys to other circuits.

27.14 Assigning state attorneys to other circuits.—

(1) If any state attorney is disqualified to represent the state in any investigation, case, or matter pending in the courts of his or her circuit or if, for any other good and sufficient reason, the Governor determines that the ends of justice would be best served, the Governor may, by executive order filed with the Department of State, either order an exchange of circuits or of courts between such state attorney and any other state attorney or order an assignment of any state attorney to discharge the duties of the state attorney with respect to one or more specified investigations, cases, or matters, specified in general in the executive order of the Governor. Any exchange or assignment of any state attorney to a particular circuit shall expire 12 months after the date of issuance, unless an extension is approved by order of the Supreme Court upon application of the Governor showing good and sufficient cause to extend such exchange or assignment.

(2) If the statewide prosecutor in charge of the Office of Statewide Prosecution determines that he or she is not qualified to represent the state in any investigation, case, or matter pending in the courts of the state or if a court of competent jurisdiction disqualifies him or her from representing the state, the Governor may, by executive order filed with the Department of State, order an assignment of any state attorney to discharge the duties of such prosecutor with respect to one or more specified investigations, cases, or matters, generally described in the order. The assignment of any state attorney shall expire 12 months after the date of issuance, unless an extension is approved by order of the Supreme Court upon application of the Governor showing good and sufficient cause to extend such assignment.

(3) Whenever a state attorney is exchanged or assigned, he or she may designate one or more of his or her assistant state attorneys and state attorney investigators to perform the duties assigned under the executive order.

History.—s. 2, ch. 5399, 1905; RGS 3009; CGL 4743; s. 1, ch. 69-1736; s. 4, ch. 73-334; s. 1, ch. 74-627; s. 1, ch. 75-193; s. 1, ch. 83-111; s. 2, ch. 85-179; s. 3, ch. 87-224; s. 123, ch. 95-147; s. 1, ch. 96-256.



27.15 - State attorneys to assist in other circuits.

27.15 State attorneys to assist in other circuits.—

(1) The Governor of the state may for good and sufficient reasons require any state attorney in the state to proceed to any place in the state and assist the state attorney holding office in the circuit where such place is located in the discharge of any of the duties of such state attorney. Any state attorney in this state who shall be so directed by the Governor to go and assist any other state attorney in the discharge of his or her duties shall immediately proceed to the place designated and assist the state attorney of the circuit in which such place is located in the performance of duties.

(2) When any state attorney is required to go beyond the limits of the circuit in which he or she holds office to comply with this section or on other official business performed at the direction of the Governor, the expenses that would otherwise not have been incurred but for the executive assignment shall be borne by the state and shall be paid from the appropriation provided by the state for the state attorney who is being assisted in the discharge of his or her duties. Other costs attendant to the prosecution of such cases shall be paid by the entity obligated to pay the expense in the absence of an executive assignment.

History.—ss. 1, 2, ch. 8571, 1921; CGL 4744, 4745; s. 24, ch. 57-1; s. 1, ch. 67-324; s. 2, ch. 69-1736; s. 124, ch. 95-147; s. 8, ch. 2003-402.



27.151 - Confidentiality of specified executive orders; criteria.

27.151 Confidentiality of specified executive orders; criteria.—

(1) If the Governor provides in an executive order issued pursuant to s. 27.14 or s. 27.15 that the order or a portion thereof is confidential, the order or portion so designated, the application of the Governor to the Supreme Court and all proceedings thereon, and the order of the Supreme Court shall be confidential and exempt from the provisions of s. 119.07(1).

(2) The Governor shall base his or her decision to make an executive order confidential on the criteria set forth in 1s. 119.14.

(3) To maintain the confidentiality of the executive order, the state attorney, upon entering the circuit of assignment, shall immediately have the executive order sealed by the court prior to filing it with the clerk of the circuit court. The Governor may make public any executive order issued pursuant to s. 27.14 or s. 27.15 by a subsequent executive order, and at the expiration of a confidential executive order or any extensions thereof, the executive order and all associated orders and reports shall be open to the public pursuant to chapter 119 unless the information contained in the executive order is confidential pursuant to the provisions of chapter 39, chapter 415, chapter 984, or chapter 985.

History.—s. 2, ch. 75-193; s. 1, ch. 86-76; s. 7, ch. 90-360; s. 12, ch. 91-57; s. 125, ch. 95-147; s. 5, ch. 95-196; s. 10, ch. 96-406; s. 5, ch. 98-280.

1Note.—Repealed by s. 1, ch. 95-217.



27.16 - Appointment of acting state attorney.

27.16 Appointment of acting state attorney.—Whenever there shall be a vacancy in the office of the state attorney in any of the judicial circuits of this state, either by nonappointment or otherwise, or if a state attorney shall not be present at any regular or special term of the courts of his or her circuit or, being present, shall from any cause be unable to perform the duties of office or shall be disqualified to act in any particular case, the circuit judge of his or her judicial circuit shall have full power to appoint a prosecuting officer from among the members of the bar, with the consent of the member so appointed, to whom shall be administered an oath to faithfully discharge the duties of state attorney, and who shall have as full and complete authority, and whose acts shall be in all respects as valid as a regularly appointed state attorney. He or she shall sign all indictments and other documents as “acting state attorney.” The power of the appointee shall cease upon the cessation of the inability or disqualification of the state attorney or the completion of the appointee’s duties in any particular case.

History.—s. 1, ch. 1726, 1869; s. 2, ch. 1996, 1874; RS 1354; s. 1, ch. 4899, 1901; GS 1789; RGS 3019; CGL 4755; s. 1, ch. 69-212; s. 4, ch. 73-334; s. 126, ch. 95-147.



27.18 - Assistant to state attorney.

27.18 Assistant to state attorney.—The state attorney, by and with the consent of court, may procure the assistance of any member of the bar when the amount of the state business renders it necessary, either in the grand jury room to advise them upon legal points and framing indictments, or in court to prosecute criminals; but, such assistant shall not be authorized to sign any indictments or administer any oaths, or to perform any other duty except the giving of legal advice, drawing up of indictments, and the prosecuting of criminals in open court. His or her compensation shall be paid by the state attorney and not by the state.

History.—s. 1, ch. 2099, 1877; RS 1355; GS 1791; RGS 3021; CGL 4757; s. 127, ch. 95-147.



27.181 - Assistant state attorneys; appointment; powers and duties; compensation.

27.181 Assistant state attorneys; appointment; powers and duties; compensation.—

(1) Each assistant state attorney appointed by a state attorney shall serve during the pleasure of the state attorney appointing him or her. Each such appointment shall be in writing and shall be recorded in the office of the clerk of the circuit court of the county in which the appointing state attorney resides. No such appointee shall perform any of the duties of assistant state attorney until he or she shall have taken and subscribed to a written oath that he or she will faithfully perform the duties of assistant state attorney and shall have caused the oath to be recorded in the office of the clerk of the circuit court of the county in which the appointing state attorney resides. Upon the recordation of such appointment and oath, the appointing state attorney shall promptly cause certified copies thereof to be transmitted to the Secretary of State. When any such appointment shall be revoked, the revocation thereof shall be made in writing and shall be recorded in the office of the clerk of the circuit court of the county in which the appointment is recorded, and the state attorney executing the revocation shall forthwith cause a certified copy thereof to be transmitted to the Secretary of State. If any such appointee dies or resigns, the appointing state attorney shall promptly give written notice of such death or resignation to the Secretary of State.

(2) Each assistant state attorney appointed by a state attorney shall have all of the powers and discharge all of the duties of the state attorney appointing him or her, under the direction of that state attorney. No such assistant state attorney may sign informations unless specifically designated to do so by the state attorney. He or she shall sign indictments, informations, and other official documents, as assistant state attorney, and, when so signed, such indictments, informations, and documents shall have the same force and effect as if signed by the state attorney.

(3) Until otherwise provided by law, each assistant state attorney appointed by a state attorney under the authorization of this section shall receive the allowances for expenses provided by law at the time of appointment, to be paid in accordance with such law. The salary for each assistant state attorney shall be set by the state attorney of the same judicial circuit in an amount not to exceed 100 percent of that state attorney’s salary and shall be paid from funds appropriated for that purpose. However, the assistant state attorneys who serve in less than a full-time capacity shall be compensated for services performed in an amount in proportion to the salary allowed for full-time services.

History.—ss. 1, 2, 3, 4, 6, ch. 67-188; s. 1, ch. 72-326; s. 14, ch. 73-299; s. 1, ch. 80-244; s. 3, ch. 81-230; s. 128, ch. 95-147; s. 9, ch. 95-312; s. 2, ch. 2000-343.



27.182 - Salary discrimination based on gender or race; review within the office of state attorney.

27.182 Salary discrimination based on gender or race; review within the office of state attorney.—Each state attorney shall undertake an annual review of compensation policies for the position of assistant state attorney. Within the context of comparable skills, experience, and responsibility, any inequities found to exist on the basis of gender or race shall be eliminated.

History.—s. 7, ch. 91-74.



27.25 - State attorney authorized to employ personnel; funding formula.

27.25 State attorney authorized to employ personnel; funding formula.—

(1) The state attorney of each judicial circuit is authorized to employ and establish, in such number as is authorized by the General Appropriations Act, assistant state attorneys and other staff pursuant to s. 29.005. The state attorneys of all judicial circuits shall jointly develop a coordinated classification and pay plan which shall be submitted on or before January 1 of each year to the Justice Administrative Commission, the office of the President of the Senate, and the office of the Speaker of the House of Representatives. Such plan shall be developed in accordance with policies and procedures of the Executive Office of the Governor established pursuant to s. 216.181.

(2) The state attorney of each judicial circuit is authorized to employ an executive director. The salary of the executive director shall be set by the state attorney in accordance with the policies and procedures of the Executive Office of the Governor established pursuant to s. 216.181 and shall not exceed 90 percent of the state attorney’s salary. The duties of the executive director shall be as prescribed by the state attorney.

(3) In any judicial circuit where a court reporter is not available, any stenographer employed by a state attorney is authorized and may be required to perform the services of a court reporter and shall be entitled to receive the per diem and fees provided by law for such services.

(4) All payments for the salary of the state attorney and the necessary expenses of office, including salaries of deputies, assistants, and staff, shall be considered as being for a valid public purpose.

(5) The appropriations for the offices of state attorneys shall be determined by a funding formula based on population and such other factors as may be deemed appropriate in a manner to be determined by this section and the General Appropriations Act.

History.—ss. 1, 2, ch. 17261, 1935; CGL 1936 Supp. 4759(9); s. 1, ch. 18147, 1937; s. 1, ch. 18148, 1937; s. 1, ch. 22188, 1943; s. 1, ch. 22905, 1945; ss. 2, 3, ch. 25243, 1949; s. 1, ch. 29952, 1955; s. 1, ch. 57-301; s. 5, ch. 67-324; s. 4, ch. 69-212; s. 1, ch. 69-257; s. 2, ch. 72-326; s. 1, ch. 73-215; s. 2, ch. 79-344; s. 1, ch. 81-230; s. 1, ch. 87-85; s. 129, ch. 95-147; s. 9, ch. 2003-402.



27.251 - Special investigators.

27.251 Special investigators.—The state attorney of each judicial circuit is authorized to employ any municipal or county police officer or sheriff’s deputy as an investigator for the state attorney’s office with full powers of arrest throughout the judicial circuit provided such investigator serves on a special task force to investigate matters involving criminal activity the detection of which might benefit from a special task force and provided further that the salary of such municipal or county police officer or sheriff’s deputy shall be paid by the city, county, or sheriff by which the investigator is principally employed, and with the consent of the county, sheriff, or municipality. The arrest powers granted in this section may be exercised only in the furtherance of the conduct of the business of the special task force to which such municipal or county police officer or sheriff’s deputy is assigned by the state attorney.

History.—ss. 1, 4, ch. 78-227; s. 130, ch. 95-147; s. 6, ch. 95-196; s. 1, ch. 2010-119.



27.255 - Investigators; authority to arrest, qualifications, rights, immunities, bond, and oath.

27.255 Investigators; authority to arrest, qualifications, rights, immunities, bond, and oath.—

(1) Each investigator employed on a full-time basis by a state attorney and each special investigator appointed by the state attorney pursuant to the provisions of s. 27.251 is hereby declared to be a law enforcement officer of the state and a conservator of the peace, under the direction and control of the state attorney who employs him or her, with full powers of arrest, in accordance with the laws of this state. Such investigator may arrest any person for violation of state law or applicable county or city ordinances when such violation occurs within the boundaries of the judicial circuit served by the state attorney employing the investigator, except that arrests may be made out of said judicial circuit when hot pursuit originates within said judicial circuit. Such investigator shall, within the boundaries of the judicial circuit served by such state attorney, have full authority to serve any arrest warrant, search warrant, capias, or court order issued by any court or judge within such judicial circuit in a criminal case, or in connection with a criminal investigation, when the same is directed to him or her. The investigator may serve, anywhere within the state, a witness subpoena issued by any court or judge within the state or issued in connection with a criminal investigation that arises anywhere within the state, provided that prior notice is given to the sheriff in whose county service will be attempted; however, failure to provide this notice to the sheriff does not affect the validity of the service. The investigator may carry weapons on or about his or her person in the same manner as other law enforcement officers.

(2) All investigators employed by a state attorney or appointed pursuant to the provisions of s. 27.251 shall meet the minimum standards established by the Criminal Justice Standards and Training Commission of the Department of Law Enforcement for the employment and training of law enforcement officers under chapter 943, except that investigators employed by a state attorney on July 1, 1974, shall not be required to meet such standards.

(3) In the performance of any of the powers, duties, and functions authorized by law or this section, investigators employed by a state attorney or appointed pursuant to the provisions of s. 27.251 shall have the same rights, protections, and immunities afforded other peace or law enforcement officers.

(4) Any full-time investigator employed by the state attorney and any special investigator appointed by the state attorney pursuant to the provisions of s. 27.251 shall, before entering into the performance of duties, take and file the oath as prescribed in s. 5, Art. II of the State Constitution. The state attorney may require any full-time investigator employed by the state attorney or any special investigator appointed by the state attorney pursuant to the provisions of s. 27.251 to give a bond conditioned on the faithful performance of the investigator’s duties.

History.—s. 1, ch. 70-275; s. 1, ch. 74-260; s. 2, ch. 78-227; s. 5, ch. 79-8; s. 2, ch. 83-167; s. 131, ch. 95-147; s. 2, ch. 96-256; s. 6, ch. 98-34.



27.34 - Limitations on payment of salaries and other related costs of state attorneys’ offices other than by the state.

27.34 Limitations on payment of salaries and other related costs of state attorneys’ offices other than by the state.—

(1) A county or municipality may contract with, or appropriate or contribute funds to the operation of, the various state attorneys as provided in this subsection. A state attorney prosecuting violations of special laws or county or municipal ordinances punishable by incarceration and not ancillary to a state charge shall contract with counties and municipalities to recover the full cost of services rendered on an hourly basis or reimburse the state for the full cost of assigning one or more full-time equivalent attorney positions to work on behalf of the county or municipality. Notwithstanding any other provision of law, in the case of a county with a population of less than 75,000, the state attorney shall contract for full reimbursement, or for reimbursement as the parties otherwise agree.

(a) A contract for reimbursement on an hourly basis shall require counties and municipalities to reimburse the state attorney for services rendered at a rate of $50 per hour. If an hourly rate is specified in the General Appropriations Act, that rate shall control.

(b) A contract for assigning one or more full-time equivalent attorney positions to perform work on behalf of a county or municipality shall assign one or more full-time equivalent positions based on estimates by the state attorney of the number of hours required to handle the projected workload. The full cost of each full-time equivalent attorney position on an annual basis shall be $50, or the amount specified in the General Appropriations Act, multiplied by the legislative budget request standard for available work hours for one full-time equivalent attorney position, or, in the absence of that standard, 1,854 hours. The contract may provide for funding full-time equivalent positions in one-quarter increments.

(c) Persons employed by the county or municipality may be provided to the state attorney to serve as special investigators pursuant to the provisions of s. 27.251. Any payments received pursuant to this subsection shall be deposited into the Grants and Donations Trust Fund within the Justice Administrative Commission for appropriation by the Legislature.

(2) A state attorney or assistant state attorney may not receive from any county or municipality any supplemental salary, except as provided in this section.

(3) Notwithstanding s. 27.25, the Chief Financial Officer may contract with the state attorney of any judicial circuit of the state for the prosecution of criminal violations of the Workers’ Compensation Law and related crimes if the Chief Financial Officer contributes funds for such purposes. Such contracts may provide for the training, salary, and expenses of one or more assistant state attorneys used in the prosecution of crimes. If the Chief Financial Officer contributes funds to the state attorney to prosecute these violations and the accused person is indigent and represented by the public defender, the Chief Financial Officer shall also contract with the public defender to provide representation to the person accused of these crimes. The contract may provide for the training, salary, and expenses of one or more assistant public defenders used in the defense of these crimes.

(4) Unless expressly authorized by law or in the General Appropriations Act, state attorneys are prohibited from spending state-appropriated funds on county funding obligations under s. 14, Art. V of the State Constitution beginning January 1, 2005. This includes expenditures on communications services and facilities as defined in s. 29.008. This does not prohibit a state attorney from spending funds for these purposes in exceptional circumstances when necessary to maintain operational continuity in the form of a short-term advance pending reimbursement by the county. If a state attorney provides short-term advance funding for a county responsibility as authorized by this subsection, the state attorney shall request full reimbursement from the board of county commissioners prior to making the expenditure or at the next meeting of the board of county commissioners after the expenditure is made. The total of all short-term advances authorized by this subsection shall not exceed 2 percent of the state attorney’s approved operating budget in any given year. No short-term advances authorized by this subsection shall be permitted until all reimbursements arising from advance funding in the prior state fiscal year have been received by the state attorney. All reimbursement payments received by the state attorney pursuant to this subsection shall be deposited into the General Revenue Fund. Notwithstanding the provisions of this subsection, the state attorney may expend funds for the purchase of computer systems, including associated hardware and software, and for personnel related to this function.

History.—s. 3, ch. 72-326; s. 1, ch. 72-734; s. 2, ch. 73-215; s. 1, ch. 77-164; s. 3, ch. 78-227; s. 3, ch. 79-344; s. 1, ch. 85-213; s. 2, ch. 87-139; s. 1, ch. 88-280; s. 139, ch. 92-279; s. 55, ch. 92-326; s. 105, ch. 93-415; s. 79, ch. 94-209; s. 8, ch. 96-252; s. 7, ch. 96-260; s. 25, ch. 96-388; s. 4, ch. 97-78; s. 8, ch. 97-235; s. 84, ch. 2003-261; s. 10, ch. 2003-402; s. 5, ch. 2004-265; s. 7, ch. 2004-391.



27.341 - Electronic filing and receipt of court documents.

27.341 Electronic filing and receipt of court documents.—

(1)(a) Each office of the state attorney shall electronically file court documents with the clerk of the court and receive court documents from the clerk of the court. It is the expectation of the Legislature that the electronic filing and receipt of court documents will reduce costs for the office of the state attorney, the clerk of the court, and the judiciary; will increase timeliness in the processing of cases; and will provide the judiciary and the clerk of the court with case-related information to allow for improved judicial case management.

(b) As used in this section, the term “court documents” includes, but is not limited to, pleadings, motions, briefs, and their respective attachments, orders, judgments, opinions, decrees, and transcripts.

(2) It is further the expectation of the Legislature that each office of the state attorney consult with the office of the public defender for the same circuit served by the office of the state attorney, the clerks of court for the circuit, the Florida Court Technology Commission, and any authority that governs the operation of a statewide portal for the electronic filing and receipt of court documents.

(3) The Florida Prosecuting Attorneys Association shall file a report with the President of the Senate and the Speaker of the House of Representatives by March 1, 2012, describing the progress that each office of the state attorney has made to use the Florida Courts E-Portal or, if the case type is not approved for the Florida Courts E-Portal, separate clerks’ offices portals for purposes of electronic filing and documenting receipt of court documents. For any office of the state attorney that has not fully implemented an electronic filing and receipt system by March 1, 2012, the report must also include a description of the additional activities that are needed to complete the system for that office and the projected time necessary to complete the additional activities.

History.—s. 1, ch. 2011-208.



27.345 - State Attorney RICO Trust Fund; authorized use of funds; reporting.

27.345 State Attorney RICO Trust Fund; authorized use of funds; reporting.—

(1) Subject to the provisions of s. 895.09, when a state attorney files an action pursuant to s. 895.05, funds provided to the state attorney pursuant to s. 895.09(2)(a) or, alternatively, attorneys’ fees and costs, whichever is greater, shall be deposited in the State Attorney RICO Trust Fund.

(2) There is created for each of the several state attorneys a trust fund to be known as the State Attorney RICO Trust Fund. The amounts awarded to a state attorney pursuant to this section shall be deposited in the trust fund for that state attorney. Funds deposited in such trust fund shall be used, when authorized by appropriation or action of the Executive Office of the Governor pursuant to s. 216.181(11), for investigation, prosecution, and enforcement by that state attorney of civil or criminal causes of action arising under the provisions of the Florida RICO (Racketeer Influenced and Corrupt Organization) Act.

(3) Each state attorney that has established a State Attorney RICO Trust Fund shall report to the Executive Office of the Governor annually by November 15 the amounts recovered pursuant to this section for the previous fiscal year.

History.—s. 3, ch. 84-249; s. 2, ch. 86-277; s. 3, ch. 89-102; s. 7, ch. 95-196; s. 3, ch. 95-280; s. 16, ch. 2001-56; s. 12, ch. 2002-1; s. 1, ch. 2002-70; s. 8, ch. 2016-84.



27.3451 - State Attorney’s Forfeiture and Investigative Support Trust Fund.

27.3451 State Attorney’s Forfeiture and Investigative Support Trust Fund.—There is created for each of the several state attorneys a trust fund to be known as the State Attorney’s Forfeiture and Investigative Support Trust Fund. Revenues received by a state attorney as a result of forfeiture proceedings, as provided under s. 932.704, shall be deposited in such trust fund and shall be used, when authorized by appropriation or action of the Executive Office of the Governor pursuant to s. 216.181(11), for the investigation of crime, prosecution of criminals, or other law enforcement purposes.

History.—s. 1, ch. 89-307; s. 4, ch. 95-280; s. 17, ch. 2001-56.



27.35 - Salaries of state attorneys.

27.35 Salaries of state attorneys.—Each state attorney shall receive as salary the amount provided in the General Appropriations Act.

History.—ss. 3, 6, ch. 72-326; s. 11, ch. 2003-402.



27.366 - Legislative intent and policy in cases meeting criteria of s. 775.087(2) and (3).

27.366 Legislative intent and policy in cases meeting criteria of s. 775.087(2) and (3).—It is the intent of the Legislature that convicted criminal offenders who meet the criteria in s. 775.087(2) and (3) be sentenced to the minimum mandatory prison terms provided therein. It is the intent of the Legislature to establish zero tolerance of criminals who use, threaten to use, or avail themselves of firearms in order to commit crimes and thereby demonstrate their lack of value for human life. It is also the intent of the Legislature that prosecutors should appropriately exercise their discretion in those cases in which the offenders’ possession of the firearm is incidental to the commission of a crime and not used in furtherance of the crime, used in order to commit the crime, or used in preparation to commit the crime. For every case in which the offender meets the criteria in this act and does not receive the mandatory minimum prison sentence, the state attorney must explain the sentencing deviation in writing and place such explanation in the case file maintained by the state attorney.

History.—s. 2, ch. 99-12; s. 1, ch. 2011-200; s. 4, ch. 2015-2; s. 3, ch. 2016-7.



27.367 - State Attorneys Revenue Trust Fund.

27.367 State Attorneys Revenue Trust Fund.—The State Attorneys Revenue Trust Fund is created within the Justice Administrative Commission. Moneys credited to the trust fund shall be used for the purpose of funding the activities of the state attorneys.

History.—s. 1, ch. 2009-8; s. 2, ch. 2011-16.






Part III - PUBLIC DEFENDERS AND OTHER COURT-APPOINTEDCOUNSEL (ss. 27.40-27.61)

27.40 - Court-appointed counsel; circuit registries; minimum requirements; appointment by court.

27.40 Court-appointed counsel; circuit registries; minimum requirements; appointment by court.—

(1) Counsel shall be appointed to represent any individual in a criminal or civil proceeding entitled to court-appointed counsel under the Federal or State Constitution or as authorized by general law. The court shall appoint a public defender to represent indigent persons as authorized in s. 27.51. The office of criminal conflict and civil regional counsel shall be appointed to represent persons in those cases in which provision is made for court-appointed counsel but the public defender is unable to provide representation due to a conflict of interest or is not authorized to provide representation.

(2)(a) Private counsel shall be appointed to represent persons in those cases in which provision is made for court-appointed counsel but the office of criminal conflict and civil regional counsel is unable to provide representation due to a conflict of interest.

(b) Private counsel appointed by the court to provide representation shall be selected from a registry of individual attorneys maintained under this section.

(3) In using a registry:

(a) The chief judge of the circuit shall compile a list of attorneys in private practice, by county and by category of cases, and provide the list to the clerk of court in each county. The chief judge of the circuit may restrict the number of attorneys on the general registry list. To be included on a registry, an attorney must certify that he or she:

1. Meets any minimum requirements established by the chief judge and by general law for court appointment;

2. Is available to represent indigent defendants in cases requiring court appointment of private counsel; and

3. Is willing to abide by the terms of the contract for services.

To be included on a registry, an attorney must enter into a contract for services with the Justice Administrative Commission. Failure to comply with the terms of the contract for services may result in termination of the contract and removal from the registry. Each attorney on the registry is responsible for notifying the clerk of the court and the Justice Administrative Commission of any change in his or her status. Failure to comply with this requirement is cause for termination of the contract for services and removal from the registry until the requirement is fulfilled.

(b) The court shall appoint attorneys in rotating order in the order in which names appear on the applicable registry, unless the court makes a finding of good cause on the record for appointing an attorney out of order. The clerk of court shall maintain the registry and provide to the court the name of the attorney for appointment. An attorney not appointed in the order in which his or her name appears on the list shall remain next in order.

(c) If the number of attorneys on the registry in a county or circuit for a particular category of cases is inadequate, the chief judge of the particular circuit shall provide to the clerk of court the names of at least three private attorneys who have relevant experience. The clerk of court shall send an application to each of these attorneys to register for appointment.

(d) Quarterly, each chief judge shall provide a current copy of each registry to the Chief Justice of the Supreme Court, the state attorney and public defender in each judicial circuit, the office of criminal conflict and civil regional counsel, the clerk of court in each county, and the Justice Administrative Commission. The registry shall be provided to the Justice Administrative Commission in the form and manner provided by the commission.

(4) To be eligible for court appointment, an attorney must be a member in good standing of The Florida Bar in addition to any other qualifications specified by general law and any requirements set by the chief judge of the circuit.

(5) The Justice Administrative Commission shall approve uniform contract forms for use in procuring the services of private court-appointed counsel and uniform procedures and forms for use by a court-appointed attorney in support of billing for attorney’s fees, costs, and related expenses to demonstrate the attorney’s completion of specified duties.

(6) After court appointment, the attorney must immediately file a notice of appearance with the court indicating acceptance of the appointment to represent the defendant.

(7)(a) A private attorney appointed by the court from the registry to represent a client is entitled to payment as provided in s. 27.5304. An attorney appointed by the court who is not on the registry list may be compensated under s. 27.5304 if the court finds in the order of appointment that there were no registry attorneys available for representation for that case.

(b)1. The attorney shall maintain appropriate documentation, including contemporaneous and detailed hourly accounting of time spent representing the client. If the attorney fails to maintain such contemporaneous and detailed hourly records, the attorney waives the right to seek compensation in excess of the flat fee established in s. 27.5304 and the General Appropriations Act. These records and documents are subject to review by the Justice Administrative Commission, subject to the attorney-client privilege and work-product privilege. The attorney shall maintain the records and documents in a manner that enables the attorney to redact any information subject to a privilege in order to facilitate the commission’s review of the records and documents and not to impede such review. The attorney may redact information from the records and documents only to the extent necessary to comply with the privilege.

2. If an attorney fails, refuses, or declines to permit the commission to review documentation for a case as provided in this paragraph, the attorney waives the right to seek, and the commission may not pay, compensation in excess of the flat fee established in s. 27.5304 and the General Appropriations Act for that case.

3. A finding by the commission that an attorney has waived the right to seek compensation in excess of the flat fee established in s. 27.5304 and the General Appropriations Act, as provided in this paragraph, is presumed to be valid, unless, as determined by a court, the commission’s finding is not supported by competent and substantial evidence.

(8) Subject to the attorney-client privilege and the work-product privilege, an attorney who withdraws or is removed from representation shall deliver all files, notes, documents, and research to the successor attorney within 15 days after receiving notice from the successor attorney. The successor attorney shall bear the cost of transmitting all files, notes, documents, and research.

(9) Any interested person may advise the court of any circumstance affecting the quality of representation, including, but not limited to, false or fraudulent billing, misconduct, failure to meet continuing legal education requirements, solicitation to receive compensation from the client the attorney is appointed to represent, or failure to file appropriate motions in a timely manner.

(10) The attorney shall provide information in the form specified by the Justice Administrative Commission pursuant to s. 27.405, subject to the attorney-client privilege and work-product privilege.

(11) This section does not apply to attorneys appointed to represent persons in postconviction capital collateral cases pursuant to part IV of this chapter.

History.—s. 13, ch. 2003-402; s. 6, ch. 2004-265; s. 1, ch. 2005-236; s. 1, ch. 2007-62; s. 5, ch. 2010-162; s. 1, ch. 2012-123; s. 1, ch. 2014-49; s. 6, ch. 2014-59.



27.401 - Cross-Circuit Conflict Representation Pilot Program.

27.401 Cross-Circuit Conflict Representation Pilot Program.—

(1) The Cross-Circuit Conflict Representation Pilot Program is established in the offices of the public defender in the Tenth and Thirteenth Judicial Circuits and the office of the criminal conflict and civil regional counsel in the Fifth Region.

(2) Notwithstanding ss. 27.40 and 27.5305:

(a) If the public defender in the Tenth Judicial Circuit is unable to provide representation to an indigent defendant charged with a crime under s. 782.04(2), (3), or (4) due to a conflict of interest and the criminal conflict and civil regional counsel of the Second Region is also unable to provide representation for the case due to a conflict of interest, the public defender in the Thirteenth Judicial Circuit shall be appointed. If the public defender in the Thirteenth Judicial Circuit is unable to provide representation for the case due to a conflict of interest, the criminal conflict and civil regional counsel in the Fifth Region shall be appointed. If the criminal conflict and civil regional counsel in the Fifth Region is unable to provide representation due to a conflict of interest, private counsel shall be appointed.

(b) If the public defender in the Thirteenth Judicial Circuit is unable to provide representation to an indigent defendant charged with a crime under s. 782.04(2), (3), or (4) due to a conflict of interest and the criminal conflict and civil regional counsel of the Second Region is also unable to provide representation for the case due to a conflict of interest, the public defender in the Tenth Judicial Circuit shall be appointed. If the public defender in the Tenth Judicial Circuit is unable to provide representation for the case due to a conflict of interest, the criminal conflict and civil regional counsel in the Fifth Region shall be appointed. If the criminal conflict and civil regional counsel in the Fifth Region is unable to provide representation due to a conflict of interest, private counsel shall be appointed.

(3) The offices of the public defender in the Tenth and Thirteenth Judicial Circuits and the office of the criminal conflict and civil regional counsel in the Fifth Region shall each provide a report on the implementation of the pilot program to the chairs of the legislative appropriations committees by March 1, 2015, and by March 1, 2016. At a minimum, the reports must include the number of cases transferred across circuits, the advantages and disadvantages of cross-circuit representation, the estimated cost savings of the pilot program, and recommendations to improve the pilot program. The Justice Administrative Commission shall provide data to assist with the estimated cost savings of the pilot program.

(4) The Cross-Circuit Conflict Representation Pilot Program shall expire on June 30, 2016, unless otherwise provided by law. However, appointments made pursuant to this section before June 30, 2016, shall continue until completion of the case.

History.—s. 2, ch. 2014-49.



27.405 - Court-appointed counsel; Justice Administrative Commission tracking and reporting.

27.405 Court-appointed counsel; Justice Administrative Commission tracking and reporting.—

(1) The Justice Administrative Commission shall separately track expenditures and performance measures for private court-appointed counsel for each of the categories of criminal or civil cases in which private counsel may be appointed.

(2) The commission shall prepare and issue on a quarterly basis a statewide report comparing actual year-to-date expenditures to budget amounts for each of the judicial circuits. The commission shall prepare and issue on an annual basis a statewide report comparing performance measures for each of the judicial circuits. The commission shall distribute copies of the quarterly and annual reports to the Governor, the Chief Justice of the Supreme Court, the President of the Senate, and the Speaker of the House of Representatives.

(3) From October 1, 2005, through September 30, 2007, the commission shall also track and issue a report on the race, gender, and national origin of private court-appointed counsel for the Eleventh Judicial Circuit.

History.—s. 2, ch. 2007-62.



27.425 - Due process service rates; expenditure limitation; approval of uniform contract forms and procedures.

27.425 Due process service rates; expenditure limitation; approval of uniform contract forms and procedures.—

(1) The maximum compensation rates for state-funded due process service providers in cases in which the court has appointed private counsel or declared a person indigent for costs shall be specified annually in the General Appropriations Act. For purposes of this section, due process compensation rates do not include attorney’s fees for legal representation of the client.

(2) The total amount expended for providers of due process services in eligible cases may not exceed the amount budgeted in the General Appropriations Act for the particular due process service.

(3) The Justice Administrative Commission shall approve uniform contract forms for use in procuring due process services and uniform procedures for use by a due process provider, or a private attorney on behalf of a due process provider, in support of billing for due process services to demonstrate completion of the specified services.

History.—s. 3, ch. 2007-62; s. 6, ch. 2010-162.



27.50 - Public defender; qualifications; election.

27.50 Public defender; qualifications; election.—For each judicial circuit, there shall be a public defender who shall be, and shall have been for the preceding 5 years, a member in good standing of The Florida Bar. The public defender shall be elected at the general election, for a term of 4 years, by the qualified electors of the judicial circuit. The public defender shall be an elector of the state and shall reside within the territorial jurisdiction of the judicial circuit in which he or she serves.

History.—s. 1, ch. 63-409; s. 15, ch. 73-333; s. 1, ch. 80-376; s. 137, ch. 95-147.



27.51 - Duties of public defender.

27.51 Duties of public defender.—

(1) The public defender shall represent, without additional compensation, any person determined to be indigent under s. 27.52 and:

(a) Under arrest for, or charged with, a felony;

(b) Under arrest for, or charged with:

1. A misdemeanor authorized for prosecution by the state attorney;

2. A violation of chapter 316 punishable by imprisonment;

3. Criminal contempt; or

4. A violation of a special law or county or municipal ordinance ancillary to a state charge, or if not ancillary to a state charge, only if the public defender contracts with the county or municipality to provide representation pursuant to ss. 27.54 and 125.69.

The public defender shall not provide representation pursuant to this paragraph if the court, prior to trial, files in the cause an order of no imprisonment as provided in s. 27.512;

(c) Alleged to be a delinquent child pursuant to a petition filed before a circuit court;

(d) Sought by petition filed in such court to be involuntarily placed as a mentally ill person under part I of chapter 394, involuntarily committed as a sexually violent predator under part V of chapter 394, or involuntarily admitted to residential services as a person with developmental disabilities under chapter 393. A public defender shall not represent any plaintiff in a civil action brought under the Florida Rules of Civil Procedure, the Federal Rules of Civil Procedure, or the federal statutes, or represent a petitioner in a rule challenge under chapter 120, unless specifically authorized by statute;

(e) Convicted and sentenced to death, for purposes of handling an appeal to the Supreme Court; or

(f) Is appealing a matter in a case arising under paragraphs (a)-(d).

(2) The court may not appoint the public defender to represent, even on a temporary basis, any person who is not indigent. The court, however, may appoint private counsel in capital cases as provided in ss. 27.40 and 27.5303.

(3) Each public defender shall serve on a full-time basis and is prohibited from engaging in the private practice of law while holding office. Assistant public defenders shall give priority and preference to their duties as assistant public defenders and shall not otherwise engage in the practice of criminal law.

(4) The public defender for the judicial circuit specified in this subsection shall, after the record on appeal is transmitted to the appellate court by the office of the public defender which handled the trial and if requested by any public defender within the indicated appellate district, handle all circuit court appeals within the state courts system and any authorized appeals to the federal courts required of the official making such request:

(a) Public defender of the second judicial circuit, on behalf of any public defender within the district comprising the First District Court of Appeal.

(b) Public defender of the tenth judicial circuit, on behalf of any public defender within the district comprising the Second District Court of Appeal.

(c) Public defender of the eleventh judicial circuit, on behalf of any public defender within the district comprising the Third District Court of Appeal.

(d) Public defender of the fifteenth judicial circuit, on behalf of any public defender within the district comprising the Fourth District Court of Appeal.

(e) Public defender of the seventh judicial circuit, on behalf of any public defender within the district comprising the Fifth District Court of Appeal.

(5)(a) When direct appellate proceedings prosecuted by a public defender on behalf of an accused and challenging a judgment of conviction and sentence of death terminate in an affirmance of such conviction and sentence, whether by the Florida Supreme Court or by the United States Supreme Court or by expiration of any deadline for filing such appeal in a state or federal court, the public defender shall notify the accused of his or her rights pursuant to Rule 3.851, Florida Rules of Criminal Procedure, including any time limits pertinent thereto, and shall advise such person that representation in any collateral proceedings is the responsibility of the capital collateral regional counsel. The public defender shall then forward all original files on the matter to the capital collateral regional counsel, retaining such copies for his or her files as may be desired.

(b) It is the intent of the Legislature that any public defender representing an inmate in any collateral proceedings in any court on June 24, 1985, shall continue representation of that inmate in all postconviction proceedings unless relieved of responsibility from further representation by the court.

(6) A sum shall be appropriated to the public defender of each judicial circuit enumerated in subsection (4) for the employment of assistant public defenders and clerical employees and the payment of expenses incurred in cases on appeal.

History.—s. 2, ch. 63-409; s. 1, ch. 67-539; ss. 19, 35, ch. 69-106; s. 1, ch. 71-28; s. 1, ch. 72-327; s. 1, ch. 72-722; s. 1, ch. 73-216; s. 4, ch. 73-334; s. 3, ch. 77-147; s. 1, ch. 79-588; s. 2, ch. 80-376; ss. 2, 6, ch. 85-332; s. 11, ch. 87-133; s. 1, ch. 89-308; s. 8, ch. 91-45; s. 138, ch. 95-147; s. 15, ch. 95-195; s. 4, ch. 96-232; s. 2, ch. 97-107; s. 2, ch. 99-222; s. 12, ch. 2000-3; s. 15, ch. 2003-402; s. 8, ch. 2004-265; s. 4, ch. 2006-1; s. 1, ch. 2014-59.



27.511 - Offices of criminal conflict and civil regional counsel; legislative intent; qualifications; appointment; duties.

27.511 Offices of criminal conflict and civil regional counsel; legislative intent; qualifications; appointment; duties.—

(1) It is the intent of the Legislature to provide adequate representation to persons entitled to court-appointed counsel under the Federal or State Constitution or as authorized by general law. It is the further intent of the Legislature to provide adequate representation in a fiscally sound manner, while safeguarding constitutional principles. Therefore, an office of criminal conflict and civil regional counsel is created within the geographic boundaries of each of the five district courts of appeal. The regional counsel shall be appointed as set forth in subsection (3) for each of the five regional offices. The offices shall commence fulfilling their constitutional and statutory purpose and duties on October 1, 2007.

(2) Each office of criminal conflict and civil regional counsel shall be assigned to the Justice Administrative Commission for administrative purposes. The commission shall provide administrative support and service to the offices to the extent requested by each regional counsel within the available resources of the commission. The regional counsel and the offices are not subject to control, supervision, or direction by the commission in the performance of their duties, but the employees of the offices shall be governed by the classification plan and the salary and benefits plan for the commission.

(3)(a) Each regional counsel must be, and must have been for the preceding 5 years, a member in good standing of The Florida Bar. Each regional counsel shall be appointed by the Governor and is subject to confirmation by the Senate. The Supreme Court Judicial Nominating Commission, in addition to the current regional counsel, shall recommend to the Governor not fewer than two or more than five additional qualified candidates for appointment to each of the five regional counsel positions. The Governor shall appoint the regional counsel for the five regions from among the recommendations, or, if it is in the best interest of the fair administration of justice, the Governor may reject the nominations and request that the Supreme Court Judicial Nominating Commission submit three new nominees. The regional counsel shall be appointed to a term of 4 years, the term beginning on October 1, 2015. Vacancies shall be filled in the manner provided in paragraph (b).

(b) If for any reason a regional counsel is unable to complete a full term in office, the Governor may immediately appoint an interim regional counsel who meets the qualifications to be a regional counsel to serve as regional counsel for that district until a new regional counsel is appointed in the manner provided in paragraph (a). The Florida Supreme Court Judicial Nominating Commission shall provide the Governor with a list of nominees for appointment within 6 months after the date of the vacancy. A temporary vacancy in office does not affect the validity of any matters or activities of the office of regional counsel.

(4) Each regional counsel shall serve on a full-time basis and may not engage in the private practice of law while holding office. Assistant regional counsel shall give priority and preference to their duties as assistant regional counsel and may not otherwise engage in the practice of criminal law. However, part-time assistant regional counsel may practice criminal law for private payment so long as the representation does not result in a legal or ethical conflict of interest with a case for which the office of criminal conflict and civil regional counsel is providing representation. Assistant regional counsel may not accept criminal cases for reimbursement by the state under s. 27.5304. Assistant regional counsel may not engage in civil proceedings for which the state compensates attorneys under s. 27.5304.

(5) When the Office of the Public Defender, at any time during the representation of two or more defendants, determines that the interests of those accused are so adverse or hostile that they cannot all be counseled by the public defender or his or her staff without a conflict of interest, or that none can be counseled by the public defender or his or her staff because of a conflict of interest, and the court grants the public defender’s motion to withdraw, the office of criminal conflict and civil regional counsel shall be appointed and shall provide legal services, without additional compensation, to any person determined to be indigent under s. 27.52, who is:

(a) Under arrest for, or charged with, a felony;

(b) Under arrest for, or charged with:

1. A misdemeanor authorized for prosecution by the state attorney;

2. A violation of chapter 316 punishable by imprisonment;

3. Criminal contempt; or

4. A violation of a special law or county or municipal ordinance ancillary to a state charge or, if not ancillary to a state charge, only if the office of criminal conflict and civil regional counsel contracts with the county or municipality to provide representation pursuant to ss. 27.54 and 125.69.

The office of criminal conflict and civil regional counsel may not provide representation pursuant to this paragraph if the court, prior to trial, files in the cause an order of no imprisonment as provided in s. 27.512;

(c) Alleged to be a delinquent child pursuant to a petition filed before a circuit court;

(d) Sought by petition filed in such court to be involuntarily placed as a mentally ill person under part I of chapter 394, involuntarily committed as a sexually violent predator under part V of chapter 394, or involuntarily admitted to residential services as a person with developmental disabilities under chapter 393;

(e) Convicted and sentenced to death, for purposes of handling an appeal to the Supreme Court;

(f) Appealing a matter in a case arising under paragraphs (a)-(d); or

(g) Seeking correction, reduction, or modification of a sentence under Rule 3.800, Florida Rules of Criminal Procedure, or seeking postconviction relief under Rule 3.850, Florida Rules of Criminal Procedure, if, in either case, the court determines that appointment of counsel is necessary to protect a person’s due process rights.

(6)(a) The office of criminal conflict and civil regional counsel has primary responsibility for representing persons entitled to court-appointed counsel under the Federal or State Constitution or as authorized by general law in civil proceedings, including, but not limited to, proceedings under s. 393.12 and chapters 39, 392, 397, 415, 743, 744, and 984 and proceedings to terminate parental rights under chapter 63. Private court-appointed counsel eligible under s. 27.40 have primary responsibility for representing minors who request counsel under s. 390.01114, the Parental Notice of Abortion Act; however, the office of criminal conflict and civil regional counsel may represent a minor under that section if the court finds that no private court-appointed attorney is available.

(b) If constitutional principles or general law provide for court-appointed counsel in civil proceedings, the court shall first appoint the regional counsel unless general law specifically provides for appointment of the public defender, in which case the court shall appoint the regional counsel if the public defender has a conflict of interest.

(c) Notwithstanding paragraph (b) or any provision of chapter 744 to the contrary, when chapter 744 provides for appointment of counsel, the court, in consultation with the clerk of court and prior to appointing counsel, shall determine, if possible, whether the person entitled to representation is indigent, using the best available evidence.

1. If the person is indigent, the court shall appoint the regional counsel. If at any time after appointment the regional counsel determines that the person is not indigent and that there are sufficient assets available for the payment of legal representation under s. 744.108, the regional counsel shall move the court to reassign the case to a private attorney.

2. If the person is not indigent or if the court and the clerk are not able to determine whether the person is indigent at the time of appointment, the court shall appoint a private attorney. If at any time after appointment the private attorney determines that the person is indigent and that there are not sufficient assets available for the payment of legal representation under s. 744.108, the private attorney shall move the court to reassign the case to the regional counsel. When a case is reassigned, the private attorney may seek compensation from the Justice Administrative Commission for representation not recoverable from any assets of the person in an amount approved by the court as a pro rata portion of the compensation limits prescribed in the General Appropriations Act.

(d) The regional counsel may not represent any plaintiff in a civil action brought under the Florida Rules of Civil Procedure, the Federal Rules of Civil Procedure, or federal statutes, and may not represent a petitioner in a rule challenge under chapter 120, unless specifically authorized by law.

(7) The court may not appoint the office of criminal conflict and civil regional counsel to represent, even on a temporary basis, any person who is not indigent, except to the extent that appointment of counsel is specifically provided for in chapters 390, 394, 415, 743, and 744 without regard to the indigent status of the person entitled to representation.

(8) The public defender for the judicial circuit specified in s. 27.51(4) shall, after the record on appeal is transmitted to the appellate court by the office of criminal conflict and civil regional counsel which handled the trial and if requested by the regional counsel for the indicated appellate district, handle all circuit court appeals authorized pursuant to paragraph (5)(f) within the state courts system and any authorized appeals to the federal courts required of the official making the request. If the public defender certifies to the court that the public defender has a conflict consistent with the criteria prescribed in s. 27.5303 and moves to withdraw, the regional counsel shall handle the appeal, unless the regional counsel has a conflict, in which case the court shall appoint private counsel pursuant to s. 27.40.

(9) When direct appellate proceedings prosecuted by the office of criminal conflict and civil regional counsel on behalf of an accused and challenging a judgment of conviction and sentence of death terminate in an affirmance of such conviction and sentence, whether by the Supreme Court or by the United States Supreme Court or by expiration of any deadline for filing such appeal in a state or federal court, the office of criminal conflict and civil regional counsel shall notify the accused of his or her rights pursuant to Rule 3.851, Florida Rules of Criminal Procedure, including any time limits pertinent thereto, and shall advise such person that representation in any collateral proceedings is the responsibility of the capital collateral regional counsel. The office of criminal conflict and civil regional counsel shall forward all original files on the matter to the capital collateral regional counsel, retaining such copies for his or her files as may be desired or required by law.

History.—s. 4, ch. 2007-62; s. 3, ch. 2008-111; s. 2, ch. 2009-61; s. 7, ch. 2010-162; s. 2, ch. 2012-123; s. 2, ch. 2014-59.



27.5111 - Indigent Civil Defense Trust Fund.

27.5111 Indigent Civil Defense Trust Fund.—The Indigent Civil Defense Trust Fund is created within the Justice Administrative Commission. Moneys credited to the trust fund shall be used for the purpose of funding the activities of the offices of criminal conflict and civil regional counsel as provided in s. 27.511.

History.—s. 1, ch. 2008-110; s. 2, ch. 2011-18.



27.5112 - Electronic filing and receipt of court documents.

27.5112 Electronic filing and receipt of court documents.—

(1)(a) Each office of the public defender shall electronically file court documents with the clerk of the court and receive court documents from the clerk of the court. It is the expectation of the Legislature that the electronic filing and receipt of court documents will reduce costs for the office of the public defender, the clerk of the court, and the judiciary; will increase timeliness in the processing of cases; and will provide the judiciary and the clerk of the court with case-related information to allow for improved judicial case management.

(b) As used in this section, the term “court documents” includes, but is not limited to, pleadings, motions, briefs, and their respective attachments, orders, judgments, opinions, decrees, and transcripts.

(2) It is further the expectation of the Legislature that, in developing the capability and implementing the process, each office of the public defender consult with the office of the state attorney for the same circuit served by the office of the public defender, the clerks of court for the circuit, the Florida Court Technology Commission, and any authority that governs the operation of a statewide portal for the electronic filing and receipt of court documents.

History.—s. 2, ch. 2011-208; s. 4, ch. 2014-17.



27.512 - Order of no imprisonment.

27.512 Order of no imprisonment.—

(1) In each case in which the court determines that it will not sentence the defendant to imprisonment if convicted, the court shall issue an order of no imprisonment and the court may not appoint the public defender or other counsel to represent the defendant. If the court issues an order of no imprisonment following the appointment of the public defender or other counsel, the court shall immediately terminate the appointed counsel’s services. However, if at any time the court withdraws the order of no imprisonment with respect to an indigent defendant, the court shall appoint the public defender to represent the defendant.

(2) The form and contents of an order of no imprisonment shall be determined by rules adopted by the Supreme Court.

History.—s. 3, ch. 97-107; s. 5, ch. 2007-62.



27.52 - Determination of indigent status.

27.52 Determination of indigent status.—

(1) APPLICATION TO THE CLERK.—A person seeking appointment of a public defender under s. 27.51 based upon an inability to pay must apply to the clerk of the court for a determination of indigent status using an application form developed by the Florida Clerks of Court Operations Corporation with final approval by the Supreme Court.

(a) The application must include, at a minimum, the following financial information:

1. Net income, consisting of total salary and wages, minus deductions required by law, including court-ordered support payments.

2. Other income, including, but not limited to, social security benefits, union funds, veterans’ benefits, workers’ compensation, other regular support from absent family members, public or private employee pensions, reemployment assistance or unemployment compensation, dividends, interest, rent, trusts, and gifts.

3. Assets, including, but not limited to, cash, savings accounts, bank accounts, stocks, bonds, certificates of deposit, equity in real estate, and equity in a boat or a motor vehicle or in other tangible property.

4. All liabilities and debts.

5. If applicable, the amount of any bail paid for the applicant’s release from incarceration and the source of the funds.

The application must include a signature by the applicant which attests to the truthfulness of the information provided. The application form developed by the corporation must include notice that the applicant may seek court review of a clerk’s determination that the applicant is not indigent, as provided in this section.

(b) An applicant shall pay a $50 application fee to the clerk for each application for court-appointed counsel filed. The applicant shall pay the fee within 7 days after submitting the application. If the applicant does not pay the fee prior to the disposition of the case, the clerk shall notify the court, and the court shall:

1. Assess the application fee as part of the sentence or as a condition of probation; or

2. Assess the application fee pursuant to s. 938.29.

(c) Notwithstanding any provision of law, court rule, or administrative order, the clerk shall assign the first $50 of any fees or costs paid by an indigent person as payment of the application fee. A person found to be indigent may not be refused counsel or other required due process services for failure to pay the fee.

(d) All application fees collected by the clerk under this section shall be transferred monthly by the clerk to the Department of Revenue for deposit in the Indigent Criminal Defense Trust Fund administered by the Justice Administrative Commission, to be used to as appropriated by the Legislature. The clerk may retain 2 percent of application fees collected monthly for administrative costs prior to remitting the remainder to the Department of Revenue.

(e)1. The clerk shall assist a person who appears before the clerk and requests assistance in completing the application, and the clerk shall notify the court if a person is unable to complete the application after the clerk has provided assistance.

2. If the person seeking appointment of a public defender is incarcerated, the public defender is responsible for providing the application to the person and assisting him or her in its completion and is responsible for submitting the application to the clerk on the person’s behalf. The public defender may enter into an agreement for jail employees, pretrial services employees, or employees of other criminal justice agencies to assist the public defender in performing functions assigned to the public defender under this subparagraph.

(2) DETERMINATION BY THE CLERK.—The clerk of the court shall determine whether an applicant seeking appointment of a public defender is indigent based upon the information provided in the application and the criteria prescribed in this subsection.

(a) An applicant, including an applicant who is a minor or an adult tax-dependent person, is indigent if the applicant’s income is equal to or below 200 percent of the then-current federal poverty guidelines prescribed for the size of the household of the applicant by the United States Department of Health and Human Services or if the person is receiving Temporary Assistance for Needy Families-Cash Assistance, poverty-related veterans’ benefits, or Supplemental Security Income (SSI).

1. There is a presumption that the applicant is not indigent if the applicant owns, or has equity in, any intangible or tangible personal property or real property or the expectancy of an interest in any such property having a net equity value of $2,500 or more, excluding the value of the person’s homestead and one vehicle having a net value not exceeding $5,000.

2. Notwithstanding the information that the applicant provides, the clerk may conduct a review of the property records for the county in which the applicant resides and the motor vehicle title records of the state to identify any property interests of the applicant under this paragraph. The clerk may evaluate and consider the results of the review in making a determination under this subsection. If the review is 1conducted, the clerk shall maintain the results of the review in a file with the application and provide the file to the court if the applicant seeks review under subsection (4) of the clerk’s determination of indigent status.

(b) Based upon its review, the clerk shall make one of the following determinations:

1. The applicant is not indigent.

2. The applicant is indigent.

(c)1. If the clerk determines that the applicant is indigent, the clerk shall submit the determination to the office of the public defender and immediately file the determination in the case file.

2. If the public defender is unable to provide representation due to a conflict pursuant to s. 27.5303, the public defender shall move the court for withdrawal from representation and appointment of the office of criminal conflict and civil regional counsel.

(d) The duty of the clerk in determining whether an applicant is indigent shall be limited to receiving the application and comparing the information provided in the application to the criteria prescribed in this subsection. The determination of indigent status is a ministerial act of the clerk and not a decision based on further investigation or the exercise of independent judgment by the clerk. The clerk may contract with third parties to perform functions assigned to the clerk under this section.

(e) The applicant may seek review of the clerk’s determination that the applicant is not indigent in the court having jurisdiction over the matter at the next scheduled hearing. If the applicant seeks review of the clerk’s determination of indigent status, the court shall make a final determination as provided in subsection (4).

(3) APPOINTMENT OF COUNSEL ON INTERIM BASIS.—If the clerk of the court has not made a determination of indigent status at the time a person requests appointment of a public defender, the court shall make a preliminary determination of indigent status, pending further review by the clerk, and may, by court order, appoint a public defender, the office of criminal conflict and civil regional counsel, or private counsel on an interim basis.

(4) REVIEW OF CLERK’S DETERMINATION.—

(a) If the clerk of the court determines that the applicant is not indigent, and the applicant seeks review of the clerk’s determination, the court shall make a final determination of indigent status by reviewing the information provided in the application against the criteria prescribed in subsection (2) and by considering the following additional factors:

1. Whether the applicant has been released on bail in an amount of $5,000 or more.

2. Whether a bond has been posted, the type of bond, and who paid the bond.

3. Whether paying for private counsel in an amount that exceeds the limitations in s. 27.5304, or other due process services creates a substantial hardship for the applicant or the applicant’s family.

4. Any other relevant financial circumstances of the applicant or the applicant’s family.

(b) Based upon its review, the court shall make one of the following determinations and, if the applicant is indigent, shall appoint a public defender, the office of criminal conflict and civil regional counsel, or, if appropriate, private counsel:

1. The applicant is not indigent.

2. The applicant is indigent.

(5) INDIGENT FOR COSTS.—A person who is eligible to be represented by a public defender under s. 27.51 but who is represented by private counsel not appointed by the court for a reasonable fee as approved by the court or on a pro bono basis, or who is proceeding pro se, may move the court for a determination that he or she is indigent for costs and eligible for the provision of due process services, as prescribed by ss. 29.006 and 29.007, funded by the state.

(a) The person must file a written motion with the court and submit to the court:

1. The completed application prescribed in subsection (1).

2. In the case of a person represented by counsel, an affidavit attesting to the estimated amount of attorney’s fees and the source of payment for these fees.

(b) The person shall arrange for service of a copy of the motion and attachments on the Justice Administrative Commission. The commission has standing to appear before the court to contest any motion to declare a person indigent for costs and may participate in a hearing on the motion by use of telephonic or other communication equipment.

(c) If the person did not apply for a determination of indigent status under subsection (1) in the same case and is not already liable for the application fee required under that subsection, he or she becomes liable for payment of the fee upon filing the motion with the court.

(d) In reviewing the motion, the court shall consider:

1. Whether the applicant applied for a determination of indigent status under subsection (1) and the outcome of such application.

2. The extent to which the person’s income equals or exceeds the income criteria prescribed in subsection (2).

3. The additional factors prescribed in subsection (4).

4. Whether the applicant is proceeding pro se.

5. When the applicant retained private counsel.

6. The amount of any attorney’s fees and who is paying the fees. There is a presumption that the applicant is not indigent for costs if the amount of attorney’s fees exceeds $5,000 for a noncapital case or $25,000 for a capital case in which the state is seeking the death penalty. To overcome this presumption, the applicant has the burden to show through clear and convincing evidence that the fees are reasonable based on the nature and complexity of the case. In determining the reasonableness of the fees, the court shall consider the amount that a private court-appointed attorney paid by the state would receive for providing representation for that type of case.

(e) Based upon its review, the court shall make one of the following determinations:

1. The applicant is not indigent for costs.

2. The applicant is indigent for costs.

(f) The provision of due process services based upon a determination that a person is indigent for costs under this subsection must be effectuated pursuant to a court order, a copy of which the clerk shall provide to counsel representing the person, or to the person directly if he or she is proceeding pro se, for use in requesting payment of due process expenses through the Justice Administrative Commission. Private counsel representing a person declared indigent for costs shall execute the Justice Administrative Commission’s contract for counsel representing persons determined to be indigent for costs. Private counsel representing a person declared indigent for costs may not receive state funds, either directly or on behalf of due process providers, unless the attorney has executed the contract required under this paragraph.

(g) Costs shall be reimbursed at the rates established under ss. 27.425 and 27.5305. To receive reimbursement of costs, either directly or on behalf of due process providers, private counsel representing a person declared indigent for costs shall comply with the procedures and requirements under this chapter governing billings by and compensation of private court-appointed counsel.

(h) The court may not appoint an attorney paid by the state based on a finding that the defendant is indigent for costs if the defendant has privately retained and paid counsel.

(i) A defendant who is found guilty of a criminal act by a court or jury or enters a plea of guilty or nolo contendere and who received due process services after being found indigent for costs under this subsection is liable for payment of due process costs expended by the state.

1. The attorney representing the defendant, or the defendant if he or she is proceeding pro se, shall provide an accounting to the court delineating all costs paid or to be paid by the state within 90 days after disposition of the case notwithstanding any appeals.

2. The court shall issue an order determining the amount of all costs paid by the state and any costs for which prepayment was waived under this section or s. 57.081. The clerk shall cause a certified copy of the order to be recorded in the official records of the county, at no cost. The recording constitutes a lien against the person in favor of the state in the county in which the order is recorded. The lien may be enforced in the same manner prescribed in s. 938.29.

3. If the attorney or the pro se defendant fails to provide a complete accounting of costs expended by the state and consequently costs are omitted from the lien, the attorney or pro se defendant may not receive reimbursement or any other form of direct or indirect payment for those costs if the state has not paid the costs. The attorney or pro se defendant shall repay the state for those costs if the state has already paid the costs. The clerk of the court may establish a payment plan under s. 28.246 and may charge the attorney or pro se defendant a one-time administrative processing charge under s. 28.24(26)(c).

(6) DUTIES OF PARENT OR LEGAL GUARDIAN.—A nonindigent parent or legal guardian of an applicant who is a minor or an adult tax-dependent person shall furnish the minor or adult tax-dependent person with the necessary legal services and costs incident to a delinquency proceeding or, upon transfer of such person for criminal prosecution as an adult pursuant to chapter 985, a criminal prosecution in which the person has a right to legal counsel under the Constitution of the United States or the Constitution of the State of Florida. The failure of a parent or legal guardian to furnish legal services and costs under this section does not bar the appointment of legal counsel pursuant to this section, s. 27.40, or s. 27.5303. When the public defender, the office of criminal conflict and civil regional counsel, a private court-appointed conflict counsel, or a private attorney is appointed to represent a minor or an adult tax-dependent person in any proceeding in circuit court or in a criminal proceeding in any other court, the parents or the legal guardian shall be liable for payment of the fees, charges, and costs of the representation even if the person is a minor being tried as an adult. Liability for the fees, charges, and costs of the representation shall be imposed in the form of a lien against the property of the nonindigent parents or legal guardian of the minor or adult tax-dependent person. The lien is enforceable as provided in s. 27.561 or s. 938.29.

(7) FINANCIAL DISCREPANCIES; FRAUD; FALSE INFORMATION.—

(a) If the court learns of discrepancies between the application or motion and the actual financial status of the person found to be indigent or indigent for costs, the court shall determine whether the public defender, office of criminal conflict and civil regional counsel, or private attorney shall continue representation or whether the authorization for any other due process services previously authorized shall be revoked. The person may be heard regarding the information learned by the court. If the court, based on the information, determines that the person is not indigent or indigent for costs, the court shall order the public defender, office of criminal conflict and civil regional counsel, or private attorney to discontinue representation and revoke the provision of any other authorized due process services.

(b) If the court has reason to believe that any applicant, through fraud or misrepresentation, was improperly determined to be indigent or indigent for costs, the matter shall be referred to the state attorney. Twenty-five percent of any amount recovered by the state attorney as reasonable value of the services rendered, including fees, charges, and costs paid by the state on the person’s behalf, shall be remitted to the Department of Revenue for deposit into the Grants and Donations Trust Fund within the Justice Administrative Commission. Seventy-five percent of any amount recovered shall be remitted to the Department of Revenue for deposit into the General Revenue Fund.

(c) A person who knowingly provides false information to the clerk or the court in seeking a determination of indigent status under this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 63-409; s. 1, ch. 70-57; s. 4, ch. 73-334; s. 1, ch. 77-99; s. 1, ch. 77-378; s. 8, ch. 79-164; s. 3, ch. 80-376; s. 1, ch. 81-273; s. 139, ch. 95-147; s. 1, ch. 96-232; s. 4, ch. 97-107; s. 28, ch. 97-271; s. 6, ch. 98-280; s. 3, ch. 2001-122; s. 16, ch. 2003-402; s. 9, ch. 2004-265; s. 3, ch. 2005-236; s. 6, ch. 2007-62; s. 4, ch. 2008-111; s. 8, ch. 2010-162; s. 31, ch. 2012-30; s. 1, ch. 2012-100; s. 3, ch. 2012-123.

1Note.—As amended by s. 3, ch. 2012-123. The amendment by s. 1, ch. 2012-100, used the words “completed by the clerk” instead of the word “conducted.”



27.525 - Indigent Criminal Defense Trust Fund.

27.525 Indigent Criminal Defense Trust Fund.—The Indigent Criminal Defense Trust Fund is created, to be administered by the Justice Administrative Commission. Funds shall be credited to the trust fund as provided in s. 27.52, to be used for the purposes of indigent criminal defense as appropriated by the Legislature to the public defender or the office of criminal conflict and civil regional counsel. The Justice Administrative Commission shall account for these funds on a circuit basis, and appropriations from the fund shall be proportional to each circuit’s collections.

History.—s. 1, ch. 96-376; s. 7, ch. 2007-62.



27.53 - Appointment of assistants and other staff; method of payment.

27.53 Appointment of assistants and other staff; method of payment.—

(1) The public defender of each judicial circuit is authorized to employ and establish, in such numbers as authorized by the General Appropriations Act, assistant public defenders and other staff and personnel pursuant to s. 29.006, who shall be paid from funds appropriated for that purpose. Notwithstanding the provisions of s. 790.01, s. 790.02, or s. 790.25(2)(a), an investigator employed by a public defender, while actually carrying out official duties, is authorized to carry concealed weapons if the investigator complies with s. 790.25(3)(o). However, such investigators are not eligible for membership in the Special Risk Class of the Florida Retirement System. The public defenders of all judicial circuits shall jointly develop a coordinated classification and pay plan which shall be submitted on or before January 1 of each year to the Justice Administrative Commission, the office of the President of the Senate, and the office of the Speaker of the House of Representatives. Such plan shall be developed in accordance with policies and procedures of the Executive Office of the Governor established in s. 216.181. Each assistant public defender appointed by a public defender under this section shall serve at the pleasure of the public defender. Each investigator employed by a public defender shall have full authority to serve any witness subpoena or court order issued, by any court or judge within the judicial circuit served by such public defender, in a criminal case in which such public defender has been appointed to represent the accused.

(2) Any member of The Florida Bar, in good standing, may volunteer without salary to represent indigent defendants. Volunteer attorneys are to be referred to as special assistant public defenders. A special assistant public defender may not reassign or subcontract a case to another attorney.

(3) The appropriations for the offices of public defender shall be determined by a funding formula and such other factors as may be deemed appropriate in a manner to be determined by this section and the General Appropriations Act.

(4) The five criminal conflict and civil regional counsel may employ and establish, in the numbers authorized by the General Appropriations Act, assistant regional counsel and other staff and personnel in each judicial district pursuant to s. 29.006, who shall be paid from funds appropriated for that purpose. Notwithstanding s. 790.01, s. 790.02, or s. 790.25(2)(a), an investigator employed by an office of criminal conflict and civil regional counsel, while actually carrying out official duties, is authorized to carry concealed weapons if the investigator complies with s. 790.25(3)(o). However, such investigators are not eligible for membership in the Special Risk Class of the Florida Retirement System. The five regional counsel shall jointly develop recommended modifications to the classification plan and the salary and benefits plan for the Justice Administrative Commission. The recommendations shall be submitted to the commission, the office of the President of the Senate, and the office of the Speaker of the House of Representatives by September 15, 2007, for the regional offices’ initial establishment and before January 1 of each year thereafter. Such recommendations shall be developed in accordance with policies and procedures of the Executive Office of the Governor established in s. 216.181. Each assistant regional counsel appointed by the regional counsel under this section shall serve at the pleasure of the regional counsel. Each investigator employed by the regional counsel shall have full authority to serve any witness subpoena or court order issued by any court or judge in a criminal case in which the regional counsel has been appointed to represent the accused.

(5) The appropriations for the offices of criminal conflict and civil regional counsel shall be determined by a funding formula and other factors that are considered appropriate in a manner to be determined by this section and the General Appropriations Act.

History.—s. 4, ch. 63-409; s. 1, ch. 65-527; s. 1, ch. 67-192; s. 2, ch. 67-539; s. 2, ch. 72-327; s. 2, ch. 73-216; s. 1, ch. 76-287; s. 1, ch. 78-344; s. 4, ch. 80-376; s. 2, ch. 81-230; s. 2, ch. 81-273; s. 2, ch. 87-85; s. 1, ch. 90-159; s. 1, ch. 90-311; s. 140, ch. 95-147; s. 5, ch. 97-107; s. 1, ch. 99-282; s. 17, ch. 2003-402; s. 8, ch. 2007-62.



27.5301 - Salaries of public defenders, assistant public defenders, criminal conflict and civil regional counsel, and assistant regional counsel.

27.5301 Salaries of public defenders, assistant public defenders, criminal conflict and civil regional counsel, and assistant regional counsel.—

(1) The salaries of public defenders shall be as provided in the General Appropriations Act and shall be paid in equal monthly installments.

(2) The salary for each assistant public defender shall be set by the public defender of the same judicial circuit in an amount not to exceed 100 percent of that public defender’s salary and shall be paid from funds appropriated for that purpose. Assistant public defenders who serve in less than a full-time capacity shall be compensated for services performed in an amount to be in proportion to the salary allowed for full-time services.

(3) The salary of the criminal conflict and civil regional counsel shall be as provided in the General Appropriations Act and shall be paid in equal monthly installments.

(4) The salary for each assistant regional counsel shall be set by the regional counsel in an amount not to exceed 100 percent of the regional counsel’s salary and shall be paid from funds appropriated for that purpose. Assistant regional counsel who serve in less than a full-time capacity shall be compensated for services performed in an amount that is in proportion to the salary allowed for full-time services.

History.—ss. 3, 7, ch. 72-327; s. 5, ch. 80-376; s. 4, ch. 81-230; s. 18, ch. 2003-402; s. 9, ch. 2007-62.



27.5302 - Salary discrimination based on gender or race; review within the office of public defender.

27.5302 Salary discrimination based on gender or race; review within the office of public defender.—Each public defender shall undertake an annual review of compensation policies for the position of assistant public defender. Within the context of comparable skills, experience, and responsibility, any inequities found to exist on the basis of gender or race shall be eliminated.

History.—s. 8, ch. 91-74.



27.5303 - Public defenders; criminal conflict and civil regional counsel; conflict of interest.

27.5303 Public defenders; criminal conflict and civil regional counsel; conflict of interest.—

(1)(a) If, at any time during the representation of two or more defendants, a public defender determines that the interests of those accused are so adverse or hostile that they cannot all be counseled by the public defender or his or her staff without conflict of interest, or that none can be counseled by the public defender or his or her staff because of a conflict of interest, then the public defender shall file a motion to withdraw and move the court to appoint other counsel. The court shall review and may inquire or conduct a hearing into the adequacy of the public defender’s representations regarding a conflict of interest without requiring the disclosure of any confidential communications. The court shall deny the motion to withdraw if the court finds the grounds for withdrawal are insufficient or the asserted conflict is not prejudicial to the indigent client. If the court grants the motion to withdraw, the court shall appoint one or more attorneys to represent the accused, as provided in s. 27.40. The public defender shall submit to the Justice Administrative Commission a copy of the order granting the motion to withdraw within 30 days after the motion is granted. The commission shall report quarterly to the Governor, the President of the Senate, and the Speaker of the House of Representatives on the number of orders granting motions to withdraw for each circuit.

(b) If, at any time during the representation of two or more persons in a criminal or civil proceeding, a criminal conflict and civil regional counsel determines that the interests of those clients are so adverse or hostile that they cannot all be counseled by the regional counsel or his or her staff without conflict of interest, or that none can be counseled by the regional counsel or his or her staff because of a conflict of interest, the regional counsel shall file a motion to withdraw and move the court to appoint other counsel. If requested by the Justice Administrative Commission, the regional counsel shall submit a copy of the motion to the Justice Administrative Commission at the time it is filed with the court. The court shall review and may inquire or conduct a hearing into the adequacy of the regional counsel’s representations regarding a conflict of interest without requiring the disclosure of any confidential communications. The court shall deny the motion to withdraw if the court finds the grounds for withdrawal are insufficient or the asserted conflict is not prejudicial to the client. If the court grants the motion to withdraw, the court shall appoint one or more private attorneys to represent the person as provided in s. 27.40. The clerk of court shall inform the regional office and the commission when the court appoints private counsel.

(c) Upon its own motion, the court shall appoint such other counsel when the facts developed upon the face of the record and court files in the case disclose a conflict of interest. The clerk shall advise the appropriate public defender or criminal conflict and civil regional counsel, in writing, with an electronic copy to the Justice Administrative Commission when the court makes the motion and appoints one or more attorneys. The court shall specify the basis for the conflict.

(d) In no case shall the court approve a withdrawal by the public defender or criminal conflict and civil regional counsel based solely upon inadequacy of funding or excess workload of the public defender or regional counsel.

(e) In determining whether or not there is a conflict of interest, the public defender or regional counsel shall apply the standards contained in the Uniform Standards for Use in Conflict of Interest Cases found in appendix C to the Final Report of the Article V Indigent Services Advisory Board dated January 6, 2004. Before a motion to withdraw is filed under this section, the public defender or regional counsel serving the circuit, or his or her designee, must:

1. Determine if there is a viable alternative to withdrawal from representation which would remedy the conflict of interest and, if it exists, implement that alternative; and

2. Approve in writing the filing of the motion to withdraw.

(2) The court shall appoint conflict counsel pursuant to s. 27.40, first appointing the office of criminal conflict and civil regional counsel and, if the office is found to have a conflict, appointing private counsel. The appointed private attorney may not be affiliated with the public defender, any assistant public defender, the regional counsel, or any assistant regional counsel in his or her official capacity or any other private attorney appointed to represent a codefendant. The public defender or regional counsel may not participate in case-related decisions, performance evaluations, or expense determinations in conflict cases.

(3) Private court-appointed counsel shall be compensated as provided in s. 27.5304.

(4)(a) If a defendant is convicted and the death sentence is imposed, the appointed attorney shall continue representation through appeal to the Supreme Court. The attorney shall be compensated as provided in s. 27.5304. If the attorney first appointed is unable to handle the appeal, the court shall appoint another attorney and that attorney shall be compensated as provided in s. 27.5304.

(b) When the appointed attorney in a capital case has completed the duties imposed by this section, the attorney shall file a written report in the trial court stating the duties performed by the attorney and apply for discharge.

History.—s. 19, ch. 2003-402; s. 10, ch. 2004-265; s. 10, ch. 2007-62; s. 3, ch. 2014-59.



27.5304 - Private court-appointed counsel; compensation; notice.

27.5304 Private court-appointed counsel; compensation; notice.—

(1) Private court-appointed counsel shall be compensated by the Justice Administrative Commission as provided in this section and the General Appropriations Act. The flat fees prescribed in this section are limitations on compensation. The specific flat fee amounts for compensation shall be established annually in the General Appropriations Act. The attorney also shall be reimbursed for reasonable and necessary expenses in accordance with s. 29.007. If the attorney is representing a defendant charged with more than one offense in the same case, the attorney shall be compensated at the rate provided for the most serious offense for which he or she represented the defendant. This section does not allow stacking of the fee limits established by this section.

(2) The Justice Administrative Commission shall review an intended billing by private court-appointed counsel for attorney fees based on a flat fee per case for completeness and compliance with contractual and statutory requirements. The commission may approve the intended bill for a flat fee per case for payment without approval by the court if the intended billing is correct. An intended billing that seeks compensation for any amount exceeding the flat fee established for a particular type of representation, as prescribed in the General Appropriations Act, shall comply with subsections (11) and (12).

(3) The court retains primary authority and responsibility for determining the reasonableness of all billings for attorney fees, costs, and related expenses, subject to statutory limitations. Private court-appointed counsel is entitled to compensation upon final disposition of a case.

(4)(a) The attorney shall submit a bill for attorney fees, costs, and related expenses within 90 days after the disposition of the case at the lower court level, notwithstanding any appeals. The Justice Administrative Commission shall provide by contract with the attorney for imposition of a penalty of:

1. Fifteen percent of the allowable attorney fees, costs, and related expenses for a bill that is submitted more than 90 days after the disposition of the case at the lower court level, notwithstanding any appeals;

2. For cases for which disposition occurs on or after July 1, 2010, 50 percent of the allowable attorney fees, costs, and related expenses for a bill that is submitted more than 1 year after the disposition of the case at the lower court level, notwithstanding any appeals; or

3. For cases for which disposition occurs on or after July 1, 2010, 75 percent of the allowable attorney fees, costs, and related expenses for a bill that is submitted more than 2 years after the disposition of the case at the lower court level, notwithstanding any appeals.

(b) For purposes of this subsection, the term “disposition” means:

1. At the trial court level, that the court has entered a final appealable judgment, unless rendition of judgment is stayed by the filing of a timely motion for rehearing. The filing of a notice of appeal does not stay the time for submission of an intended billing; and

2. At the appellate court level, that the court has issued its mandate.

1(5) The compensation for representation in a criminal proceeding may not exceed the following:

(a) For misdemeanors and juveniles represented at the trial level: $1,000.

(b) For noncapital, nonlife felonies represented at the trial level: $15,000.

(c) For life felonies represented at the trial level: $15,000.

(d) For capital cases represented at the trial level: $25,000. For purposes of this paragraph, a “capital case” is any offense for which the potential sentence is death and the state has not waived seeking the death penalty.

(e) For representation on appeal: $9,000.

(6) For compensation for representation pursuant to a court appointment in a proceeding under chapter 39:

(a) At the trial level, compensation for representation for dependency proceedings shall not exceed $1,000 for the first year following the date of appointment and shall not exceed $200 each year thereafter. Compensation shall be paid based upon representation of a parent irrespective of the number of case numbers that may be assigned or the number of children involved, including any children born during the pendency of the proceeding. Any appeal, except for an appeal from an adjudication of dependency, shall be completed by the trial attorney and is considered compensated by the flat fee for dependency proceedings.

1. Counsel may bill the flat fee not exceeding $1,000 following disposition or upon dismissal of the petition.

2. Counsel may bill the annual flat fee not exceeding $200 following the first judicial review in the second year following the date of appointment and each year thereafter as long as the case remains under protective supervision.

3. If the court grants a motion to reactivate protective supervision, the attorney shall receive the annual flat fee not exceeding $200 following the first judicial review and up to an additional $200 each year thereafter.

4. If, during the course of dependency proceedings, a proceeding to terminate parental rights is initiated, compensation shall be as set forth in paragraph (b). If counsel handling the dependency proceeding is not authorized to handle proceedings to terminate parental rights, the counsel must withdraw and new counsel must be appointed.

(b) At the trial level, compensation for representation in termination of parental rights proceedings shall not exceed $1,000 for the first year following the date of appointment and shall not exceed $200 each year thereafter. Compensation shall be paid based upon representation of a parent irrespective of the number of case numbers that may be assigned or the number of children involved, including any children born during the pendency of the proceeding. Any appeal, except for an appeal from an order granting or denying termination of parental rights, shall be completed by trial counsel and is considered compensated by the flat fee for termination of parental rights proceedings. If the individual has dependency proceedings ongoing as to other children, those proceedings are considered part of the termination of parental rights proceedings as long as that termination of parental rights proceeding is ongoing.

1. Counsel may bill the flat fee not exceeding $1,000 30 days after rendition of the final order. Each request for payment submitted to the Justice Administrative Commission must include the trial counsel’s certification that:

a. Counsel discussed grounds for appeal with the parent or that counsel attempted and was unable to contact the parent; and

b. No appeal will be filed or that a notice of appeal and a motion for appointment of appellate counsel, containing the signature of the parent, have been filed.

2. Counsel may bill the annual flat fee not exceeding $200 following the first judicial review in the second year after the date of appointment and each year thereafter as long as the termination of parental rights proceedings are still ongoing.

(c) For appeals from an adjudication of dependency, compensation may not exceed $1,000.

1. Counsel may bill a flat fee not exceeding $750 upon filing the initial brief or the granting of a motion to withdraw.

2. If a brief is filed, counsel may bill an additional flat fee not exceeding $250 upon rendition of the mandate.

(d) For an appeal from an adjudication of termination of parental rights, compensation may not exceed $2,000.

1. Counsel may bill a flat fee not exceeding $1,000 upon filing the initial brief or the granting of a motion to withdraw.

2. If a brief is filed, counsel may bill an additional flat fee not exceeding $1,000 upon rendition of the mandate.

(7) Counsel entitled to receive compensation from the state for representation pursuant to court appointment in a proceeding under chapter 384, chapter 390, chapter 392, chapter 393, chapter 394, chapter 397, chapter 415, chapter 743, chapter 744, or chapter 984 shall receive compensation not to exceed the limits prescribed in the General Appropriations Act.

(8) A private attorney appointed in lieu of the public defender or the criminal conflict and civil regional counsel to represent an indigent defendant may not reassign or subcontract the case to another attorney or allow another attorney to appear at a critical stage of a case who is not on the registry developed under s. 27.40.

(9) Private court-appointed counsel representing an individual in an appeal to a district court of appeal or the Supreme Court may submit a request for payment to the Justice Administrative Commission at the following intervals:

(a) Upon the filing of an appellate brief, including, but not limited to, a reply brief.

(b) When the opinion of the appellate court is finalized.

(10) Private court-appointed counsel may not bill for preparation of invoices.

(11) It is the intent of the Legislature that the flat fees prescribed under this section and the General Appropriations Act comprise the full and complete compensation for private court-appointed counsel. It is further the intent of the Legislature that the fees in this section are prescribed for the purpose of providing counsel with notice of the limit on the amount of compensation for representation in particular proceedings.

(a) If court-appointed counsel moves to withdraw prior to the full performance of his or her duties through the completion of the case, the court shall presume that the attorney is not entitled to the payment of the full flat fee established under this section and the General Appropriations Act.

(b) If court-appointed counsel is allowed to withdraw from representation prior to the full performance of his or her duties through the completion of the case and the court appoints a subsequent attorney, the total compensation for the initial and any and all subsequent attorneys may not exceed the flat fee established under this section and the General Appropriations Act, except as provided in subsection (12).

This subsection constitutes notice to any subsequently appointed attorney that he or she will not be compensated the full flat fee.

(12) The Legislature recognizes that on rare occasions an attorney may receive a case that requires extraordinary and unusual effort.

(a) If counsel seeks compensation that exceeds the limits prescribed by law, he or she must file a motion with the chief judge for an order approving payment of attorney fees in excess of these limits.

1. Before filing the motion, the counsel shall deliver a copy of the intended billing, together with supporting affidavits and all other necessary documentation, to the Justice Administrative Commission.

2. The Justice Administrative Commission shall review the billings, affidavit, and documentation for completeness and compliance with contractual and statutory requirements. If the Justice Administrative Commission objects to any portion of the proposed billing, the objection and supporting reasons must be communicated in writing to the private court-appointed counsel. The counsel may thereafter file his or her motion, which must specify whether the commission objects to any portion of the billing or the sufficiency of documentation, and shall attach the commission’s letter stating its objection.

(b) Following receipt of the motion to exceed the fee limits, the chief judge or a single designee shall hold an evidentiary hearing. The chief judge may select only one judge per circuit to hear and determine motions pursuant to this subsection, except multicounty circuits and the eleventh circuit may have up to two designees.

1. At the hearing, the attorney seeking compensation must prove by competent and substantial evidence that the case required extraordinary and unusual efforts. The chief judge or single designee shall consider criteria such as the number of witnesses, the complexity of the factual and legal issues, and the length of trial. The fact that a trial was conducted in a case does not, by itself, constitute competent substantial evidence of an extraordinary and unusual effort. In a criminal case, relief under this section may not be granted if the number of work hours does not exceed 75 or the number of the state’s witnesses deposed does not exceed 20.

2. The chief judge or single designee shall enter a written order detailing his or her findings and identifying the extraordinary nature of the time and efforts of the attorney in the case which warrant exceeding the flat fee established by this section and the General Appropriations Act.

(c) A copy of the motion and attachments shall be served on the Justice Administrative Commission at least 5 business days before the date of a hearing. The Justice Administrative Commission has standing to appear before the court, including at the hearing under paragraph (b), to contest any motion for an order approving payment of attorney fees, costs, or related expenses and may participate in a hearing on the motion by use of telephonic or other communication equipment. The Justice Administrative Commission may contract with other public or private entities or individuals to appear before the court for the purpose of contesting any motion for an order approving payment of attorney fees, costs, or related expenses. The fact that the Justice Administrative Commission has not objected to any portion of the billing or to the sufficiency of the documentation is not binding on the court.

(d) If the chief judge or a single designee finds that counsel has proved by competent and substantial evidence that the case required extraordinary and unusual efforts, the chief judge or single designee shall order the compensation to be paid to the attorney at a percentage above the flat fee rate, depending on the extent of the unusual and extraordinary effort required. The percentage must be only the rate necessary to ensure that the fees paid are not confiscatory under common law. The percentage may not exceed 200 percent of the established flat fee, absent a specific finding that 200 percent of the flat fee in the case would be confiscatory. If the chief judge or single designee determines that 200 percent of the flat fee would be confiscatory, he or she shall order the amount of compensation using an hourly rate not to exceed $75 per hour for a noncapital case and $100 per hour for a capital case. However, the compensation calculated by using the hourly rate shall be only that amount necessary to ensure that the total fees paid are not confiscatory.

(e) Any order granting relief under this subsection must be attached to the final request for a payment submitted to the Justice Administrative Commission.

(f) For criminal cases only, if the court orders payment in excess of the flat fee established by law, fees shall be paid as follows:

1. The flat fee shall be paid from funds appropriated to the Justice Administrative Commission in the General Appropriations Act.

2. The amount ordered by the court in excess of the flat fee shall be paid by the Justice Administrative Commission in a special category designated for that purpose in the General Appropriations Act.

3. If, during the fiscal year, all funds designated in the special category for payment under subparagraph 2. of the amount ordered by the court in excess of the flat fee are spent, the amount of payments in excess of the flat fee shall be made from the due process contingency funds, or other funds as necessary, appropriated to the Justice Administrative Commission in the General Appropriations Act.

(g) The Justice Administrative Commission shall provide monthly to the Office of the State Courts Administrator data concerning the number of cases approved for compensation in excess of the flat fee and the amount of these awards by circuit and by judge. The Justice Administrative Commission shall report the data quarterly in an electronic format to the chairs of the legislative appropriations committees and the Office of the State Courts Administrator.

History.—s. 20, ch. 2003-402; s. 11, ch. 2004-265; s. 4, ch. 2005-236; s. 11, ch. 2007-62; s. 9, ch. 2010-162; s. 4, ch. 2012-123; s. 2, ch. 2013-216; s. 3, ch. 2014-49; s. 4, ch. 2014-59; ss. 63, 64, ch. 2016-62.

1Note.—

A. Section 63, ch. 2016-62, amended subsection (5) “[i]n order to implement Specific Appropriation 780 of the 2016-2017 General Appropriations Act.”

B. Section 64, ch. 2016-62, provides that “[t]he amendment made by this act to s. 27.5304(5), Florida Statutes, expires July 1, 2017, and the text of that subsection shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, subsection (5), as amended by s. 64, ch. 2016-62, will read:

(5) The compensation for representation in a criminal proceeding shall not exceed the following:

(a) For misdemeanors and juveniles represented at the trial level: $1,000.

(b) For noncapital, nonlife felonies represented at the trial level: $6,000.

(c) For life felonies represented at the trial level: $9,000.

(d) For capital cases represented at the trial level: $25,000. For purposes of this paragraph, a “capital case” is any offense for which the potential sentence is death and the state has not waived seeking the death penalty.

(e) For representation on appeal: $9,000.



27.5305 - Attorney or provider compensation; conditions; requirements.

27.5305 Attorney or provider compensation; conditions; requirements.—This section applies to the payment by the state through the Justice Administrative Commission of legal fees and due process costs in an eligible criminal or civil matter when a person receives the services of a private court-appointed attorney or is declared indigent for costs.

(1) ELECTRONIC FUNDS TRANSFER.—

(a) A person requesting compensation from the state through the Justice Administrative Commission for the provision of criminal or civil legal representation or other due process services must, as a condition for compensation, participate in a direct-deposit program under which the person authorizes the transfer of funds electronically to an account in the person’s name at a federally chartered or state-chartered financial institution.

(b) The Justice Administrative Commission may exempt a person from compliance with this section if the commission finds that participation in a direct-deposit program creates a financial hardship for the person.

(c) This subsection applies to compensation for services that are provided on or after January 1, 2011.

(2) TRANSCRIPTS.—

(a) The state may pay for the cost of preparing a transcript of a deposition only if the private court-appointed attorney secures an order from the court finding that preparation of the transcript is necessary, in which case the state may pay for one original and one copy only.

(b) The state may pay for the cost of one original transcript of any deposition, hearing, or other proceeding. Any other payment for a transcript of that same deposition, hearing, or other proceeding, regardless of whether the transcript is an additional original transcript or a copy, shall be at the rate paid for a copy of a transcript. This paragraph applies regardless of which state agency pays for the first original transcript.

(3) COURT REPORTERS; INVESTIGATORS.—Beginning with the 2010-2011 fiscal year, and applicable to services performed starting in that year, uniform statewide rates shall be prescribed annually in the General Appropriations Act for the payment of:

(a) Court reporting services that are not provided through the state courts system; and

(b) Private investigation services.

(4) EXPERT WITNESSES; MITIGATION SPECIALISTS.—A private court-appointed attorney must obtain authorization from the court to employ an out-of-state expert or mitigation specialist upon a showing that an expert or mitigation specialist who has appropriate skills or expertise is not available from within the county in which the case was filed or from elsewhere in the state. An order authorizing the employment must be in writing and contain specific findings regarding the unavailability of a qualified in-state expert or mitigation specialist. The attorney shall submit a copy of the order to the Justice Administrative Commission.

(5) RIGHT TO DISCOVERY.—The Justice Administrative Commission has a right to engage in discovery in accordance with the Florida Rules of Civil Procedure on a motion to the court seeking payment of attorney’s fees, costs, or other expenses. This right includes a reasonable opportunity to obtain discovery before a hearing on the motion.

History.—s. 10, ch. 2010-162.



27.54 - Limitation on payment of expenditures other than by the state.

27.54 Limitation on payment of expenditures other than by the state.—

(1) All payments for the salary of the public defender and the criminal conflict and civil regional counsel and for the necessary expenses of office, including salaries of assistants and staff, shall be considered as being for a valid public purpose. Travel expenses shall be paid in accordance with the provisions of s. 112.061.

(2) A county or municipality may contract with, or appropriate or contribute funds to, the operation of the offices of the various public defenders and regional counsel as provided in this subsection. A public defender or regional counsel defending violations of special laws or county or municipal ordinances punishable by incarceration and not ancillary to a state charge shall contract with counties and municipalities to recover the full cost of services rendered on an hourly basis or reimburse the state for the full cost of assigning one or more full-time equivalent attorney positions to work on behalf of the county or municipality. Notwithstanding any other provision of law, in the case of a county with a population of less than 75,000, the public defender or regional counsel shall contract for full reimbursement, or for reimbursement as the parties otherwise agree. In local ordinance violation cases, the county or municipality shall pay for due process services that are approved by the court, including deposition costs, deposition transcript costs, investigative costs, witness fees, expert witness costs, and interpreter costs. The person charged with the violation shall be assessed a fee for the services of a public defender or regional counsel and other costs and fees paid by the county or municipality, which assessed fee may be reduced to a lien, in all instances in which the person enters a plea of guilty or no contest or is found to be in violation or guilty of any count or lesser included offense of the charge or companion case charges, regardless of adjudication. The court shall determine the amount of the obligation. The county or municipality may recover assessed fees through collections court or as otherwise permitted by law, and any fees recovered pursuant to this section shall be forwarded to the applicable county or municipality as reimbursement.

(a) A contract for reimbursement on an hourly basis shall require a county or municipality to reimburse the public defender or regional counsel for services rendered at a rate of $50 per hour. If an hourly rate is specified in the General Appropriations Act, that rate shall control.

(b) A contract for assigning one or more full-time equivalent attorney positions to perform work on behalf of the county or municipality shall assign one or more full-time equivalent positions based on estimates by the public defender or regional counsel of the number of hours required to handle the projected workload. The full cost of each full-time equivalent attorney position on an annual basis shall be $50, or the amount specified in the General Appropriations Act, multiplied by the legislative budget request standard for available work hours for one full-time equivalent attorney position, or, in the absence of that standard, 1,854 hours. The contract may provide for funding full-time equivalent positions in one-quarter increments.

(c) Any payments received pursuant to this subsection shall be deposited into the Grants and Donations Trust Fund within the Justice Administrative Commission for appropriation by the Legislature.

(3) No public defender, assistant public defender, regional counsel, or assistant regional counsel shall receive from any county or municipality any supplemental salary, except as provided in this section.

(4) Unless expressly authorized by law or in the General Appropriations Act, public defenders and regional counsel are prohibited from spending state-appropriated funds on county funding obligations under s. 14, Art. V of the State Constitution beginning January 1, 2005. This includes expenditures on communications services and facilities as defined in s. 29.008. This does not prohibit a public defender from spending funds for these purposes in exceptional circumstances when necessary to maintain operational continuity in the form of a short-term advance pending reimbursement from the county. If a public defender or regional counsel provides short-term advance funding for a county responsibility as authorized by this subsection, the public defender or regional counsel shall request full reimbursement from the board of county commissioners prior to making the expenditure or at the next meeting of the board of county commissioners after the expenditure is made. The total of all short-term advances authorized by this subsection shall not exceed 2 percent of the public defender’s or regional counsel’s approved operating budget in any given year. No short-term advances authorized by this subsection shall be permitted until all reimbursements arising from advance funding in the prior state fiscal year have been received by the public defender or regional counsel. All reimbursement payments received by the public defender or regional counsel shall be deposited into the General Revenue Fund. Notwithstanding the provisions of this subsection, the public defender or regional counsel may expend funds for the purchase of computer systems, including associated hardware and software, and for personnel related to this function.

History.—s. 5, ch. 63-409; s. 3, ch. 67-539; s. 4, ch. 72-327; s. 2, ch. 72-722; s. 3, ch. 73-216; s. 6, ch. 80-376; s. 4, ch. 85-213; s. 4, ch. 88-280; s. 1, ch. 89-118; s. 2, ch. 91-303; s. 140, ch. 92-279; s. 55, ch. 92-326; s. 141, ch. 95-147; s. 21, ch. 2003-402; s. 12, ch. 2004-265; s. 5, ch. 2005-236; s. 12, ch. 2007-62.



27.561 - Effect of nonpayment.

27.561 Effect of nonpayment.—

(1) Whenever a defendant-recipient or parent is ordered to pay attorney’s fees or costs, default in the payment thereof shall be cause for finding the defendant-recipient or parent in contempt of court, and the court may issue a show cause citation or a warrant of arrest for the defendant-recipient’s or parent’s appearance.

(2) Unless the defendant-recipient or parent shows that default was not attributable to an intentional refusal to obey the order of the court or to a failure on his or her part to make a good faith effort to make the payment, the court may find that the default constitutes contempt and order him or her committed until the attorney’s fees or costs, or a specified part thereof, are paid or may take any other action appropriate under the circumstances, including revocation of probation.

(3) If it appears to the satisfaction of the court that the default in the payment of the attorney’s fees or costs is not contempt, the court may enter an order allowing the defendant-recipient or parent additional time for, or reducing the amount of, payment or revoking the assessed attorney’s fees or costs, or the unpaid portion thereof, in whole or in part.

History.—s. 2, ch. 77-264; s. 9, ch. 80-376; s. 143, ch. 95-147.



27.562 - Disposition of funds.

27.562 Disposition of funds.—All funds collected pursuant to s. 938.29 shall be remitted to the Department of Revenue for deposit into the Indigent Criminal Defense Trust Fund administered by the Justice Administrative Commission pursuant to s. 27.525. The Justice Administrative Commission shall account for funds deposited into the Indigent Criminal Defense Trust Fund by circuit. Appropriations from the fund shall be proportional to each circuit’s collections. All judgments entered pursuant to this part shall be in the name of the state.

History.—s. 3, ch. 77-264; s. 11, ch. 79-400; s. 4, ch. 96-232; s. 8, ch. 97-107; s. 29, ch. 97-271; s. 22, ch. 2003-402; s. 13, ch. 2004-265; s. 5, ch. 2008-111; s. 3, ch. 2009-61.



27.58 - Administration of public defender services.

27.58 Administration of public defender services.—The public defender of each judicial circuit of the state shall be the chief administrator of all public defender services authorized under s. 27.51 within the circuit.

History.—s. 7, ch. 63-409; s. 3, ch. 2000-343; s. 23, ch. 2003-402.



27.59 - Access to prisoners.

27.59 Access to prisoners.—The public defenders, assistant public defenders, criminal conflict and civil regional counsel, and assistant regional counsel shall be empowered to inquire of all persons who are incarcerated in lieu of bond and to tender them advice and counsel at any time, but the provisions of this section shall not apply with respect to persons who have engaged private counsel.

History.—s. 6, ch. 67-539; s. 10, ch. 80-376; s. 13, ch. 2007-62.



27.61 - Public Defenders Revenue Trust Fund.

27.61 Public Defenders Revenue Trust Fund.—The Public Defenders Revenue Trust Fund is created within the Justice Administrative Commission. Moneys credited to the trust fund shall be used for the purpose of funding the activities of the public defenders.

History.—s. 1, ch. 2009-9; s. 2, ch. 2011-17.






Part IV - CAPITAL COLLATERAL REPRESENTATION (ss. 27.7001-27.715)

27.7001 - Legislative intent and findings.

27.7001 Legislative intent and findings.—It is the intent of the Legislature to create part IV of this chapter, consisting of ss. 27.7001-27.711, inclusive, to provide for the collateral representation of any person convicted and sentenced to death in this state, so that collateral legal proceedings to challenge any Florida capital conviction and sentence may be commenced in a timely manner and so as to assure the people of this state that the judgments of its courts may be regarded with the finality to which they are entitled in the interests of justice. It is the further intent of the Legislature that collateral representation shall not include representation during retrials, resentencings, proceedings commenced under chapter 940, or civil litigation.

History.—s. 1, ch. 85-332; s. 5, ch. 95-280; s. 1, ch. 96-290; s. 1, ch. 2002-31.



27.7002 - Limitation on collateral representation; lawyer disqualification; use of state funds for excess fees not authorized.

27.7002 Limitation on collateral representation; lawyer disqualification; use of state funds for excess fees not authorized.—

(1) This chapter does not create any right on behalf of any person, provided counsel pursuant to any provision of this chapter, to challenge in any form or manner the adequacy of the collateral representation provided.

(2) With respect to counsel appointed to represent defendants in collateral proceedings pursuant to ss. 27.710 and 27.711, the sole method of assuring adequacy of representation provided shall be in accordance with the provisions of s. 27.711(12).

(3) No provision of this chapter shall be construed to generate any right on behalf of any attorney appointed pursuant to s. 27.710, or seeking appointment pursuant to s. 27.710, to be compensated above the amounts provided in s. 27.711.

(4) No attorney may be appointed, at state expense, to represent any defendant in collateral legal proceedings except as expressly authorized in this chapter.

(5) The use of state funds for compensation of counsel appointed pursuant to s. 27.710 above the amounts set forth in s. 27.711 is not authorized.

(6) The executive director of the Justice Administrative Commission is authorized to permanently remove from the registry of attorneys provided in ss. 27.710 and 27.711 any attorney who seeks compensation for services above the amounts provided in s. 27.711.

(7) Any attorney who notifies any court, judge, state attorney, the Attorney General, or the executive director of the Justice Administrative Commission, that he or she cannot provide adequate or proper representation under the terms and conditions set forth in s. 27.711 shall be permanently disqualified from any attorney registry created under this chapter unless good cause arises after a change in circumstances.

History.—s. 2, ch. 2002-31; s. 2, ch. 2011-131.



27.701 - Capital collateral regional counsel.

27.701 Capital collateral regional counsel.—There are created three regional offices of capital collateral counsel, which shall be located in a northern, middle, and southern region of the state. The northern region shall consist of the First, Second, Third, Fourth, Eighth, and Fourteenth Judicial Circuits; the middle region shall consist of the Fifth, Sixth, Seventh, Ninth, Tenth, Twelfth, Thirteenth, and Eighteenth Judicial Circuits; and the southern region shall consist of the Eleventh, Fifteenth, Sixteenth, Seventeenth, Nineteenth, and Twentieth Judicial Circuits. Each regional office shall be administered by a regional counsel. A regional counsel must be, and must have been for the preceding 5 years, a member in good standing of The Florida Bar or a similar organization in another state. Each capital collateral regional counsel shall be appointed by the Governor, and is subject to confirmation by the Senate. The Supreme Court Judicial Nominating Commission shall recommend to the Governor three qualified candidates for each appointment as regional counsel. The Governor shall appoint a regional counsel for each region from among the recommendations, or, if it is in the best interest of the fair administration of justice in capital cases, the Governor may reject the nominations and request submission of three new nominees by the Supreme Court Judicial Nominating Commission. Each capital collateral regional counsel shall be appointed to a term of 3 years. Vacancies in the office of capital collateral regional counsel shall be filled in the same manner as appointments. A person appointed as a regional counsel may not run for or accept appointment to any state office for 2 years following vacation of office.

History.—s. 3, ch. 85-332; s. 145, ch. 95-147; s. 1, ch. 97-313; s. 84, ch. 2003-399; s. 1, ch. 2004-240; ss. 63, 76, ch. 2004-269; s. 3, ch. 2013-216.



27.702 - Duties of the capital collateral regional counsel; reports.

27.702 Duties of the capital collateral regional counsel; reports.—

(1) The capital collateral regional counsel shall represent each person convicted and sentenced to death in this state for the sole purpose of instituting and prosecuting collateral actions challenging the legality of the judgment and sentence imposed against such person in the state courts, federal courts in this state, the United States Court of Appeals for the Eleventh Circuit, and the United States Supreme Court. The three capital collateral regional counsel’s offices shall function independently and be separate budget entities, and the regional counsel shall be the office heads for all purposes. The Justice Administrative Commission shall provide administrative support and service to the three offices to the extent requested by the regional counsel. The three regional offices shall not be subject to control, supervision, or direction by the Justice Administrative Commission in any manner, including, but not limited to, personnel, purchasing, transactions involving real or personal property, and budgetary matters.

(2) The capital collateral regional counsel shall represent persons convicted and sentenced to death within the region in collateral postconviction proceedings, unless a court appoints or permits other counsel to appear as counsel of record.

(3)(a) The capital collateral regional counsel shall file motions seeking compensation for representation and reimbursement for expenses pursuant to 18 U.S.C. s. 3006A when providing representation to indigent persons in the federal courts, and shall deposit all such payments received into the Capital Collateral Regional Counsel Trust Fund.

(b) The court having jurisdiction over any nonindigent or indigent-but-able-to-contribute defendant who has been receiving the services of the capital collateral regional counsel may assess attorney’s fees and costs against the defendant at any stage in the proceedings as the court may deem appropriate. The determination of indigence of any defendant shall be made pursuant to s. 27.52. Liability for the costs of such representation may be imposed in the form of a lien against the property of the nonindigent or indigent-but-able-to-contribute defendant, which lien shall be enforceable as provided in s. 27.561 or s. 938.29.

(4)(a) The capital collateral regional counsel or private counsel shall give written notification of each pleading filed by that office and the name of the person filing the pleading to the trial court assigned to the case.

(b) Each capital collateral regional counsel shall provide a quarterly report to the President of the Senate and the Speaker of the House of Representatives which details the number of hours worked by investigators and legal counsel per case and the amounts per case expended during the preceding quarter in investigating and litigating capital collateral cases.

History.—s. 3, ch. 85-332; s. 3, ch. 92-300; s. 146, ch. 95-147; s. 2, ch. 96-290; s. 2, ch. 97-313; s. 2, ch. 98-197; s. 2, ch. 98-198; s. 12, ch. 99-2; s. 1, ch. 99-221; s. 2, ch. 2000-3; ss. 89, 90, ch. 2003-399; s. 24, ch. 2003-402; s. 4, ch. 2004-240; s. 2, ch. 2004-251; ss. 68, 69, 76, ch. 2004-269; s. 2, ch. 2009-62; s. 3, ch. 2011-131; s. 4, ch. 2013-216.



27.703 - Conflict of interest and substitute counsel.

27.703 Conflict of interest and substitute counsel.—

(1) The capital collateral regional counsel shall not accept an appointment or take any other action that will create an actual conflict of interest. If, at any time during the representation of a person, the capital collateral regional counsel alleges that the continued representation of that person creates an actual conflict of interest, the sentencing court shall, upon determining that an actual conflict exists, designate another regional counsel. If the replacement regional counsel alleges that an actual conflict of interest exists, the sentencing court shall, upon determining that an actual conflict exists, appoint one or more members of The Florida Bar who meet the requirements of s. 27.704(2) and who are not disqualified pursuant to s. 27.7045 to represent the person. An actual conflict of interest exists when an attorney actively represents conflicting interests. A possible, speculative, or merely hypothetical conflict is insufficient to support an allegation that an actual conflict of interest exists.

(2) Appointed counsel shall be paid from funds appropriated to the Chief Financial Officer. The hourly rate may not exceed $100. However, all appointments of private counsel under this section shall be in accordance with ss. 27.710 and 27.711.

(3) Capital collateral regional counsel appointed pursuant to this section must have participated in at least five felony jury trials, five felony appeals, or five capital postconviction evidentiary hearings, or any combination of at least five of such proceedings, and must not be disqualified pursuant to s. 27.7045.

History.—s. 3, ch. 85-332; s. 147, ch. 95-147; s. 3, ch. 96-290; s. 3, ch. 97-313; s. 2, ch. 99-221; s. 13, ch. 2000-3; s. 86, ch. 2003-261; s. 5, ch. 2013-216.



27.704 - Appointment of assistants and other staff.

27.704 Appointment of assistants and other staff.—Each capital collateral regional counsel may:

(1) Appoint, employ, and establish, in such numbers as he or she determines, full-time or part-time assistant counsel, investigators, and other clerical and support personnel who shall be paid from funds appropriated for that purpose. A full-time assistant capital collateral counsel must not be disqualified pursuant to s. 27.7045; must be a member in good standing of The Florida Bar, with not less than 3 years’ experience in the practice of criminal law; and, prior to employment, must have participated in at least five felony jury trials, five felony appeals, or five capital postconviction evidentiary hearings or any combination of at least five of such proceedings. Law school graduates who do not have the qualifications of a full-time assistant capital collateral counsel may be employed as members of the legal staff but may not be designated as sole counsel for any person.

(2) Contract with private counsel who are members in good standing of The Florida Bar or with public defenders for the purpose of providing prompt and cost-effective representation for individuals who are sentenced to death in this state. A private counsel or public defender under contract with the regional counsel must not be disqualified pursuant to s. 27.7045; must have at least 3 years’ experience in the practice of criminal law; and, prior to the contract, must have participated in at least two capital trials or capital sentencing proceedings, five felony appeals, or five capital postconviction evidentiary hearings, or any combination of at least five of such proceedings.

(3) Appoint pro bono assistant counsel, who must be members in good standing of The Florida Bar, and who shall serve without compensation at the discretion of the capital collateral regional counsel.

History.—s. 3, ch. 85-332; s. 148, ch. 95-147; s. 4, ch. 97-313; s. 6, ch. 2013-216.



27.7045 - Capital case proceedings; constitutionally deficient representation.

27.7045 Capital case proceedings; constitutionally deficient representation.—Notwithstanding any other provision of law, an attorney employed by the state or appointed pursuant to s. 27.711 may not represent a person charged with a capital offense at trial or on direct appeal or a person sentenced to death in a postconviction proceeding if, in two separate instances, a court, in a capital postconviction proceeding, determined that such attorney provided constitutionally deficient representation and relief was granted as a result. This prohibition on representation shall be for a period of 5 years, which commences at the time relief is granted after the highest court having jurisdiction to review the deficient representation determination has issued its final order affirming the second such determination.

History.—s. 7, ch. 2013-216; s. 1, ch. 2016-10.



27.705 - Salaries of capital collateral regional counsel and assistant capital collateral counsel.

27.705 Salaries of capital collateral regional counsel and assistant capital collateral counsel.—

(1) Each capital collateral regional counsel shall be paid a salary by the state, which shall be as provided in the General Appropriations Act and shall be paid in equal monthly installments.

(2) Full-time assistant capital collateral counsel shall be compensated in an amount set by the capital collateral regional counsel, which may not exceed 100 percent of the salary of the capital collateral regional counsel and shall be paid from funds appropriated for that purpose.

(3) All payments of the salary of each of the capital collateral regional counsel and employees of his or her office, and payments for other necessary expenses of office from state funds appropriated therefor, are for a valid public purpose. Travel expenses for official business within and outside the state shall be paid in accordance with s. 112.061. For purposes of s. 112.061 only, part-time assistant capital collateral counsel shall be considered employees of the regional office of capital collateral counsel.

(4) Each capital collateral regional counsel shall develop a classification and pay plan to be submitted on or before January 1 of each year to the Justice Administrative Commission, the office of the President of the Senate, and the office of the Speaker of the House of Representatives. Such plan shall be developed in accordance with policies and procedures of the Executive Office of the Governor established pursuant to s. 216.181.

History.—s. 3, ch. 85-332; s. 4, ch. 87-85; s. 149, ch. 95-147; s. 5, ch. 97-313.



27.706 - Private practice of law prohibited.

27.706 Private practice of law prohibited.—Each capital collateral regional counsel and all full-time assistants appointed by him or her shall serve on a full-time basis and may not engage in the private practice of law.

History.—s. 3, ch. 85-332; s. 150, ch. 95-147; s. 6, ch. 97-313.



27.707 - Investigators; service of process.

27.707 Investigators; service of process.—Each investigator employed by the capital collateral regional counsel has full authority to serve any subpoena or court order issued by any court or judge in any case for which the office has responsibility for providing representation.

History.—s. 3, ch. 85-332; s. 7, ch. 97-313.



27.708 - Access to prisoners; compliance with the Florida Rules of Criminal Procedure; records requests.

27.708 Access to prisoners; compliance with the Florida Rules of Criminal Procedure; records requests.—

(1) Each capital collateral regional counsel and his or her assistants may inquire of all persons sentenced to death who are incarcerated and tender them advice and counsel at any reasonable time, but this section does not apply with respect to persons who are represented by other counsel.

(2) The capital collateral regional counsel and contracted private counsel must timely comply with all provisions of the Florida Rules of Criminal Procedure governing collateral review of capital cases.

(3) Except as provided in s. 27.7081, the capital collateral regional counsel or contracted private counsel shall not make any public records request on behalf of his or her client.

History.—s. 3, ch. 85-332; s. 151, ch. 95-147; s. 8, ch. 97-313; s. 3, ch. 98-198; s. 40, ch. 2005-251.



27.7081 - Capital postconviction public records production.

27.7081 Capital postconviction public records production.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Agency” has the same meaning as provided in s. 119.011.

(b) “Collateral counsel” means a capital collateral regional counsel from one of the three regions in Florida, a private attorney who has been appointed to represent a capital defendant for postconviction litigation, or a private attorney who has been hired by the capital defendant or who has agreed to work pro bono for a capital defendant for postconviction litigation.

(c) “Public records” has the same meaning as provided in s. 119.011.

(d) “Trial court” means:

1. The judge who entered the judgment and imposed the sentence of death; or

2. If a motion for postconviction relief in a capital case has been filed and a different judge has already been assigned to that motion, the judge who is assigned to rule on that motion.

(2) APPLICABILITY AND SCOPE.—This section only applies to the production of public records for capital postconviction defendants and does not change or alter the time periods specified in Rule 3.851, Florida Rules of Criminal Procedure. Furthermore, this section does not affect, expand, or limit the production of public records for any purpose other than use in a proceeding held pursuant to Rule 3.850 or Rule 3.851, Florida Rules of Criminal Procedure. This section shall not be a basis for renewing public records requests that have been initiated previously or for relitigating issues pertaining to production of public records upon which a court has ruled before July 1, 2013. Public records requests made in postconviction proceedings in capital cases in which the conviction and sentence of death have been affirmed on direct appeal before July 1, 2013, shall be governed by the rules and laws in effect immediately before July 1, 2013.

(3) RECORDS REPOSITORY.—The Secretary of State shall establish and maintain a records repository to archive capital postconviction public records as provided for in this section.

(4) FILING AND SERVICE.—

(a) The original of all notices, requests, or objections filed under this section must be filed with the clerk of the trial court. Copies must be served on the trial court, the Attorney General, the state attorney, collateral counsel, and any affected person or agency, unless otherwise required by this section.

(b) Service shall be made pursuant to Rule 3.030, Florida Rules of Criminal Procedure.

(c) In all instances requiring written notification or request, the party who has the obligation of providing a notification or request shall provide proof of receipt.

(d) Persons and agencies receiving postconviction public records notifications or requests pursuant to this section are not required to furnish records filed in a trial court before the receipt of the notice.

(5) ACTION UPON ISSUANCE OF THE MANDATE ON DIRECT APPEAL.—

(a) Within 15 days after receiving written notification of the Florida Supreme Court’s mandate affirming the sentence of death, the Attorney General shall file with the trial court a written notice of the mandate and serve a copy of the notice upon the state attorney who prosecuted the case, the Department of Corrections, and the defendant’s trial counsel. The notice to the state attorney shall direct the state attorney to submit public records to the records repository within 90 days after receipt of written notification and to notify each law enforcement agency involved in the investigation of the capital offense to submit public records to the records repository within 90 days after receipt of written notification. The notice to the Department of Corrections shall direct the department to submit public records to the records repository within 90 days after receipt of written notification.

(b) Within 90 days after receiving written notification of issuance of the Florida Supreme Court’s mandate affirming a death sentence, the state attorney shall provide written notification to the Attorney General of the name and address of an additional person or agency that has public records pertinent to the case.

(c) Within 90 days after receiving written notification of issuance of the Florida Supreme Court’s mandate affirming a death sentence, the defendant’s trial counsel shall provide written notification to the Attorney General of the name and address of a person or agency with information pertinent to the case which has not previously been provided to collateral counsel.

(d) Within 15 days after receiving written notification of any additional person or agency pursuant to paragraph (b) or paragraph (c), the Attorney General shall notify all persons or agencies identified pursuant to paragraph (b) or paragraph (c) that these persons or agencies are required by law to copy, index, and deliver to the records repository all public records pertaining to the case that are in their possession. The person or agency shall bear the costs related to copying, indexing, and delivering the records.

(6) ACTION UPON RECEIPT OF NOTICE OF MANDATE.—

(a) Within 15 days after receipt of a written notice of the mandate from the Attorney General, the state attorney shall provide written notification to each law enforcement agency involved in the specific case to submit public records to the records repository within 90 days after receipt of written notification. A copy of the notice shall be served upon the defendant’s trial counsel.

(b) Within 90 days after receipt of a written notice of the mandate from the Attorney General, the state attorney shall copy, index, and deliver to the records repository all public records that were produced in the state attorney’s investigation or prosecution of the case. The state attorney shall bear the costs. The state attorney shall also provide written notification to the Attorney General of compliance with this section, including certifying that, to the best of the state attorney’s knowledge or belief, all public records in the state attorney’s possession have been copied, indexed, and delivered to the records repository as required by this section.

(c) Within 90 days after receipt of written notification of the mandate from the Attorney General, the Department of Corrections shall, at its own expense, copy, index, and deliver to the records repository all public records determined by the department to be relevant to the subject matter of a proceeding under Rule 3.851, Florida Rules of Criminal Procedure, unless such copying, indexing, and delivering would be unduly burdensome. The Secretary of Corrections shall provide written notification to the Attorney General of compliance with this paragraph certifying that, to the best of the Secretary of Corrections’ knowledge or belief, all such public records in the possession of the Secretary of Corrections have been copied, indexed, and delivered to the records repository.

(d) Within 90 days after receipt of written notification of the mandate from the state attorney, a law enforcement agency shall, at its own expense, copy, index, and deliver to the records repository all public records that were produced in the investigation or prosecution of the case. The chief law enforcement officer of each law enforcement agency shall provide written notification to the Attorney General of compliance with this paragraph including certifying that, to the best of the chief law enforcement officer’s knowledge or belief, all such public records in possession of the agency or in possession of an employee of the agency have been copied, indexed, and delivered to the records repository.

(e) Within 90 days after receipt of written notification of the mandate from the Attorney General, each additional person or agency identified pursuant to paragraph (5)(b) or paragraph (5)(c) shall copy, index, and deliver to the records repository all public records which were produced during the prosecution of the case. The person or agency shall bear the costs. The person or agency shall provide written notification to the Attorney General of compliance with this paragraph and shall certify, to the best of the person or agency’s knowledge and belief, all such public records in the possession of the person or agency have been copied, indexed, and delivered to the records repository.

(7) EXEMPT OR CONFIDENTIAL PUBLIC RECORDS.—

(a) Public records delivered to the records repository pursuant to this section that are confidential or exempt from the requirements of s. 119.07(1) or s. 24(a), Art. I of the State Constitution, must be separately contained, without being redacted, and sealed. The outside of the container must clearly identify that the public record is confidential or exempt and that the seal may not be broken without an order of the trial court. The outside of the container must identify the nature of the public records and the legal basis for the exemption.

(b) Upon the entry of an appropriate court order, sealed containers subject to an inspection by the trial court shall be shipped to the clerk of court. The containers may be opened only for inspection by the trial court. The moving party shall bear all costs associated with the transportation and inspection of such records by the trial court.

(8) DEMAND FOR ADDITIONAL PUBLIC RECORDS.—

(a) Within 240 days after collateral counsel is appointed, retained, or appears pro bono, such counsel shall send a written demand for additional public records to each person or agency submitting public records or identified as having information pertinent to the case under subsection (5).

(b) Within 90 days after receipt of the written demand, each person or agency notified under this subsection shall deliver to the records repository additional public records in the possession of the person or agency that pertain to the case and shall certify to the best of the person or agency’s knowledge and belief that all additional public records have been delivered to the records repository or, if no additional public records are found, shall recertify that the public records previously delivered are complete.

(c) Within 60 days after receipt of the written demand, a person or agency may file with the trial court an objection to the written demand described in paragraph (a). The trial court may order a person or agency to produce additional public records if the court determines that:

1. Collateral counsel has made a timely and diligent search as provided in this section.

2. Collateral counsel’s written demand identifies, with specificity, those additional public records that are not at the records repository.

3. The additional public records sought are relevant to the subject matter of a postconviction proceeding under Rule 3.851, Florida Rules of Criminal Procedure, or appear reasonably calculated to lead to the discovery of admissible evidence.

4. The additional public records request is not overly broad or unduly burdensome.

(9) LIMITATION ON POSTPRODUCTION REQUEST FOR ADDITIONAL RECORDS.—

(a) In order to obtain public records in addition to those provided under subsections (6), (7), and (8), collateral counsel must file an affidavit in the trial court which:

1. Attests that collateral counsel has made a timely and diligent search of the records repository.

2. Identifies with specificity those public records not at the records repository.

3. Establishes that the additional public records are either relevant to the subject matter of the postconviction proceeding or are reasonably calculated to lead to the discovery of admissible evidence.

4. Must be served in accordance with subsection (4).

(b) The trial court may order a person or agency to produce additional public records only upon finding that:

1. Collateral counsel has made a timely and diligent search of the records repository.

2. Collateral counsel’s affidavit identifies with specificity those additional public records that are not at the records repository.

3. The additional public records sought are either relevant to the subject matter of a capital postconviction proceeding or appear reasonably calculated to lead to the discovery of admissible evidence.

4. The additional records request is not overly broad or unduly burdensome.

(10) COPYING RECORDS.— The Secretary of State shall provide the personnel, supplies, and any necessary equipment to copy records held at the records repository.

(11) AUTHORITY OF THE COURT.—In proceedings under this section the trial court may:

(a) Compel or deny disclosure of records.

(b) Conduct an inspection in camera.

(c) Extend the time periods in this section upon a showing of good cause.

(d) Impose sanctions upon a party, person, or agency affected by this section, including initiating contempt proceedings, taxing expenses, extending time periods, ordering facts to be established, and granting other relief.

(e) Resolve a dispute arising under this section unless jurisdiction is in an appellate court.

(12) SCOPE OF PRODUCTION AND RESOLUTION OF PRODUCTION ISSUES.—

(a) Unless otherwise limited, the scope of production under any part of this section shall be that the public records sought are not privileged or immune from production and are either relevant to the subject matter of a postconviction proceeding under Rule 3.851, Florida Rules of Criminal Procedure, or are reasonably calculated to lead to the discovery of admissible evidence.

(b) Counsel for a party objecting or moving to compel production of public records pursuant to this section must file a copy of the objection or motion directly with the trial court.

(c) The trial court may order mediation for a controversy as to public records production pursuant to this section in accord with Rules 1.700, 1.710, 1.720, and 1.730, Florida Rules of Civil Procedure, or the trial court may refer such controversy to a magistrate in accord with Rule 1.490, Florida Rules of Civil Procedure.

(13) DESTRUCTION OF RECORDS.—Sixty days after a capital sentence is carried out, after a defendant is released from incarceration after the granting of a pardon or reversal of the sentence, or after a defendant has been resentenced to a term of years, the Attorney General shall provide written notification of this occurrence to the Secretary of State. After the expiration of the 60 days, the Secretary of State may destroy the copies of the records held by the records repository that pertain to that case, unless an objection to the destruction is filed in the trial court and served upon the Secretary of State. If no objection is served within the 60-day period, the records may then be destroyed. If an objection is served, the records shall not be destroyed until a final disposition of the objection.

History.—s. 1, ch. 98-198; s. 3, ch. 2000-3; s. 39, ch. 2005-251; s. 8, ch. 2013-216; s. 5, ch. 2014-17.

Note.—Former s. 119.19.



27.7091 - Legislative recommendations to Supreme Court; postconviction proceedings; pro bono service credit.

27.7091 Legislative recommendations to Supreme Court; postconviction proceedings; pro bono service credit.—In the interest of promoting justice and integrity with respect to capital collateral representation, the Legislature recommends that the Supreme Court:

(1) Adopt by rule the provisions of s. 924.055, which limit the time for postconviction proceedings in capital cases.

(2) Award pro bono service credit for time spent by an attorney in providing legal representation to an individual sentenced to death in this state, regardless of whether the attorney receives compensation for such representation.

History.—s. 12, ch. 97-313.



27.710 - Registry of attorneys applying to represent persons in postconviction capital collateral proceedings; certification of minimum requirements; appointment by trial court.

27.710 Registry of attorneys applying to represent persons in postconviction capital collateral proceedings; certification of minimum requirements; appointment by trial court.—

(1) The executive director of the Justice Administrative Commission shall compile and maintain a statewide registry of attorneys in private practice who have certified that they meet the minimum requirements of s. 27.704(2), who are available for appointment by the court under this section to represent persons convicted and sentenced to death in this state in postconviction collateral proceedings, and who have attended within the last year a continuing legal education program of at least 10 hours’ duration devoted specifically to the defense of capital cases, if available. Continuing legal education programs meeting the requirements of this rule offered by The Florida Bar or another recognized provider and approved for continuing legal education credit by The Florida Bar shall satisfy this requirement. The failure to comply with this requirement may be cause for removal from the list until the requirement is fulfilled. To ensure that sufficient attorneys are available for appointment by the court, when the number of attorneys on the registry falls below 50, the executive director shall notify the chief judge of each circuit by letter and request the chief judge to promptly submit the names of at least three private attorneys who regularly practice criminal law in that circuit and who appear to meet the minimum requirements to represent persons in postconviction capital collateral proceedings. The executive director shall send an application to each attorney identified by the chief judge so that the attorney may register for appointment as counsel in postconviction capital collateral proceedings. As necessary, the executive director may also advertise in legal publications and other appropriate media for qualified attorneys interested in registering for appointment as counsel in postconviction capital collateral proceedings. Not later than September 1 of each year, and as necessary thereafter, the executive director shall provide to the Chief Justice of the Supreme Court, the chief judge and state attorney in each judicial circuit, and the Attorney General a current copy of its registry of attorneys who are available for appointment as counsel in postconviction capital collateral proceedings. The registry must be indexed by judicial circuit and must contain the requisite information submitted by the applicants in accordance with this section.

(2) To be eligible for court appointment as counsel in postconviction capital collateral proceedings, an attorney must certify on an application provided by the executive director that he or she satisfies the minimum requirements for private counsel set forth in s. 27.704(2).

(3) An attorney who applies for registration and court appointment as counsel in postconviction capital collateral proceedings must certify that he or she is counsel of record in not more than nine such proceedings and, if appointed to represent a person in postconviction capital collateral proceedings, shall continue such representation under the terms and conditions set forth in s. 27.711 until the sentence is reversed, reduced, or carried out or unless permitted to withdraw from representation by the trial court. The court may not permit an attorney to withdraw from representation without a finding of sufficient good cause. The court may impose appropriate sanctions if it finds that an attorney has shown bad faith with respect to continuing to represent a defendant in a postconviction capital collateral proceeding. This section does not preclude the court from reassigning a case to a capital collateral regional counsel following discontinuation of representation if a conflict of interest no longer exists with respect to the case.

(4) Each private attorney who is appointed by the court to represent a capital defendant must enter into a contract with the Justice Administrative Commission. If the appointed attorney fails to execute the contract within 30 days after the date the contract is mailed to the attorney, the executive director shall notify the trial court. The Justice Administrative Commission shall function as contract manager and enforce performance of the terms and conditions of the contract. The Justice Administrative Commission shall approve uniform contract forms for use in procuring the services of private court-appointed counsel and uniform procedures and forms for use by a court-appointed attorney in support of billing for attorney fees, costs, and related expenses to demonstrate attorney completion of specified duties. By signing such contract, the attorney certifies that he or she intends to continue the representation under the terms and conditions set forth in the contract until the sentence is reversed, reduced, or carried out or until released by order of the trial court.

(5)(a) Upon the motion of the capital collateral regional counsel to withdraw pursuant to s. 924.056(1)(a); or

(b) Upon notification by the state attorney or the Attorney General that:

1. Thirty days have elapsed since appointment of the capital collateral regional counsel and no entry of appearance has been filed pursuant to s. 924.056; or

2. A person under sentence of death who was previously represented by private counsel is currently unrepresented in a postconviction capital collateral proceeding,

the executive director shall immediately notify the trial court that imposed the sentence of death that the court must immediately appoint an attorney, selected from the current registry, to represent such person in collateral actions challenging the legality of the judgment and sentence in the appropriate state and federal courts. The court shall have the authority to strike a notice of appearance filed by a Capital Collateral Regional Counsel, if the court finds the notice was not filed in good faith and may so notify the executive director that the client is no longer represented by the Office of Capital Collateral Regional Counsel. In making an assignment, the court shall give priority to attorneys whose experience and abilities in criminal law, especially in capital proceedings, are known by the court to be commensurate with the responsibility of representing a person sentenced to death. The trial court must issue an order of appointment which contains specific findings that the appointed counsel meets the statutory requirements and has the high ethical standards necessary to represent a person sentenced to death.

(6) More than one attorney may not be appointed and compensated at any one time under s. 27.711 to represent a person in postconviction capital collateral proceedings. However, an attorney appointed under this section may designate another attorney to assist him or her if the designated attorney meets the qualifications of this section.

History.—s. 3, ch. 98-197; s. 4, ch. 99-221; s. 11, ch. 2000-3; s. 3, ch. 2002-31; s. 5, ch. 2003-1; s. 87, ch. 2003-261; ss. 63, 64, 82, ch. 2011-47; s. 4, ch. 2011-131; s. 9, ch. 2013-216.



27.711 - Terms and conditions of appointment of attorneys as counsel in postconviction capital collateral proceedings.

27.711 Terms and conditions of appointment of attorneys as counsel in postconviction capital collateral proceedings.—

(1) As used in s. 27.710 and this section, the term:

(a) “Capital defendant” means the person who is represented in postconviction capital collateral proceedings by an attorney appointed under s. 27.710.

(b) “Executive director” means the executive director of the Justice Administrative Commission.

(c) “Postconviction capital collateral proceedings” means one series of collateral litigation of an affirmed conviction and sentence of death, including the proceedings in the trial court that imposed the capital sentence, any appellate review of the sentence by the Supreme Court, any certiorari review of the sentence by the United States Supreme Court, and any authorized federal habeas corpus litigation with respect to the sentence. The term does not include repetitive or successive collateral challenges to a conviction and sentence of death which is affirmed by the Supreme Court and undisturbed by any collateral litigation.

(2) After appointment by the trial court under s. 27.710, the attorney must immediately file a notice of appearance with the trial court indicating acceptance of the appointment to represent the capital defendant throughout all postconviction capital collateral proceedings, including federal habeas corpus proceedings, in accordance with this section or until released by order of the trial court.

(3) An attorney appointed to represent a capital defendant is entitled to payment of the fees set forth in this section only upon full performance by the attorney of the duties specified in this section and approval of payment by the trial court, and the submission of a payment request by the attorney, subject to the availability of sufficient funding specifically appropriated for this purpose. The Justice Administrative Commission shall notify the court if it appears that sufficient funding has not been specifically appropriated for this purpose to pay any fees which may be incurred. The attorney shall maintain appropriate documentation, including a current and detailed hourly accounting of time spent representing the capital defendant. The fee and payment schedule in this section is the exclusive means of compensating a court-appointed attorney who represents a capital defendant. When appropriate, a court-appointed attorney must seek further compensation from the Federal Government, as provided in 18 U.S.C. s. 3006A or other federal law, in habeas corpus litigation in the federal courts.

(4) Upon approval by the trial court, an attorney appointed to represent a capital defendant under s. 27.710 is entitled to payment of the following fees by the Justice Administrative Commission:

(a) Regardless of the stage of postconviction capital collateral proceedings, the attorney is entitled to $100 per hour, up to a maximum of $2,500, after accepting appointment and filing a notice of appearance.

(b) The attorney is entitled to $100 per hour, up to a maximum of $20,000, after timely filing in the trial court the capital defendant’s complete original motion for postconviction relief under the Florida Rules of Criminal Procedure. The motion must raise all issues to be addressed by the trial court. However, an attorney is entitled to fees under this paragraph if the court schedules a hearing on a matter that makes the filing of the original motion for postconviction relief unnecessary or if the court otherwise disposes of the case.

(c) The attorney is entitled to $100 per hour, up to a maximum of $20,000, after the trial court issues a final order granting or denying the capital defendant’s motion for postconviction relief.

(d) The attorney is entitled to $100 per hour, up to a maximum of $20,000, after timely filing in the Supreme Court the capital defendant’s brief or briefs that address the trial court’s final order granting or denying the capital defendant’s motion for postconviction relief and the state petition for writ of habeas corpus.

(e) The attorney is entitled to $100 per hour, up to a maximum of $10,000, after the trial court issues an order, pursuant to a remand from the Supreme Court, which directs the trial court to hold further proceedings on the capital defendant’s motion for postconviction relief.

(f) The attorney is entitled to $100 per hour, up to a maximum of $4,000, after the appeal of the trial court’s denial of the capital defendant’s motion for postconviction relief and the capital defendant’s state petition for writ of habeas corpus become final in the Supreme Court.

(g) At the conclusion of the capital defendant’s postconviction capital collateral proceedings in state court, the attorney is entitled to $100 per hour, up to a maximum of $2,500, after filing a petition for writ of certiorari in the Supreme Court of the United States.

(h) If, at any time, a death warrant is issued, the attorney is entitled to $100 per hour, up to a maximum of $5,000. This payment shall be full compensation for attorney fees and costs for representing the capital defendant throughout the proceedings before the state courts of Florida.

The hours billed by a contracting attorney under this subsection may include time devoted to representation of the defendant by another attorney who is qualified under s. 27.710 and who has been designated by the contracting attorney to assist him or her.

(5) An attorney who represents a capital defendant may use the services of one or more investigators to assist in representing a capital defendant. Upon approval by the trial court, the attorney is entitled to payment from the Justice Administrative Commission of $40 per hour, up to a maximum of $15,000, for the purpose of paying for investigative services.

(6) An attorney who represents a capital defendant is entitled to a maximum of $15,000 for miscellaneous expenses, such as the costs of preparing transcripts, compensating expert witnesses, and copying documents. Upon approval by the trial court, the attorney is entitled to payment by the Justice Administrative Commission of up to $15,000 for miscellaneous expenses, except that, if the trial court finds that extraordinary circumstances exist, the attorney is entitled to payment in excess of $15,000.

(7) An attorney who is actively representing a capital defendant is entitled to a maximum of $500 per fiscal year for tuition and expenses for continuing legal education that pertains to the representation of capital defendants. Upon approval by the trial court, the attorney is entitled to payment by the Justice Administrative Commission for expenses for such tuition and continuing legal education.

(8) By accepting court appointment under s. 27.710 to represent a capital defendant, the attorney agrees to continue such representation under the terms and conditions set forth in this section until the capital defendant’s sentence is reversed, reduced, or carried out, and the attorney is permitted to withdraw from such representation by a court of competent jurisdiction. However, if an attorney is permitted to withdraw or is otherwise removed from representation prior to full performance of the duties specified in this section, the trial court shall approve payment of fees and costs for work performed, which may not exceed the amounts specified in this section. An attorney who withdraws or is removed from representation shall deliver all files, notes, documents, and research to the successor attorney within 15 days after notice from the successor attorney. The successor attorney shall bear the cost of transmitting the files, notes, documents, and research.

(9) An attorney may not represent more than ten defendants in capital postconviction litigation at any one time.

(10) This section does not authorize an attorney who represents a capital defendant to file repetitive or frivolous pleadings that are not supported by law or by the facts of the case. An action taken by an attorney who represents a capital defendant in postconviction capital collateral proceedings may not be the basis for a claim of ineffective assistance of counsel.

(11) An attorney appointed under s. 27.710 to represent a capital defendant may not represent the capital defendant during a retrial, a resentencing proceeding, a proceeding commenced under chapter 940, a proceeding challenging a conviction or sentence other than the conviction and sentence of death for which the appointment was made, or any civil litigation other than habeas corpus proceedings.

(12) The court shall monitor the performance of assigned counsel to ensure that the capital defendant is receiving quality representation. The court shall also receive and evaluate allegations that are made regarding the performance of assigned counsel. The Justice Administrative Commission, the Department of Legal Affairs, or any interested person may advise the court of any circumstance that could affect the quality of representation, including, but not limited to, false or fraudulent billing, misconduct, failure to meet continuing legal education requirements, solicitation to receive compensation from the capital defendant, or failure to file appropriate motions in a timely manner.

(13) Before the filing of a motion for order approving payment of attorney fees, costs, or related expenses, the assigned counsel shall deliver a copy of his intended billing, together with supporting affidavits and all other necessary documentation, to the Justice Administrative Commission. The Justice Administrative Commission shall review the intended billing for completeness and compliance with contractual and statutory requirements. If the Justice Administrative Commission objects to any portion of the proposed billing, the objection and reasons therefor shall be communicated to the assigned counsel. The assigned counsel may thereafter file his or her motion for order approving payment of attorney fees, costs, or related expenses together with supporting affidavits and all other necessary documentation. The motion must specify whether the Justice Administrative Commission objects to any portion of the billing or the sufficiency of documentation and, if so, the reason therefor. A copy of the motions and attachments shall be served on the Justice Administrative Commission at least 5 business days before the date of a hearing. The Justice Administrative Commission has standing to appear before the court to contest any motion for an order approving payment of attorney fees, costs, or related expenses and may participate in a hearing on the motion by use of telephonic or other communication equipment. The fact that the Justice Administrative Commission has not objected to any portion of the billing or to the sufficiency of the documentation is not binding on the court, which retains primary authority and responsibility for determining the reasonableness of all billings for fees, costs, and related expenses, subject to statutory limitations.

History.—s. 4, ch. 98-197; s. 5, ch. 99-221; s. 16, ch. 2000-3; s. 4, ch. 2002-31; s. 88, ch. 2003-261; ss. 87, 88, ch. 2003-399; s. 3, ch. 2004-240; ss. 66, 67, 76, ch. 2004-269; s. 5, ch. 2011-131; s. 10, ch. 2013-216.



27.715 - Capital Collateral Regional Counsel Trust Fund.

27.715 Capital Collateral Regional Counsel Trust Fund.—The Capital Collateral Regional Counsel Trust Fund is created within the Justice Administrative Commission. Moneys credited to the trust fund shall be used for the purpose of funding the activities of the capital collateral regional counsel.

History.—s. 1, ch. 2009-62; s. 2, ch. 2013-12.









Chapter 28 - CLERKS OF THE CIRCUIT COURTS

28.001 - Definitions.

28.001 Definitions.—As used in this chapter:

(1) “Official records” means each instrument that the clerk of the circuit court is required or authorized to record in one general series called “Official Records” as provided for in s. 28.222.

(2) “Public records” has the same meaning as in s. 119.011 and includes each official record.

History.—s. 1, ch. 94-348; s. 1, ch. 99-259.



28.01 - Bond of circuit court clerks; small counties.

28.01 Bond of circuit court clerks; small counties.—In each county of the state having a population of 150,000 or less according to the last state census, the clerk of the circuit court shall give bond as required by the board of county commissioners of the county, to be filed with the clerk of the circuit court and be conditioned upon the faithful discharge of the duties of office.

History.—ss. 1, 3, ch. 3724, 1887; RS 1381; GS 1821; RGS 3066; CGL 4847; s. 1, ch. 17754, 1937; s. 1, ch. 20719, 1941; ss. 10, 12, 35, ch. 69-106; s. 152, ch. 95-147; s. 12, ch. 95-312; s. 7, ch. 98-34.



28.02 - Bond of circuit court clerks; large counties.

28.02 Bond of circuit court clerks; large counties.—In each county of the state having a population in excess of 150,000 according to the last state census, the clerk of the circuit court shall give bond as required by the board of county commissioners of the county, to be filed with the clerk of the circuit court and be conditioned upon the faithful discharge of the duties of office.

History.—ss. 1, 3, ch. 3724, 1887; RS 1381; GS 1821; RGS 3066; CGL 4847; s. 1, ch. 17754, 1937; s. 1, ch. 20719, 1941; ss. 10, 12, 35, ch. 69-106; s. 153, ch. 95-147; s. 13, ch. 95-312; s. 8, ch. 98-34.



28.03 - Obligation of sureties.

28.03 Obligation of sureties.—Each surety upon such bond may bind himself or herself for a specified sum, but the aggregate amount for which the sureties shall bind themselves shall not be less than the penalty of the bond.

History.—s. 9, ch. 3724, 1887; RS 934; GS 1822; RGS 3067; CGL 4848; s. 2, ch. 17754, 1937; s. 1, ch. 20719, 1941; s. 154, ch. 95-147.



28.04 - Justification of sureties.

28.04 Justification of sureties.—Each surety upon such bond shall make affidavit that the surety is a resident of the county for which the clerk is to be commissioned, and that he or she has sufficient visible property therein unencumbered and not exempt from sale under legal process to make good his or her bond.

History.—s. 10, ch. 3724, 1887; RS 935; GS 1823; RGS 3068; CGL 4849; s. 3, ch. 17754, 1937; s. 1, ch. 20719, 1941; s. 155, ch. 95-147.



28.05 - Surety companies.

28.05 Surety companies.—The provisions of ss. 28.01-28.04 as to number of sureties, affidavits of residence and justification of same, shall not apply to solvent surety companies authorized to do business and execute bonds in this state.

History.—GS 1824; RGS 3069; CGL 4850; s. 4, ch. 17754, 1937; s. 1, ch. 20719, 1941.



28.06 - Power of clerk to appoint deputies.

28.06 Power of clerk to appoint deputies.—The clerk of the circuit court may appoint a deputy or deputies, for whose acts the clerk shall be liable, and the said deputies shall have and exercise each and every power of whatsoever nature and kind as the clerk may exercise, excepting the power to appoint a deputy or deputies.

History.—s. 1, Feb. 12, 1834; s. 1, ch. 254, 1849; RS 1384; GS 1825; RGS 3070; CGL 4851; s. 1, ch. 21956, 1943; s. 156, ch. 95-147.



28.07 - Place of office.

28.07 Place of office.—The clerk of the circuit court shall keep his or her office at the county seat. If the clerk finds a need for branch offices, they may be located in the county at places other than the county seat. Instruments presented for recording in the Official Records may be accepted and filed for that purpose at any branch office designated by the governing body of the county for the recording of instruments pursuant to s. 1, Art. VIII of the State Constitution. One or more deputy clerks authorized to issue process may be employed for such branch offices. The Official Records of the county must be kept at the county seat. Other records and books must be kept within the county but need not be kept at the county seat.

History.—s. 3, Feb. 12, 1834; RS 1385; GS 1826; RGS 3071; CGL 4852; s. 1, ch. 57-281; s. 1, ch. 87-190; ss. 2, 10, ch. 94-348; s. 2, ch. 99-259.



28.071 - Clerk’s seal.

28.071 Clerk’s seal.—Each clerk shall provide a seal which shall have inscribed thereon substantially the words:

“Circuit Court”

“Clerk,” “(Name of county)”

which shall be the official seal of the clerk of the circuit court in that county for authentication of all documents or instruments. It may be an imprint or impression type seal and shall be registered with the Department of State.

History.—s. 1, ch. 70-134; s. 1, ch. 70-439.



28.09 - Clerk ad interim.

28.09 Clerk ad interim.—In the case of vacancy occurring in the office of a clerk of the circuit court by death, resignation, or other cause, the judge of that court shall appoint a clerk ad interim, who shall assume all the responsibilities, perform all the duties, and receive the same compensation for the time being as if he or she had been duly appointed to fill the office; and the clerk shall give such bond and security for the faithful performance of duties as required by the board of county commissioners.

History.—s. 1, ch. 722, 1855; RS 1393; GS 1838; RGS 3083; CGL 4866; s. 157, ch. 95-147; s. 9, ch. 98-34.



28.101 - Petitions and records of dissolution of marriage; additional charges.

28.101 Petitions and records of dissolution of marriage; additional charges.—

(1) When a party petitions for a dissolution of marriage, in addition to the filing charges in s. 28.241, the clerk shall collect and receive:

(a) A charge of $5. On a monthly basis, the clerk shall transfer the moneys collected pursuant to this paragraph to the Department of Revenue for deposit in the Child Welfare Training Trust Fund created in s. 402.40.

(b) A charge of $5. On a monthly basis, the clerk shall transfer the moneys collected pursuant to this paragraph to the Department of Revenue for deposit in the Displaced Homemaker Trust Fund created in s. 446.50. If a petitioner does not have sufficient funds with which to pay this fee and signs an affidavit so stating, all or a portion of the fee shall be waived subject to a subsequent order of the court relative to the payment of the fee.

(c) A charge of $55. On a monthly basis, the clerk shall transfer the moneys collected pursuant to this paragraph to the Department of Revenue for deposit in the Domestic Violence Trust Fund. Such funds which are generated shall be directed to the Department of Children and Families for the specific purpose of funding domestic violence centers.

(d) A charge of $32.50. On a monthly basis, the clerk shall transfer the moneys collected pursuant to this paragraph as follows:

1. An amount of $7.50 to the Department of Revenue for deposit in the Displaced Homemaker Trust Fund.

2. An amount of $25 to the Department of Revenue for deposit in the General Revenue Fund.

(2) Upon receipt of a final judgment of dissolution of marriage for filing, and in addition to the filing charges in s. 28.241, the clerk may collect and receive a service charge of up to $10.50 pursuant to s. 382.023 for the recording and reporting of such final judgment of dissolution of marriage to the Department of Health.

History.—s. 2, ch. 67-520; s. 2, ch. 70-134; s. 1, ch. 70-439; s. 1, ch. 73-300; s. 9, ch. 83-217; s. 103, ch. 86-220; s. 1, ch. 87-145; s. 25, ch. 87-387; s. 7, ch. 88-98; s. 2, ch. 88-181; s. 12, ch. 94-134; s. 12, ch. 94-135; s. 54, ch. 96-418; s. 82, ch. 97-237; s. 14, ch. 98-403; s. 13, ch. 99-2; s. 5, ch. 99-243; s. 4, ch. 2001-122; s. 25, ch. 2003-402; s. 3, ch. 2004-251; s. 14, ch. 2004-265; s. 8, ch. 2014-19.



28.12 - Clerk of the board of county commissioners.

28.12 Clerk of the board of county commissioners.—The clerk of the circuit court shall be clerk and accountant of the board of county commissioners. He or she shall keep the minutes and accounts and perform such other duties as provided by law. The clerk shall have custody of the seal and affix the same to any paper or instrument as required by law.

History.—RS 1392; GS 1836; RGS 3081; CGL 4864; s. 3, ch. 70-134; s. 158, ch. 95-147.



28.13 - Papers and electronic filings.

28.13 Papers and electronic filings.—The clerk of the circuit court must maintain all papers and electronic filings in the clerk’s office with the utmost care and security, storing them with related case files and affixing a stamp, which may be electronic, to each submission indicating the date and time that the submission was filed. The clerk may not permit any attorney or other person to remove filed documents from the control or custody of the clerk without leave of the court, except as otherwise provided by law.

History.—s. 59, Nov. 18, 1828; RS 1389; GS 1830; RGS 3075; CGL 4856; s. 1, ch. 89-297; s. 159, ch. 95-147; s. 1, ch. 2013-109.



28.14 - Records, judgments, orders, and decrees prior to circuit courts.

28.14 Records, judgments, orders, and decrees prior to circuit courts.—All the records, judgments, orders, and decrees of the several circuit courts, in the respective counties, made and entered before July 28th, 1868, shall be taken and held to be the records, judgments, orders, and decrees of the circuit courts as established in said counties July 28th, 1868, and may be amended and enforced according to law and the practice of said courts.

History.—s. 9, ch. 1629, 1869; RS 1402; GS 1853; RGS 3098; CGL 4882.



28.15 - Records from superior courts.

28.15 Records from superior courts.—The files, rolls and books of record of the superior courts of the several districts of the Territory of Florida remaining in the clerk’s offices of the respective counties, so far as the same, by the concurrence of the Congress and the Legislature of this state, may relate to matters of appropriate state authority and jurisdiction, are placed in the custody and under the control of the circuit courts of this state in the respective counties thereof, where the said superior courts were held and the records kept, and shall be deemed, held and taken to be files, rolls and records of the said circuit courts; and the said circuit courts may lawfully have and exercise such judicial cognizance and power over them as the said courts may lawfully have and exercise over their own files, rolls and records.

History.—s. 2, ch. 520, 1853; RS 1403; GS 1854; RGS 3099; CGL 4883.



28.16 - Certain records from prior county courts.

28.16 Certain records from prior county courts.—All the records, judgments and orders in the several county courts, in the respective counties, made and entered prior to May 4th, 1875, where the amount sued upon exceeded the sum of $100, shall be held, deemed and taken to be files, rolls and records of the circuit court and the said circuit court may lawfully have and exercise such cognizance and power over them as said courts may lawfully have and exercise over its own files, rolls and records.

History.—s. 1, ch. 3004, 1877; RS 1404-1406; s. 1, ch. 4725, 1899; GS 1855-1858; RGS 3100-3103; CGL 4884-4887.



28.211 - Clerk to keep docket.

28.211 Clerk to keep docket.—The clerk of the circuit court shall keep a progress docket in which he or she shall note the filing of each pleading, motion, or other paper and any step taken by him or her in connection with each action, appeal, or other proceeding before the court. The clerk may keep separate progress dockets for civil and criminal matters. The clerk shall keep an alphabetical index, direct and inverse, for the docket.

History.—s. 1, ch. 71-4; s. 160, ch. 95-147.



28.212 - Minutes of court proceedings.

28.212 Minutes of court proceedings.—The clerk may keep minutes of court proceedings. The action of the court shall be noted in the minutes, but orders and judgments shall not be recorded in the minutes.

History.—s. 1, ch. 72-320.



28.213 - Disposal of physical evidence filed as exhibits.

28.213 Disposal of physical evidence filed as exhibits.—The clerk of any circuit court or county court may dispose of items of physical evidence which have been held as exhibits in excess of 3 years in cases on which no appeal, or collateral attack, is pending or can be made. Items of evidence having no monetary value which are designated by the clerk for removal shall be disposed of as unusable refuse. Items of evidence having a monetary value which are designated for removal by the clerk shall be sold and the revenue placed in the clerk’s general revenue fund.

History.—s. 1, ch. 72-7; s. 21, ch. 73-333; s. 2, ch. 89-176; s. 26, ch. 2003-402.

Note.—Former s. 43.195.



28.215 - Pro se assistance.

28.215 Pro se assistance.—The clerk of the circuit court shall provide ministerial assistance to pro se litigants. Assistance shall not include the provision of legal advice.

History.—s. 27, ch. 2003-402.



28.222 - Clerk to be county recorder.

28.222 Clerk to be county recorder.—

(1) The clerk of the circuit court shall be the recorder of all instruments that he or she may be required or authorized by law to record in the county where he or she is clerk.

(2) The clerk of the circuit court shall record all instruments in one general series called “Official Records.” He or she shall keep a register in which he or she shall enter at the time of filing the filing number of each instrument filed for record, the date and hour of filing, the kind of instrument, and the names of the parties to the instrument. The clerk shall maintain a general alphabetical index, direct and inverse, of all instruments filed for record. The register of Official Records must be available at each office where official records may be filed.

(3) The clerk of the circuit court shall record the following kinds of instruments presented to him or her for recording, upon payment of the service charges prescribed by law:

(a) Deeds, leases, bills of sale, agreements, mortgages, notices or claims of lien, notices of levy, tax warrants, tax executions, and other instruments relating to the ownership, transfer, or encumbrance of or claims against real or personal property or any interest in it; extensions, assignments, releases, cancellations, or satisfactions of mortgages and liens; and powers of attorney relating to any of the instruments.

(b) Notices of lis pendens, including notices of an action pending in a United States court having jurisdiction in this state.

(c) Judgments, including certified copies of judgments, entered by any court of this state or by a United States court having jurisdiction in this state and assignments, releases, and satisfactions of the judgments.

(d) That portion of a certificate of discharge, separation, or service which indicates the character of discharge, separation, or service of any citizen of this state with respect to the military, air, or naval forces of the United States. Each certificate shall be recorded without cost to the veteran, but the clerk shall receive from the board of county commissioners or other governing body of the county the service charge prescribed by law for the recording.

(e) Notices of liens for taxes payable to the United States and other liens in favor of the United States, and certificates discharging, partially discharging, or releasing the liens, in accordance with the laws of the United States.

(f) Certified copies of petitions, with schedules omitted, commencing proceedings under the 1Bankruptcy Act of the United States, decrees of adjudication in the proceedings, and orders approving the bonds of trustees appointed in the proceedings.

(g) Certified copies of death certificates authorized for issuance by the Department of Health which exclude the information that is confidential under s. 382.008, and certified copies of death certificates issued by another state whether or not they exclude the information described as confidential in s. 382.008.

(h) Any other instruments required or authorized by law to be recorded.

(4) The county recorder shall remove recorded court documents from the Official Records pursuant to a sealing or expunction order.

(5) Any reference in these statutes to the filing of instruments affecting title to real or personal property with the clerk of the circuit court shall mean recording of the instruments.

(6) The clerk of the circuit court may maintain a separate book for maps, plats, and drawings recorded pursuant to chapters 177, 253, and 337.

(7) All instruments recorded in the Official Records shall always be open to the public, under the supervision of the clerk, for the purpose of inspection thereof and of making extracts therefrom; but the clerk shall not be required to perform any service in connection with such inspection or making of extracts without payment of service charges as provided in s. 28.24.

History.—ss. 2, 4, ch. 71-4; s. 24, ch. 81-259; s. 2, ch. 84-114; s. 2, ch. 92-25; s. 1, ch. 93-42; s. 100, ch. 94-119; s. 11, ch. 94-348; s. 1324, ch. 95-147; s. 2, ch. 95-214; s. 83, ch. 97-237; s. 3, ch. 99-259; s. 2, ch. 2013-109.

1Note.—Replaced by the 1978 Bankruptcy Code.



28.22205 - Electronic filing process.

28.22205 Electronic filing process.—Each clerk of court shall implement an electronic filing process. The purpose of the electronic filing process is to reduce judicial costs in the office of the clerk and the judiciary, increase timeliness in the processing of cases, and provide the judiciary with case-related information to allow for improved judicial case management. The Legislature requests that, no later than July 1, 2009, the Supreme Court set statewide standards for electronic filing to be used by the clerks of court to implement electronic filing. The standards should specify the required information for the duties of the clerks of court and the judiciary for case management. Revenues provided to counties and the clerk of court under s. 28.24(12)(e) for information technology may also be used to implement electronic filing processes.

History.—s. 16, ch. 2009-61; s. 6, ch. 2014-17; s. 5, ch. 2015-2.



28.2221 - Electronic access to official records.

28.2221 Electronic access to official records.—

(1) The Legislature finds that a proper and legitimate state purpose is served by providing the public with access to public records and information on the Internet. The Legislature further finds that a proper and legitimate state purpose is also served by preventing disclosure of records and information made exempt by law from public disclosure.

(2) No later than January 1, 2002, the county recorder in each county shall provide a current index of documents recorded in the official records of the county for the period beginning no later than January 1, 1990, on a publicly available Internet website which shall also contain a document requisition point for obtaining images or copies of the documents reflected in the index and which has the capability of electronically providing the index data to a central statewide search site. The index shall be limited to grantor and grantee names, party names, date, book and page number, comments, and type of record.

(3) Each county recorder shall use appropriate Internet security measures to ensure that no person has the ability to alter or to modify records placed on the Internet by the county recorder.

(4) Unless otherwise provided by law, no information retrieved electronically pursuant to this section shall be admissible in court as an authenticated document.

(5)(a) No county recorder or clerk of the court may place an image or copy of a public record, including an official record, on a publicly available Internet website for general public display if that image or copy is of a military discharge; death certificate; or a court file, record, or paper relating to matters or cases governed by the Florida Rules of Family Law, the Florida Rules of Juvenile Procedure, or the Florida Probate Rules.

(b) Any records specified in this subsection made available by the county recorder or clerk of the court on a publicly available Internet website for general public display prior to June 5, 2002, must be removed if the affected party identifies the record and requests that it be removed. Such request must be in writing and delivered by mail, facsimile, or electronic transmission, or in person to the county recorder or clerk of the court. The request must specify the identification page number of the document to be removed. No fee may be charged for the removal of a document pursuant to such request.

(c) No later than 30 days after June 5, 2002, notice of the right of any affected party to request removal of records pursuant to this subsection shall be conspicuously and clearly displayed by the county recorder or clerk of the court on the publicly available Internet website on which images or copies of the county’s public records are placed and in the office of each county recorder or clerk of the court. In addition, no later than 30 days after June 5, 2002, the county recorder or the clerk of the court must have published, on two separate dates, a notice of such right in a newspaper of general circulation in the county where the county recorder’s office is located as provided for in chapter 50. Such notice must contain appropriate instructions for making the removal request in person, by mail, by facsimile, or by electronic transmission. The notice shall state, in substantially similar form, that any person has a right to request that a county recorder or clerk of the court remove an image or copy of a public record, including an official record, from a publicly available Internet website if that image or copy is of a military discharge; death certificate; or a court file, record, or paper relating to matters or cases governed by the Florida Rules of Family Law, the Florida Rules of Juvenile Procedure, or the Florida Probate Rules. Such request must be made in writing and delivered by mail, facsimile, or electronic transmission, or in person to the county recorder or clerk of the court. The request must identify the document identification page number of the document to be removed. No fee will be charged for the removal of a document pursuant to such request.

(d) Any affected person may petition the circuit court for an order directing compliance with this subsection.

(e) By January 1, 2006, each county recorder or clerk of the court shall provide for electronic retrieval, at a minimum, of images of documents referenced as the index required to be maintained on the county’s official records website by this section.

History.—s. 2, ch. 2000-164; s. 2, ch. 2002-302.



28.2222 - Public records capital improvement plan.

28.2222 Public records capital improvement plan.—On or before December 1 of each year immediately preceding each year in which the Public Records Modernization Trust Fund is scheduled for review under s. 19(f)(2), Art. III of the State Constitution, each clerk of the circuit court shall file a 4-year capital improvement plan with the President of the Senate and the Speaker of the House of Representatives. The plan must specify the clerk’s goals for modernizing and improving the storage of, and public access to, public records and must state the manner in which moneys from the trust fund will be expended to obtain the stated objectives. The plan must specify the methodology used to determine the projected cost to implement the plan and to determine the projected revenue to meet the cost. Each capital improvement plan must state the progress made in fulfilling the objectives listed in the previously filed capital improvement plan and must state the manner in which moneys from the trust fund were expended to reach those objectives.

History.—s. 6, ch. 95-214; s. 5, ch. 2006-1.



28.223 - Probate records; recordation.

28.223 Probate records; recordation.—

(1) The clerk of the circuit shall record all wills and codicils admitted to probate, orders revoking the probate of any wills and codicils, letters of administration, orders affecting or describing real property, final orders, orders of final discharge, and orders of guardianship filed in the clerk’s office. No other petitions, pleadings, papers, or other orders relating to probate matters shall be recorded except on the written direction of the court. The direction may be by incorporation in the order of the words “To be recorded,” or words to that effect. Failure to record an order or a judgment shall not affect its validity.

(2) The clerk shall record all instruments under this section in Official Records and index them in the same manner as prescribed in s. 28.222.

(3) All records of a court of this state heretofore exercising probate jurisdiction shall be placed, and remain, in the custody of the clerk and shall be the records of the circuit court. The circuit court may exercise judicial cognizance and power over them as it may over its own records.

(4) Certified transcripts of the whole or any part of probate or administration proceedings in any court of this state or of any foreign state or country may be recorded. If the certified copy is not a part of a pending probate proceeding in the court, the person causing it to be recorded shall pay the costs of recordation.

(5) The recording of any instrument required or permitted to be recorded under this section in a pending probate or administration proceeding in the county shall be included in the fees prescribed in s. 28.2401.

History.—s. 2, ch. 74-106; s. 1, ch. 77-174; s. 161, ch. 95-147; s. 20, ch. 95-401.



28.231 - Service charges by clerks of courts.

28.231 Service charges by clerks of courts.—The clerk of any state appellate or county or state trial court shall receive as compensation for similar services the same charges as provided in this chapter for the clerk of the circuit court.

History.—s. 39, ch. 70-134.



28.235 - Advance payments by clerk of circuit court.

28.235 Advance payments by clerk of circuit court.—The clerk of the circuit court is authorized to make advance payments on behalf of the county for goods and services, including, but not limited to, maintenance agreements and subscriptions, pursuant to rules or procedures adopted by the Chief Financial Officer for advance payments of invoices submitted to agencies of the state.

History.—s. 12, ch. 94-348; s. 89, ch. 2003-261.



28.24 - Service charges.

28.24 Service charges.—The clerk of the circuit court shall charge for services rendered manually or electronically by the clerk’s office in recording documents and instruments and in performing other specified duties. These charges may not exceed those specified in this section, except as provided in s. 28.345.

Charges

(1) For examining, comparing, correcting, verifying, and certifying transcripts of record in appellate proceedings, prepared by attorney for appellant or someone else other than clerk, per page..........5.00

(2) For preparing, numbering, and indexing an original record of appellate proceedings, per instrument..........3.50

(3) For certifying copies of any instrument in the public records..........2.00

(4) For verifying any instrument presented for certification prepared by someone other than clerk, per page..........3.50

(5)(a) For making copies by photographic process of any instrument in the public records consisting of pages of not more than 14 inches by 81/2 inches, per page..........1.00

(b) For making copies by photographic process of any instrument in the public records of more than 14 inches by 81/2 inches, per page..........5.00

(6) For making microfilm copies of any public records:

(a) 16 mm 100′ microfilm roll..........42.00

(b) 35 mm 100′ microfilm roll..........60.00

(c) Microfiche, per fiche..........3.50

(7) For copying any instrument in the public records by other than photographic process, per page..........6.00

(8) For writing any paper other than herein specifically mentioned, same as for copying, including signing and sealing..........7.00

(9) For indexing each entry not recorded..........1.00

(10) For receiving money into the registry of court:

(a)1. First $500, percent..........3

2. Each subsequent $100, percent..........1.5

(b) Eminent domain actions, per deposit..........170.00

(11) For examining, certifying, and recording plats and for recording condominium exhibits larger than 14 inches by 81/2 inches:

(a) First page..........30.00

(b) Each additional page..........15.00

(12) For recording, indexing, and filing any instrument not more than 14 inches by 81/2 inches, including required notice to property appraiser where applicable:

(a) First page or fraction thereof..........5.00

(b) Each additional page or fraction thereof..........4.00

(c) For indexing instruments recorded in the official records which contain more than four names, per additional name..........1.00

(d) An additional service charge must be paid to the clerk of the circuit court to be deposited in the Public Records Modernization Trust Fund for each instrument listed in s. 28.222, except judgments received from the courts and notices of lis pendens, recorded in the official records:

1. First page..........1.00

2. Each additional page..........0.50

Said fund must be held in trust by the clerk and used exclusively for equipment and maintenance of equipment, personnel training, and technical assistance in modernizing the public records system of the office. In a county where the duty of maintaining official records exists in an office other than the office of the clerk of the circuit court, the clerk of the circuit court is entitled to 25 percent of the moneys deposited into the trust fund for equipment, maintenance of equipment, training, and technical assistance in modernizing the system for storing records in the office of the clerk of the circuit court. The fund may not be used for the payment of travel expenses, membership dues, bank charges, staff-recruitment costs, salaries or benefits of employees, construction costs, general operating expenses, or other costs not directly related to obtaining and maintaining equipment for public records systems or for the purchase of furniture or office supplies and equipment not related to the storage of records. On or before December 1, 1995, and on or before December 1 of each year immediately preceding each year during which the trust fund is scheduled for legislative review under s. 19(f)(2), Art. III of the State Constitution, each clerk of the circuit court shall file a report on the Public Records Modernization Trust Fund with the President of the Senate and the Speaker of the House of Representatives. The report must itemize each expenditure made from the trust fund since the last report was filed; each obligation payable from the trust fund on that date; and the percentage of funds expended for each of the following: equipment, maintenance of equipment, personnel training, and technical assistance. The report must indicate the nature of the system each clerk uses to store, maintain, and retrieve public records and the degree to which the system has been upgraded since the creation of the trust fund.

(e) An additional service charge of $4 per page shall be paid to the clerk of the circuit court for each instrument listed in s. 28.222, except judgments received from the courts and notices of lis pendens, recorded in the official records. From the additional $4 service charge collected:

1. If the counties maintain legal responsibility for the costs of the court-related technology needs as defined in s. 29.008(1)(f)2. and (h), 10 cents shall be distributed to the Florida Association of Court Clerks and Comptrollers, Inc., for the cost of development, implementation, operation, and maintenance of the clerks’ Comprehensive Case Information System; $1.90 shall be retained by the clerk to be deposited in the Public Records Modernization Trust Fund and used exclusively for funding court-related technology needs of the clerk as defined in s. 29.008(1)(f)2. and (h); and $2 shall be distributed to the board of county commissioners to be used exclusively to fund court-related technology, and court technology needs as defined in s. 29.008(1)(f)2. and (h) for the state trial courts, state attorney, public defender, and criminal conflict and civil regional counsel in that county. If the counties maintain legal responsibility for the costs of the court-related technology needs as defined in s. 29.008(1)(f)2. and (h), notwithstanding any other provision of law, the county is not required to provide additional funding beyond that provided herein for the court-related technology needs of the clerk as defined in s. 29.008(1)(f)2. and (h). All court records and official records are the property of the State of Florida, including any records generated as part of the Comprehensive Case Information System funded pursuant to this paragraph and the clerk of court is designated as the custodian of such records, except in a county where the duty of maintaining official records exists in a county office other than the clerk of court or comptroller, such county office is designated the custodian of all official records, and the clerk of court is designated the custodian of all court records. The clerk of court or any entity acting on behalf of the clerk of court, including an association, may not charge a fee to any agency as defined in s. 119.011, the Legislature, or the State Court System for copies of records generated by the Comprehensive Case Information System or held by the clerk of court or any entity acting on behalf of the clerk of court, including an association.

2. If the state becomes legally responsible for the costs of court-related technology needs as defined in s. 29.008(1)(f)2. and (h), whether by operation of general law or by court order, $4 shall be remitted to the Department of Revenue for deposit into the General Revenue Fund.

(13) Oath, administering, attesting, and sealing, not otherwise provided for herein..........3.50

(14) For validating certificates, any authorized bonds, each..........3.50

(15) For preparing affidavit of domicile..........5.00

(16) For exemplified certificates, including signing and sealing..........7.00

(17) For authenticated certificates, including signing and sealing..........7.00

(18)(a) For issuing and filing a subpoena for a witness, not otherwise provided for herein (includes writing, preparing, signing, and sealing)..........7.00

(b) For signing and sealing only..........2.00

(19) For approving bond..........8.50

(20) For searching of records, for each year’s search..........2.00

(21) For processing an application for a tax deed sale (includes application, sale, issuance, and preparation of tax deed, and disbursement of proceeds of sale), other than excess proceeds..........60.00

(22) For disbursement of excess proceeds of tax deed sale, first $100 or fraction thereof..........10.00

(23) Upon receipt of an application for a marriage license, for preparing and administering of oath; issuing, sealing, and recording of the marriage license; and providing a certified copy..........30.00

(24) For solemnizing matrimony..........30.00

(25) For sealing any court file or expungement of any record..........42.00

(26)(a) For receiving and disbursing all restitution payments, per payment..........3.50

(b) For receiving and disbursing all partial payments, other than restitution payments, for which an administrative processing service charge is not imposed pursuant to s. 28.246, per month..........5.00

(c) For setting up a payment plan, a one-time administrative processing charge in lieu of a per month charge under paragraph (b)..........25.00

(27) Postal charges incurred by the clerk of the circuit court in any mailing by certified or registered mail must be paid by the party at whose instance the mailing is made.

(28) For furnishing an electronic copy of information contained in a computer database: a fee as provided for in chapter 119.

History.—s. 1, ch. 3106, 1879; RS 1394; GS 1839; RGS 3084; ss. 1, 2, ch. 11893, 1927; CGL 4867; s. 2, ch. 29749, 1955; s. 1, ch. 63-45; s. 5, ch. 70-134; s. 1, ch. 77-284; s. 1, ch. 78-367; s. 1, ch. 79-266; s. 12, ch. 79-400; s. 1, ch. 82-205; s. 35, ch. 85-180; s. 2, ch. 85-249; s. 22, ch. 87-95; s. 2, ch. 87-145; s. 1, ch. 88-176; s. 1, ch. 92-200; ss. 5, 13, ch. 94-348; s. 5, ch. 95-214; s. 2, ch. 2000-144; s. 90, ch. 2003-261; s. 28, ch. 2003-402; s. 16, ch. 2004-265; s. 6, ch. 2005-236; s. 14, ch. 2007-62; s. 6, ch. 2008-111; s. 2, ch. 2012-100; s. 3, ch. 2013-109.



28.2401 - Service charges and filing fees in probate matters.

28.2401 Service charges and filing fees in probate matters.—

(1) Except when otherwise provided, the clerk may impose service charges or filing fees for the following services or filings, not to exceed the following amounts:

(a) Fee for the opening of any estate of one document or more, including, but not limited to, petitions and orders to approve settlement of minor’s claims; to open a safe-deposit box; to enter rooms and places; for the determination of heirs, if not formal administration; and for a foreign guardian to manage property of a nonresident; but not to include issuance of letters or order of summary administration..........$230

(b) Charge for caveat..........$40

(c) Fee for petition and order to admit foreign wills, authenticated copies, exemplified copies, or transcript to record..........$230

(d) Fee for disposition of personal property without administration..........$230

(e) Fee for summary administration—estates valued at $1,000 or more..........$340

(f) Fee for summary administration—estates valued at less than $1,000..........$230

(g) Fee for formal administration, guardianship, ancillary, curatorship, or conservatorship proceedings..........$395

(h) Fee for guardianship proceedings of person only..........$230

(i) Fee for veterans’ guardianship pursuant to chapter 744..........$230

(j) Charge for exemplified certificates..........$7

(k) Fee for petition for determination of incompetency..........$230

The clerk shall remit $115 of each filing fee collected under paragraphs (a), (c)-(i), and (k) to the Department of Revenue for deposit into the State Courts Revenue Trust Fund.

(2) Upon application by the clerk and a showing of extraordinary circumstances, the service charges or filing fees set forth in this section may be increased in an individual matter by order of the circuit court before which the matter is pending, to more adequately compensate for the services performed or filings made.

(3) An additional service charge of $4 on petitions seeking summary administration, formal administration, ancillary administration, guardianship, curatorship, and conservatorship shall be paid to the clerk. The clerk shall transfer $3.50 to the Department of Revenue for deposit into the Court Education Trust Fund and shall transfer 50 cents to the Department of Revenue for deposit into the Department of Financial Services’ Administrative Trust Fund to fund clerk education. No additional fees, charges, or costs shall be added to the service charges or filing fees imposed under this section, except as authorized by general law.

(4) Recording shall be required for all petitions opening and closing an estate; petitions regarding real estate; and orders, letters, bonds, oaths, wills, proofs of wills, returns, and such other papers as the judge shall deem advisable to record or that shall be required to be recorded under the Florida Probate Code.

History.—s. 5, ch. 1981, 1874; s. 2, ch. 3888, 1889; RS 1592, 1596; GS 2056, 2060; RGS 3347, 3351; CGL 5200, 5204; s. 1, ch. 19174, 1939; CGL 1940 Supp. 2877(115); s. 1, ch. 21960, 1943; s. 1, ch. 28152, 1953; s. 1, ch. 65-430; s. 1, ch. 72-397; s. 16, ch. 73-333; s. 2, ch. 77-284; s. 2, ch. 78-367; s. 13, ch. 79-400; s. 25, ch. 81-259; s. 3, ch. 87-145; s. 5, ch. 91-152; s. 1, ch. 93-268; s. 2, ch. 96-209; s. 5, ch. 2001-122; s. 29, ch. 2003-402; s. 2, ch. 2004-5; s. 17, ch. 2004-265; s. 7, ch. 2008-111; s. 4, ch. 2009-61.

Note.—Former s. 36.17.



28.2402 - Cost recovery; use of the circuit court for ordinance or special law violations.

28.2402 Cost recovery; use of the circuit court for ordinance or special law violations.—

(1)(a) In lieu of payment of a filing fee under s. 28.241, a filing fee of $10 shall be paid by a county or municipality when filing a county or municipal ordinance violation or violation of a special law in circuit court. This fee shall be paid to the clerk of the court for performing court-related functions. A county or municipality is not required to pay more than one filing fee for a single filing against a single defendant that contains multiple alleged violations. A filing fee, other than that imposed under this section, may not be assessed for initiating an enforcement proceeding in circuit court for a violation of a county or municipal code or ordinance or a violation of a special law. The filing fee shall not apply to instances in which a county or municipality has contracted with the state, or has been delegated by the state, responsibility for enforcing state operations, policies, or requirements under s. 125.69, s. 166.0415, or chapter 162.

(b) No other filing fee may be assessed for filing the violation in circuit court. If a person contests the violation in court, the court shall assess $40 in costs against the nonprevailing party. The county or municipality shall be considered the prevailing party when there is a finding of violation to any count or lesser included offense of the charge. Costs recovered pursuant to this paragraph shall be deposited into the clerk’s fine and forfeiture fund established pursuant to s. 142.01.

(2) To offset costs incurred by the clerks of the court in performing court-related functions associated with the processing of violations of special laws and municipal ordinances, 10 percent of the total amount of fines paid to each municipality for special law or ordinance violations filed in circuit court shall be retained by the clerk of the court for deposit into the clerk’s fine and forfeiture fund established pursuant to s. 142.01, except for fines a portion of which the clerk of the court retains pursuant to any other provision of state law. A municipality does not include the unincorporated areas, if any, of a government created pursuant to s. 6(e), Art. VIII of the State Constitution.

History.—s. 30, ch. 2003-402; s. 18, ch. 2004-265; s. 7, ch. 2005-236.



28.2405 - Comprehensive Case Information System.

28.2405 Comprehensive Case Information System.—All clerks of the circuit court shall participate in the Comprehensive Case Information System of the Florida Association of Court Clerks and Comptrollers, Inc., and shall submit electronic case data to the system based on the case types designated by the Supreme Court.

History.—s. 3, ch. 2012-100.



28.241 - Filing fees for trial and appellate proceedings.

28.241 Filing fees for trial and appellate proceedings.—

(1) Filing fees are due at the time a party files a pleading to initiate a proceeding or files a pleading for relief. Reopen fees are due at the time a party files a pleading to reopen a proceeding if at least 90 days have elapsed since the filing of a final order or final judgment with the clerk. If a fee is not paid upon the filing of the pleading as required under this section, the clerk shall pursue collection of the fee pursuant to s. 28.246.

(a)1.a. Except as provided in sub-subparagraph b. and subparagraph 2., the party instituting any civil action, suit, or proceeding in the circuit court shall pay to the clerk of that court a filing fee of up to $395 in all cases in which there are not more than five defendants and an additional filing fee of up to $2.50 for each defendant in excess of five. Of the first $200 in filing fees, $195 must be remitted to the Department of Revenue for deposit into the State Courts Revenue Trust Fund, $4 must be remitted to the Department of Revenue for deposit into the Administrative Trust Fund within the Department of Financial Services and used to fund the contract with the Florida Clerks of Court Operations Corporation created in s. 28.35, and $1 must be remitted to the Department of Revenue for deposit into the Administrative Trust Fund within the Department of Financial Services to fund audits of individual clerks’ court-related expenditures conducted by the Department of Financial Services. By the 10th of each month, the clerk shall submit that portion of the filing fees collected in the previous month which is in excess of one-twelfth of the clerk’s total budget to the Department of Revenue for deposit into the Clerks of the Court Trust Fund.

b. The party instituting any civil action, suit, or proceeding in the circuit court under chapter 39, chapter 61, chapter 741, chapter 742, chapter 747, chapter 752, or chapter 753 shall pay to the clerk of that court a filing fee of up to $295 in all cases in which there are not more than five defendants and an additional filing fee of up to $2.50 for each defendant in excess of five. Of the first $100 in filing fees, $95 must be remitted to the Department of Revenue for deposit into the State Courts Revenue Trust Fund, $4 must be remitted to the Department of Revenue for deposit into the Administrative Trust Fund within the Department of Financial Services and used to fund the contract with the Florida Clerks of Court Operations Corporation created in s. 28.35, and $1 must be remitted to the Department of Revenue for deposit into the Administrative Trust Fund within the Department of Financial Services to fund audits of individual clerks’ court-related expenditures conducted by the Department of Financial Services.

c. An additional filing fee of $4 shall be paid to the clerk. The clerk shall remit $3.50 to the Department of Revenue for deposit into the Court Education Trust Fund and shall remit 50 cents to the Department of Revenue for deposit into the Administrative Trust Fund within the Department of Financial Services to fund clerk education provided by the Florida Clerks of Court Operations Corporation. An additional filing fee of up to $18 shall be paid by the party seeking each severance that is granted. The clerk may impose an additional filing fee of up to $85 for all proceedings of garnishment, attachment, replevin, and distress. Postal charges incurred by the clerk of the circuit court in making service by certified or registered mail on defendants or other parties shall be paid by the party at whose instance service is made. Additional fees, charges, or costs may not be added to the filing fees imposed under this section, except as authorized in this section or by general law.

2.a. Notwithstanding the fees prescribed in subparagraph 1., a party instituting a civil action in circuit court relating to real property or mortgage foreclosure shall pay a graduated filing fee based on the value of the claim.

b. A party shall estimate in writing the amount in controversy of the claim upon filing the action. For purposes of this subparagraph, the value of a mortgage foreclosure action is based upon the principal due on the note secured by the mortgage, plus interest owed on the note and any moneys advanced by the lender for property taxes, insurance, and other advances secured by the mortgage, at the time of filing the foreclosure. The value shall also include the value of any tax certificates related to the property. In stating the value of a mortgage foreclosure claim, a party shall declare in writing the total value of the claim, as well as the individual elements of the value as prescribed in this sub-subparagraph.

c. In its order providing for the final disposition of the matter, the court shall identify the actual value of the claim. The clerk shall adjust the filing fee if there is a difference between the estimated amount in controversy and the actual value of the claim and collect any additional filing fee owed or provide a refund of excess filing fee paid.

d. The party shall pay a filing fee of:

(I) Three hundred and ninety-five dollars in all cases in which the value of the claim is $50,000 or less and in which there are not more than five defendants. The party shall pay an additional filing fee of up to $2.50 for each defendant in excess of five. Of the first $200 in filing fees, $195 must be remitted by the clerk to the Department of Revenue for deposit into the General Revenue Fund, $4 must be remitted to the Department of Revenue for deposit into the Administrative Trust Fund within the Department of Financial Services and used to fund the contract with the Florida Clerks of Court Operations Corporation created in s. 28.35, and $1 must be remitted to the Department of Revenue for deposit into the Administrative Trust Fund within the Department of Financial Services to fund audits of individual clerks’ court-related expenditures conducted by the Department of Financial Services;

(II) Nine hundred dollars in all cases in which the value of the claim is more than $50,000 but less than $250,000 and in which there are not more than five defendants. The party shall pay an additional filing fee of up to $2.50 for each defendant in excess of five. Of the first $705 in filing fees, $700 must be remitted by the clerk to the Department of Revenue for deposit into the General Revenue Fund, $4 must be remitted to the Department of Revenue for deposit into the Administrative Trust Fund within the Department of Financial Services and used to fund the contract with the Florida Clerks of Court Operations Corporation created in s. 28.35, and $1 must be remitted to the Department of Revenue for deposit into the Administrative Trust Fund within the Department of Financial Services to fund audits of individual clerks’ court-related expenditures conducted by the Department of Financial Services; or

(III) One thousand nine hundred dollars in all cases in which the value of the claim is $250,000 or more and in which there are not more than five defendants. The party shall pay an additional filing fee of up to $2.50 for each defendant in excess of five. Of the first $1,705 in filing fees, $930 must be remitted by the clerk to the Department of Revenue for deposit into the General Revenue Fund, $770 must be remitted to the Department of Revenue for deposit into the State Courts Revenue Trust Fund, $4 must be remitted to the Department of Revenue for deposit into the Administrative Trust Fund within the Department of Financial Services to fund the contract with the Florida Clerks of Court Operations Corporation created in s. 28.35, and $1 must be remitted to the Department of Revenue for deposit into the Administrative Trust Fund within the Department of Financial Services to fund audits of individual clerks’ court-related expenditures conducted by the Department of Financial Services.

e. An additional filing fee of $4 shall be paid to the clerk. The clerk shall remit $3.50 to the Department of Revenue for deposit into the Court Education Trust Fund and shall remit 50 cents to the Department of Revenue for deposit into the Administrative Trust Fund within the Department of Financial Services to fund clerk education provided by the Florida Clerks of Court Operations Corporation. An additional filing fee of up to $18 shall be paid by the party seeking each severance that is granted. The clerk may impose an additional filing fee of up to $85 for all proceedings of garnishment, attachment, replevin, and distress. Postal charges incurred by the clerk of the circuit court in making service by certified or registered mail on defendants or other parties shall be paid by the party at whose instance service is made. Additional fees, charges, or costs may not be added to the filing fees imposed under this section, except as authorized in this section or by general law.

(b) A party reopening any civil action, suit, or proceeding in the circuit court shall pay to the clerk of court a filing fee set by the clerk in an amount not to exceed $50. For purposes of this section, a case is reopened after all appeals have been exhausted or time to file an appeal from a final order or final judgment has expired. A reopen fee may be assessed by the clerk for any motion filed by any party at least 90 days after a final order or final judgment has been filed with the clerk in the initial case. A reservation of jurisdiction by a court does not cause a case to remain open for purposes of this section or exempt a party from paying a reopen fee. A party is exempt from paying the fee for any of the following:

1. A writ of garnishment;

2. A writ of replevin;

3. A distress writ;

4. A writ of attachment;

5. A motion for rehearing filed within 10 days;

6. A motion for attorney’s fees filed within 30 days after entry of a judgment or final order;

7. A motion for dismissal filed after a mediation agreement has been filed;

8. A disposition of personal property without administration;

9. Any probate case prior to the discharge of a personal representative;

10. Any guardianship pleading prior to discharge;

11. Any mental health pleading;

12. Motions to withdraw by attorneys;

13. Motions exclusively for the enforcement of child support orders;

14. A petition for credit of child support;

15. A Notice of Intent to Relocate and any order issuing as a result of an uncontested relocation;

16. Stipulations and motions to enforce stipulations;

17. Responsive pleadings;

18. Cases in which there is no initial filing fee; or

19. Motions for contempt.

(c)1. A party in addition to a party described in sub-subparagraph (a)1.a. who files a pleading in an original civil action in circuit court for affirmative relief by cross-claim, counterclaim, counterpetition, or third-party complaint shall pay the clerk of court a fee of $395. A party in addition to a party described in sub-subparagraph (a)1.b. who files a pleading in an original civil action in circuit court for affirmative relief by cross-claim, counterclaim, counterpetition, or third-party complaint shall pay the clerk of court a fee of $295. The clerk shall remit the fee to the Department of Revenue for deposit into the General Revenue Fund.

2. A party in addition to a party described in subparagraph (a)2. who files a pleading in an original civil action in circuit court for affirmative relief by cross-claim, counterclaim, counterpetition, or third-party complaint shall pay the clerk of court a graduated fee of:

a. Three hundred and ninety-five dollars in all cases in which the value of the pleading is $50,000 or less;

b. Nine hundred dollars in all cases in which the value of the pleading is more than $50,000 but less than $250,000; or

c. One thousand nine hundred dollars in all cases in which the value of the pleading is $250,000 or more.

The clerk shall remit the fees collected under this subparagraph to the Department of Revenue for deposit into the General Revenue Fund.

(d) The clerk of court shall collect a service charge of $10 for issuing an original, a certified copy, or an electronic certified copy of a summons. The clerk shall assess the fee against the party seeking to have the summons issued.

(2) Upon the institution of any appellate proceeding from any lower court to the circuit court of any such county, including appeals filed by a county or municipality as provided in s. 34.041(5), or from the circuit court to an appellate court of the state, the clerk shall charge and collect from the party or parties instituting such appellate proceedings a filing fee not to exceed $280 for filing a notice of appeal from the county court to the circuit court and, in addition to the filing fee required under s. 25.241 or s. 35.22, $100 for filing a notice of appeal from the circuit court to the district court of appeal or to the Supreme Court. If the party is determined to be indigent, the clerk shall defer payment of the fee. The clerk shall remit the first $80 to the Department of Revenue for deposit into the General Revenue Fund.

(3) A filing fee may not be imposed upon a party for responding by pleading, motion, or other paper to a civil or criminal action, suit, proceeding, or appeal in a circuit court.

(4) The fees prescribed in this section do not include the service charges required by law for the clerk as provided in s. 28.24 or by other sections of the Florida Statutes. Filing fees authorized by this section may not be added to any civil penalty imposed by chapter 316 or chapter 318.

(5) Filing fees for the institution or reopening of any civil action, suit, or proceeding in county court shall be charged and collected as provided in s. 34.041.

(6) From each attorney appearing pro hac vice, the clerk of the circuit court shall collect a fee of $100 for deposit into the General Revenue Fund.

(7) Nothing in this section authorizes the assessment of a filing fee if the assessment is otherwise prohibited by law.

History.—ss. 3, 4, 5, 6, 7, 8, ch. 26931, 1951; ss. 3, 4, 5, ch. 29749, 1955; ss. 1, 2, ch. 57-322; s. 1, ch. 63-47; s. 1, ch. 63-43; s. 6, ch. 70-134; s. 1, ch. 74-154; s. 4, ch. 75-124; s. 1, ch. 77-174; s. 3, ch. 77-284; s. 2, ch. 82-168; s. 2, ch. 82-205; s. 10, ch. 83-217; s. 122, ch. 86-220; s. 4, ch. 87-145; s. 1, ch. 87-231; s. 2, ch. 88-176; s. 6, ch. 89-290; s. 1, ch. 90-181; s. 69, ch. 90-271; s. 3, ch. 91-152; s. 162, ch. 95-147; s. 3, ch. 96-209; s. 1, ch. 96-350; s. 14, ch. 96-354; s. 1, ch. 97-155; s. 12, ch. 99-277; s. 6, ch. 2001-122; s. 2, ch. 2002-55; ss. 31, 32, ch. 2003-402; s. 19, ch. 2004-265; s. 3, ch. 2006-245; s. 8, ch. 2008-111; ss. 5, 20, ch. 2009-61; s. 1, ch. 2009-204; s. 11, ch. 2010-162; s. 1, ch. 2011-133; s. 4, ch. 2012-100; s. 1, ch. 2012-138; s. 3, ch. 2013-44.



28.242 - Service charges retained when case laid in wrong venue.

28.242 Service charges retained when case laid in wrong venue.—The service charge paid by law to the clerk or judge of the court wherein a case is laid in the wrong venue shall be retained by him or her on the transfer thereof. The charge received by the clerk or judge upon the filing of the case is earned as of the time of filing, and another service charge shall be required of the person filing the action in another venue in accordance with the statutes applicable in the county or district to which transferred. If the service charge is not paid within 30 days from transfer, the action may be dismissed without prejudice.

History.—s. 1, ch. 59-300; s. 43, ch. 67-254; s. 7, ch. 70-134; s. 163, ch. 95-147.

Note.—Former s. 53.17(3).



28.243 - Personal liability for accepting checks.

28.243 Personal liability for accepting checks.—

(1) A check received by the office of a clerk of a court or comptroller which is tendered to him or her in payment for any services, collection of fines and forfeitures, sale of documentary stamps, recording of documents and instruments, collection of legal fees, or any other duties relating to his or her office and which is returned by the bank upon which the check is drawn shall be the personal liability of the clerk or comptroller unless the clerk or comptroller, after due diligence to collect the returned check, forwards the returned check to the state attorney of the circuit where the check was drawn for prosecution.

(2) Notwithstanding the provisions of subsection (1), the office of a clerk of a court or comptroller may accept personal checks drawn on any bank or similar financial institution in the United States for the payment of traffic fines and related court costs, and the clerk or comptroller shall not incur any personal liability for the acceptance of such checks. Any such check received by the office of a clerk of a court or comptroller which is returned by the bank upon which the check is drawn may be forwarded to the state attorney of the circuit where the check was presented for prosecution. The clerk or comptroller shall not be subject to the provisions of s. 832.07(2).

History.—s. 1, ch. 75-176; s. 1, ch. 83-277; s. 164, ch. 95-147.



28.244 - Refunds.

28.244 Refunds.—A clerk of the circuit court or a filing officer of another office where records are filed who receives payment for services provided and thereafter determines that an overpayment has occurred shall refund to the person who made the payment the amount of any overpayment that exceeds $10. If the amount of the overpayment is $10 or less, the clerk of the circuit court or a filing officer of another office where records are filed is not required to refund the amount of the overpayment unless the person who made the overpayment makes a written request.

History.—s. 1, ch. 96-209; s. 4, ch. 2013-109.



28.245 - Transmittal of funds to Department of Revenue; uniform remittance form required.

28.245 Transmittal of funds to Department of Revenue; uniform remittance form required.—Notwithstanding any other provision of law, all moneys collected by the clerks of the court as part of the clerk’s court-related functions for subsequent distribution to any state entity must be transmitted electronically, by the 10th day of the month immediately after the month in which the moneys are collected, to the Department of Revenue for appropriate distribution. A uniform remittance form provided by the Department of Revenue detailing the specific amounts due each fund must accompany such submittal. All moneys collected by the clerks of court for remittance to any entity must be distributed pursuant to the law in effect at the time of collection.

History.—s. 2, ch. 2001-122; s. 33, ch. 2003-402; s. 20, ch. 2004-265; s. 8, ch. 2005-236; s. 12, ch. 2010-162.



28.2457 - Mandatory monetary assessments.

28.2457 Mandatory monetary assessments.—

(1)(a) Except as otherwise provided by law, a monetary assessment mandated by statute shall be imposed and included in the judgment without regard to whether the assessment is announced in open court.

(b) When an assessment mandated by statute prescribes a minimum assessment and a maximum assessment, or prescribes solely a minimum assessment, the minimum assessment is presumed and shall be imposed and included in the judgment, unless the court specifies a greater amount.

(2) The clerks of court, through their association and in consultation with the Office of the State Courts Administrator, shall develop by October 1, 2012, a uniform form for the identification and imposition of all assessments mandated by statute. The clerks shall submit the form by that date, and by October 1 every year thereafter if necessary to reflect changes in the law, to the Supreme Court for approval. Upon approval of the form by the Supreme Court, all circuit and county courts shall use the form.

(3) As used in this section, the term “monetary assessment” or “assessment” includes, but is not limited to, a fine or other monetary penalty, fee, service charge, or cost.

History.—s. 1, ch. 2012-124.



28.246 - Payment of court-related fines or other monetary penalties, fees, charges, and costs; partial payments; distribution of funds.

28.246 Payment of court-related fines or other monetary penalties, fees, charges, and costs; partial payments; distribution of funds.—

(1) The clerk of the circuit court shall report the following information to the Legislature and the Florida Clerks of Court Operations Corporation on a form, and using guidelines developed by the clerks of court, through their association and in consultation with the Office of the State Courts Administrator:

(a) The total amount of mandatory fees, service charges, and costs assessed; the total amount underassessed, if any, which is the amount less than the minimum amount required by law to be assessed; and the total amount collected.

(b) The total amount of discretionary fees, service charges, and costs assessed and the total amount collected.

(c) The total amount of mandatory fines and other monetary penalties assessed; the total amount underassessed, if any, which is the amount less than the minimum amount required by law to be assessed; and the total amount collected.

(d) The total amount of discretionary fines and other monetary penalties assessed and the total amount collected.

The clerk, in reporting to the Legislature and corporation, shall separately identify the monetary amount assessed and subsequently discharged or converted to community service, to a judgment or lien, or to time served. The form developed by the clerks shall include separate entries for recording the amount discharged and the amount converted. If a court waives, suspends, or reduces an assessment as authorized by law, the portion waived, suspended, or reduced may not be deemed assessed or underassessed for purposes of the reporting requirements of this section. The clerk also shall report a collection rate for mandatory and discretionary assessments. In calculating the rate, the clerk shall deduct amounts discharged or converted from the amount assessed. The clerk shall submit the report on an annual basis 90 days after the end of the county fiscal year. The clerks and the courts shall develop by October 1, 2012, the form and guidelines to govern the accurate and consistent reporting statewide of assessments as provided in this section. The clerk shall use the new reporting form and guidelines in submitting the report for the county fiscal year ending September 30, 2013, and for each year thereafter.

(2) The clerk of the circuit court shall establish and maintain a system of accounts receivable for court-related fees, charges, and costs.

(3) Court costs, fines, and other dispositional assessments shall be enforced by order of the courts, collected by the clerks of the circuit and county courts, and disbursed in accordance with authorizations and procedures as established by general law.

(4) The clerk of the circuit court shall accept partial payments for court-related fees, service charges, costs, and fines in accordance with the terms of an established payment plan. An individual seeking to defer payment of fees, service charges, costs, or fines imposed by operation of law or order of the court under any provision of general law shall apply to the clerk for enrollment in a payment plan. The clerk shall enter into a payment plan with an individual who the court determines is indigent for costs. A monthly payment amount, calculated based upon all fees and all anticipated costs, is presumed to correspond to the person’s ability to pay if the amount does not exceed 2 percent of the person’s annual net income, as defined in s. 27.52(1), divided by 12. The court may review the reasonableness of the payment plan.

(5) When receiving partial payment of fees, service charges, court costs, and fines, clerks shall distribute funds according to the following order of priority:

(a) That portion of fees, service charges, court costs, and fines to be remitted to the state for deposit into the General Revenue Fund.

(b) That portion of fees, service charges, court costs, and fines required to be retained by the clerk of the court or deposited into the Clerks of the Court Trust Fund within the Department of Revenue.

(c) That portion of fees, service charges, court costs, and fines payable to state trust funds, allocated on a pro rata basis among the various authorized funds if the total collection amount is insufficient to fully fund all such funds as provided by law.

(d) That portion of fees, service charges, court costs, and fines payable to counties, municipalities, or other local entities, allocated on a pro rata basis among the various authorized recipients if the total collection amount is insufficient to fully fund all such recipients as provided by law.

To offset processing costs, clerks may impose either a per-month service charge pursuant to s. 28.24(26)(b) or a one-time administrative processing service charge at the inception of the payment plan pursuant to s. 28.24(26)(c).

(6) A clerk of court shall pursue the collection of any fees, service charges, fines, court costs, and liens for the payment of attorney fees and costs pursuant to s. 938.29 which remain unpaid after 90 days by referring the account to a private attorney who is a member in good standing of The Florida Bar or collection agent who is registered and in good standing pursuant to chapter 559. In pursuing the collection of such unpaid financial obligations through a private attorney or collection agent, the clerk of the court must have attempted to collect the unpaid amount through a collection court, collections docket, or other collections process, if any, established by the court, find this to be cost-effective and follow any applicable procurement practices. The collection fee, including any reasonable attorney’s fee, paid to any attorney or collection agent retained by the clerk may be added to the balance owed in an amount not to exceed 40 percent of the amount owed at the time the account is referred to the attorney or agent for collection. The clerk shall give the private attorney or collection agent the application for the appointment of court-appointed counsel regardless of whether the court file is otherwise confidential from disclosure.

History.—s. 34, ch. 2003-402; s. 21, ch. 2004-265; s. 1, ch. 2005-2; s. 9, ch. 2005-236; s. 2, ch. 2009-204; s. 13, ch. 2010-162; s. 2, ch. 2012-124; s. 5, ch. 2013-44.



28.29 - Recording of orders and judgments.

28.29 Recording of orders and judgments.—Orders of dismissal and final judgments of the courts in civil actions shall be recorded in official records. Other orders shall be recorded only on written direction of the court. The direction may be by incorporation in the order of the words “To be recorded” or words to that effect. Failure to record an order or judgment shall not affect its validity. The certified copy of a judgment, required under s. 55.10 to become a lien on real property, shall be recorded only when presented for recording with the statutory service charge.

History.—ss. 1-3, ch. 23825, 1947; s. 3, ch. 71-4; s. 2, ch. 72-320.



28.30 - Records; destruction; reproduction; electronic recordkeeping.

28.30 Records; destruction; reproduction; electronic recordkeeping.—

(1) The purpose of this section and s. 28.31 is to make available for the use of the clerks of the circuit court of the several counties of the state sufficient space to enable them to efficiently administer the affairs of office.

(2) The clerk of the circuit court of each county of the state is authorized to destroy and dispose of public records pursuant to the rules adopted by the Division of Library and Information Services of the Department of State pursuant to s. 257.36.

(3) Each clerk of the circuit court is authorized to photograph, microphotograph, or reproduce on film, or to maintain in an electronic recordkeeping system, any public record that the clerk may select. Such photographs, microphotographs, or other reproductions on film or reproductions from an electronic recordkeeping system shall be admissible in evidence with the same force and effect as the originals. Duly certified or authenticated reproductions of such photographs, microphotographs, reproductions on film, or reproductions from an electronic recordkeeping system shall be admitted in evidence equally with the original photographs, microphotographs, reproductions on film, or reproductions from an electronic recordkeeping system.

(4) The clerk of the circuit court shall follow procedures for electronic recordkeeping in accordance with rules adopted by the Division of Library and Information Services of the Department of State.

(5) Except when otherwise provided by law or applicable rule, a document that is submitted to the clerk of the circuit court by electronic transmission is deemed filed when the document is received and the date and time are acknowledged by the clerk, as opposed to the date and time of transmission. The clerk is not liable for malfunctions or errors occurring in the transmission of documents for filing by electronic means.

History.—ss. 1, 2, 3, 4, ch. 25433, 1949; s. 8, ch. 69-82; s. 6, ch. 94-348.



28.31 - Notice to county commissioners of intent to destroy; approval of board.

28.31 Notice to county commissioners of intent to destroy; approval of board.—The clerk of the circuit court shall notify the board of county commissioners of the clerk’s county in writing a reasonable time in advance of his or her intention to destroy such records and if for any reason the board of county commissioners of such county shall request the clerk to withhold destruction of such records the clerk shall refrain until such time as he or she obtains approval of such board.

History.—s. 5, ch. 25433, 1949; s. 165, ch. 95-147.



28.32 - Destruction of certain instruments.

28.32 Destruction of certain instruments.—After the expiration of 20 years from the date of the execution of any bond or other instrument held by the clerk of the circuit court or a sheriff of any of the several counties of the state, which said instrument was executed to secure the performance or nonperformance of any act or matter and no proceeding of any type is pending involving said instrument any of the several clerks of the circuit courts or sheriffs of the state are hereby authorized, empowered and directed to cancel said instruments and to destroy the same upon making appropriate notation of the destruction and disposition thereof upon any remaining records pertaining thereto.

History.—s. 1, ch. 25502, 1949.



28.33 - Investment of county funds by the clerk of the circuit court.

28.33 Investment of county funds by the clerk of the circuit court.—The clerk of the circuit court in each county shall invest county funds in excess of those required to meet expenses as provided in s. 218.415. No clerk investing such funds shall be liable for the loss of any interest when circumstances require the withdrawal of funds placed in a time deposit and needed for immediate payment of county obligations. Except for interest earned on moneys deposited in the registry of the court, all interest accruing from moneys deposited shall be deemed income of the county and may be expended as receipts of the county as approved by the board of county commissioners pursuant to chapter 129. The clerk may invest moneys deposited in the registry of the court and shall retain as income of the office of the clerk and as a reasonable investment management fee 10 percent of the interest accruing on those funds with the balance of such interest being allocated in accordance with the interest of the depositors.

History.—s. 1, ch. 73-282; s. 1, ch. 82-117; s. 166, ch. 95-147; s. 7, ch. 2000-264; s. 6, ch. 2009-61.



28.34 - Salary discrimination based on gender or race; review within the county and circuit courts.

28.34 Salary discrimination based on gender or race; review within the county and circuit courts.—Each clerk of the court shall undertake an annual review of compensation, race, and gender employment policies for all persons employed or appointed by the clerk. Within the context of comparable positions, skills, experience, and responsibility, any inequities found to exist on the basis of gender or race shall be eliminated.

History.—s. 6, ch. 91-74; s. 14, ch. 94-348.



28.345 - State access to records; exemption from court-related fees and charges.

28.345 State access to records; exemption from court-related fees and charges.—

(1) Notwithstanding any other provision of law, the clerk of the circuit court shall, upon request, provide access to public records without charge to the state attorney, public defender, guardian ad litem, public guardian, attorney ad litem, criminal conflict and civil regional counsel, and private court-appointed counsel paid by the state, and to authorized staff acting on their behalf. The clerk of court may provide the requested public record in an electronic format in lieu of a paper format if the requesting entity is capable of accessing such public record electronically.

(2) Notwithstanding any other provision of this chapter or law to the contrary, judges and those court staff acting on behalf of judges, state attorneys, guardians ad litem, public guardians, attorneys ad litem, court-appointed private counsel, criminal conflict and civil regional counsel, public defenders, and state agencies, while acting in their official capacity, are exempt from all court-related fees and charges assessed by the clerks of the circuit courts.

(3) The exemptions from fees or charges provided in this section apply only to state agencies and state entities and the party represented by the agency or entity.

History.—s. 35, ch. 2003-402; s. 22, ch. 2004-265; s. 10, ch. 2005-236; s. 15, ch. 2007-62; s. 5, ch. 2013-109.



28.35 - Florida Clerks of Court Operations Corporation.

28.35 Florida Clerks of Court Operations Corporation.—

(1)(a) The Florida Clerks of Court Operations Corporation is created as a public corporation organized to perform the functions specified in this section and s. 28.36. All clerks of the circuit court shall be members of the corporation and hold their position and authority in an ex officio capacity. The functions assigned to the corporation shall be performed by an executive council pursuant to the plan of operation approved by the members.

(b)1. The executive council shall be composed of eight clerks of the court elected by the clerks of the courts for a term of 2 years, with two clerks from counties with a population of fewer than 100,000, two clerks from counties with a population of at least 100,000 but fewer than 500,000, two clerks from counties with a population of at least 500,000 but fewer than 1 million, and two clerks from counties with a population of 1 million or more. The executive council shall also include, as ex officio members, a designee of the President of the Senate and a designee of the Speaker of the House of Representatives. The Chief Justice of the Supreme Court shall designate one additional member to represent the state courts system.

2. Members of the executive council of the corporation are subject to ss. 112.313(1)-(8), (10), (12), and (15); 112.3135; and 112.3143(2). For purposes of applying ss. 112.313(1)-(8), (10), (12), and (15); 112.3135; and 112.3143(2) to activities of executive council members, members shall be considered public officers and the corporation shall be considered the members’ agency.

(c) The corporation shall be considered a political subdivision of the state and shall be exempt from the corporate income tax. The corporation is not subject to chapter 120.

(d) The functions assigned to the corporation under this section and ss. 28.36 and 28.37 are considered to be for a valid public purpose.

(2) The duties of the corporation shall include the following:

(a) Adopting a plan of operation.

(b) Conducting the election of an executive council as required in paragraph (1)(b).

(c) Recommending to the Legislature changes in the amounts of the various court-related fines, fees, service charges, and costs established by law to ensure reasonable and adequate funding of the clerks of the court in the performance of their court-related functions.

(d) Developing and certifying a uniform system of workload measures and applicable workload standards for court-related functions as developed by the corporation and clerk workload performance in meeting the workload performance standards. These workload measures and workload performance standards shall be designed to facilitate an objective determination of the performance of each clerk in accordance with minimum standards for fiscal management, operational efficiency, and effective collection of fines, fees, service charges, and court costs. The corporation shall develop the workload measures and workload performance standards in consultation with the Legislature. When the corporation finds a clerk has not met the workload performance standards, the corporation shall identify the nature of each deficiency and any corrective action recommended and taken by the affected clerk of the court. The corporation shall notify the Legislature of any clerk not meeting workload performance standards and provide a copy of any corrective action plans. As used in this subsection, the term:

1. “Workload measures” means the measurement of the activities and frequency of the work required for the clerk to adequately perform the court-related duties of the office as defined by the membership of the Florida Clerks of Court Operations Corporation.

2. “Workload performance standards” means the standards developed to measure the timeliness and effectiveness of the activities that are accomplished by the clerk in the performance of the court-related duties of the office as defined by the membership of the Florida Clerks of Court Operations Corporation.

(e) Entering into a contract with the Department of Financial Services for the department to audit the court-related expenditures of individual clerks pursuant to s. 17.03.

(f) Reviewing, certifying, and recommending proposed budgets submitted by clerks of the court pursuant to s. 28.36. As part of this process, the corporation shall:

1. Calculate the minimum amount of revenue necessary for each clerk of the court to efficiently perform the list of court-related functions specified in paragraph (3)(a). The corporation shall apply the workload measures appropriate for determining the individual level of review required to fund the clerk’s budget.

2. Prepare a cost comparison of similarly situated clerks of the court, based on county population and numbers of filings, using the standard list of court-related functions specified in paragraph (3)(a).

3. Conduct an annual base budget review and an annual budget exercise examining the total budget of each clerk of the court. The review shall examine revenues from all sources, expenses of court-related functions, and expenses of noncourt-related functions as necessary to determine that court-related revenues are not being used for noncourt-related purposes. The review and exercise shall identify potential targeted budget reductions in the percentage amount provided in Schedule VIII-B of the state’s previous year’s legislative budget instructions, as referenced in s. 216.023(3), or an equivalent schedule or instruction as may be adopted by the Legislature.

4. Identify those proposed budgets containing funding for items not included on the standard list of court-related functions specified in paragraph (3)(a).

5. Identify those clerks projected to have court-related revenues insufficient to fund their anticipated court-related expenditures.

6. Use revenue estimates based on the official estimate for funds accruing to the clerks of the court made by the Revenue Estimating Conference.

7. Identify and report pay and benefit increases in any proposed clerk budget, including, but not limited to, cost of living increases, merit increases, and bonuses.

8. Provide detailed explanation for increases in anticipated expenditures in any clerk budget that exceeds the current year budget by more than 3 percent.

9. Identify and report the budget of any clerk which exceeds the average budget of similarly situated clerks by more than 10 percent.

(g) Developing and conducting clerk education programs.

(h) Beginning August 1, 2014, and each August 1 thereafter, submitting to the Legislative Budget Commission, as provided in s. 11.90, its proposed budget and the information described in paragraph (f), as well as the proposed budgets for each clerk of the court. Before October 1 of each year beginning in 2014, the Legislative Budget Commission shall consider the submitted budgets and shall approve, disapprove, or amend and approve the corporation’s budget and shall approve, disapprove, or amend and approve the total of the clerks’ combined budgets or any individual clerk’s budget. If the Legislative Budget Commission fails to approve or amend and approve the corporation’s budget or the clerks’ combined budgets before October 1, the clerk shall continue to perform the court-related functions based upon the clerk’s budget for the previous county fiscal year.

(3)(a) The list of court-related functions that clerks may fund from filing fees, service charges, costs, and fines is limited to those functions expressly authorized by law or court rule. Those functions include the following: case maintenance; records management; court preparation and attendance; processing the assignment, reopening, and reassignment of cases; processing of appeals; collection and distribution of fines, fees, service charges, and court costs; processing of bond forfeiture payments; payment of jurors and witnesses; payment of expenses for meals or lodging provided to jurors; data collection and reporting; processing of jurors; determinations of indigent status; and paying reasonable administrative support costs to enable the clerk of the court to carry out these court-related functions.

(b) The list of court-related functions that clerks may not fund from filing fees, service charges, costs, and fines includes:

1. Those functions not specified within paragraph (a).

2. Functions assigned by administrative orders which are not required for the clerk to perform the functions in paragraph (a).

3. Enhanced levels of service which are not required for the clerk to perform the functions in paragraph (a).

4. Functions identified as local requirements in law or local optional programs.

(4) The corporation shall be funded pursuant to a contract with the Chief Financial Officer. Funds shall be provided to the Chief Financial Officer for such purpose as appropriated by general law. Such funds shall be available to the corporation for the performance of the duties and responsibilities set forth in this section. The corporation shall participate in the Florida Retirement System for its eligible employees as provided in chapter 121. The corporation may hire staff and pay other expenses from such funds as necessary to perform the official duties and responsibilities of the corporation as described in this section.

(5) Certified public accountants conducting audits of counties pursuant to s. 218.39 shall report, as part of the audit, whether the clerks of the courts have complied with the requirements of this section and s. 28.36. In addition, each clerk of court shall forward a copy of the financial audit to the Florida Clerks of Court Operations Corporation. The Auditor General shall develop a compliance supplement for the audit of compliance with the budgets and applicable workload performance standards certified by the corporation.

History.—s. 36, ch. 2003-402; s. 23, ch. 2004-265; s. 2, ch. 2005-2; s. 2, ch. 2006-312; s. 9, ch. 2008-111; s. 3, ch. 2009-204; s. 3, ch. 2011-52; s. 6, ch. 2013-44; s. 1, ch. 2014-183.



28.36 - Budget procedure.

28.36 Budget procedure.—There is established a budget procedure for the court-related functions of the clerks of the court.

(1) Only those functions listed in s. 28.35(3)(a) may be funded from fees, service charges, costs, and fines retained by the clerks of the court.

(2) Each proposed budget shall further conform to the following requirements:

(a) On or before June 1 of each year beginning in 2014, the proposed budget shall be prepared, summarized, and submitted by the clerk in each county to the Florida Clerks of Court Operations Corporation in the manner and form prescribed by the corporation. The proposed budget must provide detailed information on the anticipated revenues available and expenditures necessary for the performance of the court-related functions listed in s. 28.35(3)(a) of the clerk’s office for the county fiscal year beginning October 1.

(b) The proposed budget must be balanced such that the total of the estimated revenues available equals or exceeds the total of the anticipated expenditures. Such revenues include revenue projected to be received from fees, service charges, costs, and fines for court-related functions during the fiscal period covered by the budget. The anticipated expenditures must be itemized as required by the corporation.

(3) If a clerk of the court estimates that available funds plus projected revenues from fines, fees, service charges, and costs for court-related services are insufficient to meet the anticipated expenditures for the standard list of court-related functions in s. 28.35(3)(a) performed by his or her office, the clerk must report the revenue deficit to the corporation in the manner and form prescribed by the corporation. The corporation shall verify that the proposed budget is limited to the standard list of court-related functions in s. 28.35(3)(a). If the corporation verifies that a revenue deficit is projected, the corporation shall certify a revenue deficit and notify the Department of Revenue that the clerk is authorized to retain revenues, in an amount necessary to fully fund the projected revenue deficit, which he or she would otherwise be required to remit to the Department of Revenue for deposit into the department’s Clerks of the Court Trust Fund pursuant to s. 28.37. If a revenue deficit is projected for that clerk after retaining all of the projected collections from the court-related fines, fees, service charges, and costs, the corporation shall certify the amount of the revenue deficit to the Executive Office of the Governor and request release authority for funds from the department’s Clerks of the Court Trust Fund. Notwithstanding s. 216.192 relating to the release of funds, the Executive Office of the Governor may approve the release of funds in accordance with the notice, review, and objection procedures set forth in s. 216.177 and shall provide notice to the Department of Revenue and the Chief Financial Officer. The Department of Revenue shall request monthly distributions from the Chief Financial Officer in equal amounts to each clerk certified to have a revenue deficit, in accordance with the releases approved by the Governor.

(4) The Legislative Budget Commission may approve increases or decreases to the previously authorized budgets approved for individual clerks of the court pursuant to s. 28.35 for court-related functions, if:

(a) The additional budget authority is necessary to pay the cost of performing new or additional functions required by changes in law or court rule; or

(b) The additional budget authority is necessary to pay the cost of supporting increases in the number of judges or magistrates authorized by the Legislature.

History.—s. 37, ch. 2003-402; s. 24, ch. 2004-265; s. 3, ch. 2005-2; s. 11, ch. 2005-236; s. 10, ch. 2008-111; s. 4, ch. 2009-204; s. 14, ch. 2010-162; s. 2, ch. 2011-4; s. 7, ch. 2013-44.



28.37 - Fines, fees, service charges, and costs remitted to the state.

28.37 Fines, fees, service charges, and costs remitted to the state.—

(1) Pursuant to s. 14(b), Art. V of the State Constitution, selected salaries, costs, and expenses of the state courts system and court-related functions shall be funded from a portion of the revenues derived from statutory fines, fees, service charges, and costs collected by the clerks of the court.

(2) Beginning November 1, 2013, that portion of all fines, fees, service charges, and costs collected by the clerks of the court for the previous month which is in excess of one-twelfth of the clerks’ total budget for the performance of court-related functions shall be remitted to the Department of Revenue for deposit into the Clerks of the Court Trust Fund. Such collections do not include funding received for the operation of the Title IV-D child support collections and disbursement program. The clerk of the court shall remit the revenues collected during the previous month due to the state on or before the 10th day of each month.

(3) No later than January 25, 2015, and each January 25 thereafter for the previous county fiscal year, the clerks of court, in consultation with the Florida Clerks of Court Operations Corporation, shall remit to the Department of Revenue for deposit in the General Revenue Fund the cumulative excess of all fines, fees, service charges, and costs retained by the clerks of the court, plus any funds received by the clerks of the court from the Clerks of the Court Trust Fund under s. 28.36(3), which exceed the amount needed to meet their authorized budget amounts established under s. 28.35. The Department of Revenue shall transfer from the Clerks of Court Trust Fund to the General Revenue Fund the cumulative excess of all fines, fees, service charges, and costs submitted by the clerks of court pursuant to subsection (2). However, if the official estimate for funds accruing to the clerks of court made by the Revenue Estimating Conference for the current fiscal year or the next fiscal year is less than the cumulative amount of authorized budgets for the clerks of court for the current fiscal year, the Department of Revenue shall retain in the Clerks of the Court Trust Fund the estimated amount needed to fully fund the clerks of court for the current and next fiscal year based upon the current budget established under s. 28.35.

(4) The Department of Revenue shall collect any funds that the Florida Clerks of Court Operations Corporation determines upon investigation were due but not remitted to the Department of Revenue. The corporation shall notify the clerk of the court and the Department of Revenue of the amount due to the Department of Revenue. The clerk of the court shall remit the amount due no later than the 10th day of the month following the month in which notice is provided by the corporation to the clerk of the court.

(5) Ten percent of all court-related fines collected by the clerk, except for penalties or fines distributed to counties or municipalities under s. 316.0083(1)(b)3. or s. 318.18(15)(a), shall be deposited into the clerk’s Public Records Modernization Trust Fund to be used exclusively for additional clerk court-related operational needs and program enhancements.

History.—s. 38, ch. 2003-402; s. 25, ch. 2004-265; s. 12, ch. 2005-236; s. 5, ch. 2009-204; s. 5, ch. 2012-100; s. 8, ch. 2013-44.



28.42 - Manual of filing fees, charges, costs, and fines.

28.42 Manual of filing fees, charges, costs, and fines.—The clerks of court, through their association and in consultation with the Office of the State Courts Administrator, shall prepare and disseminate a manual of filing fees, service charges, costs, and fines imposed pursuant to state law, for each type of action and offense, and classified as mandatory or discretionary. The manual also shall classify the fee, charge, cost, or fine as court-related revenue or noncourt-related revenue. The clerks, through their association, shall disseminate this manual to the chief judge, state attorney, public defender, and court administrator in each circuit and to the clerk of the court in each county. The clerks, through their association and in consultation with the Office of the State Courts Administrator, shall at a minimum update and disseminate this manual on July 1 of each year.

History.—s. 98, ch. 2004-265; s. 3, ch. 2012-124.



28.44 - Clerk discontinuance of court-related functions.

28.44 Clerk discontinuance of court-related functions.—

(1) No function of the clerk of court being performed in support of the trial courts by the individual clerks of court on July 1, 2004, may be discontinued or substantially modified on a unilateral basis except pursuant to this section. A clerk of court may discontinue performing a function performed in support of the trial court only if:

(a) The chief judge of the circuit has consented in writing to the discontinuance or substantial modification of the function performed in support of the trial court; or

(b) The clerk of court has given written notice of the intention to substantially modify or discontinue a function performed in support of the trial court at least 1 year before the effective date of the discontinuance or substantial modification of the function.

(2) “Substantial modification” of a function performed in support of the trial court means a modification which has the effect of reducing the level of services provided to the trial court.

History.—s. 13, ch. 2005-236.



28.45 - Provision of financial data to Executive Office of the Governor.

28.45 Provision of financial data to Executive Office of the Governor.—Each clerk of court shall provide financial data concerning his or her expenditures for court-related duties, including expenditures for court-related information technology, to the Executive Office of the Governor for the purposes contained in ch. 2009-74, Laws of Florida, or similar legislation.

History.—s. 17, ch. 2009-204.






Chapter 29 - COURT SYSTEM FUNDING

29.001 - State courts system elements and definitions.

29.001 State courts system elements and definitions.—

(1) For the purpose of implementing s. 14, Art. V of the State Constitution, the state courts system is defined to include the enumerated elements of the Supreme Court, district courts of appeal, circuit courts, county courts, and certain supports thereto. The offices of public defenders and state attorneys are defined to include the enumerated elements of the 20 state attorneys’ offices and the enumerated elements of the 20 public defenders’ offices and five offices of criminal conflict and civil regional counsel. Court-appointed counsel are defined to include the enumerated elements for counsel appointed to ensure due process in criminal and civil proceedings in accordance with state and federal constitutional guarantees. Funding for the state courts system, the state attorneys’ offices, the public defenders’ offices, the offices of criminal conflict and civil regional counsel, and other court-appointed counsel shall be provided from state revenues appropriated by general law.

(2) Although a program or function currently may be funded by the state or prescribed or established in general law, this does not designate the program or function as an element of the state courts system, state attorneys’ offices, public defenders’ offices, or the offices of the circuit and county court clerks performing court-related functions as described in s. 14, Art. V of the State Constitution.

History.—s. 1, ch. 2000-237; s. 39, ch. 2003-402; s. 16, ch. 2007-62.



29.004 - State courts system.

29.004 State courts system.—For purposes of implementing s. 14, Art. V of the State Constitution, the elements of the state courts system to be provided from state revenues appropriated by general law are as follows:

(1) Judges appointed or elected pursuant to chapters 25, 26, 34, and 35.

(2) Juror compensation and expenses.

(3) Reasonable court reporting and transcription services necessary to meet constitutional requirements.

(4) Construction or lease of facilities, maintenance, utilities, and security for the district courts of appeal and the Supreme Court.

(5) Court foreign language and sign-language interpreters and translators essential to comply with constitutional requirements.

(6) Expert witnesses who are appointed by the court pursuant to an express grant of statutory authority.

(7) Judicial assistants, law clerks, and resource materials.

(8) General magistrates, special magistrates, and hearing officers.

(9) Court administration.

(10) Case management. Case management includes:

(a) Initial review and evaluation of cases, including assignment of cases to court divisions or dockets.

(b) Case monitoring, tracking, and coordination.

(c) Scheduling of judicial events.

(d) Service referral, coordination, monitoring, and tracking for treatment-based drug court programs under s. 397.334.

(e) Service referral, coordination, monitoring, and tracking for treatment-based mental health court programs under chapter 394.

Case management may not include costs associated with the application of therapeutic jurisprudence principles by the courts. Case management also may not include case intake and records management conducted by the clerk of court.

(11) Mediation and arbitration, limited to trial court referral of a pending judicial case to a mediator or a court-related mediation program, or to an arbitrator or a court-related arbitration program, for the limited purpose of encouraging and assisting the litigants in partially or completely settling the case prior to adjudication on the merits by the court. This does not include citizen dispute settlement centers under s. 44.201 and community arbitration programs under s. 985.16.

(12) Basic legal materials reasonably accessible to the public other than a public law library. These materials may be provided in a courthouse facility or any library facility.

(13) The Judicial Qualifications Commission.

(14) Offices of the appellate clerks and marshals and appellate law libraries.

History.—s. 4, ch. 2000-237; s. 40, ch. 2003-402; s. 3, ch. 2004-11; s. 14, ch. 2005-236; s. 104, ch. 2006-120; s. 1, ch. 2016-241.



29.005 - State attorneys’ offices and prosecution expenses.

29.005 State attorneys’ offices and prosecution expenses.—For purposes of implementing s. 14, Art. V of the State Constitution, the elements of the state attorneys’ offices to be provided from state revenues appropriated by general law are as follows:

(1) The state attorney of each judicial circuit and assistant state attorneys and other staff as determined by general law.

(2) Reasonable court reporting and transcription services necessary to meet constitutional or statutory requirements, including the cost of transcribing and copying depositions of witnesses and the cost of foreign language and sign-language interpreters and translators.

(3) Witnesses, including expert witnesses, summoned to appear for an investigation, preliminary hearing, or trial in a case when the witnesses are summoned by a state attorney, and any other expert witnesses required in a court hearing by law or whomever the state attorney deems necessary for the performance of his or her duties.

(4) Reasonable transportation services in the performance of constitutional and statutory responsibilities. Motor vehicles owned by the counties and provided exclusively to state attorneys as of July 1, 2003, and any additional vehicles owned by the counties and provided exclusively to state attorneys during fiscal year 2003-2004 shall be transferred by title to the state effective July 1, 2004.

(5) Travel expenses reimbursable under s. 112.061 reasonably necessary in the performance of constitutional and statutory responsibilities.

(6) Reasonable library and electronic legal research services, other than a public law library.

(7) Reasonable pretrial consultation fees and costs.

History.—s. 5, ch. 2000-237; s. 41, ch. 2003-402; s. 26, ch. 2004-265; s. 15, ch. 2005-236.



29.006 - Indigent defense costs.

29.006 Indigent defense costs.—For purposes of implementing s. 14, Art. V of the State Constitution, the elements of the public defenders’ offices and criminal conflict and civil regional counsel offices to be provided from state revenues appropriated by general law are as follows:

(1)(a) The public defender of each judicial circuit and assistant public defenders and other staff as determined by general law.

(b) The regional counsel of each judicial district, the assistant regional counsel, and other staff as determined by general law.

(2) Reasonable court reporting and transcription services necessary to meet constitutional or statutory requirements, including the cost of transcribing and copying depositions of witnesses and the cost of foreign language and sign-language interpreters and translators.

(3) Witnesses, including expert witnesses, summoned to appear for an investigation, preliminary hearing, or trial in a case when the witnesses are summoned on behalf of an indigent defendant, and any other expert witnesses required in a court hearing by law or whomever the public defender or regional counsel deems necessary for the performance of his or her duties.

(4) Mental health professionals appointed pursuant to s. 394.473 and required in a court hearing involving an indigent, and mental health professionals appointed pursuant to s. 916.115(2) and required in a court hearing involving an indigent.

(5) Reasonable transportation services in the performance of constitutional and statutory responsibilities. Motor vehicles owned by counties and provided exclusively to public defenders as of July 1, 2003, and any additional vehicles owned by the counties and provided exclusively to public defenders during fiscal year 2003-2004 shall be transferred by title to the state effective July 1, 2004.

(6) Travel expenses reimbursable under s. 112.061 reasonably necessary in the performance of constitutional and statutory responsibilities.

(7) Reasonable library and electronic legal research services, other than a public law library.

(8) Reasonable pretrial consultation fees and costs.

History.—s. 6, ch. 2000-237; s. 42, ch. 2003-402; s. 27, ch. 2004-265; s. 17, ch. 2007-62.



29.007 - Court-appointed counsel.

29.007 Court-appointed counsel.—For purposes of implementing s. 14, Art. V of the State Constitution, the elements of court-appointed counsel to be provided from state revenues appropriated by general law are as follows:

(1) Private attorneys appointed by the court to handle cases where the defendant is indigent and cannot be represented by the public defender or the office of criminal conflict and civil regional counsel.

(2) When the office of criminal conflict and civil regional counsel has a conflict of interest, private attorneys appointed by the court to represent indigents or other classes of litigants in civil proceedings requiring court-appointed counsel in accordance with state and federal constitutional guarantees and federal and state statutes.

(3) Reasonable court reporting and transcription services necessary to meet constitutional or statutory requirements, including the cost of transcribing and copying depositions of witnesses and the cost of foreign language and sign-language interpreters and translators.

(4) Witnesses, including expert witnesses, summoned to appear for an investigation, preliminary hearing, or trial in a case when the witnesses are summoned on behalf of an indigent, and any other expert witnesses approved by the court.

(5) Mental health professionals appointed pursuant to s. 394.473 and required in a court hearing involving an indigent, mental health professionals appointed pursuant to s. 916.115(2) and required in a court hearing involving an indigent, and any other mental health professionals required by law for the full adjudication of any civil case involving an indigent person.

(6) Reasonable pretrial consultation fees and costs.

(7) Travel expenses reimbursable under s. 112.061 reasonably necessary in the performance of constitutional and statutory responsibilities.

Subsections (3), (4), (5), (6), and (7) apply when court-appointed counsel is appointed; when the court determines that the litigant is indigent for costs; or when the litigant is acting pro se and the court determines that the litigant is indigent for costs at the trial or appellate level. This section applies in any situation in which the court appoints counsel to protect a litigant’s due process rights. The Justice Administrative Commission shall approve uniform contract forms for use in processing payments for due process services under this section. In each case in which a private attorney represents a person determined by the court to be indigent for costs, the attorney shall execute the commission’s contract for private attorneys representing persons determined to be indigent for costs.

History.—s. 7, ch. 2000-237; s. 43, ch. 2003-402; s. 16, ch. 2005-236; s. 18, ch. 2007-62.



29.008 - County funding of court-related functions.

29.008 County funding of court-related functions.—

(1) Counties are required by s. 14, Art. V of the State Constitution to fund the cost of communications services, existing radio systems, existing multiagency criminal justice information systems, and the cost of construction or lease, maintenance, utilities, and security of facilities for the circuit and county courts, public defenders’ offices, state attorneys’ offices, guardian ad litem offices, and the offices of the clerks of the circuit and county courts performing court-related functions. For purposes of this section, the term “circuit and county courts” includes the offices and staffing of the guardian ad litem programs, and the term “public defenders’ offices” includes the offices of criminal conflict and civil regional counsel. The county designated under s. 35.05(1) as the headquarters for each appellate district shall fund these costs for the appellate division of the public defender’s office in that county. For purposes of implementing these requirements, the term:

(a) “Facility” means reasonable and necessary buildings and office space and appurtenant equipment and furnishings, structures, real estate, easements, and related interests in real estate, including, but not limited to, those for the purpose of housing legal materials for use by the general public and personnel, equipment, or functions of the circuit or county courts, public defenders’ offices, state attorneys’ offices, and court-related functions of the office of the clerks of the circuit and county courts and all storage. The term “facility” includes all wiring necessary for court reporting services. The term also includes access to parking for such facilities in connection with such court-related functions that may be available free or from a private provider or a local government for a fee. The office space provided by a county may not be less than the standards for space allotment adopted by the Department of Management Services, except this requirement applies only to facilities that are leased, or on which construction commences, after June 30, 2003. County funding must include physical modifications and improvements to all facilities as are required for compliance with the Americans with Disabilities Act. Upon mutual agreement of a county and the affected entity in this paragraph, the office space provided by the county may vary from the standards for space allotment adopted by the Department of Management Services.

1. As of July 1, 2005, equipment and furnishings shall be limited to that appropriate and customary for courtrooms, hearing rooms, jury facilities, and other public areas in courthouses and any other facility occupied by the courts, state attorneys, public defenders, guardians ad litem, and criminal conflict and civil regional counsel. Court reporting equipment in these areas or facilities is not a responsibility of the county.

2. Equipment and furnishings under this paragraph in existence and owned by counties on July 1, 2005, except for that in the possession of the clerks, for areas other than courtrooms, hearing rooms, jury facilities, and other public areas in courthouses and any other facility occupied by the courts, state attorneys, and public defenders, shall be transferred to the state at no charge. This provision does not apply to any communications services as defined in paragraph (f).

(b) “Construction or lease” includes, but is not limited to, all reasonable and necessary costs of the acquisition or lease of facilities for all judicial officers, staff, jurors, volunteers of a tenant agency, and the public for the circuit and county courts, the public defenders’ offices, state attorneys’ offices, and for performing the court-related functions of the offices of the clerks of the circuit and county courts. This includes expenses related to financing such facilities and the existing and future cost and bonded indebtedness associated with placing the facilities in use.

(c) “Maintenance” includes, but is not limited to, all reasonable and necessary costs of custodial and groundskeeping services and renovation and reconstruction as needed to accommodate functions for the circuit and county courts, the public defenders’ offices, and state attorneys’ offices and for performing the court-related functions of the offices of the clerks of the circuit and county court and for maintaining the facilities in a condition appropriate and safe for the use intended.

(d) “Utilities” means all electricity services for light, heat, and power; natural or manufactured gas services for light, heat, and power; water and wastewater services and systems, stormwater or runoff services and systems, sewer services and systems, all costs or fees associated with these services and systems, and any costs or fees associated with the mitigation of environmental impacts directly related to the facility.

(e) “Security” includes but is not limited to, all reasonable and necessary costs of services of law enforcement officers or licensed security guards and all electronic, cellular, or digital monitoring and screening devices necessary to ensure the safety and security of all persons visiting or working in a facility; to provide for security of the facility, including protection of property owned by the county or the state; and for security of prisoners brought to any facility. This includes bailiffs while providing courtroom and other security for each judge and other quasi-judicial officers.

(f) “Communications services” are defined as any reasonable and necessary transmission, emission, and reception of signs, signals, writings, images, and sounds of intelligence of any nature by wire, radio, optical, audio equipment, or other electromagnetic systems and includes all facilities and equipment owned, leased, or used by judges, clerks, public defenders, state attorneys, guardians ad litem, criminal conflict and civil regional counsel, and all staff of the state courts system, state attorneys’ offices, public defenders’ offices, and clerks of the circuit and county courts performing court-related functions. Such system or services shall include, but not be limited to:

1. Telephone system infrastructure, including computer lines, telephone switching equipment, and maintenance, and facsimile equipment, wireless communications, cellular telephones, pagers, and video teleconferencing equipment and line charges. Each county shall continue to provide access to a local carrier for local and long distance service and shall pay toll charges for local and long distance service.

2. All computer networks, systems and equipment, including computer hardware and software, modems, printers, wiring, network connections, maintenance, support staff or services including any county-funded support staff located in the offices of the circuit court, county courts, state attorneys, public defenders, guardians ad litem, and criminal conflict and civil regional counsel; training, supplies, and line charges necessary for an integrated computer system to support the operations and management of the state courts system, the offices of the public defenders, the offices of the state attorneys, the guardian ad litem offices, the offices of criminal conflict and civil regional counsel, and the offices of the clerks of the circuit and county courts; and the capability to connect those entities and reporting data to the state as required for the transmission of revenue, performance accountability, case management, data collection, budgeting, and auditing purposes. The integrated computer system shall be operational by July 1, 2006, and, at a minimum, permit the exchange of financial, performance accountability, case management, case disposition, and other data across multiple state and county information systems involving multiple users at both the state level and within each judicial circuit and be able to electronically exchange judicial case background data, sentencing scoresheets, and video evidence information stored in integrated case management systems over secure networks. Once the integrated system becomes operational, counties may reject requests to purchase communications services included in this subparagraph not in compliance with standards, protocols, or processes adopted by the board established pursuant to former s. 29.0086.

3. Courier messenger and subpoena services.

4. Auxiliary aids and services for qualified individuals with a disability which are necessary to ensure access to the courts. Such auxiliary aids and services include, but are not limited to, sign language interpretation services required under the federal Americans with Disabilities Act other than services required to satisfy due-process requirements and identified as a state funding responsibility pursuant to ss. 29.004, 29.005, 29.006, and 29.007, real-time transcription services for individuals who are hearing impaired, and assistive listening devices and the equipment necessary to implement such accommodations.

(g) “Existing radio systems” includes, but is not limited to, law enforcement radio systems that are used by the circuit and county courts, the offices of the public defenders, the offices of the state attorneys, and for court-related functions of the offices of the clerks of the circuit and county courts. This includes radio systems that were operational or under contract at the time Revision No. 7, 1998, to Art. V of the State Constitution was adopted and any enhancements made thereafter, the maintenance of those systems, and the personnel and supplies necessary for operation.

(h) “Existing multiagency criminal justice information systems” includes, but is not limited to, those components of the multiagency criminal justice information system as defined in s. 943.045, supporting the offices of the circuit or county courts, the public defenders’ offices, the state attorneys’ offices, or those portions of the offices of the clerks of the circuit and county courts performing court-related functions that are used to carry out the court-related activities of those entities. This includes upgrades and maintenance of the current equipment, maintenance and upgrades of supporting technology infrastructure and associated staff, and services and expenses to assure continued information sharing and reporting of information to the state. The counties shall also provide additional information technology services, hardware, and software as needed for new judges and staff of the state courts system, state attorneys’ offices, public defenders’ offices, guardian ad litem offices, and the offices of the clerks of the circuit and county courts performing court-related functions.

(2) Counties shall pay reasonable and necessary salaries, costs, and expenses of the state courts system, including associated staff and expenses, to meet local requirements.

(a) Local requirements are those specialized programs, nonjudicial staff, and other expenses associated with specialized court programs, specialized prosecution needs, specialized defense needs, or resources required of a local jurisdiction as a result of special factors or circumstances. Local requirements exist:

1. When imposed pursuant to an express statutory directive, based on such factors as provided in paragraph (b); or

2. When:

a. The county has enacted an ordinance, adopted a local program, or funded activities with a financial or operational impact on the circuit or a county within the circuit; or

b. Circumstances in a given circuit or county result in or necessitate implementation of specialized programs, the provision of nonjudicial staff and expenses to specialized court programs, special prosecution needs, specialized defense needs, or the commitment of resources to the court’s jurisdiction.

(b) Factors and circumstances resulting in the establishment of a local requirement include, but are not limited to:

1. Geographic factors;

2. Demographic factors;

3. Labor market forces;

4. The number and location of court facilities; or

5. The volume, severity, complexity, or mix of court cases.

(c) Local requirements under subparagraph (a)2. must be determined by the following method:

1. The chief judge of the circuit, in conjunction with the state attorney, the public defender, and the criminal conflict and civil regional counsel only on matters that impact their offices, shall identify all local requirements within the circuit or within each county in the circuit and shall identify the reasonable and necessary salaries, costs, and expenses to meet these local requirements.

2. On or before June 1 of each year, the chief judge shall submit to the board of county commissioners a tentative budget request for local requirements for the ensuing fiscal year. The tentative budget must certify a listing of all local requirements and the reasonable and necessary salaries, costs, and expenses for each local requirement. The board of county commissioners may, by resolution, require the certification to be submitted earlier.

3. The board of county commissioners shall thereafter treat the certification in accordance with the county’s budgetary procedures. A board of county commissioners may:

a. Determine whether to provide funding, and to what extent it will provide funding, for salaries, costs, and expenses under this section;

b. Require a county finance officer to conduct a preaudit review of any county funds provided under this section prior to disbursement;

c. Require review or audit of funds expended under this section by the appropriate county office; and

d. Provide additional financial support for the courts system, state attorneys, public defenders, or criminal conflict and civil regional counsel.

(d) Counties may satisfy these requirements by entering into interlocal agreements for the collective funding of these reasonable and necessary salaries, costs, and expenses.

(3) The following shall be considered a local requirement pursuant to subparagraph (2)(a)1.:

(a) Legal aid programs, which shall be funded at a level equal to or greater than the amount provided from filing fees and surcharges to legal aid programs from October 1, 2002, to September 30, 2003.

(b) Alternative sanctions coordinators pursuant to ss. 984.09 and 985.037.

(4)(a) The Department of Financial Services shall review county expenditure reports required under s. 29.0085 for the purpose of ensuring that counties fulfill the responsibilities of this section. The department shall compare county fiscal reports to determine if expenditures for the items specified in paragraphs (1)(a)-(h) and subsection (3) have increased by 1.5 percent over the prior county fiscal year. The initial review must compare county fiscal year 2005-2006 to county fiscal year 2004-2005. If the department finds that expenditures for the items specified in paragraphs (1)(a)-(h) and subsection (3) have not increased by 1.5 percent over the prior county fiscal year, the department shall notify the President of the Senate and the Speaker of the House of Representatives and the respective county. The Legislature may determine that a county has met its obligations for items specified in this section if the prior county fiscal year included nonrecurring expenditures for facilities or information technology that is not needed in the next county fiscal year or expenditures or actions that enable a county to attain efficiencies in providing services to the court system. The Legislature may direct the Department of Revenue to withhold revenue-sharing receipts distributed pursuant to part II of chapter 218, except for revenues used for paying the principal or interest on bonds, tax anticipation certificates, or any other form of indebtedness allowed under s. 218.25(1), (2), or (4), from any county that is not in compliance with the funding obligations in this section by an amount equal to the difference between the amount spent and the amount that would have been spent had the county increased expenditures by 1.5 percent per year.

(b) The department shall transfer the withheld payments to the General Revenue Fund by March 31 of each year for the previous county fiscal year. These payments are appropriated to the Department of Revenue to pay for these responsibilities on behalf of the county.

History.—s. 8, ch. 2000-237; s. 1, ch. 2001-265; ss. 44, 45, ch. 2003-402; s. 28, ch. 2004-265; s. 17, ch. 2005-236; s. 105, ch. 2006-120; s. 6, ch. 2006-122; s. 19, ch. 2007-6; s. 19, ch. 2007-62; s. 10, ch. 2010-153; s. 23, ch. 2011-47; s. 20, ch. 2012-119; s. 14, ch. 2013-41; s. 24, ch. 2014-53; s. 2, ch. 2016-11.



29.0081 - County funding of additional court personnel.

29.0081 County funding of additional court personnel.—

(1) A county and the chief judge of a judicial circuit that includes that county may enter into an agreement under which the county funds personnel positions to assist in the operation of the circuit.

(2) The agreement shall, at a minimum, provide that:

(a) Funding for the positions is provided on at least a court fiscal-year basis.

(b) The personnel whose employment is funded under the agreement are hired, supervised, managed, and fired by personnel of the judicial circuit. The county shall be considered the employer for purposes of s. 440.10 and chapter 443. Employees funded by the county under this section and other county employees may be aggregated for purposes of a flexible benefits plan pursuant to s. 125 of the Internal Revenue Code of 1986. The judicial circuit shall supervise the personnel whose employment is funded under the agreement; be responsible for compliance with all requirements of federal and state employment laws, including, but not limited to, Title VII of the Civil Rights Act of 1964, Title I of the Americans with Disabilities Act, 42 U.S.C. s. 1983, the Family Medical Leave Act, the Fair Labor Standards Act, chapters 447 and 760, and ss. 112.3187, 440.105, and 440.205; and fully indemnify the county from any liability under such laws, as authorized by s. 768.28(19), to the extent such liability is the result of the acts or omissions of the judicial circuit or its agents or employees.

(c) The positions terminate upon the expiration of, or substantial breach of, the agreement or upon the expiration of county funding for the positions.

(3) Positions funded under this section shall not count against any formula or similar process used by the Office of the State Courts Administrator to determine personnel needs or levels of a judicial circuit.

(4) Nothing in this section obligates the state to fund any personnel positions.

History.—s. 18, ch. 2005-236; s. 1, ch. 2007-170.



29.0085 - Annual statement of certain revenues and expenditures.

29.0085 Annual statement of certain revenues and expenditures.—

(1) Each county shall submit annually to the Chief Financial Officer a statement of revenues and expenditures as set forth in this section in the form and manner prescribed by the Chief Financial Officer in consultation with the President of the Senate and the Speaker of the House of Representatives, provided that such statement identify total county expenditures on each of the services outlined in s. 29.008.

(2)(a) Within 4 months of the close of the local government fiscal year, each county shall submit to the Chief Financial Officer a statement of compliance from its independent certified public accountant, engaged pursuant to s. 218.39, that the certified statement of expenditures was in accordance with s. 29.008 and this section. All discrepancies noted by the independent certified public accountant shall be included in the statement furnished by the county to the Chief Financial Officer.

(b) If the Chief Financial Officer determines that additional auditing procedures are appropriate because:

1. The county failed to submit timely its annual statement;

2. Discrepancies were noted by the independent certified public accountant; or

3. The county failed to file before January 31 of each year the certified public accountant statement of compliance, the Chief Financial Officer may send his or her personnel or contract for services to bring the county into compliance. The costs incurred by the Chief Financial Officer shall be paid promptly by the county upon certification by the Chief Financial Officer.

(c) Where the Chief Financial Officer elects to utilize the services of an independent contractor, such certification by the Chief Financial Officer may require the county to make direct payment to a contractor. Any funds owed by a county in such matters shall be recovered pursuant to s. 17.04 or s. 17.041.

(3) The Chief Financial Officer shall adopt any rules necessary to implement his or her responsibilities pursuant to this section.

History.—s. 46, ch. 2003-402; s. 8, ch. 2006-122; s. 15, ch. 2011-34.



29.012 - Construction.

29.012 Construction.—Nothing in this act shall require the Legislature to fund any court function or court-related activities of the court system, the state attorneys’ offices, public defenders’ offices, conflict counsel, the statewide prosecutor, or the clerks of the circuit and county courts.

History.—s. 14, ch. 2000-237.



29.015 - Contingency fund; limitation of authority to transfer funds in contracted due process services appropriation categories.

29.015 Contingency fund; limitation of authority to transfer funds in contracted due process services appropriation categories.—

(1) An appropriation may be provided in the General Appropriations Act in the Justice Administrative Commission to serve as a contingency fund for the purpose of alleviating deficits in contracted due process services appropriation categories, including private court-appointed counsel appropriation categories, that may occur from time to time due to extraordinary cases that lead to unexpected expenditures.

(2) In the event that a state attorney, public defender, or criminal conflict and civil regional counsel incurs a deficit in a contracted due process services appropriation category or conflict counsel category, the following steps shall be taken in order:

(a) The state attorney, public defender, or regional counsel shall first attempt to identify surplus funds from other appropriation categories within his or her office and submit a budget amendment pursuant to chapter 216 to transfer funds from within the office.

(b) In the event that the state attorney, public defender, or regional counsel is unable to identify surplus funds from within his or her office, he or she shall certify this to the Justice Administrative Commission along with a complete explanation of the circumstances which led to the deficit and steps the office has taken to reduce or alleviate the deficit. The Justice Administrative Commission shall inquire as to whether any other office has surplus funds in its contracted due process services appropriation categories which can be transferred to the office that is experiencing the deficit. If other offices indicate that surplus funds are available within the same budget entity, the Justice Administrative Commission shall transfer the amount needed to fund the deficit and notify the Governor and the chair and vice chair of the Legislative Budget Commission 14 days prior to a transfer pursuant to the notice, review, and objection provisions of s. 216.177. If funds appropriated for this purpose are available in a different budget entity, the Justice Administrative Commission shall request a budget amendment pursuant to chapter 216.

(c) If no office indicates that surplus funds are available to alleviate the deficit, the Justice Administrative Commission may request a budget amendment to transfer funds from the contingency fund. Such transfers shall be in accordance with all applicable provisions of chapter 216 and shall be subject to review and approval by the Legislative Budget Commission. The Justice Administrative Commission shall submit the documentation provided by the office explaining the circumstances that led to the deficit and the steps taken by the office and the Justice Administrative Commission to identify surplus funds to the Legislative Budget Commission.

(3) In the event that there is a deficit in a statewide contracted due process services appropriation category provided for private court-appointed counsel necessary due to withdrawal of the public defender and criminal conflict and civil regional counsel due to an ethical conflict, the following steps shall be taken in order:

(a) The Justice Administrative Commission shall first attempt to identify surplus funds from other contracted due process services appropriation categories within the Justice Administrative Commission and submit a budget amendment pursuant to chapter 216 to transfer funds from within the commission.

(b) In the event that the Justice Administrative Commission is unable to identify surplus funds from within the commission, the commission shall inquire of each of the public defenders and regional counsel as to whether any office has surplus funds in its contracted due process services appropriations categories which can be transferred. If any public defender or regional counsel office or offices indicate that surplus funds are available, the Justice Administrative Commission shall request a budget amendment to transfer funds from the office or offices to alleviate the deficit upon agreement of the contributing office or offices.

(c) If no public defender or regional counsel office has surplus funds available to alleviate the deficit, the Justice Administrative Commission may request a budget amendment to transfer funds from the contingency fund. Such transfers shall be in accordance with all applicable provisions of chapter 216 and shall be subject to review and approval by the Legislative Budget Commission. The Justice Administrative Commission shall submit the documentation provided by the office explaining the circumstances that led to the deficit and the steps taken by the Justice Administrative Commission to identify surplus funds to the Legislative Budget Commission.

(4) In the event that there is a deficit in a statewide appropriation category provided for private court-appointed counsel other than for conflict counsel as described in subsection (3), the following steps shall be taken in order:

(a) The Justice Administrative Commission shall first attempt to identify surplus funds from other contracted due process services appropriation categories within the Justice Administrative Commission and submit a budget amendment pursuant to chapter 216 to transfer funds from within the commission.

(b) In the event that the Justice Administrative Commission is unable to identify surplus funds from within the commission, the commission may submit a budget amendment to transfer funds from the contingency fund. Such transfers shall be in accordance with all applicable provisions of chapter 216 and shall be subject to review and approval by the Legislative Budget Commission. The Justice Administrative Commission shall submit documentation explaining the circumstances that led to the deficit and the steps taken to identify surplus funds to the Legislative Budget Commission.

(5) Notwithstanding any provisions in chapter 216 to the contrary, no office shall transfer funds from a contracted due process services appropriation category or from a contingency fund category authorized in this section except as specifically authorized in this section. In addition, funds shall not be transferred from a state attorney office to alleviate a deficit in a public defender office or an office of criminal conflict and civil regional counsel, and funds shall not be transferred from a public defender office or regional counsel office to alleviate a deficit in a state attorney office.

History.—s. 49, ch. 2003-402; s. 19, ch. 2005-236; s. 20, ch. 2007-62.



29.016 - Contingency fund; judicial branch.

29.016 Contingency fund; judicial branch.—

(1) An appropriation may be provided in the General Appropriations Act for the judicial branch to serve as a contingency fund to alleviate deficits in contracted due process services appropriation categories that may occur from time to time due to extraordinary events that lead to unexpected expenditures.

(2) In the event that a chief judge incurs such a deficit, the following steps shall be taken in order:

(a) The chief judge shall attempt to identify surplus funds from other appropriation categories within his or her circuit and submit a request to the Chief Justice for a budget amendment pursuant to chapter 216 to transfer funds from within the circuit budget.

(b) In the event that the chief judge is unable to identify surplus funds from within his or her circuit, he or she shall certify this to the Office of the State Courts Administrator along with a complete explanation of the circumstances which led to the deficit and steps taken to reduce or alleviate the deficit. The Office of the State Courts Administrator shall inquire as to whether any other circuit has surplus funds in its contracted due process service appropriation categories which can be transferred to the circuit that is experiencing the deficit. If other circuits indicate that surplus funds are available, the Office of the State Courts Administrator shall notify the Trial Court Budget Commission established within the judicial branch by Rule of Judicial Administration. The Trial Court Budget Commission shall make recommendations to the Chief Justice to alleviate the deficit. The Chief Justice may authorize a transfer of funds among circuits to alleviate the deficit.

(3) If no other circuits indicate that surplus funds are available to alleviate the deficit, the Trial Court Budget Commission may request the Chief Justice to request a budget amendment to transfer funds from the contingency fund. Such transfers shall be requested subject to the notice and review requirements set forth in s. 216.177. The Office of the State Courts Administrator shall include in the budget amendment documentation provided by the chief judge explaining the circumstances that led to the deficit and the steps taken to identify surplus funds to alleviate the deficit.

(4) Notwithstanding any provisions in chapter 216 to the contrary, no circuit shall transfer funds from a contracted due process services appropriation category or from a contingency fund category authorized in this section except as specifically authorized in this section.

History.—s. 50, ch. 2003-402; s. 30, ch. 2004-265.



29.017 - Pending proceedings; applicability of ch. 2003-402.

29.017 Pending proceedings; applicability of ch. 2003-402.—For the purpose of implementing s. 14, Art. V of the State Constitution, the transfer of the funding responsibility for the state courts system shall not affect the validity of any judicial or administrative proceeding pending on the day of the transfer. The entity providing appropriations on and after July 1, 2004, shall be considered the successor in interest to any existing contracts ratified by the successor entity, but is not responsible for funding or payment of any service rendered or provided, in whole or in part, prior to July 1, 2004.

History.—s. 146, ch. 2003-402.



29.018 - Cost sharing of due-process services; legislative intent.

29.018 Cost sharing of due-process services; legislative intent.—It is the intent of the Legislature to provide state-funded due-process services to the state courts system, state attorneys, public defenders, criminal conflict and civil regional counsel, and private court-appointed counsel in the most cost-effective and efficient manner. The state courts system, state attorneys, public defenders, criminal conflict and civil regional counsel, and the Justice Administrative Commission on behalf of private court-appointed counsel may enter into contractual agreements to share, on a pro rata basis, the costs associated with court reporting services, court interpreter and translation services, court experts, and all other due-process services funded by the state pursuant to this chapter. These costs shall be budgeted within the funds appropriated to each of the affected users of services.

History.—s. 95, ch. 2004-265; s. 20, ch. 2005-236; s. 21, ch. 2007-62.



29.0185 - Provision of state-funded due process services to individuals.

29.0185 Provision of state-funded due process services to individuals.—Due process services may not be provided with state revenues to an individual unless the individual on whose behalf the due process services are being provided is eligible for court-appointed counsel under s. 27.40, based upon a determination of indigency under s. 27.52, regardless of whether such counsel is appointed or the individual on whose behalf the due process services are being provided is eligible for court-appointed counsel under s. 27.40 and has been determined indigent for costs pursuant to s. 27.52.

History.—s. 21, ch. 2005-236.



29.019 - Billings rendered for pre-July 1, 2004, services.

29.019 Billings rendered for pre-July 1, 2004, services.—Billings submitted for payment of due process services, including, but not limited to, court reporter services, court interpreter services, expert witness services, mental health evaluations, and court-appointed counsel services must be paid by the counties if the services were rendered before July 1, 2004. Counties must also pay for the entire cost of any flat-fee-per-case payment pursuant to a contract or professional services agreement with court-appointed counsel for appointments made before July 1, 2004, regardless of whether work on the case is actually concluded prior to July 1, 2004. Except for flat-fee contracts with court-appointed counsel, billings for services on any case that commenced prior to July 1, 2004, but continues past July 1, 2004, must be submitted with an itemized listing of payment due for services rendered before July 1, 2004, and on or after July 1, 2004. The county shall pay the portion of the bill for services rendered before July 1, 2004, and provide a copy of the itemized bill to the Justice Administrative Commission or the Office of the State Courts Administrator as appropriate for payment of the portion of the bill for services provided on or after July 1, 2004.

History.—s. 97, ch. 2004-265.



29.0195 - Recovery of expenditures for state-funded services.

29.0195 Recovery of expenditures for state-funded services.—The trial court administrator of each circuit shall recover expenditures for state-funded services when those services have been furnished to a user of the state court system who possesses the present ability to pay. The rate of compensation for such services shall be the actual cost of the services, including the cost of recovery. The trial court administrator shall deposit moneys recovered under this section in the Administrative Trust Fund within the state courts system. The trial court administrator shall recover the costs of court reporter services and transcription; court interpreter services, including translation; and any other service for which state funds were used to provide a product or service within the circuit. This section does not authorize cost recovery from entities described in ss. 29.005, 29.006, and 29.007.

History.—s. 67, ch. 2005-236; s. 4, ch. 2006-23; s. 16, ch. 2010-162.



29.21 - Department of Management Services to provide assistance in procuring services.

29.21 Department of Management Services to provide assistance in procuring services.—In accordance with s. 287.042, the Department of Management Services may assist the Office of the State Courts Administrator and the Justice Administrative Commission with competitive solicitations for the procurement of state-funded services under this chapter. This may include assistance in the development and review of proposals in compliance with chapter 287, and rules adopted under that chapter.

History.—s. 99, ch. 2004-265; s. 4, ch. 2005-2.



29.22 - State Courts Revenue Trust Fund.

29.22 State Courts Revenue Trust Fund.—The State Courts Revenue Trust Fund is created within the state courts system. Moneys credited to the trust fund shall be used for the purpose of funding the activities of the state courts system.

History.—s. 1, ch. 2009-7; s. 2, ch. 2011-19.



29.23 - Salaries of certain positions in the judicial branch.

29.23 Salaries of certain positions in the judicial branch.—

(1) The salaries of justices, judges of the district courts of appeal, circuit judges, and county judges shall be fixed annually in the General Appropriations Act.

(2) The clerk and the marshal of the Supreme Court, or a clerk or marshal of a district court of appeal, shall be paid an annual salary to be determined in accordance with s. 25.382(3).

History.—s. 11, ch. 2014-182.






Chapter 30 - SHERIFFS

30.01 - Bond of sheriffs; small counties.

30.01 Bond of sheriffs; small counties.—In each county of the state having a population of 150,000 or less according to the last state census, the sheriff shall give bond as required by the board of county commissioners of the county, to be filed with the clerk of the circuit court and be conditioned upon the faithful discharge of the duties of his or her office. When a sheriff is appointed to fill a vacancy, a bond may not be a prerequisite to succession in office; however, if the county commission requires a bond for the office of sheriff, the commission shall allow a period of 10 days after the effective date of the appointment in which the bond may be provided.

History.—ss. 1, 4, ch. 3724, 1887; RS 1237; GS 1666; RGS 2871; CGL 4568; s. 1, ch. 17754, 1937; s. 1, ch. 20719, 1941; ss. 10, 12, 35, ch. 69-106; s. 171, ch. 95-147; s. 14, ch. 95-312; s. 10, ch. 98-34.



30.02 - Bond of sheriffs; large counties.

30.02 Bond of sheriffs; large counties.—In each county in the state having a population in excess of 150,000 according to the last state census, the sheriff shall give bond as required by the board of county commissioners, to be filed with the clerk of the circuit court and be conditioned upon the faithful discharge of the duties of his or her office. When a sheriff is appointed to fill a vacancy, a bond may not be a prerequisite to succession in office; however, if the county commission requires a bond for the office of sheriff, the commission shall allow a period of 10 days after the effective date of the appointment in which the bond may be provided.

History.—ss. 1, 4, ch. 3724, 1887; RS 1237; GS 1666; RGS 2871; CGL 4568; s. 1, ch. 17754, 1937; ss. 10, 12, 35, ch. 69-106; s. 172, ch. 95-147; s. 15, ch. 95-312; s. 11, ch. 98-34.



30.03 - Obligation of sureties.

30.03 Obligation of sureties.—Each surety upon such bond may bind himself or herself for a specified sum, but the aggregate amount for which the sureties may bind themselves shall not be less than the penalty of the bond.

History.—s. 9, ch. 3724, 1887; RS 1238; GS 1667; RGS 2872; CGL 4569; s. 2, ch. 17754, 1937; s. 1, ch. 20719, 1941; s. 173, ch. 95-147.



30.04 - Justification of sureties.

30.04 Justification of sureties.—Each surety upon such bond shall make an affidavit that he or she is a resident of the county for which the officer is to be commissioned, and that the surety has sufficient visible property therein, unencumbered and not exempt from sale under legal process, to make good his or her bond.

History.—s. 10, ch. 3724, 1887; RS 1239; GS 1668; RGS 2873; CGL 4570; s. 3, ch. 17754, 1937; s. 1, ch. 20719, 1941; s. 174, ch. 95-147.



30.05 - Surety companies.

30.05 Surety companies.—The provisions of ss. 30.01-30.04, as to number of sureties, affidavits of residence and justification of same shall not apply to solvent surety companies authorized to do business and execute bonds in this state.

History.—s. 4, ch. 3724, 1887; RS 1237; GS 1666; RGS 2871; CGL 4568; s. 4, ch. 17754, 1937; s. 1, ch. 20719, 1941.



30.06 - Liability of sureties.

30.06 Liability of sureties.—The sureties, if any, are liable for all fines and amercements imposed upon the principal, or sheriff.

History.—s. 4, ch. 987, 1859; RS 1240; GS 1669; RGS 2874; CGL 4571; s. 1, ch. 20719, 1941; s. 12, ch. 98-34.



30.07 - Deputy sheriffs.

30.07 Deputy sheriffs.—Sheriffs may appoint deputies to act under them who shall have the same power as the sheriff appointing them, and for the neglect and default of whom in the execution of their office the sheriff shall be responsible.

History.—s. 4, ch. 1659, 1868; RS 1247; GS 1675; RGS 2881; CGL 4578.



30.071 - Applicability and scope of act.

30.071 Applicability and scope of act.—

(1) This act applies to all deputy sheriffs, with the following exceptions:

(a) Deputy sheriffs in a county that, by special act of the Legislature, local charter, ordinance, or otherwise, has established rights and procedures for deputy sheriffs which are equivalent to or greater than those prescribed by this act.

(b) Deputy sheriffs in a county that, by special act of the Legislature, local charter, ordinance, or otherwise, has established a civil or career service system which grants collective bargaining rights for deputy sheriffs, including, but not limited to, deputy sheriffs in the following counties: Broward, Miami-Dade, Duval, Escambia, and Volusia.

(c) Special deputy sheriffs appointed under s. 30.09(4).

(d) Members of a sheriff’s posse or reserve unit.

(e) Part-time deputy sheriffs.

(2) This act does not grant to deputy sheriffs the right of collective bargaining.

(3) This act does not change the alter ego relationship which exists between a deputy sheriff and the appointing sheriff.

History.—s. 2, ch. 94-143; s. 10, ch. 2008-4.



30.072 - Definitions.

30.072 Definitions.—As used in this act, the term:

(1) “Actual, continuous service” means the time during which a deputy sheriff performs the duties and responsibilities of the position to which she or he is appointed.

(2) “Deputy sheriff” means a law enforcement officer appointed by the sheriff and certified under chapter 943. The term does not include a person who performs managerial, confidential, or policymaking duties. Managerial, confidential, and policymaking appointees who are not covered by this act include the undersheriff, chief deputy, director, legal advisor, sheriff’s personal secretary or administrative assistant, or members of the sheriff’s personal staff who report to or work under the direct supervision of the sheriff or who assist the sheriff in the formulation of general or special orders or in the preparation of the fiscal year budget, or appointees whose duties primarily involve the management or operation of the sheriff’s office or a department or subdivision of that office.

(3) “Probation” means a period of actual, continuous service following initial employment or following a promotion from a regular appointment.

(4) “Regular appointment” means the employment status of a deputy sheriff who has satisfactorily completed probation.

(5) “Sheriff” means the constitutional officer elected in accordance with this chapter.

History.—s. 3, ch. 94-143; s. 1325, ch. 95-147.



30.073 - Appointment; probation; regular appointment.

30.073 Appointment; probation; regular appointment.—

(1) A sheriff has exclusive power to appoint a deputy sheriff. However, a person may not be appointed as a deputy sheriff unless the person meets all qualifications set out in the Florida Statutes.

(2)(a) A person’s appointment as a deputy sheriff is not a regular appointment until the person has satisfactorily completed 12 consecutive months of probation.

(b) A deputy sheriff’s promotion to a higher rank within the agency is not a regular appointment to that rank until the deputy sheriff has satisfactorily completed 6 consecutive months of probation.

(c) If a deputy sheriff is unable to perform the duties and responsibilities of the position to which he or she is appointed or promoted due to a nonservice-connected disability or other justifiable cause, the period of probation may be extended by the amount of time the deputy sheriff is unable to perform his or her duties.

(3) At any time, the sheriff may terminate, with or without cause, the appointment or promotion of a deputy sheriff who has not completed probation.

(a) An appointment is terminated upon the receipt by the deputy sheriff of written notice, signed by the sheriff, advising the deputy sheriff of his or her termination from appointment.

(b) A promotion is terminated upon the receipt by the deputy sheriff of a written notice, signed by the sheriff, advising the deputy sheriff of his or her return to his or her previous regular appointment.

(4) A deputy sheriff who satisfactorily completes probation is considered regularly appointed to his or her position and is entitled to all the rights and privileges set forth in this act.

(5) A deputy sheriff covered by ss. 30.071-30.079, other than the undersheriff or chief deputy, who is regularly appointed to his or her position may not be terminated for lawful off-duty political activity or for a discriminatory reason.

History.—s. 4, ch. 94-143; s. 1326, ch. 95-147; s. 1, ch. 95-155.



30.074 - Regular appointee status.

30.074 Regular appointee status.—When a deputy sheriff to whom the provisions of this act apply has served for a period of 1 calendar year, such deputy sheriff shall have attained regular deputy status in the office of the sheriff. Any deputy who is required to serve a probationary period attendant to a promotion shall retain regular status in the office of the sheriff, but may be returned to his or her prior rank during such probationary period without the right of appeal.

History.—s. 5, ch. 94-143; s. 1327, ch. 95-147.



30.075 - Review boards.

30.075 Review boards.—

(1) Each sheriff shall establish a review board to review, pursuant to appeals taken under ss. 30.071-30.079, terminations taken by the sheriff against regularly appointed deputy sheriffs for lawful off-duty political activity or for discriminatory reasons.

(2) Each member of a review board shall be selected on the basis of fairness, objectivity, and impartiality. The board shall have no investigative powers and shall function in the capacity of a fact finder in an effort to arrive at a fair and equitable recommendation in all matters brought before it. A member shall not be involved in the issue under consideration. Membership on the board is voluntary and without remuneration. Members may not discuss matters to be heard before the board until the board convenes.

(3) A review board may receive verbal or written testimony concerning any matter considered relevant by the board and may receive any records, including, but not limited to, performance evaluations and disciplinary files.

(4)(a) The review board of an agency having 150 or more deputy sheriffs shall be comprised of:

1. Two members selected by the sheriff from among the certified law enforcement officers within the sheriff’s jurisdiction.

2. Two members selected by the deputy sheriff who is appealing the termination action from among the certified law enforcement officers within the sheriff’s jurisdiction.

3. One member selected by the other members of the board and acting as the chairperson of the board.

4. If an impartial local chairperson cannot be agreed upon within 10 working days after the appeal is submitted, then the parties shall jointly request the American Arbitration Association to furnish a panel of seven names from which each party shall have the option, within 5 days of receipt, of striking three names in alternating fashion. The seventh or remaining name shall be the chairperson. The parties shall jointly notify the arbitrator of his or her selection. Either party may object to all names on the list, provided the objection is made prior to the commencement of the striking process. If this occurs, the objecting party may request the American Arbitration Association to furnish another list of arbitrators. No more than two lists may be requested. The costs of the arbitrator shall be shared by both parties.

(b) The review board of an agency having fewer than 150 deputy sheriffs shall be comprised of:

1. One member selected by the sheriff from among the certified law enforcement officers within the sheriff’s jurisdiction.

2. One member selected by the deputy sheriff who is appealing the termination from among the certified law enforcement officers within the sheriff’s jurisdiction.

3. One member selected by the other members of the board and acting as the chairperson of the board.

(5) The chairperson of a review board shall:

(a) Conduct each meeting using parliamentary rules of order.

(b) Request that the deputy sheriff who is appealing provide the names of his or her witnesses, if any.

(c) Schedule and provide written notice of each meeting to the Internal Affairs Bureau, witnesses, board members, and deputies.

(d) Provide copies of all charges to the board members.

(6) The scope of the review board is limited to terminations.

History.—s. 6, ch. 94-143; s. 1328, ch. 95-147; s. 2, ch. 95-155.



30.076 - Appeal.

30.076 Appeal.—

(1) The sheriff may not terminate a regularly appointed deputy sheriff for exercising lawful off-duty political rights.

(2) The review board shall be utilized to make the determination as to whether or not the termination of a deputy sheriff was politically or discriminatorily motivated.

(3)(a) A deputy sheriff must make a request for a hearing in writing to the deputy sheriff’s immediate supervisor within 10 working days after the deputy sheriff receives notice of termination for off-duty political activity. The request must contain a brief statement of the matters to be considered by the review board and the names of the two law enforcement officers selected to serve on the board.

(b) The immediate supervisor shall forward the request for hearing to the sheriff and the appropriate division commander without delay. The review board shall be empaneled and a hearing date scheduled within 10 working days of receipt. The rules of evidence applicable to administrative hearings under chapter 120 apply to the hearing.

(c) The sheriff has the burden of proving the appropriateness of the termination by the preponderance of evidence. The sheriff or the sheriff’s appointed representative must present evidence in support of the termination.

(d) The deputy sheriff has the right to be present, to present his or her case, to explain or defend his or her position, and to cross-examine each witness or complainant.

(e) The deputy sheriff has the right to be represented during the hearing by counsel or other representative of choice.

(f) The deputy sheriff shall not discuss the matter before the review board except through its chairperson.

(g) The sheriff may offer rebuttal evidence, and the review board may hear argument from both parties in support of the evidence presented.

(h) The chairperson of the review board shall, through the appropriate chain of command, give written notice to each witness of the date, time, and place of the hearing.

(i) The review board shall confine its deliberation to the evidence presented. The board shall have 10 working days within which to make its findings. The findings of the board are binding on the parties. If the board finds that action on appeal is justified, it may recommend an alternative action.

(j) A decision of the review board must be made by a majority vote of its members.

(k) Each complaint shall receive a separate finding and recommendation by a majority of the review board. Each finding shall take into consideration the seriousness of the complaint, any extenuating circumstances, and the tenure and past conduct record of the deputy sheriff. The board shall submit to the sheriff its written findings of fact and recommendations within 10 working days after the hearing.

(l) The sheriff shall notify the deputy sheriff of the final recommendations of the review board and the reasons therefor.

(m) If the sheriff’s action on appeal is not sustained, the deputy sheriff shall be reinstated without prejudice or penalty.

(n) All proceedings of the review board shall be recorded and retained by the Internal Affairs Bureau. Rest periods shall be duly noted and there shall be no unrecorded questions or statements by a party or witness. Recordings shall be properly marked and identified before filing.

History.—s. 7, ch. 94-143; s. 1329, ch. 95-147; s. 3, ch. 95-155.



30.077 - Conduct of hearing.

30.077 Conduct of hearing.—A review board shall determine the truth while maintaining an atmosphere of fundamental fairness.

History.—s. 8, ch. 94-143.



30.078 - Continuation of appointment after a change in sheriff.

30.078 Continuation of appointment after a change in sheriff.—When a newly elected or appointed sheriff assumes office, the incoming sheriff may not terminate the employment of any deputy sheriff covered by ss. 30.071-30.079 for lawful off-duty political activity or for a discriminatory reason. The incoming sheriff may replace deputy sheriffs assigned to managerial, confidential, or policymaking positions or part-time deputy sheriffs.

History.—s. 9, ch. 94-143; s. 4, ch. 95-155.



30.079 - Effects of act; no property interest or expectancy in office; sheriff’s authority.

30.079 Effects of act; no property interest or expectancy in office; sheriff’s authority.—The provisions of this act shall not be construed to provide deputy sheriffs with a property interest or expectancy of continued appointment as a deputy sheriff, nor shall these provisions serve as a limitation of the sheriff’s authority as a constitutional officer to determine unilaterally the purpose of the office or department, to such standards of service to be offered to the public, and to exercise control and discretion over the organization and operations of the sheriff’s office or department.

History.—s. 10, ch. 94-143.



30.09 - Qualification of deputies; special deputies.

30.09 Qualification of deputies; special deputies.—

(1) BOND, SURETIES, PERFORMANCE OF SERVICES.—

(a) Each deputy sheriff who is appointed shall give bond as required by the board of county commissioners. The amount of the bond and the bond must be approved by the board of county commissioners. The bond must be filed with the clerk of the circuit court and be conditioned upon the faithful performance of the duties of his or her office. A deputy sheriff may not perform any services as deputy until he or she subscribes to the oath prescribed for sheriffs. Sureties are liable for all fines and amercements imposed upon their principal.

(b) The board of county commissioners of any county may accept a blanket surety bond issued by a solvent surety company authorized to do business in this state, conditioned upon the faithful performance of the duties of the deputy sheriffs appointed by a sheriff, in a sum to be fixed by the board of county commissioners. If such a blanket surety bond is accepted, individual surety bonds for each deputy sheriff are not necessary. The cost of the blanket bond must be paid by the appropriate sheriff’s department. Sureties are liable for all fines and amercements imposed upon their principals under the provisions of the blanket bond.

(2) SURETY COMPANIES.—The requisite of two sureties and justification of same does not apply when surety is by a solvent surety company authorized to do business in this state.

(3) LIABILITY OF SHERIFF.—The giving of such bond by a deputy does not relieve the sheriff of the liability for the acts of his or her deputies.

(4) EXCEPTIONS.—This section does not apply to the appointment of special deputy sheriffs appointed by the sheriff:

(a) To attend elections on election days.

(b) To perform undercover investigative work.

(c) For specific guard or police duties in connection with public sporting or entertainment events, not to exceed 30 days; or for watch or guard duties, when serving in such capacity at specified locations or areas only.

(d) For special and temporary duties, without power of arrest, in connection with guarding or transporting prisoners.

(e) To aid in preserving law and order, or to give necessary assistance in the event of any threatened or actual hurricane, fire, flood, or other natural disaster, or in the event of any major tragedy such as an act of local terrorism or a national terrorism alert, an airplane crash, a train or automobile wreck, or a similar accident.

(f) To raise the power of the county, by calling bystanders or others, to assist in quelling a riot or any breach of the peace, when ordered by the sheriff or an authorized general deputy.

(g) To serve as a parking enforcement specialist pursuant to s. 316.640(2).

The appointment of a special deputy sheriff in any such circumstance, except with respect to paragraph (g), may be made with full powers of arrest when the sheriff considers such appointment reasonable and necessary in the execution of the duties of his or her office. Except under circumstances described in paragraphs (a), (e), (f), and (g), the appointees must possess at least the minimum requirements established for law enforcement officers by the Criminal Justice Standards and Training Commission. The appointment of any such special deputy sheriff must be recorded in a register maintained for such purpose in the sheriff’s office, showing the terms and circumstances of such appointment.

(5) REMOVAL FOR VIOLATION.—A violation of this section subjects the offender to removal by the Governor.

History.—ss. 1, 2, 3, 4, 6, ch. 6478, 1913; RGS 2883; CGL 4580; s. 2, ch. 22790, 1945; s. 1, ch. 57-93; s. 1, ch. 72-307; s. 1, ch. 75-100; s. 1, ch. 79-246; s. 14, ch. 79-400; s. 3, ch. 83-167; s. 5, ch. 87-224; s. 175, ch. 95-147; s. 13, ch. 98-34; s. 1, ch. 2002-193.



30.10 - Place of office.

30.10 Place of office.—The place of office of every sheriff shall be at the county seat of the county.

History.—s. 3, Feb. 12, 1834; RS 1248; GS 1676; RGS 2884; CGL 4581.



30.12 - Power to appoint sheriff.

30.12 Power to appoint sheriff.—If any sheriff in the state fails to attend, in person or by deputy, the circuit court or county court of the county, from sickness, death, or other cause, the judge attending the court may appoint an interim sheriff, who shall assume all the responsibilities, perform all the duties, and receive the same compensation as if he or she had been duly appointed sheriff for only the term of nonattendance and no longer.

History.—s. 1, ch. 1394, 1863; RS 1243; GS 1672; RGS 2877; CGL 4574; s. 3, ch. 22790, 1945; s. 4, ch. 73-334; s. 177, ch. 95-147; s. 4, ch. 2013-25.



30.14 - Succession of office.

30.14 Succession of office.—

(1) Upon the expiration of the term of office, the sheriff shall deliver to his or her successor in office, taking a receipt for the same, the following:

(a) All such writs and processes as shall remain in his or her hands unexecuted; and

(b) All persons who are held in confinement by legal process, with the warrants, indictments, or causes of such confinement.

(2)(a) Upon the death of any sheriff, the executors, administrators, or other representatives shall deliver by hand, taking a receipt for the same, all papers and documents which relate to official duties and which were in the possession of and belonging to such decedent as sheriff.

(b) If the successor as sheriff should not be qualified in due time to serve or execute the process of the court, the chief deputy of such deceased sheriff shall be appointed by an order from the judge of the circuit court to fulfill the responsibilities and requirements of subsection (1) until such time as a successor is qualified.

(3) The succeeding sheriff, or the chief deputy pursuant to paragraph (2)(b), shall sell and carry into effect any levy made by a predecessor in office in like manner as the former sheriff could have done had he or she continued therein, and shall make titles to the purchaser for all the property sold under execution or other process and not conveyed by any predecessor.

(4) In any case in which an incumbent sheriff neglects or refuses to turn over such process in the manner aforesaid, such person shall be liable to make such satisfaction by damage and costs to the party aggrieved as he or she shall sustain by reason of such neglect or refusal.

History.—s. 16, Nov. 23, 1828; RS 1254; GS 1682; RGS 2890; CGL 4587; s. 7, ch. 22858, 1945; s. 1, ch. 87-288; s. 178, ch. 95-147.



30.15 - Powers, duties, and obligations.

30.15 Powers, duties, and obligations.—

(1) Sheriffs, in their respective counties, in person or by deputy, shall:

(a) Execute all process of the Supreme Court, circuit courts, county courts, and boards of county commissioners of this state, to be executed in their counties.

(b) Execute such other writs, processes, warrants, and other papers directed to them, as may come to their hands to be executed in their counties.

(c) Attend all sessions of the circuit court and county court held in their counties.

(d) Execute all orders of the boards of county commissioners of their counties, for which services they shall receive such compensation, out of the county treasury, as said boards may deem proper.

(e) Be conservators of the peace in their counties.

(f) Suppress tumults, riots, and unlawful assemblies in their counties with force and strong hand when necessary.

(g) Apprehend, without warrant, any person disturbing the peace, and carry that person before the proper judicial officer, that further proceedings may be had against him or her according to law.

(h) Have authority to raise the power of the county and command any person to assist them, when necessary, in the execution of the duties of their office; and, whoever, not being physically incompetent, refuses or neglects to render such assistance, shall be punished by imprisonment in jail not exceeding 1 year, or by fine not exceeding $500.

(i) Be, ex officio, timber agents for their counties.

(j) Perform such other duties as may be imposed upon them by law.

(2) Sheriffs, in their respective counties, in person or by deputy, shall, at the will of the board of county commissioners, attend, in person or by deputy, all meetings of the boards of county commissioners of their counties, for which services they shall receive such compensation, out of the county treasury, as said boards may deem proper.

(3) On or before January 1, 2002, every sheriff shall incorporate an antiracial or other antidiscriminatory profiling policy into the sheriff’s policies and practices, utilizing the Florida Police Chiefs Association Model Policy as a guide. Antiprofiling policies shall include the elements of definitions, traffic stop procedures, community education and awareness efforts, and policies for the handling of complaints from the public.

History.—s. 14, ch. 4, 1845; ss. 1, 4, ch. 157, 1848; s. 9, ch. 1626, 1868; ss. 1, 2, ch. 1659, 1868; RS 650, 651, 653, 1241, 1242, 2583; GS 991, 992, 994, 1670, 1671, 3503; RGS 1804, 1805, 1807, 2875, 2876, 5388; CGL 2856, 2857, 2859, 4572, 4573, 7527; s. 4, ch. 22790, 1945; s. 4, ch. 73-334; s. 1, ch. 91-95; s. 179, ch. 95-147; s. 2, ch. 2001-264; s. 5, ch. 2013-25.

Note.—Former ss. 144.01-144.03, 30.16.



30.20 - False return.

30.20 False return.—For every false return, the sheriff shall forfeit and pay $500, one moiety thereof to the party aggrieved, and the other moiety to him or her who will sue for the same, to be recovered with costs by action of debt; and the said sheriff shall be further liable to an action of the party aggrieved.

History.—s. 2, ch. 997, 1859; RS 1251; GS 1679; RGS 2887; CGL 4584; s. 181, ch. 95-147.



30.21 - Failure to pay over money.

30.21 Failure to pay over money.—If any sheriff fails to collect or pay over fines, fees, costs, or other moneys adjudged to the state which he or she has been by proper process directed to collect, the sheriff forfeits his or her commissions and also is liable for a fine of $50, to be recovered by motion before the circuit court, after 10 days’ notice, and the sheriff’s sureties, if any, are also liable for the amount of such moneys upon his or her bond as sheriff.

History.—s. 9, ch. 217, 1849; RS 1252; GS 1680; RGS 2888; CGL 4585; s. 182, ch. 95-147; s. 14, ch. 98-34.



30.22 - When sheriff may accept service.

30.22 When sheriff may accept service.—Sheriffs, when sued in their official capacity, may accept service, and when so sued with others may serve their codefendants and receive the fees allowed by law, except no fees shall be allowed for acceptance of service.

History.—s. 1, ch. 4411, 1895; GS 1674; RGS 2879; CGL 4576; s. 6, ch. 22790, 1945.



30.231 - Sheriffs’ fees for service of summons, subpoenas, and executions.

30.231 Sheriffs’ fees for service of summons, subpoenas, and executions.—

(1) The sheriffs of all counties of the state in civil cases shall charge fixed, nonrefundable fees for service of process, according to the following schedule:

(a) All summons or writs except executions: $40 for each summons or writ to be served.

(b) All writs except executions requiring a levy or seizure of property: $50 in addition to the $40 fee as stated in paragraph (a).

(c) Witness subpoenas: $40 for each witness to be served.

(d) Executions:

1. Forty dollars for processing each writ of execution, regardless of the number of persons involved.

2. Fifty dollars for each levy.

a. A levy is considered made when any property or any portion of the property listed or unlisted in the instructions for levy is seized, or upon demand of the sheriff the writ is satisfied by the defendant in lieu of seizure. Seizure requires that the sheriff take actual possession, if practicable, or, alternatively, constructive possession of the property by order of the court.

b. When the instructions are for levy upon real property, a levy fee is required for each parcel described in the instructions.

c. When the instructions are for levy based upon personal property, one fee is allowed, unless the property is seized at different locations, conditional upon all of the items being advertised collectively and the sale being held at a single location. However, if the property seized cannot be sold at one location during the same sale as advertised, but requires separate sales at different locations, the sheriff may then impose a levy fee for the property and sale at each location.

3. Forty dollars for advertisement of sale under process.

4. Forty dollars for each sale under process.

5. Forty dollars for each deed, bill of sale, or satisfaction of judgment.

(2) For levying on property and for the seizure of persons, the sheriff shall be allowed anticipated expenses necessary for the execution of the process directing such levy or seizure and for the safekeeping of property and persons in the custody of the sheriff. A reasonable cost deposit to cover said fees and expenses in connection with the requested services shall be deposited in advance, by the party requesting the service, with the officer requested to perform the service.

(3) The party requesting service of process must furnish to the sheriff the original process, a certified copy of the process, or an electronic copy of the process, which was signed and certified by the clerk of court, and sufficient copies to be served on the parties receiving the service of process. The party requesting service of process shall provide the sheriff with the best known address where the person may be served. Failure to perfect service at the address provided does not excuse the sheriff from his or her duty to exercise due diligence in locating the person to be served.

(4) All fees collected under paragraphs (1)(a), (b), (c), and (d) shall be nonrefundable and shall be earned when each original request or service of process is made.

(5) All fees collected under the provisions of this section shall be paid monthly into the fine and forfeiture fund of the county.

(6) Fees under this section chargeable to the state or its agencies shall be those fees that were effective under this section on June 30, 2009.

History.—ss. 1, 2, ch. 63-41; s. 2, ch. 72-92; s. 4, ch. 79-396; s. 1, ch. 82-118; s. 1, ch. 83-255; s. 1, ch. 87-405; s. 1, ch. 94-170; s. 1330, ch. 95-147; s. 6, ch. 2000-258; s. 1, ch. 2009-215; s. 1, ch. 2011-159; s. 1, ch. 2014-207.



30.24 - Transportation and return of prisoners.

30.24 Transportation and return of prisoners.—

(1) The sheriff of any county of the state, when required to go beyond the limits of this state to bring back a prisoner charged with any offense or who has been convicted of any crime in this state and has escaped, shall receive the actual and necessary expense on account of returning the prisoner to the state. Travel under this subsection is exempt from the provisions of s. 112.061.

(2)(a) The sheriff of each county of the state is authorized to contract with private transport companies for the transportation of prisoners both within and beyond the limits of this state. Each prisoner shall be delivered to the transport company by a sheriff or other proper law enforcement official for transportation and then delivered by the same transport company to the proper sheriff or other law enforcement official upon arriving at the point of destination.

(b) Any company transporting a prisoner pursuant to this section shall be considered an independent contractor and shall be solely liable for the prisoner while the prisoner is in the custody of the company. Any transport company contracting with a sheriff for the transportation of prisoners as provided for in this section shall be insured and shall provide no less than $100,000 in liability insurance with respect to the transporting of the prisoners.

(c) Personnel employed by any transport company for the transportation of prisoners as provided for in this section are specifically exempted from:

1. Any requirements of being appointed as deputy sheriffs.

2. Providing bond.

3. Meeting requirements and training as provided by the Criminal Justice Standards and Training Commission for law enforcement and correctional officers.

History.—s. 1, ch. 5407, 1905; ss. 2, 5, ch. 7886, 1919; RGS 2893; s. 2, ch. 10091, 1925; CGL 4591; s. 2, ch. 20943, 1941; s. 1, ch. 77-154; s. 1, ch. 81-176; s. 4, ch. 83-167; s. 183, ch. 95-147.



30.27 - Constructive mileage not to be charged.

30.27 Constructive mileage not to be charged.—No sheriff or coroner shall charge constructive mileage. The mileage charged for must be actually traveled by the nearest and most direct route by the public highway.

History.—s. 2, ch. 3106, 1879; RS 1256; GS 1684; RGS 2894; CGL 4592; s. 4, ch. 73-334.



30.29 - Sheriffs may furnish vital war industries guard service against sabotage.

30.29 Sheriffs may furnish vital war industries guard service against sabotage.—

(1) The sheriffs of the respective counties of the state be and they are hereby authorized and empowered to furnish adequate guard service to vital war industries if requested to so do by such industries; provided, such industries reimburse said sheriffs the actual cost of such guard service; that the furnishing of guard service by said sheriffs to vital war industries is and shall be an official act of the various sheriffs and said guards shall be deemed to be in the employ of the various sheriffs as an instrumentality of the state.

(2) Such guards shall be regular or special deputy sheriffs, residents of the state, citizens of the United States, and bonded, with no prior criminal record, and shall be always under the control of the respective sheriffs who employ said guards. All orders to said guards shall emanate from the respective sheriffs; provided, however, that industry shall have the right to supervise said guards and make recommendations in connection with the guarding of its property to said sheriffs.

(3) The term “industry,” as used in this section, shall be construed to include any person, firm, or corporation engaged, directly or indirectly, in the manufacture or furnishing of any materials, equipment, commodities, or services which contribute to the prosecution of the war effort.

(4) The said guards employed by the various sheriffs hereunder shall be acceptable to the particular industry involved at all times and shall receive such pay as is agreeable to the sheriff, industry, and the guard to be employed.

(5) All guards heretofore employed by sheriffs and used in connection with the guarding of industry, shall be deemed to have been employed according to the terms and conditions of this section and the employment by the various sheriffs in this connection is hereby ratified, confirmed, and held to be employment in their official capacities as an instrumentality of the state.

(6) The powers given to the various sheriffs of the various counties of this state herein shall not be deemed to be limiting the powers of the sheriffs already existing but shall be deemed to be cumulative.

History.—ss. 1, 2, 3, 4, 5, 7, ch. 21798, 1943.



30.2905 - Program to contract for employment of off-duty deputies for security services.

30.2905 Program to contract for employment of off-duty deputies for security services.—

(1) A sheriff may operate or administer a program to contract for the employment of sheriff’s deputies, during off-duty hours, for public or private security services.

(2)(a) Any such public or private employer of a deputy sheriff shall be responsible for the acts or omissions of the deputy sheriff while performing services for that employer while off duty, including workers’ compensation benefits.

(b) However, for the workers’ compensation purposes of this section:

1. A deputy sheriff so employed who sustains an injury while enforcing the criminal, traffic, or penal laws of this state shall be regarded as working on duty.

2. The term “enforcing the criminal, traffic, or penal laws of this state” shall be interpreted to include, but is not limited to, providing security, patrol, or traffic direction for a private or public employer.

3. A sheriff may include the sheriff’s proportionate costs of workers’ compensation premiums for the off-duty deputy sheriffs providing such services.

(3) Deputy sheriffs employed during off-duty hours pursuant to the provisions of this section are exempt from the licensure requirements of chapter 493 for persons who watch or guard, patrol services, or private investigators.

History.—s. 5, ch. 91-174; s. 184, ch. 95-147; s. 1, ch. 2010-175.



30.291 - Closing of public facilities upon threat of violence.

30.291 Closing of public facilities upon threat of violence.—

(1) The sheriff of any county of the state is hereby authorized to temporarily close any public beach, park, or other public recreation facility within the sheriff’s jurisdiction when in his or her discretion conditions exist which present a clear and present or probable threat of violence, danger, or disorder, or at any time a disorderly situation exists which in the sheriff’s opinion warrants such action.

(2) The power of the sheriff in exercising the authority conferred herein shall be full, complete and plenary.

(3) Any public recreation facility closed pursuant to the provisions of this section shall be reopened by the sheriff when the conditions upon which such closing was predicated have abated.

History.—ss. 1, 2, ch. 59-377; s. 185, ch. 95-147.



30.30 - Writs, process; duties and liabilities in levying.

30.30 Writs, process; duties and liabilities in levying.—

(1) Whenever any writ, issuing out of any court of this state, shall be delivered to a sheriff, commanding the sheriff to levy upon property specifically described therein, it shall be his or her duty to levy upon such property. If no property is specifically described in the writ, he or she shall levy upon:

(a) Any property in the possession of the defendant which is described in instructions for levy; and

(b) Upon any property assessed against the defendant on the current tax rolls of the county or registered in his or her name under any law of the United States or of the state, upon the request of the plaintiff or the plaintiff’s attorney listing such property in an instructions for levy. The instructions for levy shall state the balance due on such writ.

(2) No sheriff shall be liable in damages to anyone whomsoever for making a wrongful levy whenever the same has been made as required under subsection (1).

(3) If the sheriff, in attempting to execute any writ describing specific property, shall find it in the possession of anyone, other than the defendant, who is claiming the ownership or the right to the possession thereof, the sheriff, in his or her discretion, may require the plaintiff suing out the writ to furnish a bond, payable to such sheriff, in a sum not exceeding the reasonable value of the described property, as fixed by such sheriff, with sureties satisfactory to him or her conditioned to hold the sheriff harmless against liability for any loss or damage that might be sustained by anyone whomsoever by reason of his or her levying upon such described property, and indemnifying him or her for any expense (including reasonable attorney’s fees) incurred by reason of any such claim.

(4) If the sheriff, in attempting to execute any writ not describing specific property, shall be requested to levy upon any property other than that described in subsection (1), he or she may require the plaintiff suing out the writ to furnish a bond upon the terms and conditions prescribed in subsection (3).

(5) Whenever a party suing out any writ shall demand that the sheriff levy upon specific property and anyone, other than the defendant, shall claim the ownership or right of possession thereof, the sheriff, at his or her option, may file a petition in the court out of which the writ issued and procure a rule to issue to the plaintiff and to the party so claiming the property or the right to possession thereof, to show cause why the levy should or should not be made; provided, that if the issue shall involve the titles or boundaries of real estate, the petition shall be filed in the circuit court. The judge of such court, after due notice to all parties in interest, shall determine whether or not such property is subject to levy under the writ. Any party aggrieved by such ruling, including the sheriff, may appeal therefrom, as from a final decree in a chancery cause, and may have a supersedeas upon such terms and conditions as the judge shall fix. In the event the property is ultimately held to be subject to the writ, the plaintiff’s writ shall have priority over any writs levied subsequent to the date upon which the plaintiff’s writ was delivered to the sheriff.

(6) No sheriff shall be liable for making any levy pursuant to the specific order of a court of competent jurisdiction.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 22019, 1943; s. 3, ch. 77-234; s. 27, ch. 81-259; s. 2, ch. 82-118; s. 186, ch. 95-147.



30.46 - Sheriffs; motor vehicles color combination; badges; simulation prohibited; penalties.

30.46 Sheriffs; motor vehicles color combination; badges; simulation prohibited; penalties.—

(1) The color combination of forest green and white is adopted as the official color for use on the motor vehicles and motorcycles used by the various sheriffs of Florida and their deputies.

(2) For purposes of uniformity and in aid of the recognition of their official identity by the public, a badge in the shape of a five-pointed star with a replica of the great seal of Florida with the map of Florida superimposed thereon inscribed in the center is designated as the official badge to be worn by the sheriffs and deputy sheriffs of all counties of the state.

(3) It shall be unlawful for any person other than the sheriffs of Florida and their deputies, to color or cause to be colored any motor vehicle or motorcycle the same or similar color combination prescribed herein; provided, however, that any municipal police department or other law enforcement agency or any private person or concern using the same or similar color combination as of the date of this act shall be permitted to continue to use such colors until such time as new colors are adopted by such agencies, or private person or concern.

(4) It shall be unlawful for any person other than sheriffs and deputy sheriffs to wear an official sheriff’s badge as prescribed herein, or to wear a badge or insignia of such similarity to the official sheriff’s badge as to be indistinguishable therefrom at a distance of 20 feet; provided, nothing therein shall be construed to prevent members of any military, fraternal, or similar organization or any other law enforcement officer from wearing any insignia officially adopted or worn prior to the effective date of this section.

(5) Violation of any of the provisions of this act shall be a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, 3, 4, 5, ch. 57-3; s. 13, ch. 71-136.



30.48 - Salaries.

30.48 Salaries.—Each sheriff shall receive for the performance of official duties as sheriff an annual salary, which shall be payable monthly, twice per month, or biweekly; provided, that compensation for service in office for a part of a calendar month shall be paid in the proportion that the days served bear to the number of days in that month.

History.—s. 2, ch. 57-368; s. 1, ch. 59-216; s. 16, ch. 77-104; s. 1, ch. 88-212; s. 187, ch. 95-147.



30.49 - Budgets.

30.49 Budgets.—

(1) Pursuant to s. 129.03(2), each sheriff shall annually prepare and submit to the board of county commissioners a proposed budget for carrying out the powers, duties, and operations of the office for the next fiscal year. The fiscal year of the sheriff commences on October 1 and ends September 30 of each year.

(2)(a) The proposed budget must show the estimated amounts of all proposed expenditures for operating and equipping the sheriff’s office and jail, excluding the cost of construction, repair, or capital improvement of county buildings during the fiscal year. The expenditures must be categorized at the appropriate fund level in accordance with the following functional categories:

1. General law enforcement.

2. Corrections and detention alternative facilities.

3. Court services, excluding service of process.

(b) The sheriff shall submit a sworn certificate along with the proposed budget stating that the proposed expenditures are reasonable and necessary for the proper and efficient operation of the office for the next fiscal year.

(c) Within the appropriate fund and functional category, expenditures must be itemized in accordance with the uniform accounting system prescribed by the Department of Financial Services, as follows:

1. Personnel services.

2. Operating expenses.

3. Capital outlay.

4. Debt service.

5. Grants and aids.

6. Other uses.

(d) The sheriff shall submit to the board of county commissioners for consideration and inclusion in the county budget, as deemed appropriate by the county, requests for construction, repair, or capital improvement of county buildings operated or occupied by the sheriff.

(3) The sheriff shall furnish to the board of county commissioners or the budget commission, if there is a budget commission in the county, all relevant and pertinent information concerning expenditures made in previous fiscal years and proposed expenditures which the board or commission deems necessary, including expenditures at the subobject code level in accordance with the uniform accounting system prescribed by the Department of Financial Services. The board or commission may not amend, modify, increase, or reduce any expenditure at the subobject code level. The board or commission may not require confidential information concerning details of investigations which is exempt from s. 119.07(1).

(4) The board of county commissioners or the budget commission, as appropriate, may require the sheriff to correct mathematical, mechanical, factual, and clerical errors and errors as to form in the proposed budget. At the hearings held pursuant to s. 200.065, the board or commission may amend, modify, increase, or reduce any or all items of expenditure in the proposed budget, as certified by the sheriff pursuant to paragraphs (2)(a)-(c), and shall approve such budget, as amended, modified, increased, or reduced. The board or commission must give written notice of its action to the sheriff and specify in such notice the specific items amended, modified, increased, or reduced. The budget must include the salaries and expenses of the sheriff’s office, cost of operation of the county jail, purchase, maintenance and operation of equipment, including patrol cars, radio systems, transporting prisoners, court duties, and all other salaries, expenses, equipment, and investigation expenditures of the entire sheriff’s office for the previous year.

(a) The sheriff, within 30 days after receiving written notice of such action by the board or commission, in person or in his or her office, may file an appeal by petition to the Administration Commission. The petition must set forth the budget proposed by the sheriff, in the form and manner prescribed by the Executive Office of the Governor and approved by the Administration Commission, and the budget as approved by the board of county commissioners or the budget commission and shall contain the reasons or grounds for the appeal. Such petition shall be filed with the Executive Office of the Governor, and a copy served upon the board or commission from the decision of which appeal is taken by delivering the same to the chair or president thereof or to the clerk of the circuit court.

(b) The board or commission shall have 5 days following delivery of a copy of such petition to file a reply with the Executive Office of the Governor, and shall deliver a copy of such reply to the sheriff.

(5) Upon receipt of the petition, the Executive Office of the Governor shall provide for a budget hearing at which the matters presented in the petition and the reply shall be considered. A report of the findings and recommendations of the Executive Office of the Governor thereon shall be promptly submitted to the Administration Commission, which, within 30 days, shall either approve the action of the board or commission as to each separate item, or approve the budget as proposed by the sheriff as to each separate item, or amend or modify the budget as to each separate item within the limits of the proposed board of expenditures and the expenditures as approved by the board of county commissioners or the budget commission, as the case may be. The budget as approved, amended, or modified by the Administration Commission shall be final.

(6) The board of county commissioners and the budget commission, if there is a budget commission within the county, shall include in the county budget the items of proposed expenditures as set forth in the budget required by this section to be submitted, after the budget has been reviewed and approved as provided herein; and the board or commission, as the case may be, shall include the reserve for contingencies provided herein for each budget of the sheriff in the reserve for contingencies in the budget of the appropriate county fund.

(7) The reserve for contingencies in the budget of a sheriff shall be governed by the same provisions governing the amount and use of the reserve for contingencies appropriated in the county budget, except that the reserve for contingency in the budget of the sheriff shall be appropriated upon written request of the sheriff.

(8) The items placed in the budget of the board of county commissioners pursuant to this law shall be subject to the same provisions of law as the county annual budget; except that no amendments may be made to the appropriations for the sheriff’s office except as requested by the sheriff.

(9) The proposed expenditures in the budget shall be submitted to the board of county commissioners or budget commission, if there is a budget commission within the county, by June 1 each year; and the budget shall be included by the board or commission, as the case may be, in the budget of either the general fund or the fine and forfeiture fund, or in part of each.

(10) If in the judgment of the sheriff an emergency should arise by reason of which the sheriff would be unable to perform his or her duties without the expenditure of larger amounts than those provided in the budget, he or she may apply to the board of county commissioners for the appropriation of additional amounts. If the board of county commissioners approves the sheriff’s request, no further action is required on either party. If the board of county commissioners disapproves a portion or all of the sheriff’s request, the sheriff may apply to the Administration Commission for the appropriation of additional amounts. The sheriff shall at the same time deliver a copy of the application to the Administration Commission, the board of county commissioners, and the budget commission, if there is a budget commission within the county. The Administration Commission may require a budget hearing on the application, after due notice to the sheriff and to the boards, and may grant or deny an increase or increases in the appropriations for the sheriff’s offices. If any increase is granted, the board of county commissioners, and the budget commission, if there is a budget commission in the county, shall amend accordingly the budget of the appropriate county fund or funds. Such budget shall be brought into balance, if possible, by application of excess receipts in such county fund or funds. If such excess receipts are not available in sufficient amount, the county fund budget or budgets shall be brought into balance by adding an item of “Vouchers unpaid” in the appropriate amount to the receipts side of the budget, and provision for paying such vouchers shall be made in the budget of the county fund for the next fiscal year.

(11) Notwithstanding any provision of law to the contrary, a sheriff may include a clothing and maintenance allowance for plainclothes deputies within his or her budget.

History.—s. 3, ch. 57-368; ss. 3, 4, ch. 59-216; ss. 12, 28, 35, ch. 69-106; s. 7, ch. 71-355; s. 7, ch. 73-349; s. 1, ch. 74-103; s. 17, ch. 77-104; s. 85, ch. 79-190; s. 28, ch. 81-259; s. 1, ch. 82-33; s. 12, ch. 82-154; s. 1, ch. 83-204; s. 35, ch. 84-254; s. 9, ch. 90-360; s. 188, ch. 95-147; s. 1, ch. 95-169; s. 12, ch. 96-406; s. 22, ch. 97-96; s. 2, ch. 2002-193; s. 91, ch. 2003-261; s. 2, ch. 2011-144.



30.50 - Payment of salaries and expenses.

30.50 Payment of salaries and expenses.—

(1) The sheriff shall requisition and the board of county commissioners shall pay him or her, at the first meeting in October of each year, and each month thereafter, one-twelfth of the total amount budgeted for the office; provided, that at the first meeting in January of each year, the board shall, at the request of the sheriff, pay one-sixth of the total appropriated, and one-twelfth each month thereafter, which payments shall be not more than the total appropriation. Provided further that any part of the amount budgeted for equipment shall be paid at any time during the year upon the request of the sheriff.

(2) The sheriff shall deposit the county warrant or warrants in his or her official bank account as provided in s. 30.51(3) and draw his or her own checks thereon in payment of the salaries of the sheriff and his or her deputies, clerks, and employees and the expenses of office. All salaries paid shall be supported by payrolls, and all expenses paid shall be supported by approved bills; provided, that the sheriff may draw a check to himself or herself for the expense of an investigation, and may note on the voucher only the information that he or she may consider proper to divulge.

(3) The sheriff may set up a revolving fund for payment in cash of small items. The revolving fund shall be reimbursed from time to time by payment of the vouchers representing the cash payments.

(4) The sheriff shall keep necessary budget accounts and records, and shall charge all paid bills and payrolls to the proper budget accounts. The reserve for contingencies, or any part thereof, may be transferred to any of the budget appropriations, in the discretion of the sheriff. With the approval of the board of county commissioners, or of the budget commission if there is a budget commission in the county, the budget may be amended as provided for county budgets in s. 129.06(2).

(5) All expenses incurred in the fiscal year for which the budget is made shall be vouchered and charged to the budget for that year, and to carry out this purpose the books may be held open for 30 days after the end of the year.

(6) All unexpended balances at the end of each fiscal year shall be refunded to the board of county commissioners, and deposited to the county fund or funds from which payment was originally made.

History.—s. 4, ch. 57-368; s. 189, ch. 95-147.



30.501 - Bailiffs’ meals and lodging.

30.501 Bailiffs’ meals and lodging.—The sheriff may provide meals and lodging to bailiffs appointed by the sheriff who, by order of any court, provide security to sequestered juries.

History.—s. 2, ch. 88-212.



30.51 - Fees and commissions.

30.51 Fees and commissions.—

(1) No bills shall be rendered to the county for any services, nor shall any fees, commissions, or other remuneration for official services as sheriff be paid by the board of county commissioners of any county to the sheriff of the county except as provided by this section. All fees, commissions and other remuneration provided by law for services other than criminal shall be charged by the said sheriff to other authorities and parties doing business with their offices, and shall be paid over to the county as provided in this section.

(2) The fees authorized, or a deposit sufficient to cover them, shall be collected in advance from the party who requests the service; provided, that services may be performed for any governmental agency or unit without advance payment, and the officer shall bill and collect the fees earned from such agency after the service is performed or when the amount due is determined.

(3) Deposits for fees shall be placed in a depository trust account. The officer who receives the deposit shall keep an account with the depositor, and shall withdraw monthly from the deposits the fees earned and shall remit them to the county fund or funds as provided by this section.

(4) Fees or commissions commingled when received with other official collections may be deposited with such other collections in the trust account or accounts and distributed to the county fund or funds at the time that the other collections, with which they were received, are distributed.

(5) All fees, commissions, or other funds collected by the sheriff for services rendered or performed by his or her office shall be remitted monthly to the county.

(6) No sheriff shall render to another county a bill for service of process in any criminal matter.

History.—s. 5, ch. 57-368; s. 1, ch. 59-365; s. 8, ch. 69-82; s. 190, ch. 95-147; s. 26, ch. 2001-266.



30.52 - Handling of public funds.

30.52 Handling of public funds.—The sheriff shall keep public funds in his or her custody, either in his or her office in an amount not in excess of the burglary, theft, and robbery insurance provided, the cost of which is hereby authorized as an expense of the office, or in a depository in an amount not in excess of the security provided pursuant to s. 658.60 and the regulations of the Department of Financial Services. The title of the depository accounts shall include the word “sheriff” and the name of the county, and withdrawals from the accounts shall be made by checks signed by the duly qualified and acting sheriff of the county, or his or her designated deputy or agent.

History.—s. 6, ch. 57-368; ss. 12, 35, ch. 69-106; s. 147, ch. 80-260; s. 191, ch. 95-147; s. 92, ch. 2003-261.



30.53 - Independence of constitutional officials.

30.53 Independence of constitutional officials.—The independence of the sheriffs shall be preserved concerning the purchase of supplies and equipment, selection of personnel, and the hiring, firing, and setting of salaries of such personnel; provided that nothing herein contained shall restrict the establishment or operation of any civil service system or civil service board created pursuant to s. 14, Art. III, of the Constitution of Florida, provided, further that nothing contained in ss. 30.48-30.53 shall be construed to alter, modify or change in any manner any civil service system or board, state or local, now in existence or hereafter established.

History.—s. 7, ch. 57-368; s. 36, ch. 69-216.



30.555 - Liability insurance.

30.555 Liability insurance.—The sheriff may obtain insurance to cover liability for damages arising out of claims for false arrests, false imprisonment, false or improper service of process, or other claims arising out of the performance of his or her duties or the duties of his or her deputies or employees and may pay the premiums for such insurance from funds appropriated for the necessary and regular expenses of office without specific appropriation or specification of expenses with respect thereto.

History.—s. 1, ch. 88-103; s. 192, ch. 95-147.



30.56 - Release of traffic violator on recognizance or bond; penalty for failure to appear.

30.56 Release of traffic violator on recognizance or bond; penalty for failure to appear.—In all cases of arrest for traffic violations, by a sheriff or a deputy sheriff, the person arrested may in the discretion of such officer be released upon his or her own recognizance or upon bond provided said officer shall obtain from such person arrested a recognizance or, if deemed necessary, a cash bond or other sufficient security conditioned for his or her appearance before the proper tribunal of such county to answer the charge for which he or she has been arrested. Any person who is so arrested and released on his or her own recognizance by an officer and given a written summons to appear before the proper tribunal of such county to answer the charge for which arrested and who shall fail to appear or respond to such summons shall, in addition to the traffic violation charge, be guilty of a noncriminal traffic infraction subject to the penalty provided in s. 318.18(2).

History.—s. 1, ch. 59-97; s. 14, ch. 71-136; s. 1, ch. 72-244; s. 2, ch. 87-288; s. 193, ch. 95-147.

Note.—Former s. 146.08.



30.60 - Establishment of neighborhood crime watch programs.

130.60 Establishment of neighborhood crime watch programs.—A county sheriff or municipal police department may establish neighborhood crime watch programs within the county or municipality. The participants of a neighborhood crime watch program shall include, but need not be limited to, residents of the county or municipality and owners of businesses located within the county or municipality.

History.—s. 1, ch. 2004-18.

1Note.—Also published at s. 166.0485.






Chapter 34 - COUNTY COURTS

34.01 - Jurisdiction of county court.

34.01 Jurisdiction of county court.—

(1) County courts shall have original jurisdiction:

(a) In all misdemeanor cases not cognizable by the circuit courts;

(b) Of all violations of municipal and county ordinances;

(c) Of all actions at law in which the matter in controversy does not exceed the sum of $15,000, exclusive of interest, costs, and attorney’s fees, except those within the exclusive jurisdiction of the circuit courts; and

(d) Of disputes occurring in the homeowners’ associations as described in s. 720.311(2)(a), which shall be concurrent with jurisdiction of the circuit courts.

(2) The county courts shall have jurisdiction previously exercised by county judges’ courts other than that vested in the circuit court by s. 26.012, except that county court judges may hear matters involving dissolution of marriage under the simplified dissolution procedure pursuant to the Florida Family Law Rules of Procedure or may issue a final order for dissolution in cases where the matter is uncontested, and the jurisdiction previously exercised by county courts, the claims court, small claims courts, small claims magistrates courts, magistrates courts, justice of the peace courts, municipal courts, and courts of chartered counties, including but not limited to the counties referred to in ss. 9, 10, 11, and 24, Art. VIII of the State Constitution of 1885, as preserved by s. (6)(e), Art. VIII of the State Constitution of 1968.

(3) Judges of county courts shall also be committing trial court judges. Judges of county courts shall be coroners unless otherwise provided by law or by rule of the Supreme Court.

(4) Judges of county courts may hear all matters in equity involved in any case within the jurisdictional amount of the county court, except as otherwise restricted by the State Constitution or the laws of Florida.

(5) A county court is a trial court.

History.—s. 6, ch. 3730, 1887; RS 1572, 2833; GS 2034, 3890; s. 1, ch. 6463, 1913; RGS 3325, 3326, 5985; CGL 5169, 5170, 8278; s. 3, ch. 63-559; s. 9, ch. 72-404; s. 1, ch. 77-135; s. 1, ch. 80-165; s. 1, ch. 90-269; s. 3, ch. 2000-336; s. 4, ch. 2004-11; s. 31, ch. 2004-265; s. 29, ch. 2004-345; s. 25, ch. 2004-353.



34.011 - Jurisdiction in landlord and tenant cases.

34.011 Jurisdiction in landlord and tenant cases.—

(1) The county court shall have jurisdiction concurrent with the circuit court to consider landlord and tenant cases involving claims in amounts which are within its jurisdictional limitations. The county court may issue a temporary and permanent injunction where appropriate for violation of ss. 83.40 et seq.

(2) The county court shall have exclusive jurisdiction of proceedings relating to the right of possession of real property and to the forcible or unlawful detention of lands and tenements, except that the circuit court also has jurisdiction if the amount in controversy exceeds the jurisdictional limits of the county court or the circuit court otherwise has jurisdiction as provided in s. 26.012. In cases transferred to the circuit court pursuant to Rule 1.170(j), Florida Rules of Civil Procedure, or Rule 7.100(d), Florida Small Claims Rules, the demands of all parties shall be resolved by the circuit court.

History.—s. 7, ch. 72-406; s. 2, ch. 74-209; s. 2, ch. 77-135; s. 1, ch. 91-181; s. 9, ch. 93-255.



34.017 - Certification of questions to district court of appeal.

34.017 Certification of questions to district court of appeal.—

(1) A county court is permitted to certify a question to the district court of appeal in a final judgment if the question may have statewide application, and:

(a) Is of great public importance; or

(b) Will affect the uniform administration of justice.

(2) In the final judgment, the trial court shall:

(a) Make findings of fact and conclusions of law; and

(b) State concisely the question to be certified.

(3) The decision to certify the question to the district court of appeal is within the sole discretion of the county court.

(4) The district court of appeal has absolute discretion as to whether to answer a question certified by the county court.

(a) If the district court agrees to answer the certified question, it shall decide all appealable issues that have been raised from the final judgment.

(b) If the district court declines to answer the certified question, the case shall be transferred to the circuit court which has appellate jurisdiction.

History.—s. 3, ch. 84-303.



34.021 - Qualifications of county court judges.

34.021 Qualifications of county court judges.—

(1) No person is eligible for election or appointment to the office of county court judge unless the person is, and has been for the preceding 5 years, a member in good standing of the bar of Florida prior to qualifying for election to such office or submitting his or her name to the appropriate judicial nominating commission for appointment. However, a person is eligible for election or appointment to the office of county court judge in a county having a population of 40,000 or less if he or she is a member in good standing of the bar of Florida.

(2) A county court judge is eligible to seek reelection or retention, notwithstanding the provisions of subsection (1), if, on the first day of the qualification period for election to such office or a retention vote, such judge is actively serving in such office and is not under suspension or disqualification.

(3) Any person who was a county court judge prior to July 1, 1978, in any county having a population of 40,000 or less, according to the last decennial census, and who has successfully completed a 3-year law training program approved by the Supreme Court for the training of county court judges who are not members of The Florida Bar is eligible to seek election or retention and to serve as a county court judge in any county having a population of 40,000 or less, the provisions of subsection (1) to the contrary notwithstanding.

(4) Any county judge who is not a member of the bar, in any county having a population of 40,000 or less, according to the last decennial census, and who has successfully completed a law training program approved by the Supreme Court for the training of county court judges who are not members of The Florida Bar is entitled to serve as a county court judge in any county encompassed in the circuit in which the judge has been elected or retained in a retention vote, when assigned thereto.

History.—s. 10, ch. 72-404; s. 1, ch. 78-346; s. 1, ch. 79-411; s. 1, ch. 83-166; s. 1, ch. 84-303; s. 194, ch. 95-147; s. 1, ch. 99-355.



34.022 - Number of county court judges for each county.

34.022 Number of county court judges for each county.—The number of county court judges in each county shall be as follows:

COUNTY     TOTAL

(1) Alachua..........5

(2) Baker..........1

(3) Bay..........4

(4) Bradford..........1

(5) Brevard..........11

(6) Broward..........32

(7) Calhoun..........1

(8) Charlotte..........3

(9) Citrus..........1

(10) Clay..........2

(11) Collier..........6

(12) Columbia..........1

(13) DeSoto..........1

(14) Dixie..........1

(15) Duval..........17

(16) Escambia..........5

(17) Flagler..........1

(18) Franklin..........1

(19) Gadsden..........1

(20) Gilchrist..........1

(21) Glades..........1

(22) Gulf..........1

(23) Hamilton..........1

(24) Hardee..........1

(25) Hendry..........1

(26) Hernando..........2

(27) Highlands..........1

(28) Hillsborough..........17

(29) Holmes..........1

(30) Indian River..........2

(31) Jackson..........1

(32) Jefferson..........1

(33) Lafayette..........1

(34) Lake..........3

(35) Lee..........8

(36) Leon..........5

(37) Levy..........1

(38) Liberty..........1

(39) Madison..........1

(40) Manatee..........4

(41) Marion..........4

(42) Martin..........3

(43) Miami-Dade..........43

(44) Monroe..........4

(45) Nassau..........1

(46) Okaloosa..........3

(47) Okeechobee..........1

(48) Orange..........18

(49) Osceola..........4

(50) Palm Beach..........19

(51) Pasco..........7

(52) Pinellas..........17

(53) Polk..........10

(54) Putnam..........2

(55) St. Johns..........2

(56) St. Lucie..........4

(57) Santa Rosa..........2

(58) Sarasota..........5

(59) Seminole..........6

(60) Sumter..........1

(61) Suwannee..........1

(62) Taylor..........1

(63) Union..........1

(64) Volusia..........10

(65) Wakulla..........1

(66) Walton..........1

(67) Washington..........1

History.—s. 1, ch. 72-406; s. 2, ch. 73-329; s. 19, ch. 73-333; s. 1, ch. 74-306; s. 2, ch. 76-175; s. 2, ch. 77-368; s. 2, ch. 78-168; s. 6, ch. 79-413; s. 3, ch. 80-164; s. 3, ch. 81-220; s. 3, ch. 82-238; s. 7, ch. 84-303; s. 2, ch. 85-218; s. 2, ch. 86-279; s. 2, ch. 87-89; s. 3, ch. 88-167; s. 2, ch. 89-290; s. 2, ch. 90-206; s. 2, ch. 93-63; s. 4, ch. 94-137; s. 2, ch. 95-351; s. 2, ch. 96-271; s. 2, ch. 97-257; ss. 3, 4, ch. 99-151; s. 2, ch. 2001-284; ss. 3, 4, ch. 2005-150; s. 2, ch. 2005-356; s. 2, ch. 2006-166.



34.031 - Clerk.

34.031 Clerk.—The clerk of the circuit court shall be clerk of the county court unless otherwise provided by law.

History.—s. 11, ch. 72-404.



34.032 - Power of clerk to appoint deputies.

34.032 Power of clerk to appoint deputies.—

(1) With the concurrence of the chief circuit judge of the circuit, the clerk of the circuit court, in his or her capacity as clerk of the county court, may appoint a deputy clerk or clerks of the county court, for whose acts the clerk shall be liable, and the said deputies shall have and exercise each and every power of whatsoever nature and kind as the clerk may exercise as clerk of the county court, except the power to appoint a deputy or deputies.

(2) Any deputy county court clerk appointed for the sole purpose of issuing arrest warrants for violation of chapter 316 or county or municipal ordinances triable in the county courts shall have and exercise only those powers of the clerk which are required to achieve such limited purpose, and those arrest warrants issued for violation of county or municipal ordinances shall be funded by the county or municipality which approved the ordinance.

(3) Any municipal clerk or deputy municipal clerk appointed as a deputy clerk of the county court shall receive no additional compensation from the state or from any county but may be compensated for such warrant-issuing duties by his or her employing municipality. The limited appointment of any municipal clerk or deputy municipal clerk as a deputy clerk of the county court under this section shall not constitute any appointment to a new office, but rather shall be the conferring of additional powers and duties upon a municipal officer in order to implement revised Art. V of the State Constitution wherein the jurisdiction of municipal courts is transferred to the county courts. It is the expressed intent of the Legislature that the designation of any deputy clerk of the county court herein shall not create any new office but rather shall enlarge the duties and powers of municipal clerks and deputy municipal clerks as provided herein.

(4) Nothing in this section shall limit the power to appoint under s. 28.06.

History.—s. 1, ch. 73-297; s. 195, ch. 95-147; s. 51, ch. 2003-402.



34.041 - Filing fees.

34.041 Filing fees.—

(1)(a) Filing fees are due at the time a party files a pleading to initiate a proceeding or files a pleading for relief. Reopen fees are due at the time a party files a pleading to reopen a proceeding if at least 90 days have elapsed since the filing of a final order or final judgment with the clerk. If a fee is not paid upon the filing of the pleading as required under this section, the clerk shall pursue collection of the fee pursuant to s. 28.246. Upon the institution of any civil action, suit, or proceeding in county court, the party shall pay the following filing fee, not to exceed:

1. For all claims less than $100..........$50.

2. For all claims of $100 or more but not more than $500..........$75.

3. For all claims of more than $500 but not more than $2,500..........$170.

4. For all claims of more than $2,500..........$295.

5. In addition, for all proceedings of garnishment, attachment, replevin, and distress..........$85.

6. Notwithstanding subparagraphs 3. and 5., for all claims of not more than $1,000 filed simultaneously with an action for replevin of property that is the subject of the claim..........$125.

7. For removal of tenant action..........$180.

The filing fee in subparagraph 6. is the total fee due under this paragraph for that type of filing, and no other filing fee under this paragraph may be assessed against such a filing.

(b) The first $15 of the filing fee collected under subparagraph (a)4. and the first $10 of the filing fee collected under subparagraph (a)7. shall be deposited in the State Courts Revenue Trust Fund. By the 10th day of each month, the clerk shall submit that portion of the fees collected in the previous month which is in excess of one-twelfth of the clerk’s total budget for the performance of court-related functions to the Department of Revenue for deposit into the Clerks of the Court Trust Fund. An additional filing fee of $4 shall be paid to the clerk. The clerk shall transfer $3.50 to the Department of Revenue for deposit into the Court Education Trust Fund and shall transfer 50 cents to the Department of Revenue for deposit into the Administrative Trust Fund within the Department of Financial Services to fund clerk education provided by the Florida Clerks of Court Operations Corporation. Postal charges incurred by the clerk of the county court in making service by mail on defendants or other parties shall be paid by the party at whose instance service is made. Except as provided in this section, filing fees and service charges for performing duties of the clerk relating to the county court shall be as provided in ss. 28.24 and 28.241. Except as otherwise provided in this section, all filing fees shall be retained as fee income of the office of the clerk of the circuit court. Filing fees imposed by this section may not be added to any penalty imposed by chapter 316 or chapter 318.

(c) A party in addition to a party described in paragraph (a) who files a pleading in an original civil action in the county court for affirmative relief by cross-claim, counterclaim, counterpetition, or third-party complaint, or who files a notice of cross-appeal or notice of joinder or motion to intervene as an appellant, cross-appellant, or petitioner, shall pay the clerk of court a fee of $295 if the relief sought by the party under this paragraph exceeds $2,500. The clerk shall remit the fee to the Department of Revenue for deposit into the General Revenue Fund. This fee does not apply if the cross-claim, counterclaim, counterpetition, or third-party complaint requires transfer of the case from county to circuit court. However, the party shall pay to the clerk the standard filing fee for the court to which the case is to be transferred.

(d) The clerk of court shall collect a service charge of $10 for issuing a summons or an electronic certified copy of a summons. The clerk shall assess the fee against the party seeking to have the summons issued.

(2) A party reopening any civil action, suit, or proceeding in the county court shall pay to the clerk of court a filing fee set by the clerk in an amount not to exceed $25 for all claims of not more than $500 and an amount not to exceed $50 for all claims of more than $500. For purposes of this section, a case is reopened after all appeals have been exhausted, or time to file an appeal from a final order or final judgment has expired. A reopen fee may be assessed by the clerk for any motion filed by any party at least 90 days after a final order or final judgment has been filed with the clerk in the initial case. A reservation of jurisdiction by a court does not cause a case to remain open for purposes of this section or exempt a party from paying a reopen fee. A party is exempt from paying the fee for any of the following:

(a) A writ of garnishment;

(b) A writ of replevin;

(c) A distress writ;

(d) A writ of attachment;

(e) A motion for rehearing filed within 10 days;

(f) A motion for attorney’s fees filed within 30 days of the entry of the judgment or final order;

(g) A motion for dismissal filed after a mediation agreement has been filed;

(h) A motion to withdraw by attorneys;

(i) Stipulations and motions to enforce stipulations;

(j) Responsive pleadings; or

(k) Motions for contempt.

(3) If a nonindigent party fails to pay accrued costs, the judge shall have power to deny that party the right to file any new case while such costs remain unpaid and, likewise, to deny such litigant the right to proceed further in any pending case.

(4) In criminal proceedings in county courts, costs shall be taxed against a person in county court upon conviction or estreature pursuant to chapter 939.

(5) Upon the institution of any appellate proceeding from the county court to the circuit court, including any appeal filed by a county or municipality, the clerk shall charge and collect filing fees as provided in s. 28.241(2) from the party or parties instituting the appellate proceedings. If the party is determined to be indigent, the clerk shall defer payment of the fee.

(6) A charge or a fee may not be imposed upon a party for responding by pleading, motion, or other paper to a civil or criminal action, suit, or proceeding in a county court or to an appeal to the circuit court.

(7) For purposes of this section, the term “party” includes a county or municipality filing any civil action.

(8) From each attorney appearing pro hac vice, the clerk must collect a fee of $100 for deposit into the General Revenue Fund.

History.—ss. 1, 2, 6, 7, 9, ch. 26931, 1951; s. 4, ch. 63-559; s. 12, ch. 70-134; s. 12, ch. 72-404; s. 2, ch. 74-154; s. 4, ch. 77-284; s. 15, ch. 79-400; s. 3, ch. 82-205; s. 5, ch. 87-145; s. 8, ch. 89-290; s. 2, ch. 90-181; s. 2, ch. 90-269; s. 4, ch. 91-152; s. 196, ch. 95-147; s. 4, ch. 96-209; s. 2, ch. 96-350; s. 7, ch. 2001-122; s. 52, ch. 2003-402; s. 32, ch. 2004-265; s. 11, ch. 2008-111; ss. 7, 20, ch. 2009-61; s. 7, ch. 2009-204; s. 17, ch. 2010-162; s. 2, ch. 2011-133; s. 6, ch. 2012-100; s. 9, ch. 2013-44.



34.045 - Cost recovery; use of the county court for ordinance or special law violations.

34.045 Cost recovery; use of the county court for ordinance or special law violations.—

(1)(a) In lieu of payment of a filing fee under s. 34.041, a filing fee of $10 shall be paid by a county or municipality when filing a violation of a county or municipal ordinance or a violation of a special law in county court. This fee shall be paid to the clerk of the court for performing court-related functions. A county or municipality is not required to pay more than one filing fee for a single filing against a single defendant that contains multiple alleged violations. A filing fee, other than that imposed under this section, may not be assessed for initiating an enforcement proceeding in county court for a violation of a county or municipal code or ordinance or a violation of a special law. The filing fee shall not apply to instances in which a county or municipality has contracted with the state, or has been delegated by the state, responsibility for enforcing state operations, policies, or requirements under s. 125.69, s. 166.0415, or chapter 162.

(b) No other filing fee may be assessed for filing the violation in county court. If a person contests the violation in court, the court shall assess $40 in costs against the nonprevailing party. The county or municipality shall be considered the prevailing party when there is a plea or finding of violation or guilt to any count or lesser included offense of the charge or companion case charges, regardless of adjudication. Costs recovered pursuant to this paragraph shall be deposited into the clerk’s fine and forfeiture fund established pursuant to s. 142.01.

(c) If the person does not contest the violation in court or if the county or municipality is the prevailing party, the court shall assess the person or nonprevailing party $10 for the filing fee provided in paragraph (a), which amount shall be forwarded to the county or municipality.

(2) To offset costs incurred by the clerks of the court in performing court-related functions associated with the processing of violations of special laws and municipal ordinances, 10 percent of the total amount of fines paid to each municipality for special law or ordinance violations filed in county court shall be retained by the clerk of the court for deposit into the clerk’s fine and forfeiture fund established pursuant to s. 142.01, except for fines a portion of which the clerk of the court retains pursuant to any other provision of state law.

History.—s. 33, ch. 2004-265; s. 22, ch. 2005-236.



34.07 - Sheriff to be executive officer.

34.07 Sheriff to be executive officer.—The sheriff of the county shall serve and execute all civil and criminal processes of said court and do and perform all duties in and about said court, which are required to be performed by an executive officer.

History.—s. 12, ch. 3730, 1887; RS 1575, 2838; GS 2037, 3896; RGS 3329, 5993; CGL 5173, 8287.



34.08 - Compensation of sheriff.

34.08 Compensation of sheriff.—The compensation of the sheriff for serving processes in cases in the county court, and for other services in connection therewith, shall be the same as that for like services in the circuit court.

History.—RS 2839; GS 3897; RGS 5994; CGL 8288.



34.13 - Method of prosecution.

34.13 Method of prosecution.—

(1) All persons tried in the county court on any criminal charge shall be tried upon indictment by the grand jury, upon information filed by the prosecuting attorney, or upon affidavit or complaint.

(2) Upon the finding of indictments by the grand jury for crimes cognizable by the county court, the clerk of the court, without any order therefor, shall docket the same on the trial docket of the county court.

(3) The state attorney is authorized to sign affidavits before the judge of the county court when the state attorney has evidence to support such affidavit for a criminal charge over which such court has jurisdiction. The judge shall issue arrest warrants upon such affidavit as is done in all other cases. This procedure shall be cumulative to all other practice and procedure before such courts.

(4) Upon complaint made on affidavit to any county court that any misdemeanor has been committed, the county court judge may issue a warrant on the usual form, making it returnable before himself or herself or another county court judge.

(5) Municipal prosecutors may prosecute violations of municipal ordinances.

(6) Any circuit court clerk acting as clerk of the county court, or any deputy county court clerk appointed for the sole purpose of issuing arrest warrants, or any county court clerk, may, at municipal expense, administer an oath to and take affidavit of any person charging another person with a violation of a municipal ordinance and may issue a warrant on the usual form, making it returnable to the appropriate county court judge. The authority granted to a clerk or deputy clerk under this section shall be subordinate to that of any state judge.

History.—s. 9, ch. 3730, 1887; RS 2837; GS 3894; RGS 5989; CGL 8283; s. 13, ch. 72-404; s. 2, ch. 73-297; s. 197, ch. 95-147; s. 53, ch. 2003-402; s. 6, ch. 2013-25.



34.131 - To be open for voluntary pleas of guilty.

34.131 To be open for voluntary pleas of guilty.—All county courts in this state, in addition to their regular trial terms as now provided by law, shall, at all times, Sundays excepted, be considered open for the reception of voluntary pleas of guilty in all criminal cases pending therein on information, indictment, affidavit, or complaint and for the rendition of judgments and passing of sentences, the same to be entered of record by the clerks of said courts as directed by said judges. And the judges of said courts, at all times, Sundays excepted, may receive such pleas of guilty, when voluntarily offered by the accused, and thereupon at once pronounce judgment of conviction and sentence upon such pleas and direct the entry of the same of record by the clerks of said courts.

History.—s. 2, ch. 4398, 1895; GS 3872; RGS 5967; CGL 8234; s. 1, ch. 24107, 1947; s. 17, ch. 73-333.

Note.—Former s. 32.08.



34.161 - Persons convicted in county court allowed 48 hours to pay fine before being worked.

34.161 Persons convicted in county court allowed 48 hours to pay fine before being worked.—Any person convicted of crime in the county court who shall have a pecuniary fine or sum of money assessed or adjudged against him or her as punishment may, on being taken into custody by the proper officer of the court or prior to such arrest at any time within 48 hours from the time the person is sentenced, pay the said fine and cost or give the bail for the payment of such fine and cost of prosecution, as provided in s. 921.15; and such person convicted in the county court shall not be transferred or turned over to persons working the county prisoners until the expiration of 48 hours from the time such person was sentenced by the court.

History.—s. 14, ch. 72-404; s. 198, ch. 95-147.



34.171 - Salaries of bailiffs.

34.171 Salaries of bailiffs.—The county shall pay all reasonable salaries of bailiffs.

History.—s. 15, ch. 72-404; s. 54, ch. 2003-402.



34.181 - Branch courts.

34.181 Branch courts.—

(1) Any municipality or county may apply to the chief judge of the circuit in which the municipality or county is situated for the county court to sit in a location suitable to the municipality or county and convenient in time and place to its citizens and police officers, and upon such application said chief judge shall direct the court to sit in the location unless he or she shall determine the request is not justified. If the chief judge does not authorize the county court to sit in the location requested, the county or municipality may apply to the Supreme Court for an order directing the county court to sit in such location.

(2) Any municipality or county which so applies shall be required to provide the appropriate physical facilities as defined in s. 29.008 in which the county court may hold court.

History.—s. 16, ch. 72-404; s. 199, ch. 95-147; s. 55, ch. 2003-402.



34.191 - Fines and forfeitures; dispositions.

34.191 Fines and forfeitures; dispositions.—

(1) All fines and forfeitures arising from offenses tried in the county court shall be collected and accounted for by the clerk of the court and, other than the charge provided in s. 318.1215, disbursed in accordance with ss. 28.2402, 34.045, 142.01, and 142.03 and subject to the provisions of s. 28.246(5) and (6). Notwithstanding the provisions of this section, all fines and forfeitures arising from operation of the provisions of s. 318.1215 shall be disbursed in accordance with that section.

(2) All fines and forfeitures received from violations of municipal ordinances committed within a municipality within the territorial jurisdiction of the county court, other than the charge provided in s. 318.1215, shall be paid monthly to the municipality except as provided in s. 28.2402(2), s. 34.045(2), s. 318.21, or s. 943.25. A municipality does not include the unincorporated areas, if any, of a government created pursuant to s. 6(e), Art. VIII of the State Constitution.

(3) All other fines and forfeitures collected by the clerk, other than the charge provided in s. 318.1215, shall be considered income of the office of the clerk for use in performing court-related duties of the office.

History.—ss. 1, 2, ch. 72-70; s. 17, ch. 72-404; s. 3, ch. 80-179; s. 3, ch. 83-215; s. 1, ch. 85-250; s. 1, ch. 85-255; s. 2, ch. 86-154; s. 3, ch. 96-350; s. 2, ch. 98-258; s. 56, ch. 2003-402; s. 34, ch. 2004-265; s. 6, ch. 2005-2; s. 23, ch. 2005-236.






Chapter 35 - DISTRICT COURTS OF APPEAL

35.01 - District courts of appeal; districts.

35.01 District courts of appeal; districts.—Five district courts of appeal are created, and the state is divided into five appellate districts of contiguous circuits.

History.—s. 1, ch. 57-248; s. 1, ch. 65-294; s. 1, ch. 79-413.



35.02 - First Appellate District.

35.02 First Appellate District.—The First Appellate District is composed of the First, Second, Third, Fourth, Eighth, and Fourteenth Judicial Circuits.

History.—s. 1, ch. 57-248; s. 1, ch. 65-294; s. 1, ch. 79-413.



35.03 - Second Appellate District.

35.03 Second Appellate District.—The Second Appellate District is composed of the Sixth, Tenth, Twelfth, Thirteenth, and Twentieth Judicial Circuits.

History.—s. 1, ch. 57-248; s. 1, ch. 65-294; s. 1, ch. 79-413.



35.04 - Third Appellate District.

35.04 Third Appellate District.—The Third Appellate District is composed of the Eleventh and Sixteenth Judicial Circuits.

History.—s. 1, ch. 57-248; s. 1, ch. 65-294; s. 1, ch. 79-413.



35.042 - Fourth Appellate District.

35.042 Fourth Appellate District.—The Fourth Appellate District is composed of the Fifteenth, Seventeenth, and Nineteenth Judicial Circuits.

History.—s. 2, ch. 65-294; s. 1, ch. 79-413.



35.043 - Fifth Appellate District.

35.043 Fifth Appellate District.—The Fifth Appellate District is composed of the Fifth, Seventh, Ninth, and Eighteenth Judicial Circuits.

History.—s. 2, ch. 79-413.



35.05 - Headquarters.

35.05 Headquarters.—

(1) The headquarters of the First Appellate District shall be in the Second Judicial Circuit, Tallahassee, Leon County; of the Second Appellate District in the Tenth Judicial Circuit, Lakeland, Polk County; of the Third Appellate District in the Eleventh Judicial Circuit, Miami-Dade County; of the Fourth Appellate District in the Fifteenth Judicial Circuit, Palm Beach County; and the Fifth Appellate District in the Seventh Judicial Circuit, Daytona Beach, Volusia County.

(2) A district court of appeal may designate other locations within its district as branch headquarters for the conduct of the business of the court and as the official headquarters of its officers or employees pursuant to s. 112.061.

History.—s. 1, ch. 57-248; s. 1, ch. 65-294; ss. 1, 2, 3, 4, ch. 67-29; s. 8, ch. 71-355; s. 3, ch. 79-413; s. 1, ch. 80-123; s. 22, ch. 2000-237; s. 11, ch. 2008-4; s. 7, ch. 2013-25.



35.06 - Organization of district courts of appeal.

35.06 Organization of district courts of appeal.—A district court of appeal shall be organized in each of the five appellate districts to be named District Court of Appeal,   District. The number of judges of each district court of appeal shall be as follows:

(1) In the first district there shall be 15 judges.

(2) In the second district there shall be 16 judges.

(3) In the third district there shall be 10 judges.

(4) In the fourth district there shall be 12 judges.

(5) In the fifth district there shall be 11 judges.

History.—s. 1, ch. 57-248; s. 1, ch. 65-294; s. 1, ch. 67-11; s. 9, ch. 71-355; s. 3, ch. 76-175; s. 3, ch. 77-368; s. 3, ch. 79-312; s. 3, ch. 79-413; s. 4, ch. 80-164; s. 4, ch. 81-220; s. 4, ch. 82-238; s. 1, ch. 88-167; ss. 3, 10, ch. 89-290; s. 3, ch. 93-63; s. 5, ch. 99-151; s. 13, ch. 99-355; s. 12, ch. 2008-111; s. 1, ch. 2014-58.



35.065 - Review of judgment or order certified by county court to be of great public importance.

35.065 Review of judgment or order certified by county court to be of great public importance.—A district court of appeal may review any order or judgment of a county court which is certified by the county court to be of great public importance.

History.—s. 4, ch. 84-303.



35.08 - Power to execute its judgments.

35.08 Power to execute its judgments.—Each district court of appeal is vested with all the power and authority necessary for carrying into complete execution all of its judgments, decrees, orders, and determinations in the matters before it agreeable to the usage and principles of law.

History.—s. 1, ch. 57-248.



35.15 - Decisions to be filed; copies to be furnished.

35.15 Decisions to be filed; copies to be furnished.—All decisions and opinions delivered by the district courts of appeal or any judge thereof in relation to any action or proceeding pending in said court shall be filed and remain in the office of the clerk, and shall not be taken therefrom except by order of the court; but said clerk shall at all times be required to furnish to any person who may desire the same certified copies of such opinions and decisions, upon receiving his or her fees therefor.

History.—s. 1, ch. 57-248; s. 200, ch. 95-147.



35.20 - Retirement of district court of appeal judge.

35.20 Retirement of district court of appeal judge.—Retirement of a district court of appeal judge shall be as provided by law.

History.—s. 1, ch. 57-248.



35.22 - Clerk of district court; assistants; filing fees; teleconferencing.

35.22 Clerk of district court; assistants; filing fees; teleconferencing.—

(1) The clerk may employ deputies and clerical assistants as may be necessary. Their number and compensation shall be approved by the court, and paid from the annual appropriation for the district courts of appeal.

(2)(a) The clerk, upon the filing of a certified copy of a notice of appeal or petition, shall charge and collect a filing fee of $300 for each case docketed, and service charges as provided in s. 28.24 for copying, certifying or furnishing opinions, records, papers or other instruments and for other services. The state or its agencies, when appearing as appellant or petitioner, is exempt from the filing fee required in this subsection. The clerk shall collect from each attorney appearance pro hac vice a fee of $100 for deposit as provided in this section.

(b) Upon the filing of a notice of cross-appeal, or a notice of joinder or motion to intervene as an appellant, cross-appellant, or petitioner, the clerk shall charge and collect a filing fee of $295. The clerk shall remit the fee to the Department of Revenue for deposit into the General Revenue Fund. The state and its agencies are exempt from the filing fee required by this paragraph.

(3) The opinions of the district court of appeal may not be recorded, but the original as filed shall be preserved with the record in each case.

(4) The clerk may immediately, after a case is disposed of, supply the judge who tried the case and from whose order, judgment, or decree, appeal or other review is taken, a copy of all opinions, orders, or judgments filed in such case. Copies of opinions, orders, and decrees shall be furnished in all cases to each attorney of record and for publication in Florida reports to the authorized publisher without charge, and copies furnished to other law book publishers at one-half the regular statutory fee.

(5) The clerk of each district court of appeal shall deposit all fees collected in the State Treasury to the credit of the General Revenue Fund, except that $50 of each $300 filing fee collected shall be deposited into the State Courts Revenue Trust Fund to fund court operations as authorized in the General Appropriations Act. The clerk shall retain an accounting of each such remittance.

(6) The clerk of the district court of appeal may collect a fee from the parties to an appeal reflecting the actual cost of conducting the proceeding through teleconferencing if the parties have requested that an oral argument or mediation be conducted through teleconferencing. The fee collected for this purpose shall be used to offset the expenses associated with scheduling the teleconference and shall be deposited in the State Courts Revenue Trust Fund.

History.—s. 1, ch. 57-248; s. 1, ch. 73-305; s. 4, ch. 75-124; s. 1, ch. 78-349; s. 2, ch. 85-222; s. 3, ch. 85-249; s. 7, ch. 89-290; s. 1, ch. 93-161; s. 202, ch. 95-147; s. 16, ch. 95-312; s. 35, ch. 2004-265; s. 5, ch. 2006-23; s. 13, ch. 2008-111; s. 18, ch. 2010-162; s. 3, ch. 2011-133; s. 13, ch. 2014-182.



35.23 - Location of clerk’s office.

35.23 Location of clerk’s office.—Each clerk shall keep his or her records at the headquarters of the district court of appeal.

History.—s. 1, ch. 57-248; s. 203, ch. 95-147.



35.24 - Custody of books, records, etc.

35.24 Custody of books, records, etc.—All books, papers, records, files and the seal of each district court of appeal shall be kept in the office of the clerk of said court.

History.—s. 1, ch. 57-248.



35.26 - Marshal of district court; appointment; duties.

35.26 Marshal of district court; appointment; duties.—

(1) Each of the district courts of appeal shall appoint a marshal who shall hold office during the pleasure of the court.

(2) He or she shall have the power to execute the process of the court throughout the state, and in any county may deputize the sheriff or a deputy sheriff for such purpose.

(3) The marshal shall, under the direction of the district court of appeal be custodian of the headquarters occupied by the court and shall perform such other duties as directed by the court.

(4) The marshal and his or her assistants shall be the conservators of the peace in the headquarters of the district court of appeal, or in any building in which the district court of appeal is sitting, and shall apprehend, without warrant, any person disturbing the peace and deliver that person to the appropriate law enforcement officer of the municipality or county in which further proceedings may be held according to law.

(5) The marshal and his or her assistants shall attend and successfully complete a minimum standards training program approved by the Criminal Justice Standards and Training Commission within the Department of Law Enforcement.

History.—s. 1, ch. 57-248; s. 2, ch. 80-145; s. 5, ch. 83-167; s. 204, ch. 95-147; s. 4, ch. 95-325.



35.28 - District courts of appeal libraries.

35.28 District courts of appeal libraries.—The library of each of the district courts of appeal and its custodian shall be provided for by rule of the Supreme Court. Payment for books, equipment, supplies, and quarters as provided for in such rules shall be paid from funds appropriated for the district courts, on requisition drawn as provided by law.

History.—s. 1, ch. 57-248.






Chapter 38 - JUDGES: GENERAL PROVISIONS

38.01 - Disqualification when judge party; effect of attempted judicial acts.

38.01 Disqualification when judge party; effect of attempted judicial acts.—Every judge of this state who appears of record as a party to any cause before him or her shall be disqualified to act therein, and shall forthwith enter an order declaring himself or herself to be disqualified in said cause. Any and all attempted judicial acts by any judge so disqualified in a cause, whether done inadvertently or otherwise, shall be utterly null and void and of no effect. No judge shall be disqualified from sitting in the trial of any suit in which any county or municipal corporation is a party by reason that such judge is a resident or taxpayer within such county or municipal corporation.

History.—s. 2, ch. 16053, 1933; CGL 1936 Supp. 4155(1); s. 1, ch. 59-43; s. 205, ch. 95-147.



38.02 - Suggestion of disqualification; grounds; proceedings on suggestion and effect.

38.02 Suggestion of disqualification; grounds; proceedings on suggestion and effect.—In any cause in any of the courts of this state any party to said cause, or any person or corporation interested in the subject matter of such litigation, may at any time before final judgment, if the case be one at law, and at any time before final decree, if the case be one in chancery, show by a suggestion filed in the cause that the judge before whom the cause is pending, or some person related to said judge by consanguinity or affinity within the third degree, is a party thereto, or is interested in the result thereof, or that said judge is related to an attorney or counselor of record in said cause by consanguinity or affinity within the third degree, or that said judge is a material witness for or against one of the parties to said cause, but such an order shall not be subject to collateral attack. Such suggestions shall be filed in the cause within 30 days after the party filing the suggestion, or the party’s attorney, or attorneys, of record, or either of them, learned of such disqualification, otherwise the ground, or grounds, of disqualification shall be taken and considered as waived. If the truth of any suggestion appear from the record in said cause, the said judge shall forthwith enter an order reciting the filing of the suggestion, the grounds of his or her disqualification, and declaring himself or herself to be disqualified in said cause. If the truth of any such suggestion does not appear from the record in said cause, the judge may by order entered therein require the filing in the cause of affidavits touching the truth or falsity of such suggestion. If the judge finds that the suggestion is true, he or she shall forthwith enter an order reciting the ground of his or her disqualification and declaring himself or herself disqualified in the cause; if the judge finds that the suggestion is false, he or she shall forthwith enter the order so reciting and declaring himself or herself to be qualified in the cause. Any such order declaring a judge to be disqualified shall not be subject to collateral attack nor shall it be subject to review. Any such order declaring a judge qualified shall not be subject to collateral attack but shall be subject to review by the court having appellate jurisdiction of the cause in connection with which the order was entered.

History.—s. 3, ch. 16053, 1933; CGL 1936 Supp. 4155(2); s. 1, ch. 26890, 1951; s. 6, ch. 63-559; s. 206, ch. 95-147.



38.03 - Waiver of grounds of disqualification by parties.

38.03 Waiver of grounds of disqualification by parties.—The parties to any cause, or their attorneys of record, may, by written stipulation filed in the cause, waive any of the grounds of disqualification named in s. 38.02 and such waiver shall be valid and binding as to orders previously entered as well as to future acts of the judge therein; provided, however, that nothing herein shall prevent a judge from disqualifying himself or herself of his or her own motion under s. 38.05.

History.—s. 4, ch. 16053, 1933; CGL 1936 Supp. 4155(3); s. 207, ch. 95-147.



38.04 - Sworn statement by judge holding himself or herself qualified.

38.04 Sworn statement by judge holding himself or herself qualified.—Whenever any judge shall enter an order under s. 38.02 declaring qualification to act in said cause, he or she shall contemporaneously therewith file therein a sworn statement that to the best of his or her knowledge and belief the ground or grounds of the disqualification named in the suggestion do not exist.

History.—s. 5, ch. 16053, 1933; CGL 1936 Supp. 4155(4); s. 208, ch. 95-147.



38.05 - Disqualification of judge on own motion.

38.05 Disqualification of judge on own motion.—Any judge may of his or her own motion disqualify himself or herself where, to the judge’s own knowledge, any of the grounds for a suggestion of disqualification, as named in s. 38.02, exist. The failure of a judge to so disqualify himself or herself under this section shall not be assignable as error or subject to review.

History.—s. 6, ch. 16053, 1933; CGL 1936 Supp. 4155(5); s. 6, ch. 63-559; s. 209, ch. 95-147.



38.06 - Effect of acts where judge fails to disqualify himself or herself.

38.06 Effect of acts where judge fails to disqualify himself or herself.—In any cause where the grounds for a suggestion of disqualification, as set forth in s. 38.02, appear of record in the cause, but no suggestion of disqualification is filed therein, the orders, judgments, and decrees entered therein by the judge shall be valid. Where, on a suggestion of disqualification the judge enters an order declaring himself or herself qualified, the orders, judgments, and decrees entered therein by the said judge shall not be void and shall not be subject to collateral attack.

History.—s. 7, ch. 16053, 1933; CGL 1936 Supp. 4155(6); s. 210, ch. 95-147.



38.07 - Effect of orders entered prior to disqualification; petition for reconsideration.

38.07 Effect of orders entered prior to disqualification; petition for reconsideration.—When orders have been entered in any cause by a judge prior to the entry of any order of disqualification under s. 38.02 or s. 38.05, any party to the cause may, within 30 days after the filing in the cause of the order of the chief judge of the circuit or the Chief Justice of the Supreme Court, as provided for in s. 38.09, petition the judge so designated for a reconsideration of the orders entered by the disqualified judge prior to the date of the entry of the order of disqualification. Such a petition shall set forth with particularity the matters of law or fact to be relied upon as grounds for the modification or vacation of the orders. Such a petition shall be granted as a matter of right. Upon the granting of the petition, notice of the time and place of the hearing thereon, together with a copy of the petition, shall be mailed by the attorney, or attorneys, of record for the petitioners to the other attorney or attorneys of record, or to the party or parties if they have no attorneys of record. This notice shall be mailed at least 8 days prior to the date fixed by the judge for the hearing. The judge before whom the cause is then pending may, after the hearing, affirm, approve, confirm, reenter, modify, or vacate the orders.

History.—s. 8, ch. 16053, 1933; CGL 1936 Supp. 4155(7); s. 10, ch. 63-572; s. 30, ch. 81-259; s. 1, ch. 83-260.



38.08 - Effect of orders where petition for reconsideration not filed.

38.08 Effect of orders where petition for reconsideration not filed.—If no petition for reconsideration is filed, as provided for in s. 38.07, all orders entered by the disqualified judge prior to the entry of the order of disqualification shall be as binding and valid as if said orders had been duly entered by a qualified judge authorized to act in the cause. The fact that an order was entered by a judge who is subsequently disqualified under s. 38.02 or s. 38.05, shall not be assignable as error subject to review by the appropriate appellate court unless a petition for reconsideration as provided for in s. 38.07, was filed by the party urging the matter as error, and the judge before whom the cause was then pending refused to vacate or modify said order.

History.—s. 9, ch. 16053, 1933; CGL 1936 Supp. 4155(8); s. 6, ch. 63-559.



38.09 - Designation of judge to hear cause when order of disqualification entered.

38.09 Designation of judge to hear cause when order of disqualification entered.—Every judge of this state shall advise the chief judge of the circuit upon the entry of an order of disqualification. An order of assignment shall then be entered as provided by the Florida Rules of Judicial Administration. In the event any judge is disqualified as herein provided, upon application for any temporary writ of injunction or habeas corpus, the judge shall immediately enter an order of disqualification, whereupon the cause may be presented to any other judge of a court of the same jurisdiction as the court in which that cause is pending; and it shall be the duty of any such judge to hear and determine such matters until a substitute judge is so designated.

History.—s. 10, ch. 16053, 1933; CGL 1936 Supp. 4155(9)81s. 11, ch. 63-572; s. 20, ch. 73-333; s. 2, ch. 83-260; s. 211, ch. 95-147.



38.10 - Disqualification of judge for prejudice; application; affidavits; etc.

38.10 Disqualification of judge for prejudice; application; affidavits; etc.—Whenever a party to any action or proceeding makes and files an affidavit stating fear that he or she will not receive a fair trial in the court where the suit is pending on account of the prejudice of the judge of that court against the applicant or in favor of the adverse party, the judge shall proceed no further, but another judge shall be designated in the manner prescribed by the laws of this state for the substitution of judges for the trial of causes in which the presiding judge is disqualified. Every such affidavit shall state the facts and the reasons for the belief that any such bias or prejudice exists and shall be accompanied by a certificate of counsel of record that such affidavit and application are made in good faith. However, when any party to any action has suggested the disqualification of a trial judge and an order has been made admitting the disqualification of such judge and another judge has been assigned and transferred to act in lieu of the judge so held to be disqualified, the judge so assigned and transferred is not disqualified on account of alleged prejudice against the party making the suggestion in the first instance, or in favor of the adverse party, unless such judge admits and holds that it is then a fact that he or she does not stand fair and impartial between the parties. If such judge holds, rules, and adjudges that he or she does stand fair and impartial as between the parties and their respective interests, he or she shall cause such ruling to be entered on the minutes of the court and shall proceed to preside as judge in the pending cause. The ruling of such judge may be assigned as error and may be reviewed as are other rulings of the trial court.

History.—s. 4, ch. 7852, 1919; RGS 2674; s. 1, ch. 9276, 1923; CGL 4341; s. 3, ch. 83-260; s. 212, ch. 95-147.



38.12 - Resignation, death, or removal of judges; disposition of pending matters and papers.

38.12 Resignation, death, or removal of judges; disposition of pending matters and papers.—Upon the resignation, death, or impeachment of any judge, all matters pending before that judge shall be heard and determined by the judge’s successor, and parties making any motion before such judge shall suffer no detriment by reason of his or her resignation, death, or impeachment. All judges, upon resignation or impeachment, shall file all papers pending before them with the clerk of the court in which the cause is pending; and the executor or administrator of any judge who dies pending any matter before him or her shall file all papers found among the papers of his or her intestate or testator with the said clerk.

History.—ss. 1, 2, ch. 3007, 1877; RS 971, 972; GS 1341, 1342; RGS 2529, 2530; CGL 4156, 4157; s. 4, ch. 73-334; s. 1331, ch. 95-147.



38.22 - Power to punish contempts.

38.22 Power to punish contempts.—Every court may punish contempts against it whether such contempts be direct, indirect, or constructive, and in any such proceeding the court shall proceed to hear and determine all questions of law and fact.

History.—s. 1, Nov. 23, 1828; RS 975; GS 1345; RGS 2534; CGL 4161; s. 1, ch. 23004, 1945; s. 4, ch. 73-334.



38.23 - Contempt defined.

38.23 Contempt defined.—A refusal to obey any legal order, mandate or decree, made or given by any judge relative to any of the business of the court, after due notice thereof, is a contempt, punishable accordingly.

History.—s. 2, Nov. 23, 1828; RS 976; GS 1346; RGS 2535; CGL 4162; s. 8, ch. 2013-25.






Chapter 39 - PROCEEDINGS RELATING TO CHILDREN

Part I - GENERAL PROVISIONS (ss. 39.001-39.0141)

39.001 - Purposes and intent; personnel standards and screening.

39.001 Purposes and intent; personnel standards and screening.—

(1) PURPOSES OF CHAPTER.—The purposes of this chapter are:

(a) To provide for the care, safety, and protection of children in an environment that fosters healthy social, emotional, intellectual, and physical development; to ensure secure and safe custody; to promote the health and well-being of all children under the state’s care; and to prevent the occurrence of child abuse, neglect, and abandonment.

(b) To recognize that most families desire to be competent caregivers and providers for their children and that children achieve their greatest potential when families are able to support and nurture the growth and development of their children. Therefore, the Legislature finds that policies and procedures that provide for prevention and intervention through the department’s child protection system should be based on the following principles:

1. The health and safety of the children served shall be of paramount concern.

2. The prevention and intervention should engage families in constructive, supportive, and nonadversarial relationships.

3. The prevention and intervention should intrude as little as possible into the life of the family, be focused on clearly defined objectives, and keep the safety of the child or children as the paramount concern.

4. The prevention and intervention should be based upon outcome evaluation results that demonstrate success in protecting children and supporting families.

(c) To provide a child protection system that reflects a partnership between the department, other agencies, the courts, law enforcement agencies, service providers, and local communities.

(d) To provide a child protection system that is sensitive to the social and cultural diversity of the state.

(e) To provide procedures which allow the department to respond to reports of child abuse, abandonment, or neglect in the most efficient and effective manner that ensures the health and safety of children and the integrity of families.

(f) To preserve and strengthen the child’s family ties whenever possible, removing the child from parental custody only when his or her welfare cannot be adequately safeguarded without such removal.

(g) To ensure that the parent or legal custodian from whose custody the child has been taken assists the department to the fullest extent possible in locating relatives suitable to serve as caregivers for the child and provides all medical and educational information, or consent for access thereto, needed to help the child.

(h) To ensure that permanent placement with the biological or adoptive family is achieved as soon as possible for every child in foster care and that no child remains in foster care longer than 1 year.

(i) To secure for the child, when removal of the child from his or her own family is necessary, custody, care, and discipline as nearly as possible equivalent to that which should have been given by the parents; and to ensure, in all cases in which a child must be removed from parental custody, that the child is placed in an approved relative home, licensed foster home, adoptive home, or independent living program that provides the most stable and potentially permanent living arrangement for the child, as determined by the court. All placements shall be in a safe environment where drugs and alcohol are not abused.

(j) To ensure that, when reunification or adoption is not possible, the child will be prepared for alternative permanency goals or placements, to include, but not be limited to, long-term foster care, independent living, custody to a relative on a permanent basis with or without legal guardianship, or custody to a foster parent or legal custodian on a permanent basis with or without legal guardianship.

(k) To make every possible effort, if two or more children who are in the care or under the supervision of the department are siblings, to place the siblings in the same home; and in the event of permanent placement of the siblings, to place them in the same adoptive home or, if the siblings are separated while under the care or supervision of the department or in a permanent placement, to keep them in contact with each other.

(l) To provide judicial and other procedures to assure due process through which children, parents, and guardians and other interested parties are assured fair hearings by a respectful and respected court or other tribunal and the recognition, protection, and enforcement of their constitutional and other legal rights, while ensuring that public safety interests and the authority and dignity of the courts are adequately protected.

(m) To ensure that children under the jurisdiction of the courts are provided equal treatment with respect to goals, objectives, services, and case plans, without regard to the location of their placement. It is the further intent of the Legislature that, when children are removed from their homes, disruption to their education be minimized to the extent possible.

(n) To create and maintain an integrated prevention framework that enables local communities, state agencies, and organizations to collaborate to implement efficient and properly applied evidence-based child abuse prevention practices.

(o) To preserve and strengthen families who are caring for medically complex children.

(p) To provide protective investigations that are conducted by trained persons in a complete and fair manner, that are promptly concluded, and that consider the purposes of this subsection and the general protections provided by law relating to child welfare.

(2) DEPARTMENT CONTRACTS.—The department may contract with the Federal Government, other state departments and agencies, county and municipal governments and agencies, public and private agencies, and private individuals and corporations in carrying out the purposes of, and the responsibilities established in, this chapter.

(a) If the department contracts with a provider for any program for children, all personnel, including owners, operators, employees, and volunteers, in the facility must be of good moral character. A volunteer who assists on an intermittent basis for less than 10 hours per month need not be screened if a person who meets the screening requirement of this section is always present and has the volunteer within his or her line of sight.

(b) The department shall require employment screening, and rescreening no less frequently than once every 5 years, pursuant to chapter 435, using the level 2 standards set forth in that chapter for personnel in programs for children or youths.

(c) The department may grant exemptions from disqualification from working with children as provided in s. 435.07.

(d) The department shall require all job applicants, current employees, volunteers, and contract personnel who currently perform or are seeking to perform child protective investigations to be drug tested pursuant to the procedures and requirements of s. 112.0455, the Drug-Free Workplace Act. The department is authorized to adopt rules, policies, and procedures necessary to implement this paragraph.

(e) The department shall develop and implement a written and performance-based testing and evaluation program to ensure measurable competencies of all employees assigned to manage or supervise cases of child abuse, abandonment, and neglect.

(3) GENERAL PROTECTIONS FOR CHILDREN.—It is a purpose of the Legislature that the children of this state be provided with the following protections:

(a) Protection from abuse, abandonment, neglect, and exploitation.

(b) A permanent and stable home.

(c) A safe and nurturing environment which will preserve a sense of personal dignity and integrity.

(d) Adequate nutrition, shelter, and clothing.

(e) Effective treatment to address physical, social, and emotional needs, regardless of geographical location.

(f) Access to sufficient supports and services for medically complex children to allow them to remain in the least restrictive and most nurturing environment, which includes services in an amount and scope comparable to those services the child would receive in out-of-home care placement.

(g) Equal opportunity and access to quality and effective education, which will meet the individual needs of each child, and to recreation and other community resources to develop individual abilities.

(h) Access to preventive services.

(i) An independent, trained advocate, when intervention is necessary and a skilled guardian or caregiver in a safe environment when alternative placement is necessary.

(4) SERVICES FOR MEDICALLY COMPLEX CHILDREN.—The department shall maintain a program of family-centered services and supports for medically complex children. The purpose of the program is to prevent abuse and neglect of medically complex children while enhancing the capacity of families to provide for their children’s needs. Program services must include outreach, early intervention, and the provision of other supports and services to meet the child’s needs. The department shall collaborate with all relevant state and local agencies to provide needed services.

(5) SEXUAL EXPLOITATION SERVICES.—

(a) The Legislature recognizes that child sexual exploitation is a serious problem nationwide and in this state. The children at greatest risk of being sexually exploited are runaways and throwaways. Many of these children have a history of abuse and neglect. The vulnerability of these children starts with isolation from family and friends. Traffickers maintain control of child victims through psychological manipulation, force, drug addiction, or the exploitation of economic, physical, or emotional vulnerability. Children exploited through the sex trade often find it difficult to trust adults because of their abusive experiences. These children make up a population that is difficult to serve and even more difficult to rehabilitate.

(b) The Legislature establishes the following goals for the state related to the status and treatment of sexually exploited children in the dependency process:

1. To ensure the safety of children.

2. To provide for the treatment of such children as dependent children rather than as delinquents.

3. To sever the bond between exploited children and traffickers and to reunite these children with their families or provide them with appropriate guardians.

4. To enable such children to be willing and reliable witnesses in the prosecution of traffickers.

(c) The Legislature finds that sexually exploited children need special care and services in the dependency process, including counseling, health care, substance abuse treatment, educational opportunities, and a safe environment secure from traffickers.

(d) The Legislature further finds that sexually exploited children need the special care and services described in paragraph (c) independent of their citizenship, residency, alien, or immigrant status. It is the intent of the Legislature that this state provide such care and services to all sexually exploited children in this state who are not otherwise receiving comparable services, such as those under the federal Trafficking Victims Protection Act, 22 U.S.C. ss. 7101 et seq.

(6) MENTAL HEALTH AND SUBSTANCE ABUSE SERVICES.—

(a) The Legislature recognizes that early referral and comprehensive treatment can help combat mental illnesses and substance abuse disorders in families and that treatment is cost-effective.

(b) The Legislature establishes the following goals for the state related to mental illness and substance abuse treatment services in the dependency process:

1. To ensure the safety of children.

2. To prevent and remediate the consequences of mental illnesses and substance abuse disorders on families involved in protective supervision or foster care and reduce the occurrences of mental illnesses and substance abuse disorders, including alcohol abuse or related disorders, for families who are at risk of being involved in protective supervision or foster care.

3. To expedite permanency for children and reunify healthy, intact families, when appropriate.

4. To support families in recovery.

(c) The Legislature finds that children in the care of the state’s dependency system need appropriate health care services, that the impact of mental illnesses and substance abuse disorders on health indicates the need for health care services to include treatment for mental health and substance abuse disorders for children and parents, where appropriate, and that it is in the state’s best interest that such children be provided the services they need to enable them to become and remain independent of state care. In order to provide these services, the state’s dependency system must have the ability to identify and provide appropriate intervention and treatment for children with personal or family-related mental illness and substance abuse problems.

(d) It is the intent of the Legislature to encourage the use of the mental health court program model established under 1chapter 394 and the drug court program model established under s. 397.334 and authorize courts to assess children and persons who have custody or are requesting custody of children where good cause is shown to identify and address mental illnesses and substance abuse disorders as the court deems appropriate at every stage of the dependency process. Participation in treatment, including a mental health court program or a treatment-based drug court program, may be required by the court following adjudication. Participation in assessment and treatment before adjudication is voluntary, except as provided in s. 39.407(16).

(e) It is therefore the purpose of the Legislature to provide authority for the state to contract with mental health service providers and community substance abuse treatment providers for the development and operation of specialized support and overlay services for the dependency system, which will be fully implemented and used as resources permit.

(f) Participation in a mental health court program or a treatment-based drug court program does not divest any public or private agency of its responsibility for a child or adult, but is intended to enable these agencies to better meet their needs through shared responsibility and resources.

(7) PARENTAL, CUSTODIAL, AND GUARDIAN RESPONSIBILITIES.—Parents, custodians, and guardians are deemed by the state to be responsible for providing their children with sufficient support, guidance, and supervision. The state further recognizes that the ability of parents, custodians, and guardians to fulfill those responsibilities can be greatly impaired by economic, social, behavioral, emotional, and related problems. It is therefore the policy of the Legislature that it is the state’s responsibility to ensure that factors impeding the ability of caregivers to fulfill their responsibilities are identified through the dependency process and that appropriate recommendations and services to address those problems are considered in any judicial or nonjudicial proceeding.

(8) LEGISLATIVE INTENT FOR THE PREVENTION OF ABUSE, ABANDONMENT, AND NEGLECT OF CHILDREN.—The incidence of known child abuse, abandonment, and neglect has increased rapidly over the past 5 years. The impact that abuse, abandonment, or neglect has on the victimized child, siblings, family structure, and inevitably on all citizens of the state has caused the Legislature to determine that the prevention of child abuse, abandonment, and neglect shall be a priority of this state. To further this end, it is the intent of the Legislature that an Office of Adoption and Child Protection be established.

(9) OFFICE OF ADOPTION AND CHILD PROTECTION.—

(a) For purposes of establishing a comprehensive statewide approach for the promotion of adoption, support of adoptive families, and prevention of child abuse, abandonment, and neglect, the Office of Adoption and Child Protection is created within the Executive Office of the Governor. The Governor shall appoint a Chief Child Advocate for the office.

(b) The Chief Child Advocate shall:

1. Assist in developing rules pertaining to the promotion of adoption, support of adoptive families, and implementation of child abuse prevention efforts.

2. Act as the Governor’s liaison with state agencies, other state governments, and the public and private sectors on matters that relate to the promotion of adoption, support of adoptive families, and child abuse prevention.

3. Work to secure funding and other support for the state’s promotion of adoption, support of adoptive families, and child abuse prevention efforts, including, but not limited to, establishing cooperative relationships among state and private agencies.

4. Develop a strategic program and funding initiative that links the separate jurisdictional activities of state agencies with respect to promotion of adoption, support of adoptive families, and child abuse prevention. The office may designate lead and contributing agencies to develop such initiatives.

5. Advise the Governor and the Legislature on statistics related to the promotion of adoption, support of adoptive families, and child abuse prevention trends in this state; the status of current adoption programs and services, current child abuse prevention programs and services, the funding of adoption, support of adoptive families, and child abuse prevention programs and services; and the status of the office with regard to the development and implementation of the state strategy for the promotion of adoption, support of adoptive families, and child abuse prevention.

6. Develop public awareness campaigns to be implemented throughout the state for the promotion of adoption, support of adoptive families, and child abuse prevention.

(c) The office is authorized and directed to:

1. Oversee the preparation and implementation of the state plan established under subsection (10) and revise and update the state plan as necessary.

2. Provide for or make available continuing professional education and training in the prevention of child abuse and neglect.

3. Work to secure funding in the form of appropriations, gifts, and grants from the state, the Federal Government, and other public and private sources in order to ensure that sufficient funds are available for the promotion of adoption, support of adoptive families, and child abuse prevention efforts.

4. Make recommendations pertaining to agreements or contracts for the establishment and development of:

a. Programs and services for the promotion of adoption, support of adoptive families, and prevention of child abuse and neglect.

b. Training programs for the prevention of child abuse and neglect.

c. Multidisciplinary and discipline-specific training programs for professionals with responsibilities affecting children, young adults, and families.

d. Efforts to promote adoption.

e. Postadoptive services to support adoptive families.

5. Monitor, evaluate, and review the development and quality of local and statewide services and programs for the promotion of adoption, support of adoptive families, and prevention of child abuse and neglect and shall publish and distribute an annual report of its findings on or before January 1 of each year to the Governor, the Speaker of the House of Representatives, the President of the Senate, the head of each state agency affected by the report, and the appropriate substantive committees of the Legislature. The report shall include:

a. A summary of the activities of the office.

b. A summary of the adoption data collected and reported to the federal Adoption and Foster Care Analysis and Reporting System (AFCARS) and the federal Administration for Children and Families.

c. A summary of the child abuse prevention data collected and reported to the National Child Abuse and Neglect Data System (NCANDS) and the federal Administration for Children and Families.

d. A summary detailing the timeliness of the adoption process for children adopted from within the child welfare system.

e. Recommendations, by state agency, for the further development and improvement of services and programs for the promotion of adoption, support of adoptive families, and prevention of child abuse and neglect.

f. Budget requests, adoption promotion and support needs, and child abuse prevention program needs by state agency.

6. Work with the direct-support organization established under s. 39.0011 to receive financial assistance.

(10) PLAN FOR COMPREHENSIVE APPROACH.—

(a) The office shall develop a state plan for the promotion of adoption, support of adoptive families, and prevention of abuse, abandonment, and neglect of children and shall submit the state plan to the Speaker of the House of Representatives, the President of the Senate, and the Governor no later than December 31, 2008. The Department of Children and Families, the Department of Corrections, the Department of Education, the Department of Health, the Department of Juvenile Justice, the Department of Law Enforcement, and the Agency for Persons with Disabilities shall participate and fully cooperate in the development of the state plan at both the state and local levels. Furthermore, appropriate local agencies and organizations shall be provided an opportunity to participate in the development of the state plan at the local level. Appropriate local groups and organizations shall include, but not be limited to, community mental health centers; guardian ad litem programs for children under the circuit court; the school boards of the local school districts; the Florida local advocacy councils; community-based care lead agencies; private or public organizations or programs with recognized expertise in working with child abuse prevention programs for children and families; private or public organizations or programs with recognized expertise in working with children who are sexually abused, physically abused, emotionally abused, abandoned, or neglected and with expertise in working with the families of such children; private or public programs or organizations with expertise in maternal and infant health care; multidisciplinary child protection teams; child day care centers; law enforcement agencies; and the circuit courts, when guardian ad litem programs are not available in the local area. The state plan to be provided to the Legislature and the Governor shall include, as a minimum, the information required of the various groups in paragraph (b).

(b) The development of the state plan shall be accomplished in the following manner:

1. The office shall establish a Child Abuse Prevention and Permanency Advisory Council composed of an adoptive parent who has adopted a child from within the child welfare system and representatives from each state agency and appropriate local agencies and organizations specified in paragraph (a). The advisory council shall serve as the research arm of the office and shall be responsible for:

a. Assisting in developing a plan of action for better coordination and integration of the goals, activities, and funding pertaining to the promotion and support of adoption and the prevention of child abuse, abandonment, and neglect conducted by the office in order to maximize staff and resources at the state level. The plan of action shall be included in the state plan.

b. Assisting in providing a basic format to be utilized by the districts in the preparation of local plans of action in order to provide for uniformity in the district plans and to provide for greater ease in compiling information for the state plan.

c. Providing the districts with technical assistance in the development of local plans of action, if requested.

d. Assisting in examining the local plans to determine if all the requirements of the local plans have been met and, if they have not, informing the districts of the deficiencies and requesting the additional information needed.

e. Assisting in preparing the state plan for submission to the Legislature and the Governor. Such preparation shall include the incorporation into the state plan of information obtained from the local plans, the cooperative plans with the members of the advisory council, and the plan of action for coordination and integration of state departmental activities. The state plan shall include a section reflecting general conditions and needs, an analysis of variations based on population or geographic areas, identified problems, and recommendations for change. In essence, the state plan shall provide an analysis and summary of each element of the local plans to provide a statewide perspective. The state plan shall also include each separate local plan of action.

f. Conducting a feasibility study on the establishment of a Children’s Cabinet.

g. Working with the specified state agency in fulfilling the requirements of subparagraphs 2., 3., 4., and 5.

2. The office, the department, the Department of Education, and the Department of Health shall work together in developing ways to inform and instruct parents of school children and appropriate district school personnel in all school districts in the detection of child abuse, abandonment, and neglect and in the proper action that should be taken in a suspected case of child abuse, abandonment, or neglect, and in caring for a child’s needs after a report is made. The plan for accomplishing this end shall be included in the state plan.

3. The office, the department, the Department of Law Enforcement, and the Department of Health shall work together in developing ways to inform and instruct appropriate local law enforcement personnel in the detection of child abuse, abandonment, and neglect and in the proper action that should be taken in a suspected case of child abuse, abandonment, or neglect.

4. Within existing appropriations, the office shall work with other appropriate public and private agencies to emphasize efforts to educate the general public about the problem of and ways to detect child abuse, abandonment, and neglect and in the proper action that should be taken in a suspected case of child abuse, abandonment, or neglect. The plan for accomplishing this end shall be included in the state plan.

5. The office, the department, the Department of Education, and the Department of Health shall work together on the enhancement or adaptation of curriculum materials to assist instructional personnel in providing instruction through a multidisciplinary approach on the identification, intervention, and prevention of child abuse, abandonment, and neglect. The curriculum materials shall be geared toward a sequential program of instruction at the four progressional levels, K-3, 4-6, 7-9, and 10-12. Strategies for encouraging all school districts to utilize the curriculum are to be included in the state plan for the prevention of child abuse, abandonment, and neglect.

6. Each district of the department shall develop a plan for its specific geographical area. The plan developed at the district level shall be submitted to the advisory council for utilization in preparing the state plan. The district local plan of action shall be prepared with the involvement and assistance of the local agencies and organizations listed in this paragraph, as well as representatives from those departmental district offices participating in the promotion of adoption, support of adoptive families, and treatment and prevention of child abuse, abandonment, and neglect. In order to accomplish this, the office shall establish a task force on the promotion of adoption, support of adoptive families, and prevention of child abuse, abandonment, and neglect. The office shall appoint the members of the task force in accordance with the membership requirements of this section. The office shall ensure that individuals from both urban and rural areas and an adoptive parent who has adopted a child from within the child welfare system are represented on the task force. The task force shall develop a written statement clearly identifying its operating procedures, purpose, overall responsibilities, and method of meeting responsibilities. The district plan of action to be prepared by the task force shall include, but shall not be limited to:

a. Documentation of the magnitude of the problems of child abuse, including sexual abuse, physical abuse, and emotional abuse, and child abandonment and neglect in its geographical area.

b. A description of programs currently serving abused, abandoned, and neglected children and their families and a description of programs for the prevention of child abuse, abandonment, and neglect, including information on the impact, cost-effectiveness, and sources of funding of such programs.

c. Information concerning the number of children within the child welfare system available for adoption who need child-specific adoption promotion efforts.

d. A description of programs currently promoting and supporting adoptive families, including information on the impact, cost-effectiveness, and sources of funding of such programs.

e. A description of a comprehensive approach for providing postadoption services. The continuum of services shall include, but not be limited to, sufficient and accessible parent and teen support groups; case management, information, and referral services; and educational advocacy.

f. A continuum of programs and services necessary for a comprehensive approach to the promotion of adoption and the prevention of all types of child abuse, abandonment, and neglect as well as a brief description of such programs and services.

g. A description, documentation, and priority ranking of local needs related to the promotion of adoption, support of adoptive families, and prevention of child abuse, abandonment, and neglect based upon the continuum of programs and services.

h. A plan for steps to be taken in meeting identified needs, including the coordination and integration of services to avoid unnecessary duplication and cost, and for alternative funding strategies for meeting needs through the reallocation of existing resources, utilization of volunteers, contracting with local universities for services, and local government or private agency funding.

i. A description of barriers to the accomplishment of a comprehensive approach to the promotion of adoption, support of adoptive families, and prevention of child abuse, abandonment, and neglect.

j. Recommendations for changes that can be accomplished only at the state program level or by legislative action.

(11) FUNDING AND SUBSEQUENT PLANS.—

(a) All budget requests submitted by the office, the department, the Department of Health, the Department of Education, the Department of Juvenile Justice, the Department of Corrections, the Agency for Persons with Disabilities, or any other agency to the Legislature for funding of efforts for the promotion of adoption, support of adoptive families, and prevention of child abuse, abandonment, and neglect shall be based on the state plan developed pursuant to this section.

(b) The office and the other agencies and organizations listed in paragraph (10)(a) shall readdress the state plan and make necessary revisions every 5 years, at a minimum. Such revisions shall be submitted to the Speaker of the House of Representatives and the President of the Senate no later than June 30 of each year divisible by 5. At least biennially, the office shall review the state plan and make any necessary revisions based on changing needs and program evaluation results. An annual progress report shall be submitted to update the state plan in the years between the 5-year intervals. In order to avoid duplication of effort, these required plans may be made a part of or merged with other plans required by either the state or Federal Government, so long as the portions of the other state or Federal Government plan that constitute the state plan for the promotion of adoption, support of adoptive families, and prevention of child abuse, abandonment, and neglect are clearly identified as such and are provided to the Speaker of the House of Representatives and the President of the Senate as required under this section.

(12) LIBERAL CONSTRUCTION.—It is the intent of the Legislature that this chapter be liberally interpreted and construed in conformity with its declared purposes.

History.—s. 1, ch. 26880, 1951; s. 1, ch. 73-231; s. 1, ch. 78-414; s. 1, ch. 82-62; s. 62, ch. 85-81; s. 1, ch. 85-206; s. 10, ch. 85-248; s. 19, ch. 86-220; s. 1, ch. 90-53; ss. 1, 2, ch. 90-208; s. 2, ch. 90-306; s. 2, ch. 91-33; s. 68, ch. 91-45; s. 13, ch. 91-57; s. 5, ch. 93-156; s. 23, ch. 93-200; s. 19, ch. 93-230; s. 14, ch. 94-134; s. 14, ch. 94-135; ss. 9, 10, ch. 94-209; s. 1332, ch. 95-147; s. 7, ch. 95-152; s. 8, ch. 95-158; ss. 15, 30, ch. 95-228; s. 116, ch. 95-418; s. 1, ch. 96-268; ss. 128, 156, ch. 97-101; s. 69, ch. 97-103; s. 3, ch. 97-237; s. 119, ch. 97-238; s. 8, ch. 98-137; s. 18, ch. 98-403; s. 1, ch. 99-193; s. 13, ch. 2000-139; s. 5, ch. 2000-151; s. 5, ch. 2000-263; s. 34, ch. 2004-267; s. 2, ch. 2006-97; s. 1, ch. 2006-194; s. 2, ch. 2006-227; s. 1, ch. 2007-124; s. 3, ch. 2008-6; s. 1, ch. 2010-114; s. 42, ch. 2011-142; s. 2, ch. 2012-105; s. 19, ch. 2012-116; s. 4, ch. 2013-15; s. 9, ch. 2014-19; s. 2, ch. 2014-224; s. 1, ch. 2016-127; s. 82, ch. 2016-241.

1Note.—As amended by s. 82, ch. 2016-241. The amendment by s. 1, ch. 2016-127, uses the reference “s. 394.47892” instead of the reference “chapter 394.”

Note.—Former s. 39.20; subsections (3), (5), and (6) former s. 39.002, s. 409.70, subsections (7)-(9) former s. 415.501.



39.0011 - Direct-support organization.

39.0011 Direct-support organization.—

(1) The Office of Adoption and Child Protection may establish a direct-support organization to assist the state in carrying out its purposes and responsibilities regarding the promotion of adoption, support of adoptive families, and prevention of child abuse, abandonment, and neglect by raising money; submitting requests for and receiving grants from the Federal Government, the state or its political subdivisions, private foundations, and individuals; and making expenditures to or for the benefit of the office. The sole purpose for the direct-support organization is to support the office. Such a direct-support organization is an organization that is:

(a) Incorporated under chapter 617 and approved by the Department of State as a Florida corporation not for profit;

(b) Organized and operated to make expenditures to or for the benefit of the office; and

(c) Approved by the office to be operating for the benefit of and in a manner consistent with the goals of the office and in the best interest of the state.

(2) The number of members on the board of directors of the direct-support organization shall be determined by the Chief Child Advocate. Membership on the board of directors of the direct-support organization shall include, but not be limited to, a guardian ad litem; a member of a local advocacy council; a representative from a community-based care lead agency; a representative from a private or public organization or program with recognized expertise in working with child abuse prevention programs for children and families; a representative of a private or public organization or program with recognized expertise in working with children who are sexually abused, physically abused, emotionally abused, abandoned, or neglected and with expertise in working with the families of such children; an individual working at a state adoption agency; and the parent of a child adopted from within the child welfare system.

(3) The direct-support organization shall operate under written contract with the office.

(4) All moneys received by the direct-support organization shall be deposited into an account of the direct-support organization and shall be used by the organization in a manner consistent with the goals of the office.

(5) This section is repealed October 1, 2017, unless reviewed and saved from repeal by the Legislature.

History.—s. 2, ch. 2007-124; s. 5, ch. 2014-96.



39.0014 - Responsibilities of public agencies.

39.0014 Responsibilities of public agencies.—All state, county, and local agencies shall cooperate, assist, and provide information to the Office of Adoption and Child Protection and the department as will enable them to fulfill their responsibilities under this chapter.

History.—s. 2, ch. 99-193; s. 2, ch. 2006-194; s. 3, ch. 2007-124.



39.00145 - Records concerning children.

39.00145 Records concerning children.—

(1) The case record of every child under the supervision of or in the custody of the department, the department’s authorized agents, or providers contracting with the department, including community-based care lead agencies and their subcontracted providers, must be maintained in a complete and accurate manner. The case record must contain, at a minimum, the child’s case plan required under part VII of this chapter and the full name and street address of all shelters, foster parents, group homes, treatment facilities, or locations where the child has been placed.

(2) Notwithstanding any other provision of this chapter, all records in a child’s case record must be made available for inspection, upon request, to the child who is the subject of the case record and to the child’s caregiver, guardian ad litem, or attorney.

(a) A complete and accurate copy of any record in a child’s case record must be provided, upon request and at no cost, to the child who is the subject of the case record and to the child’s caregiver, guardian ad litem, or attorney.

(b) The department shall release the information in a manner and setting that are appropriate to the age and maturity of the child and the nature of the information being released, which may include the release of information in a therapeutic setting, if appropriate. This paragraph does not deny the child access to his or her records.

(c) If a child or the child’s caregiver, guardian ad litem, or attorney requests access to the child’s case record, any person or entity that fails to provide any record in the case record under assertion of a claim of exemption from the public records requirements of chapter 119, or fails to provide access within a reasonable time, is subject to sanctions and penalties under s. 119.10.

(d) For the purposes of this subsection, the term “caregiver” is limited to parents, legal custodians, permanent guardians, or foster parents; employees of a residential home, institution, facility, or agency at which the child resides; and other individuals legally responsible for a child’s welfare in a residential setting.

(3) If a court determines that sharing information in the child’s case record is necessary to ensure access to appropriate services for the child or for the safety of the child, the court may approve the release of confidential records or information contained in them.

(4) Notwithstanding any other provision of law, all state and local agencies and programs that provide services to children or that are responsible for a child’s safety, including the Department of Juvenile Justice, the Department of Health, the Agency for Health Care Administration, the Agency for Persons with Disabilities, the Department of Education, the Department of Revenue, the school districts, the Statewide Guardian Ad Litem Office, and any provider contracting with such agencies, may share with each other confidential records or information that are confidential or exempt from disclosure under chapter 119 if the records or information are reasonably necessary to ensure access to appropriate services for the child, including child support enforcement services, or for the safety of the child. However:

(a) Records or information made confidential by federal law may not be shared.

(b) This subsection does not apply to information concerning clients and records of certified domestic violence centers, which are confidential under s. 39.908 and privileged under s. 90.5036.

History.—s. 1, ch. 2009-34; s. 2, ch. 2009-43; s. 40, ch. 2011-213.



39.0016 - Education of abused, neglected, and abandoned children; agency agreements; children having or suspected of having a disability.

39.0016 Education of abused, neglected, and abandoned children; agency agreements; children having or suspected of having a disability.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Children known to the department” means children who are found to be dependent or children in shelter care.

(b) “Department” means the Department of Children and Families or a community-based care lead agency acting on behalf of the Department of Children and Families, as appropriate.

(c) “Surrogate parent” means an individual appointed to act in the place of a parent in educational decisionmaking and in safeguarding a child’s rights under the Individuals with Disabilities Education Act and this section.

(2) AGENCY AGREEMENTS.—

(a) The department shall enter into an agreement with the Department of Education regarding the education and related care of children known to the department. Such agreement shall be designed to provide educational access to children known to the department for the purpose of facilitating the delivery of services or programs to children known to the department. The agreement shall avoid duplication of services or programs and shall provide for combining resources to maximize the availability or delivery of services or programs. The agreement must require the Department of Education to access the department’s Florida Safe Families Network to obtain information about children known to the department, consistent with the Family Educational Rights and Privacy Act (FERPA), 20 U.S.C. s. 1232g.

(b) The department shall enter into agreements with district school boards or other local educational entities regarding education and related services for children known to the department who are of school age and children known to the department who are younger than school age but who would otherwise qualify for services from the district school board. Such agreements shall include, but are not limited to:

1. A requirement that the department shall:

a. Ensure that children known to the department are enrolled in school or in the best educational setting that meets the needs of the child. The agreement shall provide for continuing the enrollment of a child known to the department at the school of origin when possible if it is in the best interest of the child, with the goal of minimal disruption of education.

b. Notify the school and school district in which a child known to the department is enrolled of the name and phone number of the child known to the department caregiver and caseworker for child safety purposes.

c. Establish a protocol for the department to share information about a child known to the department with the school district, consistent with the Family Educational Rights and Privacy Act, since the sharing of information will assist each agency in obtaining education and related services for the benefit of the child. The protocol must require the district school boards or other local educational entities to access the department’s Florida Safe Families Network to obtain information about children known to the department, consistent with the Family Educational Rights and Privacy Act (FERPA), 20 U.S.C. s. 1232g.

d. Notify the school district of the department’s case planning for a child known to the department, both at the time of plan development and plan review. Within the plan development or review process, the school district may provide information regarding the child known to the department if the school district deems it desirable and appropriate.

e. Show no prejudice against a caregiver who desires to educate at home a child placed in his or her home through the child welfare system.

2. A requirement that the district school board shall:

a. Provide the department with a general listing of the services and information available from the district school board to facilitate educational access for a child known to the department.

b. Identify all educational and other services provided by the school and school district which the school district believes are reasonably necessary to meet the educational needs of a child known to the department.

c. Determine whether transportation is available for a child known to the department when such transportation will avoid a change in school assignment due to a change in residential placement. Recognizing that continued enrollment in the same school throughout the time the child known to the department is in out-of-home care is preferable unless enrollment in the same school would be unsafe or otherwise impractical, the department, the district school board, and the Department of Education shall assess the availability of federal, charitable, or grant funding for such transportation.

d. Provide individualized student intervention or an individual educational plan when a determination has been made through legally appropriate criteria that intervention services are required. The intervention or individual educational plan must include strategies to enable the child known to the department to maximize the attainment of educational goals.

3. A requirement that the department and the district school board shall cooperate in accessing the services and supports needed for a child known to the department who has or is suspected of having a disability to receive an appropriate education consistent with the Individuals with Disabilities Education Act and state implementing laws, rules, and assurances. Coordination of services for a child known to the department who has or is suspected of having a disability may include:

a. Referral for screening.

b. Sharing of evaluations between the school district and the department where appropriate.

c. Provision of education and related services appropriate for the needs and abilities of the child known to the department.

d. Coordination of services and plans between the school and the residential setting to avoid duplication or conflicting service plans.

e. Appointment of a surrogate parent, consistent with the Individuals with Disabilities Education Act and pursuant to subsection (3), for educational purposes for a child known to the department who qualifies.

f. For each child known to the department 14 years of age and older, transition planning by the department and all providers, including the department’s independent living program staff, to meet the requirements of the local school district for educational purposes.

(c) This subsection establishes standards and not rights. This subsection does not require the delivery of any particular service or level of service in excess of existing appropriations. A person may not maintain a cause of action against the state or any of its subdivisions, agencies, contractors, subcontractors, or agents based upon this subsection becoming law or failure by the Legislature to provide adequate funding for the achievement of these standards. This subsection does not require the expenditure of funds to meet the standards established in this subsection except funds specifically appropriated for such purpose.

(3) CHILDREN HAVING OR SUSPECTED OF HAVING A DISABILITY.—

(a)1. The Legislature finds that disability is a natural part of the human experience and in no way diminishes the right of individuals to participate in or contribute to society. Improving educational results for children with disabilities is an essential element of our public policy of ensuring equality of opportunity, full participation, independent living, and economic self-sufficiency for individuals with disabilities.

2. The Legislature also finds that research and experience have shown that the education of children with disabilities can be made more effective by:

a. Having high expectations for these children and ensuring their access to the general education curriculum in the regular classroom, to the maximum extent possible.

b. Providing appropriate exceptional student education, related services, and aids and supports in the least restrictive environment appropriate for these children.

c. Having a trained, interested, and consistent educational decisionmaker for the child when the parent is determined to be legally unavailable or when the foster parent is unwilling, has no significant relationship with the child, or is not trained in the exceptional student education process.

3. It is, therefore, the intent of the Legislature that all children with disabilities known to the department, consistent with the Individuals with Disabilities Education Act, have available to them a free, appropriate public education that emphasizes exceptional student education and related services designed to meet their unique needs and prepare them for further education, employment, and independent living and that the rights of children with disabilities are protected.

(b)1. Each district school superintendent or dependency court must appoint a surrogate parent for a child known to the department who has or is suspected of having a disability, as defined in s. 1003.01(3), when:

a. After reasonable efforts, no parent can be located; or

b. A court of competent jurisdiction over a child under this chapter has determined that no person has the authority under the Individuals with Disabilities Education Act, including the parent or parents subject to the dependency action, or that no person has the authority, willingness, or ability to serve as the educational decisionmaker for the child without judicial action.

2. A surrogate parent appointed by the district school superintendent or the court must be at least 18 years old and have no personal or professional interest that conflicts with the interests of the student to be represented. Neither the district school superintendent nor the court may appoint an employee of the Department of Education, the local school district, a community-based care provider, the Department of Children and Families, or any other public or private agency involved in the education or care of the child as appointment of those persons is prohibited by federal law. This prohibition includes group home staff and therapeutic foster parents. However, a person who acts in a parental role to a child, such as a foster parent or relative caregiver, is not prohibited from serving as a surrogate parent if he or she is employed by such agency, willing to serve, and knowledgeable about the child and the exceptional student education process. The surrogate parent may be a court-appointed guardian ad litem or a relative or nonrelative adult who is involved in the child’s life regardless of whether that person has physical custody of the child. Each person appointed as a surrogate parent must have the knowledge and skills acquired by successfully completing training using materials developed and approved by the Department of Education to ensure adequate representation of the child.

3. If a guardian ad litem has been appointed for a child, the district school superintendent must first consider the child’s guardian ad litem when appointing a surrogate parent. The district school superintendent must accept the appointment of the court if he or she has not previously appointed a surrogate parent. Similarly, the court must accept a surrogate parent duly appointed by a district school superintendent.

4. A surrogate parent appointed by the district school superintendent or the court must be accepted by any subsequent school or school district without regard to where the child is receiving residential care so that a single surrogate parent can follow the education of the child during his or her entire time in state custody. Nothing in this paragraph or in rule shall limit or prohibit the continuance of a surrogate parent appointment when the responsibility for the student’s educational placement moves among and between public and private agencies.

5. For a child known to the department, the responsibility to appoint a surrogate parent resides with both the district school superintendent and the court with jurisdiction over the child. If the court elects to appoint a surrogate parent, notice shall be provided as soon as practicable to the child’s school. At any time the court determines that it is in the best interests of a child to remove a surrogate parent, the court may appoint a new surrogate parent for educational decisionmaking purposes for that child.

6. The surrogate parent shall continue in the appointed role until one of the following occurs:

a. The child is determined to no longer be eligible or in need of special programs, except when termination of special programs is being contested.

b. The child achieves permanency through adoption or legal guardianship and is no longer in the custody of the department.

c. The parent who was previously unknown becomes known, whose whereabouts were unknown is located, or who was unavailable is determined by the court to be available.

d. The appointed surrogate no longer wishes to represent the child or is unable to represent the child.

e. The superintendent of the school district in which the child is attending school, the Department of Education contract designee, or the court that appointed the surrogate determines that the appointed surrogate parent no longer adequately represents the child.

f. The child moves to a geographic location that is not reasonably accessible to the appointed surrogate.

7. The appointment and termination of appointment of a surrogate under this paragraph shall be entered as an order of the court with a copy of the order provided to the child’s school as soon as practicable.

8. The person appointed as a surrogate parent under this paragraph must:

a. Be acquainted with the child and become knowledgeable about his or her disability and educational needs.

b. Represent the child in all matters relating to identification, evaluation, and educational placement and the provision of a free and appropriate education to the child.

c. Represent the interests and safeguard the rights of the child in educational decisions that affect the child.

9. The responsibilities of the person appointed as a surrogate parent shall not extend to the care, maintenance, custody, residential placement, or any other area not specifically related to the education of the child, unless the same person is appointed by the court for such other purposes.

10. A person appointed as a surrogate parent shall enjoy all of the procedural safeguards afforded a parent with respect to the identification, evaluation, and educational placement of a student with a disability or a student who is suspected of having a disability.

11. A person appointed as a surrogate parent shall not be held liable for actions taken in good faith on behalf of the student in protecting the special education rights of the child.

(4) TRAINING.—The department shall incorporate an education component into all training programs of the department regarding children known to the department. Such training shall be coordinated with the Department of Education and the local school districts. The department shall offer opportunities for education personnel to participate in such training. Such coordination shall include, but not be limited to, notice of training sessions, opportunities to purchase training materials, proposals to avoid duplication of services by offering joint training, and incorporation of materials available from the Department of Education and local school districts into the department training when appropriate. The department training components shall include:

(a) Training for surrogate parents to include how an ability to learn of a child known to the department is affected by abuse, abandonment, neglect, and removal from the home.

(b) Training for parents in cases in which reunification is the goal, or for preadoptive parents when adoption is the goal, so that such parents learn how to access the services the child known to the department needs and the importance of their involvement in the education of the child known to the department.

(c) Training for caseworkers and foster parents to include information on the right of the child known to the department to an education, the role of an education in the development and adjustment of a child known to the department, the proper ways to access education and related services for the child known to the department, and the importance and strategies for parental involvement in education for the success of the child known to the department.

(d) Training of caseworkers regarding the services and information available through the Department of Education and local school districts, including, but not limited to, the current Sunshine State Standards, the Surrogate Parent Training Manual, and other resources accessible through the Department of Education or local school districts to facilitate educational access for a child known to the department.

History.—s. 3, ch. 2004-356; s. 1, ch. 2009-35; s. 10, ch. 2014-19; s. 1, ch. 2015-130.



39.01 - Definitions.

39.01 Definitions.—When used in this chapter, unless the context otherwise requires:

(1) “Abandoned” or “abandonment” means a situation in which the parent or legal custodian of a child or, in the absence of a parent or legal custodian, the caregiver, while being able, has made no significant contribution to the child’s care and maintenance or has failed to establish or maintain a substantial and positive relationship with the child, or both. For purposes of this subsection, “establish or maintain a substantial and positive relationship” includes, but is not limited to, frequent and regular contact with the child through frequent and regular visitation or frequent and regular communication to or with the child, and the exercise of parental rights and responsibilities. Marginal efforts and incidental or token visits or communications are not sufficient to establish or maintain a substantial and positive relationship with a child. A man’s acknowledgement of paternity of the child does not limit the period of time considered in determining whether the child was abandoned. The term does not include a surrendered newborn infant as described in s. 383.50, a “child in need of services” as defined in chapter 984, or a “family in need of services” as defined in chapter 984. The incarceration, repeated incarceration, or extended incarceration of a parent, legal custodian, or caregiver responsible for a child’s welfare may support a finding of abandonment.

(2) “Abuse” means any willful act or threatened act that results in any physical, mental, or sexual abuse, injury, or harm that causes or is likely to cause the child’s physical, mental, or emotional health to be significantly impaired. Abuse of a child includes acts or omissions. Corporal discipline of a child by a parent or legal custodian for disciplinary purposes does not in itself constitute abuse when it does not result in harm to the child.

(3) “Addictions receiving facility” means a substance abuse service provider as defined in chapter 397.

(4) “Adjudicatory hearing” means a hearing for the court to determine whether or not the facts support the allegations stated in the petition in dependency cases or in termination of parental rights cases.

(5) “Adult” means any natural person other than a child.

(6) “Adoption” means the act of creating the legal relationship between parent and child where it did not exist, thereby declaring the child to be legally the child of the adoptive parents and their heir at law, and entitled to all the rights and privileges and subject to all the obligations of a child born to the adoptive parents in lawful wedlock.

(7) “Juvenile sexual abuse” means any sexual behavior by a child which occurs without consent, without equality, or as a result of coercion. For purposes of this subsection, the following definitions apply:

(a) “Coercion” means the exploitation of authority or the use of bribes, threats of force, or intimidation to gain cooperation or compliance.

(b) “Equality” means two participants operating with the same level of power in a relationship, neither being controlled nor coerced by the other.

(c) “Consent” means an agreement, including all of the following:

1. Understanding what is proposed based on age, maturity, developmental level, functioning, and experience.

2. Knowledge of societal standards for what is being proposed.

3. Awareness of potential consequences and alternatives.

4. Assumption that agreement or disagreement will be accepted equally.

5. Voluntary decision.

6. Mental competence.

Juvenile sexual behavior ranges from noncontact sexual behavior such as making obscene phone calls, exhibitionism, voyeurism, and the showing or taking of lewd photographs to varying degrees of direct sexual contact, such as frottage, fondling, digital penetration, rape, fellatio, sodomy, and various other sexually aggressive acts.

(8) “Arbitration” means a process whereby a neutral third person or panel, called an arbitrator or an arbitration panel, considers the facts and arguments presented by the parties and renders a decision which may be binding or nonbinding.

(9) “Authorized agent” or “designee” of the department means an employee, volunteer, or other person or agency determined by the state to be eligible for state-funded risk management coverage, which is assigned or designated by the department to perform duties or exercise powers under this chapter.

(10) “Caregiver” means the parent, legal custodian, permanent guardian, adult household member, or other person responsible for a child’s welfare as defined in subsection (47).

(11) “Case plan” means a document, as described in s. 39.6011, prepared by the department with input from all parties. The case plan follows the child from the provision of voluntary services through any dependency, foster care, or termination of parental rights proceeding or related activity or process.

(12) “Child” or “youth” means any unmarried person under the age of 18 years who has not been emancipated by order of the court.

(13) “Child protection team” means a team of professionals established by the Department of Health to receive referrals from the protective investigators and protective supervision staff of the department and to provide specialized and supportive services to the program in processing child abuse, abandonment, or neglect cases. A child protection team shall provide consultation to other programs of the department and other persons regarding child abuse, abandonment, or neglect cases.

(14) “Child who has exhibited inappropriate sexual behavior” means a child who has been found by the department or the court to have committed an inappropriate sexual act.

(15) “Child who is found to be dependent” means a child who, pursuant to this chapter, is found by the court:

(a) To have been abandoned, abused, or neglected by the child’s parent or parents or legal custodians;

(b) To have been surrendered to the department, the former Department of Health and Rehabilitative Services, or a licensed child-placing agency for purpose of adoption;

(c) To have been voluntarily placed with a licensed child-caring agency, a licensed child-placing agency, an adult relative, the department, or the former Department of Health and Rehabilitative Services, after which placement, under the requirements of this chapter, a case plan has expired and the parent or parents or legal custodians have failed to substantially comply with the requirements of the plan;

(d) To have been voluntarily placed with a licensed child-placing agency for the purposes of subsequent adoption, and a parent or parents have signed a consent pursuant to the Florida Rules of Juvenile Procedure;

(e) To have no parent or legal custodians capable of providing supervision and care;

(f) To be at substantial risk of imminent abuse, abandonment, or neglect by the parent or parents or legal custodians; or

(g) To have been sexually exploited and to have no parent, legal custodian, or responsible adult relative currently known and capable of providing the necessary and appropriate supervision and care.

(16) “Child support” means a court-ordered obligation, enforced under chapter 61 and ss. 409.2551-409.2597, for monetary support for the care, maintenance, training, and education of a child.

(17) “Circuit” means any of the 20 judicial circuits as set forth in s. 26.021.

(18) “Comprehensive assessment” or “assessment” means the gathering of information for the evaluation of a child’s and caregiver’s physical, psychiatric, psychological, or mental health; developmental delays or challenges; and educational, vocational, and social condition and family environment as they relate to the child’s and caregiver’s need for rehabilitative and treatment services, including substance abuse treatment services, mental health services, developmental services, literacy services, medical services, family services, and other specialized services, as appropriate.

(19) “Concurrent planning” means establishing a permanency goal in a case plan that uses reasonable efforts to reunify the child with the parent, while at the same time establishing another goal that must be one of the following options:

(a) Adoption when a petition for termination of parental rights has been filed or will be filed;

(b) Permanent guardianship of a dependent child under s. 39.6221;

(c) Permanent placement with a fit and willing relative under s. 39.6231; or

(d) Placement in another planned permanent living arrangement under s. 39.6241.

(20) “Court,” unless otherwise expressly stated, means the circuit court assigned to exercise jurisdiction under this chapter.

(21) “Department” means the Department of Children and Families.

(22) “Diligent efforts by a parent” means a course of conduct which results in a meaningful change in the behavior of a parent that reduces risk to the child in the child’s home to the extent that the child may be safely placed permanently back in the home as set forth in the case plan.

(23) “Diligent efforts of social service agency” means reasonable efforts to provide social services or reunification services made by any social service agency that is a party to a case plan.

(24) “Diligent search” means the efforts of a social service agency to locate a parent or prospective parent whose identity or location is unknown, initiated as soon as the social service agency is made aware of the existence of such parent, with the search progress reported at each court hearing until the parent is either identified and located or the court excuses further search.

(25) “Disposition hearing” means a hearing in which the court determines the most appropriate protections, services, and placement for the child in dependency cases.

(26) “Expedited termination of parental rights” means proceedings wherein a case plan with the goal of reunification is not being offered.

(27) “False report” means a report of abuse, neglect, or abandonment of a child to the central abuse hotline, which report is maliciously made for the purpose of:

(a) Harassing, embarrassing, or harming another person;

(b) Personal financial gain for the reporting person;

(c) Acquiring custody of a child; or

(d) Personal benefit for the reporting person in any other private dispute involving a child.

The term “false report” does not include a report of abuse, neglect, or abandonment of a child made in good faith to the central abuse hotline.

(28) “Family” means a collective body of persons, consisting of a child and a parent, legal custodian, or adult relative, in which:

(a) The persons reside in the same house or living unit; or

(b) The parent, legal custodian, or adult relative has a legal responsibility by blood, marriage, or court order to support or care for the child.

(29) “Foster care” means care provided a child in a foster family or boarding home, group home, agency boarding home, child care institution, or any combination thereof.

(30) “Harm” to a child’s health or welfare can occur when any person:

(a) Inflicts or allows to be inflicted upon the child physical, mental, or emotional injury. In determining whether harm has occurred, the following factors must be considered in evaluating any physical, mental, or emotional injury to a child: the age of the child; any prior history of injuries to the child; the location of the injury on the body of the child; the multiplicity of the injury; and the type of trauma inflicted. Such injury includes, but is not limited to:

1. Willful acts that produce the following specific injuries:

a. Sprains, dislocations, or cartilage damage.

b. Bone or skull fractures.

c. Brain or spinal cord damage.

d. Intracranial hemorrhage or injury to other internal organs.

e. Asphyxiation, suffocation, or drowning.

f. Injury resulting from the use of a deadly weapon.

g. Burns or scalding.

h. Cuts, lacerations, punctures, or bites.

i. Permanent or temporary disfigurement.

j. Permanent or temporary loss or impairment of a body part or function.

As used in this subparagraph, the term “willful” refers to the intent to perform an action, not to the intent to achieve a result or to cause an injury.

2. Purposely giving a child poison, alcohol, drugs, or other substances that substantially affect the child’s behavior, motor coordination, or judgment or that result in sickness or internal injury. For the purposes of this subparagraph, the term “drugs” means prescription drugs not prescribed for the child or not administered as prescribed, and controlled substances as outlined in Schedule I or Schedule II of s. 893.03.

3. Leaving a child without adult supervision or arrangement appropriate for the child’s age or mental or physical condition, so that the child is unable to care for the child’s own needs or another’s basic needs or is unable to exercise good judgment in responding to any kind of physical or emotional crisis.

4. Inappropriate or excessively harsh disciplinary action that is likely to result in physical injury, mental injury as defined in this section, or emotional injury. The significance of any injury must be evaluated in light of the following factors: the age of the child; any prior history of injuries to the child; the location of the injury on the body of the child; the multiplicity of the injury; and the type of trauma inflicted. Corporal discipline may be considered excessive or abusive when it results in any of the following or other similar injuries:

a. Sprains, dislocations, or cartilage damage.

b. Bone or skull fractures.

c. Brain or spinal cord damage.

d. Intracranial hemorrhage or injury to other internal organs.

e. Asphyxiation, suffocation, or drowning.

f. Injury resulting from the use of a deadly weapon.

g. Burns or scalding.

h. Cuts, lacerations, punctures, or bites.

i. Permanent or temporary disfigurement.

j. Permanent or temporary loss or impairment of a body part or function.

k. Significant bruises or welts.

(b) Commits, or allows to be committed, sexual battery, as defined in chapter 794, or lewd or lascivious acts, as defined in chapter 800, against the child.

(c) Allows, encourages, or forces the sexual exploitation of a child, which includes allowing, encouraging, or forcing a child to:

1. Solicit for or engage in prostitution; or

2. Engage in a sexual performance, as defined by chapter 827.

(d) Exploits a child, or allows a child to be exploited, as provided in s. 450.151.

(e) Abandons the child. Within the context of the definition of “harm,” the term “abandoned the child” or “abandonment of the child” means a situation in which the parent or legal custodian of a child or, in the absence of a parent or legal custodian, the caregiver, while being able, has made no significant contribution to the child’s care and maintenance or has failed to establish or maintain a substantial and positive relationship with the child, or both. For purposes of this paragraph, “establish or maintain a substantial and positive relationship” includes, but is not limited to, frequent and regular contact with the child through frequent and regular visitation or frequent and regular communication to or with the child, and the exercise of parental rights and responsibilities. Marginal efforts and incidental or token visits or communications are not sufficient to establish or maintain a substantial and positive relationship with a child. The term “abandoned” does not include a surrendered newborn infant as described in s. 383.50, a child in need of services as defined in chapter 984, or a family in need of services as defined in chapter 984. The incarceration, repeated incarceration, or extended incarceration of a parent, legal custodian, or caregiver responsible for a child’s welfare may support a finding of abandonment.

(f) Neglects the child. Within the context of the definition of “harm,” the term “neglects the child” means that the parent or other person responsible for the child’s welfare fails to supply the child with adequate food, clothing, shelter, or health care, although financially able to do so or although offered financial or other means to do so. However, a parent or legal custodian who, by reason of the legitimate practice of religious beliefs, does not provide specified medical treatment for a child may not be considered abusive or neglectful for that reason alone, but such an exception does not:

1. Eliminate the requirement that such a case be reported to the department;

2. Prevent the department from investigating such a case; or

3. Preclude a court from ordering, when the health of the child requires it, the provision of medical services by a physician, as defined in this section, or treatment by a duly accredited practitioner who relies solely on spiritual means for healing in accordance with the tenets and practices of a well-recognized church or religious organization.

(g) Exposes a child to a controlled substance or alcohol. Exposure to a controlled substance or alcohol is established by:

1. A test, administered at birth, which indicated that the child’s blood, urine, or meconium contained any amount of alcohol or a controlled substance or metabolites of such substances, the presence of which was not the result of medical treatment administered to the mother or the newborn infant; or

2. Evidence of extensive, abusive, and chronic use of a controlled substance or alcohol by a parent when the child is demonstrably adversely affected by such usage.

As used in this paragraph, the term “controlled substance” means prescription drugs not prescribed for the parent or not administered as prescribed and controlled substances as outlined in Schedule I or Schedule II of s. 893.03.

(h) Uses mechanical devices, unreasonable restraints, or extended periods of isolation to control a child.

(i) Engages in violent behavior that demonstrates a wanton disregard for the presence of a child and could reasonably result in serious injury to the child.

(j) Negligently fails to protect a child in his or her care from inflicted physical, mental, or sexual injury caused by the acts of another.

(k) Has allowed a child’s sibling to die as a result of abuse, abandonment, or neglect.

(l) Makes the child unavailable for the purpose of impeding or avoiding a protective investigation unless the court determines that the parent, legal custodian, or caregiver was fleeing from a situation involving domestic violence.

(31) “Impending danger” means a situation in which family behaviors, attitudes, motives, emotions, or situations pose a threat that may not be currently active but that can be anticipated to become active and to have severe effects on a child at any time.

(32) “Institutional child abuse or neglect” means situations of known or suspected child abuse or neglect in which the person allegedly perpetrating the child abuse or neglect is an employee of a private school, public or private day care center, residential home, institution, facility, or agency or any other person at such institution responsible for the child’s care as defined in subsection (47).

(33) “Judge” means the circuit judge exercising jurisdiction pursuant to this chapter.

(34) “Legal custody” means a legal status created by a court which vests in a custodian of the person or guardian, whether an agency or an individual, the right to have physical custody of the child and the right and duty to protect, nurture, guide, and discipline the child and to provide him or her with food, shelter, education, and ordinary medical, dental, psychiatric, and psychological care.

(35) “Licensed child-caring agency” means a person, society, association, or agency licensed by the department to care for, receive, and board children.

(36) “Licensed child-placing agency” means a person, society, association, or institution licensed by the department to care for, receive, or board children and to place children in a licensed child-caring institution or a foster or adoptive home.

(37) “Licensed health care professional” means a physician licensed under chapter 458, an osteopathic physician licensed under chapter 459, a nurse licensed under part I of chapter 464, a physician assistant licensed under chapter 458 or chapter 459, or a dentist licensed under chapter 466.

(38) “Likely to injure oneself” means that, as evidenced by violent or other actively self-destructive behavior, it is more likely than not that within a 24-hour period the child will attempt to commit suicide or inflict serious bodily harm on himself or herself.

(39) “Likely to injure others” means that it is more likely than not that within a 24-hour period the child will inflict serious and unjustified bodily harm on another person.

(40) “Mediation” means a process whereby a neutral third person called a mediator acts to encourage and facilitate the resolution of a dispute between two or more parties. It is an informal and nonadversarial process with the objective of helping the disputing parties reach a mutually acceptable and voluntary agreement. The role of the mediator includes, but is not limited to, assisting the parties in identifying issues, fostering joint problem solving, and exploring settlement alternatives.

(41) “Medical neglect” means the failure to provide or the failure to allow needed care as recommended by a health care practitioner for a physical injury, illness, medical condition, or impairment, or the failure to seek timely and appropriate medical care for a serious health problem that a reasonable person would have recognized as requiring professional medical attention. Medical neglect does not occur if the parent or legal guardian of the child has made reasonable attempts to obtain necessary health care services or the immediate health condition giving rise to the allegation of neglect is a known and expected complication of the child’s diagnosis or treatment and:

(a) The recommended care offers limited net benefit to the child and the morbidity or other side effects of the treatment may be considered to be greater than the anticipated benefit; or

(b) The parent or legal guardian received conflicting medical recommendations for treatment from multiple practitioners and did not follow all recommendations.

(42) “Mental injury” means an injury to the intellectual or psychological capacity of a child as evidenced by a discernible and substantial impairment in the ability to function within the normal range of performance and behavior.

(43) “Necessary medical treatment” means care which is necessary within a reasonable degree of medical certainty to prevent the deterioration of a child’s condition or to alleviate immediate pain of a child.

(44) “Neglect” occurs when a child is deprived of, or is allowed to be deprived of, necessary food, clothing, shelter, or medical treatment or a child is permitted to live in an environment when such deprivation or environment causes the child’s physical, mental, or emotional health to be significantly impaired or to be in danger of being significantly impaired. The foregoing circumstances shall not be considered neglect if caused primarily by financial inability unless actual services for relief have been offered to and rejected by such person. A parent or legal custodian legitimately practicing religious beliefs in accordance with a recognized church or religious organization who thereby does not provide specific medical treatment for a child may not, for that reason alone, be considered a negligent parent or legal custodian; however, such an exception does not preclude a court from ordering the following services to be provided, when the health of the child so requires:

(a) Medical services from a licensed physician, dentist, optometrist, podiatric physician, or other qualified health care provider; or

(b) Treatment by a duly accredited practitioner who relies solely on spiritual means for healing in accordance with the tenets and practices of a well-recognized church or religious organization.

Neglect of a child includes acts or omissions.

(45) “Next of kin” means an adult relative of a child who is the child’s brother, sister, grandparent, aunt, uncle, or first cousin.

(46) “Office” means the Office of Adoption and Child Protection within the Executive Office of the Governor.

(47) “Other person responsible for a child’s welfare” includes the child’s legal guardian or foster parent; an employee of any school, public or private child day care center, residential home, institution, facility, or agency; a law enforcement officer employed in any facility, service, or program for children that is operated or contracted by the Department of Juvenile Justice; or any other person legally responsible for the child’s welfare in a residential setting; and also includes an adult sitter or relative entrusted with a child’s care. For the purpose of departmental investigative jurisdiction, this definition does not include the following persons when they are acting in an official capacity: law enforcement officers, except as otherwise provided in this subsection; employees of municipal or county detention facilities; or employees of the Department of Corrections.

(48) “Out-of-home” means a placement outside of the home of the parents or a parent.

(49) “Parent” means a woman who gives birth to a child and a man whose consent to the adoption of the child would be required under s. 63.062(1). If a child has been legally adopted, the term “parent” means the adoptive mother or father of the child. For purposes of this chapter only, when the phrase “parent or legal custodian” is used, it refers to rights or responsibilities of the parent and, only if there is no living parent with intact parental rights, to the rights or responsibilities of the legal custodian who has assumed the role of the parent. The term does not include an individual whose parental relationship to the child has been legally terminated, or an alleged or prospective parent, unless:

(a) The parental status falls within the terms of s. 39.503(1) or s. 63.062(1); or

(b) Parental status is applied for the purpose of determining whether the child has been abandoned.

(50) “Participant,” for purposes of a shelter proceeding, dependency proceeding, or termination of parental rights proceeding, means any person who is not a party but who should receive notice of hearings involving the child, including the actual custodian of the child, the foster parents or the legal custodian of the child, identified prospective parents, and any other person whose participation may be in the best interest of the child. A community-based agency under contract with the department to provide protective services may be designated as a participant at the discretion of the court. Participants may be granted leave by the court to be heard without the necessity of filing a motion to intervene.

(51) “Party” means the parent or parents of the child, the petitioner, the department, the guardian ad litem or the representative of the guardian ad litem program when the program has been appointed, and the child. The presence of the child may be excused by order of the court when presence would not be in the child’s best interest. Notice to the child may be excused by order of the court when the age, capacity, or other condition of the child is such that the notice would be meaningless or detrimental to the child.

(52) “Permanency goal” means the living arrangement identified for the child to return to or identified as the permanent living arrangement of the child. Permanency goals applicable under this chapter, listed in order of preference, are:

(a) Reunification;

(b) Adoption when a petition for termination of parental rights has been or will be filed;

(c) Permanent guardianship of a dependent child under s. 39.6221;

(d) Permanent placement with a fit and willing relative under s. 39.6231; or

(e) Placement in another planned permanent living arrangement under s. 39.6241.

The permanency goal is also the case plan goal. If concurrent case planning is being used, reunification may be pursued at the same time that another permanency goal is pursued.

(53) “Permanency plan” means the plan that establishes the placement intended to serve as the child’s permanent home.

(54) “Permanent guardian” means the relative or other adult in a permanent guardianship of a dependent child under s. 39.6221.

(55) “Permanent guardianship of a dependent child” means a legal relationship that a court creates under s. 39.6221 between a child and a relative or other adult approved by the court which is intended to be permanent and self-sustaining through the transfer of parental rights with respect to the child relating to protection, education, care and control of the person, custody of the person, and decisionmaking on behalf of the child.

(56) “Physical injury” means death, permanent or temporary disfigurement, or impairment of any bodily part.

(57) “Physician” means any licensed physician, dentist, podiatric physician, or optometrist and includes any intern or resident.

(58) “Preliminary screening” means the gathering of preliminary information to be used in determining a child’s need for further evaluation or assessment or for referral for other substance abuse services through means such as psychosocial interviews; urine and breathalyzer screenings; and reviews of available educational, delinquency, and dependency records of the child.

(59) “Present danger” means a significant and clearly observable family condition that is occurring at the current moment and is already endangering or threatening to endanger the child. Present danger threats are conspicuous and require that an immediate protective action be taken to ensure the child’s safety.

(60) “Preventive services” means social services and other supportive and rehabilitative services provided to the parent or legal custodian of the child and to the child for the purpose of averting the removal of the child from the home or disruption of a family which will or could result in the placement of a child in foster care. Social services and other supportive and rehabilitative services shall promote the child’s developmental needs and need for physical, mental, and emotional health and a safe, stable, living environment; shall promote family autonomy; and shall strengthen family life, whenever possible.

(61) “Prospective parent” means a person who claims to be, or has been identified as, a person who may be a mother or a father of a child.

(62) “Protective investigation” means the acceptance of a report alleging child abuse, abandonment, or neglect, as defined in this chapter, by the central abuse hotline or the acceptance of a report of other dependency by the department; the investigation of each report; the determination of whether action by the court is warranted; the determination of the disposition of each report without court or public agency action when appropriate; and the referral of a child to another public or private agency when appropriate.

(63) “Protective investigator” means an authorized agent of the department who receives and investigates reports of child abuse, abandonment, or neglect; who, as a result of the investigation, may recommend that a dependency petition be filed for the child; and who performs other duties necessary to carry out the required actions of the protective investigation function.

(64) “Protective supervision” means a legal status in dependency cases which permits the child to remain safely in his or her own home or other nonlicensed placement under the supervision of an agent of the department and which must be reviewed by the court during the period of supervision.

(65) “Qualified professional” means a physician or a physician assistant licensed under chapter 458 or chapter 459; a psychiatrist licensed under chapter 458 or chapter 459; a psychologist as defined in s. 490.003(7) or a professional licensed under chapter 491; or a psychiatric nurse as defined in s. 394.455.

(66) “Relative” means a grandparent, great-grandparent, sibling, first cousin, aunt, uncle, great-aunt, great-uncle, niece, or nephew, whether related by the whole or half blood, by affinity, or by adoption. The term does not include a stepparent.

(67) “Reunification services” means social services and other supportive and rehabilitative services provided to the parent of the child, to the child, and, where appropriate, to the relative placement, nonrelative placement, or foster parents of the child, for the purpose of enabling a child who has been placed in out-of-home care to safely return to his or her parent at the earliest possible time. The health and safety of the child shall be the paramount goal of social services and other supportive and rehabilitative services. The services shall promote the child’s need for physical, developmental, mental, and emotional health and a safe, stable, living environment; shall promote family autonomy; and shall strengthen family life, whenever possible.

(68) “Safety plan” means a plan created to control present or impending danger using the least intrusive means appropriate to protect a child when a parent, caregiver, or legal custodian is unavailable, unwilling, or unable to do so.

(69) “Secretary” means the Secretary of Children and Families.

(70) “Sexual abuse of a child” for purposes of finding a child to be dependent means one or more of the following acts:

(a) Any penetration, however slight, of the vagina or anal opening of one person by the penis of another person, whether or not there is the emission of semen.

(b) Any sexual contact between the genitals or anal opening of one person and the mouth or tongue of another person.

(c) Any intrusion by one person into the genitals or anal opening of another person, including the use of any object for this purpose, except that this does not include any act intended for a valid medical purpose.

(d) The intentional touching of the genitals or intimate parts, including the breasts, genital area, groin, inner thighs, and buttocks, or the clothing covering them, of either the child or the perpetrator, except that this does not include:

1. Any act which may reasonably be construed to be a normal caregiver responsibility, any interaction with, or affection for a child; or

2. Any act intended for a valid medical purpose.

(e) The intentional masturbation of the perpetrator’s genitals in the presence of a child.

(f) The intentional exposure of the perpetrator’s genitals in the presence of a child, or any other sexual act intentionally perpetrated in the presence of a child, if such exposure or sexual act is for the purpose of sexual arousal or gratification, aggression, degradation, or other similar purpose.

(g) The sexual exploitation of a child, which includes the act of a child offering to engage in or engaging in prostitution, or the act of allowing, encouraging, or forcing a child to:

1. Solicit for or engage in prostitution;

2. Engage in a sexual performance, as defined by chapter 827; or

3. Participate in the trade of human trafficking as provided in s. 787.06(3)(g).

(71) “Shelter” means a placement with a relative or a nonrelative, or in a licensed home or facility, for the temporary care of a child who is alleged to be or who has been found to be dependent, pending court disposition before or after adjudication.

(72) “Shelter hearing” means a hearing in which the court determines whether probable cause exists to keep a child in shelter status pending further investigation of the case.

(73) “Sibling” means:

(a) A child who shares a birth parent or legal parent with one or more other children; or

(b) A child who has lived together in a family with one or more other children whom he or she identifies as siblings.

(74) “Social service agency” means the department, a licensed child-caring agency, or a licensed child-placing agency.

(75) “Social worker” means any person who has a bachelor’s, master’s, or doctoral degree in social work.

(76) “Substance abuse” means using, without medical reason, any psychoactive or mood-altering drug, including alcohol, in such a manner as to induce impairment resulting in dysfunctional social behavior.

(77) “Substantial compliance” means that the circumstances which caused the creation of the case plan have been significantly remedied to the extent that the well-being and safety of the child will not be endangered upon the child’s remaining with or being returned to the child’s parent.

(78) “Taken into custody” means the status of a child immediately when temporary physical control over the child is attained by a person authorized by law, pending the child’s release or placement.

(79) “Temporary legal custody” means the relationship that a court creates between a child and an adult relative of the child, legal custodian, agency, or other person approved by the court until a more permanent arrangement is ordered. Temporary legal custody confers upon the custodian the right to have temporary physical custody of the child and the right and duty to protect, nurture, guide, and discipline the child and to provide the child with food, shelter, and education, and ordinary medical, dental, psychiatric, and psychological care, unless these rights and duties are otherwise enlarged or limited by the court order establishing the temporary legal custody relationship.

(80) “Victim” means any child who has sustained or is threatened with physical, mental, or emotional injury identified in a report involving child abuse, neglect, or abandonment, or child-on-child sexual abuse.

History.—s. 1, ch. 26880, 1951; ss. 1, 2, ch. 67-585; s. 3, ch. 69-353; s. 4, ch. 69-365; ss. 19, 35, ch. 69-106; s. 1, ch. 71-117; s. 1, ch. 71-130; s. 10, ch. 71-355; ss. 4, 5, ch. 72-179; ss. 19, 30, ch. 72-404; ss. 2, 23, ch. 73-231; s. 1, ch. 74-368; ss. 15, 27, 28, ch. 75-48; s. 4, ch. 77-147; s. 2, ch. 78-414; s. 9, ch. 79-164; s. 2, ch. 79-203; s. 1, ch. 80-290; ss. 1, 17, ch. 81-218; ss. 4, 15, ch. 84-311; s. 4, ch. 85-80; s. 2, ch. 85-206; ss. 73, 78, ch. 86-220; s. 1, ch. 87-133; s. 1, ch. 87-289; s. 12, ch. 87-397; s. 1, ch. 88-319; s. 10, ch. 88-337; s. 2, ch. 90-53; s. 3, ch. 90-208; s. 3, ch. 90-306; s. 2, ch. 90-309; s. 69, ch. 91-45; s. 1, ch. 91-183; s. 1, ch. 92-158; s. 1, ch. 92-170; ss. 1, 4(1st), 14, ch. 92-287; s. 13, ch. 93-39; s. 6, ch. 93-230; s. 1, ch. 94-164; s. 11, ch. 94-209; s. 50, ch. 94-232; s. 1333, ch. 95-147; s. 8, ch. 95-152; s. 1, ch. 95-212; s. 4, ch. 95-228; s. 1, ch. 95-266; ss. 3, 43, ch. 95-267; s. 3, ch. 96-369; s. 2, ch. 96-398; s. 20, ch. 96-402; s. 23, ch. 97-96; s. 158, ch. 97-101; s. 44, ch. 97-190; s. 4, ch. 97-234; s. 111, ch. 97-238; s. 1, ch. 97-276; s. 1, ch. 98-49; s. 176, ch. 98-166; s. 7, ch. 98-280; s. 20, ch. 98-403; s. 15, ch. 99-2; s. 3, ch. 99-168; s. 2, ch. 99-186; s. 4, ch. 99-193; s. 15, ch. 2000-139; s. 2, ch. 2000-188; s. 82, ch. 2000-318; s. 9, ch. 2000-320; s. 14, ch. 2002-1; s. 2, ch. 2006-62; s. 1, ch. 2006-86; s. 4, ch. 2006-194; s. 4, ch. 2007-124; s. 1, ch. 2008-90; s. 1, ch. 2008-154; s. 1, ch. 2008-245; s. 1, ch. 2009-21; s. 3, ch. 2012-105; s. 1, ch. 2012-178; s. 11, ch. 2014-19; s. 14, ch. 2014-160; s. 3, ch. 2014-224; s. 2, ch. 2015-34; s. 1, ch. 2016-24; s. 1, ch. 2016-71; s. 11, ch. 2016-105; s. 2, ch. 2016-241.



39.011 - Immunity from liability.

39.011 Immunity from liability.—

(1) In no case shall employees or agents of the department or a social service agency acting in good faith be liable for damages as a result of failing to provide services agreed to under the case plan unless the failure to provide such services occurs as a result of bad faith or malicious purpose or occurs in a manner exhibiting wanton and willful disregard of human rights, safety, or property.

(2) The inability or failure of the department or of a social service agency or the employees or agents of the social service agency to provide the services agreed to under the case plan shall not render the state or the social service agency liable for damages unless such failure to provide services occurs in a manner exhibiting wanton or willful disregard of human rights, safety, or property.

(3) A member or agent of a citizen review panel acting in good faith is not liable for damages as a result of any review or recommendation with regard to a dependency matter unless such member or agent exhibits wanton and willful disregard of human rights or safety, or property.

History.—s. 9, ch. 87-289; s. 13, ch. 90-306; s. 7, ch. 97-95; s. 21, ch. 98-403; s. 5, ch. 99-193.

Note.—Former s. 39.455.



39.012 - Rules for implementation.

39.012 Rules for implementation.—The department shall adopt rules for the efficient and effective management of all programs, services, facilities, and functions necessary for implementing this chapter. Such rules may not conflict with the Florida Rules of Juvenile Procedure. All rules and policies must conform to accepted standards of care and treatment.

History.—s. 2, ch. 87-289; s. 4, ch. 90-208; s. 12, ch. 94-209; s. 1, ch. 97-101; s. 120, ch. 97-238; s. 22, ch. 98-403.



39.0121 - Specific rulemaking authority.

39.0121 Specific rulemaking authority.—Pursuant to the requirements of s. 120.536, the department is specifically authorized to adopt, amend, and repeal administrative rules which implement or interpret law or policy, or describe the procedure and practice requirements necessary to implement this chapter, including, but not limited to, the following:

(1) Background screening of department employees and applicants; criminal records checks of prospective foster and adoptive parents; and drug testing of protective investigators.

(2) Reporting of child abuse, neglect, and abandonment; reporting of child-on-child sexual abuse; false reporting; child protective investigations; taking a child into protective custody; and shelter procedures.

(3) Confidentiality and retention of department records; access to records; and record requests.

(4) Department and client trust funds.

(5) Requesting of services from child protection teams.

(6) Consent to and provision of medical care and treatment for children in the care of the department.

(7) Federal funding requirements and procedures; foster care and adoption subsidies; and subsidized independent living.

(8) Agreements with law enforcement and other state agencies; access to the National Crime Information Center (NCIC); and access to the parent locator service.

(9) Licensing, registration, and certification of child day care providers, shelter and foster homes, and residential child-caring and child-placing agencies.

(10) The Intensive Crisis Counseling Program and any other early intervention programs and kinship care assistance programs.

(11) Department contracts, pilot programs, and demonstration projects.

(12) Legal and casework procedures, including, but not limited to, mediation, diligent search, stipulations, consents, surrenders, and default, with respect to dependency, termination of parental rights, adoption, guardianship, and kinship care proceedings.

(13) Legal and casework management of cases involving in-home supervision and out-of-home care, including judicial reviews, administrative reviews, case plans, and any other documentation or procedures required by federal or state law.

(14) Injunctions and other protective orders, domestic-violence-related cases, and certification of domestic violence centers.

(15) Provision for making available to all physical custodians and family services counselors the information required by s. 39.6012(2) and for ensuring that this information follows the child until permanency has been achieved.

(16) Provisions for reporting, locating, recovering, and stabilizing children whose whereabouts become unknown while they are involved with the department and for preventing recurrences of such incidents. At a minimum, the rules must:

(a) Provide comprehensive, explicit, and consistent guidelines to be followed by the department’s employees and contracted providers when the whereabouts of a child involved with the department are unknown.

(b) Include criteria to determine when a child is missing for purposes of making a report to a law enforcement agency, and require that in all cases in which a law enforcement agency has accepted a case for criminal investigation pursuant to s. 39.301(2)(c) and the child’s whereabouts are unknown, the child shall be considered missing and a report made.

(c) Include steps to be taken by employees and contracted providers to ensure and provide evidence that parents and guardians have been advised of the requirements of s. 787.04(3) and that violations are reported.

History.—s. 23, ch. 98-403; s. 6, ch. 99-193; s. 2, ch. 2006-86; s. 2, ch. 2008-245; s. 1, ch. 2010-210; s. 41, ch. 2011-213.



39.013 - Procedures and jurisdiction; right to counsel.

39.013 Procedures and jurisdiction; right to counsel.—

(1) All procedures, including petitions, pleadings, subpoenas, summonses, and hearings, in this chapter shall be conducted according to the Florida Rules of Juvenile Procedure unless otherwise provided by law. Parents must be informed by the court of their right to counsel in dependency proceedings at each stage of the dependency proceedings. Parents who are unable to afford counsel must be appointed counsel.

(2) The circuit court has exclusive original jurisdiction of all proceedings under this chapter, of a child voluntarily placed with a licensed child-caring agency, a licensed child-placing agency, or the department, and of the adoption of children whose parental rights have been terminated under this chapter. Jurisdiction attaches when the initial shelter petition, dependency petition, or termination of parental rights petition, or a petition for an injunction to prevent child abuse issued pursuant to s. 39.504, is filed or when a child is taken into the custody of the department. The circuit court may assume jurisdiction over any such proceeding regardless of whether the child was in the physical custody of both parents, was in the sole legal or physical custody of only one parent, caregiver, or some other person, or was not in the physical or legal custody of any person when the event or condition occurred that brought the child to the attention of the court. When the court obtains jurisdiction of any child who has been found to be dependent, the court shall retain jurisdiction, unless relinquished by its order, until the child reaches 21 years of age, with the following exceptions:

(a) If a young adult chooses to leave foster care upon reaching 18 years of age.

(b) If a young adult does not meet the eligibility requirements to remain in foster care under s. 39.6251 or chooses to leave care under that section.

(c) If a young adult petitions the court at any time before his or her 19th birthday requesting the court’s continued jurisdiction, the juvenile court may retain jurisdiction under this chapter for a period not to exceed 1 year following the young adult’s 18th birthday for the purpose of determining whether appropriate services that were required to be provided to the young adult before reaching 18 years of age have been provided.

(d) If a petition for special immigrant juvenile status and an application for adjustment of status have been filed on behalf of a foster child and the petition and application have not been granted by the time the child reaches 18 years of age, the court may retain jurisdiction over the dependency case solely for the purpose of allowing the continued consideration of the petition and application by federal authorities. Review hearings for the child shall be set solely for the purpose of determining the status of the petition and application. The court’s jurisdiction terminates upon the final decision of the federal authorities. Retention of jurisdiction in this instance does not affect the services available to a young adult under s. 409.1451. The court may not retain jurisdiction of the case after the immigrant child’s 22nd birthday.

(3) When a child is under the jurisdiction of the circuit court pursuant to this chapter, the circuit court assigned to handle dependency matters may exercise the general and equitable jurisdiction over guardianship proceedings under chapter 744 and proceedings for temporary custody of minor children by extended family under chapter 751.

(4) Orders entered pursuant to this chapter which affect the placement of, access to, parental time with, adoption of, or parental rights and responsibilities for a minor child shall take precedence over other orders entered in civil actions or proceedings. However, if the court has terminated jurisdiction, the order may be subsequently modified by a court of competent jurisdiction in any other civil action or proceeding affecting placement of, access to, parental time with, adoption of, or parental rights and responsibilities for the same minor child.

(5) The court shall expedite the resolution of the placement issue in cases involving a child who has been removed from the parent and placed in an out-of-home placement.

(6) The court shall expedite the judicial handling of all cases when the child has been removed from the parent and placed in an out-of-home placement.

(7) Children removed from their homes shall be provided equal treatment with respect to goals, objectives, services, and case plans, without regard to the location of their placement.

(8) For any child who remains in the custody of the department, the court shall, within the month which constitutes the beginning of the 6-month period before the child’s 18th birthday, hold a hearing to review the progress of the child while in the custody of the department.

(9)(a) At each stage of the proceedings under this chapter, the court shall advise the parents of the right to counsel. The court shall appoint counsel for indigent parents. The court shall ascertain whether the right to counsel is understood. When right to counsel is waived, the court shall determine whether the waiver is knowing and intelligent. The court shall enter its findings in writing with respect to the appointment or waiver of counsel for indigent parents or the waiver of counsel by nonindigent parents.

(b) Once counsel has entered an appearance or been appointed by the court to represent the parent of the child, the attorney shall continue to represent the parent throughout the proceedings. If the attorney-client relationship is discontinued, the court shall advise the parent of the right to have new counsel retained or appointed for the remainder of the proceedings.

(c)1. A waiver of counsel may not be accepted if it appears that the parent is unable to make an intelligent and understanding choice because of mental condition, age, education, experience, the nature or complexity of the case, or other factors.

2. A waiver of counsel made in court must be of record.

3. If a waiver of counsel is accepted at any hearing or proceeding, the offer of assistance of counsel must be renewed by the court at each subsequent stage of the proceedings at which the parent appears without counsel.

(d) This subsection does not apply to any parent who has voluntarily executed a written surrender of the child and consents to the entry of a court order terminating parental rights.

(10) Court-appointed counsel representing indigent parents at shelter hearings shall be paid from state funds appropriated by general law.

(11) The court shall encourage the Statewide Guardian Ad Litem Office to provide greater representation to those children who are within 1 year of transferring out of foster care.

(12) The department shall be represented by counsel in each dependency proceeding. Through its attorneys, the department shall make recommendations to the court on issues before the court and may support its recommendations through testimony and other evidence by its own employees, employees of sheriff’s offices providing child protection services, employees of its contractors, employees of its contractor’s subcontractors, or from any other relevant source.

History.—s. 20, ch. 78-414; s. 5, ch. 84-311; s. 4, ch. 87-289; s. 4, ch. 90-306; s. 2, ch. 92-158; s. 3, ch. 94-164; s. 5, ch. 95-228; s. 8, ch. 98-280; s. 24, ch. 98-403; s. 7, ch. 99-193; s. 16, ch. 2000-139; s. 1, ch. 2002-216; s. 1, ch. 2005-179; s. 3, ch. 2005-239; s. 3, ch. 2006-86; s. 5, ch. 2006-194; s. 2, ch. 2012-178; s. 2, ch. 2013-178; s. 4, ch. 2014-224.

Note.—Former s. 39.40.



39.01305 - Appointment of an attorney for a dependent child with certain special needs.

39.01305 Appointment of an attorney for a dependent child with certain special needs.—

(1)(a) The Legislature finds that:

1. All children in proceedings under this chapter have important interests at stake, such as health, safety, and well-being and the need to obtain permanency.

2. A dependent child who has certain special needs has a particular need for an attorney to represent the dependent child in proceedings under this chapter, as well as in fair hearings and appellate proceedings, so that the attorney may address the child’s medical and related needs and the services and supports necessary for the child to live successfully in the community.

(b) The Legislature recognizes the existence of organizations that provide attorney representation to children in certain jurisdictions throughout the state. Further, the statewide Guardian Ad Litem Program provides best interest representation for dependent children in every jurisdiction in accordance with state and federal law. The Legislature, therefore, does not intend that funding provided for representation under this section supplant proven and existing organizations representing children. Instead, the Legislature intends that funding provided for representation under this section be an additional resource for the representation of more children in these jurisdictions, to the extent necessary to meet the requirements of this chapter, with the cooperation of existing local organizations or through the expansion of those organizations. The Legislature encourages the expansion of pro bono representation for children. This section is not intended to limit the ability of a pro bono attorney to appear on behalf of a child.

(2) As used in this section, the term “dependent child” means a child who is subject to any proceeding under this chapter. The term does not require that a child be adjudicated dependent for purposes of this section.

(3) An attorney shall be appointed for a dependent child who:

(a) Resides in a skilled nursing facility or is being considered for placement in a skilled nursing home;

(b) Is prescribed a psychotropic medication but declines assent to the psychotropic medication;

(c) Has a diagnosis of a developmental disability as defined in s. 393.063;

(d) Is being placed in a residential treatment center or being considered for placement in a residential treatment center; or

(e) Is a victim of human trafficking as defined in s. 787.06(2)(d).

(4)(a) Before a court may appoint an attorney, who may be compensated pursuant to this section, the court must request a recommendation from the Statewide Guardian Ad Litem Office for an attorney who is willing to represent a child without additional compensation. If such an attorney is available within 15 days after the court’s request, the court must appoint that attorney. However, the court may appoint a compensated attorney within the 15-day period if the Statewide Guardian Ad Litem Office informs the court that it will not be able to recommend an attorney within that time period.

(b) After an attorney is appointed, the appointment continues in effect until the attorney is allowed to withdraw or is discharged by the court or until the case is dismissed. An attorney who is appointed under this section to represent the child shall provide the complete range of legal services, from the removal from home or from the initial appointment through all available appellate proceedings. With the permission of the court, the attorney for the dependent child may arrange for supplemental or separate counsel to represent the child in appellate proceedings. A court order appointing an attorney under this section must be in writing.

(5) Except if the attorney has agreed to provide pro bono services, an appointed attorney or organization must be adequately compensated and provided with access to funding for expert witnesses, depositions, and other costs of litigation. Payment to an attorney is subject to appropriations and subject to review by the Justice Administrative Commission for reasonableness. The Justice Administrative Commission shall contract with attorneys appointed by the court. Attorney fees may not exceed $1,000 per child per year.

(6) The department shall develop procedures to identify a dependent child who has a special need specified under subsection (3) and to request that a court appoint an attorney for the child.

(7) The department may adopt rules to administer this section.

(8) This section does not limit the authority of the court to appoint an attorney for a dependent child in a proceeding under this chapter.

(9) Implementation of this section is subject to appropriations expressly made for that purpose.

History.—s. 1, ch. 2014-227.



39.0131 - Permanent mailing address designation.

39.0131 Permanent mailing address designation.—Upon the first appearance before the court, each party shall provide to the court a permanent mailing address. The court shall advise each party that this address will be used by the court and the petitioner for notice purposes unless and until the party notifies the court and the petitioner in writing of a new mailing address.

History.—s. 11, ch. 94-164; s. 25, ch. 98-403.

Note.—Former s. 39.4057.



39.0132 - Oaths, records, and confidential information.

39.0132 Oaths, records, and confidential information.—

(1) The judge, clerks or deputy clerks, or authorized agents of the department shall each have the power to administer oaths and affirmations.

(2) The court shall make and keep records of all cases brought before it pursuant to this chapter and shall preserve the records pertaining to a dependent child until 7 years after the last entry was made, or until the child is 18 years of age, whichever date is first reached, and may then destroy them, except that records of cases where orders were entered permanently depriving a parent of the custody of a juvenile shall be preserved permanently. The court shall make official records, consisting of all petitions and orders filed in a case arising pursuant to this chapter and any other pleadings, certificates, proofs of publication, summonses, warrants, and other writs which may be filed therein.

(3) The clerk shall keep all court records required by this chapter separate from other records of the circuit court. All court records required by this chapter shall not be open to inspection by the public. All records shall be inspected only upon order of the court by persons deemed by the court to have a proper interest therein, except that, subject to the provisions of s. 63.162, a child and the parents of the child and their attorneys, guardian ad litem, law enforcement agencies, and the department and its designees shall always have the right to inspect and copy any official record pertaining to the child. The Justice Administrative Commission may inspect court dockets required by this chapter as necessary to audit compensation of court-appointed attorneys. If the docket is insufficient for purposes of the audit, the commission may petition the court for additional documentation as necessary and appropriate. The court may permit authorized representatives of recognized organizations compiling statistics for proper purposes to inspect and make abstracts from official records, under whatever conditions upon their use and disposition the court may deem proper, and may punish by contempt proceedings any violation of those conditions.

(4)(a)1. All information obtained pursuant to this part in the discharge of official duty by any judge, employee of the court, authorized agent of the department, correctional probation officer, or law enforcement agent is confidential and exempt from s. 119.07(1) and may not be disclosed to anyone other than the authorized personnel of the court, the department and its designees, correctional probation officers, law enforcement agents, guardian ad litem, and others entitled under this chapter to receive that information, except upon order of the court.

2.a. The following information held by a guardian ad litem is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(I) Medical, mental health, substance abuse, child care, education, law enforcement, court, social services, and financial records.

(II) Any other information maintained by a guardian ad litem which is identified as confidential information under this chapter.

b. Such confidential and exempt information may not be disclosed to anyone other than the authorized personnel of the court, the department and its designees, correctional probation officers, law enforcement agents, guardians ad litem, and others entitled under this chapter to receive that information, except upon order of the court.

(b) The department shall disclose to the school superintendent the presence of any child in the care and custody or under the jurisdiction or supervision of the department who has a known history of criminal sexual behavior with other juveniles; is an alleged juvenile sex offender, as defined in 1s. 39.01; or has pled guilty or nolo contendere to, or has been found to have committed, a violation of chapter 794, chapter 796, chapter 800, s. 827.071, or s. 847.0133, regardless of adjudication. Any employee of a district school board who knowingly and willfully discloses such information to an unauthorized person commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(5) All orders of the court entered pursuant to this chapter shall be in writing and signed by the judge, except that the clerk or deputy clerk may sign a summons or notice to appear.

(6) No court record of proceedings under this chapter shall be admissible in evidence in any other civil or criminal proceeding, except that:

(a) Records of proceedings under this chapter forming a part of the record on appeal shall be used in the appellate court in the manner hereinafter provided.

(b) Records necessary therefor shall be admissible in evidence in any case in which a person is being tried upon a charge of having committed perjury.

(c) Records of proceedings under this chapter may be used to prove disqualification pursuant to s. 435.06 and for proof regarding such disqualification in a chapter 120 proceeding.

(d) A final order entered pursuant to an adjudicatory hearing is admissible in evidence in any subsequent civil proceeding relating to placement of, access to, parental time with, adoption of, or parental rights and responsibilities for the same child or a sibling of that child.

(e) Evidence admitted in any proceeding under this chapter may be admissible in evidence when offered by any party in a subsequent civil proceeding relating to placement of, access to, parental time with, adoption of, or parental rights and responsibilities for the same child or a sibling of that child if:

1. Notice is given to the opposing party or opposing party’s counsel of the intent to offer the evidence and a copy of such evidence is delivered to the opposing party or the opposing party’s counsel; and

2. The evidence is otherwise admissible in the subsequent civil proceeding.

(7) Final orders, records, and evidence in any proceeding under this chapter which are subsequently admitted in evidence pursuant to subsection (6) remain subject to subsections (3) and (4).

History.—s. 20, ch. 78-414; s. 15, ch. 79-164; s. 3, ch. 87-238; s. 40, ch. 89-526; s. 7, ch. 90-208; s. 13, ch. 90-360; s. 16, ch. 91-57; s. 18, ch. 93-39; s. 32, ch. 95-228; s. 119, ch. 95-418; s. 3, ch. 96-268; s. 16, ch. 96-406; s. 1, ch. 98-158; s. 26, ch. 98-403; s. 16, ch. 99-2; s. 8, ch. 99-193; s. 10, ch. 99-284; s. 17, ch. 2000-139; s. 2, ch. 2005-213; s. 24, ch. 2005-236; s. 4, ch. 2005-239; s. 12, ch. 2008-4; s. 1, ch. 2010-75.

1Note.—Prior to amendment by s. 3, ch. 2014-224, s. 39.01(7) defined “alleged juvenile sexual offender” and “juvenile sexual abuse.” Section 3, ch. 2014-224, removed the definition of “alleged juvenile sexual offender”; s. 39.01(7) still defines “juvenile sexual abuse.”

Note.—Former s. 39.411.



39.0133 - Court and witness fees.

39.0133 Court and witness fees.—In all proceedings under this chapter, no court fees shall be charged against, and no witness fees shall be allowed to, any party to a petition or any parent or legal custodian or child named in a summons. Other witnesses shall be paid the witness fees fixed by law.

History.—s. 20, ch. 78-414; s. 27, ch. 98-403.

Note.—Former s. 39.414.



39.0134 - Appointed counsel; compensation.

39.0134 Appointed counsel; compensation.—

(1) If counsel is entitled to receive compensation for representation pursuant to a court appointment in a dependency proceeding or a termination of parental rights proceeding pursuant to this chapter, compensation shall be paid in accordance with s. 27.5304. The state may acquire and enforce a lien upon court-ordered payment of attorney’s fees and costs in the same manner prescribed in s. 938.29.

(2)(a) A parent whose child is dependent, regardless of whether adjudication was withheld, or whose parental rights are terminated and who has received the assistance of the office of criminal conflict and civil regional counsel, or any other court-appointed attorney, or who has received due process services after being found indigent for costs, shall be liable for payment of the assessed application fee under s. 57.082, together with reasonable attorney’s fees and costs as determined by the court.

(b) If reasonable attorney’s fees or costs are assessed, the court, at its discretion, may make payment of the fees or costs part of any case plan in dependency proceedings. However, a case plan may not remain open for the sole issue of payment of attorney’s fees or costs. At the court’s discretion, a lien upon court-ordered payment of attorney’s fees and costs may be ordered by the court and enforced in the same manner prescribed in s. 938.29.

(c) The clerk of the court shall transfer monthly all attorney’s fees and costs collected under this subsection to the Department of Revenue for deposit into the Indigent Civil Defense Trust Fund, to be used as appropriated by the Legislature and consistent with s. 27.5111.

History.—s. 12, ch. 84-311; s. 9, ch. 87-289; s. 28, ch. 98-403; s. 9, ch. 99-193; s. 57, ch. 2003-402; s. 36, ch. 2004-265; s. 19, ch. 2010-162; s. 2, ch. 2016-10.

Note.—Former ss. 39.415, 39.474.



39.0135 - Operations and Maintenance Trust Fund.

39.0135 Operations and Maintenance Trust Fund.—The department shall deposit all child support payments made to the department pursuant to this chapter into the Operations and Maintenance Trust Fund. The purpose of this funding is to care for children who are committed to the temporary legal custody of the department.

History.—s. 87, ch. 86-220; s. 10, ch. 90-306; s. 16, ch. 96-418; s. 167, ch. 97-101; s. 29, ch. 98-403.

Note.—Former s. 39.418.



39.0136 - Time limitations; continuances.

39.0136 Time limitations; continuances.—

(1) The Legislature finds that time is of the essence for establishing permanency for a child in the dependency system. Time limitations are a right of the child which may not be waived, extended, or continued at the request of any party except as provided in this section.

(2) The time limitations in this chapter do not include:

(a) Periods of delay resulting from a continuance granted at the request of the child’s counsel or the child’s guardian ad litem or, if the child is of sufficient capacity to express reasonable consent, at the request or with the consent of the child. The court must consider the best interests of the child when determining periods of delay under this section.

(b) Periods of delay resulting from a continuance granted at the request of any party if the continuance is granted:

1. Because of an unavailability of evidence that is material to the case if the requesting party has exercised due diligence to obtain evidence and there are substantial grounds to believe that the evidence will be available within 30 days. However, if the requesting party is not prepared to proceed within 30 days, any other party may move for issuance of an order to show cause or the court on its own motion may impose appropriate sanctions, which may include dismissal of the petition.

2. To allow the requesting party additional time to prepare the case and additional time is justified because of an exceptional circumstance.

(c) Reasonable periods of delay necessary to accomplish notice of the hearing to the child’s parent or legal custodian; however, the petitioner shall continue regular efforts to provide notice to the parents during the periods of delay.

(3) Notwithstanding subsection (2), in order to expedite permanency for a child, the total time allowed for continuances or extensions of time may not exceed 60 days within any 12-month period for proceedings conducted under this chapter. A continuance or extension of time may be granted only for extraordinary circumstances in which it is necessary to preserve the constitutional rights of a party or if substantial evidence exists to demonstrate that without granting a continuance or extension of time the child’s best interests will be harmed.

(4) Notwithstanding subsection (2), a continuance or an extension of time is limited to the number of days absolutely necessary to complete a necessary task in order to preserve the rights of a party or the best interests of a child.

History.—s. 4, ch. 2006-86.



39.0137 - Federal law; rulemaking authority.

39.0137 Federal law; rulemaking authority.—

(1) This chapter does not supersede the requirements of the Indian Child Welfare Act, 25 U.S.C. ss. 1901 et seq., or the Multi-Ethnic Placement Act of 1994, Pub. L. No. 103-382, as amended, or the implementing regulations.

(2)  The department is encouraged to enter into agreements with recognized American Indian tribes in order to facilitate the implementation of the Indian Child Welfare Act.

History.—s. 5, ch. 2006-86; s. 20, ch. 2012-116.



39.0138 - Criminal history and other records checks; limit on placement of a child.

39.0138 Criminal history and other records checks; limit on placement of a child.—

(1) The department shall conduct a records check through the State Automated Child Welfare Information System (SACWIS) and a local and statewide criminal history records check on all persons, including parents, being considered by the department for placement of a child under this chapter, including all nonrelative placement decisions, and all members of the household, 12 years of age and older, of the person being considered. For purposes of this section, a criminal history records check may include, but is not limited to, submission of fingerprints to the Department of Law Enforcement for processing and forwarding to the Federal Bureau of Investigation for state and national criminal history information, and local criminal records checks through local law enforcement agencies of all household members 18 years of age and older and other visitors to the home. An out-of-state criminal history records check must be initiated for any person 18 years of age or older who resided in another state if that state allows the release of such records. The department shall establish by rule standards for evaluating any information contained in the automated system relating to a person who must be screened for purposes of making a placement decision.

(2) The department may not place a child with a person other than a parent if the criminal history records check reveals that the person has been convicted of any felony that falls within any of the following categories:

(a) Child abuse, abandonment, or neglect;

(b) Domestic violence;

(c) Child pornography or other felony in which a child was a victim of the offense; or

(d) Homicide, sexual battery, or other felony involving violence, other than felony assault or felony battery when an adult was the victim of the assault or battery.

(3) The department may not place a child with a person other than a parent if the criminal history records check reveals that the person has, within the previous 5 years, been convicted of a felony that falls within any of the following categories:

(a) Assault;

(b) Battery; or

(c) A drug-related offense.

(4) The department may place a child in a home that otherwise meets placement requirements if a name check of state and local criminal history records systems does not disqualify the applicant and if the department submits fingerprints to the Department of Law Enforcement for forwarding to the Federal Bureau of Investigation and is awaiting the results of the state and national criminal history records check.

(5) Persons with whom placement of a child is being considered or approved must disclose to the department any prior or pending local, state, or national criminal proceedings in which they are or have been involved.

(6) The department may examine the results of any criminal history records check of any person, including a parent, with whom placement of a child is being considered under this section. The complete criminal history records check must be considered when determining whether placement with the person will jeopardize the safety of the child being placed.

(7)(a) The court may review a decision of the department to grant or deny the placement of a child based upon information from the criminal history records check. The review may be upon the motion of any party, the request of any person who has been denied a placement by the department, or on the court’s own motion. The court shall prepare written findings to support its decision in this matter.

(b) A person who is seeking placement of a child but is denied the placement because of the results of a criminal history records check has the burden of setting forth sufficient evidence of rehabilitation to show that the person will not present a danger to the child if the placement of the child is allowed. Evidence of rehabilitation may include, but is not limited to, the circumstances surrounding the incident providing the basis for denying the application, the time period that has elapsed since the incident, the nature of the harm caused to the victim, whether the victim was a child, the history of the person since the incident, whether the person has complied with any requirement to pay restitution, and any other evidence or circumstances indicating that the person will not present a danger to the child if the placement of the child is allowed.

History.—s. 6, ch. 2006-86; s. 3, ch. 2008-245; s. 3, ch. 2012-178.



39.0139 - Visitation or other contact; restrictions.

39.0139 Visitation or other contact; restrictions.—

(1) SHORT TITLE.—This section may be cited as the “Keeping Children Safe Act.”

(2) LEGISLATIVE FINDINGS AND INTENT.—

(a) The Legislature finds that:

1. For some children who are abused, abandoned, or neglected by a parent or other caregiver, abuse may include sexual abuse.

2. These same children are at risk of suffering from further harm during visitation or other contact.

3. Visitation or other contact with the child may be used to influence the child’s testimony.

(b) It is the intent of the Legislature to protect children and reduce the risk of further harm to children who have been sexually abused or exploited by a parent or other caregiver by placing additional requirements on judicial determinations related to contact between a parent or caregiver who meets the criteria under paragraph (3)(a) and a child victim in any proceeding pursuant to this chapter.

(3) PRESUMPTION OF DETRIMENT.—

(a) A rebuttable presumption of detriment to a child is created when:

1. A court of competent jurisdiction has found probable cause exists that a parent or caregiver has sexually abused a child as defined in s. 39.01;

2. A parent or caregiver has been found guilty of, regardless of adjudication, or has entered a plea of guilty or nolo contendere to, charges under the following statutes or substantially similar statutes of other jurisdictions:

a. Section 787.04, relating to removing minors from the state or concealing minors contrary to court order;

b. Section 794.011, relating to sexual battery;

c. Section 798.02, relating to lewd and lascivious behavior;

d. Chapter 800, relating to lewdness and indecent exposure;

e. Section 826.04, relating to incest; or

f. Chapter 827, relating to the abuse of children; or

3. A court of competent jurisdiction has determined a parent or caregiver to be a sexual predator as defined in s. 775.21 or a parent or caregiver has received a substantially similar designation under laws of another jurisdiction.

(b) For purposes of this subsection, “substantially similar” has the same meaning as in s. 39.806(1)(d)2.

(c) A person who meets any of the criteria set forth in paragraph (a) may not visit or have contact with a child without a hearing and order by the court.

(4) HEARINGS.—A person who meets any of the criteria set forth in paragraph (3)(a) who seeks to begin or resume contact with the child victim shall have the right to an evidentiary hearing to determine whether contact is appropriate.

(a) Prior to the hearing, the court shall appoint an attorney ad litem or a guardian ad litem for the child if one has not already been appointed. Any attorney ad litem or guardian ad litem appointed shall have special training in the dynamics of child sexual abuse.

(b) At the hearing, the court may receive and rely upon any relevant and material evidence submitted to the extent of its probative value, including written and oral reports or recommendations from the child protection team, the child’s therapist, the child’s guardian ad litem, or the child’s attorney ad litem, even if these reports, recommendations, and evidence may not be admissible under the rules of evidence.

(c) If the court finds the person proves by clear and convincing evidence that the safety, well-being, and physical, mental, and emotional health of the child is not endangered by such visitation or other contact, the presumption in subsection (3) is rebutted and the court may allow visitation or other contact. The court shall enter a written order setting forth findings of fact and specifying any conditions it finds necessary to protect the child.

(d) If the court finds the person did not rebut the presumption established in subsection (3), the court shall enter a written order setting forth findings of fact and prohibiting or restricting visitation or other contact with the child.

(5) CONDITIONS.—Any visitation or other contact ordered under paragraph (4)(d) shall be:

(a) Supervised by a person who has previously received special training in the dynamics of child sexual abuse; or

(b) Conducted in a supervised visitation program, provided that the program has an agreement with the court and a current affidavit of compliance on file with the chief judge of the circuit in which the program is located affirming that the program has agreed to comply with the minimum standards contained in the administrative order issued by the Chief Justice of the Supreme Court on November 17, 1999, and provided the program has a written agreement with the court and with the department as described in s. 753.05 containing policies and guidelines specifically related to referrals involving child sexual abuse.

(6) ADDITIONAL CONSIDERATIONS.—

(a) Once a rebuttable presumption of detriment has arisen under subsection (3) or if visitation is ordered under subsection (4) and a party or participant, based on communication with the child or other firsthand knowledge, informs the court that a person is attempting to influence the testimony of the child, the court shall hold a hearing within 7 business days to determine whether it is in the best interests of the child to prohibit or restrict visitation or other contact with the person who is alleged to have influenced the testimony of the child.

(b) If a child is in therapy as a result of any finding or conviction contained in paragraph (3)(a) and the child’s therapist reports that the visitation or other contact is impeding the child’s therapeutic progress, the court shall convene a hearing within 7 business days to review the terms, conditions, or appropriateness of continued visitation or other contact.

History.—s. 1, ch. 2007-109; s. 1, ch. 2011-209; s. 5, ch. 2013-15; s. 37, ch. 2016-24.



39.0141 - Missing children; report required.

39.0141 Missing children; report required.—Whenever the whereabouts of a child involved with the department become unknown, the department, the community-based care provider, or the sheriff’s office providing investigative services for the department shall make reasonable efforts, as defined by rule, to locate the child. If, pursuant to criteria established by rule, the child is determined to be missing, the department, the community-based care provider, or the sheriff’s office shall file a report that the child is missing in accordance with s. 937.021.

History.—s. 4, ch. 2008-245.






Part II - REPORTING CHILD ABUSE (ss. 39.201-39.206)

39.201 - Mandatory reports of child abuse, abandonment, or neglect; mandatory reports of death; central abuse hotline.

39.201 Mandatory reports of child abuse, abandonment, or neglect; mandatory reports of death; central abuse hotline.—

(1)(a) Any person who knows, or has reasonable cause to suspect, that a child is abused, abandoned, or neglected by a parent, legal custodian, caregiver, or other person responsible for the child’s welfare, as defined in this chapter, or that a child is in need of supervision and care and has no parent, legal custodian, or responsible adult relative immediately known and available to provide supervision and care shall report such knowledge or suspicion to the department in the manner prescribed in subsection (2).

(b) Any person who knows, or who has reasonable cause to suspect, that a child is abused by an adult other than a parent, legal custodian, caregiver, or other person responsible for the child’s welfare, as defined in this chapter, shall report such knowledge or suspicion to the department in the manner prescribed in subsection (2).

(c) Any person who knows, or has reasonable cause to suspect, that a child is the victim of childhood sexual abuse or the victim of a known or suspected juvenile sexual offender, as defined in this chapter, shall report such knowledge or suspicion to the department in the manner prescribed in subsection (2).

(d) Reporters in the following occupation categories are required to provide their names to the hotline staff:

1. Physician, osteopathic physician, medical examiner, chiropractic physician, nurse, or hospital personnel engaged in the admission, examination, care, or treatment of persons;

2. Health or mental health professional other than one listed in subparagraph 1.;

3. Practitioner who relies solely on spiritual means for healing;

4. School teacher or other school official or personnel;

5. Social worker, day care center worker, or other professional child care, foster care, residential, or institutional worker;

6. Law enforcement officer; or

7. Judge.

The names of reporters shall be entered into the record of the report, but shall be held confidential and exempt as provided in s. 39.202.

(e) A professional who is hired by or enters into a contract with the department for the purpose of treating or counseling any person, as a result of a report of child abuse, abandonment, or neglect, is not required to again report to the central abuse hotline the abuse, abandonment, or neglect that was the subject of the referral for treatment.

(f) An officer or employee of the judicial branch is not required to again provide notice of reasonable cause to suspect child abuse, abandonment, or neglect when that child is currently being investigated by the department, there is an existing dependency case, or the matter has previously been reported to the department, provided there is reasonable cause to believe the information is already known to the department. This paragraph applies only when the information has been provided to the officer or employee in the course of carrying out his or her official duties.

(g) Nothing in this chapter or in the contracting with community-based care providers for foster care and related services as specified in s. 409.987 shall be construed to remove or reduce the duty and responsibility of any person, including any employee of the community-based care provider, to report a suspected or actual case of child abuse, abandonment, or neglect or the sexual abuse of a child to the department’s central abuse hotline.

(h) An officer or employee of a law enforcement agency is not required to provide notice to the department of reasonable cause to suspect child abuse by an adult other than a parent, legal custodian, caregiver, or other person responsible for the child’s welfare when the incident under investigation by the law enforcement agency was reported to law enforcement by the Central Abuse Hotline through the electronic transfer of the report or call. The department’s Central Abuse Hotline is not required to electronically transfer calls and reports received pursuant to paragraph (2)(b) to the county sheriff’s office if the matter was initially reported to the department by the county sheriff’s office or another law enforcement agency. This paragraph applies only when the information related to the alleged child abuse has been provided to the officer or employee of a law enforcement agency or Central Abuse Hotline employee in the course of carrying out his or her official duties.

(2)(a) Each report of known or suspected child abuse, abandonment, or neglect by a parent, legal custodian, caregiver, or other person responsible for the child’s welfare as defined in this chapter, except those solely under s. 827.04(3), and each report that a child is in need of supervision and care and has no parent, legal custodian, or responsible adult relative immediately known and available to provide supervision and care shall be made immediately to the department’s central abuse hotline. Such reports may be made on the single statewide toll-free telephone number or via fax, web-based chat, or web-based report. Personnel at the department’s central abuse hotline shall determine if the report received meets the statutory definition of child abuse, abandonment, or neglect. Any report meeting one of these definitions shall be accepted for the protective investigation pursuant to part III of this chapter. Any call received from a parent or legal custodian seeking assistance for himself or herself which does not meet the criteria for being a report of child abuse, abandonment, or neglect may be accepted by the hotline for response to ameliorate a potential future risk of harm to a child. If it is determined by a child welfare professional that a need for community services exists, the department shall refer the parent or legal custodian for appropriate voluntary community services.

(b) Each report of known or suspected child abuse by an adult other than a parent, legal custodian, caregiver, or other person responsible for the child’s welfare, as defined in this chapter, shall be made immediately to the department’s central abuse hotline. Such reports may be made on the single statewide toll-free telephone number or via fax, web-based chat, or web-based report. Such reports or calls shall be immediately electronically transferred to the appropriate county sheriff’s office by the central abuse hotline.

(c) Reports involving juvenile sexual abuse or a child who has exhibited inappropriate sexual behavior shall be made and received by the department. An alleged incident of juvenile sexual abuse involving a child who is in the custody of or protective supervision of the department shall be reported to the department’s central abuse hotline.

1. The central abuse hotline shall immediately electronically transfer the report or call to the county sheriff’s office. The department shall conduct an assessment and assist the family in receiving appropriate services pursuant to s. 39.307, and send a written report of the allegation to the appropriate county sheriff’s office within 48 hours after the initial report is made to the central abuse hotline.

2. The department shall ensure that the facts and results of any investigation of child sexual abuse involving a child in the custody of or under the protective supervision of the department are made known to the court at the next hearing or included in the next report to the court concerning the child.

(d) If the report is of an instance of known or suspected child abuse, abandonment, or neglect that occurred out of state and the alleged perpetrator and the child alleged to be a victim live out of state, the central abuse hotline shall not accept the report or call for investigation, but shall transfer the information on the report to the appropriate state.

(e) If the report is of an instance of known or suspected child abuse involving impregnation of a child under 16 years of age by a person 21 years of age or older solely under s. 827.04(3), the report shall be made immediately to the appropriate county sheriff’s office or other appropriate law enforcement agency. If the report is of an instance of known or suspected child abuse solely under s. 827.04(3), the reporting provisions of this subsection do not apply to health care professionals or other persons who provide medical or counseling services to pregnant children when such reporting would interfere with the provision of medical services.

(f) Reports involving known or suspected institutional child abuse or neglect shall be made and received in the same manner as all other reports made pursuant to this section.

(g) Reports involving surrendered newborn infants as described in s. 383.50 shall be made and received by the department.

1. If the report is of a surrendered newborn infant as described in s. 383.50 and there is no indication of abuse, neglect, or abandonment other than that necessarily entailed in the infant having been left at a hospital, emergency medical services station, or fire station, the department shall provide to the caller the name of a licensed child-placing agency on a rotating basis from a list of licensed child-placing agencies eligible and required to accept physical custody of and to place newborn infants left at a hospital, emergency medical services station, or fire station. The report shall not be considered a report of abuse, neglect, or abandonment solely because the infant has been left at a hospital, emergency medical services station, or fire station pursuant to s. 383.50.

2. If the call, fax, web-based chat, or web-based report includes indications of abuse or neglect beyond that necessarily entailed in the infant having been left at a hospital, emergency medical services station, or fire station, the report shall be considered as a report of abuse, neglect, or abandonment and shall be subject to the requirements of s. 39.395 and all other relevant provisions of this chapter, notwithstanding any provisions of chapter 383.

(h) Hotline counselors shall receive periodic training in encouraging reporters to provide their names when reporting abuse, abandonment, or neglect. Callers shall be advised of the confidentiality provisions of s. 39.202. The department shall secure and install electronic equipment that automatically provides to the hotline the number from which the call or fax is placed or the Internet protocol (IP) address from which the report is received. This number shall be entered into the report of abuse, abandonment, or neglect and become a part of the record of the report, but shall enjoy the same confidentiality as provided to the identity of the reporter pursuant to s. 39.202.

(i) The department shall voice-record all incoming or outgoing calls that are received or placed by the central abuse hotline which relate to suspected or known child abuse, neglect, or abandonment. The department shall maintain an electronic copy of each fax and web-based report. The recording or electronic copy of each fax and web-based report shall become a part of the record of the report but, notwithstanding s. 39.202, shall be released in full only to law enforcement agencies and state attorneys for the purpose of investigating and prosecuting criminal charges pursuant to s. 39.205, or to employees of the department for the purpose of investigating and seeking administrative penalties pursuant to s. 39.206. Nothing in this paragraph shall prohibit the use of the recordings, the electronic copies of faxes, and web-based reports by hotline staff for quality assurance and training.

(j)1. The department shall update the web form used for reporting child abuse, abandonment, or neglect to:

a. Include qualifying questions in order to obtain necessary information required to assess need and a response.

b. Indicate which fields are required to submit the report.

c. Allow a reporter to save his or her report and return to it at a later time.

2. The report shall be made available to the counselors in its entirety as needed to update the Florida Safe Families Network or other similar systems.

(k) The department shall conduct a study to determine the feasibility of using text and short message service formats to receive and process reports of child abuse, abandonment, or neglect to the central abuse hotline.

(3) Any person required to report or investigate cases of suspected child abuse, abandonment, or neglect who has reasonable cause to suspect that a child died as a result of child abuse, abandonment, or neglect shall report his or her suspicion to the appropriate medical examiner. The medical examiner shall accept the report for investigation and shall report his or her findings, in writing, to the local law enforcement agency, the appropriate state attorney, and the department. Autopsy reports maintained by the medical examiner are not subject to the confidentiality requirements provided for in s. 39.202.

(4) The department shall operate and maintain a central abuse hotline to receive all reports made pursuant to this section in writing, via fax, via web-based reporting, via web-based chat, or through a single statewide toll-free telephone number, which any person may use to report known or suspected child abuse, abandonment, or neglect at any hour of the day or night, any day of the week. The department shall promote public awareness of the central abuse hotline through community-based partner organizations and public service campaigns. The central abuse hotline is the first step in the safety assessment and investigation process. The central abuse hotline shall be operated in such a manner as to enable the department to:

(a) Immediately identify and locate prior reports or cases of child abuse, abandonment, or neglect through utilization of the department’s automated tracking system.

(b) Monitor and evaluate the effectiveness of the department’s program for reporting and investigating suspected abuse, abandonment, or neglect of children through the development and analysis of statistical and other information.

(c) Track critical steps in the investigative process to ensure compliance with all requirements for any report of abuse, abandonment, or neglect.

(d) Maintain and produce aggregate statistical reports monitoring patterns of child abuse, child abandonment, and child neglect. The department shall collect and analyze child-on-child sexual abuse reports and include the information in aggregate statistical reports. The department shall collect and analyze, in separate statistical reports, those reports of child abuse and sexual abuse which are reported from or occurred on the campus of any Florida College System institution, state university, or nonpublic college, university, or school, as defined in s. 1000.21 or s. 1005.02.

(e) Serve as a resource for the evaluation, management, and planning of preventive and remedial services for children who have been subject to abuse, abandonment, or neglect.

(f) Initiate and enter into agreements with other states for the purpose of gathering and sharing information contained in reports on child maltreatment to further enhance programs for the protection of children.

(5) The department shall be capable of receiving and investigating, 24 hours a day, 7 days a week, reports of known or suspected child abuse, abandonment, or neglect and reports that a child is in need of supervision and care and has no parent, legal custodian, or responsible adult relative immediately known and available to provide supervision and care. If it appears that the immediate safety or well-being of a child is endangered, that the family may flee or the child will be unavailable for purposes of conducting a child protective investigation, or that the facts otherwise so warrant, the department shall commence an investigation immediately, regardless of the time of day or night. In all other child abuse, abandonment, or neglect cases, a child protective investigation shall be commenced within 24 hours after receipt of the report. In an institutional investigation, the alleged perpetrator may be represented by an attorney, at his or her own expense, or accompanied by another person, if the person or the attorney executes an affidavit of understanding with the department and agrees to comply with the confidentiality provisions of s. 39.202. The absence of an attorney or other person does not prevent the department from proceeding with other aspects of the investigation, including interviews with other persons. In institutional child abuse cases when the institution is not operating and the child cannot otherwise be located, the investigation shall commence immediately upon the resumption of operation. If requested by a state attorney or local law enforcement agency, the department shall furnish all investigative reports to that agency.

(6) Information in the central abuse hotline may not be used for employment screening, except as provided in s. 39.202(2)(a) and (h) or s. 402.302(15). Information in the central abuse hotline and the department’s automated abuse information system may be used by the department, its authorized agents or contract providers, the Department of Health, or county agencies as part of the licensure or registration process pursuant to ss. 402.301-402.319 and ss. 409.175-409.176. Pursuant to s. 39.202(2)(q), the information in the central abuse hotline may also be used by the Department of Education for purposes of educator certification discipline and review.

(7) On an ongoing basis, the department’s quality assurance program shall review calls, fax reports, and web-based reports to the hotline involving three or more unaccepted reports on a single child, where jurisdiction applies, in order to detect such things as harassment and situations that warrant an investigation because of the frequency or variety of the source of the reports. A component of the quality assurance program shall analyze unaccepted reports to the hotline by identified relatives as a part of the review of screened out calls. The Program Director for Family Safety may refer a case for investigation when it is determined, as a result of this review, that an investigation may be warranted.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 63-24; s. 941, ch. 71-136; ss. 1, 1A, ch. 71-97; s. 32, ch. 73-334; s. 65, ch. 74-383; s. 1, ch. 75-101; s. 1, ch. 75-185; s. 4, ch. 76-237; s. 1, ch. 77-77; s. 3, ch. 77-429; ss. 1, 2, ch. 78-322; s. 3, ch. 78-326; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 181, ch. 79-164; s. 1, ch. 79-203; s. 7, ch. 84-226; s. 37, ch. 85-54; s. 68, ch. 86-163; s. 34, ch. 87-238; s. 21, ch. 88-337; s. 33, ch. 89-294; s. 6, ch. 90-50; s. 51, ch. 90-306; s. 7, ch. 91-57; s. 17, ch. 91-71; s. 6, ch. 93-25; s. 59, ch. 94-164; ss. 22, 44, ch. 95-228; s. 9, ch. 95-266; s. 51, ch. 95-267; s. 133, ch. 95-418; s. 1, ch. 96-215; s. 14, ch. 96-268; s. 14, ch. 96-402; s. 271, ch. 96-406; s. 1041, ch. 97-103; s. 43, ch. 97-264; s. 257, ch. 98-166; s. 31, ch. 98-403; s. 4, ch. 99-168; s. 10, ch. 99-193; s. 41, ch. 2000-139; s. 3, ch. 2000-188; s. 1, ch. 2000-217; s. 1, ch. 2001-53; s. 1, ch. 2003-127; s. 7, ch. 2006-86; s. 2, ch. 2008-90; s. 5, ch. 2008-245; s. 3, ch. 2009-43; s. 1, ch. 2012-155; s. 4, ch. 2012-178; s. 6, ch. 2013-15; s. 4, ch. 2013-219; ss. 5, 50, ch. 2014-224; s. 1, ch. 2016-58; s. 1, ch. 2016-238.

Note.—Former ss. 828.041, 827.07(3), (4), (9), (13); s. 415.504.



39.2015 - Critical incident rapid response team.

39.2015 Critical incident rapid response team.—

(1) As part of the department’s quality assurance program, the department shall provide an immediate multiagency investigation of certain child deaths or other serious incidents. The purpose of such investigation is to identify root causes and rapidly determine the need to change policies and practices related to child protection and child welfare.

(2) An immediate onsite investigation conducted by a critical incident rapid response team is required for all child deaths reported to the department if the child or another child in his or her family was the subject of a verified report of suspected abuse or neglect during the previous 12 months. The secretary may direct an immediate investigation for other cases involving death or serious injury to a child, including, but not limited to, a death or serious injury occurring during an open investigation.

(3) Each investigation shall be conducted by a multiagency team of at least five professionals with expertise in child protection, child welfare, and organizational management. The team may consist of employees of the department, community-based care lead agencies, Children’s Medical Services, and community-based care provider organizations; faculty from the institute consisting of public and private universities offering degrees in social work established pursuant to s. 1004.615; or any other person with the required expertise. The team shall include, at a minimum, a child protection team medical director. The majority of the team must reside in judicial circuits outside the location of the incident. The secretary shall appoint a team leader for each group assigned to an investigation.

(4) An investigation shall be initiated as soon as possible, but not later than 2 business days after the case is reported to the department. A preliminary report on each case shall be provided to the secretary no later than 30 days after the investigation begins.

(5) Each member of the team is authorized to access all information in the case file.

(6) All employees of the department or other state agencies and all personnel from community-based care lead agencies and community-based care lead agency subcontractors must cooperate with the investigation by participating in interviews and timely responding to any requests for information. The members of the team may only access the records and information of contracted provider organizations which are available to the department by law.

(7) The secretary shall develop cooperative agreements with other entities and organizations as necessary to facilitate the work of the team.

(8) The members of the team may be reimbursed by the department for per diem, mileage, and other reasonable expenses as provided in s. 112.061. The department may also reimburse the team member’s employer for the associated salary and benefits during the time the team member is fulfilling the duties required under this section.

(9) Upon completion of the investigation, the department shall make the team’s final report, excluding any confidential information, available on its website.

(10) The secretary, in conjunction with the institute established pursuant to s. 1004.615, shall develop guidelines for investigations conducted by critical incident rapid response teams and provide training to team members. Such guidelines must direct the teams in the conduct of a root-cause analysis that identifies, classifies, and attributes responsibility for both direct and latent causes for the death or other incident, including organizational factors, preconditions, and specific acts or omissions resulting from either error or a violation of procedures. The department shall ensure that each team member receives training on the guidelines before conducting an investigation.

(11) The secretary shall appoint an advisory committee made up of experts in child protection and child welfare, including the Statewide Medical Director for Child Protection under the Department of Health, a representative from the institute established pursuant to s. 1004.615, an expert in organizational management, and an attorney with experience in child welfare, to conduct an independent review of investigative reports from the critical incident rapid response teams and to make recommendations to improve policies and practices related to child protection and child welfare services. The advisory committee shall meet at least once each quarter and shall submit quarterly reports to the secretary which include findings and recommendations. The secretary shall submit each report to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

History.—s. 6, ch. 2014-224; s. 1, ch. 2015-79; s. 1, ch. 2015-177.



39.202 - Confidentiality of reports and records in cases of child abuse or neglect.

39.202 Confidentiality of reports and records in cases of child abuse or neglect.—

(1) In order to protect the rights of the child and the child’s parents or other persons responsible for the child’s welfare, all records held by the department concerning reports of child abandonment, abuse, or neglect, including reports made to the central abuse hotline and all records generated as a result of such reports, shall be confidential and exempt from the provisions of s. 119.07(1) and shall not be disclosed except as specifically authorized by this chapter. Such exemption from s. 119.07(1) applies to information in the possession of those entities granted access as set forth in this section.

(2) Except as provided in subsection (4), access to such records, excluding the name of the reporter which shall be released only as provided in subsection (5), shall be granted only to the following persons, officials, and agencies:

(a) Employees, authorized agents, or contract providers of the department, the Department of Health, the Agency for Persons with Disabilities, the Office of Early Learning, or county agencies responsible for carrying out:

1. Child or adult protective investigations;

2. Ongoing child or adult protective services;

3. Early intervention and prevention services;

4. Healthy Start services;

5. Licensure or approval of adoptive homes, foster homes, child care facilities, facilities licensed under chapter 393, family day care homes, providers who receive school readiness funding under part VI of chapter 1002, or other homes used to provide for the care and welfare of children; or

6. Services for victims of domestic violence when provided by certified domestic violence centers working at the department’s request as case consultants or with shared clients.

Also, employees or agents of the Department of Juvenile Justice responsible for the provision of services to children, pursuant to chapters 984 and 985.

(b) Criminal justice agencies of appropriate jurisdiction.

(c) The state attorney of the judicial circuit in which the child resides or in which the alleged abuse or neglect occurred.

(d) The parent or legal custodian of any child who is alleged to have been abused, abandoned, or neglected, and the child, and their attorneys, including any attorney representing a child in civil or criminal proceedings. This access shall be made available no later than 30 days after the department receives the initial report of abuse, neglect, or abandonment. However, any information otherwise made confidential or exempt by law shall not be released pursuant to this paragraph.

(e) Any person alleged in the report as having caused the abuse, abandonment, or neglect of a child. This access shall be made available no later than 30 days after the department receives the initial report of abuse, abandonment, or neglect and, when the alleged perpetrator is not a parent, shall be limited to information involving the protective investigation only and shall not include any information relating to subsequent dependency proceedings. However, any information otherwise made confidential or exempt by law shall not be released pursuant to this paragraph.

(f) A court upon its finding that access to such records may be necessary for the determination of an issue before the court; however, such access shall be limited to inspection in camera, unless the court determines that public disclosure of the information contained therein is necessary for the resolution of an issue then pending before it.

(g) A grand jury, by subpoena, upon its determination that access to such records is necessary in the conduct of its official business.

(h) Any appropriate official of the department or the Agency for Persons with Disabilities who is responsible for:

1. Administration or supervision of the department’s program for the prevention, investigation, or treatment of child abuse, abandonment, or neglect, or abuse, neglect, or exploitation of a vulnerable adult, when carrying out his or her official function;

2. Taking appropriate administrative action concerning an employee of the department or the agency who is alleged to have perpetrated child abuse, abandonment, or neglect, or abuse, neglect, or exploitation of a vulnerable adult; or

3. Employing and continuing employment of personnel of the department or the agency.

(i) Any person authorized by the department who is engaged in the use of such records or information for bona fide research, statistical, or audit purposes. Such individual or entity shall enter into a privacy and security agreement with the department and shall comply with all laws and rules governing the use of such records and information for research and statistical purposes. Information identifying the subjects of such records or information shall be treated as confidential by the researcher and shall not be released in any form.

(j) The Division of Administrative Hearings for purposes of any administrative challenge.

(k) Any appropriate official of a Florida advocacy council investigating a report of known or suspected child abuse, abandonment, or neglect; the Auditor General or the Office of Program Policy Analysis and Government Accountability for the purpose of conducting audits or examinations pursuant to law; or the guardian ad litem for the child.

(l) Employees or agents of an agency of another state that has comparable jurisdiction to the jurisdiction described in paragraph (a).

(m) The Public Employees Relations Commission for the sole purpose of obtaining evidence for appeals filed pursuant to s. 447.207. Records may be released only after deletion of all information which specifically identifies persons other than the employee.

(n) Employees or agents of the Department of Revenue responsible for child support enforcement activities.

(o) Any person in the event of the death of a child determined to be a result of abuse, abandonment, or neglect. Information identifying the person reporting abuse, abandonment, or neglect shall not be released. Any information otherwise made confidential or exempt by law shall not be released pursuant to this paragraph.

(p) An employee of the local school district who is designated as a liaison between the school district and the department pursuant to an interagency agreement required under s. 39.0016 and the principal of a public school, private school, or charter school where the child is a student. Information contained in the records which the liaison or the principal determines are necessary for a school employee to effectively provide a student with educational services may be released to that employee.

(q) An employee or agent of the Department of Education who is responsible for the investigation or prosecution of misconduct by a certified educator.

1(r) Staff of a children’s advocacy center that is established and operated under s. 39.3035.

(s) A physician licensed under chapter 458 or chapter 459, a psychologist licensed under chapter 490, or a mental health professional licensed under chapter 491 engaged in the care or treatment of the child.

(t) Persons with whom the department is seeking to place the child or to whom placement has been granted, including foster parents for whom an approved home study has been conducted, the designee of a licensed residential group home described in s. 39.523, an approved relative or nonrelative with whom a child is placed pursuant to s. 39.402, preadoptive parents for whom a favorable preliminary adoptive home study has been conducted, adoptive parents, or an adoption entity acting on behalf of preadoptive or adoptive parents.

(3) The department may release to professional persons such information as is necessary for the diagnosis and treatment of the child or the person perpetrating the abuse or neglect.

(4) Notwithstanding any other provision of law, when a child under investigation or supervision of the department or its contracted service providers is determined to be missing, the following shall apply:

(a) The department may release the following information to the public when it believes the release of the information is likely to assist efforts in locating the child or to promote the safety or well-being of the child:

1. The name of the child and the child’s date of birth;

2. A physical description of the child, including at a minimum the height, weight, hair color, eye color, gender, and any identifying physical characteristics of the child; and

3. A photograph of the child.

(b) With the concurrence of the law enforcement agency primarily responsible for investigating the incident, the department may release any additional information it believes likely to assist efforts in locating the child or to promote the safety or well-being of the child.

(c) The law enforcement agency primarily responsible for investigating the incident may release any information received from the department regarding the investigation, if it believes the release of the information is likely to assist efforts in locating the child or to promote the safety or well-being of the child.

The good faith publication or release of this information by the department, a law enforcement agency, or any recipient of the information as specifically authorized by this subsection shall not subject the person, agency or entity releasing the information to any civil or criminal penalty. This subsection does not authorize the release of the name of the reporter, which may be released only as provided in subsection (5).

(5) The name of any person reporting child abuse, abandonment, or neglect may not be released to any person other than employees of the department responsible for child protective services, the central abuse hotline, law enforcement, the child protection team, or the appropriate state attorney, without the written consent of the person reporting. This does not prohibit the subpoenaing of a person reporting child abuse, abandonment, or neglect when deemed necessary by the court, the state attorney, or the department, provided the fact that such person made the report is not disclosed. Any person who reports a case of child abuse or neglect may, at the time he or she makes the report, request that the department notify him or her that a child protective investigation occurred as a result of the report. Any person specifically listed in s. 39.201(1) who makes a report in his or her official capacity may also request a written summary of the outcome of the investigation. The department shall mail such a notice to the reporter within 10 days after completing the child protective investigation.

(6) All records and reports of the child protection team of the Department of Health are confidential and exempt from the provisions of ss. 119.07(1) and 456.057, and shall not be disclosed, except, upon request, to the state attorney, law enforcement, the department, and necessary professionals, in furtherance of the treatment or additional evaluative needs of the child, by order of the court, or to health plan payors, limited to that information used for insurance reimbursement purposes.

(7) The department shall make and keep reports and records of all cases under this chapter and shall preserve the records pertaining to a child and family until the child who is the subject of the record is 30 years of age, and may then destroy the records.

(a) Within 90 days after the child leaves the department’s custody, the department shall give a notice to the person having legal custody of the child, or to the young adult who was in the department’s custody, which specifies how the records may be obtained.

(b) The department may adopt rules regarding the format, storage, retrieval, and release of such records.

(8) A person who knowingly or willfully makes public or discloses to any unauthorized person any confidential information contained in the central abuse hotline is subject to the penalty provisions of s. 39.205. This notice shall be prominently displayed on the first sheet of any documents released pursuant to this section.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 63-24; s. 941, ch. 71-136; ss. 1, 1A, ch. 71-97; s. 32, ch. 73-334; s. 65, ch. 74-383; s. 1, ch. 75-101; s. 1, ch. 75-185; s. 4, ch. 76-237; s. 1, ch. 77-77; s. 3, ch. 77-429; ss. 1, 2, ch. 78-322; s. 3, ch. 78-326; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 181, ch. 79-164; s. 1, ch. 79-203; s. 488, ch. 81-259; s. 11, ch. 84-226; s. 39, ch. 85-54; s. 14, ch. 85-224; s. 36, ch. 87-238; s. 2, ch. 88-80; s. 8, ch. 88-219; s. 26, ch. 88-337; s. 5, ch. 89-170; s. 5, ch. 89-278; s. 36, ch. 89-294; s. 2, ch. 89-535; s. 8, ch. 90-50; s. 7, ch. 90-208; s. 54, ch. 90-306; s. 9, ch. 91-57; s. 20, ch. 91-71; ss. 43, 48, ch. 92-58; s. 32, ch. 93-39; s. 16, ch. 93-214; s. 58, ch. 94-218; ss. 25, 46, ch. 95-228; s. 28, ch. 95-267; s. 15, ch. 96-402; s. 275, ch. 96-406; s. 1044, ch. 97-103; s. 15, ch. 97-276; s. 3, ch. 97-299; s. 15, ch. 98-137; s. 32, ch. 98-166; s. 3, ch. 98-255; s. 45, ch. 98-280; s. 32, ch. 98-403; s. 5, ch. 99-168; s. 11, ch. 99-193; s. 1, ch. 99-369; s. 18, ch. 2000-139; s. 2, ch. 2000-217; s. 6, ch. 2000-263; s. 51, ch. 2000-349; s. 12, ch. 2001-60; s. 27, ch. 2001-266; s. 2, ch. 2003-146; s. 1, ch. 2005-173; s. 1, ch. 2005-213; s. 6, ch. 2006-194; s. 3, ch. 2006-227; s. 2, ch. 2009-34; s. 2, ch. 2009-35; s. 4, ch. 2009-43; s. 2, ch. 2010-210; s. 2, ch. 2016-58; s. 2, ch. 2016-238.

1Note.—As enacted by s. 1, ch. 2005-173, and redesignated as paragraph (r) by s. 2, ch. 2016-58. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Paragraph (q) was also enacted by s. 1, ch. 2005-213, and that version, redesignated as paragraph (r), reads:

(r) The executive director or equivalent, and his or her designee, of a children’s advocacy center that is established and operated under s. 39.3035.

Note.—Former ss. 828.041, 827.07(15); s. 415.51.



39.2021 - Release of confidential information.

39.2021 Release of confidential information.—

(1) Any person or organization, including the Department of Children and Families, may petition the court for an order making public the records of the Department of Children and Families which pertain to investigations of alleged abuse, abandonment, or neglect of a child. The court shall determine whether good cause exists for public access to the records sought or a portion thereof. In making this determination, the court shall balance the best interests of the child who is the focus of the investigation and the interest of that child’s siblings, together with the privacy rights of other persons identified in the reports, against the public interest. The public interest in access to such records is reflected in s. 119.01(1), and includes the need for citizens to know of and adequately evaluate the actions of the Department of Children and Families and the court system in providing children of this state with the protections enumerated in s. 39.001. However, this subsection does not contravene s. 39.202, which protects the name of any person reporting the abuse, abandonment, or neglect of a child.

(2) In cases involving serious bodily injury to a child, the Department of Children and Families may petition the court for an order for the immediate public release of records of the department which pertain to the protective investigation. The petition must be personally served upon the child, the child’s parent or guardian, and any person named as an alleged perpetrator in the report of abuse, abandonment, or neglect. The court must determine whether good cause exists for the public release of the records sought no later than 24 hours, excluding Saturdays, Sundays, and legal holidays, after the date the department filed the petition with the court. If the court does not grant or deny the petition within the 24-hour time period, the department may release to the public summary information including:

(a) A confirmation that an investigation has been conducted concerning the alleged victim.

(b) The dates and brief description of procedural activities undertaken during the department’s investigation.

(c) The date of each judicial proceeding, a summary of each participant’s recommendations made at the judicial proceeding, and the ruling of the court.

The summary information shall not include the name of, or other identifying information with respect to, any person identified in any investigation. In making a determination to release confidential information, the court shall balance the best interests of the child who is the focus of the investigation and the interests of that child’s siblings, together with the privacy rights of other persons identified in the reports against the public interest for access to public records. However, this subsection does not contravene s. 39.202, which protects the name of any person reporting abuse, abandonment, or neglect of a child.

(3) When the court determines that good cause for public access exists, the court shall direct that the department redact the name of, and other identifying information with respect to, any person identified in any protective investigation report until such time as the court finds that there is probable cause to believe that the person identified committed an act of alleged abuse, abandonment, or neglect.

History.—s. 1, ch. 2004-335; s. 12, ch. 2014-19.



39.2022 - Public disclosure of reported child deaths.

39.2022 Public disclosure of reported child deaths.—

(1) It is the intent of the Legislature to provide prompt disclosure of the basic facts of all deaths of children from birth through 18 years of age which occur in this state and which are reported to the department’s central abuse hotline. Disclosure shall be posted on the department’s public website. This section does not limit the public access to records under any other provision of law.

(2) Notwithstanding s. 39.202, if a child death is reported to the central abuse hotline, the department shall post on its website all of the following:

(a) The date of the child’s death.

(b) Any allegations of the cause of death or the preliminary cause of death, and the verified cause of death, if known.

(c) The county where the child resided.

(d) The name of the community-based care lead agency, case management agency, or out-of-home licensing agency involved with the child, family, or licensed caregiver, if applicable.

(e) Whether the child has been the subject of any prior verified reports to the department’s central abuse hotline.

(f) Whether the child was younger than 5 years of age at the time of his or her death.

History.—s. 7, ch. 2014-224.



39.203 - Immunity from liability in cases of child abuse, abandonment, or neglect.

39.203 Immunity from liability in cases of child abuse, abandonment, or neglect.—

(1)(a) Any person, official, or institution participating in good faith in any act authorized or required by this chapter, or reporting in good faith any instance of child abuse, abandonment, or neglect to the department or any law enforcement agency, shall be immune from any civil or criminal liability which might otherwise result by reason of such action.

(b) Except as provided in this chapter, nothing contained in this section shall be deemed to grant immunity, civil or criminal, to any person suspected of having abused, abandoned, or neglected a child, or committed any illegal act upon or against a child.

(2)(a) No resident or employee of a facility serving children may be subjected to reprisal or discharge because of his or her actions in reporting abuse, abandonment, or neglect pursuant to the requirements of this section.

(b) Any person making a report under this section shall have a civil cause of action for appropriate compensatory and punitive damages against any person who causes detrimental changes in the employment status of such reporting party by reason of his or her making such report. Any detrimental change made in the residency or employment status of such person, including, but not limited to, discharge, termination, demotion, transfer, or reduction in pay or benefits or work privileges, or negative evaluations within a prescribed period of time shall establish a rebuttable presumption that such action was retaliatory.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 63-24; s. 941, ch. 71-136; ss. 1, 1A, ch. 71-97; s. 32, ch. 73-334; s. 65, ch. 74-383; s. 1, ch. 75-101; s. 1, ch. 75-185; s. 4, ch. 76-237; s. 1, ch. 77-77; s. 3, ch. 77-429; ss. 1, 2, ch. 78-322; s. 3, ch. 78-326; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 181, ch. 79-164; s. 1, ch. 79-203; s. 27, ch. 88-337; s. 55, ch. 90-306; s. 63, ch. 94-164; s. 73, ch. 97-103; s. 33, ch. 98-403; s. 12, ch. 99-193.

Note.—Former ss. 828.041, 827.07(7); s. 415.511.



39.204 - Abrogation of privileged communications in cases involving child abuse, abandonment, or neglect.

39.204 Abrogation of privileged communications in cases involving child abuse, abandonment, or neglect.—The privileged quality of communication between husband and wife and between any professional person and his or her patient or client, and any other privileged communication except that between attorney and client or the privilege provided in s. 90.505, as such communication relates both to the competency of the witness and to the exclusion of confidential communications, shall not apply to any communication involving the perpetrator or alleged perpetrator in any situation involving known or suspected child abuse, abandonment, or neglect and shall not constitute grounds for failure to report as required by s. 39.201 regardless of the source of the information requiring the report, failure to cooperate with law enforcement or the department in its activities pursuant to this chapter, or failure to give evidence in any judicial proceeding relating to child abuse, abandonment, or neglect.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 63-24; s. 941, ch. 71-136; ss. 1, 1A, ch. 71-97; s. 32, ch. 73-334; s. 65, ch. 74-383; s. 1, ch. 75-101; s. 1, ch. 75-185; s. 4, ch. 76-237; s. 1, ch. 77-77; s. 3, ch. 77-429; ss. 1, 2, ch. 78-322; s. 3, ch. 78-326; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 181, ch. 79-164; s. 1, ch. 79-203; s. 2, ch. 85-28; s. 64, ch. 94-164; s. 74, ch. 97-103; s. 34, ch. 98-403; s. 3, ch. 2002-174.

Note.—Former ss. 828.041, 827.07(8); s. 415.512.



39.205 - Penalties relating to reporting of child abuse, abandonment, or neglect.

39.205 Penalties relating to reporting of child abuse, abandonment, or neglect.—

(1) A person who is required to report known or suspected child abuse, abandonment, or neglect and who knowingly and willfully fails to do so, or who knowingly and willfully prevents another person from doing so, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A judge subject to discipline pursuant to s. 12, Art. V of the Florida Constitution shall not be subject to criminal prosecution when the information was received in the course of official duties.

(2) Unless the court finds that the person is a victim of domestic violence or that other mitigating circumstances exist, a person who is 18 years of age or older and lives in the same house or living unit as a child who is known or suspected to be a victim of child abuse, neglect of a child, or aggravated child abuse, and knowingly and willfully fails to report the child abuse commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any Florida College System institution, state university, or nonpublic college, university, or school, as defined in s. 1000.21 or s. 1005.02, whose administrators knowingly and willfully, upon receiving information from faculty, staff, or other institution employees, fail to report known or suspected child abuse, abandonment, or neglect committed on the property of the university, college, or school, or during an event or function sponsored by the university, college, or school, or who knowingly and willfully prevent another person from doing so, shall be subject to fines of $1 million for each such failure.

(a) A Florida College System institution subject to a fine shall be assessed by the State Board of Education.

(b) A state university subject to a fine shall be assessed by the Board of Governors.

(c) A nonpublic college, university, or school subject to a fine shall be assessed by the Commission for Independent Education.

(4) Any Florida College System institution, state university, or nonpublic college, university, or school, as defined in s. 1000.21 or s. 1005.02, whose law enforcement agency fails to report known or suspected child abuse, abandonment, or neglect committed on the property of the university, college, or school, or during an event or function sponsored by the university, college, or school, shall be subject to fines of $1 million for each such failure assessed in the same manner as subsection (3).

(5) Any Florida College System institution, state university, or nonpublic college, university, or school, as defined in s. 1000.21 or s. 1005.02, shall have the right to challenge the determination that the institution acted knowingly and willfully under subsection (3) or subsection (4) in an administrative hearing pursuant to s. 120.57; however, if it is found that actual knowledge and information of known or suspected child abuse was in fact received by the institution’s administrators and was not reported, a presumption of a knowing and willful act will be established.

(6) A person who knowingly and willfully makes public or discloses any confidential information contained in the central abuse hotline or in the records of any child abuse, abandonment, or neglect case, except as provided in this chapter, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(7) The department shall establish procedures for determining whether a false report of child abuse, abandonment, or neglect has been made and for submitting all identifying information relating to such a report to the appropriate law enforcement agency and shall report annually to the Legislature the number of reports referred.

(8) If the department or its authorized agent has determined during the course of its investigation that a report is a false report, the department may discontinue all investigative activities and shall, with the consent of the alleged perpetrator, refer the report to the local law enforcement agency having jurisdiction for an investigation to determine whether sufficient evidence exists to refer the case for prosecution for filing a false report as defined in s. 39.01. During the pendency of the investigation, the department must notify the local law enforcement agency of, and the local law enforcement agency must respond to, all subsequent reports concerning children in that same family in accordance with s. 39.301. If the law enforcement agency believes that there are indicators of abuse, abandonment, or neglect, it must immediately notify the department, which must ensure the safety of the children. If the law enforcement agency finds sufficient evidence for prosecution for filing a false report, it must refer the case to the appropriate state attorney for prosecution.

(9) A person who knowingly and willfully makes a false report of child abuse, abandonment, or neglect, or who advises another to make a false report, is guilty of a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083. Anyone making a report who is acting in good faith is immune from any liability under this subsection.

(10) The State Board of Education shall adopt rules to implement this section as it relates to Florida College System institutions; the Commission for Independent Education shall adopt rules to implement this section as it relates to nonpublic colleges, universities, and schools; and the Board of Governors shall adopt regulations to implement this section as it relates to state universities.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 63-24; s. 941, ch. 71-136; ss. 1, 1A, ch. 71-97; s. 32, ch. 73-334; s. 65, ch. 74-383; s. 1, ch. 75-101; s. 1, ch. 75-185; s. 4, ch. 76-237; s. 1, ch. 77-77; s. 3, ch. 77-429; ss. 1, 2, ch. 78-322; s. 3, ch. 78-326; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 181, ch. 79-164; s. 1, ch. 79-203; s. 28, ch. 88-337; s. 56, ch. 90-306; s. 10, ch. 91-57; s. 21, ch. 91-71; s. 251, ch. 91-224; s. 10, ch. 93-25; s. 276, ch. 96-406; s. 4, ch. 98-111; s. 35, ch. 98-403; s. 6, ch. 99-168; s. 3, ch. 2000-217; s. 4, ch. 2002-70; s. 29, ch. 2006-86; s. 25, ch. 2008-245; s. 2, ch. 2012-155; s. 5, ch. 2012-178; s. 3, ch. 2013-51.

Note.—Former ss. 828.041, 827.07(18); s. 415.513.



39.206 - Administrative fines for false report of abuse, abandonment, or neglect of a child; civil damages.

39.206 Administrative fines for false report of abuse, abandonment, or neglect of a child; civil damages.—

(1) In addition to any other penalty authorized by this section, chapter 120, or other law, the department may impose a fine, not to exceed $10,000 for each violation, upon a person who knowingly and willfully makes a false report of abuse, abandonment, or neglect of a child, or a person who counsels another to make a false report.

(2) If the department alleges that a person has filed a false report with the central abuse hotline, the department must file a Notice of Intent which alleges the name, age, and address of the individual, the facts constituting the allegation that the individual made a false report, and the administrative fine the department proposes to impose on the person. Each time that a false report is made constitutes a separate violation.

(3) The Notice of Intent to impose the administrative fine must be served upon the person alleged to have filed the false report and the person’s legal counsel, if any. Such Notice of Intent must be given by certified mail, return receipt requested.

(4) Any person alleged to have filed the false report is entitled to an administrative hearing, pursuant to chapter 120, before the imposition of the fine becomes final. The person must request an administrative hearing within 60 days after receipt of the Notice of Intent by filing a request with the department. Failure to request an administrative hearing within 60 days after receipt of the Notice of Intent constitutes a waiver of the right to a hearing, making the administrative fine final.

(5) At the administrative hearing, the department must prove by a preponderance of the evidence that the person filed a false report with the central abuse hotline. The administrative hearing officer shall advise any person against whom a fine may be imposed of that person’s right to be represented by counsel at the administrative hearing.

(6) In determining the amount of fine to be imposed, if any, the following factors shall be considered:

(a) The gravity of the violation, including the probability that serious physical or emotional harm to any person will result or has resulted, the severity of the actual or potential harm, and the nature of the false allegation.

(b) Actions taken by the false reporter to retract the false report as an element of mitigation, or, in contrast, to encourage an investigation on the basis of false information.

(c) Any previous false reports filed by the same individual.

(7) A decision by the department, following the administrative hearing, to impose an administrative fine for filing a false report constitutes final agency action within the meaning of chapter 120. Notice of the imposition of the administrative fine must be served upon the person and the person’s legal counsel, by certified mail, return receipt requested, and must state that the person may seek judicial review of the administrative fine pursuant to s. 120.68.

(8) All amounts collected under this section shall be deposited into an appropriate trust fund of the department.

(9) A person who is determined to have filed a false report of abuse, abandonment, or neglect is not entitled to confidentiality. Subsequent to the conclusion of all administrative or other judicial proceedings concerning the filing of a false report, the name of the false reporter and the nature of the false report shall be made public, pursuant to s. 119.01(1). Such information shall be admissible in any civil or criminal proceeding.

(10) A person who knowingly and willfully makes a false report of abuse, abandonment, or neglect of a child, or a person who counsels another to make a false report may be civilly liable for damages suffered, including reasonable attorney fees and costs, as a result of the filing of the false report. If the name of the person who filed the false report or counseled another to do so has not been disclosed under subsection (9), the department as custodian of the records may be named as a party in the suit until the dependency court determines in a written order upon an in camera inspection of the records and report that there is a reasonable basis for believing that the report was false and that the identity of the reporter may be disclosed for the purpose of proceeding with a lawsuit for civil damages resulting from the filing of the false report. The alleged perpetrator may submit witness affidavits to assist the court in making this initial determination.

(11) Any person making a report who is acting in good faith is immune from any liability under this section and shall continue to be entitled to have the confidentiality of their identity maintained.

History.—s. 65, ch. 94-164; s. 5, ch. 98-111; s. 36, ch. 98-403; s. 13, ch. 99-193.

Note.—Former s. 415.5131.






Part III - PROTECTIVE INVESTIGATIONS (ss. 39.301-39.308)

39.301 - Initiation of protective investigations.

39.301 Initiation of protective investigations.—

(1) Upon receiving a report of known or suspected child abuse, abandonment, or neglect, or that a child is in need of supervision and care and has no parent, legal custodian, or responsible adult relative immediately known and available to provide supervision and care, the central abuse hotline shall determine if the report requires an immediate onsite protective investigation. For reports requiring an immediate onsite protective investigation, the central abuse hotline shall immediately notify the department’s designated district staff responsible for protective investigations to ensure that an onsite investigation is promptly initiated. For reports not requiring an immediate onsite protective investigation, the central abuse hotline shall notify the department’s designated district staff responsible for protective investigations in sufficient time to allow for an investigation. At the time of notification, the central abuse hotline shall also provide information to district staff on any previous report concerning a subject of the present report or any pertinent information relative to the present report or any noted earlier reports.

(2)(a) The department shall immediately forward allegations of criminal conduct to the municipal or county law enforcement agency of the municipality or county in which the alleged conduct has occurred.

(b) As used in this subsection, the term “criminal conduct” means:

1. A child is known or suspected to be the victim of child abuse, as defined in s. 827.03, or of neglect of a child, as defined in s. 827.03.

2. A child is known or suspected to have died as a result of abuse or neglect.

3. A child is known or suspected to be the victim of aggravated child abuse, as defined in s. 827.03.

4. A child is known or suspected to be the victim of sexual battery, as defined in s. 827.071, or of sexual abuse, as defined in s. 39.01.

5. A child is known or suspected to be the victim of institutional child abuse or neglect, as defined in s. 39.01, and as provided for in s. 39.302(1).

6. A child is known or suspected to be a victim of human trafficking, as provided in s. 787.06.

(c) Upon receiving a written report of an allegation of criminal conduct from the department, the law enforcement agency shall review the information in the written report to determine whether a criminal investigation is warranted. If the law enforcement agency accepts the case for criminal investigation, it shall coordinate its investigative activities with the department, whenever feasible. If the law enforcement agency does not accept the case for criminal investigation, the agency shall notify the department in writing.

(d) The local law enforcement agreement required in s. 39.306 shall describe the specific local protocols for implementing this section.

(3) The department shall maintain a single, standard electronic child welfare case file for each child whose report is accepted by the central abuse hotline for investigation. Such file must contain information concerning all reports received by the abuse hotline concerning that child and all services received by that child and family. The file must be made available to any department staff, agent of the department, or contract provider given responsibility for conducting a protective investigation.

(4) To the extent practical, all protective investigations involving a child shall be conducted or the work supervised by a single individual in order for there to be broad knowledge and understanding of the child’s history. When a new investigator is assigned to investigate a second and subsequent report involving a child, a multidisciplinary staffing shall be conducted which includes new and prior investigators, their supervisors, and appropriate private providers in order to ensure that, to the extent possible, there is coordination among all parties. The department shall establish an internal operating procedure that ensures that all required investigatory activities, including a review of the child’s complete investigative and protective services history, are completed by the investigator, reviewed by the supervisor in a timely manner, and signed and dated by both the investigator and the supervisor.

(5)(a) Upon commencing an investigation under this part, the child protective investigator shall inform any subject of the investigation of the following:

1. The names of the investigators and identifying credentials from the department.

2. The purpose of the investigation.

3. The right to obtain his or her own attorney and ways that the information provided by the subject may be used.

4. The possible outcomes and services of the department’s response.

5. The right of the parent or legal custodian to be engaged to the fullest extent possible in determining the nature of the allegation and the nature of any identified problem and the remedy.

6. The duty of the parent or legal custodian to report any change in the residence or location of the child to the investigator and that the duty to report continues until the investigation is closed.

(b) The investigator shall fully inform parents or legal custodians of their rights and options, including opportunities for audio or video recording of investigators’ interviews with parents or legal custodians or children.

(6) Upon commencing an investigation under this part, if a report was received from a reporter under s. 39.201(1)(b), the protective investigator must provide his or her contact information to the reporter within 24 hours after being assigned to the investigation. The investigator must also advise the reporter that he or she may provide a written summary of the report made to the central abuse hotline to the investigator which shall become a part of the electronic child welfare case file.

(7) An assessment of safety and the perceived needs for the child and family shall be conducted in a manner that is sensitive to the social, economic, and cultural environment of the family. This assessment must include a face-to-face interview with the child, other siblings, parents, and other adults in the household and an onsite assessment of the child’s residence.

(8) Protective investigations shall be performed by the department or its agent.

(9)(a) For each report received from the central abuse hotline and accepted for investigation, the department or the sheriff providing child protective investigative services under s. 39.3065, shall perform the following child protective investigation activities to determine child safety:

1. Conduct a review of all relevant, available information specific to the child and family and alleged maltreatment; family child welfare history; local, state, and federal criminal records checks; and requests for law enforcement assistance provided by the abuse hotline. Based on a review of available information, including the allegations in the current report, a determination shall be made as to whether immediate consultation should occur with law enforcement, the child protection team, a domestic violence shelter or advocate, or a substance abuse or mental health professional. Such consultations should include discussion as to whether a joint response is necessary and feasible. A determination shall be made as to whether the person making the report should be contacted before the face-to-face interviews with the child and family members.

2. Conduct face-to-face interviews with the child; other siblings, if any; and the parents, legal custodians, or caregivers.

3. Assess the child’s residence, including a determination of the composition of the family and household, including the name, address, date of birth, social security number, sex, and race of each child named in the report; any siblings or other children in the same household or in the care of the same adults; the parents, legal custodians, or caregivers; and any other adults in the same household.

4. Determine whether there is any indication that any child in the family or household has been abused, abandoned, or neglected; the nature and extent of present or prior injuries, abuse, or neglect, and any evidence thereof; and a determination as to the person or persons apparently responsible for the abuse, abandonment, or neglect, including the name, address, date of birth, social security number, sex, and race of each such person.

5. Complete assessment of immediate child safety for each child based on available records, interviews, and observations with all persons named in subparagraph 2. and appropriate collateral contacts, which may include other professionals. The department’s child protection investigators are hereby designated a criminal justice agency for the purpose of accessing criminal justice information to be used for enforcing this state’s laws concerning the crimes of child abuse, abandonment, and neglect. This information shall be used solely for purposes supporting the detection, apprehension, prosecution, pretrial release, posttrial release, or rehabilitation of criminal offenders or persons accused of the crimes of child abuse, abandonment, or neglect and may not be further disseminated or used for any other purpose.

6. Document the present and impending dangers to each child based on the identification of inadequate protective capacity through utilization of a standardized safety assessment instrument. If present or impending danger is identified, the child protective investigator must implement a safety plan or take the child into custody. If present danger is identified and the child is not removed, the child protective investigator shall create and implement a safety plan before leaving the home or the location where there is present danger. If impending danger is identified, the child protective investigator shall create and implement a safety plan as soon as necessary to protect the safety of the child. The child protective investigator may modify the safety plan if he or she identifies additional impending danger.

a. If the child protective investigator implements a safety plan, the plan must be specific, sufficient, feasible, and sustainable in response to the realities of the present or impending danger. A safety plan may be an in-home plan or an out-of-home plan, or a combination of both. A safety plan may include tasks or responsibilities for a parent, caregiver, or legal custodian. However, a safety plan may not rely on promissory commitments by the parent, caregiver, or legal custodian who is currently not able to protect the child or on services that are not available or will not result in the safety of the child. A safety plan may not be implemented if for any reason the parents, guardian, or legal custodian lacks the capacity or ability to comply with the plan. If the department is not able to develop a plan that is specific, sufficient, feasible, and sustainable, the department shall file a shelter petition. A child protective investigator shall implement separate safety plans for the perpetrator of domestic violence and the parent who is a victim of domestic violence as defined in s. 741.28. If the perpetrator of domestic violence is not the parent, guardian, or legal custodian of the child, the child protective investigator shall seek issuance of an injunction authorized by s. 39.504 to implement a safety plan for the perpetrator and impose any other conditions to protect the child. The safety plan for the parent who is a victim of domestic violence may not be shared with the perpetrator. If any party to a safety plan fails to comply with the safety plan resulting in the child being unsafe, the department shall file a shelter petition.

b. The child protective investigator shall collaborate with the community-based care lead agency in the development of the safety plan as necessary to ensure that the safety plan is specific, sufficient, feasible, and sustainable. The child protective investigator shall identify services necessary for the successful implementation of the safety plan. The child protective investigator and the community-based care lead agency shall mobilize service resources to assist all parties in complying with the safety plan. The community-based care lead agency shall prioritize safety plan services to families who have multiple risk factors, including, but not limited to, two or more of the following:

(I) The parent or legal custodian is of young age;

(II) The parent or legal custodian, or an adult currently living in or frequently visiting the home, has a history of substance abuse, mental illness, or domestic violence;

(III) The parent or legal custodian, or an adult currently living in or frequently visiting the home, has been previously found to have physically or sexually abused a child;

(IV) The parent or legal custodian or an adult currently living in or frequently visiting the home has been the subject of multiple allegations by reputable reports of abuse or neglect;

(V) The child is physically or developmentally disabled; or

(VI) The child is 3 years of age or younger.

c. The child protective investigator shall monitor the implementation of the plan to ensure the child’s safety until the case is transferred to the lead agency at which time the lead agency shall monitor the implementation.

(b) For each report received from the central abuse hotline, the department or the sheriff providing child protective investigative services under s. 39.3065, shall determine the protective, treatment, and ameliorative services necessary to safeguard and ensure the child’s safety and well-being and development, and cause the delivery of those services through the early intervention of the department or its agent. Whenever a delay or disability of the child is suspected, the parent must be referred to a local child developmental screening program, such as the Child Find program of the Florida Diagnostic and Learning Resource System, for screening of the child. As applicable, child protective investigators must inform parents and caregivers how and when to use the injunction process under s. 741.30 to remove a perpetrator of domestic violence from the home as an intervention to protect the child.

1. If the department or the sheriff providing child protective investigative services determines that the interests of the child and the public will be best served by providing the child care or other treatment voluntarily accepted by the child and the parents or legal custodians, the parent or legal custodian and child may be referred for such care, case management, or other community resources.

2. If the department or the sheriff providing child protective investigative services determines that the child is in need of protection and supervision, the department may file a petition for dependency.

3. If a petition for dependency is not being filed by the department, the person or agency originating the report shall be advised of the right to file a petition pursuant to this part.

4. At the close of an investigation, the department or the sheriff providing child protective services shall provide to the person who is alleged to have caused the abuse, neglect, or abandonment and the parent or legal custodian a summary of findings from the investigation and provide information about their right to access confidential reports in accordance with s. 39.202.

(10)(a) The department’s training program for staff responsible for responding to reports accepted by the central abuse hotline must also ensure that child protective responders:

1. Know how to fully inform parents or legal custodians of their rights and options, including opportunities for audio or video recording of child protective responder interviews with parents or legal custodians or children.

2. Know how and when to use the injunction process under s. 39.504 or s. 741.30 to remove a perpetrator of domestic violence from the home as an intervention to protect the child.

3. Know how to explain to the parent, legal custodian, or person who is alleged to have caused the abuse, neglect, or abandonment the results of the investigation and to provide information about his or her right to access confidential reports in accordance with s. 39.202, prior to closing the case.

(b) To enhance the skills of individual staff members and to improve the region’s and district’s overall child protection system, the department’s training program at the regional and district levels must include results of qualitative reviews of child protective investigation cases handled within the region or district in order to identify weaknesses as well as examples of effective interventions which occurred at each point in the case.

(c) For all reports received, detailed documentation is required for the investigative activities.

(11) The department shall incorporate into its quality assurance program the monitoring of reports that receive a child protective investigation to determine the quality and timeliness of safety assessments, engagements with families, teamwork with other experts and professionals, and appropriate investigative activities that are uniquely tailored to the safety factors associated with each child and family.

(12) If the department or its agent is denied reasonable access to a child by the parents, legal custodians, or caregivers and the department deems that the best interests of the child so require, it shall seek an appropriate court order or other legal authority before examining and interviewing the child.

(13) Onsite visits and face-to-face interviews with the child or family shall be unannounced unless it is determined by the department or its agent or contract provider that such unannounced visit would threaten the safety of the child.

(14)(a) If the department or its agent determines that a child requires immediate or long-term protection through medical or other health care or homemaker care, day care, protective supervision, or other services to stabilize the home environment, including intensive family preservation services through the Intensive Crisis Counseling Program, such services shall first be offered for voluntary acceptance unless:

1. There are high-risk factors that may impact the ability of the parents or legal custodians to exercise judgment. Such factors may include the parents’ or legal custodians’ young age or history of substance abuse, mental illness, or domestic violence; or

2. There is a high likelihood of lack of compliance with voluntary services, and such noncompliance would result in the child being unsafe.

(b) The parents or legal custodians shall be informed of the right to refuse services, as well as the responsibility of the department to protect the child regardless of the acceptance or refusal of services. If the services are refused, a collateral contact shall include a relative, if the protective investigator has knowledge of and the ability to contact a relative. If the services are refused and the department deems that the child’s need for protection requires services, the department shall take the child into protective custody or petition the court as provided in this chapter. At any time after the commencement of a protective investigation, a relative may submit in writing to the protective investigator or case manager a request to receive notification of all proceedings and hearings in accordance with s. 39.502. The request shall include the relative’s name, address, and phone number and the relative’s relationship to the child. The protective investigator or case manager shall forward such request to the attorney for the department. The failure to provide notice to either a relative who requests it pursuant to this subsection or to a relative who is providing out-of-home care for a child may not result in any previous action of the court at any stage or proceeding in dependency or termination of parental rights under any part of this chapter being set aside, reversed, modified, or in any way changed absent a finding by the court that a change is required in the child’s best interests.

(c) The department, in consultation with the judiciary, shall adopt by rule:

1. Criteria that are factors requiring that the department take the child into custody, petition the court as provided in this chapter, or, if the child is not taken into custody or a petition is not filed with the court, conduct an administrative review. Such factors must include, but are not limited to, noncompliance with a safety plan or the case plan developed by the department, and the family under this chapter, and prior abuse reports with findings that involve the child, the child’s sibling, or the child’s caregiver.

2. Requirements that if after an administrative review the department determines not to take the child into custody or petition the court, the department shall document the reason for its decision in writing and include it in the investigative file. For all cases that were accepted by the local law enforcement agency for criminal investigation pursuant to subsection (2), the department must include in the file written documentation that the administrative review included input from law enforcement. In addition, for all cases that must be referred to child protection teams pursuant to s. 39.303(4) and (5), the file must include written documentation that the administrative review included the results of the team’s evaluation.

(15) When a child is taken into custody pursuant to this section, the authorized agent of the department shall request that the child’s parent, caregiver, or legal custodian disclose the names, relationships, and addresses of all parents and prospective parents and all next of kin, so far as are known.

(16) The department shall complete its protective investigation within 60 days after receiving the initial report, unless:

(a) There is also an active, concurrent criminal investigation that is continuing beyond the 60-day period and the closure of the protective investigation may compromise successful criminal prosecution of the child abuse or neglect case, in which case the closure date shall coincide with the closure date of the criminal investigation and any resulting legal action.

(b) In child death cases, the final report of the medical examiner is necessary for the department to close its investigation and the report has not been received within the 60-day period, in which case the report closure date shall be extended to accommodate the report.

(c) A child who is necessary to an investigation has been declared missing by the department, a law enforcement agency, or a court, in which case the 60-day period shall be extended until the child has been located or until sufficient information exists to close the investigation despite the unknown location of the child.

(17) Immediately upon learning during the course of an investigation that:

(a) The immediate safety or well-being of a child is endangered;

(b) The family is likely to flee;

(c) A child died as a result of abuse, abandonment, or neglect;

(d) A child is a victim of aggravated child abuse as defined in s. 827.03; or

(e) A child is a victim of sexual battery or of sexual abuse,

the department shall notify the jurisdictionally responsible state attorney, and county sheriff’s office or local police department, and, within 3 working days, transmit a full written report to those agencies. The law enforcement agency shall review the report and determine whether a criminal investigation needs to be conducted and shall assume lead responsibility for all criminal fact-finding activities. A criminal investigation shall be coordinated, whenever possible, with the child protective investigation of the department. Any interested person who has information regarding an offense described in this subsection may forward a statement to the state attorney as to whether prosecution is warranted and appropriate.

(18) In a child protective investigation or a criminal investigation, when the initial interview with the child is conducted at school, the department or the law enforcement agency may allow, notwithstanding s. 39.0132(4), a school staff member who is known by the child to be present during the initial interview if:

(a) The department or law enforcement agency believes that the school staff member could enhance the success of the interview by his or her presence; and

(b) The child requests or consents to the presence of the school staff member at the interview.

School staff may be present only when authorized by this subsection. Information received during the interview or from any other source regarding the alleged abuse or neglect of the child is confidential and exempt from s. 119.07(1), except as otherwise provided by court order. A separate record of the investigation of the abuse, abandonment, or neglect may not be maintained by the school or school staff member. Violation of this subsection is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(19) When a law enforcement agency conducts a criminal investigation into allegations of child abuse, neglect, or abandonment, photographs documenting the abuse or neglect shall be taken when appropriate.

(20) Within 15 days after the case is reported to him or her pursuant to this chapter, the state attorney shall report his or her findings to the department and shall include in such report a determination of whether or not prosecution is justified and appropriate in view of the circumstances of the specific case.

(21) When an investigation is closed and a person is not identified as a caregiver responsible for the abuse, neglect, or abandonment alleged in the report, the fact that the person is named in some capacity in the report may not be used in any way to adversely affect the interests of that person. This prohibition applies to any use of the information in employment screening, licensing, child placement, adoption, or any other decisions by a private adoption agency or a state agency or its contracted providers, except that a previous report may be used to determine whether a child is safe and what the known risk is to the child at any stage of a child protection proceeding.

(22) If, after having been notified of the requirement to report a change in residence or location of the child to the protective investigator, a parent or legal custodian causes the child to move, or allows the child to be moved, to a different residence or location, or if the child leaves the residence on his or her own accord and the parent or legal custodian does not notify the protective investigator of the move within 2 business days, the child may be considered to be a missing child for the purposes of filing a report with a law enforcement agency under s. 937.021.

History.—s. 38, ch. 98-403; s. 7, ch. 99-168; s. 14, ch. 99-193; s. 4, ch. 2000-217; s. 2, ch. 2001-50; s. 2, ch. 2003-127; s. 2, ch. 2005-173; s. 8, ch. 2006-86; s. 1, ch. 2006-306; s. 6, ch. 2008-245; s. 5, ch. 2009-43; s. 42, ch. 2011-213; s. 6, ch. 2012-178; s. 8, ch. 2014-224; s. 5, ch. 2015-177.



39.302 - Protective investigations of institutional child abuse, abandonment, or neglect.

39.302 Protective investigations of institutional child abuse, abandonment, or neglect.—

(1) The department shall conduct a child protective investigation of each report of institutional child abuse, abandonment, or neglect. Upon receipt of a report that alleges that an employee or agent of the department, or any other entity or person covered by s. 39.01(32) or (47), acting in an official capacity, has committed an act of child abuse, abandonment, or neglect, the department shall initiate a child protective investigation within the timeframe established under s. 39.201(5) and notify the appropriate state attorney, law enforcement agency, and licensing agency, which shall immediately conduct a joint investigation, unless independent investigations are more feasible. When conducting investigations or having face-to-face interviews with the child, investigation visits shall be unannounced unless it is determined by the department or its agent that unannounced visits threaten the safety of the child. If a facility is exempt from licensing, the department shall inform the owner or operator of the facility of the report. Each agency conducting a joint investigation is entitled to full access to the information gathered by the department in the course of the investigation. A protective investigation must include an interview with the child’s parent or legal guardian. The department shall make a full written report to the state attorney within 3 working days after making the oral report. A criminal investigation shall be coordinated, whenever possible, with the child protective investigation of the department. Any interested person who has information regarding the offenses described in this subsection may forward a statement to the state attorney as to whether prosecution is warranted and appropriate. Within 15 days after the completion of the investigation, the state attorney shall report the findings to the department and shall include in the report a determination of whether or not prosecution is justified and appropriate in view of the circumstances of the specific case.

(2)(a) If in the course of the child protective investigation, the department finds that a subject of a report, by continued contact with children in care, constitutes a threatened harm to the physical health, mental health, or welfare of the children, the department may restrict a subject’s access to the children pending the outcome of the investigation. The department or its agent shall employ the least restrictive means necessary to safeguard the physical health, mental health, and welfare of the children in care. This authority shall apply only to child protective investigations in which there is some evidence that child abuse, abandonment, or neglect has occurred. A subject of a report whose access to children in care has been restricted is entitled to petition the circuit court for judicial review. The court shall enter written findings of fact based upon the preponderance of evidence that child abuse, abandonment, or neglect did occur and that the department’s restrictive action against a subject of the report was justified in order to safeguard the physical health, mental health, and welfare of the children in care. The restrictive action of the department shall be effective for no more than 90 days without a judicial finding supporting the actions of the department.

(b) Upon completion of the department’s child protective investigation, the department may make application to the circuit court for continued restrictive action against any person necessary to safeguard the physical health, mental health, and welfare of the children in care.

(3) Pursuant to the restrictive actions described in subsection (2), in cases of institutional abuse, abandonment, or neglect in which the removal of a subject of a report will result in the closure of the facility, and when requested by the owner of the facility, the department may provide appropriate personnel to assist in maintaining the operation of the facility. The department may provide assistance when it can be demonstrated by the owner that there are no reasonable alternatives to such action. The length of the assistance shall be agreed upon by the owner and the department; however, the assistance shall not be for longer than the course of the restrictive action imposed pursuant to subsection (2). The owner shall reimburse the department for the assistance of personnel provided.

(4) The department shall notify the Florida local advocacy council in the appropriate district of the department as to every report of institutional child abuse, abandonment, or neglect in the district in which a client of the department is alleged or shown to have been abused, abandoned, or neglected, which notification shall be made within 48 hours after the department commences its investigation.

(5) The department shall notify the state attorney and the appropriate law enforcement agency of any other child abuse, abandonment, or neglect case in which a criminal investigation is deemed appropriate by the department.

(6) In cases of institutional child abuse, abandonment, or neglect in which the multiplicity of reports of abuse, abandonment, or neglect or the severity of the allegations indicates the need for specialized investigation by the department in order to afford greater safeguards for the physical health, mental health, and welfare of the children in care, the department shall provide a team of persons specially trained in the areas of child abuse, abandonment, and neglect investigations, diagnosis, and treatment to assist the local office of the department in expediting its investigation and in making recommendations for restrictive actions and to assist in other ways deemed necessary by the department in order to carry out the provisions of this section. The specially trained team shall also provide assistance to any investigation of the allegations by local law enforcement and the Department of Law Enforcement.

(7) When an investigation of institutional abuse, neglect, or abandonment is closed and a person is not identified as a caregiver responsible for the abuse, neglect, or abandonment alleged in the report, the fact that the person is named in some capacity in the report may not be used in any way to adversely affect the interests of that person. This prohibition applies to any use of the information in employment screening, licensing, child placement, adoption, or any other decisions by a private adoption agency or a state agency or its contracted providers. If such a person is a licensee of the department and is named in any capacity in three or more reports within a 5-year period, the department may review those reports and determine whether the information contained in the reports is relevant for purposes of determining whether the person’s license should be renewed or revoked. If the information is relevant to the decision to renew or revoke the license, the department may rely on the information contained in the report in making that decision.

History.—s. 39, ch. 98-403; s. 8, ch. 99-168; s. 15, ch. 99-193; s. 42, ch. 2000-139; s. 7, ch. 2000-263; s. 3, ch. 2003-127; s. 3, ch. 2005-173; s. 30, ch. 2006-86; s. 7, ch. 2006-194; s. 26, ch. 2008-245; s. 7, ch. 2012-178; s. 51, ch. 2014-224.



39.303 - Child protection teams; services; eligible cases.

39.303 Child protection teams; services; eligible cases.—

(1) The Children’s Medical Services Program in the Department of Health shall develop, maintain, and coordinate the services of one or more multidisciplinary child protection teams in each of the service districts of the Department of Children and Families. Such teams may be composed of appropriate representatives of school districts and appropriate health, mental health, social service, legal service, and law enforcement agencies. The Department of Health and the Department of Children and Families shall maintain an interagency agreement that establishes protocols for oversight and operations of child protection teams and sexual abuse treatment programs. The State Surgeon General and the Deputy Secretary for Children’s Medical Services, in consultation with the Secretary of Children and Families, shall maintain the responsibility for the screening, employment, and, if necessary, the termination of child protection team medical directors, at headquarters and in the 15 districts.

(2)(a) The Statewide Medical Director for Child Protection must be a physician licensed under chapter 458 or chapter 459 who is a board-certified pediatrician with a subspecialty certification in child abuse from the American Board of Pediatrics.

(b) Each district medical director must be a physician licensed under chapter 458 or chapter 459 who is a board-certified pediatrician and, within 4 years after the date of his or her employment as a district medical director, either obtain a subspecialty certification in child abuse from the American Board of Pediatrics or meet the minimum requirements established by a third-party credentialing entity recognizing a demonstrated specialized competence in child abuse pediatrics pursuant to paragraph (d). Each district medical director employed on July 1, 2015, must, within 4 years, either obtain a subspecialty certification in child abuse from the American Board of Pediatrics or meet the minimum requirements established by a third-party credentialing entity recognizing a demonstrated specialized competence in child abuse pediatrics pursuant to paragraph (d). Child protection team medical directors shall be responsible for oversight of the teams in the districts.

(c) All medical personnel participating on a child protection team must successfully complete the required child protection team training curriculum as set forth in protocols determined by the Deputy Secretary for Children’s Medical Services and the Statewide Medical Director for Child Protection.

(d) Contingent on appropriations, the Department of Health shall approve one or more third-party credentialing entities for the purpose of developing and administering a professional credentialing program for district medical directors. Within 90 days after receiving documentation from a third-party credentialing entity, the department shall approve a third-party credentialing entity that demonstrates compliance with the following minimum standards:

1. Establishment of child abuse pediatrics core competencies, certification standards, testing instruments, and recertification standards according to national psychometric standards.

2. Establishment of a process to administer the certification application, award, and maintenance processes according to national psychometric standards.

3. Demonstrated ability to administer a professional code of ethics and disciplinary process that applies to all certified persons.

4. Establishment of, and ability to maintain, a publicly accessible Internet-based database that contains information on each person who applies for and is awarded certification, such as the person’s first and last name, certification status, and ethical or disciplinary history.

5. Demonstrated ability to administer biennial continuing education and certification renewal requirements.

6. Demonstrated ability to administer an education provider program to approve qualified training entities and to provide precertification training to applicants and continuing education opportunities to certified professionals.

(3) The Department of Health shall use and convene the teams to supplement the assessment and protective supervision activities of the family safety and preservation program of the Department of Children and Families. This section does not remove or reduce the duty and responsibility of any person to report pursuant to this chapter all suspected or actual cases of child abuse, abandonment, or neglect or sexual abuse of a child. The role of the teams shall be to support activities of the program and to provide services deemed by the teams to be necessary and appropriate to abused, abandoned, and neglected children upon referral. The specialized diagnostic assessment, evaluation, coordination, consultation, and other supportive services that a child protection team shall be capable of providing include, but are not limited to, the following:

(a) Medical diagnosis and evaluation services, including provision or interpretation of X rays and laboratory tests, and related services, as needed, and documentation of related findings.

(b) Telephone consultation services in emergencies and in other situations.

(c) Medical evaluation related to abuse, abandonment, or neglect, as defined by policy or rule of the Department of Health.

(d) Such psychological and psychiatric diagnosis and evaluation services for the child or the child’s parent or parents, legal custodian or custodians, or other caregivers, or any other individual involved in a child abuse, abandonment, or neglect case, as the team may determine to be needed.

(e) Expert medical, psychological, and related professional testimony in court cases.

(f) Case staffings to develop treatment plans for children whose cases have been referred to the team. A child protection team may provide consultation with respect to a child who is alleged or is shown to be abused, abandoned, or neglected, which consultation shall be provided at the request of a representative of the family safety and preservation program or at the request of any other professional involved with a child or the child’s parent or parents, legal custodian or custodians, or other caregivers. In every such child protection team case staffing, consultation, or staff activity involving a child, a family safety and preservation program representative shall attend and participate.

(g) Case service coordination and assistance, including the location of services available from other public and private agencies in the community.

(h) Such training services for program and other employees of the Department of Children and Families, employees of the Department of Health, and other medical professionals as is deemed appropriate to enable them to develop and maintain their professional skills and abilities in handling child abuse, abandonment, and neglect cases.

(i) Educational and community awareness campaigns on child abuse, abandonment, and neglect in an effort to enable citizens more successfully to prevent, identify, and treat child abuse, abandonment, and neglect in the community.

(j) Child protection team assessments that include, as appropriate, medical evaluations, medical consultations, family psychosocial interviews, specialized clinical interviews, or forensic interviews.

A child protection team that is evaluating a report of medical neglect and assessing the health care needs of a medically complex child shall consult with a physician who has experience in treating children with the same condition.

(4) The child abuse, abandonment, and neglect reports that must be referred by the department to child protection teams of the Department of Health for an assessment and other appropriate available support services as set forth in subsection (3) must include cases involving:

(a) Injuries to the head, bruises to the neck or head, burns, or fractures in a child of any age.

(b) Bruises anywhere on a child 5 years of age or under.

(c) Any report alleging sexual abuse of a child.

(d) Any sexually transmitted disease in a prepubescent child.

(e) Reported malnutrition of a child and failure of a child to thrive.

(f) Reported medical neglect of a child.

(g) Any family in which one or more children have been pronounced dead on arrival at a hospital or other health care facility, or have been injured and later died, as a result of suspected abuse, abandonment, or neglect, when any sibling or other child remains in the home.

(h) Symptoms of serious emotional problems in a child when emotional or other abuse, abandonment, or neglect is suspected.

(5) All abuse and neglect cases transmitted for investigation to a district by the hotline must be simultaneously transmitted to the Department of Health child protection team for review. For the purpose of determining whether face-to-face medical evaluation by a child protection team is necessary, all cases transmitted to the child protection team which meet the criteria in subsection (4) must be timely reviewed by:

(a) A physician licensed under chapter 458 or chapter 459 who holds board certification in pediatrics and is a member of a child protection team;

(b) A physician licensed under chapter 458 or chapter 459 who holds board certification in a specialty other than pediatrics, who may complete the review only when working under the direction of a physician licensed under chapter 458 or chapter 459 who holds board certification in pediatrics and is a member of a child protection team;

(c) An advanced registered nurse practitioner licensed under chapter 464 who has a specialty in pediatrics or family medicine and is a member of a child protection team;

(d) A physician assistant licensed under chapter 458 or chapter 459, who may complete the review only when working under the supervision of a physician licensed under chapter 458 or chapter 459 who holds board certification in pediatrics and is a member of a child protection team; or

(e) A registered nurse licensed under chapter 464, who may complete the review only when working under the direct supervision of a physician licensed under chapter 458 or chapter 459 who holds certification in pediatrics and is a member of a child protection team.

(6) A face-to-face medical evaluation by a child protection team is not necessary when:

(a) The child was examined for the alleged abuse or neglect by a physician who is not a member of the child protection team, and a consultation between the child protection team board-certified pediatrician, advanced registered nurse practitioner, physician assistant working under the supervision of a child protection team board-certified pediatrician, or registered nurse working under the direct supervision of a child protection team board-certified pediatrician, and the examining physician concludes that a further medical evaluation is unnecessary;

(b) The child protective investigator, with supervisory approval, has determined, after conducting a child safety assessment, that there are no indications of injuries as described in paragraphs (4)(a)-(h) as reported; or

(c) The child protection team board-certified pediatrician, as authorized in subsection (5), determines that a medical evaluation is not required.

Notwithstanding paragraphs (a), (b), and (c), a child protection team pediatrician, as authorized in subsection (5), may determine that a face-to-face medical evaluation is necessary.

(7) In all instances in which a child protection team is providing certain services to abused, abandoned, or neglected children, other offices and units of the Department of Health, and offices and units of the Department of Children and Families, shall avoid duplicating the provision of those services.

(8) The Department of Health child protection team quality assurance program and the Family Safety Program Office of the Department of Children and Families shall collaborate to ensure referrals and responses to child abuse, abandonment, and neglect reports are appropriate. Each quality assurance program shall include a review of records in which there are no findings of abuse, abandonment, or neglect, and the findings of these reviews shall be included in each department’s quality assurance reports.

History.—s. 9, ch. 84-226; s. 63, ch. 85-81; s. 23, ch. 88-337; s. 53, ch. 90-306; s. 24, ch. 95-228; s. 273, ch. 96-406; s. 1043, ch. 97-103; s. 4, ch. 97-237; s. 13, ch. 98-137; s. 31, ch. 98-166; s. 40, ch. 98-403; s. 9, ch. 99-168; s. 42, ch. 99-397; s. 5, ch. 2000-217; s. 2, ch. 2000-367; s. 9, ch. 2006-86; s. 4, ch. 2008-6; s. 13, ch. 2014-19; s. 9, ch. 2014-224; s. 2, ch. 2015-177.

Note.—Former s. 415.5055.



39.3031 - Rules for implementation of s. 39.303.

39.3031 Rules for implementation of s. 39.303.—The Department of Health, in consultation with the Department of Children and Families, shall adopt rules governing the child protection teams pursuant to s. 39.303, including definitions, organization, roles and responsibilities, eligibility, services and their availability, qualifications of staff, and a waiver-request process.

History.—s. 16, ch. 98-137; s. 17, ch. 99-2; s. 43, ch. 2011-213; s. 14, ch. 2014-19; s. 7, ch. 2015-177.



39.3032 - Memorandum of agreement.

39.3032 Memorandum of agreement.—A memorandum of agreement shall be developed between the Department of Children and Families and the Department of Health that specifies how the teams will work with child protective investigation and service staff, that requires joint oversight by the two departments of the activities of the teams, and that specifies how that oversight will be implemented.

History.—s. 17, ch. 98-137; s. 15, ch. 2014-19.



39.3035 - Child advocacy centers; standards; state funding.

39.3035 Child advocacy centers; standards; state funding.—

(1) In order to become eligible for a full membership in the Florida Network of Children’s Advocacy Centers, Inc., a child advocacy center in this state shall:

(a) Be a private, nonprofit incorporated agency or a governmental entity.

(b) Be a child protection team, or by written agreement incorporate the participation and services of a child protection team, with established community protocols which meet all of the requirements of the National Network of Children’s Advocacy Centers, Inc.

(c) Have a neutral, child-focused facility where joint department and law enforcement interviews take place with children in appropriate cases of suspected child sexual abuse or physical abuse. All multidisciplinary agencies shall have a place to interact with the child as investigative or treatment needs require.

(d) Have a minimum designated staff that is supervised and approved by the local board of directors or governmental entity.

(e) Have a multidisciplinary case review team that meets on a regularly scheduled basis or as the caseload of the community requires. The team shall consist of representatives from the Office of the State Attorney, the department, the child protection team, mental health services, law enforcement, and the child advocacy center staff. Medical personnel and a victim’s advocate may be part of the team.

(f) Provide case tracking of child abuse cases seen through the center. A center shall also collect data on the number of child abuse cases seen at the center, by sex, race, age, and other relevant data; the number of cases referred for prosecution; and the number of cases referred for mental health therapy. Case records shall be subject to the confidentiality provisions of s. 39.202.

(g) Provide referrals for medical exams and mental health therapy. The center shall provide followup on cases referred for mental health therapy.

(h) Provide training for various disciplines in the community that deal with child abuse.

(i) Have an interagency commitment, in writing, covering those aspects of agency participation in a multidisciplinary approach to the handling of child sexual abuse and serious physical abuse cases.

(2) Provide assurance that child advocacy center employees and volunteers at the center are trained and screened in accordance with s. 39.001(2).

(3) A child advocacy center within this state may not receive the funds generated pursuant to s. 938.10, state or federal funds administered by a state agency, or any other funds appropriated by the Legislature unless all of the standards of subsection (1) are met and the screening requirement of subsection (2) is met. The Florida Network of Children’s Advocacy Centers, Inc., shall be responsible for tracking and documenting compliance with subsections (1) and (2) for any of the funds it administers to member child advocacy centers.

(a) Funds for the specific purpose of funding children’s advocacy centers shall be appropriated to the Department of Children and Families from funds collected from the additional court cost imposed in cases of certain crimes against minors under s. 938.10. Funds shall be disbursed to the Florida Network of Children’s Advocacy Centers, Inc., as established under this section, for the purpose of providing community-based services that augment, but do not duplicate, services provided by state agencies.

(b) The board of directors of the Florida Network of Children’s Advocacy Centers, Inc., shall retain 10 percent of all revenues collected to be used to match local contributions, at a rate not to exceed an equal match, in communities establishing children’s advocacy centers. The board of directors may use up to 5 percent of the remaining funds to support the activities of the network office and must develop funding criteria and an allocation methodology that ensures an equitable distribution of remaining funds among network participants. The criteria and methodologies must take into account factors that include, but need not be limited to, the center’s accreditation status with respect to the National Children’s Alliance, the number of clients served, and the population of the area being served by the children’s advocacy center.

(c) At the end of each fiscal year, each children’s advocacy center receiving revenue as provided in this section must provide a report to the board of directors of the Florida Network of Children’s Advocacy Centers, Inc., which reflects center expenditures, all sources of revenue received, and outputs that have been standardized and agreed upon by network members and the board of directors, such as the number of clients served, client demographic information, and number and types of services provided. The Florida Network of Children’s Advocacy Centers, Inc., must compile reports from the centers and provide a report to the President of the Senate and the Speaker of the House of Representatives in August of each year beginning in 2005.

History.—s. 41, ch. 98-403; s. 16, ch. 99-193; s. 37, ch. 2004-265; s. 6, ch. 2006-1; s. 5, ch. 2008-16; s. 16, ch. 2014-19.



39.304 - Photographs, medical examinations, X rays, and medical treatment of abused, abandoned, or neglected child.

39.304 Photographs, medical examinations, X rays, and medical treatment of abused, abandoned, or neglected child.—

(1)(a) Any person required to investigate cases of suspected child abuse, abandonment, or neglect may take or cause to be taken photographs of the areas of trauma visible on a child who is the subject of a report. Any child protection team that examines a child who is the subject of a report must take, or cause to be taken, photographs of any areas of trauma visible on the child. Photographs of physical abuse injuries, or duplicates thereof, shall be provided to the department for inclusion in the investigative file and shall become part of that file. Photographs of sexual abuse trauma shall be made part of the child protection team medical record.

(b) If the areas of trauma visible on a child indicate a need for a medical examination, or if the child verbally complains or otherwise exhibits distress as a result of injury through suspected child abuse, abandonment, or neglect, or is alleged to have been sexually abused, the person required to investigate may cause the child to be referred for diagnosis to a licensed physician or an emergency department in a hospital without the consent of the child’s parents or legal custodian. Such examination may be performed by any licensed physician or an advanced registered nurse practitioner licensed pursuant to part I of chapter 464. Any licensed physician, or advanced registered nurse practitioner licensed pursuant to part I of chapter 464, who has reasonable cause to suspect that an injury was the result of child abuse, abandonment, or neglect may authorize a radiological examination to be performed on the child without the consent of the child’s parent or legal custodian.

(2) Consent for any medical treatment shall be obtained in the following manner.

(a)1. Consent to medical treatment shall be obtained from a parent or legal custodian of the child; or

2. A court order for such treatment shall be obtained.

(b) If a parent or legal custodian of the child is unavailable and his or her whereabouts cannot be reasonably ascertained, and it is after normal working hours so that a court order cannot reasonably be obtained, an authorized agent of the department shall have the authority to consent to necessary medical treatment for the child. The authority of the department to consent to medical treatment in this circumstance shall be limited to the time reasonably necessary to obtain court authorization.

(c) If a parent or legal custodian of the child is available but refuses to consent to the necessary treatment, a court order shall be required unless the situation meets the definition of an emergency in s. 743.064 or the treatment needed is related to suspected abuse, abandonment, or neglect of the child by a parent or legal custodian. In such case, the department shall have the authority to consent to necessary medical treatment. This authority is limited to the time reasonably necessary to obtain court authorization.

In no case shall the department consent to sterilization, abortion, or termination of life support.

(3) Any facility licensed under chapter 395 shall provide to the department, its agent, or a child protection team that contracts with the department any photograph or report on examinations made or X rays taken pursuant to this section, or copies thereof, for the purpose of investigation or assessment of cases of abuse, abandonment, neglect, or exploitation of children.

(4) Any photograph or report on examinations made or X rays taken pursuant to this section, or copies thereof, shall be sent to the department as soon as possible and shall be preserved in permanent form in records held by the department.

(5) The county in which the child is a resident shall bear the initial costs of the examination of the allegedly abused, abandoned, or neglected child; however, the parents or legal custodian of the child shall be required to reimburse the county for the costs of such examination, other than an initial forensic physical examination as provided in s. 960.28, and to reimburse the department for the cost of the photographs taken pursuant to this section. A medical provider may not bill a child victim, directly or indirectly, for the cost of an initial forensic physical examination.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 63-24; s. 941, ch. 71-136; ss. 1, 1A, ch. 71-97; s. 32, ch. 73-334; s. 65, ch. 74-383; s. 1, ch. 75-101; s. 1, ch. 75-185; s. 4, ch. 76-237; s. 1, ch. 77-77; s. 3, ch. 77-429; ss. 1, 2, ch. 78-322; s. 3, ch. 78-326; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 181, ch. 79-164; s. 1, ch. 79-203; s. 75, ch. 86-220; s. 24, ch. 88-337; s. 35, ch. 89-294; s. 2, ch. 95-185; s. 133, ch. 97-101; s. 71, ch. 97-103; s. 42, ch. 98-403; s. 10, ch. 99-168; s. 17, ch. 99-193; s. 6, ch. 2000-217; s. 83, ch. 2000-318; s. 6, ch. 2009-43.

Note.—Former ss. 828.041, 827.07(5); s. 415.507.



39.306 - Child protective investigations; working agreements with local law enforcement.

39.306 Child protective investigations; working agreements with local law enforcement.—The department shall enter into agreements with the jurisdictionally responsible county sheriffs’ offices and local police departments that will assume the lead in conducting any potential criminal investigations arising from allegations of child abuse, abandonment, or neglect. The written agreement must specify how the requirements of this chapter will be met. For the purposes of such agreement, the jurisdictionally responsible law enforcement entity is authorized to share Florida criminal history and local criminal history information that is not otherwise exempt from s. 119.07(1) with the district personnel, authorized agent, or contract provider directly responsible for the child protective investigation and emergency child placement. The agencies entering into such agreement must comply with s. 943.0525. Criminal justice information provided by such law enforcement entity shall be used only for the purposes specified in the agreement and shall be provided at no charge. Notwithstanding any other provision of law, the Department of Law Enforcement shall provide to the department electronic access to Florida criminal justice information which is lawfully available and not exempt from s. 119.07(1), only for the purpose of child protective investigations and emergency child placement. As a condition of access to such information, the department shall be required to execute an appropriate user agreement addressing the access, use, dissemination, and destruction of such information and to comply with all applicable laws and regulations, and rules of the Department of Law Enforcement.

History.—s. 44, ch. 98-403; s. 11, ch. 99-168.



39.3065 - Sheriffs of certain counties to provide child protective investigative services; procedures; funding.

39.3065 Sheriffs of certain counties to provide child protective investigative services; procedures; funding.—

(1) As described in this section, the Department of Children and Families shall, by the end of fiscal year 1999-2000, transfer all responsibility for child protective investigations for Pinellas County, Manatee County, Broward County, and Pasco County to the sheriff of that county in which the child abuse, neglect, or abandonment is alleged to have occurred. Each sheriff is responsible for the provision of all child protective investigations in his or her county. Each individual who provides these services must complete the training provided to and required of protective investigators employed by the Department of Children and Families.

(2) During fiscal year 1998-1999, the Department of Children and Families and each sheriff’s office shall enter into a contract for the provision of these services. Funding for the services will be appropriated to the Department of Children and Families, and the department shall transfer to the respective sheriffs for the duration of fiscal year 1998-1999, funding for the investigative responsibilities assumed by the sheriffs, including federal funds that the provider is eligible for and agrees to earn and that portion of general revenue funds which is currently associated with the services that are being furnished under contract, and including, but not limited to, funding for all investigative, supervisory, and clerical positions; training; all associated equipment; furnishings; and other fixed capital items. The contract must specify whether the department will continue to perform part or none of the child protective investigations during the initial year. The sheriffs may either conduct the investigations themselves or may, in turn, subcontract with law enforcement officials or with properly trained employees of private agencies to conduct investigations related to neglect cases only. If such a subcontract is awarded, the sheriff must take full responsibility for any safety decision made by the subcontractor and must immediately respond with law enforcement staff to any situation that requires removal of a child due to a condition that poses an immediate threat to the child’s life. The contract must specify whether the services are to be performed by departmental employees or by persons determined by the sheriff. During this initial year, the department is responsible for quality assurance, and the department retains the responsibility for the performance of all child protective investigations. The department must identify any barriers to transferring the entire responsibility for child protective services to the sheriffs’ offices and must pursue avenues for removing any such barriers by means including, but not limited to, applying for federal waivers. By January 15, 1999, the department shall submit to the President of the Senate, the Speaker of the House of Representatives, and the chairs of the Senate and House committees that oversee departmental activities a report that describes any remaining barriers, including any that pertain to funding and related administrative issues. Unless the Legislature, on the basis of that report or other pertinent information, acts to block a transfer of the entire responsibility for child protective investigations to the sheriffs’ offices, the sheriffs of Pasco County, Manatee County, Broward County, and Pinellas County, beginning in fiscal year 1999-2000, shall assume the entire responsibility for such services, as provided in subsection (3).

(3)(a) Beginning in fiscal year 1999-2000, the sheriffs of Pasco County, Manatee County, Broward County, and Pinellas County have the responsibility to provide all child protective investigations in their respective counties. Beginning in fiscal year 2000-2001, the Department of Children and Families is authorized to enter into grant agreements with sheriffs of other counties to perform child protective investigations in their respective counties.

(b) The sheriffs shall operate, at a minimum, in accordance with the performance standards and outcome measures established by the Legislature for protective investigations conducted by the Department of Children and Families. Each individual who provides these services must complete, at a minimum, the training provided to and required of protective investigators employed by the Department of Children and Families.

(c) Funds for providing child protective investigations must be identified in the annual appropriation made to the Department of Children and Families, which shall award grants for the full amount identified to the respective sheriffs’ offices. Notwithstanding the provisions of ss. 216.181(16)(b) and 216.351, the Department of Children and Families may advance payments to the sheriffs for child protective investigations. Funds for the child protective investigations may not be integrated into the sheriffs’ regular budgets. Budgetary data and other data relating to the performance of child protective investigations must be maintained separately from all other records of the sheriffs’ offices and reported to the Department of Children and Families as specified in the grant agreement.

(d) Program performance evaluation shall be based on criteria mutually agreed upon by the respective sheriffs and the Department of Children and Families. The program performance evaluation shall be conducted by a team of peer reviewers from the respective sheriffs’ offices that perform child protective investigations and representatives from the department. The Department of Children and Families shall submit an annual report regarding quality performance, outcome-measure attainment, and cost efficiency to the President of the Senate, the Speaker of the House of Representatives, and to the Governor no later than January 31 of each year the sheriffs are receiving general appropriations to provide child protective investigations.

History.—s. 2, ch. 98-180; ss. 12, 53, ch. 99-228; s. 3, ch. 2000-139; ss. 20, 66, ch. 2000-171; s. 13, ch. 2001-60; s. 17, ch. 2014-19.



39.3068 - Reports of medical neglect.

39.3068 Reports of medical neglect.—

(1) Upon receiving a report alleging medical neglect, the department or sheriff’s office shall assign the case to a child protective investigator who has specialized training in addressing medical neglect or working with medically complex children if such investigator is available. If a child protective investigator with specialized training is not available, the child protective investigator shall consult with department staff with such expertise.

(2) The child protective investigator who has interacted with the child and the child’s family shall promptly contact and provide information to the child protection team. The child protection team shall assist the child protective investigator in identifying immediate responses to address the medical needs of the child with the priority of maintaining the child in the home if the parents will be able to meet the needs of the child with additional services. The child protective investigator and the child protection team must use a family-centered approach to assess the capacity of the family to meet those needs. A family-centered approach is intended to increase independence on the part of the family, accessibility to programs and services within the community, and collaboration between families and their service providers. The ethnic, cultural, economic, racial, social, and religious diversity of families must be respected and considered in the development and provision of services.

(3) The child shall be evaluated by the child protection team as soon as practicable. If the child protection team reports that medical neglect is substantiated, the department shall convene a case staffing which shall be attended, at a minimum, by the child protective investigator; department legal staff; and representatives from the child protection team that evaluated the child, Children’s Medical Services, the Agency for Health Care Administration, the community-based care lead agency, and any providers of services to the child. However, the Agency for Health Care Administration is not required to attend the staffing if the child is not Medicaid eligible. The staffing shall consider, at a minimum, available services, given the family’s eligibility for services; services that are effective in addressing conditions leading to medical neglect allegations; and services that would enable the child to safely remain at home. Any services that are available and effective shall be provided.

History.—s. 10, ch. 2014-224; s. 2, ch. 2015-79.



39.307 - Reports of child-on-child sexual abuse.

39.307 Reports of child-on-child sexual abuse.—

(1) Upon receiving a report alleging juvenile sexual abuse or inappropriate sexual behavior as defined in s. 39.01, the department shall assist the family, child, and caregiver in receiving appropriate services to address the allegations of the report.

(a) The department shall ensure that information describing the child’s history of child sexual abuse is included in the child’s electronic record. This record must also include information describing the services the child has received as a result of his or her involvement with child sexual abuse.

(b) Placement decisions for a child who has been involved with child sexual abuse must include consideration of the needs of the child and any other children in the placement.

(c) The department shall monitor the occurrence of child sexual abuse and the provision of services to children involved in child sexual abuse or juvenile sexual abuse, or who have displayed inappropriate sexual behavior.

(2) The department, contracted sheriff’s office providing protective investigation services, or contracted case management personnel responsible for providing services, at a minimum, shall adhere to the following procedures:

(a) The purpose of the response to a report alleging juvenile sexual abuse behavior or inappropriate sexual behavior shall be explained to the caregiver.

1. The purpose of the response shall be explained in a manner consistent with legislative purpose and intent provided in this chapter.

2. The name and office telephone number of the person responding shall be provided to the caregiver of the alleged abuser or child who has exhibited inappropriate sexual behavior and the victim’s caregiver.

3. The possible consequences of the department’s response, including outcomes and services, shall be explained to the caregiver of the alleged abuser or child who has exhibited inappropriate sexual behavior and the victim’s caregiver.

(b) The caregiver of the alleged abuser or child who has exhibited inappropriate sexual behavior and the victim’s caregiver shall be involved to the fullest extent possible in determining the nature of the sexual behavior concerns and the nature of any problem or risk to other children.

(c) The assessment of risk and the perceived treatment needs of the alleged abuser or child who has exhibited inappropriate sexual behavior, the victim, and respective caregivers shall be conducted by the district staff, the child protection team of the Department of Health, and other providers under contract with the department to provide services to the caregiver of the alleged offender, the victim, and the victim’s caregiver.

(d) The assessment shall be conducted in a manner that is sensitive to the social, economic, and cultural environment of the family.

(e) If necessary, the child protection team of the Department of Health shall conduct a physical examination of the victim, which is sufficient to meet forensic requirements.

(f) Based on the information obtained from the alleged abuser or child who has exhibited inappropriate sexual behavior, his or her caregiver, the victim, and the victim’s caregiver, an assessment of service and treatment needs must be completed and, if needed, a case plan developed within 30 days.

(g) The department shall classify the outcome of the report as follows:

1. Report closed. Services were not offered because the department determined that there was no basis for intervention.

2. Services accepted by alleged abuser. Services were offered to the alleged abuser or child who has exhibited inappropriate sexual behavior and accepted by the caregiver.

3. Report closed. Services were offered to the alleged abuser or child who has exhibited inappropriate sexual behavior, but were rejected by the caregiver.

4. Notification to law enforcement. The risk to the victim’s safety and well-being cannot be reduced by the provision of services or the caregiver rejected services, and notification of the alleged delinquent act or violation of law to the appropriate law enforcement agency was initiated.

5. Services accepted by victim. Services were offered to the victim and accepted by the caregiver.

6. Report closed. Services were offered to the victim but were rejected by the caregiver.

(3) If services have been accepted by the alleged abuser or child who has exhibited inappropriate sexual behavior, the victim, and respective caregivers, the department shall designate a case manager and develop a specific case plan.

(a) Upon receipt of the plan, the caregiver shall indicate its acceptance of the plan in writing.

(b) The case manager shall periodically review the progress toward achieving the objectives of the plan in order to:

1. Make adjustments to the plan or take additional action as provided in this part; or

2. Terminate the case if indicated by successful or substantial achievement of the objectives of the plan.

(4) Services provided to the alleged abuser or child who has exhibited inappropriate sexual behavior, the victim, and respective caregivers or family must be voluntary and of necessary duration.

(5) If the family or caregiver of the alleged abuser or child who has exhibited inappropriate sexual behavior fails to adequately participate or allow for the adequate participation of the child in the services or treatment delineated in the case plan, the case manager may recommend that the department:

(a) Close the case;

(b) Refer the case to mediation or arbitration, if available; or

(c) Notify the appropriate law enforcement agency of failure to comply.

(6) At any time, as a result of additional information, findings of facts, or changing conditions, the department may pursue a child protective investigation as provided in this chapter.

(7) The department may adopt rules to administer this section.

History.—s. 8, ch. 95-266; s. 50, ch. 95-267; s. 13, ch. 97-98; s. 9, ch. 98-137; s. 45, ch. 98-403; s. 4, ch. 2003-127; s. 7, ch. 2008-245; s. 8, ch. 2012-178; s. 11, ch. 2014-224; s. 6, ch. 2015-2.

Note.—Former s. 415.50171.



39.308 - Guidelines for onsite child protective investigation.

39.308 Guidelines for onsite child protective investigation.—The Department of Children and Families, in collaboration with the sheriffs’ offices, shall develop guidelines for conducting an onsite child protective investigation that specifically does not require the additional activities required by the department and for conducting an enhanced child protective investigation, including determining whether compelling evidence exists that no maltreatment occurred, conducting collateral contacts, contacting the reporter, updating the risk assessment, and providing for differential levels of documentation between an onsite and an enhanced onsite child protective investigation.

History.—s. 11, ch. 2003-127; s. 18, ch. 2014-19.






Part IV - TAKING CHILDREN INTO CUSTODY AND SHELTERHEARINGS (ss. 39.395-39.4091)

39.395 - Detaining a child; medical or hospital personnel.

39.395 Detaining a child; medical or hospital personnel.—Any person in charge of a hospital or similar institution, or any physician or licensed health care professional treating a child may detain that child without the consent of the parents, caregiver, or legal custodian, whether or not additional medical treatment is required, if the circumstances are such, or if the condition of the child is such that returning the child to the care or custody of the parents, caregiver, or legal custodian presents an imminent danger to the child’s life or physical or mental health. Any such person detaining a child shall immediately notify the department, whereupon the department shall immediately begin a child protective investigation in accordance with the provisions of this chapter and shall make every reasonable effort to immediately notify the parents or legal custodian that such child has been detained. If the department determines, according to the criteria set forth in this chapter, that the child should be detained longer than 24 hours, it shall petition the court through the attorney representing the Department of Children and Families as quickly as possible and not to exceed 24 hours, for an order authorizing such custody in the same manner as if the child were placed in a shelter. The department shall attempt to avoid the placement of a child in an institution whenever possible.

History.—s. 56, ch. 98-403; s. 21, ch. 99-193; s. 19, ch. 2014-19.



39.401 - Taking a child alleged to be dependent into custody; law enforcement officers and authorized agents of the department.

39.401 Taking a child alleged to be dependent into custody; law enforcement officers and authorized agents of the department.—

(1) A child may only be taken into custody:

(a) Pursuant to the provisions of this part, based upon sworn testimony, either before or after a petition is filed; or

(b) By a law enforcement officer, or an authorized agent of the department, if the officer or authorized agent has probable cause to support a finding:

1. That the child has been abused, neglected, or abandoned, or is suffering from or is in imminent danger of illness or injury as a result of abuse, neglect, or abandonment;

2. That the parent or legal custodian of the child has materially violated a condition of placement imposed by the court; or

3. That the child has no parent, legal custodian, or responsible adult relative immediately known and available to provide supervision and care.

(2) If the law enforcement officer takes the child into custody, that officer shall:

(a) Release the child to:

1. The parent or legal custodian of the child;

2. A responsible adult approved by the court when limited to temporary emergency situations;

3. A responsible adult relative or the adoptive parent of the child’s sibling who shall be given priority consideration over a nonrelative placement when this is in the best interests of the child; or

4. A responsible adult approved by the department; or

(b) Deliver the child to an authorized agent of the department, stating the facts by reason of which the child was taken into custody and sufficient information to establish probable cause that the child is abandoned, abused, or neglected, or otherwise dependent. For such a child for whom there is also probable cause to believe he or she has been sexually exploited, the law enforcement officer shall deliver the child to the department.

For cases involving allegations of abandonment, abuse, or neglect, or other dependency cases, within 3 days after such release or within 3 days after delivering the child to an authorized agent of the department, the law enforcement officer who took the child into custody shall make a full written report to the department.

(3) If the child is taken into custody by, or is delivered to, an authorized agent of the department, the agent shall review the facts supporting the removal with an attorney representing the department. The purpose of the review is to determine whether there is probable cause for the filing of a shelter petition.

(a) If the facts are not sufficient, the child shall immediately be returned to the custody of the parent or legal custodian.

(b) If the facts are sufficient and the child has not been returned to the custody of the parent or legal custodian, the department shall file the petition and schedule a hearing, and the attorney representing the department shall request that a shelter hearing be held within 24 hours after the removal of the child. While awaiting the shelter hearing, the authorized agent of the department may place the child in licensed shelter care or may release the child to a parent or legal custodian or responsible adult relative or the adoptive parent of the child’s sibling who shall be given priority consideration over a licensed placement, or a responsible adult approved by the department if this is in the best interests of the child. Placement of a child which is not in a licensed shelter must be preceded by a criminal history records check as required under s. 39.0138. In addition, the department may authorize placement of a housekeeper/homemaker in the home of a child alleged to be dependent until the parent or legal custodian assumes care of the child.

(4) When a child is taken into custody pursuant to this section, the department shall request that the child’s parent, caregiver, or legal custodian disclose the names, relationships, and addresses of all parents and prospective parents and all next of kin of the child, so far as are known.

(5) Judicial review and approval is required within 24 hours after placement for all nonrelative placements. A nonrelative placement must be for a specific and predetermined period of time, not to exceed 12 months, and shall be reviewed by the court at least every 6 months. If the nonrelative placement continues for longer than 12 months, the department shall request the court to establish permanent guardianship or require that the nonrelative seek licensure as a foster care provider within 30 days after the court decision. Failure to establish permanent guardianship or obtain licensure does not require the court to change a child’s placement unless it is in the best interest of the child to do so.

History.—s. 20, ch. 78-414; s. 4, ch. 87-133; s. 11, ch. 88-337; s. 2, ch. 90-204; s. 226, ch. 95-147; s. 6, ch. 95-228; s. 2, ch. 97-276; s. 57, ch. 98-403; s. 22, ch. 99-193; s. 8, ch. 2008-245; s. 4, ch. 2012-105; s. 4, ch. 2014-161.



39.402 - Placement in a shelter.

39.402 Placement in a shelter.—

(1) Unless ordered by the court under this chapter, a child taken into custody shall not be placed in a shelter prior to a court hearing unless there is probable cause to believe that:

(a) The child has been abused, neglected, or abandoned, or is suffering from or is in imminent danger of illness or injury as a result of abuse, neglect, or abandonment;

(b) The parent or legal custodian of the child has materially violated a condition of placement imposed by the court; or

(c) The child has no parent, legal custodian, or responsible adult relative immediately known and available to provide supervision and care.

(2) A child taken into custody may be placed or continued in a shelter only if one or more of the criteria in subsection (1) applies and the court has made a specific finding of fact regarding the necessity for removal of the child from the home and has made a determination that the provision of appropriate and available services will not eliminate the need for placement.

(3) Whenever a child is taken into custody, the department shall immediately notify the parents or legal custodians, shall provide the parents or legal custodians with a statement setting forth a summary of procedures involved in dependency cases, and shall notify them of their right to obtain their own attorney.

(4) If the department determines that placement in a shelter is necessary under subsections (1) and (2), the authorized agent of the department shall authorize placement of the child in a shelter.

(5)(a) The parents or legal custodians of the child shall be given such notice as best ensures their actual knowledge of the date, time, and location of the shelter hearing. If the parents or legal custodians are outside the jurisdiction of the court, are not known, or cannot be located or refuse or evade service, they shall be given such notice as best ensures their actual knowledge of the date, time, and location of the shelter hearing. The person providing or attempting to provide notice to the parents or legal custodians shall, if the parents or legal custodians are not present at the hearing, advise the court either in person or by sworn affidavit, of the attempts made to provide notice and the results of those attempts.

(b) The parents or legal custodians shall be given written notice that:

1. They will be given an opportunity to be heard and to present evidence at the shelter hearing; and

2. They have the right to be represented by counsel, and, if indigent, the parents have the right to be represented by appointed counsel, at the shelter hearing and at each subsequent hearing or proceeding, pursuant to the procedures set forth in s. 39.013. If the parents or legal custodians appear for the shelter hearing without legal counsel, then, at their request, the shelter hearing may be continued up to 72 hours to enable the parents or legal custodians to consult legal counsel. If a continuance is requested by the parents or legal custodians, the child shall be continued in shelter care for the length of the continuance, if granted by the court.

(6)(a) The circuit court, or the county court if previously designated by the chief judge of the circuit court for such purpose, shall hold the shelter hearing.

(b) The shelter petition filed with the court must address each condition required to be determined by the court in paragraphs (8)(a), (b), (d), and (h).

(7) A child may not be removed from the home or continued out of the home pending disposition if, with the provision of appropriate and available early intervention or preventive services, including services provided in the home, the child could safely remain at home. If the child’s safety and well-being are in danger, the child shall be removed from danger and continue to be removed until the danger has passed. If the child has been removed from the home and the reasons for his or her removal have been remedied, the child may be returned to the home. If the court finds that the prevention or reunification efforts of the department will allow the child to remain safely at home, the court shall allow the child to remain in the home.

(8)(a) A child may not be held in a shelter longer than 24 hours unless an order so directing is entered by the court after a shelter hearing. In the interval until the shelter hearing is held, the decision to place the child in a shelter or release the child from a shelter lies with the protective investigator.

(b) The parents or legal custodians of the child shall be given such notice as best ensures their actual knowledge of the time and place of the shelter hearing. The failure to provide notice to a party or participant does not invalidate an order placing a child in a shelter if the court finds that the petitioner has made a good faith effort to provide such notice. The court shall require the parents or legal custodians present at the hearing to provide to the court on the record the names, addresses, and relationships of all parents, prospective parents, and next of kin of the child, so far as are known.

(c) At the shelter hearing, the court shall:

1. Appoint a guardian ad litem to represent the best interest of the child, unless the court finds that such representation is unnecessary;

2. Inform the parents or legal custodians of their right to counsel to represent them at the shelter hearing and at each subsequent hearing or proceeding, and the right of the parents to appointed counsel, pursuant to the procedures set forth in s. 39.013; and

3. Give the parents or legal custodians an opportunity to be heard and to present evidence.

(d) At the shelter hearing, in order to continue the child in shelter care:

1. The department must establish probable cause that reasonable grounds for removal exist and that the provision of appropriate and available services will not eliminate the need for placement; or

2. The court must determine that additional time is necessary, which may not exceed 72 hours, in which to obtain and review documents pertaining to the family in order to appropriately determine the risk to the child during which time the child shall remain in the department’s custody, if so ordered by the court.

(e) At the shelter hearing, the department shall provide the court copies of any available law enforcement, medical, or other professional reports, and shall also provide copies of abuse hotline reports pursuant to state and federal confidentiality requirements.

(f) At the shelter hearing, the department shall inform the court of:

1. Any identified current or previous case plans negotiated in any district with the parents or caregivers under this chapter and problems associated with compliance;

2. Any adjudication of the parents or caregivers of delinquency;

3. Any past or current injunction for protection from domestic violence; and

4. All of the child’s places of residence during the prior 12 months.

(g) At the shelter hearing, each party shall provide to the court a permanent mailing address. The court shall advise each party that this address will be used by the court and the petitioner for notice purposes unless and until the party notifies the court and the petitioner in writing of a new mailing address.

(h) The order for placement of a child in shelter care must identify the parties present at the hearing and must contain written findings:

1. That placement in shelter care is necessary based on the criteria in subsections (1) and (2).

2. That placement in shelter care is in the best interest of the child.

3. That continuation of the child in the home is contrary to the welfare of the child because the home situation presents a substantial and immediate danger to the child’s physical, mental, or emotional health or safety which cannot be mitigated by the provision of preventive services.

4. That based upon the allegations of the petition for placement in shelter care, there is probable cause to believe that the child is dependent or that the court needs additional time, which may not exceed 72 hours, in which to obtain and review documents pertaining to the family in order to appropriately determine the risk to the child.

5. That the department has made reasonable efforts to prevent or eliminate the need for removal of the child from the home. A finding of reasonable effort by the department to prevent or eliminate the need for removal may be made and the department is deemed to have made reasonable efforts to prevent or eliminate the need for removal if:

a. The first contact of the department with the family occurs during an emergency;

b. The appraisal of the home situation by the department indicates that the home situation presents a substantial and immediate danger to the child’s physical, mental, or emotional health or safety which cannot be mitigated by the provision of preventive services;

c. The child cannot safely remain at home, either because there are no preventive services that can ensure the health and safety of the child or because, even with appropriate and available services being provided, the health and safety of the child cannot be ensured; or

d. The parent or legal custodian is alleged to have committed any of the acts listed as grounds for expedited termination of parental rights in s. 39.806(1)(f)-(i).

6. That the department has made reasonable efforts to keep siblings together if they are removed and placed in out-of-home care unless such placement is not in the best interest of each child. It is preferred that siblings be kept together in a foster home, if available. Other reasonable efforts shall include short-term placement in a group home with the ability to accommodate sibling groups if such a placement is available. The department shall report to the court its efforts to place siblings together unless the court finds that such placement is not in the best interest of a child or his or her sibling.

7. That the court notified the parents, relatives that are providing out-of-home care for the child, or legal custodians of the time, date, and location of the next dependency hearing and of the importance of the active participation of the parents, relatives that are providing out-of-home care for the child, or legal custodians in all proceedings and hearings.

8. That the court notified the parents or legal custodians of their right to counsel to represent them at the shelter hearing and at each subsequent hearing or proceeding, and the right of the parents to appointed counsel, pursuant to the procedures set forth in s. 39.013.

9. That the court notified relatives who are providing out-of-home care for a child as a result of the shelter petition being granted that they have the right to attend all subsequent hearings, to submit reports to the court, and to speak to the court regarding the child, if they so desire.

(9)(a) At any shelter hearing, the department shall provide to the court a recommendation for scheduled contact between the child and parents, if appropriate. The court shall determine visitation rights absent a clear and convincing showing that visitation is not in the best interest of the child. Any order for visitation or other contact must conform to s. 39.0139. If visitation is ordered but will not commence within 72 hours of the shelter hearing, the department shall provide justification to the court.

(b) If siblings who are removed from the home cannot be placed together, the department shall provide to the court a recommendation for frequent visitation or other ongoing interaction between the siblings unless this interaction would be contrary to a sibling’s safety or well-being. If visitation among siblings is ordered but will not commence within 72 hours after the shelter hearing, the department shall provide justification to the court for the delay.

(10)(a) The shelter hearing order shall contain a written determination as to whether the department has made a reasonable effort to prevent or eliminate the need for removal or continued removal of the child from the home. This determination must include a description of which specific services, if available, could prevent or eliminate the need for removal or continued removal from the home and the date by which the services are expected to become available.

(b) If services are not available to prevent or eliminate the need for removal or continued removal of the child from the home, the written determination must also contain an explanation describing why the services are not available for the child.

(c) If the department has not made an effort to prevent or eliminate the need for removal, the court shall order the department to provide appropriate and available services to ensure the protection of the child in the home when the services are necessary for the child’s health and safety.

(11)(a) If a child is placed in a shelter pursuant to a court order following a shelter hearing, the court shall require in the shelter hearing order that the parents of the child, or the guardian of the child’s estate, if possessed of assets which under law may be disbursed for the care, support, and maintenance of the child, to pay, to the department or institution having custody of the child, fees as established by the department. When the order affects the guardianship estate, a certified copy of the order shall be delivered to the judge having jurisdiction of the guardianship estate. The shelter order shall also require the parents to provide to the department and any other state agency or party designated by the court, within 28 days after entry of the shelter order, the financial information necessary to accurately calculate child support pursuant to s. 61.30.

(b) The court shall request that the parents consent to provide access to the child’s medical records and provide information to the court, the department or its contract agencies, and any guardian ad litem or attorney for the child. If a parent is unavailable or unable to consent or withholds consent and the court determines access to the records and information is necessary to provide services to the child, the court shall issue an order granting access. The court may also order the parents to provide all known medical information to the department and to any others granted access under this subsection.

(c) The court shall request that the parents consent to provide access to the child’s educational records and provide information to the court, the department or its contract agencies, and any guardian ad litem or attorney for the child. If a parent is unavailable or unable to consent or withholds consent and the court determines access to the records and information is necessary to provide services to the child, the court shall issue an order granting access.

(d) The court may appoint a surrogate parent or may refer the child to the district school superintendent for appointment of a surrogate parent if the child has or is suspected of having a disability and the parent is unavailable pursuant to s. 39.0016(3)(b).

(12) In the event the shelter hearing is conducted by a judge other than the juvenile court judge, the juvenile court judge shall hold a shelter review on the status of the child within 2 working days after the shelter hearing.

(13) A child may not be held in a shelter under an order so directing for more than 60 days without an adjudication of dependency. A child may not be held in a shelter for more than 30 days after the entry of an order of adjudication unless an order of disposition has been entered by the court.

(14) The time limitations in this section do not include:

(a) Periods of delay resulting from a continuance granted at the request or with the consent of the child’s counsel or the child’s guardian ad litem, if one has been appointed by the court, or, if the child is of sufficient capacity to express reasonable consent, at the request or with the consent of the child’s attorney or the child’s guardian ad litem, if one has been appointed by the court, and the child.

(b) Periods of delay resulting from a continuance granted at the request of any party, if the continuance is granted:

1. Because of an unavailability of evidence material to the case when the requesting party has exercised due diligence to obtain such evidence and there are substantial grounds to believe that such evidence will be available within 30 days. However, if the requesting party is not prepared to proceed within 30 days, any other party, inclusive of the parent or legal custodian, may move for issuance of an order to show cause or the court on its own motion may impose appropriate sanctions, which may include dismissal of the petition.

2. To allow the requesting party additional time to prepare the case and additional time is justified because of an exceptional circumstance.

(c) Reasonable periods of delay necessary to accomplish notice of the hearing to the child’s parents or legal custodians; however, the petitioner shall continue regular efforts to provide notice to the parents or legal custodians during such periods of delay.

(d) Reasonable periods of delay resulting from a continuance granted at the request of the parent or legal custodian of a subject child.

(e) Notwithstanding the foregoing, continuances and extensions of time are limited to the number of days absolutely necessary to complete a necessary task in order to preserve the rights of a party or the best interests of a child. Time is of the essence for the best interests of dependent children in conducting dependency proceedings in accordance with the time limitations set forth in this chapter. Time limitations are a right of the child which may not be waived, extended, or continued at the request of any party in advance of the particular circumstances or need arising upon which delay of the proceedings may be warranted.

(f) Continuances or extensions of time may not total more than 60 days for all parties within any 12-month period during proceedings under this chapter. A continuance or extension beyond the 60 days may be granted only for extraordinary circumstances necessary to preserve the constitutional rights of a party or when substantial evidence demonstrates that the child’s best interests will be affirmatively harmed without the granting of a continuance or extension of time.

(15) The department, at the conclusion of the shelter hearing, shall make available to parents or legal custodians seeking voluntary services, any referral information necessary for participation in such identified services. The parents’ or legal custodians’ participation in the services shall not be considered an admission or other acknowledgment of the allegations in the shelter petition.

(16) At the conclusion of a shelter hearing, the court shall notify all parties in writing of the next scheduled hearing to review the shelter placement. The hearing shall be held no later than 30 days after placement of the child in shelter status, in conjunction with the arraignment hearing, and at such times as are otherwise provided by law or determined by the court to be necessary.

(17) At the shelter hearing, the court shall inquire of the parent whether the parent has relatives who might be considered as a placement for the child. The parent shall provide to the court and all parties identification and location information regarding the relatives. The court shall advise the parent that the parent has a continuing duty to inform the department of any relative who should be considered for placement of the child.

(18) The court shall advise the parents that, if the parents fail to substantially comply with the case plan, their parental rights may be terminated and that the child’s out-of-home placement may become permanent.

History.—s. 20, ch. 78-414; s. 13, ch. 80-290; s. 6, ch. 84-311; s. 5, ch. 85-80; s. 82, ch. 86-220; s. 5, ch. 87-133; s. 5, ch. 87-289; s. 12, ch. 88-337; s. 1, ch. 90-167; s. 7, ch. 90-208; s. 5, ch. 90-306; s. 3, ch. 92-158; s. 3, ch. 92-170; s. 7, ch. 92-287; s. 4, ch. 94-164; s. 58, ch. 94-209; s. 7, ch. 95-228; s. 3, ch. 97-96; s. 3, ch. 97-276; s. 58, ch. 98-403; s. 12, ch. 99-168; s. 23, ch. 99-193; s. 19, ch. 2000-139; s. 6, ch. 2000-151; s. 7, ch. 2000-217; s. 2, ch. 2001-68; s. 2, ch. 2002-216; s. 1, ch. 2005-65; s. 10, ch. 2006-86; s. 2, ch. 2007-109; s. 3, ch. 2009-35; s. 7, ch. 2009-43; s. 12, ch. 2014-224.



39.407 - Medical, psychiatric, and psychological examination and treatment of child; physical, mental, or substance abuse examination of person with or requesting child custody.

39.407 Medical, psychiatric, and psychological examination and treatment of child; physical, mental, or substance abuse examination of person with or requesting child custody.—

(1) When any child is removed from the home and maintained in an out-of-home placement, the department is authorized to have a medical screening performed on the child without authorization from the court and without consent from a parent or legal custodian. Such medical screening shall be performed by a licensed health care professional and shall be to examine the child for injury, illness, and communicable diseases and to determine the need for immunization. The department shall by rule establish the invasiveness of the medical procedures authorized to be performed under this subsection. In no case does this subsection authorize the department to consent to medical treatment for such children.

(2) When the department has performed the medical screening authorized by subsection (1), or when it is otherwise determined by a licensed health care professional that a child who is in an out-of-home placement, but who has not been committed to the department, is in need of medical treatment, including the need for immunization, consent for medical treatment shall be obtained in the following manner:

(a)1. Consent to medical treatment shall be obtained from a parent or legal custodian of the child; or

2. A court order for such treatment shall be obtained.

(b) If a parent or legal custodian of the child is unavailable and his or her whereabouts cannot be reasonably ascertained, and it is after normal working hours so that a court order cannot reasonably be obtained, an authorized agent of the department shall have the authority to consent to necessary medical treatment, including immunization, for the child. The authority of the department to consent to medical treatment in this circumstance shall be limited to the time reasonably necessary to obtain court authorization.

(c) If a parent or legal custodian of the child is available but refuses to consent to the necessary treatment, including immunization, a court order shall be required unless the situation meets the definition of an emergency in s. 743.064 or the treatment needed is related to suspected abuse, abandonment, or neglect of the child by a parent, caregiver, or legal custodian. In such case, the department shall have the authority to consent to necessary medical treatment. This authority is limited to the time reasonably necessary to obtain court authorization.

In no case shall the department consent to sterilization, abortion, or termination of life support.

(3)(a)1. Except as otherwise provided in subparagraph (b)1. or paragraph (e), before the department provides psychotropic medications to a child in its custody, the prescribing physician shall attempt to obtain express and informed consent, as defined in s. 394.455(15) and as described in s. 394.459(3)(a), from the child’s parent or legal guardian. The department must take steps necessary to facilitate the inclusion of the parent in the child’s consultation with the physician. However, if the parental rights of the parent have been terminated, the parent’s location or identity is unknown or cannot reasonably be ascertained, or the parent declines to give express and informed consent, the department may, after consultation with the prescribing physician, seek court authorization to provide the psychotropic medications to the child. Unless parental rights have been terminated and if it is possible to do so, the department shall continue to involve the parent in the decisionmaking process regarding the provision of psychotropic medications. If, at any time, a parent whose parental rights have not been terminated provides express and informed consent to the provision of a psychotropic medication, the requirements of this section that the department seek court authorization do not apply to that medication until such time as the parent no longer consents.

2. Any time the department seeks a medical evaluation to determine the need to initiate or continue a psychotropic medication for a child, the department must provide to the evaluating physician all pertinent medical information known to the department concerning that child.

(b)1. If a child who is removed from the home under s. 39.401 is receiving prescribed psychotropic medication at the time of removal and parental authorization to continue providing the medication cannot be obtained, the department may take possession of the remaining medication and may continue to provide the medication as prescribed until the shelter hearing, if it is determined that the medication is a current prescription for that child and the medication is in its original container.

2. If the department continues to provide the psychotropic medication to a child when parental authorization cannot be obtained, the department shall notify the parent or legal guardian as soon as possible that the medication is being provided to the child as provided in subparagraph 1. The child’s official departmental record must include the reason parental authorization was not initially obtained and an explanation of why the medication is necessary for the child’s well-being.

3. If the department is advised by a physician licensed under chapter 458 or chapter 459 that the child should continue the psychotropic medication and parental authorization has not been obtained, the department shall request court authorization at the shelter hearing to continue to provide the psychotropic medication and shall provide to the court any information in its possession in support of the request. Any authorization granted at the shelter hearing may extend only until the arraignment hearing on the petition for adjudication of dependency or 28 days following the date of removal, whichever occurs sooner.

4. Before filing the dependency petition, the department shall ensure that the child is evaluated by a physician licensed under chapter 458 or chapter 459 to determine whether it is appropriate to continue the psychotropic medication. If, as a result of the evaluation, the department seeks court authorization to continue the psychotropic medication, a motion for such continued authorization shall be filed at the same time as the dependency petition, within 21 days after the shelter hearing.

(c) Except as provided in paragraphs (b) and (e), the department must file a motion seeking the court’s authorization to initially provide or continue to provide psychotropic medication to a child in its legal custody. The motion must be supported by a written report prepared by the department which describes the efforts made to enable the prescribing physician to obtain express and informed consent for providing the medication to the child and other treatments considered or recommended for the child. In addition, the motion must be supported by the prescribing physician’s signed medical report providing:

1. The name of the child, the name and range of the dosage of the psychotropic medication, and that there is a need to prescribe psychotropic medication to the child based upon a diagnosed condition for which such medication is being prescribed.

2. A statement indicating that the physician has reviewed all medical information concerning the child which has been provided.

3. A statement indicating that the psychotropic medication, at its prescribed dosage, is appropriate for treating the child’s diagnosed medical condition, as well as the behaviors and symptoms the medication, at its prescribed dosage, is expected to address.

4. An explanation of the nature and purpose of the treatment; the recognized side effects, risks, and contraindications of the medication; drug-interaction precautions; the possible effects of stopping the medication; and how the treatment will be monitored, followed by a statement indicating that this explanation was provided to the child if age appropriate and to the child’s caregiver.

5. Documentation addressing whether the psychotropic medication will replace or supplement any other currently prescribed medications or treatments; the length of time the child is expected to be taking the medication; and any additional medical, mental health, behavioral, counseling, or other services that the prescribing physician recommends.

(d)1. The department must notify all parties of the proposed action taken under paragraph (c) in writing or by whatever other method best ensures that all parties receive notification of the proposed action within 48 hours after the motion is filed. If any party objects to the department’s motion, that party shall file the objection within 2 working days after being notified of the department’s motion. If any party files an objection to the authorization of the proposed psychotropic medication, the court shall hold a hearing as soon as possible before authorizing the department to initially provide or to continue providing psychotropic medication to a child in the legal custody of the department. At such hearing and notwithstanding s. 90.803, the medical report described in paragraph (c) is admissible in evidence. The prescribing physician need not attend the hearing or testify unless the court specifically orders such attendance or testimony, or a party subpoenas the physician to attend the hearing or provide testimony. If, after considering any testimony received, the court finds that the department’s motion and the physician’s medical report meet the requirements of this subsection and that it is in the child’s best interests, the court may order that the department provide or continue to provide the psychotropic medication to the child without additional testimony or evidence. At any hearing held under this paragraph, the court shall further inquire of the department as to whether additional medical, mental health, behavioral, counseling, or other services are being provided to the child by the department which the prescribing physician considers to be necessary or beneficial in treating the child’s medical condition and which the physician recommends or expects to provide to the child in concert with the medication. The court may order additional medical consultation, including consultation with the MedConsult line at the University of Florida, if available, or require the department to obtain a second opinion within a reasonable timeframe as established by the court, not to exceed 21 calendar days, after such order based upon consideration of the best interests of the child. The department must make a referral for an appointment for a second opinion with a physician within 1 working day. The court may not order the discontinuation of prescribed psychotropic medication if such order is contrary to the decision of the prescribing physician unless the court first obtains an opinion from a licensed psychiatrist, if available, or, if not available, a physician licensed under chapter 458 or chapter 459, stating that more likely than not, discontinuing the medication would not cause significant harm to the child. If, however, the prescribing psychiatrist specializes in mental health care for children and adolescents, the court may not order the discontinuation of prescribed psychotropic medication unless the required opinion is also from a psychiatrist who specializes in mental health care for children and adolescents. The court may also order the discontinuation of prescribed psychotropic medication if a child’s treating physician, licensed under chapter 458 or chapter 459, states that continuing the prescribed psychotropic medication would cause significant harm to the child due to a diagnosed nonpsychiatric medical condition.

2. The burden of proof at any hearing held under this paragraph shall be by a preponderance of the evidence.

(e)1. If the child’s prescribing physician certifies in the signed medical report required in paragraph (c) that delay in providing a prescribed psychotropic medication would more likely than not cause significant harm to the child, the medication may be provided in advance of the issuance of a court order. In such event, the medical report must provide the specific reasons why the child may experience significant harm and the nature and the extent of the potential harm. The department must submit a motion seeking continuation of the medication and the physician’s medical report to the court, the child’s guardian ad litem, and all other parties within 3 working days after the department commences providing the medication to the child. The department shall seek the order at the next regularly scheduled court hearing required under this chapter, or within 30 days after the date of the prescription, whichever occurs sooner. If any party objects to the department’s motion, the court shall hold a hearing within 7 days.

2. Psychotropic medications may be administered in advance of a court order in hospitals, crisis stabilization units, and in statewide inpatient psychiatric programs. Within 3 working days after the medication is begun, the department must seek court authorization as described in paragraph (c).

(f)1. The department shall fully inform the court of the child’s medical and behavioral status as part of the social services report prepared for each judicial review hearing held for a child for whom psychotropic medication has been prescribed or provided under this subsection. As a part of the information provided to the court, the department shall furnish copies of all pertinent medical records concerning the child which have been generated since the previous hearing. On its own motion or on good cause shown by any party, including any guardian ad litem, attorney, or attorney ad litem who has been appointed to represent the child or the child’s interests, the court may review the status more frequently than required in this subsection.

2. The court may, in the best interests of the child, order the department to obtain a medical opinion addressing whether the continued use of the medication under the circumstances is safe and medically appropriate.

(g) The department shall adopt rules to ensure that children receive timely access to clinically appropriate psychotropic medications. These rules must include, but need not be limited to, the process for determining which adjunctive services are needed, the uniform process for facilitating the prescribing physician’s ability to obtain the express and informed consent of a child’s parent or guardian, the procedures for obtaining court authorization for the provision of a psychotropic medication, the frequency of medical monitoring and reporting on the status of the child to the court, how the child’s parents will be involved in the treatment-planning process if their parental rights have not been terminated, and how caretakers are to be provided information contained in the physician’s signed medical report. The rules must also include uniform forms to be used in requesting court authorization for the use of a psychotropic medication and provide for the integration of each child’s treatment plan and case plan. The department must begin the formal rulemaking process within 90 days after the effective date of this act.

(4)(a) A judge may order a child in an out-of-home placement to be examined by a licensed health care professional.

(b) The judge may also order such child to be evaluated by a psychiatrist or a psychologist or, if a developmental disability is suspected or alleged, by the developmental disability diagnostic and evaluation team of the department. If it is necessary to place a child in a residential facility for such evaluation, the criteria and procedure established in s. 394.463(2) or chapter 393 shall be used, whichever is applicable.

(c) The judge may also order such child to be evaluated by a district school board educational needs assessment team. The educational needs assessment provided by the district school board educational needs assessment team shall include, but not be limited to, reports of intelligence and achievement tests, screening for learning disabilities and other handicaps, and screening for the need for alternative education as defined in s. 1001.42.

(5) A judge may order a child in an out-of-home placement to be treated by a licensed health care professional based on evidence that the child should receive treatment. The judge may also order such child to receive mental health or developmental disabilities services from a psychiatrist, psychologist, or other appropriate service provider. Except as provided in subsection (6), if it is necessary to place the child in a residential facility for such services, the procedures and criteria established in s. 394.467 shall be used. A child may be provided mental health services in emergency situations, pursuant to the procedures and criteria contained in s. 394.463(1). Nothing in this section confers jurisdiction on the court with regard to determining eligibility or ordering services under chapter 393.

(6) Children who are in the legal custody of the department may be placed by the department, without prior approval of the court, in a residential treatment center licensed under s. 394.875 or a hospital licensed under chapter 395 for residential mental health treatment only pursuant to this section or may be placed by the court in accordance with an order of involuntary examination or involuntary placement entered pursuant to s. 394.463 or s. 394.467. All children placed in a residential treatment program under this subsection must have a guardian ad litem appointed.

(a) As used in this subsection, the term:

1. “Residential treatment” means placement for observation, diagnosis, or treatment of an emotional disturbance in a residential treatment center licensed under s. 394.875 or a hospital licensed under chapter 395.

2. “Least restrictive alternative” means the treatment and conditions of treatment that, separately and in combination, are no more intrusive or restrictive of freedom than reasonably necessary to achieve a substantial therapeutic benefit or to protect the child or adolescent or others from physical injury.

3. “Suitable for residential treatment” or “suitability” means a determination concerning a child or adolescent with an emotional disturbance as defined in s. 394.492(5) or a serious emotional disturbance as defined in s. 394.492(6) that each of the following criteria is met:

a. The child requires residential treatment.

b. The child is in need of a residential treatment program and is expected to benefit from mental health treatment.

c. An appropriate, less restrictive alternative to residential treatment is unavailable.

(b) Whenever the department believes that a child in its legal custody is emotionally disturbed and may need residential treatment, an examination and suitability assessment must be conducted by a qualified evaluator who is appointed by the Agency for Health Care Administration. This suitability assessment must be completed before the placement of the child in a residential treatment center for emotionally disturbed children and adolescents or a hospital. The qualified evaluator must be a psychiatrist or a psychologist licensed in Florida who has at least 3 years of experience in the diagnosis and treatment of serious emotional disturbances in children and adolescents and who has no actual or perceived conflict of interest with any inpatient facility or residential treatment center or program.

(c) Before a child is admitted under this subsection, the child shall be assessed for suitability for residential treatment by a qualified evaluator who has conducted a personal examination and assessment of the child and has made written findings that:

1. The child appears to have an emotional disturbance serious enough to require residential treatment and is reasonably likely to benefit from the treatment.

2. The child has been provided with a clinically appropriate explanation of the nature and purpose of the treatment.

3. All available modalities of treatment less restrictive than residential treatment have been considered, and a less restrictive alternative that would offer comparable benefits to the child is unavailable.

A copy of the written findings of the evaluation and suitability assessment must be provided to the department, to the guardian ad litem, and, if the child is a member of a Medicaid managed care plan, to the plan that is financially responsible for the child’s care in residential treatment, all of whom must be provided with the opportunity to discuss the findings with the evaluator.

(d) Immediately upon placing a child in a residential treatment program under this section, the department must notify the guardian ad litem and the court having jurisdiction over the child and must provide the guardian ad litem and the court with a copy of the assessment by the qualified evaluator.

(e) Within 10 days after the admission of a child to a residential treatment program, the director of the residential treatment program or the director’s designee must ensure that an individualized plan of treatment has been prepared by the program and has been explained to the child, to the department, and to the guardian ad litem, and submitted to the department. The child must be involved in the preparation of the plan to the maximum feasible extent consistent with his or her ability to understand and participate, and the guardian ad litem and the child’s foster parents must be involved to the maximum extent consistent with the child’s treatment needs. The plan must include a preliminary plan for residential treatment and aftercare upon completion of residential treatment. The plan must include specific behavioral and emotional goals against which the success of the residential treatment may be measured. A copy of the plan must be provided to the child, to the guardian ad litem, and to the department.

(f) Within 30 days after admission, the residential treatment program must review the appropriateness and suitability of the child’s placement in the program. The residential treatment program must determine whether the child is receiving benefit toward the treatment goals and whether the child could be treated in a less restrictive treatment program. The residential treatment program shall prepare a written report of its findings and submit the report to the guardian ad litem and to the department. The department must submit the report to the court. The report must include a discharge plan for the child. The residential treatment program must continue to evaluate the child’s treatment progress every 30 days thereafter and must include its findings in a written report submitted to the department. The department may not reimburse a facility until the facility has submitted every written report that is due.

(g)1. The department must submit, at the beginning of each month, to the court having jurisdiction over the child, a written report regarding the child’s progress toward achieving the goals specified in the individualized plan of treatment.

2. The court must conduct a hearing to review the status of the child’s residential treatment plan no later than 3 months after the child’s admission to the residential treatment program. An independent review of the child’s progress toward achieving the goals and objectives of the treatment plan must be completed by a qualified evaluator and submitted to the court before its 3-month review.

3. For any child in residential treatment at the time a judicial review is held pursuant to s. 39.701, the child’s continued placement in residential treatment must be a subject of the judicial review.

4. If at any time the court determines that the child is not suitable for continued residential treatment, the court shall order the department to place the child in the least restrictive setting that is best suited to meet his or her needs.

(h) After the initial 3-month review, the court must conduct a review of the child’s residential treatment plan every 90 days.

(i) The department must adopt rules for implementing timeframes for the completion of suitability assessments by qualified evaluators and a procedure that includes timeframes for completing the 3-month independent review by the qualified evaluators of the child’s progress toward achieving the goals and objectives of the treatment plan which review must be submitted to the court. The Agency for Health Care Administration must adopt rules for the registration of qualified evaluators, the procedure for selecting the evaluators to conduct the reviews required under this section, and a reasonable, cost-efficient fee schedule for qualified evaluators.

(7) When a child is in an out-of-home placement, a licensed health care professional shall be immediately called if there are indications of physical injury or illness, or the child shall be taken to the nearest available hospital for emergency care.

(8) Except as otherwise provided herein, nothing in this section shall be deemed to eliminate the right of a parent, legal custodian, or the child to consent to examination or treatment for the child.

(9) Except as otherwise provided herein, nothing in this section shall be deemed to alter the provisions of s. 743.064.

(10) A court shall not be precluded from ordering services or treatment to be provided to the child by a duly accredited practitioner who relies solely on spiritual means for healing in accordance with the tenets and practices of a church or religious organization, when required by the child’s health and when requested by the child.

(11) Nothing in this section shall be construed to authorize the permanent sterilization of the child unless such sterilization is the result of or incidental to medically necessary treatment to protect or preserve the life of the child.

(12) For the purpose of obtaining an evaluation or examination, or receiving treatment as authorized pursuant to this section, no child alleged to be or found to be dependent shall be placed in a detention home or other program used primarily for the care and custody of children alleged or found to have committed delinquent acts.

(13) The parents or legal custodian of a child in an out-of-home placement remain financially responsible for the cost of medical treatment provided to the child even if either one or both of the parents or if the legal custodian did not consent to the medical treatment. After a hearing, the court may order the parents or legal custodian, if found able to do so, to reimburse the department or other provider of medical services for treatment provided.

(14) Nothing in this section alters the authority of the department to consent to medical treatment for a dependent child when the child has been committed to the department and the department has become the legal custodian of the child.

(15) At any time after the filing of a shelter petition or petition for dependency, when the mental or physical condition, including the blood group, of a parent, caregiver, legal custodian, or other person who has custody or is requesting custody of a child is in controversy, the court may order the person to submit to a physical or mental examination by a qualified professional. The order may be made only upon good cause shown and pursuant to notice and procedures as set forth by the Florida Rules of Juvenile Procedure.

(16) At any time after a shelter petition or petition for dependency is filed, the court may order a person who has custody or is requesting custody of the child to submit to a substance abuse assessment or evaluation. The assessment or evaluation must be administered by a qualified professional, as defined in s. 397.311. The order may be made only upon good cause shown. This subsection does not authorize placement of a child with a person seeking custody, other than the parent or legal custodian, who requires substance abuse treatment.

History.—s. 20, ch. 78-414; s. 14, ch. 80-290; s. 2, ch. 84-226; s. 8, ch. 84-311; s. 74, ch. 86-220; s. 2, ch. 87-238; s. 230, ch. 95-147; s. 11, ch. 95-228; s. 59, ch. 98-403; s. 24, ch. 99-193; s. 1, ch. 2000-265; s. 151, ch. 2000-349; s. 3, ch. 2002-219; s. 885, ch. 2002-387; s. 2, ch. 2005-65; s. 3, ch. 2006-97; s. 4, ch. 2006-227; ss. 3, 62, ch. 2016-241.



39.4075 - Referral of a dependency case to mediation.

39.4075 Referral of a dependency case to mediation.—

(1) At any stage in a dependency proceeding, any party may request the court to refer the parties to mediation in accordance with chapter 44 and rules and procedures developed by the Supreme Court.

(2) A court may refer the parties to mediation. When such services are available, the court must determine whether it is in the best interests of the child to refer the parties to mediation.

(3) The department shall advise the parties that they are responsible for contributing to the cost of the dependency mediation.

(4) This section applies only to courts in counties in which dependency mediation programs have been established and does not require the establishment of such programs in any county.

History.—s. 7, ch. 94-164; s. 60, ch. 98-403; s. 58, ch. 2003-402.

Note.—Former s. 39.4033.



39.4085 - Legislative findings and declaration of intent for goals for dependent children.

39.4085 Legislative findings and declaration of intent for goals for dependent children.—The Legislature finds and declares that the design and delivery of child welfare services should be directed by the principle that the health and safety of children should be of paramount concern and, therefore, establishes the following goals for children in shelter or foster care:

(1) To receive a copy of this act and have it fully explained to them when they are placed in the custody of the department.

(2) To enjoy individual dignity, liberty, pursuit of happiness, and the protection of their civil and legal rights as persons in the custody of the state.

(3) To have their privacy protected, have their personal belongings secure and transported with them, and, unless otherwise ordered by the court, have uncensored communication, including receiving and sending unopened communications and having access to a telephone.

(4) To have personnel providing services who are sufficiently qualified and experienced to assess the risk children face prior to removal from their homes and to meet the needs of the children once they are in the custody of the department.

(5) To remain in the custody of their parents or legal custodians unless and until there has been a determination by a qualified person exercising competent professional judgment that removal is necessary to protect their physical, mental, or emotional health or safety.

(6) To have a full risk, health, educational, medical and psychological screening and, if needed, assessment and testing upon adjudication into foster care; and to have their photograph and fingerprints included in their case management file.

(7) To be referred to and receive services, including necessary medical, emotional, psychological, psychiatric, and educational evaluations and treatment, as soon as practicable after identification of the need for such services by the screening and assessment process.

(8) To be placed in a home with no more than one other child, unless they are part of a sibling group.

(9) To be placed away from other children known to pose a threat of harm to them, either because of their own risk factors or those of the other child.

(10) To be placed in a home where the shelter or foster caregiver is aware of and understands the child’s history, needs, and risk factors.

(11) To be the subject of a plan developed by the counselor and the shelter or foster caregiver to deal with identified behaviors that may present a risk to the child or others.

(12) To be involved and incorporated, where appropriate, in the development of the case plan, to have a case plan which will address their specific needs, and to object to any of the provisions of the case plan.

(13) To receive meaningful case management and planning that will quickly return the child to his or her family or move the child on to other forms of permanency.

(14) To receive regular communication with a caseworker, at least once a month, which shall include meeting with the child alone and conferring with the shelter or foster caregiver.

(15) To enjoy regular visitation, at least once a week, with their siblings unless the court orders otherwise.

(16) To enjoy regular visitation with their parents, at least once a month, unless the court orders otherwise.

(17) To receive a free and appropriate education; minimal disruption to their education and retention in their home school, if appropriate; referral to the child study team; all special educational services, including, where appropriate, the appointment of a parent surrogate; the sharing of all necessary information between the school board and the department, including information on attendance and educational progress.

(18) To be able to raise grievances with the department over the care they are receiving from their caregivers, caseworkers, or other service providers.

(19) To be heard by the court, if appropriate, at all review hearings.

(20) To have a guardian ad litem appointed to represent, within reason, their best interests and, where appropriate, an attorney ad litem appointed to represent their legal interests; the guardian ad litem and attorney ad litem shall have immediate and unlimited access to the children they represent.

(21) To have all their records available for review by their guardian ad litem and attorney ad litem if they deem such review necessary.

(22) To organize as a group for purposes of ensuring that they receive the services and living conditions to which they are entitled and to provide support for one another while in the custody of the department.

(23) To be afforded prompt access to all available state and federal programs, including, but not limited to: Early Periodic Screening, Diagnosis, and Testing (EPSDT) services, developmental services programs, Medicare and supplemental security income, Children’s Medical Services, and programs for severely emotionally disturbed children.

The provisions of this section establish goals and not rights. Nothing in this section shall be interpreted as requiring the delivery of any particular service or level of service in excess of existing appropriations. No person shall have a cause of action against the state or any of its subdivisions, agencies, contractors, subcontractors, or agents, based upon the adoption of or failure to provide adequate funding for the achievement of these goals by the Legislature. Nothing herein shall require the expenditure of funds to meet the goals established herein except funds specifically appropriated for such purpose.

History.—s. 5, ch. 99-206.



39.4091 - Participation in childhood activities.

39.4091 Participation in childhood activities.—

(1) FINDINGS AND INTENT.—

(a) The Legislature finds that every day parents make important decisions about their child’s participation in activities and that caregivers for children in out-of-home care are faced with making the same decisions for a child in their care.

(b) The Legislature also finds that when a caregiver makes decisions, he or she must consider applicable laws, rules, and regulations to safeguard the health and safety of a child in out-of-home care and that those rules and regulations have commonly been interpreted to prohibit children in out-of-home care from participating in extracurricular activities.

(c) The Legislature further finds that participation in these types of activities is important to the child’s well-being, not only emotionally, but in developing valuable life-coping skills.

(d) It is the intent of the Legislature to recognize the importance of making every effort to normalize the lives of children in out-of-home care and to empower a caregiver to approve or disapprove a child’s participation in activities based on the caregiver’s own assessment using a reasonable and prudent parent standard, without prior approval of the department, the caseworker, or the court.

(2) DEFINITIONS.—When used in this section, the term:

(a) “Age-appropriate” means activities or items that are generally accepted as suitable for children of the same chronological age or level of maturity. Age appropriateness is based on the development of cognitive, emotional, physical, and behavioral capacity that is typical for an age or age group.

(b) “Caregiver” means a person with whom the child is placed in out-of-home care, or a designated official for group care facilities licensed by the Department of Children and Families pursuant to s. 409.175.

(c) “Reasonable and prudent parent standard” means the standard characterized by careful and sensible parental decisions that maintain the child’s health, safety, and best interests while at the same time encouraging the child’s emotional and developmental growth, that a caregiver shall use when determining whether to allow a child in out-of-home care to participate in extracurricular, enrichment, and social activities.

(3) REQUIREMENTS FOR DECISIONMAKING.—

(a) Each child who comes into care under this chapter is entitled to participate in age-appropriate extracurricular, enrichment, and social activities.

(b) Caregivers must use a reasonable and prudent parent standard in determining whether to give permission for a child in out-of-home care to participate in extracurricular, enrichment, and social activities. When using the reasonable and prudent parent standard, the caregiver shall consider:

1. The child’s age, maturity, and developmental level to maintain the overall health and safety of the child.

2. The potential risk factors and the appropriateness of the extracurricular, enrichment, and social activity.

3. The best interest of the child based on information known by the caregiver.

4. The importance of encouraging the child’s emotional and developmental growth.

5. The importance of providing the child with the most family-like living experience possible.

6. The behavioral history of the child and the child’s ability to safely participate in the proposed activity, as with any other child.

(c) The department and community-based care lead agencies are required to verify that private agencies providing out-of-home services to dependent children have policies consistent with this section and that those agencies promote and protect the ability of dependent children to participate in age-appropriate extracurricular, enrichment, and social activities.

(d) A caregiver as defined in this section is not liable for harm caused to a child in care who participates in an activity approved by the caregiver, provided that the caregiver has acted as a reasonable and prudent parent. This section does not remove or limit any existing liability protection afforded by statute.

(4) RULEMAKING.—The department shall adopt by rule procedures to administer this section.

History.—s. 2, ch. 2013-21.






Part V - PETITION, ARRAIGNMENT, ADJUDICATION, ANDDISPOSITION (ss. 39.501-39.510)

39.501 - Petition for dependency.

39.501 Petition for dependency.—

(1) All proceedings seeking an adjudication that a child is dependent shall be initiated by the filing of a petition by an attorney for the department, or any other person who has knowledge of the facts alleged or is informed of them and believes that they are true.

(2) The purpose of a petition seeking the adjudication of a child as a dependent child is the protection of the child and not the punishment of the person creating the condition of dependency.

(3)(a) The petition shall be in writing, shall identify and list all parents, if known, and all current legal custodians of the child, and shall be signed by the petitioner under oath stating the petitioner’s good faith in filing the petition. When the petition is filed by the department, it shall be signed by an attorney for the department.

(b) The form of the petition and its contents shall be determined by rules of juvenile procedure adopted by the Supreme Court.

(c) The petition must specifically set forth the acts or omissions upon which the petition is based and the identity of the person or persons alleged to have committed the acts or omissions, if known. The petition need not contain allegations of acts or omissions by both parents.

(d) The petitioner must state in the petition, if known, whether:

1. A parent or legal custodian named in the petition has previously unsuccessfully participated in voluntary services offered by the department;

2. A parent or legal custodian named in the petition has participated in mediation and whether a mediation agreement exists;

3. A parent or legal custodian has rejected the voluntary services offered by the department;

4. A parent or legal custodian named in the petition has not fully complied with a safety plan; or

5. The department has determined that voluntary services are not appropriate for the parent or legal custodian and the reasons for such determination.

If the department is the petitioner, it shall provide all safety plans as defined in s. 39.01 involving the parent or legal custodian to the court.

(4) When a child has been placed in shelter status by order of the court, a petition alleging dependency must be filed within 21 days after the shelter hearing, or within 7 days after any party files a demand for the early filing of a dependency petition, whichever comes first. In all other cases, the petition must be filed within a reasonable time after the date the child was referred to protective investigation. The child’s parent or legal custodian must be served with a copy of the petition at least 72 hours before the arraignment hearing.

(5) A petition for termination of parental rights may be filed at any time.

History.—s. 20, ch. 78-414; s. 7, ch. 84-311; s. 1, ch. 85-338; s. 7, ch. 87-289; s. 14, ch. 88-337; s. 6, ch. 90-306; s. 5, ch. 92-170; s. 8, ch. 94-164; s. 62, ch. 98-403; s. 25, ch. 99-193; s. 13, ch. 2014-224.

Note.—Former s. 39.404.



39.502 - Notice, process, and service.

39.502 Notice, process, and service.—

(1) Unless parental rights have been terminated, all parents must be notified of all proceedings or hearings involving the child. Notice in cases involving shelter hearings and hearings resulting from medical emergencies must be that most likely to result in actual notice to the parents. In all other dependency proceedings, notice must be provided in accordance with subsections (4)-(9), except when a relative requests notification pursuant to s. 39.301(14)(b), in which case notice shall be provided pursuant to subsection (19).

(2) Personal appearance of any person in a hearing before the court obviates the necessity of serving process on that person.

(3) Upon the filing of a petition containing allegations of facts which, if true, would establish that the child is a dependent child, and upon the request of the petitioner, the clerk or deputy clerk shall issue a summons.

(4) The summons shall require the person on whom it is served to appear for a hearing at a time and place specified, not less than 72 hours after service of the summons. A copy of the petition shall be attached to the summons.

(5) The summons shall be directed to, and shall be served upon, all parties other than the petitioner.

(6) It is the duty of the petitioner or moving party to notify all participants and parties known to the petitioner or moving party of all hearings subsequent to the initial hearing unless notice is contained in prior court orders and these orders were provided to the participant or party. Proof of notice or provision of orders may be provided by certified mail with a signed return receipt.

(7) Service of the summons and service of pleadings, papers, and notices subsequent to the summons on persons outside this state must be made pursuant to s. 61.509.

(8) It is not necessary to the validity of a proceeding covered by this part that the parents be present if their identity or residence is unknown after a diligent search has been made, but in this event the petitioner shall file an affidavit of diligent search prepared by the person who made the search and inquiry, and the court may appoint a guardian ad litem for the child.

(9) When an affidavit of diligent search has been filed under subsection (8), the petitioner shall continue to search for and attempt to serve the person sought until excused from further search by the court. The petitioner shall report on the results of the search at each court hearing until the person is identified or located or further search is excused by the court.

(10) Service by publication shall not be required for dependency hearings and the failure to serve a party or give notice to a participant shall not affect the validity of an order of adjudication or disposition if the court finds that the petitioner has completed a diligent search for that party.

(11) Upon the application of a party or the petitioner, the clerk or deputy clerk shall issue, and the court on its own motion may issue, subpoenas requiring attendance and testimony of witnesses and production of records, documents, and other tangible objects at any hearing.

(12) All process and orders issued by the court shall be served or executed as other process and orders of the circuit court and, in addition, may be served or executed by authorized agents of the department or the guardian ad litem.

(13) Subpoenas may be served within the state by any person over 18 years of age who is not a party to the proceeding and, in addition, may be served by authorized agents of the department or the guardian ad litem.

(14) No fee shall be paid for service of any process or other papers by an agent of the department or the guardian ad litem. If any process, orders, or any other papers are served or executed by any sheriff, the sheriff’s fees shall be paid by the county.

(15) A party who is identified as a person who has a mental illness or a developmental disability must be informed by the court of the availability of advocacy services through the department, the Arc of Florida, or other appropriate mental health or developmental disability advocacy groups and encouraged to seek such services.

(16) If the party to whom an order is directed is present or represented at the final hearing, service of the order is not required.

(17) The parent or legal custodian of the child, the attorney for the department, the guardian ad litem, the foster or preadoptive parents, and all other parties and participants shall be given reasonable notice of all proceedings and hearings provided for under this part. All foster or preadoptive parents must be provided with at least 72 hours’ notice, verbally or in writing, of all proceedings or hearings relating to children in their care or children they are seeking to adopt to ensure the ability to provide input to the court.

(18) In all proceedings under this part, the court shall provide to the parent or legal custodian of the child, at the conclusion of any hearing, a written notice containing the date of the next scheduled hearing. The court shall also include the date of the next hearing in any order issued by the court.

(19) In all proceedings and hearings under this chapter, the attorney for the department shall notify, orally or in writing, a relative requesting notification pursuant to s. 39.301(14)(b) of the date, time, and location of such proceedings and hearings, and notify the relative that he or she has the right to attend all subsequent proceedings and hearings, to submit reports to the court, and to speak to the court regarding the child, if the relative so desires. The court has the discretion to release the attorney for the department from notifying a relative who requested notification pursuant to s. 39.301(14)(b) if the relative’s involvement is determined to be impeding the dependency process or detrimental to the child’s well-being.

History.—s. 20, ch. 78-414; s. 2, ch. 83-255; s. 6, ch. 92-170; s. 9, ch. 94-164; s. 4, ch. 97-276; s. 63, ch. 98-403; s. 26, ch. 99-193; s. 20, ch. 2000-139; s. 1, ch. 2002-65; s. 9, ch. 2008-245; s. 8, ch. 2009-43; s. 17, ch. 2012-178; s. 1, ch. 2013-162.

Note.—Former s. 39.405.



39.503 - Identity or location of parent unknown; special procedures.

39.503 Identity or location of parent unknown; special procedures.—

(1) If the identity or location of a parent is unknown and a petition for dependency or shelter is filed, the court shall conduct the following inquiry of the parent or legal custodian who is available, or, if no parent or legal custodian is available, of any relative or custodian of the child who is present at the hearing and likely to have the information:

(a) Whether the mother of the child was married at the probable time of conception of the child or at the time of birth of the child.

(b) Whether the mother was cohabiting with a male at the probable time of conception of the child.

(c) Whether the mother has received payments or promises of support with respect to the child or because of her pregnancy from a man who claims to be the father.

(d) Whether the mother has named any man as the father on the birth certificate of the child or in connection with applying for or receiving public assistance.

(e) Whether any man has acknowledged or claimed paternity of the child in a jurisdiction in which the mother resided at the time of or since conception of the child, or in which the child has resided or resides.

(2) The information required in subsection (1) may be supplied to the court or the department in the form of a sworn affidavit by a person having personal knowledge of the facts.

(3) If the inquiry under subsection (1) identifies any person as a parent or prospective parent, the court shall require notice of the hearing to be provided to that person.

(4) If the inquiry under subsection (1) fails to identify any person as a parent or prospective parent, the court shall so find and may proceed without further notice.

(5) If the inquiry under subsection (1) identifies a parent or prospective parent, and that person’s location is unknown, the court shall direct the petitioner to conduct a diligent search for that person before scheduling a disposition hearing regarding the dependency of the child unless the court finds that the best interest of the child requires proceeding without notice to the person whose location is unknown.

(6) The diligent search required by subsection (5) must include, at a minimum, inquiries of all relatives of the parent or prospective parent made known to the petitioner, inquiries of all offices of program areas of the department likely to have information about the parent or prospective parent, inquiries of other state and federal agencies likely to have information about the parent or prospective parent, inquiries of appropriate utility and postal providers, a thorough search of at least one electronic database specifically designed for locating persons, and inquiries of appropriate law enforcement agencies. Pursuant to s. 453 of the Social Security Act, 42 U.S.C. s. 653(c)(4), the department, as the state agency administering Titles IV-B and IV-E of the act, shall be provided access to the federal and state parent locator service for diligent search activities.

(7) Any agency contacted by a petitioner with a request for information pursuant to subsection (6) shall release the requested information to the petitioner without the necessity of a subpoena or court order.

(8) If the inquiry and diligent search identifies a prospective parent, that person must be given the opportunity to become a party to the proceedings by completing a sworn affidavit of parenthood and filing it with the court or the department. A prospective parent who files a sworn affidavit of parenthood while the child is a dependent child but no later than at the time of or prior to the adjudicatory hearing in any termination of parental rights proceeding for the child shall be considered a parent for all purposes under this section unless the other parent contests the determination of parenthood. If the known parent contests the recognition of the prospective parent as a parent, the prospective parent shall not be recognized as a parent until proceedings under chapter 742 have been concluded. However, the prospective parent shall continue to receive notice of hearings as a participant pending results of the chapter 742 proceedings.

History.—s. 10, ch. 94-164; s. 5, ch. 97-276; s. 64, ch. 98-403; s. 18, ch. 99-2; s. 27, ch. 99-193; s. 21, ch. 2000-139; s. 10, ch. 2008-245.

Note.—Former s. 39.4051.



39.504 - Injunction pending disposition of petition; penalty.

39.504 Injunction pending disposition of petition; penalty.—

(1) At any time after a protective investigation has been initiated pursuant to part III of this chapter, the court, upon the request of the department, a law enforcement officer, the state attorney, or other responsible person, or upon its own motion, may, if there is reasonable cause, issue an injunction to prevent any act of child abuse. Reasonable cause for the issuance of an injunction exists if there is evidence of child abuse or if there is a reasonable likelihood of such abuse occurring based upon a recent overt act or failure to act.

(2) The petitioner seeking the injunction shall file a verified petition, or a petition along with an affidavit, setting forth the specific actions by the alleged offender from which the child must be protected and all remedies sought. Upon filing the petition, the court shall set a hearing to be held at the earliest possible time. Pending the hearing, the court may issue a temporary ex parte injunction, with verified pleadings or affidavits as evidence. The temporary ex parte injunction pending a hearing is effective for up to 15 days and the hearing must be held within that period unless continued for good cause shown, which may include obtaining service of process, in which case the temporary ex parte injunction shall be extended for the continuance period. The hearing may be held sooner if the alleged offender has received reasonable notice.

(3) Before the hearing, the alleged offender must be personally served with a copy of the petition, all other pleadings related to the petition, a notice of hearing, and, if one has been entered, the temporary injunction. Following the hearing, the court may enter a final injunction. The court may grant a continuance of the hearing at any time for good cause shown by any party. If a temporary injunction has been entered, it shall be continued during the continuance.

(4) If an injunction is issued under this section, the primary purpose of the injunction must be to protect and promote the best interests of the child, taking the preservation of the child’s immediate family into consideration.

(a) The injunction applies to the alleged or actual offender in a case of child abuse or acts of domestic violence. The conditions of the injunction shall be determined by the court, which may include ordering the alleged or actual offender to:

1. Refrain from further abuse or acts of domestic violence.

2. Participate in a specialized treatment program.

3. Limit contact or communication with the child victim, other children in the home, or any other child.

4. Refrain from contacting the child at home, school, work, or wherever the child may be found.

5. Have limited or supervised visitation with the child.

6. Vacate the home in which the child resides.

7. Comply with the terms of a safety plan implemented in the injunction pursuant to s. 39.301.

(b) Upon proper pleading, the court may award the following relief in a temporary ex parte or final injunction:

1. Exclusive use and possession of the dwelling to the caregiver or exclusion of the alleged or actual offender from the residence of the caregiver.

2. Temporary support for the child or other family members.

3. The costs of medical, psychiatric, and psychological treatment for the child incurred due to the abuse, and similar costs for other family members.

This paragraph does not preclude an adult victim of domestic violence from seeking protection for himself or herself under s. 741.30.

(c) The terms of the final injunction shall remain in effect until modified or dissolved by the court. The petitioner, respondent, or caregiver may move at any time to modify or dissolve the injunction. Notice of hearing on the motion to modify or dissolve the injunction must be provided to all parties, including the department. The injunction is valid and enforceable in all counties in the state.

(5) Service of process on the respondent shall be carried out pursuant to s. 741.30. The department shall deliver a copy of any injunction issued pursuant to this section to the protected party or to a parent, caregiver, or individual acting in the place of a parent who is not the respondent. Law enforcement officers may exercise their arrest powers as provided in s. 901.15(6) to enforce the terms of the injunction.

(6) Any person who fails to comply with an injunction issued pursuant to this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(7) The person against whom an injunction is entered under this section does not automatically become a party to a subsequent dependency action concerning the same child.

History.—s. 1, ch. 84-226; s. 1, ch. 91-224; s. 228, ch. 95-147; s. 10, ch. 95-228; s. 65, ch. 98-403; s. 28, ch. 99-193; s. 11, ch. 2008-245; s. 9, ch. 2012-178; s. 14, ch. 2014-224.

Note.—Former s. 39.4055.



39.505 - No answer required.

39.505 No answer required.—No answer to the petition or any other pleading need be filed by any child, parent, or legal custodian, but any matters which might be set forth in an answer or other pleading may be pleaded orally before the court or filed in writing as any such person may choose. Notwithstanding the filing of an answer or any pleading, the respondent shall, prior to an adjudicatory hearing, be advised by the court of the right to counsel and shall be given an opportunity to deny the allegations in the petition for dependency or to enter a plea to allegations in the petition before the court.

History.—s. 20, ch. 78-414; s. 229, ch. 95-147; s. 66, ch. 98-403.

Note.—Former s. 39.406.



39.506 - Arraignment hearings.

39.506 Arraignment hearings.—

(1) When a child has been sheltered by order of the court, an arraignment hearing must be held no later than 28 days after the shelter hearing, or within 7 days after the date of filing of the dependency petition if a demand for early filing has been made by any party, for the parent or legal custodian to admit, deny, or consent to findings of dependency alleged in the petition. If the parent or legal custodian admits or consents to the findings in the petition, the court shall conduct a disposition hearing within 15 days after the arraignment hearing. However, if the parent or legal custodian denies any of the allegations of the petition, the court shall hold an adjudicatory hearing within 30 days after the date of the arraignment hearing unless a continuance is granted pursuant to this chapter.

(2) When a child is in the custody of the parent or legal custodian, upon the filing of a petition the clerk shall set a date for an arraignment hearing within a reasonable time after the date of the filing. If the parent or legal custodian admits or consents to an adjudication, the court shall conduct a disposition hearing within 15 days after the arraignment hearing. However, if the parent or legal custodian denies any of the allegations of dependency, the court shall hold an adjudicatory hearing within 30 days after the date of the arraignment hearing.

(3) Failure of a person served with notice to personally appear at the arraignment hearing constitutes the person’s consent to a dependency adjudication. The document containing the notice to respond or appear must contain, in type at least as large as the balance of the document, the following or substantially similar language: “FAILURE TO PERSONALLY APPEAR AT THE ARRAIGNMENT HEARING CONSTITUTES CONSENT TO THE ADJUDICATION OF THIS CHILD (OR CHILDREN) AS A DEPENDENT CHILD (OR CHILDREN) AND MAY ULTIMATELY RESULT IN LOSS OF CUSTODY OF THIS CHILD (OR CHILDREN).” If a person appears for the arraignment hearing and the court orders that person to personally appear at the adjudicatory hearing for dependency, stating the date, time, and place of the adjudicatory hearing, then that person’s failure to appear for the scheduled adjudicatory hearing constitutes consent to a dependency adjudication.

(4) At the arraignment hearing, each party shall provide to the court a permanent mailing address. The court shall advise each party that this address will be used by the court and the petitioner for notice purposes unless and until the party notifies the court and the petitioner in writing of a new mailing address.

(5) If at the arraignment hearing the parent or legal custodian consents or admits to the allegations in the petition, the court shall proceed to hold a disposition hearing no more than 15 days after the date of the arraignment hearing unless a continuance is necessary.

(6) At any arraignment hearing, if the child is in an out-of-home placement, the court shall order visitation rights absent a clear and convincing showing that visitation is not in the best interest of the child. Any order for visitation or other contact must conform to the provisions of s. 39.0139.

(7) The court shall review whether the department has made a reasonable effort to prevent or eliminate the need for removal or continued removal of the child from the home. If the court determines that the department has not made such an effort, the court shall order the department to provide appropriate and available services to assure the protection of the child in the home when such services are necessary for the child’s physical, mental, or emotional health and safety.

(8) At the arraignment hearing, the court shall review the necessity for the child’s continued placement in the shelter. The court shall also make a written determination regarding the child’s continued placement in shelter within 24 hours after any violation of the time requirements for the filing of a petition or prior to the court’s granting any continuance as specified in subsection (5).

(9) At the conclusion of the arraignment hearing, all parties and the relatives who are providing out-of-home care for the child shall be notified in writing by the court of the date, time, and location for the next scheduled hearing.

History.—s. 9, ch. 84-311; s. 12, ch. 94-164; s. 10, ch. 98-280; s. 67, ch. 98-403; s. 29, ch. 99-193; s. 3, ch. 2002-216; s. 3, ch. 2007-109; s. 9, ch. 2009-43.

Note.—Former s. 39.408(1).



39.507 - Adjudicatory hearings; orders of adjudication.

39.507 Adjudicatory hearings; orders of adjudication.—

(1)(a) The adjudicatory hearing shall be held as soon as practicable after the petition for dependency is filed and in accordance with the Florida Rules of Juvenile Procedure, but no later than 30 days after the arraignment.

(b) Adjudicatory hearings shall be conducted by the judge without a jury, applying the rules of evidence in use in civil cases and adjourning the hearings from time to time as necessary. In a hearing on a petition in which it is alleged that the child is dependent, a preponderance of evidence will be required to establish the state of dependency. Any evidence presented in the dependency hearing which was obtained as the result of an anonymous call must be independently corroborated. In no instance shall allegations made in an anonymous report of abuse, abandonment, or neglect be sufficient to support an adjudication of dependency in the absence of corroborating evidence.

(2) All hearings, except as provided in this section, shall be open to the public, and a person may not be excluded except on special order of the judge, who may close any hearing to the public upon determining that the public interest or the welfare of the child is best served by so doing. The parents or legal custodians shall be allowed to obtain discovery pursuant to the Florida Rules of Juvenile Procedure, provided such discovery does not violate the provisions of s. 39.202. Hearings involving more than one child may be held simultaneously when the children involved are related to each other or were involved in the same case. The child and the parents, caregivers, or legal custodians of the child may be examined separately and apart from each other.

(3) Except as otherwise specifically provided, nothing in this section prohibits the publication of the proceedings in a hearing.

(4) If the court finds at the adjudicatory hearing that the child named in a petition is not dependent, it shall enter an order so finding and dismissing the case.

(5) If the court finds that the child named in the petition is dependent, but finds that no action other than supervision in the child’s home is required, it may enter an order briefly stating the facts upon which its finding is based, but withholding an order of adjudication and placing the child’s home under the supervision of the department. If the court later finds that the parents of the child have not complied with the conditions of supervision imposed, the court may, after a hearing to establish the noncompliance, but without further evidence of the state of dependency, enter an order of adjudication and shall thereafter have full authority under this chapter to provide for the child as adjudicated. If the child is to remain in an out-of-home placement by order of the court, the court must adjudicate the child dependent.

(6) If the court finds that the child named in a petition is dependent, but chooses not to withhold adjudication or is prohibited from withholding adjudication, it shall incorporate that finding in an order of adjudication entered in the case, briefly stating the facts upon which the finding is made, and the court shall thereafter have full authority under this chapter to provide for the child as adjudicated.

(7)(a) For as long as a court maintains jurisdiction over a dependency case, only one order adjudicating each child in the case dependent shall be entered. This order establishes the legal status of the child for purposes of proceedings under this chapter and may be based on the conduct of one parent, both parents, or a legal custodian.

(b) However, the court must determine whether each parent or legal custodian identified in the case abused, abandoned, or neglected the child in a subsequent evidentiary hearing. If the evidentiary hearing is conducted subsequent to the adjudication of the child, the court shall supplement the adjudicatory order, disposition order, and the case plan, as necessary. With the exception of proceedings pursuant to s. 39.811, the child’s dependency status may not be retried or readjudicated.

(c) If a court adjudicates a child dependent and the child is in out-of-home care, the court shall inquire of the parent or parents whether the parents have relatives who might be considered as a placement for the child. The court shall advise the parents that, if the parents fail to substantially comply with the case plan, their parental rights may be terminated and that the child’s out-of-home placement may become permanent. The parent or parents shall provide to the court and all parties identification and location information of the relatives.

(8) At the conclusion of the adjudicatory hearing, if the child named in the petition is found dependent, the court shall schedule the disposition hearing within 30 days after the last day of the adjudicatory hearing. All parties shall be notified in writing at the conclusion of the adjudicatory hearing by the clerk of the court of the date, time, and location of the disposition hearing.

(9) An order of adjudication by a court that a child is dependent shall not be deemed a conviction, nor shall the child be deemed to have been found guilty or to be a criminal by reason of that adjudication, nor shall that adjudication operate to impose upon the child any of the civil disabilities ordinarily imposed by or resulting from conviction or disqualify or prejudice the child in any civil service application or appointment.

(10) After an adjudication of dependency, or a finding of dependency in which adjudication is withheld, the court may order a person who has custody or is requesting custody of the child to submit to a mental health or substance abuse disorder assessment or evaluation. The order may be made only upon good cause shown and pursuant to notice and procedural requirements provided under the Florida Rules of Juvenile Procedure. The assessment or evaluation must be administered by an appropriate qualified professional, as defined in s. 39.01 or s. 397.311. The court may also require such person to participate in and comply with treatment and services identified as necessary, including, when appropriate and available, participation in and compliance with a mental health court program established under 1chapter 394 or a treatment-based drug court program established under s. 397.334. In addition to supervision by the department, the court, including the mental health court program or treatment-based drug court program, may oversee the progress and compliance with treatment by a person who has custody or is requesting custody of the child. The court may impose appropriate available sanctions for noncompliance upon a person who has custody or is requesting custody of the child or make a finding of noncompliance for consideration in determining whether an alternative placement of the child is in the child’s best interests. Any order entered under this subsection may be made only upon good cause shown. This subsection does not authorize placement of a child with a person seeking custody, other than the parent or legal custodian, who requires mental health or substance abuse disorder treatment.

History.—s. 20, ch. 78-414; s. 9, ch. 84-311; s. 7, ch. 87-133; s. 12, ch. 94-164; s. 231, ch. 95-147; s. 12, ch. 95-228; s. 68, ch. 98-403; s. 30, ch. 99-193; s. 11, ch. 2006-86; s. 4, ch. 2006-97; s. 12, ch. 2008-245; s. 2, ch. 2016-127; s. 83, ch. 2016-241.

1Note.—As amended by s. 83, ch. 2016-241. The amendment by s. 2, ch. 2016-127, uses the reference “s. 394.47892” instead of the reference “chapter 394.”

Note.—Former ss. 39.408(2), 39.409.



39.5075 - Citizenship or residency status for immigrant children who are dependents.

39.5075 Citizenship or residency status for immigrant children who are dependents.—

(1) As used in this section, the term:

(a) “Eligible for long-term foster care” means that reunification with a child’s parent is not an appropriate option for permanency for the child.

(b) “May be eligible for special immigrant juvenile status under federal law” means:

1. The child has been found dependent based on allegations of abuse, neglect, or abandonment;

2. The child is eligible for long-term foster care;

3. It is in the best interest of the child to remain in the United States; and

4. The child remains under the jurisdiction of the juvenile court.

(2) Whenever a child is adjudicated dependent, the department or community-based care provider shall determine whether the child is a citizen of the United States. The department or community-based care provider shall report to the court in its first judicial review concerning the child whether the child is a citizen of the United States and, if not, the steps that have been taken to address the citizenship or residency status of the child. Services to children alleged to have been abused, neglected, or abandoned must be provided without regard to the citizenship of the child except where alienage or immigration status is explicitly set forth as a statutory condition of coverage or eligibility.

(3) If the child is not a citizen, the department or community-based care provider shall include in the case plan developed for the child a recommendation as to whether the permanency plan for the child will include remaining in the United States. If the case plan calls for the child to remain in the United States, and the child is in need of documentation to effectuate this plan, the department or community-based care provider must evaluate the child’s case to determine whether the child may be eligible for special immigrant juvenile status under federal law.

(4) If the child may be eligible for special immigrant juvenile status, the department or community-based care provider shall petition the court for an order finding that the child meets the criteria for special immigrant juvenile status. The ruling of the court on this petition must include findings as to the express wishes of the child, if the child is able to express such wishes, and any other circumstances that would affect whether the best interests of the child would be served by applying for special immigrant juvenile status.

(5) No later than 60 days after an order finding that the child is eligible for special immigrant juvenile status and that applying for this status is in the best interest of the child, the department or community-based care provider shall, directly or through volunteer or contracted legal services, file a petition for special immigrant juvenile status and the application for adjustment of status to the appropriate federal authorities on behalf of the child.

(6) If a petition and application have been filed and the petition and application have not been granted by the time the child reaches 18 years of age, the court may retain jurisdiction over the dependency case solely for the purpose of allowing the continued consideration of the petition and application by federal authorities. Review hearings for the child shall be set solely for the purpose of determining the status of the petition and application. The court’s jurisdiction terminates upon the final decision of the federal authorities. Retention of jurisdiction in this instance does not affect the services available to a young adult under s. 409.1451. The court may not retain jurisdiction of the case after the immigrant child’s 22nd birthday.

(7) In any judicial review report provided to the court for a child for whom the court has granted the order described in subsection (4), the court shall be advised of the status of the petition and application process concerning the child.

(8) The department shall adopt rules to administer this section.

History.—s. 1, ch. 2005-245.



39.5085 - Relative Caregiver Program.

39.5085 Relative Caregiver Program.—

(1) It is the intent of the Legislature in enacting this section to:

(a) Provide for the establishment of procedures and protocols that serve to advance the continued safety of children by acknowledging the valued resource uniquely available through grandparents, relatives of children, and specified nonrelatives of children pursuant to subparagraph (2)(a)3.

(b) Recognize family relationships in which a grandparent or other relative is the head of a household that includes a child otherwise at risk of foster care placement.

(c) Enhance family preservation and stability by recognizing that most children in such placements with grandparents and other relatives do not need intensive supervision of the placement by the courts or by the department.

(d) Recognize that permanency in the best interests of the child can be achieved through a variety of permanency options, including permanent guardianship under s. 39.6221 if the guardian is a relative, by permanent placement with a fit and willing relative under s. 39.6231, by a relative, guardianship under chapter 744, or adoption, by providing additional placement options and incentives that will achieve permanency and stability for many children who are otherwise at risk of foster care placement because of abuse, abandonment, or neglect, but who may successfully be able to be placed by the dependency court in the care of such relatives.

(e) Reserve the limited casework and supervisory resources of the courts and the department for those cases in which children do not have the option for safe, stable care within the family.

(f) Recognize that a child may have a close relationship with a person who is not a blood relative or a relative by marriage and that such person should be eligible for financial assistance under this section if he or she is able and willing to care for the child and provide a safe, stable home environment.

(2)(a) The Department of Children and Families shall establish and operate the Relative Caregiver Program pursuant to eligibility guidelines established in this section as further implemented by rule of the department. The Relative Caregiver Program shall, within the limits of available funding, provide financial assistance to:

1. Relatives who are within the fifth degree by blood or marriage to the parent or stepparent of a child and who are caring full-time for that dependent child in the role of substitute parent as a result of a court’s determination of child abuse, neglect, or abandonment and subsequent placement with the relative under this chapter.

2. Relatives who are within the fifth degree by blood or marriage to the parent or stepparent of a child and who are caring full-time for that dependent child, and a dependent half-brother or half-sister of that dependent child, in the role of substitute parent as a result of a court’s determination of child abuse, neglect, or abandonment and subsequent placement with the relative under this chapter.

3. Nonrelatives who are willing to assume custody and care of a dependent child in the role of substitute parent as a result of a court’s determination of child abuse, neglect, or abandonment and subsequent placement with the nonrelative caregiver under this chapter. The court must find that a proposed placement under this subparagraph is in the best interest of the child.

The placement may be court-ordered temporary legal custody to the relative or nonrelative under protective supervision of the department pursuant to s. 39.521(1)(b)3., or court-ordered placement in the home of a relative or nonrelative as a permanency option under s. 39.6221 or s. 39.6231 or under former s. 39.622 if the placement was made before July 1, 2006. The Relative Caregiver Program shall offer financial assistance to caregivers who would be unable to serve in that capacity without the caregiver payment because of financial burden, thus exposing the child to the trauma of placement in a shelter or in foster care.

(b) Caregivers who receive assistance under this section must be capable, as determined by a home study, of providing a physically safe environment and a stable, supportive home for the children under their care and must assure that the children’s well-being is met, including, but not limited to, the provision of immunizations, education, and mental health services as needed.

(c) Relatives or nonrelatives who qualify for and participate in the Relative Caregiver Program are not required to meet foster care licensing requirements under s. 409.175.

(d) Relatives or nonrelatives who are caring for children placed with them by the court pursuant to this chapter shall receive a special monthly caregiver benefit established by rule of the department. The amount of the special benefit payment shall be based on the child’s age within a payment schedule established by rule of the department and subject to availability of funding. The statewide average monthly rate for children judicially placed with relatives or nonrelatives who are not licensed as foster homes may not exceed 82 percent of the statewide average foster care rate, and the cost of providing the assistance described in this section to any caregiver may not exceed the cost of providing out-of-home care in emergency shelter or foster care.

(e) Children receiving cash benefits under this section are not eligible to simultaneously receive WAGES cash benefits under chapter 414.

(f) Within available funding, the Relative Caregiver Program shall provide caregivers with family support and preservation services, flexible funds in accordance with s. 409.165, school readiness, and other available services in order to support the child’s safety, growth, and healthy development. Children living with caregivers who are receiving assistance under this section shall be eligible for Medicaid coverage.

(g) The department may use appropriate available state, federal, and private funds to operate the Relative Caregiver Program. The department may develop liaison functions to be available to relatives or nonrelatives who care for children pursuant to this chapter to ensure placement stability in extended family settings.

History.—s. 1, ch. 98-78; s. 70, ch. 98-403; s. 32, ch. 99-193; s. 24, ch. 2000-139; s. 1, ch. 2002-38; s. 12, ch. 2006-86; s. 2, ch. 2007-5; s. 10, ch. 2009-43; s. 3, ch. 2010-210; s. 20, ch. 2014-19; s. 15, ch. 2014-224.



39.509 - Grandparents rights.

39.509 Grandparents rights.—Notwithstanding any other provision of law, a maternal or paternal grandparent as well as a stepgrandparent is entitled to reasonable visitation with his or her grandchild who has been adjudicated a dependent child and taken from the physical custody of the parent unless the court finds that such visitation is not in the best interest of the child or that such visitation would interfere with the goals of the case plan. Reasonable visitation may be unsupervised and, where appropriate and feasible, may be frequent and continuing. Any order for visitation or other contact must conform to the provisions of s. 39.0139.

(1) Grandparent visitation may take place in the home of the grandparent unless there is a compelling reason for denying such a visitation. The department’s caseworker shall arrange the visitation to which a grandparent is entitled pursuant to this section. The state shall not charge a fee for any costs associated with arranging the visitation. However, the grandparent shall pay for the child’s cost of transportation when the visitation is to take place in the grandparent’s home. The caseworker shall document the reasons for any decision to restrict a grandparent’s visitation.

(2) A grandparent entitled to visitation pursuant to this section shall not be restricted from appropriate displays of affection to the child, such as appropriately hugging or kissing his or her grandchild. Gifts, cards, and letters from the grandparent and other family members shall not be denied to a child who has been adjudicated a dependent child.

(3) Any attempt by a grandparent to facilitate a meeting between the child who has been adjudicated a dependent child and the child’s parent or legal custodian, or any other person in violation of a court order shall automatically terminate future visitation rights of the grandparent.

(4) When the child has been returned to the physical custody of his or her parent, the visitation rights granted pursuant to this section shall terminate.

(5) The termination of parental rights does not affect the rights of grandparents unless the court finds that such visitation is not in the best interest of the child or that such visitation would interfere with the goals of permanency planning for the child.

(6) In determining whether grandparental visitation is not in the child’s best interest, consideration may be given to the following:

(a) The finding of guilt, regardless of adjudication, or entry or plea of guilty or nolo contendere to charges under the following statutes, or similar statutes of other jurisdictions: s. 787.04, relating to removing minors from the state or concealing minors contrary to court order; s. 794.011, relating to sexual battery; s. 798.02, relating to lewd and lascivious behavior; chapter 800, relating to lewdness and indecent exposure; s. 826.04, relating to incest; or chapter 827, relating to the abuse of children.

(b) The designation by a court as a sexual predator as defined in s. 775.21 or a substantially similar designation under laws of another jurisdiction.

(c) A report of abuse, abandonment, or neglect under ss. 415.101-415.113 or this chapter and the outcome of the investigation concerning such report.

History.—s. 9, ch. 90-273; s. 72, ch. 91-45; s. 7, ch. 93-156; s. 6, ch. 97-95; s. 71, ch. 98-403; s. 33, ch. 99-193; s. 4, ch. 2007-109; s. 38, ch. 2016-24.

Note.—Former s. 39.4105.



39.510 - Appeal.

39.510 Appeal.—

(1) Any party to the proceeding who is affected by an order of the court, or the department may appeal to the appropriate district court of appeal within the time and in the manner prescribed by the Florida Rules of Appellate Procedure. Appointed counsel shall be compensated as provided in this chapter.

(2) When the notice of appeal is filed in the circuit court by a party other than the department, an attorney for the department shall represent the state and the court upon appeal and shall be notified of the appeal by the clerk.

(3) The taking of an appeal shall not operate as a supersedeas in any case unless pursuant to an order of the court, except that a permanent order of commitment to a licensed child-placing agency or the department for subsequent adoption shall be suspended while the appeal is pending, but the child shall continue in custody under the order until the appeal is decided.

(4) The case on appeal shall be docketed, and any papers filed in the appellate court shall be entitled, with the initials but not the name of the child and the court case number, and the papers shall remain sealed in the office of the clerk of the appellate court when not in use by the appellate court and shall not be open to public inspection. The decision of the appellate court shall be likewise entitled and shall refer to the child only by initials and court case number.

(5) The original order of the appellate court, with all papers filed in the case on appeal, shall remain in the office of the clerk of the appellate court, sealed and not open to inspection except by order of the appellate court. The clerk of the appellate court shall return to the circuit court all papers transmitted to the appellate court from the circuit court, together with a certified copy of the order of the appellate court.

History.—s. 20, ch. 78-414; s. 11, ch. 84-311; s. 9, ch. 90-306; s. 8, ch. 92-170; s. 72, ch. 98-403; s. 34, ch. 99-193.

Note.—Former s. 39.413.






Part VI - DISPOSITION; POSTDISPOSITION CHANGE OFCUSTODY (ss. 39.521-39.524)

39.521 - Disposition hearings; powers of disposition.

39.521 Disposition hearings; powers of disposition.—

(1) A disposition hearing shall be conducted by the court, if the court finds that the facts alleged in the petition for dependency were proven in the adjudicatory hearing, or if the parents or legal custodians have consented to the finding of dependency or admitted the allegations in the petition, have failed to appear for the arraignment hearing after proper notice, or have not been located despite a diligent search having been conducted.

(a) A written case plan and a predisposition study prepared by an authorized agent of the department must be filed with the court, served upon the parents of the child, provided to the representative of the guardian ad litem program, if the program has been appointed, and provided to all other parties not less than 72 hours before the disposition hearing. All such case plans must be approved by the court. If the court does not approve the case plan at the disposition hearing, the court must set a hearing within 30 days after the disposition hearing to review and approve the case plan. The court may grant an exception to the requirement for a predisposition study by separate order or within the judge’s order of disposition upon finding that all the family and child information required by subsection (2) is available in other documents filed with the court.

(b) When any child is adjudicated by a court to be dependent, the court having jurisdiction of the child has the power by order to:

1. Require the parent and, when appropriate, the legal custodian and the child to participate in treatment and services identified as necessary. The court may require the person who has custody or who is requesting custody of the child to submit to a mental health or substance abuse disorder assessment or evaluation. The order may be made only upon good cause shown and pursuant to notice and procedural requirements provided under the Florida Rules of Juvenile Procedure. The mental health assessment or evaluation must be administered by a qualified professional as defined in s. 39.01, and the substance abuse assessment or evaluation must be administered by a qualified professional as defined in s. 397.311. The court may also require such person to participate in and comply with treatment and services identified as necessary, including, when appropriate and available, participation in and compliance with a mental health court program established under 1chapter 394 or a treatment-based drug court program established under s. 397.334. In addition to supervision by the department, the court, including the mental health court program or the treatment-based drug court program, may oversee the progress and compliance with treatment by a person who has custody or is requesting custody of the child. The court may impose appropriate available sanctions for noncompliance upon a person who has custody or is requesting custody of the child or make a finding of noncompliance for consideration in determining whether an alternative placement of the child is in the child’s best interests. Any order entered under this subparagraph may be made only upon good cause shown. This subparagraph does not authorize placement of a child with a person seeking custody of the child, other than the child’s parent or legal custodian, who requires mental health or substance abuse disorder treatment.

2. Require, if the court deems necessary, the parties to participate in dependency mediation.

3. Require placement of the child either under the protective supervision of an authorized agent of the department in the home of one or both of the child’s parents or in the home of a relative of the child or another adult approved by the court, or in the custody of the department. Protective supervision continues until the court terminates it or until the child reaches the age of 18, whichever date is first. Protective supervision shall be terminated by the court whenever the court determines that permanency has been achieved for the child, whether with a parent, another relative, or a legal custodian, and that protective supervision is no longer needed. The termination of supervision may be with or without retaining jurisdiction, at the court’s discretion, and shall in either case be considered a permanency option for the child. The order terminating supervision by the department must set forth the powers of the custodian of the child and include the powers ordinarily granted to a guardian of the person of a minor unless otherwise specified. Upon the court’s termination of supervision by the department, further judicial reviews are not required if permanency has been established for the child.

(c) At the conclusion of the disposition hearing, the court shall schedule the initial judicial review hearing which must be held no later than 90 days after the date of the disposition hearing or after the date of the hearing at which the court approves the case plan, whichever occurs earlier, but in no event shall the review hearing be held later than 6 months after the date of the child’s removal from the home.

(d) The court shall, in its written order of disposition, include all of the following:

1. The placement or custody of the child.

2. Special conditions of placement and visitation.

3. Evaluation, counseling, treatment activities, and other actions to be taken by the parties, if ordered.

4. The persons or entities responsible for supervising or monitoring services to the child and parent.

5. Continuation or discharge of the guardian ad litem, as appropriate.

6. The date, time, and location of the next scheduled review hearing, which must occur within the earlier of:

a. Ninety days after the disposition hearing;

b. Ninety days after the court accepts the case plan;

c. Six months after the date of the last review hearing; or

d. Six months after the date of the child’s removal from his or her home, if no review hearing has been held since the child’s removal from the home.

7. If the child is in an out-of-home placement, child support to be paid by the parents, or the guardian of the child’s estate if possessed of assets which under law may be disbursed for the care, support, and maintenance of the child. The court may exercise jurisdiction over all child support matters, shall adjudicate the financial obligation, including health insurance, of the child’s parents or guardian, and shall enforce the financial obligation as provided in chapter 61. The state’s child support enforcement agency shall enforce child support orders under this section in the same manner as child support orders under chapter 61. Placement of the child shall not be contingent upon issuance of a support order.

8.a. If the court does not commit the child to the temporary legal custody of an adult relative, legal custodian, or other adult approved by the court, the disposition order shall include the reasons for such a decision and shall include a determination as to whether diligent efforts were made by the department to locate an adult relative, legal custodian, or other adult willing to care for the child in order to present that placement option to the court instead of placement with the department.

b. If no suitable relative is found and the child is placed with the department or a legal custodian or other adult approved by the court, both the department and the court shall consider transferring temporary legal custody to an adult relative approved by the court at a later date, but neither the department nor the court is obligated to so place the child if it is in the child’s best interest to remain in the current placement.

For the purposes of this section, “diligent efforts to locate an adult relative” means a search similar to the diligent search for a parent, but without the continuing obligation to search after an initial adequate search is completed.

9. Other requirements necessary to protect the health, safety, and well-being of the child, to preserve the stability of the child’s educational placement, and to promote family preservation or reunification whenever possible.

(e) If the court finds that the prevention or reunification efforts of the department will allow the child to remain safely at home or be safely returned to the home, the court shall allow the child to remain in or return to the home after making a specific finding of fact that the reasons for removal have been remedied to the extent that the child’s safety, well-being, and physical, mental, and emotional health will not be endangered.

(f) If the court places the child in an out-of-home placement, the disposition order must include a written determination that the child cannot safely remain at home with reunification or family preservation services and that removal of the child is necessary to protect the child. If the child is removed before the disposition hearing, the order must also include a written determination as to whether, after removal, the department made a reasonable effort to reunify the parent and child. Reasonable efforts to reunify are not required if the court finds that any of the acts listed in s. 39.806(1)(f)-(l) have occurred. The department has the burden of demonstrating that it made reasonable efforts.

1. For the purposes of this paragraph, the term “reasonable effort” means the exercise of reasonable diligence and care by the department to provide the services ordered by the court or delineated in the case plan.

2. In support of its determination as to whether reasonable efforts have been made, the court shall:

a. Enter written findings as to whether prevention or reunification efforts were indicated.

b. If prevention or reunification efforts were indicated, include a brief written description of what appropriate and available prevention and reunification efforts were made.

c. Indicate in writing why further efforts could or could not have prevented or shortened the separation of the parent and child.

3. A court may find that the department made a reasonable effort to prevent or eliminate the need for removal if:

a. The first contact of the department with the family occurs during an emergency;

b. The appraisal by the department of the home situation indicates a substantial and immediate danger to the child’s safety or physical, mental, or emotional health which cannot be mitigated by the provision of preventive services;

c. The child cannot safely remain at home, because there are no preventive services that can ensure the health and safety of the child or, even with appropriate and available services being provided, the health and safety of the child cannot be ensured; or

d. The parent is alleged to have committed any of the acts listed as grounds for expedited termination of parental rights under s. 39.806(1)(f)-(l).

4. A reasonable effort by the department for reunification has been made if the appraisal of the home situation by the department indicates that the severity of the conditions of dependency is such that reunification efforts are inappropriate. The department has the burden of demonstrating to the court that reunification efforts were inappropriate.

5. If the court finds that the prevention or reunification effort of the department would not have permitted the child to remain safely at home, the court may commit the child to the temporary legal custody of the department or take any other action authorized by this chapter.

(2) The predisposition study must provide the court with the following documented information:

(a) The capacity and disposition of the parents to provide the child with food, clothing, medical care, or other remedial care recognized and permitted under the laws of this state in lieu of medical care, and other material needs.

(b) The length of time the child has lived in a stable, satisfactory environment and the desirability of maintaining continuity.

(c) The mental and physical health of the parents.

(d) The home, school, and community record of the child.

(e) The reasonable preference of the child, if the court deems the child to be of sufficient intelligence, understanding, and experience to express a preference.

(f) Evidence of domestic violence or child abuse.

(g) An assessment defining the dangers and risks of returning the child home, including a description of the changes in and resolutions to the initial risks.

(h) A description of what risks are still present and what resources are available and will be provided for the protection and safety of the child.

(i) A description of the benefits of returning the child home.

(j) A description of all unresolved issues.

(k) A Florida Abuse Hotline Information System (FAHIS) history and criminal records check for all caregivers, family members, and individuals residing within the household from which the child was removed.

(l) The complete report and recommendation of the child protection team of the Department of Health or, if no report exists, a statement reflecting that no report has been made.

(m) All opinions or recommendations from other professionals or agencies that provide evaluative, social, reunification, or other services to the parent and child.

(n) A listing of appropriate and available prevention and reunification services for the parent and child to prevent the removal of the child from the home or to reunify the child with the parent after removal, including the availability of family preservation services and an explanation of the following:

1. If the services were or were not provided.

2. If the services were provided, the outcome of the services.

3. If the services were not provided, why they were not provided.

4. If the services are currently being provided and if they need to be continued.

(o) A listing of other prevention and reunification services that were available but determined to be inappropriate and why.

(p) Whether dependency mediation was provided.

(q) If the child has been removed from the home and there is a parent who may be considered for custody pursuant to this section, a recommendation as to whether placement of the child with that parent would be detrimental to the child.

(r) If the child has been removed from the home and will be remaining with a relative, parent, or other adult approved by the court, a home study report concerning the proposed placement shall be included in the predisposition report. Before recommending to the court any out-of-home placement for a child other than placement in a licensed shelter or foster home, the department shall conduct a study of the home of the proposed legal custodians, which must include, at a minimum:

1. An interview with the proposed legal custodians to assess their ongoing commitment and ability to care for the child.

2. Records checks through the State Automated Child Welfare Information System (SACWIS), and local and statewide criminal and juvenile records checks through the Department of Law Enforcement, on all household members 12 years of age or older. In addition, the fingerprints of any household members who are 18 years of age or older may be submitted to the Department of Law Enforcement for processing and forwarding to the Federal Bureau of Investigation for state and national criminal history information. The department has the discretion to request State Automated Child Welfare Information System (SACWIS) and local, statewide, and national criminal history checks and fingerprinting of any other visitor to the home who is made known to the department. Out-of-state criminal records checks must be initiated for any individual who has resided in a state other than Florida if that state’s laws allow the release of these records. The out-of-state criminal records must be filed with the court within 5 days after receipt by the department or its agent.

3. An assessment of the physical environment of the home.

4. A determination of the financial security of the proposed legal custodians.

5. A determination of suitable child care arrangements if the proposed legal custodians are employed outside of the home.

6. Documentation of counseling and information provided to the proposed legal custodians regarding the dependency process and possible outcomes.

7. Documentation that information regarding support services available in the community has been provided to the proposed legal custodians.

The department may not place the child or continue the placement of the child in a home under shelter or postdisposition placement if the results of the home study are unfavorable, unless the court finds that this placement is in the child’s best interest.

(s) If the child has been removed from the home, a determination of the amount of child support each parent will be required to pay pursuant to s. 61.30.

(t) If placement of the child with anyone other than the child’s parent is being considered, the predisposition study shall include the designation of a specific length of time as to when custody by the parent will be reconsidered.

Any other relevant and material evidence, including other written or oral reports, may be received by the court in its effort to determine the action to be taken with regard to the child and may be relied upon to the extent of its probative value, even though not competent in an adjudicatory hearing. Except as otherwise specifically provided, nothing in this section prohibits the publication of proceedings in a hearing.

(3) When any child is adjudicated by a court to be dependent, the court shall determine the appropriate placement for the child as follows:

(a) If the court determines that the child can safely remain in the home with the parent with whom the child was residing at the time the events or conditions arose that brought the child within the jurisdiction of the court and that remaining in this home is in the best interest of the child, then the court shall order conditions under which the child may remain or return to the home and that this placement be under the protective supervision of the department for not less than 6 months.

(b) If there is a parent with whom the child was not residing at the time the events or conditions arose that brought the child within the jurisdiction of the court who desires to assume custody of the child, the court shall place the child with that parent upon completion of a home study, unless the court finds that such placement would endanger the safety, well-being, or physical, mental, or emotional health of the child. Any party with knowledge of the facts may present to the court evidence regarding whether the placement will endanger the safety, well-being, or physical, mental, or emotional health of the child. If the court places the child with such parent, it may do either of the following:

1. Order that the parent assume sole custodial responsibilities for the child. The court may also provide for reasonable visitation by the noncustodial parent. The court may then terminate its jurisdiction over the child.

2. Order that the parent assume custody subject to the jurisdiction of the circuit court hearing dependency matters. The court may order that reunification services be provided to the parent from whom the child has been removed, that services be provided solely to the parent who is assuming physical custody in order to allow that parent to retain later custody without court jurisdiction, or that services be provided to both parents, in which case the court shall determine at every review hearing which parent, if either, shall have custody of the child. The standard for changing custody of the child from one parent to another or to a relative or another adult approved by the court shall be the best interest of the child.

(c) If no fit parent is willing or available to assume care and custody of the child, place the child in the temporary legal custody of an adult relative, the adoptive parent of the child’s sibling, or another adult approved by the court who is willing to care for the child, under the protective supervision of the department. The department must supervise this placement until the child reaches permanency status in this home, and in no case for a period of less than 6 months. Permanency in a relative placement shall be by adoption, long-term custody, or guardianship.

(d) If the child cannot be safely placed in a nonlicensed placement, the court shall commit the child to the temporary legal custody of the department. Such commitment invests in the department all rights and responsibilities of a legal custodian. The department shall not return any child to the physical care and custody of the person from whom the child was removed, except for court-approved visitation periods, without the approval of the court. Any order for visitation or other contact must conform to the provisions of s. 39.0139. The term of such commitment continues until terminated by the court or until the child reaches the age of 18. After the child is committed to the temporary legal custody of the department, all further proceedings under this section are governed by this chapter.

Protective supervision continues until the court terminates it or until the child reaches the age of 18, whichever date is first. Protective supervision shall be terminated by the court whenever the court determines that permanency has been achieved for the child, whether with a parent, another relative, or a legal custodian, and that protective supervision is no longer needed. The termination of supervision may be with or without retaining jurisdiction, at the court’s discretion, and shall in either case be considered a permanency option for the child. The order terminating supervision by the department shall set forth the powers of the custodian of the child and shall include the powers ordinarily granted to a guardian of the person of a minor unless otherwise specified. Upon the court’s termination of supervision by the department, no further judicial reviews are required, so long as permanency has been established for the child.

(4) An agency granted legal custody shall have the right to determine where and with whom the child shall live, but an individual granted legal custody shall exercise all rights and duties personally unless otherwise ordered by the court.

(5) In carrying out the provisions of this chapter, the court may order the parents and legal custodians of a child who is found to be dependent to participate in family counseling and other professional counseling activities deemed necessary for the rehabilitation of the parent or child.

(6) With respect to a child who is the subject in proceedings under this chapter, the court may issue to the department an order to show cause why it should not return the child to the custody of the parents upon expiration of the case plan, or sooner if the parents have substantially complied with the case plan.

(7) The court may enter an order ending its jurisdiction over a child when a child has been returned to the parents, provided the court shall not terminate its jurisdiction or the department’s supervision over the child until 6 months after the child’s return. The court shall determine whether its jurisdiction should be continued or terminated in such a case based on a report of the department or agency or the child’s guardian ad litem, and any other relevant factors; if its jurisdiction is to be terminated, the court shall enter an order to that effect.

History.—s. 20, ch. 78-414; s. 14, ch. 79-164; s. 2, ch. 80-102; s. 15, ch. 80-290; s. 11, ch. 83-217; ss. 9, 10, ch. 84-311; s. 6, ch. 85-80; s. 83, ch. 86-220; s. 8, ch. 87-289; s. 13, ch. 87-397; s. 30, ch. 88-337; s. 1, ch. 90-182; s. 2, ch. 90-211; ss. 7, 8, ch. 90-306; s. 71, ch. 91-45; s. 2, ch. 91-183; s. 5, ch. 92-158; s. 7, ch. 92-170; ss. 12, 13, ch. 94-164; s. 62, ch. 95-228; s. 4, ch. 97-96; s. 8, ch. 97-101; s. 9, ch. 97-276; s. 6, ch. 98-137; s. 11, ch. 98-280; s. 69, ch. 98-403; s. 31, ch. 99-193; s. 23, ch. 2000-139; s. 3, ch. 2001-68; s. 1, ch. 2002-219; s. 5, ch. 2005-239; s. 13, ch. 2006-86; s. 5, ch. 2006-97; s. 5, ch. 2007-109; s. 13, ch. 2008-245; s. 10, ch. 2012-178; s. 3, ch. 2016-127; s. 84, ch. 2016-241.

1Note.—As amended by s. 84, ch. 2016-241. The amendment by s. 3, ch. 2016-127, uses the reference “s. 394.47892” instead of the reference “chapter 394.”

Note.—Former ss. 39.408(3), (4), 39.41; s. 39.508.



39.522 - Postdisposition change of custody.

39.522 Postdisposition change of custody.—The court may change the temporary legal custody or the conditions of protective supervision at a postdisposition hearing, without the necessity of another adjudicatory hearing.

(1) A child who has been placed in the child’s own home under the protective supervision of an authorized agent of the department, in the home of a relative, in the home of a legal custodian, or in some other place may be brought before the court by the department or by any other interested person, upon the filing of a petition alleging a need for a change in the conditions of protective supervision or the placement. If the parents or other legal custodians deny the need for a change, the court shall hear all parties in person or by counsel, or both. Upon the admission of a need for a change or after such hearing, the court shall enter an order changing the placement, modifying the conditions of protective supervision, or continuing the conditions of protective supervision as ordered. The standard for changing custody of the child shall be the best interest of the child. When applying this standard, the court shall consider the continuity of the child’s placement in the same out-of-home residence as a factor when determining the best interests of the child. If the child is not placed in foster care, then the new placement for the child must meet the home study criteria and court approval pursuant to this chapter.

(2) In cases where the issue before the court is whether a child should be reunited with a parent, the court shall determine whether the parent has substantially complied with the terms of the case plan to the extent that the safety, well-being, and physical, mental, and emotional health of the child is not endangered by the return of the child to the home.

(3) In cases where the issue before the court is whether a child who is placed in the custody of a parent should be reunited with the other parent upon a finding of substantial compliance with the terms of the case plan, the standard shall be that the safety, well-being, and physical, mental, and emotional health of the child would not be endangered by reunification and that reunification would be in the best interest of the child.

History.—s. 25, ch. 2000-139; s. 14, ch. 2006-86; s. 3, ch. 2013-21.



39.523 - Placement in residential group care.

39.523 Placement in residential group care.—

(1) Except as provided in s. 39.407, any dependent child 11 years of age or older who has been in licensed family foster care for 6 months or longer and who is then moved more than once and who is a child with extraordinary needs as defined in s. 409.1676 must be assessed for placement in licensed residential group care. The assessment procedures shall be conducted by the department or its agent and shall incorporate and address current and historical information from any psychological testing or evaluation that has occurred; current and historical information from the guardian ad litem, if one has been assigned; current and historical information from any current therapist, teacher, or other professional who has knowledge of the child and has worked with the child; information regarding the placement of any siblings of the child and the impact of the child’s placement in residential group care on the child’s siblings; the circumstances necessitating the moves of the child while in family foster care and the recommendations of the former foster families, if available; the status of the child’s case plan and a determination as to the impact of placing the child in residential group care on the goals of the case plan; the age, maturity, and desires of the child concerning placement; the availability of any less restrictive, more family-like setting for the child in which the foster parents have the necessary training and skills for providing a suitable placement for the child; and any other information concerning the availability of suitable residential group care. If such placement is determined to be appropriate as a result of this procedure, the child must be placed in residential group care, if available.

(2) The results of the assessment described in subsection (1) and the actions taken as a result of the assessment must be included in the next judicial review of the child. At each subsequent judicial review, the court must be advised in writing of the status of the child’s placement, with special reference regarding the stability of the placement and the permanency planning for the child.

(3) Any residential group care facility that receives children under the provisions of this subsection shall establish special permanency teams dedicated to overcoming the special permanency challenges presented by this population of children. Each facility shall report to the department its success in achieving permanency for children placed by the department in its care at intervals that allow the current information to be provided to the court at each judicial review for the child.

(4) This section does not prohibit the department from assessing and placing children who do not meet the criteria in subsection (1) in residential group care if such placement is the most appropriate placement for such children.

(5)(a) By December 1 of each year, the department shall report to the Legislature on the placement of children in licensed residential group care during the year, including the criteria used to determine the placement of children, the number of children who were evaluated for placement, the number of children who were placed based upon the evaluation, and the number of children who were not placed. The department shall maintain data specifying the number of children who were referred to licensed residential child care for whom placement was unavailable and the counties in which such placement was unavailable. The department shall include this data in its report to the Legislature due on December 1, so that the Legislature may consider this information in developing the General Appropriations Act.

(b) As part of the report required in paragraph (a), the department shall also provide a detailed account of the expenditures incurred for “Special Categories: Grants and Aids—Specialized Residential Group Care Services” for the fiscal year immediately preceding the date of the report. This section of the report must include whatever supporting data is necessary to demonstrate full compliance with paragraph (6)(c). The document must present the information by district and must specify, at a minimum, the number of additional beds, the average rate per bed, the number of additional persons served, and a description of the enhanced and expanded services provided.

(6)(a) The provisions of this section shall be implemented to the extent of available appropriations contained in the annual General Appropriations Act for such purpose.

(b) Each year, funds included in the General Appropriations Act for Enhanced Residential Group Care as provided for in s. 409.1676 shall be appropriated in a separately identified special category that is designated in the act as “Special Categories: Grants and Aids—Specialized Residential Group Care Services.”

(c) Each fiscal year, all funding increases for Enhanced Residential Group Care as provided in s. 409.1676 which are included in the General Appropriations Act shall be appropriated in a lump-sum category as defined in s. 216.011(1)(aa). In accordance with s. 216.181(6)(a), the Executive Office of the Governor shall require the department to submit a spending plan that identifies the residential group care bed capacity shortage throughout the state and proposes a distribution formula by district which addresses the reported deficiencies. The spending plan must have as its first priority the reduction or elimination of any bed shortage identified and must also provide for program enhancements to ensure that residential group care programs meet a minimum level of expected performance and provide for expansion of the comprehensive residential group care services described in s. 409.1676. Annual appropriation increases appropriated in the lump-sum appropriation must be used in accordance with the provisions of the spending plan.

(d) Funds from “Special Categories: Grants and Aids—Specialized Residential Group Care Services” may be used as one-time startup funding for residential group care purposes that include, but are not limited to, remodeling or renovation of existing facilities, construction costs, leasing costs, purchase of equipment and furniture, site development, and other necessary and reasonable costs associated with the startup of facilities or programs upon the recommendation of the lead community-based provider if one exists and upon specific approval of the terms and conditions by the secretary of the department.

History.—s. 2, ch. 2002-219.



39.524 - Safe-harbor placement.

39.524 Safe-harbor placement.—

(1) Except as provided in s. 39.407 or s. 985.801, a dependent child 6 years of age or older who has been found to be a victim of sexual exploitation as defined in s. 39.01(70)(g) must be assessed for placement in a safe house or safe foster home as provided in s. 409.1678 using the initial screening and assessment instruments provided in s. 409.1754(1). If such placement is determined to be appropriate for the child as a result of this assessment, the child may be placed in a safe house or safe foster home, if one is available. However, the child may be placed in another setting, if the other setting is more appropriate to the child’s needs or if a safe house or safe foster home is unavailable, as long as the child’s behaviors are managed so as not to endanger other children served in that setting.

(2) The results of the assessment described in s. 409.1754(1) and the actions taken as a result of the assessment must be included in the next judicial review of the child. At each subsequent judicial review, the court must be advised in writing of the status of the child’s placement, with special reference regarding the stability of the placement and the permanency planning for the child.

(3)(a) By December 1 of each year, the department shall report to the Legislature on the placement of children in safe houses and safe foster homes during the year, including the criteria used to determine the placement of children, the number of children who were evaluated for placement, the number of children who were placed based upon the evaluation, and the number of children who were not placed.

(b) The department shall maintain data specifying the number of children who were referred to a safe house or safe foster home for whom placement was unavailable and the counties in which such placement was unavailable. The department shall include this data in its report under this subsection so that the Legislature may consider this information in developing the General Appropriations Act.

History.—s. 5, ch. 2012-105; s. 3, ch. 2014-161; s. 52, ch. 2014-224; s. 7, ch. 2015-2; s. 63, ch. 2016-241.






Part VII - CASE PLANS (ss. 39.6011-39.604)

39.6011 - Case plan development.

39.6011 Case plan development.—

(1) The department shall prepare a draft of the case plan for each child receiving services under this chapter. A parent of a child may not be threatened or coerced with the loss of custody or parental rights for failing to admit in the case plan of abusing, neglecting, or abandoning a child. Participating in the development of a case plan is not an admission to any allegation of abuse, abandonment, or neglect, and it is not a consent to a finding of dependency or termination of parental rights. The case plan shall be developed subject to the following requirements:

(a) The case plan must be developed in a face-to-face conference with the parent of the child, any court-appointed guardian ad litem, and, if appropriate, the child and the temporary custodian of the child.

(b) The parent may receive assistance from any person or social service agency in preparing the case plan. The social service agency, the department, and the court, when applicable, shall inform the parent of the right to receive such assistance, including the right to assistance of counsel.

(c) If a parent is unwilling or unable to participate in developing a case plan, the department shall document that unwillingness or inability to participate. The documentation must be provided in writing to the parent when available for the court record, and the department shall prepare a case plan conforming as nearly as possible with the requirements set forth in this section. The unwillingness or inability of the parent to participate in developing a case plan does not preclude the filing of a petition for dependency or for termination of parental rights. The parent, if available, must be provided a copy of the case plan and be advised that he or she may, at any time before the filing of a petition for termination of parental rights, enter into a case plan and that he or she may request judicial review of any provision of the case plan with which he or she disagrees at any court hearing set for the child.

(2) The case plan must be written simply and clearly in English and, if English is not the principal language of the child’s parent, to the extent possible in the parent’s principal language. Each case plan must contain:

(a) A description of the identified problem being addressed, including the parent’s behavior or acts resulting in risk to the child and the reason for the intervention by the department.

(b) The permanency goal.

(c) If concurrent planning is being used, a description of the permanency goal of reunification with the parent or legal custodian in addition to a description of one of the remaining permanency goals described in s. 39.01.

1. If a child has not been removed from a parent, but is found to be dependent, even if adjudication of dependency is withheld, the court may leave the child in the current placement with maintaining and strengthening the placement as a permanency option.

2. If a child has been removed from a parent and is placed with a parent from whom the child was not removed, the court may leave the child in the placement with the parent from whom the child was not removed with maintaining and strengthening the placement as a permanency option.

3. If a child has been removed from a parent and is subsequently reunified with that parent, the court may leave the child with that parent with maintaining and strengthening the placement as a permanency option.

(d) The date the compliance period expires. The case plan must be limited to as short a period as possible for accomplishing its provisions. The plan’s compliance period expires no later than 12 months after the date the child was initially removed from the home, the child was adjudicated dependent, or the date the case plan was accepted by the court, whichever occurs first.

(e) A written notice to the parent that failure of the parent to substantially comply with the case plan may result in the termination of parental rights, and that a material breach of the case plan may result in the filing of a petition for termination of parental rights sooner than the compliance period set forth in the case plan.

(3) The case plan must be signed by all parties, except that the signature of a child may be waived if the child is not of an age or capacity to participate in the case-planning process. Signing the case plan constitutes an acknowledgment that the case plan has been developed by the parties and that they are in agreement as to the terms and conditions contained in the case plan. The refusal of a parent to sign the case plan does not prevent the court from accepting the case plan if the case plan is otherwise acceptable to the court. Signing the case plan does not constitute an admission to any allegation of abuse, abandonment, or neglect and does not constitute consent to a finding of dependency or termination of parental rights. Before signing the case plan, the department shall explain the provisions of the plan to all persons involved in its implementation, including, when appropriate, the child.

(4) The case plan must describe:

(a) The role of the foster parents or legal custodians when developing the services that are to be provided to the child, foster parents, or legal custodians;

(b) The responsibility of the case manager to forward a relative’s request to receive notification of all proceedings and hearings submitted pursuant to s. 39.301(14)(b) to the attorney for the department;

(c) The minimum number of face-to-face meetings to be held each month between the parents and the department’s family services counselors to review the progress of the plan, to eliminate barriers to progress, and to resolve conflicts or disagreements; and

(d) The parent’s responsibility for financial support of the child, including, but not limited to, health insurance and child support. The case plan must list the costs associated with any services or treatment that the parent and child are expected to receive which are the financial responsibility of the parent. The determination of child support and other financial support shall be made independently of any determination of indigency under s. 39.013.

(5) When the permanency goal for a child is adoption, the case plan must include documentation of the steps the agency is taking to find an adoptive family or other permanent living arrangement for the child. At a minimum, the documentation shall include recruitment efforts that are specific to the child, such as the use of state, regional, and national adoption exchanges, including electronic exchange systems.

(6) After the case plan has been developed, the department shall adhere to the following procedural requirements:

(a) If the parent’s substantial compliance with the case plan requires the department to provide services to the parents or the child and the parents agree to begin compliance with the case plan before the case plan’s acceptance by the court, the department shall make the appropriate referrals for services that will allow the parents to begin the agreed-upon tasks and services immediately.

(b) After the case plan has been agreed upon and signed by the parties, a copy of the plan must be given immediately to the parties, including the child if appropriate, and to other persons as directed by the court.

1. A case plan must be prepared, but need not be submitted to the court, for a child who will be in care no longer than 30 days unless that child is placed in out-of-home care a second time within a 12-month period.

2. In each case in which a child has been placed in out-of-home care, a case plan must be prepared within 60 days after the department removes the child from the home and shall be submitted to the court before the disposition hearing for the court to review and approve.

3. After jurisdiction attaches, all case plans must be filed with the court, and a copy provided to all the parties whose whereabouts are known, not less than 3 business days before the disposition hearing. The department shall file with the court, and provide copies to the parties, all case plans prepared before jurisdiction of the court attached.

(7) The case plan must be filed with the court and copies provided to all parties, including the child if appropriate, not less than 3 business days before the disposition hearing.

(8) The case plan must describe a process for making available to all physical custodians and family services counselors the information required by s. 39.6012(2) and for ensuring that this information follows the child until permanency has been achieved.

History.—s. 15, ch. 2006-86; s. 27, ch. 2008-245; s. 11, ch. 2009-43; s. 11, ch. 2012-178.



39.6012 - Case plan tasks; services.

39.6012 Case plan tasks; services.—

(1) The services to be provided to the parent and the tasks that must be completed are subject to the following:

(a) The services described in the case plan must be designed to improve the conditions in the home and aid in maintaining the child in the home, facilitate the child’s safe return to the home, ensure proper care of the child, or facilitate the child’s permanent placement. The services offered must be the least intrusive possible into the life of the parent and child, must focus on clearly defined objectives, and must provide the most efficient path to quick reunification or permanent placement given the circumstances of the case and the child’s need for safe and proper care.

(b) The case plan must describe each of the tasks with which the parent must comply and the services to be provided to the parent, specifically addressing the identified problem, including:

1. The type of services or treatment.

2. The date the department will provide each service or referral for the service if the service is being provided by the department or its agent.

3. The date by which the parent must complete each task.

4. The frequency of services or treatment provided. The frequency of the delivery of services or treatment provided shall be determined by the professionals providing the services or treatment on a case-by-case basis and adjusted according to their best professional judgment.

5. The location of the delivery of the services.

6. The staff of the department or service provider accountable for the services or treatment.

7. A description of the measurable objectives, including the timeframes specified for achieving the objectives of the case plan and addressing the identified problem.

(2) The case plan must include all available information that is relevant to the child’s care including, at a minimum:

(a) A description of the identified needs of the child while in care.

(b) A description of the plan for ensuring that the child receives safe and proper care and that services are provided to the child in order to address the child’s needs. To the extent available and accessible, the following health, mental health, and education information and records of the child must be attached to the case plan and updated throughout the judicial review process:

1. The names and addresses of the child’s health, mental health, and educational providers;

2. The child’s grade level performance;

3. The child’s school record;

4. Assurances that the child’s placement takes into account proximity to the school in which the child is enrolled at the time of placement;

5. A record of the child’s immunizations;

6. The child’s known medical history, including any known problems;

7. The child’s medications, if any; and

8. Any other relevant health, mental health, and education information concerning the child.

(3) In addition to any other requirement, if the child is in an out-of-home placement, the case plan must include:

(a) A description of the type of placement in which the child is to be living.

(b) A description of the parent’s visitation rights and obligations and the plan for sibling visitation if the child has siblings and is separated from them.

(c) When appropriate, for a child who is 13 years of age or older, a written description of the programs and services that will help the child prepare for the transition from foster care to independent living.

(d) A discussion of the safety and the appropriateness of the child’s placement, which placement is intended to be safe, and the least restrictive and the most family-like setting available consistent with the best interest and special needs of the child and in as close proximity as possible to the child’s home.

History.—s. 16, ch. 2006-86.



39.6013 - Case plan amendments.

39.6013 Case plan amendments.—

(1) After the case plan has been developed under s. 39.6011, the tasks and services agreed upon in the plan may not be changed or altered in any way except as provided in this section.

(2) The case plan may be amended at any time in order to change the goal of the plan, employ the use of concurrent planning, add or remove tasks the parent must complete to substantially comply with the plan, provide appropriate services for the child, and update the child’s health, mental health, and education records required by s. 39.6012.

(3) The case plan may be amended upon approval of the court if all parties are in agreement regarding the amendments to the plan and the amended plan is signed by all parties and submitted to the court with a memorandum of explanation.

(4) The case plan may be amended by the court or upon motion of any party at any hearing to change the goal of the plan, employ the use of concurrent planning, or add or remove tasks the parent must complete in order to substantially comply with the plan if there is a preponderance of evidence demonstrating the need for the amendment. The need to amend the case plan may be based on information discovered or circumstances arising after the approval of the case plan for:

(a) A previously unaddressed condition that, without services, may prevent the child from safely returning to the home or may prevent the child from safely remaining in the home;

(b) The child’s need for permanency, taking into consideration the child’s age and developmental needs;

(c) The failure of a party to substantially comply with a task in the original case plan, including the ineffectiveness of a previously offered service; or

(d) An error or oversight in the case plan.

(5) The case plan may be amended by the court or upon motion of any party at any hearing to provide appropriate services to the child if there is competent evidence demonstrating the need for the amendment. The reason for amending the case plan may be based on information discovered or circumstances arising after the approval of the case plan regarding the provision of safe and proper care to the child.

(6) The case plan is deemed amended as to the child’s health, mental health, and education records required by s. 39.6012 when the child’s updated health and education records are filed by the department under s. 39.701(2)(a).

(7) Amendments must include service interventions that are the least intrusive into the life of the parent and child, must focus on clearly defined objectives, and must provide the most efficient path to quick reunification or permanent placement given the circumstances of the case and the child’s need for safe and proper care. A copy of the amended plan must be immediately given to the persons identified in s. 39.6011(6)(b).

History.—s. 17, ch. 2006-86; s. 3, ch. 2007-5; s. 12, ch. 2009-43; s. 3, ch. 2013-178.



39.602 - Case planning when parents do not participate and the child is in out-of-home care.

39.602 Case planning when parents do not participate and the child is in out-of-home care.—

(1) In the event the parents will not or cannot participate in preparation of a case plan, the department shall submit a full explanation of the circumstances and state the nature of its efforts to secure such persons’ participation in the preparation of a case plan.

(2) In a case in which the physical, emotional, or mental condition or physical location of the parent is the basis for the parent’s nonparticipation, it is the burden of the department to provide substantial evidence to the court that such condition or location has rendered the parent unable or unwilling to participate in the preparation of a case plan, either pro se or through counsel. The supporting documentation must be submitted to the court at the time the plan is filed.

(3) The plan must include, but need not be limited to, the specific services to be provided by the department, the goals and plans for the child, and the time for accomplishing the provisions of the plan and for accomplishing permanence for the child.

(4)(a) At least 72 hours prior to the hearing in which the court will consider approval of the case plan, all parties must be provided with a copy of the plan developed by the department. If the location of one or both parents is unknown, this must be documented in writing and included in the plan submitted to the court. After the filing of the plan, if the location of an absent parent becomes known, that parent must be served with a copy of the plan.

(b) Before the filing of the plan, the department shall advise each parent, both orally and in writing, that the failure of the parents to substantially comply with a plan may result in the termination of parental rights, but only after notice and hearing as provided in this chapter. If, after the plan has been submitted to the court, an absent parent is located, the department shall advise the parent, both orally and in writing, that the failure of the parents to substantially comply with a plan may result in termination of parental rights, but only after notice and hearing as provided in this chapter. Proof of written notification must be filed with the court.

History.—s. 9, ch. 87-289; s. 32, ch. 88-337; s. 26, ch. 94-164; s. 17, ch. 95-228; s. 12, ch. 98-280; s. 75, ch. 98-403; s. 36, ch. 99-193.

Note.—Former s. 39.452(1)-(4).



39.603 - Court approvals of case planning.

39.603 Court approvals of case planning.—

(1) All case plans and amendments to case plans must be approved by the court. At the hearing on the case plan, which shall occur in conjunction with the disposition hearing unless otherwise directed by the court, the court shall determine:

(a) All parties who were notified and are in attendance at the hearing, either in person or through a legal representative. The court may appoint a guardian ad litem under Rule 1.210, Florida Rules of Civil Procedure, to represent the interests of any parent, if the location of the parent is known but the parent is not present at the hearing and the development of the plan is based upon the physical, emotional, or mental condition or physical location of the parent.

(b) If the plan is consistent with previous orders of the court placing the child in care.

(c) If the plan is consistent with the requirements for the content of a plan as specified in this chapter.

(d) In involuntary placements, whether each parent was notified of the right to counsel at each stage of the dependency proceedings, in accordance with the Florida Rules of Juvenile Procedure.

(e) Whether each parent whose location was known was notified of the right to participate in the preparation of a case plan and of the right to receive assistance from any other person in the preparation of the case plan.

(f) Whether the plan is meaningful and designed to address facts and circumstances upon which the court based the finding of dependency in involuntary placements or the plan is meaningful and designed to address facts and circumstances upon which the child was placed in out-of-home care voluntarily.

(2) When the court determines that any of the elements considered at the hearing related to the plan have not been met, the court shall require the parties to make necessary amendments to the plan under s. 39.6013. The amended plan must be submitted to the court for review and approval within 30 days after the hearing. A copy of the amended plan must also be provided to each party, if the location of the party is known, at least 3 business days before filing with the court.

(3) A parent who has not participated in the development of a case plan must be served with a copy of the plan developed by the department, if the parent can be located, at least 72 hours prior to the court hearing. Any parent is entitled to, and may seek, a court review of the plan prior to the initial judicial review and must be informed of this right by the department at the time the department serves the parent with a copy of the plan. If the location of an absent parent becomes known to the department, the department shall inform the parent of the right to a court review at the time the department serves the parent with a copy of the case plan.

History.—s. 9, ch. 87-289; s. 32, ch. 88-337; s. 26, ch. 94-164; s. 17, ch. 95-228; s. 76, ch. 98-403; s. 37, ch. 99-193; s. 27, ch. 2000-139; s. 18, ch. 2006-86.

Note.—Former s. 39.452(5).



39.6035 - Transition plan.

39.6035 Transition plan.—

(1) During the 180-day period after a child reaches 17 years of age, the department and the community-based care provider, in collaboration with the caregiver and any other individual whom the child would like to include, shall assist the child in developing a transition plan. The required transition plan is in addition to standard case management requirements. The transition plan must address specific options for the child to use in obtaining services, including housing, health insurance, education, and workforce support and employment services. The plan must also consider establishing and maintaining naturally occurring mentoring relationships and other personal support services. The transition plan may be as detailed as the child chooses. In developing the transition plan, the department and the community-based provider shall:

(a) Provide the child with the documentation required pursuant to s. 39.701(3); and

(b) Coordinate the transition plan with the independent living provisions in the case plan and, for a child with disabilities, the Individuals with Disabilities Education Act transition plan.

(2) The department and the child shall schedule a time, date, and place for a meeting to assist the child in drafting the transition plan. The time, date, and place must be convenient for the child and any individual whom the child would like to include. This meeting shall be conducted in the child’s primary language.

(3) The transition plan shall be reviewed periodically with the child, the department, and other individuals of the child’s choice and updated when necessary before each judicial review so long as the child or young adult remains in care.

(4) If a child is planning to leave care upon reaching 18 years of age, the transition plan must be approved by the court before the child leaves care and the court terminates jurisdiction.

History.—s. 4, ch. 2013-178.



39.604 - Rilya Wilson Act; short title; legislative intent; requirements; attendance and reporting responsibilities.

39.604 Rilya Wilson Act; short title; legislative intent; requirements; attendance and reporting responsibilities.—

(1) SHORT TITLE.—This section may be cited as the “Rilya Wilson Act.”

(2) LEGISLATIVE INTENT.—The Legislature recognizes that children who are in the care of the state due to abuse, neglect, or abandonment are at increased risk of poor school performance and other behavioral and social problems. It is the intent of the Legislature that children who are currently in the care of the state be provided with an age-appropriate education program to help ameliorate the negative consequences of abuse, neglect, or abandonment.

(3) REQUIREMENTS.—A child from birth to the age of school entry, under court-ordered protective supervision or in the custody of the Family Safety Program Office of the Department of Children and Families or a community-based lead agency, and enrolled in a licensed early education or child care program must attend the program 5 days a week. Notwithstanding s. 39.202, the Department of Children and Families must notify operators of the licensed early education or child care program, subject to the reporting requirements of this act, of the enrollment of any child from birth to the age of school entry, under court-ordered protective supervision or in the custody of the Family Safety Program Office of the Department of Children and Families or a community-based lead agency. When a child is enrolled in an early education or child care program regulated by the department, the child’s attendance in the program must be a required action in the safety plan or the case plan developed for the child pursuant to this chapter. An exemption to participating in the licensed early education or child care program 5 days a week may be granted by the court.

(4) ATTENDANCE AND REPORTING REQUIREMENTS.—

(a) A child enrolled in a licensed early education or child care program who meets the requirements of subsection (3) may not be withdrawn from the program without the prior written approval of the Family Safety Program Office of the Department of Children and Families or the community-based lead agency.

(b)1. If a child covered by this section is absent from the program on a day when he or she is supposed to be present, the person with whom the child resides must report the absence to the program by the end of the business day. If the person with whom the child resides, whether the parent or caregiver, fails to timely report the absence, the absence is considered to be unexcused. The program shall report any unexcused absence or seven consecutive excused absences of a child who is enrolled in the program and covered by this act to the local designated staff of the Family Safety Program Office of the Department of Children and Families or the community-based lead agency by the end of the business day following the unexcused absence or seventh consecutive excused absence.

2. The department or community-based lead agency shall conduct a site visit to the residence of the child upon receiving a report of two consecutive unexcused absences or seven consecutive excused absences.

3. If the site visit results in a determination that the child is missing, the department or community-based lead agency shall report the child as missing to a law enforcement agency and proceed with the necessary actions to locate the child pursuant to procedures for locating missing children.

4. If the site visit results in a determination that the child is not missing, the parent or caregiver shall be notified that failure to ensure that the child attends the licensed early education or child care program is a violation of the safety plan or the case plan. If more than two site visits are conducted pursuant to this subsection, staff shall initiate action to notify the court of the parent or caregiver’s noncompliance with the case plan.

History.—s. 1, ch. 2003-292; s. 21, ch. 2014-19; s. 16, ch. 2014-224.






Part VIII - PERMANENCY (ss. 39.621-39.6251)

39.621 - Permanency determination by the court.

39.621 Permanency determination by the court.—

(1) Time is of the essence for permanency of children in the dependency system. A permanency hearing must be held no later than 12 months after the date the child was removed from the home or within 30 days after a court determines that reasonable efforts to return a child to either parent are not required, whichever occurs first. The purpose of the permanency hearing is to determine when the child will achieve the permanency goal or whether modifying the current goal is in the best interest of the child. A permanency hearing must be held at least every 12 months for any child who continues to be supervised by the department or awaits adoption.

(2) The permanency goals available under this chapter, listed in order of preference, are:

(a) Reunification;

(b) Adoption, if a petition for termination of parental rights has been or will be filed;

(c) Permanent guardianship of a dependent child under s. 39.6221;

(d) Permanent placement with a fit and willing relative under s. 39.6231; or

(e) Placement in another planned permanent living arrangement under s. 39.6241.

(3)(a) At least 3 business days before the permanency hearing, the department shall file its judicial review social services report with the court and serve copies of the report on all parties. The report must include a recommended permanency goal for the child, suggest changes to the case plan, if needed, and describe why the recommended goal is in the best interest of the child.

(b) Before the permanency hearing, the department shall advise the child and the individuals with whom the child will be placed about the availability of more permanent and legally secure placements and what type of financial assistance is associated with each placement.

(4) At the permanency hearing, the court shall determine:

(a) Whether the current permanency goal for the child is appropriate or should be changed;

(b) When the child will achieve one of the permanency goals; and

(c) Whether the department has made reasonable efforts to finalize the permanency plan currently in effect.

(5) The best interest of the child is the primary consideration in determining the permanency goal for the child. The court must also consider:

(a) The reasonable preference of the child if the court has found the child to be of sufficient intelligence, understanding, and experience to express a preference; and

(b) Any recommendation of the guardian ad litem.

(6) If a child will not be reunited with a parent, adoption, under chapter 63, is the primary permanency option. If the child is placed with a relative or with a relative of the child’s half-brother or half-sister as a permanency option, the court may recognize the permanency of this placement without requiring the relative to adopt the child. If the court approves a permanency goal of permanent guardianship of a dependent child, placement with a fit and willing relative, or another planned permanent living arrangement, the court shall make findings as to why this permanent placement is established without adoption of the child to follow. If the court approves a permanency goal of another planned permanent living arrangement, the court shall document the compelling reasons for choosing this goal.

(7) The findings of the court regarding reasonable efforts to finalize the permanency plan must be explicitly documented, made on a case-by-case basis, and stated in the court order.

(8) The case plan must list the tasks necessary to finalize the permanency placement and shall be updated at the permanency hearing if necessary. If a concurrent case plan is in place, the court may choose between the permanency goal options presented and shall approve the goal that is in the child’s best interest.

(9) The permanency placement is intended to continue until the child reaches the age of majority and may not be disturbed absent a finding by the court that the circumstances of the permanency placement are no longer in the best interest of the child. If a parent who has not had his or her parental rights terminated makes a motion for reunification or increased contact with the child, the court shall hold a hearing to determine whether the dependency case should be reopened and whether there should be a modification of the order. At the hearing, the parent must demonstrate that the safety, well-being, and physical, mental, and emotional health of the child is not endangered by the modification.

(10) The court shall base its decision concerning any motion by a parent for reunification or increased contact with a child on the effect of the decision on the safety, well-being, and physical and emotional health of the child. Factors that must be considered and addressed in the findings of fact of the order on the motion must include:

(a) The compliance or noncompliance of the parent with the case plan;

(b) The circumstances which caused the child’s dependency and whether those circumstances have been resolved;

(c) The stability and longevity of the child’s placement;

(d) The preferences of the child, if the child is of sufficient age and understanding to express a preference;

(e) The recommendation of the current custodian; and

(f) The recommendation of the guardian ad litem, if one has been appointed.

(11) Placement of a child in a permanent guardianship, with a fit and willing relative, or in another planned permanent living arrangement does not terminate the parent-child relationship, including, but not limited to:

(a) The right of the child to inherit from his or her parents;

(b) The parents’ right to consent to the child’s adoption; or

(c) The parents’ responsibility to provide financial, medical, and other support for the child as ordered by the court.

History.—s. 28, ch. 2000-139; s. 19, ch. 2006-86; s. 12, ch. 2012-178.



39.6221 - Permanent guardianship of a dependent child.

39.6221 Permanent guardianship of a dependent child.—

(1) If a court determines that reunification or adoption is not in the best interest of the child, the court may place the child in a permanent guardianship with a relative or other adult approved by the court if all of the following conditions are met:

(a) The child has been in the placement for not less than the preceding 6 months.

(b) The permanent guardian is suitable and able to provide a safe and permanent home for the child.

(c) The court determines that the child and the relative or other adult are not likely to need supervision or services of the department to ensure the stability of the permanent guardianship.

(d) The permanent guardian has made a commitment to provide for the child until the child reaches the age of majority and to prepare the child for adulthood and independence.

(e) The permanent guardian agrees to give notice of any change in his or her residential address or the residence of the child by filing a written document in the dependency file of the child with the clerk of the court.

(2) In its written order establishing a permanent guardianship, the court shall:

(a) List the circumstances or reasons why the child’s parents are not fit to care for the child and why reunification is not possible by referring to specific findings of fact made in its order adjudicating the child dependent or by making separate findings of fact;

(b) State the reasons why a permanent guardianship is being established instead of adoption;

(c) Specify the frequency and nature of visitation or contact between the child and his or her parents;

(d) Specify the frequency and nature of visitation or contact between the child and his or her grandparents, under s. 39.509;

(e) Specify the frequency and nature of visitation or contact between the child and his or her siblings; and

(f) Require that the permanent guardian not return the child to the physical care and custody of the person from whom the child was removed without the approval of the court.

(3) The court shall give the permanent guardian a separate order establishing the authority of the permanent guardian to care for the child and providing any other information the court deems proper which can be provided to persons who are not parties to the proceeding as necessary, notwithstanding the confidentiality provisions of s. 39.202.

(4) A permanent guardianship of a dependent child established under this chapter is not a plenary guardianship and is not subject to the requirements of chapter 744.

(5) The court shall retain jurisdiction over the case and the child shall remain in the custody of the permanent guardian unless the order creating the permanent guardianship is modified by the court. The court shall discontinue regular review hearings and relieve the department of the responsibility for supervising the placement of the child. Not withstanding the retention of jurisdiction, the placement shall be considered permanency for the child.

(6) Placement of a child in a permanent guardianship does not terminate the parent-child relationship, including:

(a) The right of the child to inherit from his or her parents;

(b) The parents’ right to consent to the child’s adoption; and

(c) The parents’ responsibility to provide financial, medical, and other support for the child as ordered by the court.

History.—s. 20, ch. 2006-86; s. 4, ch. 2007-5.



39.6231 - Permanent placement with a fit and willing relative.

39.6231 Permanent placement with a fit and willing relative.—

(1) If a court finds that reunification or adoption are not in the best interests of a child, the court may place the child with a fit and willing relative as a permanency option if:

(a) The child has been in the placement for at least the preceding 6 months;

(b) The relative has made a commitment to provide for the child until the child reaches the age of majority and to prepare the child for adulthood and independence;

(c) The relative is suitable and able to provide a safe and permanent home for the child; and

(d) The relative agrees to give notice of any change in his or her residence or the residence of the child by filing a written document with the clerk of court.

(2) The department and the guardian ad litem shall provide the court with a recommended list and description of services needed by the child and the family in order to ensure the permanency of the placement.

(3) In its written order placing the child with a fit and willing relative, the court shall:

(a) List the circumstances or reasons why reunification is not possible by referring to specific findings of fact made in its order adjudicating the child dependent or by making separate findings of fact;

(b) State the reasons why permanent placement with a fit and willing relative is being established instead of adoption;

(c) Specify the frequency and nature of visitation or contact between the child and his or her parents;

(d) Specify the frequency and nature of visitation or contact between the child and his or her grandparents, under s. 39.509;

(e) Specify the frequency and nature of visitation or contact between the child and his or her siblings; and

(f) Require that the relative not return the child to the physical care and custody of the person from whom the child was removed without the approval of the court.

(4) The court shall give the relative a separate order establishing his or her authority to care for the child and providing other information the court deems proper which can be provided to entities and individuals who are not parties to the proceeding as necessary, notwithstanding the confidentiality of s. 39.202.

(5) The department shall continue to supervise the placement with the relative until further court order. The court shall continue to review the placement at least once every 6 months.

(6) Each party to the proceeding must be advised by the department and the court that placement with a fit and willing relative does not preclude the possibility of the child returning to the custody of the parent.

(7) The court shall continue to conduct permanency hearings in order to reevaluate the possibility of adoption or permanent guardianship of the child.

History.—s. 21, ch. 2006-86.



39.6241 - Another planned permanent living arrangement.

39.6241 Another planned permanent living arrangement.—

(1) If a court finds that reunification is not in the best interests of a child, the court may approve placement of the child in another planned permanent living arrangement if:

(a) The court finds a more permanent placement, such as adoption, permanent guardianship, or placement with a fit and willing relative, is not in the best interests of the child;

(b) The department documents reasons why the placement will endure and how the proposed arrangement will be more stable and secure than ordinary foster care;

(c) The court finds that the health, safety, and well-being of the child will not be jeopardized by such an arrangement; and

(d) There are compelling reasons to show that placement in another planned permanent living arrangement is the most appropriate permanency goal. Compelling reasons for such placement may include, but are not limited to:

1. The case of a parent and child who have a significant bond but the parent is unable to care for the child because of an emotional or physical disability, and the child’s foster parents have committed to raising him or her to the age of majority and to facilitate visitation with the disabled parent;

2. The case of a child for whom an Indian tribe has identified another planned permanent living arrangement for the child; or

3. The case of a foster child who is 16 years of age or older who chooses to remain in foster care, and the child’s foster parents are willing to care for the child until the child reaches 18 years of age.

(2) The department and the guardian ad litem must provide the court with a recommended list and description of services needed by the child, such as independent living services and medical, dental, educational, or psychological referrals, and a recommended list and description of services needed by his or her caregiver.

(3) The department shall continue to supervise the planned permanent living arrangement until the court orders otherwise. The court shall continue to review the placement at least once every 6 months.

History.—s. 22, ch. 2006-86.



39.6251 - Continuing care for young adults.

39.6251 Continuing care for young adults.—

(1) As used in this section, the term “child” means an individual who has not attained 21 years of age, and the term “young adult” means an individual who has attained 18 years of age but who has not attained 21 years of age.

(2) The primary goal for a child in care is permanency. A child who is living in licensed care on his or her 18th birthday and who has not achieved permanency under s. 39.621 is eligible to remain in licensed care under the jurisdiction of the court and in the care of the department. A child is eligible to remain in licensed care if he or she is:

(a) Completing secondary education or a program leading to an equivalent credential;

(b) Enrolled in an institution that provides postsecondary or vocational education;

(c) Participating in a program or activity designed to promote or eliminate barriers to employment;

(d) Employed for at least 80 hours per month; or

(e) Unable to participate in programs or activities listed in paragraphs (a)-(d) full time due to a physical, intellectual, emotional, or psychiatric condition that limits participation. Any such barrier to participation must be supported by documentation in the child’s case file or school or medical records of a physical, intellectual, or psychiatric condition that impairs the child’s ability to perform one or more life activities.

(3) The permanency goal for a young adult who chooses to remain in care is transition from licensed care to independent living.

(4)(a) The young adult must reside in a supervised living environment that is approved by the department or a community-based care lead agency. The young adult shall live independently, but in an environment in which he or she is provided supervision, case management, and supportive services by the department or lead agency. Such an environment must offer developmentally appropriate freedom and responsibility to prepare the young adult for adulthood. For the purposes of this subsection, a supervised living arrangement may include a licensed foster home, licensed group home, college dormitory, shared housing, apartment, or another housing arrangement if the arrangement is approved by the community-based care lead agency and is acceptable to the young adult, with first choice being a licensed foster home. A young adult may continue to reside with the same licensed foster family or group care provider with whom he or she was residing at the time he or she reached the age of 18 years.

(b) Before approving the residential setting in which the young adult will live, the department or community-based care lead agency must ensure that:

1. The young adult will be provided with a level of supervision consistent with his or her individual education, health care needs, permanency plan, and independent living goals as assessed by the department or lead agency with input from the young adult. Twenty-four hour onsite supervision is not required; however, 24-hour crisis intervention and support must be available.

2. The young adult will live in an independent living environment that offers, at a minimum, life skills instruction, counseling, educational support, employment preparation and placement, and development of support networks. The determination of the type and duration of services shall be based on the young adult’s assessed needs, interests, and input and must be consistent with the goals set in the young adult’s case plan.

(5) Eligibility for a young adult to remain in extended foster care ends on the earliest of the dates that the young adult:

(a) Reaches 21 years of age or, in the case of a young adult with a disability, reaches 22 years of age;

(b) Leaves care to live in a permanent home consistent with his or her permanency plan; or

(c) Knowingly and voluntarily withdraws his or her consent to participate in extended care. Withdrawal of consent to participate in extended care shall be verified by the court pursuant to s. 39.701, unless the young adult refuses to participate in any further court proceeding.

(6) A young adult who is between the ages of 18 and 21 and who has left care may return to care by applying to the community-based care lead agency for readmission. The community-based care lead agency shall readmit the young adult if he or she continues to meet the eligibility requirements in this section.

(a) The department shall develop a standard procedure and application packet for readmission to care to be used by all community-based care lead agencies.

(b) Within 30 days after the young adult has been readmitted to care, the community-based care lead agency shall assign a case manager to update the case plan and the transition plan and to arrange for the required services. Such activities shall be undertaken in consultation with the young adult. The department shall petition the court to reinstate jurisdiction over the young adult. Notwithstanding s. 39.013(2), the court shall resume jurisdiction over the young adult if the department establishes that he or she continues to meet the eligibility requirements in this section.

(7) During each period of time that a young adult is in care, the community-based lead agency shall provide regular case management reviews that must include at least monthly contact with the case manager. If a young adult lives outside the service area of his or her community-based care lead agency, monthly contact may occur by telephone.

(8) During the time that a young adult is in care, the court shall maintain jurisdiction to ensure that the department and the lead agencies are providing services and coordinate with, and maintain oversight of, other agencies involved in implementing the young adult’s case plan, individual education plan, and transition plan. The court shall review the status of the young adult at least every 6 months and hold a permanency review hearing at least annually. If the young adult is appointed a guardian under chapter 744 or a guardian advocate under s. 393.12, at the permanency review hearing the court shall review the necessity of continuing the guardianship and whether restoration of guardianship proceedings are needed when the young adult reaches 22 years of age. The court may appoint a guardian ad litem or continue the appointment of a guardian ad litem with the young adult’s consent. The young adult or any other party to the dependency case may request an additional hearing or review.

(9) The department shall establish a procedure by which a young adult may appeal a determination of eligibility to remain in care that was made by a community-based care lead agency. The procedure must be readily accessible to young adults, must provide for timely decisions, and must provide for an appeal to the department. The decision of the department constitutes final agency action and is reviewable by the court as provided in s. 120.68.

History.—s. 5, ch. 2013-178; s. 2, ch. 2015-112.






Part IX - JUDICIAL REVIEWS (ss. 39.701-39.704)

39.701 - Judicial review.

39.701 Judicial review.—

(1) GENERAL PROVISIONS.—

(a) The court shall have continuing jurisdiction in accordance with this section and shall review the status of the child at least every 6 months as required by this subsection or more frequently if the court deems it necessary or desirable.

(b) The court shall retain jurisdiction over a child returned to his or her parents for a minimum period of 6 months following the reunification, but, at that time, based on a report of the social service agency and the guardian ad litem, if one has been appointed, and any other relevant factors, the court shall make a determination as to whether supervision by the department and the court’s jurisdiction shall continue or be terminated.

(c)1. The court shall review the status of the child and shall hold a hearing as provided in this part at least every 6 months until the child reaches permanency status. The court may dispense with the attendance of the child at the hearing, but may not dispense with the hearing or the presence of other parties to the review unless before the review a hearing is held before a citizen review panel.

2. Citizen review panels may conduct hearings to review the status of a child. The court shall select the cases appropriate for referral to the citizen review panels and may order the attendance of the parties at the review panel hearings. However, any party may object to the referral of a case to a citizen review panel. Whenever such an objection has been filed with the court, the court shall review the substance of the objection and may conduct the review itself or refer the review to a citizen review panel. All parties retain the right to take exception to the findings or recommended orders of a citizen review panel in accordance with Rule 1.490(h), Florida Rules of Civil Procedure.

3. Notice of a hearing by a citizen review panel must be provided as set forth in paragraph (f). At the conclusion of a citizen review panel hearing, each party may propose a recommended order to the chairperson of the panel. Thereafter, the citizen review panel shall submit its report, copies of the proposed recommended orders, and a copy of the panel’s recommended order to the court. The citizen review panel’s recommended order must be limited to the dispositional options available to the court in paragraph (2)(d). Each party may file exceptions to the report and recommended order of the citizen review panel in accordance with Rule 1.490, Florida Rules of Civil Procedure.

(d)1. The initial judicial review hearing must be held no later than 90 days after the date of the disposition hearing or after the date of the hearing at which the court approves the case plan, whichever comes first, but in no event shall the review be held later than 6 months after the date the child was removed from the home. Citizen review panels may not conduct more than two consecutive reviews without the child and the parties coming before the court for a judicial review.

2. If the citizen review panel recommends extending the goal of reunification for any case plan beyond 12 months from the date the child was removed from the home, the case plan was adopted, or the child was adjudicated dependent, whichever date came first, the court must schedule a judicial review hearing to be conducted by the court within 30 days after receiving the recommendation from the citizen review panel.

3. If the child is placed in the custody of the department or a licensed child-placing agency for the purpose of adoptive placement, judicial reviews must be held at least every 6 months until the adoption is finalized.

4. If the department and the court have established a formal agreement that includes specific authorization for particular cases, the department may conduct administrative reviews instead of the judicial reviews for children in out-of-home care. Notices of such administrative reviews must be provided to all parties. However, an administrative review may not be substituted for the first judicial review, and in every case the court must conduct a judicial review at least every 6 months. Any party dissatisfied with the results of an administrative review may petition for a judicial review.

5. The clerk of the circuit court shall schedule judicial review hearings in order to comply with the mandated times cited in this section.

6. In each case in which a child has been voluntarily placed with the licensed child-placing agency, the agency shall notify the clerk of the court in the circuit where the child resides of such placement within 5 working days. Notification of the court is not required for any child who will be in out-of-home care no longer than 30 days unless that child is placed in out-of-home care a second time within a 12-month period. If the child is returned to the custody of the parents before the scheduled review hearing or if the child is placed for adoption, the child-placing agency shall notify the court of the child’s return or placement within 5 working days, and the clerk of the court shall cancel the review hearing.

(e) The court shall schedule the date, time, and location of the next judicial review during the judicial review hearing and shall list same in the judicial review order.

(f) Notice of a judicial review hearing or a citizen review panel hearing, and a copy of the motion for judicial review, if any, must be served by the clerk of the court upon all of the following persons, if available to be served, regardless of whether the person was present at the previous hearing at which the date, time, and location of the hearing was announced:

1. The social service agency charged with the supervision of care, custody, or guardianship of the child, if that agency is not the movant.

2. The foster parent or legal custodian in whose home the child resides.

3. The parents.

4. The guardian ad litem for the child, or the representative of the guardian ad litem program if the program has been appointed.

5. The attorney for the child.

6. The child, if the child is 13 years of age or older.

7. Any preadoptive parent.

8. Such other persons as the court may direct.

(g) The attorney for the department shall notify a relative who submits a request for notification of all proceedings and hearings pursuant to s. 39.301(14)(b). The notice shall include the date, time, and location of the next judicial review hearing.

(2) REVIEW HEARINGS FOR CHILDREN YOUNGER THAN 18 YEARS OF AGE.—

(a) Social study report for judicial review.—Before every judicial review hearing or citizen review panel hearing, the social service agency shall make an investigation and social study concerning all pertinent details relating to the child and shall furnish to the court or citizen review panel a written report that includes, but is not limited to:

1. A description of the type of placement the child is in at the time of the hearing, including the safety of the child and the continuing necessity for and appropriateness of the placement.

2. Documentation of the diligent efforts made by all parties to the case plan to comply with each applicable provision of the plan.

3. The amount of fees assessed and collected during the period of time being reported.

4. The services provided to the foster family or legal custodian in an effort to address the needs of the child as indicated in the case plan.

5. A statement that either:

a. The parent, though able to do so, did not comply substantially with the case plan, and the agency recommendations;

b. The parent did substantially comply with the case plan; or

c. The parent has partially complied with the case plan, with a summary of additional progress needed and the agency recommendations.

6. A statement from the foster parent or legal custodian providing any material evidence concerning the return of the child to the parent or parents.

7. A statement concerning the frequency, duration, and results of the parent-child visitation, if any, and the agency recommendations for an expansion or restriction of future visitation.

8. The number of times a child has been removed from his or her home and placed elsewhere, the number and types of placements that have occurred, and the reason for the changes in placement.

9. The number of times a child’s educational placement has been changed, the number and types of educational placements which have occurred, and the reason for any change in placement.

10. If the child has reached 13 years of age but is not yet 18 years of age, a statement from the caregiver on the progress the child has made in acquiring independent living skills.

11. Copies of all medical, psychological, and educational records that support the terms of the case plan and that have been produced concerning the parents or any caregiver since the last judicial review hearing.

12. Copies of the child’s current health, mental health, and education records as identified in s. 39.6012.

(b) Submission and distribution of reports.—

1. A copy of the social service agency’s written report and the written report of the guardian ad litem must be served on all parties whose whereabouts are known; to the foster parents or legal custodians; and to the citizen review panel, at least 72 hours before the judicial review hearing or citizen review panel hearing. The requirement for providing parents with a copy of the written report does not apply to those parents who have voluntarily surrendered their child for adoption or who have had their parental rights to the child terminated.

2. In a case in which the child has been permanently placed with the social service agency, the agency shall furnish to the court a written report concerning the progress being made to place the child for adoption. If the child cannot be placed for adoption, a report on the progress made by the child towards alternative permanency goals or placements, including, but not limited to, guardianship, long-term custody, long-term licensed custody, or independent living, must be submitted to the court. The report must be submitted to the court at least 72 hours before each scheduled judicial review.

3. In addition to or in lieu of any written statement provided to the court, the foster parent or legal custodian, or any preadoptive parent, shall be given the opportunity to address the court with any information relevant to the best interests of the child at any judicial review hearing.

(c) Review determinations.—The court and any citizen review panel shall take into consideration the information contained in the social services study and investigation and all medical, psychological, and educational records that support the terms of the case plan; testimony by the social services agency, the parent, the foster parent or legal custodian, the guardian ad litem or surrogate parent for educational decisionmaking if one has been appointed for the child, and any other person deemed appropriate; and any relevant and material evidence submitted to the court, including written and oral reports to the extent of their probative value. These reports and evidence may be received by the court in its effort to determine the action to be taken with regard to the child and may be relied upon to the extent of their probative value, even though not competent in an adjudicatory hearing. In its deliberations, the court and any citizen review panel shall seek to determine:

1. If the parent was advised of the right to receive assistance from any person or social service agency in the preparation of the case plan.

2. If the parent has been advised of the right to have counsel present at the judicial review or citizen review hearings. If not so advised, the court or citizen review panel shall advise the parent of such right.

3. If a guardian ad litem needs to be appointed for the child in a case in which a guardian ad litem has not previously been appointed or if there is a need to continue a guardian ad litem in a case in which a guardian ad litem has been appointed.

4. Who holds the rights to make educational decisions for the child. If appropriate, the court may refer the child to the district school superintendent for appointment of a surrogate parent or may itself appoint a surrogate parent under the Individuals with Disabilities Education Act and s. 39.0016.

5. The compliance or lack of compliance of all parties with applicable items of the case plan, including the parents’ compliance with child support orders.

6. The compliance or lack of compliance with a visitation contract between the parent and the social service agency for contact with the child, including the frequency, duration, and results of the parent-child visitation and the reason for any noncompliance.

7. The frequency, kind, and duration of contacts among siblings who have been separated during placement, as well as any efforts undertaken to reunite separated siblings if doing so is in the best interest of the child.

8. The compliance or lack of compliance of the parent in meeting specified financial obligations pertaining to the care of the child, including the reason for failure to comply, if applicable.

9. Whether the child is receiving safe and proper care according to s. 39.6012, including, but not limited to, the appropriateness of the child’s current placement, including whether the child is in a setting that is as family-like and as close to the parent’s home as possible, consistent with the child’s best interests and special needs, and including maintaining stability in the child’s educational placement, as documented by assurances from the community-based care provider that:

a. The placement of the child takes into account the appropriateness of the current educational setting and the proximity to the school in which the child is enrolled at the time of placement.

b. The community-based care agency has coordinated with appropriate local educational agencies to ensure that the child remains in the school in which the child is enrolled at the time of placement.

10. A projected date likely for the child’s return home or other permanent placement.

11. When appropriate, the basis for the unwillingness or inability of the parent to become a party to a case plan. The court and the citizen review panel shall determine if the efforts of the social service agency to secure party participation in a case plan were sufficient.

12. For a child who has reached 13 years of age but is not yet 18 years of age, the adequacy of the child’s preparation for adulthood and independent living.

13. If amendments to the case plan are required. Amendments to the case plan must be made under s. 39.6013.

(d) Orders.—

1. Based upon the criteria set forth in paragraph (c) and the recommended order of the citizen review panel, if any, the court shall determine whether or not the social service agency shall initiate proceedings to have a child declared a dependent child, return the child to the parent, continue the child in out-of-home care for a specified period of time, or initiate termination of parental rights proceedings for subsequent placement in an adoptive home. Amendments to the case plan must be prepared as prescribed in s. 39.6013. If the court finds that the prevention or reunification efforts of the department will allow the child to remain safely at home or be safely returned to the home, the court shall allow the child to remain in or return to the home after making a specific finding of fact that the reasons for the creation of the case plan have been remedied to the extent that the child’s safety, well-being, and physical, mental, and emotional health will not be endangered.

2. The court shall return the child to the custody of the parents at any time it determines that they have substantially complied with the case plan, if the court is satisfied that reunification will not be detrimental to the child’s safety, well-being, and physical, mental, and emotional health.

3. If, in the opinion of the court, the social service agency has not complied with its obligations as specified in the written case plan, the court may find the social service agency in contempt, shall order the social service agency to submit its plans for compliance with the agreement, and shall require the social service agency to show why the child could not safely be returned to the home of the parents.

4. If, at any judicial review, the court finds that the parents have failed to substantially comply with the case plan to the degree that further reunification efforts are without merit and not in the best interest of the child, on its own motion, the court may order the filing of a petition for termination of parental rights, whether or not the time period as contained in the case plan for substantial compliance has expired.

5. Within 6 months after the date that the child was placed in shelter care, the court shall conduct a judicial review hearing to review the child’s permanency goal as identified in the case plan. At the hearing the court shall make findings regarding the likelihood of the child’s reunification with the parent or legal custodian within 12 months after the removal of the child from the home. If the court makes a written finding that it is not likely that the child will be reunified with the parent or legal custodian within 12 months after the child was removed from the home, the department must file with the court, and serve on all parties, a motion to amend the case plan under s. 39.6013 and declare that it will use concurrent planning for the case plan. The department must file the motion within 10 business days after receiving the written finding of the court. The department must attach the proposed amended case plan to the motion. If concurrent planning is already being used, the case plan must document the efforts the department is taking to complete the concurrent goal.

6. The court may issue a protective order in assistance, or as a condition, of any other order made under this part. In addition to the requirements included in the case plan, the protective order may set forth requirements relating to reasonable conditions of behavior to be observed for a specified period of time by a person or agency who is before the court; and the order may require any person or agency to make periodic reports to the court containing such information as the court in its discretion may prescribe.

(3) REVIEW HEARINGS FOR CHILDREN 17 YEARS OF AGE.—

(a) In addition to the review and report required under paragraphs (1)(a) and (2)(a), respectively, the court shall hold a judicial review hearing within 90 days after a child’s 17th birthday. The court shall also issue an order, separate from the order on judicial review, that the disability of nonage of the child has been removed pursuant to ss. 743.044, 743.045, 743.046, and 743.047, and for any of these disabilities that the court finds is in the child’s best interest to remove. The court shall continue to hold timely judicial review hearings. If necessary, the court may review the status of the child more frequently during the year before the child’s 18th birthday. At each review hearing held under this subsection, in addition to any information or report provided to the court by the foster parent, legal custodian, or guardian ad litem, the child shall be given the opportunity to address the court with any information relevant to the child’s best interest, particularly in relation to independent living transition services. The department shall include in the social study report for judicial review written verification that the child has:

1. A current Medicaid card and all necessary information concerning the Medicaid program sufficient to prepare the child to apply for coverage upon reaching the age of 18, if such application is appropriate.

2. A certified copy of the child’s birth certificate and, if the child does not have a valid driver license, a Florida identification card issued under s. 322.051.

3. A social security card and information relating to social security insurance benefits if the child is eligible for those benefits. If the child has received such benefits and they are being held in trust for the child, a full accounting of these funds must be provided and the child must be informed as to how to access those funds.

4. All relevant information related to the Road-to-Independence Program, including, but not limited to, eligibility requirements, information on participation, and assistance in gaining admission to the program. If the child is eligible for the Road-to-Independence Program, he or she must be advised that he or she may continue to reside with the licensed family home or group care provider with whom the child was residing at the time the child attained his or her 18th birthday, in another licensed family home, or with a group care provider arranged by the department.

5. An open bank account or the identification necessary to open a bank account and to acquire essential banking and budgeting skills.

6. Information on public assistance and how to apply for public assistance.

7. A clear understanding of where he or she will be living on his or her 18th birthday, how living expenses will be paid, and the educational program or school in which he or she will be enrolled.

8. Information related to the ability of the child to remain in care until he or she reaches 21 years of age under s. 39.013.

9. A letter providing the dates that the child is under the jurisdiction of the court.

10. A letter stating that the child is in compliance with financial aid documentation requirements.

11. The child’s educational records.

12. The child’s entire health and mental health records.

13. The process for accessing his or her case file.

14. A statement encouraging the child to attend all judicial review hearings occurring after the child’s 17th birthday.

(b) At the first judicial review hearing held subsequent to the child’s 17th birthday, the department shall provide the court with an updated case plan that includes specific information related to the independent living skills that the child has acquired since the child’s 13th birthday, or since the date the child came into foster care, whichever came later.

1. For any child who may meet the requirements for appointment of a guardian pursuant to chapter 744, or a guardian advocate pursuant to s. 393.12, the updated case plan must be developed in a face-to-face conference with the child, if appropriate; the child’s attorney; any court-appointed guardian ad litem; the temporary custodian of the child; and the parent, if the parent’s rights have not been terminated.

2. At the judicial review hearing, if the court determines pursuant to chapter 744 that there is a good faith basis to believe that the child qualifies for appointment of a guardian advocate, limited guardian, or plenary guardian for the child and that no less restrictive decisionmaking assistance will meet the child’s needs:

a. The department shall complete a multidisciplinary report which must include, but is not limited to, a psychosocial evaluation and educational report if such a report has not been completed within the previous 2 years.

b. The department shall identify one or more individuals who are willing to serve as the guardian advocate pursuant to s. 393.12 or as the plenary or limited guardian pursuant to chapter 744. Any other interested parties or participants may make efforts to identify such a guardian advocate, limited guardian, or plenary guardian. The child’s biological or adoptive family members, including the child’s parents if the parents’ rights have not been terminated, may not be considered for service as the plenary or limited guardian unless the court enters a written order finding that such an appointment is in the child’s best interests.

c. Proceedings may be initiated within 180 days after the child’s 17th birthday for the appointment of a guardian advocate, plenary guardian, or limited guardian for the child in a separate proceeding in the court division with jurisdiction over guardianship matters and pursuant to chapter 744. The Legislature encourages the use of pro bono representation to initiate proceedings under this section.

3. In the event another interested party or participant initiates proceedings for the appointment of a guardian advocate, plenary guardian, or limited guardian for the child, the department shall provide all necessary documentation and information to the petitioner to complete a petition under s. 393.12 or chapter 744 within 45 days after the first judicial review hearing after the child’s 17th birthday.

4. Any proceedings seeking appointment of a guardian advocate or a determination of incapacity and the appointment of a guardian must be conducted in a separate proceeding in the court division with jurisdiction over guardianship matters and pursuant to chapter 744.

(c) If the court finds at the judicial review hearing that the department has not met its obligations to the child as stated in this part, in the written case plan, or in the provision of independent living services, the court may issue an order directing the department to show cause as to why it has not done so. If the department cannot justify its noncompliance, the court may give the department 30 days within which to comply. If the department fails to comply within 30 days, the court may hold the department in contempt.

(d) At the last review hearing before the child reaches 18 years of age, and in addition to the requirements of subsection (2), the court shall:

1. Address whether the child plans to remain in foster care, and, if so, ensure that the child’s transition plan includes a plan for meeting one or more of the criteria specified in s. 39.6251.

2. Ensure that the transition plan includes a supervised living arrangement under s. 39.6251.

3. Ensure the child has been informed of:

a. The right to continued support and services from the department and the community-based care lead agency.

b. The right to request termination of dependency jurisdiction and be discharged from foster care.

c. The opportunity to reenter foster care pursuant to s. 39.6251.

4. Ensure that the young adult, if he or she requests termination of dependency jurisdiction and discharge from foster care, has been informed of:

a. Services or benefits for which the young adult may be eligible based on his or her former placement in foster care;

b. Services or benefits that may be lost through termination of dependency jurisdiction; and

c. Other federal, state, local, or community-based services or supports available to him or her.

(4) REVIEW HEARINGS FOR YOUNG ADULTS IN FOSTER CARE.— During each period of time that a young adult remains in foster care, the court shall review the status of the young adult at least every 6 months and must hold a permanency review hearing at least annually.

(a) The department and community-based care lead agency shall prepare and submit to the court a report, developed in collaboration with the young adult, which addresses the young adult’s progress in meeting the goals in the case plan. The report must include progress information related to the young adult’s independent living plan and transition plan, if applicable, and shall propose modifications as necessary to further the young adult’s goals.

(b) The court shall attempt to determine whether the department and any service provider under contract with the department are providing the appropriate services as provided in the case plan.

(c) If the court believes that the young adult is entitled under department policy or under a contract with a service provider to additional services to achieve the goals enumerated in the case plan, it may order the department to take action to ensure that the young adult receives the identified services.

(d) The young adult or any other party to the dependency case may request an additional hearing or judicial review.

(e) Notwithstanding the provisions of this subsection, if a young adult has chosen to remain in extended foster care after he or she has reached 18 years of age, the department may not close a case and the court may not terminate jurisdiction until the court finds, following a hearing, that the following criteria have been met:

1. Attendance of the young adult at the hearing; or

2. Findings by the court that:

a. The young adult has been informed by the department of his or her right to attend the hearing and has provided written consent to waive this right; and

b. The young adult has been informed of the potential negative effects of early termination of care, the option to reenter care before reaching 21 years of age, the procedure for, and limitations on, reentering care, and the availability of alternative services, and has signed a document attesting that he or she has been so informed and understands these provisions; or

c. The young adult has voluntarily left the program, has not signed the document in sub-subparagraph b., and is unwilling to participate in any further court proceeding.

3. In all permanency hearings or hearings regarding the transition of the young adult from care to independent living, the court shall consult with the young adult regarding the proposed permanency plan, case plan, and individual education plan for the young adult and ensure that he or she has understood the conversation.

History.—s. 9, ch. 87-289; s. 11, ch. 90-306; s. 3, ch. 90-309; s. 3, ch. 91-183; s. 49, ch. 92-58; s. 6, ch. 92-158; s. 27, ch. 94-164; s. 78, ch. 98-403; s. 38, ch. 99-193; s. 32, ch. 2000-139; s. 2, ch. 2004-362; s. 7, ch. 2005-2; s. 2, ch. 2005-179; s. 23, ch. 2006-86; s. 8, ch. 2006-194; s. 14, ch. 2008-245; s. 4, ch. 2009-35; s. 13, ch. 2009-43; s. 13, ch. 2012-178; s. 6, ch. 2013-178; s. 7, ch. 2014-17; s. 1, ch. 2014-166; s. 17, ch. 2014-224; s. 3, ch. 2015-112; s. 3, ch. 2016-10.

Note.—Former s. 39.453.



39.702 - Citizen review panels.

39.702 Citizen review panels.—

(1) Citizen review panels may be established in each judicial circuit and shall be authorized by an administrative order executed by the chief judge of each circuit. The court shall administer an oath of office to each citizen review panel member which shall authorize the panel member to participate in citizen review panels and make recommendations to the court pursuant to the provisions of this section.

(2) Citizen review panels shall be administered by an independent not-for-profit agency. For the purpose of this section, an organization that has filed for nonprofit status under the provisions of s. 501(c)(3) of the United States Internal Revenue Code is an independent not-for-profit agency for a period of 1 year after the date of filing. At the end of that 1-year period, in order to continue conducting citizen reviews, the organization must have qualified for nonprofit status under s. 501(c)(3) of the United States Internal Revenue Code and must submit to the chief judge of the circuit court a consumer’s certificate of exemption that was issued to the organization by the Florida Department of Revenue and a report of the organization’s progress. If the agency has not qualified for nonprofit status, the court must rescind its administrative order that authorizes the agency to conduct citizen reviews. All independent not-for-profit agencies conducting citizen reviews must submit citizen review annual reports to the court.

(3) For the purpose of this section, a citizen review panel shall be composed of five volunteer members and shall conform with the requirements of this chapter. The presence of three members at a panel hearing shall constitute a quorum. Panel members shall serve without compensation.

(4) Based on the information provided to each citizen review panel pursuant to s. 39.701, each citizen review panel shall provide the court with a report and recommendations regarding the placement and dispositional alternatives the court shall consider before issuing a judicial review order.

(5) The independent not-for-profit agency authorized to administer each citizen review panel shall:

(a) In collaboration with the department, develop policies to assure that citizen review panels comply with all applicable state and federal laws.

(b) Establish policies for the recruitment, selection, retention, and terms of volunteer panel members. Final selection of citizen review panel members shall, to the extent possible, reflect the multicultural composition of the community which they serve. A criminal background check and personal reference check shall be conducted on each citizen review panel member prior to the member serving on a citizen review panel.

(c) In collaboration with the department, develop, implement, and maintain a training program for citizen review volunteers and provide training for each panel member prior to that member serving on a review panel. Such training may include, but shall not be limited to, instruction on dependency laws, departmental policies, and judicial procedures.

(d) Ensure that all citizen review panel members have read, understood, and signed an oath of confidentiality relating to written or verbal information provided to the panel members for review hearings.

(e) Establish policies to avoid actual or perceived conflicts of interest by panel members during the review process and to ensure accurate, fair reviews of each child dependency case.

(f) Establish policies to ensure ongoing communication with the department and the court.

(g) Establish policies to ensure adequate communication with the parent, the foster parent or legal custodian, the guardian ad litem, and any other person deemed appropriate.

(h) Establish procedures that encourage attendance and participation of interested persons and parties, including the parents, foster parents, or legal custodian with whom the child is placed, at citizen review hearings.

(i) Coordinate with existing citizen review panels to ensure consistency of operating procedures, data collection, analysis, and report generation.

(j) Make recommendations as necessary to the court concerning attendance of essential persons at the review and other issues pertinent to an effective review process.

(k) Ensure consistent methods of identifying barriers to the permanent placement of the child and delineation of findings and recommendations to the court.

(6) The department and agents of the department shall submit information to the citizen review panel when requested and shall address questions asked by the citizen review panel to identify barriers to the permanent placement of each child.

History.—s. 12, ch. 90-306; s. 50, ch. 92-58; s. 79, ch. 98-403; s. 39, ch. 99-193.

Note.—Former s. 39.4531.



39.704 - Exemptions from judicial review.

39.704 Exemptions from judicial review.—Judicial review does not apply to:

(1) Minors who have been placed in adoptive homes by a licensed child-placing agency; or

(2) Minors who are refugees or entrants to whom federal regulations apply and who are in the care of a social service agency.

History.—s. 9, ch. 87-289; s. 14, ch. 90-306; s. 81, ch. 98-403; s. 41, ch. 99-193.

Note.—Former s. 39.456.






Part X - TERMINATION OF PARENTAL RIGHTS (ss. 39.801-39.815)

39.801 - Procedures and jurisdiction; notice; service of process.

39.801 Procedures and jurisdiction; notice; service of process.—

(1) All procedures, including petitions, pleadings, subpoenas, summonses, and hearings, in termination of parental rights proceedings shall be according to the Florida Rules of Juvenile Procedure unless otherwise provided by law.

(2) The circuit court shall have exclusive original jurisdiction of a proceeding involving termination of parental rights.

(3) Before the court may terminate parental rights, in addition to the other requirements set forth in this part, the following requirements must be met:

(a) Notice of the date, time, and place of the advisory hearing for the petition to terminate parental rights and a copy of the petition must be personally served upon the following persons, specifically notifying them that a petition has been filed:

1. The parents of the child.

2. The legal custodians of the child.

3. If the parents who would be entitled to notice are dead or unknown, a living relative of the child, unless upon diligent search and inquiry no such relative can be found.

4. Any person who has physical custody of the child.

5. Any grandparent entitled to priority for adoption under s. 63.0425.

6. Any prospective parent who has been identified under s. 39.503 or s. 39.803.

7. The guardian ad litem for the child or the representative of the guardian ad litem program, if the program has been appointed.

The document containing the notice to respond or appear must contain, in type at least as large as the type in the balance of the document, the following or substantially similar language: “FAILURE TO PERSONALLY APPEAR AT THIS ADVISORY HEARING CONSTITUTES CONSENT TO THE TERMINATION OF PARENTAL RIGHTS OF THIS CHILD (OR CHILDREN). IF YOU FAIL TO APPEAR ON THE DATE AND TIME SPECIFIED, YOU MAY LOSE ALL LEGAL RIGHTS AS A PARENT TO THE CHILD OR CHILDREN NAMED IN THE PETITION ATTACHED TO THIS NOTICE.”

(b) If a party required to be served with notice as prescribed in paragraph (a) cannot be served, notice of hearings must be given as prescribed by the rules of civil procedure, and service of process must be made as specified by law or civil actions.

(c) Notice as prescribed by this section may be waived, in the discretion of the judge, with regard to any person to whom notice must be given under this subsection if the person executes, before two witnesses and a notary public or other officer authorized to take acknowledgments, a written surrender of the child to a licensed child-placing agency or the department.

(d) If the person served with notice under this section fails to personally appear at the advisory hearing, the failure to personally appear shall constitute consent for termination of parental rights by the person given notice. If a parent appears for the advisory hearing and the court orders that parent to personally appear at the adjudicatory hearing for the petition for termination of parental rights, stating the date, time, and location of said hearing, then failure of that parent to personally appear at the adjudicatory hearing shall constitute consent for termination of parental rights.

(4) Upon the application of any party, the clerk or deputy clerk shall issue, and the court on its own motion may issue, subpoenas requiring the attendance and testimony of witnesses and the production of records, documents, or other tangible objects at any hearing.

(5) All process and orders issued by the court must be served or executed as other process and orders of the circuit court and, in addition, may be served or executed by authorized agents of the department or the guardian ad litem.

(6) Subpoenas may be served within the state by any person over 18 years of age who is not a party to the proceeding and, in addition, may be served or executed by authorized agents of the department or of the guardian ad litem.

(7) A fee may not be paid for service of any process or other papers by an agent of the department or the guardian ad litem. If any process, orders, or other papers are served or executed by any sheriff, the sheriff’s fees must be paid by the county.

History.—s. 9, ch. 87-289; s. 1, ch. 92-96; s. 32, ch. 94-164; ss. 6, 11, ch. 97-276; s. 83, ch. 98-403; s. 42, ch. 99-193.

Note.—Former ss. 39.46, 39.462.



39.802 - Petition for termination of parental rights; filing; elements.

39.802 Petition for termination of parental rights; filing; elements.—

(1) All proceedings seeking an adjudication to terminate parental rights pursuant to this chapter must be initiated by the filing of an original petition by the department, the guardian ad litem, or any other person who has knowledge of the facts alleged or is informed of them and believes that they are true.

(2) The form of the petition is governed by the Florida Rules of Juvenile Procedure. The petition must be in writing and signed by the petitioner under oath stating the petitioner’s good faith in filing the petition.

(3) When a petition for termination of parental rights has been filed, the clerk of the court shall set the case before the court for an advisory hearing.

(4) A petition for termination of parental rights filed under this chapter must contain facts supporting the following allegations:

(a) That at least one of the grounds listed in s. 39.806 has been met.

(b) That the parents of the child were informed of their right to counsel at all hearings that they attended and that a dispositional order adjudicating the child dependent was entered in any prior dependency proceeding relied upon in offering a parent a case plan as described in s. 39.806.

(c) That the manifest best interests of the child, in accordance with s. 39.810, would be served by the granting of the petition.

(d) That the parents of the child will be informed of the availability of private placement of the child with an adoption entity, as defined in s. 63.032.

(5) When a petition for termination of parental rights is filed under s. 39.806(1), a separate petition for dependency need not be filed and the department need not offer the parents a case plan with a goal of reunification, but may instead file with the court a case plan with a goal of termination of parental rights to allow continuation of services until the termination is granted or until further orders of the court are issued.

(6) The fact that a child has been previously adjudicated dependent as alleged in a petition for termination of parental rights may be proved by the introduction of a certified copy of the order of adjudication or the order of disposition of dependency.

(7) The fact that the parent of a child was informed of the right to counsel in any prior dependency proceeding as alleged in a petition for termination of parental rights may be proved by the introduction of a certified copy of the order of adjudication or the order of disposition of dependency containing a finding of fact that the parent was so advised.

(8) If the department has entered into a case plan with a parent with the goal of reunification, and a petition for termination of parental rights based on the same facts as are covered in the case plan is filed prior to the time agreed upon in the case plan for the performance of the case plan, then the petitioner must allege and prove by clear and convincing evidence that the parent has materially breached the provisions of the case plan.

History.—s. 9, ch. 87-289; s. 15, ch. 90-306; s. 14, ch. 92-170; ss. 29, 30, ch. 94-164; s. 13, ch. 97-276; s. 84, ch. 98-403; s. 43, ch. 99-193; s. 2, ch. 2001-3; s. 31, ch. 2006-86; s. 1, ch. 2012-81; s. 18, ch. 2014-224.

Note.—Former ss. 39.461, 39.4611.



39.803 - Identity or location of parent unknown after filing of termination of parental rights petition; special procedures.

39.803 Identity or location of parent unknown after filing of termination of parental rights petition; special procedures.—

(1) If the identity or location of a parent is unknown and a petition for termination of parental rights is filed, the court shall conduct the following inquiry of the parent who is available, or, if no parent is available, of any relative, caregiver, or legal custodian of the child who is present at the hearing and likely to have the information:

(a) Whether the mother of the child was married at the probable time of conception of the child or at the time of birth of the child.

(b) Whether the mother was cohabiting with a male at the probable time of conception of the child.

(c) Whether the mother has received payments or promises of support with respect to the child or because of her pregnancy from a man who claims to be the father.

(d) Whether the mother has named any man as the father on the birth certificate of the child or in connection with applying for or receiving public assistance.

(e) Whether any man has acknowledged or claimed paternity of the child in a jurisdiction in which the mother resided at the time of or since conception of the child, or in which the child has resided or resides.

(2) The information required in subsection (1) may be supplied to the court or the department in the form of a sworn affidavit by a person having personal knowledge of the facts.

(3) If the inquiry under subsection (1) identifies any person as a parent or prospective parent, the court shall require notice of the hearing to be provided to that person.

(4) If the inquiry under subsection (1) fails to identify any person as a parent or prospective parent, the court shall so find and may proceed without further notice.

(5) If the inquiry under subsection (1) identifies a parent or prospective parent, and that person’s location is unknown, the court shall direct the petitioner to conduct a diligent search for that person before scheduling an adjudicatory hearing regarding the petition for termination of parental rights to the child unless the court finds that the best interest of the child requires proceeding without actual notice to the person whose location is unknown.

(6) The diligent search required by subsection (5) must include, at a minimum, inquiries of all known relatives of the parent or prospective parent, inquiries of all offices of program areas of the department likely to have information about the parent or prospective parent, inquiries of other state and federal agencies likely to have information about the parent or prospective parent, inquiries of appropriate utility and postal providers, and inquiries of appropriate law enforcement agencies.

(7) Any agency contacted by petitioner with a request for information pursuant to subsection (6) shall release the requested information to the petitioner without the necessity of a subpoena or court order.

(8) If the inquiry and diligent search identifies a prospective parent, that person must be given the opportunity to become a party to the proceedings by completing a sworn affidavit of parenthood and filing it with the court or the department. A prospective parent who files a sworn affidavit of parenthood while the child is a dependent child but no later than at the time of or prior to the adjudicatory hearing in the termination of parental rights proceeding for the child shall be considered a parent for all purposes under this section.

History.—s. 85, ch. 98-403; s. 33, ch. 2000-139.



39.804 - Penalties for false statements of paternity.

39.804 Penalties for false statements of paternity.—Any male person or any mother of a dependent child who knowingly and willfully makes a false statement concerning the paternity of a child in conjunction with a petition to terminate parental rights under this chapter and causes such false statement of paternity to be filed with the court commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A person who makes a statement claiming paternity in good faith is immune from criminal liability under this section.

History.—s. 34, ch. 94-164; s. 86, ch. 98-403; s. 34, ch. 2000-139.

Note.—Former s. 39.4627.



39.805 - No answer required.

39.805 No answer required.—No answer to the petition or any other pleading need be filed by any child or parent, but any matters which might be set forth in an answer or other pleading may be pleaded orally before the court or filed in writing as any such person may choose. Notwithstanding the filing of any answer or any pleading, the child or parent shall, prior to the adjudicatory hearing, be advised by the court of the right to counsel and shall be given an opportunity to deny the allegations in the petition for termination of parental rights or to enter a plea to allegations in the petition before the court.

History.—s. 9, ch. 87-289; s. 242, ch. 95-147; s. 87, ch. 98-403; s. 44, ch. 99-193.

Note.—Former s. 39.463.



39.8055 - Requirement to file a petition to terminate parental rights; exceptions.

39.8055 Requirement to file a petition to terminate parental rights; exceptions.—

(1) The department shall file a petition to terminate parental rights within 60 days after any of the following if:

(a) The child is not returned to the physical custody of the parents 12 months after the child was sheltered or adjudicated dependent, whichever occurs first;

(b) A petition for termination of parental rights has not otherwise been filed, and the child has been in out-of-home care under the responsibility of the state for 12 of the most recent 22 months, calculated on a cumulative basis, but not including any trial home visits or time during which the child was a runaway;

(c) A parent has been convicted of the murder, manslaughter, aiding or abetting the murder, or conspiracy or solicitation to murder the other parent or another child of the parent, or a felony battery that resulted in serious bodily injury to the child or to another child of the parent; or

(d) A court determines that reasonable efforts to reunify the child and parent are not required.

(2) Notwithstanding subsection (1), the department may choose not to file or join in a petition to terminate the parental rights of a parent if:

(a) The child is being cared for by a relative under s. 39.6231; or

(b) The department has documented in the report to the court a compelling reason for determining that filing such a petition is not in the best interests of the child. Compelling reasons for not filing or joining a petition to terminate parental rights may include, but are not limited to:

1. Adoption is not the appropriate permanency goal for the child.

2. No grounds to file a petition to terminate parental rights exist.

3. The child is an unaccompanied refugee minor as defined in 45 C.F.R. s. 400.111.

4. There are international legal obligations or compelling foreign-policy reasons that would preclude terminating parental rights.

5. The department has not provided to the family, consistent with the time period in the case plan, services that the department deems necessary for the safe return of the child to the home.

(3) Upon good cause shown by any party or on its own motion, the court may review the decision by the department that compelling reasons exist for not filing or joining a petition for termination of parental rights.

History.—s. 24, ch. 2006-86; s. 15, ch. 2008-245; s. 14, ch. 2012-178.



39.806 - Grounds for termination of parental rights.

39.806 Grounds for termination of parental rights.—

(1) Grounds for the termination of parental rights may be established under any of the following circumstances:

(a) When the parent or parents have voluntarily executed a written surrender of the child and consented to the entry of an order giving custody of the child to the department for subsequent adoption and the department is willing to accept custody of the child.

1. The surrender document must be executed before two witnesses and a notary public or other person authorized to take acknowledgments.

2. The surrender and consent may be withdrawn after acceptance by the department only after a finding by the court that the surrender and consent were obtained by fraud or under duress.

(b) Abandonment as defined in s. 39.01(1) or when the identity or location of the parent or parents is unknown and cannot be ascertained by diligent search within 60 days.

(c) When the parent or parents engaged in conduct toward the child or toward other children that demonstrates that the continuing involvement of the parent or parents in the parent-child relationship threatens the life, safety, well-being, or physical, mental, or emotional health of the child irrespective of the provision of services. Provision of services may be evidenced by proof that services were provided through a previous plan or offered as a case plan from a child welfare agency.

(d) When the parent of a child is incarcerated and either:

1. The period of time for which the parent is expected to be incarcerated will constitute a significant portion of the child’s minority. When determining whether the period of time is significant, the court shall consider the child’s age and the child’s need for a permanent and stable home. The period of time begins on the date that the parent enters into incarceration;

2. The incarcerated parent has been determined by the court to be a violent career criminal as defined in s. 775.084, a habitual violent felony offender as defined in s. 775.084, or a sexual predator as defined in s. 775.21; has been convicted of first degree or second degree murder in violation of s. 782.04 or a sexual battery that constitutes a capital, life, or first degree felony violation of s. 794.011; or has been convicted of an offense in another jurisdiction which is substantially similar to one of the offenses listed in this paragraph. As used in this section, the term “substantially similar offense” means any offense that is substantially similar in elements and penalties to one of those listed in this subparagraph, and that is in violation of a law of any other jurisdiction, whether that of another state, the District of Columbia, the United States or any possession or territory thereof, or any foreign jurisdiction; or

3. The court determines by clear and convincing evidence that continuing the parental relationship with the incarcerated parent would be harmful to the child and, for this reason, that termination of the parental rights of the incarcerated parent is in the best interest of the child. When determining harm, the court shall consider the following factors:

a. The age of the child.

b. The relationship between the child and the parent.

c. The nature of the parent’s current and past provision for the child’s developmental, cognitive, psychological, and physical needs.

d. The parent’s history of criminal behavior, which may include the frequency of incarceration and the unavailability of the parent to the child due to incarceration.

e. Any other factor the court deems relevant.

(e) When a child has been adjudicated dependent, a case plan has been filed with the court, and:

1. The child continues to be abused, neglected, or abandoned by the parent or parents. The failure of the parent or parents to substantially comply with the case plan for a period of 12 months after an adjudication of the child as a dependent child or the child’s placement into shelter care, whichever occurs first, constitutes evidence of continuing abuse, neglect, or abandonment unless the failure to substantially comply with the case plan was due to the parent’s lack of financial resources or to the failure of the department to make reasonable efforts to reunify the parent and child. The 12-month period begins to run only after the child’s placement into shelter care or the entry of a disposition order placing the custody of the child with the department or a person other than the parent and the court’s approval of a case plan having the goal of reunification with the parent, whichever occurs first; or

2. The parent or parents have materially breached the case plan. Time is of the essence for permanency of children in the dependency system. In order to prove the parent or parents have materially breached the case plan, the court must find by clear and convincing evidence that the parent or parents are unlikely or unable to substantially comply with the case plan before time to comply with the case plan expires.

3. The child has been in care for any 12 of the last 22 months and the parents have not substantially complied with the case plan so as to permit reunification under s. 39.522(2) unless the failure to substantially comply with the case plan was due to the parent’s lack of financial resources or to the failure of the department to make reasonable efforts to reunify the parent and child.

(f) The parent or parents engaged in egregious conduct or had the opportunity and capability to prevent and knowingly failed to prevent egregious conduct that threatens the life, safety, or physical, mental, or emotional health of the child or the child’s sibling. Proof of a nexus between egregious conduct to a child and the potential harm to the child’s sibling is not required.

1. As used in this subsection, the term “sibling” means another child who resides with or is cared for by the parent or parents regardless of whether the child is related legally or by consanguinity.

2. As used in this subsection, the term “egregious conduct” means abuse, abandonment, neglect, or any other conduct that is deplorable, flagrant, or outrageous by a normal standard of conduct. Egregious conduct may include an act or omission that occurred only once but was of such intensity, magnitude, or severity as to endanger the life of the child.

(g) The parent or parents have subjected the child or another child to aggravated child abuse as defined in s. 827.03, sexual battery or sexual abuse as defined in s. 39.01, or chronic abuse.

(h) The parent or parents have committed the murder, manslaughter, aiding or abetting the murder, or conspiracy or solicitation to murder the other parent or another child, or a felony battery that resulted in serious bodily injury to the child or to another child. Proof of a nexus between the murder, manslaughter, aiding or abetting the murder, or conspiracy or solicitation to murder the other parent or another child, or a felony battery to a child and the potential harm to a child or another child is not required.

(i) The parental rights of the parent to a sibling of the child have been terminated involuntarily.

(j) The parent or parents have a history of extensive, abusive, and chronic use of alcohol or a controlled substance which renders them incapable of caring for the child, and have refused or failed to complete available treatment for such use during the 3-year period immediately preceding the filing of the petition for termination of parental rights.

(k) A test administered at birth that indicated that the child’s blood, urine, or meconium contained any amount of alcohol or a controlled substance or metabolites of such substances, the presence of which was not the result of medical treatment administered to the mother or the newborn infant, and the biological mother of the child is the biological mother of at least one other child who was adjudicated dependent after a finding of harm to the child’s health or welfare due to exposure to a controlled substance or alcohol as defined in s. 39.01, after which the biological mother had the opportunity to participate in substance abuse treatment.

(l) On three or more occasions the child or another child of the parent or parents has been placed in out-of-home care pursuant to this chapter, and the conditions that led to the child’s out-of-home placement were caused by the parent or parents.

(m) The court determines by clear and convincing evidence that the child was conceived as a result of an act of sexual battery made unlawful pursuant to s. 794.011, or pursuant to a similar law of another state, territory, possession, or Native American tribe where the offense occurred. It is presumed that termination of parental rights is in the best interest of the child if the child was conceived as a result of the unlawful sexual battery. A petition for termination of parental rights under this paragraph may be filed at any time. The court must accept a guilty plea or conviction of unlawful sexual battery pursuant to s. 794.011 as conclusive proof that the child was conceived by a violation of criminal law as set forth in this subsection.

(n) The parent is convicted of an offense that requires the parent to register as a sexual predator under s. 775.21.

(2) Reasonable efforts to preserve and reunify families are not required if a court of competent jurisdiction has determined that any of the events described in paragraphs (1)(b)-(d) or paragraphs (1)(f)-(m) have occurred.

(3) If a petition for termination of parental rights is filed under subsection (1), a separate petition for dependency need not be filed and the department need not offer the parents a case plan having a goal of reunification, but may instead file with the court a case plan having a goal of termination of parental rights to allow continuation of services until the termination is granted or until further orders of the court are issued.

(4) If an expedited termination of parental rights petition is filed, reasonable efforts shall be made to place the child in a timely manner in accordance with the permanency plan, and to complete whatever steps are necessary to finalize the permanent placement of the child.

History.—s. 9, ch. 87-289; s. 16, ch. 90-306; s. 4, ch. 90-309; s. 7, ch. 92-158; s. 35, ch. 94-164; s. 1, ch. 97-226; s. 12, ch. 97-276; s. 88, ch. 98-403; s. 2, ch. 98-417; s. 45, ch. 99-193; s. 35, ch. 2000-139; s. 3, ch. 2001-3; s. 12, ch. 2004-371; s. 25, ch. 2006-86; s. 16, ch. 2008-245; s. 2, ch. 2009-21; s. 15, ch. 2012-178; s. 1, ch. 2013-132; s. 19, ch. 2014-224; s. 16, ch. 2016-24.

Note.—Former s. 39.464.



39.807 - Right to counsel; guardian ad litem.

39.807 Right to counsel; guardian ad litem.—

(1)(a) At each stage of the proceeding under this part, the court shall advise the parent of the right to have counsel present. The court shall appoint counsel for indigent parents. The court shall ascertain whether the right to counsel is understood and, where appropriate, is knowingly and intelligently waived. The court shall enter its findings in writing with respect to the appointment or waiver of counsel for indigent parents.

(b) Once counsel has been retained or, in appropriate circumstances, appointed to represent the parent of the child, the attorney shall continue to represent the parent throughout the proceedings or until the court has approved discontinuing the attorney-client relationship. If the attorney-client relationship is discontinued, the court shall advise the parent of the right to have new counsel retained or appointed for the remainder of the proceedings.

(c)1. No waiver of counsel may be accepted if it appears that the parent is unable to make an intelligent and understanding choice because of mental condition, age, education, experience, the nature or complexity of the case, or other factors.

2. A waiver of counsel made in court must be of record. A waiver made out of court must be in writing with not less than two attesting witnesses and must be filed with the court. The witnesses shall attest to the voluntary execution of the waiver.

3. If a waiver of counsel is accepted at any stage of the proceedings, the offer of assistance of counsel must be renewed by the court at each subsequent stage of the proceedings at which the parent appears without counsel.

(d) This subsection does not apply to any parent who has voluntarily executed a written surrender of the child and consent to the entry of a court order therefor.

(2)(a) The court shall appoint a guardian ad litem to represent the best interest of the child in any termination of parental rights proceedings and shall ascertain at each stage of the proceedings whether a guardian ad litem has been appointed.

(b) The guardian ad litem has the following responsibilities:

1. To investigate the allegations of the petition and any subsequent matters arising in the case and, unless excused by the court, to file a written report. This report must include a statement of the wishes of the child and the recommendations of the guardian ad litem and must be provided to all parties and the court at least 72 hours before the disposition hearing.

2. To be present at all court hearings unless excused by the court.

3. To represent the best interests of the child until the jurisdiction of the court over the child terminates or until excused by the court.

(c) A guardian ad litem is not required to post bond but shall file an acceptance of the office.

(d) A guardian ad litem is entitled to receive service of pleadings and papers as provided by the Florida Rules of Juvenile Procedure.

(e) This subsection does not apply to any voluntary relinquishment of parental rights proceeding.

History.—s. 9, ch. 87-289; s. 17, ch. 90-306; s. 36, ch. 94-164; s. 89, ch. 98-403; s. 46, ch. 99-193; s. 36, ch. 2000-139.

Note.—Former s. 39.465.



39.808 - Advisory hearing; pretrial status conference.

39.808 Advisory hearing; pretrial status conference.—

(1) An advisory hearing on the petition to terminate parental rights must be held as soon as possible after all parties have been served with a copy of the petition and a notice of the date, time, and place of the advisory hearing for the petition.

(2) At the hearing the court shall inform the parties of their rights under s. 39.807, shall appoint counsel for the parties in accordance with legal requirements, and shall appoint a guardian ad litem to represent the interests of the child if one has not already been appointed.

(3) The court shall set a date for an adjudicatory hearing to be held within 45 days after the advisory hearing, unless all of the necessary parties agree to some other hearing date.

(4) An advisory hearing is not required if a petition is filed seeking an adjudication for termination of parental rights based on a voluntary surrender of parental rights. Adjudicatory hearings for petitions for voluntary termination must be held within 21 days after the filing of the petition. Notice of the use of this subsection must be filed with the court at the same time as the filing of the petition to terminate parental rights.

(5) Not less than 10 days before the adjudicatory hearing on a petition for involuntary termination of parental rights, the court shall conduct a pretrial status conference to determine the order in which each party may present witnesses or evidence, the order in which cross-examination and argument shall occur, and any other matters that may aid in the conduct of the adjudicatory hearing to prevent any undue delay in the conduct of the adjudicatory hearing.

History.—s. 9, ch. 87-289; s. 33, ch. 88-337; s. 18, ch. 90-306; s. 37, ch. 94-164; s. 90, ch. 98-403; s. 47, ch. 99-193.

Note.—Former s. 39.466.



39.809 - Adjudicatory hearing.

39.809 Adjudicatory hearing.—

(1) In a hearing on a petition for termination of parental rights, the court shall consider the elements required for termination. Each of these elements must be established by clear and convincing evidence before the petition is granted.

(2) The adjudicatory hearing must be held within 45 days after the advisory hearing, but reasonable continuances for the purpose of investigation, discovery, or procuring counsel or witnesses may, when necessary, be granted.

(3) The adjudicatory hearing must be conducted by the judge without a jury, applying the rules of evidence in use in civil cases and adjourning the case from time to time as necessary. For purposes of the adjudicatory hearing, to avoid unnecessary duplication of expense, the judge may consider in-court testimony previously given at any properly noticed hearing, without regard to the availability or unavailability of the witness at the time of the actual adjudicatory hearing, if the recorded testimony itself is made available to the judge. Consideration of such testimony does not preclude the witness being subpoenaed to answer supplemental questions.

(4) All hearings involving termination of parental rights are confidential and closed to the public. Hearings involving more than one child may be held simultaneously when the children involved are related to each other or were involved in the same case. The child and the parents may be examined separately and apart from each other.

(5) The judge shall enter a written order with the findings of fact and conclusions of law.

History.—s. 9, ch. 87-289; s. 19, ch. 90-306; ss. 8, 10, ch. 92-158; s. 38, ch. 94-164; s. 91, ch. 98-403.

Note.—Former s. 39.467.



39.810 - Manifest best interests of the child.

39.810 Manifest best interests of the child.—In a hearing on a petition for termination of parental rights, the court shall consider the manifest best interests of the child. This consideration shall not include a comparison between the attributes of the parents and those of any persons providing a present or potential placement for the child. For the purpose of determining the manifest best interests of the child, the court shall consider and evaluate all relevant factors, including, but not limited to:

(1) Any suitable permanent custody arrangement with a relative of the child. However, the availability of a nonadoptive placement with a relative may not receive greater consideration than any other factor weighing on the manifest best interest of the child and may not be considered as a factor weighing against termination of parental rights. If a child has been in a stable or preadoptive placement for not less than 6 months, the availability of a different placement, including a placement with a relative, may not be considered as a ground to deny the termination of parental rights.

(2) The ability and disposition of the parent or parents to provide the child with food, clothing, medical care or other remedial care recognized and permitted under state law instead of medical care, and other material needs of the child.

(3) The capacity of the parent or parents to care for the child to the extent that the child’s safety, well-being, and physical, mental, and emotional health will not be endangered upon the child’s return home.

(4) The present mental and physical health needs of the child and such future needs of the child to the extent that such future needs can be ascertained based on the present condition of the child.

(5) The love, affection, and other emotional ties existing between the child and the child’s parent or parents, siblings, and other relatives, and the degree of harm to the child that would arise from the termination of parental rights and duties.

(6) The likelihood of an older child remaining in long-term foster care upon termination of parental rights, due to emotional or behavioral problems or any special needs of the child.

(7) The child’s ability to form a significant relationship with a parental substitute and the likelihood that the child will enter into a more stable and permanent family relationship as a result of permanent termination of parental rights and duties.

(8) The length of time that the child has lived in a stable, satisfactory environment and the desirability of maintaining continuity.

(9) The depth of the relationship existing between the child and the present custodian.

(10) The reasonable preferences and wishes of the child, if the court deems the child to be of sufficient intelligence, understanding, and experience to express a preference.

(11) The recommendations for the child provided by the child’s guardian ad litem or legal representative.

History.—s. 31, ch. 94-164; s. 18, ch. 95-228; s. 92, ch. 98-403; s. 26, ch. 2006-86.

Note.—Former s. 39.4612.



39.811 - Powers of disposition; order of disposition.

39.811 Powers of disposition; order of disposition.—

(1) If the court finds that the grounds for termination of parental rights have not been established by clear and convincing evidence, the court shall:

(a) If grounds for dependency have been established, adjudicate or readjudicate the child dependent and:

1. Enter an order placing or continuing the child in out-of-home care under a case plan; or

2. Enter an order returning the child to the parent or parents. The court shall retain jurisdiction over a child returned to the parent or parents for a period of 6 months, but, at that time, based on a report of the social service agency and any other relevant factors, the court shall make a determination as to whether its jurisdiction shall continue or be terminated.

(b) If grounds for dependency have not been established, dismiss the petition.

(2) If the child is in the custody of the department and the court finds that the grounds for termination of parental rights have been established by clear and convincing evidence, the court shall, by order, place the child in the custody of the department for the purpose of adoption.

(3) If the child is in the custody of one parent and the court finds that the grounds for termination of parental rights have been established for the remaining parent by clear and convincing evidence, the court shall enter an order terminating the rights of the parent for whom the grounds have been established and placing the child in the custody of the remaining parent, granting that parent sole parental responsibility for the child.

(4) If the child is neither in the custody of the department nor in the custody of a parent and the court finds that the grounds for termination of parental rights have been established for either or both parents, the court shall enter an order terminating parental rights for the parent or parents for whom the grounds for termination have been established and placing the child with the department or an appropriate legal custodian. If the parental rights of both parents have been terminated, or if the parental rights of only one parent have been terminated and the court makes specific findings based on evidence presented that placement with the remaining parent is likely to be harmful to the child, the court may order that the child be placed with a legal custodian other than the department after hearing evidence of the suitability of the intended placement. Suitability of the intended placement includes the fitness and capabilities of the proposed legal custodian to function as the primary caregiver for a particular child; and the compatibility of the child with the home in which the child is intended to be placed. If the court orders that a child be placed with a legal custodian under this subsection, the court shall appoint a legal custodian as the guardian for the child as provided in s. 744.3021 or s. 39.621. The court may modify the order placing the child in the custody of the legal custodian and revoke the guardianship established under s. 744.3021 or another relationship if the court subsequently finds the placement to be no longer in the best interest of the child.

(5) If the court terminates parental rights, the court shall enter a written order of disposition briefly stating the facts upon which its decision to terminate the parental rights is made. An order of termination of parental rights, whether based on parental consent or after notice served as prescribed in this part, permanently deprives the parents of any right to the child.

(6) The parental rights of one parent may be severed without severing the parental rights of the other parent only under the following circumstances:

(a) If the child has only one surviving parent;

(b) If the identity of a prospective parent has been established as unknown after sworn testimony;

(c) If the parent whose rights are being terminated became a parent through a single-parent adoption;

(d) If the protection of the child demands termination of the rights of a single parent; or

(e) If the parent whose rights are being terminated meets any of the criteria specified in s. 39.806(1)(d) and (f)-(m).

(7)(a) The termination of parental rights does not affect the rights of grandparents unless the court finds that continued visitation is not in the best interests of the child or that such visitation would interfere with the permanency goals for the child.

(b) If the court terminates parental rights, it may, as appropriate, order that the parents, siblings, or relatives of the parent whose rights are terminated be allowed to maintain some communication or contact with the child pending adoption if the best interests of the child support this continued communication or contact, except as provided in paragraph (a). If the court orders such continued communication or contact, which may include, but is not limited to, visits, letters, and cards or telephone calls, the nature and frequency of the communication or contact must be set forth in written order and may be reviewed upon motion of any party, or, for purposes of this subsection, an identified prospective adoptive parent. If a child is placed for adoption, the nature and frequency of the communication or contact must be reviewed by the court at the time the child is placed for adoption.

(8) If the court terminates parental rights, it shall, in its order of disposition, provide for a hearing, to be scheduled no later than 30 days after the date of disposition, in which the department shall provide to the court an amended case plan that identifies the permanency goal for the child. Reasonable efforts must be made to place the child in a timely manner in accordance with the permanency plan and to complete whatever steps are necessary to finalize the permanent placement of the child. Thereafter, until the adoption of the child is finalized or the child reaches the age of 18 years, whichever occurs first, the court shall hold hearings at 6-month intervals to review the progress being made toward permanency for the child.

(9) After termination of parental rights, the court shall retain jurisdiction over any child for whom custody is given to a social service agency until the child is adopted. The court shall review the status of the child’s placement and the progress being made toward permanent adoptive placement. As part of this continuing jurisdiction, for good cause shown by the guardian ad litem for the child, the court may review the appropriateness of the adoptive placement of the child.

History.—s. 9, ch. 87-289; s. 34, ch. 88-337; s. 21, ch. 90-306; s. 73, ch. 91-45; s. 39, ch. 94-164; s. 2, ch. 97-226; s. 1, ch. 98-50; s. 93, ch. 98-403; s. 48, ch. 99-193; s. 37, ch. 2000-139; s. 4, ch. 2001-3; s. 27, ch. 2006-86; s. 28, ch. 2008-245; s. 2, ch. 2013-132.

Note.—Former s. 39.469.



39.812 - Postdisposition relief; petition for adoption.

39.812 Postdisposition relief; petition for adoption.—

(1) If the department is given custody of a child for subsequent adoption in accordance with this chapter, the department may place the child with an agency as defined in s. 63.032, with a child-caring agency registered under s. 409.176, or in a family home for prospective subsequent adoption. The department may thereafter become a party to any proceeding for the legal adoption of the child and appear in any court where the adoption proceeding is pending and consent to the adoption, and that consent alone shall in all cases be sufficient.

(2) In any subsequent adoption proceeding, the parents are not entitled to notice of the proceeding and are not entitled to knowledge at any time after the order terminating parental rights is entered of the whereabouts of the child or of the identity or location of any person having the custody of or having adopted the child, except as provided by order of the court pursuant to this chapter or chapter 63. In any habeas corpus or other proceeding involving the child brought by any parent of the child, an agent or contract provider of the department may not be compelled to divulge that information, but may be compelled to produce the child before a court of competent jurisdiction if the child is still subject to the guardianship of the department.

(3) The entry of the custody order to the department does not entitle the department to guardianship of the estate or property of the child, but the department shall be the guardian of the person of the child.

(4) The court shall retain jurisdiction over any child placed in the custody of the department until the child is adopted. After custody of a child for subsequent adoption has been given to the department, the court has jurisdiction for the purpose of reviewing the status of the child and the progress being made toward permanent adoptive placement. As part of this continuing jurisdiction, for good cause shown by the guardian ad litem for the child, the court may review the appropriateness of the adoptive placement of the child. When a licensed foster parent or court-ordered custodian has applied to adopt a child who has resided with the foster parent or custodian for at least 6 months and who has previously been permanently committed to the legal custody of the department and the department does not grant the application to adopt, the department may not, in the absence of a prior court order authorizing it to do so, remove the child from the foster home or custodian, except when:

(a) There is probable cause to believe that the child is at imminent risk of abuse or neglect;

(b) Thirty days have expired following written notice to the foster parent or custodian of the denial of the application to adopt, within which period no formal challenge of the department’s decision has been filed; or

(c) The foster parent or custodian agrees to the child’s removal.

(5) The petition for adoption must be filed in the division of the circuit court which entered the judgment terminating parental rights, unless a motion for change of venue is granted pursuant to s. 47.122. A copy of the consent executed by the department must be attached to the petition, unless waived pursuant to s. 63.062(7). The petition must be accompanied by a statement, signed by the prospective adoptive parents, acknowledging receipt of all information required to be disclosed under s. 63.085 and a form provided by the department which details the social and medical history of the child and each parent and includes the social security number and date of birth for each parent, if such information is available or readily obtainable. The prospective adoptive parents may not file a petition for adoption until the judgment terminating parental rights becomes final. An adoption proceeding under this subsection is governed by chapter 63.

(6)(a) Once a child’s adoption is finalized, the community-based care lead agency must make a reasonable effort to contact the adoptive family by telephone 1 year after the date of finalization of the adoption as a postadoption service. For purposes of this subsection, the term “reasonable effort” means the exercise of reasonable diligence and care by the community-based care lead agency to make contact with the adoptive family. At a minimum, the agency must document the following:

1. The number of attempts made by the community-based care lead agency to contact the adoptive family and whether those attempts were successful;

2. The types of postadoption services that were requested by the adoptive family and whether those services were provided by the community-based care lead agency; and

3. Any feedback received by the community-based care lead agency from the adoptive family relating to the quality or effectiveness of the services provided.

(b) The community-based care lead agency must report annually to the department on the outcomes achieved and recommendations for improvement under this subsection.

History.—s. 9, ch. 87-289; s. 41, ch. 94-164; s. 14, ch. 95-228; s. 94, ch. 98-403; s. 5, ch. 2001-3; s. 1, ch. 2004-389; s. 1, ch. 2008-151; s. 4, ch. 2015-130.

Note.—Former s. 39.47.



39.813 - Continuing jurisdiction.

39.813 Continuing jurisdiction.—The court which terminates the parental rights of a child who is the subject of termination proceedings pursuant to this chapter shall retain exclusive jurisdiction in all matters pertaining to the child’s adoption pursuant to chapter 63.

History.—s. 95, ch. 98-403.



39.814 - Oaths, records, and confidential information.

39.814 Oaths, records, and confidential information.—

(1) The judge, clerks or deputy clerks, and authorized agents of the department shall each have the power to administer oaths and affirmations.

(2) The court shall make and keep records of all cases brought before it pursuant to this part and shall preserve the records of proceedings under this part pursuant to the Florida Rules of Judicial Administration. Records of cases where orders were entered permanently depriving a parent of the custody of a child shall be preserved permanently.

(3) The clerk shall keep all court records required by this part separate from other records of the circuit court. All court records required by this part shall not be open to inspection by the public. All records shall be inspected only upon order of the court by persons deemed by the court to have a proper interest therein, except that, custodians of the child and their attorneys, law enforcement agencies, and the department and its designees shall always have the right to inspect and copy any official record pertaining to the child. The court may permit authorized representatives of recognized organizations compiling statistics for proper purposes to inspect and make abstracts from official records, under whatever conditions upon their use and disposition the court may deem proper, and may punish by contempt proceedings any violation of those conditions.

(4) All information obtained pursuant to this part in the discharge of official duty by any judge, employee of the court, authorized agent of the department, or law enforcement agent shall be confidential and exempt from the provisions of s. 119.07(1) and shall not be disclosed to anyone other than the authorized personnel of the court, the department and its designees, law enforcement agents, and others entitled under this part to receive that information, except upon order of the court.

(5) All orders of the court entered pursuant to this part shall be in writing and signed by the judge, except that the clerk or deputy clerk may sign a summons or notice to appear.

(6) No court record of proceedings under this part shall be admissible in evidence in any other civil or criminal proceeding, except that:

(a) Records of proceedings under this part forming a part of the record on appeal shall be used in the appellate court in the manner hereinafter provided.

(b) Records necessary therefor shall be admissible in evidence in any case in which a person is being tried upon a charge of having committed perjury.

(c) A final order entered pursuant to an adjudicatory hearing is admissible in evidence in any subsequent civil proceeding relating to placement of, access to, parental time with, adoption of, or parental rights and responsibilities for the same child or a sibling of that child.

(d) Evidence admitted in any proceeding under this part may be admissible in evidence when offered by any party in a subsequent civil proceeding relating to placement of, access to, parental time with, adoption of, or parental rights and responsibilities for the same child or a sibling of that child if:

1. Notice is given to the opposing party or opposing party’s counsel of the intent to offer the evidence and a copy of such evidence is delivered to the opposing party or opposing party’s counsel; and

2. The evidence is otherwise admissible in the subsequent civil proceeding.

(7) Final orders, records, and evidence in any proceeding under this part which are subsequently admitted in evidence pursuant to subsection (6) remain subject to subsections (3) and (4).

History.—s. 9, ch. 87-289; s. 14, ch. 90-360; s. 17, ch. 96-406; s. 3, ch. 97-226; s. 96, ch. 98-403; s. 49, ch. 99-193; s. 6, ch. 2005-239.

Note.—Former s. 39.471.



39.815 - Appeal.

39.815 Appeal.—

(1) Any child, any parent or guardian ad litem of any child, any other party to the proceeding who is affected by an order of the court, or the department may appeal to the appropriate district court of appeal within the time and in the manner prescribed by the Florida Rules of Appellate Procedure. The district court of appeal shall give an appeal from an order terminating parental rights priority in docketing and shall render a decision on the appeal as expeditiously as possible. Appointed counsel shall be compensated as provided in s. 27.5304(6).

(2) An attorney for the department shall represent the state upon appeal. When a notice of appeal is filed in the circuit court, the clerk shall notify the attorney for the department, together with the attorney for the parent, the guardian ad litem, and any attorney for the child.

(3) The taking of an appeal does not operate as a supersedeas in any case unless the court so orders. However, a termination of parental rights order with placement of the child with a licensed child-placing agency or the department for subsequent adoption is suspended while the appeal is pending, but the child shall continue in an out-of-home placement under the order until the appeal is decided.

(4) The case on appeal must be docketed and any papers filed in the appellate court must be titled with the initials, but not the name, of the child and the court case number, and the papers must remain sealed in the office of the clerk of the appellate court when not in use by the appellate court and may not be open to public inspection. The decision of the appellate court must be likewise titled and may refer to the child only by initials and court case number.

(5) The original order of the appellate court, with all papers filed in the case on appeal, must remain in the office of the clerk of the appellate court, sealed and not open to inspection except by order of the appellate court. The clerk of the appellate court shall return to the circuit court all papers transmitted to the appellate court from the circuit court, together with a certified copy of the order of the appellate court.

History.—s. 9, ch. 87-289; s. 22, ch. 90-306; s. 1, ch. 90-309; s. 15, ch. 92-170; s. 42, ch. 94-164; s. 97, ch. 98-403; s. 50, ch. 99-193; s. 59, ch. 2003-402; s. 22, ch. 2007-62.

Note.—Former s. 39.473.






Part XI - GUARDIANS AD LITEM AND GUARDIAN ADVOCATES (ss. 39.820-39.8298)

39.820 - Definitions.

39.820 Definitions.—As used in this part, the term:

(1) “Guardian ad litem” as referred to in any civil or criminal proceeding includes the following: a certified guardian ad litem program, a duly certified volunteer, a staff attorney, contract attorney, or certified pro bono attorney working on behalf of a guardian ad litem or the program; staff members of a program office; a court-appointed attorney; or a responsible adult who is appointed by the court to represent the best interests of a child in a proceeding as provided for by law, including, but not limited to, this chapter, who is a party to any judicial proceeding as a representative of the child, and who serves until discharged by the court.

(2) “Guardian advocate” means a person appointed by the court to act on behalf of a drug dependent newborn pursuant to the provisions of this part.

History.—s. 101, ch. 98-403.



39.821 - Qualifications of guardians ad litem.

39.821 Qualifications of guardians ad litem.—

(1) Because of the special trust or responsibility placed in a guardian ad litem, the Guardian Ad Litem Program may use any private funds collected by the program, or any state funds so designated, to conduct a security background investigation before certifying a volunteer to serve. A security background investigation must include, but need not be limited to, employment history checks, checks of references, local criminal history records checks through local law enforcement agencies, and statewide criminal history records checks through the Department of Law Enforcement. Upon request, an employer shall furnish a copy of the personnel record for the employee or former employee who is the subject of a security background investigation conducted under this section. The information contained in the personnel record may include, but need not be limited to, disciplinary matters and the reason why the employee was terminated from employment. An employer who releases a personnel record for purposes of a security background investigation is presumed to have acted in good faith and is not liable for information contained in the record without a showing that the employer maliciously falsified the record. A security background investigation conducted under this section must ensure that a person is not certified as a guardian ad litem if the person has an arrest awaiting final disposition for, been convicted of, regardless of adjudication, entered a plea of nolo contendere or guilty to, or been adjudicated delinquent and the record has not been sealed or expunged for, any offense prohibited under the provisions listed in s. 435.04. All applicants certified on or after 1July 1, 2010, must undergo a level 2 background screening pursuant to chapter 435 before being certified to serve as a guardian ad litem. In analyzing and evaluating the information obtained in the security background investigation, the program must give particular emphasis to past activities involving children, including, but not limited to, child-related criminal offenses or child abuse. The program has sole discretion in determining whether to certify a person based on his or her security background investigation. The information collected pursuant to the security background investigation is confidential and exempt from s. 119.07(1).

(2) This section does not apply to a certified guardian ad litem who was certified before October 1, 1995, an attorney who is a member in good standing of The Florida Bar, or a licensed professional who has undergone a comparable security background investigation as a condition of licensure within 5 years of applying for certification as a guardian ad litem.

(3) It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any person to willfully, knowingly, or intentionally fail, by false statement, misrepresentation, impersonation, or other fraudulent means, to disclose in any application for a volunteer position or for paid employment with the Guardian Ad Litem Program, any material fact used in making a determination as to the applicant’s qualifications for such position.

History.—s. 2, ch. 96-109; s. 102, ch. 98-403; s. 19, ch. 99-2; s. 35, ch. 2004-267; s. 25, ch. 2005-236; s. 2, ch. 2010-114; s. 20, ch. 2010-162.

1Note.—As amended by s. 20, ch. 2010-162. The amendment by s. 2, ch. 2010-114, used an August 1, 2010, date.

Note.—Former s. 415.5077.



39.822 - Appointment of guardian ad litem for abused, abandoned, or neglected child.

39.822 Appointment of guardian ad litem for abused, abandoned, or neglected child.—

(1) A guardian ad litem shall be appointed by the court at the earliest possible time to represent the child in any child abuse, abandonment, or neglect judicial proceeding, whether civil or criminal. Any person participating in a civil or criminal judicial proceeding resulting from such appointment shall be presumed prima facie to be acting in good faith and in so doing shall be immune from any liability, civil or criminal, that otherwise might be incurred or imposed.

(2) In those cases in which the parents are financially able, the parent or parents of the child shall reimburse the court, in part or in whole, for the cost of provision of guardian ad litem services. Reimbursement to the individual providing guardian ad litem services shall not be contingent upon successful collection by the court from the parent or parents.

(3) Upon presentation by a guardian ad litem of a court order appointing the guardian ad litem:

(a) An agency, as defined in chapter 119, shall allow the guardian ad litem to inspect and copy records related to the best interests of the child who is the subject of the appointment, including, but not limited to, records made confidential or exempt from s. 119.07(1) or s. 24(a), Art. I of the State Constitution. The guardian ad litem shall maintain the confidential or exempt status of any records shared by an agency under this paragraph.

(b) A person or organization, other than an agency under paragraph (a), shall allow the guardian ad litem to inspect and copy any records related to the best interests of the child who is the subject of the appointment, including, but not limited to, confidential records.

For the purposes of this subsection, the term “records related to the best interests of the child” includes, but is not limited to, medical, mental health, substance abuse, child care, education, law enforcement, court, social services, and financial records.

(4) The guardian ad litem or the program representative shall review all disposition recommendations and changes in placements, and must be present at all critical stages of the dependency proceeding or submit a written report of recommendations to the court. Written reports must be filed with the court and served on all parties whose whereabouts are known at least 72 hours prior to the hearing.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 63-24; s. 941, ch. 71-136; ss. 1, 1A, ch. 71-97; s. 32, ch. 73-334; s. 65, ch. 74-383; s. 1, ch. 75-101; s. 1, ch. 75-185; s. 4, ch. 76-237; s. 1, ch. 77-77; s. 3, ch. 77-429; ss. 1, 2, ch. 78-322; s. 3, ch. 78-326; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 181, ch. 79-164; s. 1, ch. 79-203; s. 10, ch. 84-226; s. 3, ch. 90-211; s. 103, ch. 98-403; s. 51, ch. 99-193; s. 26, ch. 2005-236.

Note.—Former ss. 828.041, 827.07(16); s. 415.508.



39.823 - Guardian advocates for drug dependent newborns.

39.823 Guardian advocates for drug dependent newborns.—The Legislature finds that increasing numbers of drug dependent children are born in this state. Because of the parents’ continued dependence upon drugs, the parents may temporarily leave their child with a relative or other adult or may have agreed to voluntary family services under s. 39.301(14). The relative or other adult may be left with a child who is likely to require medical treatment but for whom they are unable to obtain medical treatment. The purpose of this section is to provide an expeditious method for such relatives or other responsible adults to obtain a court order which allows them to provide consent for medical treatment and otherwise advocate for the needs of the child and to provide court review of such authorization.

History.—s. 2, ch. 89-345; s. 104, ch. 98-403; s. 19, ch. 99-168; s. 5, ch. 2003-127; s. 14, ch. 2009-43; s. 18, ch. 2012-178.

Note.—Former s. 415.5082.



39.824 - Jurisdiction.

39.824 Jurisdiction.—The circuit court shall have exclusive original jurisdiction of a proceeding in which appointment of a guardian advocate is sought. The court shall retain jurisdiction over a child for whom a guardian advocate is appointed until specifically relinquished by court order.

History.—s. 2, ch. 89-345; s. 105, ch. 98-403; s. 21, ch. 2012-116.

Note.—Former s. 415.5083.



39.825 - Petition for appointment of a guardian advocate.

39.825 Petition for appointment of a guardian advocate.—A petition for appointment of a guardian advocate may be filed by the department, any relative of the child, any licensed health care professional, or any other interested person. The petition shall be in writing and shall be signed by the petitioner under oath stating his or her good faith in filing the petition. The form of the petition and its contents shall be determined by the Florida Rules of Juvenile Procedure.

History.—s. 2, ch. 89-345; s. 72, ch. 97-103; s. 106, ch. 98-403.

Note.—Former s. 415.5084.



39.826 - Process and service.

39.826 Process and service.—

(1) Personal appearance of a person in a hearing before the court shall obviate the necessity of serving process upon that person.

(2) Upon the filing of a petition requesting the appointment of a guardian advocate, and upon request of the petitioner, the clerk or deputy clerk shall issue a summons.

(3) The summons shall require the person on whom it is served to appear for a hearing at a time and place specified. Except in cases of medical emergency, the time shall be not less than 24 hours after service of the summons. The summons shall be directed to and shall be served upon the parents. It shall not be necessary to the validity of a proceeding for the appointment of a guardian advocate that the parents be present if their identity or presence is unknown after a diligent search and inquiry have been made, if they have become residents of a state other than this state, or if they evade service or ignore a summons, but in this event the person who made the search and inquiry shall file a certificate of those facts.

(4) Upon the application of a party, the clerk or deputy clerk shall issue, and the court on its own motion may issue, subpoenas requiring attendance and testimony of witnesses and production of records, documents, or other tangible objects at any hearing.

History.—s. 2, ch. 89-345; s. 107, ch. 98-403.

Note.—Former s. 415.5085.



39.827 - Hearing for appointment of a guardian advocate.

39.827 Hearing for appointment of a guardian advocate.—

(1) When a petition for appointment of a guardian advocate has been filed with the circuit court, the hearing shall be held within 14 days unless all parties agree to a continuance. If a child is in need of necessary medical treatment as defined in s. 39.01, s. 984.03, or s. 985.03, the court shall hold a hearing within 24 hours.

(2) At the hearing, the parents have the right to be present, to present testimony, to call and cross-examine witnesses, to be represented by counsel at their own expense, and to object to the appointment of the guardian advocate.

(3) The hearing shall be conducted by the judge without a jury, applying the rules of evidence in use in civil cases. In a hearing on a petition for appointment of a guardian advocate, the moving party shall prove all the elements in s. 39.828 by a preponderance of the evidence.

(4) The hearing under this section shall remain confidential and closed to the public. The clerk shall keep all court records required by this part separate from other records of the circuit court. All court records required by this part shall be confidential and exempt from the provisions of s. 119.07(1). All records shall be inspected only upon order of the court by persons deemed by the court to have a proper interest therein, except that a child and the parents or custodians of the child and their attorneys and the department and its designees shall always have the right to inspect and copy any official record pertaining to the child. The court may permit authorized representatives of recognized organizations compiling statistics for proper purposes to inspect and make abstracts from official records, under whatever conditions upon their use and disposition the court may deem proper, and may punish by contempt proceedings any violation of those conditions. All information obtained pursuant to this part in the discharge of official duty by any judge, employee of the court, or authorized agent of the department shall be confidential and exempt from the provisions of s. 119.07(1) and shall not be disclosed to anyone other than the authorized personnel of the court or the department and its designees, except upon order of the court.

History.—s. 2, ch. 89-345; s. 19, ch. 91-71; s. 274, ch. 96-406; s. 44, ch. 98-280; s. 108, ch. 98-403.

Note.—Former s. 415.5086.



39.828 - Grounds for appointment of a guardian advocate.

39.828 Grounds for appointment of a guardian advocate.—

(1) The court shall appoint the person named in the petition as a guardian advocate with all the powers and duties specified in s. 39.829 for an initial term of 1 year upon a finding that:

(a) The child named in the petition is or was a drug dependent newborn as described in s. 39.01;

(b) The parent or parents of the child have voluntarily relinquished temporary custody of the child to a relative or other responsible adult;

(c) The person named in the petition to be appointed the guardian advocate is capable of carrying out the duties as provided in s. 39.829; and

(d) A petition to adjudicate the child dependent under this chapter has not been filed.

(2) The appointment of a guardian advocate does not remove from the parents the right to consent to medical treatment for their child. The appointment of a guardian advocate does not prevent the filing of a subsequent petition under this chapter to have the child adjudicated dependent.

History.—s. 2, ch. 89-345; s. 62, ch. 94-164; s. 109, ch. 98-403; s. 32, ch. 2006-86; s. 29, ch. 2008-245; s. 19, ch. 2012-178.

Note.—Former s. 415.5087.



39.829 - Powers and duties of guardian advocate.

39.829 Powers and duties of guardian advocate.—It is the duty of the guardian advocate to oversee the care, health, and medical treatment of the child; to advise the court regarding any change in the status of the child; and to respond to any medical crisis of the child, including providing consent to any needed medical treatment. The guardian advocate shall report to the department if the natural parents abandon the child or if the natural parents reclaim custody of the child.

History.—s. 2, ch. 89-345; s. 110, ch. 98-403.

Note.—Former s. 415.5088.



39.8295 - Review and removal of guardian advocate.

39.8295 Review and removal of guardian advocate.—

(1) At the end of the initial 1-year appointment, the court shall review the status of the child’s care, health, and medical condition for the purpose of determining whether to reauthorize the appointment of the guardian advocate. If the court finds that all of the elements of s. 39.828 are still met, the court shall reauthorize the guardian advocate for another year.

(2) At any time, the court may, upon its own motion, or upon the motion of the department, a family member, or other interested person remove a guardian advocate. A guardian advocate shall be removed if the court finds that the guardian advocate is not properly discharging his or her responsibilities or is acting in a manner inconsistent with his or her appointment, that the parents have assumed parental responsibility to provide for the child, or that the child has been adjudicated dependent pursuant to this chapter.

History.—s. 2, ch. 89-345; s. 111, ch. 98-403.

Note.—Former s. 415.5089.



39.8296 - Statewide Guardian Ad Litem Office; legislative findings and intent; creation; appointment of executive director; duties of office.

39.8296 Statewide Guardian Ad Litem Office; legislative findings and intent; creation; appointment of executive director; duties of office.—

(1) LEGISLATIVE FINDINGS AND INTENT.—

(a) The Legislature finds that for the past 20 years, the Guardian Ad Litem Program has been the only mechanism for best interest representation for children in Florida who are involved in dependency proceedings.

(b) The Legislature also finds that while the Guardian Ad Litem Program has been supervised by court administration within the circuit courts since the program’s inception, there is a perceived conflict of interest created by the supervision of program staff by the judges before whom they appear.

(c) The Legislature further finds that the Governor’s Blue Ribbon Task Force concluded that “if there is any program that costs the least and benefits the most, this one is it,” and that the guardian ad litem volunteer is an “indispensable intermediary between the child and the court, between the child and DCF.”

(d) It is therefore the intent of the Legislature to place the Guardian Ad Litem Program in an appropriate place and provide a statewide infrastructure to increase functioning and standardization among the local programs currently operating in the 20 judicial circuits.

(2) STATEWIDE GUARDIAN AD LITEM OFFICE.—There is created a Statewide Guardian Ad Litem Office within the Justice Administrative Commission. The Justice Administrative Commission shall provide administrative support and service to the office to the extent requested by the executive director within the available resources of the commission. The Statewide Guardian Ad Litem Office shall not be subject to control, supervision, or direction by the Justice Administrative Commission in the performance of its duties, but the employees of the office shall be governed by the classification plan and salary and benefits plan approved by the Justice Administrative Commission.

(a) The head of the Statewide Guardian Ad Litem Office is the executive director, who shall be appointed by the Governor from a list of a minimum of three eligible applicants submitted by a Guardian Ad Litem Qualifications Committee. The Guardian Ad Litem Qualifications Committee shall be composed of five persons, two persons appointed by the Governor, two persons appointed by the Chief Justice of the Supreme Court, and one person appointed by the Statewide Guardian Ad Litem Association. The committee shall provide for statewide advertisement and the receiving of applications for the position of executive director. The Governor shall appoint an executive director from among the recommendations, or the Governor may reject the nominations and request the submission of new nominees. The executive director must have knowledge in dependency law and knowledge of social service delivery systems available to meet the needs of children who are abused, neglected, or abandoned. The executive director shall serve on a full-time basis and shall personally, or through representatives of the office, carry out the purposes and functions of the Statewide Guardian Ad Litem Office in accordance with state and federal law. The executive director shall report to the Governor. The executive director shall serve a 3-year term, subject to removal for cause by the Governor. Any person appointed to serve as the executive director may be permitted to serve more than one term.

(b) The Statewide Guardian Ad Litem Office shall, within available resources, have oversight responsibilities for and provide technical assistance to all guardian ad litem and attorney ad litem programs located within the judicial circuits.

1. The office shall identify the resources required to implement methods of collecting, reporting, and tracking reliable and consistent case data.

2. The office shall review the current guardian ad litem programs in Florida and other states.

3. The office, in consultation with local guardian ad litem offices, shall develop statewide performance measures and standards.

4. The office shall develop a guardian ad litem training program. The office shall establish a curriculum committee to develop the training program specified in this subparagraph. The curriculum committee shall include, but not be limited to, dependency judges, directors of circuit guardian ad litem programs, active certified guardians ad litem, a mental health professional who specializes in the treatment of children, a member of a child advocacy group, a representative of the Florida Coalition Against Domestic Violence, and a social worker experienced in working with victims and perpetrators of child abuse.

5. The office shall review the various methods of funding guardian ad litem programs, shall maximize the use of those funding sources to the extent possible, and shall review the kinds of services being provided by circuit guardian ad litem programs.

6. The office shall determine the feasibility or desirability of new concepts of organization, administration, financing, or service delivery designed to preserve the civil and constitutional rights and fulfill other needs of dependent children.

7. In an effort to promote normalcy and establish trust between a court-appointed volunteer guardian ad litem and a child alleged to be abused, abandoned, or neglected under this chapter, a guardian ad litem may transport a child. However, a guardian ad litem volunteer may not be required or directed by the program or a court to transport a child.

8. The office shall submit to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Chief Justice of the Supreme Court an interim report describing the progress of the office in meeting the goals as described in this section. The office shall submit to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Chief Justice of the Supreme Court a proposed plan including alternatives for meeting the state’s guardian ad litem and attorney ad litem needs. This plan may include recommendations for less than the entire state, may include a phase-in system, and shall include estimates of the cost of each of the alternatives. Each year the office shall provide a status report and provide further recommendations to address the need for guardian ad litem services and related issues.

History.—s. 1, ch. 2003-53; s. 91, ch. 2003-399; s. 1, ch. 2006-18; s. 5, ch. 2012-123.



39.8297 - County funding for guardian ad litem employees.

39.8297 County funding for guardian ad litem employees.—

(1) A county and the executive director of the Statewide Guardian Ad Litem Office may enter into an agreement by which the county agrees to provide funds to the local guardian ad litem office in order to employ persons who will assist in the operation of the guardian ad litem program in the county.

(2) The agreement, at a minimum, must provide that:

(a) Funding for the persons who are employed will be provided on at least a fiscal-year basis.

(b) The persons who are employed will be hired, supervised, managed, and terminated by the executive director of the Statewide Guardian Ad Litem Office. The statewide office is responsible for compliance with all requirements of federal and state employment laws, and shall fully indemnify the county from any liability under such laws, as authorized by s. 768.28(19), to the extent such liability is the result of the acts or omissions of the Statewide Guardian Ad Litem Office or its agents or employees.

(c) The county is the employer for purposes of s. 440.10 and chapter 443.

(d) Employees funded by the county under this section and other county employees may be aggregated for purposes of a flexible benefits plan pursuant to s. 125 of the Internal Revenue Code of 1986.

(e) Persons employed under this section may be terminated after a substantial breach of the agreement or because funding to the program has expired.

(3) Persons employed under this section may not be counted in a formula or similar process used by the Statewide Guardian Ad Litem Office to measure personnel needs of a judicial circuit’s guardian ad litem program.

(4) Agreements created pursuant to this section do not obligate the state to allocate funds to a county to employ persons in the guardian ad litem program.

History.—s. 6, ch. 2012-123.



39.8298 - Guardian Ad Litem direct-support organization.

39.8298 Guardian Ad Litem direct-support organization.—

(1) AUTHORITY.—The Statewide Guardian Ad Litem Office created under s. 39.8296 is authorized to create a direct-support organization.

(a) The direct-support organization must be a Florida corporation not for profit, incorporated under the provisions of chapter 617. The direct-support organization shall be exempt from paying fees under s. 617.0122.

(b) The direct-support organization shall be organized and operated to conduct programs and activities; raise funds; request and receive grants, gifts, and bequests of moneys; acquire, receive, hold, invest, and administer, in its own name, securities, funds, objects of value, or other property, real or personal; and make expenditures to or for the direct or indirect benefit of the Statewide Guardian Ad Litem Office.

(c) If the executive director of the Statewide Guardian Ad Litem Office determines the direct-support organization is operating in a manner that is inconsistent with the goals and purposes of the Statewide Guardian Ad Litem Office or not acting in the best interest of the state, the executive director may terminate the contract and thereafter the organization may not use the name of the Statewide Guardian Ad Litem Office.

(2) CONTRACT.—The direct-support organization shall operate under a written contract with the Statewide Guardian Ad Litem Office. The written contract must, at a minimum, provide for:

(a) Approval of the articles of incorporation and bylaws of the direct-support organization by the executive director of the Statewide Guardian Ad Litem Office.

(b) Submission of an annual budget for the approval by the executive director of the Statewide Guardian Ad Litem Office.

(c) The reversion without penalty to the Statewide Guardian Ad Litem Office, or to the state if the Statewide Guardian Ad Litem Office ceases to exist, of all moneys and property held in trust by the direct-support organization for the Statewide Guardian Ad Litem Office if the direct-support organization ceases to exist or if the contract is terminated.

(d) The fiscal year of the direct-support organization, which must begin July 1 of each year and end June 30 of the following year.

(e) The disclosure of material provisions of the contract and the distinction between the Statewide Guardian Ad Litem Office and the direct-support organization to donors of gifts, contributions, or bequests, as well as on all promotional and fundraising publications.

(3) BOARD OF DIRECTORS.—The executive director of the Statewide Guardian Ad Litem Office shall appoint a board of directors for the direct-support organization. The executive director may designate employees of the Statewide Guardian Ad Litem Office to serve on the board of directors. Members of the board shall serve at the pleasure of the executive director.

(4) USE OF PROPERTY AND SERVICES.—The executive director of the Statewide Guardian Ad Litem Office:

(a) May authorize the use of facilities and property other than money that are owned by the Statewide Guardian Ad Litem Office to be used by the direct-support organization.

(b) May authorize the use of personal services provided by employees of the Statewide Guardian Ad Litem Office. For the purposes of this section, the term “personal services” includes full-time personnel and part-time personnel as well as payroll processing.

(c) May prescribe the conditions by which the direct-support organization may use property, facilities, or personal services of the office.

(d) Shall not authorize the use of property, facilities, or personal services of the direct-support organization if the organization does not provide equal employment opportunities to all persons, regardless of race, color, religion, sex, age, or national origin.

(5) MONEYS.—Moneys of the direct-support organization may be held in a separate depository account in the name of the direct-support organization and subject to the provisions of the contract with the Statewide Guardian Ad Litem Office.

(6) ANNUAL AUDIT.—The direct-support organization shall provide for an annual financial audit in accordance with s. 215.981.

(7) LIMITS ON DIRECT-SUPPORT ORGANIZATION.—The direct-support organization shall not exercise any power under s. 617.0302(12) or (16). No state employee shall receive compensation from the direct-support organization for service on the board of directors or for services rendered to the direct-support organization.

(8) REPEAL.—This section is repealed October 1, 2018, unless reviewed and saved from repeal by the Legislature.

History.—s. 1, ch. 2007-149; s. 6, ch. 2014-96.






Part XII - DOMESTIC VIOLENCE (ss. 39.901-39.908)

39.901 - Domestic violence cases; treatment and rehabilitation of victims and perpetrators; legislative intent.

39.901 Domestic violence cases; treatment and rehabilitation of victims and perpetrators; legislative intent.—The Legislature recognizes that certain persons who assault, batter, or otherwise abuse their spouses and the persons subject to such domestic violence are in need of treatment and rehabilitation. It is the intent of the Legislature to assist in the development of domestic violence centers for the victims of domestic violence and to provide a place where the parties involved may be separated until they can be properly assisted.

History.—s. 1, ch. 78-281; s. 1, ch. 84-343; s. 113, ch. 98-403.

Note.—Former s. 409.601; s. 415.601.



39.902 - Definitions.

39.902 Definitions.—As used in this part, the term:

(1) “Coalition” means the Florida Coalition Against Domestic Violence.

(2) “Domestic violence” has the meaning set forth in s. 741.28.

(3) “Domestic violence center” means an agency that provides services to victims of domestic violence, as its primary mission.

(4) “Family or household member” has the meaning set forth in s. 741.28.

History.—s. 2, ch. 78-281; s. 2, ch. 79-402; s. 1, ch. 82-135; s. 71, ch. 83-218; s. 1, ch. 84-128; s. 2, ch. 84-343; s. 17, ch. 92-58; s. 19, ch. 93-200; s. 30, ch. 94-134; s. 30, ch. 94-135; s. 137, ch. 97-101; s. 114, ch. 98-403; s. 3, ch. 2002-55; s. 1, ch. 2012-147.

Note.—Former s. 409.602; s. 415.602.



39.903 - Duties and functions of the department with respect to domestic violence.

39.903 Duties and functions of the department with respect to domestic violence.—The department shall:

(1) Operate the domestic violence program and, in collaboration with the coalition, shall coordinate and administer statewide activities related to the prevention of domestic violence.

(2) Receive and approve or reject applications for initial certification of domestic violence centers. The department shall annually renew the certification thereafter upon receipt of a favorable monitoring report by the coalition.

(3) Have the right to enter and inspect the premises of domestic violence centers that are applying for an initial certification or facing potential suspension or revocation of certification to effectively evaluate the state of compliance with minimum standards.

(4) Promote the involvement of certified domestic violence centers in the coordination, development, and planning of domestic violence programming in the circuits.

(5) Coordinate with state agencies that have health, education, or criminal justice responsibilities to raise awareness of domestic violence and promote consistent policy implementation.

(6) Cooperate with, assist in, and participate in, programs of other properly qualified state agencies, including any agency of the Federal Government, schools of medicine, hospitals, and clinics, in planning and conducting research on the prevention of domestic violence and the provision of services to clients.

(7) Contract with the coalition for the delivery and management of services for the state’s domestic violence program. Services under this contract include, but are not limited to, the administration of contracts and grants.

(8) Consider applications from certified domestic violence centers for capital improvement grants and award those grants pursuant to s. 39.9055.

(9) Adopt by rule procedures to administer this section, including developing criteria for the approval, suspension, or rejection of certification of domestic violence centers and developing minimum standards for domestic violence centers to ensure the health and safety of the clients in the centers.

History.—s. 3, ch. 78-281; s. 3, ch. 79-402; ss. 2, 3, ch. 84-128; ss. 3, 5, ch. 84-343; s. 31, ch. 94-134; s. 31, ch. 94-135; s. 2, ch. 95-187; s. 55, ch. 96-418; s. 115, ch. 98-403; s. 4, ch. 2002-55; s. 1, ch. 2003-11; s. 2, ch. 2012-147.

Note.—Former s. 409.603; s. 415.603.



39.9035 - Duties and functions of the coalition with respect to domestic violence.

39.9035 Duties and functions of the coalition with respect to domestic violence.—As part of its delivery and management of the delivery of services for the state’s domestic violence program, the coalition shall:

(1) Implement, administer, and evaluate all domestic violence services provided by the certified domestic violence centers.

(2) Receive and approve or reject applications for funding of certified domestic violence centers. When approving funding for a newly certified domestic violence center, the coalition shall make every effort to minimize any adverse economic impact on existing certified domestic violence centers or services provided within the same service area. In order to minimize duplication of services, the coalition shall make every effort to encourage subcontracting relationships with existing certified domestic violence centers within the same service area. In distributing funds allocated by the Legislature for certified domestic violence centers, the coalition shall use a formula approved by the department as specified in s. 39.905(7)(a).

(3) Evaluate certified domestic violence centers in order to determine compliance with minimum certification standards.

(4) Have the right to enter and inspect the premises of certified domestic violence centers for monitoring purposes.

History.—s. 3, ch. 2012-147.



39.904 - Report to the Legislature on the status of domestic violence cases.

39.904 Report to the Legislature on the status of domestic violence cases.—On or before January 1 of each year, the coalition shall furnish to the President of the Senate and the Speaker of the House of Representatives a report on the status of domestic violence in this state, which must include, but need not be limited to, the following:

(1) The incidence of domestic violence in this state.

(2) An identification of the areas of the state where domestic violence is of significant proportions, indicating the number of cases of domestic violence officially reported, as well as an assessment of the degree of unreported cases of domestic violence.

(3) An identification and description of the types of programs in the state which assist victims of domestic violence or persons who commit domestic violence, including information on funding for the programs.

(4) The number of persons who receive services from local certified domestic violence programs that receive funding through the coalition.

(5) The incidence of domestic violence homicides in the state, including information and data collected from state and local domestic violence fatality review teams.

History.—s. 4, ch. 84-343; s. 138, ch. 97-101; s. 116, ch. 98-403; s. 4, ch. 2012-147.

Note.—Former s. 415.604.



39.905 - Domestic violence centers.

39.905 Domestic violence centers.—

(1) Domestic violence centers certified under this part must:

(a) Provide a facility which will serve as a center to receive and house persons who are victims of domestic violence. For the purpose of this part, minor children and other dependents of a victim, when such dependents are partly or wholly dependent on the victim for support or services, may be sheltered with the victim in a domestic violence center.

(b) Receive the annual written endorsement of local law enforcement agencies.

(c) Provide minimum services that include, but are not limited to, information and referral services, counseling and case management services, temporary emergency shelter for more than 24 hours, a 24-hour hotline, training for law enforcement personnel, assessment and appropriate referral of resident children, and educational services for community awareness relative to the incidence of domestic violence, the prevention of such violence, and the services available for persons engaged in or subject to domestic violence. If a 24-hour hotline, professional training, or community education is already provided by a certified domestic violence center within its designated service area, the department may exempt such certification requirements for a new center serving the same service area in order to avoid duplication of services.

(d) Participate in the provision of orientation and training programs developed for law enforcement officers, social workers, and other professionals and paraprofessionals who work with domestic violence victims to better enable such persons to deal effectively with incidents of domestic violence.

(e) Establish and maintain a board of directors composed of at least three citizens, one of whom must be a member of a local, municipal, or county law enforcement agency.

(f) Comply with rules adopted pursuant to this part.

(g) File with the coalition a list of the names of the domestic violence advocates who are employed or who volunteer at the domestic violence center who may claim a privilege under s. 90.5036 to refuse to disclose a confidential communication between a victim of domestic violence and the advocate regarding the domestic violence inflicted upon the victim. The list must include the title of the position held by the advocate whose name is listed and a description of the duties of that position. A domestic violence center must file amendments to this list as necessary.

(h) Demonstrate local need and ability to sustain operations through a history of 18 consecutive months’ operation as a domestic violence center, including 12 months’ operation of an emergency shelter as provided in paragraph (c), and a business plan which addresses future operations and funding of future operations.

(i) If its center is a new center applying for certification, demonstrate that the services provided address a need identified in the most current statewide needs assessment approved by the department. If the center applying for initial certification proposes providing services in an area that has an existing certified domestic violence center, the center applying for initial certification must demonstrate the unmet need in that service area and describe its efforts to avoid duplication of services.

(2) If the department finds that there is failure by a center to comply with the requirements established under this part or with the rules adopted pursuant thereto, the department may deny, suspend, or revoke the certification of the center.

(3) The annual certificate automatically expires on June 30 of each state fiscal year unless the certification is temporarily extended to allow the center to implement a corrective action plan.

(4) The domestic violence centers shall establish procedures pursuant to which persons subject to domestic violence may seek services from these centers voluntarily.

(5) Domestic violence centers may be established throughout the state when private, local, state, or federal funds are available and a need is demonstrated.

(6) In order to receive state funds, a center must:

(a) Obtain certification pursuant to this part. However, the issuance of a certificate does not obligate the coalition to provide funding.

(b) Receive at least 25 percent of its funding from one or more local, municipal, or county sources, public or private. Contributions in kind, whether materials, commodities, transportation, office space, other types of facilities, or personal services, may be evaluated and counted as part of the required local funding.

(7)(a) All funds collected and appropriated to the domestic violence program for certified domestic violence centers shall be distributed annually according to an allocation formula approved by the department. In developing the formula, the factors of population, rural characteristics, geographical area, and the incidence of domestic violence shall be considered.

(b) A contract between the coalition and a certified domestic violence center shall contain provisions ensuring the availability and geographic accessibility of services throughout the service area. For this purpose, a center may distribute funds through subcontracts or to center satellites, if such arrangements and any subcontracts are approved by the coalition.

(8) If any of the required services are exempted from certification by the department under this section, the center may not receive funding from the coalition for those services.

History.—s. 5, ch. 78-281; s. 4, ch. 79-402; s. 2, ch. 82-135; s. 4, ch. 82-192; s. 3, ch. 84-128; s. 5, ch. 84-343; s. 32, ch. 94-134; s. 32, ch. 94-135; ss. 3, 8, ch. 95-187; s. 117, ch. 98-403; s. 2, ch. 2003-11; s. 5, ch. 2012-147.

Note.—Former s. 409.605; s. 415.605.



39.9055 - Certified domestic violence centers; capital improvement grant program.

39.9055 Certified domestic violence centers; capital improvement grant program.—There is established a certified domestic violence center capital improvement grant program.

(1) A certified domestic violence center as defined in s. 39.905 may apply to the Department of Children and Families for a capital improvement grant. The grant application must provide information that includes:

(a) A statement specifying the capital improvement that the certified domestic violence center proposes to make with the grant funds.

(b) The proposed strategy for making the capital improvement.

(c) The organizational structure that will carry out the capital improvement.

(d) Evidence that the certified domestic violence center has difficulty in obtaining funding or that funds available for the proposed improvement are inadequate.

(e) Evidence that the funds will assist in meeting the needs of victims of domestic violence and their children in the certified domestic violence center service area.

(f) Evidence of a satisfactory recordkeeping system to account for fund expenditures.

(g) Evidence of ability to generate local match.

(2) Certified domestic violence centers as defined in s. 39.905 may receive funding subject to legislative appropriation, upon application to the Department of Children and Families, for projects to construct, acquire, repair, improve, or upgrade systems, facilities, or equipment, subject to availability of funds. An award of funds under this section must be made in accordance with a needs assessment developed by the Florida Coalition Against Domestic Violence and the Department of Children and Families. The department annually shall perform this needs assessment and shall rank in order of need those centers that are requesting funds for capital improvement.

(3) The Department of Children and Families shall, in collaboration with the Florida Coalition Against Domestic Violence, establish criteria for awarding the capital improvement funds that must be used exclusively for support and assistance with the capital improvement needs of the certified domestic violence centers, as defined in s. 39.905.

(4) The Department of Children and Families shall ensure that the funds awarded under this section are used solely for the purposes specified in this section. The department will also ensure that the grant process maintains the confidentiality of the location of the certified domestic violence centers, pursuant to s. 39.908. The total amount of grant moneys awarded under this section may not exceed the amount appropriated for this program.

History.—s. 2, ch. 2000-220; s. 22, ch. 2014-19.



39.906 - Referral to centers and notice of rights.

39.906 Referral to centers and notice of rights.—Any law enforcement officer who investigates an alleged incident of domestic violence shall advise the victim of such violence that there is a domestic violence center from which the victim may receive services. The law enforcement officer shall give the victim immediate notice of the legal rights and remedies available in accordance with the provisions of s. 741.29.

History.—s. 7, ch. 78-281; s. 6, ch. 79-402; s. 6, ch. 84-343; s. 28, ch. 94-134; s. 28, ch. 94-135; s. 118, ch. 98-403.

Note.—Former s. 409.607; s. 415.606.



39.908 - Confidentiality of information received by department or domestic violence center.

39.908 Confidentiality of information received by department or domestic violence center.—

(1) Information about clients received by the department or by authorized persons employed by or volunteering services to a domestic violence center, through files, reports, inspection, or otherwise, is confidential and exempt from the provisions of s. 119.07(1). Information about the location of domestic violence centers and facilities is confidential and exempt from the provisions of s. 119.07(1).

(2) Information about domestic violence center clients may not be disclosed without the written consent of the client to whom the information or records pertain. For the purpose of state law regarding searches and seizures, domestic violence centers shall be treated as private dwelling places. Information about a client or the location of a domestic violence center may be given by center staff or volunteers to law enforcement, firefighting, medical, or other personnel in the following circumstances:

(a) To medical personnel in a medical emergency.

(b) Upon a court order based upon an application by a law enforcement officer for a criminal arrest warrant which alleges that the individual sought to be arrested is located at the domestic violence shelter.

(c) Upon a search warrant that specifies the individual or object of the search and alleges that the individual or object is located at the shelter.

(d) To firefighting personnel in a fire emergency.

(e) To any other person necessary to maintain the safety and health standards in the domestic violence shelter.

(f) Information solely about the location of the domestic violence shelter may be given to those with whom the agency has an established business relationship.

(3) The restriction on the disclosure or use of the information about domestic violence center clients does not apply to:

(a) Communications from domestic violence shelter staff or volunteers to law enforcement officers when the information is directly related to a client’s commission of a crime or threat to commit a crime on the premises of a domestic violence shelter; or

(b) Reporting suspected abuse of a child or a vulnerable adult as required by law. However, when cooperating with protective investigation services staff, the domestic violence shelter staff and volunteers must protect the confidentiality of other clients at the domestic violence center.

History.—s. 6, ch. 78-281; s. 5, ch. 79-402; s. 7, ch. 84-343; s. 22, ch. 91-71; s. 33, ch. 94-134; s. 33, ch. 94-135; s. 277, ch. 96-406; s. 119, ch. 98-403.

Note.—Former s. 409.606; s. 415.608.









Chapter 40 - JURIES; PAYMENT OF JURORS AND DUE PROCESS COSTS

40.001 - Chief judge; authority; duties.

40.001 Chief judge; authority; duties.—The chief judge of each judicial circuit is vested with overall authority and responsibility for the management, operation, and oversight of the jury system within his or her circuit. However, in accordance with this chapter and chapter 905, the clerk of the circuit court has specific responsibilities regarding the processing of jurors, including, but not limited to, qualifications, summons, selection lists, reporting, and compensation of jurors. The clerk of the circuit court may contract with the chief judge for the court’s assistance in the provision of services to process jurors. The chief judge may also designate to the clerk of the circuit court additional duties consistent with established uniform standards of jury management practices that the Supreme Court may adopt by rule or issue through administrative order.

History.—s. 60, ch. 2003-402.



40.01 - Qualifications of jurors.

40.01 Qualifications of jurors.—Jurors shall be taken from the male and female persons at least 18 years of age who are citizens of the United States and legal residents of this state and their respective counties and who possess a driver license or identification card issued by the Department of Highway Safety and Motor Vehicles pursuant to chapter 322 or who have executed the affidavit prescribed in s. 40.011.

History.—s. 2, ch. 4015, 1891; ss. 1, 2, ch. 4122, 1893; GS 1570, 1571; s. 1, ch. 6531, 1913; RGS 2771, 2772; ss. 1, 2, ch. 12068, 1927; CGL 4443, 4444; s. 1, ch. 25126, 1949; ss. 1, chs. 26514, 26581, 26848, 1951; ss. 1, 2, ch. 67-154; s. 1, ch. 75-78; s. 1, ch. 79-235; s. 1, ch. 91-235; s. 1, ch. 91-424.



40.011 - Jury lists.

40.011 Jury lists.—

(1) A clerk of the court shall generate a set of juror candidate lists derived from the source lists described in s. 40.01. The source name lists and the juror candidate lists shall be maintained as specified in this chapter and in accordance with the juror selection plan approved in s. 40.225.

(2) Pursuant to s. 40.01, the Department of Highway Safety and Motor Vehicles shall deliver quarterly to the clerk of the circuit court in each county a list of names of persons who reside in that county, who are citizens of the United States, who are legal residents of Florida, who are 18 years of age or older, and for whom the department has a driver license or identification card record.

(3) The clerk of the circuit court shall add to the list of licensed drivers and identification cardholders the name of any person who is 18 years of age or older and who is a citizen of the United States and a legal resident of this state and who indicates a desire to serve as a juror, but whose name does not appear on the department list, by requiring such person to execute an affidavit at the office of the clerk.

(4) The affidavit executed pursuant to subsection (3) must be in substantially the following form:

State of Florida

I,    , do solemnly swear (or affirm) that I am   years of age; that I am a citizen of the United States and a legal resident of Florida and   County; that I personally make application for jury duty; that I am eligible to serve as a juror under the Constitution and laws of Florida; and that I reside at   (Address)  .

(Signature)

Sworn to and subscribed before me this   day of  ,   (year)  , at   County, Florida.

(Signature and title of officer
administering oath)

(5) Using the source name lists described in subsections (2) and (3), a clerk of court may generate juror candidate lists as necessary to ensure a valid and consistent juror selection process.

(a) The initial juror candidate list is derived from the name sources and shall be the master list from which prospective jurors are drawn for summons.

(b) The final juror candidate list shall contain a list of those persons, drawn from the initial candidate list as prescribed in this chapter, who are to be summoned as a pool for possible juror service.

History.—s. 2, ch. 91-235; s. 1, ch. 99-6; s. 1, ch. 2002-76; s. 7, ch. 2012-100; s. 7, ch. 2013-15.



40.013 - Persons disqualified or excused from jury service.

40.013 Persons disqualified or excused from jury service.—

(1) No person who is under prosecution for any crime, or who has been convicted in this state, any federal court, or any other state, territory, or country of bribery, forgery, perjury, larceny, or any other offense that is a felony in this state or which if it had been committed in this state would be a felony, unless restored to civil rights, shall be qualified to serve as a juror.

(2)(a) Neither the Governor, nor Lieutenant Governor, nor any Cabinet officer, nor clerk of court, or judge shall be qualified to be a juror.

(b) Any full-time federal, state, or local law enforcement officer or such entities’ investigative personnel shall be excused from jury service unless such persons choose to serve.

(3) No person interested in any issue to be tried therein shall be a juror in any cause; but no person shall be disqualified from sitting in the trial of any suit in which the state or any county or municipal corporation is a party by reason of the fact that such person is a resident or taxpayer within the state or such county or municipal corporation.

(4) Any expectant mother and any parent who is not employed full time and who has custody of a child under 6 years of age, upon request, shall be excused from jury service.

(5) A presiding judge may, in his or her discretion, excuse a practicing attorney, a practicing physician, or a person who is physically infirm from jury service, except that no person shall be excused from service on a civil trial jury solely on the basis that the person is deaf or hearing impaired, if that person wishes to serve, unless the presiding judge makes a finding that consideration of the evidence to be presented requires auditory discrimination or that the timely progression of the trial will be considerably affected thereby. However, nothing in this subsection shall affect a litigant’s right to exercise a peremptory challenge.

(6) A person may be excused from jury service upon a showing of hardship, extreme inconvenience, or public necessity.

(7) A person who was summoned and who reported as a prospective juror in any court in that person’s county of residence within 1 year before the first day for which the person is being considered for jury service is exempt from jury service for 1 year from the last day of service.

(8) A person 70 years of age or older shall be excused from jury service upon request. A person 70 years of age or older may also be permanently excused from jury service upon written request. A person who is permanently excused from jury service may subsequently request, in writing, to be included in future jury lists provided such person meets the qualifications required by this chapter.

(9) Any person who, because of mental illness, intellectual disability, senility, or other physical or mental incapacity, is permanently incapable of caring for himself or herself may be permanently excused from jury service upon request if the request is accompanied by a written statement to that effect from a physician licensed pursuant to chapter 458 or chapter 459.

(10) Any person who is responsible for the care of a person who, because of mental illness, intellectual disability, senility, or other physical or mental incapacity, is incapable of caring for himself or herself shall be excused from jury service upon request.

History.—s. 3, ch. 3010, 1877; s. 1, ch. 4015, 1891; RS 1149; GS 1572; RGS 2774; CGL 4451; s. 2, ch. 26848, 1951; s. 7, ch. 73-334; s. 1, ch. 77-102; s. 1, ch. 77-431; s. 4, ch. 79-235; s. 1, ch. 80-170; s. 1, ch. 83-210; s. 1, ch. 87-75; s. 1, ch. 92-8; s. 1, ch. 92-297; s. 1, ch. 93-125; s. 245, ch. 95-147; s. 1, ch. 97-199; s. 2, ch. 2013-162; s. 1, ch. 2016-52.

Note.—Former s. 40.07.



40.015 - Jury districts; counties exceeding 50,000.

40.015 Jury districts; counties exceeding 50,000.—

(1) In any county having a population exceeding 50,000 according to the last preceding decennial census and one or more locations in addition to the county seat at which the county or circuit court sits and holds trials, the chief judge, with the approval of a majority of the county commissioners, is authorized to create a jury district for each courthouse location, from which jury lists shall be selected in the manner presently provided by law. The creation of a jury district under this section may be initiated by either the chief judge or a majority of the county commissioners.

(2) In determining the boundaries of a jury district to serve the court located within the district, the chief judge or the board of county commissioners shall seek to avoid any exclusion of any cognizable group. Each jury district shall include at least 6,000 registered voters.

History.—s. 1, ch. 76-114; s. 2, ch. 79-235; s. 1, ch. 98-98.



40.02 - Selection of jury lists.

40.02 Selection of jury lists.—

(1) The chief judge or the chief judge’s designee shall direct the clerk of the court to select, by lot and at random, a sufficient number of names, with their addresses, from the initial juror candidate list of persons who are qualified to serve as jurors under s. 40.01 and to generate a final juror candidate list of not fewer than 250 persons to serve as jurors as provided for in s. 40.221. The final juror candidate list must be signed and verified by the clerk of the court as having been selected as aforesaid. The final juror candidate list may be created, updated, or supplemented as often as necessary to prevent the selection list from becoming exhausted, but in no case less than annually during the first week of January of each year, or as soon thereafter as practicable. A circuit judge in a county to which he or she has been assigned may also request that the final juror candidate list be updated or supplemented, or that a new list be created as necessary.

(2) When the final juror candidate list is prepared pursuant to the request of a chief judge or the chief judge’s designee, the previously prepared final juror candidate lists shall be withdrawn from further use. If, notwithstanding this provision, some names are not withdrawn, such error or irregularity does not invalidate any subsequent proceeding or jury. The fact that any person so selected had been on a former jury list or had served as a juror in any court at any time shall not be grounds for challenge of such person as a juror. If any person so selected shall be ascertained to be disqualified or incompetent to serve as a juror, such disqualification shall not affect the legality of such list or be cause of challenge to the array of any jury chosen from such list, but any person ascertained to be disqualified to serve as a juror shall be subject to challenge for cause, as defined by law. The set of juror candidate lists, although they may be defective or irregular in form or other formal requirement, or in the number or qualification of the persons so named, shall be the lists from which the names of persons for jury service are to be drawn as prescribed by law.

(3) The clerk of the court shall be responsible for preserving the security of the source and juror candidate lists.

(4) The clerk of the court shall perform the duties set forth in this section and in ss. 40.221, 40.23, and 40.231 in counties having an approved, computerized jury selection system, the provisions of any special law or general law of local application to the contrary notwithstanding. However, the chief judge may designate the court administrator to perform these duties if the county provides funding to the court administrator to provide the personnel and other costs associated with jury services.

History.—s. 2, ch. 4015, 1891; s. 2, ch. 4122, 1893; GS 1571; s. 1, ch. 6531, 1913; RGS 2772; s. 2, ch. 12068, 1927; CGL 4444; s. 1, ch. 28281, 1953; s. 3, ch. 67-154; s. 6, ch. 73-334; s. 3, ch. 79-235; s. 246, ch. 95-147; s. 61, ch. 2003-402; s. 8, ch. 2012-100.



40.022 - Clerk to purge jury selection lists; restoration.

40.022 Clerk to purge jury selection lists; restoration.—

(1) To ensure that the juror candidates summoned satisfy the requirements of ss. 40.01 and 40.013, each clerk of the circuit court shall, upon receipt of the list of persons in the department database from the Department of Highway Safety and Motor Vehicles and at least once each month thereafter, purge the final juror candidate lists of, at a minimum, the names of those persons:

(a) Adjudicated mentally incompetent;

(b) Convicted of a felony; or

(c) Deceased.

(2) The Department of Health shall furnish monthly to each clerk of the circuit court a list containing the name, address, age, race, and sex of each person 18 years of age or older and a resident of such clerk’s county who died during the preceding calendar month.

(3) A person who has had his or her mental competency or civil rights restored and who wants to serve as a juror must execute the affidavit under oath as provided in s. 40.011.

(4) The Department of Law Enforcement shall establish procedures to enable the clerk of the court in each county to submit monthly the names and other identifying information about the persons selected for the jury list. The Department of Law Enforcement will search its databases and return an automated file of matching records that would assist the clerk in evaluating whether a member of the jury pool should be disqualified under the provisions of s. 40.013(1).

History.—s. 3, ch. 91-235; s. 1, ch. 91-424; s. 247, ch. 95-147; s. 2, ch. 99-8; s. 2, ch. 2002-76; s. 9, ch. 2012-100.



40.221 - Drawing jury venire.

40.221 Drawing jury venire.—A clerk of the court, under supervision of a judge of any court of record, shall, in a manner deemed to produce a result by lot and at random, select from the final juror candidate list such number of persons as he or she deems necessary or expedient for a jury venire, to be returnable at such time as the judge shall specify, from which such venire or venires any jury may be organized, including a grand jury when drawn by or upon order of a judge of the circuit court. The clerk of the court shall keep the list in a secure place.

History.—s. 5, ch. 79-235; s. 248, ch. 95-147; s. 10, ch. 2012-100.



40.225 - Jury selection plan.

40.225 Jury selection plan.—

(1) Pursuant to s. 40.001, the chief judge of each circuit shall review and consent to the process for selecting juror candidates within his or her circuit. The clerk of court shall implement an automated electronic system in which the names of prospective jurors and other data pertinent thereto shall be maintained for the purpose of the drawing of juror candidates. This system shall be used as the exclusive method authorized by law for obtaining jury venires, if such drawing is by lot and at random and is approved by the Supreme Court as hereinafter provided. Subject to ss. 40.001 and 40.02, the clerk of the circuit court in each county shall have the administrative responsibility for developing the automated system of jury venire selection, obtaining approval for the juror candidate selection process, and operating and updating the system in accordance with this chapter and technical standards and procedures adopted by the Chief Justice.

(2) The clerk of the court, or the chief judge of the circuit if performing the duties of juror candidate selection as provided in s. 40.02, shall submit for approval a plan for the selection of juror candidates as required in this section to the Chief Justice. The plan must be reapproved whenever required by a change in the law, a change in the technical standards and procedures, or a change in the approved clerk-maintained hardware or software used in the automated system of jury venire selection. The proposed plan, if submitted by the clerk, must be approved by the chief judge of the judicial circuit in which the county is located, and must include a description of the equipment, methods, and mode of operation to be used, in a manner consistent with the technical standards and procedures established by the Chief Justice.

(3) The Chief Justice shall examine the proposed plan for compliance with applicable statutory requirements and with established technical standards and procedures. If the Chief Justice finds that the proposed plan is in compliance with applicable statutory requirements and established technical standards and procedures, will produce venires selected by lot and at random, and is otherwise feasible and practicable, an administrative order of approval of same shall be made and filed. Thereafter, the approved system for automated selection of jury venires shall be used in the county so authorized.

(4) This section does not require uniform equipment or methods throughout the state.

History.—s. 1, ch. 71-52; s. 6, ch. 79-235; s. 11, ch. 2012-100.

Note.—Former s. 40.371.



40.23 - Summoning jurors.

40.23 Summoning jurors.—

(1) The clerk of the court shall generate a venire as prescribed in s. 40.221 and shall summon the persons named in such venire to attend court as jurors at least 14 days prior to the sitting of such court by mailing to each person so named in the venire a written notice, addressed to his or her place of residence, and placing such notice in the United States mail with sufficient postage to carry the same. Upon order of the court, jurors may be summoned with less than 14 days’ notice.

(2) The jury service of any person who has been summoned may be postponed for a period not to exceed 6 months upon written or oral request. The request may specify a date or period of time to which service is to be postponed and, if so, shall be given consideration when the assignment of the postponed date of jury service is made.

(3) Any person who is duly summoned to attend as a juror in any court and who fails to attend without any sufficient excuse shall pay a fine not to exceed $100, which fine shall be imposed by the court to which the juror was summoned, and, in addition, such failure may be considered a contempt of court.

History.—s. 8, ch. 1628, 1868; RS 1155; GS 1585; RGS 2787; s. 1, ch. 9167, 1923; CGL 4464; s. 2, ch. 16410, 1933; s. 1, ch. 22766, 1945; s. 3, ch. 71-67; s. 7, ch. 79-235; s. 249, ch. 95-147.



40.231 - Jury pools.

40.231 Jury pools.—When persons named in a jury venire generated by the clerk are summoned to attend a court as jurors, they may be placed in a jury pool from which the court may draw persons to serve as jurors. Persons placed in said jury pool may, when authorized by the court as an alternative to attending court, list a telephone number with the clerk of the court to which summoned, to be on call on an hour’s notice.

History.—s. 2, ch. 72-308; s. 1, ch. 76-118; s. 8, ch. 79-235.



40.235 - Juror accommodations.

40.235 Juror accommodations.—Whenever jurors are required by law or by order of court to be kept together during the conduct of a trial or while considering their verdict, or whenever by order of court lodging is required to be furnished juries, separate lodging and restroom facilities shall be provided for jurors of different sexes; and, under contemplation of law, jurors shall be deemed to have been kept together whenever the jurors of different sexes occupy the accommodations provided for their respective sexes.

History.—s. 9, ch. 79-235.



40.24 - Compensation and reimbursement policy.

40.24 Compensation and reimbursement policy.—

(1) The compensation policy of this chapter shall be to prevent financial hardship being imposed upon any juror because of performance of juror service.

(2) Juror service constitutes being summoned and reporting for jury service as well as actual service on a jury. Juror service does not include days for which the juror was notified before reporting that his or her presence was not required. Regular employment includes full-time employment and part-time, temporary, and casual employment, as long as the employment hours of a juror can be reasonably determined by a schedule or by custom and practice established during the 3-month period preceding the term of service as a juror.

(3)(a) Jurors who are regularly employed and who continue to receive regular wages while serving as a juror are not entitled to receive compensation from the clerk of the circuit court for the first 3 days of juror service.

(b) Jurors who are not regularly employed or who do not continue to receive regular wages while serving as a juror are entitled to receive $15 per day for the first 3 days of juror service.

(4) Each juror who serves more than 3 days is entitled to be paid by the clerk of the circuit court for the fourth day of service and each day thereafter at the rate of $30 per day of service.

(5) Jurors are not entitled to additional reimbursement by the clerk of the circuit court for travel or other out-of-pocket expenses.

(6) A juror who receives reemployment assistance benefits does not lose such benefits because he or she receives compensation for juror service.

(7) Any juror who is excused from jury service at his or her own request is not entitled to receive any compensation under subsection (3).

(8) In circuits that elect to allow jurors to donate their jury service fee upon conclusion of juror service, each juror may irrevocably donate all of the juror’s compensation to the 26 U.S.C. s. 501(c)(3) organization specified by the guardian ad litem program or to a domestic violence shelter as specified annually on a rotating basis by the clerk of court in the circuit for the juror’s county of residence. The funds collected may not reduce or offset the amount of compensation that the guardian ad litem program or domestic violence shelter would otherwise receive from the state. The clerk of court shall ensure that all jurors are given written notice at the conclusion of their service that they have the option to so donate their compensation, and that the applicable program specified by the guardian ad litem program or a domestic violence shelter receives all funds donated by the jurors. Any guardian ad litem program receiving donations of juror compensation must expend such moneys on services for children for whom guardians ad litem have been appointed.

History.—s. 1, ch. 3853, 1889; RS 1161; s. 1, ch. 4385, 1895; GS 1586; s. 1, ch. 5647, 1907; s. 1, ch. 5900, 1909; s. 1, ch. 6219, 1911; RGS 2788; CGL 4473; s. 7, ch. 22858, 1945; s. 1, ch. 26868, 1951; s. 1, ch. 28247, 1953; s. 1, ch. 72-308; s. 1, ch. 73-264; s. 1, ch. 76-118; s. 3, ch. 77-431; s. 10, ch. 79-235; s. 2, ch. 92-297; s. 250, ch. 95-147; s. 2, ch. 97-199; s. 14, ch. 2008-111; s. 32, ch. 2012-30.



40.26 - Meals and lodging for jurors.

40.26 Meals and lodging for jurors.—The sheriff, when required by order of the court, shall provide juries with meals and lodging, the expense to be paid by the clerk of the circuit court.

History.—s. 1, ch. 3860, 1889; RS 1162; GS 1587; s. 10, ch. 7838, 1919; RGS 2789; CGL 4475; s. 15, ch. 2008-111.



40.271 - Jury service.

40.271 Jury service.—

(1) No person summoned to serve on any grand or petit jury in this state, or accepted to serve on any grand or petit jury in this state, shall be dismissed from employment for any cause because of the nature or length of service upon such jury.

(2) Threats of dismissal from employment for any cause, by an employer or his or her agent to any person summoned for jury service in this state, because of the nature or length of service upon such jury may be deemed a contempt of the court from which the summons issued.

(3) A civil action by the individual who has been dismissed may be brought in the courts of this state for any violation of this section, and said individual shall be entitled to collect not only compensatory damages, but, in addition thereto, punitive damages and reasonable attorney fees for violation of this act.

History.—s. 2, ch. 74-379; s. 11, ch. 79-235; s. 251, ch. 95-147.



40.29 - Payment of due-process costs.

40.29 Payment of due-process costs.—

(1) Each clerk of the circuit court, on behalf of the state attorney, private court-appointed counsel, the public defender, and the criminal conflict and civil regional counsel, shall forward to the Justice Administrative Commission, by county, a quarterly estimate of funds necessary to pay for ordinary witnesses, including, but not limited to, witnesses in civil traffic cases and witnesses of the state attorney, the public defender, criminal conflict and civil regional counsel, private court-appointed counsel, and persons determined to be indigent for costs. Each quarter of the state fiscal year, the commission, based upon the estimates, shall advance funds to each clerk to pay for these ordinary witnesses from state funds specifically appropriated for the payment of ordinary witnesses.

(2) Upon receipt of an estimate pursuant to subsection (1), the Justice Administrative Commission shall endorse the amount deemed necessary for payment by the clerk of the court during the quarterly fiscal period and shall submit a request for payment to the Chief Financial Officer.

(3) Upon receipt of the funds from the Chief Financial Officer, the clerk of the court shall pay all invoices approved and submitted by the state attorney, the public defender, criminal conflict and civil regional counsel, and private court-appointed counsel for the items enumerated in subsection (1).

(4) After review for compliance with applicable rates and requirements, the Justice Administrative Commission shall pay all due process service related invoices, except those enumerated in subsection (1), approved and submitted by the state attorney, the public defender, criminal conflict and civil regional counsel, or private court-appointed counsel in accordance with the applicable requirements of ss. 29.005, 29.006, and 29.007.

History.—s. 1, ch. 4121, 1893; GS 1591; s. 1, ch. 7262, 1917; RGS 2793; CGL 4479; s. 1, ch. 65-483; s. 2, ch. 68-7; s. 6, ch. 69-353; s. 9, ch. 73-334; s. 12, ch. 79-235; ss. 2, 7, ch. 82-176; s. 252, ch. 95-147; s. 17, ch. 95-312; s. 1, ch. 98-92; s. 62, ch. 2003-402; s. 38, ch. 2004-265; s. 27, ch. 2005-236; s. 16, ch. 2008-111.



40.31 - Justice Administrative Commission may apportion appropriation.

40.31 Justice Administrative Commission may apportion appropriation.—If the Justice Administrative Commission has reason to believe that the amount appropriated by the Legislature is insufficient to meet the expenses of witnesses during the remaining part of the state fiscal year, the commission may apportion the money in the treasury for that purpose among the several counties, basing such apportionment upon the amount expended for the payment of witnesses in each county during the prior fiscal year. In such case, each county shall be paid by warrant, issued by the Chief Financial Officer, only the amount so apportioned to each county, and, when the amount so apportioned is insufficient to pay in full all the witnesses during a quarterly fiscal period, the clerk of the court shall apportion the money received pro rata among the witnesses entitled to pay and shall give to each witness a certificate of the amount of compensation still due, which certificate shall be held by the commission as other demands against the state.

History.—s. 3, ch. 4121, 1893; GS 1593; s. 3, ch. 7262, 1917; RGS 2795; CGL 4481; s. 3, ch. 65-483; s. 4, ch. 68-7; s. 9, ch. 73-334; s. 14, ch. 79-235; s. 254, ch. 95-147; s. 19, ch. 95-312; s. 94, ch. 2003-261; s. 17, ch. 2008-111.



40.32 - Clerks to disburse money; payments to jurors and witnesses.

40.32 Clerks to disburse money; payments to jurors and witnesses.—

(1) All moneys drawn from the treasury under the provisions of this chapter by the clerk of the court shall be disbursed by the clerk of the court as far as needed in payment of witnesses, except for expert witnesses paid under a contract or other professional services agreement pursuant to ss. 29.004, 29.005, 29.006, and 29.007, for the legal compensation for service during the quarterly fiscal period for which the moneys were drawn and for no other purposes.

(2) The payment of jurors and the payment of expenses for meals and lodging for jurors under the provisions of this chapter are court-related functions that the clerk of the court shall fund from filing fees, service charges, court costs, and fines.

(3) Jurors and witnesses shall be paid by the clerk of the court in cash, by check, or by warrant within 20 days after completion of jury service or completion of service as a witness.

(a) If the clerk of the court pays a juror or witness by cash, the juror or witness shall sign the payroll in the presence of the clerk, a deputy clerk, or some other person designated by the clerk.

(b) If the clerk pays a juror or witness by warrant, he or she shall endorse on the payroll opposite the juror’s or witness’s name the words “Paid by warrant,” giving the number and date of the warrant.

History.—s. 4, ch. 4121, 1893; GS 1594; s. 4, ch. 7262, 1917; RGS 2796; CGL 4482; s. 1, ch. 59-88; s. 1, ch. 61-494; s. 4, ch. 65-483; s. 5, ch. 68-7; s. 9, ch. 73-334; s. 15, ch. 79-235; s. 255, ch. 95-147; s. 4, ch. 99-259; s. 39, ch. 2004-265; s. 18, ch. 2008-111; s. 1, ch. 2014-211; s. 8, ch. 2015-2.



40.33 - Deficiency.

40.33 Deficiency.—If the funds required for payment of the items enumerated in s. 40.29(1) in any county during a quarterly fiscal period exceeds the amount of the funds provided pursuant to s. 40.29(3), the state attorney, public defender, or criminal conflict and civil regional counsel, as applicable, shall make a further request upon the Justice Administrative Commission for the items enumerated in s. 40.29(1) for the amount necessary to allow for full payment.

History.—s. 5, ch. 4121, 1893; GS 1595; s. 5, ch. 7262, 1917; RGS 2797; CGL 4483; s. 5, ch. 65-483; s. 6, ch. 68-7; s. 9, ch. 73-334; s. 16, ch. 79-235; s. 256, ch. 95-147; s. 20, ch. 95-312; s. 95, ch. 2003-261; s. 40, ch. 2004-265; s. 19, ch. 2008-111.



40.34 - Clerks to make triplicate payroll.

40.34 Clerks to make triplicate payroll.—

(1) The clerk of the court shall make out a payroll in triplicate for the payment of witnesses, which payroll shall contain:

(a) The name of each witness entitled to be paid with state funds;

(b) The number of days for which the witnesses are entitled to be paid;

(c) The number of miles traveled by each; and

(d) The total compensation each witness is entitled to receive.

(2) The form of such payroll shall be prescribed by the Chief Financial Officer.

(3) Compensation paid a witness shall be attested as provided in s. 40.32. The payroll shall be approved by the signature of the clerk, or his or her deputy, except for the payroll as to witnesses appearing before the state attorney, which payroll shall be approved by the signature of the state attorney or an assistant state attorney.

(4) The clerks of the courts shall forward two copies of such payrolls to the Justice Administrative Commission, within 2 weeks after the last day of the quarterly fiscal period, and the commission shall audit such payrolls.

History.—s. 6, ch. 4121, 1893; GS 1596; s. 6, ch. 7262, 1917; RGS 2798; CGL 4484; s. 1, ch. 25091, 1949; s. 1, ch. 61-494; s. 17, ch. 79-235; s. 257, ch. 95-147; s. 21, ch. 95-312; s. 96, ch. 2003-261; s. 20, ch. 2008-111.



40.355 - Accounting and payment.

40.355 Accounting and payment.—The clerk of the court shall, within 2 weeks after the last day of the state’s quarterly fiscal period, render to the state attorney, the public defender, and the criminal conflict and civil regional counsel in each circuit a full statement of accounts for state moneys received and disbursed under this chapter for the payment of witnesses.

History.—s. 28, ch. 2005-236; s. 22, ch. 2008-111.



40.361 - Applicability of laws regarding state budgeting and finances.

40.361 Applicability of laws regarding state budgeting and finances.—The requirements contained within chapter 216, including the provisions of s. 216.192 related to release of funds, chapter 29, including ss. 29.015 and 29.016 related to use of contingency funds for due process services, and all other laws of this state relating to state budgeting and financing shall apply to all processes authorized or required under this chapter for the payment of the items enumerated in s. 40.29(1).

History.—s. 41, ch. 2004-265; s. 23, ch. 2008-111.



40.41 - Petit jurors; length of service.

40.41 Petit jurors; length of service.—The length of the term of service for a petit juror shall not exceed 1 day unless the juror is assigned to or impaneled on a trial that is not completed in 1 day or unless the court orders otherwise. Petit jurors awaiting assignment to a trial must be discharged as early as possible after it has been determined that their services will not be needed.

History.—s. 6, ch. 21973, 1943; s. 3, ch. 92-297.



40.50 - Jury duty and instructions in civil cases.

40.50 Jury duty and instructions in civil cases.—

(1) In any civil action immediately after the jury is sworn, the court shall instruct the jury concerning its duties, its conduct, the order of proceedings, the procedure for submitting written questions of witnesses, and the legal issues involved in the proceeding.

(2) In any civil action which the court determines is likely to exceed 5 days, the court shall instruct that the jurors may take notes regarding the evidence and keep the notes to refresh their memories and to use during recesses and deliberations. The court may provide materials suitable for this purpose. The court should emphasize the confidentiality of the notes. After the jury has rendered its verdict, any notes shall be collected by the bailiff or clerk who shall promptly destroy them.

(3) The court shall permit jurors to submit to the court written questions directed to witnesses or to the court. The court shall give counsel an opportunity to object to such questions outside the presence of the jury. The court may, as appropriate, limit the submission of questions to witnesses.

(4) The court shall instruct the jury that any questions directed to witnesses or the court must be in writing, unsigned, and given to the bailiff. If the court determines that the juror’s question calls for admissible evidence, the question may be asked by court or counsel in the court’s discretion. Such question may be answered by stipulation or other appropriate means, including, but not limited to, additional testimony upon such terms and limitations as the court prescribes. If the court determines that the juror’s question calls for inadmissible evidence, the question shall not be read or answered. If the court rejects a juror’s question, the court should tell the jury that trial rules do not permit some questions and that the jurors should not attach any significance to the failure of having their question asked.

(5) The court may give final instructions to the jury before closing arguments of counsel to enhance jurors’ ability to apply the law to the facts. In that event, the court may withhold giving the necessary procedural and housekeeping instructions until after closing arguments.

History.—s. 1, ch. 99-225.






Chapter 43 - COURTS: GENERAL PROVISIONS

43.16 - Justice Administrative Commission; membership, powers and duties.

43.16 Justice Administrative Commission; membership, powers and duties.—

(1) There is hereby created a Justice Administrative Commission, with headquarters located in the state capital. The necessary office space for use of the commission shall be furnished by the proper state agency in charge of state buildings. For purposes of the fees imposed on agencies pursuant to s. 287.057(22), the Justice Administrative Commission shall be exempt from such fees.

(2) Members of the Justice Administrative Commission shall serve for a period of 2 years, with the terms of each dating from July 1, 1985, except that initially, one state attorney member and one public defender member shall each serve a 1-year term. Members shall be selected in the following manner:

(a) Two state attorneys, to be appointed by the president of the Florida Prosecuting Attorneys Association.

(b) Two public defenders, to be appointed by the president of the Florida Public Defender Association.

(3) The members of the Justice Administrative Commission are authorized to perform necessary travel incident to official business of the commission and shall be reimbursed therefor in accordance with the provisions of s. 112.061.

(4)(a) The Justice Administrative Commission shall employ an executive director and fix his or her salary. The executive director shall employ any necessary personnel for the efficient performance of the commission according to a classification and pay plan annually approved by the commission.

(b) All employees of or within the commission are exempt from the Career Service System provided in chapter 110 and, notwithstanding s. 110.205(5), are not included in the Senior Management Service or the Selected Exempt Service. The commission shall annually approve a classification plan and salary and benefits plan.

(c) Employees in permanent positions must be offered benefits comparable to those offered under the Career Service System.

(d) The commission may offer benefits in excess of those offered under the Career Service System only to employees who are appointed to positions designated as having managerial or policymaking duties or positions requiring membership in The Florida Bar.

(e) By January 15 of each year, the commission shall submit to the Executive Office of the Governor, the President of the Senate, and the Speaker of the House of Representatives a listing of all positions receiving benefits greater than those benefits offered under the Career Service System. Any change in the positions that are offered greater benefits or any change in the level of benefits is subject to the notice and objection procedures of s. 216.177.

(5) The duties of the commission shall include, but not be limited to, the following:

(a) The maintenance of a central state office for administrative services and assistance when possible to and on behalf of the state attorneys and public defenders of Florida, the capital collateral regional counsel of Florida, the criminal conflict and civil regional counsel, and the Guardian Ad Litem Program.

(b) Each state attorney, public defender, and criminal conflict and civil regional counsel and the Guardian Ad Litem Program shall continue to prepare necessary budgets, vouchers that represent valid claims for reimbursement by the state for authorized expenses, and other things incidental to the proper administrative operation of the office, such as revenue transmittals to the Chief Financial Officer and automated systems plans, but will forward such items to the commission for recording and submission to the proper state officer. However, when requested by a state attorney, a public defender, a criminal conflict and civil regional counsel, or the Guardian Ad Litem Program, the commission will either assist in the preparation of budget requests, voucher schedules, and other forms and reports or accomplish the entire project involved.

(6) The provisions contained in this section shall be supplemental to those of chapter 27, relating to state attorneys, public defenders, criminal conflict and civil regional counsel, and capital collateral regional counsel; to those of chapter 39, relating to the Guardian Ad Litem Program; or to other laws pertaining hereto.

(7) Chapter 120 does not apply to the Justice Administrative Commission.

History.—ss. 1-6, ch. 65-328; s. 1, ch. 78-174; s. 1, ch. 85-46; s. 4, ch. 85-332; s. 259, ch. 95-147; s. 98, ch. 2003-261; s. 64, ch. 2003-402; s. 42, ch. 2004-265; s. 29, ch. 2005-236; s. 7, ch. 2006-1; s. 2, ch. 2006-18; s. 22, ch. 2006-79; s. 23, ch. 2007-62; s. 8, ch. 2009-204; s. 4, ch. 2010-151; s. 10, ch. 2013-44.



43.18 - Money paid into court; withdrawal.

43.18 Money paid into court; withdrawal.—No moneys deposited as provided in 1s. 43.17, shall be withdrawn except on the voucher or check signed by the clerk of the court if the court has an authorized clerk and if not, by the judge. Every voucher or check shall state the cause in or on account of which it is drawn.

History.—s. 2, ch. 15996, 1933; CGL 1936 Supp. 4355(2); s. 1, ch. 29655, 1955; s. 44, ch. 67-254.

1Note.—Repealed by s. 2, ch. 73-282.

Note.—Former s. 54.05.



43.19 - Money paid into court; unclaimed funds.

43.19 Money paid into court; unclaimed funds.—

(1) In every case in which the right to withdraw money deposited as hereinbefore provided has been adjudicated or is not in dispute and the money has remained so deposited for 5 years or more unclaimed by the person, firm, or corporation entitled thereto, on or before December 1 of each year the judge, or one of the judges, of the court shall direct that the money be deposited with the Chief Financial Officer to the credit of the State School Fund, to become a part of that fund, subject to the right of the person, firm, or corporation entitled thereto to receive the money as provided in subsection (3).

(2) The direction that the money be deposited as provided in subsection (1) shall be by written order. A copy of the order shall be filed in the action in which the money was originally deposited. The order shall also be noted in the progress docket in the action, if a docket is maintained by the court.

(3) Any person, firm or corporation entitled to any of the money may obtain an order directing the payment of the money to the claimant on written petition to the court from which the money was deposited or its successor, and written notice to the state attorney of the circuit wherein the court is situate, whether or not the court is a circuit court, and proof of right thereto, and the money deposited shall constitute and be a permanent appropriation for payments by the Chief Financial Officer of the state in obedience of such orders.

(4) All interest and income that accrue from the money while on deposit with the Chief Financial Officer to the credit of the State School Fund belong to that fund.

History.—s. 3, ch. 15996, 1933; CGL 1936 Supp. 4355(3); s. 1, ch. 21993, 1943; s. 1, ch. 24351, 1947; s. 2, ch. 61-119; s. 44, ch. 67-254; s. 33, ch. 81-259; s. 99, ch. 2003-261.

Note.—Former s. 54.06.



43.20 - Judicial Qualifications Commission.

43.20 Judicial Qualifications Commission.—

(1) PURPOSE.—The purpose of this section is to implement s. 12(b), Art. V of the State Constitution which provides for a Judicial Qualifications Commission.

(2) MEMBERSHIP; TERMS.—The commission shall consist of 15 members. The members of the commission shall serve for terms of 6 years.

(3) VACANCIES.—An appointment to fill a vacancy shall be for the remainder of the term.

(4) SELECTION OF MEMBERS BY DISTRICT COURTS OF APPEAL JUDGES, CIRCUIT COURT JUDGES, COUNTY COURT JUDGES AND BOARD OF GOVERNORS OF THE FLORIDA BAR.—The members appointed by the judges of the district courts of appeal, the circuit judges, the county court judges, and the Board of Governors of The Florida Bar shall be selected by not less than a majority of the membership of the respective appointing groups.

(5) EXPENSES.—The compensation of members and referees shall be the travel expense or transportation and per diem allowance provided by s. 112.061.

History.—ss. 1, 2, 3, 4, ch. 67-163; s. 1, ch. 73-306; s. 34, ch. 81-259; s. 16, ch. 2014-182.



43.26 - Chief judge of circuit; selection; powers.

43.26 Chief judge of circuit; selection; powers.—

(1) The chief judge of each judicial circuit, who shall be a circuit judge, shall exercise administrative supervision over all the trial courts within the judicial circuit and over the judges and other officers of such courts.

(2) The chief judge of the circuit shall have the power:

(a) To assign judges to any division of the court and to determine the length of the assignment;

(b) To regulate use of courtrooms;

(c) To supervise dockets and calendars;

(d) To require attendance of state attorneys, public defenders, clerks, bailiffs, and all other officers of the court; and

(e) To do everything necessary to promote the prompt and efficient administration of justice in the courts over which he or she is chief judge.

(f) To delegate to the trial court administrator, by administrative order, the authority to bind the circuit in contract.

(g) To manage, operate, and oversee the jury system as provided in s. 40.001.

(3) The chief judge shall be responsible to the Chief Justice of the Supreme Court for such information as may be required by the Chief Justice, including, but not limited to, caseload, status of dockets, and disposition of cases in the courts over which he or she presides.

(4) Failure of any judge, clerk, prosecutor, public defender, or other officer of the court to comply with an order or directive of the chief judge under this section shall constitute neglect of duty for which such officer may be suspended from office as provided by law.

(5) There may be a trial court administrator who shall perform such duties as the chief judge may direct.

(6) The chief judge of each circuit is charged by s. 2(d), Art. V of the Florida Constitution and this section with the authority to promote the prompt and efficient administration of justice in the courts over which he or she is chief judge. The clerks of court provide court-related functions which are essential to the orderly operation of the judicial branch. The chief judge of each circuit, after consultation with the clerk of court, shall determine the priority of services provided by the clerk of court to the trial court. The clerk of court shall manage the performance of such services in a method or manner that is consistent with statute, rule, or administrative order.

History.—s. 1, ch. 71-214; s. 1, ch. 77-119; s. 260, ch. 95-147; s. 65, ch. 2003-402; s. 30, ch. 2005-236.



43.27 - Office hours of clerks of court.

43.27 Office hours of clerks of court.—With the advice and consent of the chief judge of the circuit, the clerks of the courts of the several counties may establish the hours during which the office of clerk may be open to the public. The hours should conform as nearly as possible to the customary weekday hours of business prevailing in the county. The clerk may prescribe that the office be open such additional hours as public needs require. The clerk of court may not close any office of the clerk of court during customary weekday hours without the consent of the chief judge of the circuit.

History.—s. 1, ch. 72-238; s. 261, ch. 95-147; s. 9, ch. 2009-204.



43.291 - Judicial nominating commissions.

43.291 Judicial nominating commissions.—

(1) Each judicial nominating commission shall be composed of the following members:

(a) Four members of The Florida Bar, appointed by the Governor, who are engaged in the practice of law, each of whom is a resident of the territorial jurisdiction served by the commission to which the member is appointed. The Board of Governors of The Florida Bar shall submit to the Governor three recommended nominees for each position. The Governor shall select the appointee from the list of nominees recommended for that position, but the Governor may reject all of the nominees recommended for a position and request that the Board of Governors submit a new list of three different recommended nominees for that position who have not been previously recommended by the Board of Governors.

(b) Five members appointed by the Governor, each of whom is a resident of the territorial jurisdiction served by the commission to which the member is appointed, of which at least two are members of The Florida Bar engaged in the practice of law.

(2) A justice or judge may not be a member of a judicial nominating commission. A member of a judicial nominating commission may hold public office other than judicial office. A member of a judicial nominating commission is not eligible for appointment, during his or her term of office and for a period of 2 years thereafter, to any state judicial office for which that commission has the authority to make nominations. All acts of a judicial nominating commission must be made with a concurrence of a majority of its members.

(3) Notwithstanding any other provision of this section, each current member of a judicial nominating commission appointed directly by the Board of Governors of The Florida Bar shall serve the remainder of his or her term, unless removed for cause. The terms of all other members of a judicial nominating commission are hereby terminated, and the Governor shall appoint new members to each judicial nominating commission in the following manner:

(a) Two appointments for terms ending July 1, 2002, one of which shall be an appointment selected from nominations submitted by the Board of Governors of The Florida Bar pursuant to paragraph (1)(a);

(b) Two appointments for terms ending July 1, 2003; and

(c) Two appointments for terms ending July 1, 2004.

Every subsequent appointment, except an appointment to fill a vacant, unexpired term, shall be for 4 years. Each expired term or vacancy shall be filled by appointment in the same manner as the member whose position is being filled.

(4) In making an appointment, the Governor shall seek to ensure that, to the extent possible, the membership of the commission reflects the racial, ethnic, and gender diversity, as well as the geographic distribution, of the population within the territorial jurisdiction of the court for which nominations will be considered. The Governor shall also consider the adequacy of representation of each county within the judicial circuit.

(5) A member of a judicial nominating commission may be suspended for cause by the Governor pursuant to uniform rules of procedure established by the Executive Office of the Governor consistent with s. 7 of Art. IV of the State Constitution.

(6) A quorum of the judicial nominating commission is necessary to take any action or transact any business. For purposes of this section, a quorum consists of a majority of commission members currently appointed.

(7) The Executive Office of the Governor shall provide all administrative support for each judicial nominating commission.

History.—s. 1, ch. 2001-282; s. 3, ch. 2013-18.



43.30 - Divisions of court.

43.30 Divisions of court.—All courts except the Supreme Court may sit in divisions as may be established by local rule approved by the Supreme Court.

History.—s. 25, ch. 72-404.



43.41 - Report of judicial disposition.

43.41 Report of judicial disposition.—Within 10 days after final judicial disposition of each traffic violation, including parking on a roadway outside the limits of a municipality, or other offense reported on the uniform traffic citation, as prescribed by s. 316.650, the clerk of the court in which the case was tried shall report the judicial disposition of such case to the Department of Highway Safety and Motor Vehicles on a copy of the uniform traffic citation, which form shall be consistent with the Florida Traffic Court rules. The clerks of the courts may submit judicial disposition data to the department in an automated fashion, in a form prescribed by the department, which form shall be consistent with the Florida Traffic Court rules and procedures established by the department. Those courts submitting data in an automated fashion will submit a copy of the uniform traffic citation in a manner prescribed by the department.

History.—s. 1, ch. 74-335; s. 1, ch. 79-99.



43.42 - Judicial acts authorized on all days, including Sundays and holidays.

43.42 Judicial acts authorized on all days, including Sundays and holidays.—Notwithstanding any law to the contrary, any judicial act may be taken or performed on any day of the week, including Sundays and holidays.

History.—s. 147, ch. 2003-402.



43.43 - Terms of courts.

43.43 Terms of courts.—The Supreme Court may establish terms of court for the Supreme Court, the district courts of appeal, and the circuit courts; may authorize district courts of appeal and circuit courts to establish their own terms of court; or may dispense with terms of court.

History.—s. 9, ch. 2013-25.



43.44 - Mandate of an appeals court.

43.44 Mandate of an appeals court.—An appellate court may, as the circumstances and justice of the case may require, reconsider, revise, reform, or modify its own opinions and orders for the purpose of making the same accord with law and justice. Accordingly, an appellate court may recall its own mandate for the purpose of allowing it to exercise such jurisdiction and power in a proper case. A mandate may not be recalled more than 120 days after it has been issued.

History.—s. 10, ch. 2013-25.






Chapter 44 - MEDIATION ALTERNATIVES TO JUDICIAL ACTION

44.1011 - Definitions.

44.1011 Definitions.—As used in this chapter:

(1) “Arbitration” means a process whereby a neutral third person or panel, called an arbitrator or arbitration panel, considers the facts and arguments presented by the parties and renders a decision which may be binding or nonbinding as provided in this chapter.

(2) “Mediation” means a process whereby a neutral third person called a mediator acts to encourage and facilitate the resolution of a dispute between two or more parties. It is an informal and nonadversarial process with the objective of helping the disputing parties reach a mutually acceptable and voluntary agreement. In mediation, decisionmaking authority rests with the parties. The role of the mediator includes, but is not limited to, assisting the parties in identifying issues, fostering joint problem solving, and exploring settlement alternatives. “Mediation” includes:

(a) “Appellate court mediation,” which means mediation that occurs during the pendency of an appeal of a civil case.

(b) “Circuit court mediation,” which means mediation of civil cases, other than family matters, in circuit court. If a party is represented by counsel, the counsel of record must appear unless stipulated to by the parties or otherwise ordered by the court.

(c) “County court mediation,” which means mediation of civil cases within the jurisdiction of county courts, including small claims. Negotiations in county court mediation are primarily conducted by the parties. Counsel for each party may participate. However, presence of counsel is not required.

(d) “Family mediation” which means mediation of family matters, including married and unmarried persons, before and after judgments involving dissolution of marriage; property division; shared or sole parental responsibility; or child support, custody, and visitation involving emotional or financial considerations not usually present in other circuit civil cases. Negotiations in family mediation are primarily conducted by the parties. Counsel for each party may attend the mediation conference and privately communicate with their clients. However, presence of counsel is not required, and, in the discretion of the mediator, and with the agreement of the parties, mediation may proceed in the absence of counsel unless otherwise ordered by the court.

(e) “Dependency or in need of services mediation,” which means mediation of dependency, child in need of services, or family in need of services matters. Negotiations in dependency or in need of services mediation are primarily conducted by the parties. Counsel for each party may attend the mediation conference and privately communicate with their clients. However, presence of counsel is not required and, in the discretion of the mediator and with the agreement of the parties, mediation may proceed in the absence of counsel unless otherwise ordered by the court.

History.—s. 1, ch. 87-173; s. 1, ch. 90-188; s. 43, ch. 94-164; s. 54, ch. 95-280.

Note.—Former s. 44.301.



44.102 - Court-ordered mediation.

44.102 Court-ordered mediation.—

(1) Court-ordered mediation shall be conducted according to rules of practice and procedure adopted by the Supreme Court.

(2) A court, under rules adopted by the Supreme Court:

(a) Must, upon request of one party, refer to mediation any filed civil action for monetary damages, provided the requesting party is willing and able to pay the costs of the mediation or the costs can be equitably divided between the parties, unless:

1. The action is a landlord and tenant dispute that does not include a claim for personal injury.

2. The action is filed for the purpose of collecting a debt.

3. The action is a claim of medical malpractice.

4. The action is governed by the Florida Small Claims Rules.

5. The court determines that the action is proper for referral to nonbinding arbitration under this chapter.

6. The parties have agreed to binding arbitration.

7. The parties have agreed to an expedited trial pursuant to s. 45.075.

8. The parties have agreed to voluntary trial resolution pursuant to s. 44.104.

(b) May refer to mediation all or any part of a filed civil action for which mediation is not required under this section.

(c) In circuits in which a family mediation program has been established and upon a court finding of a dispute, shall refer to mediation all or part of custody, visitation, or other parental responsibility issues as defined in s. 61.13. Upon motion or request of a party, a court shall not refer any case to mediation if it finds there has been a history of domestic violence that would compromise the mediation process.

(d) In circuits in which a dependency or in need of services mediation program has been established, may refer to mediation all or any portion of a matter relating to dependency or to a child in need of services or a family in need of services.

(3) All written communications in a mediation proceeding, other than an executed settlement agreement, shall be exempt from the requirements of chapter 119.

(4) The chief judge of each judicial circuit shall maintain a list of mediators who have been certified by the Supreme Court and who have registered for appointment in that circuit.

(a) Whenever possible, qualified individuals who have volunteered their time to serve as mediators shall be appointed. If a mediation program is funded pursuant to s. 44.108, volunteer mediators shall be entitled to reimbursement pursuant to s. 112.061 for all actual expenses necessitated by service as a mediator.

(b) Nonvolunteer mediators shall be compensated according to rules adopted by the Supreme Court. If a mediation program is funded pursuant to s. 44.108, a mediator may be compensated by the county or by the parties.

(5)(a) When an action is referred to mediation by court order, the time periods for responding to an offer of settlement pursuant to s. 45.061, or to an offer or demand for judgment pursuant to s. 768.79, respectively, shall be tolled until:

1. An impasse has been declared by the mediator; or

2. The mediator has reported to the court that no agreement was reached.

(b) Sections 45.061 and 768.79 notwithstanding, an offer of settlement or an offer or demand for judgment may be made at any time after an impasse has been declared by the mediator, or the mediator has reported that no agreement was reached. An offer is deemed rejected as of commencement of trial.

History.—s. 2, ch. 87-173; s. 2, ch. 89-31; s. 2, ch. 90-188; s. 2, ch. 93-161; s. 10, ch. 94-134; s. 10, ch. 94-135; s. 44, ch. 94-164; s. 18, ch. 96-406; s. 2, ch. 97-155; s. 2, ch. 99-225; s. 2, ch. 2002-65; s. 1, ch. 2004-291; s. 31, ch. 2005-236.

Note.—Former s. 44.302.



44.103 - Court-ordered, nonbinding arbitration.

44.103 Court-ordered, nonbinding arbitration.—

(1) Court-ordered, nonbinding arbitration shall be conducted according to the rules of practice and procedure adopted by the Supreme Court.

(2) A court, pursuant to rules adopted by the Supreme Court, may refer any contested civil action filed in a circuit or county court to nonbinding arbitration.

(3) Arbitrators shall be selected and compensated in accordance with rules adopted by the Supreme Court. Arbitrators shall be compensated by the parties, or, upon a finding by the court that a party is indigent, an arbitrator may be partially or fully compensated from state funds according to the party’s present ability to pay. At no time may an arbitrator charge more than $1,500 per diem, unless the parties agree otherwise. Prior to approving the use of state funds to reimburse an arbitrator, the court must ensure that the party reimburses the portion of the total cost that the party is immediately able to pay and that the party has agreed to a payment plan established by the clerk of the court that will fully reimburse the state for the balance of all state costs for both the arbitrator and any costs of administering the payment plan and any collection efforts that may be necessary in the future. Whenever possible, qualified individuals who have volunteered their time to serve as arbitrators shall be appointed. If an arbitration program is funded pursuant to s. 44.108, volunteer arbitrators shall be entitled to be reimbursed pursuant to s. 112.061 for all actual expenses necessitated by service as an arbitrator.

(4) An arbitrator or, in the case of a panel, the chief arbitrator, shall have such power to administer oaths or affirmations and to conduct the proceedings as the rules of court shall provide. The hearing shall be conducted informally. Presentation of testimony and evidence shall be kept to a minimum, and matters shall be presented to the arbitrators primarily through the statements and arguments of counsel. Any party to the arbitration may petition the court in the underlying action, for good cause shown, to authorize the arbitrator to issue subpoenas for the attendance of witnesses and the production of books, records, documents, and other evidence at the arbitration and may petition the court for orders compelling such attendance and production at the arbitration. Subpoenas shall be served and shall be enforceable in the manner provided by law.

(5) The arbitration decision shall be presented to the parties in writing. An arbitration decision shall be final if a request for a trial de novo is not filed within the time provided by rules promulgated by the Supreme Court. The decision shall not be made known to the judge who may preside over the case unless no request for trial de novo is made as herein provided or unless otherwise provided by law. If no request for trial de novo is made within the time provided, the decision shall be referred to the presiding judge in the case who shall enter such orders and judgments as are required to carry out the terms of the decision, which orders shall be enforceable by the contempt powers of the court, and for which judgments execution shall issue on request of a party.

(6) Upon motion made by either party within 30 days after entry of judgment, the court may assess costs against the party requesting a trial de novo, including arbitration costs, court costs, reasonable attorney’s fees, and other reasonable costs such as investigation expenses and expenses for expert or other testimony which were incurred after the arbitration hearing and continuing through the trial of the case in accordance with the guidelines for taxation of costs as adopted by the Supreme Court. Such costs may be assessed if:

(a) The plaintiff, having filed for a trial de novo, obtains a judgment at trial which is at least 25 percent less than the arbitration award. In such instance, the costs and attorney’s fees pursuant to this section shall be set off against the award. When the costs and attorney’s fees pursuant to this section total more than the amount of the judgment, the court shall enter judgment for the defendant against the plaintiff for the amount of the costs and attorney’s fees, less the amount of the award to the plaintiff. For purposes of a determination under this paragraph, the term “judgment” means the amount of the net judgment entered, plus all taxable costs pursuant to the guidelines for taxation of costs as adopted by the Supreme Court, plus any postarbitration collateral source payments received or due as of the date of the judgment, and plus any postarbitration settlement amounts by which the verdict was reduced; or

(b) The defendant, having filed for a trial de novo, has a judgment entered against the defendant which is at least 25 percent more than the arbitration award. For purposes of a determination under this paragraph, the term “judgment” means the amount of the net judgment entered, plus any postarbitration settlement amounts by which the verdict was reduced.

History.—s. 3, ch. 87-173; s. 3, ch. 89-31; s. 3, ch. 90-188; s. 3, ch. 93-161; s. 43, ch. 2004-265; s. 32, ch. 2005-236; s. 1, ch. 2007-206.

Note.—Former s. 44.303.



44.104 - Voluntary binding arbitration and voluntary trial resolution.

44.104 Voluntary binding arbitration and voluntary trial resolution.—

(1) Two or more opposing parties who are involved in a civil dispute may agree in writing to submit the controversy to voluntary binding arbitration, or voluntary trial resolution, in lieu of litigation of the issues involved, prior to or after a lawsuit has been filed, provided no constitutional issue is involved.

(2) If the parties have entered into an agreement which provides in voluntary binding arbitration for a method for appointing of one or more arbitrators, or which provides in voluntary trial resolution a method for appointing a member of The Florida Bar in good standing for more than 5 years to act as trial resolution judge, the court shall proceed with the appointment as prescribed. However, in voluntary binding arbitration at least one of the arbitrators, who shall serve as the chief arbitrator, shall meet the qualifications and training requirements adopted pursuant to s. 44.106. In the absence of an agreement, or if the agreement method fails or for any reason cannot be followed, the court, on application of a party, shall appoint one or more qualified arbitrators, or the trial resolution judge, as the case requires.

(3) The arbitrators or trial resolution judge shall be compensated by the parties according to their agreement.

(4) Within 10 days after the submission of the request for binding arbitration, or voluntary trial resolution, the court shall provide for the appointment of the arbitrator or arbitrators, or trial resolution judge, as the case requires. Once appointed, the arbitrators or trial resolution judge shall notify the parties of the time and place for the hearing.

(5) Application for voluntary binding arbitration or voluntary trial resolution shall be filed and fees paid to the clerk of court as if for complaints initiating civil actions. The clerk of the court shall handle and account for these matters in all respects as if they were civil actions, except that the clerk of court shall keep separate the records of the applications for voluntary binding arbitration and the records of the applications for voluntary trial resolution from all other civil actions.

(6) Filing of the application for binding arbitration or voluntary trial resolution will toll the running of the applicable statutes of limitation.

(7) The chief arbitrator or trial resolution judge may administer oaths or affirmations and conduct the proceedings as the rules of court shall provide. At the request of any party, the chief arbitrator or trial resolution judge shall issue subpoenas for the attendance of witnesses and for the production of books, records, documents, and other evidence and may apply to the court for orders compelling attendance and production. Subpoenas shall be served and shall be enforceable in the manner provided by law.

(8) A voluntary binding arbitration hearing shall be conducted by all of the arbitrators, but a majority may determine any question and render a final decision. A trial resolution judge shall conduct a voluntary trial resolution hearing. The trial resolution judge may determine any question and render a final decision.

(9) The Florida Evidence Code shall apply to all proceedings under this section.

(10) An appeal of a voluntary binding arbitration decision shall be taken to the circuit court and shall be limited to review on the record and not de novo, of:

(a) Any alleged failure of the arbitrators to comply with the applicable rules of procedure or evidence.

(b) Any alleged partiality or misconduct by an arbitrator prejudicing the rights of any party.

(c) Whether the decision reaches a result contrary to the Constitution of the United States or of the State of Florida.

(11) Any party may enforce a final decision rendered in a voluntary trial by filing a petition for final judgment in the circuit court in the circuit in which the voluntary trial took place. Upon entry of final judgment by the circuit court, any party may appeal to the appropriate appellate court. Factual findings determined in the voluntary trial are not subject to appeal.

(12) The harmless error doctrine shall apply in all appeals. No further review shall be permitted unless a constitutional issue is raised.

(13) If no appeal is taken within the time provided by rules promulgated by the Supreme Court, then the decision shall be referred to the presiding judge in the case, or if one has not been assigned, then to the chief judge of the circuit for assignment to a circuit judge, who shall enter such orders and judgments as are required to carry out the terms of the decision, which orders shall be enforceable by the contempt powers of the court and for which judgments execution shall issue on request of a party.

(14) This section shall not apply to any dispute involving child custody, visitation, or child support, or to any dispute which involves the rights of a third party not a party to the arbitration or voluntary trial resolution when the third party would be an indispensable party if the dispute were resolved in court or when the third party notifies the chief arbitrator or the trial resolution judge that the third party would be a proper party if the dispute were resolved in court, that the third party intends to intervene in the action in court, and that the third party does not agree to proceed under this section.

History.—s. 4, ch. 87-173; s. 4, ch. 89-31; s. 4, ch. 90-188; s. 3, ch. 99-225.

Note.—Former s. 44.304.



44.106 - Standards and procedures for mediators and arbitrators; fees.

44.106 Standards and procedures for mediators and arbitrators; fees.—The Supreme Court shall establish minimum standards and procedures for qualifications, certification, professional conduct, discipline, and training for mediators and arbitrators who are appointed pursuant to this chapter. The Supreme Court is authorized to set fees to be charged to applicants for certification and renewal of certification. The revenues generated from these fees shall be used to offset the costs of administration of the certification process. The Supreme Court may appoint or employ such personnel as are necessary to assist the court in exercising its powers and performing its duties under this chapter.

History.—s. 6, ch. 87-173; s. 6, ch. 90-188.

Note.—Former s. 44.306.



44.107 - Immunity for arbitrators, mediators, and mediator trainees.

44.107 Immunity for arbitrators, mediators, and mediator trainees.—

(1) Arbitrators serving under s. 44.103 or s. 44.104, mediators serving under s. 44.102, and trainees fulfilling the mentorship requirements for certification by the Supreme Court as a mediator shall have judicial immunity in the same manner and to the same extent as a judge.

(2) A person serving as a mediator in any noncourt-ordered mediation shall have immunity from liability arising from the performance of that person’s duties while acting within the scope of the mediation function if such mediation is:

(a) Required by statute or agency rule or order;

(b) Conducted under ss. 44.401-44.406 by express agreement of the mediation parties; or

(c) Facilitated by a mediator certified by the Supreme Court, unless the mediation parties expressly agree not to be bound by ss. 44.401-44.406.

The mediator does not have immunity if he or she acts in bad faith, with malicious purpose, or in a manner exhibiting wanton and willful disregard of human rights, safety, or property.

(3) A person serving under s. 44.106 to assist the Supreme Court in performing its disciplinary function shall have absolute immunity from liability arising from the performance of that person’s duties while acting within the scope of that person’s appointed function.

History.—s. 5, ch. 89-31; s. 7, ch. 90-188; s. 1, ch. 95-421; s. 2, ch. 2004-291.

Note.—Former s. 44.307.



44.108 - Funding of mediation and arbitration.

44.108 Funding of mediation and arbitration.—

(1) Mediation and arbitration should be accessible to all parties regardless of financial status. A filing fee of $1 is levied on all proceedings in the circuit or county courts to fund mediation and arbitration services which are the responsibility of the Supreme Court pursuant to the provisions of s. 44.106. The clerk of the court shall forward the moneys collected to the Department of Revenue for deposit in the State Courts Revenue Trust Fund.

(2) When court-ordered mediation services are provided by a circuit court’s mediation program, the following fees, unless otherwise established in the General Appropriations Act, shall be collected by the clerk of court:

(a) One-hundred twenty dollars per person per scheduled session in family mediation when the parties’ combined income is greater than $50,000, but less than $100,000 per year;

(b) Sixty dollars per person per scheduled session in family mediation when the parties’ combined income is less than $50,000; or

(c) Sixty dollars per person per scheduled session in county court cases.

No mediation fees shall be assessed under this subsection in residential eviction cases, against a party found to be indigent, or for any small claims action. Fees collected by the clerk of court pursuant to this section shall be remitted to the Department of Revenue for deposit into the State Courts Revenue Trust Fund to fund court-ordered mediation. The clerk of court may deduct $1 per fee assessment for processing this fee. The clerk of the court shall submit to the chief judge of the circuit and to the Office of the State Courts Administrator, no later than 30 days after the end of each quarter of the fiscal year, a report specifying the amount of funds collected and remitted to the State Courts Revenue Trust Fund under this section and any other section during the previous quarter of the fiscal year. In addition to identifying the total aggregate collections and remissions from all statutory sources, the report must identify collections and remissions by each statutory source.

History.—s. 6, ch. 89-31; s. 8, ch. 90-188; s. 6, ch. 91-152; s. 8, ch. 2001-122; s. 12, ch. 2001-380; s. 66, ch. 2003-402; s. 44, ch. 2004-265; s. 33, ch. 2005-236; s. 24, ch. 2008-111; s. 12, ch. 2010-153; s. 4, ch. 2011-133.

Note.—Former s. 44.308.



44.201 - Citizen Dispute Settlement Centers; establishment; operation; confidentiality.

44.201 Citizen Dispute Settlement Centers; establishment; operation; confidentiality.—

(1) The chief judge of a judicial circuit, after consultation with the board of county commissioners of a county or with two or more boards of county commissioners of counties within the judicial circuit, may establish a Citizen Dispute Settlement Center for such county or counties, with the approval of the Chief Justice.

(2)(a) Each Citizen Dispute Settlement Center shall be administered in accordance with rules adopted by a council composed of at least seven members. The chief judge of the judicial circuit shall serve as chair of the council and shall appoint the other members of the council. The membership of the council shall include a representative of the state attorney, each sheriff, a county court judge, and each board of county commissioners within the geographical jurisdiction of the center. In addition, council membership shall include two members of the general public who are not representatives of such officers or boards. The membership of the council also may include other interested persons.

(b) The council shall establish qualifications for and appoint a director of the center. The director shall administer the operations of the center.

(c) A council may seek and accept contributions from counties and municipalities within the geographical jurisdiction of the Citizen Dispute Settlement Center and from agencies of the Federal Government, private sources, and other available funds and may expend such funds to carry out the purposes of this section.

(3) The Citizen Dispute Settlement Center, subject to the approval of the council and the Chief Justice, shall formulate and implement a plan for creating an informal forum for the mediation and settlement of disputes. Such plan shall prescribe:

(a) Objectives and purposes of the center;

(b) Procedures for filing complaints with the center and for scheduling informal mediation sessions with the parties to a complaint;

(c) Screening procedures to ensure that each dispute mediated by the center meets the criteria of fitness for mediation as set by the council;

(d) Procedures for rejecting any dispute which does not meet the established criteria of fitness for mediation;

(e) Procedures for giving notice of the time, place, and nature of the mediation session to the parties and for conducting mediation sessions;

(f) Procedures to ensure that participation by all parties is voluntary; and

(g) Procedures by which any dispute that was referred to the center by a law enforcement agency, state attorney, court, or other agency and that fails at mediation, or that reaches settlement that is later breached, is reported to the referring agency.

(4)(a) Each mediation session conducted by a Citizen Dispute Settlement Center shall be nonjudicial and informal. No adjudication, sanction, or penalty may be made or imposed by the mediator or the center.

(b) A Citizen Dispute Settlement Center may refer the parties to judicial or nonjudicial supportive service agencies.

(5) Any information relating to a dispute obtained by any person while performing any duties for the center from the files, reports, case summaries, mediator’s notes, or other communications or materials is exempt from the provisions of s. 119.07(1).

(6) No officer, council member, employee, volunteer, or agent of a Citizen Dispute Settlement Center shall be held liable for civil damages for any act or omission in the scope of employment or function, unless such person acted in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of the rights, safety, or property of another.

(7) Any Citizen Dispute Settlement Center in operation on October 1, 1985, may continue its operations in its current form with the approval of the chief judge of the judicial circuit in which such center is located, except that paragraph (4)(b) and subsections (5) and (6) shall apply to such centers.

(8) Any utility regulated by the Florida Public Service Commission is excluded from the provisions of this act.

History.—s. 2, ch. 85-228; s. 16, ch. 90-360; s. 263, ch. 95-147; s. 19, ch. 96-406; s. 3, ch. 2004-291.



44.401 - Mediation Confidentiality and Privilege Act.

44.401 Mediation Confidentiality and Privilege Act.—Sections 44.401-44.406 may be known by the popular name the “Mediation Confidentiality and Privilege Act.”

History.—s. 4, ch. 2004-291.



44.402 - Scope.

44.402 Scope.—

(1) Except as otherwise provided, ss. 44.401-44.406 apply to any mediation:

(a) Required by statute, court rule, agency rule or order, oral or written case-specific court order, or court administrative order;

(b) Conducted under ss. 44.401-44.406 by express agreement of the mediation parties; or

(c) Facilitated by a mediator certified by the Supreme Court, unless the mediation parties expressly agree not to be bound by ss. 44.401-44.406.

(2) Notwithstanding any other provision, the mediation parties may agree in writing that any or all of s. 44.405(1), s. 44.405(2), or s. 44.406 will not apply to all or part of a mediation proceeding.

History.—s. 4, ch. 2004-291.



44.403 - Mediation Confidentiality and Privilege Act; definitions.

44.403 Mediation Confidentiality and Privilege Act; definitions.—As used in ss. 44.401-44.406, the term:

(1) “Mediation communication” means an oral or written statement, or nonverbal conduct intended to make an assertion, by or to a mediation participant made during the course of a mediation, or prior to mediation if made in furtherance of a mediation. The commission of a crime during a mediation is not a mediation communication.

(2) “Mediation participant” means a mediation party or a person who attends a mediation in person or by telephone, videoconference, or other electronic means.

(3) “Mediation party” or “party” means a person participating directly, or through a designated representative, in a mediation and a person who:

(a) Is a named party;

(b) Is a real party in interest; or

(c) Would be a named party or real party in interest if an action relating to the subject matter of the mediation were brought in a court of law.

(4) “Mediator” means a neutral, impartial third person who facilitates the mediation process. The mediator’s role is to reduce obstacles to communication, assist in identifying issues, explore alternatives, and otherwise facilitate voluntary agreements to resolve disputes, without prescribing what the resolution must be.

(5) “Subsequent proceeding” means an adjudicative process that follows a mediation, including related discovery.

History.—s. 4, ch. 2004-291.



44.404 - Mediation; duration.

44.404 Mediation; duration.—

(1) A court-ordered mediation begins when an order is issued by the court and ends when:

(a) A partial or complete settlement agreement, intended to resolve the dispute and end the mediation, is signed by the parties and, if required by law, approved by the court;

(b) The mediator declares an impasse by reporting to the court or the parties the lack of an agreement;

(c) The mediation is terminated by court order, court rule, or applicable law; or

(d) The mediation is terminated, after party compliance with the court order to appear at mediation, by:

1. Agreement of the parties; or

2. One party giving written notice to all other parties in a multiparty mediation that the one party is terminating its participation in the mediation. Under this circumstance, the termination is effective only for the withdrawing party.

(2) In all other mediations, the mediation begins when the parties agree to mediate or as required by agency rule, agency order, or statute, whichever occurs earlier, and ends when:

(a) A partial or complete settlement agreement, intended to resolve the dispute and end the mediation, is signed by the parties and, if required by law, approved by the court;

(b) The mediator declares an impasse to the parties;

(c) The mediation is terminated by court order, court rule, or applicable law; or

(d) The mediation is terminated by:

1. Agreement of the parties; or

2. One party giving notice to all other parties in a multiparty mediation that the one party is terminating its participation in the mediation. Under this circumstance, the termination is effective only for the withdrawing party.

History.—s. 4, ch. 2004-291.



44.405 - Confidentiality; privilege; exceptions.

44.405 Confidentiality; privilege; exceptions.—

(1) Except as provided in this section, all mediation communications shall be confidential. A mediation participant shall not disclose a mediation communication to a person other than another mediation participant or a participant’s counsel. A violation of this section may be remedied as provided by s. 44.406. If the mediation is court ordered, a violation of this section may also subject the mediation participant to sanctions by the court, including, but not limited to, costs, attorney’s fees, and mediator’s fees.

(2) A mediation party has a privilege to refuse to testify and to prevent any other person from testifying in a subsequent proceeding regarding mediation communications.

(3) If, in a mediation involving more than two parties, a party gives written notice to the other parties that the party is terminating its participation in the mediation, the party giving notice shall have a privilege to refuse to testify and to prevent any other person from testifying in a subsequent proceeding regarding only those mediation communications that occurred prior to the delivery of the written notice of termination of mediation to the other parties.

(4)(a) Notwithstanding subsections (1) and (2), there is no confidentiality or privilege attached to a signed written agreement reached during a mediation, unless the parties agree otherwise, or for any mediation communication:

1. For which the confidentiality or privilege against disclosure has been waived by all parties;

2. That is willfully used to plan a crime, commit or attempt to commit a crime, conceal ongoing criminal activity, or threaten violence;

3. That requires a mandatory report pursuant to chapter 39 or chapter 415 solely for the purpose of making the mandatory report to the entity requiring the report;

4. Offered to report, prove, or disprove professional malpractice occurring during the mediation, solely for the purpose of the professional malpractice proceeding;

5. Offered for the limited purpose of establishing or refuting legally recognized grounds for voiding or reforming a settlement agreement reached during a mediation; or

6. Offered to report, prove, or disprove professional misconduct occurring during the mediation, solely for the internal use of the body conducting the investigation of the conduct.

(b) A mediation communication disclosed under any provision of subparagraph (a)3., subparagraph (a)4., subparagraph (a)5., or subparagraph (a)6. remains confidential and is not discoverable or admissible for any other purpose, unless otherwise permitted by this section.

(5) Information that is otherwise admissible or subject to discovery does not become inadmissible or protected from discovery by reason of its disclosure or use in mediation.

(6) A party that discloses or makes a representation about a privileged mediation communication waives that privilege, but only to the extent necessary for the other party to respond to the disclosure or representation.

History.—s. 4, ch. 2004-291.



44.406 - Confidentiality; civil remedies.

44.406 Confidentiality; civil remedies.—

(1) Any mediation participant who knowingly and willfully discloses a mediation communication in violation of s. 44.405 shall, upon application by any party to a court of competent jurisdiction, be subject to remedies, including:

(a) Equitable relief.

(b) Compensatory damages.

(c) Attorney’s fees, mediator’s fees, and costs incurred in the mediation proceeding.

(d) Reasonable attorney’s fees and costs incurred in the application for remedies under this section.

(2) Notwithstanding any other law, an application for relief filed under this section may not be commenced later than 2 years after the date on which the party had a reasonable opportunity to discover the breach of confidentiality, but in no case more than 4 years after the date of the breach.

(3) A mediation participant shall not be subject to a civil action under this section for lawful compliance with the provisions of s. 119.07.

History.—s. 4, ch. 2004-291.









TITLE VI - CIVIL PRACTICE AND PROCEDURE

Chapter 45 - CIVIL PROCEDURE: GENERAL PROVISIONS

45.011 - Definitions.

45.011 Definitions.—In all statutes about practice and procedure “plaintiff” means any party seeking affirmative relief whether plaintiff, counterclaimant, cross-claimant; or third-party plaintiff, counterclaimant or cross-claimant; “defendant” means any party against whom such relief is sought; “bond with surety” means a bond with two good and sufficient sureties, each with unencumbered property not subject to any exemption afforded by law equal in value to the penal sum of the bond or a bond with a licensed surety company as surety or a cash deposit conditioned as for a bond.

History.—s. 1, ch. 67-254.



45.021 - Applicability.

45.021 Applicability.—Chapters 45-51, 55-57, 68 and 69 apply to all actions, whether heretofore at law or in chancery, unless specifically provided otherwise in such chapters or parts thereof.

History.—s. 1, ch. 67-254.



45.031 - Judicial sales procedure.

45.031 Judicial sales procedure.—In any sale of real or personal property under an order or judgment, the procedures provided in this section and ss. 45.0315-45.035 may be followed as an alternative to any other sale procedure if so ordered by the court.

(1) FINAL JUDGMENT.—

(a) In the order or final judgment, the court shall direct the clerk to sell the property at public sale on a specified day that shall be not less than 20 days or more than 35 days after the date thereof, on terms and conditions specified in the order or judgment. A sale may be held more than 35 days after the date of final judgment or order if the plaintiff or plaintiff’s attorney consents to such time. The final judgment shall contain the following statement in conspicuous type:

IF THIS PROPERTY IS SOLD AT PUBLIC AUCTION, THERE MAY BE ADDITIONAL MONEY FROM THE SALE AFTER PAYMENT OF PERSONS WHO ARE ENTITLED TO BE PAID FROM THE SALE PROCEEDS PURSUANT TO THIS FINAL JUDGMENT.

IF YOU ARE A SUBORDINATE LIENHOLDER CLAIMING A RIGHT TO FUNDS REMAINING AFTER THE SALE, YOU MUST FILE A CLAIM WITH THE CLERK NO LATER THAN 60 DAYS AFTER THE SALE. IF YOU FAIL TO FILE A CLAIM, YOU WILL NOT BE ENTITLED TO ANY REMAINING FUNDS.

(b) If the property being foreclosed on has qualified for the homestead tax exemption in the most recent approved tax roll, the final judgment shall additionally contain the following statement in conspicuous type:

IF YOU ARE THE PROPERTY OWNER, YOU MAY CLAIM THESE FUNDS YOURSELF. YOU ARE NOT REQUIRED TO HAVE A LAWYER OR ANY OTHER REPRESENTATION AND YOU DO NOT HAVE TO ASSIGN YOUR RIGHTS TO ANYONE ELSE IN ORDER FOR YOU TO CLAIM ANY MONEY TO WHICH YOU ARE ENTITLED. PLEASE CHECK WITH THE CLERK OF THE COURT,   (INSERT INFORMATION FOR APPLICABLE COURT)   WITHIN TEN (10) DAYS AFTER THE SALE TO SEE IF THERE IS ADDITIONAL MONEY FROM THE FORECLOSURE SALE THAT THE CLERK HAS IN THE REGISTRY OF THE COURT.

IF YOU DECIDE TO SELL YOUR HOME OR HIRE SOMEONE TO HELP YOU CLAIM THE ADDITIONAL MONEY, YOU SHOULD READ VERY CAREFULLY ALL PAPERS YOU ARE REQUIRED TO SIGN, ASK SOMEONE ELSE, PREFERABLY AN ATTORNEY WHO IS NOT RELATED TO THE PERSON OFFERING TO HELP YOU, TO MAKE SURE THAT YOU UNDERSTAND WHAT YOU ARE SIGNING AND THAT YOU ARE NOT TRANSFERRING YOUR PROPERTY OR THE EQUITY IN YOUR PROPERTY WITHOUT THE PROPER INFORMATION. IF YOU CANNOT AFFORD TO PAY AN ATTORNEY, YOU MAY CONTACT   (INSERT LOCAL OR NEAREST LEGAL AID OFFICE AND TELEPHONE NUMBER)   TO SEE IF YOU QUALIFY FINANCIALLY FOR THEIR SERVICES. IF THEY CANNOT ASSIST YOU, THEY MAY BE ABLE TO REFER YOU TO A LOCAL BAR REFERRAL AGENCY OR SUGGEST OTHER OPTIONS. IF YOU CHOOSE TO CONTACT   (NAME OF LOCAL OR NEAREST LEGAL AID OFFICE)   FOR ASSISTANCE, YOU SHOULD DO SO AS SOON AS POSSIBLE AFTER RECEIPT OF THIS NOTICE.

(c) A copy of the final judgment shall be furnished by the clerk by first class mail to the last known address of every party to the action or to the attorney of record for such party. Any irregularity in such mailing, including the failure to include this statement in any final judgment or order, shall not affect the validity or finality of the final judgment or order or any sale held pursuant to the final judgment or order. Any sale held more than 35 days after the final judgment or order shall not affect the validity or finality of the final judgment or order or any sale held pursuant to such judgment or order.

(2) PUBLICATION OF SALE.—Notice of sale shall be published once a week for 2 consecutive weeks in a newspaper of general circulation, as defined in chapter 50, published in the county where the sale is to be held. The second publication shall be at least 5 days before the sale. The notice shall contain:

(a) A description of the property to be sold.

(b) The time and place of sale.

(c) A statement that the sale will be made pursuant to the order or final judgment.

(d) The caption of the action.

(e) The name of the clerk making the sale.

(f) A statement that any person claiming an interest in the surplus from the sale, if any, other than the property owner as of the date of the lis pendens must file a claim within 60 days after the sale.

The court, in its discretion, may enlarge the time of the sale. Notice of the changed time of sale shall be published as provided herein.

(3) CONDUCT OF SALE; DEPOSIT REQUIRED.—The sale shall be conducted at public auction at the time and place set forth in the final judgment. The clerk shall receive the service charge imposed in s. 45.035 for services in making, recording, and certifying the sale and title that shall be assessed as costs. At the time of the sale, the successful high bidder shall post with the clerk a deposit equal to 5 percent of the final bid. The deposit shall be applied to the sale price at the time of payment. If final payment is not made within the prescribed period, the clerk shall readvertise the sale as provided in this section and pay all costs of the sale from the deposit. Any remaining funds shall be applied toward the judgment.

(4) CERTIFICATION OF SALE.—After a sale of the property the clerk shall promptly file a certificate of sale and serve a copy of it on each party in substantially the following form:

(Caption of Action)

CERTIFICATE OF SALE

The undersigned clerk of the court certifies that notice of public sale of the property described in the order or final judgment was published in  , a newspaper circulated in   County, Florida, in the manner shown by the proof of publication attached, and on  ,   (year)  , the property was offered for public sale to the highest and best bidder for cash. The highest and best bid received for the property in the amount of $  was submitted by  , to whom the property was sold. The proceeds of the sale are retained for distribution in accordance with the order or final judgment or law. WITNESS my hand and the seal of this court on  ,   (year)  .

(Clerk)

By   (Deputy Clerk)

(5) CERTIFICATE OF TITLE.—If no objections to the sale are filed within 10 days after filing the certificate of sale, the clerk shall file a certificate of title and serve a copy of it on each party in substantially the following form:

(Caption of Action)

CERTIFICATE OF TITLE

The undersigned clerk of the court certifies that he or she executed and filed a certificate of sale in this action on  ,   (year)  , for the property described herein and that no objections to the sale have been filed within the time allowed for filing objections.

The following property in   County, Florida:

(description)

was sold to         .

WITNESS my hand and the seal of the court on  ,   (year)  .

(Clerk)

By   (Deputy Clerk)

(6) CONFIRMATION; RECORDING.—When the certificate of title is filed the sale shall stand confirmed, and title to the property shall pass to the purchaser named in the certificate without the necessity of any further proceedings or instruments. The certificate of title shall be recorded by the clerk.

(7) DISBURSEMENTS OF PROCEEDS.—

(a) On filing a certificate of title, the clerk shall disburse the proceeds of the sale in accordance with the order or final judgment and shall file a report of such disbursements and serve a copy of it on each party, and on the Department of Revenue if the department was named as a defendant in the action or if the Department of Economic Opportunity or the former Agency for Workforce Innovation was named as a defendant while the Department of Revenue was providing reemployment assistance tax collection services under contract with the Department of Economic Opportunity or the former Agency for Workforce Innovation through an interagency agreement pursuant to s. 443.1316.

(b) The certificate of disbursements shall be in substantially the following form:

(Caption of Action)

CERTIFICATE OF DISBURSEMENTS

The undersigned clerk of the court certifies that he or she disbursed the proceeds received from the sale of the property as provided in the order or final judgment to the persons and in the amounts as follows:

Name     Amount

Total disbursements: $

Surplus retained by clerk, if any: $

IF YOU ARE A PERSON CLAIMING A RIGHT TO FUNDS REMAINING AFTER THE SALE, YOU MUST FILE A CLAIM WITH THE CLERK NO LATER THAN 60 DAYS AFTER THE SALE. IF YOU FAIL TO FILE A CLAIM, YOU WILL NOT BE ENTITLED TO ANY REMAINING FUNDS. AFTER 60 DAYS, ONLY THE OWNER OF RECORD AS OF THE DATE OF THE LIS PENDENS MAY CLAIM THE SURPLUS.

WITNESS my hand and the seal of the court on  ,   (year)  .

(Clerk)

By   (Deputy Clerk)

(c) If no objections to the report are served within 10 days after it is filed, the disbursements by the clerk shall stand approved as reported. If timely objections to the report are served, they shall be heard by the court. Service of objections to the report does not affect or cloud the title of the purchaser of the property in any manner.

(d) If there are funds remaining after payment of all disbursements required by the final judgment of foreclosure and shown on the certificate of disbursements, the surplus shall be distributed as provided in this section and ss. 45.0315-45.035.

(8) VALUE OF PROPERTY.—The amount of the bid for the property at the sale shall be conclusively presumed to be sufficient consideration for the sale. Any party may serve an objection to the amount of the bid within 10 days after the clerk files the certificate of sale. If timely objections to the bid are served, the objections shall be heard by the court. Service of objections to the amount of the bid does not affect or cloud the title of the purchaser in any manner. If the case is one in which a deficiency judgment may be sought and application is made for a deficiency, the amount bid at the sale may be considered by the court as one of the factors in determining a deficiency under the usual equitable principles.

(9) EXECUTION SALES.—This section shall not apply to property sold under executions.

(10) ELECTRONIC SALES.—The clerk may conduct the sale of real or personal property under an order or judgment pursuant to this section by electronic means. Such electronic sales shall comply with the procedures provided in this chapter, except that electronic proxy bidding shall be allowed and the clerk may require bidders to advance sufficient funds to pay the deposit required by subsection (3). The clerk shall provide access to the electronic sale by computer terminals open to the public at a designated location and shall accept an advance credit proxy bid from the plaintiff of any amount up to the maximum allowable credit bid of the plaintiff. A clerk who conducts such electronic sales may receive electronic deposits and payments related to the sale.

History.—s. 1, ch. 67-254; s. 13, ch. 70-134; ss. 1-3, ch. 71-5; s. 1, ch. 77-354; s. 1, ch. 78-68; s. 1, ch. 85-267; s. 6, ch. 87-145; s. 1, ch. 93-250; s. 1, ch. 94-353; s. 1355, ch. 95-147; s. 2, ch. 99-6; s. 5, ch. 99-259; s. 1, ch. 2002-218; s. 1, ch. 2003-36; s. 45, ch. 2004-265; s. 1, ch. 2006-175; s. 1, ch. 2008-194; s. 43, ch. 2011-142; s. 3, ch. 2011-213; s. 33, ch. 2012-30.



45.0315 - Right of redemption.

45.0315 Right of redemption.—At any time before the later of the filing of a certificate of sale by the clerk of the court or the time specified in the judgment, order, or decree of foreclosure, the mortgagor or the holder of any subordinate interest may cure the mortgagor’s indebtedness and prevent a foreclosure sale by paying the amount of moneys specified in the judgment, order, or decree of foreclosure, or if no judgment, order, or decree of foreclosure has been rendered, by tendering the performance due under the security agreement, including any amounts due because of the exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorney’s fees of the creditor. Otherwise, there is no right of redemption.

History.—s. 2, ch. 93-250.



45.032 - Disbursement of surplus funds after judicial sale.

45.032 Disbursement of surplus funds after judicial sale.—

(1) For purposes of ss. 45.031-45.035, the term:

(a) “Owner of record” means the person or persons who appear to be owners of the property that is the subject of the foreclosure proceeding on the date of the filing of the lis pendens. In determining an owner of record, a person need not perform a title search and examination but may rely on the plaintiff’s allegation of ownership in the complaint when determining the owner of record.

(b) “Subordinate lienholder” means the holder of a subordinate lien shown on the face of the pleadings as an encumbrance on the property. The lien held by the party filing the foreclosure lawsuit is not a subordinate lien. A subordinate lienholder includes, but is not limited to, a subordinate mortgage, judgment, tax warrant, assessment lien, or construction lien. However, the holder of a subordinate lien shall not be deemed a subordinate lienholder if the holder was paid in full from the proceeds of the sale.

(c) “Surplus funds” or “surplus” means the funds remaining after payment of all disbursements required by the final judgment of foreclosure and shown on the certificate of disbursements.

(d) “Surplus trustee” means a person qualifying as a surplus trustee pursuant to s. 45.034.

(2) There is established a rebuttable legal presumption that the owner of record on the date of the filing of a lis pendens is the person entitled to surplus funds after payment of subordinate lienholders who have timely filed a claim. A person claiming a legal right to the surplus as an assignee of the rights of the owner of record must prove to the court that such person is entitled to the funds. At any hearing regarding such entitlement, the court shall consider the factors set forth in s. 45.033 in determining whether an assignment is sufficient to overcome the presumption. It is the intent of the Legislature to abrogate the common law rule that surplus proceeds in a foreclosure case are the property of the owner of the property on the date of the foreclosure sale.

(3) During the 60 days after the clerk issues a certificate of disbursements, the clerk shall hold the surplus pending a court order.

(a) If the owner of record claims the surplus during the 60-day period and there is no subordinate lienholder, the court shall order the clerk to deduct any applicable service charges from the surplus and pay the remainder to the owner of record. The clerk may establish a reasonable requirement that the owner of record prove his or her identity before receiving the disbursement. The clerk may assist an owner of record in making a claim. An owner of record may use the following form in making a claim:

(Caption of Action)

OWNER’S CLAIM FOR
MORTGAGE FORECLOSURE SURPLUS

State of

County of

Under penalty of perjury, I (we) hereby certify that:

1. I was (we were) the owner of the following described real property in   County, Florida, prior to the foreclosure sale and as of the date of the filing of the lis pendens:

(Legal description of real property)

2. I (we) do not owe any money on any mortgage on the property that was foreclosed other than the one that was paid off by the foreclosure.

3. I (we) do not owe any money that is the subject of an unpaid judgment, tax warrant, condominium lien, cooperative lien, or homeowners’ association.

4. I am (we are) not currently in bankruptcy.

5. I (we) have not sold or assigned my (our) right to the mortgage surplus.

6. My (our) new address is:  .

7. If there is more than one owner entitled to the surplus, we have agreed that the surplus should be paid   jointly, or to:  , at the following address:  .

8. I (WE) UNDERSTAND THAT I (WE) AM (ARE) NOT REQUIRED TO HAVE A LAWYER OR ANY OTHER REPRESENTATION AND I (WE) DO NOT HAVE TO ASSIGN MY (OUR) RIGHTS TO ANYONE ELSE IN ORDER TO CLAIM ANY MONEY TO WHICH I (WE) MAY BE ENTITLED.

9. I (WE) UNDERSTAND THAT THIS STATEMENT IS GIVEN UNDER OATH, AND IF ANY STATEMENTS ARE UNTRUE THAT I (WE) MAY BE PROSECUTED CRIMINALLY FOR PERJURY.

(Signatures)

Sworn to (or affirmed) and subscribed before me this   day of  ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known   OR Produced Identification

Type of Identification Produced

(b) If any person other than the owner of record claims an interest in the proceeds during the 60-day period or if the owner of record files a claim for the surplus but acknowledges that one or more other persons may be entitled to part or all of the surplus, the court shall set an evidentiary hearing to determine entitlement to the surplus. At the evidentiary hearing, an equity assignee has the burden of proving that he or she is entitled to some or all of the surplus funds. The court may grant summary judgment to a subordinate lienholder prior to or at the evidentiary hearing. The court shall consider the factors in s. 45.033 when hearing a claim that any person other than a subordinate lienholder or the owner of record is entitled to the surplus funds.

(c) If no claim is filed during the 60-day period, the clerk shall appoint a surplus trustee from a list of qualified surplus trustees as authorized in s. 45.034. Upon such appointment, the clerk shall prepare a notice of appointment of surplus trustee and shall furnish a copy to the surplus trustee. The form of the notice may be as follows:

(Caption of Action)

NOTICE OF APPOINTMENT
OF SURPLUS TRUSTEE

The undersigned clerk of the court certifies that he or she disbursed the proceeds received from the sale of the property as provided in the order or final judgment to the persons named in the certificate of disbursements, and that surplus funds of $  remain and are subject to disbursement to the owner of record. You have been appointed as surplus trustee for the purpose of finding the owner of record in order for the clerk to disburse the surplus, after deducting costs, to the owner of record.

WITNESS my hand and the seal of the court on  ,   (year)  .

(Clerk)

By   (Deputy Clerk)

(4) If the surplus trustee is unable to locate the owner of record entitled to the surplus within 1 year after appointment, the appointment shall terminate and the clerk shall notify the surplus trustee that his or her appointment was terminated. Thirty days after termination of the appointment of the surplus trustee, the clerk shall treat the remaining funds as unclaimed property to be deposited with the Chief Financial Officer pursuant to chapter 717.

(5) Proceedings regarding surplus funds in a foreclosure case do not in any manner affect or cloud the title of the purchaser at the foreclosure sale of the property.

History.—s. 2, ch. 2006-175; s. 1, ch. 2007-106.



45.033 - Sale or assignment of rights to surplus funds in a property subject to foreclosure.

45.033 Sale or assignment of rights to surplus funds in a property subject to foreclosure.—

(1) There is established a rebuttable presumption that the owner of record of real property on the date of the filing of a lis pendens is the person entitled to surplus funds after payment of subordinate lienholders who have timely filed a claim. A person claiming a legal right to the surplus as an assignee of the rights of the owner of record must prove entitlement to the surplus funds pursuant to this section. It is the intent of the Legislature to abrogate the common law rule that surplus proceeds in a foreclosure case are the property of the owner of the property on the date of the foreclosure sale.

(2) The presumption may be rebutted only by:

(a) The grantee or assignee of a voluntary transfer or assignment establishing a right to collect the surplus funds or any portion or percentage of the surplus funds by proving that the transfer or assignment qualifies as a voluntary transfer or assignment as provided in subsection (3); or

(b) The grantee or assignee proving that the grantee or assignee is a grantee or assignee by virtue of an involuntary transfer or assignment of the right to collect the surplus. An involuntary transfer or assignment may be as a result of inheritance or as a result of the appointment of a guardian.

(3) A voluntary transfer or assignment shall be a transfer or assignment qualified under this subsection, thereby entitling the transferee or assignee to the surplus funds or a portion or percentage of the surplus funds, if:

(a) The transfer or assignment is in writing and the instrument:

1. If executed prior to the foreclosure sale, includes a financial disclosure that specifies the assessed value of the property, a statement that the assessed value may be lower than the actual value of the property, the approximate amount of any debt encumbering the property, and the approximate amount of any equity in the property. If the instrument was executed after the foreclosure sale, the instrument must also specify the foreclosure sale price and the amount of the surplus.

2. Includes a statement that the owner does not need an attorney or other representative to recover surplus funds in a foreclosure.

3. Specifies all forms of consideration paid for the rights to the property or the assignment of the rights to any surplus funds.

(b) The transfer or assignment is filed with the court on or before 60 days after the filing of the certificate of disbursements.

(c) There are funds available to pay the transfer or assignment after payment of timely filed claims of subordinate lienholders.

(d) The transferor or assignee is qualified as a surplus trustee, or could qualify as a surplus trustee, pursuant to s. 45.034.

(e) The total compensation paid or payable, or earned or expected to be earned, by the transferee or assignee does not exceed 12 percent of the surplus.

(4) The court shall honor a transfer or assignment that complies with the requirements of subsection (3), in which case the court shall order the clerk to pay the transferor or assignee from the surplus.

(5) If the court finds that a voluntary transfer or assignment does not qualify under subsection (3) but that the transfer or assignment was procured in good faith and with no intent to defraud the transferor or assignor, the court may order the clerk to pay the claim of the transferee or assignee after payment of timely filed claims of subordinate lienholders.

(6) If a voluntary transfer or assignment of the surplus is set aside, the owner of record shall be entitled to payment of the surplus after payment of timely filed claims of subordinate lienholders, but the transferee or assignee may seek in a separate proceeding repayment of any consideration paid for the transfer or assignment.

(7) This section does not apply to a deed, mortgage, or deed in lieu of foreclosure unless a person other than the owner of record is claiming that a deed or mortgage entitles the person to surplus funds. Nothing in this section affects the title or marketability of the real property that is the subject of the deed or other instrument. Nothing in this section affects the validity of a lien evidenced by a mortgage.

History.—s. 3, ch. 2006-175.



45.034 - Qualifications and appointment of a surplus trustee in foreclosure actions.

45.034 Qualifications and appointment of a surplus trustee in foreclosure actions.—

(1) A surplus trustee is a third-party trustee approved pursuant to this section by the Department of Financial Services. A surplus trustee must be willing to accept cases on a statewide basis; however, a surplus trustee may employ subcontractors that are not qualified as a surplus trustee provided the surplus trustee remains primarily responsible for the duties set forth in this section.

(2) A surplus trustee is an entity that holds and administers surplus proceeds from a foreclosure pursuant to ss. 45.031-45.035.

(3) To be a surplus trustee, an entity must apply for certification with the Department of Financial Services. The application must contain:

(a) The name and address of the entity and of one or more principals of the entity.

(b) A certificate of good standing from the Secretary of State indicating that the entity is an entity registered in this state.

(c) A statement under oath by a principal of the entity certifying that the entity, or a principal of the entity, has a minimum of 12 months’ experience in the recovery of surplus funds in foreclosure actions.

(d) Proof that the entity holds a valid Class “A” private investigator license pursuant to chapter 493.

(e) Proof that the entity carries a minimum of $500,000 in liability insurance, cash reserves, or bonding.

(f) A statement from an attorney licensed to practice in this state certifying that the attorney is a principal of the entity or is employed by the entity on a full-time basis and that the attorney will supervise the management of the entity during the entity’s tenure as a surplus trustee.

(g) A statement under oath by a principal of the entity certifying that the principal understands his or her duty to immediately notify the department if the principal ever fails to qualify as an entity entitled to be a surplus trustee.

(h) A nonrefundable application fee of $25.

(4) The Department of Financial Services shall certify any surplus trustee that applies and qualifies. Applications must be filed by June 1, and all applications that qualify shall be certified by the department by June 30 and shall be effective for 1 year commencing July 1. The department shall renew a certification upon receipt of the $25 fee and a statement under oath from a principal of the surplus trustee certifying that the surplus trustee continues to qualify under this section.

(5) The Department of Financial Services shall develop a rotation system for assignment of cases to all qualified surplus trustees.

(6) The primary duty of a surplus trustee is to locate the owner of record within 1 year after appointment. Upon locating the owner of record, the surplus trustee shall file a petition with the court on behalf of the owner of record seeking disbursement of the surplus funds. If more than one person appears to be the owner of record, the surplus trustee shall obtain agreement between such persons as to the payment of the surplus or file an interpleader. The interpleader may be filed as part of the foreclosure case.

(7) A surplus trustee is entitled to the following service charges and fees which shall be disbursed by the clerk and payable from the surplus:

(a) Upon obtaining a court order, a cost advance of 2 percent of the surplus.

(b) Upon obtaining a court order disbursing the surplus to the owner of record, a service charge of 10 percent of the surplus.

History.—s. 4, ch. 2006-175.



45.035 - Clerk’s fees.

45.035 Clerk’s fees.—In addition to other fees or service charges authorized by law, the clerk shall receive service charges related to the judicial sales procedure set forth in ss. 45.031-45.034 and this section:

(1) The clerk shall receive a service charge of $70 for services in making, recording, and certifying the sale and title, which service charge shall be assessed as costs and shall be advanced by the plaintiff before the sale.

(2) If there is a surplus resulting from the sale, the clerk may receive the following service charges, which shall be deducted from the surplus:

(a) The clerk may withhold the sum of $28 from the surplus which may only be used for purposes of educating the public as to the rights of homeowners regarding foreclosure proceedings.

(b) The clerk is entitled to a service charge of $15 for notifying a surplus trustee of his or her appointment.

(c) The clerk is entitled to a service charge of $15 for each disbursement of surplus proceeds.

(d) The clerk is entitled to a service charge of $15 for appointing a surplus trustee, furnishing the surplus trustee with a copy of the final judgment and the certificate of disbursements, and disbursing to the surplus trustee the trustee’s cost advance.

(3) If the sale is conducted by electronic means, as provided in s. 45.031(10), the clerk shall receive an additional service charge not to exceed $70 for services in conducting or contracting for the electronic sale, which service charge shall be assessed as costs and paid by the winning bidder. If the clerk requires advance electronic deposits to secure the right to bid, such deposits shall not be subject to the fee under s. 28.24(10). The portion of an advance deposit from a winning bidder required by s. 45.031(3) shall, upon acceptance of the winning bid, be subject to the fee under s. 28.24(10).

History.—s. 5, ch. 2006-175; s. 25, ch. 2008-111; s. 2, ch. 2008-194; s. 3, ch. 2009-21; s. 10, ch. 2009-204.



45.041 - Amendment of bonds.

45.041 Amendment of bonds.—When any bond required or authorized in any action is defective in form or substance, the party giving the bond may give a new bond which is sufficient in form and substance and the new bond is as sufficient as though given in the first instance. The new bond may be given at any time before a motion attacking the sufficiency of the bond is served. Thereafter the new bond may be given by leave of court and on such terms as the court fixes. Leave to file an amended bond shall be freely given when justice so requires. If any amendment is made to a bond, the amended bond relates back to the commencement of the action and affords protection to the person in whose favor it is given from commencement although it was not theretofore binding on the surety.

History.—s. 1, ch. 67-254.



45.045 - Limitations on supersedeas bond; exception.

45.045 Limitations on supersedeas bond; exception.—

(1) Except for certified class actions subject to s. 768.733, in any civil action brought under any legal theory, the amount of a supersedeas bond necessary to obtain an automatic stay of execution of a judgment granting any type of relief during the entire course of all appeals or discretionary reviews, may not exceed $50 million for each appellant, regardless of the amount of the judgment appealed. The $50 million amount shall be adjusted annually to reflect changes in the Consumer Price Index compiled by the United States Department of Labor.

(2) In any civil action brought under any legal theory, a party seeking a stay of execution of a judgment pending review of any amount may move the court to reduce the amount of a supersedeas bond required to obtain such a stay. The court, in the interest of justice and for good cause shown, may reduce the supersedeas bond or may set other conditions for the stay with or without a bond. The court may not reduce the supersedeas bond if the appellant has an insurance or indemnification policy applicable to the case. This subsection does not apply to certified class actions subject to s. 768.733.

(3) If an appellant has posted a supersedeas bond for an amount less than that which would be required for an automatic stay pursuant to Rule 9.310(b)(1), Florida Rules of Appellate Procedure, the appellee may engage in discovery for the limited purpose of determining whether the appellant has dissipated or diverted assets outside the course of its ordinary business or is in the process of doing so.

(4) If the trial or appellate court determines that an appellant has dissipated or diverted assets outside the course of its ordinary business or is in the process of doing so, the court may enter orders necessary to protect the appellee, require the appellant to post a supersedeas bond in an amount up to, but not more than, the amount that would be required for an automatic stay pursuant to Rule 9.310(b)(1), Florida Rules of Appellate Procedure, and impose other remedies and sanctions as the court deems appropriate.

History.—s. 1, ch. 2006-280.



45.051 - Execution of supersedeas bond when required of the state or its political subdivisions.

45.051 Execution of supersedeas bond when required of the state or its political subdivisions.—

(1) When a supersedeas bond is required by the appellate court under Rule 9.310(b)(2), Florida Rules of Appellate Procedure or an appeal or other proceeding is taken in any court and there is no court rule or statute exempting the parties from giving supersedeas, cost, or other required bond, the parties are authorized to make and execute the required bond with a corporate surety thereon duly licensed to do business in this state. The premium or other cost for the bond may be paid from the general necessary and regular appropriation of the party taking the appeal, in the case of the state or any of its officers, boards, commissioners or other agencies, and from the county general fund, district school general fund, or otherwise as the case may be, in the case of a political subdivision of the state or any of its officers, boards, commissions or other agencies. The officers of the state and its political subdivisions and the executive officers of their boards, commissions, and other agencies aforesaid, are authorized to make and execute the bonds on behalf of the parties.

(2) In connection with an appeal taken by a state employee or official of a judgment against that employee or official in an individual capacity, as part of the legal defense being provided by the state risk management program, the Division of Risk Management may enter into an indemnification agreement for the purpose of securing an appellate supersedeas bond, provided that, under any such agreement, the liability of the State of Florida is limited to the amount of the judgment being appealed and any costs imposed by law or the appropriate court.

History.—s. 14, ch. 22854, 1945; s. 4, ch. 71-316; s. 10, ch. 95-280; s. 11, ch. 2001-266.

Note.—Former s. 59.14(3).



45.061 - Offers of settlement.

45.061 Offers of settlement.—

(1) At any time more than 60 days after the service of a summons and complaint on a party but not less than 60 days (or 45 days if it is a counteroffer) before trial, any party may serve upon an adverse party a written offer, which offer shall not be filed with the court and shall be denominated as an offer under this section, to settle a claim for the money, property, or relief specified in the offer and to enter into a stipulation dismissing the claim or to allow judgment to be entered accordingly. The offer shall remain open for 45 days unless withdrawn sooner by a writing served on the offeree prior to acceptance by the offeree. An offer that is neither withdrawn nor accepted within 45 days shall be deemed rejected. The fact that an offer is made but not accepted does not preclude the making of a subsequent offer. Evidence of an offer is not admissible except in proceedings to enforce a settlement or to determine sanctions under this section.

(2) If, upon a motion by the offeror within 30 days after the entry of judgment, the court determines that an offer was rejected unreasonably, resulting in unnecessary delay and needless increase in the cost of litigation, it may impose an appropriate sanction upon the offeree. In making this determination the court shall consider all of the relevant circumstances at the time of the rejection, including:

(a) Whether, upon specific request by the offeree, the offeror had unreasonably refused to furnish information which was necessary to evaluate the reasonableness of the offer.

(b) Whether the suit was in the nature of a “test case,” presenting questions of far-reaching importance affecting nonparties.

An offer shall be presumed to have been unreasonably rejected by a defendant if the judgment entered is at least 25 percent greater than the offer rejected, and an offer shall be presumed to have been unreasonably rejected by a plaintiff if the judgment entered is at least 25 percent less than the offer rejected. For the purposes of this section, the amount of the judgment shall be the total amount of money damages awarded plus the amount of costs and expenses reasonably incurred by the plaintiff or counter-plaintiff prior to the making of the offer for which recovery is provided by operation of other provisions of Florida law.

(3) In determining the amount of any sanction to be imposed under this section, the court shall award:

(a) The amount of the parties’ costs and expenses, including reasonable attorneys’ fees, investigative expenses, expert witness fees, and other expenses which relate to the preparation for trial, incurred after the making of the offer of settlement; and

(b) The statutory rate of interest that could have been earned at the prevailing statutory rate on the amount that a claimant offered to accept to the extent that the interest is not otherwise included in the judgment.

The amount of any sanction imposed under this section against a plaintiff shall be set off against any award to the plaintiff, and if such sanction is in an amount in excess of the award to the plaintiff, judgment shall be entered in favor of the defendant and against the plaintiff in the amount of the excess.

(4) This section shall not apply to any class action or shareholder derivative suit or to matters relating to dissolution of marriage, alimony, nonsupport, eminent domain, or child custody.

(5) Sanctions authorized under this section may be imposed notwithstanding any limitation on recovery of costs or expenses which may be provided by contract or in other provisions of Florida law. This section shall not be construed to waive the limits of sovereign immunity set forth in s. 768.28.

(6) This section does not apply to causes of action that accrue after the effective date of this act.

History.—s. 1, ch. 87-249; s. 22, ch. 90-119.



45.062 - Settlements, conditions, or orders when an agency of the executive branch is a party.

45.062 Settlements, conditions, or orders when an agency of the executive branch is a party.—

(1) In any civil action in which a state executive branch agency or officer is a party in state or federal court, the officer, agent, official, or attorney who represents or is acting on behalf of such agency or officer may not settle such action, consent to any condition, or agree to any order in connection therewith, if the settlement, condition, or order requires the expenditure of or the obligation to expend any state funds or other state resources exceeding $1 million, the refund or future loss of state revenues exceeding $10 million, or the establishment of any new program, unless:

(a) The expenditure is provided for by an existing appropriation or program established by law.

(b) At the time settlement negotiations have begun in earnest, written notification is given to the President of the Senate, the Speaker of the House of Representatives, the Senate and House of Representatives minority leaders, the chairs of the appropriations committees of the Legislature, and the Attorney General.

(c) Prior written notification is given at least 5 business days, or as soon thereafter as practicable, before the date the settlement or presettlement agreement or order is to be made final to the President of the Senate, the Speaker of the House of Representatives, the Senate and House of Representatives minority leaders, the chairs of the appropriations committees of the Legislature, and the Attorney General. Such notification shall specify how the agency involved will address the costs in future years within the limits of current appropriations.

1. The Division of Risk Management need not give the notification required by this paragraph when settling any claim covered by the state self-insurance program for an amount less than $250,000.

2. The notification specified in this paragraph is not required if:

a. The only settlement obligation of the state resulting from the claim is to pay court costs in an amount less than $10,000;

b. Notification would preclude the state’s participation in multistate litigation;

c. Notification is precluded by federal law or regulation;

d. Notification is precluded by court rule or sanction;

e. The head of the primary state agency involved in the litigation certifies to the President of the Senate and the Speaker of the House of Representatives, in writing within 5 days after the settlement, the specific reasons prior notification could not be provided;

f. Settlement or presettlement negotiations are being conducted with fewer than all of the opposing parties; or

g. The President of the Senate and the Speaker of the House of Representatives or the chairs of the appropriations committees of the Legislature, acting in the best interest of the state, waive notification.

(2) The state executive branch agency or officer shall negotiate a closure date as soon as possible for the civil action.

(3) The state executive branch agency or officer may not pledge any current or future action of another branch of state government as a condition for settling the civil action.

(4) Any settlement that commits the state to spending in excess of current appropriations or to policy changes inconsistent with current state law shall be contingent upon and subject to legislative appropriation or statutory amendment. The state agency or officer may agree to use all efforts to procure legislative funding or statutory amendment.

(5) When a state agency or officer settles an action or legal claim in which the state asserted a right to recover money, all moneys paid to the state by a party in full or partial exchange for a release of the state’s claim shall be placed into the General Revenue Fund or the appropriate trust fund.

(6) State executive branch agencies and officers shall report to each substantive and fiscal committee of the Legislature having jurisdiction over the reporting agency on all potential settlements that may commit the state to:

(a) Spend in excess of current appropriations; or

(b) Make policy changes inconsistent with current state law.

The state executive branch agency or officer shall provide periodic updates to the appropriate legislative committees on these issues during the settlement process.

History.—s. 2, ch. 87-249; s. 1, ch. 94-181; s. 20, ch. 2001-56; s. 8, ch. 2001-266; s. 4, ch. 2005-152.



45.075 - Expedited trials.

45.075 Expedited trials.—Upon the joint stipulation of the parties to any civil case, the court may conduct an expedited trial as provided in this section. Where two or more plaintiffs or defendants have a unity of interest, such as a husband and wife, they shall be considered one party for the purpose of this section. Unless otherwise ordered by the court or agreed to by the parties with approval of the court, an expedited trial shall be conducted as follows:

(1) All discovery shall be completed within 60 days after the court enters an order adopting the joint expedited trial stipulation.

(2) All interrogatories and requests for production must be served within 10 days after the court enters the order adopting the joint expedited trial stipulation, and all responses must be served within 20 days after receipt.

(3) The court shall determine the number of depositions required.

(4) The case may be tried to a jury.

(5) The case may be tried within 30 days after the 60-day discovery cutoff, if such schedule would not impose an undue burden on the court calendar.

(6) The trial must be limited to 1 day.

(7) The jury selection must be limited to 1 hour.

(8) The plaintiff will have no more than 3 hours to present its case, including the opening, all testimony and evidence, and the closing.

(9) The defendant will have no more than 3 hours to present its case, including the opening, all testimony and evidence, and the closing.

(10) The jury may be given “plain language” jury instructions at the beginning of the trial as well as a “plain language” jury verdict form. The parties must agree to the jury instructions and verdict form.

(11) The parties may introduce a verified written report of any expert and an affidavit of the expert’s curriculum vitae instead of calling the expert to testify at trial.

(12) At trial the parties may use excerpts from depositions, including video depositions, regardless of where the deponent lives or whether the deponent is available to testify.

(13) Except as otherwise provided in this section, the Florida Evidence Code and the Florida Rules of Civil Procedure apply.

(14) The court may refuse to grant continuances of the trial absent extraordinary circumstances.

History.—s. 6, ch. 99-225.






Chapter 46 - PARTIES

46.011 - Parties for contribution.

46.011 Parties for contribution.—When a person executes any bond, note, draft, or bill of exchange and two or more persons execute it jointly with him or her, merely as his or her sureties, or endorse any note or draft or bill of exchange as sureties for the maker or drawer for his or her accommodation and without consideration, said persons are bound to each other for a proportional contribution of the amount of said bond, note, draft, or bill of exchange. If any person is compelled to pay any part of said bond, note, draft, or bill of exchange, he or she may sue his or her cosurety for contribution separately or jointly. Defendants, whether sureties, accommodation joint makers or accommodation endorsers may be sued separately or jointly.

History.—s. 1, Feb. 14, 1835; RS 983; GS 1369; s. 1, ch. 6210, 1911; RGS 2565; CGL 4205; s. 2, ch. 67-254; s. 264, ch. 95-147.

Note.—Former s. 45.05.



46.015 - Release of parties.

46.015 Release of parties.—

(1) A written covenant not to sue or release of a person who is or may be jointly and severally liable with other persons for a claim shall not release or discharge the liability of any other person who may be liable for the balance of such claim.

(2) At trial, if any person shows the court that the plaintiff, or his or her legal representative, has delivered a written release or covenant not to sue to any person in partial satisfaction of the damages sued for, the court shall set off this amount from the amount of any judgment to which the plaintiff would be otherwise entitled at the time of rendering judgment.

(3) The fact that a written release or covenant not to sue exists or the fact that any person has been dismissed because of such release or covenant not to sue shall not be made known to the jury.

History.—ss. 1, 2, ch. 80-144; s. 265, ch. 95-147; s. 5, ch. 2000-336.



46.021 - Actions; surviving death of party.

46.021 Actions; surviving death of party.—No cause of action dies with the person. All causes of action survive and may be commenced, prosecuted, and defended in the name of the person prescribed by law.

History.—s. 30, Nov. 23, 1828; RS 989; GS 1375; RGS 2571; CGL 4211; s. 1, ch. 26541, 1951; s. 2, ch. 67-254.

Note.—Former s. 45.11.



46.031 - Actions by husband and wife, parent or guardian and child.

46.031 Actions by husband and wife, parent or guardian and child.—In any action brought by a husband and his wife, parent or guardian and child for an injury done to the wife or child, in which the wife or child is necessarily joined as coplaintiff, the husband, parent or guardian may join claims of any nature in his or her own right.

History.—s. 11, ch. 1096, 1861; RS 1005; GS 1390; RGS 2586; CGL 4226; s. 1, ch. 21886, 1943; s. 1, ch. 28283, 1953; s. 2, ch. 67-254; s. 266, ch. 95-147.

Note.—Former s. 46.09.



46.041 - Joinder of certain makers, endorsers, etc., of negotiable instruments.

46.041 Joinder of certain makers, endorsers, etc., of negotiable instruments.—

(1) The makers of negotiable instruments and all other persons who, at or before the execution and delivery thereof, endorsed, guaranteed, or became surety for payment thereof, or are otherwise secondarily liable for payment, may be sued in the same action.

(2) In such action the final judgment shall specify the defendants who are liable for payment only as endorser, surety, guarantor or otherwise secondarily.

(3) When a final judgment authorized by this section is paid by one or more defendants who are liable only as endorser, surety, guarantor, or otherwise secondarily, the holder of such judgment shall, on request, assign such judgment to the defendants paying it. Such defendants are entitled to all the rights and remedies of the original plaintiff to enforce collection from the other defendants who are liable.

History.—ss. 1-3, ch. 6486, 1913; RGS 4733-4735; CGL 6819-6821; s. 2, ch. 67-254.

Note.—Former s. 46.11.



46.051 - Joinder of products liability insurers.

46.051 Joinder of products liability insurers.—

(1) No products liability insurer shall be joined as a party defendant in an action to determine the insured’s liability. However, each insurer which does or may provide products liability insurance coverage to pay all or a portion of any judgment which might be entered in the action shall file with the court, under oath, a statement by a corporate officer setting forth the following information with regard to each known policy of insurance:

(a) The name of the insurer;

(b) The name of each insured;

(c) The limits of liability coverage; and

(d) A statement of any policy or coverage defense which said insurer reasonably believes is available to the insurer filing the statement at the time of filing.

(2) The statement required by subsection (1) shall be amended immediately upon discovery of facts calling for an amendment to such statement.

(3) If the statement or any amendment thereto indicates that a policy or coverage defense has been or will be asserted, then the insurer may be joined as a party.

(4) After the rendition of a verdict, or final judgment by the court if the case is tried without a jury, the insurer may be joined as a party and judgment may be entered by the court based upon the statement or statements herein required.

(5) The rules of discovery shall be available to discover the existence of liability insurance coverage and its provisions.

(6) This act is applicable to products liability actions based on either tort or contract causes of action.

History.—ss. 2, 3, ch. 78-418; s. 5, ch. 2000-336.






Chapter 47 - VENUE

47.011 - Where actions may be begun.

47.011 Where actions may be begun.—Actions shall be brought only in the county where the defendant resides, where the cause of action accrued, or where the property in litigation is located. This section shall not apply to actions against nonresidents.

History.—s. 7, Nov. 21, 1829; s. 1, ch. 3721, 1887; RS 998; GS 1383; RGS 2579; CGL 4219; s. 24, ch. 57-1; s. 12, ch. 63-572; s. 6, ch. 65-1; s. 3, ch. 67-254; s. 11, ch. 73-334.

Note.—Former s. 46.01.



47.021 - Actions against defendants residing in different counties.

47.021 Actions against defendants residing in different counties.—Actions against two or more defendants residing in different counties may be brought in any county in which any defendant resides.

History.—s. 10, Nov. 23, 1828; RS 999; GS 1384; RGS 2580; CGL 4220; s. 3, ch. 67-254; s. 11, ch. 73-334.

Note.—Former s. 46.02.



47.025 - Actions against contractors.

47.025 Actions against contractors.—Any venue provision in a contract for improvement to real property which requires legal action involving a resident contractor, subcontractor, sub-subcontractor, or materialman, as defined in 1part I of chapter 713, to be brought outside this state is void as a matter of public policy. To the extent that the venue provision in the contract is void under this section, any legal action arising out of that contract shall be brought only in this state in the county where the defendant resides, where the cause of action accrued, or where the property in litigation is located, unless, after the dispute arises, the parties stipulate to another venue.

History.—s. 9, ch. 99-225; s. 1, ch. 99-386.

1Note.—As created by s. 9, ch. 99-225. Section 47.025 was also created by s. 1, ch. 99-386, and that version cites to s. 713.01.



47.031 - Venue of receiverships when property in more than one circuit.

47.031 Venue of receiverships when property in more than one circuit.—When an application is made for a receiver of property and it is located in more than one judicial circuit, the court appointing the receiver has jurisdiction over the entire property for the purposes of that action but the application for the receiver must be made to the circuit court in which the principal place of business, residence or office of defendant is located.

History.—s. 1, ch. 4986, 1901; GS 1861; RGS 3106; CGL 4890; s. 3, ch. 67-254.

Note.—Former s. 62.03.



47.041 - Actions on several causes of action.

47.041 Actions on several causes of action.—Actions on several causes of action may be brought in any county where any of the causes of action arose. When two or more causes of action joined arose in different counties, venue may be laid in any of such counties, but the court may order separate trials if expedient.

History.—s. 12, ch. 1096, 1861; RS 1000, 1004; GS 1385, 1389; RGS 2581, 2585; CGL 4221, 4225; s. 3, ch. 67-254; s. 11, ch. 73-334.

Note.—Former ss. 46.03, 46.08.



47.051 - Actions against corporations.

47.051 Actions against corporations.—Actions against domestic corporations shall be brought only in the county where such corporation has, or usually keeps, an office for transaction of its customary business, where the cause of action accrued, or where the property in litigation is located. Actions against foreign corporations doing business in this state shall be brought in a county where such corporation has an agent or other representative, where the cause of action accrued, or where the property in litigation is located.

History.—s. 24, ch. 1639, 1869; RS 1001; s. 1, ch. 5221, 1903; GS 1386; RGS 2582; CGL 4222; s. 3, ch. 67-254; s. 11, ch. 73-334.

Note.—Former s. 46.04.



47.061 - Action on promissory notes.

47.061 Action on promissory notes.—Actions on unsecured negotiable or nonnegotiable promissory notes shall be brought only in the county in which such notes were signed by the maker or one of the makers or in which the maker or one of the makers resides. When any such note was signed by the makers in more than one county, action may be brought thereon in any such county. This section shall be liberally construed in favor of the makers of such notes.

History.—ss. 1, 2, ch. 17134, 1935; CGL 1936 Supp. 4223(1); s. 3, ch. 67-254; s. 11, ch. 73-334.

Note.—Former s. 46.05.



47.071 - Jurisdiction over navigable waters.

47.071 Jurisdiction over navigable waters.—When the territorial jurisdiction of a court extends to one bank of any navigable water, such court has jurisdiction across such navigable water from shore to shore. If the territorial jurisdiction of different courts, whether of the same county or not, extends to the opposite bank of any navigable water, such courts have concurrent jurisdiction across said navigable water from shore to shore.

History.—RS 1002; GS 1387; RGS 2583; CGL 4223; s. 3, ch. 67-254.

Note.—Former s. 46.06.



47.081 - Military, naval, or other service as residence.

47.081 Military, naval, or other service as residence.—Any person in any branch of the Armed Forces of the United States, and the husband or the wife of any such person, if he or she is living within the borders of the state, shall be prima facie a resident of the state for the purpose of maintaining any action.

History.—s. 1, ch. 21966, 1943; s. 3, ch. 67-254; s. 3, ch. 84-114.

Note.—Former s. 46.12.



47.091 - Change of venue; power to grant.

47.091 Change of venue; power to grant.—All courts have power and it is their duty to grant changes of venue as hereinafter provided. The order of transfer shall require the movant or, if the action was initially filed in the improper venue, the initially filing party to pay the filing fee required to file a new action in the court to which the action is moved. The payment of such filing fee shall be considered a transfer fee.

History.—s. 1, ch. 373, 1851; RS 1077; GS 1469; RGS 2668; CGL 4335; s. 3, ch. 67-254; s. 1, ch. 89-84.

Note.—Former s. 53.01.



47.101 - Change of venue; application.

47.101 Change of venue; application.—

(1) If a party desires a change of venue he or she may move therefor stating the belief that he or she will not receive a fair trial in the court where the action is pending:

(a) Because the adverse party has an undue influence over the minds of the inhabitants of the county.

(b) Because movant is so odious to the inhabitants of the county that he or she could not receive a fair trial.

(2) Such motion shall be verified and filed not less than 10 days after the action is at issue unless good cause is shown for failure to so file. It shall set forth the facts on which the motion is based and be supported by affidavits of at least two reputable citizens of the county not of kin to the defendant or his or her attorney.

History.—s. 37, Nov. 23, 1828; RS 1079; GS 1471; s. 10, ch. 7838; s. 2, ch. 7852, 1919; RGS 2670; CGL 4337; s. 3, ch. 67-254; s. 11, ch. 73-334; s. 267, ch. 95-147.

Note.—Former s. 53.03.



47.111 - Change of venue; denial of motion.

47.111 Change of venue; denial of motion.—The adverse party has the right to deny the allegations of the motion. The court shall hear the evidence on the motion.

History.—s. 1, ch. 5372, 1905; GS 1474; s. 3, ch. 7852, 1919; RGS 2673; CGL 4340; s. 3, ch. 67-254.

Note.—Former s. 53.04.



47.121 - Change of venue; when unable to obtain jury.

47.121 Change of venue; when unable to obtain jury.—A change of venue shall be granted when it appears impracticable to obtain a qualified jury in the county where the action is pending.

History.—s. 1, ch. 4137, 1893; GS 1472; RGS 2671; CGL 4338; s. 3, ch. 67-254.

Note.—Former s. 53.05.



47.122 - Change of venue; convenience of parties or witnesses or in the interest of justice.

47.122 Change of venue; convenience of parties or witnesses or in the interest of justice.—For the convenience of the parties or witnesses or in the interest of justice, any court of record may transfer any civil action to any other court of record in which it might have been brought.

History.—s. 1, ch. 69-83.



47.131 - Change of venue; second change, when permitted.

47.131 Change of venue; second change, when permitted.—When it appears to the court to which an action has been transferred by a change of venue that any of the grounds for change of venue exist in the county to which the action has been transferred, the court may order a second change of venue, but it shall not be made to the county from which it was originally transferred.

History.—s. 2, ch. 4394, 1895; GS 1473; RGS 2672; CGL 4339; s. 3, ch. 67-254; s. 11, ch. 73-334.

Note.—Former s. 53.06.



47.141 - Change of venue; same jurisdiction.

47.141 Change of venue; same jurisdiction.—The order granting change of venue shall transfer the action to a court of the same jurisdiction in another county. If the judge of such court is disqualified, some other court shall be selected.

History.—RS 1077; s. 1, ch. 4724, 1899; GS 1475; RGS 2675; CGL 4342; s. 12, ch. 17171, 1935; s. 3, ch. 67-254; s. 11, ch. 73-334.

Note.—Former s. 53.07.



47.151 - Change of venue; to another county of circuit.

47.151 Change of venue; to another county of circuit.—If a change of venue is granted on grounds other than the disqualification or prejudice of a judge of the circuit court, the action may be removed to any other county in the same circuit.

History.—s. 1, ch. 4394, 1895; GS 1476; RGS 2676; CGL 4343; s. 3, ch. 67-254.

Note.—Former s. 53.08.



47.172 - Change of venue; transfer of papers, etc.

47.172 Change of venue; transfer of papers, etc.—On a change of venue the clerk of the court in which such action was pending shall transmit all papers filed in said action, a certified copy of all entries of record in the progress docket and a copy of the order of transfer to the court to which the action is transferred, which court has full power to hear and determine the action.

History.—s. 3, ch. 373, 1851; RS 1077; GS 1479; RGS 2679; CGL 4346; s. 3, ch. 67-254.

Note.—Former s. 53.10.



47.181 - Change of venue; testimony of witnesses.

47.181 Change of venue; testimony of witnesses.—After a change of venue, testimony of witnesses residing in the county from which the action is removed may be taken in the manner provided for taking testimony of witnesses residing out of the county in which any action is pending.

History.—s. 2, ch. 373, 1851; RS 1077; GS 1480; RGS 2680; CGL 4347; s. 3, ch. 67-254.

Note.—Former s. 53.11.



47.191 - Change of venue; payment of costs.

47.191 Change of venue; payment of costs.—No change of venue shall be granted except on condition that the movant, unless otherwise provided by the order of transfer, shall pay all costs that have accrued in the action including the required transfer fee. No change is effective until the costs are paid.

History.—s. 3, ch. 373, 1851; RS 1077; GS 1478; RGS 2678; CGL 4345; s. 3, ch. 67-254; s. 2, ch. 89-84.

Note.—Former s. 53.12.






Chapter 48 - PROCESS AND SERVICE OF PROCESS

48.011 - Process; how directed.

48.011 Process; how directed.—Summons, subpoenas, and other process in civil actions run throughout the state. All process except subpoenas shall be directed to all and singular the sheriffs of the state.

History.—s. 1, ch. 4397, 1895; GS 1397; RGS 2594; CGL 4234; s. 2, ch. 29737, 1955; s. 4, ch. 67-254.

Note.—Former s. 47.08.



48.021 - Process; by whom served.

48.021 Process; by whom served.—

(1) All process shall be served by the sheriff of the county where the person to be served is found, except initial nonenforceable civil process, criminal witness subpoenas, and criminal summonses may be served by a special process server appointed by the sheriff as provided for in this section or by a certified process server as provided for in ss. 48.25-48.31. Civil witness subpoenas may be served by any person authorized by rules of civil procedure.

(2)(a) The sheriff of each county may, in his or her discretion, establish an approved list of natural persons designated as special process servers. The sheriff shall add to such list the names of those natural persons who have met the requirements provided for in this section. Each natural person whose name has been added to the approved list is subject to annual recertification and reappointment by the sheriff. The sheriff shall prescribe an appropriate form for application for appointment. A reasonable fee for the processing of the application shall be charged.

(b) A person applying to become a special process server shall:

1. Be at least 18 years of age.

2. Have no mental or legal disability.

3. Be a permanent resident of the state.

4. Submit to a background investigation that includes the right to obtain and review the criminal record of the applicant.

5. Obtain and file with the application a certificate of good conduct that specifies there is no pending criminal case against the applicant and that there is no record of any felony conviction, nor a record of a misdemeanor involving moral turpitude or dishonesty, with respect to the applicant within the past 5 years.

6. Submit to an examination testing the applicant’s knowledge of the laws and rules regarding the service of process. The content of the examination and the passing grade thereon, and the frequency and the location at which the examination is offered must be prescribed by the sheriff. The examination must be offered at least once annually.

7. Take an oath that the applicant will honestly, diligently, and faithfully exercise the duties of a special process server.

(c) The sheriff may prescribe additional rules and requirements directly related to subparagraphs (b)1.-7. regarding the eligibility of a person to become a special process server or to have his or her name maintained on the list of special process servers.

(d) An applicant who completes the requirements of this section must be designated as a special process server provided that the sheriff of the county has determined that the appointment of special process servers is necessary or desirable. Each special process server must be issued an identification card bearing his or her identification number, printed name, signature and photograph, and an expiration date. Each identification card must be renewable annually upon proof of good standing.

(e) The sheriff shall have the discretion to revoke an appointment at any time that he or she determines a special process server is not fully and properly discharging the duties as a special process server. The sheriff shall institute a program to determine whether the special process servers appointed as provided for in this section are faithfully discharging their duties pursuant to such appointment, and a reasonable fee may be charged for the costs of administering such program.

(3) A special process server appointed in accordance with this section shall be authorized to serve process in only the county in which the sheriff who appointed him or her resides and may charge a reasonable fee for his or her services.

(4) Any special process server shall be disinterested in any process he or she serves; and if the special process server willfully and knowingly executes a false return of service or otherwise violates the oath of office, he or she shall be guilty of a felony of the third degree, punishable as provided for in s. 775.082, s. 775.083, or s. 775.084, and shall be permanently barred from serving process in Florida.

History.—s. 16, July 22, 1845; s. 1, ch. 3721, 1887; RS 1014, 1246; GS 1401; RGS 2598; s. 1, ch. 9318, 1923; CGL 4238; s. 4, ch. 67-254; s. 12, ch. 73-334; s. 1, ch. 76-263; s. 2, ch. 79-396; s. 1, ch. 81-266; s. 1, ch. 88-135; s. 2, ch. 91-306; s. 268, ch. 95-147; s. 16, ch. 98-34; s. 2, ch. 2009-215.

Note.—Former s. 47.12.



48.031 - Service of process generally; service of witness subpoenas.

48.031 Service of process generally; service of witness subpoenas.—

(1)(a) Service of original process is made by delivering a copy of it to the person to be served with a copy of the complaint, petition, or other initial pleading or paper or by leaving the copies at his or her usual place of abode with any person residing therein who is 15 years of age or older and informing the person of their contents. Minors who are or have been married shall be served as provided in this section.

(b) An employer, when contacted by an individual authorized to serve process, shall allow the authorized individual to serve an employee in a private area designated by the employer. An employer who fails to comply with this paragraph commits a noncriminal violation, punishable by a fine of up to $1,000.

(2)(a) Substitute service may be made on the spouse of the person to be served at any place in the county, if the cause of action is not an adversary proceeding between the spouse and the person to be served, if the spouse requests such service, and if the spouse and person to be served are residing together in the same dwelling.

(b) Substitute service may be made on an individual doing business as a sole proprietorship at his or her place of business, during regular business hours, by serving the person in charge of the business at the time of service if two attempts to serve the owner have been made at the place of business.

(3)(a) The service of process of witness subpoenas, whether in criminal cases or civil actions, shall be made as provided in subsection (1). However, service of a subpoena on a witness in a civil traffic case, a criminal traffic case, a misdemeanor case, or a second degree or third degree felony may be made by United States mail directed to the witness at the last known address, and the service must be mailed at least 7 days prior to the date of the witness’s required appearance. Failure of a witness to appear in response to a subpoena served by United States mail that is not certified may not be grounds for finding the witness in contempt of court.

(b) A criminal witness subpoena commanding the witness to appear for a court appearance may be posted by a person authorized to serve process at the witness’s residence if three attempts to serve the subpoena, made at different times of the day or night on different dates, have failed. A criminal witness subpoena commanding the witness to appear for a deposition may be posted by a person authorized to serve process at the witness’s residence if one attempt to serve the subpoena has failed. The subpoena must be posted at least 5 days before the date of the witness’s required appearance.

(4)(a) Service of a criminal witness subpoena upon a law enforcement officer or upon any federal, state, or municipal employee called to testify in an official capacity in a criminal case may be made as provided in subsection (1) or by delivery to a designated supervisory or administrative employee at the witness’s place of employment if the agency head or highest ranking official at the witness’s place of employment has designated such employee to accept such service. However, no such designated employee is required to accept service:

1. For a witness who is no longer employed by the agency at that place of employment;

2. If the witness is not scheduled to work prior to the date the witness is required to appear; or

3. If the appearance date is less than 5 days from the date of service.

The agency head or highest ranking official at the witness’s place of employment may determine the days of the week and the hours that service may be made at the witness’s place of employment.

(b) Service may also be made in accordance with subsection (3) provided that the person who requests the issuance of the criminal witness subpoena shall be responsible for mailing the subpoena in accordance with that subsection and for making the proper return of service to the court.

(5) A person serving process shall place, on the first page of at least one of the processes served, the date and time of service and his or her identification number and initials for all service of process. The person serving process shall list on the return-of-service form all initial pleadings delivered and served along with the process. The person requesting service or the person authorized to serve the process shall file the return-of-service form with the court.

(6)(a) If the only address for a person to be served which is discoverable through public records is a private mailbox, a virtual office, or an executive office or mini suite, substitute service may be made by leaving a copy of the process with the person in charge of the private mailbox, virtual office, or executive office or mini suite, but only if the process server determines that the person to be served maintains a mailbox, a virtual office, or an executive office or mini suite at that location.

(b) For purposes of this subsection, the term “virtual office” means an office that provides communications services, such as telephone or facsimile services, and address services without providing dedicated office space, and where all communications are routed through a common receptionist. The term “executive office or mini suite” means an office that provides communications services, such as telephone and facsimile services, a dedicated office space, and other supportive services, and where all communications are routed through a common receptionist.

(7) A gated residential community, including a condominium association or a cooperative, shall grant unannounced entry into the community, including its common areas and common elements, to a person who is attempting to serve process on a defendant or witness who resides within or is known to be within the community.

History.—s. 5, Nov. 23, 1828; RS 1015; GS 1402; RGS 2599; CGL 4246; s. 6, ch. 29737, 1955; s. 4, ch. 67-254; s. 1, ch. 75-34; s. 3, ch. 79-396; s. 3, ch. 82-118; s. 1, ch. 84-339; s. 7, ch. 85-80; s. 2, ch. 87-405; s. 6, ch. 93-208; s. 269, ch. 95-147; s. 1, ch. 95-172; s. 1, ch. 98-410; s. 1, ch. 2004-273; s. 2, ch. 2011-159; s. 2, ch. 2014-207; s. 1, ch. 2015-51; s. 1, ch. 2015-59; s. 1, ch. 2016-207.

Note.—Former s. 47.13.



48.041 - Service on minor.

48.041 Service on minor.—

(1) Process against a minor who has never been married shall be served:

(a) By serving a parent or guardian of the minor as provided for in s. 48.031 or, when there is a legal guardian appointed for the minor, by serving the guardian as provided for in s. 48.031.

(b) By serving the guardian ad litem or other person, if one is appointed by the court to represent the minor. Service on the guardian ad litem is unnecessary when he or she appears voluntarily or when the court orders the appearance without service of process on him or her.

(2) In all cases heretofore adjudicated in which process was served on a minor as prescribed by any law heretofore existing, the service was lawfully made, and no proceeding shall be declared irregular or illegal if a guardian ad litem appeared for the minor.

History.—ss. 1, 2, ch. 7853, 1919; CGL 4273, 4274; s. 1, ch. 19175, 1939; CGL 1940 Supp. 4274(13); s. 2, ch. 29737, 1955; s. 4, ch. 67-254; s. 1, ch. 84-176; s. 270, ch. 95-147.

Note.—Former ss. 47.23-47.25.



48.042 - Service on incompetent.

48.042 Service on incompetent.—

(1) Process against an incompetent shall be served:

(a) By serving two copies of the process to the person who has care or custody of the incompetent or, when there is a legal guardian appointed for the incompetent, by serving the guardian as provided in s. 48.031.

(b) By serving the guardian ad litem or other person, if one is appointed by the court to represent the incompetent. Service on the guardian ad litem is unnecessary when he or she appears voluntarily or when the court orders the appearance without service of process on him or her.

(2) In all cases heretofore adjudicated in which process was served on an incompetent as prescribed by any law heretofore existing, the service was lawfully made, and no proceeding shall be declared irregular or illegal if a guardian ad litem appeared for the incompetent.

History.—s. 2, ch. 84-176; s. 271, ch. 95-147.



48.051 - Service on state prisoners.

48.051 Service on state prisoners.—Process against a state prisoner shall be served on the prisoner.

History.—s. 30, ch. 3883, 1889; RS 3043; GS 4124; RGS 6243; CGL 8580; s. 1, ch. 21992, 1943; s. 1, ch. 25041, 1949; s. 44, ch. 57-121; s. 4, ch. 67-254; ss. 19, 35, ch. 69-106; s. 13, ch. 71-355.

Note.—Former s. 47.26.



48.061 - Service on partnerships and limited partnerships.

48.061 Service on partnerships and limited partnerships.—

(1) Process against a partnership shall be served on any partner and is as valid as if served on each individual partner. If a partner is not available during regular business hours to accept service on behalf of the partnership, he or she may designate an employee to accept such service. After one attempt to serve a partner or designated employee has been made, process may be served on the person in charge of the partnership during regular business hours. After service on any partner, plaintiff may proceed to judgment and execution against that partner and the assets of the partnership. After service on a designated employee or other person in charge, plaintiff may proceed to judgment and execution against the partnership assets but not against the individual assets of any partner.

(2) Process against a domestic limited partnership may be served on any general partner or on the agent for service of process specified in its certificate of limited partnership or in its certificate as amended or restated and is as valid as if served on each individual member of the partnership. After service on a general partner or the agent, the plaintiff may proceed to judgment and execution against the limited partnership and all of the general partners individually. If a general partner cannot be found in this state and service cannot be made on an agent because of failure to maintain such an agent or because the agent cannot be found or served with the exercise of reasonable diligence, service of process may be effected by service upon the Secretary of State as agent of the limited partnership as provided for in s. 48.181. Service of process may be made under ss. 48.071 and 48.21 on limited partnerships.

(3) Process against a foreign limited partnership may be served on any general partner found in the state or on any agent for service of process specified in its application for registration and is as valid as if served on each individual member of the partnership. If a general partner cannot be found in this state and an agent for service of process has not been appointed or, if appointed, the agent’s authority has been revoked or the agent cannot be found or served with the exercise of reasonable diligence, service of process may be effected by service upon the Secretary of State as agent of the limited partnership as provided for in s. 48.181, or process may be served as provided in ss. 48.071 and 48.21.

History.—s. 13, Nov. 23, 1828; RS 1017; GS 1404; RGS 2601; CGL 4248; s. 4, ch. 67-254; s. 74, ch. 86-263; s. 3, ch. 87-405; s. 272, ch. 95-147.

Note.—Former s. 47.15.



48.062 - Service on a limited liability company.

48.062 Service on a limited liability company.—

(1) Process against a limited liability company, domestic or foreign, may be served on the registered agent designated by the limited liability company under chapter 605. A person attempting to serve process pursuant to this subsection may serve the process on any employee of the registered agent during the first attempt at service even if the registered agent is a natural person and is temporarily absent from his or her office.

(2) If service cannot be made on a registered agent of the limited liability company because of failure to comply with chapter 605 or because the limited liability company does not have a registered agent, or if its registered agent cannot with reasonable diligence be served, process against the limited liability company, domestic or foreign, may be served:

(a) On a member of a member-managed limited liability company;

(b) On a manager of a manager-managed limited liability company; or

(c) If a member or manager is not available during regular business hours to accept service on behalf of the limited liability company, he, she, or it may designate an employee of the limited liability company to accept such service. After one attempt to serve a member, manager, or designated employee has been made, process may be served on the person in charge of the limited liability company during regular business hours.

(3) If, after reasonable diligence, service of process cannot be completed under subsection (1) or subsection (2), service of process may be effected by service upon the Secretary of State as agent of the limited liability company as provided for in s. 48.181.

(4) If the address provided for the registered agent, member, or manager is a residence or private mailbox, service on the limited liability company, domestic or foreign, may be made by serving the registered agent, member, or manager in accordance with s. 48.031.

(5) This section does not apply to service of process on insurance companies.

History.—s. 3, ch. 2013-180; s. 13, ch. 2015-148.



48.071 - Service on agents of nonresidents doing business in the state.

48.071 Service on agents of nonresidents doing business in the state.—When any natural person or partnership not residing or having a principal place of business in this state engages in business in this state, process may be served on the person who is in charge of any business in which the defendant is engaged within this state at the time of service, including agents soliciting orders for goods, wares, merchandise or services. Any process so served is as valid as if served personally on the nonresident person or partnership engaging in business in this state in any action against the person or partnership arising out of such business. A copy of such process with a notice of service on the person in charge of such business shall be sent forthwith to the nonresident person or partnership by registered or certified mail, return receipt requested. An affidavit of compliance with this section shall be filed before the return day or within such further time as the court may allow.

History.—s. 1, ch. 59-280; s. 4, ch. 67-254; s. 273, ch. 95-147.

Note.—Former s. 47.161.



48.081 - Service on corporation.

48.081 Service on corporation.—

(1) Process against any private corporation, domestic or foreign, may be served:

(a) On the president or vice president, or other head of the corporation;

(b) In the absence of any person described in paragraph (a), on the cashier, treasurer, secretary, or general manager;

(c) In the absence of any person described in paragraph (a) or paragraph (b), on any director; or

(d) In the absence of any person described in paragraph (a), paragraph (b), or paragraph (c), on any officer or business agent residing in the state.

(2) If a foreign corporation has none of the foregoing officers or agents in this state, service may be made on any agent transacting business for it in this state.

(3)(a) As an alternative to all of the foregoing, process may be served on the agent designated by the corporation under s. 48.091. However, if service cannot be made on a registered agent because of failure to comply with s. 48.091, service of process shall be permitted on any employee at the corporation’s principal place of business or on any employee of the registered agent. A person attempting to serve process pursuant to this paragraph may serve the process on any employee of the registered agent during the first attempt at service even if the registered agent is temporarily absent from his or her office.

(b) If the address for the registered agent, officer, director, or principal place of business is a residence, a private mailbox, a virtual office, or an executive office or mini suite, service on the corporation may be made by serving the registered agent, officer, or director in accordance with s. 48.031.

(4) This section does not apply to service of process on insurance companies.

(5) When a corporation engages in substantial and not isolated activities within this state, or has a business office within the state and is actually engaged in the transaction of business therefrom, service upon any officer or business agent while on corporate business within this state may personally be made, pursuant to this section, and it is not necessary in such case that the action, suit, or proceeding against the corporation shall have arisen out of any transaction or operation connected with or incidental to the business being transacted within the state.

History.—s. 8, Nov. 21, 1829; s. 2, Feb. 11, 1834; s. 1, ch. 3590, 1885; RS 1019; GS 1406; s. 1, ch. 6908, 1915; s. 1, ch. 7752, 1918; RGS 2604; CGL 4251; s. 1, ch. 57-97; ss. 1, 2, 3, ch. 59-46; s. 4, ch. 67-254; s. 1, ch. 67-399; s. 6, ch. 79-396; s. 7, ch. 83-216; s. 1, ch. 84-2; s. 2, ch. 2004-273; s. 3, ch. 2011-159; s. 3, ch. 2014-207; s. 3, ch. 2016-207.

Note.—Former s. 47.17.



48.091 - Corporations; designation of registered agent and registered office.

48.091 Corporations; designation of registered agent and registered office.—

(1) Every Florida corporation and every foreign corporation now qualified or hereafter qualifying to transact business in this state shall designate a registered agent and registered office in accordance with part I of chapter 607.

(2) Every corporation shall keep the registered office open from 10 a.m. to 12 noon each day except Saturdays, Sundays, and legal holidays, and shall keep one or more registered agents on whom process may be served at the office during these hours. The corporation shall keep a sign posted in the office in some conspicuous place designating the name of the corporation and the name of its registered agent on whom process may be served.

History.—ss. 1, 2, 11, 13, 14, ch. 11829, 1927; CGL 4257, 4258, 4267, 4269, 4270; ss. 1, 2, ch. 20842, 1941; s. 1, ch. 29873, 1955; s. 24, ch. 57-1; s. 1, ch. 63-241; s. 1, ch. 65-32; s. 4, ch. 67-254; s. 2, ch. 67-562; ss. 10, 35, ch. 69-106; s. 3, ch. 71-114; s. 1, ch. 71-269; s. 28, ch. 71-377; s. 1, ch. 76-209; s. 36, ch. 2014-209.

Note.—Former ss. 47.34, 47.35, 47.42, 47.43, 47.45, 47.50.



48.092 - Service on financial institutions.

48.092 Service on financial institutions.—Service on financial institutions must be made in accordance with s. 655.0201.

History.—s. 1, ch. 2016-180.



48.101 - Service on dissolved corporations.

48.101 Service on dissolved corporations.—Process against the directors of any corporation which was dissolved before July 1, 1990, as trustees of the dissolved corporation shall be served on one or more of the directors of the dissolved corporation as trustees thereof and binds all of the directors of the dissolved corporation as trustees thereof. Process against any other dissolved corporation shall be served in accordance with s. 48.081.

History.—s. 1, ch. 19064, 1939; CGL 1940 Supp. 4251(1); s. 4, ch. 67-254; s. 3, ch. 97-230.

Note.—Former s. 47.22.



48.111 - Service on public agencies and officers.

48.111 Service on public agencies and officers.—

(1) Process against any municipal corporation, agency, board, or commission, department, or subdivision of the state or any county which has a governing board, council, or commission or which is a body corporate shall be served:

(a) On the president, mayor, chair, or other head thereof; and in his or her absence;

(b) On the vice president, vice mayor, or vice chair, or in the absence of all of the above;

(c) On any member of the governing board, council, or commission.

(2) Process against any public agency, board, commission, or department not a body corporate or having a governing board or commission shall be served on the public officer being sued or the chief executive officer of the agency, board, commission, or department.

(3) In any suit in which the Department of Revenue or its successor is a party, process against the department shall be served on the executive director of the department. This procedure is to be in lieu of any other provision of general law, and shall designate said department to be the only state agency or department to be so served.

History.—ss. 1, 2, ch. 3242, 1881; RS 581, 1021, 1022; GS 774, 1408, 1409; RGS 1494, 2606, 2607; CGL 2203, 4253, 4254; s. 4, ch. 67-254; s. 1, ch. 73-73; s. 8, ch. 83-216; s. 274, ch. 95-147.

Note.—Former ss. 47.20, 47.21.



48.121 - Service on the state.

48.121 Service on the state.—When the state has consented to be sued, process against the state shall be served on the state attorney or an assistant state attorney for the judicial circuit within which the action is brought and by sending two copies of the process by registered or certified mail to the Attorney General. The state may serve motions or pleadings within 40 days after service is made. This section is not intended to authorize the joinder of the Attorney General or a state attorney as a party in such suit or prosecution.

History.—s. 2, ch. 29724, 1955; s. 4, ch. 67-254; s. 7, ch. 2001-266.

Note.—Former s. 69.18.



48.131 - Service on alien property custodian.

48.131 Service on alien property custodian.—In every action or proceeding in any court or before any administrative board involving real, personal, or mixed property, or any interest therein, when service of process or notice is required or directed to be made upon any person, firm or corporation located, or believed to be located, within any country or territory in the possession of or under the control of any country between which and the United States a state of war exists, in addition to the giving of the notice or service of process, a copy of the notice or process shall be sent by registered or certified mail to the alien property custodian, addressed to him or her at Washington, District of Columbia; but failure to mail a copy of the notice or process to the alien property custodian does not invalidate the action or proceeding.

History.—s. 1, ch. 22074, 1943; s. 4, ch. 67-254; s. 275, ch. 95-147.

Note.—Former s. 47.51.



48.141 - Service on labor unions.

48.141 Service on labor unions.—Process against labor organizations shall be served on the president or other officer, business agent, manager or person in charge of the business of such labor organization.

History.—s. 4, ch. 67-254.



48.151 - Service on statutory agents for certain persons.

48.151 Service on statutory agents for certain persons.—

(1) When any law designates a public officer, board, agency, or commission as the agent for service of process on any person, firm, or corporation, service of process thereunder shall be made by leaving one copy of the process with the public officer, board, agency, or commission or in the office thereof, or by mailing one copy to the public officer, board, agency, or commission. The public officer, board, agency, or commission so served shall retain a record copy and promptly send the copy served, by registered or certified mail, to the person to be served as shown by his or her or its records. Proof of service on the public officer, board, agency, or commission shall be by a notice accepting the process which shall be issued by the public officer, board, agency, or commission promptly after service and filed in the court issuing the process. The notice accepting service shall state the date upon which the copy of the process was mailed by the public officer, board, agency, or commission to the person being served and the time for pleading prescribed by the rules of procedure shall run from this date. The service is valid service for all purposes on the person for whom the public officer, board, agency, or commission is statutory agent for service of process.

(2) This section does not apply to substituted service of process on nonresidents.

(3) The Chief Financial Officer or his or her assistant or deputy or another person in charge of the office is the agent for service of process on all insurers applying for authority to transact insurance in this state, all licensed nonresident insurance agents, all nonresident disability insurance agents licensed pursuant to s. 626.835, any unauthorized insurer under s. 626.906 or s. 626.937, domestic reciprocal insurers, fraternal benefit societies under chapter 632, warranty associations under chapter 634, prepaid limited health service organizations under chapter 636, and persons required to file statements under s. 628.461. As an alternative to service of process made by mail or personal service on the Chief Financial Officer, on his or her assistant or deputy, or on another person in charge of the office, the Department of Financial Services may create an Internet-based transmission system to accept service of process by electronic transmission of documents.

(4) The Director of the Office of Financial Regulation of the Financial Services Commission is the agent for service of process for any issuer as defined in s. 517.021, or any dealer, investment adviser, or associated person registered with that office, for any violation of any provision of chapter 517.

(5) The Secretary of State is the agent for service of process for any retailer, dealer or vendor who has failed to designate an agent for service of process as required under s. 212.151 for violations of chapter 212.

(6) For purposes of this section, records may be retained as paper or electronic copies.

History.—s. 4, ch. 67-254; ss. 10, 12, 13, 35, ch. 69-106; s. 14, ch. 71-355; s. 29, ch. 71-377; s. 2, ch. 76-100; s. 16, ch. 79-164; s. 4, ch. 83-215; s. 1, ch. 87-316; s. 10, ch. 90-248; s. 276, ch. 95-147; s. 100, ch. 2003-261; s. 4, ch. 2011-159; s. 1, ch. 2016-132.



48.161 - Method of substituted service on nonresident.

48.161 Method of substituted service on nonresident.—

(1) When authorized by law, substituted service of process on a nonresident or a person who conceals his or her whereabouts by serving a public officer designated by law shall be made by leaving a copy of the process with a fee of $8.75 with the public officer or in his or her office or by mailing the copies by certified mail to the public officer with the fee. The service is sufficient service on a defendant who has appointed a public officer as his or her agent for the service of process. Notice of service and a copy of the process shall be sent forthwith by registered or certified mail by the plaintiff or his or her attorney to the defendant, and the defendant’s return receipt and the affidavit of the plaintiff or his or her attorney of compliance shall be filed on or before the return day of the process or within such time as the court allows, or the notice and copy shall be served on the defendant, if found within the state, by an officer authorized to serve legal process, or if found without the state, by a sheriff or a deputy sheriff of any county of this state or any duly constituted public officer qualified to serve like process in the state or jurisdiction where the defendant is found. The officer’s return showing service shall be filed on or before the return day of the process or within such time as the court allows. The fee paid by the plaintiff to the public officer shall be taxed as cost if he or she prevails in the action. The public officer shall keep a record of all process served on him or her showing the day and hour of service.

(2) If any person on whom service of process is authorized under subsection (1) dies, service may be made on his or her administrator, executor, curator, or personal representative in the same manner.

(3) This section does not apply to persons on whom service is authorized under s. 48.151.

(4) The public officer may designate some other person in his or her office to accept service.

History.—ss. 2, 4, ch. 17254, 1935; CGL 1936 Supp. 4274 (8), (10); s. 1, ch. 59-382; s. 4, ch. 67-254; s. 4, ch. 71-114; s. 1, ch. 71-308; s. 57, ch. 90-132; s. 277, ch. 95-147.

Note.—Former ss. 47.30, 47.32.



48.171 - Service on nonresident motor vehicle owners, etc.

48.171 Service on nonresident motor vehicle owners, etc.—Any nonresident of this state, being the operator or owner of any motor vehicle, who accepts the privilege extended by the laws of this state to nonresident operators and owners, of operating a motor vehicle or of having it operated, or of permitting any motor vehicle owned, or leased, or controlled by him or her to be operated with his or her knowledge, permission, acquiescence, or consent, within the state, or any resident of this state, being the licensed operator or owner of or the lessee, or otherwise entitled to control any motor vehicle under the laws of this state, who becomes a nonresident or conceals his or her whereabouts, by the acceptance or licensure and by the operation of the motor vehicle, either in person, or by or through his or her servants, agents, or employees, or by persons with his or her knowledge, acquiescence, and consent within the state constitutes the Secretary of State his or her agent for the service of process in any civil action begun in the courts of the state against such operator or owner, lessee, or other person entitled to control of the motor vehicle, arising out of or by reason of any accident or collision occurring within the state in which the motor vehicle is involved.

History.—s. 1, ch. 17254, 1935; CGL 1936 Supp. 4274(7); ss. 1, 2, ch. 25003, 1949; s. 4, ch. 67-254; s. 278, ch. 95-147.

Note.—Former s. 47.29.



48.181 - Service on nonresident engaging in business in state.

48.181 Service on nonresident engaging in business in state.—

(1) The acceptance by any person or persons, individually or associated together as a copartnership or any other form or type of association, who are residents of any other state or country, and all foreign corporations, and any person who is a resident of the state and who subsequently becomes a nonresident of the state or conceals his or her whereabouts, of the privilege extended by law to nonresidents and others to operate, conduct, engage in, or carry on a business or business venture in the state, or to have an office or agency in the state, constitutes an appointment by the persons and foreign corporations of the Secretary of State of the state as their agent on whom all process in any action or proceeding against them, or any of them, arising out of any transaction or operation connected with or incidental to the business or business venture may be served. The acceptance of the privilege is signification of the agreement of the persons and foreign corporations that the process against them which is so served is of the same validity as if served personally on the persons or foreign corporations.

(2) If a foreign corporation has a resident agent or officer in the state, process shall be served on the resident agent or officer.

(3) Any person, firm, or corporation which sells, consigns, or leases by any means whatsoever tangible or intangible personal property, through brokers, jobbers, wholesalers, or distributors to any person, firm, or corporation in this state is conclusively presumed to be both engaged in substantial and not isolated activities within this state and operating, conducting, engaging in, or carrying on a business or business venture in this state.

History.—s. 1, ch. 6224, 1911; RGS 2602; CGL 4249; s. 1, ch. 26657, 1951; s. 1, ch. 57-747; s. 4, ch. 67-254; s. 2, ch. 84-2; s. 279, ch. 95-147.

Note.—Former s. 47.16.



48.183 - Service of process in action for possession of premises.

48.183 Service of process in action for possession of premises.—

(1) In an action for possession of any residential premises, including those under chapters 83, 723, and 513, or nonresidential premises, if the tenant cannot be found in the county or there is no person 15 years of age or older residing at the tenant’s usual place of abode in the county after at least two attempts to obtain service as provided above in this subsection, summons may be served by attaching a copy to a conspicuous place on the property described in the complaint or summons. The minimum time delay between the two attempts to obtain service shall be 6 hours. Nothing herein shall be construed as prohibiting service of process on a tenant as is otherwise provided on defendants in civil cases.

(2) If a landlord causes or anticipates causing a defendant to be served with a summons and complaint solely by attaching them to some conspicuous place on the property described in the complaint or summons, the landlord shall provide the clerk of the court with an additional copy of the complaint and a prestamped envelope addressed to the defendant at the premises involved in the proceeding. The clerk of the court shall immediately mail the copy of the summons and complaint by first-class mail, note the fact of mailing in the docket, and file a certificate in the court file of the fact and date of mailing. Service shall be effective on the date of posting or mailing, whichever occurs later, and at least 5 days must elapse from the date of service before a judgment for final removal of the defendant may be entered.

History.—s. 4, ch. 73-330; s. 1, ch. 75-34; s. 1, ch. 83-39; s. 2, ch. 84-339; s. 4, ch. 87-405; s. 1, ch. 88-379; s. 3, ch. 94-170; s. 2, ch. 98-410; s. 1, ch. 2003-263.



48.19 - Service on nonresidents operating aircraft or watercraft in the state.

48.19 Service on nonresidents operating aircraft or watercraft in the state.—The operation, navigation, or maintenance by a nonresident of an aircraft or a boat, ship, barge, or other watercraft in the state, either in person or through others, and the acceptance thereby by the nonresident of the protection of the laws of this state for the aircraft or watercraft, or the operation, navigation, or maintenance by a nonresident of an aircraft or a boat, ship, barge, or other watercraft in the state, either in person or through others, other than under the laws of the state, or any person who is a resident of the state and who subsequently becomes a nonresident or conceals his or her whereabouts, constitutes an appointment by the nonresident of the Secretary of State as the agent of the nonresident or concealed person on whom all process may be served in any action or proceeding against the nonresident or concealed person growing out of any accident or collision in which the nonresident or concealed person may be involved while, either in person or through others, operating, navigating, or maintaining an aircraft or a boat, ship, barge, or other watercraft in the state. The acceptance by operation, navigation, or maintenance in the state of the aircraft or watercraft is signification of the nonresident’s or concealed person’s agreement that process against him or her so served shall be of the same effect as if served on him or her personally.

History.—s. 1, ch. 59-148; s. 1, ch. 65-118; s. 4, ch. 67-254; s. 2, ch. 70-90; s. 280, ch. 95-147.

Note.—Former s. 47.162.



48.193 - Acts subjecting person to jurisdiction of courts of state.

48.193 Acts subjecting person to jurisdiction of courts of state.—

(1)(a) A person, whether or not a citizen or resident of this state, who personally or through an agent does any of the acts enumerated in this subsection thereby submits himself or herself and, if he or she is a natural person, his or her personal representative to the jurisdiction of the courts of this state for any cause of action arising from any of the following acts:

1. Operating, conducting, engaging in, or carrying on a business or business venture in this state or having an office or agency in this state.

2. Committing a tortious act within this state.

3. Owning, using, possessing, or holding a mortgage or other lien on any real property within this state.

4. Contracting to insure a person, property, or risk located within this state at the time of contracting.

5. With respect to a proceeding for alimony, child support, or division of property in connection with an action to dissolve a marriage or with respect to an independent action for support of dependents, maintaining a matrimonial domicile in this state at the time of the commencement of this action or, if the defendant resided in this state preceding the commencement of the action, whether cohabiting during that time or not. This paragraph does not change the residency requirement for filing an action for dissolution of marriage.

6. Causing injury to persons or property within this state arising out of an act or omission by the defendant outside this state, if, at or about the time of the injury, either:

a. The defendant was engaged in solicitation or service activities within this state; or

b. Products, materials, or things processed, serviced, or manufactured by the defendant anywhere were used or consumed within this state in the ordinary course of commerce, trade, or use.

7. Breaching a contract in this state by failing to perform acts required by the contract to be performed in this state.

8. With respect to a proceeding for paternity, engaging in the act of sexual intercourse within this state with respect to which a child may have been conceived.

9. Entering into a contract that complies with s. 685.102.

(b) Notwithstanding any other provision of this subsection, an order issued, or a penalty or fine imposed, by an agency of another state is not enforceable against any person or entity incorporated or having its principal place of business in this state if the other state does not provide a mandatory right of review of the agency decision in a state court of competent jurisdiction.

(2) A defendant who is engaged in substantial and not isolated activity within this state, whether such activity is wholly interstate, intrastate, or otherwise, is subject to the jurisdiction of the courts of this state, whether or not the claim arises from that activity.

(3) Service of process upon any person who is subject to the jurisdiction of the courts of this state as provided in this section may be made by personally serving the process upon the defendant outside this state, as provided in s. 48.194. The service shall have the same effect as if it had been personally served within this state.

(4) If a defendant in his or her pleadings demands affirmative relief on causes of action unrelated to the transaction forming the basis of the plaintiff’s claim, the defendant shall thereafter in that action be subject to the jurisdiction of the court for any cause of action, regardless of its basis, which the plaintiff may by amendment assert against the defendant.

(5) Nothing contained in this section limits or affects the right to serve any process in any other manner now or hereinafter provided by law.

History.—s. 1, ch. 73-179; s. 3, ch. 84-2; s. 3, ch. 88-176; s. 3, ch. 93-250; s. 281, ch. 95-147; s. 1, ch. 2013-164; s. 2, ch. 2016-207.



48.194 - Personal service outside state.

48.194 Personal service outside state.—

(1) Except as otherwise provided herein, service of process on persons outside of this state shall be made in the same manner as service within this state by any officer authorized to serve process in the state where the person is served. No order of court is required. An affidavit of the officer shall be filed, stating the time, manner, and place of service. The court may consider the affidavit, or any other competent evidence, in determining whether service has been properly made. Service of process on persons outside the United States may be required to conform to the provisions of the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters.

(2) Where in rem or quasi in rem relief is sought in a foreclosure proceeding as defined by s. 702.09, service of process on a person outside of this state where the address of the person to be served is known may be made by registered mail as follows:

(a) The party’s attorney or the party, if the party is not represented by an attorney, shall place a copy of the original process and the complaint, petition, or other initial pleading or paper and, if applicable, the order to show cause issued pursuant to s. 702.10 in a sealed envelope with adequate postage addressed to the person to be served.

(b) The envelope shall be placed in the mail as registered mail.

(c) Service under this subsection shall be considered obtained upon the signing of the return receipt by the person allowed to be served by law.

(3) If the registered mail which is sent as provided for in subsection (2) is returned with an endorsement or stamp showing “refused,” the party’s attorney or the party, if the party is not represented by an attorney, may serve original process by first-class mail. The failure to claim registered mail is not refusal of service within the meaning of this subsection. Service of process pursuant to this subsection shall be perfected as follows:

(a) The party’s attorney or the party, if the party is not represented by an attorney, shall place a copy of the original process and the complaint, petition, or other initial pleading or paper and, if applicable, the order to show cause issued pursuant to s. 702.10 in a sealed envelope with adequate postage addressed to the person to be served.

(b) The envelope shall be mailed by first-class mail with the return address of the party’s attorney or the party, if the party is not represented by an attorney, on the envelope.

(c) Service under this subsection shall be considered obtained upon the mailing of the envelope.

(4) If service of process is obtained under subsection (2), the party’s attorney or the party, if the party is not represented by an attorney, shall file an affidavit setting forth the return of service. The affidavit shall state the nature of the process; the date on which the process was mailed by registered mail; the name and address on the envelope containing the process; the fact that the process was mailed registered mail return receipt requested; who signed the return receipt, if known, and the basis for that knowledge; and the relationship between the person who signed the receipt and the person to be served, if known, and the basis for that knowledge. The return receipt from the registered mail shall be attached to the affidavit. If service of process is perfected under subsection (3), the party’s attorney or the party, if the party is not represented by an attorney, shall file an affidavit setting forth the return of service. The affidavit shall state the nature of the process; the date on which the process was mailed by registered mail; the name and address on the envelope containing the process that was mailed by registered mail; the fact that the process was mailed registered mail and was returned with the endorsement or stamp “refused”; the date, if known, the process was “refused”; the date on which the process was mailed by first-class mail; the name and address on the envelope containing the process that was mailed by first-class mail; and the fact that the process was mailed by first-class mail with a return address of the party or the party’s attorney on the envelope. The return envelope from the attempt to mail process by registered mail and the return envelope, if any, from the attempt to mail the envelope by first-class mail shall be attached to the affidavit.

History.—s. 1, ch. 73-179; s. 4, ch. 93-250; s. 7, ch. 97-278.



48.195 - Service of foreign process.

48.195 Service of foreign process.—

(1) The service of process issued by a court of a state other than Florida may be made by the sheriffs of this state in the same manner as service of process issued by Florida courts. The provisions of this section shall not be interpreted to permit a sheriff to take any action against personal property, real property, or persons.

(2) An officer serving such foreign process shall be deemed as acting in the performance of his or her duties for the purposes of ss. 30.01, 30.02, 843.01, and 843.02, but shall not be held liable as provided in s. 839.19 for failure to execute any process delivered to him or her for service.

(3) The sheriffs shall be entitled to charge fees for the service of foreign process, and the fees shall be the same as fees for the service of comparable process for the Florida courts. When the service of foreign process requires duties to be performed in excess of those required by Florida courts, the sheriff may perform the additional duties and may collect reasonable additional compensation for the additional duties performed.

History.—s. 7, ch. 79-396; s. 36, ch. 81-259; s. 11, ch. 91-45; s. 282, ch. 95-147.



48.196 - Service of process in connection with actions under the Florida International Commercial Arbitration Act.

48.196 Service of process in connection with actions under the Florida International Commercial Arbitration Act.—

(1) Any process in connection with the commencement of an action before the courts of this state under chapter 684, the Florida International Commercial Arbitration Act, shall be served:

(a) In the case of a natural person, by service upon:

1. That person;

2. Any agent for service of process appointed in, or pursuant to, any applicable agreement or by operation of any law of this state; or

3. Any person authorized by the law of the jurisdiction where process is being served to accept service for that person.

(b) In the case of any person other than a natural person, by service upon:

1. Any agent for service of process appointed in, or pursuant to, any applicable agreement or by operation of any law of this state;

2. Any person authorized by the law of the jurisdiction where process is being served to accept service for that person; or

3. Any person, whether natural or otherwise and wherever located, who by operation of law or internal action is an officer, business agent, director, general partner, or managing agent or director of the person being served; or

4. Any partner, joint venturer, member or controlling shareholder, wherever located, of the person being served, if the person being served does not by law or internal action have any officer, business agent, director, general partner, or managing agent or director.

(2) The process served under subsection (1) shall include a copy of the application to the court together with all attachments thereto and shall be served in the following manner:

(a) In any manner agreed upon, whether service occurs within or without this state;

(b) If service is within this state:

1. In the manner provided in ss. 48.021 and 48.031, or

2. If applicable under their terms, in the manner provided in ss. 48.161, 48.183, 48.23, or chapter 49; or

(c) If service is outside this state:

1. By personal service by any person authorized to serve process in the jurisdiction where service is being made or by any person appointed to do so by any competent court in that jurisdiction;

2. In any other manner prescribed by the laws of the jurisdiction where service is being made for service in an action before a local court of competent jurisdiction;

3. In the manner provided in any applicable treaty to which the United States is a party;

4. In the manner prescribed by order of the court;

5. By any form of mail requiring a signed receipt, to be addressed and dispatched by the clerk of the court to the person being served; or

6. If applicable, in the manner provided in chapter 49.

(3) No order of the court is required for service of process outside this state. The person serving process shall make proof of service to the court by affidavit or as prescribed by the law of the jurisdiction where process is being served or as prescribed in an order of the court. Such proof shall be made prior to expiration of the time within which the person served must respond. If service is by mail, the proof of service shall state the date and place of mailing and shall include a receipt signed by the addressee or other evidence of delivery satisfactory to the court.

History.—s. 2, ch. 86-266; s. 1, ch. 2010-60; s. 2, ch. 2015-59.



48.20 - Service of process on Sunday.

48.20 Service of process on Sunday.—Service or execution on Sunday of any writ, process, warrant, order, or judgment is void and the person serving or executing, or causing it to be served or executed, is liable to the party aggrieved for damages for so doing as if he or she had done it without any process, writ, warrant, order, or judgment. If affidavit is made by the person requesting service or execution that he or she has good reason to believe that any person liable to have any such writ, process, warrant, order, or judgment served on him or her intends to escape from this state under protection of Sunday, any officer furnished with an order authorizing service or execution by the trial court judge may serve or execute such writ, process, warrant, order, or judgment on Sunday, and it is as valid as if it had been done on any other day.

History.—s. 44, Nov. 23, 1828; RS 1025; GS 1413; RGS 2611; CGL 4275; s. 4, ch. 67-254; s. 12, ch. 73-334; s. 283, ch. 95-147; s. 5, ch. 2004-11.

Note.—Former s. 47.46.



48.21 - Return of execution of process.

48.21 Return of execution of process.—

(1) Each person who effects service of process shall note on a return-of-service form attached thereto, the date and time when it comes to hand, the date and time when it is served, the manner of service, the name of the person on whom it was served and, if the person is served in a representative capacity, the position occupied by the person. The return-of-service form must be signed by the person who effects the service of process. However, a person employed by a sheriff who effects the service of process may sign the return-of-service form using an electronic signature certified by the sheriff.

(2) A failure to state the facts or to include the signature required by subsection (1) invalidates the service, but the return is amendable to state the facts or to include the signature at any time on application to the court from which the process issued. On amendment, service is as effective as if the return had originally stated the omitted facts or included the signature. A failure to state all the facts in or to include the signature on the return shall subject the person effecting service to a fine not exceeding $10, in the court’s discretion.

History.—s. 18, Nov. 23, 1828; RS 1026; GS 1414; RGS 2612; CGL 4276; s. 4, ch. 67-254; s. 4, ch. 94-170; s. 1356, ch. 95-147; s. 3, ch. 2004-273; s. 5, ch. 2011-159.

Note.—Former s. 47.47.



48.22 - Cumulative to other laws.

48.22 Cumulative to other laws.—All provisions of this chapter are cumulative to other provisions of law or rules of court about service of process, and all other provisions about service of process are cumulative to this chapter.

History.—s. 9, ch. 11829, 1927; CGL 4265; s. 7, ch. 22858, 1945; s. 4, ch. 67-254.

Note.—Former ss. 47.33, 47.44.



48.23 - Lis pendens.

48.23 Lis pendens.—

(1)(a) An action in any of the state or federal courts in this state operates as a lis pendens on any real or personal property involved therein or to be affected thereby only if a notice of lis pendens is recorded in the official records of the county where the property is located and such notice has not expired pursuant to subsection (2) or been withdrawn or discharged.

(b)1. An action that is filed for specific performance or that is not based on a duly recorded instrument has no effect, except as between the parties to the proceeding, on the title to, or on any lien upon, the real or personal property unless a notice of lis pendens has been recorded and has not expired or been withdrawn or discharged.

2. Any person acquiring for value an interest in the real or personal property during the pendency of an action described in subparagraph 1., other than a party to the proceeding or the legal successor by operation of law, or personal representative, heir, or devisee of a deceased party to the proceeding, shall take such interest exempt from all claims against the property that were filed in such action by the party who failed to record a notice of lis pendens or whose notice expired or was withdrawn or discharged, and from any judgment entered in the proceeding, notwithstanding the provisions of s. 695.01, as if such person had no actual or constructive notice of the proceeding or of the claims made therein or the documents forming the causes of action against the property in the proceeding.

(c)1. A notice of lis pendens must contain the following:

a. The names of the parties.

b. The date of the institution of the action, the date of the clerk’s electronic receipt, or the case number of the action.

c. The name of the court in which it is pending.

d. A description of the property involved or to be affected.

e. A statement of the relief sought as to the property.

2. In the case of any notice of lis pendens filed on the same date as the pleading upon which the notice is based, the clerk’s notation of the date of receipt on the notice shall satisfy the requirement that the notice contain the date of the institution of the action.

(d) Except for the interest of persons in possession or easements of use, the recording of such notice of lis pendens, provided that during the pendency of the proceeding it has not expired pursuant to subsection (2) or been withdrawn or discharged, constitutes a bar to the enforcement against the property described in the notice of all interests and liens, including, but not limited to, federal tax liens and levies, unrecorded at the time of recording the notice unless the holder of any such unrecorded interest or lien intervenes in such proceedings within 30 days after the recording of the notice. If the holder of any such unrecorded interest or lien does not intervene in the proceedings and if such proceedings are prosecuted to a judicial sale of the property described in the notice, the property shall be forever discharged from all such unrecorded interests and liens. If the notice of lis pendens expires or is withdrawn or discharged, the expiration, withdrawal, or discharge of the notice does not affect the validity of any unrecorded interest or lien.

(2) A notice of lis pendens is not effectual for any purpose beyond 1 year from the commencement of the action and will expire at that time, unless the relief sought is disclosed by the pending pleading to be founded on a duly recorded instrument or on a lien claimed under part I of chapter 713 against the property involved, except when the court extends the time of expiration on reasonable notice and for good cause. The court may impose such terms for the extension of time as justice requires.

(3) When the pending pleading does not show that the action is founded on a duly recorded instrument or on a lien claimed under part I of chapter 713 or when the action no longer affects the subject property, the court shall control and discharge the recorded notice of lis pendens as the court would grant and dissolve injunctions.

(4) This section applies to all actions now or hereafter pending in any state or federal courts in this state, but the period of time specified in subsection (2) does not include the period of pendency of any action in an appellate court.

History.—RS 1220; GS 1649; RGS 2853; ss. 1-3, ch. 12081, 1927; CGL 4550; s. 1, ch. 24336, 1947; s. 4, ch. 67-254; s. 1, ch. 67-567; s. 1, ch. 85-308; s. 19, ch. 90-109; s. 5, ch. 93-250; s. 1, ch. 2009-39.

Note.—Former s. 47.49.



48.25 - Short title.

48.25 Short title.—Sections 48.25-48.31 may be cited as the “Florida Certified Process Server Act.”

History.—s. 2, ch. 88-135.



48.27 - Certified process servers.

48.27 Certified process servers.—

(1) The chief judge of each judicial circuit may establish an approved list of natural persons designated as certified process servers. The chief judge may periodically add to such list the names of those natural persons who have met the requirements for certification provided for in s. 48.29. Each person whose name has been added to the approved list is subject to annual recertification and reappointment by the chief judge of a judicial circuit. The chief judge shall prescribe appropriate forms for application for inclusion on the list of certified process servers. A reasonable fee for the processing of any such application must be charged.

(2)(a) The addition of a person’s name to the list authorizes him or her to serve initial nonenforceable civil process on a person found within the circuit where the process server is certified when a civil action has been filed against such person in the circuit court or in a county court in the state. Upon filing an action in circuit or county court, a person may select from the list for the circuit where the process is to be served one or more certified process servers to serve initial nonenforceable civil process.

(b) The addition of a person’s name to the list authorizes him or her to serve criminal witness subpoenas and criminal summonses on a person found within the circuit where the process server is certified. The state in any proceeding or investigation by a grand jury or any party in a criminal action, prosecution, or proceeding may select from the list for the circuit where the process is to be served one or more certified process servers to serve the subpoena or summons.

(3) Nothing herein shall be interpreted to exclude a sheriff or deputy or other person appointed by the sheriff pursuant to s. 48.021 from serving process or to exclude a person from appointment by individual motion and order to serve process in any civil action in accordance with Rule 1.070(b) of the Florida Rules of Civil Procedure.

History.—s. 3, ch. 88-135; s. 5, ch. 97-96; s. 3, ch. 98-410; s. 3, ch. 2009-215.



48.29 - Certification of process servers.

48.29 Certification of process servers.—

(1) The circuit court administrator and the clerk of the court in each county in the circuit shall maintain the list of process servers approved by the chief judge of the circuit. Such list may, from time to time, be amended or modified to add or delete a person’s name in accordance with the provisions of this section or s. 48.31.

(2) A person seeking the addition of his or her name to the approved list in any circuit shall submit an application to the chief judge of the circuit or to the chief judge’s designee on a form prescribed by the court. A reasonable fee for processing the application may be charged.

(3) A person applying to become a certified process server shall:

(a) Be at least 18 years of age;

(b) Have no mental or legal disability;

(c) Be a permanent resident of the state;

(d) Submit to a background investigation, which shall include the right to obtain and review the criminal record of the applicant;

(e) Obtain and file with his or her application a certificate of good conduct, which specifies there is no pending criminal case against the applicant and that there is no record of any felony conviction, nor a record of a conviction of a misdemeanor involving moral turpitude or dishonesty, with respect to the applicant within the past 5 years;

(f) If prescribed by the chief judge of the circuit, submit to an examination testing his or her knowledge of the laws and rules regarding the service of process. The content of the examination and the passing grade thereon, and the frequency and location at which such examination shall be offered shall be prescribed by the chief judge of the circuit. The examination, if any, shall be offered at least once annually;

(g) Execute a bond in the amount of $5,000 with a surety company authorized to do business in this state for the benefit of any person wrongfully injured by any malfeasance, misfeasance, neglect of duty, or incompetence of the applicant, in connection with his or her duties as a process server. Such bond shall be renewable annually; and

(h) Take an oath of office that he or she will honestly, diligently, and faithfully exercise the duties of a certified process server.

(4) The chief judge of the circuit may, from time to time by administrative order, prescribe additional rules and requirements regarding the eligibility of a person to become a certified process server or to have his or her name maintained on the list of certified process servers.

(5)(a) An applicant who completes the requirements set forth in this section and whose name the chief judge by order enters on the list of certified process servers shall be designated as a certified process server.

(b) Each certified process server shall be issued an identification card bearing his or her identification number, printed name, signature and photograph, the seal of the circuit court, and an expiration date. Each identification card shall be renewable annually upon proof of good standing and current bond.

(6) A certified process server shall place the information required in s. 48.031(5) on the first page of at least one of the processes served. Return of service shall be made by a certified process server on a form which has been reviewed and approved by the court.

(7)(a) A person may qualify as a certified process server and have his or her name entered on the list in more than one circuit.

(b) A process server whose name is on a list of certified process servers in more than one circuit may serve process on a person found in any such circuits.

(c) A certified process server may serve foreign process in any circuit in which his or her name has been entered on the list of certified process servers for that circuit.

(8) A certified process server may charge a fee for his or her services.

History.—s. 4, ch. 88-135; s. 284, ch. 95-147; s. 4, ch. 2004-273; s. 6, ch. 2011-159.



48.31 - Removal of certified process servers; false return of service.

48.31 Removal of certified process servers; false return of service.—

(1) A certified process server may be removed from the list of certified process servers for any malfeasance, misfeasance, neglect of duty, or incompetence, as provided by court rule.

(2) A certified process server must be disinterested in any process he or she serves; if the certified process server willfully and knowingly executes a false return of service, he or she is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, and shall be permanently barred from serving process in this state.

History.—s. 5, ch. 88-135; s. 285, ch. 95-147.






Chapter 49 - CONSTRUCTIVE SERVICE OF PROCESS

49.011 - Service of process by publication; cases in which allowed.

49.011 Service of process by publication; cases in which allowed.—Service of process by publication may be made in any court on any party identified in s. 49.021 in any action or proceeding:

(1) To enforce any legal or equitable lien or claim to any title or interest in real or personal property within the jurisdiction of the court or any fund held or debt owing by any party on whom process can be served within this state.

(2) To quiet title or remove any encumbrance, lien, or cloud on the title to any real or personal property within the jurisdiction of the court or any fund held or debt owing by any party on whom process can be served within this state.

(3) To partition real or personal property within the jurisdiction of the court.

(4) For dissolution or annulment of marriage.

(5) For the construction of any will, deed, contract, or other written instrument and for a judicial declaration or enforcement of any legal or equitable right, title, claim, lien, or interest thereunder.

(6) To reestablish a lost instrument or record which has or should have its situs within the jurisdiction of the court.

(7) In which a writ of replevin, garnishment, or attachment has been issued and executed.

(8) In which any other writ or process has been issued and executed which places any property, fund, or debt in the custody of a court.

(9) To revive a judgment by motion or scire facias.

(10) For adoption.

(11) In which personal service of process or notice is not required by the statutes or constitution of this state or by the Constitution of the United States.

(12) In probate or guardianship proceedings in which personal service of process or notice is not required by the statutes or constitution of this state or by the Constitution of the United States.

(13) For termination of parental rights pursuant to part VIII of chapter 39 or chapter 63.

(14) For temporary custody of a minor child, under chapter 751.

(15) To determine paternity, but only as to the legal father in a paternity action in which another man is alleged to be the biological father, in which case it is necessary to serve process on the legal father in order to establish paternity with regard to the alleged biological father.

History.—s. 1, ch. 20452, 1941; s. 5, ch. 67-254; s. 15, ch. 71-355; s. 1, ch. 73-5; s. 1, ch. 73-300; s. 13, ch. 84-311; s. 7, ch. 93-104; s. 45, ch. 94-164; s. 14, ch. 98-280; s. 20, ch. 99-2; s. 1, ch. 2007-85; s. 2, ch. 2008-151; s. 8, ch. 2010-30; s. 44, ch. 2011-213.

Note.—Former s. 48.01.



49.021 - Service of process by publication, upon whom.

49.021 Service of process by publication, upon whom.—Where personal service of process or, if appropriate, service of process under s. 48.194 cannot be had, service of process by publication may be had upon any party, natural or corporate, known or unknown, including:

(1) Any known or unknown natural person, and, when described as such, the unknown spouse, heirs, devisees, grantees, creditors, or other parties claiming by, through, under, or against any known or unknown person who is known to be dead or is not known to be either dead or alive;

(2) Any corporation or other legal entity, whether its domicile be foreign, domestic, or unknown, and whether dissolved or existing, including corporations or other legal entities not known to be dissolved or existing, and, when described as such, the unknown assigns, successors in interest, trustees, or any other party claiming by, through, under, or against any named corporation or legal entity;

(3) Any group, firm, entity, or persons who operate or do business, or have operated or done business, in this state, under a name or title which includes the word “corporation,” “company,” “incorporated,” “inc.,” or any combination thereof, or under a name or title which indicates, tends to indicate or leads one to think that the same may be a corporation or other legal entity; and

(4) All claimants under any of such parties.

Unknown parties may be proceeded against exclusively or together with other parties.

History.—s. 2, ch. 20452, 1941; s. 7, ch. 22858, 1945; s. 5, ch. 67-254; s. 6, ch. 93-250.

Note.—Former s. 48.02.



49.031 - Sworn statement as condition precedent.

49.031 Sworn statement as condition precedent.—

(1) As a condition precedent to service by publication, a statement shall be filed in the action executed by the plaintiff, the plaintiff’s agent or attorney, setting forth substantially the matters hereafter required, which statement may be contained in a verified pleading, or in an affidavit or other sworn statement.

(2) As used in this chapter:

(a) The word “plaintiff” means any party in the action who is entitled to service of original process on any other party to the action or any person who may be brought in or allowed to come in as a party by any lawful means.

(b) The word “defendant” means any party on whom service by publication is authorized by this chapter, without regard to his or her designation in the pleadings or position in the action.

(c) The word “publication” includes the posting of the notice of action as provided for in ss. 49.10(1)(b) and 49.11.

(3) After the entry of a final judgment or decree in any action no sworn statement shall ever be held defective for failure to state a required fact if the fact otherwise appears from the record in the action.

History.—s. 3, ch. 20452, 1941; s. 2, ch. 28301, 1953; s. 5, ch. 67-254; s. 1, ch. 74-152; s. 286, ch. 95-147.

Note.—Former s. 48.03.



49.041 - Sworn statement, natural person as defendant.

49.041 Sworn statement, natural person as defendant.—The sworn statement of the plaintiff, his or her agent or attorney, for service of process by publication against a natural person, shall show:

(1) That diligent search and inquiry have been made to discover the name and residence of such person, and that the same is set forth in said sworn statement as particularly as is known to the affiant; and

(2) Whether such person is over or under the age of 18 years, if his or her age is known, or that the person’s age is unknown; and

(3) In addition to the above, that the residence of such person is, either:

(a) Unknown to the affiant; or

(b) In some state or country other than this state, stating said residence if known; or

(c) In the state, but that he or she has been absent from the state for more than 60 days next preceding the making of the sworn statement, or conceals himself or herself so that process cannot be personally served, and that affiant believes that there is no person in the state upon whom service of process would bind said absent or concealed defendant.

History.—s. 4, ch. 20452, 1941; s. 5, ch. 67-254; s. 4, ch. 77-121; s. 287, ch. 95-147.

Note.—Former s. 48.04.



49.051 - Sworn statement, corporation as defendant.

49.051 Sworn statement, corporation as defendant.—The sworn statement of the plaintiff, his or her agent or attorney, for service of process by publication against a corporation, shall show:

(1) That diligent search and inquiry have been made to discover the true name, domicile, principal place of business, and status (that is, whether foreign, domestic, or dissolved) of the corporate defendant, and that the same is set forth in said sworn statement as particularly as is known to the affiant, and that diligent search and inquiry have also been made, to discover the names and whereabouts of all persons upon whom the service of process would bind the said corporation and that the same is specified as particularly as is known to the affiant; and

(2) Whether or not the corporation has ever qualified to do business in this state, unless shown to be a Florida corporation; and

(3) That all officers, directors, general managers, cashiers, resident agents, and business agents of the corporation, either:

(a) Are absent from the state; or

(b) Cannot be found within the state; or

(c) Conceal themselves so that process cannot be served upon them so as to bind the said corporation; or

(d) That their whereabouts are unknown to the affiant; or

(e) That said officers, directors, general managers, cashiers, resident agents, and business agents of the corporation are unknown to affiant.

History.—s. 5, ch. 20452, 1941; s. 5, ch. 67-254; s. 288, ch. 95-147.

Note.—Former s. 48.05.



49.061 - Sworn statement, parties doing business under a corporate name as defendants.

49.061 Sworn statement, parties doing business under a corporate name as defendants.—The sworn statement of the plaintiff, his or her agent or attorney, for service of process by publication against parties who have or may have done business under a corporate name, shall show:

(1) The name under which said parties have operated or done business; and

(2) That, after diligent search and inquiry, the affiant has been unable to ascertain whether or not the organization operating under said name was a corporation, either domestic or foreign; and

(3) The names, and places of residence if known, of all persons known to have been interested in such organization, and whether or not other or unknown persons may have been interested in such organization; or that, after diligent search and inquiry, all persons interested in such organization are unknown to the affiant, and, unless all such persons are unknown to the affiant,

(4) That the known persons interested in such organization, either:

(a) Are absent from this state; or

(b) Cannot be found within this state; or

(c) Conceal themselves so that process cannot be personally served upon them; or

(d) That their whereabouts are unknown to the affiant.

History.—s. 6, ch. 20452, 1941; s. 5, ch. 67-254; s. 289, ch. 95-147.

Note.—Former s. 48.06.



49.071 - Sworn statement, unknown parties as defendants.

49.071 Sworn statement, unknown parties as defendants.—

(1) If relief is demanded against unknown parties, the sworn statement for service of process by publication against them shall show:

(a) That affiant believes that there are persons who are or may be interested in the subject matter of the action or proceedings whose names, after diligent search and inquiry, are unknown to the affiant; and

(b) Whether said unknown parties claim as heirs, devisees, grantees, assignees, lienors, creditors, trustees, or other claimants:

1. By, through, under or against a known person who is dead or not known to be dead or alive; or

2. By, through, under or against some corporation, domestic or foreign, that has been dissolved or which is not known to be existing or dissolved; or

3. By, through, under or against some organization which operated or did business under a name indicating a corporation; or

4. Otherwise as the case may be.

(2) In any case alleged against a named defendant, natural or corporate, who is stated, either in the pleadings or in the sworn statement, to be either dead or dissolved, or not known to be dead or alive, or dissolved or existing, any judgment, decree or order rendered against such defendant shall be as good, valid and effectual as if it had not been so stated.

History.—s. 7, ch. 20452, 1941; s. 5, ch. 67-254.

Note.—Former s. 48.07.



49.08 - Notice of action, form.

49.08 Notice of action, form.—On filing the sworn statement, and otherwise complying with the foregoing requirements, the plaintiff is entitled to have issued by the clerk or judge, not later than 60 days after filing the sworn statement, a notice of action which notice shall set forth:

(1) The names of the known natural defendants; the names, status and description of the corporate defendants; a description of the unknown defendants who claim by, through, under or against a known party which may be described as “all parties claiming interests by, through, under or against (name of known party)” and a description of all unknown defendants which may be described as “all parties having or claiming to have any right, title or interest in the property herein described”;

(2) The nature of the action or proceeding in short and simple terms (but neglect to do so is not jurisdictional);

(3) The name of the court in which the action or proceeding was instituted and an abbreviated title of the case;

(4) The description of real property, if any, proceeded against.

History.—s. 8, ch. 20452, 1941; s. 3, ch. 28301, 1953; s. 2, ch. 29737, 1955; s. 5, ch. 67-254.

Note.—Former s. 48.08.



49.09 - Notice of action, return day.

49.09 Notice of action, return day.—The notice of action, except in foreclosure proceedings as defined in s. 702.09, shall require the defendant to file written defenses with the clerk of the court and to serve a copy not later than the date fixed in said notice, which date shall be not less than 28 nor more than 60 days after the first publication of the notice on plaintiff or his or her attorney whose name and address shall appear in, or be annexed to, said notice. In foreclosure proceedings, the notice of action shall require the defendant to file written defenses with the clerk of the court and to serve a copy within 30 days after the first publication of the notice on plaintiff or his or her attorney whose name and address shall appear in, or be annexed to, said notice.

History.—s. 9, ch. 20452, 1941; s. 4, ch. 28301, 1953; s. 2, ch. 29737, 1955; s. 5, ch. 67-254; s. 7, ch. 93-250; s. 290, ch. 95-147.

Note.—Former s. 48.09.



49.10 - Notice of action, publication, proof.

49.10 Notice of action, publication, proof.—

(1)(a) All notices of action, except those referred to in paragraphs (b) and (c), shall be published once during each week for 4 consecutive weeks (four publications being sufficient) in some newspaper published in the county where the court is located. The newspaper shall meet such requirements as are prescribed by law for such purpose.

(b) In proceedings described in s. 49.011(4), (10), and (11), the clerk of the court shall post notices of action in the manner prescribed by s. 49.11 when such notices are required of persons authorized to proceed as indigent under s. 57.081.

(c) Notices of action in foreclosure proceedings as defined in s. 702.09 shall be published once during each week for 2 consecutive weeks (two publications being sufficient) in some newspaper published in the county where the court is located. The newspaper shall meet such requirements as are prescribed by law for such purpose.

(2) Proof of publication shall be made by affidavit of the owner, publisher, proprietor, editor, business manager, foreman or other officer or employee of the newspaper having knowledge of such publication. The affidavit shall set forth or have attached a copy of the notice, shall set forth the dates of each publication and otherwise comply with the requirements of law.

History.—s. 10, ch. 20452, 1941; s. 5, ch. 28301, 1953; s. 2, ch. 29737, 1955; s. 5, ch. 67-254; s. 2, ch. 74-152; s. 1, ch. 75-205; s. 8, ch. 93-250; s. 67, ch. 2003-402.

Note.—Former s. 48.10.



49.11 - Notice of action, posting, proof.

49.11 Notice of action, posting, proof.—If there is no newspaper published in the county, three copies of the notice shall be posted at least 28 days before the return day thereof in three different and conspicuous places in such county, one of which shall be at the front door of the courthouse in said county. Proof of posting shall be by affidavit of the person posting the notices, which affidavit shall include a copy of the notice posted and the date and places of its posting.

History.—s. 11, ch. 20452, 1941; s. 2, ch. 29737, 1955; s. 5, ch. 67-254.

Note.—Former s. 48.11.



49.12 - Mailing of notice of action.

49.12 Mailing of notice of action.—If the residence of any party to be served by publication is stated in the sworn statement with more particularity than the name of the state or country in which the defendant resides, the clerk or the judge shall mail a copy of the notice by United States mail, with postage prepaid, to each defendant within 10 days after making or posting the notice, the date of mailing to be noted on the docket with a copy of the pleading for which the notice was issued.

History.—s. 13, ch. 20452, 1941; s. 7, ch. 29737, 1955; s. 5, ch. 67-254; s. 3, ch. 74-152.

Note.—Former s. 48.13.



49.31 - Appointment of ad litem.

49.31 Appointment of ad litem.—

(1) As used in this section, the term “ad litem” means an attorney, administrator, or guardian ad litem.

(2) The court may appoint an ad litem for any party, whether known or unknown, upon whom service of process by publication under this chapter has been properly made and who has failed to file or serve any paper in the action within the time required by law. A court may not appoint an ad litem to represent an interest for which a personal representative, guardian of property, or trustee is serving.

(a) If the court has appointed an ad litem and the ad litem discovers that a personal representative, guardian of property, or trustee is serving who represents the interest for which the ad litem was appointed, the ad litem must promptly report that finding to the court and must file a petition for discharge as to any interest for which the personal representative, guardian of property, or trustee is serving.

(b) If the court has appointed an ad litem to represent an interest and the ad litem discovers that the person whose interest he or she represents is deceased and there is no personal representative, guardian of property, or trustee to represent the decedent’s interest, the ad litem must make a reasonable attempt to locate any spouse, heir, devisee, or beneficiary of the decedent, must report to the court the name and address of all such persons whom the ad litem locates, and must petition for discharge as to any interest of the person located.

(3) The court may not require an ad litem to post a bond or designate a resident agent in order to serve as an ad litem.

(4) The court shall discharge the ad litem when the final judgment is entered or as otherwise ordered by the court.

(5) The ad litem is entitled to an award of a reasonable fee for services rendered and costs, which shall be assessed against the party requesting the appointment of the ad litem, or as otherwise ordered by the court. State funds may not be used to pay fees for services rendered by the ad litem unless state funds would have been expended for such services in the same circumstance before July 1, 2015.

(6) In all cases adjudicated in which the court appointed an ad litem, a proceeding may not be declared ineffective solely due to lack of statutory authority to appoint an ad litem.

(7) This section does not abrogate a court’s common law authority to appoint an ad litem.

History.—s. 1, ch. 2015-95.






Chapter 50 - LEGAL AND OFFICIAL ADVERTISEMENTS

50.011 - Where and in what language legal notices to be published.

50.011 Where and in what language legal notices to be published.—Whenever by statute an official or legal advertisement or a publication, or notice in a newspaper has been or is directed or permitted in the nature of or in lieu of process, or for constructive service, or in initiating, assuming, reviewing, exercising or enforcing jurisdiction or power, or for any purpose, including all legal notices and advertisements of sheriffs and tax collectors, the contemporaneous and continuous intent and meaning of such legislation all and singular, existing or repealed, is and has been and is hereby declared to be and to have been, and the rule of interpretation is and has been, a publication in a newspaper printed and published periodically once a week or oftener, containing at least 25 percent of its words in the English language, entered or qualified to be admitted and entered as periodicals matter at a post office in the county where published, for sale to the public generally, available to the public generally for the publication of official or other notices and customarily containing information of a public character or of interest or of value to the residents or owners of property in the county where published, or of interest or of value to the general public.

History.—s. 2, ch. 3022, 1877; RS 1296; GS 1727; s. 1, ch. 5610, 1907; RGS 2942; s. 1, ch. 12104, 1927; CGL 4666, 4901; s. 1, ch. 63-387; s. 6, ch. 67-254; s. 21, ch. 99-2.

Note.—Former s. 49.01.



50.021 - Publication when no newspaper in county.

50.021 Publication when no newspaper in county.—When any law, or order or decree of court, shall direct advertisements to be made in any county and there be no newspaper published in the said county, the advertisement may be made by posting three copies thereof in three different places in said county, one of which shall be at the front door of the courthouse, and by publication in the nearest county in which a newspaper is published.

History.—RS 1297; GS 1728; RGS 2943; CGL 4667; s. 6, ch. 67-254.

Note.—Former s. 49.02.



50.0211 - Internet website publication.

50.0211 Internet website publication.—

(1) This section applies to legal notices that must be published in accordance with this chapter unless otherwise specified.

(2) Each legal notice must be posted on the newspaper’s website on the same day that the printed notice appears in the newspaper, at no additional charge, in a separate web page titled “Legal Notices,” “Legal Advertising,” or comparable identifying language. A link to the legal notices web page shall be provided on the front page of the newspaper’s website that provides access to the legal notices. If there is a specified size and placement required for a printed legal notice, the size and placement of the notice on the newspaper’s website must optimize its online visibility in keeping with the print requirements. The newspaper’s web pages that contain legal notices must present the legal notices as the dominant and leading subject matter of those pages. The newspaper’s website must contain a search function to facilitate searching the legal notices. A fee may not be charged, and registration may not be required, for viewing or searching legal notices on a newspaper’s website if the legal notice is published in a newspaper.

(3)(a) If a legal notice is published in a newspaper, the newspaper publishing the notice shall place the notice on the statewide website established and maintained as an initiative of the Florida Press Association as a repository for such notices located at the following address: www.floridapublicnotices.com.

(b) A legal notice placed on the statewide website created under this subsection must be:

1. Accessible and searchable by party name and case number.

2. Posted for a period of at least 90 consecutive days after the first day of posting.

(c) The statewide website created under this subsection shall maintain a searchable archive of all legal notices posted on the publicly accessible website on or after October 1, 2014, for 18 months after the first day of posting. Such searchable archive shall be provided and accessible to the general public without charge.

(4) Newspapers that publish legal notices shall, upon request, provide e-mail notification of new legal notices when they are printed in the newspaper and added to the newspaper’s website. Such e-mail notification shall be provided without charge, and notification for such an e-mail registry shall be available on the front page of the legal notices section of the newspaper’s website.

History.—s. 1, ch. 2012-212; s. 1, ch. 2014-210.



50.031 - Newspapers in which legal notices and process may be published.

50.031 Newspapers in which legal notices and process may be published.—No notice or publication required to be published in a newspaper in the nature of or in lieu of process of any kind, nature, character or description provided for under any law of the state, whether heretofore or hereafter enacted, and whether pertaining to constructive service, or the initiating, assuming, reviewing, exercising or enforcing jurisdiction or power, by any court in this state, or any notice of sale of property, real or personal, for taxes, state, county or municipal, or sheriff’s, guardian’s or administrator’s or any sale made pursuant to any judicial order, decree or statute or any other publication or notice pertaining to any affairs of the state, or any county, municipality or other political subdivision thereof, shall be deemed to have been published in accordance with the statutes providing for such publication, unless the same shall have been published for the prescribed period of time required for such publication, in a newspaper which at the time of such publication shall have been in existence for 1 year and shall have been entered as periodicals matter at a post office in the county where published, or in a newspaper which is a direct successor of a newspaper which together have been so published; provided, however, that nothing herein contained shall apply where in any county there shall be no newspaper in existence which shall have been published for the length of time above prescribed. No legal publication of any kind, nature or description, as herein defined, shall be valid or binding or held to be in compliance with the statutes providing for such publication unless the same shall have been published in accordance with the provisions of this section. Proof of such publication shall be made by uniform affidavit.

History.—ss. 1-3, ch. 14830, 1931; CGL 1936 Supp. 4274(1); s. 7, ch. 22858, 1945; s. 6, ch. 67-254; s. 1, ch. 74-221; s. 22, ch. 99-2.

Note.—Former s. 49.03.



50.041 - Proof of publication; uniform affidavits required.

50.041 Proof of publication; uniform affidavits required.—

(1) All affidavits of publishers of newspapers (or their official representatives) made for the purpose of establishing proof of publication of public notices or legal advertisements shall be uniform throughout the state.

(2) Each such affidavit shall be printed upon white paper and shall be 81/2 inches in width and of convenient length, not less than 51/2 inches. A white margin of not less than 21/2 inches shall be left at the right side of each affidavit form and upon or in this space shall be substantially pasted a clipping which shall be a true copy of the public notice or legal advertisement for which proof is executed. Alternatively, the affidavit may be provided in electronic rather than paper form, provided the notarization of the affidavit complies with the requirements of s. 117.021.

(3) In all counties having a population in excess of 450,000 according to the latest official decennial census, in addition to the charges which are now or may hereafter be established by law for the publication of every official notice or legal advertisement, there may be a charge not to exceed $2 for the preparation and execution of each such proof of publication or publisher’s affidavit.

History.—s. 1, ch. 19290, 1939; CGL 1940 Supp. 4668(1); s. 1, ch. 63-49; s. 26, ch. 67-254; s. 1, ch. 76-58; s. 2, ch. 2012-212.

Note.—Former s. 49.04.



50.051 - Proof of publication; form of uniform affidavit.

50.051 Proof of publication; form of uniform affidavit.—The printed form upon which all such affidavits establishing proof of publication are to be executed shall be substantially as follows:

NAME OF NEWSPAPER

Published (Weekly or Daily)

(Town or City) (County) FLORIDA

STATE OF FLORIDA

COUNTY OF  :

Before the undersigned authority personally appeared  , who on oath says that he or she is   of the  , a   newspaper published at   in   County, Florida; that the attached copy of advertisement, being a   in the matter of   in the   Court, was published in said newspaper in the issues of  .

Affiant further says that the said   is a newspaper published at  , in said   County, Florida, and that the said newspaper has heretofore been continuously published in said   County, Florida, each   and has been entered as periodicals matter at the post office in  , in said   County, Florida, for a period of 1 year next preceding the first publication of the attached copy of advertisement; and affiant further says that he or she has neither paid nor promised any person, firm or corporation any discount, rebate, commission or refund for the purpose of securing this advertisement for publication in the said newspaper.

Sworn to and subscribed before me this   day of  ,   (year)  , by  , who is personally known to me or who has produced (type of identification) as identification.

(Signature of Notary Public)

(Print, Type, or Stamp Commissioned Name of Notary Public)

(Notary Public)

History.—s. 2, ch. 19290, 1939; CGL 1940 Supp. 4668(2); s. 6, ch. 67-254; s. 1, ch. 93-62; s. 291, ch. 95-147; s. 23, ch. 99-2; s. 3, ch. 99-6.

Note.—Former s. 49.05.



50.061 - Amounts chargeable.

50.061 Amounts chargeable.—

(1) The publisher of any newspaper publishing any and all official public notices or legal advertisements shall charge therefor the rates specified in this section without rebate, commission or refund.

(2) The charge for publishing each such official public notice or legal advertisement shall be 70 cents per square inch for the first insertion and 40 cents per square inch for each subsequent insertion, except that government notices required to be published more than once, the cost of which is paid for by the government and not paid in advance by or allowed to be recouped from private parties, may not be charged for the second and successive insertions at a rate greater than 85 percent of the original rate.

(3) Where the regular established minimum commercial rate per square inch of the newspaper publishing such official public notices or legal advertisements is in excess of the rate herein stipulated, said minimum commercial rate per square inch may be charged for all such legal advertisements or official public notices for each insertion, except that government notices required to be published more than once, the cost of which is paid for by the government and not paid in advance by or allowed to be recouped from private parties, may not be charged for the second and successive insertions at a rate greater than 85 percent of the original rate.

(4) A governmental agency publishing an official public notice or legal advertisement may procure publication by soliciting and accepting written bids from newspapers published in the county, in which case the specified charges in this section do not apply.

(5) If the public notice is published in a newspaper, the posting of the notice on the newspaper’s website pursuant to s. 50.0211(2) must be done at no additional charge.

(6) All official public notices and legal advertisements shall be charged and paid for on the basis of 6-point type on 6-point body, unless otherwise specified by statute.

(7) Any person violating this section, either by allowing or accepting any rebate, commission, or refund, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(8) Failure to charge the rates prescribed by this section shall in no way affect the validity of any official public notice or legal advertisement and shall not subject same to legal attack upon such grounds.

History.—s. 3, ch. 3022, 1877; RS 1298; GS 1729; RGS 2944; s. 1, ch. 12215, 1927; CGL 4668; ss. 1, 2, 2A, 2B, ch. 20264, 1941; s. 1, ch. 23663, 1947; s. 1, ch. 57-160; s. 1, ch. 63-50; s. 1, ch. 65-569; s. 6, ch. 67-254; s. 15, ch. 71-136; s. 35, ch. 73-332; s. 1, ch. 90-279; s. 3, ch. 2012-212; s. 2, ch. 2014-210.

Note.—Former s. 49.06.



50.0711 - Court docket fund; service charges; publications.

50.0711 Court docket fund; service charges; publications.—

(1) The clerk of the court in each county may establish a court docket fund for the purpose of paying the cost of publication of the fact of the filing of any civil case in the circuit court of the county by the style and of the calendar relating to such cases. This court docket fund shall be funded by $1 mandatory court cost for all civil actions, suits, or proceedings filed in the circuit court of the county. The clerk shall maintain such funds separate and apart, and the proceeds from this court cost shall not be diverted to any other fund or for any purpose other than that established in this section. The clerk of the court shall dispense the fund to the designated record newspaper in the county on a quarterly basis.

(2) A newspaper qualified under the terms of s. 50.011 shall be designated as the record newspaper for such publication by an order of the majority of the judges in the judicial circuit in which such county is located, and such order shall be filed and recorded with the clerk of the circuit court for such county. The designated record newspaper may be changed at the end of any fiscal year of the county by a majority vote of the judges of the judicial circuit of the county ordering such change 30 days prior to the end of the fiscal year, notice of which order shall be given to the previously designated record newspaper.

(3) The publishers of any designated record newspapers receiving payment from this court docket fund shall publish, without additional charge, the fact of the filing of any civil case, suit, or action filed in such county in the circuit. Such publication shall be in accordance with a schedule agreed upon between the record newspaper and the clerk of the court in such county.

(4) The publishers of any designated record newspapers receiving revenues from the court docket fund established in subsection (1) shall, without charge, accept legal advertisements for the purpose of service of process by publication under s. 49.011(4), (10), and (11) when such publication is required of persons authorized to proceed as indigent persons under s. 57.081.

History.—s. 46, ch. 2004-265.






Chapter 51 - SUMMARY PROCEDURE

51.011 - Summary procedure.

51.011 Summary procedure.—The procedure in this section applies only to those actions specified by statute or rule. Rules of procedure apply to this section except when this section or the statute or rule prescribing this section provides a different procedure. If there is a difference between the time period prescribed in a rule and in this section, this section governs.

(1) PLEADINGS.—Plaintiff’s initial pleading shall contain the matters required by the statute or rule prescribing this section or, if none is so required, shall state a cause of action. All defenses of law or fact shall be contained in defendant’s answer which shall be filed within 5 days after service of process. If the answer incorporates a counterclaim, plaintiff shall include all defenses of law or fact in his or her answer to the counterclaim and shall serve it within 5 days after service of the counterclaim. No other pleadings are permitted. All defensive motions, including motions to quash, shall be heard by the court prior to trial.

(2) DISCOVERY.—Depositions on oral examination may be taken by any party at any time. Other discovery and admissions may be had only on order of court setting the time for compliance. No discovery postpones the time for trial except for good cause shown or by stipulation of the parties.

(3) JURY.—If a jury trial is authorized by law, any party may demand it in any pleading or by a separate paper served not later than 5 days after the action comes to issue. When a jury is in attendance at the close of pleading or the time of demand for jury trial, the action may be tried immediately; otherwise, the court shall order a special venire to be summoned immediately. If a special venire be summoned, the party demanding the jury shall deposit sufficient money with the clerk to pay the jury fees which shall be taxed as costs if he or she prevails.

(4) NEW TRIAL.—Motion for new trial shall be filed and served within 5 days after verdict, if a jury trial was had, or after entry of judgment, if trial was by the court. A reserved motion for directed verdict shall be renewed within the period for moving for a new trial.

(5) APPEAL.—Notice of appeal shall be filed and served within 30 days from the rendition of the judgment appealed from.

History.—s. 7, ch. 67-254; s. 23, ch. 73-333; s. 5, ch. 87-405; s. 292, ch. 95-147.






Chapter 55 - JUDGMENTS

55.01 - Judgments; general form.

55.01 Judgments; general form.—

(1) In all actions where either party recovers a sum of money, the amount to which he or she is entitled may be awarded by the judgment generally, without any distinction being therein made as to whether such sum is recovered by way of debt or damages.

(2) Each final judgment shall contain thereon the address and the social security number, if known to the prevailing party, of each person against whom judgment is rendered. Errors in names, addresses, or social security numbers or failure to include same shall in no way affect the validity or finality of a final judgment.

History.—s. 40, ch. 1096, 1861; RS 1171; GS 1598; RGS 2800; CGL 4486; s. 9, ch. 67-254; s. 1, ch. 79-387; s. 9, ch. 93-250; s. 293, ch. 95-147.



55.03 - Judgments; rate of interest, generally.

55.03 Judgments; rate of interest, generally.—

(1) On December 1, March 1, June 1, and September 1 of each year, the Chief Financial Officer shall set the rate of interest that shall be payable on judgments or decrees for the calendar quarter beginning January 1 and adjust the rate quarterly on April 1, July 1, and October 1 by averaging the discount rate of the Federal Reserve Bank of New York for the preceding 12 months, then adding 400 basis points to the averaged federal discount rate. The Chief Financial Officer shall inform the clerk of the courts and chief judge for each judicial circuit of the rate that has been established for the upcoming quarter. The interest rate established by the Chief Financial Officer shall take effect on the first day of each following calendar quarter. Judgments obtained on or after January 1, 1995, shall use the previous statutory rate for time periods before January 1, 1995, for which interest is due and shall apply the rate set by the Chief Financial Officer for time periods after January 1, 1995, for which interest is due. Nothing contained herein shall affect a rate of interest established by written contract or obligation.

(2) Any judgment for money damages or order for a judicial sale and any process or writ directed to a sheriff for execution shall bear, on its face, the rate of interest that is payable on the judgment. The rate of interest stated in the judgment, as adjusted in subsection (3), accrues on the judgment until it is paid.

(3) The interest rate is established at the time a judgment is obtained and such interest rate shall be adjusted annually on January 1 of each year in accordance with the interest rate in effect on that date as set by the Chief Financial Officer until the judgment is paid, except for judgments entered by the clerk of the court pursuant to ss. 55.141, 61.14, 938.29, and 938.30, which shall not be adjusted annually.

(4) A sheriff shall not be required to docket and index or collect on any process, writ, judgment, or decree, described in subsection (2), and entered after the effective date of this act, unless such process, writ, judgment, or decree indicates the rate of interest. For purposes of this subsection, if the process, writ, judgment, or decree refers to the statutory rate of interest described in subsection (1), such reference shall be deemed to indicate the rate of interest.

History.—s. 1, ch. 1562, 1866; RS 1176; GS 1604; RGS 2806; CGL 4493; s. 1, ch. 16051, 1933; s. 9, ch. 67-254; s. 7, ch. 77-354; s. 8, ch. 79-396; ss. 1, 2, ch. 80-110; s. 1, ch. 81-113; s. 37, ch. 81-259; s. 8, ch. 94-239; s. 4, ch. 98-410; s. 101, ch. 2003-261; s. 1, ch. 2011-169.



55.04 - Judgments; rate of interest, bonds of county, etc.

55.04 Judgments; rate of interest, bonds of county, etc.—All judgments and decrees rendered on any bonds or other written evidence of debt of any county, special road and bridge districts or any county for the use and benefit of any special road and bridge districts or incorporated city or town or taxing district bear interest at the rate of 5 percent a year. When a judgment or decree is rendered on a bond or other written evidence of debt providing for a lesser rate of interest, the judgment or decree bears interest at the rate specified in such bond or other written evidence of debt.

History.—s. 1, ch. 16835, 1935; CGL 1936 Supp. 4493(1); s. 9, ch. 67-254.



55.05 - Judgments; power of attorney to confess invalid.

55.05 Judgments; power of attorney to confess invalid.—All powers of attorney for confessing or suffering judgment to pass by default or otherwise, and all general releases of error, heretofore made or to be made hereafter by any person whatsoever within or without this state, before such action brought, shall be absolutely null and void.

History.—s. 67, Nov. 23, 1828; RS 1178; GS 1606; RGS 2808; CGL 4495; s. 1, ch. 59-321; s. 9, ch. 67-254.



55.07 - Judgments; effect of failure to record.

55.07 Judgments; effect of failure to record.—The failure to record any order, judgment or decree shall not affect the validity of any proceedings had thereon when collaterally attacked; provided, rendition of such order, judgment or decree is shown by the progress docket in the cause. This section shall apply to all proceedings heretofore had as well as to those hereafter had.

History.—ss. 1, 2, ch. 12114, 1927; CGL 4496; s. 9, ch. 67-254.



55.071 - Judgments; effect of invalid affidavit or oath.

55.071 Judgments; effect of invalid affidavit or oath.—No order, judgment or decree heretofore or hereafter entered (including decrees pro confesso, defaults and judgments by default) which was or shall be predicated on a sworn statement, affidavit or oath shall be set aside or held void or voidable because the officer before whom such sworn statement or affidavit was or shall be made or such oath was or shall be administered was the attorney of record or otherwise the attorney for the person making such sworn statement, affidavit or oath.

History.—s. 1, ch. 22843, 1945; s. 9, ch. 67-254.



55.081 - Statute of limitations, lien of judgment.

55.081 Statute of limitations, lien of judgment.—Subject to the provisions of s. 55.10, no judgment, order, or decree of any court shall be a lien upon real or personal property within the state after the expiration of 20 years from the date of the entry of such judgment, order, or decree.

History.—s. 1, ch. 29954, 1955; s. 9, ch. 67-254; s. 1, ch. 87-67.



55.10 - Judgments, orders, and decrees; lien of all, generally; extension of liens; transfer of liens to other security.

55.10 Judgments, orders, and decrees; lien of all, generally; extension of liens; transfer of liens to other security.—

(1) A judgment, order, or decree becomes a lien on real property in any county when a certified copy of it is recorded in the official records or judgment lien record of the county, whichever is maintained at the time of recordation, provided that the judgment, order, or decree contains the address of the person who has a lien as a result of such judgment, order, or decree or a separate affidavit is recorded simultaneously with the judgment, order, or decree stating the address of the person who has a lien as a result of such judgment, order, or decree. A judgment, order, or decree does not become a lien on real property unless the address of the person who has a lien as a result of such judgment, order, or decree is contained in the judgment, order, or decree or an affidavit with such address is simultaneously recorded with the judgment, order, or decree. If the certified copy was first recorded in a county in accordance with this subsection between July 1, 1987, and June 30, 1994, then the judgment, order, or decree shall be a lien in that county for an initial period of 7 years from the date of the recording. If the certified copy is first recorded in accordance with this subsection on or after July 1, 1994, then the judgment, order, or decree shall be a lien in that county for an initial period of 10 years from the date of the recording.

(2) The lien provided for in subsection (1) or an extension of that lien as provided by this subsection may be extended for an additional period of 10 years, subject to the limitation in subsection (3), by rerecording a certified copy of the judgment, order, or decree prior to the expiration of the lien or the expiration of the extended lien and by simultaneously recording an affidavit with the current address of the person who has a lien as a result of the judgment, order, or decree. The extension shall be effective from the date the certified copy of the judgment, order, or decree is rerecorded. The lien or extended lien will not be extended unless the affidavit with the current address is simultaneously recorded.

(3) In no event shall the lien upon real property created by this section be extended beyond the period provided for in s. 55.081 or beyond the point at which the lien is satisfied, whichever occurs first.

(4) This act shall apply to all judgments, orders, and decrees of record which constitute a lien on real property; except that any judgment, order, or decree recorded prior to July 1, 1987, shall remain a lien on real property until the period provided for in s. 55.081 expires or until the lien is satisfied, whichever occurs first.

(5) Any lien claimed under this section may be transferred, by any person having an interest in the real property upon which the lien is imposed or the contract under which the lien is claimed, from such real property to other security by either depositing in the clerk’s office a sum of money or filing in the clerk’s office a bond executed as surety by a surety insurer licensed to do business in this state. Such deposit or bond shall be in an amount equal to the amount demanded in such claim of lien plus interest thereon at the legal rate for 3 years plus $500 to apply on any court costs which may be taxed in any proceeding to enforce said lien. Such deposit or bond shall be conditioned to pay any judgment, order, or decree which may be rendered for the satisfaction of the lien for which such claim of lien was recorded and costs plus $500 for court costs. Upon such deposit being made or such bond being filed, the clerk shall make and record a certificate showing the transfer of the lien from the real property to the security and mail a copy thereof by registered or certified mail to the lienor named in the claim of lien so transferred, at the address stated therein. Upon the filing of the certificate of transfer, the real property shall thereupon be released from the lien claimed, and such lien shall be transferred to said security. The clerk shall be entitled to a service charge of up to $15 for making and serving the certificate. If the transaction involves the transfer of multiple liens, an additional service charge of up to $7.50 for each additional lien shall be charged. Any number of liens may be transferred to one such security.

(6) Any excess of the security over the aggregate amount of any judgments, orders, or decrees rendered, plus costs actually taxed, shall be repaid to the party filing the security or his or her successor in interest. Any deposit of money shall be considered as paid into court and shall be subject to the provisions of law relative to payments of money into court and the disposition of these payments.

(7) Any party having an interest in such security or the property from which the lien was transferred may at any time, and any number of times, file a complaint in chancery in the circuit court of the county where such security is deposited for an order:

(a) To require additional security;

(b) To require reduction of security;

(c) To require change or substitution of sureties;

(d) To require payment or discharge thereof; or

(e) Relating to any other matter affecting said security.

History.—s. 1, ch. 10166, 1925; s. 1, ch. 14749, 1931; ss. 1-3, ch. 17998, 1937; s. 2, ch. 19270, 1939; CGL 1940 Supp. 4865(3); s. 9, ch. 67-254; s. 1, ch. 71-56; s. 1, ch. 77-462; s. 2, ch. 87-67; s. 7, ch. 87-145; s. 12, ch. 91-45; s. 10, ch. 93-250; s. 15, ch. 94-348; s. 1357, ch. 95-147; s. 7, ch. 2000-258; s. 1, ch. 2001-130; s. 68, ch. 2003-402; s. 47, ch. 2004-265.



55.11 - Judgments; no lien against municipalities.

55.11 Judgments; no lien against municipalities.—No money judgment or decree against a municipal corporation is a lien on its property nor shall any execution or any writ in the nature of an execution based on the judgment or decree be issued or levied.

History.—s. 1, ch. 17125, 1935; CGL 1936 Supp. 4492(4); s. 9, ch. 67-254.



55.13 - Judgments; rights of sureties, etc.

55.13 Judgments; rights of sureties, etc.—Any person paying money as surety for the principal in any bond or note, which he or she has signed as surety, upon which judgment has been obtained, shall have the same right to control the said judgment and collect the same, with principal, interest and costs, as the plaintiff creditor would have had if the debt had not been paid. Such judgment, and execution thereon, shall have the same lien on property of the principal as though the surety were the original plaintiff.

History.—ss. 1, 2, ch. 765, 1855; RS 1177; GS 1605; RGS 2807; CGL 4494; s. 9, ch. 67-254; s. 295, ch. 95-147.



55.141 - Satisfaction of judgments and decrees; duties of clerk.

55.141 Satisfaction of judgments and decrees; duties of clerk.—

(1) All judgments and decrees for the payment of money rendered in the courts of this state and which have become final, may be satisfied at any time prior to the actual levy of execution issued thereon by payment of the full amount of such judgment or decree, with interest thereon, plus the costs of the issuance, if any, of execution thereon into the registry of the court where rendered.

(2) Upon such payment, the clerk shall execute and record in the official records a satisfaction of judgment upon payment of the recording charge prescribed in s. 28.24(12). Upon payment of the amount required in subsection (1) and the recording charge required by this subsection and execution and recordation of the satisfaction by the clerk, any lien created by the judgment is satisfied and discharged.

(3) The satisfaction of judgment executed by the clerk must be substantially in the following form:

Satisfaction of Judgment by Clerk

The undersigned Clerk acknowledges on this   day of   (month)  ,   (year)  , receipt from   (identity of party making payment)   of $   (total amount received)  , comprised of $   face amount of the judgment; $   interest accruing on the judgment through the date of payment; $  costs of issuance of any execution; and $   for recording.

Pursuant to section 55.141, Florida Statutes, said sum is paid to satisfy the lien and to discharge that certain final judgment in favor of   (name of judgment holder)   whose last known address, if known, is   (address if shown on face of judgment or in recorded affidavit pursuant to section 55.10(1), Florida Statutes,)   against   (name of judgment debtor)   recorded in Official Records Volume/Book  , page   of the public records of    County, Florida.

Upon the execution of this satisfaction, said judgment is satisfied and discharged.

If an address for the judgment holder was provided under section 55.10(1), Florida Statutes, I certify that a copy of this notice has been sent to the judgment holder at said address by certified mail with return receipt requested or by registered mail if the notice is to be sent outside the continental United States.

Clerk of Court

(4) If an address for the judgment holder was provided under s. 55.10(1), the clerk shall formally send a copy of the satisfaction to the judgment holder at that address by certified mail with return receipt or by registered mail if the notice is to be sent outside the continental United States. If an address is not provided under s. 55.10(1) or if delivery cannot be effected to such address, the clerk may, but is not obligated to, make reasonable attempts to locate the judgment holder. The discharge of the lien by the issuance of the satisfaction is not dependent upon the delivery of notice by the clerk.

(5) Upon application of the judgment holder, the clerk shall pay over to the judgment holder the full amount of the payment received, less the clerk’s fees for issuing execution on such judgment, if any has been issued; less the clerk’s fees for receiving into and paying out of the registry of the court such payment; less the clerk’s fees for recording the satisfaction of judgment; and, if the clerk incurred expenses in locating the judgment holder, less the reasonable expenses so incurred.

History.—ss. 1, 2, 3, ch. 22672, 1945; s. 9, ch. 67-254; s. 2, ch. 77-354; s. 4, ch. 82-205; s. 296, ch. 95-147; s. 69, ch. 2003-402; s. 48, ch. 2004-265; s. 1, ch. 2005-241.

Note.—Former s. 55.62.



55.145 - Discharge of judgments in bankruptcy.

55.145 Discharge of judgments in bankruptcy.—At any time after 1 year has elapsed since a bankrupt or debtor was discharged from his or her debts, pursuant to the act of congress relating to bankruptcy, the bankrupt or debtor, his or her receiver or trustee, or any interested party may petition the court in which the judgment was rendered against such bankrupt or debtor for an order to cancel and discharge such judgment. The petition shall be accompanied by a certified copy of the discharge of said bankrupt or by a certified copy of the order of confirmation of the arrangement filed by said debtor. The petition, accompanied by copies of the papers upon which it is made, shall be served upon the judgment creditor in the manner prescribed for service of process in a civil action. If it appears upon the hearing that the bankrupt or debtor has been discharged from the payment of that judgment or of the debt upon which it was recovered, the court shall enter an order canceling and discharging said judgment. The order of cancellation and discharge shall have the same effect as a satisfaction of judgment, and a certified copy thereof may be recorded in the same manner as a satisfaction of judgment. This section shall apply only to liens under judgments or obligations duly scheduled in the bankruptcy proceedings.

History.—s. 1, ch. 70-12; s. 297, ch. 95-147.



55.146 - Certain property exempt.

55.146 Certain property exempt.—All property in this state of a judgment debtor where the judgment is in favor of any state for failure to pay that state’s income tax on benefits received from a pension or other retirement plan is exempt from forced sale under process of any court, and no such judgment or execution based thereon shall be a lien on such property.

History.—s. 15, ch. 90-343.



55.201 - Central database of judgment liens on personal property.

55.201 Central database of judgment liens on personal property.—The Department of State shall maintain a database of judgment lien files established in accordance with ss. 55.201-55.209.

History.—s. 8, ch. 2000-258; s. 1, ch. 2001-154.



55.202 - Judgments, orders, and decrees; lien on personal property.

55.202 Judgments, orders, and decrees; lien on personal property.—

(1) A judgment lien securing the unpaid amount of any money judgment may be acquired by the holder of a judgment:

(a) Enforceable in this state under its laws or the laws of the United States;

(b) Entered by an issuing tribunal with respect to a support order being enforced in this state pursuant to chapter 88; or

(c) Enforceable by operation of law pursuant to s. 61.14(6).

(2) A judgment lien may be acquired on a judgment debtor’s interest in all personal property in this state subject to execution under s. 56.061, other than fixtures, money, negotiable instruments, and mortgages.

(a) A judgment lien is acquired by filing a judgment lien certificate in accordance with s. 55.203 with the Department of State after the judgment has become final and if the time to move for rehearing has lapsed, no motion for rehearing is pending, and no stay of the judgment or its enforcement is then in effect. A court may authorize, for cause shown, the filing of a judgment lien certificate before a judgment has become final when the court has authorized the issuance of a writ of execution in the same matter. A judgment lien certificate not filed in compliance with this subsection is permanently void and of no effect.

(b) For any lien, warrant, assessment, or judgment collected by the Department of Revenue, a judgment lien may be acquired by filing the judgment lien certificate information or warrant with the Department of State in accordance with subsection (5).

(c) Except as provided in s. 55.208, the effective date of a judgment lien is the date, including the time of day, of filing. Although no lien attaches to property, and a creditor does not become a lien creditor as to liens under chapter 679, until the debtor acquires an interest in the property, priority among competing judgment liens is determined in order of filing date and time.

(d) Except as provided in s. 55.204(3), a judgment creditor may file only one effective judgment lien certificate based upon a particular judgment.

(3) Except as otherwise provided in s. 55.208, the priority of a judgment lien acquired in accordance with this section or s. 55.204(3) is established at the date and time the judgment lien certificate is filed.

(4) As used in ss. 55.201-55.209, the terms “holder of a judgment” and “judgment creditor” include the Department of Revenue with respect to a judgment being enforced by the Department of Revenue as the state IV-D agency.

(5) Liens, assessments, warrants, or judgments filed pursuant to paragraph (2)(b) may be filed directly into the central database by the Department of Revenue, or its designee as determined by its executive director, through electronic or information data exchange programs approved by the Department of State. Such filings must contain the information set forth in s. 55.203(1).

History.—s. 9, ch. 2000-258; s. 2, ch. 2001-154; s. 2, ch. 2002-218; s. 2, ch. 2005-241.



55.203 - Judgment lien certificate; content, filing, and indexing.

55.203 Judgment lien certificate; content, filing, and indexing.—

(1) An original judgment lien certificate must include:

(a) The legal name of each judgment debtor and, if a recorded legal entity, the registered name and document filing number as shown in the records of the Department of State.

(b) The last known address and the social security number or federal employer identification number of each judgment debtor if shown on the judgment itself.

(c) The legal name of the judgment creditor and, if a recorded legal entity, the registered name and document filing number as shown in the records of the Department of State, and the name of the judgment creditor’s attorney or duly authorized representative, if any.

(d) The address of the judgment creditor.

(e) The identity of the court which entered the judgment and the case number and the date the written judgment was entered.

(f) The amount due on the money judgment and the applicable interest rate.

(g) The signature of the judgment creditor or the judgment creditor’s attorney or duly authorized representative.

(2) A second judgment lien certificate, as provided in s. 55.204(3), must include the information required in subsection (1) and must state the file number assigned to the file of the original judgment lien certificate, the money amount remaining unpaid, and the interest accrued thereon.

(3) An amendment, as provided in s. 55.206, or a correction statement, as provided in s. 55.207, must state the file number of the judgment lien file to which the amendment or correction statement relates and must state the action, change, or statement to be added.

(4) The Department of State shall examine, for compliance with ss. 55.201-55.209, each document submitted for filing and shall accept or reject the document accordingly. For each judgment lien certificate filed, the department shall:

(a) Create a file.

(b) Assign a unique file number to the record.

(c) Include the date and time of filing of the judgment lien certificate.

(d) Maintain the file in a database accessible to the public via the Internet.

(e) Index the judgment lien certificate according to the name of each judgment debtor.

(f) Index all subsequently filed documents relating to an original judgment lien certificate in a manner that associates them to the original judgment lien certificate.

(5) A judgment lien certificate substantially satisfying the requirements of this section is effective even if it has minor errors or omissions that make the filing seriously misleading.

(6) The Department of State shall prescribe mandatory forms of all documents to be filed under this section.

History.—s. 10, ch. 2000-258; s. 3, ch. 2001-154; s. 4, ch. 2016-10.



55.204 - Duration and continuation of judgment lien; destruction of records.

55.204 Duration and continuation of judgment lien; destruction of records.—

(1) Except as provided in this section, a judgment lien acquired under s. 55.202 lapses and becomes invalid 5 years after the date of filing the judgment lien certificate.

(2) Liens securing the payment of child support or tax obligations under s. 95.091(1)(b) lapse 20 years after the date of the original filing of the warrant or other document required by law to establish a lien. Liens securing the payment of reemployment assistance tax obligations lapse 10 years after the date of the original filing of the notice of lien. A second lien based on the original filing may not be obtained.

(3) At any time within 6 months before or 6 months after the scheduled lapse of a judgment lien under subsection (1), the judgment creditor may acquire a second judgment lien by filing a new judgment lien certificate. The effective date of the second judgment lien is the date and time on which the judgment lien certificate is filed. The second judgment lien is a new judgment lien and not a continuation of the original judgment lien. The second judgment lien permanently lapses and becomes invalid 5 years after its filing date, and additional liens based on the original judgment or any judgment based on the original judgment may not be acquired.

(4) A judgment lien continues only as to itemized property for an additional 90 days after lapse of the lien. Such judgment lien continues only if:

(a) The property was itemized and its location described with sufficient particularity in the instructions for levy to permit the sheriff to act;

(b) The instructions for the levy had been delivered to the sheriff before the date of lapse of the lien; and

(c) The property was located in the county in which the sheriff has jurisdiction at the time of delivery of the instruction for levy. Subsequent removal of the property does not defeat the lien. A court may order continuation of the lien beyond the 90-day period on a showing that extraordinary circumstances have prevented levy.

(5) The date of lapse of a judgment lien whose enforceability has been temporarily stayed or enjoined as a result of any legal or equitable proceeding is tolled until 30 days after the stay or injunction is terminated.

(6) If a second judgment lien is not filed, the Department of State shall maintain each judgment lien file and all information contained therein for a minimum of 1 year after the judgment lien lapses in accordance with this section. If a second judgment lien is filed, the department shall maintain both files and all information contained in such files for a minimum of 1 year after the second judgment lien lapses.

(7)  This section does not extend the life of a judgment lien beyond the time that the underlying judgment, order, decree, or warrant otherwise expires or becomes invalid pursuant to law.

History.—s. 11, ch. 2000-258; s. 4, ch. 2001-154; s. 3, ch. 2005-241; s. 3, ch. 2010-90; s. 1, ch. 2010-138; s. 34, ch. 2012-30.



55.205 - Effect of judgment lien.

55.205 Effect of judgment lien.—

(1) A judgment creditor who has not acquired a judgment lien as provided in s. 55.202 or whose lien has lapsed may nevertheless proceed against the judgment debtor’s property through any appropriate judicial process. Such judgment creditor proceeding by writ of execution acquires a lien as of the time of levy and only on the property levied upon. Except as provided in s. 55.208, such judgment creditor takes subject to the claims and interest of priority judgment creditors.

(2) A buyer in the ordinary course of business as defined in s. 671.201(9) takes free of a judgment lien acquired as provided in s. 55.202 or s. 55.204 even though the buyer knows of its existence. A valid security interest as defined in chapter 679 in after-acquired property of the judgment debtor which is perfected before the debtor acquires an interest in the property takes priority over the judgment lien on the after-acquired property.

(3) An individual buyer of goods for personal, family, or household use who buys the goods from a seller who held the goods for personal, family, or household use, and who pays value without knowledge that the goods are subject to a judgment lien, is entitled, to the extent of the value paid, to a lien on the goods superior to the judgment lien. If the buyer has made improvements to the goods, or other reasons justify doing so, a court may adjust the amount secured by the lien as the equities may require. This subsection shall not apply to:

(a) A transfer to a relative or an insider of the judgment debtor, as such are defined at s. 726.102;

(b) A fraudulent transfer, as defined by s. 726.105, s. 726.106, or 11 U.S.C. s. 548;

(c) A fraudulent asset conversion as defined by s. 222.30;

(d) Twenty-five percent of the transfer of goods by a judgment debtor the value of which, in the aggregate, exceeds $10,000;

(e) Fifty percent of the transfer of goods by a judgment debtor the value of which, in the aggregate, exceeds $20,000;

(f) Seventy-five percent of the transfer of goods by a judgment debtor the value of which, in the aggregate, exceeds $25,000; or

(g) Any transfer of goods by a judgment debtor the value of which, in the aggregate, exceeds $30,000.

(4) A buyer of stock in a corporation takes free of a judgment lien hereunder if the buyer pays value in good faith without notice as defined in s. 678.1051.

History.—s. 12, ch. 2000-258; s. 5, ch. 2001-154; s. 4, ch. 2005-241.



55.206 - Amendment of judgment lien file; termination, partial release, assignment, continuation, tolling, correction.

55.206 Amendment of judgment lien file; termination, partial release, assignment, continuation, tolling, correction.—

(1) An amendment to a judgment lien acquired as provided under s. 55.202 may be filed by or on behalf of the judgment creditor of record, which may provide for:

(a) The termination, partial release, or assignment of the judgment creditor’s interest in a judgment lien;

(b) The continuation and termination of the continuation of a judgment lien, as provided in s. 55.204(4);

(c) The tolling and termination of the tolling of a lapse of a judgment lien, as provided in s. 55.204(5); or

(d) The correction or change of any other information provided in the judgment lien file.

(2) Within 30 days following receipt of a written demand by a judgment debtor after the obligation underlying a judgment lien has been fully or partially released, the judgment lienholder must deliver to the judgment debtor a written statement indicating that there is no longer a claim for a lien on the personal property of the judgment debtor or that the judgment lien has been partially released and setting forth the value of the lien remaining unpaid as of the date of the statement. A statement signed by an assignee must include or be accompanied by a separate written acknowledgment of assignment signed by or for the benefit of the judgment creditor of record. If the judgment lienholder fails to deliver such a statement within 30 days after proper written demand therefor, the judgment lienholder is liable to the judgment debtor for $100, and for any actual or consequential damages, including reasonable attorney’s fees, caused by such failure to the judgment debtor. The judgment debtor, the judgment creditor, or assignee may file such statement with the Department of State.

History.—s. 13, ch. 2000-258; s. 6, ch. 2001-154.



55.207 - Correction of judgment lien file.

55.207 Correction of judgment lien file.—

(1) A person may file with the Department of State a correction statement with respect to a judgment lien file, as provided in s. 55.203, indexed under any person’s name, if the person believes that the file is inaccurate or that the judgment lien certificate was wrongfully filed.

(2) A correction statement must:

(a) State the judgment debtor named and the file number assigned to the judgment lien file to which the correction statement relates;

(b) Indicate that it is a correction statement;

(c) Provide the basis for the person’s belief that the judgment lien certificate was wrongfully filed or the file is inaccurate; and

(d) Indicate the manner in which the person believes the file should be corrected to cure any inaccuracy.

(3) The department shall ensure that a correction statement is indexed and available in the same manner as any filed lien certificate in the central database of judgment lien files.

(4) The filing of a correction statement does not affect the effectiveness of the judgment lien or other filing.

History.—s. 14, ch. 2000-258; s. 7, ch. 2001-154.



55.208 - Effect of filed judgment lien on writs of execution previously delivered to a sheriff.

55.208 Effect of filed judgment lien on writs of execution previously delivered to a sheriff.—

(1) Any lien created by a writ of execution which has been delivered to the sheriff of any county before October 1, 2001, remains in effect for 2 years thereafter as to any property of the judgment debtor located in that county before October 1, 2001, and remaining within that county after that date. As to any property of the judgment debtor brought into the county on or after October 1, 2001, such writs create no lien, inchoate or otherwise.

(2) If a judgment creditor who has delivered a writ of execution to a sheriff in any county prior to October 1, 2001, properly files a judgment lien certificate with the Department of State by October 1, 2003, the resulting judgment lien is deemed filed on the date the writ was delivered to the sheriff as to all property of the judgment debtor subject to execution in this state under s. 56.061 which is located in that county on October 1, 2001, and that remains continuously in that county thereafter. Priority of such judgment liens is determined as of the effective date they are considered to have been filed. As to all other property of the judgment debtor, the effective date of the judgment lien is as provided in s. 55.202. The duration of all judgment liens is as provided in s. 55.204.

(3) If a judgment creditor who has delivered a writ of execution to a sheriff in any county before October 1, 2001, does not properly file a judgment lien certificate with the Department of State by October 1, 2003, such writ is considered to have been abandoned and to be of no effect after October 1, 2003.

History.—s. 15, ch. 2000-258; s. 8, ch. 2001-154.



55.209 - Department of State; processing fees, responsibilities.

55.209 Department of State; processing fees, responsibilities.—

(1) Except for liens, assessments, warrants, or judgments filed electronically as provided in s. 55.202(2)(b), the Department of State shall collect the following nonrefundable processing fees for all documents filed in accordance with ss. 55.201-55.209:

(a) For any judgment lien certificate or other documents permitted to be filed, $20.

(b) For the certification of any filed document, $10.

(c) For copies of judgment lien documents which are produced by the Department of State, $1 per page or part thereof. However, no charge may be collected for copies provided in an online electronic format via the Internet.

(d) For indexing a judgment lien by multiple judgment debtor names, $5 per additional name.

(e) For each additional facing page attached to a judgment lien certificate or document permitted to be filed, $5.

(2) Unless otherwise provided by law, the Department of State may not conduct any search of the database established under s. 55.201 to determine the existence of any judgment lien file or to perform any service other than in connection with those services for which payment of services are required under this section. The information maintained in the database is for public notice purposes only and the department may make no certification or determination of the validity of any judgment lien acquired under ss. 55.202 and 55.204(3).

History.—s. 16, ch. 2000-258; s. 14, ch. 2001-60; s. 9, ch. 2001-154.



55.501 - Florida Enforcement of Foreign Judgments Act; short title.

55.501 Florida Enforcement of Foreign Judgments Act; short title.—Sections 55.501-55.509 may be cited as the “Florida Enforcement of Foreign Judgments Act.”

History.—s. 1, ch. 84-5.



55.502 - Construction of act.

55.502 Construction of act.—

(1) As used in ss. 55.501-55.509, the term “foreign judgment” means a judgment, decree, or order of a court of any other state, territory or commonwealth of the United States, or of the United States if such judgment, decree, or order is entitled to full faith and credit in this state.

(2) This act shall not be construed to impair the right of a judgment creditor to bring an action to enforce his or her judgment instead of proceeding under this act.

(3) This act shall be interpreted and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

(4) Nothing contained in this act shall be construed to alter, modify, or extend the limitation period applicable for the enforcement of foreign judgments.

History.—ss. 2, 8, ch. 84-5; s. 16, ch. 94-348; s. 1358, ch. 95-147; s. 2, ch. 2013-164.



55.503 - Recording and status of foreign judgments; fees.

55.503 Recording and status of foreign judgments; fees.—

(1) A copy of any foreign judgment certified in accordance with the laws of the United States or of this state may be recorded in the office of the clerk of the circuit court of any county. The clerk shall file, record, and index the foreign judgment in the same manner as a judgment of a circuit or county court of this state. A judgment so recorded shall have the same effect and shall be subject to the same rules of civil procedure, legal and equitable defenses, and proceedings for reopening, vacating, or staying judgments, and it may be enforced, released, or satisfied, as a judgment of a circuit or county court of this state.

(2) Any person recording a foreign judgment shall pay to the clerk of the circuit court a service charge as is required for the recording of an original action demanding the relief or judgment granted in the foreign judgment.

History.—ss. 3, 7, ch. 84-5.



55.505 - Notice of recording; prerequisite to enforcement.

55.505 Notice of recording; prerequisite to enforcement.—

(1) At the time of the recording of a foreign judgment, the judgment creditor shall make and record with the clerk of the circuit court an affidavit setting forth the name, social security number, if known, and last known post office address of the judgment debtor and of the judgment creditor.

(2) Promptly upon the recording of the foreign judgment and the affidavit, the clerk shall mail notice of the recording of the foreign judgment, by registered mail with return receipt requested, to the judgment debtor at the address given in the affidavit and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and of the judgment creditor’s attorney, if any, in this state. In addition, the judgment creditor may mail a notice of the recording of the judgment to the judgment debtor and may record proof of mailing with the clerk. The failure of the clerk to mail notice of recording will not affect the enforcement proceedings if proof of mailing by the judgment creditor has been recorded.

(3) No execution or other process for enforcement of a foreign judgment recorded hereunder shall issue until 30 days after the mailing of notice by the clerk and payment of a service charge of up to $42 to the clerk. When an action authorized in s. 55.509(1) is filed, it acts as an automatic stay of the effect of this section.

History.—s. 4, ch. 84-5; s. 12, ch. 93-250; s. 17, ch. 94-348; s. 70, ch. 2003-402; s. 26, ch. 2008-111.



55.507 - Lien; when effective.

55.507 Lien; when effective.—A foreign judgment does not operate as a lien until 30 days after the mailing of notice by the clerk. When an action authorized in s. 55.509(1) is filed, it acts as an automatic stay of the effect of this section.

History.—s. 5, ch. 84-5.



55.509 - Stay of enforcement of foreign judgment.

55.509 Stay of enforcement of foreign judgment.—

(1) If, within 30 days after the date the foreign judgment is recorded, the judgment debtor files an action contesting the jurisdiction of the court which entered the foreign judgment or the validity of the foreign judgment and records a lis pendens directed toward the foreign judgment, the court shall stay enforcement of the foreign judgment and the judgment lien upon the filing of the action by the judgment debtor.

(2) If the judgment debtor shows the circuit or county court any ground upon which enforcement of a judgment of any circuit or county court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state.

History.—s. 6, ch. 84-5.



55.601 - Uniform Out-of-country Foreign Money-Judgment Recognition Act; short title.

55.601 Uniform Out-of-country Foreign Money-Judgment Recognition Act; short title.—Sections 55.601-55.607 may be cited as the “Uniform Out-of-country Foreign Money-Judgment Recognition Act.”

History.—s. 1, ch. 94-239.



55.602 - Definitions.

55.602 Definitions.—As used in this act, the term:

(1) “Foreign state” means any governmental unit other than the United States, or any state, district, commonwealth, territory, insular possession thereof, or the Panama Canal Zone, the Trust Territory of the Pacific Islands, or the Ryukyu Islands.

(2) “Out-of-country foreign judgment” means any judgment of a foreign state granting or denying recovery of a sum of money, other than a judgment for taxes, a fine, or other penalty.

History.—s. 2, ch. 94-239; s. 5, ch. 2005-241.



55.603 - Applicability.

55.603 Applicability.—This act applies to any out-of-country foreign judgment that is final and conclusive and enforceable where rendered, even though an appeal therefrom is pending or is subject to appeal.

History.—s. 3, ch. 94-239; s. 6, ch. 2005-241.



55.604 - Recognition and enforcement.

55.604 Recognition and enforcement.—Except as provided in s. 55.605, an out-of-country foreign judgment meeting the requirements of s. 55.603 is conclusive between the parties to the extent that it grants or denies recovery of a sum of money. Procedures for recognition and enforceability of an out-of-country foreign judgment shall be as follows:

(1) The out-of-country foreign judgment shall be filed with the clerk of the court and recorded in the public records in the county or counties where enforcement is sought.

(a) At the time of the recording of an out-of-country foreign judgment, the judgment creditor shall make and record with the clerk of the circuit court an affidavit setting forth the name, social security number, if known, and last known post-office address of the judgment debtor and of the judgment creditor.

(b) Promptly upon the recording of the out-of-country foreign judgment and the affidavit, the clerk shall mail notice of the recording of the out-of-country foreign judgment, by registered mail with return receipt requested, to the judgment debtor at the address given in the affidavit and shall make a note of the mailing in the docket. The notice shall include the name and address of the judgment creditor and of the judgment creditor’s attorney, if any, in this state. In addition, the judgment creditor may mail a notice of the recording of the judgment to the judgment debtor and may record proof of mailing with the clerk. The failure of the clerk to mail notice of recording will not affect the enforcement proceedings if proof of mailing by the judgment creditor has been recorded.

(2) The judgment debtor shall have 30 days after service of the notice to file a notice of objection with the clerk of the court specifying the grounds for nonrecognition or nonenforceability under this act.

(3) Upon the application of any party, and after proper notice, the circuit court shall have jurisdiction to conduct a hearing, determine the issues, and enter an appropriate order granting or denying recognition in accordance with the terms of this act.

(4) If the judgment debtor fails to file a notice of objection within the required time, the clerk of the court shall record a certificate stating that no objection has been filed.

(5) Upon entry of an order recognizing the out-of-country foreign judgment, or upon recording of the clerk’s certificate set forth above, the out-of-country foreign judgment shall be enforced in the same manner as the judgment of a court of this state.

(6) Once an order recognizing the out-of-country foreign judgment has been entered by a court of this state, the order and a copy of the judgment may be recorded in any other county of this state without further notice or proceedings, and shall be enforceable in the same manner as the judgment of a court of this state.

(7) A lien on real estate in any county shall be created only when there has been recorded in the official records of the county (a) a certified copy of the judgment, and (b) a copy of the clerk’s certificate or the order recognizing the out-of-country foreign judgment. The priority of such lien will be established as of the time the latter of the two recordings has occurred.

(8) A judgment lien on personal property is acquired only when a judgment lien certificate is filed in accordance with s. 55.203 with the Department of State.

History.—s. 4, ch. 94-239; s. 77, ch. 99-251; s. 17, ch. 2000-258; s. 10, ch. 2001-154; s. 7, ch. 2005-241.



55.605 - Grounds for nonrecognition.

55.605 Grounds for nonrecognition.—

(1) An out-of-country foreign judgment is not conclusive if:

(a) The judgment was rendered under a system which does not provide impartial tribunals or procedures compatible with the requirements of due process of law.

(b) The foreign court did not have personal jurisdiction over the defendant.

(c) The foreign court did not have jurisdiction over the subject matter.

(2) An out-of-country foreign judgment need not be recognized if:

(a) The defendant in the proceedings in the foreign court did not receive notice of the proceedings in sufficient time to enable him or her to defend.

(b) The judgment was obtained by fraud.

(c) The cause of action or claim for relief on which the judgment is based is repugnant to the public policy of this state.

(d) The judgment conflicts with another final and conclusive order.

(e) The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be settled otherwise than by proceedings in that court.

(f) In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action.

(g) The foreign jurisdiction where judgment was rendered would not give recognition to a similar judgment rendered in this state.

(h) The cause of action resulted in a defamation judgment obtained in a jurisdiction outside the United States, unless the court sitting in this state before which the matter is brought first determines that the defamation law applied in the foreign court’s adjudication provided at least as much protection for freedom of speech and press in that case as would be provided by the United States Constitution and the State Constitution.

History.—s. 5, ch. 94-239; s. 1359, ch. 95-147; s. 78, ch. 99-251; s. 11, ch. 2001-154; s. 8, ch. 2005-241; s. 1, ch. 2009-232.



55.6055 - Foreign defamation judgment.

55.6055 Foreign defamation judgment.—

(1) For the purposes of rendering declaratory relief with respect to a person’s liability for a foreign defamation judgment and determining whether the foreign defamation judgment should be deemed nonrecognizable under s. 55.605, the courts of this state have personal jurisdiction over any person who obtains a judgment in a defamation proceeding outside the United States against any person who:

(a) Is a resident of this state;

(b) Is a person or entity amenable to the jurisdiction of this state;

(c) Has assets in this state; or

(d) May have to take action in this state to comply with the judgment.

(2) This section applies to judgments rendered in defamation proceedings outside the United States before, on, or after July 1, 2009.

History.—s. 2, ch. 2009-232.



55.606 - Personal jurisdiction.

55.606 Personal jurisdiction.—The out-of-country foreign judgment shall not be refused recognition for lack of personal jurisdiction if:

(1) The defendant was served personally in the foreign state;

(2) The defendant voluntarily appeared in the proceedings, other than for the purpose of protecting property seized or threatened with seizure in the proceedings or of contesting the jurisdiction of the court over him or her;

(3) The defendant, prior to the commencement of the proceedings, had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

(4) The defendant was domiciled in the foreign state when the proceedings were instituted, or, being a body corporate, had its principal place of business, was incorporated, or had otherwise acquired corporate status, in the foreign state;

(5) The defendant had a business office in the foreign state and the proceedings in the foreign court involved a cause of action or a claim for relief arising out of business done by the defendant through that office in the foreign state; or

(6) The defendant operated a motor vehicle or airplane in the foreign state and the proceedings involved a cause of action or claim for relief arising out of such operation.

History.—s. 6, ch. 94-239; s. 1360, ch. 95-147; s. 9, ch. 2005-241.



55.607 - Stay in case of appeal.

55.607 Stay in case of appeal.—If the defendant satisfies the court that an appeal is pending, or that he or she intends to appeal, and that he or she has obtained a stay of judgment from the foreign court, the court may stay the proceedings until the appeal has been determined or until the expiration of a period of time sufficient to enable the defendant to prosecute the appeal.

History.—s. 7, ch. 94-239; s. 1361, ch. 95-147.






Chapter 56 - FINAL PROCESS

56.0101 - Definitions.

56.0101 Definitions.—As used in this chapter, the term:

(1) “Claimant” means any person other than the judgment debtor who claims any property levied on.

(2) “Corporate judgment debtor” means a judgment debtor other than an individual, an estate, or a trust that is not a business trust.

(3) “Judgment creditor” means the holder of an unsatisfied judgment, order, or decree for the payment of money, including a transferee or a surety having the right to control and collect the judgment under s. 55.13.

(4) “Judgment debtor” means each person who is liable on a judgment, an order, or a decree subject to execution under this chapter.

(5) “Levying creditor” means the levying judgment creditor.

(6) “Person” means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity.

(7) “Relative” means an individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as determined by the common law, and includes an individual in an adoptive relationship within the third degree.

History.—s. 1, ch. 2016-33.



56.011 - Executions; capias ad satisfaciendum abolished.

56.011 Executions; capias ad satisfaciendum abolished.—A capias ad satisfaciendum may not be issued upon a judgment, nor may the body of any person be subject to arrest or confinement for the payment of money, except for fines imposed by lawful authority.

History.—s. 53, Nov. 23, 1828; RS 1184; GS 1612; RGS 2816; CGL 4503; s. 11, ch. 67-254; s. 2, ch. 2016-33.

Note.—Former s. 55.14.



56.021 - Executions; issuance and return, alias, etc.

56.021 Executions; issuance and return, alias, etc.—When issued, an execution is valid and effective during the life of the judgment, order, or decree on which it is issued. When fully paid, the officer executing it shall make his or her return and file it in the court which issued the execution. If the execution is lost or destroyed, the party entitled thereto may have an alias, pluries or other copies on making proof of such loss or destruction by affidavit and filing it in the court issuing the execution.

History.—s. 1, Feb. 17, 1833; RS 1187; GS 1615; RGS 2819; CGL 4506; ss. 1, 2, ch. 17904, 1937; CGL 1940 Supp. 4505(1); s. 11, ch. 67-254; s. 298, ch. 95-147; s. 3, ch. 2016-33.

Note.—Former s. 55.16.



56.031 - Executions; form.

56.031 Executions; form.—All executions shall be dated on the day on which they are issued, shall be directed to all and singular the sheriffs of the state and shall be in full force throughout the state.

History.—s. 1, Feb. 17, 1833; RS 1186; GS 1614; RGS 2818; CGL 4505; s. 11, ch. 67-254.

Note.—Former s. 55.17.



56.041 - Executions; collection and return.

56.041 Executions; collection and return.—

(1) All executions shall be returnable when satisfied, and the officers to whom they are delivered shall collect the amounts thereof as soon as possible and shall furnish the judgment debtor with a satisfaction of judgment. All receipts shall be endorsed on the execution.

(2) All unsatisfied executions in the hands of the sheriff docketed before October 1, 2001, or 20 years after the date of issuance of final judgment upon which the execution was issued may be returned to the court issuing the execution. Upon such return, the clerk of the court of issuance shall provide a receipt to the sheriff submitting the return acknowledging the return of the unsatisfied execution.

History.—s. 2, Mar. 15, 1844; RS 1188; GS 1616; RGS 2820; CGL 4507; s. 11, ch. 67-254; s. 8, ch. 87-145; s. 6, ch. 87-405; s. 4, ch. 2009-215; s. 4, ch. 2016-33.

Note.—Former s. 55.18.



56.051 - Executions; collection when against principal and sureties.

56.051 Executions; collection when against principal and sureties.—Where there are executions against principals and sureties, or an execution against a principal and surety or sureties, it shall be the duty of the sheriff or other officer to make the money out of the property of the principal, unless the principal be insolvent or has no property, in which case the execution may proceed against the property of the sureties.

History.—s. 7, Mar. 15, 1844; RS 1189; GS 1617; RGS 2821; CGL 4508; s. 11, ch. 67-254; s. 299, ch. 95-147.

Note.—Former s. 55.19.



56.061 - Property subject to execution.

56.061 Property subject to execution.—Lands and tenements, goods and chattels, equities of redemption in real and personal property, and stock in corporations, shall be subject to levy and sale under execution. Likewise, the interest in personal property in possession of a vendee under a retained title contract or conditional sale contract shall be subject to levy and sale under execution to satisfy a judgment against the vendee. This shall be done by making the levy on such personal property.

History.—s. 1, Mar. 15, 1844; s. 1, ch. 44, 1845; s. 1, ch. 3917, 1889; RS 1190; GS 1618; RGS 2822; CGL 4509; s. 1, ch. 61-199; s. 11, ch. 67-254.

Note.—Former s. 55.20.



56.071 - Executions on equities of redemption; discovery of value.

56.071 Executions on equities of redemption; discovery of value.—On motion made by the person causing a levy to be made on an equity of redemption, the court from which the execution issued shall order the mortgagor, mortgagee, and all other persons interested in the mortgaged property levied on to appear and be examined about the amount remaining due on the mortgage, the amount that has been paid, the person to whom that amount has been paid, and the date when that amount was paid so that the value of the equity of redemption may be ascertained before the property is sold. The court may appoint a general or special magistrate to conduct the examination. This section shall also apply to the interest of and personal property in possession of a vendee under a retained title contract or conditional sales contract.

History.—s. 2, ch. 44, 1845; RS 1208; GS 1638; RGS 2842; CGL 4529; s. 1, ch. 61-191; s. 11, ch. 67-254; s. 13, ch. 73-334; s. 52, ch. 2004-11; s. 5, ch. 2016-33.

Note.—Former s. 55.21.



56.09 - Executions against corporate judgment debtors; generally.

56.09 Executions against corporate judgment debtors; generally.—On any judgment against a corporate judgment debtor, the judgment creditor may have an execution levied on the current money as well as on the goods and chattels, lands and tenements of the corporate judgment debtor.

History.—s. 4, Feb. 11, 1834; RS 1210; GS 1640; RGS 2844; CGL 4531; s. 11, ch. 67-254; s. 6, ch. 2016-33.

Note.—Former s. 55.23.



56.10 - Executions against corporate judgment debtors; receivership.

56.10 Executions against corporate judgment debtors; receivership.—If an execution cannot be satisfied in whole or in part for lack of property of the corporate judgment debtor subject to levy and sale, on motion of the judgment creditor the circuit court in chancery within whose circuit such corporate judgment debtor is or has been doing business, or in which any of its effects are found, may sequestrate the property, things in action, goods and chattels of the corporate judgment debtor for the purpose of enforcing the judgment, and may appoint a receiver for the corporate judgment debtor. A receiver so appointed is subject to the rules prescribed by law for receivers of the property of other judgment debtors. His or her power shall extend throughout the state.

History.—s. 1, ch. 1870, 1872; RS 1211; GS 1641; RGS 2845; CGL 4532; s. 11, ch. 67-254; s. 300, ch. 95-147; s. 7, ch. 2016-33.

Note.—Former s. 55.24.



56.12 - Executions; levy, forthcoming bond.

56.12 Executions; levy, forthcoming bond.—If a judgment debtor wants to retake possession of any property levied on, the judgment debtor may do so by executing a bond with surety to be approved by the officer in favor of the judgment creditor in a sum double the value of the property retaken as fixed by the officer holding the execution and conditioned that the property will be forthcoming on the day of sale stated in the bond.

History.—s. 3, Mar. 15, 1844; RS 1192; GS 1621; RGS 2825; CGL 4512; s. 11, ch. 67-254; s. 301, ch. 95-147; s. 8, ch. 2016-33.

Note.—Former s. 55.34.



56.13 - Executions; forfeiture of forthcoming bond.

56.13 Executions; forfeiture of forthcoming bond.—Should the execution remain unpaid, and the parties to the bond fail to produce such property by the day specified, said bond shall be returned to the court from which the execution issued, as forfeited; and the clerk, or the court if it has no clerk, shall enter up judgment forthwith against the sureties for the value fixed as aforesaid of the property so bonded, or if the value of the property exceed the amount of the execution, then for the amount of the execution, and execution shall issue therefor. Such proceedings shall not affect the liability of the principal upon the original judgment.

History.—s. 4, Mar. 15, 1844; RS 1193; GS 1622; RGS 2826; CGL 4513; s. 11, ch. 67-254.

Note.—Former s. 55.35.



56.14 - Executions upon forthcoming bond; levy.

56.14 Executions upon forthcoming bond; levy.—No bonds, as hereinbefore provided, shall be allowed to be given for property seized upon the execution on the judgment upon the forfeited bond.

History.—s. 1, ch. 727, 1855; RS 1194; GS 1623; RGS 2827; CGL 4514; s. 11, ch. 67-254.

Note.—Former s. 55.36.



56.15 - Executions; stay of illegal writs.

56.15 Executions; stay of illegal writs.—If any execution issues illegally, the judgment debtor may obtain a stay by making and delivering an affidavit to the officer having the execution, stating the illegality and whether any part of the execution is due, with a bond with surety payable to the judgment creditor in double the amount of the execution or the part of which a stay is sought conditioned to pay the execution or part claimed to be illegal and any damages for delay if the affidavit is not well founded. On receipt of such affidavit and bond the officer shall stay proceedings on the execution and return the bond and affidavit to the court from which the execution issued. The court shall pass on the question of illegality as soon as possible. If the execution is adjudged illegal in any part, the court shall stay it as to the part but if it is adjudged legal in whole or in part, the court shall enter judgment against the principal and surety on such bond for the amount of so much of the execution as is adjudged to be legal and execution shall issue thereon.

History.—ss. 2, 3, Feb. 15, 1834; RS 1195; GS 1624; RGS 2828; CGL 4515; s. 11, ch. 67-254; s. 9, ch. 2016-33.

Note.—Former s. 55.37.



56.16 - Executions; claims of third parties to property levied on.

56.16 Executions; claims of third parties to property levied on.—If any person, including a person to whom a Notice to Appear has been issued pursuant to s. 56.29(2), other than the judgment debtor claims any property levied on, he or she may obtain possession of the property by filing with the officer having the execution an affidavit by the claimant, or the claimant’s agent or attorney, that the property claimed belongs to the claimant and by furnishing the officer a bond with surety to be approved by the officer in favor of the judgment creditor in double the value of the goods claimed as the value is fixed by the officer and conditioned to deliver said property on demand of said officer if it is adjudged to be the property of the judgment debtor and to pay the judgment creditor all damages found against the claimant if it appears that the claim was interposed for the purpose of delay.

History.—s. 9, Feb. 17, 1833; s. 1, Mar. 16, 1844; RS 1197; GS 1626; RGS 2830; CGL 4517; s. 11, ch. 67-254; s. 302, ch. 95-147; s. 10, ch. 2016-33.

Note.—Former s. 55.39.



56.17 - Executions; duty of officer on claim of third person being filed.

56.17 Executions; duty of officer on claim of third person being filed.—On receipt of the bond and affidavit the officer shall deliver the property to the claimant and desist from any further proceedings under the execution until the right of property is tried. The officer shall return the execution to the court from which it issued with the affidavit and bond.

History.—ss. 9, 10, Feb. 17, 1833; RS 1198; GS 1627; RGS 2831; CGL 4518; s. 11, ch. 67-254; s. 303, ch. 95-147.

Note.—Former s. 55.40.



56.18 - Executions; trial of claims of third persons.

56.18 Executions; trial of claims of third persons.—As soon as possible after the return, or after service of a Notice to Appear pursuant to s. 56.29(2), a jury, if not waived, shall be impaneled to try the right of property. If the verdict is in favor of the judgment creditor and it appears that the claim brought pursuant to s. 56.16 was interposed for delay, the judgment creditor may be awarded reasonable damages, not exceeding 20 percent of the value of the property claimed. If the claimant denies in writing under oath filed at least 3 days before the trial, the correctness of the appraisement of the value of the property by the officer levying the execution, and the verdict is in favor of the judgment creditor, the jury if not waived, shall fix the value of each item thereof, or of the items covered by such denial.

History.—s. 10, Feb. 17, 1833; RS 1199; GS 1628; RGS 2832; CGL 4519; s. 11, ch. 67-254; s. 11, ch. 2016-33.

Note.—Former s. 55.41.



56.19 - Judgments upon claims of third persons.

56.19 Judgments upon claims of third persons.—Upon the verdict of the jury, the court shall enter judgment deciding the right of property, and if the verdict is for the judgment creditor, awarding a recovery by the judgment creditor from the claimant and the claimant’s sureties, of the value (as fixed by the officer, or as fixed by the jury if fixed by it) of such parts of the property as the jury may have found subject to execution that were delivered to the claimant, and awarding separately such damages as may be awarded under s. 56.18, and of all costs attending the presentation and trial of the claim.

History.—RS 1200; GS 1629; RGS 2833; CGL 4520; s. 11, ch. 67-254; s. 304, ch. 95-147; s. 12, ch. 2016-33.

Note.—Former s. 55.42.



56.20 - Executions on judgments against third person claimants.

56.20 Executions on judgments against third person claimants.—If the execution issued on the judgment is not paid, it shall be satisfied in the usual manner unless on demand of the officer holding it, the principal and surety in the claim bond deliver the property released under the claim bond to the officer and pay him or her the damages and costs awarded to the judgment creditor. If the property is returned to the officer but damages and costs are not paid, execution shall be enforced for the damages and costs. If part of the property is returned to the officer, the execution shall be enforced for the value, fixed as aforesaid, of that not returned. All property returned shall be sold under the original execution against the judgment debtor.

History.—RS 1201; GS 1630; RGS 2834; CGL 4521; s. 11, ch. 67-254; s. 305, ch. 95-147; s. 13, ch. 2016-33.

Note.—Former s. 55.43.



56.21 - Execution sales; notice.

56.21 Execution sales; notice.—Notice of all sales under execution shall be given by advertisement once each week for 4 successive weeks in a newspaper published in the county in which the sale is to take place. The time of such notice may be shortened in the discretion of the court from which the execution issued, upon affidavit that the property to be sold is subject to decay and will not sell for its full value if held until date of sale. On or before the date of the first publication or posting of the notice of sale, a copy of the notice of sale shall be furnished by the sheriff by certified mail to the attorney of record of the judgment debtor, or to the judgment debtor at the judgment debtor’s last known address if the judgment debtor does not have an attorney of record. Such copy of the notice of sale shall be mailed even though a default judgment was entered. When levying upon real or personal property, a notice of such levy and execution sale and a copy of the affidavit required by s. 56.27(4) shall be sent by the sheriff to the attorneys of record of all judgment creditors and other lienholders, or to all judgment creditors and other lienholders who do not have an attorney of record, who have acquired a lien as provided in s. 55.10(1) and (2), s. 55.202, s. 55.204(3), or s. 695.01, and whose liens have not lapsed at the time of levy, at the address listed in the judgment lien certificate or other recorded liens, or, if amended, in any amendment thereto, and to all secured creditors who have filed financing statements as provided in part V of chapter 679 in the name of the judgment debtor reflecting a security interest in property of the kind to be sold at the execution sale at the address listed in the financing statement, or, if amended, in any amendment to the financing statement. Such notice shall be made in the same manner as notice is made to any judgment debtor under this section. When levying upon real property, notice of such levy and execution sale and affidavit required by s. 56.27(4) shall be made to the property owner of record in the same manner as notice is made to any judgment debtor pursuant to this section, and shall be made to each other person holding a mortgage or other lien against the real property as disclosed by the affidavit. When selling real or personal property, the sale date shall not be earlier than 30 days after the date of the first advertisement.

History.—s. 3, Feb. 17, 1833; RS 1202; GS 1631; RGS 2835; CGL 4522; s. 11, ch. 67-254; s. 2, ch. 77-462; s. 4, ch. 82-118; s. 10, ch. 94-170; s. 18, ch. 2000-258; s. 12, ch. 2001-154; s. 10, ch. 2005-241; s. 5, ch. 2009-215.

Note.—Former s. 55.44.



56.22 - Execution sales.

56.22 Execution sales.—

(1) All sales of property under legal process shall take place at the time, date, and place advertised in the notice of the sheriff’s sale on any day of the week except Saturday and Sunday and shall continue from day to day until such property is disposed of.

(2) Property not effectively disposed of at the initial sheriff’s sale may be readvertised, as provided in s. 56.21, upon receipt of an additional deposit to cover costs incurred in connection with the maintenance of the property under legal process. If no additional deposit is received by the sheriff, the property may be returned to the judgment debtor; if the judgment debtor refuses to accept such property, the property may be returned to a third party, such as a lienholder, upon presentation of a proper court order directing such return. If the property cannot be returned as described in this subsection, such property shall be disposed of as unclaimed or abandoned.

History.—s. 2, ch. 3256, 1881; RS 1203; GS 1632; RGS 2836; CGL 4523; s. 1, ch. 61-104; s. 11, ch. 67-254; s. 5, ch. 82-118; s. 7, ch. 87-405; s. 11, ch. 94-170; s. 14, ch. 2016-33.

Note.—Former s. 55.45.



56.25 - Execution sale; bill of sale or deed.

56.25 Execution sale; bill of sale or deed.—When a sale is made under an execution, the officer making the sale shall execute and deliver to the purchaser a deed or bill of sale to the property on payment of the purchase money and the cost of the deed or bill of sale.

History.—s. 6, Feb. 17, 1833; RS 1205; GS 1634; RGS 2838; CGL 4525; s. 11, ch. 67-254.

Note.—Former s. 55.48.



56.26 - Executions; mandamus to force levy and sale.

56.26 Executions; mandamus to force levy and sale.—When an officer holds an unsatisfied execution and refuses to levy on property liable thereunder and on which it is his or her duty to levy or having levied, refuses to advertise and sell the property levied on, the judgment creditor is entitled to an alternative writ of mandamus requiring the officer to levy such execution or advertise and sell the property levied on, or both, as the case may be.

History.—s. 1, ch. 4914, 1901; GS 1635; RGS 2839; CGL 4526; s. 1, ch. 61-330; s. 11, ch. 67-254; s. 306, ch. 95-147; s. 15, ch. 2016-33.

Note.—Former s. 55.49.



56.27 - Executions; payment of money collected.

56.27 Executions; payment of money collected.—

(1) All money received under executions shall be paid, in the order prescribed, to the following: the sheriff, for costs; the levying creditor in the amount of $500 as liquidated expenses; and the priority lienholder under s. 55.10(1) and (2), s. 55.202, s. 55.204(3), or s. 55.208(2), as set forth in an affidavit required by subsection (4), or the levying creditor’s attorney, in satisfaction of the judgment lien, if the judgment lien has not lapsed at the time of the levy. The receipt of the attorney shall be a release of the officer paying the money to him or her. If the name of more than one attorney appears in the court file, the money shall be paid to the attorney who originally commenced the action or who made the original defense unless the file shows that another attorney has been substituted.

(2)(a) If property sold under execution brings more than the amount needed to satisfy the provisions of subsection (1), the surplus shall be paid in the order of priority to any judgment lienholders whose judgment liens have not lapsed, unless the affidavit required by subsection (4) discloses that the property is also subject to any recorded mortgage, financing statement, tax warrant, or other lien, other than a judgment lien, which is junior in priority to the levying creditor’s judgment lien. For the purpose of the sheriff’s distribution of the surplus to judgment lienholders under this paragraph, priority of judgment liens on personal property shall be based on the effective date of the judgment lien acquired under s. 55.202, s. 55.204(3), or s. 55.208(2), and priority of judgment liens on real property shall be based on the effective date of the judgment lien acquired under s. 55.10(1) and (2), as set forth in an affidavit required under subsection (4). If there is a surplus after all valid judgment liens and execution liens have been satisfied under this paragraph, the surplus must be paid to the owner of the property sold.

(b) If the affidavit required by subsection (4) discloses that the property is also subject to any recorded mortgage, financing statement, tax warrant, or other lien, other than a judgment lien, which is junior in priority to the levying creditor’s judgment lien, any surplus from the sale of the property shall be paid over to the registry of the court from which the execution issued for further proceedings to determine the priority in which such surplus shall be distributed among judgment lienholders, other lienholders, and the owner of the property sold.

(3) The value of the property levied upon shall not be considered excessive unless the value unreasonably exceeds the total debt reflected in all unsatisfied judgment liens that have not lapsed and any unsatisfied lien of the levying creditor.

(4) Before the date of the first publication or posting of the notice of sale provided for under s. 56.21, at the time of the levy request to the sheriff, the levying creditor shall deliver to the sheriff an affidavit setting forth all of the following as to the judgment debtor:

(a) For a personal property levy, an attestation by the levying creditor or the levying creditor’s attorney of record that he or she has reviewed the database or judgment lien records established in accordance with ss. 55.201-55.209 and that the information contained in the affidavit based on that review is true and correct. For a real property levy in accordance with s. 55.10(1) and (2), an attestation by the levying creditor or the levying creditor’s attorney of record that he or she has reviewed the records of the clerk of the court of the county where the property is situated, or that he or she has performed or reviewed a title search, and that the information contained in the affidavit, including a disclosure of all judgment liens, mortgages, financing statements, tax warrants, and other liens against the real property, based on that review or title search is true and correct.

(b) The information required under s. 55.203(1) and (2) for each judgment lien certificate indexed under the name of the judgment debtor as to each judgment creditor; the file number assigned to the record of the original and, if any, the second judgment lien; and the date of filing for each judgment lien certificate under s. 55.202 or s. 55.204(3). For each judgment lien recorded on real property, the information contained in the certified copy of recordation of lien under s. 55.10(1) and (2), and for each other lien recorded on real property, the name and address of the lienholder as shown in the copy of the recorded lien disclosed by the title search.

(c) A statement that the levying creditor either does not have any other levy in process or, if another levy is in process, the levying creditor believes in good faith that the total value of the property under execution does not exceed the amount of outstanding judgments.

(5) A sheriff may rely on the affidavit submitted as required under this section, and a sheriff paying money received under an execution in accordance with the information contained in the affidavit required under subsection (4) is not liable to anyone for damages arising from a wrongful levy or wrongful distribution of funds.

(6) A sheriff who is uncertain as to whom to disburse the proceeds from the sale of the levied property may apply for instructions from:

(a) The court that entered the judgment that is the basis of the judgment lien; or

(b) The appropriate court where the levied property was located at the time of the levy,

if the sheriff serves, by process pursuant to chapter 48, by certified mail, or by return receipt requested, a copy of his or her application and the notice of hearing on the levying creditor, the judgment debtor, and any other parties identified in the affidavit.

History.—s. 57, Nov. 23, 1828; RS 1206; GS 1636; RGS 2840; CGL 4527; s. 11, ch. 67-254; s. 307, ch. 95-147; s. 5, ch. 98-410; s. 19, ch. 2000-258; s. 13, ch. 2001-154; s. 11, ch. 2005-241; s. 6, ch. 2009-215; s. 4, ch. 2014-207; s. 16, ch. 2016-33.

Note.—Former s. 55.50.



56.275 - Disposition of unclaimed money collected.

56.275 Disposition of unclaimed money collected.—All unclaimed proceeds from sheriff’s sales or money collected under execution shall be disposed of as provided in s. 116.21.

History.—s. 9, ch. 79-396; s. 7, ch. 82-118.



56.28 - Executions; failure of officer to pay over moneys collected.

56.28 Executions; failure of officer to pay over moneys collected.—If any officer collecting money under execution fails or refuses to pay it over within 30 days after it has been received by him or her, or within 10 days after demand by the levying creditor or the levying creditor’s attorney of record made in writing and delivered during regular business hours to the civil process bureau, the officer is liable to pay the same and 20 percent damages, to be recovered by motion in court.

History.—s. 7, Feb. 17, 1853; RS 1207; GS 1637; RGS 2841; CGL 4528; s. 11, ch. 67-254; s. 308, ch. 95-147; s. 6, ch. 98-410; s. 17, ch. 2016-33.

Note.—Former s. 55.51.



56.29 - Proceedings supplementary.

56.29 Proceedings supplementary.—

(1) When any judgment creditor holds an unsatisfied judgment or judgment lien obtained under chapter 55, the judgment creditor may file a motion and an affidavit so stating, identifying, if applicable, the issuing court, the case number, and the unsatisfied amount of the judgment or judgment lien, including accrued costs and interest, and stating that the execution is valid and outstanding, and thereupon the judgment creditor is entitled to these proceedings supplementary to execution.

(2) The judgment creditor shall, in the motion described in subsection (1) or in a supplemental affidavit, describe any property of the judgment debtor not exempt from execution in the hands of any person or any property, debt, or other obligation due to the judgment debtor which may be applied toward the satisfaction of the judgment. Upon filing of the motion and affidavits that property of the judgment debtor, or any debt, or other obligation due to the judgment debtor in the custody or control of any other person may be applied to satisfy the judgment, then the court shall issue a Notice to Appear. The Notice to Appear shall direct such person to file an affidavit, as provided in s. 56.16, with the court by a date certain, which date shall not be less than 7 business days from the date of service of the Notice to Appear, stating why the property, debt, or other obligation should not be applied to satisfy the judgment. For good cause shown, the court may shorten the time for serving an affidavit. The Notice to Appear must describe with reasonable particularity the property, debt, or other obligation that may be available to satisfy the judgment, must provide such person with the opportunity to present defenses, and must indicate that discovery as provided under the rules of civil procedure is available and that there is a right to a jury trial as provided in s. 56.18. The Notice to Appear must be served as provided for in chapter 48. A responding affidavit must raise any fact or defense opposing application of the property described in the Notice to Appear to satisfy the judgment, including legal defenses, such as lack of personal jurisdiction. Legal defenses need not be filed under oath but must be served contemporaneously with the affidavit.

(3)(a) When, within 1 year before the service of process on the judgment debtor in the original proceeding or action, the judgment debtor has had title to, or paid the purchase price of, any personal property to which the judgment debtor’s spouse, any relative, or any person on confidential terms with the judgment debtor claims title and right of possession, the judgment debtor has the burden of proof to establish that such transfer or gift was not made to delay, hinder, or defraud creditors.

(b) When any gift, transfer, assignment or other conveyance of personal property has been made or contrived by the judgment debtor to delay, hinder, or defraud creditors, the court shall order the gift, transfer, assignment or other conveyance to be void and direct the sheriff to take the property to satisfy the execution. This does not authorize seizure of property exempted from levy and sale under execution or property which has passed to a bona fide purchaser for value and without notice. Any person aggrieved by the levy or Notice to Appear may proceed under ss. 56.16-56.20.

(4) At any time the court may refer the proceeding to a general or special magistrate who may be directed to report findings of law or fact, or both. The general or special magistrate has all the powers thereof, including the power to issue subpoena, and shall be paid the fees provided by the court.

(5) A party or a witness examined under these provisions is not excused from answering a question on the ground that the answer will tend to show him or her guilty of the commission of a fraud, or prove that he or she has been a party or privy to, or knowing of a conveyance, assignment, transfer, or other disposition of property for any purpose, or that the party or witness or another person claims to have title as against the judgment debtor or to hold property derived from or through the judgment debtor, or to be discharged from the payment of a debt which was due to the judgment debtor or to a person on behalf of the judgment debtor. An answer cannot be used as evidence against the person so answering in any criminal proceeding.

(6) The court may order any property of the judgment debtor, not exempt from execution, or any property, debt, or other obligation due to the judgment debtor, in the hands of or under the control of any person subject to the Notice to Appear, to be levied upon and applied toward the satisfaction of the judgment debt. The court may enter any orders, judgments, or writs required to carry out the purpose of this section, including those orders necessary or proper to subject property or property rights of any judgment debtor to execution, and including entry of money judgments as provided in ss. 56.16-56.19 against any person to whom a Notice to Appear has been directed and over whom the court obtained personal jurisdiction irrespective of whether such person has retained the property, subject to applicable principles of equity, and in accordance with chapters 76 and 77 and all applicable rules of civil procedure. Sections 56.16-56.20 apply to any order issued under this subsection.

(7) Any person failing to obey any order issued under this section by a judge or general or special magistrate or failing to attend in response to a subpoena served on him or her may be held in contempt.

(8) Costs for proceedings supplementary shall be taxed against the judgment debtor as well as all other incidental costs determined to be reasonable and just by the court including, but not limited to, docketing the execution, sheriff’s service fees, and court reporter’s fees. Reasonable attorney fees may be taxed against the judgment debtor.

(9) The court may entertain claims concerning the judgment debtor’s assets brought under chapter 726 and enter any order or judgment, including a money judgment against any initial or subsequent transferee, in connection therewith, irrespective of whether the transferee has retained the property. Claims under chapter 726 brought under this section shall be initiated by a supplemental complaint and served as provided by the rules of civil procedure, and the claims under the supplemental complaint are subject to chapter 726 and the rules of civil procedure. The clerk of the court shall docket a supplemental proceeding under the same case number assigned to the original complaint filed by the judgment creditor or the case number assigned to a judgment domesticated pursuant to 1s. 55.01, shall assign a separate supplemental proceeding number, and shall assign such supplemental proceeding to the same division and judge assigned to the main case or domesticated judgment.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, ch. 7842, 1919; CGL 4540-4549; s. 1, ch. 63-144; s. 11, ch. 67-254; s. 1, ch. 72-12; s. 13, ch. 73-334; s. 12, ch. 87-145; s. 309, ch. 95-147; s. 20, ch. 2000-258; s. 53, ch. 2004-11; s. 12, ch. 2005-241; s. 17, ch. 2014-182; s. 18, ch. 2016-33.

1Note.—Section 55.01 relates to general requirements for judgment forms; ss. 55.501-55.509 comprise the Florida Enforcement of Foreign Judgments Act.

Note.—Former ss. 55.52-55.611.



56.30 - Discovery in proceedings supplementary.

56.30 Discovery in proceedings supplementary.—

(1) In addition to any other discovery permitted under the rules of civil procedure, on the judgment creditor’s motion the court shall require the judgment debtor to appear before it or a general or special magistrate at a time and place specified by the order in the county of the judgment debtor’s residence or principal place of business to be examined concerning property subject to execution. This examination may occur before issuance of a Notice to Appear.

(2) The order shall be served in a reasonable time before the date of the examination in the manner provided for service of summons or may be served on the judgment debtor or the judgment debtor’s attorney of record as provided for service of papers in the rules of civil procedure.

(3) Testimony shall be under oath, shall be comprehensive, and cover all matters and things pertaining to the business and financial interests of the judgment debtor which may tend to show what property the judgment debtor has and its location. Any testimony tending directly or indirectly to aid in satisfying the execution is admissible. A corporate judgment debtor must attend and answer by a designee with knowledge or an identified officer or manager who may be specified in the order. Examination of witnesses shall be as at trial, and any party may call other witnesses to be examined concerning property that may be subject to execution.

History.—s. 19, ch. 2016-33.






Chapter 57 - COURT COSTS

57.021 - Costs; taxing.

57.021 Costs; taxing.—The clerk or the judge shall tax the costs accruing in each action when it is determined and shall keep a duplicate of the costs bill on file among the original papers in the action. Each item of costs shall be enumerated in the bill.

History.—ss. 5, 6, ch. 78, 1847; RS 1302; GS 1734; RGS 2949; CGL 4673; s. 13, ch. 67-254.

Note.—Former s. 58.02.



57.031 - Costs; record.

57.031 Costs; record.—All officers who are allowed to charge fees and costs shall keep a book in which they shall record an itemized account of all the costs and fees which they charge against parties having business with them. The book shall be open at all times for inspection of parties wishing to examine the costs charged for any service rendered by the officers.

History.—ss. 1, 2, ch. 3252, 1881; RS 1303; GS 1735; RGS 2950; CGL 4674; s. 13, ch. 67-254.

Note.—Former s. 58.03.



57.041 - Costs; recovery from losing party.

57.041 Costs; recovery from losing party.—

(1) The party recovering judgment shall recover all his or her legal costs and charges which shall be included in the judgment; but this section does not apply to executors or administrators in actions when they are not liable for costs.

(2) Costs may be collected by execution on the judgment or order assessing costs.

History.—s. 71, Nov. 23, 1828; s. 7, ch. 73, 1847; RS 1304; GS 1736; RGS 2951; CGL 4675; s. 13, ch. 67-254; s. 311, ch. 95-147.

Note.—Former s. 58.04.



57.051 - Costs; prohibition against unlawful exaction.

57.051 Costs; prohibition against unlawful exaction.—

(1) PROHIBITION.—No officer shall make two charges for the same official act or service, nor charge for any constructive service. No fee shall be charged for any official service performed or claimed to be performed by any officer unless the fee is specifically authorized and its amount is specified by law.

(2) PENALTY.—When any officer willfully charges or levies more than he or she is entitled to, the officer shall forfeit and pay to the party injured 4 times the amount unjustly claimed which may be recovered on motion in the court where the services were rendered.

History.—ss. 2, 8, ch. 73, 1847; ss. 3, 4, ch. 1535, 1866; RS 1305; GS 1737; RGS 2952; CGL 4676; s. 13, ch. 67-254; s. 312, ch. 95-147.

Note.—Former s. 58.05.



57.061 - Costs; recovery of illegally exacted; procedure.

57.061 Costs; recovery of illegally exacted; procedure.—

(1) SUMMARY PROCEEDINGS.—Any person aggrieved by any charge for costs by any officer may have its correctness determined by a court and jury by giving 5 days’ notice to the officer making the charge, stating in the notice the time and place of trial. The judge shall enter the action for trial on the day specified in the notice unless he or she extends the time.

(2) VERDICT AND JUDGMENT.—If the jury finds for plaintiff, it shall find the amount which has been improperly collected and the court shall enter judgment for 4 times the amount on which execution shall issue.

History.—ss. 4, 5, 6, Mar. 10, 1843; s. 2, ch. 73, 1847; RS 1305; GS 1737; RGS 2952; CGL 4676; s. 13, ch. 67-254; s. 313, ch. 95-147.

Note.—Former s. 58.06.



57.071 - Costs; what taxable.

57.071 Costs; what taxable.—

(1) If costs are awarded to any party, the following shall also be allowed:

(a) The reasonable premiums or expenses paid on all bonds or other security furnished by such party.

(b) The expense of the court reporter for per diem, transcribing proceedings and depositions, including opening statements and arguments by counsel.

(c) Any sales or use tax due on legal services provided to such party, notwithstanding any other provision of law to the contrary.

(2) Expert witness fees may not be awarded as taxable costs unless the party retaining the expert witness furnishes each opposing party with a written report signed by the expert witness which summarizes the expert witness’s opinions and the factual basis of the opinions, including documentary evidence and the authorities relied upon in reaching the opinions. Such report shall be filed at least 5 days prior to the deposition of the expert or at least 20 days prior to discovery cutoff, whichever is sooner, or as otherwise determined by the court. This subsection does not apply to any action proceeding under the Florida Family Law Rules of Procedure.

History.—s. 1, ch. 16246, 1933; CGL 1936 Supp. 4680(1); s. 13, ch. 67-254; s. 42, ch. 87-6; s. 5, ch. 99-225.

Note.—Former s. 58.08.



57.081 - Costs; right to proceed where prepayment of costs and payment of filing fees waived.

57.081 Costs; right to proceed where prepayment of costs and payment of filing fees waived.—

(1) Any indigent person, except a prisoner as defined in s. 57.085, who is a party or intervenor in any judicial or administrative agency proceeding or who initiates such proceeding shall receive the services of the courts, sheriffs, and clerks, with respect to such proceedings, despite his or her present inability to pay for these services. Such services are limited to filing fees; service of process; certified copies of orders or final judgments; a single photocopy of any court pleading, record, or instrument filed with the clerk; examining fees; mediation services and fees; private court-appointed counsel fees; subpoena fees and services; service charges for collecting and disbursing funds; and any other cost or service arising out of pending litigation. In any appeal from an administrative agency decision, for which the clerk is responsible for preparing the transcript, the clerk shall record the cost of preparing the transcripts and the cost for copies of any exhibits in the record. A party who has obtained a certification of indigence pursuant to s. 27.52 or s. 57.082 with respect to a proceeding is not required to prepay costs to a court, clerk, or sheriff and is not required to pay filing fees or charges for issuance of a summons.

(2) Any sheriff who, in complying with the terms of this section, expends personal funds for automotive fuel or ordinary carfare in serving the process of those qualifying under this section may requisition the board of county commissioners of the county for the actual expense, and on the submission to the board of county commissioners of appropriate proof of any such expenditure, the board of county commissioners shall pay the amount of the actual expense from the general fund of the county to the requisitioning officer.

(3) If an applicant prevails in an action, costs shall be taxed in his or her favor as provided by law and, when collected, shall be applied to pay filing fees or costs that have not been paid.

History.—ss. 1, 2, 3, ch. 17883, 1937; CGL 1940 Supp. 4680(2); s. 15, ch. 29615, 1955; s. 1, ch. 57-251; s. 13, ch. 67-254; s. 14, ch. 73-334; s. 1, ch. 80-348; s. 18, ch. 94-348; s. 1362, ch. 95-147; s. 1, ch. 96-106; s. 9, ch. 97-107; s. 71, ch. 2003-402; s. 34, ch. 2005-236; s. 8, ch. 2009-61; s. 12, ch. 2012-100.

Note.—Former s. 58.09.



57.082 - Determination of civil indigent status.

57.082 Determination of civil indigent status.—

(1) APPLICATION TO THE CLERK.—A person seeking appointment of an attorney in a civil case eligible for court-appointed counsel, or seeking relief from payment of filing fees and prepayment of costs under s. 57.081, based upon an inability to pay must apply to the clerk of the court for a determination of civil indigent status using an application form developed by the Florida Clerks of Court Operations Corporation with final approval by the Supreme Court.

(a) The application must include, at a minimum, the following financial information:

1. Net income, consisting of total salary and wages, minus deductions required by law, including court-ordered support payments.

2. Other income, including, but not limited to, social security benefits, union funds, veterans’ benefits, workers’ compensation, other regular support from absent family members, public or private employee pensions, reemployment assistance or unemployment compensation, dividends, interest, rent, trusts, and gifts.

3. Assets, including, but not limited to, cash, savings accounts, bank accounts, stocks, bonds, certificates of deposit, equity in real estate, and equity in a boat or a motor vehicle or in other tangible property.

4. All liabilities and debts.

The application must include a signature by the applicant which attests to the truthfulness of the information provided. The application form developed by the corporation must include notice that the applicant may seek court review of a clerk’s determination that the applicant is not indigent, as provided in this section.

(b) The clerk shall assist a person who appears before the clerk and requests assistance in completing the application, and the clerk shall notify the court if a person is unable to complete the application after the clerk has provided assistance.

(c) The clerk shall accept an application that is signed by the applicant and submitted on his or her behalf by a private attorney who is representing the applicant in the applicable matter.

(d) A person who seeks appointment of an attorney in a proceeding under chapter 39, at shelter hearings or during the adjudicatory process, during the judicial review process, upon the filing of a petition to terminate parental rights, or upon the filing of any appeal, or if the person seeks appointment of an attorney in a reopened proceeding, for which an indigent person is eligible for court-appointed representation must pay a $50 application fee to the clerk for each application filed. A person is not required to pay more than one application fee per case. However, an appeal or the reopening of a proceeding shall be deemed to be a distinct case. The applicant must pay the fee within 7 days after submitting the application. If the applicant has not paid the fee within 7 days, the court shall enter an order requiring payment, and the clerk shall pursue collection under s. 28.246. The clerk shall transfer monthly all application fees collected under this paragraph to the Department of Revenue for deposit into the Indigent Civil Defense Trust Fund, to be used as appropriated by the Legislature. The clerk may retain 10 percent of application fees collected monthly for administrative costs prior to remitting the remainder to the Department of Revenue. If the person cannot pay the application fee, the clerk shall enroll the person in a payment plan pursuant to s. 28.246.

(2) DETERMINATION BY THE CLERK.—The clerk of the court shall determine whether an applicant seeking such designation is indigent based upon the information provided in the application and the criteria prescribed in this subsection.

(a)1. An applicant, including an applicant who is a minor or an adult tax-dependent person, is indigent if the applicant’s income is equal to or below 200 percent of the then-current federal poverty guidelines prescribed for the size of the household of the applicant by the United States Department of Health and Human Services.

2. There is a presumption that the applicant is not indigent if the applicant owns, or has equity in, any intangible or tangible personal property or real property or the expectancy of an interest in any such property having a net equity value of $2,500 or more, excluding the value of the person’s homestead and one vehicle having a net value not exceeding $5,000.

(b) Based upon its review, the clerk shall make one of the following determinations:

1. The applicant is not indigent.

2. The applicant is indigent.

(c) If the clerk determines that the applicant is indigent, the clerk shall immediately file the determination in the case record.

(d) The duty of the clerk in determining whether an applicant is indigent is limited to receiving the application and comparing the information provided in the application to the criteria prescribed in this subsection. The determination of indigent status is a ministerial act of the clerk and may not be based on further investigation or the exercise of independent judgment by the clerk. The clerk may contract with third parties to perform functions assigned to the clerk under this section.

(e) The applicant may seek review of the clerk’s determination that the applicant is not indigent in the court having jurisdiction over the matter by filing a petition to review the clerk’s determination of nonindigent status, for which a filing fee may not be charged. If the applicant seeks review of the clerk’s determination of indigent status, the court shall make a final determination as provided in subsection (4).

(3) APPOINTMENT OF COUNSEL ON AN INTERIM BASIS.—If the clerk of the court has not made a determination of indigent status at the time a person requests appointment of an attorney in a civil case eligible for court-appointed counsel, the court shall make a preliminary determination of indigent status, pending further review by the clerk, and may, by court order, appoint counsel on an interim basis.

(4) REVIEW OF THE CLERK’S DETERMINATION.—

(a) If the clerk of the court determines that the applicant is not indigent and the applicant seeks review of the clerk’s determination, the court shall make a final determination of indigent status by reviewing the information provided in the application against the criteria prescribed in subsection (2) and by considering the following additional factors:

1. Whether paying for private counsel or other fees and costs creates a substantial hardship for the applicant or the applicant’s family.

2. Whether the applicant is proceeding pro se or is represented by a private attorney for a fee or on a pro bono basis.

3. When the applicant retained private counsel.

4. The amount of any attorney’s fees and who is paying the fees.

5. Any other relevant financial circumstances of the applicant or the applicant’s family.

(b) Based upon its review, the court shall make one of the following determinations and shall, if appropriate, appoint counsel:

1. The applicant is not indigent.

2. The applicant is indigent.

(5) APPOINTMENT OF COUNSEL.—In appointing counsel after a determination that a person is indigent under this section, the court shall first appoint the office of criminal conflict and civil regional counsel, as provided in s. 27.511, unless specific provision is made in law for the appointment of the public defender in the particular civil proceeding. The court shall also order the person to pay the application fee under subsection (1), or enroll in a payment plan if he or she is unable to pay the fee, if the fee remains unpaid or if the person has not enrolled in a payment plan at the time the court appoints counsel. However, a person who is found to be indigent may not be refused counsel.

(6) PROCESSING CHARGE; PAYMENT PLANS.—A person who the clerk or the court determines is indigent for civil proceedings under this section shall be enrolled in a payment plan under s. 28.246 and shall be charged a one-time administrative processing charge under s. 28.24(26)(c). A monthly payment amount, calculated based upon all fees and all anticipated costs, is presumed to correspond to the person’s ability to pay if it does not exceed 2 percent of the person’s annual net income, as defined in subsection (1), divided by 12. The person may seek review of the clerk’s decisions regarding a payment plan established under s. 28.246 in the court having jurisdiction over the matter. A case may not be impeded in any way, delayed in filing, or delayed in its progress, including the final hearing and order, due to nonpayment of any fees or costs by an indigent person. Filing fees waived from payment under s. 57.081 may not be included in the calculation related to a payment plan established under this section.

(7) FINANCIAL DISCREPANCIES; FRAUD; FALSE INFORMATION.—

(a) If the court learns of discrepancies between the application and the actual financial status of the person found to be indigent, the court shall determine whether the status and any relief provided as a result of that status shall be revoked. The person may be heard regarding the information learned by the court. If the court, based on the information, determines that the person is not indigent, the court shall revoke the provision of any relief under this section.

(b) If the court has reason to believe that any applicant, through fraud or misrepresentation, was improperly determined to be indigent, the matter shall be referred to the state attorney. Twenty-five percent of any amount recovered by the state attorney as reasonable value of the services rendered, including fees, charges, and costs paid by the state on the person’s behalf, shall be remitted to the Department of Revenue for deposit into the Grants and Donations Trust Fund within the Justice Administrative Commission. Seventy-five percent of any amount recovered shall be remitted to the Department of Revenue for deposit into the General Revenue Fund.

(c) A person who knowingly provides false information to the clerk or the court in seeking a determination of indigent status under this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 35, ch. 2005-236; s. 24, ch. 2007-62; s. 27, ch. 2008-111; s. 9, ch. 2009-61; s. 21, ch. 2010-162; s. 35, ch. 2012-30.



57.085 - Deferral of prepayment of court costs and fees for indigent prisoners.

57.085 Deferral of prepayment of court costs and fees for indigent prisoners.—

(1) For the purposes of this section, the term “prisoner” means a person who has been convicted of a crime and is incarcerated for that crime or who is being held in custody pending extradition or sentencing.

(2) When a prisoner who is intervening in or initiating a judicial proceeding seeks to defer the prepayment of court costs and fees because of indigence, the prisoner must file an affidavit of indigence with the appropriate clerk of the court. The affidavit must contain complete information about the prisoner’s identity; the nature and amount of the prisoner’s income; all real property owned by the prisoner; all tangible and intangible property worth more than $100 which is owned by the prisoner; the amount of cash held by the prisoner; the balance of any checking, savings, or money market account held by the prisoner; the prisoner’s dependents, including their names and ages; the prisoner’s debts, including the name of each creditor and the amount owed to each creditor; and the prisoner’s monthly expenses. The prisoner must certify in the affidavit whether the prisoner has been adjudicated indigent under this section, certified indigent under s. 57.081, or authorized to proceed as an indigent under 28 U.S.C. s. 1915 by a federal court. The prisoner must attach to the affidavit a photocopy of the prisoner’s trust account records for the preceding 6 months or for the length of the prisoner’s incarceration, whichever period is shorter. The affidavit must contain the following statements: “I am presently unable to pay court costs and fees. Under penalty of perjury, I swear or affirm that all statements in this affidavit are true and complete.”

(3) Before a prisoner may receive a deferral of prepayment of any court costs and fees for an action brought under this section, the clerk of court must review the affidavit and determine the prisoner to be indigent.

(4) When the clerk has found the prisoner to be indigent but concludes the prisoner is able to pay part of the court costs and fees required by law, the court shall order the prisoner to make, prior to service of process, an initial partial payment of those court costs and fees. The initial partial payment must total at least 20 percent of the average monthly balance of the prisoner’s trust account for the preceding 6 months or for the length of the prisoner’s incarceration, whichever period is shorter.

(5) When the clerk has found the prisoner to be indigent, the court shall order the prisoner to make monthly payments of no less than 20 percent of the balance of the prisoner’s trust account as payment of court costs and fees. When a court orders such payment, the Department of Corrections or the local detention facility shall place a lien on the inmate’s trust account for the full amount of the court costs and fees, and shall withdraw money maintained in that trust account and forward the money, when the balance exceeds $10, to the appropriate clerk of the court until the prisoner’s court costs and fees are paid in full.

(6) Before an indigent prisoner may intervene in or initiate any judicial proceeding, the court must review the prisoner’s claim to determine whether it is legally sufficient to state a cause of action for which the court has jurisdiction and may grant relief. The court shall dismiss all or part of an indigent prisoner’s claim which:

(a) Fails to state a claim for which relief may be granted;

(b) Seeks monetary relief from a defendant who is immune from such relief;

(c) Seeks relief for mental or emotional injury where there has been no related allegation of a physical injury; or

(d) Is frivolous, malicious, or reasonably appears to be intended to harass one or more named defendants.

(7) A prisoner who has twice in the preceding 3 years been adjudicated indigent under this section, certified indigent under s. 57.081, or authorized to proceed as an indigent under 28 U.S.C. s. 1915 by a federal court may not be adjudicated indigent to pursue a new suit, action, claim, proceeding, or appeal without first obtaining leave of court. In a request for leave of court, the prisoner must provide a complete listing of each suit, action, claim, proceeding, or appeal brought by the prisoner or intervened in by the prisoner in any court or other adjudicatory forum in the preceding 5 years. The prisoner must attach to a request for leave of court a copy of each complaint, petition, or other document purporting to commence a lawsuit and a record of disposition of the proceeding.

(8) In any judicial proceeding in which a certificate of indigence has been issued to a prisoner, the court may at any time dismiss the prisoner’s action, in whole or in part, upon a finding that:

(a) The prisoner’s claim of indigence is false or misleading;

(b) The prisoner provided false or misleading information regarding another judicial or administrative proceeding in which the prisoner was a party;

(c) The prisoner failed to pay court costs and fees under this section despite having the ability to pay; or

(d) The prisoner’s action or a portion of the action is frivolous or malicious.

(9) In determining whether an action is frivolous or malicious, the court may consider whether:

(a) The prisoner’s claim has no arguable basis in law or fact;

(b) The prisoner’s claim reasonably appears intended solely to harass a party filed against;

(c) The prisoner’s claim is substantially similar to a previous claim in that it involves the same parties or arises from the same operative facts as a previous claim;

(d) The prisoner’s claim has little likelihood of success on its merits; or

(e) The allegations of fact in the prisoner’s claim are fanciful or not credible.

(10) This section does not apply to a criminal proceeding or a collateral criminal proceeding.

History.—s. 2, ch. 96-106; s. 6, ch. 2003-1; s. 72, ch. 2003-402; s. 49, ch. 2004-265.



57.104 - Computation of attorneys’ fees.

57.104 Computation of attorneys’ fees.—In any action in which attorneys’ fees are to be determined or awarded by the court, the court shall consider, among other things, time and labor of any legal assistants who contributed nonclerical, meaningful legal support to the matter involved and who are working under the supervision of an attorney. For purposes of this section “legal assistant” means a person, who under the supervision and direction of a licensed attorney engages in legal research, and case development or planning in relation to modifications or initial proceedings, services, processes, or applications; or who prepares or interprets legal documents or selects, compiles, and uses technical information from references such as digests, encyclopedias, or practice manuals and analyzes and follows procedural problems that involve independent decisions.

History.—s. 1, ch. 87-260.



57.105 - Attorney’s fee; sanctions for raising unsupported claims or defenses; exceptions; service of motions; damages for delay of litigation.

57.105 Attorney’s fee; sanctions for raising unsupported claims or defenses; exceptions; service of motions; damages for delay of litigation.—

(1) Upon the court’s initiative or motion of any party, the court shall award a reasonable attorney’s fee, including prejudgment interest, to be paid to the prevailing party in equal amounts by the losing party and the losing party’s attorney on any claim or defense at any time during a civil proceeding or action in which the court finds that the losing party or the losing party’s attorney knew or should have known that a claim or defense when initially presented to the court or at any time before trial:

(a) Was not supported by the material facts necessary to establish the claim or defense; or

(b) Would not be supported by the application of then-existing law to those material facts.

(2) At any time in any civil proceeding or action in which the moving party proves by a preponderance of the evidence that any action taken by the opposing party, including, but not limited to, the filing of any pleading or part thereof, the assertion of or response to any discovery demand, the assertion of any claim or defense, or the response to any request by any other party, was taken primarily for the purpose of unreasonable delay, the court shall award damages to the moving party for its reasonable expenses incurred in obtaining the order, which may include attorney’s fees, and other loss resulting from the improper delay.

(3) Notwithstanding subsections (1) and (2), monetary sanctions may not be awarded:

(a) Under paragraph (1)(b) if the court determines that the claim or defense was initially presented to the court as a good faith argument for the extension, modification, or reversal of existing law or the establishment of new law, as it applied to the material facts, with a reasonable expectation of success.

(b) Under paragraph (1)(a) or paragraph (1)(b) against the losing party’s attorney if he or she has acted in good faith, based on the representations of his or her client as to the existence of those material facts.

(c) Under paragraph (1)(b) against a represented party.

(d) On the court’s initiative under subsections (1) and (2) unless sanctions are awarded before a voluntary dismissal or settlement of the claims made by or against the party that is, or whose attorneys are, to be sanctioned.

(4) A motion by a party seeking sanctions under this section must be served but may not be filed with or presented to the court unless, within 21 days after service of the motion, the challenged paper, claim, defense, contention, allegation, or denial is not withdrawn or appropriately corrected.

(5) In administrative proceedings under chapter 120, an administrative law judge shall award a reasonable attorney’s fee and damages to be paid to the prevailing party in equal amounts by the losing party and a losing party’s attorney or qualified representative in the same manner and upon the same basis as provided in subsections (1)-(4). Such award shall be a final order subject to judicial review pursuant to s. 120.68. If the losing party is an agency as defined in s. 120.52(1), the award to the prevailing party shall be against and paid by the agency. A voluntary dismissal by a nonprevailing party does not divest the administrative law judge of jurisdiction to make the award described in this subsection.

(6) The provisions of this section are supplemental to other sanctions or remedies available under law or under court rules.

(7) If a contract contains a provision allowing attorney’s fees to a party when he or she is required to take any action to enforce the contract, the court may also allow reasonable attorney’s fees to the other party when that party prevails in any action, whether as plaintiff or defendant, with respect to the contract. This subsection applies to any contract entered into on or after October 1, 1988.

History.—s. 1, ch. 78-275; s. 61, ch. 86-160; ss. 1, 2, ch. 88-160; s. 1, ch. 90-300; s. 316, ch. 95-147; s. 4, ch. 99-225; s. 1, ch. 2002-77; s. 9, ch. 2003-94; s. 1, ch. 2010-129.



57.111 - Civil actions and administrative proceedings initiated by state agencies; attorneys’ fees and costs.

57.111 Civil actions and administrative proceedings initiated by state agencies; attorneys’ fees and costs.—

(1) This section may be cited as the “Florida Equal Access to Justice Act.”

(2) The Legislature finds that certain persons may be deterred from seeking review of, or defending against, unreasonable governmental action because of the expense of civil actions and administrative proceedings. Because of the greater resources of the state, the standard for an award of attorney’s fees and costs against the state should be different from the standard for an award against a private litigant. The purpose of this section is to diminish the deterrent effect of seeking review of, or defending against, governmental action by providing in certain situations an award of attorney’s fees and costs against the state.

(3) As used in this section:

(a) The term “attorney’s fees and costs” means the reasonable and necessary attorney’s fees and costs incurred for all preparations, motions, hearings, trials, and appeals in a proceeding.

(b) The term “initiated by a state agency” means that the state agency:

1. Filed the first pleading in any state or federal court in this state;

2. Filed a request for an administrative hearing pursuant to chapter 120; or

3. Was required by law or rule to advise a small business party of a clear point of entry after some recognizable event in the investigatory or other free-form proceeding of the agency.

(c) A small business party is a “prevailing small business party” when:

1. A final judgment or order has been entered in favor of the small business party and such judgment or order has not been reversed on appeal or the time for seeking judicial review of the judgment or order has expired;

2. A settlement has been obtained by the small business party which is favorable to the small business party on the majority of issues which such party raised during the course of the proceeding; or

3. The state agency has sought a voluntary dismissal of its complaint.

(d) The term “small business party” means:

1.a. A sole proprietor of an unincorporated business, including a professional practice, whose principal office is in this state, who is domiciled in this state, and whose business or professional practice has, at the time the action is initiated by a state agency, not more than 25 full-time employees or a net worth of not more than $2 million, including both personal and business investments;

b. A partnership or corporation, including a professional practice, which has its principal office in this state and has at the time the action is initiated by a state agency not more than 25 full-time employees or a net worth of not more than $2 million; or

c. An individual whose net worth did not exceed $2 million at the time the action is initiated by a state agency when the action is brought against that individual’s license to engage in the practice or operation of a business, profession, or trade; or

2. Any small business party as defined in subparagraph 1., without regard to the number of its employees or its net worth, in any action under s. 72.011 or in any administrative proceeding under that section to contest the legality of any assessment of tax imposed for the sale or use of services as provided in chapter 212, or interest thereon, or penalty therefor.

(e) A proceeding is “substantially justified” if it had a reasonable basis in law and fact at the time it was initiated by a state agency.

(f) The term “state agency” has the meaning described in s. 120.52(1).

(4)(a) Unless otherwise provided by law, an award of attorney’s fees and costs shall be made to a prevailing small business party in any adjudicatory proceeding or administrative proceeding pursuant to chapter 120 initiated by a state agency, unless the actions of the agency were substantially justified or special circumstances exist which would make the award unjust.

(b)1. To apply for an award under this section, the attorney for the prevailing small business party must submit an itemized affidavit to the court which first conducted the adversarial proceeding in the underlying action, or by electronic means through the division’s website to the Division of Administrative Hearings which shall assign an administrative law judge, in the case of a proceeding pursuant to chapter 120, which affidavit shall reveal the nature and extent of the services rendered by the attorney as well as the costs incurred in preparations, motions, hearings, and appeals in the proceeding.

2. The application for an award of attorney’s fees must be made within 60 days after the date that the small business party becomes a prevailing small business party.

(c) The state agency may oppose the application for the award of attorney’s fees and costs by affidavit.

(d) The court, or the administrative law judge in the case of a proceeding under chapter 120, shall promptly conduct an evidentiary hearing on the application for an award of attorney’s fees and shall issue a judgment, or a final order in the case of an administrative law judge. The final order of an administrative law judge is reviewable in accordance with the provisions of s. 120.68. If the court affirms the award of attorney’s fees and costs in whole or in part, it may, in its discretion, award additional attorney’s fees and costs for the appeal.

1. No award of attorney’s fees and costs shall be made in any case in which the state agency was a nominal party.

2. No award of attorney’s fees and costs for an action initiated by a state agency shall exceed $50,000.

(5) If the state agency fails to tender payment of the award of attorney’s fees and costs within 30 days after the date that the order or judgment becomes final, the prevailing small business party may petition the circuit court where the subject matter of the underlying action arose for enforcement of the award by writ of mandamus, including additional attorney’s fees and costs incurred for issuance of the writ.

(6) This section does not apply to any proceeding involving the establishment of a rate or rule or to any action sounding in tort.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 84-78; s. 43, ch. 87-6; s. 7, ch. 87-224; s. 21, ch. 92-315; s. 8, ch. 95-196; s. 6, ch. 96-410; s. 8, ch. 99-353; s. 6, ch. 2000-336; s. 10, ch. 2003-94; s. 2, ch. 2006-82; s. 9, ch. 2011-208.



57.115 - Execution on judgments; attorney’s fees and costs.

57.115 Execution on judgments; attorney’s fees and costs.—

(1) The court may award against a judgment debtor reasonable costs and attorney’s fees incurred thereafter by a judgment creditor in connection with execution on a judgment.

(2) In determining the amount of costs, including attorney’s fees, if any, to be awarded under this section, the court shall consider:

(a) Whether the judgment debtor had attempted to avoid or evade the payment of the judgment; and

(b) Other factors as may be appropriate in determining the value of the services provided or the necessity for incurring costs in connection with the execution.

History.—s. 13, ch. 87-145.






Chapter 59 - APPELLATE PROCEEDINGS

59.04 - Appeal from order granting new trial.

59.04 Appeal from order granting new trial.—Upon the entry of an order granting a new trial, the party aggrieved may prosecute an appeal to the proper appellate court without waiting for final judgment. If the judgment is reversed, the appellate court may direct that final judgment be entered in the trial court for the party obtaining the verdict unless a motion in arrest of judgment or for a judgment notwithstanding the verdict be made and prevail.

History.—RS 1267; GS 1695; RGS 2905; CGL 4615; s. 4, ch. 22854, 1945; s. 1, ch. 71-316.



59.041 - Harmless error; effect.

59.041 Harmless error; effect.—No judgment shall be set aside or reversed, or new trial granted by any court of the state in any cause, civil or criminal, on the ground of misdirection of the jury or the improper admission or rejection of evidence or for error as to any matter of pleading or procedure, unless in the opinion of the court to which application is made, after an examination of the entire case it shall appear that the error complained of has resulted in a miscarriage of justice. This section shall be liberally construed.

History.—s. 1, ch. 6223, 1911; RGS 2812; CGL 4499; s. 14, ch. 67-254.

Note.—Former s. 54.23.



59.06 - Matters reviewable on appeal.

59.06 Matters reviewable on appeal.—

(1) WHAT MAY BE ASSIGNED AS ERROR.—All judgments and orders made in any action wherein the trial court:

(a) May allow or refuse to allow any motion:

1. For a new trial or rehearing,

2. For leave to amend pleadings,

3. For leave to file new or additional pleadings,

4. To amend the record, or

5. For continuance of the action; or

(b) Shall sustain or overrule any motion to dismiss the action

may be assigned as error upon any appeal from the final judgment or order in the action. The appellate court shall hear and determine the matter so assigned under like rules as in other actions.

(2) EFFECT OF PLEADING OVER OR AMENDING.—Pleading over or amending pleadings after order upon motion to dismiss shall not waive the right to have the judgment or order reviewed.

History.—s. 1, ch. 521, 1853; s. 1, ch. 3430, 1883; RS 1265; GS 1693; RGS 2903; CGL 4608; s. 6, ch. 22854, 1945; s. 2, ch. 71-316.



59.081 - Time for invoking appellate jurisdiction of any court.

59.081 Time for invoking appellate jurisdiction of any court.—

(1) The time within which and the method by which the jurisdiction of any court in this state possessed of power to review the action of any other court, commission, officer or bureau may be invoked by appeal, certiorari, petition for review or other process by whatever name designated, and the manner of computing such time shall be prescribed by rule of the Supreme Court.

(2) Failure to invoke the jurisdiction of any such court within the time prescribed by such rules shall divest such court of jurisdiction to review such cause.

History.—ss. 1, 2, 3, ch. 67-175; ss. 29, 30, ch. 69-52; s. 16, ch. 71-355.



59.13 - Supersedeas on petition for certiorari.

59.13 Supersedeas on petition for certiorari.—When it appears to the trial court that a petition for certiorari has been or is about to be applied for in an appellate court, the trial court may grant a supersedeas upon petitioner giving a good and sufficient bond, conditioned that the petition shall be duly presented to the appellate court within the time prescribed by the Florida Rules of Appellate Procedure and to pay all costs, damages, and expenses occasioned by reason of the stay of proceedings with such other and further conditions as may be fixed by the trial court in the event the order or judgment for which a review is sought is not quashed, modified or reversed.

History.—ss. 1, 7, Feb. 10, 1832; Feb. 17, 1833; Feb. 12, 1836; ss. 3, 4, ch. 521, 1852; RS 1272, 1458; s. 1, ch. 4917, 1901; GS 1701, 1909; RGS 2911, 3170; CGL 4621, 4962; s. 13, ch. 22854, 1945; ss. 3, 5, ch. 71-316.

Note.—Consolidation with former ss. 67.04 and 67.05.



59.15 - Proceedings in pais; authentication.

59.15 Proceedings in pais; authentication.—Proceedings in pais, not stenographically reported, may be authenticated by recitals in orders, judgments, or decrees, of the trial court, or of the judge thereof, or by a stipulation by the interested parties.

History.—s. 68, Nov. 23, 1828; s. 1, ch. 138, 1848; RS 1268; GS 1696; s. 10, ch. 7838, 1919; RGS 2906; CGL 4616; s. 15, ch. 22854, 1945; s. 5, ch. 71-316.



59.29 - Amendment of appellate proceedings.

59.29 Amendment of appellate proceedings.—The appellate court may, at any time, in the furtherance of justice, upon such terms as may be just, permit appellate proceedings to be amended.

History.—s. 2, ch. 11890, 1927; CGL 4636; s. 29, ch. 22854, 1945.



59.33 - Quashing appeals; power of appellate court.

59.33 Quashing appeals; power of appellate court.—Appellate courts shall have power to quash appeals in all cases in which appeals do not lie, or where they are taken against good faith or merely for delay, and may decree in such case damages against the appellant not exceeding 10 percent.

History.—s. 13, Feb. 10, 1832; s. 50, ch. 1096, 1861; RS 1279; GS 1709; s. 13, ch. 5898, 1909; RGS 2920; CGL 4639; s. 33, ch. 22854, 1945.



59.35 - Judgment; power of appellate court to direct a new trial upon one or more issues.

59.35 Judgment; power of appellate court to direct a new trial upon one or more issues.—An appellate court may, in reversing a judgment of a lower court brought before it for review by appeal, by the order of reversal, if the error for which reversal is sought is such as to require a new trial, direct that a new trial be had on all the issues shown by the record or upon a part of such issues only. When a reversal is had, with direction for new trial on a part of the issues, all other issues shall be deemed settled conclusively in favor of the appellee.

History.—s. 1, ch. 6467, 1913; RGS 2921; CGL 4640; s. 35, ch. 22854, 1945.



59.45 - Misconception of remedy; Supreme Court.

59.45 Misconception of remedy; Supreme Court.—If an appeal be improvidently taken where the remedy might have been more properly sought by certiorari, this alone shall not be a ground for dismissal; but the notice of appeal and the record thereon shall be regarded and acted on as a petition for certiorari duly presented to the Supreme Court.

History.—s. 1, ch. 23826, 1947.



59.46 - Attorney’s fees.

59.46 Attorney’s fees.—In the absence of an expressed contrary intent, any provision of a statute or of a contract entered into after October 1, 1977, providing for the payment of attorney’s fees to the prevailing party shall be construed to include the payment of attorney’s fees to the prevailing party on appeal.

History.—s. 1, ch. 73-84; s. 1, ch. 77-76; s. 1, ch. 83-214.






Chapter 60 - INJUNCTIONS

60.01 - Injunction; against levy of execution issued against another than the plaintiff.

60.01 Injunction; against levy of execution issued against another than the plaintiff.—When real estate is levied on, or an attempt to sell it under any execution or other process issued is made, or an attempt to sell it as the property of another person is made, chancery courts have jurisdiction to enjoin the sale on the application of the owner in possession of the real estate.

History.—s. 1, ch. 3432, 1883; RS 1468; GS 1918; RGS 3180; CGL 4972; s. 15, ch. 67-254.

Note.—Former s. 64.07.



60.03 - Injunction against removal of mortgaged personal property.

60.03 Injunction against removal of mortgaged personal property.—The removal from the state of any personal property mortgaged to secure a debt which has not matured at the time of the removal may be enjoined by any chancery court within whose territorial jurisdiction the property is located.

History.—RS 1472; GS 1920; RGS 3182; CGL 4974; s. 15, ch. 67-254.

Note.—Former s. 64.09.



60.04 - Injunction; sureties on bond of fiduciaries may restrain disposition of principal’s property.

60.04 Injunction; sureties on bond of fiduciaries may restrain disposition of principal’s property.—When actions are commenced on the bond of any executor, administrator, guardian or trustee, or for an accounting, the surety on the bond may apply to the court in which the action is pending, if in chancery, or if the action is at law, then to any chancery court having jurisdiction, for an injunction restraining any principal in the bond from disposing of his or her property and from encumbering or removing it from the county in which it is located until the final disposition of the action. If it appears on the application that there is danger that the principal may dispose of his or her property before final judgment so that there will not be sufficient property of the principal to satisfy any judgment that is rendered against the administrator, executor, guardian or trustee, the court shall issue an injunction on such terms as are proper, enjoining such principal from disposing of his or her property, or so much thereof as is necessary for the protection of the surety until the final disposition of the action. It is not necessary for the surety to show that any amounts are due by said administrator, executor, guardian or trustee but the judge granting the injunction may vacate it on the executor, administrator, guardian or trustee giving adequate security, to be approved by the court, to the surety conditioned to save him or her harmless for all loss or damage he or she sustains as surety.

History.—s. 1, ch. 5406, 1905; RGS 3183; CGL 4975; s. 15, ch. 67-254; s. 317, ch. 95-147.

Note.—Former s. 64.10.



60.05 - Abatement of nuisances.

60.05 Abatement of nuisances.—

(1) When any nuisance as defined in s. 823.05 exists, the Attorney General, state attorney, city attorney, county attorney, or any citizen of the county may sue in the name of the state on his or her relation to enjoin the nuisance, the person or persons maintaining it, and the owner or agent of the building or ground on which the nuisance exists.

(2) The court may allow a temporary injunction without bond on proper proof being made. If it appears by evidence or affidavit that a temporary injunction should issue, the court, pending the determination on final hearing, may enjoin:

(a) The maintaining of a nuisance;

(b) The operating and maintaining of the place or premises where the nuisance is maintained;

(c) The owner or agent of the building or ground upon which the nuisance exists;

(d) The conduct, operation, or maintenance of any business or activity operated or maintained in the building or on the premises in connection with or incident to the maintenance of the nuisance.

The injunction shall specify the activities enjoined and shall not preclude the operation of any lawful business not conducive to the maintenance of the nuisance complained of. At least 3 days’ notice in writing shall be given defendant of the time and place of application for the temporary injunction.

(3) Evidence of the general reputation of the alleged nuisance and place is admissible to prove the existence of the nuisance. No action filed by a citizen shall be dismissed unless the court is satisfied that it should be dismissed. Otherwise the action shall continue and the state attorney notified to proceed with it. If the action is brought by a citizen and the court finds that there was no reasonable ground for the action, the costs shall be taxed against the citizen.

(4) On trial if the existence of a nuisance is shown, the court shall issue a permanent injunction and order the costs to be paid by the persons establishing or maintaining the nuisance and shall adjudge that the costs are a lien on all personal property found in the place of the nuisance and on the failure of the property to bring enough to pay the costs, then on the real estate occupied by the nuisance. No lien shall attach to the real estate of any other than said persons unless 5 days’ written notice has been given to the owner or his or her agent who fails to begin to abate the nuisance within said 5 days. In a proceeding abating a nuisance pursuant to s. 823.10 or s. 823.05, if a tenant has been convicted of an offense under chapter 893 or s. 796.07, the court may order the tenant to vacate the property within 72 hours if the tenant and owner of the premises are parties to the nuisance abatement action and the order will lead to the abatement of the nuisance.

(5) If the action was brought by the Attorney General, a state attorney, or any other officer or agency of state government; if the court finds either before or after trial that there was no reasonable ground for the action; and if judgment is rendered for the defendant, the costs and reasonable attorney’s fees shall be taxed against the state.

History.—ss. 2, 3, 4, ch. 7367, 1917; RGS 3223-3226; CGL 5029-5032; s. 1, ch. 20467, 1941; s. 2, ch. 29737, 1955; s. 15, ch. 67-254; s. 1, ch. 71-268; s. 14, ch. 73-334; s. 1, ch. 77-268; s. 8, ch. 87-243; s. 318, ch. 95-147; s. 1, ch. 96-237; s. 31, ch. 2016-24.

Note.—Former ss. 64.11-64.14.



60.06 - Abatement of nuisances; enforcement.

60.06 Abatement of nuisances; enforcement.—The court shall make such orders on proper proof as will abate all nuisances mentioned in s. 823.05, and has authority to enforce injunctions by contempt but the jurisdiction hereby granted does not repeal or alter s. 823.01.

History.—s. 5, ch. 7367, 1917; RGS 3227; CGL 5033; s. 15, ch. 67-254.

Note.—Former s. 64.15.



60.07 - Assessment of damages after dissolution.

60.07 Assessment of damages after dissolution.—In injunction actions, on dissolution, the court may hear evidence and assess damages to which a defendant may be entitled under any injunction bond, eliminating the necessity for an action on the injunction bond if no party has requested a jury trial on damages.

History.—ss. 1, 3, ch. 26916, 1951; s. 2, ch. 29737, 1955; s. 15, ch. 67-254.

Note.—Former s. 64.16.



60.08 - Injunctions sought by the state pursuant to statute shall issue without bond.

60.08 Injunctions sought by the state pursuant to statute shall issue without bond.—In any action for injunctive relief sought by the state or one of its agencies as provided in ss. 501.207(1)(b), 542.23, and 895.05(5), any injunction sought shall issue without bond or surety and no bond or surety shall be required during the term of the injunction.

History.—s. 5, ch. 2001-266.






Chapter 61 - DISSOLUTION OF MARRIAGE; SUPPORT; TIME-SHARING

Part I - GENERAL PROVISIONS (ss. 61.001-61.45)

61.001 - Purpose of chapter.

61.001 Purpose of chapter.—

(1) This chapter shall be liberally construed and applied.

(2) Its purposes are:

(a) To preserve the integrity of marriage and to safeguard meaningful family relationships;

(b) To promote the amicable settlement of disputes that arise between parties to a marriage; and

(c) To mitigate the potential harm to the spouses and their children caused by the process of legal dissolution of marriage.

History.—s. 1, ch. 71-241; s. 111, ch. 86-220.



61.011 - Dissolution in chancery.

61.011 Dissolution in chancery.—Proceedings under this chapter are in chancery.

History.—s. 1, Oct. 31, 1828; RS 1477; GS 1925; RGS 3188; CGL 4980; s. 2, ch. 29737, 1955; s. 16, ch. 67-254; s. 2, ch. 71-241.

Note.—Former s. 65.01.



61.021 - Residence requirements.

61.021 Residence requirements.—To obtain a dissolution of marriage, one of the parties to the marriage must reside 6 months in the state before the filing of the petition.

History.—s. 1, ch. 522, 1853; RS 1478; s. 1, ch. 4726, 1899; GS 1926; RGS 3189; CGL 4981; s. 1, ch. 16009, 1933; s. 1, ch. 16975, 1935; s. 1, ch. 57-44; s. 1, ch. 57-1974; s. 16, ch. 67-254; s. 3, ch. 71-241; s. 112, ch. 86-220.

Note.—Former s. 65.02.



61.031 - Dissolution of marriage to be a vinculo.

61.031 Dissolution of marriage to be a vinculo.—No dissolution of marriage is from bed and board, but is from bonds of matrimony.

History.—s. 3, Feb. 14, 1835; RS 1479; GS 1927; RGS 3190; CGL 4982; s. 16, ch. 67-254; s. 4, ch. 71-241.

Note.—Former s. 65.03.



61.0401 - Application of the law of a foreign country in courts relating to matters arising out of or relating to this chapter and chapter 88.

61.0401 Application of the law of a foreign country in courts relating to matters arising out of or relating to this chapter and chapter 88.—

(1) As used in this section, the term “strong public policy” means public policy of sufficient importance to outweigh the policy of protecting freedom of contract.

(2) A court may not enforce:

(a) A choice of law provision in a contract selecting the law of a foreign country which contravenes the strong public policy of this state or that is unjust or unreasonable.

(b) A forum selection clause in a contract that selects a forum in a foreign country if the clause is shown to be unreasonable or unjust or if strong public policy would prohibit the enforceability of the clause under the specific facts of the case.

(3) Before enforcing a judgment or order of a court of a foreign country, a court must review the judgment or order to ensure that it complies with the rule of comity. A judgment or order of a court of a foreign country is not entitled to comity if the parties were not given adequate notice and the opportunity to be heard, the foreign court did not have jurisdiction, or the judgment or order of the foreign court offends the public policy of this state. As used in this subsection, a “foreign court” or “court of a foreign country” includes any court or tribunal that has jurisdiction under the laws of that nation over the subject of matters governed by this chapter or chapter 88.

(4) Any attempt to apply the law of a foreign country is void if it contravenes the strong public policy of this state or if the law is unjust or unreasonable.

(5) A trial court may not dismiss an action on the grounds that a satisfactory remedy may be more conveniently sought in a foreign country unless the trial court finds in accordance with all the applicable rules of civil procedure and this section that an adequate alternate forum exists.

(6) This section applies only to matters governed by or relating to this chapter or chapter 88.

The purpose of this section is to codify existing case law, and that intent should guide the interpretation of this section.

History.—s. 1, ch. 2014-10.



61.043 - Commencement of a proceeding for dissolution of marriage or for alimony and child support; dissolution questionnaire.

61.043 Commencement of a proceeding for dissolution of marriage or for alimony and child support; dissolution questionnaire.—

(1) A proceeding for dissolution of marriage or a proceeding under s. 61.09 shall be commenced by filing in the circuit court a petition entitled “In re the marriage of  , husband, and  , wife.” A copy of the petition together with a copy of a summons shall be served upon the other party to the marriage in the same manner as service of papers in civil actions generally.

(2) Upon filing for dissolution of marriage, the petitioner must complete and file with the clerk of the circuit court an unsigned anonymous informational questionnaire. For purposes of anonymity, completed questionnaires must be kept in a separate file for later distribution by the clerk to researchers from the Florida State University Center for Marriage and Family. These questionnaires must be made available to researchers from the Florida State University Center for Marriage and Family at their request. The actual questionnaire shall be formulated by researchers from Florida State University who shall distribute them to the clerk of the circuit court in each county.

History.—s. 5, ch. 71-241; s. 11, ch. 98-403.



61.044 - Certain existing defenses abolished.

61.044 Certain existing defenses abolished.—The defenses to divorce and legal separation of condonation, collusion, recrimination, and laches are abolished.

History.—s. 6, ch. 71-241.



61.046 - Definitions.

61.046 Definitions.—As used in this chapter, the term:

(1) “Business day” means any day other than a Saturday, Sunday, or legal holiday.

(2) “Clerk of Court Child Support Collection System” or “CLERC System” means the automated system established pursuant to s. 61.181(2)(b)1., integrating all clerks of court and depositories and through which payment data and State Case Registry data is transmitted to the department’s automated child support enforcement system.

(3) “Department” means the Department of Revenue.

(4) “Depository” means the central governmental depository established pursuant to s. 61.181, created by special act of the Legislature or other entity established before June 1, 1985, to perform depository functions and to receive, record, report, disburse, monitor, and otherwise handle alimony and child support payments not otherwise required to be processed by the State Disbursement Unit.

(5) “Electronic communication” means contact, other than face-to-face contact, facilitated by tools such as telephones, electronic mail or e-mail, webcams, video-conferencing equipment and software or other wired or wireless technologies, or other means of communication to supplement face-to-face contact between a parent and that parent’s minor child.

(6) “Federal Case Registry of Child Support Orders” means the automated registry of support order abstracts and other information established and maintained by the United States Department of Health and Human Services as provided by 42 U.S.C. s. 653(h).

(7) “Health insurance” means coverage under a fee-for-service arrangement, health maintenance organization, or preferred provider organization, and other types of coverage available to either parent, under which medical services could be provided to a dependent child.

(8) “Income” means any form of payment to an individual, regardless of source, including, but not limited to: wages, salary, commissions and bonuses, compensation as an independent contractor, worker’s compensation, disability benefits, annuity and retirement benefits, pensions, dividends, interest, royalties, trusts, and any other payments, made by any person, private entity, federal or state government, or any unit of local government. United States Department of Veterans Affairs disability benefits and reemployment assistance or unemployment compensation, as defined in chapter 443, are excluded from this definition of income except for purposes of establishing an amount of support.

(9) “IV-D” means services provided pursuant to Title IV-D of the Social Security Act, 42 U.S.C. ss. 651 et seq.

(10) “Local officer” means an elected or appointed constitutional or charter government official including, but not limited to, the state attorney and clerk of the circuit court.

(11) “National medical support notice” means the notice required under 42 U.S.C. s. 666(a)(19).

(12) “Obligee” means the person to whom payments are made pursuant to an order establishing, enforcing, or modifying an obligation for alimony, for child support, or for alimony and child support.

(13) “Obligor” means a person responsible for making payments pursuant to an order establishing, enforcing, or modifying an obligation for alimony, for child support, or for alimony and child support.

(14) “Parenting plan” means a document created to govern the relationship between the parents relating to decisions that must be made regarding the minor child and must contain a time-sharing schedule for the parents and child. The issues concerning the minor child may include, but are not limited to, the child’s education, health care, and physical, social, and emotional well-being. In creating the plan, all circumstances between the parents, including their historic relationship, domestic violence, and other factors must be taken into consideration.

(a) The parenting plan must be:

1. Developed and agreed to by the parents and approved by a court; or

2. Established by the court, with or without the use of a court-ordered parenting plan recommendation, if the parents cannot agree to a plan or the parents agreed to a plan that is not approved by the court.

(b) Any parenting plan formulated under this chapter must address all jurisdictional issues, including the Uniform Child Custody Jurisdiction and Enforcement Act, part II of this chapter, the International Child Abduction Remedies Act, 42 U.S.C. ss. 11601 et seq., the Parental Kidnapping Prevention Act, and the Convention on the Civil Aspects of International Child Abduction enacted at the Hague on October 25, 1980.

(c) For purposes of the Uniform Child Custody Jurisdiction and Enforcement Act, part II of this chapter, a judgment or order incorporating a parenting plan under this part is a child custody determination under part II of this chapter.

(d) For purposes of the International Child Abduction Remedies Act, 42 U.S.C. ss. 11601 et seq., and the Convention on the Civil Aspects of International Child Abduction, enacted at the Hague on October 25, 1980, rights of custody and rights of access are determined pursuant to the parenting plan under this part.

(15) “Parenting plan recommendation” means a nonbinding recommendation concerning one or more elements of a parenting plan made by a court-appointed mental health practitioner or other professional designated pursuant to s. 61.20, s. 61.401, or Florida Family Law Rules of Procedure 12.363.

(16) “Payor” means an employer or former employer or any other person or agency providing or administering income to the obligor.

(17) “Shared parental responsibility” means a court-ordered relationship in which both parents retain full parental rights and responsibilities with respect to their child and in which both parents confer with each other so that major decisions affecting the welfare of the child will be determined jointly.

(18) “Sole parental responsibility” means a court-ordered relationship in which one parent makes decisions regarding the minor child.

(19) “State Case Registry” means the automated registry maintained by the Title IV-D agency, containing records of each Title IV-D case and of each support order established or modified in the state on or after October 1, 1998. Such records shall consist of data elements as required by the United States Secretary of Health and Human Services.

(20) “State Disbursement Unit” means the unit established and operated by the Title IV-D agency to provide one central address for collection and disbursement of child support payments made in cases enforced by the department pursuant to Title IV-D of the Social Security Act and in cases not being enforced by the department in which the support order was initially issued in this state on or after January 1, 1994, and in which the obligor’s child support obligation is being paid through income deduction order.

(21) “Support order” means a judgment, decree, or order, whether temporary or final, issued by a court of competent jurisdiction or administrative agency for the support and maintenance of a child which provides for monetary support, health care, arrearages, or past support. When the child support obligation is being enforced by the Department of Revenue, the term “support order” also means a judgment, decree, or order, whether temporary or final, issued by a court of competent jurisdiction for the support and maintenance of a child and the spouse or former spouse of the obligor with whom the child is living which provides for monetary support, health care, arrearages, or past support.

(22) “Support,” unless otherwise specified, means:

(a) Child support and, when the child support obligation is being enforced by the Department of Revenue, spousal support or alimony for the spouse or former spouse of the obligor with whom the child is living.

(b) Child support only in cases not being enforced by the Department of Revenue.

(23) “Time-sharing schedule” means a timetable that must be included in the parenting plan that specifies the time, including overnights and holidays, that a minor child will spend with each parent. The time-sharing schedule shall be:

(a) Developed and agreed to by the parents of a minor child and approved by the court; or

(b) Established by the court if the parents cannot agree or if their agreed-upon schedule is not approved by the court.

History.—s. 113, ch. 86-220; s. 1, ch. 92-138; s. 1, ch. 93-188; s. 59, ch. 93-268; s. 8, ch. 94-124; s. 1363, ch. 95-147; s. 3, ch. 96-183; s. 1, ch. 97-170; s. 41, ch. 98-397; s. 2, ch. 2001-158; s. 1, ch. 2002-173; s. 1, ch. 2004-334; s. 1, ch. 2007-179; s. 2, ch. 2008-61; s. 1, ch. 2009-90; s. 1, ch. 2009-180; s. 36, ch. 2012-30.



61.052 - Dissolution of marriage.

61.052 Dissolution of marriage.—

(1) No judgment of dissolution of marriage shall be granted unless one of the following facts appears, which shall be pleaded generally:

(a) The marriage is irretrievably broken.

(b) Mental incapacity of one of the parties. However, no dissolution shall be allowed unless the party alleged to be incapacitated shall have been adjudged incapacitated according to the provisions of s. 744.331 for a preceding period of at least 3 years. Notice of the proceeding for dissolution shall be served upon one of the nearest blood relatives or guardian of the incapacitated person, and the relative or guardian shall be entitled to appear and to be heard upon the issues. If the incapacitated party has a general guardian other than the party bringing the proceeding, the petition and summons shall be served upon the incapacitated party and the guardian; and the guardian shall defend and protect the interests of the incapacitated party. If the incapacitated party has no guardian other than the party bringing the proceeding, the court shall appoint a guardian ad litem to defend and protect the interests of the incapacitated party. However, in all dissolutions of marriage granted on the basis of incapacity, the court may require the petitioner to pay alimony pursuant to the provisions of s. 61.08.

(2) Based on the evidence at the hearing, which evidence need not be corroborated except to establish that the residence requirements of s. 61.021 are met which may be corroborated by a valid Florida driver license, a Florida voter’s registration card, a valid Florida identification card issued under s. 322.051, or the testimony or affidavit of a third party, the court shall dispose of the petition for dissolution of marriage when the petition is based on the allegation that the marriage is irretrievably broken as follows:

(a) If there is no minor child of the marriage and if the responding party does not, by answer to the petition for dissolution, deny that the marriage is irretrievably broken, the court shall enter a judgment of dissolution of the marriage if the court finds that the marriage is irretrievably broken.

(b) When there is a minor child of the marriage, or when the responding party denies by answer to the petition for dissolution that the marriage is irretrievably broken, the court may:

1. Order either or both parties to consult with a marriage counselor, psychologist, psychiatrist, minister, priest, rabbi, or any other person deemed qualified by the court and acceptable to the party or parties ordered to seek consultation; or

2. Continue the proceedings for a reasonable length of time not to exceed 3 months, to enable the parties themselves to effect a reconciliation; or

3. Take such other action as may be in the best interest of the parties and the minor child of the marriage.

If, at any time, the court finds that the marriage is irretrievably broken, the court shall enter a judgment of dissolution of the marriage. If the court finds that the marriage is not irretrievably broken, it shall deny the petition for dissolution of marriage.

(3) During any period of continuance, the court may make appropriate orders for the support and alimony of the parties; the parenting plan, support, maintenance, and education of the minor child of the marriage; attorney’s fees; and the preservation of the property of the parties.

(4) A judgment of dissolution of marriage shall result in each spouse having the status of being single and unmarried. No judgment of dissolution of marriage renders the child of the marriage a child born out of wedlock.

(5) The court may enforce an antenuptial agreement to arbitrate a dispute in accordance with the law and tradition chosen by the parties.

(6) Any injunction for protection against domestic violence arising out of the dissolution of marriage proceeding shall be issued as a separate order in compliance with chapter 741 and shall not be included in the judgment of dissolution of marriage.

(7) In the initial pleading for a dissolution of marriage as a separate attachment to the pleading, each party is required to provide his or her social security number and the full names and social security numbers of each of the minor children of the marriage.

(8) Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each party is required to provide his or her social security number in accordance with this section. Each party is also required to provide the full name, date of birth, and social security number for each minor child of the marriage. Disclosure of social security numbers obtained through this requirement shall be limited to the purpose of administration of the Title IV-D program for child support enforcement.

History.—s. 7, ch. 71-241; s. 26, ch. 73-333; s. 38, ch. 81-259; s. 1, ch. 86-150; s. 114, ch. 86-220; s. 1, ch. 89-61; s. 107, ch. 89-96; s. 1, ch. 91-246; s. 2, ch. 93-188; s. 4, ch. 96-183; s. 1, ch. 96-392; s. 2, ch. 97-170; s. 3, ch. 97-242; s. 12, ch. 98-403; s. 1, ch. 99-375; s. 3, ch. 2008-61.



61.061 - Proceedings against nonresidents.

61.061 Proceedings against nonresidents.—Proceedings may be brought against persons residing out of the state.

History.—s. 1, Feb. 4, 1833; RS 1482; GS 1930; RGS 3193; CGL 4985; s. 2, ch. 29737, 1955; s. 16, ch. 67-254; s. 8, ch. 71-241.

Note.—Former s. 65.06.



61.071 - Alimony pendente lite; suit money.

61.071 Alimony pendente lite; suit money.—In every proceeding for dissolution of the marriage, a party may claim alimony and suit money in the petition or by motion, and if the petition is well founded, the court shall allow a reasonable sum therefor. If a party in any proceeding for dissolution of marriage claims alimony or suit money in his or her answer or by motion, and the answer or motion is well founded, the court shall allow a reasonable sum therefor.

History.—ss. 1, 2, ch. 3581, 1885; RS 1483; GS 1931; RGS 3194; CGL 4986; s. 2, ch. 29737, 1955; s. 16, ch. 67-254; s. 9, ch. 71-241; s. 319, ch. 95-147.

Note.—Former s. 65.07.



61.075 - Equitable distribution of marital assets and liabilities.

61.075 Equitable distribution of marital assets and liabilities.—

(1) In a proceeding for dissolution of marriage, in addition to all other remedies available to a court to do equity between the parties, or in a proceeding for disposition of assets following a dissolution of marriage by a court which lacked jurisdiction over the absent spouse or lacked jurisdiction to dispose of the assets, the court shall set apart to each spouse that spouse’s nonmarital assets and liabilities, and in distributing the marital assets and liabilities between the parties, the court must begin with the premise that the distribution should be equal, unless there is a justification for an unequal distribution based on all relevant factors, including:

(a) The contribution to the marriage by each spouse, including contributions to the care and education of the children and services as homemaker.

(b) The economic circumstances of the parties.

(c) The duration of the marriage.

(d) Any interruption of personal careers or educational opportunities of either party.

(e) The contribution of one spouse to the personal career or educational opportunity of the other spouse.

(f) The desirability of retaining any asset, including an interest in a business, corporation, or professional practice, intact and free from any claim or interference by the other party.

(g) The contribution of each spouse to the acquisition, enhancement, and production of income or the improvement of, or the incurring of liabilities to, both the marital assets and the nonmarital assets of the parties.

(h) The desirability of retaining the marital home as a residence for any dependent child of the marriage, or any other party, when it would be equitable to do so, it is in the best interest of the child or that party, and it is financially feasible for the parties to maintain the residence until the child is emancipated or until exclusive possession is otherwise terminated by a court of competent jurisdiction. In making this determination, the court shall first determine if it would be in the best interest of the dependent child to remain in the marital home; and, if not, whether other equities would be served by giving any other party exclusive use and possession of the marital home.

(i) The intentional dissipation, waste, depletion, or destruction of marital assets after the filing of the petition or within 2 years prior to the filing of the petition.

(j) Any other factors necessary to do equity and justice between the parties.

(2) If the court awards a cash payment for the purpose of equitable distribution of marital assets, to be paid in full or in installments, the full amount ordered shall vest when the judgment is awarded and the award shall not terminate upon remarriage or death of either party, unless otherwise agreed to by the parties, but shall be treated as a debt owed from the obligor or the obligor’s estate to the obligee or the obligee’s estate, unless otherwise agreed to by the parties.

(3) In any contested dissolution action wherein a stipulation and agreement has not been entered and filed, any distribution of marital assets or marital liabilities shall be supported by factual findings in the judgment or order based on competent substantial evidence with reference to the factors enumerated in subsection (1). The distribution of all marital assets and marital liabilities, whether equal or unequal, shall include specific written findings of fact as to the following:

(a) Clear identification of nonmarital assets and ownership interests;

(b) Identification of marital assets, including the individual valuation of significant assets, and designation of which spouse shall be entitled to each asset;

(c) Identification of the marital liabilities and designation of which spouse shall be responsible for each liability;

(d) Any other findings necessary to advise the parties or the reviewing court of the trial court’s rationale for the distribution of marital assets and allocation of liabilities.

(4) The judgment distributing assets shall have the effect of a duly executed instrument of conveyance, transfer, release, or acquisition which is recorded in the county where the property is located when the judgment, or a certified copy of the judgment, is recorded in the official records of the county in which the property is located.

(5) If the court finds good cause that there should be an interim partial distribution during the pendency of a dissolution action, the court may enter an interim order that shall identify and value the marital and nonmarital assets and liabilities made the subject of the sworn motion, set apart those nonmarital assets and liabilities, and provide for a partial distribution of those marital assets and liabilities. An interim order may be entered at any time after the date the dissolution of marriage is filed and served and before the final distribution of marital and nonmarital assets and marital and nonmarital liabilities.

(a) Such an interim order shall be entered only upon good cause shown and upon sworn motion establishing specific factual basis for the motion. The motion may be filed by either party and shall demonstrate good cause why the matter should not be deferred until the final hearing.

(b) The court shall specifically take into account and give appropriate credit for any partial distribution of marital assets or liabilities in its final allocation of marital assets or liabilities. Further, the court shall make specific findings in any interim order under this section that any partial distribution will not cause inequity or prejudice to either party as to either party’s claims for support or attorney’s fees.

(c) Any interim order partially distributing marital assets or liabilities as provided in this subsection shall be pursuant to and comport with the factors in subsections (1) and (3) as such factors pertain to the assets or liabilities made the subject of the sworn motion.

(d) As used in this subsection, the term “good cause” means extraordinary circumstances that require an interim partial distribution.

(6) As used in this section:

(a)1. “Marital assets and liabilities” include:

a. Assets acquired and liabilities incurred during the marriage, individually by either spouse or jointly by them.

b. The enhancement in value and appreciation of nonmarital assets resulting either from the efforts of either party during the marriage or from the contribution to or expenditure thereon of marital funds or other forms of marital assets, or both.

c. Interspousal gifts during the marriage.

d. All vested and nonvested benefits, rights, and funds accrued during the marriage in retirement, pension, profit-sharing, annuity, deferred compensation, and insurance plans and programs.

2. All real property held by the parties as tenants by the entireties, whether acquired prior to or during the marriage, shall be presumed to be a marital asset. If, in any case, a party makes a claim to the contrary, the burden of proof shall be on the party asserting the claim that the subject property, or some portion thereof, is nonmarital.

3. All personal property titled jointly by the parties as tenants by the entireties, whether acquired prior to or during the marriage, shall be presumed to be a marital asset. In the event a party makes a claim to the contrary, the burden of proof shall be on the party asserting the claim that the subject property, or some portion thereof, is nonmarital.

4. The burden of proof to overcome the gift presumption shall be by clear and convincing evidence.

(b) “Nonmarital assets and liabilities” include:

1. Assets acquired and liabilities incurred by either party prior to the marriage, and assets acquired and liabilities incurred in exchange for such assets and liabilities;

2. Assets acquired separately by either party by noninterspousal gift, bequest, devise, or descent, and assets acquired in exchange for such assets;

3. All income derived from nonmarital assets during the marriage unless the income was treated, used, or relied upon by the parties as a marital asset;

4. Assets and liabilities excluded from marital assets and liabilities by valid written agreement of the parties, and assets acquired and liabilities incurred in exchange for such assets and liabilities; and

5. Any liability incurred by forgery or unauthorized signature of one spouse signing the name of the other spouse. Any such liability shall be a nonmarital liability only of the party having committed the forgery or having affixed the unauthorized signature. In determining an award of attorney’s fees and costs pursuant to s. 61.16, the court may consider forgery or an unauthorized signature by a party and may make a separate award for attorney’s fees and costs occasioned by the forgery or unauthorized signature. This subparagraph does not apply to any forged or unauthorized signature that was subsequently ratified by the other spouse.

(7) The cut-off date for determining assets and liabilities to be identified or classified as marital assets and liabilities is the earliest of the date the parties enter into a valid separation agreement, such other date as may be expressly established by such agreement, or the date of the filing of a petition for dissolution of marriage. The date for determining value of assets and the amount of liabilities identified or classified as marital is the date or dates as the judge determines is just and equitable under the circumstances. Different assets may be valued as of different dates, as, in the judge’s discretion, the circumstances require.

(8) All assets acquired and liabilities incurred by either spouse subsequent to the date of the marriage and not specifically established as nonmarital assets or liabilities are presumed to be marital assets and liabilities. Such presumption is overcome by a showing that the assets and liabilities are nonmarital assets and liabilities. The presumption is only for evidentiary purposes in the dissolution proceeding and does not vest title. Title to disputed assets shall vest only by the judgment of a court. This section does not require the joinder of spouses in the conveyance, transfer, or hypothecation of a spouse’s individual property; affect the laws of descent and distribution; or establish community property in this state.

(9) The court may provide for equitable distribution of the marital assets and liabilities without regard to alimony for either party. After the determination of an equitable distribution of the marital assets and liabilities, the court shall consider whether a judgment for alimony shall be made.

(10) To do equity between the parties, the court may, in lieu of or to supplement, facilitate, or effectuate the equitable division of marital assets and liabilities, order a monetary payment in a lump sum or in installments paid over a fixed period of time.

(11) Special equity is abolished. All claims formerly identified as special equity, and all special equity calculations, are abolished and shall be asserted either as a claim for unequal distribution of marital property and resolved by the factors set forth in subsection (1) or as a claim of enhancement in value or appreciation of nonmarital property.

History.—s. 1, ch. 88-98; s. 2, ch. 91-246; s. 3, ch. 93-188; s. 1, ch. 94-204; s. 1, ch. 96-305; s. 1, ch. 2002-244; s. 1, ch. 2008-46.



61.076 - Distribution of retirement plans upon dissolution of marriage.

61.076 Distribution of retirement plans upon dissolution of marriage.—

(1) All vested and nonvested benefits, rights, and funds accrued during the marriage in retirement, pension, profit-sharing, annuity, deferred compensation, and insurance plans and programs are marital assets subject to equitable distribution.

(2) If the parties were married for at least 10 years, during which at least one of the parties who was a member of the federal uniformed services performed at least 10 years of creditable service, and if the division of marital property includes a division of uniformed services retired or retainer pay, the final judgment shall include the following:

(a) Sufficient information to identify the member of the uniformed services;

(b) Certification that the Servicemembers Civil Relief Act was observed if the decree was issued while the member was on active duty and was not represented in court;

(c) A specification of the amount of retired or retainer pay to be distributed pursuant to the order, expressed in dollars or as a percentage of the disposable retired or retainer pay.

(3) An order which provides for distribution of retired or retainer pay from the federal uniformed services shall not provide for payment from this source more frequently than monthly and shall not require the payor to vary normal pay and disbursement cycles for retired or retainer pay in order to comply with the order.

History.—s. 3, ch. 88-98; s. 5, ch. 2007-5.



61.077 - Determination of entitlement to setoffs or credits upon sale of marital home.

61.077 Determination of entitlement to setoffs or credits upon sale of marital home.—A party is not entitled to any credits or setoffs upon the sale of the marital home unless the parties’ settlement agreement, final judgment of dissolution of marriage, or final judgment equitably distributing assets or debts specifically provides that certain credits or setoffs are allowed or given at the time of the sale. In the absence of a settlement agreement involving the marital home, the court shall consider the following factors before determining the issue of credits or setoffs in its final judgment:

(1) Whether exclusive use and possession of the marital home is being awarded, and the basis for the award;

(2) Whether alimony is being awarded to the party in possession and whether the alimony is being awarded to cover, in part or otherwise, the mortgage and taxes and other expenses of and in connection with the marital home;

(3) Whether child support is being awarded to the party in possession and whether the child support is being awarded to cover, in part or otherwise, the mortgage and taxes and other expenses of and in connection with the marital home;

(4) The value to the party in possession of the use and occupancy of the marital home;

(5) The value of the loss of use and occupancy of the marital home to the party out of possession;

(6) Which party will be entitled to claim the mortgage interest payments, real property tax payments, and related payments in connection with the marital home as tax deductions for federal income tax purposes;

(7) Whether one or both parties will experience a capital gains taxable event as a result of the sale of the marital home; and

(8) Any other factor necessary to bring about equity and justice between the parties.

History.—s. 1, ch. 97-249.



61.079 - Premarital agreements.

61.079 Premarital agreements.—

(1) SHORT TITLE.—This section may be cited as the “Uniform Premarital Agreement Act” and this section applies only to proceedings under the Florida Family Law Rules of Procedure.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Premarital agreement” means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

(b) “Property” includes, but is not limited to, an interest, present or future, legal or equitable, vested or contingent, in real or personal property, tangible or intangible, including income and earnings, both active and passive.

(3) FORMALITIES.—A premarital agreement must be in writing and signed by both parties. It is enforceable without consideration other than the marriage itself.

(4) CONTENT.—

(a) Parties to a premarital agreement may contract with respect to:

1. The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

2. The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property;

3. The disposition of property upon separation, marital dissolution, death, or the occurrence or nonoccurrence of any other event;

4. The establishment, modification, waiver, or elimination of spousal support;

5. The making of a will, trust, or other arrangement to carry out the provisions of the agreement;

6. The ownership rights in and disposition of the death benefit from a life insurance policy;

7. The choice of law governing the construction of the agreement; and

8. Any other matter, including their personal rights and obligations, not in violation of either the public policy of this state or a law imposing a criminal penalty.

(b) The right of a child to support may not be adversely affected by a premarital agreement.

(5) EFFECT OF MARRIAGE.—A premarital agreement becomes effective upon marriage of the parties.

(6) AMENDMENT; REVOCATION OR ABANDONMENT.—After marriage, a premarital agreement may be amended, revoked, or abandoned only by a written agreement signed by the parties. The amended agreement, revocation, or abandonment is enforceable without consideration.

(7) ENFORCEMENT.—

(a) A premarital agreement is not enforceable in an action proceeding under the Florida Family Law Rules of Procedure if the party against whom enforcement is sought proves that:

1. The party did not execute the agreement voluntarily;

2. The agreement was the product of fraud, duress, coercion, or overreaching; or

3. The agreement was unconscionable when it was executed and, before execution of the agreement, that party:

a. Was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

b. Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

c. Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

(b) If a provision of a premarital agreement modifies or eliminates spousal support and that modification or elimination causes one party to the agreement to be eligible for support under a program of public assistance at the time of separation or marital dissolution, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid that eligibility.

(c) An issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law.

(8) ENFORCEMENT; VOID MARRIAGE.—If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result.

(9) LIMITATION OF ACTIONS.—Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.

(10) APPLICATION TO PROBATE CODE.—This section does not alter the construction, interpretation, or required formalities of, or the rights or obligations under, agreements between spouses under s. 732.701 or s. 732.702.

History.—s. 1, ch. 2007-171.



61.08 - Alimony.

61.08 Alimony.—

(1) In a proceeding for dissolution of marriage, the court may grant alimony to either party, which alimony may be bridge-the-gap, rehabilitative, durational, or permanent in nature or any combination of these forms of alimony. In any award of alimony, the court may order periodic payments or payments in lump sum or both. The court may consider the adultery of either spouse and the circumstances thereof in determining the amount of alimony, if any, to be awarded. In all dissolution actions, the court shall include findings of fact relative to the factors enumerated in subsection (2) supporting an award or denial of alimony.

(2) In determining whether to award alimony or maintenance, the court shall first make a specific factual determination as to whether either party has an actual need for alimony or maintenance and whether either party has the ability to pay alimony or maintenance. If the court finds that a party has a need for alimony or maintenance and that the other party has the ability to pay alimony or maintenance, then in determining the proper type and amount of alimony or maintenance under subsections (5)-(8), the court shall consider all relevant factors, including, but not limited to:

(a) The standard of living established during the marriage.

(b) The duration of the marriage.

(c) The age and the physical and emotional condition of each party.

(d) The financial resources of each party, including the nonmarital and the marital assets and liabilities distributed to each.

(e) The earning capacities, educational levels, vocational skills, and employability of the parties and, when applicable, the time necessary for either party to acquire sufficient education or training to enable such party to find appropriate employment.

(f) The contribution of each party to the marriage, including, but not limited to, services rendered in homemaking, child care, education, and career building of the other party.

(g) The responsibilities each party will have with regard to any minor children they have in common.

(h) The tax treatment and consequences to both parties of any alimony award, including the designation of all or a portion of the payment as a nontaxable, nondeductible payment.

(i) All sources of income available to either party, including income available to either party through investments of any asset held by that party.

(j) Any other factor necessary to do equity and justice between the parties.

(3) To the extent necessary to protect an award of alimony, the court may order any party who is ordered to pay alimony to purchase or maintain a life insurance policy or a bond, or to otherwise secure such alimony award with any other assets which may be suitable for that purpose.

(4) For purposes of determining alimony, there is a rebuttable presumption that a short-term marriage is a marriage having a duration of less than 7 years, a moderate-term marriage is a marriage having a duration of greater than 7 years but less than 17 years, and long-term marriage is a marriage having a duration of 17 years or greater. The length of a marriage is the period of time from the date of marriage until the date of filing of an action for dissolution of marriage.

(5) Bridge-the-gap alimony may be awarded to assist a party by providing support to allow the party to make a transition from being married to being single. Bridge-the-gap alimony is designed to assist a party with legitimate identifiable short-term needs, and the length of an award may not exceed 2 years. An award of bridge-the-gap alimony terminates upon the death of either party or upon the remarriage of the party receiving alimony. An award of bridge-the-gap alimony shall not be modifiable in amount or duration.

(6)(a) Rehabilitative alimony may be awarded to assist a party in establishing the capacity for self-support through either:

1. The redevelopment of previous skills or credentials; or

2. The acquisition of education, training, or work experience necessary to develop appropriate employment skills or credentials.

(b) In order to award rehabilitative alimony, there must be a specific and defined rehabilitative plan which shall be included as a part of any order awarding rehabilitative alimony.

(c) An award of rehabilitative alimony may be modified or terminated in accordance with s. 61.14 based upon a substantial change in circumstances, upon noncompliance with the rehabilitative plan, or upon completion of the rehabilitative plan.

(7) Durational alimony may be awarded when permanent periodic alimony is inappropriate. The purpose of durational alimony is to provide a party with economic assistance for a set period of time following a marriage of short or moderate duration or following a marriage of long duration if there is no ongoing need for support on a permanent basis. An award of durational alimony terminates upon the death of either party or upon the remarriage of the party receiving alimony. The amount of an award of durational alimony may be modified or terminated based upon a substantial change in circumstances in accordance with s. 61.14. However, the length of an award of durational alimony may not be modified except under exceptional circumstances and may not exceed the length of the marriage.

(8) Permanent alimony may be awarded to provide for the needs and necessities of life as they were established during the marriage of the parties for a party who lacks the financial ability to meet his or her needs and necessities of life following a dissolution of marriage. Permanent alimony may be awarded following a marriage of long duration if such an award is appropriate upon consideration of the factors set forth in subsection (2), following a marriage of moderate duration if such an award is appropriate based upon clear and convincing evidence after consideration of the factors set forth in subsection (2), or following a marriage of short duration if there are written findings of exceptional circumstances. In awarding permanent alimony, the court shall include a finding that no other form of alimony is fair and reasonable under the circumstances of the parties. An award of permanent alimony terminates upon the death of either party or upon the remarriage of the party receiving alimony. An award may be modified or terminated based upon a substantial change in circumstances or upon the existence of a supportive relationship in accordance with s. 61.14.

(9) The award of alimony may not leave the payor with significantly less net income than the net income of the recipient unless there are written findings of exceptional circumstances.

(10)(a) With respect to any order requiring the payment of alimony entered on or after January 1, 1985, unless the provisions of paragraph (c) or paragraph (d) apply, the court shall direct in the order that the payments of alimony be made through the appropriate depository as provided in s. 61.181.

(b) With respect to any order requiring the payment of alimony entered before January 1, 1985, upon the subsequent appearance, on or after that date, of one or both parties before the court having jurisdiction for the purpose of modifying or enforcing the order or in any other proceeding related to the order, or upon the application of either party, unless the provisions of paragraph (c) or paragraph (d) apply, the court shall modify the terms of the order as necessary to direct that payments of alimony be made through the appropriate depository as provided in s. 61.181.

(c) If there is no minor child, alimony payments need not be directed through the depository.

(d)1. If there is a minor child of the parties and both parties so request, the court may order that alimony payments need not be directed through the depository. In this case, the order of support shall provide, or be deemed to provide, that either party may subsequently apply to the depository to require that payments be made through the depository. The court shall provide a copy of the order to the depository.

2. If the provisions of subparagraph 1. apply, either party may subsequently file with the depository an affidavit alleging default or arrearages in payment and stating that the party wishes to initiate participation in the depository program. The party shall provide copies of the affidavit to the court and the other party or parties. Fifteen days after receipt of the affidavit, the depository shall notify all parties that future payments shall be directed to the depository.

3. In IV-D cases, the IV-D agency shall have the same rights as the obligee in requesting that payments be made through the depository.

History.—ss. 7, 12, Oct. 31, 1828; RS 1484; GS 1932; RGS 3195; CGL 4987; s. 1, ch. 23894, 1947; s. 1, ch. 63-145; s. 16, ch. 67-254; s. 10, ch. 71-241; s. 1, ch. 78-339; s. 1, ch. 84-110; s. 115, ch. 86-220; s. 2. ch. 88-98; s. 3, ch. 91-246; s. 1, ch. 2010-199; s. 79, ch. 2011-92.

Note.—Former s. 65.08.



61.09 - Alimony and child support unconnected with dissolution.

61.09 Alimony and child support unconnected with dissolution.—If a person having the ability to contribute to the maintenance of his or her spouse and support of his or her minor child fails to do so, the spouse who is not receiving support may apply to the court for alimony and for support for the child without seeking dissolution of marriage, and the court shall enter an order as it deems just and proper.

History.—ss. 1, 2, ch. 3581, 1885; RS 1485; GS 1933; RGS 3196; CGL 4988; s. 2, ch. 29737, 1955; s. 1, ch. 65-498; s. 16, ch. 67-254; s. 11, ch. 71-241; s. 116, ch. 86-220; s. 320, ch. 95-147; s. 4, ch. 2008-61.

Note.—Former s. 65.09.



61.10 - Adjudication of obligation to support spouse or minor child unconnected with dissolution; parenting plan.

61.10 Adjudication of obligation to support spouse or minor child unconnected with dissolution; parenting plan.—Except when relief is afforded by some other pending civil action or proceeding, a spouse residing in this state apart from his or her spouse and minor child, whether or not such separation is through his or her fault, may obtain an adjudication of obligation to maintain the spouse and minor child, if any. The court shall adjudicate his or her financial obligations to the spouse and child and shall establish the parenting plan for the parties. Such an action does not preclude either party from maintaining any other proceeding under this chapter for other or additional relief at any time.

History.—s. 1, ch. 61-112; s. 16, ch. 67-254; s. 12, ch. 71-241; s. 117, ch. 86-220; s. 321, ch. 95-147; s. 5, ch. 2008-61.

Note.—Former s. 65.101.



61.11 - Writs.

61.11 Writs.—

(1) When either party is about to remove himself or herself or his or her property out of the state, or fraudulently convey or conceal it, the court may award a ne exeat or injunction against the party or the property and make such orders as will secure alimony or support to the party who should receive it.

(2)(a) When the court issues a writ of bodily attachment in connection with a court-ordered support obligation, the writ or attachment to the writ must include, at a minimum, such information on the respondent’s physical description and location as is required for entry of the writ into the Florida Crime Information Center telecommunications system and authorization for the assessment and collection of the actual costs associated with the service of the writ and transportation of the respondent in compliance thereof. The writ shall direct that service and execution of the writ may be made on any day of the week and any time of the day or night.

(b) The clerk of the court shall forward a copy of the writ for service to the sheriff of the county in which the writ is issued.

(c) Upon receipt of a writ from the clerk of the court, the sheriff shall enter the information on any unserved writ into the Florida Crime Information Center telecommunications system to make the information available to other law enforcement agencies within the state. The writ shall be enforceable in all counties of the state.

(d) Upon receipt of the purge payment, the receiving agency shall provide the subject with a written receipt acknowledging such payment, which must be carried on the person of the respondent for a period of at least 30 days from the date of payment as proof of such payment. A sheriff receiving such payment shall forward the funds to the sheriff who entered the information about the writ into the Florida Crime Information Center telecommunications system and who shall forward the funds to the appropriate clerk of court.

(e) After a writ is modified, purged, recalled, terminated, or otherwise rendered ineffective by ruling of the court, the clerk of the court shall notify the sheriff receiving the original writ. That agency shall modify or cancel the entry in the Florida Crime Information Center telecommunications system in accordance with such notification.

History.—s. 13, Oct. 31, 1828; RS 1487; GS 1935; RGS 3198; CGL 4990; s. 16, ch. 67-254; s. 13, ch. 71-241; s. 2, ch. 92-138; s. 322, ch. 95-147; s. 52, ch. 96-175; s. 1, ch. 96-190; s. 3, ch. 2001-158.

Note.—Former s. 65.11.



61.12 - Attachment or garnishment of amounts due for alimony or child support.

61.12 Attachment or garnishment of amounts due for alimony or child support.—

(1) So much as the court orders of the money or other things due to any person or public officer, state or county, whether the head of a family residing in this state or not, when the money or other thing is due for the personal labor or service of the person or otherwise, is subject to attachment or garnishment to enforce and satisfy the orders and judgments of the court of this state for alimony, suit money, or child support, or other orders in proceedings for dissolution, alimony, or child support; when the money or other thing sought to be attached or garnisheed is the salary of a public officer, state or county, the writ of attachment or garnishment shall be served on the public officer whose duty it is to pay the salary, who shall obey the writ as provided by law in other cases. It is the duty of the officer to notify the public officer whose duty it is to audit or issue a warrant for the salary sought to be attached immediately upon service of the writ. A warrant for as much of the salary as is ordered held under the writ shall not issue except pursuant to court order unless the writ is dissolved. No more of the salary shall be retained by virtue of the writ than is provided for in the order.

(2) The provisions of chapter 77 or any other provision of law to the contrary notwithstanding, the court may issue a continuing writ of garnishment to an employer to enforce the order of the court for periodic payment of alimony or child support or both. The writ may provide that the salary of any person having a duty of support pursuant to such order be garnisheed on a periodic and continuing basis for so long as the court may determine or until otherwise ordered by the court or a court of competent jurisdiction in a further proceeding. Any disciplinary action against the employee by an employer to whom a writ is issued pursuant to this section solely because such writ is in effect constitutes a contempt of court, and the court may enter such order as it deems just and proper.

History.—s. 1, ch. 4973, 1901; GS 1937; s. 10, ch. 7838, 1919; RGS 3200; CGL 4992; s. 16, ch. 67-254; s. 14, ch. 71-241; s. 1, ch. 77-26; s. 1, ch. 78-63; s. 2, ch. 84-110; s. 1, ch. 84-135.

Note.—Former s. 65.13.



61.122 - Parenting plan recommendation; presumption of psychologist’s good faith; prerequisite to parent’s filing suit; award of fees, costs, reimbursement.

61.122 Parenting plan recommendation; presumption of psychologist’s good faith; prerequisite to parent’s filing suit; award of fees, costs, reimbursement.—

(1) A psychologist who has been appointed by the court to develop a parenting plan recommendation in a dissolution of marriage, a case of domestic violence, or a paternity matter involving the relationship of a child and a parent, including time-sharing of children, is presumed to be acting in good faith if the psychologist’s recommendation has been reached under standards that a reasonable psychologist would use to develop a parenting plan recommendation.

(2) An administrative complaint against a court-appointed psychologist which relates to a parenting plan recommendation conducted by the psychologist may not be filed anonymously. The individual who files an administrative complaint must include in the complaint his or her name, address, and telephone number.

(3) A parent who desires to file a legal action against a court-appointed psychologist who has acted in good faith in developing a parenting plan recommendation must petition the judge who presided over the dissolution of marriage, case of domestic violence, or paternity matter involving the relationship of a child and a parent, including time-sharing of children, to appoint another psychologist. Upon the parent’s showing of good cause, the court shall appoint another psychologist. The court shall determine who is responsible for all court costs and attorney’s fees associated with making such an appointment.

(4) If a legal action, whether it be a civil action, a criminal action, or an administrative proceeding, is filed against a court-appointed psychologist in a dissolution of marriage, case of domestic violence, or paternity matter involving the relationship of a child and a parent, including time-sharing of children, the claimant is responsible for all reasonable costs and reasonable attorney’s fees associated with the action for both parties if the psychologist is held not liable. If the psychologist is held liable in civil court, the psychologist must pay all reasonable costs and reasonable attorney’s fees for the claimant.

History.—s. 1, ch. 2003-112; s. 7, ch. 2008-61; s. 4, ch. 2009-21.



61.125 - Parenting coordination.

61.125 Parenting coordination.—

(1) PURPOSE.—The purpose of parenting coordination is to provide a child-focused alternative dispute resolution process whereby a parenting coordinator assists the parents in creating or implementing a parenting plan by facilitating the resolution of disputes between the parents by providing education, making recommendations, and, with the prior approval of the parents and the court, making limited decisions within the scope of the court’s order of referral.

(2) REFERRAL.—In any action in which a judgment or order has been sought or entered adopting, establishing, or modifying a parenting plan, except for a domestic violence proceeding under chapter 741, and upon agreement of the parties, the court’s own motion, or the motion of a party, the court may appoint a parenting coordinator and refer the parties to parenting coordination to assist in the resolution of disputes concerning their parenting plan.

(3) DOMESTIC VIOLENCE ISSUES.—

(a) If there has been a history of domestic violence, the court may not refer the parties to parenting coordination unless both parents consent. The court shall offer each party an opportunity to consult with an attorney or domestic violence advocate before accepting the party’s consent. The court must determine whether each party’s consent has been given freely and voluntarily.

(b) In determining whether there has been a history of domestic violence, the court shall consider whether a party has committed an act of domestic violence as defined s. 741.28, or child abuse as defined in s. 39.01, against the other party or any member of the other party’s family; engaged in a pattern of behaviors that exert power and control over the other party and that may compromise the other party’s ability to negotiate a fair result; or engaged in behavior that leads the other party to have reasonable cause to believe he or she is in imminent danger of becoming a victim of domestic violence. The court shall consider and evaluate all relevant factors, including, but not limited to, the factors listed in s. 741.30(6)(b).

(c) If there is a history of domestic violence, the court shall order safeguards to protect the safety of the participants, including, but not limited to, adherence to all provisions of an injunction for protection or conditions of bail, probation, or a sentence arising from criminal proceedings.

(4) QUALIFICATIONS OF A PARENTING COORDINATOR.—A parenting coordinator is an impartial third person whose role is to assist the parents in successfully creating or implementing a parenting plan. Unless there is a written agreement between the parties, the court may appoint only a qualified parenting coordinator.

(a) To be qualified, a parenting coordinator must:

1. Meet one of the following professional requirements:

a. Be licensed as a mental health professional under chapter 490 or chapter 491.

b. Be licensed as a physician under chapter 458, with certification by the American Board of Psychiatry and Neurology.

c. Be certified by the Florida Supreme Court as a family law mediator, with at least a master’s degree in a mental health field.

d. Be a member in good standing of The Florida Bar.

2. Complete all of the following:

a. Three years of postlicensure or postcertification practice.

b. A family mediation training program certified by the Florida Supreme Court.

c. A minimum of 24 hours of parenting coordination training in parenting coordination concepts and ethics, family systems theory and application, family dynamics in separation and divorce, child and adolescent development, the parenting coordination process, parenting coordination techniques, and Florida family law and procedure, and a minimum of 4 hours of training in domestic violence and child abuse which is related to parenting coordination.

(b) The court may require additional qualifications to address issues specific to the parties.

(c) A qualified parenting coordinator must be in good standing, or in clear and active status, with his or her respective licensing authority, certification board, or both, as applicable.

(5) DISQUALIFICATIONS OF PARENTING COORDINATOR.—

(a) The court may not appoint a person to serve as parenting coordinator who, in any jurisdiction:

1. Has been convicted or had adjudication withheld on a charge of child abuse, child neglect, domestic violence, parental kidnapping, or interference with custody;

2. Has been found by a court in a child protection hearing to have abused, neglected, or abandoned a child;

3. Has consented to an adjudication or a withholding of adjudication on a petition for dependency; or

4. Is or has been a respondent in a final order or injunction of protection against domestic violence.

(b) A parenting coordinator must discontinue service as a parenting coordinator and immediately report to the court and the parties if any of the disqualifying circumstances described in paragraph (a) occur, or if he or she no longer meets the minimum qualifications in subsection (4), and the court may appoint another parenting coordinator.

(6) FEES FOR PARENTING COORDINATION.—The court shall determine the allocation of fees and costs for parenting coordination between the parties. The court may not order the parties to parenting coordination without their consent unless it determines that the parties have the financial ability to pay the parenting coordination fees and costs.

(a) In determining if a nonindigent party has the financial ability to pay the parenting coordination fees and costs, the court shall consider the party’s financial circumstances, including income, assets, liabilities, financial obligations, resources, and whether paying the fees and costs would create a substantial hardship.

(b) If a party is found to be indigent based upon the factors in s. 57.082, the court may not order the party to parenting coordination unless public funds are available to pay the indigent party’s allocated portion of the fees and costs or the nonindigent party consents to paying all of the fees and costs.

(7) CONFIDENTIALITY.—Except as otherwise provided in this section, all communications made by, between, or among the parties and the parenting coordinator during parenting coordination sessions are confidential. The parenting coordinator and each party designated in the order appointing the coordinator may not testify or offer evidence about communications made by, between, or among the parties and the parenting coordinator during parenting coordination sessions, except if:

(a) Necessary to identify, authenticate, confirm, or deny a written agreement entered into by the parties during parenting coordination;

(b) The testimony or evidence is necessary to identify an issue for resolution by the court without otherwise disclosing communications made by any party or the parenting coordinator;

(c) The testimony or evidence is limited to the subject of a party’s compliance with the order of referral to parenting coordination, orders for psychological evaluation, counseling ordered by the court or recommended by a health care provider, or for substance abuse testing or treatment;

(d) The parenting coordinator reports that the case is no longer appropriate for parenting coordination;

(e) The parenting coordinator is reporting that he or she is unable or unwilling to continue to serve and that a successor parenting coordinator should be appointed;

(f) The testimony or evidence is necessary pursuant to paragraph (5)(b) or subsection (8);

(g) The parenting coordinator is not qualified to address or resolve certain issues in the case and a more qualified coordinator should be appointed;

(h) The parties agree that the testimony or evidence be permitted; or

(i) The testimony or evidence is necessary to protect any person from future acts that would constitute domestic violence under chapter 741; child abuse, neglect, or abandonment under chapter 39; or abuse, neglect, or exploitation of an elderly or disabled adult under chapter 825.

(8) REPORT OF EMERGENCY TO COURT.—

(a) A parenting coordinator must immediately inform the court by affidavit or verified report without notice to the parties of an emergency situation if:

1. There is a reasonable cause to suspect that a child will suffer or is suffering abuse, neglect, or abandonment as provided under chapter 39;

2. There is a reasonable cause to suspect a vulnerable adult has been or is being abused, neglected, or exploited as provided under chapter 415;

3. A party, or someone acting on a party’s behalf, is expected to wrongfully remove or is wrongfully removing the child from the jurisdiction of the court without prior court approval or compliance with the requirements of s. 61.13001. If the parenting coordinator suspects that the parent has relocated within the state to avoid domestic violence, the coordinator may not disclose the location of the parent and child unless required by court order.

(b) Upon such information and belief, a parenting coordinator shall immediately inform the court by affidavit or verified report and serve a copy on each party of an emergency in which a party obtains a final order or injunction of protection against domestic violence or is arrested for an act of domestic violence as provided under chapter 741.

(9) LIMITATION ON LIABILITY.—A parenting coordinator appointed by the court is not liable for civil damages for any act or omission in the scope of his or her duties pursuant to an order of referral unless such person acted in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard for the rights, safety, or property of the parties.

History.—s. 2, ch. 2009-180.



61.13 - Support of children; parenting and time-sharing; powers of court.

61.13 Support of children; parenting and time-sharing; powers of court.—

(1)(a) In a proceeding under this chapter, the court may at any time order either or both parents who owe a duty of support to a child to pay support to the other parent or, in the case of both parents, to a third party who has custody in accordance with the child support guidelines schedule in s. 61.30.

1. All child support orders and income deduction orders entered on or after October 1, 2010, must provide:

a. For child support to terminate on a child’s 18th birthday unless the court finds or previously found that s. 743.07(2) applies, or is otherwise agreed to by the parties;

b. A schedule, based on the record existing at the time of the order, stating the amount of the monthly child support obligation for all the minor children at the time of the order and the amount of child support that will be owed for any remaining children after one or more of the children are no longer entitled to receive child support; and

c. The month, day, and year that the reduction or termination of child support becomes effective.

2. The court initially entering an order requiring one or both parents to make child support payments has continuing jurisdiction after the entry of the initial order to modify the amount and terms and conditions of the child support payments if the modification is found by the court to be in the best interests of the child; when the child reaches majority; if there is a substantial change in the circumstances of the parties; if s. 743.07(2) applies; or when a child is emancipated, marries, joins the armed services, or dies. The court initially entering a child support order has continuing jurisdiction to require the obligee to report to the court on terms prescribed by the court regarding the disposition of the child support payments.

(b) Each order for support shall contain a provision for health insurance for the minor child when health insurance is reasonable in cost and accessible to the child. Health insurance is presumed to be reasonable in cost if the incremental cost of adding health insurance for the child or children does not exceed 5 percent of the gross income, as defined in s. 61.30, of the parent responsible for providing health insurance. Health insurance is accessible to the child if the health insurance is available to be used in the county of the child’s primary residence or in another county if the parent who has the most time under the time-sharing plan agrees. If the time-sharing plan provides for equal time-sharing, health insurance is accessible to the child if the health insurance is available to be used in either county where the child resides or in another county if both parents agree. The court may require the obligor to provide health insurance or to reimburse the obligee for the cost of health insurance for the minor child when insurance is provided by the obligee. The presumption of reasonable cost may be rebutted by evidence of any of the factors in s. 61.30(11)(a). The court may deviate from what is presumed reasonable in cost only upon a written finding explaining its determination why ordering or not ordering the provision of health insurance or the reimbursement of the obligee’s cost for providing health insurance for the minor child would be unjust or inappropriate. In any event, the court shall apportion the cost of health insurance, and any noncovered medical, dental, and prescription medication expenses of the child, to both parties by adding the cost to the basic obligation determined pursuant to s. 61.30(6). The court may order that payment of noncovered medical, dental, and prescription medication expenses of the minor child be made directly to the obligee on a percentage basis. In a proceeding for medical support only, each parent’s share of the child’s noncovered medical expenses shall equal the parent’s percentage share of the combined net income of the parents. The percentage share shall be calculated by dividing each parent’s net monthly income by the combined monthly net income of both parents. Net income is calculated as specified by s. 61.30(3) and (4).

1. In a non-Title IV-D case, a copy of the court order for health insurance shall be served on the obligor’s union or employer by the obligee when the following conditions are met:

a. The obligor fails to provide written proof to the obligee within 30 days after receiving effective notice of the court order that the health insurance has been obtained or that application for health insurance has been made;

b. The obligee serves written notice of intent to enforce an order for health insurance on the obligor by mail at the obligor’s last known address; and

c. The obligor fails within 15 days after the mailing of the notice to provide written proof to the obligee that the health insurance existed as of the date of mailing.

2.a. A support order enforced under Title IV-D of the Social Security Act which requires that the obligor provide health insurance is enforceable by the department through the use of the national medical support notice, and an amendment to the support order is not required. The department shall transfer the national medical support notice to the obligor’s union or employer. The department shall notify the obligor in writing that the notice has been sent to the obligor’s union or employer, and the written notification must include the obligor’s rights and duties under the national medical support notice. The obligor may contest the withholding required by the national medical support notice based on a mistake of fact. To contest the withholding, the obligor must file a written notice of contest with the department within 15 business days after the date the obligor receives written notification of the national medical support notice from the department. Filing with the department is complete when the notice is received by the person designated by the department in the written notification. The notice of contest must be in the form prescribed by the department. Upon the timely filing of a notice of contest, the department shall, within 5 business days, schedule an informal conference with the obligor to discuss the obligor’s factual dispute. If the informal conference resolves the dispute to the obligor’s satisfaction or if the obligor fails to attend the informal conference, the notice of contest is deemed withdrawn. If the informal conference does not resolve the dispute, the obligor may request an administrative hearing under chapter 120 within 5 business days after the termination of the informal conference, in a form and manner prescribed by the department. However, the filing of a notice of contest by the obligor does not delay the withholding of premium payments by the union, employer, or health plan administrator. The union, employer, or health plan administrator must implement the withholding as directed by the national medical support notice unless notified by the department that the national medical support notice is terminated.

b. In a Title IV-D case, the department shall notify an obligor’s union or employer if the obligation to provide health insurance through that union or employer is terminated.

3. In a non-Title IV-D case, upon receipt of the order pursuant to subparagraph 1., or upon application of the obligor pursuant to the order, the union or employer shall enroll the minor child as a beneficiary in the group health plan regardless of any restrictions on the enrollment period and withhold any required premium from the obligor’s income. If more than one plan is offered by the union or employer, the child shall be enrolled in the group health plan in which the obligor is enrolled.

4.a. Upon receipt of the national medical support notice under subparagraph 2. in a Title IV-D case, the union or employer shall transfer the notice to the appropriate group health plan administrator within 20 business days after the date on the notice. The plan administrator must enroll the child as a beneficiary in the group health plan regardless of any restrictions on the enrollment period, and the union or employer must withhold any required premium from the obligor’s income upon notification by the plan administrator that the child is enrolled. The child shall be enrolled in the group health plan in which the obligor is enrolled. If the group health plan in which the obligor is enrolled is not available where the child resides or if the obligor is not enrolled in group coverage, the child shall be enrolled in the lowest cost group health plan that is accessible to the child.

b. If health insurance or the obligor’s employment is terminated in a Title IV-D case, the union or employer that is withholding premiums for health insurance under a national medical support notice must notify the department within 20 days after the termination and provide the obligor’s last known address and the name and address of the obligor’s new employer, if known.

5.a. The amount withheld by a union or employer in compliance with a support order may not exceed the amount allowed under s. 303(b) of the Consumer Credit Protection Act, 15 U.S.C. s. 1673(b), as amended. The union or employer shall withhold the maximum allowed by the Consumer Credit Protection Act in the following order:

(I) Current support, as ordered.

(II) Premium payments for health insurance, as ordered.

(III) Past due support, as ordered.

(IV) Other medical support or insurance, as ordered.

b. If the combined amount to be withheld for current support plus the premium payment for health insurance exceed the amount allowed under the Consumer Credit Protection Act, and the health insurance cannot be obtained unless the full amount of the premium is paid, the union or employer may not withhold the premium payment. However, the union or employer shall withhold the maximum allowed in the following order:

(I) Current support, as ordered.

(II) Past due support, as ordered.

(III) Other medical support or insurance, as ordered.

6. An employer, union, or plan administrator who does not comply with the requirements in sub-subparagraph 4.a. is subject to a civil penalty not to exceed $250 for the first violation and $500 for subsequent violations, plus attorney’s fees and costs. The department may file a petition in circuit court to enforce the requirements of this subparagraph.

7. The department may adopt rules to administer the child support enforcement provisions of this section that affect Title IV-D cases.

(c) To the extent necessary to protect an award of child support, the court may order the obligor to purchase or maintain a life insurance policy or a bond, or to otherwise secure the child support award with any other assets which may be suitable for that purpose.

(d)1. All child support orders shall provide the full name and date of birth of each minor child who is the subject of the child support order.

2. If both parties request and the court finds that it is in the best interest of the child, support payments need not be subject to immediate income deduction. Support orders that are not subject to immediate income deduction may be directed through the depository under s. 61.181 or made payable directly to the obligee. Payments made by immediate income deduction shall be made to the State Disbursement Unit. The court shall provide a copy of the order to the depository.

3. For support orders payable directly to the obligee, any party, or the department in a IV-D case, may subsequently file an affidavit with the depository alleging a default in payment of child support and stating that the party wishes to require that payments be made through the depository. The party shall provide copies of the affidavit to the court and to each other party. Fifteen days after receipt of the affidavit, the depository shall notify all parties that future payments shall be paid through the depository, except that income deduction payments shall be made to the State Disbursement Unit.

(2)(a) The court may approve, grant, or modify a parenting plan, notwithstanding that the child is not physically present in this state at the time of filing any proceeding under this chapter, if it appears to the court that the child was removed from this state for the primary purpose of removing the child from the court’s jurisdiction in an attempt to avoid the court’s approval, creation, or modification of a parenting plan.

(b) A parenting plan approved by the court must, at a minimum:

1. Describe in adequate detail how the parents will share and be responsible for the daily tasks associated with the upbringing of the child;

2. Include the time-sharing schedule arrangements that specify the time that the minor child will spend with each parent;

3. Designate who will be responsible for:

a. Any and all forms of health care. If the court orders shared parental responsibility over health care decisions, the parenting plan must provide that either parent may consent to mental health treatment for the child.

b. School-related matters, including the address to be used for school-boundary determination and registration.

c. Other activities; and

4. Describe in adequate detail the methods and technologies that the parents will use to communicate with the child.

(c) The court shall determine all matters relating to parenting and time-sharing of each minor child of the parties in accordance with the best interests of the child and in accordance with the Uniform Child Custody Jurisdiction and Enforcement Act, except that modification of a parenting plan and time-sharing schedule requires a showing of a substantial, material, and unanticipated change of circumstances.

1. It is the public policy of this state that each minor child has frequent and continuing contact with both parents after the parents separate or the marriage of the parties is dissolved and to encourage parents to share the rights and responsibilities, and joys, of childrearing. There is no presumption for or against the father or mother of the child or for or against any specific time-sharing schedule when creating or modifying the parenting plan of the child.

2. The court shall order that the parental responsibility for a minor child be shared by both parents unless the court finds that shared parental responsibility would be detrimental to the child. Evidence that a parent has been convicted of a misdemeanor of the first degree or higher involving domestic violence, as defined in s. 741.28 and chapter 775, or meets the criteria of s. 39.806(1)(d), creates a rebuttable presumption of detriment to the child. If the presumption is not rebutted after the convicted parent is advised by the court that the presumption exists, shared parental responsibility, including time-sharing with the child, and decisions made regarding the child, may not be granted to the convicted parent. However, the convicted parent is not relieved of any obligation to provide financial support. If the court determines that shared parental responsibility would be detrimental to the child, it may order sole parental responsibility and make such arrangements for time-sharing as specified in the parenting plan as will best protect the child or abused spouse from further harm. Whether or not there is a conviction of any offense of domestic violence or child abuse or the existence of an injunction for protection against domestic violence, the court shall consider evidence of domestic violence or child abuse as evidence of detriment to the child.

a. In ordering shared parental responsibility, the court may consider the expressed desires of the parents and may grant to one party the ultimate responsibility over specific aspects of the child’s welfare or may divide those responsibilities between the parties based on the best interests of the child. Areas of responsibility may include education, health care, and any other responsibilities that the court finds unique to a particular family.

b. The court shall order sole parental responsibility for a minor child to one parent, with or without time-sharing with the other parent if it is in the best interests of the minor child.

3. Access to records and information pertaining to a minor child, including, but not limited to, medical, dental, and school records, may not be denied to either parent. Full rights under this subparagraph apply to either parent unless a court order specifically revokes these rights, including any restrictions on these rights as provided in a domestic violence injunction. A parent having rights under this subparagraph has the same rights upon request as to form, substance, and manner of access as are available to the other parent of a child, including, without limitation, the right to in-person communication with medical, dental, and education providers.

(d) The circuit court in the county in which either parent and the child reside or the circuit court in which the original order approving or creating the parenting plan was entered may modify the parenting plan. The court may change the venue in accordance with s. 47.122.

(3) For purposes of establishing or modifying parental responsibility and creating, developing, approving, or modifying a parenting plan, including a time-sharing schedule, which governs each parent’s relationship with his or her minor child and the relationship between each parent with regard to his or her minor child, the best interest of the child shall be the primary consideration. A determination of parental responsibility, a parenting plan, or a time-sharing schedule may not be modified without a showing of a substantial, material, and unanticipated change in circumstances and a determination that the modification is in the best interests of the child. Determination of the best interests of the child shall be made by evaluating all of the factors affecting the welfare and interests of the particular minor child and the circumstances of that family, including, but not limited to:

(a) The demonstrated capacity and disposition of each parent to facilitate and encourage a close and continuing parent-child relationship, to honor the time-sharing schedule, and to be reasonable when changes are required.

(b) The anticipated division of parental responsibilities after the litigation, including the extent to which parental responsibilities will be delegated to third parties.

(c) The demonstrated capacity and disposition of each parent to determine, consider, and act upon the needs of the child as opposed to the needs or desires of the parent.

(d) The length of time the child has lived in a stable, satisfactory environment and the desirability of maintaining continuity.

(e) The geographic viability of the parenting plan, with special attention paid to the needs of school-age children and the amount of time to be spent traveling to effectuate the parenting plan. This factor does not create a presumption for or against relocation of either parent with a child.

(f) The moral fitness of the parents.

(g) The mental and physical health of the parents.

(h) The home, school, and community record of the child.

(i) The reasonable preference of the child, if the court deems the child to be of sufficient intelligence, understanding, and experience to express a preference.

(j) The demonstrated knowledge, capacity, and disposition of each parent to be informed of the circumstances of the minor child, including, but not limited to, the child’s friends, teachers, medical care providers, daily activities, and favorite things.

(k) The demonstrated capacity and disposition of each parent to provide a consistent routine for the child, such as discipline, and daily schedules for homework, meals, and bedtime.

(l) The demonstrated capacity of each parent to communicate with and keep the other parent informed of issues and activities regarding the minor child, and the willingness of each parent to adopt a unified front on all major issues when dealing with the child.

(m) Evidence of domestic violence, sexual violence, child abuse, child abandonment, or child neglect, regardless of whether a prior or pending action relating to those issues has been brought. If the court accepts evidence of prior or pending actions regarding domestic violence, sexual violence, child abuse, child abandonment, or child neglect, the court must specifically acknowledge in writing that such evidence was considered when evaluating the best interests of the child.

(n) Evidence that either parent has knowingly provided false information to the court regarding any prior or pending action regarding domestic violence, sexual violence, child abuse, child abandonment, or child neglect.

(o) The particular parenting tasks customarily performed by each parent and the division of parental responsibilities before the institution of litigation and during the pending litigation, including the extent to which parenting responsibilities were undertaken by third parties.

(p) The demonstrated capacity and disposition of each parent to participate and be involved in the child’s school and extracurricular activities.

(q) The demonstrated capacity and disposition of each parent to maintain an environment for the child which is free from substance abuse.

(r) The capacity and disposition of each parent to protect the child from the ongoing litigation as demonstrated by not discussing the litigation with the child, not sharing documents or electronic media related to the litigation with the child, and refraining from disparaging comments about the other parent to the child.

(s) The developmental stages and needs of the child and the demonstrated capacity and disposition of each parent to meet the child’s developmental needs.

(t) Any other factor that is relevant to the determination of a specific parenting plan, including the time-sharing schedule.

(4)(a) When a parent who is ordered to pay child support or alimony fails to pay child support or alimony, the parent who should have received the child support or alimony may not refuse to honor the time-sharing schedule presently in effect between the parents.

(b) When a parent refuses to honor the other parent’s rights under the time-sharing schedule, the parent whose time-sharing rights were violated shall continue to pay any ordered child support or alimony.

(c) When a parent refuses to honor the time-sharing schedule in the parenting plan without proper cause, the court:

1. Shall, after calculating the amount of time-sharing improperly denied, award the parent denied time a sufficient amount of extra time-sharing to compensate for the time-sharing missed, and such time-sharing shall be ordered as expeditiously as possible in a manner consistent with the best interests of the child and scheduled in a manner that is convenient for the parent deprived of time-sharing. In ordering any makeup time-sharing, the court shall schedule such time-sharing in a manner that is consistent with the best interests of the child or children and that is convenient for the nonoffending parent and at the expense of the noncompliant parent.

2. May order the parent who did not provide time-sharing or did not properly exercise time-sharing under the time-sharing schedule to pay reasonable court costs and attorney’s fees incurred by the nonoffending parent to enforce the time-sharing schedule.

3. May order the parent who did not provide time-sharing or did not properly exercise time-sharing under the time-sharing schedule to attend a parenting course approved by the judicial circuit.

4. May order the parent who did not provide time-sharing or did not properly exercise time-sharing under the time-sharing schedule to do community service if the order will not interfere with the welfare of the child.

5. May order the parent who did not provide time-sharing or did not properly exercise time-sharing under the time-sharing schedule to have the financial burden of promoting frequent and continuing contact when that parent and child reside further than 60 miles from the other parent.

6. May, upon the request of the parent who did not violate the time-sharing schedule, modify the parenting plan if modification is in the best interests of the child.

7. May impose any other reasonable sanction as a result of noncompliance.

(d) A person who violates this subsection may be punished by contempt of court or other remedies as the court deems appropriate.

(5) The court may make specific orders regarding the parenting plan and time-sharing schedule as such orders relate to the circumstances of the parties and the nature of the case and are equitable and provide for child support in accordance with the guidelines schedule in s. 61.30. An order for equal time-sharing for a minor child does not preclude the court from entering an order for child support of the child.

(6) In any proceeding under this section, the court may not deny shared parental responsibility and time-sharing rights to a parent solely because that parent is or is believed to be infected with human immunodeficiency virus, but the court may, in an order approving the parenting plan, require that parent to observe measures approved by the Centers for Disease Control and Prevention of the United States Public Health Service or by the Department of Health for preventing the spread of human immunodeficiency virus to the child.

(7)(a) Each party to any paternity or support proceeding is required to file with the tribunal as defined in s. 88.1011 and State Case Registry upon entry of an order, and to update as appropriate, information on location and identity of the party, including social security number, residential and mailing addresses, telephone number, driver license number, and name, address, and telephone number of employer. Each party to any paternity or child support proceeding in a non-Title IV-D case shall meet the above requirements for updating the tribunal and State Case Registry.

(b) Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each party is required to provide his or her social security number in accordance with this section. Disclosure of social security numbers obtained through this requirement shall be limited to the purpose of administration of the Title IV-D program for child support enforcement.

(c) In any subsequent Title IV-D child support enforcement action between the parties, upon sufficient showing that diligent effort has been made to ascertain the location of such a party, the court of competent jurisdiction shall deem state due process requirements for notice and service of process to be met with respect to the party, upon delivery of written notice to the most recent residential or employer address filed with the tribunal and State Case Registry pursuant to paragraph (a). In any subsequent non-Title IV-D child support enforcement action between the parties, the same requirements for service shall apply.

(8) At the time an order for child support is entered, each party is required to provide his or her social security number and date of birth to the court, as well as the name, date of birth, and social security number of each minor child that is the subject of such child support order. Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each party is required to provide his or her social security number in accordance with this section. All social security numbers required by this section shall be provided by the parties and maintained by the depository as a separate attachment in the file. Disclosure of social security numbers obtained through this requirement shall be limited to the purpose of administration of the Title IV-D program for child support enforcement.

History.—s. 7, Oct. 31, 1828; RS 1489; GS 1938; RGS 3201; CGL 4993; s. 16, ch. 67-254; s. 15, ch. 71-241; s. 1, ch. 75-67; s. 1, ch. 75-99; s. 26, ch. 77-433; s. 1, ch. 78-5; s. 18, ch. 79-164; ss. 1, 4, ch. 82-96; s. 3, ch. 84-110; s. 1, ch. 84-152; s. 118, ch. 86-220; s. 1, ch. 87-95; s. 4, ch. 88-176; s. 1, ch. 89-183; s. 1, ch. 89-350; s. 4, ch. 91-246; s. 4, ch. 93-188; s. 1, ch. 93-208; s. 1, ch. 93-236; s. 9, ch. 94-134; s. 9, ch. 94-135; s. 14, ch. 95-222; s. 5, ch. 96-183; s. 2, ch. 96-305; s. 24, ch. 97-95; s. 3, ch. 97-155; s. 3, ch. 97-170; s. 4, ch. 97-226; s. 1, ch. 97-242; s. 8, ch. 98-397; s. 122, ch. 98-403; s. 3, ch. 99-8; s. 2, ch. 99-375; s. 7, ch. 2000-151; s. 1, ch. 2001-2; s. 4, ch. 2001-158; s. 3, ch. 2002-65; s. 2, ch. 2002-173; s. 2, ch. 2003-5; s. 2, ch. 2004-334; s. 1, ch. 2005-39; s. 1, ch. 2005-82; s. 7, ch. 2005-239; s. 1, ch. 2006-245; s. 8, ch. 2008-61; s. 2, ch. 2009-90; s. 3, ch. 2009-180; s. 1, ch. 2010-187; s. 3, ch. 2010-199; s. 76, ch. 2011-92; s. 81, ch. 2016-241.

Note.—Former s. 65.14.



61.13001 - Parental relocation with a child.

61.13001 Parental relocation with a child.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Child” means any person who is under the jurisdiction of a state court pursuant to the Uniform Child Custody Jurisdiction and Enforcement Act or is the subject of any order granting to a parent or other person any right to time-sharing, residential care, kinship, or custody, as provided under state law.

(b) “Court” means the circuit court in an original proceeding which has proper venue and jurisdiction in accordance with the Uniform Child Custody Jurisdiction and Enforcement Act, the circuit court in the county in which either parent and the child reside, or the circuit court in which the original action was adjudicated.

(c) “Other person” means an individual who is not the parent, but with whom the child resides pursuant to court order, or who has the right of access to, time-sharing with, or visitation with the child.

(d) “Parent” means any person so named by court order or express written agreement who is subject to court enforcement or a person reflected as a parent on a birth certificate and who is entitled to access to or time-sharing with the child.

(e) “Relocation” means a change in the location of the principal residence of a parent or other person from his or her principal place of residence at the time of the last order establishing or modifying time-sharing, or at the time of filing the pending action to establish or modify time-sharing. The change of location must be at least 50 miles from that residence, and for at least 60 consecutive days not including a temporary absence from the principal residence for purposes of vacation, education, or the provision of health care for the child.

(2) RELOCATION BY AGREEMENT.—

(a) If the parents and every other person entitled to access to or time-sharing with the child agree to the relocation of the child, they may satisfy the requirements of this section by signing a written agreement that:

1. Reflects consent to the relocation;

2. Defines an access or time-sharing schedule for the nonrelocating parent and any other persons who are entitled to access or time-sharing; and

3. Describes, if necessary, any transportation arrangements related to access or time-sharing.

(b) If there is an existing cause of action, judgment, or decree of record pertaining to the child’s residence or a time-sharing schedule, the parties shall seek ratification of the agreement by court order without the necessity of an evidentiary hearing unless a hearing is requested, in writing, by one or more of the parties to the agreement within 10 days after the date the agreement is filed with the court. If a hearing is not timely requested, it shall be presumed that the relocation is in the best interest of the child and the court may ratify the agreement without an evidentiary hearing.

(3) PETITION TO RELOCATE.—Unless an agreement has been entered as described in subsection (2), a parent or other person seeking relocation must file a petition to relocate and serve it upon the other parent, and every other person entitled to access to or time-sharing with the child. The pleadings must be in accordance with this section:

(a) The petition to relocate must be signed under oath or affirmation under penalty of perjury and include:

1. A description of the location of the intended new residence, including the state, city, and specific physical address, if known.

2. The mailing address of the intended new residence, if not the same as the physical address, if known.

3. The home telephone number of the intended new residence, if known.

4. The date of the intended move or proposed relocation.

5. A detailed statement of the specific reasons for the proposed relocation. If one of the reasons is based upon a job offer that has been reduced to writing, the written job offer must be attached to the petition.

6. A proposal for the revised postrelocation schedule for access and time-sharing together with a proposal for the postrelocation transportation arrangements necessary to effectuate time-sharing with the child. Absent the existence of a current, valid order abating, terminating, or restricting access or time-sharing or other good cause predating the petition, failure to comply with this provision renders the petition to relocate legally insufficient.

7. Substantially the following statement, in all capital letters and in the same size type, or larger, as the type in the remainder of the petition:

A RESPONSE TO THE PETITION OBJECTING TO RELOCATION MUST BE MADE IN WRITING, FILED WITH THE COURT, AND SERVED ON THE PARENT OR OTHER PERSON SEEKING TO RELOCATE WITHIN 20 DAYS AFTER SERVICE OF THIS PETITION TO RELOCATE. IF YOU FAIL TO TIMELY OBJECT TO THE RELOCATION, THE RELOCATION WILL BE ALLOWED, UNLESS IT IS NOT IN THE BEST INTERESTS OF THE CHILD, WITHOUT FURTHER NOTICE AND WITHOUT A HEARING.

(b) The petition to relocate must be served on the other parent and on every other person entitled to access to and time-sharing with the child. If there is a pending court action regarding the child, service of process may be according to court rule. Otherwise, service of process shall be according to chapters 48 and 49 or via certified mail, restricted delivery, return receipt requested.

(c) A parent or other person seeking to relocate has a continuing duty to provide current and updated information required by this section when that information becomes known.

(d) If the other parent and any other person entitled to access to or time-sharing with the child fails to timely file a response objecting to the petition to relocate, it is presumed that the relocation is in the best interest of the child and that the relocation should be allowed, and the court shall, absent good cause, enter an order specifying that the order is entered as a result of the failure to respond to the petition and adopting the access and time-sharing schedule and transportation arrangements contained in the petition. The order may be issued in an expedited manner without the necessity of an evidentiary hearing. If a response is timely filed, the parent or other person may not relocate, and must proceed to a temporary hearing or trial and obtain court permission to relocate.

(e) Relocating the child without complying with the requirements of this subsection subjects the party in violation to contempt and other proceedings to compel the return of the child and may be taken into account by the court in any initial or postjudgment action seeking a determination or modification of the parenting plan or the access or time-sharing schedule as:

1. A factor in making a determination regarding the relocation of a child.

2. A factor in determining whether the parenting plan or the access or time-sharing schedule should be modified.

3. A basis for ordering the temporary or permanent return of the child.

4. Sufficient cause to order the parent or other person seeking to relocate the child to pay reasonable expenses and attorney’s fees incurred by the party objecting to the relocation.

5. Sufficient cause for the award of reasonable attorney’s fees and costs, including interim travel expenses incident to access or time-sharing or securing the return of the child.

(4) APPLICABILITY OF PUBLIC RECORDS LAW.—If the parent or other person seeking to relocate a child, or the child, is entitled to prevent disclosure of location information under a public records exemption, the court may enter any order necessary to modify the disclosure requirements of this section in compliance with the public records exemption.

(5) OBJECTION TO RELOCATION.—An answer objecting to a proposed relocation must be verified and include the specific factual basis supporting the reasons for seeking a prohibition of the relocation, including a statement of the amount of participation or involvement the objecting party currently has or has had in the life of the child.

(6) TEMPORARY ORDER.—

(a) The court may grant a temporary order restraining the relocation of a child, order the return of the child, if a relocation has previously taken place, or order other appropriate remedial relief, if the court finds:

1. That the petition to relocate does not comply with subsection (3);

2. That the child has been relocated without a written agreement of the parties or without court approval; or

3. From an examination of the evidence presented at the preliminary hearing that there is a likelihood that upon final hearing the court will not approve the relocation of the child.

(b) The court may grant a temporary order permitting the relocation of the child pending final hearing, if the court finds:

1. That the petition to relocate was properly filed and is otherwise in compliance with subsection (3); and

2. From an examination of the evidence presented at the preliminary hearing, that there is a likelihood that on final hearing the court will approve the relocation of the child, which findings must be supported by the same factual basis as would be necessary to support approving the relocation in a final judgment.

(c) If the court has issued a temporary order authorizing a party seeking to relocate or move a child before a final judgment is rendered, the court may not give any weight to the temporary relocation as a factor in reaching its final decision.

(d) If temporary relocation of a child is approved, the court may require the person relocating the child to provide reasonable security, financial or otherwise, and guarantee that the court-ordered contact with the child will not be interrupted or interfered with by the relocating party.

(7) NO PRESUMPTION; FACTORS TO DETERMINE CONTESTED RELOCATION.—A presumption in favor of or against a request to relocate with the child does not arise if a parent or other person seeks to relocate and the move will materially affect the current schedule of contact, access, and time-sharing with the nonrelocating parent or other person. In reaching its decision regarding a proposed temporary or permanent relocation, the court shall evaluate all of the following:

(a) The nature, quality, extent of involvement, and duration of the child’s relationship with the parent or other person proposing to relocate with the child and with the nonrelocating parent, other persons, siblings, half-siblings, and other significant persons in the child’s life.

(b) The age and developmental stage of the child, the needs of the child, and the likely impact the relocation will have on the child’s physical, educational, and emotional development, taking into consideration any special needs of the child.

(c) The feasibility of preserving the relationship between the nonrelocating parent or other person and the child through substitute arrangements that take into consideration the logistics of contact, access, and time-sharing, as well as the financial circumstances of the parties; whether those factors are sufficient to foster a continuing meaningful relationship between the child and the nonrelocating parent or other person; and the likelihood of compliance with the substitute arrangements by the relocating parent or other person once he or she is out of the jurisdiction of the court.

(d) The child’s preference, taking into consideration the age and maturity of the child.

(e) Whether the relocation will enhance the general quality of life for both the parent or other person seeking the relocation and the child, including, but not limited to, financial or emotional benefits or educational opportunities.

(f) The reasons each parent or other person is seeking or opposing the relocation.

(g) The current employment and economic circumstances of each parent or other person and whether the proposed relocation is necessary to improve the economic circumstances of the parent or other person seeking relocation of the child.

(h) That the relocation is sought in good faith and the extent to which the objecting parent has fulfilled his or her financial obligations to the parent or other person seeking relocation, including child support, spousal support, and marital property and marital debt obligations.

(i) The career and other opportunities available to the objecting parent or other person if the relocation occurs.

(j) A history of substance abuse or domestic violence as defined in s. 741.28 or which meets the criteria of s. 39.806(1)(d) by either parent, including a consideration of the severity of such conduct and the failure or success of any attempts at rehabilitation.

(k) Any other factor affecting the best interest of the child or as set forth in s. 61.13.

(8) BURDEN OF PROOF.—The parent or other person wishing to relocate has the burden of proving by a preponderance of the evidence that relocation is in the best interest of the child. If that burden of proof is met, the burden shifts to the nonrelocating parent or other person to show by a preponderance of the evidence that the proposed relocation is not in the best interest of the child.

(9) ORDER REGARDING RELOCATION.—If relocation is approved:

(a) The court may, in its discretion, order contact with the nonrelocating parent or other person, including access, time-sharing, telephone, Internet, webcam, and other arrangements sufficient to ensure that the child has frequent, continuing, and meaningful contact with the nonrelocating parent or other person, if contact is financially affordable and in the best interest of the child.

(b) If applicable, the court shall specify how the transportation costs are to be allocated between the parents and other persons entitled to contact, access, and time-sharing and may adjust the child support award, as appropriate, considering the costs of transportation and the respective net incomes of the parents in accordance with the state child support guidelines schedule.

(10) PRIORITY FOR HEARING OR TRIAL.—An evidentiary hearing or nonjury trial on a pleading seeking temporary or permanent relief filed under this section shall be accorded priority on the court’s calendar. If a motion seeking a temporary relocation is filed, absent good cause, the hearing must occur no later than 30 days after the motion for a temporary relocation is filed. If a notice to set the matter for a nonjury trial is filed, absent good cause, the nonjury trial must occur no later than 90 days after the notice is filed.

(11) APPLICABILITY.—

(a) This section applies:

1. To orders entered before October 1, 2009, if the existing order defining custody, primary residence, the parenting plan, time-sharing, or access to or with the child does not expressly govern the relocation of the child.

2. To an order, whether temporary or permanent, regarding the parenting plan, custody, primary residence, time-sharing, or access to the child entered on or after October 1, 2009.

3. To any relocation or proposed relocation, whether permanent or temporary, of a child during any proceeding pending on October 1, 2009, wherein the parenting plan, custody, primary residence, time-sharing, or access to the child is an issue.

(b) To the extent that a provision of this section conflicts with an order existing on October 1, 2009, this section does not apply to the terms of that order which expressly govern relocation of the child or a change in the principal residence address of a parent or other person.

History.—s. 2, ch. 2006-245; s. 9, ch. 2008-61; s. 5, ch. 2009-21; s. 4, ch. 2009-180.



61.13002 - Temporary time-sharing modification and child support modification due to military service.

61.13002 Temporary time-sharing modification and child support modification due to military service.—

(1) If a supplemental petition or a motion for modification of time-sharing and parental responsibility is filed because a parent is activated, deployed, or temporarily assigned to military service and the parent’s ability to comply with time-sharing is materially affected as a result, the court may not issue an order or modify or amend a previous judgment or order that changes time-sharing as it existed on the date the parent was activated, deployed, or temporarily assigned to military service, except that a court may enter a temporary order to modify or amend time-sharing if there is clear and convincing evidence that the temporary modification or amendment is in the best interests of the child. However, a parent’s activation, deployment, or temporary assignment to military service and the resultant temporary disruption to the child may not be the sole factor in a court’s decision to grant a petition for or modification of permanent time-sharing and parental responsibility. When entering a temporary order under this section, the court shall consider and provide for, if feasible, contact between the military servicemember and his or her child, including, but not limited to, electronic communication by webcam, telephone, or other available means. The court shall also permit liberal time-sharing during periods of leave from military service, as it is in the child’s best interests to maintain the parent-child bond during the parent’s military service.

(2) If a parent is activated, deployed, or temporarily assigned to military service on orders in excess of 90 days and the parent’s ability to comply with time-sharing is materially affected as a result, the parent may designate a person or persons to exercise time-sharing with the child on the parent’s behalf. The designation shall be limited to a family member, a stepparent, or a relative of the child by marriage. The designation shall be made in writing and provided to the other parent at least 10 working days before the court-ordered period of time-sharing commences. The other parent may only object to the appointment of the designee on the basis that the designee’s time-sharing visitation is not in the best interests of the child. When unable to reach agreement on the delegation, either parent may request an expedited court hearing for a determination on the designation.

(3) The servicemember and the nonmilitary parent shall cooperate with each other in an effort to reach a mutually agreeable resolution of custody, visitation, delegation of visitation, and child support. Each party shall provide information to the other party in an effort to facilitate agreement on custody, visitation, delegation of visitation, and child support. Agreements on designation of persons to exercise time-sharing with the child on the parent’s behalf may also be made at the time of dissolution of marriage or other child custody proceedings.

(4) If a temporary order is issued under this section, the court shall reinstate the time-sharing order previously in effect upon the servicemember parent’s return from active military service, deployment, or temporary assignment.

(5) Upon motion of either parent for enforcement of rights under this section, the court shall, for good cause shown, hold an expedited hearing in custody and visitation matters instituted under this section, and shall permit the servicemember to testify by telephone, video teleconference, webcam, affidavit, or other means where the military duties of the servicemember parent have a material effect on the parent’s ability, or anticipated ability, to appear in person at a regularly scheduled hearing.

(6) If a temporary order is entered under this section, the court may address the issue of support for the child by:

(a) Entering an order of temporary support from the servicemember to the other parent under s. 61.30;

(b) Requiring the servicemember to enroll the child as a military dependent with DEERs, TriCare, or other similar benefits available to military dependents as provided by the service member’s branch of service and federal regulations; or

(c) Suspending, abating, or reducing the child support obligation of the nonservice member until the custody judgment or time-share order previously in effect is reinstated.

(7) This section does not apply to permanent change of station moves by military personnel, which shall be governed by s. 61.13001.

History.—s. 1, ch. 2007-132; s. 10, ch. 2008-61; s. 1, ch. 2010-30; s. 1, ch. 2011-188.



61.13003 - Court-ordered electronic communication between a parent and a child.

61.13003 Court-ordered electronic communication between a parent and a child.—

(1)(a) In connection with proceedings under this chapter, a court may order electronic communication between a parent and a child. Before ordering electronic communication, a court must consider:

1. Whether electronic communication is in a child’s best interests;

2. Whether communication equipment and technology to provide electronic communication is reasonably available, accessible, and affordable;

3. Each parent’s history of substance abuse or domestic violence; and

4. Any other factor that the court considers material.

(b) Notwithstanding paragraph (a), a rebuttable presumption is created providing that it is in the best interests of a child for a parent and child to have reasonable telephone communication. Unless this presumption is rebutted, the court shall order telephone communication.

(c) The court may set safeguards or guidelines for electronic communication.

(2) If the court finds that one or both parents will incur additional costs in order to implement electronic communication with the child, the court shall allocate such expenses arising solely from the electronic communication between the parents after considering the respective parent’s financial circumstances.

(3) If the court enters an order granting electronic communication, each parent shall furnish the other parent with the access information necessary to facilitate electronic communication. Each parent shall notify the other parent of any change in the access information within 7 days after the change.

(4) Electronic communication may be used only to supplement a parent’s face-to-face contact with his or her minor child. Electronic communication may not be used to replace or as a substitute for face-to-face contact.

(5) A party to a child custody order that does not prohibit electronic communication may move a court to order electronic communication. Such a party need not prove a substantial change in circumstances.

(6) The court may not consider the availability of electronic communication as the sole determinative factor when considering relocation.

(7) The extent or amount of time that electronic communication with the child is ordered under s. 61.13 may not be used as a factor when the court calculates child support.

(8) This section does not apply to any judgment or order issued before October 1, 2007.

History.—s. 2, ch. 2007-179.



61.1301 - Income deduction orders.

61.1301 Income deduction orders.—

(1) ISSUANCE IN CONJUNCTION WITH AN ORDER ESTABLISHING, ENFORCING, OR MODIFYING AN OBLIGATION FOR ALIMONY OR CHILD SUPPORT.—

(a) Upon the entry of an order establishing, enforcing, or modifying an obligation for alimony, for child support, or for alimony and child support, other than a temporary order, the court shall enter a separate order for income deduction if one has not been entered. Upon the entry of a temporary order establishing support or the entry of a temporary order enforcing or modifying a temporary order of support, the court may enter a separate order of income deduction. Copies of the orders shall be served on the obligee and obligor. If the order establishing, enforcing, or modifying the obligation directs that payments be made through the depository, the court shall provide to the depository a copy of the order establishing, enforcing, or modifying the obligation. If the obligee is a recipient of Title IV-D services, the court shall furnish to the Title IV-D agency a copy of the income deduction order and the order establishing, enforcing, or modifying the obligation.

1. In Title IV-D cases, the Title IV-D agency may implement income deduction after receiving a copy of an order from the court under this paragraph or a forwarding agency under UIFSA, URESA, or RURESA by issuing an income deduction notice to the payor.

2. The income deduction notice must state that it is based upon a valid support order and that it contains an income deduction requirement or upon a separate income deduction order. The income deduction notice must contain the notice to payor provisions specified by paragraph (2)(e). The income deduction notice must contain the following information from the income deduction order upon which the notice is based: the case number, the court that entered the order, and the date entered.

3. Payors shall deduct support payments from income, as specified in the income deduction notice, in the manner provided under paragraph (2)(e).

4. In non-Title IV-D cases, the income deduction notice must be accompanied by a copy of the support order upon which the notice is based. In Title IV-D cases, upon request of a payor, the Title IV-D agency shall furnish the payor a copy of the income deduction order.

5. If a support order entered before January 1, 1994, in a non-Title IV-D case does not specify income deduction, income deduction may be initiated upon a delinquency without the need for any amendment to the support order or any further action by the court. In such case the obligee may implement income deduction by serving a notice of delinquency on the obligor as provided for under paragraph (f).

(b) The income deduction order shall:

1. Direct a payor to deduct from all income due and payable to an obligor the amount required by the court to meet the obligor’s support obligation including any attorney’s fees or costs owed and forward the deducted amount pursuant to the order.

2. State the amount of arrearage owed, if any, and direct a payor to withhold an additional 20 percent or more of the periodic amount specified in the order establishing, enforcing, or modifying the obligation, until full payment is made of any arrearage, attorney’s fees and costs owed, provided no deduction shall be applied to attorney’s fees and costs until the full amount of any arrearage is paid.

3. Provide that if a delinquency accrues after the order establishing, modifying, or enforcing the obligation has been entered and there is no order for repayment of the delinquency or a preexisting arrearage, a payor shall deduct an additional 20 percent of the current support obligation or other amount agreed to by the parties until the delinquency and any attorney’s fees and costs are paid in full. No deduction may be applied to attorney’s fees and costs until the delinquency is paid in full.

4. Direct a payor not to deduct in excess of the amounts allowed under s. 303(b) of the Consumer Credit Protection Act, 15 U.S.C. s. 1673(b), as amended.

5. Direct whether a payor shall deduct all, a specified portion, or no income which is paid in the form of a bonus or other similar one-time payment, up to the amount of arrearage reported in the income deduction notice or the remaining balance thereof, and forward the payment to the governmental depository. For purposes of this subparagraph, “bonus” means a payment in addition to an obligor’s usual compensation and which is in addition to any amounts contracted for or otherwise legally due and shall not include any commission payments due an obligor.

6. In Title IV-D cases, direct a payor to provide to the court depository the date on which each deduction is made.

7. In Title IV-D cases, if an obligation to pay current support is reduced or terminated due to emancipation of a child and the obligor owes an arrearage, retroactive support, delinquency, or costs, direct the payor to continue the income deduction at the rate in effect immediately prior to emancipation until all arrearages, retroactive support, delinquencies, and costs are paid in full or until the amount of withholding is modified.

8. Direct that, at such time as the State Disbursement Unit becomes operational, all payments in those cases in which the obligee is receiving Title IV-D services and in those cases in which the obligee is not receiving Title IV-D services in which the initial support order was issued in this state on or after January 1, 1994, and in which the obligor’s child support obligation is being paid through income deduction, be made payable to and delivered to the State Disbursement Unit. Notwithstanding any other statutory provision to the contrary, funds received by the State Disbursement Unit shall be held, administered, and disbursed by the State Disbursement Unit pursuant to the provisions of this chapter.

(c) The income deduction order is effective immediately unless the court upon good cause shown finds that the income deduction order shall be effective upon a delinquency in an amount specified by the court but not to exceed 1 month’s payment, pursuant to the order establishing, enforcing, or modifying the obligation. In order to find good cause, the court must at a minimum make written findings that:

1. Explain why implementing immediate income deduction would not be in the child’s best interest;

2. There is proof of timely payment of the previously ordered obligation without an income deduction order in cases of modification; and

3.a. There is an agreement by the obligor to advise the IV-D agency and court depository of any change in payor and health insurance; or

b. There is a signed written agreement providing an alternative arrangement between the obligor and the obligee and, at the option of the IV-D agency, by the IV-D agency in IV-D cases in which there is an assignment of support rights to the state, reviewed and entered in the record by the court.

(d) The income deduction order shall be effective as long as the order upon which it is based is effective or until further order of the court. Notwithstanding the foregoing, however, at such time as the State Disbursement Unit becomes operational, in those cases in which the obligee is receiving Title IV-D services and in those cases in which the obligee is not receiving Title IV-D services in which the initial support order was issued in this state on or after January 1, 1994, and in which the obligor’s child support obligation is being paid through income deduction, such payments shall be made payable to and delivered to the State Disbursement Unit.

(e) When the court orders the income deduction to be effective immediately, the court shall furnish to the obligor a statement of his or her rights, remedies, and duties in regard to the income deduction order. The statement shall state:

1. All fees or interest which shall be imposed.

2. The total amount of income to be deducted for each pay period until the arrearage, if any, is paid in full and shall state the total amount of income to be deducted for each pay period thereafter. The amounts deducted may not be in excess of that allowed under s. 303(b) of the Consumer Credit Protection Act, 15 U.S.C. s. 1673(b), as amended.

3. That the income deduction order applies to current and subsequent payors and periods of employment.

4. That a copy of the income deduction order or, in Title IV-D cases, the income deduction notice will be served on the obligor’s payor or payors.

5. That enforcement of the income deduction order may only be contested on the ground of mistake of fact regarding the amount owed pursuant to the order establishing, enforcing, or modifying the obligation, the arrearages, or the identity of the obligor, the payor, or the obligee.

6. That the obligor is required to notify the obligee and, when the obligee is receiving IV-D services, the IV-D agency within 7 days of changes in the obligor’s address, payors, and the addresses of his or her payors.

7. That in a Title IV-D case, if an obligation to pay current support is reduced or terminated due to emancipation of a child and the obligor owes an arrearage, retroactive support, delinquency, or costs, income deduction continues at the rate in effect immediately prior to emancipation until all arrearages, retroactive support, delinquencies, and costs are paid in full or until the amount of withholding is modified.

(f) If a support order was entered before January 1, 1994, the court orders the income deduction to be effective upon a delinquency as provided in paragraph (c), or a delinquency has accrued under an order entered before July 1, 2006, that established, modified, or enforced the obligation and there is no order for repayment of the delinquency or a preexisting arrearage, the obligee or, in Title IV-D cases, the Title IV-D agency may enforce the income deduction by serving a notice of delinquency on the obligor under this paragraph.

1. The notice of delinquency shall state:

a. The terms of the order establishing, enforcing, or modifying the obligation.

b. The period of delinquency and the total amount of the delinquency as of the date the notice is mailed.

c. All fees or interest which may be imposed.

d. The total amount of income to be deducted for each pay period until the arrearage, and all applicable fees and interest, is paid in full and shall state the total amount of income to be deducted for each pay period thereafter. The amounts deducted may not be in excess of that allowed under s. 303(b) of the Consumer Credit Protection Act, 15 U.S.C. s. 1673(b), as amended.

e. That the income deduction order applies to current and subsequent payors and periods of employment.

f. That a copy of the notice of delinquency will be served on the obligor’s payor or payors, together with a copy of the income deduction order or, in Title IV-D cases, the income deduction notice, unless the obligor applies to the court to contest enforcement of the income deduction. If the income deduction order being enforced was rendered by the Title IV-D agency pursuant to s. 409.2563 and the obligor contests the deduction, the obligor shall file a petition for an administrative hearing with the Title IV-D agency. The application or petition shall be filed within 15 days after the date the notice of delinquency was served.

g. That enforcement of the income deduction order may only be contested on the ground of mistake of fact regarding the amount owed pursuant to the order establishing, enforcing, or modifying the obligation, the amount of arrearages, or the identity of the obligor, the payor, or the obligee.

h. That the obligor is required to notify the obligee of the obligor’s current address and current payors and of the address of current payors. All changes shall be reported by the obligor within 7 days. If the IV-D agency is enforcing the order, the obligor shall make these notifications to the agency instead of to the obligee.

2. The failure of the obligor to receive the notice of delinquency does not preclude subsequent service of the income deduction order or, in Title IV-D cases, the income deduction notice on the obligor’s payor. A notice of delinquency which fails to state an arrearage does not mean that an arrearage is not owed.

(g) At any time, any party, including the IV-D agency, may apply to the court to:

1. Modify, suspend, or terminate the income deduction order in accordance with a modification, suspension, or termination of the support provisions in the underlying order; or

2. Modify the amount of income deducted when the arrearage has been paid.

(2) ENFORCEMENT OF INCOME DEDUCTION ORDERS.—

(a) The obligee or his or her agent shall serve an income deduction order and notice to payor, or, in Title IV-D cases, the Title IV-D agency shall issue an income deduction notice, and in the case of a delinquency a notice of delinquency, on the obligor’s payor unless the obligor has applied for a hearing to contest the enforcement of the income deduction pursuant to paragraph (c).

(b)1. Service by or upon any person who is a party to a proceeding under this section shall be made in the manner prescribed in the Florida Rules of Civil Procedure for service upon parties.

2. Service upon an obligor’s payor or successor payor under this section shall be made by prepaid certified mail, return receipt requested, or in the manner prescribed in chapter 48.

(c)1. The obligor, within 15 days after service of a notice of delinquency, may apply for a hearing to contest the enforcement of the income deduction on the ground of mistake of fact regarding the amount owed pursuant to an order establishing, enforcing, or modifying an obligation for alimony, for child support, or for alimony and child support, the amount of the arrearage, or the identity of the obligor, the payor, or the obligee. The obligor shall send a copy of the pleading to the obligee and, if the obligee is receiving IV-D services, to the IV-D agency. The timely filing of the pleading shall stay service of an income deduction order or, in Title IV-D cases, income deduction notice on all payors of the obligor until a hearing is held and a determination is made as to whether enforcement of the income deduction order is proper. The payment of a delinquent obligation by an obligor upon entry of an income deduction order shall not preclude service of the income deduction order or, in Title IV-D cases, an income deduction notice on the obligor’s payor.

2. When an obligor timely requests a hearing to contest enforcement of an income deduction order, the court, after due notice to all parties and the IV-D agency if the obligee is receiving IV-D services, shall hear the matter within 20 days after the application is filed. The court shall enter an order resolving the matter within 10 days after the hearing. A copy of this order shall be served on the parties and the IV-D agency if the obligee is receiving IV-D services. If the court determines that income deduction is proper, it shall specify the date the income deduction order must be served on the obligor’s payor.

(d) When a court determines that an income deduction order is proper pursuant to paragraph (c), the obligee or his or her agent shall cause a copy of the notice of delinquency to be served on the obligor’s payors. A copy of the income deduction order or, in Title IV-D cases, income deduction notice, and in the case of a delinquency a notice of delinquency, shall also be furnished to the obligor.

(e) Notice to payor and income deduction notice. The notice to payor or, in Title IV-D cases, income deduction notice shall contain only information necessary for the payor to comply with the order providing for income deduction. The notice shall:

1. Provide the obligor’s social security number.

2. Require the payor to deduct from the obligor’s income the amount specified in the income deduction order, and in the case of a delinquency the amount specified in the notice of delinquency, and to pay that amount to the obligee or to the depository, as appropriate. The amount actually deducted plus all administrative charges shall not be in excess of the amount allowed under s. 303(b) of the Consumer Credit Protection Act, 15 U.S.C. s. 1673(b);

3. Instruct the payor to implement income deduction no later than the first payment date which occurs more than 14 days after the date the income deduction notice was served on the payor, and the payor shall conform the amount specified in the income deduction order or, in Title IV-D cases, income deduction notice to the obligor’s pay cycle. The court should request at the time of the order that the payment cycle reflect that of the payor;

4. Instruct the payor to forward, within 2 days after each date the obligor is entitled to payment from the payor, to the obligee or to the depository the amount deducted from the obligor’s income, a statement as to whether the amount totally or partially satisfies the periodic amount specified in the income deduction order or, in Title IV-D cases, income deduction notice, and the specific date each deduction is made. If the IV-D agency is enforcing the order, the payor shall make these notifications to the agency instead of the obligee;

5. Specify that if a payor fails to deduct the proper amount from the obligor’s income, the payor is liable for the amount the payor should have deducted, plus costs, interest, and reasonable attorney’s fees;

6. Provide that the payor may collect up to $5 against the obligor’s income to reimburse the payor for administrative costs for the first income deduction and up to $2 for each deduction thereafter;

7. State that the notice to payor or, in Title IV-D cases, income deduction notice, and in the case of a delinquency the notice of delinquency, are binding on the payor until further notice by the obligee, IV-D agency, or the court or until the payor no longer provides income to the obligor;

8. Instruct the payor that, when he or she no longer provides income to the obligor, he or she shall notify the obligee and shall also provide the obligor’s last known address and the name and address of the obligor’s new payor, if known; and that, if the payor violates this provision, the payor is subject to a civil penalty not to exceed $250 for the first violation or $500 for any subsequent violation. If the IV-D agency is enforcing the order, the payor shall make these notifications to the agency instead of to the obligee. Penalties shall be paid to the obligee or the IV-D agency, whichever is enforcing the income deduction order;

9. State that the payor shall not discharge, refuse to employ, or take disciplinary action against an obligor because of the requirement for income deduction and shall state that a violation of this provision subjects the payor to a civil penalty not to exceed $250 for the first violation or $500 for any subsequent violation. Penalties shall be paid to the obligee or the IV-D agency, whichever is enforcing the income deduction, if any alimony or child support obligation is owing. If no alimony or child support obligation is owing, the penalty shall be paid to the obligor;

10. State that an obligor may bring a civil action in the courts of this state against a payor who refuses to employ, discharges, or otherwise disciplines an obligor because of income deduction. The obligor is entitled to reinstatement and all wages and benefits lost, plus reasonable attorney’s fees and costs incurred;

11. Inform the payor that the requirement for income deduction has priority over all other legal processes under state law pertaining to the same income and that payment, as required by the notice to payor or income deduction notice, is a complete defense by the payor against any claims of the obligor or his or her creditors as to the sum paid;

12. Inform the payor that, when the payor receives notices to payor or income deduction notices requiring that the income of two or more obligors be deducted and sent to the same depository, the payor may combine the amounts that are to be paid to the depository in a single payment as long as the payments attributable to each obligor are clearly identified;

13. Inform the payor that if the payor receives more than one notice to payor or income deduction notice against the same obligor, the payor shall contact the court or, in Title IV-D cases, the Title IV-D agency for further instructions. Upon being so contacted, the court or, in Title IV-D cases when all the cases upon which the notices are based are Title IV-D cases, the Title IV-D agency shall allocate amounts available for income deduction as provided in subsection (4); and

14. State that in a Title IV-D case, if an obligation to pay current support is reduced or terminated due to the emancipation of a child and the obligor owes an arrearage, retroactive support, delinquency, or costs, income deduction continues at the rate in effect immediately prior to emancipation until all arrearages, retroactive support, delinquencies, and costs are paid in full or until the amount of withholding is modified.

(f) At any time an income deduction order is being enforced, the obligor may apply to the court for a hearing to contest the continued enforcement of the income deduction on the same grounds set out in paragraph (c), with a copy to the obligee and, in IV-D cases, to the IV-D agency. If the income deduction order being enforced was rendered by the IV-D agency pursuant to s. 409.2563 and the obligor contests the withholding, the obligor shall file a petition for an administrative hearing with the IV-D agency. The application or petition does not affect the continued enforcement of the income deduction until the court or IV-D agency, if applicable, enters an order granting relief to the obligor. The obligee or the IV-D agency is released from liability for improper receipt of moneys pursuant to an income deduction order upon return to the appropriate party of any moneys received.

(g) An obligee or his or her agent shall enforce an income deduction order against an obligor’s successor payor who is located in this state in the same manner prescribed in this section for the enforcement of an income deduction order against a payor.

(h)1. When an income deduction order is to be enforced against a payor located outside the state, the obligee who is receiving IV-D services or his or her agent shall promptly request the agency responsible for income deduction in the other state to enforce the income deduction order. The request shall contain all information necessary to enforce the income deduction order, including the amount to be periodically deducted, a copy of the order establishing, enforcing, or modifying the obligation, and a statement of arrearages, if applicable.

2. When the IV-D agency is requested by the agency responsible for income deduction in another state to enforce an income deduction order against a payor located in this state for the benefit of an obligee who is being provided IV-D services by the agency in the other state, the IV-D agency shall act promptly pursuant to the applicable provisions of this section.

3. When an obligor who is subject to an income deduction order enforced against a payor located in this state for the benefit of an obligee who is being provided IV-D services by the agency responsible for income deduction in another state terminates his or her relationship with his or her payor, the IV-D agency shall notify the agency in the other state and provide it with the name and address of the obligor and the address of any new payor of the obligor, if known.

4.a. The procedural rules and laws of this state govern the procedural aspects of income deduction whenever the agency responsible for income deduction in another state requests the enforcement of an income deduction order in this state.

b. Except with respect to when withholding must be implemented, which is controlled by the state where the order establishing, enforcing, or modifying the obligation was entered, the substantive law of this state shall apply whenever the agency responsible for income deduction in another state requests the enforcement of an income deduction in this state.

c. When the IV-D agency is requested by an agency responsible for income deduction in another state to implement income deduction against a payor located in this state for the benefit of an obligee who is being provided IV-D services by the agency in the other state or when the IV-D agency in this state initiates an income deduction request on behalf of an obligee receiving IV-D services in this state against a payor in another state, pursuant to this section or the Uniform Interstate Family Support Act, the IV-D agency shall file the interstate income deduction documents, or an affidavit of such request when the income deduction documents are not available, with the depository and if the IV-D agency in this state is responding to a request from another state, provide copies to the payor and obligor in accordance with subsection (1). The depository created pursuant to s. 61.181 shall accept the interstate income deduction documents or affidavit and shall establish an account for the receipt and disbursement of child support or child support and alimony payments and advise the IV-D agency of the account number in writing within 2 days after receipt of the documents or affidavit.

(i) Certified copies of payment records maintained by a depository shall, without further proof, be admitted into evidence in any legal proceeding in this state.

(j)1. A person may not discharge, refuse to employ, or take disciplinary action against an employee because of the enforcement of an income deduction order. An employer who violates this subsection is subject to a civil penalty not to exceed $250 for the first violation or $500 for any subsequent violation. Penalties shall be paid to the obligee or the IV-D agency, whichever is enforcing the income deduction, if any alimony or child support is owing. If no alimony or child support is owing, the penalty shall be paid to the obligor.

2. An employee may bring a civil action in the courts of this state against an employer who refuses to employ, discharges, or otherwise disciplines an employee because of an income deduction order. The employee is entitled to reinstatement and all wages and benefits lost plus reasonable attorney’s fees and costs incurred.

(k) When a payor no longer provides income to an obligor, he or she shall notify the obligee and, if the obligee is a IV-D applicant, the IV-D agency and shall also provide the obligor’s last known address and the name and address of the obligor’s new payor, if known. A payor who violates this subsection is subject to a civil penalty not to exceed $250 for the first violation or $500 for a subsequent violation. Penalties shall be paid to the obligee or the IV-D agency, whichever is enforcing the income deduction order.

(3)(a) It is the intent of the Legislature that this section may be used to collect arrearages in child support or in alimony payments.

(b) In a Title IV-D case, if an obligation to pay current support is reduced or terminated due to the emancipation of a child and the obligor owes an arrearage, retroactive support, delinquency, or costs, income deduction continues at the rate in effect immediately prior to emancipation until all arrearages, retroactive support, delinquencies, and costs are paid in full or until the amount of withholding is modified. Any income-deducted amount that is in excess of the obligation to pay current support shall be credited against the arrearages, retroactive support, delinquency, and costs owed by the obligor. The department shall send notice of this requirement by regular mail to the payor and the depository operated pursuant to s. 61.181, and the notice shall state the amount of the obligation to pay current support, if any, and the amount owed for arrearages, retroactive support, delinquency, and costs. For income deduction orders entered before July 1, 2004, which do not include this requirement, the department shall send by certified mail, restricted delivery, return receipt requested, to the obligor at the most recent address provided by the obligor to the tribunal that issued the order or a more recent address if known, notice of this requirement, that the obligor may contest the withholding as provided by paragraph (2)(f), and that the obligor may request the tribunal that issued the income deduction to modify the amount of the withholding. This paragraph provides an additional remedy for collection of unpaid support and applies to cases in which a support order or income deduction order was entered before, on, or after July 1, 2004.

(c) If a delinquency accrues after an order establishing, modifying, or enforcing a support obligation has been entered, an income deduction order entered after July 1, 2006, is in effect, and there is no order for repayment of the delinquency or a preexisting arrearage, a payor who is served with an income deduction order or, in a Title IV-D case, an income deduction notice shall deduct an additional 20 percent of the current support obligation or other amount agreed to by the parties until the delinquency and any attorney’s fees and costs are paid in full. No deduction may be applied to attorney’s fees and costs until the delinquency is paid in full.

(4) When there is more than one income deduction notice against the same obligor, the amounts available for income deduction must be allocated among all obligee families as follows:

(a) For computation purposes, all obligations must be converted to a common payroll frequency, and the percentage of deduction allowed under s. 303(b) of the Consumer Credit Protection Act, 15 U.S.C. s. 1673(b), as amended, must be determined. The amount of income available for deduction is determined by multiplying that percentage by the obligor’s net income.

(b) If the total monthly support obligation to all families is less than the amount of income available for deduction, the full amount of each obligation must be deducted.

(c) If the total monthly support obligation to all families is greater than the amount of income available for deduction, the amount of the deduction must be prorated, giving priority to current support, so that each family is allocated a percentage of the amount deducted. The percentage to be allocated to each family is determined by dividing each current support obligation by the total of all current support obligations. If the total of all current support obligations is less than the income available for deduction, and past due support is owed to more than one family, then the remainder of the available income must be prorated so that each family is allocated a percentage of the remaining income available for deduction. The percentage to be allocated to each family is determined by dividing each past due support obligation by the total of all past due support obligations.

(5) By July 1, 2006, the department shall provide a payor with Internet access to income deduction and national medical support notices issued by the department on or after July 1, 2006, concerning an obligor to whom the payor pays income. The department shall provide a payor who requests Internet access with a user code and password to allow the payor to receive notices electronically and to download the information necessary to begin income deduction and health insurance enrollment. If a participating payor does not respond to electronic notice by accessing the data posted by the department within 48 hours, the department shall mail the income deduction or medical support notice to the payor.

History.—s. 3, ch. 84-110; s. 4, ch. 85-178; ss. 119, 120, ch. 86-220; s. 2, ch. 87-95; s. 5, ch. 88-176; s. 2, ch. 89-183; s. 13, ch. 91-45; s. 3, ch. 92-138; s. 1, ch. 93-69; s. 5, ch. 93-188; s. 19, ch. 93-208; s. 1, ch. 94-318; s. 1364, ch. 95-147; s. 3, ch. 96-310; s. 4, ch. 97-170; s. 9, ch. 98-397; s. 3, ch. 99-375; s. 5, ch. 2001-158; s. 3, ch. 2004-334; s. 2, ch. 2005-39; s. 3, ch. 2009-90.



61.13015 - Petition for suspension or denial of professional licenses and certificates.

61.13015 Petition for suspension or denial of professional licenses and certificates.—

(1) An obligee may petition the court which entered the support order or the court which is enforcing the support order for an order to suspend or deny the license or certificate issued pursuant to chapters 409, 455, 456, 559, and 1012 of any obligor with a delinquent support obligation. However, no petition may be filed until the obligee has exhausted all other available remedies. The purpose of this section is to promote the public policy of s. 409.2551.

(2) The obligee shall give notice to any obligor when a delinquency exists in the support obligation. The notice shall specify that the obligor has 30 days from the date on which service of the notice is complete to pay the delinquency or to reach an agreement with the obligee to pay the delinquency. The notice shall specify that, if payment is not made or an agreement cannot be reached, the license or certificate may be denied or suspended pursuant to a court order.

(3) If a delinquency exists and the obligor fails to pay the delinquency or to reach an agreement to pay the delinquency within 30 days following completion of service of the notice of the delinquency, the obligee shall send a second notice to the obligor stating that the obligor has 30 days to pay the delinquency or reach an agreement with the obligee to pay the delinquency. If the obligor fails to respond to either notice from the obligee or if the obligor fails to pay the delinquency or to reach an agreement to pay the delinquency after the second notice, the obligee may petition the court to deny the application for the license or certificate or to suspend the license or certificate of the obligor. The court may find that it would be inappropriate to deny or suspend a license or certificate if:

(a) Denial or suspension would result in irreparable harm to the obligor or employees of the obligor or would not accomplish the objective of collecting the delinquency; or

(b) The obligor demonstrates that he or she has made a good faith effort to reach an agreement with the obligee.

The court may not deny or suspend a license or certificate if the court determines that an alternative remedy is available to the obligee which is likely to accomplish the objective of collecting the delinquency. If the obligor fails in the defense of a petition for denial or suspension, the court which entered the support order or the court which is enforcing the support order shall enter an order to deny the application for the license or certificate or to suspend the license or certificate of the obligor. In the case of suspension, the court shall order the obligor to surrender the certificate or license to the department or to the licensing board which issued the license or certificate. In the case of denial, the court shall order the appropriate department or licensing board to deny the application.

(4) If the court denies or suspends a license or certificate and the obligor subsequently pays the delinquency or reaches an agreement with the obligee to settle the delinquency and makes the first payment required by the agreement, the license or certificate shall be issued or reinstated upon written proof to the court that the obligor has complied with the court order. Proof of payment shall consist of a certified copy of the payment record issued by the depository. The court shall order the appropriate department or licensing board to issue or reinstate the license or certificate without additional charge to the obligor.

(5) Notice shall be served under this section by mailing it by certified mail, return receipt requested, to the obligor at his or her last address of record with the local depository. If the obligor has no address of record with the local depository, or if the last address of record with the local depository is incorrect, service shall be by publication as provided in chapter 49. When service of the notice is made by mail, service is complete upon the receipt of the notice by the obligor.

History.—s. 2, ch. 93-208; s. 323, ch. 95-147; s. 1, ch. 2000-160; s. 6, ch. 2001-158; s. 886, ch. 2002-387.



61.13016 - Suspension of driver licenses and motor vehicle registrations.

61.13016 Suspension of driver licenses and motor vehicle registrations.—

(1) The driver license and motor vehicle registration of a support obligor who is delinquent in payment or who has failed to comply with subpoenas or a similar order to appear or show cause relating to paternity or support proceedings may be suspended. When an obligor is 15 days delinquent making a payment in support or failure to comply with a subpoena, order to appear, order to show cause, or similar order in IV-D cases, the Title IV-D agency may provide notice to the obligor of the delinquency or failure to comply with a subpoena, order to appear, order to show cause, or similar order and the intent to suspend by regular United States mail that is posted to the obligor’s last address of record with the Department of Highway Safety and Motor Vehicles. When an obligor is 15 days delinquent in making a payment in support in non-IV-D cases, and upon the request of the obligee, the depository or the clerk of the court must provide notice to the obligor of the delinquency and the intent to suspend by regular United States mail that is posted to the obligor’s last address of record with the Department of Highway Safety and Motor Vehicles. In either case, the notice must state:

(a) The terms of the order creating the support obligation;

(b) The period of the delinquency and the total amount of the delinquency as of the date of the notice or describe the subpoena, order to appear, order to show cause, or other similar order that has not been complied with;

(c) That notification will be given to the Department of Highway Safety and Motor Vehicles to suspend the obligor’s driver license and motor vehicle registration unless, within 20 days after the date that the notice is mailed, the obligor:

1.a. Pays the delinquency in full and any other costs and fees accrued between the date of the notice and the date the delinquency is paid;

b. Enters into a written agreement for payment with the obligee in non-IV-D cases or with the Title IV-D agency in IV-D cases; or in IV-D cases, complies with a subpoena or order to appear, order to show cause, or a similar order;

c. Files a petition with the circuit court to contest the delinquency action;

d. Demonstrates that he or she receives reemployment assistance or unemployment compensation pursuant to chapter 443;

e. Demonstrates that he or she is disabled and incapable of self-support or that he or she receives benefits under the federal Supplemental Security Income program or Social Security Disability Insurance program;

f. Demonstrates that he or she receives temporary cash assistance pursuant to chapter 414; or

g. Demonstrates that he or she is making payments in accordance with a confirmed bankruptcy plan under chapter 11, chapter 12, or chapter 13 of the United States Bankruptcy Code, 11 U.S.C. ss. 101 et seq.; and

2. Pays any applicable delinquency fees.

If an obligor in a non-IV-D case enters into a written agreement for payment before the expiration of the 20-day period, the obligor must provide a copy of the signed written agreement to the depository or the clerk of the court. If an obligor seeks to satisfy sub-subparagraph 1.d., sub-subparagraph 1.e., sub-subparagraph 1.f., or sub-subparagraph 1.g. before expiration of the 20-day period, the obligor must provide the applicable documentation or proof to the depository or the clerk of the court.

(2)(a) Upon petition filed by the obligor in the circuit court within 20 days after the mailing date of the notice, the court may, in its discretion, direct the department to issue a license for driving privilege restricted to business purposes only, as defined by s. 322.271, if the person is otherwise qualified for such a license. As a condition for the court to exercise its discretion under this subsection, the obligor must agree to a schedule of payment on any child support arrearages and to maintain current child support obligations. If the obligor fails to comply with the schedule of payment, the court shall direct the Department of Highway Safety and Motor Vehicles to suspend the obligor’s driver license.

(b) The obligor must serve a copy of the petition on the Title IV-D agency in IV-D cases or on the depository or the clerk of the court in non-IV-D cases. When an obligor timely files a petition to set aside a suspension, the court must hear the matter within 15 days after the petition is filed. The court must enter an order resolving the matter within 10 days after the hearing, and a copy of the order must be served on the parties. The timely filing of a petition under this subsection stays the intent to suspend until the entry of a court order resolving the matter.

(3) If the obligor does not, within 20 days after the mailing date on the notice, pay the delinquency; enter into a written agreement; comply with the subpoena, order to appear, order to show cause, or other similar order; file a motion to contest; or satisfy sub-subparagraph (1)(c)1.d., sub-subparagraph (1)(c)1.e., sub-subparagraph (1)(c)1.f., or sub-subparagraph (1)(c)1.g., the Title IV-D agency in IV-D cases, or the depository or clerk of the court in non-IV-D cases, may file the notice with the Department of Highway Safety and Motor Vehicles and request the suspension of the obligor’s driver license and motor vehicle registration in accordance with s. 322.058.

(4) The obligor may, within 20 days after the mailing date on the notice of delinquency or noncompliance and intent to suspend, file in the circuit court a petition to contest the notice of delinquency or noncompliance and intent to suspend on the ground of mistake of fact regarding the existence of a delinquency or the identity of the obligor. The obligor must serve a copy of the petition on the Title IV-D agency in IV-D cases or depository or clerk of the court in non-IV-D cases. When an obligor timely files a petition to contest, the court must hear the matter within 15 days after the petition is filed. The court must enter an order resolving the matter within 10 days after the hearing, and a copy of the order must be served on the parties. The timely filing of a petition to contest stays the notice of delinquency and intent to suspend until the entry of a court order resolving the matter.

(5) The procedures prescribed in this section and s. 322.058 may be used to enforce compliance with an order to appear for genetic testing.

History.—s. 1, ch. 95-222; s. 6, ch. 97-96; s. 5, ch. 97-170; s. 1, ch. 97-206; s. 4, ch. 99-375; s. 7, ch. 2001-158; s. 3, ch. 2005-39; s. 1, ch. 2005-164; s. 1, ch. 2014-216; s. 9, ch. 2015-2.



61.1354 - Sharing of information between consumer reporting agencies and the IV-D agency.

61.1354 Sharing of information between consumer reporting agencies and the IV-D agency.—

(1) Upon receipt of a request from a consumer reporting agency as defined in s. 603(f) of the Fair Credit Reporting Act, the IV-D agency or the depository in non-Title IV-D cases shall make available information relating to the amount of current and overdue support owed by an obligor. The IV-D agency or the depository in non-Title IV-D cases shall give the obligor written notice, at least 15 days prior to the release of information, of the IV-D agency’s or depository’s authority to release information to consumer reporting agencies relating to the amount of current and overdue support owed by the obligor. The obligor shall be informed of his or her right to request a hearing with the IV-D agency or the court in non-Title IV-D cases to contest the accuracy of the information.

(2) The IV-D agency shall report periodically to appropriate consumer reporting agencies, as identified by the IV-D agency, the name and social security number of any delinquent obligor, the amount of overdue support owed by the obligor, and the amount of the obligor’s current support obligation when the overdue support is paid. The IV-D agency, or its designee, shall provide the obligor with written notice, at least 15 days prior to the initial release of information, of the IV-D agency’s authority to release the information periodically to the consumer reporting agencies. The notice shall state the amount of overdue support owed and the amount of current support owed when the overdue support is paid and shall inform the obligor of the right to request a hearing with the IV-D agency within 15 days after receipt of the notice to contest the accuracy of the information. After the initial notice is given, no further notice or opportunity for a hearing need be given when updated information concerning the same obligor is periodically released to the consumer reporting agencies.

(3) For purposes of determining an individual’s income and establishing an individual’s capacity to make support payments or for determining the appropriate amount of child support payment to be made by the individual, consumer reporting agencies shall provide, upon request, consumer reports to the head of the IV-D agency pursuant to s. 604 of the Fair Credit Reporting Act, provided that the head of the IV-D agency, or its designee, certifies that:

(a) The consumer report is needed for the purpose of determining an individual’s income and establishing an individual’s capacity to make support payments or determining the appropriate amount of child support payment to be made by the individual;

(b) Paternity of the child of the individual whose report is sought, if that individual is the father of the child, has been established or acknowledged pursuant to the laws of Florida;

(c) The individual whose report is sought was provided with at least 15 days’ prior notice, by certified or registered mail to the individual’s last known address, that the report was requested; and

(d) The consumer report will be used solely for the purpose described in paragraph (a).

(4) For purposes of setting an initial or modified child support order, consumer reporting agencies shall provide, upon request, consumer reports to the IV-D agency.

(5) The Department of Revenue is authorized to adopt rules necessary to implement this section.

History.—s. 123, ch. 86-220; s. 4, ch. 92-138; s. 334, ch. 95-147; s. 6, ch. 97-170; s. 9, ch. 2001-158; s. 4, ch. 2005-39; s. 2, ch. 2005-82.



61.14 - Enforcement and modification of support, maintenance, or alimony agreements or orders.

61.14 Enforcement and modification of support, maintenance, or alimony agreements or orders.—

(1)(a) When the parties enter into an agreement for payments for, or instead of, support, maintenance, or alimony, whether in connection with a proceeding for dissolution or separate maintenance or with any voluntary property settlement, or when a party is required by court order to make any payments, and the circumstances or the financial ability of either party changes or the child who is a beneficiary of an agreement or court order as described herein reaches majority after the execution of the agreement or the rendition of the order, either party may apply to the circuit court of the circuit in which the parties, or either of them, resided at the date of the execution of the agreement or reside at the date of the application, or in which the agreement was executed or in which the order was rendered, for an order decreasing or increasing the amount of support, maintenance, or alimony, and the court has jurisdiction to make orders as equity requires, with due regard to the changed circumstances or the financial ability of the parties or the child, decreasing, increasing, or confirming the amount of separate support, maintenance, or alimony provided for in the agreement or order. A finding that medical insurance is reasonably available or the child support guidelines schedule in s. 61.30 may constitute changed circumstances. Except as otherwise provided in s. 61.30(11)(c), the court may modify an order of support, maintenance, or alimony by increasing or decreasing the support, maintenance, or alimony retroactively to the date of the filing of the action or supplemental action for modification as equity requires, giving due regard to the changed circumstances or the financial ability of the parties or the child.

(b)1. The court may reduce or terminate an award of alimony upon specific written findings by the court that since the granting of a divorce and the award of alimony a supportive relationship has existed between the obligee and a person with whom the obligee resides. On the issue of whether alimony should be reduced or terminated under this paragraph, the burden is on the obligor to prove by a preponderance of the evidence that a supportive relationship exists.

2. In determining whether an existing award of alimony should be reduced or terminated because of an alleged supportive relationship between an obligee and a person who is not related by consanguinity or affinity and with whom the obligee resides, the court shall elicit the nature and extent of the relationship in question. The court shall give consideration, without limitation, to circumstances, including, but not limited to, the following, in determining the relationship of an obligee to another person:

a. The extent to which the obligee and the other person have held themselves out as a married couple by engaging in conduct such as using the same last name, using a common mailing address, referring to each other in terms such as “my husband” or “my wife,” or otherwise conducting themselves in a manner that evidences a permanent supportive relationship.

b. The period of time that the obligee has resided with the other person in a permanent place of abode.

c. The extent to which the obligee and the other person have pooled their assets or income or otherwise exhibited financial interdependence.

d. The extent to which the obligee or the other person has supported the other, in whole or in part.

e. The extent to which the obligee or the other person has performed valuable services for the other.

f. The extent to which the obligee or the other person has performed valuable services for the other’s company or employer.

g. Whether the obligee and the other person have worked together to create or enhance anything of value.

h. Whether the obligee and the other person have jointly contributed to the purchase of any real or personal property.

i. Evidence in support of a claim that the obligee and the other person have an express agreement regarding property sharing or support.

j. Evidence in support of a claim that the obligee and the other person have an implied agreement regarding property sharing or support.

k. Whether the obligee and the other person have provided support to the children of one another, regardless of any legal duty to do so.

3. This paragraph does not abrogate the requirement that every marriage in this state be solemnized under a license, does not recognize a common law marriage as valid, and does not recognize a de facto marriage. This paragraph recognizes only that relationships do exist that provide economic support equivalent to a marriage and that alimony terminable on remarriage may be reduced or terminated upon the establishment of equivalent equitable circumstances as described in this paragraph. The existence of a conjugal relationship, though it may be relevant to the nature and extent of the relationship, is not necessary for the application of the provisions of this paragraph.

(c) For each support order reviewed by the department as required by s. 409.2564(11), if the amount of the child support award under the order differs by at least 10 percent but not less than $25 from the amount that would be awarded under s. 61.30, the department shall seek to have the order modified and any modification shall be made without a requirement for proof or showing of a change in circumstances.

(d) The department shall have authority to adopt rules to implement this section.

(2) When an order or agreement is modified pursuant to subsection (1), the party having an obligation to pay shall pay only the amount of support, maintenance, or alimony directed in the new order, and the agreement or earlier order is modified accordingly. No person may commence an action for modification of a support, maintenance, or alimony agreement or order except as herein provided. No court has jurisdiction to entertain any action to enforce the recovery of separate support, maintenance, or alimony other than as herein provided.

(3) This section is declaratory of existing public policy and of the laws of this state.

(4) If a party applies for a reduction of alimony or child support and the circumstances justify the reduction, the court may make the reduction of alimony or child support regardless of whether or not the party applying for it has fully paid the accrued obligations to the other party at the time of the application or at the time of the order of modification.

(5)(a) When a court of competent jurisdiction enters an order for the payment of alimony or child support or both, the court shall make a finding of the obligor’s imputed or actual present ability to comply with the order. If the obligor subsequently fails to pay alimony or support and a contempt hearing is held, the original order of the court creates a presumption that the obligor has the present ability to pay the alimony or support and to purge himself or herself from the contempt. At the contempt hearing, the obligor shall have the burden of proof to show that he or she lacks the ability to purge himself or herself from the contempt. This presumption is adopted as a presumption under s. 90.302(2) to implement the public policy of this state that children shall be maintained from the resources of their parents and as provided for in s. 409.2551, and that spouses be maintained as provided for in s. 61.08. The court shall state in its order the reasons for granting or denying the contempt.

(b) In a proceeding in circuit court to enforce a support order under this chapter, chapter 88, chapter 409, or chapter 742, or any other provision of law, if the court finds that payments due under the support order are delinquent or overdue and that the obligor is unemployed, underemployed, or has no income but is able to work or participate in job training, the court may order the obligor to:

1. Seek employment.

2. File periodic reports with the court, or with the department if the department is providing Title IV-D services, detailing the obligor’s efforts to seek and obtain employment during the reporting period.

3. Notify the court or the department, as appropriate, upon obtaining employment, income, or property.

4. Participate in job training, job placement, work experience, or other work programs that may be available pursuant to chapter 445, chapter 446, or any other source.

An obligor who willfully fails to comply with a court order to seek work or participate in other work-related activities may be held in contempt of court. This paragraph is in furtherance of the public policy of the state of ensuring that children are maintained from the resources of their parents to the extent possible.

(6)(a)1. When support payments are made through the local depository or through the State Disbursement Unit, any payment or installment of support which becomes due and is unpaid under any support order is delinquent; and this unpaid payment or installment, and all other costs and fees herein provided for, become, after notice to the obligor and the time for response as set forth in this subsection, a final judgment by operation of law, which has the full force, effect, and attributes of a judgment entered by a court in this state for which execution may issue. No deduction shall be made by the local depository from any payment made for costs and fees accrued in the judgment by operation of law process under paragraph (b) until the total amount of support payments due the obligee under the judgment has been paid.

2. A certified statement by the local depository evidencing a delinquency in support payments constitute evidence of the final judgment under this paragraph.

3. The judgment under this paragraph is a final judgment as to any unpaid payment or installment of support which has accrued up to the time either party files a motion with the court to alter or modify the support order, and such judgment may not be modified by the court. The court may modify such judgment as to any unpaid payment or installment of support which accrues after the date of the filing of the motion to alter or modify the support order. This subparagraph does not prohibit the court from providing relief from the judgment pursuant to Rule 1.540, Florida Rules of Civil Procedure.

(b)1. When an obligor is 15 days delinquent in making a payment or installment of support and the amount of the delinquency is greater than the periodic payment amount ordered by the court, the local depository shall serve notice on the obligor informing him or her of:

a. The delinquency and its amount.

b. An impending judgment by operation of law against him or her in the amount of the delinquency and all other amounts which thereafter become due and are unpaid, together with costs and a service charge of up to $25, for failure to pay the amount of the delinquency.

c. The obligor’s right to contest the impending judgment and the ground upon which such contest can be made.

d. The local depository’s authority to release information regarding the delinquency to one or more credit reporting agencies.

2. The local depository shall serve the notice by mailing it by first class mail to the obligor at his or her last address of record with the local depository. If the obligor has no address of record with the local depository, service shall be by publication as provided in chapter 49.

3. When service of the notice is made by mail, service is complete on the date of mailing.

(c) Within 15 days after service of the notice is complete, the obligor may file with the court that issued the support order, or with the court in the circuit where the local depository which served the notice is located, a motion to contest the impending judgment. An obligor may contest the impending judgment only on the ground of a mistake of fact regarding an error in whether a delinquency exists, in the amount of the delinquency, or in the identity of the obligor.

(d) The court shall hear the obligor’s motion to contest the impending judgment within 15 days after the date of filing of the motion. Upon the court’s denial of the obligor’s motion, the amount of the delinquency and all other amounts that become due, together with costs and a service charge of up to $25, become a final judgment by operation of law against the obligor. The depository shall charge interest at the rate established in s. 55.03 on all judgments for support. Payments on judgments shall be applied first to the current child support due, then to any delinquent principal, and then to interest on the support judgment.

(e) If the obligor fails to file a motion to contest the impending judgment within the time limit prescribed in paragraph (c) and fails to pay the amount of the delinquency and all other amounts which thereafter become due, together with costs and a service charge of up to $25, such amounts become a final judgment by operation of law against the obligor at the expiration of the time for filing a motion to contest the impending judgment.

(f)1. Upon request of any person, the local depository shall issue, upon payment of a service charge of up to $25, a payoff statement of the total amount due under the judgment at the time of the request. The statement may be relied upon by the person for up to 30 days from the time it is issued unless proof of satisfaction of the judgment is provided.

2. When the depository records show that the obligor’s account is current, the depository shall record a satisfaction of the judgment upon request of any interested person and upon receipt of the appropriate recording fee. Any person shall be entitled to rely upon the recording of the satisfaction.

3. The local depository, at the direction of the department, or the obligee in a non-IV-D case, may partially release the judgment as to specific real property, and the depository shall record a partial release upon receipt of the appropriate recording fee.

4. The local depository is not liable for errors in its recordkeeping, except when an error is a result of unlawful activity or gross negligence by the clerk or his or her employees.

(g) The local depository shall send the department monthly by electronic means a list of all Title IV-D and non-Title IV-D cases in which a judgment by operation of law has been recorded during the month for which the data is provided. At a minimum, the depository shall provide the names of the obligor and obligee, social security numbers of the obligor and obligee, if available, and depository number.

(7) When modification of an existing order of support is sought, the proof required to modify a settlement agreement and the proof required to modify an award established by court order shall be the same.

(8)(a) When an employee and an employer reach an agreement for a lump-sum settlement under s. 440.20(11), no proceeds of the settlement shall be disbursed to the employee, nor shall any attorney’s fees be disbursed, until after a judge of compensation claims reviews the proposed disbursement and enters an order finding the settlement provides for appropriate recovery of any support arrearage. The employee, or the employee’s attorney if the employee is represented, shall submit a written statement from the department that indicates whether the employee owes unpaid support and, if so, the amount owed. In addition, the judge of compensation claims may require the employee to submit a similar statement from a local depository established under s. 61.181. A sworn statement by the employee that all existing support obligations have been disclosed is also required. If the judge finds the proposed allocation of support recovery insufficient, the parties may amend the allocation of support recovery within the settlement agreement to make the allocation of proceeds sufficient. The Office of the Judges of Compensation Claims shall adopt procedural rules to implement this paragraph.

(b) In accordance with the provisions of s. 440.22, any compensation due or that may become due an employee under chapter 440 is exempt from garnishment, attachment, execution, and assignment of income, except for the purposes of enforcing child or spousal support obligations.

(9) Unless otherwise ordered by the court or agreed to by the parties, the obligation to pay the current child support for that child is terminated when the child reaches 18 years of age or the disability of nonage is removed. The termination of the current child support obligation does not otherwise terminate the obligation to pay any arrearage, retroactive support, delinquency, or costs owed by the obligor.

(10)(a) In a Title IV-D case, if an obligation to pay current child support is terminated due to the emancipation of the child and the obligor owes an arrearage, retroactive support, delinquency, or costs, the obligor shall continue to pay at the same rate in effect immediately prior to emancipation until all arrearages, retroactive support, delinquencies, and costs are paid in full or until the amount of the order is modified. Any income-deducted amount or amount paid by the obligor which is in excess of the obligation to pay current support shall be credited against the arrearages, retroactive support, delinquency, and costs owed by the obligor.

(b) In a Title IV-D case, if an obligation to pay current child support for multiple children is reduced due to the emancipation of one child and the obligor owes an arrearage, retroactive support, delinquency, or costs, the obligor shall continue to pay at the same rate in effect immediately prior to emancipation until all arrearages, retroactive support, delinquencies, and costs are paid in full or until the amount of the order is modified. Any income-deducted amount or amount paid by the obligor which is in excess of the obligation to pay current support shall be credited against the arrearages, retroactive support, delinquency, and costs owed by the obligor. If an obligation to pay current support for more than one child is not reduced when a child is emancipated because the order does not allocate support per child, this paragraph does not apply.

(c) Paragraphs (a) and (b) provide an additional remedy for collection of unpaid support and apply to cases in which a support order was entered before, on, or after July 1, 2004.

(11)(a) A court may, upon good cause shown, and without a showing of a substantial change of circumstances, modify, vacate, or set aside a temporary support order before or upon entering a final order in a proceeding.

(b) The modification of the temporary support order may be retroactive to the date of the initial entry of the temporary support order; to the date of filing of the initial petition for dissolution of marriage, initial petition for support, initial petition determining paternity, or supplemental petition for modification; or to a date prescribed in paragraph (1)(a) or s. 61.30(11)(c) or (17), as applicable.

History.—ss. 1, 2, ch. 16780, 1935; CGL 1936 Supp. 4993(1); s. 16, ch. 67-254; s. 16, ch. 71-241; s. 2, ch. 75-67; s. 124, ch. 86-220; s. 5, ch. 87-95; s. 6, ch. 88-176; s. 14, ch. 91-45; s. 5, ch. 92-138; s. 3, ch. 93-208; s. 335, ch. 95-147; s. 15, ch. 95-222; s. 7, ch. 97-170; s. 40, ch. 98-397; s. 5, ch. 99-375; s. 1, ch. 2001-91; ss. 10, 11, ch. 2001-158; s. 3, ch. 2002-173; s. 73, ch. 2003-402; s. 1, ch. 2004-47; s. 50, ch. 2004-265; s. 4, ch. 2004-334; ss. 5, 6, 7, 8, ch. 2005-39; s. 3, ch. 2005-82; s. 1, ch. 2005-168; s. 11, ch. 2008-61; s. 1, ch. 2008-92; s. 28, ch. 2008-111; s. 16, ch. 2010-187.

Note.—Former s. 65.15.



61.16 - Attorney’s fees, suit money, and costs.

61.16 Attorney’s fees, suit money, and costs.—

(1) The court may from time to time, after considering the financial resources of both parties, order a party to pay a reasonable amount for attorney’s fees, suit money, and the cost to the other party of maintaining or defending any proceeding under this chapter, including enforcement and modification proceedings and appeals. In those cases in which an action is brought for enforcement and the court finds that the noncompliant party is without justification in the refusal to follow a court order, the court may not award attorney’s fees, suit money, and costs to the noncompliant party. An application for attorney’s fees, suit money, or costs, whether temporary or otherwise, shall not require corroborating expert testimony in order to support an award under this chapter. The trial court shall have continuing jurisdiction to make temporary attorney’s fees and costs awards reasonably necessary to prosecute or defend an appeal on the same basis and criteria as though the matter were pending before it at the trial level. In all cases, the court may order that the amount be paid directly to the attorney, who may enforce the order in that attorney’s name. In determining whether to make attorney’s fees and costs awards at the appellate level, the court shall primarily consider the relative financial resources of the parties, unless an appellate party’s cause is deemed to be frivolous. In Title IV-D cases, attorney’s fees, suit money, and costs, including filing fees, recording fees, mediation costs, service of process fees, and other expenses incurred by the clerk of the circuit court, shall be assessed only against the nonprevailing obligor after the court makes a determination of the nonprevailing obligor’s ability to pay such costs and fees. The Department of Revenue shall not be considered a party for purposes of this section; however, fees may be assessed against the department pursuant to s. 57.105(1).

(2) In an action brought pursuant to Rule 3.840, Florida Rules of Criminal Procedure, whether denominated direct or indirect criminal contempt, the court shall have authority to:

(a) Appoint an attorney to prosecute said contempt.

(b) Assess attorney’s fees and costs against the contemptor after the court makes a determination of the contemptor’s ability to pay such costs and fees.

(c) Order that the amount be paid directly to the attorney, who may enforce the order in his or her name.

History.—s. 1, ch. 22676, 1945; s. 16, ch. 67-254; s. 17, ch. 71-241; s. 6, ch. 92-138; s. 6, ch. 93-188; s. 4, ch. 93-208; s. 9, ch. 94-124; s. 1, ch. 94-169; s. 1365, ch. 95-147; s. 6, ch. 96-183.

Note.—Former s. 65.17.



61.17 - Alimony and child support; additional method for enforcing orders and judgments; costs, expenses.

61.17 Alimony and child support; additional method for enforcing orders and judgments; costs, expenses.—

(1) An order or judgment for the payment of alimony or child support or either entered by any court of this state may be enforced by another chancery court in this state in the following manner:

(a) The person to whom such alimony or child support is payable or for whose benefit it is payable may procure a certified copy of the order or judgment and file it with a complaint for enforcement in the circuit court for the county in which the person resides or in the county where the person charged with the payment of the alimony or child support resides or is found.

(b) If the pleadings seek a change in the amount of the alimony or child support money, the court has jurisdiction to adjudicate the application and change the order or judgment. In such event the clerk of the circuit court in which the order is entered changing the original order or judgment shall transmit a certified copy thereof to the court of original jurisdiction, and the new order shall be recorded and filed in the original action and become a part thereof. If the pleadings ask for a modification of the order or judgment, the court may determine that the action should be tried by the court entering the original order or judgment and shall then transfer the action to that court for determination as a part of the original action.

(c) Enforcement of a case certified under Title IV-D of the Social Security Act under this section shall grant to the registering court jurisdiction to address only those issues allowed and reimbursable under Title IV-D of the Social Security Act.

(2) The court in which such an action is brought has jurisdiction to award costs and expenses as are equitable, including the cost of certifying and recording the judgment entered in the action in the court of original jurisdiction and reasonable attorney’s fees.

(3) The entry of a judgment for arrearages for child support, alimony, or attorney’s fees and costs does not preclude a subsequent contempt proceeding or certification of a IV-D case for intercept, by the United States Internal Revenue Service, for failure of an obligor to pay the child support, alimony, attorney’s fees, or costs for which the judgment was entered.

History.—ss. 1, 2, ch. 28187, 1953; s. 16, ch. 67-254; s. 18, ch. 71-241; s. 125, ch. 86-220; s. 7, ch. 92-138.

Note.—Former s. 65.18.



61.18 - Alimony and child support; default in undertaking of bond posted to ensure payment.

61.18 Alimony and child support; default in undertaking of bond posted to ensure payment.—

(1) When there is a breach of the condition of any bond posted to ensure the payment of alimony or child support, either temporary or permanent, for a party or minor children of the parties, the court in which the order was issued may order payment to the party entitled thereto of the principal of the bond or the part thereof necessary to cure the existing default without further notice from time to time where the amount is liquidated.

(2) The sureties on the bond, or the sheriff or clerk holding a cash bond, shall be ordered to pay into the registry of court, or to any party the court may direct, the sum necessary to cure the default.

(3) If the principal or sureties or sheriff or clerk fails to pay within the time and as required by the order, the court may enforce the payment by contempt against the principal or sureties on the bond or sheriff or clerk without further notice, or may issue an execution against the principal, sureties, sheriff, or clerk for the amount unpaid under any prior order or orders, but no sureties on the bond are liable for more than the penalty of the bond.

History.—ss. 1-3, ch. 28288, 1953; s. 16, ch. 67-254; s. 19, ch. 71-241.

Note.—Former s. 65.19.



61.181 - Depository for alimony transactions, support, maintenance, and support payments; fees.

61.181 Depository for alimony transactions, support, maintenance, and support payments; fees.—

(1)(a) The office of the clerk of the court shall operate a depository unless the depository is otherwise created by special act of the Legislature or unless, prior to June 1, 1985, a different entity was established to perform such functions. The department shall, no later than July 1, 1998, extend participation in the federal child support cost reimbursement program to the central depository in each county, to the maximum extent possible under existing federal law. The depository shall receive reimbursement for services provided under a cooperative agreement with the department pursuant to s. 61.1826. Each depository shall participate in the State Disbursement Unit and shall implement all statutory and contractual duties imposed on the State Disbursement Unit. Each depository shall receive from and transmit to the State Disbursement Unit required data through the Clerk of Court Child Support Enforcement Collection System. Payments on non-Title IV-D cases without income deduction orders shall not be sent to the State Disbursement Unit.

(b) Upon request by the department, the depository created pursuant to paragraph (a) shall establish an account for the receipt and disbursement of support payments for Title IV-D interstate cases. The department shall provide a copy of the other state’s order with the request, and the depository shall advise the department of the account number in writing within 4 business days after receipt of the request.

(2)(a) For payments not required to be processed through the State Disbursement Unit, the depository shall impose and collect a fee on each payment made for receiving, recording, reporting, disbursing, monitoring, or handling alimony or child support payments as required under this section. For non-Title IV-D cases required to be processed by the State Disbursement Unit pursuant to this chapter, the State Disbursement Unit shall, on each payment received, collect a fee, and shall transmit to the depository in which the case is located 40 percent of such service charge for the depository’s administration, management, and maintenance of such case. If a payment is made to the State Disbursement Unit which is not accompanied by the required fee, the State Disbursement Unit shall not deduct any moneys from the support payment for payment of the fee. The fee shall be a flat fee based, to the extent practicable, upon estimated reasonable costs of operation. The fee shall be reduced in any case in which the fixed fee results in a charge to any party of an amount greater than 3 percent of the amount of any support payment made in satisfaction of the amount which the party is obligated to pay, except that no fee shall be less than $1 nor more than $5 per payment made. The fee shall be considered by the court in determining the amount of support that the obligor is, or may be, required to pay.

(b)1. The fee imposed in paragraph (a) shall be increased to 4 percent of the support payments which the party is obligated to pay, except that no fee shall be more than $5.25. The fee shall be considered by the court in determining the amount of support that the obligor is, or may be, required to pay. Notwithstanding the provisions of s. 145.022, 75 percent of the additional revenues generated by this paragraph shall be remitted monthly to the Clerk of the Court Child Support Enforcement Collection System Trust Fund administered by the department as provided in subparagraph 2. These funds shall be used exclusively for the development, implementation, and operation of the Clerk of the Court Child Support Enforcement Collection System to be operated by the depositories, including the automation of civil case information necessary for the State Case Registry. The department shall contract with the Florida Association of Court Clerks and the depositories to design, establish, operate, upgrade, and maintain the automation of the depositories to include, but not be limited to, the provision of online electronic transfer of information to the IV-D agency as otherwise required by this chapter. The department’s obligation to fund the automation of the depositories is limited to the state share of funds available in the Clerk of the Court Child Support Enforcement Collection System Trust Fund. Each depository created under this section shall fully participate in the Clerk of the Court Child Support Enforcement Collection System and transmit data in a readable format as required by the contract between the Florida Association of Court Clerks and the department.

2. Moneys to be remitted to the department by the depository shall be done daily by electronic funds transfer and calculated as follows:

a. For each support payment of less than $33, 18.75 cents.

b. For each support payment between $33 and $140, an amount equal to 18.75 percent of the fee charged.

c. For each support payment in excess of $140, 18.75 cents.

3. The fees established by this section shall be set forth and included in every order of support entered by a court of this state which requires payment to be made into the depository.

(3)(a) For payments not required to be processed through the State Disbursement Unit, the depository shall collect and distribute all support payments paid into the depository to the appropriate party. On or after July 1, 1998, if a payment is made on a Title IV-D case which is not accompanied by the required transaction fee, the depository shall not deduct any moneys from the support payment for payment of the fee. Nonpayment of the required fee shall be considered a delinquency, and when the total of fees and costs which are due but not paid exceeds $50, the judgment by operation of law process set forth in s. 61.14(6)(a) shall become applicable and operational. As part of its collection and distribution functions, the depository shall maintain records listing:

1. The obligor’s name, address, social security number, place of employment, and any other sources of income.

2. The obligee’s name, address, and social security number.

3. The amount of support due as provided in the court order.

4. The schedule of payment as provided in the court order.

5. The actual amount of each support payment received, the date of receipt, the amount disbursed, and the recipient of the disbursement.

6. The unpaid balance of any arrearage due as provided in the court order.

7. Other records as necessary to comply with federal reporting requirements.

(b) The depository may require a payor or obligor to complete an information form, which shall request the following about the payor or obligor who provides payment by check:

1. Full name, address, and home phone number.

2. Driver license number.

3. Social security number.

4. Name, address, and business phone number of obligor’s employer.

5. Date of birth.

6. Weight and height.

7. Such other information as may be required by the State Attorney if prosecution for an insufficient check becomes necessary.

If the depository requests such information, and a payor or obligor does not comply, the depository may refuse to accept personal checks from the payor or obligor.

(c) Parties using the depository for support payments shall inform the depository of changes in their names or addresses. An obligor shall, additionally, notify the depository of all changes in employment or sources of income, including the payor’s name and address, and changes in the amounts of income received. Notification of all changes shall be made in writing to the depository within 7 days of a change.

(d) When time-sharing of a child is relinquished by a parent who is entitled to receive child support moneys from the depository to the custody of a licensed or registered long-term care child agency, that agency may request from the court an order directing child support payments that would otherwise be distributed to the parent be distributed to the agency for the period of time that the child is with the agency. Thereafter, payments shall be distributed to the agency as if the agency were the parent until further order of the court.

(4) The depository shall provide to the IV-D agency, at least once a month, a listing of IV-D accounts which identifies all delinquent accounts, the period of delinquency, and total amount of delinquency. The list shall be in alphabetical order by name of obligor, shall include the obligee’s name and case number, and shall be provided at no cost to the IV-D agency.

(5) The depository shall accept a support payment tendered in the form of a check drawn on the account of a payor or obligor, unless the payor or obligor has previously remitted a check which was returned to the depository due to lack of sufficient funds in the account. If the payor or obligor has had a check returned for this reason, the depository shall accept payment by cash, cashier’s check, or money order, or may accept a check upon deposit by the payor or obligor of an amount equal to 1 month’s payment. Upon payment by cash, cashier’s check, or money order, the depository shall disburse the proceeds to the obligee within 2 working days. Payments drawn by check on the account of a payor or obligor shall be disbursed within 4 working days. Notwithstanding the provisions of s. 28.243, the administrator of the depository shall not be personally liable if the check tendered by the payor or obligor is not paid by the bank.

(6) Certified copies of payment records maintained by a depository shall without further proof be admitted into evidence in any legal proceeding in this state.

(7) The depository shall provide to the Title IV-D agency the date provided by a payor, as required in s. 61.1301, for each payment received and forwarded to the agency. If no date is provided by the payor, the depository shall provide the date of receipt by the depository and shall report to the Title IV-D agency those payors who fail to provide the date the deduction was made.

(8) On or before July 1, 1994, the depository shall provide information required by this chapter to be transmitted to the Title IV-D agency by online electronic transmission pursuant to rules promulgated by the Title IV-D agency.

(9) If the increase in fees as provided by paragraph (2)(b) expires or is otherwise terminated, the depository shall not be required to provide the Title IV-D agency the date provided by a payor as required by s. 61.1301.

(10) Compliance with the requirements of this section shall be included as part of the annual county audit required pursuant to s. 218.39.

History.—s. 1, ch. 73-112; s. 1, ch. 75-148; s. 4, ch. 84-110; s. 5, ch. 85-178; s. 126, ch. 86-220; s. 1, ch. 87-358; s. 24, ch. 88-176; s. 3, ch. 89-183; s. 9, ch. 92-138; s. 14, ch. 93-208; s. 2, ch. 96-190; s. 5, ch. 96-305; s. 8, ch. 97-170; ss. 10, 42, ch. 98-397; s. 1, ch. 99-5; s. 6, ch. 99-375; s. 9, ch. 2000-158; s. 12, ch. 2001-158; s. 4, ch. 2002-173; s. 74, ch. 2003-402; s. 51, ch. 2004-265; s. 4, ch. 2004-305; s. 5, ch. 2004-334; s. 12, ch. 2008-61.



61.1811 - Clerk of the Court Child Support Enforcement Collection System Trust Fund.

61.1811 Clerk of the Court Child Support Enforcement Collection System Trust Fund.—There is hereby created the Clerk of the Court Child Support Enforcement Collection System Trust Fund to be used to deposit the department’s share of the fees generated in s. 61.181(2)(b).

History.—s. 8, ch. 92-138.



61.1812 - Child Support Incentive Trust Fund.

61.1812 Child Support Incentive Trust Fund.—

(1) The Child Support Incentive Trust Fund is hereby created, to be administered by the Department of Revenue. All child support enforcement incentive earnings and that portion of the state share of Title IV-A public assistance collections recovered in fiscal year 1996-1997 by the Title IV-D program of the department which is in excess of the amount estimated by the February 1997 Social Services Estimating Conference to be recovered in fiscal year 1996-1997 shall be credited to the trust fund, and no other receipts, except interest earnings, shall be credited thereto. For fiscal years beginning with 1997-1998, in addition to incentive earnings and interest earnings, that portion of the state share of Title IV-A public assistance collections recovered in each fiscal year by the Title IV-D program of the department which is in excess of the amount estimated by the February 1997 Social Services Estimating Conference to be recovered in fiscal year 1997-1998 shall be credited to the trust fund. The purpose of the trust fund is to account for federal incentive payments to the state for child support enforcement and to support the activities of the child support enforcement program under Title IV-D of the Social Security Act. The department shall invest the money in the trust fund pursuant to s. 17.61 and retain all interest earnings in the trust fund. The department shall separately account for receipts credited to the trust fund. When all general revenue appropriations for the child support enforcement program have been shifted to the trust fund, then annually thereafter, on June 30, if revenues deposited into the trust fund, including federal child support incentive earnings, have exceeded state expenditures for the child support enforcement program administered by the department for the prior 12-month period, the revenues in excess of cash flow needs are transferred to the General Revenue Fund.

(2) Notwithstanding the provisions of s. 216.301, and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 95-111; s. 9, ch. 97-170; s. 4, ch. 97-259; ss. 2, 38, ch. 98-46; s. 3, ch. 2000-157; s. 10, ch. 2000-158; s. 4, ch. 2005-82.



61.1814 - Child Support Enforcement Application and Program Revenue Trust Fund.

61.1814 Child Support Enforcement Application and Program Revenue Trust Fund.—

(1) The Child Support Enforcement Application and Program Revenue Trust Fund is hereby created, to be administered by the Department of Revenue. The purpose of the trust fund is to account for Title IV-D program income and to support the activities of the child support enforcement program under Title IV-D of the Social Security Act. The department shall invest the money in the trust fund pursuant to s. 17.61 and retain all interest earnings in the trust fund. Notwithstanding the provisions of s. 216.301, and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund and shall be available for carrying out the purposes of the trust fund. In accordance with federal requirements, the federal share of program income shall be credited to the Federal Government.

(2) With the exception of fees required to be deposited in the Clerk of the Court Child Support Enforcement Collection System Trust Fund under s. 61.181(2)(b) and collections determined to be undistributable or unidentifiable under s. 409.2558, the fund shall be used for the deposit of Title IV-D program income received by the department. Each type of program income received shall be accounted for separately. Program income received by the department includes, but is not limited to:

(a) Application fees of nonpublic assistance applicants for child support enforcement services;

(b) Court-ordered costs recovered from child support obligors;

(c) Interest on child support collections;

(d) The balance of fees received under s. 61.181(2)(a) on non-Title IV-D cases required to be processed through the State Disbursement Unit after the clerk’s share is paid;

(e) Fines imposed under ss. 409.256(7)(b), 409.2564(7), and 409.2578; and

(f) The annual fee required under s. 409.2567.

History.—s. 46, ch. 96-418; s. 10, ch. 97-170; s. 6, ch. 2004-334; s. 9, ch. 2005-39; s. 2, ch. 2007-85.



61.1816 - Child Support Clearing Trust Fund.

61.1816 Child Support Clearing Trust Fund.—

(1) The Child Support Clearing Trust Fund is hereby created, to be administered by the Department of Revenue. Funds shall be credited to the trust fund from child support payments. The purpose of the trust fund is to account for child support collections pending distribution to custodial parents and other state trust funds.

(2) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 95-371; s. 48, ch. 96-418.

Note.—Former s. 409.2582.



61.1824 - State Disbursement Unit.

61.1824 State Disbursement Unit.—

(1) The State Disbursement Unit is hereby created and shall be operated by the Department of Revenue or by a contractor responsible directly to the department. The State Disbursement Unit shall be responsible for the collection and disbursement of payments for:

(a) All support cases enforced by the department pursuant to Title IV-D of the Social Security Act; and

(b) All child support cases not being enforced by the department pursuant to Title IV-D of the Social Security Act in which the initial support order was issued in this state on or after January 1, 1994, and in which the obligor’s child support obligation is being paid through income deduction.

(2) The State Disbursement Unit must be operated in coordination with the department’s child support enforcement automated system in Title IV-D cases.

(3) The State Disbursement Unit shall perform the following functions:

(a) Disburse all receipts from intercepts, including, but not limited to, United States Internal Revenue Service, reemployment assistance or unemployment compensation, lottery, and administrative offset intercepts.

(b) Provide employers and payors with one address to which all income deduction collections are sent.

(c) When there is more than one income deduction order being enforced against the same obligor by the payor, allocate the amounts available for income deduction in the manner set forth in s. 61.1301.

(d) To the extent feasible, use automated procedures for the collection and disbursement of support payments, including, but not limited to, having procedures for:

1. Receipt of payments from obligors, employers, other states and jurisdictions, and other entities.

2. Timely disbursement of payments to obligees, the department, and other state Title IV-D agencies.

3. Accurate identification of payment source and amount.

4. Furnishing any parent, upon request, timely information on the current status of support payments under an order requiring payments to be made by or to the parent, except that in cases described in paragraph (1)(b), prior to the date the State Disbursement Unit becomes fully operational, the State Disbursement Unit shall not be required to convert and maintain in automated form records of payments kept pursuant to s. 61.181.

5. Electronic disbursement of support payments to obligees. The State Disbursement Unit shall notify obligees of electronic disbursement options. Any payments made to the State Disbursement Unit that are owed to the obligee shall be disbursed electronically. The obligee may designate a personal account for deposit of payments. If the obligee does not designate a personal account, the State Disbursement Unit shall deposit any payments into a stored value account that can be accessed by the obligee.

(e) Information regarding disbursement must be transmitted in the following manner:

1. In Title IV-D cases, the State Disbursement Unit shall transmit, in an electronic format as prescribed by the department, all required information to the department on the same business day the information is received from the employer or other source of periodic income, if sufficient information identifying the payee is provided. The department shall determine distribution allocation of a collection and shall electronically transmit that information to the State Disbursement Unit, whereupon the State Disbursement Unit shall disburse the collection. The State Disbursement Unit may delay the disbursement of payments toward arrearages until the resolution of any timely appeal with respect to such arrearages. The State Disbursement Unit may delay the disbursement of Title IV-D collections until authorization by the Title IV-D agency has been received.

2. In non-Title IV-D cases, payment information is not transmitted to the department. The State Disbursement Unit may delay the disbursement of payments toward arrearages until the resolution of any timely appeal with respect to such arrearages.

(f) Reconcile all cash receipts and all disbursements daily and provide the department with a daily reconciliation report in a format as prescribed by the department.

(g) Disburse support payments to foreign countries as may be required.

(h) Receive and convert support payments made in foreign currency.

(i) Remit to the department payments for costs due the department.

(j) Handle insufficient funds payments, claims of lost or stolen checks, and stop payment orders.

(k) Issue billing notices and statements of account, in accordance with federal requirements, in a format and frequency prescribed by the department to persons who pay and receive child support in Title IV-D cases.

(l) Provide the department with a weekly report that summarizes and totals all financial transaction activity.

(m) Provide toll-free access to customer assistance representatives and an automated voice response system that will enable the parties to a support case to obtain payment information.

(4) For cases in which the obligor or payor fails to submit payment directly to the central address provided by the State Disbursement Unit, the depositories shall have procedures for accepting a support payment tendered in the form of cash or a check drawn on the account of a payor or obligor, unless the payor or obligor has previously remitted a check which was returned to the depository due to lack of sufficient funds in the account. If the payor or obligor has had a check returned for this reason, the depository shall accept payment by cash, cashier’s check, or money order, or may accept a check upon deposit by the payor or obligor of an amount equal to 1 month’s payment. Upon payment by cash, cashier’s check, or money order, the depository shall remit the payment to the State Disbursement Unit within 1 business day after receipt.

(5) Obligees receiving payments through the State Disbursement Unit shall inform the State Disbursement Unit of changes in their names and addresses. Notification of all changes must be made directly to the State Disbursement Unit within 7 business days after a change. In Title IV-D cases, the State Disbursement Unit shall transmit the information to the department, in an electronic format prescribed by the department, within 1 business day after receipt.

(6) All support payments for cases to which the requirements of this section apply shall be made payable to and delivered to the State Disbursement Unit.

(a) An employer that is required to remit tax payments electronically to the department under s. 213.755 or s. 443.163 shall remit support payments deducted pursuant to an income deduction order or income deduction notice and provide associated case data to the State Disbursement Unit by electronic means approved by the department. The department may waive the requirement to remit payments electronically for an employer that is unable to comply despite good faith efforts or due to circumstances beyond the employer’s reasonable control. Grounds for approving a waiver include, but are not limited to, circumstances in which:

1. The employer does not have a computer that meets the minimum standards necessary for electronic remittance.

2. Additional time is needed to program the employer’s computer.

3. The employer does not currently file data electronically with any business or government agency.

4. Compliance conflicts with the employer’s business procedures.

5. Compliance would cause a financial hardship.

(b) The department shall adopt by rule standards for electronic remittance, data transfer, and waivers that, to the extent feasible, are consistent with the department’s rules for electronic filing and remittance of taxes under ss. 213.755 and 443.163. A waiver granted by the department from the requirement to file and remit electronically under s. 213.755 or s. 443.163 constitutes a waiver from the requirement under this subsection.

(7) Notwithstanding any other statutory provision to the contrary, funds received by the State Disbursement Unit shall be held, administered, and disbursed by the State Disbursement Unit pursuant to the provisions of this chapter.

History.—s. 43, ch. 98-397; s. 7, ch. 99-375; s. 13, ch. 2001-158; s. 10, ch. 2005-39; s. 3, ch. 2007-85; s. 2, ch. 2008-92; ss. 21, 22, 54, ch. 2008-153; s. 37, ch. 2012-30.



61.1825 - State Case Registry.

61.1825 State Case Registry.—

(1) The Department of Revenue or its agent shall operate and maintain a State Case Registry as provided by 42 U.S.C. s. 654A. The State Case Registry must contain records for:

(a) Each case in which services are being provided by the department as the state’s Title IV-D agency; and

(b) By October 1, 1998, each support order established or modified in the state on or after October 1, 1998, in which services are not being provided by the Title IV-D agency.

The department shall maintain that part of the State Case Registry that includes support order information for Title IV-D cases on the department’s child support enforcement automated system.

(2) By October 1, 1998, for each support order established or modified by a court of this state on or after October 1, 1998, the depository for the court that enters the support order in a non-Title IV-D case shall provide, in an electronic format prescribed by the department, the following information to that component of the State Case Registry that receives, maintains, and transmits support order information for non-Title IV-D cases:

(a) The names of the obligor, obligee, and child or children;

(b) The social security numbers of the obligor, obligee, and child or children;

(c) The dates of birth of the obligor, obligee, and child or children;

(d) Whether a family violence indicator is present;

(e) The date the support order was established or modified;

(f) The case identification number, which is the two-digit numeric county code followed by the civil circuit case number;

(g) The federal information processing system numeric designation for the county and state where the support order was established or modified; and

(h) Any other data as may be required by the United States Secretary of Health and Human Services.

(3)(a) For the purpose of this section, a family violence indicator must be placed on a record when:

1. A party executes a sworn statement requesting that a family violence indicator be placed on that party’s record which states that the party has reason to believe that release of information to the Federal Case Registry may result in physical or emotional harm to the party or the child; or

2. A temporary or final injunction for protection against domestic violence has been granted pursuant to s. 741.30(6), an injunction for protection against domestic violence has been issued by a court of a foreign state pursuant to s. 741.315, or a temporary or final injunction for protection against repeat violence has been granted pursuant to s. 784.046; or

3. The department has received information on a Title IV-D case from the Domestic, Dating, Sexual, and Repeat Violence Injunction Statewide Verification System, established pursuant to s. 784.046(8)(b), that a court has granted a party a domestic violence or repeat violence injunction.

(b) Before the family violence indicator can be removed from a record, the protected person must be afforded notice and an opportunity to appear before the court on the issue of whether the disclosure will result in harm.

(4) The depository, using standardized data elements, shall provide the support order information required by subsection (2) to the entity that maintains the non-Title IV-D support order information for the State Case Registry at a frequency and in a format prescribed by the department.

(5) The entity that maintains State Case Registry information for non-Title IV-D cases shall make the information available to the department in a readable and searchable electronic format that is compatible with the department’s automated child support enforcement system.

(6) State Case Registry information must be transmitted electronically to the Federal Case Registry of Child Support Orders by the department in a manner and frequency prescribed by the United States Secretary of Health and Human Services.

History.—s. 44, ch. 98-397; s. 8, ch. 99-375; s. 14, ch. 2001-158; s. 39, ch. 2008-61; s. 8, ch. 2013-15.



61.1826 - Procurement of services for State Disbursement Unit and the non-Title IV-D component of the State Case Registry; contracts and cooperative agreements; penalties; withholding payment.

61.1826 Procurement of services for State Disbursement Unit and the non-Title IV-D component of the State Case Registry; contracts and cooperative agreements; penalties; withholding payment.—

(1) LEGISLATIVE FINDINGS.—The Legislature finds that the clerks of court play a vital role, as essential participants in the establishment, modification, collection, and enforcement of child support, in securing the health, safety, and welfare of the children of this state. The Legislature further finds and declares that:

(a) It is in the state’s best interest to preserve the essential role of the clerks of court in disbursing child support payments and maintaining official records of child support orders entered by the courts of this state.

(b) As official recordkeeper for matters relating to court-ordered child support, the clerks of court are necessary parties to obtaining, safeguarding, and providing child support payment and support order information.

(c) As provided by the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, the state must establish and operate a State Case Registry in full compliance with federal law by October 1, 1998, and a State Disbursement Unit by October 1, 1999.

(d) Noncompliance with federal law could result in a substantial loss of federal funds for the state’s child support enforcement program and the temporary assistance for needy families welfare block grant.

(e) The potential loss of substantial federal funds poses a direct and immediate threat to the health, safety, and welfare of the children and citizens of the state and constitutes an emergency for purposes of s. 287.057(3)(a).

(f) The clerks of court maintain the official payment record of the court for amounts received, payments credited, arrearages owed, liens attached, and current mailing addresses of all parties, payor, obligor, and payee.

(g) The clerks of court have established a statewide Clerk of Court Child Support Enforcement Collection System for the automation of all payment processing using state and local government funds as provided under s. 61.181(2)(b)1.

(h) The Legislature acknowledges the improvements made by and the crucial role of the Clerk of the Court Child Support Enforcement Collection System in speeding payments to the children of Florida.

(i) There is no viable alternative to continuing the role of the clerks of court in collecting, safeguarding, and providing essential child support payment information.

For these reasons, the Legislature hereby directs the Department of Revenue, subject to the provisions of subsection (5), to contract with the Florida Association of Court Clerks and each depository to perform duties with respect to the operation and maintenance of a State Disbursement Unit and the non-Title IV-D component of the State Case Registry as further provided by this section.

(2) COOPERATIVE AGREEMENTS.—Each depository shall enter into a standard cooperative agreement with the department for participation in the State Disbursement Unit and the non-Title IV-D component of the State Case Registry through the Clerk of Court Child Support Enforcement Collection System within 60 days after the effective date of this section. The cooperative agreement shall be a uniform document, mutually developed by the department and the Florida Association of Court Clerks, that applies to all depositories and complies with all state and federal requirements. Each depository shall also enter into a written agreement with the Florida Association of Court Clerks and the department within 60 days after the effective date of this section that requires each depository to participate fully in the State Disbursement Unit and the non-Title IV-D component of the State Case Registry.

(3) CONTRACT.—The Florida Association of Court Clerks shall enter into a written contract with the department that fully complies with all federal and state laws within 60 days after the effective date of this section. The contract shall be mutually developed by the department and the Florida Association of Court Clerks. As required by s. 287.057 and 45 C.F.R. s. 74.43, any subcontracts entered into by the Florida Association of Court Clerks, except for a contract between the Florida Association of Court Clerks and its totally owned subsidiary corporation, must be procured through competitive bidding.

(4) COOPERATIVE AGREEMENT AND CONTRACT TERMS.—The contract between the Florida Association of Court Clerks and the department, and cooperative agreements entered into by the depositories and the department, must contain, but are not limited to, the following terms:

(a) The initial term of the contract and cooperative agreements is for 5 years. The subsequent term of the contract and cooperative agreements is for 3 years, with the option of two 1-year renewal periods, at the sole discretion of the department.

(b) The duties and responsibilities of the Florida Association of Court Clerks, the depositories, and the department.

(c) Under s. 287.058(1)(a), all providers and subcontractors shall submit to the department directly, or through the Florida Association of Court Clerks, a report of monthly expenditures in a format prescribed by the department and in sufficient detail for a proper preaudit and postaudit thereof.

(d) All providers and subcontractors shall submit to the department directly, or through the Florida Association of Court Clerks, management reports in a format prescribed by the department.

(e) All subcontractors shall comply with chapter 280, as may be required.

(f) Federal financial participation for eligible Title IV-D expenditures incurred by the Florida Association of Court Clerks and the depositories shall be at the maximum level permitted by federal law for expenditures incurred for the provision of services in support of child support enforcement in accordance with 45 C.F.R. part 74 and Federal Office of Management and Budget Circulars A-87 and A-122 and based on an annual cost allocation study of each depository. The depositories shall submit directly, or through the Florida Association of Court Clerks, claims for Title IV-D expenditures monthly to the department in a standardized format as prescribed by the department. The Florida Association of Court Clerks shall contract with a certified public accounting firm, selected by the Florida Association of Court Clerks and the department, to audit and certify quarterly to the department all claims for expenditures submitted by the depositories for Title IV-D reimbursement.

(g) Upon termination of the contracts between the department and the Florida Association of Court Clerks or the depositories, the Florida Association of Court Clerks, its agents, and the depositories shall assist the department in making an orderly transition to a private vendor.

(h) Interest on late payment by the department shall be in accordance with s. 215.422.

If either the department or the Florida Association of Court Clerks objects to a term of the standard cooperative agreement or contract specified in subsections (2) and (3), the disputed term or terms shall be presented jointly by the parties to the Attorney General or the Attorney General’s designee, who shall act as special magistrate. The special magistrate shall resolve the dispute in writing within 10 days. The resolution of a dispute by the special magistrate is binding on the department and the Florida Association of Court Clerks.

(5) CONTRACT TERMINATION.—If any of the following events occur, the department may discontinue its plans to contract, or terminate its contract, with the Florida Association of Court Clerks and the depositories upon 30 days’ written notice by the department and may, through competitive bidding, procure services from a private vendor to perform functions necessary for the department to operate the State Disbursement Unit and the non-Title IV-D component of the State Case Registry with a minimum amount of disruption in service to the children and citizens of the state:

(a) Receipt by the department of final notice by the United States Secretary of Health and Human Services or the secretary’s designee that the contractual arrangement between the department, the Florida Association of Court Clerks, and the depositories does not satisfy federal requirements for a State Disbursement Unit or a State Case Registry and that the state’s Title IV-D State Plan will not be approved, or that federal Title IV-D funding is not made available to fund the non-Title IV-D component of the State Case Registry or the State Disbursement Unit;

(b) The Florida Association of Court Clerks, a depository, or any subcontractor fails to comply with any material contractual term or state or federal requirement;

(c) The non-Title IV-D component of the State Case Registry is not established and operational, consistent with the terms of the contract, by October 1, 1998; or

(d) The State Disbursement Unit is not established and operational, consistent with the terms of the contract, by October 1, 1999.

If either event specified in paragraph (a) occurs, the depositories are relieved of all responsibilities and duties under this chapter relating to Title IV-D payment processing and data transmission to the department.

(6) PARTICIPATION BY DEPOSITORIES.—

(a) Each depository shall participate in the non-Title IV-D component of the State Case Registry by using an automated system compatible with the department’s automated child support enforcement system.

(b) For participation in the State Disbursement Unit, each depository shall:

1. Use the CLERC System;

2. Receive electronically and record payment information from the State Disbursement Unit for each support order entered by the court.

(7) TITLE IV-D PROGRAM INCOME.—Pursuant to 45 C.F.R. s. 304.50, all transaction fees and interest income realized by the State Disbursement Unit constitute and must be reported as program income under federal law and must be transmitted to the Title IV-D agency for deposit in the Child Support Enforcement Application and Program Revenue Trust Fund.

(8) PENALTIES.—All depositories must participate in the State Disbursement Unit and the non-Title IV-D component of the State Case Registry as provided in this chapter. If, after notice and an opportunity to cure an otherwise curable default, a depository fails to comply with the material terms of the cooperative agreement, the failure to comply subjects the county officer or officers responsible for the depository to the sanctions provided in Art. IV of the State Constitution. However, no county officer or officers shall be subject to sanctions under Art. IV of the State Constitution for any noncurable default resulting from circumstances or conditions outside the control of the depository.

(9) WITHHOLDING PAYMENT UNDER CONTRACTS.—If the Florida Association of Court Clerks, its agent, a subcontractor, or a depository does not comply with any material contractual term or state or federal requirement, the department may withhold funds otherwise due under the individual contract with the Florida Association of Court Clerks or the individual cooperative agreement with the depository, or both, at the department’s election, to enforce compliance. The department shall provide written notice of noncompliance before withholding funds. Within 10 business days after receipt of written notification of noncompliance, the department must be provided with a written proposed corrective action plan. Within 10 business days after receipt of a corrective action plan, the department shall accept the plan or allow 5 business days within which a revised plan may be submitted. Upon the department’s acceptance of a corrective action plan, the agreed-upon plan must be fully completed within 30 business days unless a longer period is permitted by the department. If a proposed corrective action plan is not submitted, is not accepted, or is not fully completed, any funds withheld by the department for noncompliance are forfeited to the department. Withholding or forfeiture of funds may be contested by filing a petition or request for a hearing under the applicable provisions of chapter 120. For the purposes of this section, no party to a dispute involving less than $5,000 in withheld or forfeited funds is deemed to be substantially affected by the dispute or to have a substantial interest in the decision resolving the dispute.

History.—s. 45, ch. 98-397; s. 9, ch. 99-375; s. 10, ch. 2001-278; ss. 5, 6, ch. 2002-173; s. 1, ch. 2002-207; s. 54, ch. 2004-11; s. 5, ch. 2010-151.



61.1827 - Identifying information concerning applicants for and recipients of child support services.

61.1827 Identifying information concerning applicants for and recipients of child support services.—

(1) Any information that reveals the identity of applicants for or recipients of child support services, including the name, address, and telephone number of such persons, held by a non-Title IV-D county child support enforcement agency is confidential and exempt from s. 119.07(1) and s. 24(a) of Art. I of the State Constitution. The use or disclosure of such information by the non-Title IV-D county child support enforcement agency is limited to the purposes directly connected with:

(a) Any investigation, prosecution, or criminal or civil proceeding connected with the administration of any non-Title IV-D county child support enforcement program;

(b) Mandatory disclosure of identifying and location information as provided in s. 61.13(7) by the non-Title IV-D county child support enforcement agency when providing non-Title IV-D services;

(c) Mandatory disclosure of information as required by ss. 409.2577, 61.181, 61.1825, and 61.1826 and Title IV-D of the Social Security Act; or

(d) Disclosure to an authorized person, as defined in 45 C.F.R. s. 303.15, for purposes of enforcing any state or federal law with respect to the unlawful taking or restraint of a child or making or enforcing a parenting plan. As used in this paragraph, the term “authorized person” includes a parent with whom the child does not currently reside, unless a court has entered an order under s. 741.30, s. 741.31, or s. 784.046.

(2) The non-Title IV-D county child support enforcement agency shall not disclose information that identifies by name and address an applicant for or recipient of child support services or the whereabouts of such party or child to another person against whom a protective order with respect to the former party or the child has been entered if the county agency has reason to believe that the release of information to such person could result in physical or emotional harm to the party or the child.

(3) As used in this section, “non-Title IV-D county child support enforcement agency” means a department, division, or other agency of a county government which is operated by the county, excluding local depositories pursuant to s. 61.181 operated by the clerk of the court, to provide child support enforcement and depository services to county residents.

History.—s. 1, ch. 2001-131; s. 10, ch. 2005-239; s. 1, ch. 2006-156; s. 13, ch. 2008-61.



61.183 - Mediation of certain contested issues.

61.183 Mediation of certain contested issues.—

(1) In any proceeding in which the issues of parental responsibility, primary residence, access to, visitation with, or support of a child are contested, the court may refer the parties to mediation in accordance with rules promulgated by the Supreme Court. In Title IV-D cases, any costs, including filing fees, recording fees, mediation costs, service of process fees, and other expenses incurred by the clerk of the circuit court, shall be assessed only against the nonprevailing obligor after the court makes a determination of the nonprevailing obligor’s ability to pay such costs and fees.

(2) If an agreement is reached by the parties on the contested issues, a consent order incorporating the agreement shall be prepared by the mediator and submitted to the parties and their attorneys for review. Upon approval by the parties, the consent order shall be reviewed by the court and, if approved, entered. Thereafter, the consent order may be enforced in the same manner as any other court order.

(3) Any information from the files, reports, case summaries, mediator’s notes, or other communications or materials relating to a mediation proceeding pursuant to this section obtained by any person performing mediation duties is exempt from the provisions of s. 119.07(1).

History.—s. 128, ch. 86-220; s. 4, ch. 89-183; s. 17, ch. 90-360; s. 10, ch. 92-138; s. 20, ch. 96-406; s. 5, ch. 2004-291; s. 5, ch. 2009-180.



61.19 - Entry of judgment of dissolution of marriage, delay period.

61.19 Entry of judgment of dissolution of marriage, delay period.—No final judgment of dissolution of marriage may be entered until at least 20 days have elapsed from the date of filing the original petition for dissolution of marriage; but the court, on a showing that injustice would result from this delay, may enter a final judgment of dissolution of marriage at an earlier date.

History.—s. 1, ch. 57-258; s. 1, ch. 59-64; s. 1, ch. 61-123; s. 16, ch. 67-254; s. 20, ch. 71-241.

Note.—Former s. 65.20.



61.191 - Application.

61.191 Application.—

(1) This act applies to all proceedings commenced on or after July 1, 1971. However, pending actions for divorce are deemed to have been commenced on the bases provided in s. 61.052, and evidence as to such bases for dissolution of marriage after July 1, 1971, shall be in compliance with this act.

(2) This act applies to all proceedings commenced after July 1, 1971, for the modification of a judgment or order entered prior to July 1, 1971.

(3) In any action or proceeding in which an appeal was pending or a new trial was ordered prior to July 1, 1971, the law in effect at the time of the order sustaining the appeal or the new trial governs the appeal, the new trial, and any subsequent trial or appeal.

History.—s. 21, ch. 71-241; s. 19, ch. 79-164.



61.20 - Social investigation and recommendations regarding a parenting plan.

61.20 Social investigation and recommendations regarding a parenting plan.—

(1) In any action where the parenting plan is at issue because the parents are unable to agree, the court may order a social investigation and study concerning all pertinent details relating to the child and each parent when such an investigation has not been done and the study therefrom provided to the court by the parties or when the court determines that the investigation and study that have been done are insufficient. The agency, staff, or person conducting the investigation and study ordered by the court pursuant to this section shall furnish the court and all parties of record in the proceeding a written study containing recommendations, including a written statement of facts found in the social investigation on which the recommendations are based. The court may consider the information contained in the study in making a decision on the parenting plan, and the technical rules of evidence do not exclude the study from consideration.

(2) A social investigation and study, when ordered by the court, shall be conducted by qualified staff of the court; a child-placing agency licensed pursuant to s. 409.175; a psychologist licensed pursuant to chapter 490; or a clinical social worker, marriage and family therapist, or mental health counselor licensed pursuant to chapter 491. If a certification of indigence based on an affidavit filed with the court pursuant to s. 57.081 is provided by an adult party to the proceeding and the court does not have qualified staff to perform the investigation and study, the court may request that the Department of Children and Families conduct the investigation and study.

(3) Except as to persons who obtain certification of indigence as specified in subsection (2), for whom no costs are incurred, the parents involved in a proceeding to determine a parenting plan where the court has ordered the performance of a social investigation and study are responsible for paying the costs of the investigation and study. Upon submitting the study to the court, the agency, staff, or person performing the study shall include a bill for services, which shall be taxed and ordered paid as costs in the proceeding.

History.—s. 1, ch. 59-186; s. 16, ch. 67-254; ss. 19, 35, ch. 69-106; s. 12, ch. 77-147; s. 27, ch. 77-433; s. 1, ch. 86-101; s. 1, ch. 89-38; s. 4, ch. 99-8; s. 14, ch. 2008-61; s. 6, ch. 2009-180; s. 23, ch. 2014-19.

Note.—Former s. 65.21.



61.21 - Parenting course authorized; fees; required attendance authorized; contempt.

61.21 Parenting course authorized; fees; required attendance authorized; contempt.—

(1) LEGISLATIVE FINDINGS; PURPOSE.—It is the finding of the Legislature that:

(a) A large number of children experience the separation or divorce of their parents each year. Parental conflict related to divorce is a societal concern because children suffer potential short-term and long-term detrimental economic, emotional, and educational effects during this difficult period of family transition. This is particularly true when parents engage in lengthy legal conflict.

(b) Parents are more likely to consider the best interests of their children when determining parental arrangements if courts provide families with information regarding the process by which courts make decisions on issues affecting their children and suggestions as to how parents may ease the coming adjustments in family structure for their children.

(c) It has been found to be beneficial to parents who are separating or divorcing to have available an educational program that will provide general information regarding:

1. The issues and legal procedures for resolving time-sharing and child support disputes.

2. The emotional experiences and problems of divorcing adults.

3. The family problems and the emotional concerns and needs of the children.

4. The availability of community services and resources.

(d) Parents who are separating or divorcing are more likely to receive maximum benefit from a program if they attend such program at the earliest stages of their dispute, before extensive litigation occurs and adversarial positions are assumed or intensified.

(2) The Department of Children and Families shall approve a parenting course which shall be a course of a minimum of 4 hours designed to educate, train, and assist divorcing parents in regard to the consequences of divorce on parents and children.

(a) The parenting course referred to in this section shall be named the Parent Education and Family Stabilization Course and may include, but need not be limited to, the following topics as they relate to court actions between parents involving custody, care, time-sharing, and support of a child or children:

1. Legal aspects of deciding child-related issues between parents.

2. Emotional aspects of separation and divorce on adults.

3. Emotional aspects of separation and divorce on children.

4. Family relationships and family dynamics.

5. Financial responsibilities to a child or children.

6. Issues regarding spousal or child abuse and neglect.

7. Skill-based relationship education that may be generalized to parenting, workplace, school, neighborhood, and civic relationships.

(b) Information regarding spousal and child abuse and neglect shall be included in every parent education and family stabilization course. A list of local agencies that provide assistance with such issues shall also be provided.

(c) The parent education and family stabilization course shall be educational in nature and shall not be designed to provide individual mental health therapy for parents or children, or individual legal advice to parents or children.

(d) Course providers shall not solicit participants from the sessions they conduct to become private clients or patients.

(e) Course providers shall not give individual legal advice or mental health therapy.

(3) Each course provider offering a parenting course pursuant to this section must be approved by the Department of Children and Families.

(a) The Department of Children and Families shall provide each judicial circuit with a list of approved course providers and sites at which the parent education and family stabilization course may be completed. Each judicial circuit must make information regarding all course providers approved for their circuit available to all parents.

(b) The Department of Children and Families shall include on the list of approved course providers and sites for each circuit at least one site in that circuit where the parent education and family stabilization course may be completed on a sliding fee scale, if available.

(c) The Department of Children and Families shall include on the list of approved course providers, without limitation as to the area of the state for which the course is approved, a minimum of one statewide approved course to be provided through the Internet and one statewide approved course to be provided through correspondence. The purpose of the Internet and correspondence courses is to ensure that the parent education and stabilization course is available in the home county of each state resident and to those out-of-state persons subject to this section.

(d) The Department of Children and Families may remove a provider who violates this section, or its implementing rules, from the list of approved court providers.

(e) The Department of Children and Families shall adopt rules to administer subsection (2) and this subsection.

(4) All parties to a dissolution of marriage proceeding with minor children or a paternity action that involves issues of parental responsibility shall be required to complete the Parent Education and Family Stabilization Course prior to the entry by the court of a final judgment. The court may excuse a party from attending the parenting course, or from completing the course within the required time, for good cause.

(5) All parties required to complete a parenting course under this section shall begin the course as expeditiously as possible. For dissolution of marriage actions, unless excused by the court pursuant to subsection (4), the petitioner must complete the course within 45 days after the filing of the petition, and all other parties must complete the course within 45 days after service of the petition. For paternity actions, unless excused by the court pursuant to subsection (4), the petitioner must complete the course within 45 days after filing the petition, and any other party must complete the course within 45 days after an acknowledgment of paternity by that party, an adjudication of paternity of that party, or an order granting time-sharing to or support from that party. Each party to a dissolution or paternity action shall file proof of compliance with this subsection with the court prior to the entry of the final judgment.

(6) All parties to a modification of a final judgment involving a parenting plan or a time-sharing schedule may be required to complete a court-approved parenting course prior to the entry of an order modifying the final judgment.

(7) A reasonable fee may be charged to each parent attending the course.

(8) Information obtained or statements made by the parties at any educational session required under this statute shall not be considered in the adjudication of a pending or subsequent action, nor shall any report resulting from such educational session become part of the record of the case unless the parties have stipulated in writing to the contrary.

(9) The court may hold any parent who fails to attend a required parenting course in contempt, or that parent may be denied shared parental responsibility or time-sharing or otherwise sanctioned as the court deems appropriate.

(10) Nothing in this section shall be construed to require the parties to a dissolution of marriage to attend a court-approved parenting course together.

(11) The court may, without motion of either party, prohibit the parenting course from being taken together, if there is a history of domestic violence between the parties.

History.—s. 1, ch. 94-185; s. 13, ch. 98-403; s. 75, ch. 2003-402; s. 8, ch. 2005-239; s. 15, ch. 2008-61; s. 7, ch. 2009-180; s. 24, ch. 2014-19.



61.29 - Child support guidelines; principles.

61.29 Child support guidelines; principles.—The following principles establish the public policy of the State of Florida in the creation of the child support guidelines:

(1) Each parent has a fundamental obligation to support his or her minor or legally dependent child.

(2) The guidelines schedule is based on the parent’s combined net income estimated to have been allocated to the child as if the parents and children were living in an intact household.

(3) The guidelines encourage fair and efficient settlement of support issues between parents and minimizes the need for litigation.

History.—s. 4, ch. 2010-199.



61.30 - Child support guidelines; retroactive child support.

61.30 Child support guidelines; retroactive child support.—

(1)(a) The child support guideline amount as determined by this section presumptively establishes the amount the trier of fact shall order as child support in an initial proceeding for such support or in a proceeding for modification of an existing order for such support, whether the proceeding arises under this or another chapter. The trier of fact may order payment of child support which varies, plus or minus 5 percent, from the guideline amount, after considering all relevant factors, including the needs of the child or children, age, station in life, standard of living, and the financial status and ability of each parent. The trier of fact may order payment of child support in an amount which varies more than 5 percent from such guideline amount only upon a written finding explaining why ordering payment of such guideline amount would be unjust or inappropriate. Notwithstanding the variance limitations of this section, the trier of fact shall order payment of child support which varies from the guideline amount as provided in paragraph (11)(b) whenever any of the children are required by court order or mediation agreement to spend a substantial amount of time with either parent. This requirement applies to any living arrangement, whether temporary or permanent.

(b) The guidelines may provide the basis for proving a substantial change in circumstances upon which a modification of an existing order may be granted. However, the difference between the existing monthly obligation and the amount provided for under the guidelines shall be at least 15 percent or $50, whichever amount is greater, before the court may find that the guidelines provide a substantial change in circumstances.

(c) For each support order reviewed by the department as required by s. 409.2564(11), if the amount of the child support award under the order differs by at least 10 percent but not less than $25 from the amount that would be awarded under this section, the department shall seek to have the order modified and any modification shall be made without a requirement for proof or showing of a change in circumstances.

(2) Income shall be determined on a monthly basis for each parent as follows:

(a) Gross income shall include, but is not limited to, the following:

1. Salary or wages.

2. Bonuses, commissions, allowances, overtime, tips, and other similar payments.

3. Business income from sources such as self-employment, partnership, close corporations, and independent contracts. “Business income” means gross receipts minus ordinary and necessary expenses required to produce income.

4. Disability benefits.

5. All workers’ compensation benefits and settlements.

6. Reemployment assistance or unemployment compensation.

7. Pension, retirement, or annuity payments.

8. Social security benefits.

9. Spousal support received from a previous marriage or court ordered in the marriage before the court.

10. Interest and dividends.

11. Rental income, which is gross receipts minus ordinary and necessary expenses required to produce the income.

12. Income from royalties, trusts, or estates.

13. Reimbursed expenses or in kind payments to the extent that they reduce living expenses.

14. Gains derived from dealings in property, unless the gain is nonrecurring.

(b) Monthly income shall be imputed to an unemployed or underemployed parent if such unemployment or underemployment is found by the court to be voluntary on that parent’s part, absent a finding of fact by the court of physical or mental incapacity or other circumstances over which the parent has no control. In the event of such voluntary unemployment or underemployment, the employment potential and probable earnings level of the parent shall be determined based upon his or her recent work history, occupational qualifications, and prevailing earnings level in the community if such information is available. If the information concerning a parent’s income is unavailable, a parent fails to participate in a child support proceeding, or a parent fails to supply adequate financial information in a child support proceeding, income shall be automatically imputed to the parent and there is a rebuttable presumption that the parent has income equivalent to the median income of year-round full-time workers as derived from current population reports or replacement reports published by the United States Bureau of the Census. However, the court may refuse to impute income to a parent if the court finds it necessary for that parent to stay home with the child who is the subject of a child support calculation or as set forth below:

1. In order for the court to impute income at an amount other than the median income of year-round full-time workers as derived from current population reports or replacement reports published by the United States Bureau of the Census, the court must make specific findings of fact consistent with the requirements of this paragraph. The party seeking to impute income has the burden to present competent, substantial evidence that:

a. The unemployment or underemployment is voluntary; and

b. Identifies the amount and source of the imputed income, through evidence of income from available employment for which the party is suitably qualified by education, experience, current licensure, or geographic location, with due consideration being given to the parties’ time-sharing schedule and their historical exercise of the time-sharing provided in the parenting plan or relevant order.

2. Except as set forth in subparagraph 1., income may not be imputed based upon:

a. Income records that are more than 5 years old at the time of the hearing or trial at which imputation is sought; or

b. Income at a level that a party has never earned in the past, unless recently degreed, licensed, certified, relicensed, or recertified and thus qualified for, subject to geographic location, with due consideration of the parties’ existing time-sharing schedule and their historical exercise of the time-sharing provided in the parenting plan or relevant order.

(c) Public assistance as defined in s. 409.2554 shall be excluded from gross income.

(3) Net income is obtained by subtracting allowable deductions from gross income. Allowable deductions shall include:

(a) Federal, state, and local income tax deductions, adjusted for actual filing status and allowable dependents and income tax liabilities.

(b) Federal insurance contributions or self-employment tax.

(c) Mandatory union dues.

(d) Mandatory retirement payments.

(e) Health insurance payments, excluding payments for coverage of the minor child.

(f) Court-ordered support for other children which is actually paid.

(g) Spousal support paid pursuant to a court order from a previous marriage or the marriage before the court.

(4) Net income for each parent shall be computed by subtracting allowable deductions from gross income.

(5) Net income for each parent shall be added together for a combined net income.

(6) The following guidelines schedule shall be applied to the combined net income to determine the minimum child support need:

(a) If the obligor parent’s net income is less than the amount in the guidelines schedule:

1. The parent should be ordered to pay a child support amount, determined on a case-by-case basis, to establish the principle of payment and lay the basis for increased support orders should the parent’s income increase.

2. The obligor parent’s child support payment shall be the lesser of the obligor parent’s actual dollar share of the total minimum child support amount, as determined in subparagraph 1., and 90 percent of the difference between the obligor parent’s monthly net income and the current poverty guidelines as periodically updated in the Federal Register by the United States Department of Health and Human Services pursuant to 42 U.S.C. s. 9902(2) for a single individual living alone.

(b) For combined monthly net income greater than the amount in the guidelines schedule, the obligation is the minimum amount of support provided by the guidelines schedule plus the following percentages multiplied by the amount of income over $10,000:

(7) Child care costs incurred due to employment, job search, or education calculated to result in employment or to enhance income of current employment of either parent shall be added to the basic obligation. After the child care costs are added, any moneys prepaid by a parent for child care costs for the child or children of this action shall be deducted from that parent’s child support obligation for that child or those children. Child care costs may not exceed the level required to provide quality care from a licensed source.

(8) Health insurance costs resulting from coverage ordered pursuant to s. 61.13(1)(b), and any noncovered medical, dental, and prescription medication expenses of the child, shall be added to the basic obligation unless these expenses have been ordered to be separately paid on a percentage basis. After the health insurance costs are added to the basic obligation, any moneys prepaid by a parent for health-related costs for the child or children of this action shall be deducted from that parent’s child support obligation for that child or those children.

(9) Each parent’s percentage share of the child support need shall be determined by dividing each parent’s net monthly income by the combined net monthly income.

(10) Each parent’s actual dollar share of the total minimum child support need shall be determined by multiplying the minimum child support need by each parent’s percentage share of the combined monthly net income.

(11)(a) The court may adjust the total minimum child support award, or either or both parents’ share of the total minimum child support award, based upon the following deviation factors:

1. Extraordinary medical, psychological, educational, or dental expenses.

2. Independent income of the child, not to include moneys received by a child from supplemental security income.

3. The payment of support for a parent which has been regularly paid and for which there is a demonstrated need.

4. Seasonal variations in one or both parents’ incomes or expenses.

5. The age of the child, taking into account the greater needs of older children.

6. Special needs, such as costs that may be associated with the disability of a child, that have traditionally been met within the family budget even though fulfilling those needs will cause the support to exceed the presumptive amount established by the guidelines.

7. Total available assets of the obligee, obligor, and the child.

8. The impact of the Internal Revenue Service Child & Dependent Care Tax Credit, Earned Income Tax Credit, and dependency exemption and waiver of that exemption. The court may order a parent to execute a waiver of the Internal Revenue Service dependency exemption if the paying parent is current in support payments.

9. An application of the child support guidelines schedule that requires a person to pay another person more than 55 percent of his or her gross income for a child support obligation for current support resulting from a single support order.

10. The particular parenting plan, a court-ordered time-sharing schedule, or a time-sharing arrangement exercised by agreement of the parties, such as where the child spends a significant amount of time, but less than 20 percent of the overnights, with one parent, thereby reducing the financial expenditures incurred by the other parent; or the refusal of a parent to become involved in the activities of the child.

11. Any other adjustment that is needed to achieve an equitable result which may include, but not be limited to, a reasonable and necessary existing expense or debt. Such expense or debt may include, but is not limited to, a reasonable and necessary expense or debt that the parties jointly incurred during the marriage.

(b) Whenever a particular parenting plan, a court-ordered time-sharing schedule, or a time-sharing arrangement exercised by agreement of the parties provides that each child spend a substantial amount of time with each parent, the court shall adjust any award of child support, as follows:

1. In accordance with subsections (9) and (10), calculate the amount of support obligation apportioned to each parent without including day care and health insurance costs in the calculation and multiply the amount by 1.5.

2. Calculate the percentage of overnight stays the child spends with each parent.

3. Multiply each parent’s support obligation as calculated in subparagraph 1. by the percentage of the other parent’s overnight stays with the child as calculated in subparagraph 2.

4. The difference between the amounts calculated in subparagraph 3. shall be the monetary transfer necessary between the parents for the care of the child, subject to an adjustment for day care and health insurance expenses.

5. Pursuant to subsections (7) and (8), calculate the net amounts owed by each parent for the expenses incurred for day care and health insurance coverage for the child.

6. Adjust the support obligation owed by each parent pursuant to subparagraph 4. by crediting or debiting the amount calculated in subparagraph 5. This amount represents the child support which must be exchanged between the parents.

7. The court may deviate from the child support amount calculated pursuant to subparagraph 6. based upon the deviation factors in paragraph (a), as well as the obligee parent’s low income and ability to maintain the basic necessities of the home for the child, the likelihood that either parent will actually exercise the time-sharing schedule set forth in the parenting plan, a court-ordered time-sharing schedule, or a time-sharing arrangement exercised by agreement of the parties, and whether all of the children are exercising the same time-sharing schedule.

8. For purposes of adjusting any award of child support under this paragraph, “substantial amount of time” means that a parent exercises time-sharing at least 20 percent of the overnights of the year.

(c) A parent’s failure to regularly exercise the time-sharing schedule set forth in the parenting plan, a court-ordered time-sharing schedule, or a time-sharing arrangement exercised by agreement of the parties not caused by the other parent which resulted in the adjustment of the amount of child support pursuant to subparagraph (a)10. or paragraph (b) shall be deemed a substantial change of circumstances for purposes of modifying the child support award. A modification pursuant to this paragraph is retroactive to the date the noncustodial parent first failed to regularly exercise the court-ordered or agreed time-sharing schedule.

(12)(a) A parent with a support obligation may have other children living with him or her who were born or adopted after the support obligation arose. If such subsequent children exist, the court, when considering an upward modification of an existing award, may disregard the income from secondary employment obtained in addition to the parent’s primary employment if the court determines that the employment was obtained primarily to support the subsequent children.

(b) Except as provided in paragraph (a), the existence of such subsequent children should not as a general rule be considered by the court as a basis for disregarding the amount provided in the guidelines schedule. The parent with a support obligation for subsequent children may raise the existence of such subsequent children as a justification for deviation from the guidelines schedule. However, if the existence of such subsequent children is raised, the income of the other parent of the subsequent children shall be considered by the court in determining whether or not there is a basis for deviation from the guideline amount.

(c) The issue of subsequent children under paragraph (a) or paragraph (b) may only be raised in a proceeding for an upward modification of an existing award and may not be applied to justify a decrease in an existing award.

(13) If the recurring income is not sufficient to meet the needs of the child, the court may order child support to be paid from nonrecurring income or assets.

(14) Every petition for child support or for modification of child support shall be accompanied by an affidavit which shows the party’s income, allowable deductions, and net income computed in accordance with this section. The affidavit shall be served at the same time that the petition is served. The respondent, whether or not a stipulation is entered, shall make an affidavit which shows the party’s income, allowable deductions, and net income computed in accordance with this section. The respondent shall include his or her affidavit with the answer to the petition or as soon thereafter as is practicable, but in any case at least 72 hours prior to any hearing on the finances of either party.

(15) For purposes of establishing an obligation for support in accordance with this section, if a person who is receiving public assistance is found to be noncooperative as defined in s. 409.2572, the department may submit to the court an affidavit or written declaration signed under penalty of perjury as specified in s. 92.525(2) attesting to the income of that parent based upon information available to the department.

(16) The Legislature shall review the guidelines schedule established in this section at least every 4 years beginning in 1997.

(17) In an initial determination of child support, whether in a paternity action, dissolution of marriage action, or petition for support during the marriage, the court has discretion to award child support retroactive to the date when the parents did not reside together in the same household with the child, not to exceed a period of 24 months preceding the filing of the petition, regardless of whether that date precedes the filing of the petition. In determining the retroactive award in such cases, the court shall consider the following:

(a) The court shall apply the guidelines schedule in effect at the time of the hearing subject to the obligor’s demonstration of his or her actual income, as defined by subsection (2), during the retroactive period. Failure of the obligor to so demonstrate shall result in the court using the obligor’s income at the time of the hearing in computing child support for the retroactive period.

(b) All actual payments made by a parent to the other parent or the child or third parties for the benefit of the child throughout the proposed retroactive period.

(c) The court should consider an installment payment plan for the payment of retroactive child support.

History.—s. 3, ch. 87-95; s. 5, ch. 89-183; s. 5, ch. 91-246; s. 11, ch. 92-138; s. 5, ch. 93-208; s. 2, ch. 94-204; s. 2, ch. 94-318; s. 1366, ch. 95-147; s. 53, ch. 96-175; s. 3, ch. 96-305; s. 11, ch. 97-170; s. 11, ch. 98-397; s. 1, ch. 99-359; s. 2, ch. 2001-91; ss. 15, 16, ch. 2001-158; s. 7, ch. 2002-173; s. 11, ch. 2005-39; s. 16, ch. 2008-61; ss. 2, 17, ch. 2010-187; s. 5, ch. 2010-199; s. 3, ch. 2011-4; s. 38, ch. 2012-30; s. 1, ch. 2014-35.



61.401 - Appointment of guardian ad litem.

61.401 Appointment of guardian ad litem.—In an action for dissolution of marriage or for the creation, approval, or modification of a parenting plan, if the court finds it is in the best interest of the child, the court may appoint a guardian ad litem to act as next friend of the child, investigator or evaluator, not as attorney or advocate. The court in its discretion may also appoint legal counsel for a child to act as attorney or advocate; however, the guardian and the legal counsel shall not be the same person. In such actions which involve an allegation of child abuse, abandonment, or neglect as defined in s. 39.01, which allegation is verified and determined by the court to be well-founded, the court shall appoint a guardian ad litem for the child. The guardian ad litem shall be a party to any judicial proceeding from the date of the appointment until the date of discharge.

History.—s. 1, ch. 90-226; s. 3, ch. 94-204; s. 123, ch. 98-403; s. 17, ch. 2008-61.



61.402 - Qualifications of guardians ad litem.

61.402 Qualifications of guardians ad litem.—

(1) A person appointed as a guardian ad litem pursuant to s. 61.401 must be:

(a) Certified by the Guardian Ad Litem Program pursuant to s. 39.821;

(b) Certified by a not-for-profit legal aid organization as defined in s. 68.096; or

(c) An attorney who is a member in good standing of The Florida Bar.

(2)(a) Prior to certifying a guardian ad litem pursuant to paragraph (1)(b), the not-for-profit legal aid organization must:

1. Conduct a security background investigation as described in s. 39.821 for which the not-for-profit legal aid organization has the sole discretion in determining whether to certify a person based on his or her security background investigation; and

2. Provide training using the uniform objective statewide training program for guardians ad litem developed by The Florida Bar.

(b) The security background investigation and the training program requirements as provided in this subsection must be paid for by the not-for-profit legal aid organization or the person seeking certification as a guardian ad litem through the not-for-profit legal aid organization.

(3) Only a guardian ad litem who qualifies under paragraph (1)(a) or paragraph (1)(c) may be appointed to a case in which the court has determined that there are well-founded allegations of child abuse, abandonment, or neglect as defined in s. 39.01.

(4) Nothing in this section requires the Guardian Ad Litem Program or a not-for-profit legal aid organization to train or certify guardians ad litem appointed under this chapter.

(5) It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any person to willfully, knowingly, or intentionally fail, by false statement, misrepresentation, impersonation, or other fraudulent means, to disclose in an application for a guardian ad litem any material fact used in making a determination as to the applicant’s qualifications for such position.

History.—s. 2, ch. 90-226; s. 1, ch. 93-203; s. 4, ch. 94-204; s. 1367, ch. 95-147; s. 3, ch. 96-109; s. 21, ch. 96-406; s. 124, ch. 98-403; s. 1, ch. 2009-114.



61.403 - Guardians ad litem; powers and authority.

61.403 Guardians ad litem; powers and authority.—A guardian ad litem when appointed shall act as next friend of the child, investigator or evaluator, not as attorney or advocate but shall act in the child’s best interest. A guardian ad litem shall have the powers, privileges, and responsibilities to the extent necessary to advance the best interest of the child, including, but not limited to, the following:

(1) The guardian ad litem may investigate the allegations of the pleadings affecting the child, and, after proper notice to interested parties to the litigation and subject to conditions set by the court, may interview the child, witnesses, or any other person having information concerning the welfare of the child.

(2) The guardian ad litem, through counsel, may petition the court for an order directed to a specified person, agency, or organization, including, but not limited to, hospitals, medical doctors, dentists, psychologists, and psychiatrists, which order directs that the guardian ad litem be allowed to inspect and copy any records and documents which relate to the minor child or to the child’s parents or other custodial persons or household members with whom the child resides. Such order shall be obtained only after notice to all parties and hearing thereon.

(3) The guardian ad litem, through counsel, may request the court to order expert examinations of the child, the child’s parents, or other interested parties in the action, by medical doctors, dentists, and other providers of health care including psychiatrists, psychologists, or other mental health professionals.

(4) The guardian ad litem may assist the court in obtaining impartial expert examinations.

(5) The guardian ad litem may address the court and make written or oral recommendations to the court. The guardian ad litem shall file a written report which may include recommendations and a statement of the wishes of the child. The report must be filed and served on all parties at least 20 days prior to the hearing at which it will be presented unless the court waives such time limit. The guardian ad litem must be provided with copies of all pleadings, notices, and other documents filed in the action and is entitled to reasonable notice before any action affecting the child is taken by either of the parties, their counsel, or the court.

(6) A guardian ad litem, acting through counsel, may file such pleadings, motions, or petitions for relief as the guardian ad litem deems appropriate or necessary in furtherance of the guardian’s function. The guardian ad litem, through counsel, is entitled to be present and to participate in all depositions, hearings, and other proceedings in the action, and, through counsel, may compel the attendance of witnesses.

(7) The duties and rights of nonattorney guardians do not include the right to practice law.

(8) The guardian ad litem shall submit his or her recommendations to the court regarding any stipulation or agreement, whether incidental, temporary, or permanent, which affects the interest or welfare of the minor child, within 10 days after the date such stipulation or agreement is served upon the guardian ad litem.

History.—s. 3, ch. 90-226; s. 5, ch. 94-204; s. 1368, ch. 95-147.



61.404 - Guardians ad litem; confidentiality.

61.404 Guardians ad litem; confidentiality.—The guardian ad litem shall maintain as confidential all information and documents received from any source described in s. 61.403(2) and may not disclose such information or documents except, in the guardian ad litem’s discretion, in a report to the court, served upon both parties to the action and their counsel or as directed by the court.

History.—s. 4, ch. 90-226.



61.405 - Guardians ad litem; immunity.

61.405 Guardians ad litem; immunity.—Any person participating in a judicial proceeding as a guardian ad litem shall be presumed prima facie to be acting in good faith and in so doing shall be immune from any liability, civil or criminal, that otherwise might be incurred or imposed.

History.—s. 1, ch. 95-163.



61.45 - Court-ordered parenting plan; risk of violation; bond.

61.45 Court-ordered parenting plan; risk of violation; bond.—

(1) In any proceeding in which the court enters a parenting plan, including a time-sharing schedule, including in a modification proceeding, upon the presentation of competent substantial evidence that there is a risk that one party may violate the court’s parenting plan by removing a child from this state or country or by concealing the whereabouts of a child, upon stipulation of the parties, upon the motion of another individual or entity having a right under the law of this state, or if the court finds evidence that establishes credible risk of removal of the child, the court may:

(a) Order that a parent may not remove the child from this state without the notarized written permission of both parents or further court order;

(b) Order that a parent may not remove the child from this country without the notarized written permission of both parents or further court order;

(c) Order that a parent may not take the child to a country that has not ratified or acceded to the Hague Convention on the Civil Aspects of International Child Abduction unless the other parent agrees in writing that the child may be taken to the country;

(d) Require a parent to surrender the passport of the child or require that:

1. The petitioner place the child’s name in the Children’s Passport Issuance Alert Program of the United States Department of State;

2. The respondent surrender to the court or the petitioner’s attorney any United States or foreign passport issued in the child’s name, including a passport issued in the name of both the parent and the child; and

3. The respondent not apply on behalf of the child for a new or replacement passport or visa; or

(e) Require that a party post bond or other security in an amount sufficient to serve as a financial deterrent to abduction, the proceeds of which may be used to pay the reasonable expenses of recovery of the child, including reasonable attorney’s fees and costs, if the child is abducted.

(2) If the court enters a parenting plan, including a time-sharing schedule, including in a modification proceeding, that includes a provision entered under paragraph (1)(b) or paragraph (1)(c), a certified copy of the order should be sent by the parent who requested the restriction to the Passport Services Office of the United States Department of State requesting that they not issue a passport to the child without their signature or further court order.

(3) If the court enters an order under paragraph (1)(a) or paragraph (1)(b) to prevent the removal of the child from this state or country, the order may include one or more of the following:

(a) An imposition of travel restrictions that require that a party traveling with the child outside a designated geographic area provide the other party with the following:

1. The travel itinerary of the child.

2. A list of physical addresses and telephone numbers at which the child can be reached at specified times.

3. Copies of all travel documents.

(b) A prohibition of the respondent directly or indirectly:

1. Removing the child from this state or country or another specified geographic area without permission of the court or the petitioner’s written consent;

2. Removing or retaining the child in violation of a child custody determination;

3. Removing the child from school or a child care or similar facility; or

4. Approaching the child at any location other than a site designated for supervised visitation.

(c) A requirement that a party register the order in another state as a prerequisite to allowing the child to travel to that state.

(d) As a prerequisite to exercising custody or visitation, a requirement that the respondent provide the following:

1. An authenticated copy of the order detailing passport and travel restrictions for the child to the Office of Children’s Issues within the Bureau of Consular Affairs of the United States Department of State and the relevant foreign consulate or embassy.

2. Proof to the court that the respondent has provided the information in subparagraph 1.

3. An acknowledgment to the court in a record from the relevant foreign consulate or embassy that no passport application has been made, or passport issued, on behalf of the child.

4. Proof to the petitioner and court of registration with the United States embassy or other United States diplomatic presence in the destination country and with the destination country’s central authority for the Hague Convention on the Civil Aspects of International Child Abduction, if that convention is in effect between this country and the destination country, unless one of the parties objects.

5. A written waiver under the Privacy Act, 5 U.S.C. s. 552a, as amended, with respect to any document, application, or other information pertaining to the child or the respondent authorizing its disclosure to the court.

6. A written waiver with respect to any document, application, or other information pertaining to the child or the respondent in records held by the United States Bureau of Citizenship and Immigration Services authorizing its disclosure to the court.

7. Upon the court’s request, a requirement that the respondent obtain an order from the relevant foreign country containing terms identical to the child custody determination issued in this country.

8. Upon the court’s request, a requirement that the respondent be entered in the Prevent Departure Program of the United States Department of State or a similar federal program designed to prevent unauthorized departures to foreign countries.

(e) The court may impose conditions on the exercise of custody or visitation that limit visitation or require that visitation with the child by the respondent be supervised until the court finds that supervision is no longer necessary and orders the respondent to pay the costs of supervision.

(4) In assessing the need for a bond or other security, the court may consider any reasonable factor bearing upon the risk that a party may violate a parenting plan by removing a child from this state or country or by concealing the whereabouts of a child, including but not limited to whether:

(a) A court has previously found that a party previously removed a child from Florida or another state in violation of a parenting plan, or whether a court had found that a party has threatened to take a child out of Florida or another state in violation of a parenting plan;

(b) The party has strong family and community ties to Florida or to other states or countries, including whether the party or child is a citizen of another country;

(c) The party has strong financial reasons to remain in Florida or to relocate to another state or country;

(d) The party has engaged in activities that suggest plans to leave Florida, such as quitting employment; sale of a residence or termination of a lease on a residence, without efforts to acquire an alternative residence in the state; closing bank accounts or otherwise liquidating assets; applying for a passport or visa; or obtaining travel documents for the respondent or the child;

(e) Either party has had a history of domestic violence as either a victim or perpetrator, child abuse or child neglect evidenced by criminal history, including but not limited to, arrest, an injunction for protection against domestic violence issued after notice and hearing under s. 741.30, medical records, affidavits, or any other relevant information;

(f) The party has a criminal record;

(g) The party is likely to take the child to a country that:

1. Is not a party to the Hague Convention on the Civil Aspects of International Child Abduction and does not provide for the extradition of an abducting parent or for the return of an abducted child;

2. Is a party to the Hague Convention on the Civil Aspects of International Child Abduction, but:

a. The Hague Convention on the Civil Aspects of International Child Abduction is not in force between this country and that country;

b. Is noncompliant or demonstrating patterns of noncompliance according to the most recent compliance report issued by the United States Department of State; or

c. Lacks legal mechanisms for immediately and effectively enforcing a return order under the Hague Convention on the Civil Aspects of International Child Abduction;

3. Poses a risk that the child’s physical or emotional health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations committed against children;

4. Has laws or practices that would:

a. Enable the respondent, without due cause, to prevent the petitioner from contacting the child;

b. Restrict the petitioner from freely traveling to or exiting from the country because of the petitioner’s gender, nationality, marital status, or religion; or

c. Restrict the child’s ability to legally leave the country after the child reaches the age of majority because of a child’s gender, nationality, or religion;

5. Is included by the United States Department of State on a current list of state sponsors of terrorism;

6. Does not have an official United States diplomatic presence in the country; or

7. Is engaged in active military action or war, including a civil war, to which the child may be exposed;

(h) The party is undergoing a change in immigration or citizenship status that would adversely affect the respondent’s ability to remain in this country legally;

(i) The party has had an application for United States citizenship denied;

(j) The party has forged or presented misleading or false evidence on government forms or supporting documents to obtain or attempt to obtain a passport, a visa, travel documents, a social security card, a driver license, or other government-issued identification card or has made a misrepresentation to the United States government;

(k) The party has used multiple names to attempt to mislead or defraud;

(l) The party has been diagnosed with a mental health disorder that the court considers relevant to the risk of abduction; or

(m) The party has engaged in any other conduct that the court considers relevant to the risk of abduction.

(5) The court must consider the party’s financial resources prior to setting the bond amount under this section. Under no circumstances may the court set a bond that is unreasonable.

(6) Any deficiency of bond or security does not absolve the violating party of responsibility to pay the full amount of damages determined by the court.

(7)(a) Upon a material violation of any parenting plan by removing a child from this state or country or by concealing the whereabouts of a child, the court may order the bond or other security forfeited in whole or in part.

(b) This section, including the requirement to post a bond or other security, does not apply to a parent who, in a proceeding to order or modify a parenting plan or time-sharing schedule, is determined by the court to be a victim of an act of domestic violence or provides the court with reasonable cause to believe that he or she is about to become the victim of an act of domestic violence, as defined in s. 741.28. An injunction for protection against domestic violence issued pursuant to s. 741.30 for a parent as the petitioner which is in effect at the time of the court proceeding shall be one means of demonstrating sufficient evidence that the parent is a victim of domestic violence or is about to become the victim of an act of domestic violence, as defined in s. 741.28, and shall exempt the parent from this section, including the requirement to post a bond or other security. A parent who is determined by the court to be exempt from the requirements of this section must meet the requirements of s. 787.03(6) if an offense of interference with the parenting plan or time-sharing schedule is committed.

(8)(a) Upon an order of forfeiture, the proceeds of any bond or other security posted pursuant to this subsection may only be used to:

1. Reimburse the nonviolating party for actual costs or damages incurred in upholding the court’s parenting plan.

2. Locate and return the child to the residence as set forth in the parenting plan.

3. Reimburse reasonable fees and costs as determined by the court.

(b) Any remaining proceeds shall be held as further security if deemed necessary by the court, and if further security is not found to be necessary; applied to any child support arrears owed by the parent against whom the bond was required, and if no arrears exists; all remaining proceeds will be allocated by the court in the best interest of the child.

(9) At any time after the forfeiture of the bond or other security, the party who posted the bond or other security, or the court on its own motion may request that the party provide documentation substantiating that the proceeds received as a result of the forfeiture have been used solely in accordance with this subsection. Any party using such proceeds for purposes not in accordance with this section may be found in contempt of court.

(10) A violation of this section may subject the party committing the violation to civil or criminal penalties or a federal or state warrant under federal or state laws, including the International Parental Kidnapping Crime Act, and may subject the violating parent to apprehension by a law enforcement officer.

History.—s. 4, ch. 2002-65; s. 2, ch. 2006-114; s. 18, ch. 2008-61; s. 2, ch. 2010-59.






Part II - UNIFORM CHILD CUSTODY JURISDICTION AND ENFORCEMENTACT (ss. 61.501-61.542)

61.501 - Short title.

61.501 Short title.—This part may be cited as the “Uniform Child Custody Jurisdiction and Enforcement Act.”

History.—s. 5, ch. 2002-65.



61.502 - Purposes of part; construction of provisions.

61.502 Purposes of part; construction of provisions.—The general purposes of this part are to:

(1) Avoid jurisdictional competition and conflict with courts of other states in matters of child custody which have in the past resulted in the shifting of children from state to state with harmful effects on their well-being.

(2) Promote cooperation with the courts of other states to the end that a custody decree is rendered in the state that can best decide the case in the interest of the child.

(3) Discourage the use of the interstate system for continuing controversies over child custody.

(4) Deter abductions.

(5) Avoid relitigating the custody decisions of other states in this state.

(6) Facilitate the enforcement of custody decrees of other states.

(7) Promote and expand the exchange of information and other forms of mutual assistance between the courts of this state and those of other states concerned with the same child.

(8) Make uniform the law with respect to the subject of this part among the states enacting it.

History.—s. 5, ch. 2002-65.



61.503 - Definitions.

61.503 Definitions.—As used in this part, the term:

(1) “Abandoned” means left without provision for reasonable and necessary care or supervision.

(2) “Child” means an individual who has not attained 18 years of age.

(3) “Child custody determination” means a judgment, decree, or other order of a court providing for the legal custody, physical custody, residential care, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(4) “Child custody proceeding” means a proceeding in which legal custody, physical custody, residential care, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under ss. 61.524-61.540.

(5) “Commencement” means the filing of the first pleading in a proceeding.

(6) “Court” means an entity authorized under the laws of a state to establish, enforce, or modify a child custody determination.

(7) “Home state” means the state in which a child lived with a parent or a person acting as a parent for at least 6 consecutive months immediately before the commencement of a child custody proceeding. In the case of a child younger than 6 months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

(8) “Initial determination” means the first child custody determination concerning a particular child.

(9) “Issuing court” means the court that makes a child custody determination for which enforcement is sought under this part.

(10) “Issuing state” means the state in which a child custody determination is made.

(11) “Modification” means a child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, regardless of whether it is made by the court that made the previous determination.

(12) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or government; governmental subdivision, agency, instrumentality, or public corporation; or any other legal or commercial entity.

(13) “Person acting as a parent” means a person, other than a parent, who:

(a) Has physical custody of the child or has had physical custody for a period of 6 consecutive months, including any temporary absence, within 1 year immediately before the commencement of a child custody proceeding; and

(b) Has been awarded a child-custody determination by a court or claims a right to a child-custody determination under the laws of this state.

(14) “Physical custody” means the physical care and supervision of a child.

(15) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(16) “Tribe” means an Indian tribe, or band, or Alaskan Native village that is recognized by federal law or formally acknowledged by a state.

(17) “Warrant” means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

History.—s. 5, ch. 2002-65.



61.504 - Proceedings governed by other law.

61.504 Proceedings governed by other law.—This part does not govern a proceeding pertaining to the authorization of emergency medical care for a child.

History.—s. 5, ch. 2002-65.



61.505 - Application to Indian tribes.

61.505 Application to Indian tribes.—

(1) A child custody proceeding that pertains to an Indian child, as defined in the Indian Child Welfare Act, 25 U.S.C. ss. 1901 et seq., is not subject to this part to the extent that it is governed by the Indian Child Welfare Act.

(2) A court of this state shall treat a tribe as if it were a state of the United States for purposes of applying ss. 61.501-61.523.

(3) A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this part must be recognized and enforced under ss. 61.524-61.540.

History.—s. 5, ch. 2002-65.



61.506 - International application of part.

61.506 International application of part.—

(1) A court of this state shall treat a foreign country as if it were a state of the United States for purposes of applying ss. 61.501-61.523.

(2) Except as otherwise provided in subsection (3), a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this part must be recognized and enforced under ss. 61.524-61.540.

(3) A court of this state need not apply this part if the child custody law of a foreign country violates fundamental principles of human rights.

History.—s. 5, ch. 2002-65.



61.507 - Effect of child custody determination.

61.507 Effect of child custody determination.—A child custody determination made by a court of this state which had jurisdiction under this part binds all persons who have been served in accordance with the laws of this state or notified in accordance with s. 61.509 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

History.—s. 5, ch. 2002-65.



61.508 - Priority.

61.508 Priority.—If a question of existence or exercise of jurisdiction under this part is raised in a child custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.

History.—s. 5, ch. 2002-65.



61.509 - Notice to persons outside the state.

61.509 Notice to persons outside the state.—

(1) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the laws of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice, but may be made by publication if other means are not effective.

(2) Proof of service may be made in the manner prescribed by the laws of the state in which the service is made.

(3) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

History.—s. 5, ch. 2002-65.



61.510 - Appearance and limited immunity.

61.510 Appearance and limited immunity.—

(1) A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(2) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(3) The immunity granted by subsection (1) does not extend to civil litigation based on an act unrelated to the participation in a proceeding under this part which was committed by an individual while present in this state.

History.—s. 5, ch. 2002-65.



61.511 - Communication between courts.

61.511 Communication between courts.—

(1) A court of this state may communicate with a court in another state concerning a proceeding arising under this part.

(2) The court shall allow the parties to participate in the communication. If the parties elect to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(3) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

(4) Except as otherwise provided in subsection (3), a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(5) For purposes of this section, the term “record” means a form of information, including, but not limited to, an electronic recording or transcription by a court reporter which creates a verbatim memorialization of any communication between two or more individuals or entities.

History.—s. 5, ch. 2002-65.



61.512 - Taking testimony in another state.

61.512 Taking testimony in another state.—

(1) In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means available in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(2) Upon agreement of the parties, a court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(3) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

History.—s. 5, ch. 2002-65.



61.513 - Cooperation between courts; preservation of records.

61.513 Cooperation between courts; preservation of records.—

(1) A court of this state may request the appropriate court of another state to:

(a) Hold an evidentiary hearing;

(b) Order a person to produce or give evidence pursuant to the laws of that state;

(c) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding pursuant to the laws of the state where the proceeding is pending;

(d) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; or

(e) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(2) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (1).

(3) Travel and other necessary and reasonable expenses incurred under subsections (1) and (2) may be assessed against the parties according to the laws of this state if the court has personal jurisdiction over the party against whom these expenses are being assessed.

(4) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding until the child attains 18 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of these records.

History.—s. 5, ch. 2002-65.



61.514 - Initial child custody jurisdiction.

61.514 Initial child custody jurisdiction.—

(1) Except as otherwise provided in s. 61.517, a court of this state has jurisdiction to make an initial child custody determination only if:

(a) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within 6 months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(b) A court of another state does not have jurisdiction under paragraph (a), or a court of the home state of the child has declined to exercise jurisdiction on the grounds that this state is the more appropriate forum under s. 61.520 or s. 61.521, and:

1. The child and the child’s parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

2. Substantial evidence is available in this state concerning the child’s care, protection, training, and personal relationships;

(c) All courts having jurisdiction under paragraph (a) or paragraph (b) have declined to exercise jurisdiction on the grounds that a court of this state is the more appropriate forum to determine the custody of the child under s. 61.520 or s. 61.521; or

(d) No court of any other state would have jurisdiction under the criteria specified in paragraph (a), paragraph (b), or paragraph (c).

(2) Subsection (1) is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

(3) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.

History.—s. 5, ch. 2002-65.



61.515 - Exclusive, continuing jurisdiction.

61.515 Exclusive, continuing jurisdiction.—

(1) Except as otherwise provided in s. 61.517, a court of this state which has made a child custody determination consistent with s. 61.514 or s. 61.516 has exclusive, continuing jurisdiction over the determination until:

(a) A court of this state determines that the child, the child’s parents, and any person acting as a parent do not have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child’s care, protection, training, and personal relationships; or

(b) A court of this state or a court of another state determines that the child, the child’s parent, and any person acting as a parent do not presently reside in this state.

(2) A court of this state which has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under s. 61.514.

History.—s. 5, ch. 2002-65.



61.516 - Jurisdiction to modify a determination.

61.516 Jurisdiction to modify a determination.—Except as otherwise provided in s. 61.517, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under s. 61.514(1)(a) or (b) and:

(1) The court of the other state determines it no longer has exclusive, continuing jurisdiction under s. 61.515 or that a court of this state would be a more convenient forum under s. 61.520; or

(2) A court of this state or a court of the other state determines that the child, the child’s parents, and any person acting as a parent do not presently reside in the other state.

History.—s. 5, ch. 2002-65.



61.517 - Temporary emergency jurisdiction.

61.517 Temporary emergency jurisdiction.—

(1) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(2) If there is no previous child custody determination that is entitled to be enforced under this part, and a child custody proceeding has not been commenced in a court of a state having jurisdiction under ss. 61.514-61.516, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under ss. 61.514-61.516. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under ss. 61.514-61.516, a child custody determination made under this section becomes a final determination if it so provides and this state becomes the home state of the child.

(3) If there is a previous child custody determination that is entitled to be enforced under this part, or a child custody proceeding has been commenced in a court of a state having jurisdiction under ss. 61.514-61.516, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under ss. 61.514-61.516. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(4) A court of this state which has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of a state having jurisdiction under ss. 61.514-61.516, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction under ss. 61.514-61.516, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

History.—s. 5, ch. 2002-65; s. 7, ch. 2003-1.



61.518 - Notice; opportunity to be heard; joinder.

61.518 Notice; opportunity to be heard; joinder.—

(1) Before a child custody determination is made under this part, notice and an opportunity to be heard in accordance with the standards of s. 61.509 must be given to all persons entitled to notice under the laws of this state as in child custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person acting as a parent.

(2) This part does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

(3) The obligation to join a party and the right to intervene as a party in a child custody proceeding under this part are governed by the laws of this state as in child custody proceedings between residents of this state.

History.—s. 5, ch. 2002-65.



61.519 - Simultaneous proceedings.

61.519 Simultaneous proceedings.—

(1) Except as otherwise provided in s. 61.517, a court of this state may not exercise its jurisdiction under ss. 61.514-61.524 if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child had been commenced in a court of another state having jurisdiction substantially in conformity with this part, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under s. 61.520.

(2) Except as otherwise provided in s. 61.517, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to s. 61.522. If the court determines that a child custody proceeding was previously commenced in a court in another state having jurisdiction substantially in accordance with this part, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this part does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(3) In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(a) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(b) Enjoin the parties from continuing with the proceeding for enforcement; or

(c) Proceed with the modification under conditions it considers appropriate.

History.—s. 5, ch. 2002-65.



61.520 - Inconvenient forum.

61.520 Inconvenient forum.—

(1) A court of this state which has jurisdiction under this part to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court’s own motion, or request of another court.

(2) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(a) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(b) The length of time the child has resided outside this state;

(c) The distance between the court in this state and the court in the state that would assume jurisdiction;

(d) The relative financial circumstances of the parties;

(e) Any agreement of the parties as to which state should assume jurisdiction;

(f) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(g) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(h) The familiarity of the court of each state with the facts and issues in the pending litigation.

(3) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(4) A court of this state may decline to exercise its jurisdiction under this part if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

History.—s. 5, ch. 2002-65.



61.521 - Jurisdiction declined by reason of conduct.

61.521 Jurisdiction declined by reason of conduct.—

(1) Except as otherwise provided in s. 61.517 or by other law of this state, if a court of this state has jurisdiction under this part because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(a) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(b) A court of the state otherwise having jurisdiction under ss. 61.514-61.516 determines that this state is a more appropriate forum under s. 61.520; or

(c) No court of any other state would have jurisdiction under the criteria specified in ss. 61.514-61.516.

(2) If a court of this state declines to exercise its jurisdiction under subsection (1), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under ss. 61.514-61.516.

(3) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction under subsection (1), it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses, including costs, communication expenses, attorney’s fees, investigative fees, expenses for witnesses, travel expenses, and expenses for child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this part.

History.—s. 5, ch. 2002-65.



61.522 - Information to be submitted to the court.

61.522 Information to be submitted to the court.—

(1) Subject to Florida law providing for the confidentiality of procedures, addresses, and other identifying information in a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child’s present address or whereabouts, the places where the child has lived during the last 5 years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(a) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child custody determination, if any;

(b) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding; and

(c) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(2) If the information required by subsection (1) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(3) If the declaration as to any of the items described in paragraphs (1)(a)-(c) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court’s jurisdiction and the disposition of the case.

(4) Each party has a continuing duty to inform the court of any proceeding in this or any other state which could affect the current proceeding.

History.—s. 5, ch. 2002-65.



61.523 - Appearance of parties and child.

61.523 Appearance of parties and child.—

(1) In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(2) If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to s. 61.509 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(3) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(4) If a party to a child custody proceeding who is outside this state is directed to appear under subsection (2) or desires to appear in person before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

History.—s. 5, ch. 2002-65.



61.524 - Definitions.

61.524 Definitions.—As used in ss. 61.524-61.540, the term:

(1) “Petitioner” means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

(2) “Respondent” means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

History.—s. 5, ch. 2002-65.



61.525 - Enforcement under the Hague Convention.

61.525 Enforcement under the Hague Convention.—Under this part, a court of this state may enforce an order for the return of a child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.

History.—s. 5, ch. 2002-65.



61.526 - Duty to enforce.

61.526 Duty to enforce.—

(1) A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this part or the determination was made under factual circumstances meeting the jurisdictional standards of this part and the determination has not been modified in accordance with this part.

(2) A court of this state may use any remedy available under other laws of this state to enforce a child custody determination made by a court of another state. The remedies provided by ss. 61.524-61.540 are cumulative and do not affect the availability of other remedies to enforce a child custody determination.

History.—s. 5, ch. 2002-65.



61.527 - Temporary visitation.

61.527 Temporary visitation.—

(1) A court of this state which does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

(a) A visitation schedule made by a court of another state; or

(b) The visitation provisions of a child custody determination of another state which does not provide for a specific visitation schedule.

(2) If a court of this state makes an order under paragraph (1)(b), it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in ss. 61.514-61.523. The order remains in effect until an order is obtained from the other court or the period expires.

History.—s. 5, ch. 2002-65.



61.528 - Registration of child custody determination.

61.528 Registration of child custody determination.—

(1) A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the circuit court of the county where the petitioner or respondent resides or where a simultaneous request for enforcement is sought:

(a) A letter or other document requesting registration;

(b) Two copies, including one certified copy, of the determination sought to be registered and a statement under penalty of perjury that, to the best of the knowledge and belief of the person seeking registration, the order has not been modified; and

(c) Except as otherwise provided in s. 61.522, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

(2) On receipt of the documents required by subsection (1), the registering court shall:

(a) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(b) Serve notice upon the persons named pursuant to paragraph (1)(c) and provide them with an opportunity to contest the registration in accordance with this section.

(3) The notice required by paragraph (2)(b) must state that:

(a) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(b) A hearing to contest the validity of the registered determination must be requested within 20 days after service of notice; and

(c) Failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(4) A person seeking to contest the validity of a registered order must request a hearing within 20 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(a) The issuing court did not have jurisdiction under ss. 61.514-61.523;

(b) The child custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under ss. 61.514-61.523; or

(c) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of s. 61.509 in the proceedings before the court that issued the order for which registration is sought.

(5) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(6) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

History.—s. 5, ch. 2002-65.



61.529 - Enforcement of registered determination.

61.529 Enforcement of registered determination.—

(1) A court of this state may grant any relief normally available under the laws of this state to enforce a registered child custody determination made by a court of another state.

(2) A court of this state shall recognize and enforce but may not modify, except in accordance with ss. 61.514-61.523, a registered child custody determination of another state.

History.—s. 5, ch. 2002-65.



61.530 - Simultaneous proceedings.

61.530 Simultaneous proceedings.—If a proceeding for enforcement under ss. 61.524-61.540 is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under ss. 61.514-61.523, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

History.—s. 5, ch. 2002-65.



61.531 - Expedited enforcement of child custody determination.

61.531 Expedited enforcement of child custody determination.—

(1) A petition under ss. 61.524-61.540 must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(2) A petition for enforcement of a child custody determination must state:

(a) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, specify the basis;

(b) Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this part and, if so, identify the court, the case number, and the nature of the proceeding;

(c) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(d) The present physical address of the child and the respondent, if known;

(e) Whether relief in addition to the immediate physical custody of the child and attorney’s fees is sought, including a request for assistance from law enforcement officers and, if so, the relief sought; and

(f) If the child custody determination has been registered and confirmed under s. 61.528, the date and place of registration.

(3) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of the hearing at the request of the petitioner.

(4) An order issued under subsection (3) must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under s. 61.535 and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(a) The child custody determination has not been registered and confirmed under s. 61.528 and that:

1. The issuing court did not have jurisdiction under ss. 61.514-61.523;

2. The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under ss. 61.514-61.523; or

3. The respondent was entitled to notice, but notice was not given in accordance with the standards of s. 61.509 in the proceedings before the court that issued the order for which enforcement is sought; or

(b) The child custody determination for which enforcement is sought was registered and confirmed under s. 61.528, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under ss. 61.514-61.523.

History.—s. 5, ch. 2002-65.



61.532 - Service of petition and order.

61.532 Service of petition and order.—Except as otherwise provided in s. 61.534, the petition and order must be served by any method authorized by the laws of this state upon the respondent and any person who has physical custody of the child.

History.—s. 5, ch. 2002-65.



61.533 - Hearing and order.

61.533 Hearing and order.—

(1) Unless the court enters a temporary emergency order under s. 61.517, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(a) The child custody determination has not been registered and confirmed under s. 61.528 and that:

1. The issuing court did not have jurisdiction under ss. 61.514-61.523;

2. The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under ss. 61.514-61.523; or

3. The respondent was entitled to notice, but notice was not given in accordance with the standards of s. 61.509 in the proceedings before the court that issued the order for which enforcement is sought; or

(b) The child custody determination for which enforcement is sought was registered and confirmed under s. 61.528, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under ss. 61.514-61.523.

(2) The court shall award the fees, costs, and expenses authorized under s. 61.535 and may grant additional relief, including a request for the assistance of law enforcement officers, and set a further hearing to determine whether additional relief is appropriate.

(3) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(4) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under ss. 61.524-61.540.

History.—s. 5, ch. 2002-65.



61.534 - Warrant to take physical custody of child.

61.534 Warrant to take physical custody of child.—

(1) Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is likely to imminently suffer serious physical harm or removal from this state.

(2) If the court, upon the testimony of the petitioner or other witness, finds that the child is likely to imminently suffer serious physical harm or removal from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by s. 61.531(2).

(3) A warrant to take physical custody of a child must:

(a) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(b) Direct law enforcement officers to take physical custody of the child immediately; and

(c) Provide for the placement of the child pending final relief.

(4) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(5) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(6) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child’s custodian.

History.—s. 5, ch. 2002-65.



61.535 - Costs, fees, and expenses.

61.535 Costs, fees, and expenses.—

(1) So long as the court has personal jurisdiction over the party against whom the expenses are being assessed, the court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney’s fees, investigative fees, expenses for witnesses, travel expenses, and expenses for child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(2) The court may not assess fees, costs, or expenses against a state unless authorized by law other than this part.

History.—s. 5, ch. 2002-65.



61.536 - Recognition and enforcement.

61.536 Recognition and enforcement.—A court of this state shall accord full faith and credit to an order issued by another state and consistent with this part which enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under ss. 61.514-61.523.

History.—s. 5, ch. 2002-65.



61.537 - Appeals.

61.537 Appeals.—An appeal may be taken from a final order in a proceeding under ss. 61.524-61.540 in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under s. 61.517, the enforcing court may not stay an order enforcing a child custody determination pending appeal.

History.—s. 5, ch. 2002-65.



61.538 - Role of state attorney.

61.538 Role of state attorney.—

(1) In a case arising under this part or involving the Hague Convention on the Civil Aspects of International Child Abduction, the state attorney may take any lawful action, including resort to a proceeding under ss. 61.524-61.540 or any other available civil proceeding, to locate a child, obtain the return of a child, or enforce a child custody determination, if there is:

(a) An existing child custody determination;

(b) A request to do so from a court in a pending child custody proceeding;

(c) A reasonable belief that a criminal statute has been violated; or

(d) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(2) A state attorney acting under this section acts on behalf of the court and may not represent any party.

History.—s. 5, ch. 2002-65.



61.539 - Role of law enforcement officers.

61.539 Role of law enforcement officers.—At the request of a state attorney acting under s. 61.538, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a state attorney with responsibilities under s. 61.538.

History.—s. 5, ch. 2002-65.



61.540 - Costs and expenses.

61.540 Costs and expenses.—The court may assess against the nonprevailing party all direct expenses and costs incurred by the state attorney and law enforcement officers under s. 61.538 or s. 61.539 so long as the court has personal jurisdiction over the nonprevailing party.

History.—s. 5, ch. 2002-65.



61.541 - Application and construction.

61.541 Application and construction.—In applying and construing this part, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History.—s. 5, ch. 2002-65.



61.542 - Transitional provision.

61.542 Transitional provision.—A motion or other request for relief made in a child custody proceeding or to enforce a child custody determination that was commenced before the effective date of this part is governed by the law in effect at the time the motion or other request was made.

History.—s. 5, ch. 2002-65.






Part III - COLLABORATIVE LAW PROCESS ACT (ss. 61.55-61.58)

61.55 - Purpose.

161.55 Purpose.—The purpose of this part is to create a uniform system of practice for the collaborative law process in this state. It is the policy of this state to encourage the peaceful resolution of disputes and the early resolution of pending litigation through a voluntary settlement process. The collaborative law process is a unique nonadversarial process that preserves a working relationship between the parties and reduces the emotional and financial toll of litigation.

History.—s. 4, ch. 2016-93.

1Note.—Section 8, ch. 2016-93, provides that “[s]ections 61.55-61.58, Florida Statutes, as created by this act, shall not take effect until 30 days after the Florida Supreme Court adopts rules of procedure and professional responsibility consistent with this act.”



61.56 - Definitions.

161.56 Definitions.—As used in this part, the term:

(1) “Collaborative attorney” means an attorney who represents a party in a collaborative law process.

(2) “Collaborative law communication” means an oral or written statement, including a statement made in a record, or nonverbal conduct that:

(a) Is made in the conduct of or in the course of participating in, continuing, or reconvening for a collaborative law process; and

(b) Occurs after the parties sign a collaborative law participation agreement and before the collaborative law process is concluded or terminated.

(3) “Collaborative law participation agreement” means an agreement between persons to participate in a collaborative law process.

(4) “Collaborative law process” means a process intended to resolve a collaborative matter without intervention by a tribunal and in which persons sign a collaborative law participation agreement and are represented by collaborative attorneys.

(5) “Collaborative matter” means a dispute, a transaction, a claim, a problem, or an issue for resolution, including a dispute, a claim, or an issue in a proceeding which is described in a collaborative law participation agreement and arises under chapter 61 or chapter 742, including, but not limited to:

(a) Marriage, divorce, dissolution, annulment, and marital property distribution.

(b) Child custody, visitation, parenting plan, and parenting time.

(c) Alimony, maintenance, and child support.

(d) Parental relocation with a child.

(e) Parentage and paternity.

(f) Premarital, marital, and postmarital agreements.

(6) “Law firm” means:

(a) One or more attorneys who practice law in a partnership, professional corporation, sole proprietorship, limited liability company, or association; or

(b) One or more attorneys employed in a legal services organization, the legal department of a corporation or other organization, or the legal department of a governmental entity, subdivision, agency, or instrumentality.

(7) “Nonparty participant” means a person, other than a party and the party’s collaborative attorney, who participates in a collaborative law process.

(8) “Party” means a person who signs a collaborative law participation agreement and whose consent is necessary to resolve a collaborative matter.

(9) “Person” means an individual; a corporation; a business trust; an estate; a trust; a partnership; a limited liability company; an association; a joint venture; a public corporation; a government or governmental subdivision, agency, or instrumentality; or any other legal or commercial entity.

(10) “Proceeding” means a judicial, an administrative, an arbitral, or any other adjudicative process before a tribunal, including related prehearing and posthearing motions, conferences, and discovery.

(11) “Prospective party” means a person who discusses with a prospective collaborative attorney the possibility of signing a collaborative law participation agreement.

(12) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(13) “Related to a collaborative matter” means involving the same parties, transaction or occurrence, nucleus of operative fact, dispute, claim, or issue as the collaborative matter.

(14) “Sign” means, with present intent to authenticate or adopt a record, to:

(a) Execute or adopt a tangible symbol; or

(b) Attach to or logically associate with the record an electronic symbol, sound, or process.

(15) “Tribunal” means a court, an arbitrator, an administrative agency, or other body acting in an adjudicative capacity which, after presentation of evidence or legal argument, has jurisdiction to render a decision affecting a party’s interests in a matter.

History.—s. 5, ch. 2016-93.

1Note.—Section 8, ch. 2016-93, provides that “[s]ections 61.55-61.58, Florida Statutes, as created by this act, shall not take effect until 30 days after the Florida Supreme Court adopts rules of procedure and professional responsibility consistent with this act.”



61.57 - Beginning, concluding, and terminating a collaborative law process.

161.57 Beginning, concluding, and terminating a collaborative law process.—

(1) The collaborative law process begins, regardless of whether a legal proceeding is pending, when the parties enter into a collaborative law participation agreement.

(2) A tribunal may not order a party to participate in a collaborative law process over that party’s objection.

(3) A collaborative law process is concluded by any of the following:

(a) Resolution of a collaborative matter as evidenced by a signed record;

(b) Resolution of a part of the collaborative matter, evidenced by a signed record, in which the parties agree that the remaining parts of the collaborative matter will not be resolved in the collaborative law process; or

(c) Termination of the collaborative law process.

(4) A collaborative law process terminates when a party:

(a) Gives notice to the other parties in a record that the collaborative law process is concluded;

(b) Begins a proceeding related to a collaborative matter without the consent of all parties;

(c) Initiates a pleading, a motion, an order to show cause, or a request for a conference with a tribunal in a pending proceeding related to a collaborative matter;

(d) Requests that the proceeding be put on the tribunal’s active calendar in a pending proceeding related to a collaborative matter;

(e) Takes similar action requiring notice to be sent to the parties in a pending proceeding related to a collaborative matter; or

(f) Discharges a collaborative attorney or a collaborative attorney withdraws from further representation of a party, except as otherwise provided in subsection (7).

(5) A party’s collaborative attorney shall give prompt notice to all other parties in a record of a discharge or withdrawal.

(6) A party may terminate a collaborative law process with or without cause.

(7) Notwithstanding the discharge or withdrawal of a collaborative attorney, the collaborative law process continues if, not later than 30 days after the date that the notice of the discharge or withdrawal of a collaborative attorney required by subsection (5) is sent to the parties:

(a) The unrepresented party engages a successor collaborative attorney;

(b) The parties consent to continue the collaborative law process by reaffirming the collaborative law participation agreement in a signed record;

(c) The collaborative law participation agreement is amended to identify the successor collaborative attorney in a signed record; and

(d) The successor collaborative attorney confirms his or her representation of a party in the collaborative law participation agreement in a signed record.

(8) A collaborative law process does not conclude if, with the consent of the parties, a party requests a tribunal to approve a resolution of a collaborative matter or any part thereof as evidenced by a signed record.

(9) A collaborative law participation agreement may provide additional methods for concluding a collaborative law process.

History.—s. 6, ch. 2016-93.

1Note.—Section 8, ch. 2016-93, provides that “[s]ections 61.55-61.58, Florida Statutes, as created by this act, shall not take effect until 30 days after the Florida Supreme Court adopts rules of procedure and professional responsibility consistent with this act.”



61.58 - Confidentiality of a collaborative law communication.

161.58 Confidentiality of a collaborative law communication.—Except as provided in this section, a collaborative law communication is confidential to the extent agreed by the parties in a signed record or as otherwise provided by law.

(1) PRIVILEGE AGAINST DISCLOSURE FOR COLLABORATIVE LAW COMMUNICATION; ADMISSIBILITY; DISCOVERY.—

(a) Subject to subsections (2) and (3), a collaborative law communication is privileged as provided under paragraph (b), is not subject to discovery, and is not admissible into evidence.

(b) In a proceeding, the following privileges apply:

1. A party may refuse to disclose, and may prevent another person from disclosing, a collaborative law communication.

2. A nonparty participant may refuse to disclose, and may prevent another person from disclosing, a collaborative law communication of a nonparty participant.

(c) Evidence or information that is otherwise admissible or subject to discovery does not become inadmissible or protected from discovery solely because of its disclosure or use in a collaborative law process.

(2) WAIVER AND PRECLUSION OF PRIVILEGE.—

(a) A privilege under subsection (1) may be waived orally or in a record during a proceeding if it is expressly waived by all parties and, in the case of the privilege of a nonparty participant, if it is expressly waived by the nonparty participant.

(b) A person who makes a disclosure or representation about a collaborative law communication that prejudices another person in a proceeding may not assert a privilege under subsection (1). This preclusion applies only to the extent necessary for the person prejudiced to respond to the disclosure or representation.

(3) LIMITS OF PRIVILEGE.—

(a) A privilege under subsection (1) does not apply to a collaborative law communication that is:

1. Available to the public under chapter 119 or made during a session of a collaborative law process that is open, or is required by law to be open, to the public;

2. A threat, or statement of a plan, to inflict bodily injury or commit a crime of violence;

3. Intentionally used to plan a crime, commit or attempt to commit a crime, or conceal an ongoing crime or ongoing criminal activity; or

4. In an agreement resulting from the collaborative law process, as evidenced by a record signed by all parties to the agreement.

(b) The privilege under subsection (1) for a collaborative law communication does not apply to the extent that such collaborative law communication is:

1. Sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice arising from or relating to a collaborative law process; or

2. Sought or offered to prove or disprove abuse, neglect, abandonment, or exploitation of a child or an adult unless the Department of Children and Families is a party to or otherwise participates in the process.

(c) A privilege under subsection (1) does not apply if a tribunal finds, after a hearing in camera, that the party seeking discovery or the proponent of the evidence has shown that the evidence is not otherwise available, the need for the evidence substantially outweighs the interest in protecting confidentiality, and the collaborative law communication is sought or offered in:

1. A proceeding involving a felony; or

2. A proceeding seeking rescission or reformation of a contract arising out of the collaborative law process or in which a defense is asserted to avoid liability on the contract.

(d) If a collaborative law communication is subject to an exception under paragraph (b) or paragraph (c), only the part of the collaborative law communication necessary for the application of the exception may be disclosed or admitted.

(e) Disclosure or admission of evidence excepted from the privilege under paragraph (b) or paragraph (c) does not make the evidence or any other collaborative law communication discoverable or admissible for any other purpose.

(f) The privilege under subsection (1) does not apply if the parties agree in advance in a signed record, or if a record of a proceeding reflects agreement by the parties, that all or part of a collaborative law process is not privileged. This paragraph does not apply to a collaborative law communication made by a person who did not receive actual notice of the collaborative law participation agreement before the communication was made.

History.—s. 7, ch. 2016-93.

1Note.—Section 8, ch. 2016-93, provides that “[s]ections 61.55-61.58, Florida Statutes, as created by this act, shall not take effect until 30 days after the Florida Supreme Court adopts rules of procedure and professional responsibility consistent with this act.”









Chapter 63 - ADOPTION

63.012 - Short title.

63.012 Short title.—This chapter shall be known as the “Florida Adoption Act.”

History.—s. 1, ch. 73-159.



63.022 - Legislative intent.

63.022 Legislative intent.—

(1) The Legislature finds that:

(a) The state has a compelling interest in providing stable and permanent homes for adoptive children in a prompt manner, in preventing the disruption of adoptive placements, and in holding parents accountable for meeting the needs of children.

(b) An unmarried mother faced with the responsibility of making crucial decisions about the future of a newborn child is entitled to privacy, has the right to make timely and appropriate decisions regarding her future and the future of the child, and is entitled to assurance regarding an adoptive placement.

(c) Adoptive children have the right to permanence and stability in adoptive placements.

(d) Adoptive parents have a constitutional privacy interest in retaining custody of a legally adopted child.

(e) An unmarried biological father has an inchoate interest that acquires constitutional protection only when he demonstrates a timely and full commitment to the responsibilities of parenthood, both during the pregnancy and after the child’s birth. The state has a compelling interest in requiring an unmarried biological father to demonstrate that commitment by providing appropriate medical care and financial support and by establishing legal paternity rights in accordance with the requirements of this chapter.

(2) It is the intent of the Legislature that in every adoption, the best interest of the child should govern and be of foremost concern in the court’s determination. The court shall make a specific finding as to the best interests of the child in accordance with the provisions of this chapter.

(3) It is the intent of the Legislature to protect and promote the well-being of persons being adopted and their birth and adoptive parents and to provide to all children who can benefit by it a permanent family life, and, whenever appropriate, to maintain sibling groups.

(4) The basic safeguards intended to be provided by this chapter are that:

(a) The minor is legally free for adoption and that all adoptions are handled in accordance with the requirements of law.

(b) The required persons consent to the adoption or the parent-child relationship is terminated by judgment of the court.

(c) The required social studies are completed and the court considers the reports of these studies prior to judgment on adoption petitions.

(d) A sufficient period of time elapses during which the minor has lived within the proposed adoptive home under the guidance of an adoption entity, except stepparent adoptions or adoptions of a relative.

(e) All expenditures by adoption entities or adoptive parents relative to the adoption of a minor are reported to the court and become a permanent record in the file of the adoption proceedings, including, but not limited to, all legal fees and costs, all payments to or on behalf of a birth parent, and all payments to or on behalf of the minor.

(f) Social and medical information concerning the minor and the parents is furnished by the parent when available and filed with the court before a final hearing on a petition to terminate parental rights pending adoption, unless the petitioner is a stepparent or a relative.

(g) A new birth certificate is issued after entry of the adoption judgment.

(h) At the time of the hearing, the court may order temporary substitute care when it determines that the minor is in an unsuitable home.

(i) The records of all proceedings concerning custody and adoption of a minor are confidential and exempt from s. 119.07(1), except as provided in s. 63.162.

(j) The birth parent, the prospective adoptive parent, and the minor receive, at a minimum, the safeguards, guidance, counseling, and supervision required in this chapter.

(k) In all matters coming before the court under this chapter, the court shall enter such orders as it deems necessary and suitable to promote and protect the best interests of the person to be adopted.

(l) In dependency cases initiated by the department, where termination of parental rights occurs, and siblings are separated despite diligent efforts of the department, continuing postadoption communication or contact among the siblings may be ordered by the court if found to be in the best interests of the children.

(5) It is the intent of the Legislature to provide for cooperation between private adoption entities and the Department of Children and Families in matters relating to permanent placement options for children in the care of the department whose birth parents wish to participate in a private adoption plan with a qualified family.

History.—s. 2, ch. 73-159; s. 2, ch. 75-226; s. 13, ch. 77-147; s. 1, ch. 78-190; s. 1, ch. 80-296; s. 1, ch. 82-166; s. 1, ch. 87-16; s. 2, ch. 87-397; s. 18, ch. 90-360; s. 1, ch. 91-99; s. 2, ch. 92-96; s. 22, ch. 96-406; s. 172, ch. 97-101; s. 2, ch. 98-50; s. 6, ch. 2001-3; s. 1, ch. 2003-58; s. 2, ch. 2012-81; s. 25, ch. 2014-19.



63.032 - Definitions.

63.032 Definitions.—As used in this chapter, the term:

(1) “Abandoned” means a situation in which the parent or person having legal custody of a child, while being able, makes little or no provision for the child’s support or makes little or no effort to communicate with the child, which situation is sufficient to evince an intent to reject parental responsibilities. If, in the opinion of the court, the efforts of such parent or person having legal custody of the child to support and communicate with the child are only marginal efforts that do not evince a settled purpose to assume all parental duties, the court may declare the child to be abandoned. In making this decision, the court may consider the conduct of a father towards the child’s mother during her pregnancy.

(2) “Adoption” means the act of creating the legal relationship between parent and child where it did not exist, thereby declaring the child to be legally the child of the adoptive parents and their heir at law and entitled to all the rights and privileges and subject to all the obligations of a child born to such adoptive parents in lawful wedlock.

(3) “Adoption entity” means the department, a child-caring agency registered under s. 409.176, an intermediary, a Florida child-placing agency licensed under s. 63.202, or a child-placing agency licensed in another state which is licensed by the department to place children in the State of Florida.

(4) “Adoption plan” means an arrangement made by a birth parent or other individual having a legal right to custody of a minor, born or to be born, with an adoption entity in furtherance of placing the minor for adoption.

(5) “Adult” means a person who is not a minor.

(6) “Agency” means any child-placing agency licensed by the department pursuant to s. 63.202 to place minors for adoption.

(7) “Child” means any unmarried person under the age of 18 years who has not been emancipated by court order.

(8) “Court” means a circuit court of this state and, if the context requires, the court of any state that is empowered to grant petitions for adoption.

(9) “Department” means the Department of Children and Families.

(10) “Intermediary” means an attorney who is licensed or authorized to practice in this state and who is placing or intends to place a child for adoption, including placing children born in another state with citizens of this state or country or placing children born in this state with citizens of another state or country.

(11) “Legal custody” has the meaning ascribed in s. 39.01.

(12) “Parent” means a woman who gives birth to a child and who is not a gestational surrogate as defined in s. 742.13 or a man whose consent to the adoption of the child would be required under s. 63.062(1). If a child has been legally adopted, the term “parent” means the adoptive mother or father of the child. The term does not include an individual whose parental relationship to the child has been legally terminated or an alleged or prospective parent.

(13) “Person” includes a natural person, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, or association, and any other legal entity.

(14) “Placement” means the process of a parent or legal guardian surrendering a child for adoption and the prospective adoptive parents receiving and adopting the child and all actions by any adoption entity participating in placing the child.

(15) “Primarily lives and works outside Florida” means that a person lives and works outside this state at least 6 months and 1 day per year, is a member of the military who designates a state other than Florida as his or her place of residence in accordance with the Servicemembers Civil Relief Act, Pub. L. No. 108-189, or is a citizen of the United States living in a foreign country who designates a state other than Florida as his or her place of residence.

(16) “Relative” means a person related by blood to the person being adopted within the third degree of consanguinity.

(17) “Suitability of the intended placement” means the fitness of the intended placement, with primary consideration being given to the best interests of the child.

(18) “To place” means the process whereby a parent or legal guardian surrenders a child for adoption and the prospective adoptive parents receive and adopt the child, and includes all actions by any person or adoption entity participating in the process.

(19) “Unmarried biological father” means the child’s biological father who is not married to the child’s mother at the time of conception or on the date of the birth of the child and who, before the filing of a petition to terminate parental rights, has not been adjudicated by a court of competent jurisdiction to be the legal father of the child or has not filed an affidavit pursuant to s. 382.013(2)(c).

History.—s. 3, ch. 73-159; s. 3, ch. 75-226; s. 14, ch. 77-147; s. 2, ch. 80-296; s. 2, ch. 82-166; s. 1, ch. 84-101; s. 3, ch. 87-397; s. 1, ch. 88-109; ss. 3, 25, ch. 92-96; s. 11, ch. 97-101; s. 7, ch. 2001-3; s. 2, ch. 2003-58; s. 6, ch. 2007-5; s. 3, ch. 2008-151; s. 3, ch. 2012-81; s. 26, ch. 2014-19.



63.037 - Proceedings applicable to cases resulting from a termination of parental rights under chapter 39.

63.037 Proceedings applicable to cases resulting from a termination of parental rights under chapter 39.—A case in which a minor becomes available for adoption after the parental rights of each parent have been terminated by a judgment entered pursuant to chapter 39 shall be governed by s. 39.812 and this chapter. Adoption proceedings initiated under chapter 39 are exempt from the following provisions of this chapter: requirement for search of the Florida Putative Father Registry provided in s. 63.054(7), if a search was previously completed and documentation of the search is contained in the case file; disclosure requirements for the adoption entity provided in s. 63.085(1); general provisions governing termination of parental rights pending adoption provided in s. 63.087; notice and service provisions governing termination of parental rights pending adoption provided in s. 63.088; and procedures for terminating parental rights pending adoption provided in s. 63.089.

History.—s. 8, ch. 2001-3; s. 4, ch. 2008-151; s. 4, ch. 2012-81.



63.039 - Duty of adoption entity to prospective adoptive parents; sanctions.

63.039 Duty of adoption entity to prospective adoptive parents; sanctions.—

(1) An adoption entity placing a minor for adoption has an affirmative duty to follow the requirements of this chapter and specifically the following provisions, which protect and promote the well-being of persons being adopted and their parents and prospective adoptive parents by promoting certainty, finality, and permanency for such persons. The adoption entity must:

(a) Provide written initial disclosure to the prospective adoptive parent at the time and in the manner required under s. 63.085.

(b) Provide written disclosure to the parent at the time and in the manner required under s. 63.085.

(c) When a written consent for adoption is obtained, obtain the consent at the time and in the manner required under s. 63.082.

(d) When a written consent or affidavit of nonpaternity for adoption is obtained, obtain a consent to adoption or affidavit of nonpaternity that contains the language required under s. 63.062 or s. 63.082.

(e) Include in the petition to terminate parental rights pending adoption all information required under s. 63.087.

(f) Obtain and file the affidavit of inquiry pursuant to s. 63.088(4), if the required inquiry is not conducted orally in the presence of the court.

(g) When the identity of a person whose consent to adoption is necessary under this chapter is known but the location of such a person is unknown, conduct the diligent search and file the affidavit required under s. 63.088(5).

(h) Serve a petition and notice of hearing to terminate parental rights pending adoption at the time and in the manner prescribed by law.

(i) Obtain the written waiver of venue required under s. 63.062, if applicable.

(j) Provide an adoption disclosure statement, as required under s. 63.085(1), to all persons whose consent is required under s. 63.062(1).

(2) With the exception of an adoption by a relative or stepparent, all adoptions of minor children require the use of an adoption entity that will assume the responsibilities provided in this section.

(3) If a court finds that a consent to adoption or an affidavit of nonpaternity taken under this chapter was obtained by fraud or duress attributable to the adoption entity, the court may award all sums paid by the prospective adoptive parents or on their behalf in anticipation of or in connection with the adoption. The court may also award reasonable attorney’s fees and costs incurred by the prospective adoptive parents in connection with the adoption and any litigation related to placement or adoption of a minor. The court may award reasonable attorney’s fees and costs, if any, incurred by the person whose consent or affidavit was obtained by fraud or duress. Any award under this subsection to the prospective adoptive parents or to the person whose consent or affidavit was obtained by fraud or duress must be paid directly to them by the adoption entity or by any applicable insurance carrier on behalf of the adoption entity if the court determines, after an evidentiary hearing held subsequent to the entry of a final order in the underlying termination of parental rights or adoption action, that the actions or failures of the adoption entity directly contributed to the finding of fraud or duress.

(4) The prevailing party in an action to set aside a judgment terminating parental rights pending adoption or a judgment of adoption may be awarded reasonable attorney’s fees and costs pursuant to Rule 1.540(b)(3), Florida Rules of Civil Procedure. An award under this subsection must be paid by the adoption entity or by the applicable insurance carrier on behalf of the adoption entity if the court finds that the acts or omissions of the entity were the basis for the court’s order granting relief to the prevailing party.

(5) Within 30 days after the entry of an order of the court finding sanctionable conduct on the part of an adoption entity, the clerk of the court must forward to:

(a) The Florida Bar any order that imposes sanctions under this section against an attorney acting as an adoption entity.

(b) The Department of Children and Families any order that imposes sanctions under this section against a licensed child-placing agency or a child-placing agency licensed in another state that is qualified by the department.

(c) The entity under s. 409.176 that certifies child-caring agencies any order that imposes sanctions under this section against a child-caring agency registered under s. 409.176.

(d) The Office of Attorney General any order that imposes sanctions under this section against the department.

History.—s. 9, ch. 2001-3; s. 3, ch. 2003-58; s. 5, ch. 2008-151; s. 5, ch. 2012-81; s. 27, ch. 2014-19.



63.042 - Who may be adopted; who may adopt.

63.042 Who may be adopted; who may adopt.—

(1) Any person, a minor or an adult, may be adopted.

(2) The following persons may adopt:

(a) A husband and wife jointly;

(b) An unmarried adult; or

(c) A married person without the other spouse joining as a petitioner, if the person to be adopted is not his or her spouse, and if:

1. The other spouse is a parent of the person to be adopted and consents to the adoption; or

2. The failure of the other spouse to join in the petition or to consent to the adoption is excused by the court for good cause shown or in the best interest of the child.

(3) No person eligible under this section shall be prohibited from adopting solely because such person possesses a physical disability or handicap, unless it is determined by the court or adoption entity that such disability or handicap renders such person incapable of serving as an effective parent.

(4) No person eligible under this section shall be prohibited from adopting solely because he or she desires to educate the adopted child at home.

History.—s. 4, ch. 73-159; s. 1, ch. 77-140; s. 1, ch. 80-194; s. 4, ch. 92-96; s. 336, ch. 95-147; s. 4, ch. 2003-58; s. 2, ch. 2015-130.



63.0422 - Prohibited conditions on adoptions; firearms and ammunition.

63.0422 Prohibited conditions on adoptions; firearms and ammunition.—An adoption agency or entity, whether public or private, may not:

(1) Make a determination that a person is unsuitable to adopt based on the lawful possession, storage, or use of a firearm or ammunition by any member of the adoptive home.

(2) Require an adoptive parent or prospective adoptive parent to disclose information relating to a person’s lawful possession, storage, or use of a firearm or ammunition as a condition to adopt.

(3) Restrict the lawful possession, storage, or use of a firearm or ammunition as a condition for a person to adopt.

History.—s. 1, ch. 2010-6.



63.0423 - Procedures with respect to surrendered infants.

63.0423 Procedures with respect to surrendered infants.—

(1) Upon entry of final judgment terminating parental rights, a licensed child-placing agency that takes physical custody of an infant surrendered at a hospital, emergency medical services station, or fire station pursuant to s. 383.50 assumes responsibility for the medical and other costs associated with the emergency services and care of the surrendered infant from the time the licensed child-placing agency takes physical custody of the surrendered infant.

(2) The licensed child-placing agency shall immediately seek an order from the circuit court for emergency custody of the surrendered infant. The emergency custody order shall remain in effect until the court orders preliminary approval of placement of the surrendered infant in the prospective home, at which time the prospective adoptive parents become guardians pending termination of parental rights and finalization of adoption or until the court orders otherwise. The guardianship of the prospective adoptive parents shall remain subject to the right of the licensed child-placing agency to remove the surrendered infant from the placement during the pendency of the proceedings if such removal is deemed by the licensed child-placing agency to be in the best interests of the child. The licensed child-placing agency may immediately seek to place the surrendered infant in a prospective adoptive home.

(3) The licensed child-placing agency that takes physical custody of the surrendered infant shall, within 24 hours thereafter, request assistance from law enforcement officials to investigate and determine, through the Missing Children Information Clearinghouse, the National Center for Missing and Exploited Children, and any other national and state resources, whether the surrendered infant is a missing child.

(4) The parent who surrenders the infant in accordance with s. 383.50 is presumed to have consented to termination of parental rights, and express consent is not required. Except when there is actual or suspected child abuse or neglect, the licensed child-placing agency shall not attempt to pursue, search for, or notify that parent as provided in s. 63.088 and chapter 49. For purposes of s. 383.50 and this section, an infant who tests positive for illegal drugs, narcotic prescription drugs, alcohol, or other substances, but shows no other signs of child abuse or neglect, shall be placed in the custody of a licensed child-placing agency. Such a placement does not eliminate the reporting requirement under s. 383.50(7). When the department is contacted regarding an infant properly surrendered under this section and s. 383.50, the department shall provide instruction to contact a licensed child-placing agency and may not take custody of the infant unless reasonable efforts to contact a licensed child-placing agency to accept the infant have not been successful.

(5) A petition for termination of parental rights under this section may not be filed until 30 days after the date the infant was surrendered in accordance with s. 383.50. A petition for termination of parental rights may not be granted until a parent has failed to reclaim or claim the surrendered infant within the time period specified in s. 383.50.

(6) A claim of parental rights of the surrendered infant must be made to the entity having legal custody of the surrendered infant or to the circuit court before which proceedings involving the surrendered infant are pending. A claim of parental rights of the surrendered infant may not be made after the judgment to terminate parental rights is entered, except as otherwise provided by subsection (9).

(7) If a claim of parental rights of a surrendered infant is made before the judgment to terminate parental rights is entered, the circuit court may hold the action for termination of parental rights in abeyance for a period of time not to exceed 60 days.

(a) The court may order scientific testing to determine maternity or paternity at the expense of the parent claiming parental rights.

(b) The court shall appoint a guardian ad litem for the surrendered infant and order whatever investigation, home evaluation, and psychological evaluation are necessary to determine what is in the best interests of the surrendered infant.

(c) The court may not terminate parental rights solely on the basis that the parent left the infant at a hospital, emergency medical services station, or fire station in accordance with s. 383.50.

(d) The court shall enter a judgment with written findings of fact and conclusions of law.

(8) Within 7 business days after recording the judgment, the clerk of the court shall mail a copy of the judgment to the department, the petitioner, and any person whose consent was required, if known. The clerk shall execute a certificate of each mailing.

(9)(a) A judgment terminating parental rights pending adoption is voidable, and any later judgment of adoption of that minor is voidable, if, upon the motion of a parent, the court finds that a person knowingly gave false information that prevented the parent from timely making known his or her desire to assume parental responsibilities toward the minor or from exercising his or her parental rights. A motion under this subsection must be filed with the court originally entering the judgment. The motion must be filed within a reasonable time but not later than 1 year after the entry of the judgment terminating parental rights.

(b) No later than 30 days after the filing of a motion under this subsection, the court shall conduct a preliminary hearing to determine what contact, if any, will be permitted between a parent and the child pending resolution of the motion. Such contact may be allowed only if it is requested by a parent who has appeared at the hearing and the court determines that it is in the best interests of the child. If the court orders contact between a parent and the child, the order must be issued in writing as expeditiously as possible and must state with specificity any provisions regarding contact with persons other than those with whom the child resides.

(c)  The court may not order scientific testing to determine the paternity or maternity of the minor until such time as the court determines that a previously entered judgment terminating the parental rights of that parent is voidable pursuant to paragraph (a), unless all parties agree that such testing is in the best interests of the child. Upon the filing of test results establishing that person’s maternity or paternity of the surrendered infant, the court may order visitation only if it appears to be in the best interests of the child.

(d) Within 45 days after the preliminary hearing, the court shall conduct a final hearing on the motion to set aside the judgment and shall enter its written order as expeditiously as possible thereafter.

(10) Except to the extent expressly provided in this section, proceedings initiated by a licensed child-placing agency for the termination of parental rights and subsequent adoption of a newborn left at a hospital, emergency medical services station, or fire station in accordance with s. 383.50 shall be conducted pursuant to this chapter.

History.—s. 5, ch. 2000-188; s. 2, ch. 2001-53; s. 5, ch. 2003-58; s. 3, ch. 2008-90; s. 6, ch. 2012-81.



63.0425 - Grandparent’s right to notice.

63.0425 Grandparent’s right to notice.—

(1) If a child has lived with a grandparent for at least 6 months within the 24-month period immediately preceding the filing of a petition for termination of parental rights pending adoption, the adoption entity shall provide notice to that grandparent of the hearing on the petition.

(2) This section does not apply if the placement for adoption is the result of the death of the child’s parent and a different preference is stated in the parent’s will.

(3) This section does not apply in stepparent adoptions.

(4) This section does not contravene the provisions of s. 63.142(4).

History.—s. 1, ch. 87-397; s. 10, ch. 2001-3; s. 6, ch. 2003-58; s. 6, ch. 2008-151.



63.0427 - Agreements for continued communication or contact between adopted child and siblings, parents, and other relatives.

63.0427 Agreements for continued communication or contact between adopted child and siblings, parents, and other relatives.—

(1) A child whose parents have had their parental rights terminated and whose custody has been awarded to the department pursuant to s. 39.811, and who is the subject of a petition for adoption under this chapter, shall have the right to have the court consider the appropriateness of postadoption communication or contact, including, but not limited to, visits, written correspondence, or telephone calls, with his or her siblings or, upon agreement of the adoptive parents, with the parents who have had their parental rights terminated or other specified biological relatives. The court shall consider the following in making such determination:

(a) Any orders of the court pursuant to s. 39.811(7).

(b) Recommendations of the department, the foster parents if other than the adoptive parents, and the guardian ad litem.

(c) Statements of the prospective adoptive parents.

(d) Any other information deemed relevant and material by the court.

If the court determines that the child’s best interests will be served by postadoption communication or contact, the court shall so order, stating the nature and frequency of the communication or contact. This order shall be made a part of the final adoption order, but the continuing validity of the adoption may not be contingent upon such postadoption communication or contact and the ability of the adoptive parents and child to change residence within or outside the State of Florida may not be impaired by such communication or contact.

(2) Notwithstanding s. 63.162, the adoptive parent may, at any time, petition for review of a communication or contact order entered pursuant to subsection (1), if the adoptive parent believes that the best interests of the adopted child are being compromised, and the court may order the communication or contact to be terminated or modified, as the court deems to be in the best interests of the adopted child; however, the court may not increase contact between the adopted child and siblings, birth parents, or other relatives without the consent of the adoptive parent or parents. As part of the review process, the court may order the parties to engage in mediation. The department shall not be required to be a party to such review.

History.—s. 3, ch. 98-50; s. 24, ch. 99-2; s. 52, ch. 99-193; s. 11, ch. 2001-3; s. 7, ch. 2003-58; s. 7, ch. 2012-81.



63.043 - Mandatory screening or testing for sickle-cell trait prohibited.

63.043 Mandatory screening or testing for sickle-cell trait prohibited.—No person, firm, corporation, unincorporated association, state agency, unit of local government, or any public or private entity shall require screening or testing for the sickle-cell trait as a condition for becoming eligible for adoption if otherwise eligible for adoption under the laws of this state.

History.—s. 4, ch. 78-35; s. 8, ch. 2003-58.



63.052 - Guardians designated; proof of commitment.

63.052 Guardians designated; proof of commitment.—

(1) For minors who have been placed for adoption with an adoption entity, other than an intermediary, such adoption entity shall be the guardian of the person of the minor and has the responsibility and authority to provide for the needs and welfare of the minor.

(2) For minors who have been voluntarily surrendered to an intermediary through an execution of a consent to adoption, the intermediary shall be responsible for the minor until the time a court orders preliminary approval of placement of the minor in the prospective adoptive home, after which time the prospective adoptive parents shall become guardians pending finalization of adoption, subject to the intermediary’s right and responsibility to remove the child from the prospective adoptive home if the removal is deemed by the intermediary to be in the best interests of the child. The intermediary may not remove the child without a court order unless the child is in danger of imminent harm. The intermediary does not become responsible for the minor child’s medical bills that were incurred before taking physical custody of the child after the execution of adoption consents. Prior to the court’s entry of an order granting preliminary approval of the placement, the intermediary shall have the responsibility and authority to provide for the needs and welfare of the minor. A minor may not be placed in a prospective adoptive home until that home has received a favorable preliminary home study, as provided in s. 63.092, completed and approved within 1 year before such placement in the prospective home. The provisions of s. 627.6578 shall remain in effect notwithstanding the guardianship provisions in this section.

(3) If a minor is surrendered to an adoption entity for subsequent adoption and a suitable prospective adoptive home is not available pursuant to s. 63.092 at the time the minor is surrendered to the adoption entity, the minor must be placed in a licensed foster care home, with a person or family that has received a favorable preliminary home study pursuant to subsection (2), or with a relative until a suitable prospective adoptive home is available.

(4) If a minor is voluntarily surrendered to an adoption entity for subsequent adoption and the adoption does not become final within 180 days after termination of parental rights, the adoption entity must report to the court on the status of the minor and the court may at that time proceed under s. 39.701 or take action reasonably necessary to protect the best interest of the minor.

(5) The recital in a written consent, answer, or recommendation filed by an adoption entity that the minor has been permanently committed to the adoption entity or that the adoption entity is duly licensed shall be prima facie proof of such commitment. A consent for adoption signed by an adoption entity need not comply with s. 63.082.

(6) Unless otherwise authorized by law or ordered by the court, the department is not responsible for expenses incurred by other adoption entities participating in a placement of a minor.

(7) The court retains jurisdiction of a minor who has been placed for adoption until the adoption is final. After a minor is placed with an adoption entity or prospective adoptive parent, the court may review the status of the minor and the progress toward permanent adoptive placement.

History.—s. 5, ch. 73-159; s. 15, ch. 77-147; s. 3, ch. 80-296; s. 5, ch. 92-96; s. 125, ch. 98-403; s. 12, ch. 2001-3; s. 9, ch. 2003-58; s. 8, ch. 2012-81.



63.053 - Rights and responsibilities of an unmarried biological father; legislative findings.

63.053 Rights and responsibilities of an unmarried biological father; legislative findings.—

(1) In enacting the provisions contained in this chapter, the Legislature prescribes the conditions for determining whether an unmarried biological father’s actions are sufficiently prompt and substantial so as to require protection of a constitutional right. If an unmarried biological father fails to take the actions that are available to him to establish a relationship with his child, his parental interest may be lost entirely, or greatly diminished, by his failure to timely comply with the available legal steps to substantiate a parental interest.

(2) The Legislature finds that the interests of the state, the mother, the child, and the adoptive parents described in this chapter outweigh the interest of an unmarried biological father who does not take action in a timely manner to establish and demonstrate a relationship with his child in accordance with the requirements of this chapter. An unmarried biological father has the primary responsibility to protect his rights and is presumed to know that his child may be adopted without his consent unless he strictly complies with this chapter and demonstrates a prompt and full commitment to his parental responsibilities.

(3) The Legislature finds that a birth mother and a birth father have a right of privacy.

History.—s. 10, ch. 2003-58; s. 9, ch. 2012-81.



63.054 - Actions required by an unmarried biological father to establish parental rights; Florida Putative Father Registry.

63.054 Actions required by an unmarried biological father to establish parental rights; Florida Putative Father Registry.—

(1) In order to preserve the right to notice and consent to an adoption under this chapter, an unmarried biological father must, as the “registrant,” file a notarized claim of paternity form with the Florida Putative Father Registry maintained by the Office of Vital Statistics of the Department of Health which includes confirmation of his willingness and intent to support the child for whom paternity is claimed in accordance with state law. The claim of paternity may be filed at any time before the child’s birth, but may not be filed after the date a petition is filed for termination of parental rights. In each proceeding for termination of parental rights, the petitioner must submit to the Office of Vital Statistics a copy of the petition for termination of parental rights or a document executed by the clerk of the court showing the style of the case, the names of the persons whose rights are sought to be terminated, and the date and time of the filing of the petition. The Office of Vital Statistics may not record a claim of paternity after the date a petition for termination of parental rights is filed. The failure of an unmarried biological father to file a claim of paternity with the registry before the date a petition for termination of parental rights is filed also bars him from filing a paternity claim under chapter 742.

(a) An unmarried biological father is excepted from the time limitations for filing a claim of paternity with the registry or for filing a paternity claim under chapter 742, if:

1. The mother identifies him to the adoption entity as a potential biological father by the date she executes a consent for adoption; and

2. He is served with a notice of intended adoption plan pursuant to s. 63.062(3) and the 30-day mandatory response date is later than the date the petition for termination of parental rights is filed with the court.

(b) If an unmarried biological father falls within the exception provided by paragraph (a), the petitioner shall also submit to the Office of Vital Statistics a copy of the notice of intended adoption plan and proof of service of the notice on the potential biological father.

(c) An unmarried biological father who falls within the exception provided by paragraph (a) may not file a claim of paternity with the registry or a paternity claim under chapter 742 after the 30-day mandatory response date to the notice of intended adoption plan has expired. The Office of Vital Statistics may not record a claim of paternity 30 days after service of the notice of intended adoption plan.

(2) By filing a claim of paternity form with the Office of Vital Statistics, the registrant expressly consents to submit to and pay for DNA testing upon the request of any party, the registrant, or the adoption entity with respect to the child referenced in the claim of paternity.

(3) The Office of Vital Statistics of the Department of Health shall adopt by rule the appropriate claim of paternity form in English, Spanish, and Creole in order to facilitate the registration of an unmarried biological father with the Florida Putative Father Registry and shall, within existing resources, make these forms available through local offices of the Department of Health and the Department of Children and Families, the Internet websites of those agencies, and the offices of the clerks of the circuit court. The claim of paternity form shall be signed by the unmarried biological father and must include his name, address, date of birth, and physical description. In addition, the registrant shall provide, if known, the name, address, date of birth, and physical description of the mother; the date, place, and location of conception of the child; and the name, date, and place of birth of the child or estimated date of birth of the expected minor child, if known. The claim of paternity form shall be signed under oath by the registrant.

(4) Upon initial registration, or at any time thereafter, the registrant may designate a physical address other than his residential address for sending any communication regarding his registration. Similarly, upon initial registration, or at any time thereafter, the registrant may designate, in writing, an agent or representative to receive any communication on his behalf and receive service of process. The agent or representative must file an acceptance of the designation, in writing, in order to receive notice or service of process. The failure of the designated representative or agent of the registrant to deliver or otherwise notify the registrant of receipt of correspondence from the Florida Putative Father Registry is at the registrant’s own risk and may not serve as a valid defense based upon lack of notice.

(5) The registrant may, at any time prior to the birth of the child for whom paternity is claimed, execute a notarized written revocation of the claim of paternity previously filed with the Florida Putative Father Registry, and upon receipt of such revocation, the claim of paternity shall be deemed null and void. If a court determines that a registrant is not the father of the minor or has no parental rights, the court shall order the Department of Health to remove the registrant’s name from the registry.

(6) It is the obligation of the registrant or, if designated under subsection (4), his designated agent or representative to notify and update the Office of Vital Statistics of any change of address or change in the designation of an agent or representative. The failure of a registrant, or designated agent or representative, to report any such change is at the registrant’s own risk and may not serve as a defense based upon lack of notice, and the adoption entity or petitioner has no further obligation to search for the registrant unless the person petitioning for termination of parental rights or adoption has actual notice of the registrant’s address and whereabouts from another source.

(7) In each proceeding for termination of parental rights or each adoption proceeding in which parental rights are being terminated simultaneously with entry of the final judgment of adoption, as in a stepparent and relative adoption filed under this chapter, the petitioner must contact the Office of Vital Statistics by submitting an application for a search of the Florida Putative Father Registry. The petitioner must provide the same information, if known, on the search application form that the registrant furnished under subsection (3). Thereafter, the Office of Vital Statistics shall issue a certificate signed by the State Registrar certifying:

(a) The identity and contact information, if any, for each registered unmarried biological father whose information matches the search request sufficiently so that such person may be considered a possible father of the subject child; or

(b) That a diligent search has been made of the registrants who may be the unmarried biological father of the subject child and that no matching registration has been located in the registry.

The certificate must be filed with the court in the proceeding to terminate parental rights or the adoption proceeding. If a termination of parental rights and an adoption proceeding are being adjudicated separately, the Florida Putative Father Registry need only be searched for the termination of parental rights proceeding.

(8) If an unmarried biological father does not know the county in which the birth mother resides, gave birth, or intends to give birth, he may initiate an action in any county in the state, subject to the birth mother’s right to change venue to the county where she resides.

(9) The Department of Health shall establish and maintain a Florida Putative Father Registry through its Office of Vital Statistics, in accordance with the requirements of this section. The Department of Health may charge a nominal fee to cover the costs of filing and indexing the Florida Putative Father Registry and the costs of searching the registry.

(10) The Department of Health shall, within existing resources, prepare and adopt by rule application forms for initiating a search of the Florida Putative Father Registry and shall make those forms available through the local offices of the Department of Health and the Department of Children and Families and the offices of the clerks of the circuit court.

(11) The Department of Health shall produce and distribute, within existing resources, a pamphlet or publication informing the public about the Florida Putative Father Registry and which is printed in English, Spanish, and Creole. The pamphlet shall indicate the procedures for voluntary acknowledgment of paternity, the consequences of acknowledgment of paternity, the consequences of failure to acknowledge paternity, and the address of the Florida Putative Father Registry. Such pamphlets or publications shall be made available for distribution at all offices of the Department of Health and the Department of Children and Families and shall be included in health class curricula taught in public and charter schools in this state. The Department of Health shall also provide such pamphlets or publications to hospitals, adoption entities, libraries, medical clinics, schools, universities, and providers of child-related services, upon request. In cooperation with the Department of Highway Safety and Motor Vehicles, each person applying for a Florida driver license, or renewal thereof, and each person applying for a Florida identification card shall be offered the pamphlet or publication informing the public about the Florida Putative Father Registry.

(12) The Department of Health shall, within existing resources, provide additional information about the Florida Putative Father Registry and its services to the public in English, Spanish, and Creole using public service announcements, Internet websites, and such other means as it deems appropriate.

(13) The filing of a claim of paternity with the Florida Putative Father Registry does not excuse or waive the obligation of a petitioner to comply with the requirements of s. 63.088(4) for conducting a diligent search and required inquiry with respect to the identity of an unmarried biological father or legal father which are set forth in this chapter.

(14) The Office of Vital Statistics of the Department of Health is authorized to adopt rules to implement this section.

History.—s. 11, ch. 2003-58; s. 2, ch. 2006-265; s. 7, ch. 2008-151; s. 10, ch. 2012-81; s. 28, ch. 2014-19.



63.0541 - Public records exemption for the Florida Putative Father Registry.

63.0541 Public records exemption for the Florida Putative Father Registry.—

(1) All information contained in the Florida Putative Father Registry is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2) Information made confidential and exempt by this section shall be disclosed to:

(a) An adoption entity, upon the filing of a request for a diligent search of the Florida Putative Father Registry in connection with the planned adoption of a child.

(b) The registrant unmarried biological father, upon receipt of a notarized request for a copy of his registry entry only.

(c) The birth mother, upon receipt of a notarized request for a copy of any registry entry in which she is identified as the birth mother.

(d) The court, upon issuance of a court order concerning a petitioner acting pro se in an action under this chapter.

(3) The database comprising the Florida Putative Father Registry shall remain separate from all other databases.

History.—ss. 1, 2, ch. 2003-56; ss. 1, 2, ch. 2008-168.



63.062 - Persons required to consent to adoption; affidavit of nonpaternity; waiver of venue.

63.062 Persons required to consent to adoption; affidavit of nonpaternity; waiver of venue.—

(1) Unless supported by one or more of the grounds enumerated under s. 63.089(3), a petition to terminate parental rights pending adoption may be granted only if written consent has been executed as provided in s. 63.082 after the birth of the minor or notice has been served under s. 63.088 to:

(a) The mother of the minor.

(b) The father of the minor, if:

1. The minor was conceived or born while the father was married to the mother;

2. The minor is his child by adoption;

3. The minor has been adjudicated by the court to be his child before the date a petition for termination of parental rights is filed;

4. He has filed an affidavit of paternity pursuant to s. 382.013(2)(c) or he is listed on the child’s birth certificate before the date a petition for termination of parental rights is filed; or

5. In the case of an unmarried biological father, he has acknowledged in writing, signed in the presence of a competent witness, that he is the father of the minor, has filed such acknowledgment with the Office of Vital Statistics of the Department of Health within the required timeframes, and has complied with the requirements of subsection (2).

The status of the father shall be determined at the time of the filing of the petition to terminate parental rights and may not be modified, except as otherwise provided in s. 63.0423(9)(a), for purposes of his obligations and rights under this chapter by acts occurring after the filing of the petition to terminate parental rights.

(c) The minor, if 12 years of age or older, unless the court in the best interest of the minor dispenses with the minor’s consent.

(d) Any person lawfully entitled to custody of the minor if required by the court.

(e) The court having jurisdiction to determine custody of the minor, if the person having physical custody of the minor does not have authority to consent to the adoption.

(2) In accordance with subsection (1), the consent of an unmarried biological father shall be necessary only if the unmarried biological father has complied with the requirements of this subsection.

(a)1. With regard to a child who is placed with adoptive parents more than 6 months after the child’s birth, an unmarried biological father must have developed a substantial relationship with the child, taken some measure of responsibility for the child and the child’s future, and demonstrated a full commitment to the responsibilities of parenthood by providing reasonable and regular financial support to the child in accordance with the unmarried biological father’s ability, if not prevented from doing so by the person or authorized agency having lawful custody of the child, and either:

a. Regularly visited the child at least monthly, when physically and financially able to do so and when not prevented from doing so by the birth mother or the person or authorized agency having lawful custody of the child; or

b. Maintained regular communication with the child or with the person or agency having the care or custody of the child, when physically or financially unable to visit the child or when not prevented from doing so by the birth mother or person or authorized agency having lawful custody of the child.

2. An unmarried biological father who openly lived with the child for at least 6 months within the 1-year period following the birth of the child and immediately preceding placement of the child with adoptive parents and who openly held himself out to be the father of the child during that period shall be deemed to have developed a substantial relationship with the child and to have otherwise met the requirements of this paragraph.

(b) With regard to a child who is 6 months of age or younger at the time the child is placed with the adoptive parents, an unmarried biological father must have demonstrated a full commitment to his parental responsibility by having performed all of the following acts prior to the time the mother executes her consent for adoption:

1. Filed a notarized claim of paternity form with the Florida Putative Father Registry within the Office of Vital Statistics of the Department of Health, which form shall be maintained in the confidential registry established for that purpose and shall be considered filed when the notice is entered in the registry of notices from unmarried biological fathers.

2. Upon service of a notice of an intended adoption plan or a petition for termination of parental rights pending adoption, executed and filed an affidavit in that proceeding stating that he is personally fully able and willing to take responsibility for the child, setting forth his plans for care of the child, and agreeing to a court order of child support and a contribution to the payment of living and medical expenses incurred for the mother’s pregnancy and the child’s birth in accordance with his ability to pay.

3. If he had knowledge of the pregnancy, paid a fair and reasonable amount of the living and medical expenses incurred in connection with the mother’s pregnancy and the child’s birth, in accordance with his financial ability and when not prevented from doing so by the birth mother or person or authorized agency having lawful custody of the child. The responsibility of the unmarried biological father to provide financial assistance to the birth mother during her pregnancy and to the child after birth is not abated because support is being provided to the birth mother or child by the adoption entity, a prospective adoptive parent, or a third party, nor does it serve as a basis to excuse the birth father’s failure to provide support.

(c) The mere fact that a father expresses a desire to fulfill his responsibilities towards his child which is unsupported by acts evidencing this intent does not meet the requirements of this section.

(d) The petitioner shall file with the court a certificate from the Office of Vital Statistics stating that a diligent search has been made of the Florida Putative Father Registry of notices from unmarried biological fathers described in subparagraph (b)1. and that no filing has been found pertaining to the father of the child in question or, if a filing is found, stating the name of the putative father and the time and date of filing. That certificate shall be filed with the court prior to the entry of a final judgment of termination of parental rights.

(e) An unmarried biological father who does not comply with each of the conditions provided in this subsection is deemed to have waived and surrendered any rights in relation to the child, including the right to notice of any judicial proceeding in connection with the adoption of the child, and his consent to the adoption of the child is not required.

(3) Pursuant to chapter 48, an adoption entity shall serve a notice of intended adoption plan upon any known and locatable unmarried biological father who is identified to the adoption entity by the mother by the date she signs her consent for adoption if the child is 6 months of age or less at the time the consent is executed. Service of the notice of intended adoption plan is not required when the unmarried biological father signs a consent for adoption or an affidavit of nonpaternity or when the child is more than 6 months of age at the time of the execution of the consent by the mother. The notice may be served at any time before the child’s birth or before placing the child in the adoptive home. The recipient of the notice may waive service of process by executing a waiver and acknowledging receipt of the plan. The notice of intended adoption plan must specifically state that if the unmarried biological father desires to contest the adoption plan he must, within 30 days after service, file with the court a verified response that contains a pledge of commitment to the child in substantial compliance with subparagraph (2)(b)2. and a claim of paternity form with the Office of Vital Statistics, and must provide the adoption entity with a copy of the verified response filed with the court and the claim of paternity form filed with the Office of Vital Statistics. The notice must also include instructions for submitting a claim of paternity form to the Office of Vital Statistics and the address to which the claim must be sent. If the party served with the notice of intended adoption plan is an entity whose consent is required, the notice must specifically state that the entity must file, within 30 days after service, a verified response setting forth a legal basis for contesting the intended adoption plan, specifically addressing the best interests of the child.

(a) If the unmarried biological father or entity whose consent is required fails to timely and properly file a verified response with the court and, in the case of an unmarried biological father, a claim of paternity form with the Office of Vital Statistics, the court shall enter a default judgment against the unmarried biological father or entity and the consent of that unmarried biological father or entity shall no longer be required under this chapter and shall be deemed to have waived any claim of rights to the child. To avoid an entry of a default judgment, within 30 days after receipt of service of the notice of intended adoption plan:

1. The unmarried biological father must:

a. File a claim of paternity with the Florida Putative Father Registry maintained by the Office of Vital Statistics;

b. File a verified response with the court which contains a pledge of commitment to the child in substantial compliance with subparagraph (2)(b)2.; and

c. Provide support for the birth mother and the child.

2. The entity whose consent is required must file a verified response setting forth a legal basis for contesting the intended adoption plan, specifically addressing the best interests of the child.

(b) If the mother identifies a potential unmarried biological father within the timeframes required by the statute, whose location is unknown, the adoption entity shall conduct a diligent search pursuant to s. 63.088. If, upon completion of a diligent search, the potential unmarried biological father’s location remains unknown and a search of the Florida Putative Father Registry fails to reveal a match, the adoption entity shall request in the petition for termination of parental rights pending adoption that the court declare the diligent search to be in compliance with s. 63.088, that the adoption entity has no further obligation to provide notice to the potential unmarried biological father, and that the potential unmarried biological father’s consent to the adoption is not required.

(4) Any person whose consent is required under paragraph (1)(b), or any other man, may execute an irrevocable affidavit of nonpaternity in lieu of a consent under this section and by doing so waives notice to all court proceedings after the date of execution. An affidavit of nonpaternity must be executed as provided in s. 63.082. The affidavit of nonpaternity may be executed prior to the birth of the child. The person executing the affidavit must receive disclosure under s. 63.085 prior to signing the affidavit. For purposes of this chapter, an affidavit of nonpaternity is sufficient if it contains a specific denial of parental obligations and does not need to deny the existence of a biological relationship.

(5) A person who signs a consent to adoption or an affidavit of nonpaternity must be given reasonable notice of his or her right to select a person who does not have an employment, professional, or personal relationship with the adoption entity or the prospective adoptive parents to be present when the consent to adoption or affidavit of nonpaternity is executed and to sign the consent or affidavit as a witness.

(6) The petitioner must make good faith and diligent efforts as provided under s. 63.088 to notify, and obtain written consent from, the persons required to consent to adoption under this section.

(7) If parental rights to the minor have previously been terminated, the adoption entity with which the minor has been placed for subsequent adoption may provide consent to the adoption. In such case, no other consent is required. The consent of the department shall be waived upon a determination by the court that such consent is being unreasonably withheld and if the petitioner has filed with the court a favorable preliminary adoptive home study as required under s. 63.092.

(8) A petition to adopt an adult may be granted if:

(a) Written consent to adoption has been executed by the adult and the adult’s spouse, if any, unless the spouse’s consent is waived by the court for good cause.

(b) Written notice of the final hearing on the adoption has been provided to the parents, if any, or proof of service of process has been filed, showing notice has been served on the parents as provided in this chapter.

(9) A petition for termination of parental rights must be filed in the appropriate county as determined under s. 63.087(2). If a parent whose consent is required objects to venue in the county where the action was filed, the court may transfer venue to a proper venue consistent with this chapter and chapter 47 unless the objecting parent has previously executed a waiver of venue.

(10) The waiver of venue must be a separate document containing no consents, disclosures, or other information unrelated to venue.

History.—s. 6, ch. 73-159; s. 4, ch. 75-226; s. 16, ch. 77-147; s. 1, ch. 77-446; s. 6, ch. 92-96; s. 11, ch. 95-280; s. 84, ch. 97-237; s. 13, ch. 2001-3; s. 12, ch. 2003-58; s. 2, ch. 2004-389; s. 3, ch. 2006-265; s. 8, ch. 2008-151; s. 11, ch. 2012-81.



63.063 - Responsibility of parents for actions; fraud or misrepresentation; contesting termination of parental rights and adoption.

63.063 Responsibility of parents for actions; fraud or misrepresentation; contesting termination of parental rights and adoption.—

(1) Each parent of a child conceived or born outside of marriage is responsible for his or her actions and is not excused from strict compliance with this chapter based upon any action, statement, or omission of the other parent or a third party, except as provided in s. 63.062(2)(a).

(2) Any person injured by a fraudulent representation or action in connection with an adoption may pursue civil or criminal penalties as provided by law. A fraudulent representation is not a defense to compliance with the requirements of this chapter and is not a basis for dismissing a petition for termination of parental rights or a petition for adoption, for vacating an adoption decree, or for granting custody to the offended party. Custody and adoption determinations must be based on the best interests of the child in accordance with s. 61.13.

(3) The Legislature finds no way to remove all risk of fraud or misrepresentation in adoption proceedings and has provided a method for absolute protection of an unmarried biological father’s rights through compliance with this chapter. In balancing the rights and interests of the state and of all parties affected by fraud, including the child, the adoptive parents, and the unmarried biological father, the Legislature has determined that the unmarried biological father is in the best position to prevent or ameliorate the effects of fraud and, therefore, has the burden of preventing fraud.

(4) The Legislature finds that an unmarried biological father who resides in another state may not, in every circumstance, be reasonably presumed to know and comply with the requirements of this chapter. Therefore, if all of the following requirements have been met, an unmarried biological father may contest a termination of parental rights or subsequent adoption and, before entry of the final judgment of adoption, assert his interest in the child. Following such assertion, the court may proceed with an evidentiary hearing if:

(a) The unmarried biological father resides and has resided in another state where the unmarried mother was also located or resided.

(b) The unmarried mother left that state without notifying or informing the unmarried biological father that she could be located in this state.

(c) The unmarried biological father has, through every reasonable means, attempted to locate the mother but does not know or have reason to know that the mother is residing in this state.

(d) The unmarried biological father has substantially complied with the requirements of the state where the mother previously resided or was located in order to protect and preserve his parental interest and rights with regard to the child.

History.—s. 13, ch. 2003-58; s. 9, ch. 2008-151; s. 12, ch. 2012-81.



63.064 - Persons whose consent to an adoption may be waived.

63.064 Persons whose consent to an adoption may be waived.—The court may waive the consent of the following individuals to an adoption:

(1) A parent who has deserted a child without means of identification or who has abandoned a child.

(2) A parent whose parental rights have been terminated by order of a court of competent jurisdiction.

(3) A parent who has been judicially declared incompetent and for whom restoration of competency is medically improbable.

(4) A legal guardian or lawful custodian of the person to be adopted, other than a parent, who has failed to respond in writing to a request for consent for a period of 60 days or who, after examination of his or her written reasons for withholding consent, is found by the court to be withholding his or her consent unreasonably.

(5) The spouse of the person to be adopted, if the failure of the spouse to consent to the adoption is excused by reason of prolonged and unexplained absence, unavailability, incapacity, or circumstances that are found by the court to constitute unreasonable withholding of consent.

History.—s. 14, ch. 2003-58.



63.082 - Execution of consent to adoption or affidavit of nonpaternity; family social and medical history; revocation of consent.

63.082 Execution of consent to adoption or affidavit of nonpaternity; family social and medical history; revocation of consent.—

(1)(a) Consent to an adoption or an affidavit of nonpaternity shall be executed as follows:

1. If by the person to be adopted, by oral or written statement in the presence of the court or by being acknowledged before a notary public and in the presence of two witnesses.

2. If by an agency, by affidavit from its authorized representative.

3. If by any other person, in the presence of the court or by affidavit acknowledged before a notary public and in the presence of two witnesses.

4. If by a court, by an appropriate order or certificate of the court.

(b) A minor parent has the power to consent to the adoption of his or her child and has the power to relinquish his or her control or custody of the child to an adoption entity. Such consent or relinquishment is valid and has the same force and effect as a consent or relinquishment executed by an adult parent. A minor parent, having executed a consent or relinquishment, may not revoke that consent upon reaching the age of majority or otherwise becoming emancipated.

(c) A consent or an affidavit of nonpaternity executed by a minor parent who is 14 years of age or younger must be witnessed by a parent, legal guardian, or court-appointed guardian ad litem.

(d) The notice and consent provisions of this chapter as they relate to the father of a child do not apply in cases in which the child is conceived as a result of a violation of the criminal laws of this or another state or country, including, but not limited to, sexual battery, unlawful sexual activity with certain minors under s. 794.05, lewd acts perpetrated upon a minor, or incest.

(2) A consent that does not name or otherwise identify the adopting parent is valid if the consent contains a statement by the person consenting that the consent was voluntarily executed and that identification of the adopting parent is not required for granting the consent.

(3)(a) The department must provide a family social and medical history form to an adoption entity that intends to place a child for adoption. Forms containing, at a minimum, the same information as the forms promulgated by the department must be attached to the petition to terminate parental rights pending adoption and must contain biological and sociological information or information as to the family medical history regarding the minor and the parents. This form is not required for adoptions of relatives, adult adoptions, or adoptions of stepchildren, unless parental rights are being or were terminated pursuant to chapter 39. The information must be filed with the court in the termination of parental rights proceeding.

(b) A good faith and diligent effort must be made to have each parent whose identity is known and whose consent is required interviewed by a representative of the adoption entity before the consent is executed. A summary of each interview, or a statement that the parent is unidentified, unlocated, or unwilling or unavailable to be interviewed, must be filed with the petition to terminate parental rights pending adoption. The interview may be excused by the court for good cause. This interview is not required for adoptions of relatives, adult adoptions, or adoptions of stepchildren, unless parental rights are being or were terminated pursuant to chapter 39.

(c) If any person who is required to consent is unavailable because the person cannot be located, an affidavit of diligent search required under s. 63.088 shall be filed.

(d) If any person who is required to consent is unavailable because the person is deceased, the petition to terminate parental rights pending adoption must be accompanied by a certified copy of the death certificate. In an adoption of a stepchild or a relative, the certified copy of the death certificate of the person whose consent is required may be attached to the petition for adoption if a separate petition for termination of parental rights is not being filed.

(4)(a) An affidavit of nonpaternity may be executed before the birth of the minor; however, the consent to an adoption may not be executed before the birth of the minor except in a preplanned adoption pursuant to s. 63.213.

(b) A consent to the adoption of a minor who is to be placed for adoption may be executed by the birth mother 48 hours after the minor’s birth or the day the birth mother is notified in writing, either on her patient chart or in release paperwork, that she is fit to be released from the licensed hospital or birth center, whichever is earlier. A consent by any man may be executed at any time after the birth of the child. The consent is valid upon execution and may be withdrawn only if the court finds that it was obtained by fraud or duress.

(c) If the minor to be adopted is older than 6 months of age at the time of the execution of the consent, the consent to adoption is valid upon execution; however, it is subject to a revocation period of 3 business days.

(d) The consent to adoption or the affidavit of nonpaternity must be signed in the presence of two witnesses and be acknowledged before a notary public who is not signing as one of the witnesses. The notary public must legibly note on the consent or the affidavit the date and time of execution. The witnesses’ names must be typed or printed underneath their signatures. The witnesses’ home or business addresses must be included. The person who signs the consent or the affidavit has the right to have at least one of the witnesses be an individual who does not have an employment, professional, or personal relationship with the adoption entity or the prospective adoptive parents. The adoption entity must give reasonable advance notice to the person signing the consent or affidavit of the right to select a witness of his or her own choosing. The person who signs the consent or affidavit must acknowledge in writing on the consent or affidavit that such notice was given and indicate the witness, if any, who was selected by the person signing the consent or affidavit. The adoption entity must include its name, address, and telephone number on the consent to adoption or affidavit of nonpaternity.

(e) A consent to adoption being executed by the birth parent must be in at least 12-point boldfaced type and shall contain the following recitation of rights:

CONSENT TO ADOPTION

YOU HAVE THE RIGHT TO SELECT AT LEAST ONE PERSON WHO DOES NOT HAVE AN EMPLOYMENT, PROFESSIONAL, OR PERSONAL RELATIONSHIP WITH THE ADOPTION ENTITY OR THE PROSPECTIVE ADOPTIVE PARENTS TO BE PRESENT WHEN THIS AFFIDAVIT IS EXECUTED AND TO SIGN IT AS A WITNESS. YOU MUST ACKNOWLEDGE ON THIS FORM THAT YOU WERE NOTIFIED OF THIS RIGHT AND YOU MUST INDICATE THE WITNESS OR WITNESSES YOU SELECTED, IF ANY.

YOU DO NOT HAVE TO SIGN THIS CONSENT FORM. YOU MAY DO ANY OF THE FOLLOWING INSTEAD OF SIGNING THIS CONSENT OR BEFORE SIGNING THIS CONSENT:

1. CONSULT WITH AN ATTORNEY;

2. HOLD, CARE FOR, AND FEED THE CHILD UNLESS OTHERWISE LEGALLY PROHIBITED;

3. PLACE THE CHILD IN FOSTER CARE OR WITH ANY FRIEND OR FAMILY MEMBER YOU CHOOSE WHO IS WILLING TO CARE FOR THE CHILD;

4. TAKE THE CHILD HOME UNLESS OTHERWISE LEGALLY PROHIBITED; AND

5. FIND OUT ABOUT THE COMMUNITY RESOURCES THAT ARE AVAILABLE TO YOU IF YOU DO NOT GO THROUGH WITH THE ADOPTION.

IF YOU DO SIGN THIS CONSENT, YOU ARE GIVING UP ALL RIGHTS TO YOUR CHILD. YOUR CONSENT IS VALID, BINDING, AND IRREVOCABLE EXCEPT UNDER SPECIFIC LEGAL CIRCUMSTANCES. IF YOU ARE GIVING UP YOUR RIGHTS TO A NEWBORN CHILD WHO IS TO BE IMMEDIATELY PLACED FOR ADOPTION UPON THE CHILD’S RELEASE FROM A LICENSED HOSPITAL OR BIRTH CENTER FOLLOWING BIRTH, A WAITING PERIOD WILL BE IMPOSED UPON THE BIRTH MOTHER BEFORE SHE MAY SIGN THE CONSENT FOR ADOPTION. A BIRTH MOTHER MUST WAIT 48 HOURS FROM THE TIME OF BIRTH, OR UNTIL THE DAY THE BIRTH MOTHER HAS BEEN NOTIFIED IN WRITING, EITHER ON HER PATIENT CHART OR IN RELEASE PAPERS, THAT SHE IS FIT TO BE RELEASED FROM A LICENSED HOSPITAL OR BIRTH CENTER, WHICHEVER IS SOONER, BEFORE THE CONSENT FOR ADOPTION MAY BE EXECUTED. ANY MAN MAY EXECUTE A CONSENT AT ANY TIME AFTER THE BIRTH OF THE CHILD. ONCE YOU HAVE SIGNED THE CONSENT, IT IS VALID, BINDING, AND IRREVOCABLE AND CANNOT BE INVALIDATED UNLESS A COURT FINDS THAT IT WAS OBTAINED BY FRAUD OR DURESS.

IF YOU BELIEVE THAT YOUR CONSENT WAS OBTAINED BY FRAUD OR DURESS AND YOU WISH TO INVALIDATE THAT CONSENT, YOU MUST:

1. NOTIFY THE ADOPTION ENTITY, BY WRITING A LETTER, THAT YOU WISH TO WITHDRAW YOUR CONSENT; AND

2. PROVE IN COURT THAT THE CONSENT WAS OBTAINED BY FRAUD OR DURESS.

This statement of rights is not required for the adoption of a relative, an adult, a stepchild, or a child older than 6 months of age. A consent form for the adoption of a child older than 6 months of age at the time of the execution of consent must contain a statement outlining the revocation rights provided in paragraph (c).

(5) A copy or duplicate original of each consent signed in an action for termination of parental rights pending adoption must be provided to the person who executed the consent to adoption. The copy must be hand delivered, with a written acknowledgment of receipt signed by the person whose consent is required at the time of execution. If a copy of a consent cannot be provided as required in this subsection, the adoption entity must execute an affidavit stating why the copy of the consent was not delivered. The original consent and acknowledgment of receipt, or an affidavit stating why the copy of the consent was not delivered, must be filed with the petition for termination of parental rights pending adoption.

(6)(a) If a parent executes a consent for adoption of a minor with an adoption entity or qualified prospective adoptive parents and the minor child is under the supervision of the department, or otherwise subject to the jurisdiction of the dependency court as a result of the entry of a shelter order, a dependency petition, or a petition for termination of parental rights pursuant to chapter 39, but parental rights have not yet been terminated, the adoption consent is valid, binding, and enforceable by the court.

(b) Upon execution of the consent of the parent, the adoption entity shall be permitted to intervene in the dependency case as a party in interest and must provide the court that acquired jurisdiction over the minor, pursuant to the shelter order or dependency petition filed by the department, a copy of the preliminary home study of the prospective adoptive parents and any other evidence of the suitability of the placement. The preliminary home study must be maintained with strictest confidentiality within the dependency court file and the department’s file. A preliminary home study must be provided to the court in all cases in which an adoption entity has intervened pursuant to this section. Unless the court has concerns regarding the qualifications of the home study provider, or concerns that the home study may not be adequate to determine the best interests of the child, the home study provided by the adoption entity shall be deemed to be sufficient and no additional home study needs to be performed by the department.

(c) If an adoption entity files a motion to intervene in the dependency case in accordance with this chapter, the dependency court shall promptly grant a hearing to determine whether the adoption entity has filed the required documents to be permitted to intervene and whether a change of placement of the child is in the best interests of the child. Absent good cause or mutual agreement of the parties, the final hearing on the motion to intervene and the change of placement of the child must be held within 30 days after the filing of the motion, and a written final order shall be filed within 15 days after the hearing.

(d) If after consideration of all relevant factors, including those set forth in paragraph (e), the court determines that the prospective adoptive parents are properly qualified to adopt the minor child and that the adoption is in the best interests of the minor child, the court shall promptly order the transfer of custody of the minor child to the prospective adoptive parents, under the supervision of the adoption entity. The court may establish reasonable requirements for the transfer of custody in the transfer order, including a reasonable period of time to transition final custody to the prospective adoptive parents. The adoption entity shall thereafter provide monthly supervision reports to the department until finalization of the adoption. If the child has been determined to be dependent by the court, the department shall provide information to the prospective adoptive parents at the time they receive placement of the dependent child regarding approved parent training classes available within the community. The department shall file with the court an acknowledgment of the parent’s receipt of the information regarding approved parent training classes available within the community.

(e) In determining whether the best interests of the child are served by transferring the custody of the minor child to the prospective adoptive parent selected by the parent or adoption entity, the court shall consider and weigh all relevant factors, including, but not limited to:

1. The permanency offered;

2. The established bonded relationship between the child and the current caregiver in any potential adoptive home in which the child has been residing;

3. The stability of the potential adoptive home in which the child has been residing as well as the desirability of maintaining continuity of placement;

4. The importance of maintaining sibling relationships, if possible;

5. The reasonable preferences and wishes of the child, if the court deems the child to be of sufficient maturity, understanding, and experience to express a preference;

6. Whether a petition for termination of parental rights has been filed pursuant to s. 39.806(1)(f), (g), or (h);

7. What is best for the child; and

8. The right of the parent to determine an appropriate placement for the child.

(f) The adoption entity shall be responsible for keeping the dependency court informed of the status of the adoption proceedings at least every 90 days from the date of the order changing placement of the child until the date of finalization of the adoption.

(g) At the arraignment hearing held pursuant to s. 39.506, in the order that approves the case plan pursuant to s. 39.603, and in the order that changes the permanency goal to adoption pursuant to s. 39.621, the court shall provide written notice to the biological parent who is a party to the case of his or her right to participate in a private adoption plan including written notice of the factors provided in paragraph (e).

(7) If a person is seeking to revoke consent for a child older than 6 months of age:

(a) The person seeking to revoke consent must, in accordance with paragraph (4)(c), notify the adoption entity in writing by certified mail, return receipt requested, within 3 business days after execution of the consent. As used in this subsection, the term “business day” means any day on which the United States Postal Service accepts certified mail for delivery.

(b) Upon receiving timely written notice from a person whose consent to adoption is required of that person’s desire to revoke consent, the adoption entity must contact the prospective adoptive parent to arrange a time certain for the adoption entity to regain physical custody of the minor, unless, upon a motion for emergency hearing by the adoption entity, the court determines in written findings that placement of the minor with the person who had legal or physical custody of the child immediately before the child was placed for adoption may endanger the minor or that the person who desires to revoke consent is not required to consent to the adoption, has been determined to have abandoned the child, or is otherwise subject to a determination that the person’s consent is waived under this chapter.

(c) If the court finds that the placement may endanger the minor, the court shall enter an order continuing the placement of the minor with the prospective adoptive parents pending further proceedings if they desire continued placement. If the prospective adoptive parents do not desire continued placement, the order must include, but need not be limited to, a determination of whether temporary placement in foster care, with the person who had legal or physical custody of the child immediately before placing the child for adoption, or with a relative is in the best interests of the child and whether an investigation by the department is recommended.

(d) If the person revoking consent claims to be the father of the minor but has not been established to be the father by marriage, court order, or scientific testing, the court may order scientific paternity testing and reserve ruling on removal of the minor until the results of such testing have been filed with the court.

(e) The adoption entity must return the minor within 3 business days after timely and proper notification of the revocation of consent or after the court determines that revocation is timely and in accordance with the requirements of this chapter upon consideration of an emergency motion, as filed pursuant to paragraph (b), to the physical custody of the person revoking consent or the person directed by the court. If the person seeking to revoke consent claims to be the father of the minor but has not been established to be the father by marriage, court order, or scientific testing, the adoption entity may return the minor to the care and custody of the mother, if she desires such placement and she is not otherwise prohibited by law from having custody of the child.

(f) Following the revocation period described in paragraph (a), consent may be set aside only when the court finds that the consent was obtained by fraud or duress.

(g) An affidavit of nonpaternity may be set aside only if the court finds that the affidavit was obtained by fraud or duress.

(h) If the consent of one parent is set aside or revoked in accordance with this chapter, any other consents executed by the other parent or a third party whose consent is required for the adoption of the child may not be used by the parent whose consent was revoked or set aside to terminate or diminish the rights of the other parent or third party whose consent was required for the adoption of the child.

History.—s. 8, ch. 73-159; s. 17, ch. 77-147; s. 2, ch. 78-190; s. 2, ch. 91-99; s. 7, ch. 92-96; s. 14, ch. 2001-3; s. 15, ch. 2003-58; s. 10, ch. 2008-151; s. 13, ch. 2012-81; s. 9, ch. 2013-15; s. 2, ch. 2016-71.



63.085 - Disclosure by adoption entity.

63.085 Disclosure by adoption entity.—

(1) DISCLOSURE REQUIRED TO PARENTS AND PROSPECTIVE ADOPTIVE PARENTS.—Within 14 days after a person seeking to adopt a minor or a person seeking to place a minor for adoption contacts an adoption entity in person or provides the adoption entity with a mailing address, the entity must provide a written disclosure statement to that person if the entity agrees or continues to work with the person. The adoption entity shall also provide the written disclosure to the parent who did not initiate contact with the adoption entity within 14 days after that parent is identified and located. For purposes of providing the written disclosure, a person is considered to be seeking to place a minor for adoption if that person has sought information or advice from the adoption entity regarding the option of adoptive placement. The written disclosure statement must be in substantially the following form:

ADOPTION DISCLOSURE

THE STATE OF FLORIDA REQUIRES THAT THIS FORM BE PROVIDED TO ALL PERSONS CONSIDERING ADOPTING A MINOR OR SEEKING TO PLACE A MINOR FOR ADOPTION, TO ADVISE THEM OF THE FOLLOWING FACTS REGARDING ADOPTION UNDER FLORIDA LAW:

1. The name, address, and telephone number of the adoption entity providing this disclosure is:

Name:

Address:

Telephone Number:

2. The adoption entity does not provide legal representation or advice to parents or anyone signing a consent for adoption or affidavit of nonpaternity, and parents have the right to consult with an attorney of their own choosing to advise them.

3. With the exception of an adoption by a stepparent or relative, a child cannot be placed into a prospective adoptive home unless the prospective adoptive parents have received a favorable preliminary home study, including criminal and child abuse clearances.

4. A valid consent for adoption may not be signed by the birth mother until 48 hours after the birth of the child, or the day the birth mother is notified, in writing, that she is fit for discharge from the licensed hospital or birth center. Any man may sign a valid consent for adoption at any time after the birth of the child.

5. A consent for adoption signed before the child attains the age of 6 months is binding and irrevocable from the moment it is signed unless it can be proven in court that the consent was obtained by fraud or duress. A consent for adoption signed after the child attains the age of 6 months is valid from the moment it is signed; however, it may be revoked up to 3 business days after it was signed.

6. A consent for adoption is not valid if the signature of the person who signed the consent was obtained by fraud or duress.

7. An unmarried biological father must act immediately in order to protect his parental rights. Section 63.062, Florida Statutes, prescribes that any father seeking to establish his right to consent to the adoption of his child must file a claim of paternity with the Florida Putative Father Registry maintained by the Office of Vital Statistics of the Department of Health by the date a petition to terminate parental rights is filed with the court, or within 30 days after receiving service of a Notice of Intended Adoption Plan. If he receives a Notice of Intended Adoption Plan, he must file a claim of paternity with the Florida Putative Father Registry, file a parenting plan with the court, and provide financial support to the mother or child within 30 days following service. An unmarried biological father’s failure to timely respond to a Notice of Intended Adoption Plan constitutes an irrevocable legal waiver of any and all rights that the father may have to the child. A claim of paternity registration form for the Florida Putative Father Registry may be obtained from any local office of the Department of Health, Office of Vital Statistics, the Department of Children and Families, the Internet websites for these agencies, and the offices of the clerks of the Florida circuit courts. The claim of paternity form must be submitted to the Office of Vital Statistics, Attention: Adoption Unit, P.O. Box 210, Jacksonville, FL 32231.

8. There are alternatives to adoption, including foster care, relative care, and parenting the child. There may be services and sources of financial assistance in the community available to parents if they choose to parent the child.

9. A parent has the right to have a witness of his or her choice, who is unconnected with the adoption entity or the adoptive parents, to be present and witness the signing of the consent or affidavit of nonpaternity.

10. A parent 14 years of age or younger must have a parent, legal guardian, or court-appointed guardian ad litem to assist and advise the parent as to the adoption plan and to witness consent.

11. A parent has a right to receive supportive counseling from a counselor, social worker, physician, clergy, or attorney.

12. The payment of living or medical expenses by the prospective adoptive parents before the birth of the child does not, in any way, obligate the parent to sign the consent for adoption.

(2) DISCLOSURE TO ADOPTIVE PARENTS.—

(a) At the time that an adoption entity is responsible for selecting prospective adoptive parents for a born or unborn child whose parents are seeking to place the child for adoption or whose rights were terminated pursuant to chapter 39, the adoption entity must provide the prospective adoptive parents with information concerning the background of the child to the extent such information is disclosed to the adoption entity by the parents, legal custodian, or the department. This subsection applies only if the adoption entity identifies the prospective adoptive parents and supervises the placement of the child in the prospective adoptive parents’ home. If any information cannot be disclosed because the records custodian failed or refused to produce the background information, the adoption entity has a duty to provide the information if it becomes available. An individual or entity contacted by an adoption entity to obtain the background information must release the requested information to the adoption entity without the necessity of a subpoena or a court order. In all cases, the prospective adoptive parents must receive all available information by the date of the final hearing on the petition for adoption. The information to be disclosed includes:

1. A family social and medical history form completed pursuant to s. 63.162(6).

2. The biological mother’s medical records documenting her prenatal care and the birth and delivery of the child.

3. A complete set of the child’s medical records documenting all medical treatment and care since the child’s birth and before placement.

4. All mental health, psychological, and psychiatric records, reports, and evaluations concerning the child before placement.

5. The child’s educational records, including all records concerning any special education needs of the child before placement.

6. Records documenting all incidents that required the department to provide services to the child, including all orders of adjudication of dependency or termination of parental rights issued pursuant to chapter 39, any case plans drafted to address the child’s needs, all protective services investigations identifying the child as a victim, and all guardian ad litem reports filed with the court concerning the child.

7. Written information concerning the availability of adoption subsidies for the child, if applicable.

(b) When disclosing information pursuant to this subsection, the adoption entity must redact any confidential identifying information concerning the child’s parents, foster parents and their families, siblings, relatives, and perpetrators of crimes against the child or involving the child.

(c) If the prospective adoptive parents waive the receipt of any of the records described in paragraph (a), a copy of the written notification of the waiver to the adoption entity shall be filed with the court.

(3) ACKNOWLEDGMENT OF DISCLOSURE.—The adoption entity must obtain a written statement acknowledging receipt of the disclosures required under this section and signed by the persons receiving the disclosure or, if it is not possible to obtain such an acknowledgment, the adoption entity must execute an affidavit stating why an acknowledgment could not be obtained. If the disclosure was delivered by certified mail, return receipt requested, a return receipt signed by the person from whom acknowledgment is required is sufficient to meet the requirements of this subsection. A copy of the acknowledgment of receipt of the disclosure must be provided to the person signing it. A copy of the acknowledgment or affidavit executed by the adoption entity in lieu of the acknowledgment must be maintained in the file of the adoption entity. The original acknowledgment or affidavit must be filed with the court.

(4) REVOCATION OF CONSENT.—Failure to meet the requirements of this section does not constitute grounds for revocation of a consent to adoption or withdrawal of an affidavit of nonpaternity unless the extent and circumstances of such a failure result in a material failure of fundamental fairness in the administration of due process, or the failure constitutes or contributes materially to fraud or duress in obtaining a consent to adoption or affidavit of nonpaternity.

History.—s. 1, ch. 84-28; s. 2, ch. 88-109; s. 8, ch. 92-96; s. 338, ch. 95-147; s. 15, ch. 2001-3; s. 16, ch. 2003-58; s. 11, ch. 2008-151; s. 14, ch. 2012-81.



63.087 - Proceeding to terminate parental rights pending adoption; general provisions.

63.087 Proceeding to terminate parental rights pending adoption; general provisions.—

(1) JURISDICTION.—A court of this state which is competent to decide child welfare or custody matters has jurisdiction to hear all matters arising from a proceeding to terminate parental rights pending adoption.

(2) VENUE.—

(a) A petition to terminate parental rights pending adoption must be filed:

1. In the county where the child resides; or

2. In the county where the adoption entity is located.

(b) If a petition for termination of parental rights has been filed and a parent whose consent is required objects to venue, there must be a hearing in which the court shall determine whether that parent intends to assert legally recognized grounds to contest a termination of parental rights and, if so, the court may transfer venue to a proper venue under this subsection. For purposes of selecting venue, the court shall consider the ease of access to the court for the parent and the factors set forth in s. 47.122.

(c) If there is a transfer of venue, the court may determine which party shall bear the cost of venue transfer.

For purposes of the hearing under this subsection, witnesses located in another jurisdiction may testify by deposition or testify by telephone, audiovisual means, or other electronic means before a designated court or at another location. Documentary evidence transmitted from another location by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission. The court on its own motion may otherwise prescribe the manner and terms upon which the testimony is taken.

(3) PREREQUISITE FOR ADOPTION.—A petition for adoption may not be filed until after the date the court enters the judgment terminating parental rights pending adoption. Adoptions of relatives, adult adoptions, or adoptions of stepchildren are not required to file a separate termination of parental rights proceeding pending adoption. In such cases, the petitioner may file a joint petition for termination of parental rights and adoption, attaching all required consents, affidavits, notices, and acknowledgments. Unless otherwise provided by law, this chapter applies to joint petitions.

(4) PETITION.—

(a) A proceeding seeking to terminate parental rights pending adoption pursuant to this chapter must be initiated by the filing of an original petition after the birth of the minor.

(b) The petition may be filed by a parent or person having physical custody of the minor. The petition may be filed by an adoption entity only if a parent or person having physical or legal custody who has executed a consent to adoption pursuant to s. 63.082 also consents in writing to the adoption entity filing the petition. The original of such consent must be filed with the petition.

(c) The petition must be entitled: “In the Matter of the Termination of Parental Rights for the Proposed Adoption of a Minor Child.”

(d) The petition to terminate parental rights pending adoption must be in writing and signed by the petitioner under oath stating the petitioner’s good faith in filing the petition. A written consent to adoption, affidavit of nonpaternity, or affidavit of diligent search under s. 63.088, for each person whose consent to adoption is required under s. 63.062, must be executed and attached.

(e) The petition must include:

1. The minor’s name, gender, date of birth, and place of birth. The petition must contain all names by which the minor is or has been known, excluding the minor’s prospective adoptive name but including the minor’s legal name at the time of the filing of the petition. In the case of an infant child whose adoptive name appears on the original birth certificate, the adoptive name shall not be included in the petition, nor shall it be included elsewhere in the termination of parental rights proceeding.

2. All information required by the Uniform Child Custody Jurisdiction and Enforcement Act and the Indian Child Welfare Act.

3. A statement of the grounds under s. 63.089 upon which the petition is based.

4. The name, address, and telephone number of any adoption entity seeking to place the minor for adoption.

5. The name, address, and telephone number of the division of the circuit court in which the petition is to be filed.

6. A certification of compliance with the requirements of s. 63.0425 regarding notice to grandparents of an impending adoption.

(5) SUMMONS TO BE ISSUED.—The petitioner shall cause a summons to be issued substantially in the form provided in Form 1.902, Florida Rules of Civil Procedure. Petition and summons shall be served upon any person whose consent has been provided but who has not waived service of the pleadings and notice of the hearing thereon and also upon any person whose consent is required but who has not provided that consent.

(6) ANSWER AND APPEARANCE REQUIRED.—An answer to the petition or any pleading requiring an answer must be filed in accordance with the Florida Family Law Rules of Procedure. Failure to file a written response to the petition constitutes grounds upon which the court may terminate parental rights. Failure to personally appear at the hearing constitutes grounds upon which the court may terminate parental rights. Any person present at the hearing to terminate parental rights pending adoption whose consent to adoption is required under s. 63.062 must:

(a) Be advised by the court that he or she has a right to ask that the hearing be reset for a later date so that the person may consult with an attorney; and

(b) Be given an opportunity to admit or deny the allegations in the petition.

History.—s. 16, ch. 2001-3; s. 17, ch. 2003-58; s. 8, ch. 2005-2; s. 12, ch. 2008-151; s. 15, ch. 2012-81.



63.088 - Proceeding to terminate parental rights pending adoption; notice and service; diligent search.

63.088 Proceeding to terminate parental rights pending adoption; notice and service; diligent search.—

(1) NOTICE REQUIRED.—An unmarried biological father, by virtue of the fact that he has engaged in a sexual relationship with a woman, is deemed to be on notice that a pregnancy and an adoption proceeding regarding that child may occur and that he has a duty to protect his own rights and interest. He is, therefore, entitled to notice of a birth or adoption proceeding with regard to that child only as provided in this chapter. If a mother fails to identify an unmarried biological father to the adoption entity by the date she signs her consent for adoption, the unmarried biological father’s claim that he did not receive actual notice of the adoption proceeding is not a defense to the termination of his parental rights.

(2) INITIATE LOCATION PROCEDURES.—When the location of a person whose consent to an adoption is required but is not known, the adoption entity must begin the inquiry and diligent search process required by this section within a reasonable time period after the date on which the person seeking to place a minor for adoption has evidenced in writing to the adoption entity a desire to place the minor for adoption with that entity, or not later than 30 days after the date any money is provided as permitted under this chapter by the adoption entity for the benefit of the person seeking to place a minor for adoption.

(3) LOCATION AND IDENTITY KNOWN.—Before the court may determine that a minor is available for adoption, each person whose consent is required under s. 63.062, who has not executed a consent for adoption or an affidavit of nonpaternity, and whose location and identity have been determined by compliance with the procedures in this section must be personally served, pursuant to chapter 48, at least 20 days before the hearing with a copy of the petition to terminate parental rights pending adoption and with notice in substantially the following form:

NOTICE OF PETITION AND HEARING
TO TERMINATE PARENTAL RIGHTS
PENDING ADOPTION

A petition to terminate parental rights pending adoption has been filed. A copy of the petition is being served with this notice. There will be a hearing on the petition to terminate parental rights pending adoption on   (date)   at   (time)   before   (judge)   at   (location, including complete name and street address of the courthouse)  . The court has set aside   (amount of time)   for this hearing.

UNDER SECTION 63.089, FLORIDA STATUTES, FAILURE TO TIMELY FILE A WRITTEN RESPONSE TO THIS NOTICE AND THE PETITION WITH THE COURT AND TO APPEAR AT THIS HEARING CONSTITUTES GROUNDS UPON WHICH THE COURT SHALL END ANY PARENTAL RIGHTS YOU MAY HAVE OR ASSERT REGARDING THE MINOR CHILD.

(4) REQUIRED INQUIRY.—In proceedings initiated under s. 63.087, the court shall conduct an inquiry of the person who is placing the minor for adoption and of any relative or person having legal custody of the minor who is present at the hearing and likely to have the following information regarding the identity of:

(a) Any man to whom the mother of the minor was married at any time when conception of the minor may have occurred or at the time of the birth of the minor;

(b) Any man who has filed an affidavit of paternity pursuant to s. 382.013(2)(c) before the date that a petition for termination of parental rights is filed with the court;

(c) Any man who has adopted the minor;

(d) Any man who has been adjudicated by a court as the father of the minor child before the date a petition for termination of parental rights is filed with the court; and

(e) Any man whom the mother identified to the adoption entity as a potential biological father before the date she signed the consent for adoption.

The information sought under this subsection may be provided to the court in the form of a sworn affidavit by a person having personal knowledge of the facts, addressing each inquiry enumerated in this subsection, except that, if the inquiry identifies a father under paragraph (a), paragraph (b), paragraph (c), or paragraph (d), the inquiry may not continue further. The inquiry required under this subsection may be conducted before the birth of the minor.

(5) LOCATION UNKNOWN; IDENTITY KNOWN.—If the inquiry by the court under subsection (4) identifies any person who has not executed a consent to adoption or an affidavit of nonpaternity, and the location of the person is unknown, the adoption entity must conduct a diligent search for that person which must include inquiries concerning:

(a) The person’s current address, or any previous address, through an inquiry of the United States Postal Service through the Freedom of Information Act;

(b) The last known employment of the person, including the name and address of the person’s employer;

(c) Names and addresses of relatives to the extent they can be reasonably obtained from the petitioner or other sources, contacts with those relatives, and inquiry as to the person’s last known address. The petitioner must pursue any leads to any addresses where the person may have moved;

(d) Information as to whether or not the person may have died and, if so, the date and location;

(e) Telephone listings in the area where the person last resided;

(f) Inquiries of law enforcement agencies in the area where the person last resided;

(g) Highway patrol records in the state where the person last resided;

(h) Department of Corrections records in the state where the person last resided;

(i) Hospitals in the area where the person last resided;

(j) Records of utility companies, including water, sewer, cable television, and electric companies, in the area where the person last resided;

(k) Records of the Armed Forces of the United States as to whether there is any information as to the person;

(l) Records of the tax assessor and tax collector in the area where the person last resided; and

(m) Search of one Internet databank locator service.

A person contacted by a petitioner or adoption entity requesting records under this subsection must release the requested records to the petitioner or adoption entity without the necessity of a subpoena or a court order, except when prohibited by law. An affidavit of diligent search conducted in accordance with this section must be filed with the court. The diligent search may be conducted before the birth of the minor. A judgment terminating parental rights and approving a diligent search that fails to locate a person is valid and is not subject to direct or collateral attack because the mother failed or refused to provide the adoption entity with sufficient information to locate the person.

(6) CONSTRUCTIVE SERVICE.—This subsection only applies if, as to any person whose consent is required under s. 63.062 and who has not executed a consent to adoption or an affidavit of nonpaternity, the location of the person is unknown and the inquiry under subsection (4) fails to locate the person. The unlocated person must be served notice under subsection (3) by constructive service in the manner provided in chapter 49. The notice shall be published in the county where the person was last known to have resided. The notice, in addition to all information required under chapter 49, must include a physical description, including, but not limited to, age, race, hair and eye color, and approximate height and weight of the person, the minor’s date of birth, and the place of birth of the minor. Constructive service by publication shall not be required to provide notice to an identified birth father whose consent is not required pursuant to ss. 63.062 and 63.064.

History.—s. 17, ch. 2001-3; s. 18, ch. 2003-58; s. 13, ch. 2008-151; s. 16, ch. 2012-81.



63.089 - Proceeding to terminate parental rights pending adoption; hearing; grounds; dismissal of petition; judgment.

63.089 Proceeding to terminate parental rights pending adoption; hearing; grounds; dismissal of petition; judgment.—

(1) HEARING.—The court may terminate parental rights pending adoption only after a hearing.

(2) HEARING PREREQUISITES.—The court may hold the hearing only when:

(a) For each person whose consent to adoption is required under s. 63.062:

1. A consent under s. 63.082 has been executed and filed with the court;

2. An affidavit of nonpaternity under s. 63.082 has been executed and filed with the court;

3. Notice has been provided under ss. 63.087 and 63.088; or

4. The certificate from the Office of Vital Statistics has been provided to the court stating that a diligent search has been made of the Florida Putative Father Registry created in s. 63.054 and that no filing has been found pertaining to the father of the child in question or, if a filing is found, stating the name of the putative father and the time and date of the filing.

(b) For each notice and petition that must be served under ss. 63.087 and 63.088:

1. At least 20 days have elapsed since the date of personal service and an affidavit of service has been filed with the court;

2. At least 30 days have elapsed since the first date of publication of constructive service and an affidavit of service has been filed with the court; or

3. An affidavit of nonpaternity, consent for adoption, or other document that affirmatively waives service has been executed and filed with the court.

(c) The minor named in the petition has been born.

(d) The petition contains all information required under s. 63.087 and all affidavits of inquiry, diligent search, and service required under s. 63.088 have been obtained and filed with the court.

(3) GROUNDS FOR TERMINATING PARENTAL RIGHTS PENDING ADOPTION.—The court may enter a judgment terminating parental rights pending adoption if the court determines by clear and convincing evidence, supported by written findings of fact, that each person whose consent to adoption is required under s. 63.062:

(a) Has executed a valid consent under s. 63.082 and the consent was obtained according to the requirements of this chapter;

(b) Has executed an affidavit of nonpaternity and the affidavit was obtained according to the requirements of this chapter;

(c) Has been served with a notice of the intended adoption plan in accordance with the provisions of s. 63.062(3) and has failed to respond within the designated time period;

(d) Has been properly served notice of the proceeding in accordance with the requirements of this chapter and has failed to file a written answer or personally appear at the evidentiary hearing resulting in the judgment terminating parental rights pending adoption;

(e) Has been properly served notice of the proceeding in accordance with the requirements of this chapter and has been determined under subsection (4) to have abandoned the minor;

(f) Is a parent of the person to be adopted, which parent has been judicially declared incapacitated with restoration of competency found to be medically improbable;

(g) Is a person who has legal custody of the person to be adopted, other than a parent, who has failed to respond in writing to a request for consent for a period of 60 days or, after examination of his or her written reasons for withholding consent, is found by the court to be withholding his or her consent unreasonably;

(h) Has been properly served notice of the proceeding in accordance with the requirements of this chapter, but has been found by the court, after examining written reasons for the withholding of consent, to be unreasonably withholding his or her consent; or

(i) Is the spouse of the person to be adopted who has failed to consent, and the failure of the spouse to consent to the adoption is excused by reason of prolonged and unexplained absence, unavailability, incapacity, or circumstances that are found by the court to constitute unreasonable withholding of consent.

(4) FINDING OF ABANDONMENT.—A finding of abandonment resulting in a termination of parental rights must be based upon clear and convincing evidence that a parent or person having legal custody has abandoned the child in accordance with the definition contained in s. 63.032. A finding of abandonment may also be based upon emotional abuse or a refusal to provide reasonable financial support, when able, to a birth mother during her pregnancy or on whether the person alleged to have abandoned the child, while being able, failed to establish contact with the child or accept responsibility for the child’s welfare.

(a) In making a determination of abandonment at a hearing for termination of parental rights under this chapter, the court shall consider, among other relevant factors not inconsistent with this section:

1. Whether the actions alleged to constitute abandonment demonstrate a willful disregard for the safety or welfare of the child or the unborn child;

2. Whether the person alleged to have abandoned the child, while being able, failed to provide financial support;

3. Whether the person alleged to have abandoned the child, while being able, failed to pay for medical treatment; and

4. Whether the amount of support provided or medical expenses paid was appropriate, taking into consideration the needs of the child and relative means and resources available to the person alleged to have abandoned the child.

(b) The child has been abandoned when the parent of a child is incarcerated on or after October 1, 2001, in a federal, state, or county correctional institution and:

1. The period of time for which the parent has been or is expected to be incarcerated will constitute a significant portion of the child’s minority. In determining whether the period of time is significant, the court shall consider the child’s age and the child’s need for a permanent and stable home. The period of time begins on the date that the parent enters into incarceration;

2. The incarcerated parent has been determined by a court of competent jurisdiction to be a violent career criminal as defined in s. 775.084, a habitual violent felony offender as defined in s. 775.084, convicted of child abuse as defined in s. 827.03, or a sexual predator as defined in s. 775.21; has been convicted of first degree or second degree murder in violation of s. 782.04 or a sexual battery that constitutes a capital, life, or first degree felony violation of s. 794.011; or has been convicted of a substantially similar offense in another jurisdiction. As used in this section, the term “substantially similar offense” means any offense that is substantially similar in elements and penalties to one of those listed in this subparagraph, and that is in violation of a law of any other jurisdiction, whether that of another state, the District of Columbia, the United States or any possession or territory thereof, or any foreign jurisdiction; or

3. The court determines by clear and convincing evidence that continuing the parental relationship with the incarcerated parent would be harmful to the child and, for this reason, termination of the parental rights of the incarcerated parent is in the best interests of the child.

(5) DISMISSAL OF PETITION.—If the court does not find by clear and convincing evidence that parental rights of a parent should be terminated pending adoption, the court must dismiss the petition and that parent’s parental rights that were the subject of such petition shall remain in full force under the law. The order must include written findings in support of the dismissal, including findings as to the criteria in subsection (4) if rejecting a claim of abandonment.

(a) Parental rights may not be terminated based upon a consent that the court finds has been timely revoked under s. 63.082 or a consent to adoption or affidavit of nonpaternity that the court finds was obtained by fraud or duress.

(b) The court must enter an order based upon written findings providing for the placement of the minor, but the court may not proceed to determine custody between competing eligible parties. The placement of the child should revert to the parent or guardian who had physical custody of the child at the time of the placement for adoption unless the court determines upon clear and convincing evidence that this placement is not in the best interests of the child or is not an available option for the child. The court may not change the placement of a child who has established a bonded relationship with the current caregiver without providing for a reasonable transition plan consistent with the best interests of the child. The court may direct the parties to participate in a reunification or unification plan with a qualified professional to assist the child in the transition. The court may order scientific testing to determine the paternity of the minor only if the court has determined that the consent of the alleged father would be required, unless all parties agree that such testing is in the best interests of the child. The court may not order scientific testing to determine paternity of an unmarried biological father if the child has a father as described in s. 63.088(4)(a)-(d) whose rights have not been previously terminated. Further proceedings, if any, regarding the minor must be brought in a separate custody action under chapter 61, a dependency action under chapter 39, or a paternity action under chapter 742.

(6) JUDGMENT TERMINATING PARENTAL RIGHTS PENDING ADOPTION.—

(a) The judgment terminating parental rights pending adoption must be in writing and contain findings of fact as to the grounds for terminating parental rights.

(b) Within 7 days after filing, the court shall mail a copy of the judgment to the department. The clerk shall execute a certificate of the mailing.

(c) The judgment terminating parental rights pending adoption legally frees the child for subsequent adoption, adjudicates the child’s status, and may not be challenged by a person claiming parental status who did not establish parental rights before the filing of the petition for termination, except as specifically provided in this chapter.

(7) RELIEF FROM JUDGMENT TERMINATING PARENTAL RIGHTS.—

(a) A motion for relief from a judgment terminating parental rights must be filed with the court originally entering the judgment. The motion must be filed within a reasonable time, but not later than 1 year after the entry of the judgment. An unmarried biological father does not have standing to seek relief from a judgment terminating parental rights if the mother did not identify him to the adoption entity before the date she signed a consent for adoption or if he was not located because the mother failed or refused to provide sufficient information to locate him.

(b) No later than 30 days after the filing of a motion under this subsection, the court must conduct a preliminary hearing to determine what contact, if any, shall be permitted between a parent and the child pending resolution of the motion. Such contact shall be considered only if it is requested by a parent who has appeared at the hearing and may not be awarded unless the parent previously established a bonded relationship with the child and the parent has pled a legitimate legal basis and established a prima facia case for setting aside the judgment terminating parental rights. If the court orders contact between a parent and child, the order must be issued in writing as expeditiously as possible and must state with specificity any provisions regarding contact with persons other than those with whom the child resides.

(c) At the preliminary hearing, the court, upon the motion of any party or upon its own motion, may order scientific testing to determine the paternity of the minor if the person seeking to set aside the judgment is alleging to be the child’s father and that fact has not previously been determined by legitimacy or scientific testing. The court may order visitation with a person for whom scientific testing for paternity has been ordered and who has previously established a bonded relationship with the child.

(d) Unless otherwise agreed between the parties or for good cause shown, the court shall conduct a final hearing on the motion for relief from judgment within 45 days after the filing and enter its written order as expeditiously as possible thereafter.

(e) If the court grants relief from the judgment terminating parental rights and no new pleading is filed to terminate parental rights, the placement of the child should revert to the parent or guardian who had physical custody of the child at the time of the original placement for adoption unless the court determines upon clear and convincing evidence that this placement is not in the best interests of the child or is not an available option for the child. The court may not change the placement of a child who has established a bonded relationship with the current caregiver without providing for a reasonable transition plan consistent with the best interests of the child. The court may direct the parties to participate in a reunification or unification plan with a qualified professional to assist the child in the transition. The court may not direct the placement of a child with a person other than the adoptive parents without first obtaining a favorable home study of that person and any other persons residing in the proposed home and shall take whatever additional steps are necessary and appropriate for the physical and emotional protection of the child.

(8) RECORDS; CONFIDENTIAL INFORMATION.—All papers and records pertaining to a petition to terminate parental rights pending adoption are related to the subsequent adoption of the minor and are subject to s. 63.162. An unmarried biological father does not have standing to seek the court case number or access the court file if the mother did not identify him to the adoption entity before the date she signed the consent for adoption. The confidentiality provisions of this chapter do not apply to the extent information regarding persons or proceedings is made available as specified under s. 63.088.

History.—s. 18, ch. 2001-3; s. 19, ch. 2003-58; s. 13, ch. 2004-371; s. 14, ch. 2008-151; s. 17, ch. 2012-81; s. 17, ch. 2016-24.



63.092 - Report to the court of intended placement by an adoption entity; at-risk placement; preliminary study.

63.092 Report to the court of intended placement by an adoption entity; at-risk placement; preliminary study.—

(1) REPORT TO THE COURT.—The adoption entity must report any intended placement of a minor for adoption with any person who is not a relative or a stepparent if the adoption entity participates in the intended placement. The report must be made to the court before the minor is placed in the home or within 2 business days thereafter.

(2) AT-RISK PLACEMENT.—If the minor is placed in the prospective adoptive home before the parental rights of the minor’s parents are terminated under s. 63.089, the placement is an at-risk placement. If the placement is an at-risk placement, the prospective adoptive parents must acknowledge in writing before the minor may be placed in the prospective adoptive home that the placement is at risk. The prospective adoptive parents shall be advised by the adoption entity, in writing, that the minor is subject to removal from the prospective adoptive home by the adoption entity or by court order at any time prior to the finalization of the adoption.

(3) PRELIMINARY HOME STUDY.—Before placing the minor in the intended adoptive home, a preliminary home study must be performed by a licensed child-placing agency, a child-caring agency registered under s. 409.176, a licensed professional, or an agency described in s. 61.20(2), unless the adoptee is an adult or the petitioner is a stepparent or a relative. If the adoptee is an adult or the petitioner is a stepparent or a relative, a preliminary home study may be required by the court for good cause shown. The department is required to perform the preliminary home study only if there is no licensed child-placing agency, child-caring agency registered under s. 409.176, licensed professional, or agency described in s. 61.20(2), in the county where the prospective adoptive parents reside. The preliminary home study must be made to determine the suitability of the intended adoptive parents and may be completed prior to identification of a prospective adoptive minor. A favorable preliminary home study is valid for 1 year after the date of its completion. Upon its completion, a signed copy of the home study must be provided to the intended adoptive parents who were the subject of the home study. A minor may not be placed in an intended adoptive home before a favorable preliminary home study is completed unless the adoptive home is also a licensed foster home under s. 409.175. The preliminary home study must include, at a minimum:

(a) An interview with the intended adoptive parents;

(b) Records checks of the department’s central abuse registry and criminal records correspondence checks under s. 39.0138 through the Department of Law Enforcement on the intended adoptive parents;

(c) An assessment of the physical environment of the home;

(d) A determination of the financial security of the intended adoptive parents;

(e) Documentation of counseling and education of the intended adoptive parents on adoptive parenting;

(f) Documentation that information on adoption and the adoption process has been provided to the intended adoptive parents;

(g) Documentation that information on support services available in the community has been provided to the intended adoptive parents; and

(h) A copy of each signed acknowledgment of receipt of disclosure required by s. 63.085.

If the preliminary home study is favorable, a minor may be placed in the home pending entry of the judgment of adoption. A minor may not be placed in the home if the preliminary home study is unfavorable. If the preliminary home study is unfavorable, the adoption entity may, within 20 days after receipt of a copy of the written recommendation, petition the court to determine the suitability of the intended adoptive home. A determination as to suitability under this subsection does not act as a presumption of suitability at the final hearing. In determining the suitability of the intended adoptive home, the court must consider the totality of the circumstances in the home. A minor may not be placed in a home in which there resides any person determined by the court to be a sexual predator as defined in s. 775.21 or to have been convicted of an offense listed in s. 63.089(4)(b)2.

History.—s. 9, ch. 73-159; s. 5, ch. 75-226; s. 18, ch. 77-147; s. 5, ch. 78-190; s. 4, ch. 80-296; s. 3, ch. 82-166; s. 2, ch. 84-28; s. 1, ch. 85-189; s. 9, ch. 92-96; s. 126, ch. 98-403; s. 19, ch. 2001-3; s. 20, ch. 2003-58; s. 14, ch. 2004-371; s. 33, ch. 2006-86; s. 15, ch. 2008-151; s. 18, ch. 2012-81; s. 39, ch. 2016-24.



63.097 - Fees.

63.097 Fees.—

(1) When the adoption entity is an agency, fees may be assessed if they are approved by the department within the process of licensing the agency and if they are for:

(a) Foster care expenses;

(b) Preplacement and postplacement social services; and

(c) Agency facility and administrative costs.

(2) The following fees, costs, and expenses may be assessed by the adoption entity or paid by the adoption entity on behalf of the prospective adoptive parents:

(a) Reasonable living expenses of the birth mother which the birth mother is unable to pay due to unemployment, underemployment, or disability. Reasonable living expenses are rent, utilities, basic telephone service, food, toiletries, necessary clothing, transportation, insurance, and expenses found by the court to be necessary for the health and well-being of the birth mother and the unborn child. Such expenses may be paid during the pregnancy and for a period of up to 6 weeks postpartum.

(b) Reasonable and necessary medical expenses. Such expenses may be paid during the pregnancy and for a period of up to 6 weeks postpartum.

(c) Expenses necessary to comply with the requirements of this chapter, including, but not limited to, service of process under s. 63.088, investigator fees, a diligent search under s. 63.088, a preliminary home study under s. 63.092, and a final home investigation under s. 63.125.

(d) Court filing expenses, court costs, and other litigation expenses and birth certificate and medical record expenses.

(e) Costs associated with advertising under s. 63.212(1)(g).

(f) The following professional fees:

1. A reasonable hourly fee or flat fee necessary to provide legal representation to the adoptive parents or adoption entity in a proceeding filed under this chapter.

2. A reasonable hourly fee or flat fee for contact with the parent related to the adoption. In determining a reasonable hourly fee under this subparagraph, the court must consider if the tasks done were clerical or of such a nature that the matter could have been handled by support staff at a lesser rate than the rate for legal representation charged under subparagraph 1. Such tasks include, but need not be limited to, transportation, transmitting funds, arranging appointments, and securing accommodations.

3. A reasonable hourly fee for counseling services provided to a parent or a prospective adoptive parent by a psychologist licensed under chapter 490 or a clinical social worker, marriage and family therapist, or mental health counselor licensed under chapter 491, or a counselor who is employed by an adoption entity accredited by the Council on Accreditation of Services for Children and Families to provide pregnancy counseling and supportive services.

(3) Approval of the court is not required until the total of amounts permitted under subsection (2) exceeds:

(a) $5,000 in legal or other fees;

(b) $800 in court costs; or

(c) $5,000 in reasonable and necessary living and medical expenses.

(4) Any fees, costs, or expenses not included in subsection (2) or prohibited under subsection (5) require court approval prior to payment and must be based on a finding of extraordinary circumstances.

(5) The following fees, costs, and expenses are prohibited:

(a) Any fee or expense that constitutes payment for locating a minor for adoption.

(b) Any payment which is not itemized and documented on the affidavit filed under s. 63.132.

(c) Any fee on the affidavit which does not specify the service that was provided and for which the fee is being charged, such as a fee for facilitation, acquisition, or other similar service, or which does not identify the date the service was provided, the time required to provide the service, the person or entity providing the service, and the hourly fee charged.

(6) Unless otherwise indicated in this section, when an adoption entity uses the services of a licensed child-placing agency, a professional, any other person or agency pursuant to s. 63.092, or, if necessary, the department, the person seeking to adopt the child must pay the licensed child-placing agency, professional, other person or agency, or the department an amount equal to the cost of all services performed, including, but not limited to, the cost of conducting the preliminary home study, counseling, and the final home investigation.

History.—s. 6, ch. 75-226; s. 1, ch. 77-174; s. 6, ch. 78-190; s. 2, ch. 84-101; s. 4, ch. 87-397; s. 1, ch. 90-55; s. 10, ch. 92-96; s. 20, ch. 2001-3; s. 21, ch. 2003-58.



63.102 - Filing of petition for adoption or declaratory statement; venue; proceeding for approval of fees and costs.

63.102 Filing of petition for adoption or declaratory statement; venue; proceeding for approval of fees and costs.—

(1) PETITION FOR ADOPTION.—A petition for adoption may not be filed until after the entry of the judgment or decree terminating parental rights unless the adoptee is an adult or the petitioner is a stepparent or a relative. After a judgment terminating parental rights has been entered, a proceeding for adoption may be commenced by filing a petition entitled, “In the Matter of the Adoption of  ” in the circuit court. The person to be adopted shall be designated in the caption in the name by which he or she is to be known if the petition is granted. Except for a joint petition for the adoption of a stepchild, a relative, or an adult, any name by which the minor was previously known may not be disclosed in the petition, the notice of hearing, the judgment of adoption, or the court docket as provided in s. 63.162(3).

(2) VENUE.—A petition for adoption or for a declaratory statement as to the adoption contract must be filed in the county where the petition for termination of parental rights was filed or granted or where the adoption entity is located. The circuit court in this state shall retain jurisdiction over the matter until a final judgment is entered on the adoption, either within or outside the state. The Uniform Child Custody Jurisdiction and Enforcement Act does not apply until a final judgment is entered on the adoption.

(3) FILING OF ADOPTION PETITION REQUIRED.—Unless leave of court is granted for good cause shown, a petition for adoption shall be filed not later than 60 days after entry of the final judgment terminating parental rights.

(4) CONFIDENTIALITY.—If the filing of the petition for adoption or for a declaratory statement as to the adoption contract in the county where the petitioner or minor resides would tend to endanger the privacy of the petitioner or minor, the petition for adoption may be filed in a different county, provided the substantive rights of any person will not thereby be affected.

(5) PRIOR APPROVAL OF FEES AND COSTS.—A proceeding for prior approval of fees and costs may be commenced any time after an agreement is reached between the birth mother and the adoptive parents by filing a petition for declaratory statement on the agreement entitled “In the Matter of the Proposed Adoption of a Minor Child” in the circuit court.

(a) The petition must be filed by the adoption entity with the consent of the parties to the agreement.

(b) A contract for the payment of fees, costs, and expenses permitted under this chapter must be in writing, and any person who enters into the contract has 3 business days in which to cancel the contract unless placement of the child has occurred. To cancel the contract, the person must notify the adoption entity in writing by certified United States mail, return receipt requested, no later than 3 business days after signing the contract. For the purposes of this subsection, the term “business day” means a day on which the United States Postal Service accepts certified mail for delivery. If the contract is canceled within the first 3 business days, the person who cancels the contract does not owe any legal, intermediary, or other fees, but may be responsible for the adoption entity’s actual costs during that time.

(c) The court may grant approval only of fees and expenses permitted under s. 63.097. A prior approval of prospective fees and costs shall create a presumption that these items will subsequently be approved by the court under s. 63.132. The court, under s. 63.132, may order an adoption entity to refund any amounts paid under this subsection that are subsequently found by the court to be greater than fees, costs, and expenses actually incurred.

(d) The contract may not require, and the court may not approve, any amount that constitutes payment for locating a minor for adoption.

(e) A declaratory statement as to the adoption contract, regardless of when filed, shall be consolidated with any related petition for adoption. The clerk of the court shall only assess one filing fee that includes the adoption action, the declaratory statement petition, and the petition for termination of parental rights.

(f) Prior approval of fees and costs by the court does not obligate the parent to ultimately relinquish the minor for adoption.

(6) STEPCHILD, RELATIVE, AND ADULT ADOPTIONS.—Petitions for the adoption of a stepchild, a relative, or an adult shall not require the filing of a separate judgment or separate proceeding terminating parental rights pending adoption. The final judgment of adoption shall have the effect of terminating parental rights simultaneously with the granting of the decree of adoption.

History.—s. 10, ch. 73-159; s. 7, ch. 75-226; s. 5, ch. 87-397; s. 2, ch. 90-55; s. 11, ch. 92-96; s. 339, ch. 95-147; s. 21, ch. 2001-3; s. 22, ch. 2003-58; s. 9, ch. 2005-2; s. 16, ch. 2008-151.



63.112 - Petition for adoption; description; report or recommendation, exceptions; mailing.

63.112 Petition for adoption; description; report or recommendation, exceptions; mailing.—

(1) The petition for adoption shall be signed and verified by the petitioner and filed with the clerk of the court and shall state:

(a) The date and place of birth of the person to be adopted, if known;

(b) The name to be given to the person to be adopted;

(c) The date petitioner acquired custody of the minor and the name of the adoption entity placing the minor, if any;

(d) The full name, age, and place and duration of residence of the petitioner;

(e) The marital status of the petitioner, including the date and place of marriage, if married, and divorces, if applicable to the adoption by a stepparent;

(f) A statement that the petitioner is able to provide for the material needs of the child;

(g) A description and estimate of the value of any property of the person to be adopted;

(h) The case style and date of entry of the judgment terminating parental rights or, if the adoptee is an adult or a minor relative or a stepchild of the petitioner, the address, if known, of any person whose consent to the adoption is required and, if such person has not consented, the facts or circumstances that excuse the lack of consent to justify a termination of parental rights; and

(i) The reasons why the petitioner desires to adopt the person.

(2) The following documents are required to be filed with the clerk of the court at the time the petition is filed:

(a) A certified copy of the court judgment terminating parental rights under chapter 39 or under this chapter or, if the adoptee is an adult or a minor relative or stepchild of the petitioner, the required consent, unless such consent is excused by the court.

(b) The favorable preliminary home study of the department, licensed child-placing agency, or professional pursuant to s. 63.092, as to the suitability of the home in which the minor has been placed, unless the petitioner is a stepparent or a relative.

(c) A copy of any declaratory statement previously entered by the court pursuant to s. 63.102.

(d) Documentation that an interview was held with the minor, if older than 12 years of age, unless the court, in the best interest of the minor, dispenses with the minor’s consent under s. 63.062(1)(c).

(3) Unless ordered by the court, no report or recommendation is required when the placement is a stepparent adoption or an adult adoption or when the minor is a relative of one of the adoptive parents.

History.—s. 11, ch. 73-159; s. 8, ch. 75-226; s. 19, ch. 77-147; s. 5, ch. 83-215; s. 12, ch. 92-96; s. 22, ch. 2001-3; s. 23, ch. 2003-58.



63.122 - Notice of hearing on petition.

63.122 Notice of hearing on petition.—

(1) The hearing on the petition to adopt a minor may not be held sooner than 30 days after the date the judgment terminating parental rights was entered or sooner than 90 days after the date the minor was placed in the physical custody of the petitioner, unless good cause is shown for a shortening of these time periods. The minor must remain under the supervision of the adoption entity until the adoption becomes final. When the adoptee is an adult, the hearing may be held immediately after the filing of the petition. If the petitioner is a stepparent or a relative of the adoptee, the hearing may be held immediately after the filing of the petition if all persons whose consent is required have executed a valid consent and the consent has been filed with the court.

(2) Notice of hearing must be given as prescribed by the Florida Rules of Civil Procedure, and service of process must be made as specified by law for civil actions.

(3) Upon a showing by the petitioner or parent that the privacy, safety, or welfare of the petitioner, parent, or minor may be endangered, the court may order that the names of the petitioner, parent, minor, or all be deleted from the notice of hearing and from the copy of the petition attached thereto if the substantive rights of any person are not affected.

(4) Notice of the hearing must be given by the petitioner to the adoption entity that places the minor.

(5) After filing the petition to adopt an adult, the court may order an appropriate investigation to assist in determining whether the adoption is in the best interest of the persons involved and is in accordance with state law.

History.—s. 12, ch. 73-159; s. 9, ch. 75-226; s. 20. ch. 77-147; s. 13, ch. 92-96; s. 23, ch. 2001-3; s. 24, ch. 2003-58; s. 17, ch. 2008-151.



63.125 - Final home investigation.

63.125 Final home investigation.—

(1) The final home investigation must be conducted before the adoption becomes final. The investigation may be conducted by a licensed child-placing agency or a professional in the same manner as provided in s. 63.092 to ascertain whether the adoptive home is a suitable home for the minor and whether the proposed adoption is in the best interest of the minor. Unless directed by the court, an investigation and recommendation are not required if the petitioner is a stepparent or if the minor is related to one of the adoptive parents within the third degree of consanguinity. The department is required to perform the home investigation only if there is no licensed child-placing agency or professional pursuant to s. 63.092 in the county in which the prospective adoptive parent resides.

(2) The department, the licensed child-placing agency, or the professional that performs the investigation must file a written report of the investigation with the court and the petitioner within 90 days after placement.

(3) The report of the investigation must contain an evaluation of the placement with a recommendation on the granting of the petition for adoption and any other information the court requires regarding the petitioner or the minor.

(4) The department, the licensed child-placing agency, or the professional making the required investigation may request other state agencies or child-placing agencies within or outside this state to make investigations of designated parts of the inquiry and to make a written report to the department, the professional, or other person or agency.

(5) The final home investigation must include:

(a) The information from the preliminary home study.

(b) After the minor is placed in the intended adoptive home, two scheduled visits with the minor and the minor’s adoptive parent or parents, one of which visits must be in the home, to determine the suitability of the placement.

(c) The family social and medical history as provided in s. 63.082.

(d) Any other information relevant to the suitability of the intended adoptive home.

(e) Any other relevant information, as provided in rules that the department may adopt.

History.—s. 14, ch. 92-96; s. 24, ch. 2001-3; s. 25, ch. 2003-58.



63.132 - Affidavit of expenses and receipts.

63.132 Affidavit of expenses and receipts.—

(1) Before the hearing on the petition for adoption, the prospective adoptive parent and any adoption entity must file two copies of an affidavit under this section.

(a) The affidavit must be signed by the adoption entity and the prospective adoptive parents. A copy of the affidavit must be provided to the adoptive parents at the time the affidavit is executed.

(b) The affidavit must itemize all disbursements and receipts of anything of value, including professional and legal fees, made or agreed to be made by or on behalf of the prospective adoptive parent and any adoption entity in connection with the adoption or in connection with any prior proceeding to terminate parental rights which involved the minor who is the subject of the petition for adoption. The affidavit must also include, for each legal or counseling fee itemized, the service provided for which the fee is being charged, the date the service was provided, the time required to provide the service if the service was charged by the hour, the person or entity that provided the service, and the hourly fee charged.

(c) The affidavit must show any expenses or receipts incurred in connection with:

1. The birth of the minor.

2. The placement of the minor with the petitioner.

3. The medical or hospital care received by the mother or by the minor during the mother’s prenatal care and confinement.

4. The living expenses of the birth mother. The living expenses must be itemized in detail to apprise the court of the exact expenses incurred.

5. The services relating to the adoption or to the placement of the minor for adoption that were received by or on behalf of the petitioner, the adoption entity, either parent, the minor, or any other person.

The affidavit must state whether any of these expenses were paid for by collateral sources, including, but not limited to, health insurance, Medicaid, Medicare, or public assistance.

(2) The court may require such additional information as is deemed necessary.

(3) The court must issue a separate order approving or disapproving the fees, costs, and expenses itemized in the affidavit. The court may approve only fees, costs, and expenditures allowed under s. 63.097. The court may reject in whole or in part any fee, cost, or expenditure listed if the court finds that the expense is:

(a) Contrary to this chapter;

(b) Not supported by a receipt in the record, if the expense is not a fee of the adoption entity; or

(c) Not a reasonable fee or expense, considering the requirements of this chapter and the totality of the circumstances.

(4) This section does not apply to an adoption by a stepparent or an adoption of a relative or adult, the finalization of an adoption of a minor if the parental rights were terminated under chapter 39, or the domestication of an adoption decree of a minor child adopted in a foreign country.

History.—s. 13, ch. 73-159; s. 21, ch. 77-147; s. 15, ch. 92-96; s. 8, ch. 2000-151; s. 25, ch. 2001-3; s. 26, ch. 2003-58; s. 18, ch. 2008-151.



63.135 - Information to be submitted to the court.

63.135 Information to be submitted to the court.—

(1) The adoption entity or petitioner must file an affidavit under the Uniform Child Custody Jurisdiction and Enforcement Act in the termination of parental rights proceeding in the first pleading or in an affidavit attached to that pleading.

(2) Each party has a continuing duty to inform the court of any custody proceeding concerning the child in this or any other state about which he or she obtained information during this proceeding.

History.—s. 6, ch. 87-397; s. 340, ch. 95-147; s. 27, ch. 2003-58; s. 19, ch. 2008-151.



63.142 - Hearing; judgment of adoption.

63.142 Hearing; judgment of adoption.—

(1) APPEARANCE.—The petitioner and the person to be adopted shall appear either in person or, with the permission of the court, telephonically before a person authorized to administer an oath at the hearing on the petition for adoption, unless:

(a) The person is a minor under 12 years of age; or

(b) The appearance of either is excused by the court for good cause.

(2) CONTINUANCE.—The court may continue the hearing from time to time to permit further observation, investigation, or consideration of any facts or circumstances affecting the granting of the petition.

(3) DISMISSAL.—

(a) If the petition is dismissed, further proceedings, if any, regarding the minor must be brought in a separate custody action under chapter 61, a dependency action under chapter 39, or a paternity action under chapter 742.

(b) If the petition is dismissed, the court shall state with specificity the reasons for the dismissal.

(4) JUDGMENT.—At the conclusion of the hearing, after the court determines that the date for a parent to file an appeal of a valid judgment terminating that parent’s parental rights has passed and no appeal, pursuant to the Florida Rules of Appellate Procedure, is pending and that the adoption is in the best interest of the person to be adopted, a judgment of adoption shall be entered. A judgment terminating parental rights pending adoption is voidable and any later judgment of adoption of that minor is voidable if, upon a parent’s motion for relief from judgment, the court finds that the adoption substantially fails to meet the requirements of this chapter. The motion must be filed within a reasonable time, but not later than 1 year after the date the judgment terminating parental rights was entered.

History.—s. 14, ch. 73-159; s. 3, ch. 77-140; s. 26, ch. 2001-3; s. 28, ch. 2003-58; s. 20, ch. 2008-151.



63.152 - Application for new birth record.

63.152 Application for new birth record.—Within 30 days after entry of a judgment of adoption, the clerk of the court or the adoption entity shall transmit a certified statement of the entry to the state registrar of vital statistics on a form provided by the registrar. A new birth record containing the necessary information supplied by the certificate shall be issued by the registrar on application of the adopting parents or the adopted person.

History.—s. 15, ch. 73-159; s. 5, ch. 90-309; s. 29, ch. 2003-58; s. 19, ch. 2012-81.



63.162 - Hearings and records in adoption proceedings; confidential nature.

63.162 Hearings and records in adoption proceedings; confidential nature.—

(1) All hearings held in proceedings under this act shall be held in closed court without admittance of any person other than essential officers of the court, the parties, witnesses, counsel, persons who have not consented to the adoption and are required to consent, and representatives of the agencies who are present to perform their official duties.

(2) All papers and records pertaining to the adoption, including the original birth certificate, whether part of the permanent record of the court or a file in the office of an adoption entity are confidential and subject to inspection only upon order of the court; however, the petitioner in any proceeding for adoption under this chapter may, at the option of the petitioner, make public the reasons for a denial of the petition for adoption. The order must specify which portion of the records are subject to inspection, and it may exclude the name and identifying information concerning the parent or adoptee. Papers and records of the department, a court, or any other governmental agency, which papers and records relate to adoptions, are exempt from s. 119.07(1). In the case of an adoption not handled by the department or a child-placing agency licensed by the department, the department must be given notice of hearing and be permitted to present to the court a report on the advisability of disclosing or not disclosing information pertaining to the adoption. In the case of an agency adoption, the licensed child-placing agency must be given notice of hearing and be permitted to present to the court a report on the advisability of disclosing or not disclosing information pertaining to the adoption. This subsection does not prohibit the department from inspecting and copying any official record pertaining to the adoption that is maintained by the department or from inspecting and copying any of the official records maintained by an agency licensed by the department and does not prohibit an agency from inspecting and copying any official record pertaining to the adoption that is maintained by that agency.

(3) The court files, records, and papers in the adoption of a minor shall be indexed only in the name of the petitioner, and the name of the minor shall not be noted on any docket, index, or other record outside the court file, except that closed agency files may be cross-referenced in the original and adoptive names of the minor.

(4) A person may not disclose from the records the name and identity of a birth parent, an adoptive parent, or an adoptee unless:

(a) The birth parent authorizes in writing the release of his or her name;

(b) The adoptee, if 18 or more years of age, authorizes in writing the release of his or her name; or, if the adoptee is less than 18 years of age, written consent to disclose the adoptee’s name is obtained from an adoptive parent;

(c) The adoptive parent authorizes in writing the release of his or her name; or

(d) Upon order of the court for good cause shown. In determining whether good cause exists, the court shall give primary consideration to the best interests of the adoptee, but must also give due consideration to the interests of the adoptive and birth parents. Factors to be considered in determining whether good cause exists include, but are not limited to:

1. The reason the information is sought;

2. The existence of means available to obtain the desired information without disclosing the identity of the birth parents, such as by having the court, a person appointed by the court, the department, or the licensed child-placing agency contact the birth parents and request specific information;

3. The desires, to the extent known, of the adoptee, the adoptive parents, and the birth parents;

4. The age, maturity, judgment, and expressed needs of the adoptee; and

5. The recommendation of the department, licensed child-placing agency, or professional which prepared the preliminary study and home investigation, or the department if no such study was prepared, concerning the advisability of disclosure.

(5) The adoptee or other person seeking information under this subsection shall pay the department or agency making reports or recommendations as required hereunder a reasonable fee for its services and expenses.

(6) Subject to the provisions of subsection (4), identifying information regarding the birth parents, adoptive parents, and adoptee may not be disclosed unless a birth parent, adoptive parent, or adoptee has authorized in writing the release of such information concerning himself or herself. Specific names or identifying information must not be given in a family medical history. All nonidentifying information, including the family medical history and social history of the adoptee and the birth parents, when available, must be furnished to the adoptive parents before the adoption becomes final and to the adoptee, upon the adoptee’s request, after he or she reaches majority. Upon the request of the adoptive parents, all nonidentifying information obtained before or after the adoption has become final must be furnished to the adoptive parents.

(7) The court may, upon petition of an adult adoptee or birth parent, for good cause shown, appoint an intermediary or a licensed child-placing agency to contact a birth parent or adult adoptee, as applicable, who has not registered with the adoption registry pursuant to s. 63.165 and advise both of the availability of the intermediary or agency and that the birth parent or adult adoptee, as applicable, wishes to establish contact.

History.—s. 16, ch. 73-159; s. 10, ch. 75-226; s. 2, ch. 77-140; s. 22, ch. 77-147; s. 2, ch. 77-446; s. 3, ch. 78-190; s. 5, ch. 80-296; s. 4, ch. 82-166; s. 3, ch. 84-101; s. 2, ch. 85-189; s. 2, ch. 87-16; s. 19, ch. 90-360; s. 16, ch. 92-96; s. 341, ch. 95-147; s. 23, ch. 96-406; s. 25, ch. 99-2; s. 27, ch. 2001-3; s. 30, ch. 2003-58; s. 20, ch. 2012-81.



63.165 - State registry of adoption information; duty to inform and explain.

63.165 State registry of adoption information; duty to inform and explain.—Notwithstanding any other law to the contrary, the department shall maintain a registry with the last known names and addresses of an adoptee and his or her parents whose consent was required under s. 63.062, and adoptive parents and any other identifying information that the adoptee, parents whose consent was required under s. 63.062, or adoptive parents desire to include in the registry. The department shall maintain the registry records for the time required by rules adopted by the department in accordance with this chapter or for 99 years, whichever period is greater. The registry shall be open with respect to all adoptions in the state, regardless of when they took place. The registry shall be available for those persons choosing to enter information therein, but no one shall be required to do so.

(1) Anyone seeking to enter, change, or use information in the registry, or any agent of such person, shall present verification of his or her identity and, if applicable, his or her authority. A person who enters information in the registry shall be required to indicate clearly the persons to whom he or she is consenting to release this information, which persons shall be limited to the adoptee and the birth mother, father whose consent was required under s. 63.062, adoptive mother, adoptive father, birth siblings, and maternal and paternal birth grandparents of the adoptee. Except as provided in this section, information in the registry is confidential and exempt from s. 119.07(1). Consent to the release of this information may be made in the case of a minor adoptee by his or her adoptive parents or by the court after a showing of good cause. At any time, any person may withdraw, limit, or otherwise restrict consent to release information by notifying the department in writing.

(2) The department may charge a reasonable fee to any person seeking to enter, change, or use information in the registry. The department shall deposit such fees in a trust fund to be used by the department only for the efficient administration of this section. The department and agencies shall make counseling available for a fee to all persons seeking to use the registry, and the department shall inform all affected persons of the availability of such counseling.

(3) The adoption entity must inform the parents before parental rights are terminated, and the adoptive parents before placement, in writing, of the existence and purpose of the registry established under this section, but failure to do so does not affect the validity of any proceeding under this chapter.

History.—s. 5, ch. 82-166; s. 29, ch. 87-387; s. 3, ch. 91-99; s. 17, ch. 92-96; s. 85, ch. 97-237; s. 28, ch. 2001-3.



63.167 - State adoption information center.

63.167 State adoption information center.—

(1) The department shall establish a state adoption information center for the purpose of increasing public knowledge about adoption and promoting to adolescents and pregnant women the availability of adoption services. The department shall contract with one or more licensed child-placing agencies to operate the state adoption information center.

(2) The functions of the state adoption information center shall include:

(a) Providing a training program for persons who counsel adolescents, including, but not limited to, school counselors, county child welfare services employees, and family planning clinic employees.

(b) Recruiting adoption services specialist trainees, and providing a training program for such specialists.

(c) Operating a toll-free telephone number to provide information and referral services. The state adoption information center shall provide contact information for all adoption entities in the caller’s county or, if no adoption entities are located in the caller’s county, the number of the nearest adoption entity when contacted for a referral to make an adoption plan and shall rotate the order in which the names of adoption entities are provided to callers.

(d) Distributing pamphlets which provide information on the availability of adoption services.

(e) Promoting adoption through the communications media.

(f) Maintaining a list of licensed child-placing agencies eligible and willing to take custody of and place newborn infants left at a hospital, pursuant to s. 383.50. The names and contact information for the licensed child-placing agencies on the list shall be provided on a rotating basis to the statewide central abuse hotline.

(3) The department shall ensure equitable distribution of referrals to licensed child-placing agencies.

History.—s. 62, ch. 90-306; s. 4, ch. 2000-188; s. 31, ch. 2003-58; s. 21, ch. 2012-81; s. 22, ch. 2012-116.



63.172 - Effect of judgment of adoption.

63.172 Effect of judgment of adoption.—

(1) A judgment of adoption, whether entered by a court of this state, another state, or of any other place, has the following effect:

(a) It relieves the birth parents of the adopted person, except a birth parent who is a petitioner or who is married to a petitioner, of all parental rights and responsibilities.

(b) It terminates all legal relationships between the adopted person and the adopted person’s relatives, including the birth parents, except a birth parent who is a petitioner or who is married to a petitioner, so that the adopted person thereafter is a stranger to his or her former relatives for all purposes, including the interpretation or construction of documents, statutes, and instruments, whether executed before or after entry of the adoption judgment, that do not expressly include the adopted person by name or by some designation not based on a parent and child or blood relationship, except that rights of inheritance shall be as provided in the Florida Probate Code.

(c) Except for rights of inheritance, it creates the relationship between the adopted person and the petitioner and all relatives of the petitioner that would have existed if the adopted person were a blood descendant of the petitioner born within wedlock. This relationship shall be created for all purposes, including applicability of statutes, documents, and instruments, whether executed before or after entry of the adoption judgment, that do not expressly exclude an adopted person from their operation or effect.

(2) If one or both parents of a child die without the relationship of parent and child having been previously terminated and a spouse of the living parent or a close relative of the child thereafter adopts the child, the child’s right of inheritance from or through the deceased parent is unaffected by the adoption and, unless the court orders otherwise, the adoption will not terminate any grandparental rights delineated under chapter 752. For purposes of this subsection, a close relative of a child is the child’s brother, sister, grandparent, aunt, or uncle.

History.—s. 17, ch. 73-159; s. 11, ch. 75-226; s. 1, ch. 79-369; s. 1, ch. 87-27; s. 1, ch. 90-139; s. 18, ch. 92-96; s. 1, ch. 93-192; s. 342, ch. 95-147; s. 1, ch. 2001-226.



63.182 - Statute of repose.

63.182 Statute of repose.—

(1) Notwithstanding s. 95.031 or s. 95.11 or any other statute, an action or proceeding of any kind to vacate, set aside, or otherwise nullify a judgment of adoption or an underlying judgment terminating parental rights on any ground may not be filed more than 1 year after entry of the judgment terminating parental rights.

(2)(a) Except for the specific persons expressly entitled to be given notice of an adoption in accordance with this chapter, the interest that entitles a person to notice of an adoption must be direct, financial, and immediate, and the person must show that he or she will gain or lose by the direct legal operation and effect of the judgment. A showing of an indirect, inconsequential, or contingent interest is wholly inadequate, and a person with this indirect interest lacks standing to set aside a judgment of adoption.

(b) This subsection is remedial and shall apply to all adoptions, including those in which a judgment of adoption has already been entered.

History.—s. 18, ch. 73-159; s. 6, ch. 2000-188; s. 32, ch. 2003-58; s. 32, ch. 2003-154; s. 4, ch. 2006-265.



63.192 - Recognition of foreign judgment or decree affecting adoption.

63.192 Recognition of foreign judgment or decree affecting adoption.—A judgment terminating the relationship of parent and child or establishing the relationship by adoption, or a decree granting legal guardianship for purposes of adoption, issued pursuant to due process of law by a court or authorized body of any other jurisdiction within or without the United States shall be recognized in this state, and the rights and obligations of the parties shall be determined as though the judgment or decree were issued by a court of this state. A judgment or decree of a court or authorized body terminating the relationship of a parent and child, whether independent, incorporated in an adoption decree, or incorporated in a legal guardianship order issued pursuant to due process of law of any other jurisdiction within or without the United States, shall be deemed to effectively terminate parental rights for purposes of a proceeding on a petition for adoption in this state. If a minor child has been made available for adoption in a foreign state or foreign country and the parental rights of the minor child’s parent have been terminated or the child has been declared to be abandoned or orphaned, no additional termination of parental rights proceeding need occur, and the adoption may be finalized according to the procedures set forth in this chapter.

History.—s. 19, ch. 73-159; s. 21, ch. 2008-151.



63.202 - Authority to license; adoption of rules.

63.202 Authority to license; adoption of rules.—

(1) The Department of Children and Families is authorized and empowered to license child placement agencies that it determines to be qualified to place minors for adoption.

(2) No agency shall place a minor for adoption unless such agency is licensed by the department, except a child-caring agency registered under s. 409.176.

(3) The department may adopt rules necessary to ensure that all child-placing agencies comply with this chapter to receive or renew a license.

History.—s. 20, ch. 73-159; s. 23, ch. 77-147; s. 7, ch. 78-190; s. 8, ch. 87-397; s. 12, ch. 97-101; s. 29, ch. 2001-3; s. 22, ch. 2012-81; s. 29, ch. 2014-19.



63.207 - Out-of-state placement.

63.207 Out-of-state placement.—

(1) Unless the parent placing a minor for adoption files an affidavit that the parent chooses to place the minor outside the state, giving the reason for that placement, or the minor is to be placed with a relative or with a stepparent, or the minor is a special needs child, as defined in s. 409.166, or for other good cause shown, an adoption entity may not:

(a) Take or send a minor out of the state for the purpose of placement for adoption; or

(b) Place or attempt to place a minor for the purpose of adoption with a family who primarily lives and works outside Florida in another state. If an adoption entity is acting under this subsection, the adoption entity must file a petition for declaratory statement pursuant to s. 63.102 for prior approval of fees and costs. The court shall review the costs pursuant to s. 63.097. The petition for declaratory statement must be converted to a petition for an adoption upon placement of the minor in the home. When a minor is placed for adoption with prospective adoptive parents who primarily live and work outside this state, the circuit court in this state may retain jurisdiction over the matter until the adoption becomes final. The prospective adoptive parents may finalize the adoption in this state.

(2) An adoption entity may not counsel a birth mother to leave the state for the purpose of giving birth to a child outside the state in order to secure a fee in excess of that permitted under s. 63.097 when it is the intention that the child is to be placed for adoption outside the state.

(3) When applicable, the Interstate Compact on the Placement of Children authorized in s. 409.401 shall be used in placing children outside the state for adoption.

History.—s. 12, ch. 75-226; s. 24, ch. 77-147; s. 8, ch. 78-190; s. 4, ch. 84-101; s. 9, ch. 87-397; s. 21, ch. 92-96; s. 30, ch. 2001-3; s. 34, ch. 2003-58.



63.212 - Prohibited acts; penalties for violation.

63.212 Prohibited acts; penalties for violation.—

(1) It is unlawful for any person:

(a) To place or attempt to place a minor for adoption with a person who primarily lives and works outside this state unless all of the requirements of the Interstate Compact for the Placement of Children, when applicable, have been met.

(b) Except an adoption entity, to place or attempt to place within the state a minor for adoption unless the minor is placed with a relative or with a stepparent. This prohibition, however, does not apply to a person who is placing or attempting to place a minor for the purpose of adoption with the adoption entity.

(c) To sell or surrender, or to arrange for the sale or surrender of, a minor to another person for money or anything of value or to receive such minor child for such payment or thing of value. If a minor is being adopted by a relative or by a stepparent, or is being adopted through an adoption entity, this paragraph does not prohibit the person who is contemplating adopting the child from paying, under ss. 63.097 and 63.132, the actual prenatal care and living expenses of the mother of the child to be adopted, or from paying, under ss. 63.097 and 63.132, the actual living and medical expenses of such mother for a reasonable time, not to exceed 6 weeks, if medical needs require such support, after the birth of the minor.

(d) Having the rights and duties of a parent with respect to the care and custody of a minor to assign or transfer such parental rights for the purpose of, incidental to, or otherwise connected with, selling or offering to sell such rights and duties.

(e) To assist in the commission of any act prohibited in paragraphs (a)-(d). In the case of a stepparent adoption, this paragraph does not preclude the forgiveness of vested child support arrearages owed by a parent.

(f) Except an adoption entity, to charge or accept any fee or compensation of any nature from anyone for making a referral in connection with an adoption.

(g) Except an adoption entity, to place an advertisement or offer to the public, in any way, by any medium whatever that a minor is available for adoption or that a minor is sought for adoption; and, further, it is unlawful for any person purchasing advertising space or purchasing broadcast time to advertise adoption services to fail to include in any publication or fail to include in the broadcast for such advertisement the Florida license number of the adoption entity or The Florida Bar number of the attorney placing the advertisement.

1. Only a person who is an attorney licensed to practice law in this state or an adoption entity licensed under the laws of this state may place a paid advertisement or paid listing of the person’s telephone number, on the person’s own behalf, in a telephone directory that:

a. A child is offered or wanted for adoption; or

b. The person is able to place, locate, or receive a child for adoption.

2. A person who publishes a telephone directory that is distributed in this state shall include, at the beginning of any classified heading for adoption and adoption services, a statement that informs directory users that only attorneys licensed to practice law in this state and licensed adoption entities may legally provide adoption services under state law.

3. A person who places an advertisement described in subparagraph 1. in a telephone directory must include the following information:

a. For an attorney licensed to practice law in this state, the person’s Florida Bar number.

b. For a child-placing agency licensed under the laws of this state, the number on the person’s adoption entity license.

(h) To contract for the purchase, sale, or transfer of custody or parental rights in connection with any child, in connection with any fetus yet unborn, or in connection with any fetus identified in any way but not yet conceived, in return for any valuable consideration. Any such contract is void and unenforceable as against the public policy of this state. However, fees, costs, and other incidental payments made in accordance with statutory provisions for adoption, foster care, and child welfare are permitted, and a person may agree to pay expenses in connection with a preplanned adoption agreement as specified below, but the payment of such expenses may not be conditioned upon the transfer of parental rights. Each petition for adoption which is filed in connection with a preplanned adoption agreement must clearly identify the adoption as a preplanned adoption arrangement and must include a copy of the preplanned adoption agreement for review by the court.

(2) Any person who is a birth mother, or a woman who holds herself out to be a birth mother, who is interested in making an adoption plan and who knowingly or intentionally benefits from the payment of adoption-related expenses in connection with that adoption plan commits adoption deception if:

(a) The person knows or should have known that the person is not pregnant at the time the sums were requested or received;

(b) The person accepts living expenses assistance from a prospective adoptive parent or adoption entity without disclosing that she is receiving living expenses assistance from another prospective adoptive parent or adoption entity at the same time in an effort to adopt the same child; or

(c) The person knowingly makes false representations to induce the payment of living expenses and does not intend to make an adoptive placement.

Any person who willfully commits adoption deception commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, if the sums received by the birth mother or woman holding herself out to be a birth mother do not exceed $300, and a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the sums received by the birth mother or woman holding herself out to be a birth mother exceed $300. In addition, the person is liable for damages caused by such acts or omissions, including reasonable attorney fees and costs incurred by the adoption entity or the prospective adoptive parent. Damages may be awarded through restitution in any related criminal prosecution or by filing a separate civil action.

(3) This section does not prohibit an adoption entity from charging fees permitted under this chapter and reasonably commensurate to the services provided.

(4) It is unlawful for any adoption entity to fail to report to the court, within a reasonable time period, the intended placement of a minor for purposes of adoption with any person not a stepparent or a relative, if the adoption entity participates in such intended placement.

(5) It is unlawful for any adoption entity to charge any fee except those fees permitted under s. 63.097 and approved under s. 63.102.

(6) It is unlawful for any adoption entity to counsel a birth mother to leave the state for the purpose of giving birth to a child outside the state in order to secure a fee in excess of that permitted under s. 63.097 when it is the intention that the child be placed for adoption outside the state.

(7) It is unlawful for any adoption entity to obtain a preliminary home study or final home investigation and fail to disclose the existence of the study or investigation to the court when required by law to do so.

(8) Unless otherwise indicated, a person who willfully and with criminal intent violates any provision of this section, excluding paragraph (1)(g), commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A person who willfully and with criminal intent violates paragraph (1)(g) commits a misdemeanor of the second degree, punishable as provided in s. 775.083; and each day of continuing violation shall be considered a separate offense.

History.—s. 21, ch. 73-159; s. 13, ch. 75-226; s. 25, ch. 77-147; s. 1, ch. 77-174; s. 9, ch. 78-190; s. 6, ch. 80-296; s. 5, ch. 84-101; s. 8, ch. 87-224; s. 10, ch. 87-397; s. 1, ch. 88-143; s. 3, ch. 90-55; s. 23, ch. 90-306; s. 22, ch. 92-96; s. 13, ch. 97-101; s. 31, ch. 2001-3; s. 35, ch. 2003-58; s. 22, ch. 2008-151; s. 23, ch. 2012-81; s. 20, ch. 2014-224.



63.213 - Preplanned adoption agreement.

63.213 Preplanned adoption agreement.—

(1) Individuals may enter into a preplanned adoption arrangement as specified in this section, but such arrangement may not in any way:

(a) Effect final transfer of custody of a child or final adoption of a child without review and approval of the court and without compliance with other applicable provisions of law.

(b) Constitute consent of a mother to place her biological child for adoption until 48 hours after the birth of the child and unless the court making the custody determination or approving the adoption determines that the mother was aware of her right to rescind within the 48-hour period after the birth of the child but chose not to rescind such consent. The volunteer mother’s right to rescind her consent in a preplanned adoption applies only when the child is genetically related to her.

(2) A preplanned adoption agreement must include, but need not be limited to, the following terms:

(a) That the volunteer mother agrees to become pregnant by the fertility technique specified in the agreement, to bear the child, and to terminate any parental rights and responsibilities to the child she might have through a written consent executed at the same time as the preplanned adoption agreement, subject to a right of rescission by the volunteer mother any time within 48 hours after the birth of the child, if the volunteer mother is genetically related to the child.

(b) That the volunteer mother agrees to submit to reasonable medical evaluation and treatment and to adhere to reasonable medical instructions about her prenatal health.

(c) That the volunteer mother acknowledges that she is aware that she will assume parental rights and responsibilities for the child born to her as otherwise provided by law for a mother if the intended father and intended mother terminate the agreement before final transfer of custody is completed, if a court determines that a parent clearly specified by the preplanned adoption agreement to be the biological parent is not the biological parent, or if the preplanned adoption is not approved by the court pursuant to the Florida Adoption Act.

(d) That an intended father who is also the biological father acknowledges that he is aware that he will assume parental rights and responsibilities for the child as otherwise provided by law for a father if the agreement is terminated for any reason by any party before final transfer of custody is completed or if the planned adoption is not approved by the court pursuant to the Florida Adoption Act.

(e) That the intended father and intended mother acknowledge that they may not receive custody or the parental rights under the agreement if the volunteer mother terminates the agreement or if the volunteer mother rescinds her consent to place her child for adoption within 48 hours after the birth of the child, if the volunteer mother is genetically related to the child.

(f) That the intended father and intended mother may agree to pay all reasonable legal, medical, psychological, or psychiatric expenses of the volunteer mother related to the preplanned adoption arrangement and may agree to pay the reasonable living expenses and wages lost due to the pregnancy and birth of the volunteer mother and reasonable compensation for inconvenience, discomfort, and medical risk. No other compensation, whether in cash or in kind, shall be made pursuant to a preplanned adoption arrangement.

(g) That the intended father and intended mother agree to accept custody of and to assert full parental rights and responsibilities for the child immediately upon the child’s birth, regardless of any impairment to the child.

(h) That the intended father and intended mother shall have the right to specify the blood and tissue typing tests to be performed if the agreement specifies that at least one of them is intended to be the biological parent of the child.

(i) That the agreement may be terminated at any time by any of the parties.

(3) A preplanned adoption agreement shall not contain any provision:

(a) To reduce any amount paid to the volunteer mother if the child is stillborn or is born alive but impaired, or to provide for the payment of a supplement or bonus for any reason.

(b) Requiring the termination of the volunteer mother’s pregnancy.

(4) An attorney who represents an intended father and intended mother or any other attorney with whom that attorney is associated shall not represent simultaneously a female who is or proposes to be a volunteer mother in any matter relating to a preplanned adoption agreement or preplanned adoption arrangement.

(5) Payment to agents, finders, and intermediaries, including attorneys and physicians, as a finder’s fee for finding volunteer mothers or matching a volunteer mother and intended father and intended mother is prohibited. Doctors, psychologists, attorneys, and other professionals may receive reasonable compensation for their professional services, such as providing medical services and procedures, legal advice in structuring and negotiating a preplanned adoption agreement, or counseling.

(6) As used in this section, the term:

(a) “Blood and tissue typing tests” include, but are not limited to, tests of red cell antigens, red cell isoenzymes, human leukocyte antigens, and serum proteins.

(b) “Child” means the child or children conceived by means of a fertility technique that is part of a preplanned adoption arrangement.

(c) “Fertility technique” means artificial embryonation, artificial insemination, whether in vivo or in vitro, egg donation, or embryo adoption.

(d) “Intended father” means a male who, as evidenced by a preplanned adoption agreement, intends to assert the parental rights and responsibilities for a child conceived through a fertility technique, regardless of whether the child is biologically related to the male.

(e) “Intended mother” means a female who, as evidenced by a preplanned adoption agreement, intends to assert the parental rights and responsibilities for a child conceived through a fertility technique, regardless of whether the child is biologically related to the female.

(f) “Party” means the intended father, the intended mother, the volunteer mother, or the volunteer mother’s husband, if she has a husband.

(g) “Preplanned adoption agreement” means a written agreement among the parties that specifies the intent of the parties as to their rights and responsibilities in the preplanned adoption arrangement, consistent with the provisions of this section.

(h) “Preplanned adoption arrangement” means the arrangement through which the parties enter into an agreement for the volunteer mother to bear the child, for payment by the intended father and intended mother of the expenses allowed by this section, for the intended father and intended mother to assert full parental rights and responsibilities to the child if consent to adoption is not rescinded after birth by a volunteer mother who is genetically related to the child, and for the volunteer mother to terminate, subject to any right of rescission, all her parental rights and responsibilities to the child in favor of the intended father and intended mother.

(i) “Volunteer mother” means a female at least 18 years of age who voluntarily agrees, subject to a right of rescission if it is her biological child, that if she should become pregnant pursuant to a preplanned adoption arrangement, she will terminate her parental rights and responsibilities to the child in favor of the intended father and intended mother.

History.—s. 36, ch. 2003-58; s. 24, ch. 2012-81.



63.219 - Sanctions.

63.219 Sanctions.—Upon a finding by the court that an adoption entity has willfully violated any substantive provision of this chapter relative to the rights of the parties to the adoption and legality of the adoption process, the court is authorized to prohibit the adoption entity from placing a minor for adoption in the future in this state.

History.—s. 23, ch. 92-96; s. 32, ch. 2001-3; s. 37, ch. 2003-58.



63.222 - Effect on prior adoption proceedings.

63.222 Effect on prior adoption proceedings.—Any adoption made before July 1, 2012, is valid, and any proceedings pending on that date and any subsequent amendments thereto are not affected thereby unless the amendment is designated as a remedial provision.

History.—s. 22, ch. 73-159; s. 25, ch. 2012-81.



63.232 - Duty of person adopting.

63.232 Duty of person adopting.—In order to protect the rights of all the parties involved in an adoption, any person adopting or attempting to adopt another person shall comply with the procedures established by this act.

History.—s. 23, ch. 73-159.



63.2325 - Conditions for invalidation of a consent to adoption or affidavit of nonpaternity.

63.2325 Conditions for invalidation of a consent to adoption or affidavit of nonpaternity.—Notwithstanding the requirements of this chapter, a failure to meet any of those requirements does not constitute grounds for invalidation of a consent to adoption or revocation of an affidavit of nonpaternity unless the extent and circumstances of such a failure result in a material failure of fundamental fairness in the administration of due process, or the failure constitutes or contributes to fraud or duress in obtaining a consent to adoption or affidavit of nonpaternity.

History.—s. 33, ch. 2001-3; s. 26, ch. 2012-81; s. 10, ch. 2013-15.



63.233 - Rulemaking authority.

63.233 Rulemaking authority.—The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—s. 11, ch. 87-397; s. 10, ch. 98-200.



63.235 - Petitions filed before effective date; governing law.

63.235 Petitions filed before effective date; governing law.—Any petition for adoption filed before the effective date of this act shall be governed by the law in effect at the time the petition was filed.

History.—s. 37, ch. 2001-3; s. 38, ch. 2003-58.



63.236 - Petitions filed before July 1, 2008; governing law.

63.236 Petitions filed before July 1, 2008; governing law.—A petition for termination of parental rights filed before July 1, 2008, is governed by the law in effect at the time the petition was filed.

History.—s. 23, ch. 2008-151.






Chapter 64 - PARTITION OF PROPERTY

64.011 - Jurisdiction.

64.011 Jurisdiction.—All actions for partition are in chancery.

History.—s. 1, Mar. 14, 1844; RS 1490; GS 1939; RGS 3202; CGL 4994; s. 2, ch. 29737, 1955; s. 19, ch. 67-254.

Note.—Former s. 66.01.



64.022 - Venue.

64.022 Venue.—Partition shall be brought in any county where the lands or any part thereof lie which are the subject matter of the action.

History.—s. 1, Mar. 14, 1844; RS 1491; GS 1940; RGS 3203; CGL 4995; s. 19, ch. 67-254.

Note.—Former s. 66.02.



64.031 - Parties.

64.031 Parties.—The action may be filed by any one or more of several joint tenants, tenants in common, or coparceners, against their cotenants, coparceners, or others interested in the lands to be divided.

History.—s. 2, Mar. 14, 1844; RS 1492; GS 1941; RGS 3204; CGL 4996; s. 19, ch. 67-254.

Note.—Former s. 66.03.



64.041 - Complaint.

64.041 Complaint.—The complaint shall allege a description of the lands of which partition is demanded, the names and places of residence of the owners, joint tenants, tenants in common, coparceners, or other persons interested in the lands according to the best knowledge and belief of plaintiff, the quantity held by each, and such other matters, if any, as are necessary to enable the court to adjudicate the rights and interests of the party. If the names, residence or quantity of interest of any owner or claimant is unknown to plaintiff, this shall be stated. If the name is unknown, the action may proceed as though such unknown persons were named in the complaint.

History.—s. 2, Mar. 14, 1844; RS 1493; GS 1942; RGS 3205; CGL 4997; s. 11, ch. 29737, 1955; s. 19, ch. 67-254.

Note.—Former s. 66.04.



64.051 - Judgment.

64.051 Judgment.—The court shall adjudge the rights and interests of the parties, and that partition be made if it appears that the parties are entitled to it. When the rights and interests of plaintiffs are established or are undisputed, the court may order partition to be made, and the interest of plaintiffs and such of the defendants as have established their interest to be allotted to them, leaving for future adjustment in the same action the interest of any other defendants.

History.—s. 4, Mar. 14, 1844; RS 1494; GS 1943; RGS 3206; CGL 4998; s. 19, ch. 67-254.

Note.—Former s. 66.05.



64.061 - Commissioners; special magistrate.

64.061 Commissioners; special magistrate.—

(1) APPOINTMENT AND REMOVAL.—When a judgment of partition is made, the court shall appoint three suitable persons as commissioners to make the partition. They shall be selected by the court unless agreed on by the parties. They may be removed by the court for good cause and others appointed in their places.

(2) POWERS, DUTIES, COMPENSATION AND REPORT OF COMMISSIONERS.—The commissioners shall be sworn to execute the trust imposed in them faithfully and impartially before entering on their duties; have power to employ a surveyor, if necessary, for the purpose of making partition; be allowed such sum as is reasonable for their services; to make partition of the lands in question according to the court’s order and report it in writing to the court without delay.

(3) EXCEPTIONS TO REPORT AND FINAL JUDGMENT.—Any party may file objections to the report of the commissioners within 10 days after it is served. If no objections are filed or if the court is satisfied on hearing any such objections that they are not well-founded, the report shall be confirmed, and a final judgment entered vesting in the parties the title to the parcels of the lands allotted to them respectively, and giving each of them the possession of and quieting title to their respective shares as against the other parties to the action or those claiming through or under them.

(4) APPOINTMENT OF SPECIAL MAGISTRATE WHERE PROPERTY NOT SUBJECT TO PARTITION.—On an uncontested allegation in a pleading that the property sought to be partitioned is indivisible and is not subject to partition without prejudice to the owners of it or if a judgment of partition is entered and the court is satisfied that the allegation is correct, on motion of any party and notice to the others the court may appoint a special magistrate or the clerk to make sale of the property either at private sale or as provided by s. 64.071.

History.—ss. 5, 6, 7, 8, Mar. 14, 1844; RS 1495; GS 1944; RGS 3207; CGL 4999; s. 1, ch. 28200, 1953; s. 1, chs. 29685, 29928, 1955; s. 19, ch. 67-254; s. 55, ch. 2004-11.

Note.—Former s. 66.06.



64.071 - Sale where nondivisible.

64.071 Sale where nondivisible.—

(1) ORDER OF SALE.—If the commissioners report that the lands of which partition is directed are so situated that partition cannot be made without prejudice to the owners and if the court is satisfied that such report is correct, the court may order the land to be sold at public auction to the highest bidder by the commissioners or the clerk and the money arising from such sale paid into the court to be divided among the parties in proportion to their interest.

(2) CONDITIONS OF SALE.—For good cause the court may order the sale made on reasonable credit for part or all of the purchase money, but at least one-third of the purchase money shall be paid down unless all parties consent to credit otherwise. The purchase money not paid down shall be secured by a mortgage on the land and such other security as the court directs.

(3) CONFIRMATION OF SALE AND CONVEYANCE.—The sale shall be reported to the court, unless sold by the clerk under s. 45.031, and the money arising therefrom paid into court and the sale approved by the court and a conveyance ordered before any conveyance pursuant to the sale is made.

History.—ss. 8, 9, 10, Mar. 14, 1844; RS 1496; GS 1945; RGS 3208; CGL 5000; s. 19, ch. 67-254.

Note.—Former s. 66.07.



64.081 - Costs; taxes; attorneys’ fees.

64.081 Costs; taxes; attorneys’ fees.—Every party shall be bound by the judgment to pay a share of the costs, including attorneys’ fees to plaintiff’s or defendant’s attorneys or to each of them commensurate with their services rendered and of benefit to the partition, to be determined on equitable principles in proportion to the party’s interest. Such judgment is binding on all his or her goods and chattels, lands, or tenements. In case of sale the court may order the costs and fees to be paid or retained out of the moneys arising from the sale and due to the parties who ought to pay the same. All taxes, state, county, and municipal, due thereon at the time of the sale, shall be paid out of the purchase money.

History.—s. 11, Mar. 14, 1844; RS 1497; s. 1, ch. 4545, 1897; GS 1946; RGS 3209; CGL 5001; s. 1, ch. 57-130; s. 19, ch. 67-254; s. 344, ch. 95-147.

Note.—Former s. 66.08.



64.091 - Personalty.

64.091 Personalty.—The laws applicable to partition and sale for partition of real estate are applicable to the partition and sale for partition of personal property and the proceedings therefor, as far as the nature of the property permits.

History.—RS 1498; GS 1947; RGS 3210; CGL 5002; s. 19, ch. 67-254.

Note.—Former s. 66.09.






Chapter 65 - QUIETING TITLE

65.011 - Real estate; certain jurisdiction over.

65.011 Real estate; certain jurisdiction over.—Chancery courts have jurisdiction of actions by any person or corporation claiming to own any land or part thereof, or by two or more claiming to own the same land or part thereof under a common title against more than one person or corporation occupying or claiming title to the land or part thereof adversely to plaintiff, whether defendants claim or hold under a common title or not; and shall determine the title of plaintiff as against defendants and enter judgment quieting the title of, and awarding possession to, the plaintiff entitled thereto and may enter injunctions, temporary or perpetual, appoint receivers, and enter such orders about costs as are necessary to protect the rights of the parties.

History.—s. 1, ch. 3884, 1889; RS 1500; GS 1949; RGS 3212; CGL 5004; s. 20, ch. 67-254.

Note.—Former s. 66.10.



65.021 - Real estate; removing clouds.

65.021 Real estate; removing clouds.—Chancery courts have jurisdiction of actions brought by any person or corporation, whether in actual possession or not, claiming legal or equitable title to land against any person or corporation not in actual possession, who has, appears to have or claims an adverse legal or equitable estate, interest, or claim therein to determine such estate, interest, or claim and quiet or remove clouds from the title to the land. It is no bar to relief that the title has not been litigated at law or that there is only one litigant to each side of the controversy or that the adverse claim, estate, or interest is void upon its face, or though not void on its face, requires extrinsic evidence to establish its validity.

History.—s. 1, ch. 4739, 1899; GS 1950; RGS 3213; s. 1, ch. 10223, 1925; CGL 5005; s. 2, ch. 29737, 1955; s. 20, ch. 67-254.

Note.—Former s. 66.11.



65.031 - Real estate; removing clouds; plaintiffs.

65.031 Real estate; removing clouds; plaintiffs.—An action in chancery for quieting title to, or clearing a cloud from, land may be maintained in the name of the owner or of any prior owner who warranted the title. All lands, the title to which is subject to a common defect, may be embraced in one action irrespective of the number of existing legal or equitable owners.

History.—s. 1, ch. 10221, 1925; CGL 5006; s. 20, ch. 67-254.

Note.—Former s. 66.12.



65.041 - Real estate; removing clouds; defendants.

65.041 Real estate; removing clouds; defendants.—No person not a party to the action is bound by any judgment rendered adverse to his or her interest, but any judgment favorable to the person inures to that person’s benefit to the extent of his or her legal or equitable title.

History.—s. 2, ch. 10221, 1925; CGL 5007; s. 20, ch. 67-254; s. 345, ch. 95-147.

Note.—Former s. 66.13.



65.051 - Real estate; removing clouds; joinder.

65.051 Real estate; removing clouds; joinder.—Two or more persons who are interested in removing a cloud from or quieting title to land as against the same clouds or adverse claims may join as plaintiffs in a single action to remove such clouds or quiet the title, although their interests relate to separate lands or parts thereof.

History.—s. 1, ch. 10222, 1925; CGL 5008; s. 2, ch. 29737, 1955; s. 20, ch. 67-254.

Note.—Former s. 66.14.



65.061 - Quieting title; additional remedy.

65.061 Quieting title; additional remedy.—

(1) JURISDICTION.—Chancery courts have jurisdiction of actions by any person or corporation claiming legal or equitable title to any land, or part thereof, or when any two or more persons claim to own the same land, or any part thereof under a common title against all persons or corporations claiming title to or occupying the land adversely to plaintiff, whether defendants claim or hold under a common title or not, and shall determine the title of plaintiff and may enter judgment quieting the title and awarding possession to the party entitled thereto, but if any defendant is in actual possession of any part of the land, a trial by jury may be demanded by any party, whereupon the court shall order an issue in ejectment as to such lands to be made and tried by a jury. Provision for trial by jury does not affect the action on any lands that are not claimed to be in the actual possession of any defendant. The court may enter final judgment without awaiting the determination of the ejectment action.

(2) GROUNDS.—When a person or corporation not the rightful owner of land has any conveyance or other evidence of title thereto, or asserts any claim, or pretends to have any right or title thereto, which may cast a cloud on the title of the real owner, or when any person or corporation is the true and equitable owner of land the record title to which is not in the person or corporation because of the defective execution of any deed or mortgage because of the omission of a seal thereon, the lack of witnesses, or any defect or omission in the wording of the acknowledgment of a party or parties thereto, when the person or corporation claims title thereto by the defective instrument and the defective instrument was apparently made and delivered by the grantor to convey or mortgage the real estate and was recorded in the county where the land lies, or when possession of the land has been held by any person or corporation adverse to the record owner thereof or his or her heirs and assigns until such adverse possession has ripened into a good title under the statutes of this state, such person or corporation may file complaint in any county in which any part of the land is situated to have the conveyance or other evidence of claim or title canceled and the cloud removed from the title and to have his or her title quieted, whether such real owner is in possession or not or is threatened to be disturbed in his or her possession or not, and whether defendant is a resident of this state or not, and whether the title has been litigated at law or not, and whether the adverse claim or title or interest is void on its face or not, or if not void on its face that it may require extrinsic evidence to establish its validity. A guardian ad litem shall not be appointed unless it shall affirmatively appear that the interest of minors, persons of unsound mind, or convicts are involved.

(3) DERAIGNMENT OF TITLE.—The plaintiff shall deraign his or her title from the original source or for a period of at least 7 years before filing the complaint unless the court otherwise directs, setting forth the book and page of the records where any instrument affecting the title is recorded, if it is recorded, unless plaintiff claims from a common source with defendant.

(4) JUDGMENT.—If it appears that plaintiff has legal title to the land or is the equitable owner thereof based on one or more of the grounds mentioned in subsection (2), or if a default is entered against defendant (in which case no evidence need be taken), the court shall enter judgment removing the alleged cloud from the title to the land and forever quieting the title in plaintiff and those claiming under him or her since the commencement of the action and adjudging plaintiff to have a good fee simple title to said land or the interest thereby cleared of cloud.

(5) RECORDING FINAL JUDGMENTS.—All final judgments may be recorded in the county or counties in which the land is situated and operate to vest title in like manner as though a conveyance were executed by a special magistrate or commissioner.

(6) OPERATION.—This section is cumulative to other existing remedies.

History.—ss. 1, 2, 5, 6, 8, 9, ch. 11383, 1925; CGL 5010, 5011, 5014, 5015, 5017, 5018; s. 1, ch. 24293, 1947; s. 2, ch. 29737, 1955; s. 20, ch. 67-254; s. 1, ch. 70-278; s. 346, ch. 95-147; s. 56, ch. 2004-11.

Note.—Former ss. 66.16, 66.17, 66.20, 66.21, 66.23, 66.24.



65.071 - Quieting title; deeds without joinder of wife when separated for 30 years.

165.071 Quieting title; deeds without joinder of wife when separated for 30 years.—An action in chancery may be brought to quiet title to land to preclude any wife from claiming dower or any heirs from claiming any interest to land when the following facts exist:

(1) When any husband and wife have not cohabited as husband and wife for 30 years or more and during this time the husband has conveyed land as a single man and the land has come into the hands of purchasers for a valuable consideration without notice that the husband was married at the time he conveyed the land, and the purchasers have relied on the acknowledgment to deeds by the husband that he was a single man, and it afterwards became known that he was a married man at the time he deeded the land and his marriage has never been dissolved and he refuses to voluntarily get a dissolution of marriage to clear the title to preclude his wife from claiming any inchoate dower therein and his heirs from claiming any interest therein and when the wife has never lived in the county where the land is located with the husband as his wife and has never asserted any inchoate right to dower in the land, the inchoate right to dower is divested and is a cloud on the title to the land and the purchaser of the land has the right to remove the cloud and to prevent the wife or heirs from claiming any dower or other interest from such purchasers and their successors in title.

(2) When these facts are proven, the court shall adjudge that the wife and heirs of the husband are forever barred and perpetually enjoined from claiming any interest in the land arising out of dower or otherwise, and that the wife did not join in the execution of the deeds by which the husband deeded the land as a single man under the facts above-stated is not effective to reserve an inchoate right of dower in the land held by such purchasers.

History.—ss. 1, 2, ch. 19116, 1939; CGL 5011(1), (2); s. 2, ch. 29737, 1955; s. 20, ch. 67-254; s. 1, ch. 73-300.

1Note.—Chapter 73-107 abolished the right of dower in property transferred prior to death. See also s. 732.111.

Note.—Former s. 66.25.



65.081 - Tax titles; quieting title.

65.081 Tax titles; quieting title.—

(1) PARTIES.—Any grantee under any tax deed issued by the state, or any municipality or other political subdivision thereof, or any purchaser from the state, or any municipality or other political subdivision thereof, of any land the title to which has been acquired by this state or such municipality or political subdivision through any proceeding or foreclosure for the nonpayment of taxes or special assessments, or the successor in title to the grantee or purchaser, may maintain an action in chancery to quiet title to the land included in the tax deed, or so purchased against the holder of the record title to the land, and against any other person or corporation claiming any interest in the land or any lien or encumbrance thereon, before issuance of the tax deed or before the loss of title to the land in the tax proceeding or foreclosure.

(2) DERAIGNING TITLE.—Actions may be maintained hereunder whether or not plaintiff is in possession of the land involved but when defendant is in actual possession of the land a jury trial may be had as provided in other actions to quiet title. When the action is based on a tax deed, the complaint need not deraign title beyond the issuance of the tax deed. When the action is based on a conveyance by this state, or any municipality or other political subdivision thereof, of land the title to which it has acquired through a foreclosure or other proceeding for the nonpayment of taxes, the complaint need not deraign title beyond the deed or other instrument or act vesting title in the state or municipality or other political subdivision of the state.

(3) WHEN TAXES HAVE BEEN PAID.—No defense to the action or attack upon the tax deed shall be made except the defense that the taxes assessed against the property had been paid by the former owner before issuance of the tax deed.

(4) WHEN TAX DEED HAS BEEN ISSUED BEFORE CONVEYANCE BY SOVEREIGN.—No defense shall be made to the action because of assessment of the property or issuance of the tax deed before the United States or the state has parted with title to the property, and no other attack shall be made on it, except the defense that the taxes assessed against the property had been paid by the person, or a claimant under him or her, to whom the United States patent or conveyance from the state was issued before the issuance of the tax deed.

History.—ss. 1, 2, ch. 21822, 1943; s. 2, ch. 29737, 1955; s. 20, ch. 67-254; s. 29, ch. 74-382; s. 1, ch. 77-174; s. 347, ch. 95-147.

Note.—Former ss. 66.26, 66.27.






Chapter 66 - EJECTMENT

66.011 - Common-law ejectment abolished.

66.011 Common-law ejectment abolished.—In ejectment it is not necessary to have any fictitious parties. Plaintiff may bring action directly against the party in possession or claiming adversely.

History.—s. 1, ch. 999, 1859; RS 1511; GS 1966; RGS 3234; CGL 5040; s. 21, ch. 67-254.

Note.—Former s. 70.01.



66.021 - Procedure.

66.021 Procedure.—

(1) LANDLORD NOT A DEFENDANT.—When it appears before trial that a defendant in ejectment is in possession as a tenant and that his or her landlord is not a party, the landlord shall be made a party before further proceeding unless otherwise ordered by the court.

(2) DEFENSE MAY BE LIMITED.—A defendant in an action of ejectment may limit his or her defense to a part of the property mentioned in the complaint, describing such part with reasonable certainty.

(3) WRIT OF POSSESSION; EXECUTION TO BE JOINT OR SEVERAL.—When plaintiff recovers in ejectment, he or she may have one writ for possession, damages and costs or, if the plaintiff elects, have separate writs for possession and damages.

(4) CHAIN OF TITLE.—Plaintiff with his or her complaint and defendant with his or her answer shall serve a statement setting forth chronologically the chain of title on which he or she will rely at trial. If any part of the chain of title is recorded, the statement shall set forth the names of the grantors and the grantees and the book and page of the record thereof; if an unrecorded instrument is relied on, a copy shall be attached. The court may require the original to be submitted to the opposite party for inspection. If the party relies on a claim or right without color of title, the statement shall specify how and when the claim originated and the facts on which the claim is based. If defendant and plaintiff claim under a common source, the statement need not deraign title before the common source.

(5) TESTING SUFFICIENCY.—If either party wants to test the legal sufficiency of any instrument or court proceeding in the chain of title of the opposite party, the party shall do so before trial by motion setting up his or her objections with a copy of the instrument or court proceedings attached. The motion shall be disposed of before trial. If either party determines that he or she will be unable to maintain his or her claim by reason of the order, that party may so state in the record and final judgment shall be entered for the opposite party.

History.—s. 21, ch. 67-254; s. 348, ch. 95-147.



66.031 - Verdict and judgment.

66.031 Verdict and judgment.—

(1) VERDICT.—A verdict for plaintiff shall state the quantity of the estate of plaintiff, and describe the land by metes and bounds, lot number or other certain description.

(2) JUDGMENT.—The judgment awarding possession shall state the quantity of the estate and give a description of the land recovered in like manner.

History.—ss. 1, 2, ch. 3244, 1881; RS 1515; GS 1970; RGS 3238; CGL 5046; s. 21, ch. 67-254.

Note.—Former s. 70.05.



66.041 - Betterment, petition.

66.041 Betterment, petition.—If a judgment of eviction is rendered against defendant, within 60 days thereafter, or if he or she has appealed, within 20 days after filing the mandate affirming the judgment, defendant may file in the court in which the judgment was rendered a petition setting forth that:

(1) Defendant had been in possession and that he or she or those under whom defendant validly derived had permanently improved the value of the property in controversy before commencement of the action in which judgment was rendered;

(2) Defendant or those under whom defendant validly derives held the property at the time of such improvement under an apparently good legal or equitable title derived from the English, Spanish, or United States Governments or this state; or under a legal or equitable title plain and connected on the records of a public office or public offices; or under purchase at a regular sale made by an executor, administrator, guardian or other person by order of court; and

(3) When defendant made the improvements or purchased the property improved, he or she believed the title which he or she held or purchased to the land thus improved to be a good and valid title. The petition shall demand that the value of the improvements be assessed and compensation awarded to defendant therefor.

History.—RS 1516; GS 1971; RGS 3239; CGL 5047; s. 2, ch. 29737, 1955; s. 21, ch. 67-254; s. 349, ch. 95-147.

Note.—Former s. 70.06.



66.051 - Betterment, answer.

66.051 Betterment, answer.—The plaintiff in the judgment of eviction may file written defenses to the petition within 20 days after service of the petition.

History.—RS 1517; GS 1972; RGS 3240; CGL 5048; s. 14, ch. 29737, 1955; s. 21, ch. 67-254.

Note.—Former s. 70.07.



66.061 - Betterment, trial and verdict.

66.061 Betterment, trial and verdict.—If an answer is filed, trial shall be on the issues made. If no answer is filed, trial shall be ex parte, but defendant is required to prove every allegation of the petition. If the jury (or if a jury is waived, the court) finds in favor of defendant, it shall assess:

(1) The value of the land at the time of the assessment, irrespective of the improvements put upon the land by defendant or those under whom he or she derives, and if any, the injury done to the land by defendant or those under whom he or she derives.

(2) The value of the permanent improvements at the time of the assessment.

(3) The injury, if any, done to the land by defendant or those under whom he or she derives.

(4) The value of the use of the land by defendant between the time of the judgment in ejectment and the time of the assessment or if defendant has been evicted from or has surrendered the premises, from the time of the judgment to the time of the surrender or eviction. The findings shall be specified separately on each of these matters.

History.—RS 1518; GS 1973; RGS 3241; CGL 5049; s. 2, ch. 29737, 1955; s. 21, ch. 67-254; s. 350, ch. 95-147.

Note.—Former s. 70.08.



66.071 - Betterment, judgment for plaintiff.

66.071 Betterment, judgment for plaintiff.—On rendition of the verdict the clerk shall ascertain whether the balance of the last three assessments (that is, of the value of the improvements, the extent of the injury and the value of the use of land), is in favor of plaintiff or defendant and ascertain the amount of the balance; if the verdict is in favor of plaintiff, judgment shall be rendered against defendant for costs, whether the balance of the assessments is in favor of plaintiff or defendant; but if the balance of the assessments is in favor of plaintiff, he or she shall have a judgment for costs in addition to the judgment for the balance.

History.—RS 1519; GS 1974; RGS 3242; CGL 5050; s. 21, ch. 67-254; s. 351, ch. 95-147.

Note.—Former s. 70.09.



66.081 - Betterment, judgment for defendant.

66.081 Betterment, judgment for defendant.—If the verdict is in favor of defendant and the balance of assessments is also in defendant’s favor, a judgment for costs shall be entered against plaintiff, and a further judgment that unless plaintiff pays or secures as hereinafter provided the amount of the balance of assessments against him or her within 20 days, defendant may pay or secure to plaintiff the value of the land as assessed.

History.—RS 1520; GS 1975; RGS 3243; CGL 5051; s. 21, ch. 67-254; s. 352, ch. 95-147.

Note.—Former s. 70.10.



66.091 - Betterment, payment by plaintiff.

66.091 Betterment, payment by plaintiff.—The plaintiff may pay the balance in cash or may give defendant a bond with surety to be approved by the clerk, conditioned to pay said balance in two equal annual installments, with interest at 6 percent per annum to defendant. If plaintiff shall pay the sum within 20 days, or if the payment of the bond is received, satisfaction of the judgment shall be entered and all rights conferred on defendant by the judgment terminate.

History.—RS 1521; GS 1976; RGS 3244; CGL 5052; s. 21, ch. 67-254.

Note.—Former s. 70.11.



66.101 - Betterment, payment by defendant.

66.101 Betterment, payment by defendant.—If plaintiff does not pay or secure the sum within 20 days, within 20 days thereafter defendant may pay to plaintiff the value of the land as assessed or give plaintiff a bond with surety, to be approved by the clerk, conditioned to pay plaintiff the value in two equal annual installments, with 6 percent interest; or if plaintiff fails to pay the bond given by him or her when it becomes due, for 20 days after the expiration of the time fixed in the bond for payment, defendant shall again have the privilege of paying to plaintiff in cash the value of the land assessed. On the payment of the sum to plaintiff at any of the times hereinbefore mentioned, title to the land shall vest in defendant and plaintiff or those holding under him or her shall give defendant a deed to the land, tenements, hereditaments, and appurtenances, and if defendant has been evicted from or has surrendered the property, it shall be restored to him or her by order of court on motion.

History.—RS 1522; GS 1977; RGS 3245; CGL 5053; s. 21, ch. 67-254; s. 353, ch. 95-147.

Note.—Former s. 70.12.






Chapter 68 - MISCELLANEOUS PROCEEDINGS

68.01 - Declaring tax assessment invalid.

68.01 Declaring tax assessment invalid.—When an assessment is made against any person, body politic or corporate and payment is refused on an allegation of illegality of the assessment, the person, body corporate or politic may file an action in chancery setting forth the alleged illegality. The court has jurisdiction to decide the matter and if the assessment is illegal, shall declare the assessment not lawfully made.

History.—s. 4, ch. 151, 1848; RS 1542; GS 2006; RGS 3274; CGL 5082; s. 22, ch. 67-254.

Note.—Former s. 69.01.



68.02 - Ne exeat.

68.02 Ne exeat.—

(1) WHEN TO ISSUE.—No writ of ne exeat shall be granted until a verified complaint is filed demanding the writ. It may issue in any case in equity, including support as defined in s. 409.2554, when the issuance is just.

(2) JUDGE TO FIX PENALTY OF BOND.—In granting the writ the court shall fix the penalty and conditions of the bond with surety to be approved by the clerk to be required of plaintiff in favor of defendant. The writ shall not issue until the bond is given.

(3) ABSENCE FROM STATE UNDER CERTAIN CONDITIONS PERMITTED.—An absence of the defendant from the state from which he or she returns before a personal appearance is necessary or before it is necessary to perform any order of the court is not a breach of the condition of the bond.

(4) SURRENDER OF DEFENDANT BY SURETIES.—The surety of defendant has the right personally or by attorney at any time before the bond is forfeited to take the body of the principal and surrender him or her in open court or deliver him or her to the executive officer of the court, who shall detain the principal as in cases of the surrender of the principal by special bail. At the time of delivery to the officer, the surety shall take a receipt for the body and file it with the clerk. If done before the bond is forfeited, the surrender or delivery discharges the surety from his or her undertaking.

History.—ss. 1, 2, 3, 4, Nov. 7, 1828; RS 1473-1476; GS 1921-1924; RGS 3184-3187; CGL 4976-4979; s. 2, ch. 29737, 1955; s. 22, ch. 67-254; s. 12, ch. 92-138; s. 354, ch. 95-147.

Note.—Former ss. 62.18-62.21.



68.03 - Sequestration; proceedings prescribed.

68.03 Sequestration; proceedings prescribed.—

(1) If any action is commenced in chancery against any defendant residing out of this state and any other defendant within the state has in his or her hands effects of, or is otherwise indebted to, the absent defendant and the absentee does not appear in the action and give security to the satisfaction of the court for performing the judgment and on affidavit that the absentee is out of the state, or that on inquiry at the absentee’s usual place of abode he or she cannot be found to be served with process, the court may restrain the defendant in this state from paying or conveying or secreting the debts owing by him or her to, or the effects in his or her hands of, the absentee or restrain the absentee from conveying or secreting or removing the property in litigation, or may sequestrate the property which may be necessary to secure plaintiff if he or she prevails, and may order such debts to be paid and effects to be delivered to plaintiff on his or her giving bond with surety for the return thereof.

(2) The court shall require the plaintiff to give bond with surety to be approved by the clerk, to abide the future orders made for restoring the estate or effects to the absent defendant on his or her appearance in the action. If the plaintiff does not furnish the bond, the effects shall remain under the direction of the court or in the hands of a receiver or otherwise for so long a time and shall be disposed of in such manner as the court deems fit.

History.—ss. 1, 2, Feb. 12, 1832; RS 1499; GS 1948; RGS 3211; CGL 5003; s. 10, ch. 29737, 1955; s. 22, ch. 67-254; s. 355, ch. 95-147.

Note.—Former s. 62.22.



68.04 - Chancery jurisdiction over liens.

68.04 Chancery jurisdiction over liens.—All liens of any kind, whether created by statute or the common law, and whether heretofore regarded as merely possessory or not, may be enforced in chancery.

History.—RS 1510; GS 1960; RGS 3228; CGL 5034; s. 22, ch. 67-254.

Note.—Former s. 62.36.



68.05 - Creditors’ bills.

68.05 Creditors’ bills.—Creditors’ bills may be filed in chancery before the claims of indebtedness of the persons filing them have been reduced to judgment, but no such action shall be entertained unless plaintiff has first commenced a separate action at law for the collection of the claims. No final judgment shall be entered on a creditor’s bill until such claims have been reduced to judgment at law.

History.—s. 1, ch. 5137, 1903; GS 1961; RGS 3229; CGL 5035; s. 1, ch. 21976, 1943; s. 22, ch. 67-254.

Note.—Former s. 62.37.



68.06 - Actions upon negotiable and other instruments; consideration, etc.

68.06 Actions upon negotiable and other instruments; consideration, etc.—All bonds, notes, covenants, deeds, bills of exchange, and other written instruments not under seal have the same force and effect (so far as the rules of pleading and evidence are concerned) as bonds and instruments under seal. The assignment or endorsement of any instrument vests the assignee or endorsee with the same rights, powers, and capacities as were possessed by the assignor or endorser. The assignee or endorsee may bring action thereon. It is not necessary for the plaintiff in any action on an instrument assignable by law to allege the consideration on which the instrument was given or on which the assignment or endorsement was made nor to prove the consideration or the execution of the instrument, unless it is denied by the defendant under oath. An executor or administrator may deny the execution or consideration by answer not under oath.

History.—ss. 24, 33, 36, Nov. 23, 1828; RS 1073; GS 1465; RGS 2664; CGL 4330; s. 2, ch. 29737, 1955; s. 22, ch. 67-254.

Note.—Former s. 52.08.



68.065 - Actions to collect worthless payment instruments; attorney fees and collection costs.

68.065 Actions to collect worthless payment instruments; attorney fees and collection costs.—

(1) As used in this section, the term “payment instrument” or “instrument” means a check, draft, order of payment, debit card order, or electronic funds transfer.

(2) In lieu of a service charge authorized under subsection (3), s. 832.062(4)(a), or s. 832.07, the payee of a payment instrument, the payment of which is refused by the drawee because of lack of funds, lack of credit, or lack of an account, or where the maker or drawer stops payment on the instrument with intent to defraud, may lawfully collect bank fees actually incurred by the payee in the course of tendering the payment, plus a service charge of $25 if the face value does not exceed $50; $30 if the face value exceeds $50 but does not exceed $300; $40 if the face value exceeds $300; or 5 percent of the face value of the payment instrument, whichever is greater. The right to damages under this subsection may be claimed without the filing of a civil action.

(3)(a) In any civil action brought for the purpose of collecting a payment instrument, the payment of which is refused by the drawee because of lack of funds, lack of credit, or lack of an account, or where the maker or drawer stops payment on the instrument with intent to defraud, and where the maker or drawer fails to pay the amount owing, in cash, to the payee within 30 days after a written demand therefor, as provided in subsection (4), the maker or drawer is liable to the payee, in addition to the amount owing upon such payment instrument, for damages of triple the amount so owing. However, in no case shall the liability for damages be less than $50. The maker or drawer is also liable for any court costs and reasonable attorney fees incurred by the payee in taking the action. Criminal sanctions, as provided in s. 832.07, may be applicable.

(b) The payee may also charge the maker or drawer of the payment instrument a service charge not to exceed the service fees authorized under s. 832.08(5) or 5 percent of the face amount of the instrument, whichever is greater, when making written demand for payment. In the event that a judgment or decree is rendered, interest at the rate and in the manner described in s. 55.03 may be added toward the total amount due. Any bank fees incurred by the payee may be charged to the maker or drawer of the payment instrument.

(4) Before recovery under subsection (3) may be claimed, a written demand must be delivered by certified or registered mail, evidenced by return receipt, or by first-class mail, evidenced by an affidavit of service of mail, to the maker or drawer of the payment instrument to the address on the instrument, to the address given by the drawer at the time the instrument was issued, or to the drawer’s last known address. The form of such notice shall be substantially as follows:

“You are hereby notified that a check, draft, order of payment, debit card order, or electronic funds transfer numbered   in the face amount of $  issued by you on   (date)  , drawn upon   (name of bank)  , and payable to  , has been dishonored. Pursuant to Florida law, you have 30 days from receipt of this notice to tender payment in cash of the full amount of the dishonored payment instrument, plus a service charge of $25 if the face value does not exceed $50, $30 if the face value exceeds $50 but does not exceed $300, $40 if the face value exceeds $300, or 5 percent of the face amount of the dishonored instrument, whichever is greater, the total amount due being $  and   cents. Unless this amount is paid in full within the 30-day period, the holder of the dishonored payment instrument may file a civil action against you for three times the amount of the dishonored instrument, but in no case less than $50, in addition to the payment of the dishonored instrument plus any court costs, reasonable attorney fees, and any bank fees incurred by the payee in taking the action.”

(5) A subsequent person receiving a payment instrument from the original payee or a successor endorsee has the same rights that the original payee has against the maker of the instrument, if such subsequent person gives notice in a substantially similar form to that provided in subsection (4). A subsequent person providing such notice is immune from civil liability for the giving of such notice and for proceeding under the forms of such notice, so long as the maker of the instrument has the same defenses against the subsequent person as against the original payee. However, the remedies available under this section may be exercised only by one party in interest.

(6) After commencement of the action but before the hearing, the maker or drawer may tender to the payee, as satisfaction of the claim, an amount of money equal to the sum of the payment instrument, the service charge, court costs, and incurred bank fees. Other provisions notwithstanding, the maker or drawer is liable to the payee for all attorney fees and collection costs incurred by payee as a result of the payee’s claim.

(7) If the court or jury determines that the failure of the maker or drawer to satisfy the dishonored payment instrument was due to economic hardship, the court or jury has the discretion to waive all or part of the statutory damages.

History.—s. 2, ch. 79-345; s. 1, ch. 86-89; s. 41, ch. 88-381; s. 1, ch. 89-303; s. 1, ch. 91-211; s. 1, ch. 96-239; s. 1, ch. 98-297; s. 1, ch. 2001-243; s. 1, ch. 2003-69; s. 1, ch. 2013-113.



68.07 - Change of name.

68.07 Change of name.—

(1) Chancery courts have jurisdiction to change the name of any person residing in this state on petition of the person filed in the county in which he or she resides.

(2)(a) Before the court hearing on a petition for a name change, the petitioner must have fingerprints submitted for a state and national criminal history records check, except if a former name is being restored. Fingerprints for the petitioner shall be taken in a manner approved by the Department of Law Enforcement and shall be submitted electronically to the department for state processing for a criminal history records check. The department shall submit the fingerprints to the Federal Bureau of Investigation for national processing. The department shall submit the results of the state and national records check, which must indicate whether the petitioner has registered as a sexual predator or a sexual offender, to the clerk of the court. The court shall consider the results in reviewing the information contained in the petition and evaluating whether to grant the petition.

(b) When a petition is filed which requires a criminal history records check, the clerk of the court shall instruct the petitioner on the process for having fingerprints taken and submitted, including providing information on law enforcement agencies or service providers authorized to submit fingerprints electronically to the Department of Law Enforcement.

(c) The cost of processing fingerprints and conducting the state and national criminal history records check required under this subsection shall be borne by the petitioner for the name change or by the parent or guardian of a minor for whom a name change is being sought.

(3) Each petition shall be verified and show:

(a) That the petitioner is a bona fide resident of and domiciled in the county where the change of name is sought.

(b) If known, the date and place of birth of the petitioner, the petitioner’s father’s name, the petitioner’s mother’s maiden name, and where the petitioner has resided since birth.

(c) If the petitioner is married, the name of the petitioner’s spouse and if the petitioner has children, the names and ages of each and where they reside.

(d) If the petitioner’s name has previously been changed and when and where and by what court.

(e) The petitioner’s occupation and where the petitioner is employed and has been employed for 5 years next preceding the filing of the petition. If the petitioner owns and operates a business, the name and place of it shall be stated and the petitioner’s connection therewith and how long the petitioner has been identified with that business. If the petitioner is in a profession, the profession shall be stated, where the petitioner has practiced the profession, and if a graduate of a school or schools, the name or names thereof, date of graduation, and degrees received.

(f) Whether the petitioner has been generally known or called by any other names and if so, by what names and where.

(g) Whether the petitioner has ever been adjudicated a bankrupt and if so, where and when.

(h) Whether the petitioner has ever been arrested for or charged with, pled guilty or nolo contendere to, or been found to have committed a criminal offense, regardless of adjudication, and if so, when and where.

(i) Whether the petitioner has ever been required to register as a sexual predator under s. 775.21 or as a sexual offender under s. 943.0435.

(j) Whether any money judgment has ever been entered against the petitioner and if so, the name of the judgment creditor, the amount and date thereof, the court by which entered, and whether the judgment has been satisfied.

(k) That the petition is filed for no ulterior or illegal purpose and granting it will not in any manner invade the property rights of others, whether partnership, patent, good will, privacy, trademark, or otherwise.

(l) That the petitioner’s civil rights have never been suspended or, if the petitioner’s civil rights have been suspended, that full restoration of civil rights has occurred.

(4) The hearing on a petition for restoring a former name may be held immediately after it is filed. The hearing on any other petition for a name change may be held immediately after the clerk receives the results of the criminal history records check.

(5) On filing the final judgment, the clerk of the court shall, if the birth occurred in this state, send a report of the judgment to the Office of Vital Statistics of the Department of Health on a form to be furnished by the department. The form must contain sufficient information to identify the original birth certificate of the person, the new name, and the file number of the judgment. This report shall be filed by the department with respect to a person born in this state and shall become a part of the vital statistics of this state. With respect to a person born in another state, the clerk of the court shall provide the petitioner with a certified copy of the final judgment.

(6) The clerk of the court must, within 5 business days after the filing of the final judgment, send a report of the judgment to the Department of Law Enforcement on a form to be furnished by that department. If the petitioner is required to register as a sexual predator or a sexual offender pursuant to s. 775.21 or s. 943.0435, the clerk of court shall electronically notify the Department of Law Enforcement of the name change, in a manner prescribed by that department, within 2 business days after the filing of the final judgment. The Department of Law Enforcement must send a copy of the report to the Department of Highway Safety and Motor Vehicles, which may be delivered by electronic transmission. The report must contain sufficient information to identify the petitioner, including the results of the criminal history records check if applicable, the new name of the petitioner, and the file number of the judgment. The Department of Highway Safety and Motor Vehicles shall monitor the records of any sexual predator or sexual offender whose name has been provided to it by the Department of Law Enforcement. If the sexual predator or sexual offender does not obtain a replacement driver license or identification card within the required time as specified in s. 775.21 or s. 943.0435, the Department of Highway Safety and Motor Vehicles shall notify the Department of Law Enforcement. The Department of Law Enforcement shall notify applicable law enforcement agencies of the predator’s or offender’s failure to comply with registration requirements. Any information retained by the Department of Law Enforcement and the Department of Highway Safety and Motor Vehicles may be revised or supplemented by said departments to reflect changes made by the final judgment. With respect to a person convicted of a felony in another state or of a federal offense, the Department of Law Enforcement must send the report to the respective state’s office of law enforcement records or to the office of the Federal Bureau of Investigation. The Department of Law Enforcement may forward the report to any other law enforcement agency it believes may retain information related to the petitioner.

(7) A husband and wife and minor children may join in one petition for change of name and the petition must show the facts required of a petitioner as to the husband and wife and the names of the minor children may be changed at the discretion of the court.

(8) When only one parent petitions for a change of name of a minor child, process shall be served on the other parent and proof of such service shall be filed in the cause; however, if the other parent is a nonresident, constructive notice of the petition may be given pursuant to chapter 49, and proof of publication shall be filed in the cause without the necessity of recordation.

(9) This section does not apply to any change of name in proceedings for dissolution of marriage or for adoption of children.

History.—s. 1, ch. 1324, 1862; RS 1543; GS 2007; RGS 3275; CGL 5083; s. 1, ch. 28159, 1953; s. 1, ch. 29921, 1955; s. 1, ch. 61-152; s. 17, ch. 67-254; s. 1, ch. 67-475; s. 1, ch. 73-300; s. 26, ch. 87-387; s. 1, ch. 94-304; s. 1369, ch. 95-147; s. 1, ch. 95-283; s. 86, ch. 97-237; s. 1, ch. 2004-34; s. 7, ch. 2006-176; s. 1, ch. 2009-173; s. 1, ch. 2014-5; s. 40, ch. 2016-24.

Note.—Former ss. 69.02, 62.031.



68.081 - Florida False Claims Act; short title.

68.081 Florida False Claims Act; short title.—Sections 68.081-68.092 may be cited as the “Florida False Claims Act.”

History.—s. 1, ch. 94-316; s. 1, ch. 2007-236; s. 1, ch. 2013-104.



68.082 - False claims against the state; definitions; liability.

68.082 False claims against the state; definitions; liability.—

(1) As used in this section, the term:

(a) “Claim” means any request or demand, whether under a contract or otherwise, for money or property, regardless of whether the state has title to the money or property, that:

1. Is presented to any employee, officer, or agent of the state; or

2. Is made to a contractor, grantee, or other recipient if the state provides or has provided any portion of the money or property requested or demanded, or if the state will reimburse the contractor, grantee, or other recipient for any portion of the money or property that is requested or demanded.

(b) “Department” means the Department of Legal Affairs, except as specifically provided in ss. 68.083 and 68.084.

(c) “Knowing” or “knowingly” means, with respect to information, that a person:

1. Has actual knowledge of the information;

2. Acts in deliberate ignorance of the truth or falsity of the information; or

3. Acts in reckless disregard of the truth or falsity of the information.

No proof of specific intent to defraud is required. Innocent mistake shall be a defense to an action under this act.

(d) “Material” means having a natural tendency to influence, or be capable of influencing, the payment or receipt of money or property.

(e) “Obligation” means an established duty, fixed or otherwise, arising from an express or implied contractual, grantor-grantee, or licensor-licensee relationship, from a fee-based or similar relationship, from statute or regulation, or from the retention of any overpayment.

(f) “State” means the government of the state or any department, division, bureau, commission, regional planning agency, board, district, authority, agency, or other instrumentality of the state.

(2) Any person who:

(a) Knowingly presents or causes to be presented a false or fraudulent claim for payment or approval;

(b) Knowingly makes, uses, or causes to be made or used a false record or statement material to a false or fraudulent claim;

(c) Conspires to commit a violation of this subsection;

(d) Has possession, custody, or control of property or money used or to be used by the state and knowingly delivers or causes to be delivered less than all of that money or property;

(e) Is authorized to make or deliver a document certifying receipt of property used or to be used by the state and, intending to defraud the state, makes or delivers the receipt without knowing that the information on the receipt is true;

(f) Knowingly buys or receives, as a pledge of an obligation or a debt, public property from an officer or employee of the state who may not sell or pledge the property; or

(g) Knowingly makes, uses, or causes to be made or used a false record or statement material to an obligation to pay or transmit money or property to the state, or knowingly conceals or knowingly and improperly avoids or decreases an obligation to pay or transmit money or property to the state

is liable to the state for a civil penalty of not less than $5,500 and not more than $11,000 and for treble the amount of damages the state sustains because of the act of that person.

(3) The court may reduce the treble damages authorized under subsection (2) if the court finds one or more of the following specific extenuating circumstances:

(a) The person committing the violation furnished the department with all information known to the person about the violation within 30 days after the date on which the person first obtained the information;

(b) The person fully cooperated with any official investigation of the violation; or

(c) At the time the person furnished the department with the information about the violation, no criminal prosecution, civil action, or administrative action had commenced under this section with respect to the violation, and the person did not have actual knowledge of the existence of an investigation into the violation;

in which case the court shall award no less than 2 times the amount of damages sustained by the state because of the act of the person. The court shall set forth in a written order its findings and basis for reducing the treble damages award.

History.—s. 2, ch. 94-316; s. 2, ch. 2007-236; s. 2, ch. 2013-104.



68.083 - Civil actions for false claims.

68.083 Civil actions for false claims.—

(1) The department may diligently investigate a violation under s. 68.082. If the department finds that a person has violated or is violating s. 68.082, the department may bring a civil action under the Florida False Claims Act against the person. The Department of Financial Services may bring a civil action under this section if the action arises from an investigation by that department and the Department of Legal Affairs has not filed an action under this act.

(2) A person may bring a civil action for a violation of s. 68.082 for the person and for the affected agency. Civil actions instituted under this act shall be governed by the Florida Rules of Civil Procedure and shall be brought in the name of the State of Florida. Prior to the court unsealing the complaint under subsection (3), the action may be voluntarily dismissed by the person bringing the action only if the department gives written consent to the dismissal and its reasons for such consent.

(3) The complaint shall be identified on its face as a qui tam action and shall be filed in the circuit court of the Second Judicial Circuit, in and for Leon County. Immediately upon the filing of the complaint, a copy of the complaint and written disclosure of substantially all material evidence and information the person possesses shall be served on the Attorney General, as head of the department, and on the Chief Financial Officer, as head of the Department of Financial Services, by registered mail, return receipt requested. The department, or the Department of Financial Services under the circumstances specified in subsection (4), may elect to intervene and proceed with the action, on behalf of the state, within 60 days after it receives both the complaint and the material evidence and information.

(4) If a person brings an action under subsection (2) and the action is based upon the facts underlying a pending investigation by the Department of Financial Services, the Department of Financial Services, instead of the department, may take over the action on behalf of the state. In order to take over the action, the Department of Financial Services must give the department written notification within 20 days after the action is filed that the Department of Financial Services is conducting an investigation of the facts of the action and that the Department of Financial Services, instead of the department, will take over the action filed under subsection (2). If the Department of Financial Services takes over the action under this subsection, the word “department” as used in this act means the Department of Financial Services, and that department, for purposes of that action, shall have all rights and standing granted the department under this act.

(5) The department may, for good cause shown, request the court to extend the time during which the complaint remains under seal under subsection (2). Any such motion may be supported by affidavits or other submissions in camera. The defendant is not required to respond to any complaint filed under this section until 20 days after the complaint is unsealed and served upon the defendant in accordance with law.

(6) Before the expiration of the 60-day period or any extensions obtained under subsection (5), the department shall:

(a) Proceed with the action, in which case the action is conducted by the department on behalf of the state; or

(b) Notify the court that it declines to take over the action, in which case the person bringing the action has the right to conduct the action.

(7) When a person files an action under this section, no person other than the department may intervene or bring a related action based on the facts underlying the pending action.

(8)(a) Except as otherwise provided in this subsection, the complaint and information held by the department pursuant to an investigation of a violation of s. 68.082 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2018, unless reviewed and saved from repeal through reenactment by the Legislature.

(b) Information made confidential and exempt under paragraph (a) may be disclosed by the department to a law enforcement agency or another administrative agency in the performance of its official duties and responsibilities.

(c) Information made confidential and exempt under paragraph (a) is no longer confidential and exempt once the investigation is completed, unless the information is otherwise protected by law.

(d) For purposes of this subsection, an investigation is considered complete:

1. Under subsection (1) once the department either files its own action or closes its investigation without filing an action.

2. Under subsection (2) upon the unsealing of the qui tam action or its voluntary dismissal prior to any unsealing.

History.—s. 3, ch. 94-316; s. 103, ch. 2003-261; s. 3, ch. 2007-236; s. 3, ch. 2013-104; s. 1, ch. 2013-105.



68.0831 - Subpoena.

68.0831 Subpoena.—

(1) As used in this section, the term “department” means the Department of Legal Affairs.

(2) Whenever the department has reason to believe that any person may be in possession, custody, or control of any documentary material or may have any information, which documentary material or information is relevant to a civil investigation authorized by s. 68.083, the department may, before the institution of a civil proceeding thereon, issue in writing and cause to be served upon the person a subpoena requiring the person to:

(a) Produce such documentary material for inspection and copying or reproduction;

(b) Answer, under oath and in writing, written interrogatories;

(c) Give sworn oral testimony concerning the documentary material or information; or

(d) Furnish any combination of such material, answers, or testimony.

(3) The subpoena shall:

(a) Be served upon the person in the manner required for service of process in this state or by certified mail showing receipt by the addressee or by the authorized agent of the addressee.

(b) State the nature of the conduct that constitutes the violation of this act and that is alleged to have occurred or to be imminent.

(c) Describe the class or classes of documentary material to be produced thereunder with such definiteness and certainty as to permit such materials to be reasonably identified.

(d) Prescribe a date and time at which the person must appear to testify, under oath or affirmation, or by which the person must answer written interrogatories or produce the documentary material for inspection or copying; however, such date shall not be earlier than 30 days after the date of service of the subpoena.

(e) Specify a place for the taking of testimony or for the submission of answers to interrogatories and identify the person who is to take custody of any documentary material. Inspection and copying of documentary material shall be carried out at the place where the documentary material is located or at such other place as may be thereafter agreed to by the person and such designated custodian. Upon written agreement between the person and the designated custodian, copies may be substituted for original documents.

(4) Such subpoena may not require the production of any documentary material, the submission of any answers to written interrogatories, or the giving of any oral testimony if such material, answers, or testimony would be protected from disclosure under:

(a) The standards applicable to subpoenas or subpoenas duces tecum issued by a court of this state in aid of a grand jury investigation; or

(b) The standards applicable to a discovery request under the Florida Rules of Civil Procedure, to the extent that the application of such standards to any such subpoena is appropriate and consistent with the provisions and purposes of this act.

(5) This section does not limit the power of the department to require the appearance of witnesses or production of documents or other tangible evidence located outside the state.

(6) Within 30 days after the service of a subpoena upon any person or at any time before the return date specified therein, whichever period is longer, the person served may file, and serve on the department, a petition for an order of the court modifying or setting aside the subpoena. Any such petition shall be filed in the circuit court of the Second Judicial Circuit in and for Leon County. The time allowed for compliance in whole or in part with the subpoena as deemed proper and ordered by the court shall not run while the petition is pending before the court. The petition shall specify each ground upon which the petitioner relies in seeking relief and may be based upon the failure of the subpoena to comply with this section or upon any constitutional or other legal right or privilege of such person.

(7) In case of the failure of any person to comply in whole or in part with a subpoena and when such person has not filed a petition under subsection (6), the circuit court of the Second Judicial Circuit in and for Leon County, upon application of the department, may issue an order requiring compliance. The failure to obey the order of the court shall be punishable as a contempt of court.

(8) The examination of all witnesses under this section shall be conducted by the department before an officer authorized to administer oaths in this state. The testimony shall be taken stenographically or by a sound-recording device. Any person compelled to appear under a subpoena for oral testimony pursuant to this section may be accompanied, represented, and advised by counsel. Counsel may advise such person, in confidence, either upon the request of such person or upon counsel’s own initiative, with respect to any question asked of such person. Such person or counsel may object on the record to any question, in whole or in part, and shall briefly state for the record the reason for any such objection. If such person refuses to answer any question, the person conducting the examination may petition the circuit court as provided by subsection (11).

(9) When the testimony is fully transcribed, the person conducting the deposition shall afford the witness, and counsel, if any, a reasonable opportunity to examine the transcript, and the transcript shall be read to or by the witness, unless such examination and reading is waived by the witness. Any changes in form or substance that the witness desires to make shall be entered and identified upon the transcript by the officer or the department, with a statement of the reasons given by the witness for making such changes. The transcript shall then be signed by the witness unless the witness waives the signing in writing, is ill, cannot be found, or refuses to sign. If the transcript is not signed by the witness within 30 days after his or her being afforded a reasonable opportunity to examine it, the person conducting the examination shall sign it and state on the record the fact of the waiver, illness, absence, or refusal to sign, together with the reason, if any, given therefor. Any person required to testify or to submit documentary evidence is entitled, on payment of reasonable costs, to procure a copy of any document produced by such person and of his or her own testimony as stenographically reported or, in the case of a deposition, as reduced to writing by or under the direction of the person taking the deposition.

(10) The department shall have the authority to stipulate to protective orders with respect to documents and information submitted in response to a subpoena under this section.

(11) The department may request that any natural person who refuses to comply with this section on the ground that the testimony or documents may incriminate him or her be ordered by the circuit court to provide the testimony or the documents. Except in a prosecution for perjury, a natural person who complies with a court order to provide testimony or documents after asserting a privilege against self-incrimination to which he or she is entitled by law may not be subject to a criminal proceeding with respect to the transaction to which he or she is required to testify or produce documents. Any natural person who fails to comply with such a court order to testify or produce documents may be adjudged in contempt and imprisoned until the time the person purges himself or herself of the contempt.

(12) While in the possession of the custodian, documentary material, answers to interrogatories, and transcripts of oral testimony shall be available, under such reasonable terms and conditions as the department shall prescribe, for examination by the person who produced such materials or answers or that person’s duly authorized representative.

(13) This section does not impair the authority of the department to:

(a) Institute a civil proceeding under s. 68.083;

(b) Invoke the power of a court to compel the production of evidence before a grand jury; or

(c) Maintain the confidential and exempt status of the complaint and any other information as provided in s. 68.083(8).

(14)(a) A person who knows or has reason to believe that a subpoena pursuant to this section is pending shall not:

1. Alter, destroy, conceal, or remove any record, document, or thing with the purpose of impairing its verity or availability in such proceeding or investigation; or

2. Make, present, or use any record, document, or thing knowing it to be false.

(b) Any natural person who violates this subsection is subject to a civil penalty of not more than $100,000, reasonable attorney fees, and costs. Any other person who violates this subsection is subject to a civil penalty of not more than $1 million, reasonable attorney fees, and costs.

History.—s. 4, ch. 2013-104.



68.084 - Rights of the parties in civil actions.

68.084 Rights of the parties in civil actions.—

(1) If the department, on behalf of the state, proceeds with the action, it has the primary responsibility for prosecuting the action, and is not bound by any act of the person bringing the action. The person bringing the action has the right to continue as a party to the action, subject to the limitations specified in subsection (2).

(2)(a) The department may at any point voluntarily dismiss the action notwithstanding the objections of the person initiating the action.

(b) Subject to s. 17.04, nothing in this act shall be construed to limit the authority of the department or the qui tam plaintiff to compromise a claim brought in a complaint filed under this act if the court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable under all the circumstances.

(c) Upon a showing by the department that unrestricted participation during the course of the litigation by the person initiating the action would interfere with or unduly delay the department’s prosecution of the case, or would be repetitious, irrelevant, or for purposes of harassment, the court may, in its discretion, impose limitations on the person’s participation, including, but not limited to:

1. Limiting the number of witnesses the person may call;

2. Limiting the length of the testimony of the person’s witnesses;

3. Limiting the person’s cross-examination of witnesses; or

4. Otherwise limiting the participation by the person in the litigation.

(d) Upon a showing by the defendant that unrestricted participation during the course of the litigation by the person initiating the action would be for purposes of harassment or would cause the defendant undue burden or unnecessary expense, the court may limit the participation by the person in the litigation.

(3) If the department elects not to proceed with the action, the person who initiated the action has the right to conduct the action. If the Attorney General, as head of the department, or the Chief Financial Officer, as head of the Department of Financial Services, so requests, it shall be served with copies of all pleadings and motions filed in the action along with copies of all deposition transcripts at the requesting department’s expense. When a person proceeds with the action, the court, without limiting the rights of the person initiating the action, may nevertheless permit the department to intervene and take over the action on behalf of the state at a later date upon showing of good cause.

(4) Regardless of whether the department proceeds with the action, upon a showing by the department that certain actions of discovery by the person initiating the action would interfere with an investigation by the state or the prosecution of a criminal or civil matter arising out of the same facts, the court may stay such discovery for a period of not more than 60 days. Such a showing shall be conducted in camera. The court may extend the 60-day period upon a further showing in camera by the department that the criminal or civil investigation or proceeding has been pursued with reasonable diligence and any proposed discovery in the civil action will interfere with an ongoing criminal or civil investigation or proceeding.

(5) Notwithstanding paragraph (2)(b), the state may elect to pursue its claim through any available alternate remedy, including any administrative proceeding to determine a civil money penalty. If any such alternate remedy is pursued in another proceeding, the person initiating the action shall have the same rights in such proceeding as the person would have had if the action had continued under this section. Any finding of fact or conclusion of law made in such other proceeding that has become final shall be conclusive on all parties to an action under this section. For purposes of this subsection, a finding or conclusion is final if it has been finally determined on appeal to the appropriate court, if all time for filing such an appeal with respect to the finding or conclusion has expired, or if the finding or conclusion is not subject to judicial review.

(6) The Department of Financial Services, or the department, may intervene on its own behalf as a matter of right.

History.—s. 4, ch. 94-316; s. 104, ch. 2003-261; s. 4, ch. 2007-236; s. 5, ch. 2013-104.



68.085 - Awards to plaintiffs bringing action.

68.085 Awards to plaintiffs bringing action.—

(1)(a) If the department proceeds with an action brought by a person under this act, subject to the requirements of paragraph (b), the person shall receive at least 15 percent but not more than 25 percent of the proceeds of the action or settlement of the claim, depending upon the extent to which the person substantially contributed to the prosecution of the action.

(b) If the court finds the action to be based primarily on disclosures of specific information, other than information provided by the person bringing the action, relating to allegations or transactions in a criminal, civil, or administrative hearing; a legislative, administrative, inspector general, or auditor general report, hearing, audit, or investigation; or from the news media, the court may award such sums as it considers appropriate, but in no case more than 10 percent of the proceeds, taking into account the significance of the information and the role of the person bringing the action in advancing the case to litigation.

(c) Any payment to a person under paragraph (a) or paragraph (b) shall be made from the proceeds. The person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorney fees and costs. All such expenses, fees, and costs shall be awarded against the defendant.

(2) If the department does not proceed with an action under this section, the person bringing the action or settling the claim shall receive an amount that the court decides is reasonable for collecting the civil penalty and damages. The amount shall be not less than 25 percent and not more than 30 percent of the proceeds of the action or settlement and shall be paid out of such proceeds. The person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorney fees and costs. All such expenses, fees, and costs shall be awarded against the defendant.

(3) Following any distributions under subsection (1) or subsection (2), the state entity injured by the submission of a false or fraudulent claim shall be awarded an amount not to exceed its compensatory damages. If the action was based on a claim of funds from the state Medicaid program, 10 percent of any remaining proceeds shall be deposited into the Operating Trust Fund to fund rewards for persons who report and provide information relating to Medicaid fraud pursuant to s. 409.9203. Any remaining proceeds, including civil penalties awarded under s. 68.082, shall be deposited in the General Revenue Fund.

(4) Regardless of whether the department proceeds with the action, if the court finds that the action was brought by a person who planned and initiated the violation of s. 68.082 upon which the action was brought, the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the action that the person would otherwise receive under this section, taking into account the role of the person in advancing the case to litigation and any relevant circumstances pertaining to the violation. If the person bringing the action is convicted of criminal conduct arising from his or her role in the violation of s. 68.082, the person shall be dismissed from the civil action and shall not receive any share of the proceeds of the action. Such dismissal shall not prejudice the right of the department to continue the action.

History.—s. 5, ch. 94-316; s. 11, ch. 95-153; s. 5, ch. 2007-236; s. 2, ch. 2009-223; s. 22, ch. 2010-162; s. 6, ch. 2013-104.



68.086 - Expenses; attorney fees and costs.

68.086 Expenses; attorney fees and costs.—

(1) If the department initiates an action under this act or assumes control of an action brought by a person under this act, the department shall be awarded its reasonable attorney fees, expenses, and costs.

(2) If the department does not proceed with an action under this act and the person bringing the action conducts the action, the court may award to the defendant its reasonable attorney fees and expenses if the defendant prevails in the action and the court finds that the claim of the person bringing the action was clearly frivolous, clearly vexatious, or brought primarily for purposes of harassment.

(3) No liability shall be incurred by the state or the department for any expenses, attorney fees, or other costs incurred by any person in bringing or defending an action under this act.

History.—s. 6, ch. 94-316; s. 2, ch. 2009-193; s. 3, ch. 2009-223; s. 7, ch. 2013-104.



68.087 - Exemptions to civil actions.

68.087 Exemptions to civil actions.—

(1) No court shall have jurisdiction over an action brought under this act against a member of the Legislature, a member of the judiciary, or a senior executive branch official if the action is based on evidence or information known to the state government when the action was brought. For purposes of this subsection, the term “senior executive branch official” means any person employed in the executive branch of government holding a position in the Senior Management Service as defined in s. 110.402.

(2) In no event may a person bring an action under s. 68.083(2) based upon allegations or transactions that are the subject of a civil action or an administrative proceeding in which the state is already a party.

(3) The court shall dismiss an action brought under this act unless opposed by the department, if substantially the same allegations or transactions as alleged in the action were publicly disclosed:

(a) In a criminal, civil, or administrative hearing in which the state is a party;

(b) In a legislative, administrative, inspector general, or other state report, hearing, audit, or investigation; or

(c) From the news media,

unless the action is brought by the department or the person bringing the action is an original source of the information. For purposes of this subsection, the term “original source” means an individual who, before a public disclosure under this subsection, has voluntarily disclosed to the department the information on which allegations or transactions in a claim are based, or who has knowledge that is independent of and materially adds to the publicly disclosed allegations or transactions and has voluntarily provided the information to the department before filing an action under this section.

(4) No court shall have jurisdiction over an action where the person bringing the action under s. 68.083(2) is:

(a) Acting as an attorney for state government; or

(b) An employee or former employee of state government,

and the action is based, in whole or in part, upon information obtained in the course or scope of government employment.

(5) No court shall have jurisdiction over an action where the person bringing the action under s. 68.083(2) obtained the information from an employee or former employee of state government who was not acting in the course or scope of government employment.

(6) No court shall have jurisdiction over an action brought under this act against any county or municipality.

History.—s. 7, ch. 94-316; s. 12, ch. 95-153; s. 105, ch. 2003-261; s. 8, ch. 2013-104.



68.088 - Protection for participating employees.

68.088 Protection for participating employees.—Any employee who is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment by his or her employer because of lawful acts done by the employee on behalf of the employee or others in furtherance of an action under this act, including investigation for initiation of, testimony for, or assistance in an action filed or to be filed under this act, shall have a cause of action under s. 112.3187.

History.—s. 8, ch. 94-316.



68.089 - Limitation of actions; effect of interventions by department.

68.089 Limitation of actions; effect of interventions by department.—

(1) A civil action under this act may not be brought:

(a) More than 6 years after the date on which the violation of s. 68.082 is committed; or

(b) More than 3 years after the date when facts material to the right of action are known or reasonably should have been known by the department, but in no event more than 10 years after the date on which the violation is committed, whichever occurs last.

(2) If the department elects to intervene and proceed with an action brought under s. 68.083(2), the department may file its own complaint or amend the complaint of a person who has brought an action under s. 68.083(2) to clarify or add detail to the claims in which the department is intervening and to add any additional claims with respect to which the department contends it is entitled to relief. For statute of limitations purposes, any such pleading shall relate back to the filing date of the complaint of the person who originally brought the action, to the extent that the claim of the state arises out of the conduct, transactions, or occurrences set forth, or attempted to be set forth, in the prior complaint of that person. This subsection applies to any actions under s. 68.083(2) pending on or filed after July 1, 2013.

History.—s. 9, ch. 94-316; s. 6, ch. 2007-236; s. 9, ch. 2013-104.



68.09 - Burden of proof.

68.09 Burden of proof.—

(1) In any action brought under this act, the department or the qui tam plaintiff shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(2) Notwithstanding any other provision of law, a final judgment or decree rendered in favor of the state or the Federal Government in any criminal proceeding concerning the conduct of the defendant that forms the basis for a civil cause of action under this act, whether upon a verdict after trial or upon a plea of guilty or nolo contendere, shall estop the defendant in any action by the department pursuant to this act as to all matters as to which such judgment or decree would be an estoppel as if the department had been a party in the criminal proceeding.

History.—s. 10, ch. 94-316; s. 10, ch. 2013-104.



68.091 - Construction and severability of provisions.

68.091 Construction and severability of provisions.—

(1) This act shall be liberally construed to effectuate its remedial and deterrent purposes.

(2) If any provision of this act or its application to any particular person or circumstance is held invalid, that provision or its application is severable and does not affect the validity of other provisions or applications of this act.

History.—s. 11, ch. 94-316.



68.092 - Deposit of recovered moneys.

68.092 Deposit of recovered moneys.—All moneys recovered by the Chief Financial Officer as head of the Department of Financial Services under s. 68.086(1) in any civil action for violation of the Florida False Claims Act shall be deposited in the Administrative Trust Fund of the Department of Financial Services.

History.—s. 13, ch. 94-316; s. 106, ch. 2003-261.



68.093 - Florida Vexatious Litigant Law.

68.093 Florida Vexatious Litigant Law.—

(1) This section may be cited as the “Florida Vexatious Litigant Law.”

(2) As used in section, the term:

(a) “Action” means a civil action governed by the Florida Rules of Civil Procedure and proceedings governed by the Florida Probate Rules, but does not include actions concerning family law matters governed by the Florida Family Law Rules of Procedure or any action in which the Florida Small Claims Rules apply.

(b) “Defendant” means any person or entity, including a corporation, association, partnership, firm, or governmental entity, against whom an action is or was commenced or is sought to be commenced.

(c) “Security” means an undertaking by a vexatious litigant to ensure payment to a defendant in an amount reasonably sufficient to cover the defendant’s anticipated, reasonable expenses of litigation, including attorney’s fees and taxable costs.

(d) “Vexatious litigant” means:

1. A person as defined in s. 1.01(3) who, in the immediately preceding 5-year period, has commenced, prosecuted, or maintained, pro se, five or more civil actions in any court in this state, except an action governed by the Florida Small Claims Rules, which actions have been finally and adversely determined against such person or entity; or

2. Any person or entity previously found to be a vexatious litigant pursuant to this section.

An action is not deemed to be “finally and adversely determined” if an appeal in that action is pending. If an action has been commenced on behalf of a party by an attorney licensed to practice law in this state, that action is not deemed to be pro se even if the attorney later withdraws from the representation and the party does not retain new counsel.

(3)(a) In any action pending in any court of this state, including actions governed by the Florida Small Claims Rules, any defendant may move the court, upon notice and hearing, for an order requiring the plaintiff to furnish security. The motion shall be based on the grounds, and supported by a showing, that the plaintiff is a vexatious litigant and is not reasonably likely to prevail on the merits of the action against the moving defendant.

(b) At the hearing upon any defendant’s motion for an order to post security, the court shall consider any evidence, written or oral, by witness or affidavit, which may be relevant to the consideration of the motion. No determination made by the court in such a hearing shall be admissible on the merits of the action or deemed to be a determination of any issue in the action. If, after hearing the evidence, the court determines that the plaintiff is a vexatious litigant and is not reasonably likely to prevail on the merits of the action against the moving defendant, the court shall order the plaintiff to furnish security to the moving defendant in an amount and within such time as the court deems appropriate.

(c) If the plaintiff fails to post security required by an order of the court under this section, the court shall immediately issue an order dismissing the action with prejudice as to the defendant for whose benefit the security was ordered.

(d) If a motion for an order to post security is filed prior to the trial in an action, the action shall be automatically stayed and the moving defendant need not plead or otherwise respond to the complaint until 10 days after the motion is denied. If the motion is granted, the moving defendant shall respond or plead no later than 10 days after the required security has been furnished.

(4) In addition to any other relief provided in this section, the court in any judicial circuit may, on its own motion or on the motion of any party, enter a prefiling order prohibiting a vexatious litigant from commencing, pro se, any new action in the courts of that circuit without first obtaining leave of the administrative judge of that circuit. Disobedience of such an order may be punished as contempt of court by the administrative judge of that circuit. Leave of court shall be granted by the administrative judge only upon a showing that the proposed action is meritorious and is not being filed for the purpose of delay or harassment. The administrative judge may condition the filing of the proposed action upon the furnishing of security as provided in this section.

(5) The clerk of the court shall not file any new action by a vexatious litigant pro se unless the vexatious litigant has obtained an order from the administrative judge permitting such filing. If the clerk of the court mistakenly permits a vexatious litigant to file an action pro se in contravention of a prefiling order, any party to that action may file with the clerk and serve on the plaintiff and all other defendants a notice stating that the plaintiff is a pro se vexatious litigant subject to a prefiling order. The filing of such a notice shall automatically stay the litigation against all defendants to the action. The administrative judge shall automatically dismiss the action with prejudice within 10 days after the filing of such notice unless the plaintiff files a motion for leave to file the action. If the administrative judge issues an order permitting the action to be filed, the defendants need not plead or otherwise respond to the complaint until 10 days after the date of service by the plaintiff, by United States mail, of a copy of the order granting leave to file the action.

(6) The clerk of a court shall provide copies of all prefiling orders to the Clerk of the Florida Supreme Court, who shall maintain a registry of all vexatious litigants.

(7) The relief provided under this section shall be cumulative to any other relief or remedy available to a defendant under the laws of this state and the Florida Rules of Civil Procedure, including, but not limited to, the relief provided under s. 57.105.

History.—s. 1, ch. 2000-314.



68.094 - Short title.

68.094 Short title.—This act may be cited as the “Florida Access to Civil Legal Assistance Act.”

History.—s. 1, ch. 2002-288.



68.095 - Legislative intent.

68.095 Legislative intent.—It is the intent of the Legislature to establish an administrative framework whereby public funds may be used in an effective and efficient manner to enhance the availability of civil legal assistance to the poor in this state. The Legislature finds that the lack of adequate and equitable legal services available to the indigent population, particularly the children and elderly of this state, unnecessarily burdens existing social and human services programs. It is the purpose of this act to promote the availability of civil legal assistance to the poor and improve access to justice by establishing a streamlined method to utilize available state funds in furtherance of this goal.

History.—s. 2, ch. 2002-288.



68.096 - Definitions.

68.096 Definitions.—For purposes of this act:

(1) “Department” means the Department of Legal Affairs.

(2) “Eligible client” means a person whose income is equal to or below 150 percent of the then-current federal poverty guidelines prescribed for the size of the household of the person seeking assistance by the United States Department of Health and Human Services or disabled veterans who are in receipt of, or eligible to receive, Veterans Administration pension benefits or supplemental security income.

(3) “Legal assistance” means the provision of civil legal services consistent with the rules regulating The Florida Bar, subject to the limitations in s. 68.098.

(4) “Not-for-profit legal aid organization” means a not-for-profit organization operated in this state that provides as its primary purpose civil legal services without charge to eligible clients.

History.—s. 3, ch. 2002-288; s. 2, ch. 2012-96.



68.097 - Authority and duties of the department.

68.097 Authority and duties of the department.—The department shall have the powers necessary or appropriate to carry out the purposes and provisions of this act, including, but not limited to, the power to contract with a statewide not-for-profit organization that provides funding for civil legal assistance to the poor in this state to allocate funds to not-for-profit legal aid organizations consistent with the provisions of this act.

History.—s. 4, ch. 2002-288.



68.098 - Limitations.

68.098 Limitations.—No funds received or allocated pursuant to this act shall be used to:

(1) Lobby or influence the passage or defeat of any legislation before any municipal, county, or state legislative or administrative body.

(2) Provide legal assistance or advice with respect to any criminal proceeding or any federal or state postconviction proceeding. For purposes of this subsection, “criminal proceeding” means an adversary judicial process prosecuted by a public officer and initiated by formal complaint, information, or indictment charging a person with an offense classified or denominated as criminal by applicable law and punishable by death, imprisonment, jail sentence, or criminal fine.

(3) Sue the state or any of its agencies or political subdivisions.

(4) Sue any college or university.

(5) Initiate or participate in a class action suit.

(6) Provide legal assistance or advice with respect to any noncriminal infraction or any enforcement proceeding instituted by the state or its agencies or political subdivisions pursuant to chapter 316, chapter 318, chapter 320, or chapter 322.

(7) Contest any regulatory decision by any municipal, county, or state administrative or legislative body.

(8) File or assist in the filing of private causes of action under federal or state statutes enforced by federal or state agencies relating to or arising out of employment or the terms or conditions of employment.

History.—s. 5, ch. 2002-288.



68.099 - Funding.

68.099 Funding.—In connection with funds received pursuant to this act, the department shall contract with a not-for-profit, charitable organization that meets the qualifications of s. 501(c)(3) of the United States Internal Revenue Code, as amended, that provides funding statewide for civil legal assistance to the poor for the administration, allocation, and distribution of any or all such funds in a manner consistent with the provisions of this act. Such contract shall provide that distribution of at least 80 percent of such funds shall be based annually by county on a per capita basis upon the number of persons in the county whose income is 125 percent or less of the then-current federal poverty guidelines of the United States Department of Health and Human Services. For purposes of this section, the source of data identifying the number of persons per county shall be the latest available figures of persons per county from the Bureau of the Census of the United States Department of Commerce. Such contract shall provide that up to 15 percent of such funds shall be distributed annually to statewide and regional not-for-profit legal aid organizations and that up to 5 percent of such funds shall be provided for administrative costs.

History.—s. 6, ch. 2002-288.



68.10 - Eligible activities.

68.10 Eligible activities.—Funds received or allocated pursuant to this act may be used to secure the legal rights of eligible clients relating to family law, juvenile law, entitlements to federal government benefits, protection from domestic violence, elder and child abuse, and immigration by providing legal assistance and education regarding legal rights and duties under the law.

History.—s. 7, ch. 2002-288.



68.101 - Accountability.

68.101 Accountability.—In any contract allocating funds pursuant to this act, the department shall ensure that funds received or allocated pursuant to this act are expended in a manner consistent with the terms and intent of this act and shall provide for an annual audit of such expenditures.

History.—s. 8, ch. 2002-288.



68.102 - State support.

68.102 State support.—Programs funded pursuant to this act shall be eligible for state support, including, but not limited to, access to the SUNCOM Network services. Accounts for SUNCOM services furnished to program eligible entities shall be billed directly to the department, as program administrator, and paid with the funding provided.

History.—s. 9, ch. 2002-288.



68.103 - Unconstitutionality or unenforceability of fund limitations.

68.103 Unconstitutionality or unenforceability of fund limitations.—If any of the limitations on the use of funds received or allocated under this act is found to violate the Constitution of the United States or the State Constitution or otherwise found to be unenforceable:

(1) The entire act shall be null and void.

(2) All appropriations made for the purposes of this act and not expended are repealed.

(3) All unspent funds received by any entity pursuant to this act or the act appropriating funds for the purpose of this act shall be returned to the department for transfer to the treasury to the credit of the fund from which they were appropriated.

(4) No further funds appropriated for the purposes of this act shall be distributed or expended.

History.—s. 10, ch. 2002-288.



68.104 - Construction.

68.104 Construction.—This act shall not be construed to create a statutory right to counsel in any proceeding. This act shall not be construed to create any statutory right accruing to any attorney.

History.—s. 11, ch. 2002-288.



68.105 - Use of funds; reports.

68.105 Use of funds; reports.—All appropriations made for the purposes of the Florida Access to Civil Legal Assistance Act shall be used only for legal education or assistance in family law, juvenile law, entitlement to federal benefits, protection from domestic violence, elder abuse, child abuse, or immigration law. These funds may not be used in criminal or postconviction relief matters; for lobbying activities; to sue the state, its agencies or political subdivisions, or colleges or universities; for class action lawsuits; to provide legal assistance with respect to noncriminal infractions pursuant to chapter 316, chapter 318, chapter 320, or chapter 322; to contest regulatory decisions of any municipal, county, or state administrative or legislative body; or to file or assist in the filing of private causes of action under federal or state statutes relating to or arising out of employment or terms or conditions of employment. The contracting organization shall require pilot projects to provide data on the number of clients served, the types of cases, the reasons the cases were closed, and the state dollars saved and federal dollars brought into the state because of the legal services provided. The contracting organization shall provide to the department, within 60 days after completing the contract, a report on the legal services provided, the state dollars saved, and the federal dollars brought into the state.

History.—s. 12, ch. 2002-288; s. 3, ch. 2012-96.






Chapter 69 - MISCELLANEOUS PROCEDURAL MATTERS

69.011 - Supreme Court; bond not to be required of certain officers in certain original proceedings.

69.011 Supreme Court; bond not to be required of certain officers in certain original proceedings.—Constitutional officers of the state, boards of county commissioners, and school boards of the several counties of this state shall not be required to furnish any bond or other security for the procurement of or to render effective any restraining order, injunction, or other order, writ or judgment in cases of original jurisdiction in the Supreme Court of Florida.

History.—s. 1, ch. 19172, 1939; CGL 4621(1); s. 23, ch. 67-254; s. 1, ch. 69-300.

Note.—Former s. 69.03.



69.021 - Bondholders’ committee.

69.021 Bondholders’ committee.—

(1) SELECTION.—In any action to foreclose the lien of any mortgage or deed of trust given to secure any issue of bonds or other obligations and encumbering real or personal property or both when the owners of the bonds or beneficiaries of the trust exceed ten in number, on motion of a party or on its own initiative, the court may appoint three persons, two of whom shall constitute a quorum for all purposes, as a committee for the protection of the holders of bonds or units or certificates of beneficial interest. The committee is vested with such powers and authority and shall discharge such duties in connection with the litigation and its subject matter as is necessary and proper in the court’s discretion to protect the interest of the holders of the bonds and beneficiaries of the trust involved in, or affected by, the litigation. During the pendency of such litigation, the court may prescribe, modify, abrogate or nullify the powers and authority of the committee.

(2) QUALIFICATIONS.—No person is eligible for appointment to, nor qualified to act as a member of, the committee who is interested in the outcome of the action or in the subject matter thereof, or who is an officer, director or stockholder of any party to the actions, or who is related by blood or marriage to, or directly or indirectly associated with or employed by:

(a) Any official of the court.

(b) Any person who is interested in the outcome of the actions.

(c) Any person who is interested in the subject matter.

(d) Any person who is an officer, director or stockholder of any corporate party to the action.

(3) COMPENSATION AND EXPENSES.—The compensation and expenses of the committee shall be fixed by the court and may be taxed as costs and ordered paid by such parties in interest, and in such manner and at such time, and out of such funds or property involved in the action as the court determines. The court may remove any members of the committee and appoint a successor or successors to fill the vacancies that result from removal, resignation or death of members of the committee. The committee is subject to the supervision and control of the court at all times, and amenable to its orders until the approval of the final reports, if any, of the committee and the discharge of the committee by the court.

(4) EMPLOYMENT OF COUNSEL.—The employment of counsel by the committee shall be approved by the court and the compensation of counsel shall be fixed by the court.

(5) ONLY LEGALLY APPOINTED COMMITTEES RECOGNIZED.—Any bondholders’ committee not appointed by the court in which the action is pending shall be heard in the action or permitted, directly or indirectly, to dominate or control the litigation or the action of the trustee or trustees under deed or deeds of trust under which the action is predicated, nor permitted to acquire, directly or indirectly, the property at any sale in said action.

History.—ss. 1, 2, 3, 4, 5, ch. 16831, 1935; CGL 1936 Supp. 5977(22)-(26); s. 23, ch. 67-254; s. 18, ch. 79-400.

Note.—Former ss. 69.09-69.13.



69.031 - Designated financial institutions for assets in hands of guardians, curators, administrators, trustees, receivers, or other officers.

69.031 Designated financial institutions for assets in hands of guardians, curators, administrators, trustees, receivers, or other officers.—

(1) When it is expedient in the judgment of any court having jurisdiction of any estate in process of administration by any guardian, curator, executor, administrator, trustee, receiver, or other officer, because the size of the bond required of the officer is burdensome or for other cause, the court may order part or all of the personal assets of the estate placed with a bank, trust company, or savings and loan association (which savings and loan association is a member of the Federal Savings and Loan Insurance Corporation and doing business in this state) designated by the court, consideration being given to any bank, trust company or savings and loan association proposed by the officer. When the assets are placed with the designated financial institution, it shall file a receipt therefor in the name of the estate and give the officer a copy. Such receipt shall acknowledge the assets received by the financial institution. All interest, dividends, principal and other debts collected by the financial institution on account thereof shall be held by the financial institution in safekeeping, subject to the instructions of the officer authorized by order of the court directed to the financial institution.

(2) Accountings shall be made to the officer at reasonably frequent intervals. After the receipt for the original assets has been filed by the financial institution, the court shall waive the bond given or to be given or reduce it so that it shall apply only to the estate remaining in the hands of the officer, whichever the court deems proper.

(3) When the court has ordered any assets of an estate to be placed with a designated financial institution, any person or corporation having possession or control of any of the assets, or owing interest, dividends, principal or other debts on account thereof, shall pay and deliver such assets, interest, dividends, principal and other debts to the financial institution on its demand whether the officer has duly qualified or not, and the receipt of the financial institution relieves the person or corporation from further responsibility therefor.

(4) Any bank, trust company, or savings and loan association which is designated under this section, may accept or reject the designation in any instance, and shall file its acceptance or rejection with the court making the designation within 15 days after actual knowledge of the designation comes to the attention of the financial institution, and if the financial institution accepts, it shall be allowed a reasonable amount for its services and expenses which the court may allow as a charge against the assets placed with the financial institution.

History.—ss. 1, 2, 3, ch. 21980, 1943; s. 1, ch. 57-198; s. 23, ch. 67-254.

Note.—Former s. 69.15.



69.041 - State named party; lien foreclosure, suit to quiet title.

69.041 State named party; lien foreclosure, suit to quiet title.—

(1) Under the conditions prescribed in this section for the protection of the state, the state may be named a party to a civil action in any court of this state, or in any district court of the United States, having jurisdiction of the subject matter, either:

(a) To quiet title to real property wherein the state has or claims any adverse interest in the title to real estate; or

(b) For the foreclosure of a mortgage or other lien on real or personal property on which the state has or claims a mortgage or other lien.

(2) The complaint shall set forth with particularity the nature of the interest claimed by the state in such real property with respect to quiet title proceedings. In the case of mortgage or lien foreclosure, the complaint shall set forth with particularity the nature of the lien claimed by the state in such real property.

(3) A judicial sale in a mortgage foreclosure action shall have the same effect respecting the discharge of the property from liens and encumbrances held by the state as is provided about such matters by the law of this state. A sale to satisfy a lien inferior to one of the state shall be made subject to and without disturbing the lien of the state, unless the state consents that the property may be sold free of its liens and the proceeds divided as the parties may be entitled.

(4)(a) The Department of Revenue has the right to participate in the disbursement of funds remaining in the registry of the court after distribution pursuant to s. 45.031(7). The department shall participate in accordance with applicable procedures in any mortgage foreclosure action in which the department has a duly filed tax warrant, or interests under a lien arising from a judgment, order, or decree for support, as defined in s. 409.2554, or interest in a reemployment assistance tax lien under contract with the Department of Economic Opportunity through an interagency agreement pursuant to s. 443.1316, against the subject property and with the same priority, regardless of whether a default against the department, the Department of Economic Opportunity, or the former Agency for Workforce Innovation has been entered for failure to file an answer or other responsive pleading.

(b) With respect to a duly filed tax warrant, paragraph (a) applies only to mortgage foreclosure actions initiated on or after July 1, 1994, and to those mortgage foreclosure actions initiated before July 1, 1994, in which no default has been entered against the Department of Revenue before July 1, 1994. With respect to mortgage foreclosure actions initiated based upon interests under a lien arising from a judgment, order, or decree for support, paragraph (a) applies only to mortgage foreclosure actions initiated on or after July 1, 1998, and to those mortgage foreclosure actions initiated before July 1, 1998, in which no default has been entered against the Department of Revenue before July 1, 1998.

History.—ss. 1, 2, 3, ch. 29724, 1955; s. 23, ch. 67-254; s. 1, ch. 70-326; s. 2, ch. 94-314; s. 2, ch. 94-353; s. 12, ch. 98-397; s. 17, ch. 2001-158; s. 3, ch. 2002-218; s. 2, ch. 2003-36; s. 44, ch. 2011-142; s. 4, ch. 2011-213; s. 39, ch. 2012-30.

Note.—Former ss. 69.17-69.19.



69.051 - General and special magistrates; compensation.

69.051 General and special magistrates; compensation.—General and special magistrates appointed by the court shall be allowed such compensation for any services as the court deems reasonable, including time consumed in legal research required in preparing and summarizing their findings of fact and law.

History.—s. 1, ch. 28169, 1953; s. 23, ch. 67-254; s. 356, ch. 95-147; s. 57, ch. 2004-11.

Note.—Former s. 62.071.



69.061 - Loss of negotiable instrument; indemnity.

69.061 Loss of negotiable instrument; indemnity.—The court may order that the loss of a negotiable instrument shall not be set up in any action to recover on it if satisfactory indemnity is given against the claims of any other person on the instrument.

History.—s. 73, ch. 1096, 1861; RS 1080; GS 1486; RGS 2686; CGL 4353; s. 23, ch. 67-254.

Note.—Former s. 54.01.



69.071 - Number of jurors.

69.071 Number of jurors.—In all civil actions when a jury is impaneled, a jury of six qualified jurors is sufficient.

History.—s. 1, ch. 4717, 1899; GS 1494; RGS 2694; CGL 4361; s. 8, ch. 67-254; s. 25, ch. 73-333.

Note.—Former ss. 54.14, 53.041.



69.081 - Sunshine in litigation; concealment of public hazards prohibited.

69.081 Sunshine in litigation; concealment of public hazards prohibited.—

(1) This section may be cited as the “Sunshine in Litigation Act.”

(2) As used in this section, “public hazard” means an instrumentality, including but not limited to any device, instrument, person, procedure, product, or a condition of a device, instrument, person, procedure or product, that has caused and is likely to cause injury.

(3) Except pursuant to this section, no court shall enter an order or judgment which has the purpose or effect of concealing a public hazard or any information concerning a public hazard, nor shall the court enter an order or judgment which has the purpose or effect of concealing any information which may be useful to members of the public in protecting themselves from injury which may result from the public hazard.

(4) Any portion of an agreement or contract which has the purpose or effect of concealing a public hazard, any information concerning a public hazard, or any information which may be useful to members of the public in protecting themselves from injury which may result from the public hazard, is void, contrary to public policy, and may not be enforced.

(5) Trade secrets as defined in s. 688.002 which are not pertinent to public hazards shall be protected pursuant to chapter 688.

(6) Any substantially affected person, including but not limited to representatives of news media, has standing to contest an order, judgment, agreement, or contract that violates this section. A person may contest an order, judgment, agreement, or contract that violates this section by motion in the court that entered the order or judgment, or by bringing a declaratory judgment action pursuant to chapter 86.

(7) Upon motion and good cause shown by a party attempting to prevent disclosure of information or materials which have not previously been disclosed, including but not limited to alleged trade secrets, the court shall examine the disputed information or materials in camera. If the court finds that the information or materials or portions thereof consist of information concerning a public hazard or information which may be useful to members of the public in protecting themselves from injury which may result from a public hazard, the court shall allow disclosure of the information or materials. If allowing disclosure, the court shall allow disclosure of only that portion of the information or materials necessary or useful to the public regarding the public hazard.

(8)(a) Any portion of an agreement or contract which has the purpose or effect of concealing information relating to the settlement or resolution of any claim or action against the state, its agencies, or subdivisions or against any municipality or constitutionally created body or commission is void, contrary to public policy, and may not be enforced. Any person has standing to contest an order, judgment, agreement, or contract that violates this section. A person may contest an order, judgment, agreement, or contract that violates this subsection by motion in the court that entered such order or judgment, or by bringing a declaratory judgment action pursuant to chapter 86.

(b) Any person having custody of any document, record, contract, or agreement relating to any settlement as set forth in this section shall maintain said public records in compliance with chapter 119.

(c) Failure of any custodian to disclose and provide any document, record, contract, or agreement as set forth in this section shall be subject to the sanctions as set forth in chapter 119.

This subsection does not apply to trade secrets protected pursuant to chapter 688, proprietary confidential business information, or other information that is confidential under state or federal law.

(9) A governmental entity, except a municipality or county, that settles a claim in tort which requires the expenditure of public funds in excess of $5,000, shall provide notice, in accordance with the provisions of chapter 50, of such settlement, in the county in which the claim arose, within 60 days of entering into such settlement; provided that no notice shall be required if the settlement has been approved by a court of competent jurisdiction.

History.—s. 1, ch. 90-20; s. 1, ch. 91-85; s. 1, ch. 96-349.






Chapter 70 - RELIEF FROM BURDENS ON REAL PROPERTY RIGHTS

70.001 - Private property rights protection.

70.001 Private property rights protection.—

(1) This act may be cited as the “Bert J. Harris, Jr., Private Property Rights Protection Act.” The Legislature recognizes that some laws, regulations, and ordinances of the state and political entities in the state, as applied, may inordinately burden, restrict, or limit private property rights without amounting to a taking under the State Constitution or the United States Constitution. The Legislature determines that there is an important state interest in protecting the interests of private property owners from such inordinate burdens. Therefore, it is the intent of the Legislature that, as a separate and distinct cause of action from the law of takings, the Legislature herein provides for relief, or payment of compensation, when a new law, rule, regulation, or ordinance of the state or a political entity in the state, as applied, unfairly affects real property.

(2) When a specific action of a governmental entity has inordinately burdened an existing use of real property or a vested right to a specific use of real property, the property owner of that real property is entitled to relief, which may include compensation for the actual loss to the fair market value of the real property caused by the action of government, as provided in this section.

(3) For purposes of this section:

(a) The existence of a “vested right” is to be determined by applying the principles of equitable estoppel or substantive due process under the common law or by applying the statutory law of this state.

(b) The term “existing use” means:

1. An actual, present use or activity on the real property, including periods of inactivity which are normally associated with, or are incidental to, the nature or type of use; or

2. Activity or such reasonably foreseeable, nonspeculative land uses which are suitable for the subject real property and compatible with adjacent land uses and which have created an existing fair market value in the property greater than the fair market value of the actual, present use or activity on the real property.

(c) The term “governmental entity” includes an agency of the state, a regional or a local government created by the State Constitution or by general or special act, any county or municipality, or any other entity that independently exercises governmental authority. The term does not include the United States or any of its agencies, or an agency of the state, a regional or a local government created by the State Constitution or by general or special act, any county or municipality, or any other entity that independently exercises governmental authority, when exercising the powers of the United States or any of its agencies through a formal delegation of federal authority.

(d) The term “action of a governmental entity” means a specific action of a governmental entity which affects real property, including action on an application or permit.

(e) The terms “inordinate burden” and “inordinately burdened”:

1. Mean that an action of one or more governmental entities has directly restricted or limited the use of real property such that the property owner is permanently unable to attain the reasonable, investment-backed expectation for the existing use of the real property or a vested right to a specific use of the real property with respect to the real property as a whole, or that the property owner is left with existing or vested uses that are unreasonable such that the property owner bears permanently a disproportionate share of a burden imposed for the good of the public, which in fairness should be borne by the public at large.

2. Do not include temporary impacts to real property; impacts to real property occasioned by governmental abatement, prohibition, prevention, or remediation of a public nuisance at common law or a noxious use of private property; or impacts to real property caused by an action of a governmental entity taken to grant relief to a property owner under this section. However, a temporary impact on development, as defined in s. 380.04, that is in effect for longer than 1 year may, depending upon the circumstances, constitute an “inordinate burden” as provided in this paragraph.

In determining whether reasonable, investment-backed expectations are inordinately burdened, consideration may be given to the factual circumstances leading to the time elapsed between enactment of the law or regulation and its first application to the subject property.

(f) The term “property owner” means the person who holds legal title to the real property that is the subject of and directly impacted by the action of a governmental entity. The term does not include a governmental entity.

(g) The term “real property” means land and includes any appurtenances and improvements to the land, including any other relevant real property in which the property owner has a relevant interest. The term includes only parcels that are the subject of and directly impacted by the action of a governmental entity.

(4)(a) Not less than 150 days prior to filing an action under this section against a governmental entity, a property owner who seeks compensation under this section must present the claim in writing to the head of the governmental entity, except that if the property is classified as agricultural pursuant to s. 193.461, the notice period is 90 days. The property owner must submit, along with the claim, a bona fide, valid appraisal that supports the claim and demonstrates the loss in fair market value to the real property. If the action of government is the culmination of a process that involves more than one governmental entity, or if a complete resolution of all relevant issues, in the view of the property owner or in the view of a governmental entity to whom a claim is presented, requires the active participation of more than one governmental entity, the property owner shall present the claim as provided in this section to each of the governmental entities.

(b) The governmental entity shall provide written notice of the claim to all parties to any administrative action that gave rise to the claim, and to owners of real property contiguous to the owner’s property at the addresses listed on the most recent county tax rolls. Within 15 days after the claim is presented, the governmental entity shall report the claim in writing to the Department of Legal Affairs, and shall provide the department with the name, address, and telephone number of the employee of the governmental entity from whom additional information may be obtained about the claim during the pendency of the claim and any subsequent judicial action.

(c) During the 90-day-notice period or the 150-day-notice period, unless extended by agreement of the parties, the governmental entity shall make a written settlement offer to effectuate:

1. An adjustment of land development or permit standards or other provisions controlling the development or use of land.

2. Increases or modifications in the density, intensity, or use of areas of development.

3. The transfer of developmental rights.

4. Land swaps or exchanges.

5. Mitigation, including payments in lieu of onsite mitigation.

6. Location on the least sensitive portion of the property.

7. Conditioning the amount of development or use permitted.

8. A requirement that issues be addressed on a more comprehensive basis than a single proposed use or development.

9. Issuance of the development order, a variance, special exception, or other extraordinary relief.

10. Purchase of the real property, or an interest therein, by an appropriate governmental entity or payment of compensation.

11. No changes to the action of the governmental entity.

If the property owner accepts a settlement offer, either before or after filing an action, the governmental entity may implement the settlement offer by appropriate development agreement; by issuing a variance, special exception, or other extraordinary relief; or by other appropriate method, subject to paragraph (d).

(d)1. When a governmental entity enters into a settlement agreement under this section which would have the effect of a modification, variance, or a special exception to the application of a rule, regulation, or ordinance as it would otherwise apply to the subject real property, the relief granted shall protect the public interest served by the regulations at issue and be the appropriate relief necessary to prevent the governmental regulatory effort from inordinately burdening the real property.

2. When a governmental entity enters into a settlement agreement under this section which would have the effect of contravening the application of a statute as it would otherwise apply to the subject real property, the governmental entity and the property owner shall jointly file an action in the circuit court where the real property is located for approval of the settlement agreement by the court to ensure that the relief granted protects the public interest served by the statute at issue and is the appropriate relief necessary to prevent the governmental regulatory effort from inordinately burdening the real property.

This paragraph applies to any settlement reached between a property owner and a governmental entity regardless of when the settlement agreement was entered so long as the agreement fully resolves all claims asserted under this section.

(5)(a) During the 90-day-notice period or the 150-day-notice period, unless a settlement offer is accepted by the property owner, each of the governmental entities provided notice pursuant to paragraph (4)(a) shall issue a written statement of allowable uses identifying the allowable uses to which the subject property may be put. The failure of the governmental entity to issue a statement of allowable uses during the applicable 90-day-notice period or 150-day-notice period shall be deemed a denial for purposes of allowing a property owner to file an action in the circuit court under this section. If a written statement of allowable uses is issued, it constitutes the last prerequisite to judicial review for the purposes of the judicial proceeding created by this section, notwithstanding the availability of other administrative remedies.

(b) If the property owner rejects the settlement offer and the statement of allowable uses of the governmental entity or entities, the property owner may file a claim for compensation in the circuit court, a copy of which shall be served contemporaneously on the head of each of the governmental entities that made a settlement offer and a statement of allowable uses that was rejected by the property owner. Actions under this section shall be brought only in the county where the real property is located.

(6)(a) The circuit court shall determine whether an existing use of the real property or a vested right to a specific use of the real property existed and, if so, whether, considering the settlement offer and statement of allowable uses, the governmental entity or entities have inordinately burdened the real property. If the actions of more than one governmental entity, considering any settlement offers and statement of allowable uses, are responsible for the action that imposed the inordinate burden on the real property of the property owner, the court shall determine the percentage of responsibility each such governmental entity bears with respect to the inordinate burden. A governmental entity may take an interlocutory appeal of the court’s determination that the action of the governmental entity has resulted in an inordinate burden. An interlocutory appeal does not automatically stay the proceedings; however, the court may stay the proceedings during the pendency of the interlocutory appeal. If the governmental entity does not prevail in the interlocutory appeal, the court shall award to the prevailing property owner the costs and a reasonable attorney fee incurred by the property owner in the interlocutory appeal.

(b) Following its determination of the percentage of responsibility of each governmental entity, and following the resolution of any interlocutory appeal, the court shall impanel a jury to determine the total amount of compensation to the property owner for the loss in value due to the inordinate burden to the real property. The award of compensation shall be determined by calculating the difference in the fair market value of the real property, as it existed at the time of the governmental action at issue, as though the owner had the ability to attain the reasonable investment-backed expectation or was not left with uses that are unreasonable, whichever the case may be, and the fair market value of the real property, as it existed at the time of the governmental action at issue, as inordinately burdened, considering the settlement offer together with the statement of allowable uses, of the governmental entity or entities. In determining the award of compensation, consideration may not be given to business damages relative to any development, activity, or use that the action of the governmental entity or entities, considering the settlement offer together with the statement of allowable uses has restricted, limited, or prohibited. The award of compensation shall include a reasonable award of prejudgment interest from the date the claim was presented to the governmental entity or entities as provided in subsection (4).

(c)1. In any action filed pursuant to this section, the property owner is entitled to recover reasonable costs and attorney fees incurred by the property owner, from the governmental entity or entities, according to their proportionate share as determined by the court, from the date of the filing of the circuit court action, if the property owner prevails in the action and the court determines that the settlement offer, including the statement of allowable uses, of the governmental entity or entities did not constitute a bona fide offer to the property owner which reasonably would have resolved the claim, based upon the knowledge available to the governmental entity or entities and the property owner during the 90-day-notice period or the 150-day-notice period.

2. In any action filed pursuant to this section, the governmental entity or entities are entitled to recover reasonable costs and attorney fees incurred by the governmental entity or entities from the date of the filing of the circuit court action, if the governmental entity or entities prevail in the action and the court determines that the property owner did not accept a bona fide settlement offer, including the statement of allowable uses, which reasonably would have resolved the claim fairly to the property owner if the settlement offer had been accepted by the property owner, based upon the knowledge available to the governmental entity or entities and the property owner during the 90-day-notice period or the 150-day-notice period.

3. The determination of total reasonable costs and attorney fees pursuant to this paragraph shall be made by the court and not by the jury. Any proposed settlement offer or any proposed decision, except for the final written settlement offer or the final written statement of allowable uses, and any negotiations or rejections in regard to the formulation either of the settlement offer or the statement of allowable uses, are inadmissible in the subsequent proceeding established by this section except for the purposes of the determination pursuant to this paragraph.

(d) Within 15 days after the execution of any settlement pursuant to this section, or the issuance of any judgment pursuant to this section, the governmental entity shall provide a copy of the settlement or judgment to the Department of Legal Affairs.

(7)(a) The circuit court may enter any orders necessary to effectuate the purposes of this section and to make final determinations to effectuate relief available under this section.

(b) An award or payment of compensation pursuant to this section shall operate to grant to and vest in any governmental entity by whom compensation is paid the right, title, and interest in rights of use for which the compensation has been paid, which rights may become transferable development rights to be held, sold, or otherwise disposed of by the governmental entity. When there is an award of compensation, the court shall determine the form and the recipient of the right, title, and interest, as well as the terms of their acquisition.

(8) This section does not supplant methods agreed to by the parties and lawfully available for arbitration, mediation, or other forms of alternative dispute resolution, and governmental entities are encouraged to utilize such methods to augment or facilitate the processes and actions contemplated by this section.

(9) This section provides a cause of action for governmental actions that may not rise to the level of a taking under the State Constitution or the United States Constitution. This section may not necessarily be construed under the case law regarding takings if the governmental action does not rise to the level of a taking. The provisions of this section are cumulative, and do not abrogate any other remedy lawfully available, including any remedy lawfully available for governmental actions that rise to the level of a taking. However, a governmental entity shall not be liable for compensation for an action of a governmental entity applicable to, or for the loss in value to, a subject real property more than once.

(10)(a) This section does not apply to any actions taken by a governmental entity which relate to the operation, maintenance, or expansion of transportation facilities, and this section does not affect existing law regarding eminent domain relating to transportation.

(b) This section does not apply to any actions taken by a county with respect to the adoption of a Flood Insurance Rate Map issued by the Federal Emergency Management Agency for the purpose of participating in the National Flood Insurance Program, unless such adoption incorrectly applies an aspect of the Flood Insurance Rate Map to the property in such a way as to, but not limited to, incorrectly assess the elevation of the property.

(11) A cause of action may not be commenced under this section if the claim is presented more than 1 year after a law or regulation is first applied by the governmental entity to the property at issue.

(a) For purposes of determining when this 1-year claim period accrues:

1. A law or regulation is first applied upon enactment and notice as provided for in this subparagraph if the impact of the law or regulation on the real property is clear and unequivocal in its terms and notice is provided by mail to the affected property owner or registered agent at the address referenced in the jurisdiction’s most current ad valorem tax records. The fact that the law or regulation could be modified, varied, or altered under any other process or procedure does not preclude the impact of the law or regulation on a property from being clear or unequivocal pursuant to this subparagraph. Any notice under this subparagraph shall be provided after the enactment of the law or regulation and shall inform the property owner or registered agent that the law or regulation may impact the property owner’s existing property rights and that the property owner may have only 1 year from receipt of the notice to pursue any rights established under this section.

2. Otherwise, the law or regulation is first applied to the property when there is a formal denial of a written request for development or variance.

(b) If an owner seeks relief from the governmental action through lawfully available administrative or judicial proceedings, the time for bringing an action under this section is tolled until the conclusion of such proceedings.

(12) No cause of action exists under this section as to the application of any law enacted on or before May 11, 1995, or as to the application of any rule, regulation, or ordinance adopted, or formally noticed for adoption, on or before that date. A subsequent amendment to any such law, rule, regulation, or ordinance gives rise to a cause of action under this section only to the extent that the application of the amendatory language imposes an inordinate burden apart from the law, rule, regulation, or ordinance being amended.

(13) In accordance with s. 13, Art. X of the State Constitution, the state, for itself and for its agencies or political subdivisions, waives sovereign immunity for causes of action based upon the application of any law, regulation, or ordinance subject to this section, but only to the extent specified in this section.

History.—s. 1, ch. 95-181; s. 1, ch. 2006-255; s. 1, ch. 2011-191; s. 2, ch. 2012-94; s. 1, ch. 2015-142.



70.20 - Balancing of interests.

70.20 Balancing of interests.—It is a policy of this state to encourage municipalities, counties, and other governmental entities and sign owners to enter into relocation and reconstruction agreements that allow governmental entities to undertake public projects and accomplish public goals without the expenditure of public funds while allowing the continued maintenance of private investment in signage as a medium of commercial and noncommercial communication.

(1) Municipalities, counties, and all other governmental entities are specifically empowered to enter into relocation and reconstruction agreements on whatever terms are agreeable to the sign owner and the municipality, county, or other governmental entity involved and to provide for relocation and reconstruction of signs by agreement, ordinance, or resolution. As used in this section, a “relocation and reconstruction agreement” means a consensual, contractual agreement between a sign owner and a municipality, county, or other governmental entity for either the reconstruction of an existing sign or the removal of a sign and construction of a new sign to substitute for the sign removed.

(2) Except as otherwise provided in this section, no municipality, county, or other governmental entity may remove, or cause to be removed, any lawfully erected sign located along any portion of the interstate, federal-aid primary or other highway system, or any other road without first paying just compensation for such removal as determined by agreement between the parties or through eminent domain proceedings. Except as otherwise provided in this section, no municipality, county, or other governmental entity may cause in any way the alteration of any lawfully erected sign located along any portion of the interstate, federal-aid primary or other highway system, or any other road without first paying just compensation for such alteration as determined by agreement between the parties or through eminent domain proceedings. The provisions of this section shall not apply to any ordinance the validity, constitutionality, and enforceability of which the owner has by written agreement waived all right to challenge.

(3) In the event that a municipality, county, or other governmental entity undertakes a public project or public goal requiring alteration or removal of any lawfully erected sign, the municipality, county, or other governmental entity shall notify the owner of the affected sign in writing of the public project or goal and of the intention of the municipality, county, or other governmental entity to seek such alteration or removal. Within 30 days after receipt of the notice, the owner of the sign and the municipality, county, or other governmental entity shall attempt to meet for purposes of negotiating and executing a relocation and reconstruction agreement as provided for in subsection (1).

(4) If the parties fail to enter into a relocation and reconstruction agreement within 120 days after the initial notification by the municipality, county, or other governmental entity, either party may request mandatory nonbinding arbitration to resolve the disagreements between the parties. Each party shall select an arbitrator, and the individuals so selected shall choose a third arbitrator. The three arbitrators shall constitute the panel that shall arbitrate the dispute between the parties and, at the conclusion of the proceedings, shall present to the parties a proposed relocation and reconstruction agreement that the panel believes equitably balances the rights, interests, obligations, and reasonable expectations of the parties. If the municipality, county, or other governmental entity and the sign owner accept the proposed relocation and reconstruction agreement, the municipality, county, or other governmental entity and the sign owner shall each pay its respective costs of arbitration and shall pay one-half of the costs of the arbitration panel, unless the parties otherwise agree.

(5) If the parties do not enter into a relocation and reconstruction agreement, the municipality, county, or other governmental entity may proceed with the public project or purpose and the alteration or removal of the sign only after first paying just compensation for such alteration or removal as determined by agreement between the parties or through eminent domain proceedings.

(6) The requirement by a municipality, county, or other governmental entity that a lawfully erected sign be removed or altered as a condition precedent to the issuance or continued effectiveness of a development order constitutes a compelled removal that is prohibited without prior payment of just compensation under subsection (2). This subsection shall not apply when the owner of the land on which the sign is located is seeking to have the property redesignated on the future land use map of the applicable comprehensive plan for exclusively single-family residential use.

(7) The requirement by a municipality, county, or other governmental entity that a lawfully erected sign be altered or removed from the premises upon which it is located incident to the voluntary acquisition of such property by a municipality, county, or other governmental entity constitutes a compelled removal that is prohibited without payment of just compensation under subsection (2).

(8) Nothing in this section shall prevent a municipality, county, or other governmental entity from acquiring a lawfully erected sign through eminent domain or from prospectively regulating the placement, size, height, or other aspects of new signs within such entity’s jurisdiction, including the prohibition of new signs, unless otherwise authorized pursuant to this section. Nothing in this section shall impair any ordinance or provision of any ordinance not inconsistent with this section, including a provision that creates a ban or partial ban on new signs, nor shall this section create any new rights for any party other than the owner of a sign, the owner of the land upon which it is located, or a municipality, county, or other governmental entity as expressed in this section.

(9) This section applies only to a lawfully erected sign the subject matter of which relates to premises other than the premises on which it is located or to merchandise, services, activities, or entertainment not sold, produced, manufactured, or furnished on the premises on which the sign is located.

(10) This section shall not apply to any actions taken by the Department of Transportation that relate to the operation, maintenance, or expansion of transportation facilities, and this section shall not affect existing law regarding eminent domain relating to the Department of Transportation.

(11) Nothing in this section shall impair or affect any written agreement existing prior to the effective date of this act, including, but not limited to, any settlement agreements reliant upon the legality or enforceability of local ordinances. The provisions of this section shall not apply to any signs that are required to be removed by a date certain in areas designated by local ordinance as view corridors if the local ordinance creating the view corridors was enacted in part to effectuate a consensual agreement between the local government and two or more sign owners prior to the effective date of this act, nor shall the provisions of this section apply to any signs that are the subject of an ordinance providing an amortization period, which period has expired, and which ordinance is the subject of judicial proceedings that were commenced on or before January 1, 2001, nor shall this section apply to any municipality with an ordinance that prohibits billboards and has two or fewer billboards located within its current boundaries or its future annexed properties.

(12) Subsection (6) shall not apply when the development order permits construction of a replacement sign that cannot be erected without the removal of the lawfully erected sign being replaced.

History.—s. 1, ch. 2002-13; s. 10, ch. 2005-2.



70.45 - Governmental exactions.

70.45 Governmental exactions.—

(1) As used in this section, the term:

(a) “Damages” means, in addition to the right to injunctive relief, the reduction in fair market value of the real property or the amount of the fee or infrastructure cost that exceeds what would be permitted under this section.

(b) “Governmental entity” has the same meaning as provided in s. 70.001(3)(c).

(c) “Prohibited exaction” means any condition imposed by a governmental entity on a property owner’s proposed use of real property that lacks an essential nexus to a legitimate public purpose and is not roughly proportionate to the impacts of the proposed use that the governmental entity seeks to avoid, minimize, or mitigate.

(d) “Property owner” has the same meaning as provided in s. 70.001(3)(f).

(e) “Real property” has the same meaning as provided in s. 70.001(3)(g).

(2) In addition to other remedies available in law or equity, a property owner may bring an action in a court of competent jurisdiction under this section to recover damages caused by a prohibited exaction. Such action may not be brought until a prohibited exaction is actually imposed or required in writing as a final condition of approval for the requested use of real property. The right to bring an action under this section may not be waived. This section does not apply to impact fees adopted under s. 163.31801 or non-ad valorem assessments as defined in s. 197.3632.

(3) At least 90 days before filing an action under this section, but no later than 180 days after imposition of the prohibited exaction, the property owner shall provide to the relevant governmental entity written notice of the proposed action. This written notice shall identify the exaction that the property owner believes is prohibited, briefly explain why the property owner believes the exaction is prohibited, and provide an estimate of the damages. Upon receipt of the written notice:

(a) The governmental entity shall review the notice of claim and respond in writing to the property owner by identifying the basis for the exaction and explaining why the governmental entity maintains that the exaction is proportionate to the harm created by the proposed use of real property, or by proposing to remove all or a portion of the exaction.

(b) The written response may not be used against the governmental entity in subsequent litigation other than for purposes of assessing attorney fees and costs under subsection (5).

(4) For each claim filed under this section, the governmental entity has the burden of proving that the exaction has an essential nexus to a legitimate public purpose and is roughly proportionate to the impacts of the proposed use that the governmental entity is seeking to avoid, minimize, or mitigate. The property owner has the burden of proving damages that result from a prohibited exaction.

(5) The court may award attorney fees and costs to the prevailing party; however, if the court determines that the exaction which is the subject of the claim lacks an essential nexus to a legitimate public purpose, the court shall award attorney fees and costs to the property owner.

(6) To ensure that courts may assess damages for claims filed under this section in accordance with s. 13, Art. X of the State Constitution, the state, for itself and its agencies or political subdivisions, waives sovereign immunity for causes of action based upon the application of this section. Such waiver is limited only to actions brought under this section.

(7) This section applies to any prohibited exaction imposed or required in writing on or after October 1, 2015, as a final condition of approval for the requested use of real property.

History.—s. 2, ch. 2015-142.



70.51 - Land use and environmental dispute resolution.

70.51 Land use and environmental dispute resolution.—

(1) This section may be cited as the “Florida Land Use and Environmental Dispute Resolution Act.”

(2) As used in this section, the term:

(a) “Development order” means any order, or notice of proposed state or regional governmental agency action, which is or will have the effect of granting, denying, or granting with conditions an application for a development permit, and includes the rezoning of a specific parcel. Actions by the state or a local government on comprehensive plan amendments are not development orders.

(b) “Development permit” means any building permit, zoning permit, subdivision approval, certification, special exception, variance, or any other similar action of local government, as well as any permit authorized to be issued under state law by state, regional, or local government which has the effect of authorizing the development of real property including, but not limited to, programs implementing chapters 125, 161, 163, 166, 187, 258, 372, 373, 378, 380, and 403.

(c) “Special magistrate” means a person selected by the parties to perform the duties prescribed in this section. The special magistrate must be a resident of the state and possess experience and expertise in mediation and at least one of the following disciplines and a working familiarity with the others: land use and environmental permitting, land planning, land economics, local and state government organization and powers, and the law governing the same.

(d) “Owner” means a person with a legal or equitable interest in real property who filed an application for a development permit for the property at the state, regional, or local level and who received a development order, or who holds legal title to real property that is subject to an enforcement action of a governmental entity.

(e) “Proposed use of the property” means the proposal filed by the owner to develop his or her real property.

(f) “Governmental entity” includes an agency of the state, a regional or a local government created by the State Constitution or by general or special act, any county or municipality, or any other entity that independently exercises governmental authority. The term does not include the United States or any of its agencies.

(g) “Land” or “real property” means land and includes any appurtenances and improvements to the land, including any other relevant real property in which the owner had a relevant interest.

(3) Any owner who believes that a development order, either separately or in conjunction with other development orders, or an enforcement action of a governmental entity, is unreasonable or unfairly burdens the use of the owner’s real property, may apply within 30 days after receipt of the order or notice of the governmental action for relief under this section.

(4) To initiate a proceeding under this section, an owner must file a request for relief with the elected or appointed head of the governmental entity that issued the development order or orders, or that initiated the enforcement action. The head of the governmental entity may not charge the owner for the request for relief and must forward the request for relief to the special magistrate who is mutually agreed upon by the owner and the governmental entity within 10 days after receipt of the request.

(5) The governmental entity with whom a request has been filed shall also serve a copy of the request for relief by United States mail or by hand delivery to:

(a) Owners of real property contiguous to the owner’s property at the address on the latest county tax roll.

(b) Any substantially affected party who submitted oral or written testimony, sworn or unsworn, of a substantive nature which stated with particularity objections to or support for any development order at issue or enforcement action at issue. Notice under this paragraph is required only if that party indicated a desire to receive notice of any subsequent special magistrate proceedings occurring on the development order or enforcement action. Each governmental entity must maintain in its files relating to particular development orders a mailing list of persons who have presented oral or written testimony and who have requested notice.

(6) The request for relief must contain:

(a) A brief statement of the owner’s proposed use of the property.

(b) A summary of the development order or description of the enforcement action. A copy of the development order or the documentation of an enforcement action at issue must be attached to the request.

(c) A brief statement of the impact of the development order or enforcement action on the ability of the owner to achieve the proposed use of the property.

(d) A certificate of service showing the parties, including the governmental entity, served.

(7) The special magistrate may require other information in the interest of gaining a complete understanding of the request for relief.

(8) The special magistrate may conduct a hearing on whether the request for relief should be dismissed for failing to include the information required in subsection (6). If the special magistrate dismisses the case, the special magistrate shall allow the owner to amend the request and refile. Failure to file an adequate amended request within the time specified shall result in a dismissal with prejudice as to this proceeding.

(9) By requesting relief under this section, the owner consents to grant the special magistrate and the parties reasonable access to the real property with advance notice at a time and in a manner acceptable to the owner of the real property.

(10)(a) Before initiating a special magistrate proceeding to review a local development order or local enforcement action, the owner must exhaust all nonjudicial local government administrative appeals if the appeals take no longer than 4 months. Once nonjudicial local administrative appeals are exhausted and the development order or enforcement action is final, or within 4 months after issuance of the development order or notice of the enforcement action if the owner has pursued local administrative appeals even if the appeals have not been concluded, the owner may initiate a proceeding under this section. Initiation of a proceeding tolls the time for seeking judicial review of a local government development order or enforcement action until the special magistrate’s recommendation is acted upon by the local government. Election by the owner to file for judicial review of a local government development order or enforcement action prior to initiating a proceeding under this section waives any right to a special magistrate proceeding.

(b) If an owner requests special magistrate relief from a development order or enforcement action issued by a state or regional agency, the time for challenging agency action under ss. 120.569 and 120.57 is tolled. If an owner chooses to bring a proceeding under ss. 120.569 and 120.57 before initiating a special magistrate proceeding, then the owner waives any right to a special magistrate proceeding unless all parties consent to proceeding to mediation.

(11) The initial party to the proceeding is the governmental entity that issues the development order to the owner or that is taking the enforcement action. In those instances when the development order or enforcement action is the culmination of a process involving more than one governmental entity or when a complete resolution of all relevant issues would require the active participation of more than one governmental entity, the special magistrate may, upon application of a party, join those governmental entities as parties to the proceeding if it will assist in effecting the purposes of this section, and those governmental entities so joined shall actively participate in the procedure.

(12) Within 21 days after receipt of the request for relief, any owner of land contiguous to the owner’s property and any substantially affected person who submitted oral or written testimony, sworn or unsworn, of a substantive nature which stated with particularity objections to or support for the development order or enforcement action at issue may request to participate in the proceeding. Those persons may be permitted to participate in the hearing but shall not be granted party or intervenor status. The participation of such persons is limited to addressing issues raised regarding alternatives, variances, and other types of adjustment to the development order or enforcement action which may impact their substantial interests, including denial of the development order or application of an enforcement action.

(13) Each party must make efforts to assure that those persons qualified by training or experience necessary to address issues raised by the request or by the special magistrate and further qualified to address alternatives, variances, and other types of modifications to the development order or enforcement action are present at the hearing.

(14) The special magistrate may subpoena any nonparty witnesses in the state whom the special magistrate believes will aid in the disposition of the matter.

(15)(a) The special magistrate shall hold a hearing within 45 days after his or her receipt of the request for relief unless a different date is agreed to by all the parties. The hearing must be held in the county in which the property is located.

(b) The special magistrate must provide notice of the place, date, and time of the hearing to all parties and any other persons who have requested such notice at least 40 days prior to the hearing.

(16)(a) Fifteen days following the filing of a request for relief, the governmental entity that issued the development order or that is taking the enforcement action shall file a response to the request for relief with the special magistrate together with a copy to the owner. The response must set forth in reasonable detail the position of the governmental entity regarding the matters alleged by the owner. The response must include a brief statement explaining the public purpose of the regulations on which the development order or enforcement action is based.

(b) Any governmental entity that is added by the special magistrate as a party must file a response to the request for relief prior to the hearing but not later than 15 days following its admission.

(c) Any party may incorporate in the response to the request for relief a request to be dropped from the proceeding. The request to be dropped must set forth facts and circumstances relevant to aid the special magistrate in ruling on the request. All requests to be dropped must be disposed of prior to conducting any hearings on the merits of the request for relief.

(17) In all respects, the hearing must be informal and open to the public and does not require the use of an attorney. The hearing must operate at the direction and under the supervision of the special magistrate. The object of the hearing is to focus attention on the impact of the governmental action giving rise to the request for relief and to explore alternatives to the development order or enforcement action and other regulatory efforts by the governmental entities in order to recommend relief, when appropriate, to the owner.

(a) The first responsibility of the special magistrate is to facilitate a resolution of the conflict between the owner and governmental entities to the end that some modification of the owner’s proposed use of the property or adjustment in the development order or enforcement action or regulatory efforts by one or more of the governmental parties may be reached. Accordingly, the special magistrate shall act as a facilitator or mediator between the parties in an effort to effect a mutually acceptable solution. The parties shall be represented at the mediation by persons with authority to bind their respective parties to a solution, or by persons with authority to recommend a solution directly to the persons with authority to bind their respective parties to a solution.

(b) If an acceptable solution is not reached by the parties after the special magistrate’s attempt at mediation, the special magistrate shall consider the facts and circumstances set forth in the request for relief and any responses and any other information produced at the hearing in order to determine whether the action by the governmental entity or entities is unreasonable or unfairly burdens the real property.

(c) In conducting the hearing, the special magistrate may hear from all parties and witnesses that are necessary to an understanding of the matter. The special magistrate shall weigh all information offered at the hearing.

(18) The circumstances to be examined in determining whether the development order or enforcement action, or the development order or enforcement action in conjunction with regulatory efforts of other governmental parties, is unreasonable or unfairly burdens use of the property may include, but are not limited to:

(a) The history of the real property, including when it was purchased, how much was purchased, where it is located, the nature of the title, the composition of the property, and how it was initially used.

(b) The history or development and use of the real property, including what was developed on the property and by whom, if it was subdivided and how and to whom it was sold, whether plats were filed or recorded, and whether infrastructure and other public services or improvements may have been dedicated to the public.

(c) The history of environmental protection and land use controls and other regulations, including how and when the land was classified, how use was proscribed, and what changes in classifications occurred.

(d) The present nature and extent of the real property, including its natural and altered characteristics.

(e) The reasonable expectations of the owner at the time of acquisition, or immediately prior to the implementation of the regulation at issue, whichever is later, under the regulations then in effect and under common law.

(f) The public purpose sought to be achieved by the development order or enforcement action, including the nature and magnitude of the problem addressed by the underlying regulations on which the development order or enforcement action is based; whether the development order or enforcement action is necessary to the achievement of the public purpose; and whether there are alternative development orders or enforcement action conditions that would achieve the public purpose and allow for reduced restrictions on the use of the property.

(g) Uses authorized for and restrictions placed on similar property.

(h) Any other information determined relevant by the special magistrate.

(19) Within 14 days after the conclusion of the hearing, the special magistrate shall prepare and file with all parties a written recommendation.

(a) If the special magistrate finds that the development order at issue, or the development order or enforcement action in combination with the actions or regulations of other governmental entities, is not unreasonable or does not unfairly burden the use of the owner’s property, the special magistrate must recommend that the development order or enforcement action remain undisturbed and the proceeding shall end, subject to the owner’s retention of all other available remedies.

(b) If the special magistrate finds that the development order or enforcement action, or the development order or enforcement action in combination with the actions or regulations of other governmental entities, is unreasonable or unfairly burdens use of the owner’s property, the special magistrate, with the owner’s consent to proceed, may recommend one or more alternatives that protect the public interest served by the development order or enforcement action and regulations at issue but allow for reduced restraints on the use of the owner’s real property, including, but not limited to:

1. An adjustment of land development or permit standards or other provisions controlling the development or use of land.

2. Increases or modifications in the density, intensity, or use of areas of development.

3. The transfer of development rights.

4. Land swaps or exchanges.

5. Mitigation, including payments in lieu of onsite mitigation.

6. Location on the least sensitive portion of the property.

7. Conditioning the amount of development or use permitted.

8. A requirement that issues be addressed on a more comprehensive basis than a single proposed use or development.

9. Issuance of the development order, a variance, special exception, or other extraordinary relief, including withdrawal of the enforcement action.

10. Purchase of the real property, or an interest therein, by an appropriate governmental entity.

(c) This subsection does not prohibit the owner and governmental entity from entering into an agreement as to the permissible use of the property prior to the special magistrate entering a recommendation. An agreement for a permissible use must be incorporated in the special magistrate’s recommendation.

(20) The special magistrate’s recommendation is a public record under chapter 119. However, actions or statements of all participants to the special magistrate proceeding are evidence of an offer to compromise and inadmissible in any proceeding, judicial or administrative.

(21) Within 45 days after receipt of the special magistrate’s recommendation, the governmental entity responsible for the development order or enforcement action and other governmental entities participating in the proceeding must consult among themselves and each governmental entity must:

(a) Accept the recommendation of the special magistrate as submitted and proceed to implement it by development agreement, when appropriate, or by other method, in the ordinary course and consistent with the rules and procedures of that governmental entity. However, the decision of the governmental entity to accept the recommendation of the special magistrate with respect to granting a modification, variance, or special exception to the application of statutes, rules, regulations, or ordinances as they would otherwise apply to the subject property does not require an owner to duplicate previous processes in which the owner has participated in order to effectuate the granting of the modification, variance, or special exception;

(b) Modify the recommendation as submitted by the special magistrate and proceed to implement it by development agreement, when appropriate, or by other method, in the ordinary course and consistent with the rules and procedures of that governmental entity; or

(c) Reject the recommendation as submitted by the special magistrate. Failure to act within 45 days is a rejection unless the period is extended by agreement of the owner and issuer of the development order or enforcement action.

(22) If a governmental entity accepts the special magistrate’s recommendation or modifies it and the owner rejects the acceptance or modification, or if a governmental entity rejects the special magistrate’s recommendation, the governmental entity must issue a written decision within 30 days that describes as specifically as possible the use or uses available to the subject real property.

(23) The procedure established by this section may not continue longer than 165 days, unless the period is extended by agreement of the parties. A decision describing available uses constitutes the last prerequisite to judicial action and the matter is ripe or final for subsequent judicial proceedings unless the owner initiates a proceeding under ss. 120.569 and 120.57. If the owner brings a proceeding under ss. 120.569 and 120.57, the matter is ripe when the proceeding culminates in a final order whether further appeal is available or not.

(24) The procedure created by this section is not itself, nor does it create, a judicial cause of action. Once the governmental entity acts on the special magistrate’s recommendation, the owner may elect to file suit in a court of competent jurisdiction. Invoking the procedures of this section is not a condition precedent to filing a civil action.

(25) Regardless of the action the governmental entity takes on the special magistrate’s recommendation, a recommendation that the development order or enforcement action, or the development order or enforcement action in combination with other governmental regulatory actions, is unreasonable or unfairly burdens use of the owner’s real property may serve as an indication of sufficient hardship to support modification, variances, or special exceptions to the application of statutes, rules, regulations, or ordinances to the subject property.

(26) A special magistrate’s recommendation under this section constitutes data in support of, and a support document for, a comprehensive plan or comprehensive plan amendment, but is not, in and of itself, dispositive of a determination of compliance with chapter 163.

(27) The special magistrate shall send a copy of the recommendation in each case to the Department of Legal Affairs. Each governmental entity, within 15 days after its action on the special magistrate’s recommendation, shall notify the Department of Legal Affairs in writing as to what action the governmental entity took on the special magistrate’s recommendation.

(28) Each governmental entity may establish procedural guidelines to govern the conduct of proceedings authorized by this section, which must include, but are not limited to, payment of special magistrate fees and expenses, including the costs of providing notice and effecting service of the request for relief under this section, which shall be borne equally by the governmental entities and the owner.

(29) This section shall be liberally construed to effect fully its obvious purposes and intent, and governmental entities shall direct all available resources and authorities to effect fully the obvious purposes and intent of this section in resolving disputes. Governmental entities are encouraged to expedite notice and time-related provisions to implement resolution of disputes under this section. The procedure established by this section may be used to resolve disputes in pending judicial proceedings, with the agreement of the parties to the judicial proceedings, and subject to the approval of the court in which the judicial proceedings are pending. The provisions of this section are cumulative, and do not supplant other methods agreed to by the parties and lawfully available for arbitration, mediation, or other forms of alternative dispute resolution.

(30) This section applies only to development orders issued, modified, or amended, or to enforcement actions issued, on or after October 1, 1995.

History.—s. 2, ch. 95-181; s. 7, ch. 96-410; s. 25, ch. 97-96; s. 58, ch. 2004-11; s. 1, ch. 2011-139.



70.80 - Construction of ss. 70.001, 70.45, and 70.51.

70.80 Construction of ss. 70.001, 70.45, and 70.51.—It is the express declaration of the Legislature that ss. 70.001, 70.45, and 70.51 have separate and distinct bases, objectives, applications, and processes. It is therefore the intent of the Legislature that ss. 70.001, 70.45, and 70.51 are not to be construed in pari materia.

History.—s. 3, ch. 95-181; s. 3, ch. 2015-142.






Chapter 71 - REESTABLISHMENT OF DOCUMENTS

71.011 - Reestablishment of papers, records, and files.

71.011 Reestablishment of papers, records, and files.—All papers, written or printed, of any kind whatsoever, and the records and files of any official, court or public office, may be reestablished in the manner hereinafter provided.

(1) WHO MAY REESTABLISH.—Any person interested in the paper, file or record to be reestablished may reestablish it.

(2) VENUE.—If reestablishment is sought of a record or file, venue is in the county where the record or file existed before its loss or destruction. If it is a private paper, venue is in the county where any person affected thereby lives or if such persons are nonresidents of the state, then in any county in which the person seeking the reestablishment desires.

(3) REMEDY CONCURRENT.—Nothing herein shall prevent the reestablishment of lost papers, records and files at common law or in equity in the usual manner.

(4) EFFECT.—

(a) Any paper, record or file reestablished has the effect of the original. A private paper has such effect immediately on recording the judgment reestablishing it, but a reestablished record does not have that effect until recorded and a reestablished paper or file of any official, court or public officer does not have that effect until a certified copy is filed with the official or in the court or public office where the original belonged. A certified copy of any reestablished paper, the original of which is required or authorized by law to be recorded, may be recorded.

(b) When any deed forming a link in a chain of title to land in this state has been placed on the proper record without having been acknowledged or proven for record and has thereafter been lost or destroyed, certified copies of the record of the deed as so recorded may be received as evidence to reestablish the deed if the deed has been so recorded for 20 years.

(5) COMPLAINT.—A person desiring to establish any paper, record or file, except when otherwise provided, shall file a complaint in chancery setting forth that the paper, record or file has been lost or destroyed and is not in the custody or control of the petitioner, the time and manner of loss or destruction, that a copy attached is a substantial copy of that lost or destroyed, that the persons named in the complaint are the only persons known to plaintiff who are interested for or against such reestablishment.

History.—s. 5, Nov. 21, 1829; s. 12, ch. 1369, 1862; s. 2, ch. 3019, 1877; RS 1523-1527, 1533; s. 1, ch. 5162, 1903; GS 1978-1982, 1997; RGS 3246-3250, 3265; CGL 5054-5058, 5073; s. 7, ch. 22858, 1945; s. 24, ch. 67-254.

Note.—Former ss. 71.01-71.06.



71.021 - Reestablishment of record of marks and brands.

71.021 Reestablishment of record of marks and brands.—The person desiring the reestablishment of the record of any marks or brands shall file a verified complaint in chancery describing the particular mark or brand sought to be reestablished, stating the place where it was recorded, the time of record as near as is known, that the record has been lost or destroyed, and demand reestablishment of the record of the mark or brand. On filing the complaint, the court shall order reestablishment of the mark or brand.

History.—s. 2, ch. 1369, 1862; RS 1528; GS 1983; RGS 3251; CGL 5059; s. 24, ch. 67-254.

Note.—Former s. 71.09.



71.031 - Reestablishment of proceedings in pending actions.

71.031 Reestablishment of proceedings in pending actions.—Lost or destroyed proceedings and any paper or file affecting them in any actions pending and undetermined in any court may be reestablished by the person desiring reestablishment by filing a copy of the proceedings, paper or file in chancery and giving 10 days’ written notice to all parties to the action of the application for reestablishment of the proceedings, paper or file. On the hearing the judge shall ascertain the facts and determine the application.

History.—s. 6, ch. 1735, 1870; RS 1532; GS 1996; RGS 3264; CGL 5072; s. 24, ch. 67-254.

Note.—Former s. 71.13.



71.041 - Reestablishment of land titles destroyed by fire.

71.041 Reestablishment of land titles destroyed by fire.—

(1) JURISDICTION.—When the records in any county or any material part thereof have been destroyed by fire so that a connected chain of title cannot be deduced therefrom, the chancery court in the county has jurisdiction to inquire into the condition of any title to or interest in any land in the county and to determine and establish the title against all persons known or unknown.

(2) PLAINTIFF.—Any person claiming a freehold estate in any land in the county who, or whose grantors, were in the actual possession of the land at the time of destruction of the records and who is in possession thereof at the time of filing the complaint may file a complaint to establish and confirm his or her title to an estate in such land. Tenants in common or persons owning as aforesaid an undivided interest in the lands may join in the action.

(3) COMPLAINT.—The complaint shall state the description of the lands, the character and extent of the estate claimed by the plaintiff, from whom and when and by what mode the plaintiff derived the title, the names of all persons owning or claiming any estate or possessory interest in the lands or any part thereof, all persons who are in possession of the lands or any part thereof, all persons to whom any of the lands have been conveyed, and the date or dates that the conveyances were recorded since the time of the destruction of the records and before the filing of the complaint and if no such persons are known to plaintiff, he or she shall so state.

(4) DETERMINATION OF TITLES, ETC.—The court may determine in whom the title to any land described in the complaint is vested, whether plaintiff or any other party, but the judgment shall not affect any lien to which the land is subject, but shall leave all liens to be ascertained or established or enforced as is provided by law.

History.—ss. 1, 2, 3, 7, ch. 4952, 1901; GS 1987-1989, 1994; RGS 3255-3257, 3262; CGL 5063-5065, 5070; s. 24, ch. 67-254; s. 357, ch. 95-147.

Note.—Former ss. 71.14, 71.15, 71.17, 71.21.






Chapter 72 - TAX MATTERS

72.011 - Jurisdiction of circuit courts in specific tax matters; administrative hearings and appeals; time for commencing action; parties; deposits.

72.011 Jurisdiction of circuit courts in specific tax matters; administrative hearings and appeals; time for commencing action; parties; deposits.—

(1)1(a) A taxpayer may contest the legality of any assessment or denial of refund of tax, fee, surcharge, permit, interest, or penalty provided for under s. 125.0104, s. 125.0108, chapter 198, chapter 199, chapter 201, chapter 202, chapter 203, chapter 206, chapter 207, chapter 210, chapter 211, chapter 212, chapter 213, chapter 220, s. 379.362(3), chapter 376, s. 403.717, s. 403.718, s. 403.7185, s. 538.09, s. 538.25, chapter 550, chapter 561, chapter 562, chapter 563, chapter 564, chapter 565, chapter 624, or s. 681.117 by filing an action in circuit court; or, alternatively, the taxpayer may file a petition under the applicable provisions of chapter 120. However, once an action has been initiated under s. 120.56, s. 120.565, s. 120.569, s. 120.57, or s. 120.80(14)(b), no action relating to the same subject matter may be filed by the taxpayer in circuit court, and judicial review shall be exclusively limited to appellate review pursuant to s. 120.68; and once an action has been initiated in circuit court, no action may be brought under chapter 120.

(b) A taxpayer may not file an action under paragraph (a) to contest an assessment or a denial of refund of any tax, fee, surcharge, permit, interest, or penalty relating to the statutes listed in paragraph (a) until the taxpayer complies with the applicable registration requirements contained in those statutes which apply to the tax for which the action is filed.

(2)(a) An action may not be brought to contest an assessment of any tax, interest, or penalty assessed under a section or chapter specified in subsection (1) more than 60 days after the date the assessment becomes final. An action may not be brought to contest a denial of refund of any tax, interest, or penalty paid under a section or chapter specified in subsection (1) more than 60 days after the date the denial becomes final.

(b) The date on which an assessment or a denial of refund becomes final and procedures by which a taxpayer must be notified of the assessment or of the denial of refund must be established:

1. By rule adopted by the Department of Revenue;

2. With respect to assessments or refund denials under chapter 207, by rule adopted by the Department of Highway Safety and Motor Vehicles;

3. With respect to assessments or refund denials under chapters 210, 550, 561, 562, 563, 564, and 565, by rule adopted by the Department of Business and Professional Regulation; or

4. With respect to taxes that a county collects or enforces under s. 125.0104(10) or s. 212.0305(5), by an ordinance that may additionally provide for informal dispute resolution procedures in accordance with s. 213.21.

(c) The applicable department or county need not file or docket an assessment or a refund denial with the agency clerk or county official designated by ordinance in order for the assessment or refund denial to become final for purposes of an action initiated under this chapter or chapter 120.

(3) In any action filed in circuit court contesting the legality of any tax, interest, or penalty assessed under a section or chapter specified in subsection (1), the plaintiff must:

(a) Pay to the applicable department or county the amount of the tax, penalty, and accrued interest assessed by the department or county which is not being contested by the taxpayer; and either

(b)1. Tender into the registry of the court with the complaint the amount of the contested assessment complained of, including penalties and accrued interest, unless this requirement is waived in writing by the executive director of the applicable department or by the county official designated by ordinance; or

2. File with the complaint a cash bond or a surety bond for the amount of the contested assessment endorsed by a surety company authorized to do business in this state, or by any other security arrangement as may be approved by the court, and conditioned upon payment in full of the judgment, including the taxes, costs, penalties, and interest, unless this requirement is waived in writing by the executive director of the applicable department or by the county official designated by ordinance.

Failure to pay the uncontested amount as required in paragraph (a) shall result in the dismissal of the action and imposition of an additional penalty in the amount of 25 percent of the tax assessed. Provided, however, that if, at any point in the action, it is determined or discovered that a plaintiff, due to a good faith de minimis error, failed to comply with any of the requirements of paragraph (a) or paragraph (b), the plaintiff shall be given a reasonable time within which to comply before the action is dismissed. For purposes of this subsection, there shall be a rebuttable presumption that if the error involves an amount equal to or less than 5 percent of the total assessment the error is de minimis and that if the error is more than 5 percent of the total assessment the error is not de minimis.

(4)(a) Except as provided in paragraph (b), an action initiated in circuit court pursuant to subsection (1) shall be filed in the Second Judicial Circuit Court in and for Leon County or in the circuit court in the county where the taxpayer resides, maintains its principal commercial domicile in this state, or, in the ordinary course of business, regularly maintains its books and records in this state.

(b) Venue in an action initiated in circuit court pursuant to subsection (1) by a taxpayer that is not a resident of this state or that does not maintain a commercial domicile in this state shall be in Leon County. Venue in an action contesting the legality of an assessment or refund denial arising under chapter 198 shall be in the circuit court having jurisdiction over the administration of the estate.

(5) The requirements of subsections (1), (2), and (3) are jurisdictional.

(6) Any action brought under this chapter is not subject to the provisions of chapter 45 as amended by chapter 87-249, Laws of Florida, relating to offers of settlement.

History.—s. 11, ch. 81-178; s. 12, ch. 83-217; ss. 1, 9, ch. 84-170; s. 34, ch. 85-342; s. 10, ch. 87-99; s. 1, ch. 87-102; s. 2, ch. 87-198; s. 10, ch. 89-171; s. 100, ch. 90-136; s. 27, ch. 90-203; s. 2, ch. 91-112; s. 18, ch. 92-315; s. 2, ch. 92-320; s. 63, ch. 93-207; ss. 23, 29, ch. 94-353; s. 126, ch. 95-417; s. 48, ch. 96-397; s. 8, ch. 96-410; s. 24, ch. 98-342; s. 26, ch. 99-2; s. 9, ch. 2000-151; ss. 33, 58, ch. 2000-260; s. 38, ch. 2001-140; s. 4, ch. 2002-218; s. 182, ch. 2008-247; s. 2, ch. 2011-76.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



72.031 - Actions under s. 72.011(1); parties; service of process.

72.031 Actions under s. 72.011(1); parties; service of process.—

(1) In any action brought in circuit court pursuant to s. 72.011(1), the person initiating the action shall be the plaintiff and the Department of Revenue shall be the defendant, except that for actions contesting an assessment or denial of refund under chapter 207 the Department of Highway Safety and Motor Vehicles shall be the defendant, for actions contesting an assessment or denial of refund under chapters 210, 550, 561, 562, 563, 564, and 565 the Department of Business and Professional Regulation shall be the defendant, and for actions contesting an assessment or denial of refund of a tax imposed under s. 125.0104 or s. 212.0305 by a county that has elected under s. 125.0104(10) or s. 212.0305(5), respectively, to administer the tax, the defendant shall be the county and the Department of Revenue. It shall not be necessary for the Governor and Cabinet, constituting the Department of Revenue, to be named as party defendants or named separately as individual parties; nor shall it be necessary for the executive director of the department to be named as an individual party.

(2) Service of process on the applicable department or county shall be perfected by service pursuant to s. 48.111, notwithstanding the provisions of s. 48.121.

History.—s. 12, ch. 81-178; s. 3, ch. 87-198; s. 6, ch. 91-112; s. 24, ch. 94-353; s. 42, ch. 96-397.



72.041 - Tax liabilities arising under the laws of other states.

172.041 Tax liabilities arising under the laws of other states.—Actions to enforce lawfully imposed sales, use, and corporate income taxes and motor and other fuel taxes of another state may be brought in a court of this state under the following conditions:

(1) The state seeking to institute an action for the collection, assessment, or enforcement of a lawfully imposed tax must have extended a like courtesy to this state;

(2) Venue for any action under this section shall be the circuit court of the county in which the defendant resides;

(3) This section does not apply to the enforcement of tax warrants of another state unless the warrant has been obtained as a result of a judgment entered by a court of competent jurisdiction in the taxing state or unless the courts of the state seeking to enforce its warrant allow the enforcement of the warrants issued by the Department of Revenue pursuant to chapters 206, 212, 213, and 220; and

(4) All tax liabilities owing to this state or any of its subdivisions shall be paid first and shall be prior in right to any tax liability arising under the laws of other states.

History.—s. 45, ch. 85-342; s. 35, ch. 86-152; s. 101, ch. 90-136; s. 12, ch. 90-351; s. 86, ch. 91-112; s. 127, ch. 95-417; s. 3, ch. 2011-76.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”






Chapter 73 - EMINENT DOMAIN

73.012 - Procedure.

73.012 Procedure.—Actions in eminent domain shall be governed by the rules of civil procedure and the appellate rules unless otherwise provided by this chapter.

History.—s. 1, ch. 65-369.



73.013 - Conveyance of property taken by eminent domain; preservation of government entity communications services eminent domain limitation; exception to restrictions on power of eminent domain.

73.013 Conveyance of property taken by eminent domain; preservation of government entity communications services eminent domain limitation; exception to restrictions on power of eminent domain.—

(1) Notwithstanding any other provision of law, including any charter provision, ordinance, statute, or special law, if the state, any political subdivision as defined in s. 1.01(8), or any other entity to which the power of eminent domain is delegated files a petition of condemnation on or after the effective date of this section regarding a parcel of real property in this state, ownership or control of property acquired pursuant to such petition may not be conveyed by the condemning authority or any other entity to a natural person or private entity, by lease or otherwise, except that ownership or control of property acquired pursuant to such petition may be conveyed, by lease or otherwise, to a natural person or private entity:

(a) For use in providing common carrier services or systems;

(b)1. For use as a road or other right-of-way or means that is open to the public for transportation, whether at no charge or by toll;

2. For use in the provision of transportation-related services, business opportunities, and products pursuant to s. 338.234, on a toll road;

(c) That is a public or private utility for use in providing electricity services or systems, natural or manufactured gas services or systems, water and wastewater services or systems, stormwater or runoff services or systems, sewer services or systems, pipeline facilities, telephone services or systems, or similar services or systems;

(d) For use in providing public infrastructure;

(e) That occupies, pursuant to a lease, an incidental part of a public property or a public facility for the purpose of providing goods or services to the public;

(f) Without restriction, after public notice and competitive bidding unless otherwise provided by general law, if less than 10 years have elapsed since the condemning authority acquired title to the property and the following conditions are met:

1. The condemning authority or governmental entity holding title to the property documents that the property is no longer needed for the use or purpose for which it was acquired by the condemning authority or for which it was transferred to the current titleholder; and

2. The owner from whom the property was taken by eminent domain is given the opportunity to repurchase the property at the price that he or she received from the condemning authority;

(g) After public notice and competitive bidding unless otherwise provided by general law, if the property was owned and controlled by the condemning authority or a governmental entity for at least 10 years after the condemning authority acquired title to the property; or

(h) In accordance with subsection (2).

(2)(a) If ownership of property is conveyed to a natural person or private entity pursuant to paragraph (1)(a), paragraph (1)(b), paragraph (1)(c), paragraph (1)(d), or paragraph (1)(e), and at least 10 years have elapsed since the condemning authority acquired title to the property, the property may subsequently be transferred, after public notice and competitive bidding unless otherwise provided by general law, to another natural person or private entity without restriction.

(b) If ownership of property is conveyed to a natural person or private entity pursuant to paragraph (1)(a), paragraph (1)(b), paragraph (1)(c), paragraph (1)(d), or paragraph (1)(e), and less than 10 years have elapsed since the condemning authority acquired title to the property, the property may be transferred, after public notice and competitive bidding unless otherwise provided by general law, to another natural person or private entity without restriction, if the following conditions are met:

1. The current titleholder documents that the property is no longer needed for the use or purpose for which the property was transferred to the current titleholder; and

2. The owner from whom the property was taken by eminent domain is given the opportunity to repurchase the property at the price that he or she received from the condemning authority.

(3) This section does not affect the limitation on a government entity’s powers of eminent domain contained in s. 350.81(2)(j).

(4) The power of eminent domain shall be restricted as provided in this chapter and chapters 127, 163, and 166, except when the owner of a property relinquishes the property and concedes to the taking of the property in order to retain the ability to reinvest the proceeds of the sale of the property in replacement property under s. 1033 of the Internal Revenue Code.

History.—s. 1, ch. 2006-11.



73.014 - Taking property to eliminate nuisance, slum, or blight conditions prohibited.

73.014 Taking property to eliminate nuisance, slum, or blight conditions prohibited.—

(1) Notwithstanding any other provision of law, including any charter provision, ordinance, statute, or special law, the state, any political subdivision as defined in s. 1.01(8), or any other entity to which the power of eminent domain is delegated may not exercise the power of eminent domain to take private property for the purpose of abating or eliminating a public nuisance. Notwithstanding any other provision of law, including any charter provision, ordinance, statute, or special law, abating or eliminating a public nuisance is not a valid public purpose or use for which private property may be taken by eminent domain and does not satisfy the public purpose requirement of s. 6(a), Art. X of the State Constitution. This subsection does not diminish the power of counties or municipalities to adopt or enforce county or municipal ordinances related to code enforcement or the elimination of public nuisances to the extent such ordinances do not authorize the taking of private property by eminent domain.

(2) Notwithstanding any other provision of law, including any charter provision, ordinance, statute, or special law, the state, any political subdivision as defined in s. 1.01(8), or any other entity to which the power of eminent domain is delegated may not exercise the power of eminent domain to take private property for the purpose of preventing or eliminating slum or blight conditions. Notwithstanding any other provision of law, including any charter provision, ordinance, statute, or special law, taking private property for the purpose of preventing or eliminating slum or blight conditions is not a valid public purpose or use for which private property may be taken by eminent domain and does not satisfy the public purpose requirement of s. 6(a), Art. X of the State Constitution.

History.—s. 2, ch. 2006-11.



73.015 - Presuit negotiation.

73.015 Presuit negotiation.—

(1) Effective July 1, 2000, before an eminent domain proceeding is brought under this chapter or chapter 74, the condemning authority must attempt to negotiate in good faith with the fee owner of the parcel to be acquired, must provide the fee owner with a written offer and, if requested, a copy of the appraisal upon which the offer is based, and must attempt to reach an agreement regarding the amount of compensation to be paid for the parcel.

(a) No later than the time the initial written or oral offer of compensation for acquisition is made to the fee owner, the condemning authority must notify the fee owner of the following:

1. That all or a portion of his or her property is necessary for a project.

2. The nature of the project for which the parcel is considered necessary, and the parcel designation of the property to be acquired.

3. That, within 15 business days after receipt of a request by the fee owner, the condemning authority will provide a copy of the appraisal report upon which the offer to the fee owner is based; copies, to the extent prepared, of the right-of-way maps or other documents that depict the proposed taking; and copies, to the extent prepared, of the construction plans that depict project improvements to be constructed on the property taken and improvements to be constructed adjacent to the remaining property, including, but not limited to, plan, profile, cross-section, drainage, and pavement marking sheets, and driveway connection detail. The condemning authority shall provide any additional plan sheets within 15 days of request.

4. The fee owner’s statutory rights under ss. 73.091 and 73.092, or alternatively provide copies of these provisions of law.

5. The fee owner’s rights and responsibilities under paragraphs (b) and (c) and subsection (4), or alternatively provide copies of these provisions of law.

(b) The condemning authority must provide a written offer of compensation to the fee owner as to the value of the property sought to be appropriated and, where less than the entire property is sought to be appropriated, any damages to the remainder caused by the taking. The owner must be given at least 30 days after either receipt of the notice or the date the notice is returned as undeliverable by the postal authorities to respond to the offer, before the condemning authority files a condemnation proceeding for the parcel identified in the offer.

(c) The notice and written offer must be sent by certified mail, return receipt requested, to the fee owner’s last known address listed on the county ad valorem tax roll. Alternatively, the notice and written offer may be personally delivered to the fee owner of the property. If there is more than one owner of a property, notice to one owner constitutes notice to all owners of the property. The return of the notice as undeliverable by the postal authorities constitutes compliance with this provision. The condemning authority is not required to give notice or a written offer to a person who acquires title to the property after the notice required by this section has been given.

(d) Notwithstanding this subsection, with respect to lands acquired under s. 253.025, the condemning authority is not required to give the fee owner the current appraisal before executing an option contract.

(2) Effective July 1, 2000, before an eminent domain proceeding is brought under this chapter or chapter 74 by the Department of Transportation or by a county, municipality, board, district, or other public body for the condemnation of right-of-way, the condemning authority must make a good faith effort to notify the business owners, including lessees, who operate a business located on the property to be acquired.

(a) The condemning authority must notify the business owner of the following:

1. That all or a portion of his or her property is necessary for a project.

2. The nature of the project for which the parcel is considered necessary, and the parcel designation of the property to be acquired.

3. That, within 15 business days after receipt of a request by the business owner, the condemning authority will provide a copy of the appraisal report upon which the offer to the fee owner is based; copies, to the extent prepared, of the right-of-way maps or other documents that depict the proposed taking; and copies, to the extent prepared, of the construction plans that depict project improvements to be constructed on the property taken and improvements to be constructed adjacent to the remaining property, including, but not limited to, plan, profile, cross-section, drainage, pavement marking sheets, and driveway connection detail. The condemning authority shall provide any additional plan sheets within 15 days of request.

4. The business owner’s statutory rights under ss. 73.071, 73.091, and 73.092.

5. The business owner’s rights and responsibilities under paragraphs (b) and (c) and subsection (4).

(b) The notice must be made subsequent to or concurrent with the condemning authority’s making the written offer of compensation to the fee owner pursuant to subsection (1). The notice must be sent by certified mail, return receipt requested, to the address of the registered agent for the business located on the property to be acquired, or if no agent is registered, by certified mail or personal delivery to the address of the business located on the property to be acquired. Notice to one owner of a multiple ownership business constitutes notice to all business owners of that business. The return of the notice as undeliverable by the postal authorities constitutes compliance with these provisions. The condemning authority is not required to give notice to a person who acquires an interest in the business after the notice required by this section has been given. Once notice has been made to business owners under this subsection, the condemning authority may file a condemnation proceeding pursuant to chapter 73 or chapter 74 for the property identified in the notice.

(c) If the business qualifies for business damages pursuant to s. 73.071(3)(b) and the business intends to claim business damages, the business owner must, within 180 days after either receipt of the notice or the date the notice is returned as undeliverable by the postal authorities, or at a later time mutually agreed to by the condemning authority and the business owner, submit to the condemning authority a good faith written offer to settle any claims of business damage. The written offer must be sent to the condemning authority by certified mail, return receipt requested. Absent a showing of a good faith justification for the failure to submit a business damage offer within 180 days, the court must strike the business owner’s claim for business damages in any condemnation proceeding. If the court finds that the business owner has made a showing of a good faith justification for the failure to timely submit a business damage offer, the court shall grant the business owner up to 180 days within which to submit a business damage offer, which the condemning authority must respond to within 120 days.

1. The business damage offer must include an explanation of the nature, extent, and monetary amount of such damage and must be prepared by the owner, a certified public accountant, or a business damage expert familiar with the nature of the operations of the owner’s business. The business owner shall also provide to the condemning authority copies of the owner’s business records that substantiate the good faith offer to settle the business damage claim. If additional information is needed beyond data that may be obtained from business records existing at the time of the offer, the business owner and condemning authority may agree on a schedule for the submission of such information.

2. As used in this paragraph, the term “business records” includes, but is not limited to, copies of federal income tax returns, federal income tax withholding statements, federal miscellaneous income tax statements, state sales tax returns, balance sheets, profit and loss statements, and state corporate income tax returns for the 5 years preceding notification which are attributable to the business operation on the property to be acquired, and other records relied upon by the business owner that substantiate the business damage claim.

(d) Within 120 days after receipt of the good faith business damage offer and accompanying business records, the condemning authority must, by certified mail, accept or reject the business owner’s offer or make a counteroffer. Failure of the condemning authority to respond to the business damage offer, or rejection thereof pursuant to this section, must be deemed to be a counteroffer of zero dollars for purposes of subsequent application of s. 73.092(1).

(3) At any time in the presuit negotiation process, the parties may agree to submit the compensation or business damage claims to nonbinding mediation. The parties shall agree upon a mediator certified under s. 44.102. In the event that there is a settlement reached as a result of mediation or other mutually acceptable dispute resolution procedure, the agreement reached shall be in writing. The written agreement provided for in this section shall incorporate by reference the right-of-way maps, construction plans, or other documents related to the taking upon which the settlement is based. In the event of a settlement, both parties shall have the same legal rights that would have been available under law if the matter had been resolved through eminent domain proceedings in circuit court with the maps, plans, or other documents having been made a part of the record.

(4) If a settlement is reached between the condemning authority and a property or business owner prior to a lawsuit being filed, the property or business owner who settles compensation claims in lieu of condemnation shall be entitled to recover costs in the same manner as provided in s. 73.091 and attorney’s fees in the same manner as provided in s. 73.092, more specifically as follows:

(a) Attorney’s fees for presuit negotiations under this section regarding the amount of compensation to be paid for the land, severance damages, and improvements must be calculated in the same manner as provided in s. 73.092(1) unless the parties otherwise agree.

(b) If business damages are recovered by the business owner based on the condemning authority accepting the business owner’s initial offer or the business owner accepting the condemning authority’s initial counteroffer, attorney’s fees must be calculated in accordance with s. 73.092(2), (3), (4), and (5) for the attorney’s time incurred in presentation of the business owner’s good faith offer under paragraph (2)(c). Otherwise, attorney’s fees for the award of business damages must be calculated as provided in s. 73.092(1), based on the difference between the final judgment or settlement of business damages and the counteroffer to the business owner’s offer by the condemning authority.

(c) Presuit costs must be presented, calculated, and awarded in the same manner as provided in s. 73.091, after submission by the business or property owner to the condemning authority of all appraisal reports, business damage reports, or other work products for which recovery is sought, and upon transfer of title of the real property by closing, upon payment of any amounts due for business damages, or upon final judgment.

(d) If the parties cannot agree on the amount of costs and attorney’s fees to be paid by the condemning authority, the business or property owner may file a complaint in the circuit court in the county in which the property is located to recover attorney’s fees and costs.

This shall only apply when the action is by the Department of Transportation, county, municipality, board, district, or other public body for the condemnation of a road right-of-way.

(5) Evidence of negotiations or of any written or oral statements used in mediation or negotiations between the parties under this section is inadmissible in any condemnation proceeding, except in a proceeding to determine reasonable costs and attorney’s fees.

History.—s. 57, ch. 99-385; s. 8, ch. 2001-256; s. 28, ch. 2016-233.



73.0155 - Confidentiality; business information provided to a governmental condemning authority.

73.0155 Confidentiality; business information provided to a governmental condemning authority.—

(1) The following business information provided by the owner of a business to a governmental condemning authority as part of an offer of business damages under s. 73.015 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if the owner requests in writing that the business information be held confidential and exempt:

(a) Federal tax returns or tax information confidential under 26 U.S.C. s. 6103.

(b) State tax returns or tax information confidential under s. 213.053.

(c) Balance sheets, profit-and-loss statements, cash-flow statements, inventory records, or customer lists or number of customers for a business operating on the parcel to be acquired.

(d) A franchise, distributorship, or lease agreement of which the business operating on the parcel to be acquired is the subject.

(e) Materials that relate to methods of manufacture or production, potential trade secrets, patentable material, or actual trade secrets as defined in s. 688.002.

(f) Other proprietary confidential business information related to the business operating on the parcel to be acquired, if the owner attests in writing to the governmental condemning authority that:

1. The information is being relied upon to substantiate a claim for business damages under s. 73.015;

2. The information has not otherwise been publicly disclosed;

3. The information cannot be readily obtained by the public using alternative means;

4. The information is used by the business to protect or further a business advantage over those who do not know or use the information; and

5. The disclosure of the information would injure the business in the marketplace.

(2) An agency as defined in s. 119.011 may inspect and copy the confidential and exempt business information exclusively for the transaction of official business by, or on behalf of, an agency.

(3) This section does not prevent an agency from offering the confidential and exempt business information as evidence in a legal proceeding and does not prevent a court from determining whether to close a portion of a court record from subsequent public disclosure after trial in order to maintain the confidentiality of that information.

(4) Any employee or agent of an agency receiving such confidential and exempt business information who willfully and knowingly violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 99-224; s. 1, ch. 2004-46; s. 1, ch. 2009-234.



73.021 - Petition; contents.

73.021 Petition; contents.—Those having the right to exercise the power of eminent domain may file a petition therefor in the circuit court of the county wherein the property lies, which petition shall set forth:

(1) The authority under which and the public use or purpose for which the property is to be acquired, and that the property is necessary for that public use or purpose;

(2) A description identifying the property sought to be acquired. The petitioners may join in the same action all properties involved in a planned project whether in the same or different ownership, or whether or not the property is sought for the same use;

(3) The estate or interest in the property which the petitioner intends to acquire;

(4) The names, places of residence, legal disabilities, if any, and interests in the property of all owners, lessees, mortgagees, judgment creditors, and lienholders, so far as ascertainable by diligent search, and all unknown persons having an interest in the property when the petitioner has been unable to ascertain the identity of such persons by diligent search and inquiry. If any interest in the property, or lien thereon, belongs to the unsettled estate of a decedent, the executor or administrator shall be made a defendant without joining the devisee or heir; if a trust estate, the trustee shall be made a defendant without joining the cestui que trust. The court may appoint an administrator ad litem to represent the estate of a deceased person whose estate is not being administered, and a guardian ad litem for all defendants who are infants or are under other legal disabilities; and for defendants whose names or addresses are unknown. A copy of the order of appointment shall be served on the guardian ad litem at least 10 days before trial unless he or she has entered an appearance;

(5) Whether any mobile home is located on the property sought to be acquired and, if so, whether the removal of that mobile home will be required. If such removal shall be required, the petition shall name the owners of each such mobile home as defendants. This subsection shall not apply to any governmental authority exercising its power of eminent domain when reasonable relocation or removal expenses must be paid to mobile home owners under other provisions of law or agency rule applicable to such exercise of power;

(6) A statement that the petitioner has surveyed and located its line or area of construction, and intends in good faith to construct the project on or over the described property; and

(7) A demand for relief that the property be condemned and taken for the uses and purposes set forth in the petition, and that the interest sought be vested in the petitioner.

History.—s. 1, ch. 65-369; s. 2, ch. 77-51; s. 358, ch. 95-147; s. 3, ch. 2006-11.



73.031 - Process; service and publication.

73.031 Process; service and publication.—

(1) Upon the filing of the petition, the clerk of the court shall issue a summons to show cause why the property should not be taken, directed “to all whom it may concern,” containing the names of all the defendants named in the petition, commanding them and any other persons claiming any interest in the property described to serve written defenses to the petition on a day specified in the summons not less than 28 nor more than 60 days from the date of the summons. A copy of the summons and the petition shall be served upon all resident defendants in the manner provided by law and not less than 20 days before the return day.

(2) If any defendant is alleged to be a nonresident of the state, or if the name or residence of any defendant is alleged to be unknown, or if personal service cannot be had upon any defendant for any other reason, the clerk shall cause a notice to be published at least once each week for 2 consecutive weeks prior to the return day in some newspaper published in the county; provided, however, that if the petitioner be a municipality and a newspaper is published therein, the notice shall be published in such a newspaper. This notice shall contain the names of the defendants to whom it is directed, a description of the property sought to be appropriated, the nature of the action, and the name of the court in which it is pending. The clerk shall mail a copy of the summons and the petition to each out-of-state defendant at the address as set forth in the petition. The clerk shall file a certificate of mailing which, together with proof of publication, shall constitute effective service as though the defendant had been personally served with process within this state.

(3) The failure of any party to receive notice by mail shall not invalidate the proceedings of the court or any order made pursuant to this chapter.

History.—s. 1, ch. 65-369; s. 2, ch. 90-279; s. 359, ch. 95-147.



73.032 - Offer of judgment.

73.032 Offer of judgment.—

(1) This section shall provide the exclusive offer of judgment provisions for eminent domain actions.

(2) The petitioner may serve a defendant with an offer of judgment no sooner than 120 days after the defendant has filed an answer and no later than 20 days prior to trial.

(3) A defendant may make an offer to have judgment entered against defendant for payment of compensation by petitioner only for an amount that is under $100,000, and such offer may be served on petitioner no sooner than 120 days after the defendant has filed an answer and no later than 20 days prior to trial.

(4)(a) The offer of judgment must:

1. Be in writing;

2. Settle all pending claims with that party or parties exclusive of attorney’s fees and costs;

3. State that the offer is made pursuant to this section;

4. Name the parties to whom the offer is made;

5. Briefly summarize any relevant conditions;

6. State the total amount of the offer; and

7. Include a certificate of service.

(b) The offer of judgment must be served in the same manner as other pleadings upon the parties to whom it is made, but may not be filed with the court unless it is accepted or unless filing is necessary to enforce this section.

(c) The offer of judgment shall be deemed rejected unless accepted by filing both a written acceptance and the written offer with the court within 30 days after service of the offer, or before the trial begins if less than 30 days. Upon proper filing of both the offer and acceptance, the court shall enter judgment thereon. A rejection of an offer terminates the offer.

(d) The party making the offer may withdraw the offer in a writing served on the opposing party before a written acceptance is filed with the court. Once withdrawn in this manner, an offer is void.

(e) An offer of judgment which is rejected or which is withdrawn does not preclude the making of a subsequent offer of judgment; however, any such subsequent offer of judgment shall automatically void the prior offer of judgment as if the same had never been made.

(5) If a defendant does not accept the offer of judgment made by the petitioner and the judgment obtained by the defendant, exclusive of any interest accumulated after the offer of judgment was initially made, is equal to or less than such offer, then the court shall not award any costs incurred by the defendant after the date the offer of judgment was rejected.

(6) If the petitioner rejects the offer of judgment made by defendant and the judgment obtained by defendant, exclusive of any interest accumulated after the offer of judgment was initially made, is equal to or is more than such offer, then the court shall award a reasonable attorney’s fee to the defendant based on the factors set forth in s. 73.092(2) and (3).

(7) At the time an offer of judgment is made by the petitioner, the petitioner shall identify and make available to the defendant the construction plans, if any, for the project on which the offer is based.

(8) Evidence of an offer of judgment is admissible only in proceedings to enforce an accepted offer or to determine the costs to be awarded a defendant pursuant to subsection (5) or a reasonable attorney’s fee pursuant to subsection (6).

History.—s. 53, ch. 90-136; s. 2, ch. 90-303; s. 1, ch. 94-162.



73.041 - Acquiring or perfecting title after appropriation.

73.041 Acquiring or perfecting title after appropriation.—In any instance, where the petitioner has not acquired the title to or a necessary interest in any lands which it is using, or if at any time after an attempt to acquire such title or interest, it is found to be defective, the petitioner may proceed under this chapter to acquire or perfect such title or interest; provided, however, that the compensation to be allowed the defendants shall be determined as of the date of appropriation.

History.—s. 1, ch. 65-369.



73.051 - Returns; defaults.

73.051 Returns; defaults.—Any person interested in or having a lien upon the property, whether named as a defendant or not, may file his or her written defenses to the petition, as a matter of right, on or before the return date set in the notice or thereafter by leave of court. If a defendant does not file his or her defenses on or before the return date, defaults may be entered against the defendant, but nothing shall prevent any person who is shown by the record to be interested in the property from appearing before the jury to claim the amount of compensation that he or she conceives to be due for the property.

History.—s. 1, ch. 65-369; s. 1, ch. 70-285; s. 27, ch. 73-333; s. 360, ch. 95-147.



73.0511 - Prelitigation notice.

73.0511 Prelitigation notice.—Prior to instituting litigation, the condemning authority shall notify the fee owners of statutory rights under s. 73.091.

History.—s. 1, ch. 87-148.



73.061 - Pretrial hearing.

73.061 Pretrial hearing.—

(1) Prior to the date of trial, the court may hold a hearing, in limine, to settle all disputed matters properly before it which must be determined prior to trial. Should it appear that the causes of action joined cannot be conveniently disposed of together, the court may order separate trials; provided, however, that any such actions shall be tried in the county in which the lands are located.

(2) The court in which an action in eminent domain is pending shall have jurisdiction and authority over any and all taxes and assessments encumbering the lands involved in such actions, and may stay or defer the enforcement of such taxes and assessments, including all applications for tax deeds, foreclosures and other enforcement proceedings, until final termination of such eminent domain actions. The said court may make such orders concerning such taxes and assessments as may be equitable and proper; provided, however, that ad valorem taxes levied upon any such lands shall be prorated against the owner to the date of taking.

History.—s. 1, ch. 65-369.



73.071 - Jury trial; compensation; severance damages; business damages.

73.071 Jury trial; compensation; severance damages; business damages.—

(1) When the action is at issue, and only upon notice and hearing to set the cause for trial, the court shall impanel a jury of 12 persons as soon as practical considering the reasonable necessities of the court and of the parties, and giving preference to the trial of eminent domain cases over other civil actions, and submit the issue of compensation to them for determination, which issue shall be tried in the same manner as other issues of fact are tried in the circuit courts.

(2) The amount of such compensation shall be determined as of the date of trial, or the date upon which title passes, whichever shall occur first.

(3) The jury shall determine solely the amount of compensation to be paid, which compensation shall include:

(a) The value of the property sought to be appropriated;

(b) Where less than the entire property is sought to be appropriated, any damages to the remainder caused by the taking, including, when the action is by the Department of Transportation, county, municipality, board, district or other public body for the condemnation of a right-of-way, and the effect of the taking of the property involved may damage or destroy an established business of more than 4 years’ standing before January 1, 2005, or the effect of the taking of the property involved may damage or destroy an established business of more than 5 years’ standing on or after January 1, 2005, owned by the party whose lands are being so taken, located upon adjoining lands owned or held by such party, the probable damages to such business which the denial of the use of the property so taken may reasonably cause; any person claiming the right to recover such special damages shall set forth in his or her written defenses the nature and extent of such damages; and

(c) Where the appropriation is of property upon which a mobile home, other than a travel trailer as defined in s. 320.01, is located, whether or not the owner of the mobile home is an owner or lessee of the property involved, and the effect of the taking of the property involved requires the relocation of such mobile home, the reasonable removal or relocation expenses incurred by such mobile home owner, not to exceed the replacement value of such mobile home. The compensation paid to a mobile home owner under this paragraph shall preclude an award to a mobile home park owner for such expenses of removal or relocation. Any mobile home owner claiming the right to such removal or relocation expenses shall set forth in his or her written defenses the nature and extent of such expenses. This paragraph shall not apply to any governmental authority exercising its power of eminent domain when reasonable removal or relocation expenses must be paid to mobile home owners under other provisions of law or agency rule applicable to such exercise of power.

(4) When the action is by the Department of Transportation, county, municipality, board, district, or other public body for the condemnation of a road, canal, levee, or water control facility right-of-way, the enhancement, if any, in value of the remaining adjoining property of the defendant property owner by reason of the construction or improvement made or contemplated by the petitioner shall be offset against the damage, if any, resulting to such remaining adjoining property of the defendant property owner by reason of the construction or improvement. However, such enhancement in the value shall not be offset against the value of the property appropriated, and if such enhancement in value shall exceed the damage, if any, to the remaining adjoining property, there shall be no recovery over against such property owner for such excess.

(5) Any increase or decrease in the value of any property to be acquired which occurs after the scope of the project for which the property is being acquired is known in the market, and which is solely a result of the knowledge of the project location, shall not be considered in arriving at the value of the property acquired. For the purpose of this section, the scope of the project for which the property is being acquired shall be presumed to be known in the market on or after the condemnor executes a resolution which depicts the location of the project.

(6) The jury shall view the subject property upon demand by any party or by order of the court.

(7) If the jury cannot agree on a verdict the court shall discharge them, impanel a new jury, and proceed with the trial.

History.—s. 1, ch. 65-369; ss. 23, 35, ch. 69-106; s. 1, ch. 70-283; s. 1, ch. 77-51; s. 19, ch. 79-400; s. 36, ch. 85-180; s. 361, ch. 95-147; ss. 58, 59, ch. 99-385; ss. 56, 57, ch. 2002-20.



73.0715 - Valuation of electric utility property.

73.0715 Valuation of electric utility property.—When any person having the right to exercise the power of eminent domain seeks the appropriation of property used for the generation, transmission, or distribution of electric energy, the jury shall determine solely the amount of compensation to be paid. Such compensation shall include the reproduction cost of the property sought to be appropriated less depreciation, together with going concern value, and, when less than the entire property is sought to be appropriated, any damages to the remainder caused by the taking.

History.—s. 2, ch. 82-53.



73.072 - Mobile home parks; compensation for permanent improvements by mobile home owners.

73.072 Mobile home parks; compensation for permanent improvements by mobile home owners.—

(1) When all or a portion of a mobile home park as defined in s. 723.003 is appropriated under this chapter, the condemning authority shall separately determine the compensation for any permanent improvements made to each site. This compensation shall be awarded to the mobile home owner leasing the site if:

(a) The effect of the taking includes a requirement that the mobile home owner remove or relocate his or her mobile home from the site;

(b) The mobile home owner currently leasing the site has paid for the permanent improvements to the site; and

(c) The value of the permanent improvements on the site exceeds $1,000 as of the date of taking.

(2) “Permanent improvement” means any addition or improvement to the site upon which a mobile home is located, which addition or improvement cannot be detached and removed from the site without destroying its practical utility at another site. If capable of removal to another site, compensation for the expense of removal and relocation shall be as provided by law.

(3) A mobile home owner who is the lessee of the site and is required to remove his or her mobile home as the result of a taking of all or a part of a mobile home park may petition to intervene as a party defendant in proceedings under this chapter, for purposes of asserting his or her right to the separate compensation to be determined and awarded under this section. Failure to intervene shall not constitute a waiver of the right of a mobile home owner to institute a separate action to recover from a mobile home park owner the compensation awarded to such park owner for the permanent improvements made by the mobile home owner to the site on which his or her mobile home is located.

History.—s. 1, ch. 78-315; s. 4, ch. 84-80; s. 9, ch. 87-224; s. 362, ch. 95-147; s. 1, ch. 2015-90.



73.073 - Eminent domain procedure with respect to condominium common elements.

73.073 Eminent domain procedure with respect to condominium common elements.—

(1) Any other provision of this chapter or any other provision of the Florida Statutes to the contrary notwithstanding, the procedure for the exercise of eminent domain with respect to the taking of a portion of the common elements of a condominium shall comply with the provisions of this section.

(2) With respect to the exercise of eminent domain or a negotiated sale for the purchase or taking of a portion of the common elements of a condominium, the condemning authority shall have the responsibility of contacting the condominium association and acquiring the most recent rolls indicating the names of the unit owners or contacting the appropriate taxing authority to obtain the names of the owners of record on the tax rolls. Notification shall be sent by certified mail, return receipt requested, to the unit owners of record of the condominium units by the condemning authority indicating the intent to purchase or take the required property and requesting a response from the unit owner. The condemning authority shall be responsible for the expense of sending notification pursuant to this section. Such notice shall, at a minimum, include:

(a) The name and address of the condemning authority.

(b) A written or visual description of the property.

(c) The public purpose for which the property is needed.

(d) The appraisal value of the property.

(e) A clear, concise statement relating to the unit owner’s right to object to the taking or appraisal value and the procedures and effects of exercising that right.

(f) A clear, concise statement relating to the power of the association to convey the property on behalf of the unit owners if no objection to the taking or appraisal value is raised, and the effects of this alternative on the unit owner.

The Division of Florida Condominiums, Timeshares, and Mobile Homes of the Department of Business and Professional Regulation may adopt, by rule, a standard form for such notice and may require the notice to include any additional relevant information.

(3) In the absence of a response by the unit owner within 30 days, the unit owner shall be deemed to have acquiesced to the association acting as the unit owner’s representative in any subsequent proceeding relating to the parcel at issue. Unit owners who object to the purchase or taking or the appraisal of value within 30 days after the date the notice is received shall have all of their legal rights preserved with regard to the taking, the appraisal of value, and all other rights which appertain to unit ownership. Failure to raise an objection within the 30-day period shall only constitute an acquiescence by the unit owner to the association acting as the unit owner’s representative in any subsequent proceeding relating to the parcel at issue and shall not affect any other rights of the unit owner. In the event that no unit owners shall so object, the condemning authority may rely upon a power of sale vested in the condominium association. The condemning authority shall only be required to name as defendants, should eminent domain proceedings be necessitated, the association and those owners of units which shall have objected to the taking or appraisal value within the 30-day period.

(4) It is the intent of the Legislature, through the adoption of this section, to provide a mechanism to either eliminate or minimize the necessity for naming individual unit owners in eminent domain proceedings for the acquisition of a portion of the common elements of a condominium and the necessity of incidental title searches and legal actions necessitated by naming multiple unit owners as defendants.

History.—s. 1, ch. 94-336; s. 9, ch. 2008-240.



73.081 - Form of verdict.

73.081 Form of verdict.—The verdict of the jury shall state an accurate description of each parcel of the property sought to be appropriated and the amount to be paid therefor, together with any damage to the remainder caused by the taking and including business damages when allowable by statute. When severance damages, business damages, moving costs, separate compensation for permanent improvements made by a mobile home owner under s. 73.072, or other special damages are sought, the verdict shall state the amount of such damages separately from the amounts of other damages awarded.

History.—s. 1, ch. 65-369; s. 1, ch. 70-284; s. 2, ch. 78-315.



73.091 - Costs of the proceedings.

73.091 Costs of the proceedings.—

(1) The petitioner shall pay attorney’s fees as provided in s. 73.092 as well as all reasonable costs incurred in the defense of the proceedings in the circuit court, including, but not limited to, reasonable appraisal fees and, when business damages are compensable, a reasonable accountant’s fee, to be assessed by that court. No prejudgment interest shall be paid on costs or attorney’s fees.

(2) At least 30 days prior to a hearing to assess costs under this section, the condemnee’s attorney shall submit to the condemning authority for each expert witness complete time records and a detailed statement of services rendered by date, nature of services performed, time spent performing such services, and costs incurred, and a copy of any fee agreement which may exist between the expert and the condemnee or the condemnee’s attorney.

(3) In assessing costs, the court shall consider all factors relevant to the reasonableness of the costs, including, but not limited to, the fees paid to similar experts retained in the case by the condemning authority or other parties and the reasonable costs of similar services by similarly qualified persons.

(4) In assessing costs to be paid by the petitioner, the court shall be guided by the amount the defendant would ordinarily have been expected to pay for the services rendered if the petitioner were not responsible for the costs.

(5) The court shall make specific findings that justify each sum awarded as an expert witness fee.

History.—s. 1, ch. 65-369; s. 2, ch. 87-148; s. 52, ch. 90-136; s. 1, ch. 90-303; s. 2, ch. 94-162; s. 60, ch. 99-385.



73.092 - Attorney’s fees.

73.092 Attorney’s fees.—

(1) Except as otherwise provided in this section and s. 73.015, the court, in eminent domain proceedings, shall award attorney’s fees based solely on the benefits achieved for the client.

(a) As used in this section, the term “benefits” means the difference, exclusive of interest, between the final judgment or settlement and the last written offer made by the condemning authority before the defendant hires an attorney. If no written offer is made by the condemning authority before the defendant hires an attorney, benefits must be measured from the first written offer after the attorney is hired.

1. In determining attorney’s fees, if business records as defined in s. 73.015(2)(c)2. and kept by the owner in the ordinary course of business were provided to the condemning authority to substantiate the business damage offer in s. 73.015(2)(c), benefits for amounts awarded for business damages must be based on the difference between the final judgment or settlement and the written counteroffer made by the condemning authority provided in s. 73.015(2)(d).

2. In determining attorney’s fees, if existing business records as defined in s. 73.015(2)(c)2. and kept by the owner in the ordinary course of business were not provided to the condemning authority to substantiate the business damage offer in s. 73.015(2)(c) and those records which were not provided are later deemed material to the determination of business damages, benefits for amounts awarded for business damages must be based upon the difference between the final judgment or settlement and the first written counteroffer made by the condemning authority within 90 days from the condemning authority’s receipt of the business records previously not provided.

(b) The court may also consider nonmonetary benefits obtained for the client through the efforts of the attorney, to the extent such nonmonetary benefits are specifically identified by the court and can, within a reasonable degree of certainty, be quantified.

(c) Attorney’s fees based on benefits achieved shall be awarded in accordance with the following schedule:

1. Thirty-three percent of any benefit up to $250,000; plus

2. Twenty-five percent of any portion of the benefit between $250,000 and $1 million; plus

3. Twenty percent of any portion of the benefit exceeding $1 million.

(2) In assessing attorney’s fees incurred in defeating an order of taking, or for apportionment, or other supplemental proceedings, when not otherwise provided for, the court shall consider:

(a) The novelty, difficulty, and importance of the questions involved.

(b) The skill employed by the attorney in conducting the cause.

(c) The amount of money involved.

(d) The responsibility incurred and fulfilled by the attorney.

(e) The attorney’s time and labor reasonably required adequately to represent the client in relation to the benefits resulting to the client.

(f) The fee, or rate of fee, customarily charged for legal services of a comparable or similar nature.

(g) Any attorney’s fee award made under subsection (1).

(3) In determining the amount of attorney’s fees to be paid by the petitioner under subsection (2), the court shall be guided by the fees the defendant would ordinarily be expected to pay for these services if the petitioner were not responsible for the payment of those fees.

(4) At least 30 days prior to a hearing to assess attorney’s fees under subsection (2), the condemnee’s attorney shall submit to the condemning authority and to the court complete time records and a detailed statement of services rendered by date, nature of services performed, time spent performing such services, and costs incurred.

(5) The defendant shall provide to the court a copy of any fee agreement that may exist between the defendant and his or her attorney, and the court must reduce the amount of attorney’s fees to be paid by the defendant by the amount of any attorney’s fees awarded by the court.

History.—s. 1, ch. 76-158; s. 37, ch. 85-180; s. 3, ch. 87-148; s. 54, ch. 90-136; s. 3, ch. 90-303; s. 3, ch. 94-162; s. 1370, ch. 95-147; s. 61, ch. 99-385.



73.101 - Form of judgment.

73.101 Form of judgment.—The judgment shall recite the verdict in full and shall state that the estate or interest in the property described in the petition and sought to be appropriated by the petitioner shall vest in the petitioner upon the payment of, or securing by deposit of money, the amount found by the verdict of the jury. Where there are conflicting claims to the amount awarded for any parcel, the court, upon appropriate motion, shall determine the rights of the interested parties with respect to the amount awarded for each parcel and the method of apportionment, together with the disposition of any other matters arising from the taking.

History.—s. 1, ch. 65-369.



73.111 - Deposit and possession.

73.111 Deposit and possession.—Within 20 days after the rendition of the judgment, the petitioner shall deposit the amount set forth therein into the registry of the court for the use of the defendants, or the proceeding shall be null and void, unless for good cause further time, not exceeding 60 days, is allowed by the court. Upon such deposit and the entry in the proper records in the clerk’s office of the judgment and the clerk’s certificate that the compensation has been paid into the court, the estate or interest sought shall vest in the petitioner. The court may fix the time within which, and the terms upon which, the defendants shall be required to surrender possession to the petitioner.

History.—s. 1, ch. 65-369; s. 3, ch. 78-315.



73.121 - Writs of assistance and possession.

73.121 Writs of assistance and possession.—Whenever the judge is satisfied that any person, whether holding under the defendant or not, is preventing or obstructing the petitioner from entering upon or taking possession of the property after the petitioner is entitled to do so, the judge may grant such writs as he or she may think necessary, or the judge may proceed for contempt of court.

History.—s. 1, ch. 65-369; s. 363, ch. 95-147.



73.131 - Appeals; costs.

73.131 Appeals; costs.—

(1) Appeals in eminent domain actions shall be taken in the manner prescribed by law and in accordance with the appellate rules, except that an appeal shall not prevent appropriation of the property by the petitioner where the amount awarded by the judgment has been deposited with the court as aforesaid. If, at any time after entry of the judgment, a defendant shall take out of the court the amount due him or her, any pending appeal taken by the defendant shall be dismissed by the appellate court upon the filing of a certificate by the clerk of the circuit court stating that the defendant taking the appeal has withdrawn the amount due him or her.

(2) The petitioner shall pay all reasonable costs of the proceedings in the appellate court, including a reasonable attorney’s fee to be assessed by that court, except upon an appeal taken by a defendant in which the judgment of the lower court shall be affirmed.

History.—s. 1, ch. 65-369; s. 4, ch. 87-148; s. 364, ch. 95-147.



73.141 - Payment.

73.141 Payment.—

(1) In the event that no appeal has been taken within the time and in the manner provided by the Florida Rules of Appellate Procedure, the clerk shall pay each judgment creditor the sum necessary to satisfy the judgment from the funds on deposit, and upon order of the court shall refund to the petitioner all the funds not necessary for the satisfaction of the judgment, costs and attorney fees.

(2) In the event that a timely appeal is taken and the judgment of the trial court is affirmed, the clerk of the court shall pay each judgment creditor as hereinabove provided.

History.—s. 1, ch. 65-369; s. 1, ch. 69-267.



73.151 - Railroads and canal companies.

73.151 Railroads and canal companies.—

(1) Whenever land sought to be condemned to the use of a railroad or canal company is in the possession, under any law of this state, of another railroad or canal company which is using the same in the construction or operation of its railroad or canal, the use of no more land than is necessary to furnish to the petitioner a right-of-way 105 feet in width across such railroad or canal shall be condemned for such use.

(2) If it shall be necessary for any railroad company organized under any law of this state to use, for the purpose of its road, any lands over which any other railroad company shall have previously acquired the right-of-way for its road, the right to use such lands may be acquired as in other cases. Such lands shall not be taken in a manner to interfere with the main track of the railroad first established except for crossing, as provided by law.

History.—s. 1, ch. 65-345; s. 1, ch. 65-369.



73.161 - Right-of-way for telephone and telegraph over railroad right-of-way.

73.161 Right-of-way for telephone and telegraph over railroad right-of-way.—

(1) If any telegraph or telephone company fails to secure the consent of any railroad or railway company for the construction of its lines along and upon the right-of-way of any railroad in this state, the same may be acquired by eminent domain. If the defendant railroad or railway company has a principal office or place of business in this state, and any portion of the right-of-way sought to be condemned extends into the county wherein such principal office or place of business is located, then the eminent domain action shall be had in such county. No map need be filed with the petition, but it shall state about how many poles per mile will be erected on such right-of-way, and about how far from each other, and from the centers of the main track of the railroad, their length and size, the depth they will be planted in the ground, and the amount of land that will be occupied by them. No pole shall be set at a greater distance than 10 feet from the outer edge of the right-of-way. In such action, the petitioner shall give bond for costs in the penalty of $200, payable to the defendant, with surety to be approved by the clerk.

(2) The judgment shall authorize the petitioner to enter upon the right-of-way of the defendant and construct its lines thereon. Said judgment shall further provide that such lines shall be constructed so as not to interfere with the operation of the trains of said defendant or any telephone or telegraph line already upon such right-of-way; and, furthermore, that if, at any time, the railroad or railway company shall desire, for railway purposes, the immediate use of any land occupied by said petitioner, then the petitioner shall, upon reasonable notice in writing, at its own expense, remove its line to some other place adjacent thereto on such right-of-way so as not to interfere with the track or use of said railway or any telephone or telegraph line already on said right-of-way, and that the said line shall not be erected on any embankment or slope of any cut of such right-of-way, and if at any time the said railroad or railway company shall require for railroad purposes its entire right-of-way at any point occupied by said line, the said petitioner shall, at such point, remove said line entirely off such right-of-way.

(3) The telegraph or telephone company by such action shall acquire only an easement in and to said railroad right-of-way for the purpose of constructing, maintaining, and operating its telegraph or telephone line thereon, and only the interests of such parties as are brought before the court shall be condemned in such action. If the easement or right-of-way claimed extends in or through more counties than one, the whole right and controversy may be heard and determined in any county into or through which such right-of-way extends, except as herein otherwise provided.

History.—s. 1, ch. 65-369.






Chapter 74 - PROCEEDINGS SUPPLEMENTAL TO EMINENT DOMAIN

74.011 - Scope.

74.011 Scope.—In any eminent domain action, properly instituted by and in the name of the state; the Department of Transportation; any county, school board, municipality, expressway authority, regional water supply authority, transportation authority, flood control district, or drainage or subdrainage district; the ship canal authority; any lawfully constituted housing, port, or aviation authority; or any rural electric cooperative, telephone cooperative corporation, or public utility corporation, the petitioner may avail itself of the provisions of this chapter to take possession and title in advance of the entry of final judgment.

History.—s. 4, ch. 65-369; ss. 23, 35, ch. 69-106; s. 1, ch. 69-300; s. 1, ch. 78-422; s. 1, ch. 83-113; s. 55, ch. 90-136; s. 4, ch. 90-303; s. 9, ch. 91-265; s. 1, ch. 2002-183; s. 51, ch. 2006-60.



74.021 - Rights under this chapter; additional.

74.021 Rights under this chapter; additional.—The right to take possession and title in advance of final judgment in eminent domain actions, as provided by this law, shall be in addition to any right, power or authority conferred by laws of the state under which proceedings may be conducted and shall not be construed as abrogating, limiting or modifying any such right, power or authority.

History.—s. 4, ch. 65-369.



74.031 - Declaration of taking; contents.

74.031 Declaration of taking; contents.—Those having the right to take possession and title in advance of the entry of final judgment in eminent domain actions, as provided by law, may file, either with the petition or at any time prior to the entry of final judgment, a declaration of taking signed by the petitioner, or its duly authorized agent or attorney, stating that the property sought to be appropriated is thereby taken for the use set forth in the petition. The petitioner shall make a good faith estimate of value, based upon a valid appraisal of each parcel in the proceeding, which shall be made a part of the declaration of taking.

History.—s. 4, ch. 65-369.



74.041 - Process; service and publication.

74.041 Process; service and publication.—

(1) Upon the filing of the declaration of taking, the clerk of the court shall issue a summons to show cause to the defendants, containing the names of all defendants named in the petition, notifying them that the petitioner will petition for an order of taking on a specified date. A copy of the summons to show cause and the declaration of taking shall be served upon all resident defendants in the manner provided by law for service of original process in eminent domain actions, and not less than 20 days prior to the date specified.

(2) If any defendant is alleged to be a nonresident of the state, or if the name or address of any defendant is alleged to be unknown, or if personal service cannot be had upon any defendant for any other reason, the clerk of the court shall cause the summons to show cause to be published one time, not less than 20 days prior to the date specified in the petition, in some newspaper published in the county; however, if the petitioner is a municipality and a newspaper is published therein, the summons shall be published in such a newspaper. The clerk shall mail a copy of the summons to show cause and the declaration of taking to each out-of-state defendant at the address set forth in the petition. The clerk shall file a certificate of mailing, which, together with proof of publication, shall constitute effective service as to these defendants. The failure of any party to receive the summons by mail shall not invalidate the proceedings of the court or any order made pursuant to this chapter.

(3) The petition date provided in this section may be combined with the summons to show cause and the published summons provided in s. 73.031, but in no event shall the petition date provided in this section be noticed for a date earlier than 1 day following the date specified in the summons to show cause and the published summons provided in s. 73.031 for the defendants to serve written defenses to the petition in eminent domain proceedings and, if a defendant requests, a hearing on the petition for order of taking.

History.—s. 4, ch. 65-369, s. 1, ch. 70-286; s. 38, ch. 85-180.



74.051 - Hearing on order of taking.

74.051 Hearing on order of taking.—

(1) If a defendant requests a hearing pursuant to s. 74.041(3), said defendant may appear and be heard on all matters properly before the court which may be determined prior to the entry of the order of taking, including the jurisdiction of the court, the sufficiency of pleadings, whether the petitioner is properly exercising its delegated authority, and the amount to be deposited for the property sought to be appropriated. Any defendant failing to file a request for hearing shall waive any right to object to the order of taking, and title shall be vested in the petitioner, upon deposit as hereinafter provided, which date shall be the date of valuation.

(2) If a hearing is requested, the court shall make such order as it deems proper, securing to all parties the rights to which they may be entitled, not inconsistent with the provisions of this section. The court may make such orders in respect of encumbrances, liens, rents, taxes, assessments, insurance, amount of the good faith deposit, and other charges, if any, as shall be just and equitable. If the court finds that the petitioner is entitled to possession of the property prior to final judgment, it shall enter an order requiring the petitioner to deposit in the registry of the court such sum of money as will fully secure and fully compensate the persons entitled to compensation as ultimately determined by the final judgment. Said deposit shall not be less than the amount of the petitioner’s estimate of value, if the petitioner be the state or any agency thereof, any county, the city, or other public body; otherwise, double the amount of petitioner’s estimate of value.

(3) If a defendant requests a hearing pursuant to s. 74.041(3) and the petitioner is an electric utility that is seeking to appropriate property necessary for an electric generation plant, an associated facility of an electric generation plant, an electric substation, or a power line, it is the intent of the Legislature that the court, when practicable, conduct the hearing no more than 120 days after the petition is filed and issue its order of taking no more than 30 days after the conclusion of the hearing.

(4) The court may fix the time within which and the terms upon which the defendants shall be required to surrender possession to the petitioner, which time of possession shall be upon deposit for those defendants failing to file a request for hearing as provided herein. The order of taking shall not become effective unless the deposit of the required sum is made in the registry of the court. If the deposit is not made within 20 days from the date of the order of taking, the order shall be void and of no further effect. The clerk is authorized to invest such deposits so as to earn the highest interest obtainable under the circumstances in state or national financial institutions in Florida insured by the Federal Government. Ninety percent of the interest earned shall be allocated in accordance with the ultimate ownership in the deposit.

History.—s. 4, ch. 65-369; s. 1, ch. 67-34; ss. 1, 3, ch. 67-370; s. 1, ch. 70-365; s. 2, ch. 82-117; s. 39, ch. 85-180; s. 1, ch. 2008-227; s. 1, ch. 2013-23.



74.061 - Vesting of title or interest sought.

74.061 Vesting of title or interest sought.—Immediately upon the making of the deposit, the title or interest specified in the petition shall vest in the petitioner, and the said lands shall be deemed to be condemned and taken for the use of the petitioner, and the right to compensation for the same shall vest in the persons entitled thereto. Compensation shall be determined in accordance with the provisions of chapter 73, except that interest shall be allowed at the same rate as provided in all circuit court judgments from the date of surrender of possession to the date of payment on the amount that the verdict exceeds the estimate of value set forth in the declaration of taking.

History.—s. 4, ch. 65-369; ss. 1, 2, ch. 67-277; s. 28, ch. 73-333; s. 4, ch. 78-315.



74.071 - Paying over funds in court.

74.071 Paying over funds in court.—At any time, prior to the entry of final judgment, and upon motion by the proper defendants, the court may direct that the sum of money set forth in the declaration of taking be paid forthwith to such defendants from the money deposited in the registry of the court. If the compensation awarded for the property by the final judgment shall exceed the amount withdrawn by the defendant, the court shall enter judgment against the petitioner for the deficiency. If the amount withdrawn exceeds the compensation awarded for the property by the final judgment, the court shall enter a judgment against such defendant for the excess, and such judgment shall be a lien against any of the defendant’s property except his or her homestead.

History.—s. 4, ch. 65-369; s. 365, ch. 95-147.



74.081 - Proceedings as evidence.

74.081 Proceedings as evidence.—Neither the declaration of taking, nor the amount of the deposit, shall be admissible in evidence in any action.

History.—s. 4, ch. 65-369.



74.091 - Effect of failure to pay final judgment.

74.091 Effect of failure to pay final judgment.—Where an order of taking has been entered and deposit made, the failure of the petitioner to pay into the court the compensation ascertained by the jury shall not invalidate said judgment or the title of the petitioner, and such failure shall not authorize any person to molest, interfere with, enter or trespass upon said property; provided, however, persons lawfully entitled to compensation may sue out execution, in the event a timely appeal has not been filed, and such execution may be levied upon the property so condemned and any other property of the petitioner in the same manner as executions are levied in common-law actions.

History.—s. 4, ch. 65-369.



74.101 - Rights of housing authority after taking.

74.101 Rights of housing authority after taking.—In any action in which any housing authority created under the laws of Florida has taken or may take possession of any real property in advance of final judgment therein, and the said petitioner has become irrevocably committed to pay the amount ultimately to be awarded as compensation, then it is lawful to expend moneys duly appropriated for that purpose in demolishing existing structures on said land, and in erecting buildings or public works thereon, or in improving said land or erecting and constructing buildings or works thereon, authorized by law to be constructed by any petitioner.

History.—s. 4, ch. 65-369.



74.111 - Drainage districts and housing authorities.

74.111 Drainage districts and housing authorities.—In any action instituted by a drainage or subdrainage district, or housing authority wherein the petitioner seeks to avail itself of the provisions of this chapter:

(1) Action under this chapter shall not be taken unless the chair or other legally constituted head of the petitioning authority empowered to acquire the land shall be of the opinion that the ultimate award probably will be within the limits of the authority’s ability to pay.

(2) It shall be lawful for the petitioner to expend moneys duly appropriated for the purpose of availing itself of the provisions of this chapter in going forward with the project for which the land was taken; provided that, in the opinion of the attorney representing the taking authority, the title has been vested in the authority taking, or all persons having an interest therein have been made parties to such proceeding and will be bound by the final judgment therein.

(3) No money shall be paid nor contracts made for payment for any construction or maintenance proposed by the petitioner under this chapter in excess of the amount specifically appropriated therefor by the Legislature of the state, or procured by and secured to the petitioner under contracts with private persons, firms, or corporations in accordance with the laws authorizing such taking authority to negotiate contracts with private persons, firms, or corporations, or by the issuance of bonds and other debentures pursuant to tax levies duly made, all in accordance with the law in such cases made and provided.

(4) The attorney representing the petitioner is authorized to stipulate or agree in behalf of the taking authority to exclude any property, or any part thereof, or any interest therein, that may have been, or may be taken by or on behalf of the authority taking by the declaration of taking, or otherwise.

History.—s. 4, ch. 65-369; s. 366, ch. 95-147.






Chapter 75 - BOND VALIDATION

75.01 - Jurisdiction.

75.01 Jurisdiction.—Circuit courts have jurisdiction to determine the validation of bonds and certificates of indebtedness and all matters connected therewith.

History.—s. 25, ch. 67-254.



75.02 - Plaintiff.

75.02 Plaintiff.—Any county, municipality, taxing district or other political district or subdivision of this state, including the governing body of any drainage, conservation or reclamation district, and including also state agencies, commissions and departments authorized by law to issue bonds, may determine its authority to incur bonded debt or issue certificates of debt and the legality of all proceedings in connection therewith, including assessment of taxes levied or to be levied, the lien thereof and proceedings or other remedies for their collection. For this purpose a complaint shall be filed in the circuit court in the county or in the county where the municipality or district, or any part thereof, is located against the state and the taxpayers, property owners, and citizens of the county, municipality or district, including nonresidents owning property or subject to taxation therein. In actions to validate bonds or certificates of debt issued by state agencies, commissions or departments, the complaint shall be filed in the circuit court of the county where the proceeds of the bond issue are to be expended, or where the seat of state government is situated, and shall be brought against the state and the taxpayers, property owners and citizens thereof, including nonresidents owning property or subject to taxation therein.

History.—s. 1, ch. 6868, 1915; RGS 3296; s. 1, ch. 10036, 1925; s. 1, ch. 12003, 1927; CGL 5106, 5113, 5123; s. 1, ch. 25263, 1949; s. 25, ch. 67-254.



75.03 - Condition precedent.

75.03 Condition precedent.—As a condition precedent to filing of a complaint for the validation of bonds or certificates of debt, the county, municipality, state agency, commission or department, or district desiring to issue them shall cause an election to be held to authorize the issuance of such bonds or certificates and show prima facie that the election was in favor of the issuance thereof, or, when permitted by law, adopt an ordinance, resolution or other proceeding providing for the issuance of such bonds or certificates in accordance with law.

History.—s. 1, ch. 6868, 1915; RGS 3296; CGL 5106; s. 2, ch. 25263, 1949; s. 25, ch. 67-254.



75.04 - Complaint.

75.04 Complaint.—

(1) The complaint shall set out the plaintiff’s authority for incurring the bonded debt or issuing certificates of debt, the holding of an election and the result when an election is required, the ordinance, resolution, or other proceeding authorizing the issue and its adoption, all other essential proceedings had or taken in connection therewith, the amount of the bonds or certificates to be issued and the interest they are to bear; and, in case of a drainage, conservation, or reclamation district, the authority for the creation of such district, for the issuance of bonds, for the levy and assessment of taxes and all other pertinent matters.

(2) In the case of an independent special district as defined in s. 218.31(7), the complaint shall allege the creation of a trust indenture established by the petitioner for a bonded trustee acceptable to the court who shall certify the proper expenditure of the proceeds of the bonds.

History.—s. 2, ch. 6868, 1915; RGS 3297; s. 2, ch. 12003, 1927; CGL 5107, 5123, 5124; s. 1, ch. 14504, 1929; s. 25, ch. 67-254; s. 13, ch. 80-281.



75.05 - Order and service.

75.05 Order and service.—

(1) The court shall issue an order directed against the state and the several property owners, taxpayers, citizens and others having or claiming any right, title or interest in property to be affected by the issuance of bonds or certificates, or to be affected thereby, requiring all persons, in general terms and without naming them and the state through its state attorney or attorneys of the circuits where the county, municipality or district lies, to appear at a designated time and place within the circuit where the complaint is filed and show why the complaint should not be granted and the proceedings and bonds or certificates validated. A copy of the complaint and order shall be served on the state attorney of the circuit in which such proceedings are pending, and when the municipality or district lies in more than one judicial circuit, on the state attorney of each of the circuits at least 20 days before the time fixed for hearing. The state attorney shall examine the complaint, and, if it appears or there is reason to believe that it is defective, insufficient, or untrue, or if in the opinion of the state attorney the issuance of the bonds or certificates in question has not been duly authorized, defense shall be made by said state attorney. The state attorney shall have access, for the purposes aforesaid, to all records and proceedings of the county, municipality, state agency, commission or department, or district, and any officer, agent or employee having charge, possession, or control of any of the books, papers, or records of the county, municipality, state agency, commission, department, or district shall exhibit them for examination on demand of the state attorney, and shall furnish, without cost, duly authenticated copies thereof which pertain to the proceedings for the issuance of the bonds or certificates or which may affect their legality.

(2) In the case of state agencies, commissions, or departments, a copy of the complaint and order shall be served on the state attorney of the circuit in which the action is pending and if pending in a county when the proceeds of the bond issue are to be expended in any other county, on the state attorney of each county in which it is proposed to expend the proceeds.

(3) Notwithstanding any other provision of law, whether a general law or special act, validation of bonds to be issued by a special district, other than a community development district established pursuant to chapter 190, as provided in s. 190.016(12), is not mandatory, but is at the option of the issuer. However, the validation of bonds issued by such community development districts shall not be required on refunding issues.

History.—s. 2, ch. 6868, 1915; RGS 3297; s. 2, ch. 10036, 1925; s. 2, ch. 12003, 1927; CGL 5107, 5114, 5124; s. 1, ch. 14504, 1929; s. 1, ch. 22623, 1945; s. 3, ch. 25263, 1949; s. 25, ch. 67-254; s. 11, ch. 79-183; s. 32, ch. 89-169; s. 1, ch. 91-308; s. 141, ch. 92-279; s. 55, ch. 92-326; s. 5, ch. 2004-305.



75.06 - Publication of notice.

75.06 Publication of notice.—

(1) Before the date set for hearing, the clerk shall publish a copy of the order in the county where the complaint is filed, and if plaintiff is a municipality or district in more than one county, then in each county, at least once each week for 2 consecutive weeks, commencing with the first publication, which shall not be less than 20 days before the date set for hearing but if there is a newspaper published in the territory to be affected by the issuance of the bonds or certificates, and in the county or counties the publication shall be therein unless otherwise ordered by the court. By this publication all property owners, taxpayers, citizens, and others having or claiming any right, title or interest in the county, municipality or district, or the taxable property therein, are made parties defendant to the action and the court has jurisdiction of them to the same extent as if named as defendants in the complaint and personally served with process.

(2) In actions to validate the bonds of state agencies, commissions or departments, the order shall be published in the same manner in a newspaper in each of the counties where the proceeds of bonds are to be expended, and in a newspaper published in the county in which the seat of state government is located if the action is brought therein.

History.—s. 2, ch. 6868, 1915; RGS 3297; s. 3, ch. 10036, 1925; s. 2, ch. 12003, 1927; CGL 5107, 5115, 5124; s. 1, ch. 14504, 1929; s. 1, ch. 22633, 1945; s. 4, ch. 25263, 1949; s. 25, ch. 67-254; s. 3, ch. 90-279.



75.07 - Intervention; hearings.

75.07 Intervention; hearings.—Any property owner, taxpayer, citizen or person interested may become a party to the action by moving against or pleading to the complaint at or before the time set for hearing. At the hearing the court shall determine all questions of law and fact and make such orders as will enable it to properly try and determine the action and render a final judgment with the least possible delay.

History.—s. 3, ch. 6868, 1915; RGS 3298; s. 1, ch. 11854; s. 3, ch. 12003, 1927; CGL 5108, 5125; s. 25, ch. 67-254.



75.08 - Appeal and review.

75.08 Appeal and review.—Any party to the action whether plaintiff, defendant, intervenor or otherwise, dissatisfied with the final judgment, may appeal to the Supreme Court within the time and in the manner prescribed by the Florida Rules of Appellate Procedure.

History.—s. 3, ch. 6868, 1915; RGS 3298; s. 1, ch. 11854, s. 3, ch. 12003, 1927; CGL 5108, 5125; s. 10, ch. 63-559; s. 25, ch. 67-254.



75.09 - Effect of final judgment.

75.09 Effect of final judgment.—If the judgment validates such bonds, certificates or other obligations, which may include the validation of the county, municipality, taxing district, political district, subdivision, agency, instrumentality or other public body itself and any taxes, assessments or revenues affected, and no appeal is taken within the time prescribed, or if taken and the judgment is affirmed, such judgment is forever conclusive as to all matters adjudicated against plaintiff and all parties affected thereby, including all property owners, taxpayers and citizens of the plaintiff, and all others having or claiming any right, title or interest in property to be affected by the issuance of said bonds, certificates or other obligations, or to be affected in any way thereby, and the validity of said bonds, certificates or other obligations or of any taxes, assessments or revenues pledged for the payment thereof, or of the proceedings authorizing the issuance thereof, including any remedies provided for their collection, shall never be called in question in any court by any person or party.

History.—s. 4, ch. 6868, 1915; RGS 3299; s. 4, ch. 12003, 1927; CGL 5109, 5126; s. 1, ch. 29691, 1955; s. 9, ch. 57-1; s. 25, ch. 67-254.



75.10 - Recording of judgment in other counties.

75.10 Recording of judgment in other counties.—If any judgment extends into more than one county it shall be recorded in each county in which the plaintiff municipality or district extends.

History.—s. 4, ch. 10036, 1925; CGL 5116; s. 25, ch. 67-254.



75.11 - Stamping instruments validated.

75.11 Stamping instruments validated.—

(1) Bonds or certificates, when validated under this chapter, shall have stamped or written thereon, by the proper officers of such county, municipality or district issuing them, a statement in substantially the following form:

“This bond is one of a series of bonds which were validated by judgment of the Circuit Court for   County, rendered on  ,   (year)  .”

(2) A certified copy of the judgment or decree shall be received as evidence in any court in this state.

History.—s. 5, ch. 6868, 1915; RGS 3300; s. 5, ch. 12003, 1927; CGL 5110, 5127; s. 1, ch. 57-300; s. 25, ch. 67-254; s. 4, ch. 99-6.



75.12 - Payment of costs.

75.12 Payment of costs.—The costs shall be paid by the county, municipality, or district filing the complaint except when a taxpayer, citizen, or other person contests the action or intervenes, the court may tax the whole or any part of the costs against him or her as is equitable.

History.—s. 6, ch. 6868, 1915; RGS 3301; s. 6, ch. 12003, 1927; CGL 5111, 5128; s. 25, ch. 67-254; s. 367, ch. 95-147.



75.13 - Certain prior proceedings validated.

75.13 Certain prior proceedings validated.—Any action for validation heretofore brought by any municipality, special taxing district or political district or subdivision which extends into more than one county or judicial circuit, whereby bonds or certificates of debt have been validated in which the proceedings have been brought in one county and a decree has been entered, said decree shall be binding on all of the citizens, property owners, or taxpayers of each municipality, district or subdivision.

History.—s. 5, ch. 10036, 1925; CGL 5117; s. 25, ch. 67-254.



75.14 - Landowner or taxpayer not disqualification of judge.

75.14 Landowner or taxpayer not disqualification of judge.—No judge shall be disqualified in any validation action because the judge is a landowner or taxpayer of any county, municipality, or district seeking relief hereunder.

History.—s. 1, ch. 10164; 1925; CGL 5118; s. 25, ch. 67-254; s. 368, ch. 95-147.



75.16 - Certain orders and decrees validated.

75.16 Certain orders and decrees validated.—All orders, decrees, and judgments heretofore or hereafter made in actions for the validation of bonds or certificates of indebtedness by any judge disqualified by matters not apparent on the record are valid and binding on all parties unless attacked within 20 days of the entry thereof; and all orders, decrees, and judgments heretofore made in such validation actions by judges other than the regular judge or those mentioned or designated in the notices, or at places other than, or dates subsequent to, those mentioned in said notices, when it appears that the regular judge was disqualified, absent, or disabled from discharging the duties of his or her office, are hereby ratified.

History.—s. 3, ch. 10164, 1925; s. 2, ch. 12066, 1927; CGL 5120, 5122; s. 25, ch. 67-254; s. 369, ch. 95-147.



75.17 - Commencement of action after validation; affidavit of good faith.

75.17 Commencement of action after validation; affidavit of good faith.—Every person who commences an action as taxpayer or otherwise to challenge the validity of any bonds or certificates or to prevent the use of any moneys derived from the sale of the bonds or certificates after the bonds or certificates have been validated by courts of competent jurisdiction pursuant to this chapter, shall file an affidavit of good faith stating that the action is not filed for delay and setting forth with particularity why the objection was not made as part of the validation action.

History.—s. 1, ch. 61-508; s. 25, ch. 67-254.






Chapter 76 - ATTACHMENT

76.01 - Right to attachment.

76.01 Right to attachment.—Any creditor may have an attachment at law against the goods and chattels, lands, and tenements of his or her debtor under the circumstances and in the manner hereinafter provided.

History.—RS 1635; GS 2099; RGS 3400; CGL 5253; s. 26, ch. 67-254; s. 370, ch. 95-147.



76.02 - Attachment of corporate stock.

76.02 Attachment of corporate stock.—Shares of stock in any corporation incorporated by the laws of this state are subject to attachment under the circumstances hereinafter provided and in the manner prescribed for levy of execution thereon.

History.—s. 1, ch. 3917, 1889; RGS 2846; CGL 4533; s. 26, ch. 67-254.



76.03 - Courts from which attachments shall issue.

76.03 Courts from which attachments shall issue.—Attachments shall be issued by a judge of the court which has jurisdiction of the amount claimed by the creditor, but if the property to be attached is being actually removed from the state and the creditor is unable to obtain process from the proper court in time to prevent such removal, any judge may issue the writ, making it returnable to the proper court and immediately sending all papers in the action to the clerk of the court to which the writ is returnable.

History.—s. 2, Feb. 15, 1834; s. 1, ch. 250, 1849; RS 1636; GS 2100; RGS 3401; CGL 5254; s. 26, ch. 67-254; s. 15, ch. 73-334; s. 1, ch. 78-38.



76.04 - Grounds when debt due.

76.04 Grounds when debt due.—The creditor may have an attachment on a debt actually due to the creditor by his or her debtor, when the debtor:

(1) Will fraudulently part with the property before judgment can be obtained against him or her.

(2) Is actually removing the property out of the state.

(3) Is about to remove the property out of the state.

(4) Resides out of the state.

(5) Is actually moving himself or herself out of the state.

(6) Is about to move himself or herself out of the state.

(7) Is absconding.

(8) Is concealing himself or herself.

(9) Is secreting the property.

(10) Is fraudulently disposing of the property.

(11) Is actually removing himself or herself beyond the limits of the judicial circuit in which he or she resides.

(12) Is about to remove himself or herself out of the limits of such judicial circuit.

History.—s. 1, ch. 998, 1859; s. 2, ch. 1101, 1861; RS 1637; GS 2101; RGS 3402; CGL 5255; s. 26, ch. 67-254; s. 371, ch. 95-147.



76.05 - Grounds when debt not due.

76.05 Grounds when debt not due.—Any creditor may have an attachment on a debt not due, when the debtor:

(1) Is actually removing the property out of the state.

(2) Is fraudulently disposing of the property to avoid the payment of his or her debts.

(3) Is fraudulently secreting the property to avoid payment of his or her debts.

History.—s. 1, Feb. 14, 1835; RS 1638; s. 1, ch. 5257, 1903; GS 2102; RGS 3403; CGL 5256; s. 26, ch. 67-254; s. 372, ch. 95-147.



76.06 - Effect of attachment upon unmatured debt.

76.06 Effect of attachment upon unmatured debt.—In attachments for debts not due, under s. 76.05, the existence of one or more of the special grounds assigned, and in case of attachment against executors or administrators for a debt not due, the existence of all the grounds assigned, shall cause the debt to become due, and plaintiff may proceed as on a debt falling due on a day before commencement of the action.

History.—RS 1647; GS 2111; RGS 3412; CGL 5265; s. 26, ch. 67-254.



76.07 - Attachment in aid of foreclosure.

76.07 Attachment in aid of foreclosure.—Any creditor who is commencing or has commenced an action to foreclose a mortgage on personal property may have an attachment against the property, when the creditor has reason to believe and does believe that:

(1) The property or part of it will be concealed or disposed of so that it will not be forthcoming to answer a judgment on foreclosure.

(2) The property or part of it will be removed beyond the jurisdiction of the court.

(3) The property or part of it is of a perishable character and is being used and consumed by the mortgagor or other parties.

(4) The property or part of it has been disposed of without the consent of the party holding the mortgage, and stating who has the property, if known and if not known, that he or she does not know who has it.

History.—s. 6, Dec. 11, 1824; RS 1640; GS 2104; RGS 3405; s. 1, ch. 8477, 1921; CGL 5258; s. 26, ch. 67-254; s. 373, ch. 95-147.



76.08 - Procurement of attachment; generally.

76.08 Procurement of attachment; generally.—Upon motion by plaintiff, a writ of attachment may issue when the grounds relied on for the issuance of the writ clearly appear from specific facts shown by a verified complaint or a separate affidavit of the plaintiff, and all applicable requirements of s. 76.09, s. 76.10, or s. 76.11 are met.

History.—RS 1641; GS 2105; RGS 3406; CGL 5259; s. 26, ch. 67-254; s. 2, ch. 78-38.



76.09 - Motion when debt due.

76.09 Motion when debt due.—When the debt is actually due, the motion shall state the amount of the debt that is actually due, and that movant has reason to believe in the existence of one or more of the special grounds in s. 76.04, stating specifically the grounds.

History.—s. 1, ch. 998, 1859; RS 1642; GS 2106; RGS 3407; CGL 5260; s. 26, ch. 67-254.



76.10 - Motion when debt not due.

76.10 Motion when debt not due.—When the debt is not actually due, the motion shall state the amount of the debt or demand; that it is actually an existing debt; and the existence of one or more of the special grounds in s. 76.05, stating specifically the grounds and plaintiff shall produce before the officer granting the attachment satisfactory proof, by affidavit (other than his or her own) or otherwise, of the existence of the special ground.

History.—s. 2, Feb. 14, 1835; RS 1643; GS 2107; RGS 3408; CGL 5261; s. 26, ch. 67-254; s. 374, ch. 95-147.



76.11 - Motion for attachment in aid of foreclosure.

76.11 Motion for attachment in aid of foreclosure.—In attachments in aid of foreclosure of mortgages on personal property the motion shall describe the property on which the mortgage exists, and state that a complaint has been filed to foreclose the mortgage, the amount of the debt secured by the mortgage, that it is actually due, and that movant has reason to believe in the existence of one or more of the special grounds enumerated in s. 76.07, stating specifically the grounds.

History.—s. 6, Dec. 11, 1824; RS 1645; GS 2109; RGS 3410; CGL 5263; s. 2, ch. 29737, 1955; s. 26, ch. 67-254.



76.12 - Attachment bond.

76.12 Attachment bond.—No attachment shall issue until the person applying for it, the person’s agent or attorney, makes a bond with surety to be approved by the clerk payable to defendant in at least double the debt demanded conditioned to pay all costs and damages which defendant sustains in consequence of plaintiff’s improperly suing out the attachment. In foreclosure of a mortgage on personal property if the motion states that the property or part of it has been disposed of without the consent of the party holding the mortgage and that plaintiff does not know who has the property or part of it, the bond shall be made payable to the state for the use and benefit of all parties interested, conditioned to pay all costs and damages which are sustained in consequence of plaintiff’s improperly suing out the attachment. Any party aggrieved may sue on the bond but the state is not liable for any costs, damages, or expenses that are incurred. Any bond in attachment is not void as against the obligors, nor are they discharged therefrom on account of any informality, although the attachment is dissolved because of the informality.

History.—s. 10, Feb. 15, 1834; RS 1646; GS 2110; RGS 3411; s. 2, ch. 8477, 1921; CGL 5264; s. 26, ch. 67-254; s. 375, ch. 95-147.



76.13 - Writ; form.

76.13 Writ; form.—

(1) GENERALLY.—The writ of attachment shall command the sheriff to attach and take into custody so much of the lands, tenements, goods, and chattels of the party against whose property the writ is issued as is sufficient to satisfy the debt demanded with costs.

(2) IN AID OF SUITS TO FORECLOSE.—In actions to foreclose mortgages, the writ shall describe the property, and command the sheriff to take and hold such property or so much thereof as can be found sufficient to satisfy the debt to be foreclosed.

History.—s. 2, Feb. 15, 1834; RS 1648; GS 2112; RGS 3413; CGL 5266; s. 26, ch. 67-254; s. 3, ch. 83-255.



76.14 - Writ; effect of levy.

76.14 Writ; effect of levy.—The levy of a writ of attachment does not operate to dispossess the tenant of any lands or tenements, but a levy on real or personal property binds the property attached, except against preexisting liens. Levies on the same property under successive attachments have precedence as liens in the order in which they are made. A levy binds real estate as against subsequent creditors or purchasers only from the time of the record by the clerk of the circuit court of a notice of the levy and a description of the property levied on.

History.—s. 9, Feb. 17, 1833; RS 1651; GS 2115; RGS 3416; CGL 5269; s. 26, ch. 67-254.



76.151 - Writ; execution on property changing possession.

76.151 Writ; execution on property changing possession.—If the property to be attached is in the possession of the defendant at the time of the issuance of the writ but passes into the possession of a third person before the execution of the writ, the sheriff holding the writ shall execute it on the property in the possession of the third person and shall serve the writ on the defendant and the third person. The action, with proper amendments, shall proceed against the third person.

History.—s. 4, ch. 83-255.



76.16 - Writ; levy in other counties.

76.16 Writ; levy in other counties.—

(1) When plaintiff states in a motion for attachment that defendant has real or personal property in some county other than the one in which the action was instituted, a writ of attachment, original or ancillary, shall be issued and delivered to the sheriff of the county where the property is situate. The officer shall execute the writ and hold the property levied on subject to the order of the court from which the writ issued, which court has the power to order the delivery thereof to the sheriff of the county where the action was commenced or order the officer executing the writ to hold and dispose of it in his or her county.

(2) When any real property is levied on under this section, the officer levying the writ shall file a written notice of levy with the clerk of the circuit court for the county in which the property is located, which notice shall contain a description of the property levied on. The record shall be notice to all persons of the levy. If the attachment is dissolved or the action is dismissed, or for any reason the property ceases to be bound by the attachment, on due proof thereof the clerk shall note this on the record of the levy.

History.—s. 2, ch. 3721, 1887; RS 1650; GS 2114; RGS 3415; CGL 5268; s. 26, ch. 67-254; s. 376, ch. 95-147.



76.17 - Writ; levy upon property removed from county pending levy.

76.17 Writ; levy upon property removed from county pending levy.—When personal property of the defendant is located in any county at the time an action is commenced in which an attachment issues but is removed from the county pending the action, the officer to whom the writ is delivered shall make return of the fact of the removal and plaintiff may file a motion stating to what county he or she believes the property has been removed, whereupon an alias writ shall issue and be delivered to the sheriff of each county to which the property or a part thereof has been removed. On receipt of the writ, the sheriff shall take possession of the property and deliver it to the proper officer of the court from which the writ was issued, and make return of the writ. All questions about the title of the property shall be adjudicated in the county in which the action was brought, unless the court changes the venue.

History.—ss. 1, 2, ch. 3245, 1881; RS 1650; GS 2114; RGS 3415; CGL 5268; s. 26, ch. 67-254; s. 377, ch. 95-147.



76.18 - Return of property upon forthcoming bond.

76.18 Return of property upon forthcoming bond.—At any time after execution of the writ, property attached may be restored to defendant or some other person for him or her on defendant or such other person giving bond with surety to the officer levying the attachment to be approved by the officer payable to plaintiff in an amount which shall exceed by one-fourth the value of the property, as determined by the court, or which shall exceed by one-fourth the amount of the claim, whichever is less, conditioned for the forthcoming of the property restored to abide the final order of the court.

History.—s. 13, Mar. 15, 1843; s. 1, ch. 6865, 1915; RS 1652; GS 2116; RGS 3417; CGL 5270; s. 26, ch. 67-254; s. 3, ch. 78-38; s. 378, ch. 95-147.



76.19 - Return of property upon bond to pay debt.

76.19 Return of property upon bond to pay debt.—Property attached may be restored to defendant (or in case of foreclosure of mortgage, to any person who makes affidavit that he or she is the owner of the equity of redemption), on his or her giving a bond with surety to be approved by the officer, conditioned for the payment to plaintiff of the debt and all costs of the action, when they are adjudicated to be payable to plaintiff.

History.—s. 4, Feb. 14, 1835; RS 1653; GS 2117; RGS 3418; CGL 5271; s. 26, ch. 67-254; s. 379, ch. 95-147.



76.20 - Replevy of property taken by attachment.

76.20 Replevy of property taken by attachment.—If property taken under a writ of attachment is not subject to attachment, it may be replevied by defendant.

History.—s. 4, Feb. 14, 1835; RS 1654; GS 2118; RGS 3419; CGL 5272; s. 26, ch. 67-254.



76.21 - Claims of third parties to attached property.

76.21 Claims of third parties to attached property.—If any attachment is levied on property claimed by any person other than defendant, such person may replevy it or interpose a claim in the manner provided in case of execution.

History.—s. 8, Feb. 15, 1834; s. 1, Mar. 15, 1843; RS 1665; GS 2129; RGS 3430; CGL 5283; s. 26, ch. 67-254.



76.22 - Custody of attached property; sale of perishables.

76.22 Custody of attached property; sale of perishables.—All personal property levied on by attachment, shall remain in custody of the officer who attached it until disposed of according to law unless it is restored to defendant or some person for him or her, or is claimed by a third person. When the property attached is perishable or liable to great deterioration in value or the costs of keeping it are greatly disproportionate to its value, the court may order the sale of the property after such notice as is expedient, and the proceeds of the sale shall be paid into court and abide the judgment.

History.—s. 12, Feb. 17, 1833; RS 1655; GS 2119; RGS 3420; CGL 5273; s. 26, ch. 67-254; s. 380, ch. 95-147.



76.24 - Dissolution of attachment.

76.24 Dissolution of attachment.—

(1) The defendant by motion may obtain the dissolution of a writ of attachment unless the plaintiff proves the grounds upon which the writ was issued and a reasonable probability that the final judgment in the underlying action will be rendered in the plaintiff’s favor. The court shall set down such motion for an immediate hearing. This motion shall be in lieu of the provisions of s. 76.18.

(2) On answer by defendant that any allegation in plaintiff’s motion is untrue, this issue shall be tried. If the allegation in plaintiff’s motion which is denied is not proved to be true, the attachment shall be dissolved.

(3) If the answer denies the debt demanded, the judge may require pleadings thereon on motion of either party to be filed in such time as he or she fixes.

(4) The issue, if any, raised by the pleadings shall be tried at the same time as the issue, if any, made by the answer on the special cause assigned in plaintiff’s motion for the suit. On demand of either party a jury summoned from the body of the county shall be impaneled to try the issue.

History.—s. 5, Feb. 15, 1834; RS 1656; GS 2120; RGS 3421; CGL 5274; s. 15, ch. 29737, 1955; s. 26, ch. 67-254; s. 4, ch. 78-38; s. 381, ch. 95-147.



76.25 - Effect of dissolution.

76.25 Effect of dissolution.—

(1) ON THE ACTION.—When an attachment is dissolved, the attachment only shall be dissolved, and plaintiff may prosecute the action to final judgment.

(2) ON WRITS OF GARNISHMENT.—When an attachment is dissolved and a writ of garnishment has been issued the garnishment shall not be dissolved in consequence of dissolution of the attachment, but shall remain in full force and abide the termination of the action.

History.—s. 7, Feb. 15, 1834; s. 3, ch. 1100, 1861; RS 1657; GS 2121; RGS 3422; CGL 5275; s. 10, ch. 28301, 1953; s. 26, ch. 67-254.



76.251 - When writ returnable.

76.251 When writ returnable.—A writ of attachment is returnable when fully executed or when the officer is convinced that no property can be found. If property is seized under the writ, the writ shall be returned when the property seized finally passes from the lien of the writ and control of the officer levying it. At the time of each action taken under the writ, the officer shall endorse the action thereon.

History.—s. 26, ch. 67-254.



76.31 - Judgments.

76.31 Judgments.—If a default is entered for plaintiff and defendant has retaken the property on a forthcoming bond, final judgment shall be entered at the same time against defendant and the surety on the bond for the amount of the judgment against defendant if it is less than the value of the property as fixed by the officer, or for the value of the property so fixed if the value is less than the judgment against defendant. If defendant has retaken the property on a bond to pay the debt, the judgment shall also be entered against the surety for the amount of the judgment against defendant. When judgment is entered against defendant after trial, it shall be entered against the surety as above provided except that the value of the property retaken by defendant shall be found by the court or jury, as the case may be, and stated in the finding or verdict.

History.—RS 1664; GS 2128; RGS 3429; CGL 5282; s. 26, ch. 67-254.



76.32 - Attachment of vessels.

76.32 Attachment of vessels.—

(1) WHEN APPLICABLE.—In all actions by any person, firm, corporation or association of persons, including the state and any governmental subdivision, agency or department of the state, against any person, firm, association of persons or corporation, whether resident or nonresident, to recover damages for injury to the person or property thereof, resulting from negligence in the navigation, direction or management of any ship or boat of any kind, whether domestic or foreign and however propelled, within the territorial jurisdiction of the state, plaintiff is entitled to an attachment at law against the vessel in the manner hereinafter provided.

(2) VENUE.—Venue shall be in the county where defendants or any of them reside or the county where the damage or injury was suffered or the county where the vessel charged with the responsibility for the damage or injury is found.

(3) MOTION FOR.—Before any writ of attachment issues, plaintiff shall file in the court from which the writ is desired, a motion, which shall not be verified or negative the attachment debtor’s exemptions, and which shall set forth the filing of the action, the circumstances under which the injury or damage complained of was suffered giving rise to plaintiff’s cause of action and the amount of plaintiff’s demand made in good faith.

(4) BOND.—No attachment shall issue until the person applying for it, the person’s agent or attorney, makes a bond with surety to be approved by the clerk of the court in which the action is commenced payable to defendant in a sum at least double the amount of money in good faith demanded conditioned to pay all costs and damages which defendant may sustain in consequence of plaintiff’s improperly suing out the attachment but no bond shall be required when the state, or any governmental subdivision, agency, or department is plaintiff.

(5) FORTHCOMING BOND.—Any vessel attached under this law may be restored at any time to defendant or to some other person for him or her, on defendant or the other person giving bond with surety to the officer levying the attachment to be approved by the officer payable to plaintiff in double the value of the vessel levied on, if the value does not exceed the amount of plaintiff’s claim, or double the amount of plaintiff’s claim, if the value exceeds the amount of plaintiff’s claim, the value to be fixed by the officer, conditioned for the forthcoming of the property restored to abide the final judgment of the court but if the action is for unliquidated damages, defendant or the claimant of the offending vessel instead of furnishing a bond may apply to the court for a reduction in the amount of the bond, and the court may fix the amount and conditions of the bond at a sum sufficient to adequately secure payment of the amount of the injury or damage which may have been suffered by plaintiff with costs. The release bond shall be approved by the court. If plaintiff recovers a judgment, it shall be rendered against defendant, or the claimant of the vessel, and his or her surety on the release bond.

(6) APPLICATION OF LAW.—This law applies to those actions for injury, loss or damage which occur without the admiralty and maritime jurisdiction of the courts of the United States.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 23137, 1945; s. 26, ch. 67-254; s. 382, ch. 95-147.

Note.—Former ss. 76.32-76.37.






Chapter 77 - GARNISHMENT

77.01 - Right to writ of garnishment.

77.01 Right to writ of garnishment.—Every person or entity who has sued to recover a debt or has recovered judgment in any court against any person or entity has a right to a writ of garnishment, in the manner hereinafter provided, to subject any debt due to defendant by a third person or any debt not evidenced by a negotiable instrument that will become due absolutely through the passage of time only to the defendant by a third person, and any tangible or intangible personal property of defendant in the possession or control of a third person. The officers, agents, and employees of any companies or corporations are third persons in regard to the companies or corporations, and as such are subject to garnishment after judgment against the companies or corporations.

History.—s. 1, ch. 43, 1845; s. 1, ch. 3738, 1887; RS 1666; s. 1, ch. 4136, 1893; GS 2130; s. 1, ch. 6910, 1915; RGS 3431; CGL 5284; s. 27, ch. 67-254; s. 21, ch. 2000-258; s. 14, ch. 2001-154.



77.02 - Garnishment in tort actions.

77.02 Garnishment in tort actions.—Before judgment against a defendant no writ of garnishment shall issue in any action sounding in tort.

History.—s. 1, ch. 7352, 1917; RGS 3432; CGL 5285; s. 27, ch. 67-254.



77.03 - Issuance of writ after judgment.

77.03 Issuance of writ after judgment.—After judgment has been obtained against defendant but before the writ of garnishment is issued, the plaintiff, the plaintiff’s agent or attorney, shall file a motion (which shall not be verified or negative defendant’s exemptions) stating the amount of the judgment. The motion may be filed and the writ issued either before or after the return of execution.

History.—ss. 1, 14, ch. 43, 1845; RS 1667; s. 1, ch. 4393, 1895; GS 2131; RGS 3433; CGL 5286; s. 27, ch. 67-254; s. 383, ch. 95-147; s. 13, ch. 2005-241.



77.0305 - Continuing writ of garnishment against salary or wages.

77.0305 Continuing writ of garnishment against salary or wages.—Notwithstanding any other provision of this chapter, if salary or wages are to be garnished to satisfy a judgment, the court shall issue a continuing writ of garnishment to the judgment debtor’s employer which provides for the periodic payment of a portion of the salary or wages of the judgment debtor as the salary or wages become due until the judgment is satisfied or until otherwise provided by court order. A debtor’s status as an employee of the state or its agencies or political subdivisions does not preclude a judgment creditor’s right to garnish the debtor’s wages. For the purposes of this section, the state includes the judicial branch and the legislative branch as defined in s. 216.011. The state, for itself and for its agencies and subdivisions, waives sovereign immunity for the express and limited purpose necessary to carry out this section. The court shall allow the judgment debtor’s employer to collect up to $5 against the salary or wages of the judgment debtor to reimburse the employer for administrative costs for the first deduction from the judgment debtor’s salary or wages and up to $2 for each deduction thereafter. The funds collected by the state under this section must be deposited in the Department of Financial Services Administrative Trust Fund for purposes of carrying out this section.

History.—s. 1, ch. 88-295; s. 2, ch. 93-69; s. 1, ch. 93-256; s. 107, ch. 2003-261.



77.031 - Issuance of writ before judgment.

77.031 Issuance of writ before judgment.—Before judgment has been obtained by the plaintiff against the defendant:

(1) A writ of garnishment shall be issued by the court or by the clerk on order of the court.

(2) To obtain issuance of the writ, the plaintiff, or the plaintiff’s agent or attorney, shall file in the court where the action is pending a verified motion or affidavit alleging by specific facts the nature of the cause of action; the amount of the debt and that the debt for which the plaintiff sues is just, due, and unpaid; that the garnishment is not sued out to injure either the defendant or the garnishee; and that the plaintiff believes that the defendant will not have in his or her possession, after execution is issued, tangible or intangible property in this state and in the county in which the action is pending on which a levy can be made sufficient to satisfy the plaintiff’s claim. The writ of garnishment shall set forth a notice to the defendant of the right to an immediate hearing for dissolution of such writ pursuant to s. 77.07. Upon issuance of the writ of garnishment, the clerk of the court shall provide by mail a copy of the writ to the defendant.

(3) Except when the plaintiff has had an attachment writ issued, no writ of garnishment before judgment shall issue until the plaintiff, or the plaintiff’s agent or attorney, gives a bond with surety to be approved by the clerk payable to the defendant in at least double the amount of the debt demanded, conditioned to pay all costs, damages, and attorney’s fees that the defendant sustains in consequence of the plaintiff’s improperly suing out the writ of garnishment. A garnishment bond is not void or voidable because of an informality in it, nor shall the obligors be discharged because of the informality, even though the garnishment is dissolved because of the informality.

(4) The motion or pleading need not negative any exemptions of the defendant.

History.—s. 11, ch. 43, 1845; RS 1680; s. 1, ch. 4393, 1895; GS 2144; s. 2, ch. 6910, 1915; RGS 3446; CGL 5299; s. 2, ch. 29737, 1955; s. 27, ch. 67-254; s. 1, ch. 83-97; s. 8, ch. 85-80; s. 384, ch. 95-147.

Note.—Former s. 77.18.



77.04 - Writ; form.

77.04 Writ; form.—The writ shall require the garnishee to serve an answer on the plaintiff within 20 days after service of the writ stating whether the garnishee is indebted to the defendant at the time of the answer, or was indebted at the time of service of the writ, plus up to 1 business day for the garnishee to act expeditiously on the writ, or at any time between such times; in what sum and what tangible or intangible personal property of defendant the garnishee has in his or her possession or control at the time of his or her answer, or had at the time of the service of the writ, or at any time between such times; and whether the garnishee knows of any other person indebted to defendant, or who may have any of the property of defendant in his or her possession or control. The writ shall state the amount named in plaintiff’s motion. If the garnishee is a business entity, an authorized employee or agent of the entity may execute, file, and serve the answer on behalf of the entity.

History.—s. 1, ch. 43, 1845; RS 1668; s. 1, ch. 4393, 1895; GS 2132; RGS 3434; CGL 5287; s. 11, ch. 28301, 1953; s. 27, ch. 67-254; s. 385, ch. 95-147; s. 14, ch. 2005-241; s. 1, ch. 2013-233.



77.041 - Notice to individual defendant for claim of exemption from garnishment; procedure for hearing.

77.041 Notice to individual defendant for claim of exemption from garnishment; procedure for hearing.—

(1) Upon application for a writ of garnishment by a plaintiff, if the defendant is an individual, the clerk of the court shall attach to the writ the following “Notice to Defendant”:

NOTICE TO DEFENDANT OF RIGHT AGAINST
GARNISHMENT OF WAGES, MONEY,
AND OTHER PROPERTY

The Writ of Garnishment delivered to you with this Notice means that wages, money, and other property belonging to you have been garnished to pay a court judgment against you. HOWEVER, YOU MAY BE ABLE TO KEEP OR RECOVER YOUR WAGES, MONEY, OR PROPERTY. READ THIS NOTICE CAREFULLY.

State and federal laws provide that certain wages, money, and property, even if deposited in a bank, savings and loan, or credit union, may not be taken to pay certain types of court judgments. Such wages, money, and property are exempt from garnishment. The major exemptions are listed below on the form for Claim of Exemption and Request for Hearing. This list does not include all possible exemptions. You should consult a lawyer for specific advice.

IF AN EXEMPTION FROM GARNISHMENT APPLIES TO YOU AND YOU WANT TO KEEP YOUR WAGES, MONEY, AND OTHER PROPERTY FROM BEING GARNISHED, OR TO RECOVER ANYTHING ALREADY TAKEN, YOU MUST COMPLETE A FORM FOR CLAIM OF EXEMPTION AND REQUEST FOR HEARING AS SET FORTH BELOW AND HAVE THE FORM NOTARIZED. IF YOU HAVE A VALID EXEMPTION, YOU MUST FILE THE FORM WITH THE CLERK’S OFFICE WITHIN 20 DAYS AFTER THE DATE YOU RECEIVE THIS NOTICE OR YOU MAY LOSE IMPORTANT RIGHTS. YOU MUST ALSO MAIL OR DELIVER A COPY OF THIS FORM TO THE PLAINTIFF OR THE PLAINTIFF’S ATTORNEY AND THE GARNISHEE OR THE GARNISHEE’S ATTORNEY AT THE ADDRESSES LISTED ON THE WRIT OF GARNISHMENT. NOTE THAT THE FORM REQUIRES YOU TO COMPLETE A CERTIFICATION THAT YOU MAILED OR HAND DELIVERED COPIES TO THE PLAINTIFF OR THE PLAINTIFF’S ATTORNEY AND THE GARNISHEE OR THE GARNISHEE’S ATTORNEY.

If you request a hearing, it will be held as soon as possible after your request is received by the court. The plaintiff or the plaintiff’s attorney must file any objection within 8 business days if you hand delivered to the plaintiff or the plaintiff’s attorney a copy of the form for Claim of Exemption and Request for Hearing or, alternatively, 14 business days if you mailed a copy of the form for claim and request to the plaintiff or the plaintiff’s attorney. If the plaintiff or the plaintiff’s attorney files an objection to your Claim of Exemption and Request for Hearing, the clerk will notify you and the other parties of the time and date of the hearing. You may attend the hearing with or without an attorney. If the plaintiff or the plaintiff’s attorney fails to file an objection, no hearing is required, the writ of garnishment will be dissolved and your wages, money, or property will be released.

IF YOU HAVE A VALID EXEMPTION, YOU SHOULD FILE THE FORM FOR CLAIM OF EXEMPTION IMMEDIATELY TO KEEP YOUR WAGES, MONEY, OR PROPERTY FROM BEING APPLIED TO THE COURT JUDGMENT. THE CLERK CANNOT GIVE YOU LEGAL ADVICE. IF YOU NEED LEGAL ASSISTANCE YOU SHOULD SEE A LAWYER. IF YOU CANNOT AFFORD A PRIVATE LAWYER, LEGAL SERVICES MAY BE AVAILABLE. CONTACT YOUR LOCAL BAR ASSOCIATION OR ASK THE CLERK’S OFFICE ABOUT ANY LEGAL SERVICES PROGRAM IN YOUR AREA.

CLAIM OF EXEMPTION AND
REQUEST FOR HEARING

I claim exemptions from garnishment under the following categories as checked:

I request a hearing to decide the validity of my claim. Notice of the hearing should be given to me at:

Address:

Telephone number:

I CERTIFY UNDER OATH AND PENALTY OF PERJURY that a copy of this CLAIM OF EXEMPTION AND REQUEST FOR HEARING has been furnished by (circle one)United States mail or hand delivery on   (insert date)  , to:   (insert names and addresses of Plaintiff or Plaintiff’s attorney and of Garnishee or Garnishee’s attorney to whom this document was furnished)  .

I FURTHER CERTIFY UNDER OATH AND PENALTY OF PERJURY that the statements made in this request are true to the best of my knowledge and belief.

Defendant’s signature

Date

STATE OF FLORIDA

COUNTY OF

Sworn and subscribed to before me this    day of   (month and year)  , by   (name of person making statement)

Notary Public/Deputy Clerk

Personally Known   OR Produced Identification

Type of Identification Produced

(2) The plaintiff must mail, by first class, a copy of the writ of garnishment, a copy of the motion for writ of garnishment, and, if the defendant is an individual, the “Notice to Defendant” to the defendant’s last known address within 5 business days after the writ is issued or 3 business days after the writ is served on the garnishee, whichever is later. However, if such documents are returned as undeliverable by the post office, or if the last known address is not discoverable after diligent search, the plaintiff must mail, by first class, the documents to the defendant at the defendant’s place of employment. The plaintiff shall file in the proceeding a certificate of such service.

(3) Upon the filing by a defendant of a sworn claim of exemption and request for hearing, a hearing will be held as soon as is practicable to determine the validity of the claimed exemptions. If the plaintiff or the plaintiff’s attorney does not file a sworn written statement that answers the defendant’s claim of exemption within 8 business days after hand delivering the claim and request or, alternatively, 14 business days if the claim and request were served by mail, no hearing is required and the clerk must automatically dissolve the writ and notify the parties of the dissolution by mail.

History.—s. 22, ch. 2000-258; s. 15, ch. 2001-154; s. 15, ch. 2005-241; s. 2, ch. 2010-97; s. 40, ch. 2012-30; s. 2, ch. 2013-233.



77.055 - Service of garnishee’s answer and notice of right to dissolve writ.

77.055 Service of garnishee’s answer and notice of right to dissolve writ.—Within 5 days after service of the garnishee’s answer on the plaintiff or after the time period for the garnishee’s answer has expired, the plaintiff shall serve, by mail, the following documents: a copy of the garnishee’s answer, and a notice advising the recipient that he or she must move to dissolve the writ of garnishment within 20 days after the date indicated on the certificate of service in the notice if any allegation in the plaintiff’s motion for writ of garnishment is untrue. The plaintiff shall serve these documents on the defendant at the defendant’s last known address and any other address disclosed by the garnishee’s answer and on any other person disclosed in the garnishee’s answer to have any ownership interest in the deposit, account, or property controlled by the garnishee. The plaintiff shall file in the proceeding a certificate of such service.

History.—s. 1, ch. 85-272; s. 2, ch. 88-295; s. 386, ch. 95-147; s. 23, ch. 2000-258.



77.06 - Writ; effect.

77.06 Writ; effect.—

(1) Service of the writ shall make garnishee liable for all debts due by him or her to defendant and for any tangible or intangible personal property of defendant in the garnishee’s possession or control at the time of the service of the writ or at any time between the service and the time of the garnishee’s answer. Service of the writ creates a lien in or upon any such debts or property at the time of service or at the time such debts or property come into the garnishee’s possession or control.

(2) The garnishee shall report in its answer and retain, subject to the provisions of s. 77.19 and subject to disposition as provided in this chapter, any deposit, account, or tangible or intangible personal property in the possession or control of such garnishee; and the answer shall state the name or names and addresses, if known to the garnishee, of the defendant and any other persons having or appearing to have an ownership interest in the involved property.

(3) In any case where a garnishee in good faith is in doubt as to whether any indebtedness or property is required by law to be included in the garnishee’s answer or retained by it, the garnishee may include and retain the same, subject to the provisions of s. 77.19 and subject to disposition as provided in this chapter, and in such case the garnishee shall not be liable for so doing to the defendant or to any other person claiming the same or any interest therein or claiming to have sustained damage on account thereof.

(4) Service of a writ on a garnishee shall render him or her liable as provided in this chapter in any fiduciary or representative capacity held by him or her if the fiduciary or representative capacity is specified in the writ.

History.—s. 1, ch. 43, 1845; RS 1670; GS 2134; RGS 3436; CGL 5289; s. 27, ch. 67-254; s. 1, ch. 71-69; s. 1, ch. 74-98; s. 2, ch. 85-272; s. 387, ch. 95-147; s. 24, ch. 2000-258.



77.061 - Reply.

77.061 Reply.—When any garnishee answers and plaintiff is not satisfied with the answer, he or she shall serve a reply within 20 days thereafter denying the allegations of the answer as he or she desires. On failure of plaintiff to file a reply, the answer shall be taken as true and on proper disposition of the assets, if any are disclosed thereby, the garnishee is entitled to an order discharging him or her from further liability under the writ.

History.—s. 27, ch. 67-254; s. 388, ch. 95-147.



77.07 - Dissolution of writ.

77.07 Dissolution of writ.—

(1) The defendant, by motion, may obtain the dissolution of a writ of garnishment, unless the petitioner proves the grounds upon which the writ was issued and unless, in the case of a prejudgment writ, there is a reasonable probability that the final judgment in the underlying action will be rendered in his or her favor. The court shall set down such motion for an immediate hearing. If the writ is dissolved, the action then shall proceed as if no writ had been issued.

(2) The defendant and any other person having an ownership interest in the property, as disclosed by the garnishee’s answer, shall file and serve a motion to dissolve the garnishment within 20 days after the date indicated in the certificate of service on the defendant and such other person of the plaintiff’s notice required by s. 77.055, stating that any allegation in plaintiff’s motion for writ is untrue. On such motion this issue shall be tried, and if the allegation in plaintiff’s motion which is denied is not proved to be true, the garnishment shall be dissolved. Failure of the defendant or other interested person to timely file and serve the motion to dissolve within such time limitation shall result in the striking of the motion as an unauthorized nullity by the court, and the proceedings shall be in a default posture as to the party involved.

(3) If the motion denies the debt demanded before judgment, the judge may require pleadings on motion of either party on the debt demanded to be filed in such time as he or she fixes.

(4) The issue, if any, raised by the pleadings shall be tried at the same time as the issue, if any, made by defendant’s motion to plaintiff’s motion.

(5) If the plaintiff fails to file a dismissal or motion for final judgment within 6 months after filing the writ of garnishment, the writ shall automatically be dissolved and the garnishee shall be discharged from further liability under the writ. The plaintiff has the right to extend the writ for an additional 6 months by serving the garnishee and the defendant a notice of extension and filing in the underlying proceeding a certification of such service.

History.—s. 1, ch. 7353, 1917; RGS 3454; CGL 5307; s. 27, ch. 67-254; s. 2, ch. 83-97; s. 3, ch. 85-272; s. 389, ch. 95-147; s. 16, ch. 2005-241.



77.08 - Writ; jury trial.

77.08 Writ; jury trial.—On demand of either party a jury summoned from the body of the county shall be impaneled to try the issues.

History.—s. 1, ch. 7353, 1917; RGS 3455; CGL 5308; s. 27, ch. 67-254.



77.081 - Default; judgment.

77.081 Default; judgment.—

(1) If the garnishee fails to answer as required, a default shall be entered against him or her.

(2) On the entry of judgment for plaintiff, a final judgment shall be entered against the garnishee for the amount of plaintiff’s claim with interest and costs. No final judgment against a garnishee shall be entered before the entry of, or in excess of, the final judgment against the original defendant with interest and costs. If the claim of the plaintiff is dismissed or judgment is entered against the plaintiff the default against garnishee shall be vacated and judgment for the garnishee’s costs entered.

History.—s. 11, ch. 43, 1845; RS 1681, 1682; GS 2146, 2147; RGS 3448, 3449; CGL 5301, 5302; s. 27, ch. 67-254; s. 390, ch. 95-147.

Note.—Former ss. 77.20, 77.21.



77.082 - No reply filed.

77.082 No reply filed.—If no reply to garnishee’s answer is served, garnishee may surrender any goods, chattels, or effects of defendant in garnishee’s hands or possession to the sheriff and may pay any money or debt into registry of court. In such event or if garnishee prevails in the trial of any reply and after proper disposition of any property disclosed by garnishee’s answer, the court shall discharge him or her from further liability under the writ.

History.—s. 27, ch. 67-254; s. 391, ch. 95-147.



77.083 - Judgment.

77.083 Judgment.—Judgment against the garnishee on the garnishee’s answer or after trial of a reply to the garnishee’s answer shall be entered for the amount of his or her liability as disclosed by the answer or trial. Instead of scire facias, the court may subpoena the garnishee to inquire about his or her liability to or possession of property of the defendant. No judgment in excess of the amount remaining unpaid on the final judgment against the defendant or in excess of the amount of the liability of the garnishee to the defendant, whichever is less, shall be entered against the garnishee.

History.—s. 27, ch. 67-254; s. 3, ch. 83-97; s. 10, ch. 87-224; s. 392, ch. 95-147.



77.13 - Execution on garnishee’s refusal to surrender property.

77.13 Execution on garnishee’s refusal to surrender property.—If garnishee will not surrender the personal property belonging to defendant, provided he or she has the power to do so, and which garnishee has admitted is in his or her possession, the court may order execution issued against garnishee for the unpaid amount of plaintiff’s judgment against defendant. The officer shall sell garnishee’s property as under other executions. Garnishee may release his or her property from the levy and sale by surrendering the property of defendant to the officer levying the execution at the time appointed for the sale of garnishee’s property so levied on, or at any time before the day of the sale and by paying the costs of the proceedings to sell up to the time of the surrender.

History.—s. 5, ch. 43, 1845; RS 1675; GS 2139; RGS 3441; CGL 5294; s. 27, ch. 67-254; s. 393, ch. 95-147.



77.14 - Disposition of property surrendered by garnishee.

77.14 Disposition of property surrendered by garnishee.—When any garnishee has any of the personal property of defendant in his or her possession or control and surrenders it, the sheriff shall receive the property and sell it under the execution against defendant.

History.—s. 6, ch. 43, 1845; RS 1676; GS 2140; RGS 3442; CGL 5295; s. 27, ch. 67-254; s. 394, ch. 95-147.



77.15 - Proceedings against third persons named in answer.

77.15 Proceedings against third persons named in answer.—If the answer of garnishee shows that there is any of defendant’s personal property in the possession or control of any person who has not been garnisheed, on motion of plaintiff a writ of garnishment shall issue against the person having personal property of the defendant and the person shall answer and be liable as other garnishees.

History.—s. 3, ch. 43, 1845; RS 1677; GS 2141; RGS 3443; CGL 5296; s. 2, ch. 29737, 1955; s. 27, ch. 67-254.



77.16 - Claims by third persons to garnisheed property.

77.16 Claims by third persons to garnisheed property.—

(1) If any person other than defendant claims that the debt due by a garnishee is due to that person and not to defendant, or that the property in the hands or possession of any garnishee is that person’s property and shall make an affidavit to the effect, the court shall impanel a jury to determine the right of property between the claimant and plaintiff unless a jury is waived.

(2) If the verdict is against the claimant, plaintiff shall recover costs. If the verdict is in favor of the claimant, the claimant shall recover costs against plaintiff.

(3) If the claim is interposed after a levy on property, the officer making the levy shall return the execution with the officer’s levy thereon and the affidavit of the claimant to the court from which execution issued, and the proceedings shall be as in other cases of claims made to property taken on execution.

History.—s. 8, ch. 43, 1845; RS 1679; GS 2143; RGS 3445; CGL 5298; s. 27, ch. 67-254; s. 395, ch. 95-147.



77.17 - Compensation to garnishee.

77.17 Compensation to garnishee.—The garnishee shall be allowed the pay of a witness for the garnishee’s attendance out of the debt owed to defendant or the property in the garnishee’s possession. If there is no debt or property in the garnishee’s possession, the allowance shall be against plaintiff.

History.—s. 7, ch. 43, 1845; RS 1678; GS 2142; RGS 3444; CGL 5297; s. 27, ch. 67-254; s. 396, ch. 95-147.



77.19 - Amount retained by garnishee.

77.19 Amount retained by garnishee.—No garnishee who is indebted to or has in his or her possession the money of a person whose money or credits may be garnisheed shall retain out of the money more than double the amount which the writ of garnishment specifies as the amount plaintiff expects to recover or more than double the amount of the judgment plaintiff has recovered.

History.—s. 2, ch. 4393, 1895; GS 2145; RGS 3447; CGL 5300; s. 27, ch. 67-254; s. 397, ch. 95-147.



77.22 - Before judgment; effect of judgment for defendant.

77.22 Before judgment; effect of judgment for defendant.—

(1) If the judgment is for defendant in the main action, plaintiff shall pay all costs which have accrued in consequence of suing out a writ of garnishment before judgment and the money or property brought into the registry of the court or custody of the officer thereby inures to the benefit of and shall be controlled by defendant as completely as though it had been rendered in defendant’s favor.

(2) If plaintiff dismisses his or her action or has a judgment against him or her on the trial, the judgment against garnishee shall become a nullity and garnishee shall have execution for garnishee’s costs against plaintiff.

History.—s. 11, ch. 43, 1845; s. 2, ch. 1100, 1861; RS 1683, 1684; GS 2148, 2149; RGS 3450, 3451; CGL 5303, 5304; s. 27, ch. 67-254; s. 398, ch. 95-147.

Note.—Former ss. 77.22, 77.23.



77.24 - Before judgment; discharge.

77.24 Before judgment; discharge.—At any time before the entry of judgment, a defendant whose property has been garnisheed may secure its release by giving a bond with surety to be approved by the clerk in at least double the amount claimed in the complaint with interest and costs, or if the value of the property garnisheed is less than this amount, then in double the value, conditioned to pay any judgment recovered against the defendant in the action with interest and costs, or so much thereof as shall equal the value. On the approval of the bond the court shall discharge the garnishment and release the property. The order shall become effective on its filing with the bond. If garnishee admits a debt to or possession of property of defendant in excess of a sum sufficient to satisfy plaintiff’s claim, on motion of defendant and notice to plaintiff, the court shall release garnishee from responsibility to plaintiff for any debt to or property of defendant except in a sum deemed by the court sufficient to satisfy plaintiff’s claim with interest and costs.

History.—RS 1685; GS 2150; s. 1, ch. 5906, 1909; s. 2, ch. 6910, 1915; RGS 3452; CGL 5305; s. 27, ch. 67-254; s. 399, ch. 95-147.



77.27 - No appeal until fees are paid.

77.27 No appeal until fees are paid.—If the writ is dismissed or plaintiff fails to sustain his or her claim, an appeal from the judgment is not permitted until the attorney fee provided in s. 77.28 has been paid.

History.—s. 2, ch. 4030, 1891; GS 1357; RGS 2553; CGL 4171; s. 27, ch. 67-254; s. 400, ch. 95-147; s. 2, ch. 2014-211.



77.28 - Garnishment; attorney fees, costs, expenses; deposit required.

77.28 Garnishment; attorney fees, costs, expenses; deposit required.—Upon issuance of any writ of garnishment, the party applying for it shall pay $100 to the garnishee on the garnishee’s demand at any time after the service of the writ for the payment or part payment of his or her attorney fee which the garnishee expends or agrees to expend in obtaining representation in response to the writ. On rendering final judgment, the court shall determine the garnishee’s costs and expenses, including a reasonable attorney fee, and in the event of a judgment in favor of the plaintiff, the amount is subject to offset by the garnishee against the defendant whose property or debt owing is being garnished. In addition, the court shall tax the garnishee’s costs and expenses as costs. The plaintiff may recover in this manner the sum advanced by him or her, and, if the amount allowed by the court is greater than the amount paid together with any offset, judgment for the garnishee shall be entered against the party against whom the costs are taxed for the deficiency.

History.—s. 1, ch. 21772, 1943; s. 27, ch. 67-254; s. 2, ch. 81-301; s. 4, ch. 85-272; s. 1, ch. 88-234; s. 401, ch. 95-147; s. 76, ch. 2003-402; s. 3, ch. 2014-211.






Chapter 78 - REPLEVIN

78.01 - Right of replevin.

78.01 Right of replevin.—Any person whose personal property is wrongfully detained by any other person or officer may have a writ of replevin to recover said personal property and any damages sustained by reason of the wrongful taking or detention as herein provided. Notice of lis pendens to charge third persons with knowledge of plaintiff’s claim on the property may be recorded.

History.—s. 1, Mar. 11, 1845; RS 1707; GS 2171; RGS 3476; CGL 5329; s. 1, ch. 28277, 1953; s. 1, ch. 29706, 1955; s. 28, ch. 67-254; s. 1, ch. 73-20.



78.02 - What may not be taken by replevin.

78.02 What may not be taken by replevin.—No replevin shall lie:

(1) For any property taken by virtue of any warrant for the collection of any tax, assessment, or fine pursuant to any statute;

(2) For defendant in any execution or attachment to recover goods and chattels seized by virtue thereof unless such goods and chattels are exempt from the execution or attachment;

(3) By the original defendant in replevin for property taken in replevin and delivered to plaintiff while it remains in the possession of the original plaintiff or his or her agents.

(4) For any person unless that person has a right to reduce the goods taken into his or her possession.

History.—ss. 2, 3, Mar. 11, 1845; s. 4, ch. 1099, 1861; ch. 1938, 1873; ch. 2040, 1875; RS 1708; GS 2172; RGS 3477; CGL 5330; s. 28, ch. 67-254; s. 1, ch. 73-20; s. 402, ch. 95-147.



78.03 - Jurisdiction.

78.03 Jurisdiction.—An action for replevin must be brought in a court of competent jurisdiction based on the value of the property sought to be replevied. When property consists of separate articles, the value of any one of which is within the jurisdiction of a lower court but taken together will exceed that jurisdiction, the plaintiff may not divide the property to give jurisdiction to the lower court to enable the plaintiff to bring separate actions therefor.

History.—s. 14, Mar. 11, 1845; RS 1709; GS 2173; RGS 3478; CGL 5331; s. 28, ch. 67-254; s. 1, ch. 73-20; s. 15, ch. 73-334; s. 1, ch. 93-81.



78.032 - Venue.

78.032 Venue.—An action for replevin may be brought in any county where the property sought to be replevied is located, where the contract was signed, where the defendant resides, or where the cause of action accrued. An action that includes a cause of action for replevin and other causes of action may be brought in any county where venue is proper under chapter 47 for any of the other causes of action or in any county where venue for the replevin is proper under this section.

History.—s. 2, ch. 93-81.



78.045 - Writ; court order required.

78.045 Writ; court order required.—No clerk of court shall issue a writ of replevin prior to final judgment unless there has been filed with the clerk of court an order authorizing the issuance of such writ of replevin.

History.—s. 1, ch. 73-20.



78.055 - Complaint; requirements.

78.055 Complaint; requirements.—To obtain an order authorizing the issuance of a writ of replevin prior to final judgment, the plaintiff shall first file with the clerk of the court a complaint reciting and showing the following information:

(1) A description of the claimed property that is sufficient to make possible its identification and a statement, to the best knowledge, information, and belief of the plaintiff of the value of such property and its location.

(2) A statement that the plaintiff is the owner of the claimed property or is entitled to possession of it, describing the source of such title or right. If the plaintiff’s interest in such property is based on a written instrument, a copy of said instrument must be attached to the complaint.

(3) A statement that the property is wrongfully detained by the defendant, the means by which the defendant came into possession thereof, and the cause of such detention according to the best knowledge, information, and belief of the plaintiff.

(4) A statement that the claimed property has not been taken for a tax, assessment, or fine pursuant to law.

(5) A statement that the property has not been taken under an execution or attachment against the property of the plaintiff or, if so taken, that it is by law exempt from such taking, setting forth a reference to the exemption law relied upon.

History.—s. 1, ch. 73-20; s. 3, ch. 76-19.



78.065 - Order to show cause; contents.

78.065 Order to show cause; contents.—

(1) The court without delay shall examine the complaint filed; and, if on the basis of the complaint and further showing of the plaintiff in support of it the court finds that the defendant has waived in accordance with s. 78.075 his or her right to be notified and heard, the court shall promptly issue an order authorizing the clerk of the court to issue a writ of replevin.

(2) If, upon examination of the complaint filed and on further showing of the plaintiff in support of it, the court finds that the defendant has not waived in accordance with s. 78.075 his or her right to be notified and heard, the court shall promptly issue an order directed to the defendant to show cause why the claimed property should not be taken from the possession of the defendant and delivered to plaintiff. Such order shall:

(a) Fix the date and time for hearing on the order. However, the date for the hearing shall not be set sooner than 5 days after the service of the order.

(b) Direct the time within which service of the order and the complaint shall be made upon the defendant.

(c) Fix the manner in which service of the order shall be made on the defendant. The order shall direct that service as provided by law shall be made on the defendant if such service is possible or, in the event the officer serving the order is unable to serve such defendant as provided by law within the time specified in paragraph (b), that the officer shall place the order, together with the summons, on or in the claimed property or on the main entrance of the defendant’s residence. The officer’s return shall state that the officer was unable to locate the defendant and how the order was served.

(d) State that the nonpersonal service as provided herein shall be effective to afford notice to the defendant of the show cause order, but for no other purpose.

(e) State that the defendant has the right to file affidavits on his or her behalf with the court and may appear personally or by way of an attorney and present testimony on his or her behalf at the time of the hearing, or that the defendant may, upon a finding by the court pursuant to s. 78.067(2) that the plaintiff is entitled to the possession of the claimed property pending final adjudication of the claims of the parties, file with the court a written undertaking executed by a surety approved by the court in an amount equal to the value of the property to stay an order authorizing the delivery of the property to the plaintiff.

(f) State that if the defendant fails to appear the defendant shall be deemed to have waived his or her right to a hearing and that in such case the court may order the clerk of the court to issue a writ of replevin.

History.—s. 1, ch. 73-20; s. 10, ch. 79-396; s. 5, ch. 83-255; s. 403, ch. 95-147.



78.067 - Order to show cause; hearing.

78.067 Order to show cause; hearing.—

(1) If, after serving a show cause order as provided above, the court finds that the defendant has waived the right to be heard on that order in accordance with s. 78.075, it shall dispense with the hearing on the show cause order and promptly issue an order authorizing the clerk of the court to issue a writ of replevin.

(2) If the court finds that the defendant has not waived the right to be heard on the order to show cause in accordance with s. 78.075, the court shall at the hearing on the order to show cause consider the affidavits and other showings made by the parties appearing and make a determination of which party, with reasonable probability, is entitled to the possession of the claimed property pending final adjudication of the claims of the parties. This determination shall be based on a finding as to the probable validity of the underlying claim alleged against the defendant. If the court determines that the plaintiff is entitled to take possession of the claimed property, it shall issue an order directing the clerk of the court to issue a writ of replevin. However, the order shall be stayed pending final adjudication of the claims of the parties if the defendant files with the court a written undertaking executed by a surety approved by the court in an amount equal to the value of the property.

History.—s. 1, ch. 73-20; s. 404, ch. 95-147.



78.068 - Prejudgment writ of replevin.

78.068 Prejudgment writ of replevin.—

(1) A prejudgment writ of replevin may be issued and the property seized delivered forthwith to the petitioners when the nature of the claim and the amount thereof, if any, and the grounds relied upon for the issuance of the writ clearly appear from specific facts shown by the verified petition or by separate affidavit of the petitioner.

(2) This prejudgment writ of replevin may issue if the court finds, pursuant to subsection (1), that the defendant is engaging in, or is about to engage in, conduct that may place the claimed property in danger of destruction, concealment, waste, removal from the state, removal from the jurisdiction of the court, or transfer to an innocent purchaser during the pendency of the action or that the defendant has failed to make payment as agreed.

(3) The petitioner must post bond in the amount of twice the value of the goods subject to the writ or twice the balance remaining due and owing, whichever is lesser as determined by the court, as security for the payment of damages the defendant may sustain when the writ is obtained wrongfully.

(4) The defendant may obtain release of the property seized under a prejudgment writ of replevin by posting bond within 5 days after serving of the writ in the amount of 11/4 the amount due and owing on the agreement for the satisfaction of any judgment which may be rendered against the defendant.

(5) A prejudgment writ of replevin shall issue only upon the signed order of a circuit court judge or a county court judge.

(6) The defendant, by contradictory motion filed with the court within 10 days after service of the writ, may obtain the dissolution of a prejudgment writ of replevin unless the petitioner proves the grounds upon which the writ was issued. The court shall set down such motion for an immediate hearing. This motion shall be in lieu of the provisions of subsection (4).

History.—s. 1, ch. 76-19; s. 1, ch. 77-174; s. 405, ch. 95-147.



78.075 - Order to show cause; waiver.

78.075 Order to show cause; waiver.—The right to be heard provided in ss. 78.065 and 78.067 is waived if the defendant, after receiving a show cause order, engages in any conduct that clearly shows that he or she wants to forego the right to be heard on that order. The defendant’s failure to appear at the hearing duly scheduled on the order to show cause presumptively constitutes conduct that clearly shows that he or she wants to forego the right to be so heard. If the defendant, after service of the order to show cause, sends or delivers to the plaintiff or the court issuing the order to show cause a writing prepared by anyone but signed by the defendant after service of the order to show cause, indicating in any language that the defendant does not want to be heard on the show cause order, the defendant shall be presumed to have waived the right to be heard. For this purpose, a writing containing the following language is sufficient: “I,   (name of the defendant)  , am aware that I have the right and opportunity to be heard on a show cause order that has been served upon me concerning the right of plaintiff to obtain a writ of replevin authorizing the appropriate officer of the court to take   (describe property)   from my possession prior to final judgment against me. I hereby state that I do not want to be heard on this matter and that I expressly waive my right to be heard. I understand that the effect of my signing this paper probably will be a court order authorizing the issuance of a writ of replevin directing an officer of the court to take possession of the property described above prior to final judgment against me with respect to the claim under which the property is taken.”

History.—s. 1, ch. 73-20; s. 406, ch. 95-147.



78.08 - Writ; form.

78.08 Writ; form.—The writ shall command the sheriff to replevy the described personal property in possession of defendant.

History.—s. 4, Mar. 11, 1845; RS 1714; GS 2178; RGS 3483; CGL 5336; s. 28, ch. 67-254; s. 1, ch. 73-20; s. 6, ch. 83-255.



78.10 - Writ; execution on property in buildings or enclosures.

78.10 Writ; execution on property in buildings or enclosures.—In executing the writ of replevin, if the sheriff has reasonable grounds to believe that the property or any part thereof is secreted or concealed in any dwelling house or other building or enclosure, the sheriff shall publicly demand delivery thereof; and, if it is not delivered by the defendant or some other person, the sheriff shall cause such house, building, or enclosure to be broken open and shall make replevin according to the writ; and, if necessary, the sheriff shall take to his or her assistance the power of the county. However, if the sheriff does not have reasonable grounds to believe that the property to be replevied is secreted or concealed in any dwelling house or other building or enclosure, the plaintiff may petition the court for a “break order” directing the sheriff to enter physically any dwelling house or other building or enclosure. Upon a showing of probable cause by the plaintiff, the court shall enter such “break order.”

History.—s. 7, Mar. 11, 1845; RS 1716; GS 2180; RGS 3485; CGL 5338; s. 28, ch. 67-254; s. 1, ch. 73-20; s. 7, ch. 83-255; s. 407, ch. 95-147.



78.11 - Writ; execution on property changing possession.

78.11 Writ; execution on property changing possession.—If the property to be replevied is in the possession of defendant at the time of the issuance of the writ, and passes into the possession of a third person before the execution of the writ, the officer holding the writ shall execute it on the property in the possession of the third person and shall serve the writ on defendant and the third person, and the action with proper amendments, shall proceed against the third person.

History.—RS 1717; GS 2181; RGS 3486; CGL 5339; s. 28, ch. 67-254; s. 1, ch. 73-20.



78.12 - Writ; execution on property removed from jurisdiction.

78.12 Writ; execution on property removed from jurisdiction.—At the time of service of the writ if the property to be replevied is located outside the county of the court issuing the writ, the party having had the writ issued shall deliver it to the sheriff of the county where the property is located and to whom the writ is directed, and the sheriff shall execute the writ and shall, unless the writ directs otherwise, deliver the property to the plaintiff.

History.—RS 1718; GS 2182; RGS 3487; CGL 5340; s. 28, ch. 67-254; s. 1, ch. 73-20; s. 8, ch. 87-405.



78.13 - Writ; disposition of property levied on.

78.13 Writ; disposition of property levied on.—The officer executing the writ by levying on the property described shall deliver the property forthwith to plaintiff unless the writ directs otherwise. The defendant may obtain release of the property seized within 5 days after the seizure by posting with the clerk of the court who issued the writ the amount of 11/4 times the amount due and owing, conditioned to have the property forthcoming to abide the result of the action, or on the agreement for the satisfaction of any judgment which may be rendered against the defendant.

History.—s. 1, ch. 1099; 1861; RS 1719; GS 2183; RGS 3488; CGL 5341; s. 28, ch. 67-254; s. 1, ch. 73-20; s. 3, ch. 84-176; s. 408, ch. 95-147.



78.18 - Judgment for plaintiff when goods not delivered to defendant.

78.18 Judgment for plaintiff when goods not delivered to defendant.—If it appears that the property described in the complaint was wrongfully taken or detained by defendant and the property has been delivered to plaintiff by the officer executing the writ, plaintiff shall have judgment for his or her damages caused by the taking and detention and costs.

History.—s. 11, Mar. 11, 1845; RS 1724; GS 2188; RGS 3493; CGL 5346; s. 28, ch. 67-254; s. 1, ch. 73-20; s. 409, ch. 95-147.



78.19 - Judgment for plaintiff when goods retained by or redelivered to defendant.

78.19 Judgment for plaintiff when goods retained by or redelivered to defendant.—

(1) If it appears that the property was retained by, or redelivered to, defendant on his or her forthcoming bond, plaintiff shall take judgment for the property and against defendant and the surety on the forthcoming bond for the value of the property, but when plaintiff’s interest in the property is based on a claim of lien or some special interest therein, the judgment shall be only for the amount of the lien or the value of such special interest and costs, and the judgment shall be satisfied by the recovery of the property or the amount adjudged against defendant and defendant’s surety.

(2) After rendition of judgment, plaintiff at his or her option may have a writ of possession for the property and execution for plaintiff’s costs or have execution against defendant and defendant’s surety for the amount recovered and costs. If plaintiff elects to have a writ of possession for the property and the officer returns that he or she is unable to find it or any of it, plaintiff may immediately have execution against defendant and defendant’s surety for the whole amount recovered against them or for the amount recovered less the value of the property found by the officer. If he or she has execution for the whole amount, the officer shall release all property taken under the writ of possession.

(3) In any proceeding to ascertain the value of the property so that judgment for the value may be entered, the value of each article shall be found but it is not necessary to ascertain the value of each article of a lot of goods, wares, and merchandise when it has been replevied, but it is sufficient to ascertain the total value of the entire lot found.

History.—s. 1, ch. 3133, 1879; RS 1724; s. 1, ch. 5159, 1903; GS 2188; RGS 3493; s. 1, ch. 9320, 1923; CGL 5346, 5348; s. 28, ch. 67-254; s. 1, ch. 73-20; s. 410, ch. 95-147.



78.20 - Judgment for defendant when goods retained by, or redelivered to, defendant.

78.20 Judgment for defendant when goods retained by, or redelivered to, defendant.—When property has been retained by, or redelivered to, defendant on his or her forthcoming bond or upon the dissolution of a prejudgment writ and defendant prevails, he or she shall have judgment against plaintiff for his or her damages for the taking, if any, of the property, attorney fees, and costs. The remedies provided in this section and s. 78.21 shall not preclude any other remedies available under the laws of this state.

History.—s. 12, Mar. 11, 1845; RS 1725; GS 2189; RGS 3494; CGL 5347; s. 28, ch. 67-254; s. 1, ch. 73-20; s. 2, ch. 76-19; s. 411, ch. 95-147.



78.21 - Judgment for defendant when goods not retained by, or redelivered to, defendant.

78.21 Judgment for defendant when goods not retained by, or redelivered to, defendant.—When the property has not been retained by, or redelivered to, defendant and he or she prevails, judgment shall be entered against plaintiff for possession of the property and costs and against plaintiff for the value of the property and costs in the same manner as provided in s. 78.19 for judgment in favor of plaintiff. The value of each article of the goods replevied shall be found as directed in s. 78.19 with the same exception. The remedies provided in s. 78.20 and this section shall not preclude any other remedies available under the laws of this state.

History.—s. 13, Mar. 11, 1845; RS 1725; GS 2189; RGS 3494; s. 1, ch. 9320, 1923; CGL 5347; s. 28, ch. 67-254; s. 1, ch. 73-20; s. 412, ch. 95-147.






Chapter 79 - HABEAS CORPUS

79.01 - Application and writ.

79.01 Application and writ.—When any person detained in custody, whether charged with a criminal offense or not, applies to the Supreme Court or any justice thereof, or to any district court of appeal or any judge thereof or to any circuit judge for a writ of habeas corpus and shows by affidavit or evidence probable cause to believe that he or she is detained without lawful authority, the court, justice, or judge to whom such application is made shall grant the writ forthwith, against the person in whose custody the applicant is detained and returnable immediately before any of the courts, justices, or judges as the writ directs.

History.—s. 1, Sept. 16, 1822; s. 1, ch. 3129, 1879; RS 1771; GS 2248; RGS 3571; CGL 5435; s. 29, ch. 67-254; s. 413, ch. 95-147.



79.02 - Bond may be required.

79.02 Bond may be required.—When it appears necessary, the court, justice, or judge granting the writ shall require bond with surety to be approved by the judge or clerk payable to the Governor executed in such manner and reasonable penalty as the court, justice, or judge prescribes; conditioned for the payment of the charges and costs awarded against the prisoner and that he or she will not escape by the way. The bond shall be filed and may be sued on in the name of the Governor for the benefit of any person interested therein. In the event of inability to give bond for the payment of charges and costs, he or she may be permitted, in the place thereof, to make deposit in such amount as the court, justice, or judge requires.

History.—s. 1, Sept. 16, 1822; s. 1, ch. 3129, 1879; RS 1771; GS 2248; RGS 3571; CGL 5435; s. 29, ch. 67-254; s. 414, ch. 95-147.



79.03 - Service of writ.

79.03 Service of writ.—When issued, the writ shall be served by the sheriff of the county in which the petitioner is alleged to be detained on the officer or other person against whom it is issued, or in his or her absence from the place where the prisoner is confined, on the person having the immediate custody of the prisoner. When the sheriff of the county is the person holding the party detained, a delivery to or receipt of the writ by the sheriff is sufficient service.

History.—s. 2, ch. 3129, 1879; RS 1772; GS 2249; RGS 3572; CGL 5436; s. 29, ch. 67-254; s. 415, ch. 95-147.



79.04 - Return to writ.

79.04 Return to writ.—

(1) The person on whom the writ is served shall bring the body of the prisoner, or cause it to be brought, before the court, justice or judge before whom the writ is made returnable without delay and at the same time certify to the cause of the detention.

(2) When the writ is issued, the court shall set an early return date, at which time the formal return of the defendant shall be made. In the absence of a motion to quash or a motion for discharge notwithstanding the return, issue is joined when the return is filed and the action shall be ready for final disposition.

History.—s. 2, Sept. 16, 1822; s. 2, ch. 3129, 1879; RS 1773; GS 2250; RGS 3573; CGL 5437; s. 29, ch. 67-254.



79.05 - Compelling return and production of body.

79.05 Compelling return and production of body.—

(1) CIVIL LIABILITY.—Any person failing to return to the writ served on him or her with the cause of the prisoner’s detention, or to bring the body of the prisoner before the court, justice, or judge, according to the command of the writ for 3 days after the service shall forfeit and pay to the prisoner the sum of $300.

(2) BY PROCEEDINGS BY THE COURT.—A justice or judge in vacation may enforce obedience to any writ of habeas corpus and in cases pending before the Supreme Court, or any of the justices thereof, writs for the enforcement of obedience may be directed to the sheriff or other officer.

History.—ss. 3, 4, Sept. 16, 1822; ss. 3, 4, ch. 3129, 1879; RS 1774; GS 2251; RGS 3574; CGL 5438; s. 29, ch. 67-254; s. 416, ch. 95-147.



79.06 - Effect of the return.

79.06 Effect of the return.—

(1) GENERALLY.—The return made to the writ may be amended, and is not conclusive as to the facts stated therein, but the court, justice or judge before whom the return is made may examine into the cause of the imprisonment or detention, receive evidence in contradiction of the return, and determine it as the truth of the case requires.

(2) IN CASES OF CONTEMPT.—On the return of the writ when the cause of detention appears to be a contempt, plainly and specifically charged in the commitment by some court officer or body having authority to commit for the contempt so charged and for the time stated, the court, justice or judge before whom the writ is returnable shall remand the prisoner forthwith if the time for detention for contempt has not expired.

History.—s. 6, Sept. 16, 1822; s. 6, ch. 3129, 1879; RS 1775; GS 2252; RGS 3575; CGL 5439; s. 29, ch. 67-254.



79.07 - Procurement of evidence.

79.07 Procurement of evidence.—When it is inconvenient to procure the personal attendance of a witness, the witness’s affidavit, taken upon reasonable notice to the adverse party, may be received in evidence.

History.—s. 7, Sept. 16, 1822; s. 7, ch. 3129, 1879; RS 1776; GS 2253; RGS 3576; CGL 5440; s. 29, ch. 67-254; s. 417, ch. 95-147.



79.071 - Notice to prosecutor.

79.071 Notice to prosecutor.—If the validity of any statute, criminal law proceeding or conviction is attacked by habeas corpus in the circuit court, notice of the application for the writ shall be given to the prosecuting attorney of the court in which the statute under attack is being applied, the criminal law proceeding is being maintained or the conviction has occurred.

History.—s. 29, ch. 67-254.



79.08 - Hearing and judgment.

79.08 Hearing and judgment.—The court, justice, or judge before whom the prisoner is brought shall inquire without delay into the cause of the prisoner’s imprisonment, and shall either discharge the prisoner, admit him or her to bail or remand him or her to custody, as the law and the evidence require; and shall either award against the prisoner the charges of his or her transportation, not exceeding 15 cents per mile and the costs of the proceedings, or shall award the costs in the prisoner’s favor, or shall award no costs or charges against either party, as is right. The clerk of the court in which such action is pending shall issue execution for the costs and charges awarded.

History.—s. 5, Sept. 16, 1822; s. 8, ch. 3129, 1879; RS 1777; GS 2254; RGS 3577; CGL 5441; s. 29, ch. 67-254; s. 418, ch. 95-147.



79.09 - Filing of papers.

79.09 Filing of papers.—Before a circuit judge the petition and the papers shall be filed with the clerk of the circuit court of the county in which the prisoner is detained. Before the other courts, justices or judges, the papers shall be filed with the clerk of the court on which the justice or judge sits.

History.—s. 8, Sept. 16, 1822; s. 8, ch. 3129, 1879; RS 1778; GS 2255; RGS 3578; CGL 5442; s. 29, ch. 67-254.



79.10 - Effect of judgment.

79.10 Effect of judgment.—The judgment is conclusive until reversed and no person remanded by the judgment while it continues in force shall be at liberty to obtain another habeas corpus for the same cause or by any other proceeding bring the same matter again in question except by an appeal or by action of false imprisonment; nor shall any person who is discharged from confinement by the judgment be afterward confined or imprisoned for the same cause except by order of a court of competent jurisdiction.

History.—s. 9, Sept. 16, 1822; s. 9, ch. 3129, 1879; RS 1779; GS 2256; RGS 3579; CGL 5443; s. 29, ch. 67-254.



79.12 - Trial of accused pending appeal.

79.12 Trial of accused pending appeal.—When in any criminal prosecution a writ of habeas corpus is applied for by any person charged with any criminal offense and the accused has been remanded to custody by the court to which such application is made, a supersedeas of the order made on appeal being taken to an appellate court shall not prevent the state from proceeding with the prosecution of the accused pending the decision by the appellate court in the habeas corpus, but the state may prosecute the accused as if appeal had not been taken in habeas corpus. If the accused is convicted of the charge, the court shall withhold imposition of sentence and final judgment until the appellate court has determined the issues presented in the habeas corpus.

History.—s. 1, ch. 10098, 1925; CGL 5445; s. 29, ch. 67-254.






Chapter 80 - QUO WARRANTO

80.01 - Quo warranto; refusal of Attorney General to institute.

80.01 Quo warranto; refusal of Attorney General to institute.—Any person claiming title to an office which is exercised by another has the right, on refusal by the Attorney General to commence an action in the name of the state upon the claimant’s relation, or on the Attorney General’s refusal to file a petition setting forth the claimant’s name as the person rightfully entitled to the office, to file an action in the name of the state against the person exercising the office, setting up his or her own claim. The court shall determine the right of the claimant to the office, if the claimant so desires. No person shall be adjudged entitled to hold an office except upon full proof of the person’s title to the office in any action of this character.

History.—s. 2, ch. 1874, 1872; RS 1782; GS 2259; RGS 3582; CGL 5447; s. 30, ch. 67-254; s. 419, ch. 95-147.



80.02 - Quo warranto; control of Attorney General over certain proceedings.

80.02 Quo warranto; control of Attorney General over certain proceedings.—When the Attorney General commences an action setting forth the name of the person rightfully entitled, or when petition is filed upon the relation of a party claiming title, the Attorney General shall not dismiss the action without the consent of the claimant, but the court shall investigate the claim and determine the right, if so desired by the person on whose relation the petition is filed, and the claimant may have counsel of his or her choice to control the action in the claimant’s behalf.

History.—s. 4, ch. 1874, 1872; RS 1784; GS 2261; RGS 3584; CGL 5449; s. 30, ch. 67-254; s. 420, ch. 95-147.



80.031 - Procedure.

80.031 Procedure.—The rules about pleading and procedure in mandamus apply to actions for quo warranto as near as may be.

History.—s. 30, ch. 67-254.



80.032 - Judgment of ouster.

80.032 Judgment of ouster.—When any petition is well-founded, a judgment of ouster may issue without further amendments to the extent that the petition is well-founded.

History.—s. 30, ch. 67-254.



80.04 - Quo warranto; effect of judgment.

80.04 Quo warranto; effect of judgment.—When an individual institutes an action without the consent of the Attorney General, the judgment is conclusive as between the parties other than the state. The judgment is not a bar to any quo warranto by the state nor shall a judgment instituted by the Attorney General be a bar to actions by any claimant other than the parties thereto. The party receiving judgment shall be entitled to exercise the office until removed by quo warranto or until his or her rights thereto shall otherwise cease.

History.—s. 3, ch. 1874, 1872; RS 1783; GS 2260; RGS 3583; CGL 5448; s. 30, ch. 67-254; s. 421, ch. 95-147.






Chapter 81 - PROHIBITION

81.011 - Petition for prohibition.

81.011 Petition for prohibition.—The petitioner shall file a petition stating the nature of the action, the proceedings in the inferior court, tribunal or body presuming to exercise jurisdiction sought to be prohibited, and demand that writ of prohibition be granted in that behalf. When the matters appear on the face of the proceedings in the body presuming to exercise jurisdiction, the certified transcript of the record of all the proceedings shall accompany the petition. When the matters are not matters of record, they shall be verified by affidavit of petitioner or petitioner’s agent, or attorney.

History.—s. 1, ch. 1873, 1872; s. 2, ch. 3002, 1877; RS 1785; GS 2262; RGS 3585; CGL 5450; s. 32, ch. 67-254; s. 422, ch. 95-147.

Note.—Former s. 80.06.



81.021 - Prohibition; supersedeas.

81.021 Prohibition; supersedeas.—If in its judgment a prima facie case is made, the court shall issue an order directed to the body presuming to exercise jurisdiction and to plaintiff to show cause why the writ of prohibition should not issue. The order is a supersedeas and shall be served on the body presuming to exercise jurisdiction and the parties at such time as the court directs and those served shall defend within the time set in the writ. In case of failure to make an answer, it may be enforced by contempt.

History.—s. 2, ch. 1873, 1872; s. 3, ch. 3002, 1877; RS 1786; GS 2263; RGS 3586; CGL 5451; s. 32, ch. 67-254; s. 29, ch. 73-333.

Note.—Former s. 80.07.



81.031 - Prohibition; procedure.

81.031 Prohibition; procedure.—In the circuit court the petition shall be accompanied by a supporting brief in the same manner as required for mandamus in that court.

History.—s. 32, ch. 67-254.






Chapter 82 - FORCIBLE ENTRY AND UNLAWFUL DETAINER

82.01 - “Unlawful entry and forcible entry” defined.

82.01 “Unlawful entry and forcible entry” defined.—No person shall enter into any lands or tenements except when entry is given by law, nor shall any person, when entry is given by law, enter with strong hand or with multitude of people, but only in a peaceable, easy and open manner.

History.—s. 1, ch. 1630, 1868; RS 1687; GS 2152; RGS 3456; CGL 5309; s. 33, ch. 67-254.



82.02 - “Unlawful entry and unlawful detention” defined.

82.02 “Unlawful entry and unlawful detention” defined.—

(1) No person who enters without consent in a peaceable, easy and open manner into any lands or tenements shall hold them afterwards against the consent of the party entitled to possession.

(2) This section shall not apply with regard to residential tenancies.

History.—s. 2, ch. 1630, 1868; RS 1688; GS 2153; RGS 3457; CGL 5310; s. 33, ch. 67-254; s. 13, ch. 73-330; s. 19, ch. 77-104.



82.03 - Remedy for unlawful entry and forcible entry.

82.03 Remedy for unlawful entry and forcible entry.—If any person enters or has entered into lands or tenements when entry is not given by law, or if any person enters or has entered into any lands or tenements with strong hand or with multitude of people, even when entry is given by law, the party turned out or deprived of possession by the unlawful or forcible entry, by whatever right or title the party held possession, or whatever estate the party held or claimed in the lands or tenements of which he or she was so dispossessed, is entitled to the summary procedure under s. 51.011 within 3 years thereafter.

History.—s. 3, ch. 1630, 1868; RS 1689; GS 2154; RGS 3458; CGL 5311; s. 33, ch. 67-254; s. 423, ch. 95-147.



82.04 - Remedy for unlawful detention.

82.04 Remedy for unlawful detention.—

(1) If any person enters or has entered in a peaceable manner into any lands or tenements when the entry is lawful and after the expiration of the person’s right continues to hold them against the consent of the party entitled to possession, the party so entitled to possession is entitled to the summary procedure under s. 51.011, at any time within 3 years after the possession has been withheld from the party against his or her consent.

(2) This section shall not apply with regard to residential tenancies.

History.—s. 4, ch. 1630, 1868; RS 1690; GS 2155; RGS 3459; CGL 5312; s. 33, ch. 67-254; s. 13, ch. 73-330; s. 19, ch. 77-104; s. 424, ch. 95-147.



82.045 - Remedy for unlawful detention by a transient occupant of residential property.

82.045 Remedy for unlawful detention by a transient occupant of residential property.—

(1) As used in this section, the term “transient occupant” means a person whose residency in a dwelling intended for residential use has occurred for a brief length of time, is not pursuant to a lease, and whose occupancy was intended as transient in nature.

(a) Factors that establish that a person is a transient occupant include, but are not limited to:

1. The person does not have an ownership interest, financial interest, or leasehold interest in the property entitling him or her to occupancy of the property.

2. The person does not have any property utility subscriptions.

3. The person does not use the property address as an address of record with any governmental agency, including, but not limited to, the Department of Highway Safety and Motor Vehicles or the supervisor of elections.

4. The person does not receive mail at the property.

5. The person pays minimal or no rent for his or her stay at the property.

6. The person does not have a designated space of his or her own, such as a room, at the property.

7. The person has minimal, if any, personal belongings at the property.

8. The person has an apparent permanent residence elsewhere.

(b) Minor contributions made for the purchase of household goods, or minor contributions towards other household expenses, do not establish residency.

(2) A transient occupant unlawfully detains a residential property if the transient occupant remains in occupancy of the residential property after the party entitled to possession of the property has directed the transient occupant to leave.

(3) Any law enforcement officer may, upon receipt of a sworn affidavit of the party entitled to possession that a person who is a transient occupant is unlawfully detaining residential property, direct a transient occupant to surrender possession of residential property. The sworn affidavit must set forth the facts, including the applicable factors listed in paragraph (1)(a), which establish that a transient occupant is unlawfully detaining residential property.

(a) A person who fails to comply with the direction of the law enforcement officer to surrender possession or occupancy violates s. 810.08. In any prosecution of a violation of s. 810.08 related to this section, whether the defendant was properly classified as a transient occupant is not an element of the offense, the state is not required to prove that the defendant was in fact a transient occupant, and the defendant’s status as a permanent resident is not an affirmative defense.

(b) A person wrongfully removed pursuant to this subsection has a cause of action for wrongful removal against the person who requested the removal, and may recover injunctive relief and compensatory damages. However, a wrongfully removed person does not have a cause of action against the law enforcement officer or the agency employing the law enforcement officer absent a showing of bad faith by the law enforcement officer.

(4) A party entitled to possession of a dwelling has a cause of action for unlawful detainer against a transient occupant pursuant to s. 82.04. The party entitled to possession is not required to notify the transient occupant before filing the action. If the court finds that the defendant is not a transient occupant but is instead a tenant of residential property governed by part II of chapter 83, the court may not dismiss the action without first allowing the plaintiff to give the transient occupant the notice required by that part and to thereafter amend the complaint to pursue eviction under that part.

History.—s. 1, ch. 2015-89.



82.05 - Questions involved in this proceeding.

82.05 Questions involved in this proceeding.—No question of title, but only right of possession and damages, is involved in the action.

History.—s. 20, ch. 1630, 1868; RS 1691; GS 2156; RGS 3460; CGL 5313; s. 33, ch. 67-254.



82.061 - Process.

82.061 Process.—If no person can be found at the usual place of residence of defendant, summons may be served by posting a copy in a conspicuous place on the property, described in the complaint and summons.

History.—ss. 9, 24, ch. 1630, 1868; RS 1694; GS 2159; RGS 3463; CGL 5316; s. 33, ch. 67-254.

Note.—Former s. 82.08.



82.071 - Trial; evidence as to damages.

82.071 Trial; evidence as to damages.—At trial evidence shall be admitted about the monthly rental value of the premises and if plaintiff recovers, the jury shall fix the plaintiff’s damages at double the rental value of the premises from the time of the unlawful or wrongful holding, but the damages in no action of detainer shall be fixed at more than rental value of the premises unless the jury is satisfied that such detention is willful and knowingly wrongful.

History.—s. 14, ch. 1630, 1868; RS 1700; GS 2165; RGS 3469; CGL 5322; s. 33, ch. 67-254; s. 425, ch. 95-147.

Note.—Former s. 82.14.



82.081 - Trial; form of verdict.

82.081 Trial; form of verdict.—

(1) IN CASES OF FORCIBLE OR UNLAWFUL ENTRY.—In forcible or unlawful entry the form of verdict shall be substantially as follows:

We, the jury, find that defendant did (or did not), within 3 years next before the filing of the complaint, forcibly (or unlawfully) enter upon the real estate mentioned in the complaint and turn plaintiff out of possession; that defendant did (or did not) continue to hold possession at the date of the complaint; and we assess the damages of plaintiff at   dollars.

(2) IN CASES OF UNLAWFUL DETAINER.—The form of verdict in unlawful detainer shall be substantially as follows:

We, the jury, find that the defendant did (or did not), at the time of filing the complaint, wrongfully hold possession of the real estate mentioned in the complaint against the consent of plaintiff that defendant has (or has not) so held possession thereof against the consent of plaintiff, within 3 years next before the filing of the complaint; and that plaintiff has (or has not) the right of possession in the real estate, and we assess the damage of plaintiff at   dollars.

This subsection shall not apply with regard to residential tenancies.

History.—s. 13, ch. 1630, 1868; RS 1701; GS 2166; RGS 3470; CGL 5323; s. 33, ch. 67-254; s. 13, ch. 73-330; s. 19, ch. 77-104.

Note.—Former s. 82.15.



82.091 - Judgment and execution.

82.091 Judgment and execution.—If the verdict is in favor of plaintiff, the court shall enter judgment that plaintiff recover possession of the property described in the complaint with his or her damages and costs, and shall award a writ of possession to be executed without delay and execution for plaintiff’s damages and costs. If the verdict is for defendant, the court shall enter judgment against plaintiff dismissing the complaint and order that defendant recover costs.

History.—s. 15, ch. 1630, 1868; RS 1702; GS 2167; RGS 3471; CGL 5324; s. 33, ch. 67-254; s. 426, ch. 95-147.

Note.—Former s. 82.16.



82.101 - Effect of judgment.

82.101 Effect of judgment.—No judgment rendered either for plaintiff or defendant bars any action of trespass for injury to the property or ejectment between the same parties respecting the same property. No verdict is conclusive of the facts therein found in any action of trespass or ejectment.

History.—s. 20, ch. 1630, 1868; RS 1703; GS 2168; RGS 3472; CGL 5325; s. 33, ch. 67-254.

Note.—Former s. 82.17.






Chapter 83 - LANDLORD AND TENANT

Part I - NONRESIDENTIAL TENANCIES (ss. 83.001-83.251)

83.001 - Application.

83.001 Application.—This part applies to nonresidential tenancies and all tenancies not governed by part II of this chapter.

History.—s. 1, ch. 73-330.



83.01 - Unwritten lease tenancy at will; duration.

83.01 Unwritten lease tenancy at will; duration.—Any lease of lands and tenements, or either, made shall be deemed and held to be a tenancy at will unless it shall be in writing signed by the lessor. Such tenancy shall be from year to year, or quarter to quarter, or month to month, or week to week, to be determined by the periods at which the rent is payable. If the rent is payable weekly, then the tenancy shall be from week to week; if payable monthly, then from month to month; if payable quarterly, then from quarter to quarter; if payable yearly, then from year to year.

History.—ss. 1, 2, ch. 5441, 1905; RGS 3567, 3568; CGL 5431, 5432; s. 34, ch. 67-254.



83.02 - Certain written leases tenancies at will; duration.

83.02 Certain written leases tenancies at will; duration.—Where any tenancy has been created by an instrument in writing from year to year, or quarter to quarter, or month to month, or week to week, to be determined by the periods at which the rent is payable, and the term of which tenancy is unlimited, the tenancy shall be a tenancy at will. If the rent is payable weekly, then the tenancy shall be from week to week; if payable monthly, then the tenancy shall be from month to month; if payable quarterly, then from quarter to quarter; if payable yearly, then from year to year.

History.—s. 2, ch. 5441, 1905; RGS 3568; CGL 5432; s. 2, ch. 15057, 1931; s. 34, ch. 67-254.



83.03 - Termination of tenancy at will; length of notice.

83.03 Termination of tenancy at will; length of notice.—A tenancy at will may be terminated by either party giving notice as follows:

(1) Where the tenancy is from year to year, by giving not less than 3 months’ notice prior to the end of any annual period;

(2) Where the tenancy is from quarter to quarter, by giving not less than 45 days’ notice prior to the end of any quarter;

(3) Where the tenancy is from month to month, by giving not less than 15 days’ notice prior to the end of any monthly period; and

(4) Where the tenancy is from week to week, by giving not less than 7 days’ notice prior to the end of any weekly period.

History.—s. 3, ch. 5441, 1905; RGS 3569; CGL 5433; s. 34, ch. 67-254; s. 3, ch. 2003-5.



83.04 - Holding over after term, tenancy at sufferance, etc.

83.04 Holding over after term, tenancy at sufferance, etc.—When any tenancy created by an instrument in writing, the term of which is limited, has expired and the tenant holds over in the possession of said premises without renewing the lease by some further instrument in writing then such holding over shall be construed to be a tenancy at sufferance. The mere payment or acceptance of rent shall not be construed to be a renewal of the term, but if the holding over be continued with the written consent of the lessor then the tenancy shall become a tenancy at will under the provisions of this law.

History.—s. 4, ch. 5441, 1905; RGS 3570; CGL 5434; s. 3, ch. 15057, 1931; s. 34, ch. 67-254.



83.05 - Right of possession upon default in rent; determination of right of possession in action or surrender or abandonment of premises.

83.05 Right of possession upon default in rent; determination of right of possession in action or surrender or abandonment of premises.—

(1) If any person leasing or renting any land or premises other than a dwelling unit fails to pay the rent at the time it becomes due, the lessor has the right to obtain possession of the premises as provided by law.

(2) The landlord shall recover possession of rented premises only:

(a) In an action for possession under s. 83.20, or other civil action in which the issue of right of possession is determined;

(b) When the tenant has surrendered possession of the rented premises to the landlord; or

(c) When the tenant has abandoned the rented premises.

(3) In the absence of actual knowledge of abandonment, it shall be presumed for purposes of paragraph (2)(c) that the tenant has abandoned the rented premises if:

(a) The landlord reasonably believes that the tenant has been absent from the rented premises for a period of 30 consecutive days;

(b) The rent is not current; and

(c) A notice pursuant to s. 83.20(2) has been served and 10 days have elapsed since service of such notice.

However, this presumption does not apply if the rent is current or the tenant has notified the landlord in writing of an intended absence.

History.—s. 5, Nov. 21, 1828; RS 1750; GS 2226; RGS 3534; CGL 5398; s. 34, ch. 67-254; s. 1, ch. 83-151.



83.06 - Right to demand double rent upon refusal to deliver possession.

83.06 Right to demand double rent upon refusal to deliver possession.—

(1) When any tenant refuses to give up possession of the premises at the end of the tenant’s lease, the landlord, the landlord’s agent, attorney, or legal representatives, may demand of such tenant double the monthly rent, and may recover the same at the expiration of every month, or in the same proportion for a longer or shorter time by distress, in the manner pointed out hereinafter.

(2) All contracts for rent, verbal or in writing, shall bear interest from the time the rent becomes due, any law, usage or custom to the contrary notwithstanding.

History.—ss. 4, 6, Nov. 21, 1828; RS 1759; GS 2235; RGS 3554; CGL 5418; s. 34, ch. 67-254; s. 427, ch. 95-147.



83.07 - Action for use and occupation.

83.07 Action for use and occupation.—Any landlord, the landlord’s heirs, executors, administrators or assigns may recover reasonable damages for any house, lands, tenements, or hereditaments held or occupied by any person by the landlord’s permission in an action on the case for the use and occupation of the lands, tenements, or hereditaments when they are not held, occupied by or under agreement or demise by deed; and if on trial of any action, any demise or agreement (not being by deed) whereby a certain rent was reserved is given in evidence, the plaintiff shall not be dismissed but may make use thereof as an evidence of the quantum of damages to be recovered.

History.—s. 7, Nov. 21, 1828; RS 1760; GS 2236; RGS 3555; CGL 5419; s. 34, ch. 67-254; s. 428, ch. 95-147.



83.08 - Landlord’s lien for rent.

83.08 Landlord’s lien for rent.—Every person to whom rent may be due, the person’s heirs, executors, administrators or assigns, shall have a lien for such rent upon the property found upon or off the premises leased or rented, and in the possession of any person, as follows:

(1) Upon agricultural products raised on the land leased or rented for the current year. This lien shall be superior to all other liens, though of older date.

(2) Upon all other property of the lessee or his or her sublessee or assigns, usually kept on the premises. This lien shall be superior to any lien acquired subsequent to the bringing of the property on the premises leased.

(3) Upon all other property of the defendant. This lien shall date from the levy of the distress warrant hereinafter provided.

History.—ss. 1, 9, 10, ch. 3131, 1879; RS 1761; GS 2237; RGS 3556; CGL 5420; s. 34, ch. 67-254; s. 429, ch. 95-147.



83.09 - Exemptions from liens for rent.

83.09 Exemptions from liens for rent.—No property of any tenant or lessee shall be exempt from distress and sale for rent, except beds, bedclothes and wearing apparel.

History.—s. 6, Feb. 14, 1835; RS 1762; GS 2238; RGS 3557; CGL 5421; s. 34, ch. 67-254.



83.10 - Landlord’s lien for advances.

83.10 Landlord’s lien for advances.—Landlords shall have a lien on the crop grown on rented land for advances made in money or other things of value, whether made directly by them or at their instance and requested by another person, or for which they have assumed a legal responsibility, at or before the time at which such advances were made, for the sustenance or well-being of the tenant or the tenant’s family, or for preparing the ground for cultivation, or for cultivating, gathering, saving, handling, or preparing the crop for market. They shall have a lien also upon each and every article advanced, and upon all property purchased with money advanced, or obtained, by barter or exchange for any articles advanced, for the aggregate value or price of all the property or articles so advanced. The liens upon the crop shall be of equal dignity with liens for rent, and upon the articles advanced shall be paramount to all other liens.

History.—s. 2, ch. 3247, 1879; RS 1763; GS 2239; RGS 3558; CGL 5422; s. 34, ch. 67-254; s. 430, ch. 95-147.



83.11 - Distress for rent; complaint.

83.11 Distress for rent; complaint.—Any person to whom any rent or money for advances is due or the person’s agent or attorney may file an action in the court in the county where the land lies having jurisdiction of the amount claimed, and the court shall have jurisdiction to order the relief provided in this part. The complaint shall be verified and shall allege the name and relationship of the defendant to the plaintiff, how the obligation for rent arose, the amount or quality and value of the rent due for such land, or the advances, and whether payable in money, an agricultural product, or any other thing of value.

History.—s. 2, ch. 3131, 1879; RS 1764; GS 2240; RGS 3559; CGL 5423; s. 34, ch. 67-254; s. 1, ch. 80-282; s. 431, ch. 95-147.



83.12 - Distress writ.

83.12 Distress writ.—A distress writ shall be issued by a judge of the court which has jurisdiction of the amount claimed. The writ shall enjoin the defendant from damaging, disposing of, secreting, or removing any property liable to distress from the rented real property after the time of service of the writ until the sheriff levies on the property, the writ is vacated, or the court otherwise orders. A violation of the command of the writ may be punished as a contempt of court. If the defendant does not move for dissolution of the writ as provided in s. 83.135, the sheriff shall, pursuant to a further order of the court, levy on the property liable to distress forthwith after the time for answering the complaint has expired. Before the writ issues, the plaintiff or the plaintiff’s agent or attorney shall file a bond with surety to be approved by the clerk payable to defendant in at least double the sum demanded or, if property, in double the value of the property sought to be levied on, conditioned to pay all costs and damages which defendant sustains in consequence of plaintiff’s improperly suing out the distress.

History.—s. 2, ch. 3131, 1879; RS 1765; GS 2241; s. 10, ch. 7838, 1919; RGS 3560; CGL 5424; s. 34, ch. 67-254; s. 2, ch. 80-282; s. 432, ch. 95-147.



83.13 - Levy of writ.

83.13 Levy of writ.—The sheriff shall execute the writ by service on defendant and, upon the order of the court, by levy on property distrainable for rent or advances, if found in the sheriff’s jurisdiction. If the property is in another jurisdiction, the party who had the writ issued shall deliver the writ to the sheriff in the other jurisdiction; and that sheriff shall execute the writ, upon order of the court, by levying on the property and delivering it to the sheriff of the county in which the action is pending, to be disposed of according to law, unless he or she is ordered by the court from which the writ emanated to hold the property and dispose of it in his or her jurisdiction according to law. If the plaintiff shows by a sworn statement that the defendant cannot be found within the state, the levy on the property suffices as service on the defendant.

History.—s. 3, ch. 3721, 1887; RS 1765; GS 2241; RGS 3560; CGL 5424; s. 34, ch. 67-254; s. 3, ch. 80-282; s. 15, ch. 82-66; s. 8, ch. 83-255; s. 433, ch. 95-147; s. 5, ch. 2004-273.



83.135 - Dissolution of writ.

83.135 Dissolution of writ.—The defendant may move for dissolution of a distress writ at any time. The court shall hear the motion not later than the day on which the sheriff is authorized under the writ to levy on property liable under distress. If the plaintiff proves a prima facie case, or if the defendant defaults, the court shall order the sheriff to proceed with the levy.

History.—s. 4, ch. 80-282.



83.14 - Replevy of distrained property.

83.14 Replevy of distrained property.—The property distrained may be restored to the defendant at any time on the defendant’s giving bond with surety to the sheriff levying the writ. The bond shall be approved by such sheriff; made payable to plaintiff in double the value of the property levied on, with the value to be fixed by the sheriff; and conditioned for the forthcoming of the property restored to abide the final order of the court. It may be also restored to defendant on defendant’s giving bond with surety to be approved by the sheriff making the levy conditioned to pay the plaintiff the amount or value of the rental or advances which may be adjudicated to be payable to plaintiff. Judgment may be entered against the surety on such bonds in the manner and with like effect as provided in s. 76.31.

History.—s. 3, ch. 3131, 1879; RS 1766; s. 1, ch. 4408, 1895; RGS 3561; CGL 5425; s. 34, ch. 67-254; s. 16, ch. 82-66; s. 9, ch. 83-255; s. 434, ch. 95-147.



83.15 - Claims by third persons.

83.15 Claims by third persons.—Any third person claiming any property so distrained may interpose and prosecute his or her claim for it in the same manner as is provided in similar cases of claim to property levied on under execution.

History.—s. 7, ch. 3131, 1879; RS 1770; GS 2246; RGS 3565; CGL 5429; s. 34, ch. 67-254; s. 17, ch. 82-66; s. 435, ch. 95-147.



83.18 - Distress for rent; trial; verdict; judgment.

83.18 Distress for rent; trial; verdict; judgment.—If the verdict or the finding of the court is for plaintiff, judgment shall be rendered against defendant for the amount or value of the rental or advances, including interest and costs, and against the surety on defendant’s bond as provided for in s. 83.14, if the property has been restored to defendant, and execution shall issue. If the verdict or the finding of the court is for defendant, the action shall be dismissed and defendant shall have judgment and execution against plaintiff for costs.

History.—RS 1768; s. 3, ch. 4408, 1895; GS 2244; RGS 3563; CGL 5427; s. 14, ch. 63-559; s. 34, ch. 67-254; s. 18, ch. 82-66.



83.19 - Sale of property distrained.

83.19 Sale of property distrained.—

(1) If the judgment is for plaintiff and the property in whole or in part has not been replevied, it, or the part not restored to the defendant, shall be sold and the proceeds applied on the payment of the execution. If the rental or any part of it is due in agricultural products and the property distrained, or any part of it, is of a similar kind to that claimed in the complaint, the property up to a quantity to be adjudged of by the officer holding the execution (not exceeding that claimed), may be delivered to the plaintiff as a payment on the plaintiff’s execution at his or her request.

(2) When any property levied on is sold, it shall be advertised two times, the first advertisement being at least 10 days before the sale. All property so levied on shall be sold at the location advertised in the notice of sheriff’s sale.

(3) Before the sale if defendant appeals and obtains supersedeas and pays all costs accrued up to the time that the supersedeas becomes operative, the property shall be restored to defendant and there shall be no sale.

(4) In case any property is sold to satisfy any rent payable in cotton or other agricultural product or thing, the officer shall settle with the plaintiff at the value of the rental at the time it became due.

History.—ss. 5, 6, ch. 3131, 1879; RS 1769; GS 2245; RGS 3564; CGL 5428; s. 34, ch. 67-254; s. 19, ch. 82-66; s. 10, ch. 83-255; s. 436, ch. 95-147.



83.20 - Causes for removal of tenants.

83.20 Causes for removal of tenants.—Any tenant or lessee at will or sufferance, or for part of the year, or for one or more years, of any houses, lands or tenements, and the assigns, under tenants or legal representatives of such tenant or lessee, may be removed from the premises in the manner hereinafter provided in the following cases:

(1) Where such person holds over and continues in the possession of the demised premises, or any part thereof, after the expiration of the person’s time, without the permission of the person’s landlord.

(2) Where such person holds over without permission as aforesaid, after any default in the payment of rent pursuant to the agreement under which the premises are held, and 3 days’ notice in writing requiring the payment of the rent or the possession of the premises has been served by the person entitled to the rent on the person owing the same. The service of the notice shall be by delivery of a true copy thereof, or, if the tenant is absent from the rented premises, by leaving a copy thereof at such place.

(3) Where such person holds over without permission after failing to cure a material breach of the lease or oral agreement, other than nonpayment of rent, and when 15 days’ written notice requiring the cure of such breach or the possession of the premises has been served on the tenant. This subsection applies only when the lease is silent on the matter or when the tenancy is an oral one at will. The notice may give a longer time period for cure of the breach or surrender of the premises. In the absence of a lease provision prescribing the method for serving notices, service must be by mail, hand delivery, or, if the tenant is absent from the rental premises or the address designated by the lease, by posting.

History.—s. 1, ch. 3248, 1881; RS 1751; GS 2227; RGS 3535; CGL 5399; s. 34, ch. 67-254; s. 20, ch. 77-104; s. 2, ch. 88-379; s. 1, ch. 93-70; s. 437, ch. 95-147.



83.201 - Notice to landlord of failure to maintain or repair, rendering premises wholly untenantable; right to withhold rent.

83.201 Notice to landlord of failure to maintain or repair, rendering premises wholly untenantable; right to withhold rent.—When the lease is silent on the procedure to be followed to effect repair or maintenance and the payment of rent relating thereto, yet affirmatively and expressly places the obligation for same upon the landlord, and the landlord has failed or refused to do so, rendering the leased premises wholly untenantable, the tenant may withhold rent after notice to the landlord. The tenant shall serve the landlord, in the manner prescribed by s. 83.20(3), with a written notice declaring the premises to be wholly untenantable, giving the landlord at least 20 days to make the specifically described repair or maintenance, and stating that the tenant will withhold the rent for the next rental period and thereafter until the repair or maintenance has been performed. The lease may provide for a longer period of time for repair or maintenance. Once the landlord has completed the repair or maintenance, the tenant shall pay the landlord the amounts of rent withheld. If the landlord does not complete the repair or maintenance in the allotted time, the parties may extend the time by written agreement or the tenant may abandon the premises, retain the amounts of rent withheld, terminate the lease, and avoid any liability for future rent or charges under the lease. This section is cumulative to other existing remedies, and this section does not prevent any tenant from exercising his or her other remedies.

History.—s. 2, ch. 93-70; s. 438, ch. 95-147.



83.202 - Waiver of right to proceed with eviction claim.

83.202 Waiver of right to proceed with eviction claim.—The landlord’s acceptance of the full amount of rent past due, with knowledge of the tenant’s breach of the lease by nonpayment, shall be considered a waiver of the landlord’s right to proceed with an eviction claim for nonpayment of that rent. Acceptance of the rent includes conduct by the landlord concerning any tender of the rent by the tenant which is inconsistent with reasonably prompt return of the payment to the tenant.

History.—s. 3, ch. 93-70.



83.21 - Removal of tenant.

83.21 Removal of tenant.—The landlord, the landlord’s attorney or agent, applying for the removal of any tenant, shall file a complaint stating the facts which authorize the removal of the tenant, and describing the premises in the proper court of the county where the premises are situated and is entitled to the summary procedure provided in s. 51.011.

History.—s. 2, ch. 3248, 1881; RS 1752; GS 2228; RGS 3536; CGL 5400; s. 1, ch. 61-318; s. 34, ch. 67-254; s. 439, ch. 95-147.



83.22 - Removal of tenant; service.

83.22 Removal of tenant; service.—

(1) After at least two attempts to obtain service as provided by law, if the defendant cannot be found in the county in which the action is pending and either the defendant has no usual place of abode in the county or there is no person 15 years of age or older residing at the defendant’s usual place of abode in the county, the sheriff shall serve the summons by attaching it to some part of the premises involved in the proceeding. The minimum time delay between the two attempts to obtain service shall be 6 hours.

(2) If a landlord causes, or anticipates causing, a defendant to be served with a summons and complaint solely by attaching them to some conspicuous part of the premises involved in the proceeding, the landlord shall provide the clerk of the court with two additional copies of the complaint and two prestamped envelopes addressed to the defendant. One envelope shall be addressed to such address or location as has been designated by the tenant for receipt of notice in a written lease or other agreement or, if none has been designated, to the residence of the tenant, if known. The second envelope shall be addressed to the last known business address of the tenant. The clerk of the court shall immediately mail the copies of the summons and complaint by first-class mail, note the fact of mailing in the docket, and file a certificate in the court file of the fact and date of mailing. Service shall be effective on the date of posting or mailing, whichever occurs later; and at least 5 days from the date of service must have elapsed before a judgment for final removal of the defendant may be entered.

History.—s. 2, ch. 3248, 1881; RS 1753; GS 2229; RGS 3537; CGL 5401; s. 1, ch. 22731, 1945; s. 34, ch. 67-254; s. 2, ch. 83-151; s. 3, ch. 84-339; s. 440, ch. 95-147.



83.231 - Removal of tenant; judgment.

83.231 Removal of tenant; judgment.—If the issues are found for plaintiff, judgment shall be entered that plaintiff recover possession of the premises. If the plaintiff expressly and specifically sought money damages in the complaint, in addition to awarding possession of the premises to the plaintiff, the court shall also direct, in an amount which is within its jurisdictional limitations, the entry of a money judgment in favor of the plaintiff and against the defendant for the amount of money found due, owing, and unpaid by the defendant, with costs. However, no money judgment shall be entered unless service of process has been effected by personal service or, where authorized by law, by certified or registered mail, return receipt, or in any other manner prescribed by law or the rules of the court, and no money judgment may be entered except in compliance with the Florida Rules of Civil Procedure. Where otherwise authorized by law, the plaintiff in the judgment for possession and money damages may also be awarded attorney’s fees and costs. If the issues are found for defendant, judgment shall be entered dismissing the action.

History.—s. 8, ch. 6463, 1913; RGS 3549; CGL 5413; s. 34, ch. 67-254; s. 1, ch. 87-195; s. 4, ch. 93-70; s. 441, ch. 95-147.

Note.—Former s. 83.34.



83.232 - Rent paid into registry of court.

83.232 Rent paid into registry of court.—

(1) In an action by the landlord which includes a claim for possession of real property, the tenant shall pay into the court registry the amount alleged in the complaint as unpaid, or if such amount is contested, such amount as is determined by the court, and any rent accruing during the pendency of the action, when due, unless the tenant has interposed the defense of payment or satisfaction of the rent in the amount the complaint alleges as unpaid. Unless the tenant disputes the amount of accrued rent, the tenant must pay the amount alleged in the complaint into the court registry on or before the date on which his or her answer to the claim for possession is due. If the tenant contests the amount of accrued rent, the tenant must pay the amount determined by the court into the court registry on the day that the court makes its determination. The court may, however, extend these time periods to allow for later payment, upon good cause shown. Even though the defense of payment or satisfaction has been asserted, the court, in its discretion, may order the tenant to pay into the court registry the rent that accrues during the pendency of the action, the time of accrual being as set forth in the lease. If the landlord is in actual danger of loss of the premises or other hardship resulting from the loss of rental income from the premises, the landlord may apply to the court for disbursement of all or part of the funds so held in the court registry.

(2) If the tenant contests the amount of money to be placed into the court registry, any hearing regarding such dispute shall be limited to only the factual or legal issues concerning:

(a) Whether the tenant has been properly credited by the landlord with any and all rental payments made; and

(b) What properly constitutes rent under the provisions of the lease.

(3) The court, on its own motion, shall notify the tenant of the requirement that rent be paid into the court registry by order, which shall be issued immediately upon filing of the tenant’s initial pleading, motion, or other paper.

(4) The filing of a counterclaim for money damages does not relieve the tenant from depositing rent due into the registry of the court.

(5) Failure of the tenant to pay the rent into the court registry pursuant to court order shall be deemed an absolute waiver of the tenant’s defenses. In such case, the landlord is entitled to an immediate default for possession without further notice or hearing thereon.

History.—s. 5, ch. 93-70; s. 442, ch. 95-147.



83.241 - Removal of tenant; process.

83.241 Removal of tenant; process.—After entry of judgment in favor of plaintiff the clerk shall issue a writ to the sheriff describing the premises and commanding the sheriff to put plaintiff in possession.

History.—s. 9, ch. 6463, 1913; RGS 3550; CGL 5414; s. 34, ch. 67-254; s. 1, ch. 70-360; s. 5, ch. 94-170; s. 1371, ch. 95-147.

Note.—Former s. 83.35.



83.251 - Removal of tenant; costs.

83.251 Removal of tenant; costs.—The prevailing party shall have judgment for costs and execution shall issue therefor.

History.—s. 11, ch. 6463, 1913; RGS 3552; CGL 5416; s. 34, ch. 67-254.

Note.—Former s. 83.37.






Part II - RESIDENTIAL TENANCIES (ss. 83.40-83.683)

83.40 - Short title.

83.40 Short title.—This part shall be known as the “Florida Residential Landlord and Tenant Act.”

History.—s. 2, ch. 73-330.



83.41 - Application.

83.41 Application.—This part applies to the rental of a dwelling unit.

History.—s. 2, ch. 73-330; ss. 2, 20, ch. 82-66.



83.42 - Exclusions from application of part.

83.42 Exclusions from application of part.—This part does not apply to:

(1) Residency or detention in a facility, whether public or private, when residence or detention is incidental to the provision of medical, geriatric, educational, counseling, religious, or similar services. For residents of a facility licensed under part II of chapter 400, the provisions of s. 400.0255 are the exclusive procedures for all transfers and discharges.

(2) Occupancy under a contract of sale of a dwelling unit or the property of which it is a part in which the buyer has paid at least 12 months’ rent or in which the buyer has paid at least 1 month’s rent and a deposit of at least 5 percent of the purchase price of the property.

(3) Transient occupancy in a hotel, condominium, motel, roominghouse, or similar public lodging, or transient occupancy in a mobile home park.

(4) Occupancy by a holder of a proprietary lease in a cooperative apartment.

(5) Occupancy by an owner of a condominium unit.

History.—s. 2, ch. 73-330; s. 40, ch. 2012-160; s. 1, ch. 2013-136.



83.43 - Definitions.

83.43 Definitions.—As used in this part, the following words and terms shall have the following meanings unless some other meaning is plainly indicated:

(1) “Building, housing, and health codes” means any law, ordinance, or governmental regulation concerning health, safety, sanitation or fitness for habitation, or the construction, maintenance, operation, occupancy, use, or appearance, of any dwelling unit.

(2) “Dwelling unit” means:

(a) A structure or part of a structure that is rented for use as a home, residence, or sleeping place by one person or by two or more persons who maintain a common household.

(b) A mobile home rented by a tenant.

(c) A structure or part of a structure that is furnished, with or without rent, as an incident of employment for use as a home, residence, or sleeping place by one or more persons.

(3) “Landlord” means the owner or lessor of a dwelling unit.

(4) “Tenant” means any person entitled to occupy a dwelling unit under a rental agreement.

(5) “Premises” means a dwelling unit and the structure of which it is a part and a mobile home lot and the appurtenant facilities and grounds, areas, facilities, and property held out for the use of tenants generally.

(6) “Rent” means the periodic payments due the landlord from the tenant for occupancy under a rental agreement and any other payments due the landlord from the tenant as may be designated as rent in a written rental agreement.

(7) “Rental agreement” means any written agreement, including amendments or addenda, or oral agreement for a duration of less than 1 year, providing for use and occupancy of premises.

(8) “Good faith” means honesty in fact in the conduct or transaction concerned.

(9) “Advance rent” means moneys paid to the landlord to be applied to future rent payment periods, but does not include rent paid in advance for a current rent payment period.

(10) “Transient occupancy” means occupancy when it is the intention of the parties that the occupancy will be temporary.

(11) “Deposit money” means any money held by the landlord on behalf of the tenant, including, but not limited to, damage deposits, security deposits, advance rent deposit, pet deposit, or any contractual deposit agreed to between landlord and tenant either in writing or orally.

(12) “Security deposits” means any moneys held by the landlord as security for the performance of the rental agreement, including, but not limited to, monetary damage to the landlord caused by the tenant’s breach of lease prior to the expiration thereof.

(13) “Legal holiday” means holidays observed by the clerk of the court.

(14) “Servicemember” shall have the same meaning as provided in s. 250.01.

(15) “Active duty” shall have the same meaning as provided in s. 250.01.

(16) “State active duty” shall have the same meaning as provided in s. 250.01.

(17) “Early termination fee” means any charge, fee, or forfeiture that is provided for in a written rental agreement and is assessed to a tenant when a tenant elects to terminate the rental agreement, as provided in the agreement, and vacates a dwelling unit before the end of the rental agreement. An early termination fee does not include:

(a) Unpaid rent and other accrued charges through the end of the month in which the landlord retakes possession of the dwelling unit.

(b) Charges for damages to the dwelling unit.

(c) Charges associated with a rental agreement settlement, release, buyout, or accord and satisfaction agreement.

History.—s. 2, ch. 73-330; s. 1, ch. 74-143; s. 1, ch. 81-190; s. 3, ch. 83-151; s. 17, ch. 94-170; s. 2, ch. 2003-72; s. 1, ch. 2008-131.



83.44 - Obligation of good faith.

83.44 Obligation of good faith.—Every rental agreement or duty within this part imposes an obligation of good faith in its performance or enforcement.

History.—s. 2, ch. 73-330.



83.45 - Unconscionable rental agreement or provision.

83.45 Unconscionable rental agreement or provision.—

(1) If the court as a matter of law finds a rental agreement or any provision of a rental agreement to have been unconscionable at the time it was made, the court may refuse to enforce the rental agreement, enforce the remainder of the rental agreement without the unconscionable provision, or so limit the application of any unconscionable provision as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the rental agreement or any provision thereof may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to meaning, relationship of the parties, purpose, and effect to aid the court in making the determination.

History.—s. 2, ch. 73-330.



83.46 - Rent; duration of tenancies.

83.46 Rent; duration of tenancies.—

(1) Unless otherwise agreed, rent is payable without demand or notice; periodic rent is payable at the beginning of each rent payment period; and rent is uniformly apportionable from day to day.

(2) If the rental agreement contains no provision as to duration of the tenancy, the duration is determined by the periods for which the rent is payable. If the rent is payable weekly, then the tenancy is from week to week; if payable monthly, tenancy is from month to month; if payable quarterly, tenancy is from quarter to quarter; if payable yearly, tenancy is from year to year.

(3) If the dwelling unit is furnished without rent as an incident of employment and there is no agreement as to the duration of the tenancy, the duration is determined by the periods for which wages are payable. If wages are payable weekly or more frequently, then the tenancy is from week to week; and if wages are payable monthly or no wages are payable, then the tenancy is from month to month. In the event that the employee ceases employment, the employer shall be entitled to rent for the period from the day after the employee ceases employment until the day that the dwelling unit is vacated at a rate equivalent to the rate charged for similarly situated residences in the area. This subsection shall not apply to an employee or a resident manager of an apartment house or an apartment complex when there is a written agreement to the contrary.

History.—s. 2, ch. 73-330; s. 2, ch. 81-190; s. 2, ch. 87-195; s. 2, ch. 90-133; s. 1, ch. 93-255.



83.47 - Prohibited provisions in rental agreements.

83.47 Prohibited provisions in rental agreements.—

(1) A provision in a rental agreement is void and unenforceable to the extent that it:

(a) Purports to waive or preclude the rights, remedies, or requirements set forth in this part.

(b) Purports to limit or preclude any liability of the landlord to the tenant or of the tenant to the landlord, arising under law.

(2) If such a void and unenforceable provision is included in a rental agreement entered into, extended, or renewed after the effective date of this part and either party suffers actual damages as a result of the inclusion, the aggrieved party may recover those damages sustained after the effective date of this part.

History.—s. 2, ch. 73-330.



83.48 - Attorney fees.

83.48 Attorney fees.—In any civil action brought to enforce the provisions of the rental agreement or this part, the party in whose favor a judgment or decree has been rendered may recover reasonable attorney fees and court costs from the nonprevailing party. The right to attorney fees in this section may not be waived in a lease agreement. However, attorney fees may not be awarded under this section in a claim for personal injury damages based on a breach of duty under s. 83.51.

History.—s. 2, ch. 73-330; s. 4, ch. 83-151; s. 2, ch. 2013-136.



83.49 - Deposit money or advance rent; duty of landlord and tenant.

83.49 Deposit money or advance rent; duty of landlord and tenant.—

(1) Whenever money is deposited or advanced by a tenant on a rental agreement as security for performance of the rental agreement or as advance rent for other than the next immediate rental period, the landlord or the landlord’s agent shall either:

(a) Hold the total amount of such money in a separate non-interest-bearing account in a Florida banking institution for the benefit of the tenant or tenants. The landlord shall not commingle such moneys with any other funds of the landlord or hypothecate, pledge, or in any other way make use of such moneys until such moneys are actually due the landlord;

(b) Hold the total amount of such money in a separate interest-bearing account in a Florida banking institution for the benefit of the tenant or tenants, in which case the tenant shall receive and collect interest in an amount of at least 75 percent of the annualized average interest rate payable on such account or interest at the rate of 5 percent per year, simple interest, whichever the landlord elects. The landlord shall not commingle such moneys with any other funds of the landlord or hypothecate, pledge, or in any other way make use of such moneys until such moneys are actually due the landlord; or

(c) Post a surety bond, executed by the landlord as principal and a surety company authorized and licensed to do business in the state as surety, with the clerk of the circuit court in the county in which the dwelling unit is located in the total amount of the security deposits and advance rent he or she holds on behalf of the tenants or $50,000, whichever is less. The bond shall be conditioned upon the faithful compliance of the landlord with the provisions of this section and shall run to the Governor for the benefit of any tenant injured by the landlord’s violation of the provisions of this section. In addition to posting the surety bond, the landlord shall pay to the tenant interest at the rate of 5 percent per year, simple interest. A landlord, or the landlord’s agent, engaged in the renting of dwelling units in five or more counties, who holds deposit moneys or advance rent and who is otherwise subject to the provisions of this section, may, in lieu of posting a surety bond in each county, elect to post a surety bond in the form and manner provided in this paragraph with the office of the Secretary of State. The bond shall be in the total amount of the security deposit or advance rent held on behalf of tenants or in the amount of $250,000, whichever is less. The bond shall be conditioned upon the faithful compliance of the landlord with the provisions of this section and shall run to the Governor for the benefit of any tenant injured by the landlord’s violation of this section. In addition to posting a surety bond, the landlord shall pay to the tenant interest on the security deposit or advance rent held on behalf of that tenant at the rate of 5 percent per year simple interest.

(2) The landlord shall, in the lease agreement or within 30 days after receipt of advance rent or a security deposit, give written notice to the tenant which includes disclosure of the advance rent or security deposit. Subsequent to providing such written notice, if the landlord changes the manner or location in which he or she is holding the advance rent or security deposit, he or she must notify the tenant within 30 days after the change as provided in paragraphs (a)-(d). The landlord is not required to give new or additional notice solely because the depository has merged with another financial institution, changed its name, or transferred ownership to a different financial institution. This subsection does not apply to any landlord who rents fewer than five individual dwelling units. Failure to give this notice is not a defense to the payment of rent when due. The written notice must:

(a) Be given in person or by mail to the tenant.

(b) State the name and address of the depository where the advance rent or security deposit is being held or state that the landlord has posted a surety bond as provided by law.

(c) State whether the tenant is entitled to interest on the deposit.

(d) Contain the following disclosure:

YOUR LEASE REQUIRES PAYMENT OF CERTAIN DEPOSITS. THE LANDLORD MAY TRANSFER ADVANCE RENTS TO THE LANDLORD’S ACCOUNT AS THEY ARE DUE AND WITHOUT NOTICE. WHEN YOU MOVE OUT, YOU MUST GIVE THE LANDLORD YOUR NEW ADDRESS SO THAT THE LANDLORD CAN SEND YOU NOTICES REGARDING YOUR DEPOSIT. THE LANDLORD MUST MAIL YOU NOTICE, WITHIN 30 DAYS AFTER YOU MOVE OUT, OF THE LANDLORD’S INTENT TO IMPOSE A CLAIM AGAINST THE DEPOSIT. IF YOU DO NOT REPLY TO THE LANDLORD STATING YOUR OBJECTION TO THE CLAIM WITHIN 15 DAYS AFTER RECEIPT OF THE LANDLORD’S NOTICE, THE LANDLORD WILL COLLECT THE CLAIM AND MUST MAIL YOU THE REMAINING DEPOSIT, IF ANY.

IF THE LANDLORD FAILS TO TIMELY MAIL YOU NOTICE, THE LANDLORD MUST RETURN THE DEPOSIT BUT MAY LATER FILE A LAWSUIT AGAINST YOU FOR DAMAGES. IF YOU FAIL TO TIMELY OBJECT TO A CLAIM, THE LANDLORD MAY COLLECT FROM THE DEPOSIT, BUT YOU MAY LATER FILE A LAWSUIT CLAIMING A REFUND.

YOU SHOULD ATTEMPT TO INFORMALLY RESOLVE ANY DISPUTE BEFORE FILING A LAWSUIT. GENERALLY, THE PARTY IN WHOSE FAVOR A JUDGMENT IS RENDERED WILL BE AWARDED COSTS AND ATTORNEY FEES PAYABLE BY THE LOSING PARTY.

THIS DISCLOSURE IS BASIC. PLEASE REFER TO PART II OF CHAPTER 83, FLORIDA STATUTES, TO DETERMINE YOUR LEGAL RIGHTS AND OBLIGATIONS.

(3) The landlord or the landlord’s agent may disburse advance rents from the deposit account to the landlord’s benefit when the advance rental period commences and without notice to the tenant. For all other deposits:

(a) Upon the vacating of the premises for termination of the lease, if the landlord does not intend to impose a claim on the security deposit, the landlord shall have 15 days to return the security deposit together with interest if otherwise required, or the landlord shall have 30 days to give the tenant written notice by certified mail to the tenant’s last known mailing address of his or her intention to impose a claim on the deposit and the reason for imposing the claim. The notice shall contain a statement in substantially the following form:

This is a notice of my intention to impose a claim for damages in the amount of   upon your security deposit, due to  . It is sent to you as required by s. 83.49(3), Florida Statutes. You are hereby notified that you must object in writing to this deduction from your security deposit within 15 days from the time you receive this notice or I will be authorized to deduct my claim from your security deposit. Your objection must be sent to   (landlord’s address)  .

If the landlord fails to give the required notice within the 30-day period, he or she forfeits the right to impose a claim upon the security deposit and may not seek a setoff against the deposit but may file an action for damages after return of the deposit.

(b) Unless the tenant objects to the imposition of the landlord’s claim or the amount thereof within 15 days after receipt of the landlord’s notice of intention to impose a claim, the landlord may then deduct the amount of his or her claim and shall remit the balance of the deposit to the tenant within 30 days after the date of the notice of intention to impose a claim for damages. The failure of the tenant to make a timely objection does not waive any rights of the tenant to seek damages in a separate action.

(c) If either party institutes an action in a court of competent jurisdiction to adjudicate the party’s right to the security deposit, the prevailing party is entitled to receive his or her court costs plus a reasonable fee for his or her attorney. The court shall advance the cause on the calendar.

(d) Compliance with this section by an individual or business entity authorized to conduct business in this state, including Florida-licensed real estate brokers and sales associates, constitutes compliance with all other relevant Florida Statutes pertaining to security deposits held pursuant to a rental agreement or other landlord-tenant relationship. Enforcement personnel shall look solely to this section to determine compliance. This section prevails over any conflicting provisions in chapter 475 and in other sections of the Florida Statutes, and shall operate to permit licensed real estate brokers to disburse security deposits and deposit money without having to comply with the notice and settlement procedures contained in s. 475.25(1)(d).

(4) The provisions of this section do not apply to transient rentals by hotels or motels as defined in chapter 509; nor do they apply in those instances in which the amount of rent or deposit, or both, is regulated by law or by rules or regulations of a public body, including public housing authorities and federally administered or regulated housing programs including s. 202, s. 221(d)(3) and (4), s. 236, or s. 8 of the National Housing Act, as amended, other than for rent stabilization. With the exception of subsections (3), (5), and (6), this section is not applicable to housing authorities or public housing agencies created pursuant to chapter 421 or other statutes.

(5) Except when otherwise provided by the terms of a written lease, any tenant who vacates or abandons the premises prior to the expiration of the term specified in the written lease, or any tenant who vacates or abandons premises which are the subject of a tenancy from week to week, month to month, quarter to quarter, or year to year, shall give at least 7 days’ written notice by certified mail or personal delivery to the landlord prior to vacating or abandoning the premises which notice shall include the address where the tenant may be reached. Failure to give such notice shall relieve the landlord of the notice requirement of paragraph (3)(a) but shall not waive any right the tenant may have to the security deposit or any part of it.

(6) For the purposes of this part, a renewal of an existing rental agreement shall be considered a new rental agreement, and any security deposit carried forward shall be considered a new security deposit.

(7) Upon the sale or transfer of title of the rental property from one owner to another, or upon a change in the designated rental agent, any and all security deposits or advance rents being held for the benefit of the tenants shall be transferred to the new owner or agent, together with any earned interest and with an accurate accounting showing the amounts to be credited to each tenant account. Upon the transfer of such funds and records to the new owner or agent, and upon transmittal of a written receipt therefor, the transferor is free from the obligation imposed in subsection (1) to hold such moneys on behalf of the tenant. There is a rebuttable presumption that any new owner or agent received the security deposit from the previous owner or agent; however, this presumption is limited to 1 month’s rent. This subsection does not excuse the landlord or agent for a violation of other provisions of this section while in possession of such deposits.

(8) Any person licensed under the provisions of s. 509.241, unless excluded by the provisions of this part, who fails to comply with the provisions of this part shall be subject to a fine or to the suspension or revocation of his or her license by the Division of Hotels and Restaurants of the Department of Business and Professional Regulation in the manner provided in s. 509.261.

(9) In those cases in which interest is required to be paid to the tenant, the landlord shall pay directly to the tenant, or credit against the current month’s rent, the interest due to the tenant at least once annually. However, no interest shall be due a tenant who wrongfully terminates his or her tenancy prior to the end of the rental term.

History.—s. 1, ch. 69-282; s. 3, ch. 70-360; s. 1, ch. 72-19; s. 1, ch. 72-43; s. 5, ch. 73-330; s. 1, ch. 74-93; s. 3, ch. 74-146; ss. 1, 2, ch. 75-133; s. 1, ch. 76-15; s. 1, ch. 77-445; s. 20, ch. 79-400; s. 21, ch. 82-66; s. 5, ch. 83-151; s. 13, ch. 83-217; s. 3, ch. 87-195; s. 1, ch. 87-369; s. 3, ch. 88-379; s. 2, ch. 93-255; s. 5, ch. 94-218; s. 1372, ch. 95-147; s. 1, ch. 96-146; s. 1, ch. 2001-179; s. 53, ch. 2003-164; s. 3, ch. 2013-136.

Note.—Former s. 83.261.



83.50 - Disclosure of landlord’s address.

83.50 Disclosure of landlord’s address.—In addition to any other disclosure required by law, the landlord, or a person authorized to enter into a rental agreement on the landlord’s behalf, shall disclose in writing to the tenant, at or before the commencement of the tenancy, the name and address of the landlord or a person authorized to receive notices and demands in the landlord’s behalf. The person so authorized to receive notices and demands retains authority until the tenant is notified otherwise. All notices of such names and addresses or changes thereto shall be delivered to the tenant’s residence or, if specified in writing by the tenant, to any other address.

History.—s. 2, ch. 73-330; s. 443, ch. 95-147; s. 5, ch. 2013-136.



83.51 - Landlord’s obligation to maintain premises.

83.51 Landlord’s obligation to maintain premises.—

(1) The landlord at all times during the tenancy shall:

(a) Comply with the requirements of applicable building, housing, and health codes; or

(b) Where there are no applicable building, housing, or health codes, maintain the roofs, windows, doors, floors, steps, porches, exterior walls, foundations, and all other structural components in good repair and capable of resisting normal forces and loads and the plumbing in reasonable working condition. The landlord, at commencement of the tenancy, must ensure that screens are installed in a reasonable condition. Thereafter, the landlord must repair damage to screens once annually, when necessary, until termination of the rental agreement.

The landlord is not required to maintain a mobile home or other structure owned by the tenant. The landlord’s obligations under this subsection may be altered or modified in writing with respect to a single-family home or duplex.

(2)(a) Unless otherwise agreed in writing, in addition to the requirements of subsection (1), the landlord of a dwelling unit other than a single-family home or duplex shall, at all times during the tenancy, make reasonable provisions for:

1. The extermination of rats, mice, roaches, ants, wood-destroying organisms, and bedbugs. When vacation of the premises is required for such extermination, the landlord is not liable for damages but shall abate the rent. The tenant must temporarily vacate the premises for a period of time not to exceed 4 days, on 7 days’ written notice, if necessary, for extermination pursuant to this subparagraph.

2. Locks and keys.

3. The clean and safe condition of common areas.

4. Garbage removal and outside receptacles therefor.

5. Functioning facilities for heat during winter, running water, and hot water.

(b) Unless otherwise agreed in writing, at the commencement of the tenancy of a single-family home or duplex, the landlord shall install working smoke detection devices. As used in this paragraph, the term “smoke detection device” means an electrical or battery-operated device which detects visible or invisible particles of combustion and which is listed by Underwriters Laboratories, Inc., Factory Mutual Laboratories, Inc., or any other nationally recognized testing laboratory using nationally accepted testing standards.

(c) Nothing in this part authorizes the tenant to raise a noncompliance by the landlord with this subsection as a defense to an action for possession under s. 83.59.

(d) This subsection shall not apply to a mobile home owned by a tenant.

(e) Nothing contained in this subsection prohibits the landlord from providing in the rental agreement that the tenant is obligated to pay costs or charges for garbage removal, water, fuel, or utilities.

(3) If the duty imposed by subsection (1) is the same or greater than any duty imposed by subsection (2), the landlord’s duty is determined by subsection (1).

(4) The landlord is not responsible to the tenant under this section for conditions created or caused by the negligent or wrongful act or omission of the tenant, a member of the tenant’s family, or other person on the premises with the tenant’s consent.

History.—s. 2, ch. 73-330; s. 22, ch. 82-66; s. 4, ch. 87-195; s. 1, ch. 90-133; s. 3, ch. 93-255; s. 444, ch. 95-147; s. 8, ch. 97-95; s. 6, ch. 2013-136.



83.52 - Tenant’s obligation to maintain dwelling unit.

83.52 Tenant’s obligation to maintain dwelling unit.—The tenant at all times during the tenancy shall:

(1) Comply with all obligations imposed upon tenants by applicable provisions of building, housing, and health codes.

(2) Keep that part of the premises which he or she occupies and uses clean and sanitary.

(3) Remove from the tenant’s dwelling unit all garbage in a clean and sanitary manner.

(4) Keep all plumbing fixtures in the dwelling unit or used by the tenant clean and sanitary and in repair.

(5) Use and operate in a reasonable manner all electrical, plumbing, sanitary, heating, ventilating, air-conditioning and other facilities and appliances, including elevators.

(6) Not destroy, deface, damage, impair, or remove any part of the premises or property therein belonging to the landlord nor permit any person to do so.

(7) Conduct himself or herself, and require other persons on the premises with his or her consent to conduct themselves, in a manner that does not unreasonably disturb the tenant’s neighbors or constitute a breach of the peace.

History.—s. 2, ch. 73-330; s. 445, ch. 95-147.



83.53 - Landlord’s access to dwelling unit.

83.53 Landlord’s access to dwelling unit.—

(1) The tenant shall not unreasonably withhold consent to the landlord to enter the dwelling unit from time to time in order to inspect the premises; make necessary or agreed repairs, decorations, alterations, or improvements; supply agreed services; or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workers, or contractors.

(2) The landlord may enter the dwelling unit at any time for the protection or preservation of the premises. The landlord may enter the dwelling unit upon reasonable notice to the tenant and at a reasonable time for the purpose of repair of the premises. “Reasonable notice” for the purpose of repair is notice given at least 12 hours prior to the entry, and reasonable time for the purpose of repair shall be between the hours of 7:30 a.m. and 8:00 p.m. The landlord may enter the dwelling unit when necessary for the further purposes set forth in subsection (1) under any of the following circumstances:

(a) With the consent of the tenant;

(b) In case of emergency;

(c) When the tenant unreasonably withholds consent; or

(d) If the tenant is absent from the premises for a period of time equal to one-half the time for periodic rental payments. If the rent is current and the tenant notifies the landlord of an intended absence, then the landlord may enter only with the consent of the tenant or for the protection or preservation of the premises.

(3) The landlord shall not abuse the right of access nor use it to harass the tenant.

History.—s. 2, ch. 73-330; s. 5, ch. 87-195; s. 4, ch. 93-255; s. 446, ch. 95-147.



83.535 - Flotation bedding system; restrictions on use.

83.535 Flotation bedding system; restrictions on use.—No landlord may prohibit a tenant from using a flotation bedding system in a dwelling unit, provided the flotation bedding system does not violate applicable building codes. The tenant shall be required to carry in the tenant’s name flotation insurance as is standard in the industry in an amount deemed reasonable to protect the tenant and owner against personal injury and property damage to the dwelling units. In any case, the policy shall carry a loss payable clause to the owner of the building.

History.—s. 7, ch. 82-66; s. 5, ch. 93-255.



83.54 - Enforcement of rights and duties; civil action; criminal offenses.

83.54 Enforcement of rights and duties; civil action; criminal offenses.—Any right or duty declared in this part is enforceable by civil action. A right or duty enforced by civil action under this section does not preclude prosecution for a criminal offense related to the lease or leased property.

History.—s. 2, ch. 73-330; s. 7, ch. 2013-136.



83.55 - Right of action for damages.

83.55 Right of action for damages.—If either the landlord or the tenant fails to comply with the requirements of the rental agreement or this part, the aggrieved party may recover the damages caused by the noncompliance.

History.—s. 2, ch. 73-330.



83.56 - Termination of rental agreement.

83.56 Termination of rental agreement.—

(1) If the landlord materially fails to comply with s. 83.51(1) or material provisions of the rental agreement within 7 days after delivery of written notice by the tenant specifying the noncompliance and indicating the intention of the tenant to terminate the rental agreement by reason thereof, the tenant may terminate the rental agreement. If the failure to comply with s. 83.51(1) or material provisions of the rental agreement is due to causes beyond the control of the landlord and the landlord has made and continues to make every reasonable effort to correct the failure to comply, the rental agreement may be terminated or altered by the parties, as follows:

(a) If the landlord’s failure to comply renders the dwelling unit untenantable and the tenant vacates, the tenant shall not be liable for rent during the period the dwelling unit remains uninhabitable.

(b) If the landlord’s failure to comply does not render the dwelling unit untenantable and the tenant remains in occupancy, the rent for the period of noncompliance shall be reduced by an amount in proportion to the loss of rental value caused by the noncompliance.

(2) If the tenant materially fails to comply with s. 83.52 or material provisions of the rental agreement, other than a failure to pay rent, or reasonable rules or regulations, the landlord may:

(a) If such noncompliance is of a nature that the tenant should not be given an opportunity to cure it or if the noncompliance constitutes a subsequent or continuing noncompliance within 12 months of a written warning by the landlord of a similar violation, deliver a written notice to the tenant specifying the noncompliance and the landlord’s intent to terminate the rental agreement by reason thereof. Examples of noncompliance which are of a nature that the tenant should not be given an opportunity to cure include, but are not limited to, destruction, damage, or misuse of the landlord’s or other tenants’ property by intentional act or a subsequent or continued unreasonable disturbance. In such event, the landlord may terminate the rental agreement, and the tenant shall have 7 days from the date that the notice is delivered to vacate the premises. The notice shall be in substantially the following form:

You are advised that your lease is terminated effective immediately. You shall have 7 days from the delivery of this letter to vacate the premises. This action is taken because   (cite the noncompliance)  .

(b) If such noncompliance is of a nature that the tenant should be given an opportunity to cure it, deliver a written notice to the tenant specifying the noncompliance, including a notice that, if the noncompliance is not corrected within 7 days from the date that the written notice is delivered, the landlord shall terminate the rental agreement by reason thereof. Examples of such noncompliance include, but are not limited to, activities in contravention of the lease or this part such as having or permitting unauthorized pets, guests, or vehicles; parking in an unauthorized manner or permitting such parking; or failing to keep the premises clean and sanitary. If such noncompliance recurs within 12 months after notice, an eviction action may commence without delivering a subsequent notice pursuant to paragraph (a) or this paragraph. The notice shall be in substantially the following form:

You are hereby notified that   (cite the noncompliance)  . Demand is hereby made that you remedy the noncompliance within 7 days of receipt of this notice or your lease shall be deemed terminated and you shall vacate the premises upon such termination. If this same conduct or conduct of a similar nature is repeated within 12 months, your tenancy is subject to termination without further warning and without your being given an opportunity to cure the noncompliance.

(3) If the tenant fails to pay rent when due and the default continues for 3 days, excluding Saturday, Sunday, and legal holidays, after delivery of written demand by the landlord for payment of the rent or possession of the premises, the landlord may terminate the rental agreement. Legal holidays for the purpose of this section shall be court-observed holidays only. The 3-day notice shall contain a statement in substantially the following form:

You are hereby notified that you are indebted to me in the sum of   dollars for the rent and use of the premises   (address of leased premises, including county)  , Florida, now occupied by you and that I demand payment of the rent or possession of the premises within 3 days (excluding Saturday, Sunday, and legal holidays) from the date of delivery of this notice, to wit: on or before the   day of  ,   (year)  .

(landlord’s name, address and phone number)

(4) The delivery of the written notices required by subsections (1), (2), and (3) shall be by mailing or delivery of a true copy thereof or, if the tenant is absent from the premises, by leaving a copy thereof at the residence. The notice requirements of subsections (1), (2), and (3) may not be waived in the lease.

(5)(a) If the landlord accepts rent with actual knowledge of a noncompliance by the tenant or accepts performance by the tenant of any other provision of the rental agreement that is at variance with its provisions, or if the tenant pays rent with actual knowledge of a noncompliance by the landlord or accepts performance by the landlord of any other provision of the rental agreement that is at variance with its provisions, the landlord or tenant waives his or her right to terminate the rental agreement or to bring a civil action for that noncompliance, but not for any subsequent or continuing noncompliance. However, a landlord does not waive the right to terminate the rental agreement or to bring a civil action for that noncompliance by accepting partial rent for the period. If partial rent is accepted after posting the notice for nonpayment, the landlord must:

1. Provide the tenant with a receipt stating the date and amount received and the agreed upon date and balance of rent due before filing an action for possession;

2. Place the amount of partial rent accepted from the tenant in the registry of the court upon filing the action for possession; or

3. Post a new 3-day notice reflecting the new amount due.

(b) Any tenant who wishes to defend against an action by the landlord for possession of the unit for noncompliance of the rental agreement or of relevant statutes must comply with s. 83.60(2). The court may not set a date for mediation or trial unless the provisions of s. 83.60(2) have been met, but must enter a default judgment for removal of the tenant with a writ of possession to issue immediately if the tenant fails to comply with s. 83.60(2).

(c) This subsection does not apply to that portion of rent subsidies received from a local, state, or national government or an agency of local, state, or national government; however, waiver will occur if an action has not been instituted within 45 days after the landlord obtains actual knowledge of the noncompliance.

(6) If the rental agreement is terminated, the landlord shall comply with s. 83.49(3).

History.—s. 2, ch. 73-330; s. 23, ch. 82-66; s. 6, ch. 83-151; s. 14, ch. 83-217; s. 6, ch. 87-195; s. 6, ch. 93-255; s. 6, ch. 94-170; s. 1373, ch. 95-147; s. 5, ch. 99-6; s. 8, ch. 2013-136.



83.561 - Termination of rental agreement upon foreclosure.

83.561 Termination of rental agreement upon foreclosure.—

(1) If a tenant is occupying residential premises that are the subject of a foreclosure sale, upon issuance of a certificate of title following the sale, the purchaser named in the certificate of title takes title to the residential premises subject to the rights of the tenant under this section.

(a) The tenant may remain in possession of the premises for 30 days following the date of the purchaser’s delivery of a written 30-day notice of termination.

(b) The tenant is entitled to the protections of s. 83.67.

(c) The 30-day notice of termination must be in substantially the following form:

NOTICE TO TENANT OF TERMINATION

You are hereby notified that your rental agreement is terminated on the date of delivery of this notice, that your occupancy is terminated 30 days following the date of the delivery of this notice, and that I demand possession of the premises on   (date)  . If you do not vacate the premises by that date, I will ask the court for an order allowing me to remove you and your belongings from the premises. You are obligated to pay rent during the 30-day period for any amount that might accrue during that period. Your rent must be delivered to   (landlord’s name and address)  .

(d) The 30-day notice of termination shall be delivered in the same manner as provided in s. 83.56(4).

(2) The purchaser at the foreclosure sale may apply to the court for a writ of possession based upon a sworn affidavit that the 30-day notice of termination was delivered to the tenant and the tenant has failed to vacate the premises at the conclusion of the 30-day period. If the court awards a writ of possession, the writ must be served on the tenant. The writ of possession shall be governed by s. 83.62.

(3) This section does not apply if:

(a) The tenant is the mortgagor in the subject foreclosure or is the child, spouse, or parent of the mortgagor in the subject foreclosure.

(b) The tenant’s rental agreement is not the result of an arm’s length transaction.

(c) The tenant’s rental agreement allows the tenant to pay rent that is substantially less than the fair market rent for the premises, unless the rent is reduced or subsidized due to a federal, state, or local subsidy.

(4) A purchaser at a foreclosure sale of a residential premises occupied by a tenant does not assume the obligations of a landlord, except as provided in paragraph (1)(b), unless or until the purchaser assumes an existing rental agreement with the tenant that has not ended or enters into a new rental agreement with the tenant.

History.—s. 1, ch. 2015-96.



83.57 - Termination of tenancy without specific term.

83.57 Termination of tenancy without specific term.—A tenancy without a specific duration, as defined in s. 83.46(2) or (3), may be terminated by either party giving written notice in the manner provided in s. 83.56(4), as follows:

(1) When the tenancy is from year to year, by giving not less than 60 days’ notice prior to the end of any annual period;

(2) When the tenancy is from quarter to quarter, by giving not less than 30 days’ notice prior to the end of any quarterly period;

(3) When the tenancy is from month to month, by giving not less than 15 days’ notice prior to the end of any monthly period; and

(4) When the tenancy is from week to week, by giving not less than 7 days’ notice prior to the end of any weekly period.

History.—s. 2, ch. 73-330; s. 3, ch. 81-190; s. 15, ch. 83-217.



83.575 - Termination of tenancy with specific duration.

83.575 Termination of tenancy with specific duration.—

(1) A rental agreement with a specific duration may contain a provision requiring the tenant to notify the landlord within a specified period before vacating the premises at the end of the rental agreement, if such provision requires the landlord to notify the tenant within such notice period if the rental agreement will not be renewed; however, a rental agreement may not require more than 60 days’ notice from either the tenant or the landlord.

(2) A rental agreement with a specific duration may provide that if a tenant fails to give the required notice before vacating the premises at the end of the rental agreement, the tenant may be liable for liquidated damages as specified in the rental agreement if the landlord provides written notice to the tenant specifying the tenant’s obligations under the notification provision contained in the lease and the date the rental agreement is terminated. The landlord must provide such written notice to the tenant within 15 days before the start of the notification period contained in the lease. The written notice shall list all fees, penalties, and other charges applicable to the tenant under this subsection.

(3) If the tenant remains on the premises with the permission of the landlord after the rental agreement has terminated and fails to give notice required under s. 83.57(3), the tenant is liable to the landlord for an additional 1 month’s rent.

History.—s. 3, ch. 2003-30; s. 1, ch. 2004-375; s. 9, ch. 2013-136.



83.58 - Remedies; tenant holding over.

83.58 Remedies; tenant holding over.—If the tenant holds over and continues in possession of the dwelling unit or any part thereof after the expiration of the rental agreement without the permission of the landlord, the landlord may recover possession of the dwelling unit in the manner provided for in s. 83.59. The landlord may also recover double the amount of rent due on the dwelling unit, or any part thereof, for the period during which the tenant refuses to surrender possession.

History.—s. 2, ch. 73-330; s. 10, ch. 2013-136.



83.59 - Right of action for possession.

83.59 Right of action for possession.—

(1) If the rental agreement is terminated and the tenant does not vacate the premises, the landlord may recover possession of the dwelling unit as provided in this section.

(2) A landlord, the landlord’s attorney, or the landlord’s agent, applying for the removal of a tenant, shall file in the county court of the county where the premises are situated a complaint describing the dwelling unit and stating the facts that authorize its recovery. A landlord’s agent is not permitted to take any action other than the initial filing of the complaint, unless the landlord’s agent is an attorney. The landlord is entitled to the summary procedure provided in s. 51.011, and the court shall advance the cause on the calendar.

(3) The landlord shall not recover possession of a dwelling unit except:

(a) In an action for possession under subsection (2) or other civil action in which the issue of right of possession is determined;

(b) When the tenant has surrendered possession of the dwelling unit to the landlord;

(c) When the tenant has abandoned the dwelling unit. In the absence of actual knowledge of abandonment, it shall be presumed that the tenant has abandoned the dwelling unit if he or she is absent from the premises for a period of time equal to one-half the time for periodic rental payments. However, this presumption does not apply if the rent is current or the tenant has notified the landlord, in writing, of an intended absence; or

(d) When the last remaining tenant of a dwelling unit is deceased, personal property remains on the premises, rent is unpaid, at least 60 days have elapsed following the date of death, and the landlord has not been notified in writing of the existence of a probate estate or of the name and address of a personal representative. This paragraph does not apply to a dwelling unit used in connection with a federally administered or regulated housing program, including programs under s. 202, s. 221(d)(3) and (4), s. 236, or s. 8 of the National Housing Act, as amended.

(4) The prevailing party is entitled to have judgment for costs and execution therefor.

History.—s. 2, ch. 73-330; s. 1, ch. 74-146; s. 24, ch. 82-66; s. 1, ch. 92-36; s. 447, ch. 95-147; s. 1, ch. 2007-136; s. 11, ch. 2013-136.



83.595 - Choice of remedies upon breach or early termination by tenant.

83.595 Choice of remedies upon breach or early termination by tenant.—If the tenant breaches the rental agreement for the dwelling unit and the landlord has obtained a writ of possession, or the tenant has surrendered possession of the dwelling unit to the landlord, or the tenant has abandoned the dwelling unit, the landlord may:

(1) Treat the rental agreement as terminated and retake possession for his or her own account, thereby terminating any further liability of the tenant;

(2) Retake possession of the dwelling unit for the account of the tenant, holding the tenant liable for the difference between the rent stipulated to be paid under the rental agreement and what the landlord is able to recover from a reletting. If the landlord retakes possession, the landlord has a duty to exercise good faith in attempting to relet the premises, and any rent received by the landlord as a result of the reletting must be deducted from the balance of rent due from the tenant. For purposes of this subsection, the term “good faith in attempting to relet the premises” means that the landlord uses at least the same efforts to relet the premises as were used in the initial rental or at least the same efforts as the landlord uses in attempting to rent other similar rental units but does not require the landlord to give a preference in renting the premises over other vacant dwelling units that the landlord owns or has the responsibility to rent;

(3) Stand by and do nothing, holding the lessee liable for the rent as it comes due; or

(4) Charge liquidated damages, as provided in the rental agreement, or an early termination fee to the tenant if the landlord and tenant have agreed to liquidated damages or an early termination fee, if the amount does not exceed 2 months’ rent, and if, in the case of an early termination fee, the tenant is required to give no more than 60 days’ notice, as provided in the rental agreement, prior to the proposed date of early termination. This remedy is available only if the tenant and the landlord, at the time the rental agreement was made, indicated acceptance of liquidated damages or an early termination fee. The tenant must indicate acceptance of liquidated damages or an early termination fee by signing a separate addendum to the rental agreement containing a provision in substantially the following form:

☐ I agree, as provided in the rental agreement, to pay $  (an amount that does not exceed 2 months’ rent) as liquidated damages or an early termination fee if I elect to terminate the rental agreement, and the landlord waives the right to seek additional rent beyond the month in which the landlord retakes possession.

☐ I do not agree to liquidated damages or an early termination fee, and I acknowledge that the landlord may seek damages as provided by law.

(a) In addition to liquidated damages or an early termination fee, the landlord is entitled to the rent and other charges accrued through the end of the month in which the landlord retakes possession of the dwelling unit and charges for damages to the dwelling unit.

(b) This subsection does not apply if the breach is failure to give notice as provided in s. 83.575.

History.—s. 2, ch. 87-369; s. 4, ch. 88-379; s. 448, ch. 95-147; s. 2, ch. 2008-131.



83.60 - Defenses to action for rent or possession; procedure.

83.60 Defenses to action for rent or possession; procedure.—

(1)(a) In an action by the landlord for possession of a dwelling unit based upon nonpayment of rent or in an action by the landlord under s. 83.55 seeking to recover unpaid rent, the tenant may defend upon the ground of a material noncompliance with s. 83.51(1), or may raise any other defense, whether legal or equitable, that he or she may have, including the defense of retaliatory conduct in accordance with s. 83.64. The landlord must be given an opportunity to cure a deficiency in a notice or in the pleadings before dismissal of the action.

(b) The defense of a material noncompliance with s. 83.51(1) may be raised by the tenant if 7 days have elapsed after the delivery of written notice by the tenant to the landlord, specifying the noncompliance and indicating the intention of the tenant not to pay rent by reason thereof. Such notice by the tenant may be given to the landlord, the landlord’s representative as designated pursuant to s. 83.50, a resident manager, or the person or entity who collects the rent on behalf of the landlord. A material noncompliance with s. 83.51(1) by the landlord is a complete defense to an action for possession based upon nonpayment of rent, and, upon hearing, the court or the jury, as the case may be, shall determine the amount, if any, by which the rent is to be reduced to reflect the diminution in value of the dwelling unit during the period of noncompliance with s. 83.51(1). After consideration of all other relevant issues, the court shall enter appropriate judgment.

(2) In an action by the landlord for possession of a dwelling unit, if the tenant interposes any defense other than payment, including, but not limited to, the defense of a defective 3-day notice, the tenant shall pay into the registry of the court the accrued rent as alleged in the complaint or as determined by the court and the rent that accrues during the pendency of the proceeding, when due. The clerk shall notify the tenant of such requirement in the summons. Failure of the tenant to pay the rent into the registry of the court or to file a motion to determine the amount of rent to be paid into the registry within 5 days, excluding Saturdays, Sundays, and legal holidays, after the date of service of process constitutes an absolute waiver of the tenant’s defenses other than payment, and the landlord is entitled to an immediate default judgment for removal of the tenant with a writ of possession to issue without further notice or hearing thereon. If a motion to determine rent is filed, documentation in support of the allegation that the rent as alleged in the complaint is in error is required. Public housing tenants or tenants receiving rent subsidies are required to deposit only that portion of the full rent for which they are responsible pursuant to the federal, state, or local program in which they are participating.

History.—s. 2, ch. 73-330; s. 7, ch. 83-151; s. 7, ch. 87-195; s. 7, ch. 93-255; s. 7, ch. 94-170; s. 1374, ch. 95-147; s. 12, ch. 2013-136.



83.61 - Disbursement of funds in registry of court; prompt final hearing.

83.61 Disbursement of funds in registry of court; prompt final hearing.—When the tenant has deposited funds into the registry of the court in accordance with the provisions of s. 83.60(2) and the landlord is in actual danger of loss of the premises or other personal hardship resulting from the loss of rental income from the premises, the landlord may apply to the court for disbursement of all or part of the funds or for prompt final hearing. The court shall advance the cause on the calendar. The court, after preliminary hearing, may award all or any portion of the funds on deposit to the landlord or may proceed immediately to a final resolution of the cause.

History.—s. 2, ch. 73-330; s. 2, ch. 74-146.



83.62 - Restoration of possession to landlord.

83.62 Restoration of possession to landlord.—

(1) In an action for possession, after entry of judgment in favor of the landlord, the clerk shall issue a writ to the sheriff describing the premises and commanding the sheriff to put the landlord in possession after 24 hours’ notice conspicuously posted on the premises. Saturdays, Sundays, and legal holidays do not stay the 24-hour notice period.

(2) At the time the sheriff executes the writ of possession or at any time thereafter, the landlord or the landlord’s agent may remove any personal property found on the premises to or near the property line. Subsequent to executing the writ of possession, the landlord may request the sheriff to stand by to keep the peace while the landlord changes the locks and removes the personal property from the premises. When such a request is made, the sheriff may charge a reasonable hourly rate, and the person requesting the sheriff to stand by to keep the peace shall be responsible for paying the reasonable hourly rate set by the sheriff. Neither the sheriff nor the landlord or the landlord’s agent shall be liable to the tenant or any other party for the loss, destruction, or damage to the property after it has been removed.

History.—s. 2, ch. 73-330; s. 3, ch. 82-66; s. 5, ch. 88-379; s. 8, ch. 94-170; s. 1375, ch. 95-147; s. 2, ch. 96-146; s. 13, ch. 2013-136.



83.625 - Power to award possession and enter money judgment.

83.625 Power to award possession and enter money judgment.—In an action by the landlord for possession of a dwelling unit based upon nonpayment of rent, if the court finds the rent is due, owing, and unpaid and by reason thereof the landlord is entitled to possession of the premises, the court, in addition to awarding possession of the premises to the landlord, shall direct, in an amount which is within its jurisdictional limitations, the entry of a money judgment with costs in favor of the landlord and against the tenant for the amount of money found due, owing, and unpaid by the tenant to the landlord. However, no money judgment shall be entered unless service of process has been effected by personal service or, where authorized by law, by certified or registered mail, return receipt, or in any other manner prescribed by law or the rules of the court; and no money judgment may be entered except in compliance with the Florida Rules of Civil Procedure. The prevailing party in the action may also be awarded attorney’s fees and costs.

History.—s. 1, ch. 75-147; s. 8, ch. 87-195; s. 6, ch. 88-379.



83.63 - Casualty damage.

83.63 Casualty damage.—If the premises are damaged or destroyed other than by the wrongful or negligent acts of the tenant so that the enjoyment of the premises is substantially impaired, the tenant may terminate the rental agreement and immediately vacate the premises. The tenant may vacate the part of the premises rendered unusable by the casualty, in which case the tenant’s liability for rent shall be reduced by the fair rental value of that part of the premises damaged or destroyed. If the rental agreement is terminated, the landlord shall comply with s. 83.49(3).

History.—s. 2, ch. 73-330; s. 449, ch. 95-147; s. 14, ch. 2013-136.



83.64 - Retaliatory conduct.

83.64 Retaliatory conduct.—

(1) It is unlawful for a landlord to discriminatorily increase a tenant’s rent or decrease services to a tenant, or to bring or threaten to bring an action for possession or other civil action, primarily because the landlord is retaliating against the tenant. In order for the tenant to raise the defense of retaliatory conduct, the tenant must have acted in good faith. Examples of conduct for which the landlord may not retaliate include, but are not limited to, situations where:

(a) The tenant has complained to a governmental agency charged with responsibility for enforcement of a building, housing, or health code of a suspected violation applicable to the premises;

(b) The tenant has organized, encouraged, or participated in a tenant organization;

(c) The tenant has complained to the landlord pursuant to s. 83.56(1);

(d) The tenant is a servicemember who has terminated a rental agreement pursuant to s. 83.682;

(e) The tenant has paid rent to a condominium, cooperative, or homeowners’ association after demand from the association in order to pay the landlord’s obligation to the association; or

(f) The tenant has exercised his or her rights under local, state, or federal fair housing laws.

(2) Evidence of retaliatory conduct may be raised by the tenant as a defense in any action brought against him or her for possession.

(3) In any event, this section does not apply if the landlord proves that the eviction is for good cause. Examples of good cause include, but are not limited to, good faith actions for nonpayment of rent, violation of the rental agreement or of reasonable rules, or violation of the terms of this chapter.

(4) “Discrimination” under this section means that a tenant is being treated differently as to the rent charged, the services rendered, or the action being taken by the landlord, which shall be a prerequisite to a finding of retaliatory conduct.

History.—s. 8, ch. 83-151; s. 450, ch. 95-147; s. 3, ch. 2003-72; s. 15, ch. 2013-136.



83.67 - Prohibited practices.

83.67 Prohibited practices.—

(1) A landlord of any dwelling unit governed by this part shall not cause, directly or indirectly, the termination or interruption of any utility service furnished the tenant, including, but not limited to, water, heat, light, electricity, gas, elevator, garbage collection, or refrigeration, whether or not the utility service is under the control of, or payment is made by, the landlord.

(2) A landlord of any dwelling unit governed by this part shall not prevent the tenant from gaining reasonable access to the dwelling unit by any means, including, but not limited to, changing the locks or using any bootlock or similar device.

(3) A landlord of any dwelling unit governed by this part shall not discriminate against a servicemember in offering a dwelling unit for rent or in any of the terms of the rental agreement.

(4) A landlord shall not prohibit a tenant from displaying one portable, removable, cloth or plastic United States flag, not larger than 4 and 1/2 feet by 6 feet, in a respectful manner in or on the dwelling unit regardless of any provision in the rental agreement dealing with flags or decorations. The United States flag shall be displayed in accordance with s. 83.52(6). The landlord is not liable for damages caused by a United States flag displayed by a tenant. Any United States flag may not infringe upon the space rented by any other tenant.

(5) A landlord of any dwelling unit governed by this part shall not remove the outside doors, locks, roof, walls, or windows of the unit except for purposes of maintenance, repair, or replacement; and the landlord shall not remove the tenant’s personal property from the dwelling unit unless such action is taken after surrender, abandonment, recovery of possession of the dwelling unit due to the death of the last remaining tenant in accordance with s. 83.59(3)(d), or a lawful eviction. If provided in the rental agreement or a written agreement separate from the rental agreement, upon surrender or abandonment by the tenant, the landlord is not required to comply with s. 715.104 and is not liable or responsible for storage or disposition of the tenant’s personal property; if provided in the rental agreement, there must be printed or clearly stamped on such rental agreement a legend in substantially the following form:

BY SIGNING THIS RENTAL AGREEMENT, THE TENANT AGREES THAT UPON SURRENDER, ABANDONMENT, OR RECOVERY OF POSSESSION OF THE DWELLING UNIT DUE TO THE DEATH OF THE LAST REMAINING TENANT, AS PROVIDED BY CHAPTER 83, FLORIDA STATUTES, THE LANDLORD SHALL NOT BE LIABLE OR RESPONSIBLE FOR STORAGE OR DISPOSITION OF THE TENANT’S PERSONAL PROPERTY.

For the purposes of this section, abandonment shall be as set forth in s. 83.59(3)(c).

(6) A landlord who violates any provision of this section shall be liable to the tenant for actual and consequential damages or 3 months’ rent, whichever is greater, and costs, including attorney’s fees. Subsequent or repeated violations that are not contemporaneous with the initial violation shall be subject to separate awards of damages.

(7) A violation of this section constitutes irreparable harm for the purposes of injunctive relief.

(8) The remedies provided by this section are not exclusive and do not preclude the tenant from pursuing any other remedy at law or equity that the tenant may have. The remedies provided by this section shall also apply to a servicemember who is a prospective tenant who has been discriminated against under subsection (3).

History.—s. 3, ch. 87-369; s. 7, ch. 88-379; s. 3, ch. 90-133; s. 3, ch. 96-146; s. 2, ch. 2001-179; s. 2, ch. 2003-30; s. 4, ch. 2003-72; s. 1, ch. 2004-236; s. 2, ch. 2007-136.



83.681 - Orders to enjoin violations of this part.

83.681 Orders to enjoin violations of this part.—

(1) A landlord who gives notice to a tenant of the landlord’s intent to terminate the tenant’s lease pursuant to s. 83.56(2)(a), due to the tenant’s intentional destruction, damage, or misuse of the landlord’s property may petition the county or circuit court for an injunction prohibiting the tenant from continuing to violate any of the provisions of that part.

(2) The court shall grant the relief requested pursuant to subsection (1) in conformity with the principles that govern the granting of injunctive relief from threatened loss or damage in other civil cases.

(3) Evidence of a tenant’s intentional destruction, damage, or misuse of the landlord’s property in an amount greater than twice the value of money deposited with the landlord pursuant to s. 83.49 or $300, whichever is greater, shall constitute irreparable harm for the purposes of injunctive relief.

History.—s. 8, ch. 93-255; s. 451, ch. 95-147.



83.682 - Termination of rental agreement by a servicemember.

83.682 Termination of rental agreement by a servicemember.—

(1) Any servicemember may terminate his or her rental agreement by providing the landlord with a written notice of termination to be effective on the date stated in the notice that is at least 30 days after the landlord’s receipt of the notice if any of the following criteria are met:

(a) The servicemember is required, pursuant to a permanent change of station orders, to move 35 miles or more from the location of the rental premises;

(b) The servicemember is prematurely or involuntarily discharged or released from active duty or state active duty;

(c) The servicemember is released from active duty or state active duty after having leased the rental premises while on active duty or state active duty status and the rental premises is 35 miles or more from the servicemember’s home of record prior to entering active duty or state active duty;

(d) After entering into a rental agreement, the servicemember receives military orders requiring him or her to move into government quarters or the servicemember becomes eligible to live in and opts to move into government quarters;

(e) The servicemember receives temporary duty orders, temporary change of station orders, or state active duty orders to an area 35 miles or more from the location of the rental premises, provided such orders are for a period exceeding 60 days; or

(f) The servicemember has leased the property, but prior to taking possession of the rental premises, receives a change of orders to an area that is 35 miles or more from the location of the rental premises.

(2) The notice to the landlord must be accompanied by either a copy of the official military orders or a written verification signed by the servicemember’s commanding officer.

(3) In the event a servicemember dies during active duty, an adult member of his or her immediate family may terminate the servicemember’s rental agreement by providing the landlord with a written notice of termination to be effective on the date stated in the notice that is at least 30 days after the landlord’s receipt of the notice. The notice to the landlord must be accompanied by either a copy of the official military orders showing the servicemember was on active duty or a written verification signed by the servicemember’s commanding officer and a copy of the servicemember’s death certificate.

(4) Upon termination of a rental agreement under this section, the tenant is liable for the rent due under the rental agreement prorated to the effective date of the termination payable at such time as would have otherwise been required by the terms of the rental agreement. The tenant is not liable for any other rent or damages due to the early termination of the tenancy as provided for in this section. Notwithstanding any provision of this section to the contrary, if a tenant terminates the rental agreement pursuant to this section 14 or more days prior to occupancy, no damages or penalties of any kind will be assessable.

(5) The provisions of this section may not be waived or modified by the agreement of the parties under any circumstances.

History.—s. 6, ch. 2001-179; s. 1, ch. 2002-4; s. 1, ch. 2003-30; s. 5, ch. 2003-72.



83.683 - Rental application by a servicemember.

83.683 Rental application by a servicemember.—

(1) If a landlord requires a prospective tenant to complete a rental application before residing in a rental unit, the landlord must complete processing of a rental application submitted by a prospective tenant who is a servicemember, as defined in s. 250.01, within 7 days after submission and must, within that 7-day period, notify the servicemember in writing of an application approval or denial and, if denied, the reason for denial. Absent a timely denial of the rental application, the landlord must lease the rental unit to the servicemember if all other terms of the application and lease are complied with.

(2) If a condominium association, as defined in chapter 718, a cooperative association, as defined in chapter 719, or a homeowners’ association, as defined in chapter 720, requires a prospective tenant of a condominium unit, cooperative unit, or parcel within the association’s control to complete a rental application before residing in a rental unit or parcel, the association must complete processing of a rental application submitted by a prospective tenant who is a servicemember, as defined in s. 250.01, within 7 days after submission and must, within that 7-day period, notify the servicemember in writing of an application approval or denial and, if denied, the reason for denial. Absent a timely denial of the rental application, the association must allow the unit or parcel owner to lease the rental unit or parcel to the servicemember and the landlord must lease the rental unit or parcel to the servicemember if all other terms of the application and lease are complied with.

(3) The provisions of this section may not be waived or modified by the agreement of the parties under any circumstances.

History.—s. 1, ch. 2016-242.






Part III - SELF-SERVICE STORAGE SPACE (ss. 83.801-83.809)

83.801 - Short title.

83.801 Short title.—Sections 83.801-83.809 shall be known and may be cited as the “Self-storage Facility Act.”

History.—s. 1, ch. 79-404; s. 1, ch. 82-151.



83.803 - Definitions.

83.803 Definitions.—As used in ss. 83.801-83.809:

(1) “Self-service storage facility” means any real property designed and used for the purpose of renting or leasing individual storage space to tenants who are to have access to such space for the purpose of storing and removing personal property. No individual storage space may be used for residential purposes. A self-service storage facility is not a “warehouse” as that term is used in chapter 677. If an owner issues any warehouse receipt, bill of lading, or other document of title for the personal property stored, the owner and the tenant shall be subject to the provisions of chapter 677, and the provisions of this act shall not apply.

(2) “Self-contained storage unit” means any unit not less than 200 cubic feet in size, including, but not limited to, a trailer, box, or other shipping container, which is leased by a tenant primarily for use as storage space whether the unit is located at a facility owned or operated by the owner or at another location designated by the tenant.

(3) “Owner” means the owner, operator, lessor, or sublessor of a self-service storage facility or self-contained storage unit or his or her agent or any other person authorized by him or her to manage the facility or to receive rent from a tenant under a rental agreement.

(4) “Tenant” means a person or the person’s sublessee, successor, or assign entitled to the use of storage space at a self-service storage facility or in a self-contained unit, under a rental agreement, to the exclusion of others.

(5) “Rental agreement” means any agreement or lease which establishes or modifies terms, conditions, rules, or any other provisions concerning the use and occupancy of a self-service storage facility or use of a self-contained storage unit.

(6) “Last known address” means the street address or post office box address provided by the tenant in the latest rental agreement or in a subsequent written change-of-address notice provided by hand delivery, first-class mail, or e-mail.

History.—s. 1, ch. 79-404; s. 2, ch. 82-151; s. 2, ch. 92-36; s. 1, ch. 93-238; s. 452, ch. 95-147; s. 1, ch. 2006-4; s. 1, ch. 2012-175.



83.805 - Lien.

83.805 Lien.—The owner of a self-service storage facility or self-contained storage unit and the owner’s heirs, executors, administrators, successors, and assigns have a lien upon all personal property, whether or not owned by the tenant, located at a self-service storage facility or in a self-contained storage unit for rent, labor charges, or other charges, present or future, in relation to the personal property and for expenses necessary for its preservation or expenses reasonably incurred in its sale or other disposition pursuant to ss. 83.801-83.809. The lien provided for in this section attaches as of the date that the personal property is brought to the self-service storage facility or as of the date the tenant takes possession of the self-contained storage unit, and the priority of this lien shall be the same as provided in s. 83.08; however, in the event of default, the owner must give notice to persons who hold perfected security interests under the Uniform Commercial Code in which the tenant is named as the debtor.

History.—s. 1, ch. 79-404; s. 3, ch. 82-151; s. 19, ch. 83-217; s. 2, ch. 93-238; s. 453, ch. 95-147.



83.8055 - Withholding access to personal property upon nonpayment of rent.

83.8055 Withholding access to personal property upon nonpayment of rent.—Upon the failure of a tenant to pay the rent when it becomes due, the owner may, without notice, after 5 days from the date the rent is due, deny the tenant access to the personal property located in the self-service storage facility or self-contained storage unit. In denying the tenant access to personal property contained in the self-contained storage unit, the owner may proceed without judicial process, if this can be done without breach of the peace, or may proceed by action.

History.—s. 4, ch. 82-151; s. 3, ch. 93-238.



83.806 - Enforcement of lien.

83.806 Enforcement of lien.—An owner’s lien as provided in s. 83.805 may be satisfied as follows:

(1) The tenant shall be notified by written notice delivered in person, by e-mail, or by first-class mail with a certificate of mailing to the tenant’s last known address and conspicuously posted at the self-service storage facility or on the self-contained storage unit. If the owner sends notice of a pending sale of property to the tenant’s last known e-mail address and does not receive a response, return receipt, or delivery confirmation from the same e-mail address, the owner must send notice of the sale to the tenant by first-class mail with a certificate of mailing to the tenant’s last known address before proceeding with the sale.

(2) The notice shall include:

(a) An itemized statement of the owner’s claim, showing the sum due at the time of the notice and the date when the sum became due.

(b) The same description, or a reasonably similar description, of the personal property as provided in the rental agreement.

(c) A demand for payment within a specified time not less than 14 days after delivery of the notice.

(d) A conspicuous statement that, unless the claim is paid within the time stated in the notice, the personal property will be advertised for sale or other disposition and will be sold or otherwise disposed of at a specified time and place.

(e) The name, street address, and telephone number of the owner whom the tenant may contact to respond to the notice.

(3) Any notice given pursuant to this section shall be presumed delivered when it is deposited with the United States Postal Service and properly addressed with postage prepaid.

(4) After the expiration of the time given in the notice, an advertisement of the sale or other disposition shall be published once a week for 2 consecutive weeks in a newspaper of general circulation in the area where the self-service storage facility or self-contained storage unit is located. Inasmuch as any sale may involve property of more than one tenant, a single advertisement may be used to dispose of property at any one sale.

(a) The advertisement shall include:

1. A brief and general description of what is believed to constitute the personal property contained in the storage unit, as provided in paragraph (2)(b).

2. The address of the self-service storage facility or the address where the self-contained storage unit is located and the name of the tenant.

3. The time, place, and manner of the sale or other disposition. The sale or other disposition shall take place not sooner than 15 days after the first publication.

(b) If there is no newspaper of general circulation in the area where the self-service storage facility or self-contained storage unit is located, the advertisement shall be posted at least 10 days before the date of the sale or other disposition in not fewer than three conspicuous places in the neighborhood where the self-service storage facility or self-contained storage unit is located.

(5) Any sale or other disposition of the personal property shall conform to the terms of the notification as provided for in this section and shall be conducted in a commercially reasonable manner, as that term is used in s. 679.610.

(6) Before any sale or other disposition of personal property pursuant to this section, the tenant may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section and thereby redeem the personal property. Upon receipt of such payment, the owner shall return the property to the tenant and thereafter shall have no liability to any person with respect to such personal property. If the tenant fails to redeem the personal property or satisfy the lien, including reasonable expenses, he or she will be deemed to have unjustifiably abandoned the self-service storage facility or self-contained storage unit, and the owner may resume possession of the premises for himself or herself.

(7) A purchaser in good faith of the personal property sold to satisfy a lien provided for in s. 83.805 takes the property free of any claims, except those interests provided for in s. 83.808, despite noncompliance by the owner with the requirements of this section.

(8) In the event of a sale under this section, the owner may satisfy his or her lien from the proceeds of the sale, provided the owner’s lien has priority over all other liens in the personal property. The lien rights of secured lienholders are automatically transferred to the remaining proceeds of the sale. The balance, if any, shall be held by the owner for delivery on demand to the tenant. A notice of any balance shall be delivered by the owner to the tenant in person or by first-class mail with a certificate of mailing to the last known address of the tenant. If the tenant does not claim the balance of the proceeds within 2 years after the date of sale, the proceeds shall be deemed abandoned, and the owner shall have no further obligation with regard to the payment of the balance. In the event that the owner’s lien does not have priority over all other liens, the sale proceeds shall be held for the benefit of the holders of those liens having priority. A notice of the amount of the sale proceeds shall be delivered by the owner to the tenant or secured lienholders in person or by first-class mail with a certificate of mailing to their last known addresses. If the tenant or the secured lienholders do not claim the sale proceeds within 2 years after the date of sale, the proceeds shall be deemed abandoned, and the owner shall have no further obligation with regard to the payment of the proceeds.

History.—s. 1, ch. 79-404; s. 5, ch. 82-151; s. 3, ch. 92-36; s. 4, ch. 93-238; s. 454, ch. 95-147; s. 15, ch. 2002-1; s. 2, ch. 2012-175.



83.808 - Contracts.

83.808 Contracts.—

(1) Nothing in ss. 83.801-83.809 shall be construed as in any manner impairing or affecting the right of parties to create liens by special contract or agreement nor shall it in any manner impair or affect any other lien arising at common law, in equity, or by any statute of this state or any other lien not provided for in s. 83.805.

(2) A rental agreement or an application for a rental agreement must contain a provision disclosing whether the applicant is a member of the uniformed services as that term is defined in 10 U.S.C. s. 101(a)(5).

History.—s. 6, ch. 82-151; s. 3, ch. 2012-175.



83.809 - Application of act.

83.809 Application of act.—

(1) Nothing in this act shall be construed as in any manner impairing or affecting the right of parties to create additional rights, duties, and obligations in and by virtue of a rental agreement. The provisions of ss. 83.801-83.809 shall be in addition to all other rights allowed by law in a creditor-debtor or landlord-tenant relationship.

(2) Chapter 82-151, Laws of Florida, shall apply to all rental agreements entered into, extended, or renewed after July 1, 1982.

History.—ss. 7, 10, ch. 82-151.









Chapter 85 - ENFORCEMENT OF STATUTORY LIENS

85.011 - Enforcement by persons in privity with the owner.

85.011 Enforcement by persons in privity with the owner.—All liens on real or personal property provided for by part I or part II of chapter 713 are enforceable by persons in privity with the owners, except when otherwise provided, as follows:

(1) RETENTION OF POSSESSION.—By retention of possession of the property on which the lien has attached for a period of not exceeding 3 months by the person entitled to the lien, if the person was in possession at the time the lien attached.

(2) BY ACTION IN CHANCERY.—By an action in chancery, however this is the exclusive remedy for enforcement of liens on the separate statutory property of married women and against estates by the entireties.

(3) ORDINARY ACTION AT LAW.—By an ordinary action at law and levy of the execution obtained therein on the property on which the lien is held.

(4) SPECIAL ACTION AT LAW.—By an action at law in which the complaint shall state the manner in which the lien arose, the amount for which the lien is held, the description of the property and demand that the property be sold to satisfy the lien. The judgment for plaintiff is a personal judgment against defendant as well as a lien on the property, which it shall describe, and shall direct execution against the property, as well as against the property generally of defendant.

(5) SUMMARY ACTION.—

(a) By a person claiming a lien for labor performed, or claiming a landlord’s lien under s. 713.691, filing in the court having jurisdiction of the amount of the lien claimed, a complaint describing the property on which a lien is claimed and stating the facts which authorize or create the lien. Such person is entitled to the summary procedure under s. 51.011.

(b) If the issues are found for plaintiff, judgment shall be entered for the amount found to be due him or her with 15 percent attorney’s fee and costs. The judgment is a prior lien on the property described in the petition over all other liens accruing or that may be filed subsequent to the day the lien for such labor performed or unpaid rent accrued, but if such issues are found for defendant, judgment shall be entered dismissing the action.

History.—RS 1744; s. 13, ch. 5143, 1903; GS 2212; RGS 3519; s. 1, ch. 12079, 1927; CGL 5382; s. 2, ch. 29737, 1955; s. 15, ch. 63-559; s. 37, ch. 67-254; s. 9, ch. 73-330; s. 455, ch. 95-147.

Note.—Former ss. 86.01-86.06.



85.021 - Enforcement by persons not in privity with the owner.

85.021 Enforcement by persons not in privity with the owner.—A person not in privity with the owner may resort to any of the remedies prescribed by s. 85.011. The judgment may provide for the recovery from the contractor or other person for whom the labor or material was furnished, if the contractor or other person is joined in the action, of the amount due by him or her, and from the owner of the amount due by the owner to the contractor or other person as aforesaid, at the time of the service of the notice provided for by s. 713.75 of part II of chapter 713, as well as enforce the lien against the property of such owner for such amount, but only one satisfaction of the judgment shall be had. Although no lien is found to exist and no judgment rendered against the owner, judgment may be rendered against the contractor or other person for whom the labor or materials were furnished for the amount due by him or her.

History.—RS 1744; s. 15, ch. 5143, 1903; GS 2213; RGS 3520; CGL 5383; s. 37, ch. 67-254; s. 456, ch. 95-147.

Note.—Former s. 86.07.



85.031 - Remedies against personal property only; all lienors.

85.031 Remedies against personal property only; all lienors.—

(1) BY INJUNCTION AND ATTACHMENT.—If any person entitled to a lien under part II of chapter 713 on personal property has reason to believe that it is about to be removed from the county in which it is, the person may enjoin its removal in the manner provided for enjoining the removal of property subject to a mortgage or, if the lien has been perfected, may attach it in the manner provided for attachment in aid of foreclosure of mortgages.

(2) BY SALE WITHOUT JUDICIAL PROCEEDINGS.—When any person entrusts to any mechanic or laborer, materials with which to construct, alter, or repair any article of value, or any article of value to be altered or repaired, and if the article is completed and not taken away, and the reasonable charges not paid, such mechanic or laborer may sell it after 3 months from the time such charges become due at public auction for cash but before the sale the mechanic or laborer shall give public notice of the time and place thereof, by notices posted for 10 days in 3 public places in the county, one of which shall be at the courthouse, and another in some conspicuous part of his or her shop or place of business. The proceeds of the sale, after payment of charges for construction or repair with the costs of the sale, shall be deposited with the clerk of the circuit court for the county, if the owner is absent, where they shall remain subject to the order of the person legally entitled thereto. The clerk shall be entitled to receive 5 percent on the proceeds for the care and disbursement thereof. Any person claiming a lien under s. 713.65, of part II of chapter 713, may enforce it by sale without judicial proceedings in the manner set forth herein after 1 month after the time the charges for which a lien is claimed become due.

History.—RS 1745; GS 2214; RGS 3521; CGL 5384; s. 2, ch. 25048, 1949; s. 1, ch. 57-94; s. 37, ch. 67-254; ss. 24, 35, ch. 69-106; s. 1, ch. 70-89; s. 2, ch. 79-244; s. 457, ch. 95-147.

Note.—Former s. 86.08.



85.041 - Joinder.

85.041 Joinder.—All persons who have liens under part I or part II of chapter 713, may join to enforce their respective liens.

History.—s. 14, ch. 5143, 1903; GS 2224; RGS 3531; CGL 5394; s. 37, ch. 67-254.

Note.—Former s. 86.10.



85.051 - Time of bringing action.

85.051 Time of bringing action.—When there has been no record of a notice of lien, action to enforce a lien (if it exists without such record) must be brought within 12 months from the accrual of the unpaid rent, the performance of the work, or the furnishing of the materials, and if there has been such record, the action must be brought within 12 months from the time of such record.

History.—RS 1748; s. 18, ch. 5143, 1903; GS 2223; RGS 3530; CGL 5393; s. 37, ch. 67-254; s. 10, ch. 73-330.

Note.—Former s. 86.11.






Chapter 86 - DECLARATORY JUDGMENTS

86.011 - Jurisdiction of trial court.

86.011 Jurisdiction of trial court.—The circuit and county courts have jurisdiction within their respective jurisdictional amounts to declare rights, status, and other equitable or legal relations whether or not further relief is or could be claimed. No action or procedure is open to objection on the ground that a declaratory judgment is demanded. The court’s declaration may be either affirmative or negative in form and effect and such declaration has the force and effect of a final judgment. The court may render declaratory judgments on the existence, or nonexistence:

(1) Of any immunity, power, privilege, or right; or

(2) Of any fact upon which the existence or nonexistence of such immunity, power, privilege, or right does or may depend, whether such immunity, power, privilege, or right now exists or will arise in the future. Any person seeking a declaratory judgment may also demand additional, alternative, coercive, subsequent, or supplemental relief in the same action.

History.—s. 1, ch. 21820, 1943; s. 2, ch. 29737, 1955; s. 38, ch. 67-254; s. 3, ch. 90-269.

Note.—Former s. 87.01.



86.021 - Power to construe.

86.021 Power to construe.—Any person claiming to be interested or who may be in doubt about his or her rights under a deed, will, contract, or other article, memorandum, or instrument in writing or whose rights, status, or other equitable or legal relations are affected by a statute, or any regulation made under statutory authority, or by municipal ordinance, contract, deed, will, franchise, or other article, memorandum, or instrument in writing may have determined any question of construction or validity arising under such statute, regulation, municipal ordinance, contract, deed, will, franchise, or other article, memorandum, or instrument in writing, or any part thereof, and obtain a declaration of rights, status, or other equitable or legal relations thereunder.

History.—s. 2, ch. 21820, 1943; s. 38, ch. 67-254; s. 458, ch. 95-147.

Note.—Former s. 87.02.



86.031 - Before breach.

86.031 Before breach.—A contract may be construed either before or after there has been a breach of it.

History.—s. 3, ch. 21820, 1943; s. 38, ch. 67-254.

Note.—Former s. 87.03.



86.041 - Actions by executors, administrators, trustees, etc.

86.041 Actions by executors, administrators, trustees, etc.—Any person interested as or through an executor, administrator, trustee, guardian, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust, a guardianship, or the estate of a decedent, an infant, a mental incompetent, or insolvent may have a declaration of rights or equitable or legal relations to:

(1) Ascertain any class of creditors, devisees, legatees, heirs, next of kin, or others;

(2) Direct the executor, administrator, or trustee to refrain from doing any particular act in his or her fiduciary capacity; or

(3) Determine any question relating to the administration of the guardianship, estate, or trust, including questions of construction of wills and other writings.

For the purpose of this section, a “mental incompetent” is one who, because of mental illness, intellectual disability, senility, excessive use of drugs or alcohol, or other mental incapacity, is incapable of managing his or her property or caring for himself or herself or both.

History.—s. 4, ch. 21820, 1943; s. 38, ch. 67-254; s. 1, ch. 88-33; s. 459, ch. 95-147; s. 3, ch. 2013-162.

Note.—Former s. 87.04.



86.051 - Enumeration not exclusive.

86.051 Enumeration not exclusive.—The enumeration in ss. 86.021, 86.031 and 86.041 does not limit or restrict the exercise of the general powers conferred in s. 86.011 in any action where declaratory relief is sought. Any declaratory judgment rendered pursuant to this chapter may be rendered by way of anticipation with respect to any act not yet done or any event which has not yet happened, and in such case the judgment shall have the same binding effect with respect to that future act or event, and the rights or liability to arise therefrom, as if that act or event had already been done or had already happened before the judgment was rendered.

History.—s. 5, ch. 21820, 1943; s. 38, ch. 67-254.

Note.—Former s. 87.05.



86.061 - Supplemental relief.

86.061 Supplemental relief.—Further relief based on a declaratory judgment may be granted when necessary or proper. The application therefor shall be by motion to the court having jurisdiction to grant relief. If the application is sufficient, the court shall require any adverse party whose rights have been adjudicated by the declaratory judgment to show cause on reasonable notice, why further relief should not be granted forthwith.

History.—s. 7, ch. 21820, 1943; s. 38, ch. 67-254.

Note.—Former s. 87.07.



86.071 - Jury trials.

86.071 Jury trials.—When an action under this chapter concerns the determination of an issue of fact, the issue may be tried as issues of fact are tried in other civil actions in the court in which the proceeding is pending. To settle questions of fact necessary to be determined before judgment can be rendered, the court may direct their submission to a jury. When a declaration of right or the granting of further relief based thereon concerns the determination of issues of fact triable by a jury, the issues may be submitted to a jury in the form of interrogatories, with proper instructions by the court, whether a general verdict is required or not. Neither this section nor any other section of this chapter shall be construed as requiring a jury to determine issues of fact in chancery actions.

History.—s. 8, ch. 21820, 1943; s. 38, ch. 67-254.

Note.—Former s. 87.08.



86.081 - Costs.

86.081 Costs.—The court may award costs as are equitable.

History.—s. 9, ch. 21820, 1943; s. 38, ch. 67-254.

Note.—Former s. 87.09.



86.091 - Parties.

86.091 Parties.—When declaratory relief is sought, all persons may be made parties who have or claim any interest which would be affected by the declaration. No declaration shall prejudice the rights of persons not parties to the proceedings. In any proceeding concerning the validity of a county or municipal charter, ordinance, or franchise, such county or municipality shall be made a party and shall be entitled to be heard. If the statute, charter, ordinance, or franchise is alleged to be unconstitutional, the Attorney General or the state attorney of the judicial circuit in which the action is pending shall be served with a copy of the complaint and be entitled to be heard.

History.—s. 10, ch. 21820, 1943; s. 1, ch. 59-440; s. 38, ch. 67-254.

Note.—Former s. 87.10.



86.101 - Construction of law.

86.101 Construction of law.—This chapter is declared to be substantive and remedial. Its purpose is to settle and to afford relief from insecurity and uncertainty with respect to rights, status, and other equitable or legal relations and is to be liberally administered and construed.

History.—s. 11, ch. 21820, 1943; s. 38, ch. 67-254.

Note.—Former s. 87.11.



86.111 - Existence of another adequate remedy; effect.

86.111 Existence of another adequate remedy; effect.—The existence of another adequate remedy does not preclude a judgment for declaratory relief. The court may order a speedy hearing of an action for a declaratory judgment and may advance it on the calendar. The court has power to give as full and complete equitable relief as it would have had if such proceeding had been instituted as an action in chancery.

History.—s. 12, ch. 21820, 1943; s. 2, ch. 29737, 1955; s. 38, ch. 67-254.

Note.—Former s. 87.12.






Chapter 88 - UNIFORM INTERSTATE FAMILY SUPPORT ACT

Part I - GENERAL PROVISIONS (ss. 88.0011-88.1041)

88.0011 - Short title.

88.0011 Short title.—This act shall be known and may be cited as the “Uniform Interstate Family Support Act.”

History.—s. 1, ch. 96-189.



88.1011 - Definitions.

88.1011 Definitions.—As used in this act:

(1) “Child” means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual’s parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(2) “Child support order” means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.

(3) “Convention” means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007.

(4) “Duty of support” means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(5) “Foreign country” means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and:

(a) Which has been declared under the law of the United States to be a foreign reciprocating country;

(b) Which has established a reciprocal arrangement for child support with this state as provided in s. 88.3081;

(c) Which has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under this act; or

(d) In which the convention is in force with respect to the United States.

(6) “Foreign support order” means a support order of a foreign tribunal.

(7) “Foreign tribunal” means a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the convention.

(8) “Home state” means the state or foreign country in which a child lived with a parent or a person acting as parent for at least 6 consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than 6 months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the 6-month or other period.

(9) “Income” includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state.

(10) “Income-withholding order” means an order or other legal process directed to an obligor’s employer or other debtor, as defined by the income deduction law of this state, or payor as defined by s. 61.046, to withhold support from the income of the obligor.

(11) “Initiating tribunal” means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.

(12) “Issuing foreign country” means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child.

(13) “Issuing state” means the state in which a tribunal issues a support order or renders a judgment determining parentage of a child.

(14) “Issuing tribunal” means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.

(15) “Law” includes decisional and statutory law and rules and regulations having the force of law.

(16) “Obligee” means:

(a) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(b) A foreign country, state, or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(c) An individual seeking a judgment determining parentage of the individual’s child; or

(d) A person that is a creditor in a proceeding under part VII of this chapter.

(17) “Obligor” means an individual, or the estate of a decedent that:

(a) Owes or is alleged to owe a duty of support;

(b) Is alleged but has not been adjudicated to be a parent of a child;

(c) Is liable under a support order; or

(d) Is a debtor in a proceeding under part VII.

(18) “Outside this state” means a location in another state or a country other than the United States, whether or not the country is a foreign country.

(19) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality or any other legal or commercial entity.

(20) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium that is retrievable in perceivable form.

(21) “Register” means to record or file in a tribunal of this state a support order or judgment determining parentage of a child issued in another state or a foreign country.

(22) “Registering tribunal” means a tribunal in which a support order or judgment determining parentage of a child is registered.

(23) “Responding state” means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country.

(24) “Responding tribunal” means the authorized tribunal in a responding state or a foreign country.

(25) “Spousal-support order” means a support order for a spouse or former spouse of the obligor.

(26) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation or tribe.

(27) “Support enforcement agency” means a public official, governmental entity, or private agency authorized to:

(a) Seek enforcement of support orders or laws relating to the duty of support;

(b) Seek establishment or modification of child support;

(c) Request determination of parentage of a child;

(d) Attempt to locate obligors or their assets; or

(e) Request determination of the controlling child support order.

(28) “Support order” means a judgment, decree, order, decision, or directive, whether temporary, final, or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, retroactive support, or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney’s fees, and other relief.

(29) “Tribunal” means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage of a child.

History.—s. 1, ch. 96-189; s. 13, ch. 97-170; s. 1, ch. 2011-92.



88.1021 - State tribunal and support enforcement agency.

88.1021 State tribunal and support enforcement agency.—

(1) The circuit court or other appropriate court, administrative agency, quasi-judicial entity, or combination is the tribunal of this state.

(2) The Department of Revenue is the support enforcement agency of this state.

History.—s. 1, ch. 96-189; s. 14, ch. 97-170; s. 2, ch. 2011-92.



88.1031 - Remedies cumulative.

88.1031 Remedies cumulative.—

(1) Remedies provided by this act are cumulative and do not affect the availability of remedies under other law, or the recognition of a foreign support order on the basis of comity.

(2) This act does not:

(a) Provide the exclusive method of establishing or enforcing a support order under the law of this state; or

(b) Grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this act.

History.—s. 1, ch. 96-189; s. 3, ch. 2011-92.



88.1041 - Application of act to resident of foreign country and foreign support proceeding.

88.1041 Application of act to resident of foreign country and foreign support proceeding.—

(1) A tribunal of this state shall apply parts I through VI of this chapter, and, as applicable, part VII of this chapter, to a support proceeding involving:

(a) A foreign support order;

(b) A foreign tribunal; or

(c) An obligee, obligor, or child residing in a foreign country.

(2) A tribunal of this state that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of parts I through VI of this chapter.

(3) Part VII of this chapter applies only to a support proceeding under the convention. In such a proceeding, if a provision of part VII of this chapter is inconsistent with parts I through VI of this chapter, part VII of this chapter controls.

History.—s. 4, ch. 2011-92.






Part II - JURISDICTION (ss. 88.2011-88.2111)

88.2011 - Bases for jurisdiction over nonresident.

88.2011 Bases for jurisdiction over nonresident.—

(1) In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual’s guardian or conservator if:

(a) The individual is personally served with citation, summons, or notice within this state;

(b) The individual submits to the jurisdiction of this state by consent in a record, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(c) The individual resided with the child in this state;

(d) The individual resided in this state and provided prenatal expenses or support for the child;

(e) The child resides in this state as a result of the acts or directives of the individual;

(f) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(g) The individual asserted parentage of a child in a tribunal or in a putative father registry maintained in this state by the appropriate agency; or

(h) There is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

(2) The bases of personal jurisdiction set forth in subsection (1) or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of this state to modify a child support order of another state unless the requirements of s. 88.6111 are met, or, in the case of a foreign support order, unless the requirements of s. 88.6151 are met.

History.—s. 2, ch. 96-189; s. 5, ch. 2011-92.



88.2021 - Duration of personal jurisdiction.

88.2021 Duration of personal jurisdiction.—Personal jurisdiction acquired by a tribunal of this state in a proceeding under this act or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by ss. 88.2051, 88.2061, and 88.2111.

History.—s. 2, ch. 96-189; s. 6, ch. 2011-92.



88.2031 - Initiating and responding tribunal of state.

88.2031 Initiating and responding tribunal of state.—Under this act, a tribunal of this state may serve as an initiating tribunal to forward proceedings to a tribunal of another state and as a responding tribunal for proceedings initiated in another state or a foreign country.

History.—s. 2, ch. 96-189; s. 15, ch. 97-170; s. 7, ch. 2011-92.



88.2041 - Simultaneous proceedings in another state.

88.2041 Simultaneous proceedings in another state.—

(1) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state or a foreign country only if:

(a) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(b) The contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(c) If relevant, this state is the home state of the child.

(2) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(a) The petition or comparable pleading in the other state or the foreign country is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(b) The contesting party timely challenges the exercise of jurisdiction in this state; and

(c) If relevant, the other state or the foreign country is the home state of the child.

History.—s. 2, ch. 96-189; s. 8, ch. 2011-92.



88.2051 - Continuing exclusive jurisdiction.

88.2051 Continuing exclusive jurisdiction.—

(1) A tribunal of this state that has issued a child support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and:

(a) At the time of the filing of a request for modification, this state is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(b) Even if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

(2) A tribunal of this state that has issued a child support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

(a) All of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(b) Its order is not the controlling order.

(3) If a tribunal of another state has issued a child support order pursuant to this act or a law substantially similar to this act which modifies a child support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(4) A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(5) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing exclusive jurisdiction in the issuing tribunal.

History.—s. 2, ch. 96-189; s. 16, ch. 97-170; s. 9, ch. 2011-92.



88.2061 - Continuing jurisdiction to enforce child support order.

88.2061 Continuing jurisdiction to enforce child support order.—

(1) A tribunal of this state that has issued a child support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

(a) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(b) A money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

(2) A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

History.—s. 2, ch. 96-189; s. 10, ch. 2011-92.



88.2071 - Determination of controlling child support order.

88.2071 Determination of controlling child support order.—

(1) If a proceeding is brought under this act and only one tribunal has issued a child support order, the order of that tribunal controls and must be recognized.

(2) If a proceeding is brought under this act, and two or more child support orders have been issued by tribunals of this state, another state, or a foreign country with regard to the same obligor and the same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

(a) If only one of the tribunals would have continuing, exclusive jurisdiction under this act, the order of that tribunal controls.

(b) If more than one of the tribunals would have continuing, exclusive jurisdiction under this act:

1. An order issued by a tribunal in the current home state of the child controls; or

2. If an order has not been issued in the current home state of the child, the order most recently issued controls.

(c) If none of the tribunals would have continuing, exclusive jurisdiction under this act, the tribunal of this state shall issue a child support order, which controls.

(3) If two or more child support orders have been issued for the same obligor and the same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (2). The request may be filed with a registration for enforcement or registration for modification pursuant to part VI of this chapter, or may be filed as a separate proceeding.

(4) A request to determine which is the controlling order must be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(5) The tribunal that issued the controlling order under subsection (1), subsection (2), or subsection (3) has continuing jurisdiction to the extent provided in s. 88.2051 or s. 88.2061.

(6) A tribunal of this state that determines by order which is the controlling order under paragraph (2)(a), paragraph (2)(b), or subsection (3) or that issues a new controlling order under paragraph (2)(c) shall state in that order:

(a) The basis upon which the tribunal made its determination;

(b) The amount of prospective support, if any; and

(c) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by s. 88.2091.

(7) Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(8) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this act.

History.—s. 2, ch. 96-189; s. 17, ch. 97-170; s. 11, ch. 2011-92.



88.2081 - Child support orders for two or more obligees.

88.2081 Child support orders for two or more obligees.—In responding to registrations, petitions, or comparable pleadings for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.

History.—s. 2, ch. 96-189; s. 12, ch. 2011-92.



88.2091 - Credit for payments.

88.2091 Credit for payments.—A tribunal of this state shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by the tribunal of this state, another state, or a foreign country.

History.—s. 2, ch. 96-189; s. 13, ch. 2011-92.



88.2101 - Application of act to nonresident subject to personal jurisdiction.

88.2101 Application of act to nonresident subject to personal jurisdiction.—A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under this act, under another law of this state relating to a support order, or recognizing a foreign support order may receive evidence from outside this state pursuant to s. 88.3161, communicate with a tribunal outside this state pursuant to s. 88.3171, and obtain discovery through a tribunal outside this state pursuant to s. 88.3181. In all other respects, parts III through VI of this chapter do not apply, and the tribunal shall apply the procedural and substantive law of this state.

History.—s. 14, ch. 2011-92.



88.2111 - Continuing, exclusive jurisdiction to modify spousal support order.

88.2111 Continuing, exclusive jurisdiction to modify spousal support order.—

(1) A tribunal of this state issuing a spousal support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

(2) A tribunal of this state may not modify a spousal support order issued by a tribunal of another state or foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

(3) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal support order may serve as:

(a) An initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state; or

(b) A responding tribunal to enforce or modify its own spousal support order.

History.—s. 15, ch. 2011-92.






Part III - CIVIL PROVISIONS OF GENERAL APPLICATION (ss. 88.3011-88.3191)

88.3011 - Proceedings under this act.

88.3011 Proceedings under this act.—

(1) Except as otherwise provided in this act, this part applies to all proceedings under this act.

(2) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under this act by filing a petition or a comparable pleading in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country which has or can obtain personal jurisdiction over the respondent.

History.—s. 3, ch. 96-189; s. 18, ch. 97-170; s. 16, ch. 2011-92.



88.3021 - Proceeding by minor parent.

88.3021 Proceeding by minor parent.—A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor’s child.

History.—s. 3, ch. 96-189; s. 17, ch. 2011-92.



88.3031 - Application of law of state.

88.3031 Application of law of state.—Except as otherwise provided in this act, a responding tribunal of this state shall:

(1) Apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(2) Determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.

History.—s. 3, ch. 96-189; s. 19, ch. 97-170; s. 18, ch. 2011-92.



88.3041 - Duties of initiating tribunal.

88.3041 Duties of initiating tribunal.—

(1) Upon the filing of a petition or comparable pleading authorized by this act, an initiating tribunal of this state shall forward the petition and its accompanying documents or a comparable pleading and its accompanying documents:

(a) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(b) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(2) If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of this state shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.

History.—s. 3, ch. 96-189; s. 20, ch. 97-170; s. 19, ch. 2011-92.



88.3051 - Duties and powers of responding tribunal.

88.3051 Duties and powers of responding tribunal.—

(1) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to s. 88.3011(2), it shall cause the petition or comparable pleading to be filed and notify the petitioner where and when it was filed.

(2) A responding tribunal of this state, to the extent not prohibited by other law, may do one or more of the following:

(a) Establish or enforce a support order, modify a child support order, determine the controlling child support order, or determine parentage of a child.

(b) Order an obligor to comply with a support order, specifying the amount and the manner of compliance.

(c) Order income withholding.

(d) Determine the amount of any arrearages, and specify a method of payment.

(e) Enforce orders by civil or criminal contempt, or both.

(f) Set aside property for satisfaction of the support order.

(g) Place liens and order execution on the obligor’s property.

(h) Order an obligor to keep the tribunal informed of the obligor’s current residential address, electronic mail address, telephone number, employer, address of employment, and telephone number at the place of employment.

(i) Issue a bench warrant, capias, or writ of bodily attachment for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant, capias, or writ of bodily attachment in any local and state computer systems for criminal warrants.

(j) Order the obligor to seek appropriate employment by specified methods.

(k) Award reasonable attorney’s fees and other fees and costs.

(l) Grant any other available remedy.

(3) A responding tribunal of this state shall include in a support order issued under this act, or in the documents accompanying the order, the calculations on which the support order is based.

(4) A responding tribunal of this state may not condition the payment of a support order issued under this act upon compliance by a party with provisions for visitation.

(5) If a responding tribunal of this state issues an order under this act, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(6) If requested to enforce a support order, arrears, or judgment, or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

History.—s. 3, ch. 96-189; s. 21, ch. 97-170; s. 20, ch. 2011-92.



88.3061 - Inappropriate tribunal.

88.3061 Inappropriate tribunal.—If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.

History.—s. 3, ch. 96-189; s. 22, ch. 97-170; s. 21, ch. 2011-92.



88.3071 - Duties of support enforcement agency.

88.3071 Duties of support enforcement agency.—

(1) In a proceeding under this act, a support enforcement agency of this state, upon request:

(a) Shall provide services to a petitioner residing in a state;

(b) Shall provide services to a petitioner requesting services through a central authority of a foreign country as described in s. 88.1011(5)(a) or (d); and

(c) May provide services to a petitioner who is an individual not residing in a state.

(2) A support enforcement agency that is providing services to the petitioner as appropriate shall:

(a) Take all steps necessary to enable an appropriate tribunal in this state, another state, or a foreign country to obtain jurisdiction over the respondent.

(b) Request an appropriate tribunal to set a date, time, and place for a hearing.

(c) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties.

(d) Within 10 days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner.

(e) Within 10 days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication from the respondent or the respondent’s attorney, send a copy of the communication to the petitioner.

(f) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(3) A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or for modification shall make reasonable efforts:

(a) To ensure that the order to be registered is the controlling order; or

(b) If two or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(4) A support enforcement agency of this state that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(5) A support enforcement agency of this state shall issue or request a tribunal of this state to issue a child support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to s. 88.3191.

(6) This act does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

History.—s. 3, ch. 96-189; s. 23, ch. 97-170; s. 22, ch. 2011-92.



88.3081 - Duty of Governor and Cabinet.

88.3081 Duty of Governor and Cabinet.—

(1) If the Governor and Cabinet determine that the support enforcement agency is neglecting or refusing to provide services to an individual, the Governor and Cabinet may order the agency to perform its duties under this act or may provide those services directly to the individual.

(2) The Governor and Cabinet may determine that a foreign country has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.

History.—s. 3, ch. 96-189; s. 23, ch. 2011-92.



88.3091 - Private counsel.

88.3091 Private counsel.—An individual may employ private counsel to represent the individual in proceedings authorized by this act.

History.—s. 3, ch. 96-189.



88.3101 - Duties of state information agency.

88.3101 Duties of state information agency.—

(1) The Department of Revenue is the state information agency under this act.

(2) The state information agency shall:

(a) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this act and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state.

(b) Maintain a register of tribunals and support enforcement agencies received from other states.

(c) Forward to the appropriate tribunal in the place in this state in which the obligee who is an individual or the obligor resides, or in which the obligor’s property is believed to be located, all documents concerning a proceeding under this act received from another state or a foreign country.

(3) Obtain information concerning the location of the obligor and the obligor’s property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor’s address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver licenses, and social security.

History.—s. 3, ch. 96-189; s. 24, ch. 2011-92.



88.3111 - Pleadings and accompanying documents.

88.3111 Pleadings and accompanying documents.—

(1) In a proceeding under this act, a petitioner seeking to establish a support order, to determine parentage of a child, or to register and modify a support order of a tribunal of another state or a foreign country must file a petition or comparable pleading. Unless otherwise ordered under s. 88.3121, the petition or comparable pleading or the documents accompanying either the petition or comparable pleading must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage of a child is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(2) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

History.—s. 3, ch. 96-189; s. 25, ch. 2011-92.



88.3121 - Nondisclosure of information in exceptional circumstances.

88.3121 Nondisclosure of information in exceptional circumstances.—If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

History.—s. 3, ch. 96-189; s. 26, ch. 2011-92.



88.3131 - Costs and fees.

88.3131 Costs and fees.—

(1) The petitioner may not be required to pay a filing fee or other costs.

(2) If an obligee prevails, a responding tribunal of this state may assess against an obligor filing fees, reasonable attorney’s fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee’s witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state or foreign country, except as provided by other law. Attorney’s fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney’s own name. Payment of support owed to the obligee has priority over fees, costs, and expenses.

(3) The tribunal shall order the payment of costs and reasonable attorney’s fees if it determines that a hearing was requested primarily for delay. In a proceeding under part VI, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

History.—s. 3, ch. 96-189; s. 27, ch. 2011-92.



88.3141 - Limited immunity of petitioner.

88.3141 Limited immunity of petitioner.—

(1) Participation by a petitioner in a proceeding under this act before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(2) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this act.

(3) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this act committed by a party while physically present in this state to participate in the proceeding.

History.—s. 3, ch. 96-189; s. 28, ch. 2011-92.



88.3151 - Nonparentage as defense.

88.3151 Nonparentage as defense.—A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this act.

History.—s. 3, ch. 96-189.



88.3161 - Special rules of evidence and procedure.

88.3161 Special rules of evidence and procedure.—

(1) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage of a child.

(2) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this state.

(3) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(4) Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least 10 days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(5) Documentary evidence transmitted from outside this state to a tribunal of this state by telephone, telecopier, or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(6) In a proceeding under this act, a tribunal of this state shall permit a party or witness residing outside this state to be deposed or to testify by telephone, audiovisual means, or other electronic means at a designated tribunal or other location. A tribunal of this state shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

(7) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(8) A privilege against disclosure of communications between spouses does not apply in a proceeding under this act.

(9) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this act.

(10) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of a child.

History.—s. 3, ch. 96-189; s. 29, ch. 2011-92.



88.3171 - Communications between tribunals.

88.3171 Communications between tribunals.—A tribunal of this state may communicate with a tribunal outside this state in a record, or by telephone, electronic mail, or other means, to obtain information concerning the laws of that state, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding. A tribunal of this state may furnish similar information by similar means to a tribunal outside this state.

History.—s. 3, ch. 96-189; s. 30, ch. 2011-92.



88.3181 - Assistance with discovery.

88.3181 Assistance with discovery.—A tribunal of this state may:

(1) Request a tribunal outside this state to assist in obtaining discovery.

(2) Upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this state.

History.—s. 3, ch. 96-189; s. 31, ch. 2011-92.



88.3191 - Receipt and disbursement of payments.

88.3191 Receipt and disbursement of payments.—

(1) A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

(2) If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency of this state or a tribunal of this state shall:

(a) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(b) Issue and send to the obligor’s employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(3) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection (2) shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

History.—s. 3, ch. 96-189; s. 32, ch. 2011-92.






Part IV - ESTABLISHMENT OF SUPPORT ORDER (ss. 88.4011, 88.4021)

88.4011 - Establishment of support order.

88.4011 Establishment of support order.—

(1) If a support order entitled to recognition under this act has not been issued, a responding tribunal of this state with personal jurisdiction over the parties may issue a support order if:

(a) The individual seeking the order resides outside this state; or

(b) The support enforcement agency seeking the order is located outside this state.

(2) The tribunal may issue a temporary child support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

(a) A presumed father of the child;

(b) Petitioning to have his paternity adjudicated;

(c) Identified as the father of the child through genetic testing;

(d) An alleged father who has declined to submit to genetic testing;

(e) Shown by clear and convincing evidence to be the father of the child;

(f) An acknowledged father as provided in s. 382.013, s. 382.016, or s. 742.10;

(g) The mother of the child; or

(h) An individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(3) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to s. 88.3051.

History.—s. 4, ch. 96-189; s. 33, ch. 2011-92.



88.4021 - Proceeding to determine parentage.

88.4021 Proceeding to determine parentage.—A tribunal of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under this act or a law or procedure substantially similar to this act.

History.—s. 34, ch. 2011-92.






Part V - ENFORCEMENT OF SUPPORT ORDER OF ANOTHER STATE WITHOUTREGISTRATION (ss. 88.5011-88.5071)

88.5011 - Employer’s receipt of income-withholding order of another state.

88.5011 Employer’s receipt of income-withholding order of another state.—An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person defined as the obligor’s employer under the income deduction law of this state or payor as defined by s. 61.046, without first filing a petition or comparable pleading or registering the order with a tribunal of this state.

History.—s. 5, ch. 96-189; s. 24, ch. 97-170; s. 36, ch. 2011-92.



88.50211 - Employer’s compliance with income-withholding order of another state.

88.50211 Employer’s compliance with income-withholding order of another state.—

(1) Upon receipt of an income-withholding order, the obligor’s employer shall immediately provide a copy of the order to the obligor.

(2) The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(3) Except as otherwise provided by subsection (4) and s. 88.5031, the employer shall withhold and distribute the funds as directed in the withholding order by complying with the terms of the order which specify:

(a) The duration and amount of periodic payments of current child support, stated as a sum certain;

(b) The person designated to receive payments and the address to which the payments are to be forwarded;

(c) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor’s employment;

(d) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee’s attorney, stated as sums certain; and

(e) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(4) An employer shall comply with the law of the state of the obligor’s principal place of employment for withholding from income with respect to:

(a) The employer’s fee for processing an income-withholding order;

(b) The maximum amount permitted to be withheld from the obligor’s income; and

(c) The times within which the employer must implement the withholding order and forward the child support payment.

History.—s. 25, ch. 97-170; s. 37, ch. 2011-92.



88.5031 - Employer’s compliance with two or more income-withholding orders.

88.5031 Employer’s compliance with two or more income-withholding orders.—If the obligor’s employer receives two or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor’s principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child support obligees.

History.—s. 26, ch. 97-170; s. 38, ch. 2011-92.



88.5041 - Immunity from civil liability.

88.5041 Immunity from civil liability.—An employer that complies with an income-withholding order issued in another state in accordance with this article is not subject to civil liability to an individual or agency with regard to the employer’s withholding of child support from the obligor’s income.

History.—s. 27, ch. 97-170; s. 39, ch. 2011-92.



88.5051 - Penalties for noncompliance.

88.5051 Penalties for noncompliance.—An employer that willfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.

History.—s. 28, ch. 97-170; s. 40, ch. 2011-92.



88.5061 - Contest by obligor.

88.5061 Contest by obligor.—

(1) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in part VI of this chapter, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

(2) The obligor shall give notice of the contest to:

(a) A support enforcement agency providing services to the obligee;

(b) Each employer that has directly received an income-withholding order relating to the obligor; and

(c) The person designated to receive payments in the income-withholding order, or if no person is designated, to the obligee.

History.—s. 29, ch. 97-170; s. 41, ch. 2011-92.



88.5071 - Administrative enforcement of orders.

88.5071 Administrative enforcement of orders.—

(1) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support enforcement agency of this state.

(2) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this act.

History.—s. 5, ch. 96-189; s. 30, ch. 97-170; s. 42, ch. 2011-92.

Note.—Former s. 88.5021.






Part VI - REGISTRATION, ENFORCEMENT, AND MODIFICATION OF SUPPORTORDER (ss. 88.6011-88.6161)

Subpart A - Registration and Enforcementof Support Order

88.6011 - Registration of order for enforcement.

88.6011 Registration of order for enforcement.—A support order or an income-withholding order issued in another state or a foreign support order may be registered in this state for enforcement.

History.—s. 6, ch. 96-189; s. 44, ch. 2011-92.



88.6021 - Procedure to register order for enforcement.

88.6021 Procedure to register order for enforcement.—

(1) Except as otherwise provided in s. 88.7061, a support order or income-withholding order of another state or a foreign support order may be registered in this state by sending the following records to the appropriate tribunal in this state:

(a) A letter of transmittal to the tribunal requesting registration and enforcement.

(b) Two copies, including one certified copy, of the order to be registered, including any modification of the order.

(c) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage.

(d) The name of the obligor and, if known:

1. The obligor’s address and social security number.

2. The name and address of the obligor’s employer and any other source of income of the obligor.

3. A description and the location of property of the obligor in this state not exempt from execution.

(e) Except as otherwise provided in s. 88.3121, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(2) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.

(3) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

(4) If two or more orders are in effect, the person requesting registration shall:

(a) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(b) Specify the order alleged to be the controlling order, if any; and

(c) Specify the amount of consolidated arrears, if any.

(5) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

History.—s. 6, ch. 96-189; s. 45, ch. 2011-92.



88.6031 - Effect of registration for enforcement.

88.6031 Effect of registration for enforcement.—

(1) A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this state.

(2) A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(3) Except as otherwise provided in this act, a tribunal of this state shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.

History.—s. 6, ch. 96-189; s. 46, ch. 2011-92.



88.6041 - Choice of law.

88.6041 Choice of law.—

(1) Except as otherwise provided in subsection (4), the law of the issuing state or foreign country governs:

(a) The nature, extent, amount, and duration of current payments under a registered support order;

(b) The computation and payment of arrearages and accrual of interest on the arrearages under the order; and

(c) The existence and satisfaction of other obligations under the support order.

(2) In a proceeding for arrears under a registered support order, the statute of limitation of this state or of the issuing state or foreign country, whichever is longer, applies.

(3) A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state or foreign country registered in this state.

(4) After a tribunal of this or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

History.—s. 6, ch. 96-189; s. 47, ch. 2011-92.






Subpart B - Contest of Validity or Enforcement

88.6051 - Notice of registration of order.

88.6051 Notice of registration of order.—

(1) When a support order or income-withholding order issued in another state or a foreign support order is registered, the registering tribunal of this state shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(2) A notice must inform the nonregistering party:

(a) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state.

(b) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after the date of mailing or personal service of the notice, unless the registered order is under s. 88.7071.

(c) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted.

(d) Of the amount of any alleged arrearages.

(3) If the registering party asserts that two or more orders are in effect, a notice must also:

(a) Identify the two or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(b) Notify the nonregistering party of the right to a determination of which is the controlling order;

(c) State that the procedures provided in subsection (2) apply to the determination of which is the controlling order; and

(d) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(4) Upon registration of an income-withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor’s employer pursuant to chapter 61 or other income deduction law of this state.

History.—s. 6, ch. 96-189; s. 31, ch. 97-170; s. 48, ch. 2011-92.



88.6061 - Procedure to contest validity or enforcement of registered order.

88.6061 Procedure to contest validity or enforcement of registered order.—

(1) A nonregistering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing within the time required by s. 88.6051. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to s. 88.6071.

(2) If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

(3) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.

History.—s. 6, ch. 96-189; s. 32, ch. 97-170; s. 49, ch. 2011-92.



88.6071 - Contest of registration or enforcement.

88.6071 Contest of registration or enforcement.—

(1) A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(a) The issuing tribunal lacked personal jurisdiction over the contesting party;

(b) The order was obtained by fraud;

(c) The order has been vacated, suspended, or modified by a later order;

(d) The issuing tribunal has stayed the order pending appeal;

(e) There is a defense under the law of this state to the remedy sought;

(f) Full or partial payment has been made;

(g) The statute of limitation under s. 88.6041 precludes enforcement of some or all of the alleged arrearages; or

(h) The alleged controlling order is not the controlling order.

(2) If a party presents evidence establishing a full or partial defense under subsection (1), a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this state.

(3) If the contesting party does not establish a defense under subsection (1) to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.

History.—s. 6, ch. 96-189; s. 50, ch. 2011-92.



88.6081 - Confirmed order.

88.6081 Confirmed order.—Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

History.—s. 6, ch. 96-189; s. 51, ch. 2011-92.






Subpart C - Registration and Modification ofChild Support Order of Another State

88.6091 - Procedure to register child support order of another state for modification.

88.6091 Procedure to register child support order of another state for modification.—A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in ss. 88.6011-88.6081 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

History.—s. 6, ch. 96-189; s. 52, ch. 2011-92.



88.6101 - Effect of registration for modification.

88.6101 Effect of registration for modification.—A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of s. 88.6111 have been met.

History.—s. 6, ch. 96-189.



88.6111 - Modification of child support order of another state.

88.6111 Modification of child support order of another state.—

(1) If s. 88.6131 does not apply, upon petition, a tribunal of this state may modify a child support order issued in another state which is registered in this state if, after notice and hearing, the tribunal finds that:

(a) The following requirements are met:

1. Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

2. A petitioner who is a nonresident of this state seeks modification; and

3. The respondent is subject to the personal jurisdiction of the tribunal of this state; or

(b) This state is the state of residence of the child, or a party who is an individual, is subject to the personal jurisdiction of the tribunal of this state and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing exclusive jurisdiction.

(2) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(3) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and same child, the order that controls and must be so recognized under s. 88.2071 establishes the aspects of the support order which are nonmodifiable.

(4) In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor’s fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(5) On issuance of an order by a tribunal of this state modifying a child support order issued in another state, the tribunal of this state becomes the tribunal of continuing exclusive jurisdiction.

(6) Notwithstanding subsections (1)-(5) and s. 88.2011(2), a tribunal of this state retains jurisdiction to modify an order issued by a tribunal of this state if:

(a) One party resides in another state; and

(b) The other party resides outside the United States.

History.—s. 6, ch. 96-189; s. 33, ch. 97-170; s. 53, ch. 2011-92.



88.6121 - Recognition of order modified in another state.

88.6121 Recognition of order modified in another state.—If a child support order issued by a tribunal of this state is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this state:

(1) May enforce the order that was modified only as to arrears and interest accruing before the modification.

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification.

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

History.—s. 6, ch. 96-189; s. 34, ch. 97-170; s. 54, ch. 2011-92.



88.6131 - Jurisdiction to modify child support order of another state when individual parties reside in this state.

88.6131 Jurisdiction to modify child support order of another state when individual parties reside in this state.—

(1) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state’s child support order in a proceeding to register that order.

(2) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of parts I and II, this part and the procedural and substantive law of this state to the proceeding for enforcement or modification. Parts III-V, VII, and VIII do not apply.

History.—s. 35, ch. 97-170.



88.6141 - Notice to issuing tribunal of modifications.

88.6141 Notice to issuing tribunal of modifications.—Within 30 days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing exclusive jurisdiction.

History.—s. 36, ch. 97-170.






Subpart D - Registration and Modificationof Foreign Child Support Order

88.6151 - Jurisdiction to modify child support order of foreign country.

88.6151 Jurisdiction to modify child support order of foreign country.—

(1) Except as otherwise provided in s. 88.7111, if a foreign country lacks or refuses to exercise jurisdiction to modify its child support order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether the consent to modification of a child support order otherwise required of the individual pursuant to s. 88.6111 has been given or whether the individual seeking modification is a resident of this state or of the foreign country.

(2) An order issued by a tribunal of this state modifying a foreign child support order pursuant to this section is the controlling order.

History.—s. 55, ch. 2011-92.



88.6161 - Procedure to register child support order of foreign country for modification.

88.6161 Procedure to register child support order of foreign country for modification.—A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child support order not under the convention may register that order in this state under ss. 88.6011-88.6081 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition must specify the grounds for modification.

History.—s. 56, ch. 2011-92.









Part VII - SUPPORT PROCEEDING UNDER CONVENTION (ss. 88.70111-88.7131)

88.70111 - Definitions.

88.70111 Definitions.—As used in this part, the term:

(1) “Application” means a request under the convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

(2) “Central authority” means the entity designated by the United States or a foreign country described in s. 88.1011(5)(d) to perform the functions specified in the convention.

(3) “Convention support order” means a support order of a tribunal of a foreign country described in s. 88.1011(5)(d).

(4) “Direct request” means a petition filed by an individual in a tribunal of this state in a proceeding involving an obligee, obligor, or child residing outside the United States.

(5) “Foreign central authority” means the entity designated by a foreign country described in s. 88.1011(5)(d) to perform the functions specified in the convention.

(6) “Foreign support agreement”:

(a) Means an agreement for support in a record that:

1. Is enforceable as a support order in the country of origin;

2. Has been:

a. Formally drawn up or registered as an authentic instrument by a foreign tribunal; or

b. Authenticated by or concluded, registered, or filed with a foreign tribunal; and

3. May be reviewed and modified by a foreign tribunal; and

(b) Includes a maintenance arrangement or authentic instrument under the convention.

(7) “United States central authority” means the Secretary of the United States Department of Health and Human Services.

History.—s. 59, ch. 2011-92.



88.7021 - Applicability.

88.7021 Applicability.—This part applies only to a support proceeding under the convention. In such a proceeding, if a provision of this part is inconsistent with parts I through VI, this part controls.

History.—s. 60, ch. 2011-92.



88.7031 - Relationship of Department of Revenue to United States central authority.

88.7031 Relationship of Department of Revenue to United States central authority.—The Department of Revenue is recognized as the agency designated by the United States central authority to perform specific functions under the convention.

History.—s. 61, ch. 2011-92.



88.7041 - Initiation by Department of Revenue of support proceeding under convention.

88.7041 Initiation by Department of Revenue of support proceeding under convention.—

(1) In a support proceeding under this part, the Department of Revenue shall:

(a) Transmit and receive applications; and

(b) Initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this state.

(2) The following support proceedings are available to an obligee under the convention:

(a) Recognition or recognition and enforcement of a foreign support order.

(b) Enforcement of a support order issued or recognized in this state.

(c) Establishment of a support order if there is no existing order, including, where necessary, determination of parentage of a child.

(d) Establishment of a support order if recognition of a foreign support order is refused under s. 88.7081(2)(b), (d), or (i).

(e) Modification of a support order of a tribunal of this state.

(f) Modification of a support order of a tribunal of another state or a foreign country.

(3) The following support proceedings are available under the convention to an obligor against whom there is an existing support order:

(a) Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this state.

(b) Modification of a support order of a tribunal of this state.

(c) Modification of a support order of a tribunal of another state or foreign country.

(4) A tribunal of this state may not require security, bond, or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the convention.

History.—s. 62, ch. 2011-92.



88.7051 - Direct request.

88.7051 Direct request.—

(1) A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this state applies.

(2) A petitioner may file a direct request in a tribunal of this state seeking recognition and enforcement of a support order or support agreement. In such a proceeding, the provisions of ss. 88.7061-88.7131 apply.

(3) In a direct request for recognition and enforcement of a convention support order or foreign support agreement:

(a) A security, bond, or deposit is not required to guarantee the payment of costs and expenses; and

(b) An obligee or obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this state under the same circumstances.

(4) An individual filing a direct request is not entitled to assistance from the Department of Revenue.

(5) This part does not prevent the application of laws of this state that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.

History.—s. 63, ch. 2011-92.



88.7061 - Registration of convention support order.

88.7061 Registration of convention support order.—

(1) Except as otherwise provided in this part, a party who is an individual or a support enforcement agency seeking recognition of a convention support order shall register the order in this state as provided in part VI of this chapter.

(2) Notwithstanding ss. 88.3111 and 88.6021(1), a request for registration of a convention support order must be accompanied by the following:

(a) A complete text of the support order, or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by the Hague Conference on Private International Law.

(b) A record stating that the support order is enforceable in the issuing country.

(c) If the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard, or that the respondent had proper notice of the support order and the opportunity to be heard in a challenge or appeal on fact or law before a tribunal.

(d) A record showing the amount of any arrears, and the date the amount was calculated.

(e) A record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations, if necessary.

(f) A record showing the extent to which the applicant received free legal assistance in the issuing country.

(3) A request for registration of a convention support order may seek recognition and partial enforcement of the order.

(4) A tribunal of this state may vacate the registration of a convention support order without the filing of a contest under s. 88.7071 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

(5) The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a convention support order.

History.—s. 64, ch. 2011-92.



88.7071 - Contest of registered convention support order.

88.7071 Contest of registered convention support order.—

(1) Except as otherwise provided in this part, ss. 88.6051-88.6081 apply to a contest of a registered convention support order.

(2) A party contesting a registered convention support order shall file a contest not later than 30 days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than 60 days after notice of the registration.

(3) If the nonregistering party fails to contest the registered convention support order by the time specified in subsection (2), the order is enforceable.

(4) A contest of a registered convention support order may be based only on grounds set forth in s. 88.7081. The contesting party bears the burden of proof.

(5) In a contest of a registered convention support order, a tribunal of this state:

(a) Is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(b) May not review the merits of the order.

(6) A tribunal of this state deciding a contest of a registered convention support order shall promptly notify the parties of its decision.

(7) A challenge or appeal, if any, does not stay the enforcement of a convention support order unless there are exceptional circumstances.

History.—s. 65, ch. 2011-92.



88.7081 - Recognition and enforcement of convention support order.

88.7081 Recognition and enforcement of convention support order.—

(1) Except as otherwise provided in subsection (2), a tribunal of this state shall recognize and enforce a registered convention support order.

(2) The following grounds are the only grounds on which a tribunal of this state may refuse recognition and enforcement of a registered convention support order:

(a) Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(b) The issuing tribunal lacked personal jurisdiction consistent with s. 88.2011;

(c) The order is not enforceable in the issuing country;

(d) The order was obtained by fraud in connection with a matter of procedure;

(e) A record transmitted in accordance with s. 88.7061 lacks authenticity or integrity;

(f) A proceeding between the same parties and having the same purpose is pending before a tribunal of this state and that proceeding was the first to be filed;

(g) The order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under this act in this state;

(h) Payment, to the extent alleged arrears have been paid in whole or in part;

(i) In a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

1. If the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

2. If the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(j) The order was made in violation of s. 88.7111.

(3) If a tribunal of this state does not recognize a convention support order under paragraph (2)(b), paragraph (2)(d), paragraph (2)(f), or paragraph (2)(i):

(a) The tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new convention support order; and

(b) The Department of Revenue shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received under s. 88.7041.

History.—s. 66, ch. 2011-92.



88.7091 - Partial enforcement.

88.7091 Partial enforcement.—If a tribunal of this state does not recognize and enforce a convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a convention support order.

History.—s. 67, ch. 2011-92.



88.7101 - Foreign support agreement.

88.7101 Foreign support agreement.—

(1) Except as provided in subsections (3) and (4), a tribunal of this state shall recognize and enforce a foreign support agreement registered in this state.

(2) An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(a) A complete text of the foreign support agreement; and

(b) A record stating that the foreign support agreement is enforceable as an order of support in the issuing country.

(3) A tribunal of this state may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

(4) In a contest of a foreign support agreement, a tribunal of this state may refuse recognition and enforcement of the agreement if it finds:

(a) Recognition and enforcement of the agreement is manifestly incompatible with public policy;

(b) The agreement was obtained by fraud or falsification;

(c) The agreement is incompatible with a support order issued between the same parties and having the same purpose in this state, another state, or a foreign country if the support order is entitled to recognition in this state; or

(d) The record submitted under subsection (2) lacks authenticity or integrity.

(5) A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.

History.—s. 68, ch. 2011-92.



88.7111 - Modification of convention child support order.

88.7111 Modification of convention child support order.—

(1) A tribunal of this state may not modify a convention child support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(a) The obligee submits to the jurisdiction of a tribunal of this state, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(b) The foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

(2) If a tribunal of this state does not modify a convention child support order because the order is not recognized in this state, the provisions of s. 88.7081(3) apply.

History.—s. 69, ch. 2011-92.



88.7121 - Personal information; limit on use.

88.7121 Personal information; limit on use.—Personal information gathered or transmitted under this part may be used only for the purposes for which it was gathered or transmitted.

History.—s. 70, ch. 2011-92.



88.7131 - Record in original language; English translation.

88.7131 Record in original language; English translation.—A record filed with a tribunal of this state under this part must be in the original language and, if not in English, must be accompanied by an English translation.

History.—s. 71, ch. 2011-92.






Part VIII - INTERSTATE RENDITION (ss. 88.8011, 88.8021)

88.8011 - Grounds for rendition.

88.8011 Grounds for rendition.—

(1) For purposes of this article, “Governor” includes an individual performing the functions of Governor or the executive authority of a state covered by this act.

(2) The Governor of this state may:

(a) Demand that the Governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(b) On the demand of the Governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(3) A provision for extradition of individuals not inconsistent with this act applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

History.—s. 8, ch. 96-189; s. 72, ch. 2011-92.



88.8021 - Conditions of rendition.

88.8021 Conditions of rendition.—

(1) Before making demand that the Governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the Governor of this state may require a prosecutor of this state to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this act or that the proceeding would be of no avail.

(2) If, under this act or a law substantially similar to this act, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act, the Governor of another state makes a demand that the Governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(3) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.

History.—s. 8, ch. 96-189.






Part IX - MISCELLANEOUS PROVISIONS (ss. 88.9011-88.9031)

88.9011 - Uniformity of application and construction.

88.9011 Uniformity of application and construction.—In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History.—s. 9, ch. 96-189; s. 73, ch. 2011-92.



88.9021 - Transitional provision.

88.9021 Transitional provision.—This act applies to proceedings begun on or after the effective date of this act to establish a support order or determine parentage of a child or to register, recognize, enforce, or modify a prior support order, determination, or agreement, whenever issued or entered.

History.—s. 74, ch. 2011-92.



88.9031 - Severability.

88.9031 Severability.—If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History.—s. 9, ch. 96-189; s. 75, ch. 2011-92.












TITLE VII - EVIDENCE

Chapter 90 - EVIDENCE CODE

90.101 - Short title.

90.101 Short title.—This chapter shall be known and may be cited as the “Florida Evidence Code.”

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.102 - Construction.

90.102 Construction.—This chapter shall replace and supersede existing statutory or common law in conflict with its provisions.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.103 - Scope; applicability.

90.103 Scope; applicability.—

(1) Unless otherwise provided by statute, this code applies to the same proceedings that the general law of evidence applied to before the effective date of this code.

(2) This act shall apply to criminal proceedings related to crimes committed after the effective date of this code and to civil actions and all other proceedings pending on or brought after October 1, 1981.

(3) Nothing in this act shall operate to repeal or modify the parol evidence rule.

History.—ss. 1, 5, 7, ch. 76-237; s. 1, ch. 77-77; ss. 1, 22, ch. 78-361; ss. 1, 2, ch. 78-379; s. 1, ch. 81-93.



90.104 - Rulings on evidence.

90.104 Rulings on evidence.—

(1) A court may predicate error, set aside or reverse a judgment, or grant a new trial on the basis of admitted or excluded evidence when a substantial right of the party is adversely affected and:

(a) When the ruling is one admitting evidence, a timely objection or motion to strike appears on the record, stating the specific ground of objection if the specific ground was not apparent from the context; or

(b) When the ruling is one excluding evidence, the substance of the evidence was made known to the court by offer of proof or was apparent from the context within which the questions were asked.

If the court has made a definitive ruling on the record admitting or excluding evidence, either at or before trial, a party need not renew an objection or offer of proof to preserve a claim of error for appeal.

(2) In cases tried by a jury, a court shall conduct proceedings, to the maximum extent practicable, in such a manner as to prevent inadmissible evidence from being suggested to the jury by any means.

(3) Nothing in this section shall preclude a court from taking notice of fundamental errors affecting substantial rights, even though such errors were not brought to the attention of the trial judge.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 1, ch. 77-174; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 1, ch. 2003-259.



90.105 - Preliminary questions.

90.105 Preliminary questions.—

(1) Except as provided in subsection (2), the court shall determine preliminary questions concerning the qualification of a person to be a witness, the existence of a privilege, or the admissibility of evidence.

(2) When the relevancy of evidence depends upon the existence of a preliminary fact, the court shall admit the proffered evidence when there is prima facie evidence sufficient to support a finding of the preliminary fact. If prima facie evidence is not introduced to support a finding of the preliminary fact, the court may admit the proffered evidence subject to the subsequent introduction of prima facie evidence of the preliminary fact.

(3) Hearings on the admissibility of confessions shall be conducted out of the hearing of the jury. Hearings on other preliminary matters shall be similarly conducted when the interests of justice require or when an accused is a witness, if he or she so requests.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 471, ch. 95-147.



90.106 - Summing up and comment by judge.

90.106 Summing up and comment by judge.—A judge may not sum up the evidence or comment to the jury upon the weight of the evidence, the credibility of the witnesses, or the guilt of the accused.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.107 - Limited admissibility.

90.107 Limited admissibility.—When evidence that is admissible as to one party or for one purpose, but inadmissible as to another party or for another purpose, is admitted, the court, upon request, shall restrict such evidence to its proper scope and so inform the jury at the time it is admitted.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.108 - Introduction of related writings or recorded statements.

90.108 Introduction of related writings or recorded statements.—

(1) When a writing or recorded statement or part thereof is introduced by a party, an adverse party may require him or her at that time to introduce any other part or any other writing or recorded statement that in fairness ought to be considered contemporaneously. An adverse party is not bound by evidence introduced under this section.

(2) The report of a court reporter, when certified to by the court reporter as being a correct transcript of the testimony and proceedings in the case, is prima facie a correct statement of such testimony and proceedings.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; ss. 2, 22, ch. 78-361; ss. 1, 2, ch. 78-379; s. 472, ch. 95-147; s. 5, ch. 95-286.



90.201 - Matters which must be judicially noticed.

90.201 Matters which must be judicially noticed.—A court shall take judicial notice of:

(1) Decisional, constitutional, and public statutory law and resolutions of the Florida Legislature and the Congress of the United States.

(2) Florida rules of court that have statewide application, its own rules, and the rules of United States courts adopted by the United States Supreme Court.

(3) Rules of court of the United States Supreme Court and of the United States Courts of Appeal.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; ss. 21, 22, ch. 78-361; ss. 1, 2, ch. 78-379.



90.202 - Matters which may be judicially noticed.

90.202 Matters which may be judicially noticed.—A court may take judicial notice of the following matters, to the extent that they are not embraced within s. 90.201:

(1) Special, local, and private acts and resolutions of the Congress of the United States and of the Florida Legislature.

(2) Decisional, constitutional, and public statutory law of every other state, territory, and jurisdiction of the United States.

(3) Contents of the Federal Register.

(4) Laws of foreign nations and of an organization of nations.

(5) Official actions of the legislative, executive, and judicial departments of the United States and of any state, territory, or jurisdiction of the United States.

(6) Records of any court of this state or of any court of record of the United States or of any state, territory, or jurisdiction of the United States.

(7) Rules of court of any court of this state or of any court of record of the United States or of any other state, territory, or jurisdiction of the United States.

(8) Provisions of all municipal and county charters and charter amendments of this state, provided they are available in printed copies or as certified copies.

(9) Rules promulgated by governmental agencies of this state which are published in the Florida Administrative Code or in bound written copies.

(10) Duly enacted ordinances and resolutions of municipalities and counties located in Florida, provided such ordinances and resolutions are available in printed copies or as certified copies.

(11) Facts that are not subject to dispute because they are generally known within the territorial jurisdiction of the court.

(12) Facts that are not subject to dispute because they are capable of accurate and ready determination by resort to sources whose accuracy cannot be questioned.

(13) Official seals of governmental agencies and departments of the United States and of any state, territory, or jurisdiction of the United States.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 1, ch. 77-174; ss. 3, 22, ch. 78-361; ss. 1, 2, ch. 78-379.



90.203 - Compulsory judicial notice upon request.

90.203 Compulsory judicial notice upon request.—A court shall take judicial notice of any matter in s. 90.202 when a party requests it and:

(1) Gives each adverse party timely written notice of the request, proof of which is filed with the court, to enable the adverse party to prepare to meet the request.

(2) Furnishes the court with sufficient information to enable it to take judicial notice of the matter.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.204 - Determination of propriety of judicial notice and nature of matter noticed.

90.204 Determination of propriety of judicial notice and nature of matter noticed.—

(1) When a court determines upon its own motion that judicial notice of a matter should be taken or when a party requests such notice and shows good cause for not complying with s. 90.203(1), the court shall afford each party reasonable opportunity to present information relevant to the propriety of taking judicial notice and to the nature of the matter noticed.

(2) In determining the propriety of taking judicial notice of a matter or the nature thereof, a court may use any source of pertinent and reliable information, whether or not furnished by a party, without regard to any exclusionary rule except a valid claim of privilege and except for the exclusions provided in s. 90.403.

(3) If a court resorts to any documentary source of information not received in open court, the court shall make the information and its source a part of the record in the action and shall afford each party reasonable opportunity to challenge such information, and to offer additional information, before judicial notice of the matter is taken.

(4) In family cases, the court may take judicial notice of any matter described in s. 90.202(6) when imminent danger to persons or property has been alleged and it is impractical to give prior notice to the parties of the intent to take judicial notice. Opportunity to present evidence relevant to the propriety of taking judicial notice under subsection (1) may be deferred until after judicial action has been taken. If judicial notice is taken under this subsection, the court shall, within 2 business days, file a notice in the pending case of the matters judicially noticed. For purposes of this subsection, the term “family cases” has the same meaning as provided in the Rules of Judicial Administration.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 2, ch. 2014-35.



90.205 - Denial of a request for judicial notice.

90.205 Denial of a request for judicial notice.—Upon request of counsel, when a court denies a request to take judicial notice of any matter, the court shall inform the parties at the earliest practicable time and shall indicate for the record that it has denied the request.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.206 - Instructing jury on judicial notice.

90.206 Instructing jury on judicial notice.—The court may instruct the jury during the trial to accept as a fact a matter judicially noticed.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; ss. 4, 22, ch. 78-361; ss. 1, 2, ch. 78-379.



90.207 - Judicial notice by trial court in subsequent proceedings.

90.207 Judicial notice by trial court in subsequent proceedings.—The failure or refusal of a court to take judicial notice of a matter does not preclude a court from taking judicial notice of the matter in subsequent proceedings, in accordance with the procedure specified in ss. 90.201-90.206.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.301 - Presumption defined; inferences.

90.301 Presumption defined; inferences.—

(1) For the purposes of this chapter, a presumption is an assumption of fact which the law makes from the existence of another fact or group of facts found or otherwise established.

(2) Except for presumptions that are conclusive under the law from which they arise, a presumption is rebuttable.

(3) Nothing in this chapter shall prevent the drawing of an inference that is appropriate.

(4) Sections 90.301-90.304 are applicable only in civil actions or proceedings.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; ss. 5, 22, ch. 78-361; ss. 1, 2, ch. 78-379.



90.302 - Classification of rebuttable presumptions.

90.302 Classification of rebuttable presumptions.—Every rebuttable presumption is either:

(1) A presumption affecting the burden of producing evidence and requiring the trier of fact to assume the existence of the presumed fact, unless credible evidence sufficient to sustain a finding of the nonexistence of the presumed fact is introduced, in which event, the existence or nonexistence of the presumed fact shall be determined from the evidence without regard to the presumption; or

(2) A presumption affecting the burden of proof that imposes upon the party against whom it operates the burden of proof concerning the nonexistence of the presumed fact.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.303 - Presumption affecting the burden of producing evidence defined.

90.303 Presumption affecting the burden of producing evidence defined.—In a civil action or proceeding, unless otherwise provided by statute, a presumption established primarily to facilitate the determination of the particular action in which the presumption is applied, rather than to implement public policy, is a presumption affecting the burden of producing evidence.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.304 - Presumption affecting the burden of proof defined.

90.304 Presumption affecting the burden of proof defined.—In civil actions, all rebuttable presumptions which are not defined in s. 90.303 are presumptions affecting the burden of proof.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.401 - Definition of relevant evidence.

90.401 Definition of relevant evidence.—Relevant evidence is evidence tending to prove or disprove a material fact.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.402 - Admissibility of relevant evidence.

90.402 Admissibility of relevant evidence.—All relevant evidence is admissible, except as provided by law.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.4025 - Admissibility of paternity determination in certain criminal prosecutions.

90.4025 Admissibility of paternity determination in certain criminal prosecutions.—If a person less than 18 years of age gives birth to a child and the paternity of that child is established under chapter 742, such evidence of paternity is admissible in a criminal prosecution under ss. 794.011, 794.05, 800.04, and 827.04(3).

History.—s. 8, ch. 96-215; s. 2, ch. 96-409; s. 27, ch. 99-2.



90.4026 - Statements expressing sympathy; admissibility; definitions.

90.4026 Statements expressing sympathy; admissibility; definitions.—

(1) As used in this section:

(a) “Accident” means an occurrence resulting in injury or death to one or more persons which is not the result of willful action by a party.

(b) “Benevolent gestures” means actions that convey a sense of compassion or commiseration emanating from human impulses.

(c) “Family” means the spouse, parent, grandparent, stepmother, stepfather, child, grandchild, brother, sister, half-brother, half-sister, adopted child of parent, or spouse’s parent of an injured party.

(2) The portion of statements, writings, or benevolent gestures expressing sympathy or a general sense of benevolence relating to the pain, suffering, or death of a person involved in an accident and made to that person or to the family of that person shall be inadmissible as evidence in a civil action. A statement of fault, however, which is part of, or in addition to, any of the above shall be admissible pursuant to this section.

History.—s. 1, ch. 2001-132.



90.403 - Exclusion on grounds of prejudice or confusion.

90.403 Exclusion on grounds of prejudice or confusion.—Relevant evidence is inadmissible if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of issues, misleading the jury, or needless presentation of cumulative evidence. This section shall not be construed to mean that evidence of the existence of available third-party benefits is inadmissible.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; ss. 6, 22, ch. 78-361; ss. 1, 2, ch. 78-379.



90.404 - Character evidence; when admissible.

90.404 Character evidence; when admissible.—

(1) CHARACTER EVIDENCE GENERALLY.—Evidence of a person’s character or a trait of character is inadmissible to prove action in conformity with it on a particular occasion, except:

(a) Character of accused.—Evidence of a pertinent trait of character offered by an accused, or by the prosecution to rebut the trait.

(b) Character of victim.—

1. Except as provided in s. 794.022, evidence of a pertinent trait of character of the victim of the crime offered by an accused, or by the prosecution to rebut the trait; or

2. Evidence of a character trait of peacefulness of the victim offered by the prosecution in a homicide case to rebut evidence that the victim was the aggressor.

(c) Character of witness.—Evidence of the character of a witness, as provided in ss. 90.608-90.610.

(2) OTHER CRIMES, WRONGS, OR ACTS.—

(a) Similar fact evidence of other crimes, wrongs, or acts is admissible when relevant to prove a material fact in issue, including, but not limited to, proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident, but it is inadmissible when the evidence is relevant solely to prove bad character or propensity.

(b)1. In a criminal case in which the defendant is charged with a crime involving child molestation, evidence of the defendant’s commission of other crimes, wrongs, or acts of child molestation is admissible and may be considered for its bearing on any matter to which it is relevant.

2. For the purposes of this paragraph, the term “child molestation” means conduct proscribed by s. 787.025(2)(c), s. 787.06(3)(g), former s. 787.06(3)(h), s. 794.011, excluding s. 794.011(10), s. 794.05, former s. 796.03, former s. 796.035, s. 800.04, s. 827.071, s. 847.0135(5), s. 847.0145, or s. 985.701(1) when committed against a person 16 years of age or younger.

(c)1. In a criminal case in which the defendant is charged with a sexual offense, evidence of the defendant’s commission of other crimes, wrongs, or acts involving a sexual offense is admissible and may be considered for its bearing on any matter to which it is relevant.

2. For the purposes of this paragraph, the term “sexual offense” means conduct proscribed by s. 787.025(2)(c), s. 787.06(3)(b), (d), (f), or (g), former s. 787.06(3)(h), s. 794.011, excluding s. 794.011(10), s. 794.05, former s. 796.03, former s. 796.035, s. 825.1025(2)(b), s. 827.071, s. 847.0135(5), s. 847.0145, or s. 985.701(1).

(d)1. When the state in a criminal action intends to offer evidence of other criminal offenses under paragraph (a), paragraph (b), or paragraph (c), no fewer than 10 days before trial, the state shall furnish to the defendant or to the defendant’s counsel a written statement of the acts or offenses it intends to offer, describing them with the particularity required of an indictment or information. No notice is required for evidence of offenses used for impeachment or on rebuttal.

2. When the evidence is admitted, the court shall, if requested, charge the jury on the limited purpose for which the evidence is received and is to be considered. After the close of the evidence, the jury shall be instructed on the limited purpose for which the evidence was received and that the defendant cannot be convicted for a charge not included in the indictment or information.

(3) Nothing in this section affects the admissibility of evidence under s. 90.610.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 2, ch. 90-40; s. 26, ch. 93-156; s. 473, ch. 95-147; s. 1, ch. 2001-221; s. 9, ch. 2008-172; s. 2, ch. 2011-220; s. 14, ch. 2012-97; s. 15, ch. 2014-160.



90.405 - Methods of proving character.

90.405 Methods of proving character.—

(1) REPUTATION.—When evidence of the character of a person or of a trait of that person’s character is admissible, proof may be made by testimony about that person’s reputation.

(2) SPECIFIC INSTANCES OF CONDUCT.—When character or a trait of character of a person is an essential element of a charge, claim, or defense, proof may be made of specific instances of that person’s conduct.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; ss. 7, 22, ch. 78-361; ss. 1, 2, ch. 78-379; s. 474, ch. 95-147.



90.406 - Routine practice.

90.406 Routine practice.—Evidence of the routine practice of an organization, whether corroborated or not and regardless of the presence of eyewitnesses, is admissible to prove that the conduct of the organization on a particular occasion was in conformity with the routine practice.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.407 - Subsequent remedial measures.

90.407 Subsequent remedial measures.—Evidence of measures taken after an injury or harm caused by an event, which measures if taken before the event would have made injury or harm less likely to occur, is not admissible to prove negligence, the existence of a product defect, or culpable conduct in connection with the event. This rule does not require the exclusion of evidence of subsequent remedial measures when offered for another purpose, such as proving ownership, control, or the feasibility of precautionary measures, if controverted, or impeachment.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 1, ch. 77-174; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 13, ch. 99-225.



90.408 - Compromise and offers to compromise.

90.408 Compromise and offers to compromise.—Evidence of an offer to compromise a claim which was disputed as to validity or amount, as well as any relevant conduct or statements made in negotiations concerning a compromise, is inadmissible to prove liability or absence of liability for the claim or its value.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.409 - Payment of medical and similar expenses.

90.409 Payment of medical and similar expenses.—Evidence of furnishing, or offering or promising to pay, medical or hospital expenses or other damages occasioned by an injury or accident is inadmissible to prove liability for the injury or accident.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.410 - Offer to plead guilty; nolo contendere; withdrawn pleas of guilty.

90.410 Offer to plead guilty; nolo contendere; withdrawn pleas of guilty.—Evidence of a plea of guilty, later withdrawn; a plea of nolo contendere; or an offer to plead guilty or nolo contendere to the crime charged or any other crime is inadmissible in any civil or criminal proceeding. Evidence of statements made in connection with any of the pleas or offers is inadmissible, except when such statements are offered in a prosecution under chapter 837.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; ss. 8, 22, ch. 78-361; ss. 1, 2, ch. 78-379.



90.501 - Privileges recognized only as provided.

90.501 Privileges recognized only as provided.—Except as otherwise provided by this chapter, any other statute, or the Constitution of the United States or of the State of Florida, no person in a legal proceeding has a privilege to:

(1) Refuse to be a witness.

(2) Refuse to disclose any matter.

(3) Refuse to produce any object or writing.

(4) Prevent another from being a witness, from disclosing any matter, or from producing any object or writing.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; ss. 9, 22, ch. 78-361; ss. 1, 2, ch. 78-379.



90.5015 - Journalist’s privilege.

90.5015 Journalist’s privilege.—

(1) DEFINITIONS.—For purposes of this section, the term:

(a) “Professional journalist” means a person regularly engaged in collecting, photographing, recording, writing, editing, reporting, or publishing news, for gain or livelihood, who obtained the information sought while working as a salaried employee of, or independent contractor for, a newspaper, news journal, news agency, press association, wire service, radio or television station, network, or news magazine. Book authors and others who are not professional journalists, as defined in this paragraph, are not included in the provisions of this section.

(b) “News” means information of public concern relating to local, statewide, national, or worldwide issues or events.

(2) PRIVILEGE.—A professional journalist has a qualified privilege not to be a witness concerning, and not to disclose the information, including the identity of any source, that the professional journalist has obtained while actively gathering news. This privilege applies only to information or eyewitness observations obtained within the normal scope of employment and does not apply to physical evidence, eyewitness observations, or visual or audio recording of crimes. A party seeking to overcome this privilege must make a clear and specific showing that:

(a) The information is relevant and material to unresolved issues that have been raised in the proceeding for which the information is sought;

(b) The information cannot be obtained from alternative sources; and

(c) A compelling interest exists for requiring disclosure of the information.

(3) DISCLOSURE.—A court shall order disclosure pursuant to subsection (2) only of that portion of the information for which the showing under subsection (2) has been made and shall support such order with clear and specific findings made after a hearing.

(4) WAIVER.—A professional journalist does not waive the privilege by publishing or broadcasting information.

(5) CONSTRUCTION.—This section must not be construed to limit any privilege or right provided to a professional journalist under law.

(6) AUTHENTICATION.—Photographs, diagrams, video recordings, audio recordings, computer records, or other business records maintained, disclosed, provided, or produced by a professional journalist, or by the employer or principal of a professional journalist, may be authenticated for admission in evidence upon a showing, by affidavit of the professional journalist, or other individual with personal knowledge, that the photograph, diagram, video recording, audio recording, computer record, or other business record is a true and accurate copy of the original, and that the copy truly and accurately reflects the observations and facts contained therein.

(7) ACCURACY OF EVIDENCE.—If the affidavit of authenticity and accuracy, or other relevant factual circumstance, causes the court to have clear and convincing doubts as to the authenticity or accuracy of the proffered evidence, the court may decline to admit such evidence.

(8) SEVERABILITY.—If any provision of this section or its application to any particular person or circumstance is held invalid, that provision or its application is severable and does not affect the validity of other provisions or applications of this section.

History.—s. 1, ch. 98-48.



90.502 - Lawyer-client privilege.

90.502 Lawyer-client privilege.—

(1) For purposes of this section:

(a) A “lawyer” is a person authorized, or reasonably believed by the client to be authorized, to practice law in any state or nation.

(b) A “client” is any person, public officer, corporation, association, or other organization or entity, either public or private, who consults a lawyer with the purpose of obtaining legal services or who is rendered legal services by a lawyer.

(c) A communication between lawyer and client is “confidential” if it is not intended to be disclosed to third persons other than:

1. Those to whom disclosure is in furtherance of the rendition of legal services to the client.

2. Those reasonably necessary for the transmission of the communication.

(2) A client has a privilege to refuse to disclose, and to prevent any other person from disclosing, the contents of confidential communications when such other person learned of the communications because they were made in the rendition of legal services to the client.

(3) The privilege may be claimed by:

(a) The client.

(b) A guardian or conservator of the client.

(c) The personal representative of a deceased client.

(d) A successor, assignee, trustee in dissolution, or any similar representative of an organization, corporation, or association or other entity, either public or private, whether or not in existence.

(e) The lawyer, but only on behalf of the client. The lawyer’s authority to claim the privilege is presumed in the absence of contrary evidence.

(4) There is no lawyer-client privilege under this section when:

(a) The services of the lawyer were sought or obtained to enable or aid anyone to commit or plan to commit what the client knew was a crime or fraud.

(b) A communication is relevant to an issue between parties who claim through the same deceased client.

(c) A communication is relevant to an issue of breach of duty by the lawyer to the client or by the client to the lawyer, arising from the lawyer-client relationship.

(d) A communication is relevant to an issue concerning the intention or competence of a client executing an attested document to which the lawyer is an attesting witness, or concerning the execution or attestation of the document.

(e) A communication is relevant to a matter of common interest between two or more clients, or their successors in interest, if the communication was made by any of them to a lawyer retained or consulted in common when offered in a civil action between the clients or their successors in interest.

(5) Communications made by a person who seeks or receives services from the Department of Revenue under the child support enforcement program to the attorney representing the department shall be confidential and privileged as provided for in this section. Such communications shall not be disclosed to anyone other than the agency except as provided for in this section. Such disclosures shall be protected as if there were an attorney-client relationship between the attorney for the agency and the person who seeks services from the department.

(6) A discussion or activity that is not a meeting for purposes of s. 286.011 shall not be construed to waive the attorney-client privilege established in this section. This shall not be construed to constitute an exemption to either s. 119.07 or s. 286.011.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 16, ch. 92-138; s. 12, ch. 94-124; s. 1378, ch. 95-147; s. 1, ch. 2000-316.



90.5021 - Fiduciary lawyer-client privilege.

90.5021 Fiduciary lawyer-client privilege.—

(1) For the purpose of this section, a client acts as a fiduciary when serving as a personal representative or a trustee as defined in ss. 731.201 and 736.0103, an administrator ad litem as described in s. 733.308, a curator as described in s. 733.501, a guardian or guardian ad litem as defined in s. 744.102, a conservator as defined in s. 710.102, or an attorney in fact as described in chapter 709.

(2) A communication between a lawyer and a client acting as a fiduciary is privileged and protected from disclosure under s. 90.502 to the same extent as if the client were not acting as a fiduciary. In applying s. 90.502 to a communication under this section, only the person or entity acting as a fiduciary is considered a client of the lawyer.

(3) This section does not affect the crime or fraud exception to the lawyer-client privilege provided in s. 90.502(4)(a).

History.—s. 1, ch. 2011-183.



90.503 - Psychotherapist-patient privilege.

90.503 Psychotherapist-patient privilege.—

(1) For purposes of this section:

(a) A “psychotherapist” is:

1. A person authorized to practice medicine in any state or nation, or reasonably believed by the patient so to be, who is engaged in the diagnosis or treatment of a mental or emotional condition, including alcoholism and other drug addiction;

2. A person licensed or certified as a psychologist under the laws of any state or nation, who is engaged primarily in the diagnosis or treatment of a mental or emotional condition, including alcoholism and other drug addiction;

3. A person licensed or certified as a clinical social worker, marriage and family therapist, or mental health counselor under the laws of this state, who is engaged primarily in the diagnosis or treatment of a mental or emotional condition, including alcoholism and other drug addiction;

4. Treatment personnel of facilities licensed by the state pursuant to chapter 394, chapter 395, or chapter 397, of facilities designated by the Department of Children and Families pursuant to chapter 394 as treatment facilities, or of facilities defined as community mental health centers pursuant to s. 394.907(1), who are engaged primarily in the diagnosis or treatment of a mental or emotional condition, including alcoholism and other drug addiction; or

5. An advanced registered nurse practitioner certified under s. 464.012, whose primary scope of practice is the diagnosis or treatment of mental or emotional conditions, including chemical abuse, and limited only to actions performed in accordance with part I of chapter 464.

(b) A “patient” is a person who consults, or is interviewed by, a psychotherapist for purposes of diagnosis or treatment of a mental or emotional condition, including alcoholism and other drug addiction.

(c) A communication between psychotherapist and patient is “confidential” if it is not intended to be disclosed to third persons other than:

1. Those persons present to further the interest of the patient in the consultation, examination, or interview.

2. Those persons necessary for the transmission of the communication.

3. Those persons who are participating in the diagnosis and treatment under the direction of the psychotherapist.

(2) A patient has a privilege to refuse to disclose, and to prevent any other person from disclosing, confidential communications or records made for the purpose of diagnosis or treatment of the patient’s mental or emotional condition, including alcoholism and other drug addiction, between the patient and the psychotherapist, or persons who are participating in the diagnosis or treatment under the direction of the psychotherapist. This privilege includes any diagnosis made, and advice given, by the psychotherapist in the course of that relationship.

(3) The privilege may be claimed by:

(a) The patient or the patient’s attorney on the patient’s behalf.

(b) A guardian or conservator of the patient.

(c) The personal representative of a deceased patient.

(d) The psychotherapist, but only on behalf of the patient. The authority of a psychotherapist to claim the privilege is presumed in the absence of evidence to the contrary.

(4) There is no privilege under this section:

(a) For communications relevant to an issue in proceedings to compel hospitalization of a patient for mental illness, if the psychotherapist in the course of diagnosis or treatment has reasonable cause to believe the patient is in need of hospitalization.

(b) For communications made in the course of a court-ordered examination of the mental or emotional condition of the patient.

(c) For communications relevant to an issue of the mental or emotional condition of the patient in any proceeding in which the patient relies upon the condition as an element of his or her claim or defense or, after the patient’s death, in any proceeding in which any party relies upon the condition as an element of the party’s claim or defense.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 40, ch. 90-347; s. 1, ch. 92-57; s. 19, ch. 93-39; s. 475, ch. 95-147; s. 28, ch. 99-2; s. 5, ch. 99-8; s. 1, ch. 2006-204; s. 30, ch. 2014-19.



90.5035 - Sexual assault counselor-victim privilege.

90.5035 Sexual assault counselor-victim privilege.—

(1) For purposes of this section:

(a) A “rape crisis center” is any public or private agency that offers assistance to victims of sexual assault or sexual battery and their families.

(b) A “sexual assault counselor” is any employee of a rape crisis center whose primary purpose is the rendering of advice, counseling, or assistance to victims of sexual assault or sexual battery.

(c) A “trained volunteer” is a person who volunteers at a rape crisis center, has completed 30 hours of training in assisting victims of sexual violence and related topics provided by the rape crisis center, is supervised by members of the staff of the rape crisis center, and is included on a list of volunteers that is maintained by the rape crisis center.

(d) A “victim” is a person who consults a sexual assault counselor or a trained volunteer for the purpose of securing advice, counseling, or assistance concerning a mental, physical, or emotional condition caused by a sexual assault or sexual battery, an alleged sexual assault or sexual battery, or an attempted sexual assault or sexual battery.

(e) A communication between a sexual assault counselor or trained volunteer and a victim is “confidential” if it is not intended to be disclosed to third persons other than:

1. Those persons present to further the interest of the victim in the consultation, examination, or interview.

2. Those persons necessary for the transmission of the communication.

3. Those persons to whom disclosure is reasonably necessary to accomplish the purposes for which the sexual assault counselor or the trained volunteer is consulted.

(2) A victim has a privilege to refuse to disclose, and to prevent any other person from disclosing, a confidential communication made by the victim to a sexual assault counselor or trained volunteer or any record made in the course of advising, counseling, or assisting the victim. Such confidential communication or record may be disclosed only with the prior written consent of the victim. This privilege includes any advice given by the sexual assault counselor or trained volunteer in the course of that relationship.

(3) The privilege may be claimed by:

(a) The victim or the victim’s attorney on his or her behalf.

(b) A guardian or conservator of the victim.

(c) The personal representative of a deceased victim.

(d) The sexual assault counselor or trained volunteer, but only on behalf of the victim. The authority of a sexual assault counselor or trained volunteer to claim the privilege is presumed in the absence of evidence to the contrary.

History.—s. 1, ch. 83-284; s. 476, ch. 95-147; s. 1, ch. 2002-246.



90.5036 - Domestic violence advocate-victim privilege.

90.5036 Domestic violence advocate-victim privilege.—

(1) For purposes of this section:

(a) A “domestic violence center” is any public or private agency that offers assistance to victims of domestic violence, as defined in s. 741.28, and their families.

(b) A “domestic violence advocate” means any employee or volunteer who has 30 hours of training in assisting victims of domestic violence and is an employee of or volunteer for a program for victims of domestic violence whose primary purpose is the rendering of advice, counseling, or assistance to victims of domestic violence.

(c) A “victim” is a person who consults a domestic violence advocate for the purpose of securing advice, counseling, or assistance concerning a mental, physical, or emotional condition caused by an act of domestic violence, an alleged act of domestic violence, or an attempted act of domestic violence.

(d) A communication between a domestic violence advocate and a victim is “confidential” if it relates to the incident of domestic violence for which the victim is seeking assistance and if it is not intended to be disclosed to third persons other than:

1. Those persons present to further the interest of the victim in the consultation, assessment, or interview.

2. Those persons to whom disclosure is reasonably necessary to accomplish the purpose for which the domestic violence advocate is consulted.

(2) A victim has a privilege to refuse to disclose, and to prevent any other person from disclosing, a confidential communication made by the victim to a domestic violence advocate or any record made in the course of advising, counseling, or assisting the victim. The privilege applies to confidential communications made between the victim and the domestic violence advocate and to records of those communications only if the advocate is registered under s. 39.905 at the time the communication is made. This privilege includes any advice given by the domestic violence advocate in the course of that relationship.

(3) The privilege may be claimed by:

(a) The victim or the victim’s attorney on behalf of the victim.

(b) A guardian or conservator of the victim.

(c) The personal representative of a deceased victim.

(d) The domestic violence advocate, but only on behalf of the victim. The authority of a domestic violence advocate to claim the privilege is presumed in the absence of evidence to the contrary.

History.—s. 7, ch. 95-187; s. 127, ch. 98-403.



90.504 - Husband-wife privilege.

90.504 Husband-wife privilege.—

(1) A spouse has a privilege during and after the marital relationship to refuse to disclose, and to prevent another from disclosing, communications which were intended to be made in confidence between the spouses while they were husband and wife.

(2) The privilege may be claimed by either spouse or by the guardian or conservator of a spouse. The authority of a spouse, or guardian or conservator of a spouse, to claim the privilege is presumed in the absence of contrary evidence.

(3) There is no privilege under this section:

(a) In a proceeding brought by or on behalf of one spouse against the other spouse.

(b) In a criminal proceeding in which one spouse is charged with a crime committed at any time against the person or property of the other spouse, or the person or property of a child of either.

(c) In a criminal proceeding in which the communication is offered in evidence by a defendant-spouse who is one of the spouses between whom the communication was made.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; ss. 10, 22, ch. 78-361; ss. 1, 2, ch. 78-379.



90.505 - Privilege with respect to communications to clergy.

90.505 Privilege with respect to communications to clergy.—

(1) For the purposes of this section:

(a) A “member of the clergy” is a priest, rabbi, practitioner of Christian Science, or minister of any religious organization or denomination usually referred to as a church, or an individual reasonably believed so to be by the person consulting him or her.

(b) A communication between a member of the clergy and a person is “confidential” if made privately for the purpose of seeking spiritual counsel and advice from the member of the clergy in the usual course of his or her practice or discipline and not intended for further disclosure except to other persons present in furtherance of the communication.

(2) A person has a privilege to refuse to disclose, and to prevent another from disclosing, a confidential communication by the person to a member of the clergy in his or her capacity as spiritual adviser.

(3) The privilege may be claimed by:

(a) The person.

(b) The guardian or conservator of a person.

(c) The personal representative of a deceased person.

(d) The member of the clergy, on behalf of the person. The member of the clergy’s authority to do so is presumed in the absence of evidence to the contrary.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 1, ch. 77-174; ss. 11, 22, ch. 78-361; ss. 1, 2, ch. 78-379; s. 477, ch. 95-147.



90.5055 - Accountant-client privilege.

90.5055 Accountant-client privilege.—

(1) For purposes of this section:

(a) An “accountant” is a certified public accountant or a public accountant.

(b) A “client” is any person, public officer, corporation, association, or other organization or entity, either public or private, who consults an accountant with the purpose of obtaining accounting services.

(c) A communication between an accountant and the accountant’s client is “confidential” if it is not intended to be disclosed to third persons other than:

1. Those to whom disclosure is in furtherance of the rendition of accounting services to the client.

2. Those reasonably necessary for the transmission of the communication.

(2) A client has a privilege to refuse to disclose, and to prevent any other person from disclosing, the contents of confidential communications with an accountant when such other person learned of the communications because they were made in the rendition of accounting services to the client. This privilege includes other confidential information obtained by the accountant from the client for the purpose of rendering accounting advice.

(3) The privilege may be claimed by:

(a) The client.

(b) A guardian or conservator of the client.

(c) The personal representative of a deceased client.

(d) A successor, assignee, trustee in dissolution, or any similar representative of an organization, corporation, or association or other entity, either public or private, whether or not in existence.

(e) The accountant, but only on behalf of the client. The accountant’s authority to claim the privilege is presumed in the absence of contrary evidence.

(4) There is no accountant-client privilege under this section when:

(a) The services of the accountant were sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or should have known was a crime or fraud.

(b) A communication is relevant to an issue of breach of duty by the accountant to the accountant’s client or by the client to his or her accountant.

(c) A communication is relevant to a matter of common interest between two or more clients, if the communication was made by any of them to an accountant retained or consulted in common when offered in a civil action between the clients.

History.—s. 12, ch. 78-361; s. 2, ch. 78-379; s. 478, ch. 95-147.



90.506 - Privilege with respect to trade secrets.

90.506 Privilege with respect to trade secrets.—A person has a privilege to refuse to disclose, and to prevent other persons from disclosing, a trade secret owned by that person if the allowance of the privilege will not conceal fraud or otherwise work injustice. When the court directs disclosure, it shall take the protective measures that the interests of the holder of the privilege, the interests of the parties, and the furtherance of justice require. The privilege may be claimed by the person or the person’s agent or employee.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 479, ch. 95-147.



90.507 - Waiver of privilege by voluntary disclosure.

90.507 Waiver of privilege by voluntary disclosure.—A person who has a privilege against the disclosure of a confidential matter or communication waives the privilege if the person, or the person’s predecessor while holder of the privilege, voluntarily discloses or makes the communication when he or she does not have a reasonable expectation of privacy, or consents to disclosure of, any significant part of the matter or communication. This section is not applicable when the disclosure is itself a privileged communication.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; ss. 13, 22, ch. 78-361; ss. 1, 2, ch. 78-379; s. 480, ch. 95-147.



90.508 - Privileged matter disclosed under compulsion or without opportunity to claim privilege.

90.508 Privileged matter disclosed under compulsion or without opportunity to claim privilege.—Evidence of a statement or other disclosure of privileged matter is inadmissible against the holder of the privilege if the statement or disclosure was compelled erroneously by the court or made without opportunity to claim the privilege.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.509 - Application of privileged communication.

90.509 Application of privileged communication.—Nothing in this act shall abrogate a privilege for any communication which was made prior to July 1, 1979, if such communication was privileged at the time it was made.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 41, ch. 81-259.



90.510 - Privileged communication necessary to adverse party.

90.510 Privileged communication necessary to adverse party.—In any civil case or proceeding in which a party claims a privilege as to a communication necessary to an adverse party, the court, upon motion, may dismiss the claim for relief or the affirmative defense to which the privileged testimony would relate. In making its determination, the court may engage in an in camera inquiry into the privilege.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.601 - General rule of competency.

90.601 General rule of competency.—Every person is competent to be a witness, except as otherwise provided by statute.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361, s. 1, ch. 78-379.



90.603 - Disqualification of witness.

90.603 Disqualification of witness.—A person is disqualified to testify as a witness when the court determines that the person is:

(1) Incapable of expressing himself or herself concerning the matter in such a manner as to be understood, either directly or through interpretation by one who can understand him or her.

(2) Incapable of understanding the duty of a witness to tell the truth.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 482, ch. 95-147.



90.604 - Lack of personal knowledge.

90.604 Lack of personal knowledge.—Except as otherwise provided in s. 90.702, a witness may not testify to a matter unless evidence is introduced which is sufficient to support a finding that the witness has personal knowledge of the matter. Evidence to prove personal knowledge may be given by the witness’s own testimony.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 483, ch. 95-147.



90.605 - Oath or affirmation of witness.

90.605 Oath or affirmation of witness.—

(1) Before testifying, each witness shall declare that he or she will testify truthfully, by taking an oath or affirmation in substantially the following form: “Do you swear or affirm that the evidence you are about to give will be the truth, the whole truth, and nothing but the truth?” The witness’s answer shall be noted in the record.

(2) In the court’s discretion, a child may testify without taking the oath if the court determines the child understands the duty to tell the truth or the duty not to lie.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 3, ch. 85-53; s. 484, ch. 95-147.



90.606 - Interpreters and translators.

90.606 Interpreters and translators.—

(1)(a) When a judge determines that a witness cannot hear or understand the English language, or cannot express himself or herself in English sufficiently to be understood, an interpreter who is duly qualified to interpret for the witness shall be sworn to do so.

(b) This section is not limited to persons who speak a language other than English, but applies also to the language and descriptions of any person, such as a child or a person who is mentally or developmentally disabled, who cannot be reasonably understood, or who cannot understand questioning, without the aid of an interpreter.

(2) A person who serves in the role of interpreter or translator in any action or proceeding is subject to all the provisions of this chapter relating to witnesses.

(3) An interpreter shall take an oath that he or she will make a true interpretation of the questions asked and the answers given and that the interpreter will make a true translation into English of any writing which he or she is required by his or her duties to decipher or translate.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 2, ch. 85-53; s. 485, ch. 95-147.



90.6063 - Interpreter services for deaf persons.

90.6063 Interpreter services for deaf persons.—

(1) The Legislature finds that it is an important concern that the rights of deaf citizens be protected. It is the intent of the Legislature to ensure that appropriate and effective interpreter services be made available to Florida’s deaf citizens.

(2) In all judicial proceedings and in sessions of a grand jury wherein a deaf person is a complainant, defendant, witness, or otherwise a party, or wherein a deaf person is a juror or grand juror, the court or presiding officer shall appoint a qualified interpreter to interpret the proceedings or deliberations to the deaf person and to interpret the deaf person’s testimony, statements, or deliberations to the court, jury, or grand jury. A qualified interpreter shall be appointed, or other auxiliary aid provided as appropriate, for the duration of the trial or other proceeding in which a deaf juror or grand juror is seated.

(3)(a) “Deaf person” means any person whose hearing is so seriously impaired as to prohibit the person from understanding oral communications when spoken in a normal, conversational tone.

(b) For the purposes of this section, the term “qualified interpreter” means an interpreter certified by the National Registry of Interpreters for the Deaf or the Florida Registry of Interpreters for the Deaf or an interpreter whose qualifications are otherwise determined by the appointing authority.

(4) Every deaf person whose appearance before a proceeding entitles him or her to an interpreter shall notify the appointing authority of his or her disability not less than 5 days prior to any appearance and shall request at such time the services of an interpreter. Whenever a deaf person receives notification of the time of an appearance before a proceeding less than 5 days prior to the proceeding, the deaf person shall provide his or her notification and request as soon thereafter as practicable. In any case, nothing in this subsection shall operate to relieve an appointing authority’s duty to provide an interpreter for a deaf person so entitled, and failure to strictly comply with the notice requirement will not be deemed a waiver of the right to an interpreter. An appointing authority may require a person requesting the appointment of an interpreter to furnish reasonable proof of the person’s disability when the appointing authority has reason to believe that the person is not so disabled.

(5) The appointing authority may channel requests for qualified interpreters through:

(a) The Florida Registry of Interpreters for the Deaf;

(b) The Division of Vocational Rehabilitation of the Department of Education; or

(c) Any other resource wherein the appointing authority knows that qualified interpreters can be found.

(6) No qualified interpreter shall be appointed unless the appointing authority and the deaf person make a preliminary determination that the interpreter is able to communicate readily with the deaf person and is able to repeat and translate statements to and from the deaf person accurately.

(7) Before a qualified interpreter may participate in any proceedings subsequent to an appointment under the provisions of this act, such interpreter shall make an oath or affirmation that he or she will make a true interpretation in an understandable manner to the deaf person for whom the interpreter is appointed and that he or she will repeat the statements of the deaf person in the English language to the best of his or her skill and judgment. Whenever a deaf person communicates through an interpreter to any person under such circumstances that the communication would be privileged, and the recipient of the communication could not be compelled to testify as to the communication, this privilege shall apply to the interpreter.

(8) An interpreter appointed by the court in a criminal matter or in a civil matter shall be entitled to a reasonable fee for such service, in addition to actual expenses for travel, to be paid out of general county funds.

History.—ss. 1, 2, 3, 4, 5, 7, 8, 9, ch. 80-155; s. 42, ch. 81-259; s. 1, ch. 90-123; s. 2, ch. 93-125; s. 486, ch. 95-147; s. 6, ch. 99-8; s. 18, ch. 2002-22.



90.607 - Competency of certain persons as witnesses.

90.607 Competency of certain persons as witnesses.—

(1)(a) Except as provided in paragraph (b), the judge presiding at the trial of an action is not competent to testify as a witness in that trial. An objection is not necessary to preserve the point.

(b) By agreement of the parties, the trial judge may give evidence on a purely formal matter to facilitate the trial of the action.

(2)(a) A member of the jury is not competent to testify as a witness in a trial when he or she is sitting as a juror. If the juror is called to testify, the opposing party shall be given an opportunity to object out of the presence of the jury.

(b) Upon an inquiry into the validity of a verdict or indictment, a juror is not competent to testify as to any matter which essentially inheres in the verdict or indictment.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 487, ch. 95-147.



90.608 - Who may impeach.

90.608 Who may impeach.—Any party, including the party calling the witness, may attack the credibility of a witness by:

(1) Introducing statements of the witness which are inconsistent with the witness’s present testimony.

(2) Showing that the witness is biased.

(3) Attacking the character of the witness in accordance with the provisions of s. 90.609 or s. 90.610.

(4) Showing a defect of capacity, ability, or opportunity in the witness to observe, remember, or recount the matters about which the witness testified.

(5) Proof by other witnesses that material facts are not as testified to by the witness being impeached.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; ss. 14, 22, ch. 78-361; ss. 1, 2, ch. 78-379; s. 1, ch. 90-174; s. 488, ch. 95-147.



90.609 - Character of witness as impeachment.

90.609 Character of witness as impeachment.—A party may attack or support the credibility of a witness, including an accused, by evidence in the form of reputation, except that:

(1) The evidence may refer only to character relating to truthfulness.

(2) Evidence of a truthful character is admissible only after the character of the witness for truthfulness has been attacked by reputation evidence.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; ss. 15, 22, ch. 78-361; ss. 1, 2, ch. 78-379.



90.610 - Conviction of certain crimes as impeachment.

90.610 Conviction of certain crimes as impeachment.—

(1) A party may attack the credibility of any witness, including an accused, by evidence that the witness has been convicted of a crime if the crime was punishable by death or imprisonment in excess of 1 year under the law under which the witness was convicted, or if the crime involved dishonesty or a false statement regardless of the punishment, with the following exceptions:

(a) Evidence of any such conviction is inadmissible in a civil trial if it is so remote in time as to have no bearing on the present character of the witness.

(b) Evidence of juvenile adjudications are inadmissible under this subsection.

(2) The pendency of an appeal or the granting of a pardon relating to such crime does not render evidence of the conviction from which the appeal was taken or for which the pardon was granted inadmissible. Evidence of the pendency of the appeal is admissible.

(3) Nothing in this section affects the admissibility of evidence under s. 90.404 or s. 90.608.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; ss. 16, 22, ch. 78-361; ss. 1, 2, ch. 78-379; s. 489, ch. 95-147.



90.611 - Religious beliefs or opinions.

90.611 Religious beliefs or opinions.—Evidence of the beliefs or opinions of a witness on matters of religion is inadmissible to show that the witness’s credibility is impaired or enhanced thereby.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 490, ch. 95-147.



90.612 - Mode and order of interrogation and presentation.

90.612 Mode and order of interrogation and presentation.—

(1) The judge shall exercise reasonable control over the mode and order of the interrogation of witnesses and the presentation of evidence, so as to:

(a) Facilitate, through effective interrogation and presentation, the discovery of the truth.

(b) Avoid needless consumption of time.

(c) Protect witnesses from harassment or undue embarrassment.

(2) Cross-examination of a witness is limited to the subject matter of the direct examination and matters affecting the credibility of the witness. The court may, in its discretion, permit inquiry into additional matters.

(3) Leading questions should not be used on the direct examination of a witness except as may be necessary to develop the witness’s testimony. Ordinarily, leading questions should be permitted on cross-examination. When a party calls a hostile witness, an adverse party, or a witness identified with an adverse party, interrogation may be by leading questions.

The judge shall take special care to protect a witness under age 14 from questions that are in a form that cannot reasonably be understood by a person of the age and understanding of the witness, and shall take special care to restrict the unnecessary repetition of questions.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 1, ch. 95-179; s. 2, ch. 2000-316.



90.613 - Refreshing the memory of a witness.

90.613 Refreshing the memory of a witness.—When a witness uses a writing or other item to refresh memory while testifying, an adverse party is entitled to have such writing or other item produced at the hearing, to inspect it, to cross-examine the witness thereon, and to introduce it, or, in the case of a writing, to introduce those portions which relate to the testimony of the witness, in evidence. If it is claimed that the writing contains matters not related to the subject matter of the testimony, the judge shall examine the writing in camera, excise any portions not so related, and order delivery of the remainder to the party entitled thereto. Any portion withheld over objection shall be preserved and made available to the appellate court in the event of an appeal. If a writing or other item is not produced or delivered pursuant to order under this section, the testimony of the witness concerning those matters shall be stricken.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 491, ch. 95-147.



90.614 - Prior statements of witnesses.

90.614 Prior statements of witnesses.—

(1) When a witness is examined concerning the witness’s prior written statement or concerning an oral statement that has been reduced to writing, the court, on motion of the adverse party, shall order the statement to be shown to the witness or its contents disclosed to him or her.

(2) Extrinsic evidence of a prior inconsistent statement by a witness is inadmissible unless the witness is first afforded an opportunity to explain or deny the prior statement and the opposing party is afforded an opportunity to interrogate the witness on it, or the interests of justice otherwise require. If a witness denies making or does not distinctly admit making the prior inconsistent statement, extrinsic evidence of such statement is admissible. This subsection is not applicable to admissions of a party-opponent as defined in s. 90.803(18).

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; ss. 17, 22, ch. 78-361; ss. 1, 2, ch. 78-379; s. 492, ch. 95-147.



90.615 - Calling witnesses by the court.

90.615 Calling witnesses by the court.—

(1) The court may call witnesses whom all parties may cross-examine.

(2) When required by the interests of justice, the court may interrogate witnesses, whether called by the court or by a party.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.616 - Exclusion of witnesses.

90.616 Exclusion of witnesses.—

(1) At the request of a party the court shall order, or upon its own motion the court may order, witnesses excluded from a proceeding so that they cannot hear the testimony of other witnesses except as provided in subsection (2).

(2) A witness may not be excluded if the witness is:

(a) A party who is a natural person.

(b) In a civil case, an officer or employee of a party that is not a natural person. The party’s attorney shall designate the officer or employee who shall be the party’s representative.

(c) A person whose presence is shown by the party’s attorney to be essential to the presentation of the party’s cause.

(d) In a criminal case, the victim of the crime, the victim’s next of kin, the parent or guardian of a minor child victim, or a lawful representative of such person, unless, upon motion, the court determines such person’s presence to be prejudicial.

History.—s. 2, ch. 90-174; s. 1, ch. 92-107; s. 493, ch. 95-147.



90.701 - Opinion testimony of lay witnesses.

90.701 Opinion testimony of lay witnesses.—If a witness is not testifying as an expert, the witness’s testimony about what he or she perceived may be in the form of inference and opinion when:

(1) The witness cannot readily, and with equal accuracy and adequacy, communicate what he or she has perceived to the trier of fact without testifying in terms of inferences or opinions and the witness’s use of inferences or opinions will not mislead the trier of fact to the prejudice of the objecting party; and

(2) The opinions and inferences do not require a special knowledge, skill, experience, or training.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 494, ch. 95-147.



90.702 - Testimony by experts.

90.702 Testimony by experts.—If scientific, technical, or other specialized knowledge will assist the trier of fact in understanding the evidence or in determining a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education may testify about it in the form of an opinion or otherwise, if:

(1) The testimony is based upon sufficient facts or data;

(2) The testimony is the product of reliable principles and methods; and

(3) The witness has applied the principles and methods reliably to the facts of the case.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 1, ch. 2013-107.



90.703 - Opinion on ultimate issue.

90.703 Opinion on ultimate issue.—Testimony in the form of an opinion or inference otherwise admissible is not objectionable because it includes an ultimate issue to be decided by the trier of fact.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.704 - Basis of opinion testimony by experts.

90.704 Basis of opinion testimony by experts.—The facts or data upon which an expert bases an opinion or inference may be those perceived by, or made known to, the expert at or before the trial. If the facts or data are of a type reasonably relied upon by experts in the subject to support the opinion expressed, the facts or data need not be admissible in evidence. Facts or data that are otherwise inadmissible may not be disclosed to the jury by the proponent of the opinion or inference unless the court determines that their probative value in assisting the jury to evaluate the expert’s opinion substantially outweighs their prejudicial effect.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 495, ch. 95-147; s. 2, ch. 2013-107.



90.705 - Disclosure of facts or data underlying expert opinion.

90.705 Disclosure of facts or data underlying expert opinion.—

(1) Unless otherwise required by the court, an expert may testify in terms of opinion or inferences and give reasons without prior disclosure of the underlying facts or data. On cross-examination the expert shall be required to specify the facts or data.

(2) Prior to the witness giving the opinion, a party against whom the opinion or inference is offered may conduct a voir dire examination of the witness directed to the underlying facts or data for the witness’s opinion. If the party establishes prima facie evidence that the expert does not have a sufficient basis for the opinion, the opinions and inferences of the expert are inadmissible unless the party offering the testimony establishes the underlying facts or data.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 496, ch. 95-147.



90.706 - Authoritativeness of literature for use in cross-examination.

90.706 Authoritativeness of literature for use in cross-examination.—Statements of facts or opinions on a subject of science, art, or specialized knowledge contained in a published treatise, periodical, book, dissertation, pamphlet, or other writing may be used in cross-examination of an expert witness if the expert witness recognizes the author or the treatise, periodical, book, dissertation, pamphlet, or other writing to be authoritative, or, notwithstanding nonrecognition by the expert witness, if the trial court finds the author or the treatise, periodical, book, dissertation, pamphlet, or other writing to be authoritative and relevant to the subject matter.

History.—s. 18, ch. 78-361; s. 2, ch. 78-379.



90.801 - Hearsay; definitions; exceptions.

90.801 Hearsay; definitions; exceptions.—

(1) The following definitions apply under this chapter:

(a) A “statement” is:

1. An oral or written assertion; or

2. Nonverbal conduct of a person if it is intended by the person as an assertion.

(b) A “declarant” is a person who makes a statement.

(c) “Hearsay” is a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.

(2) A statement is not hearsay if the declarant testifies at the trial or hearing and is subject to cross-examination concerning the statement and the statement is:

(a) Inconsistent with the declarant’s testimony and was given under oath subject to the penalty of perjury at a trial, hearing, or other proceeding or in a deposition;

(b) Consistent with the declarant’s testimony and is offered to rebut an express or implied charge against the declarant of improper influence, motive, or recent fabrication; or

(c) One of identification of a person made after perceiving the person.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; ss. 19, 22, ch. 78-361; ss. 1, 2, ch. 78-379; s. 2, ch. 81-93; s. 497, ch. 95-147.



90.802 - Hearsay rule.

90.802 Hearsay rule.—Except as provided by statute, hearsay evidence is inadmissible.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.803 - Hearsay exceptions; availability of declarant immaterial.

90.803 Hearsay exceptions; availability of declarant immaterial.—The provision of s. 90.802 to the contrary notwithstanding, the following are not inadmissible as evidence, even though the declarant is available as a witness:

(1) SPONTANEOUS STATEMENT.—A spontaneous statement describing or explaining an event or condition made while the declarant was perceiving the event or condition, or immediately thereafter, except when such statement is made under circumstances that indicate its lack of trustworthiness.

(2) EXCITED UTTERANCE.—A statement or excited utterance relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition.

(3) THEN-EXISTING MENTAL, EMOTIONAL, OR PHYSICAL CONDITION.—

(a) A statement of the declarant’s then-existing state of mind, emotion, or physical sensation, including a statement of intent, plan, motive, design, mental feeling, pain, or bodily health, when such evidence is offered to:

1. Prove the declarant’s state of mind, emotion, or physical sensation at that time or at any other time when such state is an issue in the action.

2. Prove or explain acts of subsequent conduct of the declarant.

(b) However, this subsection does not make admissible:

1. An after-the-fact statement of memory or belief to prove the fact remembered or believed, unless such statement relates to the execution, revocation, identification, or terms of the declarant’s will.

2. A statement made under circumstances that indicate its lack of trustworthiness.

(4) STATEMENTS FOR PURPOSES OF MEDICAL DIAGNOSIS OR TREATMENT.—Statements made for purposes of medical diagnosis or treatment by a person seeking the diagnosis or treatment, or made by an individual who has knowledge of the facts and is legally responsible for the person who is unable to communicate the facts, which statements describe medical history, past or present symptoms, pain, or sensations, or the inceptions or general character of the cause or external source thereof, insofar as reasonably pertinent to diagnosis or treatment.

(5) RECORDED RECOLLECTION.—A memorandum or record concerning a matter about which a witness once had knowledge, but now has insufficient recollection to enable the witness to testify fully and accurately, shown to have been made by the witness when the matter was fresh in the witness’s memory and to reflect that knowledge correctly. A party may read into evidence a memorandum or record when it is admitted, but no such memorandum or record is admissible as an exhibit unless offered by an adverse party.

(6) RECORDS OF REGULARLY CONDUCTED BUSINESS ACTIVITY.—

(a) A memorandum, report, record, or data compilation, in any form, of acts, events, conditions, opinion, or diagnosis, made at or near the time by, or from information transmitted by, a person with knowledge, if kept in the course of a regularly conducted business activity and if it was the regular practice of that business activity to make such memorandum, report, record, or data compilation, all as shown by the testimony of the custodian or other qualified witness, or as shown by a certification or declaration that complies with paragraph (c) and s. 90.902(11), unless the sources of information or other circumstances show lack of trustworthiness. The term “business” as used in this paragraph includes a business, institution, association, profession, occupation, and calling of every kind, whether or not conducted for profit.

(b) Evidence in the form of an opinion or diagnosis is inadmissible under paragraph (a) unless such opinion or diagnosis would be admissible under ss. 90.701-90.705 if the person whose opinion is recorded were to testify to the opinion directly.

(c) A party intending to offer evidence under paragraph (a) by means of a certification or declaration shall serve reasonable written notice of that intention upon every other party and shall make the evidence available for inspection sufficiently in advance of its offer in evidence to provide to any other party a fair opportunity to challenge the admissibility of the evidence. If the evidence is maintained in a foreign country, the party intending to offer the evidence must provide written notice of that intention at the arraignment or as soon after the arraignment as is practicable or, in a civil case, 60 days before the trial. A motion opposing the admissibility of such evidence must be made by the opposing party and determined by the court before trial. A party’s failure to file such a motion before trial constitutes a waiver of objection to the evidence, but the court for good cause shown may grant relief from the waiver.

(7) ABSENCE OF ENTRY IN RECORDS OF REGULARLY CONDUCTED ACTIVITY.—Evidence that a matter is not included in the memoranda, reports, records, or data compilations, in any form, of a regularly conducted activity to prove the nonoccurrence or nonexistence of the matter, if the matter was of a kind of which a memorandum, report, record, or data compilation was regularly made and preserved, unless the sources of information or other circumstances show lack of trustworthiness.

(8) PUBLIC RECORDS AND REPORTS.—Records, reports, statements reduced to writing, or data compilations, in any form, of public offices or agencies, setting forth the activities of the office or agency, or matters observed pursuant to duty imposed by law as to matters which there was a duty to report, excluding in criminal cases matters observed by a police officer or other law enforcement personnel, unless the sources of information or other circumstances show their lack of trustworthiness. The criminal case exclusion shall not apply to an affidavit otherwise admissible under s. 316.1934 or s. 327.354.

(9) RECORDS OF VITAL STATISTICS.—Records or data compilations, in any form, of births, fetal deaths, deaths, or marriages, if a report was made to a public office pursuant to requirements of law. However, nothing in this section shall be construed to make admissible any other marriage of any party to any cause of action except for the purpose of impeachment as set forth in s. 90.610.

(10) ABSENCE OF PUBLIC RECORD OR ENTRY.—Evidence, in the form of a certification in accord with s. 90.902, or in the form of testimony, that diligent search failed to disclose a record, report, statement, or data compilation or entry, when offered to prove the absence of the record, report, statement, or data compilation or the nonoccurrence or nonexistence of a matter of which a record, report, statement, or data compilation would regularly have been made and preserved by a public office and agency.

(11) RECORDS OF RELIGIOUS ORGANIZATIONS.—Statements of births, marriages, divorces, deaths, parentage, ancestry, relationship by blood or marriage, or other similar facts of personal or family history contained in a regularly kept record of a religious organization.

(12) MARRIAGE, BAPTISMAL, AND SIMILAR CERTIFICATES.—Statements of facts contained in a certificate that the maker performed a marriage or other ceremony or administered a sacrament, when such statement was certified by a member of the clergy, public official, or other person authorized by the rules or practices of a religious organization or by law to perform the act certified, and when such certificate purports to have been issued at the time of the act or within a reasonable time thereafter.

(13) FAMILY RECORDS.—Statements of fact concerning personal or family history in family Bibles, charts, engravings in rings, inscriptions on family portraits, engravings on urns, crypts, or tombstones, or the like.

(14) RECORDS OF DOCUMENTS AFFECTING AN INTEREST IN PROPERTY.—The record of a document purporting to establish or affect an interest in property, as proof of the contents of the original recorded or filed document and its execution and delivery by each person by whom it purports to have been executed, if the record is a record of a public office and an applicable statute authorized the recording or filing of the document in the office.

(15) STATEMENTS IN DOCUMENTS AFFECTING AN INTEREST IN PROPERTY.—A statement contained in a document purporting to establish or affect an interest in property, if the matter stated was relevant to the purpose of the document, unless dealings with the property since the document was made have been inconsistent with the truth of the statement or the purport of the document.

(16) STATEMENTS IN ANCIENT DOCUMENTS.—Statements in a document in existence 20 years or more, the authenticity of which is established.

(17) MARKET REPORTS, COMMERCIAL PUBLICATIONS.—Market quotations, tabulations, lists, directories, or other published compilations, generally used and relied upon by the public or by persons in particular occupations if, in the opinion of the court, the sources of information and method of preparation were such as to justify their admission.

(18) ADMISSIONS.—A statement that is offered against a party and is:

(a) The party’s own statement in either an individual or a representative capacity;

(b) A statement of which the party has manifested an adoption or belief in its truth;

(c) A statement by a person specifically authorized by the party to make a statement concerning the subject;

(d) A statement by the party’s agent or servant concerning a matter within the scope of the agency or employment thereof, made during the existence of the relationship; or

(e) A statement by a person who was a coconspirator of the party during the course, and in furtherance, of the conspiracy. Upon request of counsel, the court shall instruct the jury that the conspiracy itself and each member’s participation in it must be established by independent evidence, either before the introduction of any evidence or before evidence is admitted under this paragraph.

(19) REPUTATION CONCERNING PERSONAL OR FAMILY HISTORY.—Evidence of reputation:

(a) Among members of a person’s family by blood, adoption, or marriage;

(b) Among a person’s associates; or

(c) In the community,

concerning a person’s birth, adoption, marriage, divorce, death, relationship by blood, adoption, or marriage, ancestry, or other similar fact of personal or family history.

(20) REPUTATION CONCERNING BOUNDARIES OR GENERAL HISTORY.—Evidence of reputation:

(a) In a community, arising before the controversy about the boundaries of, or customs affecting lands in, the community.

(b) About events of general history which are important to the community, state, or nation where located.

(21) REPUTATION AS TO CHARACTER.—Evidence of reputation of a person’s character among associates or in the community.

(22) FORMER TESTIMONY.—Former testimony given by the declarant which testimony was given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of the same or another proceeding, if the party against whom the testimony is now offered, or, in a civil action or proceeding, a predecessor in interest, or a person with a similar interest, had an opportunity and similar motive to develop the testimony by direct, cross, or redirect examination; provided, however, the court finds that the testimony is not inadmissible pursuant to s. 90.402 or s. 90.403.

(23) HEARSAY EXCEPTION; STATEMENT OF CHILD VICTIM.—

(a) Unless the source of information or the method or circumstances by which the statement is reported indicates a lack of trustworthiness, an out-of-court statement made by a child victim with a physical, mental, emotional, or developmental age of 16 or less describing any act of child abuse or neglect, any act of sexual abuse against a child, the offense of child abuse, the offense of aggravated child abuse, or any offense involving an unlawful sexual act, contact, intrusion, or penetration performed in the presence of, with, by, or on the declarant child, not otherwise admissible, is admissible in evidence in any civil or criminal proceeding if:

1. The court finds in a hearing conducted outside the presence of the jury that the time, content, and circumstances of the statement provide sufficient safeguards of reliability. In making its determination, the court may consider the mental and physical age and maturity of the child, the nature and duration of the abuse or offense, the relationship of the child to the offender, the reliability of the assertion, the reliability of the child victim, and any other factor deemed appropriate; and

2. The child either:

a. Testifies; or

b. Is unavailable as a witness, provided that there is other corroborative evidence of the abuse or offense. Unavailability shall include a finding by the court that the child’s participation in the trial or proceeding would result in a substantial likelihood of severe emotional or mental harm, in addition to findings pursuant to s. 90.804(1).

(b) In a criminal action, the defendant shall be notified no later than 10 days before trial that a statement which qualifies as a hearsay exception pursuant to this subsection will be offered as evidence at trial. The notice shall include a written statement of the content of the child’s statement, the time at which the statement was made, the circumstances surrounding the statement which indicate its reliability, and such other particulars as necessary to provide full disclosure of the statement.

(c) The court shall make specific findings of fact, on the record, as to the basis for its ruling under this subsection.

(24) HEARSAY EXCEPTION; STATEMENT OF ELDERLY PERSON OR DISABLED ADULT.—

(a) Unless the source of information or the method or circumstances by which the statement is reported indicates a lack of trustworthiness, an out-of-court statement made by an elderly person or disabled adult, as defined in s. 825.101, describing any act of abuse or neglect, any act of exploitation, the offense of battery or aggravated battery or assault or aggravated assault or sexual battery, or any other violent act on the declarant elderly person or disabled adult, not otherwise admissible, is admissible in evidence in any civil or criminal proceeding if:

1. The court finds in a hearing conducted outside the presence of the jury that the time, content, and circumstances of the statement provide sufficient safeguards of reliability. In making its determination, the court may consider the mental and physical age and maturity of the elderly person or disabled adult, the nature and duration of the abuse or offense, the relationship of the victim to the offender, the reliability of the assertion, the reliability of the elderly person or disabled adult, and any other factor deemed appropriate; and

2. The elderly person or disabled adult is unavailable as a witness, provided that there is corroborative evidence of the abuse or offense. Unavailability shall include a finding by the court that the elderly person’s or disabled adult’s participation in the trial or proceeding would result in a substantial likelihood of severe emotional, mental, or physical harm, in addition to findings pursuant to s. 90.804(1).

(b) In a criminal action, the defendant shall be notified no later than 10 days before the trial that a statement which qualifies as a hearsay exception pursuant to this subsection will be offered as evidence at trial. The notice shall include a written statement of the content of the elderly person’s or disabled adult’s statement, the time at which the statement was made, the circumstances surrounding the statement which indicate its reliability, and such other particulars as necessary to provide full disclosure of the statement.

(c) The court shall make specific findings of fact, on the record, as to the basis for its ruling under this subsection.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 1, ch. 77-174; ss. 20, 22, ch. 78-361; ss. 1, 2, ch. 78-379; s. 4, ch. 85-53; s. 11, ch. 87-224; s. 2, ch. 90-139; s. 3, ch. 90-174; s. 12, ch. 91-255; s. 498, ch. 95-147; s. 1, ch. 95-158; s. 2, ch. 96-330; s. 1, ch. 98-2; s. 2, ch. 2003-259; s. 1, ch. 2013-98; s. 1, ch. 2014-200.



90.804 - Hearsay exceptions; declarant unavailable.

90.804 Hearsay exceptions; declarant unavailable.—

(1) DEFINITION OF UNAVAILABILITY.—“Unavailability as a witness” means that the declarant:

(a) Is exempted by a ruling of a court on the ground of privilege from testifying concerning the subject matter of the declarant’s statement;

(b) Persists in refusing to testify concerning the subject matter of the declarant’s statement despite an order of the court to do so;

(c) Has suffered a lack of memory of the subject matter of his or her statement so as to destroy the declarant’s effectiveness as a witness during the trial;

(d) Is unable to be present or to testify at the hearing because of death or because of then-existing physical or mental illness or infirmity; or

(e) Is absent from the hearing, and the proponent of a statement has been unable to procure the declarant’s attendance or testimony by process or other reasonable means.

However, a declarant is not unavailable as a witness if such exemption, refusal, claim of lack of memory, inability to be present, or absence is due to the procurement or wrongdoing of the party who is the proponent of his or her statement in preventing the witness from attending or testifying.

(2) HEARSAY EXCEPTIONS.—The following are not excluded under s. 90.802, provided that the declarant is unavailable as a witness:

(a) Former testimony.—Testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of the same or another proceeding, if the party against whom the testimony is now offered, or, in a civil action or proceeding, a predecessor in interest, had an opportunity and similar motive to develop the testimony by direct, cross, or redirect examination.

(b) Statement under belief of impending death.—In a civil or criminal trial, a statement made by a declarant while reasonably believing that his or her death was imminent, concerning the physical cause or instrumentalities of what the declarant believed to be impending death or the circumstances surrounding impending death.

(c) Statement against interest.—A statement which, at the time of its making, was so far contrary to the declarant’s pecuniary or proprietary interest or tended to subject the declarant to liability or to render invalid a claim by the declarant against another, so that a person in the declarant’s position would not have made the statement unless he or she believed it to be true. A statement tending to expose the declarant to criminal liability and offered to exculpate the accused is inadmissible, unless corroborating circumstances show the trustworthiness of the statement.

(d) Statement of personal or family history.—A statement concerning the declarant’s own birth, adoption, marriage, divorce, parentage, ancestry, or other similar fact of personal or family history, including relationship by blood, adoption, or marriage, even though the declarant had no means of acquiring personal knowledge of the matter stated.

(e) Statement by deceased or ill declarant similar to one previously admitted.—In an action or proceeding brought against the personal representative, heir at law, assignee, legatee, devisee, or survivor of a deceased person, or against a trustee of a trust created by a deceased person, or against the assignee, committee, or guardian of a mentally incompetent person, when a declarant is unavailable as provided in paragraph (1)(d), a written or oral statement made regarding the same subject matter as another statement made by the declarant that has previously been offered by an adverse party and admitted in evidence.

(f) Statement offered against a party that wrongfully caused the declarant’s unavailability.—A statement offered against a party that wrongfully caused, or acquiesced in wrongfully causing, the declarant’s unavailability as a witness, and did so intending that result.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 3, ch. 90-139; s. 4, ch. 90-174; s. 499, ch. 95-147; s. 2, ch. 2005-46; s. 1, ch. 2012-152.



90.805 - Hearsay within hearsay.

90.805 Hearsay within hearsay.—Hearsay within hearsay is not excluded under s. 90.802, provided each part of the combined statements conforms with an exception to the hearsay rule as provided in s. 90.803 or s. 90.804.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.806 - Attacking and supporting credibility of declarant.

90.806 Attacking and supporting credibility of declarant.—

(1) When a hearsay statement has been admitted in evidence, credibility of the declarant may be attacked and, if attacked, may be supported by any evidence that would be admissible for those purposes if the declarant had testified as a witness. Evidence of a statement or conduct by the declarant at any time inconsistent with the declarant’s hearsay statement is admissible, regardless of whether or not the declarant has been afforded an opportunity to deny or explain it.

(2) If the party against whom a hearsay statement has been admitted calls the declarant as a witness, the party is entitled to examine the declarant on the statement as if under cross-examination.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 500, ch. 95-147.



90.901 - Requirement of authentication or identification.

90.901 Requirement of authentication or identification.—Authentication or identification of evidence is required as a condition precedent to its admissibility. The requirements of this section are satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.902 - Self-authentication.

90.902 Self-authentication.—Extrinsic evidence of authenticity as a condition precedent to admissibility is not required for:

(1) A document bearing:

(a) A seal purporting to be that of the United States or any state, district, commonwealth, territory, or insular possession thereof; the Panama Canal Zone; the Trust Territory of the Pacific Islands; or a court, political subdivision, department, officer, or agency of any of them; and

(b) A signature by the custodian of the document attesting to the authenticity of the seal.

(2) A document not bearing a seal but purporting to bear a signature of an officer or employee of any entity listed in subsection (1), affixed in the officer’s or employee’s official capacity.

(3) An official foreign document, record, or entry that is:

(a) Executed or attested to by a person in the person’s official capacity authorized by the laws of a foreign country to make the execution or attestation; and

(b) Accompanied by a final certification, as provided herein, of the genuineness of the signature and official position of:

1. The executing person; or

2. Any foreign official whose certificate of genuineness of signature and official position relates to the execution or attestation or is in a chain of certificates of genuineness of signature and official position relating to the execution or attestation.

The final certification may be made by a secretary of an embassy or legation, consul general, consul, vice consul, or consular agent of the United States or a diplomatic or consular official of the foreign country assigned or accredited to the United States. When the parties receive reasonable opportunity to investigate the authenticity and accuracy of official foreign documents, the court may order that they be treated as presumptively authentic without final certification or permit them in evidence by an attested summary with or without final certification.

(4) A copy of an official public record, report, or entry, or of a document authorized by law to be recorded or filed and actually recorded or filed in a public office, including data compilations in any form, certified as correct by the custodian or other person authorized to make the certification by certificate complying with subsection (1), subsection (2), or subsection (3) or complying with any act of the Legislature or rule adopted by the Supreme Court.

(5) Books, pamphlets, or other publications purporting to be issued by a governmental authority.

(6) Printed materials purporting to be newspapers or periodicals.

(7) Inscriptions, signs, tags, or labels purporting to have been affixed in the course of business and indicating ownership, control, or origin.

(8) Commercial papers and signatures thereon and documents relating to them, to the extent provided in the Uniform Commercial Code.

(9) Any signature, document, or other matter declared by the Legislature to be presumptively or prima facie genuine or authentic.

(10) Any document properly certified under the law of the jurisdiction where the certification is made.

(11) An original or a duplicate of evidence that would be admissible under s. 90.803(6), which is maintained in a foreign country or domestic location and is accompanied by a certification or declaration from the custodian of the records or another qualified person certifying or declaring that the record:

(a) Was made at or near the time of the occurrence of the matters set forth by, or from information transmitted by, a person having knowledge of those matters;

(b) Was kept in the course of the regularly conducted activity; and

(c) Was made as a regular practice in the course of the regularly conducted activity,

provided that falsely making such a certification or declaration would subject the maker to criminal penalty under the laws of the foreign or domestic location in which the certification or declaration was signed.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 1, ch. 77-174; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 501, ch. 95-147; s. 3, ch. 2003-259.



90.903 - Testimony of subscribing witness unnecessary.

90.903 Testimony of subscribing witness unnecessary.—The testimony of a subscribing witness is not necessary to authenticate a writing unless the statute requiring attestation requires it.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.91 - Photographs of property wrongfully taken; use in prosecution, procedure; return of property to owner.

90.91 Photographs of property wrongfully taken; use in prosecution, procedure; return of property to owner.—In any prosecution for a crime involving the wrongful taking of property, a photograph of the property alleged to have been wrongfully taken may be deemed competent evidence of such property and may be admissible in the prosecution to the same extent as if such property were introduced as evidence. Such photograph shall bear a written description of the property alleged to have been wrongfully taken, the name of the owner of the property, the location where the alleged wrongful taking occurred, the name of the investigating law enforcement officer, the date the photograph was taken, and the name of the photographer. Such writing shall be made under oath by the investigating law enforcement officer, and the photograph shall be identified by the signature of the photographer. Upon the filing of such photograph and writing with the law enforcement authority or court holding such property as evidence, the property may be returned to the owner from whom the property was taken.

History.—s. 4, ch. 84-363.



90.951 - Definitions.

90.951 Definitions.—For purposes of this chapter:

(1) “Writings” and “recordings” include letters, words, or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostating, photography, magnetic impulse, mechanical or electronic recording, or other form of data compilation, upon paper, wood, stone, recording tape, or other materials.

(2) “Photographs” include still photographs, X-ray films, videotapes, and motion pictures.

(3) An “original” of a writing or recording means the writing or recording itself, or any counterpart intended to have the same effect by a person executing or issuing it. An “original” of a photograph includes the negative or any print made from it. If data are stored in a computer or similar device, any printout or other output readable by sight and shown to reflect the data accurately is an “original.”

(4) “Duplicate” includes:

(a) A counterpart produced by the same impression as the original, from the same matrix; by means of photography, including enlargements and miniatures; by mechanical or electronic rerecording; by chemical reproduction; or by other equivalent technique that accurately reproduces the original; or

(b) An executed carbon copy not intended by the parties to be an original.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.952 - Requirement of originals.

90.952 Requirement of originals.—Except as otherwise provided by statute, an original writing, recording, or photograph is required in order to prove the contents of the writing, recording, or photograph.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 1, ch. 77-174; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.953 - Admissibility of duplicates.

90.953 Admissibility of duplicates.—A duplicate is admissible to the same extent as an original, unless:

(1) The document or writing is a negotiable instrument as defined in s. 673.1041, a security as defined in s. 678.1021, or any other writing that evidences a right to the payment of money, is not itself a security agreement or lease, and is of a type that is transferred by delivery in the ordinary course of business with any necessary endorsement or assignment.

(2) A genuine question is raised about the authenticity of the original or any other document or writing.

(3) It is unfair, under the circumstance, to admit the duplicate in lieu of the original.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 57, ch. 92-82; s. 29, ch. 99-2.



90.954 - Admissibility of other evidence of contents.

90.954 Admissibility of other evidence of contents.—The original of a writing, recording, or photograph is not required, except as provided in s. 90.953, and other evidence of its contents is admissible when:

(1) All originals are lost or destroyed, unless the proponent lost or destroyed them in bad faith.

(2) An original cannot be obtained in this state by any judicial process or procedure.

(3) An original was under the control of the party against whom offered at a time when that party was put on notice by the pleadings or by written notice from the adverse party that the contents of such original would be subject to proof at the hearing, and such original is not produced at the hearing.

(4) The writing, recording, or photograph is not related to a controlling issue.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 1, ch. 77-174; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 502, ch. 95-147.



90.955 - Public records.

90.955 Public records.—

(1) The contents of an official record or of a document authorized to be recorded or filed, and actually recorded or filed, with a governmental agency, either federal, state, county, or municipal, in a place where official records or documents are ordinarily filed, including data compilations in any form, may be proved by a copy authenticated as provided in s. 90.902, if otherwise admissible.

(2) If a party cannot obtain, by the exercise of reasonable diligence, a copy that complies with subsection (1), other evidence of the contents is admissible.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.



90.956 - Summaries.

90.956 Summaries.—When it is not convenient to examine in court the contents of voluminous writings, recordings, or photographs, a party may present them in the form of a chart, summary, or calculation by calling a qualified witness. The party intending to use such a summary must give timely written notice of his or her intention to use the summary, proof of which shall be filed with the court, and shall make the summary and the originals or duplicates of the data from which the summary is compiled available for examination or copying, or both, by other parties at a reasonable time and place. A judge may order that they be produced in court.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 503, ch. 95-147.



90.957 - Testimony or written admissions of a party.

90.957 Testimony or written admissions of a party.—A party may prove the contents of writings, recordings, or photographs by the testimony or deposition of the party against whom they are offered or by that party’s written admission, without accounting for the nonproduction of the original.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 504, ch. 95-147.



90.958 - Functions of court and jury.

90.958 Functions of court and jury.—

(1) Except as provided in subsection (2), when the admissibility under this chapter of other evidence of the contents of writings, recordings, or photographs depends upon the existence of a preliminary fact, the question as to whether the preliminary fact exists is for the court to determine.

(2) The trier of fact shall determine whether:

(a) The asserted writing ever existed.

(b) Another writing, recording, or photograph produced at the trial is the original.

(c) Other evidence of the contents correctly reflects the contents.

History.—s. 1, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.






Chapter 92 - WITNESSES, RECORDS, AND DOCUMENTS

92.05 - Final judgments and decrees of courts of record.

92.05 Final judgments and decrees of courts of record.—All final judgments and decrees heretofore or hereafter rendered and entered in courts of record of this state, and certified copies thereof, shall be admissible as prima facie evidence in the several courts of this state of the entry and validity of such judgments and decrees. For the purposes of this section, a court of record shall be taken and construed to mean any court other than a municipal court or the Metropolitan Court of Miami-Dade County.

History.—s. 1, ch. 4723, 1899; GS 1522; RGS 2722; CGL 4390; s. 7, ch. 22858, 1945; s. 1, ch. 67-362; s. 15, ch. 73-334; s. 13, ch. 2008-4.



92.06 - Judgments and decrees of United States District Courts.

92.06 Judgments and decrees of United States District Courts.—All final judgments and decrees heretofore or hereafter to be rendered and entered in the United States District Courts of this state and certified copies thereof are declared to be admissible as prima facie evidence in the several courts of this state of the entry and validity of such judgments and decrees.

History.—s. 1, ch. 14748, 1931; CGL 1936 Supp. 4391(1).



92.07 - Judgments and decrees of this state.

92.07 Judgments and decrees of this state.—The recitals in all judgments and decrees of the Supreme Court and of the several circuit courts of this state, when such judgment or decree appears regular and has been recorded as provided by law for more than 20 years, shall be admissible in evidence as prima facie proof of the truth of the facts so recited. Either party to any suit at law or equity may offer a properly certified copy of such judgment or decree entered and recorded more than 20 years prior to the institution of the suit in which the same is offered, and such copy shall be admissible in evidence as prima facie proof of the facts in said judgment or decree set forth; provided, however, the party offering the same shall at least 10 days before the trial of the suit in which this copy is offered in evidence give notice to the opposite side of the intention to offer such copy in evidence and the purpose for which the same will be offered, and deliver with such notice a copy of the judgment or decree; provided, that nothing in this law shall render admissible in evidence any instrument of writing based on any judgment, deed of conveyance or power of attorney included in this law where any such instrument of writing has heretofore been brought in question in any action at law or in equity in any suit now pending or heretofore decided.

History.—s. 1, ch. 10111, 1925; CGL 4391.



92.08 - Deeds and powers of attorney of record for 20 years or more.

92.08 Deeds and powers of attorney of record for 20 years or more.—The recitals in any deed of conveyance or power of attorney shall be admissible in evidence when offered in evidence by either party to any suit at law or in equity as prima facie proof of the truth of the facts therein recited, provided such deed of conveyance or power of attorney appears regular on its face and is a muniment in the chain of title under which the party offering the deed claims, and has been recorded as provided by law for more than 20 years prior to the institution of the suit in which it is offered; and provided further, that the party offering the deed of conveyance or power of attorney for such purposes shall at least 10 days before the trial of the suit in which the said copy is offered in evidence give notice to the opposite side of the intention to offer such copy in evidence and the purpose for which the same will be offered, and deliver with such notice a copy of the deed or power of attorney. The original deed or power of attorney shall be offered unless the party offering the certified copy shall show that the original is not within the custody or control of the party offering the copy.

History.—s. 2, ch. 10111, 1925; CGL 4392.



92.09 - Effect of reversal, etc., of judgment or successful attack on deed.

92.09 Effect of reversal, etc., of judgment or successful attack on deed.—No copy of a judgment or decree shall be admitted in evidence as aforesaid when it shall be made to appear that such decree has been reversed, annulled, vacated, or set aside, or that the same in collateral proceedings has been successfully attacked. No deed shall be admitted in evidence as hereinbefore provided if it shall appear that the execution or validity of said deed has been successfully attacked in any proceedings to which the grantee therein named or those or any of them holding under such grantee has been a party or parties.

History.—s. 3, ch. 10111, 1925; CGL 4393.



92.13 - Certified copies of records of certified copies.

92.13 Certified copies of records of certified copies.—Certified copies of the record of certified copies of deeds, mortgages, powers of attorney and other instruments referred to in s. 695.19 shall have the same effect as to notice and all other purposes whatsoever as the record of the original has or can have; and certified copies of the record of such certified copies shall be admissible and may be used in evidence in the same manner and with like effect and under the same conditions as certified copies of the record of the original instrument.

History.—s. 2, ch. 11989, 1927; CGL 4388, 5718.



92.14 - United States deeds and patents and copies thereof.

92.14 United States deeds and patents and copies thereof.—Deeds and patents issued by the United States Government and photographic copies made by authority of said government from its records thereof in the General Land Office, embracing lands in this state, and certified copies of the record thereof made in this state may be used in evidence in the courts of this state subject to the same rules that are applicable to the admission in evidence of other deeds and certified copies of the record thereof.

History.—s. 3, ch. 8565, 1921; CGL 5716.



92.141 - Law enforcement employees; travel expenses; compensation as witness.

92.141 Law enforcement employees; travel expenses; compensation as witness.—Any employee of a law enforcement agency of a municipality or county or the state who appears as an official witness to testify at any hearing or law action in any court of this state as a direct result of his or her employment in the law enforcement agency is entitled to per diem and travel expenses at the same rate provided for state employees under s. 112.061, except that if the employee travels by privately owned vehicle he or she is entitled to such travel expenses for the actual distance traveled to and from court. In addition thereto, such employee is entitled to receive the daily witness pay, exclusive of the mileage allowance, provided by s. 92.142, except when the employee is appearing as a witness during time compensated as a part of his or her normal duties.

History.—s. 1, ch. 63-508; s. 1, ch. 67-427; s. 3, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 43, ch. 81-259; s. 1, ch. 84-153; s. 505, ch. 95-147.

Note.—Former s. 90.141.



92.142 - Witnesses; pay.

92.142 Witnesses; pay.—

(1) Witnesses in all cases, civil and criminal, in all courts, now or hereafter created, and witnesses summoned before any arbitrator or general or special magistrate appointed by the court shall receive for each day’s actual attendance $5 and also 6 cents per mile for actual distance traveled to and from the courts. A witness in a criminal case required to appear in a county other than the county of his or her residence and residing more than 50 miles from the location of the trial shall be entitled to per diem and travel expenses at the same rate provided for state employees under s. 112.061, in lieu of any other witness fee.

(2) An employee of the state who is required, as a direct result of employment, to appear as an official witness to testify in the course of any action in any court of this state, or before an administrative law judge, a hearing officer, hearing examiner, or any board or commission of the state or of its agencies, instrumentalities, or political subdivisions, shall be considered to be on duty during such appearance and shall be entitled to per diem and travel expenses as provided in s. 112.061. Except as provided in s. 92.141 and as provided in this subsection, such employee shall be required to tender to the employing agency any witness fee and other expense reimbursement received by the employee for such appearance.

(3) Any witness subpoenaed to testify on behalf of the state in any action brought pursuant to s. 895.05 or chapter 542 who is required to travel outside his or her county of residence and more than 50 miles from his or her residence, or who is required to travel from out of state, shall be entitled to per diem and travel expenses at the same rate provided for state employees under s. 112.061 in lieu of any state witness fee.

History.—s. 5, ch. 3106, 1879; RS 1103; s. 1, ch. 4387, 1895; GS 1512; s. 2, ch. 5649, 1907; s. 1, ch. 6905, 1915; s. 1, ch. 7280, 1917; RGS 2712; CGL 4379; s. 1, ch. 29927, 1955; s. 8, ch. 65-483; s. 1, ch. 67-401; s. 15, ch. 73-334; s. 3, ch. 76-237; s. 1, ch. 77-77; s. 1, ch. 78-175; s. 22, ch. 78-361; ss. 1, 2, ch. 78-379; s. 1, ch. 83-36; s. 506, ch. 95-147; s. 9, ch. 96-410; s. 59, ch. 2004-11; s. 36, ch. 2005-236; s. 9, ch. 2016-84.

Note.—Former s. 90.14.



92.143 - Compensation to traffic court witnesses.

92.143 Compensation to traffic court witnesses.—Any party who secures the attendance of a witness in traffic court shall bear all costs of calling the witness, including witness fees. If the witness is required to testify on behalf of the prosecution, the office of the state attorney of the respective judicial circuit shall pay the fees and costs of calling the witness.

History.—s. 66, ch. 2005-236.



92.151 - Witness compensation; payment; overcharges.

92.151 Witness compensation; payment; overcharges.—Compensation shall be paid to the witness by the party in whose behalf the witness is summoned, and the prevailing party may tax the same as costs against the prevailing party’s adversary; but no person shall be compelled to attend court as a witness in any civil cause unless the party in whose behalf the person is summoned shall first pay the person the amount of compensation to which he or she would be entitled for mileage and per diem for 1 day, or the same is deposited with the executive officer of said court, and the person shall not be compelled to attend thereafter unless paid in advance. But if any witness should serve without payment in advance, at the completion of his or her services the witness may exhibit his or her account for compensation, and when the same shall have been taxed and approved by the court wherein the services have been rendered, such bill shall have the force and effect of judgment and execution against the party in whose behalf the witness was summoned, and be collected by the sheriff as in other cases of execution. Any witness who shall charge and receive more than is really due shall forfeit and pay to the party injured 4 times the amount so unjustly claimed; and if the witness shall willfully make out the account for more than is lawfully due, the witness shall forfeit the compensation.

History.—s. 41, Nov. 11, 1828; RS 1104; s. 4, ch. 4387, 1895; GS 1513; RGS 2713; CGL 4380; s. 3, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 507, ch. 95-147.

Note.—Former s. 90.15.



92.153 - Production of documents by witnesses; reimbursement of costs.

92.153 Production of documents by witnesses; reimbursement of costs.—

(1) DEFINITIONS.—As used in this section:

(a) “Disinterested witness” means a person to whom a summons is issued with respect to documents involving or relating to transactions of others and who has not initiated a proceeding, is not a party to a proceeding, and is not the subject of investigation in a proceeding and who, at the time the summons is issued, is not an officer, employee, accountant, or attorney, or acting as such, for a person who has initiated, is a party to, or is the subject of investigation in a proceeding.

(b) “Document” means any book, paper, record, or other data, or a reproduction thereof.

(c) “Proceeding” means any civil or criminal action before a court; any investigation, inquiry, or proceeding before a grand jury, a state attorney, or a state, county, municipal, or other governmental department, division, bureau, commission or other body, or any officer thereof; any action before an officer or person authorized to issue a summons; or any administrative action authorized by law.

(d) “Summons” means any subpoena, subpoena duces tecum, order, or other legal process which requires the production of documents.

(2) REIMBURSEMENT OF A DISINTERESTED WITNESS.—

(a) In any proceeding, a disinterested witness shall be paid for any costs the witness reasonably incurs either directly or indirectly in producing, searching for, reproducing, or transporting documents pursuant to a summons; however, the cost of documents produced pursuant to a subpoena or records request by a state attorney or public defender may not exceed 15 cents per page and $10 per hour for research or retrieval.

(b) In a proceeding before a court or an administrative agency or officer, which is not an investigation or inquiry and which by law or rule includes the right to a public trial or hearing in the same proceeding and which involves adversary parties, responsibility for payment to the disinterested witness shall be fixed by the court, agency, or officer before which the proceeding is pending. Payment shall be enforced by the court, agency, or officer upon motion by the disinterested witness.

(c) In all other proceedings, payment to the disinterested witness shall be made by the person or governmental authority requesting the summons. Any disinterested witness who desires reimbursement of such costs shall submit a request for reimbursement, supported by an affidavit, to the person or governmental authority responsible for payment. Payment shall be made within 30 days from the date the request is submitted. If payment is not made within such time, the witness may enforce payment by bringing a separate action in a court which has jurisdiction of the total amount of such costs and which is located in the judicial circuit where the witness resides.

History.—ss. 1, 2, ch. 81-196; s. 508, ch. 95-147; s. 77, ch. 2003-402.



92.16 - Certificates of Board of Trustees of the Internal Improvement Trust Fund respecting the ownership, conveyance of, and other facts in connection with public lands.

92.16 Certificates of Board of Trustees of the Internal Improvement Trust Fund respecting the ownership, conveyance of, and other facts in connection with public lands.—A certificate of the Board of Trustees of the Internal Improvement Trust Fund under its official seal, with respect to the present or past ownership by the state or by the school, seminary or internal improvement funds of any lands in this state, or of the conveyance or transfer of any such lands by said Board of Trustees of the Internal Improvement Trust Fund or of the State Board of Education or other officers or boards of the state having power to convey any such lands, or any facts shown by the public records of his or her office with respect to any of such lands, or the transfer, ownership, or conveyance of the same, shall be prima facie evidence of the facts therein certified, and every such certificate shall be admissible in evidence in all of the courts of this state. All such certificates shall, without other or further proof, be admitted to record and recorded in the deed books of the respective counties of this state where the lands mentioned in such certificates lie, and the record of every such certificate shall have the same force and effect for all purposes as the record of deeds.

History.—s. 1, ch. 2063, 1875; RS 1112; GS 1524; s. 1, ch. 7381, 1917; RGS 2724; CGL 4395; s. 7, ch. 22858, 1945; s. 3, ch. 63-294; ss. 27, 35, ch. 69-106; s. 509, ch. 95-147.



92.17 - Effect of seal of Board of Trustees of the Internal Improvement Trust Fund.

92.17 Effect of seal of Board of Trustees of the Internal Improvement Trust Fund.—The impression of the seal of the Board of Trustees of the Internal Improvement Trust Fund upon any deed, agreement or contract, purporting to have been made by the Board of Trustees of the Internal Improvement Trust Fund, or by the members of the State Board of Education, shall entitle the same to be received in evidence in all courts and in all proceedings in this state.

History.—s. 1, ch. 3127, 1879; ss. 1, 2, ch. 3877, 1889; RS 1114; GS 1526; RGS 2726; CGL 4397; s. 4, ch. 63-294; ss. 27, 35, ch. 69-106.



92.18 - Certificate of state officer.

92.18 Certificate of state officer.—The certificate of any state officer, under seal of office, as to any official act occurring in the course of the official business of the office in which the state officer presides, shall be prima facie evidence of such fact.

History.—s. 1, ch. 3250, 1881; RS 1113; GS 1525; RGS 2725; CGL 4396; s. 510, ch. 95-147.



92.19 - Portions of records.

92.19 Portions of records.—In all cases where any certified copy of any record, pleading, document, deed, conveyance, paper or instrument in writing, involving the title to real estate shall be lawfully admissible in evidence in any of the courts of this state, a certified copy of such portions of such instrument as shall contain the essential parts thereof and only such portion of the descriptive matter thereof as shall be involved in the case on trial, shall likewise be admissible in evidence; and in no case shall it be necessary to include in such certified copies descriptive matter not involved in the case in which such copy is offered in evidence.

History.—s. 1, ch. 10237, 1925; CGL 4400.



92.20 - Certificates issued under authority of Congress.

92.20 Certificates issued under authority of Congress.—Every certificate issued under authority of the Congress and every duly certified copy thereof under the seal of the United States governmental department having the authority to issue such certified copy, relating to the grade, classification, quality or condition of agricultural products shall be accepted in any court of this state as prima facie evidence of the true grade, classification, condition or quality of such agricultural product at the time of its inspection.

History.—s. 1, ch. 13568, 1929; CGL 1936 Supp. 4400(1).



92.21 - Certificate as to sanitary condition of buildings.

92.21 Certificate as to sanitary condition of buildings.—Every owner, agent, or lessee of any building or buildings used for the purpose of providing board and lodgings for the entertainment of guests, containing 10 rooms or more, who shall have obtained and posted a certificate as provided by law, may present the same as evidence in the owner’s, agent’s, or lessee’s defense in any suit in any of the courts in this state in which damages are claimed for injuries from alleged unsanitary conditions of said buildings and premises.

History.—s. 4, ch. 4606, 1899; GS 1527; RGS 2727; CGL 4398; s. 511, ch. 95-147.



92.23 - Rule of evidence in suits on fire policies for loss or damage to building.

92.23 Rule of evidence in suits on fire policies for loss or damage to building.—In all suits or proceedings brought upon policies of insurance on buildings against loss or damage by fire, hereafter issued or renewed, the insurer shall not be permitted to deny that the property insured was worth, at the time of insuring it by the policy, the full sum insured therein on such property.

History.—s. 2, ch. 4677, 1899; GS 1528; RGS 2728; CGL 4399.



92.231 - Expert witnesses; fee.

92.231 Expert witnesses; fee.—

(1) The term “expert witness” as used herein shall apply to any witness who offers himself or herself in the trial of any action as an expert witness or who is subpoenaed to testify in such capacity before a state attorney in the investigation of a criminal matter, or before a grand jury, and who is permitted by the court to qualify and testify as such, upon any matter pending before any court.

(2) Any expert or skilled witness who shall have testified in any cause shall be allowed a witness fee including the cost of any exhibits used by such witness in an amount agreed to by the parties, and the same shall be taxed as costs. In instances where services are provided for the state, including for state-paid private court-appointed counsel, payment from state funds shall be in accordance with standards adopted by the Legislature.

(3) In a criminal case in which the state or an indigent defendant requires the services of an expert witness whose opinion is relevant to the issues of the case, the expert witness shall be compensated in accordance with standards adopted by the Legislature.

History.—ss. 1, 2, ch. 25090, 1949; s. 19, ch. 29737, 1955; s. 1, ch. 59-201; s. 3, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 512, ch. 95-147; s. 78, ch. 2003-402; s. 37, ch. 2005-236.

Note.—Former s. 90.231.



92.233 - Compensation of witness summoned in two or more criminal cases.

92.233 Compensation of witness summoned in two or more criminal cases.—A witness subpoenaed in two or more criminal cases pending at the same time shall be paid one charge for per diem and mileage, but when the costs are taxed against the defendant, a witness may charge the full amount in each case.

History.—s. 4, ch. 159, 1848; RS 2865; s. 1, ch. 5133, 1903; GS 3921; RGS 6020; CGL 8314; s. 102, ch. 70-339; s. 79, ch. 2003-402.

Note.—Former s. 932.34; s. 914.09.



92.24 - Certain tax deeds prima facie evidence of title.

92.24 Certain tax deeds prima facie evidence of title.—All tax deeds issued under and pursuant to the provisions and in the form prescribed in and by the following acts and statutes of this state, to wit: s. 10, chapter 4888, Acts, 1901 and said section as amended by s. 1, chapter 5152, Acts, 1903; s. 577 of the General Statutes of Florida, 1906; s. 779 of the Revised General Statutes of Florida, 1920, and said section as amended by s. 12, chapter 14572, Acts, 1929; are declared to be prima facie evidence of the regularity of the proceedings from the valuation of the land described in such deeds respectively, by the assessors, to the date of the deed or deeds inclusive, and shall be so received in evidence in any and all the courts of this state, without regard to date of execution.

History.—s. 1, ch. 5150, 1903; GS 1521; RGS 2721; CGL 4389.



92.25 - Records destroyed by fire; use of abstracts.

92.25 Records destroyed by fire; use of abstracts.—Whenever in the trial of any suit, or in any proceeding in any court of this state, it shall be made to appear that the original of any deed or other instrument of writing, or of any record of any court relating to any land, the title thereof or any interest therein being in controversy in such suit or proceeding, is lost or destroyed, or not within the power of the party to produce the same, and that the record thereof has been heretofore destroyed by fire, and that no certified copy of such record is in the possession or control of such party, it is lawful for such party, and the court shall receive as evidence, any abstract of title, or letter-press copy thereof made in the ordinary course of business prior to such loss or destruction; and it is also lawful for any such party to offer, and the court shall receive as evidence, any copy, extract or minutes from such destroyed records, or from the original thereof, which were at the date of such destruction in the possession of any person or persons then engaged in the business of making abstracts of titles for others for hire.

History.—s. 1, ch. 4951, 1901; GS 1529; RGS 2729; CGL 4401.



92.251 - Uniform Foreign Depositions Law.

92.251 Uniform Foreign Depositions Law.—

(1) This section may be cited as the “Uniform Foreign Depositions Law.”

(2) Whenever any mandate, writ or commission is issued out of any court of record in any other state, territory, district, or foreign jurisdiction, or whenever upon notice or agreement it is required to take the testimony of a witness or witnesses in this state, witnesses may be compelled to appear and testify in the same manner and by the same process and proceeding as may be employed for the purpose of taking testimony in proceedings pending in this state.

(3) This section shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it.

History.—ss. 1, 2, 3, ch. 59-250; s. 3, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.

Note.—Former s. 90.25.



92.26 - Records destroyed by fire; use of sworn copies.

92.26 Records destroyed by fire; use of sworn copies.—A sworn copy of any writing admissible under s. 92.25 made by the person or persons having possession of such writing shall be admissible in evidence; provided, the party desiring to use such sworn copy, as aforesaid, shall have given the opposite party a reasonable opportunity to verify the correctness of such copy; and provided, that no abstract of title or letter-press copy thereof, extract or minutes or copy made admissible in evidence by this section, shall be so admitted by virtue hereof unless a copy thereof shall have been served on the opposite party, or the opposite party’s attorney or counsel, at least 10 days before the same is offered in evidence. Nothing herein shall be construed to prevent the impeachment of such evidence, or its exclusion by the court for good and sufficient cause.

History.—s. 1, ch. 4951, 1901; GS 1530; RGS 2730; CGL 4402; s. 513, ch. 95-147; s. 12, ch. 95-280.



92.27 - Records destroyed by fire; effect of abstracts in evidence.

92.27 Records destroyed by fire; effect of abstracts in evidence.—In all cases in which any destroyed abstracts, copies, minutes, extracts, maps or plats, or copies thereof, purchased and placed in the clerk’s office, as provided by law, or which are made admissible in evidence under any of the provisions of this revision, whether purchased or placed in such office or not, shall be received in evidence under this law, all deeds or other instruments of writing appearing thereby to have been executed by any person or persons, or in which they appear to have joined, shall (except as against any person or persons in actual possession of the land or lot described therein at the time of the destruction of the record of such county, claiming title thereto, otherwise than under sale for taxes or special assessments) be presumed to have been executed and acknowledged according to law; and all sales under powers, and all judgments, decrees and legal proceedings, and all sales thereunder (sale for taxes and assessments, and judgments and proceedings for the enforcement of taxes and assessments excepted) shall be presumed to be regular and correct, except as against the person or persons in this section above-mentioned and excepted.

History.—s. 4, ch. 4951, 1901; GS 1531; RGS 2731; CGL 4403.



92.28 - Records destroyed by fire; land title suits; what may be received in evidence.

92.28 Records destroyed by fire; land title suits; what may be received in evidence.—In all suits or proceedings concerning any land, or any estate, interest or right in, or any lien or encumbrance upon the same, when it shall be made to appear that the original of any deed, conveyance, map, plat or other written or record evidence has been lost or destroyed, or is not in the power, custody or control of the party wishing to use it on the trial to produce same, and the record thereof has been heretofore destroyed by fire, the court shall receive all such evidence as may have a bearing on the case to establish the execution or contents of any deed, conveyance, map, plat record, or other written evidence so lost or destroyed; provided, that the testimony of the parties themselves shall be received only in such cases, and subject to all the qualifications in respect to such testimony as now provided by law; and provided further, that any writing in the hands of any person or persons, which may become admissible in evidence under the provisions of this section, or any part of this law, shall be rejected and not admitted as evidence, unless the same appear upon the face thereof without erasure, blemish, alteration, interlineation or interpolation in any material part, unless the same shall be explained to the satisfaction of the court, and appear fairly and honestly made in the ordinary course of business.

History.—s. 5, ch. 4951, 1901; GS 1532; RGS 2732; CGL 4404.



92.29 - Photographic or electronic copies.

92.29 Photographic or electronic copies.—Photographic reproductions or reproductions through electronic recordkeeping systems made by any federal, state, county, or municipal governmental board, department or agency, in the regular course of business, of any original record, document, paper or instrument in writing or in an electronic recordkeeping system, which is, or may be, required or authorized to be made, filed, or recorded with that board, department or agency shall in all cases and in all courts and places be admitted and received as evidence with a like force and effect as the original would be, whether the original record, document, paper, or instrument in writing or in an electronic recordkeeping system is in existence or not.

History.—s. 1, ch. 20866, 1941; s. 7, ch. 94-348.



92.295 - Copies of voter registration records.

92.295 Copies of voter registration records.—Any reproduction of an original voter registration record stored pursuant to s. 98.461, whether microfilmed or maintained digitally or on electronic, magnetic, or optic media, which reproduction is certified by the supervisor of elections who is the custodian of the record, is admissible as evidence in any judicial or administrative proceeding in this state with the same effect as the original voter registration record, whether the original voter registration record exists or not.

History.—s. 1, ch. 88-45; s. 7, ch. 90-315.



92.30 - Presumption of death; official findings.

92.30 Presumption of death; official findings.—A written finding of presumed death, made by the Secretary of the Army, the Secretary of the Navy, or other officer or employee of the United States authorized to make such findings, pursuant to the 1Federal Missing Persons Act (56 Stat. 143, 1092, and Pub. L. No. 408, Ch. 371, 2d Sess. 78th Cong.; 50 U.S.C. App. Supp. 1001-17), as now or hereafter amended, or a duly certified copy of such finding, shall be received in any court, office, or other place in this state as evidence of the death of the person therein found to be dead, and the date, circumstances, and place of the person’s disappearance.

History.—s. 1, ch. 22866, 1945; s. 22, ch. 77-104; s. 514, ch. 95-147.

1Note.—Repealed by Act Sept. 6, 1966, Pub. L. No. 89-554, s. 8(a), 80 Stat. 632, 651-654, 656, 657, 659, 662.



92.31 - Missing persons and persons imprisoned or interned in foreign countries; official reports.

92.31 Missing persons and persons imprisoned or interned in foreign countries; official reports.—An official written report or record, or duly certified copy thereof, that a person is missing, missing in action, interned in a neutral country, or beleaguered, besieged, or captured by an enemy, or is dead, or is alive, made by any officer or employee of the United States authorized by the act referred to in s. 92.30, or by any other law of the United States to make same, shall be received in any court, office, or other place in this state as evidence that such person is missing, missing in action, interned in a neutral country, or beleaguered, besieged, or captured by an enemy, or is dead, or is alive, as the case may be.

History.—s. 2, ch. 22866, 1945.



92.32 - Official findings and reports; presumption of authority to issue or execute.

92.32 Official findings and reports; presumption of authority to issue or execute.—For the purposes of this law, any finding, report, or record, or duly certified copy thereof, purporting to have been signed by such an officer or employee of the United States as is described above, shall prima facie be deemed to have been signed and issued by such an officer or employee pursuant to law, and the person signing same shall prima facie be deemed to have acted within the scope of the person’s authority. If a copy purports to have been certified by a person authorized by law to certify the same, such certified copy shall be prima facie evidence of the person’s authority so to certify.

History.—s. 3, ch. 22866, 1945; s. 515, ch. 95-147.



92.33 - Written statement concerning injury to person or property; furnishing copies; admission as evidence.

92.33 Written statement concerning injury to person or property; furnishing copies; admission as evidence.—Every person who shall take a written statement by any injured person with respect to any accident or with respect to any injury to person or property shall, at the time of taking such statement, furnish to the person making such statement a true and complete copy thereof. Any person having taken, or having possession of any written statement or a copy of such statement, by any injured person with respect to any accident or with respect to any injury to person or property shall, at the request of the person who made such statement or his or her personal representative, furnish the person who made such statement or his or her personal representative a true and complete copy thereof. No written statement by an injured person shall be admissible in evidence or otherwise used in any manner in any civil action relating to the subject matter thereof unless it shall be made to appear that a true and complete copy thereof was furnished to the person making such statement at the time of the making thereof, or, if it shall be made to appear that thereafter a person having possession of such statement refused, upon request of the person who made the statement or his or her personal representatives, to furnish him or her a true and complete copy thereof.

History.—s. 1, ch. 26482, 1951; s. 516, ch. 95-147.



92.351 - Prohibition against prisoners submitting nondocumentary physical evidence without authorization of court; prisoner mailings to courts.

92.351 Prohibition against prisoners submitting nondocumentary physical evidence without authorization of court; prisoner mailings to courts.—

(1) No prisoner as defined by s. 57.085 who is a party to a judicial proceeding may submit evidence or any other item that is not in paper document form to a court or clerk of court without first obtaining authorization from the court. This prohibition includes, but is not limited to, all nondocumentary evidence or items offered in support of a motion, pleading, or other document filed with the court. This prohibition does not preclude a prisoner who is appearing in person or through counsel before a court at a trial or hearing from submitting physical evidence to the court at the appropriate time.

(2) A corrections or detention facility for prisoners may conduct a cursory examination of the outside of any package or other mailing from a prisoner to a court or clerk of court of this state to determine whether the package or mailing contains materials other than paper documents. If such package or mailing appears to contain materials other than paper documents, the facility shall refuse to forward it until the sender presents a court order authorizing the mailing of such nondocumentary items or demonstrates that the contents are not prohibited by this section.

History.—s. 3, ch. 96-106.



92.38 - Comparison of disputed writings.

92.38 Comparison of disputed writings.—Comparison of a disputed writing with any writing proved to the satisfaction of the judge to be genuine, shall be permitted to be made by the witnesses; and such writings, and the evidence of witnesses respecting the same, may be submitted to the jury, or to the court in case of a trial by the court, as evidence of the genuineness, or otherwise, of the writing in dispute.

History.—s. 55, ch. 1096, 1861; RS 1121; GS 1539; RGS 2739; CGL 4411.

Note.—Former s. 90.20.



92.39 - Evidence of individual’s claim against the state in suits between them.

92.39 Evidence of individual’s claim against the state in suits between them.—In suits between the state and individuals, no claim for a credit shall be allowed upon trial, but such as shall appear to have been presented to the Chief Financial Officer for his or her examination, and by him or her disallowed in whole or in part, unless it shall be proved to the satisfaction of the court that the defendant is, at the time of the trial, in possession of vouchers not before in the defendant’s power to procure, and that the defendant was prevented from exhibiting a claim for such credit at the Chief Financial Officer’s office by unavoidable accident.

History.—s. 4, Feb. 10, 1837; RS 1122; GS 1540; RGS 2740; CGL 4412; s. 517, ch. 95-147; s. 108, ch. 2003-261.

Note.—Former s. 90.22.



92.40 - Reports of building, housing, or health code violations; admissibility.

92.40 Reports of building, housing, or health code violations; admissibility.—A copy of a report, notice, or citation of a violation of any building, housing, or health code by a governmental agency charged with the enforcement of such codes, certified by the agency, if otherwise material shall be admissible as evidence.

History.—s. 11, ch. 73-330.



92.50 - Oaths, affidavits, and acknowledgments; who may take or administer; requirements.

92.50 Oaths, affidavits, and acknowledgments; who may take or administer; requirements.—

(1) IN THIS STATE.—Oaths, affidavits, and acknowledgments required or authorized under the laws of this state (except oaths to jurors and witnesses in court and such other oaths, affidavits and acknowledgments as are required by law to be taken or administered by or before particular officers) may be taken or administered by or before any judge, clerk, or deputy clerk of any court of record within this state, including federal courts, or before any United States commissioner or any notary public within this state. The jurat, or certificate of proof or acknowledgment, shall be authenticated by the signature and official seal of such officer or person taking or administering the same; however, when taken or administered before any judge, clerk, or deputy clerk of a court of record, the seal of such court may be affixed as the seal of such officer or person.

(2) IN OTHER STATES, TERRITORIES, AND DISTRICTS OF THE UNITED STATES.—Oaths, affidavits, and acknowledgments required or authorized under the laws of this state, may be taken or administered in any other state, territory, or district of the United States, before any judge, clerk or deputy clerk of any court of record, within such state, territory, or district, having a seal, or before any notary public or justice of the peace, having a seal, in such state, territory, or district; provided, however, such officer or person is authorized under the laws of such state, territory, or district to take or administer oaths, affidavits and acknowledgments. The jurat, or certificate of proof or acknowledgment, shall be authenticated by the signature and official seal of such officer or person taking or administering the same; provided, however, when taken or administered by or before any judge, clerk, or deputy clerk of a court of record, the seal of such court may be affixed as the seal of such officer or person.

(3) IN FOREIGN COUNTRIES.—Oaths, affidavits, and acknowledgments, required or authorized by the laws of this state, may be taken or administered in any foreign country, by or before any judge or justice of a court of last resort, any notary public of such foreign country, any minister, consul general, charge d’affaires, or consul of the United States resident in such country. The jurat, or certificate of proof or acknowledgment, shall be authenticated by the signature and official seal of the officer or person taking or administering the same; provided, however, when taken or administered by or before any judge or justice of a court of last resort, the seal of such court may be affixed as the seal of such judge or justice.

History.—s. 1, ch. 48, 1845; RS 1299; GS 1730; RGS 2945; CGL 4669; s. 1, ch. 23156, 1945; s. 7, ch. 24337, 1947; s. 15, ch. 73-334; s. 3, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.

Note.—Former s. 90.01.



92.51 - Oaths, affidavits, and acknowledgments; taken or administered by commissioned officer of United States Armed Forces.

92.51 Oaths, affidavits, and acknowledgments; taken or administered by commissioned officer of United States Armed Forces.—

(1) Oaths, affidavits, and acknowledgments required or authorized by the laws of this state may be taken or administered within or without the United States by or before any commissioned officer in active service of the Armed Forces of the United States with the rank of second lieutenant or higher in the Army, Air Force or Marine Corps or ensign or higher in the Navy or Coast Guard when the person required or authorized to make and execute the oath, affidavit, or acknowledgment is a member of the Armed Forces of the United States, the spouse of such member or a person whose duties require the person’s presence with the Armed Forces of the United States.

(2) A certificate endorsed upon the instrument which shows the date of the oath, affidavit, or acknowledgment and which states in substance that the person appearing before the officer acknowledged the instrument as the person’s act or made or signed the instrument under oath shall be sufficient for all intents and purposes. The instrument shall not be rendered invalid by the failure to state the place of execution or acknowledgment.

(3) If the signature, rank, and branch of service or subdivision thereof of any commissioned officer appears upon such instrument, document or certificate no further proof of the authority of such officer so to act shall be required and such action by such commissioned officer shall be prima facie evidence that the person making such oath, affidavit or acknowledgment is within the purview of this act.

History.—ss. 1, 2, 3, ch. 61-196; s. 3, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379; s. 518, ch. 95-147.

Note.—Former s. 90.011.



92.52 - Affirmation equivalent to oath.

92.52 Affirmation equivalent to oath.—Whenever an oath shall be required by any law of this state in any proceeding, an affirmation may be substituted therefor.

History.—RS 1300; GS 1731; RGS 2946; CGL 4670; s. 3, ch. 76-237; s. 1, ch. 77-77; s. 22, ch. 78-361; s. 1, ch. 78-379.

Note.—Former s. 90.02.



92.525 - Verification of documents; perjury by false written declaration, penalty.

92.525 Verification of documents; perjury by false written declaration, penalty.—

(1) If authorized or required by law, by rule of an administrative agency, or by rule or order of court that a document be verified by a person, the verification may be accomplished in the following manner:

(a) Under oath or affirmation taken or administered before an officer authorized under s. 92.50 to administer oaths;

(b) Under oath or affirmation taken or administered by an officer authorized under s. 117.10 to administer oaths; or

(c) By the signing of the written declaration prescribed in subsection (2).

(2) A written declaration means the following statement: “Under penalties of perjury, I declare that I have read the foregoing [document] and that the facts stated in it are true,” followed by the signature of the person making the declaration, except when a verification on information or belief is permitted by law, in which case the words “to the best of my knowledge and belief” may be added. The written declaration shall be printed or typed at the end of or immediately below the document being verified and above the signature of the person making the declaration.

(3) A person who knowingly makes a false declaration under subsection (2) is guilty of the crime of perjury by false written declaration, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) As used in this section:

(a) The term “administrative agency” means any department or agency of the state or any county, municipality, special district, or other political subdivision.

(b) The term “document” means any writing including, without limitation, any form, application, claim, notice, tax return, inventory, affidavit, pleading, or paper.

(c) The requirement that a document be verified means that the document must be signed or executed by a person and that the person must state under oath or affirm that the facts or matters stated or recited in the document are true, or words of that import or effect.

History.—s. 12, ch. 86-201; s. 1, ch. 2015-23.



92.53 - Videotaping the testimony of a victim or witness under age 18 or who has an intellectual disability.

92.53 Videotaping the testimony of a victim or witness under age 18 or who has an intellectual disability.—

(1) On motion and hearing in camera and a finding that there is a substantial likelihood that a victim or witness who is under the age of 18 or who has an intellectual disability as defined in s. 393.063 would suffer at least moderate emotional or mental harm due to the presence of the defendant if such victim or witness is required to testify in open court, or is unavailable as defined in s. 90.804(1), the trial court may order the videotaping of the testimony of the victim or witness in a case, whether civil or criminal in nature, in which videotaped testimony is to be used at trial in lieu of trial testimony in open court.

(2) The motion may be filed by:

(a) The victim or witness, or the victim’s or witness’s attorney, parent, legal guardian, or guardian ad litem;

(b) A trial judge on his or her own motion;

(c) Any party in a civil proceeding; or

(d) The prosecuting attorney or the defendant, or the defendant’s counsel.

(3) The judge shall preside, or shall appoint a special master to preside, at the videotaping unless:

(a) The child or the person who has the intellectual disability is represented by a guardian ad litem or counsel;

(b) The representative of the victim or witness and the counsel for each party stipulate that the requirement for the presence of the judge or special master may be waived; and

(c) The court finds at a hearing on the motion that the presence of a judge or special master is not necessary to protect the victim or witness.

(4) The defendant and the defendant’s counsel must be present at the videotaping unless the defendant has waived this right. The court may require the defendant to view the testimony from outside the presence of the child or the person who has an intellectual disability by means of a two-way mirror or another similar method that ensures that the defendant can observe and hear the testimony of the victim or witness in person, but the victim or witness cannot hear or see the defendant. The defendant and the attorney for the defendant may communicate by any appropriate private method.

(5) Any party, or the court on its own motion, may request the aid of an interpreter, as provided in s. 90.606, to aid the parties in formulating methods of questioning the child or person who has the intellectual disability and in interpreting the answers of the child or person during proceedings conducted under this section.

(6) The motion referred to in subsection (1) may be made at any time with reasonable notice to each party to the cause, and videotaping of testimony may be made any time after the court grants the motion. The videotaped testimony is admissible as evidence in the trial of the cause; however, such testimony is not admissible in any trial or proceeding in which such witness testifies by use of closed-circuit television pursuant to s. 92.54.

(7) The court shall make specific findings of fact, on the record, as to the basis for its ruling under this section.

History.—ss. 1, 2, ch. 79-69; s. 1, ch. 84-36; ss. 5, 9, ch. 85-53; s. 9, ch. 85-80; s. 1, ch. 93-131; s. 21, ch. 94-154; s. 1379, ch. 95-147; s. 30, ch. 99-2; s. 4, ch. 2000-338; s. 89, ch. 2004-267; s. 4, ch. 2013-162; s. 1, ch. 2016-199.

Note.—Former ss. 918.17, 90.90.



92.54 - Use of closed-circuit television in proceedings involving a victim or witness under the age of 18 or who has an intellectual disability.

92.54 Use of closed-circuit television in proceedings involving a victim or witness under the age of 18 or who has an intellectual disability.—

(1) Upon motion and hearing in camera and upon a finding that there is a substantial likelihood that a victim or witness under the age of 18 or who has an intellectual disability will suffer at least moderate emotional or mental harm due to the presence of the defendant if such victim or witness is required to testify in open court, or is unavailable as defined in s. 90.804(1), the trial court may order that the testimony of the victim or witness be taken outside of the courtroom and shown by means of closed-circuit television.

(2) The motion may be filed by the victim or witness; the attorney, parent, legal guardian, or guardian ad litem of the victim or witness; the prosecutor; the defendant or the defendant’s counsel; or the trial judge on his or her own motion.

(3) Only the judge, the prosecutor, the defendant, the attorney for the defendant, the operators of the videotape equipment, an interpreter, and some other person who, in the opinion of the court, contributes to the well-being of the child or the person who has an intellectual disability and who will not be a witness in the case may be in the room during the recording of the testimony.

(4) During the victim’s or witness’s testimony by closed-circuit television, the court may require the defendant to view the testimony from the courtroom. In such a case, the court shall permit the defendant to observe and hear the testimony of the victim or witness, but must ensure that the victim or witness cannot hear or see the defendant. The defendant’s right to assistance of counsel, which includes the right to immediate and direct communication with counsel conducting cross-examination, must be protected and, upon the defendant’s request, such communication must be provided by any appropriate electronic method.

(5) The court shall make specific findings of fact, on the record, as to the basis for its ruling under this section.

History.—s. 6, ch. 85-53; s. 12, ch. 87-224; s. 2, ch. 93-131; s. 22, ch. 94-154; s. 1380, ch. 95-147; s. 5, ch. 2013-162; s. 2, ch. 2016-199.



92.55 - Judicial or other proceedings involving victim or witness under the age of 18, a person who has an intellectual disability, or a sexual offense victim or witness; special protections; use of registered service or therapy animals.

92.55 Judicial or other proceedings involving victim or witness under the age of 18, a person who has an intellectual disability, or a sexual offense victim or witness; special protections; use of registered service or therapy animals.—

(1) For purposes of this section, the term:

(a) “Sexual offense victim or witness” means a person who was under the age of 18 when he or she was the victim of or a witness to a sexual offense.

(b) “Sexual offense” means any offense specified in s. 775.21(4)(a)1. or s. 943.0435(1)(h)1.a.(I).

(2) Upon motion of any party, upon motion of a parent, guardian, attorney, guardian ad litem, or other advocate appointed by the court under s. 914.17 for a victim or witness under the age of 18, a person who has an intellectual disability, or a sexual offense victim or witness, or upon its own motion, the court may enter any order necessary to protect the victim or witness in any judicial proceeding or other official proceeding from severe emotional or mental harm due to the presence of the defendant if the victim or witness is required to testify in open court. Such orders must relate to the taking of testimony and include, but are not limited to:

(a) Interviewing or the taking of depositions as part of a civil or criminal proceeding.

(b) Examination and cross-examination for the purpose of qualifying as a witness or testifying in any proceeding.

(c) The use of testimony taken outside of the courtroom, including proceedings under ss. 92.53 and 92.54.

(3) In ruling upon the motion, the court shall consider:

(a) The age of the child, the nature of the offense or act, the relationship of the child to the parties in the case or to the defendant in a criminal action, the degree of emotional trauma that will result to the child as a consequence of the defendant’s presence, and any other fact that the court deems relevant;

(b) The age of the person who has an intellectual disability, the functional capacity of such person, the nature of the offenses or act, the relationship of the person to the parties in the case or to the defendant in a criminal action, the degree of emotional trauma that will result to the person as a consequence of the defendant’s presence, and any other fact that the court deems relevant; or

(c) The age of the sexual offense victim or witness when the sexual offense occurred, the relationship of the sexual offense victim or witness to the parties in the case or to the defendant in a criminal action, the degree of emotional trauma that will result to the sexual offense victim or witness as a consequence of the defendant’s presence, and any other fact that the court deems relevant.

(4) In addition to such other relief provided by law, the court may enter orders limiting the number of times that a child, a person who has an intellectual disability, or a sexual offense victim or witness may be interviewed, prohibiting depositions of the victim or witness, requiring the submission of questions before the examination of the victim or witness, setting the place and conditions for interviewing the victim or witness or for conducting any other proceeding, or permitting or prohibiting the attendance of any person at any proceeding. The court shall enter any order necessary to protect the rights of all parties, including the defendant in any criminal action.

(5) The court may set any other conditions it finds just and appropriate when taking the testimony of a child victim or witness or a sexual offense victim or witness, including the use of a service or therapy animal that has been evaluated and registered according to national standards, in any proceeding involving a sexual offense. When deciding whether to permit a child victim or witness or sexual offense victim or witness to testify with the assistance of a registered service or therapy animal, the court shall consider the age of the child victim or witness, the age of the sexual offense victim or witness at the time the sexual offense occurred, the interests of the child victim or witness or sexual offense victim or witness, the rights of the parties to the litigation, and any other relevant factor that would facilitate the testimony by the child victim or witness or sexual offense victim or witness.

History.—s. 7, ch. 85-53; s. 3, ch. 93-131; s. 23, ch. 94-154; s. 8, ch. 2000-336; s. 3, ch. 2011-220; s. 6, ch. 2013-162; s. 1, ch. 2014-4; s. 64, ch. 2016-24; s. 9, ch. 2016-104; s. 3, ch. 2016-199.



92.56 - Judicial proceedings and court records involving sexual offenses and human trafficking.

92.56 Judicial proceedings and court records involving sexual offenses and human trafficking.—

(1)(a) The confidential and exempt status of criminal intelligence information or criminal investigative information made confidential and exempt pursuant to s. 119.071(2)(h) must be maintained in court records pursuant to s. 119.0714(1)(h) and in court proceedings, including testimony from witnesses.

(b) If a petition for access to such confidential and exempt records is filed with the trial court having jurisdiction over the alleged offense, the confidential and exempt status of such information shall be maintained by the court if the state or the victim demonstrates that:

1. The identity of the victim is not already known in the community;

2. The victim has not voluntarily called public attention to the offense;

3. The identity of the victim has not otherwise become a reasonable subject of public concern;

4. The disclosure of the victim’s identity would be offensive to a reasonable person; and

5. The disclosure of the victim’s identity would:

a. Endanger the victim because the assailant has not been apprehended and is not otherwise known to the victim;

b. Endanger the victim because of the likelihood of retaliation, harassment, or intimidation;

c. Cause severe emotional or mental harm to the victim;

d. Make the victim unwilling to testify as a witness; or

e. Be inappropriate for other good cause shown.

(2) A defendant charged with a crime described in s. 787.06(3)(a)1., (c)1., or (e)1., s. 787.06(3)(b), (d), (f), or (g), chapter 794, or chapter 800, or with child abuse, aggravated child abuse, or sexual performance by a child as described in chapter 827, may apply to the trial court for an order of disclosure of information in court records held confidential and exempt pursuant to s. 119.0714(1)(h) or maintained as confidential and exempt pursuant to court order under this section. Such identifying information concerning the victim may be released to the defendant or his or her attorney in order to prepare the defense. The confidential and exempt status of this information may not be construed to prevent the disclosure of the victim’s identity to the defendant; however, the defendant may not disclose the victim’s identity to any person other than the defendant’s attorney or any other person directly involved in the preparation of the defense. A willful and knowing disclosure of the identity of the victim to any other person by the defendant constitutes contempt.

(3) The state may use a pseudonym instead of the victim’s name to designate the victim of a crime described in s. 787.06(3)(a)1., (c)1., or (e)1., in s. 787.06(3)(b), (d), (f), or (g), or in chapter 794 or chapter 800, or of child abuse, aggravated child abuse, or sexual performance by a child as described in chapter 827, or any crime involving the production, possession, or promotion of child pornography as described in chapter 847, in all court records and records of court proceedings, both civil and criminal.

(4) The protection of this section may be waived by the victim of the alleged offense in a writing filed with the court, in which the victim consents to the use or release of identifying information during court proceedings and in the records of court proceedings.

(5) This section does not prohibit the publication or broadcast of the substance of trial testimony in a prosecution for an offense described in s. 787.06(3)(a)1., (c)1., or (e)1., s. 787.06(3)(b), (d), (f), or (g), chapter 794, or chapter 800, or a crime of child abuse, aggravated child abuse, or sexual performance by a child, as described in chapter 827, but the publication or broadcast may not include an identifying photograph, an identifiable voice, or the name or address of the victim, unless the victim has consented in writing to the publication and filed such consent with the court or unless the court has declared such records not confidential and exempt as provided for in subsection (1).

(6) A willful and knowing violation of this section or a willful and knowing failure to obey any court order issued under this section constitutes contempt.

History.—s. 3, ch. 95-207; s. 1, ch. 2008-172; s. 4, ch. 2008-234; s. 3, ch. 2011-83; s. 1, ch. 2014-160.



92.561 - Prohibition on reproduction of child pornography.

92.561 Prohibition on reproduction of child pornography.—

(1) In a criminal proceeding, any property or material that portrays sexual performance by a child as defined in s. 827.071, or constitutes child pornography as defined in s. 847.001, must remain secured or locked in the care, custody, and control of a law enforcement agency, the state attorney, or the court.

(2) Notwithstanding any law or rule of court, a court shall deny, in a criminal proceeding, any request by the defendant to copy, photograph, duplicate, or otherwise reproduce any property or material that portrays sexual performance by a child or constitutes child pornography so long as the state attorney makes the property or material reasonably available to the defendant.

(3) For purposes of this section, property or material is deemed to be reasonably available to the defendant if the state attorney provides ample opportunity at a designated facility for the inspection, viewing, and examination of the property or material that portrays sexual performance by a child or constitutes child pornography by the defendant, his or her attorney, or any individual whom the defendant uses as an expert during the discovery process or at a court proceeding.

History.—s. 4, ch. 2011-220.



92.565 - Admissibility of confession in sexual abuse cases.

92.565 Admissibility of confession in sexual abuse cases.—

(1) As used in this section, the term “sexual abuse” means an act of a sexual nature or sexual act that may be prosecuted under any law of this state, including those offenses specifically designated in subsection (2).

(2) In any criminal action in which the defendant is charged with a crime against a victim under s. 794.011; s. 794.05; s. 800.04; s. 826.04; s. 827.03, involving sexual abuse; s. 827.04, involving sexual abuse; s. 827.071; or s. 847.0135(5), or any other crime involving sexual abuse of another, or with any attempt, solicitation, or conspiracy to commit any of these crimes, the defendant’s memorialized confession or admission is admissible during trial without the state having to prove a corpus delicti of the crime if the court finds in a hearing conducted outside the presence of the jury that the state is unable to show the existence of each element of the crime, and having so found, further finds that the defendant’s confession or admission is trustworthy. Factors which may be relevant in determining whether the state is unable to show the existence of each element of the crime include, but are not limited to, the fact that, at the time the crime was committed, the victim was:

(a) Physically helpless, mentally incapacitated, or mentally defective, as those terms are defined in s. 794.011;

(b) Physically incapacitated due to age, infirmity, or any other cause; or

(c) Less than 12 years of age.

(3) Before the court admits the defendant’s confession or admission, the state must prove by a preponderance of evidence that there is sufficient corroborating evidence that tends to establish the trustworthiness of the statement by the defendant. Hearsay evidence is admissible during the presentation of evidence at the hearing. In making its determination, the court may consider all relevant corroborating evidence, including the defendant’s statements.

(4) The court shall make specific findings of fact, on the record, for the basis of its ruling.

History.—s. 1, ch. 2000-204; s. 10, ch. 2008-172.



92.57 - Termination of employment of witness prohibited.

92.57 Termination of employment of witness prohibited.—A person who testifies in a judicial proceeding in response to a subpoena may not be dismissed from employment because of the nature of the person’s testimony or because of absences from employment resulting from compliance with the subpoena. In any civil action arising out of a violation of this section, the court may award attorney’s fees and punitive damages to the person unlawfully dismissed, in addition to actual damages suffered by such person.

History.—s. 1, ch. 90-185.



92.60 - Foreign records of regularly conducted business activity.

92.60 Foreign records of regularly conducted business activity.—

(1) For the purposes of this section:

(a) “Foreign record of regularly conducted business activity” means a memorandum, report, record, or data compilation, in any form, of acts, events, conditions, opinions, or diagnoses, maintained in a foreign country.

(b) “Foreign certification” means a written declaration made and signed in a foreign country by the custodian of a foreign record of regularly conducted business activity or another qualified person that, if falsely made, would subject the maker to criminal penalty under the laws of that country.

(c) “Business” means any business, institution, association, profession, occupation, or calling of any kind, whether or not conducted for profit.

(2) In a criminal or civil proceeding in a court of the State of Florida, a foreign record of regularly conducted business activity, or a copy of such record, shall not be excluded as evidence by the hearsay rule if a foreign certification attests that:

(a) Such record was made at or near the time of the occurrence of the matters set forth by, or from information transmitted by, a person with knowledge of those matters;

(b) Such record was kept in the course of a regularly conducted business activity;

(c) The business activity made such a record as a regular practice; and

(d) If such record is not the original, it is a duplicate of the original;

unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness.

(3) A foreign certification under this section shall authenticate such record or duplicate.

(4) No evidence in such records in the form of opinion or diagnosis is admissible under subsection (2) unless such opinion or diagnosis would be admissible under ss. 90.701-90.705 if the person whose opinion is recorded were to testify to the opinion directly.

(5) At the arraignment or as soon after the arraignment as practicable, or 60 days prior to a civil trial, a party intending to offer in evidence under this section a foreign record of regularly conducted business activity shall provide written notice of that intention to each other party. A motion opposing admission in evidence of such record shall be made by the opposing party and determined by the court before trial. Failure by a party to file such motion before trial shall constitute a waiver of objection to such record or duplicate, but the court for cause shown may grant relief from the waiver.

History.—s. 17, ch. 88-381; s. 1, ch. 97-189.



92.605 - Production of certain records by Florida businesses and out-of-state corporations.

92.605 Production of certain records by Florida businesses and out-of-state corporations.—

(1) For the purposes of this section, the term:

(a) “Adverse result” includes one of the following consequences to notification of the existence of a court order, a subpoena, or a search warrant:

1. Danger to the life or physical safety of an individual.

2. A flight from prosecution.

3. The destruction of or tampering with evidence.

4. The intimidation of potential witnesses.

5. Serious jeopardy to an investigation or undue delay of a trial.

(b) “Applicant” means a law enforcement officer who is seeking a court order or subpoena under s. 16.56, s. 27.04, s. 905.185, or s. 914.04 or who is issued a search warrant under s. 933.01, or anyone who is authorized to issue a subpoena under the Florida Rules of Criminal Procedure.

(c) “Business” means any business, institution, association, profession, occupation, or calling of any kind, whether or not conducted for profit.

(d) “Electronic communication services” and “remote computing services” have the same meaning as provided in the Electronic Communications Privacy Act in chapter 121 (commencing with s. 2701) of part I of Title 18 of the United States Code Annotated. This section does not apply to corporations that do not provide those services to the public.

(e) “Out-of-state corporation” means any corporation that is qualified to do business in this state under s. 607.1501.

(f) “Out-of-state record of regularly conducted business activity” means a memorandum, report, record, or data compilation, in any form, of acts, events, conditions, opinions, or diagnoses, maintained in another state or country.

(g) “Out-of-state certification” means a written declaration made and signed in another state or country by the custodian of an out-of-state record of regularly conducted business activity or another qualified person that, if falsely made, would subject the declarant to criminal penalty under the laws of another state or country.

(h) “Properly served” means delivery by hand or in a manner reasonably allowing for proof of delivery if delivered by United States mail, overnight delivery service, or facsimile to a person or entity properly registered to do business in any state. In order for an out-of-state corporation to be properly served, the service described in this paragraph must be effected on the corporation’s registered agent.

(2) The following provisions apply to any subpoena, court order, or search warrant issued in compliance with the Electronic Communications Privacy Act in chapter 121 (commencing with s. 2701) of part I of Title 18 of the United States Code and that is subject to this chapter, which allows a search for records that are in the actual or constructive possession of an out-of-state corporation that provides electronic communication services or remote computing services to the public, when those records would reveal the identity of the customers using those services; data stored by, or on behalf of, the customers; the customers’ usage of those services; or the recipients or destinations of communications sent to or from those customers.

(a) Any subpoena, court order, or warrant issued under this subsection must contain the following language in bold type on the first page of the document: “This (subpoena, order, warrant) is issued pursuant to Florida Statute s. 92.605. A response is due within 20 business days of receipt of this (subpoena, order, warrant) unless a longer time period is stated herein.”

(b) When properly served with a subpoena, court order, or search warrant issued by a Florida court or other applicant, an out-of-state corporation subject to this section shall provide to the applicant all records sought pursuant to such subpoena, court order, or warrant within 20 business days after receipt, or the date indicated within the subpoena, if later, including those records maintained or located outside the State of Florida. If the records cannot be produced within the 20-day time period, the out-of-state corporation shall notify the applicant within the 20-day time period and agree to produce the documents at the earliest possible time. The applicant shall pay the out-of-state corporation the reasonable expenses associated with compliance.

(c) When the applicant makes a showing and the court finds that failure to produce records within 20 business days would cause an adverse result, the subpoena, court order, or warrant may require production of records within less than 20 business days. A court may reasonably extend the time required for production of the records upon finding that the out-of-state corporation needs the extension and that an extension of time would not cause an adverse result.

(d) An out-of-state corporation seeking to quash or object to the subpoena, court order, or warrant must seek relief from the court issuing such subpoena, court order, or warrant within the time required for production of records under this section. The issuing court shall hear and decide that motion within 5 court days after the motion is filed.

(e) Upon written request from the applicant or if ordered by the court, the out-of-state corporation shall verify the authenticity of records that it produces by providing an affidavit that complies with the requirements set forth in this section. Records produced in compliance with this section are admissible in evidence as set forth in subsection (5).

(3) A Florida business that provides electronic communication services or remote computing services to the public, when served with a subpoena, court order, or warrant issued by another state to produce records that would reveal the identity of the customers using those services; data stored by, or on behalf of, the customers; the customers’ usage of those services; or the recipients or destinations of communications sent to or from those customers shall produce those records as if that subpoena, court order, or warrant had been issued by a Florida court.

(4) A cause of action does not arise against any out-of-state corporation or Florida business subject to this section, or its officers, employees, agents, or other specified persons, for providing records, information, facilities, or assistance in accordance with the terms of a subpoena, court order, or warrant subject to this section.

(5) In a criminal proceeding in a court of this state, an out-of-state record of regularly conducted business activity, or a copy of such record, shall not be excluded as hearsay evidence by s. 90.802, if an out-of-state certification attests that:

(a) Such record was made at or near the time of the occurrence of the matters set forth by, or from information transmitted by, a person with knowledge of those matters.

(b) Such record was kept in the course of a regularly conducted business activity.

(c) The business activity made such a record as a regular practice.

(d) If such record is not the original, it is a duplicate of the original, unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness.

(6) An out-of-state certification under this section shall authenticate such record or duplicate.

(7) No evidence in such records in the form of opinion or diagnosis is admissible under subsection (5) unless such opinion or diagnosis would be admissible under ss. 90.701-90.705 if the person whose opinion is recorded were to testify to the opinion directly.

(8) As soon after the arraignment as practicable, or 60 days prior to trial, a party intending to offer in evidence under this section an out-of-state record of regularly conducted business activity shall provide written notice of that intention to each other party. A motion opposing admission in evidence of such record shall be made by the opposing party and determined by the court before trial. Failure by a party to file such motion before trial shall constitute a waiver of objection to such record or duplicate, but the court for cause shown may grant relief from the waiver.

(9) In any criminal case, the content of any electronic communication may be obtained under this section only by court order or by the issuance of a search warrant, unless otherwise provided under the Electronic Communications Privacy Act or other provision of law.

History.—s. 3, ch. 2003-71.









TITLE VIII - LIMITATIONS

Chapter 95 - LIMITATIONS OF ACTIONS; ADVERSE POSSESSION

95.011 - Applicability.

95.011 Applicability.—A civil action or proceeding, called “action” in this chapter, including one brought by the state, a public officer, a political subdivision of the state, a municipality, a public corporation or body corporate, or any agency or officer of any of them, or any other governmental authority, shall be barred unless begun within the time prescribed in this chapter or, if a different time is prescribed elsewhere in these statutes, within the time prescribed elsewhere.

History.—s. 1, ch. 74-382; s. 1, ch. 77-174.



95.03 - Contracts shortening time.

95.03 Contracts shortening time.—Any provision in a contract fixing the period of time within which an action arising out of the contract may be begun at a time less than that provided by the applicable statute of limitations is void.

History.—ss. 1, 2, ch. 6465, 1913; RGS 2931; CGL 4651; s. 2, ch. 74-382.



95.031 - Computation of time.

95.031 Computation of time.—Except as provided in subsection (2) and in s. 95.051 and elsewhere in these statutes, the time within which an action shall be begun under any statute of limitations runs from the time the cause of action accrues.

(1) A cause of action accrues when the last element constituting the cause of action occurs. For the purposes of this chapter, the last element constituting a cause of action on an obligation or liability founded on a negotiable or nonnegotiable note payable on demand or after date with no specific maturity date specified in the note, and the last element constituting a cause of action against any endorser, guarantor, or other person secondarily liable on any such obligation or liability founded on any such note, is the first written demand for payment, notwithstanding that the endorser, guarantor, or other person secondarily liable has executed a separate writing evidencing such liability.

(2)(a) An action founded upon fraud under s. 95.11(3), including constructive fraud, must be begun within the period prescribed in this chapter, with the period running from the time the facts giving rise to the cause of action were discovered or should have been discovered with the exercise of due diligence, instead of running from any date prescribed elsewhere in s. 95.11(3), but in any event an action for fraud under s. 95.11(3) must be begun within 12 years after the date of the commission of the alleged fraud, regardless of the date the fraud was or should have been discovered.

(b) An action for products liability under s. 95.11(3) must be begun within the period prescribed in this chapter, with the period running from the date that the facts giving rise to the cause of action were discovered, or should have been discovered with the exercise of due diligence, rather than running from any other date prescribed elsewhere in s. 95.11(3), except as provided within this subsection. Under no circumstances may a claimant commence an action for products liability, including a wrongful death action or any other claim arising from personal injury or property damage caused by a product, to recover for harm allegedly caused by a product with an expected useful life of 10 years or less, if the harm was caused by exposure to or use of the product more than 12 years after delivery of the product to its first purchaser or lessee who was not engaged in the business of selling or leasing the product or of using the product as a component in the manufacture of another product. All products, except those included within subparagraph 1. or subparagraph 2., are conclusively presumed to have an expected useful life of 10 years or less.

1. Aircraft used in commercial or contract carrying of passengers or freight, vessels of more than 100 gross tons, railroad equipment used in commercial or contract carrying of passengers or freight, and improvements to real property, including elevators and escalators, are not subject to the statute of repose provided within this subsection.

2. Any product not listed in subparagraph 1., which the manufacturer specifically warranted, through express representation or labeling, as having an expected useful life exceeding 10 years, has an expected useful life commensurate with the time period indicated by the warranty or label. Under such circumstances, no action for products liability may be brought after the expected useful life of the product, or more than 12 years after delivery of the product to its first purchaser or lessee who was not engaged in the business of selling or leasing the product or of using the product as a component in the manufacture of another product, whichever is later.

3. With regard to those products listed in subparagraph 1., except for escalators, elevators, and improvements to real property, no action for products liability may be brought more than 20 years after delivery of the product to its first purchaser or lessor who was not engaged in the business of selling or leasing the product or of using the product as a component in the manufacture of another product. However, if the manufacturer specifically warranted, through express representation or labeling, that the product has an expected useful life exceeding 20 years, the repose period shall be the time period warranted in representations or label.

(c) The repose period prescribed in paragraph (b) does not apply if the claimant was exposed to or used the product within the repose period, but an injury caused by such exposure or use did not manifest itself until after expiration of the repose period.

(d) The repose period prescribed within paragraph (b) is tolled for any period during which the manufacturer through its officers, directors, partners, or managing agents had actual knowledge that the product was defective in the manner alleged by the claimant and took affirmative steps to conceal the defect. Any claim of concealment under this section shall be made with specificity and must be based upon substantial factual and legal support. Maintaining the confidentiality of trade secrets does not constitute concealment under this section.

History.—s. 3, ch. 74-382; s. 1, ch. 75-234; s. 2, ch. 77-54; ss. 1, 2, ch. 78-289; s. 1, ch. 78-418; s. 1, ch. 80-280; s. 44, ch. 81-259; s. 10, ch. 85-80; s. 2, ch. 86-272; s. 2, ch. 90-105; s. 11, ch. 99-225; s. 20, ch. 2003-154.



95.04 - Promise to pay barred debt.

95.04 Promise to pay barred debt.—An acknowledgment of, or promise to pay, a debt barred by a statute of limitations must be in writing and signed by the person sought to be charged.

History.—s. 1, ch. 4375, 1895; GS 1717; RGS 2930; CGL 4650; s. 6, ch. 74-382.



95.051 - When limitations tolled.

95.051 When limitations tolled.—

(1) The running of the time under any statute of limitations except ss. 95.281, 95.35, and 95.36 is tolled by:

(a) Absence from the state of the person to be sued.

(b) Use by the person to be sued of a false name that is unknown to the person entitled to sue so that process cannot be served on the person to be sued.

(c) Concealment in the state of the person to be sued so that process cannot be served on him or her.

(d) The adjudicated incapacity, before the cause of action accrued, of the person entitled to sue. In any event, the action must be begun within 7 years after the act, event, or occurrence giving rise to the cause of action.

(e) Voluntary payments by the alleged father of the child in paternity actions during the time of the payments.

(f) The payment of any part of the principal or interest of any obligation or liability founded on a written instrument.

(g) The pendency of any arbitral proceeding pertaining to a dispute that is the subject of the action.

(h) The period of an intervening bankruptcy tolls the expiration period of a tax certificate under s. 197.482 and any proceeding or process under chapter 197.

(i) The minority or previously adjudicated incapacity of the person entitled to sue during any period of time in which a parent, guardian, or guardian ad litem does not exist, has an interest adverse to the minor or incapacitated person, or is adjudicated to be incapacitated to sue; except with respect to the statute of limitations for a claim for medical malpractice as provided in s. 95.11. In any event, the action must be begun within 7 years after the act, event, or occurrence giving rise to the cause of action.

Paragraphs (a)-(c) shall not apply if service of process or service by publication can be made in a manner sufficient to confer jurisdiction to grant the relief sought. This section shall not be construed to limit the ability of any person to initiate an action within 30 days after the lifting of an automatic stay issued in a bankruptcy action as is provided in 11 U.S.C. s. 108(c).

(2) A disability or other reason does not toll the running of any statute of limitations except those specified in this section, s. 95.091, the Florida Probate Code, or the Florida Guardianship Law.

History.—s. 16, Nov. 10, 1828; ss. 14, 17, ch. 1869, 1872; RS 1284, 1285; GS 1715, 1716; RGS 2928, 2929; CGL 4648, 4649; s. 4, ch. 74-382; s. 2, ch. 75-234; s. 1, ch. 77-174; s. 3, ch. 86-266; s. 1, ch. 89-26; s. 1, ch. 90-105; s. 519, ch. 95-147; s. 1, ch. 2011-151.

Note.—Former ss. 95.05, 95.07.



95.091 - Limitation on actions to collect taxes.

95.091 Limitation on actions to collect taxes.—

(1)(a) Except for taxes for which certificates have been sold, taxes enumerated in s. 72.011, or tax liens issued under s. 196.161 or s. 443.141, any tax lien granted by law to the state or any of its political subdivisions, any municipality, any public corporation or body politic, or any other entity having authority to levy and collect taxes expires 5 years after the date the tax is assessed or becomes delinquent, whichever is later. An action to collect any tax may not be commenced after the expiration of the lien securing the payment of the tax.

(b) Any tax lien granted by law to the state or any of its political subdivisions for any tax enumerated in s. 72.011 or any tax lien imposed under s. 196.161 expires 20 years after the last date the tax may be assessed, after the tax becomes delinquent, or after the filing of a tax warrant, whichever is later. An action to collect any tax enumerated in s. 72.011 may not be commenced after the expiration of the lien securing the payment of the tax.

(2) If a lien to secure the payment of a tax is not provided by law, an action to collect the tax may not be commenced after 5 years following the date the tax is assessed or becomes delinquent, whichever is later.

(3)(a) With the exception of taxes levied under chapter 198 and tax adjustments made pursuant to ss. 220.23 and 624.50921, the Department of Revenue may determine and assess the amount of any tax, penalty, or interest due under any tax enumerated in s. 72.011 which it has authority to administer and the Department of Business and Professional Regulation may determine and assess the amount of any tax, penalty, or interest due under any tax enumerated in s. 72.011 which it has authority to administer:

1.a. For taxes due before July 1, 1999, within 5 years after the date the tax is due, any return with respect to the tax is due, or such return is filed, whichever occurs later; and for taxes due on or after July 1, 1999, within 3 years after the date the tax is due, any return with respect to the tax is due, or such return is filed, whichever occurs later;

b. Effective July 1, 2002, notwithstanding sub-subparagraph a., within 3 years after the date the tax is due, any return with respect to the tax is due, or such return is filed, whichever occurs later;

2. For taxes due before July 1, 1999, within 6 years after the date the taxpayer makes a substantial underpayment of tax or files a substantially incorrect return;

3. At any time while the right to a refund or credit of the tax is available to the taxpayer;

4. For taxes due before July 1, 1999, at any time after the taxpayer filed a grossly false return;

5. At any time after the taxpayer failed to make any required payment of the tax, failed to file a required return, or filed a fraudulent return, except that for taxes due on or after July 1, 1999, the limitation prescribed in subparagraph 1. applies if the taxpayer disclosed in writing the tax liability to the department before the department contacts the taxpayer; or

6. In any case in which a refund of tax has erroneously been made for any reason:

a. For refunds made before July 1, 1999, within 5 years after making such refund; and

b. For refunds made on or after July 1, 1999, within 3 years after making such refund,

or at any time after making such refund if it appears that any part of the refund was induced by fraud or the misrepresentation of a material fact.

(b) For the purpose of this paragraph, a tax return filed before the last day prescribed by law, including any extension thereof, is deemed to have been filed on such last day, and payments made before the last day prescribed by law are deemed to have been paid on such last day.

(4) If administrative or judicial proceedings for review of the tax assessment or collection are initiated by a taxpayer within the period of limitation prescribed in this section, the running of the period is tolled during the pendency of the proceeding. Administrative proceedings include taxpayer protest proceedings initiated under s. 213.21 and department rules.

History.—s. 20, ch. 74-382; s. 37, ch. 85-342; s. 49, ch. 87-6; ss. 29, 66, ch. 87-101; s. 4, ch. 88-119; s. 19, ch. 92-315; s. 25, ch. 94-353; s. 1, ch. 99-239; s. 10, ch. 2000-151; s. 2, ch. 2000-355; s. 1, ch. 2004-26; s. 1, ch. 2005-280; s. 4, ch. 2010-90; s. 2, ch. 2010-138.



95.10 - Cause of action arising in another state.

95.10 Cause of action arising in another state.—When the cause of action arose in another state or territory of the United States, or in a foreign country, and its laws forbid the maintenance of the action because of lapse of time, no action shall be maintained in this state.

History.—s. 18, ch. 1869, 1872; RS 1295; GS 1726; RGS 2940; CGL 4664; s. 5, ch. 74-382.



95.11 - Limitations other than for the recovery of real property.

95.11 Limitations other than for the recovery of real property.—Actions other than for recovery of real property shall be commenced as follows:

(1) WITHIN TWENTY YEARS.—An action on a judgment or decree of a court of record in this state.

(2) WITHIN FIVE YEARS.—

(a) An action on a judgment or decree of any court, not of record, of this state or any court of the United States, any other state or territory in the United States, or a foreign country.

(b) A legal or equitable action on a contract, obligation, or liability founded on a written instrument, except for an action to enforce a claim against a payment bond, which shall be governed by the applicable provisions of paragraph (5)(e), s. 255.05(10), s. 337.18(1), or s. 713.23(1)(e), and except for an action for a deficiency judgment governed by paragraph (5)(h).

(c) An action to foreclose a mortgage.

(d) An action alleging a willful violation of s. 448.110.

(e) Notwithstanding paragraph (b), an action for breach of a property insurance contract, with the period running from the date of loss.

(3) WITHIN FOUR YEARS.—

(a) An action founded on negligence.

(b) An action relating to the determination of paternity, with the time running from the date the child reaches the age of majority.

(c) An action founded on the design, planning, or construction of an improvement to real property, with the time running from the date of actual possession by the owner, the date of the issuance of a certificate of occupancy, the date of abandonment of construction if not completed, or the date of completion or termination of the contract between the professional engineer, registered architect, or licensed contractor and his or her employer, whichever date is latest; except that, when the action involves a latent defect, the time runs from the time the defect is discovered or should have been discovered with the exercise of due diligence. In any event, the action must be commenced within 10 years after the date of actual possession by the owner, the date of the issuance of a certificate of occupancy, the date of abandonment of construction if not completed, or the date of completion or termination of the contract between the professional engineer, registered architect, or licensed contractor and his or her employer, whichever date is latest.

(d) An action to recover public money or property held by a public officer or employee, or former public officer or employee, and obtained during, or as a result of, his or her public office or employment.

(e) An action for injury to a person founded on the design, manufacture, distribution, or sale of personal property that is not permanently incorporated in an improvement to real property, including fixtures.

(f) An action founded on a statutory liability.

(g) An action for trespass on real property.

(h) An action for taking, detaining, or injuring personal property.

(i) An action to recover specific personal property.

(j) A legal or equitable action founded on fraud.

(k) A legal or equitable action on a contract, obligation, or liability not founded on a written instrument, including an action for the sale and delivery of goods, wares, and merchandise, and on store accounts.

(l) An action to rescind a contract.

(m) An action for money paid to any governmental authority by mistake or inadvertence.

(n) An action for a statutory penalty or forfeiture.

(o) An action for assault, battery, false arrest, malicious prosecution, malicious interference, false imprisonment, or any other intentional tort, except as provided in subsections (4), (5), and (7).

(p) Any action not specifically provided for in these statutes.

(q) An action alleging a violation, other than a willful violation, of s. 448.110.

(4) WITHIN TWO YEARS.—

(a) An action for professional malpractice, other than medical malpractice, whether founded on contract or tort; provided that the period of limitations shall run from the time the cause of action is discovered or should have been discovered with the exercise of due diligence. However, the limitation of actions herein for professional malpractice shall be limited to persons in privity with the professional.

(b) An action for medical malpractice shall be commenced within 2 years from the time the incident giving rise to the action occurred or within 2 years from the time the incident is discovered, or should have been discovered with the exercise of due diligence; however, in no event shall the action be commenced later than 4 years from the date of the incident or occurrence out of which the cause of action accrued, except that this 4-year period shall not bar an action brought on behalf of a minor on or before the child’s eighth birthday. An “action for medical malpractice” is defined as a claim in tort or in contract for damages because of the death, injury, or monetary loss to any person arising out of any medical, dental, or surgical diagnosis, treatment, or care by any provider of health care. The limitation of actions within this subsection shall be limited to the health care provider and persons in privity with the provider of health care. In those actions covered by this paragraph in which it can be shown that fraud, concealment, or intentional misrepresentation of fact prevented the discovery of the injury the period of limitations is extended forward 2 years from the time that the injury is discovered or should have been discovered with the exercise of due diligence, but in no event to exceed 7 years from the date the incident giving rise to the injury occurred, except that this 7-year period shall not bar an action brought on behalf of a minor on or before the child’s eighth birthday. This paragraph shall not apply to actions for which ss. 766.301-766.316 provide the exclusive remedy.

(c) An action to recover wages or overtime or damages or penalties concerning payment of wages and overtime.

(d) An action for wrongful death.

(e) An action founded upon a violation of any provision of chapter 517, with the period running from the time the facts giving rise to the cause of action were discovered or should have been discovered with the exercise of due diligence, but not more than 5 years from the date such violation occurred.

(f) An action for personal injury caused by contact with or exposure to phenoxy herbicides while serving either as a civilian or as a member of the Armed Forces of the United States during the period January 1, 1962, through May 7, 1975; the period of limitations shall run from the time the cause of action is discovered or should have been discovered with the exercise of due diligence.

(g) An action for libel or slander.

(5) WITHIN ONE YEAR.—

(a) An action for specific performance of a contract.

(b) An action to enforce an equitable lien arising from the furnishing of labor, services, or material for the improvement of real property.

(c) An action to enforce rights under the Uniform Commercial Code—Letters of Credit, chapter 675.

(d) An action against any guaranty association and its insured, with the period running from the date of the deadline for filing claims in the order of liquidation.

(e) Except for actions governed by s. 255.05(10), s. 337.18(1), or s. 713.23(1)(e), an action to enforce any claim against a payment bond on which the principal is a contractor, subcontractor, or sub-subcontractor as defined in s. 713.01, for private work as well as public work, from the last furnishing of labor, services, or materials or from the last furnishing of labor, services, or materials by the contractor if the contractor is the principal on a bond on the same construction project, whichever is later.

(f) Except for actions described in subsection (8), a petition for extraordinary writ, other than a petition challenging a criminal conviction, filed by or on behalf of a prisoner as defined in s. 57.085.

(g) Except for actions described in subsection (8), an action brought by or on behalf of a prisoner, as defined in s. 57.085, relating to the conditions of the prisoner’s confinement.

(h) An action to enforce a claim of a deficiency related to a note secured by a mortgage against a residential property that is a one-family to four-family dwelling unit. The limitations period shall commence on the day after the certificate is issued by the clerk of court or the day after the mortgagee accepts a deed in lieu of foreclosure.

(6) LACHES.—Laches shall bar any action unless it is commenced within the time provided for legal actions concerning the same subject matter regardless of lack of knowledge by the person sought to be held liable that the person alleging liability would assert his or her rights and whether the person sought to be held liable is injured or prejudiced by the delay. This subsection shall not affect application of laches at an earlier time in accordance with law.

(7) FOR INTENTIONAL TORTS BASED ON ABUSE.—An action founded on alleged abuse, as defined in s. 39.01, s. 415.102, or s. 984.03, or incest, as defined in s. 826.04, may be commenced at any time within 7 years after the age of majority, or within 4 years after the injured person leaves the dependency of the abuser, or within 4 years from the time of discovery by the injured party of both the injury and the causal relationship between the injury and the abuse, whichever occurs later.

(8) WITHIN 30 DAYS FOR ACTIONS CHALLENGING CORRECTIONAL DISCIPLINARY PROCEEDINGS.—Any court action challenging prisoner disciplinary proceedings conducted by the Department of Corrections pursuant to s. 944.28(2) must be commenced within 30 days after final disposition of the prisoner disciplinary proceedings through the administrative grievance process under chapter 33, Florida Administrative Code. Any action challenging prisoner disciplinary proceedings shall be barred by the court unless it is commenced within the time period provided by this section.

(9) SEXUAL BATTERY OFFENSES ON VICTIMS UNDER AGE 16.—An action related to an act constituting a violation of s. 794.011 involving a victim who was under the age of 16 at the time of the act may be commenced at any time. This subsection applies to any such action other than one which would have been time barred on or before July 1, 2010.

(10) FOR INTENTIONAL TORTS RESULTING IN DEATH FROM ACTS DESCRIBED IN S. 782.04 OR S. 782.07.—Notwithstanding paragraph (4)(d), an action for wrongful death seeking damages authorized under s. 768.21 brought against a natural person for an intentional tort resulting in death from acts described in s. 782.04 or s. 782.07 may be commenced at any time. This subsection shall not be construed to require an arrest, the filing of formal criminal charges, or a conviction for a violation of s. 782.04 or s. 782.07 as a condition for filing a civil action.

(11) COURT COSTS AND FINES.—Notwithstanding subsection (1), an action to collect court costs, fees, or fines owed to the state may be commenced at any time.

History.—s. 10, ch. 1869, 1872; s. 1, ch. 3900, 1889; RS 1294; GS 1725; s. 10, ch. 7838, 1919; RGS 2939; CGL 4663; s. 1, ch. 21892, 1943; s. 7, ch. 24337, 1947; s. 24, ch. 57-1; s. 1, ch. 59-188; s. 1, ch. 67-284; s. 1, ch. 71-254; s. 30, ch. 73-333; s. 7, ch. 74-382; s. 7, ch. 75-9; s. 1, ch. 77-174; s. 11, ch. 78-435; s. 1, ch. 80-322; s. 34, ch. 83-38; s. 1, ch. 84-13; s. 1, ch. 85-63; s. 139, ch. 86-220; s. 1, ch. 86-231; s. 1, ch. 86-272; s. 1, ch. 88-397; s. 20, ch. 90-109; s. 1, ch. 92-102; s. 520, ch. 95-147; s. 2, ch. 95-283; s. 4, ch. 96-106; s. 1, ch. 96-167; s. 15, ch. 98-280; s. 2, ch. 99-5; s. 12, ch. 99-137; s. 2, ch. 2001-211; s. 15, ch. 2005-230; s. 1, ch. 2005-353; s. 1, ch. 2006-145; s. 2, ch. 2010-45; s. 1, ch. 2010-54; s. 1, ch. 2011-39; s. 13, ch. 2012-100; s. 1, ch. 2012-211; s. 1, ch. 2013-137; s. 18, ch. 2016-24.



95.111 - Limitations after death of a person served by publication.

95.111 Limitations after death of a person served by publication.—In all suits or actions when a decree pro confesso or default was duly entered against a defendant on whom constructive service was duly obtained and the defendant died after the entry of the decree pro confesso or default and before the entry of final decree or judgment, and the death was not suggested to the court before the entry of the final decree or judgment, the final decree or judgment shall be binding and conclusive against persons claiming under the deceased defendant 1 year after its date as if the death had been suggested and the suit or action revived or continued against the proper parties.

History.—s. 1, ch. 11996, 1927; CGL 4947; s. 46, ch. 67-254; s. 21, ch. 74-382.

Note.—Former s. 62.08.



95.12 - Real property actions.

95.12 Real property actions.—No action to recover real property or its possession shall be maintained unless the person seeking recovery or the person’s ancestor, predecessor, or grantor was seized or possessed of the property within 7 years before the commencement of the action.

History.—s. 2, ch. 1869, 1872; RS 1287; GS 1718; RGS 2932; CGL 4652; s. 8, ch. 74-382; s. 521, ch. 95-147.



95.13 - Real property actions; possession by legal owner presumed.

95.13 Real property actions; possession by legal owner presumed.—In every action to recover real property or its possession, the person establishing legal title to the property shall be presumed to have been possessed of it within the time prescribed by law. The occupation of the property by any other person shall be in subordination to the legal title unless the property was possessed adversely to the legal title for 7 years before the commencement of the action.

History.—s. 4, ch. 1869, 1872; RS 1289; GS 1720; RGS 2934; CGL 4654; s. 9, ch. 74-382.



95.14 - Real property actions; limitation upon action founded upon title.

95.14 Real property actions; limitation upon action founded upon title.—No cause of action or defense to an action founded on the title to real property, or to rents or service from it, shall be maintained unless:

(1) The person prosecuting the action or making the defense, or under whose title the action is prosecuted or the defense is made, or the ancestor, predecessor, or grantor of the person, was seized or possessed of the real property within 7 years before commencement of the action; or

(2) Title to the real property was derived from the United States or the state within 7 years before commencement of the action. The time under this subsection shall not begin to run until the conveyance of the title from the state or the United States.

History.—s. 3, ch. 1869, 1872; RS 1288; GS 1719; RGS 2933; CGL 4653; s. 10, ch. 74-382.



95.16 - Real property actions; adverse possession under color of title.

95.16 Real property actions; adverse possession under color of title.—

(1) When the occupant, or those under whom the occupant claims, entered into possession of real property under a claim of title exclusive of any other right, founding the claim on a written instrument as being a conveyance of the property, or on a decree or judgment, and has for 7 years been in continued possession of the property included in the instrument, decree, or judgment, the property is held adversely. If the property is divided into lots, the possession of one lot shall not be deemed a possession of any other lot of the same tract. Adverse possession commencing after December 31, 1945, shall not be deemed adverse possession under color of title until the instrument upon which the claim of title is founded is recorded in the office of the clerk of the circuit court of the county where the property is located.

(2) For the purpose of this section, property is deemed possessed in any of the following cases:

(a) When it has been usually cultivated or improved.

(b) When it has been protected by a substantial enclosure. All land protected by the enclosure must be included within the description of the property in the written instrument, judgment, or decree. If only a portion of the land protected by the enclosure is included within the description of the property in the written instrument, judgment, or decree, only that portion is deemed possessed.

(c) When, although not enclosed, it has been used for the supply of fuel or fencing timber for husbandry or for the ordinary use of the occupant.

(d) When a known lot or single farm has been partly improved, the part that has not been cleared or enclosed according to the usual custom of the county is to be considered as occupied for the same length of time as the part improved or cultivated.

History.—s. 5, ch. 1869, 1872; RS 1290; GS 1721; RGS 2935; CGL 4655; s. 1, ch. 19253, 1939; s. 1, ch. 22897, 1945; ss. 11, 12, ch. 74-382; s. 1, ch. 77-174; s. 1, ch. 87-194; s. 522, ch. 95-147.



95.18 - Real property actions; adverse possession without color of title.

95.18 Real property actions; adverse possession without color of title.—

(1) When the possessor has been in actual continued possession of real property for 7 years under a claim of title exclusive of any other right, but not founded on a written instrument, judgment, or decree, or when those under whom the possessor claims meet these criteria, the property actually possessed is held adversely if the person claiming adverse possession:

(a) Paid, subject to s. 197.3335, all outstanding taxes and matured installments of special improvement liens levied against the property by the state, county, and municipality within 1 year after entering into possession;

(b) Made a return, as required under subsection (3), of the property by proper legal description to the property appraiser of the county where it is located within 30 days after complying with paragraph (a); and

(c) Has subsequently paid, subject to s. 197.3335, all taxes and matured installments of special improvement liens levied against the property by the state, county, and municipality for all remaining years necessary to establish a claim of adverse possession.

(2) For the purpose of this section, property is deemed to be possessed if the property has been:

(a) Protected by substantial enclosure; or

(b) Cultivated, maintained, or improved in a usual manner.

(3) A person claiming adverse possession under this section must make a return of the property by providing to the property appraiser a uniform return on a form provided by the Department of Revenue. The return must include all of the following:

(a) The name and address of the person claiming adverse possession.

(b) The date that the person claiming adverse possession entered into possession of the property.

(c) A full and complete legal description of the property that is subject to the adverse possession claim.

(d) A notarized attestation clause that states:

UNDER PENALTY OF PERJURY, I DECLARE THAT I HAVE READ THE FOREGOING RETURN AND THAT THE FACTS STATED IN IT ARE TRUE AND CORRECT. I FURTHER ACKNOWLEDGE THAT THE RETURN DOES NOT CREATE ANY INTEREST ENFORCEABLE BY LAW IN THE DESCRIBED PROPERTY.

(e) A description of the use of the property by the person claiming adverse possession.

(f) A receipt to be completed by the property appraiser.

(g) Dates of payment by the possessor of all outstanding taxes and matured installments of special improvement liens levied against the property by the state, county, or municipality under paragraph (1)(a).

(h) The following notice provision at the top of the first page, printed in at least 12-point uppercase and boldfaced type:

THIS RETURN DOES NOT CREATE ANY INTEREST ENFORCEABLE BY LAW IN THE DESCRIBED PROPERTY.

The property appraiser shall refuse to accept a return if it does not comply with this subsection. The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4) for the purpose of implementing this subsection. The emergency rules shall remain in effect for 6 months after adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.

(4) Upon the submission of a return, the property appraiser shall:

(a) Send, via regular mail, a copy of the return to the owner of record of the property that is subject to the adverse possession claim, as identified by the property appraiser’s records.

(b) Inform the owner of record that, under s. 197.3335, any tax payment made by the owner of record before April 1 following the year in which the tax is assessed will have priority over any tax payment made by an adverse possessor.

(c) Add a notation at the beginning of the first line of the legal description on the tax roll that an adverse possession claim has been submitted.

(d) Maintain the return in the property appraiser’s records.

(5)(a) If a person makes a claim of adverse possession under this section against a portion of a parcel of property identified by a unique parcel identification number in the property appraiser’s records:

1. The person claiming adverse possession shall include in the return submitted under subsection (3) a full and complete legal description of the property sufficient to enable the property appraiser to identify the portion of the property subject to the adverse possession claim.

2. The property appraiser may refuse to accept the return if the portion of the property subject to the claim cannot be identified by the legal description provided in the return, and the person claiming adverse possession must obtain a survey of the portion of the property subject to the claim in order to submit the return.

(b) Upon submission of the return, the property appraiser shall follow the procedures under subsection (4), and may not create a unique parcel identification number for the portion of property subject to the claim.

(c) The property appraiser shall assign a fair and just value to the portion of the property, as provided in s. 193.011, and provide this value to the tax collector to facilitate tax payment under s. 197.3335(3).

(6)(a) If a person makes a claim of adverse possession under this section against property to which the property appraiser has not assigned a parcel identification number:

1. The person claiming adverse possession must include in the return submitted under subsection (3) a full and complete legal description of the property which is sufficient to enable the property appraiser to identify the property subject to the adverse possession claim.

2. The property appraiser may refuse to accept a return if the property subject to the claim cannot be identified by the legal description provided in the return, and the person claiming adverse possession must obtain a survey of the property subject to the claim in order to submit the return.

(b) Upon submission of the return, the property appraiser shall:

1. Assign a parcel identification number to the property and assign a fair and just value to the property as provided in s. 193.011;

2. Add a notation at the beginning of the first line of the legal description on the tax roll that an adverse possession claim has been submitted; and

3. Maintain the return in the property appraiser’s records.

(7) A property appraiser must remove the notation to the legal description on the tax roll that an adverse possession claim has been submitted and shall remove the return from the property appraiser’s records if:

(a) The person claiming adverse possession notifies the property appraiser in writing that the adverse possession claim is withdrawn;

(b) The owner of record provides a certified copy of a court order, entered after the date the return was submitted to the property appraiser, establishing title in the owner of record;

(c) The property appraiser receives a certified copy of a recorded deed, filed after the date of the submission of the return, from the person claiming adverse possession to the owner of record transferring title of property along with a legal description describing the same property subject to the adverse possession claim; or

(d) The owner of record or the tax collector provides to the property appraiser a receipt demonstrating that the owner of record has paid the annual tax assessment for the property subject to the adverse possession claim during the period that the person is claiming adverse possession.

(8) The property appraiser shall include a clear and obvious notation in the legal description of the parcel information of any public searchable property database maintained by the property appraiser that an adverse possession return has been submitted to the property appraiser for a particular parcel.

(9) A person who occupies or attempts to occupy a residential structure solely by claim of adverse possession under this section prior to making a return as required under subsection (3), commits trespass under s. 810.08.

(10) A person who occupies or attempts to occupy a residential structure solely by claim of adverse possession under this section and offers the property for lease to another commits theft under s. 812.014.

History.—s. 7, ch. 1869, 1872; s. 6, ch. 4055, 1891; RS 1291; GS 1722; RGS 2936; CGL 4656; s. 1, ch. 19254, 1939; ss. 13, 14, ch. 74-382; s. 1, ch. 77-102; s. 523, ch. 95-147; s. 1, ch. 2011-107; s. 1, ch. 2013-246.



95.191 - Limitations when tax deed holder in possession.

95.191 Limitations when tax deed holder in possession.—When the holder of a tax deed goes into actual possession of the real property described in the tax deed, no action to recover possession of the property shall be maintained by a former owner or other adverse claimant unless the action commenced is begun within 4 years after the holder of the tax deed has gone into actual possession. When the real property is adversely possessed by any person, no action shall be brought by the tax deed holder unless the action is begun within 4 years from the date of the deed.

History.—s. 64, ch. 4322, 1895; GS 591; s. 61, ch. 5596, 1907; RGS 794; s. 2, ch. 12409, 1927; CGL 1020; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; s. 28, ch. 73-332; s. 1, ch. 77-174.

Note.—Former ss. 196.06, 197.725, 197.286.



95.192 - Limitation upon acting against tax deeds.

95.192 Limitation upon acting against tax deeds.—

(1) When a tax deed has been issued to any person under s. 197.552 for 4 years, no action shall be brought by the former owner of the property or any claimant under the former owner.

(2) When a tax deed is issued conveying or attempting to convey real property before a patent has been issued thereon by the United States, or before a conveyance by the state, and thereafter a patent by the United States or a conveyance by the state is issued to the person to whom the property was assessed or a claimant under him or her, and the tax deed grantee or a claimant under the tax deed grantee has paid the taxes for 4 successive years at any time after the issuance of the patent or conveyance, the patentee, or grantee, and any claimant under the patentee or grantee shall be presumed to have abandoned the property and any right, title, and interest in it. Upon such abandonment, the tax deed grantee and any claimant under the tax deed grantee is the legal owner of the property described by the tax deed.

(3) This statute applies whether the tax deed grantee or any claimant under the tax deed grantee has been in actual possession of the property described in the tax deed or not. If a tax deed has been issued to property in the actual possession of the legal owner and the legal owner or any claimant under him or her continues in actual possession 1 year after issuance of the tax deed and before an action to eject him or her is begun, subsections (1) and (2) shall not apply.

History.—s. 27, ch. 73-332; s. 201, ch. 85-342; s. 524, ch. 95-147.



95.21 - Adverse possession against lands purchased at sales made by executors.

95.21 Adverse possession against lands purchased at sales made by executors.—The title of any purchaser, or the purchaser’s assigns, who has held possession for 3 years of any real or personal property purchased at a sale made by an executor, administrator, or guardian shall not be questioned because of any irregularity in the conveyance or any insufficiency or irregularity in the court proceedings authorizing the sale, whether jurisdictional or not, nor shall it be questioned because the sale is made without court approval or confirmation or under a will or codicil. The title shall not be questioned at any time by anyone who has received the money to which he or she was entitled from the sale. This section shall not bar an action for fraud or an action against the executor, administrator, or guardian for personal liability to any heir, distributee, or ward.

History.—s. 1, ch. 3134, 1879; RS 1293; GS 1724; RGS 2938; CGL 4658; s. 1, ch. 20954, 1941; s. 3, ch. 22897, 1945; s. 15, ch. 74-382; s. 1, ch. 77-174; s. 525, ch. 95-147.



95.22 - Limitation upon claims by remaining heirs, when deed made by one or more.

95.22 Limitation upon claims by remaining heirs, when deed made by one or more.—

(1) When any person owning real property or any interest in it dies and a conveyance is made by one or more of the person’s heirs or devisees, purporting to convey, either singly or in the aggregate, the entire interest of the decedent in the property or any part of it, then no person shall claim or recover the property conveyed after 7 years from the date of recording the conveyance in the county where the property is located.

(2) This section shall not apply to persons whose names appear of record as devisees under the will or as the heirs in proceedings brought to determine their identity in the office of the judge administering the estate of decedent.

History.—s. 1, ch. 10168, 1925; CGL 4659; s. 14, ch. 20954, 1941; s. 15, ch. 73-334; s. 16, ch. 74-382; s. 526, ch. 95-147.



95.231 - Limitations where deed or will on record.

95.231 Limitations where deed or will on record.—

(1) Five years after the recording of an instrument required to be executed in accordance with s. 689.01; 5 years after the recording of a power of attorney accompanying and used for an instrument required to be executed in accordance with s. 689.01; or 5 years after the probate of a will purporting to convey real property, from which it appears that the person owning the property attempted to convey, affect, or devise it, the instrument, power of attorney, or will shall be held to have its purported effect to convey, affect, or devise, the title to the real property of the person signing the instrument, as if there had been no lack of seal or seals, witness or witnesses, defect in acknowledgment or relinquishment of dower, in the absence of fraud, adverse possession, or pending litigation. The instrument is admissible in evidence. A power of attorney validated under this subsection shall be valid only for the purpose of effectuating the instrument with which it was recorded.

(2) After 20 years from the recording of a deed or the probate of a will purporting to convey real property, no person shall assert any claim to the property against the claimants under the deed or will or their successors in title.

(3) This law is cumulative to all laws on the subject matter.

History.—ss. 1, 2, ch. 10171, 1925; CGL 4660, 4661; ss. 1-4, ch. 21790, 1943; s. 35, ch. 69-216; s. 17, ch. 74-382; s. 1, ch. 2013-234.

Note.—Former ss. 95.23, 95.26.



95.281 - Limitations; instruments encumbering real property.

95.281 Limitations; instruments encumbering real property.—

(1) The lien of a mortgage or other instrument encumbering real property, herein called mortgage, except those specified in subsection (5), shall terminate after the expiration of the following periods of time:

(a) If the final maturity of an obligation secured by a mortgage is ascertainable from the record of it, 5 years after the date of maturity.

(b) If the final maturity of an obligation secured by a mortgage is not ascertainable from the record of it, 20 years after the date of the mortgage, unless prior to such time the holder of the mortgage:

1. Rerecords the mortgage and includes a copy of the obligation secured by the mortgage so that the final maturity is ascertainable; or

2. Records a copy of the obligation secured by the mortgage from which copy the final maturity is ascertainable and by affidavit identifies the mortgage by its official recording data and certifies that the obligation is the obligation described in the mortgage;

in which case the lien shall terminate 5 years after the date of maturity.

(c) For all obligations, including taxes, paid by the mortgagee, 5 years from the date of payment. A mortgagee shall have no right of subrogation to the lien of the state for taxes paid by the mortgagee to protect the security of his or her mortgage unless he or she obtains an assignment from the state of the tax certificate. Redemption of the tax certificate shall be insufficient for subrogation.

(2) If an extension agreement executed by the mortgagee or the mortgagee’s successors in interest and the mortgagor or the mortgagor’s successors in interest is recorded, the time shall be extended as follows:

(a) If the final maturity of the obligation, as extended, secured by the mortgage is ascertainable from the record of the extension agreement, 5 years after the date of final maturity of the obligation as extended.

(b) If the final maturity of the obligation, as extended, secured by the mortgage is not ascertainable from the record of the extension agreement, 20 years after the date of the extension agreement, unless prior to such time the holder of the mortgage:

1. Rerecords the mortgage and includes a copy of the obligation, as extended, secured by the mortgage so that the final maturity is ascertainable; or

2. Records a copy of the obligation, as extended, secured by the mortgage from which copy the final maturity is ascertainable and by affidavit identifies the mortgage by its official recording data and certifies that the obligation is the obligation described in the mortgage;

in which case the lien shall terminate 5 years after the date of maturity as extended.

(3) If the record of the mortgage shows that it secures an obligation payable in installments and the maturity date of the final installment of the obligation is ascertainable from the record of the mortgage, the time shall run from the maturity date of the final installment.

(4) The time shall be extended only as provided in this law and shall not be extended by any other agreement, nonresidence, disability, part payment, operation of law, or any other method.

(5) This section does not apply to mortgages or deeds of trust executed by any railroad or other public utility corporation or by any receiver or trustee of them or to liens or notices of liens under chapter 713.

History.—ss. 1-7, ch. 22560, 1945; s. 1, ch. 29977, 1955; s. 18, ch. 74-382; s. 1, ch. 77-174; s. 4, ch. 83-267; s. 3, ch. 83-311; s. 527, ch. 95-147.

Note.—Former ss. 95.28-95.32.



95.35 - Termination of contracts to purchase real estate in which there is no maturity date.

95.35 Termination of contracts to purchase real estate in which there is no maturity date.—Whenever:

(1) Any person contracts by written agreement to purchase real property before July 1, 1972, and the final maturity of the obligation is not ascertainable from the record of the contract, or accepts an assignment of such a contract, but

(2) Even though the existence of the contract or assignment appears from the record of the instrument or by reference to it in another recorded instrument, such person has not recorded a deed to the property or a judgment recognizing the person’s rights to the property and is not in actual possession of the property as defined in s. 95.16, then

the person and those claiming under the person shall have no further interest in the property by virtue of the contract or assignment. In these circumstances, the record of the contract or assignment, or other record reference to either, shall no longer constitute actual or constructive notice to any person acquiring any interest in the property.

History.—s. 1, ch. 24292, 1947; s. 19, ch. 74-382; s. 1, ch. 77-174; s. 528, ch. 95-147.



95.36 - Dedications to municipalities or counties for park purposes.

95.36 Dedications to municipalities or counties for park purposes.—

(1) Dedications of land to municipalities or counties for park purposes that have been recorded for 30 years shall not be challenged by the dedicator or any other person when the land has been put to some municipal or county use during the period of dedication or has been conveyed by the municipality or county by a deed recorded for 7 years, and all rights of the dedicator and all other persons in the land are terminated.

(2) When dedications of land to municipalities or counties for park purposes have been put to some municipal or county use, the dedication was accepted by written instrument or by actions constituting acceptance, and the municipality or county vacates the park and the ordinance or resolution vacating it recites that the municipality or county is surrendering all of its title to the dedicated land, the fee simple title shall not be challenged in any action by any person, except in cases of fraud, and the rights of all persons except the owner of the fee simple title are terminated.

(3) Any funds accruing to a municipality or county from the sale of dedicated lands pursuant to this section shall be used for park purposes.

History.—s. 1, ch. 25503, 1949; s. 1, ch. 70-337; s. 24, ch. 74-382; s. 1, ch. 89-28.



95.361 - Roads presumed to be dedicated.

95.361 Roads presumed to be dedicated.—

(1) When a road, constructed by a county, a municipality, or the Department of Transportation, has been maintained or repaired continuously and uninterruptedly for 4 years by the county, municipality, or the Department of Transportation, jointly or severally, the road shall be deemed to be dedicated to the public to the extent in width that has been actually maintained for the prescribed period, whether or not the road has been formally established as a public highway. The dedication shall vest all right, title, easement, and appurtenances in and to the road in:

(a) The county, if it is a county road;

(b) The municipality, if it is a municipal street or road; or

(c) The state, if it is a road in the State Highway System or State Park Road System,

whether or not there is a record of a conveyance, dedication, or appropriation to the public use.

(2) In those instances where a road has been constructed by a nongovernmental entity, or where the road was not constructed by the entity currently maintaining or repairing it, or where it cannot be determined who constructed the road, and when such road has been regularly maintained or repaired for the immediate past 7 years by a county, a municipality, or the Department of Transportation, whether jointly or severally, such road shall be deemed to be dedicated to the public to the extent of the width that actually has been maintained or repaired for the prescribed period, whether or not the road has been formally established as a public highway. This subsection shall not apply to an electric utility, as defined in s. 366.02(2). The dedication shall vest all rights, title, easement, and appurtenances in and to the road in:

(a) The county, if it is a county road;

(b) The municipality, if it is a municipal street or road; or

(c) The state, if it is a road in the State Highway System or State Park Road System,

whether or not there is a record of conveyance, dedication, or appropriation to the public use.

(3) The filing of a map in the office of the clerk of the circuit court of the county where the road is located showing the lands and reciting on it that the road has vested in the state, a county, or a municipality in accordance with subsection (1) or subsection (2) or by any other means of acquisition, duly certified by:

(a) The secretary of the Department of Transportation, or the secretary’s designee, if the road is a road in the State Highway System or State Park Road System;

(b) The chair and clerk of the board of county commissioners of the county, if the road is a county road; or

(c) The mayor and clerk of the municipality, if the road is a municipal road or street,

shall be prima facie evidence of ownership of the land by the state, county, or municipality, as the case may be.

(4) Any person, firm, corporation, or entity having or claiming any interest in and to any of the property affected by subsection (2) shall have and is hereby allowed a period of 1 year after the effective date of this subsection, or a period of 7 years after the initial date of regular maintenance or repair of the road, whichever period is greater, to file a claim in equity or with a court of law against the particular governing authority assuming jurisdiction over such property to cause a cessation of the maintenance and occupation of the property. Such timely filed and adjudicated claim shall prevent the dedication of the road to the public pursuant to subsection (2).

(5) This section does not apply to any facility of an electric utility which is located on property otherwise subject to this section.

History.—s. 110, ch. 29965, 1955; ss. 23, 35, ch. 69-106; s. 23, ch. 74-382; s. 1, ch. 77-174; s. 3, ch. 88-168; s. 529, ch. 95-147; s. 54, ch. 2003-286; s. 14, ch. 2004-366.

Note.—Former s. 337.31.









TITLE IX - ELECTORS AND ELECTIONS

Chapter 97 - QUALIFICATION AND REGISTRATION OF ELECTORS

Part I - GENERAL PROVISIONS (ss. 97.011-97.028)

97.011 - Short title.

97.011 Short title.—Chapters 97-106 inclusive shall be known and may be cited as “The Florida Election Code.”

History.—s. 1, ch. 26870, 1951; s. 1, ch. 65-60; s. 1, ch. 77-175.



97.0115 - Preemption.

97.0115 Preemption.—All matters set forth in chapters 97-105 are preempted to the state, except as otherwise specifically authorized by state or federal law. The conduct of municipal elections shall be governed by s. 100.3605.

History.—s. 1, ch. 2010-167.



97.012 - Secretary of State as chief election officer.

97.012 Secretary of State as chief election officer.—The Secretary of State is the chief election officer of the state, and it is his or her responsibility to:

(1) Obtain and maintain uniformity in the interpretation and implementation of the election laws. In order to obtain and maintain uniformity in the interpretation and implementation of the election laws, the Department of State may, pursuant to ss. 120.536(1) and 120.54, adopt by rule uniform standards for the proper and equitable interpretation and implementation of the requirements of chapters 97-102 and chapter 105 of the Election Code.

(2) Provide uniform standards for the proper and equitable implementation of the registration laws by administrative rule of the Department of State adopted pursuant to ss. 120.536(1) and 120.54.

(3) Actively seek out and collect the data and statistics necessary to knowledgeably scrutinize the effectiveness of election laws.

(4) Provide technical assistance to the supervisors of elections on voter education and election personnel training services.

(5) Provide technical assistance to the supervisors of elections on voting systems.

(6) Provide voter education assistance to the public.

(7) Coordinate the state’s responsibilities under the National Voter Registration Act of 1993.

(8) Provide training to all affected state agencies on the necessary procedures for proper implementation of this chapter.

(9) Ensure that all registration applications and forms prescribed or approved by the department are in compliance with the Voting Rights Act of 1965 and the National Voter Registration Act of 1993.

(10) Coordinate with the United States Department of Defense so that armed forces recruitment offices administer voter registration in a manner consistent with the procedures set forth in this code for voter registration agencies.

(11) Create and administer a statewide voter registration system as required by the Help America Vote Act of 2002. The secretary may delegate voter registration duties and records maintenance activities to voter registration officials. Any responsibilities delegated by the secretary shall be performed in accordance with state and federal law.

(12) Maintain a voter fraud hotline and provide election fraud education to the public.

(13) Designate an office within the department to be responsible for providing information regarding voter registration procedures and vote-by-mail ballot procedures to absent uniformed services voters and overseas voters.

(14) Bring and maintain such actions at law or in equity by mandamus or injunction to enforce the performance of any duties of a county supervisor of elections or any official performing duties with respect to chapters 97-102 and chapter 105 or to enforce compliance with a rule of the Department of State adopted to interpret or implement any of those chapters.

(a) Venue for such actions shall be in the Circuit Court of Leon County.

(b) When the secretary files an action under this section and not more than 60 days remain before an election as defined in s. 97.021, or during the time period after the election and before certification of the election pursuant to s. 102.112 or s. 102.121, the court, including an appellate court, shall set an immediate hearing, giving the case priority over other pending cases.

(c) Prior to filing an action to enforce performance of the duties of the supervisor of elections or any official described in this subsection, the secretary or his or her designee first must confer, or must make a good faith attempt to confer, with the supervisor of elections or the official to ensure compliance with chapters 97-102 and chapter 105 or the rules of the Department of State adopted under any of those chapters.

(15) Conduct preliminary investigations into any irregularities or fraud involving voter registration, voting, candidate petition, or issue petition activities and report his or her findings to the statewide prosecutor or the state attorney for the judicial circuit in which the alleged violation occurred for prosecution, if warranted. The Department of State may prescribe by rule requirements for filing an elections-fraud complaint and for investigating any such complaint.

(16) Provide written direction and opinions to the supervisors of elections on the performance of their official duties with respect to the Florida Election Code or rules adopted by the Department of State.

History.—s. 1, ch. 75-98; s. 21, ch. 84-302; s. 2, ch. 89-348; s. 1, ch. 90-315; s. 2, ch. 94-224; s. 1381, ch. 95-147; s. 34, ch. 97-13; s. 1, ch. 98-129; s. 1, ch. 2003-415; s. 1, ch. 2005-277; s. 1, ch. 2005-278; s. 1, ch. 2008-95; s. 1, ch. 2011-40; s. 1, ch. 2016-37.



97.021 - Definitions.

97.021 Definitions.—For the purposes of this code, except where the context clearly indicates otherwise, the term:

(1) “Absent elector” means any registered and qualified voter who casts a vote-by-mail ballot.

(2) “Absent uniformed services voter” means:

(a) A member of a uniformed service on active duty who, by reason of such active duty, is absent from the place of residence where the member is otherwise qualified to vote;

(b) A member of the merchant marine who, by reason of service in the merchant marine, is absent from the place of residence where the member is otherwise qualified to vote; or

(c) A spouse or dependent of a member referred to in paragraph (a) or paragraph (b) who, by reason of the active duty or service of the member, is absent from the place of residence where the spouse or dependent is otherwise qualified to vote.

(3) “Address of legal residence” means the legal residential address of the elector and includes all information necessary to differentiate one residence from another, including, but not limited to, a distinguishing apartment, suite, lot, room, or dormitory room number or other identifier.

(4) “Alternative formats” has the meaning ascribed in the Americans with Disabilities Act of 1990, Pub. L. No. 101-336, 42 U.S.C. ss. 12101 et seq., including specifically the technical assistance manuals promulgated thereunder, as amended.

(5) “Ballot” or “official ballot” when used in reference to:

(a) “Marksense ballots” means that printed sheet of paper, used in conjunction with an electronic or electromechanical vote tabulation voting system, containing the names of candidates, or a statement of proposed constitutional amendments or other questions or propositions submitted to the electorate at any election, on which sheet of paper an elector casts his or her vote.

(b) “Electronic or electromechanical devices” means a ballot that is voted by the process of electronically designating, including by touchscreen, or marking with a marking device for tabulation by automatic tabulating equipment or data processing equipment.

(6) “Candidate” means any person to whom any one or more of the following applies:

(a) Any person who seeks to qualify for nomination or election by means of the petitioning process.

(b) Any person who seeks to qualify for election as a write-in candidate.

(c) Any person who receives contributions or makes expenditures, or gives his or her consent for any other person to receive contributions or make expenditures, with a view to bringing about his or her nomination or election to, or retention in, public office.

(d) Any person who appoints a treasurer and designates a primary depository.

(e) Any person who files qualification papers and subscribes to a candidate’s oath as required by law.

However, this definition does not include any candidate for a political party executive committee.

(7) “Department” means the Department of State.

(8) “Division” means the Division of Elections of the Department of State.

(9) “Early voting” means casting a ballot prior to election day at a location designated by the supervisor of elections and depositing the voted ballot in the tabulation system.

(10) “Early voting area” means the area designated by the supervisor of elections at an early voting site at which early voting activities occur, including, but not limited to, lines of voters waiting to be processed, the area where voters check in and are processed, and the area where voters cast their ballots.

(11) “Early voting site” means those locations specified in s. 101.657 and the building in which early voting occurs.

(12) “Election” means any primary election, special primary election, special election, general election, or presidential preference primary election.

(13) “Election board” means the clerk and inspectors appointed to conduct an election.

(14) “Election costs” shall include, but not be limited to, expenditures for all paper supplies such as envelopes, instructions to voters, affidavits, reports, ballot cards, ballot booklets for vote-by-mail voters, postage, notices to voters; advertisements for registration book closings, testing of voting equipment, sample ballots, and polling places; forms used to qualify candidates; polling site rental and equipment delivery and pickup; data processing time and supplies; election records retention; and labor costs, including those costs uniquely associated with vote-by-mail ballot preparation, poll workers, and election night canvass.

(15) “Elector” is synonymous with the word “voter” or “qualified elector or voter,” except where the word is used to describe presidential electors.

(16) “General election” means an election held on the first Tuesday after the first Monday in November in the even-numbered years, for the purpose of filling national, state, county, and district offices and for voting on constitutional amendments not otherwise provided for by law.

(17) “Lists of registered electors” means names and associated information of registered electors maintained by the department in the statewide voter registration system or generated or derived from the statewide voter registration system. Lists may be produced in printed or electronic format.

(18) “Member of the Merchant Marine” means an individual, other than a member of a uniformed service or an individual employed, enrolled, or maintained on the Great Lakes for the inland waterways, who is:

(a) Employed as an officer or crew member of a vessel documented under the laws of the United States, a vessel owned by the United States, or a vessel of foreign-flag registry under charter to or control of the United States; or

(b) Enrolled with the United States for employment or training for employment, or maintained by the United States for emergency relief service, as an officer or crew member of such vessel.

(19) “Minor political party” is any group as specified in s. 103.095 which on January 1 preceding a primary election does not have registered as members 5 percent of the total registered electors of the state.

(20) “Newspaper of general circulation” means a newspaper printed in the language most commonly spoken in the area within which it circulates and which is readily available for purchase by all inhabitants in the area of circulation, but does not include a newspaper intended primarily for members of a particular professional or occupational group, a newspaper the primary function of which is to carry legal notices, or a newspaper that is given away primarily to distribute advertising.

(21) “Nominal value” means having a retail value of $10 or less.

(22) “Nonpartisan office” means an office for which a candidate is prohibited from campaigning or qualifying for election or retention in office based on party affiliation.

(23) “Office that serves persons with disabilities” means any state office that takes applications either in person or over the telephone from persons with disabilities for any program, service, or benefit primarily related to their disabilities.

(24) “Overseas voter” means:

(a) An absent uniformed services voter who, by reason of active duty or service, is absent from the United States on the date of the election involved;

(b) A person who resides outside the United States and is qualified to vote in the last place in which the person was domiciled before leaving the United States; or

(c) A person who resides outside the United States and, but for such residence, would be qualified to vote in the last place in which the person was domiciled before leaving the United States.

(25) “Overvote” means that the elector marks or designates more names than there are persons to be elected to an office or designates more than one answer to a ballot question, and the tabulator records no vote for the office or question.

(26) “Persons with disabilities” means individuals who have a physical or mental impairment that substantially limits one or more major life activities.

(27) “Polling place” is the building which contains the polling room where ballots are cast.

(28) “Polling room” means the actual room in which ballots are cast on election day and during early voting.

(29) “Primary election” means an election held preceding the general election for the purpose of nominating a party nominee to be voted for in the general election to fill a national, state, county, or district office.

(30) “Provisional ballot” means a conditional ballot, the validity of which is determined by the canvassing board.

(31) “Public assistance” means assistance provided through the food assistance program under the federal Supplemental Nutrition Assistance Program; the Medicaid program; the Special Supplemental Food Program for Women, Infants, and Children; and the Temporary Cash Assistance Program.

(32) “Public office” means any federal, state, county, municipal, school, or other district office or position which is filled by vote of the electors.

(33) “Qualifying educational institution” means any public or private educational institution receiving state financial assistance which has, as its primary mission, the provision of education or training to students who are at least 18 years of age, provided such institution has more than 200 students enrolled in classes with the institution and provided that the recognized student government organization has requested this designation in writing and has filed the request with the office of the supervisor of elections in the county in which the institution is located.

(34) “Special election” is a special election called for the purpose of voting on a party nominee to fill a vacancy in the national, state, county, or district office.

(35) “Special primary election” is a special nomination election designated by the Governor, called for the purpose of nominating a party nominee to be voted on in a general or special election.

(36) “Supervisor” means the supervisor of elections.

(37) “Tactile input device” means a device that provides information to a voting system by means of a voter touching the device, such as a keyboard, and that complies with the requirements of s. 101.56062(1)(k) and (l).

(38) “Third-party registration organization” means any person, entity, or organization soliciting or collecting voter registration applications. A third-party voter registration organization does not include:

(a) A person who seeks only to register to vote or collect voter registration applications from that person’s spouse, child, or parent; or

(b) A person engaged in registering to vote or collecting voter registration applications as an employee or agent of the division, supervisor of elections, Department of Highway Safety and Motor Vehicles, or a voter registration agency.

(39) “Undervote” means that the elector does not properly designate any choice for an office or ballot question, and the tabulator records no vote for the office or question.

(40) “Uniformed services” means the Army, Navy, Air Force, Marine Corps, and Coast Guard, the commissioned corps of the Public Health Service, and the commissioned corps of the National Oceanic and Atmospheric Administration.

(41) “Voter interface device” means any device that communicates voting instructions and ballot information to a voter and allows the voter to select and vote for candidates and issues.

(42) “Voter registration agency” means any office that provides public assistance, any office that serves persons with disabilities, any center for independent living, or any public library.

(43) “Voter registration official” means any supervisor of elections or individual authorized by the Secretary of State to accept voter registration applications and execute updates to the statewide voter registration system.

(44) “Voting booth” or “booth” means that booth or enclosure wherein an elector casts his or her ballot for tabulation by an electronic or electromechanical device.

(45) “Voting system” means a method of casting and processing votes that functions wholly or partly by use of electromechanical or electronic apparatus or by use of marksense ballots and includes, but is not limited to, the procedures for casting and processing votes and the programs, operating manuals, supplies, printouts, and other software necessary for the system’s operation.

History.—s. 2, ch. 6469, 1913; RGS 300; s. 1, ch. 8582, 1921; CGL 356; s. 1, ch. 13761, 1929; s. 1, ch. 18060, 1937; s. 1, ch. 19663, 1939; s. 1, ch. 26870, 1951; s. 1, ch. 28156, 1953; s. 1, ch. 61-370; s. 2, ch. 65-60; s. 1, ch. 67-32; s. 2, ch. 67-142; s. 2, ch. 67-386; s. 1, ch. 69-137; s. 1, ch. 69-280; s. 1, ch. 69-377; s. 1, ch. 70-269; s. 1, ch. 70-439; s. 1, ch. 71-206; s. 1, ch. 73-157; s. 31, ch. 73-333; s. 23, ch. 77-104; s. 1, ch. 77-175; s. 1, ch. 79-157; s. 24, ch. 79-400; s. 1, ch. 81-105; s. 15, ch. 82-143; s. 22, ch. 84-302; s. 1, ch. 87-184; ss. 5, 12, ch. 87-363; s. 1, ch. 89-338; s. 3, ch. 89-348; s. 2, ch. 90-315; s. 3, ch. 94-224; s. 1382, ch. 95-147; s. 1, ch. 96-57; s. 54, ch. 96-175; s. 1, ch. 96-327; s. 35, ch. 97-13; s. 3, ch. 98-129; ss. 2, 34, ch. 2001-40; s. 4, ch. 2002-281; s. 2, ch. 2003-415; s. 9, ch. 2004-252; s. 2, ch. 2005-277; s. 2, ch. 2005-278; s. 2, ch. 2005-286; s. 1, ch. 2007-30; s. 2, ch. 2010-167; s. 1, ch. 2010-209; s. 2, ch. 2011-40; s. 1, ch. 2016-23; s. 2, ch. 2016-37.

Note.—Former s. 102.02.



97.023 - Procedures on complaints of violations.

97.023 Procedures on complaints of violations.—

(1)(a) Any person who is aggrieved by a violation of either the National Voter Registration Act of 1993 or a voter registration or removal procedure under the Florida Election Code may file a written complaint with the department, which shall serve as notice to the Secretary of State.

(b) A complaint must state the alleged violation and the person or entity responsible, who must be the department, a voter registration agency, a supervisor, the Department of Highway Safety and Motor Vehicles, or an Armed Forces Recruitment Center. If the department determines that a complaint fails to allege both a violation and a person or entity responsible for the violation, the department shall inform the complainant that he or she has not given sufficient notice and the steps that must be taken in order to give proper notice.

(c) For the purposes of this section, a violation of either the National Voter Registration Act of 1993 or a voter registration or removal procedure under the Florida Election Code is the failure to perform an act required or the performance of an act prohibited by either the National Voter Registration Act of 1993 or a voter registration or removal procedure under the Florida Election Code.

(d) The department has primary jurisdiction over complaints filed under the provisions of this section.

(2) When a complaint is filed with the department, the parties to the complaint must be given the opportunity to resolve the complaint through an informal dispute resolution process to be established by the department. This process must provide for:

(a) A time limitation of 30 days on the process, unless the alleged violation occurred within 120 days before the date of an election, in which case there must be a time limitation of 20 days;

(b) A mediator provided by the department, who may be a department employee unless the department is alleged to be responsible for the violation, in which case the Governor must appoint a mediator who is not a department employee;

(c) Notice to a complainant;

(d) Notice to a respondent of the allegations filed against him or her in the complaint;

(e) An opportunity for the parties to submit written statements, present oral argument either in person or by telephone, and present evidence; and

(f) A written statement by the mediator to the department stating the outcome of the dispute resolution process.

(3) If an alleged violation occurred within 30 days before the date of a state or federal election and the alleged violation will affect the registrant’s right to vote in that election, the complainant may immediately bring an action in the circuit court in the county where the alleged violation occurred. Otherwise, the following are conditions precedent for a complainant to bring an action for declaratory or injunctive relief in the circuit court in the county where the alleged violation occurred:

(a) The complainant gave proper written notice of the alleged violation to the Secretary of State;

(b) The complainant participated in the informal dispute resolution process; and

(c) An agreement is not reached or an alleged violation is not corrected within 90 days after receipt of notice or 20 days after receipt of notice if the alleged violation occurred within 120 days before the date of an election.

History.—s. 4, ch. 94-224; s. 1383, ch. 95-147.



97.025 - Election Code; copies thereof.

97.025 Election Code; copies thereof.—A pamphlet of a reprint of the Election Code, adequately indexed, shall be prepared by the Department of State. The pamphlet shall be made available to each candidate who qualifies with the department. The pamphlet shall be made available to each supervisor, prior to the first day of qualifying, so that each candidate who qualifies with the supervisor and each clerk of elections have access to the pamphlet. The cost of making the pamphlets available shall be paid out of funds appropriated for conducting elections.

History.—s. 38, ch. 3879, 1889; RS 192; s. 69, ch. 4328, 1895; GS 253; RGS 297; CGL 353; s. 2, ch. 26870, 1951; s. 17, ch. 65-134; ss. 10, 35, ch. 69-106; s. 5, ch. 77-175; s. 2, ch. 79-365; s. 5, ch. 94-224; s. 3, ch. 2011-40.

Note.—Former s. 99.54; s. 98.251.



97.026 - Forms to be available in alternative formats and via the Internet.

97.026 Forms to be available in alternative formats and via the Internet.—It is the intent of the Legislature that all forms required to be used in chapters 97-106 shall be made available upon request, in alternative formats. Such forms shall include vote-by-mail ballots as alternative formats for such ballots become available and the Division of Elections is able to certify systems that provide them. Whenever possible, such forms, with the exception of vote-by-mail ballots, shall be made available by the Department of State via the Internet. Sections that contain such forms include, but are not limited to, ss. 97.051, 97.052, 97.053, 97.057, 97.058, 97.0583, 97.071, 97.073, 97.1031, 98.075, 99.021, 100.361, 100.371, 101.045, 101.171, 101.20, 101.6103, 101.62, 101.64, 101.65, 101.657, 105.031, 106.023, and 106.087.

History.—s. 5, ch. 2002-281; s. 3, ch. 2005-278; s. 24, ch. 2012-116; s. 3, ch. 2016-37.



97.028 - Procedures on complaints of violations of Title III of the Help America Vote Act of 2002.

97.028 Procedures on complaints of violations of Title III of the Help America Vote Act of 2002.—

(1)(a) Any person who believes that a violation of Title III of the Help America Vote Act of 2002 has occurred, is occurring, or is about to occur may file a complaint with the department.

(b) The complaint must be in writing and must be signed and sworn to before a notary by the person filing the complaint. Further, the complaint must state the alleged violation and the person or entity responsible for the violation. The department shall prescribe the form for complaints filed under this section. If the department determines that the complaint fails to allege both a violation and a person or entity responsible for the violation, or that the complaint is not properly executed, the department shall inform the complainant in writing that the complaint is legally insufficient.

(c) For purposes of this section, a violation of Title III of the Help America Vote Act of 2002 is the failure to perform an act required or the performance of an act prohibited by Title III of the Help America Vote Act of 2002 by a covered person or entity.

(d) The department shall have sole jurisdiction over complaints filed under the provisions of this section.

(e) This section provides the sole avenue of redress for alleged violations of Title III of the Help America Vote Act of 2002 and does not give rise to any other cause of action.

(f) The department may consolidate complaints filed under this section.

(g) All proceedings under this section are exempt from chapter 120.

(2)(a) When a legally sufficient complaint is filed with the department, the agency head shall designate a hearing officer who shall:

1. Provide the subject of the complaint with a copy of the complaint. The subject of the complaint shall, within 10 days after receipt of the complaint, file with the department a written, sworn response to the complaint.

2. Upon receipt of the response, the hearing officer shall review both sworn filings to determine whether a violation of Title III of the Help America Vote Act of 2002 has occurred, is occurring, or is about to occur. The complaint and the response shall constitute the official hearing record to be considered by the hearing officer. The hearing officer shall provide the complainant with a copy of the response.

3. At the hearing officer’s discretion, the complainant and the respondent may be ordered by the hearing officer to provide additional sworn oral or written statements or additional documents to assist the hearing officer in making his or her determination. Further, other relevant witnesses may also be ordered by the hearing officer to give sworn testimony or to provide relevant documents to assist the hearing officer in making his or her determination. Any such statements or documents received by the hearing officer shall also become part of the official hearing record. For purposes of this section, the hearing officer is authorized to administer oaths and to issue subpoenas.

4. The hearing officer shall advise both the complainant and respondent in writing of their determination. If the hearing officer determines that no violation has occurred, is occurring, or is about to occur, the department shall dismiss the complaint and publish its determination. If the hearing officer determines that a violation of Title III of the Help America Vote Act has occurred, is occurring, or is about to occur, the department shall issue and deliver an order directing the appropriate remedy to persons responsible for effecting such remedy. The issuance of an order does not constitute agency action for which a hearing under s. 120.569 or s. 120.57 may be sought. For purposes of enforcing the order, the department may initiate a proceeding in the name of the state seeking issuance of an injunction, a writ of mandamus, or other equitable remedy against any person who violates any provision of such order.

5. The department shall make a final determination with respect to the complaint within 90 days after the date that the complaint was filed, unless the complainant consents to a longer period for making such a determination.

(b) If the department fails to meet the deadline established in subparagraph (a)5., the complaint shall be forwarded to mediation. Mediation shall occur within 60 days after the department’s failure to make a determination within the timeframe established in subparagraph (a)5. The record created under this section shall be made available for use in the mediation.

History.—s. 5, ch. 2003-415.






Part II - FLORIDA VOTER REGISTRATION ACT (ss. 97.032-97.105)

97.032 - Short title.

97.032 Short title.—This part may be cited as the “Florida Voter Registration Act.”

History.—s. 7, ch. 94-224.



97.041 - Qualifications to register or vote.

97.041 Qualifications to register or vote.—

(1)(a) A person may become a registered voter only if that person:

1. Is at least 18 years of age;

2. Is a citizen of the United States;

3. Is a legal resident of the State of Florida;

4. Is a legal resident of the county in which that person seeks to be registered; and

5. Registers pursuant to the Florida Election Code.

(b) A person who is otherwise qualified may preregister on or after that person’s 16th birthday and may vote in any election occurring on or after that person’s 18th birthday.

(2) The following persons, who might be otherwise qualified, are not entitled to register or vote:

(a) A person who has been adjudicated mentally incapacitated with respect to voting in this or any other state and who has not had his or her right to vote restored pursuant to law.

(b) A person who has been convicted of any felony by any court of record and who has not had his or her right to vote restored pursuant to law.

(3) A person who is not registered may not vote.

History.—ss. 1, chs. 3850, 3879, 1889; RS 154; s. 1, ch. 4328, 1895; GS 170; RGS 215; s. 1, ch. 8583, 1921; CGL 248; s. 1, ch. 26870, 1951; s. 2, ch. 28156, 1953; s. 1, ch. 63-408; s. 3, ch. 65-60; s. 1, ch. 67-67; ss. 1, 4, ch. 71-108; s. 1, ch. 72-197; s. 2, ch. 73-157; s. 31, ch. 73-333; s. 1, ch. 74-5; s. 1, ch. 77-175; s. 2, ch. 89-338; s. 8, ch. 94-224; s. 12, ch. 2007-30; s. 2, ch. 2008-95.

Note.—Former s. 98.01.



97.051 - Oath upon registering.

97.051 Oath upon registering.—A person registering to vote must subscribe to the following oath: “I do solemnly swear (or affirm) that I will protect and defend the Constitution of the United States and the Constitution of the State of Florida, that I am qualified to register as an elector under the Constitution and laws of the State of Florida, and that all information provided in this application is true.”

History.—s. 7, ch. 3879, 1889; RS 161; s. 8, ch. 4328, 1895; GS 178; RGS 222; CGL 257; s. 4, ch. 25383, 1949; s. 1, ch. 26870, 1951; s. 3, ch. 69-280; ss. 2, 4, ch. 71-108; s. 1, ch. 72-63; s. 2, ch. 77-175; s. 1, ch. 81-304; s. 9, ch. 94-224; s. 3, ch. 2005-277; s. 4, ch. 2005-278.

Note.—Former s. 98.11.



97.052 - Uniform statewide voter registration application.

97.052 Uniform statewide voter registration application.—

(1) The department shall prescribe by rule a uniform statewide voter registration application for use in this state.

(a) The uniform statewide voter registration application must be accepted for any one or more of the following purposes:

1. Initial registration.

2. Change of address.

3. Change of party affiliation.

4. Change of name.

5. Replacement of a voter information card.

6. Signature update.

(b) The department is responsible for printing the uniform statewide voter registration application and the voter registration application form prescribed by the Election Assistance Commission pursuant to federal law. The applications and forms must be distributed, upon request, to the following:

1. Individuals seeking to register to vote or update a voter registration record.

2. Individuals or groups conducting voter registration programs. A charge of 1 cent per application shall be assessed on requests for 10,000 or more applications.

3. The Department of Highway Safety and Motor Vehicles.

4. Voter registration agencies.

5. Armed forces recruitment offices.

6. Qualifying educational institutions.

7. Supervisors, who must make the applications and forms available in the following manner:

a. By distributing the applications and forms in their offices to any individual or group.

b. By distributing the applications and forms at other locations designated by each supervisor.

c. By mailing the applications and forms to applicants upon the request of the applicant.

(c) The uniform statewide voter registration application may be reproduced by any private individual or group, provided the reproduced application is in the same format as the application prescribed by rule under this section.

(2) The uniform statewide voter registration application must be designed to elicit the following information from the applicant:

(a) Last, first, and middle name, including any suffix.

(b) Date of birth.

(c) Address of legal residence.

(d) Mailing address, if different.

(e) E-mail address and whether the applicant wishes to receive sample ballots by e-mail.

(f) County of legal residence.

(g) Race or ethnicity that best describes the applicant:

1. American Indian or Alaskan Native.

2. Asian or Pacific Islander.

3. Black, not Hispanic.

4. White, not Hispanic.

5. Hispanic.

(h) State or country of birth.

(i) Sex.

(j) Party affiliation.

(k) Whether the applicant needs assistance in voting.

(l) Name and address where last registered.

(m) Last four digits of the applicant’s social security number.

(n) Florida driver license number or the identification number from a Florida identification card issued under s. 322.051.

(o) An indication, if applicable, that the applicant has not been issued a Florida driver license, a Florida identification card, or a social security number.

(p) Telephone number (optional).

(q) Signature of applicant under penalty for false swearing pursuant to s. 104.011, by which the person subscribes to the oath required by s. 3, Art. VI of the State Constitution and s. 97.051, and swears or affirms that the information contained in the registration application is true.

(r) Whether the application is being used for initial registration, to update a voter registration record, or to request a replacement voter information card.

(s) Whether the applicant is a citizen of the United States by asking the question “Are you a citizen of the United States of America?” and providing boxes for the applicant to check to indicate whether the applicant is or is not a citizen of the United States.

(t) Whether the applicant has been convicted of a felony, and, if convicted, has had his or her civil rights restored by including the statement “I affirm I am not a convicted felon, or, if I am, my rights relating to voting have been restored.” and providing a box for the applicant to check to affirm the statement.

(u) Whether the applicant has been adjudicated mentally incapacitated with respect to voting or, if so adjudicated, has had his or her right to vote restored by including the statement “I affirm I have not been adjudicated mentally incapacitated with respect to voting, or, if I have, my competency has been restored.” and providing a box for the applicant to check to affirm the statement.

The registration application must be in plain language and designed so that convicted felons whose civil rights have been restored and persons who have been adjudicated mentally incapacitated and have had their voting rights restored are not required to reveal their prior conviction or adjudication.

(3) The uniform statewide voter registration application must also contain:

(a) The oath required by s. 3, Art. VI of the State Constitution and s. 97.051.

(b) A statement specifying each eligibility requirement under s. 97.041.

(c) The penalties provided in s. 104.011 for false swearing in connection with voter registration.

(d) A statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and may be used only for voter registration purposes.

(e) A statement that informs the applicant who chooses to register to vote or update a voter registration record that the office at which the applicant submits a voter registration application or updates a voter registration record will remain confidential and may be used only for voter registration purposes.

(f) A statement informing an applicant who has not been issued a Florida driver license, a Florida identification card, or a social security number that if the application is submitted by mail and the applicant is registering for the first time in this state, the applicant will be required to provide identification prior to voting the first time.

(4) A supervisor may produce a voter registration application that has the supervisor’s direct mailing address if the department has reviewed the application and determined that it is substantially the same as the uniform statewide voter registration application.

(5) The voter registration application form prescribed by the Election Assistance Commission pursuant to federal law or the federal postcard application must be accepted as an application for registration in this state if the completed application or postcard application contains the information required by the constitution and laws of this state.

(6) If a voter registration applicant fails to provide any of the required information on the voter registration application form, the supervisor shall notify the applicant of the failure by mail within 5 business days after the supervisor has the information available in the voter registration system. The applicant shall have an opportunity to complete the application form to vote in the next election up until the book closing for that next election.

History.—s. 5, ch. 25391, 1949; s. 2, ch. 26870, 1951; s. 1, ch. 59-231; s. 8, ch. 65-134; s. 1, ch. 67-170; s. 8, ch. 69-377; ss. 10, 35, ch. 69-106; s. 2, ch. 72-63; s. 5, ch. 77-175; s. 23, ch. 84-302; s. 6, ch. 89-338; s. 10, ch. 94-224; s. 2, ch. 96-327; s. 26, ch. 97-13; s. 4, ch. 98-129; ss. 1, 7, ch. 2002-189; s. 3, ch. 2003-415; s. 4, ch. 2005-277; s. 5, ch. 2005-278; s. 1, ch. 2013-192.

Note.—Former s. 97.05; s. 98.111.



97.0525 - Online voter registration.

97.0525 Online voter registration.—

(1) Beginning October 1, 2017, an applicant may submit an online voter registration application using the procedures set forth in this section.

(2) The division shall establish a secure Internet website that safeguards an applicant’s information to ensure data integrity and permits an applicant to:

(a) Submit a voter registration application, including first-time voter registration applications and updates to current voter registration records.

(b) Submit information necessary to establish an applicant’s eligibility to vote, pursuant to s. 97.041, which includes the information required for the uniform statewide voter registration application pursuant to s. 97.052(2).

(c) Swear to the oath required pursuant to s. 97.051.

(3)(a) The online voter registration system shall comply with the information technology security provisions of s. 282.318 and shall use a unique identifier for each applicant to prevent unauthorized persons from altering a voter’s registration information.

(b) The division shall conduct a comprehensive risk assessment of the online voter registration system before making the system publicly available and every 2 years thereafter. The comprehensive risk assessment must comply with the risk assessment methodology developed by the Agency for State Technology for identifying security risks, determining the magnitude of such risks, and identifying areas that require safeguards.

(4)(a) The online voter registration system shall compare the Florida driver license number or Florida identification number submitted pursuant to s. 97.052(2)(n) with information maintained by the Department of Highway Safety and Motor Vehicles to confirm that the name and date of birth on the application are consistent with the records of the Department of Highway Safety and Motor Vehicles.

(b) If the applicant’s name and date of birth are consistent with the records of the Department of Highway Safety and Motor Vehicles, the online voter registration system shall transmit, using the statewide voter registration system maintained pursuant to s. 98.035, the applicant’s registration application, along with the digital signature of the applicant on file with the Department of Highway Safety and Motor Vehicles, to the supervisor of elections. The applicant’s digital signature satisfies the signature requirement of s. 97.052(2)(q).

(c) If the applicant’s name and date of birth cannot be verified by the records of the Department of Highway Safety and Motor Vehicles, or if the applicant indicated that he or she has not been issued a Florida driver license or Florida identification card, the online voter registration system shall populate the applicant’s information into a printable voter registration application pursuant to s. 97.052(2) and direct the applicant to print, sign, and date the application and deliver the application to the supervisor of elections for disposition pursuant to s. 97.073.

(5) Upon submission of a completed online voter registration application, the website must generate an immediate electronic confirmation that the supervisor of elections has received the application and provide instructions regarding the ability of a registrant to check the status of the application thereafter.

(6) Except as otherwise provided in this section, the supervisor of elections shall process the application pursuant to s. 97.053.

(7) The online voter registration system must conform to nationally accepted standards for accessibility for individuals with disabilities, including s. 508 of the Rehabilitation Act of 1973, s. 255 of the Telecommunications Act of 1996, and the Web Content Accessibility Guidelines of the World Wide Web Consortium, to ensure equal access for voters with disabilities.

(8) A legal distinction may not be made between online voter registration under this section and voter registration in person, by mail, or by other methods provided by general law.

History.—s. 1, ch. 2015-36.



97.053 - Acceptance of voter registration applications.

97.053 Acceptance of voter registration applications.—

(1) Voter registration applications, changes in registration, and requests for a replacement voter information card must be accepted in the office of any supervisor, the division, a driver license office, a voter registration agency, or an armed forces recruitment office when hand delivered by the applicant or a third party during the hours that office is open or when mailed.

(2) A voter registration application is complete and becomes the official voter registration record of that applicant when all information necessary to establish the applicant’s eligibility pursuant to s. 97.041 is received by a voter registration official and verified pursuant to subsection (6). If the applicant fails to complete his or her voter registration application prior to the date of book closing for an election, then such applicant shall not be eligible to vote in that election.

(3) The registration date for a valid initial voter registration application that has been hand delivered is the date that the application is received by a driver license office, a voter registration agency, an armed forces recruitment office, the division, or the office of any supervisor in the state.

(4) The registration date for a valid initial voter registration application that has been mailed to a driver license office, a voter registration agency, an armed forces recruitment office, the division, or the office of any supervisor in the state and bears a clear postmark is the date of that postmark. If an initial voter registration application that has been mailed does not bear a postmark or if the postmark is unclear, the registration date is the date the application is received by any supervisor or the division, unless it is received within 5 days after the closing of the books for an election, excluding Saturdays, Sundays, and legal holidays, in which case the registration date is the book-closing date.

(5)(a) A voter registration application is complete if it contains the following information necessary to establish the applicant’s eligibility pursuant to s. 97.041, including:

1. The applicant’s name.

2. The applicant’s address of legal residence, including a distinguishing apartment, suite, lot, room, or dormitory room number or other identifier, if appropriate. Failure to include a distinguishing apartment, suite, lot, room, or dormitory room or other identifier on a voter registration application does not impact a voter’s eligibility to register to vote or cast a ballot, and such an omission may not serve as the basis for a challenge to a voter’s eligibility or reason to not count a ballot.

3. The applicant’s date of birth.

4. A mark in the checkbox affirming that the applicant is a citizen of the United States.

5.a. The applicant’s current and valid Florida driver license number or the identification number from a Florida identification card issued under s. 322.051, or

b. If the applicant has not been issued a current and valid Florida driver license or a Florida identification card, the last four digits of the applicant’s social security number.

In case an applicant has not been issued a current and valid Florida driver license, Florida identification card, or social security number, the applicant shall affirm this fact in the manner prescribed in the uniform statewide voter registration application.

6. A mark in the checkbox affirming that the applicant has not been convicted of a felony or that, if convicted, has had his or her civil rights restored.

7. A mark in the checkbox affirming that the applicant has not been adjudicated mentally incapacitated with respect to voting or that, if so adjudicated, has had his or her right to vote restored.

8. The original signature or a digital signature transmitted by the Department of Highway Safety and Motor Vehicles of the applicant swearing or affirming under the penalty for false swearing pursuant to s. 104.011 that the information contained in the registration application is true and subscribing to the oath required by s. 3, Art. VI of the State Constitution and s. 97.051.

(b) An applicant who fails to designate party affiliation must be registered without party affiliation. The supervisor must notify the voter by mail that the voter has been registered without party affiliation and that the voter may change party affiliation as provided in s. 97.1031.

(6) A voter registration application may be accepted as valid only after the department has verified the authenticity or nonexistence of the driver license number, the Florida identification card number, or the last four digits of the social security number provided by the applicant. If a completed voter registration application has been received by the book-closing deadline but the driver license number, the Florida identification card number, or the last four digits of the social security number provided by the applicant cannot be verified, the applicant shall be notified that the number cannot be verified and that the applicant must provide evidence to the supervisor sufficient to verify the authenticity of the applicant’s driver license number, Florida identification card number, or last four digits of the social security number. If the applicant provides the necessary evidence, the supervisor shall place the applicant’s name on the registration rolls as an active voter. If the applicant has not provided the necessary evidence or the number has not otherwise been verified prior to the applicant presenting himself or herself to vote, the applicant shall be provided a provisional ballot. The provisional ballot shall be counted only if the number is verified by the end of the canvassing period or if the applicant presents evidence to the supervisor of elections sufficient to verify the authenticity of the applicant’s driver license number, Florida identification card number, or last four digits of the social security number no later than 5 p.m. of the second day following the election.

(7) All voter registration applications received by a voter registration official shall be entered into the statewide voter registration system within 13 days after receipt. Once entered, the application shall be immediately forwarded to the appropriate supervisor of elections.

History.—s. 11, ch. 94-224; s. 27, ch. 97-13; s. 5, ch. 98-129; s. 4, ch. 2003-415; s. 5, ch. 2005-277; s. 6, ch. 2005-278; s. 13, ch. 2007-30; s. 3, ch. 2008-95; s. 2, ch. 2016-23.



97.0535 - Special requirements for certain applicants.

97.0535 Special requirements for certain applicants.—

(1) Each applicant who registers by mail and who has never previously voted in the state and who the department has verified has not been issued a current and valid Florida driver license, Florida identification card, or social security number shall be required to provide a copy of a current and valid identification, as provided in subsection (3), or indicate that he or she is exempt from the requirements prior to voting. Such identification or indication may be provided at the time of registering, or at any time prior to voting for the first time in the state. If the voter registration application clearly provides information from which a voter registration official can determine that the applicant meets at least one of the exemptions in subsection (4), the voter registration official shall make the notation on the registration records of the statewide voter registration system and the applicant shall not be required to provide the identification required by this section.

(2) The voter registration official shall, upon accepting the voter registration application submitted pursuant to subsection (1), determine if the applicant provided the required identification at the time of registering. If the required identification was not provided, the supervisor shall notify the applicant that he or she must provide the identification prior to voting the first time in the state.

(3)(a) The following forms of identification shall be considered current and valid if they contain the name and photograph of the applicant and have not expired:

1. United States passport.

2. Debit or credit card.

3. Military identification.

4. Student identification.

5. Retirement center identification.

6. Neighborhood association identification.

7. Public assistance identification.

8. Veteran health identification card issued by the United States Department of Veterans Affairs.

9. A license to carry a concealed weapon or firearm issued pursuant to s. 790.06.

10. Employee identification card issued by any branch, department, agency, or entity of the Federal Government, the state, a county, or a municipality.

(b) The following forms of identification shall be considered current and valid if they contain the name and current residence address of the applicant:

1. Utility bill.

2. Bank statement.

3. Government check.

4. Paycheck.

5. Other government document (excluding voter identification card).

(4) The following persons are exempt from the identification requirements of this section:

(a) Persons 65 years of age or older.

(b) Persons with a temporary or permanent physical disability.

(c) Members of the uniformed service on active duty who, by reason of such active duty, are absent from the county on election day.

(d) Members of the Merchant Marine who, by reason of service in the Merchant Marine, are absent from the county on election day.

(e) The spouse or dependent of a member referred to in paragraph (c) or paragraph (d) who, by reason of the active duty or service of the member, is absent from the county on election day.

(f) Persons currently residing outside the United States who are eligible to vote in Florida.

History.—s. 6, ch. 2003-415; s. 7, ch. 2005-278; s. 4, ch. 2008-95; s. 1, ch. 2016-167.



97.055 - Registration books; when closed for an election.

97.055 Registration books; when closed for an election.—

(1)(a) The registration books must be closed on the 29th day before each election and must remain closed until after that election. If an election is called and there are fewer than 29 days before that election, the registration books must be closed immediately.

(b) Except as provided in paragraph (c), when the registration books are closed for an election, updates to a voter’s name, address, and signature pursuant to ss. 98.077 and 101.045 shall be the only changes permitted for purposes of the upcoming election. New voter registration applications must be accepted but only for the purpose of subsequent elections.

(c) When the registration books are closed for an upcoming election, an update or change to a voter’s party affiliation made pursuant to s. 97.1031 shall be permitted for that upcoming election unless such election is for the purpose of nominating a political party nominee, in which case the update or change shall be permitted only for the purpose of subsequent elections.

(2) In computing the 29-day period for the closing of the registration books, the day of the election is excluded and all other days are included. If the 29th day preceding an election falls on a Sunday or a legal holiday, the registration books must be closed on the next day that is not a Sunday or a legal holiday.

History.—s. 2, ch. 25391, 1949; s. 2, ch. 26870, 1951; s. 5, ch. 29934, s. 1, ch. 29761, 1955; s. 3, ch. 65-134; s. 2, ch. 67-530; s. 1, ch. 71-124; ss. 7, 8, ch. 72-63; s. 4, ch. 74-5; s. 1, ch. 77-174; s. 5, ch. 77-175; s. 7, ch. 80-292; s. 5, ch. 81-304; s. 1, ch. 83-25; s. 27, ch. 84-302; s. 11, ch. 85-80; s. 6, ch. 89-338; s. 12, ch. 94-224; s. 6, ch. 2005-277; s. 8, ch. 2005-278; s. 3, ch. 2005-286; s. 5, ch. 2008-95.

Note.—Former s. 97.02; s. 98.051.



97.0555 - Late registration.

97.0555 Late registration.—An individual or accompanying family member who has been discharged or separated from the uniformed services or the United States Merchant Marine, has returned from a military deployment or activation, or has separated from employment outside the territorial limits of the United States, after the book-closing date for an election pursuant to s. 97.055 and who is otherwise qualified may register to vote in such election until 5 p.m. on the Friday before that election in the office of the supervisor of elections. Such persons must produce sufficient documentation showing evidence of qualifying for late registration pursuant to this section.

History.—s. 47, ch. 2001-40; s. 1, ch. 2002-17; s. 25, ch. 2012-116; s. 1, ch. 2013-57.



97.057 - Voter registration by the Department of Highway Safety and Motor Vehicles.

97.057 Voter registration by the Department of Highway Safety and Motor Vehicles.—

(1) The Department of Highway Safety and Motor Vehicles shall provide the opportunity to register to vote or to update a voter registration record to each individual who comes to an office of that department to:

(a) Apply for or renew a driver license;

(b) Apply for or renew an identification card pursuant to chapter 322; or

(c) Change an address on an existing driver license or identification card.

(2) The Department of Highway Safety and Motor Vehicles shall:

(a) Notify each individual, orally or in writing, that:

1. Information gathered for the completion of a driver license or identification card application, renewal, or change of address can be automatically transferred to a voter registration application;

2. If additional information and a signature are provided, the voter registration application will be completed and sent to the proper election authority;

3. Information provided can also be used to update a voter registration record;

4. All declinations will remain confidential and may be used only for voter registration purposes; and

5. The particular driver license office in which the person applies to register to vote or updates a voter registration record will remain confidential and may be used only for voter registration purposes.

(b) Require a driver license examiner to inquire orally or, if the applicant is hearing impaired, inquire in writing whether the applicant wishes to register to vote or update a voter registration record during the completion of a driver license or identification card application, renewal, or change of address.

1. If the applicant chooses to register to vote or to update a voter registration record:

a. All applicable information received by the Department of Highway Safety and Motor Vehicles in the course of filling out the forms necessary under subsection (1) must be transferred to a voter registration application.

b. The additional necessary information must be obtained by the driver license examiner and must not duplicate any information already obtained while completing the forms required under subsection (1).

c. A voter registration application with all of the applicant’s voter registration information required to establish the applicant’s eligibility pursuant to s. 97.041 must be presented to the applicant to review and verify the voter registration information received and provide an electronic signature affirming the accuracy of the information provided.

2. If the applicant declines to register to vote, update the applicant’s voter registration record, or change the applicant’s address by either orally declining or by failing to sign the voter registration application, the Department of Highway Safety and Motor Vehicles must note such declination on its records and shall forward the declination to the statewide voter registration system.

(3) For the purpose of this section, the Department of Highway Safety and Motor Vehicles, with the approval of the Department of State, shall prescribe:

(a) A voter registration application that is the same in content, format, and size as the uniform statewide voter registration application prescribed under s. 97.052; and

(b) A form that will inform applicants under subsection (1) of the information contained in paragraph (2)(a).

(4) The Department of Highway Safety and Motor Vehicles must electronically transmit completed voter registration applications within 24 hours after receipt to the statewide voter registration system. Completed paper voter registration applications received by the Department of Highway Safety and Motor Vehicles shall be forwarded within 5 days after receipt to the supervisor of the county where the office that processed or received that application is located.

(5) The Department of Highway Safety and Motor Vehicles must send, with each driver license renewal extension application authorized pursuant to s. 322.18(8), a uniform statewide voter registration application, the voter registration application prescribed under paragraph (3)(a), or a voter registration application developed especially for the purposes of this subsection by the Department of Highway Safety and Motor Vehicles, with the approval of the Department of State, which must meet the requirements of s. 97.052.

(6) A person providing voter registration services for a driver license office may not:

(a) Seek to influence an applicant’s political preference or party registration;

(b) Display any political preference or party allegiance;

(c) Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote; or

(d) Disclose any applicant’s voter registration information except as needed for the administration of voter registration.

(7) The Department of Highway Safety and Motor Vehicles shall collect data determined necessary by the Department of State for program evaluation and reporting to the Election Assistance Commission pursuant to federal law.

(8) The Department of Highway Safety and Motor Vehicles must ensure that all voter registration services provided by driver license offices are in compliance with the Voting Rights Act of 1965.

(9) The Department of Highway Safety and Motor Vehicles shall retain complete records of voter registration information received, processed, and submitted to the statewide voter registration system by the Department of Highway Safety and Motor Vehicles. These records shall be for the explicit purpose of supporting audit and accounting controls established to ensure accurate and complete electronic transmission of records between the statewide voter registration system and the Department of Highway Safety and Motor Vehicles.

(10) The department shall provide the Department of Highway Safety and Motor Vehicles with an electronic database of street addresses valid for use as the address of legal residence as required in s. 97.053(5). The Department of Highway Safety and Motor Vehicles shall compare the address provided by the applicant against the database of valid street addresses. If the address provided by the applicant does not match a valid street address in the database, the applicant will be asked to verify the address provided. The Department of Highway Safety and Motor Vehicles shall not reject any application for voter registration for which a valid match cannot be made.

(11) The Department of Highway Safety and Motor Vehicles shall enter into an agreement with the department to match information in the statewide voter registration system with information in the database of the Department of Highway Safety and Motor Vehicles to the extent required to verify the accuracy of the driver license number, Florida identification number, or last four digits of the social security number provided on applications for voter registration as required in s. 97.053.

(12) The Department of Highway Safety and Motor Vehicles shall enter into an agreement with the Commissioner of Social Security as required by the Help America Vote Act of 2002 to verify the last four digits of the social security number provided in applications for voter registration as required in s. 97.053.

History.—s. 13, ch. 94-224; s. 2, ch. 2002-189; s. 9, ch. 2005-278; s. 3, ch. 2016-23.



97.0575 - Third-party voter registrations.

97.0575 Third-party voter registrations.—

(1) Before engaging in any voter registration activities, a third-party voter registration organization must register and provide to the division, in an electronic format, the following information:

(a) The names of the officers of the organization and the name and permanent address of the organization.

(b) The name and address of the organization’s registered agent in the state.

(c) The names, permanent addresses, and temporary addresses, if any, of each registration agent registering persons to vote in this state on behalf of the organization.

(d) A sworn statement from each registration agent employed by or volunteering for the organization stating that the agent will obey all state laws and rules regarding the registration of voters. Such statement must be on a form containing notice of applicable penalties for false registration.

(2) The division or the supervisor of elections shall make voter registration forms available to third-party voter registration organizations. All such forms must contain information identifying the organization to which the forms are provided. The division shall maintain a database of all third-party voter registration organizations and the voter registration forms assigned to the third-party voter registration organization. Each supervisor of elections shall provide to the division information on voter registration forms assigned to and received from third-party voter registration organizations. The information must be provided in a format and at times as required by the division by rule. The division must update information on third-party voter registrations daily and make the information publicly available.

(3)(a) A third-party voter registration organization that collects voter registration applications serves as a fiduciary to the applicant, ensuring that any voter registration application entrusted to the organization, irrespective of party affiliation, race, ethnicity, or gender, shall be promptly delivered to the division or the supervisor of elections within 48 hours after the applicant completes it or the next business day if the appropriate office is closed for that 48-hour period. If a voter registration application collected by any third-party voter registration organization is not promptly delivered to the division or supervisor of elections, the third-party voter registration organization is liable for the following fines:

1. A fine in the amount of $50 for each application received by the division or the supervisor of elections more than 48 hours after the applicant delivered the completed voter registration application to the third-party voter registration organization or any person, entity, or agent acting on its behalf or the next business day, if the office is closed. A fine in the amount of $250 for each application received if the third-party voter registration organization or person, entity, or agency acting on its behalf acted willfully.

2. A fine in the amount of $100 for each application collected by a third-party voter registration organization or any person, entity, or agent acting on its behalf, before book closing for any given election for federal or state office and received by the division or the supervisor of elections after the book-closing deadline for such election. A fine in the amount of $500 for each application received if the third-party registration organization or person, entity, or agency acting on its behalf acted willfully.

3. A fine in the amount of $500 for each application collected by a third-party voter registration organization or any person, entity, or agent acting on its behalf, which is not submitted to the division or supervisor of elections. A fine in the amount of $1,000 for any application not submitted if the third-party voter registration organization or person, entity, or agency acting on its behalf acted willfully.

The aggregate fine pursuant to this paragraph which may be assessed against a third-party voter registration organization, including affiliate organizations, for violations committed in a calendar year is $1,000.

(b) A showing by the third-party voter registration organization that the failure to deliver the voter registration application within the required timeframe is based upon force majeure or impossibility of performance shall be an affirmative defense to a violation of this subsection. The secretary may waive the fines described in this subsection upon a showing that the failure to deliver the voter registration application promptly is based upon force majeure or impossibility of performance.

(4) If the Secretary of State reasonably believes that a person has committed a violation of this section, the secretary may refer the matter to the Attorney General for enforcement. The Attorney General may institute a civil action for a violation of this section or to prevent a violation of this section. An action for relief may include a permanent or temporary injunction, a restraining order, or any other appropriate order.

(5) The division shall adopt by rule a form to elicit specific information concerning the facts and circumstances from a person who claims to have been registered to vote by a third-party voter registration organization but who does not appear as an active voter on the voter registration rolls. The division shall also adopt rules to ensure the integrity of the registration process, including rules requiring third-party voter registration organizations to account for all state and federal registration forms used by their registration agents. Such rules may require an organization to provide organization and form specific identification information on each form as determined by the department as needed to assist in the accounting of state and federal registration forms.

(6) The date on which an applicant signs a voter registration application is presumed to be the date on which the third-party voter registration organization received or collected the voter registration application.

(7) The requirements of this section are retroactive for any third-party voter registration organization registered with the department on the effective date of this act, and must be complied with within 90 days after the department provides notice to the third-party voter registration organization of the requirements contained in this section. Failure of the third-party voter registration organization to comply with the requirements within 90 days after receipt of the notice shall automatically result in the cancellation of the third-party voter registration organization’s registration.

History.—s. 7, ch. 2005-277; s. 2, ch. 2007-30; s. 4, ch. 2011-40.



97.058 - Voter registration agencies.

97.058 Voter registration agencies.—

(1) Each voter registration agency must provide each applicant the opportunity to register to vote or to update a voter registration record, at the time the applicant applies for services or assistance from that agency, for renewal of such services or assistance, or for a change of address required with respect to the services or assistance.

(2) Each voter registration agency, other than a public library, must develop and provide each applicant with a form approved by the department containing all of the following:

(a) The questions:

1. “If you are not registered to vote where you live now, would you like to apply to register to vote today?”

2. “If you are registered to vote where you live now, would you like to update your voter registration record?”

(b) For agencies providing public assistance, the statement, “Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.”

(c) Boxes for the applicant to check which indicate that:

1. The applicant would like to register to vote or update a current voter registration;

2. The applicant would like to decline to register to vote; or

3. The applicant is already registered to vote and does not need to update the voter registration,

together with the statement, “If you do not check any box, you will be considered to have decided not to register to vote or update a voter registration at this time.”

(d) The statement, “If you would like help in filling out the voter registration application, we will help you. The decision whether to seek or accept help is yours. You may fill out the voter registration application in private.”

(e) The statement, “If you believe that someone has interfered with your right to register or to decline to register to vote, your right to privacy in deciding whether to register or in applying to register to vote, or your right to choose your own political party or other political preference, you may file a complaint with the Secretary of State.”

(f) The address and telephone number of the appropriate office in the department where a complaint may be filed.

(g) A statement that all declinations will remain confidential and may be used only for voter registration purposes.

(h) A statement that informs the applicant who chooses to register to vote or update a voter registration record that the office at which the applicant submits a voter registration application or updates a voter registration record will remain confidential and may be used only for voter registration purposes.

(3)(a) A voter registration agency may use the uniform statewide voter registration application or may create and use a voter registration application that meets the requirements of s. 97.052, with the approval of the department.

(b) A voter registration agency must provide to each applicant under subsection (1) the voter registration application that the agency decides to use pursuant to paragraph (a). An applicant who indicates a desire to register to vote or update a voter registration record must be provided the same degree of assistance with regard to the completion of that voter registration application as is provided by the agency with regard to the completion of its own forms, unless the applicant refuses that assistance.

(4) If a voter registration agency provides services to a person with a disability at the person’s home, the agency must also provide voter registration services at the person’s home.

(5) A voter registration agency must establish procedures for providing voter registration services to applicants who apply by telephone.

(6) A voter registration agency must forward all completed and incomplete voter registration applications within 5 days after receipt to the supervisor of the county where the agency that processed or received that application is located.

(7) A voter registration agency must retain declinations for a period of 2 years, during which time the declinations are not considered a record of the client pursuant to the laws governing the agency’s records.

(8) A person providing voter registration services for a voter registration agency may not:

(a) Seek to influence an applicant’s political preference or party registration;

(b) Display any political preference or party allegiance;

(c) Make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits;

(d) Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote; or

(e) Disclose any applicant’s voter registration information except as needed for the administration of voter registrations.

(9) A voter registration agency must collect data determined necessary by the department, as provided by rule, for program evaluation and reporting to the Election Assistance Commission pursuant to federal law.

(10) Each state agency which contracts with a private provider that is also a voter registration agency as defined in s. 97.021 is responsible for contracting for voter registration services with that provider and for ensuring that the private provider complies with the provisions of this section.

(11) Each voter registration agency must ensure that all voter registration services provided by its offices are in compliance with the Voting Rights Act of 1965.

History.—s. 14, ch. 94-224; s. 3, ch. 2002-189; s. 10, ch. 2005-278.



97.0583 - Voter registration at qualifying educational institutions.

97.0583 Voter registration at qualifying educational institutions.—Each qualifying educational institution shall provide each student enrolled in that institution the opportunity to register to vote or to update a voter registration record on each campus at least once a year. Qualifying educational institutions are also encouraged to provide voter registration services at other times and places, such as upon application for financial aid, during admissions, at registration, upon issuance of student identifications, and at new-student orientation.

History.—s. 3, ch. 96-327.



97.05831 - Voter registration applications made available to the Fish and Wildlife Conservation Commission.

97.05831 Voter registration applications made available to the Fish and Wildlife Conservation Commission.—As required in s. 379.352, each supervisor of elections shall supply voter registration applications to the Fish and Wildlife Conservation Commission and its subagents, as needed.

History.—s. 1, ch. 2006-95; s. 183, ch. 2008-247.



97.0585 - Public records exemption; information regarding voters and voter registration; confidentiality.

97.0585 Public records exemption; information regarding voters and voter registration; confidentiality.—

(1) The following information held by an agency as defined in s. 119.011 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution and may be used only for purposes of voter registration:

(a) All declinations to register to vote made pursuant to ss. 97.057 and 97.058.

(b) Information relating to the place where a person registered to vote or where a person updated a voter registration.

(c) The social security number, driver license number, and Florida identification number of a voter registration applicant or voter.

(2) The signature of a voter registration applicant or a voter is exempt from the copying requirements of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(3) This section applies to information held by an agency before, on, or after the effective date of this exemption.

History.—ss. 1, 2, ch. 94-345; s. 24, ch. 96-406; ss. 1, 3, ch. 2005-279; s. 1, ch. 2010-42; ss. 1, 2, ch. 2010-115; s. 11, ch. 2013-15; s. 1, ch. 2015-78.



97.061 - Special registration for electors requiring assistance.

97.061 Special registration for electors requiring assistance.—

(1) Any person who is eligible to register and who is unable to read or write or who, because of some disability, needs assistance in voting shall upon that person’s request be registered under the procedure prescribed by this section and shall be entitled to receive assistance at the polls under the conditions prescribed by this section.

(2) If a person is qualified to register pursuant to this section, the voter registration official shall note in that person’s registration record that the person needs assistance in voting.

(3) The precinct register generated by the supervisor shall contain a notation that such person is eligible for assistance in voting, and the supervisor may make a notation on the voter information card that such person is eligible for assistance in voting. Such person shall be entitled to receive the assistance of two election officials or some other person of his or her own choice, other than the person’s employer, the agent of the person’s employer, or an officer or agent of the person’s union, without the necessity of executing the “Declaration to Secure Assistance” prescribed in s. 101.051. Such person shall notify the supervisor of any change in his or her condition which makes it unnecessary for him or her to receive assistance in voting.

History.—s. 14, ch. 6469, 1913; RGS 318; CGL 375; s. 3, ch. 25388, 1949; s. 6, ch. 25391, 1949; s. 1, ch. 26870, 1951; s. 3, ch. 28156, 1953; s. 1, ch. 59-446; s. 1, ch. 61-358; s. 4, ch. 65-60; s. 3, ch. 77-175; s. 1, ch. 79-366; s. 2, ch. 81-304; s. 1, ch. 84-302; s. 15, ch. 94-224; s. 1384, ch. 95-147; s. 11, ch. 2005-278; s. 26, ch. 2012-116.

Note.—Former ss. 97.06 and 102.21.



97.071 - Voter information card.

97.071 Voter information card.—

(1) A voter information card shall be furnished by the supervisor to all registered voters residing in the supervisor’s county. The card must contain:

(a) Voter’s registration number.

(b) Date of registration.

(c) Full name.

(d) Party affiliation.

(e) Date of birth.

(f) Address of legal residence.

(g) Precinct number.

(h) Polling place address.

(i) Name of supervisor and contact information of supervisor.

(j) Other information deemed necessary by the supervisor.

(2) A voter may receive a replacement voter information card by providing a signed, written request for a replacement card to a voter registration official. Upon verification of registration, the supervisor shall issue the voter a duplicate card without charge.

(3) In the case of a change of name, address of legal residence, polling place address, or party affiliation, the supervisor shall issue the voter a new voter information card.

History.—s. 13, ch. 3879, 1889; RS 167; s. 15, ch. 4328, 1895; GS 191, 192; RGS 235, 236; CGL 288, 289; s. 4, ch. 24203, 1947; s. 11, ch. 25035, 1949; s. 1, ch. 26870, 1951; s. 10, ch. 27991, 1953; s. 6, ch. 65-60; s. 8, ch. 69-377; ss. 10, 35, ch. 69-106; s. 18, ch. 94-224; s. 28, ch. 97-13; s. 7, ch. 98-129; s. 2, ch. 2000-250; s. 4, ch. 2002-189; s. 8, ch. 2005-277; s. 12, ch. 2005-278; s. 4, ch. 2005-286; s. 5, ch. 2011-40.

Note.—Former ss. 98.31 and 98.32.



97.073 - Disposition of voter registration applications; cancellation notice.

97.073 Disposition of voter registration applications; cancellation notice.—

(1) The supervisor must notify each applicant of the disposition of the applicant’s voter registration application within 5 business days after voter registration information is entered into the statewide voter registration system. The notice must inform the applicant that the application has been approved, is incomplete, has been denied, or is a duplicate of a current registration. A voter information card sent to an applicant constitutes notice of approval of registration. If the application is incomplete, the supervisor must request that the applicant supply the missing information using a voter registration application signed by the applicant. A notice of denial must inform the applicant of the reason the application was denied.

(2) Within 2 weeks after approval of a voter registration application that indicates that the applicant was previously registered in another state, the department must notify the registration official in the prior state that the applicant is now registered in this state.

History.—s. 19, ch. 94-224; s. 62, ch. 2001-40; s. 13, ch. 2005-278; s. 7, ch. 2011-40.



97.1031 - Notice of change of residence, change of name, or change of party affiliation.

97.1031 Notice of change of residence, change of name, or change of party affiliation.—

(1)(a) When an elector changes his or her residence address, the elector must notify the supervisor of elections. Except as provided in paragraph (b), an address change must be submitted using a voter registration application.

(b) If the address change is within the state and notice is provided to the supervisor of elections of the county where the elector has moved, the elector may do so by:

1. Contacting the supervisor of elections via telephone or electronic means, in which case the elector must provide his or her date of birth; or

2. Submitting the change on a voter registration application or other signed written notice.

(2) When an elector seeks to change party affiliation, the elector shall notify his or her supervisor of elections or other voter registration official by using a signed written notice that contains the elector’s date of birth or voter registration number. When an elector changes his or her name by marriage or other legal process, the elector shall notify his or her supervisor of elections or other voter registration official by using a signed written notice that contains the elector’s date of birth or voter’s registration number.

(3) The voter registration official shall make the necessary changes in the elector’s records as soon as practical upon receipt of such notice of a change of address of legal residence, name, or party affiliation. The supervisor of elections shall issue the new voter information card.

History.—s. 7, ch. 78-403; s. 5, ch. 80-292; s. 21, ch. 94-224; s. 29, ch. 97-13; s. 31, ch. 99-2; s. 3, ch. 2000-250; s. 5, ch. 2002-189; s. 14, ch. 2005-278; s. 5, ch. 2005-286; s. 8, ch. 2011-40.



97.105 - Permanent single registration system established.

97.105 Permanent single registration system established.—A permanent single registration system for the registration of electors to qualify them to vote in all elections is provided for the several counties and municipalities. This system shall be put into use by all municipalities and shall be in lieu of any other system of municipal registration. Electors shall be registered pursuant to this system by a voter registration official, and electors registered shall not thereafter be required to register or reregister except as provided by law.

History.—s. 1, ch. 25391, 1949; s. 2, ch. 26870, 1951; s. 1, ch. 59-237; s. 2, ch. 69-377; s. 1, ch. 73-155; s. 32, ch. 73-333; s. 5, ch. 77-175; s. 23, ch. 94-224; s. 15, ch. 2005-278.

Note.—Former s. 97.01; s. 98.041.









Chapter 98 - REGISTRATION OFFICE, OFFICERS, AND PROCEDURES

98.015 - Supervisor of elections; election, tenure of office, compensation, custody of registration-related documents, office hours, successor, seal; appointment of deputy supervisors; duties.

98.015 Supervisor of elections; election, tenure of office, compensation, custody of registration-related documents, office hours, successor, seal; appointment of deputy supervisors; duties.—

(1) A supervisor of elections shall be elected in each county at the general election in each year the number of which is a multiple of four for a 4-year term commencing on the first Tuesday after the first Monday in January succeeding his or her election. Each supervisor shall, before performing any of his or her duties, take the oath prescribed in s. 5, Art. II of the State Constitution.

(2) The supervisor’s compensation shall be paid by the board of county commissioners.

(3) The supervisor shall update voter registration information, enter new voter registrations into the statewide voter registration system, and act as the official custodian of documents received by the supervisor related to the registration of electors and changes in voter registration status of electors of the supervisor’s county.

(4) At a minimum, the office of the supervisor must be open Monday through Friday, excluding legal holidays, for a period of not less than 8 hours per day, beginning no later than 9 a.m.

(5) The supervisor shall preserve statements and other information required to be filed with the supervisor’s office pursuant to chapter 106 for a period of 10 years from date of receipt.

(6) The supervisor shall, upon leaving office, deliver to his or her successor immediately all records belonging to the office.

(7) Each supervisor is authorized to obtain for the office an impression seal approved by the department. An impression of the seal with a description thereof shall be filed with the department. The supervisor is empowered to attach an impression of the seal upon official documents and certificates executed over the supervisor’s signature and take oaths and acknowledgments under the supervisor’s seal in matters pertaining to the office. However, said seal need not be affixed to registration certificates.

(8) Each supervisor may select and appoint, subject to removal by the supervisor, as many deputy supervisors as are necessary, whose compensation must be paid by the supervisor and who shall have the same powers and whose acts shall have the same effect as the acts of the supervisor; except that the supervisor shall limit the power to appoint deputy supervisors to designated deputy supervisors. Each deputy supervisor shall, before entering office, take an oath in writing that he or she will faithfully perform the duties of the deputy supervisor’s office, which oath must be acknowledged by the supervisor or a designated deputy supervisor and must be filed in the office of the supervisor.

(9) Each supervisor must make training in the proper implementation of voter registration procedures available to any individual, group, center for independent living, or public library in the supervisor’s county.

(10) Each supervisor shall ensure that all voter registration and list maintenance procedures conducted by such supervisor are in compliance with any applicable requirements prescribed by rule of the department through the statewide voter registration system or prescribed by the Voting Rights Act of 1965, the National Voter Registration Act of 1993, or the Help America Vote Act of 2002.

(11) Each supervisor shall ensure that any voter registration system used by the supervisor for administering his or her duties as a voter registration official complies with the specifications and procedures established by rule of the department and the statewide voter registration system.

(12) Each supervisor shall maintain a list of valid residential street addresses for purposes of verifying the legal addresses of voters residing in the supervisor’s county. To the maximum extent practicable, the list shall include information necessary to differentiate one residence from another, including, but not limited to, a distinguishing apartment, suite, lot, room, or dormitory room number or other identifier. If a voter registration application does not include information necessary to differentiate one residence from another, the supervisor shall make all reasonable efforts to obtain such information in order to maintain the list of valid residential street addresses. The supervisor shall make all reasonable efforts to coordinate with county 911 service providers, property appraisers, the United States Postal Service, or other agencies as necessary to ensure the continued accuracy of such list. The supervisor shall provide the list of valid residential addresses to the statewide voter registration system in the manner and frequency specified by rule of the department.

History.—chs. 3700, 3704, 1887; s. 8, ch. 3879, 1889; RS 162; s. 9, ch. 4328, 1895; GS 179, 180; s. 1, ch. 5614, 1907; s. 1, ch. 9271, 1923; RGS 223, 224; CGL 258, 259; ss. 1, 2, ch. 22759, 1945; s. 2, ch. 26870, 1951; s. 10, ch. 65-134; ss. 10, 11, 35, ch. 69-106; s. 33, ch. 69-216; s. 5, ch. 77-175; s. 25, ch. 94-224; s. 1385, ch. 95-147; s. 17, ch. 98-34; s. 2, ch. 98-129; s. 16, ch. 2005-278; s. 4, ch. 2016-23.

Note.—Former ss. 98.13, 98.14, 98.17; s. 98.161.



98.035 - Statewide voter registration system; implementation, operation, and maintenance.

98.035 Statewide voter registration system; implementation, operation, and maintenance.—

(1) The Secretary of State, as chief election officer of the state, shall be responsible for implementing, operating, and maintaining, in a uniform and nondiscriminatory manner, a single, uniform, official, centralized, interactive, computerized statewide voter registration system as required by the Help America Vote Act of 2002. The department may adopt rules to administer this section.

(2) The statewide voter registration system must contain the name and registration information of every legally registered voter in the state. All voters shall be assigned a unique identifier. The system shall be the official list of registered voters in the state and shall provide secured access by authorized voter registration officials. The system shall enable voter registration officials to provide, access, and update voter registration information.

(3) The department may not contract with any other entity for the operation of the statewide voter registration system.

(4) The implementation of the statewide voter registration system shall not prevent any supervisor of elections from acquiring, maintaining, or using any hardware or software necessary or desirable to carry out the supervisor’s responsibilities related to the use of voter registration information or the conduct of elections, provided that such hardware or software does not conflict with the operation of the statewide voter registration system.

(5) The department may adopt rules governing the access, use, and operation of the statewide voter registration system to ensure security, uniformity, and integrity of the system.

History.—s. 17, ch. 2005-278.



98.045 - Administration of voter registration.

98.045 Administration of voter registration.—

(1) ELIGIBILITY OF APPLICANT.—The supervisor must ensure that any eligible applicant for voter registration is registered to vote and that each application for voter registration is processed in accordance with law. The supervisor shall determine whether a voter registration applicant is ineligible based on any of the following:

(a) The failure to complete a voter registration application as specified in s. 97.053.

(b) The applicant is deceased.

(c) The applicant has been convicted of a felony for which his or her civil rights have not been restored.

(d) The applicant has been adjudicated mentally incapacitated with respect to the right to vote and such right has not been restored.

(e) The applicant does not meet the age requirement pursuant to s. 97.041.

(f) The applicant is not a United States citizen.

(g) The applicant is a fictitious person.

(h) The applicant has provided an address of legal residence that is not his or her legal residence.

(i) The applicant has provided a driver license number, Florida identification card number, or the last four digits of a social security number that is not verifiable by the department.

(2) REMOVAL OF REGISTERED VOTERS.—

(a) Once a voter is registered, the name of that voter may not be removed from the statewide voter registration system except at the written request of the voter, by reason of the voter’s conviction of a felony or adjudication as mentally incapacitated with respect to voting, by death of the voter, or pursuant to a registration list maintenance activity conducted pursuant to s. 98.065 or s. 98.075.

(b) Information received by a voter registration official from an election official in another state indicating that a registered voter in this state has registered to vote in that other state shall be considered as a written request from the voter to have the voter’s name removed from the statewide voter registration system.

(3) PUBLIC RECORDS ACCESS AND RETENTION.—Each supervisor shall maintain for at least 2 years, and make available for public inspection and copying, all records concerning implementation of registration list maintenance programs and activities conducted pursuant to ss. 98.065 and 98.075. The records must include lists of the name and address of each person to whom a notice was sent and information as to whether each such person responded to the mailing, but may not include any information that is confidential or exempt from public records requirements under this code.

(4) STATEWIDE ELECTRONIC DATABASE OF VALID RESIDENTIAL STREET ADDRESSES.—

(a) The department shall compile and maintain a statewide electronic database of valid residential street addresses from the information provided by the supervisors of elections pursuant to s. 98.015. The department shall evaluate the information provided by the supervisors of elections to identify any duplicate addresses and any address that may overlap county boundaries.

(b) The department shall make the statewide database of valid street addresses available to the Department of Highway Safety and Motor Vehicles as provided in s. 97.057(10). The Department of Highway Safety and Motor Vehicles shall use the database for purposes of validating the legal residential addresses provided in voter registration applications received by the Department of Highway Safety and Motor Vehicles.

(5) FORMS.—The department may prescribe by rule forms necessary to conduct maintenance of records in the statewide voter registration system.

History.—s. 26, ch. 94-224; s. 36, ch. 97-13; s. 2, ch. 2002-17; s. 7, ch. 2003-415; s. 9, ch. 2005-277; s. 18, ch. 2005-278.



98.065 - Registration list maintenance programs.

98.065 Registration list maintenance programs.—

(1) The supervisor must conduct a general registration list maintenance program to protect the integrity of the electoral process by ensuring the maintenance of accurate and current voter registration records in the statewide voter registration system. The program must be uniform, nondiscriminatory, and in compliance with the Voting Rights Act of 1965, the National Voter Registration Act of 1993, and the Help America Vote Act of 2002. As used in this subsection, the term “nondiscriminatory” applies to and includes persons with disabilities.

(2) A supervisor must incorporate one or more of the following procedures in the supervisor’s biennial registration list maintenance program under which:

(a) Change-of-address information supplied by the United States Postal Service through its licensees is used to identify registered voters whose addresses might have changed;

(b) Change-of-address information is identified from returned nonforwardable return-if-undeliverable mail sent to all registered voters in the county; or

(c) Change-of-address information is identified from returned nonforwardable return-if-undeliverable address confirmation requests mailed to all registered voters who have not voted in the last 2 years and who did not make a written request that their registration records be updated during that time.

(3) A registration list maintenance program must be conducted by each supervisor, at a minimum, in each odd-numbered year and must be completed not later than 90 days prior to the date of any federal election. All list maintenance actions associated with each voter must be entered, tracked, and maintained in the statewide voter registration system.

(4)(a) If the supervisor receives change-of-address information pursuant to the activities conducted in subsection (2), from jury notices signed by the voter and returned to the courts, from the Department of Highway Safety and Motor Vehicles, or from other sources which indicates that a registered voter’s legal residence might have changed to another location within the state, the supervisor must change the registration records to reflect the new address and must send the voter an address change notice as provided in s. 98.0655(2).

(b) If the supervisor of elections receives change-of-address information pursuant to the activities conducted in subsection (2), from jury notices signed by the voter and returned to the courts, or from other sources which indicates that a registered voter’s legal residence might have changed to a location outside the state, the supervisor of elections shall send an address confirmation final notice to the voter as provided in s. 98.0655(3).

(c) The supervisor must designate as inactive all voters who have been sent an address confirmation final notice and who have not returned the postage prepaid, preaddressed return form within 30 days or for which the final notice has been returned as undeliverable. Names on the inactive list may not be used to calculate the number of signatures needed on any petition. A voter on the inactive list may be restored to the active list of voters upon the voter updating his or her registration, requesting a vote-by-mail ballot, or appearing to vote. However, if the voter does not update his or her voter registration information, request a vote-by-mail ballot, or vote by the second general election after being placed on the inactive list, the voter’s name shall be removed from the statewide voter registration system and the voter shall be required to reregister to have his or her name restored to the statewide voter registration system.

(5) A notice may not be issued pursuant to this section and a voter’s name may not be removed from the statewide voter registration system later than 90 days prior to the date of a federal election. However, this section does not preclude the removal of the name of a voter from the statewide voter registration system at any time upon the voter’s written request, by reason of the voter’s death, or upon a determination of the voter’s ineligibility as provided in s. 98.075(7).

(6)(a) No later than July 31 and January 31 of each year, the supervisor must certify to the department the list maintenance activities conducted during the first 6 months and the second 6 months of the year, respectively, including the number of address confirmation requests sent, the number of voters designated as inactive, and the number of voters removed from the statewide voter registration system.

(b) If, based on the certification provided pursuant to paragraph (a), the department determines that a supervisor has not conducted the list maintenance activities required by this section, the department shall conduct the appropriate list maintenance activities for that county. Failure to conduct list maintenance activities as required in this section constitutes a violation of s. 104.051.

History.—s. 28, ch. 94-224; s. 6, ch. 2002-281; s. 19, ch. 2005-278; s. 6, ch. 2008-95; s. 4, ch. 2016-37.



98.0655 - Registration list maintenance forms.

98.0655 Registration list maintenance forms.—The department shall prescribe registration list maintenance forms to be used by the supervisors which must include:

(1) An address confirmation request that must contain:

(a) The voter’s name and address of legal residence as shown on the voter registration record; and

(b) A request that the voter notify the supervisor if either the voter’s name or address of legal residence is incorrect.

(2) An address change notice that must be sent to the newly recorded address of legal residence by forwardable mail, including a postage prepaid, preaddressed return form with which the voter may verify or correct the voter’s new address information.

(3) An address confirmation final notice that must be sent to the newly recorded address of legal residence by forwardable mail and must contain a postage prepaid, preaddressed return form and a statement that:

(a) If the voter has not changed his or her legal residence or has changed his or her legal residence within the state, the voter should return the form within 30 days after the date on which the notice was sent to the voter.

(b) If the voter has changed his or her legal residence to a location outside the state:

1. The voter shall return the form, which serves as a request to be removed from the registration books; and

2. The voter shall be provided with information on how to register in the new jurisdiction in order to be eligible to vote.

(c) If the return form is not returned, the voter’s name shall be designated as inactive in the statewide voter registration system.

History.—s. 7, ch. 2008-95.



98.075 - Registration records maintenance activities; ineligibility determinations.

98.075 Registration records maintenance activities; ineligibility determinations.—

(1) MAINTENANCE OF RECORDS.—The department shall protect the integrity of the electoral process by ensuring the maintenance of accurate and current voter registration records. List maintenance activities must be uniform, nondiscriminatory, and in compliance with the Voting Rights Act of 1965, the National Voter Registration Act of 1993, and the Help America Vote Act of 2002. The department may adopt by rule uniform standards and procedures to interpret and administer this section.

(2) DUPLICATE REGISTRATION.—The department shall identify those voters who are registered more than once or those applicants whose registration applications would result in duplicate registrations. The most recent application shall be deemed an update to the voter registration record.

(3) DECEASED PERSONS.—

(a)1. The department shall identify those registered voters who are deceased by comparing information received from either:

a. The Department of Health as provided in s. 98.093; or

b. The United States Social Security Administration, including, but not limited to, any master death file or index compiled by the United States Social Security Administration.

2. Within 7 days after receipt of such information through the statewide voter registration system, the supervisor shall remove the name of the registered voter.

(b) The supervisor shall remove the name of a deceased registered voter from the statewide voter registration system upon receipt of a copy of a death certificate issued by a governmental agency authorized to issue death certificates.

(4) ADJUDICATION OF MENTAL INCAPACITY.—The department shall identify those registered voters who have been adjudicated mentally incapacitated with respect to voting and who have not had their voting rights restored by comparing information received from the clerk of the circuit court as provided in s. 98.093. The department shall review such information and make an initial determination as to whether the information is credible and reliable. If the department determines that the information is credible and reliable, the department shall notify the supervisor and provide a copy of the supporting documentation indicating the potential ineligibility of the voter to be registered. Upon receipt of the notice that the department has made a determination of initial credibility and reliability, the supervisor shall adhere to the procedures set forth in subsection (7) prior to the removal of a registered voter from the statewide voter registration system.

(5) FELONY CONVICTION.—The department shall identify those registered voters who have been convicted of a felony and whose rights have not been restored by comparing information received from, but not limited to, a clerk of the circuit court, the Board of Executive Clemency, the Department of Corrections, the Department of Law Enforcement, or a United States Attorney’s Office, as provided in s. 98.093. The department shall review such information and make an initial determination as to whether the information is credible and reliable. If the department determines that the information is credible and reliable, the department shall notify the supervisor and provide a copy of the supporting documentation indicating the potential ineligibility of the voter to be registered. Upon receipt of the notice that the department has made a determination of initial credibility and reliability, the supervisor shall adhere to the procedures set forth in subsection (7) prior to the removal of a registered voter’s name from the statewide voter registration system.

(6) OTHER BASES FOR INELIGIBILITY.—If the department or supervisor receives information from sources other than those identified in subsections (2)-(5) that a registered voter is ineligible because he or she is deceased, adjudicated a convicted felon without having had his or her civil rights restored, adjudicated mentally incapacitated without having had his or her voting rights restored, does not meet the age requirement pursuant to s. 97.041, is not a United States citizen, is a fictitious person, or has listed a residence that is not his or her legal residence, the supervisor must adhere to the procedures set forth in subsection (7) prior to the removal of a registered voter’s name from the statewide voter registration system.

(7) PROCEDURES FOR REMOVAL.—

(a) If the supervisor receives notice or information pursuant to subsections (4)-(6), the supervisor of the county in which the voter is registered shall:

1. Notify the registered voter of his or her potential ineligibility by mail within 7 days after receipt of notice or information. The notice shall include:

a. A statement of the basis for the registered voter’s potential ineligibility and a copy of any documentation upon which the potential ineligibility is based.

b. A statement that failure to respond within 30 days after receipt of the notice may result in a determination of ineligibility and in removal of the registered voter’s name from the statewide voter registration system.

c. A return form that requires the registered voter to admit or deny the accuracy of the information underlying the potential ineligibility for purposes of a final determination by the supervisor.

d. A statement that, if the voter is denying the accuracy of the information underlying the potential ineligibility, the voter has a right to request a hearing for the purpose of determining eligibility.

e. Instructions for the registered voter to contact the supervisor of elections of the county in which the voter is registered if assistance is needed in resolving the matter.

f. Instructions for seeking restoration of civil rights following a felony conviction, if applicable.

2. If the mailed notice is returned as undeliverable, the supervisor shall publish notice once in a newspaper of general circulation in the county in which the voter was last registered. The notice shall contain the following:

a. The voter’s name and address.

b. A statement that the voter is potentially ineligible to be registered to vote.

c. A statement that failure to respond within 30 days after the notice is published may result in a determination of ineligibility by the supervisor and removal of the registered voter’s name from the statewide voter registration system.

d. An instruction for the voter to contact the supervisor no later than 30 days after the date of the published notice to receive information regarding the basis for the potential ineligibility and the procedure to resolve the matter.

e. An instruction to the voter that, if further assistance is needed, the voter should contact the supervisor of elections of the county in which the voter is registered.

3. If a registered voter fails to respond to a notice pursuant to subparagraph 1. or subparagraph 2., the supervisor shall make a final determination of the voter’s eligibility. If the supervisor determines that the voter is ineligible, the supervisor shall remove the name of the registered voter from the statewide voter registration system. The supervisor shall notify the registered voter of the supervisor’s determination and action.

4. If a registered voter responds to the notice pursuant to subparagraph 1. or subparagraph 2. and admits the accuracy of the information underlying the potential ineligibility, the supervisor shall make a final determination of ineligibility and shall remove the voter’s name from the statewide voter registration system. The supervisor shall notify the registered voter of the supervisor’s determination and action.

5. If a registered voter responds to the notice issued pursuant to subparagraph 1. or subparagraph 2. and denies the accuracy of the information underlying the potential ineligibility but does not request a hearing, the supervisor shall review the evidence and make a final determination of eligibility. If such registered voter requests a hearing, the supervisor shall send notice to the registered voter to attend a hearing at a time and place specified in the notice. Upon hearing all evidence presented at the hearing, the supervisor shall make a determination of eligibility. If the supervisor determines that the registered voter is ineligible, the supervisor shall remove the voter’s name from the statewide voter registration system and notify the registered voter of the supervisor’s determination and action.

(b) The following shall apply to this subsection:

1. All determinations of eligibility shall be based on a preponderance of the evidence.

2. All proceedings are exempt from the provisions of chapter 120.

3. Any notice shall be sent to the registered voter by certified mail, return receipt requested, or other means that provides a verification of receipt or shall be published in a newspaper of general circulation where the voter was last registered, whichever is applicable.

4. The supervisor shall remove the name of any registered voter from the statewide voter registration system only after the supervisor makes a final determination that the voter is ineligible to vote.

5. Any voter whose name has been removed from the statewide voter registration system pursuant to a determination of ineligibility may appeal that determination under the provisions of s. 98.0755.

6. Any voter whose name was removed from the statewide voter registration system on the basis of a determination of ineligibility who subsequently becomes eligible to vote must reregister in order to have his or her name restored to the statewide voter registration system.

(8) CERTIFICATION.—

(a) No later than July 31 and January 31 of each year, the supervisor shall certify to the department the activities conducted pursuant to this section during the first 6 months and the second 6 months of the year, respectively. The certification shall include the number of persons to whom notices were sent pursuant to subsection (7), the number of persons who responded to the notices, the number of notices returned as undeliverable, the number of notices published in the newspaper, the number of hearings conducted, and the number of persons removed from the statewide voter registration systems and the reasons for such removals.

(b) If, based on the certification provided pursuant to paragraph (a), the department determines that a supervisor has not satisfied the requirements of this section, the department shall satisfy the appropriate requirements for that county. Failure to satisfy the requirements of this section shall constitute a violation of s. 104.051.

History.—s. 29, ch. 94-224; s. 1386, ch. 95-147; s. 20, ch. 2005-278; s. 9, ch. 2011-40.



98.0755 - Appeal of determination of ineligibility.

98.0755 Appeal of determination of ineligibility.—Appeal of the supervisor’s determination of ineligibility pursuant to s. 98.075(7) may be taken to the circuit court in and for the county where the person was registered. Notice of appeal must be filed within the time and in the manner provided by the Florida Rules of Appellate Procedure and acts as supersedeas. Trial in the circuit court is de novo and governed by the rules of that court. Unless the person can show that his or her name was erroneously or illegally removed from the statewide voter registration system, or that he or she is indigent, the person must bear the costs of the trial in the circuit court. Otherwise, the cost of the appeal must be paid by the supervisor of elections.

History.—s. 21, ch. 2005-278.



98.077 - Update of voter signature.

98.077 Update of voter signature.—

(1) A registered voter may update his or her signature on file in the statewide voter registration system at any time using a voter registration application submitted to a voter registration official.

(2) The department and supervisors of elections shall include in any correspondence, other than postcard notifications and notices relating to eligibility, sent to a registered voter information regarding when, where, and how to update the voter’s signature and shall provide the voter information on how to obtain a voter registration application from a voter registration official which can be returned to update the signature.

(3) At least once during each general election year, the supervisor shall publish in a newspaper of general circulation or other newspaper in the county deemed appropriate by the supervisor a notice specifying when, where, or how a voter can update his or her signature that is on file and how a voter can obtain a voter registration application from a voter registration official.

(4) All signature updates for use in verifying vote-by-mail and provisional ballots must be received by the appropriate supervisor of elections no later than the start of the canvassing of vote-by-mail ballots by the canvassing board. The signature on file at the start of the canvass of the vote-by-mail ballots is the signature that shall be used in verifying the signature on the vote-by-mail and provisional ballot certificates.

History.—s. 8, ch. 2002-189; s. 10, ch. 2005-277; s. 22, ch. 2005-278; s. 8, ch. 2006-1; s. 5, ch. 2016-37.



98.081 - Names removed from the statewide voter registration system; restrictions on reregistering; recordkeeping; restoration of erroneously or illegally removed names.

98.081 Names removed from the statewide voter registration system; restrictions on reregistering; recordkeeping; restoration of erroneously or illegally removed names.—

(1) When the name of any elector is removed from the statewide voter registration system pursuant to s. 98.065 or s. 98.075, the elector’s original registration application shall be retained by the supervisor of elections having custody of the application. As alternatives, registrations removed from the statewide voter registration system may be microfilmed and such microfilms substituted for the original registration applications; or, when voter registration information, including the voter’s signature, is maintained digitally or on electronic, magnetic, or optic media, such stored information may be substituted for the original registration application. Such microfilms or stored information shall be retained by the supervisor of elections having custody. In the event the original registration applications are microfilmed or maintained digitally or on electronic or other media, such originals may be destroyed in accordance with the schedule approved by the Bureau of Archives and Records Management of the Division of Library and Information Services of the department.

(2) When the name of any elector has been erroneously or illegally removed from the statewide voter registration system, the name of the elector shall be restored by a voter registration official upon satisfactory proof, even though the registration period for that election is closed.

History.—s. 8, ch. 25391, 1949; s. 2, ch. 26870, 1951; s. 1, ch. 61-86; s. 5, ch. 77-175; s. 1, ch. 78-102; s. 14, ch. 79-365; s. 8, ch. 80-292; s. 45, ch. 81-259; s. 18, ch. 81-304; s. 7, ch. 82-143; s. 3, ch. 90-315; s. 30, ch. 94-224; s. 1387, ch. 95-147; s. 23, ch. 2005-278; s. 6, ch. 2005-286.

Note.—Former s. 97.08.



98.093 - Duty of officials to furnish information relating to deceased persons, persons adjudicated mentally incapacitated, and persons convicted of a felony.

98.093 Duty of officials to furnish information relating to deceased persons, persons adjudicated mentally incapacitated, and persons convicted of a felony.—

(1) In order to identify ineligible registered voters and maintain accurate and current voter registration records in the statewide voter registration system pursuant to procedures in s. 98.065 or s. 98.075, it is necessary for the department and supervisors of elections to receive or access certain information from state and federal officials and entities in the format prescribed.

(2) To the maximum extent feasible, state and local government agencies shall facilitate provision of information and access to data to the department, including, but not limited to, databases that contain reliable criminal records and records of deceased persons. State and local government agencies that provide such data shall do so without charge if the direct cost incurred by those agencies is not significant.

(a) The Department of Health shall furnish monthly to the department a list containing the name, address, date of birth, date of death, social security number, race, and sex of each deceased person 17 years of age or older.

(b) Each clerk of the circuit court shall furnish monthly to the department a list of those persons who have been adjudicated mentally incapacitated with respect to voting during the preceding calendar month, a list of those persons whose mental capacity with respect to voting has been restored during the preceding calendar month, and a list of those persons who have returned signed jury notices during the preceding months to the clerk of the circuit court indicating a change of address. Each list shall include the name, address, date of birth, race, sex, and, whichever is available, the Florida driver license number, Florida identification card number, or social security number of each such person.

(c) Upon receipt of information from the United States Attorney, listing persons convicted of a felony in federal court, the department shall use such information to identify registered voters or applicants for voter registration who may be potentially ineligible based on information provided in accordance with s. 98.075.

(d) The Department of Law Enforcement shall identify those persons who have been convicted of a felony who appear in the voter registration records supplied by the statewide voter registration system, in a time and manner that enables the department to meet its obligations under state and federal law.

(e) The Florida Commission on Offender Review shall furnish at least bimonthly to the department data, including the identity of those persons granted clemency in the preceding month or any updates to prior records which have occurred in the preceding month. The data shall contain the commission’s case number and the person’s name, address, date of birth, race, gender, Florida driver license number, Florida identification card number, or the last four digits of the social security number, if available, and references to record identifiers assigned by the Department of Corrections and the Department of Law Enforcement, a unique identifier of each clemency case, and the effective date of clemency of each person.

(f) The Department of Corrections shall identify those persons who have been convicted of a felony and committed to its custody or placed on community supervision. The information must be provided to the department at a time and in a manner that enables the department to identify registered voters who are convicted felons and to meet its obligations under state and federal law.

(g) The Department of Highway Safety and Motor Vehicles shall furnish monthly to the department a list of those persons whose names have been removed from the driver license database because they have been licensed in another state. The list shall contain the name, address, date of birth, sex, social security number, and driver license number of each such person.

(3) This section does not limit or restrict the supervisor in his or her duty to remove the names of persons from the statewide voter registration system pursuant to s. 98.075(7) based upon information received from other sources.

History.—s. 3, ch. 14730, 1931; CGL 1936 Supp. 302(1); s. 10, ch. 24203, 1947; s. 11, ch. 25035, 1949; s. 2, ch. 26870, 1951; s. 1, ch. 29917; s. 9, ch. 29934, 1955; s. 33, ch. 73-333; s. 27, ch. 77-147; s. 5, ch. 77-175; s. 32, ch. 94-224; s. 1388, ch. 95-147; s. 7, ch. 99-8; s. 24, ch. 2005-278; s. 10, ch. 2011-40; s. 4, ch. 2012-5; s. 6, ch. 2014-191.

Note.—Former s. 98.41; s. 98.301.



98.0981 - Reports; voting history; statewide voter registration system information; precinct-level election results; book closing statistics.

98.0981 Reports; voting history; statewide voter registration system information; precinct-level election results; book closing statistics.—

(1) VOTING HISTORY AND STATEWIDE VOTER REGISTRATION SYSTEM INFORMATION.—

(a) Within 30 days after certification by the Elections Canvassing Commission of a presidential preference primary, special election, primary election, or general election, supervisors of elections shall transmit to the department, in a uniform electronic format specified in paragraph (d), completely updated voting history information for each qualified voter who voted.

(b) After receipt of the information in paragraph (a), the department shall prepare a report in electronic format which contains the following information, separately compiled for the primary and general election for all voters qualified to vote in either election:

1. The unique identifier assigned to each qualified voter within the statewide voter registration system;

2. All information provided by each qualified voter on his or her voter registration application pursuant to s. 97.052(2), except that which is confidential or exempt from public records requirements;

3. Each qualified voter’s date of registration;

4. Each qualified voter’s current state representative district, state senatorial district, and congressional district, assigned by the supervisor of elections;

5. Each qualified voter’s current precinct; and

6. Voting history as transmitted under paragraph (a) to include whether the qualified voter voted at a precinct location, voted during the early voting period, voted by vote-by-mail ballot, attempted to vote by vote-by-mail ballot that was not counted, attempted to vote by provisional ballot that was not counted, or did not vote.

(c) Within 45 days after certification by the Elections Canvassing Commission of a presidential preference primary, special election, primary election, or general election, the department shall send to the President of the Senate, the Speaker of the House of Representatives, the Senate Minority Leader, and the House Minority Leader a report in electronic format that includes all information set forth in paragraph (b).

(d) File specifications are as follows:

1. The file shall contain records designated by the categories below for all qualified voters who, regardless of the voter’s county of residence or active or inactive registration status at the book closing for the corresponding election that the file is being created for:

a. Voted a regular ballot at a precinct location.

b. Voted at a precinct location using a provisional ballot that was subsequently counted.

c. Voted a regular ballot during the early voting period.

d. Voted during the early voting period using a provisional ballot that was subsequently counted.

e. Voted by vote-by-mail ballot.

f. Attempted to vote by vote-by-mail ballot, but the ballot was not counted.

g. Attempted to vote by provisional ballot, but the ballot was not counted in that election.

2. Each file shall be created or converted into a tab-delimited format.

3. File names shall adhere to the following convention:

a. Three-character county identifier as established by the department followed by an underscore.

b. Followed by four-character file type identifier of ‘VH03’ followed by an underscore.

c. Followed by FVRS election ID followed by an underscore.

d. Followed by Date Created followed by an underscore.

e. Date format is YYYYMMDD.

f. Followed by Time Created - HHMMSS.

g. Followed by “.txt”.

4. Each record shall contain the following columns: Record Identifier, FVRS Voter ID Number, FVRS Election ID Number, Vote Date, Vote History Code, Precinct, Congressional District, House District, Senate District, County Commission District, and School Board District.

(e) Each supervisor of elections shall reconcile, before submission, the aggregate total of ballots cast in each precinct as reported in the precinct-level election results to the aggregate total number of voters with voter history for the election for each district.

(f) Each supervisor of elections shall submit the results of the data reconciliation as described in paragraph (e) to the department in an electronic format and give a written explanation for any precincts where the reconciliation as described in paragraph (e) results in a discrepancy between the voter history and the election results.

(2) PRECINCT-LEVEL ELECTION RESULTS.—

(a) Within 30 days after certification by the Elections Canvassing Commission of a presidential preference primary election, special election, primary election, or general election, the supervisors of elections shall collect and submit to the department precinct-level election results for the election in a uniform electronic format specified by paragraph (c). The precinct-level election results shall be compiled separately for the primary or special primary election that preceded the general or special general election, respectively. The results shall specifically include for each precinct the total of all ballots cast for each candidate or nominee to fill a national, state, county, or district office or proposed constitutional amendment, with subtotals for each candidate and ballot type, unless fewer than 10 voters voted a ballot type. “All ballots cast” means ballots cast by voters who cast a ballot whether at a precinct location, by vote-by-mail ballot including overseas vote-by-mail ballots, during the early voting period, or by provisional ballot.

(b) The department shall make such information available on a searchable, sortable, and downloadable database via its website that also includes the file layout and codes. The database shall be searchable and sortable by county, precinct, and candidate. The database shall be downloadable in a tab-delimited format. The database shall be available for download county-by-county and also as a statewide file. Such report shall also be made available upon request.

(c) The files containing the precinct-level election results shall be created in accordance with the applicable file specification:

1. The precinct-level results file shall be created or converted into a tab-delimited text file.

2. The row immediately before the first data record shall contain the column names of the data elements that make up the data records. There shall be one header record followed by multiple data records.

3. The data records shall include the following columns: County Name, Election Number, Election Date, Unique Precinct Identifier, Precinct Polling Location, Total Registered Voters, Total Registered Republicans, Total Registered Democrats, Total Registered All Other Parties, Contest Name, Candidate/Retention/Issue Name, Candidate Florida Voter Registration System ID Number, Division of Elections Unique Candidate Identifying Number, Candidate Party, District, Undervote Total, Overvote Total, Write-in Total, and Vote Total.

(3) PRECINCT-LEVEL BOOK CLOSING STATISTICS.—After the date of book closing but before the date of an election as defined in s. 97.021 to fill a national, state, county, or district office, or to vote on a proposed constitutional amendment, the department shall compile the following precinct-level statistical data for each county:

(a) Precinct numbers.

(b) Total number of active registered voters by party for each precinct.

(4) REPORTS PUBLICLY AVAILABLE.—The department shall also make publicly available the reports and results required in subsections (1)-(3).

(5) RULEMAKING.—The department shall adopt rules and prescribe forms to carry out the purposes of this section.

History.—s. 25, ch. 2005-278; s. 8, ch. 2008-95; s. 3, ch. 2010-167; s. 11, ch. 2011-40; s. 6, ch. 2016-37.



98.212 - Department and supervisors to furnish statistical and other information.

98.212 Department and supervisors to furnish statistical and other information.—

(1)(a) Upon written request, the department and any supervisor of the respective counties shall, as promptly as possible, furnish to recognized public or private universities and senior colleges within the state, to state or county governmental agencies, and to recognized political party committees statistical information for the purpose of analyzing election returns and results.

(b) The department and any supervisor may require reimbursement for any part or all of the actual expenses of supplying any information requested under paragraph (a). For the purposes of this subsection, the department and supervisors may use the services of any research and statistical personnel that may be supplied.

(c) Lists of names submitted to the department and any supervisor of the respective counties for indication of registration or nonregistration or of party affiliation shall be processed at any time at cost, except that in no case shall the charge exceed 10 cents for each name on which the information is furnished.

(2) The supervisors shall provide information as requested by the department for program evaluation and reporting to the Election Assistance Commission pursuant to federal law.

History.—s. 2, ch. 57-810; s. 5, ch. 77-175; s. 26, ch. 79-400; s. 34, ch. 94-224; s. 40, ch. 97-13; s. 11, ch. 2003-415; s. 26, ch. 2005-278.



98.255 - Voter education programs.

98.255 Voter education programs.—

(1) The Department of State shall adopt rules prescribing minimum standards for nonpartisan voter education. The standards shall, at a minimum, address:

(a) Voter registration;

(b) Balloting procedures, by mail and polling place;

(c) Voter rights and responsibilities;

(d) Distribution of sample ballots; and

(e) Public service announcements.

(2) Each county supervisor shall implement the minimum voter education standards, and shall conduct additional nonpartisan education efforts as necessary to ensure that voters have a working knowledge of the voting process.

(3) By December 15 of each general election year, each supervisor of elections shall report to the Department of State a detailed description of the voter education programs implemented and any other information that may be useful in evaluating the effectiveness of voter education efforts. The department shall reexamine the rules adopted pursuant to subsection (1) and use the findings in these reports as a basis for modifying the rules to incorporate successful voter education programs and techniques, as necessary.

History.—s. 9, ch. 80-292; s. 1, ch. 83-16; s. 530, ch. 95-147; s. 59, ch. 2001-40; s. 35, ch. 2010-102; s. 7, ch. 2016-37.



98.461 - Registration application, precinct register; contents.

98.461 Registration application, precinct register; contents.—

(1) A registration application, approved by the Department of State, containing the information required in s. 97.052 shall be retained by the supervisor of elections of the county of the applicant’s registration. However, the registration application may be microfilmed and such microfilm substituted for the original registration application; or, when voter registration information, including the voter’s signature, is maintained digitally or on electronic, magnetic, or optic media, such stored information may be substituted for the original registration application. Such microfilms or stored information shall be retained in the custody of the supervisor of elections of the county of the applicant’s registration. In the event the original registration applications are microfilmed or maintained digitally or on electronic or other media, such originals may be destroyed in accordance with the schedule approved by the Bureau of Archives and Records Management of the Division of Library and Information Services of the Department of State.

(2) A computer printout or electronic database shall be used at the polls as a precinct register. The precinct register shall contain the date of the election, the precinct number, and the following information concerning each registered elector: last name, first name, middle name or initial, and suffix; party affiliation; residence address; registration number; date of birth; sex, if provided; race, if provided; whether the voter needs assistance in voting; and such other additional information as to readily identify the elector. The precinct register shall also contain a space for the elector’s signature and a space for the initials of the witnessing clerk or inspector or an electronic device may be provided for this purpose.

History.—s. 1, ch. 77-267; s. 1, ch. 86-200; s. 6, ch. 90-315; s. 36, ch. 94-224; s. 30, ch. 97-13; s. 9, ch. 98-129; s. 12, ch. 2003-415; s. 27, ch. 2005-278.






Chapter 99 - CANDIDATES

99.012 - Restrictions on individuals qualifying for public office.

99.012 Restrictions on individuals qualifying for public office.—

(1) As used in this section:

(a) “Officer” means a person, whether elected or appointed, who has the authority to exercise the sovereign power of the state pertaining to an office recognized under the State Constitution or laws of the state. With respect to a municipality, the term “officer” means a person, whether elected or appointed, who has the authority to exercise municipal power as provided by the State Constitution, state laws, or municipal charter.

(b) “Subordinate officer” means a person who has been delegated the authority to exercise the sovereign power of the state by an officer. With respect to a municipality, subordinate officer means a person who has been delegated the authority to exercise municipal power by an officer.

(2) No person may qualify as a candidate for more than one public office, whether federal, state, district, county, or municipal, if the terms or any part thereof run concurrently with each other.

(3)(a) No officer may qualify as a candidate for another state, district, county, or municipal public office if the terms or any part thereof run concurrently with each other without resigning from the office he or she presently holds.

(b) The resignation is irrevocable.

(c) The written resignation must be submitted at least 10 days prior to the first day of qualifying for the office he or she intends to seek.

(d) The resignation must be effective no later than the earlier of the following dates:

1. The date the officer would take office, if elected; or

2. The date the officer’s successor is required to take office.

(e)1. An elected district, county, or municipal officer must submit his or her resignation to the officer before whom he or she qualified for the office he or she holds, with a copy to the Governor and the Department of State.

2. An appointed district, county, or municipal officer must submit his or her resignation to the officer or authority which appointed him or her to the office he or she holds, with a copy to the Governor and the Department of State.

3. All other officers must submit their resignations to the Governor with a copy to the Department of State.

(f)1. With regard to an elective office, the resignation creates a vacancy in office to be filled by election. Persons may qualify as candidates for nomination and election as if the public officer’s term were otherwise scheduled to expire.

2. With regard to an elective charter county office or elective municipal office, the vacancy created by the officer’s resignation may be filled for that portion of the officer’s unexpired term in a manner provided by the respective charter. The office is deemed vacant upon the effective date of the resignation submitted by the official in his or her letter of resignation.

(g) Any officer who submits his or her resignation, effective immediately or effective on a date prior to the date of his or her qualifying for office, may then qualify for office as a nonofficeholder, and the provisions of this subsection do not apply.

(4) A person who is a subordinate officer, deputy sheriff, or police officer must resign effective upon qualifying pursuant to this chapter if the person is seeking to qualify for a public office that is currently held by an officer who has authority to appoint, employ, promote, or otherwise supervise that person and who has qualified as a candidate for reelection to that office.

(5) If an order of a court that has become final determines that a person did not comply with this section, the person shall not be qualified as a candidate for election and his or her name may not appear on the ballot.

(6) This section does not apply to:

(a) Political party offices.

(b) Persons serving without salary as members of an appointive board or authority.

(7) Nothing contained in subsection (3) relates to persons holding any federal office or seeking the office of President or Vice President.

History.—s. 1, ch. 63-269; s. 2, ch. 65-378; s. 1, ch. 70-80; s. 10, ch. 71-373; s. 1, ch. 74-76; s. 3, ch. 75-196; s. 1, ch. 79-391; s. 47, ch. 81-259; s. 1, ch. 83-15; s. 28, ch. 84-302; s. 31, ch. 91-107; s. 534, ch. 95-147; s. 1, ch. 99-146; s. 1, ch. 2000-274; s. 14, ch. 2007-30; s. 14, ch. 2008-4; s. 9, ch. 2008-95; s. 12, ch. 2011-40.



99.021 - Form of candidate oath.

99.021 Form of candidate oath.—

(1)(a)1. Each candidate, whether a party candidate, a candidate with no party affiliation, or a write-in candidate, in order to qualify for nomination or election to any office other than a judicial office as defined in chapter 105 or a federal office, shall take and subscribe to an oath or affirmation in writing. A copy of the oath or affirmation shall be made available to the candidate by the officer before whom such candidate seeks to qualify and shall be substantially in the following form:

State of Florida

County of

Before me, an officer authorized to administer oaths, personally appeared   (please print name as you wish it to appear on the ballot)  , to me well known, who, being sworn, says that he or she is a candidate for the office of  ; that he or she is a qualified elector of   County, Florida; that he or she is qualified under the Constitution and the laws of Florida to hold the office to which he or she desires to be nominated or elected; that he or she has qualified for no other public office in the state, the term of which office or any part thereof runs concurrent with that of the office he or she seeks; that he or she has resigned from any office from which he or she is required to resign pursuant to s. 99.012, Florida Statutes; and that he or she will support the Constitution of the United States and the Constitution of the State of Florida.

(Signature of candidate)

(Address)

Sworn to and subscribed before me this   day of  ,   (year)  , at   County, Florida.

(Signature and title of officer administering oath)

2. Each candidate for federal office, whether a party candidate, a candidate with no party affiliation, or a write-in candidate, in order to qualify for nomination or election to office shall take and subscribe to an oath or affirmation in writing. A copy of the oath or affirmation shall be made available to the candidate by the officer before whom such candidate seeks to qualify and shall be substantially in the following form:

State of Florida

County of

Before me, an officer authorized to administer oaths, personally appeared   (please print name as you wish it to appear on the ballot)  , to me well known, who, being sworn, says that he or she is a candidate for the office of  ; that he or she is qualified under the Constitution and laws of the United States to hold the office to which he or she desires to be nominated or elected; that he or she has qualified for no other public office in the state, the term of which office or any part thereof runs concurrent with that of the office he or she seeks; and that he or she will support the Constitution of the United States.

(Signature of candidate)

(Address)

Sworn to and subscribed before me this   day of  ,   (year)  , at   County, Florida.

(Signature and title of officer administering oath)

(b) In addition, any person seeking to qualify for nomination as a candidate of any political party shall, at the time of subscribing to the oath or affirmation, state in writing:

1. The party of which the person is a member.

2. That the person has not been a registered member of any other political party for 365 days before the beginning of qualifying preceding the general election for which the person seeks to qualify.

3. That the person has paid the assessment levied against him or her, if any, as a candidate for said office by the executive committee of the party of which he or she is a member.

(c) The officer before whom such person qualifies shall certify the name of such person to the supervisor of elections in each county affected by such candidacy so that the name of such person may be printed on the ballot. Each person seeking election as a write-in candidate shall subscribe to the oath prescribed in this section in order to be entitled to have write-in ballots cast for him or her counted.

(2) The provisions of subsection (1) relating to the oath required of candidates, and the form of oath prescribed, shall apply with equal force and effect to, and shall be the oath required of, a candidate for election to a political party executive committee office, as provided by law. The requirements set forth in this section shall also apply to any person filling a vacancy on a political party executive committee.

(3) This section does not apply to a person who seeks to qualify for election pursuant to ss. 103.021 and 103.101.

History.—ss. 22, 23, ch. 6469, 1913; RGS 326, 327; CGL 383, 384; s. 3, ch. 19663, 1939; s. 3, ch. 26870, 1951; s. 10, ch. 28156, 1953; s. 1, ch. 57-742; s. 1, ch. 61-128; s. 2, ch. 63-269; s. 1, ch. 63-66; s. 1, ch. 65-376; s. 1, ch. 67-149; s. 2, ch. 70-269; s. 19, ch. 71-355; s. 6, ch. 77-175; s. 3, ch. 79-365; s. 27, ch. 79-400; s. 2, ch. 81-105; s. 3, ch. 86-134; s. 535, ch. 95-147; s. 7, ch. 99-6; s. 8, ch. 99-318; s. 15, ch. 2007-30; s. 10, ch. 2008-95; s. 13, ch. 2011-40.

Note.—Former ss. 102.29, 102.30.



99.061 - Method of qualifying for nomination or election to federal, state, county, or district office.

99.061 Method of qualifying for nomination or election to federal, state, county, or district office.—

(1) The provisions of any special act to the contrary notwithstanding, each person seeking to qualify for nomination or election to a federal, state, or multicounty district office, other than election to a judicial office as defined in chapter 105 or the office of school board member, shall file his or her qualification papers with, and pay the qualifying fee, which shall consist of the filing fee and election assessment, and party assessment, if any has been levied, to, the Department of State, or qualify by the petition process pursuant to s. 99.095 with the Department of State, at any time after noon of the 1st day for qualifying, which shall be as follows: the 120th day prior to the primary election, but not later than noon of the 116th day prior to the date of the primary election, for persons seeking to qualify for nomination or election to federal office or to the office of the state attorney or the public defender; and noon of the 71st day prior to the primary election, but not later than noon of the 67th day prior to the date of the primary election, for persons seeking to qualify for nomination or election to a state or multicounty district office, other than the office of the state attorney or the public defender.

(2) The provisions of any special act to the contrary notwithstanding, each person seeking to qualify for nomination or election to a county office, or district office not covered by subsection (1), shall file his or her qualification papers with, and pay the qualifying fee, which shall consist of the filing fee and election assessment, and party assessment, if any has been levied, to, the supervisor of elections of the county, or shall qualify by the petition process pursuant to s. 99.095 with the supervisor of elections, at any time after noon of the 1st day for qualifying, which shall be the 71st day prior to the primary election, but not later than noon of the 67th day prior to the date of the primary election. Within 30 days after the closing of qualifying time, the supervisor of elections shall remit to the secretary of the state executive committee of the political party to which the candidate belongs the amount of the filing fee, two-thirds of which shall be used to promote the candidacy of candidates for county offices and the candidacy of members of the Legislature.

(3) Notwithstanding the provisions of any special act to the contrary, each person seeking to qualify for election to a special district office shall qualify between noon of the 71st day prior to the primary election and noon of the 67th day prior to the date of the primary election. Candidates for single-county special districts shall qualify with the supervisor of elections in the county in which the district is located. If the district is a multicounty district, candidates shall qualify with the Department of State. All special district candidates shall qualify by paying a filing fee of $25 or qualify by the petition process pursuant to s. 99.095. Notwithstanding s. 106.021, a candidate who does not collect contributions and whose only expense is the filing fee or signature verification fee is not required to appoint a campaign treasurer or designate a primary campaign depository.

(4)(a) Each person seeking to qualify for election to office as a write-in candidate shall file his or her qualification papers with the respective qualifying officer at any time after noon of the 1st day for qualifying, but not later than noon of the last day of the qualifying period for the office sought.

(b) Any person who is seeking election as a write-in candidate shall not be required to pay a filing fee, election assessment, or party assessment. A write-in candidate is not entitled to have his or her name printed on any ballot; however, space for the write-in candidate’s name to be written in must be provided on the general election ballot. A person may not qualify as a write-in candidate if the person has also otherwise qualified for nomination or election to such office.

(5) At the time of qualifying for office, each candidate for a constitutional office shall file a full and public disclosure of financial interests pursuant to s. 8, Art. II of the State Constitution, which must be verified under oath or affirmation pursuant to s. 92.525(1)(a), and a candidate for any other office, including local elective office, shall file a statement of financial interests pursuant to s. 112.3145.

(6) The Department of State shall certify to the supervisor of elections, within 7 days after the closing date for qualifying, the names of all duly qualified candidates for nomination or election who have qualified with the Department of State.

(7)(a) In order for a candidate to be qualified, the following items must be received by the filing officer by the end of the qualifying period:

1. A properly executed check drawn upon the candidate’s campaign account payable to the person or entity as prescribed by the filing officer in an amount not less than the fee required by s. 99.092, unless the candidate obtained the required number of signatures on petitions pursuant to s. 99.095. The filing fee for a special district candidate is not required to be drawn upon the candidate’s campaign account. If a candidate’s check is returned by the bank for any reason, the filing officer shall immediately notify the candidate and the candidate shall have until the end of qualifying to pay the fee with a cashier’s check purchased from funds of the campaign account. Failure to pay the fee as provided in this subparagraph shall disqualify the candidate.

2. The candidate’s oath required by s. 99.021, which must contain the name of the candidate as it is to appear on the ballot; the office sought, including the district or group number if applicable; and the signature of the candidate, which must be verified under oath or affirmation pursuant to s. 92.525(1)(a).

3. If the office sought is partisan, the written statement of political party affiliation required by s. 99.021(1)(b).

4. The completed form for the appointment of campaign treasurer and designation of campaign depository, as required by s. 106.021.

5. The full and public disclosure or statement of financial interests required by subsection (5). A public officer who has filed the full and public disclosure or statement of financial interests with the Commission on Ethics or the supervisor of elections prior to qualifying for office may file a copy of that disclosure at the time of qualifying.

(b) If the filing officer receives qualifying papers during the qualifying period prescribed in this section which do not include all items as required by paragraph (a) prior to the last day of qualifying, the filing officer shall make a reasonable effort to notify the candidate of the missing or incomplete items and shall inform the candidate that all required items must be received by the close of qualifying. A candidate’s name as it is to appear on the ballot may not be changed after the end of qualifying.

(c) The filing officer performs a ministerial function in reviewing qualifying papers. In determining whether a candidate is qualified, the filing officer shall review the qualifying papers to determine whether all items required by paragraph (a) have been properly filed and whether each item is complete on its face, including whether items that must be verified have been properly verified pursuant to s. 92.525(1)(a). The filing officer may not determine whether the contents of the qualifying papers are accurate.

(8) Notwithstanding the qualifying period prescribed in this section, a qualifying office may accept and hold qualifying papers submitted not earlier than 14 days prior to the beginning of the qualifying period, to be processed and filed during the qualifying period.

(9) Notwithstanding the qualifying period prescribed by this section, in each year in which the Legislature apportions the state, the qualifying period for persons seeking to qualify for nomination or election to federal office shall be between noon of the 71st day prior to the primary election, but not later than noon of the 67th day prior to the primary election.

(10) The Department of State may prescribe by rule requirements for filing papers to qualify as a candidate under this section.

(11) The decision of the filing officer concerning whether a candidate is qualified is exempt from the provisions of chapter 120.

History.—ss. 25, 26, ch. 6469, 1913; RGS 329, 330; CGL 386, 387; ss. 4, 5, ch. 13761, 1929; s. 1, ch. 16990, 1935; CGL 1936 Supp. 386; ss. 1, chs. 19007, 19008, 19009, 1939; CGL 1940 Supp. 4769(3); s. 1, ch. 20619, 1941; s. 1, ch. 21851, 1943; s. 1, ch. 23006, 1945; s. 1, ch. 24163, 1947; s. 3, ch. 26870, 1951; s. 11, ch. 28156, 1953; s. 4, ch. 29936, 1955; s. 10, ch. 57-1; s. 1, ch. 59-84; s. 1, ch. 61-373 and s. 4, ch. 61-530; s. 1, ch. 63-502; s. 7, ch. 65-378; s. 2, ch. 67-531; ss. 10, 35, ch. 69-106; s. 5, ch. 69-281; s. 1, ch. 69-300; s. 1, ch. 70-42; s. 1, ch. 70-93; s. 1, ch. 70-439; s. 6, ch. 77-175; s. 1, ch. 78-188; s. 3, ch. 81-105; s. 2, ch. 83-15; s. 2, ch. 83-25; s. 1, ch. 83-251; s. 29, ch. 84-302; s. 1, ch. 86-7; s. 6, ch. 89-338; s. 8, ch. 90-315; s. 32, ch. 91-107; s. 536, ch. 95-147; s. 1, ch. 95-156; s. 9, ch. 99-318; s. 9, ch. 99-326; s. 3, ch. 2001-75; s. 11, ch. 2005-277; s. 51, ch. 2005-278; s. 7, ch. 2005-286; s. 16, ch. 2007-30; s. 14, ch. 2011-40.

Note.—Former ss. 102.32, 102.33, 102.351, 102.36, 102.66, 102.69.



99.0615 - Write-in candidate residency requirements.

99.0615 Write-in candidate residency requirements.—At the time of qualification, all write-in candidates must reside within the district represented by the office sought.

History.—s. 56, ch. 2007-30.



99.063 - Candidates for Governor and Lieutenant Governor.

99.063 Candidates for Governor and Lieutenant Governor.—

(1) No later than 5 p.m. of the 9th day following the primary election, each candidate for Governor shall designate a Lieutenant Governor as a running mate. Such designation must be made in writing to the Department of State.

(2) No later than 5 p.m. of the 9th day following the primary election, each designated candidate for Lieutenant Governor shall file with the Department of State:

(a) The candidate’s oath required by s. 99.021, which must contain the name of the candidate as it is to appear on the ballot; the office sought; and the signature of the candidate, which must be verified under oath or affirmation pursuant to s. 92.525(1)(a).

(b) If the office sought is partisan, the written statement of political party affiliation required by s. 99.021(1)(b).

(c) The full and public disclosure of financial interests pursuant to s. 8, Art. II of the State Constitution. A public officer who has filed the full and public disclosure with the Commission on Ethics prior to qualifying for office may file a copy of that disclosure at the time of qualifying.

(3) A designated candidate for Lieutenant Governor is not required to pay a separate qualifying fee or obtain signatures on petitions. Ballot position obtained by the candidate for Governor entitles the designated candidate for Lieutenant Governor, upon receipt by the Department of State of the qualifying papers required by subsection (2), to have his or her name placed on the ballot for the joint candidacy.

(4) In order to have the name of the candidate for Lieutenant Governor printed on the primary election ballot, a candidate for Governor participating in the primary must designate the candidate for Lieutenant Governor, and the designated candidate must qualify no later than the end of the qualifying period specified in s. 99.061. If the candidate for Lieutenant Governor has not been designated and has not qualified by the end of the qualifying period specified in s. 99.061, the phrase “Not Yet Designated” must be included in lieu of the candidate’s name on the primary election ballot.

(5) Failure of the Lieutenant Governor candidate to be designated and qualified by the time specified in subsection (2) shall result in forfeiture of ballot position for the candidate for Governor for the general election.

History.—s. 1, ch. 99-140; s. 45, ch. 2001-40; s. 12, ch. 2005-277; s. 8, ch. 2005-286; s. 15, ch. 2011-40.



99.081 - United States Senators elected in general election.

99.081 United States Senators elected in general election.—United States Senators from Florida shall be elected at the general election held preceding the expiration of the present term of office, and such election shall conform as nearly as practicable to the methods provided for the election of state officers.

History.—s. 3, ch. 26870, 1951; s. 6, ch. 77-175; s. 7, ch. 89-338.

Note.—Former s. 106.01.



99.091 - Representatives to Congress.

99.091 Representatives to Congress.—

(1) A Representative to Congress shall be elected in and for each congressional district at each general election.

(2) When Florida is entitled to additional representatives according to the last census, representatives shall be elected from the state at large and at large thereafter until the state is redistricted by the Legislature.

History.—ss. 2, 3, ch. 3879, 1889; RS 157; s. 4, ch. 4328, 1895; s. 3, ch. 4537, 1897; GS 174; RGS 218; CGL 253; s. 2, ch. 25383, 1949; s. 3, ch. 26870, 1951; s. 6, ch. 77-175.

Note.—Former s. 98.07.



99.092 - Qualifying fee of candidate; notification of Department of State.

99.092 Qualifying fee of candidate; notification of Department of State.—

(1) Each person seeking to qualify for nomination or election to any office, except a person seeking to qualify by the petition process pursuant to s. 99.095 and except a person seeking to qualify as a write-in candidate, shall pay a qualifying fee, which shall consist of a filing fee and election assessment, to the officer with whom the person qualifies, and any party assessment levied, and shall attach the original or signed duplicate of the receipt for his or her party assessment or pay the same, in accordance with the provisions of s. 103.121, at the time of filing his or her other qualifying papers. The amount of the filing fee is 3 percent of the annual salary of the office. The amount of the election assessment is 1 percent of the annual salary of the office sought. The election assessment shall be transferred to the Elections Commission Trust Fund. The amount of the party assessment is 2 percent of the annual salary. The annual salary of the office for purposes of computing the filing fee, election assessment, and party assessment shall be computed by multiplying 12 times the monthly salary, excluding any special qualification pay, authorized for such office as of July 1 immediately preceding the first day of qualifying. No qualifying fee shall be returned to the candidate unless the candidate withdraws his or her candidacy before the last date to qualify. If a candidate dies prior to an election and has not withdrawn his or her candidacy before the last date to qualify, the candidate’s qualifying fee shall be returned to his or her designated beneficiary, and, if the filing fee or any portion thereof has been transferred to the political party of the candidate, the Secretary of State shall direct the party to return that portion to the designated beneficiary of the candidate.

(2) The supervisor of elections shall, immediately after the last day for qualifying, submit to the Department of State a list containing the names, party affiliations, and addresses of all candidates and the offices for which they qualified.

History.—s. 24, ch. 6469, 1913; RGS 328; CGL 385; s. 3, ch. 26870, 1951; s. 12, ch. 29934, 1955; s. 4, ch. 65-378; s. 1, ch. 67-531; ss. 10, 35, ch. 69-106; s. 6, ch. 69-281; s. 1, ch. 74-119; s. 1, ch. 75-123; s. 1, ch. 75-247; s. 6, ch. 77-175; s. 28, ch. 79-400; s. 4, ch. 81-105; s. 1, ch. 83-242; s. 8, ch. 89-338; s. 1, ch. 91-107; s. 537, ch. 95-147; s. 11, ch. 97-13; s. 2, ch. 99-140; s. 10, ch. 99-318; s. 13, ch. 2005-277; s. 2, ch. 2010-16; s. 16, ch. 2011-40.

Note.—Former ss. 102.31, 99.031.



99.093 - Municipal candidates; election assessment.

99.093 Municipal candidates; election assessment.—

(1) Each person seeking to qualify for nomination or election to a municipal office shall pay, at the time of qualifying for office, an election assessment. The election assessment shall be an amount equal to 1 percent of the annual salary of the office sought. Within 30 days after the close of qualifying, the qualifying officer shall forward all assessments collected pursuant to this section to the Florida Elections Commission for deposit in the Elections Commission Trust Fund.

(2) Any person seeking to qualify for nomination or election to a municipal office who is unable to pay the election assessment without imposing an undue burden on personal resources or on resources otherwise available to him or her shall, upon written certification of such inability given under oath to the qualifying officer, be exempt from paying the election assessment.

History.—s. 9, ch. 89-338; s. 2, ch. 91-107; s. 538, ch. 95-147; s. 12, ch. 97-13; s. 3, ch. 2010-16; s. 17, ch. 2011-40.



99.095 - Petition process in lieu of a qualifying fee and party assessment.

99.095 Petition process in lieu of a qualifying fee and party assessment.—

(1) A person who seeks to qualify as a candidate for any office and who meets the petition requirements of this section is not required to pay the qualifying fee or party assessment required by this chapter.

(2)(a) Except as provided in paragraph (b), a candidate must obtain the number of signatures of voters in the geographical area represented by the office sought equal to at least 1 percent of the total number of registered voters of that geographical area, as shown by the compilation by the department for the immediately preceding general election. Signatures may not be obtained until the candidate has filed the appointment of campaign treasurer and designation of campaign depository pursuant to s. 106.021 and are valid only for the qualifying period immediately following such filings.

(b) A candidate for a special district office shall obtain 25 signatures of voters in the geographical area represented by the office sought.

(c) The format of the petition shall be prescribed by the division and shall be used by candidates to reproduce petitions for circulation. If the candidate is running for an office that requires a group or district designation, the petition must indicate that designation and, if it does not, the signatures are not valid. A separate petition is required for each candidate.

(d) In a year of apportionment, any candidate for county or district office seeking ballot position by the petition process may obtain the required number of signatures from any registered voter in the respective county, regardless of district boundaries. The candidate shall obtain at least the number of signatures equal to 1 percent of the total number of registered voters, as shown by a compilation by the department for the immediately preceding general election, divided by the total number of districts of the office involved.

(3) Each petition must be submitted before noon of the 28th day preceding the first day of the qualifying period for the office sought to the supervisor of elections of the county in which such petition was circulated. Each supervisor shall check the signatures on the petitions to verify their status as voters in the county, district, or other geographical area represented by the office sought. No later than the 7th day before the first day of the qualifying period, the supervisor shall certify the number of valid signatures.

(4)(a) Certifications for candidates for federal, state, multicounty district, or multicounty special district office shall be submitted to the division no later than the 7th day before the first day of the qualifying period for the office sought. The division shall determine whether the required number of signatures has been obtained and shall notify the candidate.

(b) For candidates for county, district, or special district office not covered by paragraph (a), the supervisor shall determine whether the required number of signatures has been obtained and shall notify the candidate.

(5) If the required number of signatures has been obtained, the candidate is eligible to qualify pursuant to s. 99.061.

History.—s. 2, ch. 74-119; s. 6, ch. 77-175; s. 29, ch. 79-400; s. 10, ch. 89-338; s. 9, ch. 90-315; s. 539, ch. 95-147; s. 3, ch. 99-140; s. 1, ch. 99-318; s. 14, ch. 2005-277; s. 9, ch. 2005-286; s. 17, ch. 2007-30; s. 11, ch. 2008-95; s. 18, ch. 2011-40.



99.0955 - Candidates with no party affiliation; name on general election ballot.

99.0955 Candidates with no party affiliation; name on general election ballot.—

(1) Each person seeking to qualify for election as a candidate with no party affiliation shall file his or her qualifying papers and pay the qualifying fee or qualify by the petition process pursuant to s. 99.095 with the officer and during the times and under the circumstances prescribed in s. 99.061. Upon qualifying, the candidate is entitled to have his or her name placed on the general election ballot.

(2) The qualifying fee for candidates with no party affiliation shall consist of a filing fee and an election assessment as prescribed in s. 99.092. Filing fees paid to the Department of State shall be deposited into the General Revenue Fund of the state. Filing fees paid to the supervisor of elections shall be deposited into the general revenue fund of the county.

History.—s. 6, ch. 70-269; s. 1, ch. 70-439; s. 3, ch. 74-119; s. 7, ch. 77-175; s. 2, ch. 78-188; s. 11, ch. 89-338; s. 10, ch. 90-315; s. 540, ch. 95-147; s. 13, ch. 95-280; s. 4, ch. 99-140; s. 2, ch. 99-318; s. 15, ch. 2005-277.

Note.—Former s. 99.152.



99.096 - Minor political party candidates; names on ballot.

99.096 Minor political party candidates; names on ballot.—Each person seeking to qualify for election as a candidate of a minor political party shall file his or her qualifying papers with, and pay the qualifying fee and, if one has been levied, the party assessment, or qualify by the petition process pursuant to s. 99.095, with the officer and at the times and under the circumstances provided in s. 99.061.

History.—s. 5, ch. 70-269; s. 1, ch. 70-439; s. 4, ch. 74-119; s. 8, ch. 77-175; s. 3, ch. 78-188; s. 12, ch. 89-338; s. 1, ch. 90-229; s. 11, ch. 90-315; s. 541, ch. 95-147; s. 3, ch. 99-318; s. 16, ch. 2005-277; s. 18, ch. 2007-30.

Note.—Former s. 101.261.



99.09651 - Signature requirements for ballot position in year of apportionment.

99.09651 Signature requirements for ballot position in year of apportionment.—

(1) In a year of apportionment, any candidate for representative to Congress, state Senate, or state House of Representatives seeking ballot position by the petition process prescribed in s. 99.095 shall obtain at least the number of signatures equal to one-third of 1 percent of the ideal population for the district of the office being sought.

(2) For the purposes of this section, “ideal population” means the total population of the state based upon the most recent decennial census divided by the number of districts for representative to Congress, state Senate, or state House of Representatives. For the purposes of this section, ideal population shall be calculated as of July 1 of the year prior to apportionment. The ideal population for a state Senate district and a state representative district shall be calculated by dividing the total population of the state by 40 for a state Senate district and by dividing by 120 for a state representative district.

(3) Signatures may be obtained from any registered voter in Florida regardless of party affiliation or district boundaries.

(4) Petitions shall state the name of the office the candidate is seeking, but shall not include a district number.

(5) Except as otherwise provided in this section, all requirements and procedures relating to the petition process shall conform to the requirements and procedures in nonapportionment years.

History.—s. 3, ch. 91-107; s. 4, ch. 99-318; s. 17, ch. 2005-277.



99.097 - Verification of signatures on petitions.

99.097 Verification of signatures on petitions.—

(1)(a) As determined by each supervisor, based upon local conditions, the checking of names on petitions may be based on the most inexpensive and administratively feasible of either of the following methods of verification:

1. A check of each petition; or

2. A check of a random sample, as provided by the Department of State, of the petitions. The sample must be such that a determination can be made as to whether or not the required number of signatures has been obtained with a reliability of at least 99.5 percent.

(b) Rules and guidelines for petition verification shall be adopted by the Department of State. Rules and guidelines for a random sample method of verification may include a requirement that petitions bear an additional number of names and signatures, not to exceed 15 percent of the names and signatures otherwise required. If the petitions do not meet such criteria or if the petitions are prescribed by s. 100.371, the use of the random sample method of verification is not available to supervisors.

(2) When a petitioner submits petitions which contain at least 15 percent more than the required number of signatures, the petitioner may require that the supervisor of elections use the random sampling verification method in certifying the petition.

(3)(a) If all other requirements for the petition are met, a signature on a petition shall be verified and counted as valid for a registered voter if, after comparing the signature on the petition and the signature of the registered voter in the voter registration system, the supervisor is able to determine that the petition signer is the same as the registered voter, even if the name on the petition is not in substantially the same form as in the voter registration system.

(b) In any situation in which this code requires the form of the petition to be prescribed by the division, no signature shall be counted toward the number of signatures required unless it is on a petition form prescribed by the division.

(c) If a voter signs a petition and lists an address other than the legal residence where the voter is registered, the supervisor shall treat the signature as if the voter had listed the address where the voter is registered.

(4) The supervisor shall be paid in advance the sum of 10 cents for each signature checked or the actual cost of checking such signature, whichever is less, by the candidate or, in the case of a petition to have an issue placed on the ballot, by the person or organization submitting the petition. However, if a candidate, person, or organization seeking to have an issue placed upon the ballot cannot pay such charges without imposing an undue burden on personal resources or upon the resources otherwise available to such candidate, person, or organization, such candidate, person, or organization shall, upon written certification of such inability given under oath to the supervisor, be entitled to have the signatures verified at no charge. In the event a candidate, person, or organization submitting a petition to have an issue placed upon the ballot is entitled to have the signatures verified at no charge, the supervisor of elections of each county in which the signatures are verified at no charge shall submit the total number of such signatures checked in the county to the Chief Financial Officer no later than December 1 of the general election year, and the Chief Financial Officer shall cause such supervisor of elections to be reimbursed from the General Revenue Fund in an amount equal to 10 cents for each name checked or the actual cost of checking such signatures, whichever is less. In no event shall such reimbursement of costs be deemed or applied as extra compensation for the supervisor. Petitions shall be retained by the supervisors for a period of 1 year following the election for which the petitions were circulated.

(5) The results of a verification pursuant to subparagraph (1)(a)2. may be contested in the circuit court by the candidate; an announced opponent; a representative of a designated political committee; or a person, party, or other organization submitting the petition. The contestant shall file a complaint, together with the fees prescribed in chapter 28, with the clerk of the circuit court in the county in which the petition is certified or in Leon County if the petition covers more than one county within 10 days after midnight of the date the petition is certified; and the complaint shall set forth the grounds on which the contestant intends to establish his or her right to require a complete check of the petition pursuant to subparagraph (1)(a)1. In the event the court orders a complete check of the petition and the result is not changed as to the success or lack of success of the petitioner in obtaining the requisite number of valid signatures, then such candidate, unless the candidate has filed the oath stating that he or she is unable to pay such charges; announced opponent; representative of a designated political committee; or party, person, or organization submitting the petition, unless such person or organization has filed the oath stating inability to pay such charges, shall pay to the supervisor of elections of each affected county for the complete check an amount calculated at the rate of 10 cents for each additional signature checked or the actual cost of checking such additional signatures, whichever is less.

(6)(a) If any person is paid to solicit signatures on a petition, an undue burden oath may not subsequently be filed in lieu of paying the fee to have signatures verified for that petition.

(b) If an undue burden oath has been filed and payment is subsequently made to any person to solicit signatures on a petition, the undue burden oath is no longer valid and a fee for all signatures previously submitted to the supervisor of elections and any that are submitted thereafter shall be paid by the candidate, person, or organization that submitted the undue burden oath. If contributions as defined in s. 106.011 are received, any monetary contributions must first be used to reimburse the supervisor of elections for any signature verification fees that were not paid because of the filing of an undue burden oath.

History.—s. 2, ch. 76-233; s. 10, ch. 77-175; s. 2, ch. 80-20; s. 1, ch. 82-141; s. 13, ch. 89-338; s. 2, ch. 90-229; s. 12, ch. 90-315; s. 542, ch. 95-147; s. 21, ch. 97-13; s. 7, ch. 99-318; s. 109, ch. 2003-261; s. 19, ch. 2011-40.



99.103 - Department of State to remit part of filing fees and party assessments of candidates to state executive committee.

99.103 Department of State to remit part of filing fees and party assessments of candidates to state executive committee.—

(1) If more than three-fourths of the full authorized membership of the state executive committee of any party was elected at the last previous election for such members and if such party is declared by the Department of State to have recorded on the registration books of the counties, as of the first Tuesday after the first Monday in January prior to the primary election in general election years, 5 percent of the total registration of such counties when added together, such committee shall receive, for the purpose of meeting its expenses, all filing fees collected by the Department of State from its candidates less an amount equal to 15 percent of the filing fees, which amount the Department of State shall deposit in the General Revenue Fund of the state.

(2) Not later than 20 days after the close of qualifying in even-numbered years, the Department of State shall remit 95 percent of all filing fees, less the amount deposited in general revenue pursuant to subsection (1), or party assessments that may have been collected by the department to the respective state executive committees of the parties complying with subsection (1). Party assessments collected by the Department of State shall be remitted to the appropriate state executive committee, irrespective of other requirements of this section, provided such committee is duly organized under the provisions of chapter 103. The remainder of filing fees or party assessments collected by the Department of State shall be remitted to the appropriate state executive committees not later than the date of the primary election.

History.—s. 1, ch. 29935, 1955; s. 24, ch. 57-1; s. 1, ch. 57-62; s. 4, ch. 57-166; s. 1, ch. 69-295; ss. 10, 35, ch. 69-106; s. 11, ch. 77-175; s. 2, ch. 83-251; s. 4, ch. 91-107; s. 14, ch. 97-13; s. 10, ch. 2005-286.



99.121 - Department of State to certify nominations to supervisors of elections.

99.121 Department of State to certify nominations to supervisors of elections.—The Department of State shall certify to the supervisor of elections of each county affected by a candidacy for office the names of persons nominated to such office. The names of such persons shall be printed by the supervisor of elections upon the ballot in their proper place as provided by law.

History.—s. 30, ch. 4328, 1895; s. 10, ch. 4537, 1897; GS 215, 3824; s. 54, ch. 6469, 1913; RGS 259, 358, 5885; CGL 315, 415, 8148; s. 11, ch. 26329, 1949; s. 3, ch. 26870, 1951; s. 5, ch. 57-166; ss. 10, 35, ch. 69-106; s. 11, ch. 77-175.

Note.—Former ss. 99.13, 102.51.






Chapter 100 - GENERAL, PRIMARY, SPECIAL, BOND, AND REFERENDUM ELECTIONS

100.011 - Opening and closing of polls, all elections; expenses.

100.011 Opening and closing of polls, all elections; expenses.—

(1) The polls shall be open at the voting places at 7:00 a.m., on the day of the election, and shall be kept open until 7:00 p.m., of the same day, and the time shall be regulated by the customary time in standard use in the county seat of the locality. The inspectors shall make public proclamation of the opening and closing of the polls. During the election and canvass of the votes, the ballot box shall not be concealed. Any elector who is in line at the time of the official closing of the polls shall be allowed to cast a vote in the election.

(2) The time of opening and closing of the polls shall be observed in all elections held in this state, including municipal and school elections.

(3) The expenses of holding all elections for county and state offices necessarily incurred shall be paid out of the treasury of the county or state, as the case may be, in the same manner and by the same officers as in general elections.

(4)(a) The provisions of any special law to the contrary notwithstanding, the expenses of holding a special district or community development district election, or the district’s proportionate share of regular election costs, as the case may be, shall be paid out of the district’s treasury and in the same manner as in general elections. This subsection applies to any district, whether created by or pursuant to special or general law, which is a special district as defined in s. 200.001(8)(c) or a community development district as defined in s. 190.003(6).

(b) The provisions of any special law to the contrary notwithstanding, the supervisor of elections may impose an interest penalty on any amount due and owing to him or her from a special district or community development district if payment is not made within 30 days from receipt of the bill or within 10 working days of the required time authorized by interlocal agreement. The rate of such interest shall be the rate established pursuant to s. 55.03.

(c) The provisions of any special law to the contrary notwithstanding, all independent and dependent special district elections, with the exception of community development district elections, shall be conducted in accordance with the requirements of ss. 189.04 and 189.041.

History.—s. 23, ch. 3879, 1889; RS 177; s. 27, ch. 4328, 1895; GS 209; s. 8, ch. 6469, 1913; RGS 253, 306; CGL 309, 362; ss. 1, 2, ch. 20409, 1941; ss. 1, 2, ch. 22739, 1945; s. 4, ch. 25384, 1949; s. 4, ch. 26870, 1951; s. 12, ch. 77-175; s. 6, ch. 87-363; s. 53, ch. 89-169; s. 543, ch. 95-147; s. 4, ch. 96-327; s. 18, ch. 2005-277; s. 56, ch. 2014-22.

Note.—Former ss. 99.07, 102.08.



100.021 - Notice of general election.

100.021 Notice of general election.—The Department of State shall, in any year in which a general election is held, make out a notice stating what offices and vacancies are to be filled at the general election in the state, and in each county and district thereof. During the 30 days prior to the beginning of qualifying, the Department of State shall have the notice published two times in a newspaper of general circulation in each county; and, in counties in which there is no newspaper of general circulation, it shall send to the sheriff a notice of the offices and vacancies to be filled at such general election by the qualified voters of the sheriff’s county or any district thereof, and the sheriff shall have at least five copies of the notice posted in conspicuous places in the county.

History.—s. 5, ch. 3879, 1889; RS 159; s. 6, ch. 4328, 1895; s. 4, ch. 4537, 1897; GS 176; RGS 220; CGL 255; s. 1, ch. 25383, 1949; s. 4, ch. 26870, 1951; ss. 10, 35, ch. 69-106; s. 12, ch. 77-175; s. 3, ch. 83-251; s. 544, ch. 95-147.

Note.—Former s. 98.06.



100.025 - Citizens residing overseas; notice of elections.

100.025 Citizens residing overseas; notice of elections.—A citizen of this state who is residing overseas may notify the supervisor of elections in the county where he or she is registered of his or her overseas address; and, thereafter, the supervisor shall notify such citizen at least 90 days prior to regular primary and general elections and when possible prior to any special election so that such citizen may follow the procedures for voting by mail provided by law.

History.—s. 1, ch. 67-454; s. 8, ch. 69-280; s. 3, ch. 77-175; s. 16, ch. 81-304; s. 4, ch. 89-338; s. 16, ch. 94-224; s. 1389, ch. 95-147; s. 8, ch. 2016-37.

Note.—Former s. 97.0631.



100.031 - General election.

100.031 General election.—A general election shall be held in each county on the first Tuesday after the first Monday in November of each even-numbered year to choose a successor to each elective federal, state, county, and district officer whose term will expire before the next general election and, except as provided in the State Constitution, to fill each vacancy in elective office for the unexpired portion of the term.

History.—s. 2, ch. 3879, 1889; RS 155; s. 2, ch. 4328, 1895; s. 1, ch. 4537, 1897; GS 171; RGS 216; CGL 251; s. 4, ch. 26870, 1951; s. 12, ch. 77-175.

Note.—Former s. 98.04.



100.032 - Election preparation report; general election.

100.032 Election preparation report; general election.—Each supervisor of elections must post a report on his or her official website at least 3 months before a general election which outlines preparations for the upcoming general election. The report must include, at a minimum, the following elements: the anticipated staffing levels during the early voting period, on election day and after election day; and the anticipated amount of automatic tabulating equipment at each early voting site and polling place.

History.—s. 2, ch. 2013-57.



100.041 - Officers chosen at general election.

100.041 Officers chosen at general election.—

(1) State senators shall be elected for terms of 4 years, those from odd-numbered districts in each year the number of which is a multiple of 4 and those from even-numbered districts in each even-numbered year the number of which is not a multiple of 4. Members of the House of Representatives shall be elected for terms of 2 years in each even-numbered year. In each county, a clerk of the circuit court, sheriff, superintendent of schools, property appraiser, and tax collector shall be chosen by the qualified electors at the general election in each year the number of which is a multiple of 4. The Governor and the administrative officers of the executive branch of the state shall be elected for terms of 4 years in each even-numbered year the number of which is not a multiple of 4. The terms of state offices other than the terms of members of the Legislature shall begin on the first Tuesday after the first Monday in January after said election. The term of office of each member of the Legislature shall begin upon election.

(2)(a) Each county commissioner from an odd-numbered district shall be elected at the general election in each year the number of which is a multiple of 4, for a 4-year term commencing on the second Tuesday following such election, and each county commissioner from an even-numbered district shall be elected at the general election in each even-numbered year the number of which is not a multiple of 4, for a 4-year term commencing on the second Tuesday following such election. A county commissioner is “elected” for purposes of this paragraph on the date that the county canvassing board certifies the results of the election pursuant to s. 102.151.

(b) Notwithstanding paragraph (a), the governing board of a charter county may provide by ordinance, to be approved by referendum, that the terms of its members shall commence on a date later than the second Tuesday following general elections, but in any case the date of commencement shall be uniform for all members and shall be no later than the first Tuesday after the first Monday in January following each member’s election.

(3)(a) School board members shall be elected at a general election for terms of 4 years. The term of office of a school board member and of a superintendent of schools shall begin on the second Tuesday following the general election in which such member or superintendent is elected.

(b) In each school district which has five school board members, the terms shall be arranged so that three members are elected at one general election and two members elected at the next ensuing general election.

(4) The term of office of each county and each district officer not otherwise provided by law shall commence on the first Tuesday after the first Monday in January following his or her election.

History.—s. 3, ch. 3879, 1889; RS 156; s. 3, ch. 4328, 1895; s. 2, ch. 4537, 1897; GS 172; s. 10, ch. 7838, 1919; RGS 217; CGL 252; s. 4, ch. 26870, 1951; s. 15, ch. 28156, 1953; s. 1, ch. 59-140; s. 1, ch. 63-479; s. 1, ch. 67-98; s. 1, ch. 67-510; s. 11, ch. 69-216; s. 1, ch. 69-300; (4) formerly s. 14, Art. XVIII of the Constitution of 1885, as amended; converted to statutory law by s. 10, Art. XII of the Constitution as revised in 1968; s. 1, ch. 73-47; s. 18, ch. 73-334; s. 1, ch. 77-102; s. 12, ch. 77-175; s. 1, ch. 78-321; s. 21, ch. 79-164; s. 14, ch. 85-226; s. 1, ch. 88-85; s. 14, ch. 89-338; s. 545, ch. 95-147; s. 11, ch. 98-129; s. 20, ch. 2007-30.

Note.—Former s. 98.05.



100.051 - Candidate’s name on general election ballot.

100.051 Candidate’s name on general election ballot.—The supervisor of elections of each county shall print on ballots to be used in the county at the next general election the names of candidates who have been nominated by a political party and the candidates who have otherwise obtained a position on the general election ballot in compliance with the requirements of this code.

History.—s. 53, ch. 6469, 1913; RGS 357; CGL 414; s. 4, ch. 26870, 1951; s. 3, ch. 70-269; s. 1, ch. 70-439; s. 12, ch. 77-175; s. 21, ch. 2007-30.

Note.—Former s. 102.50.



100.061 - Primary election.

100.061 Primary election.—In each year in which a general election is held, a primary election for nomination of candidates of political parties shall be held on the Tuesday 10 weeks prior to the general election. The candidate receiving the highest number of votes cast in each contest in the primary election shall be declared nominated for such office. If two or more candidates receive an equal and highest number of votes for the same office, such candidates shall draw lots to determine which candidate is nominated.

History.—s. 5, ch. 6469, 1913; RGS 303; CGL 359; s. 2, ch. 13761, 1929; s. 1, ch. 17897, 1937; s. 7, ch. 26329, 1949; s. 4, ch. 26870, 1951; s. 1, ch. 57-166; s. 1, ch. 59-4; s. 1, ch. 69-1745; s. 4, ch. 83-251; s. 11, ch. 2005-286; s. 22, ch. 2007-30; s. 20, ch. 2011-40; s. 3, ch. 2013-57.

Note.—Former s. 102.05.



100.081 - Nomination of county commissioners at primary election.

100.081 Nomination of county commissioners at primary election.—The primary election shall provide for the nomination of county commissioners by the qualified electors of such county at the time and place set for voting on other county officers.

History.—s. 63, ch. 6469, 1913; s. 10, ch. 6874, 1915; RGS 362; CGL 419; s. 18, ch. 13761, 1929; CGL 1936 Supp. 424(2); s. 4, ch. 26870, 1951; s. 11, ch. 69-216; s. 12, ch. 77-175; s. 12, ch. 2005-286.

Note.—Former s. 102.55.



100.101 - Special elections and special primary elections.

100.101 Special elections and special primary elections.—A special election or special primary election shall be held in the following cases:

(1) If no person has been elected at a general election to fill an office which was required to be filled by election at such general election.

(2) If a vacancy occurs in the office of state senator or member of the state house of representatives.

(3) If it is necessary to elect presidential electors, by reason of the offices of President and Vice President both having become vacant.

(4) If a vacancy occurs in the office of member from Florida of the House of Representatives of Congress.

History.—s. 4, ch. 3879, 1889; RS 158; s. 5, ch. 4328, 1895; GS 175; RGS 219; CGL 254; s. 4, ch. 26870, 1951; s. 12, ch. 77-175; s. 3, ch. 83-15; s. 19, ch. 2005-277; s. 21, ch. 2011-40.

Note.—Former s. 98.08.



100.102 - Cost of special elections and special primary elections to be incurred by the state.

100.102 Cost of special elections and special primary elections to be incurred by the state.—Whenever any special election or special primary election is held as required in s. 100.101, each county incurring expenses resulting from such special election or special primary election shall be reimbursed by the state. Reimbursement shall be based upon actual expenses as filed by the supervisor of elections with the county governing body. The Department of State shall verify the expenses of each special election and each special primary election and authorize payment for reimbursement to each county affected.

History.—s. 2, ch. 74-120; s. 12, ch. 77-175.



100.111 - Filling vacancy.

100.111 Filling vacancy.—

(1)(a) If any vacancy occurs in any office which is required to be filled pursuant to s. 1(f), Art. IV of the State Constitution and the remainder of the term of such office is 28 months or longer, then at the next general election a person shall be elected to fill the unexpired portion of such term, commencing on the first Tuesday after the first Monday following such general election.

(b) If such a vacancy occurs prior to the first day set by law for qualifying for election to office at such general election, any person seeking nomination or election to the unexpired portion of the term shall qualify within the time prescribed by law for qualifying for other offices to be filled by election at such general election.

(c) If such a vacancy occurs prior to the primary election but on or after the first day set by law for qualifying, the Secretary of State shall set dates for qualifying for the unexpired portion of the term of such office. Any person seeking nomination or election to the unexpired portion of the term shall qualify within the time set by the Secretary of State. If time does not permit party nominations to be made in conjunction with the primary election, the Governor may call a special primary election to select party nominees for the unexpired portion of such term.

(2) Whenever there is a vacancy for which a special election is required pursuant to s. 100.101, the Governor, after consultation with the Secretary of State, shall fix the dates of a special primary election and a special election. Nominees of political parties shall be chosen under the primary laws of this state in the special primary election to become candidates in the special election. Prior to setting the special election dates, the Governor shall consider any upcoming elections in the jurisdiction where the special election will be held. The dates fixed by the Governor shall be specific days certain and shall not be established by the happening of a condition or stated in the alternative. The dates fixed shall provide a minimum of 2 weeks between each election. In the event a vacancy occurs in the office of state senator or member of the House of Representatives when the Legislature is in regular legislative session, the minimum times prescribed by this subsection may be waived upon concurrence of the Governor, the Speaker of the House of Representatives, and the President of the Senate. If a vacancy occurs in the office of state senator and no session of the Legislature is scheduled to be held prior to the next general election, the Governor may fix the dates for the special primary election and for the special election to coincide with the dates of the primary election and general election. If a vacancy in office occurs in any district in the state Senate or House of Representatives or in any congressional district, and no session of the Legislature, or session of Congress if the vacancy is in a congressional district, is scheduled to be held during the unexpired portion of the term, the Governor is not required to call a special election to fill such vacancy.

(a) The dates for candidates to qualify in such special election or special primary election shall be fixed by the Department of State, and candidates shall qualify not later than noon of the last day so fixed. The dates fixed for qualifying shall allow a minimum of 14 days between the last day of qualifying and the special primary election.

(b) The filing of campaign expense statements by candidates in such special elections or special primaries and by committees making contributions or expenditures to influence the results of such special primaries or special elections shall be not later than such dates as shall be fixed by the Department of State, and in fixing such dates the Department of State shall take into consideration and be governed by the practical time limitations.

(c) The dates for a candidate to qualify by the petition process pursuant to s. 99.095 in such special primary or special election shall be fixed by the Department of State. In fixing such dates the Department of State shall take into consideration and be governed by the practical time limitations. Any candidate seeking to qualify by the petition process in a special primary election shall obtain 25 percent of the signatures required by s. 99.095.

(d) The qualifying fees and party assessments of such candidates as may qualify shall be the same as collected for the same office at the last previous primary for that office. The party assessment shall be paid to the appropriate executive committee of the political party to which the candidate belongs.

(e) Each county canvassing board shall make as speedy a return of the result of such special primary elections and special elections as time will permit, and the Elections Canvassing Commission likewise shall make as speedy a canvass and declaration of the nominees as time will permit.

(3)(a) In the event that death, resignation, withdrawal, or removal should cause a party to have a vacancy in nomination which leaves no candidate for an office from such party, the filing officer before whom the candidate qualified shall notify the chair of the state and county political party executive committee of such party and:

1. If the vacancy in nomination is for a statewide office, the state party chair shall, within 5 days, call a meeting of his or her executive board to consider designation of a nominee to fill the vacancy.

2. If the vacancy in nomination is for the office of United States Representative, state senator, state representative, state attorney, or public defender, the state party chair shall notify the appropriate county chair or chairs and, within 5 days, the appropriate county chair or chairs shall call a meeting of the members of the executive committee in the affected county or counties to consider designation of a nominee to fill the vacancy.

3. If the vacancy in nomination is for a county office, the state party chair shall notify the appropriate county chair and, within 5 days, the appropriate county chair shall call a meeting of his or her executive committee to consider designation of a nominee to fill the vacancy.

The name of any person so designated shall be submitted to the filing officer before whom the candidate qualified within 7 days after notice to the chair in order that the person designated may have his or her name on the ballot of the ensuing general election. If the name of the new nominee is submitted after the certification of results of the preceding primary election, however, the ballots shall not be changed and the former party nominee’s name will appear on the ballot. Any ballots cast for the former party nominee will be counted for the person designated by the political party to replace the former party nominee. If there is no opposition to the party nominee, the person designated by the political party to replace the former party nominee will be elected to office at the general election.

(b) When, under the circumstances set forth in the preceding paragraph, vacancies in nomination are required to be filled by committee nominations, such vacancies shall be filled by party rule. In any instance in which a nominee is selected by a committee to fill a vacancy in nomination, such nominee shall pay the same filing fee and take the same oath as the nominee would have taken had he or she regularly qualified for election to such office.

(c) Any person who, at the close of qualifying as prescribed in ss. 99.061 and 105.031, was qualified for nomination or election to or retention in a public office to be filled at the ensuing general election or who attempted to qualify and failed to qualify is prohibited from qualifying as a candidate to fill a vacancy in nomination for any other office to be filled at that general election, even if such person has withdrawn or been eliminated as a candidate for the original office sought. However, this paragraph does not apply to a candidate for the office of Lieutenant Governor who applies to fill a vacancy in nomination for the office of Governor on the same ticket or to a person who has withdrawn or been eliminated as a candidate and who is subsequently designated as a candidate for Lieutenant Governor under s. 99.063.

(4) A vacancy in nomination is not created if an order of a court that has become final determines that a nominee did not properly qualify or did not meet the necessary qualifications to hold the office for which he or she sought to qualify.

(5) In the event of unforeseeable circumstances not contemplated in these general election laws concerning the calling and holding of special primary elections and special elections resulting from court order or other unpredictable circumstances, the Department of State shall have the authority to provide for the conduct of orderly elections.

History.—s. 4, ch. 26870, 1951; s. 16, ch. 28156, 1953; s. 1, ch. 29938, 1955; s. 1, ch. 57-91; s. 1, ch. 59-139; s. 2, ch. 65-240; ss. 10, 35, ch. 69-106; s. 1, ch. 73-191; s. 1, ch. 74-120; s. 12, ch. 77-175; s. 30, ch. 79-400; s. 4, ch. 83-15; s. 1, ch. 83-149; s. 15, ch. 89-338; s. 3, ch. 90-229; s. 13, ch. 90-315; s. 546, ch. 95-147; s. 1, ch. 95-197; s. 5, ch. 99-140; s. 12, ch. 99-318; s. 20, ch. 2005-277; s. 13, ch. 2005-286; s. 23, ch. 2007-30; s. 22, ch. 2011-40.



100.141 - Notice of special election to fill any vacancy in office.

100.141 Notice of special election to fill any vacancy in office.—

(1) Whenever a special election is required to fill any vacancy in office, the Governor, after consultation with the Secretary of State, shall issue an order declaring on what day the election shall be held and deliver the order to the Department of State.

(2) The Department of State shall prepare a notice stating what offices are to be filled in the special election, the dates set for the special primary election and the special election, the dates fixed for qualifying for office, the dates fixed for qualifying by the petition process pursuant to s. 99.095, and the dates fixed for filing campaign expense statements.

(3) The department shall deliver a copy of such notice to the supervisor of elections of each county in which the special election is to be held. The supervisor shall have the notice published two times in a newspaper of general circulation in the county at least 10 days prior to the first day set for qualifying for office. If such a newspaper is not published within the period set forth, the supervisor shall post at least five copies of the notice in conspicuous places in the county not less than 10 days prior to the first date set for qualifying.

History.—s. 6, ch. 3879, 1889; RS 160; s. 7, ch. 4328, 1895; GS 177; RGS 221; CGL 256; s. 3, ch. 25383, 1949; s. 1, ch. 26329, 1949; s. 4, ch. 26870, 1951; ss. 10, 35, ch. 69-106; s. 12, ch. 77-175; s. 14, ch. 90-315; s. 13, ch. 99-318; s. 21, ch. 2005-277; s. 14, ch. 2005-286.

Note.—Former s. 98.10.



100.151 - Special elections called by local governing bodies, notice.

100.151 Special elections called by local governing bodies, notice.—County commissioners or the governing authority of a municipality shall not call any special election until notice is given to the supervisor of elections and his or her consent obtained as to a date when the registration books can be available.

History.—s. 4, ch. 26870, 1951; s. 2, ch. 65-60; s. 16, ch. 89-338; s. 547, ch. 95-147.



100.161 - Filling vacancy of United States Senators.

100.161 Filling vacancy of United States Senators.—Should a vacancy happen in the representation of this state in the Senate of the United States, the Governor shall issue a writ of election to fill such vacancy at the next general election; and the Governor may make a temporary appointment until the vacancy is filled by election.

History.—s. 4, ch. 26870, 1951; s. 17, ch. 28156, 1953; s. 12, ch. 77-175.



100.181 - Determination of person elected.

100.181 Determination of person elected.—The person receiving the highest number of votes cast in a general or special election for an office shall be elected to the office. In case two or more persons receive an equal and highest number of votes for the same office, such persons shall draw lots to determine who shall be elected to the office.

History.—s. 7, ch. 20872, 1941; s. 4, ch. 26329, 1949; s. 4, ch. 26870, 1951; s. 24, ch. 77-104; s. 12, ch. 77-175.

Note.—Former s. 98.49.



100.191 - General election laws applicable to special elections; returns.

100.191 General election laws applicable to special elections; returns.—All laws that are applicable to general elections are applicable to special elections or special primary elections to fill a vacancy in office or nomination. The Elections Canvassing Commission shall immediately, upon receipt of returns from the county in which a special election is held, proceed to canvass the returns and determine and declare the result thereof.

History.—s. 6, ch. 20872, 1941; s. 4, ch. 26870, 1951; ss. 10, 35, ch. 69-106; s. 12, ch. 77-175; s. 24, ch. 2007-30.

Note.—Former s. 98.48.



100.201 - Referendum required before issuing bonds.

100.201 Referendum required before issuing bonds.—Whenever any county, district, or municipality is by law given power to issue bonds which are required to be approved by referendum, such bonds shall be issued only after the same have been approved by the majority of votes cast by those persons eligible to vote in such referendum. The election costs of such referendum shall be paid in whole or in part, as the case may be, out of the county, district, or municipal treasury.

History.—s. 1, ch. 14715, 1931; CGL 1936 Supp. 457(1); s. 4, ch. 26870, 1951; s. 3, ch. 69-377; s. 12, ch. 77-175; s. 7, ch. 87-363.

Note.—Former s. 103.01.



100.211 - Power to call bond referendum; notice required.

100.211 Power to call bond referendum; notice required.—The board of county commissioners or the governing authority of any district or municipality may call a bond referendum under this code. In the event any referendum is called to decide whether a majority of the electors participating are in favor of the issuance of bonds in the county, district, or municipality, the board of county commissioners, or the governing authority of the municipality or district, shall by resolution order the bond referendum to be held in the county, district, or municipality and shall give notice of the election in the manner prescribed by s. 100.342.

History.—s. 2, ch. 14715, 1931; CGL 1936 Supp. 457(2); s. 4, ch. 26870, 1951; s. 4, ch. 69-377; s. 12, ch. 77-175.

Note.—Former s. 103.02.



100.221 - General election laws to govern bond referenda.

100.221 General election laws to govern bond referenda.—The laws governing the holding of general elections are applicable to bond referenda, except as provided in ss. 100.201-100.351. A county, district, or municipality is not required to offer early voting for a bond referendum that is not held in conjunction with a county or state election. The places for voting in a bond referendum shall be the same as the places for voting in general elections when a bond referendum is held in the county or district; however, when a bond referendum is held in a municipality, the polling places shall be the same as in other municipal elections.

History.—s. 8, ch. 14715, 1931; CGL 1936 Supp. 457(8); s. 4, ch. 26870, 1951; s. 12, ch. 77-175; s. 12, ch. 2008-95.

Note.—Former s. 103.08.



100.241 - Freeholder voting; election; penalties for ineligible persons who vote as freeholders.

100.241 Freeholder voting; election; penalties for ineligible persons who vote as freeholders.—

(1) In any election or referendum in which only electors who are freeholders are qualified to vote, the regular registration books covering the precincts located within the geographical area in which the election or referendum is to be held shall be used.

(2) Qualification and registration of electors participating in a freeholder election or referendum subject to this section shall be the same as prescribed for voting in other elections under this code, and, in addition, each such elector shall submit a written declaration, verified pursuant to s. 92.525, affirming that the elector is a freeholder who is a qualified elector residing in the county, district, or municipality in which the election or referendum is to be held.

(3) Each registered elector who submits the written declaration giving a legal description, address, or location of property in the elector’s name which is not wholly exempt from taxation is entitled to vote in the election or referendum and is considered a freeholder.

(4) The actual costs of conducting a freeholder election or referendum subject to this section shall be paid by the county, district, or municipality requiring the election or referendum.

(5) A person may not vote in any county, district, or other election or referendum which is limited to a vote of the electors who are freeholders, unless the person is a freeholder and a qualified elector. A person who violates this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 9294, 1923; CGL 250; ss. 4, 6, 14, ch. 14715, 1931; CGL 1936 Supp. 457(4), (6), (14); s. 7, ch. 22858, 1945; s. 4, ch. 26870, 1951; s. 1, ch. 61-332; s. 5, ch. 65-240; s. 5, ch. 69-377; s. 12, ch. 77-175; s. 2, ch. 91-224; s. 548, ch. 95-147; s. 1, ch. 2012-156.

Note.—Former ss. 98.03, 103.04, 103.06, 103.14.



100.261 - Holding bond referenda with other elections.

100.261 Holding bond referenda with other elections.—Whenever any bond referendum is called, it shall be lawful for any county, district, or municipality to hold such bond referendum on the day of any state, county, or municipal primary or general election, or on the day of any election of such county, district, or municipality for any purpose other than the purpose of voting on such bonds. If such bond referendum is held concurrently with a regularly scheduled election, the county, district, or municipality shall pay only its pro rata share of election costs directly related to the bond referendum. However, nothing in this section shall prohibit the holding of a special or separate bond referendum.

History.—s. 1, ch. 22545, 1945; s. 4, ch. 26870, 1951; s. 19, ch. 28156, 1953; s. 12, ch. 77-175; s. 8, ch. 87-363.

Note.—Former s. 103.21.



100.271 - Inspectors, clerk, duties; return and canvass of referendum recorded.

100.271 Inspectors, clerk, duties; return and canvass of referendum recorded.—In any bond referendum, unless the referendum is held in connection with a regular or special state, county, or municipal election, at least two inspectors and one clerk shall be appointed and qualified, as in cases of general elections, and they shall canvass the vote cast and make due returns of same without delay. Any bond referendum held in a municipality shall be returned to and canvassed by the governing authority which called the referendum, but in any county or district the returns shall be made to the board of county commissioners. The board of county commissioners or, in the case of a municipality, the governing authority thereof, shall canvass the returns and declare the result and have same recorded in the minutes of the board of county commissioners, or, in the case of a district, the certificate of declaration of result shall be recorded in the minutes of the governing authority of such district, or, in the case of a municipality, the result shall be recorded in the minutes of the governing authority of the municipality. If any bond referendum is held in conjunction with any other election, however, the officials responsible for the canvass of such election shall also canvass the returns of the referendum and certify the same to the proper governing body.

History.—s. 10, ch. 14715, 1931; CGL 1936 Supp. 457(10); s. 4, ch. 26870, 1951; s. 12, ch. 77-175.

Note.—Former s. 103.10.



100.281 - Approval to issue bonds.

100.281 Approval to issue bonds.—Should a majority of the votes cast in a bond referendum be in favor of the issuance of bonds, then the issuance of said bonds is deemed authorized in accordance with s. 12, Art. VII of the State Constitution. In the event less than a majority of those voting on the issue voted in favor of the issuance of the proposed bonds, then the issuance of those specified bonds shall be deemed to have failed of approval and it is unlawful to issue or attempt to issue said bonds.

History.—s. 12, ch. 14715, 1931; CGL 1936 Supp. 457(12); s. 4, ch. 26870, 1951; s. 15, ch. 69-216; s. 7, ch. 69-377; s. 12, ch. 77-175.

Note.—Former s. 103.12.



100.291 - Record results of election prima facie evidence.

100.291 Record results of election prima facie evidence.—Whenever any bond referendum is called and held, and the minutes have been recorded as provided in s. 100.271 and also a separate finding as to the total number of votes cast in the referendum, both in favor and against the approval of bonds, then a duly certified copy of the finding shall be admissible as prima facie evidence in all state courts of the truth, including the regularity, of the call, conduct, and holding of the referendum at the time and place specified.

History.—s. 17, ch. 14715, 1931; CGL 1936 Supp. 457(15); s. 4, ch. 26870, 1951; s. 12, ch. 77-175.

Note.—Former s. 103.17.



100.301 - Refunding bonds excluded.

100.301 Refunding bonds excluded.—Sections 100.201-100.351 shall not apply to refunding bonds, and wherever the word “bond” or “bonds” is used in these sections it shall be construed to exclude refunding bonds; but if the statute, ordinance, or resolution under which refunding bonds are authorized or are to be issued requires a referendum to determine whether such refunding bonds shall be issued, the referendum may be held as provided by ss. 100.201-100.351.

History.—s. 211/2, ch. 14715, 1931; CGL 1936 Supp. 457(19); s. 4, ch. 26870, 1951; s. 12, ch. 77-175.

Note.—Former s. 103.20.



100.311 - Local law governs bond election held by municipalities.

100.311 Local law governs bond election held by municipalities.—No section of this code controlling or regulating bond referenda shall be deemed to repeal or modify any provision contained in any local law relating to bond referenda held by any municipality, but ss. 100.201-100.351 shall be deemed additional and supplementary to any such local law.

History.—s. 21, ch. 14715, 1931; CGL 1936 Supp. 457(18); s. 4, ch. 26870, 1951; s. 12, ch. 77-175.

Note.—Former s. 103.19.



100.321 - Test suit.

100.321 Test suit.—Any taxpayer of the county, district, or municipality wherein bonds are declared to have been authorized, shall have the right to test the legality of the referendum and of the declaration of the result thereof, by an action in the circuit court of the county in which the referendum was held. The action shall be brought against the county commissioners in the case of a county or district referendum, or against the governing authority of the municipality in the case of a municipal referendum. In case any such referendum or the declaration of results thereof shall be adjudged to be illegal and void in any such suit, the judgment shall have the effect of nullifying the referendum. No suit shall be brought to test the validity of any bond referendum unless the suit shall be instituted within 60 days after the declaration of the results of the referendum. In the event proceedings shall be filed in any court to validate the bonds, which have been voted for, then any such taxpayer shall be bound to intervene in such validation suit and contest the validity of the holding of the referendum or the declaration of the results thereof, in which event the exclusive jurisdiction to determine the legality of such referendum or the declaration of the results thereof shall be vested in the court hearing and determining said validation proceedings. If said bonds in the validation proceedings shall be held valid on final hearing or an intervention by the taxpayer shall be interposed and held not to have been sustained, then the judgment in said validation proceedings shall be final and conclusive as to the legality and validity of the referendum and of the declaration of the results thereof, and no separate suit to test the same shall be thereafter permissible.

History.—s. 18, ch. 14715, 1931; CGL 1936 Supp. 457(16); s. 4, ch. 26870, 1951; s. 12, ch. 77-175.

Note.—Former s. 103.18.



100.331 - Referendum for defeated bond issue.

100.331 Referendum for defeated bond issue.—If any bond referendum is called and held for approving the issuance of bonds for a particular purpose and such referendum does not result in the approval of the bonds, then no other referendum for the approval of bonds for the same purpose shall be called for at least 6 months.

History.—s. 13, ch. 14715, 1931; CGL 1936 Supp. 457 (13); s. 4, ch. 26870, 1951; s. 12, ch. 77-175.

Note.—Former s. 103.13.



100.341 - Bond referendum ballot.

100.341 Bond referendum ballot.—The ballots used in bond referenda shall include a printed description of the issuance of bonds to be voted on as prescribed by the authority calling the referendum. A separate statement of each issue of bonds to be approved, giving the amount of the bonds and interest rate thereon, together with other details necessary to inform the electors, shall be printed on the ballots in connection with the question “For Bonds” and “Against Bonds.”

History.—s. 11, ch. 14715, 1931; CGL 1936 Supp. 457(11); s. 4, ch. 26870, 1951; s. 12, ch. 77-175; s. 4, ch. 2001-40.

Note.—Former s. 103.11.



100.342 - Notice of special election or referendum.

100.342 Notice of special election or referendum.—In any special election or referendum not otherwise provided for there shall be at least 30 days’ notice of the election or referendum by publication in a newspaper of general circulation in the county, district, or municipality, as the case may be. The publication shall be made at least twice, once in the fifth week and once in the third week prior to the week in which the election or referendum is to be held. If there is no newspaper of general circulation in the county, district, or municipality, the notice shall be posted in no less than five places within the territorial limits of the county, district, or municipality.

History.—s. 1, ch. 59-335; s. 2, ch. 65-60; s. 12, ch. 77-175.



100.351 - Referendum election; certificate of results to Department of State.

100.351 Referendum election; certificate of results to Department of State.—Whenever an election is held under a referendum provision of an act of the Legislature, the election officials of the governmental unit in which the election is held shall certify the results thereof to the Department of State, which shall enter such results upon the official record of the act requiring such election on file in the office of the Department of State.

History.—s. 1, ch. 25438, 1949; s. 4, ch. 26870, 1951; ss. 10, 35, ch. 69-106; s. 12, ch. 77-175.

Note.—Former s. 99.59.



100.3605 - Conduct of municipal elections.

100.3605 Conduct of municipal elections.—

(1) The Florida Election Code, chapters 97-106, shall govern the conduct of a municipality’s election in the absence of an applicable special act, charter, or ordinance provision. No charter or ordinance provision shall be adopted which conflicts with or exempts a municipality from any provision in the Florida Election Code that expressly applies to municipalities.

(2) The governing body of a municipality may, by ordinance, change the dates for qualifying and for the election of members of the governing body of the municipality and provide for the orderly transition of office resulting from such date changes.

History.—s. 2, ch. 95-178.



100.361 - Municipal recall.

100.361 Municipal recall.—

(1) APPLICATION; DEFINITION.—Any member of the governing body of a municipality or charter county, hereinafter referred to in this section as “municipality,” may be removed from office by the electors of the municipality. When the official represents a district and is elected only by electors residing in that district, only electors from that district are eligible to sign the petition to recall that official and are entitled to vote in the recall election. When the official represents a district and is elected at-large by the electors of the municipality, all electors of the municipality are eligible to sign the petition to recall that official and are entitled to vote in the recall election. Where used in this section, the term “district” shall be construed to mean the area or region of a municipality from which a member of the governing body is elected by the electors from such area or region. Members may be removed from office pursuant to the procedures provided in this section. This method of removing members of the governing body of a municipality is in addition to any other method provided by state law.

(2) RECALL PETITION.—

(a) Petition content.—A petition shall contain the name of the person sought to be recalled and a statement of grounds for recall. The statement of grounds may not exceed 200 words, and the stated grounds are limited solely to those specified in paragraph (d). If more than one member of the governing body is sought to be recalled, whether such member is elected by the electors of a district or by the electors of the municipality at-large, a separate recall petition shall be prepared for each member sought to be recalled. Upon request, the content of a petition should be, but is not required to be, provided by the proponent in alternative formats.

(b) Requisite signatures.—

1. In a municipality or district of fewer than 500 electors, the petition shall be signed by at least 50 electors or by 10 percent of the total number of registered electors of the municipality or district as of the preceding municipal election, whichever is greater.

2. In a municipality or district of 500 or more but fewer than 2,000 registered electors, the petition shall be signed by at least 100 electors or by 10 percent of the total number of registered electors of the municipality or district as of the preceding municipal election, whichever is greater.

3. In a municipality or district of 2,000 or more but fewer than 5,000 registered electors, the petition shall be signed by at least 250 electors or by 10 percent of the total number of registered electors of the municipality or district as of the preceding municipal election, whichever is greater.

4. In a municipality or district of 5,000 or more but fewer than 10,000 registered electors, the petition shall be signed by at least 500 electors or by 10 percent of the total number of registered electors of the municipality or district as of the preceding municipal election, whichever is greater.

5. In a municipality or district of 10,000 or more but fewer than 25,000 registered electors, the petition shall be signed by at least 1,000 electors or by 10 percent of the total number of registered electors of the municipality or district as of the preceding municipal election, whichever is greater.

6. In a municipality or district of 25,000 or more registered electors, the petition shall be signed by at least 1,000 electors or by 5 percent of the total number of registered electors of the municipality or district as of the preceding municipal election, whichever is greater.

All signatures shall be obtained, as provided in paragraph (e), within a period of 30 days, and all signed and dated petition forms shall be filed at the same time, no later than 30 days after the date on which the first signature is obtained on the petition.

(c) Recall committee.—Electors of the municipality or district making charges contained in the statement of grounds for recall, as well as those signing the recall petition, shall be designated as the recall committee. A specific person shall be designated in the petition as chair of the committee, and this person shall act for the committee. The recall committee and the officer being recalled are subject to the provisions of chapter 106.

(d) Grounds for recall.—The grounds for removal of elected municipal officials shall, for the purposes of this act, be limited to the following and must be contained in the petition:

1. Malfeasance;

2. Misfeasance;

3. Neglect of duty;

4. Drunkenness;

5. Incompetence;

6. Permanent inability to perform official duties; and

7. Conviction of a felony involving moral turpitude.

(e) Signature process.—Only electors of the municipality or district are eligible to sign the petition. Each elector signing a petition shall sign and date his or her name in ink or indelible pencil. Each petition shall contain appropriate lines for each elector’s original signature, printed name, street address, city, county, voter registration number or date of birth, and date signed. The form shall also contain lines for an oath, to be executed by a witness who is to verify the fact that the witness saw each person sign the counterpart of the petition, that each signature appearing thereon is the genuine signature of the person it purports to be, and that the petition was signed in the presence of the witness on the date indicated.

(f) Filing of signed petitions.—All signed petition forms shall be filed at the same time, no later than 30 days after the date on which the first signature is obtained on the petition. The person designated as chair of the committee shall file the signed petition forms with the auditor or clerk of the municipality or charter county, or his or her equivalent, hereinafter referred to as “clerk.” The petition may not be amended after it is filed with the clerk.

(g) Verification of signatures.—

1. Immediately after the filing of the petition forms, the clerk shall submit such forms to the county supervisor of elections. No more than 30 days after the date on which all petition forms are submitted to the supervisor by the clerk, the supervisor shall promptly verify the signatures in accordance with s. 99.097, and determine whether the requisite number of valid signatures has been obtained for the petition. The committee seeking verification of the signatures shall pay in advance to the supervisor the sum of 10 cents for each signature checked or the actual cost of checking such signatures, whichever is less.

2. Upon filing with the clerk, the petition and all subsequent papers or forms required or permitted to be filed with the clerk in connection with this section must, upon request, be made available in alternative formats by the clerk.

3. If the supervisor determines that the petition does not contain the requisite number of verified and valid signatures, the clerk shall, upon receipt of such written determination, so certify to the governing body of the municipality or charter county and file the petition without taking further action, and the matter shall be at an end. No additional names may be added to the petition, and the petition shall not be used in any other proceeding.

4. If the supervisor determines that the petition has the requisite number of verified and valid signatures, then the procedures outlined in subsection (3) must be followed.

(3) RECALL PETITION AND DEFENSE.—

(a) Notice.—Upon receipt of a written determination that the requisite number of signatures has been obtained, the clerk shall at once serve upon the person sought to be recalled a certified copy of the petition. Within 5 days after service, the person sought to be recalled may file with the clerk a defensive statement of not more than 200 words.

(b) Content and preparation.—Within 5 days after the date of receipt of the defensive statement or after the last date a defensive statement could have been filed, the clerk shall prepare a document entitled “Recall Petition and Defense.” The “Recall Petition and Defense” shall consist of the recall petition, including copies of the originally signed petitions and counterparts. The “Recall Petition and Defense” must contain lines which conform to the provisions of paragraph (2)(e), and the defensive statement or, if no defensive statement has been filed, a statement to that effect. The clerk shall make copies of the “Recall Petition and Defense” which are sufficient to carry the signatures of 30 percent of the registered electors. Immediately after preparing and making sufficient copies of the “Recall Petition and Defense,” the clerk shall deliver the copies to the person designated as chair of the committee and take his or her receipt therefor.

(c) Requisite signatures.—Upon receipt of the “Recall Petition and Defense,” the committee may circulate them to obtain the signatures of 15 percent of the electors. All signatures shall be obtained and all signed petition forms filed with the clerk no later than 60 days after delivery of the “Recall Petition and Defense” to the chair of the committee.

(d) Signed petitions; request for striking name.—The clerk shall assemble all signed petitions, check to see that each petition is properly verified by the oath of a witness, and submit such petitions to the county supervisor of elections. Any elector who signs a recall petition has the right to demand in writing that his or her name be stricken from the petition. A written demand signed by the elector shall be filed with the clerk, and, upon receipt of the demand, the clerk shall strike the name of the elector from the petition and place his or her initials to the side of the signature stricken. However, a signature may not be stricken after the clerk has delivered the “Recall Petition and Defense” to the supervisor for verification of the signatures.

(e) Verification of signatures.—Within 30 days after receipt of the signed “Recall Petition and Defense,” the supervisor shall determine the number of valid signatures, purge the names withdrawn, and certify whether 15 percent of the qualified electors of the municipality have signed the petitions. The supervisor shall be paid by the persons or committee seeking verification the sum of 10 cents for each name checked.

(f) Reporting.—If the supervisor determines that the requisite number of signatures has not been obtained, the clerk shall, upon receipt of such written determination, certify such determination to the governing body and retain the petitions. The proceedings shall be terminated, and the petitions shall not again be used. If the supervisor determines that at least 15 percent of the qualified electors signed the petition, the clerk shall, immediately upon receipt of such written determination, serve notice of that determination upon the person sought to be recalled and deliver to the governing body a certificate as to the percentage of qualified electors who signed.

(4) RECALL ELECTION.—If the person designated in the petition files with the clerk, within 5 days after the last-mentioned notice, his or her written resignation, the clerk shall at once notify the governing body of that fact, and the resignation shall be irrevocable. The governing body shall then proceed to fill the vacancy according to the provisions of the appropriate law. In the absence of a resignation, the chief judge of the judicial circuit in which the municipality is located shall fix a day for holding a recall election for the removal of those not resigning. Any such election shall be held not less than 30 days or more than 60 days after the expiration of the 5-day period last-mentioned and at the same time as any other general or special election held within the period; but if no such election is to be held within that period, the judge shall call a special recall election to be held within the period aforesaid.

(5) BALLOTS.—The ballots at the recall election shall conform to the following: With respect to each person whose removal is sought, the question shall be submitted: “Shall   be removed from the office of   by recall?” Immediately following each question there shall be printed on the ballots the two propositions in the order here set forth:

“  (name of person)   should be removed from office.”

“  (name of person)   should not be removed from office.”

(6) FILLING OF VACANCIES; SPECIAL ELECTIONS.—

(a) If an election is held for the recall of members elected only at-large, candidates to succeed them for the unexpired terms shall be voted upon at the same election and shall be elected in the same manner as provided by the appropriate law for the election of candidates at general elections. Candidates shall not be elected to succeed any particular member. If only one member is removed, the candidate receiving the highest number of votes shall be declared elected to fill the vacancy. If more than one member is removed, candidates equal in number to the number of members removed shall be declared elected to fill the vacancies; and, among the successful candidates, those receiving the greatest number of votes shall be declared elected for the longest terms. Cases of ties, and all other matters not herein specially provided for, shall be determined by the rules governing elections generally.

(b) If an election is held for the recall of members elected only from districts, candidates to succeed them for the unexpired terms shall be voted upon at a special election called by the chief judge of the judicial circuit in which the districts are located not less than 30 days or more than 60 days after the expiration of the recall election. The qualifying period, for purposes of this section, shall be established by the chief judge of the judicial circuit after consultation with the clerk. Any candidate seeking election to fill the unexpired term of a recalled district municipal official shall reside in the district represented by the recalled official and qualify for office in the manner required by law. Each candidate receiving the highest number of votes for each office in the special district recall election shall be declared elected to fill the unexpired term of the recalled official. Candidates seeking election to fill a vacancy created by the removal of a municipal official shall be subject to the provisions of chapter 106.

(c) When an election is held for the recall of members of the governing body composed of both members elected at-large and from districts, candidates to succeed them for the unexpired terms shall be voted upon at a special election as provided in paragraph (b).

(d) However, in any recall election held pursuant to paragraph (b) or paragraph (c), if only one member is voted to be removed from office, the vacancy created by the recall shall be filled by the governing body according to the provisions of the appropriate law for filling vacancies.

(7) EFFECT OF RESIGNATIONS.—If the member of the governing body being recalled resigns from office prior to the recall election, the remaining members shall fill the vacancy created according to the appropriate law for filling vacancies. If all of the members of the governing body are sought to be recalled and all of the members resign prior to the recall election, the recall election shall be canceled, and a special election shall be called to fill the unexpired terms of the resigning members. If all of the members of the governing body are sought to be recalled and any of the members resign prior to the recall election, the proceedings for the recall of members not resigning and the election of successors to fill the unexpired terms shall continue and have the same effect as though there had been no resignation.

(8) WHEN PETITION MAY BE FILED.—No petition to recall any member of the governing body of a municipality shall be filed until the member has served one-fourth of his or her term of office. No person removed by a recall, or resigning after a petition has been filed against him or her, shall be eligible to be appointed to the governing body within a period of 2 years after the date of such recall or resignation.

(9) RETENTION OF PETITION.—The clerk shall preserve in his or her office all papers comprising or connected with a petition for recall for a period of 2 years after they were filed.

(10) OFFENSES RELATING TO PETITIONS.—No person shall impersonate another, purposely write his or her name or residence falsely in the signing of any petition for recall or forge any name thereto, or sign any paper with knowledge that he or she is not a qualified elector of the municipality. No person shall employ or pay another to accept employment or payment for circulating or witnessing a recall petition. Any person violating any of the provisions of this section commits a misdemeanor of the second degree and shall, upon conviction, be punished as provided by law.

(11) INTENT.—It is the intent of the Legislature that the recall procedures provided in this act shall be uniform statewide. Therefore, all municipal charter and special law provisions which are contrary to the provisions of this act are hereby repealed to the extent of this conflict.

(12) PROVISIONS APPLICABLE.—The provisions of this act shall apply to cities and charter counties whether or not they have adopted recall provisions.

History.—ss. 1, 2, ch. 74-130; s. 1, ch. 77-174; s. 12, ch. 77-175; s. 1, ch. 77-279; s. 1, ch. 81-312; s. 20, ch. 83-217; s. 17, ch. 89-338; s. 15, ch. 90-315; s. 549, ch. 95-147; s. 14, ch. 95-280; s. 1, ch. 2000-249; s. 5, ch. 2001-40; s. 8, ch. 2002-281; s. 13, ch. 2008-95.



100.371 - Initiatives; procedure for placement on ballot.

100.371 Initiatives; procedure for placement on ballot.—

(1) Constitutional amendments proposed by initiative shall be placed on the ballot for the general election, provided the initiative petition has been filed with the Secretary of State no later than February 1 of the year the general election is held. A petition shall be deemed to be filed with the Secretary of State upon the date the secretary determines that valid and verified petition forms have been signed by the constitutionally required number and distribution of electors under this code.

(2) The sponsor of an initiative amendment shall, prior to obtaining any signatures, register as a political committee pursuant to s. 106.03 and submit the text of the proposed amendment to the Secretary of State, with the form on which the signatures will be affixed, and shall obtain the approval of the Secretary of State of such form. The Secretary of State shall adopt rules pursuant to s. 120.54 prescribing the style and requirements of such form. Upon filing with the Secretary of State, the text of the proposed amendment and all forms filed in connection with this section must, upon request, be made available in alternative formats.

(3) An initiative petition form circulated for signature may not be bundled with or attached to any other petition. Each signature shall be dated when made and shall be valid for a period of 2 years following such date, provided all other requirements of law are met. The sponsor shall submit signed and dated forms to the supervisor of elections for the county of residence listed by the person signing the form for verification of the number of valid signatures obtained. If a signature on a petition is from a registered voter in another county, the supervisor shall notify the petition sponsor of the misfiled petition. The supervisor shall promptly verify the signatures within 30 days after receipt of the petition forms and payment of the fee required by s. 99.097. The supervisor shall promptly record, in the manner prescribed by the Secretary of State, the date each form is received by the supervisor, and the date the signature on the form is verified as valid. The supervisor may verify that the signature on a form is valid only if:

(a) The form contains the original signature of the purported elector.

(b) The purported elector has accurately recorded on the form the date on which he or she signed the form.

(c) The form sets forth the purported elector’s name, address, city, county, and voter registration number or date of birth.

(d) The purported elector is, at the time he or she signs the form and at the time the form is verified, a duly qualified and registered elector in the state.

The supervisor shall retain the signature forms for at least 1 year following the election in which the issue appeared on the ballot or until the Division of Elections notifies the supervisors of elections that the committee that circulated the petition is no longer seeking to obtain ballot position.

(4) The Secretary of State shall determine from the signatures verified by the supervisors of elections the total number of verified valid signatures and the distribution of such signatures by congressional districts. Upon a determination that the requisite number and distribution of valid signatures have been obtained, the secretary shall issue a certificate of ballot position for that proposed amendment and shall assign a designating number pursuant to s. 101.161.

(5)(a) Within 45 days after receipt of a proposed revision or amendment to the State Constitution by initiative petition from the Secretary of State, the Financial Impact Estimating Conference shall complete an analysis and financial impact statement to be placed on the ballot of the estimated increase or decrease in any revenues or costs to state or local governments resulting from the proposed initiative. The Financial Impact Estimating Conference shall submit the financial impact statement to the Attorney General and Secretary of State.

(b) The Financial Impact Estimating Conference shall provide an opportunity for any proponents or opponents of the initiative to submit information and may solicit information or analysis from any other entities or agencies, including the Office of Economic and Demographic Research.

(c) All meetings of the Financial Impact Estimating Conference shall be open to the public. The President of the Senate and the Speaker of the House of Representatives, jointly, shall be the sole judge for the interpretation, implementation, and enforcement of this subsection.

1. The Financial Impact Estimating Conference is established to review, analyze, and estimate the financial impact of amendments to or revisions of the State Constitution proposed by initiative. The Financial Impact Estimating Conference shall consist of four principals: one person from the Executive Office of the Governor; the coordinator of the Office of Economic and Demographic Research, or his or her designee; one person from the professional staff of the Senate; and one person from the professional staff of the House of Representatives. Each principal shall have appropriate fiscal expertise in the subject matter of the initiative. A Financial Impact Estimating Conference may be appointed for each initiative.

2. Principals of the Financial Impact Estimating Conference shall reach a consensus or majority concurrence on a clear and unambiguous financial impact statement, no more than 75 words in length, and immediately submit the statement to the Attorney General. Nothing in this subsection prohibits the Financial Impact Estimating Conference from setting forth a range of potential impacts in the financial impact statement. Any financial impact statement that a court finds not to be in accordance with this section shall be remanded solely to the Financial Impact Estimating Conference for redrafting. The Financial Impact Estimating Conference shall redraft the financial impact statement within 15 days.

3. If the members of the Financial Impact Estimating Conference are unable to agree on the statement required by this subsection, or if the Supreme Court has rejected the initial submission by the Financial Impact Estimating Conference and no redraft has been approved by the Supreme Court by 5 p.m. on the 75th day before the election, the following statement shall appear on the ballot pursuant to s. 101.161(1): “The financial impact of this measure, if any, cannot be reasonably determined at this time.”

(d) The financial impact statement must be separately contained and be set forth after the ballot summary as required in s. 101.161(1).

(e)1. Any financial impact statement that the Supreme Court finds not to be in accordance with this subsection shall be remanded solely to the Financial Impact Estimating Conference for redrafting, provided the court’s advisory opinion is rendered at least 75 days before the election at which the question of ratifying the amendment will be presented. The Financial Impact Estimating Conference shall prepare and adopt a revised financial impact statement no later than 5 p.m. on the 15th day after the date of the court’s opinion.

2. If, by 5 p.m. on the 75th day before the election, the Supreme Court has not issued an advisory opinion on the initial financial impact statement prepared by the Financial Impact Estimating Conference for an initiative amendment that otherwise meets the legal requirements for ballot placement, the financial impact statement shall be deemed approved for placement on the ballot.

3. In addition to the financial impact statement required by this subsection, the Financial Impact Estimating Conference shall draft an initiative financial information statement. The initiative financial information statement should describe in greater detail than the financial impact statement any projected increase or decrease in revenues or costs that the state or local governments would likely experience if the ballot measure were approved. If appropriate, the initiative financial information statement may include both estimated dollar amounts and a description placing the estimated dollar amounts into context. The initiative financial information statement must include both a summary of not more than 500 words and additional detailed information that includes the assumptions that were made to develop the financial impacts, workpapers, and any other information deemed relevant by the Financial Impact Estimating Conference.

4. The Department of State shall have printed, and shall furnish to each supervisor of elections, a copy of the summary from the initiative financial information statements. The supervisors shall have the summary from the initiative financial information statements available at each polling place and at the main office of the supervisor of elections upon request.

5. The Secretary of State and the Office of Economic and Demographic Research shall make available on the Internet each initiative financial information statement in its entirety. In addition, each supervisor of elections whose office has a website shall post the summary from each initiative financial information statement on the website. Each supervisor shall include the Internet addresses for the information statements on the Secretary of State’s and the Office of Economic and Demographic Research’s websites in the publication or mailing required by s. 101.20.

(6) The Department of State may adopt rules in accordance with s. 120.54 to carry out the provisions of subsections (1)-(5).

(7) No provision of this code shall be deemed to prohibit a private person exercising lawful control over privately owned property, including property held open to the public for the purposes of a commercial enterprise, from excluding from such property persons seeking to engage in activity supporting or opposing initiative amendments.

History.—s. 15, ch. 79-365; s. 12, ch. 83-251; s. 30, ch. 84-302; s. 22, ch. 97-13; s. 9, ch. 2002-281; s. 3, ch. 2002-390; s. 3, ch. 2004-33; s. 28, ch. 2005-278; s. 4, ch. 2006-119; s. 25, ch. 2007-30; s. 1, ch. 2007-231; s. 14, ch. 2008-95; s. 23, ch. 2011-40.






Chapter 101 - VOTING METHODS AND PROCEDURE

101.001 - Precincts and polling places; boundaries.

101.001 Precincts and polling places; boundaries.—

(1) The board of county commissioners in each county, upon recommendation and approval of the supervisor, shall alter or create precincts for voting in the county. Each precinct shall be numbered and, as nearly as practicable, composed of contiguous and compact areas. The supervisor shall designate a polling place at a suitable location within each precinct. The precinct shall not be changed thereafter except with the consent of the supervisor and a majority of the members of the board of county commissioners. The board of county commissioners and the supervisor may have precinct boundaries conform to municipal boundaries in accordance with the provisions of s. 101.002, but, in any event, the registration books shall be maintained in such a manner that there may be determined therefrom the total number of electors in each municipality.

(2) When in any election there are fewer than 25 registered electors of the only political party having candidates on the ballot at any precinct, such precinct may be combined with other adjoining precincts upon the recommendation of the supervisor and the approval of the county commissioners. Notice of the combination of precincts shall be given in the same manner as provided in s. 101.71(2).

(3)(a) Each supervisor of elections shall maintain a suitable map drawn to a scale no smaller than 3 miles to the inch and clearly delineating all major observable features such as roads, streams, and railway lines and showing the current geographical boundaries of each precinct, representative district, and senatorial district, and other type of district in the county subject to the elections process in this code.

(b) The supervisor shall provide to the department data on all precincts in the county associated with the most recent decennial census blocks within each precinct.

(c) The department shall maintain a searchable database that contains the precincts and the corresponding most recent decennial census blocks within the precincts for each county, including a historical file that allows the census blocks to be traced through the prior decade.

(d) The supervisor of elections shall notify the Secretary of State in writing within 10 days after any reorganization of precincts and shall furnish a copy of the map showing the current geographical boundaries and designation of each new precinct. However, if precincts are composed of whole census blocks, the supervisor may furnish, in lieu of a copy of the map, a list, in an electronic format prescribed by the Department of State, associating each census block in the county with its precinct.

(e) Any precinct established or altered under the provisions of this section shall consist of areas bounded on all sides only by census block boundaries from the most recent United States Census. If the census block boundaries split or conflict with another political boundary listed below, the boundary listed below may be used:

1. Governmental unit boundaries reported in the most recent Boundary and Annexation Survey published by the United States Census Bureau;

2. Visible features that are readily distinguishable upon the ground, such as streets, railroads, tracks, streams, and lakes, and that are indicated upon current census maps, official Department of Transportation maps, official municipal maps, official county maps, or a combination of such maps;

3. Boundaries of public parks, public school grounds, or churches; or

4. Boundaries of counties, incorporated municipalities, or other political subdivisions that meet criteria established by the United States Census Bureau for block boundaries.

(4)(a) Within 10 days after there is any change in the division, number, or boundaries of the precincts, or the location of the polling places, the supervisor of elections shall make in writing an accurate description of any new or altered precincts, setting forth the boundary lines and shall identify the location of each new or altered polling place. A copy of the document describing such changes shall be posted at the supervisor’s office.

(b) Any changes in the county precinct data shall be provided to the department within 10 days after a change.

(c) Precinct data shall include all precincts for which precinct-level election results and voting history results are reported.

History.—s. 10, ch. 3879, 1889; RS 164; s. 11, ch. 4328, 1895; GS 184; RGS 228; CGL 281; s. 2, ch. 24203, 1947; s. 6, ch. 25383, 1949; s. 2, ch. 26329, 1949; s. 2, ch. 26870, 1951; s. 4, ch. 29934, 1955; s. 3, ch. 57-166; s. 1, ch. 59-281; s. 1, ch. 67-169; s. 1, ch. 72-25; s. 3, ch. 73-155; s. 1, ch. 76-60; s. 1, ch. 76-121; s. 1, ch. 76-233; s. 4, ch. 77-175; s. 1, ch. 80-189; s. 11, ch. 80-292; s. 4, ch. 81-304; s. 26, ch. 84-302; s. 24, ch. 94-224; s. 1390, ch. 95-147; s. 54, ch. 97-13; s. 29, ch. 2005-278; s. 24, ch. 2011-40.

Note.—Former s. 98.23; s. 98.031.



101.002 - Use of system by municipalities.

101.002 Use of system by municipalities.—

(1) The board of county commissioners, with the concurrence of the supervisor of elections, may arrange the boundaries of the precincts in each municipality within the county to conform to the boundaries of the municipality, subject to the concurrence of the governing body of the municipality. All binders, files, and other equipment or materials necessary for the permanent registration system shall be furnished by the board of county commissioners.

(2) The supervisor of elections shall deliver the records required for a municipal election to the municipal elections boards or other appropriate elections officials before the election and collect them after the election. The municipality shall reimburse the county for the actual costs incurred.

(3) Any person who is a duly registered elector pursuant to this code and who resides within the boundaries of a municipality is qualified to participate in all municipal elections, the provisions of special acts or local charters notwithstanding. Electors who are not registered under the permanent registration system shall not be permitted to vote.

History.—s. 4, ch. 25391, 1949; s. 2, ch. 26870, 1951; s. 10, ch. 27991, 1953; s. 2, ch. 29761, 1955; s. 1, ch. 57-136; s. 1, ch. 63-268; s. 6, ch. 65-134; s. 2, ch. 73-155; s. 5, ch. 77-175; s. 31, ch. 94-224.

Note.—Former s. 97.04; s. 98.091.



101.015 - Standards for voting systems.

101.015 Standards for voting systems.—

(1) The Department of State shall adopt rules which establish minimum standards for hardware and software for electronic and electromechanical voting systems. Such rules shall contain standards for:

(a) Functional requirements;

(b) Performance levels;

(c) Physical and design characteristics;

(d) Documentation requirements; and

(e) Evaluation criteria.

(2) Each odd-numbered year the Department of State shall review the rules governing standards and certification of voting systems to determine the adequacy and effectiveness of such rules in assuring that elections are fair and impartial.

(3) The Department of State shall adopt rules to achieve and maintain the maximum degree of correctness, impartiality, and efficiency of the procedures of voting, including write-in voting, and of counting, tabulating, and recording votes by voting systems used in this state.

(4)(a) The Department of State shall adopt rules establishing minimum security standards for voting systems.

(b) Each supervisor of elections shall establish written procedures to assure accuracy and security in his or her county, including procedures related to early voting pursuant to s. 101.657. Such procedures shall be reviewed in each odd-numbered year by the Department of State.

(c) Each supervisor of elections shall submit any revisions to the security procedures to the Department of State at least 45 days before early voting commences pursuant to s. 101.657 in an election in which they are to take effect.

(5)(a) The Department of State shall adopt rules which establish standards for provisional approval of hardware and software for innovative use of electronic and electromechanical voting systems. Such rules shall contain standards for:

1. Functional requirements;

2. Performance levels;

3. Physical and design characteristics;

4. Documentation requirements;

5. Evaluation criteria;

6. Audit capabilities; and

7. Consideration of prior use of a system.

(b) A voting system shall be provisionally approved for a total of no more than 2 years, and the Department of State has the authority to revoke such approval. Provisional approval of a system shall not be granted by the Department of State to supersede certification requirements of this section.

(c)1. No provisionally approved system may be used in any election, including any municipal election, without the authorization of the Department of State.

2. An application for use of a provisionally approved system shall be submitted at least 120 days prior to the intended use by the supervisor of elections or municipal elections official. Such application shall request authorization for use of the system in a specific election. Each application shall state the election, the number of precincts, and the number of anticipated voters for which the system is requested for use.

3. The Department of State shall authorize or deny authorization of the use of the provisionally approved system for the specific election and shall notify the supervisor of elections or municipal elections official in writing of the authorization or denial of authorization, along with the reasons therefor, within 45 days after receipt of the application.

(d) A contract for the use of a provisionally approved system for a specific election may be entered into with the approval of the Department of State. No contract for title to a provisionally approved system may be entered into.

(e) The use of any provisionally approved system shall be valid for all purposes.

(6) All electronic and electromechanical voting systems purchased on or after January 1, 1990, must meet the minimum standards established under subsection (1). All electronic and electromechanical voting systems in use on or after July 1, 1993, must meet the minimum standards established under subsection (1) or subsection (5).

(7) The Division of Elections shall review the voting systems certification standards and ensure that new technologies are available for selection by boards of county commissioners which meet the requirements for voting systems and meet user standards. The Division of Elections shall continuously review the voting systems certification standards to ensure that new technologies are appropriately certified for all elections in a timely manner. The division shall also develop methods to determine the will of the public with respect to voting systems.

History.—s. 4, ch. 89-348; s. 16, ch. 90-315; s. 551, ch. 95-147; s. 6, ch. 2001-40; s. 10, ch. 2004-252.



101.017 - Bureau of Voting Systems Certification.

101.017 Bureau of Voting Systems Certification.—There is created a Bureau of Voting Systems Certification within the Division of Elections of the Department of State which shall provide technical support to the supervisors of elections and which is responsible for voting system standards and certification. The positions necessary for the bureau to accomplish its duties shall be established through the budgetary process.

History.—s. 16, ch. 89-348; s. 20, ch. 90-315.

Note.—Former s. 102.1691.



101.021 - Elector to vote the primary ballot of the political party in which he or she is registered.

101.021 Elector to vote the primary ballot of the political party in which he or she is registered.—In a primary election a qualified elector is entitled to vote the official primary election ballot of the political party designated in the elector’s registration, and no other. It is unlawful for any elector to vote in a primary for any candidate running for nomination from a party other than that in which such elector is registered.

History.—s. 41, ch. 6469, 1913; RGS 345; CGL 402; s. 5, ch. 26870, 1951; s. 21, ch. 28156, 1953; s. 13, ch. 77-175; s. 552, ch. 95-147.

Note.—Former s. 102.40.



101.031 - Instructions for electors.

101.031 Instructions for electors.—

(1) The Department of State, or in case of municipal elections the governing body of the municipality, shall print, in large type on cards, instructions for the electors to use in voting. It shall provide not less than two cards for each voting precinct for each election and furnish such cards to each supervisor upon requisition. Each supervisor of elections shall send a sufficient number of these cards to the precincts prior to an election. The election inspectors shall display the cards in the polling places as information for electors. The cards shall contain information about how to vote and such other information as the Department of State may deem necessary. The cards must also include the list of rights and responsibilities afforded to Florida voters, as described in subsection (2).

(2) The supervisor of elections in each county shall have posted at each polling place in the county the Voter’s Bill of Rights and Responsibilities in the following form:

VOTER’S BILL OF RIGHTS

Each registered voter in this state has the right to:

1. Vote and have his or her vote accurately counted.

2. Cast a vote if he or she is in line at the official closing of the polls in that county.

3. Ask for and receive assistance in voting.

4. Receive up to two replacement ballots if he or she makes a mistake prior to the ballot being cast.

5. An explanation if his or her registration or identity is in question.

6. If his or her registration or identity is in question, cast a provisional ballot.

7. Written instructions to use when voting, and, upon request, oral instructions in voting from elections officers.

8. Vote free from coercion or intimidation by elections officers or any other person.

9. Vote on a voting system that is in working condition and that will allow votes to be accurately cast.

VOTER RESPONSIBILITIES

Each registered voter in this state should:

1. Familiarize himself or herself with the candidates and issues.

2. Maintain with the office of the supervisor of elections a current address.

3. Know the location of his or her polling place and its hours of operation.

4. Bring proper identification to the polling station.

5. Familiarize himself or herself with the operation of the voting equipment in his or her precinct.

6. Treat precinct workers with courtesy.

7. Respect the privacy of other voters.

8. Report any problems or violations of election laws to the supervisor of elections.

9. Ask questions, if needed.

10. Make sure that his or her completed ballot is correct before leaving the polling station.

NOTE TO VOTER: Failure to perform any of these responsibilities does not prohibit a voter from voting.

(3) Nothing in this section shall give rise to a legal cause of action.

(4) In case any elector, after entering the voting booth, shall ask for further instructions concerning the manner of voting, two election officers who are not both members of the same political party, if present, or, if not, two election officers who are members of the same political party, shall give such instructions to such elector, but no officer or person assisting an elector shall in any manner request, suggest, or seek to persuade or induce any elector to vote for or against any particular ticket, candidate, amendment, question, or proposition. After giving the elector instructions and before the elector has voted, the officers or persons assisting the elector shall retire, and such elector shall vote in secret.

History.—s. 40, ch. 4328, 1895; s. 12, ch. 4537, 1897; GS 225; RGS 270; CGL 326; s. 1, ch. 25106, 1949; s. 5, ch. 26870, 1951; ss. 10, 35, ch. 69-106; s. 25, ch. 77-104; s. 13, ch. 77-175; s. 31, ch. 79-400; s. 60, ch. 2001-40; s. 5, ch. 2002-17; s. 22, ch. 2005-277.

Note.—Former s. 99.24.



101.041 - Secret voting.

101.041 Secret voting.—In all elections held on any subject which may be submitted to a vote, and for all or any state, county, district, or municipal officers, the voting shall be by secret, official ballot as provided by this code, and no vote shall be received or counted in any election, except as prescribed by this code.

History.—s. 24, ch. 3879, 1889; RS 178; s. 28, ch. 4328, 1895; GS 210; RGS 254; CGL 310; s. 3, ch. 17898, 1937; s. 5, ch. 26870, 1951; s. 13, ch. 77-175; s. 15, ch. 2008-95.

Note.—Former s. 99.08.



101.043 - Identification required at polls.

101.043 Identification required at polls.—

(1)(a) The precinct register, as prescribed in s. 98.461, shall be used at the polls for the purpose of identifying the elector at the polls before allowing him or her to vote. The clerk or inspector shall require each elector, upon entering the polling place, to present one of the following current and valid picture identifications:

1. Florida driver license.

2. Florida identification card issued by the Department of Highway Safety and Motor Vehicles.

3. United States passport.

4. Debit or credit card.

5. Military identification.

6. Student identification.

7. Retirement center identification.

8. Neighborhood association identification.

9. Public assistance identification.

10. Veteran health identification card issued by the United States Department of Veterans Affairs.

11. A license to carry a concealed weapon or firearm issued pursuant to s. 790.06.

12. Employee identification card issued by any branch, department, agency, or entity of the Federal Government, the state, a county, or a municipality.

(b) If the picture identification does not contain the signature of the elector, an additional identification that provides the elector’s signature shall be required. The address appearing on the identification presented by the elector may not be used as the basis to confirm an elector’s legal residence or otherwise challenge an elector’s legal residence. The elector shall sign his or her name in the space provided on the precinct register or on an electronic device provided for recording the elector’s signature. The clerk or inspector shall compare the signature with that on the identification provided by the elector and enter his or her initials in the space provided on the precinct register or on an electronic device provided for that purpose and allow the elector to vote if the clerk or inspector is satisfied as to the identity of the elector.

(c) When an elector presents his or her picture identification to the clerk or inspector and the elector’s address on the picture identification matches the elector’s address in the supervisor’s records, the elector may not be asked to provide additional information or to recite his or her home address.

(2) If the elector fails to furnish the required identification, the elector shall be allowed to vote a provisional ballot. The canvassing board shall determine the validity of the ballot pursuant to s. 101.048(2).

History.—s. 1, ch. 77-267; s. 533, ch. 95-147; s. 10, ch. 98-129; s. 3, ch. 2001-40; s. 13, ch. 2003-415; s. 23, ch. 2005-277; s. 30, ch. 2005-278; s. 26, ch. 2007-30; s. 25, ch. 2011-40; s. 2, ch. 2016-167.

Note.—Former s. 98.471.



101.045 - Electors must be registered in precinct; provisions for change of residence or name.

101.045 Electors must be registered in precinct; provisions for change of residence or name.—

(1) A person is not permitted to vote in any election precinct or district other than the one in which the person has his or her legal residence and in which the person is registered. However, a person temporarily residing outside the county shall be registered in the precinct in which the main office of the supervisor, as designated by the supervisor, is located when the person has no permanent address in the county and it is the person’s intention to remain a resident of Florida and of the county in which he or she is registered to vote. Such persons who are registered in the precinct in which the main office of the supervisor, as designated by the supervisor, is located and who are residing outside the county with no permanent address in the county shall not be registered electors of a municipality and therefore shall not be permitted to vote in any municipal election.

(2)(a) An elector who moves from the precinct in which the elector is registered may vote in the precinct to which he or she has moved his or her legal residence, if the change of residence is within the same county or the precinct to which the elector has moved his or her legal residence is within a county that uses an electronic database as a precinct register at the polling place, and the elector completes an affirmation in substantially the following form:

Change of Legal Residence of Registered
Voter

Under penalties for false swearing, I,   (Name of voter)  , swear (or affirm) that the former address of my legal residence was   (Address of legal residence)   in the municipality of  , in   County, Florida, and I was registered to vote in the   precinct of   County, Florida; that I have not voted in the precinct of my former registration in this election; that I now reside at   (Address of legal residence)   in the Municipality of  , in   County, Florida, and am therefore eligible to vote in the   precinct of   County, Florida; and I further swear (or affirm) that I am otherwise legally registered and entitled to vote.

(Signature of voter whose address of legal residence has changed)

(b) Except for an active uniformed services voter or a member of his or her family and except for an elector who has moved his or her legal residence to a precinct within a county that uses an electronic database as a precinct register at the polling place, an elector whose change of address is from outside the county may not change his or her legal residence at the polling place and must vote a provisional ballot.

(c) An elector whose name changes because of marriage or other legal process may be permitted to vote, provided such elector completes an affirmation in substantially the following form:

Change of Name of Registered
Voter

Under penalties for false swearing, I,   (New name of voter)  , swear (or affirm) that my name has been changed because of marriage or other legal process. My former name and address of legal residence appear on the registration records of precinct   as follows:

Name

Address

Municipality

County

Florida, Zip

My present name and address of legal residence are as follows:

Name

Address

Municipality

County

Florida, Zip

and I further swear (or affirm) that I am otherwise legally registered and entitled to vote.

(Signature of voter whose name has changed)

(d) Instead of the affirmation contained in paragraph (a) or paragraph (c), an elector may complete a voter registration application that indicates the change of name or change of address of legal residence.

(e) Such affirmation or application, when completed and presented at the precinct in which such elector is entitled to vote, and upon verification of the elector’s registration, shall entitle such elector to vote as provided in this subsection. If the elector’s eligibility to vote cannot be determined, he or she shall be entitled to vote a provisional ballot, subject to the requirements and procedures in s. 101.048. Upon receipt of an affirmation or application certifying a change in address of legal residence or name, the supervisor shall as soon as practicable make the necessary changes in the statewide voter registration system to indicate the change in address of legal residence or name of such elector.

History.—s. 13, ch. 3879, 1889; RS 167; s. 15, ch. 4328, 1895; GS 192; RGS 236; CGL 289; s. 4, ch. 24203, 1947; s. 11, ch. 25035, 1949; s. 1, ch. 26870, 1951; s. 4, ch. 28156, 1953; s. 7, ch. 65-60; s. 1, ch. 71-307; s. 3, ch. 77-175; s. 6, ch. 78-403; s. 4, ch. 80-292; s. 5, ch. 89-338; s. 20, ch. 94-224; s. 1391, ch. 95-147; s. 36, ch. 2001-40; s. 31, ch. 2005-278; s. 16, ch. 2008-95; s. 26, ch. 2011-40; s. 4, ch. 2013-57.

Note.—Former s. 98.32; s. 97.091.



101.048 - Provisional ballots.

101.048 Provisional ballots.—

(1) At all elections, a voter claiming to be properly registered in the state and eligible to vote at the precinct in the election but whose eligibility cannot be determined, a person whom an election official asserts is not eligible, and other persons specified in the code shall be entitled to vote a provisional ballot. Once voted, the provisional ballot shall be placed in a secrecy envelope and thereafter sealed in a provisional ballot envelope. The provisional ballot shall be deposited in a ballot box. All provisional ballots shall remain sealed in their envelopes for return to the supervisor of elections. The department shall prescribe the form of the provisional ballot envelope. A person casting a provisional ballot shall have the right to present written evidence supporting his or her eligibility to vote to the supervisor of elections by not later than 5 p.m. on the second day following the election.

(2)(a) The county canvassing board shall examine each Provisional Ballot Voter’s Certificate and Affirmation to determine if the person voting that ballot was entitled to vote at the precinct where the person cast a vote in the election and that the person had not already cast a ballot in the election. In determining whether a person casting a provisional ballot is entitled to vote, the county canvassing board shall review the information provided in the Voter’s Certificate and Affirmation, written evidence provided by the person pursuant to subsection (1), any other evidence presented by the supervisor of elections, and, in the case of a challenge, any evidence presented by the challenger. A ballot of a person casting a provisional ballot shall be counted unless the canvassing board determines by a preponderance of the evidence that the person was not entitled to vote.

(b)1. If it is determined that the person was registered and entitled to vote at the precinct where the person cast a vote in the election, the canvassing board shall compare the signature on the Provisional Ballot Voter’s Certificate and Affirmation with the signature on the voter’s registration and, if it matches, shall count the ballot.

2. If it is determined that the person voting the provisional ballot was not registered or entitled to vote at the precinct where the person cast a vote in the election, the provisional ballot shall not be counted and the ballot shall remain in the envelope containing the Provisional Ballot Voter’s Certificate and Affirmation and the envelope shall be marked “Rejected as Illegal.”

(3) The Provisional Ballot Voter’s Certificate and Affirmation shall be in substantially the following form:

STATE OF FLORIDA

COUNTY OF

I do solemnly swear (or affirm) that my name is  ; that my date of birth is  ; that I am registered and qualified to vote in   County, Florida; that I am registered in the   Party; that I am a qualified voter of the county; and that I have not voted in this election. I understand that if I commit any fraud in connection with voting, vote a fraudulent ballot, or vote more than once in an election, I can be convicted of a felony of the third degree and fined up to $5,000 and/or imprisoned for up to 5 years.

(Signature of Voter)

(Current Residence Address)

(Current Mailing Address)

(City, State, Zip Code)

(Driver License Number or Last Four Digits of Social Security Number)

Sworn to and subscribed before me this   day of   ,   (year)  .

(Election Official)

Precinct #       Ballot Style/Party Issued:

(4) Notwithstanding the requirements of subsections (1), (2), and (3), the supervisor of elections may, and for persons with disabilities shall, provide the appropriate provisional ballot to the voter by electronic means that meet the requirements of s. 101.56062, as provided for by the certified voting system. Each person casting a provisional ballot by electronic means shall, prior to casting his or her ballot, complete the Provisional Ballot Voter’s Certificate and Affirmation as provided in subsection (3).

(5) Each person casting a provisional ballot shall be given written instructions regarding the person’s right to provide the supervisor of elections with written evidence of his or her eligibility to vote and regarding the free access system established pursuant to subsection (6). The instructions shall contain information on how to access the system and the information the voter will need to provide to obtain information on his or her particular ballot. The instructions shall also include the following statement: “If this is a primary election, you should contact the supervisor of elections’ office immediately to confirm that you are registered and can vote in the general election.”

(6) Each supervisor of elections shall establish a free access system that allows each person who casts a provisional ballot to determine whether his or her provisional ballot was counted in the final canvass of votes and, if not, the reasons why. Information regarding provisional ballots shall be available no later than 30 days following the election. The system established must restrict information regarding an individual ballot to the person who cast the ballot.

History.—s. 35, ch. 2001-40; s. 6, ch. 2002-17; s. 15, ch. 2003-415; s. 24, ch. 2005-277; s. 32, ch. 2005-278; s. 27, ch. 2007-30.



101.049 - Provisional ballots; special circumstances.

101.049 Provisional ballots; special circumstances.—

(1) Any person who votes in an election after the regular poll-closing time pursuant to a court or other order extending the statutory polling hours must vote a provisional ballot. Once voted, the provisional ballot shall be placed in a secrecy envelope and thereafter sealed in a provisional ballot envelope. The election official witnessing the voter’s subscription and affirmation on the Provisional Ballot Voter’s Certificate shall indicate whether or not the voter met all requirements to vote a regular ballot at the polls. All such provisional ballots shall remain sealed in their envelopes and be transmitted to the supervisor of elections.

(2) Separate and apart from all other ballots, the county canvassing board shall count all late-voted provisional ballots that the canvassing board determines to be valid.

(3) The supervisor shall ensure that late-voted provisional ballots are not commingled with other ballots during the canvassing process or at any other time they are statutorily required to be in the supervisor’s possession.

(4) This section shall not apply to voters in line at the poll-closing time provided in s. 100.011 who cast their ballots subsequent to that time.

(5) As an alternative, provisional ballots cast pursuant to this section may, and for persons with disabilities shall, be cast in accordance with the provisions of s. 101.048(4).

History.—s. 16, ch. 2003-415; s. 3, ch. 2004-5; s. 25, ch. 2005-277.



101.051 - Electors seeking assistance in casting ballots; oath to be executed; forms to be furnished.

101.051 Electors seeking assistance in casting ballots; oath to be executed; forms to be furnished.—

(1) Any elector applying to vote in any election who requires assistance to vote by reason of blindness, disability, or inability to read or write may request the assistance of two election officials or some other person of the elector’s own choice, other than the elector’s employer, an agent of the employer, or an officer or agent of his or her union, to assist the elector in casting his or her vote. Any such elector, before retiring to the voting booth, may have one of such persons read over to him or her, without suggestion or interference, the titles of the offices to be filled and the candidates therefor and the issues on the ballot. After the elector requests the aid of the two election officials or the person of the elector’s choice, they shall retire to the voting booth for the purpose of casting the elector’s vote according to the elector’s choice.

(2) It is unlawful for any person to be in the voting booth with any elector except as provided in subsection (1). A person at a polling place or early voting site, or within 100 feet of the entrance of a polling place or early voting site, may not solicit any elector in an effort to provide assistance to vote pursuant to subsection (1). Any person who violates this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any elector applying to cast a vote-by-mail ballot in the office of the supervisor, in any election, who requires assistance to vote by reason of blindness, disability, or inability to read or write may request the assistance of some person of his or her own choice, other than the elector’s employer, an agent of the employer, or an officer or agent of his or her union, in casting his or her vote-by-mail ballot.

(4) If an elector needs assistance in voting pursuant to the provisions of this section, the clerk or one of the inspectors shall require the elector requesting assistance in voting to take the following oath:

DECLARATION TO SECURE ASSISTANCE

State of Florida

County of

Date

Precinct

I,   (Print name)  , swear or affirm that I am a registered elector and request assistance from   (Print names)   in voting at the   (name of election)   held on   (date of election)  .

(Signature of voter)

Sworn and subscribed to before me this   day of  ,   (year)  .

(Signature of Official Administering Oath)

(5) If an elector needing assistance requests that a person other than an election official provide him or her with assistance in voting, the clerk or one of the inspectors shall require the person providing assistance to take the following oath:

DECLARATION TO PROVIDE ASSISTANCE

State of Florida

County of

Date

Precinct

I,   (Print name)  , have been requested by   (print name of elector needing assistance)   to provide him or her with assistance to vote. I swear or affirm that I am not the employer, an agent of the employer, or an officer or agent of the union of the voter and that I have not solicited this voter at the polling place or early voting site or within 100 feet of such locations in an effort to provide assistance.

(Signature of assistor)

Sworn and subscribed to before me this   day of  ,   (year)  .

(Signature of Official Administering Oath)

(6) The supervisor of elections shall deliver a sufficient number of these forms to each precinct, along with other election paraphernalia.

History.—s. 3, ch. 22018, 1943; s. 5, ch. 26870, 1951; s. 2, ch. 59-446; s. 2, ch. 65-60; s. 1, ch. 65-380; s. 13, ch. 77-175; s. 2, ch. 79-366; s. 31, ch. 84-302; s. 12, ch. 85-226; s. 553, ch. 95-147; s. 8, ch. 99-6; s. 10, ch. 2002-281; s. 26, ch. 2005-277; s. 9, ch. 2006-1; s. 9, ch. 2016-37.

Note.—Former s. 100.36.



101.111 - Voter challenges.

101.111 Voter challenges.—

(1)(a) Any registered elector or poll watcher of a county may challenge the right of a person to vote in that county. The challenge must be in writing and contain the following oath, which shall be delivered to the clerk or inspector:

OATH OF PERSON ENTERING CHALLENGE

State of Florida

County of

I do solemnly swear or affirm that my name is  ; that I am a member of the   Party; that I am a registered voter or pollwatcher; that my residence address is  , in the municipality of  ; and that I have reason to believe that   is attempting to vote illegally and the reasons for my belief are set forth herein to wit:

(Signature of person challenging voter)

Sworn and subscribed to before me this   day of  ,   (year)  .

(Clerk of election)

(b)1. The clerk or inspector shall immediately deliver to the challenged person a copy of the oath of the person entering the challenge, and the challenged voter shall be allowed to cast a provisional ballot in accordance with s. 101.048, except as provided in subparagraph 2.

2. If the basis for the challenge is that the person’s legal residence is not in that precinct, the person shall first be given the opportunity to execute a change of legal residence in order to be able to vote a regular ballot in accordance with s. 101.045(2). If the change of legal residence is such that the person is then properly registered for that precinct, the person shall be allowed to vote a regular ballot. If the change of legal residence places the person in another precinct, the person shall be directed to the proper precinct to vote. If such person insists that he or she is currently in the proper precinct, the person shall be allowed to vote a provisional ballot in accordance with s. 101.048.

(c) Alternatively, a challenge in accordance with this section may be filed in advance with the supervisor of elections no sooner than 30 days before an election. The supervisor shall promptly provide the election board in the challenged voter’s precinct with a copy of the oath of the person entering the challenge. The challenged voter shall be allowed to cast a provisional ballot in accordance with s. 101.048, subject to the provisions of subparagraph (b)2.

(2) Any elector or poll watcher filing a frivolous challenge of any person’s right to vote commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083; however, electors or poll watchers shall not be subject to liability for any action taken in good faith and in furtherance of any activity or duty permitted of such electors or poll watchers by law. Each instance where any elector or poll watcher files a frivolous challenge of any person’s right to vote constitutes a separate offense.

History.—s. 43, ch. 4328, 1895; GS 227; s. 43, ch. 6469, 1913; RGS 272, 347; CGL 328, 404; s. 5, ch. 26870, 1951; s. 10, ch. 27991, 1953; s. 23, ch. 28156, 1953; s. 4, ch. 65-380; s. 13, ch. 77-175; s. 554, ch. 95-147; s. 9, ch. 99-6; s. 17, ch. 2003-415; s. 27, ch. 2005-277; s. 10, ch. 2006-1; s. 17, ch. 2008-95; s. 4, ch. 2010-167.

Note.—Former ss. 99.26, 102.42.



101.131 - Watchers at polls.

101.131 Watchers at polls.—

(1) Each political party and each candidate may have one watcher in each polling room or early voting area at any one time during the election. A political committee formed for the specific purpose of expressly advocating the passage or defeat of an issue on the ballot may have one watcher for each polling room or early voting area at any one time during the election. No watcher shall be permitted to come closer to the officials’ table or the voting booths than is reasonably necessary to properly perform his or her functions, but each shall be allowed within the polling room or early voting area to watch and observe the conduct of electors and officials. The poll watchers shall furnish their own materials and necessities and shall not obstruct the orderly conduct of any election. The poll watchers shall pose any questions regarding polling place procedures directly to the clerk for resolution. They may not interact with voters. Each poll watcher shall be a qualified and registered elector of the county in which he or she serves.

(2) Each party, each political committee, and each candidate requesting to have poll watchers shall designate, in writing to the supervisors of elections, on a form prescribed by the division, before noon of the second Tuesday preceding the election poll watchers for each polling room on election day. Designations of poll watchers for early voting areas shall be submitted in writing to the supervisor of elections, on a form prescribed by the division, before noon at least 14 days before early voting begins. The poll watchers for polling rooms shall be approved by the supervisor of elections on or before the Tuesday before the election. Poll watchers for early voting areas shall be approved by the supervisor of elections no later than 7 days before early voting begins. The supervisor shall furnish to each election board a list of the poll watchers designated and approved for such polling rooms or early voting areas. Designation of poll watchers shall be made by the chair of the county executive committee of a political party, the chair of a political committee, or the candidate requesting to have poll watchers.

(3) No candidate or sheriff, deputy sheriff, police officer, or other law enforcement officer may be designated as a poll watcher.

(4) All poll watchers shall be allowed to enter and watch polls in all polling rooms and early voting areas within the county in which they have been designated if the number of poll watchers at any particular polling place does not exceed the number provided in this section.

(5) The supervisor of elections shall provide to each designated poll watcher, no later than 7 days before early voting begins, a poll watcher identification badge that identifies the poll watcher by name. Each poll watcher must wear his or her identification badge while in the polling room or early voting area.

History.—s. 3-D, ch. 22018, 1943; s. 5, ch. 26870, 1951; s. 18, ch. 29934, 1955; s. 6, ch. 65-380; s. 13, ch. 77-175; s. 3, ch. 87-184; s. 14, ch. 87-363; s. 18, ch. 89-338; s. 555, ch. 95-147; s. 61, ch. 2001-40; s. 28, ch. 2005-277; s. 27, ch. 2011-40.

Note.—Former s. 100.45.



101.151 - Specifications for ballots.

101.151 Specifications for ballots.—

(1)(a) Marksense ballots shall be printed on paper of such thickness that the printing cannot be distinguished from the back and shall meet the specifications of the voting system that will be used to tabulate the ballots.

(b) Early voting sites may employ a ballot-on-demand production system to print individual marksense ballots, including provisional ballots, for eligible electors pursuant to s. 101.657. Ballot-on-demand technology may be used to produce marksense vote-by-mail and election-day ballots.

(2)(a) The ballot must include the following office titles above the names of the candidates for the respective offices in the following order:

1. The office titles of President and Vice President above the names of the candidates for President and Vice President of the United States nominated by the political party that received the highest vote for Governor in the last general election of the Governor in this state, followed by the names of other candidates for President and Vice President of the United States who have been properly nominated.

2. The office titles of United States Senator and Representative in Congress.

3. The office titles of Governor and Lieutenant Governor; Attorney General; Chief Financial Officer; Commissioner of Agriculture; State Attorney, with the applicable judicial circuit; and Public Defender, with the applicable judicial circuit.

4. The office titles of State Senator and State Representative, with the applicable district for the office printed beneath.

5. The office titles of Clerk of the Circuit Court or, when the Clerk of the Circuit Court also serves as the County Comptroller, Clerk of the Circuit Court and Comptroller, when authorized by law; Clerk of the County Court, when authorized by law; Sheriff; Property Appraiser; Tax Collector; District Superintendent of Schools; and Supervisor of Elections.

6. The office titles of Board of County Commissioners, with the applicable district printed beneath each office, and such other county and district offices as are involved in the election, in the order fixed by the Department of State, followed, in the year of their election, by “Party Offices,” and thereunder the offices of state and county party executive committee members.

(b) In a general election, in addition to the names printed on the ballot, a blank space shall be provided under each office for which a write-in candidate has qualified. With respect to write-in candidates, if two or more candidates are seeking election to one office, only one blank space shall be provided.

(c) When more than one candidate is nominated for office, the candidates for such office shall qualify and run in a group or district, and the group or district number shall be printed beneath the name of the office. Each nominee of a political party chosen in a primary shall appear on the general election ballot in the same numbered group or district as on the primary election ballot.

(d) If in any election all the offices as set forth in paragraph (a) are not involved, those offices not to be filled shall be omitted and the remaining offices shall be arranged on the ballot in the order named.

(3)(a) The names of the candidates of the party that received the highest number of votes for Governor in the last election in which a Governor was elected shall be placed first for each office on the general election ballot, together with an appropriate abbreviation of the party name; the names of the candidates of the party that received the second highest vote for Governor shall be placed second for each office, together with an appropriate abbreviation of the party name.

(b) Minor political party candidates shall have their names appear on the general election ballot following the names of recognized political parties, in the same order as they were qualified, followed by the names of candidates with no party affiliation, in the order as they were qualified.

(4)(a) The names of candidates for each office shall be arranged alphabetically as to surnames on a primary election ballot.

(b) When two or more candidates running for the same office on a primary election ballot have the same or a similar surname, the word “incumbent” shall appear next to the incumbent’s name.

(5) The primary election ballot shall be arranged so that the offices of Governor and Lieutenant Governor are joined in a single voting space to allow each elector to cast a single vote for the joint candidacies for Governor and Lieutenant Governor, if applicable.

(6) The general election ballot shall be arranged so that the offices of President and Vice President are joined in a single voting space to allow each elector to cast a single vote for the joint candidacies for President and Vice President and so that the offices of Governor and Lieutenant Governor are joined in a single voting space to allow each elector to cast a single vote for the joint candidacies for Governor and Lieutenant Governor.

(7) Except for justices or judges seeking retention, the names of unopposed candidates shall not appear on the general election ballot. Each unopposed candidate shall be deemed to have voted for himself or herself.

(8) In counties subject to multi-language ballot requirements, the supervisor may petition the United States Department of Justice for authorization for the supervisor to print and deliver single-language ballots for each minority language required.

(9)(a) The Department of State shall adopt rules prescribing a uniform primary and general election ballot for each certified voting system. The rules shall incorporate the requirements set forth in this section and shall prescribe additional matters and forms that include, without limitation:

1. Clear and unambiguous ballot instructions and directions;

2. Individual race layout; and

3. Overall ballot layout.

(b) The department rules shall graphically depict a sample uniform primary and general election ballot form for each certified voting system.

History.—s. 35, ch. 4328, 1895; GS 219; s. 1, ch. 5612, 1907; RGS 264; CGL 320; s. 5, ch. 17898, 1937; ss. 2, 3, ch. 25187, 1949; s. 5, ch. 26870, 1951; s. 3, ch. 29937, 1955; s. 1, ch. 57-235; s. 2, ch. 59-334; s. 8, ch. 65-380; s. 1, ch. 65-52; s. 2, ch. 65-60; s. 8, ch. 65-380; s. 4, ch. 67-386; ss. 10, 35, ch. 69-106; s. 8, ch. 69-281; s. 1, ch. 69-380; s. 37, ch. 73-333; s. 1, ch. 77-102; s. 13, ch. 77-175; s. 33, ch. 79-400; s. 6, ch. 81-105; s. 11, ch. 81-304; s. 9, ch. 82-143; s. 20, ch. 89-338; s. 556, ch. 95-147; s. 14, ch. 99-318; s. 11, ch. 99-326; s. 14, ch. 99-355; s. 7, ch. 2001-40; s. 7, ch. 2002-17; s. 29, ch. 2005-277; s. 5, ch. 2007-30; s. 28, ch. 2011-40; s. 5, ch. 2013-57; s. 6, ch. 2013-109; s. 10, ch. 2016-37.

Note.—Former ss. 99.18, 99.171.



101.161 - Referenda; ballots.

101.161 Referenda; ballots.—

(1) Whenever a constitutional amendment or other public measure is submitted to the vote of the people, a ballot summary of such amendment or other public measure shall be printed in clear and unambiguous language on the ballot after the list of candidates, followed by the word “yes” and also by the word “no,” and shall be styled in such a manner that a “yes” vote will indicate approval of the proposal and a “no” vote will indicate rejection. The ballot summary of the amendment or other public measure and the ballot title to appear on the ballot shall be embodied in the constitutional revision commission proposal, constitutional convention proposal, taxation and budget reform commission proposal, or enabling resolution or ordinance. The ballot summary of the amendment or other public measure shall be an explanatory statement, not exceeding 75 words in length, of the chief purpose of the measure. In addition, for every amendment proposed by initiative, the ballot shall include, following the ballot summary, a separate financial impact statement concerning the measure prepared by the Financial Impact Estimating Conference in accordance with s. 100.371(5). The ballot title shall consist of a caption, not exceeding 15 words in length, by which the measure is commonly referred to or spoken of. This subsection does not apply to constitutional amendments or revisions proposed by joint resolution.

(2) The ballot summary and ballot title of a constitutional amendment proposed by initiative shall be prepared by the sponsor and approved by the Secretary of State in accordance with rules adopted pursuant to s. 120.54. The Department of State shall give each proposed constitutional amendment a designating number for convenient reference. This number designation shall appear on the ballot. Designating numbers shall be assigned in the order of filing or certification and in accordance with rules adopted by the Department of State. The Department of State shall furnish the designating number, the ballot title, and, unless otherwise specified in a joint resolution, the ballot summary of each amendment to the supervisor of elections of each county in which such amendment is to be voted on.

(3)(a) Each joint resolution that proposes a constitutional amendment or revision shall include one or more ballot statements set forth in order of priority. Each ballot statement shall consist of a ballot title, by which the measure is commonly referred to or spoken of, not exceeding 15 words in length, and a ballot summary that describes the chief purpose of the amendment or revision in clear and unambiguous language. If a joint resolution that proposes a constitutional amendment or revision contains only one ballot statement, the ballot summary may not exceed 75 words in length. If a joint resolution that proposes a constitutional amendment or revision contains more than one ballot statement, the first ballot summary, in order of priority, may not exceed 75 words in length.

(b) The Department of State shall furnish a designating number pursuant to subsection (2) and the appropriate ballot statement to the supervisor of elections of each county. The ballot statement shall be printed on the ballot after the list of candidates, followed by the word “yes” and also by the word “no,” and shall be styled in such a manner that a “yes” vote will indicate approval of the amendment or revision and a “no” vote will indicate rejection.

(c)1. Any action for a judicial determination that one or more ballot statements embodied in a joint resolution are defective must be commenced by filing a complaint or petition with the appropriate court within 30 days after the joint resolution is filed with the Secretary of State. The complaint or petition shall assert all grounds for challenge to each ballot statement. Any ground not asserted within 30 days after the joint resolution is filed with the Secretary of State is waived.

2. The court, including any appellate court, shall accord an action described in subparagraph 1. priority over other pending cases and render a decision as expeditiously as possible. If the court finds that all ballot statements embodied in a joint resolution are defective and further appeals are declined, abandoned, or exhausted, unless otherwise provided in the joint resolution, the Attorney General shall, within 10 days, prepare and submit to the Department of State a revised ballot title or ballot summary that corrects the deficiencies identified by the court, and the Department of State shall furnish a designating number and the revised ballot title or ballot summary to the supervisor of elections of each county for placement on the ballot. The revised ballot summary may exceed 75 words in length. The court shall retain jurisdiction over challenges to a revised ballot title or ballot summary prepared by the Attorney General, and any challenge to a revised ballot title or ballot summary must be filed within 10 days after a revised ballot title or ballot summary is submitted to the Department of State.

(4)(a) For any general election in which the Secretary of State, for any circuit, or the supervisor of elections, for any county, has certified the ballot position for an initiative to change the method of selection of judges, the ballot for any circuit must contain the statement in paragraph (b) or paragraph (c) and the ballot for any county must contain the statement in paragraph (d) or paragraph (e).

(b) In any circuit where the initiative is to change the selection of circuit court judges to selection by merit selection and retention, the ballot shall state: “Shall the method of selecting circuit court judges in the   (number of the circuit)   judicial circuit be changed from election by a vote of the people to selection by the judicial nominating commission and appointment by the Governor with subsequent terms determined by a retention vote of the people?” This statement must be followed by the word “yes” and also by the word “no.”

(c) In any circuit where the initiative is to change the selection of circuit court judges to election by the voters, the ballot shall state: “Shall the method of selecting circuit court judges in the   (number of the circuit)   judicial circuit be changed from selection by the judicial nominating commission and appointment by the Governor with subsequent terms determined by a retention vote of the people to election by a vote of the people?” This statement must be followed by the word “yes” and also by the word “no.”

(d) In any county where the initiative is to change the selection of county court judges to merit selection and retention, the ballot shall state: “Shall the method of selecting county court judges in   (name of county)   be changed from election by a vote of the people to selection by the judicial nominating commission and appointment by the Governor with subsequent terms determined by a retention vote of the people?” This statement must be followed by the word “yes” and also by the word “no.”

(e) In any county where the initiative is to change the selection of county court judges to election by the voters, the ballot shall state: “Shall the method of selecting county court judges in   (name of the county)   be changed from selection by the judicial nominating commission and appointment by the Governor with subsequent terms determined by a retention vote of the people to election by a vote of the people?” This statement must be followed by the word “yes” and also by the word “no.”

History.—s. 34, ch. 4328, 1895; GS 218; RGS 262; CGL 318; ss. 1-11, ch. 16180, 1933; s. 1, ch. 16877, 1935; s. 4, ch. 17898, 1937; s. 1, ch. 22626, 1945; s. 5, ch. 26870, 1951; ss. 10, 35, ch. 69-106; s. 1, ch. 73-7; s. 13, ch. 77-175; s. 16, ch. 79-365; s. 2, ch. 80-305; s. 32, ch. 84-302; s. 11, ch. 90-203; s. 10, ch. 99-355; s. 1, ch. 2000-361; s. 4, ch. 2001-75; s. 5, ch. 2002-390; s. 5, ch. 2004-33; s. 11, ch. 2005-2; s. 33, ch. 2005-278; s. 29, ch. 2011-40; s. 6, ch. 2013-57.

Note.—Former s. 99.16.



101.171 - Copy of constitutional amendment to be available at voting locations.

101.171 Copy of constitutional amendment to be available at voting locations.—Whenever any amendment to the State Constitution is to be voted upon at any election, the Department of State shall have printed and shall furnish to each supervisor of elections a sufficient number of copies of the amendment either in poster or booklet form, and the supervisor shall have a copy thereof conspicuously posted or available at each polling room or early voting area upon the day of election.

History.—s. 1, ch. 5405, 1905; RGS 263; CGL 319; s. 5, ch. 26870, 1951; ss. 10, 35, ch. 69-106; s. 13, ch. 77-175; s. 30, ch. 2005-277.

Note.—Former s. 99.17.



101.20 - Publication of ballot form; sample ballots.

101.20 Publication of ballot form; sample ballots.—

(1) Two sample ballots shall be furnished to each polling place by the officer whose duty it is to provide official ballots. The sample ballots shall be in the form of the official ballot as it will appear at that polling place on election day. Sample ballots shall be open to inspection by all electors in any election, and a sufficient number of reduced-size ballots may be furnished to election officials so that one may be given to any elector desiring same.

(2) Upon completion of the list of qualified candidates, a sample ballot shall be published by the supervisor of elections in a newspaper of general circulation in the county, before the day of election. A supervisor may send a sample ballot to each registered elector by e-mail at least 7 days before an election if an e-mail address has been provided and the elector has opted to receive a sample ballot by electronic delivery. If an e-mail address has not been provided, or if the elector has not opted for electronic delivery, a sample ballot may be mailed to each registered elector or to each household in which there is a registered elector at least 7 days before an election.

History.—s. 5, ch. 26870, 1951; s. 8, ch. 57-166; s. 9, ch. 65-380; s. 1, ch. 75-174; s. 16, ch. 77-175; s. 2, ch. 2013-192.



101.21 - Official ballots; number; printing; payment.

101.21 Official ballots; number; printing; payment.—Where applicable, the supervisor of elections shall determine the actual number of ballots to be printed. The printing and delivery of ballots and cards of instruction shall, in a municipal election, be paid for by the municipality, and in all other elections by the county.

History.—ss. 29, 37, ch. 4328, 1895; s. 11, ch. 4537, 1897; GS 211, 222; RGS 255, 267; CGL 311, 323; s. 7, ch. 17898, 1937; s. 2, ch. 24088, 1947; s. 7, ch. 25384, 1949; s. 5, ch. 26870, 1951; s. 10, ch. 65-380; s. 1, ch. 69-281; s. 20, ch. 71-355; s. 16, ch. 77-175; s. 34, ch. 79-400; s. 1, ch. 80-292; s. 48, ch. 81-259; s. 8, ch. 2001-40.

Note.—Former ss. 99.09, 99.21.



101.23 - Election inspector to keep list of those voting.

101.23 Election inspector to keep list of those voting.—When any person has been admitted to vote, the person’s name shall be checked by the clerk or one of the inspectors at the place indicated upon the registration books or voter history form provided by the supervisor. One of the inspectors shall, at the same time, keep a poll list containing names of electors who have voted or a list of registered electors, on which those electors who have voted are indicated. Such lists shall be available for inspection during regular voting hours by poll watchers designated and appointed pursuant to s. 101.131, except that the election inspector may regulate access to the lists so as to ensure that such inspection does not unreasonably interfere with the orderly operation of the polling place.

History.—s. 58, ch. 4328, 1895; GS 236; RGS 281; CGL 337; s. 5, ch. 26870, 1951; s. 24, ch. 28156, 1953; s. 11, ch. 65-380; s. 16, ch. 77-175; s. 559, ch. 95-147; s. 18, ch. 2008-95.

Note.—Former s. 99.37.



101.24 - Ballot boxes and ballots.

101.24 Ballot boxes and ballots.—The supervisor of elections shall prepare for each polling place one ballot box of sufficient size to contain all the ballots of the particular precinct, and the ballot box shall be plainly marked with the name of the precinct for which it is intended. An additional ballot box, if necessary, may be supplied to any precinct. Before each election, the supervisor shall place in the ballot box or ballot transfer container as many ballots as are required in s. 101.21. After securely sealing the ballot box or ballot transfer container, the supervisor shall send the ballot box or ballot transfer container to the clerk or inspector of election of the precinct in which it is to be used. The clerk or inspector shall be placed under oath or affirmation to perform his or her duties faithfully and without favor or prejudice to any political party.

History.—s. 26, ch. 3879, 1889; RS 180; s. 7, ch. 4328, 1895; s. 7, ch. 4537, 1897; GS 203; RGS 247; CGL 303; s. 1, ch. 17898, 1937; s. 1, ch. 24088, 1947; s. 11, ch. 25035, 1949; s. 1, ch. 25384, 1949; s. 5, ch. 26870, 1951; s. 12, ch. 65-380; s. 16, ch. 77-175; s. 2, ch. 86-200; s. 560, ch. 95-147; s. 9, ch. 2001-40.

Note.—Former s. 99.02.



101.2512 - Candidates’ names on general election ballots.

101.2512 Candidates’ names on general election ballots.—

(1) The supervisor of elections shall print on the general election ballot the names of candidates nominated by primary election or special primary election or the names of candidates selected by the appropriate executive committee of any political party pursuant to the requirements of this code.

(2) In addition to the names printed on the ballot as provided in subsection (1), the supervisor of elections shall print on the general election ballot the names of each nonpartisan candidate, minor party candidate, or candidate with no party affiliation who has obtained a position on the general election ballot in compliance with the requirements of this code.

History.—s. 8, ch. 2002-17.



101.2515 - Translation of ballot language.

101.2515 Translation of ballot language.—Upon the request of a supervisor of elections made no later than 60 days prior to the date of a general election, the Department of State shall provide a written translation of a statewide ballot issue in the language of any language minority group specified in the provisions of s. 203 of the Voting Rights Act of 1965, as amended, as applicable to this state.

History.—s. 1, ch. 94-300.



101.252 - Candidates entitled to have names printed on certain ballots; exception.

101.252 Candidates entitled to have names printed on certain ballots; exception.—

(1) Any candidate for nomination who has qualified as prescribed by law is entitled to have his or her name printed on the official primary election ballot. However, when there is only one candidate of any political party qualified for an office, the name of the candidate shall not be printed on the primary election ballot, and such candidate shall be declared nominated for the office.

(2) Any candidate for party executive committee member who has qualified as prescribed by law is entitled to have his or her name printed on the primary election ballot. However, when there is only one candidate of any political party qualified for such an office, the name of the candidate shall not be printed on the primary election ballot, and such candidate shall be declared elected to the state or county executive committee.

History.—s. 27, ch. 6469, 1913; RGS 331; CGL 388; s. 3, ch. 26870, 1951; s. 1, ch. 63-99; s. 5, ch. 65-378; s. 16, ch. 77-175; s. 21, ch. 89-338; s. 561, ch. 95-147; s. 15, ch. 2005-286.

Note.—Former ss. 102.34, 99.041.



101.254 - When nominated names to appear in groups or districts.

101.254 When nominated names to appear in groups or districts.—When an office requires the nomination of more than one candidate, as many groups or districts shall be numerically designated as there are vacancies to be filled by nomination. Each candidate shall indicate on his or her qualifying papers the group or district in which the candidate desires his or her name to appear on the ballot. In addition, any candidate qualifying by the petition method must indicate on his or her petition prior to circulating such petition, which group or district for which the candidate is attempting to qualify.

History.—s. 52, ch. 6469, 1913; s. 8, ch. 6874, 1915; RGS 356; CGL 413; s. 3, ch. 26870, 1951; s. 6, ch. 65-378; s. 16, ch. 77-175; s. 23, ch. 89-338; s. 563, ch. 95-147.

Note.—Former ss. 102.49, 99.051.



101.292 - Definitions; ss. 101.292-101.295.

101.292 Definitions; ss. 101.292-101.295.—As used in ss. 101.292-101.295, the following terms shall have the following meanings:

(1) “Governing body” means the board of county commissioners of a county or any other governing body empowered by general or special act or local ordinance to purchase or sell voting equipment.

(2) “Voting equipment” means electronic or electromechanical voting systems, voting devices, and automatic tabulating equipment as defined in s. 101.5603, as well as materials, parts, or other equipment necessary for the operation and maintenance of such systems and devices, the individual or combined retail value of which is in excess of the threshold amount for CATEGORY TWO purchases provided in s. 287.017.

(3) “Purchase” means a contract for the purchase, lease, rental, or other acquisition of voting equipment.

History.—s. 2, ch. 72-303; s. 17, ch. 73-156; s. 16, ch. 77-175; s. 4, ch. 84-302; s. 5, ch. 89-348; s. 32, ch. 90-268; s. 10, ch. 2001-40.



101.293 - Competitive sealed bids and proposals required.

101.293 Competitive sealed bids and proposals required.—

(1) Any purchase of voting equipment, the individual or combined retail value of which is in excess of the threshold amount for CATEGORY TWO purchases provided in s. 287.017, by a governing body shall be by means of competitive sealed bids or competitive sealed proposals from at least two bidders, except under the following conditions:

(a) If a majority of the governing body agrees by vote that an emergency situation exists in regard to the purchase of such equipment to the extent that the potential benefits derived from competitive sealed bids or competitive sealed proposals are outweighed by the detrimental effects of a delay in the acquisition of such equipment; or

(b) If a majority of the governing body finds that there is but a single source from which suitable equipment may be obtained.

If such conditions are found to exist, the chair of the governing body shall certify to the Division of Elections the situation and conditions requiring an exception to the competitive sealed bidding and competitive sealed proposal requirements of this section. Such certification shall be maintained on file by the division.

(2) The Division of Elections of the Department of State shall establish bidding procedures for carrying out the provisions and the intent of ss. 101.292-101.295, and each governing body shall follow the procedures so established.

History.—s. 2, ch. 72-303; s. 18, ch. 73-156; s. 38, ch. 73-333; s. 16, ch. 77-175; s. 5, ch. 84-302; s. 6, ch. 89-348; s. 1, ch. 90-268; s. 566, ch. 95-147.



101.294 - Purchase and sale of voting equipment.

101.294 Purchase and sale of voting equipment.—

(1) The Division of Elections of the Department of State shall adopt uniform rules for the purchase, use, and sale of voting equipment in the state. No governing body shall purchase or cause to be purchased any voting equipment unless such equipment has been certified for use in this state by the Department of State.

(2) Any governing body contemplating the purchase or sale of voting equipment shall notify the Division of Elections of such considerations. The division shall attempt to coordinate the sale of excess or outmoded equipment by one county with purchases of necessary equipment by other counties.

(3) The division shall inform the governing bodies of the various counties of the state of the availability of new or used voting equipment and of sources available for obtaining such equipment.

(4) A vendor of voting equipment may not provide an uncertified voting system, voting system component, or voting system upgrade to a local governing body or supervisor of elections in this state.

(5) Before or in conjunction with providing a voting system, voting system component, or voting system upgrade, the vendor shall provide the local governing body or supervisor of elections with a sworn certification that the voting system, voting system component, or voting system upgrade being provided has been certified by the Division of Elections.

History.—s. 2, ch. 72-303; s. 19, ch. 73-156; s. 17, ch. 77-175; s. 6, ch. 84-302; s. 31, ch. 2005-277.



101.295 - Penalties for violation.

101.295 Penalties for violation.—

(1) Any member of a governing body which purchases or sells voting equipment in violation of the provisions of ss. 101.292-101.295, which member knowingly votes to purchase or sell voting equipment in violation of the provisions of ss. 101.292-101.295, is guilty of a misdemeanor of the first degree, punishable as provided by s. 775.082 or s. 775.083, and shall be subject to suspension from office on the grounds of malfeasance.

(2) Any vendor, chief executive officer, or vendor representative of voting equipment who provides a voting system, voting system component, or voting system upgrade in violation of this chapter commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 72-303; s. 18, ch. 77-175; s. 32, ch. 2005-277.



101.34 - Custody of voting system.

101.34 Custody of voting system.—The supervisor of elections shall be the custodian of the voting system in the county, and he or she shall appoint deputies necessary to prepare and supervise the voting system prior to and during elections. The compensation for such deputies shall be paid by the supervisor of elections.

History.—s. 3-A, ch. 22018, 1943; s. 4, ch. 24089, 1947; s. 5, ch. 26870, 1951; s. 16, ch. 65-380; s. 18, ch. 77-175; s. 3, ch. 80-20; s. 567, ch. 95-147; s. 11, ch. 2001-40.

Note.—Former s. 100.42.



101.341 - Prohibited activities by voting system custodians and deputy custodians.

101.341 Prohibited activities by voting system custodians and deputy custodians.—

(1) No voting system custodian or deputy custodian or other employee of the supervisor of elections, which employee’s duties are primarily involved with the preparation, maintenance, or repair of voting equipment, may accept employment or any form of consideration from any person or business entity involved in the purchase, repair, or sale of voting equipment unless such employment has the prior written approval of the supervisor of elections of the county by which such person is employed.

(2) Any person violating the provisions of this section is guilty of a misdemeanor of the first degree, punishable as provided by s. 775.082 or s. 775.083. Such person shall also be subject to immediate discharge from his or her position.

History.—s. 3, ch. 72-303; s. 4, ch. 80-20; s. 568, ch. 95-147; s. 12, ch. 2001-40.



101.43 - Substitute ballot.

101.43 Substitute ballot.—When the required official ballots for a precinct are not delivered in time to be used on election day, or after delivery, are lost, destroyed or stolen, the clerk or other officials whose duty it is to provide ballots for use at such election, in lieu of the official ballots, shall have substitute ballots prepared, conforming as nearly as possible to the official ballots, and the board of election shall substitute these ballots to be used in the same manner as the official ballots would have been used at the election.

History.—s. 15, ch. 13893, 1929; CGL 1936 Supp. 337(15); s. 5, ch. 26870, 1951; s. 13, ch. 2001-40.

Note.—Former s. 100.15.



101.49 - Procedure of election officers where signatures differ.

101.49 Procedure of election officers where signatures differ.—

(1) Whenever any clerk or inspector, upon a just comparison of the signatures, doubts that the signature on the identification presented by the elector is the same as the signature the elector affixed on the precinct register or early voting certificate, the clerk or inspector shall deliver to the person an affidavit which shall be in substantially the following form:

STATE OF FLORIDA,

COUNTY OF

I do solemnly swear (or affirm) that my name is  ; that I am   years old; that I was born in the State of  ; that I am registered to vote; that I am a qualified voter of the county and state aforesaid and have not voted in this election.

(Signature of voter)

Sworn to and subscribed before me this   day of  , A. D.   (year)  .

(Clerk or inspector of election)

Precinct No.

County of

(2) The person shall fill out, in his or her own handwriting or with assistance from a member of the election board, the form and make an affidavit to the facts stated in the filled-in form; such affidavit shall then be sworn to and subscribed before one of the inspectors or clerks of the election who is authorized to administer the oath. Whenever the affidavit is made and filed with the clerk or inspector, the person shall then be admitted to cast his or her vote, but if the person fails or refuses to make out or file such affidavit and asserts his or her eligibility, then he or she shall be entitled to vote a provisional ballot.

History.—s. 2, ch. 18407, 1937; CGL 1940 Supp. 337(28-d); s. 2, ch. 22018, 1943; s. 5, ch. 26870, 1951; s. 18, ch. 77-175; s. 573, ch. 95-147; s. 11, ch. 99-6; s. 14, ch. 2001-40; s. 33, ch. 2005-277.

Note.—Former s. 100.35.



101.51 - Electors to occupy booth alone.

101.51 Electors to occupy booth alone.—

(1) When the elector presents himself or herself to vote, an election official shall permit the elector to enter the booth or compartment to cast his or her vote, allowing only one elector at a time to pass through to vote. An elector, while casting his or her ballot, may not occupy a booth or compartment already occupied or speak with anyone, except as provided by s. 101.051.

(2) After casting his or her vote, the elector shall at once leave the polling room by the exit opening and shall not be permitted to reenter on any pretext whatever.

History.—ss. 44, 45, ch. 4328, 1895; GS 228, 229; RGS 273, 274; CGL 329, 330; s. 20, ch. 13893, 1929; 1936 Supp. 337(20); s. 5, ch. 26870, 1951; s. 25, ch. 65-380; s. 18, ch. 77-175; s. 574, ch. 95-147; s. 11, ch. 2002-281; s. 34, ch. 2005-277; s. 19, ch. 2008-95.

Note.—Former ss. 99.27, 99.28, 100.20.



101.545 - Retention and destruction of certain election materials.

101.545 Retention and destruction of certain election materials.—All ballots, forms, and other election materials shall be retained in the custody of the supervisor of elections in accordance with the schedule approved by the Division of Library and Information Services of the Department of State. All unused ballots, forms, and other election materials may, with the approval of the Department of State, be destroyed by the supervisor after the election for which such ballots, forms, or other election materials were to be used.

History.—s. 20, ch. 77-175; s. 15, ch. 2001-60.



101.5601 - Short title.

101.5601 Short title.—Sections 101.5601-101.5614 may be cited as the “Electronic Voting Systems Act.”

History.—s. 1, ch. 73-156; s. 9, ch. 2002-17.



101.5602 - Purpose.

101.5602 Purpose.—The purpose of this act is to authorize the use of electronic and electromechanical voting systems in which votes are registered electronically or are tabulated on automatic tabulating equipment or data processing equipment.

History.—s. 2, ch. 73-156; s. 21, ch. 77-175; s. 7, ch. 84-302.



101.5603 - Definitions relating to Electronic Voting Systems Act.

101.5603 Definitions relating to Electronic Voting Systems Act.—As used in this act, the term:

(1) “Automatic tabulating equipment” includes apparatus necessary to automatically examine, count, and record votes.

(2) “Ballot” means the card, tape, or other vehicle upon which the elector’s choices are recorded.

(3) “Ballot information” means the material containing the names of offices and candidates and the questions to be voted on.

(4) “Electronic or electromechanical voting system” means a system of casting votes by use of voting devices or marking devices and counting ballots by employing automatic tabulating equipment or data processing equipment, and the term includes touchscreen systems.

(5) “Marking device” means any approved device for marking a ballot with ink or other substance which will enable the ballot to be tabulated by means of automatic tabulating equipment.

(6) “Secrecy envelope” means an opaque device, used for enclosing a marked ballot, which conceals the voter’s choices.

(7) “Software” means the programs and routines used to employ and control the capabilities of data processing hardware, including, without limitation, operating systems, compilers, assemblers, utilities, library routines, maintenance routines, applications, and computer networking programs.

(8) “Voting device” means an apparatus by which votes are registered electronically.

History.—s. 3, ch. 73-156; s. 21, ch. 77-175; s. 8, ch. 84-302; s. 8, ch. 89-348; s. 15, ch. 2001-40.



101.5604 - Adoption of system; procurement of equipment; commercial tabulations.

101.5604 Adoption of system; procurement of equipment; commercial tabulations.—The board of county commissioners of any county, at any regular meeting or a special meeting called for the purpose, may, upon consultation with the supervisor of elections, adopt, purchase or otherwise procure, and provide for the use of any electronic or electromechanical voting system approved by the Department of State in all or a portion of the election precincts of that county. Thereafter the electronic or electromechanical voting system may be used for voting at all elections for public and party offices and on all measures and for receiving, registering, and counting the votes thereof in such election precincts as the governing body directs. A county must use an electronic or electromechanical precinct-count tabulation voting system.

History.—s. 4, ch. 73-156; s. 21, ch. 77-175; s. 16, ch. 2001-40.



101.56042 - Punch card type systems prohibited.

101.56042 Punch card type systems prohibited.—Effective September 2, 2002, a voting system that uses an apparatus or device for the piercing of ballots by the voter may not be used in this state.

History.—s. 17, ch. 2001-40.



101.5605 - Examination and approval of equipment.

101.5605 Examination and approval of equipment.—

(1) The Department of State shall publicly examine all makes of electronic or electromechanical voting systems submitted to it and determine whether the systems comply with the requirements of s. 101.5606.

(2)(a) Any person owning or interested in an electronic or electromechanical voting system may submit it to the Department of State for examination. The vote counting segment shall be certified after a satisfactory evaluation testing has been performed according to the standards adopted under s. 101.015(1). This testing shall include, but is not limited to, testing of all software required for the voting system’s operation; the ballot reader; the rote processor, especially in its logic and memory components; the digital printer; the fail-safe operations; the counting center environmental requirements; and the equipment reliability estimate. For the purpose of assisting in examining the system, the department shall employ or contract for services of at least one individual who is expert in one or more fields of data processing, mechanical engineering, and public administration and shall require from the individual a written report of his or her examination.

(b) The person submitting a system for approval or the board of county commissioners of any county seeking approval of a given system shall reimburse the Department of State in an amount equal to the actual costs incurred by the department in examining the system. Such reimbursement shall be made whether or not the system is approved by the department.

(c) Neither the Secretary of State nor any examiner shall have any pecuniary interest in any voting equipment.

(d) The Department of State shall approve or disapprove any voting system submitted to it within 90 days after the date of its initial submission.

(3)(a) Before the Department of State approves the electronic or electromechanical voting system, the person who submitted it for examination shall provide the department with the name, mailing address, and telephone number of a registered agent, which agent must have and continuously maintain an office in this state. Any change in the name, address, or telephone number of the registered agent shall promptly be made known to the department.

(b) Before entering into a contract for the sale or lease of a voting system approved under this section to any county, the person entering into such contract shall provide the department with the name, mailing address, and telephone number of a registered agent, which agent must have and continuously maintain an office in this state. Any change in the name, address, or telephone number of the registered agent shall promptly be made known to the department.

(c) The department’s proof of delivery or attempted delivery to the last mailing address of the registered agent on file with the department at the time of delivery or attempted delivery is valid for all notice purposes.

(d) Within 30 days after completing the examination and upon approval of any electronic or electromechanical voting system, the Department of State shall make and maintain a report on the system, together with a written or printed description and drawings and photographs clearly identifying the system and the operation thereof. As soon as practicable after such filing, the department shall send a notice of certification and, upon request, a copy of the report to the governing bodies of the respective counties of the state. Any voting system that does not receive the approval of the department may not be adopted for or used at any election.

(e) After a voting system has been approved by the Department of State, any change or improvement in the system is required to be approved by the department prior to the adoption of such change or improvement by any county. If any such change or improvement does not comply with the requirements of this act, the department shall suspend all sales of the equipment or system in the state until the equipment or system complies with the requirements of this act.

(4) The Department of State may at any time reexamine any system, or any part thereof, which has previously been approved for the purpose of updating the certification of the system.

History.—s. 5, ch. 73-156; s. 21, ch. 77-175; s. 9, ch. 84-302; s. 12, ch. 85-80; s. 9, ch. 89-348; s. 577, ch. 95-147; s. 31, ch. 2011-40; s. 7, ch. 2013-57.



101.5606 - Requirements for approval of systems.

101.5606 Requirements for approval of systems.—No electronic or electromechanical voting system shall be approved by the Department of State unless it is so constructed that:

(1) It permits and requires voting in secrecy.

(2) It permits each elector to vote at any election for all persons and offices for whom and for which the elector is lawfully entitled to vote, and no others; to vote for as many persons for an office as the elector is entitled to vote for; and to vote for or against any question upon which the elector is entitled to vote.

(3) It immediately rejects a ballot where the number of votes for an office or measure exceeds the number which the voter is entitled to cast or where the tabulating equipment reads the ballot as a ballot with no votes cast.

(4) For systems using marksense ballots, it accepts a rejected ballot pursuant to subsection (3) if a voter chooses to cast the ballot, but records no vote for any office that has been overvoted or undervoted.

(5) It is capable of correctly counting votes.

(6) It permits each voter at a primary election to vote only for the candidates seeking nomination by the political party in which such voter is registered, for any candidate for nonpartisan office, and for any question upon which the voter is entitled to vote.

(7) At presidential elections it permits each elector, by one operation, to vote for all presidential electors of a party or for all presidential electors of candidates for President and Vice President with no party affiliation.

(8) It provides a method for write-in voting.

(9) It is capable of accumulating a count of the specific number of ballots tallied for a precinct, accumulating total votes by candidate for each office, and accumulating total votes for and against each question and issue of the ballots tallied for a precinct.

(10) It is capable of tallying votes from ballots of different political parties from the same precinct, in the case of a primary election.

(11) It is capable of automatically producing precinct totals in printed form.

(12) If it is of a type which registers votes electronically, it will permit each voter to change his or her vote for any candidate or upon any question appearing on the official ballot up to the time that the voter takes the final step to register his or her vote and to have the vote computed.

(13) It is capable of providing records from which the operation of the voting system may be audited.

(14) It uses a precinct-count tabulation system.

(15) It does not use an apparatus or device for the piercing of ballots by the voter.

History.—s. 6, ch. 73-156; s. 21, ch. 77-175; s. 10, ch. 84-302; s. 10, ch. 89-348; s. 578, ch. 95-147; s. 17, ch. 99-318; s. 18, ch. 2001-40; s. 10, ch. 2002-17; s. 35, ch. 2005-277; s. 32, ch. 2011-40.



101.56062 - Standards for accessible voting systems.

101.56062 Standards for accessible voting systems.—

(1) Notwithstanding anything in this chapter to the contrary, each voting system certified by the Department of State for use in local, state, and federal elections must include the capability to install accessible voter interface devices in the system configuration which will allow the system to meet the following minimum standards:

(a) The voting system must provide a tactile input or audio input device, or both.

(b) The voting system must provide a method by which voters can confirm any tactile or audio input by having the capability of audio output using synthetic or recorded human speech that is reasonably phonetically accurate.

(c) Any operable controls on the input device which are needed for voters who are visually impaired must be discernible tactilely without actuating the keys.

(d) Audio and visual access approaches must be able to work both separately and simultaneously.

(e) If a nonaudio access approach is provided, the system may not require color perception. The system must use black text or graphics, or both, on white background or white text or graphics, or both, on black background, unless the office of the Secretary of State approves other high-contrast color combinations that do not require color perception.

(f) Any voting system that requires any visual perception must offer the election official who programs the system, prior to its being sent to the polling place, the capability to set the font size, as it appears to the voter, from a minimum of 14 points to a maximum of 24 points.

(g) The voting system must provide audio information, including any audio output using synthetic or recorded human speech or any auditory feedback tones that are important for the use of the audio approach, through at least one mode, by handset or headset, in enhanced auditory fashion (increased amplification), and must provide incremental volume control with output amplification up to a level of at least 97 dB SPL.

(h) For transmitted voice signals to the voter, the voting system must provide a gain adjustable up to a minimum of 20 dB with at least one intermediate step of 12 dB of gain.

(i) For the safety of others, if the voting system has the possibility of exceeding 120 dB SPL, then a mechanism must be included to reset the volume automatically to the voting system’s default volume level after every use, for example when the handset is replaced, but not before. Also, universal precautions in the use and sharing of headsets should be followed.

(j) If sound cues and audible information such as “beeps” are used, there must be simultaneous corresponding visual cues and information.

(k) Controls and operable mechanisms must be operable with one hand, including operability with a closed fist, and operable without tight grasping, pinching, or twisting of the wrist.

(l) The force required to operate or activate the controls must be no greater than 5 pounds of force.

(m) Voting booths must have voting controls at a minimum height of 36 inches above the finished floor with a minimum knee clearance of 27 inches high, 30 inches wide, and 19 inches deep, or the accessible voter interface devices must be designed so as to allow their use on top of a table to meet these requirements. Tabletop installations must include adequate privacy.

(n) Any audio ballot must provide the voter with the following functionalities:

1. After the initial instructions that the system requires election officials to provide to each voter, the voter should be able to independently operate the voter interface through the final step of casting a ballot without assistance.

2. The voter must be able to determine the races that he or she is allowed to vote in and to determine which candidates are available in each race.

3. The voter must be able to determine how many candidates may be selected in each race.

4. The voter must be able to have confidence that the physical or vocal inputs given to the system have selected the candidates that he or she intended to select.

5. The voter must be able to review the candidate selections that he or she has made.

6. Prior to the act of casting the ballot, the voter must be able to change any selections previously made and confirm a new selection.

7. The system must communicate to the voter the fact that the voter has failed to vote in a race or has failed to vote the number of allowable candidates in any race and require the voter to confirm his or her intent to undervote before casting the ballot.

8. The system must prevent the voter from overvoting any race.

9. The voter must be able to input a candidate’s name in each race that allows a write-in candidate.

10. The voter must be able to review his or her write-in input to the interface, edit that input, and confirm that the edits meet the voter’s intent.

11. There must be a clear, identifiable action that the voter takes to “cast” the ballot. The system must make clear to the voter how to take this action so that the voter has minimal risk of taking the action accidentally but, when the voter intends to cast the ballot, the action can be easily performed.

12. Once the ballot is cast, the system must confirm to the voter that the action has occurred and that the voter’s process of voting is complete.

13. Once the ballot is cast, the system must preclude the voter from modifying the ballot cast or voting or casting another ballot.

The functionalities required in this paragraph for certification may be satisfied by either the voting device or by the entire voting system.

(2) Such voting system must include at least one accessible voter interface device installed in each polling place which meets the requirements of this section, except for paragraph (1)(d).

History.—s. 12, ch. 2002-281; s. 34, ch. 2005-278; s. 1, ch. 2006-111; s. 27, ch. 2012-116.



101.56063 - Accessibility of voting systems and polling places; intent; eligibility for federal funding.

101.56063 Accessibility of voting systems and polling places; intent; eligibility for federal funding.—It is the intent of the Legislature that this state be eligible for any funds that are available from the Federal Government to assist states in providing or improving accessibility of voting systems and polling places for persons having a disability. Accordingly, all state laws, rules, standards, and codes governing voting systems and polling place accessibility must be maintained to ensure the state’s eligibility to receive federal funds. It is the intent of the Legislature that all state requirements meet or exceed the minimum federal requirements for voting systems and polling place accessibility. This section shall take effect upon this act becoming a law.

History.—s. 13, ch. 2002-281.



101.56064 - Application for federal funds under ch. 2002-281.

101.56064 Application for federal funds under ch. 2002-281.—The state may apply for all available federal funds to be used to pay for the costs associated with this act.

History.—s. 21, ch. 2002-281.



101.56065 - Voting system defects; disclosure; investigations; penalties.

101.56065 Voting system defects; disclosure; investigations; penalties.—

(1) For purposes of this section, the term:

(a) “Defect” means:

1. Any failure, fault, or flaw in an electronic or electromechanical voting system approved pursuant to s. 101.5605 which results in nonconformance with the standards in a manner that affects the timeliness or accuracy of the casting or counting of ballots; or

2. Any failure or inability of the voting system manufacturer or vendor to make available or provide approved replacements of hardware or software to the counties that have purchased the approved voting system, the unavailability of which results in the system’s nonconformance with the standards in a manner that affects the timeliness or accuracy of the casting or counting of ballots.

(b) “Standards” refers to the requirements in ss. 101.5606 and 101.56062 under which a voting system was approved for use in the state.

(c) “Vendor” means a person who submits or previously submitted a voting system that was approved by the Department of State in accordance with s. 101.5605, or a person who enters into a contract for the sale or lease of a voting system to any county, or that previously entered into such a contract that has not expired.

(2)(a) On January 1 of every odd-numbered year, each vendor shall file a written disclosure with the department identifying any known defect in the voting system or the fact that there is no known defect, the effect of any defect on the operation and use of the approved voting system, and any known corrective measures to cure a defect, including, but not limited to, advisories and bulletins issued to system users.

(b) Implementation of corrective measures approved by the department which enable a system to conform to the standards and ensure the timeliness and accuracy of the casting and counting of ballots constitutes a cure of a defect.

(c) If a vendor becomes aware of the existence of a defect, he or she must file a new disclosure with the department as provided in paragraph (a) within 30 days after the date the vendor determined or reasonably should have determined that the defect existed.

(d) If a vendor discloses to the department that a defect exists, the department may suspend all sales or leases of the voting system in the state and may suspend the use of the system in any election in the state. The department shall provide written notice of any such suspension to each affected vendor and supervisor of elections. If the department determines that the defect no longer exists, the department shall lift the suspension and provide written notice to each affected vendor and supervisor of elections.

(e) If a vendor fails to file a required disclosure for a voting system previously approved by the department, that system may not be sold, leased, or used for elections in the state until it has been submitted for examination and approval and adopted for use pursuant to s. 101.5605. The department shall provide written notice to all supervisors of elections that the system is no longer approved.

(3)(a) If the department has reasonable cause to believe a voting system approved pursuant to s. 101.5605 contains a defect either before, during, or after an election which has not been disclosed pursuant to subsection (2), the department may investigate whether the voting system has a defect.

(b) The department may initiate an investigation pursuant to paragraph (a) on its own initiative or upon the written request of the supervisor of elections of a county that purchased or leased a voting system that contains the alleged defect.

(c) Upon initiating an investigation, the department shall provide written notice to the vendor and all of the supervisors of elections.

(4)(a) If the department determines by a preponderance of the evidence that a defect exists in the voting system, or that a vendor failed to timely disclose a defect pursuant to subsection (2), the department shall provide written notice to the affected vendor and supervisors of elections.

(b) A vendor entitled to receive notice pursuant to paragraph (a) shall, within 10 days, file a written response to the department which:

1. Denies that the alleged defect exists or existed as alleged by the department or that the vendor failed to timely disclose a defect, and sets forth the reasons for such denial; or

2. Admits that the defect exists or existed as alleged by the department or that the vendor failed to timely disclose a defect.

(c) If the defect has been cured, the vendor shall provide an explanation of how the defect was cured.

(d) If the defect has not been cured, the vendor shall inform the department whether the defect can be cured and shall provide the department with a plan for curing the defect. If the defect can be cured, the department shall establish a timeframe within which to cure the defect.

(5) If after receiving a response from the vendor, the department determines that a defect does not exist or has been cured within the timeframe established by the department, the department shall take no further action.

(6) If the department determines that: a vendor failed to timely disclose a defect; or that a defect exists and a vendor has not filed a written response or has failed to cure within the timeframe established by the department, or if the defect cannot be cured, the department shall impose a civil penalty of $25,000 for the defect plus an amount equal to the actual costs incurred by the department in conducting the investigation.

(7) If the department finds that a defect existed:

(a) The department may suspend all sales and leases of the voting system and may suspend its use in any county in the state. The department shall provide written notice of the suspension to each affected vendor and supervisor of elections.

(b) If the department determines that a defect no longer exists in a voting system that has been suspended from use pursuant to paragraph (a), the department shall lift the suspension and authorize the sale, lease, and use of the voting system in any election in the state. The department shall provide written notice that the suspension has been lifted to each affected vendor and supervisor of elections.

(c) If the defect cannot be cured, the department may disapprove the voting system for use in elections in the state. The department shall provide written notice to all supervisors of elections that the system is no longer approved. After approval of a system has been withdrawn pursuant to this paragraph, the system may not be sold, leased, or used in elections in the state until it has been submitted for examination and approval and adopted for use pursuant to s. 101.5605.

(d) Any vendor against whom a civil penalty was imposed under this section may not submit a voting system for approval by the Department of State in accordance with s. 101.5605 or enter into a contract for sale or lease of a voting system in the state until the civil penalties have been paid and the department provides written confirmation to the supervisors of elections of the payment.

(8) The department shall prepare a written report of any investigation conducted pursuant to this section.

(9) The authority of the department under this section is in addition to, and not exclusive of, any other authority provided by law.

(10) All proceedings under this section are exempt from chapter 120.

History.—s. 8, ch. 2013-57; s. 5, ch. 2016-10.



101.5607 - Department of State to maintain voting system information; prepare software.

101.5607 Department of State to maintain voting system information; prepare software.—

(1)(a) Copies of the program codes and the user and operator manuals and copies of all software and any other information, specifications, or documentation required by the Department of State relating to an approved electronic or electromechanical voting system and its equipment must be filed with the Department of State by the supervisor of elections at the time of purchase or implementation. Any such information or materials that are not on file with and approved by the Department of State, including any updated or modified materials, may not be used in an election.

(b) Within 24 hours after the completion of any logic and accuracy test conducted pursuant to s. 101.5612, the supervisor of elections shall send by certified mail to the Department of State a copy of the tabulation program which was used in the logic and accuracy testing.

(c) The Department of State may, at any time, review the voting system of any county to ensure compliance with the Electronic Voting Systems Act.

(d) Section 119.071(1)(f) applies to all software on file with the Department of State.

(2)(a) The Department of State may develop software for use with an electronic or electromechanical voting system. The standards and examination procedures developed for software apply to all software developed by the Department of State.

(b) Software prepared by the Department of State is a public record pursuant to chapter 119 and shall be provided at the actual cost of duplication.

History.—s. 7, ch. 73-156; s. 21, ch. 77-175; s. 4, ch. 82-143; s. 11, ch. 84-302; s. 11, ch. 89-348; s. 25, ch. 90-344; s. 21, ch. 95-398; s. 19, ch. 2001-40; s. 32, ch. 2004-335; s. 41, ch. 2005-251.



101.56075 - Voting methods.

101.56075 Voting methods.—

(1) Except as provided in subsection (2), all voting shall be by marksense ballot utilizing a marking device for the purpose of designating ballot selections.

(2) Persons with disabilities may vote on a voter interface device that meets the voting system accessibility requirements for individuals with disabilities pursuant to s. 301 of the federal Help America Vote Act of 2002 and s. 101.56062.

(3) By 2020, persons with disabilities shall vote on a voter interface device that meets the voter accessibility requirements for individuals with disabilities under s. 301 of the federal Help America Vote Act of 2002 and s. 101.56062 which are consistent with subsection (1) of this section.

History.—s. 6, ch. 2007-30; s. 5, ch. 2010-167; s. 33, ch. 2011-40; s. 9, ch. 2013-57.



101.5608 - Voting by electronic or electromechanical method; procedures.

101.5608 Voting by electronic or electromechanical method; procedures.—

(1) Each elector desiring to vote shall be identified to the clerk or inspector of the election as a duly qualified elector of such election and shall sign his or her name on the precinct register or other form or device provided by the supervisor. The inspector shall compare the signature with the signature on the identification provided by the elector. If the inspector is reasonably sure that the person is entitled to vote, the inspector shall provide the person with a ballot.

(2) When an electronic or electromechanical voting system utilizes a ballot card or marksense ballot, the following procedures shall be followed:

(a) After receiving a ballot from an inspector, the elector shall, without leaving the polling place, retire to a booth or compartment and mark the ballot. After marking his or her ballot, the elector shall place the ballot in a secrecy envelope so that the ballot will be deposited in the tabulator without exposing the voter’s choices.

(b) Any voter who spoils his or her ballot or makes an error may return the ballot to the election official and secure another ballot, except that in no case shall a voter be furnished more than three ballots. If the vote tabulation device has rejected a ballot, the ballot shall be considered spoiled and a new ballot shall be provided to the voter unless the voter chooses to cast the rejected ballot. The election official, without examining the original ballot, shall state the possible reasons for the rejection and shall provide instruction to the voter pursuant to s. 101.5611. A spoiled ballot shall be preserved, without examination, in an envelope provided for that purpose. The stub shall be removed from the ballot and placed in an envelope.

(c) The supervisor of elections shall prepare for each polling place at least one ballot box to contain the ballots of a particular precinct, and each ballot box shall be plainly marked with the name of the precinct for which it is intended.

(3) The Department of State shall promulgate rules regarding voting procedures to be used when an electronic or electromechanical voting system is of a type which does not utilize a ballot card or marksense ballot.

(4) In any election in which a write-in candidate has qualified for office, the supervisor of elections shall provide for write-in voting pursuant to rules adopted by the Division of Elections.

History.—s. 8, ch. 73-156; s. 21, ch. 77-175; s. 13, ch. 81-105; s. 5, ch. 82-143; s. 12, ch. 84-302; s. 579, ch. 95-147; s. 20, ch. 2001-40; s. 11, ch. 2002-17; s. 36, ch. 2005-277; s. 35, ch. 2005-278; s. 20, ch. 2008-95.



101.5610 - Inspection of ballot by election board.

101.5610 Inspection of ballot by election board.—The election board of each precinct shall cause the voting devices to be put in order, set, adjusted, and made ready for voting when delivered to the polling places. Before the opening of the polls, the election board shall compare the ballots or the ballot information used in the voting devices with the sample ballots furnished and see that the names, numbers, and letters thereon agree and shall certify thereto on forms provided by the supervisor of elections.

History.—s. 10, ch. 73-156; s. 14, ch. 84-302; s. 4, ch. 86-200.



101.5611 - Instructions to electors.

101.5611 Instructions to electors.—

(1) The supervisor of elections shall provide instruction at each polling place regarding the manner of voting with the system. In instructing voters, no precinct official may favor any political party, candidate, or issue. Such instruction shall show the arrangement of candidates and questions to be voted on. Additionally, the supervisor of elections shall provide instruction on the proper method of casting a ballot for the specific voting system utilized in that jurisdiction. Such instruction shall be provided at a place which voters must pass to reach the official voting booth.

(2) The supervisor of elections shall have posted at each polling place a notice that reads: “A person who commits or attempts to commit any fraud in connection with voting, votes a fraudulent ballot, or votes more than once in an election can be convicted of a felony of the third degree and fined up to $5,000 and/or imprisoned for up to 5 years.”

History.—s. 11, ch. 73-156; s. 21, ch. 77-175; s. 581, ch. 95-147; s. 12, ch. 98-129; s. 12, ch. 2002-17.



101.5612 - Testing of tabulating equipment.

101.5612 Testing of tabulating equipment.—

(1) All electronic or electromechanical voting systems shall be thoroughly tested at the conclusion of maintenance and programming. Tests shall be sufficient to determine that the voting system is properly programmed, the election is correctly defined on the voting system, and all of the voting system input, output, and communication devices are working properly.

(2) On any day not more than 10 days prior to the commencement of early voting as provided in s. 101.657, the supervisor of elections shall have the automatic tabulating equipment publicly tested to ascertain that the equipment will correctly count the votes cast for all offices and on all measures. If the ballots to be used at the polling place on election day are not available at the time of the testing, the supervisor may conduct an additional test not more than 10 days before election day. Public notice of the time and place of the test shall be given at least 48 hours prior thereto by publication on the supervisor of elections’ website and once in one or more newspapers of general circulation in the county or, if there is no newspaper of general circulation in the county, by posting the notice in at least four conspicuous places in the county. The supervisor or the municipal elections official may, at the time of qualifying, give written notice of the time and location of the public preelection test to each candidate qualifying with that office and obtain a signed receipt that the notice has been given. The Department of State shall give written notice to each statewide candidate at the time of qualifying, or immediately at the end of qualifying, that the voting equipment will be tested and advise each candidate to contact the county supervisor of elections as to the time and location of the public preelection test. The supervisor or the municipal elections official shall, at least 15 days prior to the commencement of early voting as provided in s. 101.657, send written notice by certified mail to the county party chair of each political party and to all candidates for other than statewide office whose names appear on the ballot in the county and who did not receive written notification from the supervisor or municipal elections official at the time of qualifying, stating the time and location of the public preelection test of the automatic tabulating equipment. The canvassing board shall convene, and each member of the canvassing board shall certify to the accuracy of the test. For the test, the canvassing board may designate one member to represent it. The test shall be open to representatives of the political parties, the press, and the public. Each political party may designate one person with expertise in the computer field who shall be allowed in the central counting room when all tests are being conducted and when the official votes are being counted. The designee shall not interfere with the normal operation of the canvassing board.

(3) For electronic or electromechanical voting systems configured to tabulate vote-by-mail ballots at a central or regional site, the public testing shall be conducted by processing a preaudited group of ballots so produced as to record a predetermined number of valid votes for each candidate and on each measure and to include one or more ballots for each office which have activated voting positions in excess of the number allowed by law in order to test the ability of the automatic tabulating equipment to reject such votes. If any error is detected, the cause therefor shall be corrected and an errorless count shall be made before the automatic tabulating equipment is approved. The test shall be repeated and errorless results achieved immediately before the start of the official count of the ballots and again after the completion of the official count. The programs and ballots used for testing shall be sealed and retained under the custody of the county canvassing board.

(4)(a)1. For electronic or electromechanical voting systems configured to include electronic or electromechanical tabulation devices which are distributed to the precincts, all or a sample of the devices to be used in the election shall be publicly tested. If a sample is to be tested, the sample shall consist of a random selection of at least 5 percent or 10 of the devices for an optical scan system, whichever is greater. For touchscreen systems used for voters having a disability, a sample of at least 2 percent of the devices must be tested. The test shall be conducted by processing a group of ballots, causing the device to output results for the ballots processed, and comparing the output of results to the results expected for the ballots processed. The group of ballots shall be produced so as to record a predetermined number of valid votes for each candidate and on each measure and to include for each office one or more ballots which have activated voting positions in excess of the number allowed by law in order to test the ability of the tabulating device to reject such votes.

2. If any tested tabulating device is found to have an error in tabulation, it shall be deemed unsatisfactory. For each device deemed unsatisfactory, the canvassing board shall take steps to determine the cause of the error, shall attempt to identify and test other devices that could reasonably be expected to have the same error, and shall test a number of additional devices sufficient to determine that all devices are satisfactory. Upon deeming any device unsatisfactory, the canvassing board may require all devices to be tested or may declare that all devices are unsatisfactory.

3. If the operation or output of any tested tabulation device, such as spelling or the order of candidates on a report, is in error, such problem shall be reported to the canvassing board. The canvassing board shall then determine if the reported problem warrants its deeming the device unsatisfactory.

(b) At the completion of testing under this subsection, the canvassing board or its representative, the representatives of the political parties, and the candidates or their representatives who attended the test shall witness the resetting of each device that passed to a preelection state of readiness and the sealing of each device that passed in such a manner as to secure its state of readiness until the opening of the polls.

(c) The canvassing board or its representative shall execute a written statement setting forth the tabulation devices tested, the results of the testing, the protective counter numbers, if applicable, of each tabulation device, the number of the seal securing each tabulation device at the conclusion of testing, any problems reported to the board as a result of the testing, and whether each device tested is satisfactory or unsatisfactory.

(d) Any tabulating device deemed unsatisfactory shall be recoded, repaired, or replaced and shall be made available for retesting. Such device must be determined by the canvassing board or its representative to be satisfactory before it may be used in any election. The canvassing board or its representative shall announce at the close of the first testing the date, place, and time that any unsatisfactory device will be retested or may, at the option of the board, notify by telephone each person who was present at the first testing as to the date, place, and time that the retesting will occur.

(e) Records must be kept of all preelection testing of electronic or electromechanical tabulation devices used in any election. Such records are to be present and available for inspection and reference during public preelection testing by any person in attendance during such testing. The need of the canvassing board for access to such records during the testing shall take precedence over the need of other attendees to access such records so that the work of the canvassing board will not be delayed or hindered. Records of testing must include, for each device, the name of each person who tested the device and the date, place, time, and results of each test. Records of testing shall be retained as part of the official records of the election in which any device was used.

(5) Any tests involving marksense ballots pursuant to this section shall employ test ballots created by the supervisor of elections using actual ballots that have been printed for the election. If ballot-on-demand ballots will be used in the election, the supervisor shall also create test ballots using the ballot-on-demand technology that will be used to produce ballots in the election, using the same paper stock as will be used for ballots in the election.

History.—s. 12, ch. 73-156; s. 21, ch. 77-175; s. 39, ch. 79-400; s. 2, ch. 81-29; s. 24, ch. 83-217; s. 15, ch. 84-302; s. 582, ch. 95-147; s. 21, ch. 2001-40; s. 13, ch. 2002-17; s. 11, ch. 2004-252; s. 37, ch. 2005-277; s. 7, ch. 2007-30; s. 6, ch. 2010-167; s. 34, ch. 2011-40; s. 11, ch. 2016-37.



101.5613 - Examination of equipment during voting.

101.5613 Examination of equipment during voting.—A member of the election board or, for purposes of early voting pursuant to s. 101.657, a representative of the supervisor of elections shall occasionally examine the face of the voting device and the ballot information to determine that the device and the ballot information have not been damaged or tampered with.

History.—s. 13, ch. 73-156; s. 21, ch. 77-175; s. 16, ch. 84-302; s. 12, ch. 2004-252.



101.5614 - Canvass of returns.

101.5614 Canvass of returns.—

(1) As soon as the polls are closed, the election board shall secure the voting devices against further voting. The election board shall thereafter, in the presence of members of the public desiring to witness the proceedings, verify the number of voted ballots, unused ballots, provisional ballots, and spoiled ballots to ascertain whether such number corresponds with the number of ballots issued by the supervisor. If there is a difference, this fact shall be reported in writing to the county canvassing board with the reasons therefor if known. The total number of voted ballots shall be entered on the forms provided. The proceedings of the election board at the precinct after the polls have closed shall be open to the public; however, no person except a member of the election board shall touch any ballot or ballot container or interfere with or obstruct the orderly count of the ballots.

(2) The Department of State shall, in accordance with s. 101.015, adopt rules that provide safeguards for the counting of votes at a precinct and at a central or regional location.

(3) The results of ballots tabulated at precinct locations may be transmitted to the main computer system for the purpose of compilation of complete returns. The security guidelines for transmission of returns shall conform to rules adopted by the Department of State pursuant to s. 101.015.

(4) For each ballot or ballot image on which write-in votes have been cast, the canvassing board shall compare the write-in votes with the votes cast on the ballot; if the total number of votes for any office exceeds the number allowed by law, such votes shall not be counted. All valid votes shall be tallied by the canvassing board.

(5)(a) If any vote-by-mail ballot is physically damaged so that it cannot properly be counted by the automatic tabulating equipment, a true duplicate copy shall be made of the damaged ballot in the presence of witnesses and substituted for the damaged ballot. Likewise, a duplicate ballot shall be made of a vote-by-mail ballot containing an overvoted race or a marked vote-by-mail ballot in which every race is undervoted which shall include all valid votes as determined by the canvassing board based on rules adopted by the division pursuant to s. 102.166(4). All duplicate ballots shall be clearly labeled “duplicate,” bear a serial number which shall be recorded on the defective ballot, and be counted in lieu of the defective ballot. After a ballot has been duplicated, the defective ballot shall be placed in an envelope provided for that purpose, and the duplicate ballot shall be tallied with the other ballots for that precinct.

(b) A true duplicate copy shall be made of each federal write-in absentee ballot in the presence of witnesses and substituted for the federal write-in absentee ballot. The duplicate ballot must include all valid votes as determined by the canvassing board based on rules adopted by the division pursuant to s. 102.166(4). All duplicate ballots shall be clearly labeled “duplicate,” bear a serial number that shall be recorded on the federal write-in absentee ballot, and be counted in lieu of the federal write-in absentee ballot. After a ballot has been duplicated, the federal write-in absentee ballot shall be placed in an envelope provided for that purpose, and the duplicate ballot shall be tallied with other ballots for that precinct.

(6) If there is no clear indication on the ballot that the voter has made a definite choice for an office or ballot measure, the elector’s ballot shall not be counted for that office or measure, but the ballot shall not be invalidated as to those names or measures which are properly marked.

(7) Vote-by-mail ballots may be counted by automatic tabulating equipment if they have been marked in a manner which will enable them to be properly counted by such equipment.

(8) The return printed by the automatic tabulating equipment, to which has been added the return of write-in, vote-by-mail, and manually counted votes and votes from provisional ballots, shall constitute the official return of the election upon certification by the canvassing board. Upon completion of the count, the returns shall be open to the public. A copy of the returns may be posted at the central counting place or at the office of the supervisor of elections in lieu of the posting of returns at individual precincts.

(9) Any supervisor of elections, deputy supervisor of elections, canvassing board member, election board member, or election employee who releases the results of any election prior to the closing of the polls in that county on election day commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 14, ch. 73-156; s. 1, ch. 77-174; s. 21, ch. 77-175; s. 14, ch. 81-105; s. 17, ch. 84-302; s. 1, ch. 85-17; s. 5, ch. 86-200; s. 17, ch. 90-315; s. 1, ch. 94-208; ss. 22, 37, ch. 2001-40; ss. 14, 15, ch. 2002-17; s. 38, ch. 2005-277; s. 35, ch. 2011-40; s. 2, ch. 2011-162; s. 12, ch. 2016-37.



101.572 - Public inspection of ballots.

101.572 Public inspection of ballots.—The official ballots and ballot cards received from election boards and removed from vote-by-mail ballot mailing envelopes shall be open for public inspection or examination while in the custody of the supervisor of elections or the county canvassing board at any reasonable time, under reasonable conditions; however, no persons other than the supervisor of elections or his or her employees or the county canvassing board shall handle any official ballot or ballot card. If the ballots are being examined prior to the end of the contest period in s. 102.168, the supervisor of elections shall make a reasonable effort to notify all candidates whose names appear on such ballots or ballot cards by telephone or otherwise of the time and place of the inspection or examination. All such candidates, or their representatives, shall be allowed to be present during the inspection or examination.

History.—s. 2, ch. 86-199; s. 583, ch. 95-147; s. 39, ch. 2005-277; s. 13, ch. 2016-37.



101.58 - Supervising and observing registration and election processes.

101.58 Supervising and observing registration and election processes.—

(1) The Department of State may, at any time it deems fit; upon the petition of 5 percent of the registered electors; or upon the petition of any candidate, county executive committee chair, state committeeman or committeewoman, or state executive committee chair, appoint one or more deputies whose duties shall be to observe and examine the registration and election processes and the condition, custody, and operation of voting systems and equipment in any county or municipality. The deputy shall have access to all registration books and records as well as any other records or procedures relating to the voting process. The deputy may supervise preparation of the voting equipment and procedures for election, and it shall be unlawful for any person to obstruct the deputy in the performance of his or her duty. The deputy shall file with the Department of State a report of his or her findings and observations of the registration and election processes in the county or municipality, and a copy of the report shall also be filed with the clerk of the circuit court of said county. The compensation of such deputies shall be fixed by the Department of State; and costs incurred under this section shall be paid from the annual operating appropriation made to the Department of State.

(2) Upon the written direction of the Secretary of State, any employee of the Department of State having expertise in the matter of concern to the Secretary of State shall have full access to all premises, records, equipment, and staff of the supervisor of elections.

History.—s. 13, ch. 18405, 1937; CGL 1940 Supp. 337(28-b); s. 5, ch. 26870, 1951; s. 1, ch. 63-256; ss. 10, 35, ch. 69-106; s. 1, ch. 73-305; s. 21, ch. 77-175; s. 26, ch. 89-338; s. 584, ch. 95-147; s. 23, ch. 2001-40; s. 40, ch. 2005-277.

Note.—Former s. 100.31.



101.591 - Voting system audit.

101.591 Voting system audit.—

(1) Immediately following the certification of each election, the county canvassing board or the local board responsible for certifying the election shall conduct a manual audit or an automated, independent audit of the voting systems used in randomly selected precincts.

(2)(a) A manual audit shall consist of a public manual tally of the votes cast in one randomly selected race that appears on the ballot. The tally sheet shall include election-day, vote-by-mail, early voting, provisional, and overseas ballots, in at least 1 percent but no more than 2 percent of the precincts chosen at random by the county canvassing board or the local board responsible for certifying the election. If 1 percent of the precincts is less than one entire precinct, the audit shall be conducted using at least one precinct chosen at random by the county canvassing board or the local board responsible for certifying the election. Such precincts shall be selected at a publicly noticed canvassing board meeting.

(b) An automated audit shall consist of a public automated tally of the votes cast across every race that appears on the ballot. The tally sheet shall include election day, vote-by-mail, early voting, provisional, and overseas ballots in at least 20 percent of the precincts chosen at random by the county canvassing board or the local board responsible for certifying the election. Such precincts shall be selected at a publicly noticed canvassing board meeting.

(c) The division shall adopt rules for approval of an independent audit system which provide that the system, at a minimum, must be:

1. Completely independent of the primary voting system.

2. Fast enough to produce final audit results within the timeframe prescribed in subsection (4).

3. Capable of demonstrating that the ballots of record have been accurately adjudicated by the audit system.

(3) The canvassing board shall post a notice of the audit, including the date, time, and place, in four conspicuous places in the county and on the home page of the county supervisor of elections website.

(4) The audit must be completed and the results made public no later than 11:59 p.m. on the 7th day following certification of the election by the county canvassing board or the local board responsible for certifying the election.

(5) Within 15 days after completion of the audit, the county canvassing board or the board responsible for certifying the election shall provide a report with the results of the audit to the Department of State in a standard format as prescribed by the department. The report shall contain, but is not limited to, the following items:

(a) The overall accuracy of audit.

(b) A description of any problems or discrepancies encountered.

(c) The likely cause of such problems or discrepancies.

(d) Recommended corrective action with respect to avoiding or mitigating such circumstances in future elections.

(6) If a manual recount is undertaken pursuant to s. 102.166, the canvassing board is not required to perform the audit provided for in this section.

History.—s. 14, ch. 89-348; s. 41, ch. 97-13; s. 8, ch. 2007-30; s. 36, ch. 2011-40; s. 10, ch. 2013-57; s. 14, ch. 2016-37.



101.5911 - Rulemaking authority for voting system audit procedures.

101.5911 Rulemaking authority for voting system audit procedures.—Effective upon this act becoming a law, the Department of State shall adopt rules to implement the provisions of s. 101.591, as amended by s. 8, chapter 2007-30, Laws of Florida, which prescribe detailed audit procedures for each voting system, which shall be uniform to the extent practicable, along with the standard form for audit reports.

History.—s. 9, ch. 2007-30.



101.595 - Analysis and reports of voting problems.

101.595 Analysis and reports of voting problems.—

(1) No later than December 15 of each general election year, the supervisor of elections in each county shall report to the Department of State the total number of overvotes and undervotes in the “President and Vice President” or “Governor and Lieutenant Governor” race that appears first on the ballot or, if neither appears, the first race appearing on the ballot pursuant to s. 101.151(2), along with the likely reasons for such overvotes and undervotes and other information as may be useful in evaluating the performance of the voting system and identifying problems with ballot design and instructions which may have contributed to voter confusion.

(2) The Department of State, upon receipt of such information, shall prepare a public report on the performance of each type of voting system. The report must contain, but is not limited to, the following information:

(a) An identification of problems with the ballot design or instructions which may have contributed to voter confusion;

(b) An identification of voting system design problems; and

(c) Recommendations for correcting any problems identified.

(3) The Department of State shall submit the report to the Governor, the President of the Senate, and the Speaker of the House of Representatives by January 31 of each year following a general election.

History.—s. 24, ch. 2001-40; s. 16, ch. 2002-17; s. 41, ch. 2005-277.



101.6101 - Short title.

101.6101 Short title.—Sections 101.6101-101.6107 may be cited as the “Mail Ballot Election Act.”

History.—s. 1, ch. 87-364.



101.6102 - Mail ballot elections; limitations.

101.6102 Mail ballot elections; limitations.—

(1)(a) An election may be conducted by mail ballot if:

1. The election is a referendum election at which all or a portion of the qualified electors of one of the following subdivisions of government are the only electors eligible to vote:

a. Counties;

b. Cities;

c. School districts covering no more than one county; or

d. Special districts;

2. The governing body responsible for calling the election and the supervisor of elections responsible for the conduct of the election authorize the use of mail ballots for the election; and

3. The Secretary of State approves a written plan for the conduct of the election, which shall include a written timetable for the conduct of the election, submitted by the supervisor of elections.

(b) In addition, an annexation referendum which includes only qualified electors of one county may also be voted on by mail ballot election.

(2) The following elections may not be conducted by mail ballot:

(a) An election at which any candidate is nominated, elected, retained, or recalled; or

(b) An election held on the same date as another election, other than a mail ballot election, in which the qualified electors of that political subdivision are eligible to cast ballots.

(3) The supervisor of elections shall be responsible for the conduct of any election held under ss. 101.6101-101.6107.

(4) The costs of a mail ballot election shall be borne by the jurisdiction initiating the calling of the election, unless otherwise provided by law.

(5) Nothing in this section shall be construed to prohibit the use of a mail ballot election in a municipal annexation referendum requiring separate vote of the registered electors of the annexing municipality and of the area proposed to be annexed. If a mail ballot election is authorized for a municipal annexation referendum, the provisions of ss. 101.6101-101.6107 shall control over any conflicting provisions of s. 171.0413.

History.—s. 1, ch. 87-364; s. 1, ch. 89-52; s. 27, ch. 89-338; s. 18, ch. 90-315.



101.6103 - Mail ballot election procedure.

101.6103 Mail ballot election procedure.—

(1) Except as otherwise provided in subsection (7), the supervisor of elections shall mail all official ballots with a secrecy envelope, a return mailing envelope, and instructions sufficient to describe the voting process to each elector entitled to vote in the election not sooner than the 20th day before the election and not later than the 10th day before the date of the election. All such ballots shall be mailed by first-class mail. Ballots shall be addressed to each elector at the address appearing in the registration records and placed in an envelope which is prominently marked “Do Not Forward.”

(2) Upon receipt of the ballot the elector shall mark the ballot, place it in the secrecy envelope, sign the return mailing envelope supplied with the ballot, and comply with the instructions provided with the ballot. The elector shall mail, deliver, or have delivered the marked ballot so that it reaches the supervisor of elections no later than 7 p.m. on the day of the election. The ballot must be returned in the return mailing envelope.

(3) The return mailing envelope shall contain a statement in substantially the following form:

VOTER’S CERTIFICATE

I,   (Print Name)  , do solemnly swear (or affirm) that I am a qualified voter in this election and that I have not and will not vote more than one ballot in this election.

I understand that failure to sign this certificate and give my residence address will invalidate my ballot.

(Signature)

(Residence Address)

(4) If the ballot is destroyed, spoiled, lost, or not received by the elector, the elector may obtain a replacement ballot from the supervisor of elections as provided in this subsection. An elector seeking a replacement ballot shall sign a sworn statement that the ballot was destroyed, spoiled, lost, or not received and present such statement to the supervisor of elections prior to 7 p.m. on the day of the election. The supervisor of elections shall keep a record of each replacement ballot provided under this subsection.

(5) A ballot shall be counted only if:

(a) It is returned in the return mailing envelope;

(b) The elector’s signature has been verified as provided in this subsection; and

(c) It is received by the supervisor of elections not later than 7 p.m. on the day of the election.

The supervisor of elections shall verify the signature of each elector on the return mailing envelope with the signature on the elector’s registration records. Such verification may commence at any time prior to the canvass of votes. The supervisor of elections shall safely keep the ballot unopened in his or her office until the county canvassing board canvasses the vote. If the supervisor of elections determines that an elector to whom a replacement ballot has been issued under subsection (4) has voted more than once, the canvassing board shall determine which ballot, if any, is to be counted.

(6) The canvassing board may begin the canvassing of mail ballots at 7 a.m. on the sixth day before the election, including processing the ballots through the tabulating equipment. However, results may not be released until after 7 p.m. on election day. Any canvassing board member or election employee who releases any result before 7 p.m. on election day commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7) With respect to absent electors overseas entitled to vote in the election, the supervisor of elections shall mail an official ballot with a secrecy envelope, a return mailing envelope, and instructions sufficient to describe the voting process to each such elector on a date sufficient to allow such elector time to vote in the election and to have his or her marked ballot reach the supervisor by 7 p.m. on the day of the election.

(8) A ballot that otherwise satisfies the requirements of subsection (5) shall be counted even if the elector dies after mailing the ballot but before election day, as long as, prior to the death of the voter, the ballot was:

(a) Postmarked by the United States Postal Service;

(b) Date-stamped with a verifiable tracking number by common carrier; or

(c) Already in the possession of the supervisor of elections.

History.—s. 1, ch. 87-364; s. 585, ch. 95-147; s. 42, ch. 2005-277; s. 29, ch. 2007-30.



101.6104 - Challenge of votes.

101.6104 Challenge of votes.—If any elector present for the canvass of votes believes that any ballot is illegal due to any defect apparent on the voter’s certificate, the elector may, at any time before the ballot is removed from the envelope, file with the canvassing board a protest against the canvass of such ballot, specifying the reason he or she believes the ballot to be illegal. No challenge based upon any defect on the voter’s certificate shall be accepted after the ballot has been removed from the return mailing envelope.

History.—s. 1, ch. 87-364; s. 586, ch. 95-147.



101.6105 - Vote-by-mail voting.

101.6105 Vote-by-mail voting.—The provisions of the election code relating to vote-by-mail voting and vote-by-mail ballots shall apply to elections under ss. 101.6101-101.6107 only insofar as they do not conflict with the provisions of ss. 101.6101-101.6107.

History.—s. 1, ch. 87-364; s. 15, ch. 2016-37.



101.6106 - Application of other election laws.

101.6106 Application of other election laws.—All laws that are applicable to general elections are applicable to mail ballot elections to the extent applicable.

History.—s. 1. ch. 87-364.



101.6107 - Department of State to adopt rules.

101.6107 Department of State to adopt rules.—The Department of State shall adopt rules governing the procedures and forms necessary to implement ss. 101.6101-101.6107.

History.—s. 1, ch. 87-364.



101.62 - Request for vote-by-mail ballots.

101.62 Request for vote-by-mail ballots.—

(1)(a) The supervisor shall accept a request for a vote-by-mail ballot from an elector in person or in writing. One request shall be deemed sufficient to receive a vote-by-mail ballot for all elections through the end of the calendar year of the second ensuing regularly scheduled general election, unless the elector or the elector’s designee indicates at the time the request is made the elections for which the elector desires to receive a vote-by-mail ballot. Such request may be considered canceled when any first-class mail sent by the supervisor to the elector is returned as undeliverable.

(b) The supervisor may accept a written or telephonic request for a vote-by-mail ballot to be mailed to an elector’s address on file in the Florida Voter Registration System from the elector, or, if directly instructed by the elector, a member of the elector’s immediate family, or the elector’s legal guardian; if the ballot is requested to be mailed to an address other than the elector’s address on file in the Florida Voter Registration System, the request must be made in writing and signed by the elector. However, an absent uniformed service voter or an overseas voter seeking a vote-by-mail ballot is not required to submit a signed, written request for a vote-by-mail ballot that is being mailed to an address other than the elector’s address on file in the Florida Voter Registration System. For purposes of this section, the term “immediate family” has the same meaning as specified in paragraph (4)(c). The person making the request must disclose:

1. The name of the elector for whom the ballot is requested.

2. The elector’s address.

3. The elector’s date of birth.

4. The requester’s name.

5. The requester’s address.

6. The requester’s driver license number, if available.

7. The requester’s relationship to the elector.

8. The requester’s signature (written requests only).

(c) Upon receiving a request for a vote-by-mail ballot from an absent voter, the supervisor of elections shall notify the voter of the free access system that has been designated by the department for determining the status of his or her vote-by-mail ballot.

(2) A request for a vote-by-mail ballot to be mailed to a voter must be received no later than 5 p.m. on the sixth day before the election by the supervisor of elections. The supervisor of elections shall mail vote-by-mail ballots to voters requesting ballots by such deadline no later than 4 days before the election.

(3) For each request for a vote-by-mail ballot received, the supervisor shall record the date the request was made, the date the vote-by-mail ballot was delivered to the voter or the voter’s designee or the date the vote-by-mail ballot was delivered to the post office or other carrier, the date the ballot was received by the supervisor, the absence of the voter’s signature on the voter’s certificate, if applicable, and such other information he or she may deem necessary. This information shall be provided in electronic format as provided by rule adopted by the division. The information shall be updated and made available no later than 8 a.m. of each day, including weekends, beginning 60 days before the primary until 15 days after the general election and shall be contemporaneously provided to the division. This information shall be confidential and exempt from s. 119.07(1) and shall be made available to or reproduced only for the voter requesting the ballot, a canvassing board, an election official, a political party or official thereof, a candidate who has filed qualification papers and is opposed in an upcoming election, and registered political committees for political purposes only.

(4)(a) No later than 45 days before each presidential preference primary election, primary election, and general election, the supervisor of elections shall send a vote-by-mail ballot as provided in subparagraph (c)2. to each absent uniformed services voter and to each overseas voter who has requested a vote-by-mail ballot.

(b) The supervisor of elections shall mail a vote-by-mail ballot to each absent qualified voter, other than those listed in paragraph (a), who has requested such a ballot, between the 35th and 28th days before the presidential preference primary election, primary election, and general election. Except as otherwise provided in subsection (2) and after the period described in this paragraph, the supervisor shall mail vote-by-mail ballots within 2 business days after receiving a request for such a ballot.

(c) The supervisor shall provide a vote-by-mail ballot to each elector by whom a request for that ballot has been made by one of the following means:

1. By nonforwardable, return-if-undeliverable mail to the elector’s current mailing address on file with the supervisor or any other address the elector specifies in the request.

2. By forwardable mail, e-mail, or facsimile machine transmission to absent uniformed services voters and overseas voters. The absent uniformed services voter or overseas voter may designate in the vote-by-mail ballot request the preferred method of transmission. If the voter does not designate the method of transmission, the vote-by-mail ballot shall be mailed.

3. By personal delivery before 7 p.m. on election day to the elector, upon presentation of the identification required in s. 101.043.

4. By delivery to a designee on election day or up to 5 days prior to the day of an election. Any elector may designate in writing a person to pick up the ballot for the elector; however, the person designated may not pick up more than two vote-by-mail ballots per election, other than the designee’s own ballot, except that additional ballots may be picked up for members of the designee’s immediate family. For purposes of this section, “immediate family” means the designee’s spouse or the parent, child, grandparent, or sibling of the designee or of the designee’s spouse. The designee shall provide to the supervisor the written authorization by the elector and a picture identification of the designee and must complete an affidavit. The designee shall state in the affidavit that the designee is authorized by the elector to pick up that ballot and shall indicate if the elector is a member of the designee’s immediate family and, if so, the relationship. The department shall prescribe the form of the affidavit. If the supervisor is satisfied that the designee is authorized to pick up the ballot and that the signature of the elector on the written authorization matches the signature of the elector on file, the supervisor shall give the ballot to that designee for delivery to the elector.

5. Except as provided in s. 101.655, the supervisor may not deliver a vote-by-mail ballot to an elector or an elector’s immediate family member on the day of the election unless there is an emergency, to the extent that the elector will be unable to go to his or her assigned polling place. If a vote-by-mail ballot is delivered, the elector or his or her designee shall execute an affidavit affirming to the facts which allow for delivery of the vote-by-mail ballot. The department shall adopt a rule providing for the form of the affidavit.

(5) If the department is unable to certify candidates for an election in time to comply with paragraph (4)(a), the Department of State is authorized to prescribe rules for a ballot to be sent to absent uniformed services voters and overseas voters.

(6) Only the materials necessary to vote by mail may be mailed or delivered with any vote-by-mail ballot.

History.—s. 2, ch. 7380, 1917; RGS 369; CGL 430; s. 1, ch. 25385, 1949; s. 5, ch. 26870, 1951; s. 32, ch. 28156, 1953; s. 21, ch. 29934, 1955; s. 2, ch. 59-213; s. 32, ch. 65-380; s. 1, ch. 67-33; s. 2, ch. 69-136; s. 4, ch. 69-280; s. 2, ch. 70-93; ss. 1, 2, ch. 71-149; s. 5, ch. 73-157; s. 39, ch. 73-333; s. 2, ch. 75-174; s. 21, ch. 77-175; s. 40, ch. 79-400; s. 2, ch. 83-16; s. 6, ch. 83-251; s. 1, ch. 85-226; s. 4, ch. 86-199; s. 4, ch. 87-363; s. 2, ch. 87-538; s. 28, ch. 89-338; s. 20, ch. 90-360; s. 587, ch. 95-147; s. 3, ch. 96-57; s. 25, ch. 96-406; s. 13, ch. 98-129; s. 32, ch. 99-2; s. 6, ch. 99-140; s. 52, ch. 2001-40; s. 5, ch. 2001-75; s. 18, ch. 2003-415; s. 6, ch. 2004-33; s. 43, ch. 2005-277; s. 37, ch. 2005-278; s. 16, ch. 2005-286; s. 30, ch. 2007-30; s. 7, ch. 2010-167; s. 37, ch. 2011-40; s. 17, ch. 2013-37; s. 11, ch. 2013-57; s. 16, ch. 2016-37.

Note.—Former s. 101.02.



101.64 - Delivery of vote-by-mail ballots; envelopes; form.

101.64 Delivery of vote-by-mail ballots; envelopes; form.—

(1) The supervisor shall enclose with each vote-by-mail ballot two envelopes: a secrecy envelope, into which the absent elector shall enclose his or her marked ballot; and a mailing envelope, into which the absent elector shall then place the secrecy envelope, which shall be addressed to the supervisor and also bear on the back side a certificate in substantially the following form:

Note: Please Read Instructions Carefully Before

Marking Ballot and Completing Voter’s Certificate.

VOTER’S CERTIFICATE

I,  , do solemnly swear or affirm that I am a qualified and registered voter of   County, Florida, and that I have not and will not vote more than one ballot in this election. I understand that if I commit or attempt to commit any fraud in connection with voting, vote a fraudulent ballot, or vote more than once in an election, I can be convicted of a felony of the third degree and fined up to $5,000 and/or imprisoned for up to 5 years. I also understand that failure to sign this certificate will invalidate my ballot.

(Date)         (Voter’s Signature)

(2) The certificate shall be arranged on the back of the mailing envelope so that the line for the signature of the absent elector is across the seal of the envelope; however, no statement shall appear on the envelope which indicates that a signature of the voter must cross the seal of the envelope. The absent elector shall execute the certificate on the envelope.

(3) In lieu of the voter’s certificate provided in this section, the supervisor of elections shall provide each person voting absentee under the Uniformed and Overseas Citizens Absentee Voting Act with the standard oath prescribed by the presidential designee.

(4) The supervisor shall mark, code, indicate on, or otherwise track the precinct of the absent elector for each vote-by-mail ballot.

History.—s. 4, ch. 7380, 1917; RGS 371; CGL 432; s. 1, ch. 25385, 1949; s. 5, ch. 26870, 1951; s. 34, ch. 28156, 1953; s. 22, ch. 29934, 1955; s. 1, ch. 61-369; s. 33, ch. 65-380; s. 3, ch. 69-136; s. 5, ch. 69-280; s. 21, ch. 71-355; s. 1, ch. 73-105; s. 6, ch. 73-157; s. 39, ch. 73-333; s. 3, ch. 75-174; s. 23, ch. 77-175; s. 4, ch. 79-365; s. 1, ch. 81-106; s. 9, ch. 81-304; s. 10, ch. 82-143; s. 2, ch. 85-226; s. 1, ch. 86-33; s. 19, ch. 90-315; s. 588, ch. 95-147; s. 4, ch. 96-57; s. 14, ch. 98-129; s. 53, ch. 2001-40; s. 19, ch. 2003-415; s. 1, ch. 2004-232; s. 44, ch. 2005-277; s. 38, ch. 2005-278; s. 17, ch. 2016-37.

Note.—Former s. 101.04.



101.65 - Instructions to absent electors.

101.65 Instructions to absent electors.—The supervisor shall enclose with each vote-by-mail ballot separate printed instructions in substantially the following form:

READ THESE INSTRUCTIONS CAREFULLY
BEFORE MARKING BALLOT.

1. VERY IMPORTANT. In order to ensure that your vote-by-mail ballot will be counted, it should be completed and returned as soon as possible so that it can reach the supervisor of elections of the county in which your precinct is located no later than 7 p.m. on the day of the election. However, if you are an overseas voter casting a ballot in a presidential preference primary or general election, your vote-by-mail ballot must be postmarked or dated no later than the date of the election and received by the supervisor of elections of the county in which you are registered to vote no later than 10 days after the date of the election.

2. Mark your ballot in secret as instructed on the ballot. You must mark your own ballot unless you are unable to do so because of blindness, disability, or inability to read or write.

3. Mark only the number of candidates or issue choices for a race as indicated on the ballot. If you are allowed to “Vote for One” candidate and you vote for more than one candidate, your vote in that race will not be counted.

4. Place your marked ballot in the enclosed secrecy envelope.

5. Insert the secrecy envelope into the enclosed mailing envelope which is addressed to the supervisor.

6. Seal the mailing envelope and completely fill out the Voter’s Certificate on the back of the mailing envelope.

7. VERY IMPORTANT. In order for your vote-by-mail ballot to be counted, you must sign your name on the line above (Voter’s Signature). A vote-by-mail ballot will be considered illegal and not be counted if the signature on the voter’s certificate does not match the signature on record. The signature on file at the start of the canvass of the vote-by-mail ballots is the signature that will be used to verify your signature on the voter’s certificate. If you need to update your signature for this election, send your signature update on a voter registration application to your supervisor of elections so that it is received no later than the start of the canvassing of vote-by-mail ballots, which occurs no earlier than the 15th day before election day.

8. VERY IMPORTANT. If you are an overseas voter, you must include the date you signed the Voter’s Certificate on the line above (Date) or your ballot may not be counted.

9. Mail, deliver, or have delivered the completed mailing envelope. Be sure there is sufficient postage if mailed.

10. FELONY NOTICE. It is a felony under Florida law to accept any gift, payment, or gratuity in exchange for your vote for a candidate. It is also a felony under Florida law to vote in an election using a false identity or false address, or under any other circumstances making your ballot false or fraudulent.

History.—s. 5, ch. 7380, 1917; RGS 372; CGL 433; s. 1, ch. 25385, 1949; s. 5, ch. 26870, 1951; s. 35, ch. 28156, 1953; s. 23, ch. 29934, 1955; s. 34, ch. 65-380; s. 4, ch. 71-149; s. 9, ch. 72-63; s. 2, ch. 73-105; s. 7, ch. 73-157; ss. 3, 4, ch. 75-174; s. 23, ch. 77-175; s. 2, ch. 81-106; s. 10, ch. 81-304; s. 11, ch. 82-143; s. 7, ch. 83-251; s. 3, ch. 85-226; s. 2, ch. 86-33; s. 589, ch. 95-147; s. 5, ch. 96-57; s. 16, ch. 98-129; s. 33, ch. 99-2; s. 54, ch. 2001-40; s. 20, ch. 2003-415; s. 2, ch. 2004-232; s. 38, ch. 2011-40; s. 12, ch. 2013-57; s. 18, ch. 2016-37.

Note.—Former s. 101.05.



101.655 - Supervised voting by absent electors in certain facilities.

101.655 Supervised voting by absent electors in certain facilities.—

(1) The supervisor of elections of a county shall provide supervised voting for absent electors residing in any assisted living facility, as defined in s. 429.02, or nursing home facility, as defined in s. 400.021, within that county at the request of any administrator of such a facility. Such request for supervised voting in the facility shall be made by submitting a written request to the supervisor of elections no later than 21 days prior to the election for which that request is submitted. The request shall specify the name and address of the facility and the name of the electors who wish to vote by mail in that election. If the request contains the names of fewer than five voters, the supervisor of elections is not required to provide supervised voting.

(2) The supervisor of elections may, in the absence of a request from the administrator of a facility, provide for supervised voting in the facility for those persons who have requested vote-by-mail ballots. The supervisor of elections shall notify the administrator of the facility that supervised voting will occur.

(3) The supervisor of elections shall, in cooperation with the administrator of the facility, select a date and time when the supervised voting will occur.

(4) The supervisor of elections shall designate supervised voting teams to provide the services prescribed by this section. Each supervised voting team shall include at least two persons. Each supervised voting team must include representatives of more than one political party; however, in any primary election to nominate party nominees in which only one party has candidates appearing on the ballot, all supervised voting team members may be of that party. No candidate may provide supervised voting services.

(5) The supervised voting team shall deliver the ballots to the respective absent electors, and each member of the team shall jointly supervise the voting of the ballots. If any elector requests assistance in voting, the oath prescribed in s. 101.051 shall be completed and the elector may receive the assistance of two members of the supervised voting team or some other person of the elector’s choice to assist the elector in casting the elector’s ballot.

(6) Before providing assistance, the supervised voting team shall disclose to the elector that the ballot may be retained to vote at a later time and that the elector has the right to seek assistance in voting from some other person of the elector’s choice without the presence of the supervised voting team.

(7) If any elector declines to vote a ballot or is unable to vote a ballot, the supervised voting team shall mark the ballot “refused to vote” or “unable to vote.”

(8) After the ballots have been voted or marked in accordance with the provisions of this section, the supervised voting team shall deliver the ballots to the supervisor of elections, who shall retain them pursuant to s. 101.67.

History.—s. 6, ch. 96-57; s. 5, ch. 2006-197; s. 19, ch. 2016-37.



101.657 - Early voting.

101.657 Early voting.—

(1)(a) As a convenience to the voter, the supervisor of elections shall allow an elector to vote early in the main or branch office of the supervisor. The supervisor shall mark, code, indicate on, or otherwise track the voter’s precinct for each early voted ballot. In order for a branch office to be used for early voting, it shall be a permanent facility of the supervisor and shall have been designated and used as such for at least 1 year prior to the election. The supervisor may also designate any city hall, permanent public library facility, fairground, civic center, courthouse, county commission building, stadium, convention center, government-owned senior center, or government-owned community center as early voting sites; however, if so designated, the sites must be geographically located so as to provide all voters in the county an equal opportunity to cast a ballot, insofar as is practicable. In addition, a supervisor may designate one early voting site per election in an area of the county that does not have any of the eligible early voting locations. Such additional early voting site must be geographically located so as to provide all voters in that area with an equal opportunity to cast a ballot, insofar as is practicable. Each county shall, at a minimum, operate the same total number of early voting sites for a general election which the county operated for the 2012 general election. The results or tabulation of votes cast during early voting may not be made before the close of the polls on election day. Results shall be reported by precinct.

(b) The supervisor shall designate each early voting site by no later than the 30th day prior to an election and shall designate an early voting area, as defined in s. 97.021, at each early voting site. The supervisor shall provide to the division no later than the 30th day before an election the address of each early voting site and the hours that early voting will occur at each site.

(c) All early voting sites in a county shall allow any person in line at the closing of an early voting site to vote.

(d) Early voting shall begin on the 10th day before an election that contains state or federal races and end on the 3rd day before the election, and shall be provided for no less than 8 hours and no more than 12 hours per day at each site during the applicable period. In addition, early voting may be offered at the discretion of the supervisor of elections on the 15th, 14th, 13th, 12th, 11th, or 2nd day before an election that contains state or federal races for at least 8 hours per day, but not more than 12 hours per day. The supervisor of elections may provide early voting for elections that are not held in conjunction with a state or federal election. However, the supervisor has the discretion to determine the hours of operation of early voting sites in those elections.

(e) Notwithstanding the requirements of s. 100.3605, municipalities may provide early voting in municipal elections that are not held in conjunction with county or state elections. If a municipality provides early voting, it may designate as many sites as necessary and shall conduct its activities in accordance with the provisions of paragraphs (a)-(c). The supervisor is not required to conduct early voting if it is provided pursuant to this subsection.

(f) Notwithstanding the requirements of s. 189.04, special districts may provide early voting in any district election not held in conjunction with county or state elections. If a special district provides early voting, it may designate as many sites as necessary and shall conduct its activities in accordance with the provisions of paragraphs (a)-(c). The supervisor is not required to conduct early voting if it is provided pursuant to this subsection.

(2) During any early voting period, each supervisor of elections shall make available the total number of voters casting a ballot at each early voting location during the previous day. Each supervisor shall prepare an electronic data file listing the individual voters who cast a ballot during the early voting period. This information shall be provided in electronic format as provided by rule adopted by the division. The information shall be updated and made available no later than noon of each day and shall be contemporaneously provided to the division.

(3) The ballot of each elector voting early shall be counted even if the elector dies on or before election day.

(4)(a) The elector must provide identification and must complete an Early Voting Voter Certificate in substantially the following form:

EARLY VOTING VOTER CERTIFICATE

I,  , am a qualified elector in this election and registered voter of   County, Florida. I do solemnly swear or affirm that I am the person so listed on the voter registration rolls of   County and that I reside at the listed address. I understand that if I commit or attempt to commit fraud in connection with voting, vote a fraudulent ballot, or vote more than once in an election I could be convicted of a felony of the third degree and both fined up to $5,000 and imprisoned for up to 5 years. I understand that my failure to sign this certificate invalidates my ballot.

(Voter’s Signature)

(Address)

(City/State)

(b) Any elector may challenge an elector seeking to vote early under the provisions of s. 101.111. Any challenged voter must vote a provisional ballot. The canvassing board shall review the ballot and decide the validity of the ballot by majority vote.

(c) The canvass of returns for ballots cast under this subsection shall be substantially the same as votes cast by electors in precincts, as provided in s. 101.5614.

History.—s. 17, ch. 98-129; s. 2, ch. 2000-249; s. 55, ch. 2001-40; s. 21, ch. 2003-415; s. 7, ch. 2004-232; s. 13, ch. 2004-252; s. 45, ch. 2005-277; s. 39, ch. 2005-278; s. 39, ch. 2011-40; s. 13, ch. 2013-57; s. 57, ch. 2014-22.



101.661 - Voting vote-by-mail ballots.

101.661 Voting vote-by-mail ballots.—All electors must personally mark or designate their choices on the vote-by-mail ballot, except:

(1) Electors who require assistance to vote because of blindness, disability, or inability to read or write, who may have some person of the elector’s choice, other than the elector’s employer, an agent of the employer, or an officer or agent of the elector’s union, mark the elector’s choices or assist the elector in marking his or her choices on the ballot.

(2) As otherwise provided in s. 101.051 or s. 101.655.

History.—s. 18, ch. 98-129; s. 20, ch. 2016-37.



101.662 - Accessibility of vote-by-mail ballots.

101.662 Accessibility of vote-by-mail ballots.—It is the intent of the Legislature that voting by vote-by-mail ballot be by methods that are fully accessible to all voters, including voters having a disability. The Department of State shall work with the supervisors of elections and the disability community to develop and implement procedures and technologies, as possible, which will include procedures for providing vote-by-mail ballots, upon request, in alternative formats that will allow all voters to cast a secret, independent, and verifiable vote-by-mail ballot without the assistance of another person.

History.—s. 14, ch. 2002-281; s. 21, ch. 2016-37.



101.663 - Electors; change of residence to another state.

101.663 Electors; change of residence to another state.—An elector registered in this state who moves his or her permanent residence to another state after the registration books in that state have closed is permitted to vote by mail in the county of his or her former residence for the offices of President and Vice President of the United States.

History.—s. 1, ch. 69-136; s. 11, ch. 69-280; s. 4, ch. 73-157; s. 31, ch. 73-333; s. 3, ch. 77-175; s. 1, ch. 79-365; s. 22, ch. 94-224; s. 1392, ch. 95-147; s. 46, ch. 2005-277; s. 40, ch. 2005-278; s. 22, ch. 2016-37.

Note.—Former s. 97.102.



101.665 - Administration of oaths; military personnel, federal employees, and other absentee registrants.

101.665 Administration of oaths; military personnel, federal employees, and other absentee registrants.—For the purposes of this code, oaths may be administered and attested by any commissioned officer in the active service of the Armed Forces, any member of the Merchant Marine of the United States designated for this purpose by the Secretary of Commerce, any civilian official empowered by state or federal law to administer oaths, any supervisor of elections, deputy supervisor of elections, or employee of the supervisor of elections when designated by the supervisor of elections, or any civilian employee designated by the head of any department or agency of the United States, except when this code requires an oath to be administered and attested by another official specifically named.

History.—s. 6, ch. 29904, 1955; s. 42, ch. 65-380; s. 4, ch. 72-63; s. 3, ch. 77-175; s. 17, ch. 94-224; s. 19, ch. 98-129.

Note.—Former s. 101.695; s. 97.065.



101.67 - Safekeeping of mailed ballots; deadline for receiving vote-by-mail ballots.

101.67 Safekeeping of mailed ballots; deadline for receiving vote-by-mail ballots.—

(1) The supervisor of elections shall safely keep in his or her office any envelopes received containing marked ballots of absent electors, and he or she shall, before the canvassing of the election returns, deliver the envelopes to the county canvassing board along with his or her file or list kept regarding said ballots.

(2) Except as provided in s. 101.6952(5), all marked absent electors’ ballots to be counted must be received by the supervisor by 7 p.m. the day of the election. All ballots received thereafter shall be marked with the time and date of receipt and filed in the supervisor’s office.

History.—s. 2, ch. 11824, 1927; CGL 436; s. 1, ch. 25385, 1949; s. 5, ch. 26870, 1951; s. 24, ch. 29934, 1955; s. 24, ch. 57-1; s. 35, ch. 65-380; s. 5, ch. 71-149; s. 23, ch. 77-175; s. 590, ch. 95-147; s. 14, ch. 2013-57; s. 23, ch. 2016-37.

Note.—Former s. 101.07.



101.68 - Canvassing of vote-by-mail ballot.

101.68 Canvassing of vote-by-mail ballot.—

(1) The supervisor of the county where the absent elector resides shall receive the voted ballot, at which time the supervisor shall compare the signature of the elector on the voter’s certificate with the signature of the elector in the registration books or the precinct register to determine whether the elector is duly registered in the county and may record on the elector’s registration certificate that the elector has voted. However, effective July 1, 2005, an elector who dies after casting a vote-by-mail ballot but on or before election day shall remain listed in the registration books until the results have been certified for the election in which the ballot was cast. The supervisor shall safely keep the ballot unopened in his or her office until the county canvassing board canvasses the vote. Except as provided in subsection (4), after a vote-by-mail ballot is received by the supervisor, the ballot is deemed to have been cast, and changes or additions may not be made to the voter’s certificate.

(2)(a) The county canvassing board may begin the canvassing of vote-by-mail ballots at 7 a.m. on the 15th day before the election, but not later than noon on the day following the election. In addition, for any county using electronic tabulating equipment, the processing of vote-by-mail ballots through such tabulating equipment may begin at 7 a.m. on the 15th day before the election. However, notwithstanding any such authorization to begin canvassing or otherwise processing vote-by-mail ballots early, no result shall be released until after the closing of the polls in that county on election day. Any supervisor of elections, deputy supervisor of elections, canvassing board member, election board member, or election employee who releases the results of a canvassing or processing of vote-by-mail ballots prior to the closing of the polls in that county on election day commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) To ensure that all vote-by-mail ballots to be counted by the canvassing board are accounted for, the canvassing board shall compare the number of ballots in its possession with the number of requests for ballots received to be counted according to the supervisor’s file or list.

(c)1. The canvassing board shall, if the supervisor has not already done so, compare the signature of the elector on the voter’s certificate or on the vote-by-mail ballot affidavit as provided in subsection (4) with the signature of the elector in the registration books or the precinct register to see that the elector is duly registered in the county and to determine the legality of that vote-by-mail ballot. The ballot of an elector who casts a vote-by-mail ballot shall be counted even if the elector dies on or before election day, as long as, prior to the death of the voter, the ballot was postmarked by the United States Postal Service, date-stamped with a verifiable tracking number by a common carrier, or already in the possession of the supervisor of elections. A vote-by-mail ballot is considered illegal if the voter’s certificate or vote-by-mail ballot affidavit does not include the signature of the elector, as shown by the registration records or the precinct register. However, a vote-by-mail ballot is not considered illegal if the signature of the elector does not cross the seal of the mailing envelope. If the canvassing board determines that any ballot is illegal, a member of the board shall, without opening the envelope, mark across the face of the envelope: “rejected as illegal.” The vote-by-mail ballot affidavit, if applicable, the envelope, and the ballot contained therein shall be preserved in the manner that official ballots voted are preserved.

2. If any elector or candidate present believes that a vote-by-mail ballot is illegal due to a defect apparent on the voter’s certificate or the vote-by-mail ballot affidavit, he or she may, at any time before the ballot is removed from the envelope, file with the canvassing board a protest against the canvass of that ballot, specifying the precinct, the ballot, and the reason he or she believes the ballot to be illegal. A challenge based upon a defect in the voter’s certificate or vote-by-mail ballot affidavit may not be accepted after the ballot has been removed from the mailing envelope.

(d) The canvassing board shall record the ballot upon the proper record, unless the ballot has been previously recorded by the supervisor. The mailing envelopes shall be opened and the secrecy envelopes shall be mixed so as to make it impossible to determine which secrecy envelope came out of which signed mailing envelope; however, in any county in which an electronic or electromechanical voting system is used, the ballots may be sorted by ballot styles and the mailing envelopes may be opened and the secrecy envelopes mixed separately for each ballot style. The votes on vote-by-mail ballots shall be included in the total vote of the county.

(3) The supervisor or the chair of the county canvassing board shall, after the board convenes, have custody of the vote-by-mail ballots until a final proclamation is made as to the total vote received by each candidate.

(4)(a) The supervisor of elections shall, on behalf of the county canvassing board, notify each elector whose ballot was rejected as illegal and provide the specific reason the ballot was rejected. The supervisor shall mail a voter registration application to the elector to be completed indicating the elector’s current signature if the elector’s ballot was rejected due to a difference between the elector’s signature on the voter’s certificate or vote-by-mail ballot affidavit and the elector’s signature in the registration books or precinct register. This section does not prohibit the supervisor from providing additional methods for updating an elector’s signature.

(b) Until 5 p.m. on the day before an election, the supervisor shall allow an elector who has returned a vote-by-mail ballot that does not include the elector’s signature to complete and submit an affidavit in order to cure the unsigned vote-by-mail ballot.

(c) The elector shall provide identification to the supervisor and must complete a vote-by-mail ballot affidavit in substantially the following form:

VOTE-BY-MAIL BALLOT AFFIDAVIT

I,  , am a qualified voter in this election and registered voter of   County, Florida. I do solemnly swear or affirm that I requested and returned the vote-by-mail ballot and that I have not and will not vote more than one ballot in this election. I understand that if I commit or attempt any fraud in connection with voting, vote a fraudulent ballot, or vote more than once in an election, I may be convicted of a felony of the third degree and fined up to $5,000 and imprisoned for up to 5 years. I understand that my failure to sign this affidavit means that my vote-by-mail ballot will be invalidated.

(Voter’s Signature)

(Address)

(d) Instructions must accompany the vote-by-mail ballot affidavit in substantially the following form:

READ THESE INSTRUCTIONS CAREFULLY BEFORE COMPLETING THE AFFIDAVIT. FAILURE TO FOLLOW THESE INSTRUCTIONS MAY CAUSE YOUR BALLOT NOT TO COUNT.

1. In order to ensure that your vote-by-mail ballot will be counted, your affidavit should be completed and returned as soon as possible so that it can reach the supervisor of elections of the county in which your precinct is located no later than 5 p.m. on the 2nd day before the election.

2. You must sign your name on the line above (Voter’s Signature).

3. You must make a copy of one of the following forms of identification:

a. Identification that includes your name and photograph: United States passport; debit or credit card; military identification; student identification; retirement center identification; neighborhood association identification; public assistance identification; veteran health identification card issued by the United States Department of Veterans Affairs; a Florida license to carry a concealed weapon or firearm; or an employee identification card issued by any branch, department, agency, or entity of the Federal Government, the state, a county, or a municipality; or

b. Identification that shows your name and current residence address: current utility bill, bank statement, government check, paycheck, or government document (excluding voter identification card).

4. Place the envelope bearing the affidavit into a mailing envelope addressed to the supervisor. Insert a copy of your identification in the mailing envelope. Mail, deliver, or have delivered the completed affidavit along with the copy of your identification to your county supervisor of elections. Be sure there is sufficient postage if mailed and that the supervisor’s address is correct.

5. Alternatively, you may fax or e-mail your completed affidavit and a copy of your identification to the supervisor of elections. If e-mailing, please provide these documents as attachments.

(e) The department and each supervisor shall include the affidavit and instructions on their respective websites. The supervisor must include his or her office’s mailing address, e-mail address, and fax number on the page containing the affidavit instructions; the department’s instruction page must include the office mailing addresses, e-mail addresses, and fax numbers of all supervisors of elections or provide a conspicuous link to such addresses.

(f) The supervisor shall attach each affidavit received to the appropriate vote-by-mail ballot mailing envelope.

History.—s. 5, ch. 26870, 1951; s. 37, ch. 28156, 1953; s. 36, ch. 65-380; s. 6, ch. 69-280; s. 3, ch. 75-174; s. 23, ch. 77-175; s. 41, ch. 79-400; s. 3, ch. 86-33; s. 591, ch. 95-147; s. 7, ch. 96-57; s. 20, ch. 98-129; s. 56, ch. 2001-40; s. 17, ch. 2002-17; s. 3, ch. 2004-232; s. 47, ch. 2005-277; s. 31, ch. 2007-30; s. 40, ch. 2011-40; s. 15, ch. 2013-57; s. 24, ch. 2016-37; s. 3, ch. 2016-167.



101.69 - Voting in person; return of vote-by-mail ballot.

101.69 Voting in person; return of vote-by-mail ballot.—The provisions of this code shall not be construed to prohibit any elector from voting in person at the elector’s precinct on the day of an election or at an early voting site, notwithstanding that the elector has requested a vote-by-mail ballot for that election. An elector who has returned a voted vote-by-mail ballot to the supervisor, however, is deemed to have cast his or her ballot and is not entitled to vote another ballot or to have a provisional ballot counted by the county canvassing board. An elector who has received a vote-by-mail ballot and has not returned the voted ballot to the supervisor, but desires to vote in person, shall return the ballot, whether voted or not, to the election board in the elector’s precinct or to an early voting site. The returned ballot shall be marked “canceled” by the board and placed with other canceled ballots. However, if the elector does not return the ballot and the election official:

(1) Confirms that the supervisor has received the elector’s vote-by-mail ballot, the elector shall not be allowed to vote in person. If the elector maintains that he or she has not returned the vote-by-mail ballot or remains eligible to vote, the elector shall be provided a provisional ballot as provided in s. 101.048.

(2) Confirms that the supervisor has not received the elector’s vote-by-mail ballot, the elector shall be allowed to vote in person as provided in this code. The elector’s vote-by-mail ballot, if subsequently received, shall not be counted and shall remain in the mailing envelope, and the envelope shall be marked “Rejected as Illegal.”

(3) Cannot determine whether the supervisor has received the elector’s vote-by-mail ballot, the elector may vote a provisional ballot as provided in s. 101.048.

History.—s. 1, ch. 22014, 1943; s. 1, ch. 25385, 1949; s. 5, ch. 26870, 1951; s. 37, ch. 65-380; s. 23, ch. 77-175; s. 592, ch. 95-147; s. 8, ch. 96-57; s. 38, ch. 2001-40; s. 18, ch. 2002-17; s. 48, ch. 2005-277; s. 25, ch. 2016-37.

Note.—Former s. 101.11.



101.6921 - Delivery of special vote-by-mail ballot to certain first-time voters.

101.6921 Delivery of special vote-by-mail ballot to certain first-time voters.—

(1) The provisions of this section apply to voters who are subject to the provisions of s. 97.0535 and who have not provided the identification or certification required by s. 97.0535 by the time the vote-by-mail ballot is mailed.

(2) The supervisor shall enclose with each vote-by-mail ballot three envelopes: a secrecy envelope, into which the absent elector will enclose his or her marked ballot; an envelope containing the Voter’s Certificate, into which the absent elector shall place the secrecy envelope; and a mailing envelope, which shall be addressed to the supervisor and into which the absent elector will place the envelope containing the Voter’s Certificate and a copy of the required identification.

(3) The Voter’s Certificate shall be in substantially the following form:

Note: Please Read Instructions Carefully Before Marking Ballot and Completing Voter’s Certificate.

VOTER’S CERTIFICATE

I,  , do solemnly swear or affirm that I am a qualified and registered voter of   County, Florida, and that I have not and will not vote more than one ballot in this election. I understand that if I commit or attempt to commit any fraud in connection with voting, vote a fraudulent ballot, or vote more than once in an election, I can be convicted of a felony of the third degree and fined up to $5,000 and/or imprisoned for up to 5 years. I also understand that failure to sign this certificate will invalidate my ballot. I understand that unless I meet one of the exemptions below, I must provide a copy of a current and valid identification as provided in the instruction sheet to the supervisor of elections in order for my ballot to count.

I further certify that I am exempt from the requirements to furnish a copy of a current and valid identification with my ballot because of one or more of the following (check all that apply):

☐ I am 65 years of age or older.

☐ I have a permanent or temporary physical disability.

☐ I am a member of a uniformed service on active duty who, by reason of such active duty, will be absent from the county on election day.

☐ I am a member of the Merchant Marine who, by reason of service in the Merchant Marine, will be absent from the county on election day.

☐ I am the spouse or dependent of a member of the uniformed service or Merchant Marine who, by reason of the active duty or service of the member, will be absent from the county on election day.

☐ I am currently residing outside the United States.

(Date)         Voter’s Signature

(4) The certificate shall be arranged on the back of the envelope so that the line for the signature of the absent elector is across the seal of the envelope.

History.—s. 22, ch. 2003-415; s. 4, ch. 2004-232; s. 41, ch. 2005-278; s. 26, ch. 2016-37.



101.6923 - Special vote-by-mail ballot instructions for certain first-time voters.

101.6923 Special vote-by-mail ballot instructions for certain first-time voters.—

(1) The provisions of this section apply to voters who are subject to the provisions of s. 97.0535 and who have not provided the identification or information required by s. 97.0535 by the time the vote-by-mail ballot is mailed.

(2) A voter covered by this section shall be provided with printed instructions with his or her vote-by-mail ballot in substantially the following form:

READ THESE INSTRUCTIONS CAREFULLY BEFORE MARKING YOUR BALLOT. FAILURE TO FOLLOW THESE INSTRUCTIONS MAY CAUSE YOUR BALLOT NOT TO COUNT.

1. In order to ensure that your vote-by-mail ballot will be counted, it should be completed and returned as soon as possible so that it can reach the supervisor of elections of the county in which your precinct is located no later than 7 p.m. on the date of the election. However, if you are an overseas voter casting a ballot in a presidential preference primary or general election, your vote-by-mail ballot must be postmarked or dated no later than the date of the election and received by the supervisor of elections of the county in which you are registered to vote no later than 10 days after the date of the election.

2. Mark your ballot in secret as instructed on the ballot. You must mark your own ballot unless you are unable to do so because of blindness, disability, or inability to read or write.

3. Mark only the number of candidates or issue choices for a race as indicated on the ballot. If you are allowed to “Vote for One” candidate and you vote for more than one, your vote in that race will not be counted.

4. Place your marked ballot in the enclosed secrecy envelope and seal the envelope.

5. Insert the secrecy envelope into the enclosed envelope bearing the Voter’s Certificate. Seal the envelope and completely fill out the Voter’s Certificate on the back of the envelope.

a. You must sign your name on the line above (Voter’s Signature).

b. If you are an overseas voter, you must include the date you signed the Voter’s Certificate on the line above (Date) or your ballot may not be counted.

c. A vote-by-mail ballot will be considered illegal and will not be counted if the signature on the Voter’s Certificate does not match the signature on record. The signature on file at the start of the canvass of the vote-by-mail ballots is the signature that will be used to verify your signature on the Voter’s Certificate. If you need to update your signature for this election, send your signature update on a voter registration application to your supervisor of elections so that it is received no later than the start of canvassing of vote-by-mail ballots, which occurs no earlier than the 15th day before election day.

6. Unless you meet one of the exemptions in Item 7., you must make a copy of one of the following forms of identification:

a. Identification which must include your name and photograph: United States passport; debit or credit card; military identification; student identification; retirement center identification; neighborhood association identification; public assistance identification; veteran health identification card issued by the United States Department of Veterans Affairs; a Florida license to carry a concealed weapon or firearm; or an employee identification card issued by any branch, department, agency, or entity of the Federal Government, the state, a county, or a municipality; or

b. Identification which shows your name and current residence address: current utility bill, bank statement, government check, paycheck, or government document (excluding voter identification card).

7. The identification requirements of Item 6. do not apply if you meet one of the following requirements:

a. You are 65 years of age or older.

b. You have a temporary or permanent physical disability.

c. You are a member of a uniformed service on active duty who, by reason of such active duty, will be absent from the county on election day.

d. You are a member of the Merchant Marine who, by reason of service in the Merchant Marine, will be absent from the county on election day.

e. You are the spouse or dependent of a member referred to in paragraph c. or paragraph d. who, by reason of the active duty or service of the member, will be absent from the county on election day.

f. You are currently residing outside the United States.

8. Place the envelope bearing the Voter’s Certificate into the mailing envelope addressed to the supervisor. Insert a copy of your identification in the mailing envelope. DO NOT PUT YOUR IDENTIFICATION INSIDE THE SECRECY ENVELOPE WITH THE BALLOT OR INSIDE THE ENVELOPE WHICH BEARS THE VOTER’S CERTIFICATE OR YOUR BALLOT WILL NOT COUNT.

9. Mail, deliver, or have delivered the completed mailing envelope. Be sure there is sufficient postage if mailed.

10. FELONY NOTICE. It is a felony under Florida law to accept any gift, payment, or gratuity in exchange for your vote for a candidate. It is also a felony under Florida law to vote in an election using a false identity or false address, or under any other circumstances making your ballot false or fraudulent.

History.—s. 23, ch. 2003-415; s. 5, ch. 2004-232; s. 49, ch. 2005-277; s. 42, ch. 2005-278; s. 22, ch. 2008-95; s. 41, ch. 2011-40; s. 16, ch. 2013-57; s. 27, ch. 2016-37; s. 4, ch. 2016-167.



101.6925 - Canvassing special vote-by-mail ballots.

101.6925 Canvassing special vote-by-mail ballots.—

(1) The supervisor of the county where the absent elector resides shall receive the voted special vote-by-mail ballot, at which time the mailing envelope shall be opened to determine if the voter has enclosed the identification required or has indicated on the Voter’s Certificate that he or she is exempt from the identification requirements.

(2) If the identification is enclosed or the voter has indicated that he or she is exempt from the identification requirements, the supervisor shall make the note on the registration records of the voter and proceed to canvass the vote-by-mail ballot as provided in s. 101.68.

(3) If the identification is not enclosed in the mailing envelope and the voter has not indicated that he or she is exempt from the identification requirements, the supervisor shall check the voter registration records to determine if the voter’s identification was previously received or the voter had previously notified the supervisor that he or she was exempt. The envelope with the Voter’s Certificate shall not be opened unless the identification has been received or the voter has indicated that he or she is exempt. The ballot shall be treated as a provisional ballot until 7 p.m. on election day and shall not be canvassed unless the supervisor has received the required identification or written indication of exemption by 7 p.m. on election day.

History.—s. 24, ch. 2003-415; s. 28, ch. 2016-37.



101.694 - Mailing of ballots upon receipt of federal postcard application.

101.694 Mailing of ballots upon receipt of federal postcard application.—

(1) Upon receipt of a federal postcard application for a vote-by-mail ballot executed by a person whose registration is in order or whose application is sufficient to register or update the registration of that person, the supervisor shall send the ballot in accordance with s. 101.62(4).

(2) Upon receipt of a federal postcard application for a vote-by-mail ballot executed by a person whose registration is not in order and whose application is insufficient to register or update the registration of that person, the supervisor shall follow the procedure set forth in s. 97.073.

(3) Vote-by-mail envelopes printed for voters entitled to vote by mail under the Uniformed and Overseas Citizens Absentee Voting Act shall meet the specifications as determined by the Federal Voting Assistance Program of the United States Department of Defense and the United States Postal Service.

(4) Cognizance shall be taken of the fact that vote-by-mail ballots and other materials such as instructions and envelopes are to be carried via air mail, and, to the maximum extent possible, such ballots and materials shall be reduced in size and weight of paper. The same ballot shall be used, however, as is used by other vote-by-mail voters.

History.—s. 5, ch. 29904, 1955; ss. 4, 5, ch. 59-217; s. 41, ch. 65-380; s. 12, ch. 69-280; s. 23, ch. 77-175; s. 20, ch. 81-304; s. 37, ch. 94-224; s. 9, ch. 96-57; s. 25, ch. 2003-415; s. 50, ch. 2005-277; s. 8, ch. 2010-167; s. 29, ch. 2016-37.



101.6951 - State write-in vote-by-mail ballot.

101.6951 State write-in vote-by-mail ballot.—

(1) An overseas voter may request, not earlier than 180 days before a general election, a state write-in vote-by-mail ballot from the supervisor of elections in the county of registration. In order to receive a state write-in ballot, the voter shall state that due to military or other contingencies that preclude normal mail delivery, the voter cannot vote a vote-by-mail ballot during the normal vote-by-mail voting period. State write-in vote-by-mail ballots shall be made available to voters 90 to 180 days prior to a general election. The Department of State shall prescribe by rule the form of the state write-in vote-by-mail ballot.

(2) In completing the ballot, the overseas voter may designate his or her choice by writing in the name of the candidate or by writing in the name of a political party, in which case the ballot must be counted for the candidate of that political party, if there is such a party candidate on the ballot.

(3) Any abbreviation, misspelling, or other minor variation in the form of the name of a candidate or a political party must be disregarded in determining the validity of the ballot if there is a clear indication on the ballot that the voter has made a definite choice.

(4) The state write-in vote-by-mail ballot shall contain all offices, federal, state, and local, for which the voter would otherwise be entitled to vote.

History.—s. 48, ch. 2001-40; s. 30, ch. 2016-37.



101.6952 - Vote-by-mail ballots for absent uniformed services and overseas voters.

101.6952 Vote-by-mail ballots for absent uniformed services and overseas voters.—

(1) If an absent uniformed services voter’s or an overseas voter’s request for an official vote-by-mail ballot pursuant to s. 101.62 includes an e-mail address, the supervisor of elections shall:

(a) Record the voter’s e-mail address in the vote-by-mail ballot record;

(b) Confirm by e-mail that the vote-by-mail ballot request was received and include in that e-mail the estimated date the vote-by-mail ballot will be sent to the voter; and

(c) Notify the voter by e-mail when the voted vote-by-mail ballot is received by the supervisor of elections.

(2)(a) An absent uniformed services voter or an overseas voter who makes timely application for but does not receive an official vote-by-mail ballot may use the federal write-in absentee ballot to vote in any federal, state, or local election.

(b)1. In an election for federal office, an elector may designate a candidate by writing the name of a candidate on the ballot. Except for a primary or special primary election, the elector may alternatively designate a candidate by writing the name of a political party on the ballot. A written designation of the political party shall be counted as a vote for the candidate of that party if there is such a party candidate in the race.

2. In a state or local election, an elector may vote in the section of the federal write-in absentee ballot designated for nonfederal races by writing on the ballot the title of each office and by writing on the ballot the name of the candidate for whom the elector is voting. Except for a primary, special primary, or nonpartisan election, the elector may alternatively designate a candidate by writing the name of a political party on the ballot. A written designation of the political party shall be counted as a vote for the candidate of that party if there is such a party candidate in the race. In addition, the elector may vote on any ballot measure presented in such election by identifying the ballot measure on which he or she desires to vote and specifying his or her vote on the measure. For purposes of this section, a vote cast in a judicial merit retention election shall be treated in the same manner as a ballot measure in which the only allowable responses are “Yes” or “No.”

(c) In the case of a joint candidacy, such as for the offices of President/Vice President or Governor/Lieutenant Governor, a valid vote for one or both qualified candidates on the same ticket shall constitute a vote for the joint candidacy.

(d) For purposes of this subsection and except when the context clearly indicates otherwise, such as when a candidate in the election is affiliated with a political party whose name includes the word “Independent,” “Independence,” or a similar term, a voter designation of “No Party Affiliation” or “Independent,” or any minor variation, misspelling, or abbreviation thereof, shall be considered a designation for the candidate, other than a write-in candidate, who qualified to run in the race with no party affiliation. If more than one candidate qualifies to run as a candidate with no party affiliation, the designation may not count for any candidate unless there is a valid, additional designation of the candidate’s name.

(e) Any abbreviation, misspelling, or other minor variation in the form of the name of an office, the name of a candidate, the ballot measure, or the name of a political party must be disregarded in determining the validity of the ballot.

(3)(a) An absent uniformed services voter or an overseas voter who submits a federal write-in absentee ballot and later receives an official vote-by-mail ballot may submit the official vote-by-mail ballot. An elector who submits a federal write-in absentee ballot and later receives and submits an official vote-by-mail ballot should make every reasonable effort to inform the appropriate supervisor of elections that the elector has submitted more than one ballot.

(b) A federal write-in absentee ballot may not be canvassed until 7 p.m. on the day of the election. A federal write-in absentee ballot from an overseas voter in a presidential preference primary or general election may not be canvassed until the conclusion of the 10-day period specified in subsection (5). Each federal write-in absentee ballot received by 7 p.m. on the day of the election shall be canvassed pursuant to ss. 101.5614(5) and 101.68, unless the elector’s official vote-by-mail ballot is received by 7 p.m. on election day. Each federal write-in absentee ballot from an overseas voter in a presidential preference primary or general election received by 10 days after the date of the election shall be canvassed pursuant to ss. 101.5614(5) and 101.68, unless the overseas voter’s official vote-by-mail ballot is received by 10 days after the date of the election. If the elector’s official vote-by-mail ballot is received by 7 p.m. on election day, or, for an overseas voter in a presidential preference primary or general election, no later than 10 days after the date of the election, the federal write-in absentee ballot is invalid and the official vote-by-mail ballot shall be canvassed. The time shall be regulated by the customary time in standard use in the county seat of the locality.

(4) For vote-by-mail ballots received from absent uniformed services voters or overseas voters, there is a presumption that the envelope was mailed on the date stated on the outside of the return envelope, regardless of the absence of a postmark on the mailed envelope or the existence of a postmark date that is later than the date of the election.

(5) A vote-by-mail ballot from an overseas voter in any presidential preference primary or general election which is postmarked or dated no later than the date of the election and is received by the supervisor of elections of the county in which the overseas voter is registered no later than 10 days after the date of the election shall be counted as long as the vote-by-mail ballot is otherwise proper.

History.—s. 49, ch. 2001-40; s. 6, ch. 2004-232; s. 9, ch. 2010-167; s. 1, ch. 2011-162; s. 17, ch. 2013-57; s. 1, ch. 2015-40; s. 31, ch. 2016-37.



101.697 - Electronic transmission of election materials.

101.697 Electronic transmission of election materials.—The Department of State shall determine whether secure electronic means can be established for receiving ballots from overseas voters. If such security can be established, the department shall adopt rules to authorize a supervisor of elections to accept from an overseas voter a request for a vote-by-mail ballot or a voted vote-by-mail ballot by secure facsimile machine transmission or other secure electronic means. The rules must provide that in order to accept a voted ballot, the verification of the voter must be established, the security of the transmission must be established, and each ballot received must be recorded.

History.—s. 50, ch. 2001-40; s. 51, ch. 2005-277; s. 32, ch. 2016-37.



101.698 - Absentee voting in emergency situations.

101.698 Absentee voting in emergency situations.—If a national or local emergency or other situation arises which makes substantial compliance with the provisions of state or federal law relating to the methods of voting for overseas voters impossible or unreasonable, such as an armed conflict involving United States Armed Forces or mobilization of those forces, including state National Guard and reserve components, the Elections Canvassing Commission may adopt by emergency rules such special procedures or requirements necessary to facilitate absentee voting by those persons directly affected who are otherwise eligible to vote in the election.

History.—s. 51, ch. 2001-40.



101.71 - Polling place.

101.71 Polling place.—

(1) There shall be in each precinct in each county one polling place which shall be accessible to the public on election day and is managed by a board of inspectors and clerk of election. Only one elector shall be allowed to enter any voting booth at a time; no one except inspectors shall be allowed to speak to the elector while casting his or her vote; and no inspector shall speak to or interfere with the elector concerning his or her voting, except to perform the duties as such inspector. Notwithstanding any other provision of this chapter, this section shall be applicable where the computer method of voting is in use, and adequate provision shall be made for the privacy of the elector while casting his or her vote.

(2) Notwithstanding the provisions of subsection (1), whenever the supervisor of elections of any county determines that the accommodations for holding any election at a polling place designated for any precinct in the county are unavailable, are inadequate for the expeditious and efficient housing and handling of voting and voting paraphernalia, or do not comply with the requirements of s. 101.715, the supervisor shall, not less than 30 days prior to the holding of an election, provide for the voting place for such precinct to be moved to another site that is accessible to the public on election day in said precinct or, if such is not available, to another site that is accessible to the public on election day in a contiguous precinct. If such action of the supervisor results in the voting place for two or more precincts being located for the purposes of an election in one building, the supervisor of elections shall provide adequate supplies, equipment, and personnel are available to accommodate the voters for the precincts that are collocated. When any supervisor moves any polling place pursuant to this subsection, the supervisor shall, not more than 30 days or fewer than 7 days prior to the holding of an election, give notice of the change of the polling place for the precinct involved, with clear description of the voting place to which changed, at least once in a newspaper of general circulation in the county and on the supervisor of elections’ website. A notice of the change of the polling place involved shall be mailed, at least 14 days prior to an election, to each registered elector or to each household in which there is a registered elector.

(3) In cases of emergency and when time does not permit compliance with subsection (2), the supervisor of elections shall designate a new polling place which shall be accessible to the public on election day and shall cause a notice to be posted at the old polling place advising the electors of the location of the new polling place.

(4) Each polling place shall be conspicuously identified by a sign, on or near the premises of the polling place, designating the polling place by precinct number. Such sign shall be large enough to be clearly visible to occupants of passing vehicular traffic on roadways contiguous to the polling place, with letters no smaller than 3 inches high, and shall be displayed at all times while the polls are open on any election day.

(5) Public, tax-supported buildings shall be made available for use as polling places upon the request of the supervisor of elections.

History.—s. 22, ch. 3879, 1889; RS 176; s. 26, ch. 4328, 1895; s. 1, ch. 4699, 1899; GS 208; RGS 252; CGL 308; s. 5, ch. 26870, 1951; s. 1, ch. 57-385; s. 3, ch. 67-530; s. 4, ch. 69-281; s. 23, ch. 77-175; s. 4, ch. 78-188; s. 2, ch. 80-189; s. 12, ch. 80-292; s. 1, ch. 85-38; s. 593, ch. 95-147; s. 25, ch. 2001-40; s. 15, ch. 2002-281; s. 10, ch. 2010-167.

Note.—Former s. 99.06.



101.715 - Accessibility of polling places for people having a disability.

101.715 Accessibility of polling places for people having a disability.—

(1) All polling places must be accessible and usable by people with disabilities, as provided in this section.

(2) Only those polling places complying with the Florida Americans With Disabilities Accessibility Implementation Act, ss. 553.501-553.513, for all portions of the polling place or the structure in which it is located that voters traverse going to and from the polling place and during the voting process, regardless of the age or function of the building, shall be used for federal, state, and local elections.

(3) The selection of a polling site must ensure accessibility with respect to the following accessible elements, spaces, scope, and technical requirements: accessible route, space allowance and reach ranges, protruding objects, ground and floor surfaces, parking and passenger loading zones, curb ramps, ramps, stairs, elevators, platform lifts, doors, entrances, path of egress, controls and operating mechanisms, signage, and all other minimum requirements.

(4) Standards required at each polling place, regardless of the age of the building or function of the building, include:

(a) For polling places that provide parking spaces for voters, one or more signed accessible parking spaces for disabled persons.

(b) Signage identifying an accessible path of travel to the polling place if it differs from the primary route or entrance.

(c) An unobstructed path of travel to the polling place.

(d) Level, firm, stable, and slip-resistant surfaces.

(e) An unobstructed area for voting.

(f) Sufficient lighting along the accessible path of travel and within the polling place.

(5) The Department of State may adopt rules in accordance with s. 120.54 which are necessary to administer this section.

History.—s. 1, ch. 76-50; s. 16, ch. 2002-281.



101.731 - Short title.

101.731 Short title.—Sections 101.731-101.74 may be cited as the “Elections Emergency Act.”

History.—s. 1, ch. 92-16.



101.732 - Definitions relating to Elections Emergency Act.

101.732 Definitions relating to Elections Emergency Act.—As used in ss. 101.731-101.74:

(1) “Department” means the Department of State.

(2) “Division” means the Division of Elections of the Department of State.

(3) “Emergency” means any occurrence, or threat thereof, whether accidental, natural, or caused by human beings, in war or in peace, that results or may result in substantial injury or harm to the population or substantial damage to or loss of property to the extent it will prohibit an election officer’s ability to conduct a safe and orderly election.

History.—s. 2, ch. 92-16; s. 595, ch. 95-147.



101.733 - Election emergency; purpose; elections emergency contingency plan.

101.733 Election emergency; purpose; elections emergency contingency plan.—Because of the existing and continuing possibility of an emergency or common disaster occurring before or during a regularly scheduled or special election, and in order to ensure maximum citizen participation in the electoral process and provide a safe and orderly procedure for persons seeking to exercise their right to vote, generally to minimize to whatever degree possible a person’s exposure to danger during declared states of emergency, and to protect the integrity of the electoral process, it is hereby found and declared to be necessary to designate a procedure for the emergency suspension or delay and rescheduling of elections.

(1) The Governor may, upon issuance of an executive order declaring a state of emergency or impending emergency, suspend or delay any election. The Governor may take such action independently or at the request of the Secretary of State, a supervisor of elections from a county affected by the emergency circumstances, or a municipal clerk from a municipality affected by the emergency circumstances.

(2) The Governor, upon consultation with the Secretary of State, shall reschedule any election suspended or delayed due to an emergency. The election shall be held within 10 days after the date of the suspended or delayed election or as soon thereafter as is practicable. Notice of the election shall be published at least once in a newspaper of general circulation in the affected area and, where practicable, broadcast as a public service announcement on radio and television stations at least 1 week prior to the date the election is to be held.

(3) The Division of Elections of the Department of State shall adopt, by rule, an elections emergency contingency plan, which shall contain goals and policies that give specific direction to state and local elections officials when an election has been suspended or delayed due to an emergency. The contingency plan shall be statewide in scope and shall address, but not be limited to, the following concerns:

(a) Providing a procedure for state and local elections officials to follow when an election has been suspended or delayed to ensure notice of the suspension or delay to the proper authorities, the electorate, the communications media, poll workers, and the custodians of polling places.

(b) Providing a procedure for the orderly conduct of a rescheduled election, whether municipal, county, district, or statewide in scope; coordinating those efforts with the appropriate elections official, and the members of the governing body holding such election, if appropriate; and working with the appropriate emergency management officials in determining the safety of existing polling places or designating additional polling places.

(c) Providing a procedure for the release and certification of election returns to the department for elections suspended or delayed and subsequently rescheduled under the provisions of ss. 101.731-101.74.

History.—s. 3, ch. 92-16.



101.74 - Temporary change of polling place in case of emergency.

101.74 Temporary change of polling place in case of emergency.—In case of an emergency existing in any precinct at the time of the holding of any election, the supervisor of elections may establish, at any safe and convenient point outside such precinct, an additional polling place for the electors of that precinct, in which place the qualified electors may vote. The registration books of the affected precinct shall be applicable to, and shall be used at, the polling place so established.

History.—s. 39, ch. 3879, 1889; RS 193; s. 70, ch. 4328, 1895; GS 254; RGS 298; CGL 354; s. 5, ch. 26870, 1951; s. 44, ch. 65-380; s. 23, ch. 77-175; s. 2, ch. 83-334; s. 4, ch. 92-16.

Note.—Former s. 99.55.



101.75 - Municipal elections; change of dates for cause.

101.75 Municipal elections; change of dates for cause.—

(1) In any municipality, when the date of the municipal election falls on the same date as any statewide or county election and the voting devices of the voting system used in the county are not available for both elections, the municipality may provide that the municipal election may be held within 30 days prior to or subsequent to the statewide or county election.

(2) The date of the municipal election shall be set by the municipality by ordinance.

(3) Notwithstanding any provision of local law or municipal charter, the governing body of a municipality may, by ordinance, move the date of any municipal election to a date concurrent with any statewide or countywide election. The dates for qualifying for the election moved by the passage of such ordinance shall be specifically provided for in the ordinance. The term of office for any elected municipal official shall commence as provided by the relevant municipal charter or ordinance.

History.—ss. 1, 2, ch. 59-493; s. 1, ch. 76-68; s. 24, ch. 77-175; s. 5, ch. 92-16; s. 26, ch. 2001-40; s. 4, ch. 2007-30; s. 23, ch. 2008-95; s. 42, ch. 2011-40.

Note.—Former s. 104.451.






Chapter 102 - CONDUCTING ELECTIONS AND ASCERTAINING THE RESULTS

102.012 - Inspectors and clerks to conduct elections.

102.012 Inspectors and clerks to conduct elections.—

(1)(a) The supervisor of elections of each county, at least 20 days prior to the holding of any election, shall appoint an election board comprised of poll workers who serve as clerks or inspectors for each precinct in the county. The clerk shall be in charge of, and responsible for, seeing that the election board carries out its duties and responsibilities. Each inspector and each clerk shall take and subscribe to an oath or affirmation, which shall be written or printed, to the effect that he or she will perform the duties of inspector or clerk of election, respectively, according to law and will endeavor to prevent all fraud, deceit, or abuse in conducting the election. The oath may be taken before an officer authorized to administer oaths or before any of the persons who are to act as inspectors, one of them to swear the others, and one of the others sworn thus, in turn, to administer the oath to the one who has not been sworn. The oaths shall be returned with the poll list and the returns of the election to the supervisor. In all questions that may arise before the members of an election board, the decision of a majority of them shall decide the question. The supervisor of elections of each county shall be responsible for the attendance and diligent performance of his or her duties by each clerk and inspector.

(b) If two or more precincts share the same building and voting place, the supervisor of elections may appoint one election board for the collocated precincts. The supervisor shall provide that a sufficient number of poll workers are appointed to adequately handle the processing of the voters in the collocated precincts.

(2) Each member of the election board shall be able to read and write the English language and shall be a registered qualified elector of the county in which the member is appointed or a person who has preregistered to vote, pursuant to s. 97.041(1)(b), in the county in which the member is appointed. No election board shall be composed solely of members of one political party; however, in any primary in which only one party has candidates appearing on the ballot, all clerks and inspectors may be of that party. Any person whose name appears as an opposed candidate for any office shall not be eligible to serve on an election board.

(3) The supervisor shall furnish inspectors of election for each precinct with the list of registered voters for that precinct. The supervisor shall also furnish to the inspectors of election at the polling place at each precinct in the supervisor’s county a sufficient number of forms and blanks for use on election day.

(4) The election board of each precinct shall attend the polling place by 6 a.m. of the day of the election and shall arrange the furniture, stationery, and voting equipment. The election board shall conduct the voting, beginning and closing at the time set forth in s. 100.011.

History.—s. 20, ch. 3879, 1889; RS 174; s. 24, ch. 4328, 1895; s. 8, ch. 4537, 1897; GS 205; RGS 249; s. 1, ch. 8587, 1921; CGL 305; s. 2, ch. 17898, 1937; s. 2, ch. 25384, 1949; s. 6, ch. 26870, 1951; s. 38, ch. 28156, 1953; s. 25, ch. 29934, 1955; s. 10, ch. 57-166; s. 1, ch. 63-53; s. 1, ch. 65-416; s. 1, ch. 67-168; s. 1, ch. 67-385; s. 1, ch. 73-151; s. 25, ch. 77-175; s. 43, ch. 79-400; s. 1, ch. 80-264; s. 50, ch. 81-259; s. 19, ch. 84-302; s. 1, ch. 89-46; s. 596, ch. 95-147; s. 22, ch. 98-129; s. 3, ch. 2000-249; ss. 27, 65, ch. 2001-40; s. 52, ch. 2005-277; s. 43, ch. 2005-278; s. 11, ch. 2010-167; s. 4, ch. 2011-4.

Note.—Former s. 99.03.



102.014 - Poll worker recruitment and training.

102.014 Poll worker recruitment and training.—

(1) The supervisor of elections shall conduct training for inspectors, clerks, and deputy sheriffs prior to each primary, general, and special election for the purpose of instructing such persons in their duties and responsibilities as election officials. The Division of Elections shall develop a statewide uniform training curriculum for poll workers, and each supervisor shall use such curriculum in training poll workers. A certificate may be issued by the supervisor of elections to each person completing such training. No person shall serve as an inspector, clerk, or deputy sheriff for an election unless such person has completed the training as required. A clerk may not work at the polls unless he or she demonstrates a working knowledge of the laws and procedures relating to voter registration, voting system operation, balloting and polling place procedures, and problem-solving and conflict-resolution skills.

(2) A person who has attended previous training conducted within 2 years before the election may be appointed by the supervisor to fill a vacancy on an election board. If no person with prior training is available to fill such vacancy, the supervisor of elections may fill such vacancy in accordance with the provisions of subsection (3) from among persons who have not received the training required by this section.

(3) In the case of absence or refusal to act on the part of any inspector or clerk, the supervisor shall appoint a replacement who meets the qualifications prescribed in s. 102.012(2). The inspector or clerk so appointed shall be a member of the same political party as the clerk or inspector whom he or she replaces.

(4) Each supervisor of elections shall be responsible for training inspectors and clerks, subject to the following minimum requirements:

(a) No clerk shall be entitled to work at the polls unless he or she has had a minimum of 3 hours of training prior to each election.

(b) No inspector shall work at the polls unless he or she has had a minimum of 2 hours of training prior to each election.

(5) The Department of State shall create a uniform polling place procedures manual and adopt the manual by rule. Each supervisor of elections shall ensure that the manual is available in hard copy or electronic form in every polling place. The manual shall guide inspectors, clerks, and deputy sheriffs in the proper implementation of election procedures and laws. The manual shall be indexed by subject, and written in plain, clear, unambiguous language. The manual shall provide specific examples of common problems encountered at the polls and detail specific procedures for resolving those problems. The manual shall include, without limitation:

(a) Regulations governing solicitation by individuals and groups at the polling place;

(b) Procedures to be followed with respect to voters whose names are not on the precinct register;

(c) Proper operation of the voting system;

(d) Ballot handling procedures;

(e) Procedures governing spoiled ballots;

(f) Procedures to be followed after the polls close;

(g) Rights of voters at the polls;

(h) Procedures for handling emergency situations;

(i) Procedures for dealing with irate voters;

(j) The handling and processing of provisional ballots; and

(k) Security procedures.

The Department of State shall revise the manual as necessary to address new procedures in law or problems encountered by voters and poll workers at the precincts.

(6) Supervisors of elections shall work with the business and local community to develop public-private programs to ensure the recruitment of skilled inspectors and clerks.

(7) The Department of State shall develop a mandatory, statewide, and uniform program for training poll workers on issues of etiquette and sensitivity with respect to voters having a disability. The program must be conducted locally by each supervisor of elections, and each poll worker must complete the program before working during the current election cycle. The supervisor of elections shall contract with a recognized disability-related organization, such as a center for independent living, family network on disabilities, deaf service bureau, or other such organization, to develop and assist with training the trainers in the disability sensitivity programs. The program must include actual demonstrations of obstacles confronted by disabled persons during the voting process, including obtaining access to the polling place, traveling through the polling area, and using the voting system.

History.—s. 64, ch. 2001-40; s. 19, ch. 2002-17; s. 18, ch. 2002-281; s. 53, ch. 2005-277; s. 17, ch. 2005-286; s. 24, ch. 2008-95.



102.021 - Compensation of inspectors, clerks, and deputy sheriffs.

102.021 Compensation of inspectors, clerks, and deputy sheriffs.—

(1) Each inspector and each clerk of any election and each deputy sheriff serving at a precinct shall be paid for his or her services by the supervisor of elections, and each inspector who delivers the returns to the county seat shall receive such sums as the supervisor of elections shall determine.

(2) Inspectors and clerks of election and deputy sheriffs serving at the precincts may receive compensation and travel expenses, as provided in s. 112.061, for attending the poll worker training required by s. 102.014.

History.—s. 24, ch. 4328, 1895; s. 8, ch. 4537, 1897; GS 206; RGS 250; CGL 306; ss. 1, 2, ch. 20448, 1941; s. 3, ch. 25384, 1949; s. 6, ch. 26870, 1951; s. 5, ch. 63-400; s. 1, ch. 65-129; s. 25, ch. 77-175; s. 5, ch. 80-20; s. 597, ch. 95-147; s. 4, ch. 2000-249; s. 66, ch. 2001-40.

Note.—Former s. 99.04.



102.031 - Maintenance of good order at polls; authorities; persons allowed in polling rooms and early voting areas; unlawful solicitation of voters.

102.031 Maintenance of good order at polls; authorities; persons allowed in polling rooms and early voting areas; unlawful solicitation of voters.—

(1) Each election board shall possess full authority to maintain order at the polls and enforce obedience to its lawful commands during an election and the canvass of the votes.

(2) The sheriff shall deputize a deputy sheriff for each polling place and each early voting site who shall be present during the time the polls or early voting sites are open and until the election is completed, who shall be subject to all lawful commands of the clerk or inspectors, and who shall maintain good order. The deputy may summon assistance from among bystanders to aid him or her when necessary to maintain peace and order at the polls or early voting sites.

(3)(a) No person may enter any polling room or polling place where the polling place is also a polling room, or any early voting area during voting hours except the following:

1. Official poll watchers;

2. Inspectors;

3. Election clerks;

4. The supervisor of elections or his or her deputy;

5. Persons there to vote, persons in the care of a voter, or persons caring for such voter;

6. Law enforcement officers or emergency service personnel there with permission of the clerk or a majority of the inspectors; or

7. A person, whether or not a registered voter, who is assisting with or participating in a simulated election for minors, as approved by the supervisor of elections.

(b) The restriction in this subsection does not apply where the polling room is in an area commonly traversed by the public in order to gain access to businesses or homes or in an area traditionally utilized as a public area for discussion.

(4)(a) No person, political committee, or other group or organization may solicit voters inside the polling place or within 100 feet of the entrance to any polling place, a polling room where the polling place is also a polling room, an early voting site, or an office of the supervisor of elections where vote-by-mail ballots are requested and printed on demand for the convenience of electors who appear in person to request them. Before the opening of the polling place or early voting site, the clerk or supervisor shall designate the no-solicitation zone and mark the boundaries.

(b) For the purpose of this subsection, the terms “solicit” or “solicitation” shall include, but not be limited to, seeking or attempting to seek any vote, fact, opinion, or contribution; distributing or attempting to distribute any political or campaign material, leaflet, or handout; conducting a poll except as specified in this paragraph; seeking or attempting to seek a signature on any petition; and selling or attempting to sell any item. The terms “solicit” or “solicitation” may not be construed to prohibit exit polling.

(c) Each supervisor of elections shall inform the clerk of the area within which soliciting is unlawful, based on the particular characteristics of that polling place. The supervisor or the clerk may take any reasonable action necessary to ensure order at the polling places, including, but not limited to, having disruptive and unruly persons removed by law enforcement officers from the polling room or place or from the 100-foot zone surrounding the polling place.

(d) Except as provided in paragraph (a), the supervisor may not designate a no-solicitation zone or otherwise restrict access to any person, political committee, committee of continuous existence, candidate, or other group or organization for the purposes of soliciting voters. This paragraph applies to any public or private property used as a polling place or early voting site.

(5) No photography is permitted in the polling room or early voting area.

History.—s. 58, ch. 4328, 1895; GS 237; RGS 282; CGL 338; s. 6, ch. 26870, 1951; s. 1, ch. 59-212; s. 25, ch. 77-175; s. 2, ch. 85-205; s. 4, ch. 87-184; s. 15, ch. 87-363; s. 29, ch. 89-338; s. 2, ch. 92-134; s. 598, ch. 95-147; s. 5, ch. 2000-249; s. 54, ch. 2005-277; s. 25, ch. 2008-95; s. 18, ch. 2013-37; s. 18, ch. 2013-57; s. 33, ch. 2016-37.

Note.—Former s. 99.38.



102.071 - Tabulation of votes and proclamation of results.

102.071 Tabulation of votes and proclamation of results.—The election board shall post at the polls, for the benefit of the public, the results of the voting for each office or other item on the ballot as the count is completed. Upon completion of all counts in all races, a certificate of the results shall be drawn up by the inspectors and clerk at each precinct upon a form provided by the supervisor of elections which shall contain the name of each person voted for, for each office, and the number of votes cast for each person for such office; and, if any question is submitted, the certificate shall also contain the number of votes cast for and against the question. The certificate shall be signed by the inspectors and clerk and shall be delivered without delay by one of the inspectors, securely sealed, to the supervisor for immediate publication. All the ballot boxes, ballots, ballot stubs, memoranda, and papers of all kinds used in the election shall also be transmitted, after being sealed by the inspectors, to the supervisor’s office. Registration books and the poll lists shall not be placed in the ballot boxes but shall be returned to the supervisor.

History.—s. 30, ch. 3879, 1889; RS 184; s. 61, ch. 4328, 1895; s. 2, ch. 4699, 1899; GS 242; RGS 286; CGL 342; s. 9, ch. 25384, 1949; s. 6, ch. 26329, 1949; s. 6, ch. 26870, 1951; s. 39, ch. 28156, 1953; s. 19, ch. 73-334; s. 25, ch. 77-175; s. 45, ch. 79-400; s. 55, ch. 2005-277.

Note.—Former s. 99.43.



102.091 - Duty of sheriff to watch for violations; appointment of special officers.

102.091 Duty of sheriff to watch for violations; appointment of special officers.—The sheriff shall exercise strict vigilance in the detection of any violations of the election laws and in apprehending the violators. The Governor may appoint special officers to investigate alleged violations of the election laws, when it is deemed necessary to see that violators of the election laws are apprehended and punished.

History.—s. 6, ch. 26870, 1951; s. 3, ch. 65-129.



102.101 - Sheriff and other officers not allowed in polling place.

102.101 Sheriff and other officers not allowed in polling place.—No sheriff, deputy sheriff, police officer, or other officer of the law shall be allowed within the polling place without permission from the clerk or a majority of the inspectors, except to cast his or her ballot. Upon the failure of any of said officers to comply with this provision, the clerk or the inspectors or any one of them shall make an affidavit against such officer for his or her arrest.

History.—s. 58, ch. 4328, 1895; GS 239; RGS 284; CGL 340; s. 6, ch. 26870, 1951; s. 4, ch. 65-129; s. 25, ch. 77-175; s. 599, ch. 95-147.

Note.—Former s. 99.41.



102.111 - Elections Canvassing Commission.

102.111 Elections Canvassing Commission.—

(1) The Elections Canvassing Commission shall consist of the Governor and two members of the Cabinet selected by the Governor, all of whom shall serve ex officio. If a member of the commission is unable to serve for any reason, the Governor shall appoint a remaining member of the Cabinet. If there is a further vacancy, the remaining members of the commission shall agree on another elected official to fill the vacancy.

(2) The Elections Canvassing Commission shall meet at 9 a.m. on the 9th day after a primary election and at 9 a.m. on the 14th day after a general election to certify the returns of the election for each federal, state, and multicounty office. If a member of a county canvassing board that was constituted pursuant to s. 102.141 determines, within 5 days after the certification by the Elections Canvassing Commission, that a typographical error occurred in the official returns of the county, the correction of which could result in a change in the outcome of an election, the county canvassing board must certify corrected returns to the Department of State within 24 hours, and the Elections Canvassing Commission must correct and recertify the election returns as soon as practicable.

(3) The Division of Elections shall provide the staff services required by the Elections Canvassing Commission.

History.—s. 35, ch. 3879, 1889; RS 189; s. 66, ch. 4328, 1895; GS 248; RGS 292; CGL 348; s. 6, ch. 26870, 1951; ss. 10, 35, ch. 69-106; s. 30, ch. 71-377; s. 2, ch. 77-122; s. 25, ch. 77-175; s. 6, ch. 82-143; s. 39, ch. 2001-40; s. 56, ch. 2005-277; s. 12, ch. 2010-167.

Note.—Former s. 99.49.



102.112 - Deadline for submission of county returns to the Department of State.

102.112 Deadline for submission of county returns to the Department of State.—

(1) The county canvassing board or a majority thereof shall file the county returns for the election of a federal or state officer with the Department of State immediately after certification of the election results. The returns must contain a certification by the canvassing board that the board has compared the number of persons who voted with the number of ballots counted and that the certification includes all valid votes cast in the election.

(2) Returns must be filed by 5 p.m. on the 7th day following a primary election and by noon on the 12th day following the general election. However, the Department of State may correct typographical errors, including the transposition of numbers, in any returns submitted to the Department of State pursuant to s. 102.111(2).

(3) If the returns are not received by the department by the time specified, such returns shall be ignored and the results on file at that time shall be certified by the department.

(4) If the returns are not received by the department due to an emergency, as defined in s. 101.732, the Elections Canvassing Commission shall determine the deadline by which the returns must be received.

History.—s. 30, ch. 89-338; s. 7, ch. 99-140; s. 40, ch. 2001-40; s. 57, ch. 2005-277; s. 32, ch. 2007-30; s. 26, ch. 2008-95; s. 13, ch. 2010-167.



102.121 - Elections Canvassing Commission to issue certificates.

102.121 Elections Canvassing Commission to issue certificates.—The Elections Canvassing Commission shall make and sign separate certificates of the result of the election for federal and state officers, which certificates shall be written and contain the total number of votes cast for each person for each office. The certificates, the one including the result of the election for presidential electors and representatives to Congress, and the other including the result of the election for state officers, shall be recorded in the Department of State in a book to be kept for that purpose.

History.—s. 35, ch. 3879, 1889; RS 189; s. 66, ch. 4328, 1895; GS 250; RGS 294; CGL 350; s. 6, ch. 26870, 1951; ss. 10, 35, ch. 69-106; s. 25, ch. 77-175.

Note.—Former s. 99.51.



102.131 - Returns before canvassing commission.

102.131 Returns before canvassing commission.—If any returns shall appear to be irregular or false so that the Elections Canvassing Commission is unable to determine the true vote for any office, nomination, constitutional amendment, or other measure presented to the electors, the commission shall so certify and shall not include the returns in its determination, canvass, and declaration. The Elections Canvassing Commission in determining the true vote shall not have authority to look beyond the county returns. The Department of State shall file in its office all the returns, together with other documents and papers received by it or the commission. The commission shall canvass the returns for presidential electors and representatives to Congress separately from their canvass of returns for state officers.

History.—s. 35, ch. 3879, 1889; RS 189; s. 66, ch. 4328, 1895; GS 249; RGS 293; CGL 349; s. 6, ch. 26870, 1951; s. 5, ch. 65-129; ss. 10, 35, ch. 69-106; s. 25, ch. 77-175; s. 46, ch. 79-400.

Note.—Former s. 99.50.



102.141 - County canvassing board; duties.

102.141 County canvassing board; duties.—

(1) The county canvassing board shall be composed of the supervisor of elections; a county court judge, who shall act as chair; and the chair of the board of county commissioners. Alternate canvassing board members must be appointed pursuant to paragraph (e). In the event any member of the county canvassing board is unable to serve, is a candidate who has opposition in the election being canvassed, or is an active participant in the campaign or candidacy of any candidate who has opposition in the election being canvassed, such member shall be replaced as follows:

(a) If no county court judge is able to serve or if all are disqualified, the chief judge of the judicial circuit in which the county is located shall appoint as a substitute member a qualified elector of the county who is not a candidate with opposition in the election being canvassed and who is not an active participant in the campaign or candidacy of any candidate with opposition in the election being canvassed. In such event, the members of the county canvassing board shall meet and elect a chair.

(b) If the supervisor of elections is unable to serve or is disqualified, the chair of the board of county commissioners shall appoint as a substitute member a member of the board of county commissioners who is not a candidate with opposition in the election being canvassed and who is not an active participant in the campaign or candidacy of any candidate with opposition in the election being canvassed. The supervisor, however, shall act in an advisory capacity to the canvassing board.

(c) If the chair of the board of county commissioners is unable to serve or is disqualified, the board of county commissioners shall appoint as a substitute member one of its members who is not a candidate with opposition in the election being canvassed and who is not an active participant in the campaign or candidacy of any candidate with opposition in the election being canvassed.

(d) If a substitute member or alternate member cannot be appointed as provided elsewhere in this subsection, or in the event of a vacancy in such office, the chief judge of the judicial circuit in which the county is located shall appoint as a substitute member or alternate member a qualified elector of the county who is not a candidate with opposition in the election being canvassed and who is not an active participant in the campaign or candidacy of any candidate with opposition in the election being canvassed.

(e)1. The chief judge of the judicial circuit in which the county is located shall appoint a county court judge as an alternate member of the county canvassing board or, if each county court judge is unable to serve or is disqualified, shall appoint an alternate member who is qualified to serve as a substitute member under paragraph (a).

2. The chair of the board of county commissioners shall appoint a member of the board of county commissioners as an alternate member of the county canvassing board or, if each member of the board of county commissioners is unable to serve or is disqualified, shall appoint an alternate member who is qualified to serve as a substitute member under paragraph (d).

3. If a member of the county canvassing board is unable to participate in a meeting of the board, the chair of the county canvassing board or his or her designee shall designate which alternate member will serve as a member of the board in the place of the member who is unable to participate at that meeting.

4. If not serving as one of the three members of the county canvassing board, an alternate member may be present, observe, and communicate with the three members constituting the county canvassing board, but may not vote in the board’s decisions or determinations.

(2) The county canvassing board shall meet in a building accessible to the public in the county where the election occurred at a time and place to be designated by the supervisor of elections to publicly canvass the absent electors’ ballots as provided for in s. 101.68 and provisional ballots as provided by ss. 101.048, 101.049, and 101.6925. Provisional ballots cast pursuant to s. 101.049 shall be canvassed in a manner that votes for candidates and issues on those ballots can be segregated from other votes. Public notice of the time and place at which the county canvassing board shall meet to canvass the absent electors’ ballots and provisional ballots shall be given at least 48 hours prior thereto by publication on the supervisor of elections’ website and once in one or more newspapers of general circulation in the county or, if there is no newspaper of general circulation in the county, by posting such notice in at least four conspicuous places in the county. As soon as the absent electors’ ballots and the provisional ballots are canvassed, the board shall proceed to publicly canvass the vote given each candidate, nominee, constitutional amendment, or other measure submitted to the electorate of the county, as shown by the returns then on file in the office of the supervisor of elections.

(3) The canvass, except the canvass of absent electors’ returns and the canvass of provisional ballots, shall be made from the returns and certificates of the inspectors as signed and filed by them with the supervisor, and the county canvassing board shall not change the number of votes cast for a candidate, nominee, constitutional amendment, or other measure submitted to the electorate of the county, respectively, in any polling place, as shown by the returns. All returns shall be made to the board on or before 2 a.m. of the day following any primary, general, or other election. If the returns from any precinct are missing, if there are any omissions on the returns from any precinct, or if there is an obvious error on any such returns, the canvassing board shall order a retabulation of the returns from such precinct. Before canvassing such returns, the canvassing board shall examine the tabulation of the ballots cast in such precinct and determine whether the returns correctly reflect the votes cast. If there is a discrepancy between the returns and the tabulation of the ballots cast, the tabulation of the ballots cast shall be presumed correct and such votes shall be canvassed accordingly.

(4)(a) The supervisor of elections shall upload into the county’s election management system by 7 p.m. on the day before the election the results of all early voting and vote-by-mail ballots that have been canvassed and tabulated by the end of the early voting period. Pursuant to ss. 101.5614(9), 101.657, and 101.68(2), the tabulation of votes cast or the results of such uploads may not be made public before the close of the polls on election day.

(b) The canvassing board shall report all early voting and all tabulated vote-by-mail results to the Department of State within 30 minutes after the polls close. Thereafter, the canvassing board shall report, with the exception of provisional ballot results, updated precinct election results to the department at least every 45 minutes until all results are completely reported. The supervisor of elections shall notify the department immediately of any circumstances that do not permit periodic updates as required. Results shall be submitted in a format prescribed by the department.

(5) The canvassing board shall submit on forms or in formats provided by the division unofficial returns to the Department of State for each federal, statewide, state, or multicounty office or ballot measure no later than noon on the third day after any primary election and no later than noon on the fourth day after any general or other election. Such returns shall include the canvass of all ballots as required by subsection (2).

(6) If the county canvassing board determines that the unofficial returns may contain a counting error in which the vote tabulation system failed to count votes that were properly marked in accordance with the instructions on the ballot, the county canvassing board shall:

(a) Correct the error and retabulate the affected ballots with the vote tabulation system; or

(b) Request that the Department of State verify the tabulation software. When the Department of State verifies such software, the department shall compare the software used to tabulate the votes with the software filed with the department pursuant to s. 101.5607 and check the election parameters.

(7) If the unofficial returns reflect that a candidate for any office was defeated or eliminated by one-half of a percent or less of the votes cast for such office, that a candidate for retention to a judicial office was retained or not retained by one-half of a percent or less of the votes cast on the question of retention, or that a measure appearing on the ballot was approved or rejected by one-half of a percent or less of the votes cast on such measure, a recount shall be ordered of the votes cast with respect to such office or measure. The Secretary of State is responsible for ordering recounts in federal, state, and multicounty races. The county canvassing board or the local board responsible for certifying the election is responsible for ordering recounts in all other races. A recount need not be ordered with respect to the returns for any office, however, if the candidate or candidates defeated or eliminated from contention for such office by one-half of a percent or less of the votes cast for such office request in writing that a recount not be made.

(a) Each canvassing board responsible for conducting a recount shall put each marksense ballot through automatic tabulating equipment and determine whether the returns correctly reflect the votes cast. If any marksense ballot is physically damaged so that it cannot be properly counted by the automatic tabulating equipment during the recount, a true duplicate shall be made of the damaged ballot pursuant to the procedures in s. 101.5614(5). Immediately before the start of the recount, a test of the tabulating equipment shall be conducted as provided in s. 101.5612. If the test indicates no error, the recount tabulation of the ballots cast shall be presumed correct and such votes shall be canvassed accordingly. If an error is detected, the cause therefor shall be ascertained and corrected and the recount repeated, as necessary. The canvassing board shall immediately report the error, along with the cause of the error and the corrective measures being taken, to the Department of State. No later than 11 days after the election, the canvassing board shall file a separate incident report with the Department of State, detailing the resolution of the matter and identifying any measures that will avoid a future recurrence of the error.

(b) Each canvassing board responsible for conducting a recount where touchscreen ballots were used shall examine the counters on the precinct tabulators to ensure that the total of the returns on the precinct tabulators equals the overall election return. If there is a discrepancy between the overall election return and the counters of the precinct tabulators, the counters of the precinct tabulators shall be presumed correct and such votes shall be canvassed accordingly.

(c) The canvassing board shall submit on forms or in formats provided by the division a second set of unofficial returns to the Department of State for each federal, statewide, state, or multicounty office or ballot measure. The returns shall be filed no later than 3 p.m. on the 5th day after any primary election and no later than 3 p.m. on the 9th day after any general election in which a recount was ordered by the Secretary of State. If the canvassing board is unable to complete the recount prescribed in this subsection by the deadline, the second set of unofficial returns submitted by the canvassing board shall be identical to the initial unofficial returns and the submission shall also include a detailed explanation of why it was unable to timely complete the recount. However, the canvassing board shall complete the recount prescribed in this subsection, along with any manual recount prescribed in s. 102.166, and certify election returns in accordance with the requirements of this chapter.

(d) The Department of State shall adopt detailed rules prescribing additional recount procedures for each certified voting system, which shall be uniform to the extent practicable.

(8) The canvassing board may employ such clerical help to assist with the work of the board as it deems necessary, with at least one member of the board present at all times, until the canvass of the returns is completed. The clerical help shall be paid from the same fund as inspectors and other necessary election officials.

(9)(a) At the same time that the official results of an election are certified to the Department of State, the county canvassing board shall file a report with the Division of Elections on the conduct of the election. The report must describe:

1. All equipment or software malfunctions at the precinct level, at a counting location, or within computer and telecommunications networks supporting a county location, and the steps that were taken to address the malfunctions;

2. All election definition errors that were discovered after the logic and accuracy test, and the steps that were taken to address the errors;

3. All ballot printing errors or ballot supply problems, and the steps that were taken to address the errors or problems;

4. All staffing shortages or procedural violations by employees or precinct workers which were addressed by the supervisor of elections or the county canvassing board during the conduct of the election, and the steps that were taken to correct such issues;

5. All instances where needs for staffing or equipment were insufficient to meet the needs of the voters; and

6. Any additional information regarding material issues or problems associated with the conduct of the election.

(b) If a supervisor discovers new or additional information on any of the items required to be included in the report pursuant to paragraph (a) after the report is filed, the supervisor shall notify the division that new information has been discovered no later than the next business day after the discovery, and the supervisor shall file an amended report signed by the supervisor of elections on the conduct of the election within 10 days after the discovery.

(c) Such reports shall be maintained on file in the Division of Elections and shall be available for public inspection. The division shall utilize the reports submitted by the canvassing boards to determine what problems may be likely to occur in other elections and disseminate such information, along with possible solutions, to the supervisors of elections.

(10) The supervisor shall file with the department a copy of or an export file from the results database of the county’s voting system and other statistical information as may be required by the department, the Legislature, or the Election Assistance Commission. The department shall adopt rules establishing the required content and acceptable formats for the filings and time for filings.

History.—s. 46, ch. 6469, 1913; RGS 350; CGL 407; s. 11, ch. 13761, 1929; s. 6, ch. 26870, 1951; s. 1, ch. 57-104; s. 6, ch. 65-129; s. 19, ch. 73-334; s. 26, ch. 77-175; s. 47, ch. 79-400; s. 18, ch. 84-302; s. 4, ch. 86-33; s. 600, ch. 95-147; s. 41, ch. 2001-40; s. 20, ch. 2002-17; s. 26, ch. 2003-415; s. 58, ch. 2005-277; s. 33, ch. 2007-30; s. 14, ch. 2010-167; s. 43, ch. 2011-40; s. 19, ch. 2013-57; s. 34, ch. 2016-37.

Note.—Former s. 102.45.



102.151 - County canvassing board to issue certificates; supervisor to give notice to Department of State.

102.151 County canvassing board to issue certificates; supervisor to give notice to Department of State.—The county canvassing board shall make and sign duplicate certificates containing the total number of votes cast for each person nominated or elected, the names of persons for whom such votes were cast, and the number of votes cast for each candidate or nominee. One of such certificates which relates to offices for which the candidates or nominees have been voted for in more than one county shall be immediately transmitted to the Department of State, and the second copy filed in the supervisor’s office. The supervisor shall transmit to the Department of State, immediately after the county canvassing board has canvassed the returns of the election, a list containing the names of all county and district officers nominated or elected, the office for which each was nominated or elected, and the mailing address of each.

History.—s. 47, ch. 6469, 1913; RGS 351; CGL 408; s. 12, ch. 13761, 1929; s. 5, ch. 25388, 1949; s. 6, ch. 26870, 1951; ss. 10, 35, ch. 69-106; s. 27, ch. 77-175; s. 31, ch. 89-338.

Note.—Former s. 102.46.



102.155 - Certificate of election.

102.155 Certificate of election.—The supervisor shall give to any person the election of whom is certified by the county canvassing board a certificate of the person’s election. The Department of State shall give to any person the election of whom is certified by the state canvassing board a certificate of the person’s election. The certificate of election which is issued to any person shall be prima facie evidence of the election of such person.

History.—s. 32, ch. 3879, 1889; RS 186; s. 63, ch. 4328, 1895; GS 245; RGS 289; CGL 345; s. 2, ch. 26870, 1951; s. 5, ch. 77-175; s. 1393, ch. 95-147.

Note.—Former s. 99.46.



102.166 - Manual recounts of overvotes and undervotes.

102.166 Manual recounts of overvotes and undervotes.—

(1) If the second set of unofficial returns pursuant to s. 102.141 indicates that a candidate for any office was defeated or eliminated by one-quarter of a percent or less of the votes cast for such office, that a candidate for retention to a judicial office was retained or not retained by one-quarter of a percent or less of the votes cast on the question of retention, or that a measure appearing on the ballot was approved or rejected by one-quarter of a percent or less of the votes cast on such measure, a manual recount of the overvotes and undervotes cast in the entire geographic jurisdiction of such office or ballot measure shall be ordered unless:

(a) The candidate or candidates defeated or eliminated from contention by one-quarter of 1 percent or fewer of the votes cast for such office request in writing that a recount not be made; or

(b) The number of overvotes and undervotes is fewer than the number of votes needed to change the outcome of the election.

The Secretary of State is responsible for ordering a manual recount for federal, state, and multicounty races. The county canvassing board or local board responsible for certifying the election is responsible for ordering a manual recount for all other races.

(2)(a) Any hardware or software used to identify and sort overvotes and undervotes for a given race or ballot measure must be certified by the Department of State as part of the voting system pursuant to s. 101.015. Any such hardware or software must be capable of simultaneously counting votes.

(b) Overvotes and undervotes shall be identified and sorted while recounting ballots pursuant to s. 102.141, if the hardware or software for this purpose has been certified or the department’s rules so provide.

(3) Any manual recount shall be open to the public.

(4)(a) A vote for a candidate or ballot measure shall be counted if there is a clear indication on the ballot that the voter has made a definite choice.

(b) The Department of State shall adopt specific rules for the federal write-in absentee ballot and for each certified voting system prescribing what constitutes a “clear indication on the ballot that the voter has made a definite choice.” The rules shall be consistent, to the extent practicable, and may not:

1. Exclusively provide that the voter must properly mark or designate his or her choice on the ballot; or

2. Contain a catch-all provision that fails to identify specific standards, such as “any other mark or indication clearly indicating that the voter has made a definite choice.”

(c) The rule for the federal write-in absentee ballot must address, at a minimum, the following issues:

1. The appropriate lines or spaces for designating a candidate choice and, for state and local races, the office or ballot measure to be voted, including the proximity of each to the other and the effect of intervening blank lines.

2. The sufficiency of designating a candidate’s first or last name when no other candidate in the race has the same or a similar name.

3. The sufficiency of designating a candidate’s first or last name when an opposing candidate has the same or a similar name, notwithstanding generational suffixes and titles such as “Jr.,” “Sr.,” or “III.” The rule should contemplate the sufficiency of additional first names and first initials, middle names and middle initials, generational suffixes and titles, nicknames, and, in general elections, the name or abbreviation of a political party.

4. Candidate designations containing both a qualified candidate’s name and a political party, including those in which the party designated is the candidate’s party, is not the candidate’s party, has an opposing candidate in the race, or does not have an opposing candidate in the race.

5. Situations where the abbreviation or name of a candidate is the same as the abbreviation or name of a political party to which the candidate does not belong, including those in which the party designated has another candidate in the race or does not have a candidate in the race.

6. The use of marks, symbols, or language, such as arrows, quotation marks, or the word “same” or “ditto,” to indicate that the same political party designation applies to all listed offices or the elector’s approval or disapproval of all listed ballot measures.

7. Situations in which an elector designates the name of a qualified candidate for an incorrect office.

8. Situations in which an elector designates an otherwise correct office name that includes an incorrect district number.

(5) Procedures for a manual recount are as follows:

(a) The county canvassing board shall appoint as many counting teams of at least two electors as is necessary to manually recount the ballots. A counting team must have, when possible, members of at least two political parties. A candidate involved in the race shall not be a member of the counting team.

(b) Each duplicate ballot prepared pursuant to s. 101.5614(5) or s. 102.141(7) shall be compared with the original ballot to ensure the correctness of the duplicate.

(c) If a counting team is unable to determine whether the ballot contains a clear indication that the voter has made a definite choice, the ballot shall be presented to the county canvassing board for a determination.

(d) The Department of State shall adopt detailed rules prescribing additional recount procedures for each certified voting system which shall be uniform to the extent practicable. The rules shall address, at a minimum, the following areas:

1. Security of ballots during the recount process;

2. Time and place of recounts;

3. Public observance of recounts;

4. Objections to ballot determinations;

5. Record of recount proceedings; and

6. Procedures relating to candidate and petitioner representatives.

History.—s. 9, ch. 18405, 1937; CGL 1940; Supp. 337(23-b); s. 7, ch. 22858, 1945; s. 5, ch. 26870, 1951; s. 30, ch. 28156, 1953; s. 24, ch. 57-1; s. 29, ch. 65-380; s. 27, ch. 77-175; s. 48, ch. 79-400; s. 15, ch. 89-348; s. 601, ch. 95-147; s. 1, ch. 99-339; s. 42, ch. 2001-40; s. 21, ch. 2002-17; s. 59, ch. 2005-277; s. 34, ch. 2007-30; s. 15, ch. 2010-167; s. 3, ch. 2011-162; s. 2, ch. 2015-40.

Note.—Former s. 100.25; s. 101.57.



102.168 - Contest of election.

102.168 Contest of election.—

(1) Except as provided in s. 102.171, the certification of election or nomination of any person to office, or of the result on any question submitted by referendum, may be contested in the circuit court by any unsuccessful candidate for such office or nomination thereto or by any elector qualified to vote in the election related to such candidacy, or by any taxpayer, respectively.

(2) Such contestant shall file a complaint, together with the fees prescribed in chapter 28, with the clerk of the circuit court within 10 days after midnight of the date the last board responsible for certifying the results officially certifies the results of the election being contested.

(3) The complaint shall set forth the grounds on which the contestant intends to establish his or her right to such office or set aside the result of the election on a submitted referendum. The grounds for contesting an election under this section are:

(a) Misconduct, fraud, or corruption on the part of any election official or any member of the canvassing board sufficient to change or place in doubt the result of the election.

(b) Ineligibility of the successful candidate for the nomination or office in dispute.

(c) Receipt of a number of illegal votes or rejection of a number of legal votes sufficient to change or place in doubt the result of the election.

(d) Proof that any elector, election official, or canvassing board member was given or offered a bribe or reward in money, property, or any other thing of value for the purpose of procuring the successful candidate’s nomination or election or determining the result on any question submitted by referendum.

(4) The canvassing board responsible for canvassing the election is an indispensable party defendant in county and local elections. The Elections Canvassing Commission is an indispensable party defendant in federal, state, and multicounty elections and in elections for justice of the Supreme Court, judge of a district court of appeal, and judge of a circuit court. The successful candidate is an indispensable party to any action brought to contest the election or nomination of a candidate.

(5) A statement of the grounds of contest may not be rejected, nor the proceedings dismissed, by the court for any want of form if the grounds of contest provided in the statement are sufficient to clearly inform the defendant of the particular proceeding or cause for which the nomination or election is contested.

(6) A copy of the complaint shall be served upon the defendant and any other person named therein in the same manner as in other civil cases under the laws of this state. Within 10 days after the complaint has been served, the defendant must file an answer admitting or denying the allegations on which the contestant relies or stating that the defendant has no knowledge or information concerning the allegations, which shall be deemed a denial of the allegations, and must state any other defenses, in law or fact, on which the defendant relies. If an answer is not filed within the time prescribed, the defendant may not be granted a hearing in court to assert any claim or objection that is required by this subsection to be stated in an answer.

(7) Any candidate, qualified elector, or taxpayer presenting such a contest to a circuit judge is entitled to an immediate hearing. However, the court in its discretion may limit the time to be consumed in taking testimony, with a view therein to the circumstances of the matter and to the proximity of any succeeding election.

(8) In any contest that requires a review of the canvassing board’s decision on the legality of a vote-by-mail ballot pursuant to s. 101.68 based upon a comparison of the signature on the voter’s certificate and the signature of the elector in the registration records, the circuit court may not review or consider any evidence other than the signature on the voter’s certificate and the signature of the elector in the registration records. The court’s review of such issue shall be to determine only if the canvassing board abused its discretion in making its decision.

History.—ss. 7, 8, Art. 10, ch. 38, 1845; RS 199; GS 283; RGS 379; CGL 444; s. 3, ch. 26870, 1951; s. 16, ch. 65-378; s. 28, ch. 77-175; s. 49, ch. 79-400; s. 602, ch. 95-147; s. 3, ch. 99-339; s. 44, ch. 2001-40; s. 60, ch. 2005-277; s. 44, ch. 2011-40; s. 35, ch. 2016-37.

Note.—Former s. 104.06; s. 99.192; s. 102.161.



102.1682 - Judgment of ouster; revocation of commission; judgment setting aside referendum.

102.1682 Judgment of ouster; revocation of commission; judgment setting aside referendum.—

(1) If the contestant is found to be entitled to the office, if on the findings a judgment to that effect is entered, and if the adverse party has been commissioned or has entered upon the duties thereof or is holding the office, then a judgment of ouster shall be entered against such party. Upon presentation of a certified copy of the judgment of ouster to the Governor, the Governor shall revoke such commission and commission the person found in the judgment to be entitled to the office.

(2) If a judgment is entered setting aside a referendum, the election shall be void.

History.—s. 9, Art. 10, ch. 38, 1845; RS 201; GS 285; RGS 381; CGL 446; s. 3, ch. 26870, 1951; s. 18, ch. 65-378; s. 29, ch. 77-175.

Note.—Former s. 104.08; s. 99.211; s. 102.163.



102.1685 - Venue.

102.1685 Venue.—The venue for contesting a nomination or election or the results of a referendum shall be in the county in which the contestant qualified or in the county in which the question was submitted for referendum or, if the election or referendum covered more than one county, then in Leon County.

History.—s. 3, ch. 26870, 1951; s. 17, ch. 65-378; s. 30, ch. 77-175.

Note.—Former s. 99.202; s. 102.162.



102.169 - Quo warranto not abridged.

102.169 Quo warranto not abridged.—Nothing in this code shall be construed to abrogate or abridge any remedy that may now exist by quo warranto, but in such case the proceeding prescribed in s. 102.168 shall be an alternative or cumulative remedy.

History.—RS 203; GS 287; RGS 383; CGL 448; s. 3, ch. 26870, 1951; s. 19, ch. 65-378; s. 31, ch. 77-175.

Note.—Former s. 104.10; s. 99.221; s. 102.164.



102.171 - Contest of election to Legislature.

102.171 Contest of election to Legislature.—The jurisdiction to hear any contest of the election of a member to either house of the Legislature is vested in the applicable house, as each house, pursuant to s. 2, Art. III of the State Constitution, is the sole judge of the qualifications, elections, and returns of its members. Therefore, the certification of election of any person to the office of member of either house of the Legislature may only be contested in the applicable house by an unsuccessful candidate for such office, in accordance with the rules of that house. This section does not apply to any contest of the nomination of any person for the office of member of either house of the Legislature at any primary or special primary election in which only those qualified electors who are registered members of the political party holding such primary election may vote, as provided for in s. 5(b), Art. VI of the State Constitution. This section does apply to any contest of a primary or special primary election for the office of member of either house of the Legislature in which all qualified electors may vote, as provided for in s. 5(b), Art. VI of the State Constitution, and the recipient of the most votes is deemed to be elected according to applicable law.

History.—s. 4, ch. 99-339.






Chapter 103 - PRESIDENTIAL ELECTORS; POLITICAL PARTIES; EXECUTIVE COMMITTEES AND MEMBERS

103.011 - Electors of President and Vice President.

103.011 Electors of President and Vice President.—Electors of President and Vice President, known as presidential electors, shall be elected on the first Tuesday after the first Monday in November of each year the number of which is a multiple of 4. Votes cast for the actual candidates for President and Vice President shall be counted as votes cast for the presidential electors supporting such candidates. The Department of State shall certify as elected the presidential electors of the candidates for President and Vice President who receive the highest number of votes.

History.—ss. 2, 3, ch. 3879, 1889; RS 157; s. 4, ch. 4328, 1895; s. 3, ch. 4537, 1897; GS 174; RGS 218; CGL 253; s. 2, ch. 25383, 1949; s. 7, ch. 26870, 1951; ss. 10, 35, ch. 69-106; s. 32, ch. 77-175.

Note.—Former s. 98.07.



103.021 - Nomination for presidential electors.

103.021 Nomination for presidential electors.—Candidates for presidential electors shall be nominated in the following manner:

(1) The Governor shall nominate the presidential electors of each political party. The state executive committee of each political party shall by resolution recommend candidates for presidential electors and deliver a certified copy thereof to the Governor before September 1 of each presidential election year. The Governor shall nominate only the electors recommended by the state executive committee of the respective political party. Each such elector shall be a qualified elector of the party he or she represents who has taken an oath that he or she will vote for the candidates of the party that he or she is nominated to represent. The Governor shall certify to the Department of State on or before September 1, in each presidential election year, the names of a number of electors for each political party equal to the number of senators and representatives which this state has in Congress.

(2) The names of the presidential electors shall not be printed on the general election ballot, but the names of the actual candidates for President and Vice President for whom the presidential electors will vote if elected shall be printed on the ballot in the order in which the party of which the candidate is a nominee polled the highest number of votes for Governor in the last general election.

(3) Candidates for President and Vice President with no party affiliation may have their names printed on the general election ballots if a petition is signed by 1 percent of the registered electors of this state, as shown by the compilation by the Department of State for the last preceding general election. A separate petition from each county for which signatures are solicited shall be submitted to the supervisor of elections of the respective county no later than July 15 of each presidential election year. The supervisor shall check the names and, on or before the date of the primary election, shall certify the number shown as registered electors of the county. The supervisor shall be paid by the person requesting the certification the cost of checking the petitions as prescribed in s. 99.097. The supervisor shall then forward the certificate to the Department of State which shall determine whether or not the percentage factor required in this section has been met. When the percentage factor required in this section has been met, the Department of State shall order the names of the candidates for whom the petition was circulated to be included on the ballot and shall permit the required number of persons to be certified as electors in the same manner as party candidates.

(4)(a) A minor political party that is affiliated with a national party holding a national convention to nominate candidates for President and Vice President of the United States may have the names of its candidates for President and Vice President of the United States printed on the general election ballot by filing with the Department of State a certificate naming the candidates for President and Vice President and listing the required number of persons to serve as electors. Notification to the Department of State under this subsection shall be made by September 1 of the year in which the election is held. When the Department of State has been so notified, it shall order the names of the candidates nominated by the minor political party to be included on the ballot and shall permit the required number of persons to be certified as electors in the same manner as other party candidates. As used in this section, the term “national party” means a political party that is registered with and recognized as a qualified national committee of a political party by the Federal Election Commission.

(b) A minor political party that is not affiliated with a national party holding a national convention to nominate candidates for President and Vice President of the United States may have the names of its candidates for President and Vice President printed on the general election ballot if a petition is signed by 1 percent of the registered electors of this state, as shown by the compilation by the Department of State for the preceding general election. A separate petition from each county for which signatures are solicited shall be submitted to the supervisors of elections of the respective county no later than July 15 of each presidential election year. The supervisor shall check the names and, on or before the date of the primary election, shall certify the number shown as registered electors of the county. The supervisor shall be paid by the person requesting the certification the cost of checking the petitions as prescribed in s. 99.097. The supervisor shall then forward the certificate to the Department of State, which shall determine whether or not the percentage factor required in this section has been met. When the percentage factor required in this section has been met, the Department of State shall order the names of the candidates for whom the petition was circulated to be included on the ballot and shall permit the required number of persons to be certified as electors in the same manner as other party candidates.

(5) When for any reason a person nominated or elected as a presidential elector is unable to serve because of death, incapacity, or otherwise, the Governor may appoint a person to fill such vacancy who possesses the qualifications required for the elector to have been nominated in the first instance. Such person shall file with the Governor an oath that he or she will support the same candidates for President and Vice President that the person who is unable to serve was committed to support.

History.—s. 1, ch. 25143, 1949; s. 7, ch. 26870, 1951; s. 1, ch. 61-364; s. 1, ch. 67-353; ss. 10, 35, ch. 69-106; ss. 7, 8, ch. 70-269; s. 1, ch. 70-439; s. 32, ch. 77-175; s. 8, ch. 83-251; s. 13, ch. 85-80; s. 603, ch. 95-147; s. 5, ch. 99-318; s. 61, ch. 2005-277; s. 18, ch. 2005-286; s. 45, ch. 2011-40.

Note.—Former s. 102.011.



103.022 - Write-in candidates for President and Vice President.

103.022 Write-in candidates for President and Vice President.—Persons seeking to qualify for election as write-in candidates for President and Vice President of the United States may have a blank space provided on the general election ballot for their names to be written in by filing an oath with the Department of State at any time after the 57th day, but before noon of the 49th day, prior to the date of the primary election in the year in which a presidential election is held. The Department of State shall prescribe the form to be used in administering the oath. The candidates shall file with the department a certificate naming the required number of persons to serve as electors. Such write-in candidates shall not be entitled to have their names on the ballot.

History.—s. 15, ch. 81-105; s. 9, ch. 83-251; s. 19, ch. 2005-286.



103.051 - Congress sets meeting dates of electors.

103.051 Congress sets meeting dates of electors.—The presidential electors shall, on the day that is directed by Congress and at the time fixed by the Governor, meet at Tallahassee and perform the duties required of them by the Constitution and laws of the United States.

History.—s. 6, ch. 71, 1847; RS 204; GS 288; RGS 384; CGL 449; s. 7, ch. 26870, 1951; s. 32, ch. 77-175; s. 62, ch. 2005-277.

Note.—Former s. 105.01.



103.061 - Meeting of electors and filling of vacancies.

103.061 Meeting of electors and filling of vacancies.—Each presidential elector shall, on the day fixed by Congress to elect a President and Vice President and at the time fixed by the Governor, give notice to the Governor that the elector is in Tallahassee and ready to perform the duties of presidential elector. The Governor shall forthwith deliver to the presidential electors present a certificate of the names of all the electors; and if, on examination thereof, it should be found that one or more electors are absent, the electors present shall elect by ballot, in the presence of the Governor, a person or persons to fill such vacancy or vacancies as may have occurred through the nonattendance of one or more of the electors.

History.—s. 8, ch. 71, 1847; RS 206; GS 290; RGS 386; CGL 451; s. 7, ch. 26870, 1951; s. 32, ch. 77-175; s. 1, ch. 85-19; s. 604, ch. 95-147; s. 63, ch. 2005-277.

Note.—Former s. 105.03.



103.062 - Plurality of votes to fill vacancy; proceeding in case of tie.

103.062 Plurality of votes to fill vacancy; proceeding in case of tie.—If any more than the number of persons required to fill the vacancy as provided by s. 103.061 receive the highest and an equal number of votes, then the election of those receiving such highest and equal number of votes shall be determined by lot drawn by the Governor in the presence of the presidential electors attending; otherwise, those, to the number required, receiving the highest number of votes, shall be considered elected to fill the vacancy.

History.—s. 7, ch. 26870, 1951; s. 2, ch. 67-353; s. 32, ch. 77-175.

Note.—Former s. 103.031.



103.071 - Compensation of electors.

103.071 Compensation of electors.—Each presidential elector attending as such in Tallahassee shall be reimbursed for his or her travel expenses, as provided in s. 112.061, from the elector’s place of residence to Tallahassee and return. Such expenses shall be paid upon approval of the Governor. The amounts necessary to meet the requirements of this section shall be included in the legislative budget request of the Governor. If the amounts appropriated for this purpose are insufficient, the Executive Office of the Governor may release the necessary amounts from the deficiency appropriation.

History.—s. 12, ch. 71, 1847; RS 210; GS 294; RGS 390; CGL 455; ss. 7, chs. 26869, 26870, 1951; s. 1, ch. 61-32; s. 6, ch. 63-400; ss. 2, 3, ch. 67-371; ss. 31, 35, ch. 69-106; s. 86, ch. 79-190; s. 605, ch. 95-147.

Note.—Former s. 105.07.



103.081 - Use of party name; political advertising.

103.081 Use of party name; political advertising.—

(1) No person shall use the name, abbreviation, or symbol of any political party, the name, abbreviation, or symbol of which is filed with the Department of State, in political advertising in newspapers, other publications, handbills, radio or television, or any other form of advertising in connection with any political activities in support of a candidate of any other party, unless such person shall first obtain the written permission of the chair of the state executive committee of the party the name, abbreviation, or symbol of which is to be used.

(2) No person or group of persons shall use the name, abbreviation, or symbol of any political party, the name, abbreviation, or symbol of which is filed with the Department of State, in connection with any club, group, association, or organization of any kind unless approval and permission have been given in writing by the state executive committee of such party. This subsection shall not apply to county executive committees of such parties and organizations which are chartered by the national executive committee of the party the name, abbreviation, or symbol of which is to be used, or to organizations using the name of any political party which organizations have been in existence and organized on a statewide basis for a period of 10 years.

(3) A political party may file with the Department of State names of groups or committees associated with the political party. Such filed names may not be used without first obtaining the written permission of the chair of the state executive committee of the party.

(4) Notwithstanding any other provision of law to the contrary, an affiliated party committee shall be entitled to use the name, abbreviation, or symbol of the political party of its leader as defined in s. 103.092.

History.—s. 6, ch. 6469, 1913; RGS 304; CGL 360; s. 7, ch. 26870, 1951; s. 26, ch. 29934, 1955; s. 1, ch. 57-202; s. 1, ch. 61-424; s. 3, ch. 67-353; ss. 10, 35, ch. 69-106; s. 32, ch. 77-175; s. 606, ch. 95-147; s. 35, ch. 2007-30; ss. 1, 30, ch. 2011-6; HJR 7105, 2011 Regular Session.

Note.—Former s. 102.06.



103.091 - Political parties.

103.091 Political parties.—

(1) Each political party of the state shall be represented by a state executive committee. County executive committees and other committees may be established in accordance with the rules of the state executive committee. A political party may provide for the selection of its national committee and its state and county executive committees in such manner as it deems proper. Unless otherwise provided by party rule, the county executive committee of each political party shall consist of at least two members, a man and a woman, from each precinct, who shall be called the precinct committeeman and committeewoman. For counties divided into 40 or more precincts, the state executive committee may adopt a district unit of representation for such county executive committees. Upon adoption of a district unit of representation, the state executive committee shall request the supervisor of elections of that county, with approval of the board of county commissioners, to provide for election districts as nearly equal in number of registered voters as possible. Each county committeeman or committeewoman shall be a resident of the precinct from which he or she is elected. Each state committeeman or committeewoman must be a member in good standing of the county executive committee for the county in which the state committeeman or committeewoman is a registered voter.

(2) The state executive committee of a political party may by resolution provide a method of election of national committeemen and national committeewomen and of nomination of presidential electors, if such party is entitled to a place on the ballot as otherwise provided for presidential electors, and may provide also for the election of delegates and alternates to national conventions.

(3) The state executive committee of each political party shall file with the Department of State the names and addresses of its chair, vice chair, secretary, treasurer, and members and shall file a copy of its constitution, bylaws, and rules and regulations with the Department of State. Each county executive committee shall file with the state executive committee and with the supervisor of elections the names and addresses of its officers and members.

(4) Any political party other than a minor political party may by rule provide for the membership of its state or county executive committee to be elected for 4-year terms at the primary election in each year a presidential election is held. The terms shall commence on the first day of the month following each presidential general election; but the names of candidates for political party offices shall not be placed on the ballot at any other election. The results of such election shall be determined by a plurality of the votes cast. In such event, electors seeking to qualify for such office shall do so with the Department of State or supervisor of elections not earlier than noon of the 71st day, or later than noon of the 67th day, preceding the primary election. The outgoing chair of each county executive committee shall, within 30 days after the committee members take office, hold an organizational meeting of all newly elected members for the purpose of electing officers. The chair of each state executive committee shall, within 60 days after the committee members take office, hold an organizational meeting of all newly elected members for the purpose of electing officers.

(5) In the event no county committeeman or committeewoman is elected, or a vacancy occurs from any other cause in any county executive committee, the county chair shall call a meeting of the county executive committee by due notice to all members, and the vacancy shall be filled by a majority vote of those present at a meeting at which a quorum is present. Such vacancy shall be filled by a qualified member of the political party residing in the district where the vacancy occurred and for the unexpired portion of the term.

(6)(a) In addition to the members provided for in subsection (1), each county executive committee shall include all members of the Legislature who are residents of the county and members of their respective political party and who shall be known as at-large committeemen and committeewomen.

(b) Each state executive committee shall include, as at-large committeemen and committeewomen, all members of the United States Congress representing the State of Florida who are members of the political party, all statewide elected officials who are members of the party, 10 Florida registered voters who are members of the party as appointed by the Governor if the Governor is a member of the party, and the President of the Senate or the Minority Leader in the Senate, and the Speaker of the House of Representatives or the Minority Leader in the House of Representatives, whichever is a member of the political party, and 20 members of the Legislature who are members of the political party. Ten of the legislators shall be appointed with the concurrence of the state chair of the respective party, as follows: five to be appointed by the President of the Senate; five by the Minority Leader in the Senate; five by the Speaker of the House of Representatives; and five by the Minority Leader in the House.

(c) When a political party allows any member of the state executive committee to have more than one vote per person, other than by proxy, in a matter coming before the state executive committee, the 20 members of the Legislature appointed under paragraph (b) shall not be appointed to the state executive committee and the following elected officials who are members of that political party shall be appointed and shall have the following votes:

1. Governor: a number equal to 15 percent of votes cast by state executive committeemen and committeewomen;

2. Lieutenant Governor: a number equal to 5 percent of the votes cast by state executive committeemen and committeewomen;

3. Each member of the United States Senate representing the state: a number equal to 10 percent of the votes cast by state executive committeemen and committeewomen;

4. Attorney General: a number equal to 5 percent of the votes cast by state executive committeemen and committeewomen;

5. Chief Financial Officer: a number equal to 5 percent of the votes cast by state executive committeemen and committeewomen;

6. Commissioner of Agriculture: a number equal to 5 percent of the votes cast by state executive committeemen and committeewomen;

7. President of the Senate: a number equal to 10 percent of the votes cast by state executive committeemen and committeewomen;

8. Minority leader of the Senate: a number equal to 10 percent of the votes cast by state executive committeemen and committeewomen;

9. Speaker of the House of Representatives: a number equal to 10 percent of the votes cast by state executive committeemen and committeewomen;

10. Minority leader of the House of Representatives: a number equal to 10 percent of the votes cast by state executive committeemen and committeewomen; and

11. Each member of the United States House of Representatives representing the state: a number equal to 1 percent of the votes cast by state executive committeemen and committeewomen.

(d)1. The governing body of each state executive committee as defined by party rule shall include as at-large committeemen and committeewomen all statewide elected officials who are members of such political party; up to four members of the United States Congress representing the state who are members of such political party and who shall be appointed by the state chair on the basis of geographic representation; the permanent presiding officer selected by the members of each house of the Legislature who are members of such political party; and the minority leader selected by the members of each house of the Legislature who are members of such political party.

2. All members of the governing body shall have one vote per person.

(7) Members of the state executive committee or governing body may vote by proxy.

(8) The conducting of official business in connection with one’s public office constitutes good and sufficient reason for failure to attend county or state executive committee meetings or a meeting of the governing body.

History.—ss. 1, 2, 2A, ch. 22039, 1943; ss. 1, 2, 3, ch. 22678, 1945; s. 7, ch. 26870, 1951; s. 32, ch. 77-175; s. 1, ch. 78-1; s. 22, ch. 79-164; s. 3, ch. 81-312; s. 12, ch. 82-143; s. 3, ch. 83-242; s. 33, ch. 84-302; s. 17, ch. 87-363; s. 607, ch. 95-147; s. 2, ch. 95-197; s. 110, ch. 2003-261; s. 20, ch. 2005-286; s. 36, ch. 2007-30.

Note.—Former s. 102.71.



103.092 - Affiliated party committees.

103.092 Affiliated party committees.—

(1) For purposes of this section, the term “leader” means the President of the Senate, the Speaker of the House of Representatives, or the minority leader of either house of the Legislature, until a person is designated by a political party conference of members of either house to succeed to any such position, at which time the designee becomes the leader for purposes of this section.

(2) The leader of each political party conference of the House of Representatives and the Senate may establish a separate, affiliated party committee to support the election of candidates of the leader’s political party. The affiliated party committee is subject to the same provisions of chapter 106 as a political party.

(3) Each affiliated party committee shall:

(a) Adopt bylaws to include, at a minimum, the designation of a treasurer.

(b) Conduct campaigns for candidates who are members of the leader’s political party.

(c) Establish an account.

(d) Raise and expend funds. Such funds may not be expended or committed to be expended except when authorized by the leader of the affiliated party committee.

History.—ss. 2, 30, ch. 2011-6; HJR 7105, 2011 Regular Session.



103.095 - Minor political parties.

103.095 Minor political parties.—

(1) Any group of citizens organized for the general purposes of electing to office qualified persons and determining public issues under the democratic processes of the United States may become a minor political party of this state by filing with the department a certificate showing the name of the organization, the names and addresses of its current officers, including the members of its executive committee, accompanied by a completed uniform statewide voter registration application as specified in s. 97.052 for each of its current officers and members of its executive committee which reflect their affiliation with the proposed minor political party, and a copy of its constitution, bylaws, and rules and regulations.

(2) Each elector registered to vote in the minor political party in which he or she has so designated has a fundamental right to fully and meaningfully participate in the business and affairs of the minor political party without any monetary encumbrance. The constitution, bylaws, rules, regulations, or other equivalent documents must reflect this fundamental right and must provide for and contain reasonable provisions that, at a minimum, prescribe procedures to: prescribe its membership; conduct its meetings according to generally accepted parliamentary practices; timely notify its members as to the time, date, and place of all of its meetings; timely publish notice on its public and functioning website as to the time, date, and place of all of its meetings; elect its officers; remove its officers; make party nominations when required by law; conduct campaigns for party nominees; raise and expend party funds; select delegates to its national convention, if applicable; select presidential electors, if applicable; and alter or amend all of its governing documents.

(3) The members of the executive committee must elect a chair, vice chair, secretary, and treasurer, all of whom shall be members of the minor political party, and no member may hold more than one office, except that one person may hold the offices of secretary and treasurer.

(4) Upon approval of the minor political party’s filing, the department shall process the voter registration applications submitted by the minor political party’s officers and members of its executive committee. It shall be the duty of the minor political party to notify the department of any changes in the filing certificate within 5 days after such changes.

(5) The Division of Elections shall adopt rules to prescribe the manner in which political parties, including minor political parties, may have their filings with the Department of State canceled. Such rules shall, at a minimum, provide for:

(a) Notice, which must contain the facts and conduct that warrant the intended action, including, but not limited to, the failure to have any voters registered in the party, the failure to notify the department of replacement officers, the failure to file campaign finance reports, the failure to adopt and file with the department all governing documents containing the provisions specified in subsection (2), and limited activity.

(b) Adequate opportunity to respond.

(c) Appeal of the decision to the Florida Elections Commission. Such appeals are exempt from the confidentiality provisions of s. 106.25.

(6) The requirements of this section are retroactive for any minor political party registered with the department on July 1, 2011, and must be complied with within 180 days after the department provides notice to the minor political party of the requirements contained in this section. Failure of the minor political party to comply with the requirements within 180 days after receipt of the notice shall automatically result in the cancellation of the minor political party’s registration.

History.—s. 46, ch. 2011-40.



103.101 - Presidential preference primary.

103.101 Presidential preference primary.—

(1) Each political party other than a minor political party shall, at the presidential preference primary, elect one person to be the party’s candidate for nomination for President of the United States or select delegates to the party’s national nominating convention, as provided by party rule. The presidential preference primary shall be held on the third Tuesday in March of each presidential election year. Any party rule directing the vote of delegates at a national nominating convention shall reasonably reflect the results of the presidential preference primary, if one is held.

(2) By November 30 of the year preceding the presidential preference primary, each political party shall submit to the Secretary of State a list of its presidential candidates to be placed on the presidential preference primary ballot or candidates entitled to have delegates appear on the presidential preference primary ballot. The Secretary of State shall prepare and publish a list of the names of the presidential candidates submitted not later than on the first Tuesday after the first Monday in December of the year preceding the presidential preference primary. The Department of State shall immediately notify each presidential candidate listed by the Secretary of State. Such notification shall be in writing, by registered mail, with return receipt requested.

(3) A candidate’s name shall be printed on the presidential preference primary ballot unless the candidate submits to the Department of State, prior to the second Tuesday after the first Monday in December of the year preceding the presidential preference primary, an affidavit stating that he or she is not now, and does not presently intend to become, a candidate for President at the upcoming nominating convention. If a candidate withdraws pursuant to this subsection, the Department of State shall notify the state executive committee that the candidate’s name will not be placed on the ballot. The Department of State shall, no later than the third Tuesday after the first Monday in December of the year preceding the presidential preference primary, certify to each supervisor of elections the name of each candidate for political party nomination to be printed on the ballot.

(4) The names of candidates for political party nominations for President of the United States shall be printed on official ballots for the presidential preference primary election and shall be marked, counted, canvassed, returned, and proclaimed in the same manner and under the same conditions, so far as they are applicable, as in other state elections. If party rule requires the delegates’ names to be printed on the official presidential preference primary ballot, the name of the presidential candidates for that political party may not be printed separately, but the ballot may reflect the presidential candidate to whom the delegate is pledged. If, however, a political party has only one presidential candidate, neither the name of the candidate nor the names of the candidate’s delegates shall be printed on the ballot.

(5) The state executive committee of each party, by rule adopted at least 60 days prior to the presidential preference primary election, shall determine the number, and establish procedures to be followed in the selection, of delegates and delegate alternates from among each candidate’s supporters. A copy of any rule adopted by the executive committee shall be filed with the Department of State within 7 days after its adoption and shall become a public record. The Department of State shall review the procedures and shall notify the state executive committee of each political party of any ballot limitations.

(6) All names of candidates or delegates shall be listed as directed by the Department of State.

History.—s. 3, ch. 6469, 1913; RGS 301; CGL 357; ss. 1, 2, 3, ch. 22058, 1943; s. 1, ch. 22729, 1945; s. 1, ch. 25235, 1949; s. 7, ch. 26870, 1951; s. 1, ch. 29947, 1955; s. 4, ch. 67-353; ss. 10, 35, ch. 69-106; s. 2, ch. 71-236; s. 2, ch. 75-246; s. 1, ch. 77-174; s. 32, ch. 77-175; s. 14, ch. 82-143; s. 1, ch. 84-92; s. 1, ch. 86-97; s. 32, ch. 89-338; s. 15, ch. 91-45; s. 608, ch. 95-147; s. 28, ch. 2001-40; s. 3, ch. 2007-30; s. 27, ch. 2008-95; s. 47, ch. 2011-40; s. 28, ch. 2012-116; s. 20, ch. 2013-57; s. 1, ch. 2015-5.

Note.—Former ss. 102.03, 102.72.



103.121 - Powers and duties of executive committees.

103.121 Powers and duties of executive committees.—

(1)(a) Each state and county executive committee of a political party shall have the power and duty:

1. To adopt a constitution by two-thirds vote of the full committee.

2. To adopt such bylaws as it may deem necessary by majority vote of the full committee.

3. To conduct its meetings according to generally accepted parliamentary practice.

4. To make party nomination when required by law.

5. To conduct campaigns for party nominees.

6. To raise and expend party funds. Such funds may not be expended or committed to be expended except after written authorization by the chair of the state or county executive committee.

(b) The county executive committee shall receive payment of assessments upon candidates to be voted for in a single county except state senators, state representatives, and representatives to the Congress of the United States; an affiliated party committee controlled by a leader of the Senate as defined in s. 103.092 shall receive payment of assessments upon candidates for the office of state senator, and an affiliated party committee controlled by a leader of the House of Representatives as defined in s. 103.092 shall receive payment of assessments upon candidates for the office of state representative; and the state executive committees shall receive all other assessments authorized. All party assessments shall be 2 percent of the annual salary of the office sought by the respective candidate. All such committee assessments shall be remitted to the state executive committee of the appropriate party and distributed in accordance with subsection (5), except that assessments for candidates for the office of state senator or state representative shall be remitted to the appropriate affiliated party committee.

(2) The chair and treasurer of an executive committee of any political party shall be accountable for the funds of such committee and jointly liable for their proper expenditure for authorized purposes only. The funds of each such state executive committee shall be publicly audited at the end of each calendar year and a copy of such audit furnished to the Department of State for its examination prior to April 1 of the ensuing year. When filed with the Department of State, copies of such audit shall be public documents. The treasurer of each county executive committee shall maintain adequate records evidencing receipt and disbursement of all party funds received by him or her, and such records shall be publicly audited at the end of each calendar year and a copy of such audit filed with the supervisor of elections and the state executive committee prior to April 1 of the ensuing year.

(3) Any chair or treasurer of a state or county executive committee of any political party who knowingly misappropriates, or makes an unlawful expenditure of, or a false or improper accounting for, the funds of such committee is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) The central committee or other equivalent governing body of each state executive committee shall adopt a rule which governs the time and manner in which the respective county executive committees of such party may endorse, certify, screen, or otherwise recommend one or more candidates for such party’s nomination for election. Upon adoption, such rule shall provide the exclusive method by which a county committee may so endorse, certify, screen, or otherwise recommend. No later than the date on which qualifying for public office begins pursuant to s. 99.061, the chair of each county executive committee shall notify in writing the supervisor of elections of his or her county whether the county executive committee has endorsed or intends to endorse, certify, screen, or otherwise recommend candidates for nomination pursuant to party rule. A copy of such notification shall be provided to the Secretary of State and to the chair of the appropriate state executive committee.

(5) The state chair of each state executive committee shall return the 2-percent committee assessment for county candidates to the appropriate county executive committees only upon receipt of a written statement that such county executive committee chooses not to endorse, certify, screen, or otherwise recommend one or more candidates for such party’s nomination for election and upon the state chair’s determination that the county executive committee is in compliance with all Florida statutes and all state party rules, bylaws, constitutions, and requirements.

History.—ss. 20, 21, 23, 28, ch. 6469, 1913; RGS 324, 325, 327, 332; CGL 381, 382, 384, 389; s. 1, ch. 25389, 1949; s. 9, ch. 26329, 1949; s. 7, ch. 26870, 1951; s. 41, ch. 28156, 1953; s. 2, ch. 29935, 1955; s. 1, ch. 57-743; s. 1, ch. 61-157; s. 1, ch. 63-97; ss. 6, 7, 8, ch. 67-353; ss. 10, 35, ch. 69-106; s. 26, ch. 77-104; s. 32, ch. 77-175; s. 50, ch. 79-400; s. 1, ch. 82-160; s. 25, ch. 83-217; s. 2, ch. 83-242; s. 1, ch. 89-256; s. 609, ch. 95-147; s. 64, ch. 2005-277; ss. 3, 30, ch. 2011-6; HJR 7105, 2011 Regular Session.

Note.—Former ss. 102.27, 102.28, 102.30, 102.35.



103.131 - Political party offices deemed vacant in certain cases.

103.131 Political party offices deemed vacant in certain cases.—Every political party office shall be deemed vacant in the following cases:

(1) By the death of the incumbent.

(2) By his or her resignation.

(3) By his or her removal.

(4) By his or her ceasing to be an inhabitant of the state, district, or precinct for which he or she shall have been elected or appointed.

(5) By his or her refusal to accept the office.

(6) The conviction of the incumbent of any felony.

(7) The decision of a competent tribunal declaring void his or her election or appointment, and his or her removal by said tribunal.

(8) By his or her failure to attend, without good and sufficient reason, three consecutive meetings, regular or called, of the committee of which he or she is a member.

History.—s. 1, ch. 59-68; s. 1, ch. 61-122; s. 9, ch. 67-353; s. 610, ch. 95-147.



103.141 - Removal of county executive committee member for violation of oath.

103.141 Removal of county executive committee member for violation of oath.—If the county executive committee by at least a two-thirds majority vote of the members of the committee, attending a meeting held after due notice has been given and at which meeting a quorum is present, determines an incumbent county executive committee member is guilty of an offense involving a violation of the member’s oath of office, the member shall be removed from office and the office shall be deemed vacant. However, if the county committee wrongfully removes a county committee member and the committee member wrongfully removed files suit in the circuit court alleging his or her removal was wrongful and wins the suit, the committee member shall be restored to office and the county committee shall pay the costs incurred by the wrongfully removed committee member in bringing the suit, including reasonable attorney’s fees.

History.—s. 10, ch. 67-353; s. 611, ch. 95-147; s. 37, ch. 2007-30; s. 48, ch. 2011-40.






Chapter 104 - ELECTION CODE: VIOLATIONS; PENALTIES

104.011 - False swearing; submission of false voter registration information.

104.011 False swearing; submission of false voter registration information.—

(1) A person who willfully swears or affirms falsely to any oath or affirmation, or willfully procures another person to swear or affirm falsely to an oath or affirmation, in connection with or arising out of voting or elections commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) A person who willfully submits any false voter registration information commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 15, ch. 14715, 1931; CGL 1936 Supp. 8202(6); s. 8, ch. 26870, 1951; s. 19, ch. 71-136; s. 33, ch. 77-175; s. 38, ch. 94-224; s. 31, ch. 97-13.



104.012 - Consideration for registration; interference with registration; soliciting registrations for compensation; alteration of registration application.

104.012 Consideration for registration; interference with registration; soliciting registrations for compensation; alteration of registration application.—

(1) Any person who gives anything of value that is redeemable in cash to any person in consideration for his or her becoming a registered voter commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. This section shall not be interpreted, however, to exclude such services as transportation to the place of registration or baby-sitting in connection with the absence of an elector from home for registering.

(2) A person who by bribery, menace, threat, or other corruption, directly or indirectly, influences, deceives, or deters or attempts to influence, deceive, or deter any person in the free exercise of that person’s right to register to vote at any time, upon the first conviction, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, and, upon any subsequent conviction, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) A person may not solicit or pay another person to solicit voter registrations for compensation that is based upon the number of registrations obtained. A person who violates the provisions of this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) A person who alters the voter registration application of any other person, without the other person’s knowledge and consent, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 63-198; s. 20, ch. 71-136; s. 33, ch. 77-175; s. 39, ch. 94-224; s. 1394, ch. 95-147; s. 32, ch. 97-13; s. 23, ch. 98-129.



104.013 - Unauthorized use, possession, or destruction of voter information card.

104.013 Unauthorized use, possession, or destruction of voter information card.—

(1) It is unlawful for any person knowingly to have in his or her possession any blank, forged, stolen, fictitious, counterfeit, or unlawfully issued voter information card unless possession by such person has been duly authorized by the supervisor.

(2) It is unlawful for any person to barter, trade, sell, or give away a voter information card unless said person has been duly authorized to issue a voter information card.

(3) It is unlawful for any person willfully to destroy or deface the information card of a duly registered voter.

(4) Any person who violates any of the provisions of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 76-49; s. 1, ch. 77-174; s. 34, ch. 77-175; s. 3, ch. 91-224; s. 40, ch. 94-224; s. 1395, ch. 95-147; s. 24, ch. 98-129; s. 44, ch. 2005-278.



104.031 - False declaration to secure assistance in preparing ballot.

104.031 False declaration to secure assistance in preparing ballot.—Any person who makes a false declaration for assistance in voting, or in the preparation of his or her ballot, in any election is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 49, ch. 4328, 1895; GS 3829; RGS 5892; CGL 8156; s. 8, ch. 26870, 1951; s. 22, ch. 71-136; s. 35, ch. 77-175; s. 4, ch. 91-224; s. 613, ch. 95-147.

Note.—Former s. 99.31.



104.041 - Fraud in connection with casting vote.

104.041 Fraud in connection with casting vote.—Any person perpetrating or attempting to perpetrate or aid in the perpetration of any fraud in connection with any vote cast, to be cast, or attempted to be cast, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 22014, 1943; s. 1, ch. 25385, 1949; s. 8, ch. 26870, 1951; s. 23, ch. 71-136; s. 35, ch. 77-175.

Note.—Former s. 101.14.



104.045 - Vote selling.

104.045 Vote selling.—Any person who:

(1) Corruptly offers to vote for or against, or to refrain from voting for or against, any candidate in any election in return for pecuniary or other benefit; or

(2) Accepts a pecuniary or other benefit in exchange for a promise to vote for or against, or to refrain from voting for or against, any candidate in any election,

is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 81-107; s. 25, ch. 98-129.



104.047 - Vote-by-mail ballots and voting; violations.

104.047 Vote-by-mail ballots and voting; violations.—

(1) Except as provided in s. 101.62 or s. 101.655, any person who requests a vote-by-mail ballot on behalf of an elector is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any person who marks or designates a choice on the ballot of another person, except as provided in s. 101.051, s. 101.655, or s. 101.661, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 26, ch. 98-129; s. 34, ch. 99-2; s. 57, ch. 2001-40; s. 54, ch. 2005-278; s. 36, ch. 2016-37.



104.051 - Violations; neglect of duty; corrupt practices.

104.051 Violations; neglect of duty; corrupt practices.—

(1) Any official who willfully violates any of the provisions of this election code shall be excluded from the polls. Any election official who is excluded shall be replaced as provided in this code.

(2) Any official who willfully refuses or willfully neglects to perform his or her duties as prescribed by this election code is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any official who performs his or her duty as prescribed by this election code fraudulently or corruptly is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Any supervisor, deputy supervisor, or election employee who attempts to influence or interfere with any elector voting a ballot commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 30, ch. 4328, 1895; s. 10, ch. 4537, 1897; s. 16, ch. 14715, 1931; s. 4, ch. 18407, 1937; GS 215, 3824; RGS 259, 5885; CGL 315, 8148; 1936 Supp. 8151(1); 1940 Supp. 7476(8); ss. 3-E, 4, 7, 8, ch. 22018, 1943; s. 8, ch. 26870, 1951; s. 42, ch. 28156, 1953; s. 24, ch. 71-136; s. 35, ch. 77-175; s. 21, ch. 90-315; s. 614, ch. 95-147; s. 27, ch. 98-129.



104.0515 - Voting rights; deprivation of, or interference with, prohibited; penalty.

104.0515 Voting rights; deprivation of, or interference with, prohibited; penalty.—

(1) All citizens of this state who are otherwise qualified by law to vote at any election by the people in this state or in any district, county, city, town, municipality, school district, or other subdivision of this state shall be entitled and allowed to vote at all such elections without distinction according to race, color, or previous condition of servitude, notwithstanding any law, ordinance, regulation, custom, or usage to the contrary.

(2) No person acting under color of law shall:

(a) In determining whether any individual is qualified under law to vote in any election, apply any standard, practice, or procedure different from the standards, practices, or procedures applied under law to other individuals within the same political subdivision who have been found to be qualified to vote; or

(b) Deny the right of any individual to vote in any election because of an error or omission on any record or paper relating to any application, registration, or other act requisite to voting, if such error or omission is not material in determining whether such individual is qualified under law to vote in such election. This paragraph shall apply to vote-by-mail ballots only if there is a pattern or history of discrimination on the basis of race, color, or previous condition of servitude in regard to vote-by-mail ballots.

(3) No person, whether acting under color of law or otherwise, shall intimidate, threaten, or coerce, or attempt to intimidate, threaten, or coerce, any other person for the purpose of interfering with the right of such other person to vote or not to vote as that person may choose, or for the purpose of causing such other person to vote for, or not vote for, any candidate for any office at any general, special, or primary election held solely or in part for the purpose of selecting or electing any such candidate.

(4) No voting qualification or prerequisite to voting, and no standard, practice, or procedure, shall be imposed or applied by any political subdivision of this state to deny or abridge the right of any citizen to vote on account of race or color.

(5) Any person who violates the provisions of this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 82-59; s. 26, ch. 83-217; s. 5, ch. 91-224; s. 615, ch. 95-147; s. 28, ch. 98-129; s. 37, ch. 2016-37.



104.061 - Corruptly influencing voting.

104.061 Corruptly influencing voting.—

(1) Whoever by bribery, menace, threat, or other corruption whatsoever, either directly or indirectly, attempts to influence, deceive, or deter any elector in voting or interferes with him or her in the free exercise of the elector’s right to vote at any election commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084 for the first conviction, and a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, for any subsequent conviction.

(2) No person shall directly or indirectly give or promise anything of value to another intending thereby to buy that person’s or another’s vote or to corruptly influence that person or another in casting his or her vote. Any person who violates this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. However, this subsection shall not apply to the serving of food to be consumed at a political rally or meeting or to any item of nominal value which is used as a political advertisement, including a campaign message designed to be worn by a person.

History.—ss. 1, 3, ch. 6470, 1913; RGS 5918; CGL 8182; s. 1, ch. 19617, 1939; s. 1, ch. 20934, 1941; s. 7, ch. 22858, 1945; s. 8, ch. 26870, 1951; s. 1, ch. 65-379; s. 25, ch. 71-136; s. 35, ch. 77-175; s. 51, ch. 79-400; s. 21, ch. 81-304; s. 22, ch. 90-315; s. 616, ch. 95-147; s. 29, ch. 98-129.



104.0615 - Voter intimidation or suppression prohibited; criminal penalties.

104.0615 Voter intimidation or suppression prohibited; criminal penalties.—

(1) This section may be cited as the “Voter Protection Act.”

(2) A person may not directly or indirectly use or threaten to use force, violence, or intimidation or any tactic of coercion or intimidation to induce or compel an individual to:

(a) Vote or refrain from voting;

(b) Vote or refrain from voting for any particular individual or ballot measure;

(c) Refrain from registering to vote; or

(d) Refrain from acting as a legally authorized election official or poll watcher.

(3) A person may not knowingly use false information to:

(a) Challenge an individual’s right to vote;

(b) Induce or attempt to induce an individual to refrain from voting or registering to vote; or

(c) Induce or attempt to induce an individual to refrain from acting as a legally authorized election official or poll watcher.

(4) A person may not knowingly destroy, mutilate, or deface a voter registration form or election ballot or obstruct or delay the delivery of a voter registration form or election ballot.

(5) A person who violates subsection (2), subsection (3), or subsection (4) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 76, ch. 2005-277.



104.0616 - Vote-by-mail ballots and voting; violations.

104.0616 Vote-by-mail ballots and voting; violations.—

(1) For purposes of this section, the term “immediate family” means a person’s spouse or the parent, child, grandparent, or sibling of the person or the person’s spouse.

(2) Any person who provides or offers to provide, and any person who accepts, a pecuniary or other benefit in exchange for distributing, ordering, requesting, collecting, delivering, or otherwise physically possessing more than two vote-by-mail ballots per election in addition to his or her own ballot or a ballot belonging to an immediate family member, except as provided in ss. 101.6105-101.694, commits a misdemeanor of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 53, ch. 2005-278; s. 21, ch. 2013-57; s. 8, ch. 2014-17; s. 38, ch. 2016-37.



104.071 - Remuneration by candidate for services, support, etc.; penalty.

104.071 Remuneration by candidate for services, support, etc.; penalty.—

(1) It is unlawful for any person supporting a candidate, or for any candidate, in order to aid or promote the nomination or election of such candidate in any election, directly or indirectly to:

(a) Promise to appoint another person, promise to secure or aid in securing appointment, nomination or election of another person to any public or private position, or to any position of honor, trust, or emolument, except one who has publicly announced or defined what his or her choice or purpose in relation to any election in which he or she may be called to take part, if elected.

(b) Give, or promise to give, pay, or loan, any money or other thing of value to the owner, editor, publisher, or agent, of any communication media, as well as newspapers, to advocate or oppose, through such media, any candidate for nomination in any election or any candidate for election, and no such owner, editor, or agent shall give, solicit, or accept such payment or reward. It shall likewise be unlawful for any owner, editor, publisher, or agent of any poll-taking or poll-publishing concern to advocate or oppose through such poll any candidate for nomination in any election or any candidate for election in return for the giving or promising to give, pay, or loan any money or other thing of value to said owner, editor, publisher, or agent of any poll-taking or poll-publishing concern.

(c) Give, pay, expend, or contribute any money or thing of value for the furtherance of the candidacy of any other candidate.

(d) Furnish, give, or deliver to another person any money or other thing of value for any purpose prohibited by the election laws.

This subsection shall not prohibit a candidate from furnishing complimentary tickets to the candidate’s campaign fund raiser to other candidates.

(2) A candidate may give his or her own personal or business funds to another candidate, so long as the contribution is not given in exchange for a promise or expectation that the recipient will directly or indirectly do anything to aid or promote the candidacy of the contributor which the recipient would not have otherwise done.

(3) Any person who violates any provision of this section is guilty of a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083, and from and after conviction shall be disqualified to hold office.

History.—s. 8, ch. 26870, 1951; s. 2, ch. 65-379; s. 26, ch. 71-136; s. 35, ch. 77-175; s. 52, ch. 79-400; s. 33, ch. 89-338; s. 617, ch. 95-147.



104.081 - Threats of employers to control votes of employees.

104.081 Threats of employers to control votes of employees.—It is unlawful for any person having one or more persons in his or her service as employees to discharge or threaten to discharge any employee in his or her service for voting or not voting in any election, state, county, or municipal, for any candidate or measure submitted to a vote of the people. Any person who violates the provisions of this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 8, ch. 26870, 1951; s. 27, ch. 71-136; s. 35, ch. 77-175; s. 618, ch. 95-147; s. 30, ch. 98-129.



104.091 - Aiding, abetting, advising, or conspiring in violation of the code.

104.091 Aiding, abetting, advising, or conspiring in violation of the code.—

(1) Any person who knowingly aids, abets, or advises the violation of this code shall be punished in like manner as the principal offender.

(2) Any person who agrees, conspires, combines, or confederates with another person to commit a violation of this code shall be punished as if he or she had committed the violation.

(3) Any person who knows of a felony violation of this code and gives any aid to the offender who has violated this code, with intent that the offender avoid or escape detection, arrest, trial, or punishment, shall be punished as if he or she had committed the violation. This subsection does not prohibit a member of The Florida Bar from giving legal advice to a client.

History.—s. 8, ch. 26870, 1951; s. 1, ch. 67-164; s. 28, ch. 71-136; s. 35, ch. 77-175; s. 1, ch. 2002-214.



104.101 - Failure to assist officers at polls.

104.101 Failure to assist officers at polls.—Any person summoned by the sheriff or deputy sheriff who fails or refuses to assist him or her in maintaining the peace at the polls is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 27, ch. 3879, 1889; RS 181; s. 58, ch. 4328, 1895; GS 3834; RGS 5896; CGL 8160; s. 8, ch. 26870, 1951; s. 29, ch. 71-136; s. 35, ch. 77-175; s. 619, ch. 95-147.

Note.—Former s. 99.40.



104.11 - Neglect of duty by sheriff or other officer.

104.11 Neglect of duty by sheriff or other officer.—Any sheriff, deputy sheriff, or other officer who willfully neglects or willfully refuses to perform his or her duties relating to elections is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 26870, 1951; s. 30, ch. 71-136; s. 35, ch. 77-175; s. 620, ch. 95-147.



104.13 - Intermingling ballots.

104.13 Intermingling ballots.—Whoever willfully places any ballot in the ballot box except as properly voted by electors, or willfully intermingles any other ballots which have not been duly received during the election with the ballots which are voted by the electors, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 8, ch. 26870, 1951; s. 3, ch. 65-379; s. 32, ch. 71-136; s. 35, ch. 77-175.



104.15 - Unqualified electors willfully voting.

104.15 Unqualified electors willfully voting.—Whoever, knowing he or she is not a qualified elector, willfully votes at any election is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 8, ch. 26870, 1951; s. 5, ch. 65-379; s. 34, ch. 71-136; s. 35, ch. 77-175; s. 621, ch. 95-147.



104.16 - Voting fraudulent ballot.

104.16 Voting fraudulent ballot.—Any elector who knowingly votes or attempts to vote a fraudulent ballot, or any person who knowingly solicits, or attempts, to vote a fraudulent ballot, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 36, ch. 4328, 1895; GS 221; s. 42, ch. 6469, 1913; RGS 266, 346, 5911; CGL 322, 403; 8175; s. 6, ch. 17898, 1937; s. 3, ch. 17901, 1937; s. 6, ch. 25187, 1949; s. 4, ch. 25386, 1949; s. 8, ch. 26870, 1951; s. 6, ch. 65-379; s. 35, ch. 71-136; s. 35, ch. 77-175.

Note.—Former ss. 99.20, 102.41.



104.17 - Voting in person after casting vote-by-mail ballot.

104.17 Voting in person after casting vote-by-mail ballot.—Any person who willfully votes or attempts to vote both in person and by vote-by-mail ballot at any election is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 22014, 1943; s. 1, ch. 25385, 1949; s. 8, ch. 26870, 1951; s. 7, ch. 65-379; s. 36, ch. 71-136; s. 35, ch. 77-175; s. 39, ch. 2016-37.

Note.—Former s. 101.11.



104.18 - Casting more than one ballot at any election.

104.18 Casting more than one ballot at any election.—Except as provided in s. 101.6952, whoever willfully votes more than one ballot at any election commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 8, ch. 26870, 1951; s. 8, ch. 65-379; s. 37, ch. 71-136; s. 35, ch. 77-175; s. 4, ch. 2011-162.



104.185 - Petitions; knowingly signing more than once; signing another person’s name or a fictitious name.

104.185 Petitions; knowingly signing more than once; signing another person’s name or a fictitious name.—

(1) A person who knowingly signs a petition or petitions for a candidate, a minor political party, or an issue more than one time commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A person who signs another person’s name or a fictitious name to any petition to secure ballot position for a candidate, a minor political party, or an issue commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 77-178; s. 6, ch. 91-224; s. 23, ch. 97-13.



104.19 - Using stickers or rubber stamps or carrying certain items in voting booth; penalty.

104.19 Using stickers or rubber stamps or carrying certain items in voting booth; penalty.—

(1)(a) It is unlawful for any person casting a ballot at any election to use stickers or rubber stamps or to carry into a voting booth any mechanical device, paper, or memorandum which might be used to affect adversely the normal election process.

(b) In casting a write-in ballot, the elector shall cast the same in his or her own handwriting or in the handwriting of an authorized person aiding him or her.

(2) Any person who violates the provisions of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 7, ch. 25187, 1949; s. 8, ch. 26870, 1951; s. 1, ch. 70-136; s. 39, ch. 71-136; s. 35, ch. 77-175; s. 16, ch. 81-105; s. 622, ch. 95-147.

Note.—Former s. 99.201.



104.20 - Ballot not to be seen, and other offenses.

104.20 Ballot not to be seen, and other offenses.—Any elector who, except as provided by law, allows his or her ballot to be seen by any person; takes or removes, or attempts to take or remove, any ballot from the polling place before the close of the polls; places any mark on his or her ballot by which it may be identified; endeavors to induce any elector to show how he or she voted; aids or attempts to aid any elector unlawfully; or prints or procures to be printed, or has in his or her possession, any copies of any ballot prepared to be voted is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 55, ch. 4328, 1895; s. 2, ch. 4536, 1897; GS 3835; RGS 5897; CGL 8161; s. 8, ch. 26870, 1951; s. 40, ch. 71-136; s. 35, ch. 77-175; s. 623, ch. 95-147; s. 19, ch. 2002-281.

Note.—Former s. 99.34.



104.21 - Changing electors’ ballots.

104.21 Changing electors’ ballots.—Whoever fraudulently changes or attempts to change the vote or ballot of any elector, by which actions such elector is prevented from voting such ballot or from voting such ballot as the elector intended, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 8, ch. 26870, 1951; s. 10, ch. 65-379; s. 41, ch. 71-136; s. 35, ch. 77-175; s. 624, ch. 95-147.



104.22 - Stealing and destroying records, etc., of election.

104.22 Stealing and destroying records, etc., of election.—Any person who is guilty of stealing, willfully and wrongfully breaking, destroying, mutilating, defacing, or unlawfully moving or securing and detaining the whole or any part of any ballot box or any record tally sheet or copy thereof, returns, or any other paper or document provided for, or who fraudulently makes any entry or alteration therein except as provided by law, or who permits any other person so to do, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 8, ch. 26870, 1951; s. 11, ch. 65-379; s. 42, ch. 71-136; s. 35, ch. 77-175.



104.23 - Disclosing how elector votes.

104.23 Disclosing how elector votes.—Any election official or person assisting any elector who willfully discloses how any elector voted, except upon trial in court, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 8, ch. 26870, 1951; s. 12, ch. 65-379; s. 43, ch. 71-136; s. 35, ch. 77-175.



104.24 - Penalty for assuming name.

104.24 Penalty for assuming name.—A person may not, in connection with any part of the election process, fraudulently call himself or herself, or fraudulently pass by, any other name than the name by which the person is registered or fraudulently use the name of another in voting. Any person who violates this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 57, ch. 6469, 1913; RGS 360, 5913; CGL 417, 8177; s. 4, ch. 22014, 1943; s. 1, ch. 25385, 1949; s. 8, ch. 26870, 1951; s. 13, ch. 65-379; s. 44, ch. 71-136; s. 35, ch. 77-175; s. 625, ch. 95-147; s. 31, ch. 98-129.

Note.—Former ss. 101.14, 102.53.



104.26 - Penalty for destroying ballot or booth, etc.

104.26 Penalty for destroying ballot or booth, etc.—Any person who wrongfully, during or before an election, removes, tears down, destroys, or defaces any ballot, booth, compartment, or other convenience provided for the purpose of enabling the elector to prepare his or her ballot, or any card for the instruction of the voter, is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 26870, 1951; s. 46, ch. 71-136; s. 35, ch. 77-175; s. 626, ch. 95-147.



104.271 - False or malicious charges against, or false statements about, opposing candidates; penalty.

104.271 False or malicious charges against, or false statements about, opposing candidates; penalty.—

(1) Any candidate who, in a primary election or other election, willfully charges an opposing candidate participating in such election with a violation of any provision of this code, which charge is known by the candidate making such charge to be false or malicious, is guilty of a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083 and, in addition, after conviction shall be disqualified to hold office.

(2) Any candidate who, in a primary election or other election, with actual malice makes or causes to be made any statement about an opposing candidate which is false is guilty of a violation of this code. An aggrieved candidate may file a complaint with the Florida Elections Commission pursuant to s. 106.25. The commission shall adopt rules to provide an expedited hearing of complaints filed under this subsection. Notwithstanding any other provision of law, the commission shall assess a civil penalty of up to $5,000 against any candidate found in violation of this subsection, which shall be deposited to the account of the General Revenue Fund of the state.

History.—s. 44, ch. 28156, 1953; s. 48, ch. 71-136; s. 27, ch. 77-104; s. 35, ch. 77-175; s. 1, ch. 85-210; s. 627, ch. 95-147; s. 44, ch. 97-13.



104.2715 - False representations of military service; penalty.

104.2715 False representations of military service; penalty.—

(1) A candidate who, in a primary or other election, falsely represents, directly or indirectly, that he or she served or is currently serving in the military, whether active duty, reserve, or National Guard, commits a violation of the Florida Election Code.

(2) Any person may file a complaint with the Florida Elections Commission pursuant to s. 106.25 alleging a violation of subsection (1).

(3) The commission shall adopt rules to provide an expedited hearing of complaints filed under subsection (2), or, in cases referred to the Division of Administrative Hearings pursuant to s. 106.25(5), the director shall assign an administrative law judge to provide an expedited hearing.

(4) Notwithstanding any other law, the commission or administrative law judge shall assess a civil penalty of up to $5,000 against any candidate who is found to have violated subsection (1), which shall be deposited into the General Revenue Fund.

History.—s. 1, ch. 2011-148.



104.29 - Inspectors refusing to allow watchers while ballots are counted.

104.29 Inspectors refusing to allow watchers while ballots are counted.—The inspectors or other election officials at the polling place shall, after the polls close, allow as many as three persons near to them to see whether the ballots are being reconciled correctly. Any official who denies this privilege or interferes therewith commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 26870, 1951; s. 51, ch. 71-136; s. 35, ch. 77-175; s. 53, ch. 79-400; s. 50, ch. 2011-40.



104.30 - Voting system; unlawful possession; tampering.

104.30 Voting system; unlawful possession; tampering.—

(1) Any unauthorized person who unlawfully has possession of any voting system, components, or key thereof is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who tampers or attempts to tamper with or destroy any voting system or equipment with the intention of interfering with the election process or the results thereof is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 26, ch. 13893, 1929; CGL 1936 Supp. 8202(1); s. 8, ch. 26870, 1951; s. 17, ch. 65-379; s. 52, ch. 71-136; s. 35, ch. 77-175; s. 29, ch. 2001-40.

Note.—Former s. 100.28.



104.31 - Political activities of state, county, and municipal officers and employees.

104.31 Political activities of state, county, and municipal officers and employees.—

(1) No officer or employee of the state, or of any county or municipality thereof, except as hereinafter exempted from provisions hereof, shall:

(a) Use his or her official authority or influence for the purpose of interfering with an election or a nomination of office or coercing or influencing another person’s vote or affecting the result thereof.

(b) Directly or indirectly coerce or attempt to coerce, command, or advise any other officer or employee to pay, lend, or contribute any part of his or her salary, or any money, or anything else of value to any party, committee, organization, agency, or person for political purposes. Nothing in this paragraph or in any county or municipal charter or ordinance shall prohibit an employee from suggesting to another employee in a noncoercive manner that he or she may voluntarily contribute to a fund which is administered by a party, committee, organization, agency, person, labor union or other employee organization for political purposes.

(c) Directly or indirectly coerce or attempt to coerce, command, and advise any such officer or employee as to where he or she might purchase commodities or to interfere in any other way with the personal right of said officer or employee.

The provisions of this section shall not be construed so as to prevent any person from becoming a candidate for and actively campaigning for any elective office in this state. All such persons shall retain the right to vote as they may choose and to express their opinions on all political subjects and candidates. The provisions of paragraph (a) shall not be construed so as to limit the political activity in a general, special, primary, bond, referendum, or other election of any kind or nature, of elected officials or candidates for public office in the state or of any county or municipality thereof; and the provisions of paragraph (a) shall not be construed so as to limit the political activity in general or special elections of the officials appointed as the heads or directors of state administrative agencies, boards, commissions, or committees or of the members of state boards, commissions, or committees, whether they be salaried, nonsalaried, or reimbursed for expense. In the event of a dual capacity of any member of a state board, commission, or committee, any restrictive provisions applicable to either capacity shall apply. The provisions of paragraph (a) shall not be construed so as to limit the political activity in a general, special, primary, bond, referendum, or other election of any kind or nature of the Governor, the elected members of the Governor’s Cabinet, or the members of the Legislature. The provisions of paragraphs (b) and (c) shall apply to all officers and employees of the state or of any county or municipality thereof, whether elected, appointed, or otherwise employed, or whether the activity shall be in connection with a primary, general, special, bond, referendum, or other election of any kind or nature.

(2) An employee of the state or any political subdivision may not participate in any political campaign for an elective office while on duty.

(3) Any person violating the provisions of this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) Nothing contained in this section or in any county or municipal charter shall be deemed to prohibit any public employee from expressing his or her opinions on any candidate or issue or from participating in any political campaign during the employee’s off-duty hours, so long as such activities are not in conflict with the provisions of subsection (1) or s. 110.233.

History.—s. 8, ch. 26870, 1951; s. 7, ch. 29615, 1955; s. 5, ch. 29936, 1955; s. 1, ch. 59-208; s. 18, ch. 65-379; s. 53, ch. 71-136; ss. 1, 2, ch. 74-13; s. 1, ch. 75-261; s. 30, ch. 79-190; s. 1, ch. 80-207; s. 628, ch. 95-147; s. 1, ch. 2006-275.



104.32 - Supervisor of elections; delivery of books to successor.

104.32 Supervisor of elections; delivery of books to successor.—Any supervisor of elections who willfully fails or refuses promptly to comply with the demand of his or her successor for the delivery of registration books, papers, and blanks connected with his or her office is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 3879, 1889; RS 2779; s. 9, ch. 4328, 1895; GS 3820; RGS 5881; CGL 8144; s. 8, ch. 26870, 1951; s. 2, ch. 65-60; s. 54, ch. 71-136; s. 35, ch. 77-175; s. 629, ch. 95-147.

Note.—Former s. 98.21.



104.39 - Witnesses as to violations.

104.39 Witnesses as to violations.—Any person who violates any provision of this code shall be a competent witness against any other person so violating and may be compelled to attend and testify as any other person. The testimony given shall not be used in any prosecution or criminal proceeding against the person so testifying, except in a prosecution for perjury.

History.—s. 8, ch. 26870, 1951; s. 35, ch. 77-175.



104.41 - Violations not otherwise provided for.

104.41 Violations not otherwise provided for.—Any violation of this code not otherwise provided for is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 26870, 1951; s. 61, ch. 71-136; s. 35, ch. 77-175.



104.42 - Fraudulent registration and illegal voting; investigation.

104.42 Fraudulent registration and illegal voting; investigation.—

(1) The supervisor of elections is authorized to investigate fraudulent registrations and illegal voting and to report his or her findings to the local state attorney and the Florida Elections Commission.

(2) The board of county commissioners in any county may appropriate funds to the supervisor of elections for the purpose of investigating fraudulent registrations and illegal voting.

History.—ss. 12, 14, ch. 17899, 1937; CGL 1940 Supp. 369(4); s. 8, ch. 26870, 1951; s. 35, ch. 77-175; s. 32, ch. 98-129.

Note.—Former s. 100.40.



104.43 - Grand juries; special investigation.

104.43 Grand juries; special investigation.—The grand jury in any circuit shall, upon the request of any candidate or qualified voter, make a special investigation when it convenes during a campaign preceding any election day to determine whether there is any violation of the provisions of this code, and shall return indictments when sufficient ground is found.

History.—s. 8, ch. 26870, 1951; s. 35, ch. 77-175.






Chapter 105 - NONPARTISAN ELECTIONS

105.011 - Definitions.

105.011 Definitions.—

(1) As used in this chapter, the term “judicial office” includes the office of:

(a) Justice of the Supreme Court.

(b) Judge of a district court of appeal.

(c) Judge of a circuit court.

(d) County court judge.

(2) A judicial office is a nonpartisan office, and a candidate for election or retention thereto is prohibited from campaigning or qualifying for such an office based on party affiliation.

History.—s. 1, ch. 71-49; s. 1, ch. 72-310; s. 36, ch. 77-175.



105.031 - Qualification; filing fee; candidate’s oath; items required to be filed.

105.031 Qualification; filing fee; candidate’s oath; items required to be filed.—

(1) TIME OF QUALIFYING.—Except for candidates for judicial office, nonpartisan candidates for multicounty office shall qualify with the Division of Elections of the Department of State and nonpartisan candidates for countywide or less than countywide office shall qualify with the supervisor of elections. Candidates for judicial office other than the office of county court judge shall qualify with the Division of Elections of the Department of State, and candidates for the office of county court judge shall qualify with the supervisor of elections of the county. Candidates for judicial office shall qualify no earlier than noon of the 120th day, and no later than noon of the 116th day, before the primary election. Candidates for the office of school board member shall qualify no earlier than noon of the 71st day, and no later than noon of the 67th day, before the primary election. Filing shall be on forms provided for that purpose by the Division of Elections and furnished by the appropriate qualifying officer. Any person other than a write-in candidate who qualifies within the time prescribed in this subsection shall be entitled to have his or her name printed on the ballot.

(2) FILING IN GROUPS OR DISTRICTS.—Candidates shall qualify in groups or districts where multiple offices are to be filled.

(3) QUALIFYING FEE.—Each candidate qualifying for election to a judicial office or the office of school board member, except write-in judicial or school board candidates, shall, during the time for qualifying, pay to the officer with whom he or she qualifies a qualifying fee, which shall consist of a filing fee and an election assessment, or qualify by the petition process. The amount of the filing fee is 3 percent of the annual salary of the office sought. The amount of the election assessment is 1 percent of the annual salary of the office sought. The Department of State shall transfer all filing fees to the Department of Legal Affairs for deposit in the Elections Commission Trust Fund. The supervisor of elections shall forward all filing fees to the Elections Commission Trust Fund. The election assessment shall be deposited into the Elections Commission Trust Fund. The annual salary of the office for purposes of computing the qualifying fee shall be computed by multiplying 12 times the monthly salary authorized for such office as of July 1 immediately preceding the first day of qualifying. This subsection does not apply to candidates qualifying for retention to judicial office.

(4) CANDIDATE’S OATH.—

(a) All candidates for the office of school board member shall subscribe to the oath as prescribed in s. 99.021.

(b) All candidates for judicial office shall subscribe to an oath or affirmation in writing to be filed with the appropriate qualifying officer upon qualifying. A printed copy of the oath or affirmation shall be furnished to the candidate by the qualifying officer and shall be in substantially the following form:

State of Florida

County of

Before me, an officer authorized to administer oaths, personally appeared   (please print name as you wish it to appear on the ballot)  , to me well known, who, being sworn, says he or she: is a candidate for the judicial office of  ; that his or her legal residence is   County, Florida; that he or she is a qualified elector of the state and of the territorial jurisdiction of the court to which he or she seeks election; that he or she is qualified under the constitution and laws of Florida to hold the judicial office to which he or she desires to be elected or in which he or she desires to be retained; that he or she has qualified for no other public office in the state, the term of which office or any part thereof runs concurrent to the office he or she seeks; that he or she has resigned from any office which he or she is required to resign pursuant to s. 99.012, Florida Statutes; and that he or she will support the Constitution of the United States and the Constitution of the State of Florida.

(Signature of candidate)

(Address)

Sworn to and subscribed before me this   day of  ,   (year)  , at   County, Florida.

(Signature and title of officer administering oath)

(5) ITEMS REQUIRED TO BE FILED.—

(a) In order for a candidate for judicial office or the office of school board member to be qualified, the following items must be received by the filing officer by the end of the qualifying period:

1. Except for candidates for retention to judicial office, a properly executed check drawn upon the candidate’s campaign account in an amount not less than the fee required by subsection (3) or, in lieu thereof, the copy of the notice of obtaining ballot position pursuant to s. 105.035. If a candidate’s check is returned by the bank for any reason, the filing officer shall immediately notify the candidate and the candidate shall, the end of qualifying notwithstanding, have 48 hours from the time such notification is received, excluding Saturdays, Sundays, and legal holidays, to pay the fee with a cashier’s check purchased from funds of the campaign account. Failure to pay the fee as provided in this subparagraph shall disqualify the candidate.

2. The candidate’s oath required by subsection (4), which must contain the name of the candidate as it is to appear on the ballot; the office sought, including the district or group number if applicable; and the signature of the candidate, duly acknowledged.

3. The loyalty oath required by s. 876.05, signed by the candidate and duly acknowledged.

4. The completed form for the appointment of campaign treasurer and designation of campaign depository, as required by s. 106.021. In addition, each candidate for judicial office, including an incumbent judge, shall file a statement with the qualifying officer, within 10 days after filing the appointment of campaign treasurer and designation of campaign depository, stating that the candidate has read and understands the requirements of the Florida Code of Judicial Conduct. Such statement shall be in substantially the following form:

Statement of Candidate for Judicial Office

I,   (name of candidate)  , a judicial candidate, have received, read, and understand the requirements of the Florida Code of Judicial Conduct.

(Signature of candidate)

(Date)

5. The full and public disclosure of financial interests required by s. 8, Art. II of the State Constitution or the statement of financial interests required by s. 112.3145, whichever is applicable. A public officer who has filed the full and public disclosure or statement of financial interests with the Commission on Ethics or the supervisor of elections prior to qualifying for office may file a copy of that disclosure at the time of qualifying.

(b) If the filing officer receives qualifying papers that do not include all items as required by paragraph (a) prior to the last day of qualifying, the filing officer shall make a reasonable effort to notify the candidate of the missing or incomplete items and shall inform the candidate that all required items must be received by the close of qualifying. A candidate’s name as it is to appear on the ballot may not be changed after the end of qualifying.

(6) Notwithstanding the qualifying period prescribed in this section, a filing officer may accept and hold qualifying papers submitted not earlier than 14 days prior to the beginning of the qualifying period, to be processed and filed during the qualifying period.

History.—s. 3, ch. 71-49; s. 36, ch. 77-175; s. 1, ch. 78-260; s. 5, ch. 79-365; s. 54, ch. 79-400; s. 17, ch. 81-105; s. 10, ch. 83-251; s. 1, ch. 89-152; s. 34, ch. 89-338; s. 5, ch. 91-107; s. 630, ch. 95-147; s. 2, ch. 95-156; s. 13, ch. 97-13; s. 13, ch. 99-6; s. 2, ch. 99-326; s. 2, ch. 99-355; s. 23, ch. 2002-17; s. 65, ch. 2005-277; s. 21, ch. 2005-286; s. 40, ch. 2007-30; s. 4, ch. 2010-16; s. 51, ch. 2011-40.



105.035 - Petition process of qualifying for certain judicial offices and the office of school board member.

105.035 Petition process of qualifying for certain judicial offices and the office of school board member.—

(1) A person seeking to qualify for election to the office of circuit judge or county court judge or the office of school board member may qualify for election to such office by means of the petitioning process prescribed in this section. A person qualifying by this petition process is not required to pay the qualifying fee required by this chapter.

(2) The petition format shall be prescribed by the Division of Elections and shall be used by the candidate to reproduce petitions for circulation. If the candidate is running for an office that will be grouped on the ballot with two or more similar offices to be filled at the same election, the candidate’s petition must indicate, prior to the obtaining of registered electors’ signatures, for which group or district office the candidate is running.

(3) Each candidate for election to a judicial office or the office of school board member shall obtain the signature of a number of qualified electors equal to at least 1 percent of the total number of registered electors of the district, circuit, county, or other geographic entity represented by the office sought as shown by the compilation by the Department of State for the last preceding general election. A separate petition shall be circulated for each candidate availing himself or herself of the provisions of this section. Signatures may not be obtained until the candidate has filed the appointment of campaign treasurer and designation of campaign depository pursuant to s. 106.021.

(4)(a) Each candidate seeking to qualify for election to the office of circuit judge or the office of school board member from a multicounty school district pursuant to this section shall file a separate petition from each county from which signatures are sought. Each petition shall be submitted, prior to noon of the 28th day preceding the first day of the qualifying period for the office sought, to the supervisor of elections of the county for which such petition was circulated. Each supervisor of elections to whom a petition is submitted shall check the signatures on the petition to verify their status as electors of that county and of the geographic area represented by the office sought. No later than the 7th day before the first date for qualifying, the supervisor shall certify the number shown as registered electors and submit such certification to the Division of Elections. The division shall determine whether the required number of signatures has been obtained for the name of the candidate to be placed on the ballot and shall notify the candidate. If the required number of signatures has been obtained, the candidate shall, during the time prescribed for qualifying for office, submit a copy of such notice and file his or her qualifying papers and oath prescribed in s. 105.031 with the Division of Elections. Upon receipt of the copy of such notice and qualifying papers, the division shall certify the name of the candidate to the appropriate supervisor or supervisors of elections as having qualified for the office sought.

(b) Each candidate seeking to qualify for election to the office of county court judge or the office of school board member from a single county school district pursuant to this section shall submit his or her petition, prior to noon of the 28th day preceding the first day of the qualifying period for the office sought, to the supervisor of elections of the county for which such petition was circulated. The supervisor shall check the signatures on the petition to verify their status as electors of the county and of the geographic area represented by the office sought. No later than the 7th day before the first date for qualifying, the supervisor shall determine whether the required number of signatures has been obtained for the name of the candidate to be placed on the ballot and shall notify the candidate. If the required number of signatures has been obtained, the candidate shall, during the time prescribed for qualifying for office, submit a copy of such notice and file his or her qualifying papers and oath prescribed in s. 105.031 with the qualifying officer. Upon receipt of the copy of such notice and qualifying papers, such candidate shall be entitled to have his or her name printed on the ballot.

History.—s. 37, ch. 77-175; s. 2, ch. 89-152; s. 35, ch. 89-338; s. 23, ch. 90-315; s. 631, ch. 95-147; s. 6, ch. 99-318; s. 3, ch. 99-326; s. 66, ch. 2005-277.



105.036 - Initiative for method of selection for circuit or county court judges; procedures for placement on ballot.

105.036 Initiative for method of selection for circuit or county court judges; procedures for placement on ballot.—

(1) Subsequent to the general election in the year 2000, a local option for merit selection and retention or the election of circuit or county court judges may be placed on the ballot for the general election occurring in excess of 90 days from the certification of ballot position by the Secretary of State for circuit court judges or the county supervisor of elections for county court judges. The ballot shall provide for a vote on the method for selection of judges not currently used for filling judicial offices in the county or circuit.

(2) Certification of ballot position for the method of selection of circuit court judges shall be issued when the Secretary of State has received a verification certificate from each supervisor of elections in a circuit indicating that the requisite number of valid signatures of electors in the circuit has been submitted and verified by the supervisor or supervisors of that circuit. Certification of ballot position for the method of selection of county court judges shall be issued when the supervisor of elections in a county indicates that the requisite number of signatures of electors in the county has been submitted to and verified by the supervisor. Each signature shall be dated when made and shall be valid for a period of 2 years following such date, provided all requirements of law are complied with.

(3) The sponsor of an initiative for merit selection and retention or election of circuit or county court judges must register as a political committee pursuant to s. 106.03.

(4) The Secretary of State shall adopt rules pursuant to ss. 120.536(1) and 120.54 prescribing the style and requirements of the circuit court and county court forms for collection of signatures.

(5) No later than 5 p.m. 151 days prior to the general election at which the proposed judicial selection initiative is to be voted on, the sponsor shall submit signed and dated forms to the appropriate supervisor of elections for verification as to the number of registered electors whose valid signatures appear thereon. The supervisor shall promptly verify the signatures upon payment of the fee or filing of the undue burden oath required by s. 99.097. Verification must be completed at least 91 days prior to the general election. Upon completion of verification, the supervisor shall execute a certificate indicating the total number of signatures checked and the number of signatures verified as valid and as being of registered electors of the applicable county or circuit. This certificate must be immediately transmitted to the Secretary of State for petitions related to the method of selection of circuit court judges. The supervisor must retain the signature forms for at least 1 year following the election in which the issue appeared on the ballot or until the committee that circulated the petition is no longer seeking to obtain ballot position as determined by the Division of Elections for circuit court petitions or by the supervisor of elections for county court petitions.

(6) Upon a determination by the Secretary of State for circuit court petitions or by the supervisor of elections for county court petitions that the requisite number of valid signatures has been obtained, a certification of ballot position must be issued for the proposed method of selection of judges. A request to exercise a local option to change the method for selection of circuit or county court judges is deemed filed with the Secretary of State for circuit court judges or the supervisor of elections for county court judges upon the date of the receipt of a certificate or certificates indicating the petition has been signed by the constitutionally required number of electors.

(7) Within 10 days after each general election for which an initiative to change the method of selection of circuit or county court judges was placed on the ballot in any circuit or county in the state, the Secretary of State must notify the Chief Justice of the Supreme Court of Florida of the changed method for selection of judges for any circuit or county where the initiative passed.

(8) The Department of State shall have the authority to promulgate rules in accordance with ss. 120.536(1) and 120.54 to carry out the provisions of this section.

History.—s. 9, ch. 99-355.



105.041 - Form of ballot.

105.041 Form of ballot.—

(1) BALLOTS.—The names of candidates for nonpartisan office which appear on the ballot at the primary election shall be grouped together on a separate portion of the ballot or on a separate ballot. The names of candidates for election to nonpartisan office which appear on the ballot at the general election and the names of justices and judges seeking retention to office shall be grouped together on a separate portion of the general election ballot.

(2) LISTING OF CANDIDATES.—The order of nonpartisan offices appearing on the ballot shall be determined by the Department of State. The names of candidates for election to each nonpartisan office shall be listed in alphabetical order. With respect to retention of justices and judges, the question “Shall Justice (or Judge) (name of justice or judge) of the (name of the court) be retained in office?” shall appear on the ballot in alphabetical order and thereafter the words “Yes” and “No.”

(3) REFERENCE TO PARTY AFFILIATION PROHIBITED.—No reference to political party affiliation shall appear on any ballot with respect to any nonpartisan office or candidate.

(4) WRITE-IN CANDIDATES.—Space shall be made available on the general election ballot for an elector to write in the name of a write-in candidate for judge of a circuit court or county court or member of a school board if a candidate has qualified as a write-in candidate for such office pursuant to s. 105.031. This subsection shall not apply to the offices of justices and judges seeking retention.

History.—s. 4, ch. 71-49; s. 38, ch. 77-175; s. 55, ch. 79-400; s. 1, ch. 80-305; s. 18, ch. 81-105; s. 4, ch. 99-326; s. 3, ch. 99-355; s. 2, ch. 2000-361; s. 22, ch. 2005-286; s. 34, ch. 2008-95.



105.051 - Determination of election or retention to office.

105.051 Determination of election or retention to office.—

(1) ELECTION.—In circuits and counties holding elections:

(a) The name of an unopposed candidate for the office of circuit judge, county court judge, or member of a school board shall not appear on any ballot, and such candidate shall be deemed to have voted for himself or herself at the general election.

(b) If two or more candidates, neither of whom is a write-in candidate, qualify for such an office, the names of those candidates shall be placed on the ballot at the primary election. If any candidate for such office receives a majority of the votes cast for such office in the primary election, the name of the candidate who receives such majority shall not appear on any other ballot unless a write-in candidate has qualified for such office. An unopposed candidate shall be deemed to have voted for himself or herself at the general election. If no candidate for such office receives a majority of the votes cast for such office in the primary election, the names of the two candidates receiving the highest number of votes for such office shall be placed on the general election ballot. If more than two candidates receive an equal and highest number of votes, the name of each candidate receiving an equal and highest number of votes shall be placed on the general election ballot. In any contest in which there is a tie for second place and the candidate placing first did not receive a majority of the votes cast for such office, the name of the candidate placing first and the name of each candidate tying for second shall be placed on the general election ballot.

(c) The candidate who receives the highest number of votes cast for the office in the general election shall be elected to such office. If the vote at the general election results in a tie, the outcome shall be determined by lot.

(2) RETENTION.—With respect to any justice or judge who qualifies to run for retention in office, the question prescribed in s. 105.041(2) shall be placed on the ballot at the general election. If a majority of the qualified electors voting on such question within the territorial jurisdiction of the court vote for retention, the justice or judge shall be retained for a term of 6 years commencing on the first Tuesday after the first Monday in January following the general election. If less than a majority of the qualified electors voting on such question within the territorial jurisdiction of the court vote for retention, a vacancy shall exist in such office upon the expiration of the term being served by the justice or judge.

History.—s. 5, ch. 71-49; s. 38, ch. 77-175; s. 19, ch. 81-105; s. 632, ch. 95-147; s. 5, ch. 99-326; s. 4, ch. 99-355; s. 23, ch. 2005-286.



105.061 - Electors qualified to vote.

105.061 Electors qualified to vote.—

(1) Each qualified elector of the territorial jurisdiction of a court shall be eligible to vote for a candidate for each judicial office of such court or, in the case of a justice or a judge seeking retention, for or against retention of such justice or judge.

(2) The election of members of a school board shall be by vote of the qualified electors as prescribed in chapter 1001.

History.—s. 6, ch. 71-49; s. 38, ch. 77-175; s. 6, ch. 99-326; s. 5, ch. 99-355; s. 887, ch. 2002-387.



105.071 - Candidates for judicial office; limitations on political activity.

105.071 Candidates for judicial office; limitations on political activity.—A candidate for judicial office shall not:

(1) Participate in any partisan political party activities, except that such candidate may register to vote as a member of any political party and may vote in any party primary for candidates for nomination of the party in which she or he is registered to vote.

(2) Campaign as a member of any political party.

(3) Publicly represent or advertise herself or himself as a member of any political party.

(4) Endorse any candidate.

(5) Make political speeches other than in the candidate’s own behalf.

(6) Make contributions to political party funds.

(7) Accept contributions from any political party.

(8) Solicit contributions for any political party.

(9) Accept or retain a place on any political party committee.

(10) Make any contribution to any person, group, or organization for its endorsement to judicial office.

(11) Agree to pay all or any part of any advertisement sponsored by any person, group, or organization wherein the candidate may be endorsed for judicial office by any such person, group, or organization.

A candidate for judicial office or retention therein who violates the provisions of this section is liable for a civil fine of up to $1,000 to be determined by the Florida Elections Commission.

History.—s. 7, ch. 71-49; s. 2, ch. 72-310; s. 38, ch. 77-175; s. 633, ch. 95-147; s. 7, ch. 99-326.



105.08 - Campaign contribution and expense; reporting.

105.08 Campaign contribution and expense; reporting.—

(1) A candidate for judicial office or the office of school board member may accept contributions and may incur only such expenses as are authorized by law. Each such candidate shall keep an accurate record of his or her contributions and expenses, and shall file reports pursuant to chapter 106.

(2) Notwithstanding any other provision of this chapter or chapter 106, a candidate for retention as a justice or a judge who has not received any contribution or made any expenditure may file a sworn statement at the time of qualifying that he or she does not anticipate receiving contributions or making expenditures in connection with the candidacy for retention to office. Such candidate shall file a final report pursuant to s. 106.141, within 90 days following the general election for which the candidate’s name appeared on the ballot for retention. Any such candidate for retention to judicial office who, after filing a statement pursuant to this subsection, receives any contribution or makes any expenditure in connection with the candidacy for retention shall immediately file a statement to that effect with the qualifying officer and shall begin filing reports as an opposed candidate pursuant to s. 106.07.

History.—s. 8, ch. 71-49; s. 38, ch. 77-175; s. 3, ch. 89-152; s. 634, ch. 95-147; s. 8, ch. 99-326; s. 6, ch. 99-355.



105.09 - Political activity in behalf of a candidate for judicial office limited.

105.09 Political activity in behalf of a candidate for judicial office limited.—

(1) No political party or partisan political organization shall endorse, support, or assist any candidate in a campaign for election to judicial office.

(2) Any person who knowingly, in an individual capacity or as an officer of an organization, violates the provisions of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 9, ch. 71-49; s. 38, ch. 77-175; s. 635, ch. 95-147.



105.10 - Applicability of election code.

105.10 Applicability of election code.—If any provision of this chapter is in conflict with any other provision of this code, the provision of this chapter shall prevail.

History.—s. 10, ch. 71-49; s. 38, ch. 77-175.



105.101 - Effect of revision of county court judge selection method.

105.101 Effect of revision of county court judge selection method.—No county court judge elected prior to or at the election that approves any revision to the selection of county court judges shall be affected in his or her term of office. Any county judge wishing to apply for a subsequent term will be elected or retained pursuant to the method of election or selection and retention of county court judges in effect in the county for the election preceding the end of the judge’s term of office.

History.—s. 11, ch. 99-355.



105.102 - Effect of revision of circuit court judge selection method.

105.102 Effect of revision of circuit court judge selection method.—No circuit court judge elected prior to or at the election that approves any revision to the selection of circuit court judge shall be affected in his or her term of office. Any circuit court judge wishing to apply for a subsequent term will be elected or retained pursuant to the method of election or selection and retention of circuit court judges in effect in the circuit for the election preceding the end of the judge’s term of office.

History.—s. 12, ch. 99-355.






Chapter 106 - CAMPAIGN FINANCING

106.011 - Definitions.

106.011 Definitions.—As used in this chapter, the following terms have the following meanings unless the context clearly indicates otherwise:

(1) “Campaign fund raiser” means an affair held to raise funds to be used in a campaign for public office.

(2) “Campaign treasurer” means an individual appointed by a candidate or political committee as provided in this chapter.

(3) “Candidate” means a person to whom any of the following applies:

(a) A person who seeks to qualify for nomination or election by means of the petitioning process.

(b) A person who seeks to qualify for election as a write-in candidate.

(c) A person who receives contributions or makes expenditures, or consents for any other person to receive contributions or make expenditures, with a view to bring about his or her nomination or election to, or retention in, public office.

(d) A person who appoints a treasurer and designates a primary depository.

(e) A person who files qualification papers and subscribes to a candidate’s oath as required by law.

However, this definition does not include any candidate for a political party executive committee. Expenditures related to potential candidate polls as provided in s. 106.17 are not contributions or expenditures for purposes of this subsection.

(4) “Communications media” means broadcasting stations, newspapers, magazines, outdoor advertising facilities, printers, direct mail, advertising agencies, the Internet, and telephone companies; but with respect to telephones, an expenditure is deemed to be an expenditure for the use of communications media only if made for the costs of telephones, paid telephonists, or automatic telephone equipment to be used by a candidate or a political committee to communicate with potential voters but excluding the costs of telephones incurred by a volunteer for use of telephones by such volunteer; however, with respect to the Internet, an expenditure is deemed an expenditure for use of communications media only if made for the cost of creating or disseminating a message on a computer information system accessible by more than one person but excluding internal communications of a campaign or of any group.

(5) “Contribution” means:

(a) A gift, subscription, conveyance, deposit, loan, payment, or distribution of money or anything of value, including contributions in kind having an attributable monetary value in any form, made for the purpose of influencing the results of an election or making an electioneering communication.

(b) A transfer of funds between political committees, between electioneering communications organizations, or between any combination of these groups.

(c) The payment, by a person other than a candidate or political committee, of compensation for the personal services of another person which are rendered to a candidate or political committee without charge to the candidate or committee for such services.

(d) The transfer of funds by a campaign treasurer or deputy campaign treasurer between a primary depository and a separate interest-bearing account or certificate of deposit, and the term includes interest earned on such account or certificate.

Notwithstanding the foregoing meanings of “contribution,” the term may not be construed to include services, including, but not limited to, legal and accounting services, provided without compensation by individuals volunteering a portion or all of their time on behalf of a candidate or political committee or editorial endorsements.

(6) “Division” means the Division of Elections of the Department of State.

(7) “Election” means a primary election, special primary election, general election, special election, or municipal election held in this state for the purpose of nominating or electing candidates to public office, choosing delegates to the national nominating conventions of political parties, selecting a member of a political party executive committee, or submitting an issue to the electors for their approval or rejection.

(8)(a) “Electioneering communication” means communication that is publicly distributed by a television station, radio station, cable television system, satellite system, newspaper, magazine, direct mail, or telephone and that:

1. Refers to or depicts a clearly identified candidate for office without expressly advocating the election or defeat of a candidate but that is susceptible of no reasonable interpretation other than an appeal to vote for or against a specific candidate;

2. Is made within 30 days before a primary or special primary election or 60 days before any other election for the office sought by the candidate; and

3. Is targeted to the relevant electorate in the geographic area the candidate would represent if elected.

(b) The term “electioneering communication” does not include:

1. A communication disseminated through a means of communication other than a television station, radio station, cable television system, satellite system, newspaper, magazine, direct mail, telephone, or statement or depiction by an organization, in existence before the time during which a candidate named or depicted qualifies for that election, made in that organization’s newsletter, which newsletter is distributed only to members of that organization.

2. A communication in a news story, commentary, or editorial distributed through the facilities of a radio station, television station, cable television system, or satellite system, unless the facilities are owned or controlled by a political party, political committee, or candidate. A news story distributed through the facilities owned or controlled by a political party, political committee, or candidate may nevertheless be exempt if it represents a bona fide news account communicated through a licensed broadcasting facility and the communication is part of a general pattern of campaign-related news accounts that give reasonably equal coverage to all opposing candidates in the area.

3. A communication that constitutes a public debate or forum that includes at least two opposing candidates for an office or one advocate and one opponent of an issue, or that solely promotes such a debate or forum and is made by or on behalf of the person sponsoring the debate or forum, provided that:

a. The staging organization is either:

(I) A charitable organization that does not make other electioneering communications and does not otherwise support or oppose any political candidate or political party; or

(II) A newspaper, radio station, television station, or other recognized news medium; and

b. The staging organization does not structure the debate to promote or advance one candidate or issue position over another.

(c) For purposes of this chapter, an expenditure made for, or in furtherance of, an electioneering communication is not considered a contribution to or on behalf of any candidate.

(d) For purposes of this chapter, an electioneering communication does not constitute an independent expenditure and is not subject to the limitations applicable to independent expenditures.

(9) “Electioneering communications organization” means any group, other than a political party, affiliated party committee, or political committee, whose election-related activities are limited to making expenditures for electioneering communications or accepting contributions for the purpose of making electioneering communications and whose activities would not otherwise require the group to register as a political party or political committee under this chapter.

(10)(a) “Expenditure” means a purchase, payment, distribution, loan, advance, transfer of funds by a campaign treasurer or deputy campaign treasurer between a primary depository and a separate interest-bearing account or certificate of deposit, or gift of money or anything of value made for the purpose of influencing the results of an election or making an electioneering communication. However, “expenditure” does not include a purchase, payment, distribution, loan, advance, or gift of money or anything of value made for the purpose of influencing the results of an election when made by an organization, in existence before the time during which a candidate qualifies or an issue is placed on the ballot for that election, for the purpose of printing or distributing such organization’s newsletter, containing a statement by such organization in support of or opposition to a candidate or issue, which newsletter is distributed only to members of such organization.

(b) As used in this chapter, an “expenditure” for an electioneering communication is made when the earliest of the following occurs:

1. A person enters into a contract for applicable goods or services;

2. A person makes payment, in whole or in part, for the production or public dissemination of applicable goods or services; or

3. The electioneering communication is publicly disseminated.

(11) “Filing officer” means the person before whom a candidate qualifies or the agency or officer with whom a political committee or an electioneering communications organization registers.

(12)(a) “Independent expenditure” means an expenditure by a person for the purpose of expressly advocating the election or defeat of a candidate or the approval or rejection of an issue, which expenditure is not controlled by, coordinated with, or made upon consultation with, any candidate, political committee, or agent of such candidate or committee. An expenditure for such purpose by a person having a contract with the candidate, political committee, or agent of such candidate or committee in a given election period is not an independent expenditure.

(b) An expenditure for the purpose of expressly advocating the election or defeat of a candidate which is made by the national, state, or county executive committee of a political party, including any subordinate committee of the political party, an affiliated party committee, a political committee, or any other person is not considered an independent expenditure if the committee or person:

1. Communicates with the candidate, the candidate’s campaign, or an agent of the candidate acting on behalf of the candidate, including a pollster, media consultant, advertising agency, vendor, advisor, or staff member, concerning the preparation of, use of, or payment for, the specific expenditure or advertising campaign at issue;

2. Makes a payment in cooperation, consultation, or concert with, at the request or suggestion of, or pursuant to a general or particular understanding with the candidate, the candidate’s campaign, a political committee supporting the candidate, or an agent of the candidate relating to the specific expenditure or advertising campaign at issue;

3. Makes a payment for the dissemination, distribution, or republication, in whole or in part, of a broadcast or a written, graphic, or other form of campaign material prepared by the candidate, the candidate’s campaign, or an agent of the candidate, including a pollster, media consultant, advertising agency, vendor, advisor, or staff member;

4. Makes a payment based on information about the candidate’s plans, projects, or needs communicated to a member of the committee or person by the candidate or an agent of the candidate, provided the committee or person uses the information in any way, in whole or in part, either directly or indirectly, to design, prepare, or pay for the specific expenditure or advertising campaign at issue;

5. After the last day of the qualifying period prescribed for the candidate, consults about the candidate’s plans, projects, or needs in connection with the candidate’s pursuit of election to office and the information is used in any way to plan, create, design, or prepare an independent expenditure or advertising campaign, with:

a. An officer, director, employee, or agent of a national, state, or county executive committee of a political party or an affiliated party committee that has made or intends to make expenditures in connection with or contributions to the candidate; or

b. A person whose professional services have been retained by a national, state, or county executive committee of a political party or an affiliated party committee that has made or intends to make expenditures in connection with or contributions to the candidate;

6. After the last day of the qualifying period prescribed for the candidate, retains the professional services of a person also providing those services to the candidate in connection with the candidate’s pursuit of election to office; or

7. Arranges, coordinates, or directs the expenditure, in any way, with the candidate or an agent of the candidate.

(13) “Issue” means a proposition that is required by the State Constitution, by law or resolution of the Legislature, or by the charter, ordinance, or resolution of a political subdivision of this state to be submitted to the electors for their approval or rejection at an election, or a proposition for which a petition is circulated in order to have such proposition placed on the ballot at an election.

(14) “Person” means an individual or a corporation, association, firm, partnership, joint venture, joint stock company, club, organization, estate, trust, business trust, syndicate, or other combination of individuals having collective capacity. The term includes a political party, affiliated party committee, or political committee.

(15) “Political advertisement” means a paid expression in a communications medium prescribed in subsection (4), whether radio, television, newspaper, magazine, periodical, campaign literature, direct mail, or display or by means other than the spoken word in direct conversation, which expressly advocates the election or defeat of a candidate or the approval or rejection of an issue. However, political advertisement does not include:

(a) A statement by an organization, in existence before the time during which a candidate qualifies or an issue is placed on the ballot for that election, in support of or opposition to a candidate or issue, in that organization’s newsletter, which newsletter is distributed only to the members of that organization.

(b) Editorial endorsements by a newspaper, a radio or television station, or any other recognized news medium.

(16)(a) “Political committee” means:

1. A combination of two or more individuals, or a person other than an individual, that, in an aggregate amount in excess of $500 during a single calendar year:

a. Accepts contributions for the purpose of making contributions to any candidate, political committee, affiliated party committee, or political party;

b. Accepts contributions for the purpose of expressly advocating the election or defeat of a candidate or the passage or defeat of an issue;

c. Makes expenditures that expressly advocate the election or defeat of a candidate or the passage or defeat of an issue; or

d. Makes contributions to a common fund, other than a joint checking account between spouses, from which contributions are made to any candidate, political committee, affiliated party committee, or political party;

2. The sponsor of a proposed constitutional amendment by initiative who intends to seek the signatures of registered electors.

(b) Notwithstanding paragraph (a), the following entities are not considered political committees for purposes of this chapter:

1. National political parties, the state and county executive committees of political parties, and affiliated party committees regulated by chapter 103.

2. Corporations regulated by chapter 607 or chapter 617 or other business entities formed for purposes other than to support or oppose issues or candidates, if their political activities are limited to contributions to candidates, political parties, affiliated party committees, or political committees or expenditures in support of or opposition to an issue from corporate or business funds and if no contributions are received by such corporations or business entities.

3. Electioneering communications organizations as defined in subsection (9).

(17) “Public office” means a state, county, municipal, or school or other district office or position that is filled by vote of the electors.

(18) “Unopposed candidate” means a candidate for nomination or election to an office who, after the last day on which a person, including a write-in candidate, may qualify, is without opposition in the election at which the office is to be filled or who is without such opposition after such date as a result of a primary election or of withdrawal by other candidates seeking the same office. A candidate is not an unopposed candidate if there is a vacancy to be filled under s. 100.111(3), if there is a legal proceeding pending regarding the right to a ballot position for the office sought by the candidate, or if the candidate is seeking retention as a justice or judge.

History.—s. 1, ch. 73-128; s. 1, ch. 74-200; s. 1, ch. 77-174; s. 39, ch. 77-175; s. 2, ch. 79-157; ss. 6, 17, ch. 79-365; s. 1, ch. 79-378; s. 22, ch. 81-304; s. 34, ch. 84-302; s. 4, ch. 85-226; s. 2, ch. 89-256; s. 1, ch. 89-537; s. 24, ch. 90-315; s. 9, ch. 91-107; s. 636, ch. 95-147; s. 2, ch. 97-13; s. 7, ch. 99-355; s. 1, ch. 2002-197; s. 2, ch. 2004-252; s. 1, ch. 2006-300; s. 19, ch. 2010-167; ss. 4, 30, ch. 2011-6; s. 52, ch. 2011-40; HJR 7105, 2011 Regular Session; s. 5, ch. 2012-5; s. 3, ch. 2013-37; s. 9, ch. 2014-17.



106.021 - Campaign treasurers; deputies; primary and secondary depositories.

106.021 Campaign treasurers; deputies; primary and secondary depositories.—

(1)(a) Each candidate for nomination or election to office and each political committee shall appoint a campaign treasurer. Each person who seeks to qualify for nomination or election to, or retention in, office shall appoint a campaign treasurer and designate a primary campaign depository before qualifying for office. Any person who seeks to qualify for election or nomination to any office by means of the petitioning process shall appoint a treasurer and designate a primary depository on or before the date he or she obtains the petitions. At the same time a candidate designates a campaign depository and appoints a treasurer, the candidate shall also designate the office for which he or she is a candidate. If the candidate is running for an office that will be grouped on the ballot with two or more similar offices to be filled at the same election, the candidate must indicate for which group or district office he or she is running. This subsection does not prohibit a candidate, at a later date, from changing the designation of the office for which he or she is a candidate. However, if a candidate changes the designated office for which he or she is a candidate, the candidate must notify all contributors in writing of the intent to seek a different office and offer to return pro rata, upon their request, those contributions given in support of the original office sought. This notification shall be given within 15 days after the filing of the change of designation and shall include a standard form developed by the Division of Elections for requesting the return of contributions. The notice requirement does not apply to any change in a numerical designation resulting solely from redistricting. If, within 30 days after being notified by the candidate of the intent to seek a different office, the contributor notifies the candidate in writing that the contributor wishes his or her contribution to be returned, the candidate shall return the contribution, on a pro rata basis, calculated as of the date the change of designation is filed. Up to a maximum of the contribution limits specified in s. 106.08, a candidate who runs for an office other than the office originally designated may use any contribution that a donor does not request be returned within the 30-day period for the newly designated office, provided the candidate disposes of any amount exceeding the contribution limit pursuant to the options in s. 106.11(5)(b) and (c) or s. 106.141(4)(a)1., 2., or 4.; notwithstanding, the full amount of the contribution for the original office shall count toward the contribution limits specified in s. 106.08 for the newly designated office. A person may not accept any contribution or make any expenditure with a view to bringing about his or her nomination, election, or retention in public office, or authorize another to accept such contributions or make such expenditure on the person’s behalf, unless such person has appointed a campaign treasurer and designated a primary campaign depository. A candidate for an office voted upon statewide may appoint not more than 15 deputy campaign treasurers, and any other candidate or political committee may appoint not more than 3 deputy campaign treasurers. The names and addresses of the campaign treasurer and deputy campaign treasurers so appointed shall be filed with the officer before whom such candidate is required to qualify or with whom such political committee is required to register pursuant to s. 106.03.

(b) Except as provided in paragraph (d), each candidate and each political committee shall also designate one primary campaign depository for the purpose of depositing all contributions received, and disbursing all expenditures made, by the candidate or political committee. The candidate or political committee may also designate one secondary depository in each county in which an election is held in which the candidate or committee participates. Secondary depositories shall be for the sole purpose of depositing contributions and forwarding the deposits to the primary campaign depository. Any bank, savings and loan association, or credit union authorized to transact business in this state may be designated as a campaign depository. The candidate or political committee shall file the name and address of each primary and secondary depository so designated at the same time that, and with the same officer with whom, the candidate or committee files the name of his, her, or its campaign treasurer pursuant to paragraph (a). In addition, the campaign treasurer or a deputy campaign treasurer may deposit any funds which are in the primary campaign depository and which are not then currently needed for the disbursement of expenditures into a separate interest-bearing account in any bank, savings and loan association, or credit union authorized to transact business in this state. The separate interest-bearing account shall be designated “  (name of candidate or committee)   separate interest-bearing campaign account.” In lieu thereof, the campaign treasurer or deputy campaign treasurer may purchase a certificate of deposit with such unneeded funds in such bank, savings and loan association, or credit union. The separate interest-bearing account or certificate of deposit shall be separate from any personal or other account or certificate of deposit. Any withdrawal of the principal or earned interest or any part thereof shall only be made from the separate interest-bearing account or certificate of deposit for the purpose of transferring funds to the primary account and shall be reported as a contribution.

(c) Any campaign treasurer or deputy treasurer appointed pursuant to this section shall, before such appointment may become effective, have accepted appointment to such position in writing and filed such acceptance with the officer before whom the candidate is required to qualify or with the officer with whom the political committee is required to file reports. An individual may be appointed and serve as campaign treasurer of a candidate and a political committee or two or more candidates and political committees. A candidate may appoint herself or himself as campaign treasurer.

(d) Any political committee which deposits all contributions received in a national depository from which the political committee receives funds to contribute to state and local candidates shall not be required to designate a campaign depository in the state.

(2) A candidate or political committee may remove his, her, or its campaign treasurer or any deputy treasurer. In case of the death, resignation, or removal of a campaign treasurer before compliance with all obligations of a campaign treasurer under this chapter, the candidate or political committee shall appoint a successor and certify the name and address of the successor in the manner provided in the case of an original appointment. No resignation shall be effective until it has been submitted to the candidate or committee in writing and a copy thereof has been filed with the officer before whom the candidate is required to qualify or the officer with whom the political committee is required to file reports. No treasurer or deputy treasurer shall be deemed removed by a candidate or political committee until written notice of such removal has been given to such treasurer or deputy treasurer and has been filed with the officer before whom such candidate is required to qualify or with the officer with whom such committee is required to file reports.

(3) No contribution or expenditure, including contributions or expenditures of a candidate or of the candidate’s family, shall be directly or indirectly made or received in furtherance of the candidacy of any person for nomination or election to political office in the state or on behalf of any political committee except through the duly appointed campaign treasurer of the candidate or political committee, subject to the following exceptions:

(a) Independent expenditures;

(b) Reimbursements to a candidate or any other individual for expenses incurred in connection with the campaign or activities of the political committee by a check drawn upon the campaign account and reported pursuant to s. 106.07(4). The full name of each person to whom the candidate or other individual made payment for which reimbursement was made by check drawn upon the campaign account shall be reported pursuant to s. 106.07(4), together with the purpose of such payment;

(c) Expenditures made indirectly through a treasurer for goods or services, such as communications media placement or procurement services, campaign signs, insurance, or other expenditures that include multiple integral components as part of the expenditure and reported pursuant to s. 106.07(4)(a)13.; or

(d) Expenditures made directly by any affiliated party committee or political party regulated by chapter 103 for obtaining time, space, or services in or by any communications medium for the purpose of jointly endorsing three or more candidates, and any such expenditure may not be considered a contribution or expenditure to or on behalf of any such candidates for the purposes of this chapter.

(4) A deputy campaign treasurer may exercise any of the powers and duties of a campaign treasurer as set forth in this chapter when specifically authorized to do so by the campaign treasurer and the candidate, in the case of a candidate, or the campaign treasurer and chair of the political committee, in the case of a political committee.

(5) For purposes of appointing a campaign treasurer and designating a campaign depository, candidates for the offices of Governor and Lieutenant Governor on the same ticket shall be considered a single candidate.

History.—s. 2, ch. 73-128; s. 2, ch. 74-200; s. 1, ch. 75-139; s. 39, ch. 77-175; s. 2, ch. 79-378; s. 56, ch. 79-400; s. 23, ch. 81-304; s. 35, ch. 84-302; s. 3, ch. 89-256; s. 25, ch. 90-315; s. 10, ch. 91-107; s. 637, ch. 95-147; s. 9, ch. 97-13; s. 28, ch. 2002-17; s. 14, ch. 2004-252; s. 41, ch. 2007-30; s. 28, ch. 2008-95; ss. 5, 30, ch. 2011-6; s. 53, ch. 2011-40; HJR 7105, 2011 Regular Session; s. 4, ch. 2013-37.



106.022 - Appointment of a registered agent; duties.

106.022 Appointment of a registered agent; duties.—

(1) Each political committee or electioneering communications organization shall have and continuously maintain in this state a registered office and a registered agent and must file with the filing officer a statement of appointment for the registered office and registered agent. The statement of appointment must:

(a) Provide the name of the registered agent and the street address and phone number for the registered office;

(b) Identify the entity for whom the registered agent serves;

(c) Designate the address the registered agent wishes to use to receive mail;

(d) Include the entity’s undertaking to inform the filing officer of any change in such designated address;

(e) Provide for the registered agent’s acceptance of the appointment, which must confirm that the registered agent is familiar with and accepts the obligations of the position as set forth in this section; and

(f) Contain the signature of the registered agent and the entity engaging the registered agent.

(2) An entity may change its appointment of registered agent and registered office under this section by executing a written statement of change and filing it with the filing officer. The statement must satisfy all of the requirements of subsection (1).

(3) A registered agent may resign his or her appointment as registered agent by executing a written statement of resignation and filing it with the filing officer. An entity without a registered agent may not make expenditures or accept contributions until it files a written statement of change as required in subsection (2).

History.—s. 67, ch. 2005-277; s. 2, ch. 2006-300; s. 20, ch. 2010-167; ss. 6, 30, ch. 2011-6; s. 54, ch. 2011-40; HJR 7105, 2011 Regular Session; s. 5, ch. 2013-37.



106.023 - Statement of candidate.

106.023 Statement of candidate.—

(1) Each candidate must file a statement with the qualifying officer within 10 days after filing the appointment of campaign treasurer and designation of campaign depository, stating that the candidate has read and understands the requirements of this chapter. Such statement shall be provided by the filing officer and shall be in substantially the following form:

STATEMENT OF CANDIDATE

I,  , candidate for the office of  , have been provided access to read and understand the requirements of Chapter 106, Florida Statutes.

(Signature of candidate)         (Date)

Willful failure to file this form is a violation of ss. 106.19(1)(c) and 106.25(3), F.S.

(2) The execution and filing of the statement of candidate does not in and of itself create a presumption that any violation of this chapter or chapter 104 is a willful violation.

History.—s. 26, ch. 90-315; s. 638, ch. 95-147; s. 15, ch. 2004-252; s. 15, ch. 2008-4; s. 55, ch. 2011-40.



106.025 - Campaign fund raisers.

106.025 Campaign fund raisers.—

(1)(a) No campaign fund raiser may be held unless the person for whom such funds are to be so used is a candidate for public office.

(b) All money and contributions received with respect to such a campaign fund raiser shall be deemed to be campaign contributions, and shall be accounted for, and subject to the same restrictions, as other campaign contributions. All expenditures made with respect to such a campaign fund raiser which are made or reimbursed by a check drawn on the campaign depository of the candidate for whom the funds are to be used and shall be deemed to be campaign expenditures to be accounted for, and subject to the same restrictions, as other campaign expenditures.

(c) Any tickets or advertising for a campaign fund raiser must comply with the requirements of s. 106.143.

(d) Any person or candidate who holds a campaign fund raiser, or consents to a campaign fund raiser being held, in violation of the provisions of this subsection is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) This section shall not apply to any campaign fund raiser held on behalf of a political party by the state or county executive committee or an affiliated party committee of such party, provided that the proceeds of such campaign fund raiser are reported pursuant to s. 106.29.

History.—s. 40, ch. 77-175; s. 51, ch. 81-259; s. 24, ch. 81-304; s. 27, ch. 83-217; s. 4, ch. 89-256; ss. 7, 30, ch. 2011-6; s. 56, ch. 2011-40; HJR 7105, 2011 Regular Session; s. 6, ch. 2013-37.



106.03 - Registration of political committees and electioneering communications organizations.

106.03 Registration of political committees and electioneering communications organizations.—

(1)(a) Each political committee that receives contributions or makes expenditures during a calendar year in an aggregate amount exceeding $500 or that seeks the signatures of registered electors in support of an initiative shall file a statement of organization as provided in subsection (3) within 10 days after its organization. If a political committee is organized within 10 days of any election, it shall immediately file the statement of organization required by this section.

(b)1. Each group shall file a statement of organization as an electioneering communications organization within 24 hours after the date on which it makes expenditures for an electioneering communication in excess of $5,000, if such expenditures are made within the timeframes specified in s. 106.011(8)(a)2. If the group makes expenditures for an electioneering communication in excess of $5,000 before the timeframes specified in s. 106.011(8)(a)2., it shall file the statement of organization within 24 hours after the 30th day before a primary or special primary election, or within 24 hours after the 60th day before any other election, whichever is applicable.

2.a. In a statewide, legislative, or multicounty election, an electioneering communications organization shall file a statement of organization with the Division of Elections.

b. In a countywide election or any election held on less than a countywide basis, except as described in sub-subparagraph c., an electioneering communications organization shall file a statement of organization with the supervisor of elections of the county in which the election is being held.

c. In a municipal election, an electioneering communications organization shall file a statement of organization with the officer before whom municipal candidates qualify.

d. Any electioneering communications organization that would be required to file a statement of organization in two or more locations need only file a statement of organization with the Division of Elections.

(2) The statement of organization shall include:

(a) The name, mailing address, and street address of the committee or electioneering communications organization;

(b) The names, street addresses, and relationships of affiliated or connected organizations, including any affiliated sponsors;

(c) The area, scope, or jurisdiction of the committee or electioneering communications organization;

(d) The name, mailing address, street address, and position of the custodian of books and accounts;

(e) The name, mailing address, street address, and position of other principal officers, including the treasurer and deputy treasurer, if any;

(f) The name, address, office sought, and party affiliation of:

1. Each candidate whom the committee is supporting;

2. Any other individual, if any, whom the committee is supporting for nomination for election, or election, to any public office whatever;

(g) Any issue or issues the committee is supporting or opposing;

(h) If the committee is supporting the entire ticket of any party, a statement to that effect and the name of the party;

(i) A statement of whether the committee is a continuing one;

(j) Plans for the disposition of residual funds which will be made in the event of dissolution;

(k) A listing of all banks, safe-deposit boxes, or other depositories used for committee or electioneering communications organization funds;

(l) A statement of the reports required to be filed by the committee or the electioneering communications organization with federal officials, if any, and the names, addresses, and positions of such officials; and

(m) A statement of whether the electioneering communications organization was formed as a newly created organization during the current calendar quarter or was formed from an organization existing prior to the current calendar quarter. For purposes of this subsection, calendar quarters end the last day of March, June, September, and December.

(3)(a) A political committee which is organized to support or oppose statewide, legislative, or multicounty candidates or issues to be voted upon on a statewide or multicounty basis shall file a statement of organization with the Division of Elections.

(b) Except as provided in paragraph (c), a political committee which is organized to support or oppose candidates or issues to be voted on in a countywide election or candidates or issues in any election held on less than a countywide basis shall file a statement of organization with the supervisor of elections of the county in which such election is being held.

(c) A political committee which is organized to support or oppose only candidates for municipal office or issues to be voted on in a municipal election shall file a statement of organization with the officer before whom municipal candidates qualify.

(d) Any political committee which would be required under this subsection to file a statement of organization in two or more locations need file only with the Division of Elections.

(4) Any change in information previously submitted in a statement of organization shall be reported to the agency or officer with whom such committee or electioneering communications organization is required to register within 10 days following the change.

(5) Any committee which, after having filed one or more statements of organization, disbands or determines it will no longer receive contributions or make expenditures during the calendar year in an aggregate amount exceeding $500 shall so notify the agency or officer with whom such committee is required to file the statement of organization.

(6) If the filing officer finds that a political committee has filed its statement of organization consistent with the requirements of subsection (2), it shall notify the committee in writing that it has been registered as a political committee. If the filing officer finds that a political committee’s statement of organization does not meet the requirements of subsection (2), it shall notify the committee of such finding and shall state in writing the reasons for rejection of the statement of organization.

(7) The Division of Elections shall adopt rules to prescribe the manner in which committees and electioneering communications organizations may be dissolved and have their registration canceled. Such rules shall, at a minimum, provide for:

(a) Notice which shall contain the facts and conduct which warrant the intended action, including but not limited to failure to file reports and limited activity.

(b) Adequate opportunity to respond.

(c) Appeal of the decision to the Florida Elections Commission. Such appeals shall be exempt from the confidentiality provisions of s. 106.25.

History.—s. 3, ch. 73-128; s. 3, ch. 74-200; s. 1, ch. 77-174; s. 41, ch. 77-175; s. 18, ch. 79-365; s. 25, ch. 81-304; s. 1, ch. 82-143; s. 36, ch. 84-302; s. 5, ch. 89-256; s. 27, ch. 90-315; s. 3, ch. 2006-300; s. 21, ch. 2010-167; ss. 8, 30, ch. 2011-6; s. 57, ch. 2011-40; HJR 7105, 2011 Regular Session; s. 7, ch. 2013-37.



106.05 - Deposit of contributions; statement of campaign treasurer.

106.05 Deposit of contributions; statement of campaign treasurer.—All funds received by the campaign treasurer of any candidate or political committee shall, prior to the end of the 5th business day following the receipt thereof, Saturdays, Sundays, and legal holidays excluded, be deposited in a campaign depository designated pursuant to s. 106.021, in an account that contains the name of the candidate or committee. Except for contributions to political committees made by payroll deduction, all deposits shall be accompanied by a bank deposit slip containing the name of each contributor and the amount contributed by each. If a contribution is deposited in a secondary campaign depository, the depository shall forward the full amount of the deposit, along with a copy of the deposit slip accompanying the deposit, to the primary campaign depository prior to the end of the 1st business day following the deposit.

History.—s. 5, ch. 73-128; s. 1, ch. 76-88; s. 1, ch. 77-174; s. 43, ch. 77-175; s. 7, ch. 89-256; s. 29, ch. 90-315; s. 8, ch. 2013-37.



106.055 - Valuation of in-kind contributions.

106.055 Valuation of in-kind contributions.—Any person who makes an in-kind contribution shall, at the time of making such contribution, place a value on such contribution, which valuation shall be the fair market value of such contribution. Travel conveyed upon private aircraft shall be valued at the actual cost of per person commercial air travel for the same or a substantially similar route.

History.—s. 44, ch. 77-175; s. 43, ch. 2007-30.



106.06 - Treasurer to keep records; inspections.

106.06 Treasurer to keep records; inspections.—

(1) The campaign treasurer of each candidate and the campaign treasurer of each political committee shall keep detailed accounts, current within not more than 2 days after the date of receiving a contribution or making an expenditure, of all contributions received and all expenditures made by or on behalf of the candidate or political committee that are required to be set forth in a statement filed under this chapter. The campaign treasurer shall also keep detailed accounts of all deposits made in any separate interest-bearing account or certificate of deposit and of all withdrawals made therefrom to the primary depository and of all interest earned thereon.

(2) Accounts, including separate interest-bearing accounts and certificates of deposit, kept by the campaign treasurer of a candidate or political committee may be inspected under reasonable circumstances before, during, or after the election to which the accounts refer by any authorized representative of the Division of Elections or the Florida Elections Commission. The right of inspection may be enforced by appropriate writ issued by any court of competent jurisdiction. The campaign treasurer of a political committee supporting a candidate may be joined with the campaign treasurer of the candidate as respondent in such a proceeding.

(3) Accounts kept by a campaign treasurer of a candidate shall be preserved by the campaign treasurer for a number of years equal to the term of office of the office to which the candidate seeks election. Accounts kept by a campaign treasurer of a political committee shall be preserved by such treasurer for at least 2 years after the date of the election to which the accounts refer.

History.—s. 6, ch. 73-128; s. 45, ch. 77-175; s. 3, ch. 79-378; s. 8, ch. 89-256; s. 30, ch. 90-315.



106.07 - Reports; certification and filing.

106.07 Reports; certification and filing.—

(1) Each campaign treasurer designated by a candidate or political committee pursuant to s. 106.021 shall file regular reports of all contributions received, and all expenditures made, by or on behalf of such candidate or political committee. Except as provided in paragraphs (a) and (b), reports shall be filed on the 10th day following the end of each calendar month from the time the campaign treasurer is appointed, except that, if the 10th day following the end of a calendar month occurs on a Saturday, Sunday, or legal holiday, the report shall be filed on the next following day that is not a Saturday, Sunday, or legal holiday. Monthly reports shall include all contributions received and expenditures made during the calendar month which have not otherwise been reported pursuant to this section.

(a) A statewide candidate or a political committee required to file reports with the division must file reports:

1. On the 60th day immediately preceding the primary election, and each week thereafter, with the last weekly report being filed on the 4th day immediately preceding the general election.

2. On the 10th day immediately preceding the general election, and each day thereafter, with the last daily report being filed the 5th day immediately preceding the general election.

(b) Any other candidate or a political committee required to file reports with a filing officer other than the division must file reports on the 60th day immediately preceding the primary election, and biweekly on each Friday thereafter through and including the 4th day immediately preceding the general election, with additional reports due on the 25th and 11th days before the primary election and the general election.

(c) Following the last day of qualifying for office, any unopposed candidate need only file a report within 90 days after the date such candidate became unopposed. Such report shall contain all previously unreported contributions and expenditures as required by this section and shall reflect disposition of funds as required by s. 106.141.

(d)1. When a special election is called to fill a vacancy in office, all political committees making contributions or expenditures to influence the results of such special election or the preceding special primary election shall file campaign treasurers’ reports with the filing officer on the dates set by the Department of State pursuant to s. 100.111.

2. When an election is called for an issue to appear on the ballot at a time when no candidates are scheduled to appear on the ballot, all political committees making contributions or expenditures in support of or in opposition to such issue shall file reports on the 18th and 4th days before such election.

(e) The filing officer shall provide each candidate with a schedule designating the beginning and end of reporting periods as well as the corresponding designated due dates.

(2)(a)1. All reports required of a candidate by this section shall be filed with the officer before whom the candidate is required by law to qualify. All candidates who file with the Department of State shall file their reports pursuant to s. 106.0705. Except as provided in s. 106.0705, reports shall be filed not later than 5 p.m. of the day designated; however, any report postmarked by the United States Postal Service no later than midnight of the day designated is deemed to have been filed in a timely manner. Any report received by the filing officer within 5 days after the designated due date that was delivered by the United States Postal Service is deemed timely filed unless it has a postmark that indicates that the report was mailed after the designated due date. A certificate of mailing obtained from and dated by the United States Postal Service at the time of mailing, or a receipt from an established courier company, which bears a date on or before the date on which the report is due, suffices as proof of mailing in a timely manner. Reports other than daily reports must contain information on all previously unreported contributions received and expenditures made as of the preceding Friday, except that the report filed on the Friday immediately preceding the election must contain information on all previously unreported contributions received and expenditures made as of the day preceding that designated due date; daily reports must contain information on all previously unreported contributions received as of the preceding day. All such reports are open to public inspection.

2. This subsection does not prohibit the governing body of a political subdivision, by ordinance or resolution, from imposing upon its own officers and candidates electronic filing requirements not in conflict with s. 106.0705. Expenditure of public funds for such purpose is deemed to be for a valid public purpose.

(b)1. Any report that is deemed to be incomplete by the officer with whom the candidate qualifies must be accepted on a conditional basis. The campaign treasurer shall be notified by certified mail or by another method using a common carrier that provides a proof of delivery of the notice as to why the report is incomplete and within 7 days after receipt of such notice must file an addendum to the report providing all information necessary to complete the report in compliance with this section. Failure to file a complete report after such notice constitutes a violation of this chapter.

2. Notice is deemed complete upon proof of delivery of a written notice to the mailing or street address of the campaign treasurer or registered agent of record with the filing officer.

(3) Reports required of a political committee shall be filed with the agency or officer before whom such committee registers pursuant to s. 106.03(3) and shall be subject to the same filing conditions as established for candidates’ reports. Incomplete reports by political committees shall be treated in the manner provided for incomplete reports by candidates in subsection (2).

(4)(a) Except for daily reports, to which only the contributions provisions below apply, and except as provided in paragraph (b), each report required by this section must contain:

1. The full name, address, and occupation, if any, of each person who has made one or more contributions to or for such committee or candidate within the reporting period, together with the amount and date of such contributions. For corporations, the report must provide as clear a description as practicable of the principal type of business conducted by the corporation. However, if the contribution is $100 or less or is from a relative, as defined in s. 112.312, provided that the relationship is reported, the occupation of the contributor or the principal type of business need not be listed.

2. The name and address of each political committee from which the reporting committee or the candidate received, or to which the reporting committee or candidate made, any transfer of funds, together with the amounts and dates of all transfers.

3. Each loan for campaign purposes to or from any person or political committee within the reporting period, together with the full names, addresses, and occupations, and principal places of business, if any, of the lender and endorsers, if any, and the date and amount of such loans.

4. A statement of each contribution, rebate, refund, or other receipt not otherwise listed under subparagraphs 1. through 3.

5. The total sums of all loans, in-kind contributions, and other receipts by or for such committee or candidate during the reporting period. The reporting forms shall be designed to elicit separate totals for in-kind contributions, loans, and other receipts.

6. The full name and address of each person to whom expenditures have been made by or on behalf of the committee or candidate within the reporting period; the amount, date, and purpose of each such expenditure; and the name and address of, and office sought by, each candidate on whose behalf such expenditure was made. However, expenditures made from the petty cash fund provided by s. 106.12 need not be reported individually.

7. The full name and address of each person to whom an expenditure for personal services, salary, or reimbursement for authorized expenses as provided in s. 106.021(3) has been made and which is not otherwise reported, including the amount, date, and purpose of such expenditure. However, expenditures made from the petty cash fund provided for in s. 106.12 need not be reported individually. Receipts for reimbursement for authorized expenditures shall be retained by the treasurer along with the records for the campaign account.

8. The total amount withdrawn and the total amount spent for petty cash purposes pursuant to this chapter during the reporting period.

9. The total sum of expenditures made by such committee or candidate during the reporting period.

10. The amount and nature of debts and obligations owed by or to the committee or candidate, which relate to the conduct of any political campaign.

11. Transaction information for each credit card purchase. Receipts for each credit card purchase shall be retained by the treasurer with the records for the campaign account.

12. The amount and nature of any separate interest-bearing accounts or certificates of deposit and identification of the financial institution in which such accounts or certificates of deposit are located.

13. The primary purposes of an expenditure made indirectly through a campaign treasurer pursuant to s. 106.021(3) for goods and services such as communications media placement or procurement services, campaign signs, insurance, and other expenditures that include multiple components as part of the expenditure. The primary purpose of an expenditure shall be that purpose, including integral and directly related components, that comprises 80 percent of such expenditure.

(b) Multiple uniform contributions from the same person, aggregating no more than $250 per calendar year, collected by an organization that is the affiliated sponsor of a political committee, may be reported by the political committee in an aggregate amount listing the number of contributors together with the amount contributed by each and the total amount contributed during the reporting period. The identity of each person making such uniform contribution must be reported to the filing officer as provided in subparagraph (a)1. by July 1 of each calendar year, or, in a general election year, no later than the 60th day immediately preceding the primary election.

(c) The filing officer shall make available to any candidate or committee a reporting form which the candidate or committee may use to indicate contributions received by the candidate or committee but returned to the contributor before deposit.

(5) The candidate and his or her campaign treasurer, in the case of a candidate, or the political committee chair and campaign treasurer of the committee, in the case of a political committee, shall certify as to the correctness of each report; and each person so certifying shall bear the responsibility for the accuracy and veracity of each report. Any campaign treasurer, candidate, or political committee chair who willfully certifies the correctness of any report while knowing that such report is incorrect, false, or incomplete commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(6) The records maintained by the campaign depository with respect to any campaign account regulated by this chapter are subject to inspection by an agent of the Division of Elections or the Florida Elections Commission at any time during normal banking hours, and such depository shall furnish certified copies of any of such records to the Division of Elections or Florida Elections Commission upon request.

(7) Notwithstanding any other provisions of this chapter, in any reporting period during which a candidate or political committee has not received funds, made any contributions, or expended any reportable funds, the filing of the required report for that period is waived. However, the next report filed must specify that the report covers the entire period between the last submitted report and the report being filed, and any candidate or political committee not reporting by virtue of this subsection on dates prescribed elsewhere in this chapter shall notify the filing officer in writing on the prescribed reporting date that no report is being filed on that date.

(8)(a) Any candidate or political committee failing to file a report on the designated due date is subject to a fine as provided in paragraph (b) for each late day, and, in the case of a candidate, such fine shall be paid only from personal funds of the candidate. The fine shall be assessed by the filing officer and the moneys collected shall be deposited:

1. In the General Revenue Fund, in the case of a candidate for state office or a political committee that registers with the Division of Elections; or

2. In the general revenue fund of the political subdivision, in the case of a candidate for an office of a political subdivision or a political committee that registers with an officer of a political subdivision.

No separate fine shall be assessed for failure to file a copy of any report required by this section.

(b) Upon determining that a report is late, the filing officer shall immediately notify the candidate or chair of the political committee as to the failure to file a report by the designated due date and that a fine is being assessed for each late day. The fine is $50 per day for the first 3 days late and, thereafter, $500 per day for each late day, not to exceed 25 percent of the total receipts or expenditures, whichever is greater, for the period covered by the late report. However, for the reports immediately preceding each special primary election, special election, primary election, and general election, the fine is $500 per day for each late day, not to exceed 25 percent of the total receipts or expenditures, whichever is greater, for the period covered by the late report. For reports required under s. 106.141(8), the fine is $50 per day for each late day, not to exceed 25 percent of the total receipts or expenditures, whichever is greater, for the period covered by the late report. Upon receipt of the report, the filing officer shall determine the amount of the fine which is due and shall notify the candidate or chair or registered agent of the political committee. The filing officer shall determine the amount of the fine due based upon the earliest of the following:

1. When the report is actually received by such officer.

2. When the report is postmarked.

3. When the certificate of mailing is dated.

4. When the receipt from an established courier company is dated.

5. When the electronic receipt issued pursuant to s. 106.0705 or other electronic filing system authorized in this section is dated.

Such fine shall be paid to the filing officer within 20 days after receipt of the notice of payment due, unless appeal is made to the Florida Elections Commission pursuant to paragraph (c). Notice is deemed complete upon proof of delivery of written notice to the mailing or street address on record with the filing officer. In the case of a candidate, such fine is not an allowable campaign expenditure and shall be paid only from personal funds of the candidate. An officer or member of a political committee is not personally liable for such fine.

(c) Any candidate or chair of a political committee may appeal or dispute the fine, based upon, but not limited to, unusual circumstances surrounding the failure to file on the designated due date, and may request and shall be entitled to a hearing before the Florida Elections Commission, which shall have the authority to waive the fine in whole or in part. The Florida Elections Commission must consider the mitigating and aggravating circumstances contained in s. 106.265(2) when determining the amount of a fine, if any, to be waived. Any such request shall be made within 20 days after receipt of the notice of payment due. In such case, the candidate or chair of the political committee shall, within the 20-day period, notify the filing officer in writing of his or her intention to bring the matter before the commission.

(d) The appropriate filing officer shall notify the Florida Elections Commission of the repeated late filing by a candidate or political committee, the failure of a candidate or political committee to file a report after notice, or the failure to pay the fine imposed. The commission shall investigate only those alleged late filing violations specifically identified by the filing officer and as set forth in the notification. Any other alleged violations must be separately stated and reported by the division to the commission under s. 106.25(2).

(9) The Department of State may prescribe by rule the requirements for filing campaign treasurers’ reports as set forth in this chapter.

History.—s. 7, ch. 73-128; ss. 5, 15, 17, ch. 74-200; ss. 1, 2, ch. 75-8; s. 2, ch. 75-139; s. 1, ch. 77-174; s. 46, ch. 77-175; s. 23, ch. 79-164; ss. 7, 8, ch. 79-365; s. 4, ch. 79-378; s. 58, ch. 79-400; s. 52, ch. 81-259; s. 27, ch. 81-304; s. 2, ch. 82-143; s. 11, ch. 83-251; s. 37, ch. 84-302; s. 6, ch. 85-226; s. 1, ch. 86-134; s. 13, ch. 87-224; s. 9, ch. 89-256; s. 31, ch. 90-315; s. 2, ch. 90-338; s. 18, ch. 90-502; s. 7, ch. 91-107; s. 2, ch. 95-140; s. 640, ch. 95-147; s. 15, ch. 95-280; s. 7, ch. 97-13; s. 6, ch. 2001-75; s. 29, ch. 2002-17; s. 2, ch. 2002-197; s. 8, ch. 2003-1; ss. 17, 18, ch. 2004-252; s. 24, ch. 2005-286; ss. 5, 10, ch. 2006-300; s. 29, ch. 2008-95; s. 59, ch. 2011-40; s. 6, ch. 2012-5; s. 9, ch. 2013-37.



106.0701 - Solicitation of contributions on behalf of s. 527 or s. 501(c)(4) organizations; reporting requirements; civil penalty; exemption.

106.0701 Solicitation of contributions on behalf of s. 527 or s. 501(c)(4) organizations; reporting requirements; civil penalty; exemption.—

(1) The Governor, Lieutenant Governor, members of the Cabinet, state legislators, or candidates for such offices who directly or indirectly solicit, cause to be solicited, or accept any contribution on behalf of an organization that is exempt from taxation under s. 527 or s. 501(c)(4) of the Internal Revenue Code, which such individuals, in whole or in part, establish, maintain, or control, shall file a statement with the division within 5 days after commencing such activity on behalf of the organization. The statement shall contain the following information:

(a) The name of the person acting on behalf of the organization.

(b) The name and type of the organization.

(c) A description of the relationship between the person and the organization.

(2) Failure to timely file the statement shall subject the person to a civil penalty of $50 per day for each late day, payable from the personal funds of the violator.

(3) Upon filing a statement with the division, an individual subject to the requirements of subsection (1) shall promptly create a public website that contains a mission statement and the names of persons associated with the organization. The address of the website shall be reported to the division within 5 business days after the website is created.

(4) All contributions received shall be disclosed on the website within 5 business days after deposit, together with the name, address, and occupation of the donor. All expenditures by the organization shall be individually disclosed on the website within 5 business days after being made.

(5) The filing requirements of subsection (1) do not apply to an individual acting on behalf of his or her own campaign, a political party, or an affiliated party committee of which the individual is a member.

History.—s. 6, ch. 2006-300; ss. 10, 30, ch. 2011-6; HJR 7105, 2011 Regular Session.



106.0702 - Reporting; political party executive committee candidates.

106.0702 Reporting; political party executive committee candidates.—

(1) An individual seeking a publicly elected position on a political party executive committee who receives a contribution or makes an expenditure shall file a report of all contributions received and all expenditures made. The report shall be filed on the 4th day immediately preceding the primary election.

(2)(a) The report shall be filed with the supervisor of elections of the appropriate county. Reports shall be filed no later than 5 p.m. of the day designated; however, any report postmarked by the United States Postal Service by the day designated shall be deemed to have been filed in a timely manner. Any report received by the filing officer within 5 days after the designated due date shall be deemed timely filed unless it has a postmark that indicates that the report was mailed after the designated due date. A certificate of mailing obtained from and dated by the United States Postal Service at the time of mailing, or a receipt from an established courier company, which bears a date on or before the date on which the report is due is proof of mailing in a timely manner. The report filed must contain information of all contributions received and expenditures made as of the day preceding the designated due date. All such reports must be open to public inspection.

(b) A reporting individual may submit the report required under this section through an electronic filing system, if used by the supervisor for other candidates, in order to satisfy the filing requirement. Such reports shall be completed and filed through the electronic filing system not later than midnight on the 4th day immediately preceding the primary election.

(3)(a) A report that is deemed to be incomplete by the supervisor shall be accepted on a conditional basis. The supervisor shall send a notice to the reporting individual by certified mail or by another method using a common carrier that provides proof of delivery as to why the report is incomplete. Within 7 days after receipt of such notice, the reporting individual must file an addendum to the report providing all information necessary to complete the report in compliance with this section. Failure to file a complete report after such notice constitutes a violation of this chapter.

(b) Notice is deemed complete upon proof of delivery of a written notice to the mailing or street address that is on record with the supervisor.

(4)(a) Each report required by this section must contain:

1. The full name, address, and occupation of each person who has made one or more contributions to or for the reporting individual within the reporting period, together with the amount and date of such contributions. For corporations, the report must provide as clear a description as practicable of the principal type of business conducted by the corporations. However, if the contribution is $100 or less or is from a relative, as defined in s. 112.312, provided that the relationship is reported, the occupation of the contributor or the principal type of business need not be listed.

2. The name and address of each political committee from which the reporting individual has received, or to which the reporting individual has made, any transfer of funds within the reporting period, together with the amounts and dates of all transfers.

3. Each loan for campaign purposes from any person or political committee within the reporting period, together with the full name, address, and occupation, and principal place of business, if any, of the lender and endorser, if any, and the date and amount of such loans.

4. A statement of each contribution, rebate, refund, or other receipt not otherwise listed under subparagraphs 1.-3.

5. The total sums of all loans, in-kind contributions, and other receipts by or for such reporting individual during the reporting period. The reporting forms shall be designed to elicit separate totals for in-kind contributions, loans, and other receipts.

6. The full name and address of each person to whom expenditures have been made by or on behalf of the reporting individual within the reporting period; the amount, date, and purpose of each such expenditure; and the name and address of, and office sought by, each reporting individual on whose behalf such expenditure was made.

7. The amount and nature of debts and obligations owed by or to the reporting individual which relate to the conduct of any political campaign.

8. Transaction information for each credit card purchase. Receipts for each credit card purchase shall be retained by the reporting individual.

9. The amount and nature of any separate interest-bearing accounts or certificates of deposit and identification of the financial institution in which such accounts or certificates of deposit are located.

(b) The supervisor shall make available to any reporting individual a reporting form that the reporting individual may use to indicate contributions received by the reporting individual but returned to the contributor before deposit.

(5) The reporting individual shall certify as to the correctness of the report and shall bear the responsibility for the accuracy and veracity of each report. Any reporting individual who willfully certifies the correctness of the report while knowing that such report is incorrect, false, or incomplete commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(6) Notwithstanding any other provisions of this chapter, the filing of the required report is waived if the reporting individual has not received contributions or expended any reportable funds.

(7)(a) A reporting individual who fails to file a report on the designated due date is subject to a fine, and such fine shall be paid only from personal funds of the reporting individual. The fine shall be $50 per day for the first 3 days late and, thereafter, $500 per day for each late day, not to exceed 25 percent of the total receipts or expenditures, whichever is greater. The fine shall be assessed by the supervisor, and the moneys collected shall be deposited into the general revenue fund of the political subdivision.

(b) The supervisor shall determine the amount of the fine due based upon the earliest of the following:

1. When the report is actually received by the supervisor;

2. When the report is postmarked;

3. When the certificate of mailing is dated;

4. When the receipt from an established courier company is dated; or

5. When the report is completed and filed through the electronic filing system, if applicable.

Such fine shall be paid to the supervisor within 20 days after receipt of the notice of payment due unless appeal is made to the Florida Elections Commission pursuant to paragraph (c). Notice is deemed complete upon proof of delivery of written notice to the mailing or street address on record with the supervisor. Such fine may not be an allowable campaign expenditure and shall be paid only from personal funds of the reporting individual.

(c) A reporting individual may appeal or dispute the fine, based upon, but not limited to, unusual circumstances surrounding the failure to file on the designated due date, and may request and is entitled to a hearing before the Florida Elections Commission, which has the authority to waive the fine in whole or in part. The Florida Elections Commission must consider the mitigating and aggravating circumstances contained in s. 106.265(2) when determining the amount of a fine, if any, to be waived. Any such request shall be made within 20 days after receipt of the notice of payment due. In such case, the reporting individual must, within 20 days after receipt of the notice, notify the supervisor in writing of his or her intention to bring the matter before the commission.

(d) The appropriate supervisor shall notify the Florida Elections Commission of the late filing by a reporting individual, the failure of a reporting individual to file a report after notice, or the failure to pay the fine imposed. The commission shall investigate only those alleged late filing violations specifically identified by the supervisor and as set forth in the notification. Any other alleged violations must be separately stated and reported by the division to the commission under s. 106.25(2).

History.—s. 10, ch. 2013-37.



106.0703 - Electioneering communications organizations; reporting requirements; certification and filing; penalties.

106.0703 Electioneering communications organizations; reporting requirements; certification and filing; penalties.—

(1)(a) Each electioneering communications organization shall file regular reports of all contributions received and all expenditures made by or on behalf of the organization. Except as provided in paragraphs (b) and (c), reports must be filed on the 10th day following the end of each calendar month from the time the organization is registered. However, if the 10th day following the end of a calendar month occurs on a Saturday, Sunday, or legal holiday, the report must be filed on the next following day that is not a Saturday, Sunday, or legal holiday. Monthly reports must include all contributions received and expenditures made during the calendar month that have not otherwise been reported pursuant to this section.

(b) For an electioneering communications organization required to file reports with the division, reports must be filed:

1. On the 60th day immediately preceding the primary election, and each week thereafter, with the last weekly report being filed on the 4th day immediately preceding the general election.

2. On the 10th day immediately preceding the general election, and every day thereafter excluding the 4th day immediately preceding the general election, with the last daily report being filed the day before the general election.

(c) For an electioneering communications organization required to file reports with a filing officer other than the division, reports must be filed on the 60th day immediately preceding the primary election, and biweekly on each Friday thereafter through and including the 4th day immediately preceding the general election, with additional reports due on the 25th and 11th days before the primary election and the general election.

(d) When a special election is called to fill a vacancy in office, all electioneering communications organizations making contributions or expenditures to influence the results of the special election shall file reports with the filing officer on the dates set by the Department of State pursuant to s. 100.111.

(e) In addition to the reports required by paragraph (a), an electioneering communications organization that is registered with the Department of State and that makes a contribution or expenditure to influence the results of a county or municipal election that is not being held at the same time as a state or federal election must file reports with the county or municipal filing officer on the same dates as county or municipal candidates or committees for that election. The electioneering communications organization must also include the expenditure in the next report filed with the Division of Elections pursuant to this section following the county or municipal election.

(f) The filing officer shall make available to each electioneering communications organization a schedule designating the beginning and end of reporting periods as well as the corresponding designated due dates.

(2)(a) Except as provided in s. 106.0705, the reports required of an electioneering communications organization shall be filed with the filing officer not later than 5 p.m. of the day designated. However, any report postmarked by the United States Postal Service no later than midnight of the day designated is deemed to have been filed in a timely manner. Any report received by the filing officer within 5 days after the designated due date that was delivered by the United States Postal Service is deemed timely filed unless it has a postmark that indicates that the report was mailed after the designated due date. A certificate of mailing obtained from and dated by the United States Postal Service at the time of mailing, or a receipt from an established courier company, which bears a date on or before the date on which the report is due, suffices as proof of mailing in a timely manner. Reports other than daily reports must contain information on all previously unreported contributions received and expenditures made as of the preceding Friday, except that the report filed on the Friday immediately preceding the election must contain information on all previously unreported contributions received and expenditures made as of the day preceding the designated due date; daily reports must contain information on all previously unreported contributions received as of the preceding day. All such reports are open to public inspection.

(b)1. Any report that is deemed to be incomplete by the officer with whom the electioneering communications organization files shall be accepted on a conditional basis. The treasurer of the electioneering communications organization shall be notified, by certified mail or other common carrier that can establish proof of delivery for the notice, as to why the report is incomplete. Within 7 days after receipt of such notice, the treasurer must file an addendum to the report providing all information necessary to complete the report in compliance with this section. Failure to file a complete report after such notice constitutes a violation of this chapter.

2. Notice is deemed sufficient upon proof of delivery of written notice to the mailing or street address of the treasurer or registered agent of the electioneering communication organization on record with the filing officer.

(3)(a) Except for daily reports, to which only the contribution provisions below apply, each report required by this section must contain:

1. The full name, address, and occupation, if any, of each person who has made one or more contributions to or for such electioneering communications organization within the reporting period, together with the amount and date of such contributions. For corporations, the report must provide as clear a description as practicable of the principal type of business conducted by the corporation. However, if the contribution is $100 or less, the occupation of the contributor or the principal type of business need not be listed.

2. The name and address of each political committee from which or to which the reporting electioneering communications organization made any transfer of funds, together with the amounts and dates of all transfers.

3. Each loan for electioneering communication purposes to or from any person or political committee within the reporting period, together with the full names, addresses, and occupations and principal places of business, if any, of the lender and endorsers, if any, and the date and amount of such loans.

4. A statement of each contribution, rebate, refund, or other receipt not otherwise listed under subparagraphs 1.-3.

5. The total sums of all loans, in-kind contributions, and other receipts by or for such electioneering communications organization during the reporting period. The reporting forms shall be designed to elicit separate totals for in-kind contributions, loans, and other receipts.

6. The full name and address of each person to whom expenditures have been made by or on behalf of the electioneering communications organization within the reporting period and the amount, date, and purpose of each expenditure.

7. The full name and address of each person to whom an expenditure for personal services, salary, or reimbursement for expenses has been made and that is not otherwise reported, including the amount, date, and purpose of the expenditure.

8. The total sum of expenditures made by the electioneering communications organization during the reporting period.

9. The amount and nature of debts and obligations owed by or to the electioneering communications organization that relate to the conduct of any electioneering communication.

10. Transaction information for each credit card purchase. Receipts for each credit card purchase shall be retained by the electioneering communications organization.

11. The amount and nature of any separate interest-bearing accounts or certificates of deposit and identification of the financial institution in which such accounts or certificates of deposit are located.

12. The primary purposes of an expenditure made indirectly through an electioneering communications organization for goods and services, such as communications media placement or procurement services and other expenditures that include multiple components as part of the expenditure. The primary purpose of an expenditure shall be that purpose, including integral and directly related components, that comprises 80 percent of such expenditure.

(b) The filing officer shall make available to any electioneering communications organization a reporting form which the electioneering communications organization may use to indicate contributions received by the electioneering communications organization but returned to the contributor before deposit.

(4) The treasurer of the electioneering communications organization shall certify as to the correctness of each report, and each person so certifying shall bear the responsibility for the accuracy and veracity of each report. Any treasurer who willfully certifies the correctness of any report while knowing that such report is incorrect, false, or incomplete commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(5) The electioneering communications organization depository shall provide statements reflecting deposits and expenditures from the account to the treasurer, who shall retain the records pursuant to s. 106.06. The records maintained by the depository with respect to the account shall be subject to inspection by an agent of the Division of Elections or the Florida Elections Commission at any time during normal banking hours, and such depository shall furnish certified copies of any such records to the Division of Elections or the Florida Elections Commission upon request.

(6) Notwithstanding any other provisions of this chapter, in any reporting period during which an electioneering communications organization has not received funds, made any contributions, or expended any reportable funds, the treasurer shall file a written report with the filing officer by the prescribed reporting date that no reportable contributions or expenditures were made during the reporting period.

(7)(a) Any electioneering communications organization failing to file a report on the designated due date shall be subject to a fine as provided in paragraph (b) for each late day. The fine shall be assessed by the filing officer, and the moneys collected shall be deposited:

1. In the General Revenue Fund, in the case of an electioneering communications organization that registers with the Division of Elections; or

2. In the general revenue fund of the political subdivision, in the case of an electioneering communications organization that registers with an officer of a political subdivision.

No separate fine shall be assessed for failure to file a copy of any report required by this section.

(b) Upon determining that a report is late, the filing officer shall immediately notify the electioneering communications organization as to the failure to file a report by the designated due date and that a fine is being assessed for each late day. The fine shall be $50 per day for the first 3 days late and, thereafter, $500 per day for each late day, not to exceed 25 percent of the total receipts or expenditures, whichever is greater, for the period covered by the late report. However, for the reports immediately preceding each primary and general election, the fine shall be $500 per day for each late day, not to exceed 25 percent of the total receipts or expenditures, whichever is greater, for the period covered by the late report. Upon receipt of the report, the filing officer shall determine the amount of the fine which is due and shall notify the electioneering communications organization. The filing officer shall determine the amount of the fine due based upon the earliest of the following:

1. When the report is actually received by such officer.

2. When the report is postmarked.

3. When the certificate of mailing is dated.

4. When the receipt from an established courier company is dated.

5. When the electronic receipt issued pursuant to s. 106.0705 or other electronic filing system authorized in this section is dated.

Such fine shall be paid to the filing officer within 20 days after receipt of the notice of payment due, unless appeal is made to the Florida Elections Commission pursuant to paragraph (c). Notice is deemed sufficient upon proof of delivery of written notice to the mailing or street address on record with the filing officer. An officer or member of an electioneering communications organization shall not be personally liable for such fine.

(c) The treasurer of an electioneering communications organization may appeal or dispute the fine, based upon, but not limited to, unusual circumstances surrounding the failure to file on the designated due date, and may request and shall be entitled to a hearing before the Florida Elections Commission, which shall have the authority to waive the fine in whole or in part. The Florida Elections Commission must consider the mitigating and aggravating circumstances contained in s. 106.265(2) when determining the amount of a fine, if any, to be waived. Any such request shall be made within 20 days after receipt of the notice of payment due. In such case, the treasurer of the electioneering communications organization shall, within the 20-day period, notify the filing officer in writing of his or her intention to bring the matter before the commission.

(d) The appropriate filing officer shall notify the Florida Elections Commission of the repeated late filing by an electioneering communications organization, the failure of an electioneering communications organization to file a report after notice, or the failure to pay the fine imposed. The commission shall investigate only those alleged late filing violations specifically identified by the filing officer and as set forth in the notification. Any other alleged violations must be stated separately and reported by the division to the commission under s. 106.25(2).

(8) Electioneering communications organizations shall not use credit cards.

History.—s. 7, ch. 2006-300; s. 23, ch. 2010-167; ss. 11, 30, ch. 2011-6; s. 60, ch. 2011-40; HJR 7105, 2011 Regular Session; s. 7, ch. 2012-5; s. 11, ch. 2013-37; s. 10, ch. 2014-17.



106.0705 - Electronic filing of campaign treasurer’s reports.

106.0705 Electronic filing of campaign treasurer’s reports.—

(1) As used in this section, “electronic filing system” means an Internet system for recording and reporting campaign finance activity by reporting period.

(2)(a) Each individual who is required to file reports with the division pursuant to s. 106.07 or s. 106.141 must file such reports by means of the division’s electronic filing system.

(b) Each political committee, electioneering communications organization, affiliated party committee, or state executive committee that is required to file reports with the division under s. 106.07, s. 106.0703, or s. 106.29, as applicable, must file such reports with the division by means of the division’s electronic filing system.

(c) Each person or organization that is required to file reports with the division under s. 106.071 must file such reports by means of the division’s electronic filing system.

(3) Reports filed pursuant to this section shall be completed and filed through the electronic filing system not later than midnight of the day designated. Reports not filed by midnight of the day designated are late filed and are subject to the penalties under s. 106.07(8), s. 106.0703(7), or s. 106.29(3), as applicable.

(4) Each report filed pursuant to this section is considered to be under oath by the candidate and treasurer, the chair and treasurer, the treasurer under s. 106.0703, or the leader and treasurer under s. 103.092, whichever is applicable, and such persons are subject to the provisions of s. 106.07(5), s. 106.0703(4), or s. 106.29(2), as applicable. Persons given a secure sign-on to the electronic filing system are responsible for protecting such from disclosure and are responsible for all filings using such credentials, unless they have notified the division that their credentials have been compromised.

(5) The electronic filing system developed by the division must:

(a) Be based on access by means of the Internet.

(b) Be accessible by anyone with Internet access using standard web-browsing software.

(c) Provide for direct entry of campaign finance information as well as upload of such information from campaign finance software certified by the division.

(d) Provide a method that prevents unauthorized access to electronic filing system functions.

(6) The division shall adopt rules to administer this section and provide for the reports required to be filed pursuant to this section. Such rules shall, at a minimum, provide:

(a) Alternate filing procedures in case the division’s electronic filing system is not operable.

(b) For the issuance of an electronic receipt to the person submitting the report indicating and verifying that the report has been filed.

History.—s. 19, ch. 2004-252; s. 45, ch. 2005-278; s. 8, ch. 2006-300; s. 24, ch. 2010-167; ss. 12, 30, ch. 2011-6; s. 61, ch. 2011-40; HJR 7105, 2011 Regular Session; s. 12, ch. 2013-37.



106.0706 - Electronic filing of campaign finance reports; public records exemption.

106.0706 Electronic filing of campaign finance reports; public records exemption.—

(1) All user identifications and passwords held by the Department of State pursuant to s. 106.0705 are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2)(a) Information entered in the electronic filing system for purposes of generating a report pursuant to s. 106.0705 is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(b) Information entered in the electronic filing system is no longer exempt once the report is generated and filed with the Division of Elections.

History.—s. 1, ch. 2004-253; s. 16, ch. 2008-4; s. 1, ch. 2009-149.



106.071 - Independent expenditures; electioneering communications; reports; disclaimers.

106.071 Independent expenditures; electioneering communications; reports; disclaimers.—

(1) Each person who makes an independent expenditure with respect to any candidate or issue, and each individual who makes an expenditure for an electioneering communication which is not otherwise reported pursuant to this chapter, which expenditure, in the aggregate, is in the amount of $5,000 or more, shall file periodic reports of such expenditures in the same manner, at the same time, subject to the same penalties, and with the same officer as a political committee supporting or opposing such candidate or issue. The report shall contain the full name and address of the person making the expenditure; the full name and address of each person to whom and for whom each such expenditure has been made; the amount, date, and purpose of each such expenditure; a description of the services or goods obtained by each such expenditure; the issue to which the expenditure relates; and the name and address of, and office sought by, each candidate on whose behalf such expenditure was made.

(2) Any political advertisement paid for by an independent expenditure shall prominently state “Paid political advertisement paid for by   (Name and address of person paying for advertisement)   independently of any   (candidate or committee)  .”

(3) Subsection (2) does not apply to novelty items having a retail value of $10 or less which support, but do not oppose, a candidate or issue.

(4) Any person who fails to include the disclaimer prescribed in subsection (2) in any political advertisement that is required to contain such disclaimer commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 47, ch. 77-175; s. 10, ch. 89-256; s. 4, ch. 2004-252; s. 25, ch. 2010-167; ss. 13, 30, ch. 2011-6; HJR 7105, 2011 Regular Session.



106.075 - Elected officials; report of loans made in year preceding election; limitation on contributions to pay loans.

106.075 Elected officials; report of loans made in year preceding election; limitation on contributions to pay loans.—

(1) A person who is elected to office must report all loans, exceeding $500 in value, made to him or her and used for campaign purposes, and made in the 12 months preceding his or her election to office, to the filing officer. The report must be made, in the manner prescribed by the Department of State, within 10 days after being elected to office.

(2) Any person who makes a contribution to an individual to pay all or part of a loan incurred, in the 12 months preceding the election, to be used for the individual’s campaign, may not contribute more than the amount which is allowed in s. 106.08(1).

History.—s. 11, ch. 89-256; s. 32, ch. 90-315; s. 12, ch. 91-107; s. 641, ch. 95-147; s. 34, ch. 2013-37.



106.08 - Contributions; limitations on.

106.08 Contributions; limitations on.—

(1)(a) Except for political parties or affiliated party committees, no person or political committee may, in any election, make contributions in excess of the following amounts:

1. To a candidate for statewide office or for retention as a justice of the Supreme Court, $3,000. Candidates for the offices of Governor and Lieutenant Governor on the same ticket are considered a single candidate for the purpose of this section.

2. To a candidate for retention as a judge of a district court of appeal; a candidate for legislative office; a candidate for multicounty office; a candidate for countywide office or in any election conducted on less than a countywide basis; or a candidate for county court judge or circuit judge, $1,000.

(b) The contribution limits provided in this subsection do not apply to contributions made by a state or county executive committee of a political party or affiliated party committee regulated by chapter 103 or to amounts contributed by a candidate to his or her own campaign.

(c) The contribution limits of this subsection apply to each election. For purposes of this subsection, the primary election and general election are separate elections so long as the candidate is not an unopposed candidate as defined in s. 106.011. However, for the purpose of contribution limits with respect to candidates for retention as a justice or judge, there is only one election, which is the general election.

(2)(a) A candidate may not accept contributions from a county executive committee of a political party whose contributions in the aggregate exceed $50,000, or from the national or state executive committees of a political party, including any subordinate committee of such political party or affiliated party committees, whose contributions in the aggregate exceed $50,000.

(b) A candidate for statewide office may not accept contributions from national, state, or county executive committees of a political party, including any subordinate committee of the political party, or affiliated party committees, which contributions in the aggregate exceed $250,000. Polling services, research services, costs for campaign staff, professional consulting services, and telephone calls are not contributions to be counted toward the contribution limits of paragraph (a) or this paragraph. Any item not expressly identified in this paragraph as nonallocable is a contribution in an amount equal to the fair market value of the item and must be counted as allocable toward the contribution limits of paragraph (a) or this paragraph. Nonallocable, in-kind contributions must be reported by the candidate under s. 106.07 and by the political party or affiliated party committee under s. 106.29.

(3)(a) Any contribution received by a candidate with opposition in an election or by the campaign treasurer or a deputy campaign treasurer of such a candidate on the day of that election or less than 5 days before the day of that election must be returned by him or her to the person or committee contributing it and may not be used or expended by or on behalf of the candidate.

(b) Any contribution received by a candidate or by the campaign treasurer or a deputy campaign treasurer of a candidate after the date at which the candidate withdraws his or her candidacy, or after the date the candidate is defeated, becomes unopposed, or is elected to office must be returned to the person or committee contributing it and may not be used or expended by or on behalf of the candidate.

(4) Any contribution received by the chair, campaign treasurer, or deputy campaign treasurer of a political committee supporting or opposing a candidate with opposition in an election or supporting or opposing an issue on the ballot in an election on the day of that election or less than 5 days before the day of that election may not be obligated or expended by the committee until after the date of the election.

(5)(a) A person may not make any contribution through or in the name of another, directly or indirectly, in any election.

(b) Candidates, political committees, affiliated party committees, and political parties may not solicit contributions from any religious, charitable, civic, or other causes or organizations established primarily for the public good.

(c) Candidates, political committees, affiliated party committees, and political parties may not make contributions, in exchange for political support, to any religious, charitable, civic, or other cause or organization established primarily for the public good. It is not a violation of this paragraph for:

1. A candidate, political committee, affiliated party committee, or political party executive committee to make gifts of money in lieu of flowers in memory of a deceased person;

2. A candidate to continue membership in, or make regular donations from personal or business funds to, religious, political party, affiliated party committee, civic, or charitable groups of which the candidate is a member or to which the candidate has been a regular donor for more than 6 months; or

3. A candidate to purchase, with campaign funds, tickets, admission to events, or advertisements from religious, civic, political party, affiliated party committee, or charitable groups.

(6)(a) A political party or affiliated party committee may not accept any contribution that has been specifically designated for the partial or exclusive use of a particular candidate. Any contribution so designated must be returned to the contributor and may not be used or expended by or on behalf of the candidate. Funds contributed to an affiliated party committee may not be designated for the partial or exclusive use of a leader as defined in s. 103.092.

(b)1. A political party or affiliated party committee may not accept any in-kind contribution that fails to provide a direct benefit to the political party or affiliated party committee. A “direct benefit” includes, but is not limited to, fundraising or furthering the objectives of the political party or affiliated party committee.

2.a. An in-kind contribution to a state political party may be accepted only by the chairperson of the state political party or by the chairperson’s designee or designees whose names are on file with the division in a form acceptable to the division before the date of the written notice required in sub-subparagraph b. An in-kind contribution to a county political party may be accepted only by the chairperson of the county political party or by the county chairperson’s designee or designees whose names are on file with the supervisor of elections of the respective county before the date of the written notice required in sub-subparagraph b. An in-kind contribution to an affiliated party committee may be accepted only by the leader of the affiliated party committee as defined in s. 103.092 or by the leader’s designee or designees whose names are on file with the division in a form acceptable to the division before the date of the written notice required in sub-subparagraph b.

b. A person making an in-kind contribution to a state or county political party or affiliated party committee must provide prior written notice of the contribution to a person described in sub-subparagraph a. The prior written notice must be signed and dated and may be provided by an electronic or facsimile message. However, prior written notice is not required for an in-kind contribution that consists of food and beverage in an aggregate amount not exceeding $1,500 which is consumed at a single sitting or event if such in-kind contribution is accepted in advance by a person specified in sub-subparagraph a.

c. A person described in sub-subparagraph a. may accept an in-kind contribution requiring prior written notice only in a writing that is dated before the in-kind contribution is made. Failure to obtain the required written acceptance of an in-kind contribution to a state or county political party or affiliated party committee constitutes a refusal of the contribution.

d. A copy of each prior written acceptance required under sub-subparagraph c. must be filed at the time the regular reports of contributions and expenditures required under s. 106.29 are filed by the state executive committee, county executive committee, and affiliated party committee. A state executive committee and an affiliated party committee must file with the division. A county executive committee must file with the county’s supervisor of elections.

e. An in-kind contribution may not be given to a state or county political party or affiliated party committee unless the in-kind contribution is made as provided in this subparagraph.

(7)(a) Any person who knowingly and willfully makes or accepts no more than one contribution in violation of subsection (1) or subsection (5), or any person who knowingly and willfully fails or refuses to return any contribution as required in subsection (3), commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. If any corporation, partnership, or other business entity or any political party, affiliated party committee, political committee, or electioneering communications organization is convicted of knowingly and willfully violating any provision punishable under this paragraph, it shall be fined not less than $1,000 and not more than $10,000. If it is a domestic entity, it may be ordered dissolved by a court of competent jurisdiction; if it is a foreign or nonresident business entity, its right to do business in this state may be forfeited. Any officer, partner, agent, attorney, or other representative of a corporation, partnership, or other business entity, or of a political party, affiliated party committee, political committee, electioneering communications organization, or organization exempt from taxation under s. 527 or s. 501(c)(4) of the Internal Revenue Code, who aids, abets, advises, or participates in a violation of any provision punishable under this paragraph commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person who knowingly and willfully makes or accepts two or more contributions in violation of subsection (1) or subsection (5) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If any corporation, partnership, or other business entity or any political party, affiliated party committee, political committee, or electioneering communications organization is convicted of knowingly and willfully violating any provision punishable under this paragraph, it shall be fined not less than $10,000 and not more than $50,000. If it is a domestic entity, it may be ordered dissolved by a court of competent jurisdiction; if it is a foreign or nonresident business entity, its right to do business in this state may be forfeited. Any officer, partner, agent, attorney, or other representative of a corporation, partnership, or other business entity, or of a political committee, political party, affiliated party committee, or electioneering communications organization, or organization exempt from taxation under s. 527 or s. 501(c)(4) of the Internal Revenue Code, who aids, abets, advises, or participates in a violation of any provision punishable under this paragraph commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(8) Except when otherwise provided in subsection (7), any person who knowingly and willfully violates any provision of this section shall, in addition to any other penalty prescribed by this chapter, pay to the state a sum equal to twice the amount contributed in violation of this chapter. Each campaign treasurer shall pay all amounts contributed in violation of this section to the state for deposit in the General Revenue Fund.

(9) This section does not apply to the transfer of funds between a primary campaign depository and a savings account or certificate of deposit or to any interest earned on such account or certificate.

(10) Contributions to a political committee may be received by an affiliated organization and transferred to the bank account of the political committee via check written from the affiliated organization if such contributions are specifically identified as intended to be contributed to the political committee. All contributions received in this manner shall be reported pursuant to s. 106.07 by the political committee as having been made by the original contributor.

History.—s. 8, ch. 73-128; s. 6, ch. 74-200; s. 1, ch. 77-174; s. 48, ch. 77-175; s. 1, ch. 78-403; s. 9, ch. 79-365; s. 5, ch. 79-378; s. 7, ch. 85-226; s. 4, ch. 86-134; s. 12, ch. 89-256; ss. 33, 46, ch. 90-315; s. 9, ch. 90-338; s. 11, ch. 91-107; s. 642, ch. 95-147; s. 3, ch. 97-13; s. 8, ch. 99-355; s. 27, ch. 2002-17; s. 3, ch. 2002-197; s. 1, ch. 2002-281; s. 68, ch. 2005-277; s. 46, ch. 2005-278; s. 25, ch. 2005-286; s. 1, ch. 2005-360; s. 9, ch. 2006-300; s. 44, ch. 2007-30; s. 26, ch. 2010-167; ss. 14, 30, ch. 2011-6; s. 62, ch. 2011-40; HJR 7105, 2011 Regular Session; s. 8, ch. 2012-5; s. 13, ch. 2013-37.



106.087 - Independent expenditures; contribution limits; restrictions on political parties and political committees.

106.087 Independent expenditures; contribution limits; restrictions on political parties and political committees.—

(1)(a) As a condition of receiving a rebate of filing fees and party assessment funds pursuant to s. 99.061(2), s. 99.092(1), s. 99.103, or s. 103.121(1)(b), the chair or treasurer of a state or county executive committee shall take and subscribe to an oath or affirmation in writing. During the qualifying period for state candidates and prior to distribution of such funds, a printed copy of the oath or affirmation shall be filed with the Secretary of State and shall be substantially in the following form:

State of Florida

County of

Before me, an officer authorized to administer oaths, personally appeared   (name)  , to me well known, who, being sworn, says that he or she is the   (title)   of the   (name of party)     (state or specified county)   executive committee; that the executive committee has not made, either directly or indirectly, an independent expenditure in support of or opposition to a candidate or elected public official in the prior 6 months; that the executive committee will not make, either directly or indirectly, an independent expenditure in support of or opposition to a candidate or elected public official, through and including the upcoming general election; and that the executive committee will not violate the contribution limits applicable to candidates under s. 106.08(2), Florida Statutes.

(Signature of committee officer)

(Address)

Sworn to and subscribed before me this   day of  ,   (year)  , at   County, Florida.

(Signature and title of officer administering oath)

(b) Any executive committee found to have violated the provisions of the oath or affirmation in this section prior to receiving funds shall be ineligible to receive the rebate for that general election year.

(c) Any executive committee found to have violated the provisions of the oath or affirmation in this section after receiving funds shall be ineligible to receive the rebate from candidates qualifying for the following general election cycle.

(d) Any funds not distributed to the state or county executive committee pursuant to this section shall be deposited into the General Revenue Fund of the state.

(2)(a) Any political committee that accepts the use of public funds, equipment, personnel, or other resources to collect dues from its members agrees not to make independent expenditures in support of or opposition to a candidate or elected public official. However, expenditures may be made for the sole purpose of jointly endorsing three or more candidates.

(b) Any political committee that violates this subsection is liable for a civil fine of up to $5,000 to be determined by the Florida Elections Commission or the entire amount of the expenditures, whichever is greater.

History.—s. 5, ch. 97-13; s. 14, ch. 99-6; s. 19, ch. 2013-37.



106.088 - Independent expenditures; contribution limits; restrictions on affiliated party committees.

106.088 Independent expenditures; contribution limits; restrictions on affiliated party committees.—

(1) As a condition of receiving a rebate of party assessments under s. 103.121(1)(b), the leader or treasurer of an affiliated party committee as defined in s. 103.092 shall take and subscribe to an oath or affirmation in writing. During the qualifying period for state candidates and prior to distribution of such funds, a printed copy of the oath or affirmation shall be filed with the Secretary of State and shall be substantially in the following form:

State of Florida

County of

Before me, an officer authorized to administer oaths, personally appeared   (name)  , to me well known, who, being sworn, says that he or she is the   (title)   of the   (name of party)     (name of chamber)   affiliated party committee; that the affiliated party committee has not made, either directly or indirectly, an independent expenditure in support of or opposition to a candidate or elected public official in the prior 6 months; that the affiliated party committee will not make, either directly or indirectly, an independent expenditure in support of or opposition to a candidate or elected public official, through and including the upcoming general election; and that the affiliated party committee will not violate the contribution limits applicable to candidates under s. 106.08(2), Florida Statutes.

(Signature of committee officer)

(Address)

Sworn to and subscribed before me this  day of  ,   (year)  , at   County, Florida.

(Signature and title of officer administering oath)

(2)(a) Any affiliated party committee found to have violated the provisions of the oath or affirmation prior to receiving funds shall be ineligible to receive the rebate for that general election year.

(b) Any affiliated party committee found to have violated the provisions of the oath or affirmation after receiving funds shall be ineligible to receive the rebate from candidates qualifying for the following general election cycle.

(3) Any funds not distributed to the affiliated party committee pursuant to this section shall be deposited into the General Revenue Fund of the state.

History.—ss. 15, 30, ch. 2011-6; HJR 7105, 2011 Regular Session.



106.09 - Cash contributions and contribution by cashier’s checks.

106.09 Cash contributions and contribution by cashier’s checks.—

(1)(a) A person may not make an aggregate cash contribution or contribution by means of a cashier’s check to the same candidate or committee in excess of $50 per election.

(b) A person may not accept an aggregate cash contribution or contribution by means of a cashier’s check from the same contributor in excess of $50 per election.

(2)(a) Any person who makes or accepts a contribution in violation of subsection (1) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person who knowingly and willfully makes or accepts a contribution in excess of $5,000 in violation of subsection (1) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 9, ch. 73-128; s. 48, ch. 77-175; s. 2, ch. 2002-281; s. 45, ch. 2007-30; s. 63, ch. 2011-40.



106.11 - Expenses of and expenditures by candidates and political committees.

106.11 Expenses of and expenditures by candidates and political committees.—Each candidate and each political committee which designates a primary campaign depository pursuant to s. 106.021(1) shall make expenditures from funds on deposit in such primary campaign depository only in the following manner, with the exception of expenditures made from petty cash funds provided by s. 106.12:

(1)(a) The campaign treasurer or deputy campaign treasurer of a candidate or political committee shall make expenditures from funds on deposit in the primary campaign depository only by means of a bank check drawn upon the campaign account of the candidate or political committee. The campaign account shall be separate from any personal or other account and shall be used only for the purpose of depositing contributions and making expenditures for the candidate or political committee.

(b) The checks for such account shall contain, as a minimum, the following information:

1. The name of the campaign account of the candidate or political committee.

2. The account number and the name of the bank.

3. The exact amount of the expenditure.

4. The signature of the campaign treasurer or deputy treasurer.

5. The exact purpose for which the expenditure is authorized.

6. The name of the payee.

(2)(a) For purposes of this section, debit cards are considered bank checks, if:

1. Debit cards are obtained from the same bank that has been designated as the candidate’s or political committee’s primary campaign depository.

2. Debit cards are issued in the name of the treasurer, deputy treasurer, or authorized user and contain the name of the campaign account of the candidate or political committee.

3. No more than three debit cards are requested and issued.

4. The person using the debit card does not receive cash as part of, or independent of, any transaction for goods or services.

5. All receipts for debit card transactions contain:

a. The last four digits of the debit card number.

b. The exact amount of the expenditure.

c. The name of the payee.

d. The signature of the campaign treasurer, deputy treasurer, or authorized user.

e. The exact purpose for which the expenditure is authorized.

Any information required by this subparagraph but not included on the debit card transaction receipt may be handwritten on, or attached to, the receipt by the authorized user before submission to the treasurer.

(b) Debit cards are not subject to the requirements of paragraph (1)(b).

(3) The campaign treasurer, deputy treasurer, or authorized user who signs the check shall be responsible for the completeness and accuracy of the information on such check and for insuring that such expenditure is an authorized expenditure.

(4) No candidate, campaign manager, treasurer, deputy treasurer, or political committee or any officer or agent thereof, or any person acting on behalf of any of the foregoing, shall authorize any expenses, nor shall any campaign treasurer or deputy treasurer sign a check drawn on the primary campaign account for any purpose, unless there are sufficient funds on deposit in the primary depository account of the candidate or political committee to pay the full amount of the authorized expense, to honor all other checks drawn on such account, which checks are outstanding, and to meet all expenses previously authorized but not yet paid. However, an expense may be incurred for the purchase of goods or services if there are sufficient funds on deposit in the primary depository account to pay the full amount of the incurred expense, to honor all checks drawn on such account, which checks are outstanding, and to meet all other expenses previously authorized but not yet paid, provided that payment for such goods or services is made upon final delivery and acceptance of the goods or services; and an expenditure from petty cash pursuant to the provisions of s. 106.12 may be authorized, if there is a sufficient amount of money in the petty cash fund to pay for such expenditure. Payment for credit card purchases shall be made pursuant to s. 106.125. Any expense incurred or authorized in excess of such funds on deposit shall, in addition to other penalties provided by law, constitute a violation of this chapter. As used in this subsection, the term “sufficient funds on deposit in the primary depository account of the candidate or political committee” means that the funds at issue have been delivered for deposit to the financial institution at which such account is maintained. The term shall not be construed to mean that such funds are available for withdrawal in accordance with the deposit rules or the funds availability policies of such financial institution.

(5) A candidate who withdraws his or her candidacy, becomes an unopposed candidate, or is eliminated as a candidate or elected to office may expend funds from the campaign account to:

(a) Purchase “thank you” advertising for up to 75 days after he or she withdraws, becomes unopposed, or is eliminated or elected.

(b) Pay for items which were obligated before he or she withdrew, became unopposed, or was eliminated or elected.

(c) Pay for expenditures necessary to close down the campaign office and to prepare final campaign reports.

(d) Dispose of surplus funds as provided in s. 106.141.

(6) A candidate who makes a loan to his or her campaign and reports the loan as required by s. 106.07 may be reimbursed for the loan at any time the campaign account has sufficient funds to repay the loan and satisfy its other obligations.

History.—s. 11, ch. 73-128; s. 8, ch. 74-200; s. 48, ch. 77-175; s. 2, ch. 78-403; s. 10, ch. 79-365; s. 8, ch. 85-226; s. 13, ch. 89-256; s. 14, ch. 91-107; s. 643, ch. 95-147; s. 25, ch. 2002-17; s. 4, ch. 2002-197; s. 64, ch. 2011-40; s. 14, ch. 2013-37.



106.113 - Expenditures by local governments.

106.113 Expenditures by local governments.—

(1) As used in this section, the term:

(a) “Local government” means:

1. A county, municipality, school district, or other political subdivision in this state; and

2. Any department, agency, board, bureau, district, commission, authority, or similar body of a county, municipality, school district, or other political subdivision of this state.

(b) “Public funds” means all moneys under the jurisdiction or control of the local government.

(2) A local government or a person acting on behalf of local government may not expend or authorize the expenditure of, and a person or group may not accept, public funds for a political advertisement or electioneering communication concerning an issue, referendum, or amendment, including any state question, that is subject to a vote of the electors. This subsection does not apply to an electioneering communication from a local government or a person acting on behalf of a local government which is limited to factual information.

(3) With the exception of the prohibitions specified in subsection (2), this section does not preclude an elected official of the local government from expressing an opinion on any issue at any time.

History.—s. 1, ch. 2009-125.



106.12 - Petty cash funds allowed.

106.12 Petty cash funds allowed.—

(1) Each campaign treasurer designated pursuant to s. 106.021(1) for a candidate or political committee is authorized to withdraw from the primary campaign account, until the close of the last day for qualifying for office, the amount of $500 per calendar quarter reporting period for the purpose of providing a petty cash fund for the candidate or political committee.

(2) Following the close of the last day for qualifying and until the last election in a given election period in which the political committee participates, the campaign treasurer of each political committee is authorized to withdraw the following amount each week from the primary depository campaign account for the purpose of providing a petty cash fund for the political committee, and, following the close of the last day for qualifying and until the election at which such candidate is eliminated or elected to office, or the time at which the candidate becomes unopposed, the campaign treasurer of each candidate is authorized to withdraw the following amount each week from the primary depository campaign account for the purpose of providing a petty cash fund for the candidate:

(a) For all candidates for nomination or election on a statewide basis, $500 per week.

(b) For all other candidates and all political committees, $100 per week.

(3) The petty cash fund so provided may be spent only in amounts less than $100 and only for office supplies, transportation expenses, and other necessities. Petty cash may not be used for the purchase of time, space, or services from communications media as defined in s. 106.011.

History.—s. 12, ch. 73-128; s. 48, ch. 77-175; s. 9, ch. 85-226; s. 5, ch. 2002-197; s. 20, ch. 2013-37.



106.125 - Credit cards; conditions on use.

106.125 Credit cards; conditions on use.—Any candidate for statewide office or any political committee created to support or oppose any candidate for statewide office or to support or oppose any statewide issue may obtain, and use in making travel-related campaign expenditures, credit cards. The obtention and use of credit cards by any such candidate or political committee shall be subject to the following conditions:

(1) Credit cards may be obtained only from the same bank which has been designated as the candidate’s or political committee’s primary campaign depository.

(2) Credit cards shall be in the name of the candidate or political committee and shall reflect that the account is a campaign account.

(3) Before a credit card may be used, a copy of the agreement or contract between the candidate and the bank, or the political committee and the bank, and a list of all persons who have been authorized to use the card shall be filed with the Secretary of State.

(4) All credit cards issued to candidates or political committees shall expire no later than midnight of the last day of the month of the general election.

(5) Each statement rendered by the issuer of a credit card shall be paid upon receipt.

(6) Campaign travel-related expenditures shall include transportation, lodging, meals, and other expenses incurred in connection with traveling for campaign purposes.

This section shall not be deemed to preclude the use of advance payments by a check drawn on the primary depository account for travel-related expenses. The treasurer shall require an accounting of actual expenses and reconcile any overpayment or underpayment to the original payee.

History.—s. 11, ch. 79-365; s. 2, ch. 86-134.



106.14 - Utilities; deposits; prior authorization.

106.14 Utilities; deposits; prior authorization.—

(1) Utility companies providing utilities services to a candidate or political committee shall charge a deposit sufficient to meet all anticipated charges during a billing period.

(2) Authorization and payment for utilities used during the billing period must be made by the candidate or political committee when the bill is received from a utility company.

History.—s. 14, ch. 73-128; s. 48, ch. 77-175; s. 5, ch. 78-403; s. 59, ch. 79-400; s. 2, ch. 85-63; s. 14, ch. 89-256.



106.1405 - Use of campaign funds.

106.1405 Use of campaign funds.—A candidate or the spouse of a candidate may not use funds on deposit in a campaign account of such candidate to defray normal living expenses for the candidate or the candidate’s family, other than expenses actually incurred for transportation, meals, and lodging by the candidate or a family member during travel in the course of the campaign.

History.—s. 49, ch. 77-175; s. 53, ch. 81-259; s. 644, ch. 95-147; s. 10, ch. 97-13.



106.141 - Disposition of surplus funds by candidates.

106.141 Disposition of surplus funds by candidates.—

(1) Except as provided in subsection (6), each candidate who withdraws his or her candidacy, becomes an unopposed candidate, or is eliminated as a candidate or elected to office shall, within 90 days, dispose of the funds on deposit in his or her campaign account and file a report reflecting the disposition of all remaining funds. Such candidate may not accept any contributions, nor may any person accept contributions on behalf of such candidate, after the candidate withdraws his or her candidacy, becomes unopposed, or is eliminated or elected. However, if a candidate receives a refund check after all surplus funds have been disposed of, the check may be endorsed by the candidate and the refund disposed of under this section. An amended report must be filed showing the refund and subsequent disposition.

(2) Any candidate required to dispose of funds pursuant to this section may, before such disposition, be reimbursed by the campaign, in full or in part, for any reported contributions by the candidate to the campaign.

(3) The campaign treasurer of a candidate who withdraws his or her candidacy, becomes unopposed, or is eliminated as a candidate or elected to office and who has funds on deposit in a separate interest-bearing account or certificate of deposit shall, within 7 days after the date of becoming unopposed or the date of such withdrawal, elimination, or election, transfer such funds and the accumulated interest earned thereon to the campaign account of the candidate for disposal under this section. However, if the funds are in an account in which penalties will apply for withdrawal within the 7-day period, the campaign treasurer shall transfer such funds and the accumulated interest earned thereon as soon as the funds can be withdrawn without penalty, or within 90 days after the candidate becomes unopposed, withdraws his or her candidacy, or is eliminated or elected, whichever comes first.

(4)(a) Except as provided in paragraph (b), any candidate required to dispose of funds pursuant to this section shall, at the option of the candidate, dispose of such funds by any of the following means, or any combination thereof:

1. Return pro rata to each contributor the funds that have not been spent or obligated.

2. Donate the funds that have not been spent or obligated to a charitable organization or organizations that meet the qualifications of s. 501(c)(3) of the Internal Revenue Code.

3. Give not more than $25,000 of the funds that have not been spent or obligated to the affiliated party committee or political party of which such candidate is a member.

4. Give the funds that have not been spent or obligated:

a. In the case of a candidate for state office, to the state, to be deposited in either the 1Election Campaign Financing Trust Fund or the General Revenue Fund, as designated by the candidate; or

b. In the case of a candidate for an office of a political subdivision, to such political subdivision, to be deposited in the general fund thereof.

(b) Any candidate required to dispose of funds pursuant to this section who has received contributions pursuant to the Florida Election Campaign Financing Act shall, after all monetary commitments pursuant to s. 106.11(5)(b) and (c) have been met, return all surplus campaign funds to the General Revenue Fund.

(5) A candidate elected to office or a candidate who will be elected to office by virtue of his or her being unopposed may, in addition to the disposition methods provided in subsection (4), transfer from the campaign account to an office account any amount of the funds on deposit in such campaign account up to:

(a) Fifty thousand dollars, for a candidate for statewide office. The Governor and Lieutenant Governor shall be considered separate candidates for the purpose of this section.

(b) Ten thousand dollars, for a candidate for multicounty office.

(c) Ten thousand dollars multiplied by the number of years in the term of office for which elected, for a candidate for legislative office.

(d) Five thousand dollars multiplied by the number of years in the term of office for which elected, for a candidate for county office or for a candidate in any election conducted on less than a countywide basis.

(e) Six thousand dollars, for a candidate for retention as a justice of the Supreme Court.

(f) Three thousand dollars, for a candidate for retention as a judge of a district court of appeal.

(g) Three thousand dollars, for a candidate for county court judge or circuit judge.

The office account established pursuant to this subsection shall be separate from any personal or other account. Any funds so transferred by a candidate shall be used only for legitimate expenses in connection with the candidate’s public office. Such expenses may include travel expenses incurred by the officer or a staff member; personal taxes payable on office account funds by the candidate or elected public official; professional services provided by a certified public accountant or attorney for preparation of the elected public official’s financial disclosure filing pursuant to s. 112.3144 or s. 112.3145; costs to prepare, print, produce, and mail holiday cards or newsletters about the elected public official’s public business to constituents if such correspondence does not constitute a political advertisement, independent expenditure, or electioneering communication as provided in s. 106.011; fees or dues to religious, civic, or charitable organizations of which the elected public official is a member; items of modest value such as flowers, greeting cards, or personal notes given as a substitute for, or in association with, an elected public official’s personal attendance at a constituent’s special event or family occasion, such as the birth of a child, graduation, wedding, or funeral; personal expenses incurred by the elected public official in connection with attending a constituent meeting or event where public policy is discussed, if such meetings or events are limited to no more than once a week; or expenses incurred in the operation of the elected public official’s office, including the employment of additional staff. The funds may be deposited in a savings account; however, all deposits, withdrawals, and interest earned thereon shall be reported at the appropriate reporting period. If a candidate is reelected to office or elected to another office and has funds remaining in his or her office account, he or she may transfer surplus campaign funds to the office account. At no time may the funds in the office account exceed the limitation imposed by this subsection. Upon leaving public office, any person who has funds in an office account pursuant to this subsection remaining on deposit shall use such funds to pay for professional services provided by a certified public accountant or attorney for preparation of the elected public official’s final financial disclosure filing pursuant to s. 112.3144 or s. 112.3145, or give such funds to a charitable organization that meets the requirements of s. 501(c)(3) of the Internal Revenue Code or, in the case of a state officer, to the state to be deposited in the General Revenue Fund or, in the case of an officer of a political subdivision, to the political subdivision to be deposited in the general fund thereof.

(6)(a) For purposes of this subsection, the term “same office” with respect to legislative office means an office in the same legislative body, irrespective of district number or designation or geographic boundary.

(b) A candidate elected to state office or a candidate who will be elected to state office by virtue of his or her being unopposed after candidate qualifying ends, may retain up to $20,000 in his or her campaign account, or in an interest-bearing account or certificate of deposit, for use in his or her next campaign for the same office, in addition to the disposition methods provided in subsections (4) and (5). All requirements applicable to candidate campaign accounts under this chapter, including disclosure requirements applicable to candidate campaign accounts, limitations on expenditures, and limitations on contributions, apply to any retained funds.

(c) If a candidate who has retained funds under this subsection does not qualify as a candidate for reelection to the same office, all retained funds shall be disposed of as otherwise required by this section or s. 106.11(5) within 90 days after the last day of candidate qualifying for that office. Requirements in this section applicable to the disposal of surplus funds, including reporting requirements, are applicable to the disposal of retained funds.

(7) Before disposing of funds pursuant to subsection (4), transferring funds into an office account pursuant to subsection (5), or retaining funds for reelection pursuant to subsection (6), any candidate who filed an oath stating that he or she was unable to pay the fee for verification of petition signatures without imposing an undue burden on his or her personal resources or on resources otherwise available to him or her shall reimburse the state or local governmental entity, whichever is applicable, for such waived fee. If there are insufficient funds in the account to pay the full amount of the fee, the remaining funds shall be disbursed in the above manner until no funds remain. All funds disbursed pursuant to this subsection shall be remitted to the qualifying officer. Any reimbursement for petition verification costs which are reimbursable by the state shall be forwarded by the qualifying officer to the state for deposit in the General Revenue Fund.

(8)(a) Any candidate required to dispose of campaign funds pursuant to this section shall do so within the time required by this section and, on or before the date by which such disposition is to have been made, shall file with the officer with whom reports are required to be filed pursuant to s. 106.07 a form prescribed by the Division of Elections listing:

1. The name and address of each person or unit of government to whom any of the funds were distributed and the amounts thereof;

2. The name and address of each person to whom an expenditure was made, together with the amount thereof and purpose therefor;

3. The amount of such funds transferred to an office account by the candidate, together with the name and address of the bank, savings and loan association, or credit union in which the office account is located; and

4. The amount of such funds retained pursuant to subsection (6), together with the name and address of the bank, savings and loan association, or credit union in which the retained funds are located.

Such report shall be signed by the candidate and the campaign treasurer and certified as true and correct pursuant to s. 106.07.

(b) The filing officer shall notify each candidate at least 14 days before the date the report is due.

(c) Any candidate failing to file a report on the designated due date shall be subject to a fine as provided in s. 106.07 for submitting late termination reports.

(9) Any candidate elected to office who transfers surplus campaign funds into an office account pursuant to subsection (5) shall file a report on the 10th day following the end of each calendar quarter until the account is closed. Such reports shall contain the name and address of each person to whom any disbursement of funds was made, together with the amount thereof and the purpose therefor, and the name and address of any person from whom the elected candidate received any refund or reimbursement and the amount thereof. Such reports shall be on forms prescribed by the Division of Elections, signed by the elected candidate, certified as true and correct, and filed with the officer with whom campaign reports were filed pursuant to s. 106.07(2).

(10) Any candidate, or any person on behalf of a candidate, who accepts contributions after such candidate has withdrawn his or her candidacy, after the candidate has become an unopposed candidate, or after the candidate has been eliminated as a candidate or elected to office commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(11) Any candidate who is required by the provisions of this section to dispose of funds in his or her campaign account and who fails to dispose of the funds in the manner provided in this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 50, ch. 77-175; s. 6, ch. 79-378; s. 60, ch. 79-400; s. 2, ch. 80-292; s. 54, ch. 81-259; s. 28, ch. 81-304; s. 1, ch. 82-404; s. 38, ch. 84-302; s. 10, ch. 85-226; s. 2, ch. 86-7; s. 2, ch. 86-276; s. 11, ch. 87-363; s. 15, ch. 89-256; s. 34, ch. 90-315; s. 15, ch. 91-107; s. 645, ch. 95-147; ss. 15, 16, 53, ch. 97-13; s. 6, ch. 2002-197; s. 20, ch. 2004-252; s. 70, ch. 2005-277; ss. 16, 30, ch. 2011-6; s. 65, ch. 2011-40; HJR 7105, 2011 Regular Session; s. 15, ch. 2013-37.

1Note.—The trust fund expired, effective November 4, 1996, by operation of s. 19(f), Art. III of the State Constitution.



106.143 - Political advertisements circulated prior to election; requirements.

106.143 Political advertisements circulated prior to election; requirements.—

(1)(a) Any political advertisement that is paid for by a candidate, except a write-in candidate, and that is published, displayed, or circulated before, or on the day of, any election must prominently state:

1. “Political advertisement paid for and approved by   (name of candidate)  ,   (party affiliation)  , for   (office sought)  ”; or

2. “Paid by   (name of candidate)  ,   (party affiliation)  , for   (office sought)  .”

(b) Any political advertisement that is paid for by a write-in candidate and that is published, displayed, or circulated before, or on the day of, any election must prominently state:

1. “Political advertisement paid for and approved by   (name of candidate)  , write-in candidate, for   (office sought)  ”; or

2. “Paid by   (name of candidate)  , write-in candidate, for   (office sought)  .”

(c) Any other political advertisement published, displayed, or circulated before, or on the day of, any election must prominently:

1. Be marked “paid political advertisement” or with the abbreviation “pd. pol. adv.”

2. State the name and address of the persons paying for the advertisement.

3. State whether the advertisement and the cost of production is paid for or provided in kind by or at the expense of the entity publishing, displaying, broadcasting, or circulating the political advertisement.

(d) Any political advertisement made pursuant to s. 106.021(3)(d) must prominently state the name and address of the political committee or political party paying for the advertisement.

(2) Political advertisements made as in-kind contributions from a political party must prominently state: “Paid political advertisement paid for in-kind by   (name of political party)  . Approved by   (name of person, party affiliation, and office sought in the political advertisement)  .”

(3) Any political advertisement of a candidate running for partisan office shall express the name of the political party of which the candidate is seeking nomination or is the nominee. If the candidate for partisan office is running as a candidate with no party affiliation, any political advertisement of the candidate must state that the candidate has no party affiliation. A political advertisement of a candidate running for nonpartisan office may not state the candidate’s political party affiliation. This section does not prohibit a political advertisement from stating the candidate’s partisan-related experience. A candidate for nonpartisan office is prohibited from campaigning based on party affiliation.

(4) It is unlawful for any candidate or person on behalf of a candidate to represent that any person or organization supports such candidate, unless the person or organization so represented has given specific approval in writing to the candidate to make such representation. However, this subsection does not apply to:

(a) Editorial endorsement by any newspaper, radio or television station, or other recognized news medium.

(b) Publication by a party committee advocating the candidacy of its nominees.

(5)(a) Any political advertisement not paid for by a candidate, including those paid for by a political party or affiliated party committee, other than an independent expenditure, offered on behalf of a candidate must be approved in advance by the candidate. Such political advertisement must expressly state that the content of the advertisement was approved by the candidate, unless the political advertisement is published, displayed, or circulated in compliance with subparagraph (1)(a)2., and must state who paid for the advertisement. The candidate shall provide a written statement of authorization to the newspaper, radio station, television station, or other medium for each such advertisement submitted for publication, display, broadcast, or other distribution.

(b) Any person who makes an independent expenditure for a political advertisement shall provide a written statement that no candidate has approved the advertisement to the newspaper, radio station, television station, or other medium for each such advertisement submitted for publication, display, broadcast, or other distribution. The advertisement must also contain a statement that no candidate has approved the advertisement.

(6) No political advertisement of a candidate who is not an incumbent of the office for which the candidate is running shall use the word “re-elect.” Additionally, such advertisement must include the word “for” between the candidate’s name and the office for which the candidate is running, in order that incumbency is not implied. This subsection does not apply to bumper stickers or items designed to be worn by a person.

(7) Political advertisements paid for by a political party or an affiliated party committee may use names and abbreviations as registered under s. 103.081 in the disclaimer.

(8) This section does not apply to novelty items having a retail value of $10 or less which support, but do not oppose, a candidate or issue.

(9) Any political advertisement which is published, displayed, or produced in a language other than English may provide the information required by this section in the language used in the advertisement.

(10) This section does not apply to any campaign message or political advertisement used by a candidate and the candidate’s supporters or by a political committee if the message or advertisement is:

(a) Designed to be worn by a person.

(b) Placed as a paid link on an Internet website, provided the message or advertisement is no more than 200 characters in length and the link directs the user to another Internet website that complies with subsection (1).

(c) Placed as a graphic or picture link where compliance with the requirements of this section is not reasonably practical due to the size of the graphic or picture link and the link directs the user to another Internet website that complies with subsection (1).

(d) Placed at no cost on an Internet website for which there is no cost to post content for public users.

(e) Placed or distributed on an unpaid profile or account which is available to the public without charge or on a social networking Internet website, as long as the source of the message or advertisement is patently clear from the content or format of the message or advertisement. A candidate or political committee may prominently display a statement indicating that the website or account is an official website or account of the candidate or political committee and is approved by the candidate or political committee. A website or account may not be marked as official without prior approval by the candidate or political committee.

(f) Distributed as a text message or other message via Short Message Service, provided the message is no more than 200 characters in length or requires the recipient to sign up or opt in to receive it.

(g) Connected with or included in any software application or accompanying function, provided that the user signs up, opts in, downloads, or otherwise accesses the application from or through a website that complies with subsection (1).

(h) Sent by a third-party user from or through a campaign or committee’s website, provided the website complies with subsection (1).

(i) Contained in or distributed through any other technology-related item, service, or device for which compliance with subsection (1) is not reasonably practical due to the size or nature of such item, service, or device as available, or the means of displaying the message or advertisement makes compliance with subsection (1) impracticable.

(11) Any person who willfully violates any provision of this section is subject to the civil penalties prescribed in s. 106.265.

History.—s. 8, ch. 26870, 1951; s. 1, ch. 61-145; s. 21, ch. 65-379; s. 57, ch. 71-136; s. 30, ch. 73-128; s. 52, ch. 77-175; s. 30, ch. 81-304; s. 16, ch. 89-256; s. 35, ch. 90-315; s. 16, ch. 91-107; s. 646, ch. 95-147; s. 17, ch. 97-13; s. 18, ch. 99-318; s. 5, ch. 2004-252; s. 46, ch. 2007-30; s. 18, ch. 2010-167; ss. 17, 30, ch. 2011-6; s. 66, ch. 2011-40; HJR 7105, 2011 Regular Session; s. 9, ch. 2012-5.

Note.—Former s. 104.37.



106.1435 - Usage and removal of political campaign advertisements.

106.1435 Usage and removal of political campaign advertisements.—

(1) Each candidate, whether for a federal, state, county, or district office, shall make a good faith effort to remove all of his or her political campaign advertisements within 30 days after:

(a) Withdrawal of his or her candidacy;

(b) Having been eliminated as a candidate; or

(c) Being elected to office.

However, a candidate is not expected to remove those political campaign advertisements which are in the form of signs used by an outdoor advertising business as provided in chapter 479. The provisions herein do not apply to political campaign advertisements placed on motor vehicles or to campaign messages designed to be worn by persons.

(2) If political campaign advertisements are not removed within the specified period, the political subdivision or governmental entity has the authority to remove such advertisements and may charge the candidate the actual cost for such removal. Funds collected for removing such advertisements shall be deposited to the general revenue of the political subdivision.

(3) Pursuant to chapter 479, no political campaign advertisements shall be erected, posted, painted, tacked, nailed, or otherwise displayed, placed, or located on or above any state or county road right-of-way.

(4) The officer before whom a candidate qualifies for office shall notify the candidate, in writing, of the provisions in this section.

(5) This provision does not preclude municipalities from imposing additional or more stringent requirements on the usage and removal of political campaign advertisements.

History.—s. 1, ch. 84-221; s. 20, ch. 84-302; s. 14, ch. 87-224; s. 647, ch. 95-147.



106.1437 - Miscellaneous advertisements.

106.1437 Miscellaneous advertisements.—Any advertisement, other than a political advertisement, independent expenditure, or electioneering communication, on billboards, bumper stickers, radio, or television, or in a newspaper, a magazine, or a periodical, intended to influence public policy or the vote of a public official, shall clearly designate the sponsor of such advertisement by including a clearly readable statement of sponsorship. If the advertisement is broadcast on television, the advertisement shall also contain a verbal statement of sponsorship. This section does not apply to an editorial endorsement. For purposes of this chapter, an expenditure made for, or in furtherance of, a miscellaneous advertisement is not considered to be a contribution to or on behalf of a candidate, and does not constitute an independent expenditure. Such expenditures are not subject to the limitations applicable to independent expenditures.

History.—s. 36, ch. 90-315; s. 6, ch. 2004-252; s. 27, ch. 2010-167; ss. 18, 30, ch. 2011-6; s. 67, ch. 2011-40; HJR 7105, 2011 Regular Session.



106.1439 - Electioneering communications; disclaimers.

106.1439 Electioneering communications; disclaimers.—

(1) Any electioneering communication, other than a telephone call, shall prominently state: “Paid electioneering communication paid for by   (Name and address of person paying for the communication)  .”

(2) Any electioneering communication telephone call shall identify the persons or organizations sponsoring the call by stating either: “Paid for by   (insert name of persons or organizations sponsoring the call)  .” or “Paid for on behalf of   (insert name of persons or organizations authorizing call)  .” This subsection does not apply to any telephone call in which the individual making the call is not being paid and the individuals participating in the call know each other prior to the call.

(3) Any person who fails to include the disclaimer prescribed in this section in any electioneering communication that is required to contain such disclaimer commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 7, ch. 2004-252; s. 28, ch. 2010-167; ss. 19, 30, ch. 2011-6; HJR 7105, 2011 Regular Session.



106.147 - Telephone solicitation; disclosure requirements; prohibitions; exemptions; penalties.

106.147 Telephone solicitation; disclosure requirements; prohibitions; exemptions; penalties.—

(1)(a) Any telephone call supporting or opposing a candidate, elected public official, or ballot proposal must identify the persons or organizations sponsoring the call by stating either: “paid for by  ” (insert name of persons or organizations sponsoring the call) or “paid for on behalf of  ” (insert name of persons or organizations authorizing call). This paragraph does not apply to any telephone call in which both the individual making the call is not being paid and the individuals participating in the call know each other prior to the call.

(b) Any telephone call conducted for the purpose of polling respondents concerning a candidate or elected public official which is a part of a series of like telephone calls that consists of fewer than 1,000 completed calls and averages more than 2 minutes in duration is presumed to be a political poll and not subject to the provisions of paragraph (a).

(c) No telephone call shall state or imply that the caller represents any person or organization unless the person or organization so represented has given specific approval in writing to make such representation.

(d) No telephone call shall state or imply that the caller represents a nonexistent person or organization.

(2) Any telephone call, not conducted by independent expenditure, which expressly advocates for or against a candidate or ballot proposal requires prior written authorization by the candidate or sponsor of the ballot proposal that the call supports. A copy of such written authorization must be placed on file with the qualifying officer by the candidate or sponsor of the ballot proposal prior to the time the calls commence.

(3)(a) Any person who willfully violates any provision of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) For purposes of paragraph (a), the term “person” includes any candidate; any officer of any political committee, affiliated party committee, or political party executive committee; any officer, partner, attorney, or other representative of a corporation, partnership, or other business entity; and any agent or other person acting on behalf of any candidate, political committee, affiliated party committee, political party executive committee, or corporation, partnership, or other business entity.

History.—s. 18, ch. 97-13; s. 31, ch. 2008-95; s. 29, ch. 2010-167; ss. 20, 30, ch. 2011-6; HJR 7105, 2011 Regular Session; s. 21, ch. 2013-37.



106.1475 - Telephone solicitation; registered agent requirements; penalty.

106.1475 Telephone solicitation; registered agent requirements; penalty.—

(1) Any person or organization that conducts any business in this state which consists of making paid telephone calls supporting or opposing any candidate or elected public official must, prior to conducting such business, have and continuously maintain, for at least 180 days following the cessation of such business activities in the state, a registered agent for the purpose of any service of process, notice, or demand required or authorized by law and must file with the division a notice of such registered agent. Such registered agent must be an individual who is a resident of this state, a domestic corporation, or a foreign corporation authorized to do business in this state. However, this subsection does not apply to any person or organization already lawfully registered to conduct business in this state.

(2) For purposes of this section, conducting business in this state as specified in subsection (1) includes both placing telephone calls from a location in this state and placing telephone calls from a location outside this state to individuals located in this state.

(3)(a) The division shall create and maintain forms for the notice required by subsection (1), which, at a minimum, must elicit all of the following information:

1. The name, address, and telephone number of the registered agent.

2. The name, address, and telephone number of the person or organization conducting business in this state as specified in subsection (1).

(b) The person or organization conducting business in this state as specified in subsection (1) must immediately notify the division of any changes in the information required in paragraph (a).

(4) Any person or organization that violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 19, ch. 97-13.



106.15 - Certain acts prohibited.

106.15 Certain acts prohibited.—

(1) No person shall pay money or give anything of value for the privilege of speaking at a political meeting in the furtherance of his or her candidacy, nor shall anyone speaking for such a person pay money or give anything of value for such privilege.

(2) No candidate, in the furtherance of his or her candidacy for nomination or election to public office in any election, shall use any state-owned aircraft or motor vehicle, as provided in chapter 287, solely for the purpose of furthering his or her candidacy. However, in the event a candidate uses any state-owned aircraft or motor vehicle to conduct official state business and while on such trip performs any function in the furtherance of his or her candidacy for nomination or election to public office in any election, the candidate shall prorate the expenses incurred and reimburse the appropriate agency for any trip not exclusively for state business and shall pay either a prorated share of all fixed and variable expenses related to the ownership, operation, and use of such aircraft or one-half of the total fixed and variable expenses related to the ownership, operation, and use of such aircraft, whichever is greater. The reimbursement shall be made from the campaign account of the candidate.

(3) A candidate may not, in the furtherance of his or her candidacy for nomination or election to public office in any election, use the services of any state, county, municipal, or district officer or employee during working hours.

(4) No person shall make and no person shall solicit or knowingly accept any political contribution in a building owned by a governmental entity. For purposes of this subsection, “accept” means to receive a contribution by personal hand delivery from a contributor or the contributor’s agent. This subsection shall not apply when a government-owned building or any portion thereof is rented for the specific purpose of holding a campaign fund raiser.

(5) Any person violating the provisions of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 15, ch. 73-128; s. 9, ch. 74-200; s. 1, ch. 77-174; s. 54, ch. 77-175; s. 61, ch. 79-400; s. 31, ch. 81-304; s. 28, ch. 83-217; s. 2, ch. 83-304; s. 16, ch. 91-45; s. 17, ch. 91-107; s. 648, ch. 95-147; s. 2, ch. 97-223; s. 7, ch. 2002-197.



106.16 - Limitation on certain rates and charges.

106.16 Limitation on certain rates and charges.—No person or corporation within the state publishing a newspaper or other periodical or operating a radio or television station or network of stations in Florida shall charge one candidate for state or county public office for political advertising in a county, or for political broadcasts in a county, at a rate in excess of that charged another political candidate.

History.—s. 16, ch. 73-128; s. 55, ch. 77-175; s. 18, ch. 89-256.



106.161 - Air time available at the lowest unit rate.

106.161 Air time available at the lowest unit rate.—To the extent permitted by federal law, all broadcast radio and television stations and all cable television stations shall make air time available to candidates for public office at the lowest unit rate.

History.—s. 35, ch. 91-107.



106.165 - Use of closed captioning and descriptive narrative in all television broadcasts.

106.165 Use of closed captioning and descriptive narrative in all television broadcasts.—Each candidate, political party, affiliated party committee, and political committee must use closed captioning and descriptive narrative in all television broadcasts regulated by the Federal Communications Commission that are on behalf of, or sponsored by, a candidate, political party, affiliated party committee, or political committee or must file a written statement with the qualifying officer setting forth the reasons for not doing so. Failure to file this statement with the appropriate qualifying officer constitutes a violation of the Florida Election Code and is under the jurisdiction of the Florida Elections Commission.

History.—s. 7, ch. 2002-281; s. 71, ch. 2005-277; ss. 21, 30, ch. 2011-6; HJR 7105, 2011 Regular Session; s. 29, ch. 2012-116.

Note.—Former s. 98.122.



106.17 - Polls and surveys relating to candidacies.

106.17 Polls and surveys relating to candidacies.—Any candidate, political committee, electioneering communication organization, affiliated party committee, or state or county executive committee of a political party may authorize or conduct a political poll, survey, index, or measurement of any kind relating to candidacy for public office so long as the candidate, political committee, electioneering communication organization, affiliated party committee, or political party maintains complete jurisdiction over the poll in all its aspects. State and county executive committees of a political party or an affiliated party committee may authorize and conduct political polls for the purpose of determining the viability of potential candidates. Such poll results may be shared with potential candidates, and expenditures incurred by state and county executive committees or an affiliated party committee for potential candidate polls are not contributions to the potential candidates.

History.—s. 17, ch. 73-128; s. 1, ch. 77-174; s. 56, ch. 77-175; s. 32, ch. 81-304; s. 47, ch. 2007-30; s. 30, ch. 2010-167; ss. 22, 30, ch. 2011-6; s. 68, ch. 2011-40; HJR 7105, 2011 Regular Session; s. 22, ch. 2013-37.



106.18 - When a candidate’s name to be omitted from ballot.

106.18 When a candidate’s name to be omitted from ballot.—

(1) The name of a candidate shall not be printed on the ballot for an election if the candidate is convicted of violating s. 106.19.

(2) Any candidate whose name is removed from the ballot pursuant to subsection (1) is disqualified as a candidate for office. If the disqualification of such candidate results in a vacancy in nomination, such vacancy shall be filled by a person other than such candidate in the manner provided by law.

(3) No certificate of election shall be granted to any candidate until all preelection reports required by s. 106.07 have been filed in accordance with the provisions of such section. However, no candidate shall be prevented from receiving a certificate of election for failure to file any copy of a report required by this chapter.

History.—s. 18, ch. 73-128; s. 57, ch. 77-175; s. 11, ch. 85-226; s. 37, ch. 90-315; s. 3, ch. 90-338.



106.19 - Violations by candidates, persons connected with campaigns, and political committees.

106.19 Violations by candidates, persons connected with campaigns, and political committees.—

(1) Any candidate; campaign manager, campaign treasurer, or deputy treasurer of any candidate; committee chair, vice chair, campaign treasurer, deputy treasurer, or other officer of any political committee; agent or person acting on behalf of any candidate or political committee; or other person who knowingly and willfully:

(a) Accepts a contribution in excess of the limits prescribed by s. 106.08;

(b) Fails to report any contribution required to be reported by this chapter;

(c) Falsely reports or deliberately fails to include any information required by this chapter; or

(d) Makes or authorizes any expenditure in violation of s. 106.11(4) or any other expenditure prohibited by this chapter;

is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any candidate, campaign treasurer, or deputy treasurer; any chair, vice chair, or other officer of any political committee; any agent or person acting on behalf of any candidate or political committee; or any other person who violates paragraph (1)(a), paragraph (1)(b), or paragraph (1)(d) shall be subject to a civil penalty equal to three times the amount involved in the illegal act. Such penalty may be in addition to the penalties provided by subsection (1) and shall be paid into the General Revenue Fund of this state.

(3) A political committee sponsoring a constitutional amendment proposed by initiative which submits a petition form gathered by a paid petition circulator which does not provide the name and address of the paid petition circulator on the form is subject to the civil penalties prescribed in s. 106.265.

(4) Except as otherwise expressly stated, the failure by a candidate to comply with the requirements of this chapter has no effect upon whether the candidate has qualified for the office the candidate is seeking.

History.—s. 19, ch. 73-128; s. 57, ch. 77-175; s. 62, ch. 79-400; s. 12, ch. 91-107; s. 649, ch. 95-147; ss. 24, 45, ch. 97-13; s. 8, ch. 2002-197; s. 11, ch. 2006-300; s. 69, ch. 2011-40; s. 35, ch. 2013-37.



106.191 - Signatures gathered for initiative petition; effect of ch. 97-13.

106.191 Signatures gathered for initiative petition; effect of ch. 97-13.—Any signature gathered on an authorized form for an initiative petition by a paid petition circulator which has been submitted prior to the effective date of this act may be kept and counted, if otherwise valid, and that form is not required to have the name and address of the paid petition circulator, nor is any such signature affected by the prohibition against filing an undue burden oath in lieu of paying the fee to have signatures verified, as provided by this act. However, any signature gathered on or after the effective date of this act is subject to the provisions of this act and, if payment is made to any person to solicit signatures after the effective date of this act, an undue burden oath may not be filed in lieu of paying the fee to have signatures verified. In addition, any initiative petition form approved by the Secretary of State prior to the effective date of this act may continue to be circulated.

History.—s. 25, ch. 97-13.



106.21 - Certificates of election not to be issued upon conviction.

106.21 Certificates of election not to be issued upon conviction.—

(1) If a successful candidate is convicted of violating s. 106.19(1) prior to the issuance of his or her certificate of election, such certificate shall not be issued, and a vacancy shall be declared and filled as provided by law.

(2) If a successful candidate is convicted of violating s. 106.19(1) subsequent to the issuance of a certificate of election but prior to taking office, such certificate shall be rescinded by the issuing body and declared void, and a vacancy in office shall exist and be filled as provided by law.

History.—s. 21, ch. 73-128; s. 57, ch. 77-175; s. 650, ch. 95-147.



106.22 - Duties of the Division of Elections.

106.22 Duties of the Division of Elections.—It is the duty of the Division of Elections to:

(1) Prescribe forms for statements and other information required to be filed by this chapter. Such forms shall be furnished by the Department of State or office of the supervisor of elections to persons required to file such statements and information with such agency.

(2) Prepare and publish manuals or brochures setting forth recommended uniform methods of bookkeeping and reporting, and including appropriate portions of the election code, for use by persons required by this chapter to file statements.

(3) Develop a filing, coding, and cross-indexing system consonant with the purposes of this chapter.

(4) Preserve statements and other information required to be filed with the division pursuant to this chapter for a period of 10 years from date of receipt.

(5) Prepare and publish such reports as it may deem appropriate.

(6) Make, from time to time, audits and field investigations with respect to reports and statements filed under the provisions of this chapter and with respect to alleged failures to file any report or statement required under the provisions of this chapter. The division shall conduct a postelection audit of the campaign accounts of all candidates receiving contributions from the 1Election Campaign Financing Trust Fund.

(7) Report to the Florida Elections Commission any failure to file a report or information required by this chapter or any apparent violation of this chapter.

(8) Employ such personnel or contract for such services as are necessary to adequately carry out the intent of this chapter.

(9) Prescribe rules and regulations to carry out the provisions of this chapter. Such rules shall be prescribed pursuant to chapter 120.

(10) Conduct random audits with respect to reports and statements filed under this chapter and with respect to alleged failure to file any reports and statements required under this chapter.

History.—s. 22, ch. 73-128; s. 57, ch. 77-175; s. 13, ch. 79-365; s. 4, ch. 84-254; s. 3, ch. 86-276; s. 9, ch. 90-338; s. 46, ch. 97-13; s. 7, ch. 2001-75; s. 72, ch. 2005-277.

1Note.—The trust fund expired, effective November 4, 1996, by operation of s. 19(f), Art. III of the State Constitution.



106.23 - Powers of the Division of Elections.

106.23 Powers of the Division of Elections.—

(1) In order to carry out the responsibilities prescribed by s. 106.22, the Division of Elections is empowered to subpoena and bring before its duly authorized representatives any person in the state, or any person doing business in the state, or any person who has filed or is required to have filed any application, document, papers, or other information with an office or agency of this state or a political subdivision thereof and to require the production of any papers, books, or other records relevant to any investigation, including the records and accounts of any bank or trust company doing business in this state. Duly authorized representatives of the division are empowered to administer all oaths and affirmations in the manner prescribed by law to witnesses who shall appear before them concerning any relevant matter. Should any witness fail to respond to the lawful subpoena of the division or, having responded, fail to answer all lawful inquiries or to turn over evidence that has been subpoenaed, the division may file a complaint before any circuit court of the state setting up such failure on the part of the witness. On the filing of such complaint, the court shall take jurisdiction of the witness and the subject matter of said complaint and shall direct the witness to respond to all lawful questions and to produce all documentary evidence in the witness’s possession which is lawfully demanded. The failure of any witness to comply with such order of the court shall constitute a direct and criminal contempt of court, and the court shall punish said witness accordingly. However, the refusal by a witness to answer inquiries or turn over evidence on the basis that such testimony or material will tend to incriminate such witness shall not be deemed refusal to comply with the provisions of this chapter.

(2) The Division of Elections shall provide advisory opinions when requested by any supervisor of elections, candidate, local officer having election-related duties, political party, affiliated party committee, political committee, or other person or organization engaged in political activity, relating to any provisions or possible violations of Florida election laws with respect to actions such supervisor, candidate, local officer having election-related duties, political party, affiliated party committee, committee, person, or organization has taken or proposes to take. Requests for advisory opinions must be submitted in accordance with rules adopted by the Department of State. A written record of all such opinions issued by the division, sequentially numbered, dated, and indexed by subject matter, shall be retained. A copy shall be sent to said person or organization upon request. Any such person or organization, acting in good faith upon such an advisory opinion, shall not be subject to any criminal penalty provided for in this chapter. The opinion, until amended or revoked, shall be binding on any person or organization who sought the opinion or with reference to whom the opinion was sought, unless material facts were omitted or misstated in the request for the advisory opinion.

History.—s. 23, ch. 73-128; s. 3, ch. 76-233; s. 58, ch. 77-175; s. 651, ch. 95-147; s. 47, ch. 97-13; s. 8, ch. 2001-75; ss. 23, 30, ch. 2011-6; HJR 7105, 2011 Regular Session; s. 23, ch. 2013-37.



106.24 - Florida Elections Commission; membership; powers; duties.

106.24 Florida Elections Commission; membership; powers; duties.—

(1)(a) There is created within the Department of Legal Affairs, Office of the Attorney General, a Florida Elections Commission, hereinafter referred to as the commission. The commission shall be a separate budget entity and the agency head for all purposes. The commission shall not be subject to control, supervision, or direction by the Department of Legal Affairs or the Attorney General in the performance of its duties, including, but not limited to, personnel, purchasing transactions involving real or personal property, and budgetary matters.

(b) The commission shall be composed of nine members. The President of the Senate, the Speaker of the House of Representatives, the minority leader of the Senate, and the minority leader of the House of Representatives shall each provide a list of six nominees to the Governor for initial appointment to the commission. The Governor may appoint two members to the commission from each list. If the Governor refuses to appoint two members from any of the respective lists, the Governor shall so inform the nominating officer and the nominating officer shall submit a new list of six nominees within 30 days. The new list must contain at least three nominees not included on the prior nominating list. The ninth commission member, who shall serve as chair of the commission, shall be appointed by the Governor. Each member of the commission is subject to confirmation by the Senate. The chair of the commission shall serve for a maximum term of 4 years, such term to run concurrently with the term of the appointing Governor and until a future successor is appointed. Other members of the commission shall serve for 4-year terms and until their successors are appointed. An individual who is a lobbyist at the state or local government level may not serve as a member of the commission, except that this prohibition shall not apply to an individual who is a member of the commission on July 1, 2002, until the expiration of his or her current term. A member of the commission is prohibited from lobbying state or local government while he or she is a member of the commission, except that this prohibition shall not apply to an individual who is a member of the commission on July 1, 2002, until the expiration of his or her current term.

(c) As the terms of members expire, excluding the chair, successors shall be appointed to 4-year terms and shall serve until their successors are appointed. Six months prior to the expiration of a commission member’s term, the ranking officer of the political party in the respective house originally nominating the commission member shall submit a list of three nominees to the Governor. The Governor may appoint one of the listed nominees to the commission. If no nominee is selected from the list, the Governor shall so inform the nominating officer, who shall submit a list of three different nominees to the Governor within 30 days. Vacancies on the commission shall expeditiously be filled for the unexpired terms in the same manner.

(d) As the term of the chair of the commission expires or becomes vacant, a successor shall be appointed in the manner of the original appointment, and shall serve for a maximum of 4 years, such term to run concurrently with the term of the appointing Governor and until a future successor is appointed.

(e) In no event may any member of the commission serve more than two full terms. Members of the commission shall be paid travel and per diem as provided in s. 112.061 while in performance of their duties and in traveling to, from, and upon same. Of the nine members of the commission, no more than five members shall be from the same political party at any one time.

(2) No member of the commission shall be a member of any county, state, or national committee of a political party; be an officer in any partisan political club or organization; or hold, or be a candidate for, any other public office. No person shall be appointed as a member of the commission who has held an elective public office or office in a political party within the year immediately preceding his or her appointment.

(3) The commission shall convene at the call of its chair or at the request of a majority of the members of the commission. The presence of five members is required to constitute a quorum, and the affirmative vote of the majority of the members present is required for any action or recommendation by the commission. The commission may meet in any city of the state.

(4) The commission shall appoint an executive director, who shall serve under the direction, supervision, and control of the commission. The executive director, with the consent of the commission, shall employ such staff as are necessary to adequately perform the functions of the commission, within budgetary limitations. All employees, except the executive director and attorneys, are subject to part II of chapter 110. The executive director shall serve at the pleasure of the commission and be subject to part III of chapter 110, except that the commission shall have complete authority for setting the executive director’s salary. Attorneys employed by the commission shall be subject to part V of chapter 110.

(5) Hearings shall be held before the commission, except that the chair may direct that any hearing be held before one member of the commission or a panel of less than the full commission. The commission shall adopt rules to provide for the filing of a report when hearings are held by a single commissioner or a panel, which rules shall prescribe the time for filing the report and the contents of the report.

(6) There is established in the State Treasury an Elections Commission Trust Fund to be used by the Florida Elections Commission in order to carry out its duties pursuant to ss. 106.24-106.28. The trust fund may also be used by the Secretary of State, pursuant to his or her authority under s. 97.012(14), to provide rewards for information leading to criminal convictions related to voter registration fraud, voter fraud, and vote scams.

(7) The commission shall develop a budget request pursuant to chapter 216 annually. The budget is not subject to change by the Department of Legal Affairs or the Attorney General, but it shall be submitted by the Department of Legal Affairs to the Governor for transmittal to the Legislature.

(8) The commission is authorized to contract or consult with appropriate agencies of state government for such professional assistance as may be needed in the discharge of its duties.

History.—s. 24, ch. 73-128; s. 10, ch. 74-200; s. 59, ch. 77-175; s. 63, ch. 79-400; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 19, ch. 89-256; s. 36, ch. 89-338; s. 38, ch. 90-315; ss. 4, 14, 15, ch. 90-338; s. 5, ch. 91-429; s. 1, ch. 93-262; s. 652, ch. 95-147; s. 48, ch. 97-13; s. 3, ch. 2002-281; s. 69, ch. 2005-277; s. 32, ch. 2008-95; s. 5, ch. 2010-16.



106.25 - Reports of alleged violations to Florida Elections Commission; disposition of findings.

106.25 Reports of alleged violations to Florida Elections Commission; disposition of findings.—

(1) Jurisdiction to investigate and determine violations of this chapter and chapter 104 is vested in the Florida Elections Commission; however, nothing in this section limits the jurisdiction of any other officers or agencies of government empowered by law to investigate, act upon, or dispose of alleged violations of this code.

(2) The commission shall investigate all violations of this chapter and chapter 104, but only after having received either a sworn complaint or information reported to it under this subsection by the Division of Elections. Such sworn complaint must be based upon personal information or information other than hearsay. Any person, other than the division, having information of any violation of this chapter or chapter 104 shall file a sworn complaint with the commission. The commission shall investigate only those alleged violations specifically contained within the sworn complaint. If any complainant fails to allege all violations that arise from the facts or allegations alleged in a complaint, the commission shall be barred from investigating a subsequent complaint from such complainant that is based upon such facts or allegations that were raised or could have been raised in the first complaint. If the complaint includes allegations of violations relating to expense items reimbursed by a candidate, committee, or organization to the campaign account before a sworn complaint is filed, the commission shall be barred from investigating such allegations. Such sworn complaint shall state whether a complaint of the same violation has been made to any state attorney. Within 5 days after receipt of a sworn complaint, the commission shall transmit a copy of the complaint to the alleged violator. The respondent shall have 14 days after receipt of the complaint to file an initial response, and the executive director may not determine the legal sufficiency of the complaint during that time period. If the executive director finds that the complaint is legally sufficient, the respondent shall be notified of such finding by letter, which sets forth the statutory provisions alleged to have been violated and the alleged factual basis that supports the finding. All sworn complaints alleging violations of the Florida Election Code over which the commission has jurisdiction shall be filed with the commission within 2 years after the alleged violations. The period of limitations is tolled on the day a sworn complaint is filed with the commission. The complainant may withdraw the sworn complaint at any time prior to a probable cause hearing if good cause is shown. Withdrawal shall be requested in writing, signed by the complainant, and witnessed by a notary public, stating the facts and circumstances constituting good cause. The executive director shall prepare a written recommendation regarding disposition of the request which shall be given to the commission together with the request. “Good cause” shall be determined based upon the legal sufficiency or insufficiency of the complaint to allege a violation and the reasons given by the complainant for wishing to withdraw the complaint. If withdrawal is permitted, the commission must close the investigation and the case. No further action may be taken. The complaint will become a public record at the time of withdrawal.

(3) For the purposes of commission jurisdiction, a violation shall mean the willful performance of an act prohibited by this chapter or chapter 104 or the willful failure to perform an act required by this chapter or chapter 104. The commission may not by rule determine what constitutes willfulness or further define the term “willful” for purposes of this chapter or chapter 104. Willfulness is a determination of fact; however, at the request of the respondent at any time after probable cause is found, willfulness may be considered and determined in an informal hearing before the commission.

(4) The commission shall undertake a preliminary investigation to determine if the facts alleged in a sworn complaint or a matter initiated by the division constitute probable cause to believe that a violation has occurred.

(a) When the investigator’s report is completed, the executive director shall notify the respondent that the report is completed and shall send to the respondent a copy of the investigator’s report. The investigatory file and main complaint file shall be open for inspection by the respondent and the respondent’s counsel at that time, and copies may be obtained at no more than cost.

(b) The respondent shall be given not less than 14 days from the date of mailing of the investigator’s report to file with the commission a written response to the investigator’s report. This time period may be shortened with the consent of the respondent, or without the consent of the respondent when the passage of time could reasonably be expected to render moot the ultimate disposition of the matter by the commission so long as reasonable notice under the circumstances is given.

(c) Counsel for the commission shall review the investigator’s report and shall make a written recommendation to the commission for the disposition of the complaint. If the counsel for the commission recommends that the commission find probable cause, the recommendation shall include a statement of what charges shall be at issue. A copy of the recommendation shall be furnished to the respondent. The respondent shall be given not less than 14 days from the date of mailing of the recommendation of counsel for the commission to file with the commission a written response to the recommendation. This time period may be shortened with the consent of the respondent, or without the consent of the respondent when the passage of time could reasonably be expected to render moot the ultimate disposition of the matter by the commission, so long as the recommendation is furnished to the respondent within a reasonable period of time under the circumstances.

(d) The respondent and each complainant, their counsel, and the counsel for the commission shall be permitted to attend the hearing at which the probable cause determination is made. Notice of the hearing shall be sent to the respondent, each complainant, and counsel for the commission at least 14 days before the hearing. This time period may be shortened with the consent of the respondent, or without the consent of the respondent when the passage of time could reasonably be expected to render moot the ultimate disposition of the matter by the commission, so long as the notice is furnished within a reasonable period of time under the circumstances.

(e) The probable cause determination is the conclusion of the preliminary investigation. The respondent and the counsel for the commission shall be permitted to make brief oral statements in the nature of oral argument to the commission, based on the investigator’s report, before the probable cause determination. The commission’s determination shall be based upon the investigator’s report, the recommendation of counsel for the commission, the complaint, and staff recommendations, as well as any written statements submitted by the respondent and any oral statements made at the hearing. No testimony or other evidence will be accepted at the hearing.

(f) At its meeting to determine probable cause, the commission may continue its determination to allow further investigation; may order the issuance of a public report of its investigation if it finds no probable cause to believe that there has been a violation of this chapter or chapter 104, concluding the matter before it; may order a final, public hearing of the complaint if it finds probable cause to believe that there has been a violation of this chapter or chapter 104; or may take such other action as it deems necessary to resolve the complaint, consistent with due process of law. In making its determination, the commission may consider:

1. The sufficiency of the evidence against the respondent, as contained in the investigator’s report;

2. The admissions and other stipulations of the respondent, if any;

3. The nature and circumstances of the respondent’s actions;

4. The expense of further proceedings; and

5. Such other factors as it deems material to its decision.

If the commission finds probable cause, the commission shall determine what charges shall be at issue.

(g) If no probable cause is found, the commission shall dismiss the case and the case shall become a matter of public record, except as otherwise provided in this section, together with a written statement of the findings of the preliminary investigation and a summary of the facts which the commission shall send to the complainant and the alleged violator. A finding of no probable cause by the commission is a full adjudication of all such matters. The commission may not charge a respondent in a subsequent complaint alleging violations based upon the same actions, nonactions, or circumstances wherein the commission found no probable cause.

(h) If probable cause is found, the commission shall so notify the complainant and the alleged violator in writing. All documents made or received in the disposition of the complaint shall become public records upon a finding by the commission.

(i)1. Upon a commission finding of probable cause, the counsel for the commission shall attempt to reach a consent agreement with the respondent. At any time, the commission may enter into a consent order with a respondent without requiring the respondent to admit to a violation of law within the jurisdiction of the commission.

2. A consent agreement is not binding upon either party unless and until it is signed by the respondent and by counsel for the commission upon approval by the commission.

3. Nothing herein shall be construed to prevent the commission from entering into a consent agreement with a respondent prior to a commission finding of probable cause if a respondent indicates in writing a desire to enter into negotiations directed towards reaching such a consent agreement. Any consent agreement reached under this subparagraph is subject to the provisions of subparagraph 2. and shall have the same force and effect as a consent agreement reached after the commission finding of probable cause.

(j) If a consent agreement is reached between the commission and the respondent, counsel for the commission shall send a copy of the signed agreement to both complainant and respondent.

In a case where probable cause is found, the commission shall make a preliminary determination to consider the matter or to refer the matter to the state attorney for the judicial circuit in which the alleged violation occurred. Notwithstanding any other provisions of this section, the commission may, at its discretion, dismiss any complaint at any stage of disposition if it determines that the public interest would not be served by proceeding further, in which case the commission shall issue a public report stating with particularity its reasons for the dismissal.

(5) A person alleged by the Elections Commission to have committed a violation of this chapter or chapter 104 may elect, as a matter of right, within 30 days after the date of the filing of the commission’s allegations, to have a formal administrative hearing conducted by an administrative law judge in the Division of Administrative Hearings. The administrative law judge in such proceedings shall enter a final order, which may include the imposition of civil penalties, subject to appeal as provided in s. 120.68. If the person does not elect to have a hearing by an administrative law judge and does not elect to resolve the complaint by a consent order, the person is entitled to a formal or informal hearing conducted before the commission.

(6) It is the duty of a state attorney receiving a complaint referred by the commission to investigate the complaint promptly and thoroughly; to undertake such criminal or civil actions as are justified by law; and to report to the commission the results of such investigation, the action taken, and the disposition thereof. The failure or refusal of a state attorney to prosecute or to initiate action upon a complaint or a referral by the commission shall not bar further action by the commission under this chapter.

(7) Every sworn complaint filed pursuant to this chapter with the commission, every investigation and investigative report or other paper of the commission with respect to a violation of this chapter or chapter 104, and every proceeding of the commission with respect to a violation of this chapter or chapter 104 is confidential, is exempt from the provisions of ss. 119.07(1) and 286.011, and is exempt from publication in the Florida Administrative Register of any notice or agenda with respect to any proceeding relating to such violation, except under the following circumstances:

(a) As provided in subsection (6);

(b) Upon a determination of probable cause or no probable cause by the commission; or

(c) For proceedings conducted with respect to appeals of fines levied by filing officers for the late filing of reports required by this chapter.

However, a complainant is not bound by the confidentiality provisions of this section. In addition, confidentiality may be waived in writing by the person against whom the complaint has been filed or the investigation has been initiated. If a finding of probable cause in a case is entered within 30 days prior to the date of the election with respect to which the alleged violation occurred, such finding and the proceedings and records relating to such case shall not become public until noon of the day following such election. When two or more persons are being investigated by the commission with respect to an alleged violation of this chapter or chapter 104, the commission may not publicly enter a finding of probable cause or no probable cause in the case until a finding of probable cause or no probable cause for the entire case has been determined. However, once the confidentiality of any case has been breached, the person or persons under investigation have the right to waive the confidentiality of the case, thereby opening up the proceedings and records to the public. Any person who discloses any information or matter made confidential by the provisions of this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(8) Any person who files a complaint pursuant to this section while knowing that the allegations contained in such complaint are false or without merit commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(9) The commission shall maintain a database of all final orders and agency actions. Such database shall be available to the public and shall be maintained in such a manner as to be searchable, at a minimum, by issue, statutes, individuals, or entities referenced.

History.—s. 25, ch. 73-128; s. 11, ch. 74-200; s. 60, ch. 77-175; s. 3, ch. 78-403; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 39, ch. 84-302; s. 20, ch. 89-256; ss. 5, 14, 15, ch. 90-338; s. 21, ch. 90-360; s. 18, ch. 91-107; s. 5, ch. 91-429; s. 26, ch. 96-406; s. 49, ch. 97-13; s. 34, ch. 98-129; s. 21, ch. 2004-252; s. 48, ch. 2007-30; s. 16, ch. 2010-167; s. 70, ch. 2011-40; s. 1, ch. 2013-14.



106.26 - Powers of commission; rights and responsibilities of parties; findings by commission.

106.26 Powers of commission; rights and responsibilities of parties; findings by commission.—

(1) The commission shall, pursuant to rules adopted and published in accordance with chapter 120, consider all sworn complaints filed with it and all matters reported to it by the Division of Elections. In order to carry out the responsibilities prescribed by this chapter, the commission is empowered to subpoena and bring before it, or its duly authorized representatives, any person in the state, or any person doing business in the state, or any person who has filed or is required to have filed any application, document, papers, or other information with an office or agency of this state or a political subdivision thereof and to require the production of any papers, books, or other records relevant to any investigation, including the records and accounts of any bank or trust company doing business in this state. Duly authorized representatives of the commission are empowered to administer all oaths and affirmations in the manner prescribed by law to witnesses who shall appear before them concerning any relevant matter. Should any witness fail to respond to the lawful subpoena of the commission or, having responded, fail to answer all lawful inquiries or to turn over evidence that has been subpoenaed, the commission may file a complaint in the circuit court where the witness resides setting up such failure on the part of the witness. On the filing of such complaint, the court shall take jurisdiction of the witness and the subject matter of said complaint and shall direct the witness to respond to all lawful questions and to produce all documentary evidence in the witness’s possession which is lawfully demanded. The failure of any witness to comply with such order of the court shall constitute a direct and criminal contempt of court, and the court shall punish said witness accordingly. However, the refusal by a witness to answer inquiries or turn over evidence on the basis that such testimony or material will tend to incriminate such witness shall not be deemed refusal to comply with the provisions of this chapter. The sheriffs in the several counties shall make such service and execute all process or orders when required by the commission. Sheriffs shall be paid for these services by the commission as provided for in s. 30.231. Any person who is served with a subpoena to attend a hearing of the commission also shall be served with a general statement informing him or her of the subject matter of the commission’s investigation or inquiry and a notice that he or she may be accompanied at the hearing by counsel of his or her own choosing.

(2) All witnesses summoned before the commission, other than on the request of the subject of a hearing, shall receive reimbursement for travel expenses and per diem at the rates provided in s. 112.061. However, the fact that such reimbursement is not tendered at the time the subpoena is served shall not excuse the witness from appearing as directed therein.

(3) Upon request of any person having business before the commission, and with the approval of a majority of the commission, the chair or, in the chair’s absence, the vice chair shall instruct all witnesses to leave the hearing room and retire to a designated place. The witness will be instructed by the chair or, in the chair’s absence, the vice chair not to discuss his or her testimony or the testimony of any other person with anyone until the hearing has been adjourned and the witness discharged by the chair. The witness shall be further instructed that should any person discuss or attempt to discuss the matter under investigation with him or her after receiving such instructions the witness shall bring such matter to the attention of the commission. No member of the commission or representative thereof may discuss any matter or matters pertinent to the subject matter under investigation with witnesses to be called before the commission from the time that these instructions are given until the hearing has been adjourned and the witness discharged by the chair.

(4) The commission, when interrogating witnesses as provided herein, shall cause a record to be made of all proceedings in which testimony or other evidence is demanded or adduced. This record shall include rulings of the chair, questions of the commission and its counsel, testimony or responses of witnesses, sworn written statements submitted to the commission, and all other pertinent matters. A witness at a hearing, upon his or her advance request and at his or her own expense, shall be furnished a certified transcript of all testimony taken at the hearing.

(5) Before or during a hearing, any person noticed to appear before the commission, or the person’s counsel, may file with the commission, for incorporation into the record of the hearing, sworn written statements relevant to the purpose, subject matter, and scope of the commission’s investigation or inquiry. Any such person shall, however, prior to filing such statement, consent to answer questions from the commission regarding the contents of the statement.

(6) Any person whose name is mentioned or who is otherwise identified during a hearing being conducted by the commission and who, in the opinion of the commission, may be adversely affected thereby may, upon his or her request or upon the request of any member of the commission, appear personally before the commission and testify on his or her own behalf or, with the commission’s consent, file a sworn written statement of facts or other documentary evidence for incorporation into the record of the hearing. Any such person shall, however, prior to filing such statement, consent to answer questions from the commission regarding the contents of the statement.

(7) Upon the consent of a majority of its members, the commission may permit any other person to appear and testify at a hearing or submit a sworn written statement of facts or other documentary evidence for incorporation into the record thereof. No request to appear, appearance, or submission shall limit in any way the commission’s power of subpoena. Any such person shall, however, prior to filing such statement, consent to answer questions from the commission regarding the contents of the statement.

(8) Any person who appears before the commission pursuant to this section shall have all the rights, privileges, and responsibilities of a witness appearing before a court of competent jurisdiction.

(9) If the commission fails in any material respect to comply with the requirements of this section, any person subject to subpoena or subpoena duces tecum who is injured by such failure shall be relieved of any requirement to attend the hearing for which the subpoena was issued or, if present, to testify or produce evidence therein; and such failure shall be a complete defense in any proceeding against such person for contempt or other punishment.

(10) Whoever willfully affirms or swears falsely in regard to any material matter or thing before the commission shall be guilty of a felony of the third degree and punished as provided by s. 775.082, s. 775.083, or s. 775.084.

(11) At the conclusion of its hearings concerning an alleged violation, the commission shall immediately begin deliberations on the evidence presented at such hearings and shall proceed to determine by affirmative vote of a majority of the members present whether a violation of this chapter or chapter 104 has occurred. Such determination shall promptly be made public. The order shall contain a finding of violation or no violation, together with brief findings of pertinent facts, and the assessment of such civil penalties as are permitted by this chapter or no such assessment and shall bear the signature or facsimile signature of the chair or vice chair.

(12) The commission by rule may determine violations which constitute minor offenses that can be resolved without further investigation by means of a plea of nolo contendere and payment of a fine.

(13) The commission may not issue advisory opinions and must, in all its deliberations and decisions, adhere to statutory law and advisory opinions of the division.

History.—s. 26, ch. 73-128; s. 12, ch. 74-200; s. 60, ch. 77-175; s. 4, ch. 78-403; s. 64, ch. 79-400; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 21, ch. 89-256; ss. 6, 14, 15, ch. 90-338; s. 74, ch. 91-45; s. 5, ch. 91-429; s. 2, ch. 94-170; s. 1396, ch. 95-147; s. 50, ch. 97-13; s. 35, ch. 98-129; s. 71, ch. 2011-40.



106.265 - Civil penalties.

106.265 Civil penalties.—

(1) The commission or, in cases referred to the Division of Administrative Hearings pursuant to s. 106.25(5), the administrative law judge is authorized upon the finding of a violation of this chapter or chapter 104 to impose civil penalties in the form of fines not to exceed $1,000 per count, or, if applicable, to impose a civil penalty as provided in s. 104.271 or s. 106.19.

(2) In determining the amount of such civil penalties, the commission or administrative law judge shall consider, among other mitigating and aggravating circumstances:

(a) The gravity of the act or omission;

(b) Any previous history of similar acts or omissions;

(c) The appropriateness of such penalty to the financial resources of the person, political committee, affiliated party committee, electioneering communications organization, or political party; and

(d) Whether the person, political committee, affiliated party committee, electioneering communications organization, or political party has shown good faith in attempting to comply with the provisions of this chapter or chapter 104.

(3) If any person, political committee, affiliated party committee, electioneering communications organization, or political party fails or refuses to pay to the commission any civil penalties assessed pursuant to the provisions of this section, the commission shall be responsible for collecting the civil penalties resulting from such action.

(4) Any civil penalty collected pursuant to the provisions of this section shall be deposited into the General Revenue Fund.

(5) Any fine assessed pursuant to this chapter shall be deposited into the General Revenue Fund.

(6) In any case in which the commission determines that a person has filed a complaint against another person with a malicious intent to injure the reputation of the person complained against by filing the complaint with knowledge that the complaint contains one or more false allegations or with reckless disregard for whether the complaint contains false allegations of fact material to a violation of this chapter or chapter 104, the complainant shall be liable for costs and reasonable attorney’s fees incurred in the defense of the person complained against, including the costs and reasonable attorney’s fees incurred in proving entitlement to and the amount of costs and fees. If the complainant fails to pay such costs and fees voluntarily within 30 days following such finding by the commission, the commission shall forward such information to the Department of Legal Affairs, which shall bring a civil action in a court of competent jurisdiction to recover the amount of such costs and fees awarded by the commission.

History.—s. 61, ch. 77-175; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 4, ch. 86-276; ss. 7, 14, 15, ch. 90-338; s. 5, ch. 91-429; s. 51, ch. 97-13; s. 36, ch. 98-129; s. 3, ch. 2000-355; s. 22, ch. 2004-252; ss. 24, 30, ch. 2011-6; s. 72, ch. 2011-40; HJR 7105, 2011 Regular Session; s. 24, ch. 2013-37.



106.27 - Determinations by commission; legal disposition.

106.27 Determinations by commission; legal disposition.—

(1) Criminal proceedings for violations of this chapter or chapter 104 may be brought in the appropriate court of competent jurisdiction. Any such action brought under this chapter or chapter 104 shall be advanced on the docket of the court in which filed and put ahead of all other actions.

(2) Civil actions may be brought by the commission for relief, including permanent or temporary injunctions, restraining orders, or any other appropriate order for the imposition of civil penalties provided by this chapter. Such civil actions shall be brought by the commission in the appropriate court of competent jurisdiction, and the venue shall be in the county in which the alleged violation occurred or in which the alleged violator or violators are found, reside, or transact business. Upon a proper showing that such person, political committee, affiliated party committee, or political party has engaged, or is about to engage, in prohibited acts or practices, a permanent or temporary injunction, restraining order, or other order shall be granted without bond by such court, and the civil fines provided by this chapter may be imposed.

(3) Civil actions may be brought to enjoin temporarily the issuance of certificates of election to successful candidates who are alleged to have violated the provisions of this chapter or chapter 104. Such injunctions shall issue upon a showing of probable cause that such violation has occurred. Such actions shall be brought in the circuit court for the circuit in which is located the officer before whom the candidate qualified for office.

History.—s. 27, ch. 73-128; s. 13, ch. 74-200; s. 62, ch. 77-175; s. 1, ch. 82-46; s. 2, ch. 83-265; ss. 8, 14, 15, ch. 90-338; s. 5, ch. 91-429; s. 37, ch. 98-129; ss. 25, 30, ch. 2011-6; HJR 7105, 2011 Regular Session; s. 25, ch. 2013-37.



106.28 - Limitation of actions.

106.28 Limitation of actions.—Actions for violation of this chapter must be commenced before 2 years have elapsed from the date of the violation.

History.—s. 28, ch. 73-128; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 22, ch. 89-256; s. 14, ch. 90-338.



106.29 - Reports by political parties and affiliated party committees; restrictions on contributions and expenditures; penalties.

106.29 Reports by political parties and affiliated party committees; restrictions on contributions and expenditures; penalties.—

(1) The state executive committee and each county executive committee of each political party and any affiliated party committee regulated by chapter 103 shall file regular reports of all contributions received and all expenditures made by such committee. However, the reports shall not include contributions and expenditures that are reported to the Federal Election Commission. In addition, when a special election is called to fill a vacancy in office, each state executive committee, each affiliated party committee, and each county executive committee making contributions or expenditures to influence the results of the special election or the preceding special primary election must file campaign treasurers’ reports on the dates set by the Department of State pursuant to s. 100.111. Such reports shall contain the same information as do reports required of candidates by s. 106.07 and shall be filed on the 10th day following the end of each calendar quarter, except that, during the period from the last day for candidate qualifying until the general election, such reports shall be filed on the Friday immediately preceding each special primary election, special election, primary election, and general election. In addition to the reports filed under this section, the state executive committee, each county executive committee, and each affiliated party committee shall file a copy of each prior written acceptance of an in-kind contribution given by the committee during the preceding calendar quarter as required under s. 106.08(6). Each state executive committee and affiliated party committee shall file its reports with the Division of Elections. Each county executive committee shall file its reports with the supervisor of elections in the county in which such committee exists. Any state or county executive committee or affiliated party committee failing to file a report on the designated due date shall be subject to a fine as provided in subsection (3). No separate fine shall be assessed for failure to file a copy of any report required by this section.

(2) The chair and treasurer of each state or county executive committee shall certify as to the correctness of each report filed by them on behalf of such committee. The leader and treasurer of each affiliated party committee under s. 103.092 shall certify as to the correctness of each report filed by them on behalf of such committee. Any committee chair, leader, or treasurer who certifies the correctness of any report while knowing that such report is incorrect, false, or incomplete commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3)(a) Any state or county executive committee or affiliated party committee failing to file a report on the designated due date shall be subject to a fine as provided in paragraph (b) for each late day. The fine shall be assessed by the filing officer, and the moneys collected shall be deposited in the General Revenue Fund.

(b) Upon determining that a report is late, the filing officer shall immediately notify the chair of the executive committee or the leader of the affiliated party committee as defined in s. 103.092 as to the failure to file a report by the designated due date and that a fine is being assessed for each late day. The fine shall be $1,000 for a state executive committee, $1,000 for an affiliated party committee, and $50 for a county executive committee, per day for each late day, not to exceed 25 percent of the total receipts or expenditures, whichever is greater, for the period covered by the late report. However, if an executive committee or an affiliated party committee fails to file a report on the Friday immediately preceding the special election or general election, the fine shall be $10,000 per day for each day a state executive committee is late, $10,000 per day for each day an affiliated party committee is late, and $500 per day for each day a county executive committee is late. Upon receipt of the report, the filing officer shall determine the amount of the fine which is due and shall notify the chair or leader as defined in s. 103.092. Notice is deemed complete upon proof of delivery of written notice to the mailing or street address on record with the filing officer. The filing officer shall determine the amount of the fine due based upon the earliest of the following:

1. When the report is actually received by such officer.

2. When the report is postmarked.

3. When the certificate of mailing is dated.

4. When the receipt from an established courier company is dated.

5. When the electronic receipt issued pursuant to s. 106.0705 is dated.

Such fine shall be paid to the filing officer within 20 days after receipt of the notice of payment due, unless appeal is made to the Florida Elections Commission pursuant to paragraph (c). An officer or member of an executive committee shall not be personally liable for such fine.

(c) The chair of an executive committee or the leader of an affiliated party committee as defined in s. 103.092 may appeal or dispute the fine, based upon unusual circumstances surrounding the failure to file on the designated due date, and may request and shall be entitled to a hearing before the Florida Elections Commission, which shall have the authority to waive the fine in whole or in part. Any such request shall be made within 20 days after receipt of the notice of payment due. In such case, the chair of the executive committee or the leader of the affiliated party committee as defined in s. 103.092 shall, within the 20-day period, notify the filing officer in writing of his or her intention to bring the matter before the commission.

(d) The appropriate filing officer shall notify the Florida Elections Commission of the repeated late filing by an executive committee or affiliated party committee, the failure of an executive committee or affiliated party committee to file a report after notice, or the failure to pay the fine imposed.

(4) Any contribution received by a state or county executive committee or affiliated party committee less than 5 days before an election shall not be used or expended in behalf of any candidate, issue, affiliated party committee, or political party participating in such election.

(5) No state or county executive committee or affiliated party committee, in the furtherance of any candidate or political party, directly or indirectly, shall give, pay, or expend any money, give or pay anything of value, authorize any expenditure, or become pecuniarily liable for any expenditure prohibited by this chapter. However, the contribution of funds by one executive committee to another or to established party organizations for legitimate party or campaign purposes is not prohibited, but all such contributions shall be recorded and accounted for in the reports of the contributor and recipient.

(6)(a) The national, state, and county executive committees of a political party and affiliated party committees may not contribute to any candidate any amount in excess of the limits contained in s. 106.08(2), and all contributions required to be reported under s. 106.08(2) by the national executive committee of a political party shall be reported by the state executive committee of that political party.

(b) A violation of the contribution limits contained in s. 106.08(2) is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A civil penalty equal to three times the amount in excess of the limits contained in s. 106.08(2) shall be assessed against any executive committee found in violation thereof.

History.—s. 29, ch. 73-128; s. 14, ch. 74-200; s. 62, ch. 77-175; s. 65, ch. 79-400; ss. 14, 33, ch. 81-304; s. 1, ch. 82-46; s. 13, ch. 82-143; s. 2, ch. 83-265; s. 40, ch. 84-302; s. 23, ch. 89-256; s. 39, ch. 90-315; ss. 10, 14, ch. 90-338; ss. 8, 12, ch. 91-107; s. 3, ch. 95-140; s. 653, ch. 95-147; s. 8, ch. 97-13; ss. 23, 24, ch. 2004-252; s. 26, ch. 2005-286; s. 2, ch. 2005-360; ss. 26, 30, ch. 2011-6; s. 73, ch. 2011-40; HJR 7105, 2011 Regular Session.



106.295 - Leadership fund.

106.295 Leadership fund.—

(1) For purposes of this section:

(a) “Leadership fund” means accounts comprised of any moneys contributed to a political party, directly or indirectly, which are designated to be used at the partial or total discretion of a leader.

(b) “Leader” means the President of the Senate, the Speaker of the House of Representatives, the majority leader and the minority leader of each house, and any person designated by a political caucus of members of either house to succeed to any such position.

(2) Leadership funds are prohibited in this state. No leader shall accept any leadership funds.

(3) This section applies to leadership funds in existence on or after January 1, 1990.

History.—s. 24, ch. 89-256.



106.30 - Short title.

106.30 Short title.—Sections 106.30-106.36 may be cited as the “Florida Election Campaign Financing Act.”

History.—s. 1, ch. 86-276.



106.31 - Legislative intent.

106.31 Legislative intent.—The Legislature finds that the costs of running an effective campaign for statewide office have reached a level which tends to discourage persons from becoming candidates and to limit the persons who run for such office to those who are independently wealthy, who are supported by political committees representing special interests which are able to generate substantial campaign contributions, or who must appeal to special interest groups for campaign contributions. The Legislature further finds that campaign contributions generated by such political committees are having a disproportionate impact vis-a-vis contributions from unaffiliated individuals, which leads to the misperception of government officials unduly influenced by those special interests to the detriment of the public interest. Furthermore, it is the intent of the Legislature that the purpose of public campaign financing is to make candidates more responsive to the voters of the State of Florida and as insulated as possible from special interest groups. The Legislature intends ss. 106.30-106.36 to alleviate these factors, dispel the misperception, and encourage qualified persons to seek statewide elective office who would not, or could not otherwise do so and to protect the effective competition by a candidate who uses public funding.

History.—s. 1, ch. 86-276; s. 67, ch. 2001-40.



106.32 - Election Campaign Financing Trust Fund.

106.32 1Election Campaign Financing Trust Fund.—

(1) There is hereby established in the State Treasury an 1Election Campaign Financing Trust Fund to be utilized by the Department of State as provided in ss. 106.30-106.36. If necessary, each year in which a general election is to be held for the election of the Governor and Cabinet, additional funds shall be transferred to the 1Election Campaign Financing Trust Fund from general revenue in an amount sufficient to fund qualifying candidates pursuant to the provisions of ss. 106.30-106.36.

(2) Proceeds from filing fees pursuant to ss. 99.092, 99.093, and 105.031 shall be deposited into the 1Election Campaign Financing Trust Fund as designated in those sections.

(3) Proceeds from assessments pursuant to ss. 106.07 and 106.29 shall be deposited into the 1Election Campaign Financing Trust Fund as designated in those sections.

History.—s. 1, ch. 86-276; s. 19, ch. 91-107; s. 26, ch. 2013-37.

1Note.—The trust fund expired, effective November 4, 1996, by operation of s. 19(f), Art. III of the State Constitution.



106.33 - Election campaign financing; eligibility.

106.33 Election campaign financing; eligibility.—Each candidate for the office of Governor or member of the Cabinet who desires to receive contributions from the 1Election Campaign Financing Trust Fund, upon qualifying for office, shall file a request for such contributions with the filing officer on forms provided by the Division of Elections. If a candidate requesting contributions from the fund desires to have such funds distributed by electronic fund transfers, the request shall include information necessary to implement that procedure. For the purposes of ss. 106.30-106.36, the respective candidates running for Governor and Lieutenant Governor on the same ticket shall be considered as a single candidate. To be eligible to receive contributions from the fund, a candidate may not be an unopposed candidate as defined in s. 106.011 and must:

(1) Agree to abide by the expenditure limits provided in s. 106.34.

(2)(a) Raise contributions as follows:

1. One hundred fifty thousand dollars for a candidate for Governor.

2. One hundred thousand dollars for a candidate for Cabinet office.

(b) Contributions from individuals who at the time of contributing are not state residents may not be used to meet the threshold amounts in paragraph (a). For purposes of this paragraph, any person validly registered to vote in this state shall be considered a state resident.

(3) Limit loans or contributions from the candidate’s personal funds to $25,000 and contributions from national, state, and county executive committees of a political party to $250,000 in the aggregate, which loans or contributions do not qualify for meeting the threshold amounts in subsection (2).

(4) Submit to a postelection audit of the campaign account by the division.

History.—s. 1, ch. 86-276; s. 40, ch. 90-315; s. 20, ch. 91-107; s. 68, ch. 2001-40; s. 47, ch. 2005-278; s. 27, ch. 2013-37.

1Note.—The trust fund expired, effective November 4, 1996, by operation of s. 19(f), Art. III of the State Constitution.



106.34 - Expenditure limits.

106.34 Expenditure limits.—

(1) Any candidate for Governor and Lieutenant Governor or Cabinet officer who requests contributions from the 1Election Campaign Financing Trust Fund shall limit his or her total expenditures as follows:

(a) Governor and Lieutenant Governor: $2.00 for each Florida-registered voter.

(b) Cabinet officer: $1.00 for each Florida-registered voter.

(2) The expenditure limit for any candidate with primary election opposition only shall be 60 percent of the limit provided in subsection (1).

(3) For purposes of this section, “Florida-registered voter” means a voter who is registered to vote in Florida as of June 30 of each odd-numbered year. The Division of Elections shall certify the total number of Florida-registered voters no later than July 31 of each odd-numbered year. Such total number shall be calculated by adding the number of registered voters in each county as of June 30 in the year of the certification date. For the 2006 general election, the Division of Elections shall certify the total number of Florida-registered voters by July 31, 2005.

(4) For the purposes of this section, the term “expenditure” does not include the payment of compensation for legal and accounting services rendered on behalf of a candidate.

History.—s. 1, ch. 86-276; s. 41, ch. 90-315; s. 21, ch. 91-107; s. 654, ch. 95-147; s. 48, ch. 2005-278.

1Note.—The trust fund expired, effective November 4, 1996, by operation of s. 19(f), Art. III of the State Constitution.



106.35 - Distribution of funds.

106.35 Distribution of funds.—

(1) The division shall review each request for contributions from the 1Election Campaign Financing Trust Fund and certify whether the candidate is eligible for such contributions. Notice of the certification decision shall be provided to the candidate. An adverse decision may be appealed to the Florida Elections Commission. The division shall adopt rules providing a procedure for such appeals.

(2)(a) Each candidate who has been certified to receive contributions from the 1Election Campaign Financing Trust Fund shall be entitled to distribution of funds as follows:

1. For qualifying matching contributions making up all or any portion of the threshold amounts specified in s. 106.33(2), distribution shall be on a two-to-one basis.

2. For all other qualifying matching contributions, distribution shall be on a one-to-one basis.

(b) Qualifying matching contributions are those of $250 or less from an individual, made after September 1 of the calendar year prior to the election. Any contribution received from an individual who is not a state resident at the time the contribution is made shall not be considered a qualifying matching contribution. For purposes of this paragraph, any person validly registered to vote in this state shall be considered a state resident. Aggregate contributions from an individual in excess of $250 will be matched only up to $250. A contribution from an individual, if made by check, must be drawn on the personal bank account of the individual making the contribution, as opposed to any form of business account, regardless of whether the business account is for a corporation, partnership, sole proprietorship, trust, or other form of business arrangement. For contributions made by check from a personal joint account, the match shall only be for the individual who actually signs the check.

(3)(a) Certification and distribution of funds shall be based on contributions to the candidate reported to the division for such purpose. The division shall review each report and verify the amount of funds to be distributed prior to authorizing the release of funds. The division may prescribe separate reporting forms for candidates for Governor and Cabinet officer.

(b) Notwithstanding the provisions of s. 106.11, a candidate who is eligible for a distribution of funds based upon qualifying matching contributions received and certified to the division on the report due on the 4th day prior to the election, may obligate funds not to exceed the amount which the campaign treasurer’s report shows the candidate is eligible to receive from the 1Election Campaign Financing Trust Fund without the funds actually being on deposit in the campaign account.

(4) Distribution of funds shall be made beginning on the 32nd day prior to the primary and every 7 days thereafter.

(5) The division shall adopt rules providing for the weekly reports and certification and distribution of funds pursuant thereto required by this section. Such rules shall, at a minimum, provide specifications for electronically transmitted campaign treasurer’s reports outlining communication parameters and protocol, data record formats, and provisions for ensuring security of data and transmission.

History.—s. 1, ch. 86-276; s. 25, ch. 89-256; s. 42, ch. 90-315; s. 22, ch. 91-107; s. 69, ch. 2001-40; s. 49, ch. 2007-30; s. 74, ch. 2011-40.

1Note.—The trust fund expired, effective November 4, 1996, by operation of s. 19(f), Art. III of the State Constitution.



106.353 - Candidates voluntarily abiding by election campaign financing limits but not requesting public funds; irrevocable statement required; penalty.

106.353 Candidates voluntarily abiding by election campaign financing limits but not requesting public funds; irrevocable statement required; penalty.—

(1) Not later than qualifying for office, each candidate for the office of Governor or member of the Cabinet who has not made a request to receive contributions from the 1Election Campaign Financing Trust Fund, but who wishes to voluntarily abide by the applicable expenditure limit set forth in s. 106.34 and the contribution limits on personal and party funds set forth in s. 106.33, shall file an irrevocable statement to that effect with the Secretary of State.

(2) Any candidate who files such a statement and subsequently exceeds such limits shall pay to the 1Election Campaign Financing Trust Fund an amount equal to the amount of the excess contributions or expenditures. Such penalty shall not be an allowable campaign expense and shall be paid from personal funds of the candidate. However, if a nonparticipating candidate exceeds the expenditure limit as described in s. 106.355, a candidate signing the statement pursuant to this section may exceed the applicable expenditure limit to the extent the nonparticipating candidate exceeded the limit without being subject to a penalty.

History.—s. 23, ch. 91-107.

1Note.—The trust fund expired, effective November 4, 1996, by operation of s. 19(f), Art. III of the State Constitution.



106.355 - Nonparticipating candidate exceeding limits.

106.355 Nonparticipating candidate exceeding limits.—Whenever a candidate for the office of Governor or member of the Cabinet who has elected not to participate in election campaign financing under the provisions of ss. 106.30-106.36 exceeds the applicable expenditure limit provided in s. 106.34, all opposing candidates participating in such election campaign financing are, notwithstanding the provisions of s. 106.33 or any other provision requiring adherence to such limit, released from such expenditure limit to the extent the nonparticipating candidate exceeded the limit, are still eligible for matching contributions up to such limit, and shall not be required to reimburse any matching funds provided pursuant thereto. In addition, the Department of State shall, within 7 days after a request by a participating candidate, provide such candidate with funds from the 1Election Campaign Financing Trust Fund equal to the amount by which the nonparticipating candidate exceeded the expenditure limit, not to exceed twice the amount of the maximum expenditure limits specified in s. 106.34(1)(a) and (b), which funds shall not be considered matching funds.

History.—s. 24, ch. 91-107.

1Note.—The trust fund expired, effective November 4, 1996, by operation of s. 19(f), Art. III of the State Constitution.



106.36 - Penalties; fines.

106.36 Penalties; fines.—In addition to any other penalties which may be applicable under the election code, any candidate who receives contributions from the 1Election Campaign Financing Trust Fund and who exceeds the applicable expenditure limit, except as authorized in ss. 106.353 and 106.355, or falsely reports qualifying matching contributions and thereby receives contributions from the 1Election Campaign Financing Trust Fund to which the candidate was not entitled shall be fined an amount equal to three times the amount at issue, which shall be deposited in the 1Election Campaign Financing Trust Fund.

History.—s. 1, ch. 86-276; s. 11, ch. 90-338; s. 25, ch. 91-107; s. 655, ch. 95-147.

1Note.—The trust fund expired, effective November 4, 1996, by operation of s. 19(f), Art. III of the State Constitution.






Chapter 107 - CONVENTIONS FOR RATIFYING OR REJECTING PROPOSED AMENDMENTS TO CONSTITUTION OF UNITED STATES

107.01 - Conventions constituted.

107.01 Conventions constituted.—Whenever the Congress shall propose, to conventions in the several states, an amendment to the Constitution of the United States, for ratification or rejection, and shall not have provided the manner in which such conventions shall be constituted, the conventions in this state shall be chosen and constituted in the manner in this chapter prescribed and shall function in accordance with this chapter.

History.—s. 1, ch. 16180, 1933; CGL 1936 Supp. 319(1).



107.02 - Delegates.

107.02 Delegates.—Conventions shall consist of 67 delegates from the state at large. Each delegate shall possess the qualifications of a member of the House of Representatives of the Legislature of this state; and each shall hold office from the date of his or her election and until the convention shall have discharged the duties for which it was selected.

History.—s. 2, ch. 16180, 1933; CGL 1936 Supp. 319(2); s. 656, ch. 95-147.



107.03 - Election of delegates.

107.03 Election of delegates.—

(1) The delegates composing the convention shall be elected at a special election which shall be held in each county of this state on a date to be fixed by the Governor, not less than 5 months and not more than 10 months after the date of the proposal by the Congress. The Governor shall issue his or her call for such election at least 45 days prior to the date thereof, which, as soon as issued, shall be published by the Department of State at least one time, in a newspaper of general circulation in each county. Such election shall be conducted, except as herein specified, in all respects in the manner and form prescribed by the laws of this state for holding general elections.

(2) All electors who were duly qualified to vote in the last preceding general election shall be qualified to vote in such special election without further registration. The registration books in each county shall be opened 10 days after the Governor shall issue his or her call and shall remain open, in each county, until and including the 10th day before the election, during which time all persons who have not been registered, though entitled to be, or who shall have become entitled to registration since the last general election, shall be permitted to register. During the time in which the registration books are required to be kept open by this section, any registered voter shall be permitted to qualify to vote in such election.

(3) Provided, that if any general election be held in this state within 1 year after the date of the proposal by the Congress, such delegates shall be chosen at such general election and all electors qualified to vote in such general election shall be qualified to vote for such delegates, unless the Governor, by proclamation, shall require such delegates to be chosen at a special election, in which event they shall be elected as herein provided.

History.—s. 3, ch. 16180, 1933; CGL 1936 Supp. 319(3); ss. 10, 35, ch. 69-106; s. 657, ch. 95-147.



107.04 - Candidates file application; fee and petition for name on official ballot.

107.04 Candidates file application; fee and petition for name on official ballot.—

(1) Any person desiring to become a candidate for election as a delegate to said convention shall file a sworn application with the Department of State on such form as that department shall prescribe, not less than 20 days before the date of election, in which shall be stated the person’s name in full, residence, age, color, and occupation. Such application shall also state, under oath, that the applicant is a citizen of the United States and of the state and is a qualified elector of the county in which he or she resides. The applicant may also state whether or not he or she favors the ratification of the proposed amendment or opposes it and whether or not he or she desires his or her name to appear upon the ballot as favoring or opposing such amendment or as unpledged.

(2) If the applicant shall request that his or her name appear on the ballot as favoring or as opposing the amendment, his or her application shall be accompanied by a qualification fee of $25 and by one or more petitions, requesting that his or her name be placed upon the official ballot, and signed by not fewer than 500 qualified electors. It shall be permissible for any number of qualified voters to join in one or more petitions requesting the placing on the official ballot of the names of more than one candidate but not exceeding the total number to be elected. Any applicant may withdraw his or her name at any time before the ballots are actually printed.

History.—s. 4, ch. 16180, 1933; CGL 1936 Supp. 319(4); ss. 10, 35, ch. 69-106; s. 658, ch. 95-147.



107.05 - Official ballots.

107.05 Official ballots.—The ballots shall be prepared by the Department of State and distributed by it to the county commissioners in the several counties at least 10 days prior to such election. They shall contain the substance of the proposed amendment and in alphabetical order:

(1) The names of all candidates who shall have declared in favor of the ratification of such amendment;

(2) The names of all candidates who shall have declared against the ratification of such amendment; and

(3) The names of all candidates who shall have qualified without pledging themselves either for or against the amendment.

When delegates are elected at general elections as provided in s. 107.03, such matters shall be printed on the general election ballots. In either event, in addition to the names of unpledged candidates printed on said ballots and whether there be any such names on said ballots or not, there shall be provided, under subsection (3) blank lines in equal number to the number of persons who may be elected as such delegates.

History.—s. 5, ch. 16180, 1933; CGL 1936 Supp. 319(5); ss. 10, 35, ch. 69-106.



107.06 - Clerks and inspectors; compensation fixed.

107.06 Clerks and inspectors; compensation fixed.—The board of county commissioners of each county shall appoint clerks and inspectors of election for such special election in accordance with the general election laws, except that such appointments may be made at any time more than 5 days prior to the election; whereupon they shall publish the names of such inspectors and clerks in a newspaper printed in the county. The clerks and inspectors of election shall receive compensation at the rate of $5 per diem for each day actually and necessarily served in performing their duties as such. Such compensation, together with other lawful expenses incurred by the several boards of county commissioners, shall be paid as provided in s. 107.11, after the several boards of county commissioners shall have certified the same to the Elections Canvassing Commission and such accounts shall have been approved by such Elections Canvassing Commission.

History.—s. 6, ch. 16180, 1933; CGL 1936 Supp. 319(6); ss. 10, 35, ch. 69-106.



107.07 - Canvass of returns.

107.07 Canvass of returns.—Within 3 days after the date of the special elections the county commissioners shall meet and canvass the returns thereof in their respective counties and transmit the same to the Department of State. Within 14 days after the date of the special elections the Elections Canvassing Commission shall meet and canvass such returns. The commission shall thereupon declare the 67 candidates who receive the greatest number of votes in the state at large to have been elected as delegates to the convention, and shall immediately issue a certificate of election to each of such persons. In case of a tie the commission shall select the delegates from those receiving the tie votes.

History.—s. 7, ch. 16180, 1933; CGL 1936 Supp. 319(7); ss. 10, 35, ch. 69-106.



107.08 - Convention time and place.

107.08 Convention time and place.—The delegates to the convention shall meet in such place as shall be provided for that purpose by the Department of State, at the state capitol at Tallahassee on the second Tuesday in the month following their election, at 12 noon. They shall thereupon constitute a convention to ratify or reject the proposed amendment to the Constitution of the United States.

History.—s. 8, ch. 16180, 1933; CGL 1936 Supp. 319(8); ss. 10, 35, ch. 69-106.



107.09 - Convention powers; quorum; compensation.

107.09 Convention powers; quorum; compensation.—

(1) The convention shall have power to ratify or reject the proposed amendment to the Constitution of the United States for which it shall have been selected; to choose a president and a secretary and all other necessary officers, clerks and attaches to fill vacancies in its membership; and to make rules governing its procedure. It shall be the sole judge of the election and qualifications of its members. A majority of the total number of delegates elected to the convention shall constitute a quorum.

(2) The delegates to such convention shall serve without compensation or expenses; but the secretary and other officers, clerks and attaches shall receive such compensation as may be fixed by the convention.

(3) The convention shall have no other power than that hereby expressly conferred or necessarily incident to the purpose of its creation; any other action attempted to be taken by it shall be utterly null, void, and of no effect.

History.—s. 9, ch. 16180, 1933; CGL 1936 Supp. 319(9); s. 28, ch. 77-104.



107.10 - Certification of convention action.

107.10 Certification of convention action.—When the convention shall have agreed, by “yea” and “nay” vote of a majority of the total number of delegates elected, to the ratification or rejection of the proposed amendment to the Constitution of the United States, a certificate to that effect shall be executed by its president and secretary and filed with the Department of State of Florida. A copy of the minutes of its proceedings, likewise signed by such officials, shall also be filed with the Department of State. The Department of State of Florida, after the filing of such certificate, shall transmit a copy thereof, certified under the Great Seal of Florida, to the Secretary of State of the United States.

History.—s. 10, ch. 16180, 1933; CGL 1936 Supp. 319(10); ss. 10, 35, ch. 69-106.



107.11 - Appropriation for expenses.

107.11 Appropriation for expenses.—For the purpose of defraying the expenses of preparing for, conducting, holding, and declaring the result of the election provided for by this chapter and also for the purpose of defraying the expenses allowed by this chapter for the holding of sessions of the convention as herein provided, to be audited by the Chief Financial Officer, there is appropriated out of the General Revenue Fund of the State of Florida a sufficient sum of money for the payment of all amounts necessary to be expended under the terms of this chapter, which sums of money shall be disbursed by the State of Florida pursuant to warrants drawn by the Chief Financial Officer for the payment of same.

History.—s. 11, ch. 16180, 1933; CGL 1936 Supp. 319(11); s. 111, ch. 2003-261.









TITLE X - PUBLIC OFFICERS, EMPLOYEES, AND RECORDS

Chapter 110 - STATE EMPLOYMENT

Part I - GENERAL STATE EMPLOYMENT PROVISIONS (ss. 110.105-110.191)

110.105 - Employment policy of the state.

110.105 Employment policy of the state.—

(1) It is the purpose of this chapter to establish a system of personnel management. This system shall provide means to recruit, select, train, develop, and maintain an effective and responsible workforce and shall include policies and procedures for employee hiring and advancement, training and career development, position classification, salary administration, benefits, discipline, discharge, employee performance evaluations, affirmative action, and other related activities.

(2) It is the policy of the state:

(a) That all appointments, terminations, assignments, and maintenance of status, compensation, privileges, and other terms and conditions of employment in state government shall be made without regard to age, sex, race, color, religion, national origin, political affiliation, marital status, or disability, unless a specific requirement constitutes a bona fide occupational qualification.

(b) To support employees in balancing their personal needs and work responsibilities. This policy is designed to enhance the employee’s ability to blend the competing demands of work and personal life and produce a more skilled, accountable, and committed workforce for the system. Provisions may include, but need not be limited to, flexible work schedules, telework, part-time employment, and leaves of absence with or without pay.

(3) Except as expressly provided by law, Florida residency is not required for any person as a condition precedent to employment; however, preference in hiring may be given to state residents.

(4) This chapter contains the requirements for establishing and maintaining a system of personnel management on a merit basis. The system of personnel management shall be implemented so as to ensure that the state agencies participating in the system are eligible for federal funds.

(5) This chapter may not be construed either to infringe upon or to supersede the rights guaranteed public employees under chapter 447.

History.—s. 20, ch. 79-190; s. 1, ch. 2012-215.



110.1055 - Rules and rulemaking authority.

110.1055 Rules and rulemaking authority.—The Department of Management Services shall have authority to adopt rules as necessary to effectuate the provisions of this chapter.

History.—s. 42, ch. 2001-43; s. 30, ch. 2012-116.



110.107 - Definitions.

110.107 Definitions.—As used in this chapter, the term:

(1) “Authorized position” means a position included in an approved budget. In counting the number of authorized positions, part-time positions may be converted to full-time equivalents.

(2) “Broadband level” means all positions that are sufficiently similar in knowledge, skills, and abilities; the kind or subject matter of work; the level of difficulty or the level of responsibilities; and the qualification requirements of the work so as to warrant the same treatment with respect to title, pay band, and other personnel transactions.

(3) “Classification plan” means a formal description of the concepts, rules, job family definitions, occupational group characteristics, and occupational profiles used in the classification of positions.

(4) “Demotion” means the changing of the classification of an employee to a broadband level having a lower maximum salary; or the changing of the classification of an employee to a broadband level having the same or a higher maximum salary but a lower level of responsibility.

(5) “Department” means the Department of Management Services.

(6) “Dismissal” means a disciplinary action taken by an agency pursuant to s. 110.227 against an employee which results in the termination of his or her employment.

(7) “Employing agency” means any agency authorized to employ personnel to carry out the responsibilities of the agency under the provisions of chapter 20 or other law.

(8) “Established position” means an authorized position that has been classified in accordance with a classification and pay plan as provided by law.

(9) “Firefighter” means a firefighter certified under chapter 633.

(10) “Full-time position” means a position authorized for the entire normally established work period, whether daily, weekly, monthly, or annually.

(11) “Furlough” means a temporary reduction in the regular hours of employment in a pay period, or temporary leave without pay for one or more pay periods, with a commensurate reduction in pay, which is necessitated by a projected deficit in any fund that supports salary and benefit appropriations. The deficit must be projected by the Revenue Estimating Conference pursuant to s. 216.136(3).

(12) “Individual who has a disability” means a person who has a physical or intellectual impairment that substantially limits one or more major life activities, a person who has a history or record of such an impairment, or a person who is perceived by others as having such an impairment.

(13) “Job family” means a defined grouping of one or more occupational groups.

(14) “Law enforcement or correctional officer” means a law enforcement officer, special agent, correctional officer, correctional probation officer, or institutional security specialist certified under chapter 943.

(15) “Layoff” means termination of employment due to a shortage of funds or work, or a material change in the duties or organization of an agency, including the outsourcing or privatization of an activity or function previously performed by career service employees.

(16) “Occupation” means all positions that are sufficiently similar in knowledge, skills, abilities, and the kind or subject matter of work.

(17) “Occupational group” means a group of occupations that are sufficiently similar in the kind of work performed to warrant the use of the same performance factors in determining the level of complexity for all occupations in that occupational group.

(18) “Part-time position” means a position authorized for less than the entire normally established work period, whether daily, weekly, monthly, or annually.

(19) “Pay band” means the minimum salary, the maximum salary, and intermediate rates that are payable for work in a specific broadband level.

(20) “Pay plan” means a formal description of the philosophy, methods, procedures, and salary schedules for competitively compensating employees at market-based rates for work performed.

(21) “Position” means the work, consisting of duties and responsibilities, assigned to be performed by an officer or employee.

(22) “Position number” means the identification number assigned to an established position.

(23) “Professional health care provider” means registered nurses, physician’s assistants, dentists, psychologists, nutritionists or dietitians, pharmacists, psychological specialists, physical therapists, and speech and hearing therapists.

(24) “Promotion” means the changing of the classification of an employee to a broadband level having a higher maximum salary; or the changing of the classification of an employee to a broadband level having the same or a lower maximum salary but a higher level of responsibility.

(25) “Reassignment” means moving an employee from a position in one broadband level to a different position in the same broadband level or to a different broadband level having the same maximum salary.

(26) “Reclassification” means the changing of an established position in one broadband level in an occupational group to a higher or lower broadband level in the same occupational group or to a broadband level in a different occupational group.

(27) “Salary schedule” means an official document that contains a complete list of occupation titles, broadband level codes, and pay bands.

(28) “Secretary” means the Secretary of Management Services.

(29) “Shared employment” means part-time career employment in which the duties and responsibilities of a full-time position in the career service are divided among part-time employees who are eligible for the position and who receive career service benefits and wages pro rata. The term does not include the employment of persons paid from other-personal-services funds.

(30) “State agency” or “agency” means any official, officer, commission, board, authority, council, committee, or department of the executive branch or the judicial branch of state government as defined in chapter 216.

(31) “Suspension” means a disciplinary action taken by an agency pursuant to s. 110.227 against an employee which temporarily relieves the employee of his or her duties and places him or her on leave without pay.

(32) “Transfer” means moving an employee from one geographic location of the state to a different geographic location more than 50 miles from the employee’s current work location.

History.—s. 20, ch. 79-190; s. 4, ch. 91-431; s. 10, ch. 92-279; s. 55, ch. 92-326; s. 3, ch. 2003-138; s. 3, ch. 2016-3.



110.1082 - Telephone voice mail systems and telephone menu options systems.

110.1082 Telephone voice mail systems and telephone menu options systems.—

(1) No state employee shall utilize a voice mail system when the employee is at his or her regularly assigned work station where his or her telephone is functional and available for use, unless:

(a) The device is in use, and/or;

(b) Such voice mail system alerts the caller to, and provides the caller with access to a nonelectronic attendant; or

(c) Such voice mail system automatically transfers the caller to a nonelectronic attendant.

(2) Telephone menu options systems used by state agencies, departments, or other state government units will alert the caller to, and provide the caller with access to, a nonelectronic attendant.

(3) Agency heads will ensure compliance with the provisions of this section.

History.—s. 3, ch. 99-255.



110.1091 - Employee assistance programs; public records exemption.

110.1091 Employee assistance programs; public records exemption.—

(1) An employing state agency may provide a counseling, therapeutic, or other professional treatment program to assist any state employee who has a behavioral disorder, medical disorder, or substance abuse problem or who has an emotional difficulty that affects the employee’s job performance. Each employing state agency may designate community diagnostic and referral resources as necessary to implement the provisions of this subsection.

(2) A state employee’s personal identifying information contained in records held by an employing state agency relating to an employee’s participation in an employee assistance program is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

History.—s. 1, ch. 90-196; s. 1, ch. 95-119; s. 27, ch. 96-406; s. 1, ch. 98-8; s. 3, ch. 2001-43; s. 1, ch. 2003-109.



110.1099 - Education and training opportunities for state employees.

110.1099 Education and training opportunities for state employees.—

(1) Education and training are an integral component in improving the delivery of services to the public. Recognizing that the application of productivity-enhancing technology and practice demands continuous educational and training opportunities, a state employee may be authorized to receive a voucher or grant, for matriculation fees, to attend work-related courses at public community colleges, public career centers, or public universities. The department may implement the provisions of this section from funds appropriated to the department for this purpose. In the event insufficient funds are appropriated to the department, each state agency may supplement these funds to support the training and education needs of its employees from funds appropriated to the agency.

(2) The department, in conjunction with the agencies, shall request that public universities provide evening and weekend programs for state employees. When evening and weekend training and educational programs are not available, an employee may be authorized to take paid time off during his or her regular working hours for training and career development, as provided in s. 110.105(1), if such training benefits the employer as determined by that employee’s agency head.

(3) An employee who exhibits superior aptitude and performance may be authorized by that employee’s agency head to take a paid educational leave of absence for up to 1 academic year at a time, for specific approved work-related education and training. That employee must enter into a contract to return to state employment for a period of time equal to the length of the leave of absence or refund salary and benefits paid during his or her educational leave of absence.

(4) As a precondition to approving an employee’s training request, an agency or the judicial branch may require an employee to enter into an agreement that requires the employee to reimburse the agency or judicial branch for the registration fee or similar expense for any training or training series when the cost of the fee or similar expense exceeds $1,000 if the employee voluntarily terminates employment or is discharged for cause from the agency or judicial branch within a specified period of time not to exceed 4 years after the conclusion of the training. This subsection does not apply to any training program that an agency or the judicial branch requires an employee to attend. An agency or the judicial branch may pay the outstanding balance then due and owing on behalf of a state employee under this subsection in connection with recruitment and hiring of such state employee.

History.—s. 2, ch. 91-431; s. 7, ch. 92-142; s. 5, ch. 94-113; s. 31, ch. 96-399; s. 5, ch. 98-309; s. 2, ch. 99-399; s. 5, ch. 2001-43; s. 51, ch. 2001-254; s. 1062, ch. 2002-387; s. 13, ch. 2004-357; s. 1, ch. 2010-4; s. 31, ch. 2012-116.



110.112 - Affirmative action; equal employment opportunity.

110.112 Affirmative action; equal employment opportunity.—

(1) It is the policy of this state to assist in providing the assurance of equal employment opportunity through programs of affirmative and positive action that will allow full utilization of women, minorities, and individuals who have a disability.

(2)(a) The head of each executive agency shall develop and implement an affirmative action plan in accordance with rules adopted by the department and approved by a majority vote of the Administration Commission before their adoption.

(b) Each executive agency shall establish annual goals for ensuring full utilization of groups underrepresented in the agency’s workforce, including women, minorities, and individuals who have a disability, as compared to the relevant labor market, as defined by the agency. Each executive agency shall design its affirmative action plan to meet its established goals.

(c) Each executive agency shall annually report to the department regarding the agency’s progress toward increasing employment among women, minorities, and individuals who have a disability.

(d) An affirmative action-equal employment opportunity officer shall be appointed by the head of each executive agency. The affirmative action-equal employment opportunity officer’s responsibilities must include determining annual goals, monitoring agency compliance, and providing consultation to managers regarding progress, deficiencies, and appropriate corrective action.

(e) The department shall report information in its annual workforce report relating to the implementation, continuance, updating, and results of each executive agency’s affirmative action plan for the previous fiscal year. The annual workforce report must also include data for each executive agency relating to employment levels among women, minorities, and individuals who have a disability.

(f) The department shall provide to all supervisory personnel of the executive agencies training in the principles of equal employment opportunity and affirmative action, the development and implementation of affirmative action plans, and the establishment of annual affirmative action goals. The department may contract for training services, and each participating agency shall reimburse the department for costs incurred through such contract. After the department approves the contents of the training program for the agencies, the department may delegate this training to the executive agencies.

(3)(a) The department, in consultation with the Agency for Persons with Disabilities, the Division of Vocational Rehabilitation and the Division of Blind Services of the Department of Education, the Department of Economic Opportunity, and the Executive Office of the Governor, shall develop and implement programs that incorporate internships, mentoring, on-the-job training, unpaid work experience, situational assessments, and other innovative strategies that are specifically geared toward individuals who have a disability.

(b) By January 1, 2017, the department shall develop mandatory training programs for human resources personnel and hiring managers of executive agencies which support the employment of individuals who have a disability.

(c)1. By January 1, 2017, each executive agency shall develop an agency-specific plan that addresses how to promote employment opportunities for individuals who have a disability.

2. The department shall assist executive agencies in the implementation of agency-specific plans. The department shall regularly report to the Governor, the President of the Senate, and the Speaker of the House of Representatives the progress of executive agencies in implementing these plans. Such reports shall be made at least biannually.

(d) The department shall compile data regarding the hiring practices of executive agencies with regard to individuals who have a disability and make such data available on its website.

(e) The department shall assist executive agencies in identifying and implementing strategies for retaining employees who have a disability which include, but are not limited to, training programs, funding reasonable accommodations, increasing access to appropriate technologies, and ensuring accessibility of physical and virtual workplaces.

(f) The department shall adopt rules relating to forms that provide for the voluntary self-identification of individuals who have a disability and are employed by an executive agency.

(g) This subsection does not create any substantive or procedural right or benefit enforceable at law or in equity against the state or a state agency, or an officer, employee, or agent thereof.

(4) Each state attorney and public defender shall:

(a) Develop and implement an affirmative action plan.

(b) Establish annual goals for ensuring full utilization of groups underrepresented in its workforce as compared to the relevant labor market in this state. The state attorneys’ and public defenders’ affirmative action plans must be designed to meet the established goals.

(c) Appoint an affirmative action-equal employment opportunity officer.

(d) Report annually to the Justice Administrative Commission on the implementation, continuance, updating, and results of his or her affirmative action program for the previous fiscal year.

(5) The state, its agencies and officers shall ensure freedom from discrimination in employment as provided by the Florida Civil Rights Act of 1992, by s. 112.044, and by this chapter.

(6) Any individual claiming to be aggrieved by an unlawful employment practice may file a complaint with the Florida Commission on Human Relations as provided by s. 760.11.

(7) The department shall review and monitor executive agency actions in carrying out the rules adopted by the department pursuant to this section.

History.—s. 20, ch. 79-190; s. 1, ch. 89-149; s. 3, ch. 91-431; s. 6, ch. 94-113; s. 1397, ch. 95-147; s. 2, ch. 96-399; s. 36, ch. 99-2; s. 3, ch. 99-399; s. 16, ch. 2001-60; s. 4, ch. 2016-3.



110.1127 - Employee background screening and investigations.

110.1127 Employee background screening and investigations.—

(1) Except as provided in subsection (2), each agency shall designate those positions that, based on the position duties, require background screening. All persons and employees in such positions must undergo employment screening in accordance with chapter 435, using level 1 screening standards, as a condition of employment and continued employment.

(2)(a) Each agency shall designate those positions that, because of the special trust or responsibility or sensitive location, require security background investigations. All persons and employees in such positions must undergo employment screening in accordance with chapter 435, using level 2 screening standards, including fingerprinting, as a condition of employment and continued employment.

(b) All positions within the Division of Treasury of the Department of Financial Services are deemed to be positions of special trust or responsibility. Individuals seeking or holding such positions may be disqualified for employment by reason of:

1. The conviction or prior conviction of a crime that is reasonably related to the nature of the position sought or held by the individual; or

2. The entering of a plea of nolo contendere, or when a jury verdict of guilty is rendered but adjudication of guilt is withheld, with respect to a crime that is reasonably related to the nature of the position sought or held by the individual.

(c)1. All positions in programs providing care to children, the developmentally disabled, or vulnerable adults for 15 hours or more per week; all permanent and temporary employee positions of the central abuse hotline; and all persons working under contract who have access to abuse records are deemed to be persons and positions of special trust or responsibility.

2. The agency may grant exemptions from disqualification from working with children, the developmentally disabled, or vulnerable adults as provided in s. 435.07.

(d) It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any person willfully, knowingly, or intentionally to:

1. Fail, by false statement, misrepresentation, impersonation, or other fraudulent means, to disclose in any application for voluntary or paid employment a material fact used in making a determination as to such person’s qualifications for a position of special trust;

2. Use information contained in records for purposes other than background screening or investigation for employment, or release such information to other persons for purposes other than preemployment screening or investigation.

(e) It is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, for any person willfully, knowingly, or intentionally to use juvenile records information for any purposes other than those specified in this section or to release such information to other persons for purposes other than those specified in this section.

(3) Any person who is required to undergo such a security background screening or investigation and who refuses to cooperate in such screening or investigation or refuses to submit fingerprints shall be disqualified for employment in such position or, if employed, shall be dismissed.

(4) Background screening and investigations shall be conducted at the expense of the employing agency. If fingerprinting is required, the fingerprints shall be taken by the employing agency, a law enforcement agency, or a vendor as authorized pursuant to s. 435.04, submitted to the Department of Law Enforcement for state processing, and forwarded by the Department of Law Enforcement to the Federal Bureau of Investigation for national processing. The agency or vendor shall remit the processing fees required by s. 943.053 to the Department of Law Enforcement.

History.—s. 1, ch. 83-185; s. 2, ch. 85-54; s. 4, ch. 87-238; s. 15, ch. 88-337; s. 37, ch. 89-294; s. 2, ch. 90-225; s. 22, ch. 90-360; s. 4, ch. 91-33; s. 75, ch. 91-45; s. 17, ch. 91-57; s. 29, ch. 91-71; s. 229, ch. 91-224; s. 44, ch. 92-58; s. 13, ch. 92-279; s. 55, ch. 92-326; s. 8, ch. 93-156; s. 16, ch. 94-134; s. 16, ch. 94-135; s. 1398, ch. 95-147; s. 10, ch. 95-158; s. 33, ch. 95-228; s. 120, ch. 95-418; s. 4, ch. 96-268; s. 3, ch. 96-399; ss. 28, 29, ch. 96-406; s. 6, ch. 97-296; s. 52, ch. 2000-349; s. 6, ch. 2001-43; s. 112, ch. 2003-261; s. 36, ch. 2004-267; s. 2, ch. 2012-215; s. 5, ch. 2016-78; s. 2, ch. 2016-162.



110.1128 - Selective service registration.

110.1128 Selective service registration.—

(1) No person who is required to register with the Selective Service System under the Military Selective Service Act, 50 U.S.C. App. 453, may be offered employment by this state in an authorized position, as defined in s. 216.011, without proof of such registration.

(2) No person who has failed to register as required by the Military Selective Service Act, 50 U.S.C. App. 453, subsequent to October 1, 1988, and who is currently employed by this state may be promoted to a higher authorized position without proof of such registration.

(3) Each agency shall provide for a review, when requested by the applicant or employee, of any denial of employment or promotion for reasons of noncompliance with selective service registration requirements.

History.—s. 1, ch. 88-165; s. 14, ch. 92-279; s. 55, ch. 92-326; s. 38, ch. 96-399.



110.113 - Pay periods for state officers and employees; salary payments by direct deposit.

110.113 Pay periods for state officers and employees; salary payments by direct deposit.—

(1) The normal pay period for salaries of state officers and employees shall be 1 month. The Department of Financial Services shall issue either monthly or biweekly salary payments by state warrants or by direct deposit pursuant to s. 17.076 or make semimonthly salary payments by direct deposit pursuant to s. 17.076, as requested by the head of each state agency and approved by the Executive Office of the Governor and the Department of Financial Services.

(2) As a condition of employment, a person appointed to a position in state government is required to participate in the direct deposit program pursuant to s. 17.076. An employee may request an exemption from the provisions of this subsection when such employee can demonstrate a hardship or when such employee is in an other-personal-services position.

History.—s. 20, ch. 79-190; s. 25, ch. 95-312; s. 4, ch. 96-310; s. 7, ch. 2001-43; s. 113, ch. 2003-261.



110.114 - Employee wage deductions.

110.114 Employee wage deductions.—

(1) The state or any of its departments, bureaus, commissions, and officers are authorized and permitted, with the concurrence of the Department of Financial Services, to make deductions from the salary or wage of any employee or employees in such amount as shall be authorized and requested by such employee or employees and for such purpose as shall be authorized and requested by such employee or employees and shall pay such sums so deducted as directed by such employee or employees. The concurrence of the Department of Financial Services shall not be required for the deduction of a certified bargaining agent’s membership dues deductions pursuant to s. 447.303 or any deductions authorized by a collective bargaining agreement.

(2) The approval of and making of approved deductions shall not require the approval or making of other requested deductions.

(3) Notwithstanding the provisions of subsections (1) and (2), the deduction of an employee’s membership dues deductions as defined in s. 447.203(15) for an employee organization as defined in s. 447.203(11) shall be authorized or permitted only for an organization that has been certified as the exclusive bargaining agent pursuant to chapter 447 for a unit of state employees in which the employee is included. Such deductions shall be subject to the provisions of s. 447.303.

(4) Records of employee requests and employer authorizations for deductions from an employee’s wage or salary, or the legal authority for the deduction, shall be maintained by each employing entity.

History.—s. 20, ch. 79-190; s. 7, ch. 94-113; s. 4, ch. 96-399; s. 114, ch. 2003-261.



110.115 - Employees of historical commissions; other state employment permitted.

110.115 Employees of historical commissions; other state employment permitted.—

(1) Staff members or employees of state historical commissions are hereby permitted or authorized to teach courses and hold part-time positions at state universities and be paid compensation from more than one appropriation if such teaching or employment does not interfere with the normal duties of such commission staff members or employees. Any agreement or contract relative to such employment must have the approval of the historical commission and the president of the university.

(2) Any provision of law which prohibits the payment of salaries or compensation from more than one appropriation shall not apply to the provisions of this section.

History.—s. 20, ch. 79-190.



110.1155 - Travel to or conducting business with a country in the Western Hemisphere lacking diplomatic relations with the United States.

110.1155 Travel to or conducting business with a country in the Western Hemisphere lacking diplomatic relations with the United States.—

(1) An officer, employee, agent, or representative of:

(a) A state agency;

(b) A political subdivision of the state; or

(c) A corporation, partnership, association, or other entity that does business or contracts with a state agency, receives state funds, or claims a credit against any tax imposed by the state

may not travel to or do business with any country located in the Western Hemisphere which lacks diplomatic relations with the United States.

(2) A political subdivision that violates this section is ineligible to receive state funds.

(3) A corporation, partnership, association, or other entity that violates this section is ineligible to:

(a) Engage in business or contract with a state agency;

(b) Receive state funds; or

(c) Claim a credit against any tax imposed by the state.

History.—s. 155, ch. 96-320; s. 7, ch. 2007-5.



110.1156 - Export of goods, commodities, and things of value to foreign countries that support international terrorism; prohibited documentation.

110.1156 Export of goods, commodities, and things of value to foreign countries that support international terrorism; prohibited documentation.—

(1) As used in this section, the term “state agency” means any official, officer, commission, board, authority, council, committee, or department of the executive branch of state government.

(2) Notwithstanding any other provision of law, a state agency may not issue a certificate of free sale, export certification report, certificate of good manufacturing practices, permit, registration, license, or certification of any kind for any good, commodity, or thing of value to be exported to a foreign country if the United States Secretary of State, pursuant to 50 U.S.C. App. s. 2405(j), 22 U.S.C. s. 2371(a), or 22 U.S.C. s. 2780(d), determines that the government of that country has repeatedly provided support for acts of international terrorism.

History.—s. 1, ch. 2010-133.



110.116 - Personnel information system; payroll procedures.

110.116 Personnel information system; payroll procedures.—The Department of Management Services shall establish and maintain, in coordination with the payroll system of the Department of Financial Services, a complete personnel information system for all authorized and established positions in the state service, with the exception of employees of the Legislature, unless the Legislature chooses to participate. The department may contract with a vendor to provide the personnel information system. The specifications shall be developed in conjunction with the payroll system of the Department of Financial Services and in coordination with the Auditor General. The Department of Financial Services shall determine that the position occupied by each employee has been authorized and established in accordance with the provisions of s. 216.251. The Department of Management Services shall develop and maintain a position numbering system that will identify each established position, and such information shall be a part of the payroll system of the Department of Financial Services. With the exception of employees of the Legislature, unless the Legislature chooses to participate, this system shall include all career service positions and those positions exempted from career service provisions, notwithstanding the funding source of the salary payments, and information regarding persons receiving payments from other sources. Necessary revisions shall be made in the personnel and payroll procedures of the state to avoid duplication insofar as is feasible. A list shall be organized by budget entity to show the employees or vacant positions within each budget entity. This list shall be available to the Speaker of the House of Representatives and the President of the Senate upon request.

History.—s. 20, ch. 79-190; s. 1, ch. 85-11; s. 15, ch. 92-279; s. 55, ch. 92-326; s. 40, ch. 2002-402; s. 4, ch. 2003-138; s. 115, ch. 2003-261; s. 1, ch. 2004-6.



110.1165 - Executive branch personnel errors; limitation of actions for compensation.

110.1165 Executive branch personnel errors; limitation of actions for compensation.—

(1) An agency of the executive branch, including the State University System, shall establish procedures for the receipt, consideration, and disposition of a claim regarding pay or benefits brought by an employee when that employee is damaged as a result of being provided with erroneous written information by the employing agency regarding his or her pay or benefits, and the employee detrimentally relies upon such written information. In order to qualify for the relief provided by this section, the employee’s reliance on the representation must have been reasonable and based only upon the written representations made by those persons authorized by the agency head to make such representations. Furthermore, the erroneous calculation and payment of an employee’s salary, wages, or benefits is not among the written representations which will trigger relief under this section.

(2) An agency of the executive branch, including the State University System, is authorized to take such action as may be appropriate to provide a remedy for an employee concerning his or her claim regarding detrimental reliance on erroneous written information provided by the employing agency relating to pay and benefits, provided such remedy is within the purview of the agency’s authority. The agency has no authority whatsoever to modify the state retirement system or the state insurance program. Any monetary remedy afforded by the agency must fall within the agency’s budgetary authority. Any person dissatisfied with the outcome of this process may file either a grievance pursuant to the agency’s internal grievance process or an appeal to the Division of Administrative Hearings pursuant to chapter 120, but not both.

(3) The time limit to file any action to recover compensation, including, but not limited to, salaries, wages, overtime pay, fringe benefits, or damages or penalties relating to errors in such compensation from, by, or on behalf of a state officer or employee is 2 years from the date of the alleged error in payment of such compensation. The time limit applies in all disputes over compensation for work performed by state officers or employees, and is not confined to cases arising under subsections (1) and (2).

History.—s. 6, ch. 96-198; s. 7, ch. 97-296; s. 6, ch. 99-155.



110.117 - Paid holidays.

110.117 Paid holidays.—

(1) The following holidays shall be paid holidays observed by all state branches and agencies:

(a) New Year’s Day.

(b) Birthday of Martin Luther King, Jr., third Monday in January.

(c) Memorial Day.

(d) Independence Day.

(e) Labor Day.

(f) Veterans’ Day, November 11.

(g) Thanksgiving Day.

(h) Friday after Thanksgiving.

(i) Christmas Day.

(j) If any of these holidays falls on Saturday, the preceding Friday shall be observed as a holiday. If any of these holidays falls on Sunday, the following Monday shall be observed as a holiday.

(2) The Governor may declare, when appropriate, a state day of mourning in observance of the death of a person in recognition of service rendered to the state or nation.

(3) Each full-time employee is entitled to one personal holiday each year. Each part-time employee is entitled to a personal holiday each year which shall be calculated proportionately to the personal holiday allowed to a full-time employee. Such personal holiday shall be credited to eligible employees on July 1 of each year to be taken prior to June 30 of the following year. Members of the teaching and research faculty of the State University System and administrative and professional positions exempted under s. 110.205(2)(d) are not eligible for this benefit.

History.—s. 20, ch. 79-190; s. 1, ch. 80-331; s. 1, ch. 88-63; s. 16, ch. 92-279; s. 55, ch. 92-326; s. 8, ch. 94-113; s. 5, ch. 96-399.



110.118 - Administrative leave for certain athletic competition.

110.118 Administrative leave for certain athletic competition.—

(1) As used in this section, the term “United States team” includes any group leader, coach, official, or athlete who is a member of the official delegation of the United States to world, Pan American, or Olympic competition.

(2) Any employee of the state who qualifies as a member of the United States team for athletic competition on the world, Pan American, or Olympic level in a sport contested in either Pan American or Olympic competition shall be granted administrative leave without loss of pay or other benefits or rights for the purpose of preparing for and engaging in the competition. In no event shall the paid leave under this section exceed the period of the official training camp and competition combined or 30 calendar days a year, whichever is less.

History.—s. 20, ch. 79-190; s. 4, ch. 2013-18.



110.119 - Administrative leave for military-service-connected disability.

110.119 Administrative leave for military-service-connected disability.—

(1) An employee who has been rated by the United States Department of Veterans Affairs or its predecessor to have incurred a military-service-connected disability and has been scheduled by the United States Department of Veterans Affairs to be reexamined or treated for the disability shall be granted administrative leave for such reexamination or treatment without loss of pay or benefits. However, such paid leave may not exceed 48 hours per calendar year.

(2) The department may adopt any rule necessary to carry out the purpose of this section.

History.—s. 4, ch. 84-114; s. 2, ch. 93-268; s. 3, ch. 2012-215.



110.120 - Administrative leave for disaster service volunteers.

110.120 Administrative leave for disaster service volunteers.—

(1) SHORT TITLE.—This section shall be known and may be cited as the “Florida Disaster Volunteer Leave Act.”

(2) DEFINITIONS.—As used in this section, the following terms shall apply:

(a) “State agency” means any official, officer, commission, board, authority, council, committee, or department of the executive branch of state government.

(b) “Disaster” includes disasters designated at level II and above in the American National Red Cross regulations and procedures.

(3) LEAVE OF ABSENCE.—An employee of a state agency who is a certified disaster service volunteer of the American Red Cross may be granted a leave of absence with pay for not more than 15 working days in any 12-month period to participate in specialized disaster relief services for the American Red Cross. Such leave of absence may be granted upon the request of the American Red Cross and upon the approval of the employee’s employing agency. An employee granted leave under this section shall not be deemed to be an employee of the state for purposes of workers’ compensation. Leave under this act may be granted only for services related to a disaster occurring within the boundaries of the State of Florida, except that, with the approval of the Governor and Cabinet, leave may be granted for services in response to a disaster occurring within the boundaries of the United States.

History.—s. 1, ch. 94-159; s. 1, ch. 2001-352.



110.121 - Sick leave pool.

110.121 Sick leave pool.—Each department or agency of the state which has authority to adopt rules governing the accumulation and use of sick leave for employees and which maintains accurate and reliable records showing the amount of sick leave which has been accumulated and is unused by employees may, in accordance with guidelines which shall be established by the Department of Management Services, adopt rules for the establishment of a plan allowing participating employees to pool sick leave and allowing any sick leave thus pooled to be used by any participating employee who has used all of the sick leave that has been personally accrued by him or her. Although not limited to the following, such rules shall provide:

(1) That employees shall be eligible for participation in the sick leave pool after 1 year of employment with the state or agency of the state; provided that such employee has accrued a minimum amount of unused sick leave, which minimum shall be established by rule.

(2) That participation in the sick leave pool shall, at all times, be voluntary on the part of the employees.

(3) That any sick leave pooled shall be removed from the personally accumulated sick leave balance of the employee contributing such leave.

(4) That any sick leave in the pool which leave is used by a participating employee shall be used only for the employee’s personal illness, accident, or injury.

(5) That a participating employee shall not be eligible to use sick leave accumulated in the pool until all of his or her personally accrued sick, annual, and compensatory leave has been used.

(6) A maximum number of days of sick leave in the pool which any one employee may use.

(7) That a participating employee who uses sick leave from the pool shall not be required to recontribute such sick leave to the pool, except as otherwise provided in this section.

(8) That an employee who cancels his or her membership in the sick leave pool shall not be eligible to withdraw the days of sick leave contributed by that employee to the pool.

(9) That an employee who transfers from one position in state government to another position in state government may transfer from one pool to another if the eligibility criteria of the pools are comparable or the administrators of the pools have agreed on a formula for transfer of credits.

(10) That alleged abuse of the use of the sick leave pool shall be investigated, and, on a finding of wrongdoing, the employee shall repay all of the sick leave credits drawn from the sick leave pool and shall be subject to such other disciplinary action as is determined by the agency head.

(11) That sick leave credits may be drawn from the sick leave pool by a part-time employee on a pro rata basis.

History.—s. 1, ch. 79-306; s. 8, ch. 91-184; s. 17, ch. 92-279; s. 55, ch. 92-326; s. 661, ch. 95-147.



110.122 - Terminal payment for accumulated sick leave.

110.122 Terminal payment for accumulated sick leave.—

(1) All state branches, departments, and agencies which have the authority to establish or approve personnel policies for employees and to employ personnel and establish the conditions of their employment shall establish policies to provide terminal “incentive” pay for accumulated and unused sick leave to each employee upon normal or regular retirement for reason other than disability or upon termination of employment, or to the employee’s beneficiary if service is terminated by death, provided such retirement, termination, or death occurs after 10 years of creditable state employment.

(2) The employing entity shall establish and publish rules governing the accumulation and use of sick leave and maintain accurate and reliable records showing the amount of sick leave which has accumulated and is unused by the employee at the time of retirement, death, or termination.

(3) The payments authorized by this section shall be determined by using the rate of pay received by the employee at the time of retirement, termination, or death, applied to the sick leave time for which the employee is qualified to receive terminal “incentive” pay under the rules adopted by the department pursuant to the provisions of this section. Rules and policies adopted pursuant to this section shall permit terminal pay for sick leave equal to one-eighth of all unused sick leave credit accumulated prior to October 1, 1973, plus one-fourth of all unused sick leave accumulated on or after October 1, 1973. However, terminal pay allowable for unused sick leave accumulated on or after October 1, 1973, shall not exceed a maximum of 480 hours of actual payment. Employees shall be required to use all sick leave accumulated prior to October 1, 1973, before using sick leave accumulated on or after October 1, 1973.

(4) The payments made pursuant to this section shall not be considered in any state-administered retirement system as salary payments and shall not be used in determining the average final compensation of an employee in any state-administered retirement system.

(5) Any employee:

(a) Who is found guilty in a court of competent jurisdiction of committing, aiding, or abetting any embezzlement or theft from the employee’s employer or bribery in connection with the employment, committed prior to retirement or 10-year normal creditable termination;

(b) Whose employment is terminated by reason of the employee having admitted committing, aiding, or abetting an embezzlement or theft from his or her employer or by reason of bribery;

(c) Who, prior to 10-year normal creditable termination or retirement is adjudged by a court of competent jurisdiction to have violated any state law against strikes by public employees; or

(d) Who has been found guilty by a court of competent jurisdiction of violating any state law prohibiting strikes by public employees,

shall forfeit all rights and benefits under this section. An employee whose employment terminates as a result of an act committed subject to this subsection shall not be given credit for unused sick leave accumulated prior to termination should the employee be reemployed at a later date.

History.—s. 20, ch. 79-190; s. 9, ch. 94-113; s. 1399, ch. 95-147.



110.1221 - Sexual harassment policy; executive agency rules.

110.1221 Sexual harassment policy; executive agency rules.—It is the policy of the state that sexual harassment is a form of discrimination. The department shall adopt uniform sexual harassment rules applicable to all executive agencies. The rules must define the term “sexual harassment” in a manner consistent with the federal definition.

History.—s. 40, ch. 96-399.



110.1225 - Furloughs.

110.1225 Furloughs.—When a deficit is certified or projected by the Revenue Estimating Conference pursuant to s. 216.136(3), in any fund that supports salary and benefit appropriations, the Governor or the Chief Justice of the Supreme Court, as appropriate, may propose a furlough plan for consideration by the Legislative Budget Commission. The plan must identify all affected positions and ensure that all affected employees are subject to the same reduction of hours for the same number of pay periods with a commensurate reduction in pay.

History.—s. 5, ch. 91-431; s. 4, ch. 2012-215.



110.1227 - Florida Employee Long-Term-Care Plan Act.

110.1227 Florida Employee Long-Term-Care Plan Act.—

(1) The Legislature finds that state expenditures for long-term-care services continue to increase at a rapid rate and that the state faces increasing pressure in its efforts to meet the long-term-care needs of the public.

(a) It is the intent of the Legislature that the Department of Management Services and the Department of Elderly Affairs implement a self-funded or fully insured, voluntary, long-term-care plan for public employees and their families and provide an opportunity for public employees and their families to purchase said long-term-care insurance by means of payroll deduction.

(b) The Department of Elderly Affairs and the Department of Management Services shall jointly design the plan to provide long-term-care coverage for public employees, family members of public employees, and retirees. The Department of Management Services and the Department of Elderly Affairs shall enter into an interagency agreement defining their roles with regard to plan development and design. Joint planning expenses shall be shared to the extent that funded planning activities are consistent with the goals of the departments. Eligible plan participants must include active and retired officers and employees of all branches and agencies of state and their spouses, children, stepchildren, parents, and parents-in-law; and, upon the affirmative vote of the governing body of any county or municipality in this state, the active and retired officers and employees of any such county or municipality and their spouses, children, stepchildren, parents, and parents-in-law; and the surviving spouses, children, stepchildren, parents, and parents-in-law of such deceased officers and employees, whether active or retired at the time of death.

(c) This act in no way affects the Department of Management Services’ authority pursuant to s. 110.123.

(d) The Department of Management Services and the Department of Elderly Affairs shall review all self-insured and all fully-insured proposals submitted to it by qualified vendors who have submitted responses prior to February 23, 1999. Upon review of the proposals, the Department of Management Services and the Department of Elderly Affairs may award a contract to the vendor that the departments deem to represent the best value to public employees, family members of public employees, and retirees.

(e) No entity providing actuarial consulting services to the Department of Management Services or the Department of Elderly Affairs in the preparation of the request for proposals, in the evaluation of such proposals, or in the selection of a provider of long-term-care service offerings shall be eligible to provide or contract to provide the entity selected as the provider of long-term-care service offerings in this state with any services related to the Florida Employee Long-Term-Care Plan.

(2) As used in this section, the term:

(a) “Department” means the Department of Elderly Affairs.

(b) “Self-funded” means that plan benefits and costs are funded from contributions made by or on behalf of participants and trust fund investment revenue.

(c) “Plan” means the Florida Employee Long-Term-Care Plan.

(3) The Department of Management Services and the department shall, in consultation with public employers and employees and representatives from unions and associations representing state, university, local government, and other public employees, establish and supervise the implementation and administration of a self-funded or fully insured long-term-care plan entitled “Florida Employee Long-Term-Care Plan.”

(a) The Department of Management Services and the department shall, in consultation with the Office of Insurance Regulation of the Financial Services Commission, contract for actuarial, professional-administrator, and other services for the Florida Employee Long-Term-Care Plan.

(b) When contracting for a professional administrator, the Department of Management Services shall consider, at a minimum, the entity’s previous experience and expertise in administering group long-term-care self-funded plans or long-term-care insurance programs; the entity’s demonstrated ability to perform its contractual obligations in the state and in other jurisdictions; the entity’s projected administrative costs; the entity’s capability to adequately provide service coverage, including a sufficient number of experienced and qualified personnel in the areas of marketing, claims processing, recordkeeping, and underwriting; the entity’s accessibility to public employees and other qualified participants; and the entity’s financial soundness and solvency.

(c) Any contract with a professional administrator entered into by the Department of Management Services must require that the state be held harmless and indemnified for any financial loss caused by the failure of the professional administrator to comply with the terms of the contract.

(d) The Department of Management Services shall explore innovations in long-term-care financing and service delivery with regard to possible future inclusion in the plan. Such innovative financing and service delivery mechanisms may include managed long-term care and plans that set aside assets with regard to eligibility for Medicaid-funded long-term-care services in the same proportion that private long-term-care insurance benefits are used to pay for long-term care.

(4) The Department of Management Services and the department shall coordinate, directly or through contract, marketing of the plan. Expenses related to such marketing shall be reimbursed from funds of the plan.

(5) The Department of Management Services shall contract with the State Board of Administration for the investment of funds in the Florida Employee Long-Term-Care Plan reserve fund. Plan funds are not state funds. The moneys shall be held by the State Board of Administration on behalf of enrollees and invested and disbursed in accordance with a trust agreement approved by the division and the State Board of Administration and in accordance with the provisions of ss. 215.44-215.53. Moneys in the reserve fund may be used only for the purposes specified in the agreement.

(6) A Florida Employee Long-Term-Care Plan Board of Directors is created, composed of nine members who shall serve 2-year terms, to be appointed after May 1, 1999, as follows:

(a) The secretary of the Department of Elderly Affairs shall appoint a member who is a plan participant.

(b) The Director of the Office of Insurance Regulation shall appoint an actuary.

(c) The Attorney General shall appoint an attorney licensed to practice law in this state.

(d) The Governor shall appoint three members from a broad cross-section of the residents of this state.

(e) The Department of Management Services shall appoint a member.

(f) The President of the Senate shall appoint a member of the Senate.

(g) The Speaker of the House of Representatives shall appoint a member of the House of Representatives.

(7) The board of directors of the Florida Long-Term-Care Plan shall:

(a) Upon implementation, prepare an annual report of the plan, with the assistance of an actuarial consultant, to be submitted to the Governor and the Legislature.

(b) Approve the appointment of an executive director jointly recommended by the Department of Management Services and the department to serve as the chief administrative and operational officer of the Florida Employee Long-Term-Care Plan.

(c) Approve the terms of the Department of Management Services’ third-party administrator contract.

(d) Implement such other policies and procedures as necessary to assure the soundness and efficient operation of the plan.

(8) Members of the board may not receive a salary, but may be reimbursed for travel, per diem, and administrative expenses related to their duties. Board expenses and costs for the annual report and other administrative expenses must be borne by the plan. State funds may not be contributed toward costs associated with board members or their activities conducted on behalf of and for the benefit of plan beneficiaries.

History.—s. 1, ch. 98-400; s. 5, ch. 99-255; s. 116, ch. 2003-261; s. 7, ch. 2004-390; s. 36, ch. 2010-102.



110.1228 - Participation by small counties, small municipalities, and district school boards located in small counties.

110.1228 Participation by small counties, small municipalities, and district school boards located in small counties.—

(1) As used in this section, the term:

(a) “District school board” means a district school board located in a small county or a district school board that receives funding pursuant to s. 1011.62(7).

(b) “Small municipality” means an incorporated municipality that has a population of 12,500 or fewer according to the most recent decennial census.

(c) “Small county” means a county that has a population of 100,000 or fewer according to the most recent decennial census.

(2) The governing body of a small county or small municipality or a district school board may apply for participation in the state group health insurance program authorized in s. 110.123 and the prescription drug coverage program authorized by s. 110.12315 by submitting an application along with a $500 nonrefundable fee to the department.

(3) Any costs or savings to the state group health insurance program or the prescription drug coverage program resulting from such participation shall be passed on to the local government participants and their employees. Such costs or savings shall be delineated based on the impact to the state, state officers and employees, and local government employers and their employees.

(4) As a prerequisite to the adoption of an ordinance or resolution for participation in the state group health insurance program and prescription drug coverage program, a small county, small municipality, or district school board shall issue a request for proposals to provide health insurance and prescription drug coverage. Such request for proposals shall seek coverages equivalent to those offered currently by the small county, small municipality, or district school board and coverages equivalent to the state group health insurance program and prescription drug coverage program. Such request for proposals must provide an opportunity for the receipt of competitive proposals from all interested parties without restriction. The small county, small municipality, and district school board shall review and consider all responsive proposals prior to the adoption of any ordinance or resolution for participation in the state group health insurance program and prescription drug coverage program.

(5) If the department determines that a small county, small municipality, or district school board is eligible to enroll, the small county, small municipality, or district school board must agree to the following terms and conditions:

(a) The minimum enrollment or contractual period will be 3 years.

(b) The small county, small municipality, or district school board must pay to the department an initial administrative fee of not less than $2.61 per enrollee per month, or such other amount established annually to fully reimburse the department for its costs.

(c) Termination of participation of a small county, small municipality, or district school board requires written notice 1 year before the termination date.

(d) If participation is terminated, a small county, small municipality, or district school board may not reapply for participation for a period of 2 years.

(e) Small counties, small municipalities, and district school boards shall reimburse the state for 100 percent of its costs, including administrative costs.

(f) If a small county, small municipality, or district school board employer fails to make the payments required by this section to fully reimburse the state, the Department of Revenue or the Department of Financial Services shall, upon the request of the Department of Management Services, deduct the amount owed by the employer from any funds not pledged to bond debt service satisfaction that are to be distributed by it to the small county, small municipality, or district school board. The amounts so deducted shall be transferred to the Department of Management Services for further distribution to the trust funds in accordance with this chapter.

(g) The small county, small municipality, or district school board shall furnish the department any information requested by the department which the department considers necessary to administer the state group health insurance program and the prescription drug coverage program.

(h) The small county, small municipality, or district school board shall adopt the state’s eligibility rules.

(i) The small county, small municipality, or district school board may not participate in the state’s cafeteria plan that allows for pretax treatment of premium contributions. If pretax treatment is desirable for employees of these participating employers, each employee of a participating employer shall execute a salary reduction agreement with that employer, and each participating employer shall establish its own cafeteria plan.

(j) The small county, small municipality, or district school board shall pay monthly premiums in amounts sufficient to cover claims costs, department administrative costs, and third-party administrative costs and provide for adequate reserves and cash flow by contributing 3 months’ premiums and costs in advance of the coverage effective date.

(6) The provisions of ss. 624.436-624.446 do not apply to the State Group Insurance Program or to this section.

History.—s. 1, ch. 2001-285; s. 888, ch. 2002-387; s. 117, ch. 2003-261; s. 10, ch. 2006-27; s. 32, ch. 2012-116.



110.123 - State group insurance program.

110.123 State group insurance program.—

(1) TITLE.—This section may be cited as the “State Group Insurance Program Law.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Department” means the Department of Management Services.

(b) “Enrollee” means all state officers and employees, retired state officers and employees, surviving spouses of deceased state officers and employees, and terminated employees or individuals with continuation coverage who are enrolled in an insurance plan offered by the state group insurance program. “Enrollee” includes all state university officers and employees, retired state university officers and employees, surviving spouses of deceased state university officers and employees, and terminated state university employees or individuals with continuation coverage who are enrolled in an insurance plan offered by the state group insurance program.

(c) “Full-time state employees” means employees of all branches or agencies of state government holding salaried positions who are paid by state warrant or from agency funds and who work or are expected to work an average of at least 30 or more hours per week; employees paid from regular salary appropriations for 8 months’ employment, including university personnel on academic contracts; and employees paid from other-personal-services (OPS) funds as described in subparagraphs 1. and 2. The term includes all full-time employees of the state universities. The term does not include seasonal workers who are paid from OPS funds.

1. For persons hired before April 1, 2013, the term includes any person paid from OPS funds who:

a. Has worked an average of at least 30 hours or more per week during the initial measurement period from April 1, 2013, through September 30, 2013; or

b. Has worked an average of at least 30 hours or more per week during a subsequent measurement period.

2. For persons hired after April 1, 2013, the term includes any person paid from OPS funds who:

a. Is reasonably expected to work an average of at least 30 hours or more per week; or

b. Has worked an average of at least 30 hours or more per week during the person’s measurement period.

(d) “Health maintenance organization” or “HMO” means an entity certified under part I of chapter 641.

(e) “Health plan member” means any person participating in a state group health insurance plan, a TRICARE supplemental insurance plan, or a health maintenance organization plan under the state group insurance program, including enrollees and covered dependents thereof.

(f) “Part-time state employee” means an employee of any branch or agency of state government paid by state warrant from salary appropriations or from agency funds, and who is employed for less than an average of 30 hours per week or, if on academic contract or seasonal or other type of employment which is less than year-round, is employed for less than 8 months during any 12-month period, but does not include a person paid from other-personal-services (OPS) funds. The term includes all part-time employees of the state universities.

(g) “Retired state officer or employee” or “retiree” means any state or state university officer or employee who retires under a state retirement system or a state optional annuity or retirement program or is placed on disability retirement, and who was insured under the state group insurance program at the time of retirement, and who begins receiving retirement benefits immediately after retirement from state or state university office or employment. The term also includes any state officer or state employee who retires under the Florida Retirement System Investment Plan established under part II of chapter 121 if he or she:

1. Meets the age and service requirements to qualify for normal retirement as set forth in s. 121.021(29); or

2. Has attained the age specified by s. 72(t)(2)(A)(i) of the Internal Revenue Code and has 6 years of creditable service.

(h) “State agency” or “agency” means any branch, department, or agency of state government. “State agency” or “agency” includes any state university for purposes of this section only.

(i) “Seasonal workers” has the same meaning as provided under 29 C.F.R. s. 500.20(s)(1).

(j) “State group health insurance plan or plans” or “state plan or plans” mean the state self-insured health insurance plan or plans offered to state officers and employees, retired state officers and employees, and surviving spouses of deceased state officers and employees pursuant to this section.

(k) “State-contracted HMO” means any health maintenance organization under contract with the department to participate in the state group insurance program.

(l) “State group insurance program” or “programs” means the package of insurance plans offered to state officers and employees, retired state officers and employees, and surviving spouses of deceased state officers and employees pursuant to this section, including the state group health insurance plan or plans, health maintenance organization plans, TRICARE supplemental insurance plans, and other plans required or authorized by law.

(m) “State officer” means any constitutional state officer, any elected state officer paid by state warrant, or any appointed state officer who is commissioned by the Governor and who is paid by state warrant.

(n) “Surviving spouse” means the widow or widower of a deceased state officer, full-time state employee, part-time state employee, or retiree if such widow or widower was covered as a dependent under the state group health insurance plan, a TRICARE supplemental insurance plan, or a health maintenance organization plan established pursuant to this section at the time of the death of the deceased officer, employee, or retiree. “Surviving spouse” also means any widow or widower who is receiving or eligible to receive a monthly state warrant from a state retirement system as the beneficiary of a state officer, full-time state employee, or retiree who died prior to July 1, 1979. For the purposes of this section, any such widow or widower shall cease to be a surviving spouse upon his or her remarriage.

(o) “TRICARE supplemental insurance plan” means the Department of Defense Health Insurance Program for eligible members of the uniformed services authorized by 10 U.S.C. s. 1097.

(3) STATE GROUP INSURANCE PROGRAM.—

(a) The Division of State Group Insurance is created within the Department of Management Services.

(b) It is the intent of the Legislature to offer a comprehensive package of health insurance and retirement benefits and a personnel system for state employees which are provided in a cost-efficient and prudent manner, and to allow state employees the option to choose benefit plans which best suit their individual needs. Therefore, the state group insurance program is established which may include the state group health insurance plan or plans, health maintenance organization plans, group life insurance plans, TRICARE supplemental insurance plans, group accidental death and dismemberment plans, and group disability insurance plans. Furthermore, the department is additionally authorized to establish and provide as part of the state group insurance program any other group insurance plans or coverage choices that are consistent with the provisions of this section.

(c) Notwithstanding any provision in this section to the contrary, it is the intent of the Legislature that the department shall be responsible for all aspects of the purchase of health care for state employees under the state group health insurance plan or plans, TRICARE supplemental insurance plans, and the health maintenance organization plans. Responsibilities shall include, but not be limited to, the development of requests for proposals or invitations to negotiate for state employee health services, the determination of health care benefits to be provided, and the negotiation of contracts for health care and health care administrative services. Prior to the negotiation of contracts for health care services, the Legislature intends that the department shall develop, with respect to state collective bargaining issues, the health benefits and terms to be included in the state group health insurance program. The department shall adopt rules necessary to perform its responsibilities pursuant to this section. It is the intent of the Legislature that the department shall be responsible for the contract management and day-to-day management of the state employee health insurance program, including, but not limited to, employee enrollment, premium collection, payment to health care providers, and other administrative functions related to the program.

(d)1. Notwithstanding chapter 287 and the authority of the department, for the purpose of protecting the health of, and providing medical services to, state employees participating in the state group insurance program, the department may contract to retain the services of professional administrators for the state group insurance program. The agency shall follow good purchasing practices of state procurement to the extent practicable under the circumstances.

2. Each vendor in a major procurement, and any other vendor if the department deems it necessary to protect the state’s financial interests, shall, at the time of executing any contract with the department, post an appropriate bond with the department in an amount determined by the department to be adequate to protect the state’s interests but not higher than the full amount estimated to be paid annually to the vendor under the contract.

3. Each major contract entered into by the department pursuant to this section shall contain a provision for payment of liquidated damages to the department for material noncompliance by a vendor with a contract provision. The department may require a liquidated damages provision in any contract if the department deems it necessary to protect the state’s financial interests.

4. Section 120.57(3) applies to the department’s contracting process, except:

a. A formal written protest of any decision, intended decision, or other action subject to protest shall be filed within 72 hours after receipt of notice of the decision, intended decision, or other action.

b. As an alternative to any provision of s. 120.57(3), the department may proceed with the bid selection or contract award process if the director of the department sets forth, in writing, particular facts and circumstances that demonstrate the necessity of continuing the procurement process or the contract award process in order to avoid a substantial disruption to the provision of any scheduled insurance services.

5. The department shall make arrangements as necessary to contribute claims data of the state group health insurance plan to the contracted vendor selected by the Agency for Health Care Administration pursuant to s. 408.05(3)(c).

6. Each contracted vendor for the state group health insurance plan shall contribute Florida claims data to the contracted vendor selected by the Agency for Health Care Administration pursuant to s. 408.05(3)(c).

(e) The Department of Management Services and the Division of State Group Insurance may not prohibit or limit any properly licensed insurer, health maintenance organization, prepaid limited health services organization, or insurance agent from competing for any insurance product or plan purchased, provided, or endorsed by the department or the division on the basis of the compensation arrangement used by the insurer or organization for its agents.

(f) Except as provided for in subparagraph (h)2., the state contribution toward the cost of any plan in the state group insurance program shall be uniform with respect to all state employees in a state collective bargaining unit participating in the same coverage tier in the same plan. This section does not prohibit the development of separate benefit plans for officers and employees exempt from the career service or the development of separate benefit plans for each collective bargaining unit.

(g) Participation by individuals in the program is available to all state officers, full-time state employees, and part-time state employees and is voluntary. Participation in the program is also available to retired state officers and employees who elect at the time of retirement to continue coverage under the program, but may elect to continue all or only part of the coverage they had at the time of retirement. A surviving spouse may elect to continue coverage only under a state group health insurance plan, a TRICARE supplemental insurance plan, or a health maintenance organization plan.

(h)1. A person eligible to participate in the state group insurance program may be authorized by rules adopted by the department, in lieu of participating in the state group health insurance plan, to exercise an option to elect membership in a health maintenance organization plan which is under contract with the state in accordance with criteria established by this section and by said rules. The offer of optional membership in a health maintenance organization plan permitted by this paragraph may be limited or conditioned by rule as may be necessary to meet the requirements of state and federal laws.

2. The department shall contract with health maintenance organizations seeking to participate in the state group insurance program through a request for proposal or other procurement process, as developed by the Department of Management Services and determined to be appropriate.

a. The department shall establish a schedule of minimum benefits for health maintenance organization coverage, and that schedule shall include: physician services; inpatient and outpatient hospital services; emergency medical services, including out-of-area emergency coverage; diagnostic laboratory and diagnostic and therapeutic radiologic services; mental health, alcohol, and chemical dependency treatment services meeting the minimum requirements of state and federal law; skilled nursing facilities and services; prescription drugs; age-based and gender-based wellness benefits; and other benefits as may be required by the department. Additional services may be provided subject to the contract between the department and the HMO. As used in this paragraph, the term “age-based and gender-based wellness benefits” includes aerobic exercise, education in alcohol and substance abuse prevention, blood cholesterol screening, health risk appraisals, blood pressure screening and education, nutrition education, program planning, safety belt education, smoking cessation, stress management, weight management, and women’s health education.

b. The department may establish uniform deductibles, copayments, coverage tiers, or coinsurance schedules for all participating HMO plans.

c. The department may require detailed information from each health maintenance organization participating in the procurement process, including information pertaining to organizational status, experience in providing prepaid health benefits, accessibility of services, financial stability of the plan, quality of management services, accreditation status, quality of medical services, network access and adequacy, performance measurement, ability to meet the department’s reporting requirements, and the actuarial basis of the proposed rates and other data determined by the director to be necessary for the evaluation and selection of health maintenance organization plans and negotiation of appropriate rates for these plans. Upon receipt of proposals by health maintenance organization plans and the evaluation of those proposals, the department may enter into negotiations with all of the plans or a subset of the plans, as the department determines appropriate. Nothing shall preclude the department from negotiating regional or statewide contracts with health maintenance organization plans when this is cost-effective and when the department determines that the plan offers high value to enrollees.

d. The department may limit the number of HMOs that it contracts with in each service area based on the nature of the bids the department receives, the number of state employees in the service area, or any unique geographical characteristics of the service area. The department shall establish by rule service areas throughout the state.

e. All persons participating in the state group insurance program may be required to contribute towards a total state group health premium that may vary depending upon the plan and coverage tier selected by the enrollee and the level of state contribution authorized by the Legislature.

3. The department is authorized to negotiate and to contract with specialty psychiatric hospitals for mental health benefits, on a regional basis, for alcohol, drug abuse, and mental and nervous disorders. The department may establish, subject to the approval of the Legislature pursuant to subsection (5), any such regional plan upon completion of an actuarial study to determine any impact on plan benefits and premiums.

4. In addition to contracting pursuant to subparagraph 2., the department may enter into contract with any HMO to participate in the state group insurance program which:

a. Serves greater than 5,000 recipients on a prepaid basis under the Medicaid program;

b. Does not currently meet the 25-percent non-Medicare/non-Medicaid enrollment composition requirement established by the Department of Health excluding participants enrolled in the state group insurance program;

c. Meets the minimum benefit package and copayments and deductibles contained in sub-subparagraphs 2.a. and b.;

d. Is willing to participate in the state group insurance program at a cost of premiums that is not greater than 95 percent of the cost of HMO premiums accepted by the department in each service area; and

e. Meets the minimum surplus requirements of s. 641.225.

The department is authorized to contract with HMOs that meet the requirements of sub-subparagraphs a.-d. prior to the open enrollment period for state employees. The department is not required to renew the contract with the HMOs as set forth in this paragraph more than twice. Thereafter, the HMOs shall be eligible to participate in the state group insurance program only through the request for proposal or invitation to negotiate process described in subparagraph 2.

5. All enrollees in a state group health insurance plan, a TRICARE supplemental insurance plan, or any health maintenance organization plan have the option of changing to any other health plan that is offered by the state within any open enrollment period designated by the department. Open enrollment shall be held at least once each calendar year.

6. When a contract between a treating provider and the state-contracted health maintenance organization is terminated for any reason other than for cause, each party shall allow any enrollee for whom treatment was active to continue coverage and care when medically necessary, through completion of treatment of a condition for which the enrollee was receiving care at the time of the termination, until the enrollee selects another treating provider, or until the next open enrollment period offered, whichever is longer, but no longer than 6 months after termination of the contract. Each party to the terminated contract shall allow an enrollee who has initiated a course of prenatal care, regardless of the trimester in which care was initiated, to continue care and coverage until completion of postpartum care. This does not prevent a provider from refusing to continue to provide care to an enrollee who is abusive, noncompliant, or in arrears in payments for services provided. For care continued under this subparagraph, the program and the provider shall continue to be bound by the terms of the terminated contract. Changes made within 30 days before termination of a contract are effective only if agreed to by both parties.

7. Any HMO participating in the state group insurance program shall submit health care utilization and cost data to the department, in such form and in such manner as the department shall require, as a condition of participating in the program. The department shall enter into negotiations with its contracting HMOs to determine the nature and scope of the data submission and the final requirements, format, penalties associated with noncompliance, and timetables for submission. These determinations shall be adopted by rule.

8. The department may establish and direct, with respect to collective bargaining issues, a comprehensive package of insurance benefits that may include supplemental health and life coverage, dental care, long-term care, vision care, and other benefits it determines necessary to enable state employees to select from among benefit options that best suit their individual and family needs.

a. Based upon a desired benefit package, the department shall issue a request for proposal or invitation to negotiate for health insurance providers interested in participating in the state group insurance program, and the department shall issue a request for proposal or invitation to negotiate for insurance providers interested in participating in the non-health-related components of the state group insurance program. Upon receipt of all proposals, the department may enter into contract negotiations with insurance providers submitting bids or negotiate a specially designed benefit package. Insurance providers offering or providing supplemental coverage as of May 30, 1991, which qualify for pretax benefit treatment pursuant to s. 125 of the Internal Revenue Code of 1986, with 5,500 or more state employees currently enrolled may be included by the department in the supplemental insurance benefit plan established by the department without participating in a request for proposal, submitting bids, negotiating contracts, or negotiating a specially designed benefit package. These contracts shall provide state employees with the most cost-effective and comprehensive coverage available; however, no state or agency funds shall be contributed toward the cost of any part of the premium of such supplemental benefit plans. With respect to dental coverage, the division shall include in any solicitation or contract for any state group dental program made after July 1, 2001, a comprehensive indemnity dental plan option which offers enrollees a completely unrestricted choice of dentists. If a dental plan is endorsed, or in some manner recognized as the preferred product, such plan shall include a comprehensive indemnity dental plan option which provides enrollees with a completely unrestricted choice of dentists.

b. Pursuant to the applicable provisions of s. 110.161, and s. 125 of the Internal Revenue Code of 1986, the department shall enroll in the pretax benefit program those state employees who voluntarily elect coverage in any of the supplemental insurance benefit plans as provided by sub-subparagraph a.

c. Nothing herein contained shall be construed to prohibit insurance providers from continuing to provide or offer supplemental benefit coverage to state employees as provided under existing agency plans.

(i) The benefits of the insurance authorized by this section shall not be in lieu of any benefits payable under chapter 440, the Workers’ Compensation Law. The insurance authorized by this law shall not be deemed to constitute insurance to secure workers’ compensation benefits as required by chapter 440.

(j) Notwithstanding paragraph (f) requiring uniform contributions, and for the 2011-2012 fiscal year only, the state contribution toward the cost of any plan in the state group insurance plan is the difference between the overall premium and the employee contribution. This subsection expires June 30, 2012.

(4) PAYMENT OF PREMIUMS; CONTRIBUTION BY STATE; LIMITATION ON ACTIONS TO PAY AND COLLECT PREMIUMS.—

(a) Except as provided in paragraph (e) with respect to law enforcement officers, correctional and correctional probation officers, and firefighters, legislative authorization through the appropriations act is required for payment by a state agency of any part of the premium cost of participation in any group insurance plan. However, the state contribution for full-time employees or part-time permanent employees shall continue in the respective proportions for up to 6 months for any such officer or employee who has been granted an approved parental or medical leave of absence without pay.

(b) If a state officer or full-time state employee selects membership in a health maintenance organization as authorized by paragraph (3)(h), the officer or employee is entitled to a state contribution toward individual and dependent membership as provided by the Legislature through the appropriations act.

(c) During each policy or budget year, no state agency shall contribute a greater dollar amount of the premium cost for its officers or employees for any plan option under the state group insurance program than any other agency for similar officers and employees, nor shall any greater dollar amount of premium cost be made for employees in one state collective bargaining unit than for those in any other state collective bargaining unit. Nothing in this section prohibits the use of different levels of state contributions for positions exempt from career service.

(d) The state contribution for health insurance coverage for a part-time state employee who elects to participate in the program shall be prorated so that the amount of the cost contributed for the part-time permanent employee bears the same relation to the amount of cost contributed for a similar full-time employee that the part-time employee’s normal workday bears to a full-time employee’s normal workday.

(e) No state contribution for the cost of any part of the premium shall be made for retirees or surviving spouses for any type of coverage under the state group insurance program. However, any state agency that employs a full-time law enforcement officer, correctional officer, or correctional probation officer who is killed or suffers catastrophic injury in the line of duty as provided in s. 112.19, or a full-time firefighter who is killed or suffers catastrophic injury in the line of duty as provided in s. 112.191, shall pay the entire premium of the state group health insurance plan selected for the employee’s surviving spouse until remarried, and for each dependent child of the employee, subject to the conditions and limitations set forth in s. 112.19 or s. 112.191, as applicable.

(f) Pursuant to the request of each state officer, full-time or part-time state employee, or retiree participating in the state group insurance program, and upon certification of the employing agency approved by the department, the Chief Financial Officer shall deduct from the salary or retirement warrant payable to each participant the amount so certified and shall handle such deductions in accordance with rules established by the department.

(g) No administrative or civil proceeding shall be commenced to collect an underpayment or refund an overpayment of premiums collected pursuant to this subsection unless such claim is filed with the department within 2 years after the alleged underpayment or overpayment was made. For purposes of this paragraph, a payroll deduction, salary reduction, or contribution by an agency is deemed to be made on the date the salary warrant is issued.

(5) DEPARTMENT POWERS AND DUTIES.—The department is responsible for the administration of the state group insurance program. The department shall initiate and supervise the program as established by this section and shall adopt such rules as are necessary to perform its responsibilities. To implement this program, the department shall, with prior approval by the Legislature:

(a) Determine the benefits to be provided and the contributions to be required for the state group insurance program. Such determinations, whether for a contracted plan or a self-insurance plan pursuant to paragraph (c), do not constitute rules within the meaning of s. 120.52 or final orders within the meaning of s. 120.52. Any physician’s fee schedule used in the health and accident plan shall not be available for inspection or copying by medical providers or other persons not involved in the administration of the program. However, in the determination of the design of the program, the department shall consider existing and complementary benefits provided by the Florida Retirement System and the Social Security System.

(b) Prepare, in cooperation with the Office of Insurance Regulation of the Financial Services Commission, the specifications necessary to implement the program.

(c) Contract on a competitive proposal basis with an insurance carrier or carriers, or professional administrator, determined by the Office of Insurance Regulation of the Financial Services Commission to be fully qualified, financially sound, and capable of meeting all servicing requirements. Alternatively, the department may self-insure any plan or plans contained in the state group insurance program subject to approval based on actuarial soundness by the Office of Insurance Regulation. The department may contract with an insurance company or professional administrator qualified and approved by the Office of Insurance Regulation to administer such plan. Before entering into any contract, the department shall advertise for competitive proposals, and such contract shall be let upon the consideration of the benefits provided in relationship to the cost of such benefits. In determining which entity to contract with, the department shall, at a minimum, consider: the entity’s previous experience and expertise in administering group insurance programs of the type it proposes to administer; the entity’s ability to specifically perform its contractual obligations in this state and other governmental jurisdictions; the entity’s anticipated administrative costs and claims experience; the entity’s capability to adequately provide service coverage and sufficient number of experienced and qualified personnel in the areas of claims processing, recordkeeping, and underwriting, as determined by the department; the entity’s accessibility to state employees and providers; the financial solvency of the entity, using accepted business sector measures of financial performance. The department may contract for medical services which will improve the health or reduce medical costs for employees who participate in the state group insurance plan.

(d) With respect to a state group health insurance plan, be authorized to require copayments with respect to all providers under the plan.

(e) Have authority to establish a voluntary program for comprehensive health maintenance, which may include health educational components and health appraisals.

(f) With respect to any contract with an insurance carrier or carriers or professional administrator entered into by the department, require that the state and the enrollees be held harmless and indemnified for any financial loss caused by the failure of the insurance carrier or professional administrator to comply with the terms of the contract.

(g) With respect to any contract with an insurance carrier or carriers, or professional administrator entered into by the department, require that the carrier or professional administrator provide written notice to individual enrollees if any payment due to any health care provider of the enrollee remains unpaid beyond a period of time as specified in the contract.

(h) Have authority to establish other voluntary programs to be funded on a pretax contribution basis or on a posttax contribution basis, as the department determines.

(i) Contract with a single custodian to provide services necessary to implement and administer the health savings accounts authorized in subsection (12).

Final decisions concerning enrollment, the existence of coverage, or covered benefits under the state group insurance program shall not be delegated or deemed to have been delegated by the department.

(6) DEPOSIT OF PREMIUMS AND REFUNDS.—Premium dollars collected and not required to pay the costs of the program, prior to being paid to the carrier insurance company, shall be invested, and the earnings from such investment shall be deposited in a trust fund to be designated in the State Treasury and utilized for increased benefits or reduced premiums for the participants or may be used to pay for the administration of the state group insurance program. Any refunds paid the state by the insurance carrier from premium dollar reserves held by the carrier and earned on such refunds shall be deposited in the trust fund and used for such purposes.

(7) CONTINUATION OF AGENCY INSURANCE PLANS.—Nothing contained in this section shall require the discontinuation of any insurance plan provided by any state agency; however, no state or agency funds shall be contributed toward the cost of any part of the premium of such agency plans. Such agency plans shall not be deemed to be included in the state group insurance program.

(8) COVERAGE FOR LEGISLATIVE MEMBERS AND EMPLOYEES.—

(a) The Legislature may provide coverage for its members and employees under all or any part of the state group insurance program; may provide coverage for its members and employees under a legislative group insurance program in lieu of all or any part of the state group insurance program; and, notwithstanding the provisions of paragraph (4)(c), may assume the cost of any group insurance coverage provided to its members and employees.

(b) Any legislative member who terminates his or her elected service after January 1, 1999, after having vested in the state retirement system, may purchase coverage in a state group health insurance plan at the same premium cost as that for retirees and surviving spouses. Such legislators may also elect coverage under the group term life insurance program prevailing for current members at the premium cost in effect for that plan.

(9) PUBLIC RECORDS LAW; EXEMPTION.—Patient medical records and medical claims records of state employees, former state employees, and their eligible covered dependents in the custody or control of the state group insurance program are confidential and exempt from the provisions of s. 119.07(1). Such records shall not be furnished to any person other than the affected state employee or former state employee or his or her legal representative, except upon written authorization of the employee or former state employee, but may be furnished in any civil or criminal action, unless otherwise prohibited by law, upon the issuance of a subpoena from a court of competent jurisdiction and proper notice to the state employee, former state employee, or his or her legal representative by the party seeking such records.

(10) STATEMENTS OF PURPOSE AND INTENT AND OTHER PROVISIONS REQUIRED FOR QUALIFICATION UNDER THE INTERNAL REVENUE CODE OF THE UNITED STATES.—Any other provisions in this chapter to the contrary notwithstanding:

(a) Any provision in this chapter relating to a state group insurance program shall be construed and administered to the extent possible to qualify such program to be a qualified and nondiscriminatory employee benefit plan under existing or hereafter-enacted provisions of the Internal Revenue Code of the United States.

(b) The department may adopt any rule necessary to accomplish the purposes of this subsection not inconsistent with this chapter.

(c) This subsection is declaratory of the legislative intent upon the original enactment of this section and is deemed to have been in effect since that date.

(11) NOTICE BY HEALTH CARE PROVIDERS.—Any health care provider that has entered into a contract with a carrier or professional administrator that has contracted with the department to administer the self-insurance program under this section shall provide written notification to the enrollee and the carrier or administrator at least 10 days before assigning or transferring the responsibility for collecting any payment or debt related to the plan to a collection agency or to any other third party.

(12) HEALTH SAVINGS ACCOUNTS.—The department is authorized to establish health savings accounts for full-time and part-time state employees in association with a health insurance plan option authorized by the Legislature and conforming to the requirements and limitations of federal provisions relating to the Medicare Prescription Drug, Improvement, and Modernization Act of 2003.

(a) A member participating in this health insurance plan option is eligible to:

1. Receive an employer contribution into the employee’s health savings account from the State Employees Health Insurance Trust Fund in an amount to be determined by the Legislature. A member is not eligible for an employer contribution upon termination of employment. For the 2013-2014 fiscal year, the state’s monthly contribution for employees having individual coverage shall be $41.66 and the monthly contribution for employees having family coverage shall be $83.33. For the 2014-2015 fiscal year and thereafter, the state’s contribution from the trust fund into the member’s health savings account shall be set in the annual General Appropriations Act.

2. Deposit the member’s own funds into a health savings account.

(b) The monthly premiums paid by the employer for a member participating in this health insurance plan option shall include an amount equal to the monthly employer contribution authorized by the Legislature for that fiscal year.

(c) The health savings accounts shall be administered in accordance with the requirements and limitations of federal provisions relating to the Medicare Prescription Drug, Improvement, and Modernization Act of 2003.

(13) OTHER-PERSONAL-SERVICES EMPLOYEES (OPS).—

(a) Each agency or other entity that participates in the state group insurance program shall provide information to the department on each of its employees regardless of whether the employee participates in the program. Such information must include the name of the employee, the number of hours worked by the employee, and any other information the department considers necessary for determining the eligibility of the employee to participate in the program. Such information shall be submitted as prescribed by the department.

(b) Each agency or other entity that participates in the state group insurance program shall identify any of its employees paid from OPS funds or similar funds who are employed by another agency or entity participating in the state group insurance program.

(c) The initial measurement period used to determine whether an employee hired before April 1, 2013, and paid from OPS funds is a full-time employee described in subparagraph (2)(c)1. is the 6-month period from April 1, 2013, through September 30, 2013.

(d) All other measurement periods used to determine whether an employee paid from OPS funds is a full-time employee described in paragraph (2)(c) must be for 12 consecutive months.

History.—s. 20, ch. 79-190; ss. 3, 4, ch. 81-186; s. 1, ch. 83-72; s. 1, ch. 84-3; s. 3, ch. 84-35; ss. 1, 2, ch. 86-27; s. 3, ch. 86-180; s. 1, ch. 87-156; s. 1, ch. 88-126; s. 6, ch. 88-290; s. 1, ch. 89-22; s. 1, ch 89-277; s. 3, ch. 90-196; s. 23, ch. 90-360; s. 76, ch. 91-45; s. 1, ch. 91-148; s. 1, ch. 91-264; s. 53, ch. 91-282; s. 6, ch. 91-431; s. 18, ch. 92-279; s. 55, ch. 92-326; s. 6, ch. 93-129; s. 2, ch. 93-149; s. 1, ch. 94-171; s. 29, ch. 95-146; s. 1400, ch. 95-147; s. 30, ch. 96-406; s. 10, ch. 96-410; s. 3, ch. 97-92; ss. 24, 38, ch. 98-46; s. 2, ch. 98-279; s. 37, ch. 99-2; s. 6, ch. 99-255; s. 4, ch. 99-264; s. 58, ch. 99-399; s. 11, ch. 2000-151; s. 4, ch. 2000-157; s. 2, ch. 2000-363; s. 1, ch. 2001-192; s. 17, ch. 2002-1; s. 2, ch. 2002-273; s. 889, ch. 2002-387; s. 1, ch. 2003-91; s. 118, ch. 2003-261; s. 7, ch. 2004-347; s. 3, ch. 2005-97; s. 4, ch. 2005-100; s. 1, ch. 2005-175; s. 3, ch. 2006-18; s. 9, ch. 2006-269; s. 26, ch. 2007-73; s. 17, ch. 2008-153; s. 49, ch. 2009-82; ss. 55, 56, ch. 2010-153; ss. 59, 60, ch. 2011-47; s. 1, ch. 2011-68; s. 1, ch. 2012-27; s. 39, ch. 2012-119; s. 38, ch. 2013-41; s. 1, ch. 2013-52; s. 2, ch. 2015-3; s. 9, ch. 2016-234.



110.12301 - Competitive procurement of postpayment claims review services.

110.12301 Competitive procurement of postpayment claims review services.—The Division of State Group Insurance is directed to competitively procure:

(1) Postpayment claims review services for the state group health insurance plans established pursuant to s. 110.123. Compensation under the contract shall be paid from amounts identified as claim overpayments that are made by or on behalf of the health plans and that are recovered by the vendor. The vendor may retain that portion of the amount recovered as provided in the contract. The contract must require the vendor to maintain all necessary documentation supporting the amounts recovered, retained, and remitted to the division; and

(2) A contingency-based contract for dependent eligibility verification services for the state group insurance program; however, compensation under the contract may not exceed historical claim costs for the prior 12 months for the dependent populations disenrolled as a result of the vendor’s services. The division may establish a 3-month grace period and hold subscribers harmless for past claims of ineligible dependents. The Department of Management Services shall submit budget amendments pursuant to chapter 216 in order to obtain budget authority necessary to expend funds from the State Employees’ Group Health Self-Insurance Trust Fund for payments to the vendor as provided in the contract.

History.—s. 1, ch. 2010-150; s. 33, ch. 2012-116.



110.12302 - Costing options for plan designs required for contract solicitation.

110.12302 Costing options for plan designs required for contract solicitation.—For the state group insurance program, the Department of Management Services shall require costing options for both fully insured and self-insured plan designs, or some combination thereof, as part of the department’s solicitation for health maintenance organization contracts.

History.—s. 3, ch. 2010-150; s. 6, ch. 2016-10.



110.12312 - Open enrollment period for retirees.

110.12312 Open enrollment period for retirees.—On or after July 1, 1997, the Department of Management Services shall provide for an open enrollment period for retired state employees who want to obtain health insurance coverage under ss. 110.123 and 110.12315. The options offered during the open enrollment period must provide the same health insurance coverage as the coverage provided to active employees under the same premium payment conditions in effect for covered retirees, including eligibility for health insurance subsidy payments under s. 112.363. A person who separates from employment subsequent to May 1, 1988, but whose date of retirement occurs on or after August 1, 1995, is eligible as of the first open enrollment period occurring after July 1, 1997, with an effective date of January 1, 1998, as long as the retiree’s enrollment remains in effect.

History.—s. 24, ch. 97-180.



110.12315 - Prescription drug program.

1110.12315 Prescription drug program.—The state employees’ prescription drug program is established. This program shall be administered by the Department of Management Services, according to the terms and conditions of the plan as established by the relevant provisions of the annual General Appropriations Act and implementing legislation, subject to the following conditions:

(1) The department shall allow prescriptions written by health care providers under the plan to be filled by any licensed pharmacy pursuant to contractual claims-processing provisions. Nothing in this section may be construed as prohibiting a mail order prescription drug program distinct from the service provided by retail pharmacies.

(2) In providing for reimbursement of pharmacies for prescription medicines dispensed to members of the state group health insurance plan and their dependents under the state employees’ prescription drug program:

(a) Retail pharmacies participating in the program must be reimbursed at a uniform rate and subject to uniform conditions, according to the terms and conditions of the plan.

2(b) There shall be a 30-day supply limit for prescription card purchases, a 90-day supply limit for maintenance prescription drug purchases, and a 90-day supply limit for mail order or mail order prescription drug purchases.

3(c) The pharmacy dispensing fee shall be negotiated by the department.

3(3) Pharmacy reimbursement rates shall be as follows:

(a) For mail order and specialty pharmacies contracting with the department, reimbursement rates shall be as established in the contract.

(b) For retail pharmacies, the reimbursement rate shall be at the same rate as mail order pharmacies under contract with the department.

3(4) The department shall maintain the preferred brand name drug list to be used in the administration of the state employees’ prescription drug program.

3(5) The department shall maintain a list of maintenance drugs.

(a) Preferred provider organization health plan members may have prescriptions for maintenance drugs filled up to three times as a 30-day supply through a retail pharmacy; thereafter, prescriptions for the same maintenance drug must be filled as a 90-day supply either through the department’s contracted mail order pharmacy or through a retail pharmacy.

(b) Health maintenance organization health plan members may have prescriptions for maintenance drugs filled as a 90-day supply either through a mail order pharmacy or through a retail pharmacy.

3(6) Copayments made by health plan members for a 90-day supply through a retail pharmacy shall be the same as copayments made for a 90-day supply through the department’s contracted mail order pharmacy.

3(7) The department shall establish the reimbursement schedule for prescription pharmaceuticals dispensed under the program. Reimbursement rates for a prescription pharmaceutical must be based on the cost of the generic equivalent drug if a generic equivalent exists, unless the physician, advanced registered nurse practitioner, or physician assistant prescribing the pharmaceutical clearly states on the prescription that the brand name drug is medically necessary or that the drug product is included on the formulary of drug products that may not be interchanged as provided in chapter 465, in which case reimbursement must be based on the cost of the brand name drug as specified in the reimbursement schedule adopted by the department.

3(8) The department shall conduct a prescription utilization review program. In order to participate in the state employees’ prescription drug program, retail pharmacies dispensing prescription medicines to members of the state group health insurance plan or their covered dependents, or to subscribers or covered dependents of a health maintenance organization plan under the state group insurance program, shall make their records available for this review.

3(9) The department shall implement such additional cost-saving measures and adjustments as may be required to balance program funding within appropriations provided, including a trial or starter dose program and dispensing of long-term-maintenance medication in lieu of acute therapy medication.

3(10) Participating pharmacies must use a point-of-sale device or an online computer system to verify a participant’s eligibility for coverage. The state is not liable for reimbursement of a participating pharmacy for dispensing prescription drugs to any person whose current eligibility for coverage has not been verified by the state’s contracted administrator or by the department.

4(11) Under the state employees’ prescription drug program copayments must be made as follows:

(a) Effective January 1, 2013, for the State Group Health Insurance Standard Plan:

1. For generic drug with card..........$7.

2. For preferred brand name drug with card..........$30.

3. For nonpreferred brand name drug with card..........$50.

4. For generic mail order drug..........$14.

5. For preferred brand name mail order drug..........$60.

6. For nonpreferred brand name mail order drug..........$100.

(b) Effective January 1, 2006, for the State Group Health Insurance High Deductible Plan:

1. Retail coinsurance for generic drug with card..........30%.

2. Retail coinsurance for preferred brand name drug with card..........30%.

3. Retail coinsurance for nonpreferred brand name drug with card..........50%.

4. Mail order coinsurance for generic drug..........30%.

5. Mail order coinsurance for preferred brand name drug..........30%.

6. Mail order coinsurance for nonpreferred brand name drug..........50%.

(c) The department shall create a preferred brand name drug list to be used in the administration of the state employees’ prescription drug program.

History.—s. 53, ch. 92-69; s. 32, ch. 96-399; s. 4, ch. 97-92; ss. 37, 53, ch. 99-228; s. 7, ch. 99-255; s. 62, ch. 2000-171; s. 46, ch. 2001-254; s. 44, ch. 2002-402; s. 39, ch. 2003-399; ss. 33, 76, ch. 2004-269; s. 1, ch. 2004-347; s. 4, ch. 2005-97; s. 4, ch. 2006-18; s. 71, ch. 2010-153; ss. 74, 75, ch. 2011-47; ss. 52, 53, ch. 2012-119; ss. 53, 54, ch. 2013-41; ss. 63, 64, ch. 2014-53; ss. 85, 86, ch. 2015-222; ss. 122, 123, ch. 2016-62; s. 1, ch. 2016-224.

1Note.—

A. Section 8, ch. 99-255, provides that “[t]he Department of Management Services shall not implement a prior authorization program or a restricted formulary program that restricts a non-HMO enrollee’s access to prescription drugs beyond the provisions of [subsection (7)] related specifically to generic equivalents for prescriptions and the provisions in [subsection (9)] related specifically to starter dose programs or the dispensing of long-term maintenance medications. The prior authorization program expanded pursuant to section 8 of the 1998-1999 General Appropriations Act is hereby terminated. If this section conflicts with any General Appropriations Act or any act implementing a General Appropriations Act, the Legislature intends that the provisions of this section shall prevail. This section shall take effect upon becoming law.”

B. Section 122, ch. 2016-62, reenacted s. 110.12315 “[i]n order to implement section 8 of the 2016-2017 General Appropriations Act.”

2Note.—Section 123(1), ch. 2016-62, provides that “[t]he amendment to s. 110.12315(2)(b), Florida Statutes, as carried forward by this act from chapter 2014-53, Laws of Florida, expires July 1, 2017, and the text of that paragraph shall revert to that in existence on June 30, 2012, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, paragraph (2)(b), as amended by s. 123(1), ch. 2016-62, will read:

(b) There shall be a 30-day supply limit for prescription card purchases and 90-day supply limit for mail order or mail order prescription drug purchases.

3Note.—Section 123(2), ch. 2016-62, provides that “[t]he amendments to s. 110.12315(2)(c) and (3)-(6), Florida Statutes, as carried forward by this act from chapter 2014-53, Laws of Florida, expire July 1, 2017, and the text and numbering of those provisions shall revert to that in existence on June 30, 2014, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text that expire pursuant to this section.” Effective July 1, 2017, paragraph (2)(c) is amended, subsections (3)-(6) are repealed, and subsections (7)-(10) are amended and renumbered as subsections (3)-(6) by s. 123(2), ch. 2016-62. As amended by s. 123(2), ch. 2016-62, and s. 1, ch. 2016-224, paragraph (2)(c) and subsections (3)-(6) will read:

(c) The current pharmacy dispensing fee remains in effect.

(3) The Department of Management Services shall establish the reimbursement schedule for prescription pharmaceuticals dispensed under the program. Reimbursement rates for a prescription pharmaceutical must be based on the cost of the generic equivalent drug if a generic equivalent exists, unless the physician, advanced registered nurse practitioner, or physician assistant prescribing the pharmaceutical clearly states on the prescription that the brand name drug is medically necessary or that the drug product is included on the formulary of drug products that may not be interchanged as provided in chapter 465, in which case reimbursement must be based on the cost of the brand name drug as specified in the reimbursement schedule adopted by the Department of Management Services.

(4) The Department of Management Services shall conduct a prescription utilization review program. In order to participate in the state employees’ prescription drug program, retail pharmacies dispensing prescription medicines to members of the state group health insurance plan or their covered dependents, or to subscribers or covered dependents of a health maintenance organization plan under the state group insurance program, shall make their records available for this review.

(5) The Department of Management Services shall implement such additional cost-saving measures and adjustments as may be required to balance program funding within appropriations provided, including a trial or starter dose program and dispensing of long-term-maintenance medication in lieu of acute therapy medication.

(6) Participating pharmacies must use a point-of-sale device or an online computer system to verify a participant’s eligibility for coverage. The state is not liable for reimbursement of a participating pharmacy for dispensing prescription drugs to any person whose current eligibility for coverage has not been verified by the state’s contracted administrator or by the Department of Management Services.

4Note.—Section 123(3), ch. 2016-62, provides that “[t]he amendment to s. 110.12315(7), Florida Statutes, as carried forward by this act from chapter 2014-53, Laws of Florida, expires July 1, 2017, and shall revert to the text of that subsection in existence on December 31, 2010, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, subsection (7), as amended and renumbered from subsection (11) by s. 123(3), ch. 2016-62, will read:

(7) Under the state employees’ prescription drug program copayments must be made as follows:

(a) Effective January 1, 2006, for the State Group Health Insurance Standard Plan:

1. For generic drug with card..........$10.

2. For preferred brand name drug with card..........$25.

3. For nonpreferred brand name drug with card..........$40.

4. For generic mail order drug..........$20.

5. For preferred brand name mail order drug..........$50.

6. For nonpreferred brand name mail order drug..........$80.

(b) Effective January 1, 2006, for the State Group Health Insurance High Deductible Plan:

1. Retail coinsurance for generic drug with card..........30%.

2. Retail coinsurance for preferred brand name drug with card..........30%.

3. Retail coinsurance for nonpreferred brand name drug with card..........50%.

4. Mail order coinsurance for generic drug..........30%.

5. Mail order coinsurance for preferred brand name drug..........30%.

6. Mail order coinsurance for nonpreferred brand name drug..........50%.

(c) The Department of Management Services shall create a preferred brand name drug list to be used in the administration of the state employees’ prescription drug program.



110.1232 - Health insurance coverage for persons retired under state-administered retirement systems before January 1, 1976, and for spouses.

110.1232 Health insurance coverage for persons retired under state-administered retirement systems before January 1, 1976, and for spouses.—Notwithstanding any provisions of law to the contrary, the Department of Management Services shall provide health insurance coverage under the state group insurance program for persons who retired before January 1, 1976, under any of the state-administered retirement systems and who are not covered by social security and for the spouses and surviving spouses of such retirees who are also not covered by social security. Such health insurance coverage shall provide the same benefits as provided to other retirees who are entitled to participate under s. 110.123. The claims experience of this group shall be commingled with the claims experience of other members covered under s. 110.123.

History.—s. 4, ch. 85-305; s. 20, ch. 92-279; s. 55, ch. 92-326; s. 25, ch. 96-399; s. 5, ch. 97-92; s. 9, ch. 99-255.



110.1234 - Health insurance for retirees under the Florida Retirement System; Medicare supplement and fully insured coverage.

110.1234 Health insurance for retirees under the Florida Retirement System; Medicare supplement and fully insured coverage.—

(1) The Department of Management Services shall solicit competitive bids from state-licensed insurance companies to provide and administer a fully insured Medicare supplement policy for all eligible retirees of a state or local public employer. Such Medicare supplement policy shall meet the provisions of ss. 627.671-627.675. For the purpose of this subsection, “eligible retiree” means any public employee who retired from a state or local public employer who is covered by Medicare, Parts A and B. The department shall authorize one company to offer the Medicare supplement coverage to all eligible retirees. All premiums shall be paid by the retiree.

(2) The Department of Management Services shall solicit competitive bids from state-licensed insurance companies to provide and administer fully insured health insurance coverage for all public employees who retired from a state or local public employer who are not covered by Medicare, Parts A and B. The department may authorize one company to offer such coverage if the proposed benefits and premiums are reasonable. If such coverage is authorized, all premiums shall be paid for by the retiree.

History.—s. 1, ch. 85-305; s. 21, ch. 92-279; s. 55, ch. 92-326; s. 6, ch. 97-92; s. 10, ch. 99-255.



110.1238 - State group health insurance plans; refunds with respect to overcharges by providers.

110.1238 State group health insurance plans; refunds with respect to overcharges by providers.—A participant in a state group health insurance plan who discovers that he or she was overcharged by a health care provider shall receive a refund of 50 percent of any amount recovered as a result of such overcharge, up to a maximum of $1,000.

History.—s. 1, ch. 83-148; s. 1, ch. 83-292; s. 662, ch. 95-147; s. 4, ch. 99-255.

Note.—Former s. 110.1233.



110.1239 - State group health insurance program funding.

110.1239 State group health insurance program funding.—It is the intent of the Legislature that the state group health insurance program be managed, administered, operated, and funded in such a manner as to maximize the protection of state employee health insurance benefits. Inherent in this intent is the recognition that the health insurance liabilities attributable to the benefits offered state employees should be fairly, orderly, and equitably funded. Accordingly:

(1) The division shall determine the level of premiums necessary to fully fund the state group health insurance program for the next fiscal year. Such determination shall be made after each Self-Insurance Estimating Conference as provided in s. 216.136(9), but not later than December 1 and April 1 of each fiscal year.

(2) The Governor, in the Governor’s recommended budget, shall provide premium rates necessary for full funding of the state group health insurance program, and the Legislature shall provide in the General Appropriations Act for a premium level necessary for full funding of the state group health insurance program.

(3) For purposes of funding, any additional appropriation amounts allocated to the state group health insurance program by the Legislature shall be considered as a state contribution and thus an increase in the state premiums.

History.—ss. 25, 38, ch. 98-46; ss. 25, 53, ch. 99-228; s. 63, ch. 2000-171; s. 47, ch. 2001-254; s. 45, ch. 2002-402; s. 48, ch. 2003-399; ss. 30, 76, ch. 2004-269; s. 2, ch. 2004-347; s. 5, ch. 2005-152.



110.124 - Termination or transfer of employees aged 65 or older.

110.124 Termination or transfer of employees aged 65 or older.—

(1) An employee of the state who is within the Career Service System established by part II, or who is protected by any other merit system plan or system providing for tenure, may not be terminated by the agency or department in which he or she is employed solely because of attainment of age 65. Such employee may be terminated if the agency or department specifies charges or other cause for such termination. The attainment of age 65 or older shall not be considered as such specified cause for termination. If an employee continues in employment beyond age 65, the agency or department shall not be required to justify such continuation in employment.

(2) Whenever any employee who has attained age 65 is terminated by an agency or department solely because the employee attains age 65, the employee may apply for relief from the action to the Public Employees Relations Commission pursuant to s. 447.208. The employee shall continue in employment pending the outcome of the application. If the employee continues in employment following the decision of the commission, no further action shall be taken by the agency or department to terminate the employee for a period of 1 year following the date of the decision of the commission unless approved by the commission upon a showing by the agency or department that the employee’s capability has changed to a sufficient extent that he or she is no longer able to perform any job within such agency or department.

(3) Any employee who has attained age 65 may be transferred to some job requiring less responsibility and less arduous duties by the agency or department in which he or she is employed when determination is made that such employee is not able to satisfactorily carry out the full duties of his or her position. A transfer to a different position may be accompanied by an appropriate reduction in pay. Such transfer shall be subject to appeal by the employee.

(4) If mutually agreed to by the employee and the agency or department, an employee who has attained age 65 may be reduced to a part-time position for the purpose of phasing the employee out of employment into retirement. Such an arrangement may also be required by the Public Employees Relations Commission as part of its decision in any appeal arising out of this section. A reduction to a part-time position may be accompanied by an appropriate reduction in pay.

(5) In the event of transfer to another position or reduction to a part-time position, the agency or department concerned shall furnish, in writing, to the affected employee the reasons for the transfer or reduction, together with the name and classification of the employee concerned.

History.—s. 21, ch. 79-190; s. 2, ch. 81-169; s. 73, ch. 86-163; s. 663, ch. 95-147; s. 6, ch. 96-399.



110.1245 - Savings sharing program; bonus payments; other awards.

110.1245 Savings sharing program; bonus payments; other awards.—

(1)(a) The Department of Management Services shall adopt rules that prescribe procedures and promote a savings sharing program for an individual or group of employees who propose procedures or ideas that are adopted and that result in eliminating or reducing state expenditures, if such proposals are placed in effect and may be implemented under current statutory authority.

(b) Each agency head shall recommend employees individually or by group to be awarded an amount of money, which amount shall be directly related to the cost savings realized. Each proposed award and amount of money must be approved by the Legislative Budget Commission.

(c) Each state agency, unless otherwise provided by law, may participate in the program. The Chief Justice shall have the authority to establish a savings sharing program for employees of the judicial branch within the parameters established in this section. The program shall apply to all employees within the Career Service, the Selected Exempt Service, and comparable employees within the judicial branch.

(d) The department and the judicial branch shall submit annually to the President of the Senate and the Speaker of the House of Representatives information that outlines each agency’s level of participation in the savings sharing program. The information shall include, but is not limited to:

1. The number of proposals made.

2. The number of dollars and awards made to employees or groups for adopted proposals.

3. The actual cost savings realized as a result of implementing employee or group proposals.

(2) In June of each year, bonuses shall be paid to employees from funds authorized by the Legislature in an appropriation specifically for bonuses. Each agency shall develop a plan for awarding lump-sum bonuses, which plan shall be submitted no later than September 15 of each year and approved by the Office of Policy and Budget in the Executive Office of the Governor. Such plan shall include, at a minimum, but is not limited to:

(a) A statement that bonuses are subject to specific appropriation by the Legislature.

(b) Eligibility criteria as follows:

1. The employee must have been employed prior to July 1 of that fiscal year and have been continuously employed through the date of distribution.

2. The employee must not have been on leave without pay consecutively for more than 6 months during the fiscal year.

3. The employee must have had no sustained disciplinary action during the period beginning July 1 through the date the bonus checks are distributed. Disciplinary actions include written reprimands, suspensions, dismissals, and involuntary or voluntary demotions that were associated with a disciplinary action.

4. The employee must have demonstrated a commitment to the agency mission by reducing the burden on those served, continually improving the way business is conducted, producing results in the form of increased outputs, and working to improve processes.

5. The employee must have demonstrated initiative in work and have exceeded normal job expectations.

6. The employee must have modeled the way for others by displaying agency values of fairness, cooperation, respect, commitment, honesty, excellence, and teamwork.

(c) A periodic evaluation process of the employee’s performance.

(d) A process for peer input that is fair, respectful of employees, and affects the outcome of the bonus distribution.

(e) A division of the agency by work unit for purposes of peer input and bonus distribution.

(f) A limitation on bonus distributions equal to 35 percent of the agency’s total authorized positions. This requirement may be waived by the Office of Policy and Budget in the Executive Office of the Governor upon a showing of exceptional circumstances.

(3) Each department head is authorized to incur expenditures to award suitable framed certificates, pins, and other tokens of recognition to retiring state employees whose service with the state has been satisfactory, in appreciation and recognition of such service. Such awards may not cost in excess of $100 each plus applicable taxes.

(4) Each department head is authorized to incur expenditures to award suitable framed certificates, pins, or other tokens of recognition to state employees who demonstrate satisfactory service in the agency or to the state, in appreciation and recognition of such service. Such awards may not cost in excess of $100 each plus applicable taxes.

(5) Each department head is authorized to incur expenditures not to exceed $100 each plus applicable taxes for suitable framed certificates, plaques, or other tokens of recognition to any appointed member of a state board or commission whose service to the state has been satisfactory, in appreciation and recognition of such service upon the expiration of such board or commission member’s final term in such position.

History.—s. 3, ch. 83-72; s. 4, ch. 85-68; s. 1, ch. 87-68; s. 1, ch. 88-191; s. 85, ch. 92-142; s. 22, ch. 92-279; s. 55, ch. 92-326; s. 7, ch. 96-399; s. 4, ch. 99-399; s. 8, ch. 2001-43; s. 5, ch. 2003-138; s. 6, ch. 2005-152; s. 25, ch. 2007-73; s. 1, ch. 2009-20.



110.125 - Administrative costs.

110.125 Administrative costs.—The administrative expenses and costs of operating the personnel program established by this chapter shall be paid by the various agencies of the state government, and each such agency shall include in its budget estimates its pro rata share of such cost as determined by the Department of Management Services. To establish an equitable division of the costs, the amount to be paid by each agency shall be determined in such proportion as the service rendered to each agency bears to the total service rendered under the provisions of this chapter. The amounts paid to the Department of Management Services which are attributable to positions within the Senior Management Service and the Selected Professional Service shall be used for the administration of such services, training activities for positions within those services, and the development and implementation of a database of pertinent historical information on exempt positions. Should any state agency become more than 90 days delinquent in payment of this obligation, the department shall certify to the Chief Financial Officer the amount due and the Chief Financial Officer shall transfer the amount due to the department from any debtor agency funds available.

History.—s. 20, ch. 79-190; s. 1, ch. 85-318; s. 24, ch. 92-279; s. 55, ch. 92-326; s. 119, ch. 2003-261.



110.126 - Oaths, testimony, records; penalties.

110.126 Oaths, testimony, records; penalties.—The department may administer oaths, subpoena witnesses, and compel the production of books, papers, or other records, in written or electronic form, relevant to any investigation of personnel practices or hearing authorized by this chapter. Any person who fails to appear in response to a subpoena or to answer any question or produce any books, papers, or other records relevant to such investigation or hearing or who knowingly gives false testimony commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 20, ch. 79-190; s. 7, ch. 91-224; s. 5, ch. 2012-215.



110.127 - Penalties.

110.127 Penalties.—

(1) Any person who willfully violates any provision of this chapter or of any rules adopted pursuant to the authority herein granted is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) The provisions of s. 112.011 to the contrary notwithstanding, any person who is convicted of a misdemeanor under this chapter shall be, for a period of 5 years, ineligible for appointment to or employment in a position in the state service and, if an employee of the state, shall forfeit his or her position.

(3) Imposition of the penalties provided in this section shall not be in lieu of any action which may be taken or penalties which may be imposed pursuant to part III of chapter 112.

History.—s. 20, ch. 79-190; s. 8, ch. 91-224.



110.129 - Services to political subdivisions.

110.129 Services to political subdivisions.—

(1) Upon request, the department may enter into a formal agreement with any municipality or political subdivision of the state to furnish technical assistance to improve the system or methods of personnel administration of that municipality or political subdivision. The department shall provide such assistance within the limitations of available staff, funds, and other resources. All municipalities and political subdivisions of the state are authorized to enter into such agreements.

(2) Technical assistance includes, but is not limited to, providing technical advice, written reports, or other information or materials that may cover such subjects as management and personnel systems, central administrative and support services, employee training, and employee productivity.

(3) Technical assistance rendered to municipalities or political subdivisions pursuant to this section may be on a nonreimbursable basis or may be partly or wholly reimbursable based upon the extent, nature, and duration of the requested assistance; the extent of resources required; and the degree to which the assistance would be of use to other municipalities or political subdivisions of the state.

History.—s. 20, ch. 79-190; s. 10, ch. 2001-43.



110.131 - Other-personal-services employment.

110.131 Other-personal-services employment.—

(1) As used in this section, the term “agency” means any official, officer, commission, board, authority, council, committee, or department of the executive branch of state government and means any officer, court, commission, or other unit of the judicial branch of state government supported in whole or in part by appropriations made by the Legislature.

(2) An agency may employ any qualified individual in other-personal-services employment. For each other-personal-services employee, the agency shall:

(a) Maintain employee records identifying, at a minimum, the person employed, the hire date, the type of other-personal-services employment, and the number of hours worked.

(b) Determine the appropriate rate of pay and ensure that all payments are in compliance with the federal Fair Labor Standards Act and state law.

(c) Review, determine, and document by June 30 of each year whether the continuation of each other-personal-services employment position is necessary to the mission of the agency. This review process does not apply to board members; consultants; seasonal employees; institutional clients employed as part of their rehabilitation; bona fide, degree-seeking students in accredited secondary or postsecondary educational programs; employees hired to deal with an emergency situation that affects the public health, safety, or welfare; or employees hired for a project that is identified by a specific appropriation or time-limited grant.

(3) Unless specifically provided by law, other-personal-services employees are not eligible for any form of paid leave, paid holidays, a paid personal day, participation in state group insurance or retirement benefits, or any other state employee benefit. Other-personal-services employees may be included in that part of an agency’s recognition and reward program that recognizes and rewards employees who submit innovative ideas that increase productivity, eliminate or reduce state expenditures, improve operations, or generate additional revenue or who meet or exceed the agency’s established criteria for a project or goal.

(4) Each August 15, each agency employing an individual in other-personal-services employment shall submit a report to the Executive Office of the Governor and to the chairs of the legislative appropriations committees containing the following information for the previous fiscal year ending June 30:

(a) The total number of individuals serving in other-personal-services employment.

(b) The type of employment, average pay, and total number of hours worked for each individual serving in other-personal-services employment.

(5) Beginning January 1, 2014, an other-personal-services (OPS) employee who has worked an average of at least 30 or more hours per week during the measurement period described in s. 110.123(13)(c) or (d), or who is reasonably expected to work an average of at least 30 or more hours per week following his or her employment, is eligible to participate in the state group insurance program as provided under s. 110.123.

History.—s. 1, ch. 83-279; s. 1, ch. 84-87; s. 1, ch. 85-219; s. 5, ch. 86-180; s. 25, ch. 86-245; s. 23, ch. 86-290; s. 1, ch. 88-333; s. 25, ch. 92-279; s. 55, ch. 92-326; s. 664, ch. 95-147; s. 10, ch. 95-196; s. 16, ch. 95-280; s. 8, ch. 96-399; s. 9, ch. 97-237; s. 1, ch. 98-65; s. 5, ch. 99-399; s. 84, ch. 2000-318; s. 11, ch. 2001-43; s. 5, ch. 2007-217; s. 6, ch. 2012-215; s. 2, ch. 2013-52; s. 11, ch. 2014-17.



110.1315 - Alternative retirement benefits; other-personal-services employees.

110.1315 Alternative retirement benefits; other-personal-services employees.—

(1) The Department of Financial Services shall provide an alternative retirement income security program for eligible temporary and seasonal employees of the state who are compensated from appropriations for other personal services. The Department of Financial Services may contract with a private vendor or vendors to administer the program under a defined-contribution plan under ss. 401(a) and 403(b) or s. 457 of the Internal Revenue Code, and the program must provide retirement benefits as required under s. 3121(b)(7)(F) of the Internal Revenue Code. The Department of Financial Services may develop a request for proposals and solicit qualified vendors to compete for the award of the contract. A vendor shall be selected on the basis of the plan that best serves the interest of the participating employees and the state. The proposal must comply with all necessary federal and state laws and rules.

(2) The Department of Financial Services may adopt rules necessary to administer this section.

History.—s. 43, ch. 2001-43; s. 7, ch. 2012-215; s. 2, ch. 2016-132.



110.151 - State officers’ and employees’ child care services.

110.151 State officers’ and employees’ child care services.—

(1) The Department of Management Services shall approve, administer, and coordinate child care services for state officers’ and employees’ children or dependents. Duties shall include, but not be limited to, reviewing and approving requests from state agencies for child care services; providing technical assistance on child care program startup and operation; and assisting other agencies in conducting needs assessments, designing centers, and selecting service providers. Primary emphasis for child care services shall be given to children who are not subject to compulsory school attendance pursuant to part II of chapter 1003, and, to the extent possible, emphasis shall be placed on child care for children aged 2 and under.

(2) Child care programs may be located in state-owned office buildings, educational facilities and institutions, custodial facilities and institutions, and, with the consent of the President of the Senate and the Speaker of the House of Representatives, in buildings or spaces used for legislative activities. In addition, centers may be located in privately owned buildings conveniently located to the place of employment of those officers and employees to be served by the centers. If a child care program is located in a state-owned office building, educational facility or institution, or custodial facility or institution, or in a privately owned building leased by the state, a portion of the service provider’s rental fees for child care space may be waived by the sponsoring agency in accordance with the rules of the Department of Management Services. Additionally, the sponsoring state agency may be responsible for the maintenance, utilities, and other operating costs associated with the child care center.

(3) Except as otherwise provided in this section, the cost of child care services shall be offset by fees charged to employees who use the child care services. Requests for proposals may provide for a sliding fee schedule, with fees charged on the basis of the employee’s household income.

(4) The provider of proposed child care services shall be selected by competitive contract. Requests for proposals shall be developed with the assistance of, and subject to the approval of, the Department of Management Services. Management of the contract with the service provider shall be the responsibility of the sponsoring state agency.

(5) An operator selected to provide services must comply with all state and local standards for the licensure and operation of child care facilities, maintain adequate liability insurance coverage, and assume financial and legal responsibility for the operation of the program. Neither the operator nor any personnel employed by or at a child care facility shall be deemed to be employees of the state. However, the sponsoring state agency may be responsible for the operation of the child care center when:

(a) A second request for proposals fails to procure a qualified service provider; or

(b) The service provider’s contract is canceled and attempts to procure another qualified service provider are unsuccessful;

and plans for direct operation are approved by the Department of Management Services.

(6) In the areas where the state has an insufficient number of employees to justify a worksite center, a state agency may join in a consortium arrangement utilizing available state facilities with not-for-profit corporations or other public employers to provide child care services to both public employees and employees of private sector employers. The consortium agreement must first address the unmet child care needs of the children of the public employees whose employers are members of the consortium, and then address the child care needs of private sector employees.

(7) The Department of Management Services may adopt any rules necessary to achieve the purposes of this section.

History.—s. 1, ch. 85-118; s. 1, ch. 88-151; s. 8, ch. 89-277; s. 4, ch. 90-196; s. 1, ch. 91-184; s. 26, ch. 92-279; s. 55, ch. 92-326; s. 4, ch. 99-207; s. 1, ch. 99-304; s. 6, ch. 99-399; s. 5, ch. 2002-300; s. 890, ch. 2002-387; s. 7, ch. 2004-234.



110.1521 - Short title.

110.1521 Short title.—Sections 110.1521-110.1523 may be cited as the “Family Support Personnel Policies Act.”

History.—s. 3, ch. 91-184; s. 26, ch. 96-399.



110.1522 - Model rule establishing family support personnel policies.

110.1522 Model rule establishing family support personnel policies.—The Department of Management Services shall develop a model rule establishing family support personnel policies for all executive branch agencies, excluding the State University System. “Family support personnel policies,” for purposes of ss. 110.1521-110.1523, means personnel policies affecting employees’ ability to both work and devote care and attention to their families and includes policies on flexible hour work schedules, compressed time, job sharing, part-time employment, maternity or paternity leave for employees with a newborn or newly adopted child, and paid and unpaid family or administrative leave for family responsibilities.

History.—s. 4, ch. 91-184; s. 27, ch. 92-279; s. 55, ch. 92-326; s. 27, ch. 96-399.



110.1523 - Adoption of model rule.

110.1523 Adoption of model rule.—The model rule shall be effective 20 days after having been filed with the Department of State and shall become part of the personnel rules of all applicable state agencies 150 days after the effective date of the rule to the extent that each agency does not, subsequent to such effective date, adopt a rule that sets forth the intent to specifically amend all or part of such model rule. Any employee or organization representing employees shall be considered a party for purposes of any rule required by ss. 110.1521-110.1523, notwithstanding any provision of chapter 120 to the contrary.

History.—s. 5, ch. 91-184; s. 9, ch. 96-399.



110.161 - State employees; pretax benefits program.

110.161 State employees; pretax benefits program.—

(1) This section may be cited as the “State Employees Pretax Benefits Program Act.”

(2) As used in this section, “employee” means any individual filling an authorized and established position in the executive, legislative, or judicial branch of the state, including the employees of the State Board of Administration, the state universities, and other entities of state government holding salaried positions and being paid by state warrant or from agency funds.

(3) It is found and declared that the maintenance of a system of personnel management which ensures the state the delivery of high-quality performance by employees is facilitated by the state’s ability to attract and retain qualified personnel. The Legislature recognizes that the public interest is best served by development of a benefits program which is not only cost-efficient but sufficiently flexible to meet the individual needs of its employees.

(4) The Congress of the United States has, by the enactment of the Internal Revenue Code of 1986, as amended, recognized the increasing cost to all employers and employees of necessary benefits and, in an attempt to help employers and employees meet these increased costs, has found and determined that employee benefits may be administered on a pretax basis. In so doing, Congress has thereby provided a method to assist state government in structuring employee benefit programs which are more cost-efficient for individual employees and state government.

(5) The Department of Management Services shall develop rules for the pretax benefits program, which shall specify the benefits to be offered under the program, the continuing tax-exempt status of the program, and any other matters deemed necessary by the department to implement this section. The rules must be approved by a majority vote of the Administration Commission.

(6) The Department of Management Services is authorized to administer the pretax benefits program established for all employees so that employees may receive benefits that are not includable in gross income under the Internal Revenue Code of 1986. The pretax benefits program:

(a) Shall allow employee contributions to premiums for the state group insurance program administered under s. 110.123 to be paid on a pretax basis unless an employee elects not to participate.

(b) Shall allow employees to voluntarily establish expense reimbursement plans from their salaries on a pretax basis to pay for qualified medical and dependent care expenses, including premiums paid by employees for qualified supplemental insurance.

(c) May provide for the payment of such premiums through a pretax payroll procedure. The Administration Commission and the Department of Management Services are directed to take all actions necessary to preserve the tax-exempt status of the program.

(7) The Legislature recognizes that a substantial amount of the employer savings realized by the implementation of a pretax benefits program will be the result of diminutions in the state’s employer contribution to the Federal Insurance Contributions Act tax. There is hereby created the Pretax Benefits Trust Fund in the Department of Management Services. Each agency in the executive, legislative, or judicial branch of the state, including the State Board of Administration, state universities, and other entities of state government whose employees hold salaried positions and are paid by state warrant or from agency funds, shall transfer to the Pretax Benefits Trust Fund the full and complete employer FICA contributions saved in connection with each weekly, biweekly, semimonthly, or monthly payroll as a result of the implementation of the pretax benefits program authorized pursuant to this section. Such savings shall be transferred to the Pretax Benefits Trust Fund upon transacting each payroll, but not later than a subsequent payroll. Any moneys forfeited pursuant to employees’ salary reduction agreements to participate in the program must also be deposited in the Pretax Benefits Trust Fund. Moneys in the Pretax Benefits Trust Fund shall be used for the pretax benefits program, including its administration by the Department of Management Services or a third-party administrator.

(8) Any Federal Insurance Contributions Act tax savings and any reimbursement account forfeitures in the Pretax Benefits Trust Fund in excess of the obligations and encumbrances to administer the pretax benefits program shall be calculated as of June 30 each year and transferred to the State Employees’ Group Health Self-Insurance Trust Fund prior to July 1 of each year.

(9) For all purposes under any state-administered retirement program, the compensation or gross compensation of any employee participating in any pretax benefits program shall be deemed to have been the compensation or gross compensation which the employee would have received if he or she were not participating in such pretax benefit program.

(10) Notwithstanding any contrary provisions of this section, the program established under this section shall be provided to members of a collective bargaining unit represented by a certified employee organization only after the organization and the public employer have concluded the collective bargaining process regarding program provisions that are terms or conditions of employment.

History.—s. 1, ch. 88-345; s. 2, ch. 89-277; s. 5, ch. 90-196; s. 28, ch. 92-279; s. 55, ch. 92-326; s. 665, ch. 95-147; s. 7, ch. 97-92; s. 11, ch. 99-255; s. 2, ch. 2003-91; s. 6, ch. 2004-347; s. 12, ch. 2005-2.



110.171 - State employee telework program.

110.171 State employee telework program.—

(1) As used in this section, the term:

(a) “Agency” means any official, officer, commission, board, authority, council, committee, or department of state government.

(b) “Department” means the Department of Management Services.

(c) “Telework” means a work arrangement that allows a state employee to conduct all or some of his or her work away from the official worksite during all or a portion of the state employee’s established work hours on a regular basis. The term does not include, and a telework agreement is not required for:

1. Performance of required work duties away from the official worksite and outside of established work hours on an occasional basis and sporadically working away from the official worksite during all or some portion of the established work hours. These arrangements may be used by an agency to accommodate extenuating circumstances by allowing an employee to maintain productivity away from the official worksite.

2. Duties and responsibilities that, by their nature, are performed routinely in the field away from the official worksite.

(2) An agency may establish telework as an integral part of the normal business operations of the agency and require that specific work be performed through telework arrangements. Telework may also be used as part of an agency’s continuity of operations plan where appropriate. An agency shall provide telework as an optional alternative work arrangement to support employee needs and implement telework arrangements where deemed appropriate.

(3) Each agency shall review all established positions and designate those positions that the agency deems appropriate for telework. The agency shall ensure that this information is current and available to its employees and managers. In addition, each agency shall identify all currently participating employees and their respective positions in the human resource information system used by that agency.

(4) Agencies that have a telework program shall develop an agency plan that addresses the agency’s telework policies and procedures. At a minimum, an agency telework plan must:

(a) Establish criteria for evaluating the ability of employees to satisfactorily perform in a telework arrangement.

(b) Establish performance standards that ensure that teleworkers maintain satisfactory performance levels.

(c) Ensure that teleworkers are subject to the same rules and disciplinary actions as other employees.

(d) Establish the reasonable conditions that the agency plans to impose in order to ensure appropriate use and maintenance of any equipment issued by the agency.

(e) Establish a system for monitoring the productivity of teleworkers that ensures that the work output remains at a satisfactory level and that the duties and responsibilities of the position remain suitable for a telework arrangement.

(f) Establish the appropriate physical and electronic information security controls to be maintained by a teleworker at the telework site.

(g) Prohibit a teleworker from conducting face-to-face state business at his or her residence.

(5) At the discretion of the agency, if an employee is approved by the agency to use telework as an optional alternative work arrangement, the agency shall require a written agreement between the teleworker and the agency that specifies the terms and conditions of the telework arrangement and provides for the termination of an employee’s participation in the program if the employee’s continued participation is not in the best interest of the agency.

(6) Agencies that require certain employees to telework as a part of normal business operations shall:

(a) Include the requirement to telework and the associated terms and conditions as part of the position description, specifying the minimum amount of telework required.

(b) Provide at least 30 calendar days’ written notice to affected employees of intent to impose or remove a requirement to telework.

(c) Provide at least 15 calendar days’ written notice to affected employees of intent to revise the terms and conditions of the current telework arrangement.

(d) Provide equipment and supplies to an employee necessary to carry out job functions from the telework site.

(e) Specify the telework requirement in any recruitment activities.

(7) Agencies that have a telework program shall establish and track performance measures that support telework program analysis and report data annually to the department in accordance with s. 255.249(8). Such measures must include, but need not be limited to, those that quantify financial impacts associated with changes in office space requirements resulting from the telework program. Agencies operating in office space owned or managed by the department shall consult the department to ensure consistency with the strategic leasing plan required under s. 255.249(6).

(8) Agencies that have a telework program shall post the agency telework plan and any pertinent supporting documents on the agency’s Internet website to allow access by employees and the public.

(9) Agencies may approve other-personal-services employees to participate in telework programs.

History.—ss. 2, 8, ch. 90-291; s. 29, ch. 92-279; s. 55, ch. 92-326; ss. 1, 3, ch. 94-113; s. 10, ch. 96-399; s. 1, ch. 98-31; s. 2, ch. 2008-227; s. 8, ch. 2012-215; s. 10, ch. 2013-152.



110.181 - Florida State Employees’ Charitable Campaign.

110.181 Florida State Employees’ Charitable Campaign.—

(1) CREATION AND ORGANIZATION OF CAMPAIGN.—

(a) The Department of Management Services shall establish and maintain, in coordination with the payroll system of the Department of Financial Services, an annual Florida State Employees’ Charitable Campaign. Except as provided in subsection (5), this annual fundraising drive is the only authorized charitable fundraising drive directed toward state employees within work areas during work hours, and for which the state will provide payroll deduction.

(b) State officers’ and employees’ contributions toward the Florida State Employees’ Charitable Campaign must be entirely voluntary. State officers and employees shall designate a charitable organization to receive their contributions unless such contributions are collected as part of a campaign event.

(c) Participation in the annual Florida State Employees’ Charitable Campaign is limited to any nonprofit charitable organization that has as its principal mission:

1. Public health and welfare;

2. Education;

3. Environmental restoration and conservation;

4. Civil and human rights; or

5. The relief of human suffering and poverty.

(d) The financial records of a nonprofit charitable organization participating in the Florida State Employees’ Charitable Campaign must be audited annually by an independent public accountant whose examination conforms to generally accepted accounting principles.

(e) Organizations ineligible to participate in the Florida State Employees’ Charitable Campaign include, but are not limited to, the following:

1. Organizations whose fundraising and administrative expenses exceed 25 percent, unless extraordinary circumstances can be demonstrated.

2. Organizations whose activities contain an element that is more than incidentally political in nature or whose activities are primarily political, religious, professional, or fraternal in nature.

3. Organizations that discriminate against any individual or group on account of race, color, religion, sex, national origin, age, handicap, or political affiliation.

4. Organizations not properly registered as a charitable organization as required by the Solicitation of Contributions Act, ss. 496.401-496.424.

5. Organizations that have not received tax-exempt status under s. 501(c)(3) of the Internal Revenue Code.

(2) SELECTION OF FISCAL AGENTS; COST.—

(a) The Department of Management Services shall select through the competitive procurement process a fiscal agent or agents to receive, account for, and distribute charitable contributions among participating charitable organizations.

(b) The fiscal agent shall withhold the reasonable costs for conducting the campaign and for accounting and distribution to the participating organizations and shall reimburse the department the actual cost for coordinating the campaign in accordance with the rules of the department. In any fiscal year that the Legislature specifically appropriates to the department its total costs for coordinating the campaign from the General Revenue Fund, the fiscal agent is not required to reimburse such costs to the department under this subsection. Otherwise, reimbursement will be the difference between actual costs and the amount appropriated.

(c) The fiscal agent shall furnish the department and participating charitable organizations a report of the accounting and distribution activities. Records relating to these activities must be open for inspection upon reasonable notice and request.

(d) The fiscal agent shall distribute undesignated funds to each participating organization in direct proportion to the percentage of designated funds pledged to the organization.

(3) RULEMAKING AUTHORITY; ADMINISTRATIVE REVIEW.—

(a) In accordance with the recommendations of the steering committee, the department shall adopt rules relating to the time and manner for charitable organizations’ participation in the campaign, selection and responsibilities of the fiscal agent, determination of eligible expenses, and such other rules as may be necessary to administer the campaign.

(b) Department action which adversely affects the substantial interests of a party may be subject to a hearing. The proceeding shall be conducted in accordance with chapter 120, except that the time limits set forth in s. 496.405(7) shall prevail to the extent of any conflict.

(4) FLORIDA STATE EMPLOYEES’ CHARITABLE CAMPAIGN STEERING COMMITTEE.—A Florida State Employees’ Charitable Campaign steering committee shall be established with seven members appointed by members of the administration commission, and two members appointed by the secretary of the department from among applications submitted from other agencies or departments. The committee, whose members shall serve staggered terms, shall meet at the call of the secretary. Members shall serve without compensation, but shall be entitled to receive reimbursement for travel and per diem expenses as provided in s. 112.061.

(5) PARTICIPATION OF STATE UNIVERSITIES.—Each university may elect to participate in the Florida State Employees’ Charitable Campaign, upon timely notice to the department. Each university may also conduct annual charitable fundraising drives for employees under the authority granted in s. 1001.706.

History.—s. 1, ch. 93-56; s. 7, ch. 99-399; s. 891, ch. 2002-387; s. 120, ch. 2003-261; s. 1, ch. 2006-221; s. 6, ch. 2007-217; s. 1, ch. 2010-78; s. 1, ch. 2012-141; s. 9, ch. 2012-215; s. 1, ch. 2015-61.



110.191 - State employee leasing.

110.191 State employee leasing.—

(1) In situations where the Legislature has expressly authorized the state, an agency, or the judicial branch as defined in s. 110.107 to lease employees, the Executive Office of the Governor for the executive branch or the Chief Justice for the judicial branch may authorize any of the following actions related to such state employee leasing activities, provided that the direct cost of such actions is to be paid or reimbursed within 30 days after payment by the entity or person to whom the employees are leased:

(a) Create a separate budget entity from which leased employees shall be paid and transfer the positions authorized to be leased to that budget entity.

(b) Provide increases in the operating budget entity.

(c) Authorized lump-sum salary bonuses to leased employees; however, any lump-sum salary bonus above the automatic salary increases which may be contained in the General Appropriations Act must be funded from private sources.

(d) Approve increases in salary rate for positions which are leased; however, any salary rate above the automatic salary increases which may be contained in the General Appropriations Act must be funded from private sources.

(e) Waive any requirement for automatic salary increases which may be contained in the General Appropriations Act.

(2) Positions which are in the Senior Management Service System or the Selected Exempt Service System on the day before the state employee lease agreement takes effect shall remain in the respective system if the duties performed by the position during the assignment of the state employee lease agreement are comparable as determined by the department. Those Senior Management Service System or Selected Exempt Service System positions which are not determined comparable by the department and positions which are in other pay plans on the day before the lease agreement takes effect shall have the same salaries and benefits provided to employees of the Office of the Governor pursuant to s. 110.205(2)(l)2.

History.—s. 9, ch. 97-278; s. 12, ch. 2000-151; s. 18, ch. 2002-1; s. 7, ch. 2003-138.






Part II - CAREER SERVICE SYSTEM (ss. 110.201-110.235)

110.201 - Personnel rules, records, and reports.

110.201 Personnel rules, records, and reports.—

(1)(a) The department, in consultation with agencies that must comply with these rules, shall develop uniform personnel rules, guidelines, records, and reports relating to employees and positions in the career service. Agencies must comply with the uniform rules, except as provided in this section. The department may adopt rules that provide alternative requirements. Upon filing with the Department of State, the appropriate uniform rules will constitute the personnel rules for each agency subject to this act unless the Administration Commission grants an exception to a specific rule to an agency upon the agency’s request or unless the agency must comply with a statutory provision that conflicts with the uniform rules. If an agency must comply with a statutory provision that conflicts with the uniform rules, the agency must notify the Administration Commission, the Administrative Procedures Committee, and the appropriate standing committees of the Legislature and advise the standing committees whether the agency recommends revision of the statute to conform it to the uniform rules. Agencies are encouraged to propose methods of conforming statutory provisions to the uniform personnel rules.

(b) An agency may request an exception to the uniform personnel rules by filing a petition with the Administration Commission. The Administration Commission shall approve an exception when the exception is necessary to conform to any requirement imposed as a condition precedent to receipt of federal funds or to permit persons in this state to receive tax benefits under federal law, or as required for the most efficient operation of the agency as determined by the Administration Commission. The reasons for the exception must be published in the Florida Administrative Register.

(c) Agency rules that provide exceptions to the uniform personnel rules may not be filed with the Department of State unless the Administration Commission has approved the exceptions. Each agency that adopts rules that provide exceptions to the uniform rules or that must comply with statutory requirements that conflict with the uniform rules must have a separate chapter published in the Florida Administrative Code which clearly delineates the provisions of the agency’s rules which provide exceptions or are based upon a conflicting statutory requirement. Each alternative chosen from those authorized by the uniform rules must be specified. Each chapter must be organized in the same manner as the uniform rules.

(d) The department shall develop uniform forms and instructions to be used in reporting transactions which involve changes in an employee’s salary, status, performance, leave, fingerprint record, loyalty oath, payroll change, appointment action, or any additional transactions as the department may determine appropriate.

(e) It is the responsibility of the employing agency to maintain these records and all other records and reports prescribed in applicable rules on a current basis.

(2) Each employing agency shall operate within the uniform personnel rules promulgated by the department under this chapter. Any rule adopted by an employing agency that is an exception to the uniform personnel rules or that is based upon a statutory provision that an agency must follow but which conflicts with the uniform personnel rules may not prescribe any personnel policies inconsistent with the provisions of this chapter. Neither the rules of the department nor the rules of an employing agency may include any benefits for career service employees which are in excess of, or in addition to, those authorized by this chapter.

(3) The rules adopted by the department and each employing agency under this part shall comply with all federal regulations necessary to permit the state agencies to be eligible to receive federal funds.

(4) The department shall coordinate with the Governor and consult with the Administration Commission on personnel matters falling within the scope of collective bargaining and shall represent the Governor in collective bargaining negotiations and other collective bargaining matters as may be necessary. All discussions between the department and the Governor, and between the department and the Administration Commission or agency heads, or between any of their respective representatives, relative to collective bargaining, shall be exempt from the provisions of s. 286.011, and all work products relative to collective bargaining developed in conjunction with such discussions shall be confidential and exempt from the provisions of s. 119.07(1).

(5) The department shall develop a workforce report that contains data representative of the state’s human resources. The report should identify trends for planning and improving the management of the state’s human resources. The department shall submit this report annually to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

History.—s. 21, ch. 79-190; s. 1, ch. 87-8; s. 24, ch. 90-360; s. 1, ch. 91-164; ss. 7, 21, ch. 91-431; s. 39, ch. 96-399; s. 31, ch. 96-406; s. 8, ch. 97-296; s. 8, ch. 99-399; s. 2, ch. 2013-14.



110.2035 - Classification and compensation program.

110.2035 Classification and compensation program.—

(1) The Department of Management Services shall establish and maintain a classification and compensation program addressing Career Service, Selected Exempt Service, and Senior Management Service positions. No action may be taken to fill any position until it has been classified in accordance with the classification plan.

(a) The department shall develop occupation profiles necessary for the establishment of new occupations or for the revision of existing occupations and shall adopt the appropriate occupation title and broadband level code for each occupation. Such occupation profiles, titles, and codes shall not constitute rules within the meaning of s. 120.52.

(b) The department shall be responsible for conducting periodic studies and surveys to ensure that the classification plan is maintained on a current basis.

(c) The department may review in a postaudit capacity the action taken by an employing agency in classifying or reclassifying a position.

(d) The department shall effect a classification change on any classification or reclassification action taken by an employing agency if the action taken by the agency was not based on the duties and responsibilities officially assigned the position as they relate to the concepts and description contained in the official occupation profile and the level definition defined in the occupational group characteristics adopted by the department.

(e) In cooperation and consultation with the employing agencies, the department shall adopt rules necessary to govern the administration of the classification plan. Such rules shall be approved by the Administration Commission prior to their adoption by the department.

(2) The program shall consist of the following:

(a) A position classification system using no more than 38 occupational groups and up to a 6-broadband level structure for each occupation within an occupational group. Additional occupational groups may be established only by the Executive Office of the Governor after consultation with the Legislature.

(b) A pay plan that shall provide broad-based pay bands for each occupational group and shall consist of no more than 25 pay bands.

(3) The following goals shall be considered in implementing and maintaining the program:

(a) The classification system must significantly reduce the need to reclassify positions due to work assignment and organizational changes by decreasing the number of classification changes required.

(b) The classification system must establish broadband levels allowing flexibility in organizational structure and must reduce the number of supervisory broadband levels.

(c) The classification and compensation program must emphasize pay administration and job-performance evaluation by management rather than emphasize use of the classification system to award salary increases.

(d) The pay administration system must contain provisions to allow managers the flexibility to move employees through the pay bands and provide for salary increase additives and lump-sum bonuses.

(4) The classification system shall be structured such that each confidential, managerial, and supervisory employee shall be included in the Selected Exempt Service, in accordance with part V of this chapter.

(5) The employing agency shall be responsible for the day-to-day application of classification rules promulgated by the department.

(a) The employing agency shall maintain on a current basis a position description for each authorized and established position assigned the agency. The position description shall include an accurate description of assigned duties and responsibilities and other pertinent information concerning a position and shall serve as a record of the official assignment of duties to the position. Such description shall be used in the comparison of positions to ensure uniformity of classifications.

(b) The employing agency shall have the authority and responsibility to classify positions authorized by the Legislature or authorized pursuant to s. 216.262; to classify positions that are added in lieu of positions deleted pursuant to s. 216.262; and to reclassify established positions. Classification and reclassification actions taken by an employing agency shall be within the occupations established by the department, shall be funded within the limits of currently authorized appropriations, and shall be in accordance with the uniform procedures adopted by the department.

(6) The department shall establish and maintain an equitable pay plan applicable to all occupations and be responsible for the overall review, coordination, and administration of the pay plan.

(a) The department shall provide for broad, market-based pay bands for occupations and shall establish guidelines for the employing agencies to move employees through these pay bands. The employing agencies may determine the appropriate salary within the pay bands and guidelines adopted by the department. Such pay bands, and the assignment of broadband levels to positions, are not rules within the meaning of s. 120.52.

(b) The department, in consultation with the Executive Office of the Governor and the legislative appropriations committees, shall conduct wage and salary surveys as necessary for the purpose of achieving an equitable, competitive, market-based pay policy.

(7) The department shall establish rules for the administration of pay additives and shall delegate to the employing agencies, if appropriate, the authority to implement pay additives. The agency shall use pay additives, as appropriate, within the guidelines established by the department and consistent with directions contained in the General Appropriations Act.

(a) The following pay additives are authorized:

1. Shift differentials.

2. On call.

3. Hazardous duties.

4. Lead-worker duties.

5. Temporary special duties — general.

6. Temporary special duties — absent coworker.

7. Trainer duties.

8. Competitive area differentials.

9. Critical market pay.

(b) Each state agency shall include in its annual legislative budget request a proposed written plan for implementing temporary special duties — general pay additives during the next fiscal year. Proposed revisions to an approved plan which become necessary during the fiscal year must be submitted by the agency to the department for review and recommendation to the Executive Office of the Governor. Such revisions may be implemented only after approval by the Executive Office of the Governor. A proposed revision is an action that is subject to s. 216.177.

(c) A new competitive area differential or a new critical market pay additive may not be implemented unless the department has reviewed and recommended such action and the Legislature has provided express authority to implement such action. This applies to an increase in the level of competitive area differentials or critical market pay additives, and to the initial establishment and implementation of a competitive area differential or critical market pay additive not in effect as of January 1, 2012.

(d) An agency may implement shift differential additives, on-call additives, hazardous duty additives, lead-worker additives, temporary special duty — absent coworker additives, and trainer duty additives as necessary to accomplish the agency’s mission and in accordance with department rules, instructions contained in the General Appropriations Act, and applicable collective bargaining agreements.

(e) The department shall annually provide to the Executive Office of the Governor and the Legislature a summary report of the pay additives implemented pursuant to this section.

(8) An agency may implement salary increase and decrease corrections due to administrative errors.

History.—s. 14, ch. 2001-43; ss. 42, 43, ch. 2002-402; s. 8, ch. 2003-138; s. 5, ch. 2006-18; s. 10, ch. 2012-215.



110.2037 - Alternative benefits; tax-sheltered annual leave and sick leave payments and special compensation payments.

110.2037 Alternative benefits; tax-sheltered annual leave and sick leave payments and special compensation payments.—

(1) The Department of Management Services has authority to adopt tax-sheltered plans under s. 401(a) of the Internal Revenue Code for state employees who are eligible for payment for accumulated leave. The department, upon adoption of the plans, shall contract for a private vendor or vendors to administer the plans. These plans shall be limited to state employees who are over age 55 and who are: eligible for accumulated leave and special compensation payments and separating from employment with 10 years of service in accordance with the Internal Revenue Code, or who are participating in the Deferred Retirement Option Program on or after July 1, 2001. The plans must provide benefits in a manner that minimizes the tax liability of the state and participants. The plans must be funded by employer contributions of payments for accumulated leave or special compensation payments, or both, as specified by the department. The plans must have received all necessary federal and state approval as required by law, must not adversely impact the qualified status of the Florida Retirement System defined benefit or defined contribution plans or the pretax benefits program, and must comply with the provisions of s. 112.65. Adoption of any plan is contingent on: the department receiving appropriate favorable rulings from the Internal Revenue Service; the department negotiating under the provisions of chapter 447, where applicable; and the Chief Financial Officer making appropriate changes to the state payroll system. The department’s request for proposals by vendors for such plans may require that the vendors provide market-risk or volatility ratings from recognized rating agencies for each of their investment products. The department shall provide for a system of continuous quality assurance oversight to ensure that the program objectives are achieved and that the program is prudently managed.

(2) Within 30 days after termination of employment, an employee may elect to withdraw the moneys without penalty by the plan administrator. If any employee is adversely affected by payment of an excise tax or any Internal Revenue Service penalty by electing to withdraw funds within 30 days, the plan shall include a provision which will provide the employee with no less cash than if the employee had not participated in the plan.

(3) These contracts may be used by any other pay plans or personnel systems in the executive, legislative, or judicial branches of government upon approval of the appropriate administrative authority.

(4) Notwithstanding the terminal pay provisions of s. 110.122, the department may contract for a tax-sheltered plan for leave and special compensation pay for employees terminating over age 55 with 10 years of service and for employees participating in the Deferred Retirement Option Program on or after July 1, 2001, and who are over age 55. The frequency of payments into the plan shall be determined by the department or as provided in the General Appropriations Act. This plan or plans shall provide the greatest tax benefits to the employees and maximize the savings to the state.

(5) The department shall determine by rule the design of the plans and the eligibility of participants.

(6) Nothing in this section shall be construed to remove plan participants from the scope of s. 110.122(5).

History.—s. 46, ch. 2001-43; s. 121, ch. 2003-261.



110.205 - Career service; exemptions.

110.205 Career service; exemptions.—

(1) CAREER POSITIONS.—The career service to which this part applies includes all positions not specifically exempted by this part, any other provisions of the Florida Statutes to the contrary notwithstanding.

(2) EXEMPT POSITIONS.—The exempt positions that are not covered by this part include the following:

(a) All officers of the executive branch elected by popular vote and persons appointed to fill vacancies in such offices. Unless otherwise fixed by law, the salary and benefits for any such officer who serves as the head of a department shall be set by the department in accordance with the rules of the Senior Management Service.

(b) All members, officers, and employees of the legislative branch, except for the members, officers, and employees of the Florida Public Service Commission.

(c) All members, officers, and employees of the judicial branch.

(d) All officers and employees of the state universities and the academic personnel and academic administrative personnel of the Florida School for the Deaf and the Blind. In accordance with the provisions of s. 1002.36, the salaries for academic personnel and academic administrative personnel of the Florida School for the Deaf and the Blind shall be set by the board of trustees for the school, subject only to the approval of the State Board of Education.

(e) The executive director of the Agency for State Technology. Unless otherwise fixed by law, the Agency for State Technology shall set the salary and benefits of this position in accordance with the rules of the Senior Management Service.

(f) All members of state boards and commissions, however selected. Unless otherwise fixed by law, the salary and benefits for any full-time board or commission member shall be set by the department in accordance with the rules of the Senior Management Service.

(g) Judges, referees, and receivers.

(h) Patients or inmates in state institutions.

(i) All positions that are established for a limited period of time for the purpose of conducting a special study, project, or investigation and any person paid from an other-personal-services appropriation. Unless otherwise fixed by law, the salaries for such positions and persons shall be set in accordance with rules established by the employing agency for other-personal-services payments pursuant to s. 110.131.

(j) The appointed secretaries and the State Surgeon General, assistant secretaries, deputy secretaries, and deputy assistant secretaries of all departments; the executive directors, assistant executive directors, deputy executive directors, and deputy assistant executive directors of all departments; the directors of all divisions and those positions determined by the department to have managerial responsibilities comparable to such positions, which positions include, but are not limited to, program directors, assistant program directors, district administrators, deputy district administrators, the Director of Central Operations Services of the Department of Children and Families, the State Transportation Development Administrator, the State Public Transportation and Modal Administrator, district secretaries, district directors of transportation development, transportation operations, transportation support, and the managers of the offices of the Department of Transportation specified in s. 20.23(3)(b). Unless otherwise fixed by law, the department shall set the salary and benefits of these positions and the positions of county health department directors and county health department administrators of the Department of Health in accordance with the rules of the Senior Management Service.

(k) The personal secretary to the incumbent of each position exempted in paragraphs (a), (e), and (j). Unless otherwise fixed by law, the department shall set the salary and benefits of these positions in accordance with the rules of the Selected Exempt Service.

(l) All officers and employees in the office of the Governor, including all employees at the Governor’s mansion, and employees within each separate budget entity, as defined in chapter 216, assigned to the Governor. Unless otherwise fixed by law, the salary and benefits of these positions shall be set by the department as follows:

1. The chief of staff, the assistant or deputy chief of staff, general counsel, Director of Legislative Affairs, chief inspector general, Director of Cabinet Affairs, Director of Press Relations, Director of Planning and Budgeting, director of administration, director of state-federal relations, Director of Appointments, Director of External Affairs, Deputy General Counsel, Governor’s Liaison for Community Development, Chief of Staff for the Lieutenant Governor, Deputy Director of Planning and Budgeting, policy coordinators, and the director of each separate budget entity shall have their salaries and benefits established by the department in accordance with the rules of the Senior Management Service.

2. The salaries and benefits of positions not established in sub-subparagraph a. shall be set by the employing agency. Salaries and benefits of employees whose professional training is comparable to that of licensed professionals under paragraph (r), or whose administrative responsibility is comparable to a bureau chief shall be set by the Selected Exempt Service. The department shall make the comparability determinations. Other employees shall have benefits set comparable to legislative staff, except leave shall be comparable to career service as if career service employees.

(m) All assistant division director, deputy division director, and bureau chief positions in any department, and those positions determined by the department to have managerial responsibilities comparable to such positions, which include, but are not limited to:

1. Positions in the Department of Health and the Department of Children and Families which are assigned primary duties of serving as the superintendent or assistant superintendent of an institution.

2. Positions in the Department of Corrections which are assigned primary duties of serving as the warden, assistant warden, colonel, or major of an institution or that are assigned primary duties of serving as the circuit administrator or deputy circuit administrator.

3. Positions in the Department of Transportation which are assigned primary duties of serving as regional toll managers and managers of offices, as specified in s. 20.23(3)(b) and (4)(c).

4. Positions in the Department of Environmental Protection which are assigned the duty of an Environmental Administrator or program administrator.

5. Positions in the Department of Health which are assigned the duties of Environmental Administrator, Assistant County Health Department Director, and County Health Department Financial Administrator.

6. Positions in the Department of Highway Safety and Motor Vehicles which are assigned primary duties of serving as captains in the Florida Highway Patrol.

Unless otherwise fixed by law, the department shall set the salary and benefits of the positions listed in this paragraph in accordance with the rules established for the Selected Exempt Service.

(n)1.a. In addition to those positions exempted by other paragraphs of this subsection, each department head may designate a maximum of 20 policymaking or managerial positions, as defined by the department and approved by the Administration Commission, as being exempt from the Career Service System. Career service employees who occupy a position designated as a position in the Selected Exempt Service under this paragraph shall have the right to remain in the Career Service System by opting to serve in a position not exempted by the employing agency. Unless otherwise fixed by law, the department shall set the salary and benefits of these positions in accordance with the rules of the Selected Exempt Service; provided, however, that if the agency head determines that the general counsel, chief Cabinet aide, public information administrator or comparable position for a Cabinet officer, inspector general, or legislative affairs director has both policymaking and managerial responsibilities and if the department determines that any such position has both policymaking and managerial responsibilities, the salary and benefits for each such position shall be established by the department in accordance with the rules of the Senior Management Service.

b. In addition, each department may designate one additional position in the Senior Management Service if that position reports directly to the agency head or to a position in the Senior Management Service and if any additional costs are absorbed from the existing budget of that department.

2. If otherwise exempt, employees of the Public Employees Relations Commission, the Commission on Human Relations, and the Reemployment Assistance Appeals Commission, upon the certification of their respective commission heads, may be provided for under this paragraph as members of the Senior Management Service, if otherwise qualified. However, the deputy general counsel of the Public Employees Relations Commission shall be compensated as members of the Selected Exempt Service.

(o) The executive director, deputy executive director, general counsel, official reporters, and division directors within the Public Service Commission and the personal secretary and personal assistant to each member of the Public Service Commission. Unless otherwise fixed by law, the salary and benefits of the executive director, deputy executive directors, general counsel, Director of Administration, Director of Appeals, Director of Auditing and Financial Analysis, Director of Communications, Director of Consumer Affairs, Director of Electric and Gas, Director of Information Processing, Director of Legal Services, Director of Records and Reporting, Director of Research, and Director of Water and Sewer shall be set by the department in accordance with the rules of the Senior Management Service. The salary and benefits of the personal secretary and the personal assistant of each member of the commission and the official reporters shall be set by the department in accordance with the rules of the Selected Exempt Service, notwithstanding any salary limitations imposed by law for the official reporters.

(p)1. All military personnel of the Department of Military Affairs. Unless otherwise fixed by law, the salary and benefits for such military personnel shall be set by the Department of Military Affairs in accordance with the appropriate military pay schedule.

2. The military police chiefs, military police officers, firefighter trainers, firefighter-rescuers, and electronic security system technicians shall have salary and benefits the same as career service employees.

(q) The staff directors, assistant staff directors, district program managers, district program coordinators, district subdistrict administrators, district administrative services directors, district attorneys, and the Deputy Director of Central Operations Services of the Department of Children and Families. Unless otherwise fixed by law, the department shall establish the salary and benefits for these positions in accordance with the rules of the Selected Exempt Service.

(r) All positions not otherwise exempt under this subsection which require as a prerequisite to employment: licensure as a physician pursuant to chapter 458, licensure as an osteopathic physician pursuant to chapter 459, licensure as a chiropractic physician pursuant to chapter 460, including those positions which are occupied by employees who are exempted from licensure pursuant to s. 409.352; licensure as an engineer pursuant to chapter 471, which are supervisory positions; or for 12 calendar months, which require as a prerequisite to employment that the employee have received the degree of Bachelor of Laws or Juris Doctor from a law school accredited by the American Bar Association and thereafter membership in The Florida Bar, except for any attorney who serves as an administrative law judge pursuant to s. 120.65 or for hearings conducted pursuant to s. 120.57(1)(a). Unless otherwise fixed by law, the department shall set the salary and benefits for these positions in accordance with the rules established for the Selected Exempt Service.

(s) The statewide prosecutor in charge of the Office of Statewide Prosecution of the Department of Legal Affairs and all employees in the office. The Department of Legal Affairs shall set the salary of these positions.

(t) The executive director of each board or commission established within the Department of Business and Professional Regulation or the Department of Health. Unless otherwise fixed by law, the department shall establish the salary and benefits for these positions in accordance with the rules established for the Selected Exempt Service.

(u) All officers and employees of the State Board of Administration. The State Board of Administration shall set the salaries and benefits of these positions.

(v) Positions that are leased pursuant to a state employee lease agreement expressly authorized by the Legislature pursuant to s. 110.191.

(w) Managerial employees, as defined in s. 447.203(4), confidential employees, as defined in s. 447.203(5), and supervisory employees who spend the majority of their time communicating with, motivating, training, and evaluating employees, and planning and directing employees’ work, and who have the authority to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline subordinate employees or effectively recommend such action, including all employees serving as supervisors, administrators, and directors. Excluded are employees also designated as special risk or special risk administrative support and attorneys who serve as administrative law judges pursuant to s. 120.65 or for hearings conducted pursuant to s. 120.57(1)(a). Additionally, registered nurses licensed under chapter 464, dentists licensed under chapter 466, psychologists licensed under chapter 490 or chapter 491, nutritionists or dietitians licensed under part X of chapter 468, pharmacists licensed under chapter 465, psychological specialists licensed under chapter 491, physical therapists licensed under chapter 486, and speech therapists licensed under part I of chapter 468 are excluded, unless otherwise collectively bargained.

(x) All officers and employees of the Justice Administrative Commission, Office of the State Attorney, Office of the Public Defender, regional offices of capital collateral counsel, offices of criminal conflict and civil regional counsel, and Statewide Guardian Ad Litem Office, including the circuit guardian ad litem programs.

(3) PARTIAL EXEMPTION OF DEPARTMENT OF LAW ENFORCEMENT.—Employees of the Department of Law Enforcement shall be subject to the provisions of s. 110.227, except in matters relating to transfer.

(4) DEFINITION OF DEPARTMENT.—When used in this section, the term “department” shall mean all departments and commissions of the executive branch, whether created by the State Constitution or chapter 20; the office of the Governor; and the Public Service Commission; however, the term “department” shall mean the Department of Management Services when used in the context of the authority to establish pay bands and benefits.

(5) POSITIONS EXEMPTED BY OTHER STATUTES.—If any position is exempted from the career service by any other statute and the personnel system to which that position is assigned is not specifically included in the statute, the position shall be placed in the Selected Exempt Service, and the department shall establish the pay band and benefits for that position in accordance with the rules of the Selected Exempt Service.

(6) EXEMPTION OF CHIEF INSPECTOR OF BOILER SAFETY PROGRAM, DEPARTMENT OF FINANCIAL SERVICES.—In addition to those positions exempted from this part, there is hereby exempted from the Career Service System the chief inspector of the boiler inspection program of the Department of Financial Services. The pay band of this position shall be established by the Department of Management Services in accordance with the classification and pay plan established for the Selected Exempt Service.

(7) CARRYING LEAVE FORWARD.—If an employee is transferred or otherwise moves from the Career Service System into the Selected Exempt Service, all of the employee’s unused annual leave and unused sick leave shall carry forward with the employee.

History.—s. 21, ch. 79-190; s. 2, ch. 80-404; s. 1, ch. 81-213; s. 1, ch. 82-187; s. 2, ch. 82-221; s. 2, ch. 83-72; s. 4, ch. 83-174; s. 2, ch. 83-177; s. 1, ch. 83-280; s. 10, ch. 83-332; s. 41, ch. 84-207; s. 2, ch. 85-65; s. 8, ch. 85-179; s. 2, ch. 85-219; ss. 9, 12, ch. 85-241; s. 2, ch. 85-318; s. 1, ch. 86-149; s. 16, ch. 87-361; s. 1, ch. 88-29; s. 1, ch. 88-174; s. 1, ch. 88-182; s. 3, ch. 88-215; s. 7, ch. 88-290; s. 1, ch. 88-366; s. 33, ch. 89-526; s. 1, ch. 90-337; s. 12, ch. 90-365; s. 11, ch. 91-139; s. 1, ch. 91-164; ss. 9, 21, ch. 91-431; s. 1, ch. 92-86; s. 158, ch. 92-152; s. 30, ch. 92-279; s. 55, ch. 92-326; s. 6, ch. 94-218; s. 1, ch. 94-264; s. 55, ch. 95-280; s. 2, ch. 95-295; s. 9, ch. 95-325; s. 44, ch. 96-323; s. 51, ch. 96-399; s. 11, ch. 96-410; s. 11, ch. 96-423; s. 173, ch. 97-101; s. 10, ch. 97-278; s. 8, ch. 99-8; ss. 30, 53, ch. 99-228; s. 3, ch. 99-240; s. 10, ch. 99-271; s. 3, ch. 99-397; s. 9, ch. 99-399; s. 5, ch. 2000-157; s. 1, ch. 2000-161; s. 15, ch. 2001-43; s. 2, ch. 2001-261; s. 19, ch. 2002-1; s. 4, ch. 2002-194; s. 3, ch. 2002-273; s. 892, ch. 2002-387; s. 9, ch. 2003-138; s. 1, ch. 2003-174; s. 122, ch. 2003-261; s. 6, ch. 2003-286; s. 4, ch. 2004-5; s. 2, ch. 2004-366; s. 38, ch. 2005-236; s. 25, ch. 2007-62; s. 5, ch. 2008-6; s. 4, ch. 2009-80; s. 11, ch. 2009-204; s. 21, ch. 2009-271; s. 3, ch. 2011-66; s. 41, ch. 2012-30; s. 11, ch. 2012-215; s. 11, ch. 2013-44; s. 1, ch. 2013-160; s. 31, ch. 2014-19; s. 23, ch. 2014-221; s. 49, ch. 2014-223.



110.21 - Shared employment.

110.21 Shared employment.—In order to promote part-time career employment opportunities at all levels in the career service, the department shall establish and maintain a plan for shared employment applicable to all classes in the career service and shall be responsible for the overall review, coordination, and administration of the shared-employment plan.

(1) The department shall establish uniform policies with respect to, and may delegate to the employing agencies the authority to administer, the following:

(a) The review of career service positions which, after such positions become vacant, may be filled on a shared-employment basis.

(b) Procedures and criteria to be used in connection with establishing or converting career service positions for shared employment.

(c) A continuing review and evaluation of the shared-employment program.

(d) Procedures for notifying the public of vacant shared-employment positions in an employing agency.

(2) In accordance with rules adopted by the department, each employing agency may establish or convert a percentage of its career service positions, not to exceed 10 percent, for the shared-employment program. However:

(a) No agency shall designate any position which is occupied by an employee as a shared-employment position without the consent of the incumbent, nor shall any agency designate a shared-employment position as full time without the consent of the incumbent or without a 90-day notice of such action.

(b) No person who is employed full time in an agency shall be required to accept shared employment as a condition of continued employment.

(3) The occupants of any position which has been converted from a full-time position to a shared-employment position shall retain the status of the former position with respect to bargaining unit membership.

(4) The employing agency shall be responsible for the day-to-day administration of the shared-employment program under the rules promulgated by the department.

(5) The department shall adopt any rules necessary to implement the provisions of this section; however, such rules shall be approved by the Administration Commission prior to their adoption by the department.

History.—s. 2, ch. 82-18; s. 1, ch. 91-164; s. 21, ch. 91-431; s. 666, ch. 95-147; s. 13, ch. 96-399.



110.211 - Recruitment.

110.211 Recruitment.—

(1) Recruiting shall be planned and carried out in a manner that assures open competition based upon current and projected employing agency needs, taking into consideration the number and types of positions to be filled and the labor market conditions, with special emphasis placed on recruiting efforts to attract minorities, women, or other groups that are underrepresented in the workforce of the employing agency.

(2) Recruiting efforts to fill current or projected vacancies shall be carried out in the sound discretion of the agency head.

(3) Recruiting shall seek efficiency in advertising and may be assisted by a contracted vendor responsible for maintenance of the personnel data.

(4) All recruitment literature involving state position vacancies shall contain the phrase “An Equal Opportunity Employer/Affirmative Action Employer.”

History.—s. 21, ch. 79-190; s. 1, ch. 91-164; ss. 12, 21, ch. 91-431; s. 13, ch. 94-113; s. 17, ch. 2001-43.



110.213 - Selection.

110.213 Selection.—

(1) Selection for appointment from among the most qualified candidates shall be the sole responsibility of the employing agency. All new employees must successfully complete at least a 1-year probationary period before attainment of permanent status.

(2) Selection shall reflect efficiency and simplicity in hiring procedures. The agency head or his or her designee shall be required to document the qualifications of the selected candidate to ensure that the candidate meets the minimum requirements as specified by the employing agency, meets the licensure, certification, or registration requirements, if any, as specified by statute, and possesses the requisite knowledge, skills, and abilities for the position. No other documentation or justification shall be required prior to selecting a candidate for a position.

History.—s. 21, ch. 79-190; s. 8, ch. 88-290; s. 1, ch. 91-164; ss. 13, 21, ch. 91-431; s. 18, ch. 2001-43; s. 10, ch. 2003-138.



110.2135 - Preference in employment, reemployment, promotion, and retention.

110.2135 Preference in employment, reemployment, promotion, and retention.—

(1) Preference in employment, reemployment, promotion, and retention shall be given to an eligible veteran pursuant to ss. 295.07, 295.08, 295.085, and 295.09 as long as the veteran meets the minimum eligibility requirements and has the knowledge, skills, and abilities required for the particular position.

(2) A disabled veteran employed as the result of being placed at the top of the appropriate employment list under the provisions of s. 295.08 or s. 295.085 shall be appointed for a probationary period of 1 year. At the end of such period, if the work of the veteran has been satisfactorily performed, the veteran will acquire permanent employment status and will be subject to the employment rules of the Department of Management Services and the veteran’s employing agency.

History.—s. 17, ch. 87-356; s. 1, ch. 91-164; s. 21, ch. 91-431; s. 31, ch. 92-279; s. 55, ch. 92-326; s. 60, ch. 93-268; s. 14, ch. 94-113; s. 14, ch. 96-399; s. 2, ch. 2007-51.



110.215 - Examinations and other employment qualification assessments administered to persons having disabilities.

110.215 Examinations and other employment qualification assessments administered to persons having disabilities.—

(1) The purpose of this section is to further the policy of the state to encourage and assist persons having disabilities to achieve maximum personal and vocational independence through useful and productive gainful employment by eliminating unwarranted barriers to their qualifying competitively for state career service jobs.

(2) As used in this section, the term:

(a) “Agency” includes each department and agency of the state.

(b) “Disability” means, with respect to an individual, a physical or mental impairment that substantially limits one or more of the major life activities of the individual, or a record of having such an impairment, or being regarded as having such an impairment.

(c) “Examination” includes employment tests and other structured, systematic instruments used to assess the essential knowledge, skills, abilities, minimum qualifications, and other job-related requirements possessed by an applicant as a basis for any employment decision by an agency.

(3) An applicant for employment within the State Career Service System who has a disability that impairs sensory, speaking, or manual skills may require an agency to administer any examination to him or her in a format and manner that does not require use of an impaired skill, unless the test is designed to measure that skill. An applicant may request a reasonable accommodation in a test format on the basis of a disability.

History.—s. 21, ch. 79-190; s. 23, ch. 86-220; s. 1, ch. 91-164; s. 21, ch. 91-431; s. 32, ch. 92-279; s. 55, ch. 92-326; s. 15, ch. 94-113; s. 1402, ch. 95-147.



110.217 - Appointment actions and status.

110.217 Appointment actions and status.—

(1) The department shall develop uniform rules regarding original appointment, promotion, demotion, reassignment, lateral action, separation, and status that must be used by state agencies.

(2) An employee appointed on probationary status shall attain permanent status in his or her current position upon successful completion of at least a 1-year probationary period. The length of the probationary period may not exceed 18 months. An employee who has not attained permanent status in his or her current position serves at the pleasure of the agency head and may be dismissed at the discretion of the agency head.

(3) If an employee who has received an internal agency promotion from a position in which the employee held permanent status is to be dismissed from the promotional position for failure to meet the established performance standards of the promotional position while in probationary status, the agency, before dismissal, shall return the employee to his or her former position, or to a position with substantially similar duties and responsibilities as the former position, if such a position is vacant. Such determinations by an agency are not appealable, and this subsection does not apply to dismissals for any other reason.

History.—s. 21, ch. 79-190; s. 9, ch. 88-290; s. 4, ch. 89-277; s. 1, ch. 91-164; ss. 14, 21, ch. 91-431; ss. 15, 41, ch. 96-399; s. 10, ch. 97-296; s. 12, ch. 2012-215.



110.219 - Attendance and leave; general policies.

110.219 Attendance and leave; general policies.—

(1) The workday for each full-time state employee shall be 8 hours or as otherwise justified by the agency head.

(2) Overtime may be required for any employee.

(3) The granting of any leave of absence, with or without pay, shall be in writing and shall be approved by the agency head. An employee who is granted leave of absence with or without pay shall be an employee of the state while on such leave and shall be returned to the same position or a different position in the same class and same work location upon termination of the approved leave of absence. The agency head and the employee may agree in writing to other conditions and terms under which the leave is to be granted.

(4) Each agency shall keep an accurate record of all hours of work performed by each employee, as well as a complete and accurate record of all authorized leave which is approved. The ultimate responsibility for the accuracy and proper maintenance of all attendance and leave records shall be with the agency head.

(5) Rules shall be adopted by the department in cooperation and consultation with the agencies to implement the provisions of this section; however, such rules must be approved by the Administration Commission prior to their adoption. Such rules must provide for, but need not be limited to:

(a) The maximum responsibility and authority resting with each agency head to administer attendance and leave matters in the agency within the parameters of the rules adopted by the department.

(b) Creditable service in which 1 month of service credit is awarded for each calendar month that the employee is on the payroll of a state agency or during which the employee is on authorized leave without pay.

(c) Holidays as provided in s. 110.117.

(d) Overtime provisions.

(e) Annual leave provisions.

(f) Sick leave provisions.

(g) Parental leave provisions.

(h) Family medical leave provisions.

(i) Disability leave provisions.

(j) Compulsory disability leave provisions.

(k) Administrative leave provisions.

(l) Military leave provisions.

(m) Educational leave with pay provisions.

(n) Leave of absence without pay provisions.

(6) The leave benefits provided to Senior Management Service employees shall not exceed those provided to employees in the Selected Exempt Service.

(7) Each December, a permanent career service employee shall be entitled, subject to available funds, to a payout of up to 24 hours of unused annual leave as follows:

(a) A permanent career service employee must have an annual leave balance of no less than 24 hours, after the payout, in order to qualify for this benefit.

(b) No permanent career service employee shall receive a payout of greater than 240 hours over the course of the employee’s career with the state, including any leave received at the time of separation.

History.—s. 21, ch. 79-190; s. 1, ch. 91-36; s. 1, ch. 91-164; ss. 15, 21, ch. 91-431; s. 16, ch. 94-113; s. 16, ch. 96-399; s. 19, ch. 2001-43.



110.221 - Parental or family medical leave.

110.221 Parental or family medical leave.—

(1) As used in this section, the term “family” means a child, parent, or spouse, and the term “family medical leave” means leave requested by an employee for a serious family illness including an accident, disease, or condition that poses imminent danger of death, requires hospitalization involving an organ transplant, limb amputation, or other procedure of similar severity, or any mental or physical condition that requires constant in-home care. The term “parental leave” means leave for the father or mother of a child who is born to or adopted by that parent.

(2) The state shall not:

(a) Terminate the employment of any employee in the career service because of the pregnancy of the employee or the employee’s spouse or the adoption of a child by that employee.

(b) Refuse to grant to a career service employee parental or family medical leave without pay for a period not to exceed 6 months. Such leave shall commence on a date that is determined by the employee in consultation with the attending physician following notification to the employer in writing, and that is approved by the employer.

(c) Deny a career service employee the use of and payment for annual leave credits for parental or family medical leave. Such leave shall commence on a date determined by the employee in consultation with the attending physician following notification to the employer in writing.

(d) Deny a career service employee the use of and payment for accrued sick leave or family sick leave for any reason deemed necessary by a physician or as established by policy.

(e) Require that a career service employee take a mandatory parental or family medical leave.

(3) Upon returning at the end of parental or family medical leave of absence, such employee shall be reinstated to the same job or to an equivalent position with equivalent pay and with seniority, retirement, fringe benefits, and other service credits accumulated prior to the leave period. If any portion of the parental or family medical leave is paid leave, the employee shall be entitled to accumulate all benefits granted under paid leave status.

History.—s. 21, ch. 79-190; s. 2, ch. 91-36; s. 1, ch. 91-164; ss. 16, 21, ch. 91-431.



110.224 - Public employee performance evaluation system.

110.224 Public employee performance evaluation system.—A public employee performance evaluation system shall be established as a basis for evaluating and improving the performance of the state’s workforce, to inform employees of strong and weak points in the employee’s performance, to identify training needs, and to award lump-sum bonuses in accordance with s. 110.1245(2).

(1) Upon original appointment, promotion, demotion, or reassignment, a job description of the position assigned must be made available to the career service employee. The job description may be made available in an electronic format.

(2) Each employee must have a performance evaluation at least annually, and the employee must receive an oral and written assessment of his or her performance evaluation. The performance evaluation may include a plan of action for improvement of the employee’s performance based on the work expectations or performance standards applicable to the position as determined by the agency head.

(3) The department may adopt rules to administer the public employee performance evaluation system which establish procedures for performance evaluation, review periods, and forms.

History.—s. 1, ch. 98-196; s. 20, ch. 2001-43.



110.227 - Suspensions, dismissals, reductions in pay, demotions, layoffs, transfers, and grievances.

110.227 Suspensions, dismissals, reductions in pay, demotions, layoffs, transfers, and grievances.—

(1) Any employee who has satisfactorily completed at least a 1-year probationary period in his or her current position may be suspended or dismissed only for cause. Cause shall include, but is not limited to, poor performance, negligence, inefficiency or inability to perform assigned duties, insubordination, violation of the provisions of law or agency rules, conduct unbecoming a public employee, misconduct, habitual drug abuse, or conviction of any crime. The agency head shall ensure that all employees of the agency have reasonable access to the agency’s personnel manual.

(2)(a) The department shall establish rules and procedures for the suspension, reduction in pay, transfer, layoff, demotion, and dismissal of employees in the career service. Except with regard to law enforcement or correctional officers, firefighters, or professional health care providers, rules regarding layoff procedures shall not include any system whereby a career service employee with greater seniority has the option of selecting a different position not being eliminated, but either vacant or already occupied by an employee of less seniority, and taking that position, commonly referred to as “bumping.”

(b) For the implementation of layoffs as defined in s. 110.107, the department shall develop rules requiring retention of the agency’s employees based upon objective measures that give consideration to comparative merit, demonstrated skills, the employee’s experience, and the employee’s length of service. Such rules shall be approved by the Administration Commission before their adoption by the department.

(3)(a) With regard to law enforcement or correctional officers, firefighters, or professional health care providers, when a layoff becomes necessary, such layoff shall be conducted within the competitive area identified by the agency head and approved by the Department of Management Services. Such competitive area shall be established taking into consideration the similarity of work; the organizational unit, which may be by agency, department, division, bureau, or other organizational unit; and the commuting area for the work affected.

(b) With regard to law enforcement or correctional officers, firefighters, or professional health care providers, layoff procedures shall be developed to establish the relative merit and fitness of employees and shall include a formula for uniform application among all employees in the competitive area, taking into consideration the type of appointment, the length of service, and the evaluations of the employee’s performance within the last 5 years of employment.

(4) A grievance process shall be available to career service employees who have satisfactorily completed at least a 1-year probationary period in their current positions. A grievance is defined as the dissatisfaction that occurs when an employee believes that any condition affecting the employee is unjust, inequitable, or a hindrance to effective operation. Claims of discrimination and sexual harassment or claims related to suspensions, reductions in pay, demotions, and dismissals are not subject to the career service grievance process. The following procedures shall apply to any grievance filed pursuant to this subsection, except that all timeframes may be extended in writing by mutual agreement:

(a) Step One.—The employee may submit a signed, written grievance on a form provided by the agency to his or her supervisor within 14 calendar days following the occurrence of the event giving rise to the grievance. The supervisor must meet with the employee to discuss the grievance and provide a written response to the employee within 7 business days following receipt of the grievance.

(b) Step Two.—If the employee is dissatisfied with the response of his or her supervisor, the employee may submit the written grievance to the agency head or his or her designee within 7 business days following receipt of the supervisor’s written response. The agency head or his or her designee must meet with the employee to discuss the grievance within 5 business days following receipt of the grievance. The agency head or his or her designee must respond in writing to the employee within 5 business days following the meeting. The written decision of the agency head shall be the final authority for all grievances filed pursuant to this subsection. Such grievances may not be appealed beyond Step Two.

(5)(a) A career service employee who has satisfactorily completed at least a 1-year probationary period in his or her current position and who is subject to a suspension, reduction in pay, demotion, involuntary transfer of more than 50 miles by highway, or dismissal shall receive written notice of such action at least 10 days prior to the date such action is to be taken. Subsequent to such notice, and prior to the date the action is to be taken, the affected employee shall be given an opportunity to appear before the agency or official taking the action to answer orally and in writing the charges against him or her. The notice to the employee required by this paragraph may be delivered to the employee personally or may be sent by certified mail with return receipt requested. Such actions shall be appealable to the Public Employees Relations Commission as provided in subsection (6). Written notice of any such appeal shall be filed by the employee with the commission within 21 calendar days after the date on which the notice of suspension, reduction in pay, demotion, involuntary transfer of more than 50 miles by highway, or dismissal is received by the employee.

(b) In extraordinary situations such as when the retention of a career service employee who has satisfactorily completed at least a 1-year probationary period in his or her current position would result in damage to state property, would be detrimental to the best interest of the state, or would result in injury to the employee, a fellow employee, or some other person, such employee may be suspended or dismissed without 10 days’ prior notice, provided that written or oral notice of such action, evidence of the reasons therefor, and an opportunity to rebut the charges are furnished to the employee prior to such dismissal or suspension. Such notice may be delivered to the employee personally or may be sent by certified mail with return receipt requested. Agency compliance with the foregoing procedure requiring notice, evidence, and an opportunity for rebuttal must be substantiated. Any employee who is suspended or dismissed pursuant to the provisions of this paragraph may appeal to the Public Employees Relations Commission as provided in subsection (6). Written notice of any such appeal shall be filed with the commission by the employee within 21 days after the date on which the notice of suspension, reduction in pay, demotion, or dismissal is received by the employee.

(6) The following procedures shall apply to appeals filed pursuant to subsection (5) with the Public Employees Relations Commission, hereinafter referred to as the commission:

(a) The commission must conduct a hearing within 60 calendar days following the filing of a notice of appeal. No extension of time for the hearing may exceed 30 calendar days, absent exceptional circumstances, and no extension of time may be granted without the consent of all parties. Discovery may be granted only upon the showing of extraordinary circumstances. A party requesting discovery shall demonstrate a substantial need for the information requested and an inability to obtain relevant information by other means. Except where inconsistent with the requirements of this subsection, the provisions of s. 447.503(4) and (5) and chapter 120 apply to proceedings held pursuant to this subsection.

(b) A person may represent himself or herself in proceedings before the commission or may be represented by legal counsel or by any individual who qualifies as a representative pursuant to rules adopted by the commission.

(c) If the commission finds that cause did not exist for the agency action, the commission shall reverse the decision of the agency head and the employee shall be reinstated with or without back pay. If the commission finds that cause existed for the agency action, the commission shall affirm the decision of the agency head. The commission may not reduce the penalty imposed by the agency head, except in the case of law enforcement or correctional officers, firefighters, and professional health care providers, if the commission makes specific written findings of mitigation.

(d) A recommended order shall be issued by the hearing officer within 30 days following the hearing. Exceptions to the recommended order shall be filed within 15 days after the recommended order is issued. The final order shall be filed by the commission no later than 45 calendar days after the hearing or after the filing of exceptions or oral arguments if granted.

(e) Final orders issued by the commission pursuant to paragraph (d) shall be reviewable as provided in s. 447.504.

(7) Other than for law enforcement or correctional officers, firefighters, and professional health care providers, each suspension, dismissal, demotion, or reduction in pay must be reviewed without consideration of any other case or set of facts.

History.—s. 21, ch. 79-190; s. 3, ch. 81-169; s. 74, ch. 86-163; s. 7, ch. 90-196; s. 1, ch. 91-164; ss. 17, 21, ch. 91-431; s. 33, ch. 92-279; s. 55, ch. 92-326; s. 667, ch. 95-147; s. 17, ch. 96-399; s. 4, ch. 98-196; ss. 21, 22, ch. 2001-43; s. 11, ch. 2003-138; s. 1, ch. 2008-126; s. 13, ch. 2012-215.



110.233 - Political activities and unlawful acts prohibited.

110.233 Political activities and unlawful acts prohibited.—

(1) No person shall be appointed to, demoted, or dismissed from any position in the career service, or in any way favored or discriminated against with respect to employment in the career service, because of race, color, national origin, sex, handicap, religious creed, or political opinion or affiliation.

(2) No person shall use or promise to use, directly or indirectly, any official authority or influence, whether possessed or anticipated, to secure or attempt to secure for any person an appointment or advantage in appointment to a position in the career service, or an increase in pay or other advantage in employment in any such position, for the purpose of influencing the vote or political action of any person or for any consideration; however, letters of inquiry, recommendations, and references by public employees or public officials shall not be considered political pressure unless any such letter contains a threat, intimidation, or irrelevant, derogatory, or false information. For the purposes of this section, the term “political pressure,” in addition to any appropriate meaning which may be ascribed thereto by lawful authority, includes the use of official authority or influence in any manner prohibited by this chapter.

(3) No person shall, directly or indirectly, give, render, pay, offer, solicit, or accept any money, service, or other valuable consideration for or on account of any appointment, proposed appointment, promotion or proposed promotion to, or any advantage in, a position in the career service. The provisions of this subsection do not apply to a private employment agency licensed pursuant to the provisions of 1chapter 449 when the services of such private employment agency are requested by a state agency, board, department, or commission and neither the state nor any political subdivision pays the private employment agency for such services.

(4) As an individual, each employee retains all rights and obligations of citizenship provided in the Constitution and laws of the state and the Constitution and laws of the United States. However, no employee in the career service shall:

(a) Hold, or be a candidate for, public office while in the employment of the state or take any active part in a political campaign while on duty or within any period of time during which the employee is expected to perform services for which he or she receives compensation from the state. However, when authorized by his or her agency head and approved by the department as involving no interest which conflicts or activity which interferes with his or her state employment, an employee in the career service may be a candidate for or hold local public office. The department shall prepare and make available to all affected personnel who make such request a definite set of rules and procedures consistent with the provisions herein.

(b) Use the authority of his or her position to secure support for, or oppose, any candidate, party, or issue in a partisan election or affect the results thereof.

(5) No state employee or official shall use any promise of reward or threat of loss to encourage or coerce any employee to support or contribute to any political issue, candidate, or party.

(6) The department shall adopt by rule procedures for Career Service System employees that require disclosure to the agency head of any application for or offer of employment, gift, contractual relationship, or financial interest with any individual, partnership, association, corporation, utility, or other organization, whether public or private, doing business with or subject to regulation by the agency.

History.—s. 21, ch. 79-190; s. 2, ch. 80-207; s. 1, ch. 84-125; s. 5, ch. 89-277; s. 1, ch. 91-164; s. 21, ch. 91-431; s. 34, ch. 92-279; s. 55, ch. 92-326; s. 668, ch. 95-147; s. 23, ch. 2001-43.

1Note.—The provisions comprising chapter 449 were repealed by ch. 81-170.



110.235 - Training.

110.235 Training.—

(1) State agencies shall implement training programs that encompass modern management principles, and that provide the framework to develop human resources through empowerment, training, and rewards for productivity enhancement; to continuously improve the quality of services; and to satisfy the expectations of the public.

(2) Each employing agency shall annually evaluate and report to the department the training it has implemented and the progress it has made in the area of training.

(3) As approved by the Legislature by law, each employing agency may use a specified percentage of its salary budget to implement training programs.

History.—s. 18, ch. 91-431; s. 333, ch. 92-279; s. 55, ch. 92-326; s. 17, ch. 94-113; s. 12, ch. 99-399; s. 24, ch. 2001-43.






Part III - SENIOR MANAGEMENT SERVICE SYSTEM (ss. 110.401-110.406)

110.401 - Declaration of policy.

110.401 Declaration of policy.—This part creates a uniform system for attracting, retaining, and developing highly competent senior-level managers at the highest executive-management-level agency positions in order for the highly complex programs and agencies of state government to function effectively, efficiently, and productively. The Legislature recognizes that senior-level management is an established profession and that the public interest is best served by developing and refining the management skills of its Senior Management Service employees. Accordingly, training and management-development programs are regarded as a major administrative function within agencies.

History.—s. 1, ch. 80-404; s. 3, ch. 81-213; ss. 3, 13, 14, ch. 85-318; ss. 1, 2, ch. 89-13; s. 18, ch. 94-113; s. 1, ch. 94-259; s. 25, ch. 2001-43.



110.402 - Senior Management Service; creation, coverage.

110.402 Senior Management Service; creation, coverage.—

(1) The Senior Management Service is created as a separate system of personnel administration for positions in the executive branch the duties and responsibilities of which are primarily and essentially policymaking or managerial in nature.

(2) The Senior Management Service shall be limited to those positions which are exempt from the Career Service System by s. 110.205(2) and for which the salaries and benefits are set by the department in accordance with the rules of the Senior Management Service.

History.—s. 1, ch. 80-404; ss. 2, 3, ch. 81-213; s. 2, ch. 82-187; ss. 13, 14, ch. 85-318; s. 2, ch. 86-149; s. 2, ch. 88-29; ss. 1, 2, ch. 89-13; s. 1, ch. 91-50; s. 18, ch. 94-113; s. 1, ch. 94-259.



110.403 - Powers and duties of the department.

110.403 Powers and duties of the department.—

(1) In order to implement the purposes of this part, the Department of Management Services, after approval by the Administration Commission, shall adopt and amend rules providing for:

(a) A system for employing, promoting, or reassigning managers that is responsive to organizational or program needs. In no event shall the number of positions included in the Senior Management Service exceed 1.0 percent of the total full-time equivalent positions in the career service. The department shall deny approval to establish any position within the Senior Management Service which would exceed the limitation established in this paragraph. The department shall report that the limitation has been reached to the Governor, the President of the Senate, and the Speaker of the House of Representatives, as soon as practicable after such event occurs. Employees in the Senior Management Service shall serve at the pleasure of the agency head and shall be subject to suspension, dismissal, reduction in pay, demotion, transfer, or other personnel action at the discretion of the agency head. Such personnel actions are exempt from the provisions of chapter 120.

(b) A performance appraisal system which shall take into consideration individual and organizational efficiency, productivity, and effectiveness.

(c) A classification plan and a salary and benefit plan that provides appropriate incentives for the recruitment and retention of outstanding management personnel and provides for salary increases based on performance.

(d) A system of rating duties and responsibilities for positions within the Senior Management Service and the qualifications of candidates for those positions.

(e) A system for documenting actions taken on agency requests for approval of position exemptions and special pay increases.

(f) Requirements regarding recordkeeping by agencies with respect to Senior Management Service positions. Such records shall be audited periodically by the Department of Management Services to determine agency compliance with the provisions of this part and the rules of the Department of Management Services.

(g) Other procedures relating to personnel administration to carry out the purposes of this part.

(h) A program of affirmative and positive action that will ensure full utilization of women and minorities in Senior Management Service positions.

(2) The powers, duties, and functions of the Department of Management Services shall include responsibility for the policy administration of the Senior Management Service.

(3) The department shall have the following additional responsibilities:

(a) To establish and administer a professional development program that shall provide for the systematic development of managerial, executive, or administrative skills. Such a program shall include the following topics:

1. Improving the performance of individual employees. This topic provides skills in understanding and motivating individual performance, providing effective and timely evaluations of employees, and making recommendations on performance incentives and disincentives.

2. Improving the performance of groups of employees. This topic provides skills in creating and maintaining productive workgroups and making recommendations on performance incentives and disincentives.

3. Relating the efforts of employees to the goals of the organization. This topic provides skills in linking the work of individual employees to the goals of the agency program, service, or activity.

4. Strategic planning. This topic provides the skills for defining agency business processes, measuring performance of such processes, and reengineering such processes for improved efficiency and effectiveness.

5. Team leadership. This topic provides skills in effective group processes for organizational motivation and productivity based on proven business and military applications that emphasize respect for and courtesy to the public.

(b) To promote public understanding of the purposes, policies, and programs of the Senior Management Service.

(c) To approve contracts of employing agencies with persons engaged in the business of conducting multistate executive searches to identify qualified and available applicants for Senior Management Service positions for which the department sets salaries in accordance with the classification and pay plan. Such contracts may be entered by the agency head only after completion of an unsuccessful in-house search. The department shall establish, by rule, the minimum qualifications for persons desiring to conduct executive searches, including a requirement for the use of contingency contracts. These rules shall ensure that such persons possess the requisite capacities to perform effectively at competitive industry prices. These rules shall also comply with state and federal laws and regulations governing equal opportunity employment.

(4) All policies and procedures adopted by the department regarding the Senior Management Service shall comply with all federal regulations necessary to permit the state agencies to be eligible to receive federal funds.

(5) The department shall adopt, by rule, procedures for Senior Management Service employees that require disclosure to the agency head of any application for or offer of employment, gift, contractual relationship, or financial interest with any individual, partnership, association, corporation, utility, or other organization, whether public or private, doing business with or subject to regulation by the agency.

History.—s. 1, ch. 80-404; s. 3, ch. 81-213; s. 1, ch. 84-48; ss. 4, 13, 14, ch. 85-318; s. 3, ch. 86-149; s. 15, ch. 87-224; s. 10, ch. 88-290; ss. 1, 2, ch. 89-13; s. 6, ch. 89-277; s. 35, ch. 92-279; s. 55, ch. 92-326; s. 18, ch. 94-113; s. 1, ch. 94-259; s. 18, ch. 96-399; s. 11, ch. 97-296; ss. 26, 27, ch. 2001-43.



110.405 - Advisory committees.

110.405 Advisory committees.—The Secretary of Management Services may at any time appoint an ad hoc or continuing advisory committee consisting of members of the Senior Management Service or other persons knowledgeable in the field of personnel management. Any such committee shall consist of not more than nine members, who shall serve at the pleasure and meet at the call of the secretary, to advise and consult with the secretary on such matters affecting the Senior Management Service as the secretary requests. Members shall serve without compensation, but shall be entitled to receive reimbursement for travel expenses as provided in s. 112.061. The secretary may periodically hire a consultant with expertise in personnel management to advise him or her with respect to the administration of the Senior Management Service.

History.—s. 1, ch. 80-404; s. 3, ch. 81-213; ss. 5, 13, 14, ch. 85-318; ss. 1, 2, ch. 89-13; s. 36, ch. 92-279; s. 55, ch. 92-326; s. 18, ch. 94-113; s. 1, ch. 94-259; s. 669, ch. 95-147.



110.406 - Senior Management Service; data collection.

110.406 Senior Management Service; data collection.—

(1) The department shall annually compile data regarding the administration of the Senior Management Service.

(2) The data required by this section shall include:

(a) A detailed description of the specific actions that have been taken by the department to implement the provisions of s. 110.403.

(b) Any recommendations and proposals for legislation which the secretary may have with respect to improving the operation and administration of the Senior Management Service.

(c) In addition, as needed, the data shall include:

1. A pricing analysis based on a market survey of positions comparable to those included in the Senior Management Service and recommendations with respect to whether, and to what extent, revisions to the pay bands for the Senior Management Service classifications should be implemented.

2. An analysis of actual salary levels for each classification within the Senior Management Service, indicating the mean salary for each classification within the Senior Management Service and the deviation from such mean with respect to each agency’s salary practice in each classification; a review of the duties and responsibilities in relation to the incumbents’ salary levels, credentials, skills, knowledge, and abilities; and an opinion as to whether the salary practices reflected thereby indicate interagency salary inequities among positions within the Senior Management Service.

(3) To assist in the preparation of the data required by this section, the secretary may hire a consultant with expertise in the field of personnel management and may use the services of the advisory committee authorized in s. 110.405.

History.—ss. 6, 14, ch. 85-318; s. 4, ch. 86-149; ss. 1, 2, ch. 89-13; s. 18, ch. 94-113; s. 1, ch. 94-259; s. 19, ch. 96-399; s. 12, ch. 97-296; s. 12, ch. 2003-138.






Part IV - VOLUNTEERS (ss. 110.501-110.504)

110.501 - Definitions.

110.501 Definitions.—As used in this act:

(1) “Volunteer” means any person who, of his or her own free will, provides goods or services, or conveys an interest in or otherwise consents to the use of real property pursuant to chapter 260, to any state department or agency, or nonprofit organization, with no monetary or material compensation. A person registered and serving in Older American Volunteer Programs authorized by the Domestic Volunteer Service Act of 1973, as amended (Pub. L. No. 93-113), shall also be defined as a volunteer and shall incur no civil liability as provided by s. 768.1355. A volunteer shall be eligible for payment of volunteer benefits as specified in Pub. L. No. 93-113, this section, and s. 430.204.

(2) “Regular-service volunteer” means any person engaged in specific voluntary service activities on an ongoing or continuous basis.

(3) “Occasional-service volunteer” means any person who offers to provide a one-time or occasional voluntary service.

(4) “Material donor” means any person who provides funds, materials, employment, or opportunities for clients of state departments or agencies, without monetary or material compensation.

History.—s. 1, ch. 78-263; s. 24, ch. 79-190; s. 2, ch. 89-294; s. 671, ch. 95-147; s. 40, ch. 95-418; s. 47, ch. 96-399; s. 2, ch. 98-336; s. 15, ch. 2005-87.

Note.—Former s. 112.901.



110.502 - Scope of act; status of volunteers.

110.502 Scope of act; status of volunteers.—

(1) Every state department or state agency, through the head of the department or agency, secretary of the department, or executive director of the department, is authorized to recruit, train, and accept, without regard to requirements of the State Career Service System as set forth in part II of this chapter, the services of volunteers, including regular-service volunteers, occasional-service volunteers, or material donors, to assist in programs administered by the department or agency.

(2) Volunteers recruited, trained, or accepted by any state department or agency shall not be subject to any provisions of law relating to state employment, to any collective bargaining agreement between the state and any employees’ association or union, or to any laws relating to hours of work, rates of compensation, leave time, and employee benefits, except those consistent with s. 110.504. However, all volunteers shall comply with applicable department or agency rules.

(3) Every department or agency utilizing the services of volunteers is hereby authorized to provide such incidental reimbursement or benefit consistent with the provisions of s. 110.504, including transportation costs, lodging, and subsistence, recognition, and other accommodations as the department or agency deems necessary to assist, recognize, reward, or encourage volunteers in performing their functions. No department or agency shall expend or authorize an expenditure therefor in excess of the amount provided for to the department or agency by appropriation in any fiscal year.

(4) Persons working with state agencies pursuant to this part shall be considered as unpaid independent volunteers and shall not be entitled to reemployment assistance.

History.—s. 2, ch. 78-263; s. 24, ch. 79-190; s. 48, ch. 96-399; s. 42, ch. 2012-30.

Note.—Former s. 112.902.



110.503 - Responsibilities of departments and agencies.

110.503 Responsibilities of departments and agencies.—Each department or agency utilizing the services of volunteers shall:

(1) Take such actions as are necessary and appropriate to develop meaningful opportunities for volunteers involved in state-administered programs.

(2) Comply with the uniform rules adopted by the Department of Management Services governing the recruitment, screening, training, responsibility, use, and supervision of volunteers.

(3) Take such actions as are necessary to ensure that volunteers understand their duties and responsibilities.

(4) Take such actions as are necessary and appropriate to ensure a receptive climate for citizen volunteers.

(5) Provide for the recognition of volunteers who have offered continuous and outstanding service to state-administered programs. Each department or agency using the services of volunteers is authorized to incur expenditures not to exceed $100 each plus applicable taxes for suitable framed certificates, plaques, or other tokens of recognition to honor, reward, or encourage volunteers for their service.

(6) Recognize prior volunteer service as partial fulfillment of state employment requirements for training and experience pursuant to rules adopted by the Department of Management Services.

History.—s. 3, ch. 78-263; s. 24, ch. 79-190; s. 38, ch. 92-279; s. 55, ch. 92-326; s. 42, ch. 96-399; s. 13, ch. 99-399.

Note.—Former s. 112.903.



110.504 - Volunteer benefits.

110.504 Volunteer benefits.—

(1) Meals may be furnished without charge to regular-service volunteers serving state departments, provided the scheduled assignment extends over an established meal period, and to occasional-service volunteers at the discretion of the department head. No department shall expend or authorize any expenditure in excess of the amount provided for by appropriation in any fiscal year.

(2) Lodging, if available, may be furnished temporarily, in case of a department emergency, at no charge to regular-service volunteers.

(3) Transportation reimbursement may be furnished those volunteers whose presence is determined to be necessary to the department. Volunteers may utilize state vehicles in the performance of department-related duties. No department shall expend or authorize an expenditure in excess of the amount appropriated in any fiscal year.

(4) Volunteers shall be covered by state liability protection in accordance with the definition of a volunteer and the provisions of s. 768.28.

(5) Volunteers shall be covered by workers’ compensation in accordance with chapter 440.

(6) Incidental recognition benefits or incidental nonmonetary awards may be furnished to volunteers serving in state departments to award, recognize, or encourage volunteers for their service. The awards may not cost in excess of $100 each plus applicable taxes.

(7) Volunteers, including volunteers receiving a stipend as provided by the Domestic Service Volunteer Act of 1973, as amended (Pub. L. No. 93-113), shall be covered by s. 768.1355, the Florida Volunteer Protection Act.

History.—s. 4, ch. 78-263; s. 24, ch. 79-190; s. 8, ch. 83-159; s. 49, ch. 96-399; s. 14, ch. 99-399.

Note.—Former s. 112.904.






Part V - SELECTED EXEMPT SERVICE SYSTEM (ss. 110.601-110.606)

110.601 - Declaration of policy.

110.601 Declaration of policy.—This part creates a system of personnel management the purpose of which is to deliver high-quality performance by those employees in select exempt classifications by facilitating the state’s ability to attract and retain qualified personnel in these positions, while also providing sufficient management flexibility to ensure that the workforce is responsive to agency needs. The Legislature recognizes that the public interest is best served by developing and refining the technical and managerial skills of its Selected Exempt Service employees, and, to this end, technical training and management development programs are regarded as a major administrative function within agencies.

History.—ss. 8, 14, ch. 85-318; s. 5, ch. 86-149; ss. 1, 2, ch. 89-13; s. 18, ch. 94-113; s. 1, ch. 94-259; s. 28, ch. 2001-43.



110.602 - Selected Exempt Service; creation, coverage.

110.602 Selected Exempt Service; creation, coverage.—The Selected Exempt Service is created as a separate system of personnel administration for select exempt positions. Such positions shall include, and shall be limited to, those positions which are exempt from the Career Service System pursuant to s. 110.205(2) and (5) and for which the salaries and benefits are set by the department in accordance with the rules of the Selected Exempt Service. The department shall designate all positions included in the Selected Exempt Service as either managerial/policymaking, professional, or nonmanagerial/nonpolicymaking.

History.—ss. 8, 14, ch. 85-318; s. 6, ch. 86-149; s. 11, ch. 88-290; ss. 1, 2, ch. 89-13; s. 8, ch. 90-196; s. 18, ch. 94-113; s. 1, ch. 94-259; s. 13, ch. 97-296; s. 29, ch. 2001-43.



110.603 - Pay and benefits.

110.603 Pay and benefits.—The department shall adopt:

(1) A classification plan and a pay plan consisting of pay bands appropriate to the positions included in the Selected Exempt Service and which provides for salary increases based on performance. Such pay bands shall be designed to attract and retain qualified personnel for the Selected Exempt Service.

(2) A pay plan and benefit package for the Selected Exempt Service which provides for greater pay and benefits overall than are provided for the Career Service and less pay and benefits overall than are provided for the Senior Management Service.

History.—ss. 8, 14, ch. 85-318; s. 7, ch. 86-149; ss. 1, 2, ch. 89-13; s. 18, ch. 94-113; s. 1, ch. 94-259; s. 13, ch. 2003-138.



110.604 - Suspensions, dismissals, reductions in pay, demotions, and transfers.

110.604 Suspensions, dismissals, reductions in pay, demotions, and transfers.—Employees in the Selected Exempt Service shall serve at the pleasure of the agency head and shall be subject to suspension, dismissal, reduction in pay, demotion, transfer, or other personnel action at the discretion of the agency head. Such personnel actions are exempt from the provisions of chapter 120.

History.—ss. 8, 14, ch. 85-318; s. 8, ch. 86-149; ss. 1, 2, ch. 89-13; s. 18, ch. 94-113; s. 1, ch. 94-259.



110.605 - Powers and duties; personnel rules, records, reports, and performance appraisal.

110.605 Powers and duties; personnel rules, records, reports, and performance appraisal.—

(1) The department shall adopt and administer uniform personnel rules, records, and reports relating to employees and positions in the Selected Exempt Service, as well as any other rules and procedures relating to personnel administration which are necessary to carry out the purposes of this part.

(a) The department shall develop uniform forms and instructions to be used in reporting transactions which involve changes in an employee’s salary, status, performance, leave, fingerprint record, loyalty oath, payroll change, or appointment action or any additional transactions as the department may deem appropriate.

(b) The department shall develop a uniform performance appraisal system for employees and positions in the Selected Exempt Service covered by a collective bargaining agreement. Each employing agency shall develop a performance appraisal system for all other employees and positions in the Selected Exempt System. Such agency system shall take into consideration individual and organizational efficiency, productivity, and effectiveness.

(c) The employing agency must maintain, on a current basis, all records and reports required by applicable rules. The department shall periodically audit employing agency records to determine compliance with the provisions of this part and the rules of the department.

(d) The department shall develop a program of affirmative and positive actions that will ensure full utilization of women and minorities in Selected Exempt Service positions.

(2) Each employing agency shall operate within the uniform personnel rules adopted by the department pursuant to the provisions of this part. Each employing agency may adopt rules as necessary to implement the provisions of this part, but such rules shall not prescribe any personnel policies inconsistent with the provisions of this part or the rules of the department.

(3) The rules adopted by the department and each employing agency under this part shall comply with all federal regulations necessary to permit the state agencies to be eligible to receive federal funds.

(4) The department shall adopt by rule procedures for Selected Exempt Service employees that require disclosure to the agency head of any application for or offer of employment, gift, contractual relationship, or financial interest with any individual, partnership, association, corporation, utility, or other organization, whether public or private, doing business with or subject to regulation by the agency.

(5) The secretary may periodically hire a consultant with expertise in personnel management to advise him or her with respect to the administration of the Selected Exempt Service.

History.—ss. 8, 14, ch. 85-318; s. 9, ch. 86-149; ss. 1, 2, ch. 89-13; s. 7, ch. 89-277; s. 18, ch. 94-113; s. 1, ch. 94-259; s. 672, ch. 95-147; s. 21, ch. 96-399; s. 15, ch. 99-399; s. 30, ch. 2001-43.



110.606 - Selected Exempt Service; data collection.

110.606 Selected Exempt Service; data collection.—

(1) The department shall annually compile data regarding the administration of the Selected Exempt Service.

(2) The data required by this section shall include:

(a) A detailed description of the specific actions that have been taken by the department to implement the provisions of this part.

(b) Any recommendations and proposals for legislation which the secretary may have with respect to improving the operation and administration of the Selected Exempt Service.

(c) In addition, as needed:

1. A pricing analysis based on a market survey of positions comparable to those included in the Selected Exempt Service and recommendations with respect to whether, and to what extent, revisions to the pay bands for the Selected Exempt Service classifications should be implemented.

2. An analysis of actual salary levels for each classification within the Selected Exempt Service, indicating the mean salary for each classification within the Selected Exempt Service and the deviation from such means with respect to each agency’s salary practice in each classification; reviewing the duties and responsibilities in relation to the incumbents’ salary levels, credentials, skills, knowledge, and abilities; and discussing whether the salary practices reflected thereby indicate interagency salary inequities among positions within the Selected Exempt Service.

(3) To assist in the preparation of the data required by this section, the secretary may hire a consultant with expertise in the field of personnel management.

History.—ss. 8, 14, ch. 85-318; s. 10, ch. 86-149; ss. 1, 2, ch. 89-13; s. 18, ch. 94-113; s. 1, ch. 94-259; s. 22, ch. 96-399; s. 14, ch. 97-296; s. 31, ch. 2001-43; s. 14, ch. 2003-138.









Chapter 111 - PUBLIC OFFICERS: GENERAL PROVISIONS

111.012 - Testimonials for public officers.

111.012 Testimonials for public officers.—

(1) When used in this section:

(a) “Testimonial” means any breakfast, dinner, luncheon, rally, party, reception, or other affair held to honor or raise funds on behalf of any elected public officer, except a campaign fund raiser held pursuant to s. 106.025(1).

(b) “Elected public officer” means any individual holding an elective state, county, municipal, or school or other district office or position.

(2)(a) No testimonial shall be held in honor or on behalf of any person holding public office unless a notice of intent to hold such testimonial has first been filed pursuant to this subsection by the person in charge of such testimonial and a testimonial account has been set up in a depository and a treasurer appointed therefor. No money or donation may be accepted, nor may any payment be made, with respect to such testimonial until the notice of intent has been filed and the testimonial account has been established and a treasurer has been appointed therefor.

(b) Such notice, in the case of a state or multicounty district officer, shall be filed with the Division of Elections or, in the case of any other public officer, with the supervisor of elections of the county in which such officer resides. Such notice shall state the date and place the testimonial is to be held, the name and address of the person or persons in charge of the testimonial, the name and address of the officer in whose honor or on whose behalf the testimonial is to be held, the purpose for which the testimonial is to be held, and the purpose for which the funds raised are to be used.

(c) All money and donations received, and all payments made, with respect to such testimonial shall be received and made only through the treasurer appointed pursuant to this subsection. The appointed treasurer shall keep detailed accounts of all deposits and all payments made with respect to such account.

(d) The proceeds of the testimonial held pursuant to this subsection remaining after the payment of the expenses therefor shall be disposed of as provided in this paragraph. All proceeds after payment of the expenses for such testimonial shall be donated to a charity stated in the notice of intent; returned pro rata to each person who purchased a ticket, gave money, or made a donation; or given, in the case of a state officer, to the state to be deposited in the General Revenue Fund or, in the case of an officer of a political subdivision, to the political subdivision to be deposited in the general fund thereof. A report of such disposition of funds shall be made by the person in charge of such testimonial within 90 days from the date the testimonial is held and shall be filed with the officer with whom the notice of intent is filed. Each report shall contain the following information:

1. The full name and address of each person who purchases one or more tickets or gives any money or donation with respect to such testimonial, together with the amount and date thereof.

2. The full name and address of each person, charity, or unit of government to whom any payment for expenses or disposition of funds is made with respect to such testimonial, together with the date and amount thereof and the purpose therefor.

(e) Any person or officer who holds a testimonial, or who consents to a testimonial being held, in violation of the provisions of this subsection is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(f) Any person required by the provisions of this subsection to dispose of funds in a testimonial account who fails to dispose of the funds in the manner provided in this subsection is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 34, ch. 81-304; s. 30, ch. 83-217.



111.045 - Salaries of officers payable upon requisition.

111.045 Salaries of officers payable upon requisition.—The salary of every officer shall be payable monthly upon his or her own requisition.

History.—Former s. 3, Art. XVI of the Constitution of 1885, as amended, converted to statutory law by s. 10, Art. XII of the Constitution as revised in 1968; see Flack v. Graham, 453 So. 2d 819 (Fla. 1984); s. 674, ch. 95-147.



111.05 - Officer reinstated after suspension; back pay.

111.05 Officer reinstated after suspension; back pay.—An officer who is lawfully entitled to resume the duties of office after suspension by the Governor shall suffer no loss of salary or other compensation because of the suspension. Compensation which is unpaid because of the officer’s suspension is appropriated and shall be paid from the source and in the manner in which the compensation of the office is normally paid. If funds sufficient to pay the unpaid compensation are not available in the proper source, the deficit is appropriated and shall be paid from the general funds of the state or of the political subdivision under which the office exists, as the case may be.

History.—s. 1, ch. 57-71; s. 675, ch. 95-147.



111.065 - Law enforcement or correctional officers, legal action against; employer payment of costs and attorney’s fees or provision of attorney.

111.065 Law enforcement or correctional officers, legal action against; employer payment of costs and attorney’s fees or provision of attorney.—

(1) For the purpose of this section only, the term “officer” means any law enforcement officer, correctional officer, or correctional probation officer as defined in s. 943.10(1), (2), or (3), who is employed full time by any municipality or the state or any political subdivision thereof.

(2) The employing agency of any officer has the option to pay reasonable attorney’s fees and costs for any officer in any civil or criminal action commenced against such officer in any court when the action arose out of the performance of the officer’s official duties and:

(a) The plaintiff requests dismissal of the suit; or

(b) The officer is found to be not liable or not guilty.

(3) The employing agency shall provide an attorney and pay the reasonable attorney’s fees and costs for any officer in a criminal action commenced against the officer in any court if the employing agency determines that the officer’s actions that gave rise to the charges:

(a)1. Occurred in response to what the officer reasonably believed was an emergency;

2. Occurred when the officer reasonably believed that his or her action was necessary to protect the officer or others from imminent death or bodily harm; or

3. Occurred in the course of the officer’s fresh pursuit, apprehension, or attempted apprehension of a suspect whom the officer reasonably believed had perpetrated, or attempted to perpetrate, a forcible felony as defined in s. 776.08, or the offense of escape;

(b) Arose within the course and scope of the officer’s duties; and

(c) Were not acts of omission or commission which constituted a material departure from the employing agency’s written policies and procedures, or generally recognized criminal justice standards if no written policies or procedures exist.

(4)(a) If legal representation is requested under subsection (3) and the employing agency determines that the conditions set forth in subsection (3) have not been satisfied or the officer does not choose to use the employing agency’s designated attorney, the officer may:

1. Select from a list of attorneys provided by the employing agency; or

2. Choose his or her own attorney.

The officer may request the employing agency to reimburse reasonable attorney’s fees and costs if the officer’s actions giving rise to the charge did not result in the entry of a plea of guilty or nolo contendere or in a finding of guilt by a court or jury to any offense charged or any lesser or included offense that is substantially related to the offense charged.

(b) If legal representation is provided in accordance with paragraph (a), the amount of reasonable attorney’s fees and costs shall be determined as follows:

1. The officer shall submit an application for payment of reasonable attorney’s fees and costs to the employing agency no later than 30 days after termination of the criminal action. Thereafter, the employing agency and the officer must agree on reasonable attorney’s fees and costs to be paid within 30 days after submitting the application for payment. The officer may only apply for attorney’s fees and costs incurred in the actual defense of the prosecution of criminal charges, and the officer is not entitled to seek or collect attorney’s fees and costs related to efforts to collect attorney’s fees and costs under this section.

2. The application for reasonable attorney’s fees and costs must include an itemization statement from an attorney or expert witness representing or appearing in behalf of the officer which states the actual time expended and the rate at which fees and other expenses were computed.

3. If the officer and the employing agency do not reach an agreement or if payment is not provided within the specified time, the officer requesting payment of attorney’s fees and costs may submit the application to the court having jurisdiction over the criminal action within 30 days after the termination of the criminal action, failure to reach an agreement, or failure to pay the fees or costs, whichever is later. The court shall retain jurisdiction of the matter in order to determine entitlement to payment and the amount of reasonable attorney’s fees and costs.

4. If the officer files an application for attorney’s fees and costs with the court, the employing agency shall have the right to respond to the application. The court shall make its determination as to entitlement and amount of reasonable attorney’s fees and costs based on:

a. Whether the officer’s actions complied with the requirements of paragraphs (3)(a), (b), and (c); and

b. Prevailing market rates in the appropriate market area for defense of similar actions, as well as other relevant factors.

(c) A lodestar or fee multiplier provision may not be used in any criminal prosecution defended under this subsection and the attorney’s fees and costs awarded may not exceed $100,000.

History.—s. 1, ch. 76-191; s. 676, ch. 95-147; s. 2, ch. 2004-38.



111.07 - Defense of civil actions against public officers, employees, or agents.

111.07 Defense of civil actions against public officers, employees, or agents.—Any agency of the state, or any county, municipality, or political subdivision of the state, is authorized to provide an attorney to defend any civil action arising from a complaint for damages or injury suffered as a result of any act or omission of action of any of its officers, employees, or agents for an act or omission arising out of and in the scope of his or her employment or function, unless, in the case of a tort action, the officer, employee, or agent acted in bad faith, with malicious purpose, or in a manner exhibiting wanton and willful disregard of human rights, safety, or property. Defense of such civil action includes, but is not limited to, any civil rights lawsuit seeking relief personally against the officer, employee, or agent for an act or omission under color of state law, custom, or usage, wherein it is alleged that such officer, employee, or agent has deprived another person of rights secured under the Federal Constitution or laws. Legal representation of an officer, employee, or agent of a state agency may be provided by the Department of Legal Affairs. However, any attorney’s fees paid from public funds for any officer, employee, or agent who is found to be personally liable by virtue of acting outside the scope of his or her employment, or was acting in bad faith, with malicious purpose, or in a manner exhibiting wanton and willful disregard of human rights, safety, or property, may be recovered by the state, county, municipality, or political subdivision in a civil action against such officer, employee, or agent. If any agency of the state or any county, municipality, or political subdivision of the state is authorized pursuant to this section to provide an attorney to defend a civil action arising from a complaint for damages or injury suffered as a result of any act or omission of action of any of its officers, employees, or agents and fails to provide such attorney, such agency, county, municipality, or political subdivision shall reimburse any such defendant who prevails in the action for court costs and reasonable attorney’s fees.

History.—s. 1, ch. 72-36; s. 1, ch. 79-139; s. 2, ch. 80-271; s. 55, ch. 81-259; s. 1, ch. 83-183; s. 677, ch. 95-147.



111.071 - Payment of judgments or settlements against certain public officers or employees.

111.071 Payment of judgments or settlements against certain public officers or employees.—

(1) Any county, municipality, political subdivision, or agency of the state which has been excluded from participation in the Insurance Risk Management Trust Fund is authorized to expend available funds to pay:

(a) Any final judgment, including damages, costs, and attorney’s fees, arising from a complaint for damages or injury suffered as a result of any act or omission of action of any officer, employee, or agent in a civil or civil rights lawsuit described in s. 111.07. If the civil action arises under s. 768.28 as a tort claim, the limitations and provisions of s. 768.28 governing payment shall apply. If the action is a civil rights action arising under 42 U.S.C. s. 1983, or similar federal statutes, payments for the full amount of the judgment may be made unless the officer, employee, or agent has been determined in the final judgment to have caused the harm intentionally.

(b) Any compromise or settlement of any claim or litigation as described in paragraph (a), subject to the limitations set forth in that paragraph.

(c) Any reimbursement required under s. 111.07 for court costs and reasonable attorney’s fees when the county, municipality, political subdivision, or agency of the state has failed to provide an attorney and the defendant prevails.

(2) For purposes of this section, a “final judgment” means a judgment upon completion of any appellate proceedings.

(3) “Agency of the state” or “state agency,” as used in this section, includes an executive department, a constitutional officer, the Legislature, and the judicial branch.

(4) This section is not intended to be a waiver of sovereign immunity or a waiver of any other defense or immunity to such lawsuits.

History.—s. 2, ch. 79-139; ss. 2, 3, ch. 80-271.



111.072 - Insurance in anticipation of judgments or settlements against officers, employees, or agents of any county, municipality, or political subdivision.

111.072 Insurance in anticipation of judgments or settlements against officers, employees, or agents of any county, municipality, or political subdivision.—Any county, municipality, or political subdivision is authorized to be self-insured, to enter into risk management programs, or to purchase liability insurance for whatever coverage it may choose or to have any combination thereof in anticipation of any judgment or settlement which its officers, employees, or agents may be liable to pay pursuant to a civil or civil rights lawsuit described in s. 111.07.

History.—s. 3, ch. 79-139.



111.075 - Elected officials; prohibition concerning certain committees.

111.075 Elected officials; prohibition concerning certain committees.—Elected officials are prohibited from being employed by, or acting as a consultant for compensation to, a political committee.

History.—s. 26, ch. 89-256; s. 28, ch. 2013-37.






Chapter 112 - PUBLIC OFFICERS AND EMPLOYEES: GENERAL PROVISIONS

Part I - CONDITIONS OF EMPLOYMENT; RETIREMENT; TRAVELEXPENSES (ss. 112.011-112.218)

112.011 - Disqualification from licensing and public employment based on criminal conviction.

112.011 Disqualification from licensing and public employment based on criminal conviction.—

(1)(a) Except as provided in s. 775.16, a person may not be disqualified from employment by the state, any of its agencies or political subdivisions, or any municipality solely because of a prior conviction for a crime. However, a person may be denied employment by the state, any of its agencies or political subdivisions, or any municipality by reason of the prior conviction for a crime if the crime was a felony or first-degree misdemeanor and directly related to the position of employment sought.

(b) Except as provided in s. 775.16, a person may be denied a license, permit, or certification to pursue, practice, or engage in an occupation, trade, vocation, profession, or business by reason of the prior conviction for a crime if the crime was a felony or first-degree misdemeanor that is directly related to the standards determined by the regulatory authority to be necessary and reasonably related to the protection of the public health, safety, and welfare for the specific occupation, trade, vocation, profession, or business for which the license, permit, or certificate is sought.

(c) Notwithstanding any law to the contrary, a state agency may not deny an application for a license, permit, certificate, or employment based solely on the applicant’s lack of civil rights. However, this paragraph does not apply to applications for a license to carry a concealed weapon or firearm under chapter 790.

(2)(a) This section does not apply to any law enforcement or correctional agency.

(b) This section does not apply to the employment practices of any fire department relating to the hiring of firefighters.

(c) This section does not apply to the employment practices of any county or municipality relating to the hiring of personnel for positions deemed to be critical to security or public safety pursuant to ss. 125.5801 and 166.0442.

(3) Any complaint concerning the violation of this section shall be adjudicated in accordance with the procedures set forth in chapter 120 for administrative and judicial review.

History.—ss. 1, 2, 3, ch. 71-115; s. 1, ch. 73-109; s. 20, ch. 81-24; s. 30, ch. 88-122; s. 1, ch. 90-266; s. 678, ch. 95-147; s. 3, ch. 2002-169; s. 3, ch. 2011-207; s. 90, ch. 2013-183.



112.0111 - Restrictions on the employment of ex-offenders; legislative intent; state agency reporting requirements.

112.0111 Restrictions on the employment of ex-offenders; legislative intent; state agency reporting requirements.—

(1) The Legislature declares that a goal of this state is to clearly identify the occupations from which ex-offenders are disqualified based on the nature of their offenses. The Legislature seeks to make employment opportunities available to ex-offenders in a manner that serves to preserve and protect the health, safety, and welfare of the general public, yet encourages them to become productive members of society. To this end, state agencies that exercise regulatory authority are in the best position to identify all restrictions on employment imposed by the agencies or by boards that regulate professions and occupations and are obligated to protect the health, safety, and welfare of the general public by clearly setting forth those restrictions in keeping with standards and protections determined by the agencies to be in the least restrictive manner.

(2) Each state agency, including, but not limited to, those state agencies responsible for professional and occupational regulatory boards, shall ensure the appropriate restrictions necessary to protect the overall health, safety, and welfare of the general public are in place, and by December 31, 2011, and every 4 years thereafter, submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives a report that includes:

(a) A list of all agency or board statutes or rules that disqualify from employment or licensure persons who have been convicted of a crime and have completed any incarceration and restitution to which they have been sentenced for such crime.

(b) A determination of whether the disqualifying statutes or rules are readily available to prospective employers and licensees.

(c) The identification and evaluation of alternatives to the disqualifying statutes or rules which protect the health, safety, and welfare of the general public without impeding the gainful employment of ex-offenders.

History.—s. 2, ch. 2011-207.



112.021 - Florida residence unnecessary.

112.021 Florida residence unnecessary.—Except as expressly provided by law, there shall be no Florida residence requirement for any person as a condition precedent to employment by any county.

History.—s. 3, ch. 69-20; s. 23, ch. 71-355; s. 25, ch. 79-190.



112.042 - Discrimination in county and municipal employment; relief.

112.042 Discrimination in county and municipal employment; relief.—

(1) It is against the public policy of this state for the governing body of any county or municipal agency, board, commission, department, or office, solely because of the race, color, national origin, sex, handicap, or religious creed of any individual, to refuse to hire or employ, to bar, or to discharge from employment such individuals or to otherwise discriminate against such individuals with respect to compensation, hire, tenure, terms, conditions, or privileges of employment, if the individual is the most competent and able to perform the services required.

(2)(a) Any person, firm, corporation, association, or other group or body, jointly or severally, who is aggrieved by any decision, regulation, restriction, or resolution adopted by the governing body of any county or municipal agency, board, commission, or department which is an unlawful employment practice under this section may apply to such agency, board, commission, or department at any time for a modification or rescission thereof. If such modification or rescission is refused, any such person, firm, corporation, association or other group or body may, within 30 days after such refusal, but not thereafter, institute original proceedings for relief in the circuit court of the county.

(b) There is no right to apply to the court for relief on account of any order, requirement, decision, determination, or action of any county or municipal officer pursuant to this section unless there has first been an appeal therefrom to the governing agency, board, commission, or department to which such officer is responsible.

(3) Nothing in this section shall be construed to prohibit alternative relief through local civil service systems and boards provided for in s. 14, Art. III of the State Constitution.

History.—s. 1, ch. 69-334; s. 2, ch. 84-125.



112.043 - Age discrimination.

112.043 Age discrimination.—It shall be the public policy of the state that no officer or board, whether state or county, shall discriminate in the employment of any person solely on the basis of age. Persons who apply for employment with the state or any county of the state shall be selected on the basis of training, experience, mental and physical abilities, and other selection criteria established for the position. Unless age restrictions have been specifically established through published specifications for a position, available to the public, the employing authority shall give equal consideration to all applicants, regardless of age.

History.—s. 1, ch. 69-141.



112.044 - Public employers, employment agencies, labor organizations; discrimination based on age prohibited; exceptions; remedy.

112.044 Public employers, employment agencies, labor organizations; discrimination based on age prohibited; exceptions; remedy.—

(1) LEGISLATIVE INTENT; PURPOSE.—The Legislature finds and declares that in the face of rising productivity and affluence, older workers find themselves disadvantaged, both in their efforts to retain employment and in their efforts to regain employment when displaced from jobs. The setting of arbitrary age limits, irrespective of capability for job performance, has become a common practice, and certain otherwise desirable practices may work to the disadvantage of older persons. In comparison to the incidence of unemployment among younger workers, the incidence of unemployment, especially long-term unemployment with resultant deterioration of skill, morale, and employer acceptability, is high among older workers, whose numbers are great and growing and whose employment problems are grave. In industries affecting commerce, the existence of arbitrary discrimination in employment because of age burdens commerce and the free flow of goods. It is the purpose of this act to promote employment of older persons based on ability rather than age and to prohibit arbitrary age discrimination in employment.

(2) DEFINITIONS.—For the purpose of this act:

(a) “Employer” means the state or any county, municipality, or special district or any subdivision or agency thereof. This definition shall not apply to any law enforcement agency or firefighting agency in this state.

(b) “Employment agency” means any person, including any agent thereof, regularly undertaking, with or without compensation, to procure employees for an employer, including state and local employment services receiving federal assistance.

(c) “Employee” means an individual employed by any employer.

(3) PROHIBITED ACTIVITIES; EXCEPTIONS.—

(a) Except as provided in paragraph (f), it is unlawful for an employer to:

1. Fail or refuse to hire, discharge or mandatorily retire, or otherwise discriminate against any individual with respect to the compensation, terms, conditions, or privileges of employment because of age.

2. Limit, segregate, or classify employees in any way which would deprive, or tend to deprive, any individual of employment opportunities, or otherwise adversely affect an individual’s status as an employee, because of age.

3. Reduce the wage rate of any employee or otherwise alter the terms or conditions of employment in order to comply with this act, unless such a reduction is with the employee’s express or implied consent.

(b) Except as provided in paragraph (f), it is unlawful for an employment agency to fail or refuse to refer for employment, or otherwise to discriminate against, any individual because of age or to classify or refer for employment any individual on the basis of age.

(c) Except as provided in paragraph (f), it is unlawful for a labor organization to:

1. Exclude or expel from its membership, or otherwise discriminate against, any individual because of age.

2. Limit, segregate, or classify its membership, or fail or refuse to refer for employment any individual, in any way which would limit, deprive, or tend to deprive the individual of employment opportunities or which would otherwise adversely affect the individual’s status as an employee or as an applicant for employment solely because of age.

3. Cause or attempt to cause an employer to discriminate against an individual in violation of this section.

(d) It is unlawful:

1. For an employer to discriminate against any employee or applicant for employment;

2. For an employment agency to discriminate against any individual; or

3. For a labor organization to discriminate against any member or applicant for membership,

because such employee, applicant for employment, individual, member, or applicant for membership has opposed any practice made unlawful by this section or because the employee, applicant for employment, individual, member, or applicant for membership has made a charge, testified, assisted, or participated in any manner in an investigation, a proceeding, or litigation under this act.

(e) Except as provided in paragraph (f), it is unlawful for an employer, labor organization, or employment agency to print or publish, or cause to be printed or published, any notice or advertisement relating to:

1. Employment by such employer;

2. Membership in such labor organization or any classification or referral for employment by such labor organization; or

3. Any classification or referral for employment by such employment agency,

which notice or advertisement indicates any preference, limitation, specification, or discrimination based on age.

(f) It is not unlawful for an employer, employment agency, or labor organization to:

1. Take any action otherwise prohibited under paragraph (a), paragraph (b), paragraph (c), or paragraph (e), based on a bona fide occupational qualification reasonably necessary to the normal operation of the particular business.

2. Observe the terms of a bona fide seniority system or any bona fide employee benefit plan, such as a retirement, pension, or insurance plan, which is not a subterfuge to evade the purposes of this act.

3. Discharge or otherwise discipline an individual for good cause.

(4) APPEAL; CIVIL SUIT AUTHORIZED.—Any employee of the state who is within the Career Service System established by chapter 110 and who is aggrieved by a violation of this act may appeal to the Public Employees Relations Commission under the conditions and following the procedures prescribed in part II of chapter 447. Any person other than an employee who is within the Career Service System established by chapter 110, or any person employed by the Public Employees Relations Commission, who is aggrieved by a violation of this act may bring a civil action in any court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of this act.

(5) NOTICE TO BE POSTED.—Each employer, employment agency, and labor organization shall post and keep posted in conspicuous places upon its premises notices required by the United States Department of Labor and the Equal Employment Opportunity Commission.

History.—ss. 6, 7, 8, 10, 11, ch. 76-208; s. 1, ch. 77-174; s. 7, ch. 79-7; s. 31, ch. 79-190; s. 4, ch. 81-169; s. 75, ch. 86-163; s. 679, ch. 95-147; s. 5, ch. 2011-213.



112.0455 - Drug-Free Workplace Act.

112.0455 Drug-Free Workplace Act.—

(1) SHORT TITLE.—This section shall be known and may be cited as the “Drug-Free Workplace Act.”

(2) PURPOSE.—This section is intended to:

(a) Promote the goal of drug-free workplaces within government through fair and reasonable drug-testing methods for the protection of public employees and employers.

(b) Encourage employers to provide employees who have drug use problems with an opportunity to participate in an employee assistance program or an alcohol and drug rehabilitation program.

(c) Provide for confidentiality of testing results.

(3) FINDINGS.—The Legislature finds that:

(a) Drug use has serious adverse effects upon a significant portion of the workforce, resulting in billions of dollars of lost productivity each year and posing a threat to the workplace and to public safety and security.

(b) Maintaining a healthy and productive workforce, safe working conditions free from the effects of drugs, and quality products and services is important to employers, employees, and the general public in this state. The Legislature further finds that drug use creates a variety of workplace problems, including increased injury on the job, increased absenteeism, increased financial burden on health and benefit programs, increased workplace theft, decreased employee morale, decreased productivity, and a decline in the quality of products and services.

(c) Certain drug-testing standards are necessary to protect persons participating in workplace drug-testing programs.

(d) In balancing the interests of employers, employees, and the welfare of the general public, the establishment of standards to assure fair and accurate testing for drugs in the workplace is in the best interests of all.

(4) NO LEGAL DUTY TO TEST.—All drug testing conducted by employers shall be in conformity with the standards established in this section and all applicable rules promulgated pursuant to this section. However, employers shall not have a legal duty under this section to request an employee or job applicant to undergo drug testing. No testing of employees shall take effect until local drug abuse assistance programs have been identified.

(5) DEFINITIONS.—Except where the context otherwise requires, as used in this act:

(a) “Drug” means alcohol, including distilled spirits, wine, malt beverages, and intoxicating liquors; amphetamines; cannabinoids; cocaine; phencyclidine (PCP); hallucinogens; methaqualone; opiates; barbiturates; benzodiazepines; synthetic narcotics; designer drugs; or a metabolite of any of the substances listed herein.

(b) “Drug test” or “test” means any chemical, biological, or physical instrumental analysis administered for the purpose of determining the presence or absence of a drug or its metabolites.

(c) “Initial drug test” means a sensitive, rapid, and reliable procedure to identify negative and presumptive positive specimens. All initial tests must use an immunoassay procedure or an equivalent, or must use a more accurate scientifically accepted method approved by the Agency for Health Care Administration as more accurate technology becomes available in a cost-effective form.

(d) “Confirmation test,” “confirmed test,” or “confirmed drug test” means a second analytical procedure used to identify the presence of a specific drug or metabolite in a specimen. The confirmation test must be different in scientific principle from that of the initial test procedure. This confirmation method must be capable of providing requisite specificity, sensitivity, and quantitative accuracy.

(e) “Chain of custody” refers to the methodology of tracking specified materials or substances for the purpose of maintaining control and accountability from initial collection to final disposition for all such materials or substances and providing for accountability at each stage in handling, testing, storing specimens, and reporting of test results.

(f) “Job applicant” means a person who has applied for a position with an employer and has been offered employment conditioned upon successfully passing a drug test.

(g) “Employee” means a person who works for salary, wages, or other remuneration for an employer.

(h) “Employer” means an agency within state government that employs individuals for salary, wages, or other remuneration.

(i) “Prescription or nonprescription medication” means a drug or medication obtained pursuant to a prescription as defined by s. 893.02 or a medication that is authorized pursuant to federal or state law for general distribution and use without a prescription in the treatment of human diseases, ailments, or injuries.

(j) “Random testing” means a drug test conducted on employees who are selected through the use of a computer-generated random sample of an employer’s employees.

(k) “Reasonable suspicion drug testing” means drug testing based on a belief that an employee is using or has used drugs in violation of the employer’s policy drawn from specific objective and articulable facts and reasonable inferences drawn from those facts in light of experience. Reasonable suspicion drug testing may not be required except upon the recommendation of a supervisor who is at least one level of supervision higher than the immediate supervisor of the employee in question. Among other things, such facts and inferences may be based upon:

1. Observable phenomena while at work, such as direct observation of drug use or of the physical symptoms or manifestations of being under the influence of a drug.

2. Abnormal conduct or erratic behavior while at work or a significant deterioration in work performance.

3. A report of drug use, provided by a reliable and credible source, which has been independently corroborated.

4. Evidence that an individual has tampered with a drug test during employment with the current employer.

5. Information that an employee has caused, or contributed to, an accident while at work.

6. Evidence that an employee has used, possessed, sold, solicited, or transferred drugs while working or while on the employer’s premises or while operating the employer’s vehicle, machinery, or equipment.

(l) “Specimen” means a tissue, hair, or product of the human body capable of revealing the presence of drugs or their metabolites.

(m) “Employee assistance program” means an established program for employee assessment, counseling, and possible referral to an alcohol and drug rehabilitation program.

(n) “Special risk” means employees who are required as a condition of employment to be certified under chapter 633 or chapter 943.

(6) NOTICE TO EMPLOYEES.—

(a) Employers with no drug-testing program shall ensure that at least 60 days elapse between a general one-time notice to all employees that a drug-testing program is being implemented and the beginning of actual drug testing. Employers with drug-testing programs in place prior to the effective date of this section are not required to provide a 60-day notice period.

(b) Prior to testing, all employees and job applicants for employment shall be given a written policy statement from the employer which contains:

1. A general statement of the employer’s policy on employee drug use, which shall identify:

a. The types of testing an employee or job applicant may be required to submit to, including reasonable suspicion or other basis; and

b. The actions the employer may take against an employee or job applicant on the basis of a positive confirmed drug test result.

2. A statement advising the employee or job applicant of the existence of this section.

3. A general statement concerning confidentiality.

4. Procedures for employees and job applicants to confidentially report the use of prescription or nonprescription medications both before and after being tested. Additionally, employees and job applicants shall receive notice of the most common medications by brand name or common name, as applicable, as well as by chemical name, which may alter or affect a drug test. A list of such medications shall be developed by the Agency for Health Care Administration.

5. The consequences of refusing to submit to a drug test.

6. Names, addresses, and telephone numbers of employee assistance programs and local alcohol and drug rehabilitation programs.

7. A statement that an employee or job applicant who receives a positive confirmed drug test result may contest or explain the result to the employer within 5 working days after written notification of the positive test result. If an employee or job applicant’s explanation or challenge is unsatisfactory to the employer, the person may contest the drug test result as provided by subsections (14) and (15).

8. A statement informing the employee or job applicant of his or her responsibility to notify the laboratory of any administrative or civil actions brought pursuant to this section.

9. A list of all drugs for which the employer will test, described by brand names or common names, as applicable, as well as by chemical names.

10. A statement regarding any applicable collective bargaining agreement or contract and the right to appeal to the Public Employees Relations Commission.

11. A statement notifying employees and job applicants of their right to consult the testing laboratory for technical information regarding prescription and nonprescription medication.

(c) An employer shall include notice of drug testing on vacancy announcements for those positions where drug testing is required. A notice of the employer’s drug-testing policy shall also be posted in an appropriate and conspicuous location on the employer’s premises, and copies of the policy shall be made available for inspection by the general public during regular business hours in the employer’s personnel office or other suitable locations.

(7) TYPES OF TESTING.—Drug testing must be conducted within each agency’s appropriation. An employer may conduct, but is not required to conduct, the following types of drug tests:

(a) Job applicant testing.—An employer may require job applicants to submit to a drug test and may use a refusal to submit to a drug test or a positive confirmed drug test as a basis for refusal to hire the job applicant.

(b) Reasonable suspicion.—An employer may require an employee to submit to reasonable suspicion drug testing.

(c) Random testing.—An employer may conduct random testing once every 3 months. The random sample of employees chosen for testing must be computer-generated by an independent third party. A random sample may not constitute more than 10 percent of the total employee population.

(d) Routine fitness for duty.—An employer may require an employee to submit to a drug test if the test is conducted as part of a routinely scheduled employee fitness-for-duty medical examination that is part of the employer’s established policy or that is scheduled routinely for all members of an employment classification or group.

(e) Followup testing.—If the employee in the course of employment enters an employee assistance program for drug-related problems, or an alcohol and drug rehabilitation program, the employer may require the employee to submit to a drug test as a followup to such program, and on a quarterly, semiannual, or annual basis for up to 2 years thereafter.

(8) PROCEDURES AND EMPLOYEE PROTECTION.—All specimen collection and testing for drugs under this section shall be performed in accordance with the following procedures:

(a) A sample shall be collected with due regard to the privacy of the individual providing the sample, and in a manner reasonably calculated to prevent substitution or contamination of the sample.

(b) Specimen collection shall be documented, and the documentation procedures shall include:

1. Labeling of specimen containers so as to reasonably preclude the likelihood of erroneous identification of test results.

2. A form for the employee or job applicant to provide any information he or she considers relevant to the test, including identification of currently or recently used prescription or nonprescription medication, or other relevant medical information. Such form shall provide notice of the most common medications by brand name or common name, as applicable, as well as by chemical name, which may alter or affect a drug test. The providing of information does not preclude the administration of the drug test, but shall be taken into account in interpreting any positive confirmed results.

(c) Specimen collection, storage, and transportation to the testing site shall be performed in a manner that will reasonably preclude specimen contamination or adulteration.

(d) Each initial and confirmation test conducted under this section, not including the taking or collecting of a specimen to be tested, shall be conducted by a licensed laboratory as described in subsection (12).

(e) A specimen for a drug test may be taken or collected by any of the following persons:

1. A physician, a physician’s assistant, a registered professional nurse, a licensed practical nurse, a nurse practitioner, or a certified paramedic who is present at the scene of an accident for the purpose of rendering emergency medical service or treatment.

2. A qualified person employed by a licensed laboratory.

(f) A person who collects or takes a specimen for a drug test conducted pursuant to this section shall collect an amount sufficient for two drug tests as determined by the Agency for Health Care Administration.

(g) Any drug test conducted or requested by an employer may occur before, during, or immediately after the regular work period of the employee, and shall be deemed to be performed during work time for the purposes of determining compensation and benefits for the employee.

(h) Every specimen that produces a positive confirmed result shall be preserved by the licensed laboratory that conducts the confirmation test for a period of at least 210 days from the time the results of the positive confirmation test are mailed or otherwise delivered to the employer. However, if an employee or job applicant undertakes an administrative or legal challenge to the test result, the employee or job applicant shall notify the laboratory and the sample shall be retained by the laboratory until the case or administrative appeal is settled. During the 180-day period after written notification of a positive test result, the employee or job applicant who has provided the specimen shall be permitted by the employer to have a portion of the specimen retested, at the employee or job applicant’s expense, at another laboratory, licensed and approved by the Agency for Health Care Administration, chosen by the employee or job applicant. The second laboratory must test at equal or greater sensitivity for the drug in question as the first laboratory. The first laboratory that performed the test for the employer is responsible for the transfer of the portion of the specimen to be retested, and for the integrity of the chain of custody during such transfer.

(i) Within 5 working days after receipt of a positive confirmed test result from the testing laboratory, an employer shall inform an employee or job applicant in writing of such positive test result, the consequences of such results, and the options available to the employee or job applicant.

(j) The employer shall provide to the employee or job applicant, upon request, a copy of the test results.

(k) Within 5 working days after receiving notice of a positive confirmed test result, the employee or job applicant may submit information to an employer explaining or contesting the test results, and why the results do not constitute a violation of the employer’s policy.

(l) If an employee or job applicant’s explanation or challenge of the positive test results is unsatisfactory to the employer, a written explanation as to why the employee or job applicant’s explanation is unsatisfactory, along with the report of positive results, shall be provided by the employer to the employee or job applicant. All such documentation shall be kept confidential and exempt from the provisions of s. 119.07(1) by the employer pursuant to subsection (11) and shall be retained by the employer for at least 1 year.

(m) An employer may not discharge, discipline, refuse to hire, discriminate against, or request or require rehabilitation of an employee or job applicant on the sole basis of a positive test result that has not been verified by a confirmation test.

(n) Upon successful completion of an employee assistance program or an alcohol and drug rehabilitation program, the employee shall be reinstated to the same or equivalent position that was held prior to such rehabilitation.

(o) An employer may not discharge, discipline, or discriminate against an employee, or refuse to hire a job applicant, on the basis of any prior medical history revealed to the employer pursuant to this section.

(p) An employer who performs drug testing or specimen collection shall use chain-of-custody procedures as established by the Agency for Health Care Administration to ensure proper recordkeeping, handling, labeling, and identification of all specimens to be tested.

(q) An employer shall pay the cost of all drug tests, initial and confirmation, which the employer requires of employees.

(r) An employee or job applicant shall pay the costs of any additional drug tests not required by the employer.

(s) An employer may not discharge, discipline, or discriminate against an employee solely upon voluntarily seeking treatment, while under the employ of the employer, for a drug-related problem if the employee has not previously tested positive for drug use, entered an employee assistance program for drug-related problems, or entered an alcohol and drug rehabilitation program. However, special risk employees may be subject to discharge or disciplinary action when the presence of illicit drugs, pursuant to s. 893.13, is confirmed.

(t) If testing is conducted based on reasonable suspicion, each employer shall promptly detail in writing the circumstances which formed the basis of the determination that reasonable suspicion existed to warrant the testing. A copy of this documentation shall be given to the employee upon request and the original documentation shall be kept confidential and exempt from the provisions of s. 119.07(1) by the employer pursuant to subsection (11) and retained by the employer for at least 1 year.

(u) If an employee is unable to participate in outpatient rehabilitation, the employee may be placed on leave status while participating in an employee assistance program or an alcohol and drug rehabilitation program. If placed on leave-without-pay status, the employee shall be permitted to use any accumulated leave credits prior to being placed on leave without pay. Upon successful completion of an employee assistance program or an alcohol and drug rehabilitation program, the employee shall be reinstated to the same or equivalent position that was held prior to such rehabilitation.

(9) CONFIRMATION TESTING.—

(a) If an initial drug test is negative, the employer may in its sole discretion and at the employer’s expense seek a confirmation test.

(b) Only licensed laboratories as described in subsection (12) shall conduct confirmation drug tests.

(c) All positive initial tests shall be confirmed using gas chromatography/mass spectrometry (GC/MS) or an equivalent or more accurate scientifically accepted method approved by the Agency for Health Care Administration as such technology becomes available in a cost-effective form.

(10) EMPLOYER PROTECTION.—

(a) No employee or job applicant whose drug test result is confirmed as positive in accordance with the provisions of this section shall, by virtue of the result alone, be defined as a person with a “handicap” as cited in the 1973 Rehabilitation Act.

(b) An employer who discharges or disciplines an employee or refuses to hire a job applicant in compliance with this section shall be considered to have discharged, disciplined, or refused to hire for cause.

(c) No physician-patient relationship is created between an employee or job applicant and an employer or any person performing or evaluating a drug test, solely by the establishment, implementation, or administration of a drug-testing program.

(d) Nothing in this section shall be construed to prevent an employer from establishing reasonable work rules related to employee possession, use, sale, or solicitation of drugs, including convictions for drug-related offenses, and taking action based upon a violation of any of those rules.

(e) Nothing in this section shall be construed to operate retroactively.

(f) If an employee or job applicant refuses to submit to a drug test, the employer shall not be barred from discharging or disciplining the employee, or from refusing to hire the job applicant. However, nothing in this paragraph shall abrogate the rights and remedies of the employee or job applicant as otherwise provided in this section.

(g) An employer who refuses to hire a job applicant based on a positive confirmed drug test result shall not be required to hold the employment position vacant while the job applicant pursues administrative action. However, should the job applicant prevail in the actions, the employer shall provide him or her the opportunity of employment in the next available comparable position.

(h) An employer may discharge or discipline an employee following a first-time positive confirmed drug test result. If the employer does not discharge the employee, the employer may refer the employee to an employee assistance program or an alcohol and drug rehabilitation program in which the employee may participate at the expense of the employee or pursuant to a health insurance plan.

1. If an employer refers an employee to an employee assistance program or an alcohol and drug rehabilitation program, the employer must determine whether the employee is able to safely and effectively perform the job duties assigned to the employee while the employee participates in the employee assistance program or the alcohol and drug rehabilitation program.

2. An employee whose assigned duties require the employee to carry a firearm, work closely with an employee who carries a firearm, perform life-threatening procedures, work with heavy or dangerous machinery, work as a safety inspector, work with children, work with detainees in the correctional system, work with confidential information or documents pertaining to criminal investigations, work with controlled substances, hold a position subject to s. 110.1127, or hold a position in which a momentary lapse in attention could result in injury or death to another person, is deemed unable to safely and effectively perform the job duties assigned to the employee while the employee participates in the employee assistance program or the alcohol and drug rehabilitation program.

3. If an employer refers an employee to an employee assistance program or an alcohol and drug rehabilitation program and the employer determines that the employee is unable, or the employee is deemed unable, to safely and effectively perform the job duties assigned to the employee before he or she completes the employee assistance program or the alcohol and drug rehabilitation program, the employer shall place the employee in a job assignment that the employer determines the employee can safely and effectively perform while participating in the employee assistance program or the alcohol and drug rehabilitation program.

4. If a job assignment in which the employee may safely and effectively perform is unavailable, the employer shall place the employee on leave status while the employee is participating in an employee assistance program or an alcohol and drug rehabilitation program. If placed on leave status without pay, the employee may use accumulated leave credits before being placed on leave without pay.

(i) This section does not prohibit an employer from conducting medical screening or other tests required by any statute, rule, or regulation for the purpose of monitoring exposure of employees to toxic or other unhealthy substances in the workplace or in the performance of job responsibilities. Such screening or tests shall be limited to the specific substances expressly identified in the applicable statute, rule, or regulation, unless prior written consent of the employee is obtained for other tests.

(11) CONFIDENTIALITY.—

(a) Except as otherwise provided in this subsection, all information, interviews, reports, statements, memoranda, and drug test results, written or otherwise, received or produced as a result of a drug-testing program are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, and may not be used or received in evidence, obtained in discovery, or disclosed in any public or private proceedings, except in accordance with this section.

(b) Employers, laboratories, employee assistance programs, drug and alcohol rehabilitation programs, and their agents may not release any information concerning drug test results obtained pursuant to this section without a written consent form signed voluntarily by the person tested, except where such release is compelled by a hearing officer or a court of competent jurisdiction pursuant to an appeal taken under this section, or where deemed appropriate by a professional or occupational licensing board in a related disciplinary proceeding. The consent form must contain, at a minimum:

1. The name of the person who is authorized to obtain the information.

2. The purpose of the disclosure.

3. The precise information to be disclosed.

4. The duration of the consent.

5. The signature of the person authorizing release of the information.

(c) Information on drug test results shall not be released or used in any criminal proceeding against the employee or job applicant. Information released contrary to this section shall be inadmissible as evidence in any such criminal proceeding.

(d) Nothing herein shall be construed to prohibit certifying bodies of special risk employees from receiving information on positive confirmed drug test results for the purpose of reviewing certification.

(e) Nothing herein shall be construed to prohibit the employer, agent of the employer, or laboratory conducting a drug test from having access to employee drug test information when consulting with legal counsel in connection with actions brought under or related to this section or where the information is relevant to its defense in a civil or administrative matter.

(12) DRUG-TESTING STANDARDS; LABORATORIES.—

(a) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this section and part II of chapter 408 and to entities licensed by or applying for such licensure from the Agency for Health Care Administration pursuant to this section. A license issued by the agency is required in order to operate a laboratory.

(b) A laboratory may analyze initial or confirmation drug specimens only if:

1. The laboratory is licensed and approved by the Agency for Health Care Administration using criteria established by the United States Department of Health and Human Services as general guidelines for modeling the state drug testing program and in accordance with part II of chapter 408. Each applicant for licensure and licensee must comply with all requirements of part II of chapter 408.

2. The laboratory has written procedures to ensure chain of custody.

3. The laboratory follows proper quality control procedures, including, but not limited to:

a. The use of internal quality controls including the use of samples of known concentrations which are used to check the performance and calibration of testing equipment, and periodic use of blind samples for overall accuracy.

b. An internal review and certification process for drug test results, conducted by a person qualified to perform that function in the testing laboratory.

c. Security measures implemented by the testing laboratory to preclude adulteration of specimens and drug test results.

d. Other necessary and proper actions taken to ensure reliable and accurate drug test results.

(c) A laboratory shall disclose to the employer a written test result report within 7 working days after receipt of the sample. All laboratory reports of a drug test result shall, at a minimum, state:

1. The name and address of the laboratory which performed the test and the positive identification of the person tested.

2. Positive results on confirmation tests only, or negative results, as applicable.

3. A list of the drugs for which the drug analyses were conducted.

4. The type of tests conducted for both initial and confirmation tests and the minimum cutoff levels of the tests.

5. Any correlation between medication reported by the employee or job applicant pursuant to subparagraph (8)(b)2. and a positive confirmed drug test result.

No report shall disclose the presence or absence of any drug other than a specific drug and its metabolites listed pursuant to this section.

(d) The laboratory shall submit to the Agency for Health Care Administration a monthly report with statistical information regarding the testing of employees and job applicants. The reports shall include information on the methods of analyses conducted, the drugs tested for, the number of positive and negative results for both initial and confirmation tests, and any other information deemed appropriate by the Agency for Health Care Administration. No monthly report shall identify specific employees or job applicants.

(e) Laboratories shall provide technical assistance to the employer, employee, or job applicant for the purpose of interpreting any positive confirmed test results which could have been caused by prescription or nonprescription medication taken by the employee or job applicant.

(13) RULES.—

(a) The Agency for Health Care Administration may adopt additional rules to support this law and part II of chapter 408, using criteria established by the United States Department of Health and Human Services as general guidelines for modeling drug-free workplace laboratories, concerning, but not limited to:

1. Standards for drug-testing laboratory licensing and denial, suspension, and revocation of a license.

2. Urine, hair, blood, and other body specimens and minimum specimen amounts which are appropriate for drug testing, not inconsistent with other provisions established by law.

3. Methods of analysis and procedures to ensure reliable drug-testing results, including standards for initial tests and confirmation tests, not inconsistent with other provisions established by law.

4. Minimum cutoff detection levels for drugs or their metabolites for the purposes of determining a positive test result, not inconsistent with other provisions established by law.

5. Chain-of-custody procedures to ensure proper identification, labeling, and handling of specimens being tested, not inconsistent with other provisions established by law.

6. Retention, storage, and transportation procedures to ensure reliable results on confirmation tests and retests.

7. A list of the most common medications by brand name or common name, as applicable, as well as by chemical name, which may alter or affect a drug test.

(b) The following standards and procedures are established related to hair testing:

1. Hair cutoff levels for initial drug-screening tests.—The following initial cutoff levels must be used when screening hair specimens to determine whether they are negative for these drugs or their metabolites:

a. Marijuana: 10 pg/10 mg of hair;

b. Cocaine: 5 ng/10 mg of hair; and

c. Opiate/synthetic narcotics and metabolites: 5 ng/10 mg of hair. For the purpose of this section, opiate and metabolites include the following:

(I) Codeine;

(II) Heroin, monoacetylmorphine (heroin metabolites);

(III) Morphine;

d. Phencyclidine: 3 ng/10 mg of hair; and

e. Amphetamines: 5 ng/10 mg of hair. For the purpose of this section, amphetamines include the following:

(I) Amphetamines;

(II) Methamphetamine;

2. Hair cutoff levels for drug confirmation testing.—

a. All specimens identified as positive on the initial test must be confirmed using gas chromatography/mass spectrometry (GC/MS), mass spectrometry/mass spectrometry (MS/MS) at the following cutoff levels for these drugs on their metabolites. All confirmations must be by quantitative analysis.

(I) Marijuana metabolites: 1 pg/10 mg of hair (Delta-9-tetrahydrocannabinol-0-carboxylic acid).

(II) Cocaine: must be at or above 5 ng/10 mg of hair. Cocaine metabolites if present will be recorded at the following minimum levels:

(A) Benzoylecgonine at 1 ng/10 mg of hair; and

(B) Cocaethlyene at 1 ng/10 mg of hair.

(III) Opiate/synthetic narcotics and metabolites: 5 ng/10 mg of hair; opiate and metabolites include the following:

(A) Codeine;

(B) 6-Monoacetylmorphine (heroin metabolite); and

(C) Morphine.

(IV) Phencyclidine: 3 ng/10 mg of hair.

(V) Amphetamines: 5 ng/10 mg of hair. For the purpose of this section, amphetamines include the following:

(A) Amphetamines; and

(B) Methamphetamines.

b. All hair specimens undergoing confirmation must be decontaminated using a wash procedure which has been published in the peer-reviewed literature which, as a minimum, has an initial 15-minute organic solvent wash followed by multiple (minimum of three) 30-minute aqueous washes.

c. After hair is washed, the drug entrapped in the hair is released either by digestion (chemical or enzymatic) or by multiple solvent extractions. The resulting digest or pooled solvent extracts are then screened and confirmed by approved methods.

d. All confirmation analysis methods must eliminate the melanin fraction of the hair before analysis. If a nondigestion method is used, the laboratory must present published data in the peer-reviewed literature from a large population study which indicates that the method of extraction does not possess a statistically significant hair-color bias.

e. Additional hair samples may be collected to reconfirm the initial report. The recollected sample shall be retested as specified; however, the confirmation analysis must be performed even if the screening test is negative. A second positive report must be made if the drug concentration in the digest by confirmation methods exceeds the limit of quantitation of the testing laboratory’s method. A second test must be offered to anyone disputing a positive hair test result.

3. Hair specimen collection procedures.—

a. Designation of collection site.—Each drug-testing program shall have one or more designated collection sites which have all necessary personnel, materials, equipment, facilities, and supervision to provide for the collection, security, temporary storage, and shipping or transportation of hair specimens to a licensed drug-testing facility.

b. Security.—While security is important with any collection, in the case of hair, only the temporary storage area in the designated collection site needs to be secure.

c. Chain of custody.—Chain-of-custody standardized forms shall be properly executed by authorized collection site personnel upon receipt of specimens. Handling and transportation of hair specimens from one authorized individual or place to another shall always be accomplished through chain-of-custody procedures. Every effort shall be made to minimize the number of persons handling specimens.

d. Access to authorized personnel only.—The hair collection site need be off limits to unauthorized personnel only during the actual collection of specimens.

e. Privacy.—Procedures for collecting hair should be performed on one individual at a time to prevent substitutions or interference with the collection of reliable samples. Procedures must ensure that the hair collection does not infringe on the individual’s privacy.

f. Integrity and identity of specimen.—Precautions must be taken to ensure that the root end of a hair specimen is indicated for the laboratory which performs the testing. The maximum length of hair that shall be tested is 3.9 cm distal from the head, which on average represents a 3-month time window. The following minimum precautions must be taken when collecting a hair specimen to ensure that specimens are obtained and correctly identified:

(I) When an individual arrives at the collection site, the collection site personnel shall request the individual to present photo identification. If the individual does not have proper photo identification, the collection site personnel shall contact the supervisor of the individual, the coordinator of the drug testing program, or any other employer official who can positively identify the individual. If the individual’s identity cannot be established, the collection site personnel shall not proceed with the collection.

(II) If the individual fails to arrive at the assigned time, the collection site personnel shall contact the appropriate authority to obtain guidance on the action to be taken.

(III) The collection site personnel shall note any unusual behavior or appearance on the chain-of-custody form.

(IV) Hair shall be cut as close to the scalp or body, excluding the pubic area, as possible. Upon taking the specimen from the individual, the collection site personnel shall determine that it contains approximately 1/2-inch of hair when fanned out on a ruler (about 40 mg of hair).

(V) Both the individual being tested and the collection site personnel shall keep the specimen in view at all times prior to the specimen container being sealed with a tamper-resistant seal and labeled with the individual’s specimen number and other required information.

(VI) The collection site personnel shall label the container which contains the hair with the date, the individual’s specimen number, and any other identifying information provided or required by the drug-testing program.

(VII) The individual shall initial the container for the purpose of certifying that it is the specimen collected from the individual.

(VIII) The collection site personnel shall indicate on the chain-of-custody form all information identifying the specimen. The collection site personnel shall sign the chain-of-custody form next to the identifying information or the chain of custody on the specimen container.

(IX) The individual must be asked to read and sign a statement certifying that the specimen identified as having been collected from the individual is in fact that specimen the individual provided.

(X) The collection site personnel shall complete the chain-of-custody form.

g. Collection control.—To the maximum extent possible, collection site personnel shall keep the individual’s specimen container within sight both before and after collection. After the specimen is collected, it must be properly sealed and labeled. An approved chain-of-custody form must be used for maintaining control and accountability of each specimen from the point of collection to final disposition of the specimen. The date and purpose must be documented on an approved chain-of-custody form each time a specimen is handled or transferred, and every individual in the chain must be identified. Every effort must be made to minimize the number of persons handling specimens.

h. Transportation to the testing facility.—Collection site personnel shall arrange to transport the collected specimens to the drug-testing facility. The specimens shall be placed in containers which shall be securely sealed to eliminate the possibility of undetected tampering. The collection site personnel shall ensure that the chain-of-custody documentation is sealed separately from the specimen and placed inside the container sealed for transfer to the drug-testing facility.

4. Quality assurance and quality control.—

a. Quality assurance.—Testing facilities shall have a quality assurance program which encompasses all aspects of the testing process, including, but not limited to, specimen acquisition, chain of custody, security and reporting of results, initial and confirmatory testing, and validation of analytical procedures. Quality assurance procedures shall be designed, implemented, and reviewed to monitor the conduct of each step of the process of testing for drugs.

b. Quality control.—

(I) Each analytical run of specimens to be screened shall include:

(A) Hair specimens certified to contain no drug;

(B) Hair specimens fortified with known standards; and

(C) Positive controls with the drug or metabolite at or near the threshold (cutoff).

(II) In addition, with each batch of samples, a sufficient number of standards shall be included to ensure and document the linearity of the assay method over time in the concentration area of the cutoff. After acceptable values are obtained for the known standards, those values must be used to calculate sample data. Implementation of procedures to ensure that carryover does not contaminate the testing of an individual’s specimen must be documented. A minimum of 5 percent of all test samples must be quality control specimens. The testing facility’s quality control samples, prepared from fortified hair samples of determined concentration, must be included in the run and must appear as normal samples to drug-screen testing facility analysis. One percent of each run, with a minimum of at least one sample, must be the testing facility’s own quality control samples.

5.a. Proficiency testing.—

(I) Each hair drug-testing facility shall enroll and demonstrate satisfactory performance in a proficiency-testing program established by an independent group.

(II) The drug-testing facility shall maintain records which document the handling, processing, and examination of all proficiency-testing samples for a minimum of 2 years from the date of testing.

(III) The drug-testing facility shall ensure that proficiency-testing samples are analyzed at least three times each year using the same techniques as those employed for unknown specimens.

(IV) The proficiency-testing samples must be included with the routine sample run and tested with the same frequency as unknown samples by the individuals responsible for testing unknown specimens.

(V) The drug-testing facility may not engage in discussions or communications concerning proficiency-testing results with other drug-testing facilities, nor may they send proficiency-testing samples or portions of the samples to another drug-testing facility for analysis.

b. Satisfactory performance.—

(I) The drug-testing facility shall maintain an overall testing-event score equivalent to passing proficiency scores for other drug-testing matrices.

(II) Failure to participate in a proficiency-testing event shall result in a score of 0 percent for that testing event.

c. Unsuccessful performance.—Failure to achieve satisfactory performance in two consecutive testing events, or two out of three consecutive testing events, is determined to be unsuccessful performance.

(c) The Department of Management Services may adopt rules for all executive branch agencies implementing this section.

(d) The State Courts Administrator may adopt rules for the state courts system implementing this section.

(e) The Justice Administrative Commission may adopt rules on behalf of the state attorneys and public defenders of Florida, the capital collateral regional counsel, and the Judicial Qualifications Commission.

(f) The President of the Senate and the Speaker of the House of Representatives may adopt rules, policies, or procedures for the employees and members of the legislative branch implementing this section.

This section shall not be construed to eliminate the bargainable rights as provided in the collective bargaining process where applicable.

(14) DISCIPLINE REMEDIES.—

(a) An executive branch employee who is disciplined or who is a job applicant for another position and is not hired pursuant to this section, may file an appeal with the Public Employees Relations Commission. Any appeal must be filed within 30 calendar days of receipt by the employee or job applicant of notice of discipline or refusal to hire. The notice shall inform the employee or job applicant of the right to file an appeal, or if available, the right to file a collective bargaining grievance pursuant to s. 447.401. Such appeals shall be resolved pursuant to the procedures established in ss. 447.207(1)-(4), 447.208(2), and 447.503(4) and (5). A hearing on the appeal shall be conducted within 30 days of the filing of the appeal, unless an extension is requested by the employee or job applicant and granted by the commission or an arbitrator.

(b) The commission shall promulgate rules concerning the receipt, processing, and resolution of appeals filed pursuant to this section.

(c) Appeals to the commission shall be the exclusive administrative remedy for any employee who is disciplined or any job applicant who is not hired pursuant to this section, notwithstanding the provisions of chapter 120. However, nothing in this subsection shall affect the right of an employee or job applicant to file a collective bargaining grievance pursuant to s. 447.401 provided that an employee or job applicant may not file both an appeal and a grievance.

(d) An employee or a job applicant who has been disciplined or who has not been hired pursuant to this section must exhaust either the administrative appeal process or collective bargaining grievance-arbitration process.

(e) Upon resolving an appeal filed pursuant to paragraph (c), and finding a violation of this section, the commission may order the following relief:

1. Rescind the disciplinary action, expunge related records from the personnel file of the employee or job applicant and reinstate the employee.

2. Order compliance with paragraph (10)(g).

3. Award back pay and benefits.

4. Award the prevailing employee or job applicant the necessary costs of the appeal, reasonable attorney’s fees, and expert witness fees.

(15) NONDISCIPLINE REMEDIES.—

(a) Any person alleging a violation of the provisions of this section, that is not remediable by the commission or an arbitrator pursuant to subsection (14), must institute a civil action for injunctive relief or damages, or both, in a court of competent jurisdiction within 180 days of the alleged violation, or be barred from obtaining the following relief. Relief is limited to:

1. An order restraining the continued violation of this section.

2. An award of the costs of litigation, expert witness fees, reasonable attorney’s fees, and noneconomic damages provided that damages shall be limited to the recovery of damages directly resulting from injury or loss caused by each violation of this section.

(b) Any employer who complies with the provisions of this section shall be without liability from all civil actions arising from any drug testing program or procedure performed in compliance with this section.

(c) Pursuant to any claim alleging a violation of this section, including a claim under this section where it is alleged that an employer’s action with respect to a person was based on an incorrect test result, there shall be a rebuttable presumption that the test was valid if the employer complied with the provisions of this section.

(d) No cause of action shall arise in favor of any person based upon the failure of an employer to establish a program or policy for drug testing.

(16) FEDERAL COMPLIANCE.—The drug-testing procedures provided in this section do not apply where the specific work performed requires employees or job applicants to be subject to drug testing pursuant to:

(a) Federal regulations that specifically preempt state and local regulation of drug testing with respect to such employees and job applicants;

(b) Federal regulations or requirements enacted or implemented in connection with the operation of federally regulated facilities;

(c) Federal contracts where the drug testing is conducted for safety, or protection of sensitive or proprietary data or national security; or

(d) State agency rules that adopt federal regulations applicable to the interstate component of a federally regulated activity.

(17) LICENSE FEE.—Fees from licensure of drug-testing laboratories shall be sufficient to carry out the responsibilities of the Agency for Health Care Administration for the regulation of drug-testing laboratories. In accordance with s. 408.805, applicants and licensees shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The fee shall be not less than $16,000 or more than $20,000 per biennium and shall be established by rule.

History.—s. 1, ch. 89-173; s. 1, ch. 90-238; s. 25, ch. 90-360; s. 1, ch. 91-201; s. 6, ch. 91-279; s. 4, ch. 91-429; s. 40, ch. 92-279; s. 55, ch. 92-326; s. 7, ch. 93-129; s. 2, ch. 95-119; s. 680, ch. 95-147; s. 1, ch. 96-289; s. 32, ch. 96-406; s. 7, ch. 98-136; ss. 5, 71, ch. 98-171; s. 53, ch. 2000-349; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 37, ch. 2004-267; s. 11, ch. 2006-1; s. 7, ch. 2007-217; s. 1, ch. 2007-230; s. 1, ch. 2012-8; s. 7, ch. 2016-10; s. 23, ch. 2016-145.



112.046 - Political party committee membership allowed.

112.046 Political party committee membership allowed.—Notwithstanding any other provision of law, an officer or employee of the state or any political subdivision may also serve as a member of the state executive committee or county executive committee of a political party. No person shall be required to resign from public office or employment, nor shall any person be fired or removed from such public office or employment, because of membership on such a committee prior to June 25, 1980.

History.—s. 3, ch. 80-207; s. 681, ch. 95-147.



112.048 - Voluntary retirement with half pay authorized for elective officers of cities or towns; appropriation.

112.048 Voluntary retirement with half pay authorized for elective officers of cities or towns; appropriation.—

(1) The intent of the Legislature is to authorize and direct each city and town to provide a system of retirement for elected officials, but it is further the intent that each city or town may determine whether the system will be contributory or noncontributory.

(2)(a) From and after June 3, 1939, whenever any elective officer of any city or town of this state has held any elective office of such city or town for a period of 20 years or more consecutively, or for a period of 20 years or more consecutively, except for one period not exceeding 6 months, such elective officer may voluntarily resign or retire from such elective office with the right to be paid on the officer’s own requisition by such city or town during the remainder of his or her natural life a sum equal to one-half of the full amount of the annual or monthly salary that such city or town was authorized by law to pay said elective officer at the time of resignation or retirement; and such city and town shall appropriate and provide in its annual budget sufficient moneys to meet the requirements of this section when no other plan is available for elected local officials. In cases in which an elective officer during any term of office entered or enters and served or serves in the Armed Forces of the United States during any period during which the United States was or shall be engaged in war and thereafter was or shall be appointed or again elected to the same elective office prior to discharge from such service in the Armed Forces, such time of service in the Armed Forces shall not be construed to be a break in consecutive service and shall be counted in determining the years of consecutive service of such elective officer.

(b) The provisions of this subsection shall not operate to preclude any elected officer from retiring under, and receiving benefits pursuant to, the provisions of this section as it existed prior to October 1, 1973, if such officer had, prior to that date, completed the required 20 years of service or been elected to a term upon the expiration of which he or she completes the required 20 years of service. However, if on October 1, 1973, an elected officer had completed at least 10 of the required 20 years of service, the city or town may elect to provide an annual or monthly retirement salary as provided in this subsection.

(3) Each city or town may by ordinance establish a contributory retirement system for those officials defined in subsection (2). The rules for participation, the amount of the official’s contributions, and the method of appropriation and payment may be determined by ordinance of the city or town.

History.—s. 1, ch. 19247, 1939; CGL 1940 Supp. 2998(1); s. 1, ch. 57-805; s. 1, ch. 65-455; s. 1, ch. 72-280; s. 4, ch. 73-129; s. 1, ch. 74-231; s. 1, ch. 84-351; s. 682, ch. 95-147.

Note.—Former ss. 165.25, 121.20.



112.05 - Retirement; cost-of-living adjustment; employment after retirement.

112.05 Retirement; cost-of-living adjustment; employment after retirement.—

(1)(a) Whenever any state official or state employee has attained the age of 70 years or more and has served the state as either an official or employee, or both, for as much as 20 consecutive years or more or for an aggregate time of 30 years or more, or whenever any state official or employee, irrespective of age, has served the state as either an official or employee, or both, for 30 consecutive years or more, or for as much as an aggregate of 35 years or more, such official or employee may retire from office as such official or employee with the right to be paid, and shall be paid monthly on his or her own requisition during the remainder of his or her natural life one-half the amount of the average monthly salary received during the last 10 years of such service; and sufficient money to meet the requirements of this section is hereby appropriated out of any moneys in the State Treasury not otherwise appropriated. Provided, that military service in the Armed Forces of the United States shall be computed as a part of the time specified hereinabove as entitling a state official or employee to the benefits of this section. This section shall apply only to persons retired or persons who are on a state payroll June 30, 1953, and remain continuously on a state payroll until eligible to retire. This section shall not affect any state official or employee who has already retired under any retirement act, except that no Cabinet officer qualifying shall receive less than $4,500 per year.

(b)1. Any state official or state employee who, as of January 1, 1976, has served the state as either an official or employee, or both, for 29 consecutive years, irrespective of age, and who has a terminal or critical illness, which illness is certified by two physicians licensed in this state as terminal or critical, shall be eligible for early retirement. The benefits accruing to any such person under this section shall be reduced by five-twelfths of 1 percent for each complete month by which such retirement precedes the 30 years of service required under paragraph (a).

2. Any state official or employee eligible to retire pursuant to the provisions of this paragraph may retire from office as such official or employee with the right to be paid, and shall be paid monthly on his or her own requisition, during the remainder of his or her natural life, one-half the amount of the average monthly salary received during the last 10 years of service, less the actuarial reduction provided for in subparagraph 1.

(c) Upon the death of a retired state officer or employee receiving monthly benefits under this section, the monthly benefits shall be paid through the last day of the month of death and shall terminate on that date.

(2) An annual cost-of-living adjustment shall be made to the monthly benefit payable to retirees who are retired under this section pursuant to the provisions of s. 121.101.

(3) Any person who is retired under this section may be employed by an employer who does not participate in a state-administered retirement system and may receive compensation from such employment without limiting or restricting in any way the retirement benefits payable to such person.

(4)(a) Any person who is retired under this section may be reemployed by any private or public employer after retirement and receive retirement benefits and compensation from his or her employer without limitation, except that no person may receive both a salary from reemployment with any agency participating in the Florida Retirement System and retirement benefits under this chapter for a period of 12 months immediately subsequent to the date of retirement.

(b) Any person to whom the limitation in paragraph (a) applies who violates such reemployment limitation and is reemployed with any agency participating in the Florida Retirement System prior to completion of the 12-month limitation period shall give timely notice of this fact in writing to the employer and to the division; and the person’s retirement benefits shall be suspended for the balance of the 12-month limitation period. Any person employed in violation of this subsection and any employing agency which knowingly employs or appoints such person without notifying the Department of Management Services to suspend retirement benefits shall be jointly and severally liable for reimbursement to the retirement trust fund of any benefits paid during the reemployment limitation period. To avoid liability, such employing agency shall have a written statement from the retiree that he or she is not retired from a state-administered retirement system. Any retirement benefits received by such person while reemployed during this limitation period shall be repaid to the retirement trust fund, and the retirement benefits shall remain suspended until such repayment has been made. Any benefits suspended beyond the reemployment limitation period shall apply toward the repayment of benefits received in violation of the reemployment limitation.

(c) An employer, upon employment of any person who has been retired under a state-administered retirement program, shall pay retirement contributions in an amount equal to the unfunded actuarial accrued liability portion of the employer contribution which would be required for a regular member of the Florida Retirement System.

(d) The limitations of this subsection apply to reemployment in any capacity with an employer as defined in s. 121.021(10), irrespective of the category of funds from which the person is compensated.

History.—s. 1, ch. 12293, 1927; CGL 242; s. 1, ch. 17274, 1935; s. 1, ch. 20499, 1941; s. 1, ch. 22828, 1945; ss. 1, chs. 28147, 28148, 1953; s. 1, ch. 74-303; s. 1, ch. 76-212; s. 1, ch. 80-126; s. 2, ch. 80-130; s. 1, ch. 81-307; s. 31, ch. 83-217; s. 19, ch. 84-266; s. 1, ch. 90-274; s. 3, ch. 95-146; s. 683, ch. 95-147; s. 1, ch. 96-368; s. 12, ch. 99-255.

Note.—Former s. 121.001.



112.0501 - Ratification of certain dual retirements.

112.0501 Ratification of certain dual retirements.—

(1) Any state employee who was permitted by the Comptroller, as administrator of the retirement provisions of s. 112.05 and chapter 122, to retire under the provisions of both such statutes prior to April 23, 1969, when the Attorney General ruled that such dual retirements are prohibited by s. 122.10(3), as recodified by the Legislature in 1965, shall receive and enjoy the retirement benefits awarded upon retirement, the provisions of s. 122.10(3) to the contrary notwithstanding.

(2) The exceptions granted to state retirees coming under the provisions of subsection (1) shall not apply to any state employee retiring subsequent to November 1, 1970, and the administrator of the Florida Retirement System is hereby directed to establish such rules and procedures as may be necessary to prohibit such dual retirements for members of the Florida Retirement System or any retirement system consolidated therein pursuant to s. 121.011(2).

History.—s. 1, ch. 72-202; s. 684, ch. 95-147.



112.0515 - Retirement or pension rights unaffected by consolidation or merger of governmental agencies.

112.0515 Retirement or pension rights unaffected by consolidation or merger of governmental agencies.—It is hereby declared to be the policy of this state that in any consolidation or merger of governments or the transfer of functions between units of governments either at the state or local level or between state and local units, the rights of all public employees in any retirement or pension fund shall be fully protected. No consolidation or merger of governments or governmental services, either state or local, accomplished in this state shall diminish or impair the rights of any public employee in any retirement or pension fund or plan which existed at the date of such consolidation or merger and in which the employee was participating, nor shall such consolidation or merger result in any impairment or reduction in benefits or other pension rights accruing to such employee.

History.—s. 1, ch. 72-210.



112.061 - Per diem and travel expenses of public officers, employees, and authorized persons.

112.061 Per diem and travel expenses of public officers, employees, and authorized persons.—

(1) LEGISLATIVE INTENT.—To prevent inequities, conflicts, inconsistencies, and lapses in the numerous laws regulating or attempting to regulate travel expenses of public officers, employees, and authorized persons in the state, it is the intent of the Legislature:

(a) To establish standard travel reimbursement rates, procedures, and limitations, with certain justifiable exceptions and exemptions, applicable to all public officers, employees, and authorized persons whose travel is authorized and paid by a public agency.

(b) To preserve the standardization established by this law:

1. The provisions of this section shall prevail over any conflicting provisions in a general law, present or future, to the extent of the conflict; but if any such general law contains a specific exemption from this section, including a specific reference to this section, such general law shall prevail, but only to the extent of the exemption.

2. The provisions of any special or local law, present or future, shall prevail over any conflicting provisions in this section, but only to the extent of the conflict.

(2) DEFINITIONS.—For the purposes of this section, the following words shall have the meanings indicated:

(a) Agency or public agency—Any office, department, agency, division, subdivision, political subdivision, board, bureau, commission, authority, district, public body, body politic, county, city, town, village, municipality, or any other separate unit of government created pursuant to law.

(b) Agency head or head of the agency—The highest policymaking authority of a public agency, as herein defined.

(c) Officer or public officer—An individual who in the performance of his or her official duties is vested by law with sovereign powers of government and who is either elected by the people, or commissioned by the Governor and has jurisdiction extending throughout the state, or any person lawfully serving instead of either of the foregoing two classes of individuals as initial designee or successor.

(d) Employee or public employee—An individual, whether commissioned or not, other than an officer or authorized person as defined herein, who is filling a regular or full-time authorized position and is responsible to an agency head.

(e) Authorized person—

1. A person other than a public officer or employee as defined herein, whether elected or commissioned or not, who is authorized by an agency head to incur travel expenses in the performance of official duties.

2. A person who is called upon by an agency to contribute time and services as consultant or adviser.

3. A person who is a candidate for an executive or professional position.

(f) Traveler—A public officer, public employee, or authorized person, when performing authorized travel.

(g) Travel expense, traveling expenses, necessary expenses while traveling, actual expenses while traveling, or words of similar nature—The usual ordinary and incidental expenditures necessarily incurred by a traveler.

(h) Common carrier—Train, bus, commercial airline operating scheduled flights, or rental cars of an established rental car firm.

(i) Travel day—A period of 24 hours consisting of four quarters of 6 hours each.

(j) Travel period—A period of time between the time of departure and time of return.

(k) Class A travel—Continuous travel of 24 hours or more away from official headquarters.

(l) Class B travel—Continuous travel of less than 24 hours which involves overnight absence from official headquarters.

(m) Class C travel—Travel for short or day trips where the traveler is not away from his or her official headquarters overnight.

(n) Foreign travel—Travel outside the United States.

(3) AUTHORITY TO INCUR TRAVEL EXPENSES.—

(a) All travel must be authorized and approved by the head of the agency, or his or her designated representative, from whose funds the traveler is paid. The head of the agency shall not authorize or approve such a request unless it is accompanied by a signed statement by the traveler’s supervisor stating that such travel is on the official business of the state and also stating the purpose of such travel.

(b) Travel expenses of travelers shall be limited to those expenses necessarily incurred by them in the performance of a public purpose authorized by law to be performed by the agency and must be within the limitations prescribed by this section.

(c) Travel by public officers or employees serving temporarily in behalf of another agency or partly in behalf of more than one agency at the same time, or authorized persons who are called upon to contribute time and services as consultants or advisers, may be authorized by the agency head. Complete explanation and justification must be shown on the travel expense voucher or attached thereto.

(d) Travel expenses of public employees for the sole purpose of taking merit system or other job placement examinations, written or oral, shall not be allowed under any circumstances, except that upon prior written approval of the agency head or his or her designee, candidates for executive or professional positions may be allowed travel expenses pursuant to this section.

(e) Travel expenses of public officers or employees for the purpose of implementing, organizing, directing, coordinating, or administering, or supporting the implementation, organization, direction, coordination, or administration of, activities related to or involving travel to a terrorist state shall not be allowed under any circumstances. For purposes of this section, “terrorist state” is defined as any state, country, or nation designated by the United States Department of State as a state sponsor of terrorism.

(f) The agency head, or a designated representative, may pay by advancement or reimbursement, or a combination thereof, the costs of per diem of travelers for foreign travel at the current rates as specified in the federal publication “Standardized Regulations (Government Civilians, Foreign Areas)” and incidental expenses as provided in this section.

(g) A traveler who becomes sick or injured while away from his or her official headquarters and is therefore unable to perform the official business of the agency may continue to receive subsistence as provided in subsection (6) during this period of illness or injury until such time as he or she is able to perform the official business of the agency or returns to his or her official headquarters, whichever is earlier. Such subsistence may be paid when approved by the agency head or his or her designee.

(h) The State Surgeon General or a designee may authorize travel expenses incidental to the rendering of medical services for and on behalf of clients of the Department of Health. The Department of Health may establish rates lower than the rate provided in this section for these travel expenses.

(4) OFFICIAL HEADQUARTERS.—The official headquarters of an officer or employee assigned to an office shall be the city or town in which the office is located except that:

(a) The official headquarters of a person located in the field shall be the city or town nearest to the area where the majority of the person’s work is performed, or such other city, town, or area as may be designated by the agency head provided that in all cases such designation must be in the best interests of the agency and not for the convenience of the person.

(b) When any state employee is stationed in any city or town for a period of over 30 continuous workdays, such city or town shall be deemed to be the employee’s official headquarters, and he or she shall not be allowed per diem or subsistence, as provided in this section, after the said period of 30 continuous workdays has elapsed, unless this period of time is extended by the express approval of the agency head or his or her designee.

(c) A traveler may leave his or her assigned post to return home overnight, over a weekend, or during a holiday, but any time lost from regular duties shall be taken as annual leave and authorized in the usual manner. The traveler shall not be reimbursed for travel expenses in excess of the established rate for per diem allowable had he or she remained at his or her assigned post. However, when a traveler has been temporarily assigned away from his or her official headquarters for an approved period extending beyond 30 days, he or she shall be entitled to reimbursement for travel expenses at the established rate of one round trip for each 30-day period actually taken to his or her home in addition to pay and allowances otherwise provided.

(5) COMPUTATION OF TRAVEL TIME FOR REIMBURSEMENT.—For purposes of reimbursement and methods of calculating fractional days of travel, the following principles are prescribed:

(a) The travel day for Class A travel shall be a calendar day (midnight to midnight). The travel day for Class B travel shall begin at the same time as the travel period. For Class A and Class B travel, the traveler shall be reimbursed one-fourth of the authorized rate of per diem for each quarter, or fraction thereof, of the travel day included within the travel period. Class A and Class B travel shall include any assignment on official business outside of regular office hours and away from regular places of employment when it is considered reasonable and necessary to stay overnight and for which travel expenses are approved.

(b) A traveler shall not be reimbursed on a per diem basis for Class C travel, but shall receive subsistence as provided in this section, which allowance for meals shall be based on the following schedule:

1. Breakfast—When travel begins before 6 a.m. and extends beyond 8 a.m.

2. Lunch—When travel begins before 12 noon and extends beyond 2 p.m.

3. Dinner—When travel begins before 6 p.m. and extends beyond 8 p.m., or when travel occurs during nighttime hours due to special assignment.

No allowance shall be made for meals when travel is confined to the city or town of the official headquarters or immediate vicinity; except assignments of official business outside the traveler’s regular place of employment if travel expenses are approved. The Chief Financial Officer shall establish a schedule for processing Class C travel subsistence payments at least on a monthly basis.

(6) RATES OF PER DIEM AND SUBSISTENCE ALLOWANCE.—For purposes of reimbursement rates and methods of calculation, per diem and subsistence allowances are provided as follows:

(a) All travelers shall be allowed for subsistence when traveling to a convention or conference or when traveling within or outside the state in order to conduct bona fide state business, which convention, conference, or business serves a direct and lawful public purpose with relation to the public agency served by the person attending such meeting or conducting such business, either of the following for each day of such travel at the option of the traveler:

1. Eighty dollars per diem; or

2. If actual expenses exceed $80, the amounts permitted in paragraph (b) for subsistence, plus actual expenses for lodging at a single-occupancy rate to be substantiated by paid bills therefor.

When lodging or meals are provided at a state institution, the traveler shall be reimbursed only for the actual expenses of such lodging or meals, not to exceed the maximum provided for in this subsection.

(b) All travelers shall be allowed the following amounts for subsistence while on Class C travel on official business as provided in paragraph (5)(b):

1. Breakfast..........$6

2. Lunch..........$11

3. Dinner..........$19

(c) No one, whether traveling out of state or in state, shall be reimbursed for any meal or lodging included in a convention or conference registration fee paid by the state.

(7) TRANSPORTATION.—

(a) All travel must be by a usually traveled route. In case a person travels by an indirect route for his or her own convenience, any extra costs shall be borne by the traveler; and reimbursement for expenses shall be based only on such charges as would have been incurred by a usually traveled route. The agency head or his or her designee shall designate the most economical method of travel for each trip, keeping in mind the following conditions:

1. The nature of the business.

2. The most efficient and economical means of travel (considering time of the traveler, impact on the productivity of the traveler, cost of transportation, and per diem or subsistence required). When it is more efficient and economical to either the traveler or the agency head, jet service offered by any airline, whether on state contract or not, may be used when the cost is within an approved threshold determined by the agency head or his or her designee.

3. The number of persons making the trip and the amount of equipment or material to be transported.

(b) The Department of Financial Services may provide any form it deems necessary to cover travel requests for traveling on official business and when paid by the state.

(c) Transportation by common carrier when traveling on official business and paid for personally by the traveler, shall be substantiated by a receipt therefor. Federal tax shall not be reimbursable to the traveler unless the state and other public agencies are also required by federal law to pay such tax. In the event transportation other than the most economical class as approved by the agency head is provided by a common carrier on a flight check or credit card, the charges in excess of the most economical class shall be refunded by the traveler to the agency charged with the transportation provided in this manner.

(d)1. The use of privately owned vehicles for official travel in lieu of publicly owned vehicles or common carriers may be authorized by the agency head or his or her designee. Whenever travel is by privately owned vehicle:

a. A traveler shall be entitled to a mileage allowance at a rate of 44.5 cents per mile; or

b. A traveler shall be entitled to the common carrier fare for such travel if determined by the agency head to be more economical.

2. Reimbursement for expenditures related to the operation, maintenance, and ownership of a vehicle shall not be allowed when privately owned vehicles are used on public business and reimbursement is made pursuant to this paragraph, except as provided in subsection (8).

3. All mileage shall be shown from point of origin to point of destination and, when possible, shall be computed on the basis of the current map of the Department of Transportation. Vicinity mileage necessary for the conduct of official business is allowable but must be shown as a separate item on the expense voucher.

(e) Transportation by chartered vehicles when traveling on official business may be authorized by the agency head when necessary or where it is to the advantage of the agency, provided the cost of such transportation does not exceed the cost of transportation by privately owned vehicle pursuant to paragraph (d).

(f) The agency head or his or her designee may grant monthly allowances in fixed amounts for use of privately owned automobiles on official business in lieu of the mileage rate provided in paragraph (d). Allowances granted pursuant to this paragraph shall be reasonable, taking into account the customary use of the automobile, the roads customarily traveled, and whether any of the expenses incident to the operation, maintenance, and ownership of the automobile are paid from funds of the agency or other public funds. Such allowance may be changed at any time, and shall be made on the basis of a signed statement of the traveler, filed before the allowance is granted or changed, and at least annually thereafter. The statement shall show the places and distances for an average typical month’s travel on official business, and the amount that would be allowed under the approved rate per mile for the travel shown in the statement, if payment had been made pursuant to paragraph (d).

(g) No contract may be entered into between a public officer or employee, or any other person, and a public agency, in which a depreciation allowance is used in computing the amount due by the agency to the individual for the use of a privately owned vehicle on official business; provided, any such existing contract shall not be impaired.

(h) No traveler shall be allowed either mileage or transportation expense when gratuitously transported by another person or when transported by another traveler who is entitled to mileage or transportation expense. However, a traveler on a private aircraft shall be reimbursed the actual amount charged and paid for the fare for such transportation up to the cost of a commercial airline ticket for the same flight, even though the owner or pilot of such aircraft is also entitled to transportation expense for the same flight under this subsection.

(8) OTHER EXPENSES.—

(a) The following incidental travel expenses of the traveler may be reimbursed:

1. Taxi fare.

2. Ferry fares; and bridge, road, and tunnel tolls.

3. Storage or parking fees.

4. Communication expense.

5. Convention registration fee while attending a convention or conference which will serve a direct public purpose with relation to the public agency served by the person attending such meetings. A traveler may be reimbursed the actual and necessary fees for attending events which are not included in a basic registration fee that directly enhance the public purpose of the participation of the agency in the conference. Such expenses may include, but not be limited to, banquets and other meal functions. It shall be the responsibility of the traveler to substantiate that the charges were proper and necessary. However, any meals or lodging included in the registration fee will be deducted in accordance with the allowances provided in subsection (6).

(b) Other expenses which are not specifically authorized by this section may be approved by the Department of Financial Services pursuant to rules adopted by it. Expenses approved pursuant to this paragraph shall be reported by the Department of Financial Services to the Auditor General annually.

(9) RULES.—

(a) The Department of Financial Services shall adopt such rules, including, but not limited to, the general criteria to be used by a state agency to predetermine justification for attendance by state officers and employees and authorized persons at conventions and conferences, and prescribe such forms as are necessary to effectuate the purposes of this section. The department may also adopt rules prescribing the proper disposition and use of promotional items and rebates offered by common carriers and other entities in connection with travel at public expense; however, before adopting such rules, the department shall consult with the appropriation committees of the Legislature.

(b) Each state agency shall adopt such additional specific rules and specific criteria to be used by it to predetermine justification for attendance by state officers and employees and authorized persons at conventions and conferences, not in conflict with the rules of the Department of Financial Services or with the general criteria to be used by a state agency to predetermine justification for attendance by state officers and employees and authorized persons at conventions, as may be necessary to effectuate the purposes of this section.

(10) FRAUDULENT CLAIMS.—Claims submitted pursuant to this section shall not be required to be sworn to before a notary public or other officer authorized to administer oaths, but any claim authorized or required to be made under any provision of this section shall contain a statement that the expenses were actually incurred by the traveler as necessary travel expenses in the performance of official duties and shall be verified by a written declaration that it is true and correct as to every material matter; and any person who willfully makes and subscribes any such claim which he or she does not believe to be true and correct as to every material matter, or who willfully aids or assists in, or procures, counsels, or advises the preparation or presentation under the provisions of this section of a claim which is fraudulent or is false as to any material matter, whether or not such falsity or fraud is with the knowledge or consent of the person authorized or required to present such claim, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Whoever shall receive an allowance or reimbursement by means of a false claim shall be civilly liable in the amount of the overpayment for the reimbursement of the public fund from which the claim was paid.

(11) TRAVEL AUTHORIZATION AND VOUCHER FORMS.—

(a) Authorization forms.—The Department of Financial Services shall furnish a uniform travel authorization request form which shall be used by all state officers, employees, and authorized persons when requesting approval for the performance of travel to a convention or conference. The form shall include, but not be limited to, provision for the name of each traveler, purpose of travel, period of travel, estimated cost to the state, and a statement of benefits accruing to the state by virtue of such travel. A copy of the program or agenda of the convention or conference, itemizing registration fees and any meals or lodging included in the registration fee, shall be attached to, and filed with, the copy of the travel authorization request form on file with the agency. The form shall be signed by the traveler and by the traveler’s supervisor stating that the travel is to be incurred in connection with official business of the state. The head of the agency or his or her designated representative shall not authorize or approve such request in the absence of the appropriate signatures. A copy of the travel authorization form shall be attached to, and become a part of, the support of the agency’s copy of the travel voucher.

(b) Voucher forms.—

1. The Department of Financial Services shall furnish a uniform travel voucher form which shall be used by all state officers, employees, and authorized persons when submitting travel expense statements for approval and payment. No travel expense statement shall be approved for payment by the Chief Financial Officer unless made on the form prescribed and furnished by the department. The travel voucher form shall provide for, among other things, the purpose of the official travel and a certification or affirmation, to be signed by the traveler, indicating the truth and correctness of the claim in every material matter, that the travel expenses were actually incurred by the traveler as necessary in the performance of official duties, that per diem claimed has been appropriately reduced for any meals or lodging included in the convention or conference registration fees claimed by the traveler, and that the voucher conforms in every respect with the requirements of this section. The original copy of the executed uniform travel authorization request form shall be attached to the uniform travel voucher on file with the respective agency.

2. Statements for travel expenses incidental to the rendering of medical services for and on behalf of clients of the Department of Health shall be on forms approved by the Department of Financial Services.

(12) ADVANCEMENTS.—Notwithstanding any of the foregoing restrictions and limitations, an agency head or his or her designee may make, or authorize the making of, advances to cover anticipated costs of travel to travelers. Such advancements may include the costs of subsistence and travel of any person transported in the care or custody of the traveler in the performance of his or her duties.

(13) DIRECT PAYMENT OF EXPENSES BY AGENCY.—Whenever an agency requires an employee to incur either Class A or Class B travel on emergency notice to the traveler, such traveler may request the agency to pay his or her expenses for meals and lodging directly to the vendor, and the agency may pay the vendor the actual expenses for meals and lodging during the travel period, limited to an amount not to exceed that authorized pursuant to this section. In emergency situations, the agency head or his or her designee may authorize an increase in the amount paid for a specific meal, provided that the total daily cost of meals does not exceed the total amount authorized for meals each day. The agency head or his or her designee may also grant prior approval for a state agency to make direct payments of travel expenses in other situations that result in cost savings to the state, and such cost savings shall be documented in the voucher submitted to the Chief Financial Officer for the direct payment of travel expenses. The provisions of this subsection shall not be deemed to apply to any legislator or to any employee of the Legislature.

(14) APPLICABILITY TO COUNTIES, COUNTY OFFICERS, DISTRICT SCHOOL BOARDS, SPECIAL DISTRICTS, AND METROPOLITAN PLANNING ORGANIZATIONS.—

(a) The following entities may establish rates that vary from the per diem rate provided in paragraph (6)(a), the subsistence rates provided in paragraph (6)(b), or the mileage rate provided in paragraph (7)(d) if those rates are not less than the statutorily established rates that are in effect for the 2005-2006 fiscal year:

1. The governing body of a county by the enactment of an ordinance or resolution;

2. A county constitutional officer, pursuant to s. 1(d), Art. VIII of the State Constitution, by the establishment of written policy;

3. The governing body of a district school board by the adoption of rules;

4. The governing body of a special district, as defined in s. 189.012, except those special districts that are subject to s. 166.021(9), by the enactment of a resolution; or

5. Any metropolitan planning organization created pursuant to s. 339.175 or any other separate legal or administrative entity created pursuant to s. 339.175 of which a metropolitan planning organization is a member, by the enactment of a resolution.

(b) Rates established pursuant to paragraph (a) must apply uniformly to all travel by the county, county constitutional officer and entity governed by that officer, district school board, special district, or metropolitan planning organization.

(c) Except as otherwise provided in this subsection, counties, county constitutional officers and entities governed by those officers, district school boards, special districts, and metropolitan planning organizations, other than those subject to s. 166.021(9), remain subject to the requirements of this section.

(15) CLASS C TRAVEL.—Moneys appropriated from the State Treasury may not be used to pay per diem or subsistence related to Class C travel.

History.—ss. 1, 3, ch. 22830, 1945; ss. 1, 2, 3, ch. 23892, 1947; ss. 1, 3, ch. 25040, 1949; ss. 1, 3, ch. 26910, 1951; s. 1, ch. 28303, 1953; s. 1, ch. 29628, 1955; s. 1, ch. 57-230; s. 1, ch. 61-183; s. 1, ch. 61-43; s. 1, ch. 63-5; s. 1, ch. 63-192; s. 1, ch. 63-122; s. 1, ch. 63-400; ss. 2, 3, ch. 67-371; ss. 1, 2, ch. 67-2206; s. 1, ch. 69-193; s. 1, ch. 69-381; ss. 12, 23, 31, 35, ch. 69-106; s. 65, ch. 71-136; s. 1, ch. 72-213; s. 1, ch. 72-217; s. 1, ch. 72-324; s. 26, ch. 72-404; s. 1, ch. 73-169; s. 1, ch. 74-15; s. 1, ch. 74-246; s. 1, ch. 74-365; ss. 1, 2, ch. 75-33; s. 1, ch. 76-166; s. 2, ch. 76-208; ss. 1, 2, ch. 76-250; s. 1, ch. 77-174; s. 1, ch. 77-231; ss. 1, 2, ch. 77-437; s. 2, ch. 78-95; s. 51, ch. 79-190; s. 1, ch. 79-205; s. 1, ch. 79-303; s. 1, ch. 79-412; ss. 1, 2, ch. 81-207; ss. 1, 2, ch. 83-307; s. 1, ch. 85-140; s. 1, ch. 87-407; s. 4, ch. 88-235; s. 12, ch. 89-291; s. 18, ch. 91-45; s. 1, ch. 94-139; s. 1403, ch. 95-147; s. 26, ch. 95-312; s. 5, ch. 96-310; s. 43, ch. 96-399; s. 23, ch. 98-136; s. 9, ch. 99-8; s. 7, ch. 99-155; s. 16, ch. 99-399; ss. 48, 53, ch. 2001-254; ss. 46, 79, ch. 2002-402; s. 2, ch. 2003-125; s. 123, ch. 2003-261; s. 49, ch. 2003-399; s. 5, ch. 2004-5; s. 32, ch. 2004-269; s. 23, ch. 2005-71; s. 12, ch. 2006-1; s. 6, ch. 2006-18; ss. 14, 53, ch. 2006-26; s. 1, ch. 2006-41; s. 3, ch. 2006-54; s. 2, ch. 2007-196; s. 6, ch. 2008-6; s. 13, ch. 2008-153; s. 2, ch. 2010-4; s. 4, ch. 2011-143; s. 58, ch. 2014-22.



112.062 - Cabinet members; educational and informational travel expenses.

112.062 Cabinet members; educational and informational travel expenses.—When he or she deems it necessary in order to carry out an official function of office, a member of the Cabinet may incur and be reimbursed for travel expenses pursuant to s. 112.061 for the purpose of educating and informing the public as to the Cabinet member’s official duties.

History.—s. 1, ch. 80-212; s. 685, ch. 95-147.



112.063 - Reimbursement of county employees for educational expenses.

112.063 Reimbursement of county employees for educational expenses.—County constitutional officers and county commissioners are authorized to reimburse employees for educational expenses, subject to the following conditions:

(1) The coursework must be designed to enhance the knowledge, skills, and abilities relating to official duties which the employees perform.

(2) The reimbursement of educational expenses in no way obligates the officer or commissioner to grant time off or leave for the taking or completion of such course or program of instruction.

(3) An employee shall not be permitted to utilize any space, personnel, equipment, or supplies of the office by which he or she is employed in the process of fulfilling any of the requirements imposed by the coursework for which he or she is being reimbursed.

(4) The limitations contained in subsections (1)-(3) shall not be construed to apply to any courses offered by or as a part of an educational program sponsored by any state agency for which the constitutional officer or commissioner is obligated to perform duties prescribed by law, or any educational program conducted in furtherance of s. 195.002, if such limitations did not exist prior to July 1, 1990.

Nothing in this section shall be construed as prohibiting employees from receiving otherwise authorized per diem expenses provided for by s. 112.061, nor shall it be construed as prohibiting the payment of wages otherwise due under the provisions of state or federal law.

History.—s. 1, ch. 90-80; s. 686, ch. 95-147.



112.08 - Group insurance for public officers, employees, and certain volunteers; physical examinations.

112.08 Group insurance for public officers, employees, and certain volunteers; physical examinations.—

(1) As used in this section, the term “local governmental unit” means any county, municipality, community college district, school board, or special district or any county officer listed in s. 1(d), Art. VIII of the State Constitution.

(2)(a) Notwithstanding any general law or special act to the contrary, every local governmental unit is authorized to provide and pay out of its available funds for all or part of the premium for life, health, accident, hospitalization, legal expense, or annuity insurance, or all or any kinds of such insurance, for the officers and employees of the local governmental unit and for health, accident, hospitalization, and legal expense insurance for the dependents of such officers and employees upon a group insurance plan and, to that end, to enter into contracts with insurance companies or professional administrators to provide such insurance or with a corporation not for profit whose membership consists entirely of local governmental units authorized to enter into risk management consortiums under this subsection. Before entering any contract for insurance, the local governmental unit shall advertise for competitive bids; and such contract shall be let upon the basis of such bids. If a contracting health insurance provider becomes financially impaired as determined by the Office of Insurance Regulation of the Financial Services Commission or otherwise fails or refuses to provide the contracted-for coverage or coverages, the local government may purchase insurance, enter into risk management programs, or contract with third-party administrators and may make such acquisitions by advertising for competitive bids or by direct negotiations and contract. The local governmental unit may undertake simultaneous negotiations with those companies which have submitted reasonable and timely bids and are found by the local governmental unit to be fully qualified and capable of meeting all servicing requirements. Each local governmental unit may self-insure any plan for health, accident, and hospitalization coverage or enter into a risk management consortium to provide such coverage, subject to approval based on actuarial soundness by the Office of Insurance Regulation; and each shall contract with an insurance company or professional administrator qualified and approved by the office or with a corporation not for profit whose membership consists entirely of local governmental units authorized to enter into a risk management consortium under this subsection to administer such a plan.

(b) In order to obtain approval from the Office of Insurance Regulation of any self-insured plan for health, accident, and hospitalization coverage, each local governmental unit or consortium shall submit its plan along with a certification as to the actuarial soundness of the plan, which certification is prepared by an actuary who is a member of the Society of Actuaries or the American Academy of Actuaries. The Office of Insurance Regulation shall not approve the plan unless it determines that the plan is designed to provide sufficient revenues to pay current and future liabilities, as determined according to generally accepted actuarial principles. After implementation of an approved plan, each local governmental unit or consortium shall annually submit to the Office of Insurance Regulation a report which includes a statement prepared by an actuary who is a member of the Society of Actuaries or the American Academy of Actuaries as to the actuarial soundness of the plan. The report is due 90 days after the close of the fiscal year of the plan. The report shall consist of, but is not limited to:

1. The adequacy of contribution rates in meeting the level of benefits provided and the changes, if any, needed in the contribution rates to achieve or preserve a level of funding deemed adequate to enable payment of the benefit amounts provided under the plan and a valuation of present assets, based on statement value, and prospective assets and liabilities of the plan and the extent of any unfunded accrued liabilities.

2. A plan to amortize any unfunded liabilities and a description of actions taken to reduce unfunded liabilities.

3. A description and explanation of actuarial assumptions.

4. A schedule illustrating the amortization of any unfunded liabilities.

5. A comparative review illustrating the level of funds available to the plan from rates, investment income, and other sources realized over the period covered by the report with the assumptions used.

6. A statement by the actuary that the report is complete and accurate and that in the actuary’s opinion the techniques and assumptions used are reasonable and meet the requirements and intent of this subsection.

7. Other factors or statements as required by the office in order to determine the actuarial soundness of the plan.

All assumptions used in the report shall be based on recognized actuarial principles acceptable to the Office of Insurance Regulation. The office shall review the report and shall notify the administrator of the plan and each entity participating in the plan, as identified by the administrator, of any actuarial deficiencies. Each local governmental unit is responsible for payment of valid claims of its employees that are not paid within 60 days after receipt by the plan administrator or consortium.

(c) Every local governmental unit is authorized to expend funds for preemployment physical examinations and postemployment physical examinations.

(3) Each local governmental unit is authorized to commingle in a common fund, plan, or program all payments for life, health, accident, hospitalization, or annuity insurance or all or any kinds of such insurance whether paid by the local governmental unit, officer or employee, or otherwise. The local governmental unit may determine the portion of the cost, if any, of such fund, plan, or program to be paid by officers or employees of the local governmental unit and fix the amounts to be paid by each such officer or employee as will best serve the public interest.

(4)(a) A local governmental unit may, at its discretion, provide group insurance consistent with the provisions of this section for volunteer or auxiliary firefighters, volunteer or auxiliary law enforcement agents, or volunteer or auxiliary ambulance or emergency service personnel within its jurisdiction. No insurance provided to volunteer personnel shall be used in the computation of workers’ compensation benefits or in the determination of employee status for the purposes of collective bargaining.

(b) Benefits provided under group insurance policies pursuant to paragraph (a) shall not exceed benefits provided to employees under subsection (2) and ss. 112.19 and 112.191.

(5) The Department of Management Services shall initiate and supervise a group insurance program providing death and disability benefits for active members of the Florida Highway Patrol Auxiliary, with coverage beginning July 1, 1978, and purchased from state funds appropriated for that purpose. The Department of Management Services, in cooperation with the Office of Insurance Regulation, shall prepare specifications necessary to implement the program, and the Department of Management Services shall receive bids and award the contract in accordance with general law.

(6) The Financial Services Commission is authorized to adopt rules to carry out the provisions of this section as they pertain to its duties.

(7) All medical records and medical claims records in the custody of a unit of county or municipal government relating to county or municipal employees, former county or municipal employees, or eligible dependents of such employees enrolled in a county or municipal group insurance plan or self-insurance plan shall be kept confidential and are exempt from the provisions of s. 119.07(1). Such records shall not be furnished to any person other than the employee or the employee’s legal representative, except upon written authorization of the employee, but may be furnished in any civil or criminal action, unless otherwise prohibited by law, upon the issuance of a subpoena from a court of competent jurisdiction and proper notice to the employee or the employee’s legal representative by the party seeking such records.

(8) Patient medical records and medical claims records of water management district employees, former employees, and eligible dependents in the custody or control of the water management district under its group insurance plan established pursuant to s. 373.605 are confidential and exempt from s. 119.07(1). Such records shall not be furnished to any person other than the employee or the employee’s legal representative, except upon written authorization of the employee, but may be furnished in any civil or criminal action, unless otherwise prohibited by law, upon the issuance of a subpoena from a court of competent jurisdiction and proper notice to the employee or the employee’s legal representative by the party seeking such records.

History.—s. 1, ch. 20852, 1941; s. 1, ch. 69-300; s. 1, ch. 72-338; s. 1, ch. 76-208; s. 1, ch. 77-89; s. 50, ch. 79-40; s. 1, ch. 79-337; s. 67, ch. 79-400; s. 3, ch. 83-292; ss. 1, 2, ch. 84-307; s. 4, ch. 86-180; s. 26, ch. 90-360; s. 41, ch. 92-279; s. 55, ch. 92-326; s. 687, ch. 95-147; s. 33, ch. 96-406; s. 1, ch. 2001-123; s. 124, ch. 2003-261; s. 6, ch. 2004-305; s. 13, ch. 2005-2; s. 1, ch. 2016-194.



112.0801 - Group insurance; participation by retired employees.

112.0801 Group insurance; participation by retired employees.—

(1) Any state agency, county, municipality, special district, community college, or district school board that provides life, health, accident, hospitalization, or annuity insurance, or all of any kinds of such insurance, for its officers and employees and their dependents upon a group insurance plan or self-insurance plan shall allow all former personnel who retired before October 1, 1987, as well as those who retire on or after such date, and their eligible dependents, the option of continuing to participate in the group insurance plan or self-insurance plan. Retirees and their eligible dependents shall be offered the same health and hospitalization insurance coverage as is offered to active employees at a premium cost of no more than the premium cost applicable to active employees. For retired employees and their eligible dependents, the cost of continued participation may be paid by the employer or by the retired employees. To determine health and hospitalization plan costs, the employer shall commingle the claims experience of the retiree group with the claims experience of the active employees; and, for other types of coverage, the employer may commingle the claims experience of the retiree group with the claims experience of active employees. Retirees covered under Medicare may be experience-rated separately from the retirees not covered by Medicare and from active employees if the total premium does not exceed that of the active group and coverage is basically the same as for the active group.

(2) For purposes of this section, “retiree” means any officer or employee who retires under a state retirement system or a state optional annuity or retirement program or is placed on disability retirement and who begins receiving retirement benefits immediately after retirement from employment. In addition to these requirements, any officer or employee who retires under the Florida Retirement System Investment Plan established under part II of chapter 121 is considered a “retired officer or employee” or “retiree” as used in this section if he or she:

(a) Meets the age and service requirements to qualify for normal retirement as set forth in s. 121.021(29); or

(b) Has attained the age specified by s. 72(t)(2)(A)(i) of the Internal Revenue Code and has the years of service required for vesting as set forth in s. 121.021(45).

History.—s. 2, ch. 76-151; s. 1, ch. 79-88; s. 1, ch. 80-304; s. 5, ch. 81-103; s. 1, ch. 83-294; s. 1, ch. 87-373; s. 1, ch. 2007-92; s. 1, ch. 2007-100; s. 2, ch. 2011-68.



112.0804 - Health insurance for retirees under the Florida Retirement System; Medicare supplement and fully insured coverage.

112.0804 Health insurance for retirees under the Florida Retirement System; Medicare supplement and fully insured coverage.—

(1) The Department of Management Services shall solicit competitive bids from state-licensed insurance companies to provide and administer a fully insured Medicare supplement policy for all eligible retirees of a state or local public employer. Such Medicare supplement policy shall meet the provisions of ss. 627.671-627.675. For the purpose of this subsection, “eligible retiree” means any public employee who retired from a state or local public employer who is covered by Medicare, Parts A and B. The Department of Management Services shall authorize one company to offer the Medicare supplement coverage to all eligible retirees. All premiums shall be paid by the retiree.

(2) The Department of Management Services shall solicit competitive bids from state-licensed insurance companies to provide and administer fully insured health insurance coverage for all public employees who retired from a state or local public employer who are not covered by Medicare, Parts A and B. The Department of Management Services may authorize one company to offer such coverage if the proposed benefits and premiums are reasonable. If such coverage is authorized, all premiums shall be paid for by the retiree.

History.—s. 1, ch. 85-305; s. 42, ch. 92-279; s. 55, ch. 92-326.



112.0805 - Employer notice of insurance eligibility to employees who retire.

112.0805 Employer notice of insurance eligibility to employees who retire.—Any employer who provides insurance coverage under s. 110.123 or s. 112.0801 shall notify those employees who retire of their eligibility to participate in either the same group insurance plan or self-insurance plan as provided in ss. 110.123 and 112.0801, or the insurance coverage as provided by this law.

History.—s. 2, ch. 85-305.



112.081 - Circuit judges, participation.

112.081 Circuit judges, participation.—All circuit judges who, on July 1, 1967, are participating in an insurance program for county employees are hereby deemed to be county employees for the purpose of such participation even though there is no actual cash salary supplement received from the county.

History.—s. 4, ch. 67-301.



112.09 - Evidence of election to provide insurance.

112.09 Evidence of election to provide insurance.—The election to exercise such authority shall be evidenced by resolution, duly recorded in the official minutes, adopted by the board of county commissioners in the case of a county, by the school board, in the case of a school district and by the members of the board, or department head if an individual, in the case of any state department, board or bureau, and by the governing body by resolution or ordinance in the case of any other governmental unit of the State of Florida.

History.—s. 2, ch. 20852, 1941; s. 1, ch. 69-300.



112.10 - Deduction and payment of premiums.

112.10 Deduction and payment of premiums.—Upon the request in writing of any officer or employee, the proper officials of each and every county, school board, governmental unit, department, board or bureau of the state, are hereby authorized and empowered to deduct from the wages of such officer or employee, periodically, the amount of the premium which such officer or employee has agreed to pay for such insurance, and to pay or remit the same directly to the insurance company issuing such group insurance.

History.—s. 3, ch. 20852, 1941; s. 1, ch. 69-300; s. 2, ch. 72-338.



112.11 - Participation voluntary.

112.11 Participation voluntary.—The participation in such group insurance by any officer or employee shall be entirely voluntary at all times. Any officer or employee may, upon any payday, withdraw or retire from such group insurance plan, upon giving the employer written notice thereof and directing the discontinuance of deductions from wages in payment of such premiums.

History.—s. 4, ch. 20852, 1941; s. 3, ch. 72-338; s. 688, ch. 95-147.



112.13 - Insurance additional to workers’ compensation.

112.13 Insurance additional to workers’ compensation.—The insurance permitted and allowed under this law shall be in addition to, and in no manner in lieu of the provisions of the Workers’ Compensation Law.

History.—s. 6, ch. 20852, 1941; s. 51, ch. 79-40.



112.14 - Purpose and intent of law.

112.14 Purpose and intent of law.—It is hereby declared to be the purpose and intent of this law to make available upon a voluntary participation basis to the several officers and employees aforesaid, the economics, protection and benefits of group insurance not available to each officer and employee as an individual. It is also the purpose and intent of this law to provide authority for the payment of premiums or charges for group insurance for county officers whose compensation is fixed by chapter 145 in addition to the compensation provided in chapter 145.

History.—s. 5, ch. 20852, 1941; s. 5, ch. 72-338.



112.151 - Group hospitalization insurance for county officers and employees.

112.151 Group hospitalization insurance for county officers and employees.—The governing body of each county in the state is authorized to provide and pay out of its available funds all or part of the premiums for hospitalization insurance coverage for the officers or employees of the county and to enter into contracts with insurance companies to provide such insurance.

History.—s. 1, ch. 78-267.



112.153 - Local governmental group insurance plans; refunds with respect to overcharges by providers.

112.153 Local governmental group insurance plans; refunds with respect to overcharges by providers.—A participant in a group insurance plan offered by a county, municipality, school board, local governmental unit, and special taxing unit, who discovers that he or she was overcharged by a hospital, physician, clinical lab, and other health care providers, shall receive a refund of 50 percent of any amount recovered as a result of such overcharge, up to a maximum of $1,000 per admission. All such instances of overcharge shall be reported to the Agency for Health Care Administration for action it deems appropriate.

History.—s. 4, ch. 83-292; s. 1, ch. 91-48; s. 689, ch. 95-147; s. 9, ch. 97-95.



112.161 - Change in position or reclassification; continuance or resumption of membership in retirement system.

112.161 Change in position or reclassification; continuance or resumption of membership in retirement system.—

(1) Any person who is a participant in any state or county retirement system, who changes his or her position of employment, or who is reclassified so that under any existing law such person would participate in a different retirement system, may continue to participate and come under the same retirement system in which he or she participated or came under before changing positions or being reclassified so long as such person remains in the employ of the state or county and continues to make the contributions required by law. Any person who has changed positions or been reclassified heretofore may come back under and participate in the retirement system to which he or she belonged before such change or reclassification upon payment of all back contributions, plus 3 percent interest per annum, that would have been required by law had he or she continued to participate and come under such system continuously, such election to be made and payment to be made on or before the time of retirement.

(2) The provisions of this section shall supersede any existing law relating to state and county retirement systems or pensions, provided nothing herein shall be construed to apply to State Supreme Court justices, as provided in chapter 25; nor to circuit judges as provided by chapter 38; nor to members of Duval County employees pension fund as provided in chapter 23259, Acts, 1945, as amended by chapter 27520, Acts, 1951, and chapter 27523, Acts, 1951.

History.—ss. 1, 2, ch. 57-752; ss. 24, 35, ch. 69-106; s. 690, ch. 95-147.



112.171 - Employee wage deductions.

112.171 Employee wage deductions.—

(1) The counties, municipalities, and special districts of the state and the departments, agencies, bureaus, commissions, and officers thereof are authorized and permitted in their sole discretion to make deductions from the salary or wage of any employee or employees in such amount as shall be authorized and requested by such employee or employees and for such purpose as shall be authorized and requested by such employee or employees and shall pay such sums so deducted as directed by such employee or employees.

(2) It is the intent and purpose of this section to vest in the public officers, agencies and commissions herein enumerated the sole power and discretion to approve or disapprove requested deductions and the approval of and making of approved deductions shall not require the approval or making of other requested deductions.

History.—s. 1, ch. 59-409; s. 26, ch. 79-190.



112.175 - Employee wages; withholding to repay educational loan.

112.175 Employee wages; withholding to repay educational loan.—

(1)(a) Any person who has received an educational loan made or guaranteed by the state or any of its political subdivisions and who at any time becomes or is an employee of the state or any of its political subdivisions shall be deemed to have agreed as a condition of employment to have consented to voluntary or involuntary withholding of wages to repay such loan. Any such employee who has defaulted or does default on the repayment of such loan shall, within 60 days after service of a notice of default by the agency holding the loan to the employee and the employing agency, establish a loan repayment schedule which shall be agreed to by both the agency holding the loan and the employee for repaying such defaulted loan through payroll deductions. Under no circumstances may an amount in excess of 10 percent per pay period of the pay of such employee be required by the agency holding the loan as part of a repayment schedule or plan. If such employee fails to establish a repayment schedule within the specified period of time or fails to meet the terms and conditions of the agreed to or approved repayment schedule as authorized by this subsection, such employee shall be deemed to have breached an essential condition of employment and shall be deemed to have consented to the involuntary withholding of wages or salary for the repayment of the loan.

(b) No person who is employed by the state or any of its political subdivisions on or after October 1, 1986, may be dismissed for having defaulted on the repayment of an educational loan made or guaranteed by the state or any of its political subdivisions.

(2) The Administration Commission shall adopt rules to implement this section, which shall include, but not be limited to, a standard method of calculating amounts to be withheld from employees who have failed to establish a repayment schedule within the specified period of time or failed to meet the terms and conditions of the agreed to or approved repayment schedule provided for in this section. Such method shall consider the following factors:

(a) The amount of the loan which remains outstanding;

(b) The income of the employee who owes such amount; and

(c) Other factors such as the number of dependents supported by the employee.

History.—ss. 1, 2, ch. 86-129; s. 691, ch. 95-147.



112.18 - Firefighters and law enforcement or correctional officers; special provisions relative to disability.

112.18 Firefighters and law enforcement or correctional officers; special provisions relative to disability.—

(1)(a) Any condition or impairment of health of any Florida state, municipal, county, port authority, special tax district, or fire control district firefighter or any law enforcement officer, correctional officer, or correctional probation officer as defined in s. 943.10(1), (2), or (3) caused by tuberculosis, heart disease, or hypertension resulting in total or partial disability or death shall be presumed to have been accidental and to have been suffered in the line of duty unless the contrary be shown by competent evidence. However, any such firefighter or law enforcement officer must have successfully passed a physical examination upon entering into any such service as a firefighter or law enforcement officer, which examination failed to reveal any evidence of any such condition. Such presumption does not apply to benefits payable under or granted in a policy of life insurance or disability insurance, unless the insurer and insured have negotiated for such additional benefits to be included in the policy contract.

(b)1. For any workers’ compensation claim filed under this section and chapter 440 occurring on or after July 1, 2010, a law enforcement officer, correctional officer, or correctional probation officer as defined in s. 943.10(1), (2), or (3) suffering from tuberculosis, heart disease, or hypertension is presumed not to have incurred such disease in the line of duty as provided in this section if the law enforcement officer, correctional officer, or correctional probation officer:

a. Departed in a material fashion from the prescribed course of treatment of his or her personal physician and the departure is demonstrated to have resulted in a significant aggravation of the tuberculosis, heart disease, or hypertension resulting in disability or increasing the disability or need for medical treatment; or

b. Was previously compensated pursuant to this section and chapter 440 for tuberculosis, heart disease, or hypertension and thereafter sustains and reports a new compensable workers’ compensation claim under this section and chapter 440, and the law enforcement officer, correctional officer, or correctional probation officer has departed in a material fashion from the prescribed course of treatment of an authorized physician for the preexisting workers’ compensation claim and the departure is demonstrated to have resulted in a significant aggravation of the tuberculosis, heart disease, or hypertension resulting in disability or increasing the disability or need for medical treatment.

2. As used in this paragraph, “prescribed course of treatment” means prescribed medical courses of action and prescribed medicines for the specific disease or diseases claimed and as documented in the prescribing physician’s medical records.

3. If there is a dispute as to the appropriateness of the course of treatment prescribed by a physician under sub-subparagraph 1.a. or sub-subparagraph 1.b. or whether a departure in a material fashion from the prescribed course of treatment is demonstrated to have resulted in a significant aggravation of the tuberculosis, heart disease, or hypertension resulting in disability or increasing the disability or need for medical treatment, the law enforcement officer, correctional officer, or correctional probation officer is entitled to seek an independent medical examination pursuant to s. 440.13(5).

4. A law enforcement officer, correctional officer, or correctional probation officer is not entitled to the presumption provided in this section unless a claim for benefits is made prior to or within 180 days after leaving the employment of the employing agency.

(2) This section authorizes each governmental entity specified in subsection (1) to negotiate policy contracts for life and disability insurance to include accidental death benefits or double indemnity coverage which shall include the presumption that any condition or impairment of health of any firefighter, law enforcement officer, or correctional officer caused by tuberculosis, heart disease, or hypertension resulting in total or partial disability or death was accidental and suffered in the line of duty, unless the contrary be shown by competent evidence.

History.—s. 1, ch. 65-480; s. 1, ch. 73-125; s. 32, ch. 77-104; s. 692, ch. 95-147; s. 21, ch. 99-392; s. 3, ch. 2002-236; s. 2, ch. 2010-175.



112.181 - Firefighters, paramedics, emergency medical technicians, law enforcement officers, correctional officers; special provisions relative to certain communicable diseases.

112.181 Firefighters, paramedics, emergency medical technicians, law enforcement officers, correctional officers; special provisions relative to certain communicable diseases.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Body fluids” means blood and body fluids containing visible blood and other body fluids to which universal precautions for prevention of occupational transmission of blood-borne pathogens, as established by the Centers for Disease Control and Prevention, apply. For purposes of potential transmission of meningococcal meningitis or tuberculosis, the term “body fluids” includes respiratory, salivary, and sinus fluids, including droplets, sputum, and saliva, mucous, and other fluids through which infectious airborne organisms can be transmitted between persons.

(b) “Emergency rescue or public safety worker” means any person employed full time by the state or any political subdivision of the state as a firefighter, paramedic, emergency medical technician, law enforcement officer, or correctional officer who, in the course of employment, runs a high risk of occupational exposure to hepatitis, meningococcal meningitis, or tuberculosis and who is not employed elsewhere in a similar capacity. However, the term “emergency rescue or public safety worker” does not include any person employed by a public hospital licensed under chapter 395 or any person employed by a subsidiary thereof.

(c) “Hepatitis” means hepatitis A, hepatitis B, hepatitis non-A, hepatitis non-B, hepatitis C, or any other strain of hepatitis generally recognized by the medical community.

(d) “High risk of occupational exposure” means that risk that is incurred because a person subject to the provisions of this section, in performing the basic duties associated with his or her employment:

1. Provides emergency medical treatment in a non-health-care setting where there is a potential for transfer of body fluids between persons;

2. At the site of an accident, fire, or other rescue or public safety operation, or in an emergency rescue or public safety vehicle, handles body fluids in or out of containers or works with or otherwise handles needles or other sharp instruments exposed to body fluids;

3. Engages in the pursuit, apprehension, and arrest of law violators or suspected law violators and, in performing such duties, may be exposed to body fluids; or

4. Is responsible for the custody, and physical restraint when necessary, of prisoners or inmates within a prison, jail, or other criminal detention facility, while on work detail outside the facility, or while being transported and, in performing such duties, may be exposed to body fluids.

(e) “Occupational exposure,” in the case of hepatitis, meningococcal meningitis, or tuberculosis, means an exposure that occurs during the performance of job duties that may place a worker at risk of infection.

(2) PRESUMPTION; ELIGIBILITY CONDITIONS.—Any emergency rescue or public safety worker who suffers a condition or impairment of health that is caused by hepatitis, meningococcal meningitis, or tuberculosis, that requires medical treatment, and that results in total or partial disability or death shall be presumed to have a disability suffered in the line of duty, unless the contrary is shown by competent evidence; however, in order to be entitled to the presumption, the emergency rescue or public safety worker must, by written affidavit as provided in s. 92.50, verify by written declaration that, to the best of his or her knowledge and belief:

(a) In the case of a medical condition caused by or derived from hepatitis, he or she has not:

1. Been exposed, through transfer of bodily fluids, to any person known to have sickness or medical conditions derived from hepatitis, outside the scope of his or her employment;

2. Had a transfusion of blood or blood components, other than a transfusion arising out of an accident or injury happening in connection with his or her present employment, or received any blood products for the treatment of a coagulation disorder since last undergoing medical tests for hepatitis, which tests failed to indicate the presence of hepatitis;

3. Engaged in unsafe sexual practices or other high-risk behavior, as identified by the Centers for Disease Control and Prevention or the Surgeon General of the United States, or had sexual relations with a person known to him or her to have engaged in such unsafe sexual practices or other high-risk behavior; or

4. Used intravenous drugs not prescribed by a physician.

(b) In the case of meningococcal meningitis, in the 10 days immediately preceding diagnosis he or she was not exposed, outside the scope of his or her employment, to any person known to have meningococcal meningitis or known to be an asymptomatic carrier of the disease.

(c) In the case of tuberculosis, in the period of time since the worker’s last negative tuberculosis skin test, he or she has not been exposed, outside the scope of his or her employment, to any person known by him or her to have tuberculosis.

(3) IMMUNIZATION.—Whenever any standard, medically recognized vaccine or other form of immunization or prophylaxis exists for the prevention of a communicable disease for which a presumption is granted under this section, if medically indicated in the given circumstances pursuant to immunization policies established by the Advisory Committee on Immunization Practices of the United States Public Health Service, an emergency rescue or public safety worker may be required by his or her employer to undergo the immunization or prophylaxis unless the worker’s physician determines in writing that the immunization or other prophylaxis would pose a significant risk to the worker’s health. Absent such written declaration, failure or refusal by an emergency rescue or public safety worker to undergo such immunization or prophylaxis disqualifies the worker from the benefits of the presumption.

(4) LIFE AND DISABILITY INSURANCE COVERAGE.—This section does not apply to benefits payable under or granted in a noncompulsory policy of life insurance or disability insurance, unless the insurer and insured have negotiated for such additional benefits to be included in the policy contract. However, the state or any political subdivision of the state may negotiate a policy contract for life and disability insurance which includes accidental death benefits or double indemnity coverage for any condition or impairment of health suffered by an emergency rescue or public safety worker, which condition or impairment is caused by a disease described in this section and results in total or partial disability or death.

(5) RECORD OF EXPOSURES.—The employing agency shall maintain a record of any known or reasonably suspected exposure of an emergency rescue or public safety worker in its employ to the diseases described in this section and shall immediately notify the employee of such exposure. An emergency rescue or public safety worker shall file an incident or accident report with his or her employer of each instance of known or suspected occupational exposure to hepatitis infection, meningococcal meningitis, or tuberculosis.

(6) REQUIRED MEDICAL TESTS; PREEMPLOYMENT PHYSICAL.—In order to be entitled to the presumption provided by this section:

(a) An emergency rescue or public safety worker must, prior to diagnosis, have undergone standard, medically acceptable tests for evidence of the communicable disease for which the presumption is sought, or evidence of medical conditions derived therefrom, which tests fail to indicate the presence of infection. This paragraph does not apply in the case of meningococcal meningitis.

(b) On or after June 15, 1995, an emergency rescue or public safety worker may be required to undergo a preemployment physical examination that tests for and fails to reveal any evidence of hepatitis or tuberculosis.

(7) DISABILITY RETIREMENT.—This section does not change the basic requirements for determining eligibility for disability retirement benefits under the Florida Retirement System or any pension plan administered by this state or any political subdivision thereof, except to the extent of affecting the determination as to whether a member was disabled in the line of duty or was otherwise disabled.

History.—s. 2, ch. 95-285; s. 2, ch. 96-198; s. 25, ch. 97-95; s. 26, ch. 97-96.



112.1815 - Firefighters, paramedics, emergency medical technicians, and law enforcement officers; special provisions for employment-related accidents and injuries.

112.1815 Firefighters, paramedics, emergency medical technicians, and law enforcement officers; special provisions for employment-related accidents and injuries.—

(1) The term “first responder” as used in this section means a law enforcement officer as defined in s. 943.10, a firefighter as defined in s. 633.102, or an emergency medical technician or paramedic as defined in s. 401.23 employed by state or local government. A volunteer law enforcement officer, firefighter, or emergency medical technician or paramedic engaged by the state or a local government is also considered a first responder of the state or local government for purposes of this section.

(2)(a) For the purpose of determining benefits under this section relating to employment-related accidents and injuries of first responders, the following shall apply:

1. An injury or disease caused by the exposure to a toxic substance is not an injury by accident arising out of employment unless there is a preponderance of the evidence establishing that exposure to the specific substance involved, at the levels to which the first responder was exposed, can cause the injury or disease sustained by the employee.

2. Any adverse result or complication caused by a smallpox vaccination of a first responder is deemed to be an injury by accident arising out of work performed in the course and scope of employment.

3. A mental or nervous injury involving a first responder and occurring as a manifestation of a compensable injury must be demonstrated by clear and convincing evidence. For a mental or nervous injury arising out of the employment unaccompanied by a physical injury involving a first responder, only medical benefits under s. 440.13 shall be payable for the mental or nervous injury. However, payment of indemnity as provided in s. 440.15 may not be made unless a physical injury arising out of injury as a first responder accompanies the mental or nervous injury. Benefits for a first responder are not subject to any limitation on temporary benefits under s. 440.093 or the 1-percent limitation on permanent psychiatric impairment benefits under s. 440.15(3)(c).

(b) In cases involving occupational disease, both causation and sufficient exposure to a specific harmful substance shown to be present in the workplace to support causation shall be proven by a preponderance of the evidence.

(3) Permanent total supplemental benefits received by a first responder whose employer does not participate in the social security program shall not terminate after the first responder attains the age of 62.

(4) For the purposes of this section, the term “occupational disease” means only a disease that arises out of employment as a first responder and is due to causes and conditions that are characteristic of and peculiar to a particular trade, occupation, process, or employment and excludes all ordinary diseases of life to which the general public is exposed, unless the incidence of the disease is substantially higher in the particular trade, occupation, process, or employment than for the general public.

History.—s. 1, ch. 2007-87; s. 116, ch. 2013-183.



112.182 - “Firefighter rule” abolished.

112.182 “Firefighter rule” abolished.—

(1) A firefighter or properly identified law enforcement officer who lawfully enters upon the premises of another in the discharge of his or her duty occupies the status of an invitee. The common-law rule that such a firefighter or law enforcement officer occupies the status of a licensee is hereby abolished.

(2) It is not the intent of this section to increase or diminish the duty of care owed by property owners to invitees. Property owners shall be liable to invitees pursuant to this section only when the property owner negligently fails to maintain the premises in a reasonably safe condition or negligently fails to correct a dangerous condition of which the property owner either knew or should have known by the use of reasonable care or negligently fails to warn the invitee of a dangerous condition about which the property owner had, or should have had, knowledge greater than that of the invitee.

History.—s. 1, ch. 90-308; s. 693, ch. 95-147.



112.19 - Law enforcement, correctional, and correctional probation officers; death benefits.

112.19 Law enforcement, correctional, and correctional probation officers; death benefits.—

(1) Whenever used in this section, the term:

(a) “Employer” means a state board, commission, department, division, bureau, or agency, or a county, municipality, or other political subdivision of the state, which employs, appoints, or otherwise engages the services of law enforcement, correctional, or correctional probation officers.

(b) “Law enforcement, correctional, or correctional probation officer” means any officer as defined in s. 943.10(14) or employee of the state or any political subdivision of the state, including any law enforcement officer, correctional officer, correctional probation officer, state attorney investigator, or public defender investigator, whose duties require such officer or employee to investigate, pursue, apprehend, arrest, transport, or maintain custody of persons who are charged with, suspected of committing, or convicted of a crime; and the term includes any member of a bomb disposal unit whose primary responsibility is the location, handling, and disposal of explosive devices. The term also includes any full-time officer or employee of the state or any political subdivision of the state, certified pursuant to chapter 943, whose duties require such officer to serve process or to attend a session of a circuit or county court as bailiff.

(c) “Insurance” means insurance procured from a stock company or mutual company or association or exchange authorized to do business as an insurer in this state.

(d) “Fresh pursuit” means the pursuit of a person who has committed or is reasonably suspected of having committed a felony, misdemeanor, traffic infraction, or violation of a county or municipal ordinance. The term does not imply instant pursuit, but pursuit without unreasonable delay.

(2)(a) The sum of $50,000, as adjusted pursuant to paragraph (j), shall be paid as provided in this section when a law enforcement, correctional, or correctional probation officer, while engaged in the performance of the officer’s law enforcement duties, is accidentally killed or receives accidental bodily injury which results in the loss of the officer’s life, provided that such killing is not the result of suicide and that such bodily injury is not intentionally self-inflicted. Notwithstanding any other provision of law, in no case shall the amount payable under this subsection be less than the actual amount stated therein.

(b) The sum of $50,000, as adjusted under paragraph (j), shall be paid as provided in this section if a law enforcement, correctional, or correctional probation officer is accidentally killed as specified in paragraph (a) and the accidental death occurs:

1. As a result of the officer’s response to fresh pursuit;

2. As a result of the officer’s response to what is reasonably believed to be an emergency;

3. At the scene of a traffic accident to which the officer has responded; or

4. While the officer is enforcing what is reasonably believed to be a traffic law or ordinance.

This sum is in addition to any sum provided for in paragraph (a). Notwithstanding any other provision of law, in no case shall the amount payable under this subsection be less than the actual amount stated therein.

(c) If a law enforcement, correctional, or correctional probation officer, while engaged in the performance of the officer’s law enforcement duties, is unlawfully and intentionally killed or dies as a result of such unlawful and intentional act, the sum of $150,000, as adjusted pursuant to paragraph (j), shall be paid as provided in this section. Notwithstanding any other provision of law, in no case shall the amount payable under this subsection be less than the actual amount stated therein.

(d) Such payments, pursuant to the provisions of paragraphs (a), (b), and (c), whether secured by insurance or not, shall be made to the beneficiary designated by such law enforcement, correctional, or correctional probation officer in writing, signed by the officer and delivered to the employer during the officer’s lifetime. If no such designation is made, then it shall be paid to the officer’s surviving child or children and spouse in equal portions, and if there is no surviving child or spouse, then to the officer’s parent or parents. If a beneficiary is not designated and there is no surviving child, spouse, or parent, then it shall be paid to the officer’s estate.

(e) Such payments, pursuant to the provisions of paragraphs (a), (b), and (c), are in addition to any workers’ compensation or pension benefits and are exempt from the claims and demands of creditors of such law enforcement, correctional, or correctional probation officer.

(f) If a full-time law enforcement, correctional, or correctional probation officer who is certified pursuant to chapter 943 and employed by a state agency is killed in the line of duty while the officer is engaged in the performance of law enforcement duties or as a result of an assault against the officer under riot conditions:

1. The sum of $1,000 shall be paid, as provided for in paragraph (d), toward the funeral and burial expenses of such officer. Such benefits are in addition to any other benefits to which employee beneficiaries and dependents are entitled under the Workers’ Compensation Law or any other state or federal statutes; and

2. The officer’s employing agency may pay up to $5,000 directly toward the venue expenses associated with the funeral and burial services of such officer.

(g) Any political subdivision of the state that employs a full-time law enforcement officer as defined in s. 943.10(1) or a full-time correctional officer as defined in s. 943.10(2) who is killed in the line of duty on or after July 1, 1993, as a result of an act of violence inflicted by another person while the officer is engaged in the performance of law enforcement duties or as a result of an assault against the officer under riot conditions shall pay the entire premium of the political subdivision’s health insurance plan for the employee’s surviving spouse until remarried, and for each dependent child of the employee until the child reaches the age of majority or until the end of the calendar year in which the child reaches the age of 25 if:

1. At the time of the employee’s death, the child is dependent upon the employee for support; and

2. The surviving child continues to be dependent for support, or the surviving child is a full-time or part-time student and is dependent for support.

(h)1. Any employer who employs a full-time law enforcement, correctional, or correctional probation officer who, on or after January 1, 1995, suffers a catastrophic injury, as defined in s. 440.02, Florida Statutes 2002, in the line of duty shall pay the entire premium of the employer’s health insurance plan for the injured employee, the injured employee’s spouse, and for each dependent child of the injured employee until the child reaches the age of majority or until the end of the calendar year in which the child reaches the age of 25 if the child continues to be dependent for support, or the child is a full-time or part-time student and is dependent for support. The term “health insurance plan” does not include supplemental benefits that are not part of the basic group health insurance plan. If the injured employee subsequently dies, the employer shall continue to pay the entire health insurance premium for the surviving spouse until remarried, and for the dependent children, under the conditions outlined in this paragraph. However:

a. Health insurance benefits payable from any other source shall reduce benefits payable under this section.

b. It is unlawful for a person to willfully and knowingly make, or cause to be made, or to assist, conspire with, or urge another to make, or cause to be made, any false, fraudulent, or misleading oral or written statement to obtain health insurance coverage as provided under this paragraph. A person who violates this sub-subparagraph commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

c. In addition to any applicable criminal penalty, upon conviction for a violation as described in sub-subparagraph b., a law enforcement, correctional, or correctional probation officer or other beneficiary who receives or seeks to receive health insurance benefits under this paragraph shall forfeit the right to receive such health insurance benefits, and shall reimburse the employer for all benefits paid due to the fraud or other prohibited activity. For purposes of this sub-subparagraph, “conviction” means a determination of guilt that is the result of a plea or trial, regardless of whether adjudication is withheld.

2. In order for the officer, spouse, and dependent children to be eligible for such insurance coverage, the injury must have occurred as the result of the officer’s response to fresh pursuit, the officer’s response to what is reasonably believed to be an emergency, or an unlawful act perpetrated by another. Except as otherwise provided herein, nothing in this paragraph shall be construed to limit health insurance coverage for which the officer, spouse, or dependent children may otherwise be eligible, except that a person who qualifies under this section shall not be eligible for the health insurance subsidy provided under chapter 121, chapter 175, or chapter 185.

(i) The Bureau of Crime Prevention and Training within the Department of Legal Affairs shall adopt rules necessary to implement paragraphs (a), (b), and (c).

(j) Any payments made pursuant to paragraph (a), paragraph (b), or paragraph (c) shall consist of the statutory amount adjusted to reflect price level changes since the effective date of this act. The Bureau of Crime Prevention and Training shall by rule adjust the statutory amount based on the Consumer Price Index for All Urban Consumers published by the United States Department of Labor. Adjustment shall be made July 1 of each year using the most recent month for which data are available at the time of the adjustment.

1(3) If a law enforcement, correctional, or correctional probation officer is accidentally killed as specified in paragraph (2)(b) on or after June 22, 1990, or unlawfully and intentionally killed as specified in paragraph (2)(c) on or after July 1, 1980, the state shall waive certain educational expenses that the child or spouse of the deceased officer incurs while obtaining a career certificate, an undergraduate education, or a postgraduate education. The amount waived by the state shall be an amount equal to the cost of tuition and matriculation and registration fees for a total of 120 credit hours. The child or spouse may attend a state career center, a Florida College System institution, or a state university. The child or spouse may attend any or all of the institutions specified in this subsection, on either a full-time or part-time basis. The benefits provided to a child under this subsection shall continue until the child’s 25th birthday. The benefits provided to a spouse under this subsection must commence within 5 years after the death occurs, and entitlement thereto shall continue until the 10th anniversary of that death.

(a) Upon failure of any child or spouse benefited by the provisions of this subsection to comply with the ordinary and minimum requirements of the institution attended, both as to discipline and scholarship, the benefits shall be withdrawn as to the child or spouse and no further moneys may be expended for the child’s or spouse’s benefits so long as such failure or delinquency continues.

(b) Only a student in good standing in his or her respective institution may receive the benefits thereof.

(c) A child or spouse receiving benefits under this subsection must be enrolled according to the customary rules and requirements of the institution attended.

(4)(a) The employer of such law enforcement, correctional, or correctional probation officer is liable for the payment of the sums specified in this section and is deemed self-insured, unless it procures and maintains, or has already procured and maintained, insurance to secure such payments. Any such insurance may cover only the risks indicated in this section, in the amounts indicated in this section, or it may cover those risks and additional risks and may be in larger amounts. Any such insurance shall be placed by such employer only after public bid of such insurance coverage which coverage shall be awarded to the carrier making the lowest best bid.

(b) Payment of benefits to beneficiaries of state employees, or of the premiums to cover the risk, under the provisions of this section shall be paid from existing funds otherwise appropriated to the department employing the law enforcement, correctional, or correctional probation officers.

(5) The State Board of Education shall adopt rules and procedures, and the Board of Governors shall adopt regulations and procedures, as are appropriate and necessary to implement the educational benefits provisions of this section.

(6) Notwithstanding any provision of this section to the contrary, the death benefits provided in paragraphs (2)(c) and (g) shall also be applicable and paid in cases where an officer received bodily injury prior to July 1, 1993, and subsequently died on or after July 1, 1993, as a result of such in-line-of-duty injury attributable to an unlawful and intentional act, or an act of violence inflicted by another, or an assault on the officer under riot conditions. Payment of such benefits shall be in accordance with provisions of this section. Nothing in this provision shall be construed to limit death benefits for which those individuals listed in paragraph (2)(d) may otherwise be eligible.

History.—ss. 1, 2, ch. 67-408; ss. 1, 3, ch. 71-301; s. 52, ch. 79-40; s. 1, ch. 87-143; s. 2, ch. 89-22; s. 1, ch. 90-138; s. 1, ch. 92-59; s. 3, ch. 93-149; s. 2, ch. 94-171; s. 1404, ch. 95-147; s. 3, ch. 95-283; s. 3, ch. 96-198; s. 38, ch. 99-2; s. 1, ch. 2002-191; s. 5, ch. 2002-194; s. 1, ch. 2002-232; s. 9, ch. 2003-1; s. 46, ch. 2003-412; ss. 14, 15, ch. 2004-357; ss. 2, 5, 6, ch. 2005-100; s. 8, ch. 2007-217; s. 2, ch. 2010-78; s. 11, ch. 2013-25; ss. 12, 13, ch. 2014-17; s. 1, ch. 2015-163.

1Note.—As amended by s. 1, ch. 2002-191, as amended by s. 14, ch. 2004-357, as reenacted by s. 5, ch. 2005-100, as amended by s. 12, ch. 2014-17. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Subsection (3) was also amended by s. 1, ch. 2002-232, as amended by s. 9, ch. 2003-1, as amended by s. 15, ch. 2004-357, as reenacted by s. 6, ch. 2005-100, as amended by s. 13, ch. 2014-17, and that version reads:

(3) If a law enforcement, correctional, or correctional probation officer is accidentally killed as specified in paragraph (2)(b) on or after June 22, 1990, or unlawfully and intentionally killed as specified in paragraph (2)(c) on or after July 1, 1980, the state shall waive certain educational expenses that children of the deceased officer incur while obtaining a career certificate, an undergraduate education, or a graduate or postbaccalaureate professional degree. The amount waived by the state shall be an amount equal to the cost of tuition, matriculation, and other statutorily authorized fees for a total of 120 credit hours for a career certificate or an undergraduate education. For a child pursuing a graduate or postbaccalaureate professional degree, the amount waived shall equal the cost of matriculation and other statutorily authorized fees incurred while the child continues to fulfill the professional requirements associated with the graduate or postbaccalaureate professional degree program, and eligibility continues until the child’s 29th birthday. The child may attend a state career center, a Florida College System institution, or a state university. The child may attend any or all of the institutions specified in this subsection, on either a full-time or part-time basis. For a child pursuing a career certificate or an undergraduate education, the benefits provided under this subsection shall continue to the child until the child’s 25th birthday. To be eligible for the benefits provided under this subsection for enrollment in a graduate or postbaccalaureate professional degree program, the child must be a state resident, as defined in s. 1009.21, at the time of enrollment.

(a) Upon failure of any child benefited by the provisions of this section to comply with the ordinary and minimum requirements of the institution attended, both as to discipline and scholarship, the benefits shall be withdrawn as to the child and no further moneys may be expended for the child’s benefits so long as such failure or delinquency continues.

(b) Only a student in good standing in his or her respective institution may receive the benefits thereof.

(c) A child receiving benefits under this section must be enrolled according to the customary rules and requirements of the institution attended.



112.191 - Firefighters; death benefits.

112.191 Firefighters; death benefits.—

(1) Whenever used in this act:

(a) The term “employer” means a state board, commission, department, division, bureau or agency, or a county, municipality, or other political subdivision of the state.

(b) The term “firefighter” means any full-time duly employed uniformed firefighter employed by an employer, whose primary duty is the prevention and extinguishing of fires, the protection of life and property therefrom, the enforcement of municipal, county, and state fire prevention codes, as well as the enforcement of any law pertaining to the prevention and control of fires, who is certified pursuant to s. 633.408 and who is a member of a duly constituted fire department of such employer or who is a volunteer firefighter.

(c) The term “insurance” means insurance procured from a stock company or mutual company or association or exchange authorized to do business as an insurer in this state.

(2)(a) The sum of $50,000, as adjusted pursuant to paragraph (i), shall be paid as provided in this section when a firefighter, while engaged in the performance of his or her firefighter duties, is accidentally killed or receives accidental bodily injury which subsequently results in the loss of the firefighter’s life, provided that such killing is not the result of suicide and that such bodily injury is not intentionally self-inflicted. Notwithstanding any other provision of law, in no case shall the amount payable under this subsection be less than the actual amount stated therein.

(b) The sum of $50,000, as adjusted pursuant to paragraph (i), shall be paid as provided in this section if a firefighter is accidentally killed as specified in paragraph (a) and the accidental death occurs as a result of the firefighter’s response to what is reasonably believed to be an emergency involving the protection of life or property or the firefighter’s participation in a training exercise. This sum is in addition to any sum provided in paragraph (a). Notwithstanding any other provision of law, the amount payable under this subsection may not be less than the actual amount stated therein.

(c) If a firefighter, while engaged in the performance of his or her firefighter duties, is unlawfully and intentionally killed, is injured by an unlawful and intentional act of another person and dies as a result of such injury, dies as a result of a fire which has been determined to have been caused by an act of arson, or subsequently dies as a result of injuries sustained therefrom, the sum of $150,000, as adjusted pursuant to paragraph (i), shall be paid as provided in this section. Notwithstanding any other provision of law, the amount payable under this subsection may not be less than the actual amount stated therein.

(d) Such payments, pursuant to paragraphs (a), (b), and (c), whether secured by insurance or not, shall be made to the beneficiary designated by such firefighter in writing, signed by the firefighter and delivered to the employer during the firefighter’s lifetime. If no such designation is made, then it shall be paid to the firefighter’s surviving child or children and spouse in equal portions, and if there be no surviving child or spouse, then to the firefighter’s parent or parents. If a beneficiary designation is not made and there is no surviving child, spouse, or parent, then it shall be paid to the firefighter’s estate.

(e) Such payments, pursuant to the provisions of paragraphs (a), (b), and (c), shall be in addition to any workers’ compensation or pension benefits and shall be exempt from the claims and demands of creditors of such firefighter.

(f) Any political subdivision of the state that employs a full-time firefighter who is killed in the line of duty on or after July 1, 1993, as a result of an act of violence inflicted by another person while the firefighter is engaged in the performance of firefighter duties, as a result of a fire which has been determined to have been caused by an act of arson, or as a result of an assault against the firefighter under riot conditions shall pay the entire premium of the political subdivision’s health insurance plan for the employee’s surviving spouse until remarried, and for each dependent child of the employee until the child reaches the age of majority or until the end of the calendar year in which the child reaches the age of 25 if:

1. At the time of the employee’s death, the child is dependent upon the employee for support; and

2. The surviving child continues to be dependent for support, or the surviving child is a full-time or part-time student and is dependent for support.

(g)1. Any employer who employs a full-time firefighter who, on or after January 1, 1995, suffers a catastrophic injury, as defined in s. 440.02, Florida Statutes 2002, in the line of duty shall pay the entire premium of the employer’s health insurance plan for the injured employee, the injured employee’s spouse, and for each dependent child of the injured employee until the child reaches the age of majority or until the end of the calendar year in which the child reaches the age of 25 if the child continues to be dependent for support, or the child is a full-time or part-time student and is dependent for support. The term “health insurance plan” does not include supplemental benefits that are not part of the basic group health insurance plan. If the injured employee subsequently dies, the employer shall continue to pay the entire health insurance premium for the surviving spouse until remarried, and for the dependent children, under the conditions outlined in this paragraph. However:

a. Health insurance benefits payable from any other source shall reduce benefits payable under this section.

b. It is unlawful for a person to willfully and knowingly make, or cause to be made, or to assist, conspire with, or urge another to make, or cause to be made, any false, fraudulent, or misleading oral or written statement to obtain health insurance coverage as provided under this paragraph. A person who violates this sub-subparagraph commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

c. In addition to any applicable criminal penalty, upon conviction for a violation as described in sub-subparagraph b., a firefighter or other beneficiary who receives or seeks to receive health insurance benefits under this paragraph shall forfeit the right to receive such health insurance benefits, and shall reimburse the employer for all benefits paid due to the fraud or other prohibited activity. For purposes of this sub-subparagraph, “conviction” means a determination of guilt that is the result of a plea or trial, regardless of whether adjudication is withheld.

2. In order for the firefighter, spouse, and dependent children to be eligible for such insurance coverage, the injury must have occurred as the result of the firefighter’s response to what is reasonably believed to be an emergency involving the protection of life or property, or an unlawful act perpetrated by another. Except as otherwise provided herein, nothing in this paragraph shall be construed to limit health insurance coverage for which the firefighter, spouse, or dependent children may otherwise be eligible, except that a person who qualifies for benefits under this section shall not be eligible for the health insurance subsidy provided under chapter 121, chapter 175, or chapter 185.

Notwithstanding any provision of this section to the contrary, the death benefits provided in paragraphs (b), (c), and (f) shall also be applicable and paid in cases where a firefighter received bodily injury prior to July 1, 1993, and subsequently died on or after July 1, 1993, as a result of such in-line-of-duty injury.

(h) The Division of the State Fire Marshal within the Department of Financial Services shall adopt rules necessary to implement this section.

(i) Any payments made pursuant to paragraph (a), paragraph (b), or paragraph (c) shall consist of the statutory amount adjusted to show price level changes in the Consumer Price Index for All Urban Consumers published by the United States Department of Labor since July 1, 2002. The Division of State Fire Marshal, using the most recent month for which Consumer Price Index data is available, shall, on June 15 of each year, calculate and publish on the division’s Internet website the amount resulting from the adjustments to the statutory amounts. The adjusted statutory amounts shall be effective on July 1 of each year.

1(3) If a firefighter is accidentally killed as specified in paragraph (2)(b) on or after June 22, 1990, or unlawfully and intentionally killed as specified in paragraph (2)(c), on or after July 1, 1980, the state shall waive certain educational expenses that the child or spouse of the deceased firefighter incurs while obtaining a career certificate, an undergraduate education, or a postgraduate education. The amount waived by the state shall be an amount equal to the cost of tuition and matriculation and registration fees for a total of 120 credit hours. The child or spouse may attend a state career center, a Florida College System institution, or a state university. The child or spouse may attend any or all of the institutions specified in this subsection, on either a full-time or part-time basis. The benefits provided to a child under this subsection shall continue until the child’s 25th birthday. The benefits provided to a spouse under this subsection must commence within 5 years after the death occurs, and entitlement thereto shall continue until the 10th anniversary of that death.

(a) Upon failure of any child or spouse benefited by the provisions of this subsection to comply with the ordinary and minimum requirements of the institution attended, both as to discipline and scholarship, the benefits thereof shall be withdrawn as to the child or spouse and no further moneys expended for the child’s or spouse’s benefits so long as such failure or delinquency continues.

(b) Only students in good standing in their respective institutions shall receive the benefits thereof.

(c) A child or spouse receiving benefits under this subsection must be enrolled according to the customary rules and requirements of the institution attended.

(4)(a) The employer of such firefighter shall be liable for the payment of said sums specified in this section and shall be deemed self-insured, unless it procures and maintains, or has already procured and maintained, insurance to secure such payments. Any such insurance may cover only the risks indicated in this section, in the amounts indicated in this section, or it may cover those risks and additional risks and may be in larger amounts. Any such insurance shall be placed by such employer only after public bid of such insurance coverage which coverage shall be awarded to the carrier making the lowest best bid.

(b) Payment of benefits to beneficiaries of state employees, or of the premiums to cover the risk, under the provisions of this section, shall be paid from existing funds otherwise appropriated for the department.

(5) The State Board of Education shall adopt rules and procedures, and the Board of Governors shall adopt regulations and procedures, as are appropriate and necessary to implement the educational benefits provisions of this section.

History.—ss. 1, 2, ch. 67-443; ss. 1, 2, ch. 69-35; s. 7, ch. 69-353; ss. 2, 3, ch. 71-301; s. 1, ch. 78-7; s. 53, ch. 79-40; s. 3, ch. 90-138; s. 2, ch. 92-59; s. 1, ch. 93-149; s. 3, ch. 94-171; s. 1405, ch. 95-147; s. 4, ch. 96-198; s. 39, ch. 99-2; s. 2, ch. 2002-191; s. 6, ch. 2002-194; s. 2, ch. 2002-232; s. 10, ch. 2003-1; s. 125, ch. 2003-261; s. 47, ch. 2003-412; s. 6, ch. 2004-5; ss. 16, 17, ch. 2004-357; s. 9, ch. 2007-217; s. 3, ch. 2010-78; s. 5, ch. 2010-179; ss. 91, 117, ch. 2013-183; ss. 14, 15, ch. 2014-17.

1Note.—As amended by s. 2, ch. 2002-191, as amended by s. 16, ch. 2004-357, as amended by s. 14, ch. 2014-17. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Subsection (3) was also amended by s. 2, ch. 2002-232, as amended by s. 10, ch. 2003-1, as amended by s. 17, ch. 2004-357, as amended by s. 15, ch. 2014-17, and that version reads:

(3) If a firefighter is accidentally killed as specified in paragraph (2)(b) on or after June 22, 1990, or unlawfully and intentionally killed as specified in paragraph (2)(c), on or after July 1, 1980, the state shall waive certain educational expenses that children of the deceased firefighter incur while obtaining a career certificate, an undergraduate education, or a graduate or postbaccalaureate professional degree. The amount waived by the state shall be an amount equal to the cost of tuition, matriculation, and other statutorily authorized fees for a total of 120 credit hours for a career certificate or an undergraduate education. For a child pursuing a graduate or postbaccalaureate professional degree, the amount waived shall equal the cost of matriculation and other statutorily authorized fees incurred while the child continues to fulfill the professional requirements associated with the graduate or postbaccalaureate professional degree program, and eligibility continues until the child’s 29th birthday. The child may attend a state career center, a Florida College System institution, or a state university. The child may attend any or all of the institutions specified in this subsection, on either a full-time or part-time basis. For a child pursuing a career certificate or an undergraduate education, the benefits provided under this subsection shall continue to such a child until the child’s 25th birthday. To be eligible for the benefits provided under this subsection for enrollment in a graduate or postbaccalaureate professional degree program, the child must be a state resident, as defined in s. 1009.21, at the time of enrollment.

(a) Upon failure of any child benefited by the provisions of this section to comply with the ordinary and minimum requirements of the institution attended, both as to discipline and scholarship, the benefits thereof shall be withdrawn as to the child and no further moneys expended for the child’s benefits so long as such failure or delinquency continues.

(b) Only students in good standing in their respective institutions shall receive the benefits thereof.

(c) All children receiving benefits under this section shall be enrolled according to the customary rules and requirements of the institution attended.



112.1913 - Effect of ch. 2003-412.

112.1913 Effect of ch. 2003-412.—The amendments to ss. 440.02 and 440.15 which are made by this act shall not be construed to affect any determination of disability under s. 112.18, s. 112.181, or s. 112.19.

History.—s. 48, ch. 2003-412.



112.1915 - Teachers and school administrators; death benefits.

112.1915 Teachers and school administrators; death benefits.—Any other provision of law to the contrary notwithstanding:

(1) As used in this section, the term:

(a) “Employer” means the district school board.

(b) “Teacher” means any instructional staff personnel as described in s. 1012.01(2).

(c) “School administrator” means any school administrator as described in s. 1012.01(3).

(d) “Teaching duties” means the actual performance of duties required by a teacher’s employment during his or her regularly scheduled working hours or irregular working hours as required or assigned by the employer.

(e) “School administrator duties” means the actual performance of duties required by a school administrator’s employment during his or her regularly scheduled working hours or irregular working hours as required or assigned by the employer.

(f) “Beneficiary” means the person designated by the teacher or school administrator in writing, signed by the teacher or school administrator and delivered to the employer during the teacher’s or school administrator’s lifetime. If a beneficiary is not designated, the beneficiary is the teacher’s or school administrator’s estate.

(2) The benefits described in subsection (3) shall be provided when a teacher or school administrator is killed or injured and dies as a result of an unlawful and intentional act, provided that such killing or injury and death is the result of an act of violence inflicted by another person, and provided that:

(a) Such act is inflicted upon the teacher or school administrator while he or she is engaged in the performance of teaching duties or school administrator duties; or

(b) The motivation for such act is related in whole or in part to the fact that the individual is a teacher or school administrator.

(3) If a teacher or school administrator dies under the conditions in subsection (2), benefits shall be provided as follows:

(a) The sum of $75,000 shall be paid, whether secured by insurance or not, to the beneficiary. The payment shall be in addition to any other insurance, workers’ compensation, or pension benefits or other benefits that teacher or school administrator beneficiaries and dependents are entitled to under state or federal statutes and shall be exempt from the claims and demands of creditors of such teacher or school administrator, pursuant to s. 732.402(2)(d).

(b) The sum of $1,000 shall be paid, whether secured by insurance or not, to the beneficiary toward the funeral and burial expenses of such teacher or school administrator. The payment shall be in addition to any workers’ compensation or pension benefits or other benefits that teacher or school administrator beneficiaries and dependents are entitled to under state or federal statutes and shall be exempt from the claims and demands of creditors of such teacher or school administrator, pursuant to s. 732.402(2)(d).

(c) Payment of the entire health insurance premium for the school district’s health insurance plan shall continue for the teacher’s or school administrator’s surviving spouse until remarried, and for each dependent child of the teacher or school administrator until the child reaches the age of majority or until the end of the calendar year in which the child reaches the age of 25 if:

1. At the time of the teacher’s or school administrator’s death, the child is dependent upon the teacher or school administrator for support; and

2. The surviving child continues to be dependent for support, or the surviving child is a full-time or part-time student and is dependent for support.

The district school board that employed the teacher or school administrator who is killed shall pay the health insurance premiums. The district school board shall report annually to the Department of Education the amount of premiums paid pursuant to this paragraph. The Department of Education shall provide reimbursement to the district for the premium payments.

(d) Waiver of certain educational expenses which children of the deceased teacher or school administrator incur while obtaining a career certificate or an undergraduate education shall be according to conditions set forth in this paragraph. The amount waived by the state shall be an amount equal to the cost of tuition and matriculation and registration fees for a total of 120 credit hours at a university. The child may attend a state career center, a Florida College System institution, or a state university. The child may attend any or all of the institutions specified in this paragraph, on either a full-time or part-time basis. The benefits provided under this paragraph shall continue to the child until the child’s 25th birthday.

1. Upon failure of any child benefited by the provisions of this paragraph to comply with the ordinary and minimum requirements of the institution attended, both as to discipline and scholarship, the benefits shall be withdrawn as to the child and no further moneys may be expended for the child’s benefits so long as such failure or delinquency continues.

2. A student who becomes eligible for benefits under the provisions of this paragraph while enrolled in an institution must be in good standing with the institution to receive the benefits provided herein.

3. A child receiving benefits under this paragraph must be enrolled according to the customary rules and requirements of the institution attended.

(4) State funding shall be provided annually in the General Appropriations Act.

History.—ss. 2, 5, ch. 2001-180; s. 893, ch. 2002-387; s. 24, ch. 2004-295; s. 18, ch. 2004-357; s. 34, ch. 2012-116; s. 16, ch. 2014-17.



112.193 - Law enforcement, correctional, and correctional probation officers’ commemorative service awards.

112.193 Law enforcement, correctional, and correctional probation officers’ commemorative service awards.—

(1) For the purposes of this section, the term:

(a) “Employer” means a state board, commission, department, division, bureau, or agency or a county or municipality.

(b) “Law enforcement, correctional, or correctional probation officer” means any full-time, part-time, or auxiliary officer as defined in s. 943.10(14).

(2) Each employer that employs or appoints law enforcement, correctional, or correctional probation officers may present to each such employee who retires under any provision of a state or municipal retirement system, including medical disability retirement, or who is eligible to retire under any such provision but, instead, resigns from one employer to accept an elected public office, one complete uniform including the badge worn by that officer, the officer’s service handgun, if one was issued as part of the officer’s equipment, and an identification card clearly marked “RETIRED.”

(3) Upon the death of a law enforcement, correctional, or correctional probation officer, the employer may present to the spouse or other beneficiary of the officer, upon request, one complete uniform, including the badge worn by the officer. However, if a law enforcement, correctional, or correctional probation officer is killed in the line of duty, the employer may present, upon request, to the spouse or other beneficiary of the officer the officer’s service-issued handgun, if one was issued as part of the officer’s equipment. If the employer is not in possession of the service-issued handgun, the employer may, within its discretion, and upon written request of the spouse or other beneficiary, present a similar handgun. The provisions of this section shall also apply in that instance to a law enforcement or correctional officer who died before May 1, 1993. In addition, the officer’s service handgun may be presented by the employer for any such officer who was killed in the line of duty prior to this act becoming a law.

(4) Each uniform, badge, service handgun, and identification card presented under this section is to commemorate prior service and must be used only in such manner as the employer prescribes by rule. The provisions of this section shall also apply in that instance to a law enforcement officer who died before May 1, 1993.

History.—s. 1, ch. 79-335; s. 3, ch. 89-22; s. 1, ch. 93-32; s. 4, ch. 93-149.



112.194 - Law enforcement and correctional officers’ Medal of Valor.

112.194 Law enforcement and correctional officers’ Medal of Valor.—

(1) Any state board, commission, department, division, bureau, or agency, or any county or municipality that employs or appoints law enforcement officers or correctional officers, as defined in s. 943.10(14), may establish an award program to award a Medal of Valor to any such officer whose actions are extraordinary and expose the officer to peril beyond the call of duty.

(2) The Medal of Valor may include, but is not limited to, a medal authorized to be worn on the officer’s uniform during formal occasions and a commendation bar to be worn on the uniform during normal duty. The amount of funds that may be expended to provide a Medal of Valor shall not exceed $250.

(3) Upon the death of such a law enforcement officer or correctional officer, the employer may present the Medal of Valor posthumously to the officer’s closest living relative.

History.—s. 1, ch. 93-1.



112.21 - Tax-sheltered annuities or custodial accounts for employees of governmental agencies.

112.21 Tax-sheltered annuities or custodial accounts for employees of governmental agencies.—A governmental agency, which means any state, county, local, or municipal governmental entity or any unit of government created or established by law, which is qualified under the United States Internal Revenue Code may provide, by written agreement between any such agency and any employee, to reduce the contract salary payable to such employee and, in consideration thereof, to pay an amount equal to the amount of such reduction to an insurance company licensed to do business in Florida; to a credit union, bank, or savings and loan association qualified to do business in Florida; or to a custodial account to be invested in regulated investment company stock to be held in such custodial account, as selected by the employee or employees, notwithstanding any other provision of law, with the concurrence of the employing agency, as premiums on an annuity contract issued in the name of such employee or as payment into a qualified custodial account established pursuant to s. 403(b) of the United States Internal Revenue Code.

(1) Any such annuity contract or custodial account shall be in such form, and be based upon such terms, as will qualify the payments thereon for tax deferment under the United States Internal Revenue Code. Such insurance annuity, savings, or investment products shall be underwritten and offered, in compliance with the applicable federal and state laws and regulations, by persons who are duly authorized by applicable state and federal authorities. All records identifying individual participants in any contract or account under this section and their personal account activities shall be confidential and are exempt from the provisions of s. 119.07(1).

(2) The amount of such reduction shall not exceed the amount excludable from income under s. 403(b) of the United States Internal Revenue Code and amendments and successor provisions thereto and shall be considered a part of the employee’s salary for all purposes other than federal income taxation.

(3) The purchase of such tax-sheltered annuity or other investment qualified under the United States Internal Revenue Code and not prohibited under the laws of this state for an employee shall impose no liability or responsibility whatsoever on the employing agency except to show that the payments have been remitted for the purposes for which deducted.

History.—s. 1, ch. 74-157; s. 1, ch. 76-78; s. 2, ch. 77-295; s. 1, ch. 87-7; s. 27, ch. 90-360; s. 34, ch. 96-406.



112.215 - Government employees; deferred compensation program.

112.215 Government employees; deferred compensation program.—

(1) This section shall be known and may be cited as the “Government Employees’ Deferred Compensation Plan Act.”

(2) For the purposes of this section, the term “employee” means any person, whether appointed, elected, or under contract, providing services for the state; any state agency or county or other political subdivision of the state; any municipality; any state university board of trustees; or any constitutional county officer under s. 1(d), Art. VIII of the State Constitution for which compensation or statutory fees are paid.

(3) In accordance with a plan of deferred compensation which has been approved as herein provided, the state or any state agency, county, municipality, other political subdivision, or constitutional county officer may, by contract or a collective bargaining agreement, agree with any employee to defer all or any portion of that employee’s otherwise payable compensation and, pursuant to the terms of such approved plan and in such proportions as may be designated or directed under that plan, place such deferred compensation in savings accounts or use the same to purchase fixed or variable life insurance or annuity contracts, securities, evidence of indebtedness, or such other investment products as may have been approved for the purposes of carrying out the objectives of such plan. Such insurance, annuity, savings, or investment products shall be underwritten and offered in compliance with the applicable federal and state laws and regulations by persons who are duly authorized by applicable state and federal authorities.

(4)(a) The Chief Financial Officer, with the approval of the State Board of Administration, shall establish such plan or plans of deferred compensation for state employees and may include persons employed by a state university as defined in s. 1000.21, a special district as defined in s. 189.012, or a water management district as defined in s. 189.012, including all such investment vehicles or products incident thereto, as may be available through, or offered by, qualified companies or persons, and may approve one or more such plans for implementation by and on behalf of the state and its agencies and employees.

(b) If the Chief Financial Officer deems it advisable, he or she shall have the power, with the approval of the State Board of Administration, to create a trust or other special funds for the segregation of funds or assets resulting from compensation deferred at the request of employees of the state or its agencies and for the administration of such program.

(c) The Chief Financial Officer, with the approval of the State Board of Administration, may delegate responsibility for administration of the plan to a person the Chief Financial Officer determines to be qualified, compensate such person, and, directly or through such person or pursuant to a collective bargaining agreement, contract with a private corporation or institution to provide such services as may be part of any such plan or as may be deemed necessary or proper by the Chief Financial Officer or such person, including, but not limited to, providing consolidated billing, individual and collective recordkeeping and accountings, asset purchase, control, and safekeeping, and direct disbursement of funds to employees or other beneficiaries. The Chief Financial Officer may authorize a person, private corporation, or institution to make direct disbursement of funds under the plan to an employee or other beneficiary.

(d) In accordance with such approved plan, and upon contract or agreement with an eligible employee, deferrals of compensation may be accomplished by payroll deductions made by the appropriate officer or officers of the state, with such funds being thereafter held and administered in accordance with the plan.

(e) The administrative costs of the deferred compensation plan must be wholly or partially self-funded. Fees for such self-funding of the plan shall be paid by investment providers and may be recouped from their respective plan participants. Such fees shall be deposited in the Deferred Compensation Trust Fund.

(5) Any county, municipality, or other political subdivision of the state may by ordinance, and any constitutional county officer under s. 1(d), Art. VIII of the State Constitution of 1968 may by contract agreement or other documentation constituting approval, adopt and establish for itself and its employees a deferred compensation program. The ordinance shall designate an appropriate official of the county, municipality, or political subdivision to approve and administer a deferred compensation plan or otherwise provide for such approval and administration. The ordinance shall also designate a public official or body to make the determinations provided for in paragraph (6)(b). If a constitutional county officer elects to adopt and establish for that office and its employees a deferred compensation program, the constitutional county officer shall be the appropriate official to make the determinations provided for in this subsection and in paragraph (6)(b).

(6)(a) No deferred compensation plan of the state shall become effective until approved by the State Board of Administration and the Chief Financial Officer is satisfied by opinion from such federal agency or agencies as may be deemed necessary that the compensation deferred thereunder and/or the investment products purchased pursuant to the plan will not be included in the employee’s taxable income under federal or state law until it is actually received by such employee under the terms of the plan, and that such compensation will nonetheless be deemed compensation at the time of deferral for the purposes of social security coverage, for the purposes of the state retirement system, and for any other retirement, pension, or benefit program established by law.

(b) No deferred compensation plan of a county, municipality, other political subdivision, or constitutional county officer shall become effective until the appropriate official or body designated under subsection (5) is satisfied by opinion from such federal agency or agencies as may be deemed necessary that the compensation deferred thereunder and/or the investment products purchased pursuant to the plan will not be included in the employee’s taxable income under federal or state law until it is actually received by such employee under the terms of the plan, and that such compensation will nonetheless be deemed compensation at the time of deferral for the purposes of social security coverage, for the purposes of the retirement system of the appropriate county, municipality, political subdivision, or constitutional county officer, and for any other retirement, pension, or benefit program established by law.

(7) The deferred compensation programs authorized by this section, and any plan approved and adopted as herein provided, shall exist and serve in addition to any other retirement, pension, or benefit systems established by the state or its agencies, counties, municipalities, other political subdivisions, or constitutional county officers and shall not supersede, make inoperative, or reduce any benefits provided by the Florida Retirement System or by another retirement, pension, or benefit program established by law. All records identifying individual participants in any plan under this section and their personal account activities shall be confidential and are exempt from the provisions of s. 119.07(1).

(8)(a) There is created a Deferred Compensation Advisory Council composed of seven members.

1. One member shall be appointed by the Speaker of the House of Representatives and the President of the Senate jointly and shall be an employee of the legislative branch.

2. One member shall be appointed by the Chief Justice of the Supreme Court and shall be an employee of the judicial branch.

3. One member shall be appointed by the chair of the Public Employees Relations Commission and shall be a nonexempt public employee.

4. The remaining four members shall be employed by the executive branch and shall be appointed as follows:

a. One member shall be appointed by the Chancellor of the State University System and shall be an employee of the university system.

b. One member shall be appointed by the Chief Financial Officer and shall be an employee of the Chief Financial Officer.

c. One member shall be appointed by the Governor and shall be an employee of the executive branch.

d. One member shall be appointed by the Executive Director of the State Board of Administration and shall be an employee of the State Board of Administration.

(b) Each member shall serve for a term of 4 years from the date of appointment, except that a vacancy shall be filled by appointment for the remainder of the term.

(c) Members shall elect a chair annually.

(d) The council shall meet at the call of its chair, at the request of a majority of its membership, or at the request of the Chief Financial Officer, but not less than twice a year. The business of the council shall be presented to the council in the form of an agenda. The agenda shall be set by the Chief Financial Officer and shall include items of business requested by the council members.

(e) A majority of the members shall constitute a quorum, and action by a majority of a quorum shall be official.

(f) The council shall make a report of each meeting to the Chief Financial Officer, which shall show the names of the members present and shall include a record of its discussions, recommendations, and actions taken. The Chief Financial Officer shall keep the records of the proceedings of each meeting on file and shall make the records available to any interested person or group.

(g) Members of the council shall serve without compensation but shall be entitled to receive reimbursement for per diem and travel expenses as provided in s. 112.061.

(h) The advisory council shall provide assistance and recommendations to the Chief Financial Officer relating to the provisions of the plan, the insurance or investment options to be offered under the plan, and any other contracts or appointments deemed necessary by the council and the Chief Financial Officer to carry out the provisions of this act. The Chief Financial Officer shall inform the council of the manner in which each council recommendation is being addressed. The Chief Financial Officer shall provide the council, at least annually, a report on the status of the deferred compensation program, including, but not limited to, information on participant enrollment, amount of compensation deferred, total plan assets, product provider performance, and participant satisfaction with the program.

(9) The purchase of any insurance contract or annuity or the investment in another investment option under any plan of deferred compensation provided for in the United States Internal Revenue Code and not prohibited under the laws of this state for an employee shall impose no liability or responsibility whatsoever on the state, county, municipality, other political subdivision, or constitutional county officer, except to show that the payments have been remitted for the purposes for which the compensation has been deferred.

(10)(a) The moneys, pensions, annuities, or other benefits accrued or accruing to any person under the provisions of any plan providing for the deferral of compensation and the accumulated contributions and the cash and securities in the funds created thereunder are hereby exempt from any state, county, or municipal tax. They shall not be subject to execution or attachment or to any legal process whatsoever by a creditor of the employee and shall be unassignable by the employee.

(b)1. There is created in the State Treasury the Deferred Compensation Trust Fund, through which the Chief Financial Officer as trustee shall hold moneys, pensions, annuities, or other benefits accrued or accruing under and pursuant to 26 U.S.C. s. 457 and the deferred compensation plan provided for therein and adopted by this state; and

a. All amounts of compensation deferred thereunder;

b. All property and rights purchased with such amounts; and

c. All income attributable to such amounts, property, or rights.

2. Notwithstanding the mandates of 26 U.S.C. s. 457(b)(6), all of the assets specified in subparagraph 1. shall be held in trust for the exclusive benefit of participants and their beneficiaries as mandated by 26 U.S.C. s. 457(g)(1).

(11) With respect to any funds held pursuant to a deferred compensation plan, any investment option provider that is a bank or savings association and that provides time deposit accounts and certificates of deposit as an investment product to the plan participants may, with the approval of the State Board of Administration for providers in the state plan, or with the approval of the appropriate official or body designated under subsection (5) for a plan of a county, municipality, other political subdivision, or constitutional county officer, be exempt from the provisions of chapter 280 requiring it to be a qualified public depository, provided:

(a) The bank or savings association shall, to the extent that the time deposit accounts or certificates of deposit are not insured by the Federal Deposit Insurance Corporation, deposit or issue collateral with the Chief Financial Officer for all state funds held by it under a deferred compensation plan, or with such other appropriate official for all public funds held by it under a deferred compensation plan of a county, municipality, other political subdivision, or constitutional county officer, in an amount which equals at least 150 percent of all uninsured deferred compensation funds then held.

(b) Said collateral shall be of the kind permitted by s. 280.13 and shall be pledged in the manner provided for by the applicable provisions of chapter 280.

The Chief Financial Officer shall have all the applicable powers provided in ss. 280.04, 280.05, and 280.08 relating to the sale or other disposition of the pledged collateral.

(12) The Chief Financial Officer may adopt any rule necessary to administer and implement this act with respect to deferred compensation plans for state employees and persons employed by a state university as defined in s. 1000.21, a special district as defined in s. 189.012, or a water management district as defined in s. 189.012.

(13) When permitted by federal law, the plan administrator may provide for a pretax trustee-to-trustee transfer of amounts in a participant’s deferred compensation account for the purchase of prior service credit in a public sector retirement system.

(14) This subsection may not impair an existing contract. In each county that has one or more constitutional county officers, the board of county commissioners and the constitutional county officers shall negotiate a joint deferred compensation program for all their respective employees under s. 163.01. If all parties to the negotiation cannot agree upon a joint deferred compensation program, the provisions of subsection (5) apply.

History.—s. 1, ch. 75-295; s. 1, ch. 76-279; s. 1, ch. 82-46; s. 1, ch. 83-43; s. 2, ch. 87-7; ss. 1, 3, 4, ch. 87-35; s. 1, ch. 87-138; s. 1, ch. 89-123; s. 28, ch. 90-360; s. 5, ch. 91-429; s. 694, ch. 95-147; s. 2, ch. 96-216; s. 35, ch. 96-406; s. 1, ch. 97-8; s. 40, ch. 99-2; s. 2, ch. 99-159; s. 40, ch. 2001-43; s. 2, ch. 2001-265; s. 126, ch. 2003-261; ss. 7, 8, ch. 2003-399; s. 3, ch. 2004-41; s. 8, ch. 2004-390; s. 3, ch. 2016-132.



112.217 - Department of Highway Safety and Motor Vehicles; employees’ benefit fund.

112.217 Department of Highway Safety and Motor Vehicles; employees’ benefit fund.—The Department of Highway Safety and Motor Vehicles is authorized to adopt rules creating and providing for the operation of an employees’ benefit fund for employees of the Department of Highway Safety and Motor Vehicles. The proceeds of the vending machines located in buildings occupied and used by the department, or such portions thereof as the department by rule may provide, shall be paid into such fund to be used for such benefits and purposes as the department by rule may provide.

History.—s. 1, ch. 81-37.



112.218 - Department of Highway Safety and Motor Vehicles personnel files; fees for copies.

112.218 Department of Highway Safety and Motor Vehicles personnel files; fees for copies.—The Department of Highway Safety and Motor Vehicles is authorized to charge the following fees for copies of its personnel files:

(1) Copies, per page..........$0.50.

(2) Certified copies, per page..........$1.00.

Fees collected pursuant to this section shall be deposited in the General Revenue Fund.

History.—s. 1, ch. 82-130.






Part II - INTERCHANGE OF PERSONNEL BETWEEN GOVERNMENTS (ss. 112.24-112.31)

112.24 - Intergovernmental interchange of public employees.

112.24 Intergovernmental interchange of public employees.—To encourage economical and effective utilization of public employees in this state, the temporary assignment of employees among agencies of government, both state and local, and including school districts and public institutions of higher education is authorized under terms and conditions set forth in this section. State agencies, municipalities, and political subdivisions are authorized to enter into employee interchange agreements with other state agencies, the Federal Government, another state, a municipality, or a political subdivision including a school district, or with a public institution of higher education. State agencies are also authorized to enter into employee interchange agreements with private institutions of higher education and other nonprofit organizations under the terms and conditions provided in this section. In addition, the Governor or the Governor and Cabinet may enter into employee interchange agreements with a state agency, the Federal Government, another state, a municipality, or a political subdivision including a school district, or with a public institution of higher learning to fill, subject to the requirements of chapter 20, appointive offices which are within the executive branch of government and which are filled by appointment by the Governor or the Governor and Cabinet. Under no circumstances shall employee interchange agreements be utilized for the purpose of assigning individuals to participate in political campaigns. Duties and responsibilities of interchange employees shall be limited to the mission and goals of the agencies of government.

(1) Details of an employee interchange program shall be the subject of an agreement, which may be extended or modified, between a sending party and a receiving party. State agencies shall report such agreements and any extensions or modifications thereto to the Department of Management Services.

(2) The period of an individual’s assignment or detail under an employee interchange program shall not exceed 2 years. Upon agreement of the sending party and the receiving party and under the same or modified terms, an assignment or detail of 2 years may be extended by 3 months. However, agreements relating to faculty members of the State University System may be extended biennially upon approval by the Department of Management Services. If the appointing agency is the Governor or the Governor and Cabinet, the period of an individual’s assignment or detail under an employee interchange program shall not exceed 2 years plus an extension of 3 months or the number of years left in the term of office of the Governor, whichever is less.

(3) Salary, leave, travel and transportation, and reimbursements for an employee of a sending party that is participating in an interchange program shall be handled as follows:

(a) An employee of a sending party who is participating in an interchange agreement may be considered as on detail to regular work assignments of the sending party or in a leave status from the sending party except that the receiving agency shall pay the salary and benefits of such employee during the time, in excess of 1 week, that the employee is working for the receiving agency. However, an employee of a sending party who is participating in an interchange agreement pursuant to s. 10, chapter 91-429, Laws of Florida, shall be considered as on detail to regular work assignments of the sending party, and the sending party shall reimburse the receiving agency for the salary and benefits and expenses of such employee and any other direct costs of conducting the inspections during the time the employee is working for the receiving agency.

1. If on detail, an employee shall receive the same salary and benefits as if he or she were not on detail and shall remain the employee of the sending party for all purposes except that supervision during the period of detail may be governed by the interchange agreement.

2. If on leave, an employee shall have the same rights, benefits, and obligations as other employees in a leave status subject to exceptions provided in rules for state employees issued by the department or the rules or other decisions of the governing body of the municipality or political subdivision.

(b) The assignment of an employee of a state agency on detail or on leave of absence may be made without reimbursement by the receiving party for the travel and transportation expenses to or from the place of the assignment or for the pay and benefits, or a part thereof, of the employee during the assignment.

(c) If the rate of pay for an employee of an agency of the state on temporary assignment or on leave of absence is less than the rate of pay he or she would have received had the employee continued in his or her regular position, such employee is entitled to receive supplemental pay from the sending party in an amount equal to such difference.

(d) Any employee who participates in an exchange under the terms of this section who suffers disability or death as a result of personal injury arising out of and in the course of an exchange, or sustained in performance of duties in connection therewith, shall be treated, for the purposes of the sending party’s employee compensation program, as an employee who sustained injury in the performance of duty, but shall not receive benefits under such program for any period for which the employee is entitled to, and elects to receive, similar benefits under the receiving party’s employee compensation program.

(e) A sending party in this state may, in accordance with the travel regulations of such party, pay the travel expenses of an employee who is assigned to a receiving party on either detail or leave basis, but shall not pay the travel expenses of such an employee incurred in connection with work assignments at the receiving party. If the assignment or detail will exceed 8 months, travel expenses may include expenses to transport immediate family, household goods, and personal effects to and from the location of the receiving party. If the period of assignment is 3 months or less, the sending party may pay a per diem allowance to the employee on assignment or detail.

(4)(a) When any agency, municipality, or political subdivision of this state acts as a receiving party, an employee of the sending party who is assigned under authority of this section may be given appointments by the receiving party covering the periods of such assignments, with compensation to be paid from the receiving party’s funds, or without compensation, or be considered to be on detail to the receiving party.

(b) Appointments of persons so assigned may be made without regard to the laws or regulations governing the selection of employees of the receiving party.

(c) During the period of an assignment, the employee who is detailed to the receiving party shall not by virtue of such detail be considered an employee of the receiving party, except as provided in paragraph (d), nor shall the employee be paid a wage or salary by the receiving party. The supervision of an employee during the period of the detail may be governed by agreement between the sending party and the receiving party. A detail of an employee to a state agency may be made with or without reimbursement to the sending party by the receiving party for the pay and benefits, or a part thereof, of the employee during the period of the detail.

(d) If the sending party of an employee assigned to an agency, municipality, or political subdivision of this state fails to continue making the employer’s contribution to the retirement, life insurance, and health benefit plans for that employee, the receiving party of this state may make the employer’s contribution covering the period of the assignment or any part thereof.

(e) Any employee of a sending party assigned in this state who suffers disability or death as a result of personal injury arising out of and in the course of such assignment, or sustained in the performance of duties in connection therewith, shall be treated for the purpose of the receiving party’s employee compensation program, as an employee who has sustained injury in the performance of duty, but shall not receive benefits under such program for any period for which he or she elects to receive similar benefits as an employee under the sending party’s employee compensation program.

(f) A receiving party in this state may, in accordance with the travel regulations of such party, pay travel expenses of persons assigned thereto during the period of such assignments on the same basis as if they were regular employees of the receiving party.

(5) An agency may enter into agreements with private institutions of higher education in this state as the sending or receiving party as specified in subsections (3) and (4).

1(6) For the 2016-2017 fiscal year only, the assignment of an employee of a state agency as provided in this section may be made if recommended by the Governor or Chief Justice, as appropriate, and approved by the chairs of the legislative appropriations committees. Such actions shall be deemed approved if neither chair provides written notice of objection within 14 days after receiving notice of the action pursuant to s. 216.177. This subsection expires July 1, 2017.

History.—s. 149, ch. 79-190; s. 1, ch. 85-1; s. 2, ch. 88-557; s. 1, ch. 89-315; s. 19, ch. 89-367; s. 43, ch. 92-279; s. 55, ch. 92-326; s. 695, ch. 95-147; s. 33, ch. 96-399; s. 2, ch. 98-331; s. 14, ch. 2008-153; s. 50, ch. 2009-82; s. 57, ch. 2010-153; s. 61, ch. 2011-47; s. 40, ch. 2012-119; s. 39, ch. 2013-41; s. 53, ch. 2014-53; s. 75, ch. 2015-222; s. 114, ch. 2016-62.

1Note.—Section 114, ch. 2016-62, amended subsection (6) “[i]n order to implement appropriations for salaries and benefits in the 2016-2017 General Appropriations Act.”



112.25 - Declaration of policy.

112.25 Declaration of policy.—The state recognizes that intergovernmental cooperation is an essential factor in resolving problems affecting this state and that the interchange of personnel between and among governmental agencies at the same or different levels of government is a significant factor in achieving such cooperation.

History.—s. 1, ch. 65-524.



112.26 - Definitions.

112.26 Definitions.—For the purposes of this part of chapter 112 the following words and phrases have the meanings ascribed to them in this section.

(1) “Sending agency” means any department or agency of the federal government or a state government which sends any employee thereof to another government agency under this part.

(2) “Receiving agency” means any department or agency of the federal government or a state government which receives an employee of another government under this part.

History.—s. 2, ch. 65-524.



112.27 - Authority to interchange employees.

112.27 Authority to interchange employees.—

(1) Any department, agency, or instrumentality of the state is authorized to participate in a program of interchange of employees with departments, agencies, or instrumentalities of the state, the Federal Government, or another state, as a sending or receiving agency.

(2) The period of individual assignment or detail under an interchange program shall not exceed 12 months, nor shall any person be assigned or detailed for more than 12 months during any 36-month period. Details relating to any matter covered in this part may be the subject of an agreement between the sending and receiving agencies. Elected officials shall not be assigned from a sending agency nor detailed to a receiving agency.

History.—s. 3, ch. 65-524; s. 3, ch. 98-331.



112.28 - Status of employees of this state.

112.28 Status of employees of this state.—

(1) Employees of a sending agency participating in an exchange of personnel as authorized in s. 112.27 may be considered during such participation to be on detail to regular work assignments of the sending agency.

(2) Employees who are on detail shall be entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all other purposes except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency.

(3) Any employee who participates in an exchange under the terms of this section who suffers disability or death as a result of personal injury arising out of and in the course of an exchange, or sustained in performance of duties in connection therewith, shall be treated, for the purposes of the sending agency’s employee compensation program, as an employee, as defined in such act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that act for any period for which he or she is entitled to and elects to receive similar benefits under the receiving agency’s employee compensation program.

History.—s. 4, ch. 65-524; s. 696, ch. 95-147.



112.29 - Travel expenses of employees of this state.

112.29 Travel expenses of employees of this state.—A sending agency in this state may, in accordance with the travel regulations of such agency, pay the travel expenses of employees assigned to a receiving agency on either a detail or leave basis, but shall not pay the travel expenses of such employees incurred in connection with their work assignments at the receiving agency. During the period of assignment, the sending agency may pay a per diem allowance to the employee on assignment or detail.

History.—s. 5, ch. 65-524.



112.30 - Status of employees of other governments.

112.30 Status of employees of other governments.—

(1) When any unit of government of this state acts as a receiving agency, employees of the sending agency who are assigned under authority of this part may be considered to be on detail to the receiving agency.

(2) Appointments of persons so assigned may be made without regard to the laws or regulations governing the selection of employees of the receiving agency. Such person shall be in the unclassified service of the state.

(3) Employees who are detailed to the receiving agency shall not by virtue of such detail be considered to be employees thereof, except as provided in subsection (4), nor shall they be paid a salary or wage by the receiving agency during the period of their detail. The supervision of the duties of such employees during the period of detail may be governed by agreement between the sending agency and the receiving agency.

(4) Any employee of a sending agency assigned in this state who suffers disability or death as a result of personal injury arising out of and in the course of such assignment, or sustained in the performance of duties in connection therewith, shall be treated for the purpose of sending agency’s employee compensation program, as an employee, as defined in such act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that act for any period for which he or she elects to receive similar benefits as an employee under the receiving agency’s employee compensation program.

History.—s. 6, ch. 65-524; s. 697, ch. 95-147.



112.31 - Travel expenses of employees of other governments.

112.31 Travel expenses of employees of other governments.—A receiving agency in this state may, in accordance with the travel regulations of such agency, pay travel expenses of persons assigned thereto under this part during the period of such assignments on the same basis as if they were regular employees of the receiving agency.

History.—s. 7, ch. 65-524.






Part III - CODE OF ETHICS FOR PUBLIC OFFICERS ANDEMPLOYEES (ss. 112.311-112.3261)

112.311 - Legislative intent and declaration of policy.

112.311 Legislative intent and declaration of policy.—

(1) It is essential to the proper conduct and operation of government that public officials be independent and impartial and that public office not be used for private gain other than the remuneration provided by law. The public interest, therefore, requires that the law protect against any conflict of interest and establish standards for the conduct of elected officials and government employees in situations where conflicts may exist.

(2) It is also essential that government attract those citizens best qualified to serve. Thus, the law against conflict of interest must be so designed as not to impede unreasonably or unnecessarily the recruitment and retention by government of those best qualified to serve. Public officials should not be denied the opportunity, available to all other citizens, to acquire and retain private economic interests except when conflicts with the responsibility of such officials to the public cannot be avoided.

(3) It is likewise essential that the people be free to seek redress of their grievances and express their opinions to all government officials on current issues and past or pending legislative and executive actions at every level of government. In order to preserve and maintain the integrity of the governmental process, it is necessary that the identity, expenditures, and activities of those persons who regularly engage in efforts to persuade public officials to take specific actions, either by direct communication with such officials or by solicitation of others to engage in such efforts, be regularly disclosed to the people.

(4) It is the intent of this act to implement these objectives of protecting the integrity of government and of facilitating the recruitment and retention of qualified personnel by prescribing restrictions against conflicts of interest without creating unnecessary barriers to public service.

(5) It is hereby declared to be the policy of the state that no officer or employee of a state agency or of a county, city, or other political subdivision of the state, and no member of the Legislature or legislative employee, shall have any interest, financial or otherwise, direct or indirect; engage in any business transaction or professional activity; or incur any obligation of any nature which is in substantial conflict with the proper discharge of his or her duties in the public interest. To implement this policy and strengthen the faith and confidence of the people of the state in their government, there is enacted a code of ethics setting forth standards of conduct required of state, county, and city officers and employees, and of officers and employees of other political subdivisions of the state, in the performance of their official duties. It is the intent of the Legislature that this code shall serve not only as a guide for the official conduct of public servants in this state, but also as a basis for discipline of those who violate the provisions of this part.

(6) It is declared to be the policy of the state that public officers and employees, state and local, are agents of the people and hold their positions for the benefit of the public. They are bound to uphold the Constitution of the United States and the State Constitution and to perform efficiently and faithfully their duties under the laws of the federal, state, and local governments. Such officers and employees are bound to observe, in their official acts, the highest standards of ethics consistent with this code and the advisory opinions rendered with respect hereto regardless of personal considerations, recognizing that promoting the public interest and maintaining the respect of the people in their government must be of foremost concern.

History.—s. 1, ch. 67-469; s. 1, ch. 69-335; s. 1, ch. 74-177; s. 2, ch. 75-208; s. 698, ch. 95-147.



112.312 - Definitions.

112.312 Definitions.—As used in this part and for purposes of the provisions of s. 8, Art. II of the State Constitution, unless the context otherwise requires:

(1) “Advisory body” means any board, commission, committee, council, or authority, however selected, whose total budget, appropriations, or authorized expenditures constitute less than 1 percent of the budget of each agency it serves or $100,000, whichever is less, and whose powers, jurisdiction, and authority are solely advisory and do not include the final determination or adjudication of any personal or property rights, duties, or obligations, other than those relating to its internal operations.

(2) “Agency” means any state, regional, county, local, or municipal government entity of this state, whether executive, judicial, or legislative; any department, division, bureau, commission, authority, or political subdivision of this state therein; any public school, community college, or state university; or any special district as defined in s. 189.012.

(3) “Breach of the public trust” means a violation of a provision of the State Constitution or this part which establishes a standard of ethical conduct, a disclosure requirement, or a prohibition applicable to public officers or employees in order to avoid conflicts between public duties and private interests, including, without limitation, a violation of s. 8, Art. II of the State Constitution or of this part.

(4) “Business associate” means any person or entity engaged in or carrying on a business enterprise with a public officer, public employee, or candidate as a partner, joint venturer, corporate shareholder where the shares of such corporation are not listed on any national or regional stock exchange, or coowner of property.

(5) “Business entity” means any corporation, partnership, limited partnership, company, limited liability company, proprietorship, firm, enterprise, franchise, association, self-employed individual, or trust, whether fictitiously named or not, doing business in this state.

(6) “Candidate” means any person who has filed a statement of financial interest and qualification papers, has subscribed to the candidate’s oath as required by s. 99.021, and seeks by election to become a public officer. This definition expressly excludes a committeeman or committeewoman regulated by chapter 103 and persons seeking any other office or position in a political party.

(7) “Commission” means the Commission on Ethics created by s. 112.320 or any successor to which its duties are transferred.

(8) “Conflict” or “conflict of interest” means a situation in which regard for a private interest tends to lead to disregard of a public duty or interest.

(9) “Corruptly” means done with a wrongful intent and for the purpose of obtaining, or compensating or receiving compensation for, any benefit resulting from some act or omission of a public servant which is inconsistent with the proper performance of his or her public duties.

(10) “Disclosure period” means the taxable year for the person or business entity, whether based on a calendar or fiscal year, immediately preceding the date on which, or the last day of the period during which, the financial disclosure statement required by this part is required to be filed.

(11) “Facts materially related to the complaint at issue” means facts which tend to show a violation of this part or s. 8, Art. II of the State Constitution by the alleged violator other than those alleged in the complaint and consisting of separate instances of the same or similar conduct as alleged in the complaint, or which tend to show an additional violation of this part or s. 8, Art. II of the State Constitution by the alleged violator which arises out of or in connection with the allegations of the complaint.

(12)(a) “Gift,” for purposes of ethics in government and financial disclosure required by law, means that which is accepted by a donee or by another on the donee’s behalf, or that which is paid or given to another for or on behalf of a donee, directly, indirectly, or in trust for the donee’s benefit or by any other means, for which equal or greater consideration is not given within 90 days, including:

1. Real property.

2. The use of real property.

3. Tangible or intangible personal property.

4. The use of tangible or intangible personal property.

5. A preferential rate or terms on a debt, loan, goods, or services, which rate is below the customary rate and is not either a government rate available to all other similarly situated government employees or officials or a rate which is available to similarly situated members of the public by virtue of occupation, affiliation, age, religion, sex, or national origin.

6. Forgiveness of an indebtedness.

7. Transportation, other than that provided to a public officer or employee by an agency in relation to officially approved governmental business, lodging, or parking.

8. Food or beverage.

9. Membership dues.

10. Entrance fees, admission fees, or tickets to events, performances, or facilities.

11. Plants, flowers, or floral arrangements.

12. Services provided by persons pursuant to a professional license or certificate.

13. Other personal services for which a fee is normally charged by the person providing the services.

14. Any other similar service or thing having an attributable value not already provided for in this section.

(b) “Gift” does not include:

1. Salary, benefits, services, fees, commissions, gifts, or expenses associated primarily with the donee’s employment, business, or service as an officer or director of a corporation or organization.

2. Except as provided in s. 112.31485, contributions or expenditures reported pursuant to chapter 106, contributions or expenditures reported pursuant to federal election law, campaign-related personal services provided without compensation by individuals volunteering their time, or any other contribution or expenditure by a political party or affiliated party committee.

3. An honorarium or an expense related to an honorarium event paid to a person or the person’s spouse.

4. An award, plaque, certificate, or similar personalized item given in recognition of the donee’s public, civic, charitable, or professional service.

5. An honorary membership in a service or fraternal organization presented merely as a courtesy by such organization.

6. The use of a public facility or public property, made available by a governmental agency, for a public purpose.

7. Transportation provided to a public officer or employee by an agency in relation to officially approved governmental business.

8. Gifts provided directly or indirectly by a state, regional, or national organization which promotes the exchange of ideas between, or the professional development of, governmental officials or employees, and whose membership is primarily composed of elected or appointed public officials or staff, to members of that organization or officials or staff of a governmental agency that is a member of that organization.

(c) For the purposes of paragraph (a), “intangible personal property” means property as defined in s. 192.001(11)(b).

(d) For the purposes of paragraph (a), the term “consideration” does not include a promise to pay or otherwise provide something of value unless the promise is in writing and enforceable through the courts.

(13) “Indirect” or “indirect interest” means an interest in which legal title is held by another as trustee or other representative capacity, but the equitable or beneficial interest is held by the person required to file under this part.

(14) “Liability” means any monetary debt or obligation owed by the reporting person to another person, entity, or governmental entity, except for credit card and retail installment accounts, taxes owed unless reduced to a judgment, indebtedness on a life insurance policy owed to the company of issuance, contingent liabilities, or accrued income taxes on net unrealized appreciation. Each liability which is required to be disclosed by s. 8, Art. II of the State Constitution shall identify the name and address of the creditor.

(15) “Material interest” means direct or indirect ownership of more than 5 percent of the total assets or capital stock of any business entity. For the purposes of this act, indirect ownership does not include ownership by a spouse or minor child.

(16) “Materially affected” means involving an interest in real property located within the jurisdiction of the official’s agency or involving an investment in a business entity, a source of income or a position of employment, office, or management in any business entity located within the jurisdiction or doing business within the jurisdiction of the official’s agency which is or will be affected in a substantially different manner or degree than the manner or degree in which the public in general will be affected or, if the matter affects only a special class of persons, then affected in a substantially different manner or degree than the manner or degree in which such class will be affected.

(17) “Ministerial matter” means action that a person takes in a prescribed manner in obedience to the mandate of legal authority, without the exercise of the person’s own judgment or discretion as to the propriety of the action taken.

(18) “Parties materially related to the complaint at issue” means any other public officer or employee within the same agency as the alleged violator who has engaged in the same conduct as that alleged in the complaint, or any other public officer or employee who has participated with the alleged violator in the alleged violation as a coconspirator or as an aider and abettor.

(19) “Person or business entities provided a grant or privilege to operate” includes state and federally chartered banks, state and federal savings and loan associations, cemetery companies, insurance companies, mortgage companies, credit unions, small loan companies, alcoholic beverage licensees, pari-mutuel wagering companies, utility companies, and entities controlled by the Public Service Commission or granted a franchise to operate by either a city or county government.

(20) “Purchasing agent” means a public officer or employee having the authority to commit the expenditure of public funds through a contract for, or the purchase of, any goods, services, or interest in real property for an agency, as opposed to the authority to request or requisition a contract or purchase by another person.

(21) “Relative,” unless otherwise specified in this part, means an individual who is related to a public officer or employee as father, mother, son, daughter, brother, sister, uncle, aunt, first cousin, nephew, niece, husband, wife, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother, half sister, grandparent, great grandparent, grandchild, great grandchild, step grandparent, step great grandparent, step grandchild, step great grandchild, person who is engaged to be married to the public officer or employee or who otherwise holds himself or herself out as or is generally known as the person whom the public officer or employee intends to marry or with whom the public officer or employee intends to form a household, or any other natural person having the same legal residence as the public officer or employee.

(22) “Represent” or “representation” means actual physical attendance on behalf of a client in an agency proceeding, the writing of letters or filing of documents on behalf of a client, and personal communications made with the officers or employees of any agency on behalf of a client.

(23) “Source” means the name, address, and description of the principal business activity of a person or business entity.

(24) “Value of real property” means the most recently assessed value in lieu of a more current appraisal.

History.—s. 2, ch. 67-469; ss. 11, 12, ch. 68-35; s. 8, ch. 69-353; s. 2, ch. 74-177; s. 1, ch. 75-196; s. 1, ch. 75-199; s. 3, ch. 75-208; s. 4, ch. 76-18; s. 1, ch. 77-174; s. 2, ch. 82-98; s. 1, ch. 83-282; s. 2, ch. 90-502; s. 2, ch. 91-85; s. 3, ch. 91-292; s. 699, ch. 95-147; s. 1, ch. 96-328; s. 1, ch. 2000-243; ss. 28, 30, ch. 2011-6; s. 75, ch. 2011-40; HJR 7105, 2011 Regular Session; s. 1, ch. 2013-36; s. 3, ch. 2014-22.



112.3125 - Dual public employment.

112.3125 Dual public employment.—

(1) As used in this section, the term “public officer” includes any person who is elected to state or local office or, for the period of his or her candidacy, any person who has qualified as a candidate for state or local office.

(2) A public officer may not accept public employment with the state or any of its political subdivisions if the public officer knows, or with the exercise of reasonable care should know, that the position is being offered by the employer for the purpose of gaining influence or other advantage based on the public officer’s office or candidacy.

(3) Any public employment accepted by a public officer must meet all of the following conditions:

(a) The position was already in existence or was created by the employer without the knowledge or anticipation of the public officer’s interest in such position;

(b) The position was publicly advertised;

(c) The public officer was subject to the same application and hiring process as other candidates for the position; and

(d) The public officer meets or exceeds the required qualifications for the position.

(4) A person who was employed by the state or any of its political subdivisions before qualifying as a public officer for his or her current term of office or the next available term of office may continue his or her employment. However, he or she may not accept promotion, advancement, additional compensation, or anything of value that he or she knows, or with the exercise of reasonable care should know, is provided or given as a result of his or her election or position, or that is otherwise inconsistent with the promotion, advancement, additional compensation, or anything of value provided or given an employee who is similarly situated.

(5) This section may not be interpreted as authorizing employment that is otherwise prohibited by law.

History.—s. 2, ch. 2013-36.



112.313 - Standards of conduct for public officers, employees of agencies, and local government attorneys.

112.313 Standards of conduct for public officers, employees of agencies, and local government attorneys.—

(1) DEFINITION.—As used in this section, unless the context otherwise requires, the term “public officer” includes any person elected or appointed to hold office in any agency, including any person serving on an advisory body.

(2) SOLICITATION OR ACCEPTANCE OF GIFTS.—No public officer, employee of an agency, local government attorney, or candidate for nomination or election shall solicit or accept anything of value to the recipient, including a gift, loan, reward, promise of future employment, favor, or service, based upon any understanding that the vote, official action, or judgment of the public officer, employee, local government attorney, or candidate would be influenced thereby.

(3) DOING BUSINESS WITH ONE’S AGENCY.—No employee of an agency acting in his or her official capacity as a purchasing agent, or public officer acting in his or her official capacity, shall either directly or indirectly purchase, rent, or lease any realty, goods, or services for his or her own agency from any business entity of which the officer or employee or the officer’s or employee’s spouse or child is an officer, partner, director, or proprietor or in which such officer or employee or the officer’s or employee’s spouse or child, or any combination of them, has a material interest. Nor shall a public officer or employee, acting in a private capacity, rent, lease, or sell any realty, goods, or services to the officer’s or employee’s own agency, if he or she is a state officer or employee, or to any political subdivision or any agency thereof, if he or she is serving as an officer or employee of that political subdivision. The foregoing shall not apply to district offices maintained by legislators when such offices are located in the legislator’s place of business or when such offices are on property wholly or partially owned by the legislator. This subsection shall not affect or be construed to prohibit contracts entered into prior to:

(a) October 1, 1975.

(b) Qualification for elective office.

(c) Appointment to public office.

(d) Beginning public employment.

(4) UNAUTHORIZED COMPENSATION.—No public officer, employee of an agency, or local government attorney or his or her spouse or minor child shall, at any time, accept any compensation, payment, or thing of value when such public officer, employee, or local government attorney knows, or, with the exercise of reasonable care, should know, that it was given to influence a vote or other action in which the officer, employee, or local government attorney was expected to participate in his or her official capacity.

(5) SALARY AND EXPENSES.—No public officer shall be prohibited from voting on a matter affecting his or her salary, expenses, or other compensation as a public officer, as provided by law. No local government attorney shall be prevented from considering any matter affecting his or her salary, expenses, or other compensation as the local government attorney, as provided by law.

(6) MISUSE OF PUBLIC POSITION.—No public officer, employee of an agency, or local government attorney shall corruptly use or attempt to use his or her official position or any property or resource which may be within his or her trust, or perform his or her official duties, to secure a special privilege, benefit, or exemption for himself, herself, or others. This section shall not be construed to conflict with s. 104.31.

(7) CONFLICTING EMPLOYMENT OR CONTRACTUAL RELATIONSHIP.—

(a) No public officer or employee of an agency shall have or hold any employment or contractual relationship with any business entity or any agency which is subject to the regulation of, or is doing business with, an agency of which he or she is an officer or employee, excluding those organizations and their officers who, when acting in their official capacity, enter into or negotiate a collective bargaining contract with the state or any municipality, county, or other political subdivision of the state; nor shall an officer or employee of an agency have or hold any employment or contractual relationship that will create a continuing or frequently recurring conflict between his or her private interests and the performance of his or her public duties or that would impede the full and faithful discharge of his or her public duties.

1. When the agency referred to is that certain kind of special tax district created by general or special law and is limited specifically to constructing, maintaining, managing, and financing improvements in the land area over which the agency has jurisdiction, or when the agency has been organized pursuant to chapter 298, then employment with, or entering into a contractual relationship with, such business entity by a public officer or employee of such agency shall not be prohibited by this subsection or be deemed a conflict per se. However, conduct by such officer or employee that is prohibited by, or otherwise frustrates the intent of, this section shall be deemed a conflict of interest in violation of the standards of conduct set forth by this section.

2. When the agency referred to is a legislative body and the regulatory power over the business entity resides in another agency, or when the regulatory power which the legislative body exercises over the business entity or agency is strictly through the enactment of laws or ordinances, then employment or a contractual relationship with such business entity by a public officer or employee of a legislative body shall not be prohibited by this subsection or be deemed a conflict.

(b) This subsection shall not prohibit a public officer or employee from practicing in a particular profession or occupation when such practice by persons holding such public office or employment is required or permitted by law or ordinance.

(8) DISCLOSURE OR USE OF CERTAIN INFORMATION.—A current or former public officer, employee of an agency, or local government attorney may not disclose or use information not available to members of the general public and gained by reason of his or her official position, except for information relating exclusively to governmental practices, for his or her personal gain or benefit or for the personal gain or benefit of any other person or business entity.

(9) POSTEMPLOYMENT RESTRICTIONS; STANDARDS OF CONDUCT FOR LEGISLATORS AND LEGISLATIVE EMPLOYEES.—

(a)1. It is the intent of the Legislature to implement by statute the provisions of s. 8(e), Art. II of the State Constitution relating to legislators, statewide elected officers, appointed state officers, and designated public employees.

2. As used in this paragraph:

a. “Employee” means:

(I) Any person employed in the executive or legislative branch of government holding a position in the Senior Management Service as defined in s. 110.402 or any person holding a position in the Selected Exempt Service as defined in s. 110.602 or any person having authority over policy or procurement employed by the Department of the Lottery.

(II) The Auditor General, the director of the Office of Program Policy Analysis and Government Accountability, the Sergeant at Arms and Secretary of the Senate, and the Sergeant at Arms and Clerk of the House of Representatives.

(III) The executive director and deputy executive director of the Commission on Ethics.

(IV) An executive director, staff director, or deputy staff director of each joint committee, standing committee, or select committee of the Legislature; an executive director, staff director, executive assistant, analyst, or attorney of the Office of the President of the Senate, the Office of the Speaker of the House of Representatives, the Senate Majority Party Office, Senate Minority Party Office, House Majority Party Office, or House Minority Party Office; or any person, hired on a contractual basis, having the power normally conferred upon such persons, by whatever title.

(V) The Chancellor and Vice Chancellors of the State University System; the general counsel to the Board of Governors of the State University System; and the president, provost, vice presidents, and deans of each state university.

(VI) Any person, including an other-personal-services employee, having the power normally conferred upon the positions referenced in this sub-subparagraph.

b. “Appointed state officer” means any member of an appointive board, commission, committee, council, or authority of the executive or legislative branch of state government whose powers, jurisdiction, and authority are not solely advisory and include the final determination or adjudication of any personal or property rights, duties, or obligations, other than those relative to its internal operations.

c. “State agency” means an entity of the legislative, executive, or judicial branch of state government over which the Legislature exercises plenary budgetary and statutory control.

3.a. No member of the Legislature, appointed state officer, or statewide elected officer shall personally represent another person or entity for compensation before the government body or agency of which the individual was an officer or member for a period of 2 years following vacation of office. No member of the Legislature shall personally represent another person or entity for compensation during his or her term of office before any state agency other than judicial tribunals or in settlement negotiations after the filing of a lawsuit.

b. For a period of 2 years following vacation of office, a former member of the Legislature may not act as a lobbyist for compensation before an executive branch agency, agency official, or employee. The terms used in this sub-subparagraph have the same meanings as provided in s. 112.3215.

4. An agency employee, including an agency employee who was employed on July 1, 2001, in a Career Service System position that was transferred to the Selected Exempt Service System under chapter 2001-43, Laws of Florida, may not personally represent another person or entity for compensation before the agency with which he or she was employed for a period of 2 years following vacation of position, unless employed by another agency of state government.

5. Any person violating this paragraph shall be subject to the penalties provided in s. 112.317 and a civil penalty of an amount equal to the compensation which the person receives for the prohibited conduct.

6. This paragraph is not applicable to:

a. A person employed by the Legislature or other agency prior to July 1, 1989;

b. A person who was employed by the Legislature or other agency on July 1, 1989, whether or not the person was a defined employee on July 1, 1989;

c. A person who was a defined employee of the State University System or the Public Service Commission who held such employment on December 31, 1994;

d. A person who has reached normal retirement age as defined in s. 121.021(29), and who has retired under the provisions of chapter 121 by July 1, 1991; or

e. Any appointed state officer whose term of office began before January 1, 1995, unless reappointed to that office on or after January 1, 1995.

(b) In addition to the provisions of this part which are applicable to legislators and legislative employees by virtue of their being public officers or employees, the conduct of members of the Legislature and legislative employees shall be governed by the ethical standards provided in the respective rules of the Senate or House of Representatives which are not in conflict herewith.

(10) EMPLOYEES HOLDING OFFICE.—

(a) No employee of a state agency or of a county, municipality, special taxing district, or other political subdivision of the state shall hold office as a member of the governing board, council, commission, or authority, by whatever name known, which is his or her employer while, at the same time, continuing as an employee of such employer.

(b) The provisions of this subsection shall not apply to any person holding office in violation of such provisions on the effective date of this act. However, such a person shall surrender his or her conflicting employment prior to seeking reelection or accepting reappointment to office.

(11) PROFESSIONAL AND OCCUPATIONAL LICENSING BOARD MEMBERS.—No officer, director, or administrator of a Florida state, county, or regional professional or occupational organization or association, while holding such position, shall be eligible to serve as a member of a state examining or licensing board for the profession or occupation.

(12) EXEMPTION.—The requirements of subsections (3) and (7) as they pertain to persons serving on advisory boards may be waived in a particular instance by the body which appointed the person to the advisory board, upon a full disclosure of the transaction or relationship to the appointing body prior to the waiver and an affirmative vote in favor of waiver by two-thirds vote of that body. In instances in which appointment to the advisory board is made by an individual, waiver may be effected, after public hearing, by a determination by the appointing person and full disclosure of the transaction or relationship by the appointee to the appointing person. In addition, no person shall be held in violation of subsection (3) or subsection (7) if:

(a) Within a city or county the business is transacted under a rotation system whereby the business transactions are rotated among all qualified suppliers of the goods or services within the city or county.

(b) The business is awarded under a system of sealed, competitive bidding to the lowest or best bidder and:

1. The official or the official’s spouse or child has in no way participated in the determination of the bid specifications or the determination of the lowest or best bidder;

2. The official or the official’s spouse or child has in no way used or attempted to use the official’s influence to persuade the agency or any personnel thereof to enter such a contract other than by the mere submission of the bid; and

3. The official, prior to or at the time of the submission of the bid, has filed a statement with the Commission on Ethics, if the official is a state officer or employee, or with the supervisor of elections of the county in which the agency has its principal office, if the official is an officer or employee of a political subdivision, disclosing the official’s interest, or the interest of the official’s spouse or child, and the nature of the intended business.

(c) The purchase or sale is for legal advertising in a newspaper, for any utilities service, or for passage on a common carrier.

(d) An emergency purchase or contract which would otherwise violate a provision of subsection (3) or subsection (7) must be made in order to protect the health, safety, or welfare of the citizens of the state or any political subdivision thereof.

(e) The business entity involved is the only source of supply within the political subdivision of the officer or employee and there is full disclosure by the officer or employee of his or her interest in the business entity to the governing body of the political subdivision prior to the purchase, rental, sale, leasing, or other business being transacted.

(f) The total amount of the transactions in the aggregate between the business entity and the agency does not exceed $500 per calendar year.

(g) The fact that a county or municipal officer or member of a public board or body, including a district school officer or an officer of any district within a county, is a stockholder, officer, or director of a bank will not bar such bank from qualifying as a depository of funds coming under the jurisdiction of any such public board or body, provided it appears in the records of the agency that the governing body of the agency has determined that such officer or member of a public board or body has not favored such bank over other qualified banks.

(h) The transaction is made pursuant to s. 1004.22 or s. 1004.23 and is specifically approved by the president and the chair of the university board of trustees. The chair of the university board of trustees shall submit to the Governor and the Legislature by March 1 of each year a report of the transactions approved pursuant to this paragraph during the preceding year.

(i) The public officer or employee purchases in a private capacity goods or services, at a price and upon terms available to similarly situated members of the general public, from a business entity which is doing business with his or her agency.

(j) The public officer or employee in a private capacity purchases goods or services from a business entity which is subject to the regulation of his or her agency and:

1. The price and terms of the transaction are available to similarly situated members of the general public; and

2. The officer or employee makes full disclosure of the relationship to the agency head or governing body prior to the transaction.

(13) COUNTY AND MUNICIPAL ORDINANCES AND SPECIAL DISTRICT AND SCHOOL DISTRICT RESOLUTIONS REGULATING FORMER OFFICERS OR EMPLOYEES.—The governing body of any county or municipality may adopt an ordinance and the governing body of any special district or school district may adopt a resolution providing that an appointed county, municipal, special district, or school district officer or a county, municipal, special district, or school district employee may not personally represent another person or entity for compensation before the government body or agency of which the individual was an officer or employee for a period of 2 years following vacation of office or termination of employment, except for the purposes of collective bargaining. Nothing in this section may be construed to prohibit such ordinance or resolution.

(14) LOBBYING BY FORMER LOCAL OFFICERS; PROHIBITION.—A person who has been elected to any county, municipal, special district, or school district office may not personally represent another person or entity for compensation before the government body or agency of which the person was an officer for a period of 2 years after vacating that office. For purposes of this subsection:

(a) The “government body or agency” of a member of a board of county commissioners consists of the commission, the chief administrative officer or employee of the county, and their immediate support staff.

(b) The “government body or agency” of any other county elected officer is the office or department headed by that officer, including all subordinate employees.

(c) The “government body or agency” of an elected municipal officer consists of the governing body of the municipality, the chief administrative officer or employee of the municipality, and their immediate support staff.

(d) The “government body or agency” of an elected special district officer is the special district.

(e) The “government body or agency” of an elected school district officer is the school district.

(15) ADDITIONAL EXEMPTION.—No elected public officer shall be held in violation of subsection (7) if the officer maintains an employment relationship with an entity which is currently a tax-exempt organization under s. 501(c) of the Internal Revenue Code and which contracts with or otherwise enters into a business relationship with the officer’s agency and:

(a) The officer’s employment is not directly or indirectly compensated as a result of such contract or business relationship;

(b) The officer has in no way participated in the agency’s decision to contract or to enter into the business relationship with his or her employer, whether by participating in discussion at the meeting, by communicating with officers or employees of the agency, or otherwise; and

(c) The officer abstains from voting on any matter which may come before the agency involving the officer’s employer, publicly states to the assembly the nature of the officer’s interest in the matter from which he or she is abstaining, and files a written memorandum as provided in s. 112.3143.

(16) LOCAL GOVERNMENT ATTORNEYS.—

(a) For the purposes of this section, “local government attorney” means any individual who routinely serves as the attorney for a unit of local government. The term shall not include any person who renders legal services to a unit of local government pursuant to contract limited to a specific issue or subject, to specific litigation, or to a specific administrative proceeding. For the purposes of this section, “unit of local government” includes, but is not limited to, municipalities, counties, and special districts.

(b) It shall not constitute a violation of subsection (3) or subsection (7) for a unit of local government to contract with a law firm, operating as either a partnership or a professional association, or in any combination thereof, or with a local government attorney who is a member of or is otherwise associated with the law firm, to provide any or all legal services to the unit of local government, so long as the local government attorney is not a full-time employee or member of the governing body of the unit of local government. However, the standards of conduct as provided in subsections (2), (4), (5), (6), and (8) shall apply to any person who serves as a local government attorney.

(c) No local government attorney or law firm in which the local government attorney is a member, partner, or employee shall represent a private individual or entity before the unit of local government to which the local government attorney provides legal services. A local government attorney whose contract with the unit of local government does not include provisions that authorize or mandate the use of the law firm of the local government attorney to complete legal services for the unit of local government shall not recommend or otherwise refer legal work to that attorney’s law firm to be completed for the unit of local government.

(17) BOARD OF GOVERNORS AND BOARDS OF TRUSTEES.—No citizen member of the Board of Governors of the State University System, nor any citizen member of a board of trustees of a local constituent university, shall have or hold any employment or contractual relationship as a legislative lobbyist requiring annual registration and reporting pursuant to s. 11.045.

History.—s. 3, ch. 67-469; s. 2, ch. 69-335; ss. 10, 35, ch. 69-106; s. 3, ch. 74-177; ss. 4, 11, ch. 75-208; s. 1, ch. 77-174; s. 1, ch. 77-349; s. 4, ch. 82-98; s. 2, ch. 83-26; s. 6, ch. 83-282; s. 14, ch. 85-80; s. 12, ch. 86-145; s. 1, ch. 88-358; s. 1, ch. 88-408; s. 3, ch. 90-502; s. 3, ch. 91-85; s. 4, ch. 91-292; s. 1, ch. 92-35; s. 1, ch. 94-277; s. 1406, ch. 95-147; s. 3, ch. 96-311; s. 34, ch. 96-318; s. 41, ch. 99-2; s. 29, ch. 2001-266; s. 20, ch. 2002-1; s. 894, ch. 2002-387; s. 2, ch. 2005-285; s. 2, ch. 2006-275; s. 10, ch. 2007-217; s. 16, ch. 2011-34; s. 3, ch. 2013-36.



112.3135 - Restriction on employment of relatives.

112.3135 Restriction on employment of relatives.—

(1) In this section, unless the context otherwise requires:

(a) “Agency” means:

1. A state agency, except an institution under the jurisdiction of the Board of Governors of the State University System;

2. An office, agency, or other establishment in the legislative branch;

3. An office, agency, or other establishment in the judicial branch;

4. A county;

5. A city; and

6. Any other political subdivision of the state, except a district school board or community college district.

(b) “Collegial body” means a governmental entity marked by power or authority vested equally in each of a number of colleagues.

(c) “Public official” means an officer, including a member of the Legislature, the Governor, and a member of the Cabinet, or an employee of an agency in whom is vested the authority by law, rule, or regulation, or to whom the authority has been delegated, to appoint, employ, promote, or advance individuals or to recommend individuals for appointment, employment, promotion, or advancement in connection with employment in an agency, including the authority as a member of a collegial body to vote on the appointment, employment, promotion, or advancement of individuals.

(d) “Relative,” for purposes of this section only, with respect to a public official, means an individual who is related to the public official as father, mother, son, daughter, brother, sister, uncle, aunt, first cousin, nephew, niece, husband, wife, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother, or half sister.

(2)(a) A public official may not appoint, employ, promote, or advance, or advocate for appointment, employment, promotion, or advancement, in or to a position in the agency in which the official is serving or over which the official exercises jurisdiction or control any individual who is a relative of the public official. An individual may not be appointed, employed, promoted, or advanced in or to a position in an agency if such appointment, employment, promotion, or advancement has been advocated by a public official, serving in or exercising jurisdiction or control over the agency, who is a relative of the individual or if such appointment, employment, promotion, or advancement is made by a collegial body of which a relative of the individual is a member. However, this subsection shall not apply to appointments to boards other than those with land-planning or zoning responsibilities in those municipalities with less than 35,000 population. This subsection does not apply to persons serving in a volunteer capacity who provide emergency medical, firefighting, or police services. Such persons may receive, without losing their volunteer status, reimbursements for the costs of any training they get relating to the provision of volunteer emergency medical, firefighting, or police services and payment for any incidental expenses relating to those services that they provide.

(b) Mere approval of budgets shall not be sufficient to constitute “jurisdiction or control” for the purposes of this section.

(3) An agency may prescribe regulations authorizing the temporary employment, in the event of an emergency as defined in s. 252.34, of individuals whose employment would be otherwise prohibited by this section.

(4) Legislators’ relatives may be employed as pages or messengers during legislative sessions.

History.—ss. 1, 2, 3, ch. 69-341; ss. 15, 35, ch. 69-106; s. 70, ch. 72-221; s. 3, ch. 83-334; s. 1, ch. 89-67; s. 4, ch. 90-502; s. 2, ch. 94-277; s. 1407, ch. 95-147; s. 1, ch. 98-160; s. 42, ch. 99-2; s. 11, ch. 2007-217; s. 47, ch. 2011-142.

Note.—Former s. 116.111.



112.3136 - Standards of conduct for officers and employees of entities serving as chief administrative officer of political subdivisions.

112.3136 Standards of conduct for officers and employees of entities serving as chief administrative officer of political subdivisions.—The officers, directors, and chief executive officer of a corporation, partnership, or other business entity that is serving as the chief administrative or executive officer or employee of a political subdivision, and any business entity employee who is acting as the chief administrative or executive officer or employee of the political subdivision, for the purposes of the following sections, are public officers and employees who are subject to the following standards of conduct of this part:

(1) Section 112.313, and their “agency” is the political subdivision that they serve; however, the contract under which the business entity serves as chief executive or administrative officer of the political subdivision is not deemed to violate s. 112.313(3) or (7).

(2) Section 112.3145, as a “local officer.”

(3) Sections 112.3148 and 112.3149, as a “reporting individual.”

History.—s. 1, ch. 2009-126.



112.3142 - Ethics training for specified constitutional officers and elected municipal officers.

112.3142 Ethics training for specified constitutional officers and elected municipal officers.—

(1) As used in this section, the term “constitutional officers” includes the Governor, the Lieutenant Governor, the Attorney General, the Chief Financial Officer, the Commissioner of Agriculture, state attorneys, public defenders, sheriffs, tax collectors, property appraisers, supervisors of elections, clerks of the circuit court, county commissioners, district school board members, and superintendents of schools.

(2)(a) All constitutional officers must complete 4 hours of ethics training each calendar year which addresses, at a minimum, s. 8, Art. II of the State Constitution, the Code of Ethics for Public Officers and Employees, and the public records and public meetings laws of this state. This requirement may be satisfied by completion of a continuing legal education class or other continuing professional education class, seminar, or presentation if the required subjects are covered.

(b) Beginning January 1, 2015, all elected municipal officers must complete 4 hours of ethics training each calendar year which addresses, at a minimum, s. 8, Art. II of the State Constitution, the Code of Ethics for Public Officers and Employees, and the public records and public meetings laws of this state. This requirement may be satisfied by completion of a continuing legal education class or other continuing professional education class, seminar, or presentation if the required subjects are covered.

(c) The commission shall adopt rules establishing minimum course content for the portion of an ethics training class which addresses s. 8, Art. II of the State Constitution and the Code of Ethics for Public Officers and Employees.

(d) The Legislature intends that a constitutional officer or elected municipal officer who is required to complete ethics training pursuant to this section receive the required training as close as possible to the date that he or she assumes office. A constitutional officer or elected municipal officer assuming a new office or new term of office on or before March 31 must complete the annual training on or before December 31 of the year in which the term of office began. A constitutional officer or elected municipal officer assuming a new office or new term of office after March 31 is not required to complete ethics training for the calendar year in which the term of office began.

(3) Each house of the Legislature shall provide for ethics training pursuant to its rules.

History.—s. 4, ch. 2013-36; s. 2, ch. 2014-183.



112.31425 - Qualified blind trusts.

112.31425 Qualified blind trusts.—

(1) The Legislature finds that if a public officer creates a trust and does not control the interests held by the trust, his or her official actions will not be influenced or appear to be influenced by private considerations.

(2) If a public officer holds a beneficial interest in a qualified blind trust as described in this section, he or she does not have a conflict of interest prohibited under s. 112.313(3) or (7) or a voting conflict of interest under s. 112.3143 with regard to matters pertaining to that interest.

(3) The public officer may not attempt to influence or exercise any control over decisions regarding the management of assets in a qualified blind trust. The public officer or any person having a beneficial interest in the qualified blind trust may not make any effort to obtain information with respect to the holdings of the trust, including obtaining a copy of any trust tax return filed or any information relating thereto, except as otherwise provided in this section.

(4) Except for communications that consist solely of requests for distributions of cash or other unspecified assets of the trust, the public officer or the person who has a beneficial interest may not have any direct or indirect communication with the trustee with respect to the trust, unless such communication is in writing and relates only to:

(a) A distribution from the trust which does not specify the source or assets within the trust from which the distribution is to be made in cash or in kind;

(b) The general financial interests and needs of the public officer or the person who has a beneficial interest, including, but not limited to, an interest in maximizing income or long-term capital gain;

(c) A notification of the trustee of a law or regulation subsequently applicable to the public officer which prohibits the officer from holding an asset and directs that the asset not be held by the trust; or

(d) A direction to the trustee to sell all of an asset initially placed in the trust by the public officer which, in the determination of the public officer, creates a conflict of interest or the appearance thereof due to the subsequent assumption of duties by the public officer.

(5) The public officer shall report the beneficial interest in the qualified blind trust and its value as an asset on his or her financial disclosure form, if the value is required to be disclosed. The public officer shall report the blind trust as a primary source of income on his or her financial disclosure forms and its amount, if the amount of income is required to be disclosed. The public officer is not required to report as a secondary source of income any source of income to the blind trust.

(6) In order to constitute a qualified blind trust, the trust established by the public officer must meet the following requirements:

(a) The appointed trustee must be a bank, trust company, or other institutional fiduciary or an individual who is an attorney, certified public accountant, broker, or investment advisor. If the trustee is an individual or if the trustee is a bank, trust company, or other institutional fiduciary, the individual responsible for managing the trust may not be:

1. The public officer’s spouse, child, parent, grandparent, grandchild, brother, sister, parent-in-law, brother-in-law, sister-in-law, aunt, uncle, or first cousin, or the spouse of any such person;

2. A person who is an elected or appointed public officer or a public employee;

3. A person who has been appointed to serve in an agency by the public officer or by a public officer or public employee supervised by the public officer; or

4. A business associate or principal of the public officer.

(b) All assets in the trust must be free of any restrictions with respect to their transfer or sale. The trust may not contain investments or assets the transfer of which by the trustee is improbable or impractical without the public officer’s knowledge.

(c) The trust agreement must:

1. Contain a statement that its purpose is to remove from the grantor control and knowledge of investment of trust assets so that conflicts between the grantor’s responsibilities as a public officer and his or her private interests are eliminated.

2. Give the trustee complete discretion to manage the trust, including, but not limited to, the power to dispose of and acquire trust assets without consulting or notifying the covered public officer or the person having a beneficial interest in the trust.

3. Prohibit communication between the trustee and the public officer, or the person who has a beneficial interest in the trust, concerning the holdings or sources of income of the trust, except amounts of cash value or net income or loss, if such report does not identify any asset or holding, or except as provided in this section.

4. Provide that the trust tax return is prepared by the trustee or his or her designee and that any information relating thereto is not disclosed to the public officer or to the person who has a beneficial interest, except as provided in this section.

5. Permit the trustee to notify the public officer of the date of disposition and value at disposition of any original investment or interest in real property to the extent required by federal tax law so that the information can be reported on the public officer’s applicable tax returns.

6. Prohibit the trustee from disclosing to the public officer or the person who has a beneficial interest any information concerning replacement assets to the trust, except for the minimum tax information necessary to enable the public official to complete an individual tax return required by law.

(d) Within 5 business days after the agreement is executed, the public officer shall file with the commission a notice setting forth:

1. The date that the agreement is executed.

2. The name and address of the trustee.

3. The acknowledgment by the trustee that he or she has agreed to serve as trustee.

4. A certification by the trustee on a form prescribed by the commission that the trust meets all of the requirements of this section. In lieu of said certification, the public officer may file a copy of the trust agreement.

5. A complete list of assets placed in the trust that the public officer would be required to disclose pursuant to s. 112.3144 or s. 112.3145.

(7) If the trust is revoked while the covered public official is a public officer, or if the covered public official learns of any replacement assets that have been added to the trust, the covered public official shall file an amendment to his or her most recent financial disclosure statement. The amendment shall be filed no later than 60 days after the date of revocation or the addition of the replacement assets. The covered public official shall disclose the previously unreported pro rata share of the trust’s interests in investments or income deriving from any such investments. For purposes of this section, any replacement asset that becomes known to the covered public official shall thereafter be treated as though it were an original asset of the trust.

History.—s. 5, ch. 2013-36.



112.3143 - Voting conflicts.

112.3143 Voting conflicts.—

(1) As used in this section:

(a) “Principal by whom retained” means an individual or entity, other than an agency as defined in s. 112.312(2), that for compensation, salary, pay, consideration, or similar thing of value, has permitted or directed another to act for the individual or entity, and includes, but is not limited to, one’s client, employer, or the parent, subsidiary, or sibling organization of one’s client or employer.

(b) “Public officer” includes any person elected or appointed to hold office in any agency, including any person serving on an advisory body.

(c) “Relative” means any father, mother, son, daughter, husband, wife, brother, sister, father-in-law, mother-in-law, son-in-law, or daughter-in-law.

(d) “Special private gain or loss” means an economic benefit or harm that would inure to the officer, his or her relative, business associate, or principal, unless the measure affects a class that includes the officer, his or her relative, business associate, or principal, in which case, at least the following factors must be considered when determining whether a special private gain or loss exists:

1. The size of the class affected by the vote.

2. The nature of the interests involved.

3. The degree to which the interests of all members of the class are affected by the vote.

4. The degree to which the officer, his or her relative, business associate, or principal receives a greater benefit or harm when compared to other members of the class.

The degree to which there is uncertainty at the time of the vote as to whether there would be any economic benefit or harm to the public officer, his or her relative, business associate, or principal and, if so, the nature or degree of the economic benefit or harm must also be considered.

(2)(a) A state public officer may not vote on any matter that the officer knows would inure to his or her special private gain or loss. Any state public officer who abstains from voting in an official capacity upon any measure that the officer knows would inure to the officer’s special private gain or loss, or who votes in an official capacity on a measure that he or she knows would inure to the special private gain or loss of any principal by whom the officer is retained or to the parent organization or subsidiary of a corporate principal by which the officer is retained other than an agency as defined in s. 112.312(2); or which the officer knows would inure to the special private gain or loss of a relative or business associate of the public officer, shall make every reasonable effort to disclose the nature of his or her interest as a public record in a memorandum filed with the person responsible for recording the minutes of the meeting, who shall incorporate the memorandum in the minutes. If it is not possible for the state public officer to file a memorandum before the vote, the memorandum must be filed with the person responsible for recording the minutes of the meeting no later than 15 days after the vote.

(b) A member of the Legislature may satisfy the disclosure requirements of this section by filing a disclosure form created pursuant to the rules of the member’s respective house if the member discloses the information required by this subsection.

(3)(a) No county, municipal, or other local public officer shall vote in an official capacity upon any measure which would inure to his or her special private gain or loss; which he or she knows would inure to the special private gain or loss of any principal by whom he or she is retained or to the parent organization or subsidiary of a corporate principal by which he or she is retained, other than an agency as defined in s. 112.312(2); or which he or she knows would inure to the special private gain or loss of a relative or business associate of the public officer. Such public officer shall, prior to the vote being taken, publicly state to the assembly the nature of the officer’s interest in the matter from which he or she is abstaining from voting and, within 15 days after the vote occurs, disclose the nature of his or her interest as a public record in a memorandum filed with the person responsible for recording the minutes of the meeting, who shall incorporate the memorandum in the minutes.

(b) However, a commissioner of a community redevelopment agency created or designated pursuant to s. 163.356 or s. 163.357, or an officer of an independent special tax district elected on a one-acre, one-vote basis, is not prohibited from voting, when voting in said capacity.

(4) No appointed public officer shall participate in any matter which would inure to the officer’s special private gain or loss; which the officer knows would inure to the special private gain or loss of any principal by whom he or she is retained or to the parent organization or subsidiary of a corporate principal by which he or she is retained; or which he or she knows would inure to the special private gain or loss of a relative or business associate of the public officer, without first disclosing the nature of his or her interest in the matter.

(a) Such disclosure, indicating the nature of the conflict, shall be made in a written memorandum filed with the person responsible for recording the minutes of the meeting, prior to the meeting in which consideration of the matter will take place, and shall be incorporated into the minutes. Any such memorandum shall become a public record upon filing, shall immediately be provided to the other members of the agency, and shall be read publicly at the next meeting held subsequent to the filing of this written memorandum.

(b) In the event that disclosure has not been made prior to the meeting or that any conflict is unknown prior to the meeting, the disclosure shall be made orally at the meeting when it becomes known that a conflict exists. A written memorandum disclosing the nature of the conflict shall then be filed within 15 days after the oral disclosure with the person responsible for recording the minutes of the meeting and shall be incorporated into the minutes of the meeting at which the oral disclosure was made. Any such memorandum shall become a public record upon filing, shall immediately be provided to the other members of the agency, and shall be read publicly at the next meeting held subsequent to the filing of this written memorandum.

(c) For purposes of this subsection, the term “participate” means any attempt to influence the decision by oral or written communication, whether made by the officer or at the officer’s direction.

(5) If disclosure of specific information would violate confidentiality or privilege pursuant to law or rules governing attorneys, a public officer, who is also an attorney, may comply with the disclosure requirements of this section by disclosing the nature of the interest in such a way as to provide the public with notice of the conflict.

(6) Whenever a public officer or former public officer is being considered for appointment or reappointment to public office, the appointing body shall consider the number and nature of the memoranda of conflict previously filed under this section by said officer.

History.—s. 6, ch. 75-208; s. 2, ch. 84-318; s. 1, ch. 84-357; s. 2, ch. 86-148; s. 5, ch. 91-85; s. 3, ch. 94-277; s. 1408, ch. 95-147; s. 43, ch. 99-2; s. 6, ch. 2013-36.



112.3144 - Full and public disclosure of financial interests.

112.3144 Full and public disclosure of financial interests.—

(1) An officer who is required by s. 8, Art. II of the State Constitution to file a full and public disclosure of his or her financial interests for any calendar or fiscal year shall file that disclosure with the Florida Commission on Ethics. Additionally, beginning January 1, 2015, an officer who is required to complete annual ethics training pursuant to s. 112.3142 must certify on his or her full and public disclosure of financial interests that he or she has completed the required training.

(2) A person who is required, pursuant to s. 8, Art. II of the State Constitution, to file a full and public disclosure of financial interests and who has filed a full and public disclosure of financial interests for any calendar or fiscal year shall not be required to file a statement of financial interests pursuant to s. 112.3145(2) and (3) for the same year or for any part thereof notwithstanding any requirement of this part. If an incumbent in an elective office has filed the full and public disclosure of financial interests to qualify for election to the same office or if a candidate for office holds another office subject to the annual filing requirement, the qualifying officer shall forward an electronic copy of the full and public disclosure of financial interests to the commission no later than July 1. The electronic copy of the full and public disclosure of financial interests satisfies the annual disclosure requirement of this section. A candidate who does not qualify until after the annual full and public disclosure of financial interests has been filed pursuant to this section shall file a copy of his or her disclosure with the officer before whom he or she qualifies.

(3) For purposes of full and public disclosure under s. 8(a), Art. II of the State Constitution, the following items, if not held for investment purposes and if valued at over $1,000 in the aggregate, may be reported in a lump sum and identified as “household goods and personal effects”:

(a) Jewelry;

(b) Collections of stamps, guns, and numismatic properties;

(c) Art objects;

(d) Household equipment and furnishings;

(e) Clothing;

(f) Other household items; and

(g) Vehicles for personal use.

(4)(a) With respect to reporting, on forms prescribed under this section, assets valued in excess of $1,000 which the reporting individual holds jointly with another person, the amount reported shall be based on the reporting individual’s legal percentage of ownership in the property. However, assets that are held jointly, with right of survivorship, must be reported at 100 percent of the value of the asset. For purposes of this subsection, a reporting individual is deemed to own a percentage of a partnership which is equal to the reporting individual’s interest in the capital or equity of the partnership.

(b)1. With respect to reporting liabilities valued in excess of $1,000 on forms prescribed under this section for which the reporting individual is jointly and severally liable, the amount reported shall be based on the reporting individual’s percentage of liability rather than the total amount of the liability. However, liability for a debt that is secured by property owned by the reporting individual but that is held jointly, with right of survivorship, must be reported at 100 percent of the total amount owed.

2. A separate section of the form shall be created to provide for the reporting of the amounts of joint and several liability of the reporting individual not otherwise reported in subparagraph 1.

(5) Forms for compliance with the full and public disclosure requirements of s. 8, Art. II of the State Constitution shall be created by the Commission on Ethics. The commission shall give notice of disclosure deadlines and delinquencies and distribute forms in the following manner:

(a) Not later than May 1 of each year, the commission shall prepare a current list of the names and addresses of and the offices held by every person required to file full and public disclosure annually by s. 8, Art. II of the State Constitution, or other state law. In compiling the list, the commission shall be assisted by each unit of government in providing at the request of the commission the name, address, and name of the office held by each public official within the respective unit of government.

(b) Not later than 30 days before July 1 of each year, the commission shall mail a copy of the form prescribed for compliance with full and public disclosure and a notice of the filing deadline to each person on the mailing list.

(c) Not later than 30 days after July 1 of each year, the commission shall determine which persons on the mailing list have failed to file full and public disclosure and shall send delinquency notices by certified mail to such persons. Each notice shall state that a grace period is in effect until September 1 of the current year.

(d) Statements must be filed not later than 5 p.m. of the due date. However, any statement that is postmarked by the United States Postal Service by midnight of the due date is deemed to have been filed in a timely manner, and a certificate of mailing obtained from and dated by the United States Postal Service at the time of the mailing, or a receipt from an established courier company which bears a date on or before the due date, constitutes proof of mailing in a timely manner.

(e) Any person who is required to file full and public disclosure of financial interests and whose name is on the commission’s mailing list but who fails to timely file is assessed a fine of $25 per day for each day late up to a maximum of $1,500; however this $1,500 limitation on automatic fines does not limit the civil penalty that may be imposed if the statement is filed more than 60 days after the deadline and a complaint is filed, as provided in s. 112.324. The commission must provide by rule the grounds for waiving the fine and the procedures by which each person whose name is on the mailing list and who is determined to have not filed in a timely manner will be notified of assessed fines and may appeal. The rule must provide for and make specific the following:

1. The amount of the fine due is based upon the earliest of the following:

a. When a statement is actually received by the office.

b. When the statement is postmarked.

c. When the certificate of mailing is dated.

d. When the receipt from an established courier company is dated.

2. Upon receipt of the disclosure statement or upon accrual of the maximum penalty, whichever occurs first, the commission shall determine the amount of the fine which is due and shall notify the delinquent person. The notice must include an explanation of the appeal procedure under subparagraph 3. Such fine must be paid within 30 days after the notice of payment due is transmitted, unless appeal is made to the commission pursuant to subparagraph 3. The moneys shall be deposited into the General Revenue Fund.

3. Any reporting person may appeal or dispute a fine, based upon unusual circumstances surrounding the failure to file on the designated due date, and may request and is entitled to a hearing before the commission, which may waive the fine in whole or in part for good cause shown. Any such request must be made within 30 days after the notice of payment due is transmitted. In such a case, the reporting person must, within the 30-day period, notify the person designated to review the timeliness of reports in writing of his or her intention to bring the matter before the commission.

(f) Any person subject to the annual filing of full and public disclosure under s. 8, Art. II of the State Constitution, or other state law, whose name is not on the commission’s mailing list of persons required to file full and public disclosure is not subject to the fines or penalties provided in this part for failure to file full and public disclosure in any year in which the omission occurred, but nevertheless is required to file the disclosure statement.

(g) The notification requirements and fines of this subsection do not apply to candidates or to the first filing required of any person appointed to elective constitutional office or other position required to file full and public disclosure, unless the person’s name is on the commission’s notification list and the person received notification from the commission. The appointing official shall notify such newly appointed person of the obligation to file full and public disclosure by July 1. The notification requirements and fines of this subsection do not apply to the final filing provided for in subsection (7).

(h) Notwithstanding any provision of chapter 120, any fine imposed under this subsection which is not waived by final order of the commission and which remains unpaid more than 60 days after the notice of payment due or more than 60 days after the commission renders a final order on the appeal must be submitted to the Department of Financial Services as a claim, debt, or other obligation owed to the state, and the department shall assign the collection of such fine to a collection agent as provided in s. 17.20.

(6) If a person holding public office or public employment fails or refuses to file a full and public disclosure of financial interests for any year in which the person received notice from the commission regarding the failure to file and has accrued the maximum automatic fine authorized under this section, regardless of whether the fine imposed was paid or collected, the commission shall initiate an investigation and conduct a public hearing without receipt of a complaint to determine whether the person’s failure to file is willful. Such investigation and hearing must be conducted in accordance with s. 112.324. Except as provided in s. 112.324(4), if the commission determines that the person willfully failed to file a full and public disclosure of financial interests, the commission shall enter an order recommending that the officer or employee be removed from his or her public office or public employment.

(7) Each person required to file full and public disclosure of financial interests shall file a final disclosure statement within 60 days after leaving his or her public position for the period between January 1 of the year in which the person leaves and the last day of office or employment, unless within the 60-day period the person takes another public position requiring financial disclosure under s. 8, Art. II of the State Constitution, or is otherwise required to file full and public disclosure for the final disclosure period. The head of the agency of each person required to file full and public disclosure for the final disclosure period shall notify such persons of their obligation to file the final disclosure and may designate a person to be responsible for the notification requirements of this subsection.

(8)(a) The commission shall treat an amended full and public disclosure of financial interests which is filed before September 1 of the year in which the disclosure is due as the original filing, regardless of whether a complaint has been filed. If a complaint alleges only an immaterial, inconsequential, or de minimis error or omission, the commission may not take any action on the complaint other than notifying the filer of the complaint. The filer must be given 30 days to file an amended full and public disclosure of financial interests correcting any errors. If the filer does not file an amended full and public disclosure of financial interests within 30 days after the commission sends notice of the complaint, the commission may continue with proceedings pursuant to s. 112.324.

(b) For purposes of the final full and public disclosure of financial interests, the commission shall treat a new final full and public disclosure of financial interests as the original filing if filed within 60 days after the original filing, regardless of whether a complaint has been filed. If, more than 60 days after a final full and public disclosure of financial interests is filed, a complaint is filed alleging a complete omission of any information required to be disclosed by this section, the commission may immediately follow the complaint procedures in s. 112.324. However, if the complaint alleges an immaterial, inconsequential, or de minimis error or omission, the commission may not take any action on the complaint, other than notifying the filer of the complaint. The filer must be given 30 days to file a new final full and public disclosure of financial interests correcting any errors. If the filer does not file a new final full and public disclosure of financial interests within 30 days after the commission sends notice of the complaint, the commission may continue with proceedings pursuant to s. 112.324.

(c) For purposes of this section, an error or omission is immaterial, inconsequential, or de minimis if the original filing provided sufficient information for the public to identify potential conflicts of interest. However, failure to certify completion of annual ethics training required under s. 112.3142 does not constitute an immaterial, inconsequential, or de minimis error or omission.

(9)(a) An individual required to file a disclosure pursuant to this section may have the disclosure prepared by an attorney in good standing with The Florida Bar or by a certified public accountant licensed under chapter 473. After preparing a disclosure form, the attorney or certified public accountant must sign the form indicating that he or she prepared the form in accordance with this section and the instructions for completing and filing the disclosure forms and that, upon his or her reasonable knowledge and belief, the disclosure is true and correct. If a complaint is filed alleging a failure to disclose information required by this section, the commission shall determine whether the information was disclosed to the attorney or certified public accountant. The failure of the attorney or certified public accountant to accurately transcribe information provided by the individual required to file is not a violation of this section.

(b) An elected officer or candidate who chooses to use an attorney or a certified public accountant to prepare his or her disclosure may pay for the services of the attorney or certified public accountant from funds in an office account created pursuant to s. 106.141 or, during a year that the individual qualifies for election to public office, the candidate’s campaign depository pursuant to s. 106.021.

(10) The commission shall adopt rules and forms specifying how a person who is required to file full and public disclosure of financial interests may amend his or her disclosure statement to report information that was not included on the form as originally filed. If the amendment is the subject of a complaint filed under this part, the commission and the proper disciplinary official or body shall consider as a mitigating factor when considering appropriate disciplinary action the fact that the amendment was filed before any complaint or other inquiry or proceeding, while recognizing that the public was deprived of access to information to which it was entitled.

History.—s. 1, ch. 82-98; s. 3, ch. 88-358; s. 19, ch. 91-45; s. 4, ch. 94-277; s. 1409, ch. 95-147; s. 2, ch. 2000-243; s. 30, ch. 2000-258; s. 127, ch. 2003-261; s. 3, ch. 2006-275; s. 7, ch. 2013-36; s. 3, ch. 2014-183.



112.31445 - Electronic filing system; full and public disclosure of financial interests.

112.31445 Electronic filing system; full and public disclosure of financial interests.—

(1) As used in this section, the term “electronic filing system” means an Internet system for recording and reporting full and public disclosure of financial interests or any other form that is required pursuant to s. 112.3144.

(2) Beginning with the 2012 filing year, all full and public disclosures of financial interests filed with the commission pursuant to s. 8, Art. II of the State Constitution or s. 112.3144 must be scanned and made publicly available by the commission through a searchable Internet database.

(3) By December 1, 2015, the commission shall submit a proposal to the President of the Senate and the Speaker of the House of Representatives for a mandatory electronic filing system. The proposal must, at a minimum:

(a) Provide for access through the Internet.

(b) Establish a procedure to make filings available in a searchable format that is accessible by an individual using standard web-browsing software.

(c) Provide for direct completion of the full and public disclosure of financial interests forms as well as upload such information using software approved by the commission.

(d) Provide a secure method that prevents unauthorized access to electronic filing system functions.

(e) Provide a method for an attorney or certified public accountant licensed in this state to sign the disclosure form to indicate that he or she prepared the form in accordance with s. 112.3144 and the instructions for completing and filing the disclosure form and that, upon his or her reasonable knowledge and belief, the form is true and correct.

(f) Address whether additional statutory or rulemaking authority is necessary for implementation of the system, and must include, at a minimum, the following elements: alternate filing procedures to be used in the event that the commission’s electronic filing system is inoperable, issuance of an electronic receipt via electronic mail indicating and verifying to the individual who submitted the full and public disclosure of financial interests form that the form has been filed, and a determination of the feasibility and necessity of including statements of financial interests filed pursuant to s. 112.3145 in the proposed system.

History.—s. 8, ch. 2013-36.



112.3145 - Disclosure of financial interests and clients represented before agencies.

112.3145 Disclosure of financial interests and clients represented before agencies.—

(1) For purposes of this section, unless the context otherwise requires, the term:

(a) “Local officer” means:

1. Every person who is elected to office in any political subdivision of the state, and every person who is appointed to fill a vacancy for an unexpired term in such an elective office.

2. Any appointed member of any of the following boards, councils, commissions, authorities, or other bodies of any county, municipality, school district, independent special district, or other political subdivision of the state:

a. The governing body of the political subdivision, if appointed;

b. A community college or junior college district board of trustees;

c. A board having the power to enforce local code provisions;

d. A planning or zoning board, board of adjustment, board of appeals, community redevelopment agency board, or other board having the power to recommend, create, or modify land planning or zoning within the political subdivision, except for citizen advisory committees, technical coordinating committees, and such other groups who only have the power to make recommendations to planning or zoning boards;

e. A pension board or retirement board having the power to invest pension or retirement funds or the power to make a binding determination of one’s entitlement to or amount of a pension or other retirement benefit; or

f. Any other appointed member of a local government board who is required to file a statement of financial interests by the appointing authority or the enabling legislation, ordinance, or resolution creating the board.

3. Any person holding one or more of the following positions: mayor; county or city manager; chief administrative employee of a county, municipality, or other political subdivision; county or municipal attorney; finance director of a county, municipality, or other political subdivision; chief county or municipal building code inspector; county or municipal water resources coordinator; county or municipal pollution control director; county or municipal environmental control director; county or municipal administrator, with power to grant or deny a land development permit; chief of police; fire chief; municipal clerk; district school superintendent; community college president; district medical examiner; or purchasing agent having the authority to make any purchase exceeding the threshold amount provided for in s. 287.017 for CATEGORY ONE, on behalf of any political subdivision of the state or any entity thereof.

(b) “Specified state employee” means:

1. Public counsel created by chapter 350, an assistant state attorney, an assistant public defender, a criminal conflict and civil regional counsel, an assistant criminal conflict and civil regional counsel, a full-time state employee who serves as counsel or assistant counsel to any state agency, the Deputy Chief Judge of Compensation Claims, a judge of compensation claims, an administrative law judge, or a hearing officer.

2. Any person employed in the office of the Governor or in the office of any member of the Cabinet if that person is exempt from the Career Service System, except persons employed in clerical, secretarial, or similar positions.

3. The State Surgeon General or each appointed secretary, assistant secretary, deputy secretary, executive director, assistant executive director, or deputy executive director of each state department, commission, board, or council; unless otherwise provided, the division director, assistant division director, deputy director, bureau chief, and assistant bureau chief of any state department or division; or any person having the power normally conferred upon such persons, by whatever title.

4. The superintendent or institute director of a state mental health institute established for training and research in the mental health field or the warden or director of any major state institution or facility established for corrections, training, treatment, or rehabilitation.

5. Business managers, purchasing agents having the power to make any purchase exceeding the threshold amount provided for in s. 287.017 for CATEGORY ONE, finance and accounting directors, personnel officers, or grants coordinators for any state agency.

6. Any person, other than a legislative assistant exempted by the presiding officer of the house by which the legislative assistant is employed, who is employed in the legislative branch of government, except persons employed in maintenance, clerical, secretarial, or similar positions.

7. Each employee of the Commission on Ethics.

(c) “State officer” means:

1. Any elected public officer, excluding those elected to the United States Senate and House of Representatives, not covered elsewhere in this part and any person who is appointed to fill a vacancy for an unexpired term in such an elective office.

2. An appointed member of each board, commission, authority, or council having statewide jurisdiction, excluding a member of an advisory body.

3. A member of the Board of Governors of the State University System or a state university board of trustees, the Chancellor and Vice Chancellors of the State University System, and the president of a state university.

4. A member of the judicial nominating commission for any district court of appeal or any judicial circuit.

(2)(a) A person seeking nomination or election to a state or local elective office shall file a statement of financial interests together with, and at the same time he or she files, qualifying papers. When a candidate has qualified for office prior to the deadline to file an annual statement of financial interests, the statement of financial interests that is filed with the candidate’s qualifying papers shall be deemed to satisfy the annual disclosure requirement of this section. The qualifying officer must record that the statement of financial interests was timely filed. However, if a candidate does not qualify until after the annual statement of financial interests has been filed, the candidate may file a copy of his or her statement with the qualifying officer.

(b) Each state or local officer and each specified state employee shall file a statement of financial interests no later than July 1 of each year. Each state officer, local officer, and specified state employee shall file a final statement of financial interests within 60 days after leaving his or her public position for the period between January 1 of the year in which the person leaves and the last day of office or employment, unless within the 60-day period the person takes another public position requiring financial disclosure under this section or s. 8, Art. II of the State Constitution or otherwise is required to file full and public disclosure or a statement of financial interests for the final disclosure period. Each state or local officer who is appointed and each specified state employee who is employed shall file a statement of financial interests within 30 days from the date of appointment or, in the case of a specified state employee, from the date on which the employment begins, except that any person whose appointment is subject to confirmation by the Senate shall file prior to confirmation hearings or within 30 days from the date of appointment, whichever comes first.

(c) State officers and specified state employees shall file their statements of financial interests with the Commission on Ethics. Local officers shall file their statements of financial interests with the supervisor of elections of the county in which they permanently reside. Local officers who do not permanently reside in any county in the state shall file their statements of financial interests with the supervisor of elections of the county in which their agency maintains its headquarters. Persons seeking to qualify as candidates for local public office shall file their statements of financial interests with the officer before whom they qualify.

(3) The statement of financial interests for state officers, specified state employees, local officers, and persons seeking to qualify as candidates for state or local office shall be filed even if the reporting person holds no financial interests requiring disclosure, in which case the statement shall be marked “not applicable.” Otherwise, the statement of financial interests shall include, at the filer’s option, either:

(a)1. All sources of income in excess of 5 percent of the gross income received during the disclosure period by the person in his or her own name or by any other person for his or her use or benefit, excluding public salary. However, this shall not be construed to require disclosure of a business partner’s sources of income. The person reporting shall list such sources in descending order of value with the largest source first;

2. All sources of income to a business entity in excess of 10 percent of the gross income of a business entity in which the reporting person held a material interest and from which he or she received an amount which was in excess of 10 percent of his or her gross income during the disclosure period and which exceeds $1,500. The period for computing the gross income of the business entity is the fiscal year of the business entity which ended on, or immediately prior to, the end of the disclosure period of the person reporting;

3. The location or description of real property in this state, except for residences and vacation homes, owned directly or indirectly by the person reporting, when such person owns in excess of 5 percent of the value of such real property, and a general description of any intangible personal property worth in excess of 10 percent of such person’s total assets. For the purposes of this paragraph, indirect ownership does not include ownership by a spouse or minor child; and

4. Every individual liability that equals more than the reporting person’s net worth; or

(b)1. All sources of gross income in excess of $2,500 received during the disclosure period by the person in his or her own name or by any other person for his or her use or benefit, excluding public salary. However, this shall not be construed to require disclosure of a business partner’s sources of income. The person reporting shall list such sources in descending order of value with the largest source first;

2. All sources of income to a business entity in excess of 10 percent of the gross income of a business entity in which the reporting person held a material interest and from which he or she received gross income exceeding $5,000 during the disclosure period. The period for computing the gross income of the business entity is the fiscal year of the business entity which ended on, or immediately prior to, the end of the disclosure period of the person reporting;

3. The location or description of real property in this state, except for residence and vacation homes, owned directly or indirectly by the person reporting, when such person owns in excess of 5 percent of the value of such real property, and a general description of any intangible personal property worth in excess of $10,000. For the purpose of this paragraph, indirect ownership does not include ownership by a spouse or minor child; and

4. Every liability in excess of $10,000.

A person filing a statement of financial interests shall indicate on the statement whether he or she is using the method specified in paragraph (a) or paragraph (b).

(4) Beginning January 1, 2015, an officer who is required to complete annual ethics training pursuant to s. 112.3142 must certify on his or her statement of financial interests that he or she has completed the required training.

(5) Each elected constitutional officer, state officer, local officer, and specified state employee shall file a quarterly report of the names of clients represented for a fee or commission, except for appearances in ministerial matters, before agencies at his or her level of government. For the purposes of this part, agencies of government shall be classified as state-level agencies or agencies below state level. Each local officer shall file such report with the supervisor of elections of the county in which the officer is principally employed or is a resident. Each state officer, elected constitutional officer, and specified state employee shall file such report with the commission. The report shall be filed only when a reportable representation is made during the calendar quarter and shall be filed no later than the last day of each calendar quarter, for the previous calendar quarter. Representation before any agency shall be deemed to include representation by such officer or specified state employee or by any partner or associate of the professional firm of which he or she is a member and of which he or she has actual knowledge. For the purposes of this subsection, the term “representation before any agency” does not include appearances before any court or the Deputy Chief Judge of Compensation Claims or judges of compensation claims or representations on behalf of one’s agency in one’s official capacity. Such term does not include the preparation and filing of forms and applications merely for the purpose of obtaining or transferring a license based on a quota or a franchise of such agency or a license or operation permit to engage in a profession, business, or occupation, so long as the issuance or granting of such license, permit, or transfer does not require substantial discretion, a variance, a special consideration, or a certificate of public convenience and necessity.

(6) Each elected constitutional officer and each candidate for such office, any other public officer required pursuant to s. 8, Art. II of the State Constitution to file a full and public disclosure of his or her financial interests, and each state officer, local officer, specified state employee, and candidate for elective public office who is or was during the disclosure period an officer, director, partner, proprietor, or agent, other than a resident agent solely for service of process, of, or owns or owned during the disclosure period a material interest in, any business entity which is granted a privilege to operate in this state shall disclose such facts as a part of the disclosure form filed pursuant to s. 8, Art. II of the State Constitution or this section, as applicable. The statement shall give the name, address, and principal business activity of the business entity and shall state the position held with such business entity or the fact that a material interest is owned and the nature of that interest.

(7) Forms for compliance with the disclosure requirements of this section and a current list of persons subject to disclosure shall be created by the commission and provided to each supervisor of elections. The commission and each supervisor of elections shall give notice of disclosure deadlines and delinquencies and distribute forms in the following manner:

(a)1. Not later than May 1 of each year, the commission shall prepare a current list of the names and addresses of, and the offices or positions held by, every state officer, local officer, and specified employee. In compiling the list, the commission shall be assisted by each unit of government in providing, at the request of the commission, the name, address, and name of agency of, and the office or position held by, each state officer, local officer, or specified state employee within the respective unit of government.

2. Not later than May 15 of each year, the commission shall provide each supervisor of elections with a current mailing list of all local officers required to file with such supervisor of elections.

(b) Not later than 30 days before July 1 of each year, the commission and each supervisor of elections, as appropriate, shall mail a copy of the form prescribed for compliance with subsection (3) and a notice of all applicable disclosure forms and filing deadlines to each person required to file a statement of financial interests.

(c) Not later than 30 days after July 1 of each year, the commission and each supervisor of elections shall determine which persons required to file a statement of financial interests in their respective offices have failed to do so and shall send delinquency notices by certified mail, return receipt requested, to these persons. Each notice shall state that a grace period is in effect until September 1 of the current year; that no investigative or disciplinary action based upon the delinquency will be taken by the agency head or commission if the statement is filed by September 1 of the current year; that, if the statement is not filed by September 1 of the current year, a fine of $25 for each day late will be imposed, up to a maximum penalty of $1,500; for notices sent by a supervisor of elections, that he or she is required by law to notify the commission of the delinquency; and that, if upon the filing of a sworn complaint the commission finds that the person has failed to timely file the statement within 60 days after September 1 of the current year, such person will also be subject to the penalties provided in s. 112.317.

(d) No later than November 15 of each year, the supervisor of elections in each county shall certify to the commission a list of the names and addresses of, and the offices or positions held by, all persons who have failed to timely file the required statements of financial interests. The certification must include the earliest of the dates described in subparagraph (f)1. The certification shall be on a form prescribed by the commission and shall indicate whether the supervisor of elections has provided the disclosure forms and notice as required by this subsection to all persons named on the delinquency list.

(e) Statements must be filed not later than 5 p.m. of the due date. However, any statement that is postmarked by the United States Postal Service by midnight of the due date is deemed to have been filed in a timely manner, and a certificate of mailing obtained from and dated by the United States Postal Service at the time of the mailing, or a receipt from an established courier company which bears a date on or before the due date, constitutes proof of mailing in a timely manner.

(f) Any person who is required to file a statement of financial interests and whose name is on the commission’s mailing list but who fails to timely file is assessed a fine of $25 per day for each day late up to a maximum of $1,500; however, this $1,500 limitation on automatic fines does not limit the civil penalty that may be imposed if the statement is filed more than 60 days after the deadline and a complaint is filed, as provided in s. 112.324. The commission must provide by rule the grounds for waiving the fine and procedures by which each person whose name is on the mailing list and who is determined to have not filed in a timely manner will be notified of assessed fines and may appeal. The rule must provide for and make specific the following:

1. The amount of the fine due is based upon the earliest of the following:

a. When a statement is actually received by the office.

b. When the statement is postmarked.

c. When the certificate of mailing is dated.

d. When the receipt from an established courier company is dated.

2. For a specified state employee or a state officer, upon receipt of the disclosure statement by the commission or upon accrual of the maximum penalty, whichever occurs first, and for a local officer upon receipt by the commission of the certification from the local officer’s supervisor of elections pursuant to paragraph (d), the commission shall determine the amount of the fine which is due and shall notify the delinquent person. The notice must include an explanation of the appeal procedure under subparagraph 3. The fine must be paid within 30 days after the notice of payment due is transmitted, unless appeal is made to the commission pursuant to subparagraph 3. The moneys are to be deposited into the General Revenue Fund.

3. Any reporting person may appeal or dispute a fine, based upon unusual circumstances surrounding the failure to file on the designated due date, and may request and is entitled to a hearing before the commission, which may waive the fine in whole or in part for good cause shown. Any such request must be made within 30 days after the notice of payment due is transmitted. In such a case, the reporting person must, within the 30-day period, notify the person designated to review the timeliness of reports in writing of his or her intention to bring the matter before the commission.

(g) Any state officer, local officer, or specified employee whose name is not on the mailing list of persons required to file an annual statement of financial interests is not subject to the penalties provided in s. 112.317 or the fine provided in this section for failure to timely file a statement of financial interests in any year in which the omission occurred, but nevertheless is required to file the disclosure statement.

(h) The notification requirements and fines of this subsection do not apply to candidates or to the first or final filing required of any state officer, specified employee, or local officer as provided in paragraph (2)(b).

(i) Notwithstanding any provision of chapter 120, any fine imposed under this subsection which is not waived by final order of the commission and which remains unpaid more than 60 days after the notice of payment due or more than 60 days after the commission renders a final order on the appeal must be submitted to the Department of Financial Services as a claim, debt, or other obligation owed to the state, and the department shall assign the collection of such a fine to a collection agent as provided in s. 17.20.

(8)(a) The appointing official or body shall notify each newly appointed local officer, state officer, or specified state employee, not later than the date of appointment, of the officer’s or employee’s duty to comply with the disclosure requirements of this section. The agency head of each employing agency shall notify each newly employed local officer or specified state employee, not later than the day of employment, of the officer’s or employee’s duty to comply with the disclosure requirements of this section. The appointing official or body or employing agency head may designate a person to be responsible for the notification requirements of this paragraph.

(b) The agency head of the agency of each local officer, state officer, or specified state employee who is required to file a statement of financial interests for the final disclosure period shall notify such persons of their obligation to file the final disclosure and may designate a person to be responsible for the notification requirements of this paragraph.

(c) If a person holding public office or public employment fails or refuses to file an annual statement of financial interests for any year in which the person received notice from the commission regarding the failure to file and has accrued the maximum automatic fine authorized under this section, regardless of whether the fine imposed was paid or collected, the commission shall initiate an investigation and conduct a public hearing without receipt of a complaint to determine whether the person’s failure to file is willful. Such investigation and hearing must be conducted in accordance with s. 112.324. Except as provided in s. 112.324(4), if the commission determines that the person willfully failed to file a statement of financial interests, the commission shall enter an order recommending that the officer or employee be removed from his or her public office or public employment.

(9) A public officer who has filed a disclosure for any calendar or fiscal year shall not be required to file a second disclosure for the same year or any part thereof, notwithstanding any requirement of this act, except that any public officer who qualifies as a candidate for public office shall file a copy of the disclosure with the officer before whom he or she qualifies as a candidate at the time of qualification.

(10)(a) The commission shall treat an amended annual statement of financial interests which is filed before September 1 of the year in which the statement is due as the original filing, regardless of whether a complaint has been filed. If a complaint alleges only an immaterial, inconsequential, or de minimis error or omission, the commission may not take any action on the complaint other than notifying the filer of the complaint. The filer must be given 30 days to file an amended statement of financial interests correcting any errors. If the filer does not file an amended statement of financial interests within 30 days after the commission sends notice of the complaint, the commission may continue with proceedings pursuant to s. 112.324.

(b) For purposes of the final statement of financial interests, the commission shall treat a new final statement of financial interests as the original filing, if filed within 60 days of the original filing regardless of whether a complaint has been filed. If, more than 60 days after a final statement of financial interests is filed, a complaint is filed alleging a complete omission of any information required to be disclosed by this section, the commission may immediately follow the complaint procedures in s. 112.324. However, if the complaint alleges an immaterial, inconsequential, or de minimis error or omission, the commission may not take any action on the complaint other than notifying the filer of the complaint. The filer must be given 30 days to file a new final statement of financial interests correcting any errors. If the filer does not file a new final statement of financial interests within 30 days after the commission sends notice of the complaint, the commission may continue with proceedings pursuant to s. 112.324.

(c) For purposes of this section, an error or omission is immaterial, inconsequential, or de minimis if the original filing provided sufficient information for the public to identify potential conflicts of interest. However, failure to certify completion of annual ethics training required under s. 112.3142 does not constitute an immaterial, inconsequential, or de minimis error or omission.

(11)(a) An individual required to file a disclosure pursuant to this section may have the disclosure prepared by an attorney in good standing with The Florida Bar or by a certified public accountant licensed under chapter 473. After preparing a disclosure form, the attorney or certified public accountant must sign the form indicating that he or she prepared the form in accordance with this section and the instructions for completing and filing the disclosure forms and that, upon his or her reasonable knowledge and belief, the disclosure is true and correct. If a complaint is filed alleging a failure to disclose information required by this section, the commission shall determine whether the information was disclosed to the attorney or certified public accountant. The failure of the attorney or certified public accountant to accurately transcribe information provided by the individual who is required to file the disclosure does not constitute a violation of this section.

(b) An elected officer or candidate who chooses to use an attorney or a certified public accountant to prepare his or her disclosure may pay for the services of the attorney or certified public accountant from funds in an office account created pursuant to s. 106.141 or, during a year that the individual qualifies for election to public office, the candidate’s campaign depository pursuant to s. 106.021.

(12) The commission shall adopt rules and forms specifying how a state officer, local officer, or specified state employee may amend his or her statement of financial interests to report information that was not included on the form as originally filed. If the amendment is the subject of a complaint filed under this part, the commission and the proper disciplinary official or body shall consider as a mitigating factor when considering appropriate disciplinary action the fact that the amendment was filed before any complaint or other inquiry or proceeding, while recognizing that the public was deprived of access to information to which it was entitled.

History.—s. 5, ch. 74-177; ss. 2, 6, ch. 75-196; s. 2, ch. 76-18; s. 1, ch. 77-174; s. 63, ch. 77-175; s. 54, ch. 79-40; s. 3, ch. 82-98; s. 2, ch. 83-128; ss. 2, 5, ch. 83-282; s. 3, ch. 84-318; s. 1, ch. 88-316; s. 1, ch. 90-169; s. 5, ch. 90-502; s. 27, ch. 91-46; s. 6, ch. 91-85; s. 6, ch. 91-292; ss. 5, 13, ch. 94-277; s. 3, ch. 94-340; s. 1410, ch. 95-147; s. 14, ch. 96-410; s. 31, ch. 97-286; s. 17, ch. 99-399; s. 2, ch. 2000-161; s. 3, ch. 2000-243; s. 31, ch. 2000-258; s. 23, ch. 2000-372; s. 3, ch. 2001-91; s. 2, ch. 2001-282; s. 128, ch. 2003-261; s. 4, ch. 2006-275; s. 12, ch. 2007-217; s. 7, ch. 2008-6; s. 9, ch. 2013-36; s. 4, ch. 2014-183.



112.31455 - Collection methods for unpaid automatic fines for failure to timely file disclosure of financial interests.

112.31455 Collection methods for unpaid automatic fines for failure to timely file disclosure of financial interests.—

(1) Before referring any unpaid fine accrued pursuant to s. 112.3144(5) or s. 112.3145(7) to the Department of Financial Services, the commission shall attempt to determine whether the individual owing such a fine is a current public officer or current public employee. If so, the commission may notify the Chief Financial Officer or the governing body of the appropriate county, municipality, or special district of the total amount of any fine owed to the commission by such individual.

(a) After receipt and verification of the notice from the commission, the Chief Financial Officer or the governing body of the county, municipality, or special district shall begin withholding the lesser of 10 percent or the maximum amount allowed under federal law from any salary-related payment. The withheld payments shall be remitted to the commission until the fine is satisfied.

(b) The Chief Financial Officer or the governing body of the county, municipality, or special district may retain an amount of each withheld payment, as provided in s. 77.0305, to cover the administrative costs incurred under this section.

(2) If the commission determines that the individual who is the subject of an unpaid fine accrued pursuant to s. 112.3144(5) or s. 112.3145(7) is no longer a public officer or public employee or if the commission is unable to determine whether the individual is a current public officer or public employee, the commission may, 6 months after the order becomes final, seek garnishment of any wages to satisfy the amount of the fine, or any unpaid portion thereof, pursuant to chapter 77. Upon recording the order imposing the fine with the clerk of the circuit court, the order shall be deemed a judgment for purposes of garnishment pursuant to chapter 77.

(3) The commission may refer unpaid fines to the appropriate collection agency, as directed by the Chief Financial Officer, to utilize any collection methods provided by law. Except as expressly limited by this section, any other collection methods authorized by law are allowed.

(4) Action may be taken to collect any unpaid fine imposed by ss. 112.3144 and 112.3145 within 20 years after the date the final order is rendered.

History.—s. 10, ch. 2013-36; s. 10, ch. 2015-2.



112.3146 - Public records.

112.3146 Public records.—The statements required by ss. 112.313, 112.3145, 112.3148, and 112.3149 shall be public records within the meaning of s. 119.01.

History.—s. 6, ch. 74-177; s. 6, ch. 90-502; s. 7, ch. 91-85.



112.3147 - Forms.

112.3147 Forms.—Except as otherwise provided, all information required to be furnished by ss. 112.313, 112.3143, 112.3144, 112.3145, 112.3148, and 112.3149 and by s. 8, Art. II of the State Constitution shall be on forms prescribed by the Commission on Ethics.

History.—s. 7, ch. 74-177; s. 3, ch. 76-18; s. 7, ch. 90-502; s. 8, ch. 91-85; s. 12, ch. 2000-243; s. 5, ch. 2006-275; s. 11, ch. 2013-36.



112.3148 - Reporting and prohibited receipt of gifts by individuals filing full or limited public disclosure of financial interests and by procurement employees.

112.3148 Reporting and prohibited receipt of gifts by individuals filing full or limited public disclosure of financial interests and by procurement employees.—

(1) The provisions of this section do not apply to gifts solicited or accepted by a reporting individual or procurement employee from a relative.

(2) As used in this section:

(a) “Immediate family” means any parent, spouse, child, or sibling.

(b)1. “Lobbyist” means any natural person who, for compensation, seeks, or sought during the preceding 12 months, to influence the governmental decisionmaking of a reporting individual or procurement employee or his or her agency or seeks, or sought during the preceding 12 months, to encourage the passage, defeat, or modification of any proposal or recommendation by the reporting individual or procurement employee or his or her agency.

2. With respect to an agency that has established by rule, ordinance, or law a registration process for persons seeking to influence decisionmaking or to encourage the passage, defeat, or modification of any proposal or recommendation by such agency or an employee or official of the agency, the term “lobbyist” includes only a person who is required to be registered as a lobbyist in accordance with such rule, ordinance, or law or who was during the preceding 12 months required to be registered as a lobbyist in accordance with such rule, ordinance, or law. At a minimum, such a registration system must require the registration of, or must designate, persons as “lobbyists” who engage in the same activities as require registration to lobby the Legislature pursuant to s. 11.045.

(c) “Person” includes individuals, firms, associations, joint ventures, partnerships, estates, trusts, business trusts, syndicates, fiduciaries, corporations, and all other groups or combinations.

(d) “Reporting individual” means any individual, including a candidate upon qualifying, who is required by law, pursuant to s. 8, Art. II of the State Constitution or s. 112.3145, to file full or limited public disclosure of his or her financial interests or any individual who has been elected to, but has yet to officially assume the responsibilities of, public office. For purposes of implementing this section, the “agency” of a reporting individual who is not an officer or employee in public service is the agency to which the candidate seeks election, or in the case of an individual elected to but yet to formally take office, the agency in which the individual has been elected to serve.

(e) “Procurement employee” means any employee of an officer, department, board, commission, council, or agency of the executive branch or judicial branch of state government who has participated in the preceding 12 months through decision, approval, disapproval, recommendation, preparation of any part of a purchase request, influencing the content of any specification or procurement standard, rendering of advice, investigation, or auditing or in any other advisory capacity in the procurement of contractual services or commodities as defined in s. 287.012, if the cost of such services or commodities exceeds or is expected to exceed $10,000 in any fiscal year.

(f) “Vendor” means a business entity doing business directly with an agency, such as renting, leasing, or selling any realty, goods, or services.

(3) A reporting individual or procurement employee is prohibited from soliciting any gift from a vendor doing business with the reporting individual’s or procurement employee’s agency, a political committee as defined in s. 106.011, or a lobbyist who lobbies the reporting individual’s or procurement employee’s agency, or the partner, firm, employer, or principal of such lobbyist, where such gift is for the personal benefit of the reporting individual or procurement employee, another reporting individual or procurement employee, or any member of the immediate family of a reporting individual or procurement employee.

(4) A reporting individual or procurement employee or any other person on his or her behalf is prohibited from knowingly accepting, directly or indirectly, a gift from a vendor doing business with the reporting individual’s or procurement employee’s agency, a political committee as defined in s. 106.011, or a lobbyist who lobbies the reporting individual’s or procurement employee’s agency, or directly or indirectly on behalf of the partner, firm, employer, or principal of a lobbyist, if he or she knows or reasonably believes that the gift has a value in excess of $100; however, such a gift may be accepted by such person on behalf of a governmental entity or a charitable organization. If the gift is accepted on behalf of a governmental entity or charitable organization, the person receiving the gift shall not maintain custody of the gift for any period of time beyond that reasonably necessary to arrange for the transfer of custody and ownership of the gift.

(5)(a) A vendor doing business with the reporting individual’s or procurement employee’s agency; a political committee as defined in s. 106.011; a lobbyist who lobbies a reporting individual’s or procurement employee’s agency; the partner, firm, employer, or principal of a lobbyist; or another on behalf of the lobbyist or partner, firm, principal, or employer of the lobbyist is prohibited from giving, either directly or indirectly, a gift that has a value in excess of $100 to the reporting individual or procurement employee or any other person on his or her behalf; however, such person may give a gift having a value in excess of $100 to a reporting individual or procurement employee if the gift is intended to be transferred to a governmental entity or a charitable organization.

(b) However, a person who is regulated by this subsection, who is not regulated by subsection (6), and who makes, or directs another to make, an individual gift having a value in excess of $25, but not in excess of $100, other than a gift that the donor knows will be accepted on behalf of a governmental entity or charitable organization, must file a report on the last day of each calendar quarter for the previous calendar quarter in which a reportable gift is made. The report shall be filed with the Commission on Ethics, except with respect to gifts to reporting individuals of the legislative branch, in which case the report shall be filed with the Office of Legislative Services. The report must contain a description of each gift, the monetary value thereof, the name and address of the person making such gift, the name and address of the recipient of the gift, and the date such gift is given. In addition, if a gift is made which requires the filing of a report under this subsection, the donor must notify the intended recipient at the time the gift is made that the donor, or another on his or her behalf, will report the gift under this subsection. Under this paragraph, a gift need not be reported by more than one person or entity.

(6)(a) Notwithstanding the provisions of subsection (5), an entity of the legislative or judicial branch, a department or commission of the executive branch, a water management district created pursuant to s. 373.069, South Florida Regional Transportation Authority, a county, a municipality, an airport authority, or a school board may give, either directly or indirectly, a gift having a value in excess of $100 to any reporting individual or procurement employee if a public purpose can be shown for the gift; and a direct-support organization specifically authorized by law to support a governmental entity may give such a gift to a reporting individual or procurement employee who is an officer or employee of such governmental entity.

(b) Notwithstanding the provisions of subsection (4), a reporting individual or procurement employee may accept a gift having a value in excess of $100 from an entity of the legislative or judicial branch, a department or commission of the executive branch, a water management district created pursuant to s. 373.069, South Florida Regional Transportation Authority, a county, a municipality, an airport authority, or a school board if a public purpose can be shown for the gift; and a reporting individual or procurement employee who is an officer or employee of a governmental entity supported by a direct-support organization specifically authorized by law to support such governmental entity may accept such a gift from such direct-support organization.

(c) No later than March 1 of each year, each governmental entity or direct-support organization specifically authorized by law to support a governmental entity which has given a gift to a reporting individual or procurement employee under paragraph (a) shall provide the reporting individual or procurement employee with a statement of each gift having a value in excess of $100 given to such reporting individual or procurement employee by the governmental entity or direct-support organization during the preceding calendar year. Such report shall contain a description of each gift, the date on which the gift was given, and the value of the total gifts given by the governmental entity or direct-support organization to the reporting individual or procurement employee during the calendar year for which the report is made. A governmental entity may provide a single report to the reporting individual or procurement employee of gifts provided by the governmental entity and any direct-support organization specifically authorized by law to support such governmental entity.

(d) No later than July 1 of each year, each reporting individual or procurement employee shall file a statement listing each gift having a value in excess of $100 received by the reporting individual or procurement employee, either directly or indirectly, from a governmental entity or a direct-support organization specifically authorized by law to support a governmental entity. The statement shall list the name of the person providing the gift, a description of the gift, the date or dates on which the gift was given, and the value of the total gifts given during the calendar year for which the report is made. The reporting individual or procurement employee shall attach to the statement any report received by him or her in accordance with paragraph (c), which report shall become a public record when filed with the statement of the reporting individual or procurement employee. The reporting individual or procurement employee may explain any differences between the report of the reporting individual or procurement employee and the attached reports. The annual report filed by a reporting individual shall be filed with the financial disclosure statement required by either s. 8, Art. II of the State Constitution or s. 112.3145, as applicable to the reporting individual. The annual report filed by a procurement employee shall be filed with the Commission on Ethics. The report filed by a reporting individual or procurement employee who left office or employment during the calendar year covered by the report shall be filed by July 1 of the year after leaving office or employment at the same location as his or her final financial disclosure statement or, in the case of a former procurement employee, with the Commission on Ethics.

(7)(a) The value of a gift provided to a reporting individual or procurement employee shall be determined using actual cost to the donor, less taxes and gratuities, except as otherwise provided in this subsection, and, with respect to personal services provided by the donor, the reasonable and customary charge regularly charged for such service in the community in which the service is provided shall be used. If additional expenses are required as a condition precedent to eligibility of the donor to purchase or provide a gift and such expenses are primarily for the benefit of the donor or are of a charitable nature, such expenses shall not be included in determining the value of the gift.

(b) Compensation provided by the donee to the donor, if provided within 90 days after receipt of the gift, shall be deducted from the value of the gift in determining the value of the gift.

(c) If the actual gift value attributable to individual participants at an event cannot be determined, the total costs shall be prorated among all invited persons, whether or not they are reporting individuals or procurement employees.

(d) Transportation shall be valued on a round-trip basis unless only one-way transportation is provided. Round-trip transportation expenses shall be considered a single gift. Transportation provided in a private conveyance shall be given the same value as transportation provided in a comparable commercial conveyance.

(e) Lodging provided on consecutive days shall be considered a single gift. Lodging in a private residence shall be valued at the per diem rate provided in s. 112.061(6)(a)1. less the meal allowance rate provided in s. 112.061(6)(b).

(f) Food and beverages which are not consumed at a single sitting or meal and which are provided on the same calendar day shall be considered a single gift, and the total value of all food and beverages provided on that date shall be considered the value of the gift. Food and beverage consumed at a single sitting or meal shall be considered a single gift, and the value of the food and beverage provided at that sitting or meal shall be considered the value of the gift.

(g) Membership dues paid to the same organization during any 12-month period shall be considered a single gift.

(h) Entrance fees, admission fees, or tickets shall be valued on the face value of the ticket or fee, or on a daily or per event basis, whichever is greater.

(i) Except as otherwise specified in this section, a gift shall be valued on a per occurrence basis.

(j) The value of a gift provided to several individuals may be attributed on a pro rata basis among all of the individuals. If the gift is food, beverage, entertainment, or similar items, provided at a function for more than 10 people, the value of the gift to each individual shall be the total value of the items provided divided by the number of persons invited to the function, unless the items are purchased on a per person basis, in which case the value of the gift to each person is the per person cost.

(k) The value of a gift of an admission ticket shall not include that portion of the cost which represents a charitable contribution, if the gift is provided by the charitable organization.

(8)(a) Each reporting individual or procurement employee shall file a statement with the Commission on Ethics not later than the last day of each calendar quarter, for the previous calendar quarter, containing a list of gifts which he or she believes to be in excess of $100 in value, if any, accepted by him or her, for which compensation was not provided by the donee to the donor within 90 days of receipt of the gift to reduce the value to $100 or less, except the following:

1. Gifts from relatives.

2. Gifts prohibited by subsection (4) or s. 112.313(4).

3. Gifts otherwise required to be disclosed by this section.

(b) The statement shall include:

1. A description of the gift, the monetary value of the gift, the name and address of the person making the gift, and the dates thereof. If any of these facts, other than the gift description, are unknown or not applicable, the report shall so state.

2. A copy of any receipt for such gift provided to the reporting individual or procurement employee by the donor.

(c) The statement may include an explanation of any differences between the reporting individual’s or procurement employee’s statement and the receipt provided by the donor.

(d) The reporting individual’s or procurement employee’s statement shall be sworn to by such person as being a true, accurate, and total listing of all such gifts.

(e) Statements must be filed not later than 5 p.m. of the due date. However, any statement that is postmarked by the United States Postal Service by midnight of the due date is deemed to have been filed in a timely manner, and a certificate of mailing obtained from and dated by the United States Postal Service at the time of the mailing, or a receipt from an established courier company, which bears a date on or before the due date constitutes proof of mailing in a timely manner.

(f) If a reporting individual or procurement employee has not received any gifts described in paragraph (a) during a calendar quarter, he or she is not required to file a statement under this subsection for that calendar quarter.

(9) A person, other than a lobbyist regulated under s. 11.045, who violates the provisions of subsection (5) commits a noncriminal infraction, punishable by a fine of not more than $5,000 and by a prohibition on lobbying, or employing a lobbyist to lobby, before the agency of the reporting individual or procurement employee to which the gift was given in violation of subsection (5), for a period of not more than 24 months. The state attorney, or an agency, if otherwise authorized, may initiate an action to impose or recover a fine authorized under this section or to impose or enforce a limitation on lobbying provided in this section.

(10) A member of the Legislature may request an advisory opinion from the general counsel of the house of which he or she is a member as to the application of this section to a specific situation. The general counsel shall issue the opinion within 10 days after receiving the request. The member of the Legislature may reasonably rely on such opinion.

History.—s. 2, ch. 89-380; s. 8, ch. 90-502; s. 9, ch. 91-85; s. 7, ch. 91-292; s. 6, ch. 94-277; s. 1411, ch. 95-147; s. 2, ch. 96-328; s. 8, ch. 98-136; s. 4, ch. 2000-243; s. 32, ch. 2000-258; s. 8, ch. 2003-159; s. 6, ch. 2006-275; s. 4, ch. 2012-51; s. 12, ch. 2013-36; s. 29, ch. 2013-37; s. 3, ch. 2013-235.



112.31485 - Prohibition on gifts involving political committees.

112.31485 Prohibition on gifts involving political committees.—

(1)(a) For purposes of this section, the term “gift” means any purchase, payment, distribution, loan, advance, transfer of funds, or disbursement of money or anything of value that is not primarily related to contributions, expenditures, or other political activities authorized pursuant to chapter 106.

(b) For purposes of this section, the term “immediate family” means any parent, spouse, child, or sibling.

(2)(a) A reporting individual or procurement employee or a member of his or her immediate family is prohibited from soliciting or knowingly accepting, directly or indirectly, any gift from a political committee.

(b) A political committee is prohibited from giving, directly or indirectly, any gift to a reporting individual or procurement employee or a member of his or her immediate family.

(3) Any person who violates this section is subject to a civil penalty equal to three times the amount of the gift. Such penalty is in addition to the penalties provided in s. 112.317 and shall be paid to the General Revenue Fund of the state. A reporting individual or procurement employee or a member of his or her immediate family who violates this section is personally liable for payment of the treble penalty. Any agent or person acting on behalf of a political committee who gives a prohibited gift is personally liable for payment of the treble penalty.

History.—s. 13, ch. 2013-36.



112.3149 - Solicitation and disclosure of honoraria.

112.3149 Solicitation and disclosure of honoraria.—

(1) As used in this section:

(a) “Honorarium” means a payment of money or anything of value, directly or indirectly, to a reporting individual or procurement employee, or to any other person on his or her behalf, as consideration for:

1. A speech, address, oration, or other oral presentation by the reporting individual or procurement employee, regardless of whether presented in person, recorded, or broadcast over the media.

2. A writing by the reporting individual or procurement employee, other than a book, which has been or is intended to be published.

The term “honorarium” does not include the payment for services related to employment held outside the reporting individual’s or procurement employee’s public position which resulted in the person becoming a reporting individual or procurement employee, any ordinary payment or salary received in consideration for services related to the reporting individual’s or procurement employee’s public duties, a campaign contribution reported pursuant to chapter 106, or the payment or provision of actual and reasonable transportation, lodging, and food and beverage expenses related to the honorarium event, including any event or meeting registration fee, for a reporting individual or procurement employee and spouse.

(b) “Person” includes individuals, firms, associations, joint ventures, partnerships, estates, trusts, business trusts, syndicates, fiduciaries, corporations, and all other groups or combinations.

(c) “Reporting individual” means any individual who is required by law, pursuant to s. 8, Art. II of the State Constitution or s. 112.3145, to file a full or limited public disclosure of his or her financial interests.

(d)1. “Lobbyist” means any natural person who, for compensation, seeks, or sought during the preceding 12 months, to influence the governmental decisionmaking of a reporting individual or procurement employee or his or her agency or seeks, or sought during the preceding 12 months, to encourage the passage, defeat, or modification of any proposal or recommendation by the reporting individual or procurement employee or his or her agency.

2. With respect to an agency that has established by rule, ordinance, or law a registration process for persons seeking to influence decisionmaking or to encourage the passage, defeat, or modification of any proposal or recommendation by such agency or an employee or official of the agency, the term “lobbyist” includes only a person who is required to be registered as a lobbyist in accordance with such rule, ordinance, or law or who was during the preceding 12 months required to be registered as a lobbyist in accordance with such rule, ordinance, or law. At a minimum, such a registration system must require the registration of, or must designate, persons as “lobbyists” who engage in the same activities as require registration to lobby the Legislature pursuant to s. 11.045.

(e) “Procurement employee” means any employee of an officer, department, board, commission, council, or agency of the executive branch or judicial branch of state government who has participated in the preceding 12 months through decision, approval, disapproval, recommendation, preparation of any part of a purchase request, influencing the content of any specification or procurement standard, rendering of advice, investigation, or auditing or in any other advisory capacity in the procurement of contractual services or commodities as defined in s. 287.012, if the cost of such services or commodities exceeds $10,000 in any fiscal year.

(f) “Vendor” means a business entity doing business directly with an agency, such as renting, leasing, or selling any realty, goods, or services.

(2) A reporting individual or procurement employee is prohibited from soliciting an honorarium which is related to the reporting individual’s or procurement employee’s public office or duties.

(3) A reporting individual or procurement employee is prohibited from knowingly accepting an honorarium from a political committee, as defined in s. 106.011, from a vendor doing business with the reporting individual’s or procurement employee’s agency, from a lobbyist who lobbies the reporting individual’s or procurement employee’s agency, or from the employer, principal, partner, or firm of such a lobbyist.

(4) A political committee, as defined in s. 106.011, a vendor doing business with the reporting individual’s or procurement employee’s agency, a lobbyist who lobbies a reporting individual’s or procurement employee’s agency, or the employer, principal, partner, or firm of such a lobbyist is prohibited from giving an honorarium to a reporting individual or procurement employee.

(5) A person who is prohibited by subsection (4) from paying an honorarium to a reporting individual or procurement employee, but who provides a reporting individual or procurement employee, or a reporting individual or procurement employee and his or her spouse, with expenses related to an honorarium event, shall provide to the reporting individual or procurement employee, no later than 60 days after the honorarium event, a statement listing the name and address of the person providing the expenses, a description of the expenses provided each day, and the total value of the expenses provided for the honorarium event.

(6) A reporting individual or procurement employee who receives payment or provision of expenses related to any honorarium event from a person who is prohibited by subsection (4) from paying an honorarium to a reporting individual or procurement employee shall publicly disclose on an annual statement the name, address, and affiliation of the person paying or providing the expenses; the amount of the honorarium expenses; the date of the honorarium event; a description of the expenses paid or provided on each day of the honorarium event; and the total value of the expenses provided to the reporting individual or procurement employee in connection with the honorarium event. The annual statement of honorarium expenses shall be filed by July 1 of each year for those expenses received during the previous calendar year. The reporting individual or procurement employee shall attach to the annual statement a copy of each statement received by him or her in accordance with subsection (5) regarding honorarium expenses paid or provided during the calendar year for which the annual statement is filed. The attached statement shall become a public record upon the filing of the annual report. The annual statement of a reporting individual shall be filed with the financial disclosure statement required by either s. 8, Art. II of the State Constitution or s. 112.3145, as applicable to the reporting individual. The annual statement of a procurement employee shall be filed with the Commission on Ethics. The statement filed by a reporting individual or procurement employee who left office or employment during the calendar year covered by the statement shall be filed by July 1 of the year after leaving office or employment at the same location as his or her final financial disclosure statement or, in the case of a former procurement employee, with the Commission on Ethics.

(7) A person, other than a lobbyist regulated under s. 11.045, who violates the provisions of subsection (4) commits a noncriminal infraction, punishable by a fine of not more than $5,000 and by a prohibition on lobbying, or employing a lobbyist to lobby, before the agency of the reporting individual or procurement employee to whom the honorarium was paid in violation of subsection (4), for a period of not more than 24 months. The state attorney, or an agency, if otherwise authorized, may initiate an action to impose or recover a fine authorized under this section or to impose or enforce a limitation on lobbying provided in this section.

(8) A member of the Legislature may request an advisory opinion from the general counsel of the house of which he or she is a member as to the application of this section to a specific situation. The general counsel shall issue the opinion within 10 days after receiving the request. The member of the Legislature may reasonably rely on such opinion.

History.—s. 9, ch. 90-502; s. 7, ch. 94-277; s. 1412, ch. 95-147; s. 5, ch. 2000-243; s. 33, ch. 2000-258; s. 7, ch. 2006-275; s. 14, ch. 2013-36; s. 30, ch. 2013-37.



112.3151 - Extensions of time for filing disclosure.

112.3151 Extensions of time for filing disclosure.—The Commission on Ethics may grant, for good cause, on an individual basis, an extension of time for filing of any disclosure required under the provisions of this part or s. 8(a), Art. II of the State Constitution. However, no extension may extend the filing deadline to a date within 20 days before a primary election. The commission may delegate to its chair the authority to grant any extension of time which the commission itself may grant under this section; however, no extension of time granted by the chair may exceed 45 days. Extensions of time granted under this section shall be exempt from the provisions of chapter 120.

History.—s. 4, ch. 83-282; s. 700, ch. 95-147.



112.316 - Construction.

112.316 Construction.—It is not the intent of this part, nor shall it be construed, to prevent any officer or employee of a state agency or county, city, or other political subdivision of the state or any legislator or legislative employee from accepting other employment or following any pursuit which does not interfere with the full and faithful discharge by such officer, employee, legislator, or legislative employee of his or her duties to the state or the county, city, or other political subdivision of the state involved.

History.—s. 6, ch. 67-469; s. 2, ch. 69-335; s. 701, ch. 95-147.



112.317 - Penalties.

112.317 Penalties.—

(1) Any violation of this part, including, but not limited to, failure to file disclosures required by this part or violation of any standard of conduct imposed by this part, or any violation of s. 8, Art. II of the State Constitution, in addition to any criminal penalty or other civil penalty involved, under applicable constitutional and statutory procedures, constitutes grounds for, and may be punished by, one or more of the following:

(a) In the case of a public officer:

1. Impeachment.

2. Removal from office.

3. Suspension from office.

4. Public censure and reprimand.

5. Forfeiture of no more than one-third of his or her salary per month for no more than 12 months.

6. A civil penalty not to exceed $10,000.

7. Restitution of any pecuniary benefits received because of the violation committed. The commission may recommend that the restitution penalty be paid to the agency of which the public officer was a member or to the General Revenue Fund.

(b) In the case of an employee or a person designated as a public officer by this part who otherwise would be deemed to be an employee:

1. Dismissal from employment.

2. Suspension from employment for not more than 90 days without pay.

3. Demotion.

4. Reduction in his or her salary level.

5. Forfeiture of no more than one-third salary per month for no more than 12 months.

6. A civil penalty not to exceed $10,000.

7. Restitution of any pecuniary benefits received because of the violation committed. The commission may recommend that the restitution penalty be paid to the agency by which the public employee was employed, or of which the officer was deemed to be an employee, or to the General Revenue Fund.

8. Public censure and reprimand.

(c) In the case of a candidate who violates this part or s. 8(a) and (i), Art. II of the State Constitution:

1. Disqualification from being on the ballot.

2. Public censure.

3. Reprimand.

4. A civil penalty not to exceed $10,000.

(d) In the case of a former public officer or employee who has violated a provision applicable to former officers or employees or whose violation occurred before the officer’s or employee’s leaving public office or employment:

1. Public censure and reprimand.

2. A civil penalty not to exceed $10,000.

3. Restitution of any pecuniary benefits received because of the violation committed. The commission may recommend that the restitution penalty be paid to the agency of the public officer or employee or to the General Revenue Fund.

(e) In the case of a person who is subject to the standards of this part, other than a lobbyist or lobbying firm under s. 112.3215 for a violation of s. 112.3215, but who is not a public officer or employee:

1. Public censure and reprimand.

2. A civil penalty not to exceed $10,000.

3. Restitution of any pecuniary benefits received because of the violation committed. The commission may recommend that the restitution penalty be paid to the agency of the person or to the General Revenue Fund.

(2) In any case in which the commission finds a violation of this part or of s. 8, Art. II of the State Constitution and the proper disciplinary official or body under s. 112.324 imposes a civil penalty or restitution penalty, the Attorney General shall bring a civil action to recover such penalty. No defense may be raised in the civil action to enforce the civil penalty or order of restitution that could have been raised by judicial review of the administrative findings and recommendations of the commission by certiorari to the district court of appeal. The Attorney General shall collect any costs, attorney fees, expert witness fees, or other costs of collection incurred in bringing the action.

(3) The penalties prescribed in this part shall not be construed to limit or to conflict with:

(a) The power of either house of the Legislature to discipline its own members or impeach a public officer.

(b) The power of agencies to discipline officers or employees.

(4) Any violation of this part or of s. 8, Art. II of the State Constitution by a public officer constitutes malfeasance, misfeasance, or neglect of duty in office within the meaning of s. 7, Art. IV of the State Constitution.

(5) By order of the Governor, upon recommendation of the commission, any elected municipal officer who violates this part or s. 8, Art. II of the State Constitution may be suspended from office and the office filled by appointment for the period of suspension. The suspended officer may at any time before removal be reinstated by the Governor. The Senate may, in proceedings prescribed by law, remove from office, or reinstate, the suspended official, and for such purpose the Senate may be convened in special session by its President or by a majority of its membership.

(6) In any case in which the commission finds probable cause to believe that a complainant has committed perjury in regard to any document filed with, or any testimony given before, the commission, it shall refer such evidence to the appropriate law enforcement agency for prosecution and taxation of costs.

(7) In any case in which the commission determines that a person has filed a complaint against a public officer or employee with a malicious intent to injure the reputation of such officer or employee by filing the complaint with knowledge that the complaint contains one or more false allegations or with reckless disregard for whether the complaint contains false allegations of fact material to a violation of this part, the complainant shall be liable for costs plus reasonable attorney fees incurred in the defense of the person complained against, including the costs and reasonable attorney fees incurred in proving entitlement to and the amount of costs and fees. If the complainant fails to pay such costs and fees voluntarily within 30 days following such finding by the commission, the commission shall forward such information to the Department of Legal Affairs, which shall bring a civil action in a court of competent jurisdiction to recover the amount of such costs and fees awarded by the commission.

History.—s. 7, ch. 67-469; s. 1, ch. 70-144; s. 2, ch. 74-176; s. 8, ch. 74-177; s. 2, ch. 75-199; s. 7, ch. 75-208; s. 5, ch. 82-98; s. 10, ch. 90-502; s. 10, ch. 91-85; s. 8, ch. 94-277; s. 1413, ch. 95-147; s. 1, ch. 95-354; s. 13, ch. 2000-151; s. 8, ch. 2006-275; s. 2, ch. 2009-126; s. 15, ch. 2013-36.



112.3173 - Felonies involving breach of public trust and other specified offenses by public officers and employees; forfeiture of retirement benefits.

112.3173 Felonies involving breach of public trust and other specified offenses by public officers and employees; forfeiture of retirement benefits.—

(1) INTENT.—It is the intent of the Legislature to implement the provisions of s. 8(d), Art. II of the State Constitution.

(2) DEFINITIONS.—As used in this section, unless the context otherwise requires, the term:

(a) “Conviction” and “convicted” mean an adjudication of guilt by a court of competent jurisdiction; a plea of guilty or of nolo contendere; a jury verdict of guilty when adjudication of guilt is withheld and the accused is placed on probation; or a conviction by the Senate of an impeachable offense.

(b) “Court” means any state or federal court of competent jurisdiction which is exercising its jurisdiction to consider a proceeding involving the alleged commission of a specified offense.

(c) “Public officer or employee” means an officer or employee of any public body, political subdivision, or public instrumentality within the state.

(d) “Public retirement system” means any retirement system or plan to which the provisions of part VII of this chapter apply.

(e) “Specified offense” means:

1. The committing, aiding, or abetting of an embezzlement of public funds;

2. The committing, aiding, or abetting of any theft by a public officer or employee from his or her employer;

3. Bribery in connection with the employment of a public officer or employee;

4. Any felony specified in chapter 838, except ss. 838.15 and 838.16;

5. The committing of an impeachable offense;

6. The committing of any felony by a public officer or employee who, willfully and with intent to defraud the public or the public agency for which the public officer or employee acts or in which he or she is employed of the right to receive the faithful performance of his or her duty as a public officer or employee, realizes or obtains, or attempts to realize or obtain, a profit, gain, or advantage for himself or herself or for some other person through the use or attempted use of the power, rights, privileges, duties, or position of his or her public office or employment position; or

7. The committing on or after October 1, 2008, of any felony defined in s. 800.04 against a victim younger than 16 years of age, or any felony defined in chapter 794 against a victim younger than 18 years of age, by a public officer or employee through the use or attempted use of power, rights, privileges, duties, or position of his or her public office or employment position.

(3) FORFEITURE.—Any public officer or employee who is convicted of a specified offense committed prior to retirement, or whose office or employment is terminated by reason of his or her admitted commission, aid, or abetment of a specified offense, shall forfeit all rights and benefits under any public retirement system of which he or she is a member, except for the return of his or her accumulated contributions as of the date of termination.

(4) NOTICE.—

(a) The clerk of a court in which a proceeding involving a specified offense is being conducted against a public officer or employee shall furnish notice of the proceeding to the Commission on Ethics after the state attorney advises the clerk that the defendant is a public officer or employee and that the defendant is alleged to have committed a specified offense. Such notice is sufficient if it is in the form of a copy of the indictment, information, or other document containing the charges. In addition, if a verdict of guilty is returned by a jury or by the court trying the case without a jury, or a plea of guilty or of nolo contendere is entered in the court by the public officer or employee, the clerk shall furnish a copy thereof to the Commission on Ethics.

(b) The Secretary of the Senate shall furnish to the Commission on Ethics notice of any proceeding of impeachment being conducted by the Senate. In addition, if such trial results in conviction, the Secretary of the Senate shall furnish notice of the conviction to the commission.

(c) The employer of any member whose office or employment is terminated by reason of his or her admitted commission, aid, or abetment of a specified offense shall forward notice thereof to the commission.

(d) The Commission on Ethics shall forward any notice and any other document received by it pursuant to this subsection to the governing body of the public retirement system of which the public officer or employee is a member or from which the public officer or employee may be entitled to receive a benefit. When called on by the Commission on Ethics, the Department of Management Services shall assist the commission in identifying the appropriate public retirement system.

(5) FORFEITURE DETERMINATION.—

(a) Whenever the official or board responsible for paying benefits under a public retirement system receives notice pursuant to subsection (4), or otherwise has reason to believe that the rights and privileges of any person under such system are required to be forfeited under this section, such official or board shall give notice and hold a hearing in accordance with chapter 120 for the purpose of determining whether such rights and privileges are required to be forfeited. If the official or board determines that such rights and privileges are required to be forfeited, the official or board shall order such rights and privileges forfeited.

(b) Any order of forfeiture of retirement system rights and privileges is appealable to the district court of appeal.

(c) The payment of retirement benefits ordered forfeited, except payments drawn from nonemployer contributions to the retiree’s account, shall be stayed pending an appeal as to a felony conviction. If such conviction is reversed, no retirement benefits shall be forfeited. If such conviction is affirmed, retirement benefits shall be forfeited as ordered in this section.

(d) If any person’s rights and privileges under a public retirement system are forfeited pursuant to this section and that person has received benefits from the system in excess of his or her accumulated contributions, such person shall pay back to the system the amount of the benefits received in excess of his or her accumulated contributions. If he or she fails to pay back such amount, the official or board responsible for paying benefits pursuant to the retirement system or pension plan may bring an action in circuit court to recover such amount, plus court costs.

(6) FORFEITURE NONEXCLUSIVE.—

(a) The forfeiture of retirement rights and privileges pursuant to this section is supplemental to any other forfeiture requirements provided by law.

(b) This section does not preclude or otherwise limit the Commission on Ethics in conducting under authority of other law an independent investigation of a complaint which it may receive against a public officer or employee involving a specified offense.

History.—s. 14, ch. 84-266; s. 4, ch. 90-301; s. 44, ch. 92-279; s. 55, ch. 92-326; s. 22, ch. 94-249; s. 1414, ch. 95-147; s. 13, ch. 99-255; s. 3, ch. 2008-108; s. 14, ch. 2012-100.



112.3175 - Remedies; contracts voidable.

112.3175 Remedies; contracts voidable.—

(1) Any contract that has been executed in violation of this part is voidable:

(a) By any party to the contract.

(b) In any circuit court, by any appropriate action, by:

1. The commission.

2. The Attorney General.

3. Any citizen materially affected by the contract and residing in the jurisdiction represented by the officer or agency entering into such contract.

(2) Any contract that has been executed in violation of this part is presumed void with respect to any former employee or former public official of a state agency and is voidable with respect to any private sector third party who employs or retains in any capacity such former agency employee or former public official.

History.—s. 8, ch. 75-208; s. 2, ch. 2001-266.



112.3185 - Additional standards for state agency employees.

112.3185 Additional standards for state agency employees.—

(1) For the purposes of this section:

(a) “Contractual services” shall be defined as set forth in chapter 287.

(b) “Agency” means any state officer, department, board, commission, or council of the executive or judicial branch of state government and includes the Public Service Commission.

(2) An agency employee who participates through decision, approval, disapproval, recommendation, preparation of any part of a purchase request, influencing the content of any specification or procurement standard, rendering of advice, investigation, or auditing or in any other advisory capacity in the procurement of contractual services may not become or be, while an agency employee, the employee of a person contracting with the agency by whom the employee is employed.

(3) An agency employee may not, after retirement or termination, have or hold any employment or contractual relationship with any business entity other than an agency in connection with any contract in which the agency employee participated personally and substantially through decision, approval, disapproval, recommendation, rendering of advice, or investigation while an officer or employee. When the agency employee’s position is eliminated and his or her duties are performed by the business entity, this subsection does not prohibit him or her from employment or contractual relationship with the business entity if the employee’s participation in the contract was limited to recommendation, rendering of advice, or investigation and if the agency head determines that the best interests of the state will be served thereby and provides prior written approval for the particular employee.

(4) An agency employee may not, within 2 years after retirement or termination, have or hold any employment or contractual relationship with any business entity other than an agency in connection with any contract for contractual services which was within his or her responsibility while an employee. If the agency employee’s position is eliminated and his or her duties are performed by the business entity, this subsection may be waived by the agency head through prior written approval for a particular employee if the agency head determines that the best interests of the state will be served thereby.

(5) The sum of money paid to a former agency employee during the first year after the cessation of his or her responsibilities, by the agency with whom he or she was employed, for contractual services provided to the agency, shall not exceed the annual salary received on the date of cessation of his or her responsibilities. This subsection may be waived by the agency head for a particular contract if the agency head determines that such waiver will result in significant time or cost savings for the state.

(6) An agency employee acting in an official capacity may not directly or indirectly procure contractual services for his or her own agency from any business entity of which a relative is an officer, partner, director, or proprietor or in which the officer or employee or his or her spouse or child, or any combination of them, has a material interest.

(7) A violation of any provision of this section is punishable in accordance with s. 112.317.

(8) This section is not applicable to any employee of the Public Service Commission who was so employed on or before December 31, 1994.

History.—s. 6, ch. 82-196; s. 32, ch. 83-217; s. 2, ch. 90-268; s. 11, ch. 90-502; s. 9, ch. 94-277; s. 1415, ch. 95-147; s. 9, ch. 2006-275.



112.3187 - Adverse action against employee for disclosing information of specified nature prohibited; employee remedy and relief.

112.3187 Adverse action against employee for disclosing information of specified nature prohibited; employee remedy and relief.—

(1) SHORT TITLE.—Sections 112.3187-112.31895 may be cited as the “Whistle-blower’s Act.”

(2) LEGISLATIVE INTENT.—It is the intent of the Legislature to prevent agencies or independent contractors from taking retaliatory action against an employee who reports to an appropriate agency violations of law on the part of a public employer or independent contractor that create a substantial and specific danger to the public’s health, safety, or welfare. It is further the intent of the Legislature to prevent agencies or independent contractors from taking retaliatory action against any person who discloses information to an appropriate agency alleging improper use of governmental office, gross waste of funds, or any other abuse or gross neglect of duty on the part of an agency, public officer, or employee.

(3) DEFINITIONS.—As used in this act, unless otherwise specified, the following words or terms shall have the meanings indicated:

(a) “Agency” means any state, regional, county, local, or municipal government entity, whether executive, judicial, or legislative; any official, officer, department, division, bureau, commission, authority, or political subdivision therein; or any public school, community college, or state university.

(b) “Employee” means a person who performs services for, and under the control and direction of, or contracts with, an agency or independent contractor for wages or other remuneration.

(c) “Adverse personnel action” means the discharge, suspension, transfer, or demotion of any employee or the withholding of bonuses, the reduction in salary or benefits, or any other adverse action taken against an employee within the terms and conditions of employment by an agency or independent contractor.

(d) “Independent contractor” means a person, other than an agency, engaged in any business and who enters into a contract, including a provider agreement, with an agency.

(e) “Gross mismanagement” means a continuous pattern of managerial abuses, wrongful or arbitrary and capricious actions, or fraudulent or criminal conduct which may have a substantial adverse economic impact.

(4) ACTIONS PROHIBITED.—

(a) An agency or independent contractor shall not dismiss, discipline, or take any other adverse personnel action against an employee for disclosing information pursuant to the provisions of this section.

(b) An agency or independent contractor shall not take any adverse action that affects the rights or interests of a person in retaliation for the person’s disclosure of information under this section.

(c) The provisions of this subsection shall not be applicable when an employee or person discloses information known by the employee or person to be false.

(5) NATURE OF INFORMATION DISCLOSED.—The information disclosed under this section must include:

(a) Any violation or suspected violation of any federal, state, or local law, rule, or regulation committed by an employee or agent of an agency or independent contractor which creates and presents a substantial and specific danger to the public’s health, safety, or welfare.

(b) Any act or suspected act of gross mismanagement, malfeasance, misfeasance, gross waste of public funds, suspected or actual Medicaid fraud or abuse, or gross neglect of duty committed by an employee or agent of an agency or independent contractor.

(6) TO WHOM INFORMATION DISCLOSED.—The information disclosed under this section must be disclosed to any agency or federal government entity having the authority to investigate, police, manage, or otherwise remedy the violation or act, including, but not limited to, the Office of the Chief Inspector General, an agency inspector general or the employee designated as agency inspector general under s. 112.3189(1) or inspectors general under s. 20.055, the Florida Commission on Human Relations, and the whistle-blower’s hotline created under s. 112.3189. However, for disclosures concerning a local governmental entity, including any regional, county, or municipal entity, special district, community college district, or school district or any political subdivision of any of the foregoing, the information must be disclosed to a chief executive officer as defined in s. 447.203(9) or other appropriate local official.

(7) EMPLOYEES AND PERSONS PROTECTED.—This section protects employees and persons who disclose information on their own initiative in a written and signed complaint; who are requested to participate in an investigation, hearing, or other inquiry conducted by any agency or federal government entity; who refuse to participate in any adverse action prohibited by this section; or who initiate a complaint through the whistle-blower’s hotline or the hotline of the Medicaid Fraud Control Unit of the Department of Legal Affairs; or employees who file any written complaint to their supervisory officials or employees who submit a complaint to the Chief Inspector General in the Executive Office of the Governor, to the employee designated as agency inspector general under s. 112.3189(1), or to the Florida Commission on Human Relations. The provisions of this section may not be used by a person while he or she is under the care, custody, or control of the state correctional system or, after release from the care, custody, or control of the state correctional system, with respect to circumstances that occurred during any period of incarceration. No remedy or other protection under ss. 112.3187-112.31895 applies to any person who has committed or intentionally participated in committing the violation or suspected violation for which protection under ss. 112.3187-112.31895 is being sought.

(8) REMEDIES.—

(a) Any employee of or applicant for employment with any state agency, as the term “state agency” is defined in s. 216.011, who is discharged, disciplined, or subjected to other adverse personnel action, or denied employment, because he or she engaged in an activity protected by this section may file a complaint, which complaint must be made in accordance with s. 112.31895. Upon receipt of notice from the Florida Commission on Human Relations of termination of the investigation, the complainant may elect to pursue the administrative remedy available under s. 112.31895 or bring a civil action within 180 days after receipt of the notice.

(b) Within 60 days after the action prohibited by this section, any local public employee protected by this section may file a complaint with the appropriate local governmental authority, if that authority has established by ordinance an administrative procedure for handling such complaints or has contracted with the Division of Administrative Hearings under s. 120.65 to conduct hearings under this section. The administrative procedure created by ordinance must provide for the complaint to be heard by a panel of impartial persons appointed by the appropriate local governmental authority. Upon hearing the complaint, the panel must make findings of fact and conclusions of law for a final decision by the local governmental authority. Within 180 days after entry of a final decision by the local governmental authority, the public employee who filed the complaint may bring a civil action in any court of competent jurisdiction. If the local governmental authority has not established an administrative procedure by ordinance or contract, a local public employee may, within 180 days after the action prohibited by this section, bring a civil action in a court of competent jurisdiction. For the purpose of this paragraph, the term “local governmental authority” includes any regional, county, or municipal entity, special district, community college district, or school district or any political subdivision of any of the foregoing.

(c) Any other person protected by this section may, after exhausting all available contractual or administrative remedies, bring a civil action in any court of competent jurisdiction within 180 days after the action prohibited by this section.

(9) RELIEF.—In any action brought under this section, the relief must include the following:

(a) Reinstatement of the employee to the same position held before the adverse action was commenced, or to an equivalent position or reasonable front pay as alternative relief.

(b) Reinstatement of the employee’s full fringe benefits and seniority rights, as appropriate.

(c) Compensation, if appropriate, for lost wages, benefits, or other lost remuneration caused by the adverse action.

(d) Payment of reasonable costs, including attorney’s fees, to a substantially prevailing employee, or to the prevailing employer if the employee filed a frivolous action in bad faith.

(e) Issuance of an injunction, if appropriate, by a court of competent jurisdiction.

(f) Temporary reinstatement to the employee’s former position or to an equivalent position, pending the final outcome on the complaint, if an employee complains of being discharged in retaliation for a protected disclosure and if a court of competent jurisdiction or the Florida Commission on Human Relations, as applicable under s. 112.31895, determines that the disclosure was not made in bad faith or for a wrongful purpose or occurred after an agency’s initiation of a personnel action against the employee which includes documentation of the employee’s violation of a disciplinary standard or performance deficiency. This paragraph does not apply to an employee of a municipality.

(10) DEFENSES.—It shall be an affirmative defense to any action brought pursuant to this section that the adverse action was predicated upon grounds other than, and would have been taken absent, the employee’s or person’s exercise of rights protected by this section.

(11) EXISTING RIGHTS.—Sections 112.3187-112.31895 do not diminish the rights, privileges, or remedies of an employee under any other law or rule or under any collective bargaining agreement or employment contract; however, the election of remedies in s. 447.401 also applies to whistle-blower actions.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, ch. 86-233; s. 1, ch. 91-285; s. 12, ch. 92-316; s. 1, ch. 93-57; s. 702, ch. 95-147; s. 1, ch. 95-153; s. 15, ch. 96-410; s. 20, ch. 99-333; s. 2, ch. 2002-400.



112.3188 - Confidentiality of information given to the Chief Inspector General, internal auditors, inspectors general, local chief executive officers, or other appropriate local officials.

1112.3188 Confidentiality of information given to the Chief Inspector General, internal auditors, inspectors general, local chief executive officers, or other appropriate local officials.—

(1) The name or identity of any individual who discloses in good faith to the Chief Inspector General or an agency inspector general, a local chief executive officer, or other appropriate local official information that alleges that an employee or agent of an agency or independent contractor:

(a) Has violated or is suspected of having violated any federal, state, or local law, rule, or regulation, thereby creating and presenting a substantial and specific danger to the public’s health, safety, or welfare; or

(b) Has committed an act of gross mismanagement, malfeasance, misfeasance, gross waste of public funds, or gross neglect of duty

may not be disclosed to anyone other than a member of the Chief Inspector General’s, agency inspector general’s, internal auditor’s, local chief executive officer’s, or other appropriate local official’s staff without the written consent of the individual, unless the Chief Inspector General, internal auditor, agency inspector general, local chief executive officer, or other appropriate local official determines that: the disclosure of the individual’s identity is necessary to prevent a substantial and specific danger to the public’s health, safety, or welfare or to prevent the imminent commission of a crime; or the disclosure is unavoidable and absolutely necessary during the course of the audit, evaluation, or investigation.

(2)(a) Except as specifically authorized by s. 112.3189, all information received by the Chief Inspector General or an agency inspector general or information produced or derived from fact-finding or other investigations conducted by the Florida Commission on Human Relations or the Department of Law Enforcement is confidential and exempt from s. 119.07(1) if the information is being received or derived from allegations as set forth in paragraph (1)(a) or paragraph (1)(b), and an investigation is active.

(b) All information received by a local chief executive officer or appropriate local official or information produced or derived from fact-finding or investigations conducted pursuant to the administrative procedure established by ordinance by a local government as authorized by s. 112.3187(8)(b) is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, if the information is being received or derived from allegations as set forth in paragraph (1)(a) or paragraph (1)(b) and an investigation is active.

(c) Information deemed confidential under this section may be disclosed by the Chief Inspector General, agency inspector general, local chief executive officer, or other appropriate local official receiving the information if the recipient determines that the disclosure of the information is absolutely necessary to prevent a substantial and specific danger to the public’s health, safety, or welfare or to prevent the imminent commission of a crime. Information disclosed under this subsection may be disclosed only to persons who are in a position to prevent the danger to the public’s health, safety, or welfare or to prevent the imminent commission of a crime based on the disclosed information.

1. An investigation is active under this section if:

a. It is an ongoing investigation or inquiry or collection of information and evidence and is continuing with a reasonable, good faith anticipation of resolution in the foreseeable future; or

b. All or a portion of the matters under investigation or inquiry are active criminal intelligence information or active criminal investigative information as defined in s. 119.011.

2. Notwithstanding sub-subparagraph 1.a., an investigation ceases to be active when:

a. The written report required under s. 112.3189(9) has been sent by the Chief Inspector General to the recipients named in s. 112.3189(9);

b. It is determined that an investigation is not necessary under s. 112.3189(5); or

c. A final decision has been rendered by the local government or by the Division of Administrative Hearings pursuant to s. 112.3187(8)(b).

3. Notwithstanding paragraphs (a), (b), and this paragraph, information or records received or produced under this section which are otherwise confidential under law or exempt from disclosure under chapter 119 retain their confidentiality or exemption.

4. Any person who willfully and knowingly discloses information or records made confidential under this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 6, ch. 90-247; s. 1, ch. 91-150; s. 3, ch. 91-285; s. 2, ch. 93-57; s. 1, ch. 95-136; s. 2, ch. 95-153; s. 1, ch. 95-166; ss. 36, 37, ch. 96-406; s. 21, ch. 99-333.

1Note.—As amended by s. 1, ch. 95-166, s. 2, ch. 95-153, and s. 36, ch. 96-406; this version of paragraph (2)(a) was also amended by s. 21, ch. 99-333. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” This section was also amended by s. 1, ch. 95-136, and s. 37, ch. 96-406, and that version reads:

112.3188 Confidentiality of information given to the Chief Inspector General and agency inspectors general.—

(1) The identity of any individual who discloses in good faith to the Chief Inspector General or an agency inspector general information that alleges that an employee or agent of an agency or independent contractor has violated or is suspected of having violated any federal, state, or local law, rule, or regulation, thereby creating and presenting a substantial and specific danger to the public’s health, safety, or welfare or has committed or is suspected of having committed an act of gross mismanagement, malfeasance, misfeasance, gross waste of public funds, or gross neglect of duty is exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution and shall not be disclosed to anyone other than a member of the Chief Inspector General’s or agency inspector general’s staff without the written consent of the individual, unless the Chief Inspector General or agency inspector general determines that:

(a) The disclosure of the individual’s identity is necessary to prevent a substantial and specific danger to the public’s health, safety, or welfare or to prevent the imminent commission of a crime, provided that such information is disclosed only to persons who are in a position to prevent the danger to the public’s health, safety, or welfare or to prevent the imminent commission of a crime;

(b) The disclosure of the individual’s identity is unavoidable and absolutely necessary during the course of the inquiry or investigation; or

(c) The disclosure of the individual’s identity is authorized as a result of the individual consenting in writing to attach general comments signed by such individual to the final report required pursuant to s. 112.3189(6)(b).

(2)(a) Except as specifically authorized by s. 112.3189 and except as provided in subsection (1), all information received by the Chief Inspector General or an agency inspector general or information produced or derived from fact-finding or other investigations conducted by the Department of Legal Affairs, the Office of the Public Counsel, or the Department of Law Enforcement is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution for an initial period of not more than 30 days during which time a determination is made whether an investigation is required pursuant to s. 112.3189(5)(a) and, if an investigation is determined to be required, until the investigation is closed or ceases to be active. For the purposes of this subsection, an investigation is active while such investigation is being conducted with a reasonable good faith belief that it may lead to the filing of administrative, civil, or criminal charges. An investigation does not cease to be active so long as the Chief Inspector General or the agency inspector general is proceeding with reasonable dispatch and there is a good faith belief that action may be initiated by the Chief Inspector General or agency inspector general or other administrative or law enforcement agency. Except for active criminal intelligence or criminal investigative information as defined in s. 119.011, and except as otherwise provided in this section, all information obtained pursuant to this subsection shall become available to the public when the investigation is closed or ceases to be active. An investigation is closed or ceases to be active when the final report required pursuant to s. 112.3189(9) has been sent by the Chief Inspector General to the recipients specified in s. 112.3189(9)(c).

(b) Information deemed confidential under this subsection may be disclosed by the Chief Inspector General or agency inspector general receiving the information if the Chief Inspector General or agency inspector general determines that the disclosure of the information is absolutely necessary to prevent a substantial and specific danger to the public’s health, safety, or welfare or to prevent the imminent commission of a crime, and such information may be disclosed only to persons who are in a position to prevent the danger to the public’s health, safety, or welfare or to prevent the imminent commission of a crime based on the disclosed information.

(3) Information or records obtained under this section which are otherwise confidential under law or exempt from disclosure shall retain their confidentiality or exemption.

(4) Any person who willfully and knowingly discloses information or records made confidential under this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.



112.3189 - Investigative procedures upon receipt of whistle-blower information from certain state employees.

112.3189 Investigative procedures upon receipt of whistle-blower information from certain state employees.—

(1) This section only applies to the disclosure of information as described in s. 112.3187(5) by an employee or former employee of, or an applicant for employment with, a state agency, as the term “state agency” is defined in s. 216.011, to the Office of the Chief Inspector General of the Executive Office of the Governor or to the agency inspector general. If an agency does not have an inspector general, the head of the state agency, as defined in s. 216.011, shall designate an employee to receive information described in s. 112.3187(5). For purposes of this section and s. 112.3188 only, the employee designated by the head of the state agency shall be deemed an agency inspector general.

(2) To facilitate the receipt of information described in subsection (1), the Chief Inspector General shall maintain an in-state toll-free whistle-blower’s hotline and shall circulate among the various state agencies an advisory for all employees which indicates the existence of the toll-free number and its purpose and provides an address to which written whistle-blower information may be forwarded.

(3) When a person alleges information described in s. 112.3187(5), the Chief Inspector General or agency inspector general actually receiving such information shall within 20 days of receiving such information determine:

(a) Whether the information disclosed is the type of information described in s. 112.3187(5).

(b) Whether the source of the information is a person who is an employee or former employee of, or an applicant for employment with, a state agency, as defined in s. 216.011.

(c) Whether the information actually disclosed demonstrates reasonable cause to suspect that an employee or agent of an agency or independent contractor has violated any federal, state, or local law, rule, or regulation, thereby creating and presenting a substantial and specific danger to the public’s health, safety, or welfare, or has committed an act of gross mismanagement, malfeasance, misfeasance, gross waste of public funds, or gross neglect of duty.

(4) If the Chief Inspector General or agency inspector general under subsection (3) determines that the information disclosed is not the type of information described in s. 112.3187(5), or that the source of the information is not a person who is an employee or former employee of, or an applicant for employment with, a state agency, as defined in s. 216.011, or that the information disclosed does not demonstrate reasonable cause to suspect that an employee or agent of an agency or independent contractor has violated any federal, state, or local law, rule, or regulation, thereby creating and presenting a substantial and specific danger to the public’s health, safety, or welfare, or has committed an act of gross mismanagement, malfeasance, misfeasance, gross waste of public funds, or gross neglect of duty, the Chief Inspector General or agency inspector general shall notify the complainant of such fact and copy and return, upon request of the complainant, any documents and other materials that were provided by the complainant.

(5)(a) If the Chief Inspector General or agency inspector general under subsection (3) determines that the information disclosed is the type of information described in s. 112.3187(5), that the source of the information is from a person who is an employee or former employee of, or an applicant for employment with, a state agency, as defined in s. 216.011, and that the information disclosed demonstrates reasonable cause to suspect that an employee or agent of an agency or independent contractor has violated any federal, state, or local law, rule, or regulation, thereby creating a substantial and specific danger to the public’s health, safety, or welfare, or has committed an act of gross mismanagement, malfeasance, misfeasance, gross waste of public funds, or gross neglect of duty, the Chief Inspector General or agency inspector general making such determination shall then conduct an investigation, unless the Chief Inspector General or the agency inspector general determines, within 30 days after receiving the allegations from the complainant, that such investigation is unnecessary. For purposes of this subsection, the Chief Inspector General or the agency inspector general shall consider the following factors, but is not limited to only the following factors, when deciding whether the investigation is not necessary:

1. The gravity of the disclosed information compared to the time and expense of an investigation.

2. The potential for an investigation to yield recommendations that will make state government more efficient and effective.

3. The benefit to state government to have a final report on the disclosed information.

4. Whether the alleged whistle-blower information primarily concerns personnel practices that may be investigated under chapter 110.

5. Whether another agency may be conducting an investigation and whether any investigation under this section could be duplicative.

6. The time that has elapsed between the alleged event and the disclosure of the information.

(b) If the Chief Inspector General or agency inspector general determines under paragraph (a) that an investigation is not necessary, the Chief Inspector General or agency inspector general making such determination shall:

1. Copy and return, upon request of the complainant, any documents and other materials provided by the individual who made the disclosure.

2. Inform in writing the head of the state agency for the agency inspector general making the determination that the investigation is not necessary and the individual who made the disclosure of the specific reasons why an investigation is not necessary and why the disclosure will not be further acted on under this section.

(6) The agency inspector general may conduct an investigation pursuant to paragraph (5)(a) only if the person transmitting information to the agency inspector general is an employee or former employee of, or an applicant for employment with, the agency inspector general’s agency. The agency inspector general shall:

(a) Conduct an investigation with respect to the information and any related matters.

(b) Submit to the complainant and the Chief Inspector General, within 60 days after the date on which a determination to conduct an investigation is made under paragraph (5)(a), a final written report that sets forth the agency inspector general’s findings, conclusions, and recommendations, except as provided under subsection (11). The complainant shall be advised in writing by the agency head that the complainant may submit to the Chief Inspector General and agency inspector general comments on the final report within 20 days of the date of the report and that such comments will be attached to the final report.

(7) If the Chief Inspector General decides an investigation should be conducted pursuant to paragraph (5)(a), the Chief Inspector General shall either:

(a) Promptly transmit to the appropriate head of the state agency the information with respect to which the determination to conduct an investigation was made, and such agency head shall conduct an investigation and submit to the Chief Inspector General a final written report that sets forth the agency head’s findings, conclusions, and recommendations; or

(b)1. Conduct an investigation with respect to the information and any related matters; and

2. Submit to the complainant within 60 days after the date on which a determination to conduct an investigation is made under paragraph (5)(a), a final written report that sets forth the Chief Inspector General’s findings, conclusions, and recommendations, except as provided under subsection (11). The complainant shall be advised in writing by the Chief Inspector General that the complainant may submit to the Chief Inspector General comments on the final report within 20 days of the date of the report and that such comments will be attached to the final report.

(c) The Chief Inspector General may require an agency head to conduct an investigation under paragraph (a) only if the information was transmitted to the Chief Inspector General by:

1. An employee or former employee of, or an applicant for employment with, the agency that the information concerns; or

2. An employee who obtained the information in connection with the performance of the employee’s duties and responsibilities.

(8) Final reports required under this section must be reviewed and signed by the person responsible for conducting the investigation (agency inspector general, agency head, or Chief Inspector General) and must include:

(a) A summary of the information with respect to which the investigation was initiated.

(b) A description of the conduct of the investigation.

(c) A summary of any evidence obtained from the investigation.

(d) A listing of any violation or apparent violation of any law, rule, or regulation.

(e) A description of any action taken or planned as a result of the investigation, such as:

1. A change in an agency rule, regulation, or practice.

2. The restoration of an aggrieved employee.

3. A disciplinary action against an employee.

4. The referral to the Department of Law Enforcement of any evidence of a criminal violation.

(9)(a) A report required of the agency head under paragraph (7)(a) shall be submitted to the Chief Inspector General and the complainant within 60 days after the agency head receives the complaint from the Chief Inspector General, except as provided under subsection (11). The complainant shall be advised in writing by the agency head that the complainant may submit to the Chief Inspector General comments on the report within 20 days of the date of the report and that such comments will be attached to the final report.

(b) Upon receiving a final report required under this section, the Chief Inspector General shall review the report and determine whether the report contains the information required by subsection (8). If the report does not contain the information required by subsection (8), the Chief Inspector General shall determine why and note the reasons on an addendum to the final report.

(c) The Chief Inspector General shall transmit any final report under this section, any comments provided by the complainant, and any appropriate comments or recommendations by the Chief Inspector General to the Governor, the Legislative Auditing Committee, the investigating agency, and the Chief Financial Officer.

(d) If the Chief Inspector General does not receive the report of the agency head within the time prescribed in paragraph (a), the Chief Inspector General may conduct the investigation in accordance with paragraph (7)(b) or request that another agency inspector general conduct the investigation in accordance with subsection (6) and shall report the complaint to the Governor, to the Joint Legislative Auditing Committee, and to the investigating agency, together with a statement noting the failure of the agency head to file the required report.

(10) For any time period set forth in subsections (3), (6), (7), and (9), such time period may be extended in writing by the Chief Inspector General for good cause shown.

(11) If an investigation under this section produces evidence of a criminal violation, the report shall not be transmitted to the complainant, and the agency head or agency inspector general shall notify the Chief Inspector General and the Department of Law Enforcement.

History.—s. 13, ch. 92-316; s. 3, ch. 93-57; s. 129, ch. 2003-261; s. 17, ch. 2011-34.



112.31895 - Investigative procedures in response to prohibited personnel actions.

112.31895 Investigative procedures in response to prohibited personnel actions.—

(1)(a) If a disclosure under s. 112.3187 includes or results in alleged retaliation by an employer, the employee or former employee of, or applicant for employment with, a state agency, as defined in s. 216.011, that is so affected may file a complaint alleging a prohibited personnel action, which complaint must be made by filing a written complaint with the Office of the Chief Inspector General in the Executive Office of the Governor or the Florida Commission on Human Relations, no later than 60 days after the prohibited personnel action.

(b) Within three working days after receiving a complaint under this section, the office or officer receiving the complaint shall acknowledge receipt of the complaint and provide copies of the complaint and any other preliminary information available concerning the disclosure of information under s. 112.3187 to each of the other parties named in paragraph (a), which parties shall each acknowledge receipt of such copies to the complainant.

(2) FACT FINDING.—The Florida Commission on Human Relations shall:

(a) Receive any allegation of a personnel action prohibited by s. 112.3187, including a proposed or potential action, and conduct informal fact finding regarding any allegation under this section, to the extent necessary to determine whether there are reasonable grounds to believe that a prohibited personnel action under s. 112.3187 has occurred, is occurring, or is to be taken.

(b) Notify the complainant, within 15 days after receiving a complaint, that the complaint has been received by the department.

(c) Within 90 days after receiving the complaint, provide the agency head and the complainant with a fact-finding report that may include recommendations to the parties or proposed resolution of the complaint. The fact-finding report shall be presumed admissible in any subsequent or related administrative or judicial review.

(3) CORRECTIVE ACTION AND TERMINATION OF INVESTIGATION.—

(a) The Florida Commission on Human Relations, in accordance with this act and for the sole purpose of this act, is empowered to:

1. Receive and investigate complaints from employees alleging retaliation by state agencies, as the term “state agency” is defined in s. 216.011.

2. Protect employees and applicants for employment with such agencies from prohibited personnel practices under s. 112.3187.

3. Petition for stays and petition for corrective actions, including, but not limited to, temporary reinstatement.

4. Recommend disciplinary proceedings pursuant to investigation and appropriate agency rules and procedures.

5. Coordinate with the Chief Inspector General in the Executive Office of the Governor and the Florida Commission on Human Relations to receive, review, and forward to appropriate agencies, legislative entities, or the Department of Law Enforcement disclosures of a violation of any law, rule, or regulation, or disclosures of gross mismanagement, malfeasance, misfeasance, nonfeasance, neglect of duty, or gross waste of public funds.

6. Review rules pertaining to personnel matters issued or proposed by the Department of Management Services, the Public Employees Relations Commission, and other agencies, and, if the Florida Commission on Human Relations finds that any rule or proposed rule, on its face or as implemented, requires the commission of a prohibited personnel practice, provide a written comment to the appropriate agency.

7. Investigate, request assistance from other governmental entities, and, if appropriate, bring actions concerning, allegations of retaliation by state agencies under subparagraph 1.

8. Administer oaths, examine witnesses, take statements, issue subpoenas, order the taking of depositions, order responses to written interrogatories, and make appropriate motions to limit discovery, pursuant to investigations under subparagraph 1.

9. Intervene or otherwise participate, as a matter of right, in any appeal or other proceeding arising under this section before the Public Employees Relations Commission or any other appropriate agency, except that the Florida Commission on Human Relations must comply with the rules of the commission or other agency and may not seek corrective action or intervene in an appeal or other proceeding without the consent of the person protected under ss. 112.3187-112.31895.

10. Conduct an investigation, in the absence of an allegation, to determine whether reasonable grounds exist to believe that a prohibited action or a pattern of prohibited action has occurred, is occurring, or is to be taken.

(b) Within 15 days after receiving a complaint that a person has been discharged from employment allegedly for disclosing protected information under s. 112.3187, the Florida Commission on Human Relations shall review the information and determine whether temporary reinstatement is appropriate under s. 112.3187(9)(f). If the Florida Commission on Human Relations so determines, it shall apply for an expedited order from the appropriate agency or circuit court for the immediate reinstatement of the employee who has been discharged subsequent to the disclosure made under s. 112.3187, pending the issuance of the final order on the complaint.

(c) The Florida Commission on Human Relations shall notify a complainant of the status of the investigation and any action taken at such times as the commission considers appropriate.

(d) If the Florida Commission on Human Relations is unable to conciliate a complaint within 60 days after receipt of the fact-finding report, the Florida Commission on Human Relations shall terminate the investigation. Upon termination of any investigation, the Florida Commission on Human Relations shall notify the complainant and the agency head of the termination of the investigation, providing a summary of relevant facts found during the investigation and the reasons for terminating the investigation. A written statement under this paragraph is presumed admissible as evidence in any judicial or administrative proceeding but is not admissible without the consent of the complainant.

(e)1. The Florida Commission on Human Relations may request an agency or circuit court to order a stay, on such terms as the court requires, of any personnel action for 45 days if the Florida Commission on Human Relations determines that reasonable grounds exist to believe that a prohibited personnel action has occurred, is occurring, or is to be taken. The Florida Commission on Human Relations may request that such stay be extended for appropriate periods of time.

2. If, in connection with any investigation, the Florida Commission on Human Relations determines that reasonable grounds exist to believe that a prohibited action has occurred, is occurring, or is to be taken which requires corrective action, the Florida Commission on Human Relations shall report the determination together with any findings or recommendations to the agency head and may report that determination and those findings and recommendations to the Governor and the Chief Financial Officer. The Florida Commission on Human Relations may include in the report recommendations for corrective action to be taken.

3. If, after 20 days, the agency does not implement the recommended action, the Florida Commission on Human Relations shall terminate the investigation and notify the complainant of the right to appeal under subsection (4), or may petition the agency for corrective action under this subsection.

4. If the Florida Commission on Human Relations finds, in consultation with the individual subject to the prohibited action, that the agency has implemented the corrective action, the commission shall file such finding with the agency head, together with any written comments that the individual provides, and terminate the investigation.

(f) If the Florida Commission on Human Relations finds that there are no reasonable grounds to believe that a prohibited personnel action has occurred, is occurring, or is to be taken, the commission shall terminate the investigation.

(g)1. If, in connection with any investigation under this section, it is determined that reasonable grounds exist to believe that a criminal violation has occurred which has not been previously reported, the Florida Commission on Human Relations shall report this determination to the Department of Law Enforcement and to the state attorney having jurisdiction over the matter.

2. If an alleged criminal violation has been reported, the Florida Commission on Human Relations shall confer with the Department of Law Enforcement and the state attorney before proceeding with the investigation of the prohibited personnel action and may defer the investigation pending completion of the criminal investigation and proceedings. The Florida Commission on Human Relations shall inform the complainant of the decision to defer the investigation and, if appropriate, of the confidentiality of the investigation.

(h) If, in connection with any investigation under this section, the Florida Commission on Human Relations determines that reasonable grounds exist to believe that a violation of a law, rule, or regulation has occurred, other than a criminal violation or a prohibited action under this section, the commission may report such violation to the head of the agency involved. Within 30 days after the agency receives the report, the agency head shall provide to the commission a certification that states that the head of the agency has personally reviewed the report and indicates what action has been or is to be taken and when the action will be completed.

(i) During any investigation under this section, disciplinary action may not be taken against any employee of a state agency, as the term “state agency” is defined in s. 216.011, for reporting an alleged prohibited personnel action that is under investigation, or for reporting any related activity, or against any employee for participating in an investigation without notifying the Florida Commission on Human Relations.

(j) The Florida Commission on Human Relations may also petition for an award of reasonable attorney’s fees and expenses from a state agency, as the term “state agency” is defined in s. 216.011, pursuant to s. 112.3187(9).

(4) RIGHT TO APPEAL.—

(a) Not more than 60 days after receipt of a notice of termination of the investigation from the Florida Commission on Human Relations, the complainant may file, with the Public Employees Relations Commission, a complaint against the employer-agency regarding the alleged prohibited personnel action. The Public Employees Relations Commission shall have jurisdiction over such complaints under ss. 112.3187 and 447.503(4) and (5).

(b) Judicial review of any final order of the commission shall be as provided in s. 120.68.

History.—s. 14, ch. 92-316; s. 4, ch. 93-57; s. 703, ch. 95-147; s. 22, ch. 99-333; s. 130, ch. 2003-261.



112.31901 - Investigatory records.

112.31901 Investigatory records.—

(1) If certified pursuant to subsection (2), an investigatory record of the Chief Inspector General within the Executive Office of the Governor or of the employee designated by an agency head as the agency inspector general under s. 112.3189 is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the investigation ceases to be active, or a report detailing the investigation is provided to the Governor or the agency head, or 60 days from the inception of the investigation for which the record was made or received, whichever first occurs. Investigatory records are those records that are related to the investigation of an alleged, specific act or omission or other wrongdoing, with respect to an identifiable person or group of persons, based on information compiled by the Chief Inspector General or by an agency inspector general, as named under the provisions of s. 112.3189, in the course of an investigation. An investigation is active if it is continuing with a reasonable, good faith anticipation of resolution and with reasonable dispatch.

(2) The Governor, in the case of the Chief Inspector General, or agency head, in the case of an employee designated as the agency inspector general under s. 112.3189, may certify that such investigatory records require an exemption to protect the integrity of the investigation or avoid unwarranted damage to an individual’s good name or reputation. The certification must specify the nature and purpose of the investigation and shall be kept with the exempt records and made public when the records are made public.

(3) This section does not apply to whistle-blower investigations conducted pursuant to ss. 112.3187, 112.3188, 112.3189, and 112.31895.

History.—s. 4, ch. 93-405; s. 35, ch. 95-398; s. 38, ch. 2005-251; s. 13, ch. 2006-1.

Note.—Former s. 119.07(6)(w).



112.3191 - Short title.

112.3191 Short title.—This act shall be known and cited as “The John J. Savage Memorial Act of 1974.”

History.—s. 1, ch. 74-176.



112.320 - Commission on Ethics; purpose.

112.320 Commission on Ethics; purpose.—There is created a Commission on Ethics, the purpose of which is to serve as guardian of the standards of conduct for the officers and employees of the state, and of a county, city, or other political subdivision of the state, as defined in this part, and to serve as the independent commission provided for in s. 8(f), Art. II of the State Constitution.

History.—s. 2, ch. 74-176; s. 11, ch. 91-85.



112.321 - Membership, terms; travel expenses; staff.

112.321 Membership, terms; travel expenses; staff.—

(1) The commission shall be composed of nine members. Five of these members shall be appointed by the Governor, no more than three of whom shall be from the same political party, subject to confirmation by the Senate. One member appointed by the Governor shall be a former city or county official and may be a former member of a local planning or zoning board which has only advisory duties. Two members shall be appointed by the Speaker of the House of Representatives, and two members shall be appointed by the President of the Senate. Neither the Speaker of the House of Representatives nor the President of the Senate shall appoint more than one member from the same political party. Of the nine members of the Commission, no more than five members shall be from the same political party at any one time. No member may hold any public employment. An individual who qualifies as a lobbyist pursuant to s. 11.045 or s. 112.3215 or pursuant to any local government charter or ordinance may not serve as a member of the commission, except that this prohibition does not apply to an individual who is a member of the commission on July 1, 2006, until the expiration of his or her current term. A member of the commission may not lobby any state or local governmental entity as provided in s. 11.045 or s. 112.3215 or as provided by any local government charter or ordinance, except that this prohibition does not apply to an individual who is a member of the commission on July 1, 2006, until the expiration of his or her current term. All members shall serve 2-year terms. A member may not serve more than two full terms in succession. Any member of the commission may be removed for cause by majority vote of the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Chief Justice of the Supreme Court.

(2) The members of the commission shall elect a chair from their number, who shall serve for a 1-year term and may not succeed himself or herself as chair.

(3) Members of the commission shall receive no salary but shall receive travel and per diem as provided in s. 112.061.

(4) In accordance with the uniform personnel, job classification, and pay plan adopted with the approval of the President of the Senate and the Speaker of the House of Representatives and administered by the Office of Legislative Services, the commission shall employ an executive director and shall provide the executive director with necessary office space, assistants, and secretaries. Within the above uniform plan, decisions relating to hiring, promotion, demotion, and termination of commission employees shall be made by the commission or, if so delegated by the commission, by its executive director.

History.—s. 2, ch. 74-176; s. 3, ch. 75-199; s. 6, ch. 82-98; s. 1, ch. 86-148; s. 3, ch. 88-29; s. 2, ch. 91-49; s. 704, ch. 95-147; s. 24, ch. 98-136; s. 6, ch. 2000-243; s. 10, ch. 2006-275.



112.3213 - Legislative intent and purpose.

112.3213 Legislative intent and purpose.—The Legislature finds that the operation of open and responsible government requires the fullest opportunity to be afforded to the people to petition their government for the redress of grievances and to express freely their opinions on executive branch action. Further, the Legislature finds that preservation of the integrity of the governmental decisionmaking process is essential to the continued functioning of an open government. Therefore, in order to preserve and maintain the integrity of the process and to better inform citizens of the efforts to influence executive branch action, the Legislature finds it necessary to require the public disclosure of the identity, expenditures, and activities of certain persons who attempt to influence actions of the executive branch in the areas of policy and procurement.

History.—s. 5, ch. 93-121.



112.3215 - Lobbying before the executive branch or the Constitution Revision Commission; registration and reporting; investigation by commission.

112.3215 Lobbying before the executive branch or the Constitution Revision Commission; registration and reporting; investigation by commission.—

(1) For the purposes of this section:

(a) “Agency” means the Governor, Governor and Cabinet, or any department, division, bureau, board, commission, or authority of the executive branch. In addition, “agency” shall mean the Constitution Revision Commission as provided by s. 2, Art. XI of the State Constitution.

(b) “Agency official” or “employee” means any individual who is required by law to file full or limited public disclosure of his or her financial interests.

(c) “Compensation” means a payment, distribution, loan, advance, reimbursement, deposit, salary, fee, retainer, or anything of value provided or owed to a lobbying firm, directly or indirectly, by a principal for any lobbying activity.

(d) “Expenditure” means a payment, distribution, loan, advance, reimbursement, deposit, or anything of value made by a lobbyist or principal for the purpose of lobbying. The term “expenditure” does not include contributions or expenditures reported pursuant to chapter 106 or contributions or expenditures reported pursuant to federal election law, campaign-related personal services provided without compensation by individuals volunteering their time, any other contribution or expenditure made by or to a political party or an affiliated party committee, or any other contribution or expenditure made by an organization that is exempt from taxation under 26 U.S.C. s. 527 or s. 501(c)(4).

(e) “Fund” means the Executive Branch Lobby Registration Trust Fund.

(f) “Lobbies” means seeking, on behalf of another person, to influence an agency with respect to a decision of the agency in the area of policy or procurement or an attempt to obtain the goodwill of an agency official or employee. “Lobbies” also means influencing or attempting to influence, on behalf of another, the Constitution Revision Commission’s action or nonaction through oral or written communication or an attempt to obtain the goodwill of a member or employee of the Constitution Revision Commission.

(g) “Lobbying firm” means a business entity, including an individual contract lobbyist, that receives or becomes entitled to receive any compensation for the purpose of lobbying, where any partner, owner, officer, or employee of the business entity is a lobbyist.

(h) “Lobbyist” means a person who is employed and receives payment, or who contracts for economic consideration, for the purpose of lobbying, or a person who is principally employed for governmental affairs by another person or governmental entity to lobby on behalf of that other person or governmental entity. “Lobbyist” does not include a person who is:

1. An attorney, or any person, who represents a client in a judicial proceeding or in a formal administrative proceeding conducted pursuant to chapter 120 or any other formal hearing before an agency, board, commission, or authority of this state.

2. An employee of an agency or of a legislative or judicial branch entity acting in the normal course of his or her duties.

3. A confidential informant who is providing, or wishes to provide, confidential information to be used for law enforcement purposes.

4. A person who lobbies to procure a contract pursuant to chapter 287 which contract is less than the threshold for CATEGORY ONE as provided in s. 287.017.

(i) “Principal” means the person, firm, corporation, or other entity which has employed or retained a lobbyist.

(2) The Executive Branch Lobby Registration Trust Fund is hereby created within the commission to be used for the purpose of funding any office established to administer the registration of lobbyists lobbying an agency, including the payment of salaries and other expenses. The trust fund is not subject to the service charge to General Revenue provisions of chapter 215. All annual registration fees collected pursuant to this section shall be deposited into such fund.

(3) A person may not lobby an agency until such person has registered as a lobbyist with the commission. Such registration shall be due upon initially being retained to lobby and is renewable on a calendar year basis thereafter. Upon registration the person shall provide a statement signed by the principal or principal’s representative that the registrant is authorized to represent the principal. The principal shall also identify and designate its main business on the statement authorizing that lobbyist pursuant to a classification system approved by the commission. The registration shall require each lobbyist to disclose, under oath, the following information:

(a) Name and business address;

(b) The name and business address of each principal represented;

(c) His or her area of interest;

(d) The agencies before which he or she will appear; and

(e) The existence of any direct or indirect business association, partnership, or financial relationship with any employee of an agency with which he or she lobbies, or intends to lobby, as disclosed in the registration.

(4) The annual lobbyist registration fee shall be set by the commission by rule, not to exceed $40 for each principal represented.

(5)(a)1. Each lobbying firm shall file a compensation report with the commission for each calendar quarter during any portion of which one or more of the firm’s lobbyists were registered to represent a principal. The report shall include the:

a. Full name, business address, and telephone number of the lobbying firm;

b. Name of each of the firm’s lobbyists; and

c. Total compensation provided or owed to the lobbying firm from all principals for the reporting period, reported in one of the following categories: $0; $1 to $49,999; $50,000 to $99,999; $100,000 to $249,999; $250,000 to $499,999; $500,000 to $999,999; $1 million or more.

2. For each principal represented by one or more of the firm’s lobbyists, the lobbying firm’s compensation report shall also include the:

a. Full name, business address, and telephone number of the principal; and

b. Total compensation provided or owed to the lobbying firm for the reporting period, reported in one of the following categories: $0; $1 to $9,999; $10,000 to $19,999; $20,000 to $29,999; $30,000 to $39,999; $40,000 to $49,999; or $50,000 or more. If the category “$50,000 or more” is selected, the specific dollar amount of compensation must be reported, rounded up or down to the nearest $1,000.

3. If the lobbying firm subcontracts work from another lobbying firm and not from the original principal:

a. The lobbying firm providing the work to be subcontracted shall be treated as the reporting lobbying firm’s principal for reporting purposes under this paragraph; and

b. The reporting lobbying firm shall, for each lobbying firm identified under subparagraph 2., identify the name and address of the principal originating the lobbying work.

4. The senior partner, officer, or owner of the lobbying firm shall certify to the veracity and completeness of the information submitted pursuant to this paragraph.

(b) For each principal represented by more than one lobbying firm, the commission shall aggregate the reporting-period and calendar-year compensation reported as provided or owed by the principal.

(c) The reporting statements shall be filed no later than 45 days after the end of each reporting period. The four reporting periods are from January 1 through March 31, April 1 through June 30, July 1 through September 30, and October 1 through December 31, respectively. Reporting statements must be filed by electronic means as provided in s. 112.32155.

(d) The commission shall provide by rule the grounds for waiving a fine, the procedures by which a lobbying firm that fails to timely file a report shall be notified and assessed fines, and the procedure for appealing the fines. The rule shall provide for the following:

1. Upon determining that the report is late, the person designated to review the timeliness of reports shall immediately notify the lobbying firm as to the failure to timely file the report and that a fine is being assessed for each late day. The fine shall be $50 per day per report for each late day up to a maximum of $5,000 per late report.

2. Upon receipt of the report, the person designated to review the timeliness of reports shall determine the amount of the fine due based upon the earliest of the following:

a. When a report is actually received by the lobbyist registration and reporting office.

b. When the electronic receipt issued pursuant to s. 112.32155 is dated.

3. Such fine shall be paid within 30 days after the notice of payment due is transmitted by the Lobbyist Registration Office, unless appeal is made to the commission. The moneys shall be deposited into the Executive Branch Lobby Registration Trust Fund.

4. A fine shall not be assessed against a lobbying firm the first time any reports for which the lobbying firm is responsible are not timely filed. However, to receive the one-time fine waiver, all reports for which the lobbying firm is responsible must be filed within 30 days after the notice that any reports have not been timely filed is transmitted by the Lobbyist Registration Office. A fine shall be assessed for any subsequent late-filed reports.

5. Any lobbying firm may appeal or dispute a fine, based upon unusual circumstances surrounding the failure to file on the designated due date, and may request and shall be entitled to a hearing before the commission, which shall have the authority to waive the fine in whole or in part for good cause shown. Any such request shall be made within 30 days after the notice of payment due is transmitted by the Lobbyist Registration Office. In such case, the lobbying firm shall, within the 30-day period, notify the person designated to review the timeliness of reports in writing of his or her intention to bring the matter before the commission.

6. The person designated to review the timeliness of reports shall notify the commission of the failure of a lobbying firm to file a report after notice or of the failure of a lobbying firm to pay the fine imposed. All lobbyist registrations for lobbyists who are partners, owners, officers, or employees of a lobbying firm that fails to timely pay a fine are automatically suspended until the fine is paid or waived, and the commission shall promptly notify all affected principals of each suspension and each reinstatement.

7. Notwithstanding any provision of chapter 120, any fine imposed under this subsection that is not waived by final order of the commission and that remains unpaid more than 60 days after the notice of payment due or more than 60 days after the commission renders a final order on the lobbying firm’s appeal shall be collected by the Department of Financial Services as a claim, debt, or other obligation owed to the state, and the department may assign the collection of such fine to a collection agent as provided in s. 17.20.

(e) Each lobbying firm and each principal shall preserve for a period of 4 years all accounts, bills, receipts, computer records, books, papers, and other documents and records necessary to substantiate compensation. Any documents and records retained pursuant to this section may be subpoenaed for audit by the Legislative Auditing Committee pursuant to s. 11.40, and such subpoena may be enforced in circuit court.

(6)(a) Notwithstanding s. 112.3148, s. 112.3149, or any other provision of law to the contrary, no lobbyist or principal shall make, directly or indirectly, and no agency official, member, or employee shall knowingly accept, directly or indirectly, any expenditure.

(b) No person shall provide compensation for lobbying to any individual or business entity that is not a lobbying firm.

(7) A lobbyist shall promptly send a written statement to the commission canceling the registration for a principal upon termination of the lobbyist’s representation of that principal. Notwithstanding this requirement, the commission may remove the name of a lobbyist from the list of registered lobbyists if the principal notifies the office that a person is no longer authorized to represent that principal.

(8)(a) The commission shall investigate every sworn complaint that is filed with it alleging that a person covered by this section has failed to register, has failed to submit a compensation report, has made a prohibited expenditure, or has knowingly submitted false information in any report or registration required in this section.

(b) All proceedings, the complaint, and other records relating to the investigation are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, and any meetings held pursuant to an investigation are exempt from the provisions of s. 286.011(1) and s. 24(b), Art. I of the State Constitution either until the alleged violator requests in writing that such investigation and associated records and meetings be made public or until the commission determines, based on the investigation, whether probable cause exists to believe that a violation has occurred.

(c) The commission shall investigate any lobbying firm, lobbyist, principal, agency, officer, or employee upon receipt of information from a sworn complaint or from a random audit of lobbying reports indicating a possible violation other than a late-filed report.

(d)1. Records relating to an audit conducted pursuant to this section or an investigation conducted pursuant to this section or s. 112.32155 are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

2. Any portion of a meeting wherein such investigation or audit is discussed is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

3. The exemptions no longer apply if the lobbying firm requests in writing that such investigation and associated records and meetings be made public or the commission determines there is probable cause that the audit reflects a violation of the reporting laws.

(9) If the commission finds no probable cause to believe that a violation of this section occurred, it shall dismiss the complaint, whereupon the complaint, together with a written statement of the findings of the investigation and a summary of the facts, shall become a matter of public record, and the commission shall send a copy of the complaint, findings, and summary to the complainant and the alleged violator. If, after investigating information from a random audit of lobbying reports, the commission finds no probable cause to believe that a violation of this section occurred, a written statement of the findings of the investigation and a summary of the facts shall become a matter of public record, and the commission shall send a copy of the findings and summary to the alleged violator. If the commission finds probable cause to believe that a violation occurred, it shall report the results of its investigation to the Governor and Cabinet and send a copy of the report to the alleged violator by certified mail. Such notification and all documents made or received in the disposition of the complaint shall then become public records. Upon request submitted to the Governor and Cabinet in writing, any person whom the commission finds probable cause to believe has violated any provision of this section shall be entitled to a public hearing. Such person shall be deemed to have waived the right to a public hearing if the request is not received within 14 days following the mailing of the probable cause notification. However, the Governor and Cabinet may on its own motion require a public hearing and may conduct such further investigation as it deems necessary.

(10) If the Governor and Cabinet find that a violation occurred, the Governor and Cabinet may reprimand the violator, censure the violator, or prohibit the violator from lobbying all agencies for a period not to exceed 2 years. If the violator is a lobbying firm, lobbyist, or principal, the Governor and Cabinet may also assess a fine of not more than $5,000 to be deposited in the Executive Branch Lobby Registration Trust Fund.

(11) Any person who is required to be registered or to provide information under this section or under rules adopted pursuant to this section and who knowingly fails to disclose any material fact that is required by this section or by rules adopted pursuant to this section, or who knowingly provides false information on any report required by this section or by rules adopted pursuant to this section, commits a noncriminal infraction, punishable by a fine not to exceed $5,000. Such penalty is in addition to any other penalty assessed by the Governor and Cabinet pursuant to subsection (10).

(12) Any person, when in doubt about the applicability and interpretation of this section to himself or herself in a particular context, may submit in writing the facts of the situation to the commission with a request for an advisory opinion to establish the standard of duty. An advisory opinion shall be rendered by the commission and, until amended or revoked, shall be binding on the conduct of the person who sought the opinion, unless material facts were omitted or misstated in the request.

(13) Agencies shall be diligent to ascertain whether persons required to register pursuant to this section have complied. An agency may not knowingly permit a person who is not registered pursuant to this section to lobby the agency.

(14) Upon discovery of violations of this section an agency or any person may file a sworn complaint with the commission.

(15) The commission shall adopt rules to administer this section, which shall prescribe forms for registration and compensation reports, procedures for registration, and procedures that will prevent disclosure of information that is confidential as provided in this section.

History.—s. 2, ch. 89-325; s. 3, ch. 90-268; s. 29, ch. 90-360; s. 5, ch. 91-292; s. 2, ch. 92-35; s. 6, ch. 93-121; s. 705, ch. 95-147; s. 1, ch. 95-357; s. 2, ch. 96-203; s. 38, ch. 96-406; s. 1, ch. 97-12; s. 2, ch. 2000-232; s. 131, ch. 2003-261; ss. 5, 6, ch. 2005-359; s. 1, ch. 2005-361; ss. 12, 13, 14, ch. 2006-275; s. 6, ch. 2010-151; ss. 29, 30, ch. 2011-6; s. 76, ch. 2011-40; s. 1, ch. 2011-178; HJR 7105, 2011 Regular Session; s. 3, ch. 2012-25; s. 16, ch. 2013-36; s. 17, ch. 2014-17.



112.32151 - Requirements for reinstitution of lobbyist registration after felony conviction.

112.32151 Requirements for reinstitution of lobbyist registration after felony conviction.—A person convicted of a felony after January 1, 2006, may not be registered as a lobbyist pursuant to s. 112.3215 until the person:

(1) Has been released from incarceration and any postconviction supervision, and has paid all court costs and court-ordered restitution; and

(2) Has had his or her civil rights restored.

History.—s. 9, ch. 2005-359; s. 8, ch. 2007-5.



112.32155 - Electronic filing of compensation reports and other information.

112.32155 Electronic filing of compensation reports and other information.—

(1) As used in this section, the term “electronic filing system” means an Internet system for recording and reporting lobbying compensation and other required information by reporting period.

(2) Each lobbying firm who is required to file reports with the Commission on Ethics pursuant to s. 112.3215 must file such reports with the commission by means of the electronic filing system.

(3) A report filed pursuant to this section must be completed and filed through the electronic filing system not later than 11:59 p.m. of the day designated in s. 112.3215. A report not filed by 11:59 p.m. of the day designated is a late-filed report and is subject to the penalties under s. 112.3215(5).

(4) Each report filed pursuant to this section is considered to meet the certification requirements of s. 112.3215(5)(a)4. Persons given a secure sign-on to the electronic filing system are responsible for protecting it from disclosure and are responsible for all filings using such credentials, unless they have notified the commission that their credentials have been compromised.

(5) The electronic filing system must:

(a) Be based on access by means of the Internet.

(b) Be accessible by anyone with Internet access using standard web-browsing software.

(c) Provide for direct entry of compensation report information as well as upload of such information from software authorized by the commission.

(d) Provide a method that prevents unauthorized access to electronic filing system functions.

(6) The commission shall provide by rule procedures to implement and administer this section, including, but not limited to:

(a) Alternate filing procedures in case the electronic filing system is not operable.

(b) The issuance of an electronic receipt to the person submitting the report indicating and verifying the date and time that the report was filed.

(7) The commission shall make all the data filed available on the Internet in an easily understood and accessible format. The Internet website shall also include, but not be limited to, the names and business addresses of lobbyists, lobbying firms, and principals, the affiliations between lobbyists and principals, and the classification system designated and identified by each principal pursuant to s. 112.3215(3).

History.—s. 7, ch. 2005-359.



112.3217 - Contingency fees; prohibitions; penalties.

112.3217 Contingency fees; prohibitions; penalties.—

(1) “Contingency fee” means a fee, bonus, commission, or nonmonetary benefit as compensation which is dependent or in any way contingent on the enactment, defeat, modification, or other outcome of any specific executive branch action.

(2) No person may, in whole or in part, pay, give, or receive, or agree to pay, give, or receive, a contingency fee. However, this subsection does not apply to claims bills.

(3) Any person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. If such person is a lobbyist, the lobbyist shall forfeit any fee, bonus, commission, or profit received in violation of this section and is subject to the penalties set forth in s. 112.3215. When the fee, bonus, commission, or profit is nonmonetary, the fair market value of the benefit shall be used in determining the amount to be forfeited. All forfeited benefits shall be deposited into the Executive Branch Lobby Registration Trust Fund.

(4) Nothing in this section may be construed to prohibit any salesperson engaging in legitimate state business on behalf of a company from receiving compensation or commission as part of a bona fide contractual arrangement with that company.

History.—s. 7, ch. 93-121; s. 9, ch. 2000-336.



112.322 - Duties and powers of commission.

112.322 Duties and powers of commission.—

(1) It is the duty of the Commission on Ethics to receive and investigate sworn complaints of violation of the code of ethics as established in this part and of any other breach of the public trust, as provided in s. 8(f), Art. II of the State Constitution, including investigation of all facts and parties materially related to the complaint at issue.

(2)(a) Any public officer or employee may request a hearing before the Commission on Ethics to present oral or written testimony in response to allegations that such person violated the code of ethics established in this part or allegations of any other breach of the public trust, as provided in s. 8, Art. II of the State Constitution, provided a majority of the commission members present and voting consider that the allegations are of such gravity as to affect the general welfare of the state and the ability of the subject public officer or employee effectively to discharge the duties of the office. If the allegations made against the subject public officer or employee are made under oath, then he or she shall also be required to testify under oath.

(b) Upon completion of any investigation initiated under this subsection, the commission shall make a finding and public report as to whether any provision of the code of ethics has been violated or any other breach of the public trust has been committed by the subject official or employee. In the event that a violation or breach is found to have been committed, the commission shall recommend appropriate action to the agency or official having power to impose any penalty provided by s. 112.317.

(c) All proceedings conducted pursuant to this subsection shall be public meetings within the meaning of chapter 286, and all documents made or received in connection with the commission’s investigation thereof shall be public records within the meaning of chapter 119.

(d) Any response to a request of a public official or employee shall be addressed in the first instance to the official or employee making the request.

(3)(a) Every public officer, candidate for public office, or public employee, when in doubt about the applicability and interpretation of this part or s. 8, Art. II of the State Constitution to himself or herself in a particular context, may submit in writing the facts of the situation to the Commission on Ethics with a request for an advisory opinion to establish the standard of public duty. Any public officer or employee who has the power to hire or terminate employees may likewise seek an advisory opinion from the commission as to the application of the provisions of this part or s. 8, Art. II of the State Constitution to any such employee or applicant for employment. An advisory opinion shall be rendered by the commission, and each such opinion shall be numbered, dated, and published without naming the person making the request, unless such person consents to the use of his or her name.

(b) Such opinion, until amended or revoked, shall be binding on the conduct of the officer, employee, or candidate who sought the opinion or with reference to whom the opinion was sought, unless material facts were omitted or misstated in the request for the advisory opinion.

(4) The commission has the power to subpoena, audit, and investigate. The commission may subpoena witnesses and compel their attendance and testimony, administer oaths and affirmations, take evidence, and require by subpoena the production of any books, papers, records, or other items relevant to the performance of the duties of the commission or to the exercise of its powers. The commission may delegate to its investigators the authority to administer oaths and affirmations. The commission may delegate the authority to issue subpoenas to its chair, and may authorize its employees to serve any subpoena issued under this section. In the case of a refusal to obey a subpoena issued to any person, the commission may make application to any circuit court of this state which shall have jurisdiction to order the witness to appear before the commission and to produce evidence, if so ordered, or to give testimony touching on the matter in question. Failure to obey the order may be punished by the court as contempt. Witnesses shall be paid mileage and witnesses fees as authorized for witnesses in civil cases, except that a witness who is required to travel outside the county of his or her residence to testify is entitled to per diem and travel expenses at the same rate provided for state employees under s. 112.061, to be paid after the witness appears.

(5) The commission may recommend that the Governor initiate judicial proceedings in the name of the state against any executive or administrative state, county, or municipal officer to enforce compliance with any provision of this part or of s. 8, Art. II of the State Constitution or to restrain violations of this part or of s. 8, Art. II of the State Constitution, pursuant to s. 1(b), Art. IV of the State Constitution; and the Governor may without further action initiate such judicial proceedings.

(6) The commission is authorized to call upon appropriate agencies of state government for such professional assistance as may be needed in the discharge of its duties. The Department of Legal Affairs shall, upon request, provide legal and investigative assistance to the commission.

(7) The commission may prepare materials designed to assist persons in complying with the provisions of this part and with s. 8, Art. II of the State Constitution.

(8) It shall be the further duty of the commission to submit to the Legislature from time to time a report of its work and recommendations for legislation deemed necessary to improve the code of ethics and its enforcement.

(9) The commission is authorized to make such rules not inconsistent with law as are necessary to carry out the duties and authority conferred upon the commission by s. 8, Art. II of the State Constitution or by this part. Such rules shall be limited to:

(a) Rules providing for the practices and procedures of the commission.

(b) Rules interpreting the disclosures and prohibitions established by s. 8, Art. II of the State Constitution and by this part.

History.—s. 2, ch. 74-176; s. 4, ch. 75-199; s. 1, ch. 76-89; s. 1, ch. 77-174; s. 7, ch. 82-98; s. 33, ch. 89-169; s. 12, ch. 91-85; s. 13, ch. 94-277; s. 1416, ch. 95-147; s. 7, ch. 2000-243; s. 15, ch. 2006-275.



112.3231 - Time limitations.

112.3231 Time limitations.—

(1) On or after October 1, 1993, all sworn complaints alleging a violation of this part, or of any other breach of the public trust within the jurisdiction of the Commission on Ethics under s. 8, Art. II of the State Constitution, shall be filed with the commission within 5 years of the alleged violation or other breach of the public trust.

(2) A violation of this part or any other breach of public trust is committed when every element has occurred or, if the violation or breach of public trust involves a continuing course of conduct, at the time when the course of conduct or the officer’s, employee’s, or candidate’s complicity therein is terminated. Time starts to run on the day after the violation or breach of public trust is committed.

(3) The applicable period of limitation is tolled on the day a sworn complaint against the public officer, employee, or candidate is filed with the Commission on Ethics. If it can be concluded from the face of the complaint that the applicable period of limitation has run, the complaint shall be dismissed and the commission shall issue a public report.

History.—s. 13, ch. 91-85; s. 10, ch. 94-277.



112.3232 - Compelled testimony.

112.3232 Compelled testimony.—If any person called to give evidence in a commission proceeding shall refuse to give evidence because of a claim of possible self-incrimination, the commission, with the written authorization of the appropriate state attorney, may apply to the chief judge of the appropriate judicial circuit for a judicial grant of immunity ordering the testimony or other evidence of such person notwithstanding his or her objection, but in such case no testimony or other information compelled under the order, or any information directly or indirectly derived from such testimony or other information, may be used against the witness in any criminal proceeding.

History.—s. 10, ch. 2000-243.



112.324 - Procedures on complaints of violations and referrals; public records and meeting exemptions.

112.324 Procedures on complaints of violations and referrals; public records and meeting exemptions.—

(1) The commission shall investigate an alleged violation of this part or other alleged breach of the public trust within the jurisdiction of the commission as provided in s. 8(f), Art. II of the State Constitution:

(a) Upon a written complaint executed on a form prescribed by the commission and signed under oath or affirmation by any person; or

(b) Upon receipt of a written referral of a possible violation of this part or other possible breach of the public trust from the Governor, the Department of Law Enforcement, a state attorney, or a United States Attorney which at least six members of the commission determine is sufficient to indicate a violation of this part or any other breach of the public trust.

Within 5 days after receipt of a complaint by the commission or a determination by at least six members of the commission that the referral received is deemed sufficient, a copy shall be transmitted to the alleged violator.

(2)(a) The complaint and records relating to the complaint or to any preliminary investigation held by the commission or its agents, by a Commission on Ethics and Public Trust established by any county defined in s. 125.011(1) or by any municipality defined in s. 165.031, or by any county or municipality that has established a local investigatory process to enforce more stringent standards of conduct and disclosure requirements as provided in s. 112.326 are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(b) Written referrals and records relating to such referrals held by the commission or its agents, the Governor, the Department of Law Enforcement, or a state attorney, and records relating to any preliminary investigation of such referrals held by the commission or its agents, are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(c) Any portion of a proceeding conducted by the commission, a Commission on Ethics and Public Trust, or a county or municipality that has established such local investigatory process, pursuant to a complaint or preliminary investigation, is exempt from s. 286.011, s. 24(b), Art. I of the State Constitution, and s. 120.525.

(d) Any portion of a proceeding of the commission in which a determination regarding a referral is discussed or acted upon is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution, and s. 120.525.

(e) The exemptions in paragraphs (a)-(d) apply until:

1. The complaint is dismissed as legally insufficient;

2. The alleged violator requests in writing that such records and proceedings be made public;

3. The commission determines that it will not investigate the referral; or

4. The commission, a Commission on Ethics and Public Trust, or a county or municipality that has established such local investigatory process determines, based on such investigation, whether probable cause exists to believe that a violation has occurred.

(f) A complaint or referral under this part against a candidate in any general, special, or primary election may not be filed nor may any intention of filing such a complaint or referral be disclosed on the day of any such election or within the 30 days immediately preceding the date of the election, unless the complaint or referral is based upon personal information or information other than hearsay.

(g) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2018, unless reviewed and saved from repeal through reenactment by the Legislature.

(3) A preliminary investigation shall be undertaken by the commission of each legally sufficient complaint or referral over which the commission has jurisdiction to determine whether there is probable cause to believe that a violation has occurred. If, upon completion of the preliminary investigation, the commission finds no probable cause to believe that this part has been violated or that any other breach of the public trust has been committed, the commission shall dismiss the complaint or referral with the issuance of a public report to the complainant and the alleged violator, stating with particularity its reasons for dismissal. At that time, the complaint or referral and all materials relating to the complaint or referral shall become a matter of public record. If the commission finds from the preliminary investigation probable cause to believe that this part has been violated or that any other breach of the public trust has been committed, it shall so notify the complainant and the alleged violator in writing. Such notification and all documents made or received in the disposition of the complaint or referral shall then become public records. Upon request submitted to the commission in writing, any person who the commission finds probable cause to believe has violated any provision of this part or has committed any other breach of the public trust shall be entitled to a public hearing. Such person shall be deemed to have waived the right to a public hearing if the request is not received within 14 days following the mailing of the probable cause notification required by this subsection. However, the commission may on its own motion, require a public hearing, may conduct such further investigation as it deems necessary, and may enter into such stipulations and settlements as it finds to be just and in the best interest of the state. The commission is without jurisdiction to, and no respondent may voluntarily or involuntarily, enter into a stipulation or settlement which imposes any penalty, including, but not limited to, a sanction or admonition or any other penalty contained in s. 112.317. Penalties shall be imposed only by the appropriate disciplinary authority as designated in this section.

(4) If, in cases pertaining to members of the Legislature, upon completion of a full and final investigation by the commission, the commission finds that there has been a violation of this part or of any provision of s. 8, Art. II of the State Constitution, the commission shall forward a copy of the complaint or referral and its findings by certified mail to the President of the Senate or the Speaker of the House of Representatives, whichever is applicable, who shall refer the complaint or referral to the appropriate committee for investigation and action which shall be governed by the rules of its respective house. It is the duty of the committee to report its final action upon the matter to the commission within 90 days of the date of transmittal to the respective house. Upon request of the committee, the commission shall submit a recommendation as to what penalty, if any, should be imposed. In the case of a member of the Legislature, the house in which the member serves has the power to invoke the penalty provisions of this part.

(5) If, in cases against impeachable officers, upon completion of a full and final investigation by the commission, the commission finds that there has been a violation of this part or of any provision of s. 8, Art. II of the State Constitution, and the commission finds that the violation may constitute grounds for impeachment, the commission shall forward a copy of the complaint or referral and its findings by certified mail to the Speaker of the House of Representatives, who shall refer the complaint or referral to the appropriate committee for investigation and action which shall be governed by the rules of the House of Representatives. It is the duty of the committee to report its final action upon the matter to the commission within 90 days of the date of transmittal.

(6) If the commission finds that there has been a violation of this part or of any provision of s. 8, Art. II of the State Constitution by an impeachable officer other than the Governor, and the commission recommends public censure and reprimand, forfeiture of a portion of the officer’s salary, a civil penalty, or restitution, the commission shall report its findings and recommendation of disciplinary action to the Governor, who has the power to invoke the penalty provisions of this part.

(7) If the commission finds that there has been a violation of this part or of any provision of s. 8, Art. II of the State Constitution by the Governor, and the commission recommends public censure and reprimand, forfeiture of a portion of the Governor’s salary, a civil penalty, or restitution, the commission shall report its findings and recommendation of disciplinary action to the Attorney General, who shall have the power to invoke the penalty provisions of this part.

(8) If, in cases other than complaints or referrals against impeachable officers or members of the Legislature, upon completion of a full and final investigation by the commission, the commission finds that there has been a violation of this part or of s. 8, Art. II of the State Constitution, it is the duty of the commission to report its findings and recommend appropriate action to the proper disciplinary official or body as follows, and such official or body has the power to invoke the penalty provisions of this part, including the power to order the appropriate elections official to remove a candidate from the ballot for a violation of s. 112.3145 or s. 8(a) and (i), Art. II of the State Constitution:

(a) The President of the Senate and the Speaker of the House of Representatives, jointly, in any case concerning the Public Counsel, members of the Public Service Commission, members of the Public Service Commission Nominating Council, the Auditor General, or the director of the Office of Program Policy Analysis and Government Accountability.

(b) The Supreme Court, in any case concerning an employee of the judicial branch.

(c) The President of the Senate, in any case concerning an employee of the Senate; the Speaker of the House of Representatives, in any case concerning an employee of the House of Representatives; or the President and the Speaker, jointly, in any case concerning an employee of a committee of the Legislature whose members are appointed solely by the President and the Speaker or in any case concerning an employee of the Public Counsel, Public Service Commission, Auditor General, or Office of Program Policy Analysis and Government Accountability.

(d) Except as otherwise provided by this part, the Governor, in the case of any other public officer, public employee, former public officer or public employee, candidate or former candidate, or person who is not a public officer or employee, other than lobbyists and lobbying firms under s. 112.3215 for violations of s. 112.3215.

(e) The President of the Senate or the Speaker of the House of Representatives, whichever is applicable, in any case concerning a former member of the Legislature who has violated a provision applicable to former members or whose violation occurred while a member of the Legislature.

(9) In addition to reporting its findings to the proper disciplinary body or official, the commission shall report these findings to the state attorney or any other appropriate official or agency having authority to initiate prosecution when violation of criminal law is indicated.

(10) Notwithstanding the foregoing procedures of this section, a sworn complaint against any member or employee of the Commission on Ethics for violation of this part or of s. 8, Art. II of the State Constitution shall be filed with the President of the Senate and the Speaker of the House of Representatives. Each presiding officer shall, after determining that there are sufficient grounds for review, appoint three members of their respective bodies to a special joint committee who shall investigate the complaint. The members shall elect a chair from among their number. If the special joint committee finds insufficient evidence to establish probable cause to believe a violation of this part or of s. 8, Art. II of the State Constitution has occurred, it shall dismiss the complaint. If, upon completion of its preliminary investigation, the committee finds sufficient evidence to establish probable cause to believe a violation has occurred, the chair thereof shall transmit such findings to the Governor who shall convene a meeting of the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Chief Justice of the Supreme Court to take such final action on the complaint as they shall deem appropriate, consistent with the penalty provisions of this part. Upon request of a majority of the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Chief Justice of the Supreme Court, the special joint committee shall submit a recommendation as to what penalty, if any, should be imposed.

(11)(a) Notwithstanding subsections (1)-(8), the commission may dismiss any complaint or referral at any stage of disposition if it determines that the violation that is alleged or has occurred is a de minimis violation attributable to inadvertent or unintentional error. In determining whether a violation was de minimis, the commission shall consider whether the interests of the public were protected despite the violation. This subsection does not apply to complaints or referrals pursuant to ss. 112.3144 and 112.3145.

(b) For the purposes of this subsection, a de minimis violation is any violation that is unintentional and not material in nature.

(12) Notwithstanding the provisions of subsections (1)-(8), the commission may, at its discretion, dismiss any complaint or referral at any stage of disposition should it determine that the public interest would not be served by proceeding further, in which case the commission shall issue a public report stating with particularity its reasons for the dismissal.

History.—s. 2, ch. 74-176; s. 5, ch. 75-199; s. 3, ch. 83-282; s. 30, ch. 90-360; s. 14, ch. 91-85; s. 11, ch. 94-277; s. 1417, ch. 95-147; s. 2, ch. 95-354; s. 4, ch. 96-311; s. 3, ch. 97-293; s. 14, ch. 2000-151; s. 17, ch. 2000-331; s. 30, ch. 2001-266; s. 1, ch. 2002-186; s. 1, ch. 2005-186; s. 17, ch. 2008-4; s. 3, ch. 2009-126; s. 1, ch. 2010-116; s. 1, ch. 2010-130; s. 18, ch. 2011-34; s. 17, ch. 2013-36; s. 1, ch. 2013-38; s. 18, ch. 2014-17.



112.3241 - Judicial review.

112.3241 Judicial review.—Any final action by the commission taken pursuant to this part shall be subject to review in a district court of appeal upon the petition of the party against whom an adverse opinion, finding, or recommendation is made.

History.—s. 6, ch. 75-199; s. 4, ch. 84-318.



112.3251 - Citizen support and direct-support organizations; standards of conduct.

112.3251 Citizen support and direct-support organizations; standards of conduct.—A citizen support or direct-support organization created or authorized pursuant to law must adopt its own ethics code. The ethics code must contain the standards of conduct and disclosures required under ss. 112.313 and 112.3143(2), respectively. However, an ethics code adopted pursuant to this section is not required to contain the standards of conduct specified in s. 112.313(3) or (7). The citizen support or direct-support organization may adopt additional or more stringent standards of conduct and disclosure requirements if those standards of conduct and disclosure requirements do not otherwise conflict with this part. The ethics code must be conspicuously posted on the citizen support or direct-support organization’s website.

History.—s. 5, ch. 2014-183.



112.326 - Additional requirements by political subdivisions and agencies not prohibited.

112.326 Additional requirements by political subdivisions and agencies not prohibited.—Nothing in this act shall prohibit the governing body of any political subdivision, by ordinance, or agency, by rule, from imposing upon its own officers and employees additional or more stringent standards of conduct and disclosure requirements than those specified in this part, provided that those standards of conduct and disclosure requirements do not otherwise conflict with the provisions of this part.

History.—s. 5, ch. 75-196; s. 12, ch. 94-277.



112.3261 - Lobbying before water management districts; registration and reporting.

112.3261 Lobbying before water management districts; registration and reporting.—

(1) As used in this section, the term:

(a) “District” means a water management district created in s. 373.069 and operating under the authority of chapter 373.

(b) “Lobbies” means seeking, on behalf of another person, to influence a district with respect to a decision of the district in an area of policy or procurement or an attempt to obtain the goodwill of a district official or employee. The term “lobbies” shall be interpreted and applied consistently with the rules of the commission implementing s. 112.3215.

(c) “Lobbyist” has the same meaning as provided in s. 112.3215.

(d) “Principal” has the same meaning as provided in s. 112.3215.

(2) A person may not lobby a district until such person has registered as a lobbyist with that district. Such registration shall be due upon initially being retained to lobby and is renewable on a calendar-year basis thereafter. Upon registration, the person shall provide a statement signed by the principal or principal’s representative stating that the registrant is authorized to represent the principal. The principal shall also identify and designate its main business on the statement authorizing that lobbyist pursuant to a classification system approved by the district. Any changes to the information required by this section must be disclosed within 15 days by filing a new registration form. The registration form shall require each lobbyist to disclose, under oath, the following:

(a) The lobbyist’s name and business address.

(b) The name and business address of each principal represented.

(c) The existence of any direct or indirect business association, partnership, or financial relationship with any officer or employee of a district with which he or she lobbies or intends to lobby.

(d) In lieu of creating its own lobbyist registration forms, a district may accept a completed legislative branch or executive branch lobbyist registration form.

(3) A district shall make lobbyist registrations available to the public. If a district maintains a website, a database of currently registered lobbyists and principals must be available on the district’s website.

(4) A lobbyist shall promptly send a written statement to the district canceling the registration for a principal upon termination of the lobbyist’s representation of that principal. A district may remove the name of a lobbyist from the list of registered lobbyists if the principal notifies the district that a person is no longer authorized to represent that principal.

(5) A district may establish an annual lobbyist registration fee, not to exceed $40, for each principal represented. The district may use registration fees only to administer this section.

(6) A district shall be diligent to ascertain whether persons required to register pursuant to this section have complied. A district may not knowingly authorize a person who is not registered pursuant to this section to lobby the district.

(7) Upon receipt of a sworn complaint alleging that a lobbyist or principal has failed to register with a district or has knowingly submitted false information in a report or registration required under this section, the commission shall investigate a lobbyist or principal pursuant to the procedures established under s. 112.324. The commission shall provide the Governor with a report of its findings and recommendations in any investigation conducted pursuant to this subsection. The Governor is authorized to enforce the commission’s findings and recommendations.

(8) Water management districts may adopt rules to establish procedures to govern the registration of lobbyists, including the adoption of forms and the establishment of a lobbyist registration fee.

History.—s. 6, ch. 2014-183.






Part IV - SUPPLEMENTAL RETIREMENT ACT FOR RETIRED MEMBERS OF STATERETIREMENT SYSTEMS (ss. 112.351-112.363)

112.351 - Short title.

112.351 Short title.—This act shall be known and cited as the “Florida Supplemental Retirement Act for Retired Members of State Retirement Systems.”

History.—s. 1, ch. 67-276.



112.352 - Definitions.

112.352 Definitions.—The following words and phrases as used in this act shall have the following meaning unless a different meaning is required by the context:

(1) “Funds” shall mean the special trust funds in the State Treasury created under each of the retirement laws covered by this act.

(2) “Retired member” shall mean any person who had both attained age 65 and retired prior to January 1, 1966, and is receiving benefits under any of the following systems:

(a) State and County Officers and Employees Retirement System, created by authority of chapter 122.

(b) Supreme Court Justices, District Courts of Appeal Judges and Circuit Judges Retirement System, created by authority of former chapter 123.

(c) Teachers’ Retirement System of the state, created by authority of chapter 238; or

(d) Highway Patrol Pension Trust Fund, created by authority of chapter 321.

(3) “Joint annuitant” means any person named by a retired member under the applicable system to receive any retirement benefits due and payable from the system after the member’s death.

(4) “System” shall mean any of the retirement systems specified in subsection (2).

(5) “Social security benefit” shall mean the monthly primary insurance amount, computed in accordance with the Social Security Act from which is derived the monthly benefit amount, which the retired member is receiving, entitled to receive, or would be entitled to receive upon application to the Social Security Administration, without taking into account any earned income which would cause a reduction in such amount. For purposes of this act, the social security benefit of:

(a) A retired member who is not insured under the Social Security Act shall be zero, and

(b) A deceased retired member who was insured under the Social Security Act shall be the primary insurance amount from which is derived the monthly benefit amount which the member was receiving or entitled to receive in the month immediately preceding his or her date of death.

(6) “Retirement benefit” means the monthly benefit which a retired member or joint annuitant is receiving from a system.

(7) “Department” means the Department of Management Services.

(8) “Base year” means the year in which a retired member actually retired from a system or the year in which the member attained age 65, if later.

History.—s. 2, ch. 67-276; ss. 31, 35, ch. 69-106; s. 35, ch. 71-377; s. 1, ch. 73-326; s. 45, ch. 92-279; s. 55, ch. 92-326; s. 706, ch. 95-147; s. 1, ch. 95-154; s. 44, ch. 99-2; s. 14, ch. 99-255.



112.353 - Purpose of act.

112.353 Purpose of act.—The purpose of this act is to provide a supplement to the monthly retirement benefits being paid to, or with respect to, retired members under the retirement systems specified in s. 112.352(2) and any permanently and totally disabled retired member who became thus disabled in the line of duty and while performing the duties incident to his or her employment, such supplement to be approximately equal to the excess of the increase in social security benefits that the retired member would have received had he or she been covered for maximum benefits under the Social Security Act at age 65 or at date of retirement, whichever is later, over the amount of increase he or she has previously received or is entitled to receive by virtue of coverage under the Social Security Act.

History.—s. 3, ch. 67-276; s. 707, ch. 95-147.



112.354 - Eligibility for supplement.

112.354 Eligibility for supplement.—Each retired member or, if applicable, a joint annuitant, except any person receiving survivor benefits under the teachers’ retirement system of the state in accordance with s. 238.07(18), shall be entitled to receive a supplement computed in accordance with s. 112.355 upon:

(1) Furnishing to the Department of Management Services evidence from the Social Security Administration setting forth the retired member’s social security benefit or certifying the noninsured status of the retired member under the Social Security Act, and

(2) Filing written application with the Department of Management Services for such supplement.

History.—s. 4, ch. 67-276; ss. 31, 35, ch. 69-106; s. 1, ch. 73-326; s. 15, ch. 99-255; s. 7, ch. 2010-5.



112.355 - Supplement amount.

112.355 Supplement amount.—

(1) The supplement amount shall be calculated in the following manner, based on the retired member’s social security benefit and the table of values below:

(2) The supplement amount for a retired member whose social security benefit is less than $44 shall be equal to (a) minus the product of (b) and (c) where:

(a) Is the value shown in column I of the table of values for the retired member’s base year,

(b) Is the value shown in column II of the table of values for the retired member’s base year, and

(c) Is the retired member’s social security benefit divided by $44, subject to the provisions of subsection (4).

(3) The supplement amount for a retired member whose social security benefit is $44 or more shall be equal to the product of paragraphs (a) and (b) of this subsection where:

(a) Is the difference between the value shown in column I and column II of the table of values for the retired member’s base year, and

(b) Is the value shown in column IV of the table of values for the retired member’s base year minus the retired member’s social security benefit, such difference divided by the value shown in column III of the table of values. In no event shall (b), as calculated in the previous sentence, be less than zero; subject to the provisions of subsection (4).

(4) The supplement amount for any retired member of, if applicable, a joint annuitant, who is receiving a retirement benefit of lesser amount than the normal retirement benefit to which the retired member was entitled at time of retirement because of early retirement or election of an optional form of payment, shall be reduced to an amount equal to the product of paragraphs (a) and (b) of this subsection where:

(a) Is the reduced retirement benefit such member or joint annuitant is receiving divided by the normal retirement benefit to which the retired member was entitled at retirement, and

(b) Is the supplement amount computed in accordance with subsection (2) or subsection (3), whichever is applicable.

(5) The supplement amount calculated in accordance with this section shall be rounded to the nearest dollar.

History.—s. 5, ch. 67-276; s. 708, ch. 95-147.



112.356 - Payment of supplement.

112.356 Payment of supplement.—Any supplement due and payable under this act shall be paid by the department or under the direction and control of the department, based on information furnished by the retired member, or a joint annuitant, and the administrator of the system under which retirement benefits are being paid, beginning on the first day of the month coincident with or next following the later of the effective date of this act and the date of approval of the application for supplement by the department, and payable thereafter on the first day of each month in the normal or optional form in which retirement benefits under the applicable system are being paid; provided, however, that if application for supplement is made subsequent to December 31, 1967, not more than 6 retroactive monthly supplements shall be paid.

History.—s. 6, ch. 67-276; ss. 31, 35, ch. 69-106; s. 16, ch. 99-255.



112.357 - Appropriation.

112.357 Appropriation.—There is hereby appropriated annually from the respective retirement trust fund from which the retired member is receiving his or her normal retirement benefit, an amount necessary to provide the benefits hereunder, and the amount necessary for the effective and efficient administration of this act.

History.—s. 7, ch. 67-276; s. 709, ch. 95-147.



112.359 - Benefits exempt from taxes and execution.

112.359 Benefits exempt from taxes and execution.—The benefits provided for any person under the provisions of this act are exempt from any state, county or municipal tax of the state and shall not be subject to assignment, execution or attachment or to any legal process whatsoever.

History.—s. 9, ch. 67-276.



112.360 - Amendments.

112.360 Amendments.—References in this act to state and federal laws are intended to include such laws as they now exist or may hereafter be amended.

History.—s. 10, ch. 67-276.



112.361 - Additional and updated supplemental retirement benefits.

112.361 Additional and updated supplemental retirement benefits.—

(1) SHORT TITLE.—This section shall be known and cited as “The 1969 Florida Supplemental Retirement Act.”

(2) DEFINITIONS.—As used in this section, unless a different meaning is required by the context:

(a) “Funds” means the special trust funds in the State Treasury created under each of the retirement laws covered by this section.

(b) “Retired member” means any person:

1. Who either:

a. Had both attained age 65 and retired for reasons other than disability prior to January 1, 1968; or

b. Had retired because of disability prior to January 1, 1968, and who, if he or she had been covered under the Social Security Act, would have been eligible for disability benefits under Title II of the Social Security Act; and

2. Who is receiving benefits under any of the following systems:

a. State and County Officers and Employees Retirement System created by authority of chapter 122;

b. Supreme Court Justices, District Courts of Appeal Judges and Circuit Judges Retirement System created by authority of former chapter 123;

c. Teachers’ Retirement System of the state created by authority of chapter 238; or

d. Highway Patrol Pension Trust Fund created by authority of chapter 321.

In addition, “retired member” includes any state official or state employee who retired prior to January 1, 1958, and is receiving benefits by authority of s. 112.05.

(c) “Joint annuitant” means any person named by a retired member under the applicable system to receive any retirement benefits due and payable from the system after his or her death.

(d) “System” means any of the retirement systems specified in paragraph (b), including that pursuant to s. 112.05.

(e) “Social security benefit” means the monthly primary insurance amount, computed in accordance with the Social Security Act, from which is derived the monthly benefit amount which the retired member is receiving, entitled to receive, or would be entitled to receive upon application to the Social Security Administration, without taking into account any earned income which would cause a reduction in such amount. For purposes of this section:

1. The social security benefit of a retired member who is not insured under the Social Security Act shall be zero, and

2. The social security benefit of a deceased retired member who was insured under the Social Security Act shall be the primary insurance amount from which is derived the monthly benefit amount which the member was receiving or entitled to receive in the month immediately preceding his or her date of death.

(f) “Retirement benefit” means the monthly benefit which a retired member or joint annuitant is receiving from a system.

(g) “Department” means the Department of Management Services.

(3) PURPOSE OF SECTION.—The purpose of this section is to provide a supplement to the monthly retirement benefits being paid to, or with respect to, retired members under the retirement systems specified in paragraph (2)(b), such supplement to be approximately equal to the excess of the increase in social security benefits that the retired member would have received as a result of the 1967 amendments to the Social Security Act had he or she been covered for maximum benefits under the Social Security Act at age 65 or at date of retirement, whichever is later, over the amount of increase he or she has previously received or is entitled to receive as a result of the 1967 amendments to the Social Security Act by virtue of coverage under the Social Security Act.

(4) ELIGIBILITY FOR SUPPLEMENT.—Each retired member or, if applicable, a joint annuitant, except any person receiving survivor’s benefits under the Teachers’ Retirement System of the state in accordance with s. 238.07(18), shall be entitled to receive a supplement computed in accordance with subsection (5), upon:

(a) Furnishing to the department evidence from the Social Security Administration setting forth the retired member’s social security benefit or certifying the noninsured status of the retired member under the Social Security Act, and

(b) Filing written application with the department for such supplement.

(5) SUPPLEMENT AMOUNT.—

(a) The supplement amount for any retired member who is receiving the full normal retirement benefit to which the member was entitled at time of retirement shall be equal to $18 minus 11.5 percent of the member’s social security benefit.

(b) The supplement amount for any retired member or, if applicable, a joint annuitant, who is receiving a retirement benefit of lesser amount than the normal retirement benefit to which the retired member was entitled at time of retirement because of early retirement or election of an optional form of payment, shall be reduced to an amount equal to the product of subparagraphs 1. and 2. where:

1. Is the reduced retirement benefit such member or joint annuitant is receiving divided by the normal retirement benefit to which the retired member was entitled at retirement; and

2. Is the supplement amount computed in accordance with paragraph (a) of this subsection.

(c) The supplement amount calculated in accordance with this subsection shall be rounded to the nearest dollar.

(6) PAYMENT OF SUPPLEMENT.—Any supplement due and payable under this section shall be paid by the department or under the direction and control of the department, based on information furnished by the retired member, or a joint annuitant, and the administrator of the system under which retirement benefits are being paid, beginning on the first day of the month coincident with or next following the later of:

(a) July 1, 1969, or

(b) The date of approval of the application for supplement by the department,

and payable thereafter on the first day of each month in the normal or optional form in which retirement benefits under the applicable system are being paid. However, no retroactive monthly supplements shall be paid for any period prior to the date specified in this paragraph.

(7) APPROPRIATION.—

(a) There is hereby appropriated annually from the respective retirement trust fund from which the retired member is receiving his or her retirement benefit an amount necessary to provide the benefits hereunder and the amount necessary for the effective and efficient administration of this section.

(b) Amounts necessary to provide for benefits and expenses hereunder on behalf of retired members receiving benefits pursuant to s. 112.05 are hereby annually appropriated out of any moneys in the State Treasury not otherwise appropriated which amount out of the general revenue fund shall not exceed $50,000 annually.

(8) BENEFITS EXEMPT FROM TAXES AND EXECUTION.—The benefits provided for any person under the provisions of this section are exempt from any state, county, or municipal tax and shall not be subject to assignment, execution, or attachment or to any legal process whatsoever.

(9) AMENDMENTS.—References in this section to state and federal laws are intended to include such laws as they now exist or may hereafter be amended.

History.—s. 1, ch. 69-126; ss. 31, 35, ch. 69-106; s. 36, ch. 71-377; s. 1, ch. 73-326; s. 46, ch. 92-279; s. 55, ch. 92-326; s. 710, ch. 95-147; s. 2, ch. 95-154; s. 45, ch. 99-2; s. 18, ch. 99-255; s. 8, ch. 2010-5; s. 6, ch. 2013-18.



112.362 - Recomputation of retirement benefits.

112.362 Recomputation of retirement benefits.—

(1)(a) A member of any state-supported retirement system who retired prior to July 1, 1987, who has not less than 10 years of creditable service, and who is not entitled to the minimum benefit provided for in paragraph (b), upon reaching 65 years of age and upon application to the administrator of his or her retirement system, may have his or her present monthly retirement benefits recomputed and receive a monthly retirement allowance equal to $8 multiplied by the total number of years of creditable service. Effective July 1, 1980, this minimum monthly benefit shall be equal to $10.50 multiplied by the total number of years of creditable service, and thereafter said minimum monthly benefit shall be recomputed as provided in paragraph (5)(a). No present retirement benefits shall be reduced under this computation.

(b) A member of any state-supported retirement system who has already retired under a retirement plan or system which does not require its members to participate in social security pursuant to a modification of the federal-state social security agreement as authorized by the provisions of chapter 650, who is over 65 years of age, and who has more than 15 years of creditable service, upon application to the administrator, may have his or her present monthly retirement benefits recomputed and receive a monthly retirement allowance equal to $8 multiplied by the first 15 years of creditable service and $10 multiplied by every additional year of creditable service thereafter. No present retirement benefits shall be reduced under this computation. The minimum monthly benefit provided by this paragraph shall not apply to any member or the beneficiary of any member who retires after June 30, 1978.

(c) A member of any state-supported retirement system who, during the period July 1, 1975, through June 30, 1976, was on the retired payroll with more than 15 years of creditable service, was over 65 years of age, and was not eligible for the $10 minimum benefit provided by paragraph (b) shall receive the $8 minimum benefit provided by paragraph (a) retroactive to the date such retired person would first have been eligible for the $8 minimum benefit under the provisions of this section, had said section not been amended by chapter 75-242, Laws of Florida. Such retroactive $8 minimum benefit shall also be payable to the beneficiary or surviving spouse of a member who, if living, would have qualified for this retroactive minimum benefit.

(d) A member of any state-supported retirement system who retires on or after July 1, 1987, with at least 10 years of creditable service, having attained normal retirement date shall, upon reaching age 65 and making proper application to the administrator, be eligible to receive the applicable minimum monthly benefit provided by this subsection with the exception that only those years of creditable service accumulated by the member through June 30, 1987, shall be used in the calculation of the minimum monthly benefit amount and that no benefit shall exceed the average monthly compensation of the retiree due to the application of the minimum monthly benefit. All creditable service claimed for periods which occurred prior to July 1, 1987, shall be presumed to have been accumulated as of June 30, 1987, irrespective of the date on which such creditable service is claimed and credited. The minimum monthly benefit provided by this paragraph shall be reduced by the actuarial factor applied to the optional form of benefit under which the benefit is paid. The surviving spouse or beneficiary who is receiving a monthly benefit from a deceased retiree’s account shall be eligible to receive the minimum monthly benefit provided herein at the time the retiree would have been eligible for it had he or she lived, subject to the limitations herein and the appropriate actuarial reductions.

(2)(a) A retired member of any state-supported retirement system who retires prior to July 1, 1987, and who possesses the creditable service requirements contained in paragraph (1)(a) or paragraph (1)(b), or the surviving spouse or beneficiary of said member if such spouse or beneficiary is receiving a retirement benefit, shall, at the time the retiree reaches 65 years of age or would have reached 65 years of age if deceased, and upon proper application to the administrator, have his or her monthly retirement benefit recomputed and may receive a retirement benefit as provided in either paragraph (1)(a) or paragraph (1)(b) and, if a retirement option has been elected by the member, multiplied by the actuarial reduction factor relating to such retirement option and, if the member is deceased, multiplied by the percentage of the benefit payable to the surviving spouse or beneficiary. No present retirement benefits shall be reduced under this computation.

(b) A member of any state-supported retirement system who retires after July 1, 1975, and before July 1, 1987, who is over 65 years of age at the time of his or her retirement may be entitled to the benefit recalculation options provided by either paragraph (1)(a) or paragraph (1)(b).

(3) A member of any state-supported retirement system who has already retired under a retirement plan or system which does not require its members to participate in social security pursuant to a modification of the federal-state social security agreement as authorized by the provisions of chapter 650, who is over 65 years of age, and who has not less than 10 years of creditable service, or the surviving spouse or beneficiary of said member who, if living, would be over 65 years of age, upon application to the administrator, may have his or her present monthly retirement benefits recomputed and receive a monthly retirement allowance equal to $10 multiplied by the total number of years of creditable service. Effective July 1, 1978, this minimum monthly benefit shall be equal to $10.50 multiplied by the total number of years of creditable service, and thereafter said minimum monthly benefit shall be recomputed as provided in paragraph (5)(a). This adjustment shall be made in accordance with subsection (2). No retirement benefits shall be reduced under this computation. Retirees receiving additional benefits under the provisions of this subsection shall also receive the cost-of-living adjustments provided by the appropriate state-supported retirement system for the fiscal year beginning July 1, 1977, and for each fiscal year thereafter. The minimum monthly benefit provided by this subsection shall not apply to any member or the beneficiary of any member who retires after June 30, 1978.

(4)(a) Effective July 1, 1980, any person who retired prior to July 1, 1987, under a state-supported retirement system with not less than 10 years of creditable service and who is not receiving or entitled to receive federal social security benefits shall, upon reaching 65 years of age and upon application to the Department of Management Services, be entitled to receive a minimum monthly benefit equal to $16.50 multiplied by the member’s total number of years of creditable service and adjusted by the actuarial factor applied to the original benefit for optional forms of retirement. Thereafter, the minimum monthly benefit shall be recomputed as provided in paragraph (5)(a). Application for this minimum monthly benefit shall include certification by the retired member that he or she is not receiving and is not entitled to receive social security benefits and shall include written authorization for the Department of Management Services to have access to information from the Federal Social Security Administration concerning the member’s entitlement to or eligibility for social security benefits. The minimum benefit provided by this paragraph shall not be paid unless and until the application requirements of this paragraph are satisfied.

(b) Effective July 1, 1978, the surviving spouse or beneficiary who is receiving or entitled to receive a monthly benefit commencing prior to July 1, 1987, from the account of any deceased retired member who had completed at least 10 years of creditable service shall, at the time such deceased retiree would have reached age 65, if living, and, upon application to the Department of Management Services, be entitled to receive the minimum monthly benefit described in paragraph (a), adjusted by the actuarial factor applied to the optional form of benefit payable to said surviving spouse or beneficiary, provided said person is not receiving or entitled to receive federal social security benefits. Application for this minimum monthly benefit shall include certification by the surviving spouse or beneficiary that he or she is not receiving and is not entitled to receive social security benefits and shall include written authorization for the Department of Management Services to have access to information from the Federal Social Security Administration concerning such person’s entitlement to or eligibility for social security benefits. The minimum benefit provided by this paragraph shall not be paid unless and until the application requirements of this paragraph are satisfied.

(c) The minimum benefits authorized by this subsection shall be payable from the first day of the month following the month during which the retired member becomes or would have become age 65.

(d) A member of any state-supported retirement system who retires on or after July 1, 1987, with at least 10 years of creditable service, having attained normal retirement date shall, upon reaching age 65 and making proper application to the administrator, be eligible to receive the applicable minimum monthly benefit provided by this subsection with the exception that only those years of creditable service accumulated by the member through June 30, 1987, shall be used in the calculation of the minimum monthly benefit amount and that no benefit shall exceed the average monthly compensation of the retiree due to the application of the minimum monthly benefit. All creditable service claimed for periods which occurred prior to July 1, 1987, shall be presumed to have been accumulated as of June 30, 1987, irrespective of the date on which such creditable service is claimed and credited. The minimum monthly benefit provided by this paragraph shall be reduced by the actuarial factor applied to the optional form of benefit under which the benefit is paid. The surviving spouse or beneficiary who is receiving a monthly benefit from a deceased retiree’s account shall be eligible to receive the minimum monthly benefit provided herein at the time the retiree would have been eligible for it had he or she lived, subject to the limitations herein and the appropriate actuarial reductions.

(5)(a) Effective July 1, 1981, the dollar factors used in determining the minimum benefits provided by this section shall be adjusted by an amount derived by multiplying said dollar factors by the percentage change in the average cost-of-living index since the previous July 1, not to exceed 3 percent. Each July 1 thereafter, the adjusted dollar factors used in determining the minimum benefits provided by this section shall continue to be adjusted by an amount derived by multiplying the current adjusted dollar factors by the percentage change in the average cost-of-living index since the previous July 1, not to exceed 3 percent for any annual adjustment.

(b) “Average cost-of-living index” as of any July 1 date means the average of the monthly Consumer Price Index figures for the 12-month period from April 1 through March 31 immediately prior to the adjustment date, relative to the United States as a whole, issued by the Bureau of Labor Statistics of the United States Department of Labor.

(c) Effective July 1, 1987, the adjusted dollar factors used in determining the minimum benefits provided by this section shall be adjusted by a constant 3 percent.

(6) The funds necessary to pay the minimum monthly benefits provided by this section are hereby annually appropriated from the fund from which the original benefits are paid.

(7) A member, or a joint annuitant or other beneficiary, who is receiving a monthly benefit may refuse the application of the minimum benefit adjustment to such benefit.

History.—s. 1, ch. 70-224; s. 1, ch. 72-282; ss. 1, 2, 3, ch. 75-242; ss. 1, 2, ch. 76-228; s. 1, ch. 77-241; s. 1, ch. 78-364; s. 6, ch. 79-377; s. 1, ch. 80-242; s. 2, ch. 81-307; s. 3, ch. 85-246; s. 1, ch. 86-137; s. 2, ch. 88-382; s. 711, ch. 95-147; s. 19, ch. 99-255; s. 1, ch. 2000-347; s. 8, ch. 2016-10.



112.363 - Retiree health insurance subsidy.

112.363 Retiree health insurance subsidy.—

(1) PURPOSE OF SECTION.—The purpose of this section is to provide a monthly subsidy payment to retired members of any state-administered retirement system in order to assist such retired members in paying the costs of health insurance.

(2) ELIGIBILITY FOR RETIREE HEALTH INSURANCE SUBSIDY.—

(a) A person who is retired under a state-administered retirement system, or a beneficiary who is a spouse or financial dependent entitled to receive benefits under a state-administered retirement system, is eligible for health insurance subsidy payments provided under this section; except that pension recipients under ss. 121.40, 238.07(18)(a), and 250.22, recipients of health insurance coverage under s. 110.1232, or any other special pension or relief act shall not be eligible for such payments.

(b) For purposes of this section, a person is deemed retired from a state-administered retirement system when he or she terminates employment with all employers participating in the Florida Retirement System as described in s. 121.021(39) and:

1. For a member of the investment plan established under part II of chapter 121, the participant meets the age or service requirements to qualify for normal retirement as set forth in s. 121.021(29) and meets the definition of retiree in s. 121.4501(2).

2. For a member of the Florida Retirement System Pension Plan, or any employee who maintains creditable service under the pension plan and the investment plan, the member begins drawing retirement benefits from the pension plan.

(c) Effective July 1, 2001, any person retiring on or after that date as a member of the Florida Retirement System, including a member of the investment plan administered pursuant to part II of chapter 121, must have satisfied the vesting requirements for his or her membership class under the pension plan as administered under part I of chapter 121. However, a person retiring due to disability must qualify for a regular or in-line-of-duty disability benefit as provided in s. 121.091(4) or qualify for a disability benefit under a disability plan established under part II of chapter 121, as appropriate.

(d) Payment of the retiree health insurance subsidy shall be made only after coverage for health insurance for the retiree or beneficiary has been certified in writing to the Department of Management Services. Participation in a former employer’s group health insurance program is not a requirement for eligibility under this section. Coverage issued pursuant to s. 408.9091 is considered health insurance for the purposes of this section.

(e) Participants in the Senior Management Service Optional Annuity Program as provided in s. 121.055(6) and the State University System Optional Retirement Program as provided in s. 121.35 shall not receive the retiree health insurance subsidy provided in this section. The employer of such participant shall pay the contributions required in subsection (8) to the annuity program provided in s. 121.055(6)(d) or s. 121.35(4)(a), as applicable.

(3) RETIREE HEALTH INSURANCE SUBSIDY AMOUNT.—

(a) Beginning January 1, 1988, each eligible retiree or a beneficiary who is a spouse or financial dependent thereof shall receive a monthly retiree health insurance subsidy payment equal to the number of years of creditable service, as defined in s. 121.021(17), completed at the time of retirement multiplied by $1; however, no retiree may receive a subsidy payment of more than $30 or less than $10.

(b) Beginning January 1, 1989, each eligible retiree or a beneficiary who is a spouse or financial dependent shall receive a monthly retiree health insurance subsidy payment equal to the number of years of creditable service, as defined in s. 121.021(17), completed at the time of retirement multiplied by $2; however, no retiree may receive a subsidy payment of more than $60 or less than $20.

(c) Beginning January 1, 1991, each eligible retiree or a beneficiary who is a spouse or financial dependent shall receive a monthly retiree health insurance subsidy payment equal to the number of years of creditable service, as defined in s. 121.021(17), completed at the time of retirement multiplied by $3; however, no retiree may receive a subsidy payment of more than $90 or less than $30.

(d) Beginning January 1, 1999, each eligible retiree or, if the retiree is deceased, his or her beneficiary who is receiving a monthly benefit from such retiree’s account and who is a spouse, or a person who meets the definition of joint annuitant in s. 121.021(28), shall receive a monthly retiree health insurance subsidy payment equal to the number of years of creditable service, as defined in s. 121.021(17), completed at the time of retirement multiplied by $5; however, no eligible retiree or such beneficiary may receive a subsidy payment of more than $150 or less than $50. If there are multiple beneficiaries, the total payment must not be greater than the payment to which the retiree was entitled.

(e)1. Beginning July 1, 2001, each eligible retiree of the pension plan of the Florida Retirement System, or, if the retiree is deceased, his or her beneficiary who is receiving a monthly benefit from such retiree’s account and who is a spouse, or a person who meets the definition of joint annuitant in s. 121.021, shall receive a monthly retiree health insurance subsidy payment equal to the number of years of creditable service, as defined in s. 121.021, completed at the time of retirement multiplied by $5; however, no eligible retiree or beneficiary may receive a subsidy payment of more than $150 or less than $30. If there are multiple beneficiaries, the total payment may not be greater than the payment to which the retiree was entitled. The health insurance subsidy amount payable to any person receiving the retiree health insurance subsidy payment on July 1, 2001, may not be reduced solely by operation of this subparagraph.

2. Beginning July 1, 2002, each eligible member of the investment plan of the Florida Retirement System who has met the requirements of this section, or, if the member is deceased, his or her spouse who is the member’s designated beneficiary, shall receive a monthly retiree health insurance subsidy payment equal to the number of years of creditable service, as provided in this subparagraph, completed at the time of retirement, multiplied by $5; however, an eligible retiree or beneficiary may not receive a subsidy payment of more than $150 or less than $30. For purposes of determining a member’s creditable service used to calculate the health insurance subsidy, a member’s years of service credit or fraction thereof shall be based on the member’s work year as defined in s. 121.021(54). Credit must be awarded for a full work year if health insurance subsidy contributions have been made for each month in the member’s work year. In addition, all years of creditable service retained under the Florida Retirement System Pension Plan must be included as creditable service for purposes of this section. Notwithstanding any other provision in this section, the spouse at the time of death is the member’s beneficiary unless such member has designated a different beneficiary subsequent to the member’s most recent marriage.

(4) PAYMENT OF RETIREE HEALTH INSURANCE SUBSIDY.—Beginning January 1, 1988, any monthly retiree health insurance subsidy amount due and payable under this section shall be paid to retired members by the Department of Management Services or under the direction and control of the department.

(5) TRUST FUND ESTABLISHED.—There is hereby established a trust fund in the state treasury to be entitled the Retiree Health Insurance Subsidy Trust Fund. Said trust fund shall be used to account for all moneys received and disbursed pursuant to this section. Should funding for the retiree health insurance subsidy program fail to provide full benefits for all participants, the benefits may be reduced or canceled at any time.

(6) INVESTMENTS OF THE TRUST FUND.—The State Board of Administration created by the authority of the State Constitution shall invest and reinvest the funds of the trust fund in accordance with ss. 215.44-215.53. Costs incurred by the Board of Administration incurring from the provisions of this section shall be deducted from the interest earnings accruing to the trust fund.

(7) ADMINISTRATION OF SYSTEM.—The Department of Management Services may adopt such rules and regulations as are necessary for the effective and efficient administration of this section. The cost of administration shall be appropriated from the trust fund.

(8) CONTRIBUTIONS.—For purposes of funding the insurance subsidy provided by this section:

(a) Beginning October 1, 1987, the employer of each member of a state-administered retirement plan shall contribute 0.24 percent of gross compensation each pay period.

(b) Beginning January 1, 1989, the employer of each member of a state-administered retirement plan shall contribute 0.48 percent of gross compensation each pay period.

(c) Beginning January 1, 1994, the employer of each member of a state-administered retirement plan shall contribute 0.56 percent of gross compensation each pay period.

(d) Beginning January 1, 1995, the employer of each member of a state-administered retirement plan shall contribute 0.66 percent of gross compensation each pay period.

(e) Beginning July 1, 1998, the employer of each member of a state-administered retirement plan shall contribute 0.94 percent of gross compensation each pay period.

(f) Beginning July 1, 2001, the employer of each member of a state-administered plan shall contribute 1.11 percent of gross compensation each pay period.

(g) Beginning July 1, 2013, the employer of each member of a state-administered plan shall contribute 1.20 percent of gross compensation each pay period.

(h) Beginning July 1, 2014, the employer of each member of a state-administered plan shall contribute 1.26 percent of gross compensation each pay period.

(i) Beginning July 1, 2015, the employer of each member of a state-administered plan shall contribute 1.66 percent of gross compensation each pay period.

Such contributions shall be submitted to the Department of Management Services and deposited in the Retiree Health Insurance Subsidy Trust Fund.

(9) BENEFITS.—Subsidy payments shall be payable under the retiree health insurance subsidy program only to participants in the program or their beneficiaries, beginning with the month the division receives certification of coverage for health insurance for the eligible retiree or beneficiary. If the division receives such certification at any time during the 6 months after retirement benefits commence, the retiree health insurance subsidy shall be paid retroactive to the effective retirement date. If, however, the division receives such certification 7 or more months after commencement of benefits, the retroactive retiree health insurance subsidy payment will cover a maximum of 6 months. Such subsidy payments shall not be subject to assignment, execution, or attachment or to any legal process whatsoever.

History.—s. 4, ch. 87-373; s. 3, ch. 88-382; s. 2, ch. 90-274; s. 47, ch. 92-279; s. 55, ch. 92-326; s. 2, ch. 93-193; s. 2, ch. 94-259; s. 1, ch. 98-413; s. 20, ch. 99-255; s. 18, ch. 2000-169; s. 13, ch. 2001-262; s. 1, ch. 2004-71; s. 1, ch. 2008-32; s. 9, ch. 2010-5; s. 3, ch. 2011-68; s. 1, ch. 2013-53; s. 1, ch. 2014-54; s. 1, ch. 2015-227.






Part V - SUSPENSION, REMOVAL, OR RETIREMENT OF PUBLICOFFICERS (ss. 112.40-112.52)

112.40 - Disposition of order of suspension.

112.40 Disposition of order of suspension.—An order of suspension by the Governor, upon its execution, shall be delivered to the Department of State. The department shall forthwith deliver copies by registered mail, or otherwise as it may be advised, to the officer suspended, the Secretary of the Senate, and the Attorney General. The order of suspension shall be effective upon the filing of the same with the department of state. No further communication by the Governor with the Senate shall be necessary to permit the Senate to act.

History.—s. 1, ch. 69-277; ss. 10, 35, ch. 69-106.



112.41 - Contents of order of suspension; Senate select committee; special magistrate.

112.41 Contents of order of suspension; Senate select committee; special magistrate.—

(1) The order of the Governor, in suspending any officer pursuant to the provisions of s. 7, Art. IV of the State Constitution, shall specify facts sufficient to advise both the officer and the Senate as to the charges made or the basis of the suspension.

(2) The Senate shall conduct a hearing in the manner prescribed by rules of the Senate adopted for this purpose.

(3) The Senate may provide for a select committee to be appointed by the Senate in accordance with its rules for the purpose of hearing the evidence and making its recommendation to the Senate as to the removal or reinstatement of the suspended officer.

(4) The Senate may, in lieu of the use of a select committee, appoint a special magistrate to receive the evidence and make recommendations to the Senate.

History.—s. 2, ch. 69-277; s. 60, ch. 2004-11.



112.42 - Period during which grounds may have occurred.

112.42 Period during which grounds may have occurred.—The Governor may suspend any officer on any constitutional ground for such suspension that occurred during the existing term of the officer or during the next preceding 4 years.

History.—s. 3, ch. 69-277; s. 1, ch. 71-333.



112.43 - Prosecution of suspension before Senate.

112.43 Prosecution of suspension before Senate.—All suspensions heard by the Senate, a select committee, or special magistrate in accordance with rules of the Senate shall be prosecuted by the Governor, the Governor’s legal staff, or an attorney designated by the Governor. Should the Senate, or the select committee appointed by the Senate to hear the evidence and to make recommendations, desire private counsel, either the Senate or the select committee shall be entitled to employ its own counsel for this purpose. Nothing herein shall prevent the Senate or its select committee from making its own investigation and presenting such evidence as its investigation may reveal. The Governor may request the advice of the Department of Legal Affairs relative to the suspension order prior to its issuance by the Governor. Following the issuance of the suspension order, either the Senate or the select committee may request the Department of Legal Affairs to provide counsel for the Senate to advise on questions of law or otherwise advise with the Senate or the select committee, but the Department of Legal Affairs shall not be required to prosecute before the Senate or the committee and shall, pursuant to the terms of this section, act as the legal adviser only.

History.—s. 4, ch. 69-277; s. 33, ch. 77-104; s. 712, ch. 95-147; s. 61, ch. 2004-11.



112.44 - Failure to prove charges; payment of attorney’s fees or salary.

112.44 Failure to prove charges; payment of attorney’s fees or salary.—In the event any officer suspended by the Governor shall not be removed by the Senate, the officer shall be reinstated, and the Senate may provide that the county, district, or state, as the case may be, shall pay reasonable attorney’s fees and costs of the reinstated officer upon his or her exoneration; or the Legislature may at any time after such reinstatement provide for the payment from general revenue funds of reasonable attorney’s fees and costs or the salary and emoluments of office from the date of suspension to the date of reinstatement. The appropriation for such fees, costs, and salary and emoluments may be contained in the General Appropriations Act or any other appropriate general act. This part shall constitute sufficient authority for the payment of such attorney’s fees and costs as the officer may reasonably have incurred in his or her own defense.

History.—s. 5, ch. 69-277; s. 2, ch. 80-333; s. 713, ch. 95-147.



112.45 - Senate’s report; results of prosecution.

112.45 Senate’s report; results of prosecution.—

(1) The Secretary of the Senate shall, as soon as reasonably possible following the action of the Senate, file with the Department of State a report of the action of the Senate, including an order signed by the President and the Secretary specifying the action taken by the Senate. The action of the Senate shall become effective immediately upon the filing of the order with the Department of State, and the Department of State shall forthwith deliver copies of such order to the Governor, the officer involved, and the governing body of the county, district, or state, as the case may be. Any such order or any certified copy thereof, under the signature of the Secretary of State, may be recorded in the public records of any county in this state.

(2) The date of delivery of the order to the Department of State shall be the effective date of the removal or reinstatement, as the case may be, and, should the official be reinstated, he or she shall be entitled to reimbursement for such pay and emoluments of office from the date of suspension to that date, as though he or she had never been suspended, and the order of the Senate, or a certified copy thereof, shall constitute the authority of the county, district, or state, to make such payment for reimbursement.

History.—s. 6, ch. 69-277; ss. 10, 35, ch. 69-106; s. 714, ch. 95-147.



112.46 - Period during which suspension will lie.

112.46 Period during which suspension will lie.—Any officer subject to suspension by the Governor pursuant to the State Constitution shall be subject to such suspension from the date provided by law for such officer to take office whether or not the Governor has executed and delivered the commission of office to the said officer. It is the intent of this part to provide that the formal execution of a commission by the Governor and a delivery thereof to the officer is a ministerial duty not necessary either to the performance of the duties of that officer or to the susceptibility to suspension of that officer. However, nothing in this part shall prohibit or preclude any officer claiming title to any office from seeking a judicial determination of his or her right to such office, regardless of the issuance or nonissuance of a commission to such office.

History.—s. 7, ch. 69-277; s. 715, ch. 95-147.



112.47 - Hearing before Senate select committee; notice.

112.47 Hearing before Senate select committee; notice.—The Senate shall afford each suspended official a hearing before a select committee or special magistrate, and shall notify such suspended official of the time and place of the hearing sufficiently in advance thereof to afford such official an opportunity fully and adequately to prepare such defenses as the official may be advised are necessary and proper, and all such defenses may be presented by the official or by the official’s attorney. In the furtherance of this provision the Senate shall adopt sufficient procedural rules to afford due process both to the Governor in the presentation of his or her evidence and to the suspended official, but in the absence of such adoption, this section shall afford a full and complete hearing, public in nature, as required by the State Constitution. However, nothing in this part shall prevent either the select committee or the Senate from conducting portions of the hearing in executive session if the Senate rules so provide.

History.—s. 8, ch. 69-277; s. 716, ch. 95-147; s. 62, ch. 2004-11.



112.48 - Suspension when Senate not in session.

112.48 Suspension when Senate not in session.—The Governor may suspend any officer at any time, whether or not the Senate is in session. However, the Senate need not hear or determine the question of the suspension of the officer during any regular session.

History.—s. 9, ch. 69-277.



112.49 - Persons exercising powers and duties of county officers subject to suspension by Governor.

112.49 Persons exercising powers and duties of county officers subject to suspension by Governor.—In the administration of any city-county merger or city-county charter, or any such form of government which provides for the merging of the powers, duties, and functions of any municipal and county governments, any officer, official, or employee of such merged government who exercises the powers and duties of a county officer, whether he or she shall be elected or appointed, shall be deemed to be a county officer and therefore subject to the power of the Governor under the State Constitution to suspend officers. If the charter or other authority under which any city-county merger is accomplished shall provide means for the suspension or removal of such officers, then the power to suspend shall be concurrent in the city-county government and in the Governor.

History.—s. 2, ch. 71-333; s. 717, ch. 95-147.



112.50 - Governor to retain power to suspend public officers.

112.50 Governor to retain power to suspend public officers.—Whenever any state, county, or municipal officer is made subject to suspension or removal by the terms of any statute or municipal charter, the power of the Governor to suspend officers shall not be affected by such statutory or charter provisions, and the power to suspend shall reside concurrently in the Governor and in the statutory or charter authority.

History.—s. 3, ch. 71-333.



112.501 - Municipal board members; suspension; removal.

112.501 Municipal board members; suspension; removal.—

(1) For the purposes of this section, the term “municipal board member” is defined as any person who is appointed or confirmed by the governing body of a municipality to be a member of a board, commission, authority, or council which is created or authorized by general law, special act, or municipal charter.

(2) By resolution specifying facts sufficient to advise a municipal board member as to the basis for his or her suspension or removal and after reasonable notice to the municipal board member and an opportunity for the member to be heard, a governing body of the municipality may:

(a) Suspend or remove from office any municipal board member for malfeasance, misfeasance, neglect of duty, habitual drunkenness, incompetence, or permanent inability to perform his or her official duties.

(b) Suspend from office any municipal board member who is arrested for a felony or for a misdemeanor related to the duties of office or who is indicted or informed against for the commission of any federal felony or misdemeanor or state felony or misdemeanor.

(3) In addition to the authority granted under subsection (2), the governing body of a municipality may remove from office any municipal board member who is convicted of a federal felony or misdemeanor or state felony or misdemeanor. For the purposes of this subsection, any person who pleads guilty or nolo contendere or who is found guilty shall be deemed to have been convicted, notwithstanding a suspension of sentence or a withholding of adjudication.

(4) A suspended municipal board member may, at any time before his or her removal, be reinstated by the governing body of the municipality in its discretion.

(5) The suspension of a municipal board member by the governing body of a municipality creates a temporary vacancy in such office during the suspension. Any temporary vacancy in office created by the suspension of a municipal board member under the provisions of this section shall be filled by a temporary appointment to such office for the period of the suspension, not to extend beyond the term of the suspended municipal board member. Such temporary appointment shall be made in the same manner and by the same authority as provided by law for the filling of a permanent vacancy in such office. If no provision for filling a permanent vacancy in such office is provided by law, special act, or municipal charter, the temporary appointment shall be made by the governing body of the municipality.

(6) No municipal board member who has been suspended from office under this section may perform any official act, duty, or function during his or her suspension; receive any pay or allowance during his or her suspension; or be entitled to any of the emoluments or privileges of his or her office during suspension.

(7) If the municipal board member is acquitted or found not guilty or is otherwise cleared of the charges which were the basis of the arrest, indictment, or information by reason of which he or she was suspended under the provisions of this section, the governing body of the municipality shall forthwith revoke the suspension and restore such municipal board member to office; and the member shall be entitled to and be paid full back pay and other emoluments or allowances to which he or she would have been entitled for the full period of time of the suspension. If, during the suspension, the term of office of the municipal board member expires and a successor is either appointed or confirmed, such back pay, emoluments, or allowances shall only be paid for the duration of the term of office during which the municipal board member was suspended under the provisions of this section, and he or she shall not be reinstated.

(8) This section applies in the absence of a charter provision.

History.—s. 1, ch. 84-245; s. 718, ch. 95-147.



112.51 - Municipal officers; suspension; removal from office.

112.51 Municipal officers; suspension; removal from office.—

(1) By executive order stating the grounds for the suspension and filed with the Secretary of State, the Governor may suspend from office any elected or appointed municipal official for malfeasance, misfeasance, neglect of duty, habitual drunkenness, incompetence, or permanent inability to perform official duties.

(2) Whenever any elected or appointed municipal official is arrested for a felony or for a misdemeanor related to the duties of office or is indicted or informed against for the commission of a federal felony or misdemeanor or state felony or misdemeanor, the Governor has the power to suspend such municipal official from office.

(3) The suspension of such official by the Governor creates a temporary vacancy in such office during the suspension. Any temporary vacancy in office created by suspension of an official under the provisions of this section shall be filled by a temporary appointment to such office for the period of the suspension. Such temporary appointment shall be made in the same manner and by the same authority by which a permanent vacancy in such office is filled as provided by law. If no provision for filling a permanent vacancy in such office is provided by law, the temporary appointment shall be made by the Governor.

(4) No municipal official who has been suspended from office under this section may perform any official act, duty, or function during his or her suspension; receive any pay or allowance during his or her suspension; or be entitled to any of the emoluments or privileges of his or her office during suspension.

(5) If the municipal official is convicted of any of the charges contained in the indictment or information by reason of which he or she was suspended under the provisions of this section, the Governor shall remove such municipal official from office. If a person was selected to fill the temporary vacancy pursuant to subsection (3), that person shall serve the remaining balance, if any, of the removed official’s term of office. Otherwise, any vacancy created by the removal shall be filled as provided by law. For the purposes of this section, any person who pleads guilty or nolo contendere or who is found guilty shall be deemed to have been convicted, notwithstanding a suspension of sentence or a withholding of adjudication.

(6) If the municipal official is acquitted or found not guilty or is otherwise cleared of the charges which were the basis of the arrest, indictment, or information by reason of which he or she was suspended under the provisions of this section, then the Governor shall forthwith revoke the suspension and restore such municipal official to office; and the official shall be entitled to and be paid full back pay and such other emoluments or allowances to which he or she would have been entitled for the full period of time of the suspension. If, during the suspension, the term of office of the municipal official expires and a successor is either appointed or elected, such back pay, emoluments, or allowances shall only be paid for the duration of the term of office during which the municipal official was suspended under the provisions of this section, and he or she shall not be reinstated.

History.—s. 1, ch. 67-66; s. 1, ch. 69-256; s. 3, ch. 73-129; s. 2, ch. 84-245; s. 16, ch. 87-224; s. 719, ch. 95-147; s. 50, ch. 2007-30.

Note.—Former s. 166.16.



112.511 - Members of special district governing bodies; suspension; removal from office.

112.511 Members of special district governing bodies; suspension; removal from office.—

(1) A member of the governing body of a special district, as defined in s. 189.012, who exercises the powers and duties of a state or a county officer, is subject to the Governor’s power under s. 7(a), Art. IV of the State Constitution to suspend such officers.

(2) A member of the governing body of a special district, as defined in s. 189.012, who exercises powers and duties other than that of a state or county officer, is subject to the suspension and removal procedures under s. 112.51.

History.—s. 4, ch. 2014-22.



112.52 - Removal of a public official when a method is not otherwise provided.

112.52 Removal of a public official when a method is not otherwise provided.—

(1) When a method for removal from office is not otherwise provided by the State Constitution or by law, the Governor may by executive order suspend from office an elected or appointed public official, by whatever title known, who is indicted or informed against for commission of any felony, or for any misdemeanor arising directly out of his or her official conduct or duties, and may fill the office by appointment for the period of suspension, not to extend beyond the term.

(2) During the period of the suspension, the public official shall not perform any official act, duty, or function or receive any pay, allowance, emolument, or privilege of office.

(3) If convicted, the public official may be removed from office by executive order of the Governor. For the purpose of this section, any person who pleads guilty or nolo contendere or who is found guilty shall be deemed to have been convicted, notwithstanding the suspension of sentence or the withholding of adjudication.

(4) If the public official is acquitted or found not guilty, or the charges are otherwise dismissed, the Governor shall by executive order revoke the suspension; and the public official shall be entitled to full back pay and such other emoluments or allowances to which he or she would have been entitled had he or she not been suspended.

History.—s. 1, ch. 80-333; s. 720, ch. 95-147.






Part VI - LAW ENFORCEMENT AND CORRECTIONAL OFFICERS (ss. 112.531-112.535)

112.531 - Definitions.

112.531 Definitions.—As used in this part:

(1) “Law enforcement officer” means any person, other than a chief of police, who is employed full time by any municipality or the state or any political subdivision thereof and whose primary responsibility is the prevention and detection of crime or the enforcement of the penal, traffic, or highway laws of this state; and includes any person who is appointed by the sheriff as a deputy sheriff pursuant to s. 30.07.

(2) “Correctional officer” means any person, other than a warden, who is appointed or employed full time by the state or any political subdivision thereof whose primary responsibility is the supervision, protection, care, custody, or control of inmates within a correctional institution; and includes correctional probation officers, as defined in s. 943.10(3). However, the term “correctional officer” does not include any secretarial, clerical, or professionally trained personnel.

History.—s. 1, ch. 74-274; s. 1, ch. 75-41; s. 34, ch. 77-104; s. 1, ch. 82-156; s. 1, ch. 89-223; s. 1, ch. 93-19; s. 3, ch. 2000-161.



112.532 - Law enforcement officers’ and correctional officers’ rights.

112.532 Law enforcement officers’ and correctional officers’ rights.—All law enforcement officers and correctional officers employed by or appointed to a law enforcement agency or a correctional agency shall have the following rights and privileges:

(1) RIGHTS OF LAW ENFORCEMENT OFFICERS AND CORRECTIONAL OFFICERS WHILE UNDER INVESTIGATION.—Whenever a law enforcement officer or correctional officer is under investigation and subject to interrogation by members of his or her agency for any reason that could lead to disciplinary action, suspension, demotion, or dismissal, the interrogation must be conducted under the following conditions:

(a) The interrogation shall be conducted at a reasonable hour, preferably at a time when the law enforcement officer or correctional officer is on duty, unless the seriousness of the investigation is of such a degree that immediate action is required.

(b) The interrogation shall take place either at the office of the command of the investigating officer or at the office of the local precinct, police unit, or correctional unit in which the incident allegedly occurred, as designated by the investigating officer or agency.

(c) The law enforcement officer or correctional officer under investigation shall be informed of the rank, name, and command of the officer in charge of the investigation, the interrogating officer, and all persons present during the interrogation. All questions directed to the officer under interrogation shall be asked by or through one interrogator during any one investigative interrogation, unless specifically waived by the officer under investigation.

(d) The law enforcement officer or correctional officer under investigation must be informed of the nature of the investigation before any interrogation begins, and he or she must be informed of the names of all complainants. All identifiable witnesses shall be interviewed, whenever possible, prior to the beginning of the investigative interview of the accused officer. The complaint, all witness statements, including all other existing subject officer statements, and all other existing evidence, including, but not limited to, incident reports, GPS locator information, and audio or video recordings relating to the incident under investigation, must be provided to each officer who is the subject of the complaint before the beginning of any investigative interview of that officer. An officer, after being informed of the right to review witness statements, may voluntarily waive the provisions of this paragraph and provide a voluntary statement at any time.

(e) Interrogating sessions shall be for reasonable periods and shall be timed to allow for such personal necessities and rest periods as are reasonably necessary.

(f) The law enforcement officer or correctional officer under interrogation may not be subjected to offensive language or be threatened with transfer, dismissal, or disciplinary action. A promise or reward may not be made as an inducement to answer any questions.

(g) The formal interrogation of a law enforcement officer or correctional officer, including all recess periods, must be recorded on audio tape, or otherwise preserved in such a manner as to allow a transcript to be prepared, and there shall be no unrecorded questions or statements. Upon the request of the interrogated officer, a copy of any recording of the interrogation session must be made available to the interrogated officer no later than 72 hours, excluding holidays and weekends, following said interrogation.

(h) If the law enforcement officer or correctional officer under interrogation is under arrest, or is likely to be placed under arrest as a result of the interrogation, he or she shall be completely informed of all his or her rights before commencing the interrogation.

(i) At the request of any law enforcement officer or correctional officer under investigation, he or she has the right to be represented by counsel or any other representative of his or her choice, who shall be present at all times during the interrogation whenever the interrogation relates to the officer’s continued fitness for law enforcement or correctional service.

(j) Notwithstanding the rights and privileges provided by this part, this part does not limit the right of an agency to discipline or to pursue criminal charges against an officer.

(2) COMPLAINT REVIEW BOARDS.—A complaint review board shall be composed of three members: One member selected by the chief administrator of the agency or unit; one member selected by the aggrieved officer; and a third member to be selected by the other two members. Agencies or units having more than 100 law enforcement officers or correctional officers shall utilize a five-member board, with two members being selected by the administrator, two members being selected by the aggrieved officer, and the fifth member being selected by the other four members. The board members shall be law enforcement officers or correctional officers selected from any state, county, or municipal agency within the county. There shall be a board for law enforcement officers and a board for correctional officers whose members shall be from the same discipline as the aggrieved officer. The provisions of this subsection shall not apply to sheriffs or deputy sheriffs.

(3) CIVIL SUITS BROUGHT BY LAW ENFORCEMENT OFFICERS OR CORRECTIONAL OFFICERS.—Every law enforcement officer or correctional officer shall have the right to bring civil suit against any person, group of persons, or organization or corporation, or the head of such organization or corporation, for damages, either pecuniary or otherwise, suffered during the performance of the officer’s official duties, for abridgment of the officer’s civil rights arising out of the officer’s performance of official duties, or for filing a complaint against the officer which the person knew was false when it was filed. This section does not establish a separate civil action against the officer’s employing law enforcement agency for the investigation and processing of a complaint filed under this part.

(4)(a) NOTICE OF DISCIPLINARY ACTION.—A dismissal, demotion, transfer, reassignment, or other personnel action that might result in loss of pay or benefits or that might otherwise be considered a punitive measure may not be taken against any law enforcement officer or correctional officer unless the law enforcement officer or correctional officer is notified of the action and the reason or reasons for the action before the effective date of the action.

(b) Notwithstanding s. 112.533(2), whenever a law enforcement officer or correctional officer is subject to disciplinary action consisting of suspension with loss of pay, demotion, or dismissal, the officer or the officer’s representative shall, upon request, be provided with a complete copy of the investigative file, including the final investigative report and all evidence, and with the opportunity to address the findings in the report with the employing law enforcement agency before imposing disciplinary action consisting of suspension with loss of pay, demotion, or dismissal. The contents of the complaint and investigation shall remain confidential until such time as the employing law enforcement agency makes a final determination whether or not to issue a notice of disciplinary action consisting of suspension with loss of pay, demotion, or dismissal. This paragraph does not provide law enforcement officers with a property interest or expectancy of continued employment, employment, or appointment as a law enforcement officer.

(5) RETALIATION FOR EXERCISING RIGHTS.—No law enforcement officer or correctional officer shall be discharged; disciplined; demoted; denied promotion, transfer, or reassignment; or otherwise discriminated against in regard to his or her employment or appointment, or be threatened with any such treatment, by reason of his or her exercise of the rights granted by this part.

(6) LIMITATIONS PERIOD FOR DISCIPLINARY ACTIONS.—

(a) Except as provided in this subsection, disciplinary action, suspension, demotion, or dismissal may not be undertaken by an agency against a law enforcement officer or correctional officer for any act, omission, or other allegation of misconduct if the investigation of the allegation is not completed within 180 days after the date the agency receives notice of the allegation by a person authorized by the agency to initiate an investigation of the misconduct. If the agency determines that disciplinary action is appropriate, it shall complete its investigation and give notice in writing to the law enforcement officer or correctional officer of its intent to proceed with disciplinary action, along with a proposal of the specific action sought, including length of suspension, if applicable. Notice to the officer must be provided within 180 days after the date the agency received notice of the alleged misconduct, except as follows:

1. The running of the limitations period may be tolled for a period specified in a written waiver of the limitation by the law enforcement officer or correctional officer.

2. The running of the limitations period is tolled during the time that any criminal investigation or prosecution is pending in connection with the act, omission, or other allegation of misconduct.

3. If the investigation involves an officer who is incapacitated or otherwise unavailable, the running of the limitations period is tolled during the period of incapacitation or unavailability.

4. In a multijurisdictional investigation, the limitations period may be extended for a period of time reasonably necessary to facilitate the coordination of the agencies involved.

5. The running of the limitations period may be tolled for emergencies or natural disasters during the time period wherein the Governor has declared a state of emergency within the jurisdictional boundaries of the concerned agency.

6. The running of the limitations period is tolled during the time that the officer’s compliance hearing proceeding is continuing beginning with the filing of the notice of violation and a request for a hearing and ending with the written determination of the compliance review panel or upon the violation being remedied by the agency.

(b) An investigation against a law enforcement officer or correctional officer may be reopened, notwithstanding the limitations period for commencing disciplinary action, demotion, or dismissal, if:

1. Significant new evidence has been discovered that is likely to affect the outcome of the investigation.

2. The evidence could not have reasonably been discovered in the normal course of investigation or the evidence resulted from the predisciplinary response of the officer.

Any disciplinary action resulting from an investigation that is reopened pursuant to this paragraph must be completed within 90 days after the date the investigation is reopened.

History.—s. 2, ch. 74-274; s. 2, ch. 82-156; s. 2, ch. 93-19; s. 721, ch. 95-147; s. 1, ch. 98-249; s. 1, ch. 2000-184; s. 1, ch. 2003-149; s. 3, ch. 2005-100; s. 1, ch. 2007-110; s. 1, ch. 2009-200.



112.533 - Receipt and processing of complaints.

112.533 Receipt and processing of complaints.—

(1)(a) Every law enforcement agency and correctional agency shall establish and put into operation a system for the receipt, investigation, and determination of complaints received by such agency from any person, which shall be the procedure for investigating a complaint against a law enforcement and correctional officer and for determining whether to proceed with disciplinary action or to file disciplinary charges, notwithstanding any other law or ordinance to the contrary. When law enforcement or correctional agency personnel assigned the responsibility of investigating the complaint prepare an investigative report or summary, regardless of form, the person preparing the report shall, at the time the report is completed:

1. Verify pursuant to s. 92.525 that the contents of the report are true and accurate based upon the person’s personal knowledge, information, and belief.

2. Include the following statement, sworn and subscribed to pursuant to s. 92.525:

“I, the undersigned, do hereby swear, under penalty of perjury, that, to the best of my personal knowledge, information, and belief, I have not knowingly or willfully deprived, or allowed another to deprive, the subject of the investigation of any of the rights contained in ss. 112.532 and 112.533, Florida Statutes.”

The requirements of subparagraphs 1. and 2. shall be completed prior to the determination as to whether to proceed with disciplinary action or to file disciplinary charges. This subsection does not preclude the Criminal Justice Standards and Training Commission from exercising its authority under chapter 943.

(b)1. Any political subdivision that initiates or receives a complaint against a law enforcement officer or correctional officer must within 5 business days forward the complaint to the employing agency of the officer who is the subject of the complaint for review or investigation.

2. For purposes of this paragraph, the term “political subdivision” means a separate agency or unit of local government created or established by law or ordinance and the officers thereof and includes, but is not limited to, an authority, board, branch, bureau, city, commission, consolidated government, county, department, district, institution, metropolitan government, municipality, office, officer, public corporation, town, or village.

(2)(a) A complaint filed against a law enforcement officer or correctional officer with a law enforcement agency or correctional agency and all information obtained pursuant to the investigation by the agency of the complaint is confidential and exempt from the provisions of s. 119.07(1) until the investigation ceases to be active, or until the agency head or the agency head’s designee provides written notice to the officer who is the subject of the complaint, either personally or by mail, that the agency has either:

1. Concluded the investigation with a finding not to proceed with disciplinary action or to file charges; or

2. Concluded the investigation with a finding to proceed with disciplinary action or to file charges.

Notwithstanding the foregoing provisions, the officer who is the subject of the complaint, along with legal counsel or any other representative of his or her choice, may review the complaint and all statements regardless of form made by the complainant and witnesses and all existing evidence, including, but not limited to, incident reports, analyses, GPS locator information, and audio or video recordings relating to the investigation, immediately before beginning the investigative interview. All statements, regardless of form, provided by a law enforcement officer or correctional officer during the course of a complaint investigation of that officer shall be made under oath pursuant to s. 92.525. Knowingly false statements given by a law enforcement officer or correctional officer under investigation may subject the law enforcement officer or correctional officer to prosecution for perjury. If a witness to a complaint is incarcerated in a correctional facility and may be under the supervision of, or have contact with, the officer under investigation, only the names and written statements of the complainant and nonincarcerated witnesses may be reviewed by the officer under investigation immediately prior to the beginning of the investigative interview.

(b) This subsection does not apply to any public record which is exempt from public disclosure pursuant to chapter 119. For the purposes of this subsection, an investigation shall be considered active as long as it is continuing with a reasonable, good faith anticipation that an administrative finding will be made in the foreseeable future. An investigation shall be presumed to be inactive if no finding is made within 45 days after the complaint is filed.

(c) Notwithstanding other provisions of this section, the complaint and information shall be available to law enforcement agencies, correctional agencies, and state attorneys in the conduct of a lawful criminal investigation.

(3) A law enforcement officer or correctional officer has the right to review his or her official personnel file at any reasonable time under the supervision of the designated records custodian. A law enforcement officer or correctional officer may attach to the file a concise statement in response to any items included in the file identified by the officer as derogatory, and copies of such items must be made available to the officer.

(4) Any person who is a participant in an internal investigation, including the complainant, the subject of the investigation and the subject’s legal counsel or a representative of his or her choice, the investigator conducting the investigation, and any witnesses in the investigation, who willfully discloses any information obtained pursuant to the agency’s investigation, including, but not limited to, the identity of the officer under investigation, the nature of the questions asked, information revealed, or documents furnished in connection with a confidential internal investigation of an agency, before such complaint, document, action, or proceeding becomes a public record as provided in this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. However, this subsection does not limit a law enforcement or correctional officer’s ability to gain access to information under paragraph (2)(a). Additionally, a sheriff, police chief, or other head of a law enforcement agency, or his or her designee, is not precluded by this section from acknowledging the existence of a complaint and the fact that an investigation is underway.

History.—s. 3, ch. 74-274; s. 3, ch. 82-156; s. 1, ch. 82-405; s. 1, ch. 83-136; s. 1, ch. 87-59; s. 2, ch. 89-223; s. 1, ch. 90-32; s. 31, ch. 90-360; s. 3, ch. 93-19; s. 722, ch. 95-147; s. 39, ch. 96-406; s. 2, ch. 98-249; s. 2, ch. 2000-184; s. 2, ch. 2003-149; s. 33, ch. 2004-335; s. 42, ch. 2005-251; s. 2, ch. 2007-110; s. 1, ch. 2007-118; s. 2, ch. 2009-200.



112.534 - Failure to comply; official misconduct.

112.534 Failure to comply; official misconduct.—

(1) If any law enforcement agency or correctional agency, including investigators in its internal affairs or professional standards division, or an assigned investigating supervisor, intentionally fails to comply with the requirements of this part, the following procedures apply. For purposes of this section, the term “law enforcement officer” or “correctional officer” includes the officer’s representative or legal counsel, except in application of paragraph (d).

(a) The law enforcement officer or correctional officer shall advise the investigator of the intentional violation of the requirements of this part which is alleged to have occurred. The officer’s notice of violation is sufficient to notify the investigator of the requirements of this part which are alleged to have been violated and the factual basis of each violation.

(b) If the investigator fails to cure the violation or continues the violation after being notified by the law enforcement officer or correctional officer, the officer shall request the agency head or his or her designee be informed of the alleged intentional violation. Once this request is made, the interview of the officer shall cease, and the officer’s refusal to respond to further investigative questions does not constitute insubordination or any similar type of policy violation.

(c) Thereafter, within 3 working days, a written notice of violation and request for a compliance review hearing shall be filed with the agency head or designee which must contain sufficient information to identify the requirements of this part which are alleged to have been violated and the factual basis of each violation. All evidence related to the investigation must be preserved for review and presentation at the compliance review hearing. For purposes of confidentiality, the compliance review panel hearing shall be considered part of the original investigation.

(d) Unless otherwise remedied by the agency before the hearing, a compliance review hearing must be conducted within 10 working days after the request for a compliance review hearing is filed, unless, by mutual agreement of the officer and agency or for extraordinary reasons, an alternate date is chosen. The panel shall review the circumstances and facts surrounding the alleged intentional violation. The compliance review panel shall be made up of three members: one member selected by the agency head, one member selected by the officer filing the request, and a third member to be selected by the other two members. The review panel members shall be law enforcement officers or correctional officers who are active from the same law enforcement discipline as the officer requesting the hearing. Panel members may be selected from any state, county, or municipal agency within the county in which the officer works. The compliance review hearing shall be conducted in the county in which the officer works.

(e) It is the responsibility of the compliance review panel to determine whether or not the investigator or agency intentionally violated the requirements provided under this part. It may hear evidence, review relevant documents, and hear argument before making such a determination; however, all evidence received shall be strictly limited to the allegation under consideration and may not be related to the disciplinary charges pending against the officer. The investigative materials are considered confidential for purposes of the compliance review hearing and determination.

(f) The officer bears the burden of proof to establish that the violation of this part was intentional. The standard of proof for such a determination is by a preponderance of the evidence. The determination of the panel must be made at the conclusion of the hearing, in writing, and filed with the agency head and the officer.

(g) If the alleged violation is sustained as intentional by the compliance review panel, the agency head shall immediately remove the investigator from any further involvement with the investigation of the officer. Additionally, the agency head shall direct an investigation be initiated against the investigator determined to have intentionally violated the requirements provided under this part for purposes of agency disciplinary action. If that investigation is sustained, the sustained allegations against the investigator shall be forwarded to the Criminal Justice Standards and Training Commission for review as an act of official misconduct or misuse of position.

(2)(a) All the provisions of s. 838.022 shall apply to this part.

(b) The provisions of chapter 120 do not apply to this part.

History.—s. 4, ch. 74-274; s. 35, ch. 77-104; s. 1, ch. 78-291; s. 4, ch. 82-156; s. 4, ch. 93-19; s. 3, ch. 2000-184; s. 8, ch. 2003-158; s. 3, ch. 2009-200; s. 5, ch. 2011-4; s. 6, ch. 2016-151.



112.535 - Construction.

112.535 Construction.—The provisions of chapter 93-19, Laws of Florida, shall not be construed to restrict or otherwise limit the discretion of the sheriff to take any disciplinary action, without limitation, against a deputy sheriff, including the demotion, reprimand, suspension, or dismissal thereof, nor to limit the right of the sheriff to appoint deputy sheriffs or to withdraw their appointment as provided in chapter 30. Neither shall the provisions of chapter 93-19, Laws of Florida, be construed to grant collective bargaining rights to deputy sheriffs or to provide them with a property interest or continued expectancy in their appointment as a deputy sheriff.

History.—s. 6, ch. 93-19.






Part VII - ACTUARIAL SOUNDNESS OF RETIREMENT SYSTEMS (ss. 112.60-112.67)

112.60 - Short title.

112.60 Short title.—This part may be cited as the “Florida Protection of Public Employee Retirement Benefits Act.”

History.—s. 1, ch. 78-170.



112.61 - Legislative intent.

112.61 Legislative intent.—It is the intent of the Legislature in implementing the provisions of s. 14, Art. X of the State Constitution, relating to governmental retirement systems, that such retirement systems or plans be managed, administered, operated, and funded in such a manner as to maximize the protection of public employee retirement benefits. Inherent in this intent is the recognition that the pension liabilities attributable to the benefits promised public employees be fairly, orderly, and equitably funded by the current, as well as future, taxpayers. Accordingly, except as herein provided, it is the intent of this act to prohibit the use of any procedure, methodology, or assumptions the effect of which is to transfer to future taxpayers any portion of the costs which may reasonably have been expected to be paid by the current taxpayers. Actuarial experience may be used to fund additional benefits, provided that the present value of such benefits does not exceed the net actuarial experience accumulated from all sources of gains and losses. This act hereby establishes minimum standards for the operation and funding of public employee retirement systems and plans.

History.—s. 1, ch. 78-170; s. 13, ch. 79-183; s. 1, ch. 83-37; s. 3, ch. 94-259.



112.62 - Application.

112.62 Application.—The provisions of this part are applicable to any and all units, agencies, branches, departments, boards, and institutions of state, county, special district, and municipal governments which participate in, operate, or administer a retirement system or plan for public employees, funded in whole or in part by public funds. The provisions of this part supplement and, to the extent there are conflicts, prevail over the provisions of existing laws and local ordinances relating to such retirement systems or plans.

History.—s. 1, ch. 78-170.



112.625 - Definitions.

112.625 Definitions.—As used in this act:

(1) “Retirement system or plan” means any employee pension benefit plan supported in whole or in part by public funds, provided such plan is not:

(a) An employee benefit plan described in s. 4(a) of the Employee Retirement Income Security Act of 1974, which is not exempt under s. 4(b)(1) of such act;

(b) A plan which is unfunded and is maintained by an employer primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees;

(c) A coverage agreement entered into pursuant to s. 218 of the Social Security Act;

(d) An individual retirement account or an individual retirement annuity within the meaning of s. 408, or a retirement bond within the meaning of s. 409, of the Internal Revenue Code of 1954;

(e) A plan described in s. 401(d) of the Internal Revenue Code of 1954; or

(f) An individual account consisting of an annuity contract described in s. 403(b) of the Internal Revenue Code of 1954.

(2) “Plan administrator” means the person so designated by the terms of the instrument or instruments, ordinance, or statute under which the plan is operated. If no plan administrator has been designated, the plan sponsor shall be considered the plan administrator.

(3) “Enrolled actuary” means an actuary who is enrolled under Subtitle C of Title III of the Employee Retirement Income Security Act of 1974 and who is a member of the Society of Actuaries or the American Academy of Actuaries.

(4) “Benefit increase” means a change or amendment in the plan design or benefit structure which results in increased benefits for plan members or beneficiaries.

(5) “Governmental entity” means the state, for the Florida Retirement System, and the county, municipality, special district, or district school board which is the employer of the member of a local retirement system or plan.

(6) “Pension or retirement benefit” means any benefit, including a disability benefit, paid to a member or beneficiary of a retirement system or plan as defined in subsection (1).

(7) “Statement value” means the value of assets in accordance with s. 302(c)(2) of the Employee Retirement Income Security Act of 1974 and as permitted under regulations prescribed by the Secretary of the Treasury as amended by Pub. L. No. 100-203, as such sections are in effect on August 16, 2006. Assets for which a fair market value is not provided shall be excluded from the assets used in the determination of annual funding cost.

(8) “Named fiduciary,” “board,” or “board of trustees” means the person or persons so designated by the terms of the instrument or instruments, ordinance, or statute under which the plan is operated.

(9) “Plan sponsor” means the local governmental entity that has established or that may establish a local retirement system or plan.

History.—s. 14, ch. 79-183; s. 2, ch. 83-37; s. 1, ch. 2000-264; s. 7, ch. 2004-305; s. 1, ch. 2008-139.



112.63 - Actuarial reports and statements of actuarial impact; review.

112.63 Actuarial reports and statements of actuarial impact; review.—

(1) Each retirement system or plan subject to the provisions of this act shall have regularly scheduled actuarial reports prepared and certified by an enrolled actuary. The actuarial report shall consist of, but is not limited to, the following:

(a) Adequacy of employer and employee contribution rates in meeting levels of employee benefits provided in the system and changes, if any, needed in such rates to achieve or preserve a level of funding deemed adequate to enable payment through the indefinite future of the benefit amounts prescribed by the system, which shall include a valuation of present assets, based on statement value, and prospective assets and liabilities of the system and the extent of unfunded accrued liabilities, if any.

(b) A plan to amortize any unfunded liability pursuant to s. 112.64 and a description of actions taken to reduce the unfunded liability.

(c) A description and explanation of actuarial assumptions.

(d) A schedule illustrating the amortization of unfunded liabilities, if any.

(e) A comparative review illustrating the actual salary increases granted and the rate of investment return realized over the 3-year period preceding the actuarial report with the assumptions used in both the preceding and current actuarial reports.

(f) Effective January 1, 2016, the mortality tables used in either of the two most recently published actuarial valuation reports of the Florida Retirement System, including the projection scale for mortality improvement. Appropriate risk and collar adjustments must be made based on plan demographics. The tables must be used for assumptions for preretirement and postretirement mortality.

(g) A statement by the enrolled actuary that the report is complete and accurate and that in his or her opinion the techniques and assumptions used are reasonable and meet the requirements and intent of this act.

The actuarial cost methods utilized for establishing the amount of the annual actuarial normal cost to support the promised benefits shall only be those methods approved in the Employee Retirement Income Security Act of 1974 and as permitted under regulations prescribed by the Secretary of the Treasury.

(2) The frequency of actuarial reports must be at least every 3 years commencing from the last actuarial report of the plan or system or October 1, 1980, if no actuarial report has been issued within the 3-year period prior to October 1, 1979. The results of each actuarial report shall be filed with the plan administrator within 60 days of certification. Thereafter, the results of each actuarial report shall be made available for inspection upon request. Additionally, each retirement system or plan covered by this act which is not administered directly by the Department of Management Services shall furnish a copy of each actuarial report to the Department of Management Services within 60 days after receipt from the actuary. The requirements of this section are supplemental to actuarial valuations necessary to comply with the requirements of s. 218.39.

(3) No unit of local government shall agree to a proposed change in retirement benefits unless the administrator of the system, prior to adoption of the change by the governing body, and prior to the last public hearing thereon, has issued a statement of the actuarial impact of the proposed change upon the local retirement system, consistent with the actuarial review, and has furnished a copy of such statement to the division. Such statement shall also indicate whether the proposed changes are in compliance with s. 14, Art. X of the State Constitution and with s. 112.64.

(4) Upon receipt, pursuant to subsection (2), of an actuarial report, or, pursuant to subsection (3), of a statement of actuarial impact, the Department of Management Services shall acknowledge such receipt, but shall only review and comment on each retirement system’s or plan’s actuarial valuations at least on a triennial basis.

(a) If the department finds that the actuarial valuation is not complete, accurate, or based on reasonable assumptions or otherwise materially fails to satisfy the requirements of this part; requires additional material information necessary to complete its review of the actuarial valuation of a system or plan or material information necessary to satisfy the duties of the department pursuant to s. 112.665(1); or does not receive the actuarial report or statement of actuarial impact, the department shall notify the administrator of the affected retirement system or plan and the affected governmental entity and request appropriate adjustment, the additional material information, or the required report or statement. The notification must inform the administrator and the affected governmental entity of the consequences for failing to comply with the requirements of this subsection.

(b) If, after a reasonable period of time, a satisfactory adjustment is not made or the report, statement, or additional material information is not provided, the department may notify the Department of Revenue and the Department of Financial Services of the noncompliance, and the Department of Revenue and the Department of Financial Services shall withhold any funds not pledged for satisfaction of bond debt service which are payable to the affected governmental entity until the adjustment is made or the report, statement, or additional material information is provided to the department. The Department of Management Services shall specify the date such action is to begin and notify the Department of Revenue, the Department of Financial Services, and the affected governmental entity 30 days before the specified date.

(c) Within 21 days after receipt of the notice, the affected governmental entity may petition the Department of Management Services for a hearing under ss. 120.569 and 120.57. The Department of Revenue and the Department of Financial Services may not be parties to the hearing, but may request to intervene if requested by the Department of Management Services or if the Department of Revenue or the Department of Financial Services determines its interests may be adversely affected by the hearing.

1. If the administrative law judge recommends in favor of the department, the department shall perform an actuarial review, prepare the statement of actuarial impact, or collect the requested material information. The cost to the department of performing the actuarial review, preparing the statement, or collecting the requested material information shall be charged to the affected governmental entity whose employees are covered by the retirement system or plan. If payment is not received by the department within 60 days after the affected governmental entity receives the request for payment, the department shall certify to the Department of Revenue and the Department of Financial Services the amount due, and the Department of Revenue and the Department of Financial Services shall pay such amount to the Department of Management Services from funds not pledged for satisfaction of bond debt service which are payable to the affected governmental entity.

2. If the administrative law judge recommends in favor of the affected governmental entity and the department performs an actuarial review, prepares the statement of actuarial impact, or collects the requested material information, the cost to the department shall be paid by the Department of Management Services.

(d) In the case of an affected special district, the Department of Management Services shall also notify the Department of Economic Opportunity. Upon receipt of notification, the Department of Economic Opportunity shall proceed pursuant to s. 189.067.

1. Failure of a special district to provide a required report or statement, to make appropriate adjustments, or to provide additional material information after the procedures specified in s. 189.067(1) are exhausted shall be deemed final action by the special district.

2. The Department of Management Services may notify the Department of Economic Opportunity of those special districts that failed to come into compliance. Upon receipt of notification, the Department of Economic Opportunity shall proceed pursuant to s. 189.067(4).

(5) Payments made to the fund as required by this chapter shall be based on the normal and past service costs contained in the most recent actuarial valuation, subject to being state-accepted.

(6) Beginning July 1, 1980, each retirement system or plan of a unit of local government shall maintain, in accurate and accessible form, the following information:

(a) For each active and inactive member of the system, a number or other means of identification; date of birth; sex; date of employment; period of credited service, split, if required, between prior service and current service; and occupational classification.

(b) For each active member, current pay rate, cumulative contributions together with accumulated interest, if credited, age at entry into system, and current rate of contribution.

(c) For each inactive member, average final compensation or equivalent and age at which deferred benefit is to begin.

(d) For each retired member and other beneficiary, a number or other means of identification, date of birth, sex, beginning date of benefit, type of retirement and amount of monthly benefit, and type of survivor benefit.

History.—s. 1, ch. 78-170; s. 15, ch. 79-183; s. 3, ch. 83-37; s. 48, ch. 92-279; s. 55, ch. 92-326; s. 23, ch. 94-249; s. 1418, ch. 95-147; s. 2, ch. 96-324; s. 16, ch. 96-410; s. 21, ch. 99-255; s. 1, ch. 99-392; s. 31, ch. 2001-266; s. 132, ch. 2003-261; s. 8, ch. 2004-305; s. 14, ch. 2005-2; s. 45, ch. 2011-142; s. 3, ch. 2011-144; s. 1, ch. 2011-216; s. 12, ch. 2013-15; s. 1, ch. 2013-100; s. 59, ch. 2014-22; s. 1, ch. 2015-157.



112.64 - Administration of funds; amortization of unfunded liability.

112.64 Administration of funds; amortization of unfunded liability.—

(1) Employee contributions shall be deposited in the retirement system or plan at least monthly. Employer contributions shall be deposited at least quarterly; however, any revenues received from any source by an employer which are specifically collected for the purpose of allocation for deposit into a retirement system or plan shall be so deposited within 30 days of receipt by the employer. All employers and employees participating in the Florida Retirement System and other existing retirement systems which are administered by the Department of Management Services shall continue to make contributions at least monthly.

(2) From and after October 1, 1980, for those plans in existence on October 1, 1980, the total contributions to the retirement system or plan shall be sufficient to meet the normal cost of the retirement system or plan and to amortize the unfunded liability, if any, within 40 years; however, nothing contained in this subsection permits any retirement system or plan to amortize its unfunded liabilities over a period longer than that which remains under its current amortization schedule.

(3) For a retirement system or plan which comes into existence after October 1, 1980, the unfunded liability, if any, shall be amortized within 40 years of the first plan year.

(4) The net increase, if any, in unfunded liability under the plan arising from significant plan amendments adopted, changes in actuarial assumptions, changes in funding methods, or actuarial gains or losses shall be amortized within 30 plan years.

(5)(a) If the amortization schedule for unfunded liability is to be based on a contribution derived in whole or in part from a percentage of the payroll of the system or plan membership, the assumption as to payroll growth shall not exceed the average payroll growth for the 10 years prior to the latest actuarial valuation of the system or plan unless a transfer, merger, or consolidation of government functions or services occurs, in which case the assumptions for payroll growth may be adjusted and may be based on the membership of the retirement plan or system subsequent to such transfer, merger, or consolidation.

(b) An unfunded liability amortization schedule that includes a payroll growth assumption and is in existence on September 30, 1996, or is established thereafter, may be continued using the same payroll growth assumption, or one not exceeding the payroll growth assumption established at the start of the schedule, regardless of the actual 10-year average payroll growth rate, provided that:

1. The assumptions underlying the payroll growth rate are consistent with the actuarial assumptions used to determine unfunded liabilities, including, but not limited to, the inflation assumption; and

2. The payroll growth rate is reasonable and consistent with future expectations of payroll growth.

(c) An unfunded liability amortization schedule that does not include a payroll growth assumption and is in existence on September 30, 1996, or is established thereafter, may be continued or modified to include a payroll growth assumption, provided that such assumption does not exceed the 10-year average payroll growth rate as of the actuarial valuation date such change in the amortization schedule commences. Such schedule may be continued thereafter, subject to the reasonable and consistent requirements in paragraph (b).

(6)(a) Notwithstanding any other provision of this part, the proceeds of a pension liability surtax imposed by a county pursuant to s. 212.055, which is levied for the purpose of funding or amortizing the unfunded liability of a defined benefit retirement plan or system, excluding the Florida Retirement System, shall be actuarially recognized, and the county shall apply the present value of the total projected proceeds of the surtax to reduce the unfunded liability or to amortize it as part of the county’s annual required contribution, beginning with the fiscal year immediately following approval of the pension liability surtax. The unfunded liability amortization schedule must be adjusted beginning with the fiscal year immediately following approval of the pension liability surtax and amortized over a period of 30 years.

(b) The payroll of all employees in classifications covered by a closed retirement plan or system that receives funds from the pension liability surtax must be included in determining the unfunded liability amortization schedule for the closed plan, regardless of the plan in which the employees currently participate, and the payroll growth assumption must be adjusted to reflect the payroll of those employees when calculating the amortization of the unfunded liability.

(7) Nothing contained in this section shall result in the allocation of chapter 175 or chapter 185 premium tax funds to any other retirement system or plan or for any other use than the exclusive purpose of providing retirement benefits for firefighters or police officers.

History.—s. 1, ch. 78-170; s. 16, ch. 79-183; s. 2, ch. 84-266; s. 2, ch. 96-368; s. 22, ch. 99-255; s. 1, ch. 2016-146.



112.65 - Limitation of benefits.

112.65 Limitation of benefits.—

(1) ESTABLISHMENT OF PROGRAM.—The normal retirement benefit or pension payable to a retiree who becomes a member of any retirement system or plan and who has not previously participated in such plan, on or after January 1, 1980, may not exceed 100 percent of his or her average final compensation. However, this section does not apply to supplemental retirement benefits or to pension increases attributable to cost-of-living increases or adjustments. For the purposes of this section, benefits accruing in individual member accounts established under the investment plan established in part II of chapter 121 are considered supplemental benefits. As used in this section, the term “average final compensation” means the average of the member’s earnings over a period of time which the governmental entity has established by statute, charter, or ordinance.

(2) RESTRICTION.—No member of a retirement system or plan covered by this part who is not now a member of such plan shall be allowed to receive a retirement benefit or pension which is in part or in whole based upon any service with respect to which the member is already receiving, or will receive in the future, a retirement benefit or pension from a different employer’s retirement system or plan. This restriction does not apply to social security benefits or federal benefits under chapter 67, Title 10, United States Code.

History.—s. 1, ch. 78-170; s. 17, ch. 79-183; s. 4, ch. 88-382; s. 723, ch. 95-147; s. 2, ch. 99-392; s. 1, ch. 2000-169; s. 4, ch. 2011-68.



112.656 - Fiduciary duties; certain officials included as fiduciaries.

112.656 Fiduciary duties; certain officials included as fiduciaries.—

(1) A fiduciary shall discharge his or her duties with respect to a plan solely in the interest of the participants and beneficiaries for the exclusive purpose of providing benefits to participants and their beneficiaries and defraying reasonable expenses of administering the plan.

(2) Each retirement system or plan shall have one or more named fiduciaries with authority to control and manage the administration and operation of the retirement system or plan. However, the plan administrator, and any officer, trustee, and custodian, and any counsel, accountant, and actuary of the retirement system or plan who is employed on a full-time basis, shall be included as fiduciaries of such system or plan.

(3) A retirement system or plan may purchase insurance for its named fiduciary to cover liability or losses incurred by reason of act or omission of the fiduciary.

History.—s. 18, ch. 79-183; s. 724, ch. 95-147.



112.658 - Office of Program Policy Analysis and Government Accountability to determine compliance of the Florida Retirement System.

112.658 Office of Program Policy Analysis and Government Accountability to determine compliance of the Florida Retirement System.—

(1) The Office of Program Policy Analysis and Government Accountability shall determine, through the examination of actuarial reviews, financial statements, and the practices and procedures of the Department of Management Services, the compliance of the Florida Retirement System with the provisions of this act.

(2) The Office of Program Policy Analysis and Government Accountability shall employ an independent consulting actuary who is an enrolled actuary as defined in this part to assist in the determination of compliance.

(3) The Office of Program Policy Analysis and Government Accountability shall employ the same actuarial standards to monitor the Department of Management Services as the Department of Management Services uses to monitor local governments.

History.—s. 18, ch. 79-183; s. 4, ch. 83-37; s. 3, ch. 96-368; s. 23, ch. 99-255.



112.66 - General provisions.

112.66 General provisions.—The following general provisions relating to the operation and administration of any retirement system or plan covered by this part shall be applicable:

(1) The provisions of each retirement system or plan shall be contained in a written summary plan description, to be published on a biennial basis, in a manner calculated to be understood by the average plan participant and sufficiently accurate and comprehensive to apprise participants of their rights and obligations under the plan and which shall include a report of pertinent financial and actuarial information on the solvency and actuarial soundness of the plan. Such summary plan description shall be furnished to a member of the system or plan upon initial employment or participation in such plan and, thereafter, with each new biennial publication by the administrator. The administrator of each plan shall publish the summary plan description not later than 210 days after the end of the plan year in which publication is required. During those years when a complete summary plan description is not published, the administrator of each plan or retirement system shall publish a supplement of changes during the previous year to be furnished to new members of the system upon initial employment or participation in the plan.

(2) The plan description shall contain the following information: the name and type of administration of the plan; the name and address of the person designated as agent for the service of legal process, if such person is not the administrator; the name and address of the administrator; the names, titles, and addresses of any trustee or trustees, if they are persons different from the administrator; a description of the relevant provisions of any applicable collective bargaining agreement; the plan’s requirements respecting eligibility for participation and benefits; a description of the provisions providing for nonforfeitable pension benefits; the circumstances which may result in disqualification, ineligibility, or denial or forfeiture of benefits; the source of financing of the plan and the identity of any organization through which benefits are provided; the date of the end of the plan year and whether the records of the plan are kept on a calendar, policy, or fiscal year basis; the procedures to be followed in presenting claims for benefits under the plan and the remedies available under the plan for the redress of claims which are denied in whole or in part; citations to the relevant provisions of state or local law and regulations governing the establishment, operation, and administration of the plan; a description of those provisions which specify the conditions under which pension benefits become vested pension benefits; and a report of pertinent financial and actuarial information on the solvency and actuarial soundness of the plan.

(3) Each retirement system or plan shall provide for a plan administrator.

(4) Any provision in a legal agreement, contract, or instrument which purports to relieve a fiduciary of a retirement system or plan from responsibility or liability is void as being against public policy.

(5) A civil action may be brought by a member or beneficiary of a retirement system or plan to recover benefits due to him or her under the terms of his or her retirement system or plan, to enforce the member’s or beneficiary’s rights, or to clarify his or her rights to future benefits under the terms of the retirement system or plan.

(6) The governmental entity responsible for the administration and operation of a retirement system or plan may sue or be sued as an entity.

(7) There shall be timely adequate written notice given to any member or beneficiary whose claim for benefits under the terms of his or her retirement system or plan has been denied, setting forth the specific reasons for such denial. Unless otherwise provided by law, the terms of the retirement system or plan shall provide for a full and fair review in those cases when a member or beneficiary has had his or her claim to benefits denied.

(8) The assets and liabilities of a retirement system or plan shall remain under the ultimate control of the governmental unit responsible for the retirement system or plan, unless an irrevocable trust has been or is established for the purpose of managing and controlling the retirement system or plan, in which case the board of trustees shall have ultimate control over the assets and liabilities of the retirement system or plan. Nothing herein shall absolve the governmental unit from being ultimately responsible for the payment of its contribution to a retirement system or plan nor remove from the governmental unit the ultimate authority to adjust benefits consistent with the Florida Statutes and the retirement system or plan; however, nothing contained herein shall be construed to permit the creation of such irrevocable trust except by special act of the Legislature.

(9) The instrument or instruments, ordinance, or statute under which a retirement system or plan operates shall provide that all assets of such retirement system or plan shall be held in trust by the board of trustees or, when an irrevocable trust does not exist, by the governmental entity.

(10) No plan shall discriminate in its benefit formula based on color, national origin, sex, or marital status. Nothing herein shall preclude a plan from actuarially adjusting benefits or offering options based on age, early retirement, or disability.

(11) For noncollectively bargained service earned on or after July 1, 2011, or for service earned under collective bargaining agreements entered into on or after July 1, 2011, when calculating retirement benefits, a defined benefit pension system or plan sponsored by a local government may include up to 300 hours per year of overtime compensation as specified in the plan or collective bargaining agreement, but may not include any payments for accrued unused sick leave or annual leave. For those members whose terms and conditions of employment are collectively bargained, this subsection is effective for the first agreement entered into on or after July 1, 2011. This subsection does not apply to state-administered retirement systems or plans.

(12) An actuarial or cash surplus in any system or plan may not be used for any expenses outside the plan.

(13) A local government sponsor of a retirement system or plan may not reduce contributions required to fund the normal cost. This subsection does not apply to state-administered retirement systems or plans.

(14) The state is not liable for any obligation relating to any current or future shortfall in any local government retirement system or plan.

History.—s. 1, ch. 78-170; s. 20, ch. 79-183; s. 3, ch. 90-274; s. 725, ch. 95-147; s. 2, ch. 2011-216; s. 2, ch. 2013-100.



112.661 - Investment policies.

112.661 Investment policies.—Investment of the assets of any local retirement system or plan must be consistent with a written investment policy adopted by the board. Such policies shall be structured to maximize the financial return to the retirement system or plan consistent with the risks incumbent in each investment and shall be structured to establish and maintain an appropriate diversification of the retirement system or plan’s assets.

(1) SCOPE.—The investment policy shall apply to funds under the control of the board.

(2) INVESTMENT OBJECTIVES.—The investment policy shall describe the investment objectives of the board.

(3) PERFORMANCE MEASUREMENT.—The investment policy shall specify performance measures as are appropriate for the nature and size of the assets within the board’s custody.

(4) INVESTMENT AND FIDUCIARY STANDARDS.—The investment policy shall describe the level of prudence and ethical standards to be followed by the board in carrying out its investment activities with respect to funds described in this section. The board in performing its investment duties shall comply with the fiduciary standards set forth in the Employee Retirement Income Security Act of 1974 at 29 U.S.C. s. 1104(a)(1)(A)-(C). In case of conflict with other provisions of law authorizing investments, the investment and fiduciary standards set forth in this section shall prevail.

(5) AUTHORIZED INVESTMENTS.—

(a) The investment policy shall list investments authorized by the board. Investments not listed in the investment policy are prohibited. Unless otherwise authorized by law or ordinance, the investment of the assets of any local retirement system or plan covered by this part shall be subject to the limitations and conditions set forth in s. 215.47(1)-(6), (8), (9), (11) and (17).

(b) If a local retirement system or plan has investments that, on October 1, 2000, either exceed the applicable limit or do not satisfy the applicable investment standard, such excess or investment not in compliance with the policy may be continued until such time as it is economically feasible to dispose of such investment. However, no additional investment may be made in the investment category which exceeds the applicable limit, unless authorized by law or ordinance.

(6) MATURITY AND LIQUIDITY REQUIREMENTS.—The investment policy shall require that the investment portfolio be structured in such manner as to provide sufficient liquidity to pay obligations as they come due. To that end, the investment policy should direct that, to the extent possible, an attempt will be made to match investment maturities with known cash needs and anticipated cash-flow requirements.

(7) PORTFOLIO COMPOSITION.—The investment policy shall establish guidelines for investments and limits on security issues, issuers, and maturities. Such guidelines shall be commensurate with the nature and size of the funds within the custody of the board.

(8) RISK AND DIVERSIFICATION.—The investment policy shall provide for appropriate diversification of the investment portfolio. Investments held should be diversified to the extent practicable to control the risk of loss resulting from overconcentration of assets in a specific maturity, issuer, instrument, dealer, or bank through which financial instruments are bought and sold. Diversification strategies within the established guidelines shall be reviewed and revised periodically, as deemed necessary by the board.

(9) EXPECTED ANNUAL RATE OF RETURN.—The investment policy shall require that, for each actuarial valuation, the board determine the total expected annual rate of return for the current year, for each of the next several years, and for the long term thereafter. This determination must be filed promptly with the Department of Management Services and with the plan’s sponsor and the consulting actuary. The department shall use this determination only to notify the board, the plan’s sponsor, and consulting actuary of material differences between the total expected annual rate of return and the actuarial assumed rate of return.

(10) THIRD-PARTY CUSTODIAL AGREEMENTS.—The investment policy shall provide appropriate arrangements for the holding of assets of the board. Securities should be held with a third party, and all securities purchased by, and all collateral obtained by, the board should be properly designated as an asset of the board. No withdrawal of securities, in whole or in part, shall be made from safekeeping except by an authorized member of the board or the board’s designee. Securities transactions between a broker-dealer and the custodian involving purchase or sale of securities by transfer of money or securities must be made on a “delivery vs. payment” basis, if applicable, to ensure that the custodian will have the security or money, as appropriate, in hand at the conclusion of the transaction.

(11) MASTER REPURCHASE AGREEMENT.—The investment policy shall require all approved institutions and dealers transacting repurchase agreements to execute and perform as stated in the Master Repurchase Agreement. All repurchase agreement transactions shall adhere to the requirements of the Master Repurchase Agreement.

(12) BID REQUIREMENT.—The investment policy shall provide that the board determine the approximate maturity date based on cash-flow needs and market conditions, analyze and select one or more optimal types of investment, and competitively bid the security in question when feasible and appropriate. Except as otherwise required by law, the most economically advantageous bid must be selected.

(13) INTERNAL CONTROLS.—The investment policy shall provide for a system of internal controls and operational procedures. The board shall establish a system of internal controls which shall be in writing and made a part of the board’s operational procedures. The policy shall provide for review of such controls by independent certified public accountants as part of any financial audit periodically required of the board’s unit of local government. The internal controls should be designed to prevent losses of funds which might arise from fraud, error, misrepresentation by third parties, or imprudent actions by the board or employees of the unit of local government.

(14) CONTINUING EDUCATION.—The investment policy shall provide for the continuing education of the board members in matters relating to investments and the board’s responsibilities.

(15) REPORTING.—The investment policy shall provide for appropriate annual or more frequent reporting of investment activities. To that end, the board shall prepare periodic reports for submission to the governing body of the unit of local government which shall include investments in the portfolio by class or type, book value, income earned, and market value as of the report date. Such reports shall be available to the public.

(16) FILING OF INVESTMENT POLICY.—Upon adoption by the board, the investment policy shall be promptly filed with the Department of Management Services and the plan’s sponsor and consulting actuary. The effective date of the investment policy, and any amendment thereto, shall be the 31st calendar day following the filing date with the plan sponsor.

(17) VALUATION OF ILLIQUID INVESTMENTS.—The investment policy shall provide for the valuation of illiquid investments for which a generally recognized market is not available or for which there is no consistent or generally accepted pricing mechanism. If those investments are utilized, the investment policy must include the criteria set forth in s. 215.47(6), except that submission to the Investment Advisory Council is not required. The investment policy shall require that, for each actuarial valuation, the board must verify the determination of the fair market value for those investments and ascertain that the determination complies with all applicable state and federal requirements. The investment policy shall require that the board disclose to the Department of Management Services and the plan’s sponsor each such investment for which the fair market value is not provided.

History.—s. 2, ch. 2000-264; s. 6, ch. 2009-21.



112.664 - Reporting standards for defined benefit retirement plans or systems.

112.664 Reporting standards for defined benefit retirement plans or systems.—

(1) In addition to the other reporting requirements of this part, within 60 days after receipt of the certified actuarial report submitted after the close of the plan year that ends on or after December 31, 2015, and thereafter in each year required under s. 112.63(2), each defined benefit retirement system or plan, excluding the Florida Retirement System, shall prepare and electronically report the following information to the Department of Management Services in a format prescribed by the department:

(a) Annual financial statements that comply with the requirements of the Governmental Accounting Standards Board’s Statement No. 67, titled “Financial Reporting for Pension Plans,” and Statement No. 68, titled “Accounting and Financial Reporting for Pensions,” using mortality tables used in either of the two most recently published actuarial valuation reports of the Florida Retirement System, including the projection scale for mortality improvement. Appropriate risk and collar adjustments must be made based on plan demographics. The tables must be used for assumptions for preretirement and postretirement mortality.

(b) Annual financial statements similar to those required under paragraph (a), but which use an assumed rate of return on investments and an assumed discount rate that are equal to 200 basis points less than the plan’s assumed rate of return.

(c) Information indicating the number of months or years for which the current market value of assets are adequate to sustain the payment of expected retirement benefits as determined in the plan’s latest valuation and under the financial statements prepared pursuant to paragraphs (a) and (b).

(d) Information indicating the recommended contributions to the plan based on the plan’s latest valuation, and the contributions necessary to fund the plan based on financial statements prepared pursuant to paragraphs (a) and (b), stated as an annual dollar value and a percentage of valuation payroll.

(2) Each defined benefit retirement system or plan, excluding the Florida Retirement System, and its plan sponsor:

(a) Shall provide the information required by this section and the funded ratio of the system or plan as determined in the most recent actuarial valuation as part of the disclosures required under s. 166.241(3) and on any website that contains budget information relating to the plan sponsor or actuarial or performance information related to the system or plan.

(b) That has a publicly available website shall provide on that website:

1. The plan’s most recent financial statement and actuarial valuation, including a link to the Division of Retirement Actuarial Summary Fact Sheet for that plan.

2. For the previous 5 years, beginning with 2013, a side-by-side comparison of the plan’s assumed rate of return compared to the actual rate of return, as well as the percentages of cash, equity, bond, and alternative investments in the plan portfolio.

3. Any charts and graphs of the data provided in subparagraphs 1. and 2., presented in a standardized, user-friendly, and easily interpretable format as prescribed by the department.

(3) The plan shall be deemed to be in noncompliance if it has not submitted the required information to the Department of Management Services within 60 days after receipt of the certified actuarial report for the plan year for which the information is required to be submitted to the department.

(a) The Department of Management Services may notify the Department of Revenue and the Department of Financial Services of the noncompliance, and the Department of Revenue and the Department of Financial Services shall withhold any funds not pledged for satisfaction of bond debt service and which are payable to the plan sponsor until the information is provided to the department. The department shall specify the date the withholding is to begin and notify the Department of Revenue, the Department of Financial Services, and the plan sponsor 30 days before the specified date.

(b) Within 21 days after receipt of the notice, the plan sponsor may petition the Department of Management Services for a hearing under ss. 120.569 and 120.57. The Department of Revenue and the Department of Financial Services may not be parties to the hearing, but may request to intervene if requested by the department or if the Department of Revenue or the Department of Financial Services determines its interests may be adversely affected by the hearing.

History.—s. 3, ch. 2013-100; s. 2, ch. 2015-157.



112.665 - Duties of Department of Management Services.

112.665 Duties of Department of Management Services.—

(1) The Department of Management Services shall:

(a) Gather, catalog, and maintain complete, computerized data information on all public employee retirement systems or plans in the state based upon a review of audits, reports, and other data pertaining to the systems or plans;

(b) Receive and comment upon all actuarial reviews of retirement systems or plans maintained by units of local government;

(c) Cooperate with local retirement systems or plans on matters of mutual concern and provide technical assistance to units of local government in the assessment and revision of retirement systems or plans;

(d) Annually issue, by January 1, a report to the President of the Senate and the Speaker of the House of Representatives, which details division activities, findings, and recommendations concerning all governmental retirement systems. The report may include legislation proposed to carry out such recommendations;

(e) Provide a fact sheet for each participating local government defined benefit pension plan which summarizes the plan’s actuarial status. The fact sheet should provide a summary of the plan’s most current actuarial data, minimum funding requirements as a percentage of pay, and a 5-year history of funded ratios. The fact sheet must include a brief explanation of each element in order to maximize the transparency of the local government plans. The fact sheet must also contain the information specified in s. 112.664(1). These documents shall be posted on the department’s website. Plan sponsors that have websites must provide a link to the department’s website;

(f) Annually issue, by January 1, a report to the Special District Accountability Program of the Department of Economic Opportunity which includes the participation in and compliance of special districts with the local government retirement system provisions in s. 112.63 and the state-administered retirement system provisions specified in part I of chapter 121; and

(g) Adopt reasonable rules to administer this part.

(2) The department may subpoena actuarial witnesses, review books and records, hold hearings, and take testimony. A witness shall have the right to be accompanied by counsel.

History.—s. 19, ch. 79-183; s. 7, ch. 84-254; s. 34, ch. 89-169; s. 49, ch. 92-279; s. 55, ch. 92-326; s. 24, ch. 94-249; s. 24, ch. 99-255; s. 14, ch. 2000-169; s. 46, ch. 2011-142; s. 3, ch. 2011-216; s. 4, ch. 2013-100; s. 60, ch. 2014-22.



112.67 - Special acts prohibited.

112.67 Special acts prohibited.—Pursuant to s. 11(a)(21), Art. III of the State Constitution, the Legislature hereby prohibits special laws or general laws of local application in conflict with the requirements of this part.

History.—s. 2, ch. 78-170.






Part VIII - FIREFIGHTERS (ss. 112.80-112.84)

112.80 - Short title.

112.80 Short title.—This part may be cited as the “Firefighters’ Bill of Rights.”

History.—s. 1, ch. 86-6.



112.81 - Definitions.

112.81 Definitions.—As used in this part:

(1) “Firefighter” means a person who is certified in compliance with s. 633.408 and who is employed solely within the fire department or public safety department of an employing agency as a full-time firefighter whose primary responsibility is the prevention and extinguishment of fires; the protection of life and property; and the enforcement of municipal, county, and state fire prevention codes and laws pertaining to the prevention and control of fires.

(2) “Employing agency” means any municipality or the state or any political subdivision thereof, including authorities and special districts, which employs firefighters.

(3) “Informal inquiry” means a meeting by supervisory or management personnel with a firefighter about whom an allegation of misconduct has come to the attention of such supervisory or management personnel, the purpose of which meeting is to mediate a complaint or discuss the facts to determine whether a formal investigation should be commenced.

(4) “Formal investigation” means the process of investigation ordered by supervisory personnel, after the supervisory personnel have previously determined that the firefighter shall be reprimanded, suspended, or removed, during which the questioning of a firefighter is conducted for the purpose of gathering evidence of misconduct.

(5) “Administrative proceeding” means any nonjudicial hearing which may result in the recommendation, approval, or order of disciplinary action against, or suspension or discharge of, a firefighter.

(6) “Interrogation” means the questioning of a firefighter by an employing agency in connection with a formal investigation or an administrative proceeding but shall not include arbitration or civil service proceedings. Questioning pursuant to an informal inquiry shall not be deemed to be an interrogation.

History.—s. 1, ch. 86-6; s. 118, ch. 2013-183.



112.82 - Rights of firefighters.

112.82 Rights of firefighters.—Whenever a firefighter is subjected to an interrogation, such interrogation shall be conducted pursuant to the terms of this section.

(1) The interrogation shall take place at the facility where the investigating officer is assigned, or at the facility which has jurisdiction over the place where the incident under investigation allegedly occurred, as designated by the investigating officer.

(2) No firefighter shall be subjected to interrogation without first receiving written notice of sufficient detail of the investigation in order to reasonably apprise the firefighter of the nature of the investigation. The firefighter shall be informed beforehand of the names of all complainants.

(3) All interrogations shall be conducted at a reasonable time of day, preferably when the firefighter is on duty, unless the importance of the interrogation or investigation is of such a nature that immediate action is required.

(4) The firefighter under investigation shall be informed of the name, rank, and unit or command of the officer in charge of the investigation, the interrogators, and all persons present during any interrogation.

(5) Interrogation sessions shall be of reasonable duration and the firefighter shall be permitted reasonable periods for rest and personal necessities.

(6) The firefighter being interrogated shall not be subjected to offensive language or offered any incentive as an inducement to answer any questions.

(7) A complete record of any interrogation shall be made, and if a transcript of such interrogation is made, the firefighter under investigation shall be entitled to a copy without charge. Such record may be electronically recorded.

(8) An employee or officer of an employing agency may represent the agency, and an employee organization may represent any member of a bargaining unit desiring such representation in any proceeding to which this part applies. If a collective bargaining agreement provides for the presence of a representative of the collective bargaining unit during investigations or interrogations, such representative shall be allowed to be present.

(9) No firefighter shall be discharged, disciplined, demoted, denied promotion or seniority, transferred, reassigned, or otherwise disciplined or discriminated against in regard to his or her employment, or be threatened with any such treatment as retaliation for or by reason solely of his or her exercise of any of the rights granted or protected by this part.

History.—s. 1, ch. 86-6.



112.83 - Rights of firefighters with respect to civil suits.

112.83 Rights of firefighters with respect to civil suits.—If an agency employing firefighters fails to comply with the requirements of this part, a firefighter employed by such agency who is personally injured by such failure to comply may apply directly to the circuit court of the county wherein such employing agency is headquartered and permanently resides for an injunction to restrain and enjoin such violation of the provisions of this part and to complete the performance of the duties imposed by this part.

History.—s. 1, ch. 86-6.



112.84 - Rights of firefighters nonexclusive.

112.84 Rights of firefighters nonexclusive.—

(1) The rights of firefighters as set forth in this part shall not be construed to diminish the rights and privileges of firefighters that are guaranteed to all citizens by the Constitution and laws of the United States and of this state or limit the granting of broader rights by other law, ordinance, or rule. These rights include the right to bring suit against any individual, group of persons, association, organization, or corporation for damages, either monetary or otherwise, suffered during the performance of the firefighter’s official duties or for abridgment of the firefighter’s rights, civil or otherwise, arising out of the performance of his or her official duties.

(2) This part is neither designed to abridge nor expand the rights of firefighters to bring civil suits for injuries suffered in the course of their employment as recognized by the courts, nor is it designed to abrogate any common-law or statutory limitation on the rights of recovery.

History.—s. 1, ch. 86-6.









Chapter 113 - COMMISSIONS

113.01 - Fee for commissions issued by Governor.

113.01 Fee for commissions issued by Governor.—A fee of $10 is prescribed for the issuance of each commission issued by the Governor of the state and attested by the Secretary of State for an elected officer or a notary public.

History.—s. 1, ch. 14669, 1931; s. 1, ch. 15925, 1933; s. 1, ch. 17133, 1935; CGL 1936 Supp. 460(1), (4), 479(1); s. 1, ch. 28296, 1953; s. 2, ch. 65-256; s. 1, ch. 67-460; s. 1, ch. 81-260; s. 5, ch. 84-114; s. 3, ch. 93-268; s. 17, ch. 95-280; s. 1, ch. 96-407.



113.02 - Fee to be paid before commissions issued.

113.02 Fee to be paid before commissions issued.—No commission shall be issued by the Governor or attested by the Secretary of State or shall bear the seal of the state until the fee fixed and required by s. 113.01, if any, shall first be paid as therein provided.

History.—s. 2, ch. 14669, 1931; CGL 1936 Supp. 460(2); s. 2, ch. 81-260.



113.03 - Disposition of proceeds.

113.03 Disposition of proceeds.—All fees shall be paid by the Secretary of State into the State Treasury and shall be used for such purposes as the Legislature may determine.

History.—s. 3, ch. 14669, 1931; CGL 1936 Supp. 460(3).



113.04 - Fidelity bond premiums.

113.04 Fidelity bond premiums.—When any state officer or employee is required by statute or by the head of any state department to secure and give a fidelity bond, the premium therefor shall be paid from the necessary and regular expense account of the department to which such officer or employee shall be attached.

History.—s. 1, ch. 17755, 1937; CGL 1940 Supp. 459(1).



113.051 - Grants and commissions.

113.051 Grants and commissions.—All grants and commissions shall be in the name and under the authority of the State of Florida, sealed with the great seal of the state, signed by the Governor, and countersigned by the Secretary of State.

History.—Former s. 14, Art. IV of the Constitution of 1885, as amended; converted to statutory law by s. 10, Art. XII of the Constitution as revised in 1968.



113.06 - Record of commission, oath, and acceptance.

113.06 Record of commission, oath, and acceptance.—Every commission issued by the Governor shall be recorded in the office of the Secretary of State in a book of commissions and an index made thereof, and the oath of office of the person named in said commission shall be endorsed on said commission, and accompanying the commission there shall be transmitted to each officer a printed acceptance of said commission, and his or her oath of office, which shall be subscribed and taken by such officer, and returned to the office of the Secretary of State and filed therein, and a note thereof made on the record of said commission by the Secretary of State.

History.—s. 2, ch. 12, 1845; RS 213; GS 297; RGS 395; CGL 460; s. 727, ch. 95-147.



113.07 - Bond by surety company; when required.

113.07 Bond by surety company; when required.—

(1) When public officials, not honorary, either state, county or district, are required to post fidelity or performance bonds, such bonds must be written by surety companies authorized by law to do business in the state.

(2) The provisions of this law do not apply to deputy sheriffs, notaries public, or special process servers appointed to serve process under the provisions of s. 48.021.

(3) The cost of the premium on such bond must be paid out of the General Revenue Fund of the state or out of the county or out of the various districts, depending upon the class in which such officer belongs. If any excess premium over the base premium rate is charged in the procurement of the bonds, such excess premium must be paid by the individual officer or official.

History.—ss. 1, 2, 3, 4, ch. 20523, 1941; s. 2, ch. 76-263; s. 18, ch. 98-34.



113.071 - Sureties upon official bonds.

113.071 Sureties upon official bonds.—The sureties upon the official bonds of all state, county, and municipal officers shall be residents of, and have sufficient visible property unencumbered within the state, not exempt from sale under legal process, to make good their bonds; and the sureties upon the official bonds of all county and municipal officers shall reside within the county where their principals upon such bonds reside, and shall have sufficient visible and unencumbered property in such county, that is not exempt from sale under legal process, to make good their liability on such bonds. Any duly organized and responsible guarantee or surety company, either foreign or domestic, lawfully doing business in this state, may become and be accepted as surety on all such official bonds.

History.—Former s. 13, Art. XVI of the Constitution of 1885, as amended; converted to statutory law by s. 10, Art. XII of the Constitution as revised in 1968.






Chapter 114 - VACATING OFFICE

114.01 - Office deemed vacant in certain cases.

114.01 Office deemed vacant in certain cases.—

(1) A vacancy in office shall occur:

(a) Upon creation of an office.

(b) Upon the death of the incumbent officer.

(c) Upon removal of the officer from office.

(d) Upon the resignation of the officer and acceptance thereof by the Governor.

(e) Upon the succession of the officer to another office.

(f) Upon the officer’s unexplained absence for 60 consecutive days.

(g) Upon the officer’s failure to maintain the residence required of him or her by law.

(h) Upon the failure of a person elected or appointed to office to qualify for office within 30 days from the commencement of the term of office.

(i) Upon the refusal of the person elected or appointed to accept the office.

(j) Upon the conviction of the officer of a felony as defined in s. 10, Art. X of the State Constitution.

(k) Upon final adjudication, in this state or in any other state, of the officer to be mentally incompetent.

(l) Upon the rendition of a final judgment of a circuit court of this state declaring void the election or appointment of the incumbent to office.

(2) With respect to paragraphs (b) and (f)-(k) of subsection (1), the Governor shall file an executive order with the Secretary of State setting forth the facts which give rise to the vacancy, and he or she shall include in such order the title of the office, the name of the incumbent officer or person who held the office, and the date on which the vacancy in office occurred. The office shall be considered vacant as of the date specified in the executive order or, in absence of such a date, as of the date the executive order is filed with the Secretary of State.

History.—s. 1, ch. 1633, 1868; RS 214; GS 298; RGS 396; CGL 461; s. 25, ch. 71-355; s. 1, ch. 77-235; s. 728, ch. 95-147.



114.02 - Absence from state of certain officers.

114.02 Absence from state of certain officers.—When any officer of the executive branch other than a Cabinet officer desires to be absent from the state for a period of 60 consecutive days or more, he or she shall be permitted to do so upon notifying the Governor in writing of this intention, but the officer shall return to the state and to the performance of his or her duties whenever requested by the Governor to do so, and upon the officer’s failure so to do the Governor may declare the office vacant pursuant to s. 114.01.

History.—ch. 1749, 1870; RS 215; GS 299; RGS 397; CGL 462; s. 2, ch. 77-235; s. 729, ch. 95-147.



114.03 - Certain executive officers not to absent themselves from the state.

114.03 Certain executive officers not to absent themselves from the state.—The Attorney General, Chief Financial Officer, and Commissioner of Agriculture shall reside at the capital, and no member of the Cabinet shall absent himself or herself from the state for a period of 60 consecutive days or more without the consent of the Governor and a majority of the Cabinet. If a Cabinet officer should refuse or fail to comply with and observe the requirements of this section, his or her office may be deemed vacant pursuant to paragraph (f) or paragraph (g) of s. 114.01(1), as appropriate.

History.—ch. 1845, 1871; RS 216; GS 300; RGS 398; CGL 463; s. 1, ch. 69-300; s. 2, ch. 77-235; s. 730, ch. 95-147; s. 5, ch. 2003-6.



114.04 - Filling vacancies.

114.04 Filling vacancies.—Except as otherwise provided in the State Constitution, the Governor shall fill by appointment any vacancy in a state, district, or county office, other than a member or officer of the Legislature, for the remainder of the term of an appointive officer and for the remainder of the term of an elective office, if there is less than 28 months remaining in the term; otherwise, until the first Tuesday after the first Monday following the next general election. With respect to any office which requires confirmation by the Senate, the person so appointed may hold an ad interim term of office subject to the provisions of s. 114.05. Each secretary or division director of a department of the executive branch, or the State Surgeon General, who is required by law to be appointed by the Governor and confirmed by the Senate shall serve at the pleasure of the Governor, unless otherwise provided by law, and the appointment of such person shall run concurrently with the term of the Governor making the appointment. In the event a Governor is elected to a second term of office pursuant to s. 5, Art. IV of the State Constitution, each secretary or division director, or the State Surgeon General, so appointed shall be reappointed or, at the discretion of the Governor, replaced by a new appointee. Reappointments to the same office shall be subject to confirmation by the Senate as provided in s. 114.05.

History.—s. 2, ch. 1633, 1868; RS 217; GS 301; RGS 399; CGL 464; s. 1, ch. 70-385; s. 2, ch. 77-235; s. 68, ch. 79-400; s. 8, ch. 2008-6.



114.05 - Issuance of letter of appointment; confirmation by the Senate; refusal or failure to confirm.

114.05 Issuance of letter of appointment; confirmation by the Senate; refusal or failure to confirm.—

(1) When a vacancy in office is filled by appointment which requires confirmation by the Senate:

(a) The Governor shall issue and transmit to the Secretary of State for filing a letter of appointment. The letter shall contain the legal authority under which the appointment is made; the proper designation of the office; the full name and address of the appointee; the term of office to which the appointment is made; and the effective date of the appointment, which date shall be on or after the date of recording of the letter of appointment. The Secretary of State shall promptly file the letter and transmit to the appointee an oath of office, questionnaire for executive appointment, and bond form when required. Upon receipt of the questionnaire, oath of office, and bond if required, the Secretary of State shall transmit to the appointee a certificate of appointment, under seal, certifying that the appointment was made of the appointee to the office, for the term indicated in the letter of appointment. The certificate shall also provide that the appointment is subject to confirmation by the Senate at the next regular session of the Legislature following the effective date of the appointment.

(b) The Department of State shall distribute and cause to be prepared and submitted by each appointee a biographical questionnaire, verified under oath or affirmation, in the form prescribed by the President of the Senate. The department shall transmit the completed questionnaire and a copy of the certificate of appointment to the President of the Senate or his or her designee within 30 days from the receipt by the department of the letter of appointment. Upon receipt of the certificate, the President of the Senate shall lay the appointment before the Senate for confirmation in accordance with this section and the applicable Senate rules.

(c) If the Senate confirms the appointment, the fact of such confirmation shall be spread upon the pages of the Journal of the Senate; and thereafter a certificate of Senate confirmation shall be issued by the President of the Senate and attested to by the Secretary of the Senate. A true copy of this certificate shall be filed with the Secretary of State, and the original thereof shall be delivered to the appointee. Upon receipt by him or her of the certificate of Senate confirmation, the Secretary of State shall cause a commission to be prepared and transmitted to the Governor for signature. After the commission has been duly signed, countersigned, and sealed, it shall be delivered to the appointee. The commission shall specify, among the other things prescribed in paragraph (a), the date on which the appointment was confirmed and the expiration date of the term of office.

(d) If the Senate refuses to confirm the appointment, the fact of such refusal or rejection shall be spread upon the pages of the Journal of the Senate; and thereafter a certificate of refusal to confirm shall be issued, attested, filed, and delivered in accordance with paragraph (c). Unless an earlier date is specified in the motion to refuse to confirm, the ad interim term of the appointee whose appointment has been rejected by the Senate shall end at the adjournment of the session of the Senate at which the vote on his or her confirmation was taken. An appointee whose appointment to office has been rejected by the Senate shall hold over until his or her successor is appointed and qualified, but the period of such holdover shall not exceed 30 days from the adjournment of the session of the Senate. No person whose appointment to office has been rejected by the Senate shall be eligible for appointment to the same office for 1 year after the date of filing of the certificate of refusal to confirm.

(e) If the Senate votes to take no action or if for any other reason it fails to consider an appointment during the regular session immediately following the effective date of the appointment, the failure to act shall be noted in the pages of the Journal of the Senate; and thereafter a certificate, stating that the Senate voted to take no action or failed to consider the appointment, shall be issued, attested, filed, and delivered in accordance with paragraph (c). With respect to appointments on which the Senate fails to act during the regular session of the Legislature immediately following the effective date of the appointment, a vacancy in office shall exist upon the adjournment sine die of the Legislature. The appointee shall hold over until his or her successor is appointed and qualified; however, such period of holding over shall not exceed 45 days. The appointee may be reappointed.

(f) If the Senate voted to take no action or for any other reason failed to consider an appointment during the regular session immediately following the effective date of the appointment and the appointee was thereupon reappointed to the same office, and if the Senate votes to take no action or for any other reason fails to consider the reappointment of the same person to the same office during the regular session immediately following the effective date of the reappointment, the reappointment of such person to such office shall be deemed to have been rejected; the office shall become vacant upon the adjournment sine die of the regular session immediately following the effective date of the reappointment; and the appointee shall not hold over in that office or be eligible for reappointment in that office for 1 year thereafter.

(2) Upon request, any agency of government in this state is authorized to provide information to the Senate or the appropriate Senate standing or select committee or subcommittee thereof. Upon request of the Senate President or the appropriate Senate standing or select committee or subcommittee thereof, the Department of Law Enforcement shall make and cause to be furnished to the Senate President or the appropriate Senate standing or select committee or subcommittee thereof the results of an inquiry or investigation involving the criminal history relating to any person whose appointment to office is subject to Senate confirmation.

(3) Notwithstanding anything contained herein to the contrary, the Senate may, upon the affirmative vote of a majority of those present, consider an appointment at any time it is in session.

History.—s. 3, ch. 77-235; s. 10, ch. 79-8; s. 56, ch. 81-259; s. 731, ch. 95-147.






Chapter 115 - LEAVES OF ABSENCE TO OFFICIALS AND EMPLOYEES

115.01 - Leave of absence for military service.

115.01 Leave of absence for military service.—Any county or state official of the state, subject to the provisions and conditions hereinafter set forth, may be granted leave of absence from his or her office, to serve in the volunteer forces of the United States, or in the National Guard of any state, or in the regular Army or Navy of the United States, when the same shall be called into active service of the United States during war between the United States and a foreign government.

History.—s. 1, ch. 7393, 1917; RGS 400; CGL 465; s. 732, ch. 95-147; s. 2, ch. 2016-216.



115.02 - Governor to grant application; proviso.

115.02 Governor to grant application; proviso.—When any such officer shall be granted a leave of absence pursuant to this chapter, the Governor shall, upon application being made by such officer, grant such officer leave of absence during the time he or she shall be retained in such military service; provided, such service shall not extend beyond the term of office of such officer, in which event the office shall be filled by election at the expiration thereof.

History.—s. 2, ch. 7393, 1917; RGS 401; CGL 466; s. 733, ch. 95-147; s. 6, ch. 2003-72.



115.03 - Appointment of deputy; bond.

115.03 Appointment of deputy; bond.—Before applying for a leave of absence, the officer shall appoint a capable and competent deputy to take over and perform the duties of the office, and any bond required of the officer must remain in full force during the remainder of his or her term of office. Such deputy may be required to furnish bond in a sum of not more than one-half of the amount of the bond of the officer appointing him or her as such deputy, for the faithful performance of such duties.

History.—s. 3, ch. 7393, 1917; RGS 402; CGL 467; s. 734, ch. 95-147; s. 19, ch. 98-34.



115.04 - Applicability of ss. 115.01-115.06 to certain officers.

115.04 Applicability of ss. 115.01-115.06 to certain officers.—The provisions of ss. 115.01-115.06 shall only apply to such officers as are now authorized by law to appoint deputies.

History.—s. 4, ch. 7393, 1917; RGS 403; CGL 468.



115.05 - Duties of deputy.

115.05 Duties of deputy.—Any deputy qualifying under the provisions of ss. 115.01-115.06 shall perform all of the duties that may devolve upon the officer appointing him or her, and the deputy shall sign all official papers and documents in the name of the officer so appointing him or her as such deputy, and his or her said acts as such deputy shall in all respects be as binding as if performed by the officer appointing such deputy.

History.—s. 5, ch. 7393, 1917; RGS 404; CGL 469; s. 735, ch. 95-147.



115.06 - Reassumption of duties.

115.06 Reassumption of duties.—Upon being mustered out of the service of the United States, such officer granted leave under s. 115.01 shall immediately enter into the duties of his or her office for the remainder of the term for which he or she was elected.

History.—s. 6, ch. 7393, 1917; RGS 405; CGL 470; s. 736, ch. 95-147.



115.07 - Officers and employees’ leaves of absence for reserve or guard training.

115.07 Officers and employees’ leaves of absence for reserve or guard training.—

(1) All officers or employees of the state, of the several counties of the state, and of the municipalities or political subdivisions of the state who are commissioned reserve officers or reserve enlisted personnel in the United States military or naval service or members of the National Guard are entitled to leaves of absence from their respective duties, without loss of vacation leave, pay, time, or efficiency rating, on all days during which they are engaged in training ordered under the provisions of the United States military or naval training regulations for such personnel when assigned to active or inactive duty.

(2) Leaves of absence granted as a matter of legal right under the provisions of this section may not exceed 240 working hours in any one annual period. Administrative leaves of absence for additional or longer periods of time for assignment to duty functions of a military character shall be without pay and shall be granted by the employing or appointing authority of any state, county, municipal, or political subdivision employee and when so granted shall be without loss of time or efficiency rating.

(3) When an employee’s assigned employment duty conflicts with ordered active or inactive duty training, it is the responsibility of the employing agency of the state, county, municipal, or political subdivision to provide a substitute employee, if necessary, for the assumption of such employment duty while the employee is on assignment for the training.

(4) It is the intent of the Legislature that the state, its several counties, and its municipalities and political subdivisions shall grant leaves of absence for active or inactive training to all employees who are members of the United States Reserve Forces or the National Guard, to ensure the state and national security at all times through a strong armed force of qualified and mobilization-ready personnel.

History.—s. 1, ch. 17975, 1937; CGL 1940 Supp. 470(1); s. 1, ch. 26852, 1951; s. 10, ch. 83-227; ss. 1, 2, ch. 85-279; s. 1, ch. 2010-79.



115.08 - Definitions.

115.08 Definitions.—

(1) The term “active military service” as used in this chapter shall signify active duty in the Florida defense force or federal service in training or on active duty with any branch of the Armed Forces or Reservists of the Armed Forces, the Florida National Guard, the Coast Guard of the United States, and service of all officers of the United States Public Health Service detailed by proper authority for duty with the Armed Forces, and shall include the period during which a person in military service is absent from duty on account of sickness, wounds, leave, or other lawful cause.

(2) The term “period of active military service” as used in this chapter shall begin with the date of entering upon active military service, and shall terminate with death or a date 30 days immediately next succeeding the date of release or discharge from active military service, or upon return from active military service, whichever shall occur first.

(3) The term “servicemember” as used in this chapter shall have the same meaning as provided in s. 250.01.

History.—s. 2, ch. 20718, 1941; s. 7, ch. 2003-72.



115.09 - Leave to public officials for military service.

115.09 Leave to public officials for military service.—All officials of the state, the several counties of the state, and the municipalities or political subdivisions of the state, including district school and community college officers, which officials are also servicemembers in the National Guard or a reserve component of the Armed Forces of the United States, shall be granted leave of absence from their respective offices and duties to perform active military service, the first 30 days of any such leave of absence to be with full pay.

History.—ss. 1, chs. 20718, 20863, 1941; s. 1, ch. 69-300; s. 1, ch. 91-3; s. 8, ch. 2003-72.



115.11 - Leave not to extend beyond term of office; temporarily unoccupied position.

115.11 Leave not to extend beyond term of office; temporarily unoccupied position.—

(1) In the event that the term of office of an official on leave shall expire during such leave, the office of that official shall be filled by election or appointment as may be required by law; provided, however, that said official on leave shall have the right to qualify and become a candidate for such office and, if nominated or elected, shall have the same rights and privileges herein accorded to an incumbent.

(2) Should such military leave of absence for any elected municipal officer extend for more than 60 days, the temporarily unoccupied position created by such leave may be filled by majority vote of the remaining members of the legislative body of the municipality. This temporary appointment shall terminate upon the elected official’s return from active military service or upon the expiration of his or her original term of office, whichever occurs first.

History.—s. 4, ch. 20718, 1941; s. 1, ch. 91-92; s. 738, ch. 95-147.



115.12 - Rights during leave.

115.12 Rights during leave.—

(1) During such leave of absence such official shall be entitled to preserve all seniority rights, efficiency ratings, promotional status and retirement privileges. The period of active military service shall, for purposes of computation to determine whether such person may be entitled to retirement under the laws of the state, be deemed continuous service in the office of said official. While absent on such leave without pay, said official shall not be required to make any contribution to any retirement fund.

(2) The employing authority shall adhere to all the provisions contained in the Uniformed Services Employment and Reemployment Rights Act, chapter 43 of Title 38 U.S.C.

History.—s. 5, ch. 20718, 1941; s. 10, ch. 2003-72.



115.13 - Resumption of official duties.

115.13 Resumption of official duties.—Upon said officer terminating his or her active military service, he or she shall enter upon the duties of office for the unexpired portion of the term for which he or she was elected or appointed, in accordance with the limits provided under the Uniformed Services Employment and Reemployment Rights Act, chapter 43 of Title 38 U.S.C.

History.—s. 6, ch. 20718, 1941; s. 739, ch. 95-147; s. 11, ch. 2003-72.



115.14 - Employees.

115.14 Employees.—All employees of the state, the several counties of the state, and the municipalities or political subdivisions of the state shall be granted leave of absence under the terms of this law; upon such leave of absence being granted said employee shall enjoy the same rights and privileges as are hereby granted to officials under this law, insofar as may be, including, without limitation, receiving full pay for the first 30 days. Notwithstanding the provisions of s. 115.09, the employing authority may supplement the military pay of its officials and employees who are reservists called to active military service after the first 30 days in an amount necessary to bring their total salary, inclusive of their base military pay, to the level earned at the time they were called to active military duty. The employing authority shall continue to provide all health insurance and other existing benefits to such officials and employees as required by the Uniformed Services Employment and Reemployment Rights Act, chapter 43 of Title 38 U.S.C.

History.—s. 7, ch. 20718, 1941; s. 2, ch. 91-3; s. 12, ch. 2003-72.



115.15 - Adoption of federal law for employees.

115.15 Adoption of federal law for employees.—The provisions of the Uniformed Services Employment and Reemployment Rights Act, chapter 43 of Title 38 U.S.C., shall be applicable in this state, and the refusal of any state, county, or municipal official to comply therewith shall subject him or her to removal from office.

History.—s. 8, ch. 20718, 1941; s. 740, ch. 95-147; s. 13, ch. 2003-72.






Chapter 116 - POWERS AND DUTIES OF OFFICERS

116.01 - Payment of public funds into treasury.

116.01 Payment of public funds into treasury.—

(1) Every state and county officer within this state authorized to collect funds due the state or county shall pay all sums officially received by the officer into the state or county treasury not later than 7 working days from the close of the week in which the officer received the funds. Funds received by the county officer on behalf of the state shall be deposited directly to the account of the State Treasury not later than 7 working days from the close of the week in which the officer received the funds. The clerk of the court, when collecting funds as part of the clerk’s court-related functions, must remit those funds as required under s. 28.245.

(2) No officer shall hereafter be entitled to receive any commission or compensation for collecting said funds when the officer fails or refuses to pay over the same not later than 7 working days from the close of the week in which the officer received the funds.

(3) Nothing herein shall require officers to pay into the state or county treasury those funds which are required by law or court order, or by the purpose for which they are collected, to be held and disbursed for a particular purpose in a manner different from that set forth in subsection (1).

History.—ss. 1, 2, ch. 6205, 1911; RGS 406; CGL 471; s. 1, ch. 76-224; s. 39, ch. 2005-236.



116.015 - Receipt of counterfeit money in the course of operation of public office.

116.015 Receipt of counterfeit money in the course of operation of public office.—Whenever a state or county officer who has unknowingly received into the public funds of his or her office any counterfeit currency discovers that fact, the officer shall furnish a written report of the matter to the appropriate state attorney, including such information as the state attorney may request. The officer shall not be personally liable, but shall be entitled to charge such loss as an expense against any available funds of his or her office, provided the amount of such charge does not exceed the face value of the currency so received.

History.—s. 1, ch. 76-117; s. 741, ch. 95-147.



116.02 - Payment of commissions on unremitted funds prohibited; penalty.

116.02 Payment of commissions on unremitted funds prohibited; penalty.—It is unlawful for any state or county officer or any board of county officers, required to audit the accounts of officers under the laws of this state, to approve or pay any commissions on funds collected and not paid over as required by s. 116.01 and any officer violating the provisions of this section, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 6205, 1911; RGS 5328; CGL 7461; s. 66, ch. 71-136.



116.03 - Officers to report fees collected.

116.03 Officers to report fees collected.—Each state and county officer who receives all or any part of his or her compensation in fees or commissions, or other remuneration, shall keep a complete report of all fees and commissions, or other remuneration collected, and shall make a report to the Department of Financial Services of all such fees and commissions, or other remuneration, annually on December 31 of each and every year. Such report shall be made upon forms to be prescribed from time to time by the department, and shall show in detail the source, character and amount of all his or her official expenses and the net amount that the office has paid up to the time of making such report. All officers shall make out, fill in and subscribe and properly forward to the department such reports, and swear to the accuracy and competency of such reports.

History.—ss. 1, 2, ch. 6815, 1915; RGS 407; CGL 472; s. 1, ch. 24198, 1947; ss. 12, 35, ch. 69-106; s. 742, ch. 95-147; s. 133, ch. 2003-261.



116.04 - Failure of officer to make sworn report of fees.

116.04 Failure of officer to make sworn report of fees.—Any officer who shall fail or refuse to make, subscribe, and swear, or to file with the Department of Financial Services a report of all fees, commissions, or other remuneration collected, as required by law, or if any officer shall knowingly or willfully make false or incomplete reports, or in any report violate any of the provisions of s. 116.03 he or she shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 6815, 1915; RGS 5356; CGL 7491; ss. 12, 35, ch. 69-106; s. 67, ch. 71-136; s. 743, ch. 95-147; s. 134, ch. 2003-261.



116.05 - Examination and publication by Department of Financial Services.

116.05 Examination and publication by Department of Financial Services.—The Department of Financial Services shall have examined and verified any of the reports received under s. 116.03 whenever in its judgment the same may be necessary, and the department shall cause the matter and things in each of said reports to be published one time in a newspaper published in the county in which such report originated, in such form as it shall direct, and the expense of such publication shall be paid by the county commissioners of such county.

History.—s. 3, ch. 6815, 1915; RGS 408; CGL 473; ss. 12, 35, ch. 69-106; s. 135, ch. 2003-261.



116.06 - Summary of reports; certain officers not required to report fees.

116.06 Summary of reports; certain officers not required to report fees.—A summary of all such reports shall be included by the Department of Financial Services in its annual report to the Governor, except that jurors and notaries public shall not be required to make such reports as provided for in s. 116.03.

History.—s. 4, ch. 6815, 1915; RGS 409; CGL 474; ss. 12, 35, ch. 69-106; s. 2, ch. 73-47; s. 136, ch. 2003-261.



116.07 - Account books to be kept by sheriffs and clerks.

116.07 Account books to be kept by sheriffs and clerks.—All sheriffs and clerks of the circuit court and ex officio clerks of the boards of county commissioners of this state shall keep books of account and of record in accordance with s. 218.33.

History.—s. 1, ch. 5176, 1903; GS 814; RGS 410; CGL 475; s. 8, ch. 69-82; s. 32, ch. 2001-266.



116.08 - County commissioners to furnish books.

116.08 County commissioners to furnish books.—The county commissioners shall furnish the books provided for in s. 116.07.

History.—s. 2, ch. 5176, 1903; GS 815; RGS 411; CGL 476.



116.09 - Penalty for failure.

116.09 Penalty for failure.—Any officer who shall neglect or refuse to comply with the duties imposed by s. 116.07 shall be subject to suspension from office by the Governor.

History.—s. 4, ch. 5176, 1903; GS 817; RGS 412; CGL 477.



116.13 - Sale of property by heads of state institutions without permission prohibited.

116.13 Sale of property by heads of state institutions without permission prohibited.—The superintendents of state asylums, and the presidents and principals of all state educational institutions are prohibited from selling or otherwise disposing of property belonging to the state, except in cases where they have previously obtained permission from their respective boards of commissioners or trustees.

History.—s. 1, ch. 4181, 1893; GS 3493; RGS 5373; CGL 7507.



116.14 - Receipts required from purchasers of state property.

116.14 Receipts required from purchasers of state property.—Upon the sale of any state property by the superintendent and presidents of state institutions as provided by law, they shall take receipt for the same from the purchaser, which receipt shall be forwarded, together with the proceeds of the sale, to the Chief Financial Officer.

History.—s. 2, ch. 4181, 1893; GS 3494; RGS 5374; CGL 7508; s. 137, ch. 2003-261.



116.15 - Penalty for violation of ss. 116.13 and 116.14.

116.15 Penalty for violation of ss. 116.13 and 116.14.—Any violation of ss. 116.13 and 116.14 shall constitute a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 3, ch. 4181, 1893; GS 3495; RGS 5375; CGL 7509; s. 68, ch. 71-136.



116.21 - Unclaimed moneys; limitation.

116.21 Unclaimed moneys; limitation.—

(1) The sheriffs and clerks of the courts of the various counties of the state are authorized at their discretion on or before September 25 of each and every year hereafter to pay into the fine and forfeiture fund of their respective counties, or the fine and forfeiture fund created under s. 142.01, any or all unclaimed moneys deposited or collected by them in their official capacity, which unclaimed moneys came into their hands prior to January 1 of the preceding year and for which moneys claim has not been made. Any unclaimed moneys collected or deposited by the clerk of the circuit court in the course of the clerk’s court-related activities may be processed under this chapter; however, the clerk must pay for the cost of publication of the list of unclaimed court-related funds. Any unclaimed court-related funds collected or deposited by the clerk which remain unclaimed must be deposited into the fine and forfeiture fund established under s. 142.01.

(2) The sheriffs and clerks of the various courts of the respective counties may, during the month of July of each year, hereafter make and compile a list of any or all unclaimed moneys which came into their hands as provided in subsection (1) above. Such compilation shall list, in addition to the name of the defendant, the respective amounts of such unclaimed moneys. Such list or compilation shall be published one time during the month of July in a newspaper of general circulation in the county served by such sheriff or clerk, and the notice shall specify that unless such moneys are claimed on or before September 1 after such publication that same shall be declared forfeited to such county. Proof of such publication shall be made by the publisher of such newspaper and shall be filed and recorded in the minutes of the county commissioners of such county.

(3) Persons having or claiming any interest in such funds or any portion of them shall file their written claims with the sheriff or clerk of the court of the county having custody of such funds within the time specified by the notice and shall make sufficient proof to the sheriff or clerk of their ownership and upon so doing shall be entitled to receive any part of the moneys so claimed. For the purposes of this section, any municipality that has a municipal detention facility and that prosecutes through its own municipal prosecutor shall have a claim against any unclaimed moneys collected due to violations of that municipality’s ordinances within the territorial jurisdiction of the county and for which a claim has not been made by the person entitled to such funds. Unless claim is filed within such time as aforesaid, all claims in reference thereto are forever barred.

(4) Except for the cost of publishing the notice for the clerk’s unclaimed court-related moneys, the cost of publishing the notices as required by subsection (2) shall be paid by the county commissioners, and the sheriff or the clerk shall receive as compensation the regular fee allowed by statute for the collection of fines, fees, and costs adjudged to the state upon the amounts remitted to the fine and forfeiture fund. Upon such payment to the fine and forfeiture fund, the sheriff or clerk shall be released and discharged from any and all further responsibility or liability in connection therewith.

History.—ss. 1, 2, 3, 4, ch. 22050, 1943; s. 8, ch. 82-118; s. 744, ch. 95-147; s. 1, ch. 97-56; s. 40, ch. 2005-236.



116.22 - Definitions; forfeiture of personal property in custody of clerks of various courts.

116.22 Definitions; forfeiture of personal property in custody of clerks of various courts.—In construing this act and each and every section, word, phrase or part thereof, where the context permits, the term “personal property” or “chattels personal” shall include all property of any kind except real estate and anything permanently attached thereto.

History.—s. 1, ch. 61-380.



116.33 - Exercise of police power.

116.33 Exercise of police power.—It is deemed by the Legislature of the state, that this act is necessary for the more efficient and speedy method of forfeiture of property that is held by the clerks of the circuit court of Florida, and a lawful exercise of the police power of the state for the protection of the public welfare of the people of the state. All the provisions of this act shall be liberally construed for the accomplishment of the purposes herein mentioned. This act is to be considered as cumulative and not an exclusive method of forfeiture.

History.—s. 12, ch. 61-380.



116.34 - Facsimile signatures.

116.34 Facsimile signatures.—

(1) SHORT TITLE.—This act may be cited as the “Uniform Facsimile Signature of Public Officials Act.”

(2) DEFINITIONS.—As used in this section:

(a) “Public security” means a bond, note, certificate of indebtedness, or other obligation for the payment of money, issued by this state or by any of its departments, agencies, public bodies, or other instrumentalities or by any of its political subdivisions.

(b) “Instrument of payment” means a check, draft, warrant, or order for the payment, delivery, or transfer of funds.

(c) “Instrument of conveyance” means an instrument conveying any interest in real property.

(d) “Authorized officer” means any official of this state or any of its departments, agencies, public bodies, or other instrumentalities or any of its political subdivisions whose signature to a public security, instrument of conveyance or instrument of payment is required or permitted.

(e) “Facsimile signature” means a reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer.

(3) USE OF FACSIMILE SIGNATURE.—Any authorized officer, after filing with the Department of State his or her manual signature certified by him or her under oath, may execute or cause to be executed with a facsimile signature in lieu of a manual signature:

(a) Any public security or instrument of conveyance, provided that at least one signature required or permitted to be placed thereon shall be manually subscribed.

(b) Any instrument of payment.

(c) Any official order, proclamation or resolution; provided, however, that this shall not apply to the signing of legislative bills or veto messages.

Upon compliance with this act by the authorized officer, a facsimile signature has the same legal effect as a manual signature.

(4) METHOD OF USE OF FACSIMILE SEAL.—When the seal of this state or any of its departments, agencies, public bodies, or other instrumentalities or of any of its political subdivisions is required in the execution of a public security or instrument of payment, the authorized officer may cause the seal to be printed, engraved, stamped or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.

(5) VIOLATION AND PENALTY.—Any person who knowingly, without authorization or with intent to defraud, uses on any of the documents referred to in subsection (3), a facsimile signature, or any reproduction of it, of any authorized officer, or any facsimile seal, or any reproduction of it, of this state or any of its departments, agencies, public bodies, or other instrumentalities or of any of its political subdivisions, shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) UNIFORMITY OF INTERPRETATION.—This section shall be so construed as to effectuate its general purpose to make uniform the law of states which enact it.

History.—ss. 1-6, ch. 63-441; ss. 10, 35, ch. 69-106; s. 69, ch. 71-136; s. 745, ch. 95-147.



116.35 - Notary public commissions; employees of state and county agencies.

116.35 Notary public commissions; employees of state and county agencies.—Each agency, board, commission or department of the state and of the several counties of the state is hereby authorized to pay the cost of securing a notary public commission for any employee of such agency, board, commission or department. Such cost is declared to be an expense of such agency, board, commission or department and shall be expended from the budget thereof. The chief administrative officer of each such agency, board, commission or department shall determine the number of notaries public necessary for the proper administration of such agency, board, commission or department. All fees collected by such notaries public as hereinafter provided shall become fee receipts of the state or the several counties and shall be deposited in the general fund from which the budget of such agency, board, commission or department is allocated.

History.—s. 1, ch. 67-282.



116.36 - Notary public commissions; municipal employees.

116.36 Notary public commissions; municipal employees.—Each agency, board, commission or department of each of the several municipalities of the state is hereby authorized to pay the cost of securing a notary public commission for any employee of such agency, board, commission or department. Such cost is declared to be an expense of such agency, board, commission or department and shall be expended from the budget thereof. The chief administrative officer of each such agency, board, commission or department shall determine the number of notaries public necessary for the proper administration of such agency, board, commission or department. All fees collected by such notaries public as hereinafter provided shall become fee receipts of such municipality and shall be deposited in the general fund thereof.

History.—s. 2, ch. 67-282.



116.37 - Notary public commissions; elected officers.

116.37 Notary public commissions; elected officers.—In all cases where such agency, board, commission or department is under the direction of one or more elected officers such officer or officers may become notaries public in like manner as provided in the case of employees as aforesaid.

History.—s. 3, ch. 67-282.



116.38 - Notary fees.

116.38 Notary fees.—

(1) Except as is hereinafter provided, all such notaries shall collect fees for their services as notaries performed in connection with such agency, board, commission or department at the rates provided for under chapter 117; provided, however, that in any case wherein a certain fee shall be provided by law for such service then in that event such fee as provided by law shall be collected.

(2) No notary fee shall be charged or collected by such notaries in connection with such agency, board, commission or department, in connection with or incidental to the issuance of motor vehicle license tags or titles.

(3) No notary public fees shall be charged by such notaries for notarizing loyalty oaths which are required by law.

(4) The chief administrative officer of any such agency, board, commission or department may, upon determining that such service should be performed as a public service, authorize such service to be performed free of charge.

History.—ss. 4-7, ch. 67-282.






Chapter 117 - NOTARIES PUBLIC

117.01 - Appointment, application, suspension, revocation, application fee, bond, and oath.

117.01 Appointment, application, suspension, revocation, application fee, bond, and oath.—

(1) The Governor may appoint as many notaries public as he or she deems necessary, each of whom shall be at least 18 years of age and a legal resident of the state. A permanent resident alien may apply and be appointed and shall file with his or her application a recorded Declaration of Domicile. The residence required for appointment must be maintained throughout the term of appointment. Notaries public shall be appointed for 4 years and shall use and exercise the office of notary public within the boundaries of this state. An applicant must be able to read, write, and understand the English language.

(2) The application for appointment shall be signed and sworn to by the applicant and shall be accompanied by a fee of $25, together with the $10 commission fee required by s. 113.01, and a surcharge of $4, which $4 is appropriated to the Executive Office of the Governor to be used to educate and assist notaries public. The Executive Office of the Governor may contract with private vendors to provide the services set forth in this section. However, no commission fee shall be required for the issuance of a commission as a notary public to a veteran who served during a period of wartime service, as defined in s. 1.01(14), and who has been rated by the United States Government or the United States Department of Veterans Affairs or its predecessor to have a disability rating of 50 percent or more; such a disability is subject to verification by the Secretary of State, who has authority to adopt reasonable procedures to implement this act. The oath of office and notary bond required by this section shall also accompany the application and shall be in a form prescribed by the Department of State which shall require, but not be limited to, the following information: full name, residence address and telephone number, business address and telephone number, date of birth, race, sex, social security number, citizenship status, driver license number or the number of other official state-issued identification, affidavit of good character from someone unrelated to the applicant who has known the applicant for 1 year or more, a list of all professional licenses and commissions issued by the state during the previous 10 years and a statement as to whether or not the applicant has had such license or commission revoked or suspended, and a statement as to whether or not the applicant has been convicted of a felony, and, if there has been a conviction, a statement of the nature of the felony and restoration of civil rights. The applicant may not use a fictitious or assumed name other than a nickname on an application for commission. The application shall be maintained by the Department of State for the full term of a notary commission. A notary public shall notify, in writing, the Department of State of any change in his or her business address, home telephone number, business telephone number, home address, or criminal record within 60 days after such change. The Governor may require any other information he or she deems necessary for determining whether an applicant is eligible for a notary public commission. Each applicant must swear or affirm on the application that the information on the application is true and correct.

(3) As part of the oath, the applicant must swear that he or she has read this chapter and knows the duties, responsibilities, limitations, and powers of a notary public.

(4) The Governor may suspend a notary public for any of the grounds provided in s. 7, Art. IV of the State Constitution. Grounds constituting malfeasance, misfeasance, or neglect of duty include, but are not limited to, the following:

(a) A material false statement on the application.

(b) A complaint found to have merit by the Governor.

(c) Failure to cooperate or respond to an investigation by the Governor’s office or the Department of State regarding a complaint.

(d) Official misconduct as defined in s. 838.022.

(e) False or misleading advertising relating to notary public services.

(f) Unauthorized practice of law.

(g) Failure to report a change in business or home address or telephone number, or failure to submit documentation to request an amended commission after a lawful name change, within the specified period of time.

(h) Commission of fraud, misrepresentation, or any intentional violation of this chapter.

(i) Charging fees in excess of fees authorized by this chapter.

(j) Failure to maintain the bond required by this section.

(5)(a) If a notary public receives notice from the Department of State that his or her office has been declared vacant, the notary shall forthwith mail or deliver to the Secretary of State his or her notary commission.

(b) A notary public who wishes to resign his or her commission, or a notary public who does not maintain legal residence in this state during the entire term of appointment, or a notary public whose resignation is required by the Governor, shall send a signed letter of resignation to the Governor and shall return his or her certificate of notary public commission. The resigning notary public shall destroy his or her official notary public seal of office, unless the Governor requests its return.

(6) No person may be automatically reappointed as a notary public. The application process must be completed regardless of whether an applicant is requesting his or her first notary commission, a renewal of a commission, or any subsequent commission.

(7)(a) A notary public shall, prior to executing the duties of the office and throughout the term of office, give bond, payable to any individual harmed as a result of a breach of duty by the notary public acting in his or her official capacity, in the amount of $7,500, conditioned for the due discharge of the office and shall take an oath that he or she will honestly, diligently, and faithfully discharge the duties of the notary public. The bond shall be approved and filed with the Department of State and executed by a surety company for hire duly authorized to transact business in this state.

(b) Any notary public whose term of appointment extends beyond January 1, 1999, is required to increase the amount of his or her bond to $7,500 only upon reappointment on or after January 1, 1999.

(c) Beginning July 1, 1996, surety companies for hire which process notary public applications, oaths, affidavits of character, and bonds for submission to the Department of State must properly submit these documents in a software and hard copy format approved by the Department of State.

(8) Upon payment to any individual harmed as a result of a breach of duty by the notary public, the entity who has issued the bond for the notary public shall notify the Governor of the payment and the circumstances which led to the claim.

History.—s. 1, Sept. 13, 1822; RS 218; s. 1, ch. 4544, 1897; GS 302; RGS 413; CGL 479; s. 1, ch. 21765, 1943; s. 1, ch. 63-138; s. 1, ch. 65-256; ss. 1, 2, ch. 67-54; ss. 10, 12, 35, ch. 69-106; s. 70, ch. 71-136; s. 1, ch. 75-161; s. 6, ch. 77-121; ss. 5, 6, ch. 81-260; s. 33, ch. 83-217; s. 3, ch. 88-557; s. 1, ch. 91-291; s. 1, ch. 92-209; s. 746, ch. 95-147; s. 18, ch. 95-280; s. 27, ch. 95-312; s. 2, ch. 96-407; s. 1, ch. 98-246; s. 9, ch. 2003-158; s. 7, ch. 2016-151.



117.021 - Electronic notarization.

117.021 Electronic notarization.—

(1) Any document requiring notarization may be notarized electronically. The provisions of ss. 117.01, 117.03, 117.04, 117.05(1)-(11), (13), and (14), 117.105, and 117.107 apply to all notarizations under this section.

(2) In performing an electronic notarial act, a notary public shall use an electronic signature that is:

(a) Unique to the notary public;

(b) Capable of independent verification;

(c) Retained under the notary public’s sole control; and

(d) Attached to or logically associated with the electronic document in a manner that any subsequent alteration to the electronic document displays evidence of the alteration.

(3) When a signature is required to be accompanied by a notary public seal, the requirement is satisfied when the electronic signature of the notary public contains all of the following seal information:

(a) The full name of the notary public exactly as provided on the notary public’s application for commission;

(b) The words “Notary Public State of Florida”;

(c) The date of expiration of the commission of the notary public; and

(d) The notary public’s commission number.

(4) Failure of a notary public to comply with any of the requirements of this section may constitute grounds for suspension of the notary public’s commission by the Executive Office of the Governor.

(5) The Department of State may adopt rules to ensure the security, reliability, and uniformity of signatures and seals authorized in this section.

History.—s. 1, ch. 2007-257.



117.03 - Administration of oaths.

117.03 Administration of oaths.—A notary public may administer an oath and make a certificate thereof when it is necessary for the execution of any writing or document to be published under the seal of a notary public. The notary public may not take an acknowledgment of execution in lieu of an oath if an oath is required.

History.—s. 1, Sept. 13, 1822; RS 219; GS 304; RGS 415; CGL 481; s. 20, ch. 73-334; s. 1, ch. 80-173; s. 2, ch. 91-291; s. 2, ch. 92-209; s. 2, ch. 93-62; s. 2, ch. 98-246.



117.04 - Acknowledgments.

117.04 Acknowledgments.—A notary public is authorized to take the acknowledgments of deeds and other instruments of writing for record, as fully as other officers of this state.

History.—s. 2, ch. 1127, 1860; RS 220; GS 305; RGS 416; CGL 482; s. 20, ch. 73-334; s. 8, ch. 81-260; s. 3, ch. 91-291; s. 3, ch. 93-62; s. 3, ch. 98-246.



117.045 - Marriages.

117.045 Marriages.—A notary public is authorized to solemnize the rites of matrimony. For solemnizing the rites of matrimony, the fee of a notary public may not exceed those provided by law to the clerks of the circuit court for like services.

History.—s. 4, ch. 98-246.



117.05 - Use of notary commission; unlawful use; notary fee; seal; duties; employer liability; name change; advertising; photocopies; penalties.

117.05 Use of notary commission; unlawful use; notary fee; seal; duties; employer liability; name change; advertising; photocopies; penalties.—

(1) No person shall obtain or use a notary public commission in other than his or her legal name, and it is unlawful for a notary public to notarize his or her own signature. Any person applying for a notary public commission must submit proof of identity to the Department of State if so requested. Any person who violates the provisions of this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2)(a) The fee of a notary public may not exceed $10 for any one notarial act, except as provided in s. 117.045.

(b) A notary public may not charge a fee for witnessing a vote-by-mail ballot in an election, and must witness such a ballot upon the request of an elector, provided the notarial act is in accordance with the provisions of this chapter.

(3)(a) A notary public seal shall be affixed to all notarized paper documents and shall be of the rubber stamp type and shall include the words “Notary Public-State of Florida.” The seal shall also include the name of the notary public, the date of expiration of the commission of the notary public, and the commission number. The rubber stamp seal must be affixed to the notarized paper document in photographically reproducible black ink. Every notary public shall print, type, or stamp below his or her signature on a paper document his or her name exactly as commissioned. An impression-type seal may be used in addition to the rubber stamp seal, but the rubber stamp seal shall be the official seal for use on a paper document, and the impression-type seal may not be substituted therefor.

(b) The notary public official seal and the certificate of notary public commission are the exclusive property of the notary public and must be kept under the direct and exclusive control of the notary public. The seal and certificate of commission must not be surrendered to an employer upon termination of employment, regardless of whether the employer paid for the seal or for the commission.

(c) A notary public whose official seal is lost, stolen, or believed to be in the possession of another person shall immediately notify the Department of State or the Governor in writing.

(d) Any person who unlawfully possesses a notary public official seal or any papers or copies relating to notarial acts is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4) When notarizing a signature, a notary public shall complete a jurat or notarial certificate in substantially the same form as those found in subsection (13). The jurat or certificate of acknowledgment shall contain the following elements:

(a) The venue stating the location of the notarization in the format, “State of Florida, County of    .”

(b) The type of notarial act performed, an oath or an acknowledgment, evidenced by the words “sworn” or “acknowledged.”

(c) That the signer personally appeared before the notary public at the time of the notarization.

(d) The exact date of the notarial act.

(e) The name of the person whose signature is being notarized. It is presumed, absent such specific notation by the notary public, that notarization is to all signatures.

(f) The specific type of identification the notary public is relying upon in identifying the signer, either based on personal knowledge or satisfactory evidence specified in subsection (5).

(g) The notary’s official signature.

(h) The notary’s name, typed, printed, or stamped below the signature.

(i) The notary’s official seal affixed below or to either side of the notary’s signature.

(5) A notary public may not notarize a signature on a document unless he or she personally knows, or has satisfactory evidence, that the person whose signature is to be notarized is the individual who is described in and who is executing the instrument. A notary public shall certify in the certificate of acknowledgment or jurat the type of identification, either based on personal knowledge or other form of identification, upon which the notary public is relying.

(a) For purposes of this subsection, “personally knows” means having an acquaintance, derived from association with the individual, which establishes the individual’s identity with at least a reasonable certainty.

(b) For the purposes of this subsection, “satisfactory evidence” means the absence of any information, evidence, or other circumstances which would lead a reasonable person to believe that the person whose signature is to be notarized is not the person he or she claims to be and any one of the following:

1. The sworn written statement of one credible witness personally known to the notary public or the sworn written statement of two credible witnesses whose identities are proven to the notary public upon the presentation of satisfactory evidence that each of the following is true:

a. That the person whose signature is to be notarized is the person named in the document;

b. That the person whose signature is to be notarized is personally known to the witnesses;

c. That it is the reasonable belief of the witnesses that the circumstances of the person whose signature is to be notarized are such that it would be very difficult or impossible for that person to obtain another acceptable form of identification;

d. That it is the reasonable belief of the witnesses that the person whose signature is to be notarized does not possess any of the identification documents specified in subparagraph 2.; and

e. That the witnesses do not have a financial interest in nor are parties to the underlying transaction; or

2. Reasonable reliance on the presentation to the notary public of any one of the following forms of identification, if the document is current or has been issued within the past 5 years and bears a serial or other identifying number:

a. A Florida identification card or driver license issued by the public agency authorized to issue driver licenses;

b. A passport issued by the Department of State of the United States;

c. A passport issued by a foreign government if the document is stamped by the United States Bureau of Citizenship and Immigration Services;

d. A driver license or an identification card issued by a public agency authorized to issue driver licenses in a state other than Florida, a territory of the United States, or Canada or Mexico;

e. An identification card issued by any branch of the armed forces of the United States;

f. An inmate identification card issued on or after January 1, 1991, by the Florida Department of Corrections for an inmate who is in the custody of the department;

g. An inmate identification card issued by the United States Department of Justice, Bureau of Prisons, for an inmate who is in the custody of the department;

h. A sworn, written statement from a sworn law enforcement officer that the forms of identification for an inmate in an institution of confinement were confiscated upon confinement and that the person named in the document is the person whose signature is to be notarized; or

i. An identification card issued by the United States Bureau of Citizenship and Immigration Services.

(6) The employer of a notary public shall be liable to the persons involved for all damages proximately caused by the notary’s official misconduct, if the notary public was acting within the scope of his or her employment at the time the notary engaged in the official misconduct.

(7) Any person who acts as or otherwise willfully impersonates a notary public while not lawfully appointed and commissioned to perform notarial acts is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(8) Any notary public who knowingly acts as a notary public after his or her commission has expired is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(9) Any notary public who lawfully changes his or her name shall, within 60 days after such change, request an amended commission from the Secretary of State and shall send $25, his or her current commission, and a notice of change form, obtained from the Secretary of State, which shall include the new name and contain a specimen of his or her official signature. The Secretary of State shall issue an amended commission to the notary public in the new name. A rider to the notary public’s bond must accompany the notice of change form. After submitting the required notice of change form and rider to the Secretary of State, the notary public may continue to perform notarial acts in his or her former name for 60 days or until receipt of the amended commission, whichever date is earlier.

(10) A notary public who is not an attorney who advertises the services of a notary public in a language other than English, whether by radio, television, signs, pamphlets, newspapers, or other written communication, with the exception of a single desk plaque, shall post or otherwise include with the advertisement a notice in English and in the language used for the advertisement. The notice shall be of a conspicuous size, if in writing, and shall state: “I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW IN THE STATE OF FLORIDA, AND I MAY NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE.” If the advertisement is by radio or television, the statement may be modified but must include substantially the same message.

(11) Literal translation of the phrase “Notary Public” into a language other than English is prohibited in an advertisement for notarial services.

(12)(a) A notary public may supervise the making of a photocopy of an original document and attest to the trueness of the copy, provided the document is neither a vital record in this state, another state, a territory of the United States, or another country, nor a public record, if a copy can be made by the custodian of the public record.

(b) A notary public must use a certificate in substantially the following form in notarizing an attested copy:

STATE OF FLORIDA

COUNTY OF

On this   day of   ,   (year)  , I attest that the preceding or attached document is a true, exact, complete, and unaltered photocopy made by me of   (description of document)   presented to me by the document’s custodian,     , and, to the best of my knowledge, that the photocopied document is neither a vital record nor a public record, certified copies of which are available from an official source other than a notary public.

(Official Notary Signature and Notary Seal)

(Name of Notary Typed, Printed or Stamped)

(13) The following notarial certificates are sufficient for the purposes indicated, if completed with the information required by this chapter. The specification of forms under this subsection does not preclude the use of other forms.

(a) For an oath or affirmation:

STATE OF FLORIDA

COUNTY OF

Sworn to (or affirmed) and subscribed before me this   day of   ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known    OR Produced Identification

Type of Identification Produced

(b) For an acknowledgment in an individual capacity:

STATE OF FLORIDA

COUNTY OF

The foregoing instrument was acknowledged before me this   day of   ,   (year)  , by   (name of person acknowledging)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known    OR Produced Identification

Type of Identification Produced

(c) For an acknowledgment in a representative capacity:

STATE OF FLORIDA

COUNTY OF

The foregoing instrument was acknowledged before me this   day of   ,   (year)  , by   (name of person)   as   (type of authority, . . . e.g. officer, trustee, attorney in fact)   for   (name of party on behalf of whom instrument was executed)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known    OR Produced Identification

Type of Identification Produced

(14) A notary public must make reasonable accommodations to provide notarial services to persons with disabilities.

(a) A notary public may notarize the signature of a person who is blind after the notary public has read the entire instrument to that person.

(b) A notary public may notarize the signature of a person who signs with a mark if:

1. The document signing is witnessed by two disinterested persons;

2. The notary prints the person’s first name at the beginning of the designated signature line and the person’s last name at the end of the designated signature line; and

3. The notary prints the words “his (or her) mark” below the person’s signature mark.

(c) The following notarial certificates are sufficient for the purpose of notarizing for a person who signs with a mark:

1. For an oath or affirmation:

(First Name)     (Last Name)

His (or Her) Mark

STATE OF FLORIDA

COUNTY OF

Sworn to and subscribed before me this   day of   ,   (year)  , by   (name of person making statement)  , who signed with a mark in the presence of these witnesses:

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known    OR Produced Identification

Type of Identification Produced

2. For an acknowledgment in an individual capacity:

(First Name)     (Last Name)

His (or Her) Mark

STATE OF FLORIDA

COUNTY OF

The foregoing instrument was acknowledged before me this   day of   ,   (year)  , by   (name of person acknowledging)  , who signed with a mark in the presence of these witnesses:

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known    OR Produced Identification

Type of Identification Produced

(d) A notary public may sign the name of a person whose signature is to be notarized when that person is physically unable to sign or make a signature mark on a document if:

1. The person with a disability directs the notary to sign in his or her presence;

2. The document signing is witnessed by two disinterested persons;

3. The notary writes below the signature the following statement: “Signature affixed by notary, pursuant to s. 117.05(14), Florida Statutes,” and states the circumstances of the signing in the notarial certificate.

(e) The following notarial certificates are sufficient for the purpose of notarizing for a person with a disability who directs the notary to sign his or her name:

1. For an oath or affirmation:

STATE OF FLORIDA

COUNTY OF

Sworn to (or affirmed) before me this   day of   ,   (year)  , by   (name of person making statement)  , and subscribed by   (name of notary)   at the direction of and in the presence of   (name of person making statement)  , and in the presence of these witnesses:

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known    OR Produced Identification

Type of Identification Produced

2. For an acknowledgment in an individual capacity:

STATE OF FLORIDA

COUNTY OF

The foregoing instrument was acknowledged before me this   day of   ,   (year)  , by   (name of person acknowledging)   and subscribed by   (name of notary)   at the direction of and in the presence of   (name of person acknowledging)  , and in the presence of these witnesses:

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known    OR Produced Identification

Type of Identification Produced

History.—ch. 3874, 1889; RS 221; GS 306; RGS 417; CGL 483; s. 8, ch. 81-260; s. 4, ch. 91-291; s. 3, ch. 92-209; s. 4, ch. 93-62; s. 747, ch. 95-147; s. 1, ch. 97-241; s. 33, ch. 98-129; s. 5, ch. 98-246; s. 46, ch. 99-2; s. 7, ch. 2004-5; s. 19, ch. 2014-17; s. 40, ch. 2016-37.



117.06 - Validity of acts prior to April 1, 1903.

117.06 Validity of acts prior to April 1, 1903.—Any and all notarial acts that were done by any notary public in the state prior to April 1, 1903, which would have been valid had not the term of office of the notary public expired, are declared to be valid.

History.—s. 1, ch. 5217, 1903; GS 307; RGS 418; CGL 484.



117.10 - Law enforcement and correctional officers; administration of oaths.

117.10 Law enforcement and correctional officers; administration of oaths.—

(1) For purposes of this section, the term “reliable electronic means” means the signing and transmission of a document through means compliant with criminal justice information system security measures. Such signing and transmission must be made by an affiant to an officer authorized to administer oaths under subsection (2) under circumstances that indicate that the document was submitted by the affiant.

(2) Law enforcement officers, correctional officers, and correctional probation officers, as defined in s. 943.10, and traffic accident investigation officers and traffic infraction enforcement officers, as described in s. 316.640, are authorized to administer oaths by reliable electronic means or in the physical presence of an affiant when engaged in the performance of official duties. Sections 117.01, 117.04, 117.045, 117.05, and 117.103 do not apply to this section. An officer may not notarize his or her own signature.

(3) An oath administered pursuant to this section is an acceptable method of verification as provided under s. 92.525.

History.—s. 4, ch. 84-97; s. 43, ch. 89-526; s. 2, ch. 91-174; s. 9, ch. 91-291; s. 748, ch. 95-147; s. 4, ch. 95-283; s. 6, ch. 98-246; s. 2, ch. 2015-23.



117.103 - Certification of notary’s authority by Secretary of State.

117.103 Certification of notary’s authority by Secretary of State.—A notary public is not required to record his or her notary public commission in an office of a clerk of the circuit court. If certification of the notary public’s commission is required, it must be obtained from the Secretary of State. Upon the receipt of a written request and a fee of $10 payable to the Secretary of State, the Secretary of State shall issue a certificate of notarial authority, in a form prescribed by the Secretary of State, which shall include a statement explaining the legal qualifications and authority of a notary public in this state.

History.—s. 5, ch. 91-291; s. 7, ch. 98-246; s. 73, ch. 99-251.



117.105 - False or fraudulent acknowledgments; penalty.

117.105 False or fraudulent acknowledgments; penalty.—A notary public who falsely or fraudulently takes an acknowledgment of an instrument as a notary public or who falsely or fraudulently makes a certificate as a notary public or who falsely takes or receives an acknowledgment of the signature on a written instrument is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 6, ch. 91-291.



117.107 - Prohibited acts.

117.107 Prohibited acts.—

(1) A notary public may not use a name or initial in signing certificates other than that by which the notary public is commissioned.

(2) A notary public may not sign notarial certificates using a facsimile signature stamp unless the notary public has a physical disability that limits or prohibits his or her ability to make a written signature and unless the notary public has first submitted written notice to the Department of State with an exemplar of the facsimile signature stamp.

(3) A notary public may not affix his or her signature to a blank form of affidavit or certificate of acknowledgment and deliver that form to another person with the intent that it be used as an affidavit or acknowledgment.

(4) A notary public may not take the acknowledgment of or administer an oath to a person whom the notary public actually knows to have been adjudicated mentally incapacitated by a court of competent jurisdiction, where the acknowledgment or oath necessitates the exercise of a right that has been removed pursuant to s. 744.3215(2) or (3), and where the person has not been restored to capacity as a matter of record.

(5) A notary public may not notarize a signature on a document if it appears that the person is mentally incapable of understanding the nature and effect of the document at the time of notarization.

(6) A notary public may not take the acknowledgment of a person who does not speak or understand the English language, unless the nature and effect of the instrument to be notarized is translated into a language which the person does understand.

(7) A notary public may not change anything in a written instrument after it has been signed by anyone.

(8) A notary public may not amend a notarial certificate after the notarization is complete.

(9) A notary public may not notarize a signature on a document if the person whose signature is being notarized is not in the presence of the notary public at the time the signature is notarized. Any notary public who violates this subsection is guilty of a civil infraction, punishable by penalty not exceeding $5,000, and such violation constitutes malfeasance and misfeasance in the conduct of official duties. It is no defense to the civil infraction specified in this subsection that the notary public acted without intent to defraud. A notary public who violates this subsection with the intent to defraud is guilty of violating s. 117.105.

(10) A notary public may not notarize a signature on a document if the document is incomplete or blank. However, an endorsement or assignment in blank of a negotiable or nonnegotiable note and the assignment in blank of any instrument given as security for such note is not deemed incomplete.

(11) A notary public may not notarize a signature on a document if the person whose signature is to be notarized is the spouse, son, daughter, mother, or father of the notary public.

(12) A notary public may not notarize a signature on a document if the notary public has a financial interest in or is a party to the underlying transaction; however, a notary public who is an employee may notarize a signature for his or her employer, and this employment does not constitute a financial interest in the transaction nor make the notary a party to the transaction under this subsection as long as he or she does not receive a benefit other than his or her salary and the fee for services as a notary public authorized by law. For purposes of this subsection, a notary public who is an attorney does not have a financial interest in and is not a party to the underlying transaction evidenced by a notarized document if he or she notarizes a signature on that document for a client for whom he or she serves as an attorney of record and he or she has no interest in the document other than the fee paid to him or her for legal services and the fee authorized by law for services as a notary public.

History.—s. 7, ch. 91-291; s. 4, ch. 92-209; s. 749, ch. 95-147; s. 19, ch. 95-280; s. 8, ch. 98-246; s. 33, ch. 2006-178.



117.108 - Validity of acts, seals, and certificates prior to January 1, 1995.

117.108 Validity of acts, seals, and certificates prior to January 1, 1995.—A notarial act performed, a notarial certificate signed, or a notarial seal used by any notary public before January 1, 1995, which would have been valid under the laws in effect in this state on January 1, 1991, is valid.

History.—s. 5, ch. 93-62.






Chapter 118 - INTERNATIONAL NOTARIES

118.10 - Civil-law notary.

118.10 Civil-law notary.—

(1) As used in this section, the term:

(a) “Authentic act” means an instrument executed by a civil-law notary referencing this section, which instrument includes the particulars and capacities to act of any transacting parties, a confirmation of the full text of any necessary instrument, the signatures or their legal equivalent of any transacting parties, the signature and seal of a civil-law notary, and such other information prescribed by the Secretary of State.

(b) “Civil-law notary” means a person who is a member in good standing of The Florida Bar, who has practiced law for at least 5 years, and who is appointed by the Secretary of State as a civil-law notary.

(c) “Protocol” means a registry maintained by a civil-law notary in which the acts of the civil-law notary are archived.

(2) The Secretary of State shall have the power to appoint civil-law notaries and administer this section.

(3) A civil-law notary is authorized to issue authentic acts and thereby may authenticate or certify any document, transaction, event, condition, or occurrence. The contents of an authentic act and matters incorporated therein shall be presumed correct. A civil-law notary may also administer an oath and make a certificate thereof when it is necessary for execution of any writing or document to be attested, protested, or published under the seal of a notary public. A civil-law notary may also take acknowledgments of deeds and other instruments of writing for record, and solemnize the rites of matrimony, as fully as other officers of this state. A civil-law notary is not authorized to issue authentic acts for use in a jurisdiction if the United States Department of State has determined that the jurisdiction does not have diplomatic relations with the United States or is a terrorist country, or if trade with the jurisdiction is prohibited under the Trading With the Enemy Act of 1917, as amended, 50 U.S.C. ss. 1, et seq.

(4) The authentic acts, oaths and acknowledgments, and solemnizations of a civil-law notary shall be recorded in the civil-law notary’s protocol in a manner prescribed by the Secretary of State.

(5) The Secretary of State may adopt rules prescribing:

(a) The form and content of authentic acts, oaths, acknowledgments, solemnizations, and signatures and seals or their legal equivalents;

(b) Procedures for the permanent archiving of authentic acts, maintaining records of acknowledgments, oaths and solemnizations, and procedures for the administration of oaths and taking of acknowledgments;

(c) The charging of reasonable fees to be retained by the Secretary of State for the purpose of administering this chapter;

(d) Educational requirements and procedures for testing applicants’ knowledge of all matters relevant to the appointment, authority, duties or legal or ethical responsibilities of a civil-law notary;

(e) Procedures for the disciplining of civil-law notaries, including, but not limited to, the suspension and revocation of appointments for failure to comply with the requirements of this chapter or the rules of the Department of State, or for misrepresentation or fraud regarding the civil-law notary’s authority, the effect of the civil-law notary’s authentic acts, or the identities or acts of the parties to a transaction;

(f) Bonding or errors and omissions insurance requirements, or both, for civil-law notaries; and

(g) Other matters necessary for administering this section.

(6) The Secretary of State shall not regulate, discipline, or attempt to discipline any civil-law notary for, or with regard to, any action or conduct that would constitute the practice of law in this state, except by agreement with The Florida Bar. The Secretary of State shall not establish as a prerequisite to the appointment of a civil-law notary any test containing any question that inquires of the applicant’s knowledge regarding the practice of law in the United States, unless such test is offered in conjunction with an educational program approved by The Florida Bar for continuing legal education credit.

(7) The powers of civil-law notaries include, but are not limited to, all of the powers of a notary public under any law of this state.

(8) This section shall not be construed as abrogating the provisions of any other act relating to notaries public, attorneys, or the practice of law in this state.

History.—s. 7, ch. 97-241; s. 1, ch. 97-278; ss. 10, 20, ch. 98-246; s. 74, ch. 99-251.



118.12 - Certification of civil-law notary’s authority; apostilles.

118.12 Certification of civil-law notary’s authority; apostilles.—If certification of a civil-law notary’s authority is necessary for a particular document or transaction, it must be obtained from the Secretary of State. Upon the receipt of a written request from a civil-law notary and the fee prescribed by the Secretary of State, the Secretary of State shall issue a certification of the civil-law notary’s authority, in a form prescribed by the Secretary of State, which shall include a statement explaining the legal qualifications and authority of a civil-law notary in this state. The fee prescribed for the issuance of the certification under this section or an apostille under s. 15.16 may not exceed $10 per document.

History.—s. 75, ch. 99-251; s. 35, ch. 2012-116.






Chapter 119 - PUBLIC RECORDS

119.01 - General state policy on public records.

119.01 General state policy on public records.—

(1) It is the policy of this state that all state, county, and municipal records are open for personal inspection and copying by any person. Providing access to public records is a duty of each agency.

(2)(a) Automation of public records must not erode the right of access to those records. As each agency increases its use of and dependence on electronic recordkeeping, each agency must provide reasonable public access to records electronically maintained and must ensure that exempt or confidential records are not disclosed except as otherwise permitted by law.

(b) When designing or acquiring an electronic recordkeeping system, an agency must consider whether such system is capable of providing data in some common format such as, but not limited to, the American Standard Code for Information Interchange.

(c) An agency may not enter into a contract for the creation or maintenance of a public records database if that contract impairs the ability of the public to inspect or copy the public records of the agency, including public records that are online or stored in an electronic recordkeeping system used by the agency.

(d) Subject to the restrictions of copyright and trade secret laws and public records exemptions, agency use of proprietary software must not diminish the right of the public to inspect and copy a public record.

(e) Providing access to public records by remote electronic means is an additional method of access that agencies should strive to provide to the extent feasible. If an agency provides access to public records by remote electronic means, such access should be provided in the most cost-effective and efficient manner available to the agency providing the information.

(f) Each agency that maintains a public record in an electronic recordkeeping system shall provide to any person, pursuant to this chapter, a copy of any public record in that system which is not exempted by law from public disclosure. An agency must provide a copy of the record in the medium requested if the agency maintains the record in that medium, and the agency may charge a fee in accordance with this chapter. For the purpose of satisfying a public records request, the fee to be charged by an agency if it elects to provide a copy of a public record in a medium not routinely used by the agency, or if it elects to compile information not routinely developed or maintained by the agency or that requires a substantial amount of manipulation or programming, must be in accordance with s. 119.07(4).

(3) If public funds are expended by an agency in payment of dues or membership contributions for any person, corporation, foundation, trust, association, group, or other organization, all the financial, business, and membership records of that person, corporation, foundation, trust, association, group, or other organization which pertain to the public agency are public records and subject to the provisions of s. 119.07.

History.—s. 1, ch. 5942, 1909; RGS 424; CGL 490; s. 1, ch. 73-98; s. 2, ch. 75-225; s. 2, ch. 83-286; s. 4, ch. 86-163; ss. 1, 5, ch. 95-296; s. 2, ch. 2004-335; s. 1, ch. 2005-251.



119.011 - Definitions.

119.011 Definitions.—As used in this chapter, the term:

(1) “Actual cost of duplication” means the cost of the material and supplies used to duplicate the public record, but does not include labor cost or overhead cost associated with such duplication.

(2) “Agency” means any state, county, district, authority, or municipal officer, department, division, board, bureau, commission, or other separate unit of government created or established by law including, for the purposes of this chapter, the Commission on Ethics, the Public Service Commission, and the Office of Public Counsel, and any other public or private agency, person, partnership, corporation, or business entity acting on behalf of any public agency.

(3)(a) “Criminal intelligence information” means information with respect to an identifiable person or group of persons collected by a criminal justice agency in an effort to anticipate, prevent, or monitor possible criminal activity.

(b) “Criminal investigative information” means information with respect to an identifiable person or group of persons compiled by a criminal justice agency in the course of conducting a criminal investigation of a specific act or omission, including, but not limited to, information derived from laboratory tests, reports of investigators or informants, or any type of surveillance.

(c) “Criminal intelligence information” and “criminal investigative information” shall not include:

1. The time, date, location, and nature of a reported crime.

2. The name, sex, age, and address of a person arrested or of the victim of a crime except as provided in s. 119.071(2)(h).

3. The time, date, and location of the incident and of the arrest.

4. The crime charged.

5. Documents given or required by law or agency rule to be given to the person arrested, except as provided in s. 119.071(2)(h), and, except that the court in a criminal case may order that certain information required by law or agency rule to be given to the person arrested be maintained in a confidential manner and exempt from the provisions of s. 119.07(1) until released at trial if it is found that the release of such information would:

a. Be defamatory to the good name of a victim or witness or would jeopardize the safety of such victim or witness; and

b. Impair the ability of a state attorney to locate or prosecute a codefendant.

6. Informations and indictments except as provided in s. 905.26.

(d) The word “active” shall have the following meaning:

1. Criminal intelligence information shall be considered “active” as long as it is related to intelligence gathering conducted with a reasonable, good faith belief that it will lead to detection of ongoing or reasonably anticipated criminal activities.

2. Criminal investigative information shall be considered “active” as long as it is related to an ongoing investigation which is continuing with a reasonable, good faith anticipation of securing an arrest or prosecution in the foreseeable future.

In addition, criminal intelligence and criminal investigative information shall be considered “active” while such information is directly related to pending prosecutions or appeals. The word “active” shall not apply to information in cases which are barred from prosecution under the provisions of s. 775.15 or other statute of limitation.

(4) “Criminal justice agency” means:

(a) Any law enforcement agency, court, or prosecutor;

(b) Any other agency charged by law with criminal law enforcement duties;

(c) Any agency having custody of criminal intelligence information or criminal investigative information for the purpose of assisting such law enforcement agencies in the conduct of active criminal investigation or prosecution or for the purpose of litigating civil actions under the Racketeer Influenced and Corrupt Organization Act, during the time that such agencies are in possession of criminal intelligence information or criminal investigative information pursuant to their criminal law enforcement duties; or

(d) The Department of Corrections.

(5) “Custodian of public records” means the elected or appointed state, county, or municipal officer charged with the responsibility of maintaining the office having public records, or his or her designee.

(6) “Data processing software” means the programs and routines used to employ and control the capabilities of data processing hardware, including, but not limited to, operating systems, compilers, assemblers, utilities, library routines, maintenance routines, applications, and computer networking programs.

(7) “Duplicated copies” means new copies produced by duplicating, as defined in s. 283.30.

(8) “Exemption” means a provision of general law which provides that a specified record or meeting, or portion thereof, is not subject to the access requirements of s. 119.07(1), s. 286.011, or s. 24, Art. I of the State Constitution.

(9) “Information technology resources” means data processing hardware and software and services, communications, supplies, personnel, facility resources, maintenance, and training.

(10) “Paratransit” has the same meaning as provided in s. 427.011.

(11) “Proprietary software” means data processing software that is protected by copyright or trade secret laws.

(12) “Public records” means all documents, papers, letters, maps, books, tapes, photographs, films, sound recordings, data processing software, or other material, regardless of the physical form, characteristics, or means of transmission, made or received pursuant to law or ordinance or in connection with the transaction of official business by any agency.

(13) “Redact” means to conceal from a copy of an original public record, or to conceal from an electronic image that is available for public viewing, that portion of the record containing exempt or confidential information.

(14) “Sensitive,” for purposes of defining agency-produced software that is sensitive, means only those portions of data processing software, including the specifications and documentation, which are used to:

(a) Collect, process, store, and retrieve information that is exempt from s. 119.07(1);

(b) Collect, process, store, and retrieve financial management information of the agency, such as payroll and accounting records; or

(c) Control and direct access authorizations and security measures for automated systems.

(15) “Utility” means a person or entity that provides electricity, natural gas, telecommunications, water, chilled water, reuse water, or wastewater.

History.—s. 1, ch. 67-125; s. 2, ch. 73-98; s. 3, ch. 75-225; ss. 1, 2, ch. 79-187; s. 8, ch. 85-53; s. 1, ch. 88-188; s. 5, ch. 93-404; s. 5, ch. 93-405; s. 5, ch. 95-207; s. 6, ch. 95-296; s. 10, ch. 95-398; s. 40, ch. 96-406; s. 2, ch. 97-90; s. 3, ch. 2004-335; s. 43, ch. 2005-251; s. 1, ch. 2008-57; s. 1, ch. 2016-95.



119.021 - Custodial requirements; maintenance, preservation, and retention of public records.

119.021 Custodial requirements; maintenance, preservation, and retention of public records.—

(1) Public records shall be maintained and preserved as follows:

(a) All public records should be kept in the buildings in which they are ordinarily used.

(b) Insofar as practicable, a custodian of public records of vital, permanent, or archival records shall keep them in fireproof and waterproof safes, vaults, or rooms fitted with noncombustible materials and in such arrangement as to be easily accessible for convenient use.

(c)1. Record books should be copied or repaired, renovated, or rebound if worn, mutilated, damaged, or difficult to read.

2. Whenever any state, county, or municipal records are in need of repair, restoration, or rebinding, the head of the concerned state agency, department, board, or commission; the board of county commissioners of such county; or the governing body of such municipality may authorize that such records be removed from the building or office in which such records are ordinarily kept for the length of time required to repair, restore, or rebind them.

3. Any public official who causes a record book to be copied shall attest and certify under oath that the copy is an accurate copy of the original book. The copy shall then have the force and effect of the original.

(2)(a) The Division of Library and Information Services of the Department of State shall adopt rules to establish retention schedules and a disposal process for public records.

(b) Each agency shall comply with the rules establishing retention schedules and disposal processes for public records which are adopted by the records and information management program of the division.

(c) Each public official shall systematically dispose of records no longer needed, subject to the consent of the records and information management program of the division in accordance with s. 257.36.

(d) The division may ascertain the condition of public records and shall give advice and assistance to public officials to solve problems related to the preservation, creation, filing, and public accessibility of public records in their custody. Public officials shall assist the division by preparing an inclusive inventory of categories of public records in their custody. The division shall establish a time period for the retention or disposal of each series of records. Upon the completion of the inventory and schedule, the division shall, subject to the availability of necessary space, staff, and other facilities for such purposes, make space available in its records center for the filing of semicurrent records so scheduled and in its archives for noncurrent records of permanent value, and shall render such other assistance as needed, including the microfilming of records so scheduled.

(3) Agency final orders rendered before July 1, 2015, that were indexed or listed pursuant to s. 120.53, and agency final orders rendered on or after July 1, 2015, that must be listed or copies of which must be transmitted to the Division of Administrative Hearings pursuant to s. 120.53, have continuing legal significance; therefore, notwithstanding any other provision of this chapter or any provision of chapter 257, each agency shall permanently maintain records of such orders pursuant to the applicable rules of the Department of State.

(4)(a) Whoever has custody of any public records shall deliver, at the expiration of his or her term of office, to his or her successor or, if there be none, to the records and information management program of the Division of Library and Information Services of the Department of State, all public records kept or received by him or her in the transaction of official business.

(b) Whoever is entitled to custody of public records shall demand them from any person having illegal possession of them, who must forthwith deliver the same to him or her. Any person unlawfully possessing public records must within 10 days deliver such records to the lawful custodian of public records unless just cause exists for failing to deliver such records.

History.—s. 2, ch. 67-125; s. 3, ch. 83-286; s. 753, ch. 95-147; s. 5, ch. 2004-335; s. 1, ch. 2015-155.



119.035 - Officers-elect.

119.035 Officers-elect.—

(1) It is the policy of this state that the provisions of this chapter apply to officers-elect upon their election to public office. Such officers-elect shall adopt and implement reasonable measures to ensure compliance with the public records obligations set forth in this chapter.

(2) Public records of an officer-elect shall be maintained in accordance with the policies and procedures of the public office to which the officer has been elected.

(3) If an officer-elect, individually or as part of a transition process, creates or uses an online or electronic communication or recordkeeping system, all public records maintained on such system shall be preserved so as not to impair the ability of the public to inspect or copy such public records.

(4) Upon taking the oath of office, the officer-elect shall, as soon as practicable, deliver to the person or persons responsible for records and information management in such office all public records kept or received in the transaction of official business during the period following election to public office.

(5) As used in this section, the term “officer-elect” means the Governor, the Lieutenant Governor, the Attorney General, the Chief Financial Officer, and the Commissioner of Agriculture.

History.—s. 1, ch. 2012-25.



119.07 - Inspection and copying of records; photographing public records; fees; exemptions.

119.07 Inspection and copying of records; photographing public records; fees; exemptions.—

(1)(a) Every person who has custody of a public record shall permit the record to be inspected and copied by any person desiring to do so, at any reasonable time, under reasonable conditions, and under supervision by the custodian of the public records.

(b) A custodian of public records or a person having custody of public records may designate another officer or employee of the agency to permit the inspection and copying of public records, but must disclose the identity of the designee to the person requesting to inspect or copy public records.

(c) A custodian of public records and his or her designee must acknowledge requests to inspect or copy records promptly and respond to such requests in good faith. A good faith response includes making reasonable efforts to determine from other officers or employees within the agency whether such a record exists and, if so, the location at which the record can be accessed.

(d) A person who has custody of a public record who asserts that an exemption applies to a part of such record shall redact that portion of the record to which an exemption has been asserted and validly applies, and such person shall produce the remainder of such record for inspection and copying.

(e) If the person who has custody of a public record contends that all or part of the record is exempt from inspection and copying, he or she shall state the basis of the exemption that he or she contends is applicable to the record, including the statutory citation to an exemption created or afforded by statute.

(f) If requested by the person seeking to inspect or copy the record, the custodian of public records shall state in writing and with particularity the reasons for the conclusion that the record is exempt or confidential.

(g) In any civil action in which an exemption to this section is asserted, if the exemption is alleged to exist under or by virtue of s. 119.071(1)(d) or (f), (2)(d), (e), or (f), or (4)(c), the public record or part thereof in question shall be submitted to the court for an inspection in camera. If an exemption is alleged to exist under or by virtue of s. 119.071(2)(c), an inspection in camera is discretionary with the court. If the court finds that the asserted exemption is not applicable, it shall order the public record or part thereof in question to be immediately produced for inspection or copying as requested by the person seeking such access.

(h) Even if an assertion is made by the custodian of public records that a requested record is not a public record subject to public inspection or copying under this subsection, the requested record shall, nevertheless, not be disposed of for a period of 30 days after the date on which a written request to inspect or copy the record was served on or otherwise made to the custodian of public records by the person seeking access to the record. If a civil action is instituted within the 30-day period to enforce the provisions of this section with respect to the requested record, the custodian of public records may not dispose of the record except by order of a court of competent jurisdiction after notice to all affected parties.

(i) The absence of a civil action instituted for the purpose stated in paragraph (g) does not relieve the custodian of public records of the duty to maintain the record as a public record if the record is in fact a public record subject to public inspection and copying under this subsection and does not otherwise excuse or exonerate the custodian of public records from any unauthorized or unlawful disposition of such record.

(2)(a) As an additional means of inspecting or copying public records, a custodian of public records may provide access to public records by remote electronic means, provided exempt or confidential information is not disclosed.

(b) The custodian of public records shall provide safeguards to protect the contents of public records from unauthorized remote electronic access or alteration and to prevent the disclosure or modification of those portions of public records which are exempt or confidential from subsection (1) or s. 24, Art. I of the State Constitution.

(c) Unless otherwise required by law, the custodian of public records may charge a fee for remote electronic access, granted under a contractual arrangement with a user, which fee may include the direct and indirect costs of providing such access. Fees for remote electronic access provided to the general public shall be in accordance with the provisions of this section.

(3)(a) Any person shall have the right of access to public records for the purpose of making photographs of the record while such record is in the possession, custody, and control of the custodian of public records.

(b) This subsection applies to the making of photographs in the conventional sense by use of a camera device to capture images of public records but excludes the duplication of microfilm in the possession of the clerk of the circuit court where a copy of the microfilm may be made available by the clerk.

(c) Photographing public records shall be done under the supervision of the custodian of public records, who may adopt and enforce reasonable rules governing the photographing of such records.

(d) Photographing of public records shall be done in the room where the public records are kept. If, in the judgment of the custodian of public records, this is impossible or impracticable, photographing shall be done in another room or place, as nearly adjacent as possible to the room where the public records are kept, to be determined by the custodian of public records. Where provision of another room or place for photographing is required, the expense of providing the same shall be paid by the person desiring to photograph the public record pursuant to paragraph (4)(e).

(4) The custodian of public records shall furnish a copy or a certified copy of the record upon payment of the fee prescribed by law. If a fee is not prescribed by law, the following fees are authorized:

(a)1. Up to 15 cents per one-sided copy for duplicated copies of not more than 14 inches by 81/2 inches;

2. No more than an additional 5 cents for each two-sided copy; and

3. For all other copies, the actual cost of duplication of the public record.

(b) The charge for copies of county maps or aerial photographs supplied by county constitutional officers may also include a reasonable charge for the labor and overhead associated with their duplication.

(c) An agency may charge up to $1 per copy for a certified copy of a public record.

(d) If the nature or volume of public records requested to be inspected or copied pursuant to this subsection is such as to require extensive use of information technology resources or extensive clerical or supervisory assistance by personnel of the agency involved, or both, the agency may charge, in addition to the actual cost of duplication, a special service charge, which shall be reasonable and shall be based on the cost incurred for such extensive use of information technology resources or the labor cost of the personnel providing the service that is actually incurred by the agency or attributable to the agency for the clerical and supervisory assistance required, or both.

(e)1. Where provision of another room or place is necessary to photograph public records, the expense of providing the same shall be paid by the person desiring to photograph the public records.

2. The custodian of public records may charge the person making the photographs for supervision services at a rate of compensation to be agreed upon by the person desiring to make the photographs and the custodian of public records. If they fail to agree as to the appropriate charge, the charge shall be determined by the custodian of public records.

(5) When ballots are produced under this section for inspection or examination, no persons other than the supervisor of elections or the supervisor’s employees shall touch the ballots. If the ballots are being examined before the end of the contest period in s. 102.168, the supervisor of elections shall make a reasonable effort to notify all candidates by telephone or otherwise of the time and place of the inspection or examination. All such candidates, or their representatives, shall be allowed to be present during the inspection or examination.

(6) An exemption contained in this chapter or in any other general or special law shall not limit the access of the Auditor General, the Office of Program Policy Analysis and Government Accountability, or any state, county, municipal, university, board of community college, school district, or special district internal auditor to public records when such person states in writing that such records are needed for a properly authorized audit, examination, or investigation. Such person shall maintain the exempt or confidential status of that public record and shall be subject to the same penalties as the custodian of that record for public disclosure of such record.

(7) An exemption from this section does not imply an exemption from s. 286.011. The exemption from s. 286.011 must be expressly provided.

(8) The provisions of this section are not intended to expand or limit the provisions of Rule 3.220, Florida Rules of Criminal Procedure, regarding the right and extent of discovery by the state or by a defendant in a criminal prosecution or in collateral postconviction proceedings. This section may not be used by any inmate as the basis for failing to timely litigate any postconviction action.

History.—s. 7, ch. 67-125; s. 4, ch. 75-225; s. 2, ch. 77-60; s. 2, ch. 77-75; s. 2, ch. 77-94; s. 2, ch. 77-156; s. 2, ch. 78-81; ss. 2, 4, 6, ch. 79-187; s. 2, ch. 80-273; s. 1, ch. 81-245; s. 1, ch. 82-95; s. 36, ch. 82-243; s. 6, ch. 83-215; s. 2, ch. 83-269; s. 1, ch. 83-286; s. 5, ch. 84-298; s. 1, ch. 85-18; s. 1, ch. 85-45; s. 1, ch. 85-73; s. 1, ch. 85-86; s. 7, ch. 85-152; s. 1, ch. 85-177; s. 4, ch. 85-301; s. 2, ch. 86-11; s. 1, ch. 86-21; s. 1, ch. 86-109; s. 2, ch. 87-399; s. 2, ch. 88-188; s. 1, ch. 88-384; s. 1, ch. 89-29; s. 7, ch. 89-55; s. 1, ch. 89-80; s. 1, ch. 89-275; s. 2, ch. 89-283; s. 2, ch. 89-350; s. 1, ch. 89-531; s. 1, ch. 90-43; s. 63, ch. 90-136; s. 2, ch. 90-196; s. 4, ch. 90-211; s. 24, ch. 90-306; ss. 22, 26, ch. 90-344; s. 116, ch. 90-360; s. 78, ch. 91-45; s. 11, ch. 91-57; s. 1, ch. 91-71; s. 1, ch. 91-96; s. 1, ch. 91-130; s. 1, ch. 91-149; s. 1, ch. 91-219; s. 1, ch. 91-288; ss. 43, 45, ch. 92-58; s. 90, ch. 92-152; s. 59, ch. 92-289; s. 217, ch. 92-303; s. 1, ch. 93-87; s. 2, ch. 93-232; s. 3, ch. 93-404; s. 4, ch. 93-405; s. 4, ch. 94-73; s. 1, ch. 94-128; s. 3, ch. 94-130; s. 67, ch. 94-164; s. 1, ch. 94-176; s. 1419, ch. 95-147; ss. 1, 3, ch. 95-170; s. 4, ch. 95-207; s. 1, ch. 95-320; ss. 1, 2, 3, 5, 6, 7, 8, 9, 11, 12, 14, 15, 16, 18, 19, 20, 22, 23, 24, 25, 26, 29, 30, 31, 32, 33, 34, 35, 36, ch. 95-398; s. 1, ch. 95-399; s. 121, ch. 95-418; s. 3, ch. 96-178; s. 1, ch. 96-230; s. 5, ch. 96-268; s. 4, ch. 96-290; s. 41, ch. 96-406; s. 18, ch. 96-410; s. 1, ch. 97-185; s. 1, ch. 98-9; s. 7, ch. 98-137; s. 1, ch. 98-255; s. 1, ch. 98-259; s. 128, ch. 98-403; s. 2, ch. 99-201; s. 27, ch. 2000-164; s. 54, ch. 2000-349; s. 1, ch. 2001-87; s. 1, ch. 2001-108; s. 1, ch. 2001-249; s. 29, ch. 2001-261; s. 33, ch. 2001-266; s. 1, ch. 2001-364; s. 1, ch. 2002-67; ss. 1, 3, ch. 2002-257; s. 2, ch. 2002-391; s. 11, ch. 2003-1; s. 1, ch. 2003-100; ss. 1, 2, ch. 2003-110; s. 1, ch. 2003-137; ss. 1, 2, ch. 2003-157; ss. 1, 2, ch. 2004-9; ss. 1, 2, ch. 2004-32; ss. 1, 2, ch. 2004-62; ss. 1, 3, ch. 2004-95; s. 7, ch. 2004-335; ss. 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 38, ch. 2005-251; s. 74, ch. 2005-277; s. 1, ch. 2007-39; ss. 2, 4, ch. 2007-251.



119.0701 - Contracts; public records; request for contractor records; civil action.

119.0701 Contracts; public records; request for contractor records; civil action.—

(1) DEFINITIONS.—For purposes of this section, the term:

(a) “Contractor” means an individual, partnership, corporation, or business entity that enters into a contract for services with a public agency and is acting on behalf of the public agency as provided under s. 119.011(2).

(b) “Public agency” means a state, county, district, authority, or municipal officer, or department, division, board, bureau, commission, or other separate unit of government created or established by law.

(2) CONTRACT REQUIREMENTS.—In addition to other contract requirements provided by law, each public agency contract for services entered into or amended on or after July 1, 2016, must include:

(a) The following statement, in substantially the following form, identifying the contact information of the public agency’s custodian of public records in at least 14-point boldfaced type:

IF THE CONTRACTOR HAS QUESTIONS REGARDING THE APPLICATION OF CHAPTER 119, FLORIDA STATUTES, TO THE CONTRACTOR’S DUTY TO PROVIDE PUBLIC RECORDS RELATING TO THIS CONTRACT, CONTACT THE CUSTODIAN OF PUBLIC RECORDS AT   (telephone number, e-mail address, and mailing address)  .

(b) A provision that requires the contractor to comply with public records laws, specifically to:

1. Keep and maintain public records required by the public agency to perform the service.

2. Upon request from the public agency’s custodian of public records, provide the public agency with a copy of the requested records or allow the records to be inspected or copied within a reasonable time at a cost that does not exceed the cost provided in this chapter or as otherwise provided by law.

3. Ensure that public records that are exempt or confidential and exempt from public records disclosure requirements are not disclosed except as authorized by law for the duration of the contract term and following completion of the contract if the contractor does not transfer the records to the public agency.

4. Upon completion of the contract, transfer, at no cost, to the public agency all public records in possession of the contractor or keep and maintain public records required by the public agency to perform the service. If the contractor transfers all public records to the public agency upon completion of the contract, the contractor shall destroy any duplicate public records that are exempt or confidential and exempt from public records disclosure requirements. If the contractor keeps and maintains public records upon completion of the contract, the contractor shall meet all applicable requirements for retaining public records. All records stored electronically must be provided to the public agency, upon request from the public agency’s custodian of public records, in a format that is compatible with the information technology systems of the public agency.

(3) REQUEST FOR RECORDS; NONCOMPLIANCE.—

(a) A request to inspect or copy public records relating to a public agency’s contract for services must be made directly to the public agency. If the public agency does not possess the requested records, the public agency shall immediately notify the contractor of the request, and the contractor must provide the records to the public agency or allow the records to be inspected or copied within a reasonable time.

(b) If a contractor does not comply with the public agency’s request for records, the public agency shall enforce the contract provisions in accordance with the contract.

(c) A contractor who fails to provide the public records to the public agency within a reasonable time may be subject to penalties under s. 119.10.

(4) CIVIL ACTION.—

(a) If a civil action is filed against a contractor to compel production of public records relating to a public agency’s contract for services, the court shall assess and award against the contractor the reasonable costs of enforcement, including reasonable attorney fees, if:

1. The court determines that the contractor unlawfully refused to comply with the public records request within a reasonable time; and

2. At least 8 business days before filing the action, the plaintiff provided written notice of the public records request, including a statement that the contractor has not complied with the request, to the public agency and to the contractor.

(b) A notice complies with subparagraph (a)2. if it is sent to the public agency’s custodian of public records and to the contractor at the contractor’s address listed on its contract with the public agency or to the contractor’s registered agent. Such notices must be sent by common carrier delivery service or by registered, Global Express Guaranteed, or certified mail, with postage or shipping paid by the sender and with evidence of delivery, which may be in an electronic format.

(c) A contractor who complies with a public records request within 8 business days after the notice is sent is not liable for the reasonable costs of enforcement.

History.—s. 1, ch. 2013-154; s. 1, ch. 2016-20.



119.071 - General exemptions from inspection or copying of public records.

119.071 General exemptions from inspection or copying of public records.—

(1) AGENCY ADMINISTRATION.—

(a) Examination questions and answer sheets of examinations administered by a governmental agency for the purpose of licensure, certification, or employment are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. A person who has taken such an examination has the right to review his or her own completed examination.

(b)1. For purposes of this paragraph, “competitive solicitation” means the process of requesting and receiving sealed bids, proposals, or replies in accordance with the terms of a competitive process, regardless of the method of procurement.

2. Sealed bids, proposals, or replies received by an agency pursuant to a competitive solicitation are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until such time as the agency provides notice of an intended decision or until 30 days after opening the bids, proposals, or final replies, whichever is earlier.

3. If an agency rejects all bids, proposals, or replies submitted in response to a competitive solicitation and the agency concurrently provides notice of its intent to reissue the competitive solicitation, the rejected bids, proposals, or replies remain exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until such time as the agency provides notice of an intended decision concerning the reissued competitive solicitation or until the agency withdraws the reissued competitive solicitation. A bid, proposal, or reply is not exempt for longer than 12 months after the initial agency notice rejecting all bids, proposals, or replies.

(c) Any financial statement that an agency requires a prospective bidder to submit in order to prequalify for bidding or for responding to a proposal for a road or any other public works project is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(d)1. A public record that was prepared by an agency attorney (including an attorney employed or retained by the agency or employed or retained by another public officer or agency to protect or represent the interests of the agency having custody of the record) or prepared at the attorney’s express direction, that reflects a mental impression, conclusion, litigation strategy, or legal theory of the attorney or the agency, and that was prepared exclusively for civil or criminal litigation or for adversarial administrative proceedings, or that was prepared in anticipation of imminent civil or criminal litigation or imminent adversarial administrative proceedings, is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the conclusion of the litigation or adversarial administrative proceedings. For purposes of capital collateral litigation as set forth in s. 27.7001, the Attorney General’s office is entitled to claim this exemption for those public records prepared for direct appeal as well as for all capital collateral litigation after direct appeal until execution of sentence or imposition of a life sentence.

2. This exemption is not waived by the release of such public record to another public employee or officer of the same agency or any person consulted by the agency attorney. When asserting the right to withhold a public record pursuant to this paragraph, the agency shall identify the potential parties to any such criminal or civil litigation or adversarial administrative proceedings. If a court finds that the document or other record has been improperly withheld under this paragraph, the party seeking access to such document or record shall be awarded reasonable attorney’s fees and costs in addition to any other remedy ordered by the court.

(e) Any videotape or video signal that, under an agreement with an agency, is produced, made, or received by, or is in the custody of, a federally licensed radio or television station or its agent is exempt from s. 119.07(1).

(f) Data processing software obtained by an agency under a licensing agreement that prohibits its disclosure and which software is a trade secret, as defined in s. 812.081, and agency-produced data processing software that is sensitive are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. The designation of agency-produced software as sensitive does not prohibit an agency head from sharing or exchanging such software with another public agency. This paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(2) AGENCY INVESTIGATIONS.—

(a) All criminal intelligence and criminal investigative information received by a criminal justice agency prior to January 25, 1979, is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(b) Whenever criminal intelligence information or criminal investigative information held by a non-Florida criminal justice agency is available to a Florida criminal justice agency only on a confidential or similarly restricted basis, the Florida criminal justice agency may obtain and use such information in accordance with the conditions imposed by the providing agency.

(c)1. Active criminal intelligence information and active criminal investigative information are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

2.a. A request made by a law enforcement agency to inspect or copy a public record that is in the custody of another agency and the custodian’s response to the request, and any information that would identify whether a law enforcement agency has requested or received that public record are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, during the period in which the information constitutes active criminal intelligence information or active criminal investigative information.

b. The law enforcement agency that made the request to inspect or copy a public record shall give notice to the custodial agency when the criminal intelligence information or criminal investigative information is no longer active so that the request made by the law enforcement agency, the custodian’s response to the request, and information that would identify whether the law enforcement agency had requested or received that public record are available to the public.

c. This exemption is remedial in nature, and it is the intent of the Legislature that the exemption be applied to requests for information received before, on, or after the effective date of this paragraph.

(d) Any information revealing surveillance techniques or procedures or personnel is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Any comprehensive inventory of state and local law enforcement resources compiled pursuant to part I, chapter 23, and any comprehensive policies or plans compiled by a criminal justice agency pertaining to the mobilization, deployment, or tactical operations involved in responding to an emergency, as defined in s. 252.34, are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution and unavailable for inspection, except by personnel authorized by a state or local law enforcement agency, the office of the Governor, the Department of Legal Affairs, the Department of Law Enforcement, or the Division of Emergency Management as having an official need for access to the inventory or comprehensive policies or plans.

(e) Any information revealing the substance of a confession of a person arrested is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, until such time as the criminal case is finally determined by adjudication, dismissal, or other final disposition.

(f) Any information revealing the identity of a confidential informant or a confidential source is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(g)1. All complaints and other records in the custody of any agency which relate to a complaint of discrimination relating to race, color, religion, sex, national origin, age, handicap, or marital status in connection with hiring practices, position classifications, salary, benefits, discipline, discharge, employee performance, evaluation, or other related activities are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until a finding is made relating to probable cause, the investigation of the complaint becomes inactive, or the complaint or other record is made part of the official record of any hearing or court proceeding.

a. This exemption does not affect any function or activity of the Florida Commission on Human Relations.

b. Any state or federal agency that is authorized to have access to such complaints or records by any provision of law shall be granted such access in the furtherance of such agency’s statutory duties.

2. If an alleged victim chooses not to file a complaint and requests that records of the complaint remain confidential, all records relating to an allegation of employment discrimination are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(h)1. The following criminal intelligence information or criminal investigative information is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

a. Any information that reveals the identity of the victim of the crime of child abuse as defined by chapter 827 or that reveals the identity of a person under the age of 18 who is the victim of the crime of human trafficking proscribed in s. 787.06(3)(a).

b. Any information that may reveal the identity of a person who is a victim of any sexual offense, including a sexual offense proscribed in s. 787.06(3)(b), (d), (f), or (g), chapter 794, chapter 796, chapter 800, chapter 827, or chapter 847.

c. A photograph, videotape, or image of any part of the body of the victim of a sexual offense prohibited under s. 787.06(3)(b), (d), (f), or (g), chapter 794, chapter 796, chapter 800, s. 810.145, chapter 827, or chapter 847, regardless of whether the photograph, videotape, or image identifies the victim.

2. Criminal investigative information and criminal intelligence information made confidential and exempt under this paragraph may be disclosed by a law enforcement agency:

a. In the furtherance of its official duties and responsibilities.

b. For print, publication, or broadcast if the law enforcement agency determines that such release would assist in locating or identifying a person that such agency believes to be missing or endangered. The information provided should be limited to that needed to identify or locate the victim and not include the sexual nature of the offense committed against the person.

c. To another governmental agency in the furtherance of its official duties and responsibilities.

3. This exemption applies to such confidential and exempt criminal intelligence information or criminal investigative information held by a law enforcement agency before, on, or after the effective date of the exemption.

4. This paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15, and shall stand repealed on October 2, 2020, unless reviewed and saved from repeal through reenactment by the Legislature.

(i) Any criminal intelligence information or criminal investigative information that reveals the personal assets of the victim of a crime, other than property stolen or destroyed during the commission of the crime, is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(j)1. Any document that reveals the identity, home or employment telephone number, home or employment address, or personal assets of the victim of a crime and identifies that person as the victim of a crime, which document is received by any agency that regularly receives information from or concerning the victims of crime, is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Any information not otherwise held confidential or exempt from s. 119.07(1) which reveals the home or employment telephone number, home or employment address, or personal assets of a person who has been the victim of sexual battery, aggravated child abuse, aggravated stalking, harassment, aggravated battery, or domestic violence is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, upon written request by the victim, which must include official verification that an applicable crime has occurred. Such information shall cease to be exempt 5 years after the receipt of the written request. Any state or federal agency that is authorized to have access to such documents by any provision of law shall be granted such access in the furtherance of such agency’s statutory duties, notwithstanding this section.

2.a. Any information in a videotaped statement of a minor who is alleged to be or who is a victim of sexual battery, lewd acts, or other sexual misconduct proscribed in chapter 800 or in s. 794.011, s. 827.071, s. 847.012, s. 847.0125, s. 847.013, s. 847.0133, or s. 847.0145, which reveals that minor’s identity, including, but not limited to, the minor’s face; the minor’s home, school, church, or employment telephone number; the minor’s home, school, church, or employment address; the name of the minor’s school, church, or place of employment; or the personal assets of the minor; and which identifies that minor as the victim of a crime described in this subparagraph, held by a law enforcement agency, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Any governmental agency that is authorized to have access to such statements by any provision of law shall be granted such access in the furtherance of the agency’s statutory duties, notwithstanding the provisions of this section.

b. A public employee or officer who has access to a videotaped statement of a minor who is alleged to be or who is a victim of sexual battery, lewd acts, or other sexual misconduct proscribed in chapter 800 or in s. 794.011, s. 827.071, s. 847.012, s. 847.0125, s. 847.013, s. 847.0133, or s. 847.0145 may not willfully and knowingly disclose videotaped information that reveals the minor’s identity to a person who is not assisting in the investigation or prosecution of the alleged offense or to any person other than the defendant, the defendant’s attorney, or a person specified in an order entered by the court having jurisdiction of the alleged offense. A person who violates this provision commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(k)1. A complaint of misconduct filed with an agency against an agency employee and all information obtained pursuant to an investigation by the agency of the complaint of misconduct is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the investigation ceases to be active, or until the agency provides written notice to the employee who is the subject of the complaint, either personally or by mail, that the agency has either:

a. Concluded the investigation with a finding not to proceed with disciplinary action or file charges; or

b. Concluded the investigation with a finding to proceed with disciplinary action or file charges.

2. Subparagraph 1. is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2018, unless reviewed and saved from repeal through reenactment by the Legislature.

(l)1. As used in this paragraph, the term:

a. “Body camera” means a portable electronic recording device that is worn on a law enforcement officer’s body and that records audio and video data in the course of the officer performing his or her official duties and responsibilities.

b. “Law enforcement officer” has the same meaning as provided in s. 943.10.

c. “Personal representative” means a parent, a court-appointed guardian, an attorney, or an agent of, or a person holding a power of attorney for, a person recorded by a body camera. If a person depicted in the recording is deceased, the term also means the personal representative of the estate of the deceased person; the deceased person’s surviving spouse, parent, or adult child; the deceased person’s attorney or agent; or the parent or guardian of a surviving minor child of the deceased. An agent must possess written authorization of the recorded person to act on his or her behalf.

2. A body camera recording, or a portion thereof, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if the recording:

a. Is taken within the interior of a private residence;

b. Is taken within the interior of a facility that offers health care, mental health care, or social services; or

c. Is taken in a place that a reasonable person would expect to be private.

3. Notwithstanding subparagraph 2., a body camera recording may be disclosed by a law enforcement agency:

a. In furtherance of its official duties and responsibilities; or

b. To another governmental agency in the furtherance of its official duties and responsibilities.

4. A body camera recording, or a portion thereof, shall be disclosed by a law enforcement agency:

a. To a person recorded by a body camera; however, a law enforcement agency may disclose only those portions that are relevant to the person’s presence in the recording;

b. To the personal representative of a person recorded by a body camera; however, a law enforcement agency may disclose only those portions that are relevant to the represented person’s presence in the recording;

c. To a person not depicted in a body camera recording if the recording depicts a place in which the person lawfully resided, dwelled, or lodged at the time of the recording; however, a law enforcement agency may disclose only those portions that record the interior of such a place.

d. Pursuant to a court order.

(I) In addition to any other grounds the court may consider in determining whether to order that a body camera recording be disclosed, the court shall consider whether:

(A) Disclosure is necessary to advance a compelling interest;

(B) The recording contains information that is otherwise exempt or confidential and exempt under the law;

(C) The person requesting disclosure is seeking to obtain evidence to determine legal issues in a case in which the person is a party;

(D) Disclosure would reveal information regarding a person that is of a highly sensitive personal nature;

(E) Disclosure may harm the reputation or jeopardize the safety of a person depicted in the recording;

(F) Confidentiality is necessary to prevent a serious and imminent threat to the fair, impartial, and orderly administration of justice;

(G) The recording could be redacted to protect privacy interests; and

(H) There is good cause to disclose all or portions of a recording.

(II) In any proceeding regarding the disclosure of a body camera recording, the law enforcement agency that made the recording shall be given reasonable notice of hearings and shall be given an opportunity to participate.

5. A law enforcement agency must retain a body camera recording for at least 90 days.

6. The exemption provided in subparagraph 2. applies retroactively.

7. This exemption does not supersede any other public records exemption that existed before or is created after the effective date of this exemption. Those portions of a recording which are protected from disclosure by another public records exemption shall continue to be exempt or confidential and exempt.

8. This paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2020, unless reviewed and saved from repeal through reenactment by the Legislature.

(3) SECURITY.—

(a)1. As used in this paragraph, the term “security system plan” includes all:

a. Records, information, photographs, audio and visual presentations, schematic diagrams, surveys, recommendations, or consultations or portions thereof relating directly to the physical security of the facility or revealing security systems;

b. Threat assessments conducted by any agency or any private entity;

c. Threat response plans;

d. Emergency evacuation plans;

e. Sheltering arrangements; or

f. Manuals for security personnel, emergency equipment, or security training.

2. A security system plan or portion thereof for:

a. Any property owned by or leased to the state or any of its political subdivisions; or

b. Any privately owned or leased property

held by an agency is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption is remedial in nature, and it is the intent of the Legislature that this exemption apply to security system plans held by an agency before, on, or after the effective date of this paragraph.

3. Information made confidential and exempt by this paragraph may be disclosed:

a. To the property owner or leaseholder;

b. In furtherance of the official duties and responsibilities of the agency holding the information;

c. To another local, state, or federal agency in furtherance of that agency’s official duties and responsibilities; or

d. Upon a showing of good cause before a court of competent jurisdiction.

(b)1. Building plans, blueprints, schematic drawings, and diagrams, including draft, preliminary, and final formats, which depict the internal layout and structural elements of a building, arena, stadium, water treatment facility, or other structure owned or operated by an agency are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

2. This exemption applies to building plans, blueprints, schematic drawings, and diagrams, including draft, preliminary, and final formats, which depict the internal layout and structural elements of a building, arena, stadium, water treatment facility, or other structure owned or operated by an agency before, on, or after the effective date of this act.

3. Information made exempt by this paragraph may be disclosed:

a. To another governmental entity if disclosure is necessary for the receiving entity to perform its duties and responsibilities;

b. To a licensed architect, engineer, or contractor who is performing work on or related to the building, arena, stadium, water treatment facility, or other structure owned or operated by an agency; or

c. Upon a showing of good cause before a court of competent jurisdiction.

4. The entities or persons receiving such information shall maintain the exempt status of the information.

(c)1. Building plans, blueprints, schematic drawings, and diagrams, including draft, preliminary, and final formats, which depict the internal layout or structural elements of an attractions and recreation facility, entertainment or resort complex, industrial complex, retail and service development, office development, or hotel or motel development, which records are held by an agency are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

2. This exemption applies to any such records held by an agency before, on, or after the effective date of this act.

3. Information made exempt by this paragraph may be disclosed to another governmental entity if disclosure is necessary for the receiving entity to perform its duties and responsibilities; to the owner or owners of the structure in question or the owner’s legal representative; or upon a showing of good cause before a court of competent jurisdiction.

4. This paragraph does not apply to comprehensive plans or site plans, or amendments thereto, which are submitted for approval or which have been approved under local land development regulations, local zoning regulations, or development-of-regional-impact review.

5. As used in this paragraph, the term:

a. “Attractions and recreation facility” means any sports, entertainment, amusement, or recreation facility, including, but not limited to, a sports arena, stadium, racetrack, tourist attraction, amusement park, or pari-mutuel facility that:

(I) For single-performance facilities:

(A) Provides single-performance facilities; or

(B) Provides more than 10,000 permanent seats for spectators.

(II) For serial-performance facilities:

(A) Provides parking spaces for more than 1,000 motor vehicles; or

(B) Provides more than 4,000 permanent seats for spectators.

b. “Entertainment or resort complex” means a theme park comprised of at least 25 acres of land with permanent exhibitions and a variety of recreational activities, which has at least 1 million visitors annually who pay admission fees thereto, together with any lodging, dining, and recreational facilities located adjacent to, contiguous to, or in close proximity to the theme park, as long as the owners or operators of the theme park, or a parent or related company or subsidiary thereof, has an equity interest in the lodging, dining, or recreational facilities or is in privity therewith. Close proximity includes an area within a 5-mile radius of the theme park complex.

c. “Industrial complex” means any industrial, manufacturing, processing, distribution, warehousing, or wholesale facility or plant, as well as accessory uses and structures, under common ownership that:

(I) Provides onsite parking for more than 250 motor vehicles;

(II) Encompasses 500,000 square feet or more of gross floor area; or

(III) Occupies a site of 100 acres or more, but excluding wholesale facilities or plants that primarily serve or deal onsite with the general public.

d. “Retail and service development” means any retail, service, or wholesale business establishment or group of establishments which deals primarily with the general public onsite and is operated under one common property ownership, development plan, or management that:

(I) Encompasses more than 400,000 square feet of gross floor area; or

(II) Provides parking spaces for more than 2,500 motor vehicles.

e. “Office development” means any office building or park operated under common ownership, development plan, or management that encompasses 300,000 or more square feet of gross floor area.

f. “Hotel or motel development” means any hotel or motel development that accommodates 350 or more units.

(4) AGENCY PERSONNEL INFORMATION.—

(a)1. The social security numbers of all current and former agency employees which are held by the employing agency are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

2. The social security numbers of current and former agency employees may be disclosed by the employing agency:

a. If disclosure of the social security number is expressly required by federal or state law or a court order.

b. To another agency or governmental entity if disclosure of the social security number is necessary for the receiving agency or entity to perform its duties and responsibilities.

c. If the current or former agency employee expressly consents in writing to the disclosure of his or her social security number.

(b)1. Medical information pertaining to a prospective, current, or former officer or employee of an agency which, if disclosed, would identify that officer or employee is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, such information may be disclosed if the person to whom the information pertains or the person’s legal representative provides written permission or pursuant to court order.

2.a. Personal identifying information of a dependent child of a current or former officer or employee of an agency, which dependent child is insured by an agency group insurance plan, is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. For purposes of this exemption, “dependent child” has the same meaning as in s. 409.2554.

b. This exemption is remedial in nature and applies to such personal identifying information held by an agency before, on, or after the effective date of this exemption.

(c) Any information revealing undercover personnel of any criminal justice agency is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(d)1. For purposes of this paragraph, the term “telephone numbers” includes home telephone numbers, personal cellular telephone numbers, personal pager telephone numbers, and telephone numbers associated with personal communications devices.

2.a.(I) The home addresses, telephone numbers, social security numbers, dates of birth, and photographs of active or former sworn or civilian law enforcement personnel, including correctional and correctional probation officers, personnel of the Department of Children and Families whose duties include the investigation of abuse, neglect, exploitation, fraud, theft, or other criminal activities, personnel of the Department of Health whose duties are to support the investigation of child abuse or neglect, and personnel of the Department of Revenue or local governments whose responsibilities include revenue collection and enforcement or child support enforcement; the home addresses, telephone numbers, social security numbers, photographs, dates of birth, and places of employment of the spouses and children of such personnel; and the names and locations of schools and day care facilities attended by the children of such personnel are exempt from s. 119.07(1).

(II) The names of the spouses and children of active or former sworn or civilian law enforcement personnel and the other specified agency personnel identified in sub-sub-subparagraph (I) are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(III) Sub-sub-subparagraph (II) is subject to the Open Government Sunset Review Act in accordance with s. 119.15, and shall stand repealed on October 2, 2018, unless reviewed and saved from repeal through reenactment by the Legislature.

(IV) The home addresses, telephone numbers, dates of birth, and photographs of current or former nonsworn investigative personnel of the Department of Financial Services whose duties include the investigation of fraud, theft, workers’ compensation coverage requirements and compliance, other related criminal activities, or state regulatory requirement violations; the names, home addresses, telephone numbers, dates of birth, and places of employment of the spouses and children of such personnel; and the names and locations of schools and day care facilities attended by the children of such personnel are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This sub-sub-subparagraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

b. The home addresses, telephone numbers, dates of birth, and photographs of firefighters certified in compliance with s. 633.408; the home addresses, telephone numbers, photographs, dates of birth, and places of employment of the spouses and children of such firefighters; and the names and locations of schools and day care facilities attended by the children of such firefighters are exempt from s. 119.07(1).

c. The home addresses, dates of birth, and telephone numbers of current or former justices of the Supreme Court, district court of appeal judges, circuit court judges, and county court judges; the home addresses, telephone numbers, dates of birth, and places of employment of the spouses and children of current or former justices and judges; and the names and locations of schools and day care facilities attended by the children of current or former justices and judges are exempt from s. 119.07(1).

d.(I) The home addresses, telephone numbers, social security numbers, dates of birth, and photographs of current or former state attorneys, assistant state attorneys, statewide prosecutors, or assistant statewide prosecutors; the home addresses, telephone numbers, social security numbers, photographs, dates of birth, and places of employment of the spouses and children of current or former state attorneys, assistant state attorneys, statewide prosecutors, or assistant statewide prosecutors; and the names and locations of schools and day care facilities attended by the children of current or former state attorneys, assistant state attorneys, statewide prosecutors, or assistant statewide prosecutors are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(II) The names of the spouses and children of current or former state attorneys, assistant state attorneys, statewide prosecutors, or assistant statewide prosecutors are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(III) Sub-sub-subparagraph (II) is subject to the Open Government Sunset Review Act in accordance with s. 119.15, and shall stand repealed on October 2, 2018, unless reviewed and saved from repeal through reenactment by the Legislature.

e. The home addresses, dates of birth, and telephone numbers of general magistrates, special magistrates, judges of compensation claims, administrative law judges of the Division of Administrative Hearings, and child support enforcement hearing officers; the home addresses, telephone numbers, dates of birth, and places of employment of the spouses and children of general magistrates, special magistrates, judges of compensation claims, administrative law judges of the Division of Administrative Hearings, and child support enforcement hearing officers; and the names and locations of schools and day care facilities attended by the children of general magistrates, special magistrates, judges of compensation claims, administrative law judges of the Division of Administrative Hearings, and child support enforcement hearing officers are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if the general magistrate, special magistrate, judge of compensation claims, administrative law judge of the Division of Administrative Hearings, or child support hearing officer provides a written statement that the general magistrate, special magistrate, judge of compensation claims, administrative law judge of the Division of Administrative Hearings, or child support hearing officer has made reasonable efforts to protect such information from being accessible through other means available to the public.

f. The home addresses, telephone numbers, dates of birth, and photographs of current or former human resource, labor relations, or employee relations directors, assistant directors, managers, or assistant managers of any local government agency or water management district whose duties include hiring and firing employees, labor contract negotiation, administration, or other personnel-related duties; the names, home addresses, telephone numbers, dates of birth, and places of employment of the spouses and children of such personnel; and the names and locations of schools and day care facilities attended by the children of such personnel are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

g. The home addresses, telephone numbers, dates of birth, and photographs of current or former code enforcement officers; the names, home addresses, telephone numbers, dates of birth, and places of employment of the spouses and children of such personnel; and the names and locations of schools and day care facilities attended by the children of such personnel are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

h. The home addresses, telephone numbers, places of employment, dates of birth, and photographs of current or former guardians ad litem, as defined in s. 39.820; the names, home addresses, telephone numbers, dates of birth, and places of employment of the spouses and children of such persons; and the names and locations of schools and day care facilities attended by the children of such persons are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, if the guardian ad litem provides a written statement that the guardian ad litem has made reasonable efforts to protect such information from being accessible through other means available to the public.

i. The home addresses, telephone numbers, dates of birth, and photographs of current or former juvenile probation officers, juvenile probation supervisors, detention superintendents, assistant detention superintendents, juvenile justice detention officers I and II, juvenile justice detention officer supervisors, juvenile justice residential officers, juvenile justice residential officer supervisors I and II, juvenile justice counselors, juvenile justice counselor supervisors, human services counselor administrators, senior human services counselor administrators, rehabilitation therapists, and social services counselors of the Department of Juvenile Justice; the names, home addresses, telephone numbers, dates of birth, and places of employment of spouses and children of such personnel; and the names and locations of schools and day care facilities attended by the children of such personnel are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

j.(I) The home addresses, telephone numbers, dates of birth, and photographs of current or former public defenders, assistant public defenders, criminal conflict and civil regional counsel, and assistant criminal conflict and civil regional counsel; the home addresses, telephone numbers, dates of birth, and places of employment of the spouses and children of such defenders or counsel; and the names and locations of schools and day care facilities attended by the children of such defenders or counsel are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(II) The names of the spouses and children of the specified agency personnel identified in sub-sub-subparagraph (I) are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This sub-sub-subparagraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

k. The home addresses, telephone numbers, and photographs of current or former investigators or inspectors of the Department of Business and Professional Regulation; the names, home addresses, telephone numbers, and places of employment of the spouses and children of such current or former investigators and inspectors; and the names and locations of schools and day care facilities attended by the children of such current or former investigators and inspectors are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if the investigator or inspector has made reasonable efforts to protect such information from being accessible through other means available to the public. This sub-subparagraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2017, unless reviewed and saved from repeal through reenactment by the Legislature.

l. The home addresses and telephone numbers of county tax collectors; the names, home addresses, telephone numbers, and places of employment of the spouses and children of such tax collectors; and the names and locations of schools and day care facilities attended by the children of such tax collectors are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if the county tax collector has made reasonable efforts to protect such information from being accessible through other means available to the public. This sub-subparagraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2017, unless reviewed and saved from repeal through reenactment by the Legislature.

m. The home addresses, telephone numbers, dates of birth, and photographs of current or former personnel of the Department of Health whose duties include, or result in, the determination or adjudication of eligibility for social security disability benefits, the investigation or prosecution of complaints filed against health care practitioners, or the inspection of health care practitioners or health care facilities licensed by the Department of Health; the names, home addresses, telephone numbers, dates of birth, and places of employment of the spouses and children of such personnel; and the names and locations of schools and day care facilities attended by the children of such personnel are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if the personnel have made reasonable efforts to protect such information from being accessible through other means available to the public. This sub-subparagraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

n. The home addresses, telephone numbers, dates of birth, and photographs of current or former impaired practitioner consultants who are retained by an agency or current or former employees of an impaired practitioner consultant whose duties result in a determination of a person’s skill and safety to practice a licensed profession; the names, home addresses, telephone numbers, dates of birth, and places of employment of the spouses and children of such consultants or their employees; and the names and locations of schools and day care facilities attended by the children of such consultants or employees are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if a consultant or employee has made reasonable efforts to protect such information from being accessible through other means available to the public. This sub-subparagraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2020, unless reviewed and saved from repeal through reenactment by the Legislature.

o. The home addresses, telephone numbers, dates of birth, and photographs of current or former emergency medical technicians or paramedics certified under chapter 401; the names, home addresses, telephone numbers, dates of birth, and places of employment of the spouses and children of such emergency medical technicians or paramedics; and the names and locations of schools and day care facilities attended by the children of such emergency medical technicians or paramedics are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if the emergency medical technicians or paramedics have made reasonable efforts to protect such information from being accessible through other means available to the public. This sub-subparagraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

p. The home addresses, telephone numbers, dates of birth, and photographs of current or former personnel employed in an agency’s office of inspector general or internal audit department whose duties include auditing or investigating waste, fraud, abuse, theft, exploitation, or other activities that could lead to criminal prosecution or administrative discipline; the names, home addresses, telephone numbers, dates of birth, and places of employment of spouses and children of such personnel; and the names and locations of schools and day care facilities attended by the children of such personnel are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if the personnel have made reasonable efforts to protect such information from being accessible through other means available to the public. This sub-subparagraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

3. An agency that is the custodian of the information specified in subparagraph 2. and that is not the employer of the officer, employee, justice, judge, or other person specified in subparagraph 2. shall maintain the exempt status of that information only if the officer, employee, justice, judge, other person, or employing agency of the designated employee submits a written request for maintenance of the exemption to the custodial agency.

4. The exemptions in this paragraph apply to information held by an agency before, on, or after the effective date of the exemption.

5. Except as otherwise expressly provided in this paragraph, this paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15, and shall stand repealed on October 2, 2017, unless reviewed and saved from repeal through reenactment by the Legislature.

(5) OTHER PERSONAL INFORMATION.—

(a)1.a. The Legislature acknowledges that the social security number was never intended to be used for business purposes but was intended to be used solely for the administration of the federal Social Security System. The Legislature is further aware that over time this unique numeric identifier has been used extensively for identity verification purposes and other legitimate consensual purposes.

b. The Legislature recognizes that the social security number can be used as a tool to perpetuate fraud against an individual and to acquire sensitive personal, financial, medical, and familial information, the release of which could cause great financial or personal harm to an individual.

c. The Legislature intends to monitor the use of social security numbers held by agencies in order to maintain a balanced public policy.

2.a. An agency may not collect an individual’s social security number unless the agency has stated in writing the purpose for its collection and unless it is:

(I) Specifically authorized by law to do so; or

(II) Imperative for the performance of that agency’s duties and responsibilities as prescribed by law.

b. An agency shall identify in writing the specific federal or state law governing the collection, use, or release of social security numbers for each purpose for which the agency collects the social security number, including any authorized exceptions that apply to such collection, use, or release. Each agency shall ensure that the collection, use, or release of social security numbers complies with the specific applicable federal or state law.

c. Social security numbers collected by an agency may not be used by that agency for any purpose other than the purpose provided in the written statement.

3. An agency collecting an individual’s social security number shall provide that individual with a copy of the written statement required in subparagraph 2. The written statement also shall state whether collection of the individual’s social security number is authorized or mandatory under federal or state law.

4. Each agency shall review whether its collection of social security numbers is in compliance with subparagraph 2. If the agency determines that collection of a social security number is not in compliance with subparagraph 2., the agency shall immediately discontinue the collection of social security numbers for that purpose.

5. Social security numbers held by an agency are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption applies to social security numbers held by an agency before, on, or after the effective date of this exemption. This exemption does not supersede any federal law prohibiting the release of social security numbers or any other applicable public records exemption for social security numbers existing prior to May 13, 2002, or created thereafter.

6. Social security numbers held by an agency may be disclosed if any of the following apply:

a. The disclosure of the social security number is expressly required by federal or state law or a court order.

b. The disclosure of the social security number is necessary for the receiving agency or governmental entity to perform its duties and responsibilities.

c. The individual expressly consents in writing to the disclosure of his or her social security number.

d. The disclosure of the social security number is made to comply with the USA Patriot Act of 2001, Pub. L. No. 107-56, or Presidential Executive Order 13224.

e. The disclosure of the social security number is made to a commercial entity for the permissible uses set forth in the federal Driver’s Privacy Protection Act of 1994, 18 U.S.C. ss. 2721 et seq.; the Fair Credit Reporting Act, 15 U.S.C. ss. 1681 et seq.; or the Financial Services Modernization Act of 1999, 15 U.S.C. ss. 6801 et seq., provided that the authorized commercial entity complies with the requirements of this paragraph.

f. The disclosure of the social security number is for the purpose of the administration of health benefits for an agency employee or his or her dependents.

g. The disclosure of the social security number is for the purpose of the administration of a pension fund administered for the agency employee’s retirement fund, deferred compensation plan, or defined contribution plan.

h. The disclosure of the social security number is for the purpose of the administration of the Uniform Commercial Code by the office of the Secretary of State.

7.a. For purposes of this subsection, the term:

(I) “Commercial activity” means the permissible uses set forth in the federal Driver’s Privacy Protection Act of 1994, 18 U.S.C. ss. 2721 et seq.; the Fair Credit Reporting Act, 15 U.S.C. ss. 1681 et seq.; or the Financial Services Modernization Act of 1999, 15 U.S.C. ss. 6801 et seq., or verification of the accuracy of personal information received by a commercial entity in the normal course of its business, including identification or prevention of fraud or matching, verifying, or retrieving information. It does not include the display or bulk sale of social security numbers to the public or the distribution of such numbers to any customer that is not identifiable by the commercial entity.

(II) “Commercial entity” means any corporation, partnership, limited partnership, proprietorship, sole proprietorship, firm, enterprise, franchise, or association that performs a commercial activity in this state.

b. An agency may not deny a commercial entity engaged in the performance of a commercial activity access to social security numbers, provided the social security numbers will be used only in the performance of a commercial activity and provided the commercial entity makes a written request for the social security numbers. The written request must:

(I) Be verified as provided in s. 92.525;

(II) Be legibly signed by an authorized officer, employee, or agent of the commercial entity;

(III) Contain the commercial entity’s name, business mailing and location addresses, and business telephone number; and

(IV) Contain a statement of the specific purposes for which it needs the social security numbers and how the social security numbers will be used in the performance of a commercial activity, including the identification of any specific federal or state law that permits such use.

c. An agency may request any other information reasonably necessary to verify the identity of a commercial entity requesting the social security numbers and the specific purposes for which the numbers will be used.

8.a. Any person who makes a false representation in order to obtain a social security number pursuant to this paragraph, or any person who willfully and knowingly violates this paragraph, commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

b. Any public officer who violates this paragraph commits a noncriminal infraction, punishable by a fine not exceeding $500 per violation.

9. Any affected person may petition the circuit court for an order directing compliance with this paragraph.

(b) Bank account numbers and debit, charge, and credit card numbers held by an agency are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption applies to bank account numbers and debit, charge, and credit card numbers held by an agency before, on, or after the effective date of this exemption.

(c)1. For purposes of this paragraph, the term:

a. “Child” means any person younger than 18 years of age.

b. “Government-sponsored recreation program” means a program for which an agency assumes responsibility for a child participating in that program, including, but not limited to, after-school programs, athletic programs, nature programs, summer camps, or other recreational programs.

2. Information that would identify or locate a child who participates in a government-sponsored recreation program is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

3. Information that would identify or locate a parent or guardian of a child who participates in a government-sponsored recreation program is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

4. This exemption applies to records held before, on, or after the effective date of this exemption.

(d) All records supplied by a telecommunications company, as defined by s. 364.02, to an agency which contain the name, address, and telephone number of subscribers are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(e) Any information provided to an agency for the purpose of forming ridesharing arrangements, which information reveals the identity of an individual who has provided his or her name for ridesharing, as defined in s. 341.031, is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(f) Medical history records and information related to health or property insurance provided to the Department of Economic Opportunity, the Florida Housing Finance Corporation, a county, a municipality, or a local housing finance agency by an applicant for or a participant in a federal, state, or local housing assistance program are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Governmental entities or their agents shall have access to such confidential and exempt records and information for the purpose of auditing federal, state, or local housing programs or housing assistance programs. Such confidential and exempt records and information may be used in any administrative or judicial proceeding, provided such records are kept confidential and exempt unless otherwise ordered by a court.

(g) Biometric identification information held by an agency before, on, or after the effective date of this exemption is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. As used in this paragraph, the term “biometric identification information” means:

1. Any record of friction ridge detail;

2. Fingerprints;

3. Palm prints; and

4. Footprints.

(h)1. Personal identifying information of an applicant for or a recipient of paratransit services which is held by an agency is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

2. This exemption applies to personal identifying information of an applicant for or a recipient of paratransit services which is held by an agency before, on, or after the effective date of this exemption.

3. Confidential and exempt personal identifying information shall be disclosed:

a. With the express written consent of the applicant or recipient or the legally authorized representative of such applicant or recipient;

b. In a medical emergency, but only to the extent that is necessary to protect the health or life of the applicant or recipient;

c. By court order upon a showing of good cause; or

d. To another agency in the performance of its duties and responsibilities.

(i)1. For purposes of this paragraph, “identification and location information” means the:

a. Home address, telephone number, and photograph of a current or former United States attorney, assistant United States attorney, judge of the United States Courts of Appeal, United States district judge, or United States magistrate;

b. Home address, telephone number, photograph, and place of employment of the spouse or child of such attorney, judge, or magistrate; and

c. Name and location of the school or day care facility attended by the child of such attorney, judge, or magistrate.

2. Identification and location information held by an agency is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if such attorney, judge, or magistrate submits to an agency that has custody of the identification and location information:

a. A written request to exempt such information from public disclosure; and

b. A written statement that he or she has made reasonable efforts to protect the identification and location information from being accessible through other means available to the public.

(j) Any information furnished by a person to an agency for the purpose of being provided with emergency notification by the agency is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption applies to information held by an agency before, on, or after the effective date of this exemption.

(k)1. For purposes of this paragraph, the term:

a. “Identification and location information” means the:

(I) Home address, telephone number, and date of birth of a servicemember, and the telephone number associated with a servicemember’s personal communication device.

(II) Home address, telephone number, date of birth, and place of employment of the spouse or dependent of a servicemember, and the telephone number associated with such spouse’s or dependent’s personal communication device.

(III) Name and location of a school attended by the spouse of a servicemember or a school or day care facility attended by a dependent of a servicemember.

b. “Servicemember” means a current or former member of the Armed Forces of the United States, a reserve component of the Armed Forces of the United States, or the National Guard, who served after September 11, 2001.

2. Identification and location information held by an agency is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if a servicemember submits to an agency that has custody of the identification and location information:

a. A written request to exempt the identification and location information from public disclosure; and

b. A written statement that he or she has made reasonable efforts to protect the identification and location information from being accessible through other means available to the public.

3. This exemption applies to identification and location information held by an agency before, on, or after the effective date of this exemption.

4. This paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2020, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 4, ch. 75-225; ss. 2, 3, 4, 6, ch. 79-187; s. 1, ch. 82-95; s. 1, ch. 83-286; s. 5, ch. 84-298; s. 1, ch. 85-18; s. 1, ch. 85-45; s. 1, ch. 85-86; s. 4, ch. 85-301; s. 2, ch. 86-11; s. 1, ch. 86-21; s. 1, ch. 86-109; s. 2, ch. 88-188; s. 1, ch. 88-384; s. 1, ch. 89-80; s. 63, ch. 90-136; s. 4, ch. 90-211; s. 78, ch. 91-45; s. 1, ch. 91-96; s. 1, ch. 91-149; s. 90, ch. 92-152; s. 1, ch. 93-87; s. 2, ch. 93-232; s. 3, ch. 93-404; s. 4, ch. 93-405; s. 1, ch. 94-128; s. 3, ch. 94-130; s. 1, ch. 94-176; s. 1419, ch. 95-147; ss. 1, 3, ch. 95-170; s. 4, ch. 95-207; s. 1, ch. 95-320; ss. 3, 5, 6, 7, 8, 9, 11, 12, 14, 15, 16, 18, 20, 25, 29, 31, 32, 33, 34, ch. 95-398; s. 3, ch. 96-178; s. 41, ch. 96-406; s. 18, ch. 96-410; s. 1, ch. 98-9; s. 7, ch. 98-137; s. 1, ch. 98-259; s. 2, ch. 99-201; s. 27, ch. 2000-164; s. 1, ch. 2001-249; s. 29, ch. 2001-261; s. 1, ch. 2001-361; s. 1, ch. 2001-364; s. 1, ch. 2002-67; s. 1, ch. 2002-256; s. 1, ch. 2002-257; ss. 2, 3, ch. 2002-391; s. 11, ch. 2003-1; s. 1, ch. 2003-16; s. 1, ch. 2003-100; s. 1, ch. 2003-137; ss. 1, 2, ch. 2003-157; ss. 1, 2, ch. 2004-9; ss. 1, 2, ch. 2004-32; ss. 1, 3, ch. 2004-95; s. 7, ch. 2004-335; s. 4, ch. 2005-213; s. 41, ch. 2005-236; ss. 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, ch. 2005-251; s. 14, ch. 2006-1; s. 1, ch. 2006-158; s. 1, ch. 2006-180; s. 1, ch. 2006-181; s. 1, ch. 2006-211; s. 1, ch. 2006-212; s. 13, ch. 2006-224; s. 1, ch. 2006-284; s. 1, ch. 2006-285; s. 1, ch. 2007-93; s. 1, ch. 2007-95; s. 1, ch. 2007-250; s. 1, ch. 2007-251; s. 1, ch. 2008-41; s. 2, ch. 2008-57; s. 1, ch. 2008-145; ss. 1, 3, ch. 2008-234; s. 1, ch. 2009-104; ss. 1, 2, ch. 2009-150; s. 1, ch. 2009-169; ss. 1, 2, ch. 2009-235; s. 1, ch. 2009-237; s. 1, ch. 2010-71; s. 1, ch. 2010-171; s. 1, ch. 2011-83; s. 1, ch. 2011-85; s. 1, ch. 2011-140; s. 48, ch. 2011-142; s. 1, ch. 2011-201; s. 1, ch. 2011-202; s. 1, ch. 2012-149; s. 1, ch. 2012-214; s. 1, ch. 2012-216; s. 1, ch. 2013-69; s. 119, ch. 2013-183; s. 1, ch. 2013-220; s. 1, ch. 2013-243; s. 1, ch. 2013-248; s. 1, ch. 2014-72; s. 1, ch. 2014-94; s. 1, ch. 2014-105; s. 1, ch. 2014-172; s. 1, ch. 2015-37; s. 1, ch. 2015-41; s. 1, ch. 2015-86; s. 1, ch. 2015-146; s. 1, ch. 2016-6; s. 1, ch. 2016-27; s. 1, ch. 2016-49; s. 1, ch. 2016-159; s. 1, ch. 2016-164; s. 1, ch. 2016-178.

Note.—

A. Additional exemptions from the application of this section appear in the General Index to the Florida Statutes under the heading “Public Records.”

B. Portions former ss. 119.07(6), 119.072, and 119.0721; subparagraph (2)(g)1. former s. 119.0711(1).



119.0711 - Executive branch agency exemptions from inspection or copying of public records.

119.0711 Executive branch agency exemptions from inspection or copying of public records.—When an agency of the executive branch of state government seeks to acquire real property by purchase or through the exercise of the power of eminent domain, all appraisals, other reports relating to value, offers, and counteroffers must be in writing and are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until execution of a valid option contract or a written offer to sell that has been conditionally accepted by the agency, at which time the exemption shall expire. The agency shall not finally accept the offer for a period of 30 days in order to allow public review of the transaction. The agency may give conditional acceptance to any option or offer subject only to final acceptance by the agency after the 30-day review period. If a valid option contract is not executed, or if a written offer to sell is not conditionally accepted by the agency, then the exemption shall expire at the conclusion of the condemnation litigation of the subject property. An agency of the executive branch may exempt title information, including names and addresses of property owners whose property is subject to acquisition by purchase or through the exercise of the power of eminent domain, from s. 119.07(1) and s. 24(a), Art. I of the State Constitution to the same extent as appraisals, other reports relating to value, offers, and counteroffers. For the purpose of this subsection, the term “option contract” means an agreement of an agency of the executive branch of state government to purchase real property subject to final agency approval. This subsection has no application to other exemptions from s. 119.07(1) which are contained in other provisions of law and shall not be construed to be an express or implied repeal thereof.

History.—s. 1, ch. 85-18; s. 1, ch. 86-21; s. 1, ch. 89-29; ss. 19, 25, ch. 95-398; s. 7, ch. 2004-335; ss. 30, 31, ch. 2005-251; s. 1, ch. 2008-145.

Note.—

A. Additional exemptions from the application of this section appear in the General Index to the Florida Statutes under the heading “Public Records.”

B. Former s. 119.07(6)(n), (q).



119.0712 - Executive branch agency-specific exemptions from inspection or copying of public records.

119.0712 Executive branch agency-specific exemptions from inspection or copying of public records.—

(1) DEPARTMENT OF HEALTH.—All personal identifying information contained in records relating to an individual’s personal health or eligibility for health-related services held by the Department of Health is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, except as otherwise provided in this subsection. Information made confidential and exempt by this subsection shall be disclosed:

(a) With the express written consent of the individual or the individual’s legally authorized representative.

(b) In a medical emergency, but only to the extent necessary to protect the health or life of the individual.

(c) By court order upon a showing of good cause.

(d) To a health research entity, if the entity seeks the records or data pursuant to a research protocol approved by the department, maintains the records or data in accordance with the approved protocol, and enters into a purchase and data-use agreement with the department, the fee provisions of which are consistent with s. 119.07(4). The department may deny a request for records or data if the protocol provides for intrusive follow-back contacts, has not been approved by a human studies institutional review board, does not plan for the destruction of confidential records after the research is concluded, is administratively burdensome, or does not have scientific merit. The agreement must restrict the release of any information that would permit the identification of persons, limit the use of records or data to the approved research protocol, and prohibit any other use of the records or data. Copies of records or data issued pursuant to this paragraph remain the property of the department.

(2) DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES.—

(a) For purposes of this subsection, the term “motor vehicle record” means any record that pertains to a motor vehicle operator’s permit, motor vehicle title, motor vehicle registration, or identification card issued by the Department of Highway Safety and Motor Vehicles.

(b) Personal information, including highly restricted personal information as defined in 18 U.S.C. s. 2725, contained in a motor vehicle record is confidential pursuant to the federal Driver’s Privacy Protection Act of 1994, 18 U.S.C. ss. 2721 et seq. Such information may be released only as authorized by that act; however, information received pursuant to that act may not be used for mass commercial solicitation of clients for litigation against motor vehicle dealers.

(c) E-mail addresses collected by the Department of Highway Safety and Motor Vehicles pursuant to s. 319.40(3), s. 320.95(2), or s. 322.08(9) are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption applies retroactively. This paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2020, unless reviewed and saved from repeal through reenactment by the Legislature.

(d)1. Emergency contact information contained in a motor vehicle record is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

2. Without the express consent of the person to whom such emergency contact information applies, the emergency contact information contained in a motor vehicle record may be released only to law enforcement agencies for purposes of contacting those listed in the event of an emergency.

(3) OFFICE OF FINANCIAL REGULATION.—The following information held by the Office of Financial Regulation before, on, or after July 1, 2011, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) Any information received from another state or federal regulatory, administrative, or criminal justice agency that is otherwise confidential or exempt pursuant to the laws of that state or pursuant to federal law.

(b) Any information that is received or developed by the office as part of a joint or multiagency examination or investigation with another state or federal regulatory, administrative, or criminal justice agency. The office may obtain and use the information in accordance with the conditions imposed by the joint or multiagency agreement. This exemption does not apply to information obtained or developed by the office that would otherwise be available for public inspection if the office had conducted an independent examination or investigation under Florida law.

History.—s. 1, ch. 97-185; s. 1, ch. 2001-108; ss. 1, 2, ch. 2004-62; s. 7, ch. 2004-335; ss. 32, 33, ch. 2005-251; s. 1, ch. 2006-199; s. 1, ch. 2007-94; ss. 1, 2, ch. 2009-153; s. 1, ch. 2011-88; s. 7, ch. 2013-18; s. 1, ch. 2015-32; s. 9, ch. 2016-10; s. 1, ch. 2016-28.

Note.—

A. Additional exemptions from the application of this section appear in the General Index to the Florida Statutes under the heading “Public Records.”

B. Former s. 119.07(6)(aa), (cc).



119.0713 - Local government agency exemptions from inspection or copying of public records.

119.0713 Local government agency exemptions from inspection or copying of public records.—

(1) All complaints and other records in the custody of any unit of local government which relate to a complaint of discrimination relating to race, color, religion, sex, national origin, age, handicap, marital status, sale or rental of housing, the provision of brokerage services, or the financing of housing are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until a finding is made relating to probable cause, the investigation of the complaint becomes inactive, or the complaint or other record is made part of the official record of any hearing or court proceeding. This provision does not affect any function or activity of the Florida Commission on Human Relations. Any state or federal agency that is authorized to access such complaints or records by any provision of law shall be granted such access in the furtherance of such agency’s statutory duties. This subsection does not modify or repeal any special or local act.

(2)(a) As used in this subsection, the term “unit of local government” means a county, municipality, special district, local agency, authority, consolidated city-county government, or any other local governmental body or public body corporate or politic authorized or created by general or special law.

(b) The audit report of an internal auditor and the investigative report of the inspector general prepared for or on behalf of a unit of local government becomes a public record when the audit or investigation becomes final. An audit or investigation becomes final when the audit report or investigative report is presented to the unit of local government. Audit workpapers and notes related to such audit and information received, produced, or derived from an investigation are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the audit or investigation is complete and the audit report becomes final or when the investigation is no longer active. An investigation is active if it is continuing with a reasonable, good faith anticipation of resolution and with reasonable dispatch.

(3) Any data, record, or document used directly or solely by a municipally owned utility to prepare and submit a bid relative to the sale, distribution, or use of any service, commodity, or tangible personal property to any customer or prospective customer is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption commences when a municipal utility identifies in writing a specific bid to which it intends to respond. This exemption no longer applies after the contract for sale, distribution, or use of the service, commodity, or tangible personal property is executed, a decision is made not to execute such contract, or the project is no longer under active consideration. The exemption in this subsection includes the bid documents actually furnished in response to the request for bids. However, the exemption for the bid documents submitted no longer applies after the bids are opened by the customer or prospective customer.

(4)(a) Proprietary confidential business information means information, regardless of form or characteristics, which is held by an electric utility that is subject to chapter 119, is intended to be and is treated by the entity that provided the information to the electric utility as private in that the disclosure of the information would cause harm to the entity providing the information or its business operations, and has not been disclosed unless disclosed pursuant to a statutory provision, an order of a court or administrative body, or a private agreement that provides that the information will not be released to the public. Proprietary confidential business information includes, but is not limited to:

1. Trade secrets.

2. Internal auditing controls and reports of internal auditors.

3. Security measures, systems, or procedures.

4. Information concerning bids or other contractual data, the disclosure of which would impair the efforts of the electric utility to contract for goods or services on favorable terms.

5. Information relating to competitive interests, the disclosure of which would impair the competitive business of the provider of the information.

(b) Proprietary confidential business information held by an electric utility that is subject to chapter 119 in conjunction with a due diligence review of an electric project as defined in s. 163.01(3)(d) or a project to improve the delivery, cost, or diversification of fuel or renewable energy resources is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(c) All proprietary confidential business information described in paragraph (b) shall be retained for 1 year after the due diligence review has been completed and the electric utility has decided whether or not to participate in the project.

(d) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15, and shall stand repealed on October 2, 2018, unless reviewed and saved from repeal through reenactment by the Legislature.

(5)(a) The following information held by a utility owned or operated by a unit of local government is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

1. Information related to the security of the technology, processes, or practices of a utility owned or operated by a unit of local government that are designed to protect the utility’s networks, computers, programs, and data from attack, damage, or unauthorized access, which information, if disclosed, would facilitate the alteration, disclosure, or destruction of such data or information technology resources.

2. Information related to the security of existing or proposed information technology systems or industrial control technology systems of a utility owned or operated by a unit of local government, which, if disclosed, would facilitate unauthorized access to, and alteration or destruction of, such systems in a manner that would adversely impact the safe and reliable operation of the systems and the utility.

(b) This exemption applies to such information held by a utility owned or operated by a unit of local government before, on, or after the effective date of this exemption.

(c) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 86-21; s. 24, ch. 95-398; s. 1, ch. 95-399; s. 1, ch. 96-230; s. 1, ch. 2001-87; ss. 1, 2, ch. 2003-110; s. 7, ch. 2004-335; ss. 34, 35, 36, ch. 2005-251; ss. 3, 5, ch. 2008-57; s. 1, ch. 2011-87; s. 1, ch. 2013-143; s. 1, ch. 2016-47; s. 2, ch. 2016-95.

Note.—

A. Additional exemptions from the application of this section appear in the General Index to the Florida Statutes under the heading “Public Records.”

B. Former s. 119.07(6)(p), (y), (z), (hh).



119.0714 - Court files; court records; official records.

119.0714 Court files; court records; official records.—

(1) COURT FILES.—Nothing in this chapter shall be construed to exempt from s. 119.07(1) a public record that was made a part of a court file and that is not specifically closed by order of court, except:

(a) A public record that was prepared by an agency attorney or prepared at the attorney’s express direction as provided in s. 119.071(1)(d).

(b) Data processing software as provided in s. 119.071(1)(f).

(c) Any information revealing surveillance techniques or procedures or personnel as provided in s. 119.071(2)(d).

(d) Any comprehensive inventory of state and local law enforcement resources, and any comprehensive policies or plans compiled by a criminal justice agency, as provided in s. 119.071(2)(d).

(e) Any information revealing the substance of a confession of a person arrested as provided in s. 119.071(2)(e).

(f) Any information revealing the identity of a confidential informant or confidential source as provided in s. 119.071(2)(f).

(g) Any information revealing undercover personnel of any criminal justice agency as provided in s. 119.071(4)(c).

(h) Criminal intelligence information or criminal investigative information that is confidential and exempt as provided in s. 119.071(2)(h).

(i) Social security numbers as provided in s. 119.071(5)(a).

(j) Bank account numbers and debit, charge, and credit card numbers as provided in s. 119.071(5)(b).

(2) COURT RECORDS.—

(a) Until January 1, 2012, if a social security number or a bank account, debit, charge, or credit card number is included in a court file, such number may be included as part of the court record available for public inspection and copying unless redaction is requested by the holder of such number or by the holder’s attorney or legal guardian.

(b) A request for redaction must be a signed, legibly written request specifying the case name, case number, document heading, and page number. The request must be delivered by mail, facsimile, electronic transmission, or in person to the clerk of the court. The clerk of the court does not have a duty to inquire beyond the written request to verify the identity of a person requesting redaction.

(c) A fee may not be charged for the redaction of a social security number or a bank account, debit, charge, or credit card number pursuant to such request.

(d) The clerk of the court has no liability for the inadvertent release of social security numbers, or bank account, debit, charge, or credit card numbers, unknown to the clerk of the court in court records filed on or before January 1, 2012.

(e)1. On January 1, 2012, and thereafter, the clerk of the court must keep social security numbers confidential and exempt as provided for in s. 119.071(5)(a), and bank account, debit, charge, and credit card numbers exempt as provided for in s. 119.071(5)(b), without any person having to request redaction.

2. Section 119.071(5)(a)7. and 8. does not apply to the clerks of the court with respect to court records.

(f) A request for maintenance of a public records exemption in s. 119.071(4)(d)2. made pursuant to s. 119.071(4)(d)3. must specify the document type, name, identification number, and page number of the court record that contains the exempt information.

(3) OFFICIAL RECORDS.—A person who prepares or files a record for recording in the official records as provided in chapter 28 may not include in that record a social security number or a bank account, debit, charge, or credit card number unless otherwise expressly required by law.

(a) If a social security number or a bank account, debit, charge, or credit card number is included in an official record, such number may be made available as part of the official records available for public inspection and copying unless redaction is requested by the holder of such number or by the holder’s attorney or legal guardian.

1. If such record is in electronic format, on January 1, 2011, and thereafter, the county recorder must use his or her best effort, as provided in paragraph (d), to keep social security numbers confidential and exempt as provided for in s. 119.071(5)(a), and to keep complete bank account, debit, charge, and credit card numbers exempt as provided for in s. 119.071(5)(b), without any person having to request redaction.

2. Section 119.071(5)(a)7. and 8. does not apply to the county recorder with respect to official records.

(b) The holder of a social security number or a bank account, debit, charge, or credit card number, or the holder’s attorney or legal guardian, may request that a county recorder redact from an image or copy of an official record placed on a county recorder’s publicly available Internet website or on a publicly available Internet website used by a county recorder to display public records, or otherwise made electronically available to the public, his or her social security number or bank account, debit, charge, or credit card number contained in that official record.

1. A request for redaction must be a signed, legibly written request and must be delivered by mail, facsimile, electronic transmission, or in person to the county recorder. The request must specify the identification page number of the record that contains the number to be redacted.

2. The county recorder does not have a duty to inquire beyond the written request to verify the identity of a person requesting redaction.

3. A fee may not be charged for redacting a social security number or a bank account, debit, charge, or credit card number.

(c) A county recorder shall immediately and conspicuously post signs throughout his or her offices for public viewing, and shall immediately and conspicuously post on any Internet website or remote electronic site made available by the county recorder and used for the ordering or display of official records or images or copies of official records, a notice stating, in substantially similar form, the following:

1. On or after October 1, 2002, any person preparing or filing a record for recordation in the official records may not include a social security number or a bank account, debit, charge, or credit card number in such document unless required by law.

2. Any person has a right to request a county recorder to remove from an image or copy of an official record placed on a county recorder’s publicly available Internet website or on a publicly available Internet website used by a county recorder to display public records, or otherwise made electronically available to the general public, any social security number contained in an official record. Such request must be made in writing and delivered by mail, facsimile, or electronic transmission, or delivered in person, to the county recorder. The request must specify the identification page number that contains the social security number to be redacted. A fee may not be charged for the redaction of a social security number pursuant to such a request.

(d) If the county recorder accepts or stores official records in an electronic format, the county recorder must use his or her best efforts to redact all social security numbers and bank account, debit, charge, or credit card numbers from electronic copies of the official record. The use of an automated program for redaction is deemed to be the best effort in performing the redaction and is deemed in compliance with the requirements of this subsection.

(e) The county recorder is not liable for the inadvertent release of social security numbers, or bank account, debit, charge, or credit card numbers, filed with the county recorder.

(f) A request for maintenance of a public records exemption in s. 119.071(4)(d)2. made pursuant to s. 119.071(4)(d)3. must specify the document type, name, identification number, and page number of the official record that contains the exempt information.

History.—s. 2, ch. 79-187; s. 1, ch. 83-286; s. 5, ch. 84-298; s. 1, ch. 85-86; s. 1, ch. 86-109; s. 2, ch. 88-188; s. 26, ch. 90-344; s. 36, ch. 95-398; s. 7, ch. 2004-335; s. 2, ch. 2005-251; s. 2, ch. 2007-251; s. 5, ch. 2008-234; s. 2, ch. 2009-237; s. 23, ch. 2010-162; s. 4, ch. 2011-83; s. 7, ch. 2013-109.

Note.—Subsection (1) former s. 119.07(6).



119.084 - Copyright of data processing software created by governmental agencies; sale price and licensing fee.

119.084 Copyright of data processing software created by governmental agencies; sale price and licensing fee.—

(1) As used in this section, “agency” has the same meaning as in s. 119.011(2), except that the term does not include any private agency, person, partnership, corporation, or business entity.

(2) An agency is authorized to acquire and hold a copyright for data processing software created by the agency and to enforce its rights pertaining to such copyright, provided that the agency complies with the requirements of this subsection.

(a) An agency that has acquired a copyright for data processing software created by the agency may sell or license the copyrighted data processing software to any public agency or private person. The agency may establish a price for the sale and a licensing fee for the use of such data processing software that may be based on market considerations. However, the prices or fees for the sale or licensing of copyrighted data processing software to an individual or entity solely for application to information maintained or generated by the agency that created the copyrighted data processing software shall be determined pursuant to s. 119.07(4).

(b) Proceeds from the sale or licensing of copyrighted data processing software shall be deposited by the agency into a trust fund for the agency’s appropriate use for authorized purposes. Counties, municipalities, and other political subdivisions of the state may designate how such sale and licensing proceeds are to be used.

(c) The provisions of this subsection are supplemental to, and shall not supplant or repeal, any other provision of law that authorizes an agency to acquire and hold copyrights.

History.—s. 1, ch. 2001-251; s. 9, ch. 2004-335; s. 1, ch. 2006-286.



119.092 - Registration by federal employer’s registration number.

119.092 Registration by federal employer’s registration number.—Each state agency which registers or licenses corporations, partnerships, or other business entities shall include, by July 1, 1978, within its numbering system, the federal employer’s identification number of each corporation, partnership, or other business entity registered or licensed by it. Any state agency may maintain a dual numbering system in which the federal employer’s identification number or the state agency’s own number is the primary identification number; however, the records of such state agency shall be designed in such a way that the record of any business entity is subject to direct location by the federal employer’s identification number. The Department of State shall keep a registry of federal employer’s identification numbers of all business entities, registered with the Division of Corporations, which registry of numbers may be used by all state agencies.

History.—s. 1, ch. 77-148.



119.10 - Violation of chapter; penalties.

119.10 Violation of chapter; penalties.—

(1) Any public officer who:

(a) Violates any provision of this chapter commits a noncriminal infraction, punishable by fine not exceeding $500.

(b) Knowingly violates the provisions of s. 119.07(1) is subject to suspension and removal or impeachment and, in addition, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who willfully and knowingly violates:

(a) Any of the provisions of this chapter commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Section 119.105 commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 10, ch. 67-125; s. 74, ch. 71-136; s. 5, ch. 85-301; s. 2, ch. 2001-271; s. 11, ch. 2004-335.



119.105 - Protection of victims of crimes or accidents.

119.105 Protection of victims of crimes or accidents.—Police reports are public records except as otherwise made exempt or confidential. Every person is allowed to examine nonexempt or nonconfidential police reports. A person who comes into possession of exempt or confidential information contained in police reports may not use that information for any commercial solicitation of the victims or relatives of the victims of the reported crimes or accidents and may not knowingly disclose such information to any third party for the purpose of such solicitation during the period of time that information remains exempt or confidential. This section does not prohibit the publication of such information to the general public by any news media legally entitled to possess that information or the use of such information for any other data collection or analysis purposes by those entitled to possess that information.

History.—s. 1, ch. 90-280; s. 2, ch. 2003-411; s. 12, ch. 2004-335.



119.11 - Accelerated hearing; immediate compliance.

119.11 Accelerated hearing; immediate compliance.—

(1) Whenever an action is filed to enforce the provisions of this chapter, the court shall set an immediate hearing, giving the case priority over other pending cases.

(2) Whenever a court orders an agency to open its records for inspection in accordance with this chapter, the agency shall comply with such order within 48 hours, unless otherwise provided by the court issuing such order, or unless the appellate court issues a stay order within such 48-hour period.

(3) A stay order shall not be issued unless the court determines that there is a substantial probability that opening the records for inspection will result in significant damage.

(4) Upon service of a complaint, counterclaim, or cross-claim in a civil action brought to enforce the provisions of this chapter, the custodian of the public record that is the subject matter of such civil action shall not transfer custody, alter, destroy, or otherwise dispose of the public record sought to be inspected and examined, notwithstanding the applicability of an exemption or the assertion that the requested record is not a public record subject to inspection and examination under s. 119.07(1), until the court directs otherwise. The person who has custody of such public record may, however, at any time permit inspection of the requested record as provided in s. 119.07(1) and other provisions of law.

History.—s. 5, ch. 75-225; s. 2, ch. 83-214; s. 6, ch. 84-298.



119.12 - Attorney’s fees.

119.12 Attorney’s fees.—If a civil action is filed against an agency to enforce the provisions of this chapter and if the court determines that such agency unlawfully refused to permit a public record to be inspected or copied, the court shall assess and award, against the agency responsible, the reasonable costs of enforcement including reasonable attorneys’ fees.

History.—s. 5, ch. 75-225; s. 7, ch. 84-298; s. 13, ch. 2004-335.



119.15 - Legislative review of exemptions from public meeting and public records requirements.

119.15 Legislative review of exemptions from public meeting and public records requirements.—

(1) This section may be cited as the “Open Government Sunset Review Act.”

(2) This section provides for the review and repeal or reenactment of an exemption from s. 24, Art. I of the State Constitution and s. 119.07(1) or s. 286.011. This act does not apply to an exemption that:

(a) Is required by federal law; or

(b) Applies solely to the Legislature or the State Court System.

(3) In the 5th year after enactment of a new exemption or substantial amendment of an existing exemption, the exemption shall be repealed on October 2nd of the 5th year, unless the Legislature acts to reenact the exemption.

(4)(a) A law that enacts a new exemption or substantially amends an existing exemption must state that the record or meeting is:

1. Exempt from s. 24, Art. I of the State Constitution;

2. Exempt from s. 119.07(1) or s. 286.011; and

3. Repealed at the end of 5 years and that the exemption must be reviewed by the Legislature before the scheduled repeal date.

(b) For purposes of this section, an exemption is substantially amended if the amendment expands the scope of the exemption to include more records or information or to include meetings as well as records. An exemption is not substantially amended if the amendment narrows the scope of the exemption.

(c) This section is not intended to repeal an exemption that has been amended following legislative review before the scheduled repeal of the exemption if the exemption is not substantially amended as a result of the review.

(5)(a) By June 1 in the year before the repeal of an exemption under this section, the Office of Legislative Services shall certify to the President of the Senate and the Speaker of the House of Representatives the language and statutory citation of each exemption scheduled for repeal the following year.

(b) An exemption that is not identified and certified to the President of the Senate and the Speaker of the House of Representatives is not subject to legislative review and repeal under this section. If the office fails to certify an exemption that it subsequently determines should have been certified, it shall include the exemption in the following year’s certification after that determination.

(6)(a) As part of the review process, the Legislature shall consider the following:

1. What specific records or meetings are affected by the exemption?

2. Whom does the exemption uniquely affect, as opposed to the general public?

3. What is the identifiable public purpose or goal of the exemption?

4. Can the information contained in the records or discussed in the meeting be readily obtained by alternative means? If so, how?

5. Is the record or meeting protected by another exemption?

6. Are there multiple exemptions for the same type of record or meeting that it would be appropriate to merge?

(b) An exemption may be created, revised, or maintained only if it serves an identifiable public purpose, and the exemption may be no broader than is necessary to meet the public purpose it serves. An identifiable public purpose is served if the exemption meets one of the following purposes and the Legislature finds that the purpose is sufficiently compelling to override the strong public policy of open government and cannot be accomplished without the exemption:

1. Allows the state or its political subdivisions to effectively and efficiently administer a governmental program, which administration would be significantly impaired without the exemption;

2. Protects information of a sensitive personal nature concerning individuals, the release of which information would be defamatory to such individuals or cause unwarranted damage to the good name or reputation of such individuals or would jeopardize the safety of such individuals. However, in exemptions under this subparagraph, only information that would identify the individuals may be exempted; or

3. Protects information of a confidential nature concerning entities, including, but not limited to, a formula, pattern, device, combination of devices, or compilation of information which is used to protect or further a business advantage over those who do not know or use it, the disclosure of which information would injure the affected entity in the marketplace.

(7) Records made before the date of a repeal of an exemption under this section may not be made public unless otherwise provided by law. In deciding whether the records shall be made public, the Legislature shall consider whether the damage or loss to persons or entities uniquely affected by the exemption of the type specified in subparagraph (6)(b)2. or subparagraph (6)(b)3. would occur if the records were made public.

(8) Notwithstanding s. 768.28 or any other law, neither the state or its political subdivisions nor any other public body shall be made party to any suit in any court or incur any liability for the repeal or revival and reenactment of an exemption under this section. The failure of the Legislature to comply strictly with this section does not invalidate an otherwise valid reenactment.

History.—s. 2, ch. 95-217; s. 25, ch. 98-136; s. 37, ch. 2005-251; s. 15, ch. 2006-1; s. 5, ch. 2012-51.






Chapter 120 - ADMINISTRATIVE PROCEDURE ACT

120.50 - Exception to application of chapter.

120.50 Exception to application of chapter.—This chapter shall not apply to:

(1) The Legislature.

(2) The courts.

History.—s. 1, ch. 74-310; s. 3, ch. 77-468; s. 1, ch. 78-162.



120.51 - Short title.

120.51 Short title.—This chapter may be known and cited as the “Administrative Procedure Act.”

History.—s. 1, ch. 74-310.



120.515 - Declaration of policy.

120.515 Declaration of policy.—This chapter provides uniform procedures for the exercise of specified authority. This chapter does not limit or impinge upon the assignment of executive power under Article IV of the State Constitution or the legal authority of an appointing authority to direct and supervise those appointees serving at the pleasure of the appointing authority. For purposes of this chapter, adherence to the direction and supervision of an appointing authority does not constitute delegation or transfer of statutory authority assigned to the appointee.

History.—s. 7, ch. 2012-116.



120.52 - Definitions.

120.52 Definitions.—As used in this act:

(1) “Agency” means the following officers or governmental entities if acting pursuant to powers other than those derived from the constitution:

(a) The Governor; each state officer and state department, and each departmental unit described in s. 20.04; the Board of Governors of the State University System; the Commission on Ethics; the Fish and Wildlife Conservation Commission; a regional water supply authority; a regional planning agency; a multicounty special district, but only if a majority of its governing board is comprised of nonelected persons; educational units; and each entity described in chapters 163, 373, 380, and 582 and s. 186.504.

(b) Each officer and governmental entity in the state having statewide jurisdiction or jurisdiction in more than one county.

(c) Each officer and governmental entity in the state having jurisdiction in one county or less than one county, to the extent they are expressly made subject to this chapter by general or special law or existing judicial decisions.

This definition does not include a municipality or legal entity created solely by a municipality; a legal entity or agency created in whole or in part pursuant to part II of chapter 361; a metropolitan planning organization created pursuant to s. 339.175; a separate legal or administrative entity created pursuant to s. 339.175 of which a metropolitan planning organization is a member; an expressway authority pursuant to chapter 348 or any transportation authority or commission under chapter 343 or chapter 349; or a legal or administrative entity created by an interlocal agreement pursuant to s. 163.01(7), unless any party to such agreement is otherwise an agency as defined in this subsection.

(2) “Agency action” means the whole or part of a rule or order, or the equivalent, or the denial of a petition to adopt a rule or issue an order. The term also includes any denial of a request made under s. 120.54(7).

(3) “Agency head” means the person or collegial body in a department or other governmental unit statutorily responsible for final agency action. An agency head appointed by and serving at the pleasure of an appointing authority remains subject to the direction and supervision of the appointing authority, but actions taken by the agency head as authorized by statute are official acts.

(4) “Committee” means the Administrative Procedures Committee.

(5) “Division” means the Division of Administrative Hearings. Any document filed with the division by a party represented by an attorney shall be filed by electronic means through the division’s website. Any document filed with the division by a party not represented by an attorney shall, whenever possible, be filed by electronic means through the division’s website.

(6) “Educational unit” means a local school district, a community college district, the Florida School for the Deaf and the Blind, or a state university when the university is acting pursuant to statutory authority derived from the Legislature.

(7) “Final order” means a written final decision which results from a proceeding under s. 120.56, s. 120.565, s. 120.569, s. 120.57, s. 120.573, or s. 120.574 which is not a rule, and which is not excepted from the definition of a rule, and which has been filed with the agency clerk, and includes final agency actions which are affirmative, negative, injunctive, or declaratory in form. A final order includes all materials explicitly adopted in it. The clerk shall indicate the date of filing on the order.

(8) “Invalid exercise of delegated legislative authority” means action that goes beyond the powers, functions, and duties delegated by the Legislature. A proposed or existing rule is an invalid exercise of delegated legislative authority if any one of the following applies:

(a) The agency has materially failed to follow the applicable rulemaking procedures or requirements set forth in this chapter;

(b) The agency has exceeded its grant of rulemaking authority, citation to which is required by s. 120.54(3)(a)1.;

(c) The rule enlarges, modifies, or contravenes the specific provisions of law implemented, citation to which is required by s. 120.54(3)(a)1.;

(d) The rule is vague, fails to establish adequate standards for agency decisions, or vests unbridled discretion in the agency;

(e) The rule is arbitrary or capricious. A rule is arbitrary if it is not supported by logic or the necessary facts; a rule is capricious if it is adopted without thought or reason or is irrational; or

(f) The rule imposes regulatory costs on the regulated person, county, or city which could be reduced by the adoption of less costly alternatives that substantially accomplish the statutory objectives.

A grant of rulemaking authority is necessary but not sufficient to allow an agency to adopt a rule; a specific law to be implemented is also required. An agency may adopt only rules that implement or interpret the specific powers and duties granted by the enabling statute. No agency shall have authority to adopt a rule only because it is reasonably related to the purpose of the enabling legislation and is not arbitrary and capricious or is within the agency’s class of powers and duties, nor shall an agency have the authority to implement statutory provisions setting forth general legislative intent or policy. Statutory language granting rulemaking authority or generally describing the powers and functions of an agency shall be construed to extend no further than implementing or interpreting the specific powers and duties conferred by the enabling statute.

(9) “Law implemented” means the language of the enabling statute being carried out or interpreted by an agency through rulemaking.

(10) “License” means a franchise, permit, certification, registration, charter, or similar form of authorization required by law, but it does not include a license required primarily for revenue purposes when issuance of the license is merely a ministerial act.

(11) “Licensing” means the agency process respecting the issuance, denial, renewal, revocation, suspension, annulment, withdrawal, or amendment of a license or imposition of terms for the exercise of a license.

(12) “Official reporter” means the publication in which an agency publishes final orders, the index to final orders, and the list of final orders which are listed rather than published.

(13) “Party” means:

(a) Specifically named persons whose substantial interests are being determined in the proceeding.

(b) Any other person who, as a matter of constitutional right, provision of statute, or provision of agency regulation, is entitled to participate in whole or in part in the proceeding, or whose substantial interests will be affected by proposed agency action, and who makes an appearance as a party.

(c) Any other person, including an agency staff member, allowed by the agency to intervene or participate in the proceeding as a party. An agency may by rule authorize limited forms of participation in agency proceedings for persons who are not eligible to become parties.

(d) Any county representative, agency, department, or unit funded and authorized by state statute or county ordinance to represent the interests of the consumers of a county, when the proceeding involves the substantial interests of a significant number of residents of the county and the board of county commissioners has, by resolution, authorized the representative, agency, department, or unit to represent the class of interested persons. The authorizing resolution shall apply to a specific proceeding and to appeals and ancillary proceedings thereto, and it shall not be required to state the names of the persons whose interests are to be represented.

The term “party” does not include a member government of a regional water supply authority or a governmental or quasi-judicial board or commission established by local ordinance or special or general law where the governing membership of such board or commission is shared with, in whole or in part, or appointed by a member government of a regional water supply authority in proceedings under s. 120.569, s. 120.57, or s. 120.68, to the extent that an interlocal agreement under ss. 163.01 and 373.713 exists in which the member government has agreed that its substantial interests are not affected by the proceedings or that it is to be bound by alternative dispute resolution in lieu of participating in the proceedings. This exclusion applies only to those particular types of disputes or controversies, if any, identified in an interlocal agreement.

(14) “Person” means any person described in s. 1.01, any unit of government in or outside the state, and any agency described in subsection (1).

(15) “Recommended order” means the official recommendation of an administrative law judge assigned by the division or of any other duly authorized presiding officer, other than an agency head or member of an agency head, for the final disposition of a proceeding under ss. 120.569 and 120.57.

(16) “Rule” means each agency statement of general applicability that implements, interprets, or prescribes law or policy or describes the procedure or practice requirements of an agency and includes any form which imposes any requirement or solicits any information not specifically required by statute or by an existing rule. The term also includes the amendment or repeal of a rule. The term does not include:

(a) Internal management memoranda which do not affect either the private interests of any person or any plan or procedure important to the public and which have no application outside the agency issuing the memorandum.

(b) Legal memoranda or opinions issued to an agency by the Attorney General or agency legal opinions prior to their use in connection with an agency action.

(c) The preparation or modification of:

1. Agency budgets.

2. Statements, memoranda, or instructions to state agencies issued by the Chief Financial Officer or Comptroller as chief fiscal officer of the state and relating or pertaining to claims for payment submitted by state agencies to the Chief Financial Officer or Comptroller.

3. Contractual provisions reached as a result of collective bargaining.

4. Memoranda issued by the Executive Office of the Governor relating to information resources management.

(17) “Rulemaking authority” means statutory language that explicitly authorizes or requires an agency to adopt, develop, establish, or otherwise create any statement coming within the definition of the term “rule.”

(18) “Small city” means any municipality that has an unincarcerated population of 10,000 or less according to the most recent decennial census.

(19) “Small county” means any county that has an unincarcerated population of 75,000 or less according to the most recent decennial census.

(20) “Unadopted rule” means an agency statement that meets the definition of the term “rule,” but that has not been adopted pursuant to the requirements of s. 120.54.

(21) “Variance” means a decision by an agency to grant a modification to all or part of the literal requirements of an agency rule to a person who is subject to the rule. Any variance shall conform to the standards for variances outlined in this chapter and in the uniform rules adopted pursuant to s. 120.54(5).

(22) “Waiver” means a decision by an agency not to apply all or part of a rule to a person who is subject to the rule. Any waiver shall conform to the standards for waivers outlined in this chapter and in the uniform rules adopted pursuant to s. 120.54(5).

History.—s. 1, ch. 74-310; s. 1, ch. 75-191; s. 1, ch. 76-131; s. 1, ch. 77-174; s. 12, ch. 77-290; s. 2, ch. 77-453; s. 1, ch. 78-28; s. 1, ch. 78-425; s. 1, ch. 79-20; s. 55, ch. 79-40; s. 1, ch. 79-299; s. 2, ch. 81-119; s. 1, ch. 81-180; s. 7, ch. 82-180; s. 1, ch. 83-78; s. 2, ch. 83-273; s. 10, ch. 84-170; s. 15, ch. 85-80; s. 1, ch. 85-168; s. 2, ch. 87-385; s. 1, ch. 88-367; s. 1, ch. 89-147; s. 1, ch. 91-46; s. 9, ch. 92-166; s. 50, ch. 92-279; s. 55, ch. 92-326; s. 3, ch. 96-159; s. 1, ch. 97-176; s. 2, ch. 97-286; s. 1, ch. 98-402; s. 64, ch. 99-245; s. 2, ch. 99-379; s. 895, ch. 2002-387; s. 1, ch. 2003-94; s. 138, ch. 2003-261; s. 7, ch. 2003-286; s. 3, ch. 2007-196; s. 13, ch. 2007-217; s. 2, ch. 2008-104; s. 1, ch. 2009-85; s. 1, ch. 2009-187; s. 10, ch. 2010-5; s. 2, ch. 2010-205; s. 7, ch. 2011-208; s. 8, ch. 2012-116; s. 14, ch. 2013-173.



120.525 - Meetings, hearings, and workshops.

120.525 Meetings, hearings, and workshops.—

(1) Except in the case of emergency meetings, each agency shall give notice of public meetings, hearings, and workshops by publication in the Florida Administrative Register and on the agency’s website not less than 7 days before the event. The notice shall include a statement of the general subject matter to be considered.

(2) An agenda shall be prepared by the agency in time to ensure that a copy of the agenda may be received at least 7 days before the event by any person in the state who requests a copy and who pays the reasonable cost of the copy. The agenda, along with any meeting materials available in electronic form excluding confidential and exempt information, shall be published on the agency’s website. The agenda shall contain the items to be considered in order of presentation. After the agenda has been made available, a change shall be made only for good cause, as determined by the person designated to preside, and stated in the record. Notification of such change shall be at the earliest practicable time.

(3) If an agency finds that an immediate danger to the public health, safety, or welfare requires immediate action, the agency may hold an emergency public meeting and give notice of such meeting by any procedure that is fair under the circumstances and necessary to protect the public interest, if:

(a) The procedure provides at least the procedural protection given by other statutes, the State Constitution, or the United States Constitution.

(b) The agency takes only that action necessary to protect the public interest under the emergency procedure.

(c) The agency publishes in writing at the time of, or prior to, its action the specific facts and reasons for finding an immediate danger to the public health, safety, or welfare and its reasons for concluding that the procedure used is fair under the circumstances. The agency findings of immediate danger, necessity, and procedural fairness shall be judicially reviewable.

History.—s. 4, ch. 96-159; s. 3, ch. 2009-187; s. 3, ch. 2013-14.



120.53 - Maintenance of agency final orders.

120.53 Maintenance of agency final orders.—

(1) In addition to maintaining records contained in s. 119.021(3), each agency shall also electronically transmit a certified text-searchable copy of each agency final order listed in subsection (2) rendered on or after July 1, 2015, to a centralized electronic database of agency final orders maintained by the division. The database must allow users to research and retrieve the full texts of agency final orders by:

(a) The name of the agency that issued the final order.

(b) The date the final order was issued.

(c) The type of final order.

(d) The subject of the final order.

(e) Terms contained in the text of the final order.

(2) The agency final orders that must be electronically transmitted to the centralized electronic database include:

(a) Each final order resulting from a proceeding under s. 120.57 or s. 120.573.

(b) Each final order rendered pursuant to s. 120.57(4) which contains a statement of agency policy that may be the basis of future agency decisions or that may otherwise contain a statement of precedential value.

(c) Each declaratory statement issued by an agency.

(d) Each final order resulting from a proceeding under s. 120.56 or s. 120.574.

(3) Each agency shall maintain a list of all final orders rendered pursuant to s. 120.57(4) that are not required to be electronically transmitted to the centralized electronic database because they do not contain statements of agency policy or statements of precedential value. The list must include the name of the parties to the proceeding and the number assigned to the final order.

(4) Each final order, whether rendered by the agency or the division, that must be electronically transmitted to the centralized electronic database or maintained on a list pursuant to subsection (3) must be electronically transmitted to the database or added to the list within 90 days after the final order is rendered. Each final order that must be electronically transmitted to the database or added to the list must have attached a copy of the complete text of any materials incorporated by reference; however, if the quantity of the materials incorporated makes attachment of the complete text of the materials impractical, the final order may contain a statement of the location of such materials and the manner in which the public may inspect or obtain copies of the materials incorporated by reference.

(5) Nothing in this section relieves an agency from its responsibility for maintaining a subject matter index of final orders rendered before July 1, 2015, and identifying the location of the subject matter index on the agency’s website. In addition, an agency may electronically transmit to the centralized electronic database certified copies of all of the final orders that were rendered before July 1, 2015, which were required to be in the subject matter index. The centralized electronic database constitutes the official compilation of administrative final orders rendered on or after July 1, 2015, for each agency.

History.—s. 1, ch. 74-310; s. 2, ch. 75-191; s. 2, ch. 76-131; s. 2, ch. 79-299; s. 1, ch. 81-296; s. 2, ch. 81-309; s. 8, ch. 83-92; s. 34, ch. 83-217; s. 3, ch. 83-273; s. 1, ch. 84-203; s. 77, ch. 85-180; s. 2, ch. 87-100; s. 2, ch. 88-384; s. 44, ch. 90-136; s. 35, ch. 90-302; s. 2, ch. 91-30; s. 79, ch. 91-45; s. 1, ch. 91-191; s. 1, ch. 92-166; s. 143, ch. 92-279; s. 55, ch. 92-326; s. 757, ch. 95-147; s. 5, ch. 96-159; s. 2, ch. 96-423; s. 2, ch. 97-176; s. 3, ch. 2008-104; s. 2, ch. 2015-155.



120.533 - Coordination of the transmittal, indexing, and listing of agency final orders by Department of State.

120.533 Coordination of the transmittal, indexing, and listing of agency final orders by Department of State.—The Department of State shall:

(1) Coordinate the transmittal, indexing, management, preservation, and availability of agency final orders that must be transmitted, indexed, or listed pursuant to s. 120.53.

(2) Provide guidelines for indexing agency final orders. More than one system for indexing may be approved by the Department of State, including systems or methods in use, or proposed for use, by an agency. More than one system may be approved for use by a single agency as best serves the needs of that agency and the public.

(3) Provide for storage and retrieval systems to be maintained by agencies pursuant to s. 120.53(5) for indexing, and making available agency final orders by subject matter. The Department of State may authorize more than one system, including systems in use by an agency. Storage and retrieval systems that may be used by an agency include, without limitation, a designated reporter or reporters, a microfilming system, an automated system, or any other system considered appropriate by the Department of State.

(4) Provide standards and guidelines for the certification and electronic transmittal of copies of agency final orders to the division, as required under s. 120.53, and, to protect the integrity and authenticity of information publicly accessible through the electronic database, coordinate and provide standards and guidelines to ensure the security of copies of agency final orders transmitted and maintained in the electronic database by the division under s. 120.53(1).

(5) For each agency, determine which final orders must be indexed or transmitted.

(6) Require each agency to report to the department concerning which types or categories of agency orders establish precedent for each agency.

(7) Adopt rules as necessary to administer its responsibilities under this section, which shall be binding on all agencies including the division acting in the capacity of official compiler of administrative final orders under s. 120.53, notwithstanding s. 120.65. The Department of State may provide for an alternative official compiler to manage and operate the division’s database and related services if the Administration Commission determines that the performance of the division as official compiler is unsatisfactory.

History.—s. 9, ch. 91-30; s. 1, ch. 91-191; s. 7, ch. 96-159; s. 3, ch. 2015-155.



120.536 - Rulemaking authority; repeal; challenge.

120.536 Rulemaking authority; repeal; challenge.—

(1) A grant of rulemaking authority is necessary but not sufficient to allow an agency to adopt a rule; a specific law to be implemented is also required. An agency may adopt only rules that implement or interpret the specific powers and duties granted by the enabling statute. No agency shall have authority to adopt a rule only because it is reasonably related to the purpose of the enabling legislation and is not arbitrary and capricious or is within the agency’s class of powers and duties, nor shall an agency have the authority to implement statutory provisions setting forth general legislative intent or policy. Statutory language granting rulemaking authority or generally describing the powers and functions of an agency shall be construed to extend no further than implementing or interpreting the specific powers and duties conferred by the enabling statute.

(2) Unless otherwise expressly provided by law:

(a) The repeal of one or more provisions of law implemented by a rule that on its face implements only the provision or provisions repealed and no other provision of law nullifies the rule. Whenever notice of the nullification of a rule under this subsection is received from the committee or otherwise, the Department of State shall remove the rule from the Florida Administrative Code as of the effective date of the law effecting the nullification and update the historical notes for the code to show the rule repealed by operation of law.

(b) The repeal of one or more provisions of law implemented by a rule that on its face implements the provision or provisions repealed and one or more other provisions of law nullifies the rule or applicable portion of the rule to the extent that it implements the repealed law. The agency having authority to repeal or amend the rule shall, within 180 days after the effective date of the repealing law, publish a notice of rule development identifying all portions of rules affected by the repealing law, and if no notice is timely published the operation of each rule implementing a repealed provision of law shall be suspended until such notice is published.

(c) The repeal of one or more provisions of law that, other than as provided in paragraph (a) or paragraph (b), causes a rule or portion of a rule to be of uncertain enforceability requires the Department of State to treat the rule as provided by s. 120.555. A rule shall be considered to be of uncertain enforceability under this paragraph if the division notifies the Department of State that a rule or a portion of the rule has been invalidated in a division proceeding based upon a repeal of law, or the committee gives written notification to the Department of State and the agency having power to amend or repeal the rule that a law has been repealed creating doubt about whether the rule is still in full force and effect.

(3) The Administrative Procedures Committee or any substantially affected person may petition an agency to repeal any rule, or portion thereof, because it exceeds the rulemaking authority permitted by this section. Not later than 30 days after the date of filing the petition if the agency is headed by an individual, or not later than 45 days if the agency is headed by a collegial body, the agency shall initiate rulemaking proceedings to repeal the rule, or portion thereof, or deny the petition, giving a written statement of its reasons for the denial.

(4) Nothing in this section shall be construed to change the legal status of a rule that has otherwise been judicially or administratively determined to be invalid.

History.—s. 9, ch. 96-159; s. 3, ch. 99-379; s. 15, ch. 2000-151; s. 15, ch. 2005-2; s. 4, ch. 2008-104; s. 1, ch. 2012-31.



120.54 - Rulemaking.

120.54 Rulemaking.—

(1) GENERAL PROVISIONS APPLICABLE TO ALL RULES OTHER THAN EMERGENCY RULES.—

(a) Rulemaking is not a matter of agency discretion. Each agency statement defined as a rule by s. 120.52 shall be adopted by the rulemaking procedure provided by this section as soon as feasible and practicable.

1. Rulemaking shall be presumed feasible unless the agency proves that:

a. The agency has not had sufficient time to acquire the knowledge and experience reasonably necessary to address a statement by rulemaking; or

b. Related matters are not sufficiently resolved to enable the agency to address a statement by rulemaking.

2. Rulemaking shall be presumed practicable to the extent necessary to provide fair notice to affected persons of relevant agency procedures and applicable principles, criteria, or standards for agency decisions unless the agency proves that:

a. Detail or precision in the establishment of principles, criteria, or standards for agency decisions is not reasonable under the circumstances; or

b. The particular questions addressed are of such a narrow scope that more specific resolution of the matter is impractical outside of an adjudication to determine the substantial interests of a party based on individual circumstances.

(b) Whenever an act of the Legislature is enacted which requires implementation of the act by rules of an agency within the executive branch of state government, such rules shall be drafted and formally proposed as provided in this section within the times provided in s. 120.74(4) and (5).

(c) No statutory provision shall be delayed in its implementation pending an agency’s adoption of implementing rules unless there is an express statutory provision prohibiting its application until the adoption of implementing rules.

(d) In adopting rules, all agencies must, among the alternative approaches to any regulatory objective and to the extent allowed by law, choose the alternative that does not impose regulatory costs on the regulated person, county, or city which could be reduced by the adoption of less costly alternatives that substantially accomplish the statutory objectives.

(e) No agency has inherent rulemaking authority, nor has any agency authority to establish penalties for violation of a rule unless the Legislature, when establishing a penalty, specifically provides that the penalty applies to rules.

(f) An agency may adopt rules authorized by law and necessary to the proper implementation of a statute prior to the effective date of the statute, but the rules may not be effective until the statute upon which they are based is effective. An agency may not adopt retroactive rules, including retroactive rules intended to clarify existing law, unless that power is expressly authorized by statute.

(g) Each rule adopted shall contain only one subject.

(h) In rulemaking proceedings, the agency may recognize any material which may be judicially noticed, and it may provide that materials so recognized be incorporated into the record of the proceeding. Before the record of any proceeding is completed, all parties shall be provided a list of these materials and given a reasonable opportunity to examine them and offer written comments or written rebuttal.

(i)1. A rule may incorporate material by reference but only as the material exists on the date the rule is adopted. For purposes of the rule, changes in the material are not effective unless the rule is amended to incorporate the changes.

2. An agency rule that incorporates by specific reference another rule of that agency automatically incorporates subsequent amendments to the referenced rule unless a contrary intent is clearly indicated in the referencing rule. A notice of amendments to a rule that has been incorporated by specific reference in other rules of that agency must explain the effect of those amendments on the referencing rules.

3. In rules adopted after December 31, 2010, material may not be incorporated by reference unless:

a. The material has been submitted in the prescribed electronic format to the Department of State and the full text of the material can be made available for free public access through an electronic hyperlink from the rule making the reference in the Florida Administrative Code; or

b. The agency has determined that posting the material on the Internet for purposes of public examination and inspection would constitute a violation of federal copyright law, in which case a statement to that effect, along with the address of locations at the Department of State and the agency at which the material is available for public inspection and examination, must be included in the notice required by subparagraph (3)(a)1.

4. A rule may not be amended by reference only. Amendments must set out the amended rule in full in the same manner as required by the State Constitution for laws.

5. Notwithstanding any contrary provision in this section, when an adopted rule of the Department of Environmental Protection or a water management district is incorporated by reference in the other agency’s rule to implement a provision of part IV of chapter 373, subsequent amendments to the rule are not effective as to the incorporating rule unless the agency incorporating by reference notifies the committee and the Department of State of its intent to adopt the subsequent amendment, publishes notice of such intent in the Florida Administrative Register, and files with the Department of State a copy of the amended rule incorporated by reference. Changes in the rule incorporated by reference are effective as to the other agency 20 days after the date of the published notice and filing with the Department of State. The Department of State shall amend the history note of the incorporating rule to show the effective date of such change. Any substantially affected person may, within 14 days after the date of publication of the notice of intent in the Florida Administrative Register, file an objection to rulemaking with the agency. The objection shall specify the portions of the rule incorporated by reference to which the person objects and the reasons for the objection. The agency shall not have the authority under this subparagraph to adopt those portions of the rule specified in such objection. The agency shall publish notice of the objection and of its action in response in the next available issue of the Florida Administrative Register.

6. The Department of State may adopt by rule requirements for incorporating materials pursuant to this paragraph.

(j) A rule published in the Florida Administrative Code must be indexed by the Department of State within 90 days after the rule is filed. The Department of State shall by rule establish procedures for indexing rules.

(k) An agency head may delegate the authority to initiate rule development under subsection (2); however, rulemaking responsibilities of an agency head under subparagraph (3)(a)1., subparagraph (3)(e)1., or subparagraph (3)(e)6. may not be delegated or transferred.

(2) RULE DEVELOPMENT; WORKSHOPS; NEGOTIATED RULEMAKING.—

(a) Except when the intended action is the repeal of a rule, agencies shall provide notice of the development of proposed rules by publication of a notice of rule development in the Florida Administrative Register before providing notice of a proposed rule as required by paragraph (3)(a). The notice of rule development shall indicate the subject area to be addressed by rule development, provide a short, plain explanation of the purpose and effect of the proposed rule, cite the specific legal authority for the proposed rule, and include the preliminary text of the proposed rules, if available, or a statement of how a person may promptly obtain, without cost, a copy of any preliminary draft, if available.

(b) All rules should be drafted in readable language. The language is readable if:

1. It avoids the use of obscure words and unnecessarily long or complicated constructions; and

2. It avoids the use of unnecessary technical or specialized language that is understood only by members of particular trades or professions.

(c) An agency may hold public workshops for purposes of rule development. An agency must hold public workshops, including workshops in various regions of the state or the agency’s service area, for purposes of rule development if requested in writing by any affected person, unless the agency head explains in writing why a workshop is unnecessary. The explanation is not final agency action subject to review pursuant to ss. 120.569 and 120.57. The failure to provide the explanation when required may be a material error in procedure pursuant to s. 120.56(1)(c). When a workshop or public hearing is held, the agency must ensure that the persons responsible for preparing the proposed rule are available to explain the agency’s proposal and to respond to questions or comments regarding the rule being developed. The workshop may be facilitated or mediated by a neutral third person, or the agency may employ other types of dispute resolution alternatives for the workshop that are appropriate for rule development. Notice of a rule development workshop shall be by publication in the Florida Administrative Register not less than 14 days prior to the date on which the workshop is scheduled to be held and shall indicate the subject area which will be addressed; the agency contact person; and the place, date, and time of the workshop.

(d)1. An agency may use negotiated rulemaking in developing and adopting rules. The agency should consider the use of negotiated rulemaking when complex rules are being drafted or strong opposition to the rules is anticipated. The agency should consider, but is not limited to considering, whether a balanced committee of interested persons who will negotiate in good faith can be assembled, whether the agency is willing to support the work of the negotiating committee, and whether the agency can use the group consensus as the basis for its proposed rule. Negotiated rulemaking uses a committee of designated representatives to draft a mutually acceptable proposed rule.

2. An agency that chooses to use the negotiated rulemaking process described in this paragraph shall publish in the Florida Administrative Register a notice of negotiated rulemaking that includes a listing of the representative groups that will be invited to participate in the negotiated rulemaking process. Any person who believes that his or her interest is not adequately represented may apply to participate within 30 days after publication of the notice. All meetings of the negotiating committee shall be noticed and open to the public pursuant to the provisions of this chapter. The negotiating committee shall be chaired by a neutral facilitator or mediator.

3. The agency’s decision to use negotiated rulemaking, its selection of the representative groups, and approval or denial of an application to participate in the negotiated rulemaking process are not agency action. Nothing in this subparagraph is intended to affect the rights of an affected person to challenge a proposed rule developed under this paragraph in accordance with s. 120.56(2).

(3) ADOPTION PROCEDURES.—

(a) Notices.—

1. Prior to the adoption, amendment, or repeal of any rule other than an emergency rule, an agency, upon approval of the agency head, shall give notice of its intended action, setting forth a short, plain explanation of the purpose and effect of the proposed action; the full text of the proposed rule or amendment and a summary thereof; a reference to the grant of rulemaking authority pursuant to which the rule is adopted; and a reference to the section or subsection of the Florida Statutes or the Laws of Florida being implemented or interpreted. The notice must include a summary of the agency’s statement of the estimated regulatory costs, if one has been prepared, based on the factors set forth in s. 120.541(2); a statement that any person who wishes to provide the agency with information regarding the statement of estimated regulatory costs, or to provide a proposal for a lower cost regulatory alternative as provided by s. 120.541(1), must do so in writing within 21 days after publication of the notice; and a statement as to whether, based on the statement of the estimated regulatory costs or other information expressly relied upon and described by the agency if no statement of regulatory costs is required, the proposed rule is expected to require legislative ratification pursuant to s. 120.541(3). The notice must state the procedure for requesting a public hearing on the proposed rule. Except when the intended action is the repeal of a rule, the notice must include a reference both to the date on which and to the place where the notice of rule development that is required by subsection (2) appeared.

2. The notice shall be published in the Florida Administrative Register not less than 28 days prior to the intended action. The proposed rule shall be available for inspection and copying by the public at the time of the publication of notice.

3. The notice shall be mailed to all persons named in the proposed rule and to all persons who, at least 14 days prior to such mailing, have made requests of the agency for advance notice of its proceedings. The agency shall also give such notice as is prescribed by rule to those particular classes of persons to whom the intended action is directed.

4. The adopting agency shall file with the committee, at least 21 days prior to the proposed adoption date, a copy of each rule it proposes to adopt; a copy of any material incorporated by reference in the rule; a detailed written statement of the facts and circumstances justifying the proposed rule; a copy of any statement of estimated regulatory costs that has been prepared pursuant to s. 120.541; a statement of the extent to which the proposed rule relates to federal standards or rules on the same subject; and the notice required by subparagraph 1.

(b) Special matters to be considered in rule adoption.—

1. Statement of estimated regulatory costs.—Before the adoption, amendment, or repeal of any rule other than an emergency rule, an agency is encouraged to prepare a statement of estimated regulatory costs of the proposed rule, as provided by s. 120.541. However, an agency must prepare a statement of estimated regulatory costs of the proposed rule, as provided by s. 120.541, if:

a. The proposed rule will have an adverse impact on small business; or

b. The proposed rule is likely to directly or indirectly increase regulatory costs in excess of $200,000 in the aggregate in this state within 1 year after the implementation of the rule.

2. Small businesses, small counties, and small cities.—

a. Each agency, before the adoption, amendment, or repeal of a rule, shall consider the impact of the rule on small businesses as defined by s. 288.703 and the impact of the rule on small counties or small cities as defined by s. 120.52. Whenever practicable, an agency shall tier its rules to reduce disproportionate impacts on small businesses, small counties, or small cities to avoid regulating small businesses, small counties, or small cities that do not contribute significantly to the problem the rule is designed to address. An agency may define “small business” to include businesses employing more than 200 persons, may define “small county” to include those with populations of more than 75,000, and may define “small city” to include those with populations of more than 10,000, if it finds that such a definition is necessary to adapt a rule to the needs and problems of small businesses, small counties, or small cities. The agency shall consider each of the following methods for reducing the impact of the proposed rule on small businesses, small counties, and small cities, or any combination of these entities:

(I) Establishing less stringent compliance or reporting requirements in the rule.

(II) Establishing less stringent schedules or deadlines in the rule for compliance or reporting requirements.

(III) Consolidating or simplifying the rule’s compliance or reporting requirements.

(IV) Establishing performance standards or best management practices to replace design or operational standards in the rule.

(V) Exempting small businesses, small counties, or small cities from any or all requirements of the rule.

b.(I) If the agency determines that the proposed action will affect small businesses as defined by the agency as provided in sub-subparagraph a., the agency shall send written notice of the rule to the rules ombudsman in the Executive Office of the Governor at least 28 days before the intended action.

(II) Each agency shall adopt those regulatory alternatives offered by the rules ombudsman in the Executive Office of the Governor and provided to the agency no later than 21 days after the rules ombudsman’s receipt of the written notice of the rule which it finds are feasible and consistent with the stated objectives of the proposed rule and which would reduce the impact on small businesses. When regulatory alternatives are offered by the rules ombudsman in the Executive Office of the Governor, the 90-day period for filing the rule in subparagraph (e)2. is extended for a period of 21 days.

(III) If an agency does not adopt all alternatives offered pursuant to this sub-subparagraph, it shall, before rule adoption or amendment and pursuant to subparagraph (d)1., file a detailed written statement with the committee explaining the reasons for failure to adopt such alternatives. Within 3 working days after the filing of such notice, the agency shall send a copy of such notice to the rules ombudsman in the Executive Office of the Governor.

(c) Hearings.—

1. If the intended action concerns any rule other than one relating exclusively to procedure or practice, the agency shall, on the request of any affected person received within 21 days after the date of publication of the notice of intended agency action, give affected persons an opportunity to present evidence and argument on all issues under consideration. The agency may schedule a public hearing on the rule and, if requested by any affected person, shall schedule a public hearing on the rule. When a public hearing is held, the agency must ensure that staff are available to explain the agency’s proposal and to respond to questions or comments regarding the rule. If the agency head is a board or other collegial body created under s. 20.165(4) or s. 20.43(3)(g), and one or more requested public hearings is scheduled, the board or other collegial body shall conduct at least one of the public hearings itself and may not delegate this responsibility without the consent of those persons requesting the public hearing. Any material pertinent to the issues under consideration submitted to the agency within 21 days after the date of publication of the notice or submitted to the agency between the date of publication of the notice and the end of the final public hearing shall be considered by the agency and made a part of the record of the rulemaking proceeding.

2. Rulemaking proceedings shall be governed solely by the provisions of this section unless a person timely asserts that the person’s substantial interests will be affected in the proceeding and affirmatively demonstrates to the agency that the proceeding does not provide adequate opportunity to protect those interests. If the agency determines that the rulemaking proceeding is not adequate to protect the person’s interests, it shall suspend the rulemaking proceeding and convene a separate proceeding under the provisions of ss. 120.569 and 120.57. Similarly situated persons may be requested to join and participate in the separate proceeding. Upon conclusion of the separate proceeding, the rulemaking proceeding shall be resumed.

(d) Modification or withdrawal of proposed rules.—

1. After the final public hearing on the proposed rule, or after the time for requesting a hearing has expired, if the rule has not been changed from the rule as previously filed with the committee, or contains only technical changes, the adopting agency shall file a notice to that effect with the committee at least 7 days prior to filing the rule for adoption. Any change, other than a technical change that does not affect the substance of the rule, must be supported by the record of public hearings held on the rule, must be in response to written material submitted to the agency within 21 days after the date of publication of the notice of intended agency action or submitted to the agency between the date of publication of the notice and the end of the final public hearing, or must be in response to a proposed objection by the committee. In addition, when any change is made in a proposed rule, other than a technical change, the adopting agency shall provide a copy of a notice of change by certified mail or actual delivery to any person who requests it in writing no later than 21 days after the notice required in paragraph (a). The agency shall file the notice of change with the committee, along with the reasons for the change, and provide the notice of change to persons requesting it, at least 21 days prior to filing the rule for adoption. The notice of change shall be published in the Florida Administrative Register at least 21 days prior to filing the rule for adoption. This subparagraph does not apply to emergency rules adopted pursuant to subsection (4).

2. After the notice required by paragraph (a) and prior to adoption, the agency may withdraw the rule in whole or in part.

3. After adoption and before the rule becomes effective, a rule may be modified or withdrawn only in the following circumstances:

a. When the committee objects to the rule;

b. When a final order, which is not subject to further appeal, is entered in a rule challenge brought pursuant to s. 120.56 after the date of adoption but before the rule becomes effective pursuant to subparagraph (e)6.;

c. If the rule requires ratification, when more than 90 days have passed since the rule was filed for adoption without the Legislature ratifying the rule, in which case the rule may be withdrawn but may not be modified; or

d. When the committee notifies the agency that an objection to the rule is being considered, in which case the rule may be modified to extend the effective date by not more than 60 days.

4. The agency shall give notice of its decision to withdraw or modify a rule in the first available issue of the publication in which the original notice of rulemaking was published, shall notify those persons described in subparagraph (a)3. in accordance with the requirements of that subparagraph, and shall notify the Department of State if the rule is required to be filed with the Department of State.

5. After a rule has become effective, it may be repealed or amended only through the rulemaking procedures specified in this chapter.

(e) Filing for final adoption; effective date.—

1. If the adopting agency is required to publish its rules in the Florida Administrative Code, the agency, upon approval of the agency head, shall file with the Department of State three certified copies of the rule it proposes to adopt; one copy of any material incorporated by reference in the rule, certified by the agency; a summary of the rule; a summary of any hearings held on the rule; and a detailed written statement of the facts and circumstances justifying the rule. Agencies not required to publish their rules in the Florida Administrative Code shall file one certified copy of the proposed rule, and the other material required by this subparagraph, in the office of the agency head, and such rules shall be open to the public.

2. A rule may not be filed for adoption less than 28 days or more than 90 days after the notice required by paragraph (a), until 21 days after the notice of change required by paragraph (d), until 14 days after the final public hearing, until 21 days after a statement of estimated regulatory costs required under s. 120.541 has been provided to all persons who submitted a lower cost regulatory alternative and made available to the public, or until the administrative law judge has rendered a decision under s. 120.56(2), whichever applies. When a required notice of change is published prior to the expiration of the time to file the rule for adoption, the period during which a rule must be filed for adoption is extended to 45 days after the date of publication. If notice of a public hearing is published prior to the expiration of the time to file the rule for adoption, the period during which a rule must be filed for adoption is extended to 45 days after adjournment of the final hearing on the rule, 21 days after receipt of all material authorized to be submitted at the hearing, or 21 days after receipt of the transcript, if one is made, whichever is latest. The term “public hearing” includes any public meeting held by any agency at which the rule is considered. If a petition for an administrative determination under s. 120.56(2) is filed, the period during which a rule must be filed for adoption is extended to 60 days after the administrative law judge files the final order with the clerk or until 60 days after subsequent judicial review is complete.

3. At the time a rule is filed, the agency shall certify that the time limitations prescribed by this paragraph have been complied with, that all statutory rulemaking requirements have been met, and that there is no administrative determination pending on the rule.

4. At the time a rule is filed, the committee shall certify whether the agency has responded in writing to all material and timely written comments or written inquiries made on behalf of the committee. The department shall reject any rule that is not filed within the prescribed time limits; that does not comply with all statutory rulemaking requirements and rules of the department; upon which an agency has not responded in writing to all material and timely written inquiries or written comments; upon which an administrative determination is pending; or which does not include a statement of estimated regulatory costs, if required.

5. If a rule has not been adopted within the time limits imposed by this paragraph or has not been adopted in compliance with all statutory rulemaking requirements, the agency proposing the rule shall withdraw the rule and give notice of its action in the next available issue of the Florida Administrative Register.

6. The proposed rule shall be adopted on being filed with the Department of State and become effective 20 days after being filed, on a later date specified in the notice required by subparagraph (a)1., on a date required by statute, or upon ratification by the Legislature pursuant to s. 120.541(3). Rules not required to be filed with the Department of State shall become effective when adopted by the agency head, on a later date specified by rule or statute, or upon ratification by the Legislature pursuant to s. 120.541(3). If the committee notifies an agency that an objection to a rule is being considered, the agency may postpone the adoption of the rule to accommodate review of the rule by the committee. When an agency postpones adoption of a rule to accommodate review by the committee, the 90-day period for filing the rule is tolled until the committee notifies the agency that it has completed its review of the rule.

For the purposes of this paragraph, the term “administrative determination” does not include subsequent judicial review.

(4) EMERGENCY RULES.—

(a) If an agency finds that an immediate danger to the public health, safety, or welfare requires emergency action, the agency may adopt any rule necessitated by the immediate danger. The agency may adopt a rule by any procedure which is fair under the circumstances if:

1. The procedure provides at least the procedural protection given by other statutes, the State Constitution, or the United States Constitution.

2. The agency takes only that action necessary to protect the public interest under the emergency procedure.

3. The agency publishes in writing at the time of, or prior to, its action the specific facts and reasons for finding an immediate danger to the public health, safety, or welfare and its reasons for concluding that the procedure used is fair under the circumstances. In any event, notice of emergency rules, other than those of educational units or units of government with jurisdiction in only one or a part of one county, including the full text of the rules, shall be published in the first available issue of the Florida Administrative Register and provided to the committee along with any material incorporated by reference in the rules. The agency’s findings of immediate danger, necessity, and procedural fairness shall be judicially reviewable.

(b) Rules pertaining to the public health, safety, or welfare shall include rules pertaining to perishable agricultural commodities or rules pertaining to the interpretation and implementation of the requirements of chapters 97-102 and chapter 105 of the Election Code.

(c) An emergency rule adopted under this subsection shall not be effective for a period longer than 90 days and shall not be renewable, except when the agency has initiated rulemaking to adopt rules addressing the subject of the emergency rule and either:

1. A challenge to the proposed rules has been filed and remains pending; or

2. The proposed rules are awaiting ratification by the Legislature pursuant to s. 120.541(3).

Nothing in this paragraph prohibits the agency from adopting a rule or rules identical to the emergency rule through the rulemaking procedures specified in subsection (3).

(d) Subject to applicable constitutional and statutory provisions, an emergency rule becomes effective immediately on filing, or on a date less than 20 days thereafter if specified in the rule, if the adopting agency finds that such effective date is necessary because of immediate danger to the public health, safety, or welfare.

(5) UNIFORM RULES.—

(a)1. By July 1, 1997, the Administration Commission shall adopt one or more sets of uniform rules of procedure which shall be reviewed by the committee and filed with the Department of State. Agencies must comply with the uniform rules by July 1, 1998. The uniform rules shall establish procedures that comply with the requirements of this chapter. On filing with the department, the uniform rules shall be the rules of procedure for each agency subject to this chapter unless the Administration Commission grants an exception to the agency under this subsection.

2. An agency may seek exceptions to the uniform rules of procedure by filing a petition with the Administration Commission. The Administration Commission shall approve exceptions to the extent necessary to implement other statutes, to the extent necessary to conform to any requirement imposed as a condition precedent to receipt of federal funds or to permit persons in this state to receive tax benefits under federal law, or as required for the most efficient operation of the agency as determined by the Administration Commission. The reasons for the exceptions shall be published in the Florida Administrative Register.

3. Agency rules that provide exceptions to the uniform rules shall not be filed with the department unless the Administration Commission has approved the exceptions. Each agency that adopts rules that provide exceptions to the uniform rules shall publish a separate chapter in the Florida Administrative Code that delineates clearly the provisions of the agency’s rules that provide exceptions to the uniform rules and specifies each alternative chosen from among those authorized by the uniform rules. Each chapter shall be organized in the same manner as the uniform rules.

(b) The uniform rules of procedure adopted by the commission pursuant to this subsection shall include, but are not limited to:

1. Uniform rules for the scheduling of public meetings, hearings, and workshops.

2. Uniform rules for use by each state agency that provide procedures for conducting public meetings, hearings, and workshops, and for taking evidence, testimony, and argument at such public meetings, hearings, and workshops, in person and by means of communications media technology. The rules shall provide that all evidence, testimony, and argument presented shall be afforded equal consideration, regardless of the method of communication. If a public meeting, hearing, or workshop is to be conducted by means of communications media technology, or if attendance may be provided by such means, the notice shall so state. The notice for public meetings, hearings, and workshops utilizing communications media technology shall state how persons interested in attending may do so and shall name locations, if any, where communications media technology facilities will be available. Nothing in this paragraph shall be construed to diminish the right to inspect public records under chapter 119. Limiting points of access to public meetings, hearings, and workshops subject to the provisions of s. 286.011 to places not normally open to the public shall be presumed to violate the right of access of the public, and any official action taken under such circumstances is void and of no effect. Other laws relating to public meetings, hearings, and workshops, including penal and remedial provisions, shall apply to public meetings, hearings, and workshops conducted by means of communications media technology, and shall be liberally construed in their application to such public meetings, hearings, and workshops. As used in this subparagraph, “communications media technology” means the electronic transmission of printed matter, audio, full-motion video, freeze-frame video, compressed video, and digital video by any method available.

3. Uniform rules of procedure for the filing of notice of protests and formal written protests. The Administration Commission may prescribe the form and substantive provisions of a required bond.

4. Uniform rules of procedure for the filing of petitions for administrative hearings pursuant to s. 120.569 or s. 120.57. Such rules shall require the petition to include:

a. The identification of the petitioner, including the petitioner’s e-mail address, if any, for the transmittal of subsequent documents by electronic means.

b. A statement of when and how the petitioner received notice of the agency’s action or proposed action.

c. An explanation of how the petitioner’s substantial interests are or will be affected by the action or proposed action.

d. A statement of all material facts disputed by the petitioner or a statement that there are no disputed facts.

e. A statement of the ultimate facts alleged, including a statement of the specific facts the petitioner contends warrant reversal or modification of the agency’s proposed action.

f. A statement of the specific rules or statutes that the petitioner contends require reversal or modification of the agency’s proposed action, including an explanation of how the alleged facts relate to the specific rules or statutes.

g. A statement of the relief sought by the petitioner, stating precisely the action petitioner wishes the agency to take with respect to the proposed action.

5. Uniform rules for the filing of request for administrative hearing by a respondent in agency enforcement and disciplinary actions. Such rules shall require a request to include:

a. The name, address, e-mail address, and telephone number of the party making the request and the name, address, and telephone number of the party’s counsel or qualified representative upon whom service of pleadings and other papers shall be made;

b. A statement that the respondent is requesting an administrative hearing and disputes the material facts alleged by the petitioner, in which case the respondent shall identify those material facts that are in dispute, or that the respondent is requesting an administrative hearing and does not dispute the material facts alleged by the petitioner; and

c. A reference by file number to the administrative complaint that the party has received from the agency and the date on which the agency pleading was received.

The agency may provide an election-of-rights form for the respondent’s use in requesting a hearing, so long as any form provided by the agency calls for the information in sub-subparagraphs a. through c. and does not impose any additional requirements on a respondent in order to request a hearing, unless such requirements are specifically authorized by law.

6. Uniform rules of procedure for the filing and prompt disposition of petitions for declaratory statements. The rules shall also describe the contents of the notices that must be published in the Florida Administrative Register under s. 120.565, including any applicable time limit for the filing of petitions to intervene or petitions for administrative hearing by persons whose substantial interests may be affected.

7. Provision of a method by which each agency head shall provide a description of the agency’s organization and general course of its operations. The rules shall require that the statement concerning the agency’s organization and operations be published on the agency’s website.

8. Uniform rules establishing procedures for granting or denying petitions for variances and waivers pursuant to s. 120.542.

(6) ADOPTION OF FEDERAL STANDARDS.—Notwithstanding any contrary provision of this section, in the pursuance of state implementation, operation, or enforcement of federal programs, an agency is empowered to adopt rules substantively identical to regulations adopted pursuant to federal law, in accordance with the following procedures:

(a) The agency shall publish notice of intent to adopt a rule pursuant to this subsection in the Florida Administrative Register at least 21 days prior to filing the rule with the Department of State. The agency shall provide a copy of the notice of intent to adopt a rule to the committee at least 21 days prior to the date of filing with the Department of State. Prior to filing the rule with the Department of State, the agency shall consider any written comments received within 14 days after the date of publication of the notice of intent to adopt a rule. The rule shall be adopted upon filing with the Department of State. Substantive changes from the rules as noticed shall require republishing of notice as required in this subsection.

(b) Any rule adopted pursuant to this subsection shall become effective upon the date designated by the agency in the notice of intent to adopt a rule; however, no such rule shall become effective earlier than the effective date of the substantively identical federal regulation.

(c) Any substantially affected person may, within 14 days after the date of publication of the notice of intent to adopt a rule, file an objection to rulemaking with the agency. The objection shall specify the portions of the proposed rule to which the person objects and the specific reasons for the objection. The agency shall not proceed pursuant to this subsection to adopt those portions of the proposed rule specified in an objection, unless the agency deems the objection to be frivolous, but may proceed pursuant to subsection (3). An objection to a proposed rule, which rule in no material respect differs from the requirements of the federal regulation upon which it is based, is deemed to be frivolous.

(d) Whenever any federal regulation adopted as an agency rule pursuant to this subsection is declared invalid or is withdrawn, revoked, repealed, remanded, or suspended, the agency shall, within 60 days thereafter, publish a notice of repeal of the substantively identical agency rule in the Florida Administrative Register. Such repeal is effective upon publication of the notice. Whenever any federal regulation adopted as an agency rule pursuant to this subsection is substantially amended, the agency may adopt the amended regulation as a rule. If the amended regulation is not adopted as a rule within 180 days after the effective date of the amended regulation, the original rule is deemed repealed and the agency shall publish a notice of repeal of the original agency rule in the next available Florida Administrative Register.

(e) Whenever all or part of any rule proposed for adoption by the agency is substantively identical to a regulation adopted pursuant to federal law, such rule shall be written in a manner so that the rule specifically references the regulation whenever possible.

(7) PETITION TO INITIATE RULEMAKING.—

(a) Any person regulated by an agency or having substantial interest in an agency rule may petition an agency to adopt, amend, or repeal a rule or to provide the minimum public information required by this chapter. The petition shall specify the proposed rule and action requested. Not later than 30 calendar days following the date of filing a petition, the agency shall initiate rulemaking proceedings under this chapter, otherwise comply with the requested action, or deny the petition with a written statement of its reasons for the denial.

(b) If the petition filed under this subsection is directed to an unadopted rule, the agency shall, not later than 30 days following the date of filing a petition, initiate rulemaking, or provide notice in the Florida Administrative Register that the agency will hold a public hearing on the petition within 30 days after publication of the notice. The purpose of the public hearing is to consider the comments of the public directed to the agency rule which has not been adopted by the rulemaking procedures or requirements of this chapter, its scope and application, and to consider whether the public interest is served adequately by the application of the rule on a case-by-case basis, as contrasted with its adoption by the rulemaking procedures or requirements set forth in this chapter.

(c) If the agency does not initiate rulemaking or otherwise comply with the requested action within 30 days after the public hearing provided for in paragraph (b), the agency shall publish in the Florida Administrative Register a statement of its reasons for not initiating rulemaking or otherwise complying with the requested action and of any changes it will make in the scope or application of the unadopted rule. The agency shall file the statement with the committee. The committee shall forward a copy of the statement to the substantive committee with primary oversight jurisdiction of the agency in each house of the Legislature. The committee or the committee with primary oversight jurisdiction may hold a hearing directed to the statement of the agency. The committee holding the hearing may recommend to the Legislature the introduction of legislation making the rule a statutory standard or limiting or otherwise modifying the authority of the agency.

(d) If the agency initiates rulemaking after the public hearing provided for in paragraph (b), the agency shall publish a notice of rule development within 30 days after the hearing and file a notice of proposed rule within 180 days after the notice of rule development unless, before the 180th day, the agency publishes in the Florida Administrative Register a statement explaining its reasons for not having filed the notice. If rulemaking is initiated under this paragraph, the agency may not rely on the unadopted rule unless the agency publishes in the Florida Administrative Register a statement explaining why rulemaking under paragraph (1)(a) is not feasible or practicable until the conclusion of the rulemaking proceeding.

(8) RULEMAKING RECORD.—In all rulemaking proceedings the agency shall compile a rulemaking record. The record shall include, if applicable, copies of:

(a) All notices given for the proposed rule.

(b) Any statement of estimated regulatory costs for the rule.

(c) A written summary of hearings on the proposed rule.

(d) The written comments and responses to written comments as required by this section and s. 120.541.

(e) All notices and findings made under subsection (4).

(f) All materials filed by the agency with the committee under subsection (3).

(g) All materials filed with the Department of State under subsection (3).

(h) All written inquiries from standing committees of the Legislature concerning the rule.

Each state agency shall retain the record of rulemaking as long as the rule is in effect. When a rule is no longer in effect, the record may be destroyed pursuant to the records-retention schedule developed under s. 257.36(6).

History.—s. 1, ch. 74-310; s. 3, ch. 75-191; s. 3, ch. 76-131; ss. 1, 2, ch. 76-276; s. 1, ch. 77-174; s. 13, ch. 77-290; s. 3, ch. 77-453; s. 2, ch. 78-28; s. 2, ch. 78-425; s. 7, ch. 79-3; s. 3, ch. 79-299; s. 69, ch. 79-400; s. 5, ch. 80-391; s. 1, ch. 81-309; s. 2, ch. 83-351; s. 1, ch. 84-173; s. 2, ch. 84-203; s. 7, ch. 85-104; s. 1, ch. 86-30; s. 3, ch. 87-385; s. 36, ch. 90-302; ss. 2, 4, 7, ch. 92-166; s. 63, ch. 93-187; s. 758, ch. 95-147; s. 6, ch. 95-295; s. 10, ch. 96-159; s. 6, ch. 96-320; s. 9, ch. 96-370; s. 3, ch. 97-176; s. 3, ch. 98-200; s. 4, ch. 99-379; s. 9, ch. 2001-75; s. 2, ch. 2003-94; s. 50, ch. 2005-278; s. 3, ch. 2006-82; ss. 5, 6, ch. 2008-104; s. 7, ch. 2008-149; s. 4, ch. 2009-187; ss. 1, 5, ch. 2010-279; HJR 9-A, 2010 Special Session A; s. 49, ch. 2011-142; s. 8, ch. 2011-208; s. 1, ch. 2011-225; s. 2, ch. 2012-27; s. 1, ch. 2012-63; s. 4, ch. 2013-14; s. 13, ch. 2013-15; s. 1, ch. 2015-162; s. 1, ch. 2016-116.



120.541 - Statement of estimated regulatory costs.

120.541 Statement of estimated regulatory costs.—

(1)(a) Within 21 days after publication of the notice required under s. 120.54(3)(a), a substantially affected person may submit to an agency a good faith written proposal for a lower cost regulatory alternative to a proposed rule which substantially accomplishes the objectives of the law being implemented. The proposal may include the alternative of not adopting any rule if the proposal explains how the lower costs and objectives of the law will be achieved by not adopting any rule. If such a proposal is submitted, the 90-day period for filing the rule is extended 21 days. Upon the submission of the lower cost regulatory alternative, the agency shall prepare a statement of estimated regulatory costs as provided in subsection (2), or shall revise its prior statement of estimated regulatory costs, and either adopt the alternative or provide a statement of the reasons for rejecting the alternative in favor of the proposed rule.

(b) If a proposed rule will have an adverse impact on small business or if the proposed rule is likely to directly or indirectly increase regulatory costs in excess of $200,000 in the aggregate within 1 year after the implementation of the rule, the agency shall prepare a statement of estimated regulatory costs as required by s. 120.54(3)(b).

(c) The agency shall revise a statement of estimated regulatory costs if any change to the rule made under s. 120.54(3)(d) increases the regulatory costs of the rule.

(d) At least 21 days before filing the rule for adoption, an agency that is required to revise a statement of estimated regulatory costs shall provide the statement to the person who submitted the lower cost regulatory alternative and to the committee and shall provide notice on the agency’s website that it is available to the public.

(e) Notwithstanding s. 120.56(1)(c), the failure of the agency to prepare a statement of estimated regulatory costs or to respond to a written lower cost regulatory alternative as provided in this subsection is a material failure to follow the applicable rulemaking procedures or requirements set forth in this chapter.

(f) An agency’s failure to prepare a statement of estimated regulatory costs or to respond to a written lower cost regulatory alternative may not be raised in a proceeding challenging the validity of a rule pursuant to s. 120.52(8)(a) unless:

1. Raised in a petition filed no later than 1 year after the effective date of the rule; and

2. Raised by a person whose substantial interests are affected by the rule’s regulatory costs.

(g) A rule that is challenged pursuant to s. 120.52(8)(f) may not be declared invalid unless:

1. The issue is raised in an administrative proceeding within 1 year after the effective date of the rule;

2. The challenge is to the agency’s rejection of a lower cost regulatory alternative offered under paragraph (a) or s. 120.54(3)(b)2.b.; and

3. The substantial interests of the person challenging the rule are materially affected by the rejection.

(2) A statement of estimated regulatory costs shall include:

(a) An economic analysis showing whether the rule directly or indirectly:

1. Is likely to have an adverse impact on economic growth, private sector job creation or employment, or private sector investment in excess of $1 million in the aggregate within 5 years after the implementation of the rule;

2. Is likely to have an adverse impact on business competitiveness, including the ability of persons doing business in the state to compete with persons doing business in other states or domestic markets, productivity, or innovation in excess of $1 million in the aggregate within 5 years after the implementation of the rule; or

3. Is likely to increase regulatory costs, including any transactional costs, in excess of $1 million in the aggregate within 5 years after the implementation of the rule.

(b) A good faith estimate of the number of individuals and entities likely to be required to comply with the rule, together with a general description of the types of individuals likely to be affected by the rule.

(c) A good faith estimate of the cost to the agency, and to any other state and local government entities, of implementing and enforcing the proposed rule, and any anticipated effect on state or local revenues.

(d) A good faith estimate of the transactional costs likely to be incurred by individuals and entities, including local government entities, required to comply with the requirements of the rule. As used in this section, “transactional costs” are direct costs that are readily ascertainable based upon standard business practices, and include filing fees, the cost of obtaining a license, the cost of equipment required to be installed or used or procedures required to be employed in complying with the rule, additional operating costs incurred, the cost of monitoring and reporting, and any other costs necessary to comply with the rule.

(e) An analysis of the impact on small businesses as defined by s. 288.703, and an analysis of the impact on small counties and small cities as defined in s. 120.52. The impact analysis for small businesses must include the basis for the agency’s decision not to implement alternatives that would reduce adverse impacts on small businesses.

(f) Any additional information that the agency determines may be useful.

(g) In the statement or revised statement, whichever applies, a description of any regulatory alternatives submitted under paragraph (1)(a) and a statement adopting the alternative or a statement of the reasons for rejecting the alternative in favor of the proposed rule.

(3) If the adverse impact or regulatory costs of the rule exceed any of the criteria established in paragraph (2)(a), the rule shall be submitted to the President of the Senate and Speaker of the House of Representatives no later than 30 days prior to the next regular legislative session, and the rule may not take effect until it is ratified by the Legislature.

1(4) Subsection (3) does not apply to the adoption of:

(a) Federal standards pursuant to s. 120.54(6).

(b) Triennial updates of and amendments to the Florida Building Code which are expressly authorized by s. 553.73.

(c) Triennial updates of and amendments to the Florida Fire Prevention Code which are expressly authorized by s. 633.202.

(5) For purposes of subsections (2) and (3), adverse impacts and regulatory costs likely to occur within 5 years after implementation of the rule include adverse impacts and regulatory costs estimated to occur within 5 years after the effective date of the rule. However, if any provision of the rule is not fully implemented upon the effective date of the rule, the adverse impacts and regulatory costs associated with such provision must be adjusted to include any additional adverse impacts and regulatory costs estimated to occur within 5 years after implementation of such provision.

History.—s. 11, ch. 96-159; s. 4, ch. 97-176; ss. 2, 5, ch. 2010-279; HJR 9-A, 2010 Special Session A; s. 1, ch. 2011-222; s. 2, ch. 2011-225; s. 92, ch. 2013-183; s. 1, ch. 2016-232.

1Note.—As amended by s. 92, ch. 2013-183, which amended subsection (4) as amended by s. 1, ch. 2011-222. Section 2, ch. 2011-225, also amended subsection (4), and the language of that version conflicted with the version by s. 1, ch. 2011-222. As amended by s. 2, ch. 2011-225, subsection (4) reads:

(4) This section does not apply to the adoption of emergency rules pursuant to s. 120.54(4) or the adoption of federal standards pursuant to s. 120.54(6).



120.542 - Variances and waivers.

120.542 Variances and waivers.—

(1) Strict application of uniformly applicable rule requirements can lead to unreasonable, unfair, and unintended results in particular instances. The Legislature finds that it is appropriate in such cases to adopt a procedure for agencies to provide relief to persons subject to regulation. A public employee is not a person subject to regulation under this section for the purpose of petitioning for a variance or waiver to a rule that affects that public employee in his or her capacity as a public employee. Agencies are authorized to grant variances and waivers to requirements of their rules consistent with this section and with rules adopted under the authority of this section. An agency may limit the duration of any grant of a variance or waiver or otherwise impose conditions on the grant only to the extent necessary for the purpose of the underlying statute to be achieved. This section does not authorize agencies to grant variances or waivers to statutes or to rules required by the Federal Government for the agency’s implementation or retention of any federally approved or delegated program, except as allowed by the program or when the variance or waiver is also approved by the appropriate agency of the Federal Government. This section is supplemental to, and does not abrogate, the variance and waiver provisions in any other statute.

(2) Variances and waivers shall be granted when the person subject to the rule demonstrates that the purpose of the underlying statute will be or has been achieved by other means by the person and when application of a rule would create a substantial hardship or would violate principles of fairness. For purposes of this section, “substantial hardship” means a demonstrated economic, technological, legal, or other type of hardship to the person requesting the variance or waiver. For purposes of this section, “principles of fairness” are violated when the literal application of a rule affects a particular person in a manner significantly different from the way it affects other similarly situated persons who are subject to the rule.

(3) The Governor and Cabinet, sitting as the Administration Commission, shall adopt uniform rules of procedure pursuant to the requirements of s. 120.54(5) establishing procedures for granting or denying petitions for variances and waivers. The uniform rules shall include procedures for the granting, denying, or revoking of emergency and temporary variances and waivers. Such provisions may provide for expedited timeframes, waiver of or limited public notice, and limitations on comments on the petition in the case of such temporary or emergency variances and waivers.

(4) Agencies shall advise persons of the remedies available through this section and shall provide copies of this section, the uniform rules on variances and waivers, and, if requested, the underlying statute, to persons who inquire about the possibility of relief from rule requirements.

(5) A person who is subject to regulation by an agency rule may file a petition with that agency, with a copy to the committee, requesting a variance or waiver from the agency’s rule. In addition to any requirements mandated by the uniform rules, each petition shall specify:

(a) The rule from which a variance or waiver is requested.

(b) The type of action requested.

(c) The specific facts that would justify a waiver or variance for the petitioner.

(d) The reason why the variance or the waiver requested would serve the purposes of the underlying statute.

(6) Within 15 days after receipt of a petition for variance or waiver, an agency shall provide notice of the petition to the Department of State, which shall publish notice of the petition in the first available issue of the Florida Administrative Register. The notice shall contain the name of the petitioner, the date the petition was filed, the rule number and nature of the rule from which variance or waiver is sought, and an explanation of how a copy of the petition can be obtained. The uniform rules shall provide a means for interested persons to provide comments on the petition.

(7) Except for requests for emergency variances or waivers, within 30 days after receipt of a petition for a variance or waiver, an agency shall review the petition and request submittal of all additional information that the agency is permitted by this section to require. Within 30 days after receipt of such additional information, the agency shall review it and may request only that information needed to clarify the additional information or to answer new questions raised by or directly related to the additional information. If the petitioner asserts that any request for additional information is not authorized by law or by rule of the affected agency, the agency shall proceed, at the petitioner’s written request, to process the petition.

(8) An agency shall grant or deny a petition for variance or waiver within 90 days after receipt of the original petition, the last item of timely requested additional material, or the petitioner’s written request to finish processing the petition. A petition not granted or denied within 90 days after receipt of a completed petition is deemed approved. A copy of the order granting or denying the petition shall be filed with the committee and shall contain a statement of the relevant facts and reasons supporting the agency’s action. The agency shall provide notice of the disposition of the petition to the Department of State, which shall publish the notice in the next available issue of the Florida Administrative Register. The notice shall contain the name of the petitioner, the date the petition was filed, the rule number and nature of the rule from which the waiver or variance is sought, a reference to the place and date of publication of the notice of the petition, the date of the order denying or approving the variance or waiver, the general basis for the agency decision, and an explanation of how a copy of the order can be obtained. The agency’s decision to grant or deny the petition shall be supported by competent substantial evidence and is subject to ss. 120.569 and 120.57. Any proceeding pursuant to ss. 120.569 and 120.57 in regard to a variance or waiver shall be limited to the agency action on the request for the variance or waiver, except that a proceeding in regard to a variance or waiver may be consolidated with any other proceeding authorized by this chapter.

(9) Each agency shall maintain a record of the type and disposition of each petition, including temporary or emergency variances and waivers, filed pursuant to this section.

History.—s. 12, ch. 96-159; s. 5, ch. 97-176; s. 37, ch. 2010-102; s. 5, ch. 2013-14.



120.545 - Committee review of agency rules.

120.545 Committee review of agency rules.—

(1) As a legislative check on legislatively created authority, the committee shall examine each proposed rule, except for those proposed rules exempted by s. 120.81(1)(e) and (2), and its accompanying material, and each emergency rule, and may examine any existing rule, for the purpose of determining whether:

(a) The rule is an invalid exercise of delegated legislative authority.

(b) The statutory authority for the rule has been repealed.

(c) The rule reiterates or paraphrases statutory material.

(d) The rule is in proper form.

(e) The notice given prior to its adoption was sufficient to give adequate notice of the purpose and effect of the rule.

(f) The rule is consistent with expressed legislative intent pertaining to the specific provisions of law which the rule implements.

(g) The rule is necessary to accomplish the apparent or expressed objectives of the specific provision of law which the rule implements.

(h) The rule is a reasonable implementation of the law as it affects the convenience of the general public or persons particularly affected by the rule.

(i) The rule could be made less complex or more easily comprehensible to the general public.

(j) The rule’s statement of estimated regulatory costs complies with the requirements of s. 120.541 and whether the rule does not impose regulatory costs on the regulated person, county, or city which could be reduced by the adoption of less costly alternatives that substantially accomplish the statutory objectives.

(k) The rule will require additional appropriations.

(l) If the rule is an emergency rule, there exists an emergency justifying the adoption of such rule, the agency is within its statutory authority, and the rule was adopted in compliance with the requirements and limitations of s. 120.54(4).

(2) The committee may request from an agency such information as is reasonably necessary for examination of a rule as required by subsection (1). The committee shall consult with legislative standing committees having jurisdiction over the subject areas. If the committee objects to a rule, the committee shall, within 5 days after the objection, certify that fact to the agency whose rule has been examined and include with the certification a statement detailing its objections with particularity. The committee shall notify the Speaker of the House of Representatives and the President of the Senate of any objection to an agency rule concurrent with certification of that fact to the agency. Such notice shall include a copy of the rule and the statement detailing the committee’s objections to the rule.

(3) Within 30 days after receipt of the objection, if the agency is headed by an individual, or within 45 days after receipt of the objection, if the agency is headed by a collegial body, the agency shall:

(a) If the rule is not yet in effect:

1. File notice pursuant to s. 120.54(3)(d) of only such modifications as are necessary to address the committee’s objection;

2. File notice pursuant to s. 120.54(3)(d) of withdrawal of the rule; or

3. Notify the committee in writing that it refuses to modify or withdraw the rule.

(b) If the rule is in effect:

1. File notice pursuant to s. 120.54(3)(a), without prior notice of rule development, to amend the rule to address the committee’s objection;

2. File notice pursuant to s. 120.54(3)(a) to repeal the rule; or

3. Notify the committee in writing that the agency refuses to amend or repeal the rule.

(c) If the objection is to the statement of estimated regulatory costs:

1. Prepare a corrected statement of estimated regulatory costs, give notice of the availability of the corrected statement in the first available issue of the Florida Administrative Register, and file a copy of the corrected statement with the committee; or

2. Notify the committee that it refuses to prepare a corrected statement of estimated regulatory costs.

(4) Failure of the agency to respond to a committee objection to a rule that is not yet in effect within the time prescribed in subsection (3) constitutes withdrawal of the rule in its entirety. In this event, the committee shall notify the Department of State that the agency, by its failure to respond to a committee objection, has elected to withdraw the rule. Upon receipt of the committee’s notice, the Department of State shall publish a notice to that effect in the next available issue of the Florida Administrative Register. Upon publication of the notice, the rule shall be stricken from the files of the Department of State and the files of the agency.

(5) Failure of the agency to respond to a committee objection to a rule that is in effect within the time prescribed in subsection (3) constitutes a refusal to amend or repeal the rule.

(6) Failure of the agency to respond to a committee objection to a statement of estimated regulatory costs within the time prescribed in subsection (3) constitutes a refusal to prepare a corrected statement of estimated regulatory costs.

(7) If the committee objects to a rule and the agency refuses to modify, amend, withdraw, or repeal the rule, the committee shall file with the Department of State a notice of the objection, detailing with particularity the committee’s objection to the rule. The Department of State shall publish this notice in the Florida Administrative Register. If the rule is published in the Florida Administrative Code, a reference to the committee’s objection and to the issue of the Florida Administrative Register in which the full text thereof appears shall be recorded in a history note.

(8)(a) If the committee objects to a rule, or portion of a rule, and the agency fails to initiate administrative action to modify, amend, withdraw, or repeal the rule consistent with the objection within 60 days after the objection, or thereafter fails to proceed in good faith to complete such action, the committee may submit to the President of the Senate and the Speaker of the House of Representatives a recommendation that legislation be introduced to address the committee’s objection.

(b)1. If the committee votes to recommend the introduction of legislation to address the committee’s objection, the committee shall, within 5 days after this determination, certify that fact to the agency whose rule or proposed rule has been examined. The committee may request that the agency temporarily suspend the rule or suspend the adoption of the proposed rule, pending consideration of proposed legislation during the next regular session of the Legislature.

2. Within 30 days after receipt of the certification, if the agency is headed by an individual, or within 45 days after receipt of the certification, if the agency is headed by a collegial body, the agency shall:

a. Temporarily suspend the rule or suspend the adoption of the proposed rule; or

b. Notify the committee in writing that the agency refuses to temporarily suspend the rule or suspend the adoption of the proposed rule.

3. If the agency elects to temporarily suspend the rule or suspend the adoption of the proposed rule, the agency shall give notice of the suspension in the Florida Administrative Register. The rule or the rule adoption process shall be suspended upon publication of the notice. An agency may not base any agency action on a suspended rule or suspended proposed rule, or portion of such rule, prior to expiration of the suspension. A suspended rule or suspended proposed rule, or portion of such rule, continues to be subject to administrative determination and judicial review as provided by law.

4. Failure of an agency to respond to committee certification within the time prescribed by subparagraph 2. constitutes a refusal to suspend the rule or to suspend the adoption of the proposed rule.

(c) The committee shall prepare proposed legislation to address the committee’s objection in accordance with the rules of the Senate and the House of Representatives for prefiling and introduction in the next regular session of the Legislature. The proposed legislation shall be presented to the President of the Senate and the Speaker of the House of Representatives with the committee recommendation.

(d) If proposed legislation addressing the committee’s objection fails to become law, any temporary agency suspension shall expire.

History.—s. 4, ch. 76-131; s. 1, ch. 77-174; s. 6, ch. 80-391; s. 3, ch. 81-309; s. 4, ch. 87-385; s. 8, ch. 92-166; s. 20, ch. 95-280; s. 14, ch. 96-159; s. 16, ch. 2000-151; s. 18, ch. 2008-4; s. 7, ch. 2008-104; s. 6, ch. 2013-14.



120.55 - Publication.

120.55 Publication.—

(1) The Department of State shall:

(a)1. Through a continuous revision and publication system, compile and publish electronically, on a website managed by the department, the “Florida Administrative Code.” The Florida Administrative Code shall contain all rules adopted by each agency, citing the grant of rulemaking authority and the specific law implemented pursuant to which each rule was adopted, all history notes as authorized in s. 120.545(7), complete indexes to all rules contained in the code, and any other material required or authorized by law or deemed useful by the department. The electronic code shall display each rule chapter currently in effect in browse mode and allow full text search of the code and each rule chapter. The department may contract with a publishing firm for a printed publication; however, the department shall retain responsibility for the code as provided in this section. The electronic publication shall be the official compilation of the administrative rules of this state. The Department of State shall retain the copyright over the Florida Administrative Code.

2. Rules general in form but applicable to only one school district, community college district, or county, or a part thereof, or state university rules relating to internal personnel or business and finance shall not be published in the Florida Administrative Code. Exclusion from publication in the Florida Administrative Code shall not affect the validity or effectiveness of such rules.

3. At the beginning of the section of the code dealing with an agency that files copies of its rules with the department, the department shall publish the address and telephone number of the executive offices of each agency, the manner by which the agency indexes its rules, a listing of all rules of that agency excluded from publication in the code, and a statement as to where those rules may be inspected.

4. Forms shall not be published in the Florida Administrative Code; but any form which an agency uses in its dealings with the public, along with any accompanying instructions, shall be filed with the committee before it is used. Any form or instruction which meets the definition of “rule” provided in s. 120.52 shall be incorporated by reference into the appropriate rule. The reference shall specifically state that the form is being incorporated by reference and shall include the number, title, and effective date of the form and an explanation of how the form may be obtained. Each form created by an agency which is incorporated by reference in a rule notice of which is given under s. 120.54(3)(a) after December 31, 2007, must clearly display the number, title, and effective date of the form and the number of the rule in which the form is incorporated.

5. The department shall allow adopted rules and material incorporated by reference to be filed in electronic form as prescribed by department rule. When a rule is filed for adoption with incorporated material in electronic form, the department’s publication of the Florida Administrative Code on its website must contain a hyperlink from the incorporating reference in the rule directly to that material. The department may not allow hyperlinks from rules in the Florida Administrative Code to any material other than that filed with and maintained by the department, but may allow hyperlinks to incorporated material maintained by the department from the adopting agency’s website or other sites.

(b) Electronically publish on a website managed by the department a continuous revision and publication entitled the “Florida Administrative Register,” which shall serve as the official publication and must contain:

1. All notices required by s. 120.54(2) and (3)(a), showing the text of all rules proposed for consideration.

2. All notices of public meetings, hearings, and workshops conducted in accordance with s. 120.525, including a statement of the manner in which a copy of the agenda may be obtained.

3. A notice of each request for authorization to amend or repeal an existing uniform rule or for the adoption of new uniform rules.

4. Notice of petitions for declaratory statements or administrative determinations.

5. A summary of each objection to any rule filed by the Administrative Procedures Committee.

6. A list of rules filed for adoption in the previous 7 days.

7. A list of all rules filed for adoption pending legislative ratification under s. 120.541(3). A rule shall be removed from the list once notice of ratification or withdrawal of the rule is received.

8. Any other material required or authorized by law or deemed useful by the department.

The department may contract with a publishing firm for a printed publication of the Florida Administrative Register and make copies available on an annual subscription basis.

(c) Prescribe by rule the style and form required for rules, notices, and other materials submitted for filing.

(d) Charge each agency using the Florida Administrative Register a space rate to cover the costs related to the Florida Administrative Register and the Florida Administrative Code.

(e) Maintain a permanent record of all notices published in the Florida Administrative Register.

(2) The Florida Administrative Register website must allow users to:

(a) Search for notices by type, publication date, rule number, word, subject, and agency.

(b) Search a database that makes available all notices published on the website for a period of at least 5 years.

(c) Subscribe to an automated e-mail notification of selected notices to be sent out before or concurrently with publication of the electronic Florida Administrative Register. Such notification must include in the text of the e-mail a summary of the content of each notice.

(d) View agency forms and other materials submitted to the department in electronic form and incorporated by reference in proposed rules.

(e) Comment on proposed rules.

(3) Publication of material required by paragraph (1)(b) on the Florida Administrative Register website does not preclude publication of such material on an agency’s website or by other means.

(4) Each agency shall provide copies of its rules upon request, with citations to the grant of rulemaking authority and the specific law implemented for each rule.

(5) Each agency that provides an e-mail notification service to inform licensees or other registered recipients of notices shall use that service to notify recipients of each notice required under s. 120.54(2) and (3) and provide Internet links to the appropriate rule page on the Secretary of State’s website or Internet links to an agency website that contains the proposed rule or final rule.

(6) Any publication of a proposed rule promulgated by an agency, whether published in the Florida Administrative Register or elsewhere, shall include, along with the rule, the name of the person or persons originating such rule, the name of the agency head who approved the rule, and the date upon which the rule was approved.

(7) Access to the Florida Administrative Register website and its contents, including the e-mail notification service, shall be free for the public.

(8)(a) All fees and moneys collected by the Department of State under this chapter shall be deposited in the Records Management Trust Fund for the purpose of paying for costs incurred by the department in carrying out this chapter.

(b) The unencumbered balance in the Records Management Trust Fund for fees collected pursuant to this chapter may not exceed $300,000 at the beginning of each fiscal year, and any excess shall be transferred to the General Revenue Fund.

(9) The failure to comply with this section may not be raised in a proceeding challenging the validity of a rule pursuant to s. 120.52(8)(a).

History.—s. 1, ch. 74-310; s. 1, ch. 75-107; s. 4, ch. 75-191; s. 5, ch. 76-131; s. 1, ch. 77-174; s. 4, ch. 77-453; s. 3, ch. 78-425; s. 4, ch. 79-299; s. 7, ch. 80-391; s. 4, ch. 81-309; s. 1, ch. 82-19; s. 1, ch. 82-47; s. 3, ch. 83-351; s. 3, ch. 84-203; s. 17, ch. 87-224; s. 1, ch. 87-322; s. 20, ch. 91-45; s. 15, ch. 96-159; s. 896, ch. 2002-387; s. 5, ch. 2004-235; s. 14, ch. 2004-335; s. 4, ch. 2006-82; ss. 8, 9, ch. 2008-104; ss. 11, 12, ch. 2010-5; s. 2, ch. 2012-63; s. 2, ch. 2016-116.



120.555 - Summary removal of published rules no longer in force and effect.

120.555 Summary removal of published rules no longer in force and effect.—When, as part of the continuous revision system authorized in s. 120.55(1)(a)1. or as otherwise provided by law, the Department of State is in doubt whether a rule published in the official version of the Florida Administrative Code is still in full force and effect, the procedure in this section shall be employed.

(1) The Department of State shall submit to the head of the agency with authority to repeal or amend the rule, if any, or if no such agency can be identified, to the Governor, a written request for a statement as to whether the rule is still in full force and effect. A copy of the request shall be promptly delivered to the committee and to the Attorney General. The Department of State shall publish a notice of the request together with a copy of the request in the Florida Administrative Register next available after delivery of the request to the head of the agency or the Governor.

(2) No later than 90 days after the date the notice required in subsection (1) is published, the agency or the Governor, notified pursuant to subsection (1), shall file a written response with the Department of State stating whether the rule is in full force and effect and under the jurisdiction of an agency with full authority to amend or repeal the rule. Failure to respond timely under this subsection constitutes an acknowledgment by the agency or the Governor that the rule is no longer in effect and is subject to summary repeal under this section.

(3) The Department of State shall publish a notice of the agency’s or Governor’s timely response or the acknowledgment determined under subsection (2) in the Florida Administrative Register next available after receipt of the response or the expiration of the response period, whichever occurs first.

(4) If the response states that the rule is no longer in effect, or if no response is filed timely with the Department of State, the notice required in subsection (3) shall also give notice of the following:

(a) Based on the agency’s or Governor’s written response or the acknowledgment determined under subsection (2), the rule will be repealed summarily pursuant to this section and removed from the Florida Administrative Code.

(b) Any objection to the summary repeal under this section must be filed as a petition challenging a proposed rule under s. 120.56 and must be filed no later than 21 days after the date the notice is published in the Florida Administrative Register.

(c) For purposes only of challenging a summary repeal under this section, the agency with current authority to repeal the rule under s. 120.54 shall be named as the respondent in the petition and shall be the proper party in interest. In such circumstances, the Department of State shall not be named as a party in a petition filed under paragraph (b) and this paragraph.

(d) If no agency currently has authority to repeal the rule under s. 120.54, the Department of State shall be named as the respondent in a petition filed under paragraph (b) and this paragraph. The Attorney General shall represent the Department of State in all proceedings under this paragraph.

(5) Upon the expiration of the 21-day period to file an objection to a notice of summary repeal published pursuant to subsection (4), if no timely objection is filed, or, if a timely objection is filed, on the date a decision finding the rule is no longer in effect becomes final, the Department of State shall update the Florida Administrative Code to remove the rule and shall provide historical notes identifying the manner in which the rule ceased to have effect, including the summary repeal pursuant to this section.

History.—s. 2, ch. 2012-31; s. 7, ch. 2013-14.



120.56 - Challenges to rules.

120.56 Challenges to rules.—

(1) GENERAL PROCEDURES.—

(a) Any person substantially affected by a rule or a proposed rule may seek an administrative determination of the invalidity of the rule on the ground that the rule is an invalid exercise of delegated legislative authority.

(b) The petition challenging the validity of a proposed or adopted rule under this section must state:

1. The particular provisions alleged to be invalid and a statement of the facts or grounds for the alleged invalidity.

2. Facts sufficient to show that the petitioner is substantially affected by the challenged adopted rule or would be substantially affected by the proposed rule.

(c) The petition shall be filed by electronic means with the division which shall, immediately upon filing, forward by electronic means copies to the agency whose rule is challenged, the Department of State, and the committee. Within 10 days after receiving the petition, the division director shall, if the petition complies with paragraph (b), assign an administrative law judge who shall conduct a hearing within 30 days thereafter, unless the petition is withdrawn or a continuance is granted by agreement of the parties or for good cause shown. Evidence of good cause includes, but is not limited to, written notice of an agency’s decision to modify or withdraw the proposed rule or a written notice from the chair of the committee stating that the committee will consider an objection to the rule at its next scheduled meeting. The failure of an agency to follow the applicable rulemaking procedures or requirements set forth in this chapter shall be presumed to be material; however, the agency may rebut this presumption by showing that the substantial interests of the petitioner and the fairness of the proceedings have not been impaired.

(d) Within 30 days after the hearing, the administrative law judge shall render a decision and state the reasons for his or her decision in writing. The division shall forthwith transmit by electronic means copies of the administrative law judge’s decision to the agency, the Department of State, and the committee.

(e) Hearings held under this section shall be de novo in nature. The standard of proof shall be the preponderance of the evidence. Hearings shall be conducted in the same manner as provided by ss. 120.569 and 120.57, except that the administrative law judge’s order shall be final agency action. The petitioner and the agency whose rule is challenged shall be adverse parties. Other substantially affected persons may join the proceedings as intervenors on appropriate terms which shall not unduly delay the proceedings. Failure to proceed under this section does not constitute failure to exhaust administrative remedies.

(2) CHALLENGING PROPOSED RULES; SPECIAL PROVISIONS.—

(a) A petition alleging the invalidity of a proposed rule shall be filed within 21 days after the date of publication of the notice required by s. 120.54(3)(a); within 10 days after the final public hearing is held on the proposed rule as provided by s. 120.54(3)(e)2.; within 20 days after the statement of estimated regulatory costs or revised statement of estimated regulatory costs, if applicable, has been prepared and made available as provided in s. 120.541(1)(d); or within 20 days after the date of publication of the notice required by s. 120.54(3)(d). The petitioner has the burden to prove by a preponderance of the evidence that the petitioner would be substantially affected by the proposed rule. The agency then has the burden to prove by a preponderance of the evidence that the proposed rule is not an invalid exercise of delegated legislative authority as to the objections raised. A person who is not substantially affected by the proposed rule as initially noticed, but who is substantially affected by the rule as a result of a change, may challenge any provision of the resulting proposed rule.

(b) The administrative law judge may declare the proposed rule wholly or partly invalid. Unless the decision of the administrative law judge is reversed on appeal, the proposed rule or provision of a proposed rule declared invalid shall not be adopted. After a petition for administrative determination has been filed, the agency may proceed with all other steps in the rulemaking process, including the holding of a factfinding hearing. In the event part of a proposed rule is declared invalid, the adopting agency may, in its sole discretion, withdraw the proposed rule in its entirety. The agency whose proposed rule has been declared invalid in whole or part shall give notice of the decision in the first available issue of the Florida Administrative Register.

(c) When any substantially affected person seeks determination of the invalidity of a proposed rule pursuant to this section, the proposed rule is not presumed to be valid or invalid.

(3) CHALLENGING RULES IN EFFECT; SPECIAL PROVISIONS.—

(a) A petition alleging the invalidity of an existing rule may be filed at any time during which the rule is in effect. The petitioner has the burden of proving by a preponderance of the evidence that the existing rule is an invalid exercise of delegated legislative authority as to the objections raised.

(b) The administrative law judge may declare all or part of a rule invalid. The rule or part thereof declared invalid shall become void when the time for filing an appeal expires. The agency whose rule has been declared invalid in whole or part shall give notice of the decision in the Florida Administrative Register in the first available issue after the rule has become void.

(4) CHALLENGING AGENCY STATEMENTS DEFINED AS UNADOPTED RULES; SPECIAL PROVISIONS.—

(a) Any person substantially affected by an agency statement that is an unadopted rule may seek an administrative determination that the statement violates s. 120.54(1)(a). The petition shall include the text of the statement or a description of the statement and shall state facts sufficient to show that the statement constitutes an unadopted rule.

(b) The administrative law judge may extend the hearing date beyond 30 days after assignment of the case for good cause. Upon notification to the administrative law judge provided before the final hearing that the agency has published a notice of rulemaking under s. 120.54(3), such notice shall automatically operate as a stay of proceedings pending adoption of the statement as a rule. The administrative law judge may vacate the stay for good cause shown. A stay of proceedings pending rulemaking shall remain in effect so long as the agency is proceeding expeditiously and in good faith to adopt the statement as a rule.

(c) If a hearing is held and the petitioner proves the allegations of the petition, the agency shall have the burden of proving that rulemaking is not feasible or not practicable under s. 120.54(1)(a).

(d) The administrative law judge may determine whether all or part of a statement violates s. 120.54(1)(a). The decision of the administrative law judge shall constitute a final order. The division shall transmit a copy of the final order to the Department of State and the committee. The Department of State shall publish notice of the final order in the first available issue of the Florida Administrative Register.

(e) If an administrative law judge enters a final order that all or part of an unadopted rule violates s. 120.54(1)(a), the agency must immediately discontinue all reliance upon the unadopted rule or any substantially similar statement as a basis for agency action.

(f) If proposed rules addressing the challenged unadopted rule are determined to be an invalid exercise of delegated legislative authority as defined in s. 120.52(8)(b)-(f), the agency must immediately discontinue reliance upon the unadopted rule and any substantially similar statement until rules addressing the subject are properly adopted, and the administrative law judge shall enter a final order to that effect.

(g) All proceedings to determine a violation of s. 120.54(1)(a) shall be brought pursuant to this subsection. A proceeding pursuant to this subsection may be consolidated with a proceeding under subsection (3) or under any other section of this chapter. This paragraph does not prevent a party whose substantial interests have been determined by an agency action from bringing a proceeding pursuant to s. 120.57(1)(e).

(5) CHALLENGING EMERGENCY RULES; SPECIAL PROVISIONS.—Challenges to the validity of an emergency rule shall be subject to the following time schedules in lieu of those established by paragraphs (1)(c) and (d). Within 7 days after receiving the petition, the division director shall, if the petition complies with paragraph (1)(b), assign an administrative law judge, who shall conduct a hearing within 14 days, unless the petition is withdrawn. The administrative law judge shall render a decision within 14 days after the hearing.

History.—s. 1, ch. 74-310; s. 5, ch. 75-191; s. 6, ch. 76-131; s. 1, ch. 77-174; s. 4, ch. 78-425; s. 759, ch. 95-147; s. 16, ch. 96-159; s. 6, ch. 97-176; s. 5, ch. 99-379; s. 3, ch. 2003-94; s. 5, ch. 2006-82; ss. 10, 11, ch. 2008-104; ss. 3, 5, ch. 2010-279; HJR 9-A, 2010 Special Session A; s. 10, ch. 2011-208; s. 3, ch. 2011-225; s. 8, ch. 2013-14; s. 3, ch. 2016-116.



120.565 - Declaratory statement by agencies.

120.565 Declaratory statement by agencies.—

(1) Any substantially affected person may seek a declaratory statement regarding an agency’s opinion as to the applicability of a statutory provision, or of any rule or order of the agency, as it applies to the petitioner’s particular set of circumstances.

(2) The petition seeking a declaratory statement shall state with particularity the petitioner’s set of circumstances and shall specify the statutory provision, rule, or order that the petitioner believes may apply to the set of circumstances.

(3) The agency shall give notice of the filing of each petition in the next available issue of the Florida Administrative Register and transmit copies of each petition to the committee. The agency shall issue a declaratory statement or deny the petition within 90 days after the filing of the petition. The declaratory statement or denial of the petition shall be noticed in the next available issue of the Florida Administrative Register. Agency disposition of petitions shall be final agency action.

History.—s. 6, ch. 75-191; s. 7, ch. 76-131; s. 5, ch. 78-425; s. 5, ch. 79-299; s. 760, ch. 95-147; s. 17, ch. 96-159; s. 9, ch. 2013-14.



120.569 - Decisions which affect substantial interests.

120.569 Decisions which affect substantial interests.—

(1) The provisions of this section apply in all proceedings in which the substantial interests of a party are determined by an agency, unless the parties are proceeding under s. 120.573 or s. 120.574. Unless waived by all parties, s. 120.57(1) applies whenever the proceeding involves a disputed issue of material fact. Unless otherwise agreed, s. 120.57(2) applies in all other cases. If a disputed issue of material fact arises during a proceeding under s. 120.57(2), then, unless waived by all parties, the proceeding under s. 120.57(2) shall be terminated and a proceeding under s. 120.57(1) shall be conducted. Parties shall be notified of any order, including a final order. Unless waived, a copy of the order shall be delivered or mailed to each party or the party’s attorney of record at the address of record. Each notice shall inform the recipient of any administrative hearing or judicial review that is available under this section, s. 120.57, or s. 120.68; shall indicate the procedure which must be followed to obtain the hearing or judicial review; and shall state the time limits which apply.

(2)(a) Except for any proceeding conducted as prescribed in s. 120.56, a petition or request for a hearing under this section shall be filed with the agency. If the agency requests an administrative law judge from the division, it shall so notify the division by electronic means through the division’s website within 15 days after receipt of the petition or request. A request for a hearing shall be granted or denied within 15 days after receipt. On the request of any agency, the division shall assign an administrative law judge with due regard to the expertise required for the particular matter. The referring agency shall take no further action with respect to a proceeding under s. 120.57(1), except as a party litigant, as long as the division has jurisdiction over the proceeding under s. 120.57(1). Any party may request the disqualification of the administrative law judge by filing an affidavit with the division prior to the taking of evidence at a hearing, stating the grounds with particularity.

(b) All parties shall be afforded an opportunity for a hearing after reasonable notice of not less than 14 days; however, the 14-day notice requirement may be waived with the consent of all parties. The notice shall include:

1. A statement of the time, place, and nature of the hearing.

2. A statement of the legal authority and jurisdiction under which the hearing is to be held.

(c) Unless otherwise provided by law, a petition or request for hearing shall include those items required by the uniform rules adopted pursuant to s. 120.54(5)(b). Upon the receipt of a petition or request for hearing, the agency shall carefully review the petition to determine if it contains all of the required information. A petition shall be dismissed if it is not in substantial compliance with these requirements or it has been untimely filed. Dismissal of a petition shall, at least once, be without prejudice to petitioner’s filing a timely amended petition curing the defect, unless it conclusively appears from the face of the petition that the defect cannot be cured. The agency shall promptly give written notice to all parties of the action taken on the petition, shall state with particularity its reasons if the petition is not granted, and shall state the deadline for filing an amended petition if applicable. This paragraph does not eliminate the availability of equitable tolling as a defense to the untimely filing of a petition.

(d) The agency may refer a petition to the division for the assignment of an administrative law judge only if the petition is in substantial compliance with the requirements of paragraph (c).

(e) All pleadings, motions, or other papers filed in the proceeding must be signed by the party, the party’s attorney, or the party’s qualified representative. The signature constitutes a certificate that the person has read the pleading, motion, or other paper and that, based upon reasonable inquiry, it is not interposed for any improper purposes, such as to harass or to cause unnecessary delay, or for frivolous purpose or needless increase in the cost of litigation. If a pleading, motion, or other paper is signed in violation of these requirements, the presiding officer shall impose upon the person who signed it, the represented party, or both, an appropriate sanction, which may include an order to pay the other party or parties the amount of reasonable expenses incurred because of the filing of the pleading, motion, or other paper, including a reasonable attorney’s fee.

(f) The presiding officer has the power to swear witnesses and take their testimony under oath, to issue subpoenas, and to effect discovery on the written request of any party by any means available to the courts and in the manner provided in the Florida Rules of Civil Procedure, including the imposition of sanctions, except contempt. However, no presiding officer has the authority to issue any subpoena or order directing discovery to any member or employee of the Legislature when the subpoena or order commands the production of documents or materials or compels testimony relating to the legislative duties of the member or employee. Any subpoena or order directing discovery directed to a member or an employee of the Legislature shall show on its face that the testimony sought does not relate to legislative duties.

(g) Irrelevant, immaterial, or unduly repetitious evidence shall be excluded, but all other evidence of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs shall be admissible, whether or not such evidence would be admissible in a trial in the courts of Florida. Any part of the evidence may be received in written form, and all testimony of parties and witnesses shall be made under oath.

(h) Documentary evidence may be received in the form of a copy or excerpt. Upon request, parties shall be given an opportunity to compare the copy with the original, if available.

(i) When official recognition is requested, the parties shall be notified and given an opportunity to examine and contest the material.

(j) A party shall be permitted to conduct cross-examination when testimony is taken or documents are made a part of the record.

(k)1. Any person subject to a subpoena may, before compliance and on timely petition, request the presiding officer having jurisdiction of the dispute to invalidate the subpoena on the ground that it was not lawfully issued, is unreasonably broad in scope, or requires the production of irrelevant material.

2. A party may seek enforcement of a subpoena, order directing discovery, or order imposing sanctions issued under the authority of this chapter by filing a petition for enforcement in the circuit court of the judicial circuit in which the person failing to comply with the subpoena or order resides. A failure to comply with an order of the court shall result in a finding of contempt of court. However, no person shall be in contempt while a subpoena is being challenged under subparagraph 1. The court may award to the prevailing party all or part of the costs and attorney’s fees incurred in obtaining the court order whenever the court determines that such an award should be granted under the Florida Rules of Civil Procedure.

3. Any public employee subpoenaed to appear at an agency proceeding shall be entitled to per diem and travel expenses at the same rate as that provided for state employees under s. 112.061 if travel away from such public employee’s headquarters is required. All other witnesses appearing pursuant to a subpoena shall be paid such fees and mileage for their attendance as is provided in civil actions in circuit courts of this state. In the case of a public employee, such expenses shall be processed and paid in the manner provided for agency employee travel expense reimbursement, and in the case of a witness who is not a public employee, payment of such fees and expenses shall accompany the subpoena.

(l) Unless the time period is waived or extended with the consent of all parties, the final order in a proceeding which affects substantial interests must be in writing and include findings of fact, if any, and conclusions of law separately stated, and it must be rendered within 90 days:

1. After the hearing is concluded, if conducted by the agency;

2. After a recommended order is submitted to the agency and mailed to all parties, if the hearing is conducted by an administrative law judge; or

3. After the agency has received the written and oral material it has authorized to be submitted, if there has been no hearing.

(m) Findings of fact, if set forth in a manner which is no more than mere tracking of the statutory language, must be accompanied by a concise and explicit statement of the underlying facts of record which support the findings.

(n) If an agency head finds that an immediate danger to the public health, safety, or welfare requires an immediate final order, it shall recite with particularity the facts underlying such finding in the final order, which shall be appealable or enjoinable from the date rendered.

(o) On the request of any party, the administrative law judge shall enter an initial scheduling order to facilitate the just, speedy, and inexpensive determination of the proceeding. The initial scheduling order shall establish a discovery period, including a deadline by which all discovery shall be completed, and the date by which the parties shall identify expert witnesses and their opinions. The initial scheduling order also may require the parties to meet and file a joint report by a date certain.

(p) For any proceeding arising under chapter 373, chapter 378, or chapter 403, if a nonapplicant petitions as a third party to challenge an agency’s issuance of a license, permit, or conceptual approval, the order of presentation in the proceeding is for the permit applicant to present a prima facie case demonstrating entitlement to the license, permit, or conceptual approval, followed by the agency. This demonstration may be made by entering into evidence the application and relevant material submitted to the agency in support of the application, and the agency’s staff report or notice of intent to approve the permit, license, or conceptual approval. Subsequent to the presentation of the applicant’s prima facie case and any direct evidence submitted by the agency, the petitioner initiating the action challenging the issuance of the license, permit, or conceptual approval has the burden of ultimate persuasion and has the burden of going forward to prove the case in opposition to the license, permit, or conceptual approval through the presentation of competent and substantial evidence. The permit applicant and agency may on rebuttal present any evidence relevant to demonstrating that the application meets the conditions for issuance. Notwithstanding subsection (1), this paragraph applies to proceedings under s. 120.574.

History.—s. 18, ch. 96-159; s. 7, ch. 97-176; s. 4, ch. 98-200; s. 4, ch. 2003-94; s. 6, ch. 2006-82; s. 14, ch. 2008-104; s. 11, ch. 2011-208; s. 10, ch. 2011-225.



120.57 - Additional procedures for particular cases.

120.57 Additional procedures for particular cases.—

(1) ADDITIONAL PROCEDURES APPLICABLE TO HEARINGS INVOLVING DISPUTED ISSUES OF MATERIAL FACT.—

(a) Except as provided in ss. 120.80 and 120.81, an administrative law judge assigned by the division shall conduct all hearings under this subsection, except for hearings before agency heads or a member thereof. If the administrative law judge assigned to a hearing becomes unavailable, the division shall assign another administrative law judge who shall use any existing record and receive any additional evidence or argument, if any, which the new administrative law judge finds necessary.

(b) All parties shall have an opportunity to respond, to present evidence and argument on all issues involved, to conduct cross-examination and submit rebuttal evidence, to submit proposed findings of facts and orders, to file exceptions to the presiding officer’s recommended order, and to be represented by counsel or other qualified representative. When appropriate, the general public may be given an opportunity to present oral or written communications. If the agency proposes to consider such material, then all parties shall be given an opportunity to cross-examine or challenge or rebut the material.

(c) Hearsay evidence may be used for the purpose of supplementing or explaining other evidence, but it shall not be sufficient in itself to support a finding unless it would be admissible over objection in civil actions.

(d) Notwithstanding s. 120.569(2)(g), similar fact evidence of other violations, wrongs, or acts is admissible when relevant to prove a material fact in issue, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident, but it is inadmissible when the evidence is relevant solely to prove bad character or propensity. When the state in an administrative proceeding intends to offer evidence of other acts or offenses under this paragraph, the state shall furnish to the party whose substantial interests are being determined and whose other acts or offenses will be the subject of such evidence, no fewer than 10 days before commencement of the proceeding, a written statement of the acts or offenses it intends to offer, describing them and the evidence the state intends to offer with particularity. Notice is not required for evidence of acts or offenses which is used for impeachment or on rebuttal.

(e)1. An agency or an administrative law judge may not base agency action that determines the substantial interests of a party on an unadopted rule or a rule that is an invalid exercise of delegated legislative authority. This subparagraph does not preclude application of valid adopted rules and applicable provisions of law to the facts.

2. In a matter initiated as a result of agency action proposing to determine the substantial interests of a party, the party’s timely petition for hearing may challenge the proposed agency action based on a rule that is an invalid exercise of delegated legislative authority or based on an alleged unadopted rule. For challenges brought under this subparagraph:

a. The challenge may be pled as a defense using the procedures set forth in s. 120.56(1)(b).

b. Section 120.56(3)(a) applies to a challenge alleging that a rule is an invalid exercise of delegated legislative authority.

c. Section 120.56(4)(c) applies to a challenge alleging an unadopted rule.

d. This subparagraph does not preclude the consolidation of any proceeding under s. 120.56 with any proceeding under this paragraph.

3. Notwithstanding subparagraph 1., if an agency demonstrates that the statute being implemented directs it to adopt rules, that the agency has not had time to adopt those rules because the requirement was so recently enacted, and that the agency has initiated rulemaking and is proceeding expeditiously and in good faith to adopt the required rules, then the agency’s action may be based upon those unadopted rules if the administrative law judge determines that rulemaking is neither feasible nor practicable and the unadopted rules would not constitute an invalid exercise of delegated legislative authority if adopted as rules. An unadopted rule shall not be presumed valid. The agency must demonstrate that the unadopted rule:

a. Is within the powers, functions, and duties delegated by the Legislature or, if the agency is operating pursuant to authority vested in the agency by the State Constitution, is within that authority;

b. Does not enlarge, modify, or contravene the specific provisions of law implemented;

c. Is not vague, establishes adequate standards for agency decisions, or does not vest unbridled discretion in the agency;

d. Is not arbitrary or capricious. A rule is arbitrary if it is not supported by logic or the necessary facts; a rule is capricious if it is adopted without thought or reason or is irrational;

e. Is not being applied to the substantially affected party without due notice; and

f. Does not impose excessive regulatory costs on the regulated person, county, or city.

4. The recommended and final orders in any proceeding shall be governed by paragraphs (k) and (l), except that the administrative law judge’s determination regarding an unadopted rule under subparagraph 1. or subparagraph 2. shall not be rejected by the agency unless the agency first determines from a review of the complete record, and states with particularity in the order, that such determination is clearly erroneous or does not comply with essential requirements of law. In any proceeding for review under s. 120.68, if the court finds that the agency’s rejection of the determination regarding the unadopted rule does not comport with this subparagraph, the agency action shall be set aside and the court shall award to the prevailing party the reasonable costs and a reasonable attorney fee for the initial proceeding and the proceeding for review.

5. A petitioner may pursue a separate, collateral challenge under s. 120.56 even if an adequate remedy exists through a proceeding under this section. The administrative law judge may consolidate the proceedings.

(f) The record in a case governed by this subsection shall consist only of:

1. All notices, pleadings, motions, and intermediate rulings.

2. Evidence admitted.

3. Those matters officially recognized.

4. Proffers of proof and objections and rulings thereon.

5. Proposed findings and exceptions.

6. Any decision, opinion, order, or report by the presiding officer.

7. All staff memoranda or data submitted to the presiding officer during the hearing or prior to its disposition, after notice of the submission to all parties, except communications by advisory staff as permitted under s. 120.66(1), if such communications are public records.

8. All matters placed on the record after an ex parte communication.

9. The official transcript.

(g) The agency shall accurately and completely preserve all testimony in the proceeding, and, on the request of any party, it shall make a full or partial transcript available at no more than actual cost.

(h) Any party to a proceeding in which an administrative law judge has final order authority may move for a summary final order when there is no genuine issue as to any material fact. A summary final order shall be rendered if the administrative law judge determines from the pleadings, depositions, answers to interrogatories, and admissions on file, together with affidavits, if any, that no genuine issue as to any material fact exists and that the moving party is entitled as a matter of law to the entry of a final order. A summary final order shall consist of findings of fact, if any, conclusions of law, a disposition or penalty, if applicable, and any other information required by law to be contained in the final order.

(i) When, in any proceeding conducted pursuant to this subsection, a dispute of material fact no longer exists, any party may move the administrative law judge to relinquish jurisdiction to the agency. An order relinquishing jurisdiction shall be rendered if the administrative law judge determines from the pleadings, depositions, answers to interrogatories, and admissions on file, together with supporting and opposing affidavits, if any, that no genuine issue as to any material fact exists. If the administrative law judge enters an order relinquishing jurisdiction, the agency may promptly conduct a proceeding pursuant to subsection (2), if appropriate, but the parties may not raise any issues of disputed fact that could have been raised before the administrative law judge. An order entered by an administrative law judge relinquishing jurisdiction to the agency based upon a determination that no genuine dispute of material fact exists, need not contain findings of fact, conclusions of law, or a recommended disposition or penalty.

(j) Findings of fact shall be based upon a preponderance of the evidence, except in penal or licensure disciplinary proceedings or except as otherwise provided by statute, and shall be based exclusively on the evidence of record and on matters officially recognized.

(k) The presiding officer shall complete and submit to the agency and all parties a recommended order consisting of findings of fact, conclusions of law, and recommended disposition or penalty, if applicable, and any other information required by law to be contained in the final order. All proceedings conducted under this subsection shall be de novo. The agency shall allow each party 15 days in which to submit written exceptions to the recommended order. The final order shall include an explicit ruling on each exception, but an agency need not rule on an exception that does not clearly identify the disputed portion of the recommended order by page number or paragraph, that does not identify the legal basis for the exception, or that does not include appropriate and specific citations to the record.

(l) The agency may adopt the recommended order as the final order of the agency. The agency in its final order may reject or modify the conclusions of law over which it has substantive jurisdiction and interpretation of administrative rules over which it has substantive jurisdiction. When rejecting or modifying such conclusion of law or interpretation of administrative rule, the agency must state with particularity its reasons for rejecting or modifying such conclusion of law or interpretation of administrative rule and must make a finding that its substituted conclusion of law or interpretation of administrative rule is as or more reasonable than that which was rejected or modified. Rejection or modification of conclusions of law may not form the basis for rejection or modification of findings of fact. The agency may not reject or modify the findings of fact unless the agency first determines from a review of the entire record, and states with particularity in the order, that the findings of fact were not based upon competent substantial evidence or that the proceedings on which the findings were based did not comply with essential requirements of law. The agency may accept the recommended penalty in a recommended order, but may not reduce or increase it without a review of the complete record and without stating with particularity its reasons therefor in the order, by citing to the record in justifying the action.

(m) If a recommended order is submitted to an agency, the agency shall provide a copy of its final order and any exceptions to the division within 15 days after the order is filed with the agency clerk.

(n) Notwithstanding any law to the contrary, when statutes or rules impose conflicting time requirements for the scheduling of expedited hearings or issuance of recommended or final orders, the director of the division shall have the authority to set the proceedings for the orderly operation of this chapter.

(2) ADDITIONAL PROCEDURES APPLICABLE TO HEARINGS NOT INVOLVING DISPUTED ISSUES OF MATERIAL FACT.—In any case to which subsection (1) does not apply:

(a) The agency shall:

1. Give reasonable notice to affected persons of the action of the agency, whether proposed or already taken, or of its decision to refuse action, together with a summary of the factual, legal, and policy grounds therefor.

2. Give parties or their counsel the option, at a convenient time and place, to present to the agency or hearing officer written or oral evidence in opposition to the action of the agency or to its refusal to act, or a written statement challenging the grounds upon which the agency has chosen to justify its action or inaction.

3. If the objections of the parties are overruled, provide a written explanation within 7 days.

(b) An agency may not base agency action that determines the substantial interests of a party on an unadopted rule or a rule that is an invalid exercise of delegated legislative authority.

(c) The record shall only consist of:

1. The notice and summary of grounds.

2. Evidence received.

3. All written statements submitted.

4. Any decision overruling objections.

5. All matters placed on the record after an ex parte communication.

6. The official transcript.

7. Any decision, opinion, order, or report by the presiding officer.

(3) ADDITIONAL PROCEDURES APPLICABLE TO PROTESTS TO CONTRACT SOLICITATION OR AWARD.—Agencies subject to this chapter shall use the uniform rules of procedure, which provide procedures for the resolution of protests arising from the contract solicitation or award process. Such rules shall at least provide that:

(a) The agency shall provide notice of a decision or intended decision concerning a solicitation, contract award, or exceptional purchase by electronic posting. This notice shall contain the following statement: “Failure to file a protest within the time prescribed in section 120.57(3), Florida Statutes, or failure to post the bond or other security required by law within the time allowed for filing a bond shall constitute a waiver of proceedings under chapter 120, Florida Statutes.”

(b) Any person who is adversely affected by the agency decision or intended decision shall file with the agency a notice of protest in writing within 72 hours after the posting of the notice of decision or intended decision. With respect to a protest of the terms, conditions, and specifications contained in a solicitation, including any provisions governing the methods for ranking bids, proposals, or replies, awarding contracts, reserving rights of further negotiation, or modifying or amending any contract, the notice of protest shall be filed in writing within 72 hours after the posting of the solicitation. The formal written protest shall be filed within 10 days after the date the notice of protest is filed. Failure to file a notice of protest or failure to file a formal written protest shall constitute a waiver of proceedings under this chapter. The formal written protest shall state with particularity the facts and law upon which the protest is based. Saturdays, Sundays, and state holidays shall be excluded in the computation of the 72-hour time periods provided by this paragraph.

(c) Upon receipt of the formal written protest that has been timely filed, the agency shall stop the solicitation or contract award process until the subject of the protest is resolved by final agency action, unless the agency head sets forth in writing particular facts and circumstances which require the continuance of the solicitation or contract award process without delay in order to avoid an immediate and serious danger to the public health, safety, or welfare.

(d)1. The agency shall provide an opportunity to resolve the protest by mutual agreement between the parties within 7 days, excluding Saturdays, Sundays, and state holidays, after receipt of a formal written protest.

2. If the subject of a protest is not resolved by mutual agreement within 7 days, excluding Saturdays, Sundays, and state holidays, after receipt of the formal written protest, and if there is no disputed issue of material fact, an informal proceeding shall be conducted pursuant to subsection (2) and applicable agency rules before a person whose qualifications have been prescribed by rules of the agency.

3. If the subject of a protest is not resolved by mutual agreement within 7 days, excluding Saturdays, Sundays, and state holidays, after receipt of the formal written protest, and if there is a disputed issue of material fact, the agency shall refer the protest to the division by electronic means through the division’s website for proceedings under subsection (1).

(e) Upon receipt of a formal written protest referred pursuant to this subsection, the director of the division shall expedite the hearing and assign an administrative law judge who shall commence a hearing within 30 days after the receipt of the formal written protest by the division and enter a recommended order within 30 days after the hearing or within 30 days after receipt of the hearing transcript by the administrative law judge, whichever is later. Each party shall be allowed 10 days in which to submit written exceptions to the recommended order. A final order shall be entered by the agency within 30 days of the entry of a recommended order. The provisions of this paragraph may be waived upon stipulation by all parties.

(f) In a protest to an invitation to bid or request for proposals procurement, no submissions made after the bid or proposal opening which amend or supplement the bid or proposal shall be considered. In a protest to an invitation to negotiate procurement, no submissions made after the agency announces its intent to award a contract, reject all replies, or withdraw the solicitation which amend or supplement the reply shall be considered. Unless otherwise provided by statute, the burden of proof shall rest with the party protesting the proposed agency action. In a competitive-procurement protest, other than a rejection of all bids, proposals, or replies, the administrative law judge shall conduct a de novo proceeding to determine whether the agency’s proposed action is contrary to the agency’s governing statutes, the agency’s rules or policies, or the solicitation specifications. The standard of proof for such proceedings shall be whether the proposed agency action was clearly erroneous, contrary to competition, arbitrary, or capricious. In any bid-protest proceeding contesting an intended agency action to reject all bids, proposals, or replies, the standard of review by an administrative law judge shall be whether the agency’s intended action is illegal, arbitrary, dishonest, or fraudulent.

(g) For purposes of this subsection, the definitions in s. 287.012 apply.

(4) INFORMAL DISPOSITION.—Unless precluded by law, informal disposition may be made of any proceeding by stipulation, agreed settlement, or consent order.

(5) APPLICABILITY.—This section does not apply to agency investigations preliminary to agency action.

History.—s. 1, ch. 74-310; s. 7, ch. 75-191; s. 8, ch. 76-131; s. 1, ch. 77-174; s. 5, ch. 77-453; ss. 6, 11, ch. 78-95; s. 6, ch. 78-425; s. 8, ch. 79-7; s. 7, ch. 80-95; s. 4, ch. 80-289; s. 57, ch. 81-259; s. 2, ch. 83-78; s. 9, ch. 83-216; s. 2, ch. 84-173; s. 4, ch. 84-203; ss. 1, 2, ch. 86-108; s. 44, ch. 87-6; ss. 1, 2, ch. 87-54; s. 5, ch. 87-385; s. 1, ch. 90-283; s. 4, ch. 91-30; s. 1, ch. 91-191; s. 22, ch. 92-315; s. 7, ch. 94-218; s. 1420, ch. 95-147; s. 1, ch. 95-328; s. 19, ch. 96-159; s. 1, ch. 96-423; s. 8, ch. 97-176; s. 5, ch. 98-200; s. 3, ch. 98-279; s. 47, ch. 99-2; s. 6, ch. 99-379; s. 2, ch. 2002-207; s. 5, ch. 2003-94; s. 7, ch. 2006-82; s. 12, ch. 2008-104; s. 12, ch. 2011-208; s. 4, ch. 2016-116.



120.573 - Mediation of disputes.

120.573 Mediation of disputes.—Each announcement of an agency action that affects substantial interests shall advise whether mediation of the administrative dispute for the type of agency action announced is available and that choosing mediation does not affect the right to an administrative hearing. If the agency and all parties to the administrative action agree to mediation, in writing, within 10 days after the time period stated in the announcement for election of an administrative remedy under ss. 120.569 and 120.57, the time limitations imposed by ss. 120.569 and 120.57 shall be tolled to allow the agency and parties to mediate the administrative dispute. The mediation shall be concluded within 60 days of such agreement unless otherwise agreed by the parties. The mediation agreement shall include provisions for mediator selection, the allocation of costs and fees associated with mediation, and the mediating parties’ understanding regarding the confidentiality of discussions and documents introduced during mediation. If mediation results in settlement of the administrative dispute, the agency shall enter a final order incorporating the agreement of the parties. If mediation terminates without settlement of the dispute, the agency shall notify the parties in writing that the administrative hearing processes under ss. 120.569 and 120.57 are resumed.

History.—s. 20, ch. 96-159; s. 9, ch. 97-176.



120.574 - Summary hearing.

120.574 Summary hearing.—

(1)(a) Within 5 business days following the division’s receipt of a petition or request for hearing, the division shall issue and serve on all original parties an initial order that assigns the case to a specific administrative law judge and provides general information regarding practice and procedure before the division. The initial order shall also contain a statement advising the addressees that a summary hearing is available upon the agreement of all parties under subsection (2) and briefly describing the expedited time sequences, limited discovery, and final order provisions of the summary procedure.

(b) Within 15 days after service of the initial order, any party may file with the division a motion for summary hearing in accordance with subsection (2). If all original parties agree, in writing, to the summary proceeding, the proceeding shall be conducted within 30 days of the agreement, in accordance with the provisions of subsection (2).

(c) Intervenors in the proceeding shall be governed by the decision of the original parties regarding whether the case will proceed in accordance with the summary hearing process and shall not have standing to challenge that decision.

(d) If a motion for summary hearing is not filed within 15 days after service of the division’s initial order, the matter shall proceed in accordance with ss. 120.569 and 120.57.

(2) In any case to which this subsection is applicable, the following procedures apply:

(a) Motions shall be limited to the following:

1. A motion in opposition to the petition.

2. A motion requesting discovery beyond the informal exchange of documents and witness lists described in paragraph (b). Upon a showing of necessity, additional discovery may be permitted in the discretion of the administrative law judge, but only if it can be completed not later than 5 days prior to the final hearing.

3. A motion for continuance of the final hearing date.

4. A motion requesting a prehearing conference, or the administrative law judge may require a prehearing conference, for the purpose of identifying: the legal and factual issues to be considered at the final hearing; the names and addresses of witnesses who may be called to testify at the final hearing; documentary evidence that will be offered at the final hearing; the range of penalties that may be imposed upon final hearing; and any other matter that the administrative law judge determines would expedite resolution of the proceeding. The prehearing conference may be held by telephone conference call.

5. During or after any preliminary hearing or conference, any party or the administrative law judge may suggest that the case is no longer appropriate for summary disposition. Following any argument requested by the parties, the administrative law judge may enter an order referring the case back to the formal adjudicatory process described in s. 120.57(1), in which event the parties shall proceed accordingly.

(b) Not later than 5 days prior to the final hearing, the parties shall furnish to each other copies of documentary evidence and lists of witnesses who may testify at the final hearing.

(c) All parties shall have an opportunity to respond, to present evidence and argument on all issues involved, to conduct cross-examination and submit rebuttal evidence, and to be represented by counsel or other qualified representative.

(d) The record in a case governed by this subsection shall consist only of:

1. All notices, pleadings, motions, and intermediate rulings.

2. Evidence received.

3. A statement of matters officially recognized.

4. Proffers of proof and objections and rulings thereon.

5. Matters placed on the record after an ex parte communication.

6. The written decision of the administrative law judge presiding at the final hearing.

7. The official transcript of the final hearing.

(e) The agency shall accurately and completely preserve all testimony in the proceeding and, upon request by any party, shall make a full or partial transcript available at no more than actual cost.

(f) The decision of the administrative law judge shall be rendered within 30 days after the conclusion of the final hearing or the filing of the transcript thereof, whichever is later. The administrative law judge’s decision, which shall be final agency action subject to judicial review under s. 120.68, shall include the following:

1. Findings of fact based exclusively on the evidence of record and matters officially recognized.

2. Conclusions of law.

3. Imposition of a fine or penalty, if applicable.

4. Any other information required by law or rule to be contained in a final order.

History.—s. 21, ch. 96-159; s. 10, ch. 97-176; s. 11, ch. 2000-158; s. 10, ch. 2000-336.



120.595 - Attorney’s fees.

120.595 Attorney’s fees.—

(1) CHALLENGES TO AGENCY ACTION PURSUANT TO SECTION 120.57(1).—

(a) The provisions of this subsection are supplemental to, and do not abrogate, other provisions allowing the award of fees or costs in administrative proceedings.

(b) The final order in a proceeding pursuant to s. 120.57(1) shall award reasonable costs and a reasonable attorney’s fee to the prevailing party only where the nonprevailing adverse party has been determined by the administrative law judge to have participated in the proceeding for an improper purpose.

(c) In proceedings pursuant to s. 120.57(1), and upon motion, the administrative law judge shall determine whether any party participated in the proceeding for an improper purpose as defined by this subsection. In making such determination, the administrative law judge shall consider whether the nonprevailing adverse party has participated in two or more other such proceedings involving the same prevailing party and the same project as an adverse party and in which such two or more proceedings the nonprevailing adverse party did not establish either the factual or legal merits of its position, and shall consider whether the factual or legal position asserted in the instant proceeding would have been cognizable in the previous proceedings. In such event, it shall be rebuttably presumed that the nonprevailing adverse party participated in the pending proceeding for an improper purpose.

(d) In any proceeding in which the administrative law judge determines that a party participated in the proceeding for an improper purpose, the recommended order shall so designate and shall determine the award of costs and attorney’s fees.

(e) For the purpose of this subsection:

1. “Improper purpose” means participation in a proceeding pursuant to s. 120.57(1) primarily to harass or to cause unnecessary delay or for frivolous purpose or to needlessly increase the cost of litigation, licensing, or securing the approval of an activity.

2. “Costs” has the same meaning as the costs allowed in civil actions in this state as provided in chapter 57.

3. “Nonprevailing adverse party” means a party that has failed to have substantially changed the outcome of the proposed or final agency action which is the subject of a proceeding. In the event that a proceeding results in any substantial modification or condition intended to resolve the matters raised in a party’s petition, it shall be determined that the party having raised the issue addressed is not a nonprevailing adverse party. The recommended order shall state whether the change is substantial for purposes of this subsection. In no event shall the term “nonprevailing party” or “prevailing party” be deemed to include any party that has intervened in a previously existing proceeding to support the position of an agency.

(2) CHALLENGES TO PROPOSED AGENCY RULES PURSUANT TO SECTION 120.56(2).—If the appellate court or administrative law judge declares a proposed rule or portion of a proposed rule invalid pursuant to s. 120.56(2), a judgment or order shall be rendered against the agency for reasonable costs and reasonable attorney’s fees, unless the agency demonstrates that its actions were substantially justified or special circumstances exist which would make the award unjust. An agency’s actions are “substantially justified” if there was a reasonable basis in law and fact at the time the actions were taken by the agency. If the agency prevails in the proceedings, the appellate court or administrative law judge shall award reasonable costs and reasonable attorney’s fees against a party if the appellate court or administrative law judge determines that a party participated in the proceedings for an improper purpose as defined by paragraph (1)(e). No award of attorney’s fees as provided by this subsection shall exceed $50,000.

(3) CHALLENGES TO EXISTING AGENCY RULES PURSUANT TO SECTION 120.56(3) AND (5).—If the appellate court or administrative law judge declares a rule or portion of a rule invalid pursuant to s. 120.56(3) or (5), a judgment or order shall be rendered against the agency for reasonable costs and reasonable attorney’s fees, unless the agency demonstrates that its actions were substantially justified or special circumstances exist which would make the award unjust. An agency’s actions are “substantially justified” if there was a reasonable basis in law and fact at the time the actions were taken by the agency. If the agency prevails in the proceedings, the appellate court or administrative law judge shall award reasonable costs and reasonable attorney’s fees against a party if the appellate court or administrative law judge determines that a party participated in the proceedings for an improper purpose as defined by paragraph (1)(e). No award of attorney’s fees as provided by this subsection shall exceed $50,000.

(4) CHALLENGES TO AGENCY ACTION PURSUANT TO SECTION 120.56(4).—

(a) If the appellate court or administrative law judge determines that all or part of an agency statement violates s. 120.54(1)(a), or that the agency must immediately discontinue reliance on the statement and any substantially similar statement pursuant to s. 120.56(4)(e), a judgment or order shall be entered against the agency for reasonable costs and reasonable attorney’s fees, unless the agency demonstrates that the statement is required by the Federal Government to implement or retain a delegated or approved program or to meet a condition to receipt of federal funds.

(b) Upon notification to the administrative law judge provided before the final hearing that the agency has published a notice of rulemaking under s. 120.54(3)(a), such notice shall automatically operate as a stay of proceedings pending rulemaking. The administrative law judge may vacate the stay for good cause shown. A stay of proceedings under this paragraph remains in effect so long as the agency is proceeding expeditiously and in good faith to adopt the statement as a rule. The administrative law judge shall award reasonable costs and reasonable attorney’s fees accrued by the petitioner prior to the date the notice was published, unless the agency proves to the administrative law judge that it did not know and should not have known that the statement was an unadopted rule. Attorneys’ fees and costs under this paragraph and paragraph (a) shall be awarded only upon a finding that the agency received notice that the statement may constitute an unadopted rule at least 30 days before a petition under s. 120.56(4) was filed and that the agency failed to publish the required notice of rulemaking pursuant to s. 120.54(3) that addresses the statement within that 30-day period. Notice to the agency may be satisfied by its receipt of a copy of the s. 120.56(4) petition, a notice or other paper containing substantially the same information, or a petition filed pursuant to s. 120.54(7). An award of attorney’s fees as provided by this paragraph may not exceed $50,000.

(c) Notwithstanding the provisions of chapter 284, an award shall be paid from the budget entity of the secretary, executive director, or equivalent administrative officer of the agency, and the agency shall not be entitled to payment of an award or reimbursement for payment of an award under any provision of law.

(d) If the agency prevails in the proceedings, the appellate court or administrative law judge shall award reasonable costs and attorney’s fees against a party if the appellate court or administrative law judge determines that the party participated in the proceedings for an improper purpose as defined in paragraph (1)(e) or that the party or the party’s attorney knew or should have known that a claim was not supported by the material facts necessary to establish the claim or would not be supported by the application of then-existing law to those material facts.

(5) APPEALS.—When there is an appeal, the court in its discretion may award reasonable attorney’s fees and reasonable costs to the prevailing party if the court finds that the appeal was frivolous, meritless, or an abuse of the appellate process, or that the agency action which precipitated the appeal was a gross abuse of the agency’s discretion. Upon review of agency action that precipitates an appeal, if the court finds that the agency improperly rejected or modified findings of fact in a recommended order, the court shall award reasonable attorney’s fees and reasonable costs to a prevailing appellant for the administrative proceeding and the appellate proceeding.

(6) OTHER SECTIONS NOT AFFECTED.—Other provisions, including ss. 57.105 and 57.111, authorize the award of attorney’s fees and costs in administrative proceedings. Nothing in this section shall affect the availability of attorney’s fees and costs as provided in those sections.

History.—s. 25, ch. 96-159; s. 11, ch. 97-176; s. 48, ch. 99-2; s. 6, ch. 2003-94; s. 13, ch. 2008-104.



120.60 - Licensing.

120.60 Licensing.—

(1) Upon receipt of a license application, an agency shall examine the application and, within 30 days after such receipt, notify the applicant of any apparent errors or omissions and request any additional information the agency is permitted by law to require. An agency may not deny a license for failure to correct an error or omission or to supply additional information unless the agency timely notified the applicant within this 30-day period. The agency may establish by rule the time period for submitting any additional information requested by the agency. For good cause shown, the agency shall grant a request for an extension of time for submitting the additional information. If the applicant believes the agency’s request for additional information is not authorized by law or rule, the agency, at the applicant’s request, shall proceed to process the application. An application is complete upon receipt of all requested information and correction of any error or omission for which the applicant was timely notified or when the time for such notification has expired. An application for a license must be approved or denied within 90 days after receipt of a completed application unless a shorter period of time for agency action is provided by law. The 90-day time period is tolled by the initiation of a proceeding under ss. 120.569 and 120.57. Any application for a license which is not approved or denied within the 90-day or shorter time period, within 15 days after conclusion of a public hearing held on the application, or within 45 days after a recommended order is submitted to the agency and the parties, whichever action and timeframe is latest and applicable, is considered approved unless the recommended order recommends that the agency deny the license. Subject to the satisfactory completion of an examination if required as a prerequisite to licensure, any license that is considered approved shall be issued and may include such reasonable conditions as are authorized by law. Any applicant for licensure seeking to claim licensure by default under this subsection shall notify the agency clerk of the licensing agency, in writing, of the intent to rely upon the default license provision of this subsection, and may not take any action based upon the default license until after receipt of such notice by the agency clerk.

(2) If an applicant seeks a license for an activity that is exempt from licensure, the agency shall notify the applicant and return any tendered application fee within 30 days after receipt of the original application.

(3) Each applicant shall be given written notice, personally or by mail, that the agency intends to grant or deny, or has granted or denied, the application for license. The notice must state with particularity the grounds or basis for the issuance or denial of the license, except when issuance is a ministerial act. Unless waived, a copy of the notice shall be delivered or mailed to each party’s attorney of record and to each person who has made a written request for notice of agency action. Each notice must inform the recipient of the basis for the agency decision, inform the recipient of any administrative hearing pursuant to ss. 120.569 and 120.57 or judicial review pursuant to s. 120.68 which may be available, indicate the procedure that must be followed, and state the applicable time limits. The issuing agency shall certify the date the notice was mailed or delivered, and the notice and the certification must be filed with the agency clerk.

(4) When a licensee has made timely and sufficient application for the renewal of a license which does not automatically expire by statute, the existing license shall not expire until the application for renewal has been finally acted upon by the agency or, in case the application is denied or the terms of the license are limited, until the last day for seeking review of the agency order or a later date fixed by order of the reviewing court.

(5) No revocation, suspension, annulment, or withdrawal of any license is lawful unless, prior to the entry of a final order, the agency has served, by personal service or certified mail, an administrative complaint which affords reasonable notice to the licensee of facts or conduct which warrant the intended action and unless the licensee has been given an adequate opportunity to request a proceeding pursuant to ss. 120.569 and 120.57. When personal service cannot be made and the certified mail notice is returned undelivered, the agency shall cause a short, plain notice to the licensee to be published once each week for 4 consecutive weeks in a newspaper published in the county of the licensee’s last known address as it appears on the records of the agency. If no newspaper is published in that county, the notice may be published in a newspaper of general circulation in that county.

(6) If the agency finds that immediate serious danger to the public health, safety, or welfare requires emergency suspension, restriction, or limitation of a license, the agency may take such action by any procedure that is fair under the circumstances if:

(a) The procedure provides at least the same procedural protection as is given by other statutes, the State Constitution, or the United States Constitution;

(b) The agency takes only that action necessary to protect the public interest under the emergency procedure; and

(c) The agency states in writing at the time of, or prior to, its action the specific facts and reasons for finding an immediate danger to the public health, safety, or welfare and its reasons for concluding that the procedure used is fair under the circumstances. The agency’s findings of immediate danger, necessity, and procedural fairness are judicially reviewable. Summary suspension, restriction, or limitation may be ordered, but a suspension or revocation proceeding pursuant to ss. 120.569 and 120.57 shall also be promptly instituted and acted upon.

(7) No agency shall include as a condition of approval of any license any provision that is based upon a statement, policy, or guideline of another agency unless the statement, policy, or guideline is within the jurisdiction of the other agency. The other agency shall identify for the licensing agency the specific legal authority for each such statement, policy, or guideline. The licensing agency must provide the licensee with an opportunity to challenge the condition as invalid. If the licensing agency bases a condition of approval or denial of the license upon the statement, policy, or guideline of the other agency, any party to an administrative proceeding that arises from the approval with conditions or denial of the license may require the other agency to join as a party in determining the validity of the condition.

History.—s. 1, ch. 74-310; s. 10, ch. 76-131; s. 1, ch. 77-174; ss. 6, 9, ch. 77-453; s. 57, ch. 78-95; s. 8, ch. 78-425; s. 1, ch. 79-142; s. 6, ch. 79-299; s. 2, ch. 81-180; s. 6, ch. 84-203; s. 2, ch. 84-265; s. 1, ch. 85-82; s. 14, ch. 90-51; s. 762, ch. 95-147; s. 26, ch. 96-159; s. 326, ch. 96-410; s. 12, ch. 97-176; s. 7, ch. 2003-94; ss. 4, 5, ch. 2010-279; HJR 9-A, 2010 Special Session A; s. 10, ch. 2012-212.



120.62 - Agency investigations.

120.62 Agency investigations.—

(1) Every person who responds to a request or demand by any agency or representative thereof for written data or an oral statement shall be entitled to a transcript or recording of his or her oral statement at no more than cost.

(2) Any person compelled to appear, or who appears voluntarily, before any presiding officer or agency in an investigation or in any agency proceeding has the right, at his or her own expense, to be accompanied, represented, and advised by counsel or by other qualified representatives.

History.—s. 1, ch. 74-310; s. 763, ch. 95-147; s. 28, ch. 96-159.



120.63 - Exemption from act.

120.63 Exemption from act.—

(1) Upon application of any agency, the Administration Commission may exempt any process or proceeding governed by this act from one or more requirements of this act:

(a) When the agency head has certified that the requirement would conflict with any provision of federal law or rules with which the agency must comply;

(b) In order to permit persons in the state to receive tax benefits or federal funds under any federal law; or

(c) When the commission has found that conformity with the requirements of the part or parts of this act for which exemption is sought would be so inconvenient or impractical as to defeat the purpose of the agency proceeding involved or the purpose of this act and would not be in the public interest in light of the nature of the intended action and the enabling act or other laws affecting the agency.

(2) The commission may not exempt an agency from any requirement of this act pursuant to this section until it establishes alternative procedures to achieve the agency’s purpose which shall be consistent, insofar as possible, with the intent and purpose of the act.

(a) Prior to the granting of any exemption authorized by this section, the commission shall hold a public hearing after notice given as provided in s. 120.525. Upon the conclusion of the hearing, the commission, through the Executive Office of the Governor, shall issue an order specifically granting or denying the exemption and specifying any processes or proceedings exempted and the extent of the exemption; transmit to the committee and to the Department of State a copy of the petition, a certified copy of the order granting or denying the petition, and a copy of any alternative procedures prescribed; and give notice of the petition and the commission’s response in the Florida Administrative Register.

(b) An exemption and any alternative procedure prescribed shall terminate 90 days following adjournment sine die of the then-current or next regular legislative session after issuance of the exemption order, or upon the effective date of any subsequent legislation incorporating the exemption or any partial exemption related thereto, whichever is earlier. The exemption granted by the commission shall be renewable upon the same or similar facts not more than once. Such renewal shall terminate as would an original exemption.

History.—s. 1, ch. 74-310; s. 11, ch. 76-131; s. 1, ch. 77-53; s. 8, ch. 77-453; s. 87, ch. 79-190; s. 7, ch. 79-299; s. 70, ch. 79-400; s. 58, ch. 81-259; s. 29, ch. 96-159; s. 10, ch. 2013-14.



120.65 - Administrative law judges.

120.65 Administrative law judges.—

(1) The Division of Administrative Hearings within the Department of Management Services shall be headed by a director who shall be appointed by the Administration Commission and confirmed by the Senate. The director, who shall also serve as the chief administrative law judge, and any deputy chief administrative law judge must possess the same minimum qualifications as the administrative law judges employed by the division. The Deputy Chief Judge of Compensation Claims must possess the minimum qualifications established in s. 440.45(2) and shall report to the director. The division shall be a separate budget entity, and the director shall be its agency head for all purposes. The Department of Management Services shall provide administrative support and service to the division to the extent requested by the director. The division shall not be subject to control, supervision, or direction by the Department of Management Services in any manner, including, but not limited to, personnel, purchasing, transactions involving real or personal property, and budgetary matters.

(2) The director has the right to appeal actions by the Executive Office of the Governor that affect amendments to the division’s approved operating budget or any personnel actions pursuant to chapter 216 to the Administration Commission, which shall decide such issue by majority vote. The appropriations committees may advise the Administration Commission on the issue. If the President of the Senate and the Speaker of the House of Representatives object in writing to the effects of the appeal, the appeal may be affirmed by the affirmative vote of two-thirds of the commission members present.

(3) Each state agency as defined in chapter 216 and each political subdivision shall make its facilities available, at a time convenient to the provider, for use by the division in conducting proceedings pursuant to this chapter.

(4) The division shall employ administrative law judges to conduct hearings required by this chapter or other law. Any person employed by the division as an administrative law judge must have been a member of The Florida Bar in good standing for the preceding 5 years.

(5) If the division cannot furnish a division administrative law judge promptly in response to an agency request, the director shall designate in writing a qualified full-time employee of an agency other than the requesting agency to conduct the hearing. The director shall have the discretion to designate such a hearing officer who is located in that part of the state where the parties and witnesses reside.

(6) The division is authorized to provide administrative law judges on a contract basis to any governmental entity to conduct any hearing not covered by this section.

(7) Rules promulgated by the division may authorize any reasonable sanctions except contempt for violation of the rules of the division or failure to comply with a reasonable order issued by an administrative law judge, which is not under judicial review.

(8) Not later than February 1 of each year, the division shall issue a written report to the Administrative Procedures Committee and the Administration Commission, including at least the following information:

(a) A summary of the extent and effect of agencies’ utilization of administrative law judges, court reporters, and other personnel in proceedings under this chapter.

(b) Recommendations for change or improvement in the Administrative Procedure Act or any agency’s practice or policy with respect thereto.

(c) Recommendations as to those types of cases or disputes which should be conducted under the summary hearing process described in s. 120.574.

(d) A report regarding each agency’s compliance with the filing requirement in s. 120.57(1)(m).

(9) The division shall be reimbursed for administrative law judge services and travel expenses by the following entities: water management districts, regional planning councils, school districts, community colleges, the Division of Florida Colleges, state universities, the Board of Governors of the State University System, the State Board of Education, the Florida School for the Deaf and the Blind, and the Commission for Independent Education. These entities shall contract with the division to establish a contract rate for services and provisions for reimbursement of administrative law judge travel expenses and video teleconferencing expenses attributable to hearings conducted on behalf of these entities. The contract rate must be based on a total-cost-recovery methodology.

History.—s. 1, ch. 74-310; s. 9, ch. 75-191; s. 14, ch. 76-131; s. 9, ch. 78-425; s. 46, ch. 79-190; s. 1, ch. 86-297; s. 46, ch. 87-6; s. 25, ch. 87-101; s. 54, ch. 88-1; s. 30, ch. 88-277; s. 51, ch. 92-279; s. 23, ch. 92-315; s. 55, ch. 92-326; s. 764, ch. 95-147; s. 31, ch. 96-159; s. 13, ch. 97-176; s. 38, ch. 2000-371; s. 4, ch. 2001-91; s. 1, ch. 2004-247; s. 8, ch. 2006-82; s. 14, ch. 2007-217; s. 8, ch. 2009-228; s. 8, ch. 2013-18.



120.651 - Designation of two administrative law judges to preside over actions involving department or boards.

120.651 Designation of two administrative law judges to preside over actions involving department or boards.—The Division of Administrative Hearings shall designate at least two administrative law judges who shall specifically preside over actions involving the Department of Health or boards within the Department of Health. Each designated administrative law judge must be a member of The Florida Bar in good standing and must have legal, managerial, or clinical experience in issues related to health care or have attained board certification in health care law from The Florida Bar.

History.—s. 32, ch. 2003-416.



120.655 - Withholding funds to pay for administrative law judge services to school boards.

120.655 Withholding funds to pay for administrative law judge services to school boards.—If a district school board fails to make a timely payment for the services provided by an administrative law judge of the Division of Administrative Hearings as provided annually in the General Appropriations Act, the Commissioner of Education shall withhold, from any general revenue funds the district is eligible to receive, an amount sufficient to pay for the administrative law judge’s services. The commissioner shall transfer the amount withheld to the Division of Administrative Hearings in payment of such services.

History.—s. 1, ch. 92-121; s. 32, ch. 96-159.



120.66 - Ex parte communications.

120.66 Ex parte communications.—

(1) In any proceeding under ss. 120.569 and 120.57, no ex parte communication relative to the merits, threat, or offer of reward shall be made to the agency head, after the agency head has received a recommended order, or to the presiding officer by:

(a) An agency head or member of the agency or any other public employee or official engaged in prosecution or advocacy in connection with the matter under consideration or a factually related matter.

(b) A party to the proceeding, the party’s authorized representative or counsel, or any person who, directly or indirectly, would have a substantial interest in the proposed agency action.

Nothing in this subsection shall apply to advisory staff members who do not testify on behalf of the agency in the proceeding or to any rulemaking proceedings under s. 120.54.

(2) A presiding officer, including an agency head or designee, who is involved in the decisional process and who receives an ex parte communication in violation of subsection (1) shall place on the record of the pending matter all written communications received, all written responses to such communications, and a memorandum stating the substance of all oral communications received and all oral responses made, and shall also advise all parties that such matters have been placed on the record. Any party desiring to rebut the ex parte communication shall be allowed to do so, if such party requests the opportunity for rebuttal within 10 days after notice of such communication. The presiding officer may, if necessary to eliminate the effect of an ex parte communication, withdraw from the proceeding, in which case the entity that appointed the presiding officer shall assign a successor.

(3) Any person who makes an ex parte communication prohibited by subsection (1), and any presiding officer, including an agency head or designee, who fails to place in the record any such communication, is in violation of this act and may be assessed a civil penalty not to exceed $500 or be subjected to other disciplinary action.

History.—s. 1, ch. 74-310; s. 10, ch. 75-191; s. 12, ch. 76-131; s. 1, ch. 77-174; s. 10, ch. 78-425; s. 765, ch. 95-147; s. 33, ch. 96-159; s. 14, ch. 97-176.



120.665 - Disqualification of agency personnel.

120.665 Disqualification of agency personnel.—

(1) Notwithstanding the provisions of s. 112.3143, any individual serving alone or with others as an agency head may be disqualified from serving in an agency proceeding for bias, prejudice, or interest when any party to the agency proceeding shows just cause by a suggestion filed within a reasonable period of time prior to the agency proceeding. If the disqualified individual was appointed, the appointing power may appoint a substitute to serve in the matter from which the individual is disqualified. If the individual is an elected official, the Governor may appoint a substitute to serve in the matter from which the individual is disqualified. However, if a quorum remains after the individual is disqualified, it shall not be necessary to appoint a substitute.

(2) Any agency action taken by a duly appointed substitute for a disqualified individual shall be as conclusive and effective as if agency action had been taken by the agency as it was constituted prior to any substitution.

History.—s. 1, ch. 74-310; s. 12, ch. 78-425; s. 2, ch. 83-329; s. 767, ch. 95-147; s. 34, ch. 96-159; s. 18, ch. 2013-36.

Note.—Former s. 120.71.



120.68 - Judicial review.

120.68 Judicial review.—

(1)(a) A party who is adversely affected by final agency action is entitled to judicial review.

(b) A preliminary, procedural, or intermediate order of the agency or of an administrative law judge of the Division of Administrative Hearings is immediately reviewable if review of the final agency decision would not provide an adequate remedy.

(2)(a) Judicial review shall be sought in the appellate district where the agency maintains its headquarters or where a party resides or as otherwise provided by law. All proceedings shall be instituted by filing a notice of appeal or petition for review in accordance with the Florida Rules of Appellate Procedure within 30 days after the rendition of the order being appealed. If the appeal is of an order rendered in a proceeding initiated under s. 120.56, the agency whose rule is being challenged shall transmit a copy of the notice of appeal to the committee.

(b) When proceedings under this chapter are consolidated for final hearing and the parties to the consolidated proceeding seek review of final or interlocutory orders in more than one district court of appeal, the courts of appeal are authorized to transfer and consolidate the review proceedings. The court may transfer such appellate proceedings on its own motion, upon motion of a party to one of the appellate proceedings, or by stipulation of the parties to the appellate proceedings. In determining whether to transfer a proceeding, the court may consider such factors as the interrelationship of the parties and the proceedings, the desirability of avoiding inconsistent results in related matters, judicial economy, and the burden on the parties of reproducing the record for use in multiple appellate courts.

(3) The filing of the petition does not itself stay enforcement of the agency decision, but if the agency decision has the effect of suspending or revoking a license, supersedeas shall be granted as a matter of right upon such conditions as are reasonable, unless the court, upon petition of the agency, determines that a supersedeas would constitute a probable danger to the health, safety, or welfare of the state. The agency also may grant a stay upon appropriate terms, but, whether or not the action has the effect of suspending or revoking a license, a petition to the agency for a stay is not a prerequisite to a petition to the court for supersedeas. In any event the court shall specify the conditions, if any, upon which the stay or supersedeas is granted.

(4) Judicial review of any agency action shall be confined to the record transmitted and any additions made thereto in accordance with paragraph (7)(a).

(5) The record for judicial review shall be compiled in accordance with the Florida Rules of Appellate Procedure.

(6)(a) The reviewing court’s decision may be mandatory, prohibitory, or declaratory in form, and it shall provide whatever relief is appropriate irrespective of the original form of the petition. The court may:

1. Order agency action required by law; order agency exercise of discretion when required by law; set aside agency action; remand the case for further agency proceedings; or decide the rights, privileges, obligations, requirements, or procedures at issue between the parties; and

2. Order such ancillary relief as the court finds necessary to redress the effects of official action wrongfully taken or withheld.

(b) If the court sets aside agency action or remands the case to the agency for further proceedings, it may make such interlocutory order as the court finds necessary to preserve the interests of any party and the public pending further proceedings or agency action.

(7) The court shall remand a case to the agency for further proceedings consistent with the court’s decision or set aside agency action, as appropriate, when it finds that:

(a) There has been no hearing prior to agency action and the reviewing court finds that the validity of the action depends upon disputed facts;

(b) The agency’s action depends on any finding of fact that is not supported by competent, substantial evidence in the record of a hearing conducted pursuant to ss. 120.569 and 120.57; however, the court shall not substitute its judgment for that of the agency as to the weight of the evidence on any disputed finding of fact;

(c) The fairness of the proceedings or the correctness of the action may have been impaired by a material error in procedure or a failure to follow prescribed procedure;

(d) The agency has erroneously interpreted a provision of law and a correct interpretation compels a particular action; or

(e) The agency’s exercise of discretion was:

1. Outside the range of discretion delegated to the agency by law;

2. Inconsistent with agency rule;

3. Inconsistent with officially stated agency policy or a prior agency practice, if deviation therefrom is not explained by the agency; or

4. Otherwise in violation of a constitutional or statutory provision;

but the court shall not substitute its judgment for that of the agency on an issue of discretion.

(8) Unless the court finds a ground for setting aside, modifying, remanding, or ordering agency action or ancillary relief under a specified provision of this section, it shall affirm the agency’s action.

(9) A petition challenging an agency rule as an invalid exercise of delegated legislative authority shall not be instituted pursuant to this section, except to review an order entered pursuant to a proceeding under s. 120.56 or s. 120.57(1)(e)1. or (2)(b) or an agency’s findings of immediate danger, necessity, and procedural fairness prerequisite to the adoption of an emergency rule pursuant to s. 120.54(4), unless the sole issue presented by the petition is the constitutionality of a rule and there are no disputed issues of fact.

(10) If an administrative law judge’s final order depends on any fact found by the administrative law judge, the court shall not substitute its judgment for that of the administrative law judge as to the weight of the evidence on any disputed finding of fact. The court shall, however, set aside the final order of the administrative law judge or remand the case to the administrative law judge, if it finds that the final order depends on any finding of fact that is not supported by competent substantial evidence in the record of the proceeding.

History.—s. 1, ch. 74-310; s. 13, ch. 76-131; s. 38, ch. 77-104; s. 1, ch. 77-174; s. 11, ch. 78-425; s. 4, ch. 84-173; s. 7, ch. 87-385; s. 36, ch. 90-302; s. 6, ch. 91-30; s. 1, ch. 91-191; s. 10, ch. 92-166; s. 35, ch. 96-159; s. 15, ch. 97-176; s. 8, ch. 2003-94; s. 5, ch. 2016-116.



120.69 - Enforcement of agency action.

120.69 Enforcement of agency action.—

(1) Except as otherwise provided by statute:

(a) Any agency may seek enforcement of an action by filing a petition for enforcement, as provided in this section, in the circuit court where the subject matter of the enforcement is located.

(b) A petition for enforcement of any agency action may be filed by any substantially interested person who is a resident of the state. However, no such action may be commenced:

1. Prior to 60 days after the petitioner has given notice of the violation of the agency action to the head of the agency concerned, the Attorney General, and any alleged violator of the agency action.

2. If an agency has filed, and is diligently prosecuting, a petition for enforcement.

(c) A petition for enforcement filed by a nongovernmental person shall be in the name of the State of Florida on the relation of the petitioner, and the doctrines of res judicata and collateral estoppel shall apply.

(d) In an action brought under paragraph (b), the agency whose action is sought to be enforced, if not a party, may intervene as a matter of right.

(2) A petition for enforcement may request declaratory relief; temporary or permanent equitable relief; any fine, forfeiture, penalty, or other remedy provided by statute; any combination of the foregoing; or, in the absence of any other specific statutory authority, a fine not to exceed $1,000.

(3) After the court has rendered judgment on a petition for enforcement, no other petition shall be filed or adjudicated against the same agency action, on the basis of the same transaction or occurrence, unless expressly authorized on remand. The doctrines of res judicata and collateral estoppel shall apply, and the court shall make such orders as are necessary to avoid multiplicity of actions.

(4) In all enforcement proceedings:

(a) If enforcement depends on any facts other than those appearing in the record, the court may ascertain such facts under procedures set forth in s. 120.68(7)(a).

(b) If one or more petitions for enforcement and a petition for review involving the same agency action are pending at the same time, the court considering the review petition may order all such actions transferred to and consolidated in one court. Each party shall be under an affirmative duty to notify the court when it becomes aware of multiple proceedings.

(c) Should any party willfully fail to comply with an order of the court, the court shall punish that party in accordance with the law applicable to contempt committed by a person in the trial of any other action.

(5) In any enforcement proceeding the respondent may assert as a defense the invalidity of any relevant statute, the inapplicability of the administrative determination to respondent, compliance by the respondent, the inappropriateness of the remedy sought by the agency, or any combination of the foregoing. In addition, if the petition for enforcement is filed during the time within which the respondent could petition for judicial review of the agency action, the respondent may assert the invalidity of the agency action.

(6) Notwithstanding any other provision of this section, upon receipt of evidence that an alleged violation of an agency’s action presents an imminent and substantial threat to the public health, safety, or welfare, the agency may bring suit for immediate temporary relief in an appropriate circuit court, and the granting of such temporary relief shall not have res judicata or collateral estoppel effect as to further relief sought under a petition for enforcement relating to the same violation.

(7) In any final order on a petition for enforcement the court may award to the prevailing party all or part of the costs of litigation and reasonable attorney’s fees and expert witness fees, whenever the court determines that such an award is appropriate.

History.—s. 1, ch. 74-310; s. 766, ch. 95-147; s. 36, ch. 96-159.



120.695 - Notice of noncompliance; designation of minor violation of rules.

120.695 Notice of noncompliance; designation of minor violation of rules.—

(1) It is the policy of the state that the purpose of regulation is to protect the public by attaining compliance with the policies established by the Legislature. Fines and other penalties may be provided in order to assure compliance; however, the collection of fines and the imposition of penalties are intended to be secondary to the primary goal of attaining compliance with an agency’s rules. It is the intent of the Legislature that an agency charged with enforcing rules shall issue a notice of noncompliance as its first response to a minor violation of a rule in any instance in which it is reasonable to assume that the violator was unaware of the rule or unclear as to how to comply with it.

(2)(a) Each agency shall issue a notice of noncompliance as a first response to a minor violation of a rule. A “notice of noncompliance” is a notification by the agency charged with enforcing the rule issued to the person or business subject to the rule. A notice of noncompliance may not be accompanied with a fine or other disciplinary penalty. It must identify the specific rule that is being violated, provide information on how to comply with the rule, and specify a reasonable time for the violator to comply with the rule. A rule is agency action that regulates a business, occupation, or profession, or regulates a person operating a business, occupation, or profession, and that, if not complied with, may result in a disciplinary penalty.

(b) Each agency shall review all of its rules and designate those for which a violation would be a minor violation and for which a notice of noncompliance must be the first enforcement action taken against a person or business subject to regulation. A violation of a rule is a minor violation if it does not result in economic or physical harm to a person or adversely affect the public health, safety, or welfare or create a significant threat of such harm.

(c)1. No later than June 30, 2017, and after such date within 3 months after any request of the rules ombudsman in the Executive Office of the Governor, each agency shall review its rules and certify to the President of the Senate, the Speaker of the House of Representatives, the committee, and the rules ombudsman those rules that have been designated as rules the violation of which would be a minor violation under paragraph (b), consistent with the legislative intent stated in subsection (1).

2. Beginning July 1, 2017, each agency shall:

a. Publish all rules that the agency has designated as rules the violation of which would be a minor violation, either as a complete list on the agency’s website or by incorporation of the designations in the agency’s disciplinary guidelines adopted as a rule.

b. Ensure that all investigative and enforcement personnel are knowledgeable about the agency’s designations under this section.

3. For each rule filed for adoption, the agency head shall certify whether any part of the rule is designated as a rule the violation of which would be a minor violation and shall update the listing required by sub-subparagraph 2.a.

(d) The Governor or the Governor and Cabinet, as appropriate, may evaluate the review and designation effects of each agency subject to the direction and supervision of such authority and may direct a different designation than that applied by such agency.

(e) Notwithstanding s. 120.52(1)(a), this section does not apply to:

1. The Department of Corrections;

2. Educational units;

3. The regulation of law enforcement personnel; or

4. The regulation of teachers.

(f) Designation pursuant to this section is not subject to challenge under this chapter.

History.—s. 1, ch. 95-402; s. 6, ch. 2016-116.



120.72 - Legislative intent; references to chapter 120 or portions thereof.

120.72 Legislative intent; references to chapter 120 or portions thereof.—Unless expressly provided otherwise, a reference in any section of the Florida Statutes to chapter 120 or to any section or sections or portion of a section of chapter 120 includes, and shall be understood as including, all subsequent amendments to chapter 120 or to the referenced section or sections or portions of a section.

History.—s. 3, ch. 74-310; s. 1, ch. 76-207; s. 1, ch. 77-174; s. 57, ch. 78-95; s. 13, ch. 78-425; s. 38, ch. 96-159.



120.73 - Circuit court proceedings; declaratory judgments.

120.73 Circuit court proceedings; declaratory judgments.—Nothing in this chapter shall be construed to repeal any provision of the Florida Statutes which grants the right to a proceeding in the circuit court in lieu of an administrative hearing or to divest the circuit courts of jurisdiction to render declaratory judgments under the provisions of chapter 86.

History.—s. 11, ch. 75-191; s. 14, ch. 78-425.



120.74 - Agency annual rulemaking and regulatory plans; reports.

120.74 Agency annual rulemaking and regulatory plans; reports.—

(1) REGULATORY PLAN.—By October 1 of each year, each agency shall prepare a regulatory plan.

(a) The plan must include a listing of each law enacted or amended during the previous 12 months which creates or modifies the duties or authority of the agency. If the Governor or the Attorney General provides a letter to the committee stating that a law affects all or most agencies, the agency may exclude the law from its plan. For each law listed by an agency under this paragraph, the plan must state:

1. Whether the agency must adopt rules to implement the law.

2. If rulemaking is necessary to implement the law:

a. Whether a notice of rule development has been published and, if so, the citation to such notice in the Florida Administrative Register.

b. The date by which the agency expects to publish the notice of proposed rule under s. 120.54(3)(a).

3. If rulemaking is not necessary to implement the law, a concise written explanation of the reasons why the law may be implemented without rulemaking.

(b) The plan must also include a listing of each law not otherwise listed pursuant to paragraph (a) which the agency expects to implement by rulemaking before the following July 1, except emergency rulemaking. For each law listed under this paragraph, the plan must state whether the rulemaking is intended to simplify, clarify, increase efficiency, improve coordination with other agencies, reduce regulatory costs, or delete obsolete, unnecessary, or redundant rules.

(c) The plan must include any desired update to the prior year’s regulatory plan or supplement published pursuant to subsection (7). If, in a prior year, a law was identified under this paragraph or under subparagraph (a)1. as a law requiring rulemaking to implement but a notice of proposed rule has not been published:

1. The agency shall identify and again list such law, noting the applicable notice of rule development by citation to the Florida Administrative Register; or

2. If the agency has subsequently determined that rulemaking is not necessary to implement the law, the agency shall identify such law, reference the citation to the applicable notice of rule development in the Florida Administrative Register, and provide a concise written explanation of the reason why the law may be implemented without rulemaking.

(d) The plan must include a certification executed on behalf of the agency by both the agency head, or, if the agency head is a collegial body, the presiding officer; and the individual acting as principal legal advisor to the agency head. The certification must:

1. Verify that the persons executing the certification have reviewed the plan.

2. Verify that the agency regularly reviews all of its rules and identify the period during which all rules have most recently been reviewed to determine if the rules remain consistent with the agency’s rulemaking authority and the laws implemented.

(2) PUBLICATION AND DELIVERY TO THE COMMITTEE.—

(a) By October 1 of each year, each agency shall:

1. Publish its regulatory plan on its website or on another state website established for publication of administrative law records. A clearly labeled hyperlink to the current plan must be included on the agency’s primary website homepage.

2. Electronically deliver to the committee a copy of the certification required in paragraph (1)(d).

3. Publish in the Florida Administrative Register a notice identifying the date of publication of the agency’s regulatory plan. The notice must include a hyperlink or website address providing direct access to the published plan.

(b) To satisfy the requirements of paragraph (a), a board established under s. 20.165(4), and any other board or commission receiving administrative support from the Department of Business and Professional Regulation, may coordinate with the Department of Business and Professional Regulation, and a board established under s. 20.43(3)(g) may coordinate with the Department of Health, for inclusion of the board’s or commission’s plan and notice of publication in the coordinating department’s plan and notice and for the delivery of the required documentation to the committee.

(c) A regulatory plan prepared under subsection (1) and any regulatory plan published under this chapter before July 1, 2014, shall be maintained at an active website for 10 years after the date of initial publication on the agency’s website or another state website.

(3) DEPARTMENT REVIEW OF BOARD PLAN.—By October 15 of each year:

(a) For each board established under s. 20.165(4) and any other board or commission receiving administrative support from the Department of Business and Professional Regulation, the Department of Business and Professional Regulation shall file with the committee a certification that the department has reviewed each board’s and commission’s regulatory plan. A certification may relate to more than one board or commission.

(b) For each board established under s. 20.43(3)(g), the Department of Health shall file with the committee a certification that the department has reviewed the board’s regulatory plan. A certification may relate to more than one board.

(4) DEADLINE FOR RULE DEVELOPMENT.—By November 1 of each year, each agency shall publish a notice of rule development under s. 120.54(2) for each law identified in the agency’s regulatory plan pursuant to subparagraph (1)(a)1. for which rulemaking is necessary to implement but for which the agency did not report the publication of a notice of rule development under subparagraph (1)(a)2.

(5) DEADLINE TO PUBLISH PROPOSED RULE.—For each law for which implementing rulemaking is necessary as identified in the agency’s plan pursuant to subparagraph (1)(a)1. or subparagraph (1)(c)1., the agency shall publish a notice of proposed rule pursuant to s. 120.54(3)(a) by April 1 of the year following the deadline for the regulatory plan. This deadline may be extended if the agency publishes a notice of extension in the Florida Administrative Register identifying each rulemaking proceeding for which an extension is being noticed by citation to the applicable notice of rule development as published in the Florida Administrative Register. The agency shall include a concise statement in the notice of extension identifying any issues that are causing the delay in rulemaking. An extension shall expire on October 1 after the April 1 deadline, provided that the regulatory plan due on October 1 may further extend the rulemaking proceeding by identification pursuant to subparagraph (1)(c)1. or conclude the rulemaking proceeding by identification pursuant to subparagraph (1)(c)2. A published regulatory plan may be corrected at any time to accomplish the purpose of extending or concluding an affected rulemaking proceeding and is deemed corrected as of the October 1 due date. Upon publication of a correction, the agency shall publish in the Florida Administrative Register a notice of the date of the correction identifying the affected rulemaking proceeding by applicable citation to the Florida Administrative Register.

(6) CERTIFICATIONS.—Each agency shall file a certification with the committee upon compliance with subsection (4) and upon filing a notice under subsection (5) of either a deadline extension or a regulatory plan correction. A certification may relate to more than one notice or contemporaneous act. The date or dates of compliance shall be noted in each certification.

(7) SUPPLEMENTING THE REGULATORY PLAN.—After publication of the regulatory plan, the agency shall supplement the plan within 30 days after a bill becomes a law if the law is enacted before the next regular session of the Legislature and the law substantively modifies the agency’s specifically delegated legal duties, unless the law affects all or most state agencies as identified by letter to the committee from the Governor or the Attorney General. The supplement must include the information required in paragraph (1)(a) and shall be published as required in subsection (2), but no certification or delivery to the committee is required. The agency shall publish in the Florida Administrative Register notice of publication of the supplement, and include a hyperlink on its website or web address for direct access to the published supplement. For each law reported in the supplement, if rulemaking is necessary to implement the law, the agency shall publish a notice of rule development by the later of the date provided in subsection (4) or 60 days after the bill becomes a law, and a notice of proposed rule shall be published by the later of the date provided in subsection (5) or 120 days after the bill becomes a law. The proposed rule deadline may be extended to the following October 1 by notice as provided in subsection (5). If such proposed rule has not been filed by October 1, a law included in a supplement shall also be included in the next annual plan pursuant to subsection (1).

(8) FAILURE TO COMPLY.—If an agency fails to comply with a requirement of paragraph (2)(a) or subsection (5), within 15 days after written demand from the committee or from the chair of any other legislative committee, the agency shall deliver a written explanation of the reasons for noncompliance to the committee, the President of the Senate, the Speaker of the House of Representatives, and the chair of any legislative committee requesting the explanation of the reasons for noncompliance.

(9) EDUCATIONAL UNITS.—This section does not apply to educational units.

History.—s. 46, ch. 96-399; s. 16, ch. 97-176; s. 9, ch. 2006-82; s. 15, ch. 2008-104; s. 8, ch. 2008-149; s. 4, ch. 2011-225; s. 20, ch. 2014-17; s. 2, ch. 2014-39; s. 2, ch. 2015-162.



120.80 - Exceptions and special requirements; agencies.

120.80 Exceptions and special requirements; agencies.—

(1) DIVISION OF ADMINISTRATIVE HEARINGS.—

(a) Division as a party.—Notwithstanding s. 120.57(1)(a), a hearing in which the division is a party may not be conducted by an administrative law judge assigned by the division. An attorney assigned by the Administration Commission shall be the hearing officer.

(b) Workers’ compensation.—Notwithstanding s. 120.52(1), a judge of compensation claims, in adjudicating matters under chapter 440, is not an agency or part of an agency for purposes of this chapter.

(2) DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES.—

(a) Marketing orders under chapter 527, chapter 573, or chapter 601 are not rules.

(b) Notwithstanding s. 120.57(1)(a), hearings held by the Department of Agriculture and Consumer Services pursuant to chapter 601 need not be conducted by an administrative law judge assigned by the division.

(3) OFFICE OF FINANCIAL REGULATION.—

(a) Notwithstanding s. 120.60(1), in proceedings for the issuance, denial, renewal, or amendment of a license or approval of a merger pursuant to title XXXVIII:

1.a. The Office of Financial Regulation of the Financial Services Commission shall have published in the Florida Administrative Register notice of the application within 21 days after receipt.

b. Within 21 days after publication of notice, any person may request a hearing. Failure to request a hearing within 21 days after notice constitutes a waiver of any right to a hearing. The Office of Financial Regulation or an applicant may request a hearing at any time prior to the issuance of a final order. Hearings shall be conducted pursuant to ss. 120.569 and 120.57, except that the Financial Services Commission shall by rule provide for participation by the general public.

2. Should a hearing be requested as provided by sub-subparagraph 1.b., the applicant or licensee shall publish at its own cost a notice of the hearing in a newspaper of general circulation in the area affected by the application. The Financial Services Commission may by rule specify the format and size of the notice.

3. Notwithstanding s. 120.60(1), and except as provided in subparagraph 4., an application for license for a new bank, new trust company, new credit union, new savings and loan association, or new licensed family trust company must be approved or denied within 180 days after receipt of the original application or receipt of the timely requested additional information or correction of errors or omissions. An application for such a license or for acquisition of such control which is not approved or denied within the 180-day period or within 30 days after conclusion of a public hearing on the application, whichever is later, shall be deemed approved subject to the satisfactory completion of conditions required by statute as a prerequisite to license and approval of insurance of accounts for a new bank, a new savings and loan association, a new credit union, or a new licensed family trust company by the appropriate insurer.

4. In the case of an application for license to establish a new bank, trust company, or capital stock savings association in which a foreign national proposes to own or control 10 percent or more of any class of voting securities, and in the case of an application by a foreign national for approval to acquire control of a bank, trust company, or capital stock savings association, the Office of Financial Regulation shall request that a public hearing be conducted pursuant to ss. 120.569 and 120.57. Notice of such hearing shall be published by the applicant as provided in subparagraph 2. The failure of such foreign national to appear personally at the hearing shall be grounds for denial of the application. Notwithstanding s. 120.60(1) and subparagraph 3., every application involving a foreign national shall be approved or denied within 1 year after receipt of the original application or any timely requested additional information or the correction of any errors or omissions, or within 30 days after the conclusion of the public hearing on the application, whichever is later.

(b) In any application for a license or merger pursuant to title XXXVIII which is referred by the agency to the division for hearing, the administrative law judge shall complete and submit to the agency and to all parties a written report consisting of findings of fact and rulings on evidentiary matters. The agency shall allow each party at least 10 days in which to submit written exceptions to the report.

(4) DEPARTMENT OF BUSINESS AND PROFESSIONAL REGULATION.—

(a) Business regulation.—The Division of Pari-mutuel Wagering is exempt from the hearing and notice requirements of ss. 120.569 and 120.57(1)(a), but only for stewards, judges, and boards of judges when the hearing is to be held for the purpose of the imposition of fines or suspensions as provided by rules of the Division of Pari-mutuel Wagering, but not for revocations, and only upon violations of subparagraphs 1.-6. The Division of Pari-mutuel Wagering shall adopt rules establishing alternative procedures, including a hearing upon reasonable notice, for the following violations:

1. Horse riding, harness riding, greyhound interference, and jai alai game actions in violation of chapter 550.

2. Application and usage of drugs and medication to horses, greyhounds, and jai alai players in violation of chapter 550.

3. Maintaining or possessing any device which could be used for the injection or other infusion of a prohibited drug to horses, greyhounds, and jai alai players in violation of chapter 550.

4. Suspensions under reciprocity agreements between the Division of Pari-mutuel Wagering and regulatory agencies of other states.

5. Assault or other crimes of violence on premises licensed for pari-mutuel wagering.

6. Prearranging the outcome of any race or game.

(b) Professional regulation.—Notwithstanding s. 120.57(1)(a), formal hearings may not be conducted by the Secretary of Business and Professional Regulation or a board or member of a board within the Department of Business and Professional Regulation for matters relating to the regulation of professions, as defined by chapter 455.

(5) FLORIDA LAND AND WATER ADJUDICATORY COMMISSION.—Notwithstanding the provisions of s. 120.57(1)(a), when the Florida Land and Water Adjudicatory Commission receives a notice of appeal pursuant to s. 380.07, the commission shall notify the division within 60 days after receipt of the notice of appeal if the commission elects to request the assignment of an administrative law judge.

(6) DEPARTMENT OF LAW ENFORCEMENT.—Law enforcement policies and procedures of the Department of Law Enforcement which relate to the following are not rules as defined by this chapter:

(a) The collection, management, and dissemination of active criminal intelligence information and active criminal investigative information; management of criminal investigations; and management of undercover investigations and the selection, assignment, and fictitious identity of undercover personnel.

(b) The recruitment, management, identity, and remuneration of confidential informants or sources.

(c) Surveillance techniques, the selection of surveillance personnel, and electronic surveillance, including court-ordered and consensual interceptions of communication conducted pursuant to chapter 934.

(d) The safety and release of hostages.

(e) The provision of security and protection to public figures.

(f) The protection of witnesses.

(7) DEPARTMENT OF CHILDREN AND FAMILIES.—Notwithstanding s. 120.57(1)(a), hearings conducted within the Department of Children and Families in the execution of those social and economic programs administered by the former Division of Family Services of the former Department of Health and Rehabilitative Services prior to the reorganization effected by chapter 75-48, Laws of Florida, need not be conducted by an administrative law judge assigned by the division.

(8) DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES.—

(a) Driver licenses.—

1. Notwithstanding s. 120.57(1)(a), hearings regarding driver licensing pursuant to chapter 322 need not be conducted by an administrative law judge assigned by the division.

2. Notwithstanding s. 120.60(5), cancellation, suspension, or revocation of a driver license shall be by personal delivery to the licensee or by first-class mail as provided in s. 322.251.

(b) Wrecker operators.—Notwithstanding s. 120.57(1)(a), hearings held by the Division of the Florida Highway Patrol of the Department of Highway Safety and Motor Vehicles to deny, suspend, or remove a wrecker operator from participating in the wrecker rotation system established by s. 321.051 need not be conducted by an administrative law judge assigned by the division. These hearings shall be held by a hearing officer appointed by the director of the Division of the Florida Highway Patrol.

(9) OFFICE OF INSURANCE REGULATION.—Notwithstanding s. 120.60(1), every application for a certificate of authority as required by s. 624.401 shall be approved or denied within 180 days after receipt of the original application. Any application for a certificate of authority which is not approved or denied within the 180-day period, or within 30 days after conclusion of a public hearing held on the application, shall be deemed approved, subject to the satisfactory completion of conditions required by statute as a prerequisite to licensure.

(10) DEPARTMENT OF ECONOMIC OPPORTUNITY.—

(a) Notwithstanding s. 120.54, the rulemaking provisions of this chapter do not apply to reemployment assistance appeals referees.

(b) Notwithstanding s. 120.54(5), the uniform rules of procedure do not apply to appeal proceedings conducted under chapter 443 by the Reemployment Assistance Appeals Commission, special deputies, or reemployment assistance appeals referees.

(c) Notwithstanding s. 120.57(1)(a), hearings under chapter 443 may not be conducted by an administrative law judge assigned by the division, but instead shall be conducted by the Reemployment Assistance Appeals Commission in reemployment assistance appeals, reemployment assistance appeals referees, and the Department of Economic Opportunity or its special deputies under s. 443.141.

(11) NATIONAL GUARD.—Notwithstanding s. 120.52(16), the enlistment, organization, administration, equipment, maintenance, training, and discipline of the militia, National Guard, organized militia, and unorganized militia, as provided by s. 2, Art. X of the State Constitution, are not rules as defined by this chapter.

(12) PUBLIC EMPLOYEES RELATIONS COMMISSION.—

(a) Notwithstanding s. 120.57(1)(a), hearings within the jurisdiction of the Public Employees Relations Commission need not be conducted by an administrative law judge assigned by the division.

(b) Section 120.60 does not apply to certification of employee organizations pursuant to s. 447.307.

(13) FLORIDA PUBLIC SERVICE COMMISSION.—

(a) Agency statements that relate to cost-recovery clauses, factors, or mechanisms implemented pursuant to chapter 366, relating to public utilities, are exempt from the provisions of s. 120.54(1)(a).

(b) Notwithstanding ss. 120.569 and 120.57, a hearing on an objection to proposed action of the Florida Public Service Commission may only address the issues in dispute. Issues in the proposed action which are not in dispute are deemed stipulated.

(c) The Florida Public Service Commission is exempt from the time limitations in s. 120.60(1) when issuing a license.

(d) Notwithstanding the provisions of this chapter, in implementing the Telecommunications Act of 1996, Pub. L. No. 104-104, the Public Service Commission is authorized to employ procedures consistent with that act.

(e) Notwithstanding the provisions of this chapter, s. 350.128, or s. 364.381, appellate jurisdiction for Public Service Commission decisions that implement the Telecommunications Act of 1996, Pub. L. No. 104-104, shall be consistent with the provisions of that act.

(f) Notwithstanding any provision of this chapter, all public utilities and companies regulated by the Public Service Commission shall be entitled to proceed under the interim rate provisions of chapter 364 or the procedures for interim rates contained in chapter 74-195, Laws of Florida, or as otherwise provided by law.

(14) DEPARTMENT OF REVENUE.—

(a) Assessments.—An assessment of tax, penalty, or interest by the Department of Revenue is not a final order as defined by this chapter. Assessments by the Department of Revenue shall be deemed final as provided in the statutes and rules governing the assessment and collection of taxes.

(b) Taxpayer contest proceedings.—

1. In any administrative proceeding brought pursuant to this chapter as authorized by s. 72.011(1), the taxpayer shall be designated the “petitioner” and the Department of Revenue shall be designated the “respondent,” except that for actions contesting an assessment or denial of refund under chapter 207, the Department of Highway Safety and Motor Vehicles shall be designated the “respondent,” and for actions contesting an assessment or denial of refund under chapters 210, 550, 561, 562, 563, 564, and 565, the Department of Business and Professional Regulation shall be designated the “respondent.”

2. In any such administrative proceeding, the applicable department’s burden of proof, except as otherwise specifically provided by general law, shall be limited to a showing that an assessment has been made against the taxpayer and the factual and legal grounds upon which the applicable department made the assessment.

3.a. Prior to filing a petition under this chapter, the taxpayer shall pay to the applicable department the amount of taxes, penalties, and accrued interest assessed by that department which are not being contested by the taxpayer. Failure to pay the uncontested amount shall result in the dismissal of the action and imposition of an additional penalty of 25 percent of the amount taxed.

b. The requirements of s. 72.011(2) and (3)(a) are jurisdictional for any action under this chapter to contest an assessment or denial of refund by the Department of Revenue, the Department of Highway Safety and Motor Vehicles, or the Department of Business and Professional Regulation.

4. Except as provided in s. 220.719, further collection and enforcement of the contested amount of an assessment for nonpayment or underpayment of any tax, interest, or penalty shall be stayed beginning on the date a petition is filed. Upon entry of a final order, an agency may resume collection and enforcement action.

5. The prevailing party, in a proceeding under ss. 120.569 and 120.57 authorized by s. 72.011(1), may recover all legal costs incurred in such proceeding, including reasonable attorney’s fees, if the losing party fails to raise a justiciable issue of law or fact in its petition or response.

6. Upon review pursuant to s. 120.68 of final agency action concerning an assessment of tax, penalty, or interest with respect to a tax imposed under chapter 212, or the denial of a refund of any tax imposed under chapter 212, if the court finds that the Department of Revenue improperly rejected or modified a conclusion of law, the court may award reasonable attorney’s fees and reasonable costs of the appeal to the prevailing appellant.

(c) Proceedings to establish paternity or paternity and child support; orders to appear for genetic testing; proceedings for administrative support orders.—In proceedings to establish paternity or paternity and child support pursuant to s. 409.256 and proceedings for the establishment of administrative support orders pursuant to s. 409.2563, final orders in cases referred by the Department of Revenue to the Division of Administrative Hearings shall be entered by the division’s administrative law judge and transmitted to the Department of Revenue for filing and rendering. The Department of Revenue has the right to seek judicial review under s. 120.68 of a final order entered by an administrative law judge. The Department of Revenue or the person ordered to appear for genetic testing may seek immediate judicial review under s. 120.68 of an order issued by an administrative law judge pursuant to s. 409.256(5)(b). Final orders that adjudicate paternity or paternity and child support pursuant to s. 409.256 and administrative support orders rendered pursuant to s. 409.2563 may be enforced pursuant to s. 120.69 or, alternatively, by any method prescribed by law for the enforcement of judicial support orders, except contempt. Hearings held by the Division of Administrative Hearings pursuant to ss. 409.256, 409.2563, and 409.25635 shall be held in the judicial circuit where the person receiving services under Title IV-D resides or, if the person receiving services under Title IV-D does not reside in this state, in the judicial circuit where the respondent resides. If the department and the respondent agree, the hearing may be held in another location. If ordered by the administrative law judge, the hearing may be conducted telephonically or by videoconference.

(15) DEPARTMENT OF HEALTH.—Notwithstanding s. 120.57(1)(a), formal hearings may not be conducted by the State Surgeon General, the Secretary of Health Care Administration, or a board or member of a board within the Department of Health or the Agency for Health Care Administration for matters relating to the regulation of professions, as defined by chapter 456. Notwithstanding s. 120.57(1)(a), hearings conducted within the Department of Health in execution of the Special Supplemental Nutrition Program for Women, Infants, and Children; Child Care Food Program; Children’s Medical Services Program; the Brain and Spinal Cord Injury Program; and the exemption from disqualification reviews for certified nurse assistants program need not be conducted by an administrative law judge assigned by the division. The Department of Health may contract with the Department of Children and Families for a hearing officer in these matters.

(16) FLORIDA BUILDING COMMISSION.—

(a) Notwithstanding the provisions of s. 120.542, the Florida Building Commission may not accept a petition for waiver or variance and may not grant any waiver or variance from the requirements of the Florida Building Code.

(b) The Florida Building Commission shall adopt within the Florida Building Code criteria and procedures for alternative means of compliance with the code or local amendments thereto, for enforcement by local governments, local enforcement districts, or other entities authorized by law to enforce the Florida Building Code. Appeals from the denial of the use of alternative means shall be heard by the local board, if one exists, and may be appealed to the Florida Building Commission.

(c) Notwithstanding ss. 120.565, 120.569, and 120.57, the Florida Building Commission and hearing officer panels appointed by the commission in accordance with s. 553.775(3)(c)1. may conduct proceedings to review decisions of local building code officials in accordance with s. 553.775(3)(c).

(d) Section 120.541(3) does not apply to the adoption of amendments and the triennial update to the Florida Building Code expressly authorized by s. 553.73.

(17) STATE FIRE MARSHAL.—Section 120.541(3) does not apply to the adoption of amendments and the triennial update to the Florida Fire Prevention Code expressly authorized by s. 633.202.

(18) DEPARTMENT OF TRANSPORTATION.—Sections 120.54(3)(b) and 120.541 do not apply to the adjustment of tolls pursuant to s. 338.165(3).

History.—s. 41, ch. 96-159; s. 13, ch. 98-166; s. 10, ch. 99-8; s. 4, ch. 99-397; s. 1, ch. 2000-141; s. 17, ch. 2000-151; s. 2, ch. 2000-160; s. 11, ch. 2000-304; s. 4, ch. 2000-305; ss. 2, 11, ch. 2000-312; s. 4, ch. 2000-355; s. 3, ch. 2000-367; s. 18, ch. 2001-158; s. 2, ch. 2001-279; s. 8, ch. 2002-173; s. 1, ch. 2002-239; s. 3, ch. 2003-36; s. 139, ch. 2003-261; s. 1, ch. 2004-52; s. 7, ch. 2004-334; ss. 12, 13, ch. 2005-39; s. 1, ch. 2005-96; s. 13, ch. 2005-147; s. 1, ch. 2005-209; s. 5, ch. 2006-45; s. 9, ch. 2008-6; s. 16, ch. 2008-104; s. 5, ch. 2009-187; s. 1, ch. 2011-64; s. 50, ch. 2011-142; s. 8, ch. 2011-225; s. 43, ch. 2012-30; s. 12, ch. 2013-14; s. 120, ch. 2013-183; s. 32, ch. 2014-19; s. 37, ch. 2014-97.



120.81 - Exceptions and special requirements; general areas.

120.81 Exceptions and special requirements; general areas.—

(1) EDUCATIONAL UNITS.—

(a) Notwithstanding s. 120.536(1) and the flush left provisions of s. 120.52(8), district school boards may adopt rules to implement their general powers under s. 1001.41.

(b) The preparation or modification of curricula by an educational unit is not a rule as defined by this chapter.

(c) Notwithstanding s. 120.52(16), any tests, test scoring criteria, or testing procedures relating to student assessment which are developed or administered by the Department of Education pursuant to s. 1003.4282, s. 1008.22, or s. 1008.25, or any other statewide educational tests required by law, are not rules.

(d) Notwithstanding any other provision of this chapter, educational units shall not be required to include the full text of the rule or rule amendment in notices relating to rules and need not publish these or other notices in the Florida Administrative Register, but notice shall be made:

1. By publication in a newspaper of general circulation in the affected area;

2. By mail to all persons who have made requests of the educational unit for advance notice of its proceedings and to organizations representing persons affected by the proposed rule; and

3. By posting in appropriate places so that those particular classes of persons to whom the intended action is directed may be duly notified.

(e) Educational units, other than the Florida School for the Deaf and the Blind, shall not be required to make filings with the committee of the documents required to be filed by s. 120.54 or s. 120.55(1)(a)4.

(f) Notwithstanding s. 120.57(1)(a), hearings which involve student disciplinary suspensions or expulsions may be conducted by educational units.

(g) Sections 120.569 and 120.57 do not apply to any proceeding in which the substantial interests of a student are determined by a state university or a community college.

(h) Notwithstanding ss. 120.569 and 120.57, in a hearing involving a student disciplinary suspension or expulsion conducted by an educational unit, the 14-day notice of hearing requirement may be waived by the agency head or the hearing officer without the consent of parties.

(i) For purposes of s. 120.68, a district school board whose decision is reviewed under the provisions of s. 1012.33 and whose final action is modified by a superior administrative decision shall be a party entitled to judicial review of the final action.

(j) Notwithstanding s. 120.525(2), the agenda for a special meeting of a district school board under authority of s. 1001.372(1) shall be prepared upon the calling of the meeting, but not less than 48 hours prior to the meeting.

(k) Students are not persons subject to regulation for the purposes of petitioning for a variance or waiver to rules of educational units under s. 120.542.

(l) Sections 120.54(3)(b) and 120.541 do not apply to the adoption of rules pursuant to s. 1012.22, s. 1012.27, s. 1012.335, s. 1012.34, or s. 1012.795.

(2) LOCAL UNITS OF GOVERNMENT.—

(a) Local units of government with jurisdiction in only one county or part thereof shall not be required to make filings with the committee of the documents required to be filed by s. 120.54.

(b) Notwithstanding any other provision of this chapter, units of government with jurisdiction in only one county or part thereof need not publish required notices in the Florida Administrative Register, but shall publish these notices in the manner required by their enabling acts for notice of rulemaking or notice of meeting. Notices relating to rules are not required to include the full text of the rule or rule amendment.

(3) PRISONERS AND PAROLEES.—

(a) Notwithstanding s. 120.52(13), prisoners, as defined by s. 944.02, shall not be considered parties in any proceedings other than those under s. 120.54(3)(c) or (7), and may not seek judicial review under s. 120.68 of any other agency action. Prisoners are not eligible to seek an administrative determination of an agency statement under s. 120.56(4). Parolees shall not be considered parties for purposes of agency action or judicial review when the proceedings relate to the rescission or revocation of parole.

(b) Notwithstanding s. 120.54(3)(c), prisoners, as defined by s. 944.02, may be limited by the Department of Corrections to an opportunity to present evidence and argument on issues under consideration by submission of written statements concerning intended action on any department rule.

(c) Notwithstanding ss. 120.569 and 120.57, in a preliminary hearing for revocation of parole, no less than 7 days’ notice of hearing shall be given.

(4) REGULATION OF PROFESSIONS.—Notwithstanding s. 120.569(2)(g), in a proceeding against a licensed professional or in a proceeding for licensure of an applicant for professional licensure which involves allegations of sexual misconduct:

(a) The testimony of the victim of the sexual misconduct need not be corroborated.

(b) Specific instances of prior consensual sexual activity between the victim of the sexual misconduct and any person other than the offender is inadmissible, unless:

1. It is first established to the administrative law judge in a proceeding in camera that the victim of the sexual misconduct is mistaken as to the identity of the perpetrator of the sexual misconduct; or

2. If consent by the victim of the sexual misconduct is at issue and it is first established to the administrative law judge in a proceeding in camera that such evidence tends to establish a pattern of conduct or behavior on the part of such victim which is so similar to the conduct or behavior in the case that it is relevant to the issue of consent.

(c) Reputation evidence relating to the prior sexual conduct of a victim of sexual misconduct is inadmissible.

(5) HUNTING AND FISHING REGULATION.—Agency action which has the effect of altering established hunting or fishing seasons, or altering established annual harvest limits for saltwater fishing if the procedure for altering such harvest limits is set out by rule of the Fish and Wildlife Conservation Commission, is not a rule as defined by this chapter, provided such action is adequately noticed in the area affected through publishing in a newspaper of general circulation or through notice by broadcasting by electronic media.

(6) RISK IMPACT STATEMENT.—The Department of Environmental Protection shall prepare a risk impact statement for any rule that is proposed for approval by the Environmental Regulation Commission and that establishes or changes standards or criteria based on impacts to or effects upon human health. The Department of Agriculture and Consumer Services shall prepare a risk impact statement for any rule that is proposed for adoption that establishes standards or criteria based on impacts to or effects upon human health.

(a) This subsection does not apply to rules adopted pursuant to federally delegated or mandated programs where such rules are identical or substantially identical to the federal regulations or laws being adopted or implemented by the Department of Environmental Protection or Department of Agriculture and Consumer Services, as applicable. However, the Department of Environmental Protection and the Department of Agriculture and Consumer Services shall identify any risk analysis information available to them from the Federal Government that has formed the basis of such a rule.

(b) This subsection does not apply to emergency rules adopted pursuant to this chapter.

(c) The Department of Environmental Protection and the Department of Agriculture and Consumer Services shall prepare and publish notice of the availability of a clear and concise risk impact statement for all applicable rules. The risk impact statement must explain the risk to the public health addressed by the rule and shall identify and summarize the source of the scientific information used in evaluating that risk.

(d) Nothing in this subsection shall be construed to create a new cause of action or basis for challenging a rule nor diminish any existing cause of action or basis for challenging a rule.

History.—s. 42, ch. 96-159; s. 17, ch. 97-176; s. 49, ch. 99-2; s. 65, ch. 99-245; s. 7, ch. 99-379; s. 28, ch. 99-398; s. 4, ch. 2000-214; s. 897, ch. 2002-387; s. 17, ch. 2008-104; s. 4, ch. 2010-78; s. 9, ch. 2011-225; s. 13, ch. 2013-14; s. 37, ch. 2013-35; s. 21, ch. 2014-17; s. 3, ch. 2014-39; s. 24, ch. 2014-184.






Chapter 121 - FLORIDA RETIREMENT SYSTEM

Part I - GENERAL PROVISIONS (ss. 121.011-121.40)

121.011 - Florida Retirement System.

121.011 Florida Retirement System.—

(1) SHORT TITLE.—This chapter shall be known and cited as the “Florida Retirement System Act.”

(2) CONSOLIDATION OF EXISTING SYSTEMS AND LAWS.—

(a) Any officer or employee who is elected, appointed, or employed by the state or any subdivision thereof on or after December 1, 1970, shall not be eligible for membership, rights, or any privileges under chapters 122 (State and County Officers and Employees’ Retirement System) and 238 (retirement system for school teachers) and those sections of chapter 321 pertaining to highway patrol pensions and pension trust fund.

(b) The chapters or retirement system laws named in paragraph (a) are hereby consolidated as separate instruments appended to the “Florida Retirement System Act” established by this chapter, and the administration of said chapters or retirement systems shall be consolidated with the administration of the Florida Retirement System established by this chapter, and the Florida Retirement System shall assume all liabilities related to the payment of benefits to members and their beneficiaries under the respective retirement systems of the members and their beneficiaries.

(3) PRESERVATION OF RIGHTS.—

(a) The rights of members of the retirement systems established by chapters 122, 238, and 321 shall not be impaired, nor shall their benefits be reduced by virtue of any part of this chapter, except that if an eligible member of a retirement system established by chapter 122, chapter 238, or chapter 321, elects between April 15, 1971, and June 1, 1971, inclusive, to transfer to the Florida Retirement System, he or she shall be transferred to the Florida Retirement System on June 1, 1971, and shall be subject to the provisions of the Florida Retirement System established by this chapter and at retirement have his or her benefits calculated in accordance with the provisions of s. 121.091.

(b) The rights of members of any retirement system established by local or special act or municipal ordinance shall not be impaired, nor shall their benefits be reduced by virtue of any part of this chapter.

1. If an eligible member of any such retirement system elects to transfer to the Florida Retirement System in a referendum held in accordance with this chapter by the governing body administering such local retirement system, he or she shall be transferred to the Florida Retirement System on the date that his or her unit is accepted for membership therein and shall be subject to the provisions of the Florida Retirement System established by this chapter and at retirement have his or her benefits calculated in accordance with the provisions of s. 121.091. However, the governing body shall preserve the rights of employees of any existing local retirement system not electing to transfer to the Florida Retirement System.

2. Whenever any employee of a governmental entity which has a local retirement system becomes eligible to participate in the Florida Retirement System by virtue of the consolidation or merger of governments or the transfer of functions between units of government, such employee shall elect either to continue to participate in the local retirement system or to become a member of the Florida Retirement System. For any such employee who elects to continue to be a member of the local retirement system, the Florida Retirement System employer is authorized to make the required employer contributions to the local retirement system and may make appropriate deductions from the employee’s salary as required by the local plan to preserve his or her retirement benefits.

(c) Any member of the Supreme Court Justices, District Courts of Appeal Judges, and Circuit Judges’ Retirement System, former chapter 123, who terminates his or her service as a justice or judge and accepts employment covered under this chapter and elects to transfer to the Florida Retirement System rather than retain his or her vested rights under former chapter 123 may transfer to the Florida Retirement System. All contributions of such member, including matching contributions, shall be transferred from the judicial retirement trust fund to the system trust fund, and his or her normal retirement benefit shall conform with s. 121.091 from November 30, 1970, or from date of transfer thereafter. Any justice or judge electing to transfer to the Florida Retirement System pursuant to the provisions of this paragraph may, at any time prior to retirement, pay for and receive credit for any service performed in any position covered by the existing systems as defined in this chapter for which he or she has not already received credit. The amount of such payments and the credit received for such service shall be the same as required for a member to obtain credit for prior service pursuant to s. 8(2), chapter 70-112, Laws of Florida, appearing as s. 121.081(2). Any justice or judge who elects to transfer to the Florida Retirement System as provided herein and who retires under the provisions of this chapter shall be eligible for judicial service pursuant to the applicable provisions of law if he or she has had no less than 5 years of judicial service at the time of retirement.

(d) The rights of members of the retirement system established by this chapter shall not be impaired by virtue of the conversion of the Florida Retirement System to an employee noncontributory system. As of July 1, 1974, the rights of members of the retirement system established by this chapter are declared to be of a contractual nature, entered into between the member and the state, and such rights shall be legally enforceable as valid contract rights and shall not be abridged in any way.

(e) Any member of the Florida Retirement System or any member of an existing system under this chapter on July 1, 1975, who is not retired and who is, has been, or shall be, suspended and reinstated without compensation shall receive retirement service credit for the period of time from the date of suspension to the date of reinstatement, provided:

1. The creditable service claimed for the period of suspension does not exceed 24 months;

2. The member returns to active employment and remains on the employer’s payroll for at least 1 calendar month; and

3. The member pays into the Retirement System Trust Fund the total required employer contributions plus the total employee contributions, if applicable, based on the member’s monthly compensation in effect for the pay period immediately preceding the period of suspension, prorated for the said period of suspension, plus interest thereon at a rate of 4 percent per annum compounded annually until July 1, 1975, and 6.5 percent interest thereafter until paid. If permitted by federal law, the member may pay to the Internal Revenue Service the total cost, if any, of providing social security coverage for the period of suspension if any social security payments have been made by the employer for the benefit of the member during such period. Should there be any conflict as to payment for social security coverage, the payment for retirement service credit shall be made and retirement service credit granted regardless of such conflict.

(f) The rights under an existing system of any former member of such system who has become a member of the Florida Retirement System, either by affirmative choice made during the initial transfer period of October 15, 1970, through November 30, 1970, or at any time on or after December 1, 1970, or by operation of the compulsory participation provisions of s. 121.051(1), are limited to those rights that existed and were exercised in such system at the time participation in the system ceased. The rights of such member after transfer shall be subject to the provisions of the Florida Retirement System established by this chapter, and at retirement the member shall have his or her benefit calculated in accordance with s. 121.091. The provisions of this paragraph are declaratory of the legislative intent upon the original enactment of this chapter and are hereby deemed to have been in effect from such date.

(g) Any member of the Florida Retirement System or any member of an existing system under this chapter who is not retired and who is, has been, or shall be dismissed from employment shall be considered terminated from active membership in such system.

1. If such dismissal is rescinded by proper authority or through legal proceedings, the member is eligible to receive retirement service credit for such period of dismissal if:

a. The dismissal action taken against the member is determined to be incorrect and is negated, the employee is made whole for the period of the dismissal or any portion thereof, and employment is reinstated; and

b. The employer pays into the Retirement System Trust Fund the total required employer contributions for the period for which the employee is made whole, plus interest at 6.5 percent compounded annually until full payment is made. The employee shall pay the total employee contributions, if applicable. The employer shall pay the interest on employee contributions, if applicable.

2. If the dismissal action is subsequently changed to a suspension by proper authority or through legal proceedings, the member is eligible to receive retirement service credit, provided the member’s employment is reinstated, restoring the employee-employer relationship, and the employee pays the total required employer and employee contributions and complies with all requirements in paragraph (e).

(h) Effective July 1, 2011, the retirement system shall require employer and employee contributions as provided in s. 121.071 and part III of this chapter.

History.—s. 1, ch. 70-112; s. 1, ch. 71-82; s. 1, ch. 71-353; s. 1, ch. 74-302; s. 1, ch. 75-160; s. 1, ch. 77-174; s. 25, ch. 79-164; s. 4, ch. 79-377; s. 1, ch. 83-76; s. 1, ch. 92-122; s. 768, ch. 95-147; s. 1, ch. 97-180; s. 2, ch. 98-413; s. 50, ch. 99-2; s. 3, ch. 99-392; s. 9, ch. 2004-234; s. 5, ch. 2011-68.



121.012 - Inclusive provisions.

121.012 Inclusive provisions.—The provisions of part I of this chapter shall be applicable to parts II and III to the extent such provisions are not inconsistent with, or duplicative of, the provisions of parts II and III.

History.—s. 1, ch. 2012-222.



121.021 - Definitions.

121.021 Definitions.—The following words and phrases as used in this chapter have the respective meanings set forth unless a different meaning is plainly required by the context:

(1) Gender-specific language whenever used in this chapter includes the other gender.

(2) “Existing systems” means the State and County Officers and Employees’ Retirement System, the retirement system for school teachers, and the highway patrol pensions and pension trust fund, which are consolidated in s. 121.011(2). On and after July 1, 1972, the term “existing systems” shall also include the retirement system for justices and judges established by former chapter 123 and as consolidated with the Florida Retirement System in s. 121.046.

(3) “Florida Retirement System” or “system” means the general retirement system established by this chapter, including, but not limited to, the defined benefit program administered under this part, referred to as the “Florida Retirement System Pension Plan” or “pension plan,” and the defined contribution program administered under part II of this chapter, referred to as the “Florida Retirement System Investment Plan” or “investment plan.”

(4) “Department” means the Department of Management Services.

(5) “Administrator” means the secretary of the Department of Management Services.

(6) “Actuary” or “state retirement actuary” means a fellow of the Society of Actuaries or a member of the American Academy of Actuaries or an organization of which one or more members is a fellow of the Society of Actuaries or a member of the American Academy of Actuaries or both.

(7) “Division” means the Division of Retirement in the department.

(8) “Unit” means any department, division, or subdivision of a city or any classification of city employees approved for social security coverage, as such, by the United States Department of Health and Human Services, not based on age, sex, or other classification resulting in higher than average costs for retirement benefits.

(9) “Special district” means an independent special district as defined in s. 189.012.

(10) “Employer” means any agency, branch, department, institution, university, institution of higher education, or board of the state, or any county agency, branch, department, board, district school board, municipality, metropolitan planning organization, or special district of the state which participates in the system for the benefit of certain of its employees, or a charter school or charter technical career center that participates as provided in s. 121.051(2)(d). Employers are not agents of the department, the state board, or the Division of Retirement, and the department, the state board, and the division are not responsible for erroneous information provided by representatives of employers.

(11) “Officer or employee” means any person receiving salary payments for work performed in a regularly established position and, if employed by a municipality, a metropolitan planning organization, or a special district, employed in a covered group. The term does not apply to state employees covered by a leasing agreement under s. 110.191, other public employees covered by a leasing agreement, or a coemployer relationship.

(12) “Member” means any officer or employee who is covered or who becomes covered under this system in accordance with this chapter. On and after December 1, 1970, all new members and those members transferring from existing systems shall be divided into the following classes: “Special Risk Class,” as provided in s. 121.0515; “Special Risk Administrative Support Class,” as provided in s. 121.0515(8); “Elected Officers’ Class,” as provided in s. 121.052; “Senior Management Service Class,” as provided in s. 121.055; and “Regular Class,” which consists of all members who are not in the Special Risk Class, Special Risk Administrative Support Class, Elected Officers’ Class, or Senior Management Service Class.

(13) “Disability in line of duty” means an injury or illness arising out of and in the actual performance of duty required by a member’s employment during his or her regularly scheduled working hours or irregular working hours as required by the employer. Disability resulting from drug or alcohol abuse shall not be considered in the line of duty, except when the member is expected to use alcohol in the course of his or her official work in undercover law enforcement, and such use clearly results in the member’s disability. The administrator may require such proof as he or she deems necessary as to the time, date, and cause of any such injury or illness, including evidence from any available witnesses. Workers’ compensation records under the provisions of chapter 440 may also be used.

(14) “Death in line of duty” means death arising out of and in the actual performance of duty required by a member’s employment during his or her regularly scheduled working hours or irregular working hours as required by the employer. The administrator may require such proof as he or she deems necessary as to the time, date, and cause of death, including evidence from any available witnesses. Workers’ compensation records under the provisions of chapter 440 may also be used.

(15) “Special risk member” or “Special Risk Class member” means a member of the Florida Retirement System who meets the eligibility and criteria required under s. 121.0515 for participation in the Special Risk Class.

(16) “Date of participation” means the date on which the officer or employee becomes a member.

(17)(a) “Creditable service” of any member means the sum of his or her past service, prior service, military service, out-of-state or non-FRS in-state service, workers’ compensation credit, leave-of-absence credit and future service allowed within the provisions of this chapter if all required contributions have been paid and all other requirements of this chapter have been met. However, in no case shall a member receive credit for more than a year’s service during any 12-month period. Service by a teacher, a nonacademic employee of a school board, or an employee of a participating employer other than a school board whose total employment is to provide services to a school board for the school year only shall be based on contract years of employment or school term years of employment, as provided in chapters 122 and 238, rather than 12-month periods of employment.

(b) For purposes of the definition of “creditable service,” monthly service credit under the Florida Retirement System and existing state systems shall be awarded as follows:

1. One month of service credit shall be awarded for each month of service performed prior to July 1, 1974.

2. One month of service credit shall be awarded for each month of service performed on and after July 1, 1974, in which the member was paid a salary of $100 or more. If the member was paid less than $100 during a month of employment, the service credit for that month shall be a fraction of one month of credit, such fraction to be determined by dividing the actual salary by $100.

3. One month of service credit shall be awarded for each month of service performed on and after July 1, 1979, for which the member was paid a salary of $250 or more, including any amount which was set aside for participation in a deferred compensation plan. If the member was paid less than $250 during a month of employment, the service credit for that month shall be a fraction of one month of credit, such fraction to be determined by dividing the actual salary payment by $250.

4. On and after July 1, 1985, one month of service credit shall be awarded for each month salary is paid for service performed.

(18) “Past service” of any member, as provided in s. 121.081(1), means the number of years and complete months and any fractional part of a month, recognized and credited by an employer and approved by the administrator, during which the member was in the active employ of a governmental employer and for which the employee is not entitled to a benefit before his or her date of participation.

(19) “Prior service” under part I of this chapter means:

(a) Service for which the member had credit under one of the existing systems and received a refund of his or her contributions upon termination of employment. Prior service also includes service for which the member had credit under the Florida Retirement System and received a refund of his or her contributions upon termination of employment.

(b) Service prior to an employee’s membership in the Florida Retirement System with an employer, either before or during the employer’s participation in an existing system. The word “service” as used in this paragraph and paragraph (c) means employment service prior to December 1, 1970, which, at the time it is claimed as prior service, satisfies the requirements for a regularly established position, as defined by rules of the Florida Retirement System.

(c) Service as described in paragraph (b) for which no contributions were made due to the fact that the employee made a written rejection of an existing system. If such person withdraws the rejection, the person may purchase retirement credit for all his or her service during the period of rejection. Any governmental entity may contribute up to 50 percent of the amount required to purchase any prior service under paragraph (b) and this paragraph.

(d) Service which was performed in a Florida Highway Patrol recruit training school or the Florida Highway Patrol Training Academy, prior to taking the constitutional oath of office, by any Florida highway patrol officer who was hired on or after November 1, 1939, and before July 1, 1968, and for which no retirement contributions were paid.

(20) “Military service” of any member means:

(a) Service in the Armed Forces of the United States under the conditions set forth in s. 121.111(1); or

(b) Actual “wartime service” in the Armed Forces of the United States, as defined by s. 1.01(14), or “wartime service” in the Allied Forces, not to exceed 4 years, if credit for such service has not been granted under any other federal or state system, and provided such service is not used in any other retirement system; however, this paragraph does not prohibit the use of such service as creditable service if granted and used in a pension system under chapter 67 of Title 10 of the United States Code.

(21) “Future service” of any member means service subsequent to date of the member’s participation and may include authorized leaves of absence as provided in s. 121.121.

(22) “Compensation” means the monthly salary paid a member by his or her employer for work performed arising from that employment.

(a) Compensation shall include:

1. Overtime payments paid from a salary fund.

2. Accumulated annual leave payments.

3. Payments in addition to the employee’s base rate of pay if all the following apply:

a. The payments are paid according to a formal written policy that applies to all eligible employees equally;

b. The policy provides that payments shall commence no later than the 11th year of employment;

c. The payments are paid for as long as the employee continues his or her employment; and

d. The payments are paid at least annually.

4. Amounts withheld for tax sheltered annuities or deferred compensation programs, or any other type of salary reduction plan authorized under the Internal Revenue Code.

5. Payments made in lieu of a permanent increase in the base rate of pay, whether made annually or in 12 or 26 equal payments within a 12-month period, when the member’s base pay is at the maximum of his or her pay range. When a portion of a member’s annual increase raises his or her pay range and the excess is paid as a lump sum payment, such lump sum payment shall be compensation for retirement purposes.

(b) Compensation for a member participating in the pension plan or the investment plan of the Florida Retirement System may not include:

1. Fees paid professional persons for special or particular services or salary payments made from a faculty practice plan authorized by the Board of Governors of the State University System for eligible clinical faculty at a college in a state university that has a faculty practice plan; or

2. Any bonuses or other payments prohibited from inclusion in the member’s average final compensation.

(c) For all purposes under this chapter, the member’s compensation or gross compensation contributed as employee-elective salary reductions or deferrals to any salary reduction, deferred compensation, or tax-sheltered annuity program authorized under the Internal Revenue Code shall be deemed to be the compensation or gross compensation which the member would receive if he or she were not participating in such program and shall be treated as compensation for retirement purposes under this chapter. Any public funds otherwise paid by an employer into an employee’s salary reduction, deferred compensation, or tax-sheltered annuity program on or after July 1, 1990 (the date as of which all employers were notified in writing by the division to cease making contributions to the System Trust Fund based on such amounts), shall be considered a fringe benefit and shall not be treated as compensation for retirement purposes under this chapter. However, if an employer was notified in writing by the division to cease making such contributions as of a different date, that employer shall be subject to the requirements of said written notice.

(d) For any person who first becomes a member on or after July 1, 1996, compensation for any plan year shall not include any amounts in excess of the s. 401(a)(17), Internal Revenue Code limitation (as amended by the Omnibus Budget Reconciliation Act of 1993), which limitation of $150,000 effective July 1, 1996, shall be adjusted as required by federal law for qualified government plans and shall be further adjusted for changes in the cost of living in the manner provided by s. 401(a)(17)(B), Internal Revenue Code. For any person who first became a member prior to July 1, 1996, compensation for all plan years beginning on or after July 1, 1990, shall not include any amounts in excess of the compensation limitation (originally $200,000) established by s. 401(a)(17), Internal Revenue Code prior to the Omnibus Budget Reconciliation Act of 1993, which limitation shall be adjusted for changes in the cost of living since 1989, in the manner provided by s. 401(a)(17) of the Internal Revenue Code of 1991. This limitation, which has been part of the Florida Retirement System since plan years beginning on or after July 1, 1990, shall be adjusted as required by federal law for qualified government plans.

(23) “Annual compensation” means the total compensation paid a member during a year. A “year” is 12 continuous months.

(24)(a) “Average final compensation” means:

1. For members initially enrolled before July 1, 2011, the average of the 5 highest fiscal years of compensation for creditable service before retirement, termination, or death. For in-line-of-duty disability benefits, if less than 5 years of creditable service have been completed, the term means the average annual compensation of the total number of years of creditable service. Each year used to calculate the average final compensation commences on July 1.

2. For members initially enrolled on or after July 1, 2011, the average of the 8 highest fiscal years of compensation for creditable service before retirement, termination, or death. For in-line-of-duty disability benefits, if less than 8 years of creditable service have been completed, the term means the average annual compensation of the total number of years of creditable service. Each year used to calculate average final compensation commences on July 1.

(b) The average final compensation includes:

1. Accumulated annual leave payments, not to exceed 500 hours; and

2. All payments defined as compensation in subsection (22).

(c) The average final compensation does not include:

1. Compensation paid to professional persons for special or particular services;

2. Payments for accumulated sick leave made due to retirement or termination;

3. Payments for accumulated annual leave in excess of 500 hours;

4. Bonuses as defined in subsection (47);

5. Third party payments made on and after July 1, 1990; or

6. Fringe benefits (for example, automobile allowances or housing allowances).

(25) “Average monthly compensation” means one-twelfth of average final compensation.

(26) “Accumulated contributions” means the sum of:

(a) A member’s contributions, without interest, subsequent to December 1, 1970; and

(b) The single-sum amount the member would have received if he or she was covered by an existing system prior to December 1, 1970, and had terminated membership in such system on November 30, 1970, subject to reduction on account of benefit payments as provided under certain options.

(27) “Pension” means monthly payments to a retiree derived as provided in this chapter.

(28) “Joint annuitant” means any person designated by the member to receive a retirement benefit upon the member’s death who is:

(a) The spouse of the member;

(b) The member’s natural or adopted child who is under age 25, or is physically or mentally disabled and incapable of self-support, regardless of age; or any person other than the spouse for whom the member is the legal guardian, provided that such person is under age 25 and is financially dependent for no less than one-half of his or her support from the member at retirement or at the time of death of such member, whichever occurs first; or

(c) A parent or grandparent, or a person age 25 or older for whom the member is the legal guardian, provided that such parent, grandparent, or other person is financially dependent for no less than one-half of his or her support from the member at retirement or at time of the death of such member, whichever occurs first.

(29) “Normal retirement date” means the date a member attains normal retirement age and is vested, which is determined as follows:

(a) If a Regular Class member, a Senior Management Service Class member, or an Elected Officers’ Class member initially enrolled:

1. Before July 1, 2011:

a. The first day of the month the member attains age 62; or

b. The first day of the month following the date the member completes 30 years of creditable service, regardless of age.

2. On or after July 1, 2011:

a. The first day of the month the member attains age 65; or

b. The first day of the month following the date the member completes 33 years of creditable service, regardless of age.

(b) If a Special Risk Class member initially enrolled:

1. Before July 1, 2011:

a. The first day of the month the member attains age 55 and completes the years of creditable service in the Special Risk Class equal to or greater than the years of service required for vesting;

b. The first day of the month following the date the member completes 25 years of creditable service in the Special Risk Class, regardless of age; or

c. The first day of the month following the date the member completes 25 years of creditable service and attains age 52, which service may include a maximum of 4 years of military service credit if such credit is not claimed under any other system and the remaining years are in the Special Risk Class.

2. On or after July 1, 2011:

a. The first day of the month the member attains age 60 and completes the years of creditable service in the Special Risk Class equal to or greater than the years of service required for vesting;

b. The first day of the month following the date the member completes 30 years of creditable service in the Special Risk Class, regardless of age; or

c. The first day of the month following the date the member completes 30 years of creditable service and attains age 57, which service may include a maximum of 4 years of military service credit if such credit is not claimed under any other system and the remaining years are in the Special Risk Class.

For pension plan members, normal retirement age is attained on the normal retirement date. For investment plan members, normal retirement age is the date a member attains his or her normal retirement date as provided in this section, or the date a member is vested under the investment plan as provided in s. 121.4501(6), whichever is later.

(30) “Early retirement date” means the first day of the month following the date a member becomes vested and elects to receive retirement benefits in accordance with this chapter. Such benefits shall be based on average monthly compensation and creditable service as of the member’s early retirement date, and the benefit so computed shall be reduced by five-twelfths of 1 percent for each complete month by which the early retirement date precedes his or her normal retirement date as provided in s. 121.091(3).

(31) “Actuarial equivalent” means a benefit of equal value when computed at regular interest upon the basis of the mortality tables adopted by the administrator.

(32) “State agency” means the Department of Management Services within the provisions and contemplation of chapter 650.

(33) “Agreement” means that certain agreement entered into October 23, 1951, between the State of Florida and the Federal Security Administrator. (Chapter 650 implements the procedure to provide for social security coverage.)

(34) “Covered group” means the officers and employees of an employer who become members under this chapter. “Covered group” applies also when the employer is a charter technical career center, charter school, special district, or city for which coverage under this chapter is applied for by the employer and approved for social security coverage by the United States Secretary of Health and Human Services and approved by the administrator for membership under this chapter. Members of a firefighters’ pension trust fund or a municipal police officers’ retirement trust fund, established in accordance with chapter 175 or chapter 185, respectively, shall be considered eligible for membership under this chapter only after holding a referendum and by affirmative majority vote electing coverage under this chapter.

(35) “Social security coverage” means old-age, survivors, disability, and health insurance, as provided by the federal Social Security Act.

(36) “System Trust Fund” means the trust fund established in the State Treasury by this chapter for the purpose of holding and investing the contributions paid by members and employers and paying the benefits to which members or their beneficiaries may become entitled. Other trust funds may be established in the State Treasury to administer the “System Trust Fund.”

(37) “Social Security Trust Fund” means the trust fund established in the State Treasury by this chapter for the purpose of receiving the contributions paid by members and employers for payment to the Secretary of the Treasury. Other trust funds may be established to administer the “Social Security Trust Fund.”

(38) “Continuous service” means creditable service as a member, beginning with the first day of employment with an employer covered under a state-administered retirement system consolidated herein and continuing for as long as the member remains in an employer-employee relationship with an employer covered under this chapter. An absence of 1 calendar month or more from an employer’s payroll shall be considered a break in continuous service, except for periods of absence during which an employer-employee relationship continues to exist and such period of absence is creditable under this chapter or under one of the existing systems consolidated herein. However, a law enforcement officer as defined in s. 121.0515(3)(a) who was a member of a state-administered retirement system under chapter 122 or chapter 321 and who resigned and was subsequently reemployed in a law enforcement position within 12 calendar months of such resignation by an employer under such state-administered retirement system shall be deemed to have not experienced a break in service. Further, with respect to a state-employed law enforcement officer who meets the criteria specified in s. 121.0515(3)(a), if the absence from the employer’s payroll is the result of a “layoff” as defined in s. 110.107 or a resignation to run for an elected office that meets the criteria specified in s. 121.0515(3)(a), no break in continuous service shall be deemed to have occurred if the member is reemployed as a state law enforcement officer or is elected to an office which meets the criteria specified in s. 121.0515(3)(a) within 12 calendar months after the date of the layoff or resignation, notwithstanding the fact that such period of layoff or resignation is not creditable service under this chapter. A withdrawal of contributions will constitute a break in service. Continuous service also includes past service purchased under this chapter, provided such service is continuous within this definition and the rules established by the administrator. The administrator may establish administrative rules and procedures for applying this definition to creditable service authorized under this chapter. Any correctional officer, as defined in s. 943.10, whose participation in the state-administered retirement system is terminated due to the transfer of a county detention facility through a contractual agreement with a private entity pursuant to s. 951.062, shall be deemed an employee with continuous service in the Special Risk Class, provided return to employment with the former employer takes place within 3 years due to contract termination or the officer is employed by a covered employer in a special risk position within 1 year after his or her initial termination of employment by such transfer of its detention facilities to the private entity.

(39)(a) “Termination” occurs, except as provided in paragraph (b), when a member ceases all employment relationships with participating employers, however:

1. For retirements effective before July 1, 2010, if a member is employed by any such employer within the next calendar month, termination shall be deemed not to have occurred. A leave of absence constitutes a continuation of the employment relationship, except that a leave of absence without pay due to disability may constitute termination if such member makes application for and is approved for disability retirement in accordance with s. 121.091(4). The department or state board may require other evidence of termination as it deems necessary.

2. For retirements effective on or after July 1, 2010, if a member is employed by any such employer within the next 6 calendar months, termination shall be deemed not to have occurred. A leave of absence constitutes a continuation of the employment relationship, except that a leave of absence without pay due to disability may constitute termination if such member makes application for and is approved for disability retirement in accordance with s. 121.091(4). The department or state board may require other evidence of termination as it deems necessary.

(b) “Termination” for a member electing to participate in the Deferred Retirement Option Program occurs when the program participant ceases all employment relationships with participating employers in accordance with s. 121.091(13), however:

1. For termination dates occurring before July 1, 2010, if the member is employed by any such employer within the next calendar month, termination will be deemed not to have occurred, except as provided in s. 121.091(13)(b)4.c. A leave of absence shall constitute a continuation of the employment relationship.

2. For termination dates occurring on or after July 1, 2010, if the member becomes employed by any such employer within the next 6 calendar months, termination will be deemed not to have occurred, except as provided in s. 121.091(13)(b)4.c. A leave of absence constitutes a continuation of the employment relationship.

(c) Effective July 1, 2011, “termination” for a member receiving a refund of employee contributions occurs when a member ceases all employment relationships with participating employers for 3 calendar months. A leave of absence constitutes a continuation of the employment relationship.

(40) “Plan year” means the period of time beginning July 1 and ending on the following June 30, both dates inclusive, for all state-administered retirement systems.

(41) “Effective date of retirement” means the first day of the month in which benefit payments begin to accrue pursuant to s. 121.091.

(42)(a) “Local agency employer” means the board of county commissioners or other legislative governing body of a county, however styled, including that of a consolidated or metropolitan government; a clerk of the circuit court, sheriff, property appraiser, tax collector, or supervisor of elections, provided such officer is elected or has been appointed to fill a vacancy in an elective office; a community college board of trustees or district school board; or the governing body of any city, metropolitan planning organization created pursuant to s. 339.175 or any other separate legal or administrative entity created pursuant to s. 339.175, or special district of the state which participates in the system for the benefit of certain of its employees.

(b) The term “local agency employer” also includes the governing body of any council, commission, authority, or other governmental entity created or authorized by general or special law, which participates in the Florida Retirement System for the benefit of its employees, and which is independent of any local agency employer as defined under paragraph (a).

(43) “Phased retirement program” means a program contracted by the governing board of a university or community college participating under this chapter in which a retiree may be reemployed in a faculty position provided:

(a) The member retired and met the definition of termination under this section;

(b) The retired member is reemployed for not more than 780 hours during the first 12 months of his or her retirement; and

(c) The retired member is reemployed with the university or community college from which he or she retired.

Renewed membership for a retiree participating in a phased retirement program shall be determined in accordance with s. 121.053 or s. 121.122.

(44) “DROP participant” means any member who elects to retire and participate in the Deferred Retirement Option Program as provided in s. 121.091(13).

(45) “Vested” or “vesting” means the guarantee that a member is eligible to receive a future retirement benefit upon completion of the required years of creditable service for the employee’s class of membership, even though the member may have terminated covered employment before reaching normal or early retirement date. Being vested does not entitle a member to a disability benefit. Provisions governing entitlement to disability benefits are set forth under s. 121.091(4).

(a) Effective July 1, 2001, through June 30, 2011, a 6-year vesting requirement shall be implemented for the Florida Retirement System Pension Plan:

1. Any member employed in a regularly established position on July 1, 2001, who completes or has completed a total of 6 years of creditable service is considered vested.

2. Any member not employed in a regularly established position on July 1, 2001, shall be deemed vested upon completion of 6 years of creditable service if such member is employed in a covered position for at least 1 work year after July 1, 2001. However, a member is not required to complete more years of creditable service than would have been required for that member to vest under retirement laws in effect before July 1, 2001.

3. Any member initially enrolled in the Florida Retirement System on July 1, 2001, through June 30, 2011, shall be deemed vested upon completion of 6 years of creditable service.

(b) Any member initially enrolled in the Florida Retirement System on or after July 1, 2011, shall be vested in the pension plan upon completion of 8 years of creditable service.

(46) “Beneficiary” means the joint annuitant or any other person, organization, estate, or trust fund designated by the member to receive a retirement benefit, if any, which may be payable upon the member’s death.

(47) “Bonus” means a payment made in addition to an employee’s regular or overtime salary. A bonus is usually nonrecurring, does not increase the employee’s base rate of pay, and includes no commitment for payment in a subsequent year. Such payments are not considered compensation. Effective July 1, 1989, employers may not report such payments to the division as salary, and may not make retirement contributions on such payments.

(a) A payment is a bonus if any of the following circumstances apply:

1. The payment is not made according to a formal written policy that applies to all eligible employees equally.

2. The payment commences later than the 11th year of employment.

3. The payment is not based on permanent eligibility.

4. The payment is made less frequently than annually.

(b) Bonuses shall include, but not be limited to, the following:

1. Exit bonus or severance pay.

2. Longevity payments in conformance with the provisions of paragraph (a).

3. Salary increases granted pursuant to an employee’s agreement to retire, including increases paid over several months or years prior to retirement.

4. Payments for accumulated overtime or compensatory time, reserve time, or holiday time worked, if not made within 11 months of the month in which the work was performed.

5. Lump sum payments in recognition of employees’ accomplishments.

(48) “Accumulated annual leave payment” means any payment, made either during an employee’s employment or at termination or retirement, for leave accrued during such employee’s career, which leave was intended for, but never utilized by the employee for, his or her personal use. General leave, which may be used for both sickness and vacation, is considered accumulated annual leave. When leave is initially accrued separately as annual leave or sick leave and is later combined into a consolidated leave account, only the payment for that portion of the account which represents annual leave shall be considered as compensation. If any single lump-sum annual leave payment, made at anytime during a member’s employment, exceeds 500 hours, only a maximum of 500 hours of such annual leave payment shall be considered as compensation.

(49) “Accumulated sick leave payment” means leave accrued during an employee’s career which was intended for use in the event of sickness, injury, or other health problems of a member or his or her family. General leave which may be used for both sickness and vacation is not considered sick leave. When leave is initially accrued separately as annual leave or sick leave and is later combined into a consolidated leave account, the payment for that portion of the account which represents sick leave shall not be considered compensation.

(50) “Independent contractor” means an individual who is not subject to the control and direction of the employer for whom work is being performed, with respect not only to what shall be done but to how it shall be done. If the employer has the right to exert such control, an employee-employer relationship exists, and, for purposes of this chapter, the person is an employee and not an independent contractor. The division shall adopt rules providing criteria for determining whether an individual is an employee or an independent contractor.

(51) “Previous service” means the number of years, complete months, and any fractional part of a month, as recognized and credited by an employer and approved by the administrator, of service under one of the retirement systems established by this chapter, chapter 122, former chapter 123, chapter 238, or chapter 321, on which the required contributions were paid at the member’s termination of employment, and for which the member has received no refund of contributions.

(52) “Regularly established position” means:

(a) With respect to a state employer, a position that is authorized and established pursuant to law and is compensated from a salaries and benefits appropriation pursuant to s. 216.011(1)(mm), or an established position that is authorized pursuant to s. 216.262(1)(a) and (b) and is compensated from a salaries account as provided in s. 216.011(1)(nn).

(b) With respect to a local agency employer (district school board, county agency, Florida College System institution, municipality, metropolitan planning organization, charter school, charter technical career center, or special district), other than a water management district operating pursuant to chapter 373, a regularly established position that will be in existence for a period beyond 6 consecutive months, except as provided by rule.

(c) With respect only to a water management district operating pursuant to chapter 373, a position authorized in the district’s final adopted budget and compensated from a salaries and benefits appropriation or account.

(53) “Temporary position” means:

(a) With respect to a state employer, a position that is compensated from an other personal services (OPS) account as provided in s. 216.011(1)(dd).

(b) With respect to a local agency employer, other than a water management district operating pursuant to chapter 373, a position that will exist for less than 6 consecutive months, or other position as determined by rule of the division, regardless of whether it will exist for 6 consecutive months or longer.

(c) With respect only to a water management district operating pursuant to chapter 373, a position not authorized in the district’s final adopted budget, and designated as a temporary position by the district.

(54) “Work year” means the period of time an employee is required to work during the plan year to receive a full year of retirement credit, as provided by rule.

(55) “Benefit” means any pension payment, lump-sum or periodic, to a member, retiree, or beneficiary, based partially or entirely on employer contributions or employee contributions, if applicable.

(56) “Calendar month” means one of the 12 divisions of a year as determined by the Gregorian calendar (e.g., January, April, etc.).

(57) “Calendar year” means a period of time beginning January 1 and ending on the following December 31.

(58) “Leave of absence” means a leave of absence from employment under the Florida Retirement System, subsequent to November 30, 1970, for which retirement credit may be received in accordance with s. 121.121.

(59) “Payee” means a retiree or beneficiary of a retiree who has received or is receiving a retirement benefit payment.

(60) “Retiree” means a former member of the Florida Retirement System or an existing system who has terminated employment and is receiving benefit payments from the system in which he or she was a member. This term also includes a person who retired and is receiving benefits under s. 112.05.

(61) “Signature” means the name or mark of a person as written by that person. When an “X” is used as a signature on a document, the document must include the printed names, signatures, and addresses of two persons who witnessed the signing, or the document must be notarized.

(62) “Metropolitan planning organization” means an entity created by an interlocal agreement pursuant to s. 339.175 or any other entity created pursuant to s. 339.175.

(63) “State board” means the State Board of Administration.

(64) “Trustees” means the Board of Trustees of the State Board of Administration.

History.—s. 2, ch. 70-112; s. 1, ch. 72-122; s. 1, ch. 72-347; s. 2, ch. 72-388; s. 2, ch. 73-312; s. 1, ch. 73-326; s. 42, ch. 73-333; s. 2, ch. 74-302; s. 1, ch. 74-328; s. 3, ch. 75-248; s. 1, ch. 76-226; s. 1, ch. 77-174; ss. 1, 4, ch. 77-467; ss. 1, 6, ch. 77-469; s. 1, ch. 78-308; s. 56, ch. 79-40; s. 5, ch. 80-126; s. 3, ch. 80-131; s. 8, ch. 80-242; s. 1, ch. 80-243; s. 3, ch. 81-214; s. 59, ch. 81-259; ss. 2, 13, ch. 83-76; s. 6, ch. 84-114; s. 3, ch. 84-266; s. 4, ch. 85-246; s. 13, ch. 86-149; s. 10, ch. 86-183; s. 5, ch. 87-373; s. 5, ch. 88-382; s. 1, ch. 89-126; s. 56, ch. 89-169; s. 43, ch. 89-526; s. 5, ch. 90-274; s. 2, ch. 92-122; s. 52, ch. 92-279; s. 55, ch. 92-326; s. 4, ch. 93-193; s. 1, ch. 93-285; s. 4, ch. 94-259; s. 1422, ch. 95-147; s. 18, ch. 95-154; s. 1, ch. 95-338; s. 2, ch. 96-186; s. 4, ch. 96-368; s. 1, ch. 97-154; ss. 2, 7, ch. 97-180; s. 1, ch. 98-138; s. 2, ch. 98-302; s. 3, ch. 98-413; s. 51, ch. 99-2; s. 3, ch. 99-7; s. 1, ch. 99-9; s. 25, ch. 99-255; ss. 4, 22, ch. 99-392; s. 18, ch. 2000-151; ss. 2, 4, 28, ch. 2000-169; s. 2, ch. 2000-347; s. 17, ch. 2001-60; s. 42, ch. 2001-125; s. 18, ch. 2002-273; s. 8, ch. 2004-5; s. 1, ch. 2005-253; s. 6, ch. 2007-196; s. 15, ch. 2007-217; s. 2, ch. 2008-139; s. 1, ch. 2008-142; s. 1, ch. 2009-209; s. 3, ch. 2010-179; s. 6, ch. 2011-68; s. 11, ch. 2012-5; s. 1, ch. 2012-126; s. 2, ch. 2012-222; s. 61, ch. 2014-22.



121.025 - Administrator; powers and duties.

121.025 Administrator; powers and duties.—The secretary of the Department of Management Services shall be the administrator of the retirement and pension systems assigned or transferred to the Department of Management Services by law and shall have the authority to sign the contracts necessary to carry out the duties and responsibilities assigned by law to the Department of Management Services.

History.—s. 1, ch. 75-248; s. 53, ch. 92-279; s. 55, ch. 92-326; s. 25, ch. 94-249; s. 26, ch. 99-255.



121.031 - Administration of system; appropriation; oaths; actuarial studies; public records.

121.031 Administration of system; appropriation; oaths; actuarial studies; public records.—

(1) The Department of Management Services has the authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of law conferring duties upon the department and to adopt rules as are necessary for the effective and efficient administration of this system. The funds to pay the expenses for administration of the system are hereby appropriated from the interest earned on investments made for the Retirement System Trust Fund and the assessments allowed under chapter 650.

(2) The Department of Management Services is authorized to require oaths, by affidavit or otherwise, and acknowledgments from persons in connection with the administration of its duties and responsibilities under this chapter.

(3) The administrator shall cause an actuarial study of the system to be made at least annually and shall report the results of such study to the Legislature by December 31 prior to the next legislative session. The study shall, at a minimum, conform to the requirements of s. 112.63, with the following exceptions and additions:

(a) The valuation of plan assets shall be based on a 5-year averaging methodology such as that specified in the United States Department of Treasury Regulations, 26 C.F.R. s. 1.412(c)(2)-1 in effect on August 16, 2006, or a similar accepted approach designed to attenuate fluctuations in asset values.

(b) The study shall include a narrative explaining the changes in the covered group over the period between actuarial valuations and the impact of those changes on actuarial results.

(c) When substantial changes in actuarial assumptions have been made, the study shall reflect the results of an actuarial assumption as of the current date based on the assumptions utilized in the prior actuarial report.

(d) The study shall include an analysis of the changes in actuarial valuation results by the factors generating those changes. Such analysis shall reconcile the current actuarial valuation results with those results from the prior valuation.

(e) The study shall include measures of funding status and funding progress designed to facilitate the assessment of trends over several actuarial valuations with respect to the overall solvency of the system. Such measures shall be adopted by the department and shall be used consistently in all actuarial valuations performed on the system.

(f) The actuarial model used to determine the adequate level of funding for the Florida Retirement System shall include a specific rate stabilization mechanism, as prescribed herein. It is the intent of the Legislature to maintain as a reserve a specific portion of any actuarial surplus, and to use such reserve for the purpose of offsetting future unfunded liabilities caused by experience losses, thereby minimizing the risk of future increases in contribution rates. It is further the intent of the Legislature that the use of any excess above the reserve to offset retirement system normal costs shall be in a manner that will allow system employers to plan appropriately for resulting cost reductions and subsequent cost increases. The rate stabilization mechanism shall operate as follows:

1. The actuarial surplus shall be the value of actuarial assets over actuarial liabilities, as is determined on the preceding June 30 or as may be estimated on the preceding December 31.

2. The full amount of any experience loss shall be offset, to the extent possible, by any actuarial surplus.

3. If the actuarial surplus exceeds 5 percent of actuarial liabilities, one-half of the excess may be used to offset total retirement system costs. In addition, if the actuarial surplus exceeds 10 percent of actuarial liabilities, an additional one-fourth of the excess above 10 percent may be used to offset total retirement system costs. In addition, if the actuarial surplus exceeds 15 percent of actuarial liabilities, an additional one-fourth of the excess above 15 percent may be used to offset total retirement system costs.

4. Any surplus amounts available to offset total retirement system costs pursuant to subparagraph 3. should be amortized each year over a 10-year rolling period on a level-dollar basis.

(4) Notwithstanding the provisions of s. 112.64(4) to the contrary, the net increase, if any, in unfunded liability under the system arising from significant system amendments adopted or changes in assumptions shall be amortized within 30 plan years.

(5) The names and addresses of retirees are confidential and exempt from the provisions of s. 119.07(1) to the extent that no state or local governmental agency may provide the names or addresses of such persons in aggregate, compiled, or list form to any person except to a public agency engaged in official business. However, a state or local government agency may provide the names and addresses of retirees from that agency to a bargaining agent as defined in s. 447.203(12) or to a retiree organization for official business use. Lists of names or addresses of retirees may be exchanged by public agencies, but such lists shall not be provided to, or open for inspection by, the public. Any person may view or copy any individual’s retirement records at the Department of Management Services, one record at a time, or may obtain information by a separate written request for a named individual for which information is desired.

(6) Unless prior written approval is obtained from the department or state board, any promotional materials or advertisements that, directly or indirectly, refer to the “Florida Retirement System” or the “FRS” must contain a disclaimer that the information is not approved or endorsed by the Florida Retirement System.

History.—s. 3, ch. 70-112; s. 2, ch. 75-248; s. 6, ch. 81-295; s. 3, ch. 83-76; s. 4, ch. 84-266; ss. 64, 68, ch. 86-168; s. 6, ch. 88-382; s. 6, ch. 90-274; s. 80, ch. 91-45; s. 3, ch. 92-122; s. 54, ch. 92-279; s. 55, ch. 92-326; s. 26, ch. 94-249; s. 42, ch. 96-406; s. 28, ch. 99-255; s. 5, ch. 99-392; s. 19, ch. 2000-151; s. 26, ch. 2000-169; s. 39, ch. 2000-371; s. 10, ch. 2004-234; s. 3, ch. 2008-139; s. 2, ch. 2009-209.



121.0312 - Review; actuarial valuation report; contribution rate determination process.

121.0312 Review; actuarial valuation report; contribution rate determination process.—The Governor, Chief Financial Officer, and Attorney General, sitting as the Board of Trustees of the State Board of Administration, shall review the actuarial valuation report prepared in accordance with the provisions of this chapter. The Board shall review the process by which Florida Retirement System contribution rates are determined and recommend and submit any comments regarding the process to the Legislature.

History.—s. 20, ch. 99-392; s. 6, ch. 2003-6.



121.045 - Consolidation of liabilities and assets; existing systems.

121.045 Consolidation of liabilities and assets; existing systems.—

(1) Effective December 1, 1970, the existing systems and the Florida Retirement System shall be consolidated and the system shall assume:

(a) All liabilities related to the payment of benefits to members and their beneficiaries; and

(b) All obligations in regard to funding and administering benefits accrued for the benefit of members, beneficiaries, and survivors.

(2) The administrator or trustees, where there may be a conflict in law, of the respective trust fund or funds held under the existing systems shall, as of December 1, 1970, cause to be transferred to the system trust funds all assets, including moneys, securities, and other property accumulated to date, as well as all liabilities and obligations connected therewith. Upon such transfer of assets, liabilities, and obligations, the administrator shall become the trustee of any trust fund or funds transferred to this system.

History.—s. 4, ch. 70-112.



121.046 - Merger of the Judicial Retirement System into the Florida Retirement System Act.

121.046 Merger of the Judicial Retirement System into the Florida Retirement System Act.—

(1) Any person who is elected or appointed to office in this state as Supreme Court justice, district court of appeal judge, or circuit judge on or after July 1, 1972, shall not be eligible for membership, rights, or any privileges under former chapter 123, the Judicial Retirement System, unless such justice or judge is already a member of said retirement system when elected or appointed to such office.

(2) Former chapter 123, the Judicial Retirement System, is hereby merged as a separate instrument appended to this chapter, the “Florida Retirement System Act,” and the administration of said former chapter 123, the Judicial Retirement System, shall be merged into the administration of the Florida Retirement System.

(3) The rights of members of the Judicial Retirement System established by former chapter 123 shall not be impaired, nor shall their benefits be reduced, by virtue of any provision of this act or any provision of the Florida Retirement System Act, except that if a member of the Judicial Retirement System, otherwise eligible, elects, prior to June 30, 1973, to transfer to the Florida Retirement System, he or she shall be transferred to the Florida Retirement System and, from the date his or her transfer becomes effective, shall be subject to the provisions of the Florida Retirement System established by this chapter, together with any relevant provisions of this act and shall have his or her benefits calculated accordingly.

(4) Any member of the Judicial Retirement System who elects to transfer to the Florida Retirement System, and every Supreme Court justice, district court of appeal judge, or circuit judge who is elected or appointed to judicial office on or after July 1, 1972, who is not already a member of the Judicial Retirement System when elected or appointed to such office, shall be subject to the provisions of this chapter and of this act which are not in conflict or inconsistent with the provisions of Art. V of the State Constitution, and any retired member on temporary judicial assignment shall continue to receive retirement benefits and such other compensation as may be authorized by s. 25.073, and Art. V of the State Constitution.

(5)(a) Effective July 1, 1972, the Judicial Retirement System established by former chapter 123 shall be merged into this chapter, the Florida Retirement System Act, and the Florida Retirement System shall assume:

1. All liabilities related to the payment of benefits to members and their beneficiaries;

2. The administration and payment of benefits now accrued or which may accrue in the future for the benefit of members, beneficiaries and survivors; and

3. All obligations in regard to funding, including any actuarial deficit which may now or hereafter exist in the Judicial Retirement System.

(b) To effectuate the merger required by this section, the director of the Division of Retirement, as administrator of the retirement systems hereby merged, shall, as of July 1, 1972, cause to be transferred to the Florida Retirement System all assets, including money, securities, and other property held for the judicial retirement system, as well as all liabilities and obligations of said system. Upon such transfer of assets, liabilities, and obligations, the administrator shall become the trustee of any trust fund or funds transferred to the Florida Retirement System.

History.—ss. 1, 3, ch. 72-345; s. 769, ch. 95-147; s. 52, ch. 99-2.



121.047 - Consolidation of liabilities and assets; Institute of Food and Agricultural Sciences Supplemental Retirement Program; restriction.

121.047 Consolidation of liabilities and assets; Institute of Food and Agricultural Sciences Supplemental Retirement Program; restriction.—

(1) Effective July 1, 2007, the Institute of Food and Agricultural Sciences Supplemental Retirement Program, as established under s. 121.40, shall be consolidated under the Florida Retirement System and the system shall assume:

(a) All liabilities related to the payment of supplemental monthly benefits to retired employees of the institute and their surviving beneficiaries; and

(b) All obligations in regard to funding and administering benefits accrued for the benefit of retired employees of the institute and their surviving beneficiaries.

(2) The administrator shall, as of July 1, 2007, cause to be transferred to the trust fund of the Florida Retirement System all assets of the Institute of Food and Agricultural Sciences Supplemental Retirement Trust Fund, including moneys, securities, and other property accumulated to date, as well as all liabilities and obligations connected therewith. Upon such transfer of assets, liabilities, and obligations, the Institute of Food and Agricultural Sciences Supplemental Retirement Trust Fund shall be abolished and the administrator shall become the trustee of any funds transferred to the Florida Retirement System.

(3) Participation in the Institute of Food and Agricultural Sciences Supplemental Retirement Program does not constitute membership in the Florida Retirement System.

History.—s. 2, ch. 2007-100.



121.051 - Participation in the system.

121.051 Participation in the system.—

(1) COMPULSORY PARTICIPATION.—

(a) Participation in the Florida Retirement System is compulsory for all officers and employees, except elected officers who meet the requirements of s. 121.052(3), who are employed on or after December 1, 1970, by an employer other than those referred to in paragraph (2)(b). Each officer or employee, as a condition of employment, becomes a member of the system on the date of employment, except that a person who is retired from any state retirement system and is reemployed on or after December 1, 1970, may not renew his or her membership in any state retirement system except as provided in s. 121.091(4)(h) for a person who recovers from disability, as provided in s. 121.053 for a person who is elected to public office, and, effective July 1, 1991, as provided in s. 121.122 for all other retirees.

1. Officers and employees of the University Athletic Association, Inc., a nonprofit association connected with the University of Florida, employed on and after July 1, 1979, may not participate in any state-supported retirement system.

2. Any person appointed on or after July 1, 1989, to a faculty position in a college at the J. Hillis Miller Health Center at the University of Florida or the Medical Center at the University of South Florida which has a faculty practice plan adopted by rule by the 1Board of Regents may not participate in the Florida Retirement System. Effective July 1, 2008, any person appointed to a faculty position, including clinical faculty, in a college at a state university that has a faculty practice plan authorized by the Board of Governors may not participate in the Florida Retirement System. A faculty member so appointed shall participate in the optional retirement program for the State University System notwithstanding s. 121.35(2)(a). For purposes of this subparagraph, the term:

a. “Faculty position” means a position assigned the principal responsibility of teaching, research, or public service activities or administrative responsibility directly related to the academic mission of the college.

b. “Clinical faculty” means a faculty position appointment in conjunction with a professional position in a hospital or other clinical environment at a college.

c. “Faculty practice plan” includes professional services to patients, institutions, or other parties which are rendered by the clinical faculty employed by a college that has a faculty practice plan at a state university authorized by the Board of Governors.

(b) After June 30, 1978, the compulsory participation provisions of paragraph (a) shall not be construed to require participation in the Florida Retirement System by a member of an existing system who is reemployed after terminating employment, or who otherwise interrupts his or her employment under an existing system, provided the member leaves his or her accumulated contributions on deposit under the existing system. Such member shall continue to have membership in the existing system upon reemployment or resumption of employment and shall not be permitted to become a member of the Florida Retirement System, except by transferring to the Florida Retirement System as authorized by paragraph (2)(a) or s. 121.052 or by being reemployed after terminating employment and receiving a refund of his or her accumulated contributions made to the existing system.

(c)1. After June 30, 1983, a member of an existing system who is reemployed after terminating employment shall have at the time of reemployment the option of selecting to remain in the existing retirement system or to transfer to the Florida Retirement System. Failure to submit such selection in writing to the Department of Management Services within 6 months of reemployment shall result in compulsory membership in the Florida Retirement System.

2. After June 30, 1988, the provisions of subparagraph 1. shall not apply to a member of an existing system who is reemployed within 12 months after terminating employment. Such member shall continue to have membership in the existing system upon reemployment and shall not be permitted to become a member of the Florida Retirement System, except by transferring to that system as provided in ss. 121.052 and 121.055.

(d) The following persons are not eligible to participate in the Florida Retirement System:

1. Employees of a not-for-profit corporation or association created by the Board of County Commissioners of Palm Beach County for the purpose of owning, operating, or managing a public bus transit system formerly operated or managed by a private corporation subject to 49 U.S.C. s. 5333(b).

2. Persons who perform services as a consultant or an independent contractor, as defined by the division.

(2) OPTIONAL PARTICIPATION.—

(a)1. Any officer or employee who is a member of an existing system, except any officer or employee of any nonprofit professional association or corporation, may elect, if eligible, to become a member of this system at any time between April 15, 1971, and June 1, 1971, inclusive, by notifying his or her employer in writing of the desire to transfer membership from the existing system to this system. Any officer or employee who was a member of an existing system on December 1, 1970, and who did not elect to become a member of this system shall continue to be covered under the existing system subject to the provisions of s. 121.045. A person who has retired under any state retirement system shall not be eligible to transfer to the Florida Retirement System created by this chapter subsequent to such retirement. Any officer or employee who, prior to July 1, 1947, filed a written rejection of membership in a state retirement system and who continues employment without participating in the Florida Retirement System may withdraw the rejection in writing and, if otherwise eligible, participate in the Florida Retirement System and purchase prior service in accordance with this chapter. Any former member of an existing system who was permitted to transfer to the Florida Retirement System while employed by the University Athletic Association, Inc., a nonprofit association connected with the University of Florida, during this or subsequent transfer periods, contrary to the provisions of this paragraph, is hereby confirmed as a member of the Florida Retirement System, the provisions of this paragraph to the contrary notwithstanding. Any officer or employee of the University Athletic Association, Inc., employed prior to July 1, 1979, who was a member of the Florida Retirement System and who chose in writing on a University Athletic Association Plan Participation Election form, between July 1, 1979, and March 31, 1980, inclusively, to terminate his or her participation in the Florida Retirement System shall hereby have such termination of participation confirmed and declared irrevocable retroactive to the date Florida Retirement System retirement contributions ceased to be reported for such officer or employee. The following specific conditions shall apply to any such officer or employee whose participation was so terminated: The officer or employee shall retain all creditable service earned in the Florida Retirement System through the month that retirement contributions ceased to be reported and no creditable service shall be earned after such month; the officer or employee shall not be eligible for disability retirement or death in line of duty benefits if such occurred after the date that participation terminated; and, the officer or employee may participate in the Florida Retirement System in the future only if employed by a participating employer in a regularly established position.

2. Any member transferring from the existing system under chapter 238 shall retain rights to survivor benefits under that chapter through November 30, 1975, or until fully insured for disability benefits under social security, whichever is the earliest date, and thereafter no such rights shall exist.

3. Any officer or employee who is a member of an existing system on April 15, 1972, and who was eligible to transfer to this system under the provisions of subparagraph 1., but who elected to remain in the existing system, may elect, if eligible under the Social Security Act, 42 U.S.C. s. 418(d)(6)(F), to become a member of this system at any time between April 15, 1972, and June 30, 1972, inclusive, by notifying his or her employer in writing of the desire to transfer membership from an existing system to this system. Such transfer shall be subject to the following conditions:

a. All persons electing to transfer to the Florida Retirement System under this subparagraph shall be transferred on July 1, 1972, and shall thereafter be subject to the provisions of the Florida Retirement System retroactively to November 30, 1970, and at retirement have their benefits calculated in accordance with the provisions of s. 121.091.

b. Social security coverage incidental to such elective membership in the Florida Retirement System shall be effective November 30, 1970, and all amounts required from a member for retroactive social security coverage shall, at the time such election is made, be deducted from the individual account of the member, and the difference between the amount remaining in the individual account of such member and the total amount which such member would have contributed had he or she become a member of the Florida Retirement System on November 30, 1970, shall be paid into the system trust fund and added to the member’s individual account prior to July 1, 1975, or by his or her date of retirement, if earlier. Interest at the rate of 8 percent per annum, compounded annually until paid, shall be charged on any balance remaining unpaid on said date.

c. There is appropriated out of the system trust fund into the 2Social Security Contribution Trust Fund the amount required by federal laws and regulations to be contributed with respect to social security coverage for the years after November 30, 1970, of the members of an existing system who transfer to the Florida Retirement System in accordance with this subparagraph and who qualify for retroactive social security coverage. The amount paid from this appropriation with respect to the employees of any employer shall be charged to the employing agency. There shall be credited against this charge the difference between the matching contributions actually made for the affected employees from November 30, 1970, to June 30, 1972, and the amount of matching contributions that would have been required under the Florida Retirement System.

d. The net amounts charged the employing agencies for employees transferring to the Florida Retirement System under this subparagraph shall be paid to the system trust fund prior to July 1, 1975. Interest at the rate of 8 percent per annum, compounded annually until paid, shall be charged on any balance remaining unpaid on said date.

e. The administrator shall request such modification of the state’s agreement with the Social Security Administration, or any referendum required under the Social Security Act governing social security coverage, as may be required to implement the provisions of this law. Retroactive social security coverage for service with an employer prior to November 30, 1970, shall not be provided for any member who was not covered under the agreement as of November 30, 1970.

4. Any officer or employee who was a member of an existing system on December 1, 1970, and who is still a member of an existing system, except any officer or employee of any nonprofit professional association or corporation, may elect, if eligible, to become a member of this system at any time between September 1, 1974, and November 30, 1974, inclusive, by notifying his or her employer in writing of the desire to transfer membership from the existing system to this system. This decision to transfer or not to transfer shall become irrevocable on November 30, 1974. All members electing to transfer during the transfer period shall become members of the Florida Retirement System on January 1, 1975, and shall be subject to the provisions of the Florida Retirement System on and after that date. Any officer or employee who was a member of an existing system on December 1, 1970, and who does not elect to become a member of this system shall continue to be covered under the existing system, subject to the provisions of s. 121.045. Any member transferring from the Teachers’ Retirement System of Florida under chapter 238 to the Florida Retirement System on January 1, 1975, shall retain rights to survivor benefits under chapter 238 from January 1, 1975, through December 31, 1979, or until fully insured for disability benefits under the Social Security Act, whichever is the earliest date, and thereafter no such rights shall exist.

5.a. Any officer or employee who was a member of an existing system on December 1, 1970, and who is still a member of an existing system, except any officer or employee of any nonprofit professional association or corporation, may elect, if eligible, to become a member of this system at any time between January 2, 1982, and May 31, 1982, inclusive, by notifying his or her employer in writing of the desire to transfer membership from the existing system to this system. This decision to transfer or not to transfer shall become irrevocable on May 31, 1982. All members electing to transfer during the transfer period shall become members of the Florida Retirement System on July 1, 1982, and shall be subject to the provisions of the Florida Retirement System on and after that date. Any officer or employee who was a member of an existing system on December 1, 1970, and who does not elect to become a member of this system shall continue to be covered under the existing system, subject to the provisions of s. 121.045. Any member transferring from the Teachers’ Retirement System under chapter 238 to the Florida Retirement System on January 1, 1979, shall retain rights to survivor benefits under chapter 238 from January 1, 1979, through December 31, 1983, or until fully insured for disability benefits under the federal Social Security Act, whichever is the earliest date, and thereafter no such rights shall exist. Any such member transferring to the Florida Retirement System on July 1, 1982, shall retain rights to survivor benefits under chapter 238 from July 1, 1982, through June 30, 1987, or until fully insured for disability benefits under the federal Social Security Act, whichever is the earliest date, and thereafter no such rights shall exist.

b. Any deficit, as determined by the state actuary, accruing to the Survivors’ Benefit Trust Fund of the Teachers’ Retirement System and resulting from the passage of chapter 78-308, Laws of Florida, and chapter 80-242, Laws of Florida, shall become an obligation of the Florida Retirement System Trust Fund.

6. Any active member of an existing system who was not employed in a covered position during a time when transfer to the Florida Retirement System was allowed as described in rule 22B-1.004(2)(a), Florida Administrative Code, or as provided in paragraph (1)(c) of this section, may elect, if eligible, to become a member of this system at any time between January 1, 1991, and May 29, 1991, inclusive, by notifying his or her employer in writing of the desire to transfer membership from the existing system to this system. The decision to transfer or not to transfer shall become irrevocable on May 29, 1991. Failure to notify the employer shall result in compulsory membership in the existing system. All members electing to transfer during the transfer period shall become members of the Florida Retirement System on July 1, 1991, and shall be subject to the provisions of the Florida Retirement System on and after that date. Any member so transferring from the existing system under chapter 238 to the Florida Retirement System on July 1, 1991, shall retain rights to survivor benefits under that chapter from July 1, 1991, through June 30, 1996, or until fully insured for benefits under the federal Social Security Act, whichever is the earliest date, and thereafter no such rights shall exist.

(b)1. The governing body of any municipality, metropolitan planning organization, or special district in the state may elect to participate in the Florida Retirement System upon proper application to the administrator and may cover all of its units as approved by the Secretary of Health and Human Services and the administrator. The department shall adopt rules establishing procedures for the submission of documents necessary for such application. Before being approved for participation in the system, the governing body of a municipality, metropolitan planning organization, or special district that has a local retirement system must submit to the administrator a certified financial statement showing the condition of the local retirement system within 3 months before the proposed effective date of membership in the Florida Retirement System. The statement must be certified by a recognized accounting firm that is independent of the local retirement system. All required documents necessary for extending Florida Retirement System coverage must be received by the department for consideration at least 15 days before the proposed effective date of coverage. If the municipality, metropolitan planning organization, or special district does not comply with this requirement, the department may require that the effective date of coverage be changed.

2. A municipality, metropolitan planning organization, or special district that has an existing retirement system covering the employees in the units that are to be brought under the Florida Retirement System may participate only after holding a referendum in which all employees in the affected units have the right to participate. Only those employees electing coverage under the Florida Retirement System by affirmative vote in the referendum are eligible for coverage under this chapter, and those not participating or electing not to be covered by the Florida Retirement System shall remain in their present systems and are not eligible for coverage under this chapter. After the referendum is held, all future employees are compulsory members of the Florida Retirement System.

3. At the time of joining the Florida Retirement System, the governing body of a municipality, metropolitan planning organization, or special district complying with subparagraph 1. may elect to provide, or not provide, benefits based on past service of officers and employees as described in s. 121.081(1). However, if such employer elects to provide past service benefits, such benefits must be provided for all officers and employees of its covered group.

4. Once this election is made and approved it may not be revoked, except pursuant to subparagraphs 5. and 6., and all present officers and employees electing coverage and all future officers and employees are compulsory members of the Florida Retirement System.

5. Subject to subparagraph 6., the governing body of a hospital licensed under chapter 395 which is governed by the governing body of a special district as defined in s. 189.012 or by the board of trustees of a public health trust created under s. 154.07, hereinafter referred to as “hospital district,” and which participates in the Florida Retirement System, may elect to cease participation in the system with regard to future employees in accordance with the following:

a. No more than 30 days and at least 7 days before adopting a resolution to partially withdraw from the system and establish an alternative retirement plan for future employees, a public hearing must be held on the proposed withdrawal and proposed alternative plan.

b. From 7 to 15 days before such hearing, notice of intent to withdraw, specifying the time and place of the hearing, must be provided in writing to employees of the hospital district proposing partial withdrawal and must be published in a newspaper of general circulation in the area affected, as provided by ss. 50.011-50.031. Proof of publication must be submitted to the Department of Management Services.

c. The governing body of a hospital district seeking to partially withdraw from the system must, before such hearing, have an actuarial report prepared and certified by an enrolled actuary, as defined in s. 112.625, illustrating the cost to the hospital district of providing, through the retirement plan that the hospital district is to adopt, benefits for new employees comparable to those provided under the system.

d. Upon meeting all applicable requirements of this subparagraph, and subject to subparagraph 6., partial withdrawal from the system and adoption of the alternative retirement plan may be accomplished by resolution duly adopted by the hospital district board. The hospital district board must provide written notice of such withdrawal to the division by mailing a copy of the resolution to the division, postmarked by December 15, 1995. The withdrawal shall take effect January 1, 1996.

6. Following the adoption of a resolution under sub-subparagraph 5.d., all employees of the withdrawing hospital district who were members of the system before January 1, 1996, shall remain as members of the system for as long as they are employees of the hospital district, and all rights, duties, and obligations between the hospital district, the system, and the employees remain in full force and effect. Any employee who is hired or appointed on or after January 1, 1996, may not participate in the system, and the withdrawing hospital district has no obligation to the system with respect to such employees.

(c) Employees of public community colleges or charter technical career centers sponsored by public community colleges, designated in s. 1000.21(3), who are members of the Regular Class of the Florida Retirement System and who comply with the criteria set forth in this paragraph and s. 1012.875 may, in lieu of participating in the Florida Retirement System, elect to withdraw from the system altogether and participate in the State Community College System Optional Retirement Program provided by the employing agency under s. 1012.875.

1.a. Through June 30, 2001, the cost to the employer for benefits under the optional retirement program equals the normal cost portion of the employer retirement contribution which would be required if the employee were a member of the pension plan’s Regular Class, plus the portion of the contribution rate required by s. 112.363(8) which would otherwise be assigned to the Retiree Health Insurance Subsidy Trust Fund.

b. Effective July 1, 2001, through June 30, 2011, each employer shall contribute on behalf of each member of the optional program an amount equal to 10.43 percent of the employee’s gross monthly compensation. The employer shall deduct an amount for the administration of the program.

c. Effective July 1, 2011, through June 30, 2012, each member shall contribute an amount equal to the employee contribution required under s. 121.71(3). The employer shall contribute on behalf of each program member an amount equal to the difference between 10.43 percent of the employee’s gross monthly compensation and the employee’s required contribution based on the employee’s gross monthly compensation.

d. Effective July 1, 2012, each member shall contribute an amount equal to the employee contribution required under s. 121.71(3). The employer shall contribute on behalf of each program member an amount equal to the difference between 8.15 percent of the employee’s gross monthly compensation and the employee’s required contribution based on the employee’s gross monthly compensation.

e. The employer shall contribute an additional amount to the Florida Retirement System Trust Fund equal to the unfunded actuarial accrued liability portion of the Regular Class contribution rate.

2. The decision to participate in the optional retirement program is irrevocable as long as the employee holds a position eligible for participation, except as provided in subparagraph 3. Any service creditable under the Florida Retirement System is retained after the member withdraws from the system; however, additional service credit in the system may not be earned while a member of the optional retirement program.

3. An employee who has elected to participate in the optional retirement program shall have one opportunity, at the employee’s discretion, to transfer from the optional retirement program to the pension plan of the Florida Retirement System or to the investment plan established under part II of this chapter, subject to the terms of the applicable optional retirement program contracts.

a. If the employee chooses to move to the investment plan, any contributions, interest, and earnings creditable to the employee under the optional retirement program are retained by the employee in the optional retirement program, and the applicable provisions of s. 121.4501(4) govern the election.

b. If the employee chooses to move to the pension plan of the Florida Retirement System, the employee shall receive service credit equal to his or her years of service under the optional retirement program.

(I) The cost for such credit is the amount representing the present value of the employee’s accumulated benefit obligation for the affected period of service. The cost shall be calculated as if the benefit commencement occurs on the first date the employee becomes eligible for unreduced benefits, using the discount rate and other relevant actuarial assumptions that were used to value the Florida Retirement System Pension Plan liabilities in the most recent actuarial valuation. The calculation must include any service already maintained under the pension plan in addition to the years under the optional retirement program. The present value of any service already maintained must be applied as a credit to total cost resulting from the calculation. The division must ensure that the transfer sum is prepared using a formula and methodology certified by an enrolled actuary.

(II) The employee must transfer from his or her optional retirement program account and from other employee moneys as necessary, a sum representing the present value of the employee’s accumulated benefit obligation immediately following the time of such movement, determined assuming that attained service equals the sum of service in the pension plan and service in the optional retirement program.

4. Participation in the optional retirement program is limited to employees who satisfy the following eligibility criteria:

a. The employee is otherwise eligible for membership or renewed membership in the Regular Class of the Florida Retirement System, as provided in s. 121.021(11) and (12) or s. 121.122.

b. The employee is employed in a full-time position classified in the Accounting Manual for Florida’s Public Community Colleges as:

(I) Instructional; or

(II) Executive Management, Instructional Management, or Institutional Management and the community college determines that recruiting to fill a vacancy in the position is to be conducted in the national or regional market, and the duties and responsibilities of the position include the formulation, interpretation, or implementation of policies, or the performance of functions that are unique or specialized within higher education and that frequently support the mission of the community college.

c. The employee is employed in a position not included in the Senior Management Service Class of the Florida Retirement System as described in s. 121.055.

5. Members of the program are subject to the same reemployment limitations, renewed membership provisions, and forfeiture provisions applicable to regular members of the Florida Retirement System under ss. 121.091(9), 121.122, and 121.091(5), respectively. A member who receives a program distribution funded by employer and required employee contributions is deemed to be retired from a state-administered retirement system if the member is subsequently employed with an employer that participates in the Florida Retirement System.

6. Eligible community college employees are compulsory members of the Florida Retirement System until, pursuant to s. 1012.875, a written election to withdraw from the system and participate in the optional retirement program is filed with the program administrator and received by the division.

a. A community college employee whose program eligibility results from initial employment shall be enrolled in the optional retirement program retroactive to the first day of eligible employment. The employer and employee retirement contributions paid through the month of the employee plan change shall be transferred to the community college to the employee’s optional program account, and, effective the first day of the next month, the employer shall pay the applicable contributions based upon subparagraph 1.

b. A community college employee whose program eligibility is due to the subsequent designation of the employee’s position as one of those specified in subparagraph 4., or due to the employee’s appointment, promotion, transfer, or reclassification to a position specified in subparagraph 4., must be enrolled in the program on the first day of the first full calendar month that such change in status becomes effective. The employer and employee retirement contributions paid from the effective date through the month of the employee plan change must be transferred to the community college to the employee’s optional program account, and, effective the first day of the next month, the employer shall pay the applicable contributions based upon subparagraph 1.

7. Effective July 1, 2003, through December 31, 2008, any member of the optional retirement program who has service credit in the pension plan of the Florida Retirement System for the period between his or her first eligibility to transfer from the pension plan to the optional retirement program and the actual date of transfer may, during employment, transfer to the optional retirement program a sum representing the present value of the accumulated benefit obligation under the defined benefit retirement program for the period of service credit. Upon transfer, all service credit previously earned under the pension plan during this period is nullified for purposes of entitlement to a future benefit under the pension plan.

(d) The governing body of a charter school or a charter technical career center may elect to participate in the system upon proper application to the administrator and shall cover its units as approved by the Secretary of Health and Human Services and the administrator. Once this election is made and approved, it may not be revoked, and all present officers and employees selecting coverage under this chapter and all future officers and employees shall be compulsory members of the Florida Retirement System.

(e) Notwithstanding any other provision of this chapter to the contrary, any independent participating agency that has failed to report the employees of a dependent governmental entity within its jurisdiction for membership in the Florida Retirement System as required under this chapter shall enroll in the system, effective July 1, 1996, all employees filling a regularly established position who are not currently participating in a retirement plan provided by the dependent entity. Employees of the dependent entity participating in such a retirement plan on July 1, 1996, may remain in that plan or participate in the Florida Retirement System and shall make such election in writing. Such employees are eligible to claim past service as provided in s. 121.081. All eligible employees hired on or after July 1, 1996, by any such dependent entity shall be compulsory members of the Florida Retirement System. Any independent participating agency shall be responsible for identifying all such dependent governmental entities within its jurisdiction and for providing to the division a list of all employees of such entities as of July 1, 1997.

(f)1. If an employer that participates in the Florida Retirement System undertakes the transfer, merger, or consolidation of governmental services or assumes the functions and activities of an employing governmental entity that was not an employer under the system, the employer must notify the department at least 60 days before such action and provide documentation as required by the department. The transfer, merger, or consolidation of governmental services or assumption of governmental functions and activities must occur between public employers. The current or former employer may pay the employees’ past service cost, unless prohibited under this chapter. This subparagraph does not apply to the transfer, merger, or consolidation of governmental services or assumption of functions and activities of a public entity under a leasing agreement having a coemployer relationship. Employers and employees of a public governmental employer whose service is covered by a leasing agreement under s. 110.191, any other leasing agreement, or a coemployer relationship are not eligible to participate in the Florida Retirement System.

2. If the agency to which a member’s employing unit is transferred, merged, or consolidated does not participate in the Florida Retirement System, a member may elect in writing to remain in the Florida Retirement System or to transfer to the local retirement system operated by the agency. If the agency does not participate in a local retirement system, the member shall continue membership in the Florida Retirement System. In either case, membership continues for as long as the member is employed by the agency to which his or her unit was transferred, merged, or consolidated.

(3) SOCIAL SECURITY COVERAGE.—Social security coverage shall be provided for all officers and employees who become members under subsection (1) or subsection (2). Any modification of the present agreement with the Social Security Administration, or referendum required under the Social Security Act, for the purpose of providing social security coverage for any member shall be requested by the state agency in compliance with the applicable provisions of the Social Security Act governing such coverage. However, retroactive social security coverage for service before December 1, 1970, with the employer may not be provided for a member who was not covered under the agreement as of November 30, 1970. The employer-paid employee contributions specified in s. 121.71(3) are subject to taxes imposed under the Federal Insurance Contributions Act, 26 U.S.C. ss. 3101-3128.

(4) INFORMATION REQUIRED.—The employer and employee shall furnish the administrator with such information as he or she may request for the proper enrollment of officers and employees in the system.

(5) RIGHTS LIMITED.—

(a) Participation in the system shall not give any member the right to be retained in the employ of the employer or, upon dismissal, to have any right or interest in the fund other than herein provided.

(b) A member who is convicted by a court of competent jurisdiction of causing a shortage in a public account, when such shortage is certified by the Auditor General or a certified public accountant, may not retire or receive any benefits under this chapter so long as such shortage exists.

(6) SEASONAL STATE EMPLOYMENT; BLIND VENDING FACILITY OPERATORS.—

(a) Seasonal state employment shall be included under this chapter, and the time limit and procedure for claiming same as set forth in s. 122.07 shall continue under this chapter for those members transferring to this system and for all new members.

(b)1. All blind or partially sighted persons employed or licensed by the Division of Blind Services as vending facility operators on or after December 1, 1970, and prior to July 1, 1996, are hereby declared to be state employees within the meaning of this chapter, and all vending facility operators licensed and employed during that period shall be compulsory members of the Florida Retirement System in compliance with this chapter for as long as the member is a vending facility operator, except as provided in subparagraph 3.

2. Blindness shall not be deemed a retirement disability within the provisions of this chapter for such members as are contemplated by this paragraph.

3. Any vending facility operator as described in subparagraph 1. may elect, on or before July 31, 1996, to withdraw from the Florida Retirement System as provided in s. 413.051(11). The election to withdraw shall take effect as of July 1, 1996, and the decision to withdraw is irrevocable. A vending facility operator who withdraws from the Florida Retirement System as provided in this subparagraph shall retain all creditable service earned in the Florida Retirement System through the month that retirement contributions ceased to be reported, and no creditable service shall be earned as a vending facility operator after such month. However, any such person may participate in the Florida Retirement System in the future if employed by a participating employer in a covered position.

4. All blind or partially sighted persons employed or licensed by the Division of Blind Services as vending facility operators on or after July 1, 1996, shall be independent contractors within the meaning of this chapter and shall not be eligible for membership in the Florida Retirement System.

(7) JOINT REPRESENTATIVES; FEDERAL CIVIL SERVICE.—All state and county cooperative extension personnel holding appointments by the United States Department of Agriculture for extension work in agriculture and home economics in the state shall be joint representatives of the University of Florida and the United States Department of Agriculture unless otherwise expressly provided in the project agreement. Such personnel shall be deemed governed by the requirements of Federal Civil Service, as written in the agreement between the University of Florida and the United States Department of Agriculture. Such personnel so governed by the requirements of Federal Civil Service shall be prohibited from participating in any retirement or social security program or act administered by the state except those members covered under s. 238.13, as of November 30, 1970.

(8) DIVISION OF REHABILITATION AND LIQUIDATION EMPLOYEES MEMBERSHIP.—Effective July 1, 1994, the regular receivership employees of the Division of Rehabilitation and Liquidation of the Department of Financial Services who are assigned to established positions and are subject to established rules and regulations regarding discipline, pay, classification, and time and attendance are hereby declared to be state employees within the meaning of this chapter and shall be compulsory members in compliance with this chapter, the provisions of s. 216.011(1)(dd)2., notwithstanding. Employment performed before July 1, 1994, as such a receivership employee may be claimed as creditable retirement service upon payment by the employee or employer of contributions required in s. 121.081(1), as applicable for the period claimed.

(9) DUAL EMPLOYMENT.—A member may not participate in more than one state-administered retirement system, plan, or class of membership simultaneously. Pursuant thereto:

(a) With respect to any member who is not eligible to participate in the Elected Officers’ Class, but who is simultaneously employed in two or more positions covered by different Florida Retirement System classes:

1. The member must participate in the membership class for the position in which he or she is employed the majority of the time: the Regular Class, Senior Management Service Class, Special Risk Class, or Special Risk Administrative Support Class; or

2. If the employment is split equally between or among positions, the member may choose any single class of membership for which he or she is eligible, whether or not the positions are full-time positions. The member’s choice must be made in writing and remains in effect as long as the member is employed equally in two or more positions.

(b) Contributions shall be made and creditable service shall be determined as follows:

1. If the member is participating in the Regular Class, retirement contributions shall be made on the total salary the member has received for all covered employment, and at retirement the member’s average final compensation shall be calculated on the total salary received from all covered employment.

2. If the member is participating in the Senior Management Service Class, Special Risk Class, or Special Risk Administrative Support Class, retirement contributions shall be made only on the salary received in the designated class of membership. At retirement, the member’s average final compensation shall be based only on the salary received in the designated class of membership for any period, including any period of dual employment.

History.—s. 5, ch. 70-112; s. 1, ch. 72-182; s. 1, ch. 72-340; s. 1, ch. 72-344; s. 1, ch. 73-268; s. 3, ch. 74-302; s. 1, ch. 75-152; s. 1, ch. 77-174; s. 21, ch. 77-259; s. 2, ch. 77-469; s. 3, ch. 78-308; s. 1, ch. 79-375; s. 1, ch. 79-377; s. 2, ch. 80-242; s. 2, ch. 81-214; s. 60, ch. 81-259; s. 4, ch. 83-76; s. 2, ch. 85-246; s. 7, ch. 88-382; s. 34, ch. 89-207; s. 2, ch. 89-260; s. 16, ch. 89-367; s. 7, ch. 90-274; s. 68, ch. 92-136; s. 5, ch. 94-259; s. 1423, ch. 95-147; s. 1, ch. 95-277; s. 16, ch. 95-392; s. 3, ch. 96-186; s. 5, ch. 96-368; s. 3, ch. 96-423; s. 18, ch. 97-180; s. 11, ch. 98-73; s. 2, ch. 98-138; s. 3, ch. 98-302; s. 53, ch. 99-2; s. 2, ch. 99-9; s. 29, ch. 99-255; s. 6, ch. 99-392; s. 5, ch. 2000-169; s. 3, ch. 2000-347; s. 18, ch. 2001-60; s. 6, ch. 2001-262; s. 898, ch. 2002-387; s. 1, ch. 2003-260; s. 140, ch. 2003-261; s. 9, ch. 2004-5; s. 2, ch. 2007-92; s. 7, ch. 2007-196; s. 19, ch. 2008-4; s. 4, ch. 2008-139; s. 7, ch. 2009-21; s. 3, ch. 2009-209; s. 7, ch. 2011-68; s. 1, ch. 2012-146; s. 62, ch. 2014-22.

1Note.—Abolished by s. 3, ch. 2001-170.

2Note.—The Social Security Contribution Trust Fund was terminated by s. 1, ch. 2004-234.



121.0511 - Revocation of election and alternative plan.

121.0511 Revocation of election and alternative plan.—The governing body of any municipality or independent special district that has elected to participate in the Florida Retirement System may revoke its election in accordance with the following procedure:

(1) No more than 30 days and at least 7 days before adopting a resolution to revoke the election, in order to establish an alternative retirement plan, a public hearing must be held on the proposed revocation and proposed alternative plan. Notice of this hearing must be given in accordance with the procedures specified in s. 166.041.

(2) At least 7 days, but not more than 15 days, before the hearing, notice of intent to revoke, specifying the time and place of the hearing, must be published in a newspaper of general circulation in the area affected, as provided by ss. 50.011-50.031. Proof of publication of the notice must be submitted to the Department of Management Services.

(3) The governing body of a municipality or independent special district seeking to revoke its election to participate in the system must, before such revocation, have an actuarial report prepared and certified by an enrolled actuary, as defined in s. 112.625, illustrating the cost to the municipality or independent special district and to its future employees of providing a new retirement plan for employees hired after January 1, 1996.

(4) A copy of the proposed alternative plan and report must be given to each representative of each certified bargaining unit before adoption of a revocation resolution under subsection (5). A municipality or independent special district that has a collective bargaining agreement with a certified bargaining agent may not exercise the right of revocation for future members of any covered class within the unit without negotiating such revocation and proposed alternative plan, as provided in chapter 447, with each bargaining unit covering such classes of employees. If more than one bargaining unit exists, each unit must negotiate independently. The new retirement plan for special risk employees must provide benefits which meet or exceed the minimum benefits contained in chapter plans under chapter 175 or chapter 185, as appropriate. For purposes of this subsection, “chapter plans” means those plans having minimum benefits required generally under these chapters, and not local law plans having variant benefits permissible under s. 175.351 or s. 185.35.

(5) Upon meeting the requirement set forth in subsections (1)-(4), and subject to the conditions set forth in subsection (6), revocation of election to participate in the system and adoption of the new retirement plan must be accomplished by resolution adopted by the municipality or independent special district. The municipality or independent special district must provide written notice of such revocation to the Division of Retirement by mailing a copy of the resolution to the division, postmarked no later than December 15, 1995. The revocation shall take effect January 1, 1996.

(6) Following the adoption of a revocation resolution under subsection (5), all employees and officers of the municipality or special district who were participants in the Florida Retirement System before January 1, 1996, remain as participants in the system for as long as they are employees or officers of the municipality or independent special district, and all rights, duties, and obligations of the municipality or special district, the system, and the employees and officers remain in effect. An employee or officer who is hired or takes office on or after January 1, 1996, may not participate in the Florida Retirement System, and the revoking municipality or independent special district has no obligation to the system with respect to such employees and officers.

History.—s. 3, ch. 95-338; s. 30, ch. 99-255.



121.0515 - Special Risk Class.

1121.0515 Special Risk Class.—

(1) ESTABLISHMENT OF CLASS.—A separate class of membership within the Florida Retirement System, to be known as the “Special Risk Class,” is established to recognize that persons employed in certain categories of law enforcement, firefighting, criminal detention, and emergency medical care positions are required as one of the essential functions of their positions to perform work that is physically demanding or arduous, or work that requires extraordinary agility and mental acuity, and that such persons, because of diminishing physical and mental faculties, may find that they are not able, without risk to the health and safety of themselves, the public, or their coworkers, to continue performing such duties and thus enjoy the full career and retirement benefits enjoyed by persons employed in other membership classes and that, if they find it necessary, due to the physical and mental limitations of their age, to retire at an earlier age and usually with less service, they will suffer an economic deprivation therefrom. To address the peculiar and special problems of this class of employees, a class of retirement membership is established that awards more retirement credit per year of service than that awarded to other employees; however, nothing contained herein shall require ineligibility for Special Risk Class membership upon reaching age 55.

(2) MEMBERSHIP.—

(a) Until October 1, 1978, “special risk member” means any officer or employee whose application is approved by the administrator and who receives salary payments for work performed as a peace officer; law enforcement officer; police officer; highway patrol officer; custodial employee at a correctional or detention facility; correctional agency employee whose duties and responsibilities involve direct contact with inmates, but excluding secretarial and clerical employees; firefighter; or an employee in any other job in the field of law enforcement or fire protection if the duties of such person are certified as hazardous by his or her employer.

(b) Effective October 1, 1978, through September 30, 1999, “special risk member” means a member of the Florida Retirement System who is designated as a special risk member by the division in accordance with this section. Such member must be employed as a law enforcement officer, a firefighter, or a correctional officer and must meet certain other special criteria as set forth in this section.

(c) Effective October 1, 1999, “special risk member” means a member of the Florida Retirement System who is designated as a special risk member by the division in accordance with this section. Such member must be employed as a law enforcement officer, a firefighter, a correctional officer, an emergency medical technician, or a paramedic and must meet certain other special criteria as set forth in this section.

(d) Effective January 1, 2001, “special risk member” includes:

1. Any member who is employed as a community-based correctional probation officer and meets the special criteria set forth in paragraph (3)(e).

2. Any professional health care bargaining unit or non-unit member who is employed by the Department of Corrections or the Department of Children and Families and meets the special criteria set forth in paragraph (3)(f).

(e) Effective October 1, 2005, through June 30, 2008, the member must be employed by a law enforcement agency or medical examiner’s office in a forensic discipline and meet the special criteria set forth in paragraph (3)(g).

(f) Effective July 1, 2008, the member must be employed by the Department of Law Enforcement in the crime laboratory or by the Division of State Fire Marshal in the forensic laboratory and meet the special criteria set forth in paragraph (3)(h).

(g) Effective July 1, 2008, the member must be employed by a local government law enforcement agency or medical examiner’s office and meet the special criteria set forth in paragraph (3)(i).

(h) Effective August 1, 2008, “special risk member” includes any member who meets the special criteria for continued membership set forth in paragraph (3)(j).

(3) CRITERIA.—A member, to be designated as a special risk member, must meet the following criteria:

(a) Effective October 1, 1978, the member must be employed as a law enforcement officer and be certified, or required to be certified, in compliance with s. 943.1395; however, sheriffs and elected police chiefs are excluded from meeting the certification requirements of this paragraph. In addition, the member’s duties and responsibilities must include the pursuit, apprehension, and arrest of law violators or suspected law violators; or as of July 1, 1982, the member must be an active member of a bomb disposal unit whose primary responsibility is the location, handling, and disposal of explosive devices; or the member must be the supervisor or command officer of a member or members who have such responsibilities. Administrative support personnel, including, but not limited to, those whose primary duties and responsibilities are in accounting, purchasing, legal, and personnel, are not included;

(b) Effective October 1, 1978, the member must be employed as a firefighter and be certified, or required to be certified, in compliance with s. 633.408 and be employed solely within the fire department of a local government employer or an agency of state government with firefighting responsibilities. In addition, the member’s duties and responsibilities must include on-the-scene fighting of fires; as of October 1, 2001, fire prevention or firefighter training; as of October 1, 2001, direct supervision of firefighting units, fire prevention, or firefighter training; or as of July 1, 2001, aerial firefighting surveillance performed by fixed-wing aircraft pilots employed by the Florida Forest Service of the Department of Agriculture and Consumer Services; or the member must be the supervisor or command officer of a member or members who have such responsibilities. Administrative support personnel, including, but not limited to, those whose primary duties and responsibilities are in accounting, purchasing, legal, and personnel, are not included. All periods of creditable service in fire prevention or firefighter training, or as the supervisor or command officer of a member or members who have such responsibilities, and for which the employer paid the special risk contribution rate, are included;

(c) Effective October 1, 1978, the member must be employed as a correctional officer and be certified, or required to be certified, in compliance with s. 943.1395. In addition, the member’s primary duties and responsibilities must be the custody, and physical restraint when necessary, of prisoners or inmates within a prison, jail, or other criminal detention facility, or while on work detail outside the facility, or while being transported; or as of July 1, 1984, the member must be the supervisor or command officer of a member or members who have such responsibilities. Administrative support personnel, including, but not limited to, those whose primary duties and responsibilities are in accounting, purchasing, legal, and personnel, are not included; however, wardens and assistant wardens, as defined by rule, are included;

(d) Effective October 1, 1999, the member must be employed by a licensed Advance Life Support (ALS) or Basic Life Support (BLS) employer as an emergency medical technician or a paramedic and be certified in compliance with s. 401.27. In addition, the member’s primary duties and responsibilities must include on-the-scene emergency medical care or as of October 1, 2001, direct supervision of emergency medical technicians or paramedics, or the member must be the supervisor or command officer of one or more members who have such responsibility. Administrative support personnel, including, but not limited to, those whose primary responsibilities are in accounting, purchasing, legal, and personnel, are not included;

(e) Effective January 1, 2001, the member must be employed as a community-based correctional probation officer and be certified, or required to be certified, in compliance with s. 943.1395. In addition, the member’s primary duties and responsibilities must be the supervised custody, surveillance, control, investigation, and counseling of assigned inmates, probationers, parolees, or community controllees within the community; or the member must be the supervisor of a member or members who have such responsibilities. Administrative support personnel, including, but not limited to, those whose primary duties and responsibilities are in accounting, purchasing, legal services, and personnel management, are not included; however, probation and parole circuit and deputy circuit administrators are included;

(f) Effective January 1, 2001, the member must be employed in one of the following classes and must spend at least 75 percent of his or her time performing duties which involve contact with patients or inmates in a correctional or forensic facility or institution:

1. Dietitian (class codes 5203 and 5204);

2. Public health nutrition consultant (class code 5224);

3. Psychological specialist (class codes 5230 and 5231);

4. Psychologist (class code 5234);

5. Senior psychologist (class codes 5237 and 5238);

6. Regional mental health consultant (class code 5240);

7. Psychological Services Director—DCF (class code 5242);

8. Pharmacist (class codes 5245 and 5246);

9. Senior pharmacist (class codes 5248 and 5249);

10. Dentist (class code 5266);

11. Senior dentist (class code 5269);

12. Registered nurse (class codes 5290 and 5291);

13. Senior registered nurse (class codes 5292 and 5293);

14. Registered nurse specialist (class codes 5294 and 5295);

15. Clinical associate (class codes 5298 and 5299);

16. Advanced registered nurse practitioner (class codes 5297 and 5300);

17. Advanced registered nurse practitioner specialist (class codes 5304 and 5305);

18. Registered nurse supervisor (class codes 5306 and 5307);

19. Senior registered nurse supervisor (class codes 5308 and 5309);

20. Registered nursing consultant (class codes 5312 and 5313);

21. Quality management program supervisor (class code 5314);

22. Executive nursing director (class codes 5320 and 5321);

23. Speech and hearing therapist (class code 5406); or

24. Pharmacy manager (class code 5251);

(g) Effective October 1, 2005, through June 30, 2008, the member must be employed by a law enforcement agency or medical examiner’s office in a forensic discipline recognized by the International Association for Identification and must qualify for active membership in the International Association for Identification. The member’s primary duties and responsibilities must include the collection, examination, preservation, documentation, preparation, or analysis of physical evidence or testimony, or both, or the member must be the direct supervisor, quality management supervisor, or command officer of one or more individuals with such responsibility. Administrative support personnel, including, but not limited to, those whose primary responsibilities are clerical or in accounting, purchasing, legal, and personnel, are not included;

(h) Effective July 1, 2008, the member must be employed by the Department of Law Enforcement in the crime laboratory or by the Division of State Fire Marshal in the forensic laboratory in one of the following classes:

1. Forensic technologist (class code 8459);

2. Crime laboratory technician (class code 8461);

3. Crime laboratory analyst (class code 8463);

4. Senior crime laboratory analyst (class code 8464);

5. Crime laboratory analyst supervisor (class code 8466);

6. Forensic chief (class code 9602); or

7. Forensic services quality manager (class code 9603);

(i) Effective July 1, 2008, the member must be employed by a local government law enforcement agency or medical examiner’s office and must spend at least 65 percent of his or her time performing duties that involve the collection, examination, preservation, documentation, preparation, or analysis of human tissues or fluids or physical evidence having potential biological, chemical, or radiological hazard or contamination, or use chemicals, processes, or materials that may have carcinogenic or health-damaging properties in the analysis of such evidence, or the member must be the direct supervisor of one or more individuals having such responsibility. If a special risk member changes to another position within the same agency, he or she must submit a complete application as provided in paragraph (4)(a); or

(j) The member must have already qualified for and be actively participating in special risk membership under paragraph (a), paragraph (b), or paragraph (c), must have suffered a qualifying injury as defined in this paragraph, must not be receiving disability retirement benefits as provided in s. 121.091(4), and must satisfy the requirements of this paragraph.

1. The ability to qualify for the class of membership defined in paragraph (2)(h) occurs when two licensed medical physicians, one of whom is a primary treating physician of the member, certify the existence of the physical injury and medical condition that constitute a qualifying injury as defined in this paragraph and that the member has reached maximum medical improvement after August 1, 2008. The certifications from the licensed medical physicians must include, at a minimum, that the injury to the special risk member has resulted in a physical loss, or loss of use, of at least two of the following: left arm, right arm, left leg, or right leg; and:

a. That this physical loss or loss of use is total and permanent, except if the loss of use is due to a physical injury to the member’s brain, in which event the loss of use is permanent with at least 75 percent loss of motor function with respect to each arm or leg affected.

b. That this physical loss or loss of use renders the member physically unable to perform the essential job functions of his or her special risk position.

c. That, notwithstanding this physical loss or loss of use, the individual can perform the essential job functions required by the member’s new position, as provided in subparagraph 3.

d. That use of artificial limbs is not possible or does not alter the member’s ability to perform the essential job functions of the member’s position.

e. That the physical loss or loss of use is a direct result of a physical injury and not a result of any mental, psychological, or emotional injury.

2. For the purposes of this paragraph, “qualifying injury” means an injury sustained in the line of duty, as certified by the member’s employing agency, by a special risk member that does not result in total and permanent disability as defined in s. 121.091(4)(b). An injury is a qualifying injury if the injury is a physical injury to the member’s physical body resulting in a physical loss, or loss of use, of at least two of the following: left arm, right arm, left leg, or right leg. Notwithstanding any other provision of this section, an injury that would otherwise qualify as a qualifying injury is not considered a qualifying injury if and when the member ceases employment with the employer for whom he or she was providing special risk services on the date the injury occurred.

3. The new position, as described in sub-subparagraph 1.c., that is required for qualification as a special risk member under this paragraph is not required to be a position with essential job functions that entitle an individual to special risk membership. Whether a new position as described in sub-subparagraph 1.c. exists and is available to the special risk member is a decision to be made solely by the employer in accordance with its hiring practices and applicable law.

4. This paragraph does not grant or create additional rights for any individual to continued employment or to be hired or rehired by his or her employer that are not already provided within the Florida Statutes, the State Constitution, the Americans with Disabilities Act, if applicable, or any other applicable state or federal law.

(4) PROCEDURE FOR DESIGNATING.—

(a) Any member of the Florida Retirement System employed by a county, municipality, or special district who feels that his or her position meets the criteria set forth in this section for membership in the Special Risk Class may request that his or her employer submit an application to the department requesting that the department designate him or her as a Special Risk member. If the employer agrees that the member meets the requirements for Special Risk Class membership, the employer shall submit an application to the department on behalf of the employee containing a certification that the member meets the criteria for Special Risk Class membership set forth in this section and such other supporting documentation as may be required by administrative rule. The department shall, within 90 days, designate or refuse to designate the member as a special risk member. If the employer declines to submit the member’s application to the department or if the department does not designate the member as a special risk member, the member or the employer may appeal to the State Retirement Commission, as provided in s. 121.23, for designation as a special risk member. A member who receives a final affirmative ruling pursuant to such appeal shall have Special Risk Class membership retroactive to the date such member would have had Special Risk Class membership had such membership been approved by the employer and the department, as determined by the department, and the employer contributions shall be paid in full within 1 year after such final ruling.

(b) Applying the criteria set forth in this section, the department shall specify which current and newly created classes of positions under the uniform classification plan established pursuant to chapter 110 entitle the incumbents of positions in those classes to membership in the Special Risk Class. Only employees employed in the classes so specified shall be special risk members. If a class is not specified by the department, the employing agency may petition the State Retirement Commission for approval in accordance with s. 121.23.

(5) REMOVAL OF SPECIAL RISK CLASS MEMBERSHIP.—

(a) Any member who is a special risk member on October 1, 1978, and who fails to meet the criteria for Special Risk Class membership established by this section shall have his or her special risk designation removed and thereafter shall be a regular member and earn only regular membership credit. The department may review the special risk designation of members to determine whether or not those members continue to meet the criteria for Special Risk Class membership.

(b) Any member who is a special risk member on July 1, 2008, and who became eligible to participate under paragraph (3)(g) but fails to meet the criteria for Special Risk Class membership established by paragraph (3)(h) or paragraph (3)(i) shall have his or her special risk designation removed and thereafter shall be a Regular Class member and earn only Regular Class membership credit. The department may review the special risk designation of members to determine whether or not those members continue to meet the criteria for Special Risk Class membership.

(6) CREDIT FOR PAST SERVICE.—A special risk member may purchase retirement credit in the Special Risk Class based upon past service, and may upgrade retirement credit for such past service, to the extent of 2 percent of the member’s average monthly compensation as specified in s. 121.091(1)(a) for such service as follows:

(a) The member may purchase special risk credit for past service with a municipality or special district which has elected to join the Florida Retirement System, or with a participating agency to which a member’s governmental unit was transferred, merged, or consolidated as provided in s. 121.081(1)(f), if the member was employed with the municipality or special district when it commenced participating in the Florida Retirement System or with the governmental unit at the time of its transfer, merger, or consolidation with the participating agency. The service must satisfy the criteria set forth in subsection (3) for Special Risk Class membership as a law enforcement officer, firefighter, or correctional officer; however, a certificate or waiver of certificate of compliance with s. 943.1395 or s. 633.408 is not required for such service.

(b) Contributions for upgrading the additional special risk credit must be equal to the difference in the employer and, if applicable, employee contributions paid and the special risk percentage rate of gross salary in effect at the time of purchase for the period being claimed, plus interest thereon at the rate of 4 percent a year compounded annually from the date of such service until July 1, 1975, and 6.5 percent a year thereafter until the date of payment. This past service may be purchased by the member or by the employer on behalf of the member.

(7) CREDIT FOR PRIOR SERVICE.—A special risk member who has creditable service with an employer under chapter 122 or chapter 321, or was employed as a correctional counselor with the Department of Corrections between December 1, 1970, and September 30, 1979, in a position that satisfies the criteria provided in subsection (3) for Special Risk Class membership except the requirement for a certificate or waiver of certificate, shall have those years of service counted towards the attainment of the normal retirement date as a special risk member under this chapter. The percentage value of each such year of creditable service under chapter 122, chapter 321, or as a correctional counselor may not change as a result of the application of this subsection. A special risk member who has taken a refund of contributions for such creditable service under chapter 122 or chapter 321 and has reclaimed it as prior service credit under this chapter shall be permitted to have such creditable service counted towards the attainment of the normal retirement date for the Special Risk Class of membership under this chapter.

(8) SPECIAL RISK ADMINISTRATIVE SUPPORT CLASS.—

(a) A special risk member who is moved or reassigned to a nonspecial risk law enforcement, firefighting, correctional, or emergency medical care administrative support position with the same agency, or who is subsequently employed in such a position within any law enforcement, firefighting, correctional, or emergency medical care agency under the Florida Retirement System, shall participate in the Special Risk Administrative Support Class and earn credit for such service at the same percentage rate as that earned by a regular member. Notwithstanding subsection (5), service in an administrative support position, for purposes of s. 121.091, applies toward satisfaction of the special risk normal retirement date, as defined in s. 121.021, if, while in such position, the member remains certified as a law enforcement officer, firefighter, correctional officer, emergency medical technician, or paramedic; remains subject to reassignment at any time to a position qualifying for special risk membership; and completes an aggregate of the years of service as a designated special risk member before retirement which is equal to or greater than the years of service required to be vested.

(b) Upon application by a member, the provisions of this subsection apply, with respect to such member, retroactively to October 1, 1978, if the member was removed from the Special Risk Class effective October 1, 1978, due to a change in special risk criteria as a result of the enactment of chapter 78-308, Laws of Florida, or was reassigned or employed for training or career development or to fill a critical agency need.

(c) The department shall adopt rules as required to administer this subsection.

(d) Notwithstanding any other provision of this subsection, this subsection does not apply to any special risk member who qualifies for continued membership pursuant to paragraph (3)(j).

(9) RESTORATION OF SPECIAL RISK CREDIT FOR SPECIFIED PERIOD OF EMPLOYMENT.—A special risk member who was removed from the Special Risk Class effective October 1978, for the sole reason that he or she did not possess the required certificate or temporary waiver of certificate, and who obtained certification and was approved for Special Risk Class membership on or before June 30, 1982, may have special risk credit restored for that period upon:

(a) Certification by his or her employer that all requirements for Special Risk Class membership except the requirement for certification or temporary waiver of certification were met; and

(b) Payment of contributions equal to the difference in the contributions that were paid during the period and the contributions required for special risk members during that period, plus 6.5 percent interest thereon, compounded each June 30 from date of service until date of payment.

This credit may be purchased by the member or by the employer on behalf of the member.

2(10) CREDIT FOR UPGRADED SERVICE.—

(a) Any member of the Special Risk Class who has earned creditable service through September 30, 1999, in another membership class of the Florida Retirement System as an emergency medical technician or paramedic, which service is within the purview of the Special Risk Class, may purchase additional retirement credit to upgrade such service to Special Risk Class service, to the extent of the percentages of the member’s average final compensation provided in s. 121.091(1)(a)2. Contributions for upgrading such service to Special Risk Class credit must be equal to the difference in the contributions paid and the Special Risk Class contribution rate as a percentage of gross salary in effect for the period being claimed, plus interest thereon at the rate of 6.5 percent a year, compounded annually until the date of payment. This service credit may be purchased by the employer on behalf of the member.

(b) Any member of the Special Risk Class who has earned creditable service through September 30, 2001, in another membership class of the Florida Retirement System whose responsibilities included fire prevention or firefighter training, which service is within the purview of the Special Risk Class, may purchase additional retirement credit to upgrade such service to Special Risk Class service, to the extent of the percentages of the member’s average final compensation provided in s. 121.091(1)(a)2. Contributions for upgrading such service to Special Risk Class credit must be equal to the difference in the contributions paid and the Special Risk Class contribution rate as a percentage of gross salary in effect for the period being claimed, plus interest thereon at the rate of 6.5 percent a year, compounded annually until the date of payment. This service credit may be purchased by the employer on behalf of the member.

(c) Any member of the Special Risk Class who has earned creditable service through June 30, 2008, in another membership class of the Florida Retirement System in a position with the Department of Law Enforcement or the Division of State Fire Marshal and became covered by the Special Risk Class as described in paragraph (3)(h), or with a local government law enforcement agency or medical examiner’s office and became covered by the Special Risk Class as described in paragraph (3)(i), which service is within the purview of the Special Risk Class, and is employed in such position on or after July 1, 2008, may purchase additional retirement credit to upgrade such service to Special Risk Class service, to the extent of the percentages of the member’s average final compensation provided in s. 121.091(1)(a)2. The cost for such credit must be an amount representing the actuarial accrued liability for the difference in accrual value during the affected period of service. The cost shall be calculated using the discount rate and other relevant actuarial assumptions that were used to value the Florida Retirement System Pension Plan liabilities in the most recent actuarial valuation. The division shall ensure that the transfer sum is prepared using a formula and methodology certified by an enrolled actuary. The cost must be paid immediately upon notification by the division. The local government employer may purchase the upgraded service credit on behalf of the member if the member has been employed by that employer for at least 3 years.

History.—s. 2, ch. 78-308; s. 1, ch. 81-153; s. 1, ch. 81-214; s. 1, ch. 82-169; s. 6, ch. 83-167; s. 35, ch. 83-217; s. 1, ch. 83-283; s. 26, ch. 84-258; s. 5, ch. 84-266; s. 8, ch. 88-382; s. 55, ch. 92-279; s. 55, ch. 92-326; s. 770, ch. 95-147; s. 3, ch. 98-138; s. 31, ch. 99-255; s. 23, ch. 99-392; s. 4, ch. 2000-161; ss. 6, 29, ch. 2000-169; s. 4, ch. 2000-347; s. 43, ch. 2001-125; ss. 3, 6, ch. 2001-235; s. 1, ch. 2001-279; s. 16, ch. 2002-273; s. 1, ch. 2005-167; s. 1, ch. 2008-77; s. 4, ch. 2010-179; s. 8, ch. 2011-68; s. 12, ch. 2012-5; s. 1, ch. 2012-7; s. 3, ch. 2012-222; s. 121, ch. 2013-183; s. 33, ch. 2014-19; s. 47, ch. 2014-162.

1Note.—Section 11, ch. 2001-235, as amended by s. 8, ch. 2002-177, provides that “[i]t is the intent of the Legislature that the costs attributable to the additional cost-of-living increase for special risk retirees and Deferred Retirement Option Program participants as provided under section 2 shall be funded by recognition of excess actuarial assets, amortized over 30 years with the payments assumed to remain relatively stable when expressed as a percentage of payroll. For fiscal year 2001-2002, the payment shall be $9.3 million. For fiscal year 2002-2003, the payment shall be $15.1 million, and, thereafter, payments shall increase by 5 percent per year. If insufficient funds are available to fund this additional cost through recognition of excess actuarial assets in fiscal year 2002-2003 and any year thereafter, and there remains an unfunded actuarial liability attributable to the one-time cost-of-living increase provided under section 2, the payroll contribution rate for the Special Risk Class of the Florida Retirement System shall be increased by .93 percent effective July 1 of that year, unless the Legislature provides an alternative funding mechanism before that date.” Section 2, ch. 2001-235, amended s. 121.091(13)(b), relating to the Deferred Retirement Option Program to add a provision relating to elected officers. The intended reference may be to s. 10, ch. 2001-235, which provides a one-time special cost-of-living increase for members of the Special Risk Class.

2Note.—Section 17, ch. 2002-273, provides that “[i]t is the intent of the Legislature that any additional cost attributable to the upgrade in the retirement benefits for special risk members who have provided fire prevention or firefighter training above the contributions paid at the time of service shall be funded by recognition of the necessary amount from the excess actuarial assets of the Florida Retirement System Trust Fund.”



121.052 - Membership class of elected officers.

121.052 Membership class of elected officers.—

(1) ESTABLISHMENT OF CLASS.—There is hereby established a separate class of members within the Florida Retirement System, which hereafter may be cited as the “Elected Officers’ Class.” Unless the context otherwise requires, any reference to said class shall also be construed as a reference to the Elected State Officers’ Class, as the same existed prior to July 3, 1990.

(2) MEMBERSHIP.—The following holders of elective office, hereinafter referred to as “elected officers,” whether assuming elective office by election, reelection, or appointment, are members of the Elected Officers’ Class, except as provided in subsection (3):

(a) Any Governor, Lieutenant Governor, Cabinet officer, legislator, Supreme Court justice, district court of appeal judge, circuit judge, or state attorney assuming office on or after July 1, 1972.

(b) Any county court judge assuming office on or after October 1, 1974.

(c) Any public defender assuming office on or after July 1, 1977.

(d) Any constitutional county elected officer assuming office on or after July 1, 1981, including any sheriff, tax collector, property appraiser, supervisor of elections, clerk of the circuit court, county commissioner, school board member, or elected school board superintendent, or any elected officer of any entity with countywide jurisdiction assuming office on or after July 1, 1981, who, pursuant to general or special law, exercises powers and duties that, but for such general or special law, would be exercised by any of the constitutional county elected officers set forth in this paragraph, including the sheriff and clerk of the circuit court in a consolidated government with countywide jurisdiction unless such sheriff or clerk elected to continue to participate in a local retirement system.

(e) Any public service commissioner assuming office on or after July 1, 1972, but prior to July 1, 1979.

(f) Any elected officer of a municipality or special district assuming office on July 1, 1997, through June 30, 2009, as provided in paragraph (3)(e). On or after January 1, 2010, an elected officer shall become a member only if the governing body of the municipality or special district, at the time it joins the Florida Retirement System for its elected officers, elects, by majority vote, to include all its elected positions in the Elected Officers’ Class.

(3) PARTICIPATION AND WITHDRAWAL, GENERALLY.—Effective July 1, 1990, participation in the Elected Officers’ Class shall be compulsory for elected officers listed in paragraphs (2)(a)-(d) and (f) assuming office on or after said date, unless the elected officer elects membership in another class or withdraws from the Florida Retirement System as provided in paragraphs (3)(a)-(d):

(a) Any elected officer who is or becomes dually employed and a member of the Florida Retirement System or one of the existing systems may elect membership in any system or class for which he or she is eligible. Upon becoming dually employed, the elected officer shall have a period of 6 months to notify the administrator of his or her decision, as provided in subsection (6).

(b) Upon assuming office, any sheriff shall have a period of 6 months to notify the administrator of his or her decision to remain or elect membership in the Special Risk Class in lieu of membership in the Elected Officers’ Class.

(c) Any elected officer may, within 6 months after assuming office, or within 6 months after this act becomes a law for serving elected officers, elect membership in the Senior Management Service Class as provided in s. 121.055 in lieu of membership in the Elected Officers’ Class. Any such election made by a county elected officer shall have no effect upon the statutory limit on the number of nonelective full-time positions that may be designated by a local agency employer for inclusion in the Senior Management Service Class under s. 121.055(1)(b)1.

(d)1. Any elected officer may elect to withdraw from participating in the Florida Retirement System in any manner whatsoever. Upon assuming office, the member shall have a period of 6 months to notify the administrator of his or her decision to withdraw from the Florida Retirement System altogether. Such election shall be made in writing and a copy shall be filed with the employer.

2. Upon receipt of a request from an elected officer to withdraw from the Florida Retirement System pursuant to subparagraph 1., the administrator shall refund all moneys contributed by the elected officer to the system during the period of participation in the system, unless the elected officer has a vested right under the Florida Retirement System, in which case he or she shall not receive a refund of contributions.

3. Any elected officer who has withdrawn from the Florida Retirement System pursuant to this paragraph shall be permitted to rejoin the Elected Officers’ Class upon written request to the administrator.

a. Credit for prior service based on the period for which refunds were received pursuant to subparagraph 2. shall be received by an elected officer who rejoins the system upon payment to the System Trust Fund of an amount equal to the contributions refunded to the elected officer pursuant to subparagraph 2., plus 4 percent interest compounded annually from the date of refund until July 1, 1975, and 6.5 percent interest, compounded annually thereafter until the date of payment.

b. Credit for prior service based on the period during which the elected officer had withdrawn from the system, and for which no contributions were made, shall be received by the elected officer upon payment to the System Trust Fund of an amount equal to the contributions required, under the contribution rate in effect during the period of withdrawal for which credit is being purchased, plus 6.5 percent interest, compounded annually until the date of payment. The payment of the total of such amount shall be made by the employer and the elected officer in the relative proportions provided by law for contributions during the period of withdrawal.

Failure to timely withdraw from the Elected Officers’ Class shall constitute an election to maintain membership in the Elected Officers’ Class.

(e) The governing body of a municipality or special district may, by majority vote, elect to designate all its elected positions for inclusion in the Elected Officers’ Class as follows.

1. Effective July 1, 1997, such election must be made between July 1, 1997, and December 31, 1997, and is irrevocable. The designation of such positions is effective the first day of the month following receipt by the department of the ordinance or resolution passed by the governing body.

2. Effective July 1, 2001, such election must be made between July 1, 2001, and December 31, 2001, and is irrevocable. The designation of such positions is effective the first day of the month following receipt by the department of the ordinance or resolution passed by the governing body.

3. Effective July 1, 2009, such election must be made between July 1, 2009, and December 31, 2009, and is irrevocable. The designation of such positions is effective the first day of the month following receipt by the department of the ordinance or resolution passed by the governing body.

(4) PARTICIPATION BY ELECTED OFFICERS SERVING A SHORTENED TERM DUE TO APPORTIONMENT, FEDERAL INTERVENTION, ETC.—

(a) A duly elected officer whose term of office was shortened by legislative or judicial apportionment pursuant to s. 16, Art. III of the State Constitution may, after the term of office to which he or she was elected is completed, pay into the Florida Retirement System Trust Fund the amount of contributions that would have been made by the officer or the officer’s employer on his or her behalf, plus 4 percent interest compounded annually from the date he or she left office until July 1, 1975, and 6.5 percent interest compounded annually thereafter, and may receive service credit for the length of time the officer would have served if such term had not been shortened by apportionment.

(b) Any duly elected officer whose term of office was shortened because the election at which he or she was elected was delayed as a result of federal intervention under the federal Voting Rights Act may, after the term of office to which he or she was elected is completed, pay into the System Trust Fund the amount of contributions that would have been made by the employee or by the employer on his or her behalf for the period of time the assumption of office was delayed, plus 4 percent interest compounded annually from the date he or she assumed office until July 1, 1975, and 6.5 percent interest compounded annually thereafter, and may receive service credit for the length of time he or she would have served if such term had not been shortened by delay of the election.

(c) For the purpose of this chapter, “creditable service” includes the period from November 1972 to January 1973 which would have been served by an elected county officer but for the enactment of chapter 67-510, Laws of Florida, if the inclusion of such period would provide any person affected with sufficient creditable service to qualify for retirement benefits pursuant to this chapter.

(d)1. Any justice or judge, or any retired justice or judge who retired before July 1, 1993, who has attained the age of 70 years and who is prevented under s. 8, Art. V of the State Constitution from completing his or her term of office because of age may elect to purchase credit for all or a portion of the months he or she would have served during the remainder of the term of office; however, he or she may claim those months only after the date the service would have occurred. The justice or judge must pay into the Florida Retirement System Trust Fund the amount of contributions that would have been made by the employer on his or her behalf for the period of time being claimed, plus 6.5 percent interest thereon compounded each June 30 from the date he or she left office, in order to receive service credit in this class for the period of time being claimed. After the date the service would have occurred, and upon payment of the required contributions, the retirement benefit of a retired justice or judge shall be adjusted prospectively to include the additional creditable service; however, such adjustment may be made only once.

2. Any justice or judge who does not seek election to a subsequent term of office because he or she would be prevented under s. 8, Art. V of the State Constitution from completing such term of office upon attaining the age of 70 years may elect to purchase service credit for service as a temporary judge as assigned by the court if the temporary assignment immediately follows the last full term of office served and the purchase is limited to the number of months of service needed to vest retirement benefits. To receive retirement credit for such temporary service beyond termination, the justice or judge must pay into the Florida Retirement System Trust Fund the amount of contributions that would have been made by the justice or judge and the employer on his or her behalf had he or she continued in office for the period of time being claimed, plus 6.5 percent interest thereon compounded each June 30 from the date he or she left office.

(5) UPGRADED SERVICE; PURCHASE OF ADDITIONAL CREDIT.—

(a) As provided in paragraph (b), and subject to the provisions of subsection (6), if applicable, a current or former member of the Elected Officers’ Class, or former elected officer who held office after his subclass of the Elected Officers’ Class was established, and who opted for membership in a membership class of the Florida Retirement System other than the Elected Officers’ Class, may purchase at his or her own expense additional retirement credit in the Elected Officers’ Class for all creditable service as an officer within the purview of this class, and such other creditable service as authorized hereunder for which he or she has accumulated credit in the retirement system or class within the Florida Retirement System from which he or she transfers. Any member of the Elected Officers’ Class may purchase additional retirement credit for service prior to January 1, 1973, as a county solicitor, elected county prosecuting attorney, county judge, judge of a court of record, judge of a criminal or civil court of record, judge of any metropolitan court established pursuant to s. 6, Art. VIII of the State Constitution, judge of a small claims court, or justice of the peace, or for service as a county court judge from January 1, 1973, to October 1, 1974.

(b) To receive additional retirement credit for service within the purview of the Elected Officers’ Class as provided in paragraph (a), such member shall pay a sum equal to the difference between the amounts derived under subparagraphs 1. and 2.:

1. The total employee and employer contributions actually paid, based on the actual gross salary received and the contribution rates in effect for the period of his or her tenure in office; and

2. The total contributions which would have been required at the time the service was rendered for the subclass of elected state officers’ service being purchased, based on the actual gross salary received or on a gross salary of $1,000 per month, whichever is greater, multiplied by the contribution rates required, as follows:

a. The contribution rates in effect at the time the service was rendered for the subclass of elected state officers’ service being purchased; or

b. The contribution rates in effect on July 1, 1972, for such service rendered before July 1, 1972, by an elected officer who held an elective office included within the Elected State Officers’ Class upon its creation; or

c. The contribution rates in effect for the appropriate subclass on the date of inclusion of the elective office within the Elected Officers’ Class, as set forth in subsection (2); or

d. For service as an elected county officer before July 1, 1981, the contribution rate applicable for the legislative subclass of the Elected State Officers’ Class,

plus interest thereon at the rate of 4 percent per year compounded annually each June 30 from the date of such service until July 1, 1975, and at the rate of 6.5 percent per year thereafter until the date of payment.

(c) Notwithstanding any provision of this subsection to the contrary, a current or former member of the Elected Officers’ Class, or a former elected officer as described in paragraph (a), may elect to claim additional retirement credit in the Elected Officers’ Class pursuant to paragraph (a) upon payment of the required contributions and interest due the Florida Retirement System Trust Fund. The current or former employer of such officer may elect to pay any portion of the total required employee and employer contributions and interest due on behalf of such member, provided such payment is made before January 1, 1998.

(d) Any member of the Florida Retirement System who serves as the elected mayor of a consolidated local government, which government by its charter has chosen status as a municipality rather than a county government for purposes of the state retirement system administered under this chapter, may elect membership in the Elected Officers’ Class established by this section for the duration of the term of office. Any such mayor or former mayor shall be eligible for membership in this class for the term of office, provided the member or the local government employer pays the retirement contributions that would have been paid had actual participation commenced at that time, plus interest at 6.5 percent compounded each June 30 from date of participation until date of payment. No retirement credit will be allowed under this subsection for any such service which is used to obtain a benefit under any local retirement system.

(6) DUAL EMPLOYMENT.—A member may not participate in more than one state-administered retirement system, plan, or class of membership simultaneously. If an elected officer becomes dually employed, or if a member becomes dually employed as an elected officer, such officer shall have 6 months to elect membership from among the plans or classes for which he or she is eligible, as set forth in this subsection. Failure to make election during the prescribed period shall result in compulsory membership in the Elected Officers’ Class.

(a) If an elected officer is or becomes dually employed, he or she may elect membership in the Elected Officers’ Class and retirement contributions shall be made only on the salary earned as a state or county elected officer. At retirement, the officer’s average final compensation shall be based only on the salary received as an officer of that class for any period including dual employment.

(b) If an elected officer is or becomes dually employed in a position in the Regular Class, such officer may elect membership in the Regular Class and contributions shall be paid on the total salary received for all employment, at the contribution rate required for the Regular Class. At retirement, the officer’s average final compensation shall be based on all salary reported for both classes for any period including dual employment.

(c) If an elected officer is or becomes dually employed in a position in a class other than the Regular Class, he or she may elect to be a member of the other class for which he or she is eligible and retirement contributions shall be based only on the salary earned in the position other than the elected position. At retirement, the officer’s average final compensation shall be based only on the salary received as an employee in that position for any period including dual employment.

(d) A member of the State University System Optional Retirement Program, the State Community College System Optional Retirement Program, or the Senior Management Service Optional Annuity Program who becomes dually employed in an elected office eligible for the Elected Officers’ Class shall, within 6 months after assuming office, select membership in one of the following classes or plans. Failure to timely notify the administrator of such selection shall result in compulsory membership in the Elected Officers’ Class for the entire period of dual employment as an elected officer.

1. The Elected Officers’ Class.—If the participant elects membership in the Elected Officers’ Class, participation in the optional retirement program or the optional annuity program shall cease for the period of dual employment, and retirement contributions shall be paid as required only on the salary earned as a state or county elected officer. At retirement, the member’s average final compensation under the Florida Retirement System shall be based only on the salary received as an employee in that position for such period including dual employment. When the member ceases to be a dually employed elected officer, he or she may, within 90 days, elect membership in the Florida Retirement System class for which he or she is eligible, except as provided in s. 121.051(1)(a) for members of a faculty practice plan, or may again become a participant in the optional retirement program or the optional annuity program for which he or she is eligible.

2. The State University System Optional Retirement Program, the State Community College System Optional Retirement Program, or the Senior Management System Optional Annuity Program.—If the participant elects to remain a member of the optional program, retirement contributions shall be paid as required only on the salary earned in the position eligible for the optional program selected. At retirement, his or her annuity shall include the contributions required only on the salary received for employment in the position eligible for the selected optional program for such period including dual employment.

3. The Regular Class.—If the participant elects membership in the Regular Class, participation in the optional retirement program or the optional annuity program shall cease for the period of dual employment and retirement contributions shall be paid as required on the total salary received for all employment. At retirement, his or her average final compensation under the Florida Retirement System shall be based on all salary reported for both positions during such period of dual employment. Membership in the optional program shall cease for as long as the officer remains an elected officer. When such member ceases to be a dually employed elected officer, he or she may, within 90 days, elect membership in the Florida Retirement System class for which he or she is eligible, except as provided in s. 121.051(1)(a) for members of a faculty practice plan, or again become a participant in the optional retirement program or the optional annuity program for which he or she is eligible.

(e) Where a former elected officer purchasing additional retirement credit under former subparagraph (5)(b)2. was dually employed, employee and employer contributions paid for service in the position not covered by the Elected Officers’ Class shall be refunded to the employee and employer, as applicable, and no salaries earned in a class other than the Elected Officers’ Class shall apply toward the officer’s average final compensation.

(7) CONTRIBUTIONS.—

(a) The following table states the required retirement contribution rates for members of the Elected Officers’ Class and their employers in terms of a percentage of the member’s gross compensation. A change in a contribution rate is effective with the first salary paid on or after the beginning date of the change. Contributions shall be made or deducted as may be appropriate for each pay period and are in addition to the contributions required for social security and the Retiree Health Insurance Subsidy Trust Fund.

1.

2. Effective July 1, 2002, the required retirement contribution rates shall be specified in s. 121.71.

(b) The employer paying the salary of a member of the Elected Officers’ Class shall contribute an amount as specified in this subsection or s. 121.71, as appropriate, which shall constitute the employer retirement contribution with respect to such member. The employer shall also withhold one-half of the entire contribution of the member required for social security coverage. Effective July 1, 2011, each member of the Elected Officers’ Class shall pay employee contributions as specified in s. 121.71.

(c) If a member of the Elected Officers’ Class ceases to fill an office covered by this class for 3 calendar months for any reason other than retirement and has not been employed in any capacity with any participating employer for 3 calendar months, the member may receive a refund of all contributions he or she has made to the pension plan, subject to the restrictions otherwise provided in this chapter. Partial refunds are not permitted. The refund shall not include any interest earnings on the contributions for a member of the pension plan. Employer contributions made on behalf of the member are not refundable. A member may not receive a refund of employee contributions if a pending or an approved qualified domestic relations order is filed against the member’s retirement account. By obtaining a refund of contributions, a member waives all rights under the Florida Retirement System and the health insurance subsidy provided under s. 112.363 to the service credit represented by the refunded contributions, except the right to purchase his or her prior service credit in accordance with s. 121.081(2).

(d) The following table states the required employer contribution on behalf of each member of the Elected Officers’ Class in terms of a percentage of the member’s gross compensation. Such contribution constitutes the entire health insurance subsidy contribution with respect to each such member. A change in the contribution rate is effective with the first salary paid on or after the beginning date of the change. The retiree health insurance subsidy contribution rate is as follows:

Such contributions and accompanying payroll data are due and payable no later than the 5th working day of the month immediately following the month during which the payroll period ended and shall be deposited by the administrator in the Retiree Health Insurance Subsidy Trust Fund.

(8) NORMAL RETIREMENT DATE; VESTING REQUIREMENT.—A member of the Elected Officers’ Class shall have the same normal retirement date and vesting requirement, as those terms are defined in s. 121.021(29) and (45), for a member of the regular class of the Florida Retirement System. Any public service commissioner who was removed from the Elected State Officers’ Class on July 1, 1979, after attaining at least 8 years of creditable service in that class is considered to have reached the normal retirement date upon attaining age 62 as required in s. 121.021(29)(a).

(9) AVERAGE FINAL COMPENSATION.—The average final compensation of a member of the Elected Officers’ Class shall be as defined in s. 121.021(24). If a member has received credit for upgraded previous Elected Officers’ Class service as provided in subsection (5), and the upgraded service salary is greater than his or her actual salary, the upgraded service salary shall be used to calculate the member’s average final compensation.

(10) ACCRUED SERVICE VALUE.—A member of the Elected Officers’ Class who is a Supreme Court justice, district court of appeal judge, circuit judge, or county court judge shall receive judicial retirement credit of 31/3 percent of average final compensation, and all other members shall receive elected officer accrual value of 3 percent of average final compensation, for each year of creditable service in such class.

(11) RETENTION OF CREDIT.—

(a) Any member of the Elected Officers’ Class who ceases to fill an office covered by this class and who is employed in a position covered by another class of the Florida Retirement System shall retain judicial or elected officer retirement credit in the Florida Retirement System, as applicable, for each year of creditable service in such class.

(b) Any public service commissioner who was removed from the Elected State Officers’ Class on July 1, 1979, shall retain any retirement credit earned in the Elected State Officers’ Class as of that date.

(c) Any member of the Elected Officers’ Class who leaves office or otherwise terminates membership in the retirement system for any reason other than death or retirement and who does not come under the provisions of paragraph (a) or paragraph (b) shall be subject to the termination benefit provisions of s. 121.091(5).

(12) BENEFITS.—

(a) Upon attaining his or her normal retirement date, a member of the Elected Officers’ Class shall, upon application to the administrator, receive a monthly benefit which shall commence on the last day of the month of retirement and be payable on the last day of each month thereafter during his or her lifetime. The amount of such monthly benefit shall be the total percentage of accrued value received by the member multiplied by his or her average monthly compensation. The total percentage of accrued value received by a member shall be the sum of the retirement credit earned or purchased as a member of the Elected Officers’ Class, and any other retirement credit earned or purchased as a member of an existing system or another class of the Florida Retirement System, together with any additional retirement credit he or she has acquired for upgraded service within the purview of the class, wartime military service, or past or prior service. However, in no event shall the annual benefit exceed the member’s average final compensation.

(b) The benefit provisions of s. 121.091(2)-(6), (8), (9), and (11), relating to benefits payable for dual normal retirement ages, early retirement, disability retirement, termination benefits, optional forms of retirement, designation of beneficiaries, employment after retirement, and method of computing actuarial equivalent, respectively, shall also apply to members of the Elected Officers’ Class. These provisions shall be construed in such manner as to make them compatible with the provisions of this section.

(c) The benefit provisions of s. 121.091(7), relating to death benefits, shall apply to members of the Elected Officers’ Class and shall be construed in such manner as to make them compatible with the provisions of this section, except that:

1. If any elected official dies in office who would have been vested under the Elected Officers’ Class, any other class of the Florida Retirement System, or any other state-administered retirement system, if the official had lived to complete his or her term of office, the official’s spouse may elect to leave the official’s retirement contributions in the retirement trust fund and pay into said fund any required contributions which would have been paid by the officer or the employer had the officer lived to complete the term of office.

2. If a deceased member’s surviving spouse as described in subparagraph 1. previously received a refund of the member’s contributions made to the retirement trust fund, the surviving spouse may pay into the retirement trust fund an amount equal to the deceased member’s contributions previously refunded, together with interest at 4 percent compounded annually on the amount of such refunded contributions from the date of refund until July 1, 1975, and at 6.5 percent compounded annually thereafter to the date of payment, plus such additional contributions as may be required under subparagraph 1., in order to become vested, as applicable.

Upon conclusion of the term of office to which the deceased officer was elected, a spouse who pays into the retirement trust fund such additional or refunded contributions, plus interest, shall be eligible to receive a monthly benefit in the same manner as the surviving spouse of a member who dies after accumulating the required number of years of creditable service as described herein.

(d) The provisions of ss. 121.101 and 121.111, relating to the cost-of-living adjustment of retirement benefits and retirement credit for wartime military service, respectively, shall apply to members of the Elected Officers’ Class. Creditable service for actual wartime service, as authorized by s. 121.111(2), not exceeding 4 years, shall be acquired and paid for as provided in said subsection. Upon payment by the member of 4 percent of gross salary plus accrued interest, retirement credit shall be granted at the rate of 1.6 percent for each year of creditable service acquired under said subsection.

(13) SOCIAL SECURITY COVERAGE.—Members of the Elected Officers’ Class shall be subject to social security coverage as provided by the federal Social Security Act. The administrator shall make such modification to the agreement between the state and the Federal Social Security Administrator, made pursuant to the provisions of chapter 650, hold any referendum, or take any other action as may be required to provide social security coverage for such members.

(14) RULES.—The administrator shall make such rules as are necessary for the effective and efficient administration of the Elected Officers’ Class.

History.—ss. 2, 4, ch. 72-345; s. 1, ch. 72-359; s. 1, ch. 74-215; s. 1, ch. 75-296; s. 1, ch. 76-240; s. 1, ch. 77-464; s. 1, ch. 77-285; s. 4, ch. 78-308; s. 26, ch. 79-164; s. 2, ch. 79-375; s. 2, ch. 79-377; s. 2, ch. 80-131; s. 2, ch. 81-214; s. 3, ch. 81-307; s. 1, ch. 82-114; s. 36, ch. 83-217; s. 2, ch. 83-283; ss. 6, 8, 15, ch. 84-266; s. 2, ch. 85-220; s. 2, ch. 86-137; ss. 7, 8, ch. 86-180; s. 6, ch. 87-373; s. 9, ch. 88-382; s. 8, ch. 90-274; s. 4, ch. 92-122; s. 1, ch. 93-157; s. 5, ch. 93-193; s. 2, ch. 93-285; s. 1, ch. 94-254; ss. 6, 17, ch. 94-259; s. 1424, ch. 95-147; s. 17, ch. 95-392; s. 4, ch. 96-423; s. 3, ch. 97-180; s. 4, ch. 98-138; s. 4, ch. 98-413; s. 3, ch. 99-9; ss. 32, 33, ch. 99-255; s. 7, ch. 99-392; s. 20, ch. 2000-151; s. 7, ch. 2000-169; s. 8, ch. 2001-235; ss. 1, 11, 14, ch. 2001-262; s. 21, ch. 2002-1; s. 2, ch. 2002-177; s. 4, ch. 2002-273; s. 4, ch. 2009-209; s. 9, ch. 2011-68; s. 2, ch. 2013-53; s. 2, ch. 2014-54; s. 2, ch. 2015-227.



121.053 - Participation in the Elected Officers’ Class for retired members.

121.053 Participation in the Elected Officers’ Class for retired members.—

(1) A member who retired under an existing system as defined in s. 121.021 and receives a retirement benefit, and who subsequently serves in an office covered by the Elected Officers’ Class for a period of at least 6 years, is entitled to receive an additional retirement benefit for elected officer service completed before July 1, 1990, under the Elected Officers’ Class of the Florida Retirement System, as follows:

(a) Upon completion of 6 or more years of creditable service in an office covered by the Elected Officers’ Class, such member shall notify the administrator of his or her intent to purchase elected officer service completed before July 1, 1990, and shall pay the member contribution applicable for the period being claimed, plus 4 percent interest compounded annually from the first year of service claimed until July 1, 1975, and 6.5 percent interest compounded annually thereafter, until full payment is made to the Florida Retirement System Trust Fund; however, such member may purchase retirement credit under the Elected Officers’ Class only for service as an elected officer.

(b) Upon payment of the amount specified in paragraph (a), the employer shall pay into the Florida Retirement System Trust Fund the applicable employer contribution for the period of elected officer service completed before July 1, 1990, plus 4 percent interest compounded annually from the first year of service claimed until July 1, 1975, and 6.5 percent interest compounded annually thereafter, until full payment is made to the Florida Retirement System Trust Fund.

(2) A retired member of the Florida Retirement System, or an existing system as defined in s. 121.021, who, beginning July 1, 1990, through June 30, 2010, serves in an elective office covered by the Elected Officers’ Class shall be enrolled in the appropriate subclass of the Elected Officers’ Class of the Florida Retirement System, and applicable contributions shall be paid into the Florida Retirement System Trust Fund as provided in s. 121.052(7).

(a) The member may continue to receive retirement benefits as well as compensation for the elected officer service if he or she remains in an elective office covered by the Elected Officers’ Class.

(b) If the member serves in an elective office covered by the Elected Officers’ Class and becomes vested under that class, he or she is entitled to receive an additional retirement benefit for the elected officer service.

(c) The member is entitled to purchase additional retirement credit in the Elected Officers’ Class for any postretirement service performed in an elected position eligible for the Elected Officers’ Class before July 1, 1990, or in the Regular Class for any postretirement service performed in any other regularly established position before July 1, 1991, by paying the applicable Elected Officers’ Class or Regular Class employee and employer contributions for the period being claimed, plus 4 percent interest compounded annually from the first year of service claimed until July 1, 1975, and 6.5 percent interest compounded thereafter, until full payment is made to the Florida Retirement System Trust Fund. The contribution for postretirement Regular Class service between July 1, 1985, and July 1, 1991, for which the reemployed retiree contribution was paid, is the difference between the contribution and the total applicable contribution for the period being claimed, plus interest. The employer may pay the applicable employer contribution in lieu of the member. If a member does not wish to claim credit for all of the postretirement service for which he or she is eligible, the service the member claims must be the most recent service. Any retiree who served in an elective office before July 1, 1990, suspended his or her retirement benefits, and had his or her Florida Retirement System membership reinstated shall, upon retirement from such office, have his or her retirement benefit recalculated to include the additional service and compensation earned.

(d) Creditable service for which credit was received, or which remained unclaimed, at retirement may not be claimed or applied toward service credit earned following renewed membership. However, service earned in accordance with the renewed membership provisions of s. 121.122 may be used in conjunction with creditable service earned under this subsection, if applicable vesting requirements and other existing statutory conditions required by this chapter are met.

However, an officer electing to participate in the Deferred Retirement Option Program on or before June 30, 2002, is not required to terminate and remains subject to the provisions of this subsection as adopted in s. 1, chapter 2001-235, Laws of Florida.

(3) On or after July 1, 2010:

(a) A retiree of a state-administered retirement system who is elected or appointed for the first time to an elective office in a regularly established position with a covered employer may not reenroll in the Florida Retirement System.

(b) An elected officer who is elected or appointed to an elective office and is participating in the Deferred Retirement Option Program is subject to termination as defined in s. 121.021 upon completion of his or her DROP participation period. An elected official may defer termination as provided in subsection (7).

(4) Upon attaining his or her normal retirement date, and upon application to the administrator of the intent to retire, a member qualifying under subsection (1) or subsection (2) shall receive a monthly benefit under this section, in addition to any benefits already being received, which shall commence on the last day of the month of retirement and be payable on the last day of the month thereafter during his or her lifetime. The amount of the monthly benefit is the total percentage of retirement credit purchased under this section multiplied by the member’s average monthly compensation as an elected officer, adjusted according to the option selected at retirement under s. 121.091(6).

(5) Any renewed member, as described in subsection (1) or subsection (2), who is not receiving the maximum health insurance subsidy provided in s. 112.363 is entitled to earn additional credit toward the maximum health insurance subsidy. Any additional subsidy due because of such additional credit may be received only at the time of payment of the second career retirement benefit. The total health insurance subsidy received from initial and renewed membership may not exceed the maximum allowed in s. 112.363.

(6) A retired judge consenting to temporary duty in any court, as assigned by the Chief Justice of the Supreme Court in accordance with s. 2, Art. V of the State Constitution, is not subject to the renewed membership provisions of this section.

(7) A member who is elected or appointed to an elective office and who is participating in the Deferred Retirement Option Program is not subject to termination as defined in s. 121.021, or reemployment limitations as provided in s. 121.091(9), until the end of his or her current term of office or, if the officer is consecutively elected or reelected to an elective office eligible for coverage under the Florida Retirement System, until he or she no longer holds an elective office, as follows:

(a) At the end of the 60-month DROP period:

1. The officer’s DROP account may not accrue additional monthly benefits, but does continue to earn interest as provided in s. 121.091(13). However, an officer whose DROP participation begins on or after July 1, 2010, may not continue to earn such interest.

2. Retirement contributions, except for unfunded actuarial liability and health insurance subsidy contributions required in ss. 121.71(5) and 121.76, are not required of the employer of the elected officer, and additional retirement credit may not be earned under the Florida Retirement System.

(b) An elected officer may voluntarily terminate his or her elective office at any time and receive his or her DROP proceeds. However, until termination occurs, an elected officer whose termination limitations are extended by this section is ineligible for renewed membership in the system and may not receive pension payments, DROP lump sum payments, or any other state payment other than the statutorily determined salary, travel, and per diem for the elective office.

(c) Upon termination, the officer shall receive his or her accumulated DROP account, plus interest, and shall accrue and commence receiving monthly retirement benefits, which must be paid on a prospective basis only.

History.—s. 4, ch. 77-469; s. 5, ch. 83-76; s. 9, ch. 90-274; s. 5, ch. 92-122; s. 771, ch. 95-147; s. 4, ch. 97-180; s. 5, ch. 98-138; s. 4, ch. 99-9; s. 8, ch. 2000-169; s. 1, ch. 2001-235; s. 13, ch. 2002-273; s. 5, ch. 2009-209; s. 13, ch. 2010-5; s. 10, ch. 2011-68.



121.055 - Senior Management Service Class.

121.055 Senior Management Service Class.—There is hereby established a separate class of membership within the Florida Retirement System to be known as the “Senior Management Service Class,” which shall become effective February 1, 1987.

(1)(a) Participation in the Senior Management Service Class shall be limited to and compulsory for any member of the Florida Retirement System who holds a position in the Senior Management Service of the State of Florida, established by part III of chapter 110, unless such member elects, within the time specified herein, to participate in the Senior Management Service Optional Annuity Program as established in subsection (6).

(b)1. Except as provided in subparagraph 2., effective January 1, 1990, participation in the Senior Management Service Class is compulsory for the president of each community college, the manager of each participating municipality or county, and all appointed district school superintendents. Effective January 1, 1994, additional positions may be designated for inclusion in the Senior Management Service Class if:

a. Positions to be included in the class are designated by the local agency employer. Notice of intent to designate positions for inclusion in the class must be published once a week for 2 consecutive weeks in a newspaper of general circulation published in the county or counties affected, as provided in chapter 50.

b. Up to 10 nonelective full-time positions may be designated for each local agency employer reporting to the department; for local agencies with 100 or more regularly established positions, additional nonelective full-time positions may be designated, not to exceed 1 percent of the regularly established positions within the agency.

c. Each position added to the class must be a managerial or policymaking position filled by an employee who is not subject to continuing contract and serves at the pleasure of the local agency employer without civil service protection, and who:

(I) Heads an organizational unit; or

(II) Has responsibility to effect or recommend personnel, budget, expenditure, or policy decisions in his or her areas of responsibility.

2. In lieu of participation in the Senior Management Service Class, members of the Senior Management Service Class, pursuant to subparagraph 1., may withdraw from the Florida Retirement System altogether. The decision to withdraw from the system is irrevocable as long as the employee holds the position. Any service creditable under the Senior Management Service Class shall be retained after the member withdraws from the system; however, additional service credit in the Senior Management Service Class may not be earned after such withdrawal. Such members are not eligible to participate in the Senior Management Service Optional Annuity Program.

3. Effective January 1, 2006, through June 30, 2006, an employee who has withdrawn from the Florida Retirement System under subparagraph 2. has one opportunity to elect to participate in the pension plan or the investment plan.

a. If the employee elects to participate in the investment plan, membership shall be prospective, and the applicable provisions of s. 121.4501(4) govern the election.

b. If the employee elects to participate in the pension plan, the employee shall, upon payment to the system trust fund of the amount calculated under sub-sub-subparagraph (I), receive service credit for prior service based upon the time during which the employee had withdrawn from the system.

(I) The cost for such credit shall be an amount representing the actuarial accrued liability for the affected period of service. The cost shall be calculated using the discount rate and other relevant actuarial assumptions that were used to value the pension plan liabilities in the most recent actuarial valuation. The calculation must include any service already maintained under the pension plan in addition to the period of withdrawal. The actuarial accrued liability attributable to any service already maintained under the pension plan shall be applied as a credit to the total cost resulting from the calculation. The division must ensure that the transfer sum is prepared using a formula and methodology certified by an actuary.

(II) The employee must transfer a sum representing the net cost owed for the actuarial accrued liability in sub-sub-subparagraph (I) immediately following the time of such movement, determined assuming that attained service equals the sum of service in the pension plan and the period of withdrawal.

(c)1. Effective January 1, 1990, participation in the Senior Management Service Class shall be compulsory for up to 75 nonelective positions at the level of committee staff director or higher or equivalent managerial or policymaking positions within the House of Representatives, as selected by the Speaker of the House of Representatives, up to 50 nonelective positions at the level of committee staff director or higher or equivalent managerial or policymaking positions within the Senate, as selected by the President of the Senate, all staff directors of joint committees and service offices of the Legislature, the Auditor General and up to 9 managerial or policymaking positions within his or her office as selected by the Auditor General, and the executive director of the Commission on Ethics.

2. Participation in this class shall be compulsory, except as provided in subparagraph 3., for any legislative employee who holds a position designated for coverage in the Senior Management Service Class, and such participation shall continue until the employee terminates employment in a covered position.

3. In lieu of participation in the Senior Management Service Class, at the discretion of the President of the Senate and the Speaker of the House of Representatives, such members may participate in the Senior Management Service Optional Annuity Program as established in subsection (6).

(d) Effective January 1, 1991, participation in the Senior Management Service Class shall be compulsory for any member of the Florida Retirement System in a position that has been designated eligible for inclusion in the Executive Service of the State University System or who holds a position as president of a state university, unless such member elects, pursuant to s. 121.35, to participate in the optional retirement program.

(e) Effective January 1, 1991, participation in the Senior Management Service Class shall be compulsory for the number of senior managers who have policymaking authority with the State Board of Administration, as determined by the Governor, Chief Financial Officer, and Attorney General acting as the State Board of Administration, unless such member elects to participate in the Senior Management Service Optional Annuity Program as established in subsection (6) in lieu of participation in the Senior Management Service Class. Such election shall be made in writing and filed with the division and the personnel officer of the State Board of Administration within 90 days after becoming eligible for membership in the Senior Management Service Class.

(f) Effective July 1, 1997:

1. Except as provided in subparagraph 3., an elected state officer eligible for membership in the Elected Officers’ Class under s. 121.052(2)(a), (b), or (c) who elects membership in the Senior Management Service Class under s. 121.052(3)(c) may, within 6 months after assuming office or within 6 months after this act becomes a law for serving elected state officers, elect to participate in the Senior Management Service Optional Annuity Program, as provided in subsection (6), in lieu of membership in the Senior Management Service Class.

2. Except as provided in subparagraph 3., an elected officer of a local agency employer eligible for membership in the Elected Officers’ Class under s. 121.052(2)(d) who elects membership in the Senior Management Service Class under s. 121.052(3)(c) may, within 6 months after assuming office, or within 6 months after this act becomes a law for serving elected officers of a local agency employer, elect to withdraw from the Florida Retirement System, as provided in subparagraph (b)2., in lieu of membership in the Senior Management Service Class.

3. A retiree of a state-administered retirement system who is initially reemployed in a regularly established position on or after July 1, 2010, as an elected official eligible for the Elected Officers’ Class may not be enrolled in renewed membership in the Senior Management Service Class or in the Senior Management Service Optional Annuity Program as provided in subsection (6), and may not withdraw from the Florida Retirement System as a renewed member as provided in subparagraph (b)2., as applicable, in lieu of membership in the Senior Management Service Class.

(g) Effective July 1, 1996, participation in the Senior Management Service Class shall be compulsory for any member of the Florida Retirement System employed with the Department of Military Affairs in the positions of the Adjutant General, Assistant Adjutant General-Army, Assistant Adjutant General-Air, State Quartermaster, Director of Military Personnel, Director of Administration, and additional directors as designated by the agency head, not to exceed a total of 10 positions. In lieu of participation in the Senior Management Service Class, such members may participate in the Senior Management Service Optional Annuity Program as established in subsection (6).

(h)1. Except as provided in subparagraph 3., effective January 1, 1994, participation in the Senior Management Service Class shall be compulsory for the State Courts Administrator and the Deputy State Courts Administrators, the Clerk of the Supreme Court, the Marshal of the Supreme Court, the Executive Director of the Justice Administrative Commission, the capital collateral regional counsel, the clerks of the district courts of appeals, the marshals of the district courts of appeals, and the trial court administrator and the Chief Deputy Court Administrator in each judicial circuit. Effective January 1, 1994, additional positions in the offices of the state attorney and public defender in each judicial circuit may be designated for inclusion in the Senior Management Service Class of the Florida Retirement System, provided that:

a. Positions to be included in the class shall be designated by the state attorney or public defender, as appropriate. Notice of intent to designate positions for inclusion in the class shall be published once a week for 2 consecutive weeks in a newspaper of general circulation published in the county or counties affected, as provided in chapter 50.

b. One nonelective full-time position may be designated for each state attorney and public defender reporting to the Department of Management Services; for agencies with 200 or more regularly established positions under the state attorney or public defender, additional nonelective full-time positions may be designated, not to exceed 0.5 percent of the regularly established positions within the agency.

c. Each position added to the class must be a managerial or policymaking position filled by an employee who serves at the pleasure of the state attorney or public defender without civil service protection, and who:

(I) Heads an organizational unit; or

(II) Has responsibility to effect or recommend personnel, budget, expenditure, or policy decisions in his or her areas of responsibility.

2. Participation in this class shall be compulsory, except as provided in subparagraph 3., for any judicial employee who holds a position designated for coverage in the Senior Management Service Class, and such participation shall continue until the employee terminates employment in a covered position. Effective January 1, 2001, participation in this class is compulsory for assistant state attorneys, assistant statewide prosecutors, assistant public defenders, and assistant capital collateral regional counsel. Effective January 1, 2002, participation in this class is compulsory for assistant attorneys general.

3. In lieu of participation in the Senior Management Service Class, such members, excluding assistant state attorneys, assistant public defenders, assistant statewide prosecutors, assistant attorneys general, and assistant capital collateral regional counsel, may participate in the Senior Management Service Optional Annuity Program as established in subsection (6).

(i)1. Except as provided in subparagraph 2., effective July 1, 1999, participation in the Senior Management Service Class is compulsory for any member of the Florida Retirement System who is employed as the Deputy Chief Judge of Compensation Claims or as a judge of compensation claims with the Office of the Judges of Compensation Claims within the Division of Administrative Hearings.

2. In lieu of participating in the Senior Management Service Class, the Deputy Chief Judge of Compensation Claims or a judge of compensation claims may participate in the Senior Management Service Optional Annuity Program established under subsection (6).

(j) Except as may otherwise be provided, a member of the Senior Management Service Class may purchase additional retirement credit in such class for creditable service within the purview of the Senior Management Service Class retroactive to February 1, 1987, and may upgrade retirement credit for such service, to the extent of 2 percent of the member’s average monthly compensation as specified in paragraph (4)(d) for such service. Contributions for upgrading the additional Senior Management Service credit must be equal to the difference in the employer and, if applicable, employee contributions paid and the Senior Management Service Class contribution rate as a percentage of gross salary in effect for the period being claimed, plus interest thereon at the rate of 6.5 percent a year, compounded annually until the date of payment. This service credit may be purchased by the employer on behalf of the member.

(k) Any state attorney or public defender in the Elected Officers’ Class who has creditable service as an assistant state attorney or assistant public defender may upgrade retirement credit for such service in accordance with the provisions of paragraph (j).

(l) For each metropolitan planning organization that has opted to become part of the Florida Retirement System, participation in the Senior Management Service Class shall be compulsory for the executive director or staff director of that metropolitan planning organization.

(2)(a) Participation in this class shall cease when the member terminates employment in an eligible position. Once a position is designated as eligible for inclusion in the class, that position shall not be removed from the class unless the duties and responsibilities of the position change substantially and therefore no longer meet the requirements provided in this section for participation in the class, except as provided in paragraph (b).

(b) Effective July 1, 2015, and every 5 years thereafter, each local agency employer may between July 1 and December 31 reassess its designation of positions for inclusion in the Senior Management Service Class as provided in paragraph (1)(b), and may request removal from the class of any such positions that it deems appropriate. Such removal of any previously designated positions shall be effective on the first day of the month following written notification of removal to the division before January 1.

(3)(a) The following table states the required retirement contribution rates for members of the Senior Management Service Class and their employers in terms of a percentage of the member’s gross compensation. A change in the contribution rate is effective with the first salary paid on or after the beginning date of the change. Contributions shall be made for each pay period and are in addition to the contributions required for social security and the Retiree Health Insurance Subsidy Trust Fund.

1.

2. Effective July 1, 2002, the required retirement contribution rate shall be as specified in s. 121.71.

(b) The employer paying the salary of a member of the Senior Management Service Class shall contribute an amount as specified in this section or s. 121.71, as appropriate, which shall constitute the entire employer retirement contribution with respect to such member. The employer shall also withhold one-half of the entire contribution of the member required for social security coverage. Effective July 1, 2011, each member shall pay employee contributions as specified in s. 121.71.

(c) Upon termination of employment from all participating employers for 3 calendar months for any reason other than retirement pursuant to s. 121.021(39)(c), a member may receive a refund of all contributions he or she has made to the pension plan, subject to the restrictions otherwise provided in this chapter. Partial refunds are not permitted. The refund shall not include any interest earnings on the contributions for a member of the pension plan. Employer contributions made on behalf of the member are not refundable. A member may not receive a refund of employee contributions if a pending or an approved qualified domestic relations order is filed against the member’s retirement account. By obtaining a refund of contributions, a member waives all rights under the Florida Retirement System and the health insurance subsidy provided under s. 112.363 to the service credit represented by the refunded contributions, except the right to purchase his or her prior service credit in accordance with s. 121.081(2).

(d) The following table states the required employer contribution on behalf of each member of the Senior Management Service Class in terms of a percentage of the member’s gross compensation. Such contribution constitutes the entire health insurance subsidy contribution with respect to each such member. A change in the contribution rate is effective with the first salary paid on or after the beginning date of the change. The retiree health insurance subsidy contribution rate is as follows:

Such contributions and accompanying payroll data are due and payable no later than the 5th working day of the month immediately following the month during which the payroll period ended and shall be deposited by the administrator in the Retiree Health Insurance Subsidy Trust Fund.

(4)(a) The definitions set forth in s. 121.021 and all other provisions of this chapter shall apply to the Senior Management Service Class, except the definitions and provisions in conflict with, or superseded or modified by, the provisions of this section.

(b) Service in an eligible position before February 1, 1987, or after January 31, 1987, shall satisfy the requirement of attaining the normal retirement date as defined in s. 121.021(29) for a Senior Management Service Class member, if the employee is a member of the Senior Management Service Class after January 31, 1987. A member of this class who fails to complete the years of creditable service required for vesting in an eligible position must satisfy the requirements for the normal retirement date for a regular member as provided in s. 121.021(29) and vesting as provided in s. 121.021(45).

(c) The average final compensation of a member of this class shall be as defined in s. 121.021(24).

(d) A member of the Senior Management Service Class shall receive retirement credit at the rate of 2 percent of average final compensation for each year of service in such class after January 31, 1987.

(5) A member of the Senior Management Service Class shall retain all rights and creditable service accumulated in the Florida Retirement System prior to membership in the Senior Management Service Class.

(6)(a) Senior Management Service Optional Annuity Program.—The Department of Management Services shall establish a Senior Management Service Optional Annuity Program under which contracts providing retirement, death, and disability benefits may be purchased for those employees who elect to participate in the optional annuity program. The benefits to be provided for or on behalf of participants in such optional annuity program shall be provided through individual contracts or individual certificates issued for group annuity contracts, which may be fixed, variable, or a combination thereof, in accordance with s. 401(a) of the Internal Revenue Code. Any such individual contract or certificate shall state the annuity plan on its face page, and shall include, but not be limited to, a statement of ownership, the contract benefits, annuity income options, limitations, expense charges, and surrender charges, if any. The employing agency shall contribute, as provided in this section, toward the purchase of such optional benefits which shall be fully and immediately vested in the participants.

(b) Retirement service credit.—An eligible employee who is a member of the Florida Retirement System or an existing retirement system at the time of his or her election to participate in the Senior Management Service Optional Annuity Program shall retain all retirement service credit earned under the retirement system from which he or she transferred; however, no additional service credit in the Florida Retirement System or existing retirement system shall be earned while the employee participates in the optional annuity program, nor shall the employee be eligible for disability retirement under the Florida Retirement System or existing retirement system.

(c) Participation.—

1. An eligible employee who is employed on or before February 1, 1987, may elect to participate in the optional annuity program in lieu of participating in the Senior Management Service Class. Such election must be made in writing and filed with the department and the personnel officer of the employer on or before May 1, 1987. An eligible employee who is employed on or before February 1, 1987, and who fails to make an election to participate in the optional annuity program by May 1, 1987, shall be deemed to have elected membership in the Senior Management Service Class.

2. Except as provided in subparagraph 6., an employee who becomes eligible to participate in the optional annuity program by reason of initial employment commencing after February 1, 1987, may, within 90 days after the date of commencing employment, elect to participate in the optional annuity program. Such election must be made in writing and filed with the personnel officer of the employer. An eligible employee who does not within 90 days after commencing employment elect to participate in the optional annuity program shall be deemed to have elected membership in the Senior Management Service Class.

3. A person who is appointed to a position in the Senior Management Service Class and who is a member of an existing retirement system or the Special Risk or Special Risk Administrative Support Classes of the Florida Retirement System may elect to remain in such system or class in lieu of participating in the Senior Management Service Class or optional annuity program. Such election must be made in writing and filed with the department and the personnel officer of the employer within 90 days after such appointment. An eligible employee who fails to make an election to participate in the existing system, the Special Risk Class of the Florida Retirement System, the Special Risk Administrative Support Class of the Florida Retirement System, or the optional annuity program shall be deemed to have elected membership in the Senior Management Service Class.

4. Except as provided in subparagraph 5., an employee’s election to participate in the optional annuity program is irrevocable if the employee continues to be employed in an eligible position and continues to meet the eligibility requirements set forth in this paragraph.

5. Effective from July 1, 2002, through September 30, 2002, an active employee in a regularly established position who has elected to participate in the Senior Management Service Optional Annuity Program has one opportunity to choose to move from the Senior Management Service Optional Annuity Program to the Florida Retirement System Pension Plan.

a. The election must be made in writing and must be filed with the department and the personnel officer of the employer before October 1, 2002, or, in the case of an active employee who is on a leave of absence on July 1, 2002, within 90 days after the conclusion of the leave of absence. This election is irrevocable.

b. The employee shall receive service credit under the pension plan equal to his or her years of service under the Senior Management Service Optional Annuity Program. The cost for such credit is the amount representing the present value of that employee’s accumulated benefit obligation for the affected period of service.

c. The employee must transfer the total accumulated employer contributions and earnings on deposit in his or her Senior Management Service Optional Annuity Program account. If the transferred amount is not sufficient to pay the amount due, the employee must pay a sum representing the remainder of the amount due. The employee may not retain any employer contributions or earnings from the Senior Management Service Optional Annuity Program account.

6. A retiree of a state-administered retirement system who is initially reemployed on or after July 1, 2010, may not renew membership in the Senior Management Service Optional Annuity Program.

(d) Contributions.—

1.a. Through June 30, 2001, each employer shall contribute on behalf of each member of the Senior Management Service Optional Annuity Program an amount equal to the normal cost portion of the employer retirement contribution which would be required if the member were a Senior Management Service Class member of the Florida Retirement System Pension Plan, plus the portion of the contribution rate required in s. 112.363(8) that would otherwise be assigned to the Retiree Health Insurance Subsidy Trust Fund.

b. Effective July 1, 2001, through June 30, 2011, each employer shall contribute on behalf of each member of the optional annuity program an amount equal to 12.49 percent of the employee’s gross monthly compensation.

c. Effective July 1, 2011, through June 30, 2012, each member of the optional annuity program shall contribute an amount equal to the employee contribution required under s. 121.71(3). The employer shall contribute on behalf of such employee an amount equal to the difference between 12.49 percent of the employee’s gross monthly compensation and the amount equal to the employee’s required contribution based on the employee’s gross monthly compensation.

d. Effective July 1, 2012, each member of the optional annuity program shall contribute an amount equal to the employee contribution required under s. 121.71. The employer shall contribute on behalf of such employee an amount equal to the difference between 9.27 percent of the employee’s gross monthly compensation and the amount equal to the employee’s required contribution based on the employee’s gross monthly compensation.

e. The department shall deduct an amount approved by the Legislature to provide for the administration of this program. Payment of the contributions, including contributions made by the employee, shall be made by the employer to the department, which shall forward the contributions to the designated company or companies contracting for payment of benefits for the member under the program.

2. Each employer shall contribute on behalf of each member of the Senior Management Service Optional Annuity Program an amount equal to the unfunded actuarial accrued liability portion of the employer contribution which would be required for members of the Senior Management Service Class in the Florida Retirement System. This contribution shall be paid to the department for transfer to the Florida Retirement System Trust Fund.

3. An Optional Annuity Program Trust Fund shall be established in the State Treasury and administered by the department to make payments to provider companies on behalf of the optional annuity program members, and to transfer the unfunded liability portion of the state optional annuity program contributions to the Florida Retirement System Trust Fund.

4. Contributions required for social security by each employer and employee, in the amount required for social security coverage as now or hereafter may be provided by the federal Social Security Act shall be maintained for each member of the Senior Management Service retirement program and are in addition to the retirement contributions specified in this paragraph.

5. Each member of the optional annuity program may contribute by way of salary reduction or deduction a percentage amount of the employee’s gross compensation not to exceed the percentage amount contributed by the employer to the optional annuity program. Payment of the employee’s contributions shall be made by the employer to the department, which shall forward the contributions to the designated company or companies contracting for payment of benefits for the member under the program.

(e) Benefits.—

1. Benefits under the Senior Management Service Optional Annuity Program are payable only to members of the program, or their beneficiaries as designated by the member in the contract with the provider company, and must be paid by the designated company in accordance with the terms of the annuity contract applicable to the member. A member must be terminated from all employment relationships with Florida Retirement System employers for 3 calendar months to begin receiving the employer-funded and employee-funded benefit. The department may authorize a distribution of up to 10 percent of the member’s account after being terminated from employment with all participating employers for 1 calendar month if the member has reached the normal retirement date as defined in s. 121.021. The department may adopt rules to implement this subparagraph. The member must meet the definition of termination in s. 121.021(39) beginning the month after receiving a benefit, including a distribution. Benefits funded by employer and employee contributions are payable under the terms of the contract to the member, his or her beneficiary, or his or her estate, in addition to:

a. A lump-sum payment to the beneficiary upon the death of the member;

b. A cash-out of a de minimis account upon the request of a former member who has been terminated for a minimum of 6 calendar months from the employment that entitled him or her to optional annuity program participation. Such cash-out must be a complete liquidation of the account balance with that company and is subject to the Internal Revenue Code;

c. A mandatory distribution of a de minimis account of a former member who has been terminated for a minimum of 6 calendar months from the employment that entitled him or her to optional annuity program participation as authorized by the department; or

d. A lump-sum direct rollover distribution whereby all accrued benefits, plus interest and investment earnings, are paid from the member’s account directly to the custodian of an eligible retirement plan, as defined in s. 402(c)(8)(B) of the Internal Revenue Code, on behalf of the member.

2. Under the Senior Management Service Optional Annuity Program, benefits, including employee contributions, are not payable for employee hardships, unforeseeable emergencies, loans, medical expenses, educational expenses, purchase of a principal residence, payments necessary to prevent eviction or foreclosure on an employee’s principal residence, or any other reason except a requested distribution for retirement, a mandatory de minimis distribution authorized by the administrator, or a required minimum distribution provided pursuant to the Internal Revenue Code.

3. The benefits payable to any person under the Senior Management Service Optional Annuity Program, and any contribution accumulated under such program, are not subject to assignment, execution, or attachment or to any legal process whatsoever.

4. Except as provided in subparagraph 5., a member who terminates employment and receives a distribution, including a rollover or trustee-to-trustee transfer, funded by employer and required employee contributions is a retiree of a state-administered retirement system. A retiree of a state-administered retirement system who is initially reemployed in a regularly established position on or after July 1, 2010, is not eligible to be enrolled in renewed membership.

5. A member who receives optional annuity program benefits funded by employer and employee contributions as a mandatory distribution of a de minimis account authorized by the department is not considered a retiree.

As used in this paragraph, a “de minimis account” means an account with a provider company containing employer and employee contributions and accumulated earnings of not more than $5,000 made under this chapter.

(f) Administration.—

1. The Senior Management Service Optional Annuity Program authorized by this section shall be administered by the department. The department shall designate one or more provider companies from which annuity contracts may be purchased under the program and shall approve the form and content of the contracts. The department shall sign a contract with each of the provider companies and shall evaluate the performance of the provider companies on a continuing basis. The department may terminate the services of a provider company for reasons stated in the contract. The department shall adopt rules establishing its responsibilities and the responsibilities of employers in administering the optional annuity program.

2. Effective July 1, 1997, the State Board of Administration shall review and make recommendations to the department on the acceptability of all investment products proposed by provider companies of the optional annuity program before such products are offered through annuity contracts to the participants and may advise the department of any changes deemed necessary to ensure that the optional annuity program offers an acceptable mix of investment products. The department shall make the final determination as to whether an investment product will be approved for the program.

3. The provisions of each contract applicable to a participant in the Senior Management Service Optional Annuity Program shall be contained in a written program description which shall include a report of pertinent financial and actuarial information on the solvency and actuarial soundness of the program and the benefits applicable to the participant. Such description shall be furnished by the company or companies to each participant in the program and to the department upon commencement of participation in the program and annually thereafter.

4. The department shall ensure that each participant in the Senior Management Service Optional Annuity Program is provided an accounting of the total contribution and the annual contribution made by and on behalf of such participants.

(g) Dual employment.—A participant in the optional annuity program may not participate in more than one state-administered retirement system, plan, or class simultaneously. The following shall apply to a participant who is or becomes dually employed:

1. A participant who is or becomes dually employed in two or more positions covered by the Florida Retirement System, one of which is eligible for the optional annuity program and one of which is not, shall make one of the following choices:

a. Remain a member of the optional annuity program, in which case contributions shall be paid as required only on the salary earned in the position eligible for the optional annuity program during the period of dual employment;

b. Elect, within 90 days after becoming dually employed, membership in the Regular Class of the Florida Retirement System in lieu of the optional annuity program, in which case contributions shall be paid as required on the total salary received for all employment, and, at retirement, the member’s average final compensation used to calculate any benefits for which he or she becomes eligible under the Florida Retirement System shall be based on all salary reported for all covered positions during the period of dual employment; or

c. If dually employed in an elected office eligible for the Elected Officers’ Class, select, within 6 months after assuming office, membership in the Elected Officers’ Class, in which case, participation in the optional annuity program shall cease for the period of dual employment, retirement contributions shall be paid as required only on the salary earned as an elected officer, and, at retirement, the member’s benefit under the Florida Retirement System shall be based only on the salary received as an elected officer for the period of dual employment.

2. When such member ceases to be dually employed, he or she shall make one of the following choices:

a. If the position in which he or she remains is a position that is eligible for the optional annuity program, he or she may, within 90 days after ceasing dual employment, elect to remain in the Florida Retirement System class for which he or she is eligible or to again become a participant in the optional annuity program. Failure to elect membership in the optional annuity program within 90 days shall result in compulsory membership in the Florida Retirement System; or

b. If the position in which he or she remains is not a position that is eligible for the optional annuity program, he or she shall participate in the Florida Retirement System class for which he or she is eligible.

History.—s. 14, ch. 86-149; s. 7, ch. 87-373; s. 10, ch. 88-382; s. 2, ch. 89-126; s. 35, ch. 89-207; s. 11, ch. 90-274; s. 19, ch. 90-365; s. 56, ch. 92-279; s. 55, ch. 92-326; s. 6, ch. 93-193; s. 3, ch. 93-285; s. 7, ch. 94-259; s. 1425, ch. 95-147; s. 2, ch. 96-278; s. 6, ch. 96-368; s. 5, ch. 96-423; s. 5, ch. 97-180; s. 9, ch. 98-136; s. 6, ch. 98-138; s. 5, ch. 98-413; s. 4, ch. 99-7; s. 5, ch. 99-9; s. 34, ch. 99-255; ss. 1, 2, ch. 99-291; s. 8, ch. 99-392; s. 19, ch. 2000-169; s. 5, ch. 2001-91; s. 4, ch. 2001-235; ss. 2, 7, 11, 15, ch. 2001-262; s. 147, ch. 2001-266; ss. 3, 12, ch. 2002-177; s. 5, ch. 2002-273; s. 12, ch. 2003-1; s. 7, ch. 2003-6; s. 141, ch. 2003-261; s. 1, ch. 2005-205; s. 8, ch. 2007-196; s. 6, ch. 2009-209; s. 11, ch. 2011-68; s. 2, ch. 2012-146; s. 4, ch. 2012-222; s. 15, ch. 2013-15; s. 3, ch. 2013-53; s. 3, ch. 2014-54; s. 1, ch. 2015-149; s. 3, ch. 2015-227.



121.061 - Funding.

121.061 Funding.—

(1) Commencing December 1, 1970, all employers withholding contributions required of members under this chapter for purposes of providing retirement benefits and social security benefits to or on behalf of such members shall budget, set aside, and pay over to the administrator, for deposit into the proper retirement and social security trust funds, matching payments for retirement and social security contributions as required by this chapter.

(2)(a) Should any employer other than a state employer fail to make the retirement and social security contributions, both member and employer contributions, required by this chapter, then, upon request by the administrator, the Department of Revenue or the Department of Financial Services, as the case may be, shall deduct the amount owed by the employer from any funds to be distributed by it to the county, municipality, metropolitan planning organization, special district, or consolidated form of government. The amounts so deducted shall be transferred to the administrator for further distribution to the trust funds in accordance with this chapter.

(b) Should any employer for whom the municipality or county tax collector collects taxes, fail to make the retirement and social security contributions required by this chapter, the tax collector, at the request of the administrator and upon receipt of a certificate from the administrator showing the amount owed by the employer, shall deduct the amount so certified from any taxes collected for the employer and remit the amount to the administrator for further distribution to the trust funds in accordance with this chapter.

(c) The governing body of each county, municipality, metropolitan planning organization, special district, or consolidated form of government participating under this chapter or the administrator, acting individually or jointly, is hereby authorized to file and maintain an action in the courts of the state to require any employer to remit any retirement or social security member contributions or employer matching payments due the retirement or social security trust funds under the provisions of this chapter.

(d) Should the income of any constitutional fee officer, in any year, be insufficient to make the matching payments required by this chapter, the board of county commissioners shall provide such fee officer sufficient funds to make these required payments when due.

(3) The appropriations provided each state agency, beginning with the 1970-1971 fiscal year and each fiscal year thereafter, shall include sufficient amounts to pay the matching contributions for social security and retirement as required by this chapter. No state agency, whether its funds are provided by state appropriations or otherwise, shall employ any person or maintain any person on its payroll unless it has allotted for such person sufficient funds to meet these required payments. Should a state agency fail to make such payments, the administrator shall report same to the Governor and certify the amount due the system trust funds to the Executive Office of the Governor. If arrangements cannot be made for the state agency to pay said amount due, then the amount due is hereby appropriated and shall be paid from the General Revenue Fund of the state.

History.—s. 6, ch. 70-112; s. 1, ch. 70-439; s. 2, ch. 72-295; s. 88, ch. 79-190; s. 142, ch. 2003-261; s. 9, ch. 2007-196; s. 12, ch. 2011-68.



121.071 - Contributions.

121.071 Contributions.—Contributions to the system shall be made as follows:

(1) The following tables state the required retirement contribution rates for members of the Regular Class, Special Risk Class, or Special Risk Administrative Support Class and their employers in terms of a percentage of the member’s gross compensation. A change in a contribution rate is effective with the first salary paid on or after the beginning date of the change. Contributions shall be made or deducted as may be appropriate for each pay period and are in addition to the contributions required for social security and the Retiree Health Insurance Subsidy Trust Fund.

(a)1. Retirement contributions for regular members are as follows:

2. Effective July 1, 2002, the retirement contributions for regular members shall be specified in s. 121.71.

(b)1. Retirement contributions for special risk members are as follows:

2. Effective July 1, 2002, retirement contributions for special risk members shall be specified in s. 121.71.

(c)1. Retirement contributions for special risk administrative support members are as follows:

2. Effective July 1, 2002, retirement contributions for special risk administrative support members shall be specified in s. 121.71.

(2)(a) Effective January 1, 1975, or October 1, 1975, as applicable, and through June 30, 2011, each employer shall make the contribution required by subsection (1) by a procedure in which no employee’s gross salary is reduced. Effective July 1, 2011, each employer and employee shall pay retirement contributions as specified in s. 121.71.

(b) Upon termination of employment from all participating employers for 3 calendar months for any reason other than retirement pursuant to s. 121.021(39)(c), a member may receive a refund of all contributions he or she has made to the pension plan, subject to the restrictions otherwise provided in this chapter. Partial refunds are not permitted. The refund may not include any interest earnings on the contributions for a member of the pension plan. Employer contributions made on behalf of the member are not refundable. A member may not receive a refund of employee contributions if a pending or an approved qualified domestic relations order is filed against his or her retirement account. By obtaining a refund of contributions, a member waives all rights under the Florida Retirement System and the health insurance subsidy to the service credit represented by the refunded contributions, except the right to purchase his or her prior service credit in accordance with s. 121.081(2).

(3) The employer paying the salary of a member shall contribute an amount as specified in this section or s. 121.71, as appropriate, which shall constitute the entire employer retirement contribution with respect to such member. The employer shall also withhold one-half of the entire contribution of the member required for social security coverage. Contributions for social security by each member and each employer, in the amount required for social security coverage as now or hereafter provided by the federal Social Security Act, shall be in addition to contributions specified in subsection (1).

(4) The following table states the required employer contribution on behalf of each member of the Regular Class, Special Risk Class, or Special Risk Administrative Support Class in terms of a percentage of the member’s gross compensation. Such contribution constitutes the entire health insurance subsidy contribution with respect to each such member. A change in the contribution rate is effective with the first salary paid on or after the beginning date of the change. The retiree health insurance subsidy contribution rate is as follows:

Such contributions shall be deposited by the administrator in the Retiree Health Insurance Subsidy Trust Fund.

(5) Contributions made in accordance with subsections (1), (2), (3), and (4) and s. 121.71 shall be paid into the system trust funds in accordance with rules adopted by the administrator pursuant to chapter 120, except as may be otherwise specified herein. Effective July 1, 2002, contributions paid under subsections (1) and (4) and accompanying payroll data are due and payable no later than the 5th working day of the month immediately following the month during which the payroll period ended.

(6)(a) Required employee contributions for all service other than current service, including, but not limited to, prior service, past service, military service, leave-of-absence service, out-of-state service, and certain non-Florida Retirement System in-state service, shall be paid by cash, personal check, cashier’s check, money order, or a direct rollover or transfer from a qualified plan as provided under the Internal Revenue Code. The payment must be accompanied by a statement identifying the service for which payment is made and shall be made in a lump sum for the total amount due or in annual payments of not less than $100, except for the final payment if less than $100, unless another method of payment is authorized by law or rule.

(b) On and after July 1, 1972, all remittances made by a member for the purchase of optional creditable service shall be credited to the member’s account. A refund of a member’s retirement contributions at termination, as provided in paragraph (2)(b), shall include all such remittances made by the member and credited to his or her account. If requested, a member may, at the time of retirement, receive a refund of any contributions he or she made for the purchase of any optional creditable service. A member is not entitled to a refund of contributions paid by an employer, except for employee contributions made by an employer for an employee’s past service earned prior to October 1, 1975.

(c) By obtaining a refund of contributions, a member waives all rights under the Florida Retirement System and the health insurance subsidy as provided in s. 112.363 to the service credit represented by the refunded contributions, except the right to purchase his or her prior service credit in accordance with s. 121.081(2).

(d) If a member or former member of the pension plan receives an invalid refund from the Florida Retirement System Trust Fund, such person must repay the full amount of the invalid refund, plus interest at 6.5 percent compounded annually on each June 30 from the date of refund until full payment is made to the trust fund. The invalid refund must be repaid before the member retires or, if applicable, transfers to the investment plan.

(e) The contributions required of a member of the Teachers’ Retirement System who transfers to the Florida Retirement System must be adjusted, based on the rate of 6.25 percent of salary earned while a member of the Teachers’ Retirement System. Any overpayment that results from this adjustment will be refunded to the member, while any amount due, plus interest compounded annually, must be paid by the member prior to retirement. Effective upon the date of transfer to the Florida Retirement System, contributions shall be paid as required under this chapter.

(7) Benefits, including employee contributions, are not payable under the pension plan for employee hardships, unforeseeable emergencies, loans, medical expenses, educational expenses, purchase of a principal residence, payments necessary to prevent eviction or foreclosure on an employee’s principal residence, or any other reason except a requested distribution for retirement, a mandatory de minimis distribution authorized by the administrator, or a required minimum distribution provided pursuant to the Internal Revenue Code.

History.—s. 7, ch. 70-112; ss. 4, 13, ch. 74-302; s. 1, ch. 74-376; s. 2, ch. 77-467; s. 5, ch. 78-308; s. 4, ch. 81-307; s. 2, ch. 82-169; s. 6, ch. 83-76; ss. 7, 8, ch. 84-266; s. 3, ch. 86-137; s. 8, ch. 87-373; s. 1, ch. 88-238; s. 11, ch. 88-382; s. 1, ch. 89-220; s. 12, ch. 90-274; s. 57, ch. 92-279; s. 55, ch. 92-326; s. 7, ch. 93-193; s. 8, ch. 94-259; s. 1426, ch. 95-147; s. 6, ch. 96-423; s. 7, ch. 98-138; s. 6, ch. 98-413; s. 35, ch. 99-255; s. 9, ch. 99-392; s. 2, ch. 2000-167; ss. 3, 11, 16, ch. 2001-262; s. 4, ch. 2002-177; s. 6, ch. 2002-273; s. 7, ch. 2009-209; s. 13, ch. 2011-68; s. 5, ch. 2012-222; s. 4, ch. 2013-53; s. 4, ch. 2014-54; s. 4, ch. 2015-227.



121.081 - Past service; prior service; contributions.

121.081 Past service; prior service; contributions.—Conditions under which past service or prior service may be claimed and credited are:

(1)(a) Past service, as defined in s. 121.021, may be claimed as creditable service by officers or employees of a municipality, metropolitan planning organization, charter school, charter technical career center, or special district who become a covered group under this system. The governing body of a covered group in compliance with s. 121.051(2)(b) may elect to provide benefits for past service earned before January 1, 1975, in accordance with this chapter, and the cost for such past service is established by applying the following formula: The member contribution for both regular and special risk members is 4 percent of the gross annual salary for each year of past service claimed, plus 4-percent employer matching contribution, plus 4-percent interest thereon compounded annually, figured on each year of past service, with interest compounded from date of annual salary earned until July 1, 1975, and 6.5-percent interest compounded annually thereafter until date of payment. Once the total cost for a member has been figured to date, then after July 1, 1975, 6.5-percent compounded interest shall be added each June 30 thereafter on any unpaid balance until the cost of such past service liability is paid in full. The following formula shall be used in calculating past service earned before January 1, 1975: (Annual gross salary multiplied by 8 percent) multiplied by the 4-percent or 6.5-percent compound interest table factor, as may be applicable. The resulting product equals cost to date for each particular year of past service.

(b) Past service earned after January 1, 1975, may be claimed by officers or employees of a municipality, metropolitan planning organization, charter school, charter technical career center, or special district who become a covered group under this system. The governing body of a covered group may elect to provide benefits for past service earned after January 1, 1975, in accordance with this chapter. The cost for such past service is established by applying the following formula: The employer shall contribute an amount equal to the employer contribution rate in effect at the time the service was earned and, if applicable, the employee contribution rate, multiplied by the employee’s gross salary for each year of past service claimed, plus 6.5 percent interest thereon, compounded annually, for each year of past service, with interest compounded from date of annual salary earned until date of payment.

(c) If an employer joins the Florida Retirement System and does not elect to provide past service for the member at the time of joining, the member may claim and pay for the service as provided in paragraphs (a) and (b).

(d) Employment prior to January 1, 1968, in the Cuban Refugee Assistance Program administered by the Florida State Department of Public Welfare or the Florida State Board of Health shall be deemed to be included in past service as defined in s. 121.021(18), for the purposes of the Florida Retirement System, any other provisions of law notwithstanding and regardless of the fund from which such employment was paid. If credit for such service has not been granted under any other state or federal system, any member of the Florida Retirement System or any system consolidated therein shall be entitled to receive past-service credit for his or her period of employment in the Cuban Refugee Assistance Program prior to January 1, 1968, in the manner provided in this subsection. However, in no event will eligibility for past service be established unless required contributions are paid into the Florida Retirement System for such period of past service and such contributions are not paid from general revenue funds of the state.

(e) Past service, as defined in s. 121.021, may be claimed as creditable service by a member of the Florida Retirement System who formerly was an officer or employee of a municipality, metropolitan planning organization, charter school, charter technical career center, or special district, notwithstanding the status or form of the retirement system, if any, of that municipality, metropolitan planning organization, charter school, charter technical career center, or special district and irrespective of whether such officers or employees now or hereafter become a covered group under the Florida Retirement System. Such member may claim creditable service and be entitled to the benefits accruing to the regular class of members as provided for the past service claimed under this paragraph by paying into the retirement trust fund an amount equal to the total actuarial cost of providing the additional benefit resulting from such past-service credit, discounted by the applicable actuarial factors to date of retirement.

(f) If any person becomes entitled to and participates in one of the retirement systems under this chapter through the consolidation or merger of governments or the transfer of functions between units of government, at the state or local level or between state and local units, or through the assumption of functions or activities by a state or local unit from an employing governmental entity that was not an employer under the system, and such person becomes a member of the Florida Retirement System, such person is entitled to receive past-service credit for the time the person performed services for, and was an employee of, such state or local unit or other governmental employing entity before the transfer, merger, consolidation, or assumption of functions and activities. Past-service credit allowed by this paragraph is also available to any person who becomes a member of an existing system before December 1, 1970, through the transfer, merger, consolidation, or assumption of functions and activities set forth in this paragraph and who subsequently becomes a member of the Florida Retirement System. However, credit for the past service may not be granted until contributions are made in the manner provided in this subsection. If a person rejected Florida Retirement System membership at the time of the transfer, merger, consolidation, or assumption of governmental functions and activities, the required contributions shall be at total actuarial cost as specified in paragraph (e). Such contributions or accrued interest may not be paid from any public funds.

(g) Any person who was enrolled on May 15, 1976, in a state retirement system administered under this chapter and who was, on that date, an officer or employee of a consolidated government which by virtue of its charter had elected status as a municipality for purposes of state retirement systems administered under this chapter and who had not withdrawn his or her contributions shall be deemed to have become a member of that system as of the date he or she began to participate therein, whether employed by the consolidated government or a preceding interim government on that date, and shall be entitled to retain membership in that system so long as he or she continues to be an officer or employee of the consolidated government, regardless of the fact that the consolidated government and interim government were not employers as defined in s. 121.021(10). Any person who was enrolled before May 15, 1976, in a state retirement system administered under this chapter and who was, during the period of enrollment, an officer or employee of a consolidated government which by virtue of its charter had elected status as a municipality for purposes of state retirement systems administered under this chapter, who terminated employment with the consolidated government, and who had not withdrawn his or her contributions shall be deemed to have been a member of the retirement system in which he or she was enrolled during the period of such enrollment and employment by that consolidated government and during any period of enrollment and employment by any interim government which performed the functions of the consolidated government prior to its creation, regardless of the fact that the consolidated government and interim government were not employers as defined in s. 121.021(10). However, in no event shall credit be granted for service rendered in such employment prior to May 15, 1976, unless the contributions required for such credit were paid prior to May 15, 1976.

(h) The following provisions apply to the purchase of past service:

1. Notwithstanding any of the provisions of this subsection, past-service credit may not be purchased under this chapter for any service that is used to obtain a pension or benefit from a local retirement system. Eligibility to receive or the receipt of contributions to a retirement plan made by the employer on behalf of the employee is considered a benefit.

2. A member may not receive past service credit under paragraphs (a), (b), (e), or (f) for any leaves of absence without pay, except that credit for active military service leaves of absence may be claimed under paragraphs (a), (b), and (f), in accordance with s. 121.111(1).

3. A member may not receive past service credit for coemployer service. Coemployer service or a coemployer relationship is employment in a single position simultaneously covered and reported by both a public employer and a private employer.

4. If a member does not want to receive credit for all of his or her past service, the period the member claims must be the most recent past service prior to his or her participation in the Florida Retirement System.

5. The cost of past service purchased by an employing agency for its employees may be amortized over the period of time provided in the agreement, but not to exceed 15 years, calculated in accordance with rule 60S-1.007(5)(f), Florida Administrative Code.

6. The retirement account of each member for whom past service is being provided by his or her employer shall be credited with all past service the employer agrees to purchase as soon as the agreement between the employer and the department is executed.

a. Each member’s account shall also be posted with the total contribution his or her employer agrees to make on the member’s behalf for past service earned before October 1, 1975, excluding those contributions representing the employer’s matching share and the compound interest calculation on the total contribution. However, a portion of any contributions paid by an employer for past service credit earned on and after October 1, 1975, may not be posted to the member’s account.

b. A refund of contributions payable after an employer has made a written agreement to purchase past service for employees of the covered group includes contributions for past service which are posted to the member’s account. However, contributions for past service earned on and after October 1, 1975, are not refundable.

(i) An employee of a state agency who was a member of a state-administered retirement system and who was granted educational leave with pay pursuant to a written educational leave-with-pay policy may claim such period of educational leave as past service subject to the following conditions:

1. The educational leave must have occurred prior to December 31, 1971;

2. The member must have completed at least 6 years of creditable service excluding the period of the educational leave;

3. The employee must have returned to employment with a state agency employer who participated in the retirement system, which return was immediately upon termination of the educational leave, and must have remained on the employer’s payroll for at least 1 calendar month following the return to employment;

4. The employee must be a member of the Florida Retirement System at the time he or she claims such service;

5. Not more than 24 months of creditable service may be claimed for such period of educational leave with pay;

6. The service must not be claimed under any other state or federal retirement system; and

7. The member must pay to the retirement trust fund for claiming such past-service credit an amount equal to 8 percent of his or her gross annual salary immediately prior to the educational leave with pay for each year of past service claimed, plus 4-percent interest thereon compounded annually each June 30 from the first year of service claimed until July 1, 1975, and 6.5-percent interest thereafter on the unpaid balance compounded annually each June 30 until paid.

(j) A member may claim and receive past-service credit under this system for employment in a multiple offender project funded by a grant from the Federal Government to a local government, which local government is not covered by this chapter, if the project was implemented by a state attorney who had the authority for hiring and firing the employees of the project and the member worked under the supervision of the state attorney or his or her subordinate. Creditable service shall be granted upon certification by the state attorney of the preceding conditions and payment by the member or the state attorney’s office of the amount due for the period of employment, based on the contribution rates in effect for regular or special risk members, as appropriate, at the time such service is claimed, plus interest compounded annually each June 30 at the rate of 4 percent until July 1, 1975, and 6.5 percent thereafter. Such creditable service shall not be available to any member who receives a benefit from another state or local retirement system which is derived in whole or in part from the same service.

(k) Employees of the Fourth Judicial Circuit who were in an employee-employer relationship with the City of Jacksonville on June 30, 2004, and who became employees of the State Courts System on July 1, 2004, as a result of implementation of Revision 7 to Article V of the State Constitution shall be deemed to be included in past service as defined in s. 121.021(18), for the purposes of the Florida Retirement System, any other provisions of law notwithstanding. If credit for such service has not been granted under any other retirement system, any member of the Florida Retirement System therein shall be entitled to receive past-service credit for his or her period of employment with the City of Jacksonville prior to July 1, 2004, in the manner provided in this subsection. However, in no event will eligibility for past service be established unless required contributions are paid into the Florida Retirement System for such period of past service, and such contributions may be paid by the member or prior employer on behalf of the member.

(2) Prior service, as defined in s. 121.021, may be claimed as creditable service under the Florida Retirement System after a member has been reemployed for 1 complete year of creditable service, except as provided in paragraph (c). Service performed as a member of the optional retirement program for the State University System under s. 121.35 or the Senior Management Service Optional Annuity Program under s. 121.055 may be used to satisfy the reemployment requirement of 1 complete year of creditable service. The member shall not be permitted to make any contributions for prior service until after completion of the 1 year of creditable service. If a member does not wish to claim credit for all of his or her prior service, the service the member claims must be the most recent period of service. The required contributions for claiming the various types of prior service are:

(a) For prior service performed before the date the system becomes noncontributory for the member and for which the member had credit under one of the existing retirement systems and received a refund of contributions upon termination of employment, the member shall contribute 4 percent of all salary received during the period being claimed, plus 4 percent interest compounded annually from date of refund until July 1, 1975, and 6.5 percent interest compounded annually thereafter, until full payment is made to the Florida Retirement System Trust Fund, and receive credit in the Regular Class. A member who elected to transfer to the Florida Retirement System from an existing system may receive credit for prior service under the existing system if he or she was eligible under the existing system to claim the prior service at the time of the transfer. Contributions for such prior service shall be determined by the applicable provisions of the system under which the prior service is claimed and shall be paid by the member, with matching contributions paid by the employer at the time the service was performed. Effective July 1, 1978, the account of a person who terminated under s. 238.05(3) may not be charged interest for contributions that remained on deposit in the Annuity Savings Trust Fund established under chapter 238, upon retirement under this chapter or chapter 238.

(b) For prior service performed before the date the system becomes noncontributory for the member and for which the member had credit under the Florida Retirement System and received a refund of contributions upon termination of employment, the member shall contribute at the rate that was required of him or her during the period of service being claimed, on all salary received during such period, plus 4 percent interest compounded annually from date of refund until July 1, 1975, and 6.5 percent interest compounded annually thereafter, until the full payment is made to the Florida Retirement System Trust Fund, and receive credit in the membership class in which the member participated during the period claimed.

(c) For prior service as defined in s. 121.021(19)(b) and (c) during which no contributions were made because the member did not participate in a retirement system, the member shall contribute 14.38 percent of all salary received during such period or 14.38 percent of $100 per month during such period, whichever is greater, plus 4 percent interest compounded annually from the first year of service claimed until July 1, 1975, and 6.5 percent interest compounded annually thereafter, until full payment is made to the Retirement Trust Fund, and shall receive credit in the Regular Class.

(d) In order to claim credit for prior service as defined in s. 121.021(19)(d) for which no retirement contributions were paid during the period of such service, the member shall contribute the total employee and employer contributions which were required to be made to the Highway Patrol Pension Trust Fund, as provided in chapter 321, during the period claimed, plus 4 percent interest compounded annually from the first year of service until July 1, 1975, and 6.5 percent interest compounded annually thereafter, until full payment is made to the Retirement Trust Fund. However, any governmental entity that employed such member may elect to pay up to 50 percent of the contributions and interest required to purchase the prior service credit. The service shall be credited in accordance with the Highway Patrol Pension Plan in effect during the period claimed unless the member terminated and withdrew his or her retirement contributions and was thereafter enrolled in the State and County Officers and Employees’ Retirement System or the Florida Retirement System, in which case the service shall be credited as Regular Class service.

(e) For service performed under the Florida Retirement System after December 1, 1970, which was never reported to the division or the department due to error, retirement credit may be claimed by a member of the Florida Retirement System. The department shall adopt rules establishing criteria for claiming such credit and detailing the documentation required to substantiate the error.

(f) For prior service performed on or after July 1, 2011, for which the member had credit under the Florida Retirement System and received a refund of contributions 3 calendar months after termination of employment, the member shall contribute at the rate that was required during the period of service being claimed, plus 6.5 percent interest, compounded annually on each June 30 from date of refund until the full payment is made to the Florida Retirement System Trust Fund, and receive credit in the membership class in which the member participated during the period claimed.

(g) The employer may not be required to make contributions for prior service credit for any member, except that the employer shall pay the employer portion of contributions for any legislator who elects to withdraw from the Florida Retirement System and later rejoins the system and pays any employee contributions required in accordance with s. 121.052(3)(d).

History.—s. 8, ch. 70-112; s. 27, ch. 71-355; s. 1, ch. 72-168; s. 1, ch. 74-158; s. 5, ch. 74-302; s. 1, ch. 75-260; s. 2, ch. 76-226; s. 3, ch. 77-469; s. 5, ch. 79-377; s. 7, ch. 80-242; s. 2, ch. 80-243; s. 4, ch. 81-214; s. 9, ch. 84-266; s. 5, ch. 85-246; s. 12, ch. 88-382; s. 6, ch. 92-122; s. 772, ch. 95-147; s. 8, ch. 98-138; s. 36, ch. 99-255; s. 10, ch. 99-392; s. 9, ch. 2000-169; s. 5, ch. 2000-347; s. 8, ch. 2004-347; s. 10, ch. 2007-196; s. 8, ch. 2009-209; s. 14, ch. 2010-5; s. 14, ch. 2011-68.



121.085 - Creditable service.

121.085 Creditable service.—The following provision shall apply to creditable service as defined in s. 121.021(17): no creditable service which remained unclaimed at retirement may be claimed or purchased after a retirement benefit payment has been cashed or deposited.

History.—s. 6, ch. 2000-347; s. 36, ch. 2012-116; s. 16, ch. 2013-15.



121.091 - Benefits payable under the system.

121.091 Benefits payable under the system.—Benefits may not be paid under this section unless the member has terminated employment as provided in s. 121.021(39)(a) or begun participation in the Deferred Retirement Option Program as provided in subsection (13), and a proper application has been filed in the manner prescribed by the department. The department may cancel an application for retirement benefits when the member or beneficiary fails to timely provide the information and documents required by this chapter and the department’s rules. The department shall adopt rules establishing procedures for application for retirement benefits and for the cancellation of such application when the required information or documents are not received.

(1) NORMAL RETIREMENT BENEFIT.—Upon attaining his or her normal retirement date, the member, upon application to the administrator, shall receive a monthly benefit which shall begin to accrue on the first day of the month of retirement and be payable on the last day of that month and each month thereafter during his or her lifetime. The normal retirement benefit, including any past or additional retirement credit, may not exceed 100 percent of the average final compensation. The amount of monthly benefit shall be calculated as the product of A and B, subject to the adjustment of C, if applicable, as set forth below:

(a)1. For creditable years of Regular Class service, A is 1.60 percent of the member’s average final compensation, up to the member’s normal retirement date. Upon completion of the first year after the normal retirement date, A is 1.63 percent of the member’s average final compensation. Following the second year after the normal retirement date, A is 1.65 percent of the member’s average final compensation. Following the third year after the normal retirement date, and for subsequent years, A is 1.68 percent of the member’s average final compensation.

2. For creditable years of special risk service, A is:

a. Two percent of the member’s average final compensation for all creditable years prior to October 1, 1974;

b. Three percent of the member’s average final compensation for all creditable years after September 30, 1974, and before October 1, 1978;

c. Two percent of the member’s average final compensation for all creditable years after September 30, 1978, and before January 1, 1989;

d. Two and two-tenths percent of the member’s final monthly compensation for all creditable years after December 31, 1988, and before January 1, 1990;

e. Two and four-tenths percent of the member’s average final compensation for all creditable years after December 31, 1989, and before January 1, 1991;

f. Two and six-tenths percent of the member’s average final compensation for all creditable years after December 31, 1990, and before January 1, 1992;

g. Two and eight-tenths percent of the member’s average final compensation for all creditable years after December 31, 1991, and before January 1, 1993;

h. Three percent of the member’s average final compensation for all creditable years after December 31, 1992; and

i. Three percent of the member’s average final compensation for all creditable years of service after September 30, 1978, and before January 1, 1993, for any special risk member who retires after July 1, 2000, or any member of the Special Risk Administrative Support Class entitled to retain the special risk normal retirement date who was a member of the Special Risk Class during the time period and who retires after July 1, 2000.

3. For creditable years of Senior Management Service Class service after January 31, 1987, A is 2 percent;

4. For creditable years of Elected Officers’ Class service as a Supreme Court Justice, district court of appeal judge, circuit judge, or county court judge, A is 31/3 percent of the member’s average final compensation, and for all other creditable service in such class, A is 3 percent of average final compensation;

(b) B is the number of the member’s years and any fractional part of a year of creditable service earned subsequent to November 30, 1970; and

(c) C is the normal retirement benefit credit brought forward as of November 30, 1970, by a former member of an existing system. Such normal retirement benefit credit shall be determined as the product of X and Y when X is the percentage of average final compensation which the member would have been eligible to receive if the member had attained his or her normal retirement date as of November 30, 1970, all in accordance with the existing system under which the member is covered on November 30, 1970, and Y is average final compensation as defined in s. 121.021(24). However, any member of an existing retirement system who is eligible to retire and who does retire, become disabled, or die prior to April 15, 1971, may have his or her retirement benefits calculated on the basis of the best 5 of the last 10 years of service.

(d) A member’s average final compensation shall be determined by formula to obtain the coverage for the 5 highest fiscal years’ salaries, calculated as provided by rule.

(2) BENEFITS PAYABLE FOR DUAL NORMAL RETIREMENT AGES.—If a member accumulates retirement benefits to commence at different normal retirement ages by virtue of having performed duties for an employer which would entitle him or her to benefits as both a member of the Special Risk Class and a member of either the Regular Class, Senior Management Service Class, or Elected Officers’ Class, the amount of benefits payable shall be computed separately with respect to each such age and the sum of such computed amounts shall be paid as provided in this section.

(3) EARLY RETIREMENT BENEFIT.—Upon retirement on his or her early retirement date, the member shall receive an immediate monthly benefit that shall begin to accrue on the first day of the month of the retirement date and be payable on the last day of that month and each month thereafter during his or her lifetime. Such benefit shall be calculated as follows:

(a) For a member initially enrolled:

1. Before July 1, 2011, the amount of each monthly payment shall be computed in the same manner as for a normal retirement benefit, in accordance with subsection (1), but shall be based on the member’s average monthly compensation and creditable service as of the member’s early retirement date. The benefit so computed shall be reduced by five-twelfths of 1 percent for each complete month by which the early retirement date precedes the normal retirement date of age 62 for a member of the Regular Class, Senior Management Service Class, or the Elected Officers’ Class, and age 55 for a member of the Special Risk Class, or age 52 if a Special Risk member has completed 25 years of creditable service in accordance with s. 121.021(29)(b)1.c.

2. On or after July 1, 2011, the amount of each monthly payment shall be computed in the same manner as for a normal retirement benefit, in accordance with subsection (1), but shall be based on the member’s average monthly compensation and creditable service as of the member’s early retirement date. The benefit so computed shall be reduced by five-twelfths of 1 percent for each complete month by which the early retirement date precedes the normal retirement date of age 65 for a member of the Regular Class, Senior Management Service Class, or the Elected Officers’ Class, and age 60 for a member of the Special Risk Class, or age 57 if a special risk member has completed 30 years of creditable service in accordance with s. 121.021(29)(b)2.c.

(b) If the employment of a member is terminated by reason of death within 10 years before normal retirement as described in s. 121.021(29)(a)1.b. or s. 121.021(29)(a)2.b., the monthly benefit payable to the member’s beneficiary shall be calculated in accordance with subsection (1), but must be based on average monthly compensation and creditable service as of the date of death. The benefit so computed shall be reduced by five-twelfths of 1 percent for each complete month by which death precedes the normal retirement date specified above or the date on which the member would have attained the normal retirement date had he or she survived and continued his or her employment, whichever provides a higher benefit.

(4) DISABILITY RETIREMENT BENEFIT.—

(a) Disability retirement; entitlement and effective date.—

1.a. A member who becomes totally and permanently disabled, as defined in paragraph (b), after completing 5 years of creditable service, or a member who becomes totally and permanently disabled in the line of duty regardless of service, is entitled to a monthly disability benefit; except that any member with less than 5 years of creditable service on July 1, 1980, or any person who becomes a member of the Florida Retirement System on or after such date must have completed 10 years of creditable service before becoming totally and permanently disabled in order to receive disability retirement benefits for any disability which occurs other than in the line of duty. However, if a member employed on July 1, 1980, who has less than 5 years of creditable service as of that date becomes totally and permanently disabled after completing 5 years of creditable service and is found not to have attained fully insured status for benefits under the federal Social Security Act, such member is entitled to a monthly disability benefit.

b. Effective July 1, 2001, a member of the pension plan who becomes totally and permanently disabled, as defined in paragraph (b), after completing 8 years of creditable service, or a member who becomes totally and permanently disabled in the line of duty regardless of service, is entitled to a monthly disability benefit.

2. If the division has received from the employer the required documentation of the member’s termination of employment, the effective retirement date for a member who applies and is approved for disability retirement shall be established by rule of the division.

3. For a member who is receiving Workers’ Compensation payments, the effective disability retirement date may not precede the date the member reaches Maximum Medical Improvement (MMI), unless the member terminates employment before reaching MMI.

(b) Total and permanent disability.—A member shall be considered totally and permanently disabled if, in the opinion of the administrator, he or she is prevented, by reason of a medically determinable physical or mental impairment, from rendering useful and efficient service as an officer or employee.

(c) Proof of disability.—The administrator, before approving payment of any disability retirement benefit, shall require proof that the member is totally and permanently disabled as provided herein:

1. Such proof shall include the certification of the member’s total and permanent disability by two licensed physicians of the state and such other evidence of disability as the administrator may require, including reports from vocational rehabilitation, evaluation, or testing specialists who have evaluated the applicant for employment. A member whose position with an employer requires that the member work full time outside this state in the United States may include certification by two licensed physicians of the state where the member works.

2. It must be documented that:

a. The member’s medical condition occurred or became symptomatic during the time the member was employed in an employee/employer relationship with his or her employer;

b. The member was totally and permanently disabled at the time he or she terminated covered employment; and

c. The member has not been employed with any other employer after such termination.

3. If the application is for in-line-of-duty disability, in addition to the requirements of subparagraph 2., it must be documented by competent medical evidence that the disability was caused by a job-related illness or accident which occurred while the member was in an employee/employer relationship with his or her employer.

4. The unavailability of an employment position that the member is physically and mentally capable of performing will not be considered as proof of total and permanent disability.

(d) Election on appeal.—A member whose application for regular disability retirement has been denied and who has filed an appeal to the State Retirement Commission may, if eligible, elect to receive normal or early service retirement benefits while he or she is awaiting the decision on the appeal. However:

1. If the member elects to receive service retirement benefits and disability benefits are later approved as a result of the appeal, the payment option chosen by the member may not be changed.

2. If the member elects to receive early service retirement and the appeal is later denied, the member may not change his or her election of early retirement.

Before such regular or early retirement benefits may be paid by the division, the member must provide to the division a written statement indicating that the member understands that such changes are not permitted after he or she begins receiving the benefits.

(e) Disability retirement benefit.—Upon the retirement of a member on his or her disability retirement date, the member shall receive a monthly benefit that shall begin to accrue on the first day of the month of disability retirement and shall be payable on the last day of that month and each month thereafter during his or her lifetime and continued disability.

(f) Computation of disability retirement benefit.—The amount of each monthly payment shall be computed in the same manner as for a normal retirement benefit, in accordance with subsection (1), but shall be based on disability option actuarial equivalency tables and the average monthly compensation and creditable service of the member as of the disability retirement date, subject to the following conditions:

1. If the member’s disability occurred in the line of duty, the monthly Option 1 benefit shall not be less than:

a. Forty-two percent of average monthly compensation as of the disability retirement date; or

b. Sixty-five percent of the average monthly compensation as of the disability retirement date for a member of the special risk class who retires on or after July 1, 2000; or

2. If the member’s disability occurred other than in the line of duty, the monthly Option 1 benefit shall not be less than 25 percent of average monthly compensation as of the disability retirement date.

(g) Reapplication.—A member, whose initial application for disability retirement has been denied, may reapply for disability benefits. However, such member’s reapplication will be considered only if the member presents new medical evidence of a medical condition that existed prior to the member’s termination of employment. The division may prescribe by rule procedures for reapplication and for review and approval or disapproval of reapplication.

(h) Recovery from disability.—The administrator may require periodic reexaminations at the expense of the retirement fund. The division may adopt rules establishing procedures for conducting and review of such reexaminations.

1. If the administrator finds that a member who is receiving disability benefits is, at any time prior to his or her normal retirement date, no longer disabled, the administrator shall direct that the benefits be discontinued. The decision of the administrator on this question shall be final and binding. If such member:

a. Does not reenter the employ of an employer and was not vested as of the disability retirement date, he or she shall be entitled to the excess, if any, of his or her accumulated contributions over the total disability benefits received up to the date of recovery.

b. Does not reenter the employ of an employer, but was vested as of the disability retirement date, he or she may elect to receive:

(I) The excess, if any, of his or her accumulated contributions over the total disability benefits received up to the date of recovery; or

(II) A deferred benefit commencing on the last day of the month of the normal retirement date which shall be payable on the last day of the month thereafter during his or her lifetime. The amount of such monthly benefit shall be computed in the same manner as for a normal retirement benefit, in accordance with subsection (1), but shall be based on average monthly compensation and creditable service as of the member’s disability retirement date.

c. Reenters employment of an employer within 6 months after recovery, the member’s service will be deemed to have been continuous, but the period beginning with the first month for which he or she received a disability benefit payment and ending with the date he or she reentered employment will not be considered as creditable service for the purpose of computing benefits except as provided in sub-subparagraph d. As used in this section, the term “accumulated contributions” for such member means the excess of the member’s accumulated contributions as of the disability retirement date over the total disability benefits received under paragraph (e).

d. Terminates his or her disability benefit, reenters covered employment, and is continuously employed for a minimum of 1 year of creditable service, he or she may claim as creditable service the months during which he or she was receiving a disability benefit, upon payment of the required contributions. Contributions shall equal the total required employee and employer contribution rate applicable during the period the retiree received retirement benefits, multiplied times his or her rate of monthly compensation prior to the commencement of disability retirement for each month of the period claimed, plus 4 percent interest until July 1, 1975, and 6.5 percent interest thereafter, compounded annually each June 30 to the date of payment. If the member does not claim credit for all of the months he or she received disability benefits, the months claimed must be the most recent months of retirement. Such credit for periods of disability, when purchased under the Florida Retirement System, shall apply toward vesting requirements for eligibility to purchase additional credit for other service.

2. Both the member receiving disability benefits who reenters employment and the employer employing such disability retiree shall notify the division immediately upon reemployment, and the division shall terminate such member’s disability benefits, effective the first day of the month following the month in which notification of recovery is received. If the member is reemployed with a Florida Retirement System employer at the time of benefit termination, and he or she has received disability retirement benefit and salary payments concurrently prior to notifying the division, he or she may elect within 30 days to:

a. Retain the retirement benefits received prior to termination of disability benefits and begin receiving retirement service credit effective upon the date of termination of benefits; or

b. Repay, within 12 months after his or her decision to receive service credit, the retirement benefits received for each month of reemployment prior to termination of disability benefits and begin receiving retirement service credit effective upon the date of reemployment. Any such unpaid benefits shall have compound interest of 6.5 percent added June 30.

A member may not receive both retirement service credit for employment and retirement benefits for the same month.

3. If, after recovery of disability and reentry into covered employment, the member again becomes disabled and is again approved for disability retirement, the Option 1 monthly retirement benefit shall not be less than the Option 1 monthly benefit calculated at the time of the previous disability, plus any cost of living increases up to the time the disability benefit was terminated upon his or her reentry into covered employment.

(i) Nonadmissible causes of disability.—A member shall not be entitled to receive any disability retirement benefit if the disability is a result of any of the following:

1. Injury or disease sustained by the member while willfully participating in a riot, civil insurrection, or other act of violence or while committing a felony;

2. Injury or disease sustained by the member after his or her employment has terminated; or

3. Intentional, self-inflicted injury.

(j) Disability retirement of justice or judge by order of Supreme Court.—

1. If a member is a justice of the Supreme Court, judge of a district court of appeal, circuit judge, or judge of a county court who has served for the number of years equal to, or greater than, the vesting requirement in s. 121.021(45) as an elected constitutional judicial officer, including service as a judicial officer, in any court abolished pursuant to Art. V of the State Constitution, and who is retired for disability by order of the Supreme Court upon recommendation of the Judicial Qualifications Commission pursuant to Art. V of the State Constitution, the member’s Option 1 monthly benefit as provided in subparagraph (6)(a)1. may not be less than two-thirds of his or her monthly compensation as of the member’s disability retirement date. Such member may alternatively elect to receive a disability retirement benefit under any other option as provided in paragraph (6)(a).

2. Should any justice or judge who is a member of the Florida Retirement System be retired for disability by order of the Supreme Court upon recommendation of the Judicial Qualifications Commission pursuant to Art. V of the State Constitution, then all contributions to his or her account and all contributions made on his or her behalf by the employer shall be transferred to and deposited in the General Revenue Fund of the state, and there is hereby appropriated annually out of the General Revenue Fund, to be paid into the Florida Retirement System Fund, an amount necessary to pay the benefits of all justices and judges retired from the Florida Retirement System pursuant to Art. V of the State Constitution.

(5) TERMINATION BENEFITS.—A member whose employment is terminated prior to retirement retains membership rights to previously earned member-noncontributory service credit, and to member-contributory service credit, if the member leaves the member contributions on deposit in his or her retirement account. If a terminated member receives a refund of member contributions, such member may reinstate membership rights to the previously earned service credit represented by the refund by completing 1 year of creditable service and repaying the refunded member contributions, plus interest.

(a) A member whose employment is terminated for any reason other than death or retirement before becoming vested is entitled to the return of his or her accumulated contributions as of the date of termination. Effective July 1, 2011, upon termination of employment from all participating employers for 3 calendar months as defined in s. 121.021(39)(c) for any reason other than retirement, a member may receive a refund of all contributions he or she has made to the pension plan, subject to the restrictions otherwise provided in this chapter. The refund may be received as a lump-sum payment, a rollover to a qualified plan, or a combination of these methods. Partial refunds are not permitted. The refund may not include any interest earnings on the contributions for a member of the pension plan. Employer contributions made on behalf of the member are not refundable. A member may not receive a refund of employee contributions if a pending or an approved qualified domestic relations order is filed against his or her retirement account. By obtaining a refund of contributions, a member waives all rights under the Florida Retirement System and the health insurance subsidy to the service credit represented by the refunded contributions, except the right to purchase his or her prior service credit in accordance with s. 121.081(2).

(b) A member whose employment is terminated for any reason other than death or retirement after becoming vested may elect to receive a deferred monthly benefit which shall begin to accrue on the first day of the month of normal or early retirement and shall be payable on the last day of that month and each month thereafter during his or her lifetime. The amount of monthly benefit shall be computed in the same manner as for a normal retirement benefit in accordance with subsection (1) or early retirement benefit in accordance with s. 121.021(30), but based on average monthly compensation and creditable service as of the date of termination.

(c) In lieu of the deferred monthly benefit provided in paragraph (b), the terminated member may elect to receive a lump-sum amount equal to his or her accumulated contributions as of the date of termination. Effective July 1, 2011, upon termination of employment from all participating employers for 3 calendar months as defined in s. 121.021(39)(c) for any reason other than retirement, a member may receive a refund of all contributions he or she has made to the pension plan, subject to the restrictions otherwise provided in this chapter. Partial refunds are not permitted. The refund may not include any interest earnings on the contributions for a member of the pension plan. Employer contributions made on behalf of the member are not refundable. A member may not receive a refund of employee contributions if a pending or an approved qualified domestic relations order is filed against his or her retirement account. By obtaining a refund of contributions, a member waives all rights under the Florida Retirement System and the health insurance subsidy to the service credit represented by the refunded contributions, except the right to purchase his or her prior service credit in accordance with s. 121.081(2).

(d) If any retired member dies without having received in benefit payments an amount equal to his or her accumulated contributions, there shall be payable to his or her designated beneficiary an amount equal to the excess, if any, of the member’s accumulated contributions over the total monthly payments made to the member prior to the date of death.

(e) A member shall be deemed a terminated member when termination of employment has occurred as provided in s. 121.021(39).

(f) Any member who has been found guilty by a verdict of a jury, or by the court trying the case without a jury, of committing, aiding, or abetting any embezzlement or theft from his or her employer, bribery in connection with the employment, or other felony specified in chapter 838, except ss. 838.15 and 838.16, committed prior to retirement, or who has entered a plea of guilty or of nolo contendere to such crime, or any member whose employment is terminated by reason of the member’s admitted commitment, aiding, or abetting of an embezzlement or theft from his or her employer, bribery, or other felony specified in chapter 838, except ss. 838.15 and 838.16, shall forfeit all rights and benefits under this chapter, except the return of his or her accumulated contributions as of the date of termination.

(g) Any elected official who is convicted by the Senate of an impeachable offense shall forfeit all rights and benefits under this chapter, except the return of his or her accumulated contributions as of the date of the conviction.

(h) Any member who, prior to retirement, is adjudged by a court of competent jurisdiction to have violated any state law against strikes by public employees, or who has been found guilty by such court of violating any state law prohibiting strikes by public employees, shall forfeit all rights and benefits under this chapter, except the return of his or her accumulated contributions as of the date of the conviction.

(i) The division may not pay benefits to any member convicted of a felony committed on or after October 1, 2008, defined in s. 800.04 against a victim younger than 16 years of age, or defined in chapter 794 against a victim younger than 18 years of age, through the use or attempted use of power, rights, privileges, duties, or position of the member’s public office or employment position. However, the division shall return the member’s accumulated contributions, if any, that the member accumulated as of the date of conviction.

(j) Any beneficiary who by a verdict of a jury or by the court trying the case without a jury is found guilty, or who has entered a plea of guilty or nolo contendere, of unlawfully and intentionally killing or procuring the death of the member forfeits all rights to the deceased member’s benefits under this chapter, and the benefits will be paid as if such beneficiary had predeceased the decedent.

(k) Benefits shall not be paid by the division pending final resolution of such charges against a member or beneficiary if the resolution of such charges could require the forfeiture of benefits as provided in paragraph (f), paragraph (g), paragraph (h), paragraph (i), or paragraph (j).

(6) OPTIONAL FORMS OF RETIREMENT BENEFITS AND DISABILITY RETIREMENT BENEFITS.—

(a) Prior to the receipt of the first monthly retirement payment, a member shall elect to receive the retirement benefits to which he or she is entitled under subsection (1), subsection (2), subsection (3), or subsection (4) in accordance with one of the following options:

1. The maximum retirement benefit payable to the member during his or her lifetime.

2. A decreased retirement benefit payable to the member during his or her lifetime and, in the event of his or her death within a period of 10 years after retirement, the same monthly amount payable for the balance of such 10-year period to his or her beneficiary or, in case the beneficiary is deceased, in accordance with subsection (8) as though no beneficiary had been named.

3. A decreased retirement benefit payable during the joint lifetime of both the member and his or her joint annuitant and which, after the death of either, shall continue during the lifetime of the survivor in the same amount, subject to the provisions of subsection (12).

4. A decreased retirement benefit payable during the joint lifetime of the member and his or her joint annuitant and which, after the death of either, shall continue during the lifetime of the survivor in an amount equal to 662/3 percent of the amount that was payable during the joint lifetime of the member and his or her joint annuitant, subject to the provisions of subsection (12).

The spouse of any member who elects to receive the benefit provided under subparagraph 1. or subparagraph 2. shall be notified of and shall acknowledge any such election. The division shall establish by rule a method for selecting the appropriate actuarial factor for optional forms of benefits selected under subparagraphs 3. and 4., based on the age of the member and the joint annuitant.

(b) The benefit payable under any option stated above shall be the actuarial equivalent, based on tables adopted by the administrator for this purpose, of the amount to which the member was otherwise entitled.

(c) A member who elects the option in subparagraph (a)2. shall, in accordance with subsection (8), designate one or more persons to receive the benefits payable in the event of his or her death. Such persons shall be the beneficiaries of the member. The member may also designate one or more contingent beneficiaries to receive any benefits remaining upon the death of the primary beneficiary.

(d) A member who elects the option in subparagraph (a)3. or subparagraph (a)4. shall, on a form provided for that purpose, designate a joint annuitant to receive the benefits which continue to be payable upon the death of the member. After benefits have commenced under the option in subparagraph (a)3. or subparagraph (a)4., the following shall apply:

1. A retired member may change his or her designation of a joint annuitant only twice. If such a retired member desires to change his or her designation of a joint annuitant, he or she shall file with the division a notarized “change of joint annuitant” form and shall notify the former joint annuitant in writing of such change. Effective the first day of the next month following receipt by the division of a completed change of joint annuitant form, the division shall adjust the member’s monthly benefit by the application of actuarial tables and calculations developed to ensure that the benefit paid is the actuarial equivalent of the present value of the member’s current benefit. The consent of a retired member’s first designated joint annuitant to any such change shall not be required. However, if either the member or the joint annuitant dies before the effective date of the request for change of joint annuitant, the requested change shall be void, and survivor benefits, if any, shall be paid as if no request had been made.

2. In the event of the dissolution of marriage of a retired member and a joint annuitant, such member may make an election to nullify the joint annuitant designation of the former spouse, unless there is an existing qualified domestic relations order preventing such action. The member shall file with the division a written, notarized nullification which shall be effective on the first day of the next month following receipt by the division. Benefits shall be paid as if the former spouse predeceased the member. A member who makes such an election may not reverse the nullification but may designate a new joint annuitant in accordance with subparagraph 1.

(e) The election of an option shall be null and void if the member dies before the effective date of retirement.

(f) A member who elects to receive benefits under the option in subparagraph (a)3. may designate one or more qualified persons, either a spouse or other dependent, as his or her joint annuitant to receive the benefits after the member’s death in whatever proportion he or she so assigns to each person named as joint annuitant. The division shall adopt appropriate actuarial tables and calculations necessary to ensure that the benefit paid is the actuarial equivalent of the benefit to which the member is otherwise entitled under the option in subparagraph (a)1.

(g) Upon the death of a retired member or beneficiary receiving monthly benefits under this chapter, the monthly benefits shall be paid through the last day of the month of death and shall terminate, or be adjusted, if applicable, as of that date in accordance with the optional form of benefit selected at the time of retirement.

(h) The option selected or determined for payment of benefits as provided in this section shall be final and irrevocable at the time a benefit payment is cashed or deposited or credited to the Deferred Retirement Option Program as provided in subsection (13).

(7) DEATH BENEFITS.—

(a) If the employment of a member is terminated by reason of his or her death prior to being vested, except as provided in paragraph (f), there shall be payable to his or her designated beneficiary the member’s accumulated contributions.

(b) If the employment of an active member who may or may not have applied for retirement is terminated by reason of his or her death subsequent to becoming vested and prior to his or her effective date of retirement, if established, it shall be assumed that the member retired as of the date of death in accordance with subsection (1) if eligible for normal retirement benefits, subsection (2) if eligible for benefits payable for dual normal retirement, or subsection (3) if eligible for early retirement benefits. Benefits payable to the designated beneficiary shall be as follows:

1. For a beneficiary who qualifies as a joint annuitant, the optional form of payment provided in accordance with subparagraph (6)(a)3. shall be paid for the joint annuitant’s lifetime.

2. For a beneficiary who does not qualify as a joint annuitant, no continuing monthly benefit shall be paid and the beneficiary shall be entitled only to the return of the member’s personal contributions. If there is no monetary interest in the member’s retirement account for which such beneficiary is eligible, the beneficiary shall be the next named beneficiary or, if no other beneficiary is named, the beneficiary shall be the next eligible beneficiary according to subsection (8).

(c) If a retiring member dies on or after the effective date of retirement, but prior to a benefit payment being cashed or deposited, or credited to the Deferred Retirement Option Program, benefits shall be paid as follows:

1. For a designated beneficiary who qualifies as a joint annuitant, benefits shall be paid in the optional form of payment provided in subparagraph (6)(a)3. for the joint annuitant’s lifetime or, if the member chose the optional form of payment provided in subparagraph (6)(a)2., the joint annuitant may select the form provided in either subparagraph (6)(a)2. or subparagraph (6)(a)3.

2. For a designated beneficiary who does not qualify as a joint annuitant, any benefits payable shall be paid as provided in the option selected by the member; or if the member has not selected an option, benefits shall be paid in the optional form of payment provided in subparagraph (6)(a)1.

(d) Notwithstanding any other provision in this chapter to the contrary, with the exception of the Deferred Retirement Option Program, as provided in subsection (13):

1. The surviving spouse of any member killed in the line of duty may receive a monthly pension equal to one-half of the monthly salary being received by the member at the time of death for the rest of the surviving spouse’s lifetime or, if the member was vested, such surviving spouse may elect to receive a benefit as provided in paragraph (b). Benefits provided by this paragraph shall supersede any other distribution that may have been provided by the member’s designation of beneficiary.

2. If the surviving spouse of a member killed in the line of duty dies, the monthly payments that would have been payable to such surviving spouse had such surviving spouse lived shall be paid for the use and benefit of such member’s child or children under 18 years of age and unmarried until the 18th birthday of the member’s youngest child. Beginning July 1, 2016, such payments may be extended, for the surviving child of a member in the Special Risk Class at the time he or she was killed in the line of duty on or after July 1, 2013, until the 25th birthday of any child of the member if the child is unmarried and enrolled as a full-time student.

3. If a member killed in the line of duty leaves no surviving spouse but is survived by a child or children under 18 years of age, the benefits provided by subparagraph 1., normally payable to a surviving spouse, shall be paid for the use and benefit of such member’s child or children under 18 years of age and unmarried until the 18th birthday of the member’s youngest child. Beginning July 1, 2016, such monthly payments may be extended, for the surviving child of a member in the Special Risk Class at the time he or she was killed in the line of duty on or after July 1, 2013, until the 25th birthday of any child of the member if the child is unmarried and enrolled as a full-time student.

4. The surviving spouse of a member whose benefit terminated because of remarriage shall have the benefit reinstated beginning July 1, 1993, at an amount that would have been payable had the benefit not been terminated.

(e) The surviving spouse or other dependent of any member, except a member who participated in the Deferred Retirement Option Program, whose employment is terminated by death shall, upon application to the administrator, be permitted to pay the required contributions for any service performed by the member which could have been claimed by the member at the time of his or her death. Such service shall be added to the creditable service of the member and shall be used in the calculation of any benefits which may be payable to the surviving spouse or other surviving dependent.

(f) Notwithstanding any other provisions in this chapter to the contrary and upon application to the administrator, an eligible joint annuitant, of a member whose employment is terminated by death within 1 year of such member satisfying the service requirements for vesting and retirement eligibility, shall be permitted to purchase only the additional service credit necessary to vest and qualify for retirement benefits, not to exceed a total of 1 year of credit, by one or a combination of the following methods:

1. Such eligible joint annuitant may use the deceased member’s accumulated hours of annual, sick, and compensatory leave to purchase additional creditable service, on an hour by hour basis, provided that such deceased member’s accumulated leave is sufficient to cover the additional months required. For each month of service credit needed prior to the final month, credit for the total number of work hours in that month must be purchased, using an equal number of the deceased member’s accumulated leave hours. Service credit required for the final month in which the deceased member would have become vested shall be awarded upon the purchase of 1 hour of credit. Such eligible joint annuitant shall pay the contribution rate in effect for the period of time being claimed for the deceased member’s class of membership, multiplied by such member’s monthly salary at the time of death, plus 6.5 percent interest compounded annually. The accumulated leave payment used in the average final compensation shall not include that portion of the payment that represents any leave hours used in the purchase of such creditable service.

2. Such eligible joint annuitant may purchase additional months of creditable service for any periods of out-of-state service as provided in s. 121.1115, and in-state service as provided in s. 121.1122, that the deceased member would have been eligible to purchase prior to his or her death.

Service purchased under this paragraph shall be added to the creditable service of the member and used to vest for retirement eligibility, and shall be used in the calculation of any benefits which may be payable to the eligible joint annuitant. Any benefits paid in accordance with this paragraph shall only be made prospectively.

(g) Notwithstanding any other provisions in this chapter to the contrary, if any member who is vested dies and the surviving spouse receives a refund of the accumulated contributions made to the retirement trust fund, such spouse may pay to the Division of Retirement an amount equal to the sum of the amount of the deceased member’s accumulated contributions previously refunded plus interest at 4 percent compounded annually each June 30 from the date of refund until July 1, 1975, and 6.5 percent interest compounded annually thereafter, until full payment is made, and receive the monthly retirement benefit as provided in paragraph (b).

(h) The designated beneficiary who is the surviving spouse or other dependent of a member whose employment is terminated by death subsequent to becoming vested, but prior to actual retirement, may elect to receive a deferred monthly benefit as if the member had lived and had elected a deferred monthly benefit, as provided in paragraph (5)(b), calculated on the basis of the average final compensation and creditable service of the member at his or her death and the age the member would have attained on the commencement date of the deferred benefit elected by the beneficiary, paid in accordance with option 3 of paragraph (6)(a).

(i) Effective July 1, 2016, and notwithstanding any provision in this chapter to the contrary, if a member in the Special Risk Class, other than a participant in the Deferred Retirement Option Program under subsection (13), is killed in the line of duty on or after July 1, 2013, the following benefits are payable in addition to the benefits provided in paragraph (d):

1. The surviving spouse may receive a monthly pension equal to one-half of the monthly salary being received by the member at the time of the member’s death for the rest of the surviving spouse’s lifetime or, if the member was vested, such surviving spouse may elect to receive a benefit as provided in paragraph (b). Benefits provided by this paragraph supersede any other distribution that may have been provided by the member’s designation of beneficiary.

2. If the surviving spouse dies, the monthly payments that otherwise would have been payable to such surviving spouse shall be paid for the use and benefit of the member’s child or children under 18 years of age and unmarried until the 18th birthday of the member’s youngest child. Such monthly payments may be extended until the 25th birthday of the member’s child if the child is unmarried and enrolled as a full-time student.

3. If the member leaves no surviving spouse but is survived by a child or children under 18 years of age, the benefits provided by subparagraph 1., normally payable to a surviving spouse, shall be paid for the use and benefit of such member’s child or children under 18 years of age and unmarried until the 18th birthday of the member’s youngest child. Such monthly payments may be extended until the 25th birthday of any of the member’s children if the child is unmarried and enrolled as a full-time student.

(8) DESIGNATION OF BENEFICIARIES.—

(a) Each member may, on a form provided for that purpose, signed and filed with the division, designate a choice of one or more persons, named sequentially or jointly, as his or her beneficiary who shall receive the benefits, if any, which may be payable in the event of the member’s death pursuant to the provisions of this chapter. If no beneficiary is named in the manner provided above, or if no beneficiary designated by the member survives the member, the beneficiary shall be the spouse of the deceased, if living. If the member’s spouse is not alive at his or her death, the beneficiary shall be the living children of the member. If no children survive, the beneficiary shall be the member’s father or mother, if living; otherwise, the beneficiary shall be the member’s estate. The beneficiary most recently designated by a member on a form or letter filed with the division shall be the beneficiary entitled to any benefits payable at the time of the member’s death, except that benefits shall be paid as provided in paragraph (7)(d) when death occurs in the line of duty. Notwithstanding any other provisions in this subsection to the contrary, for a member who dies prior to his or her effective date of retirement on or after January 1, 1999, the spouse at the time of death shall be the member’s beneficiary unless such member designates a different beneficiary as provided herein subsequent to the member’s most recent marriage.

(b) A designated beneficiary of a retirement account for whom there is a monetary interest may disclaim his or her monetary interest as provided in chapter 739 and in accordance with division rules governing such disclaimers. Such disclaimer must be filed within 24 months after the event that created the interest, that is, the death of the member or annuitant.

(c) Notwithstanding the member’s designation of benefits to be paid through a trust to a beneficiary that is a natural person as provided in s. 121.021(46), and notwithstanding the provisions of the trust, benefits shall be paid directly to the beneficiary if the person is no longer a minor or an incapacitated person as defined in s. 744.102.

1(9) EMPLOYMENT AFTER RETIREMENT; LIMITATION.—

(a) Any person who is retired under this chapter, except under the disability retirement provisions of subsection (4), may be employed by an employer that does not participate in a state-administered retirement system and receive compensation from that employment without limiting or restricting in any way the retirement benefits payable to that person.

(b) Any person whose retirement is effective before July 1, 2010, or whose participation in the Deferred Retirement Option Program terminates before July 1, 2010, except under the disability retirement provisions of subsection (4) or as provided in s. 121.053, may be reemployed by an employer that participates in a state-administered retirement system and receive retirement benefits and compensation from that employer, except that the person may not be reemployed by an employer participating in the Florida Retirement System before meeting the definition of termination in s. 121.021 and may not receive both a salary from the employer and retirement benefits for 12 calendar months immediately subsequent to the date of retirement. However, a DROP participant shall continue employment and receive a salary during the period of participation in the Deferred Retirement Option Program, as provided in subsection (13).

1. A retiree who violates such reemployment limitation before completion of the 12-month limitation period must give timely notice of this fact in writing to the employer and to the Division of Retirement or the state board and shall have his or her retirement benefits suspended for the months employed or the balance of the 12-month limitation period as required in sub-subparagraphs b. and c. A retiree employed in violation of this paragraph and an employer who employs or appoints such person are jointly and severally liable for reimbursement to the retirement trust fund, including the Florida Retirement System Trust Fund and the Public Employee Optional Retirement Program Trust Fund, from which the benefits were paid. The employer must have a written statement from the retiree that he or she is not retired from a state-administered retirement system. Retirement benefits shall remain suspended until repayment has been made. Benefits suspended beyond the reemployment limitation shall apply toward repayment of benefits received in violation of the reemployment limitation.

a. A district school board may reemploy a retiree as a substitute or hourly teacher, education paraprofessional, transportation assistant, bus driver, or food service worker on a noncontractual basis after he or she has been retired for 1 calendar month. A district school board may reemploy a retiree as instructional personnel, as defined in s. 1012.01(2)(a), on an annual contractual basis after he or she has been retired for 1 calendar month. Any member who is reemployed within 1 calendar month after retirement shall void his or her application for retirement benefits. District school boards reemploying such teachers, education paraprofessionals, transportation assistants, bus drivers, or food service workers are subject to the retirement contribution required by subparagraph 2.

b. A Florida College System institution board of trustees may reemploy a retiree as an adjunct instructor or as a participant in a phased retirement program within the Florida College System, after he or she has been retired for 1 calendar month. A member who is reemployed within 1 calendar month after retirement shall void his or her application for retirement benefits. Boards of trustees reemploying such instructors are subject to the retirement contribution required in subparagraph 2. A retiree may be reemployed as an adjunct instructor for no more than 780 hours during the first 12 months of retirement. A retiree reemployed for more than 780 hours during the first 12 months of retirement must give timely notice in writing to the employer and to the Division of Retirement or the state board of the date he or she will exceed the limitation. The division shall suspend his or her retirement benefits for the remainder of the 12 months of retirement. Any retiree employed in violation of this sub-subparagraph and any employer who employs or appoints such person without notifying the division to suspend retirement benefits are jointly and severally liable for any benefits paid during the reemployment limitation period. The employer must have a written statement from the retiree that he or she is not retired from a state-administered retirement system. Any retirement benefits received by the retiree while reemployed in excess of 780 hours during the first 12 months of retirement must be repaid to the Florida Retirement System Trust Fund, and retirement benefits shall remain suspended until repayment is made. Benefits suspended beyond the end of the retiree’s first 12 months of retirement shall apply toward repayment of benefits received in violation of the 780-hour reemployment limitation.

c. The State University System may reemploy a retiree as an adjunct faculty member or as a participant in a phased retirement program within the State University System after the retiree has been retired for 1 calendar month. A member who is reemployed within 1 calendar month after retirement shall void his or her application for retirement benefits. The State University System is subject to the retired contribution required in subparagraph 2., as appropriate. A retiree may be reemployed as an adjunct faculty member or a participant in a phased retirement program for no more than 780 hours during the first 12 months of his or her retirement. A retiree reemployed for more than 780 hours during the first 12 months of retirement must give timely notice in writing to the employer and to the Division of Retirement or the state board of the date he or she will exceed the limitation. The division shall suspend his or her retirement benefits for the remainder of the 12 months. Any retiree employed in violation of this sub-subparagraph and any employer who employs or appoints such person without notifying the division to suspend retirement benefits are jointly and severally liable for any benefits paid during the reemployment limitation period. The employer must have a written statement from the retiree that he or she is not retired from a state-administered retirement system. Any retirement benefits received by the retiree while reemployed in excess of 780 hours during the first 12 months of retirement must be repaid to the Florida Retirement System Trust Fund, and retirement benefits shall remain suspended until repayment is made. Benefits suspended beyond the end of the retiree’s first 12 months of retirement shall apply toward repayment of benefits received in violation of the 780-hour reemployment limitation.

d. The Board of Trustees of the Florida School for the Deaf and the Blind may reemploy a retiree as a substitute teacher, substitute residential instructor, or substitute nurse on a noncontractual basis after he or she has been retired for 1 calendar month. Any member who is reemployed within 1 calendar month after retirement shall void his or her application for retirement benefits. The Board of Trustees of the Florida School for the Deaf and the Blind reemploying such teachers, residential instructors, or nurses is subject to the retirement contribution required by subparagraph 2.

e. A developmental research school may reemploy a retiree as a substitute or hourly teacher or an education paraprofessional as defined in s. 1012.01(2) on a noncontractual basis after he or she has been retired for 1 calendar month. A developmental research school may reemploy a retiree as instructional personnel, as defined in s. 1012.01(2)(a), on an annual contractual basis after he or she has been retired for 1 calendar month after retirement. Any member who is reemployed within 1 calendar month voids his or her application for retirement benefits. A developmental research school that reemploys retired teachers and education paraprofessionals is subject to the retirement contribution required by subparagraph 2.

f. A charter school may reemploy a retiree as a substitute or hourly teacher on a noncontractual basis after he or she has been retired for 1 calendar month. A charter school may reemploy a retired member as instructional personnel, as defined in s. 1012.01(2)(a), on an annual contractual basis after he or she has been retired for 1 calendar month after retirement. Any member who is reemployed within 1 calendar month voids his or her application for retirement benefits. A charter school that reemploys such teachers is subject to the retirement contribution required by subparagraph 2.

2. The employment of a retiree or DROP participant of a state-administered retirement system does not affect the average final compensation or years of creditable service of the retiree or DROP participant. Before July 1, 1991, upon employment of any person, other than an elected officer as provided in s. 121.053, who is retired under a state-administered retirement program, the employer shall pay retirement contributions in an amount equal to the unfunded actuarial liability portion of the employer contribution which would be required for regular members of the Florida Retirement System. Effective July 1, 1991, contributions shall be made as provided in s. 121.122 for retirees who have renewed membership or, as provided in subsection (13), for DROP participants.

3. Any person who is holding an elective public office which is covered by the Florida Retirement System and who is concurrently employed in nonelected covered employment may elect to retire while continuing employment in the elective public office if he or she terminates his or her nonelected covered employment. Such person shall receive his or her retirement benefits in addition to the compensation of the elective office without regard to the time limitations otherwise provided in this subsection. A person who seeks to exercise the provisions of this subparagraph as they existed before May 3, 1984, may not be deemed to be retired under those provisions, unless such person is eligible to retire under this subparagraph, as amended by chapter 84-11, Laws of Florida.

(c) Any person whose retirement is effective on or after July 1, 2010, or whose participation in the Deferred Retirement Option Program terminates on or after July 1, 2010, who is retired under this chapter, except under the disability retirement provisions of subsection (4) or as provided in s. 121.053, may be reemployed by an employer that participates in a state-administered retirement system and receive retirement benefits and compensation from that employer. However, a person may not be reemployed by an employer participating in the Florida Retirement System before meeting the definition of termination in s. 121.021 and may not receive both a salary from the employer and retirement benefits for 6 calendar months after meeting the definition of termination. However, a DROP participant shall continue employment and receive a salary during the period of participation in the Deferred Retirement Option Program, as provided in subsection (13).

1. The reemployed retiree may not renew membership in the Florida Retirement System.

2. The employer shall pay retirement contributions in an amount equal to the unfunded actuarial liability portion of the employer contribution that would be required for active members of the Florida Retirement System in addition to the contributions required by s. 121.76.

3. A retiree initially reemployed in violation of this paragraph and an employer that employs or appoints such person are jointly and severally liable for reimbursement of any retirement benefits paid to the retirement trust fund from which the benefits were paid, including the Florida Retirement System Trust Fund and the Public Employee Optional Retirement Program Trust Fund, as appropriate. The employer must have a written statement from the employee that he or she is not retired from a state-administered retirement system. Retirement benefits shall remain suspended until repayment is made. Benefits suspended beyond the end of the retiree’s 6-month reemployment limitation period shall apply toward the repayment of benefits received in violation of this paragraph.

(d) This subsection applies to retirees, as defined in s. 121.4501(2), of the Florida Retirement System Investment Plan, subject to the following conditions:

1. A retiree may not be reemployed with an employer participating in the Florida Retirement System until such person has been retired for 6 calendar months.

2. A retiree employed in violation of this subsection and an employer that employs or appoints such person are jointly and severally liable for reimbursement of any benefits paid to the retirement trust fund from which the benefits were paid. The employer must have a written statement from the retiree that he or she is not retired from a state-administered retirement system.

(e) The limitations of this subsection apply to reemployment in any capacity irrespective of the category of funds from which the person is compensated.

(10) FUTURE BENEFITS BASED ON ACTUARIAL DATA.—It is the intent of the Legislature that future benefit increases enacted into law in this chapter shall be financed concurrently by increased contributions or other adequate funding, and such funding shall be based on sound actuarial data as developed by the actuary or state retirement actuary, as provided in ss. 121.021(6) and 121.192.

(11) A member who becomes eligible to retire and has accumulated the maximum benefit of 100 percent of average final compensation may continue in active service, and, if upon the member’s retirement the member elects to receive a retirement compensation pursuant to subsection (2), subsection (6), or subsection (7), the actuarial equivalent percentage factor applicable to the age of such member at the time the member reached the maximum benefit and to the age, at that time, of the member’s spouse shall determine the amount of benefits to be paid.

(12) SPECIAL PROVISIONS FOR PAYMENT OF CERTAIN SURVIVOR BENEFITS.—Notwithstanding any provision of this chapter to the contrary, for members with an effective date of retirement, or date of death if prior to retirement, on or after January 1, 1996, the named joint annuitant, as defined in s. 121.021(28)(b), who is eligible to receive benefits under subparagraph (6)(a)3. or subparagraph (6)(a)4., shall receive the maximum monthly retirement benefit that would have been payable to the member under subparagraph (6)(a)1.; however, payment of such benefit shall cease the month the joint annuitant attains age 25 unless such joint annuitant is disabled and incapable of self-support, in which case, benefits shall cease when the joint annuitant is no longer disabled. The administrator may require proof of disability or continued disability in the same manner as is provided for a member seeking or receiving a disability retirement benefit under subsection (4).

2(13) DEFERRED RETIREMENT OPTION PROGRAM.—In general, and subject to this section, the Deferred Retirement Option Program, hereinafter referred to as DROP, is a program under which an eligible member of the Florida Retirement System may elect to participate, deferring receipt of retirement benefits while continuing employment with his or her Florida Retirement System employer. The deferred monthly benefits shall accrue in the Florida Retirement System on behalf of the member, plus interest compounded monthly, for the specified period of the DROP participation, as provided in paragraph (c). Upon termination of employment, the member shall receive the total DROP benefits and begin to receive the previously determined normal retirement benefits. Participation in the DROP does not guarantee employment for the specified period of DROP. Participation in DROP by an eligible member beyond the initial 60-month period as authorized in this subsection shall be on an annual contractual basis for all participants.

(a) Eligibility of member to participate in DROP.—All active Florida Retirement System members in a regularly established position, and all active members of the Teachers’ Retirement System established in chapter 238 or the State and County Officers’ and Employees’ Retirement System established in chapter 122, which are consolidated within the Florida Retirement System under s. 121.011, are eligible to elect participation in DROP if:

1. The member is not a renewed member under s. 121.122 or a member of the State Community College System Optional Retirement Program under s. 121.051, the Senior Management Service Optional Annuity Program under s. 121.055, or the optional retirement program for the State University System under s. 121.35.

2. Except as provided in subparagraph 6., for members initially enrolled before July 1, 2011, election to participate is made within 12 months immediately following the date on which the member first reaches normal retirement date, or, for a member who reaches normal retirement date based on service before he or she reaches age 62, or age 55 for Special Risk Class members, election to participate may be deferred to the 12 months immediately following the date the member attains age 57, or age 52 for Special Risk Class members. Except as provided in subparagraph 6., for members initially enrolled on or after July 1, 2011, election to participate is made within 12 months immediately following the date on which the member first reaches normal retirement date, or, for a member who reaches normal retirement date based on service before he or she reaches age 65, or age 60 for Special Risk Class members, election to participate may be deferred to the 12 months immediately following the date the member attains age 60, or age 55 for Special Risk Class members. A member who delays DROP participation during the 12-month period immediately following his or her maximum DROP deferral date, except as provided in subparagraph 6., loses a month of DROP participation for each month delayed. A member who fails to make an election within the 12-month limitation period forfeits all rights to participate in DROP. The member shall advise his or her employer and the division in writing of the date DROP begins. The beginning date may be subsequent to the 12-month election period but must be within the original 60-month participation period provided in subparagraph (b)1. When establishing eligibility to participate in DROP, the member may elect to include or exclude any optional service credit purchased by the member from the total service used to establish the normal retirement date. A member who has dual normal retirement dates is eligible to elect to participate in DROP after attaining normal retirement date in either class.

3. The employer of a member electing to participate in DROP, or employers if dually employed, shall acknowledge in writing to the division the date the member’s participation in DROP begins and the date the member’s employment and DROP participation terminates.

4. Simultaneous employment of a member by additional Florida Retirement System employers subsequent to the commencement of a member’s participation in DROP is permissible if such employers acknowledge in writing a DROP termination date no later than the member’s existing termination date or the maximum participation period provided in subparagraph (b)1.

5. A member may change employers while participating in DROP, subject to the following:

a. A change of employment takes place without a break in service so that the member receives salary for each month of continuous DROP participation. If a member receives no salary during a month, DROP participation ceases unless the employer verifies a continuation of the employment relationship for such member pursuant to s. 121.021(39)(b).

b. The member and new employer notify the division of the identity of the new employer on forms required by the division.

c. The new employer acknowledges, in writing, the member’s DROP termination date, which may be extended but not beyond the maximum participation period provided in subparagraph (b)1., acknowledges liability for any additional retirement contributions and interest required if the member fails to timely terminate employment, and is subject to the adjustment required in sub-subparagraph (c)5.d.

6. Effective July 1, 2001, for instructional personnel as defined in s. 1012.01(2), election to participate in DROP may be made at any time following the date on which the member first reaches normal retirement date. The member shall advise his or her employer and the division in writing of the date on which DROP begins. When establishing eligibility of the member to participate in DROP for the 60-month participation period provided in subparagraph (b)1., the member may elect to include or exclude any optional service credit purchased by the member from the total service used to establish the normal retirement date. A member who has dual normal retirement dates is eligible to elect to participate in either class.

(b) Participation in DROP.—

1. An eligible member may elect to participate in DROP for a period not to exceed a maximum of 60 calendar months. However, members who are instructional personnel employed by the Florida School for the Deaf and the Blind and authorized by the Board of Trustees of the Florida School for the Deaf and the Blind, who are instructional personnel as defined in s. 1012.01(2)(a)-(d) in grades K-12 and authorized by the district school superintendent, or who are instructional personnel as defined in s. 1012.01(2)(a) employed by a developmental research school and authorized by the school’s director, or if the school has no director, by the school’s principal, may participate in DROP for up to 36 calendar months beyond the 60-month period.

2. Upon deciding to participate in DROP, the member shall submit, on forms required by the division:

a. A written election to participate in DROP;

b. Selection of DROP participation and termination dates that satisfy the limitations stated in paragraph (a) and subparagraph 1. The termination date must be in a binding letter of resignation to the employer establishing a deferred termination date. The member may change the termination date within the limitations of subparagraph 1., but only with the written approval of the employer;

c. A properly completed DROP application for service retirement as provided in this section; and

d. Any other information required by the division.

3. The DROP participant is a retiree under the Florida Retirement System for all purposes, except for paragraph (5)(f) and subsection (9) and ss. 112.3173, 112.363, 121.053, and 121.122. DROP participation is final and may not be canceled by the participant after the first payment is credited during the DROP participation period. However, participation in DROP does not alter the participant’s employment status, and the member is not deemed retired from employment until his or her deferred resignation is effective and termination occurs as defined in s. 121.021.

4. Elected officers are eligible to participate in DROP subject to the following:

a. An elected officer who reaches normal retirement date during a term of office may defer the election to participate until the next succeeding term in that office. An elected officer who exercises this option may participate in DROP for up to 60 calendar months or no longer than the succeeding term of office, whichever is less.

b. An elected or a nonelected participant may run for a term of office while participating in DROP and, if elected, extend the DROP termination date accordingly; however, if such additional term of office exceeds the 60-month limitation established in subparagraph 1., and the officer does not resign from office within such 60-month limitation, the retirement and the participant’s DROP is null and void as provided in sub-subparagraph (c)5.d.

c. An elected officer who is dually employed and elects to participate in DROP must terminate all employment relationships as provided in s. 121.021(39) for the nonelected position within the original 60-month period or maximum participation period as provided in subparagraph 1. For DROP participation ending:

(I) Before July 1, 2010, the officer may continue employment as an elected officer as provided in s. 121.053. The elected officer shall be enrolled as a renewed member in the Elected Officers’ Class or the Regular Class, as provided in ss. 121.053 and 121.122, on the first day of the month after termination of employment in the nonelected position and termination of DROP. Distribution of the DROP benefits shall be made as provided in paragraph (c).

(II) On or after July 1, 2010, the officer may continue employment as an elected officer but must defer termination as provided in s. 121.053.

(c) Benefits payable under DROP.—

1. Effective on the date of DROP participation, the member’s initial normal monthly benefit, including creditable service, optional form of payment, and average final compensation, and the effective date of retirement are fixed. The beneficiary established under the Florida Retirement System is the beneficiary eligible to receive any DROP benefits payable if the DROP participant dies before completing the period of DROP participation. If a joint annuitant predeceases the member, the member may name a beneficiary to receive accumulated DROP benefits payable. The retirement benefit, the annual cost of living adjustments provided in s. 121.101, and interest accrue monthly in the Florida Retirement System Trust Fund. For members whose DROP participation begins:

a. Before July 1, 2011, the interest accrues at an effective annual rate of 6.5 percent compounded monthly, on the prior month’s accumulated ending balance, up to the month of termination or death, except as provided in s. 121.053(7).

b. On or after July 1, 2011, the interest accrues at an effective annual rate of 1.3 percent, compounded monthly, on the prior month’s accumulated ending balance, up to the month of termination or death, except as provided in s. 121.053(7).

2. Each employee who elects to participate in DROP may elect to receive a lump-sum payment for accrued annual leave earned in accordance with agency policy upon beginning participation in DROP. The accumulated leave payment certified to the division upon commencement of DROP shall be included in the calculation of the member’s average final compensation. The employee electing the lump-sum payment is not eligible to receive a second lump-sum payment upon termination, except to the extent the employee has earned additional annual leave which, combined with the original payment, does not exceed the maximum lump-sum payment allowed by the employing agency’s policy or rules. An early lump-sum payment shall be based on the hourly wage of the employee at the time he or she begins participation in DROP. If the member elects to wait and receive a lump-sum payment upon termination of DROP and termination of employment with the employer, any accumulated leave payment made at that time may not be included in the member’s retirement benefit, which was determined and fixed by law when the employee elected to participate in DROP.

3. The effective date of DROP participation and the effective date of retirement of a DROP participant shall be the first day of the month selected by the member to begin participation in DROP, provided such date is properly established, with the written confirmation of the employer, and the approval of the division, on forms required by the division.

4. Normal retirement benefits and any interest continue to accrue in DROP until the established termination date of DROP or until the member terminates employment or dies before such date, except as provided in s. 121.053(7). Although individual DROP accounts may not be established, a separate accounting of each member’s accrued benefits under DROP shall be calculated and provided to the member.

5. At the conclusion of the member’s participation in DROP, the division shall distribute the member’s total accumulated DROP benefits, subject to the following:

a. The division shall receive verification by the member’s employer or employers that the member has terminated all employment relationships as provided in s. 121.021(39).

b. The terminated DROP participant or, if deceased, the member’s named beneficiary, shall elect on forms provided by the division to receive payment of the DROP benefits in accordance with one of the options listed below. If a member or beneficiary fails to elect a method of payment within 60 days after termination of DROP, the division shall pay a lump sum as provided in sub-sub-subparagraph (I).

(I) Lump sum.—All accrued DROP benefits, plus interest, less withholding taxes remitted to the Internal Revenue Service, shall be paid to the DROP participant or surviving beneficiary.

(II) Direct rollover.—All accrued DROP benefits, plus interest, shall be paid from DROP directly to the custodian of an eligible retirement plan as defined in s. 402(c)(8)(B) of the Internal Revenue Code. However, in the case of an eligible rollover distribution to the surviving spouse of a deceased member, an eligible retirement plan is an individual retirement account or an individual retirement annuity as described in s. 402(c)(9) of the Internal Revenue Code.

(III) Partial lump sum.—A portion of the accrued DROP benefits shall be paid to DROP participant or surviving spouse, less withholding taxes remitted to the Internal Revenue Service, and the remaining DROP benefits must be transferred directly to the custodian of an eligible retirement plan as defined in s. 402(c)(8)(B) of the Internal Revenue Code. However, in the case of an eligible rollover distribution to the surviving spouse of a deceased member, an eligible retirement plan is an individual retirement account or an individual retirement annuity as described in s. 402(c)(9) of the Internal Revenue Code. The proportions must be specified by the DROP participant or surviving beneficiary.

c. The form of payment selected by the DROP participant or surviving beneficiary must comply with the minimum distribution requirements of the Internal Revenue Code.

d. A DROP participant who fails to terminate all employment relationships as provided in s. 121.021(39) shall be deemed as not retired, and the DROP election is null and void. Florida Retirement System membership shall be reestablished retroactively to the date of the commencement of DROP, and each employer with whom the member continues employment must pay to the Florida Retirement System Trust Fund the difference between the DROP contributions paid in paragraph (i) and the contributions required for the applicable Florida Retirement System class of membership during the period the member participated in DROP, plus 6.5 percent interest compounded annually.

6. The retirement benefits of any DROP participant who terminates all employment relationships as provided in s. 121.021(39) but is reemployed in violation of the reemployment provisions of subsection (9) are suspended during those months in which the retiree is in violation. Any retiree in violation of this subparagraph and any employer that employs or appoints such person without notifying the division to suspend retirement benefits are jointly and severally liable for any benefits paid during the reemployment limitation period. The employer must have a written statement from the retiree that he or she is not retired from a state-administered retirement system. Any retirement benefits received by a retiree while employed in violation of the reemployment limitations must be repaid to the Florida Retirement System Trust Fund, and his or her retirement benefits shall remain suspended until payment is made. Benefits suspended beyond the end of the reemployment limitation period apply toward repayment of benefits received in violation of the reemployment limitation.

7. The accrued benefits of any DROP participant, and any contributions accumulated under the program, are not subject to assignment, execution, attachment, or any legal process except for qualified domestic relations court orders, income deduction orders as provided in s. 61.1301, and federal income tax levies.

8. DROP participants are not eligible for disability retirement benefits as provided in subsection (4).

(d) Death benefits under DROP.—

1. Upon the death of a DROP participant, the named beneficiary is entitled to apply for and receive the accrued benefits in DROP as provided in sub-subparagraph (c)5.b.

2. The normal retirement benefit accrued to DROP during the month of a participant’s death is the final monthly benefit credited for such DROP participant.

3. Eligibility to participate in DROP terminates upon death of the participant. If the participant dies on or after the effective date of enrollment in DROP, but before the first monthly benefit is credited to DROP, Florida Retirement System benefits are paid in accordance with subparagraph (7)(c)1. or subparagraph 2.

4. A DROP participant’s survivors are not eligible to receive Florida Retirement System death benefits as provided in paragraph (7)(d).

(e) Cost-of-living adjustment.—On each July 1, the participant’s normal retirement benefit shall be increased as provided in s. 121.101.

(f) Retiree health insurance subsidy.—DROP participants are not eligible to apply for the retiree health insurance subsidy payments as provided in s. 112.363 until such participants have terminated employment and participation in DROP.

(g) Renewed membership.—DROP participants are not eligible for renewed membership in the Florida Retirement System under ss. 121.053 and 121.122 until all employment relationships are terminated as provided in s. 121.021(39).

(h) Employment limitation after DROP participation.—Upon termination as defined in s. 121.021, DROP participants are subject to the same reemployment limitations as other retirees. Reemployment restrictions applicable to retirees as provided in subsection (9) do not apply to DROP participants until their employment and participation in DROP are terminated.

(i) Contributions.—

1. All employers paying the salary of a DROP participant filling a regularly established position shall contribute 8.0 percent of such participant’s gross compensation for the period of July 1, 2002, through June 30, 2003, and the percentage of such compensation required by s. 121.71 thereafter, which shall constitute the entire employer DROP contribution with respect to such participant. Such contributions, payable to the Florida Retirement System Trust Fund in the same manner as required in s. 121.071, must be made as appropriate for each pay period and are in addition to contributions required for social security and the Retiree Health Insurance Subsidy Trust Fund. Such employer, social security, and health insurance subsidy contributions are not included in DROP.

2. The employer shall, in addition to subparagraph 1., also withhold one-half of the entire social security contribution required for the participant. Contributions for social security by each participant and each employer, in the amount required for social security coverage as provided by the federal Social Security Act, are in addition to contributions specified in subparagraph 1.

3. All employers paying the salary of a DROP participant filling a regularly established position shall contribute the percent of such participant’s gross compensation required in s. 121.071(4), which constitutes the employer’s health insurance subsidy contribution with respect to such participant. Such contributions must be deposited by the administrator in the Retiree Health Insurance Subsidy Trust Fund.

(j) Forfeiture of retirement benefits.—This section does not remove DROP participants from the scope of s. 8(d), Art. II of the State Constitution, s. 112.3173, and paragraph (5)(f). DROP participants who commit a specified felony offense while employed are subject to forfeiture of all retirement benefits, including DROP benefits, pursuant to those provisions of law.

(k) Administration of program.—The division shall adopt rules as necessary for the effective and efficient administration of this subsection. The division is not required to advise members of the federal tax consequences of an election related to the DROP but may advise members to seek independent advice.

(14) PAYMENT OF BENEFITS.—This subsection applies to the payment of benefits to a payee (retiree or beneficiary) under the Florida Retirement System:

(a) Federal income tax shall be withheld in accordance with federal law, unless the payee elects otherwise on Form W-4P. The division shall prepare and distribute to each recipient of monthly retirement benefits an appropriate income tax form that reflects the recipient’s income and federal income tax withheld for the calendar year just ended.

(b) Subject to approval by the division in accordance with rule 60S-4.015, Florida Administrative Code, a payee receiving retirement benefits under the system may also have the following payments deducted from his or her monthly benefit:

1. Premiums for life and health-related insurance policies from approved companies.

2. Life insurance premiums for the State Group Life Insurance Plan, if authorized in writing by the payee and by the department.

3. Repayment of overpayments from the Florida Retirement System Trust Fund, the State Employees’ Health Insurance Trust Fund, or the State Employees’ Life Insurance Trust Fund, upon notification of the payee.

4. Payments to an alternate payee for alimony or child support pursuant to an income deduction order under s. 61.1301, or division of marital assets pursuant to a qualified domestic relations order under s. 222.21.

5. Payments to the Internal Revenue Service for federal income tax levies, upon notification of the division by the Internal Revenue Service.

(c) A payee must notify the division of any change in his or her address. The division may suspend benefit payments to a payee if correspondence sent to the payee’s mailing address is returned due to an incorrect address. Benefit payments shall be resumed upon notification to the division of the payee’s new address.

(d) A payee whose retirement benefits are reduced by the application of maximum benefit limits under s. 415(b) of the Internal Revenue Code, as specified in s. 121.30(5), shall have the portion of his or her calculated benefit in the Florida Retirement System Pension Plan which exceeds such federal limitation paid through the Florida Retirement System Preservation of Benefits Plan, as provided in s. 121.1001.

(e) The Division of Retirement may issue retirement benefits payable for division of marital assets pursuant to a qualified domestic relations order directly to the alternate payee, any court order to the contrary notwithstanding, in order to meet Internal Revenue Code requirements.

(f) A benefit may not be reduced for the purpose of preserving the member’s eligibility for a federal program.

(g) The division shall adopt rules establishing procedures for determining that persons to whom benefits are being paid are still living. The division shall suspend the benefits being paid to any payee if it is unable to contact such payee and to confirm that he or she is still living.

History.—s. 9, ch. 70-112; s. 1, ch. 71-22; s. 1, ch. 72-332; s. 1, ch. 72-334; s. 2, ch. 72-344; s. 3, ch. 72-345; s. 3, ch. 72-388; ss. 6, 7, ch. 74-302; s. 2, ch. 74-328; s. 2, ch. 74-376; s. 1, ch. 75-86; s. 1, ch. 77-286; s. 6, ch. 78-308; s. 3, ch. 79-375; s. 2, ch. 80-126; s. 1, ch. 80-128; ss. 1, 3, ch. 80-130; s. 3, ch. 80-242; s. 5, ch. 81-307; s. 1, ch. 83-58; s. 7, ch. 83-76; ss. 1, 2, ch. 84-11; ss. 10, 20, ch. 84-266; s. 1, ch. 85-137; s. 4, ch. 85-220; s. 1, ch. 85-246; s. 3, ch. 86-172; s. 1, ch. 87-149; s. 1, ch. 88-61; s. 2, ch. 88-238; s. 13, ch. 88-382; s. 2, ch. 89-220; s. 1, ch. 89-260; s. 15, ch. 89-367; s. 13, ch. 90-274; s. 5, ch. 90-301; s. 1, ch. 91-276; s. 7, ch. 92-122; s. 5, ch. 93-149; s. 8, ch. 93-193; s. 4, ch. 93-285; s. 773, ch. 95-147; s. 2, ch. 95-338; s. 7, ch. 96-368; s. 2, ch. 97-154; s. 8, ch. 97-180; s. 1, ch. 98-18; s. 9, ch. 98-138; s. 9, ch. 98-292; s. 7, ch. 98-413; s. 54, ch. 99-2; s. 5, ch. 99-7; s. 6, ch. 99-9; s. 37, ch. 99-255; s. 1, ch. 99-389; s. 11, ch. 99-392; s. 1, ch. 2000-167; ss. 15, 17, ch. 2000-169; s. 7, ch. 2000-347; s. 2, ch. 2001-47; s. 19, ch. 2001-60; s. 2, ch. 2001-235; s. 5, ch. 2002-177; ss. 14, 15, ch. 2002-273; s. 899, ch. 2002-387; s. 2, ch. 2003-260; s. 8, ch. 2003-391; s. 15, ch. 2004-260; s. 25, ch. 2004-295; s. 3, ch. 2005-108; s. 1, ch. 2005-134; s. 2, ch. 2005-253; s. 29, ch. 2006-178; s. 20, ch. 2008-4; s. 4, ch. 2008-108; s. 9, ch. 2009-209; s. 15, ch. 2010-5; s. 15, ch. 2011-68; s. 6, ch. 2012-222; s. 17, ch. 2013-15; s. 1, ch. 2016-213.

1Note.—Section 9, ch. 2003-260, provides in pertinent part that “[i]t is the intent of the Legislature that the costs attributable to the modifications to the retirement laws by this act regarding the reemployment of instructional personnel shall be funded by an increase in payroll contribution rates beginning in fiscal year 2004-2005.”

2Note.—

A. Section 11, ch. 2001-235, as amended by s. 8, ch. 2002-177, provides that “[i]t is the intent of the Legislature that the costs attributable to the additional cost-of-living increase for special risk retirees and Deferred Retirement Option Program participants as provided under section 2 shall be funded by recognition of excess actuarial assets, amortized over 30 years with the payments assumed to remain relatively stable when expressed as a percentage of payroll. For fiscal year 2001-2002, the payment shall be $9.3 million. For fiscal year 2002-2003, the payment shall be $15.1 million, and, thereafter, payments shall increase by 5 percent per year. If insufficient funds are available to fund this additional cost through recognition of excess actuarial assets in fiscal year 2002-2003 and any year thereafter, and there remains an unfunded actuarial liability attributable to the one-time cost-of-living increase provided under section 2, the payroll contribution rate for the Special Risk Class of the Florida Retirement System shall be increased by .93 percent effective July 1 of that year, unless the Legislature provides an alternative funding mechanism before that date.” Section 2, ch. 2001-235, amended s. 121.091(13)(b), relating to the Deferred Retirement Option Program, to add a provision relating to elected officers. The intended reference may be to s. 10, ch. 2001-235, which provides a one-time special cost-of-living increase for members of the Special Risk Class.

B. Section 9, ch. 2003-260, provides in pertinent part that “[i]t is the intent of the Legislature that the costs attributable to the modifications to the retirement laws by this act regarding the reemployment of instructional personnel shall be funded by an increase in payroll contribution rates beginning in fiscal year 2004-2005.”



121.095 - Florida Retirement System Preservation of Benefits Plan Trust Fund.

121.095 Florida Retirement System Preservation of Benefits Plan Trust Fund.—

(1) The Florida Retirement System Preservation of Benefits Plan Trust Fund is created within the Division of Retirement.

(a) Funds to be credited to the trust fund shall consist of Florida Retirement System monthly retirement contributions required to meet the requirements for payment of restored benefits under the Florida Retirement System Preservation of Benefits Plan, as specified in s. 121.1001.

(b) The trust fund shall be maintained and utilized solely for the purpose of providing benefits under the Preservation of Benefits Plan, as specified in s. 121.1001.

(c) The trust fund shall be separate and apart from the Florida Retirement System Trust Fund. The trust fund moneys and assets shall not be commingled with nor ever receive a transfer of moneys and assets from the remainder of the Florida Retirement System, including, but not limited to, the Florida Retirement System Trust Fund, or any other qualified retirement plan administered by the Division of Retirement.

(d) The trust fund shall be funded on a month-to-month basis. Trust fund assets shall not be accumulated to pay future benefits.

(2) Any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall only be available for paying administrative expenses of the Preservation of Benefits Plan for the current plan year or for future plan years.

(3) The Legislature declares that the Florida Retirement System Preservation of Benefits Plan Trust Fund is exempt from the automatic termination provisions of s. 19(f)(3), Art. III of the State Constitution.

History.—s. 1, ch. 99-314.



121.1001 - Florida Retirement System Preservation of Benefits Plan.

121.1001 Florida Retirement System Preservation of Benefits Plan.—Effective July 1, 1999, the Florida Retirement System Preservation of Benefits Plan is established as a qualified governmental excess benefit arrangement pursuant to s. 415(m) of the Internal Revenue Code. The Preservation of Benefits Plan is created as a separate portion of the Florida Retirement System, for the purpose of providing benefits to a payee (retiree or beneficiary) of the Florida Retirement System whose benefits would otherwise be limited by s. 415(b) of the Internal Revenue Code.

(1) ELIGIBILITY TO PARTICIPATE IN THE PRESERVATION OF BENEFITS PLAN.—A payee of the Florida Retirement System shall participate in the Preservation of Benefits Plan if his or her earned benefit under the Florida Retirement System Pension Plan exceeds the benefit maximum established under s. 415(b) of the Internal Revenue Code. Participation in the Preservation of Benefits Plan shall continue for as long as the payee’s earned benefit under the pension plan is reduced by the application of the maximum benefit limit under s. 415(b) of the Internal Revenue Code.

(2) BENEFITS PAYABLE UNDER THE PRESERVATION OF BENEFITS PLAN.—

(a) On and after July 1, 1999, the division shall pay to each eligible payee of the Florida Retirement System who retires before, on, or after that date, a supplemental retirement benefit equal to the difference between the amount of the payee’s monthly retirement benefit which would have been payable under the Florida Retirement System Pension Plan if not for a reduction due to the application of s. 415(b) of the Internal Revenue Code and the reduced monthly retirement benefit as paid to the payee. The Preservation of Benefits Plan benefit shall be computed and payable under the same terms and conditions and to the same person as would have applied under the pension plan were it not for the federal limitation.

(b) The benefits under the Preservation of Benefits Plan shall not be subject to execution, garnishment, attachment, or any other process of any court with respect to a payee under the Preservation of Benefits Plan except for qualified domestic relations orders by a court of competent jurisdiction, income deduction orders as provided in s. 61.1301, and federal income tax levies.

(3) CONTRIBUTIONS.—

(a) The Preservation of Benefits Plan shall be unfunded within the meaning of the federal tax laws. No payee contributions or deferrals, direct or indirect, by election or otherwise shall be made or allowed under the Preservation of Benefits Plan. Benefits due under the Preservation of Benefits Plan as determined by the Division of Retirement shall be paid timely from the Preservation of Benefits Plan Trust Fund, if created by law.

(b) Florida Retirement System monthly retirement contributions paid to the Division of Retirement by the payee’s past covered employer shall be reduced by the employer as directed by the Division of Retirement by an amount necessary to meet the requirements for payment of restored benefits under the Preservation of Benefits Plan.

(4) ADMINISTRATION.—The Division of Retirement shall compile and maintain all records necessary or appropriate for the administration of the Preservation of Benefits Plan, including, but not limited to, the making of requisite calculations and disbursements under the Preservation of Benefits Plan.

History.—s. 2, ch. 99-389; s. 16, ch. 2011-68; s. 37, ch. 2012-116.



121.101 - Cost-of-living adjustment of benefits.

121.101 Cost-of-living adjustment of benefits.—

(1) The purpose of this section is to provide cost-of-living adjustments to the monthly benefits payable to retired members of state-supported retirement systems.

(2) As used in this section, “initial benefit” means the first monthly benefit payable to a retiree or beneficiary in accordance with the laws governing the determination of such benefit at the time of retirement or earlier death.

(3) Commencing July 1, 1987, the benefit of each retiree and annuitant whose effective retirement date is before July 1, 2011, shall be adjusted annually on July 1 as follows:

(a) For those retirees and annuitants who have never received a cost-of-living adjustment under this section, the amount of the monthly benefit payable for the 12-month period commencing on the adjustment date shall be the amount of the member’s initial benefit plus an amount equal to a percentage of the member’s initial benefit; this percentage is derived by dividing the number of months the member has received an initial benefit by 12, and multiplying the result by 3.

(b) For those retirees and annuitants who have received a cost-of-living adjustment under this subsection, the adjusted monthly benefit shall be the amount of the monthly benefit being received on June 30 immediately preceding the adjustment date plus an amount equal to 3 percent of this benefit.

(4) For members whose effective retirement date is on or after July 1, 2011, the benefit of each retiree and annuitant shall be adjusted annually on July 1 as follows:

(a) For those retirees and annuitants who have never received a cost-of-living adjustment under this subsection, the amount of the monthly benefit payable for the 12-month period commencing on the adjustment date shall be the amount of the member’s initial benefit plus an amount equal to a percentage of the member’s initial benefit. This percentage is derived by dividing the number of months the member has received an initial benefit by 12, and multiplying the result by the factor calculated pursuant to paragraph (c).

(b) For those retirees and annuitants who have received a cost-of-living adjustment under this subsection, the adjusted monthly benefit shall be the amount of the monthly benefit being received on June 30 immediately preceding the adjustment date plus an amount determined by multiplying the benefit by the factor calculated pursuant to paragraph (c).

(c) The department shall calculate a cost-of-living factor for each retiree and beneficiary retiring on or after July 1, 2011. This factor shall equal the product of 3 percent multiplied by the quotient of the sum of the member’s service credit earned for service before July 1, 2011, divided by the sum of the member’s total service credit earned.

(5) Subject to the availability of funding and the Legislature enacting sufficient employer contributions specifically for the purpose of funding the expiration of the cost-of-living adjustment specified in subsection (4), in accordance with s. 14, Art. X of the State Constitution, the cost-of-living adjustment formula provided for in subsection (4) shall expire effective June 30, 2016, and the benefit of each retiree and annuitant shall be adjusted on each July 1 thereafter, as provided in subsection (3).

(6) In no event shall a retiree’s or annuitant’s monthly retirement benefit be reduced, by the application of this section, below the benefit he or she was receiving as of July 1, 1970, or at the date of retirement, if later, nor shall the benefit be reduced below the minimum monthly benefit provided him or her under s. 112.362.

(7) The initial benefit of a retiree who elected an optional form of benefit payment which provided for a percentage of the benefit to be continued to a beneficiary after his or her death shall be reduced at the death of the retiree by application of the stated percentage.

(8) The funds necessary to pay for the cost-of-living adjustment provided by this section are hereby annually appropriated from the System Trust Fund.

(9) The purpose of this subsection is to establish a supplemental cost-of-living adjustment for certain retirees and beneficiaries who receive monthly retirement benefits under the provisions of this chapter and the existing systems consolidated therein, s. 112.05 for certain state officers and employees, and s. 238.171 for certain elderly incapacitated teachers.

(a) On July 1, 1996, each such retiree retiring prior to July 1, 1976, and each annuitant of such a retiree, who had 25 or more years of service, who is neither receiving nor eligible to receive social security benefits, and whose monthly benefit as of July 1, 1996, is less than $1,000, shall, upon application to the administrator, receive a supplemental cost-of-living adjustment. Such supplemental cost-of-living adjustment shall be applied by adjusting the retiree’s or annuitant’s monthly benefit to an amount equal to the sum of the monthly benefit being received on July 1, 1996, plus a percentage of the July 1, 1996, benefit. This percentage shall equal the product of 1 percent multiplied by the number of complete years that have elapsed between the member’s date of retirement and July 1, 1996. However, if the supplemental cost-of-living adjustment plus the July 1, 1996, monthly benefit would exceed $1,000, the adjustment shall be reduced to an amount which would result in a monthly benefit equal to $1,000.

(b) Application for the supplemental cost-of-living adjustment provided by this subsection shall include certification by the retiree or annuitant that he or she is not receiving, and is not eligible to receive, social security benefits and shall include written authorization for the department to have access to information from the Social Security Administration concerning his or her entitlement to, or eligibility for, social security benefits. Such supplemental cost-of-living adjustment shall not be paid unless and until the application requirements of this paragraph are met.

History.—s. 10, ch. 70-112; s. 8, ch. 74-302; s. 4, ch. 80-242; s. 6, ch. 81-307; s. 37, ch. 83-217; s. 11, ch. 84-266; s. 1, ch. 87-534; s. 774, ch. 95-147; s. 8, ch. 96-368; s. 38, ch. 99-255; s. 17, ch. 2011-68.



121.111 - Credit for military service.

121.111 Credit for military service.—

(1) Creditable service of any member shall also include military service as defined in s. 121.021(20)(a) if:

(a) The member is in the active employ of an employer immediately prior to such service and leaves a position, other than a temporary position, for the purpose of induction into the Armed Forces of the United States or entry upon duty in the Armed Forces of the United States. When applied to the Florida Retirement System:

1. The term “position other than a temporary position” means a regularly established position with a Florida Retirement System employer; and

2. A member shall be construed to have left his or her employment for military purposes if he or she reported for active duty within 60 days after leaving such employment;

(b) The member is entitled to reemployment under the provisions of the 1Veterans’ Reemployment Rights Act (38 U.S.C. ss. 2021 et seq.);

(c) The member applies for reemployment with the same employer within the time set forth in s. 2021 or s. 2024 of the 1Veterans’ Reemployment Rights Act, whichever is applicable, and is reemployed by such employer;

(d) The member makes the required employee contributions, if any, and the employer makes the required employer contributions for the employee’s membership class for each month of service credit during such period of military service, based upon the employee’s rate of monthly compensation as of the date that the employee left his or her position, plus 4 percent interest on such contributions compounded annually from the due date of the contribution until July 1, 1975, and 6.5 percent interest compounded annually thereafter, until the payment is made to the proper retirement trust fund; and

(e) The period of service claimed pursuant to this subsection does not exceed the periods specified by the provisions of ss. 2021 and 2024 of the 1Veterans’ Reemployment Rights Act which are applicable in the member’s case.

(2) Any member whose initial date of employment is before January 1, 1987, who has military service as defined in s. 121.021(20)(b), and who does not claim such service under subsection (1) may receive creditable service for such military service if:

(a) The member is vested;

(b) Creditable service, not to exceed a total of 4 years, is claimed only as service earned in the Regular Class of membership; and

(c) The member pays into the proper retirement trust fund 4 percent of gross salary, based upon his or her first year of salary subsequent to July 1, 1945, that he or she has credit for under this system, plus 4 percent interest thereon compounded annually from the date of first creditable service under this chapter until July 1, 1975, and 6.5 percent interest compounded annually thereafter, until payment is made to the proper retirement trust fund.

(d) The member may not receive credit for any wartime military service if the member also receives credit for such service under any federal, state, or local retirement or pension system where “length of service” is a factor in determining the amount of compensation received. However, credit for wartime military service may be received where the member also receives credit under a pension system providing retired pay for nonregular service in the Armed Forces of the United States in accordance with 10 U.S.C. ss. 1331 et seq., as follows:

1. Any person whose retirement date under the Florida Retirement System is prior to July 1, 1985, may claim such service at any time, as provided in this subsection, upon payment of contributions and interest as provided in paragraph (c), with interest computed to the retired member’s retirement date. The benefit shall be recalculated and increased to include the additional service credit granted for such wartime military service, and a lump-sum payment shall be made to the retiree for the amount owed due to the additional service credit, retroactive to the date of retirement.

2. Any person whose retirement date is on or after July 1, 1985, must claim such service and pay the required contributions, as provided in paragraph (c), prior to the commencement of his or her retirement benefits, as provided in this subsection.

(e) Any member claiming credit under this subsection must certify on the form prescribed by the department that credit for such service has not and will not be claimed for retirement purposes under any other federal, state, or local retirement or pension system where “length of service” is a factor in determining the amount of compensation received, except where credit for such service has been granted in a pension system providing retired pay for nonregular service as provided in paragraph (d). If the member dies prior to retirement, the member’s beneficiary must make the required certification before credit may be claimed. If such certification is not made by the member or the member’s beneficiary, credit for wartime military service shall not be allowed.

(f) Service credit awarded for wartime military service shall be the total number of years, months, and days from and including the date of entry into active duty through the date of discharge from active duty, up to a maximum of 4 years. If the military service includes a partial year, it shall be stated as a fraction of a year. Creditable military service shall be calculated in accordance with rule 60S-2.005(2)(j), Florida Administrative Code.

(3) Except as provided by law or rule, the employer is not required to make contributions for military service credit for any member.

History.—s. 11, ch. 70-112; s. 9, ch. 74-302; s. 12, ch. 84-266; s. 1, ch. 85-220; s. 3, ch. 91-3; s. 775, ch. 95-147; s. 10, ch. 98-138; s. 39, ch. 99-255.

1Note.—Replaced by the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. ss. 4301 et seq.).



121.1115 - Purchase of retirement credit for out-of-state or federal service.

121.1115 Purchase of retirement credit for out-of-state or federal service.—Effective January 1, 1995, a member may purchase creditable service for periods of public employment in another state and receive creditable service for such periods of employment. Service with the Federal Government, including any active military service, may be claimed. Upon completion of each year of service earned under the Florida Retirement System, a member may purchase up to 1 year of retirement credit for his or her out-of-state service, subject to the following provisions:

(1) LIMITATIONS AND CONDITIONS.—To receive credit for the out-of-state service:

(a) The out-of-state service must have been:

1. Performed in a position of employment with the state or a political subdivision thereof or with the Federal Government;

2. Covered by a retirement or pension plan provided by the state or political subdivision, or by the Federal Government, as appropriate; and

3. Performed prior to a period of membership in the Florida Retirement System.

(b) The member must have completed the years of creditable service required for vesting under the Florida Retirement System, excluding out-of-state service and in-state service claimed and purchased under s. 121.1122.

(c) Not more than 5 years of creditable service may be claimed for creditable service aggregated under this section and s. 121.1122.

(d) The out-of-state service credit shall be credited only as service in the Regular Class, and any benefit or pension based thereon is subject to the limitations and restrictions of s. 112.65.

(e) The member is not eligible for and may not receive a pension or benefit from a retirement or pension plan based on or including the out-of-state service. Eligibility for or the receipt of contributions to a retirement plan made by the employer on behalf of the employee is considered a benefit.

(f) To receive service credit for out-of-state service performed after leaving the Florida Retirement System, the member must complete at least 1 year of creditable service in the Florida Retirement System following the out-of-state service.

(2) COST.—For each year claimed, the member must pay into the Florida Retirement System Trust Fund an amount equal to 20 percent of the member’s annual compensation for the first full work year of creditable service earned under the Florida Retirement System, but not less than $12,000, plus interest at 6.5 percent compounded annually from the date of first annual salary earned until full payment is made. The employer may pay all or a portion of the cost of this service credit.

History.—s. 10, ch. 94-259; s. 9, ch. 96-368; s. 11, ch. 97-180; s. 10, ch. 2000-169; ss. 40, 41, ch. 2003-399; s. 10, ch. 2009-209; s. 18, ch. 2011-68.



121.1122 - Purchase of retirement credit for in-state public service and in-state service in accredited nonpublic schools and colleges, including charter schools and charter technical career centers.

121.1122 Purchase of retirement credit for in-state public service and in-state service in accredited nonpublic schools and colleges, including charter schools and charter technical career centers.—Effective January 1, 1998, a member of the Florida Retirement System may purchase creditable service for periods of certain public or nonpublic employment performed in this state, as provided in this section.

(1) PURCHASE OF RETIREMENT CREDIT AUTHORIZED.—Subject to the provisions of subsections (2) and (3), a member of the Florida Retirement System may purchase up to 5 years of retirement credit for:

(a) Periods of public employment in this state; or

(b) Periods of employment in charter schools or charter technical career centers or in any nonpublic school or college in this state that is accredited by the Southern Association of Colleges and Schools.

Credit for 1 year of such service may be purchased for each year of creditable service a member completes under the Florida Retirement System.

(2) LIMITATIONS AND CONDITIONS.—

(a) A member is not eligible to receive credit for in-state service under this section until he or she has completed the years of creditable service required for vesting under the Florida Retirement System, excluding service purchased under this section and out-of-state service claimed and purchased under s. 121.1115.

(b) A member may not purchase and receive credit for more than 5 years of creditable service aggregated under this section and s. 121.1115.

(c) Service credit claimed under this section shall be credited only as service in the Regular Class and is subject to s. 112.65.

(d) Service credit may not be purchased under this section if the member is eligible to receive or is receiving a pension or benefit from a retirement or pension plan based on or including the service. Eligibility for or the receipt of contributions to a retirement plan made by the employer on behalf of the employee is considered a benefit.

(e) A member is eligible to receive service credit for in-state service performed after leaving the Florida Retirement System only after completing at least 1 year of creditable service in the Florida Retirement System following the in-state service.

(f) The service claimed must have been service covered by a retirement or pension plan provided by the employer.

(3) COST.—The cost to purchase retirement credit under this section shall be calculated in the same manner as set forth in s. 121.1115(2) for purchase of credit for out-of-state service.

History.—s. 12, ch. 97-180; s. 2, ch. 98-18; s. 4, ch. 98-302; s. 8, ch. 98-413; s. 11, ch. 2000-169; ss. 42, 43, ch. 2003-399; s. 11, ch. 2009-209; s. 19, ch. 2011-68.



121.121 - Authorized leaves of absence.

121.121 Authorized leaves of absence.—

(1) A member may purchase creditable service for up to 2 work years of authorized leaves of absence, including any leaves of absence covered under the Family Medical Leave Act, if:

(a) The member has completed the years of creditable service required for vesting, excluding periods for which a leave of absence was authorized;

(b) The leave of absence is authorized in writing by the employer of the member and approved by the administrator;

(c) The member returns to active employment performing service with a Florida Retirement System employer in a regularly established position immediately upon termination of the leave of absence and remains on the employer’s payroll for 1 calendar month, except that a member who retires on disability while on a medical leave of absence may not be required to return to employment. A member whose work year is less than 12 months and whose leave of absence terminates between school years is eligible to receive credit for the leave of absence if he or she returns to the employment at the beginning of the next school year and remains on the employer’s payroll for 1 calendar month; and

(d) The member makes the required contributions for service credit during the leave of absence, which shall be 8 percent until January 1, 1975, and 9 percent thereafter of his or her rate of monthly compensation in effect immediately before the commencement of such leave for each month of such period, plus 4 percent interest until July 1, 1975, and 6.5 percent interest thereafter on such contributions, compounded annually each June 30 from the due date of the contribution to date of payment.

1. Effective July 1, 1980, any leave of absence purchased pursuant to this section is at the contribution rates specified in s. 121.071 or s. 121.71 in effect at the time the leave is granted for the class of membership from which the leave of absence was granted; however, any member who purchased leave-of-absence credit before July 1, 1980, for a leave of absence from a position in a class other than the regular membership class, may pay the appropriate additional contributions plus compound interest thereon and receive creditable service for such leave of absence in the membership class from which the member was granted the leave of absence.

2. Effective July 1, 2011, any leave of absence purchased by the member pursuant to this section shall be at the employer and employee contribution rates specified in s. 121.71 in effect during the leave for the class of membership from which the leave of absence was granted.

(2) A member who is required to resign his or her office as a subordinate officer, deputy sheriff, or police officer because he or she is a candidate for a public office which is currently held by his or her superior officer who is also a candidate for reelection to the same office, in accordance with s. 99.012(4), shall, upon return to covered employment, be eligible to purchase retirement credit for the period between his or her date of resignation and the beginning of the term of office for which he or she was a candidate as a leave of absence without pay, as provided in subsection (1).

History.—s. 12, ch. 70-112; s. 10, ch. 74-302; s. 2, ch. 80-128; s. 8, ch. 83-76; s. 14, ch. 88-382; s. 776, ch. 95-147; s. 13, ch. 97-180; s. 11, ch. 98-138; s. 9, ch. 98-413; s. 12, ch. 2000-169; s. 8, ch. 2000-347; s. 21, ch. 2008-4; s. 20, ch. 2011-68.



121.122 - Renewed membership in system.

121.122 Renewed membership in system.—

(1) Except as provided in s. 121.053, effective July 1, 1991, through June 30, 2010, any retiree of a state-administered retirement system who is initially reemployed in a regularly established position with a covered employer, including an elective public office that does not qualify for the Elected Officer’s Class, shall be enrolled as a compulsory member of the Regular Class of the Florida Retirement System. Effective July 1, 1997, through June 30, 2010, any retiree of a state-administered retirement system who is initially reemployed in a position included in the Senior Management Service Class shall be enrolled as a compulsory member of the Senior Management Service Class of the Florida Retirement System as provided in s. 121.055. A retiree is entitled to receive an additional retirement benefit, subject to the following conditions:

(a) Such member must resatisfy the age and service requirements as provided in this chapter for initial membership under the system, unless such member elects to participate in the Senior Management Service Optional Annuity Program in lieu of the Senior Management Service Class, as provided in s. 121.055(6).

(b) Such member is not entitled to disability benefits as provided in s. 121.091(4).

(c) Such member must meet the reemployment after retirement limitations as provided in s. 121.091(9), as applicable.

(d) Upon renewed membership or reemployment of a retiree, the employer of such member shall pay the applicable employer contributions as required by ss. 112.363, 121.71, 121.74, and 121.76.

(e) Such member is entitled to purchase additional retirement credit in the Regular Class or the Senior Management Service Class, as applicable, for any postretirement service performed in a regularly established position as follows:

1. For regular class service prior to July 1, 1991, by paying the Regular Class applicable employee and employer contributions for the period being claimed, plus 4 percent interest compounded annually from first year of service claimed until July 1, 1975, and 6.5 percent interest compounded thereafter, until full payment is made to the Florida Retirement System Trust Fund; or

2. For Senior Management Service Class prior to June 1, 1997, as provided in s. 121.055(1)(j).

The contribution for postretirement service between July 1, 1985, and July 1, 1991, for which the reemployed retiree contribution was paid, shall be the difference between such contribution and the total applicable contribution for the period being claimed, plus interest. The employer of such member may pay the applicable employer contribution in lieu of the member. If a member does not wish to claim credit for all of the postretirement service for which he or she is eligible, the service the member claims must be the most recent service.

(f) No creditable service for which credit was received, or which remained unclaimed, at retirement may be claimed or applied toward service credit earned following renewed membership. However, service earned as an elected officer with renewed membership in the Elected Officers’ Class may be used in conjunction with creditable service earned under this section, provided the applicable vesting requirements and other existing statutory conditions required by this chapter are met.

(g) Notwithstanding any other limitations provided in this section, a participant of the State University System Optional Retirement Program, the State Community College Optional Retirement Program, or the Senior Management Service Optional Annuity Program who terminated employment and commenced receiving a distribution under the optional program, who initially renews membership as required by this section upon reemployment after retirement, and who had previously earned creditable Florida Retirement System service that was not included in any retirement benefit may include such previous service toward vesting and service credit in the second career benefit provided under renewed membership.

(h) A renewed member who is not receiving the maximum health insurance subsidy provided in s. 112.363 is entitled to earn additional credit toward the maximum health insurance subsidy. Any additional subsidy due because of such additional credit may be received only at the time of payment of the second career retirement benefit. The total health insurance subsidy received by a retiree receiving benefits from initial and renewed membership may not exceed the maximum allowed in s. 112.363.

(2) A retiree of a state-administered retirement system who is initially reemployed in a regularly established position on or after July 1, 2010, may not be enrolled as a renewed member.

History.—s. 14, ch. 90-274; s. 8, ch. 92-122; s. 9, ch. 93-193; s. 6, ch. 93-285; s. 14, ch. 97-180; s. 12, ch. 98-138; s. 10, ch. 98-413; s. 7, ch. 99-9; s. 12, ch. 99-392; s. 21, ch. 2000-151; s. 12, ch. 2009-209; s. 7, ch. 2012-222.



121.125 - Credit for workers’ compensation payment periods.

121.125 Credit for workers’ compensation payment periods.—A member of the retirement system created by this chapter who has been eligible or becomes eligible to receive workers’ compensation payments for an injury or illness occurring during his or her employment while a member of any state retirement system shall, upon return to active employment with a covered employer for 1 calendar month or upon approval for disability retirement in accordance with s. 121.091(4), receive full retirement credit for the period prior to such return to active employment or disability retirement for which the workers’ compensation payments were received. However, a member may not receive retirement credit for any such period occurring after the earlier of the date of maximum medical improvement as defined in s. 440.02 or the date termination has occurred as defined in s. 121.021(39). The employer of record at the time of the workers’ compensation injury or illness shall make the required employer and employee retirement contributions based on the member’s rate of monthly compensation immediately prior to his or her receiving workers’ compensation payments for retirement credit received by the member. The employer of record at the time of the workers’ compensation injury or illness shall be assessed by the division a penalty of 1 percent of the contributions on all contributions not paid on the first payroll report after the member becomes eligible to receive credit. This delinquent assessment may not be waived.

History.—s. 2, ch. 72-347; s. 57, ch. 79-40; s. 15, ch. 90-274; s. 9, ch. 92-122; s. 777, ch. 95-147; s. 55, ch. 99-2; s. 7, ch. 2002-194; s. 21, ch. 2011-68.



121.131 - Benefits exempt from taxes and execution.

121.131 Benefits exempt from taxes and execution.—The benefits accrued to any person under the provisions of this chapter and the accumulated contributions, securities, or other investments in the trust funds hereby created are exempt from any state, county, or municipal tax of the state and shall not be subject to assignment, execution, or attachment or to any legal process whatsoever.

History.—s. 13, ch. 70-112.



121.133 - Cancellation of uncashed warrants.

121.133 Cancellation of uncashed warrants.—Notwithstanding the provisions of s. 17.26 or s. 717.123 to the contrary, if any state warrant issued by the Chief Financial Officer for the payment of retirement benefits from the Florida Retirement System Trust Fund, or any other pension trust fund administered by the department, is not presented for payment within 1 year after the last day of the month in which it was originally issued, the Chief Financial Officer shall cancel the benefit warrant and credit the amount of the warrant to the Florida Retirement System Trust Fund or other pension trust fund administered by the department, as appropriate. The department may provide for issuance of a replacement warrant when deemed appropriate.

History.—s. 12, ch. 98-413; s. 40, ch. 99-255; s. 143, ch. 2003-261.



121.135 - Annual report to Legislature concerning state-administered retirement systems.

121.135 Annual report to Legislature concerning state-administered retirement systems.—The department shall make to each regular session of the Legislature a written report on the operation and condition of the state-administered retirement systems.

History.—s. 3, ch. 72-345; s. 2, ch. 77-286; s. 21, ch. 79-183; s. 35, ch. 84-254; s. 58, ch. 92-279; s. 55, ch. 92-326; s. 27, ch. 94-249; s. 41, ch. 99-255.



121.136 - Annual benefit statement to members.

121.136 Annual benefit statement to members.—Each year the department shall provide each active member of the Florida Retirement System with 5 or more years of creditable service an annual statement of benefits that provides the member with basic data about the member’s retirement account. At a minimum, it must include the member’s retirement plan, accrued service credit, and an estimate of retirement benefits.

History.—s. 16, ch. 90-274; s. 59, ch. 92-279; s. 55, ch. 92-326; s. 28, ch. 94-249; s. 1427, ch. 95-147; s. 42, ch. 99-255; s. 13, ch. 2009-209.



121.141 - Appropriation.

121.141 Appropriation.—

(1) There is annually appropriated from the System Trust Fund a sufficient amount to make such payments as are provided in part I of this chapter.

(2) The funds required to provide payments to beneficiaries of members who die subsequent to the completion of 20 years of creditable service, as specified in s. 121.091(3), shall be annually appropriated from the System Trust Fund.

History.—s. 14, ch. 70-112; s. 3, ch. 80-128; s. 11, ch. 2004-234.



121.151 - Investments.

121.151 Investments.—The Board of Administration, created by authority of the State Constitution, shall invest and reinvest available funds of the System Trust Fund in accordance with the provisions of ss. 215.44-215.53.

History.—s. 15, ch. 70-112; s. 7, ch. 81-295.



121.161 - References to other laws include amendments.

121.161 References to other laws include amendments.—References in this chapter to state or federal laws or agreements are intended to include such laws as they now exist or may hereafter be amended.

History.—s. 16, ch. 70-112; s. 22, ch. 2011-68.



121.181 - Effective date.

121.181 Effective date.—For the purpose of activating and implementing the Florida Retirement System this chapter shall take effect on December 1, 1970, but for all other purposes it shall take effect July 1, 1970.

History.—s. 19, ch. 70-112.



121.1815 - Special pensions to individuals; administration of laws by Department of Management Services.

121.1815 Special pensions to individuals; administration of laws by Department of Management Services.—All powers, duties, and functions related to the administration of laws providing special pensions to individuals, including chapter 18054, Laws of Florida, 1937; chapter 26788, Laws of Florida, 1951, as amended by chapter 57-871, Laws of Florida; chapter 26836, Laws of Florida, 1951; and chapter 63-953, Laws of Florida, are vested in the department. All laws hereinafter enacted by the Legislature pertaining to special pensions for individuals shall be administered by the department, unless contrary provisions are contained in such law. Upon the death of any person receiving a monthly pension under this section, the monthly pension shall be paid through the last day of the month of death and shall terminate on that date, unless contrary provisions are contained in the special pension law.

History.—s. 31, ch. 69-106; s. 4, ch. 71-355; s. 2, ch. 72-295; s. 3, ch. 72-345; s. 1, ch. 75-256; s. 2, ch. 77-124; s. 4, ch. 80-130; s. 326, ch. 92-279; s. 55, ch. 92-326; s. 29, ch. 94-249; s. 43, ch. 99-255.



121.182 - Retirement annuities authorized for city and county personnel.

121.182 Retirement annuities authorized for city and county personnel.—Municipalities and counties are authorized to purchase annuities for all municipal and county personnel with 25 or more years of creditable service who have reached age 50 and have applied for retirement under the Florida Retirement System. No such annuity shall provide for more than the total difference in retirement income between the retirement benefit based on average monthly compensation and creditable service as of the member’s early retirement date and the early retirement benefit. Municipalities and counties may also purchase annuities for members of the Florida Retirement System who have out-of-state service in another state or country which is documented as valid by the appropriate city or county. Such annuities may be based on no more than 5 years of out-of-state service and may equal, but not exceed, the benefits that would be payable under the Florida Retirement System if credit for out-of-state service was authorized under that system. Municipalities and counties are authorized to invest funds, purchase annuities, or provide local supplemental retirement programs for purposes of providing annuities for city or county personnel. All retirement annuities shall comply with s. 14, Art. X of the State Constitution.

History.—s. 10, ch. 96-368; s. 1, ch. 2005-135; s. 23, ch. 2011-68.



121.1905 - Division of Retirement; creation.

121.1905 Division of Retirement; creation.—There is created the Division of Retirement within the Department of Management Services.

History.—s. 30, ch. 94-249; s. 44, ch. 99-255; s. 14, ch. 2009-209.



121.191 - Special acts prohibited.

121.191 Special acts prohibited.—After July 1, 1972, there shall not be enacted any special act or general law of local application which proposes to amend, alter, or contravene the provisions of any state-administered retirement system or any state-supported retirement system established by general law.

History.—s. 1, ch. 72-388.



121.192 - State retirement actuary.

121.192 State retirement actuary.—The department may employ an actuary. Such actuary shall, together with such other duties as the secretary may assign, be responsible for:

(1) Advising the secretary on actuarial matters of the state retirement systems.

(2) Making periodic valuations of the retirement systems.

(3) Providing actuarial analyses to the Legislature concerning proposed changes in the retirement systems.

(4) Assisting the secretary in developing a sound and modern retirement system.

History.—s. 11, ch. 74-302; s. 35, ch. 84-254; s. 778, ch. 95-147; s. 45, ch. 99-255.



121.193 - External compliance audits.

121.193 External compliance audits.—

(1) The department shall conduct audits of the payroll and personnel records of participating agencies. These audits shall be made to determine the accuracy of reports submitted to the department and to assess the degree of compliance with applicable statutes, rules, and coverage agreements. Audits shall be scheduled on a regular basis, as the result of concerns known to exist at an agency, or as a followup to ensure agency action was taken to correct deficiencies found in an earlier audit.

(2) Upon request, participating agencies shall furnish the department with information and documents that the department requires to conduct the audit. The department may prescribe by rule the documents that may be requested.

(3) The department shall review the agency’s operations concerning retirement and social security coverage. Preliminary findings shall be discussed with agency personnel at the close of the audit. An audit report of findings and recommendations shall be submitted to department management and an audit summary letter shall be submitted to the agency noting any concerns and necessary corrective action.

History.—s. 13, ch. 98-138; s. 46, ch. 99-255.



121.22 - State Retirement Commission; creation; membership; compensation.

121.22 State Retirement Commission; creation; membership; compensation.—

(1) There is created within the Department of Management Services a State Retirement Commission composed of five members: Two members who are retired under a state-supported retirement system administered by the department; two members who are active members of a state-supported retirement system that is administered by the department; and one member who is neither a retiree, beneficiary, or member of a state-supported retirement system administered by the department. Each member shall have a different occupational background from the other members.

(2) Appointments to the commission shall be made by the Governor, subject to confirmation by the Senate. Members shall be appointed for 4-year terms. Each member shall serve until a successor is appointed and confirmed, and a member may be appointed to succeed himself or herself. Should a vacancy occur, it shall be filled by appropriate appointment by the Governor for the period of the unexpired term.

(3) No person shall serve as a member who holds an elective public office of the state or any political subdivision thereof or who holds any office in, or serves as an agent for, a political party. No person shall be appointed to the commission who has not been a citizen of Florida for at least 3 years immediately prior to the appointment.

(4) The Governor may suspend a member of the commission only for cause, subject to removal or reinstatement by the Senate.

History.—s. 1, ch. 75-248; s. 61, ch. 81-259; s. 1, ch. 82-46; ss. 16, 17, ch. 86-149; s. 1, ch. 92-63; s. 327, ch. 92-279; s. 55, ch. 92-326; s. 31, ch. 94-249; s. 1428, ch. 95-147; s. 47, ch. 99-255; s. 47, ch. 2001-89; s. 22, ch. 2002-1; s. 2, ch. 2005-134.



121.23 - Disability retirement and special risk membership applications; Retirement Commission; powers and duties; judicial review.

121.23 Disability retirement and special risk membership applications; Retirement Commission; powers and duties; judicial review.—The provisions of this section apply to all proceedings in which the administrator has made a written final decision on the merits respecting applications for disability retirement, reexamination of retired members receiving disability benefits, applications for special risk membership, and reexamination of special risk members in the Florida Retirement System. The jurisdiction of the State Retirement Commission under this section shall be limited to written final decisions of the administrator on the merits.

(1) In accordance with the rules of procedure adopted by the Department of Management Services, the administrator shall:

(a) Give reasonable notice of his or her proposed action, or decision to refuse action, together with a summary of the factual, legal, and policy grounds therefor.

(b) Give affected members, or their counsel, an opportunity to present to the division written evidence in opposition to the proposed action or refusal to act or a written statement challenging the grounds upon which the administrator has chosen to justify his or her action or inaction.

(c) If the objections of the member are overruled, provide a written explanation within 21 days.

(2) A member shall be entitled to a hearing before the State Retirement Commission pursuant to ss. 120.569 and 120.57(1) on the merits of any written adverse decision of the administrator, if he or she files with the commission a written request for such hearing within 21 days after receipt of such written decision from the administrator. For the purpose of such hearings, the commission shall be an “agency head” as defined by s. 120.52.

(a) The commission may issue orders as a result of the hearing that are binding on all parties to the dispute and may order any action that it deems appropriate. Any disability retirement order of the commission that sustains the application of the member may include an amount, to be determined by the commission, for reasonable attorney’s fees and taxable costs, which shall be calculated in accordance with the statewide uniform guidelines for taxation of costs in civil actions. The amount of the attorney’s fees may not exceed 50 percent of the initial yearly benefit awarded under s. 121.091(4). In cases involving disability retirement, the commission shall require the member to present substantial competent medical evidence that meets the requirements of s. 121.091(4)(c)2. and 3., and may require vocational evidence, before awarding disability retirement benefits.

(b) Any person who fails to appear in response to a subpoena, answer any question, or produce any evidence pertinent to any hearing or who knowingly gives false testimony therein commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) The exercise by the State Retirement Commission of the powers, duties, and functions prescribed by this section shall be reviewable by the district court of appeal.

(4) The exercise by the State Retirement Commission of the powers, duties, and functions prescribed by this section shall be reviewable by the judiciary on the grounds that:

(a) The commission did not afford a fair and equitable hearing in accordance with chapter 120;

(b) The decision of the commission was not in accordance with existing statutes or rules and regulations promulgated thereunder; or

(c) The decision of the commission was not based on substantial evidence.

The court shall not, however, substitute its judgment for that of the commission as to the weight of the evidence on any disputed finding of fact where the decision of the commission was supported by substantial evidence; nor shall the court substitute its judgment for that of the commission on an issue of discretion.

History.—s. 1, ch. 75-248; s. 5, ch. 78-95; s. 1, ch. 82-46; s. 2, ch. 83-197; ss. 16, 17, ch. 86-149; s. 17, ch. 90-274; s. 1, ch. 92-63; s. 328, ch. 92-279; s. 55, ch. 92-326; s. 32, ch. 94-249; s. 1429, ch. 95-147; s. 19, ch. 96-410; s. 15, ch. 97-180; s. 48, ch. 99-255; s. 15, ch. 2009-209.



121.231 - Attorney’s fees and costs under s. 121.23(2)(a); funding.

121.231 Attorney’s fees and costs under s. 121.23(2)(a); funding.—There is appropriated from the Florida Retirement System Trust Fund sufficient funds, not to exceed $300,000 annually, to pay attorney’s fees and taxable costs as directed by the State Retirement Commission in accordance with s. 121.23(2)(a).

History.—s. 22, ch. 97-180.



121.24 - Conduct of commission business; legal and other assistance; compensation.

121.24 Conduct of commission business; legal and other assistance; compensation.—

(1) The commission shall conduct its business within the following guidelines:

(a) For purposes of hearing appeals under s. 121.23, the commission may meet in panels of no fewer than three members. A quorum shall consist of three members. The concurring vote of a majority of the members present is required to reach a decision, issue orders, and conduct the business of the commission.

(b) The commission shall elect a chair and such other officers as it deems necessary. The chair or the chair’s designee shall conduct the meetings and hearings of the commission and shall take whatever action is necessary to ensure that the business of the commission is conducted in an equitable, orderly, and expeditious manner. All parties shall abide by the decisions of the chair or the chair’s designee, unless he or she is overruled by a majority of members present.

(2) Legal counsel for the commission may be provided by the Department of Legal Affairs or by the Department of Management Services, with the concurrence of the commission, and shall be paid by the Department of Management Services from the appropriate funds.

(3) The Department of Management Services shall provide timely and appropriate training for newly appointed members of the commission. Such training shall be designed to acquaint new members of the commission with the duties and responsibilities of the commission.

(4) The Department of Management Services shall furnish administrative and secretarial assistance to the commission and shall provide a place where the commission may hold its meetings.

(5) The State Retirement Commission has the authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of law conferring duties upon the commission.

(6) The members of the commission shall be paid a stipend of $100 for each day spent on the work of the commission. Additionally, each member shall receive per diem and travel expenses as provided in s. 112.061. The official headquarters of each member, for the purpose of calculating per diem and travel expenses, shall be his or her permanent home address. Members of a state-administered retirement system who are appointed to the commission shall have their work on the commission considered as part of their regular job assignments and shall not be required to take leave while engaged in the business of the commission. The receipt of such stipend shall have no effect on the retirement benefits of a retired member of the commission.

History.—s. 1, ch. 75-248; s. 1, ch. 82-46; s. 9, ch. 83-76; ss. 15, 16, 17, ch. 86-149; s. 13, ch. 90-502; s. 1, ch. 92-63; s. 329, ch. 92-279; s. 55, ch. 92-326; s. 33, ch. 94-249; s. 1430, ch. 95-147; s. 49, ch. 99-255; s. 13, ch. 99-392; s. 3, ch. 2005-134; s. 16, ch. 2009-209.



121.30 - Statements of purpose and intent and other provisions required for qualification under the Internal Revenue Code of the United States.

121.30 Statements of purpose and intent and other provisions required for qualification under the Internal Revenue Code of the United States.—Any other provisions in this chapter to the contrary notwithstanding, it is specifically provided that:

(1) The purpose of this chapter is to provide pension benefits for the exclusive benefit of the member employees or their beneficiaries.

(2) No part of the principal or income of the trust fund created hereunder shall be used or diverted for purposes other than for the exclusive benefit of the member employees or their beneficiaries and for the payment of administrative cost.

(3) Forfeitures, if any, shall not be applied to increase the benefits any member employee would otherwise receive under this chapter.

(4) Upon termination or partial termination, upon discontinuance of contributions, abandonment, or merger, or upon consolidation or amendment of this chapter, the rights of all affected employees to benefits accrued as of the date of any of the foregoing events, or the amounts credited to the account of any member employee, shall be and continue thereafter to be nonforfeitable except as otherwise provided by law.

(5) No benefit payable hereunder for any limitation year shall exceed the maximum amount, including cost-of-living adjustments, allowable by law for qualified pension plans under applicable provisions of the Internal Revenue Code of the United States. In the event of any participation of a Florida Retirement System member in any other plan that is maintained by the participating employer, benefits that accrue under the Florida Retirement System shall be considered primary for any aggregate limitation applicable under s. 415 of the Internal Revenue Code.

(6)(a) When computing benefits accrued or contributions to be made on behalf of any person who first becomes a member or participant on or after July 1, 1996, compensation taken into account for any plan year shall not include any amounts in excess of the s. 401(a)(17), Internal Revenue Code limitation (as amended by the Omnibus Budget Reconciliation Act of 1993), which limitation of $150,000 effective July 1996, shall be adjusted as required by federal law for qualified government plans and shall be further adjusted for changes in the cost of living in the manner provided by s. 401(a)(17)(B) of the Internal Revenue Code.

(b) When computing benefits accrued or contributions to be made on behalf of any person who first became a member or participant prior to July 1, 1996, compensation for all plan years beginning on or after July 1, 1990, shall not include any amounts in excess of the compensation limitation (originally $200,000) established by s. 401(a)(17) of the Internal Revenue Code prior to the Omnibus Budget Reconciliation Act of 1993, which limitation shall be adjusted for changes in the cost of living since 1989, in the manner provided by s. 401(a)(17) of the Internal Revenue Code of 1991. This limitation, which has been part of the Florida Retirement System since plan years beginning on or after July 1, 1990, shall be adjusted as required by federal law for qualified government plans.

(7) Any provision of this chapter relating to an optional annuity or retirement program must be construed and administered in such manner that such program will qualify as a qualified pension plan under applicable provisions of the Internal Revenue Code of the United States.

(8) The provisions of this section are declaratory of the legislative intent upon the original enactment of this chapter and are hereby deemed to have been in effect from such date.

(9) The department may adopt any rule necessary to accomplish the purpose of the section which is not inconsistent with this chapter.

History.—s. 1, ch. 78-108; s. 3, ch. 89-126; s. 11, ch. 96-368; s. 16, ch. 97-180; s. 11, ch. 98-413; s. 50, ch. 99-255.



121.35 - Optional retirement program for the State University System.

121.35 Optional retirement program for the State University System.—

(1) OPTIONAL RETIREMENT PROGRAM ESTABLISHED.—The Department of Management Services shall establish an optional retirement program under which contracts providing retirement and death benefits may be purchased for eligible members of the State University System who elect to participate in the program. The benefits to be provided for or on behalf of participants in such optional retirement program shall be provided through individual contracts or individual certificates issued for group annuity or other contracts, which may be fixed, variable, or a combination thereof, in accordance with s. 403(b) of the Internal Revenue Code. Any individual contract or certificate shall state the annuity plan on its face page, and shall include, but not be limited to, a statement of ownership, the contract benefits, annuity income options, limitations, expense charges, and surrender charges, if any. The state shall contribute, as provided in this section, toward the purchase of such optional benefits.

(2) ELIGIBILITY FOR PARTICIPATION IN OPTIONAL PROGRAM.—

(a) Participation in the optional retirement program provided by this section shall be limited to persons who are otherwise eligible for membership or renewed membership in the Florida Retirement System and who are employed in one of the following State University System positions:

1. Positions classified as instructional and research faculty which are exempt from the career service under the provisions of s. 110.205(2)(d).

2. Positions classified as administrative and professional which are exempt from the career service under the provisions of s. 110.205(2)(d).

3. The Chancellor and the university presidents.

(b) For purposes of this section, both the appointees and employees are referred to as “employees,” and the “employer” of an appointee or employee is the individual institution within the State University System or the Board of Governors of the State University System, whichever is appropriate with respect to the particular employee or appointee.

(c) For purposes of this section, the Department of Management Services is referred to as the “department.”

(d) For purposes of this section, the authority granted to the Board of Governors of the State University System may be exercised by the Board of Governors or by the Chancellor of the State University System.

(3) ELECTION OF OPTIONAL PROGRAM.—

(a) Any eligible employee who is employed on or before March 1, 1984, may elect to participate in the optional retirement program in lieu of participation in the Florida Retirement System. Such election shall be made in writing and filed with the division and the personnel officer of the employer on or before June 1, 1984. Upon such election, participation in the optional program will take effect July 1, 1984, and election to so participate will terminate the membership of the employee in the Florida Retirement System. Any eligible employee who is employed on or before March 1, 1984, and who fails to make an election to participate in the optional program by June 1, 1984, shall be deemed to have elected to retain membership in the Florida Retirement System.

(b)1. Any employee who becomes eligible to participate in the optional retirement program by reason of initial employment commencing after March 1, 1984, but before January 1, 1993, may, within 90 days after the date of commencement of employment, elect to participate in the optional program. Such election shall be made in writing and filed with the personnel officer of the employer. The eligible employees described in this subparagraph shall be enrolled in the Florida Retirement System at the commencement of employment, with the exception of those employees who file an election with the personnel officer of the employer prior to the submission of the initial payroll for the employee. For such employees, participation will be effective on the first day of employment or on July 1, 1984, whichever is later. If an eligible employee, as described in this subparagraph, files an election to participate in the optional program within 90 days after the commencement of employment, but after the submission by the employer of the initial payroll for the employee, the employee’s participation in the optional program will not be effective until the first day of the month for which a full month’s employer contribution may be made, or until July 1, 1984, whichever is later. Any eligible employee who does not within 90 days after commencement of such employment elect to participate in the optional program shall be deemed to have elected to retain membership in the Florida Retirement System.

2. Any employee who after March 1, 1984, but before January 1, 1993, becomes eligible to participate in the optional program by reason of a change in status due to the subsequent designation of the employee’s position as one of those specified in paragraph (2)(a) or due to the employee’s appointment, promotion, transfer, or reclassification to a position specified in paragraph (2)(a) may elect to participate in the optional program. Such employee shall be notified by the employer of the change in his or her eligibility status. Such employee may, within 90 days after the date of such notification, file with the personnel officer of the employer an election in writing to participate in the optional program in lieu of participation in the Florida Retirement System. Upon such election, participation in the optional program will be effective on the first day of the month for which a full month’s employer contribution may be made or on July 1, 1984, whichever is later. Election to so participate shall terminate the membership of the employee in the Florida Retirement System. Any eligible employee who does not within 90 days after notification of his or her eligibility to participate in the optional program elect to participate in the program shall be deemed to have elected to retain membership in the Florida Retirement System.

(c) Any employee who becomes eligible to participate in the optional retirement program on or after January 1, 1993, shall be a compulsory participant of the program unless such employee elects membership in the Florida Retirement System. Such election shall be made in writing and filed with the personnel officer of the employer. Any eligible employee who fails to make such election within the prescribed time period shall be deemed to have elected to participate in the optional retirement program.

1. Any employee whose optional retirement program eligibility results from initial employment shall be enrolled in the program at the commencement of employment. If, within 90 days after commencement of employment, the employee elects membership in the Florida Retirement System, such membership shall be effective retroactive to the date of commencement of employment.

2. Any employee whose optional retirement program eligibility results from a change in status due to the subsequent designation of the employee’s position as one of those specified in paragraph (2)(a) or due to the employee’s appointment, promotion, transfer, or reclassification to a position specified in paragraph (2)(a) shall be enrolled in the optional retirement program upon such change in status and shall be notified by the employer of such action. If, within 90 days after the date of such notification, the employee elects to retain membership in the Florida Retirement System, such continuation of membership shall be retroactive to the date of the change in status.

3. Notwithstanding the provisions of this paragraph, effective July 1, 1997, any employee who is eligible to participate in the Optional Retirement Program and who fails to execute a contract with one of the approved companies and to notify the department in writing as provided in subsection (4) within 90 days after the date of eligibility shall be deemed to have elected membership in the Florida Retirement System, except as provided in s. 121.051(1)(a). This provision shall also apply to any employee who terminates employment in an eligible position before executing the required annuity contract and notifying the department. Such membership shall be retroactive to the date of eligibility, and all appropriate contributions shall be transferred to the Florida Retirement System Trust Fund and the Health Insurance Subsidy Trust Fund.

(d) Participants shall be fully and immediately vested in the optional retirement program only upon execution of a contract.

(e) The election by an eligible employee to participate in the optional retirement program shall be irrevocable for so long as the employee continues to meet the eligibility requirements specified in subsection (2), except as provided in paragraph (h) or paragraph (i). In the event that an employee participates in the optional retirement program for 90 days or more and is subsequently employed in an administrative or professional position which has been determined by the department, under subparagraph (2)(a)2., to be not otherwise eligible for participation in the optional retirement program, the employee shall continue participation in the optional program so long as the employee meets the other eligibility requirements for the program, except as provided in paragraph (h) or paragraph (i).

(f) If an employee becomes ineligible to continue participation in the optional retirement program under subsection (2), the employee shall thereafter participate in the Florida Retirement System if he or she is otherwise eligible.

(g) An eligible employee who is a member of the Florida Retirement System at the time of election to participate in the optional retirement program shall retain all retirement service credit earned under the Florida Retirement System at the rate earned. Additional service credit in the Florida Retirement System may not be earned while the employee participates in the optional program, and the employee is not eligible for disability retirement under the Florida Retirement System. An eligible employee may transfer from the Florida Retirement System to his or her accounts under the State University System Optional Retirement Program a sum representing the present value of the employee’s accumulated benefit obligation under the pension plan for any service credit accrued from the employee’s first eligible transfer date to the optional retirement program through the actual date of such transfer, if such service credit was earned from July 1, 1984, through December 31, 1992. The present value of the employee’s accumulated benefit obligation shall be calculated as described in s. 121.4501(3). Upon transfer, all service credit earned under the pension plan during this period is nullified for purposes of entitlement to a future benefit under the pension plan.

(h) A participant in the optional retirement program may not participate in more than one state-administered retirement system, plan, or class simultaneously. Except as provided in s. 121.052(6)(d), a participant who is or becomes dually employed in two or more positions covered by the Florida Retirement System, one of which is eligible for the optional program and one of which is not, may remain a member of the optional program and contributions shall be paid as required only on the salary earned in the position eligible for the optional program during the period of dual employment; or, within 90 days after becoming dually employed, he or she may elect membership in the Regular Class of the Florida Retirement System in lieu of the optional program and contributions shall be paid as required on the total salary received for all employment. At retirement, the average final compensation used to calculate any benefits for which the member becomes eligible under the Florida Retirement System must be based on all salary reported for both positions during such period of dual employment. If the member ceases to be dually employed, he or she may, within 90 days, elect to remain in the Florida Retirement System class for which he or she is eligible or to again become a participant in the optional retirement program. Failure to elect membership in the optional program within 90 days shall result in compulsory membership in the Florida Retirement System, except that a member filling a faculty position at a college that has a faculty practice plan at the University of Florida, at the Medical Center at the University of South Florida, or other state university shall again participate in the optional retirement program as required in s. 121.051(1)(a).

(i) Effective January 1, 2008, through December 31, 2008, except for an employee who is a mandatory participant of the State University System Optional Retirement Program, an employee who has elected to participate in the State University System Optional Retirement Program shall have one opportunity, at the employee’s discretion, to transfer from this program to the Florida Retirement System Pension Plan or to the investment plan, subject to the terms of the applicable contracts of the State University System Optional Retirement Program.

1. If the employee chooses to move to the investment plan, any contributions, interest, and earnings creditable to the employee under the State University System Optional Retirement Program must be retained by the employee in the State University System Optional Retirement Program, and the applicable provisions of s. 121.4501(4) shall govern the election.

2. If the employee chooses to move to the pension plan of the Florida Retirement System, the employee shall receive service credit equal to his or her years of service under the State University System Optional Retirement Program.

a. The cost for such credit must be in an amount representing the actuarial accrued liability for the affected period of service. The cost must be calculated using the discount rate and other relevant actuarial assumptions that were used to value the Florida Retirement System Pension Plan liabilities in the most recent actuarial valuation. The calculation must include any service already maintained under the pension plan in addition to the years under the State University System Optional Retirement Program. The actuarial accrued liability of any service already maintained under the pension plan must be applied as a credit to total cost resulting from the calculation. The division must ensure that the transfer sum is prepared using a formula and methodology certified by an enrolled actuary.

b. The employee must transfer from his or her State University System Optional Retirement Program account, and from other employee moneys as necessary, a sum representing the actuarial accrued liability immediately following the time of such movement, determined assuming that attained service equals the sum of service in the pension plan and service in the State University System Optional Retirement Program.

(4) CONTRIBUTIONS.—

(a)1. Through June 30, 2001, each employer shall contribute on behalf of each member of the optional retirement program an amount equal to the normal cost portion of the employer retirement contribution which would be required if the employee were a regular member of the Florida Retirement System Pension Plan, plus the portion of the contribution rate required in s. 112.363(8) that would otherwise be assigned to the Retiree Health Insurance Subsidy Trust Fund.

2. Effective July 1, 2001, through June 30, 2011, each employer shall contribute on behalf of each member of the optional retirement program an amount equal to 10.43 percent of the employee’s gross monthly compensation.

3. Effective July 1, 2011, through June 30, 2012, each member of the optional retirement program shall contribute an amount equal to the employee contribution required in s. 121.71(3). The employer shall contribute on behalf of each such member an amount equal to the difference between 10.43 percent of the employee’s gross monthly compensation and the amount equal to the employee’s required contribution based on the employee’s gross monthly compensation.

4. Effective July 1, 2012, each member of the optional retirement program shall contribute an amount equal to the employee contribution required in s. 121.71(3). The employer shall contribute on behalf of each such member an amount equal to the difference between 8.15 percent of the employee’s gross monthly compensation and the amount equal to the employee’s required contribution based on the employee’s gross monthly compensation.

5. The payment of the contributions, including contributions by the employee, shall be made by the employer to the department, which shall forward the contributions to the designated company or companies contracting for payment of benefits for members of the program. However, such contributions paid on behalf of an employee described in paragraph (3)(c) may not be forwarded to a company and do not begin to accrue interest until the employee has executed a contract and notified the department. The department shall deduct an amount from the contributions to provide for the administration of this program.

(b) Each employer shall contribute on behalf of each member of the optional retirement program an amount equal to the unfunded actuarial accrued liability portion of the employer contribution which would be required for members of the Florida Retirement System. This contribution shall be paid to the department for transfer to the Florida Retirement System Trust Fund.

(c) An Optional Retirement Program Trust Fund shall be established in the State Treasury and administered by the department to make payments to the provider companies on behalf of optional retirement program members, and to transfer the unfunded liability portion of the state optional retirement program contributions to the Florida Retirement System Trust Fund.

(d) Contributions required for social security by each employer and each employee, in the amount required for social security coverage as now or hereafter may be provided by the federal Social Security Act, shall be maintained for each member of the optional retirement program and are in addition to the retirement contributions specified in this subsection.

(e) Each member of the optional retirement program who has executed a contract may contribute by way of salary reduction or deduction a percentage amount of the employee’s gross compensation not to exceed the percentage amount contributed by the employer to the optional program, but such contribution may not exceed federal limitations. Payment of the employee’s contributions shall be made by the financial officer of the employer to the division which shall forward the contributions to the designated company or companies contracting for payment of benefits for members of the program. A member may not make, through salary reduction, any voluntary employee contributions to any other plan under s. 403(b) of the Internal Revenue Code, with the exception of a custodial account under s. 403(b)(7) of the Internal Revenue Code, until he or she has made an employee contribution to his or her optional program equal to the employer contribution. An employee is responsible for monitoring his or her individual tax-deferred income to ensure he or she does not exceed the maximum deferral amounts permitted under the Internal Revenue Code.

(f) The Optional Retirement Trust Fund may accept for deposit into member contracts contributions in the form of rollovers or direct trustee-to-trustee transfers by or on behalf of members who are reasonably determined by the department to be eligible for rollover or transfer to the optional retirement program pursuant to the Internal Revenue Code if such contributions are made in accordance with rules adopted by the department. Such contributions shall be accounted for in accordance with any applicable requirements of the Internal Revenue Code and department rules.

(g) Effective July 1, 2008, for purposes of paragraph (a) and notwithstanding s. 121.021(22)(b)1., the term “employee’s gross monthly compensation” includes salary payments made to eligible clinical faculty from a state university using funds provided by a faculty practice plan authorized by the Board of Governors of the State University System if:

1. There is no employer contribution from the state university to any other retirement program with respect to such salary payments; and

2. The employer contribution on behalf of a member of the optional retirement program with respect to such salary payments is made using funds provided by the faculty practice plan.

(5) BENEFITS.—

(a) Benefits are payable under the optional retirement program only to vested members participating in the program, or their beneficiaries as designated by the member in the contract with a provider company, and such benefits shall be paid only by the designated company in accordance with s. 403(b) of the Internal Revenue Code and the terms of the annuity contract or investment contracts applicable to the member. A benefit under the optional retirement program is a distribution requested by the member or surviving beneficiary funded in part or in whole by employer or required employee contributions, plus earnings, and includes rolling a distribution over to another qualified plan. Benefits accrue in individual accounts that are member-directed, portable, and funded by employer and employee contributions and the earnings thereon. The member must be terminated for 3 calendar months from all employment relationships with all Florida Retirement System employers to begin receiving the benefit. The department may authorize a distribution of up to 10 percent of the member’s account after being terminated from employment with all participating employers for 1 calendar month if the member has reached the normal retirement date as defined in s. 121.021. The department may adopt rules to implement this paragraph. Benefits funded by employer and required employee contributions are payable in accordance with the following terms and conditions:

1. Benefits shall be paid only to a participating member, to his or her beneficiaries, or to his or her estate, as designated by the member.

2. Benefits shall be paid by the provider company or companies in accordance with the law, the provisions of the contract, and any applicable department rule or policy.

3. In the event of a member’s death, moneys accumulated by, or on behalf of, the member, less withholding taxes remitted to the Internal Revenue Service, if any, shall be distributed to the member’s designated beneficiary or beneficiaries, or to the member’s estate, as if the member retired on the date of death, as provided in paragraph (d). No other death benefits are available to survivors of members under the optional retirement program except for such benefits, or coverage for such benefits, as are separately afforded by the employer, at the employer’s discretion.

(b) Benefits, including employee contributions, are not payable for employee hardships, unforeseeable emergencies, loans, medical expenses, educational expenses, purchase of a principal residence, payments necessary to prevent eviction or foreclosure on an employee’s principal residence, or any other reason except a requested distribution for retirement, a mandatory de minimis distribution authorized by the administrator, or a required minimum distribution provided pursuant to the Internal Revenue Code.

(c) Upon receipt by the provider company of a properly executed application for distribution of benefits, the total accumulated benefit is payable to the participating member as:

1. A lump-sum distribution to the member;

2. A lump-sum direct rollover distribution whereby all accrued benefits, plus interest and investment earnings, are paid from the member’s account directly to an eligible retirement plan, as defined in s. 402(c)(8)(B) of the Internal Revenue Code, on behalf of the member;

3. Periodic distributions;

4. A partial lump-sum payment whereby a portion of the accrued benefit is paid to the member and the remaining amount is transferred to an eligible retirement plan, as defined in s. 402(c)(8)(B) of the Internal Revenue Code, on behalf of the member; or

5. Such other distribution options as are provided in the member’s optional retirement program contract.

(d) Survivor benefits are payable as:

1. A lump-sum distribution payable to the beneficiaries or to the deceased member’s estate;

2. An eligible rollover distribution on behalf of the surviving spouse of a deceased member, whereby all accrued benefits, plus interest and investment earnings, are paid from the deceased member’s account directly to an eligible retirement plan, as described in s. 402(c)(8)(B) of the Internal Revenue Code, on behalf of the surviving spouse;

3. Such other distribution options as are provided in the member’s optional retirement program contract; or

4. A partial lump-sum payment whereby a portion of the accrued benefit is paid to the deceased member’s surviving spouse or other designated beneficiaries, less withholding taxes remitted to the Internal Revenue Service, if any, and the remaining amount is transferred directly to an eligible retirement plan, as described in s. 402(c)(8)(B) of the Internal Revenue Code, on behalf of the surviving spouse. The proportions must be specified by the member or the surviving beneficiary.

This paragraph does not abrogate other applicable provisions of state or federal law providing payment of death benefits.

(e) The benefits payable to any person under the optional retirement program, and any contribution accumulated under such program, are not subject to assignment, execution, or attachment or to any legal process.

(f) A participating member who chooses to receive his or her benefits must be terminated for 3 calendar months to be eligible to receive benefits funded by employer and employee contributions. The member must notify the provider company of the date he or she wishes benefits funded by required employer and employee contributions to begin and must be terminated as defined in s. 121.021 after the initial benefit payment or distribution is received. Benefits may be deferred until the member chooses to make such application.

(g) Benefits funded by the participating member’s voluntary personal contributions may be paid out after termination from employment with all participating employers for 3 calendar months and in any form within the limits provided in the contract between the member and the provider company. The member shall notify the provider company regarding the date and provisions under which he or she wants to receive the employee-funded portion of the plan.

(h) For purposes of this section, “retiree” means a former participating member of the optional retirement program who has terminated employment and has taken a distribution as provided in this subsection, except for a mandatory distribution of a de minimis account authorized by the department.

(6) ADMINISTRATION OF PROGRAM.—

(a) The optional retirement program authorized by this section shall be administered by the department. The department shall adopt rules establishing the responsibilities of the institutions in the State University System in administering the optional retirement program. The 1Board of Regents shall, no more than 90 days after July 1, 1983, submit to the department its recommendations for the contracts to be offered by the companies chosen by the department. Effective July 1, 2001, the State Board of Education shall submit to the department its recommendations for the contracts to be offered by the companies chosen by the department. Effective July 1, 2007, the Board of Governors of the State University System shall submit recommendations on contracts within 90 days after request by the department. The recommendations of the board shall include the following:

1. The nature and extent of the rights and benefits in relation to the required contributions; and

2. The suitability of the rights and benefits to the needs of the participants and the interests of the institutions in the recruitment and retention of eligible employees.

(b) After receiving and considering the recommendations of the Board of Governors of the State University System, the department shall designate no more than six companies from which contracts may be purchased under the program and shall approve the form and content of the optional retirement program contracts. Any domestic company that has been designated as of July 1, 2005, shall be included in the six companies until expiration of its existing contract with the department. The domestic company may assign its contract with the department to an affiliated qualified company that is wholly owned by the domestic company’s parent company and has assumed 100 percent of the responsibility for the contracts purchased from the domestic company.

(c) Effective July 1, 1997, the State Board of Administration shall review and make recommendations to the department on the acceptability of all investment products proposed by provider companies of the optional retirement program before they are offered through annuity contracts to the participants and may advise the department of any changes necessary to ensure that the optional retirement program offers an acceptable mix of investment products. The department shall make the final determination as to whether an investment product will be approved for the program.

(d) The provisions of each contract applicable to a participant in the optional retirement program shall be contained in a written program description which shall include a report of pertinent financial and actuarial information on the solvency and actuarial soundness of the program and the benefits applicable to the participant. Such description shall be furnished by the companies to each participant in the program and to the department upon commencement of participation in the program and annually thereafter.

(e) The department shall ensure that each participant in the optional retirement program is provided an accounting of the total contribution and the annual contribution made by and on behalf of such participant.

(7) PROCUREMENT OF ADDITIONAL PROVIDERS.—If the department chooses to designate an additional provider company from which contracts may be purchased under the program as provided in paragraph (6)(b), the department shall conduct a competitive procurement and the designation of the additional provider is effective until December 31, 2014. All companies seeking a designation that is effective on or after January 1, 2015, shall participate together in a separate competitive procurement conducted by the department for the purpose of selecting the total number of provider companies authorized in paragraph (6)(b) and deemed reasonable and prudent by the department.

History.—s. 1, ch. 83-197; s. 1, ch. 86-255; s. 9, ch. 87-373; s. 15, ch. 88-382; s. 4, ch. 89-126; s. 34, ch. 89-526; s. 18, ch. 90-274; s. 10, ch. 92-122; s. 60, ch. 92-279; s. 55, ch. 92-326; s. 5, ch. 93-285; s. 34, ch. 94-249; s. 1431, ch. 95-147; s. 17, ch. 97-180; s. 14, ch. 98-138; s. 6, ch. 99-7; s. 1, ch. 99-252; s. 51, ch. 99-255; s. 14, ch. 99-392; s. 5, ch. 2001-262; s. 7, ch. 2002-273; s. 4, ch. 2005-134; s. 3, ch. 2005-253; s. 3, ch. 2007-92; s. 16, ch. 2007-217; s. 5, ch. 2008-139; s. 17, ch. 2009-209; s. 24, ch. 2011-68; s. 1, ch. 2012-10; s. 3, ch. 2012-146; s. 8, ch. 2012-222.

1Note.—Abolished by s. 3, ch. 2001-170.



121.355 - Community College Optional Retirement Program and State University System Optional Retirement Program member transfer.

121.355 Community College Optional Retirement Program and State University System Optional Retirement Program member transfer.—Effective January 1, 2009, through December 31, 2009, an employee who is a former member of the Community College Optional Retirement Program or the State University System Optional Retirement Program and present mandatory member of the Florida Retirement System Pension Plan may receive service credit equal to his or her years of service under the Community College Optional Retirement Program or the State University System Optional Retirement Program under the following conditions:

(1) The cost for such credit must represent the actuarial accrued liability for the affected period of service. The cost shall be calculated using the discount rate and other relevant actuarial assumptions that were used to value the Florida Retirement System Pension Plan liabilities in the most recent actuarial valuation. The calculation must include any service already maintained under the pension plan in addition to the years under the Community College Optional Retirement Program or the State University System Optional Retirement Program. The actuarial accrued liability of any service already maintained under the pension plan shall be applied as a credit to total cost resulting from the calculation. The division shall ensure that the transfer sum is prepared using a formula and methodology certified by an enrolled actuary.

(2) The employee must transfer from his or her Community College Optional Retirement Program account or State University System Optional Retirement Program account, subject to the terms of the applicable optional retirement program contract, and from other employee moneys as necessary, a sum representing the actuarial accrued liability immediately following the time of such movement, determined assuming that attained service equals the sum of service in the pension plan and service in the Community College Optional Retirement Program or State University System Optional Retirement Program.

(3) The employee may not receive service credit for a period of mandatory participation in the State University Optional Retirement Program or for a period for which a distribution was received from the Community College Optional Retirement Program or State University System Optional Retirement Program.

History.—s. 6, ch. 2008-139; s. 25, ch. 2011-68.



121.40 - Cooperative extension personnel at the Institute of Food and Agricultural Sciences; supplemental retirement benefits.

121.40 Cooperative extension personnel at the Institute of Food and Agricultural Sciences; supplemental retirement benefits.—

(1) SHORT TITLE.—This section shall be known and may be cited as the “Institute of Food and Agricultural Sciences Supplemental Retirement Act.”

(2) PURPOSE.—The purpose of this act is to provide a supplement to the monthly retirement benefits being paid under the federal Civil Service Retirement System to, or with respect to, certain retired employees of the Institute of Food and Agricultural Sciences at the University of Florida, whose positions were ineligible for coverage under a state-supported retirement system.

(3) DEFINITIONS.—The definitions provided in s. 121.021 shall not apply to this program except when specifically cited. For the purposes of this section, the following words or phrases have the respective meanings set forth:

(a) “Institute” means the Institute of Food and Agricultural Sciences of the University of Florida.

(b) “Department” means the Department of Management Services.

(c) “Participant” means any employee of the institute who is eligible to receive a supplemental benefit under this program as provided in subsection (4).

(d) “Trust fund” means the Florida Retirement System Trust Fund.

(e) “Creditable service” means any service subsequent to December 1, 1970, with the institute as a cooperative extension employee holding both state and federal appointments, that is credited for retirement purposes by the institute toward a federal Civil Service Retirement System annuity.

(4) ELIGIBILITY FOR SUPPLEMENT.—To be eligible for a benefit under this program pursuant to the provisions of this section, a person must meet all of the following eligibility criteria:

(a) The person must have held both state and federal appointments while employed at the institute, and have completed 10 years of creditable service with the institute, subsequent to December 1, 1970.

(b) The person must be participating in the federal Civil Service Retirement System based on service at the institute.

(c) The person must have retired from the institute on or after January 1, 1985, and must have been eligible for benefits under the federal Civil Service Retirement System commencing immediately upon the termination of service with the institute.

(d) The person must have attained the age of 62.

(e) The person must not be entitled to any benefit from a state-supported retirement system or from social security based upon service as a cooperative extension employee of the institute. Participation in the Institute of Food and Agricultural Sciences Supplemental Retirement Program shall not constitute membership in the Florida Retirement System.

(f) The person must have been employed with the institute prior to, and on, July 1, 1983.

(5) SUPPLEMENT AMOUNT.—The supplemental payment shall provide a benefit to the retiree equal to the amount by which the retirement annuity, without a survivor benefit, earned by the employee under the federal Civil Service Retirement System with respect to service as a cooperative extension employee of the institute after December 1, 1970, is inferior to:

(a) An amount equal to the option one retirement benefit that the employee would have been entitled to receive at his or her normal retirement age under the Florida Retirement System, attributable only to creditable service after December 1, 1970, as a cooperative extension employee of the institute, excluding any past or prior service credit, had such employee been a member of the Florida Retirement System; plus

(b) An amount equal to the primary insurance amount that the individual employee would have been entitled to receive under social security at age 62 had he or she been covered for such employment, such amount to be computed in accordance with the Social Security Act only with respect to employment as a cooperative extension employee of the institute after December 1, 1970.

(6) PAYMENT OF SUPPLEMENT.—Any participant who retires on or after January 1, 1985, from the federal Civil Service Retirement System as a cooperative extension employee of the institute at the University of Florida and who satisfies all of the eligibility criteria specified in subsection (4) shall be entitled to receive a supplemental benefit under this program computed in accordance with subsection (5), to begin July 1, 1985, or the month of retirement, or the month in which the participant becomes age 62, whichever is later. Upon application to the administrator, the participant shall receive a monthly supplemental benefit which shall commence on the last day of the month of retirement and shall be payable on the last day of the month thereafter during his or her lifetime. A participant may have federal income tax and health insurance premiums deducted from his or her monthly supplemental benefit in the same manner as provided in s. 121.091(14)(a) and (b) for monthly retirement benefits under the Florida Retirement System.

(7) OPTIONAL FORMS OF SUPPLEMENTAL RETIREMENT BENEFITS.—Prior to the receipt of the first monthly supplemental retirement payment under this program, a participant shall elect to receive the supplemental retirement benefits to which he or she is entitled under subsection (6) in accordance with s. 121.091(6).

(8) DEATH BENEFITS.—

(a) If the employment of a participant of this program is terminated by reason of his or her death subsequent to the completion of 10 years of creditable service with the institute but prior to his or her actual retirement, such 10-year period having commenced on or after December 1, 1970, it shall be assumed that the participant had met all of the eligibility requirements under this section and had retired from the federal Civil Service Retirement System and under this section as of the date of death, having elected, in accordance with subsection (7), the optional form of supplemental payment most favorable to his or her beneficiary, as determined by the administrator. The monthly supplemental benefit provided in this paragraph shall be paid to the participant’s beneficiary (spouse or other financial dependent) upon such beneficiary’s attaining the age of 62 and shall be paid thereafter for the beneficiary’s lifetime.

(b) If a participant of this program dies subsequent to his or her actual retirement under the federal Civil Service Retirement System but prior to attaining age 62, and such participant was otherwise eligible for supplemental benefits under this section, it shall be assumed that the participant had met all of the eligibility requirements under this section and had retired as of the date of death, having elected, in accordance with subsection (7), the optional form of supplemental payment most favorable to his or her beneficiary, as determined by the administrator. The monthly supplemental benefit provided in this paragraph shall be paid to the participant’s beneficiary (spouse or other financial dependent) upon such beneficiary’s attaining the age of 62 and shall be paid thereafter for the beneficiary’s lifetime.

(9) DESIGNATION OF BENEFICIARIES.—Each participant of this program may designate beneficiaries in accordance with s. 121.091(8).

(10) COST-OF-LIVING ADJUSTMENT OF SUPPLEMENTAL BENEFITS.—On each July 1, the supplemental benefit of each retired participant of this program and each annuitant thereof shall be adjusted as provided in s. 121.101.

(11) EMPLOYMENT AFTER RETIREMENT: LIMITATION.—Any person who is receiving a supplemental retirement benefit under this program may be reemployed by any private or public employer after retirement and receive supplemental retirement benefits pursuant to this section and compensation from his or her employer, without any limitations. However, if a retired participant who is receiving a supplemental retirement benefit under this section is reemployed at the institute in a position as a cooperative extension employee of the institute, he or she shall forfeit all rights to supplemental retirement benefits in accordance with the eligibility provisions of paragraph (4)(e).

(12) CONTRIBUTIONS.—

(a) For the purpose of funding the supplemental benefits provided by this section, the institute is authorized and required to pay, commencing July 1, 1985, the necessary monthly contributions from its appropriated budget. These amounts shall be paid into the Florida Retirement System Trust Fund.

(b) The monthly contributions required to be paid pursuant to paragraph (a) on the gross monthly salaries, from all sources with respect to such employment, paid to those employees of the institute who hold both state and federal appointments and who participate in the federal Civil Service Retirement System shall be as follows:

(13) ADMINISTRATION OF PROGRAM.—

(a) The department shall make such rules as are necessary for the effective and efficient administration of this program. The secretary of the department shall be the administrator of the program. The funds to pay the expenses for such administration shall be appropriated from the interest earned on investments made for the Florida Retirement System Trust Fund.

(b) The department may require oaths, by affidavit or otherwise, and acknowledgments from persons in connection with the administration of its duties and responsibilities under this section.

History.—s. 1, ch. 84-358; s. 6, ch. 85-246; s. 16, ch. 88-382; s. 19, ch. 90-274; s. 11, ch. 92-122; s. 61, ch. 92-279; s. 55, ch. 92-326; s. 10, ch. 93-193; s. 9, ch. 94-259; s. 1432, ch. 95-147; s. 19, ch. 95-154; s. 8, ch. 96-423; s. 15, ch. 98-138; s. 13, ch. 98-413; s. 56, ch. 99-2; s. 52, ch. 99-255; s. 15, ch. 99-392; s. 4, ch. 2001-262; s. 6, ch. 2003-260; s. 2, ch. 2005-93; s. 3, ch. 2007-100.

Note.—Former s. 240.508.






Part II - PUBLIC EMPLOYEE OPTIONAL RETIREMENTPROGRAM (ss. 121.4501-121.5912)

121.4501 - Florida Retirement System Investment Plan.

121.4501 Florida Retirement System Investment Plan.—

(1) The Trustees of the State Board of Administration shall establish a defined contribution program called the “Florida Retirement System Investment Plan” or “investment plan” for members of the Florida Retirement System under which retirement benefits will be provided for eligible employees who elect to participate in the program. The retirement benefits shall be provided through member-directed investments, in accordance with s. 401(a) of the Internal Revenue Code and related regulations. The employer and employee shall make contributions, as provided in this section and ss. 121.571 and 121.71, to the Florida Retirement System Investment Plan Trust Fund toward the funding of benefits.

(2) DEFINITIONS.—As used in this part, the term:

(a) “Approved provider” or “provider” means a private sector company that is selected and approved by the state board to offer one or more investment products or services to the investment plan. The term includes a bundled provider that offers members a range of individually allocated or unallocated investment products and may offer a range of administrative and customer services, which may include accounting and administration of individual member benefits and contributions; individual member recordkeeping; asset purchase, control, and safekeeping; direct execution of the member’s instructions as to asset and contribution allocation; calculation of daily net asset values; direct access to member account information; periodic reporting to members, at least quarterly, on account balances and transactions; guidance, advice, and allocation services directly relating to the provider’s own investment options or products, but only if the bundled provider complies with the standard of care of s. 404(a)(1)(A-B) of the Employee Retirement Income Security Act of 1974 (ERISA), and if providing such guidance, advice, or allocation services does not constitute a prohibited transaction under s. 4975(c)(1) of the Internal Revenue Code or s. 406 of ERISA, notwithstanding that such prohibited transaction provisions do not apply to the retirement program; a broad array of distribution options; asset allocation; and retirement counseling and education. Private sector companies include investment management companies, insurance companies, depositories, and mutual fund companies.

(b) “Average monthly compensation” means one-twelfth of average final compensation as defined in s. 121.021.

(c) “Covered employment” means employment in a regularly established position as defined in s. 121.021.

(d) “Electronic means” means by telephone, if the required information is received on a recorded line, or through Internet access, if the required information is captured online.

(e) “Eligible employee” means an officer or employee, as defined in s. 121.021, who:

1. Is a member of, or is eligible for membership in, the Florida Retirement System, including any renewed member of the Florida Retirement System initially enrolled before July 1, 2010; or

2. Participates in, or is eligible to participate in, the Senior Management Service Optional Annuity Program as established under s. 121.055(6), the State Community College System Optional Retirement Program as established under s. 121.051(2)(c), or the State University System Optional Retirement Program established under s. 121.35.

The term does not include any member participating in the Deferred Retirement Option Program established under s. 121.091(13), a retiree of a state-administered retirement system initially reemployed in a regularly established position on or after July 1, 2010, or a mandatory participant of the State University System Optional Retirement Program established under s. 121.35.

(f) “Employer” means an employer, as defined in s. 121.021, of an eligible employee.

(g) “Florida Retirement System Investment Plan” or “investment plan” means the defined contribution program established under this part.

(h) “Florida Retirement System Pension Plan” or “pension plan” means the defined benefit program of the Florida Retirement System administered under part I of this chapter.

(i) “Member” or “employee” means an eligible employee who enrolls in the investment plan as provided in subsection (4), a terminated Deferred Retirement Option Program member as described in subsection (21), or a beneficiary or alternate payee of a member or employee.

(j) “Member contributions” or “employee contributions” means the sum of all amounts deducted from the salary of a member by his or her employer in accordance with s. 121.71(3) and credited to his or her individual account in the investment plan, plus any earnings on such amounts and any contributions specified in paragraph (5)(e).

(k) “Retiree” means a former member of the investment plan who has terminated employment and taken a distribution of vested employee or employer contributions as provided in s. 121.591, except for a mandatory distribution of a de minimis account authorized by the state board or a minimum required distribution provided by s. 401(a)(9) of the Internal Revenue Code.

(l) “Vested” or “vesting” means the guarantee that a member is eligible to receive a retirement benefit upon completion of the required years of service under the investment plan.

(3) RETIREMENT SERVICE CREDIT; TRANSFER OF BENEFITS.—

(a) An eligible employee who is employed in a regularly established position by a state employer on June 1, 2002; by a district school board employer on September 1, 2002; or by a local employer on December 1, 2002, and who is a member of the pension plan at the time of his or her election to participate in the investment plan shall retain all retirement service credit earned under the pension plan as credited under the system and is entitled to a deferred benefit upon termination. However, election to enroll in the investment plan terminates the active membership of the employee in the pension plan, and the service of a member in the investment plan is not creditable under the pension plan for purposes of benefit accrual but is creditable for purposes of vesting.

(b) Notwithstanding paragraph (a), an eligible employee who elects to participate in the investment plan and establishes one or more individual member accounts may elect to transfer to the investment plan a sum representing the present value of the employee’s accumulated benefit obligation under the pension plan. Upon transfer, all service credit earned under the pension plan is nullified for purposes of entitlement to a future benefit under the pension plan. A member may not transfer the accumulated benefit obligation balance from the pension plan after the time period for enrolling in the investment plan has expired.

1. For purposes of this subsection, the present value of the member’s accumulated benefit obligation is based upon the member’s estimated creditable service and estimated average final compensation under the pension plan, subject to recomputation under subparagraph 2. For state employees, initial estimates shall be based upon creditable service and average final compensation as of midnight on June 30, 2002; for district school board employees, initial estimates shall be based upon creditable service and average final compensation as of midnight on September 30, 2002; and for local government employees, initial estimates shall be based upon creditable service and average final compensation as of midnight on December 31, 2002. The dates specified are the “estimate date” for these employees. The actuarial present value of the employee’s accumulated benefit obligation shall be based on the following:

a. The discount rate and other relevant actuarial assumptions used to value the Florida Retirement System Trust Fund at the time the amount to be transferred is determined, consistent with the factors provided in sub-subparagraphs b. and c.

b. A benefit commencement age, based on the member’s estimated creditable service as of the estimate date.

c. Except as provided under sub-subparagraph d., for a member initially enrolled:

(I) Before July 1, 2011, the benefit commencement age is the younger of the following, but may not be younger than the member’s age as of the estimate date:

(A) Age 62; or

(B) The age the member would attain if the member completed 30 years of service with an employer, assuming the member worked continuously from the estimate date, and disregarding any vesting requirement that would otherwise apply under the pension plan.

(II) On or after July 1, 2011, the benefit commencement age is the younger of the following, but may not be younger than the member’s age as of the estimate date:

(A) Age 65; or

(B) The age the member would attain if the member completed 33 years of service with an employer, assuming the member worked continuously from the estimate date, and disregarding any vesting requirement that would otherwise apply under the pension plan.

d. For members of the Special Risk Class and for members of the Special Risk Administrative Support Class entitled to retain the special risk normal retirement date:

(I) Initially enrolled before July 1, 2011, the benefit commencement age is the younger of the following, but may not be younger than the member’s age as of the estimate date:

(A) Age 55; or

(B) The age the member would attain if the member completed 25 years of service with an employer, assuming the member worked continuously from the estimate date, and disregarding any vesting requirement that would otherwise apply under the pension plan.

(II) Initially enrolled on or after July 1, 2011, the benefit commencement age is the younger of the following, but may not be younger than the member’s age as of the estimate date:

(A) Age 60; or

(B) The age the member would attain if the member completed 30 years of service with an employer, assuming the member worked continuously from the estimate date, and disregarding any vesting requirement that would otherwise apply under the pension plan.

e. The calculation must disregard vesting requirements and early retirement reduction factors that would otherwise apply under the pension plan.

2. For each member who elects to transfer moneys from the pension plan to his or her account in the investment plan, the division shall recompute the amount transferred under subparagraph 1. within 60 days after the actual transfer of funds based upon the member’s actual creditable service and actual final average compensation as of the initial date of participation in the investment plan. If the recomputed amount differs from the amount transferred by $10 or more, the division shall:

a. Transfer, or cause to be transferred, from the Florida Retirement System Trust Fund to the member’s account the excess, if any, of the recomputed amount over the previously transferred amount together with interest from the initial date of transfer to the date of transfer under this subparagraph, based upon the effective annual interest equal to the assumed return on the actuarial investment which was used in the most recent actuarial valuation of the system, compounded annually.

b. Transfer, or cause to be transferred, from the member’s account to the Florida Retirement System Trust Fund the excess, if any, of the previously transferred amount over the recomputed amount, together with interest from the initial date of transfer to the date of transfer under this subparagraph, based upon 6 percent effective annual interest, compounded annually, pro rata based on the member’s allocation plan.

3. If contribution adjustments are made as a result of employer errors or corrections, including plan corrections, following recomputation of the amount transferred under subparagraph 1., the member is entitled to the additional contributions or is responsible for returning any excess contributions resulting from the correction. However, any return of such erroneous excess pretax contribution by the plan must be made within the period allowed by the Internal Revenue Service. The present value of the member’s accumulated benefit obligation shall not be recalculated.

4. As directed by the member, the state board shall transfer or cause to be transferred the appropriate amounts to the designated accounts within 30 days after the effective date of the member’s participation in the investment plan unless the major financial markets for securities available for a transfer are seriously disrupted by an unforeseen event that causes the suspension of trading on any national securities exchange in the country where the securities were issued. In that event, the 30-day period may be extended by a resolution of the state board. Transfers are not commissionable or subject to other fees and may be in the form of securities or cash, as determined by the state board. Such securities are valued as of the date of receipt in the member’s account.

5. If the state board or the division receives notification from the United States Internal Revenue Service that this paragraph or any portion of this paragraph will cause the retirement system, or a portion thereof, to be disqualified for tax purposes under the Internal Revenue Code, the portion that will cause the disqualification does not apply. Upon such notice, the state board and the division shall notify the presiding officers of the Legislature.

(4) PARTICIPATION; ENROLLMENT.—

(a)1. With respect to an eligible employee who is employed in a regularly established position on June 1, 2002, by a state employer:

a. Any such employee may elect to participate in the investment plan in lieu of retaining his or her membership in the pension plan. The election must be made in writing or by electronic means and must be filed with the third-party administrator by August 31, 2002, or, in the case of an active employee who is on a leave of absence on April 1, 2002, by the last business day of the 5th month following the month the leave of absence concludes. This election is irrevocable, except as provided in paragraph (g). Upon making such election, the employee shall be enrolled as a member of the investment plan, the employee’s membership in the Florida Retirement System is governed by the provisions of this part, and the employee’s membership in the pension plan terminates. The employee’s enrollment in the investment plan is effective the first day of the month for which a full month’s employer contribution is made to the investment plan.

b. Any such employee who fails to elect to participate in the investment plan within the prescribed time period is deemed to have elected to retain membership in the pension plan, and the employee’s option to elect to participate in the investment plan is forfeited.

2. With respect to employees who become eligible to participate in the investment plan by reason of employment in a regularly established position with a state employer commencing after April 1, 2002:

a. Any such employee shall, by default, be enrolled in the pension plan at the commencement of employment, and may, by the last business day of the 5th month following the employee’s month of hire, elect to participate in the investment plan. The employee’s election must be made in writing or by electronic means and must be filed with the third-party administrator. The election to participate in the investment plan is irrevocable, except as provided in paragraph (g).

b. If the employee files such election within the prescribed time period, enrollment in the investment plan is effective on the first day of employment. The retirement contributions paid through the month of the employee plan change shall be transferred to the investment program, and, effective the first day of the next month, the employer and employee must pay the applicable contributions based on the employee membership class in the program.

c. An employee who fails to elect to participate in the investment plan within the prescribed time period is deemed to have elected to retain membership in the pension plan, and the employee’s option to elect to participate in the investment plan is forfeited.

3. With respect to employees who become eligible to participate in the investment plan pursuant to s. 121.051(2)(c)3. or s. 121.35(3)(i), the employee may elect to participate in the investment plan in lieu of retaining his or her membership in the State Community College System Optional Retirement Program or the State University System Optional Retirement Program. The election must be made in writing or by electronic means and must be filed with the third-party administrator. This election is irrevocable, except as provided in paragraph (g). Upon making such election, the employee shall be enrolled as a member in the investment plan, the employee’s membership in the Florida Retirement System is governed by the provisions of this part, and the employee’s participation in the State Community College System Optional Retirement Program or the State University System Optional Retirement Program terminates. The employee’s enrollment in the investment plan is effective on the first day of the month for which a full month’s employer and employee contribution is made to the investment plan.

4. For purposes of this paragraph, “state employer” means any agency, board, branch, commission, community college, department, institution, institution of higher education, or water management district of the state, which participates in the Florida Retirement System for the benefit of certain employees.

(b)1. With respect to an eligible employee who is employed in a regularly established position on September 1, 2002, by a district school board employer:

a. Any such employee may elect to participate in the investment plan in lieu of retaining his or her membership in the pension plan. The election must be made in writing or by electronic means and must be filed with the third-party administrator by November 30, or, in the case of an active employee who is on a leave of absence on July 1, 2002, by the last business day of the 5th month following the month the leave of absence concludes. This election is irrevocable, except as provided in paragraph (g). Upon making such election, the employee shall be enrolled as a member of the investment plan, the employee’s membership in the Florida Retirement System is governed by the provisions of this part, and the employee’s membership in the pension plan terminates. The employee’s enrollment in the investment plan is effective the first day of the month for which a full month’s employer contribution is made to the investment program.

b. Any such employee who fails to elect to participate in the investment plan within the prescribed time period is deemed to have elected to retain membership in the pension plan, and the employee’s option to elect to participate in the investment plan is forfeited.

2. With respect to employees who become eligible to participate in the investment plan by reason of employment in a regularly established position with a district school board employer commencing after July 1, 2002:

a. Any such employee shall, by default, be enrolled in the pension plan at the commencement of employment, and may, by the last business day of the 5th month following the employee’s month of hire, elect to participate in the investment plan. The employee’s election must be made in writing or by electronic means and must be filed with the third-party administrator. The election to participate in the investment plan is irrevocable, except as provided in paragraph (g).

b. If the employee files such election within the prescribed time period, enrollment in the investment plan is effective on the first day of employment. The employer retirement contributions paid through the month of the employee plan change shall be transferred to the investment plan, and, effective the first day of the next month, the employer shall pay the applicable contributions based on the employee membership class in the investment plan.

c. Any such employee who fails to elect to participate in the investment plan within the prescribed time period is deemed to have elected to retain membership in the pension plan, and the employee’s option to elect to participate in the investment plan is forfeited.

3. For purposes of this paragraph, “district school board employer” means any district school board that participates in the Florida Retirement System for the benefit of certain employees, or a charter school or charter technical career center that participates in the Florida Retirement System as provided in s. 121.051(2)(d).

(c)1. With respect to an eligible employee who is employed in a regularly established position on December 1, 2002, by a local employer:

a. Any such employee may elect to participate in the investment plan in lieu of retaining his or her membership in the pension plan. The election must be made in writing or by electronic means and must be filed with the third-party administrator by February 28, 2003, or, in the case of an active employee who is on a leave of absence on October 1, 2002, by the last business day of the 5th month following the month the leave of absence concludes. This election is irrevocable, except as provided in paragraph (g). Upon making such election, the employee shall be enrolled as a participant of the investment plan, the employee’s membership in the Florida Retirement System is governed by the provisions of this part, and the employee’s membership in the pension plan terminates. The employee’s enrollment in the investment plan is effective the first day of the month for which a full month’s employer contribution is made to the investment plan.

b. Any such employee who fails to elect to participate in the investment plan within the prescribed time period is deemed to have elected to retain membership in the pension plan, and the employee’s option to elect to participate in the investment plan is forfeited.

2. With respect to employees who become eligible to participate in the investment plan by reason of employment in a regularly established position with a local employer commencing after October 1, 2002:

a. Any such employee shall, by default, be enrolled in the pension plan at the commencement of employment, and may, by the last business day of the 5th month following the employee’s month of hire, elect to participate in the investment plan. The employee’s election must be made in writing or by electronic means and must be filed with the third-party administrator. The election to participate in the investment plan is irrevocable, except as provided in paragraph (g).

b. If the employee files such election within the prescribed time period, enrollment in the investment plan is effective on the first day of employment. The employer retirement contributions paid through the month of the employee plan change shall be transferred to the investment plan, and, effective the first day of the next month, the employer shall pay the applicable contributions based on the employee membership class in the investment plan.

c. Any such employee who fails to elect to participate in the investment plan within the prescribed time period is deemed to have elected to retain membership in the pension plan, and the employee’s option to elect to participate in the investment plan is forfeited.

3. For purposes of this paragraph, “local employer” means any employer not included in paragraph (a) or paragraph (b).

(d) Contributions available for self-direction by a member who has not selected one or more specific investment products shall be allocated as prescribed by the state board. The third-party administrator shall notify the member at least quarterly that the member should take an affirmative action to make an asset allocation among the investment products.

(e) On or after July 1, 2011, a member of the pension plan who obtains a refund of employee contributions retains his or her prior plan choice upon return to employment in a regularly established position with a participating employer.

(f) A member of the investment plan who takes a distribution of any contributions from his or her investment plan account is considered a retiree. A retiree who is initially reemployed in a regularly established position on or after July 1, 2010, is not eligible to be enrolled in renewed membership.

(g) After the period during which an eligible employee had the choice to elect the pension plan or the investment plan, or the month following the receipt of the eligible employee’s plan election, if sooner, the employee shall have one opportunity, at the employee’s discretion, to choose to move from the pension plan to the investment plan or from the investment plan to the pension plan. Eligible employees may elect to move between plans only if they are earning service credit in an employer-employee relationship consistent with s. 121.021(17)(b), excluding leaves of absence without pay. Effective July 1, 2005, such elections are effective on the first day of the month following the receipt of the election by the third-party administrator and are not subject to the requirements regarding an employer-employee relationship or receipt of contributions for the eligible employee in the effective month, except when the election is received by the third-party administrator. This paragraph is contingent upon approval by the Internal Revenue Service.

1. If the employee chooses to move to the investment plan, the provisions of subsection (3) govern the transfer.

2. If the employee chooses to move to the pension plan, the employee must transfer from his or her investment plan account, and from other employee moneys as necessary, a sum representing the present value of that employee’s accumulated benefit obligation immediately following the time of such movement, determined assuming that attained service equals the sum of service in the pension plan and service in the investment plan. Benefit commencement occurs on the first date the employee is eligible for unreduced benefits, using the discount rate and other relevant actuarial assumptions that were used to value the pension plan liabilities in the most recent actuarial valuation. For any employee who, at the time of the second election, already maintains an accrued benefit amount in the pension plan, the then-present value of the accrued benefit is deemed part of the required transfer amount. The division must ensure that the transfer sum is prepared using a formula and methodology certified by an enrolled actuary. A refund of any employee contributions or additional member payments made which exceed the employee contributions that would have accrued had the member remained in the pension plan and not transferred to the investment plan is not permitted.

3. Notwithstanding subparagraph 2., an employee who chooses to move to the pension plan and who became eligible to participate in the investment plan by reason of employment in a regularly established position with a state employer after June 1, 2002; a district school board employer after September 1, 2002; or a local employer after December 1, 2002, must transfer from his or her investment plan account, and from other employee moneys as necessary, a sum representing the employee’s actuarial accrued liability. A refund of any employee contributions or additional participant payments made which exceed the employee contributions that would have accrued had the member remained in the pension plan and not transferred to the investment plan is not permitted.

4. An employee’s ability to transfer from the pension plan to the investment plan pursuant to paragraphs (a)-(d), and the ability of a current employee to have an option to later transfer back into the pension plan under subparagraph 2., shall be deemed a significant system amendment. Pursuant to s. 121.031(4), any resulting unfunded liability arising from actual original transfers from the pension plan to the investment plan must be amortized within 30 plan years as a separate unfunded actuarial base independent of the reserve stabilization mechanism defined in s. 121.031(3)(f). For the first 25 years, a direct amortization payment may not be calculated for this base. During this 25-year period, the separate base shall be used to offset the impact of employees exercising their second program election under this paragraph. The actuarial funded status of the pension plan will not be affected by such second program elections in any significant manner, after due recognition of the separate unfunded actuarial base. Following the initial 25-year period, any remaining balance of the original separate base shall be amortized over the remaining 5 years of the required 30-year amortization period.

5. If the employee chooses to transfer from the investment plan to the pension plan and retains an excess account balance in the investment plan after satisfying the buy-in requirements under this paragraph, the excess may not be distributed until the member retires from the pension plan. The excess account balance may be rolled over to the pension plan and used to purchase service credit or upgrade creditable service in the pension plan.

(5) CONTRIBUTIONS.—

(a) The employee and employer shall make the required contributions to the investment plan based on a percentage of the employee’s gross monthly compensation, as provided in part III of this chapter.

(b) Employee contributions shall be paid as provided in s. 121.71.

(c) The state board, acting as plan fiduciary, must ensure that all plan assets are held in a trust, pursuant to s. 401 of the Internal Revenue Code. The fiduciary must ensure that such contributions are allocated as follows:

1. The employer and employee contribution portion earmarked for member accounts shall be used to purchase interests in the appropriate investment vehicles as specified by the member, or in accordance with paragraph (4)(d).

2. The employer contribution portion earmarked for administrative and educational expenses shall be transferred to the state board’s Administrative Trust Fund.

3. The employer contribution portion earmarked for disability benefits shall be transferred to the Florida Retirement System Trust Fund.

(d) The third-party administrator is responsible for monitoring and notifying employers of the maximum contribution levels allowed for members under the Internal Revenue Code. If a member contributes to any other tax-deferred plan, the member is responsible for ensuring that total contributions made to the investment plan and to any other such plan do not exceed federally permitted maximums.

(e) The investment plan may accept for deposit into member accounts contributions in the form of rollovers or direct trustee-to-trustee transfers by or on behalf of members, reasonably determined by the state board to be eligible for rollover or transfer to the investment plan pursuant to the Internal Revenue Code, if such contributions are made in accordance with rules adopted by the board. Such contributions must be accounted for in accordance with applicable Internal Revenue Code requirements and rules of the state board.

(6) VESTING REQUIREMENTS.—

(a) A member is fully and immediately vested in all employee contributions paid to the investment plan as provided in s. 121.71, plus interest and earnings thereon and less investment fees and administrative charges.

(b)1. With respect to employer contributions paid on behalf of the member to the investment plan, plus interest and earnings thereon and less investment fees and administrative charges, a member is vested after completing 1 work year with an employer, including any service while the member was a member of the pension plan or an optional retirement program authorized under s. 121.051(2)(c) or s. 121.055(6).

2. If the member terminates employment before satisfying the vesting requirements, the nonvested accumulation must be transferred from the member’s accounts to the state board for deposit and investment by the state board in its suspense account created within the Florida Retirement System Investment Plan Trust Fund. If the terminated member is reemployed as an eligible employee within 5 years, the state board shall transfer to the member’s account any amount previously transferred from the member’s accounts to the suspense account, plus actual earnings on such amount while in the suspense account.

(c)1. With respect to amounts contributed by an employer and transferred from the pension plan to the investment plan, plus interest and earnings, and less investment fees and administrative charges, a member shall be vested in the amount transferred upon meeting the vesting requirements for the member’s membership class as set forth in s. 121.021(45). The third-party administrator shall account for such amounts for each member. The division shall notify the member and the third-party administrator when the member has satisfied the vesting period for Florida Retirement System purposes.

2. If the member terminates employment before satisfying the vesting requirements, the nonvested accumulation must be transferred from the member’s accounts to the state board for deposit and investment by the state board in the suspense account created within the Florida Retirement System Investment Plan Trust Fund. If the terminated member is reemployed as an eligible employee within 5 years, the state board shall transfer to the member’s accounts any amount previously transferred from the member’s accounts to the suspense account, plus the actual earnings on such amount while in the suspense account.

(d) Any nonvested accumulations transferred from a member’s account to the state board’s suspense account shall be forfeited, including accompanying service credit, by the member if the member is not reemployed as an eligible employee within 5 years after termination.

(e) If the member elects to receive any of his or her vested employee or employer contributions upon termination of employment as provided in s. 121.021(39)(a), except for a mandatory distribution of a de minimis account authorized by the state board or a minimum required distribution provided by s. 401(a)(9) of the Internal Revenue Code, the member shall forfeit all nonvested employer contributions, and accompanying service credit, paid on behalf of the member to the investment plan.

(7) BENEFITS.—Under the investment plan, benefits must:

(a) Be provided in accordance with s. 401(a) of the Internal Revenue Code.

(b) Accrue in individual accounts that are member-directed, portable, and funded by employer and employee contributions and earnings thereon.

(c) Be payable in accordance with s. 121.591.

(8) INVESTMENT PLAN ADMINISTRATION.—The investment plan shall be administered by the state board and affected employers. The state board may require oaths, by affidavit or otherwise, and acknowledgments from persons in connection with the administration of its statutory duties and responsibilities for the investment plan. An oath, by affidavit or otherwise, may not be required of a member at the time of enrollment. Acknowledgment of an employee’s election to participate in the program shall be no greater than necessary to confirm the employee’s election. The state board shall adopt rules to carry out its statutory duties with respect to administering the investment plan, including establishing the roles and responsibilities of affected state, local government, and education-related employers, the state board, the department, and third-party contractors. The department shall adopt rules necessary to administer the investment plan in coordination with the pension plan and the disability benefits available under the investment plan.

(a)1. The state board shall select and contract with a third-party administrator to provide administrative services if those services cannot be competitively and contractually provided by the division. With the approval of the state board, the third-party administrator may subcontract to provide components of the administrative services. As a cost of administration, the state board may compensate any such contractor for its services, in accordance with the terms of the contract, as is deemed necessary or proper by the board. The third-party administrator may not be an approved provider or be affiliated with an approved provider.

2. These administrative services may include, but are not limited to, enrollment of eligible employees, collection of employer and employee contributions, disbursement of contributions to approved providers in accordance with the allocation directions of members; services relating to consolidated billing; individual and collective recordkeeping and accounting; asset purchase, control, and safekeeping; and direct disbursement of funds to and from the third-party administrator, the division, the state board, employers, members, approved providers, and beneficiaries. This section does not prevent or prohibit a bundled provider from providing any administrative or customer service, including accounting and administration of individual member benefits and contributions; individual member recordkeeping; asset purchase, control, and safekeeping; direct execution of the member’s instructions as to asset and contribution allocation; calculation of daily net asset values; direct access to member account information; or periodic reporting to members, at least quarterly, on account balances and transactions, if these services are authorized by the state board as part of the contract.

(b)1. The state board shall select and contract with one or more organizations to provide educational services. With approval of the state board, the organizations may subcontract to provide components of the educational services. As a cost of administration, the state board may compensate any such contractor for its services in accordance with the terms of the contract, as is deemed necessary or proper by the board. The education organization may not be an approved provider or be affiliated with an approved provider.

2. Educational services shall be designed by the state board and department to assist employers, eligible employees, members, and beneficiaries in order to maintain compliance with United States Department of Labor regulations under s. 404(c) of the Employee Retirement Income Security Act of 1974 and to assist employees in their choice of pension plan or investment plan retirement alternatives. Educational services include, but are not limited to, disseminating educational materials; providing retirement planning education; explaining the pension plan and the investment plan; and offering financial planning guidance on matters such as investment diversification, investment risks, investment costs, and asset allocation. An approved provider may also provide educational information, including retirement planning and investment allocation information concerning its products and services.

(c)1. In evaluating and selecting a third-party administrator, the state board shall establish criteria for evaluating the relative capabilities and qualifications of each proposed administrator. In developing such criteria, the state board shall consider:

a. The administrator’s demonstrated experience in providing administrative services to public or private sector retirement systems.

b. The administrator’s demonstrated experience in providing daily valued recordkeeping to defined contribution programs.

c. The administrator’s ability and willingness to coordinate its activities with employers, the state board, and the division, and to supply to such employers, the board, and the division the information and data they require, including, but not limited to, monthly management reports, quarterly member reports, and ad hoc reports requested by the department or state board.

d. The cost-effectiveness and levels of the administrative services provided.

e. The administrator’s ability to interact with the members, the employers, the state board, the division, and the providers; the means by which members may access account information, direct investment of contributions, make changes to their accounts, transfer moneys between available investment vehicles, and transfer moneys between investment products; and any fees that apply to such activities.

f. Any other factor deemed necessary by the state board.

2. In evaluating and selecting an educational provider, the state board shall establish criteria under which it shall consider the relative capabilities and qualifications of each proposed educational provider. In developing such criteria, the state board shall consider:

a. Demonstrated experience in providing educational services to public or private sector retirement systems.

b. Ability and willingness to coordinate its activities with the employers, the state board, and the division, and to supply to such employers, the board, and the division the information and data they require, including, but not limited to, reports on educational contacts.

c. The cost-effectiveness and levels of the educational services provided.

d. Ability to provide educational services via different media, including, but not limited to, the Internet, personal contact, seminars, brochures, and newsletters.

e. Any other factor deemed necessary by the state board.

3. The establishment of the criteria shall be solely within the discretion of the state board.

(d) The state board shall develop the form and content of any contracts to be offered under the investment plan. In developing the contracts, the board shall consider:

1. The nature and extent of the rights and benefits to be afforded in relation to the contributions required under the plan.

2. The suitability of the rights and benefits provided and the interests of employers in the recruitment and retention of eligible employees.

(e)1. The state board may contract for professional services, including legal, consulting, accounting, and actuarial services, deemed necessary to implement and administer the investment plan. The state board may enter into a contract with one or more vendors to provide low-cost investment advice to members, supplemental to education provided by the third-party administrator. All fees under any such contract shall be paid by those members who choose to use the services of the vendor.

2. The department may contract for professional services, including legal, consulting, accounting, and actuarial services, deemed necessary to implement and administer the investment plan in coordination with the pension plan. The department, in coordination with the state board, may enter into a contract with the third-party administrator in order to coordinate services common to the various programs within the Florida Retirement System.

(f) The third-party administrator may not receive direct or indirect compensation from an approved provider, except as specifically provided for in the contract with the state board.

(g) The state board shall receive and resolve member complaints against the program, the third-party administrator, or any program vendor or provider; shall resolve any conflict between the third-party administrator and an approved provider if such conflict threatens the implementation or administration of the program or the quality of services to employees; and may resolve any other conflicts. The third-party administrator shall retain all member records for at least 5 years for use in resolving any member conflicts. The state board, the third-party administrator, or a provider is not required to produce documentation or an audio recording to justify action taken with regard to a member if the action occurred 5 or more years before the complaint is submitted to the state board. It is presumed that all action taken 5 or more years before the complaint is submitted was taken at the request of the member and with the member’s full knowledge and consent. To overcome this presumption, the member must present documentary evidence or an audio recording demonstrating otherwise.

(9) INVESTMENT OPTIONS OR PRODUCTS; PERFORMANCE REVIEW.—

(a) The state board shall develop policy and procedures for selecting, evaluating, and monitoring the performance of approved providers and investment products under the investment plan. In accordance with such policy and procedures, the state board shall designate and contract for a number of investment products as determined by the board. The board shall also select one or more bundled providers, each of which may offer multiple investment options and related services, if such approach is determined by the board to provide value to the members otherwise not available through individual investment products. Each approved bundled provider may offer investment options that provide members with the opportunity to invest in each of the following asset classes, to be composed of individual options that represent a single asset class or a combination thereof: money markets, United States fixed income, United States equities, and foreign stock. The state board shall review and manage all educational materials, contract terms, fee schedules, and other aspects of the approved provider relationships to ensure that no provider is unduly favored or penalized by virtue of its status within the investment plan.

(b) The state board shall consider investment options or products it considers appropriate to give members the opportunity to accumulate retirement benefits, subject to the following:

1. The investment plan must offer a diversified mix of low-cost investment products that span the risk-return spectrum and may include a guaranteed account as well as investment products, such as individually allocated guaranteed and variable annuities, which meet the requirements of this subsection and combine the ability to accumulate investment returns with the option of receiving lifetime income consistent with the long-term retirement security of a pension plan and similar to the lifetime-income benefit provided by the Florida Retirement System.

2. Investment options or products offered by approved providers may include mutual funds, group annuity contracts, individual retirement annuities, interests in trusts, collective trusts, separate accounts, and other such financial instruments, and products that give members the option of committing their contributions for an extended time period in an effort to obtain returns higher than those that could be obtained from investment products offering full liquidity.

3. The state board may not contract with a provider that imposes a front-end, back-end, contingent, or deferred sales charge, or any other fee that limits or restricts the ability of members to select any investment product available in the investment plan. This prohibition does not apply to fees or charges that are imposed on withdrawals from products that give members the option of committing contributions for an extended time period in an effort to obtain returns higher than those that could be obtained from investment products offering full liquidity, if the product, net of all fees and charges, produces material benefits relative to other comparable products in the investment plan offering full liquidity.

4. Fees or charges for insurance features, such as mortality and expense-risk charges, must be reasonable relative to the benefits provided.

(c) In evaluating and selecting approved providers and products, the state board shall establish criteria for evaluating the relative capabilities and qualifications of each proposed provider company and product. In developing such criteria, the board shall consider the following to the extent such factors may be applied in connection with investment products, services, or providers:

1. Experience in the United States providing retirement products and related financial services under defined contribution retirement programs.

2. Financial strength and stability as evidenced by the highest ratings assigned by nationally recognized rating services when comparing proposed providers that are so rated.

3. Intrastate and interstate portability of the product offered, including early withdrawal options.

4. Compliance with the Internal Revenue Code.

5. The cost-effectiveness of the product provided and the levels of service supporting the product relative to its benefits and its characteristics, including the level of risk borne by the provider.

6. The provider company’s ability and willingness to coordinate its activities with Florida Retirement System employers, the department, and the state board, and to supply the employers, the department, and the board with the information and data they require.

7. The methods available to members to interact with the provider company; the means by which members may access account information, direct investment of contributions, make changes to their accounts, transfer moneys between available investment vehicles, and transfer moneys between provider companies; and any fees that apply to such activities.

8. The provider company’s policies with respect to the transfer of individual account balances, contributions, and earnings thereon, both internally among investment products offered by the provider company and externally between approved providers, as well as any fees, charges, reductions, or penalties that may be applied.

9. An evaluation of specific investment products, taking into account each product’s experience in meeting its investment return objectives net of all related fees, expenses, and charges, including, but not limited to, investment management fees, loads, distribution and marketing fees, custody fees, recordkeeping fees, education fees, annuity expenses, and consulting fees.

10. Organizational factors, including, but not limited to, financial solvency, organizational depth, and experience in providing institutional and retail investment services.

(d) By March 1, 2010, the state board shall identify and offer at least one terror-free investment product that allocates its funds among securities not subject to divestiture as provided in s. 215.473 if the investment product is deemed by the state board to be consistent with prudent investor standards. A person may not bring a civil, criminal, or administrative action against an approved provider; the state board; or any employee, officer, director, or trustee of such provider based upon the divestiture of any security or the offering of a terror-free investment product as specified in this paragraph.

(e) As a condition of offering an investment option or product in the investment plan, the approved provider must agree to make the investment product or service available under the most beneficial terms offered to any other customer, subject to approval by the state board.

(f) The state board shall regularly review the performance of each approved provider and product and related organizational factors to ensure continued compliance with established selection criteria and with board policy and procedures. Providers and products may be terminated subject to contract provisions. The state board shall adopt procedures to transfer account balances from terminated products or providers to other products or providers in the investment plan.

(g)1. An approved provider shall comply with all applicable federal and state securities and insurance laws and regulations, as well as with the applicable rules and guidelines of the National Association of Securities Dealers which govern the ethical marketing of investment products. In furtherance of this mandate, an approved provider must agree in its contract with the state board to establish and maintain a compliance education and monitoring system to supervise the activities of all personnel who directly communicate with individual members and recommend investment products, which system is consistent with rules of the National Association of Securities Dealers.

2. Approved provider personnel who directly communicate with individual members and who recommend investment products shall make an independent and unbiased determination as to whether an investment product is suitable for a particular member.

3. The state board shall develop procedures to receive and resolve member complaints against a provider or approved provider personnel, and, if appropriate, refer such complaints to the appropriate agency.

4. Approved providers may not sell or in any way distribute any customer list or member identification information generated through their offering of products or services through the investment plan.

(10) EDUCATION COMPONENT.—

(a) The state board, in coordination with the department, shall provide for an education component for system members in a manner consistent with the provisions of this section. The education component must be available to eligible employees at least 90 days prior to the beginning date of the election period for the employees of the respective types of employers.

(b) The education component must provide system members with impartial and balanced information about plan choices. The education component must involve multimedia formats. Program comparisons must, to the greatest extent possible, be based upon the retirement income that different retirement programs may provide to the member. The state board shall monitor the performance of the contract to ensure that the program is conducted in accordance with the contract, applicable law, and the rules of the state board.

(c) The state board, in coordination with the department, shall provide for an initial and ongoing transfer education component to provide system members with information necessary to make informed plan choice decisions. The transfer education component must include, but is not limited to, information on:

1. The amount of money available to a member to transfer to the defined contribution program.

2. The features of and differences between the pension plan and the defined contribution program, both generally and specifically, as those differences may affect the member.

3. The expected benefit available if the member were to retire under each of the retirement programs, based on appropriate alternative sets of assumptions.

4. The rate of return from investments in the defined contribution program and the period of time over which such rate of return must be achieved to equal or exceed the expected monthly benefit payable to the member under the pension plan.

5. The historical rates of return for the investment alternatives available in the defined contribution programs.

6. The benefits and historical rates of return on investments available in a typical deferred compensation plan or a typical plan under s. 403(b) of the Internal Revenue Code for which the employee may be eligible.

7. The program choices available to employees of the State University System and the comparative benefits of each available program, if applicable.

8. Payout options available in each of the retirement programs.

(d) An ongoing education and communication component must provide eligible employees with information necessary to make informed decisions about choices within their retirement system and in preparation for retirement. The component must include, but is not limited to, information concerning:

1. Rights and conditions of membership.

2. Benefit features within the program, options, and effects of certain decisions.

3. Coordination of contributions and benefits with a deferred compensation plan under s. 457 or a plan under s. 403(b) of the Internal Revenue Code.

4. Significant program changes.

5. Contribution rates and program funding status.

6. Planning for retirement.

(e) Descriptive materials must be prepared under the assumption that the employee is an unsophisticated investor, and all materials used in the education component must be approved by the state board prior to dissemination.

(f) The state board and the department shall also establish a communication component to provide program information to participating employers and the employers’ personnel and payroll officers and to explain their respective responsibilities in conjunction with the retirement programs.

(g) Funding for education of new employees may reflect administrative costs to the investment plan and the pension plan.

(h) Pursuant to subsection (8), all Florida Retirement System employers have an obligation to regularly communicate the existence of the two Florida Retirement System plans and the plan choice in the natural course of administering their personnel functions, using the educational materials supplied by the state board and the Department of Management Services.

(11) MEMBER INFORMATION REQUIREMENTS.—The state board shall ensure that each member is provided a quarterly statement that accounts for the contributions made on behalf of the member; the interest and investment earnings thereon; and any fees, penalties, or other deductions that apply. At a minimum, such statements must:

(a) Indicate the member’s investment options.

(b) State the market value of the account at the close of the current quarter and previous quarter.

(c) Show account gains and losses and changes in account accumulation unit values for the quarter.

(d) Itemize account contributions for the quarter.

(e) Indicate any account changes due to adjustment of contribution levels, reallocation of contributions, balance transfers, or withdrawals.

(f) Set forth any fees, charges, penalties, and deductions that apply to the account.

(g) Indicate the amount of the account in which the member is fully vested and the amount of the account in which the member is not vested.

(h) Indicate each investment product’s performance relative to an appropriate market benchmark.

The third-party administrator shall provide quarterly and annual summary reports to the state board and any other reports requested by the department or the state board. In any solicitation or offer of coverage under the investment plan, a provider company shall be governed by the contract readability provisions of s. 627.4145, notwithstanding s. 627.4145(6)(c). In addition, all descriptive materials must be prepared under the assumption that the member is an unsophisticated investor. Provider companies must maintain an internal system of quality assurance, have proven functional systems that are date-calculation compliant, and be subject to a due-diligence inquiry that proves their capacity and fitness to undertake service responsibilities.

(12) ADVISORY COUNCIL TO PROVIDE ADVICE AND ASSISTANCE.—The Investment Advisory Council, created pursuant to s. 215.444, shall assist the state board in implementing and administering the investment plan. The council shall review the state board’s initial recommendations regarding the criteria to be used in selecting and evaluating approved providers and investment products. The council may provide comments on the recommendations to the state board within 45 days after receiving the initial recommendations. The state board shall make the final determination as to whether any investment provider or product, any contractor, or any and all contract provisions are approved for the investment plan.

(13) FEDERAL REQUIREMENTS.—

(a) This section shall be construed, and the investment plan shall be administered, so as to comply with the Internal Revenue Code, 26 U.S.C., and specifically with plan qualification requirements imposed on governmental plans under s. 401(a) of the Internal Revenue Code. The state board may adopt rules reasonably necessary to establish or maintain the qualified status of the investment plan under the Internal Revenue Code and to implement and administer the investment plan in compliance with the Internal Revenue Code and as designated under this part; provided however, that the board shall not have the authority to adopt any rule which makes a substantive change to the investment plan as designed by this part.

(b) Any section or provision of this chapter which is susceptible to more than one construction shall be interpreted in favor of the construction most likely to satisfy requirements imposed by s. 401(a) of the Internal Revenue Code.

(c) Contributions payable under this section for any limitation year may not exceed the maximum amount allowable for qualified defined contribution pension plans under applicable provisions of the Internal Revenue Code. If an employee who is enrolled in the investment plan participates in any other plan that is maintained by the participating employer, benefits that accrue under the investment plan shall be considered primary for any aggregate limitation applicable under s. 415 of the Internal Revenue Code.

(14) INVESTMENT POLICY STATEMENT.—

(a) Investment products and approved providers selected for the investment plan must conform with the Florida Retirement System Investment Plan Investment Policy Statement, herein referred to as the “statement,” as developed and approved by the trustees of the state board. The statement must include, among other items, the investment objectives of the investment plan, manager selection and monitoring guidelines, and performance measurement criteria. As required from time to time, the executive director of the state board may present recommended changes in the statement to the board for approval.

(b) Prior to presenting the statement or any recommended changes to the state board, the executive director of the board shall present such statement or changes to the Investment Advisory Council for review. The council shall present the results of its review to the board prior to the board’s final approval of the statement or changes in the statement.

(15) STATEMENT OF FIDUCIARY STANDARDS AND RESPONSIBILITIES.—

(a) Investment of defined contribution plan assets shall be made for the sole interest and exclusive purpose of providing benefits to members and beneficiaries and defraying reasonable expenses of administering the plan. The program’s assets shall be invested on behalf of the program members with the care, skill, and diligence that a prudent person acting in a like manner would undertake. The performance of the investment duties set forth in this paragraph shall comply with the fiduciary standards set forth in the Employee Retirement Income Security Act of 1974 at 29 U.S.C. s. 1104(a)(1)(A)-(C). In case of conflict with other provisions of law authorizing investments, the investment and fiduciary standards set forth in this subsection shall prevail.

(b) If a member or beneficiary of the investment plan exercises control over the assets in his or her account, as determined by reference to regulations of the United States Department of Labor under s. 404(c) of the Employee Retirement Income Security Act of 1974 and all applicable laws governing the operation of the program, a program fiduciary is not liable for any loss to a member’s or beneficiary’s account which results from the member’s or beneficiary’s exercise of control.

(c) Subparagraph (8)(b)2. and paragraph (b) incorporate the federal law concept of participant control, established by regulations of the United States Department of Labor under s. 404(c) of the Employee Retirement Income Security Act of 1974 (ERISA). The purpose of this paragraph is to assist employers and the state board in maintaining compliance with s. 404(c), while avoiding unnecessary costs and eroding member benefits under the investment plan. Pursuant to 29 C.F.R. s. 2550.404c-1(b)(2)(i)(B)(1)(viii), the state board or its designated agents shall deliver to members of the investment plan a copy of the prospectus most recently provided to the plan, and, pursuant to 29 C.F.R. s. 2550.404c-1(b)(2)(i)(B)(2)(ii), shall provide such members an opportunity to obtain this information, except that:

1. The requirement to deliver a prospectus shall be satisfied by delivery of a fund profile or summary profile that contains the information that would be included in a summary prospectus as described by Rule 498 under the Securities Act of 1933, 17 C.F.R. s. 230.498. If the transaction fees, expense information or other information provided by a mutual fund in the prospectus does not reflect terms negotiated by the state board or its designated agents, the requirement is satisfied by delivery of a separate document described by Rule 498 substituting accurate information; and

2. Delivery shall be effected if delivery is through electronic means and the following standards are satisfied:

a. Electronically-delivered documents are prepared and provided consistent with style, format, and content requirements applicable to printed documents;

b. Each member is provided timely and adequate notice of the documents that are to be delivered, and their significance, and of the member’s right to obtain a paper copy of such documents free of charge;

c. Members have adequate access to the electronic documents, at locations such as their worksites or public facilities, and have the ability to convert the documents to paper free of charge by the state board, and the board or its designated agents take appropriate and reasonable measures to ensure that the system for furnishing electronic documents results in actual receipt. Members have provided consent to receive information in electronic format, which consent may be revoked; and

d. The state board, or its designated agent, actually provides paper copies of the documents free of charge, upon request.

(16) DISABILITY BENEFITS.—For any member of the investment plan who becomes totally and permanently disabled, benefits must be paid in accordance with the provisions of s. 121.591.

(17) SOCIAL SECURITY COVERAGE.—Social security coverage shall be provided for all officers and employees who become members of the investment plan. Any modification of the present agreement with the Social Security Administration, or referendum required under the Social Security Act, for the purpose of providing social security coverage for any member shall be requested by the state agency in compliance with the applicable provisions of the Social Security Act governing such coverage. However, retroactive social security coverage for service prior to December 1, 1970, with the employer may not be provided for any member who was not covered under the agreement as of November 30, 1970.

(18) RETIREE HEALTH INSURANCE SUBSIDY.—All officers and employees who are members of the investment plan are eligible to receive the retiree health insurance subsidy, subject to the provisions of s. 112.363.

(19) MEMBER RECORDS.—Personal identifying information of a member in the investment plan contained in Florida Retirement System records held by the state board or the department is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(20) DESIGNATION OF BENEFICIARIES.—

(a) Each member may, by electronic means or on a form provided for that purpose, signed and filed with the third-party administrator, designate a choice of one or more persons, named sequentially or jointly, as his or her beneficiary for receiving the benefits, if any, which may be payable pursuant to this chapter in the event of the member’s death. If no beneficiary is named in this manner, or if no beneficiary designated by the member survives the member, the beneficiary shall be the spouse of the deceased, if living. If the member’s spouse is not alive at the time of the member’s death, the beneficiary shall be the living children of the member. If no children survive, the beneficiary shall be the member’s father or mother, if living; otherwise, the beneficiary shall be the member’s estate. The beneficiary most recently designated by a member shall be the beneficiary entitled to any benefits payable at the time of the member’s death. However, for a member who dies prior to his or her effective date of retirement, the spouse at the time of death shall be the member’s beneficiary unless the member designates a different beneficiary subsequent to the member’s most recent marriage.

(b) If a member designates a primary beneficiary other than the member’s spouse, the member’s spouse must sign the beneficiary designation form to acknowledge the designation. This requirement does not apply to the designation of one or more contingent beneficiaries to receive benefits remaining upon the death of the primary beneficiary or beneficiaries.

(c) Notwithstanding the member’s designation of benefits to be paid through a trust to a beneficiary that is a natural person and the provisions of the trust, benefits must be paid directly to the beneficiary if the person is no longer a minor or an incapacitated person as defined in s. 744.102.

(21) PARTICIPATION BY TERMINATED DEFERRED RETIREMENT OPTION PROGRAM MEMBERS.—Notwithstanding any other provision of law, members in the Deferred Retirement Option Program offered under part I may, after conclusion of their participation in the program, elect to roll over or authorize a direct trustee-to-trustee transfer to an account under the investment plan of their Deferred Retirement Option Program proceeds distributed as provided under s. 121.091(13)(c)5. The transaction must constitute an “eligible rollover distribution” within the meaning of s. 402(c)(4) of the Internal Revenue Code.

(a) The investment plan may accept such amounts for deposit into member accounts as provided in paragraph (5)(e).

(b) The affected member shall direct the investment of his or her investment account; however, unless he or she becomes a renewed member of the Florida Retirement System under s. 121.122 and elects to participate in the investment plan, no contributions may be made to the member’s account as provided under paragraph (5)(a).

(c) The state board or the department is not responsible for locating those persons who may be eligible to participate in the investment plan under this subsection.

(22) CREDIT FOR MILITARY SERVICE.—Creditable service of any member of the investment plan includes military service in the Armed Forces of the United States as provided in s. 121.111(1).

History.—s. 3, ch. 2000-169; s. 5, ch. 2001-235; s. 2, ch. 2001-255; s. 1, ch. 2002-45; s. 6, ch. 2002-177; ss. 1, 8, ch. 2002-273; s. 8, ch. 2003-6; s. 7, ch. 2003-260; s. 2, ch. 2004-71; s. 4, ch. 2005-253; s. 30, ch. 2006-178; s. 1, ch. 2006-205; s. 4, ch. 2007-92; s. 1, ch. 2007-201; s. 22, ch. 2008-4; s. 1, ch. 2009-97; s. 18, ch. 2009-209; s. 1, ch. 2010-180; s. 26, ch. 2011-68; s. 13, ch. 2012-5; s. 9, ch. 2012-222; s. 1, ch. 2016-63.



121.4502 - Florida Retirement System Investment Plan Trust Fund.

121.4502 Florida Retirement System Investment Plan Trust Fund.—

(1) The Florida Retirement System Investment Plan Trust Fund is created to hold the assets of the Florida Retirement System Investment Plan in trust for the exclusive benefit of the plan’s members and beneficiaries, and for the payment of reasonable administrative expenses of the plan, in accordance with s. 401 of the Internal Revenue Code, and shall be administered by the state board as trustee. Funds shall be credited to the trust fund as provided in this part, to be used for the purposes of this part. The trust fund is exempt from the service charges imposed by s. 215.20.

(2) The Florida Retirement System Investment Plan Trust Fund is a retirement trust fund of the Florida Retirement System that accounts for retirement plan assets held by the state in a trustee capacity as a fiduciary for individual participants in the Florida Retirement System Investment Plan and, pursuant to s. 19(f), Art. III of the State Constitution, is not subject to termination.

(3) A forfeiture account shall be created within the Florida Retirement System Investment Plan Trust Fund to hold the assets derived from the forfeiture of benefits by participants. Pursuant to a private letter ruling from the Internal Revenue Service, the forfeiture account may be used only for paying expenses of the Florida Retirement System Investment Plan and reducing future employer contributions to the program. Consistent with Rulings 80-155 and 74-340 of the Internal Revenue Service, unallocated reserves within the forfeiture account must be used as quickly and as prudently as possible considering the state board’s fiduciary duty. Expected withdrawals from the account must endeavor to reduce the account to zero each fiscal year.

History.—s. 1, ch. 2001-255; s. 2, ch. 2010-180; s. 27, ch. 2011-68.



121.4503 - Florida Retirement System Contributions Clearing Trust Fund.

121.4503 Florida Retirement System Contributions Clearing Trust Fund.—

(1) The Florida Retirement System Contributions Clearing Trust Fund is created as a clearing fund for disbursing employer and employee contributions to the component plans of the Florida Retirement System and shall be administered by the Department of Management Services. Funds shall be credited to the trust fund as provided in this chapter and held in trust for the contributing employees and employers until such time as the assets are transferred by the department to the Florida Retirement System Trust Fund, the Florida Retirement System Investment Plan Trust Fund, or other trust funds as authorized by law, to be used for the purposes of this chapter. The trust fund is exempt from the service charges imposed by s. 215.20.

(2) The Florida Retirement System Contributions Clearing Trust Fund is a clearing trust fund of the Department of Management Services pursuant to s. 19(f), Art. III of the State Constitution, and is not subject to termination.

History.—ss. 1, 2, ch. 2002-73; s. 28, ch. 2011-68; s. 38, ch. 2012-116.



121.571 - Contributions.

121.571 Contributions.—Contributions to the Florida Retirement System Investment Plan shall be made as follows:

(1) CONTRIBUTORY PLAN.—Each employer and employee shall submit contributions as required by s. 121.71.

(2) CONTRIBUTION RATES GENERALLY.—Contributions to fund the retirement, disability, and line-of-duty death benefits provided under this part must be based on the uniform contribution rates established by s. 121.71 and on the membership class or subclass of the member. Such contributions must be allocated as provided in ss. 121.72, 121.73, and 121.735.

(3) CONTRIBUTIONS FOR SOCIAL SECURITY COVERAGE AND FOR RETIREE HEALTH INSURANCE SUBSIDY.—Contributions required under s. 121.71 are in addition to employer and member contributions for social security and the Retiree Health Insurance Subsidy Trust Fund as required under ss. 112.363, 121.052, 121.055, and 121.071, as appropriate.

History.—s. 3, ch. 2000-169; s. 17, ch. 2001-262; s. 7, ch. 2002-177; s. 29, ch. 2011-68; s. 2, ch. 2016-213.



121.591 - Payment of benefits.

121.591 Payment of benefits.—Benefits may not be paid under the Florida Retirement System Investment Plan unless the member has terminated employment as provided in s. 121.021(39)(a) or is deceased and a proper application has been filed as prescribed by the state board or the department. Benefits, including employee contributions, are not payable under the investment plan for employee hardships, unforeseeable emergencies, loans, medical expenses, educational expenses, purchase of a principal residence, payments necessary to prevent eviction or foreclosure on an employee’s principal residence, or any other reason except a requested distribution for retirement, a mandatory de minimis distribution authorized by the administrator, or a required minimum distribution provided pursuant to the Internal Revenue Code. The state board or department, as appropriate, may cancel an application for retirement benefits if the member or beneficiary fails to timely provide the information and documents required by this chapter and the rules of the state board and department. In accordance with their respective responsibilities, the state board and the department shall adopt rules establishing procedures for application for retirement benefits and for the cancellation of such application if the required information or documents are not received. The state board and the department, as appropriate, are authorized to cash out a de minimis account of a member who has been terminated from Florida Retirement System covered employment for a minimum of 6 calendar months. A de minimis account is an account containing employer and employee contributions and accumulated earnings of not more than $5,000 made under the provisions of this chapter. Such cash-out must be a complete lump-sum liquidation of the account balance, subject to the provisions of the Internal Revenue Code, or a lump-sum direct rollover distribution paid directly to the custodian of an eligible retirement plan, as defined by the Internal Revenue Code, on behalf of the member. Any nonvested accumulations and associated service credit, including amounts transferred to the suspense account of the Florida Retirement System Investment Plan Trust Fund authorized under s. 121.4501(6), shall be forfeited upon payment of any vested benefit to a member or beneficiary, except for de minimis distributions or minimum required distributions as provided under this section. If any financial instrument issued for the payment of retirement benefits under this section is not presented for payment within 180 days after the last day of the month in which it was originally issued, the third-party administrator or other duly authorized agent of the state board shall cancel the instrument and credit the amount of the instrument to the suspense account of the Florida Retirement System Investment Plan Trust Fund authorized under s. 121.4501(6). Any amounts transferred to the suspense account are payable upon a proper application, not to include earnings thereon, as provided in this section, within 10 years after the last day of the month in which the instrument was originally issued, after which time such amounts and any earnings attributable to employer contributions shall be forfeited. Any forfeited amounts are assets of the trust fund and are not subject to chapter 717.

(1) NORMAL BENEFITS.—Under the investment plan:

(a) Benefits in the form of vested accumulations as described in s. 121.4501(6) are payable under this subsection in accordance with the following terms and conditions:

1. Benefits are payable only to a member, an alternate payee of a qualified domestic relations order, or a beneficiary.

2. Benefits shall be paid by the third-party administrator or designated approved providers in accordance with the law, the contracts, and any applicable board rule or policy.

3. The member must be terminated from all employment with all Florida Retirement System employers, as provided in s. 121.021(39).

4. Benefit payments may not be made until the member has been terminated for 3 calendar months, except that the state board may authorize by rule for the distribution of up to 10 percent of the member’s account after being terminated for 1 calendar month if the member has reached the normal retirement date as defined in s. 121.021.

5. If a member or former member of the Florida Retirement System receives an invalid distribution, such person must either repay the full amount within 90 days after receipt of final notification by the state board or the third-party administrator that the distribution was invalid, or, in lieu of repayment, the member must terminate employment from all participating employers. If such person fails to repay the full invalid distribution within 90 days after receipt of final notification, the person may be deemed retired from the investment plan by the state board and is subject to s. 121.122. If such person is deemed retired, any joint and several liability set out in s. 121.091(9)(d)2. is void, and the state board, the department, or the employing agency is not liable for gains on payroll contributions that have not been deposited to the person’s account in the investment plan, pending resolution of the invalid distribution. The member or former member who has been deemed retired or who has been determined by the state board to have taken an invalid distribution may appeal the agency decision through the complaint process as provided under s. 121.4501(9)(g)3. As used in this subparagraph, the term “invalid distribution” means any distribution from an account in the investment plan which is taken in violation of this section, s. 121.091(9), or s. 121.4501.

(b) If a member elects to receive his or her benefits upon termination of employment as defined in s. 121.021, the member must submit a written application or an application by electronic means to the third-party administrator indicating his or her preferred distribution date and selecting an authorized method of distribution as provided in paragraph (c). The member may defer receipt of benefits until he or she chooses to make such application, subject to federal requirements.

(c) Upon receipt by the third-party administrator of a properly executed application for distribution of benefits, the total accumulated benefit is payable to the member pro rata across all Florida Retirement System benefit sources as:

1. A lump-sum or partial distribution to the member;

2. A lump-sum direct rollover distribution whereby all accrued benefits, plus interest and investment earnings, are paid from the member’s account directly to the custodian of an eligible retirement plan, as defined in s. 402(c)(8)(B) of the Internal Revenue Code, on behalf of the member; or

3. Periodic distributions, as authorized by the state board.

(d) The distribution payment method selected by the member or beneficiary, and the retirement of the member or beneficiary, is final and irrevocable at the time a benefit distribution payment is cashed, deposited, or transferred to another financial institution. Any additional service that remains unclaimed at retirement may not be claimed or purchased, and the type of retirement may not be changed, except that if a member recovers from a disability, the member may subsequently request benefits under subsection (2).

(e) A member may not receive a distribution of employee contributions if a pending qualified domestic relations order is filed against the member’s investment plan account.

(2) DISABILITY RETIREMENT BENEFITS.—Benefits provided under this subsection are payable in lieu of the benefits that would otherwise be payable under the provisions of subsection (1). Such benefits must be funded from employer contributions made under s. 121.571, transferred employee contributions and funds accumulated pursuant to paragraph (a), and interest and earnings thereon.

(a) Transfer of funds.—To qualify to receive monthly disability benefits under this subsection:

1. All moneys accumulated in the member’s account, including vested and nonvested accumulations as described in s. 121.4501(6), must be transferred from such individual accounts to the division for deposit in the disability account of the Florida Retirement System Trust Fund. Such moneys must be accounted for separately. Earnings must be credited on an annual basis for amounts held in the disability accounts of the Florida Retirement System Trust Fund based on actual earnings of the trust fund.

2. If the member has retained retirement credit earned under the pension plan as provided in s. 121.4501(3), a sum representing the actuarial present value of such credit within the Florida Retirement System Trust Fund shall be reassigned by the division from the pension plan to the disability program as implemented under this subsection and shall be deposited in the disability account of the trust fund. Such moneys must be accounted for separately.

(b) Disability retirement; entitlement.—

1. A member of the investment plan who becomes totally and permanently disabled, as defined in paragraph (d), after completing 8 years of creditable service, or a member who becomes totally and permanently disabled in the line of duty regardless of length of service, is entitled to a monthly disability benefit.

2. In order for service to apply toward the 8 years of creditable service required for regular disability benefits, or toward the creditable service used in calculating a service-based benefit as provided under paragraph (g), the service must be creditable service as described below:

a. The member’s period of service under the investment plan shall be considered creditable service, except as provided in subparagraph d.

b. If the member has elected to retain credit for service under the pension plan as provided under s. 121.4501(3), all such service shall be considered creditable service.

c. If the member elects to transfer to his or her member accounts a sum representing the present value of his or her retirement credit under the pension plan as provided under s. 121.4501(3), the period of service under the pension plan represented in the present value amounts transferred shall be considered creditable service, except as provided in subparagraph d.

d. If a member has terminated employment and has taken distribution of his or her funds as provided in subsection (1), all creditable service represented by such distributed funds is forfeited for purposes of this subsection.

(c) Disability retirement effective date.—The effective retirement date for a member who applies and is approved for disability retirement shall be established as provided under s. 121.091(4)(a)2. and 3.

(d) Total and permanent disability.—A member shall be considered totally and permanently disabled if, in the opinion of the division, he or she is prevented, by reason of a medically determinable physical or mental impairment, from rendering useful and efficient service as an officer or employee.

(e) Proof of disability.— Before approving payment of any disability retirement benefit, the division shall require proof that the member is totally and permanently disabled as provided under s. 121.091(4)(c).

(f) Disability retirement benefit.—Upon the disability retirement of a member under this subsection, the member shall receive a monthly benefit that begins accruing on the first day of the month of disability retirement, as approved by the division, and is payable on the last day of that month and each month thereafter during his or her lifetime and continued disability. All disability benefits must be paid out of the disability account of the Florida Retirement System Trust Fund established under this subsection.

(g) Computation of disability retirement benefit.—The amount of each monthly payment must be calculated as provided under s. 121.091(4)(f). Creditable service under both the pension plan and the investment plan shall be applicable as provided under paragraph (b).

(h) Reapplication.—A member whose initial application for disability retirement is denied may reapply for disability benefits as provided in s. 121.091(4)(g).

(i) Membership.—Upon approval of a member’s application for disability benefits, the member shall be transferred to the pension plan, effective upon his or her disability retirement effective date.

(j) Option to cancel.—A member whose application for disability benefits is approved may cancel the application if the cancellation request is received by the division before a disability retirement warrant has been deposited, cashed, or received by direct deposit. Upon cancellation:

1. The member’s transfer to the pension plan under paragraph (i) shall be nullified;

2. The member shall be retroactively reinstated in the investment plan without hiatus;

3. All funds transferred to the Florida Retirement System Trust Fund under paragraph (a) must be returned to the member accounts from which the funds were drawn; and

4. The member may elect to receive the benefit payable under subsection (1) in lieu of disability benefits.

(k) Recovery from disability.—

1. The division may require periodic reexaminations at the expense of the disability program account of the Florida Retirement System Trust Fund. Except as provided in subparagraph 2., all other matters relating to recovery from disability shall be as provided under s. 121.091(4)(h).

2. Upon recovery from disability, the recipient of disability retirement benefits under this subsection shall be a compulsory member of the investment plan. The net difference between the recipient’s original account balance transferred to the Florida Retirement System Trust Fund, including earnings and total disability benefits paid to such recipient, if any, shall be determined as provided in sub-subparagraph a.

a. An amount equal to the total benefits paid shall be subtracted from that portion of the transferred account balance consisting of vested accumulations as described under s. 121.4501(6), if any, and an amount equal to the remainder of benefit amounts paid, if any, shall be subtracted from any remaining nonvested accumulations.

b. Amounts subtracted under sub-subparagraph a. must be retained within the disability account of the Florida Retirement System Trust Fund. Any remaining account balance shall be transferred to the third-party administrator for disposition as provided under sub-subparagraph c. or sub-subparagraph d., as appropriate.

c. If the recipient returns to covered employment, transferred amounts must be deposited in individual accounts under the investment plan, as directed by the member. Vested and nonvested amounts shall be accounted for separately as provided in s. 121.4501(6).

d. If the recipient fails to return to covered employment upon recovery from disability:

(I) Any remaining vested amount must be deposited in individual accounts under the investment plan, as directed by the member, and is payable as provided in subsection (1).

(II) Any remaining nonvested amount must be held in a suspense account and is forfeitable after 5 years as provided in s. 121.4501(6).

3. If present value was reassigned from the pension plan to the disability program as provided under subparagraph (a)2., the full present value amount must be returned to the defined benefit account within the Florida Retirement System Trust Fund and the member’s associated retirement credit under the pension plan must be reinstated in full. Any benefit based upon such credit must be calculated as provided in s. 121.091(4)(h)1.

(l) Nonadmissible causes of disability.—A member is not entitled to a disability retirement benefit if the disability results from any injury or disease as described in s. 121.091(4)(i).

(m) Disability retirement of justice or judge by order of Supreme Court.—

1. If a member is a justice of the Supreme Court, judge of a district court of appeal, circuit judge, or judge of a county court who has served for the years equal to, or greater than, the vesting requirement in s. 121.021(45) as an elected constitutional judicial officer, including service as a judicial officer in any court abolished pursuant to Art. V of the State Constitution, and who is retired for disability pursuant to s. 12, Art. V of the State Constitution, the member’s Option 1 monthly disability benefit amount as provided in s. 121.091(6)(a)1. shall be two-thirds of his or her monthly compensation as of the member’s disability retirement date. The member may alternatively elect to receive an actuarially adjusted disability retirement benefit under any other option as provided in s. 121.091(6)(a) or to receive the normal benefit payable under subsection (1).

2. If any justice or judge who is a member of the investment plan is retired for disability pursuant to s. 12, Art. V of the State Constitution and elects to receive a monthly disability benefit under the provisions of this paragraph:

a. Any present value amount that was transferred to his or her investment plan account and all employer and employee contributions made to such account on his or her behalf, plus interest and earnings thereon, must be transferred to and deposited in the disability account of the Florida Retirement System Trust Fund; and

b. The monthly disability benefits payable under this paragraph shall be paid from the disability account of the Florida Retirement System Trust Fund.

(n) Death of retiree or beneficiary.—Upon the death of a disabled retiree or beneficiary of the retiree who is receiving monthly disability benefits under this subsection, the monthly benefits shall be paid through the last day of the month of death and shall terminate, or be adjusted, if applicable, as of that date in accordance with the optional form of benefit selected at the time of retirement. The department may adopt rules necessary to administer this paragraph.

(3) DEATH BENEFITS.—Under the Florida Retirement System Investment Plan:

(a) Survivor benefits are payable in accordance with the following terms and conditions, except as provided in subsection (4):

1. To the extent vested, benefits are payable only to a member’s beneficiary or beneficiaries as designated by the member as provided in s. 121.4501(20).

2. Benefits shall be paid by the third-party administrator or designated approved providers in accordance with the law, the contracts, and any applicable state board rule or policy.

3. To receive benefits, the member must be deceased.

(b) Except as provided in subsection (4), in the event of a member’s death, all vested accumulations as described in s. 121.4501(6), less withholding taxes remitted to the Internal Revenue Service, shall be distributed, as provided in paragraph (c) or as described in s. 121.4501(20), as if the member retired on the date of death. No other death benefits are available for survivors of members, except for benefits, or coverage for benefits, as are otherwise provided by law or separately provided by the employer, at the employer’s discretion.

(c) Except as provided in subsection (4), upon receipt by the third-party administrator of a properly executed application for distribution of benefits, the total accumulated benefit is payable by the third-party administrator to the member’s surviving beneficiary or beneficiaries, as:

1. A lump-sum distribution payable to the beneficiary or beneficiaries, or to the deceased member’s estate;

2. An eligible rollover distribution, if permitted, on behalf of the surviving spouse of a deceased member, whereby all accrued benefits, plus interest and investment earnings, are paid from the deceased member’s account directly to the custodian of an eligible retirement plan, as described in s. 402(c)(8)(B) of the Internal Revenue Code, on behalf of the surviving spouse; or

3. A partial lump-sum payment whereby a portion of the accrued benefit is paid to the deceased member’s surviving spouse or other designated beneficiaries, less withholding taxes remitted to the Internal Revenue Service, and the remaining amount is transferred directly to the custodian of an eligible retirement plan, if permitted, as described in s. 402(c)(8)(B) of the Internal Revenue Code, on behalf of the surviving spouse. The proportions must be specified by the member or the surviving beneficiary.

This paragraph does not abrogate other applicable provisions of state or federal law providing for payment of death benefits.

(4) DEATH BENEFITS FOR SPECIAL RISK CLASS MEMBERS.—Benefits are provided under this subsection to the spouse and child or children of members in the Special Risk Class when such members are killed in the line of duty and are payable in lieu of the benefits that would otherwise be payable under subsection (1) or subsection (3). Benefits provided by this subsection supersede any other distribution that may have been provided by the member’s designation of beneficiary. Such benefits must be funded from employer contributions made under s. 121.571, transferred employee contributions and funds accumulated pursuant to paragraph (a), and interest and earnings thereon.

(a) Transfer of funds.—To qualify to receive monthly benefits under this subsection:

1. All moneys accumulated in the member’s account, including vested and nonvested accumulations as described in s. 121.4501(6), must be transferred from such individual accounts to the division for deposit in the survivor benefit account of the Florida Retirement System Trust Fund. Moneys in the survivor benefit account must be accounted for separately. Earnings must be credited on an annual basis for amounts held in the survivor benefit account of the Florida Retirement System Trust Fund based on actual earnings of the trust fund.

2. If the member has retained retirement credit earned under the pension plan as provided in s. 121.4501(3), a sum representing the actuarial present value of such credit within the Florida Retirement System Trust Fund shall be transferred by the division from the pension plan to the survivor benefit retirement program as implemented under this subsection and shall be deposited in the survivor benefit account of the trust fund.

(b) Survivor retirement; entitlement.—An investment plan member who is in the Special Risk Class at the time the member is killed in the line of duty on or after July 1, 2013, regardless of length of creditable service, may have survivor benefits paid as provided in s. 121.091(7)(d) and (i) to:

1. The surviving spouse for the spouse’s lifetime; or

2. If there is no surviving spouse or the surviving spouse dies, the member’s child or children under 18 years of age and unmarried until the 18th birthday of the member’s youngest child. Such payments may be extended until the 25th birthday of any child of the member if the child is unmarried and enrolled as a full-time student as provided in s. 121.091(7)(d) and (i).

(c) Survivor benefit retirement effective date.—The effective retirement date for the surviving spouse or eligible child of a Special Risk Class member who is killed in the line of duty is:

1. The first day of the month following the member’s death if the member dies on or after July 1, 2016.

2. July 1, 2016, for a member of the Special Risk Class when killed in the line of duty on or after July 1, 2013, but before July 1, 2016, if the application is received before July 1, 2016; or the first day of the month following the receipt of such application.

If the investment plan account balance has already been paid out to the surviving spouse or the eligible unmarried dependent child or children, the benefit payable shall be actuarially reduced by the amount of the payout.

(d) Line-of-duty death benefit.—

1. The following individuals are eligible to receive a retirement benefit under s. 121.091(7)(d) and (i) if the member’s account balance is surrendered and an application is received and approved:

a. The surviving spouse.

b. If there is no surviving spouse or the surviving spouse dies, the member’s child or children under 18 years of age and unmarried until the 18th birthday of the member’s youngest child, or until the 25th birthday of the member’s child if the child is unmarried and enrolled as a full-time student.

2. Such surviving spouse or such child or children shall receive a monthly survivor benefit that begins accruing on the first day of the month of survivor benefit retirement, as approved by the division, and is payable on the last day of that month and each month thereafter during the surviving spouse’s lifetime or on behalf of the unmarried children of the member until the 18th birthday of the youngest child, or until the 25th birthday of any of the member’s unmarried children who are enrolled as full-time students. Survivor benefits must be paid out of the survivor benefit account of the Florida Retirement System Trust Fund established under this subsection.

If the investment plan account balance has already been paid out to the surviving spouse or the eligible unmarried dependent child or children, the benefit payable shall be actuarially reduced by the amount of the payout.

(e) Computation of survivor benefit retirement benefit.—The amount of each monthly payment must be calculated as provided under s. 121.091(7)(d) and (i).

(f) Death of the surviving spouse or children.—

1. Upon the death of a surviving spouse, the monthly benefits shall be paid through the last day of the month of death and shall terminate or be paid on behalf of the unmarried child or children until the 18th birthday of the youngest child, or the 25th birthday of any of the member’s unmarried children who are enrolled as full-time students.

2. If the surviving spouse dies and the benefits are being paid on behalf of the member’s unmarried children as provided in subparagraph 1., benefits shall be paid through the last day of the month until the later of the month the youngest child reaches his or her 18th birthday, the month of the 25th birthday of any of the member’s unmarried children enrolled as full-time students, or the month of the death of the youngest child.

(5) LIMITATION ON LEGAL PROCESS.—The benefits payable to any person under the Florida Retirement System Investment Plan, and any contributions accumulated under the plan, are not subject to assignment, execution, attachment, or any legal process, except for qualified domestic relations orders by a court of competent jurisdiction, income deduction orders as provided in s. 61.1301, and federal income tax levies.

History.—s. 9, ch. 2002-273; s. 3, ch. 2004-71; s. 5, ch. 2005-253; s. 2, ch. 2006-205; s. 2, ch. 2009-97; s. 19, ch. 2009-209; s. 3, ch. 2010-180; s. 30, ch. 2011-68; s. 10, ch. 2012-222; s. 3, ch. 2016-213.



121.5911 - Disability retirement program; qualified status; rulemaking authority.

121.5911 Disability retirement program; qualified status; rulemaking authority.—It is the intent of the Legislature that the disability retirement program for members of the Florida Retirement System Investment Plan meet all applicable requirements of federal law for a qualified plan. The department shall seek a private letter ruling from the Internal Revenue Service on the disability retirement program.

History.—s. 12, ch. 2002-273; s. 31, ch. 2011-68; s. 39, ch. 2012-116.



121.5912 - Survivor benefit retirement program; qualified status; rulemaking authority.

121.5912 Survivor benefit retirement program; qualified status; rulemaking authority.—It is the intent of the Legislature that the survivor benefit retirement program for Special Risk Class members of the Florida Retirement System investment plan meet all applicable requirements for a qualified plan. If the state board or the division receives notification from the Internal Revenue Service that this program or any portion of this program will cause the retirement system, or any portion thereof, to be disqualified for tax purposes under the Internal Revenue Code, the portion that will cause the disqualification does not apply. Upon such notice, the state board or the division shall notify the presiding officers of the Legislature. The state board and the department may adopt any rules necessary to maintain the qualified status of the survivor benefit retirement program.

History.—s. 4, ch. 2016-213.






Part III - FLORIDA RETIREMENT SYSTEM CONTRIBUTION RATES (ss. 121.70-121.78)

121.70 - Legislative purpose and intent.

121.70 Legislative purpose and intent.—

(1) This part provides for a uniform system for funding benefits provided under the Florida Retirement System Pension Plan established under part I of this chapter (referred to in this part as the pension plan) and under the Florida Retirement System Investment Plan established under part II of this chapter (referred to in this part as the investment plan). The Legislature recognizes and declares that the Florida Retirement System is a single retirement system, consisting of two retirement plans and other nonintegrated programs. Employees and employers participating in the Florida Retirement System collectively shall be responsible for making contributions to support the benefits provided under both plans. The employees and employers shall make contributions based upon uniform contribution rates determined as a percentage of the employee’s gross monthly compensation for the employee’s class or subclass of Florida Retirement System membership, irrespective of the retirement plan in which the individual employee is enrolled. This shall be known as a uniform or blended contribution rate system.

(2) In establishing a uniform contribution rate system, it is the intent of the Legislature to:

(a) Provide greater stability and certainty in financial planning and budgeting for Florida Retirement System employers by eliminating the fiscal instability that would be caused by dual rates coupled with employee-selected plan participation;

(b) Provide greater fiscal equity and uniformity for system employers by effectively distributing the financial burden and benefit of short-term system deficits and surpluses, respectively, in proportion to total system payroll; and

(c) Allow employees to make their retirement plan selection decisions free of circumstances that may cause employers to favor one plan choice over another.

History.—s. 1, ch. 2002-177; s. 32, ch. 2011-68.



121.71 - Uniform rates; process; calculations; levy.

121.71 Uniform rates; process; calculations; levy.—

(1) In conducting the system actuarial study required under s. 121.031, the actuary shall follow all requirements specified to determine, by Florida Retirement System employee membership class, the dollar contribution amounts necessary for the next fiscal year for the pension plan. In addition, the actuary shall determine, by Florida Retirement System membership class, based on an estimate for the next fiscal year of the gross compensation of employees participating in the investment plan, the dollar contribution amounts necessary to make the allocations required under ss. 121.72, 121.73, and 121.735. For each employee membership class and subclass, the actuarial study must establish a uniform rate necessary to fund the benefit obligations under both Florida Retirement System retirement plans by dividing the sum of total dollars required by the estimated gross compensation of members in both plans.

(2) Based on the uniform rates set forth in subsections (3), (4), and (5), employees and employers shall make monthly contributions to the Division of Retirement as required in s. 121.061(1), which shall initially deposit the funds into the Florida Retirement System Contributions Clearing Trust Fund. A change in a contribution rate is effective the first day of the month for which a full month’s employer and employee contribution may be made on or after the beginning date of the change. Beginning July 1, 2011, each employee shall contribute the contributions required in subsection (3). The employer shall deduct the contribution from the employee’s monthly salary, and the contribution shall be submitted to the division. These contributions shall be reported as employer-paid employee contributions, and credited to the account of the employee. The contributions shall be deducted from the employee’s salary before the computation of applicable federal taxes and treated as employer contributions under 26 U.S.C. s. 414(h)(2). The employer specifies that the contributions, although designated as employee contributions, are being paid by the employer in lieu of contributions by the employee. The employee does not have the option of choosing to receive the contributed amounts directly instead of having them paid by the employer to the plan. Such contributions are mandatory, and each employee is considered to have consented to payroll deductions. Payment of an employee’s salary or wages, less the contribution, is a full and complete discharge and satisfaction of all claims and demands for the service rendered by employees during the period covered by the payment, except their claims to the benefits to which they may be entitled under this chapter.

(3) Required employee retirement contribution rates for each membership class and subclass of the Florida Retirement System for both retirement plans are as follows:

(4) Required employer retirement contribution rates for each membership class and subclass of the Florida Retirement System for both retirement plans are as follows:

(5) In order to address unfunded actuarial liabilities of the system, the required employer retirement contribution rates for each membership class and subclass of the Florida Retirement System for both retirement plans are as follows:

(6) If a member is reported under an incorrect membership class and the amount of contributions reported and remitted is less than the amount required, the employer shall owe the difference, plus the delinquent fee, of 1 percent for each calendar month or part thereof that the contributions should have been paid. The delinquent assessment may not be waived. If the contributions reported and remitted are more than the amount required, the employer shall receive a credit to be applied against future contributions owed.

(7) The state actuary shall recognize and use an appropriate level of available excess assets of the Florida Retirement System Trust Fund to offset the difference between the normal costs of the Florida Retirement System and the statutorily prescribed contribution rates.

History.—s. 1, ch. 2002-177; s. 47, ch. 2002-402; s. 3, ch. 2003-260; s. 1, ch. 2004-293; s. 1, ch. 2005-93; s. 1, ch. 2006-35; s. 1, ch. 2007-84; s. 7, ch. 2008-139; s. 1, ch. 2009-76; s. 33, ch. 2011-68; s. 4, ch. 2012-146; s. 5, ch. 2013-53; s. 5, ch. 2014-54; s. 5, ch. 2015-227; s. 2, ch. 2016-63; ss. 6, 10, ch. 2016-213.



121.72 - Allocations to investment plan member accounts; percentage amounts.

121.72 Allocations to investment plan member accounts; percentage amounts.—

(1) The allocations established in subsection (4) shall fund retirement benefits under the investment plan and shall be transferred monthly by the Division of Retirement from the Florida Retirement System Contributions Clearing Trust Fund to the third-party administrator for deposit in each participating employee’s individual account based on the membership class of the participant.

(2) The allocations are stated as a percentage of each investment plan member’s gross compensation for the calendar month. A change in a contribution percentage is effective the first day of the month for which retirement contributions may be made on or after the beginning date of the change. Contribution percentages may be modified by general law.

(3) Employer and employee contributions to member accounts shall be accounted for separately. Interest and investment earnings on contributions shall accrue on a tax-deferred basis until proceeds are distributed.

(4) Effective July 1, 2002 through June 30, 2012, allocations from the Florida Retirement System Contributions Clearing Trust Fund to investment plan member accounts are as follows:

(5) Effective July 1, 2012, allocations from the Florida Retirement System Contributions Clearing Trust Fund to investment plan member accounts are as follows:

History.—s. 1, ch. 2002-177; s. 34, ch. 2011-68; s. 5, ch. 2012-146.



121.73 - Allocations for member disability coverage; percentage amounts.

121.73 Allocations for member disability coverage; percentage amounts.—

(1) The allocations established in subsection (3) shall be used to provide disability coverage for members in the investment plan and shall be transferred monthly by the Division of Retirement from the Florida Retirement System Contributions Clearing Trust Fund to the disability account of the Florida Retirement System Trust Fund.

(2) The allocations are stated as a percentage of each investment plan member’s gross compensation for the calendar month. A change in a contribution percentage is effective the first day of the month for which retirement contributions may be made on or after the beginning date of the change. Contribution percentages may be modified by general law.

(3) Effective July 1, 2002, allocations from the Florida Retirement System Contributions Clearing Trust Fund to provide disability coverage for members in the investment plan, and to offset the costs of administering said coverage, are as follows:

History.—s. 1, ch. 2002-177; s. 35, ch. 2011-68.



121.735 - Allocations for member line-of-duty death benefits; percentage amounts.

121.735 Allocations for member line-of-duty death benefits; percentage amounts.—

(1) The allocations established in subsection (3) shall be used to provide line-of-duty death benefit coverage for Special Risk Class members in the investment plan and shall be transferred monthly by the division from the Florida Retirement System Contributions Clearing Trust Fund to the survivor benefit account of the Florida Retirement System Trust Fund.

(2) Such allocations are stated as a percentage of each investment plan member’s gross compensation for the calendar month. Any change in a contribution percentage is effective the first day of the month for which retirement contributions may be made on or after the beginning date of the change. Contribution percentages may be modified by general law.

(3) Effective July 1, 2016, allocations from the Florida Retirement System Contributions Clearing Trust Fund to provide line-of-duty death benefits for Special Risk Class members in the investment plan and to offset the costs of administering said coverage, are as follows:

History.—s. 5, ch. 2016-213.



121.74 - Administrative and educational expenses.

121.74 Administrative and educational expenses.—In addition to contributions required to fund member accounts under s. 121.71, effective July 1, 2010, through June 30, 2014, employers participating in the Florida Retirement System shall contribute an employer assessment amount equal to 0.03 percent of the payroll reported for each class or subclass of Florida Retirement System membership. Effective July 1, 2014, the employer assessment is 0.04 percent of the payroll reported for each class or subclass of membership. Effective July 1, 2016, the employer assessment is 0.06 percent of the payroll reported for each class or subclass of membership. The amount assessed shall be transferred by the division from the Florida Retirement System Contributions Clearing Trust Fund to the State Board of Administration’s Administrative Trust Fund to offset the costs of administering the investment plan and the costs of providing educational services to members of the Florida Retirement System. Approval of the trustees is required before the expenditure of these funds. Payments for third-party administrative or educational expenses shall be made only pursuant to the terms of the approved contracts for such services.

History.—s. 1, ch. 2002-177; s. 4, ch. 2003-260; s. 2, ch. 2004-293; s. 4, ch. 2005-93; s. 4, ch. 2010-180; s. 36, ch. 2011-68; s. 6, ch. 2014-54; s. 3, ch. 2016-63; s. 7, ch. 2016-213.



121.75 - Allocation for pension plan.

121.75 Allocation for pension plan.—After making the transfers required pursuant to ss. 121.71, 121.72, 121.73, 121.735, and 121.74, the monthly balance of funds in the Florida Retirement System Contributions Clearing Trust Fund shall be transferred to the Florida Retirement System Trust Fund to pay the costs of providing pension plan benefits and plan administrative costs under the pension plan.

History.—s. 1, ch. 2002-177; s. 37, ch. 2011-68; s. 8, ch. 2016-213.



121.76 - Contributions for social security and for retiree health insurance subsidy.

121.76 Contributions for social security and for retiree health insurance subsidy.—Contributions required under this part shall be made or deducted, as may be appropriate, for each pay period and are in addition to employer and member contributions required for social security and the Retiree Health Insurance Subsidy Trust Fund as provided under parts I and II of this chapter.

History.—s. 1, ch. 2002-177.



121.77 - Deductions from member accounts.

121.77 Deductions from member accounts.—The State Board of Administration may authorize the third-party administrator to deduct reasonable fees and apply appropriate charges to investment plan member accounts. In no event may administrative and educational expenses exceed the portion of employer contributions earmarked for such expenses under this part, except for reasonable administrative charges assessed against member accounts of persons for whom no employer contributions are made during the calendar quarter. Investment management fees shall be deducted from member accounts, pursuant to the terms of the contract between the provider and the board.

History.—s. 1, ch. 2002-177; s. 38, ch. 2011-68.



121.78 - Payment and distribution of contributions.

121.78 Payment and distribution of contributions.—

(1) Contributions made pursuant to this part shall be paid by the employer, including the employee contribution, to the Division of Retirement by electronic funds transfer no later than the 5th working day of the month immediately following the month during which the payroll period ended. Accompanying payroll data must be transmitted to the division concurrent with the contributions.

(2) The division, the State Board of Administration, and the third-party administrator, as applicable, shall ensure that the contributions are distributed to the appropriate trust funds or participant accounts in a timely manner.

(3)(a) Employee and employer contributions and accompanying payroll data received after the 5th working day of the month are considered late. The employer shall be assessed by the Division of Retirement a penalty of 1 percent of the contributions due for each calendar month or part thereof that the contributions or accompanying payroll data are late. Proceeds from the 1 percent assessment against contributions made on behalf of members of the pension plan must be deposited in the Florida Retirement System Trust Fund, and proceeds from the 1 percent assessment against contributions made on behalf of members of the investment plan shall be transferred to the third-party administrator for deposit into member accounts, as provided in paragraph (c).

(b) Retirement contributions paid for a prior period shall be charged a delinquent fee of 1 percent for each calendar month or part thereof that the contributions should have been paid. This includes prior period contributions due to incorrect wages and contributions from an earlier report or wages and contributions that should have been reported but were not. The delinquent assessments may not be waived.

(c) If employee contributions or contributions made by an employer on behalf of members of the investment plan or accompanying payroll data are not received within the calendar month they are due, including, but not limited to, contribution adjustments as a result of employer errors or corrections, and if that delinquency results in market losses to members, the employer shall reimburse each member’s account for market losses resulting from the late contributions. If a member has terminated employment and taken a distribution, the member is responsible for returning any excess contributions erroneously provided by employers, adjusted for any investment gain or loss incurred during the period such excess contributions were in the member’s account. The state board or its designated agent shall communicate to terminated members any obligation to repay such excess contribution amounts. However, the state board, its designated agents, the Florida Retirement System Investment Plan Trust Fund, the department, or the Florida Retirement System Trust Fund may not incur any loss or gain as a result of an employer’s correction of such excess contributions. The third-party administrator, hired by the state board pursuant to s. 121.4501(8), shall calculate the market losses for each affected member. If contributions made on behalf of members of the investment plan or accompanying payroll data are not received within the calendar month due, the employer shall also pay the cost of the third-party administrator’s calculation and reconciliation adjustments resulting from the late contributions. The third-party administrator shall notify the employer of the results of the calculations and the total amount due from the employer for such losses and the costs of calculation and reconciliation. The employer shall remit to the Division of Retirement the amount due within 30 working days after the date of the penalty notice sent by the division. The division shall transfer that amount to the third-party administrator, which shall deposit proceeds from the 1 percent assessment and from individual market losses into member accounts, as appropriate. The state board may adopt rules to administer the provisions regarding late contributions, late submission of payroll data, the process for reimbursing member accounts for resultant market losses, and the penalties charged to the employers.

(d) If employee contributions reported by an employer on behalf of members are reduced as a result of employer errors or corrections, and the member has terminated employment and taken a refund or distribution, the employer shall be billed and is responsible for recovering from the member any excess contributions erroneously provided by the employer.

(e) Delinquency fees specified in paragraph (a) may be waived by the division, with regard to pension plan contributions, and by the state board, with regard to investment plan contributions, only if, in the opinion of the division or the board, as appropriate, exceptional circumstances beyond the employer’s control prevented remittance by the prescribed due date notwithstanding the employer’s good faith efforts to effect delivery. Such a waiver of delinquency may be granted an employer only once each plan year.

(f) If the employer submits excess employer or employee contributions, the employer shall receive a credit to be applied against future contributions owed. The employer is responsible for reimbursing the member for any excess contributions submitted if any return of such an erroneous excess pretax contribution by the program is made within 1 year after making erroneous contributions or such other period allowed under applicable Internal Revenue guidance.

(g) If contributions made by an employer on behalf of members in the investment plan are delayed in posting to member accounts due to acts of God beyond the control of the Division of Retirement, the state board, or the third-party administrator, as applicable, market losses resulting from the late contributions are not payable to the members.

History.—s. 1, ch. 2002-177; s. 4, ch. 2004-71; s. 5, ch. 2010-180; s. 39, ch. 2011-68.









Chapter 122 - STATE AND COUNTY OFFICERS AND EMPLOYEES RETIREMENT SYSTEM

122.01 - State and County Officers and Employees’ Retirement System; consolidation; divisions.

122.01 State and County Officers and Employees’ Retirement System; consolidation; divisions.—

(1) Former chapter 121, the State Officers and Employees’ Compulsory Retirement System, and former chapter 134, the County Officers and Employees’ Compulsory Retirement System, are hereby consolidated and shall be known as the “State and County Officers and Employees’ Retirement System.”

(2) Any person who is employed after the effective date of this chapter, July 1, 1955, by a county having a retirement system shall be a compulsory member of this retirement system unless he or she becomes a member of a local county retirement system at the time of employment.

(3) The rights of members of the retirement system established by former chapters 121 and 134, Florida Statutes, shall not be impaired, nor shall their benefits be reduced by virtue of any part of this chapter.

(4)(a) The State and County Officers and Employees’ Retirement System shall be deemed to be divided into two divisions to be designated division A and division B.

1. Division A of this system shall consist of those members of the system who were employed prior to July 1, 1963, who did not elect to become members of division B; and ss. 122.01-122.12, 122.15, 122.16, 122.18 to 122.20, inclusive and ss. 122.34 to 122.35, inclusive shall control with respect to division A and membership therein.

2. Division B of this system, established for the purposes and within the contemplation of s. 218(d)(6) of the federal Social Security Act [42 U.S.C.A. s. 418(d)(6)] for the purpose of affording to the members of said division B the opportunity to obtain federal social security coverage, shall consist of those members of the system who elected to or were required to become members of division B, as hereinafter provided, and ss. 122.21-122.24, 122.26 to 122.321 shall control with respect to division B and membership therein.

(b) Notwithstanding any provision to the contrary contained in this chapter, s. 122.34 shall apply with respect to sheriffs and high hazard deputy sheriffs, as provided for herein, to the extent that the provisions of such sections are at variance or in conflict with the sections otherwise applicable, and with respect to members who are classified as “high hazard” members as hereinafter defined, the provisions of ss. 122.03, 122.08, 122.27, and 122.28 shall be subject to the provisions of s. 122.34.

(5) Notwithstanding any provision contained herein to the contrary, the provisions of this chapter relating to age for retirement under s. 122.08 shall be subject to amendment or modification by subsequent legislation at any time and all other provisions of this chapter relating to the administration of the system or to the duties, rights, privileges, requirements, and benefits of those persons who become members on or after July 1, 1963, shall be subject to amendment, modification, deletion or substitution by act of the 1965 Legislature of the state and all such legislation shall apply retroactively to July 1, 1963, with respect to those persons who become members on or after July 1, 1963; provided, however, that such legislation shall not set the age for retirement, as specified in s. 122.08(1) to exceed the age of 65 years, nor shall such legislation affect any benefit which becomes payable to, or with respect to, such members prior to July 1, 1965.

History.—ss. 1, 25, 26, ch. 29801, 1955; s. 1, ch. 57-382; ss. 1, 2, ch. 63-555; s. 1, ch. 67-447; s. 1, ch. 69-127; s. 28, ch. 71-355; s. 779, ch. 95-147; s. 22, ch. 2014-17.



122.02 - Definitions.

122.02 Definitions.—The following words and phrases as used in this chapter shall have the following meaning unless a different meaning is plainly required by the context:

(1) “State and county officers and employees” shall include all full-time officers or employees who receive compensation for services rendered from state or county funds, or from funds of drainage districts or mosquito control districts of a county or counties, or from funds of the State Board of Administration or from funds of closed bank receivership accounts or from funds of any state institution or who receive compensation for employment or service from any agency, branch, department, institution or board of the state, or any county of the state, for service rendered the state or county from funds from any source provided for their employment or service regardless of whether the same is paid by state or county warrant or not; provided that such compensation in whatever form paid shall be specified in terms of fixed monthly salaries by the employing state or county agency or state or county official and shall not include amounts allowed for professional employees for special or particular service or for subsistence or travel expenses; provided further the department shall prescribe appropriate procedure for contribution deduction out of such compensation in accordance with the provisions of this chapter, provided further that such officers and employees defined herein shall not include those officers and employees excepted from the provisions by s. 122.18 of this law.

(2) “Average final compensation” shall mean the average salary of the 10 best contributing years of the last 15 years prior to retirement, or the career average since July 1, 1945, whichever is greater. A year shall be 12 running months. In the event that an officer or employee has not contributed to the retirement trust fund for at least 10 years, then the average final compensation shall mean the average salary of the last 10 years’ service.

(3) “Salary” shall mean the fixed monthly compensation paid officers and employees, and where officers’ or employees’ compensation is derived from fees set by statute, salary shall be the total cash remuneration received from such fees. Under no circumstances shall salary include fees paid professional persons for special or particular services. However, salary for all plan years beginning on or after July 1, 1990, shall not include any amounts in excess of the compensation limitation (originally $200,000) established by s. 401(a)(17) of the Internal Revenue Code prior to the Omnibus Budget Reconciliation Act of 1993, which limitation shall be adjusted for changes in the cost of living since 1989, in the manner provided by s. 401(a)(17) of the Internal Revenue Code of 1991. This limitation, which has been part of the State and County Officers’ and Employees’ Retirement System since plan years beginning on or after July 1, 1990, shall be adjusted as required by federal law for qualified government plans.

(4)(a) In determining the aggregate number of years of service of any officer or employee, the time of military service between 1939 and 1946 by the employee on leave of absence shall be added to the years of state or county service. Credit for any other military service shall not exceed 4 years; provided that those individuals who were employed by the War Manpower Commission in Florida (or on military leave from the War Manpower Commission) prior to November 16, 1946, by the National Reemployment Service in Florida subsequent to June 30, 1933, the 1Florida State Employment Service subsequent to June 30, 1935, or in the readjustment allowance or employment service departments of the Veterans Administration in Florida between July 1, 1944, and January 1, 1950, and who continued in employment with the state or any county without more than one interruption in the performance of service, this interruption not to exceed 5 years, shall be entitled to credit for continuous service for all such employment with the named agency or department, and shall have such time added to their aggregate number of years of service; provided further, that any such employee claiming such credit shall pay into the State and County Officers and Employees’ Retirement Trust Fund an amount equivalent to the amount which would have been placed in the fund had such employee been paying into the fund from July 1, 1945, on the basis of the wages paid to such employee by the Federal Government, plus interest thereon at the rate of 3 percent compounded annually until July 1, 1975, and thereafter at the rate of 6.5 percent interest compounded annually until date of payment; and provided further, that such persons shall furnish proper proof from the governmental agency showing the payment of wages for such service and that such persons are not claiming and have not been allowed credit for such service in a federal or any other retirement system, except those persons formerly with the War Manpower Commission who, prior to 1961, received federal service credit. Leave of absence shall be construed to cover any officer or employee of the state or county who was serving as such during the calendar year of 1940, or any time subsequent thereto, and who resigned his or her employment in time of war or national emergency to enter military service and who thereafter returned to that former employment with the state or county as soon as possible after release from military service.

(b) Any person claiming prior service credit under the provisions of this subsection shall pay into the State and County Officers and Employees’ Retirement Trust Fund a contribution equal to 5 percent of the earnings received during the period being claimed, plus 3 percent interest thereon compounded annually, such interest to commence and run from July 1, 1945, with respect to service prior thereto and from dates of employment with respect to service subsequent to June 30, 1945, and such interest shall continue to be figured at the rate of 3 percent until July 1, 1975, on which date and thereafter such interest shall be figured at the rate of 6.5 percent interest, compounded annually until date of payment.

(5) If compensation for accumulated annual leave is due and payable and is paid to the surviving spouse and the necessary contribution is made to the retirement trust fund, time for accumulated annual leave, not to exceed 30 working days, shall be added to the aggregate number of years service and to the member’s age, provided such time is needed to make the member eligible for retirement benefits at the time of death, in which event the retirement benefits shall be computed on the basis of the retirement age specified in s. 122.08(1) and (2)(a) if the member died prior to July 1, 1963, or on the basis of a retirement age of 65 years if the member died on or after July 1, 1963. Otherwise aggregate number of years of service shall mean the total number of years, and fractional parts of years, of service of any officer or employee omitting intervening years and fractional parts of years, when such officer or employee may not be employed by the state or county. Provided that any nonacademic employee of a school board shall receive a full year’s service credit for all years under the following conditions:

(a) Provided all necessary contributions have been made to the retirement trust fund.

(b) Provided the employee is employed and receives salary for the full school year.

(6) “Department” means the Department of Management Services.

History.—s. 2, ch. 29801, 1955; ss. 1-3, ch. 57-364; s. 1, ch. 57-813; s. 2, ch. 61-119; s. 1, ch. 61-469; s. 1, ch. 61-422; s. 1, ch. 63-453; s. 3, ch. 63-555; s. 8, ch. 65-484; ss. 1, 2, ch. 67-412; ss. 31, 35, ch. 69-106; s. 39, ch. 71-377; s. 1, ch. 73-326; s. 3, ch. 74-328; s. 62, ch. 92-279; s. 55, ch. 92-326; s. 780, ch. 95-147; s. 3, ch. 95-154; s. 12, ch. 96-368; s. 54, ch. 99-255.

1Note.—See ss. 2 and 15, ch. 83-174, which merge the Florida State Employment Service into the newly established Division of Labor, Employment, and Training of the Department of Labor and Employment Security and provide for a “state public employment service” within that division. The division was renamed the Division of Jobs and Benefits by s. 1, ch. 95-345, and deleted by s. 2, ch. 99-240. Section 69, ch. 2002-194, repealed s. 20.171, which created the Department of Labor and Employment Security.



122.03 - Contributions; participants; prior service credit.

122.03 Contributions; participants; prior service credit.—

(1)(a) From and after July 1, 1955, the officer or board paying salaries to officers or employees entitled to the benefits of this law shall deduct 6 percent from each installment of salary of each officer or employee so long as such officer or employee shall hold office, or be employed and said amount so deducted shall be deposited in a special trust fund hereby established in the State Treasury, to be known as the “State and County Officers and Employees’ Retirement Trust Fund.” Provided further, whenever any county now or hereafter authorized by law to take over and perform the functions of a municipality, exercises such power and takes over functions heretofore performed by a municipality, and as a result thereof municipal employees become county employees and are paid salaries from county funds, such employees who are members and continue to be members of a municipal retirement system shall not be eligible to participate in the State and County Officers and Employees’ Retirement Trust Fund. Such employees, whose pension or retirement rights are otherwise preserved, who by merger, transfer or assignment of governmental units or functions, become county employees, shall not lose their municipal pension or retirement rights, or any reserves accrued to their benefit during their period of employment with a municipality and the county is authorized to pay into such municipal retirement system during the period that such employees remain as county employees the sums of money previously paid by the municipality for the benefits of such employees, and may make appropriate deductions from the employees’ salaries to preserve their retirement benefits. Provided further, such employees who by merger, transfer or assignment of government units or functions, become county employees shall have 6 months from the date they become county employees to elect to remain in the retirement system of which they were members as municipal employees or become compulsory members of the State and County Officers and Employees’ Retirement System. Such employees becoming compulsory members of the State and County Officers and Employees’ Retirement System shall be classed as new members of the State and County Officers and Employees’ Retirement System and any service rendered by such employees as municipal officers or employees, prior to becoming compulsory members of the State and County Retirement System, shall not be allowed.

(b) This subsection shall not apply to members covered under s. 122.32, when transferred to state employment by statute on or after July 1, 1967. Should such employees be transferred by statute, they shall be transferred from division A to division B with service credit under division A up until date of transfer and service credit under division B thereafter.

(2) Any officer or employee who held office or was employed by the state or a county of the state on July 1, 1945, or October 1, 1950, and has been holding office or has been continuously employed from April 1, 1955:

(a) May receive credit for prior service rendered subsequent to 1945;

(b) Credit for service rendered prior to July 1, 1945, shall be continuous except that one period of absence not more than 5 years shall be allowed, and in computing such service credit, the period of absence shall not be creditable service.

(c) Provided any person receiving prior service credit under paragraph (a) or paragraph (b) pays into the retirement trust fund the amount he or she would have paid had he or she been a member since July 1, 1945, plus interest compounded annually from date of service to date of payment at the rate of 3 percent for any period of time before July 1, 1975, and at the rate of 6.5 percent compounded annually for any period of time after and including July 1, 1975; however, no officer or employee shall make contributions under this section for less than 10 years or for his or her total service being claimed, whichever is less.

(3) Any officer or employee claiming prior service under subsection (2) of this section shall make the required payment on or before the time of actual retirement.

(4) Any officer or employee who formerly rejected the provisions of the retirement law may elect to become a member of the retirement system at any time. Any person becoming a member under this subsection shall not receive any prior service credit.

(5) Any state or county officer or employee who prior to becoming a state or county officer or employee was a member of the Department of Public Safety Pension Fund, and who is not receiving retirement benefits under said fund, shall be a compulsory member of the State and County Officers and Employees’ Retirement System, and if any such state or county officer or employee has not received a refund from the Department of Public Safety Pension Fund, the amount he or she has paid into said fund, plus the amount the state has paid into said fund to match the employee’s payment, shall be transferred from the Department of Public Safety Pension Fund to the State and County Officers and Employees’ Retirement Trust Fund, or if such person has received a refund from the Department of Public Safety Pension Fund, then any such state or county officer or employee shall, within 24 months from the time such person becomes a state or county officer or employee, or within 24 months from July 1, 1963, whichever is the later date, pay into the State and County Officers and Employees’ Retirement Trust Fund 5 percent of the salary he or she has received from the Department of Public Safety, beginning with July 1, 1945, to June 30, 1955, inclusive and from July 1, 1955, 6 percent of the salary he or she has received from the Department of Public Safety, plus 3 percent per annum interest thereon. Thereupon the total time spent with the Department of Public Safety since its creation in chapter 19551, Acts of 1939, shall be added to and computed with such person’s service as a state or county officer or employee. No state or county officer or employee who is receiving benefits under the Department of Public Safety Pension Fund shall be eligible to become a member of the State and County Officers and Employees’ Retirement Trust Fund.

(6) Any officer or employee who held office or was employed by the state or a county of the state continuously from May 1, 1959, and who has not previously received credit for, or is not eligible to claim credit for, prior years of service under subsection (2); or any officer or employee who holds office or is employed by the state or a county of the state on June 1, 1961, and is continuously employed; or any officer or employee who holds office or is employed by the state or county of the state after June 1, 1961, and who is continuously employed for 3 years, during which period of time no back payments may be made:

(a) May claim credit for all prior years of service under the conditions hereinafter set forth.

(b) Credit for service prior to July 1, 1955, may be allowed, provided a contribution of 5 percent of all salary received in the period being claimed, plus interest compounded annually from date of service to date of payment at the rate of 3 percent for any period of time before July 1, 1975, and at the rate of 6.5 percent for any period of time after and including July 1, 1975, is made to the State and County Officers and Employees’ Retirement Trust Fund on or before the time of actual retirement.

(c) Credit for service subsequent to July 1, 1955, may be allowed, provided a contribution of 6 percent of all salary received in the period being claimed, plus interest compounded annually from date of service to date of payment at the rate of 3 percent for any period of time before July 1, 1975, and at the rate of 6.5 percent for any period of time after and including July 1, 1975, is made to the State and County Officers and Employees’ Retirement Trust Fund on or before the time of actual retirement.

(d) Prior service allowance may be made only for those periods in which state or county records of service and salary are available, or at least three affidavits and such other information as might be required by the department to meet the provisions of this law.

(7) A member of the retirement system created by this chapter who has been eligible or becomes eligible to receive workers’ compensation payments for an injury or illness occurring during his or her employment while a member of any state retirement system shall, upon his or her return to active employment with a covered employer for 1 calendar month or upon his or her approval for disability retirement in accordance with s. 122.09, receive full retirement credit for the period prior to such return to active employment or disability retirement for which the workers’ compensation payments were received. However, no member may receive retirement credit for any such period occurring after the earlier of the date of maximum medical improvement as defined in s. 440.02 or the date termination has occurred as defined in s. 121.021(39). The employer of record at the time of the worker’s compensation injury or illness shall make the required employee and employer retirement contributions based on the member’s rate of monthly compensation immediately prior to receipt of workers’ compensation payments.

(8) Any surviving spouse of a county official or former county official, who was formerly employed full time in the office of the county official and who is presently employed by the said county official or is a county official of any such county and who did not receive compensation for a period of more than 10 years as such employee, may receive credit for retirement purposes as provided for in this chapter by:

(a) Contributing to the said retirement trust fund on a salary computed on the basis of one-third of the compensation received by the said county official for the period of time the said employee did not receive any compensation, and interest on said contribution shall be paid at the rate of 3 percent per annum from July 1, 1945.

(b) Submitting affidavits from two county officials or former county officials from any such county to substantiate said employment.

(9) The surviving spouse or other dependent of any member whose employment is terminated by death shall, upon application to the department, be permitted to pay the required contributions for any service performed by the member which could have been claimed by the member at the time of death. Such service shall be added to the creditable service of the member and shall be used in the calculation of any benefits which may be payable to the surviving spouse or other surviving dependent.

History.—s. 3, ch. 29801, 1955; s. 1, ch. 57-350; ss. 1, 2, ch. 57-363; s. 1, ch. 57-1986; s. 1, ch. 59-203; s. 1, ch. 59-285; s. 1, ch. 59-303; s. 2, ch. 61-119; s. 1, ch. 61-291; s. 1, ch. 61-434; s. 9, ch. 63-555; s. 8, ch. 65-484; s. 8, ch. 69-82; ss. 31, 35, ch. 69-106; s. 1, ch. 69-124; s. 1, ch. 69-128; s. 1, ch. 69-1753; s. 2, ch. 72-334; s. 3, ch. 72-345; s. 3, ch. 72-347; s. 4, ch. 74-328; s. 58, ch. 79-40; s. 12, ch. 92-122; s. 63, ch. 92-279; s. 55, ch. 92-326; s. 781, ch. 95-147; s. 4, ch. 95-154; s. 57, ch. 99-2; s. 55, ch. 99-255; s. 34, ch. 2001-266; s. 8, ch. 2002-194.



122.04 - Compulsory participation.

122.04 Compulsory participation.—The provisions of this law shall be compulsory as to all persons who enter the employment of the state or county of the state on or after July 1, 1947, and there shall be deducted from the salary of every officer and employee who thereafter enters the employment of the state or county of the state 6 percent as provided for in s. 122.03. All persons entering the service of the state or county of the state after July 1, 1947, shall be considered new employees or new officers and no prior service of such employees or officers shall be computed as part of their aggregate number of years of service under this law, except employees in military service on leave of absence who return immediately from military service to the service of the state or county of the state. Provided further that any person who is employed after the effective date of this chapter by a county having a retirement system shall be a compulsory member of this retirement system unless he or she becomes a member of its local retirement system.

History.—s. 4, ch. 29801, 1955; s. 782, ch. 95-147.



122.05 - Legislator services included.

122.05 Legislator services included.—

(1) The aggregate days of service heretofore or hereafter rendered the State Legislature as a member of the Senate or House of Representatives by any participants of the State and County Officers and Employees’ Retirement System shall be computed as a part of the aggregate years of state or county service of such participant in said retirement system, and it shall be the duty of state officials administering the provisions of said system to allow any such participant such legislative service, together with other service rendered by such participant to the state or county.

(2) The department and state officials administering said retirement system shall make the contribution deductions required by law from the compensation hereafter received by any of the said participating members of the Legislature for service rendered the State Legislature in the same manner as in the case of other state employment.

(3) Any member of the Legislature on the effective date of this chapter may claim credit for all prior service as such member by paying into the State and County Officers and Employees’ Retirement Trust Fund the required amount as computed by the division, plus 3-percent interest compounded annually until July 1, 1975, and thereafter at the rate of 6.5-percent interest compounded annually until date of payment and upon making such payment shall be entitled to receive credit for his or her full terms as such legislator. Provided further that any member of the Legislature who previously had vested rights under the retirement law would not have his or her benefits accumulated at the time he or she takes office as such legislator reduced by virtue of such service as a legislator.

(4) Any member of the Legislature who had vested rights under the retirement law, prior to becoming a member of the Legislature, may use the average salary of the best 10 years of the last 15 years of creditable service earned prior to becoming a member of the Legislature.

(5) Any member of the Legislature who is a member of any state and county retirement system on the effective date, or any future member of the Legislature, may pay into any state and county retirement trust fund, based on his or her prior or future service, 45 percent of his or her salary for the first 10 years of service, 60 percent of his or her salary for the second 10 years, and 75 percent of his or her salary for the third 10 years, said salary to be considered during his or her total service, $100 per month. In computing the retirement benefit for such members of the Legislature, the average final compensation shall be the amount that a 6-percent contribution would have applied to produce the contribution required above.

History.—s. 5, ch. 29801, 1955; s. 1, ch. 59-461; s. 2, ch. 61-119; s. 1, ch. 67-581; ss. 31, 35, ch. 69-106; s. 5, ch. 74-328; s. 783, ch. 95-147; s. 56, ch. 99-255.



122.051 - Eligibility of retired state employee for Legislature; compensation.

122.051 Eligibility of retired state employee for Legislature; compensation.—Any retired state employee who is presently drawing retirement benefits under any state retirement system may, as any other citizen, serve in the Legislature without affecting in any way his or her retirement status or the receipt of retirement funds while a member of the Legislature. Such person may be paid the salary of a legislator, and per diem and mileage in connection with his or her official legislative duties in addition to his or her retirement benefits during the person’s term of legislative service except that service as a legislator after retirement shall not increase retirement benefits.

History.—s. 1, ch. 65-476; s. 784, ch. 95-147.



122.06 - Legislative employee services included.

122.06 Legislative employee services included.—

(1) Aggregate days of attache service heretofore or hereafter rendered the State Legislature by any participant of the State and County Officers and Employees’ Retirement System shall be computed as a part of the aggregate years of state service of such participant in said retirement system, and it shall be the duty of state officials administering the provisions of said system to allow any such participant such legislative attache service, together with other service rendered by such participant to the state or county.

(2) The department and other state officials administering said retirement system shall make the contribution deductions required by law from the compensation hereafter received by any of the said participating attaches for service rendered the State Legislature in the same manner as in the case of other state employment.

History.—ss. 6, 7, ch. 29801, 1955; ss. 31, 35, ch. 69-106; s. 57, ch. 99-255.



122.061 - Hospital districts and county hospital corporations; officers and employees included.

122.061 Hospital districts and county hospital corporations; officers and employees included.—

(1) Boards of hospital districts and county hospital corporations may elect to bring employees of such districts or corporations under the provisions of the retirement law. Once this election is made it may not be revoked and all present and future employees shall be compulsory members of the State and County Officers and Employees’ Retirement System.

(2) All boards of hospital districts and county hospital corporations who now have officers and employees participating in the State and County Officers and Employees’ System will continue to have such coverage as provided by this chapter. The presumption being that such boards have elected to come under the law.

(3) The rights of any officer or employee who is a member of the State and County Officers and Employees’ Retirement System or who is receiving benefits under the provisions of this chapter, by virtue of Attorney General’s opinion and Comptroller’s rulings rendered prior to the declaratory decree of the Circuit Court of the Second Judicial Circuit of Florida, March 1957, shall not be impaired or reduced.

History.—ss. 1-4, ch. 57-47; s. 1, ch. 67-612.



122.07 - Seasonal state employment included; time limit and procedure for claiming.

122.07 Seasonal state employment included; time limit and procedure for claiming.—

(1) Any seasonal state employee who works for and draws compensation from the state or any of its departments for a period of more than 6 months during the fiscal year, that is, from July 1 of any year to June 30 of the following year, inclusive, but who works the remainder or a part of such fiscal year in the same or a similar capacity for another state or department thereof, may receive credit for the actual time employed by another state or department thereof, provided that such employee shall comply with the conditions hereinafter specified.

(2) Any state employee as described in subsection (1) in the classification set forth in s. 122.01 may elect to receive credit as a state employee under the State and County Officers and Employees’ Retirement System by providing to the department a statement from the state in which he or she was employed, listing days employed and monthly earnings and such other information as may, in the opinion of the department, be necessary or appropriate in the carrying out of this section. Credit shall be granted upon payment to the department by such employee of an amount equal to the total retirement contribution that would have been required had the member worked in this state during the period based on the salary drawn by such employee during his or her last full month of employment by the state or any department thereof for each month during said fiscal year for which such employee was not employed by the state or any department thereof, but was employed by some other state, plus interest compounded annually each June 30 from the date of the service in another state to the date of payment at the rate of 4 percent until July 1, 1975, and 6.5 percent thereafter. The member shall have until his or her date of retirement to claim and purchase credit for such employment in another state.

History.—s. 8, ch. 29801, 1955; s. 2, ch. 61-119; ss. 31, 35, ch. 69-106; s. 1, ch. 78-279; s. 27, ch. 79-164; s. 1, ch. 87-29; s. 21, ch. 91-45; s. 13, ch. 92-122; s. 785, ch. 95-147; s. 58, ch. 99-255.



122.08 - Requirements for retirement; classifications.

122.08 Requirements for retirement; classifications.—There shall be two retirement classifications for all state and county officers and employees participating herein as hereafter provided in this section:

(1)(a) Any state or county officer or employee who has attained normal retirement age, which shall be age 60 for a person who had become a member prior to July 1, 1963, and age 62 for a person who had or shall become a member on or after July 1, 1963, and has accumulated at least 10 years’ service in the aggregate within the contemplation of this law, and who has made or makes contributions to the State and County Officers and Employees’ Retirement Trust Fund for 5 or more years as prescribed in this law, may voluntarily retire from office or employment and be entitled to receive retirement compensation, the amount of which shall be 2 percent for each year of service rendered, based upon the average final compensation, payable in equal monthly installments, upon his or her own requisition. Requisition requirements shall be set by the department.

(b) Notwithstanding any provision of this chapter to the contrary, effective January 1, 1993, the normal retirement age for a member under this chapter is attained upon the member’s completion of 30 years of creditable service in the aggregate.

(2)(a) Any state or county officer or employee who has attained the age of 55 or more and has accumulated at least 10 years’ service in the aggregate within the contemplation of this law and who has made or makes contributions to the State and County Officers and Employees’ Retirement Trust Fund for 5 or more years as prescribed by this law but who is not eligible to retire in accordance with subsection (1) may elect to retire and receive a reduced benefit, which would be the actuarial equivalent of the benefits provided in paragraph (1)(a).

(b) Any county officer or employee who has served as sheriff or a full-time deputy sheriff for the last 10 years or more of employment and has attained the age of 50 or more and accumulated at least 10 years’ service in the aggregate within the contemplation of this law, and who has made or makes contributions to the State and County Officers and Employees’ Retirement Trust Fund for 5 or more years, as prescribed by this law, but who is not eligible to retire in accordance with subsection (1), may elect to retire and receive a reduced benefit, which would be the actuarial equivalent of the benefits provided in paragraph (1)(a).

(3) Any state or county officer or employee shall have the right at any time prior to receipt of his or her first monthly installment of retirement compensation to elect to receive a reduced retirement compensation with the provision that if such officer or employee dies after retirement compensation installments have commenced the excess if any of his or her total contributions made to the retirement trust fund, without interest, over the total retirement compensation received by him or her shall be paid in accordance with the beneficiary designation of this law. The amount of such reduced retirement compensation shall be the actuarial equivalent of the amount of such retirement compensation otherwise payable to him or her.

(4)(a) Any state or county officer or employee shall have the right at any time prior to receipt of his or her first monthly installment of retirement compensation to elect to receive a reduced retirement compensation with the provision that the surviving spouse shall continue to draw such reduced retirement compensation, or one-half thereof if so designated, so long as such spouse shall live. The amount of such reduced retirement compensation shall be the actuarial equivalent of the amount of such retirement compensation otherwise payable to such officer or employee. Any state or county officer or employee who becomes eligible for retirement and continues to hold office or be employed shall be construed to have selected the option herein which will afford the surviving spouse the greatest amount of benefits. Should such officer or employee die before retiring, his or her surviving spouse shall be entitled to receive either the accumulated contributions of such officer or employee at the date of death or the reduced retirement compensation to which the surviving spouse would have been entitled under such option, calculated on the assumption that such officer or employee retired on the date of death; provided, that for all those persons who become members of the retirement system on or after July 1, 1963, the amount of retirement compensation otherwise payable to the member at the date of death shall be determined on the basis of a retirement age of 62 years. Any officer or employee shall have the right at the time of retirement to change the option so provided; and, should the option be changed or not at the time of retirement, such option shall be effective immediately upon retirement and thereafter may not be revoked.

(b) A member who elects an option in paragraph (a) shall on a form provided for that purpose designate his or her spouse as beneficiary to receive the benefits which continue to be payable upon the death of the member. After such benefits have commenced under an option in paragraph (a), the retired member may change the designation of his or her spouse as beneficiary only twice. If such a retired member remarries and wishes to make such a change, he or she may do so by filing with the department a notarized change of spouse designation form and shall notify the former spouse in writing of such change. Upon receipt of a completed change of spouse designation form, the department shall adjust the member’s monthly benefit by the application of actuarial tables and calculations developed to ensure that the benefit paid is the actuarial equivalent of the present value of the member’s current benefit. The consent of a retired member’s formerly designated spouse as beneficiary to any such change shall not be required.

(5) Tables for computing the actuarial equivalent shall be approved by the department.

(6) Any person retiring under the disability provision of this chapter shall not be entitled to the options of subsection (4).

(7) No state or county official or employee who has a shortage in his or her accounts may retire or receive any benefits under this chapter so long as such shortage exists.

(8) Any member of the retirement system whose rights have been preserved under s. 122.01(3) and who has had 30 years of service may exercise the option provided for in subsection (4) as it applies to persons who are eligible for normal retirement benefits.

(9) Notwithstanding any other provision in this chapter to the contrary, the following provisions shall apply to any officer or employee who has accumulated at least 10 years of service and dies:

(a) If the deceased member’s surviving spouse has previously received a refund of the member’s contributions made to the retirement trust fund, such spouse may pay to the department an amount equal to the sum of the amount of the deceased member’s contributions previously refunded and interest at 3 percent compounded annually on the amount of such refunded contributions from the date of refund until July 1, 1975, and thereafter at the rate of 6.5 percent interest compounded annually to the date of payment to the department, and by so doing be entitled to receive the monthly retirement benefit provided in paragraph (c).

(b) If the deceased member’s surviving spouse has not received a refund of the deceased member’s contributions, such spouse shall, upon application to the department, receive the monthly retirement benefit provided in paragraph (c).

(c) The monthly benefit payable to the spouse described in paragraph (a) or paragraph (b) shall be the amount which would have been payable to the deceased member’s spouse, assuming that the member retired on the date of death and had selected the option in subsection (4) which would afford the surviving spouse the greatest amount of benefits, such benefit to be based on the ages of the spouse and member as of the date of death of the member. Such benefit shall commence on the first day of the month following the payment of the aforesaid amount to the department, if paragraph (a) is applicable, or on the first day of the month following the receipt of the spouse’s application by the department, if paragraph (b) is applicable.

(10) Upon the death of a retired member or beneficiary receiving monthly benefits under this chapter, the monthly benefits shall be paid through the last day of the month of death and shall terminate, or be adjusted, if applicable, as of that date in accordance with the optional form of benefit selected at the time of retirement.

History.—s. 9, ch. 29801, 1955; ss. 3-5, ch. 57-363; s. 1, ch. 57-210; s. 1, ch. 59-465; s. 2, ch. 61-119; s. 4, ch. 63-555; ss. 1, 2, 8, ch. 65-484; s. 8, ch. 69-82; ss. 31, 35, ch. 69-106; s. 1, ch. 69-132; s. 1, ch. 72-330; ss. 6, 10, ch. 74-328; s. 5, ch. 80-130; s. 7, ch. 85-246; s. 1, ch. 92-139; s. 786, ch. 95-147; s. 59, ch. 99-255; s. 35, ch. 2001-266.



122.09 - Disability retirement; medical examinations.

122.09 Disability retirement; medical examinations.—Whenever any officer or employee of the state or county of the state has service credit as such officer or employee for 10 years within the contemplation of this law, the last 5 years of which, except for a single break not to exceed 1 year, must be continuous, unbroken service and who is regularly contributing to the State and County Officers and Employees’ Retirement Trust Fund and shall while holding such office or employment become permanently and totally disabled, physically or mentally, or both, from rendering useful and efficient service as such officer or employee, such officer or employee may retire from his or her office or employment, and upon such retirement the officer or employee shall be paid, so long as the permanent and total disability continues, on his or her own monthly requisition, from the State and County Officers and Employees’ Retirement Trust Fund hereinafter established, retirement compensation as provided in s. 122.08; provided that no officer or employee retiring under this section shall receive less than 50 percent of his or her average final compensation not to exceed $75. No officer or employee of the state and county of the state shall be permitted to retire under the provisions of this section until examined by a duly qualified physician or surgeon or board of physicians and surgeons, to be selected by the Governor for that purpose, and found to be disabled in the degree and in the manner specified in this section. Any officer or employee retiring under this section shall be examined periodically by a duly qualified physician or surgeon or board of physicians and surgeons to be selected by the Governor for that purpose and paid from the retirement trust fund herein provided for, at such time as the Department of Management Services shall direct to determine if such total disability has continued and in the event it be disclosed by said examination that said total disability has ceased to exist, then such officer or employee shall forthwith cease to be paid benefits under this section. Reference to s. 122.08 is for the purpose of computing benefits only. Any person heretofore retired under this section shall be eligible to qualify for the minimum benefits provided herein; however, minimum benefits shall not be paid retroactively.

History.—s. 10, ch. 29801, 1955; s. 4, ch. 57-364; s. 2, ch. 61-119; ss. 2, 3, ch. 67-371; s. 1, ch. 69-121; s. 1, ch. 69-326; ss. 31, 35, ch. 69-106; s. 14, ch. 92-122; s. 64, ch. 92-279; s. 55, ch. 92-326; s. 787, ch. 95-147.



122.10 - Separation from service; refund of contributions.

122.10 Separation from service; refund of contributions.—

(1) Should any officer or employee leave the service of the state before accumulating aggregate time of 10 years toward retirement, such officer or employee shall be entitled to a refund of 100 percent of his or her contributions made to the retirement trust fund without interest, provided however that any such officer or employee may leave such contributions in said retirement trust fund for a period not exceeding 5 years pending reemployment, and upon reemployment by the state or county within those 5 years receive credit for such prior service. Any such officer or employee who fails to be reemployed by the state or a county of the state within those 5 years shall be refunded 100 percent of his or her contributions to the retirement trust fund, without interest, and all prior service credit shall be forfeited should he or she be reemployed at a later date. Should any officer or employee who has 10 or more years service within the contemplation of this law leave the service of the state and county, such officer or employee may leave said contributions in the retirement trust fund and receive the same retirement benefits as provided for current employees in s. 122.08, provided however that such officer or employee shall have made contributions as required by this law, or such officer or employee may elect to accept a refund of 100 percent of his or her contributions to the fund, without interest. Any officer or employee who accepts such refund shall be forever barred from receiving prior service credit under the provisions of this law. No officer or employee who has received benefits under this law shall be entitled to a refund.

(2) Any former members of the state or county retirement systems established by former chapters 121 and 134, that terminated their service after 10 or more years of service and received a refund of 50 percent of their retirement contributions may, upon written request to the division, receive a refund of any balance credited to their account provided they are not members of the state and county retirement system under this chapter.

(3) Any person who hereafter elects to receive retirement benefits under s. 112.05, shall not be entitled to the retirement benefit of this chapter, except for the refund of his or her contributions to the retirement trust fund as provided in this section; likewise any person who elects to receive retirement benefits under this chapter shall thereby become ineligible to receive retirement benefits under s. 112.05.

(4) Should any officer or employee elect to receive a refund as provided in this section, his or her application for refund shall be submitted in the manner prescribed by the regulations adopted by the department and shall accompany the payroll certification, submitted to the department, on which he or she was last paid prior to termination. The department shall pay the entire refund due within 45 days after the first day of the month subsequent to receipt of such application for refund and said payroll certification.

(5) Notwithstanding any other provision in this chapter to the contrary, any officer or employee who has accumulated an aggregate of 25 or more years of service and terminates his or her employment and elects to receive a refund of his or her contributions made to the retirement trust fund in accordance with this section may, at any time prior to July 1, 1970, pay to the division an amount equal to the sum of: the amount of his or her contributions previously refunded and interest at 3 percent compounded annually on the amount of his or her refunded contributions from the date of refund to the date of payment to the division. Upon the payment of such amount, the former member of the retirement system shall be reinstated and shall receive the monthly retirement benefit to which he or she is entitled under this section, such benefit to commence on the latter of the first day of the month following the payment by the reinstated member of the aforestated amount to the division or the date he or she otherwise would have been entitled to such benefits. The division, at its discretion, may require that such retirement benefits be paid under one of the optional forms of payment (described in s. 122.08) as chosen by the division.

History.—s. 11, ch. 29801, 1955; s. 2, ch. 59-461; s. 2, ch. 61-119; s. 7, ch. 63-555; s. 1, ch. 67-285; ss. 31, 35, ch. 69-106; s. 1, ch. 69-133; s. 788, ch. 95-147; s. 60, ch. 99-255.



122.11 - Reemployment after refund.

122.11 Reemployment after refund.—Any state or county officer or employee whose contributions have been refunded as provided in s. 122.10 and who is subsequently reemployed by the state or a county of the state shall be treated as those persons who enter employment of the state or a county of the state the first time as provided in s. 122.03; provided, however, if any former member complies with s. 122.03(6) and receives service credit for 20 or more years for service rendered prior to June 1, 1961, such member shall not lose his or her rights under s. 122.01(3).

History.—s. 12, ch. 29801, 1955; s. 1, ch. 67-577; s. 789, ch. 95-147.



122.12 - Designation of beneficiary; death of participant; forfeiture of contributions after benefits paid; survivor benefits.

122.12 Designation of beneficiary; death of participant; forfeiture of contributions after benefits paid; survivor benefits.—

(1) Any officer or employee may file, in writing, a designation of beneficiary and it shall be the duty of the department to refund 100 percent, without interest, of the contributions made to the retirement trust fund by such deceased officer or employee to such designated beneficiary. The officer or employee shall have the privilege of changing, in writing, the designated beneficiary at any time. Upon failure to designate a beneficiary, the refund shall be made to the persons in the same order as designated in s. 222.15, for wages due deceased employees. If the deceased officer or employee has received any benefits under this law, no refund shall be made unless such officer or employee has elected to accept benefits under s. 122.08(3) or (4).

(2) Provided further any heir who received a refund under s. 10 of chapter 22938, Laws of 1945, or s. 10 of chapter 22831, Laws of 1945, shall be entitled to receive any accumulated retirement contributions credited to the deceased officer or employee’s account.

History.—s. 13, ch. 29801, 1955; s. 5, ch. 57-364; s. 2, ch. 61-119; ss. 31, 35, ch. 69-106; s. 61, ch. 99-255.



122.15 - Benefits exempt from taxes and execution.

122.15 Benefits exempt from taxes and execution.—

(1) The pensions, annuities, or any other benefits accrued or accruing to any person under the provisions of this chapter and the accumulated contributions and the cash securities in the funds created under this chapter are hereby exempted from any state, county or municipal tax of the state and shall not be subject to execution or attachment or to any legal process whatsoever and shall be unassignable.

(2) This subsection shall have no effect upon this section except that the department may, upon written request from the retired member, deduct premiums for group hospitalization insurance from the retirement benefit paid such retired member.

History.—s. 16, ch. 29801, 1955; s. 1, ch. 59-305; ss. 31, 35, ch. 69-106; s. 63, ch. 99-255.



122.16 - Employment after retirement.

122.16 Employment after retirement.—

(1) Any person who is retired under this chapter, except under the disability retirement provisions of ss. 122.09 and 122.34, may be employed by an employer that does not participate in a state-administered retirement system and may receive compensation from such employment without limiting or restricting in any way the retirement benefits payable to such person.

(2)(a) Any person retired under this chapter, except under the disability retirement provisions of ss. 122.09 and 122.34, may be reemployed by any private or public employer after retirement and receive retirement benefits and compensation from his or her employer without limitation, except that no person may receive both a salary from reemployment with any agency participating in the Florida Retirement System and retirement benefits under this chapter for a period of 12 months immediately subsequent to the date of retirement.

(b) Any person to whom the limitation in paragraph (a) applies who violates such reemployment limitation and is reemployed with any agency participating in the Florida Retirement System prior to completion of the 12-month limitation period shall give timely notice of this fact in writing to his or her employer and to the department; and his or her retirement benefits shall be suspended for the balance of the 12-month limitation period. Any person employed in violation of this subsection and any employing agency which knowingly employs or appoints such person without notifying the department to suspend retirement benefits shall be jointly and severally liable for reimbursement to the retirement trust fund of any benefits paid during the reemployment limitation period. To avoid liability, such employing agency shall have a written statement from the retiree that he or she is not retired from a state-administered retirement system. Any retirement benefits received by such person while he or she is reemployed during this reemployment limitation period shall be repaid to the retirement trust fund, and his or her retirement benefits shall remain suspended until such repayment has been made. Any benefits suspended beyond the reemployment limitation period shall apply toward the repayment of benefits received in violation of the reemployment limitation.

(c) The employment by an employer of any retiree of a state-administered retirement system shall have no effect on the average final compensation or years of creditable service of such retiree. Prior to July 1, 1991, upon employment of any person, other than an elected officer as provided in s. 121.053, who has been retired under a state-administered retirement program, the employer shall pay retirement contributions in an amount equal to the unfunded actuarial accrued liability portion of the employer contribution which would be required for a regular member of the Florida Retirement System. Effective July 1, 1991, contributions shall be made as provided in s. 121.122 for renewed membership.

(d) The limitations of this subsection apply to reemployment in any capacity with an employer as defined in s. 121.021(10), irrespective of the category of funds from which the person is compensated.

History.—s. 17, ch. 29801, 1955; s. 6, ch. 57-364; s. 1, ch. 57-803; s. 1, ch. 57-1982; s. 2, ch. 61-119; s. 8, ch. 65-484; ss. 31, 35, ch. 69-106; s. 1, ch. 72-335; s. 3, ch. 72-345; s. 3, ch. 80-126; s. 7, ch. 81-307; s. 21, ch. 84-266; s. 20, ch. 90-274; s. 15, ch. 92-122; s. 790, ch. 95-147; s. 64, ch. 99-255.



122.18 - Certain officers and employees not covered.

122.18 Certain officers and employees not covered.—This chapter shall not apply to justices of the Supreme Court or judges of the circuit court who are members of another state retirement system applicable to Supreme Court judges or circuit judges, nor shall it apply to members of the Teachers’ Retirement System or members of the Department of Public Safety Retirement System and shall not operate to repeal ss. 125.101, 138.14, 138.19, 112.05, 238.01-238.16, and 321.02-321.23, nor to affect the rights of any person enjoying the benefits or entitled to enjoy the benefits of such sections.

History.—ss. 19, 20, ch. 29801, 1955.

1Note.—Repealed by s. 20, ch. 97-180.



122.19 - Change of positions; election of retirement systems; exceptions.

122.19 Change of positions; election of retirement systems; exceptions.—

(1)(a) Any person who is a participant in any state or county retirement system, who changes his or her position or employment, or who is reclassified so that under any existing law such person would participate in a different retirement system, may continue to participate and come under the same retirement system in which he or she participated or came under before changing positions or being reclassified so long as such person remains in the employ of the state or county and continues to make the contributions required by law.

(b) Any member of the Duval County Employees Pension Fund who becomes an elected state or county official, certified by the Department of State, may become a member of the State and County Officers and Employees’ Retirement System as a new member upon assuming office, however, no prior service shall be allowed unless such official withdraws from the Duval County Employees Pension Fund, the same to be certified by Duval County, and complies with s. 122.03.

(2) The provisions of this section shall supersede any existing law relating to state and county retirement systems or pensions, provided nothing herein shall be construed to apply to state Supreme Court justices, or circuit judges who are members of another state retirement system applicable to Supreme Court justices or circuit judges, nor to members of the Department of Public Safety Retirement System nor to members of Duval County Employees’ Pension Fund as provided in chapter 23259, Acts of 1945, as amended by chapters 27520 and 27523, Acts of 1951.

History.—s. 21, ch. 29801, 1955; s. 1, ch. 63-568; ss. 10, 35, ch. 69-106; s. 791, ch. 95-147.



122.20 - Blind vending-stand operators; participation by.

122.20 Blind vending-stand operators; participation by.—

(1) All blind or partially sighted persons who are now employed or licensed by the Florida Council for the Blind as vending-stand operators or who may hereafter be so licensed or employed are hereby declared to be state employees within the meaning of the State and County Officers and Employees’ Retirement System, and except as hereinafter provided shall be entitled to all the rights and benefits of other state employees thereunder.

(2) Blindness shall not be deemed a retirable disability within the provisions of the state and county retirement system for such employees as are contemplated by this section.

(3) Participation in the State Officers and Employees’ Retirement System shall be compulsory for all vending-stand operators licensed and employed after June 15, 1953.

History.—s. 22, ch. 29801, 1955; s. 20, ch. 2001-60.



122.21 - Activation of division B.

122.21 Activation of division B.—Sections 122.21-122.24, 122.26 to 122.321, inclusive, shall control with respect to division B of this system and membership therein, and shall prescribe the method for activating such division.

History.—s. 2, ch. 57-382.



122.22 - Applicable law.

122.22 Applicable law.—Sections 122.01-122.12, 122.15, 122.16, 122.18 to 122.20, inclusive, in relation to administration of division B and to duties, rights, privileges and benefits of members of this division under this system, shall apply to said division B and membership therein, except to the extent that the provisions of ss. 122.21-122.24, 122.26 to 122.321, inclusive, may be at variance or in conflict therewith.

History.—s. 2, ch. 57-382; s. 23, ch. 2014-17.



122.23 - Definitions; ss. 122.21-122.321.

122.23 Definitions; ss. 122.21-122.321.—In addition to those definitions set forth in s. 122.02 the following words and phrases used in ss. 122.21-122.24, 122.26 to 122.321, inclusive, have the respective meanings set forth:

(1) “System” means the general retirement system provided by this chapter, with its two divisions.

(2) “Social security coverage” means old age and survivors insurance as provided by the federal Social Security Act.

(3) “Department” means the Department of Management Services.

(4) “Agreement” means the modification of that certain agreement entered into October 23, 1951, between the State of Florida and the Secretary of Health, Education and Welfare, pursuant to s. 650.03, which makes available to members of division B of this system the provisions of said agreement.

(5) “State agency” means the Department of Management Services within the provisions and contemplation of chapter 650.

History.—s. 2, ch. 57-382; s. 1, ch. 65-151; ss. 31, 35, ch. 69-106; s. 40, ch. 71-377; s. 1, ch. 73-326; s. 66, ch. 92-279; s. 55, ch. 92-326; s. 6, ch. 95-154; s. 65, ch. 99-255.



122.24 - Membership in division B.

122.24 Membership in division B.—Officers and employees, within the contemplation of this system, may become members of division B of this system in the manner and under circumstances as follows:

(1) An officer or employee who is a member of this system on June 19, 1957, or who becomes such a member after June 19, 1957, and prior to execution of the agreement in pursuance of affirmative referendum as hereinafter provided, may transfer to this division by electing to do so in writing filed with the administrator. While membership in division B shall date from the filing of such election with the administrator, for the purposes of contributions to the system and benefits to members under division B, membership in division B shall take effect upon the date of execution of the agreement.

(2) A person who becomes a member of this system after execution of the agreement shall become a member of division B of the system.

(3)(a) A person who is in a position covered by this system and who is not a member of this system but is eligible to become a member thereof shall, but only for the purposes of subsection 218(d) of the Social Security Act (other than paragraph (8) of said subsection), be regarded as a member of this system. If such person becomes a contributing member of this system after December 31, 1957, he or she shall become a member of division B as required by subsection (2) of this section. In addition he or she may, under the conditions prescribed by s. 218(d)(6)(E) of the Social Security Act, and if still in a position covered by this system, obtain division B coverage effective January 1, 1956, or the date he or she first occupied a position covered by this system, whichever is the later, by filing a written request therefor with the administrator by December 1, 1959, and paying the contributions and interest incident to such coverage.

(b) Under the conditions prescribed by s. 218(d)(6)(F) of the Social Security Act, a person who was a member of division A of this system on December 31, 1957, and who is still such a member, may transfer to division B of this system by filing a written request therefor with the administrator by December 1, 1959. Social security coverage incidental to such elective membership in division B shall be effective as of January 1, 1956, or the date such person became a member of this system, whichever is the later.

(c) Under conditions prescribed by s. 218(d)(6)(F) of the Social Security Act, any person who was a member of division A of this system on December 31, 1957, and who still is a member of division A, may transfer to division B of this system by filing a written request therefor with the administrator in accordance with, subject to and within the time specified in the agreement or modification thereof between the state and the Secretary of Health, Education and Welfare permitting such transfer. Social security coverage incidental to such elective membership in division B shall be effective as of January 1, 1956, or the date such person became a member of this system, whichever is later, but in no event earlier than the effective date specified in the agreement or modification thereof. All amounts required from a member for retroactive social security coverage shall, at the time such election is made, be deducted from the individual account of the member and the difference between the amount remaining in the individual account of such member and the total amount which such member would have contributed had he or she become a member of division B as of January 1, 1956, shall be paid into the retirement fund, and added to his or her individual account, prior to July 1, 1970, or by his or her date of retirement if earlier. If such payment is made after July 1, 1970, the member shall be required to pay interest at the rate of 10 percent of the unpaid balance compounded annually each June 30 from July 1, 1972, to the date of repayment.

(4) Any highway patrol officer who becomes disabled to the extent that he or she is no longer qualified for the highway patrol and is retired from the highway patrol on account of disability but is able to render useful and efficient service to the state may be employed by the state or a county of the state and upon such employment become a member of the state and county retirement system under division B. Any highway patrol officer who has retired from the highway patrol and is subsequently employed by the state or a county of the state shall be eligible to participate under social security in the same manner as any other state or county employee.

History.—s. 2, ch. 57-382; s. 3, ch. 59-285; s. 4, ch. 65-484; s. 1, ch. 69-215; s. 29, ch. 71-355; s. 1, ch. 72-341; s. 792, ch. 95-147.



122.26 - Funds.

122.26 Funds.—There shall be paid into the State and County Officers and Employees’ Retirement Trust Fund, provided in former s. 122.17, contributions by members of division B for benefits payable to members under this system, and all amounts appropriated for such purpose by the state.

History.—s. 2, ch. 57-382; s. 2, ch. 61-119; s. 13, ch. 2004-234.



122.27 - Contributions.

122.27 Contributions.—From and after the date of the execution of the agreement, the officer or board paying the salary of a member of division B shall withhold the following from such salary:

(1) Four percent of such salary, which shall constitute the contribution of the member to this system with respect to retirement and other benefits payable under this system. The officer or board so withholding such percentage of salary shall without delay deposit the same in the State and County Officers and Employees’ Retirement Trust Fund.

(2) The percentage of such salary, which shall constitute the contribution of the member required for social security coverage as now or hereafter fixed by relevant federal statutes. The officer or board so withholding such percentage of salary shall submit the same without delay to the Internal Revenue Fund as directed by the Social Security Administration.

(3) Any contributions made by a member of division B during the calendar years 1956 and 1957, for state and county retirement contributions, in excess of 4 percent of the member’s total salary shall be returned to the member on the effective date of the member’s retirement or applied to any shortage which may exist in the member’s retirement account.

History.—s. 2, ch. 57-382; s. 4, ch. 59-285; s. 2, ch. 61-119; s. 14, ch. 2004-234.



122.28 - Benefits.

122.28 Benefits.—The relevant provisions of ss. 122.01-122.12, 122.15, 122.16, 122.18 to 122.20, inclusive, fixing or relating to eligibility for retirement, retirement compensation, and other benefits payable to members or for the account of members of this system in relation to members in division A hereof, shall apply with equal force and effect to members of division B, with the following exceptions:

(1) For the period of service of the member prior to the effective date of his or her social security coverage hereunder, retirement benefits shall be computed on average final compensation at the rate of 2 percent for each year of service rendered prior to such effective date and as provided in s. 122.08. For the period of membership in division B the member’s retirement compensation shall be computed on average final compensation at the rate of 1.5 percent for each year of service rendered after the effective date of said social security coverage.

(2) Members of division B retiring under the disability provisions of this chapter shall receive not less than 20 percent of their average final compensation.

(3) For those persons who become members of the retirement system on or after July 1, 1963, the amount of such retirement compensation shall not exceed that amount which when added to the member’s estimated annual primary insurance amount under social security coverage equals 80 percent of his or her average final compensation. The estimated annual primary insurance amount of the member shall be determined by the administrator on the basis of the social security coverage in effect on the member’s retirement date, assuming that payment of such primary insurance amount shall commence at the later of the member’s 65th birthday or actual age of retirement, and that the member earned his or her average final compensation in each year between the date of retirement and his or her 65th birthday for those members retiring prior to age 65.

History.—s. 2, ch. 57-382; s. 5, ch. 63-555; s. 793, ch. 95-147; s. 24, ch. 2014-17.



122.29 - Records and reports.

122.29 Records and reports.—The administrator shall maintain accurate accounts of each member of division B; and shall maintain said accounts in such manner, form and detail as shall meet the requirements of the federal Social Security Act and regulations in relation to the social security coverage of such member. The administrator shall from time to time make such reports as may be required by relevant federal laws and regulations relating to the social security coverage of the members of this system.

History.—s. 2, ch. 57-382.



122.31 - Future amendments.

122.31 Future amendments.—Where in this law reference is made to state and federal laws, it shall be understood that such references are intended to include such laws as they now exist or may hereafter be amended.

History.—s. 2, ch. 57-382.



122.32 - Repealer.

122.32 Repealer.—It is the legislative intent that members of this system be provided with social security coverage only in pursuance of the method prescribed herein for becoming members of division B, anything in chapter 650 to the contrary notwithstanding, provided however that the officials and employees of any county or counties which have prior to June 19, 1957, elected to accept social security under the provisions of chapter 650 shall not be affected hereby; provided further, all present and future employees of such counties shall remain in or become members of division A as provided in s. 122.01 of the State and County Officers and Employees’ Retirement System; and chapter 29968, Acts of 1955, chapter 410, Florida Statutes, are hereby repealed; and provided, that nothing contained in the provisions of this law shall repeal or in any way affect chapter 23259, Laws of 1945, as amended.

History.—s. 2, ch. 57-382.



122.321 - County officers and employees; division B.

122.321 County officers and employees; division B.—Effective July 1, 1969, the provisions of s. 122.32 relative to future officials and employees of any county which elected to accept social security under the provisions of chapter 650 prior to June 19, 1957, shall be of no further force and effect. On and after July 1, 1969, all new and future officers and employees of any county coming under the provisions of s. 122.32 shall become members of division B unless some new consolidated state retirement system becomes effective on that date.

History.—s. 1, ch. 69-129; s. 44, ch. 73-333.



122.34 - Special provisions for certain sheriffs and full-time deputy sheriffs.

122.34 Special provisions for certain sheriffs and full-time deputy sheriffs.—

(1)(a) In addition to sheriffs and full-time deputy sheriffs, the provisions of this section shall apply with respect to members who are officers or full-time employees of the state or the several counties of the state whose duties are to enforce the criminal laws of the state, except for those officers or full-time employees holding office or employed on or before July 1, 1963, who were then 55 years old or older and who elected in writing, and filed with the Comptroller within 90 days after July 1, 1963, their rejection to this section and except those officers or full-time employees, excluding present high hazard members, holding office or employed on or before July 1, 1967, who are then 55 years old or older and who elect in writing, filed with the Comptroller within 90 days after July 1, 1967, to reject this section, and such members who do not so elect to reject this section hereinafter shall be referred to as “high hazard” members.

(b) Only those members who are full-time criminal law enforcement officers or agents, as certified by the employing authority, who perform duties according to rule, order, or established custom as full-time criminal law enforcement officers or agents shall be certified to the department as high hazard members, and only such members will be approved by the department.

(c) The department shall make such rules as are necessary for the effective administration of the intent of this section.

(2) All high hazard members shall contribute 2.5 percent of each installment of salary, to the State and County Officers and Employees’ Retirement Trust Fund, which percentage shall be in addition to the percentage required in s. 122.03, or in s. 122.27 whichever is applicable.

(3) Any high hazard member who has been classified within the contemplation of this section as a “high hazard” member for the last 10 years or more of his or her employment and who is serving as a high hazard member, and who has made the additional contributions to the State and County Officers and Employees’ Retirement Trust Fund provided in subsection (2) for a period of not less than 5 years or who makes total additional contributions in amount equal to 5 years of additional contribution based on his or her then-current rate of salary, may retire under s. 122.08(1) or s. 122.28, whichever is applicable, if the high hazard member has attained normal retirement age which shall be 55 for persons who had become a member prior to July 1, 1963, and age 57 for persons who had or shall become a member on or after July 1, 1963. For the purpose of estimating the annual primary insurance amount under social security coverage under s. 122.28(3) for such high hazard member, the administrator shall estimate the primary insurance amount as the amount the member shall be entitled to receive at the later of age 62 or the member’s retirement age.

(4) Any high hazard member within the contemplation of this section who has been classified as a “high hazard” member for the last 8 years or more of his or her employment, who is serving as a high hazard member, and who has made the additional contributions to the State and County Officers and Employees’ Retirement Trust Fund provided in subsection (2) for a period of not less than 5 years or who makes total contributions in amount equal to 5 years of contributions based on his or her then-current rate of earnings may retire under s. 122.08(2)(b) or s. 122.28, whichever is applicable, if the high hazard member has attained the age of 50 years or more and is not eligible to retire in accordance with the provisions of subsection (3).

(5) Any high hazard member who becomes eligible to retire under any other section of this chapter shall not receive a refund of the additional 2.5-percent contributions provided for in this section unless he or she requests in writing to the division a lump-sum refund of all his or her contributions to the State and County Officers and Employees’ Retirement Trust Fund in lieu of monthly retirement benefits. However, any high hazard member who changes position or is reclassified or otherwise becomes ineligible for classification as a “high hazard” member for any reason before retiring, or before becoming eligible to retire under any other section of this chapter shall lose all benefits under this section and may receive a refund of the additional 2.5-percent contribution without interest or leave the additional 2.5-percent contribution in the State and County Officers and Employees’ Retirement Trust Fund pending reclassification as a “high hazard” member; provided further, should any member receive a refund and be reinstated as a high hazard member, he or she shall pay into the State and County Officers and Employees’ Retirement Trust Fund the full amount refunded plus 3 percent interest compounded annually from date of refund until July 1, 1975, and thereafter at the rate of 6.5 percent interest compounded annually to date of repayment. Should such member apply for another refund before such payment is made, the interest on the first refund shall be deducted from the second refund, interest to be figured from date of first refund through date of second application for refund, at 3 percent interest compounded annually until July 1, 1975, and thereafter at the rate of 6.5 percent interest compounded annually.

(6)(a) The surviving spouse of any high hazard member hereafter killed in the line of duty shall receive a monthly pension equal to one-half the monthly salary drawn by the deceased member at the time of death for the rest of his or her life, unless he or she remarries, in which case the pension shall terminate at the date of the remarriage.

(b) Any sums of money which would have accrued to such surviving spouse had he or she lived until the 18th birthday of such high hazard member’s youngest child shall accrue, share and share alike, for the use and benefit of such member’s child or children under 18 years of age and unmarried during such minority. Such sums, as the same would have accrued to such surviving spouse, shall be paid to the legal guardian of the estate of such child or children, or either of them, during such minority to age 18 years.

(c) In determining the amount of pension to be received under this section, the benefits received in the form of workers’ compensation and social security shall be considered, and the total monthly compensation shall not exceed one-half of the salary received by the deceased high hazard member at the time of death. Should such total compensation exceed one-half of the monthly salary drawn by the deceased member at the time of death, the pension herein provided for shall be reduced by the amount of such excess.

(7) Any high hazard member who becomes totally disabled as a result of occupation while in the performance of duty shall be retired and shall receive, in addition to the award made to him or her under the Workers’ Compensation Law, an annual pension payable monthly in an amount equal to not less than 45 percent of the annual salary of the member at the time of his or her disability, and he or she shall continue to receive the said pension so long as such disability exists.

(8) Any high hazard member who becomes partially disabled as a result of occupation while in the performance of duty shall be retired and shall receive, in addition to the award made to him or her under the Workers’ Compensation Law, an annual pension payable monthly in an amount equal to not less than 35 percent of the annual salary of the member at the time of his or her disability, and he or she shall continue to receive the said pension so long as such disability exists.

(9) The term “total disability” shall be construed to mean any high hazard member who has been declared permanently totally disabled under the provisions of chapter 440 as a result of occupation while in the performance of duty.

(10) The term “partial disability” shall be construed to mean any high hazard member who has been declared permanently partially disabled under the provisions of chapter 440 as a result of occupation while in the performance of duty.

(11) No high hazard member shall be permitted to receive benefits under this section until examined by a duly qualified physician or surgeon, or board of physicians and surgeons, to be selected by the Governor for that purpose, and found to be disabled in the degree and in the manner specified in this section. At such time as the Department of Management Services directs, any high hazard member receiving disability benefits under this section shall submit to a medical examination to determine if such disability has continued, and the cost of such examination shall be paid from the retirement trust fund herein provided for; and in the event it is declared by said examination that said disability has cleared, such member shall be ordered to return to active duty with the same rank and salary that he or she had at the time of disability. Any such member who shall fail to return to duty following such order shall forfeit all rights and claims under this law. Every high hazard member retiring under this provision shall be paid so long as the member’s permanent total or partial disability continues, on his or her own requisition.

History.—s. 6, ch. 63-555; ss. 6, 7, ch. 65-484; ss. 1, 2, ch. 67-193; ss. 2, 3, ch. 67-371; s. 1, ch. 69-347; ss. 31, 35, ch. 69-106; s. 1, ch. 73-326; s. 7, ch. 74-328; s. 1, ch. 77-174; s. 59, ch. 79-40; s. 67, ch. 92-279; s. 55, ch. 92-326; s. 794, ch. 95-147; s. 7, ch. 95-154; s. 67, ch. 99-255.



122.35 - Funding.

122.35 Funding.—

(1) Commencing July 1, 1967, for all state agencies and commencing October 1, 1967, for all other agencies with employees who are members under this chapter, former ss. 122.17 and 122.30(4) shall be of no further force and effect and each officer or board paying salaries to members and withholding contributions required of members under this chapter for purposes of providing retirement benefits and social security benefits to or on behalf of such members, shall budget, set aside and pay over to account B of the 1Intangible Tax Trust Fund, herein created, matching payments in the following specified amounts:

(a)1. An amount equal to the amount of member contributions paid to the State and County Officers and Employees’ Retirement Trust Fund as specified in ss. 122.03 and 122.27 but excluding any additional contributions required of high hazard members under s. 122.34; and

2. Commencing January 1, 1993, an additional amount equal to 3.99 percent of each installment of salary to members; and

(b) An amount equal to the amount of member social security contributions withheld, to be paid to the Internal Revenue Service as specified in s. 122.27.

(2) The monthly payments required by subsection (1) shall be payable within 10 days after the first day of each calendar month after July 1, 1967, for all state agencies and October 1, 1967, for all other agencies. The state funds required to be paid hereunder shall be provided and paid from the sources as set forth in subsection (3).

(3) The appropriations provided each state agency each fiscal year shall include sufficient amounts to pay the matching contributions for social security and retirement as required by this section and the matching contributions for retirement required of state agencies under s. 238.11(1)(a). No state agency, whether its funds are provided by state appropriation or not, shall employ any person or maintain any person on its payroll unless it has allotted for such person sufficient funds to meet these required payments.

(4) Effective December 1, 1970, officer and employee contributions and employer matching contributions required by division A and division B of this chapter shall be paid as required in accordance with s. 121.061 and procedures established therefor.

(5) Effective January 1987, social security contributions withheld on behalf of a member of division B of this chapter and employer matching social security contributions paid on behalf of such member shall be submitted to the Internal Revenue Service as required by the Social Security Administration.

History.—s. 8, ch. 63-555; s. 1, ch. 67-411; ss. 2, 3, ch. 67-371; ss. 21, 31, 35, ch. 69-106; s. 1, ch. 69-300; s. 8, ch. 69-353; s. 40, ch. 77-104; s. 2, ch. 92-139; s. 8, ch. 93-262; s. 795, ch. 95-147; s. 144, ch. 2003-261; s. 16, ch. 2004-234.

1Note.—The Intangible Tax Trust Fund was terminated by s. 1, ch. 2004-234.



122.355 - Statements of purpose and intent and other provisions required for qualification under the Internal Revenue Code of the United States.

122.355 Statements of purpose and intent and other provisions required for qualification under the Internal Revenue Code of the United States.—Any other provisions in this chapter to the contrary notwithstanding, it is specifically provided that:

(1) The purpose of this chapter is to provide pension benefits for the exclusive benefit of the member employees or their beneficiaries.

(2) No part of the principal or income of the trust fund created hereunder shall be used or diverted for purposes other than for the exclusive benefit of the member employees or their beneficiaries and for the payment of administrative cost.

(3) Forfeitures, if any, shall not be applied to increase the benefits any member employee would otherwise receive under this chapter.

(4) Upon termination or partial termination, upon discontinuance of contributions, abandonment, or merger, or upon consolidation or amendment of this chapter, the rights of all affected employees to benefits accrued as of the date of any of the foregoing events, or the amounts credited to the account of any member employee, shall be and continue thereafter to be nonforfeitable except as otherwise provided by law.

(5) No benefit hereunder shall exceed the maximum amount allowable by law for qualified pension plans under existing or hereafter-enacted provisions of the Internal Revenue Code of the United States.

(6) The compensation limits established by s. 401(a)(17) of the Internal Revenue Code prior to the Omnibus Budget Reconciliation Act of 1993, and adjusted for changes in the cost of living since 1989, in the manner provided by s. 401(a)(17) of the Internal Revenue Code of 1991, were part of the State and County Officers’ and Employees’ Retirement System on July 1, 1993.

(7) Except as otherwise provided herein, the provisions of this section are declaratory of the legislative intent upon the original enactment of this chapter and are hereby deemed to have been in effect from such date.

History.—s. 1, ch. 78-108; s. 13, ch. 96-368.









TITLE XI - COUNTY ORGANIZATION AND INTERGOVERNMENTAL RELATIONS

Chapter 124 - COMMISSIONERS' DISTRICTS

124.01 - Division of counties into districts; county commissioners.

124.01 Division of counties into districts; county commissioners.—

(1) There shall be five county commissioners’ districts in each county, which shall be numbered one to five, inclusive, and shall be as nearly equal in proportion to population as possible.

(2) There shall be one county commissioner for each of such county commissioners’ districts, who shall be elected by the qualified electors of the county, as provided by s. 1(e), Art. VIII of the State Constitution.

(3) The board of county commissioners shall from time to time, fix the boundaries of the above districts so as to keep them as nearly equal in proportion to population as possible; provided, that changes made in the boundaries of county commissioner districts pursuant to this section shall be made only in odd-numbered years.

(4) County commissioners’ districts now existing shall remain as now constituted until changed by the board of county commissioners, as provided by the constitution and in this chapter.

(5) This section shall not apply to Miami-Dade County.

History.—ss. 1, 2, ch. 3723, 1887; RS 573; GS 765; RGS 1469; CGL 2147; s. 1, ch. 24108, 1947; s. 1, ch. 59-459; s. 8, ch. 69-216; s. 23, ch. 2008-4.



124.011 - Alternate procedure for the election of county commissioners to provide for single-member representation.

124.011 Alternate procedure for the election of county commissioners to provide for single-member representation.—

(1) County commissioners shall be nominated and elected to office in accordance with the provisions of s. 124.01, or as otherwise provided by law, unless a proposition calling for single-member representation within the county commission districts is submitted to and approved by a majority of the qualified electors voting on such proposition in the manner provided in this section. Such proposition shall provide that:

(a) Five county commissioners shall reside one in each of five county commission districts, the districts together covering the entire county and as nearly equal in population as practicable; and each commissioner shall be nominated and elected only by the qualified electors who reside in the same county commission district as the commissioner; or

(b) The board of county commissioners shall be increased from five commissioners to seven commissioners, with five of the seven commissioners residing one in each of five county commission districts, the districts together covering the entire county and as nearly equal in population as practicable, and each commissioner being nominated and elected only by the qualified electors who reside in the same county commission district as the commissioner, and with two of the seven commissioners being nominated and elected at large.

(2) All commissioners shall be elected for 4-year terms which shall be staggered so that, alternately, one more or one less than half of the commissioners elected from residence areas and, if applicable, one of the commissioners elected at large from the entire county are elected every 2 years, except that any commissioner may be elected to an initial term of less than 4 years if necessary to achieve or maintain such system of staggered terms.

(3) A proposition calling for single-member representation within the county commission districts of the county shall be submitted to the electors of the county at any primary, general, or otherwise-called special election, in either manner following:

(a) The board of county commissioners may adopt a formal resolution directing an election to be held to place the proposition on the ballot.

(b) The electors of the county may petition to have the proposition placed on the ballot by presenting to the board of county commissioners petitions signed by not less than 10 percent of the duly qualified electors of the county. The number of signatures required shall be determined by the supervisor of elections according to the number of registered electors in the county as of the date the petitioning electors register as a political committee pursuant to subsection (4).

(4) The electors petitioning to have the proposition placed on the ballot shall register as a political committee pursuant to s. 106.03, and a specific person shall be designated therein as chair of the committee to act for the committee.

(5) Each petition form circulated for single-member county commissioner representation within the county shall include space for the printed name, signature, and address of the elector and shall include the wording set forth in paragraph (a) or paragraph (b):

(a) “As a registered elector of   County, Florida, I am petitioning for a referendum election to determine whether the five county commissioners of said county shall be elected from single-member districts by electors residing in each of those districts only.”

(b) “As a registered elector of   County, Florida, I am petitioning for a referendum election to determine whether the board of county commissioners shall be increased from five to seven members, with five of the county commissioners of said county being elected from single-member districts by electors residing in each of those districts only, and the remaining two being elected at large.”

(6) Upon the filing of the petitions with the board of county commissioners by the chair of the committee, the board of county commissioners shall submit the petitions to the supervisor of elections for verification of the signatures. Within a period of not more than 60 days, the supervisor of elections shall determine whether the petitions contain the required number of valid signatures. The supervisor of elections shall be paid by the committee seeking verification the sum of 10 cents for each name checked.

(7) If it is determined that the petitions have the required signatures, the supervisor of elections shall certify the petitions to the board of county commissioners, which shall adopt a resolution requesting that an election date be set to conform to the earliest primary, general, or otherwise-called special election that occurs not less than 30 days after certification of the petitions. If it is determined that the petitions do not contain the required signatures, the supervisor of elections shall so notify the board of county commissioners, which shall file the petitions without taking further action; and the matter shall be at an end. No additional names may be added to the petitions, and the petitions may not be used in any other proceeding.

(8) No special election may be called for the sole purpose of presenting the proposition to the vote of the electors.

(9)(a) In a county in which the board of county commissioners is composed of five members, each to be elected from single-member districts, the wording of the proposition on the ballot shall be as follows:

Shall the five members of the board of county commissioners of   County, Florida, be elected to office from single-member districts by electors residing in each of those districts only?

Yes

No

(b) In a county in which the board of county commissioners is to be increased from five to seven members, with two of the seven members to be elected at large, the wording on the ballot shall be as follows:

Shall the board of county commissioners of   County, Florida, be increased from five to seven members, with five of the seven members to be elected to office from single-member districts by electors residing in each of those districts only, and with the two remaining members being elected by all electors within the county at large?

Yes

No

(10) Any county adopting one of the propositions set forth in this section may thereafter return to the procedures otherwise provided by law by following the same procedure outlined in subsection (3).

(11) No county commissioner elected prior to or at the election which approves any revision as permitted in this section shall be affected in his or her term of office. The resolution adopted by the board of county commissioners under paragraph (3)(a) or subsection (7) which presents the proposed revision to the electorate for approval shall specify an orderly method and procedure for implementing the revision contemplated in the resolution.

History.—s. 1, ch. 84-224; s. 16, ch. 85-80; s. 812, ch. 95-147.



124.02 - Notice of change of boundaries of district to be given by publication.

124.02 Notice of change of boundaries of district to be given by publication.—

(1) Whenever the boundaries of existing county commissioners’ districts are, from time to time, changed by the board of county commissioners, it shall cause an accurate description of the boundaries of such districts, as changed, to be entered upon its minutes and a certified copy thereof to be published at least once each week for 2 consecutive weeks (two publications being sufficient) in a newspaper published in said county.

(2) If there be no newspaper published in such county, then three copies of said minutes shall be posted for 4 consecutive weeks in three different and conspicuous places in such county, one of which shall be at the front door of the courthouse.

(3) Proof of such publication or posting shall be entered on the minutes of the board. The publication or posting of such copy shall be for information only and shall not be jurisdictional.

History.—s. 5, ch. 3723, 1887; RS 575; GS 766; RGS 1470; CGL 2148; s. 1, ch. 24108, 1947; s. 4, ch. 90-279.



124.03 - Description of district boundaries to be furnished Department of State.

124.03 Description of district boundaries to be furnished Department of State.—Whenever the boundaries of existing county commissioners’ districts are, from time to time, changed by the board, it shall cause its clerk to forthwith furnish the Department of State with a certified copy of its minutes, reflecting the description of the boundaries of the district, as changed, which shall record a description of such boundaries in its office in a book kept for that purpose.

History.—s. 6, ch. 3723, 1887; RS 576; GS 767; RGS 1471; CGL 2149; s. 1, ch. 24108, 1947; ss. 10, 35, ch. 69-106.






Chapter 125 - COUNTY GOVERNMENT

Part I - COUNTY COMMISSIONERS: POWERS AND DUTIES (ss. 125.001-125.59)

125.001 - Board meetings; notice.

125.001 Board meetings; notice.—

(1) Upon the giving of due public notice, regular and special meetings of the board may be held at any appropriate public place in the county.

(2) The board may hold joint meetings with the governing body or bodies of one or more adjacent counties or municipalities to discuss matters regarding land development, economic development, or any other matters of mutual interest at any appropriate public place within the jurisdiction of any participating county or municipality only if the board provides due public notice within the jurisdiction of all participating municipalities and counties.

(a) To participate in a joint public meeting, the governing body of a county or municipality must first adopt a resolution authorizing such participation.

(b) No official vote may be taken at a joint meeting.

(c) A joint meeting may not take the place of any public hearing required by law.

History.—s. 3, ch. 71-305; s. 1, ch. 2016-148.



125.01 - Powers and duties.

125.01 Powers and duties.—

(1) The legislative and governing body of a county shall have the power to carry on county government. To the extent not inconsistent with general or special law, this power includes, but is not restricted to, the power to:

(a) Adopt its own rules of procedure, select its officers, and set the time and place of its official meetings.

(b) Provide for the prosecution and defense of legal causes in behalf of the county or state and retain counsel and set their compensation.

(c) Provide and maintain county buildings.

(d) Provide fire protection, including the enforcement of the Florida Fire Prevention Code, as provided in ss. 633.206 and 633.208, and adopt and enforce local technical amendments to the Florida Fire Prevention Code as provided in those sections and pursuant to s. 633.202.

(e) Provide hospitals, ambulance service, and health and welfare programs.

(f) Provide parks, preserves, playgrounds, recreation areas, libraries, museums, historical commissions, and other recreation and cultural facilities and programs.

(g) Prepare and enforce comprehensive plans for the development of the county.

(h) Establish, coordinate, and enforce zoning and such business regulations as are necessary for the protection of the public.

(i) Adopt, by reference or in full, and enforce housing and related technical codes and regulations.

(j) Establish and administer programs of housing, slum clearance, community redevelopment, conservation, flood and beach erosion control, air pollution control, and navigation and drainage and cooperate with governmental agencies and private enterprises in the development and operation of such programs.

(k)1. Provide and regulate waste and sewage collection and disposal, water and alternative water supplies, including, but not limited to, reclaimed water and water from aquifer storage and recovery and desalination systems, and conservation programs.

2. The governing body of a county may require that any person within the county demonstrate the existence of some arrangement or contract by which such person will dispose of solid waste in a manner consistent with county ordinance or state or federal law. For any person who will produce special wastes or biomedical waste, as the same may be defined by state or federal law or county ordinance, the county may require satisfactory proof of a contract or similar arrangement by which such special or biomedical wastes will be collected by a qualified and duly licensed collector and disposed of in accordance with the laws of Florida or the Federal Government.

(l) Provide and operate air, water, rail, and bus terminals; port facilities; and public transportation systems.

(m) Provide and regulate arterial, toll, and other roads, bridges, tunnels, and related facilities; eliminate grade crossings; regulate the placement of signs, lights, and other structures within the right-of-way limits of the county road system; provide and regulate parking facilities; and develop and enforce plans for the control of traffic and parking. Revenues derived from the operation of toll roads, bridges, tunnels, and related facilities may, after provision has been made for the payment of operation and maintenance expenses of such toll facilities and any debt service on indebtedness incurred with respect thereto, be utilized for the payment of costs related to any other transportation facilities within the county, including the purchase of rights-of-way; the construction, reconstruction, operation, maintenance, and repair of such transportation facilities; and the payment of indebtedness incurred with respect to such transportation facilities.

(n) License and regulate taxis, jitneys, limousines for hire, rental cars, and other passenger vehicles for hire that operate in the unincorporated areas of the county; except that any constitutional charter county as defined in s. 125.011(1) shall on July 1, 1988, have been authorized to have issued a number of permits to operate taxis which is no less than the ratio of one permit for each 1,000 residents of said county, and any such new permits issued after June 4, 1988, shall be issued by lottery among individuals with such experience as a taxi driver as the county may determine.

(o) Establish and enforce regulations for the sale of alcoholic beverages in the unincorporated areas of the county pursuant to general law.

(p) Enter into agreements with other governmental agencies within or outside the boundaries of the county for joint performance, or performance by one unit in behalf of the other, of any of either agency’s authorized functions.

(q) Establish, and subsequently merge or abolish those created hereunder, municipal service taxing or benefit units for any part or all of the unincorporated area of the county, within which may be provided fire protection; law enforcement; beach erosion control; recreation service and facilities; water; alternative water supplies, including, but not limited to, reclaimed water and water from aquifer storage and recovery and desalination systems; streets; sidewalks; street lighting; garbage and trash collection and disposal; waste and sewage collection and disposal; drainage; transportation; indigent health care services; mental health care services; and other essential facilities and municipal services from funds derived from service charges, special assessments, or taxes within such unit only. Subject to the consent by ordinance of the governing body of the affected municipality given either annually or for a term of years, the boundaries of a municipal service taxing or benefit unit may include all or part of the boundaries of a municipality. If ad valorem taxes are levied to provide essential facilities and municipal services within the unit, the millage levied on any parcel of property for municipal purposes by all municipal service taxing units and the municipality may not exceed 10 mills. This paragraph authorizes all counties to levy additional taxes, within the limits fixed for municipal purposes, within such municipal service taxing units under the authority of the second sentence of s. 9(b), Art. VII of the State Constitution.

1(r) Levy and collect taxes, both for county purposes and for the providing of municipal services within any municipal service taxing unit, and special assessments; borrow and expend money; and issue bonds, revenue certificates, and other obligations of indebtedness, which power shall be exercised in such manner, and subject to such limitations, as may be provided by general law. There shall be no referendum required for the levy by a county of ad valorem taxes, both for county purposes and for the providing of municipal services within any municipal service taxing unit.

(s) Make investigations of county affairs; inquire into accounts, records, and transactions of any county department, office, or officer; and, for these purposes, require reports from any county officer or employee and the production of official records.

(t) Adopt ordinances and resolutions necessary for the exercise of its powers and prescribe fines and penalties for the violation of ordinances in accordance with law.

(u) Create civil service systems and boards.

(v) Require every county official to submit to it annually, at such time as it may specify, a copy of the official’s operating budget for the succeeding fiscal year.

(w) Perform any other acts not inconsistent with law, which acts are in the common interest of the people of the county, and exercise all powers and privileges not specifically prohibited by law.

(x) Employ an independent certified public accounting firm to audit any funds, accounts, and financial records of the county and its agencies and governmental subdivisions. Entities that are funded wholly or in part by the county, at the discretion of the county, may be required by the county to conduct a performance audit paid for by the county. An entity shall not be considered as funded by the county by virtue of the fact that such entity utilizes the county to collect taxes, assessments, fees, or other revenue. If an independent special district receives county funds pursuant to a contract or interlocal agreement for the purposes of funding, in whole or in part, a discrete program of the district, only that program may be required by the county to undergo a performance audit. Not fewer than five copies of each complete audit report, with accompanying documents, shall be filed with the clerk of the circuit court and maintained there for public inspection. The clerk shall thereupon forward one complete copy of the audit report with accompanying documents to the Auditor General.

(y) Place questions or propositions on the ballot at any primary election, general election, or otherwise called special election, when agreed to by a majority vote of the total membership of the legislative and governing body, so as to obtain an expression of elector sentiment with respect to matters of substantial concern within the county. No special election may be called for the purpose of conducting a straw ballot. Any election costs, as defined in s. 97.021, associated with any ballot question or election called specifically at the request of a district or for the creation of a district shall be paid by the district either in whole or in part as the case may warrant.

(z) Approve or disapprove the issuance of industrial development bonds authorized by law for entities within its geographic jurisdiction.

(aa) Use ad valorem tax revenues to purchase any or all interests in land for the protection of natural floodplains, marshes, or estuaries; for use as wilderness or wildlife management areas; for restoration of altered ecosystems; or for preservation of significant archaeological or historic sites.

(bb) Enforce the Florida Building Code, as provided in s. 553.80, and adopt and enforce local technical amendments to the Florida Building Code, pursuant to s. 553.73(4)(b) and (c).

(cc) Prohibit a business entity, other than a county tourism promotion agency, from using names as specified in s. 125.0104(9)(e) when representing itself to the public as an entity representing tourism interests of the county levying the local option tourist development tax under s. 125.0104.

(2) The board of county commissioners shall be the governing body of any municipal service taxing or benefit unit created pursuant to paragraph (1)(q).

(3)(a) The enumeration of powers herein may not be deemed exclusive or restrictive, but is deemed to incorporate all implied powers necessary or incident to carrying out such powers enumerated, including, specifically, authority to employ personnel, expend funds, enter into contractual obligations, and purchase or lease and sell or exchange real or personal property. The authority to employ personnel includes, but is not limited to, the authority to determine benefits available to different types of personnel. Such benefits may include, but are not limited to, insurance coverage and paid leave. The provisions of chapter 121 govern the participation of county employees in the Florida Retirement System.

(b) The provisions of this section shall be liberally construed in order to effectively carry out the purpose of this section and to secure for the counties the broad exercise of home rule powers authorized by the State Constitution.

(4) The legislative and governing body of a county shall not have the power to regulate the taking or possession of saltwater fish, as defined in s. 379.101, with respect to the method of taking, size, number, season, or species. However, this subsection does not prohibit a county from prohibiting, for reasons of protecting the public health, safety, or welfare, saltwater fishing from real property owned by that county, nor does it prohibit the imposition of excise taxes by county ordinance.

(5)(a) To an extent not inconsistent with general or special law, the governing body of a county shall have the power to establish, and subsequently merge or abolish those created hereunder, special districts to include both incorporated and unincorporated areas subject to the approval of the governing body of the incorporated area affected, within which may be provided municipal services and facilities from funds derived from service charges, special assessments, or taxes within such district only. Such ordinance may be subsequently amended by the same procedure as the original enactment.

(b) The governing body of such special district shall be composed of county commissioners and may include elected officials of the governing body of an incorporated area included in the boundaries of the special district, with the basis of apportionment being set forth in the ordinance creating the special district.

(c) It is declared to be the intent of the Legislature that this subsection is the authorization for the levy by a special district of any millage designated in the ordinance creating such a special district or amendment thereto and approved by vote of the electors under the authority of the first sentence of s. 9(b), Art. VII of the State Constitution. It is the further intent of the Legislature that a special district created under this subsection include both unincorporated and incorporated areas of a county and that such special district may not be used to provide services in the unincorporated area only.

(6)(a) The governing body of a municipality or municipalities by resolution, or the citizens of a municipality or county by petition of 10 percent of the qualified electors of such unit, may identify a service or program rendered specially for the benefit of the property or residents in unincorporated areas and financed from countywide revenues and petition the board of county commissioners to develop an appropriate mechanism to finance such activity for the ensuing fiscal year, which may be by taxes, special assessments, or service charges levied or imposed solely upon residents or property in the unincorporated area, by the establishment of a municipal service taxing or benefit unit pursuant to paragraph (1)(q), or by remitting the identified cost of service paid from revenues required to be expended on a countywide basis to the municipality or municipalities, within 6 months of the adoption of the county budget, in the proportion that the amount of county ad valorem taxes collected within such municipality or municipalities bears to the total amount of countywide ad valorem taxes collected by the county, or by any other method prescribed by state law.

(b) The board of county commissioners shall, within 90 days, file a response to such petition, which response shall either reflect action to develop appropriate mechanisms or shall reject such petition and state findings of fact demonstrating that the service does not specially benefit the property or residents of the unincorporated areas.

(7) No county revenues, except those derived specifically from or on behalf of a municipal service taxing unit, special district, unincorporated area, service area, or program area, shall be used to fund any service or project provided by the county when no real and substantial benefit accrues to the property or residents within a municipality or municipalities.

History.—s. 1, ch. 1882, 1872; s. 1, ch. 3039, 1877; RS 578; GS 769; s. 1, ch. 6842, 1915; RGS 1475; CGL 2153; s. 1, ch. 59-436; s. 1, ch. 69-265; ss. 1, 2, 6, ch. 71-14; s. 2, ch. 73-208; s. 1, ch. 73-272; s. 1, ch. 74-150; ss. 1, 2, 4, ch. 74-191; s. 1, ch. 75-63; s. 1, ch. 77-33; s. 1, ch. 79-87; s. 1, ch. 80-407; s. 1, ch. 83-1; s. 17, ch. 83-271; s. 12, ch. 84-330; s. 2, ch. 87-92; s. 1, ch. 87-263; s. 9, ch. 87-363; s. 2, ch. 88-163; s. 18, ch. 88-286; s. 2, ch. 89-273; s. 1, ch. 90-175; s. 1, ch. 90-332; s. 1, ch. 91-238; s. 1, ch. 92-90; s. 1, ch. 93-207; s. 41, ch. 94-224; s. 31, ch. 94-237; s. 1, ch. 94-332; s. 1433, ch. 95-147; s. 1, ch. 95-323; s. 41, ch. 96-397; s. 42, ch. 97-13; s. 2, ch. 2000-141; s. 34, ch. 2001-186; s. 36, ch. 2001-266; s. 3, ch. 2001-372; s. 20, ch. 2002-281; s. 1, ch. 2003-78; ss. 27, 28, ch. 2003-415; s. 184, ch. 2008-247; s. 2, ch. 2011-143; s. 122, ch. 2013-183; s. 1, ch. 2014-7; s. 1, ch. 2016-89.

1Note.—Section 1, ch. 2016-89, amended paragraph (1)(r), effective November 1, 2017, to read:

(r) Levy and collect taxes, both for county purposes and for the providing of municipal services within any municipal service taxing unit, and special assessments; borrow and expend money; and issue bonds, revenue certificates, and other obligations of indebtedness, which power shall be exercised in such manner, and subject to such limitations, as may be provided by general law. There shall be no referendum required for the levy by a county of ad valorem taxes, both for county purposes and for the providing of municipal services within any municipal service taxing unit. Notwithstanding any other provision of law, a county may not levy special assessments for the provision of fire protection services on lands classified as agricultural lands under s. 193.461 unless the land contains a residential dwelling or nonresidential farm building, with the exception of an agricultural pole barn, provided the nonresidential farm building exceeds a just value of $10,000. Such special assessments must be based solely on the special benefit accruing to that portion of the land consisting of the residential dwelling and curtilage, and qualifying nonresidential farm buildings. As used in this paragraph, the term “agricultural pole barn” means a nonresidential farm building in which 70 percent or more of the perimeter walls are permanently open and allow free ingress and egress.



125.0101 - County may contract to provide services to municipalities and special districts.

125.0101 County may contract to provide services to municipalities and special districts.—

(1) It is the legislative intent of this act to permit counties to contract for services with municipalities and special districts as provided by s. 4, Art. VIII of the State Constitution.

(2) In addition to the powers enumerated in this chapter, the legislative and governing body of a county shall have the power to contract with a municipality or special district within the county for fire protection, law enforcement, library services and facilities, beach erosion control, recreation services and facilities, water, streets, sidewalks, street lighting, garbage and trash collection and disposal, waste and sewage collection and disposal, drainage, transportation, and other essential facilities and municipal services. Such services shall be funded as agreed upon between the county and the municipality or special district. This section shall not be construed to authorize the county to impose any service charge or special assessment or to levy any tax within the municipality or special district, nor shall this section be construed to authorize the creation of a municipal service taxing unit within such area.

(3) Municipalities and special districts are hereby authorized and empowered to enter into service contracts pursuant to this section.

(4) Except as otherwise provided in this section, the powers granted by this section shall not be deemed to be a limitation of powers already existing but shall be deemed to be cumulative.

(5) This section shall not apply to any county operating under a home rule charter adopted pursuant to ss. 10, 11, and 24, Art. VIII of the Constitution of 1885, as preserved by s. 6(e), Art. VIII, of the Constitution of 1968.

History.—ss. 1, 2, ch. 80-47.



125.0102 - Sign ordinances.

1125.0102 Sign ordinances.—Nothing in chapter 78-8, Laws of Florida, shall be deemed to supersede the rights and powers of municipalities and counties to establish sign ordinances; however, such ordinances shall not conflict with any applicable state or federal laws.

History.—s. 5, ch. 78-8.

1Note.—Also published at s. 166.0425.



125.0103 - Ordinances and rules imposing price controls; findings required; procedures.

125.0103 Ordinances and rules imposing price controls; findings required; procedures.—

(1)(a) Except as hereinafter provided, no county, municipality, or other entity of local government shall adopt or maintain in effect an ordinance or a rule which has the effect of imposing price controls upon a lawful business activity which is not franchised by, owned by, or under contract with, the governmental agency, unless specifically provided by general law.

(b) The provisions of this section shall not prevent the enactment by local governments of public service rates otherwise authorized by law, including water, sewer, solid waste, public transportation, taxicab, or port rates, rates for towing of vehicles from or immobilization of vehicles on private property, or rates for removal and storage of wrecked or disabled vehicles from an accident scene or the removal and storage of vehicles in the event the owner or operator is incapacitated, unavailable, leaves the procurement of wrecker service to the law enforcement officer at the scene, or otherwise does not consent to the removal of the vehicle.

(c) Counties must establish maximum rates which may be charged on the towing of vehicles from or immobilization of vehicles on private property, removal and storage of wrecked or disabled vehicles from an accident scene or for the removal and storage of vehicles, in the event the owner or operator is incapacitated, unavailable, leaves the procurement of wrecker service to the law enforcement officer at the scene, or otherwise does not consent to the removal of the vehicle. However, if a municipality chooses to enact an ordinance establishing the maximum fees for the towing or immobilization of vehicles as described in paragraph (b), the county’s ordinance shall not apply within such municipality.

(2) No law, ordinance, rule, or other measure which would have the effect of imposing controls on rents shall be adopted or maintained in effect except as provided herein and unless it is found and determined, as hereinafter provided, that such controls are necessary and proper to eliminate an existing housing emergency which is so grave as to constitute a serious menace to the general public.

(3) Any law, ordinance, rule, or other measure which has the effect of imposing controls on rents shall terminate and expire within 1 year and shall not be extended or renewed except by the adoption of a new measure meeting all the requirements of this section.

(4) Notwithstanding any other provisions of this section, no controls shall be imposed on rents for any accommodation used or offered for residential purposes as a seasonal or tourist unit, as a second housing unit, or on rents for dwelling units located in luxury apartment buildings. For the purposes of this section, a luxury apartment building is one wherein on January 1, 1977, the aggregate rent due on a monthly basis from all dwelling units as stated in leases or rent lists existing on that date divided by the number of dwelling units exceeds $250.

(5) No municipality, county, or other entity of local government shall adopt or maintain in effect any law, ordinance, rule, or other measure which would have the effect of imposing controls on rents unless:

(a) Such measure is duly adopted by the governing body of such entity of local government, after notice and public hearing, in accordance with all applicable provisions of the Florida and United States Constitutions, the charter or charters governing such entity of local government, this section, and any other applicable laws.

(b) Such governing body makes and recites in such measure its findings establishing the existence in fact of a housing emergency so grave as to constitute a serious menace to the general public and that such controls are necessary and proper to eliminate such grave housing emergency.

(c) Such measure is approved by the voters in such municipality, county, or other entity of local government.

(6) In any court action brought to challenge the validity of rent control imposed pursuant to the provisions of this section, the evidentiary effect of any findings or recitations required by subsection (5) shall be limited to imposing upon any party challenging the validity of such measure the burden of going forward with the evidence, and the burden of proof (that is, the risk of nonpersuasion) shall rest upon any party seeking to have the measure upheld.

(7) Notwithstanding any other provisions of this section, municipalities, counties, or other entities of local government may adopt and maintain in effect any law, ordinance, rule, or other measure which is adopted for the purposes of increasing the supply of affordable housing using land use mechanisms such as inclusionary housing ordinances.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 77-50; s. 71, ch. 79-400; s. 1, ch. 88-240; s. 2, ch. 90-283; s. 52, ch. 97-300; s. 4, ch. 98-324; s. 8, ch. 99-360; s. 33, ch. 2001-201.



125.0104 - Tourist development tax; procedure for levying; authorized uses; referendum; enforcement.

125.0104 Tourist development tax; procedure for levying; authorized uses; referendum; enforcement.—

(1) SHORT TITLE.—This section shall be known and may be cited as the “Local Option Tourist Development Act.”

(2) APPLICATION; DEFINITIONS.—

(a) Application.—The provisions contained in chapter 212 apply to the administration of any tax levied pursuant to this section.

(b) Definitions.—For purposes of this section:

1. “Promotion” means marketing or advertising designed to increase tourist-related business activities.

2. “Tourist” means a person who participates in trade or recreation activities outside the county of his or her permanent residence or who rents or leases transient accommodations as described in paragraph (3)(a).

3. “Retained spring training franchise” means a spring training franchise that had a location in this state on or before December 31, 1998, and that has continuously remained at that location for at least the 10 years preceding that date.

(3) TAXABLE PRIVILEGES; EXEMPTIONS; LEVY; RATE.—

(a)1. It is declared to be the intent of the Legislature that every person who rents, leases, or lets for consideration any living quarters or accommodations in any hotel, apartment hotel, motel, resort motel, apartment, apartment motel, roominghouse, mobile home park, recreational vehicle park, condominium, or timeshare resort for a term of 6 months or less is exercising a privilege which is subject to taxation under this section, unless such person rents, leases, or lets for consideration any living quarters or accommodations which are exempt according to the provisions of chapter 212.

2.a. Tax shall be due on the consideration paid for occupancy in the county pursuant to a regulated short-term product, as defined in s. 721.05, or occupancy in the county pursuant to a product that would be deemed a regulated short-term product if the agreement to purchase the short-term right were executed in this state. Such tax shall be collected on the last day of occupancy within the county unless such consideration is applied to the purchase of a timeshare estate. The occupancy of an accommodation of a timeshare resort pursuant to a timeshare plan, a multisite timeshare plan, or an exchange transaction in an exchange program, as defined in s. 721.05, by the owner of a timeshare interest or such owner’s guest, which guest is not paying monetary consideration to the owner or to a third party for the benefit of the owner, is not a privilege subject to taxation under this section. A membership or transaction fee paid by a timeshare owner that does not provide the timeshare owner with the right to occupy any specific timeshare unit but merely provides the timeshare owner with the opportunity to exchange a timeshare interest through an exchange program is a service charge and not subject to taxation under this section.

b. Consideration paid for the purchase of a timeshare license in a timeshare plan, as defined in s. 721.05, is rent subject to taxation under this section.

(b) Subject to the provisions of this section, any county in this state may levy and impose a tourist development tax on the exercise within its boundaries of the taxable privilege described in paragraph (a), except that there shall be no additional levy under this section in any cities or towns presently imposing a municipal resort tax as authorized under chapter 67-930, Laws of Florida, and this section shall not in any way affect the powers and existence of any tourist development authority created pursuant to chapter 67-930, Laws of Florida. No county authorized to levy a convention development tax pursuant to s. 212.0305, or to s. 8 of chapter 84-324, Laws of Florida, shall be allowed to levy more than the 2-percent tax authorized by this section. A county may elect to levy and impose the tourist development tax in a subcounty special district of the county. However, if a county so elects to levy and impose the tax on a subcounty special district basis, the district shall embrace all or a significant contiguous portion of the county, and the county shall assist the Department of Revenue in identifying the rental units subject to tax in the district.

(c) The tourist development tax shall be levied, imposed, and set by the governing board of the county at a rate of 1 percent or 2 percent of each dollar and major fraction of each dollar of the total consideration charged for such lease or rental. When receipt of consideration is by way of property other than money, the tax shall be levied and imposed on the fair market value of such nonmonetary consideration.

(d) In addition to any 1-percent or 2-percent tax imposed under paragraph (c), the governing board of the county may levy, impose, and set an additional 1 percent of each dollar above the tax rate set under paragraph (c) by the extraordinary vote of the governing board for the purposes set forth in subsection (5) or by referendum approval by the registered electors within the county or subcounty special district. No county shall levy, impose, and set the tax authorized under this paragraph unless the county has imposed the 1-percent or 2-percent tax authorized under paragraph (c) for a minimum of 3 years prior to the effective date of the levy and imposition of the tax authorized by this paragraph. Revenues raised by the additional tax authorized under this paragraph shall not be used for debt service on or refinancing of existing facilities as specified in subparagraph (5)(a)1. unless approved by a resolution adopted by an extraordinary majority of the total membership of the governing board of the county. If the 1-percent or 2-percent tax authorized in paragraph (c) is levied within a subcounty special taxing district, the additional tax authorized in this paragraph shall only be levied therein. The provisions of paragraphs (4)(a)-(d) shall not apply to the adoption of the additional tax authorized in this paragraph. The effective date of the levy and imposition of the tax authorized under this paragraph shall be the first day of the second month following approval of the ordinance by the governing board or the first day of any subsequent month as may be specified in the ordinance. A certified copy of such ordinance shall be furnished by the county to the Department of Revenue within 10 days after approval of such ordinance.

(e) The tourist development tax shall be in addition to any other tax imposed pursuant to chapter 212 and in addition to all other taxes and fees and the consideration for the rental or lease.

(f) The tourist development tax shall be charged by the person receiving the consideration for the lease or rental, and it shall be collected from the lessee, tenant, or customer at the time of payment of the consideration for such lease or rental.

(g) The person receiving the consideration for such rental or lease shall receive, account for, and remit the tax to the Department of Revenue at the time and in the manner provided for persons who collect and remit taxes under s. 212.03. The same duties and privileges imposed by chapter 212 upon dealers in tangible property, respecting the collection and remission of tax; the making of returns; the keeping of books, records, and accounts; and compliance with the rules of the Department of Revenue in the administration of that chapter shall apply to and be binding upon all persons who are subject to the provisions of this section. However, the Department of Revenue may authorize a quarterly return and payment when the tax remitted by the dealer for the preceding quarter did not exceed $25.

(h) The Department of Revenue shall keep records showing the amount of taxes collected, which records shall also include records disclosing the amount of taxes collected for and from each county in which the tax authorized by this section is applicable. These records shall be open for inspection during the regular office hours of the Department of Revenue, subject to the provisions of s. 213.053.

(i) Collections received by the Department of Revenue from the tax, less costs of administration of this section, shall be paid and returned monthly to the county which imposed the tax, for use by the county in accordance with the provisions of this section. They shall be placed in the county tourist development trust fund of the respective county, which shall be established by each county as a condition precedent to receipt of such funds.

(j) The Department of Revenue is authorized to employ persons and incur other expenses for which funds are appropriated by the Legislature.

(k) The Department of Revenue shall promulgate such rules and shall prescribe and publish such forms as may be necessary to effectuate the purposes of this section.

(l) In addition to any other tax which is imposed pursuant to this section, a county may impose up to an additional 1-percent tax on the exercise of the privilege described in paragraph (a) by majority vote of the governing board of the county in order to:

1. Pay the debt service on bonds issued to finance the construction, reconstruction, or renovation of a professional sports franchise facility, or the acquisition, construction, reconstruction, or renovation of a retained spring training franchise facility, either publicly owned and operated, or publicly owned and operated by the owner of a professional sports franchise or other lessee with sufficient expertise or financial capability to operate such facility, and to pay the planning and design costs incurred prior to the issuance of such bonds.

2. Pay the debt service on bonds issued to finance the construction, reconstruction, or renovation of a convention center, and to pay the planning and design costs incurred prior to the issuance of such bonds.

3. Pay the operation and maintenance costs of a convention center for a period of up to 10 years. Only counties that have elected to levy the tax for the purposes authorized in subparagraph 2. may use the tax for the purposes enumerated in this subparagraph. Any county that elects to levy the tax for the purposes authorized in subparagraph 2. after July 1, 2000, may use the proceeds of the tax to pay the operation and maintenance costs of a convention center for the life of the bonds.

4. Promote and advertise tourism in the State of Florida and nationally and internationally; however, if tax revenues are expended for an activity, service, venue, or event, the activity, service, venue, or event shall have as one of its main purposes the attraction of tourists as evidenced by the promotion of the activity, service, venue, or event to tourists.

The provision of paragraph (b) which prohibits any county authorized to levy a convention development tax pursuant to s. 212.0305 from levying more than the 2-percent tax authorized by this section, and the provisions of paragraphs (4)(a)-(d), shall not apply to the additional tax authorized in this paragraph. The effective date of the levy and imposition of the tax authorized under this paragraph shall be the first day of the second month following approval of the ordinance by the governing board or the first day of any subsequent month as may be specified in the ordinance. A certified copy of such ordinance shall be furnished by the county to the Department of Revenue within 10 days after approval of such ordinance.

(m)1. In addition to any other tax which is imposed pursuant to this section, a high tourism impact county may impose an additional 1-percent tax on the exercise of the privilege described in paragraph (a) by extraordinary vote of the governing board of the county. The tax revenues received pursuant to this paragraph shall be used for one or more of the authorized uses pursuant to subsection (5).

2. A county is considered to be a high tourism impact county after the Department of Revenue has certified to such county that the sales subject to the tax levied pursuant to this section exceeded $600 million during the previous calendar year, or were at least 18 percent of the county’s total taxable sales under chapter 212 where the sales subject to the tax levied pursuant to this section were a minimum of $200 million, except that no county authorized to levy a convention development tax pursuant to s. 212.0305 shall be considered a high tourism impact county. Once a county qualifies as a high tourism impact county, it shall retain this designation for the period the tax is levied pursuant to this paragraph.

3. The provisions of paragraphs (4)(a)-(d) shall not apply to the adoption of the additional tax authorized in this paragraph. The effective date of the levy and imposition of the tax authorized under this paragraph shall be the first day of the second month following approval of the ordinance by the governing board or the first day of any subsequent month as may be specified in the ordinance. A certified copy of such ordinance shall be furnished by the county to the Department of Revenue within 10 days after approval of such ordinance.

(n) In addition to any other tax that is imposed under this section, a county that has imposed the tax under paragraph (l) may impose an additional tax that is no greater than 1 percent on the exercise of the privilege described in paragraph (a) by a majority plus one vote of the membership of the board of county commissioners in order to:

1. Pay the debt service on bonds issued to finance:

a. The construction, reconstruction, or renovation of a facility either publicly owned and operated, or publicly owned and operated by the owner of a professional sports franchise or other lessee with sufficient expertise or financial capability to operate such facility, and to pay the planning and design costs incurred prior to the issuance of such bonds for a new professional sports franchise as defined in s. 288.1162.

b. The acquisition, construction, reconstruction, or renovation of a facility either publicly owned and operated, or publicly owned and operated by the owner of a professional sports franchise or other lessee with sufficient expertise or financial capability to operate such facility, and to pay the planning and design costs incurred prior to the issuance of such bonds for a retained spring training franchise.

2. Promote and advertise tourism in the State of Florida and nationally and internationally; however, if tax revenues are expended for an activity, service, venue, or event, the activity, service, venue, or event shall have as one of its main purposes the attraction of tourists as evidenced by the promotion of the activity, service, venue, or event to tourists.

A county that imposes the tax authorized in this paragraph may not expend any ad valorem tax revenues for the acquisition, construction, reconstruction, or renovation of a facility for which tax revenues are used pursuant to subparagraph 1. The provision of paragraph (b) which prohibits any county authorized to levy a convention development tax pursuant to s. 212.0305 from levying more than the 2-percent tax authorized by this section shall not apply to the additional tax authorized by this paragraph in counties which levy convention development taxes pursuant to s. 212.0305(4)(a). Subsection (4) does not apply to the adoption of the additional tax authorized in this paragraph. The effective date of the levy and imposition of the tax authorized under this paragraph is the first day of the second month following approval of the ordinance by the board of county commissioners or the first day of any subsequent month specified in the ordinance. A certified copy of such ordinance shall be furnished by the county to the Department of Revenue within 10 days after approval of the ordinance.

(4) ORDINANCE LEVY TAX; PROCEDURE.—

(a) The tourist development tax shall be levied and imposed pursuant to an ordinance containing the county tourist development plan prescribed under paragraph (c), enacted by the governing board of the county. The ordinance levying and imposing the tourist development tax shall not be effective unless the electors of the county or the electors in the subcounty special district in which the tax is to be levied approve the ordinance authorizing the levy and imposition of the tax, in accordance with subsection (6). The effective date of the levy and imposition of the tax shall be the first day of the second month following approval of the ordinance by referendum, as prescribed in subsection (6), or the first day of any subsequent month as may be specified in the ordinance. A certified copy of the ordinance shall be furnished by the county to the Department of Revenue within 10 days after approval of such ordinance. The governing authority of any county levying such tax shall notify the department, within 10 days after approval of the ordinance by referendum, of the time period during which the tax will be levied.

(b) At least 60 days prior to the enactment of the ordinance levying the tax, the governing board of the county shall adopt a resolution establishing and appointing the members of the county tourist development council, as prescribed in paragraph (e), and indicating the intention of the county to consider the enactment of an ordinance levying and imposing the tourist development tax.

(c) Prior to enactment of the ordinance levying and imposing the tax, the county tourist development council shall prepare and submit to the governing board of the county for its approval a plan for tourist development. The plan shall set forth the anticipated net tourist development tax revenue to be derived by the county for the 24 months following the levy of the tax; the tax district in which the tourist development tax is proposed; and a list, in the order of priority, of the proposed uses of the tax revenue by specific project or special use as the same are authorized under subsection (5). The plan shall include the approximate cost or expense allocation for each specific project or special use.

(d) The governing board of the county shall adopt the county plan for tourist development as part of the ordinance levying the tax. After enactment of the ordinance levying and imposing the tax, the plan of tourist development may not be substantially amended except by ordinance enacted by an affirmative vote of a majority plus one additional member of the governing board.

(e) The governing board of each county which levies and imposes a tourist development tax under this section shall appoint an advisory council to be known as the “  (name of county)   Tourist Development Council.” The council shall be established by ordinance and composed of nine members who shall be appointed by the governing board. The chair of the governing board of the county or any other member of the governing board as designated by the chair shall serve on the council. Two members of the council shall be elected municipal officials, at least one of whom shall be from the most populous municipality in the county or subcounty special taxing district in which the tax is levied. Six members of the council shall be persons who are involved in the tourist industry and who have demonstrated an interest in tourist development, of which members, not less than three nor more than four shall be owners or operators of motels, hotels, recreational vehicle parks, or other tourist accommodations in the county and subject to the tax. All members of the council shall be electors of the county. The governing board of the county shall have the option of designating the chair of the council or allowing the council to elect a chair. The chair shall be appointed or elected annually and may be reelected or reappointed. The members of the council shall serve for staggered terms of 4 years. The terms of office of the original members shall be prescribed in the resolution required under paragraph (b). The council shall meet at least once each quarter and, from time to time, shall make recommendations to the county governing board for the effective operation of the special projects or for uses of the tourist development tax revenue and perform such other duties as may be prescribed by county ordinance or resolution. The council shall continuously review expenditures of revenues from the tourist development trust fund and shall receive, at least quarterly, expenditure reports from the county governing board or its designee. Expenditures which the council believes to be unauthorized shall be reported to the county governing board and the Department of Revenue. The governing board and the department shall review the findings of the council and take appropriate administrative or judicial action to ensure compliance with this section. The changes in the composition of the membership of the tourist development council mandated by chapter 86-4, Laws of Florida, and this act shall not cause the interruption of the current term of any person who is a member of a council on October 1, 1996.

(5) AUTHORIZED USES OF REVENUE.—

(a) All tax revenues received pursuant to this section by a county imposing the tourist development tax shall be used by that county for the following purposes only:

1. To acquire, construct, extend, enlarge, remodel, repair, improve, maintain, operate, or promote one or more:

a. Publicly owned and operated convention centers, sports stadiums, sports arenas, coliseums, or auditoriums within the boundaries of the county or subcounty special taxing district in which the tax is levied; or

b. Aquariums or museums that are publicly owned and operated or owned and operated by not-for-profit organizations and open to the public, within the boundaries of the county or subcounty special taxing district in which the tax is levied;

2. To promote zoological parks that are publicly owned and operated or owned and operated by not-for-profit organizations and open to the public;

3. To promote and advertise tourism in this state and nationally and internationally; however, if tax revenues are expended for an activity, service, venue, or event, the activity, service, venue, or event must have as one of its main purposes the attraction of tourists as evidenced by the promotion of the activity, service, venue, or event to tourists;

4. To fund convention bureaus, tourist bureaus, tourist information centers, and news bureaus as county agencies or by contract with the chambers of commerce or similar associations in the county, which may include any indirect administrative costs for services performed by the county on behalf of the promotion agency; or

5. To finance beach park facilities or beach improvement, maintenance, renourishment, restoration, and erosion control, including shoreline protection, enhancement, cleanup, or restoration of inland lakes and rivers to which there is public access as those uses relate to the physical preservation of the beach, shoreline, or inland lake or river. However, any funds identified by a county as the local matching source for beach renourishment, restoration, or erosion control projects included in the long-range budget plan of the state’s Beach Management Plan, pursuant to s. 161.091, or funds contractually obligated by a county in the financial plan for a federally authorized shore protection project may not be used or loaned for any other purpose. In counties of fewer than 100,000 population, up to 10 percent of the revenues from the tourist development tax may be used for beach park facilities.

Subparagraphs 1. and 2. may be implemented through service contracts and leases with lessees that have sufficient expertise or financial capability to operate such facilities.

(b) Tax revenues received pursuant to this section by a county of less than 750,000 population imposing a tourist development tax may only be used by that county for the following purposes in addition to those purposes allowed pursuant to paragraph (a): to acquire, construct, extend, enlarge, remodel, repair, improve, maintain, operate, or promote one or more zoological parks, fishing piers or nature centers which are publicly owned and operated or owned and operated by not-for-profit organizations and open to the public. All population figures relating to this subsection shall be based on the most recent population estimates prepared pursuant to the provisions of s. 186.901. These population estimates shall be those in effect on July 1 of each year.

(c) A county located adjacent to the Gulf of Mexico or the Atlantic Ocean, except a county that receives revenue from taxes levied pursuant to s. 125.0108, which meets the following criteria may use up to 10 percent of the tax revenue received pursuant to this section to reimburse expenses incurred in providing public safety services, including emergency medical services as defined in s. 401.107(3), and law enforcement services, which are needed to address impacts related to increased tourism and visitors to an area. However, if taxes collected pursuant to this section are used to reimburse emergency medical services or public safety services for tourism or special events, the governing board of a county or municipality may not use such taxes to supplant the normal operating expenses of an emergency medical services department, a fire department, a sheriff’s office, or a police department. To receive reimbursement, the county must:

1. Generate a minimum of $10 million in annual proceeds from any tax, or any combination of taxes, authorized to be levied pursuant to this section;

2. Have at least three municipalities; and

3. Have an estimated population of less than 225,000, according to the most recent population estimate prepared pursuant to s. 186.901, excluding the inmate population.

The board of county commissioners must by majority vote approve reimbursement made pursuant to this paragraph upon receipt of a recommendation from the tourist development council.

(d) The revenues to be derived from the tourist development tax may be pledged to secure and liquidate revenue bonds issued by the county for the purposes set forth in subparagraphs (a)1., 2., and 5. or for the purpose of refunding bonds previously issued for such purposes, or both; however, no more than 50 percent of the revenues from the tourist development tax may be pledged to secure and liquidate revenue bonds or revenue refunding bonds issued for the purposes set forth in subparagraph (a)5. Such revenue bonds and revenue refunding bonds may be authorized and issued in such principal amounts, with such interest rates and maturity dates, and subject to such other terms, conditions, and covenants as the governing board of the county shall provide. The Legislature intends that this paragraph be full and complete authority for accomplishing such purposes, but such authority is supplemental and additional to, and not in derogation of, any powers now existing or later conferred under law.

(e) Any use of the local option tourist development tax revenues collected pursuant to this section for a purpose not expressly authorized by paragraph (3)(l) or paragraph (3)(n) or paragraphs (a)-(d) of this subsection is expressly prohibited.

(6) REFERENDUM.—

(a) No ordinance enacted by any county levying the tax authorized by paragraphs (3)(b) and (c) shall take effect until the ordinance levying and imposing the tax has been approved in a referendum election by a majority of the electors voting in such election in the county or by a majority of the electors voting in the subcounty special tax district affected by the tax.

(b) The governing board of the county levying the tax shall arrange to place a question on the ballot at the next regular or special election to be held within the county, substantially as follows:

FOR the Tourist Development Tax

AGAINST the Tourist Development Tax.

(c) If a majority of the electors voting on the question approve the levy, the ordinance shall be deemed to be in effect.

(d) In any case where a referendum levying and imposing the tax has been approved pursuant to this section and 15 percent of the electors in the county or 15 percent of the electors in the subcounty special district in which the tax is levied file a petition with the board of county commissioners for a referendum to repeal the tax, the board of county commissioners shall cause an election to be held for the repeal of the tax which election shall be subject only to the outstanding bonds for which the tax has been pledged. However, the repeal of the tax shall not be effective with respect to any portion of taxes initially levied in November 1989, which has been pledged or is being used to support bonds under paragraph (3)(d) or paragraph (3)(l) until the retirement of those bonds.

(7) AUTOMATIC EXPIRATION ON RETIREMENT OF BONDS.—Notwithstanding any other provision of this section, if the plan for tourist development approved by the governing board of the county, as amended pursuant to paragraph (4)(d), includes the acquisition, construction, extension, enlargement, remodeling, repair, or improvement of a publicly owned and operated convention center, sports stadium, sports arena, coliseum, or auditorium, or museum or aquarium that is publicly owned and operated or owned and operated by a not-for-profit organization, the county ordinance levying and imposing the tax automatically expires upon the later of:

(a) The retirement of all bonds issued by the county for financing the acquisition, construction, extension, enlargement, remodeling, repair, or improvement of a publicly owned and operated convention center, sports stadium, sports arena, coliseum, or auditorium, or museum or aquarium that is publicly owned and operated or owned and operated by a not-for-profit organization; or

(b) The expiration of any agreement by the county for the operation or maintenance, or both, of a publicly owned and operated convention center, sports stadium, sports arena, coliseum, auditorium, aquarium, or museum. However, this does not preclude that county from amending the ordinance extending the tax to the extent that the board of the county determines to be necessary to provide funds to operate, maintain, repair, or renew and replace a publicly owned and operated convention center, sports stadium, sports arena, coliseum, auditorium, aquarium, or museum or from enacting an ordinance that takes effect without referendum approval, unless the original referendum required ordinance expiration, pursuant to the provisions of this section reimposing a tourist development tax, upon or following the expiration of the previous ordinance.

(8) PROHIBITED ACTS; ENFORCEMENT; PENALTIES.—

(a) Any person who is taxable hereunder who fails or refuses to charge and collect from the person paying any rental or lease the taxes herein provided, either by himself or herself or through agents or employees, is, in addition to being personally liable for the payment of the tax, guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) No person shall advertise or hold out to the public in any manner, directly or indirectly, that he or she will absorb all or any part of the tax, that he or she will relieve the person paying the rental of the payment of all or any part of the tax, or that the tax will not be added to the rental or lease consideration or, when added, that it or any part thereof will be refunded or refused, either directly or indirectly, by any method whatsoever. Any person who willfully violates any provision of this subsection is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) The tax authorized to be levied by this section shall constitute a lien on the property of the lessee, customer, or tenant in the same manner as, and shall be collectible as are, liens authorized and imposed in ss. 713.67, 713.68, and 713.69.

(9) COUNTY TOURISM PROMOTION AGENCIES.—In addition to any other powers and duties provided for agencies created for the purpose of tourism promotion by a county levying the tourist development tax, such agencies are authorized and empowered to:

(a) Provide, arrange, and make expenditures for transportation, lodging, meals, and other reasonable and necessary items and services for such persons, as determined by the head of the agency, in connection with the performance of promotional and other duties of the agency. However, entertainment expenses shall be authorized only when meeting with travel writers, tour brokers, or other persons connected with the tourist industry. All travel and entertainment-related expenditures in excess of $10 made pursuant to this subsection shall be substantiated by paid bills therefor. Complete and detailed justification for all travel and entertainment-related expenditures made pursuant to this subsection shall be shown on the travel expense voucher or attached thereto. Transportation and other incidental expenses, other than those provided in s. 112.061, shall only be authorized for officers and employees of the agency, other authorized persons, travel writers, tour brokers, or other persons connected with the tourist industry when traveling pursuant to paragraph (c). All other transportation and incidental expenses pursuant to this subsection shall be as provided in s. 112.061. Operational or promotional advancements, as defined in s. 288.35(4), obtained pursuant to this subsection, shall not be commingled with any other funds.

(b) Pay by advancement or reimbursement, or a combination thereof, the costs of per diem and incidental expenses of officers and employees of the agency and other authorized persons, for foreign travel at the current rates as specified in the federal publication “Standardized Regulations (Government Civilians, Foreign Areas).” The provisions of this paragraph shall apply for any officer or employee of the agency traveling in foreign countries for the purposes of promoting tourism and travel to the county, if such travel expenses are approved and certified by the agency head from whose funds the traveler is paid. As used in this paragraph, the term “authorized person” shall have the same meaning as provided in s. 112.061(2)(e). With the exception of provisions concerning rates of payment for per diem, the provisions of s. 112.061 are applicable to the travel described in this paragraph. As used in this paragraph, “foreign travel” means all travel outside the United States. Persons traveling in foreign countries pursuant to this subsection shall not be entitled to reimbursements or advancements pursuant to s. 112.061(6)(a)2.

(c) Pay by advancement or reimbursement, or by a combination thereof, the actual reasonable and necessary costs of travel, meals, lodging, and incidental expenses of officers and employees of the agency and other authorized persons when meeting with travel writers, tour brokers, or other persons connected with the tourist industry, and while attending or traveling in connection with travel or trade shows. With the exception of provisions concerning rates of payment, the provisions of s. 112.061 are applicable to the travel described in this paragraph.

(d) Undertake marketing research and advertising research studies and provide reservations services and convention and meetings booking services consistent with the authorized uses of revenue as set forth in subsection (5).

1. Information given to a county tourism promotion agency which, if released, would reveal the identity of persons or entities who provide data or other information as a response to a sales promotion effort, an advertisement, or a research project or whose names, addresses, meeting or convention plan information or accommodations or other visitation needs become booking or reservation list data, is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

2. The following information, when held by a county tourism promotion agency, is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

a. Booking business records, as defined in s. 255.047.

b. Trade secrets and commercial or financial information gathered from a person and privileged or confidential, as defined and interpreted under 5 U.S.C. s. 552(b)(4), or any amendments thereto.

3. A trade secret, as defined in s. 812.081, held by a county tourism promotion agency is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This subparagraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(e) Represent themselves to the public as convention and visitors bureaus, visitors bureaus, tourist development councils, vacation bureaus, or county tourism promotion agencies operating under any other name or names specifically designated by ordinance.

(10) LOCAL ADMINISTRATION OF TAX.—

(a) A county levying a tax under this section or s. 125.0108 may be exempted from the requirements of the respective section that:

1. The tax collected be remitted to the Department of Revenue before being returned to the county; and

2. The tax be administered according to chapter 212,

if the county adopts an ordinance providing for the local collection and administration of the tax.

(b) The ordinance shall include provision for, but need not be limited to:

1. Initial collection of the tax to be made in the same manner as the tax imposed under chapter 212.

2. Designation of the local official to whom the tax shall be remitted, and that official’s powers and duties with respect thereto. Tax revenues may be used only in accordance with the provisions of this section.

3. Requirements respecting the keeping of appropriate books, records, and accounts by those responsible for collecting and administering the tax.

4. Provision for payment of a dealer’s credit as required under chapter 212.

5. A portion of the tax collected may be retained by the county for costs of administration, but such portion shall not exceed 3 percent of collections.

(c) A county adopting an ordinance providing for the collection and administration of the tax on a local basis shall also adopt an ordinance electing either to assume all responsibility for auditing the records and accounts of dealers, and assessing, collecting, and enforcing payments of delinquent taxes, or to delegate such authority to the Department of Revenue. If the county elects to assume such responsibility, it shall be bound by all rules promulgated by the Department of Revenue pursuant to paragraph (3)(k), as well as those rules pertaining to the sales and use tax on transient rentals imposed by s. 212.03. The county may use any power granted in this section to the department to determine the amount of tax, penalties, and interest to be paid by each dealer and to enforce payment of such tax, penalties, and interest. The county may use a certified public accountant licensed in this state in the administration of its statutory duties and responsibilities. Such certified public accountants are bound by the same confidentiality requirements and subject to the same penalties as the county under s. 213.053. If the county delegates such authority to the department, the department shall distribute any collections so received, less costs of administration, to the county. The amount deducted for costs of administration by the department shall be used only for those costs which are solely and directly attributable to auditing, assessing, collecting, processing, and enforcing payments of delinquent taxes authorized in this section. If a county elects to delegate such authority to the department, the department shall audit only those businesses in the county that it audits pursuant to chapter 212.

(11) INTEREST PAID ON DISTRIBUTIONS.—

(a) Interest shall be paid on undistributed taxes collected and remitted to the Department of Revenue under this section. Such interest shall be included along with the tax proceeds distributed to the counties and shall be paid from moneys transferred from the General Revenue Fund. The department shall calculate the interest for net tax distributions using the average daily rate that was earned by the State Treasury for the preceding calendar quarter and paid to the General Revenue Fund. This rate shall be certified by the Chief Financial Officer to the department by the 20th day following the close of each quarter.

(b) The interest applicable to taxes collected under this section shall be calculated by multiplying the tax amounts to be distributed times the daily rate times the number of days after the third working day following the date the tax is due and payable pursuant to s. 212.11 until the date the department issues a voucher to request the Chief Financial Officer to issue the payment warrant. The warrant shall be issued within 7 days after the request.

(c) If an overdistribution of taxes is made by the department, interest shall be paid on the overpaid amount beginning on the date the warrant including the overpayment was issued until the third working day following the due date of the payment period from which the overpayment is being deducted. The interest on an overpayment shall be calculated using the average daily rate from the applicable calendar quarter and shall be deducted from moneys distributed to the county under this section.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, ch. 77-209; s. 3, ch. 79-359; s. 72, ch. 79-400; s. 4, ch. 80-209; s. 2, ch. 80-222; s. 5, ch. 83-297; s. 1, ch. 83-321; s. 40, ch. 85-55; s. 1, ch. 86-4; s. 76, ch. 86-163; s. 61, ch. 87-6; s. 1, ch. 87-99; s. 35, ch. 87-101; s. 1, ch. 87-175; s. 5, ch. 87-280; s. 4, ch. 88-226; s. 6, ch. 88-243; s. 2, ch. 89-217; ss. 31, 66, ch. 89-356; s. 2, ch. 89-362; s. 1, ch. 90-107; s. 1, ch. 90-349; s. 81, ch. 91-45; s. 230, ch. 91-224; s. 3, ch. 92-175; s. 1, ch. 92-204; s. 32, ch. 92-320; s. 4, ch. 93-233; s. 1, ch. 94-275; s. 3, ch. 94-314; s. 37, ch. 94-338; s. 3, ch. 94-353; s. 1, ch. 95-133; s. 1434, ch. 95-147; s. 3, ch. 95-304; s. 1, ch. 95-360; s. 1, ch. 95-416; ss. 44, 46, ch. 96-397; s. 43, ch. 96-406; s. 15, ch. 97-99; s. 1, ch. 98-106; s. 58, ch. 99-2; s. 1, ch. 99-287; ss. 6, 11, 14, ch. 2000-312; s. 11, ch. 2000-351; s. 14, ch. 2001-252; s. 10, ch. 2002-265; s. 1, ch. 2003-34; s. 1, ch. 2003-37; s. 2, ch. 2003-78; s. 145, ch. 2003-261; s. 1, ch. 2005-96; s. 1, ch. 2009-133; s. 1, ch. 2012-180; s. 1, ch. 2013-168; s. 2, ch. 2016-6; s. 1, ch. 2016-220.



125.01045 - Prohibition of fees for first responder services.

125.01045 Prohibition of fees for first responder services.—

(1) A county may not impose a fee or seek reimbursement for any costs or expenses that may be incurred for services provided by a first responder, including costs or expenses related to personnel, supplies, motor vehicles, or equipment in response to a motor vehicle accident, except for costs to contain or clean up hazardous materials in quantities reportable to the Florida State Warning Point at the Division of Emergency Management, and costs for transportation and treatment provided by ambulance services licensed pursuant to s. 401.23(4) and (5).

(2) As used in this section, the term “first responder” means a law enforcement officer as defined in s. 943.10, a firefighter as defined in s. 633.102, or an emergency medical technician or paramedic as defined in s. 401.23 who is employed by the state or a local government. A volunteer law enforcement officer, firefighter, or emergency medical technician or paramedic engaged by the state or a local government is also considered a first responder of the state or local government for purposes of this section.

History.—s. 1, ch. 2009-191; s. 123, ch. 2013-183.



125.0105 - Service fee for dishonored check.

125.0105 Service fee for dishonored check.—The governing body of a county may adopt a service fee not to exceed the service fees authorized under s. 832.08(5) or 5 percent of the face amount of the check, draft, or order, whichever is greater, for the collection of a dishonored check, draft, or other order for the payment of money to a county official or agency. The service fee shall be in addition to all other penalties imposed by law. Proceeds from this fee, if imposed, shall be retained by the collector of the fee.

History.—s. 2, ch. 75-56; s. 28, ch. 79-164; s. 1, ch. 86-51; s. 3, ch. 89-303; s. 3, ch. 91-211; s. 2, ch. 96-239.



125.01055 - Affordable housing.

125.01055 Affordable housing.—Notwithstanding any other provision of law, a county may adopt and maintain in effect any law, ordinance, rule, or other measure that is adopted for the purpose of increasing the supply of affordable housing using land use mechanisms such as inclusionary housing ordinances.

History.—s. 16, ch. 2001-252.



125.0107 - Ordinances relating to possession or sale of ammunition.

125.0107 Ordinances relating to possession or sale of ammunition.—No county may adopt any ordinance relating to the possession or sale of ammunition. Any such ordinance in effect on June 24, 1983, is void.

History.—s. 2, ch. 83-253.



125.0108 - Areas of critical state concern; tourist impact tax.

125.0108 Areas of critical state concern; tourist impact tax.—

(1)(a) Subject to the provisions of this section, any county creating a land authority pursuant to s. 380.0663(1) is authorized to levy by ordinance, in the area or areas within said county designated as an area of critical state concern pursuant to chapter 380, a tourist impact tax on the taxable privileges described in paragraph (b); however, if the area or areas of critical state concern are greater than 50 percent of the land area of the county, the tax may be levied throughout the entire county. Such tax shall not be effective unless and until land development regulations and a local comprehensive plan that meet the requirements of chapter 380 have become effective and such tax is approved by referendum as provided for in subsection (5).

(b)1. It is declared to be the intent of the Legislature that every person who rents, leases, or lets for consideration any living quarters or accommodations in any hotel, apartment hotel, motel, resort motel, apartment, apartment motel, roominghouse, mobile home park, recreational vehicle park, condominium, or timeshare resort for a term of 6 months or less, unless such establishment is exempt from the tax imposed by s. 212.03, is exercising a taxable privilege on the proceeds therefrom under this section.

2.a. Tax shall be due on the consideration paid for occupancy in the county pursuant to a regulated short-term product, as defined in s. 721.05, or occupancy in the county pursuant to a product that would be deemed a regulated short-term product if the agreement to purchase the short-term right were executed in this state. Such tax shall be collected on the last day of occupancy within the county unless such consideration is applied to the purchase of a timeshare estate. The occupancy of an accommodation of a timeshare resort pursuant to a timeshare plan, a multisite timeshare plan, or an exchange transaction in an exchange program, as defined in s. 721.05, by the owner of a timeshare interest or such owner’s guest, which guest is not paying monetary consideration to the owner or to a third party for the benefit of the owner, is not a privilege subject to taxation under this section. A membership or transaction fee paid by a timeshare owner that does not provide the timeshare owner with the right to occupy any specific timeshare unit but merely provides the timeshare owner with the opportunity to exchange a timeshare interest through an exchange program is a service charge and not subject to taxation under this section.

b. Consideration paid for the purchase of a timeshare license in a timeshare plan, as defined in s. 721.05, is rent subject to taxation under this section.

(c) The governing board of the county may, by passage of a resolution by four-fifths vote, repeal such tax.

(d) The tourist impact tax shall be levied at the rate of 1 percent of each dollar and major fraction thereof of the total consideration charged for such taxable privilege. When receipt of consideration is by way of property other than money, the tax shall be levied and imposed on the fair market value of such nonmonetary consideration.

(e) The tourist impact tax shall be in addition to any other tax imposed pursuant to chapter 212 and in addition to all other taxes and fees and the consideration for the taxable privilege.

(f) The tourist impact tax shall be charged by the person receiving the consideration for the taxable privilege, and it shall be collected from the lessee, tenant, or customer at the time of payment of the consideration for such taxable privilege.

(g) A county that has levied the tourist impact tax authorized by this section in an area or areas designated as an area of critical state concern for at least 20 consecutive years prior to removal of the designation may continue to levy the tourist impact tax in accordance with this section for 20 years following removal of the designation. After expiration of the 20-year period, a county may continue to levy the tourist impact tax authorized by this section if the county adopts an ordinance reauthorizing levy of the tax and the continued levy of the tax is approved by referendum as provided for in subsection (5).

(2)(a) The person receiving the consideration for such taxable privilege and the person doing business within such area or areas of critical state concern or within the entire county, as applicable, shall receive, account for, and remit the tourist impact tax to the Department of Revenue at the time and in the manner provided for persons who collect and remit taxes under chapter 212. The same duties and privileges imposed by chapter 212 upon dealers in tangible property, respecting the collection and remission of tax; the making of returns; the keeping of books, records, and accounts; and compliance with the rules of the Department of Revenue in the administration of that chapter shall apply to and be binding upon all persons who are subject to the provisions of this section. However, the Department of Revenue may authorize a quarterly return and payment when the tax remitted by the dealer for the preceding quarter did not exceed $25.

(b) The Department of Revenue shall keep records showing the amount of taxes collected, which records shall also include records disclosing the amount of taxes collected for and from each county in which the tax imposed and authorized by this section is applicable. These records shall be open for inspection during the regular office hours of the Department of Revenue, subject to the provisions of s. 213.053.

(c) Collections received by the Department of Revenue from the tax, less costs of administration of this section, shall be paid and returned monthly to the county and the land authority in accordance with the provisions of subsection (3).

(d) The Department of Revenue is authorized to employ persons and incur other expenses for which funds are appropriated by the Legislature.

(e) The Department of Revenue is empowered to promulgate such rules and prescribe and publish such forms as may be necessary to effectuate the purposes of this section. The department is authorized to establish audit procedures and to assess for delinquent taxes.

(f) The estimated tax provisions contained in s. 212.11 do not apply to the administration of any tax levied under this section.

(3) All tax revenues received pursuant to this section, less administrative costs, shall be distributed as follows:

(a) Fifty percent shall be transferred to the land authority to be used in accordance with s. 380.0666 in the area of critical state concern for which the revenue is generated. An amount not to exceed 5 percent may be used for administration and other costs incident to the exercise of said powers.

(b) Fifty percent shall be distributed to the governing body of the county where the revenue was generated. Such proceeds shall be used to offset the loss of ad valorem taxes due to acquisitions provided for by this act.

(4)(a) Any person who is taxable hereunder who fails or refuses to charge and collect from the person paying for the taxable privilege the taxes herein provided, either by himself or herself or through agents or employees, is, in addition to being personally liable for the payment of the tax, guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) No person shall advertise or hold out to the public in any manner, directly or indirectly, that he or she will absorb all or any part of the tax; that he or she will relieve the person paying for the taxable privilege of the payment of all or any part of the tax; or that the tax will not be added to the consideration for the taxable privilege or that, when added, the tax or any part thereof will be refunded or refused, either directly or indirectly, by any method whatsoever. Any person who willfully violates any provision of this paragraph is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(c) The tax authorized to be levied by this section shall constitute a lien on the property of the business, lessee, customer, or tenant in the same manner as, and shall be collectible as are, liens authorized and imposed in ss. 713.67, 713.68, and 713.69.

(5) The tourist impact tax authorized by this section shall take effect only upon express approval by a majority vote of those qualified electors in the area or areas of critical state concern in the county seeking to levy such tax, voting in a referendum to be held by the governing board of such county in conjunction with a general or special election, in accordance with the provisions of law relating to elections currently in force. However, if the area or areas of critical state concern are greater than 50 percent of the land area of the county and the tax is to be imposed throughout the entire county, the tax shall take effect only upon express approval of a majority of the qualified electors of the county voting in such a referendum.

(6) The effective date of the levy and imposition of the tourist impact tax authorized under this section shall be the first day of the second month following approval of the ordinance by referendum or the first day of any subsequent month as may be specified in the ordinance. A certified copy of the ordinance shall include the time period and the effective date of the tax levy and shall be furnished by the county to the Department of Revenue within 10 days after passing an ordinance levying such tax and again within 10 days after approval by referendum of such tax. If applicable, the county levying the tax shall provide the Department of Revenue with a list of the businesses in the area of critical state concern where the tourist impact tax is levied by zip code or other means of identification. Notwithstanding the provisions of s. 213.053, the Department of Revenue shall assist the county in compiling such list of businesses. The tourist impact tax, if not repealed sooner pursuant to paragraph (1)(c), shall be repealed 10 years after the date the area of critical state concern designation is removed.

History.—s. 2, ch. 86-170; s. 4, ch. 87-280; s. 29, ch. 90-132; s. 231, ch. 91-224; s. 813, ch. 95-147; s. 1, ch. 97-99; s. 21, ch. 2001-60; s. 13, ch. 2001-252; s. 1, ch. 2006-223; s. 2, ch. 2009-133; s. 32, ch. 2015-30.



125.0109 - Family day care homes; local zoning regulation.

1125.0109 Family day care homes; local zoning regulation.—The operation of a residence as a family day care home, as defined by law, registered or licensed with the Department of Children and Families shall constitute a valid residential use for purposes of any local zoning regulations, and no such regulation shall require the owner or operator of such family day care home to obtain any special exemption or use permit or waiver, or to pay any special fee in excess of $50, to operate in an area zoned for residential use.

History.—s. 3, ch. 86-87; s. 11, ch. 99-8; s. 34, ch. 2014-19.

1Note.—Also published at s. 166.0445.



125.011 - Definitions.

125.011 Definitions.—As used in ss. 125.011-125.019:

(1) “County” means any county operating under a home rule charter adopted pursuant to ss. 10, 11, and 24, Art. VIII of the Constitution of 1885, as preserved by Art. VIII, s. 6(e) of the Constitution of 1968, which county, by resolution of its board of county commissioners, elects to exercise the powers herein conferred. Use of the word “county” within the above provisions shall include “board of county commissioners” of such county.

(2) “Project” includes any one or any combination of two or more of the following:

(a) Public mass transportation, harbor, port, shipping, and airport facilities of all kinds and includes, but is not limited to, harbors, channels, turning basins, anchorage areas, jetties, breakwaters, waterways, canals, locks, tidal basins, wharves, docks, piers, slips, bulkheads, public landings, warehouses, terminals, refrigerating and cold storage plants, railroads and motor terminals for passengers and freight, rolling stock, car ferries, boats, conveyors and appliances of all kinds for the handling, storage, inspection and transportation of freight and the handling of passenger traffic, airport facilities of all kinds for land and sea planes, including, but not limited to, landing fields, water areas for the landing and taking off of aircraft, hangars, shops, buses, trucks, and all other facilities for the landing, taking off, operating, servicing, repairing, and parking of aircraft, and the loading and unloading and handling of passengers, mail, express and freight;

(b) Administration buildings, toll highways, tunnels, causeways and bridges connected therewith or incident or auxiliary thereto, and may include all property, rights, easements, and franchises relating to any such project and deemed necessary or convenient for the acquisition, construction, purchase, or operation thereof; and

(c) Export trading companies, foreign sales corporations, consulting services corporations, cargo clearance centers, and customs clearance facilities as provided in s. 125.012(26).

(3) “Cost,” as applied to improvements, means the cost of constructing or acquiring improvements, as defined in subsection (2), and shall embrace the cost of all labor and materials, machinery and equipment, financing charges, engineering and legal expenses, plans, specifications, and such other expenses as may be necessary or incident to such construction or acquisition.

(4) “Cost,” as applied to a project acquired, constructed, extended, or enlarged, includes the purchase price of any project acquired; the cost of improvements; the cost of construction, extension or enlargement; the cost of all lands, properties, rights, easements and franchises acquired; the cost of all machinery and equipment, financing charges, interest during construction; and, if deemed advisable, for 1 year after completion of construction, cost of investigations, audits, and engineering and legal services; and all other expenses necessary or incident to determining the feasibility or practicability of such acquisition or construction, administrative expense and such other expenses as may be necessary or incident to the financing herein authorized and to the acquisition or construction of a project and the placing of the same in operation. Any obligation or expense incurred by the county prior to the issuance of revenue bonds under the provisions of s. 125.013 for engineering studies and for estimates of cost and of revenues, and for other technical, financial, or legal services in connection with the acquisition or construction of any project, may be regarded as a part of the cost of such project.

(5) “Board of county commissioners” includes all members of the board of county commissioners in a county whether their offices are created by the Constitution, the Legislature, or by any home rule charter.

History.—s. 1, ch. 71-249; s. 1, ch. 79-291; s. 1, ch. 87-144; s. 22, ch. 91-45.



125.012 - Project facilities; general powers and duties.

125.012 Project facilities; general powers and duties.—Any county and the board of county commissioners thereof shall have the power, in addition to the powers otherwise conferred:

(1) To construct, acquire, establish, improve, extend, enlarge, reconstruct, equip, maintain, repair, and operate any project as defined in s. 125.011, either within or without the territorial boundaries of the county.

(2) Subject to the jurisdiction of the United States and the State of Florida and the general laws of Florida relating to dredging and filling, to construct, establish, and improve harbors in the county and all navigable and nonnavigable waters connected therewith; to regulate and control all such waters; to construct and maintain such canals, slips, turning basins, and channels and upon such terms and conditions as may be required by the United States; and to enact, adopt, and establish by resolution rules and regulations for the complete exercise of jurisdiction and control over all such waters.

(3) To acquire by grant, purchase, gift, devise, condemnation, or exchange, or in any other manner, property, real or personal, or any estate or interest therein, upon such terms and conditions as such county shall by resolution fix and determine.

(4) To construct, maintain, and operate elevated toll roads and the approaches thereto, along, over, and across any public street or streets of any city, town, or municipality located within its boundaries.

(5) To appoint shipping masters for ports or harbors under its control, to determine their qualifications, and to adopt rules and regulations prescribing their duties.

(6) To license stevedores as independent contractors for hire to handle stevedoring at and in the harbors and airports in the county, to fix the terms and conditions of such licenses, and to determine the fees to be charged for same. Any and all such licenses of all persons, firms, groups, or corporations so licensed shall continue at the pleasure of the county.

(7) To enter into joint arrangements with steamship lines, railroads, airlines, or other transportation lines, or any common carrier, if the county deems it advantageous so to do.

(8) To make and enter into all contracts and agreements and to do and perform all acts and deeds necessary and incidental to the performance of its duties and the exercise of its powers.

(9) To fix, regulate, and collect rates and charges for the services and facilities furnished by any project under its control; to establish, limit, and control the use of any project as may be deemed necessary to ensure the proper operation of the project; to impose sanctions to promote and enforce compliances; to prescribe rules and regulations and impose penalties and sanctions to ensure the proper performance of the duties of any stevedore or of any shipping master and the enforcement of any rule or regulation which the county may adopt in the regulation of the ports, harbors, wharves, docks, airports, and other projects under its control.

(10) To fix the rates of wharfage, dockage, warehousing, storage, and port and terminal charges for the use of the port and harbor facilities located within or without the county and owned or operated by the county; and to fix and determine the rates, tolls, and other charges for the use of harbor and airport improvements and harbor and airport facilities located within or without the county insofar as it may do so under the State Constitution and the Constitution and laws of the United States.

(11) To regulate the operation, docking, storing, and conduct of all watercraft of any kind plying or using the waterways within the county and of all aircraft of any kind operating over and within the county or utilizing any other area, field, location, or place within the county for air navigation purposes or for the repair, storage, or handling of aircraft within the county.

(12) To receive and accept, from any federal agency, grants for or in aid of the construction, improvement, or operation of any project and to receive and accept contributions from any source of either money, property, labor, or other things of value.

(13) To make any and all applications required by the Treasury Department and other departments or agencies of the United States Government as a condition precedent to the establishment within the county of a free port, foreign trade zone, or area for the reception from foreign countries of articles of commerce; to expedite and encourage foreign commerce and the handling, processing, and delivery thereof into foreign commerce free from the payment of custom duties and to enter into any agreements required by such departments or agencies in connection therewith; and to make like applications and agreements with respect to the establishment within the county of one or more bonded warehouses.

(14) To enter into any contract with the government of the United States or any agency thereof which may be necessary in order to procure assistance, appropriations, and aid for the deepening, widening, and extending of channels and turning basins, the building and construction of public mass transit facilities, airport and airport facilities, slips, wharves, breakwaters, jetties, bulkheads, and any and all other harbor and air navigation improvements and facilities.

(15) To employ consulting engineers, superintendents, managers, and such other engineering, construction, and accounting experts, attorneys, employees, and agents as may be necessary in its judgment, and to fix their compensation; and to pay to the clerk of the circuit court of any county such compensation as the board of county commissioners may determine, but not to exceed $2,500 per annum, to be paid exclusively from the revenues arising from the operation of any project owned and operated under authority of ss. 125.011-125.019 for his or her extraordinary services rendered to such board in the performance of its duties and the exercise of its powers. Such compensation shall be in addition to any and all other compensation provided by law for the clerk of the circuit court.

(16) To make or cause to be made such surveys, investigations, studies, borings, maps, plans, drawings, and estimates of cost and revenues as it may deem necessary and to prepare and adopt a comprehensive plan or plans for the location, construction, improvement, and development of any project.

(17) To grant exclusive or nonexclusive franchises to persons, firms, or corporations for the operating of restaurants, cafeterias, bars, taxicabs, vending machines, and other concessions of a nonaeronautical nature in, on, and in connection with any project owned and operated by the county. However, no exclusive franchise shall be so granted unless the board of county commissioners of such county shall award such franchise following receipt of sealed competitive bids in the manner prescribed by law, or cause to be published in a newspaper of general circulation in the county notice of the fact that it intends to grant such exclusive franchise and will at a time certain to be fixed in such notice, not less than 30 days after the publication of the notice, enter into negotiations with any interested parties as to the terms, conditions, and provisions of any such exclusive franchise. Such negotiations with any interested parties as to the terms, conditions, and provisions of any such exclusive franchise are to continue for a period of not less than 10 days before such exclusive franchise is granted.

(18) To adopt and promulgate suitable rules, regulations, and directions for the operation and conduct of any project owned or operated by the county and for the use of any such project and any facility connected therewith by others.

(19) To enter into contracts with utility companies or others for the supplying by such utility companies or others of water, electricity, or telephone service to or in connection with any project.

(20) To approve or disapprove the location, establishment, construction, and operation of privately owned airports within the county. No state airport license or state approval of an airport site shall be effective in the county without the approval of the county on the application therefor.

(21) To pledge by resolution or contract the revenues arising from the operation of any project or projects owned and operated by the county to the payment of the cost of operation, maintenance, repair, improvement, extension, or enlargement of the project or projects from the operation of which such revenues are received and for the payment of principal and interest on bonds issued in connection with any such project or projects; and to combine for financing purposes any two or more projects constructed or acquired by the county under the provisions of ss. 125.011-125.019. In any such case, the board of county commissioners may adopt separate budgets for the operation of such project or projects and it shall not be necessary to include such revenues and the expenditure thereof in the general county budget except by reference and for accounting purposes only. In every such case, such revenues shall be expended exclusively for the payment of the costs of operation, maintenance, repair, improvement, extension, and enlargement of the project or projects from the operation of which such revenues arise, for the performance of the contracts of the county in connection with such project or projects, and for the payment of principal and interest requirements of any bonds issued in connection with the project or projects. Any surplus of such funds remaining on hand at the end of any year shall be carried forward and may be expended in the succeeding year for the payment of the costs of operation of such project or projects or for the repair, improvement, or extension thereof as the board may determine, unless such surplus has been pledged for the payment of principal and interest on bonds, as authorized in s. 125.013, in which event any such surplus shall be applied in accordance with the resolution pledging the same.

(22) To construct, own, maintain, and operate trade marts and exposition halls, and buildings for the display, exhibition, and sale of goods, wares, and merchandise, which are hereby defined to be projects within the meaning of s. 125.011; to rent space in, around, or connected with such trade marts to others and to collect rents, fees, and charges therefor; to sublet the whole or any part thereof to others and to enter into contracts with others for the operation thereof on such terms and conditions as the board of county commissioners shall by resolution determine to be for the best interest of the county; to rent, let, and lease to others ground space on, in, or connected with any project owned and operated by the county for the construction, maintenance, and operation thereon of any such trade mart, exposition hall, or building; to use the proceeds arising from the operation or rental of any such trade mart or exposition hall or building or from the rental of ground space therefor to pay the expense of operation, upkeep, and maintenance thereof, for advertising and publicity thereof, and for such other purposes as the board of county commissioners determines to be for the best interest of the county.

(23) To borrow money and to issue notes for any purpose or purposes for which bonds may be issued under the provisions of s. 125.013 and to refund the same; to issue notes in anticipation of the receipt of the proceeds of the sale of any such bonds; to secure an advance of credit for any such purpose or purposes under a credit agreement or other agreement with any bank or trust company or any person, firm, or corporation within or without the state; and to secure any such borrowing, notes, or agreement by a pledge of all or any part of the available income or revenues to be received by the county under the provisions of ss. 125.011-125.019 or by an agreement to exercise any of the powers conferred by ss. 125.011-125.019.

(24) To enter into contracts with tenants or other users of the project or providers of service in, on, or in connection with any project, which contracts may include agreements to design or construct any project or improvement, extension, or enlargement thereof, on such terms and conditions as the county shall by resolution determine. Such contracts may provide for the hiring of professional services, including the hiring of architects and engineers, and the award of construction contracts by such tenants, users, or providers of service and, in such cases, shall provide for their reimbursement upon audit for their reasonable and necessary expenses incurred on behalf of the project. Such reimbursement may, at the option of the county, be provided from the proceeds or issuance of revenue bonds, bond anticipation notes, or loans, or by any other method authorized by law, including the allowance of advance rental credits.

(25) To publicize, advertise, and promote the activities and projects herein authorized; to make known the advantages, facilities, resources, products, attractions, and attributes of the activities and projects authorized; to create a favorable climate of opinion concerning the activities and projects authorized; to cooperate with other agencies, public and private, in accomplishing these purposes; and in furtherance thereof, to authorize expenditures for the purposes here enumerated, including meals, hospitality, and entertainment of persons in the interest of promoting and engendering good will towards the activities and projects authorized.

(26) To own, maintain, operate, and control export trading companies, foreign sales corporations, and consulting services corporations as provided by the laws of the United States or this state; to enter into management contracts with such corporations or companies established for the purpose of providing or operating such facilities; to own, maintain, operate, and control cargo clearance centers and customs clearance facilities, and to enter into management contracts with corporations established for the purpose of providing or operating such facilities; to maintain the confidentiality of trade information and data pursuant to the patent or copyright laws of the United States, pursuant to the patent or copyright laws of foreign nations to the extent that same are enforced by the courts of the United States, and pursuant to the trade secrets doctrine; and to authorize airport and port employees to serve as officers and directors of export trading companies, foreign sales corporations, customs and cargo clearance corporations, and consulting services corporations for the sale of services to others. Counties are hereby authorized to expend any unobligated and available surplus funds from the activities authorized in this subsection for the construction of capital facilities.

(27) To do all other acts and things necessary or proper in the exercise of the powers herein granted.

History.—s. 2, ch. 71-249; s. 2, ch. 79-291; s. 6, ch. 82-104; s. 2, ch. 87-144; s. 23, ch. 91-45; s. 814, ch. 95-147.



125.013 - General obligation bonds; revenue bonds.

125.013 General obligation bonds; revenue bonds.—

(1) The board of county commissioners of any such county is authorized to issue general obligation bonds, revenue bonds, or other evidences of indebtedness of the county for the purpose of paying all or a part of the cost of any one or more projects as herein defined, including the cost of enlargement, expansion, or development of such project, whether the property used therefor has previously been acquired or not, and the cost of removing therefrom or relocating or reconstructing at another location, any buildings, structures, or facilities which, in the opinion of the board, constitute obstructions or hazards to the safe or efficient operation of any such project, and for the purpose of paying off and retiring any revenue bonds issued under the provisions of this section.

(2) The bonds of each issue and other evidences of indebtedness shall be dated, shall mature at such time or times not exceeding 40 years from their date or dates, as may be determined by the board, and may be made redeemable before maturity, at the option of the county, at such price or prices and under such terms and conditions as may be fixed by the board prior to their issuance. Such bonds and other evidences of indebtedness shall bear interest at a rate or rates to be fixed by the board, not to exceed 7 percent per annum. However, in the event such bonds or other evidences of indebtedness are sold at public sale pursuant to advertisement for sealed bids for their purchase, such bonds or other evidences of indebtedness shall bear interest at any rate or rates submitted by the lowest responsible bidder and approved by the board. The board shall determine the form of bonds or other evidences of indebtedness, including any interest coupons to be attached to such bonds, and the manner of execution, and shall fix the denomination or denominations thereof and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons or other evidences of indebtedness shall cease to be such officer before the delivery thereof, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he or she had remained in office until such delivery. All bonds or other evidences of indebtedness issued under the provisions of this section shall have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state. The bonds may be issued in coupon or registered form, or both, as the board may determine. Provision may be made for the registration of any coupon bonds as to principal alone, and also as to both the principal and interest, and for the reconversion into coupon bonds or any bonds registered as to both principal and interest. Other evidences of indebtedness may be issued in such form as the board may determine. The issuance of such bonds or other evidences of indebtedness shall not be subject to any limitations or conditions contained in any other law, and the board may sell such bonds or other evidences of indebtedness in such manner, either at public or at private sale, for such price, as it may determine to be for the best interest of the county, but no such sale shall be made at a price of less than 95 percent of par value plus accrued interest.

(3) For the payment of the principal of and the interest on any general obligation bonds of the county issued under the provisions of this section, the board is authorized and required to levy annually a special tax upon all taxable property within the county, over and above all other taxes authorized or limited by law, and in addition to the tax authorized by s. 125.016, sufficient to pay such principal and interest as the same respectively become due and payable. Except as provided in s. 200.181, the proceeds of all such taxes shall, when collected, be paid into a special fund and used for no other purpose than the payment of such principal and interest. However, there may be pledged to the payment of such principal and interest the surplus of the revenues of the project or projects, after payment of the costs of operation, maintenance and repair thereof, and in the event of such pledge, the amount of the annual tax levy herein required may be reduced in any year by the amount of such revenues actually received in the preceding year and then remaining on deposit to the credit of the special fund for the payment of such principal and interest.

(4) No general obligation bonds shall be issued hereunder unless the issuance of such bonds has been approved in the manner required by the State Constitution and laws of Florida for the issuance of bonds of the county.

History.—s. 2, ch. 71-249; s. 815, ch. 95-147; s. 2, ch. 96-259.



125.014 - Title designation of authority.

125.014 Title designation of authority.—For administrative convenience, the board of county commissioners, in the exercise of the powers hereby conferred and those powers otherwise conferred, may be referred to as the county port authority or any other appropriate title duly adopted by resolution of the board of county commissioners. However, in counties to which ss. 125.011-125.019 apply which counties have adopted, or may hereafter adopt, a home rule form of government and which create or establish thereunder a port authority to conveniently administer the business and exercise the powers provided for in ss. 125.011-125.019, the words “port authority” shall apply wherever the words “county” or “board of county commissioners” are used, and such authority may exercise all the powers granted under ss. 125.011-125.019.

History.—s. 3, ch. 71-249; s. 24, ch. 91-45.



125.015 - Acquisition of facilities from municipalities.

125.015 Acquisition of facilities from municipalities.—Any county coming within the provisions hereof shall have the power to acquire by purchase or condemnation the docks, wharves, warehouses, and other port facilities or any project (as herein defined) of any municipality within such county. Any project owned or operated by such county and lying within the boundaries of a municipality shall be under the exclusive jurisdiction of the county and shall be without the jurisdiction of said municipality.

History.—s. 4, ch. 71-249.



125.016 - Ad valorem tax.

125.016 Ad valorem tax.—Annually an ad valorem tax of not exceeding 11/2 mills may be levied upon all property in the county, which shall be levied and collected as other county taxes are levied and collected. The taxes shall be charged to the general fund, but such revenue may be appropriated by the county for the cost of constructing, operating, maintaining, expanding, enlarging, improving, or developing any project or projects herein specified, or for the payment of the costs of removing and relocating any structures, installations, or facilities which in the opinion of the board of county commissioners may be required for the safe and efficient operation of any such projects. Said tax may be levied, collected, and expended for any of the purposes herein specified notwithstanding the cost and expense thereof which may have been incurred in a previous year, and when so collected and used the tax shall be considered to be levied, collected and used for a county purpose.

History.—s. 5, ch. 71-249.



125.0167 - Discretionary surtax on documents; adoption; application of revenue.

1125.0167 Discretionary surtax on documents; adoption; application of revenue.—

(1) Pursuant to the provisions of s. 201.031, the governing authority in each county, as defined by s. 125.011(1), is authorized to levy a discretionary surtax on documents for the purpose of establishing and financing a Housing Assistance Loan Trust Fund to assist in the financing of construction, rehabilitation, or purchase of housing for low-income and moderate-income families. No less than 50 percent of the funds used in each county to provide such housing assistance shall be for the benefit of low-income families. For the purpose of this section, “low-income family” means a family whose income does not exceed 80 percent of the median income for the area, and “moderate-income family” means a family whose income is in excess of 80 percent but less than 140 percent of the median income for the area. For purposes of this section, the term “housing” is not limited to single-family, detached dwellings. The rate of the surtax shall not exceed the rate of 45 cents for each $100 or fractional part thereof of the consideration therefor. Such surtax shall apply only to those documents taxable under s. 201.02, except that there shall be no surtax on any document pursuant to which the interest granted, assigned, transferred, or conveyed involves only a single-family residence. Such single-family residence may be a condominium unit, a unit held through stock ownership or membership representing a proprietary interest in a corporation owning a fee or a leasehold initially in excess of 98 years, or a detached dwelling.

(2) The levy of the discretionary surtax and the creation of a Housing Assistance Loan Trust Fund shall be by ordinance which shall set forth the policies and procedures of the assistance program. The ordinance shall be proposed at a regular meeting of the governing authority at least 2 weeks prior to formal adoption. Formal adoption shall not be effective unless approved on final vote by a majority of the total membership of the governing authority. The ordinance shall not take effect until 90 days after formal adoption.

(3) The county shall deposit revenues from the discretionary surtax in the Housing Assistance Loan Trust Fund of the county, except that a portion of such revenues may be deposited into the Home Investment Trust Fund of the county as defined by and created pursuant to the requirements of federal law. The county shall use the revenues only to help finance the construction, rehabilitation, or purchase of housing for low-income families and moderate-income families, to pay necessary costs of collection and enforcement of the surtax, and to fund any local matching contributions required pursuant to federal law. For purposes of this section, authorized uses of the revenues include, but are not limited to, providing funds for first and second mortgages and acquiring property for the purpose of forming housing cooperatives. Special consideration shall be given toward using the revenues in the neighborhood economic development programs of community development corporations. No more than 50 percent of the revenues collected each year pursuant to this section may be used to help finance new construction as provided herein. The proceeds of the surtax shall not be used for rent subsidies or grants.

(4) No more than 10 percent of surtax revenues collected under this section by the Department of Revenue and remitted to the county in any fiscal year may be used for administrative costs.

(5)(a) Notwithstanding the provisions of subsection (3), of the discretionary surtax revenues collected by the Department of Revenue remaining after any deduction for administrative costs as provided in subsection (4), no less than 35 percent shall be used to provide homeownership assistance for low-income and moderate-income families, and no less than 35 percent shall be used for construction, rehabilitation, and purchase of rental housing units. The remaining amount may be allocated to provide for homeownership assistance or rental housing units, at the discretion of the county. Any funds allocated for homeownership assistance or rental housing units that are not committed at the end of the fiscal year shall be reallocated in subsequent years consistent with the provisions of this subsection, in that no less than 35 percent shall be reallocated to provide homeownership assistance for low-income and moderate-income families, and no less than 35 percent shall be reallocated for construction, rehabilitation, and purchase of rental housing units. The remaining amount of uncommitted funds may be reallocated at the discretion of the county within any of the categories established in this subsection.

(b) For purposes of this subsection, the term “homeownership assistance” means assisting low-income and moderate-income families in purchasing a home as their primary residence, including, but not limited to, reducing the cost of the home with below-market construction financing, the amount of down payment and closing costs paid by the borrower, or the mortgage payment to an affordable amount for the purchaser or using any other financial assistance measure set forth in s. 420.5088.

(6) Rehabilitation of housing owned by a recipient government may be authorized only after a determination approved by a majority of the governing body that no other sources of funds are available.

(7)(a) The governing body of each county as defined in s. 125.011(1) may, by county ordinance and pursuant to procedures and requirements provided by such ordinance, create a housing choice assistance voucher program.

(b) For purposes of this subsection, the term:

1. “Housing choice assistance voucher” means the document used to access assistance paid by the county from the discretionary surtax balance in the Housing Assistance Trust Fund to a prospective purchaser of a single-family residence, which must be the purchaser’s homestead.

2. “Purchasing employer” means a business or business entity that has acquired real property within the county and paid the surtax due as a result of the acquisition of that property pursuant to this section.

(c) Housing choice assistance vouchers shall be used for down payment assistance for the purchase of a single-family residence by low-income or moderate-income persons within the county and within a 5-mile radius of the purchasing employer who are:

1. Actively employed by the purchasing employer or by a business entity directly affiliated with the purchasing employer.

2. Prequalified for a mortgage loan by a certified lending institution.

(d) Upon payment of the discretionary surtax pursuant to this section, the purchasing employer may file for an allocation for housing choice assistance vouchers from the county in an amount not to exceed 50 percent of the amount of the discretionary surtax paid. The purchasing employer shall distribute the allocation to employees in the form of housing choice assistance vouchers pursuant to rules and procedures established for the program.

(e) Any housing choice assistance voucher allocation not distributed to employees and redeemed by an employee within 1 year after the date the discretionary surtax is paid may not be used for housing choice assistance vouchers under this subsection.

(f) Any housing assistance paid pursuant to the housing choice assistance voucher program shall be included in the calculation determining the percentage of discretionary surtax funds used for homeownership purposes during the year in which the surtax funds for such purposes are expended.

(8) By June 30, 2012, and every 5 years thereafter, the Office of Program Policy Analysis and Government Accountability shall review the discretionary surtax program operated by counties under this section and shall provide a report to the President of the Senate and the Speaker of the House of Representatives.

History.—ss. 1, 3, ch. 83-220; s. 1, ch. 84-270; s. 1, ch. 89-252; s. 35, ch. 92-317; ss. 1, 2, ch. 2009-131.

1Note.—Repealed October 1, 2031, by s. 3, ch. 83-220, as amended by s. 1, ch. 84-270; s. 1, ch. 89-252; and s. 1, ch. 2009-131.



125.0168 - Special assessments levied on recreational vehicle parks regulated under chapter 513.

125.0168 Special assessments levied on recreational vehicle parks regulated under chapter 513.—When a county levies a non-ad valorem special assessment on a recreational vehicle park regulated under chapter 513, the non-ad valorem special assessment shall not be based on the assertion that the recreational vehicle park is comprised of residential units. Instead, recreational vehicle parks regulated under chapter 513 shall be assessed as a commercial entity in the same manner as a hotel, motel, or other similar facility.

History.—s. 1, ch. 2002-241.



125.017 - Administrative agents.

125.017 Administrative agents.—The county may employ agents, clerks, or servants to administer any project under the rules, regulations, directions, and supervision of the county, and it may exact of any agent, clerk or servant a good and sufficient bond with proper surety to secure the faithful performance of his or her duties and otherwise conditioned as it shall see fit.

History.—s. 6, ch. 71-249; s. 816, ch. 95-147.



125.018 - Rules and regulations.

125.018 Rules and regulations.—All rules and regulations promulgated and all impositions and exactions made by authority hereof shall be just and reasonable and consistent with public interest, and their application shall be subject to review by certiorari in any court of proper and competent jurisdiction. All rules and regulations shall be published and dispensed by the county at cost to all applicants therefor.

History.—s. 7, ch. 71-249.



125.019 - Exemption from taxation; immunity.

125.019 Exemption from taxation; immunity.—

(1) All powers, acts, and deeds hereby conferred or authorized are found to be and made a county purpose. Each project financed under the provisions of ss. 125.011-125.019 and the income therefrom, and any bonds issued under the provisions of s. 125.013 and the income therefrom, shall at all times be free from taxation within the state. The exemption granted by this subsection shall not be applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

(2) In the exercise of the additional powers conferred by ss. 125.011-125.019 as heretofore and hereafter amended, the county and county commissioners of any such county shall have the same rights, privileges, powers and immunities of a county of the state.

History.—ss. 2, 8, ch. 71-249; s. 1, ch. 73-327; s. 25, ch. 91-45.



125.022 - Development permits.

125.022 Development permits.—

(1) When reviewing an application for a development permit that is certified by a professional listed in s. 403.0877, a county may not request additional information from the applicant more than three times, unless the applicant waives the limitation in writing. Before a third request for additional information, the applicant must be offered a meeting to attempt to resolve outstanding issues. Except as provided in subsection (4), if the applicant believes the request for additional information is not authorized by ordinance, rule, statute, or other legal authority, the county, at the applicant’s request, shall proceed to process the application for approval or denial.

(2) When a county denies an application for a development permit, the county shall give written notice to the applicant. The notice must include a citation to the applicable portions of an ordinance, rule, statute, or other legal authority for the denial of the permit.

(3) As used in this section, the term “development permit” has the same meaning as in s. 163.3164, but does not include building permits.

(4) For any development permit application filed with the county after July 1, 2012, a county may not require as a condition of processing or issuing a development permit that an applicant obtain a permit or approval from any state or federal agency unless the agency has issued a final agency action that denies the federal or state permit before the county action on the local development permit.

(5) Issuance of a development permit by a county does not in any way create any rights on the part of the applicant to obtain a permit from a state or federal agency and does not create any liability on the part of the county for issuance of the permit if the applicant fails to obtain requisite approvals or fulfill the obligations imposed by a state or federal agency or undertakes actions that result in a violation of state or federal law. A county shall attach such a disclaimer to the issuance of a development permit and shall include a permit condition that all other applicable state or federal permits be obtained before commencement of the development.

(6) This section does not prohibit a county from providing information to an applicant regarding what other state or federal permits may apply.

History.—s. 1, ch. 2006-88; s. 1, ch. 2012-205; s. 2, ch. 2013-92; s. 1, ch. 2013-193; s. 1, ch. 2013-213.



125.025 - County-municipality consolidated governments; additional powers.

125.025 County-municipality consolidated governments; additional powers.—Each county which operates under a government consolidated with that of one or more municipalities in the county shall have the power, in addition to the powers otherwise conferred, to own, maintain, operate, and control export trading companies and foreign sales corporations as provided by the laws of the United States; to own, maintain, operate, and control cargo clearance centers and customs clearance facilities and corporations established for the purpose of providing or operating such facilities; to maintain the confidentiality of trade information to the degree provided by the Export Trading Company Act of 1982, Pub. L. No. 97-290, as it is amended from time to time; to maintain the confidentiality of trade information and data pursuant to the patent laws of the United States, the patent laws of foreign nations to the extent that they are enforced by the courts of the United States, the copyright laws of the United States, the copyright laws of foreign nations to the extent that they are enforced by the courts of the United States, and the trade secrets doctrine; and to authorize airport and port employees to serve as officers and directors of export trading companies, foreign sales corporations, and customs and cargo clearance corporations.

History.—s. 3, ch. 87-144.



125.029 - County park entrance fee discounts.

125.029 County park entrance fee discounts.—

(1) A county park or recreation department shall provide a partial or a full discount on park entrance fees to the following individuals who present information satisfactory to the county department which evidences eligibility for the discount:

(a) A current member of the United States Armed Forces, their reserve components, or the National Guard.

(b) An honorably discharged veteran of the United States Armed Forces, their reserve components, or the National Guard.

(c) An honorably discharged veteran of the United States Armed Forces, their reserve components, or the National Guard, who has a service-connected disability as determined by the United States Department of Veterans Affairs.

(d) A surviving spouse and parents of a deceased member of the United States Armed Forces, their reserve components, or the National Guard, who died in the line of duty under combat-related conditions.

(e) A surviving spouse and parents of a law enforcement officer, as defined in s. 943.10(1), a firefighter, as defined in s. 633.102, or an emergency medical technician or paramedic employed by state or local government, who died in the line of duty.

(2) As used in this section, the term “park entrance fee” means a fee charged to access lands managed by a county park or recreation department. The term does not include expanded fees for amenities, such as campgrounds, aquatic facilities, stadiums or arenas, facility rentals, special events, boat launching, golf, zoos, museums, gardens, or programs taking place within public lands.

History.—s. 1, ch. 2016-196.



125.031 - Lease or lease-purchases of property for public purposes.

125.031 Lease or lease-purchases of property for public purposes.—Counties may enter into leases or lease-purchase arrangements relating to properties needed for public purposes for periods not to exceed 30 years at a stipulated rental to be paid from current or other legally available funds and may make all other contracts or agreements necessary or convenient to carry out such objective. The county shall have the right to enter into such leases or lease-purchase arrangements with private individuals, other governmental agencies, or corporations. When the term of such lease is for longer than 60 months, the rental shall be payable only from funds arising from sources other than ad valorem taxation. Such leases or lease-purchase arrangements shall be subject to approval by the board of county commissioners, and no such lease or lease-purchase contract shall be entered into without said approval. Notwithstanding any provision of law to the contrary, a lease entered into by a county, as defined in s. 125.011(1), with the state or another governmental entity or authorized under the provisions of s. 125.01 is not subject to the 30-year lease term limitation of this section.

History.—s. 1, ch. 71-240; s. 1, ch. 89-103; s. 1, ch. 2008-48.



125.045 - County economic development powers.

125.045 County economic development powers.—

(1) The Legislature finds and declares that this state faces increasing competition from other states and other countries for the location and retention of private enterprises within its borders. Furthermore, the Legislature finds that there is a need to enhance and expand economic activity in the counties of this state by attracting and retaining manufacturing development, business enterprise management, and other activities conducive to economic promotion, in order to provide a stronger, more balanced, and stable economy in the state; to enhance and preserve purchasing power and employment opportunities for the residents of this state; and to improve the welfare and competitive position of the state. The Legislature declares that it is necessary and in the public interest to facilitate the growth and creation of business enterprises in the counties of the state.

(2) The governing body of a county may expend public funds to attract and retain business enterprises, and the use of public funds toward the achievement of such economic development goals constitutes a public purpose. The provisions of this chapter which confer powers and duties on the governing body of a county, including any powers not specifically prohibited by law which can be exercised by the governing body of a county, must be liberally construed in order to effectively carry out the purposes of this section.

(3) For the purposes of this section, it constitutes a public purpose to expend public funds for economic development activities, including, but not limited to, developing or improving local infrastructure, issuing bonds to finance or refinance the cost of capital projects for industrial or manufacturing plants, leasing or conveying real property, and making grants to private enterprises for the expansion of businesses existing in the community or the attraction of new businesses to the community.

(4) A contract between the governing body of a county or other entity engaged in economic development activities on behalf of the county and an economic development agency must require the agency or entity receiving county funds to submit a report to the governing body of the county detailing how county funds were spent and detailing the results of the economic development agency’s or entity’s efforts on behalf of the county. By January 15, 2011, and annually thereafter, the county must file a copy of the report with the Office of Economic and Demographic Research and post a copy of the report on the county’s website.

(5)(a) By January 15, 2011, and annually thereafter, each county shall report to the Office of Economic and Demographic Research the economic development incentives in excess of $25,000 given to any business during the county’s previous fiscal year. The Office of Economic and Demographic Research shall compile the information from the counties into a report and provide the report to the President of the Senate, the Speaker of the House of Representatives, and the Department of Economic Opportunity. Economic development incentives include:

1. Direct financial incentives of monetary assistance provided to a business from the county or through an organization authorized by the county. Such incentives include, but are not limited to, grants, loans, equity investments, loan insurance and guarantees, and training subsidies.

2. Indirect incentives in the form of grants and loans provided to businesses and community organizations that provide support to businesses or promote business investment or development.

3. Fee-based or tax-based incentives, including, but not limited to, credits, refunds, exemptions, and property tax abatement or assessment reductions.

4. Below-market rate leases or deeds for real property.

(b) A county shall report its economic development incentives in the format specified by the Office of Economic and Demographic Research.

(c) The Office of Economic and Demographic Research shall compile the economic development incentives provided by each county in a manner that shows the total of each class of economic development incentives provided by each county and all counties.

History.—s. 1, ch. 95-309; H.C.R. 2741 (1995); s. 1, ch. 2010-147; s. 19, ch. 2011-34; s. 51, ch. 2011-142.



125.15 - To sue and be sued in the name of county.

125.15 To sue and be sued in the name of county.—The county commissioners shall sue and be sued in the name of the county of which they are commissioners. A change in the persons composing the board of county commissioners shall not abate the suit, but it shall proceed as if such change had not taken place.

History.—ss. 1, 3, ch. 3242, 1881; RS 580; GS 773; RGS 1493; CGL 2202.



125.17 - Clerk.

125.17 Clerk.—The clerk of the circuit court for the county shall be clerk and accountant of the board of county commissioners. He or she shall keep their minutes and accounts, and perform such other duties as their clerk as the board may direct. The clerk shall have custody of their seal, shall affix the same to any paper or instrument to which it shall be proper or necessary that the same shall be affixed, and may give copies of writings in his or her custody as the clerk of said board, attested by his or her signature and authenticated by said seal.

History.—RS 583; GS 776; RGS 1498; CGL 2261; s. 817, ch. 95-147.



125.221 - Holding of court and meeting of grand jury; place other than courthouse.

125.221 Holding of court and meeting of grand jury; place other than courthouse.—In the event there is not suitable available space in the courthouse due to construction or reconstruction, destruction or other good reasons, for the holding of any court or courts now provided to be held in the county courthouse, or for the meeting of the grand jury of the county, the county commission, with the approval of the court, may designate some other place or places located in the county seat for the holding of court or courts or for the meeting of the grand jury.

History.—s. 1, ch. 29795, 1955.



125.222 - Auxiliary county offices, court proceedings.

125.222 Auxiliary county offices, court proceedings.—All proceedings, except trial by jury, had in any of the several counties of this state in connection with any civil, equity or criminal action may be conducted in auxiliary county offices where such offices have been established and are maintained under authorization of law, provided adequate space and facilities are available therein and provided that the Official Records books be kept and maintained in the county offices at the county seat.

History.—s. 1, ch. 57-331; s. 19, ch. 94-348.



125.27 - Countywide forest fire protection; authority of the Florida Forest Service; state funding; county fire control assessments; disposition; equipment donations.

125.27 Countywide forest fire protection; authority of the Florida Forest Service; state funding; county fire control assessments; disposition; equipment donations.—

(1) The Florida Forest Service of the Department of Agriculture and Consumer Services and the board of county commissioners of each county in this state shall enter into agreements for the establishment and maintenance of countywide fire protection of all forest and wild lands within said county, with the total cost of such fire protection being funded by state and federal funds. Each county shall, under the terms of such agreements, be assessed each fiscal year, as its share of the cost of providing such fire protection, a sum in dollars equal to the total forest and wild land acreage of the county, as determined by the Florida Forest Service, multiplied by 7 cents. The forest and wild lands acreage included in such agreements shall be reviewed each year by the contracting parties and the number of forest and wild land acres and the annual fire control assessment adjusted so as to reflect the current forest acreage of the county. In the event the Florida Forest Service and the county commissioners do not agree, the Board of Trustees of the Internal Improvement Trust Fund shall make such acreage determination. All fire control assessments received by the Florida Forest Service from the several counties under agreements made pursuant to this section shall be deposited as follows:

(a) An amount equal to the total forest land and wild land acreage of the counties, multiplied by 4 cents, shall be distributed to the Incidental Trust Fund of the Florida Forest Service; and

(b) An amount equal to the total forest land and wild land acreage of the counties, multiplied by 3 cents, shall be distributed to the General Revenue Fund.

(2) The Florida Forest Service may include provisions in the agreements authorized in this section, or execute separate or supplemental agreements with the several counties, county agencies, or municipalities, to provide communication services and other services directly related to fire protection within the county, other than forest fire control, on a cost reimbursable basis only, provided the rendering of such services does not hinder or impede in any way the Florida Forest Service’s ability to accomplish its primary function with respect to forest fire control.

(3) The Department of Agriculture and Consumer Services may lease, loan, or otherwise make available, without charge, to state, county, and local governmental entities that have fire/rescue responsibilities, new or used fire protection equipment, vehicles, or supplies, which shall include all such items received from public or private entities. The department, and those private or public entities providing at no cost, or de minimis cost, such items for loan or lease through the department, shall not be held liable for civil damages resulting from use or possession of such items. Private or public entities that donate fire/rescue equipment, vehicles, or supplies directly to state, county, or local governmental entities having fire/rescue responsibilities shall not be held liable for civil damages resulting from use or possession of such items.

History.—s. 5, ch. 17024, 1935; CGL 1936 Supp. 2181(23); ss. 14, 35, ch. 69-106; s. 1, ch. 72-305, s. 1, ch. 73-248; s. 3, ch. 2001-279; s. 2, ch. 2008-107; s. 2, ch. 2012-7.



125.271 - Emergency medical services; county emergency medical service assessments.

125.271 Emergency medical services; county emergency medical service assessments.—

(1) As used in this section, the term “county” means:

(a) A county that is within a rural area of opportunity as designated by the Governor pursuant to s. 288.0656;

(b) A small county having a population of 75,000 or fewer on the effective date of this act which has levied at least 10 mills of ad valorem tax for the previous fiscal year; or

(c) A county that adopted an ordinance authorizing the imposition of an assessment for emergency medical services prior to January 1, 2002.

Once a county has qualified under this subsection, it always retains the qualification.

(2) A county may fund the costs of emergency medical services through the levy of a special assessment that apportions the cost among the property based on a reasonable methodology that charges a parcel in proportion to its benefits.

(3) The authorization provided in this section shall be construed to be general law authorization pursuant to ss. 1 and 9 of Art. VII of the State Constitution.

(4) All special assessments for emergency medical services levied by a county prior to the effective date of this section are ratified and validated in all respects if they would have been valid had this section been in effect at the time they were levied; however, this subsection shall not validate assessments in counties with litigation challenging the validity of an assessment pending on January 1, 2002.

History.—s. 1, ch. 2002-37; s. 23, ch. 2014-218.



125.275 - Countywide air quality protection; authority of counties designated as nonattainment areas; preemption of municipal ordinances.

125.275 Countywide air quality protection; authority of counties designated as nonattainment areas; preemption of municipal ordinances.—

(1) The board of county commissioners of any county which is designated, in whole or in part, as a nonattainment area for air quality pursuant to state and federal law is hereby authorized and empowered, in its discretion, to provide by ordinance for countywide protection of air quality. In furtherance of this purpose, the board of county commissioners of such county shall have the following powers:

(a) To act as the local implementing authority of a nonattainment plan promulgated and adopted pursuant to state and federal law.

(b) To adopt, revise, and amend, from time to time, appropriate ordinances, rules, and regulations reasonably necessary to maintain air quality standards established pursuant to state and federal law, including the federal Clean Air Act.

(2) It is the intent of the Legislature that the authority granted in subsection (1) shall vest in such county, and, when exercised by the county, any municipality is hereby preempted from adoption of an ordinance pertaining to air quality upon the designation set forth in subsection (1).

(3) No county is authorized by this act to promulgate any air quality standard more stringent than any state or federal standard as to any particular pollutant. Nothing herein shall be construed to modify any authority granted by an existing special act pertaining to air quality control.

History.—s. 1, ch. 78-240.



125.325 - Loans to public agencies authorized.

125.325 Loans to public agencies authorized.—Notwithstanding the provisions of s. 163.01, a legal entity created pursuant to interlocal agreement under s. 163.01, the membership of which entity consists of at least three counties, may lend the proceeds of obligations issued by such entity to any public agency as provided in s. 163.01(3)(b) whether or not such agency is a member of the entity. Such entity may have as members, in addition to counties, other public agencies as described in s. 163.01(3)(b) and may lend the proceeds of obligations to such public agencies for purposes of financing or refinancing capital projects or working capital if such agencies are otherwise authorized to incur debt.

History.—s. 3, ch. 96-216.



125.3401 - Purchase, sale, or privatization of water, sewer, or wastewater reuse utility by county.

125.3401 Purchase, sale, or privatization of water, sewer, or wastewater reuse utility by county.—No county may purchase or sell a water, sewer, or wastewater reuse utility that provides service to the public for compensation, or enter into a wastewater facility privatization contract for a wastewater facility, until the governing body of the county has held a public hearing on the purchase, sale, or wastewater facility privatization contract and made a determination that the purchase, sale, or wastewater facility privatization contract is in the public interest. In determining if the purchase, sale, or wastewater facility privatization contract is in the public interest, the county shall consider, at a minimum, the following:

(1) The most recent available income and expense statement for the utility;

(2) The most recent available balance sheet for the utility, listing assets and liabilities and clearly showing the amount of contributions-in-aid-of-construction and the accumulated depreciation thereon;

(3) A statement of the existing rate base of the utility for regulatory purposes;

(4) The physical condition of the utility facilities being purchased, sold, or subject to a wastewater facility privatization contract;

(5) The reasonableness of the purchase, sales, or wastewater facility privatization contract price and terms;

(6) The impacts of the purchase, sale, or wastewater facility privatization contract on utility customers, both positive and negative;

(7)(a) Any additional investment required and the ability and willingness of the purchaser, or the private firm under a wastewater facility privatization contract, to make that investment, whether the purchaser is the county or the entity purchasing the utility from the county;

(b) In the case of a wastewater facility privatization contract, the terms and conditions on which the private firm will provide capital investment and financing or a combination thereof for contemplated capital replacements, additions, expansions, and repairs. The county shall give significant weight to this criteria.

(8) The alternatives to the purchase, sale, or wastewater facility privatization contract, and the potential impact on utility customers if the purchase, sale, or wastewater facility privatization contract is not made; and

(9)(a) The ability of the purchaser or the private firm under a wastewater facility privatization contract to provide and maintain high-quality and cost-effective utility service, whether the purchaser is the county or the entity purchasing the utility from the county.

(b) In the case of a wastewater facility privatization contract, the county shall give significant weight to the technical expertise and experience of the private firm in carrying out the obligations specified in the wastewater facility privatization contract.

(10) All moneys paid by a private firm to a county pursuant to a wastewater facility privatization contract shall be used for the purpose of reducing or offsetting property taxes, wastewater service rates, or debt reduction or making infrastructure improvements or capital asset expenditures or other public purpose; provided, however, nothing herein shall preclude the county from using all or part of the moneys for the purpose of the county’s qualification for relief from the repayment of federal grant awards associated with the wastewater system as may be required by federal law or regulation.

The county shall prepare a statement showing that the purchase, sale, or wastewater facility privatization contract is in the public interest, including a summary of the purchaser’s or private firm’s experience in water, sewer, and wastewater reuse utility operation and a showing of financial ability to provide the service, whether the purchaser or private firm is the county or the entity purchasing the utility from the county.

History.—s. 1, ch. 84-84; s. 1, ch. 93-51; s. 6, ch. 96-202.



125.35 - County authorized to sell real and personal property and to lease real property.

125.35 County authorized to sell real and personal property and to lease real property.—

(1)(a) The board of county commissioners is expressly authorized to sell and convey any real or personal property, and to lease real property, belonging to the county, whenever the board determines that it is to the best interest of the county to do so, to the highest and best bidder for the particular use the board deems to be the highest and best, for such length of term and such conditions as the governing body may in its discretion determine.

(b) Notwithstanding paragraph (a), under terms and conditions negotiated by the board, the board of county commissioners may:

1. Negotiate the lease of an airport or seaport facility;

2. Modify or extend an existing lease of real property for an additional term not to exceed 25 years, where the improved value of the lease has an appraised value in excess of $20 million; or

3. Lease a professional sports franchise facility financed by revenues received pursuant to s. 125.0104 or s. 212.20 which may include commercial development that is ancillary to the sports facility if the ancillary development property is part of or contiguous to the professional sports franchise facility. The board’s authority to lease the above described ancillary commercial development in conjunction with a professional sports franchise facility lease applies only if at the time the board leases the ancillary commercial development, the professional sports franchise facility lease has been in effect for at least 10 years and such lease has at least an additional 10 years remaining in the lease term.

(c) No sale of any real property shall be made unless notice thereof is published once a week for at least 2 weeks in some newspaper of general circulation published in the county, calling for bids for the purchase of the real estate so advertised to be sold. In the case of a sale, the bid of the highest bidder complying with the terms and conditions set forth in such notice shall be accepted, unless the board of county commissioners rejects all bids because they are too low. The board of county commissioners may require a deposit to be made or a surety bond to be given, in such form or in such amount as the board determines, with each bid submitted.

(2) When the board of county commissioners finds that a parcel of real property is of insufficient size and shape to be issued a building permit for any type of development to be constructed on the property or when the board of county commissioners finds that the value of a parcel of real property is $15,000 or less, as determined by a fee appraiser designated by the board or as determined by the county property appraiser, and when, due to the size, shape, location, and value of the parcel, it is determined by the board that the parcel is of use only to one or more adjacent property owners, the board may effect a private sale of the parcel. The board may, after sending notice of its intended action to owners of adjacent property by certified mail, effect a sale and conveyance of the parcel at private sale without receiving bids or publishing notice; however, if, within 10 working days after receiving such mailed notice, two or more owners of adjacent property notify the board of their desire to purchase the parcel, the board shall accept sealed bids for the parcel from such property owners and may convey such parcel to the highest bidder or may reject all offers.

(3) As an alternative to subsections (1) and (2), the board of county commissioners may by ordinance prescribe disposition standards and procedures to be used by the county in selling and conveying any real or personal property and in leasing real property owned by the county. The standards and procedures must provide at a minimum for:

(a) Establishment of competition and qualification standards upon which disposition will be determined.

(b) Reasonable public notice of the intent to consider disposition of county property and the availability of copies of the standards. Reasonableness of the notice is to be determined by the efficacy and efficiency of the means of communication used.

(c) Identification of the form and manner by which an interested person may acquire county property.

(d) Types of negotiation procedures applicable to the selection of a person to whom county properties may be disposed.

(e) The manner in which interested persons will be notified of the board’s intent to consider final action at a regular meeting of the board on the disposition of a property and the time and manner for making objections.

(f) Adherence in the disposition of real property to the governing comprehensive plan and zoning ordinances.

History.—s. 1, ch. 23829, 1947; s. 1, ch. 70-388; s. 1, ch. 77-475; s. 1, ch. 81-87; s. 1, ch. 83-100; s. 1, ch. 86-105; s. 2, ch. 89-103; s. 2, ch. 95-416; ss. 1, 2, ch. 99-190; s. 1, ch. 2001-252; ss. 56, 79, ch. 2002-402; s. 8, ch. 2013-213.



125.355 - Proposed purchase of real property by county; confidentiality of records; procedure.

125.355 Proposed purchase of real property by county; confidentiality of records; procedure.—

(1)(a) In any case in which a county, pursuant to the provisions of this section, seeks to acquire by purchase any real property for a public purpose, every appraisal, offer, or counteroffer must be in writing. Such appraisals, offers, and counteroffers shall not be available for public disclosure or inspection and are exempt from the provisions of s. 119.07(1) until an option contract is executed or, if no option contract is executed, until 30 days before a contract or agreement for purchase is considered for approval by the board of county commissioners. If a contract or agreement for purchase is not submitted to the board of county commissioners for approval, the exemption from s. 119.07(1) will expire 30 days after the termination of negotiations. The county shall maintain complete and accurate records of every such appraisal, offer, and counteroffer. For the purposes of this section, the term “option contract” means a proposed agreement by the county to purchase a piece of property, subject to the approval of the local governing body at a public meeting after 30 days’ public notice. The county will not be under any obligation to exercise the option unless the option contract is approved by the governing body at the public hearing specified in this section.

(b) If the exemptions provided in this section are utilized, the governing body shall obtain at least one appraisal by an appraiser approved pursuant to s. 253.025 for each purchase in an amount of not more than $500,000. For each purchase in an amount in excess of $500,000, the governing body shall obtain at least two appraisals by appraisers approved pursuant to s. 253.025. If the agreed purchase price exceeds the average appraised price of the two appraisals, the governing body is required to approve the purchase by an extraordinary vote. The governing body may, by ordinary vote, exempt a purchase in an amount of $100,000 or less from the requirement for an appraisal.

(c) Notwithstanding the provisions of this section, any county that does not choose with respect to any specific purchase to utilize the exemptions from s. 119.07(1) provided in this section may follow any procedure not in conflict with the provisions of chapter 119 for the purchase of real property which is authorized in its charter or established by ordinance.

(2) Nothing in this section shall be interpreted as providing an exemption from, or an exception to, s. 286.011.

History.—s. 1, ch. 84-298; s. 1, ch. 87-60; s. 1, ch. 88-315; s. 32, ch. 90-360; s. 8, ch. 94-240; s. 44, ch. 96-406; s. 29, ch. 2016-233.



125.37 - Exchange of county property.

125.37 Exchange of county property.—Whenever, in the opinion of the board of county commissioners, the county holds and possesses any real property, not needed for county purposes, and such property may be to the best interest of the county exchanged for other real property, which the county may desire to acquire for county purposes, the said board of county commissioners of any county is authorized and empowered to make such an exchange. Provided, however, before any exchange of property shall be effected, a notice, setting forth the terms and conditions of any such exchange of property, shall be first published, once a week for at least 2 weeks, in a newspaper of general circulation published in the county, before the adoption by the board of county commissioners of a resolution authorizing the exchange of properties.

History.—s. 3, ch. 23829, 1947.



125.379 - Disposition of county property for affordable housing.

125.379 Disposition of county property for affordable housing.—

(1) By July 1, 2007, and every 3 years thereafter, each county shall prepare an inventory list of all real property within its jurisdiction to which the county holds fee simple title that is appropriate for use as affordable housing. The inventory list must include the address and legal description of each such real property and specify whether the property is vacant or improved. The governing body of the county must review the inventory list at a public hearing and may revise it at the conclusion of the public hearing. The governing body of the county shall adopt a resolution that includes an inventory list of such property following the public hearing.

(2) The properties identified as appropriate for use as affordable housing on the inventory list adopted by the county may be offered for sale and the proceeds used to purchase land for the development of affordable housing or to increase the local government fund earmarked for affordable housing, or may be sold with a restriction that requires the development of the property as permanent affordable housing, or may be donated to a nonprofit housing organization for the construction of permanent affordable housing. Alternatively, the county may otherwise make the property available for use for the production and preservation of permanent affordable housing. For purposes of this section, the term “affordable” has the same meaning as in s. 420.0004(3).

History.—s. 1, ch. 2006-69.



125.38 - Sale of county property to United States, or state.

125.38 Sale of county property to United States, or state.—If the United States, or any department or agency thereof, the state or any political subdivision or agency thereof, or any municipality of this state, or corporation or other organization not for profit which may be organized for the purposes of promoting community interest and welfare, should desire any real or personal property that may be owned by any county of this state or by its board of county commissioners, for public or community interest and welfare, then the United States, or any department or agency thereof, state or such political subdivision, agency, municipality, corporation or organization may apply to the board of county commissioners for a conveyance or lease of such property. Such board, if satisfied that such property is required for such use and is not needed for county purposes, may thereupon convey or lease the same at private sale to the applicant for such price, whether nominal or otherwise, as such board may fix, regardless of the actual value of such property. The fact of such application being made, the purpose for which such property is to be used, and the price or rent therefor shall be set out in a resolution duly adopted by such board. In case of a lease, the term of such lease shall be recited in such resolution. No advertisement shall be required.

History.—s. 4, ch. 23829, 1947.



125.39 - Nonapplicability to county lands acquired for specific purposes.

125.39 Nonapplicability to county lands acquired for specific purposes.—The provisions of this law shall not be construed to cover the sale or disposition of any land conveyed to any county for a specific purpose and containing a reversionary clause whereby said land shall revert to the grantor or grantors upon failure to use said real property for such purpose.

History.—s. 5, ch. 23829, 1947; s. 1, ch. 73-260; s. 29, ch. 73-332.



125.411 - Conveyance of land by county.

125.411 Conveyance of land by county.—

(1) Deeds of conveyance of lands, the title to which is held by any county or in the name of its board of county commissioners, may be in substantially the following form:

THIS DEED, made this   day of  ,   (year)  , by   County, Florida, party of the first part, and  , party of the second part,

WITNESSETH that the said party of the first part, for and in consideration of the sum of $  to it in hand paid by the party of the second part, receipt whereof is hereby acknowledged, has granted, bargained and sold to the party of the second part, his or her heirs and assigns forever, the following described land lying and being in   County, Florida:

IN WITNESS WHEREOF the said party of the first part has caused these presents to be executed in its name by its Board of County Commissioners acting by the Chair or Vice Chair of said board, the day and year aforesaid.

(OFFICIAL SEAL)

ATTEST:   Clerk (or Deputy Clerk of Circuit Court)

County, Florida

By its Board of County Commissioners

By   Chair (or Vice Chair)

(2) No such deed of conveyance shall be required to be witnessed or acknowledged, but shall be entitled to record when properly executed.

(3) All deeds of conveyance by any county or by its board of county commissioners shall convey only the interest of the county and such board in the property covered thereby, and shall not be deemed to warrant the title or to represent any state of facts concerning the same.

(4) Any conveyance of real property executed by the board of county commissioners of any county after May 5, 1971, and before October 1, 1975, if it would have been valid had this act been in effect at the time such conveyance was executed, and the recording thereof by the clerk of the circuit court are hereby validated, ratified, and confirmed.

History.—ss. 1, 2, ch. 75-26; s. 818, ch. 95-147; s. 15, ch. 99-6.

Note.—Former s. 125.41.



125.42 - Water, sewage, gas, power, telephone, other utility, and television lines within the right-of-way limits of county roads and highways.

125.42 Water, sewage, gas, power, telephone, other utility, and television lines within the right-of-way limits of county roads and highways.—

(1) The board of county commissioners, with respect to property located without the corporate limits of any municipality, is authorized to grant a license to any person or private corporation to construct, maintain, repair, operate, and remove lines for the transmission of water, sewage, gas, power, telephone, other public utilities, television, or other communications services as defined in s. 202.11(1) under, on, over, across, or within the right-of-way limits of any county highway or any public road or highway acquired by the county or public by purchase, gift, devise, dedication, or prescription. However, the board of county commissioners shall include in any instrument granting such license adequate provisions:

(a) To prevent the creation of any obstructions or conditions which are or may become dangerous to the traveling public;

(b) To require the licensee to repair any damage or injury to the road or highway by reason of the exercise of the privileges granted in any instrument creating such license and to repair the road or highway promptly, restoring it to a condition at least equal to that which existed immediately prior to the infliction of such damage or injury;

(c) Whereby the licensee shall hold the board of county commissioners and members thereof harmless from the payment of any compensation or damages resulting from the exercise of the privileges granted in any instrument creating the license; and

(d) As may be reasonably necessary, for the protection of the county and the public.

(2) A license may be granted in perpetuity or for a term of years, subject, however, to termination by the licensor, in the event the road or highway is closed, abandoned, vacated, discontinued, or reconstructed.

(3) The board of county commissioners is authorized to grant exclusive or nonexclusive licenses for the purposes stated herein for television.

(4) This law is intended to provide an additional method for the granting of licenses and shall not be construed to repeal any law now in effect relating to the same subject.

(5) In the event of widening, repair, or reconstruction of any such road, the licensee shall move or remove such water, sewage, gas, power, telephone, and other utility lines and television lines at no cost to the county should they be found by the county to be unreasonably interfering, except as provided in s. 337.403(1)(d)-(j).

History.—ss. 1-3, ch. 23850, 1947; s. 1, ch. 57-777; s. 1, ch. 80-138; s. 2, ch. 2009-85; s. 1, ch. 2014-169; s. 1, ch. 2016-44.



125.421 - Telecommunications services.

125.421 Telecommunications services.—A telecommunications company that is a county or other entity of local government may obtain or hold a certificate required by chapter 364, and the obtaining or holding of said certificate serves a public purpose only if the county or other entity of local government:

(1) Separately accounts for the revenues, expenses, property, and source of investment dollars associated with the provision of such service;

(2) Is subject, without exemption, to all local requirements applicable to telecommunications companies; and

(3) Notwithstanding any other provision of law, pays, on its telecommunications facilities used to provide two-way telecommunication services to the public for hire and for which a certificate is required under chapter 364, ad valorem taxes, or fees in amounts equal thereto, to any taxing jurisdiction in which the county or other entity of local government operates. Any entity of local government may pay and impose such ad valorem taxes or fees. Any immunity of any county or other entity of local government from taxation of the property taxed by this section is hereby waived.

This section does not apply to the provision of telecommunications services for internal operational needs of a county or other entity of local government. This section does not apply to the provision of internal information services, including, but not limited to, tax records, engineering records, and property records, by a county or other entity of local government to the public for a fee.

History.—s. 1, ch. 97-197.



125.485 - Utility services; nonpayment of charges by former occupant of rental unit; county action limited.

125.485 Utility services; nonpayment of charges by former occupant of rental unit; county action limited.—Any other provision of law to the contrary notwithstanding, no county may refuse services, or discontinue utility, water, sewer, or wastewater reuse services, to the owner of any rental unit, or to a tenant or prospective tenant of such rental unit, for nonpayment of service charges incurred by a former occupant of the rental unit; and any such unpaid service charges incurred by a former occupant shall not be the basis for any lien against the rental property except to the extent that the present tenant or owner has benefited directly from the service provided to the former occupant. This section applies only when the former occupant of the rental unit contracted for such services with the county.

History.—s. 1, ch. 85-96; s. 18, ch. 87-224; s. 2, ch. 93-51; s. 10, ch. 97-95.



125.56 - Enforcement and amendment of the Florida Building Code and the Florida Fire Prevention Code; inspection fees; inspectors; etc.

125.56 Enforcement and amendment of the Florida Building Code and the Florida Fire Prevention Code; inspection fees; inspectors; etc.—

(1) The board of county commissioners of each of the several counties of the state may enforce the Florida Building Code and the Florida Fire Prevention Code, as provided in ss. 553.80, 633.206, and 633.208, and, at its discretion, adopt local technical amendments to the Florida Building Code, pursuant to s. 553.73(4)(b) and (c) and local technical amendments to the Florida Fire Prevention Code, pursuant to s. 633.202, to provide for the safe construction, erection, alteration, repair, securing, and demolition of any building within its territory outside the corporate limits of any municipality. Upon a determination to consider amending the Florida Building Code or the Florida Fire Prevention Code by a majority of the members of the board of county commissioners of such county, the board shall call a public hearing and comply with the public notice requirements of s. 125.66(2). The board shall hear all interested parties at the public hearing and may then amend the building code or the fire code consistent with the terms and purposes of this act. Upon adoption, an amendment to the code shall be in full force and effect throughout the unincorporated area of such county until otherwise notified by the Florida Building Commission pursuant to s. 553.73 or the State Fire Marshal pursuant to s. 633.202. Nothing herein contained shall be construed to prevent the board of county commissioners from repealing such amendment to the building code or the fire code at any regular meeting of such board.

(2) The board of county commissioners of each of the several counties may provide a schedule of reasonable inspection fees in order to defer the costs of inspection and enforcement of the provisions of this act, and of the Florida Building Code and the Florida Fire Prevention Code.

(3) The board of county commissioners of each of the several counties may employ a building code inspector and such other personnel as it deems necessary to carry out the provisions of this act and may pay reasonable salaries for such services.

1(4) After adoption of the Florida Building Code by the Florida Building Commission or the Florida Fire Prevention Code by the State Fire Marshal, or amendment of the building code or the fire code as herein provided, it shall be unlawful for any person, firm, or corporation to construct, erect, alter, repair, secure, or demolish any building within the territory embraced by the terms of this act without first obtaining a permit therefor from the appropriate board of county commissioners, or from such persons as may by resolution be directed to issue such permits, upon the payment of such reasonable fees as shall be set forth in the schedule of fees adopted by the board; the board is hereby empowered to revoke any such permit upon a determination by the board that the construction, erection, alteration, repair, securing, or demolition of the building for which the permit was issued is in violation of or not in conformity with the building code or the fire code.

(5) Any person, firm, or corporation that violates any of the provisions of this section or of the Florida Building Code or the Florida Fire Prevention Code is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1-5, 7, 8, ch. 63-290; s. 3, ch. 71-14; s. 76, ch. 71-136; s. 1, ch. 83-160; s. 5, ch. 90-279; s. 1, ch. 95-310; s. 3, ch. 2000-141; s. 24, ch. 2000-372; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 124, ch. 2013-183; s. 38, ch. 2016-129.

1Note.—Section 38, ch. 2016-129, amended subsection (4), effective October 1, 2017, to read:

(4)(a) After adoption of the Florida Building Code by the Florida Building Commission or the Florida Fire Prevention Code by the State Fire Marshal, or amendment of the building code or the fire code as herein provided, it shall be unlawful for any person, firm, or corporation to construct, erect, alter, repair, secure, or demolish any building within the territory embraced by the terms of this act without first obtaining a permit therefor from the appropriate board of county commissioners, or from such persons as may by resolution be directed to issue such permits, upon the payment of such reasonable fees as shall be set forth in the schedule of fees adopted by the board; the board is hereby empowered to revoke any such permit upon a determination by the board that the construction, erection, alteration, repair, securing, or demolition of the building for which the permit was issued is in violation of or not in conformity with the building code or the fire code.

(b) A county that issues building permits shall post each type of building permit application on its website. Completed applications must be able to be submitted electronically to the county building department. Accepted methods of electronic submission include, but are not limited to, e-mail submission of applications in portable document format or submission of applications through an electronic fill-in form available on the building department’s website or through a third-party submission management software. Payments, attachments, or drawings required as part of the permit application may be submitted in person in a nonelectronic format, at the discretion of the building official.



125.561 - Amateur radio antennas; construction in conformance with federal requirements.

125.561 Amateur radio antennas; construction in conformance with federal requirements.—

(1) No county shall enact or enforce any ordinance or regulation which fails to conform to the limited preemption entitled “Amateur Radio Preemption, 101 FCC 2d 952 (1985)” as issued by the Federal Communications Commission. Any ordinance or regulation adopted by a county with respect to amateur radio antennas shall conform to the above-cited limited preemption, which states that local regulations which involve placement, screening, or height of antennas based on health, safety, or aesthetic considerations must be crafted to reasonably accommodate amateur communications, and to represent the minimum practicable regulation to accomplish the local authority’s legitimate purpose.

(2) Nothing in this section shall affect any applicable provisions of chapter 333.

History.—s. 1, ch. 91-28.

Note.—Former s. 125.0185.



125.563 - Abatement of water pollution and shore erosion of inland lakes.

125.563 Abatement of water pollution and shore erosion of inland lakes.—

(1)(a) It is declared to be the legislative intent to provide for a speedy and effective procedure whereby property owners of land abutting or constituting the bottom of the small inland lakes of this state shall be able to gain relief from water pollution and shore erosion through the ordinance-making powers of the boards of county commissioners.

(b) “Small inland lakes,” for the purpose of this section, shall be those inland freshwater lakes essentially at rest and essentially surrounded by land, having a water surface area at mean water level of 150 acres or less.

(2) The following activities shall constitute a nuisance on evidence indicating that the shores of the small inland lakes are being eroded or that their waters are being polluted by:

(a) Dumping of raw or treated sewage into the lake.

(b) Introduction into the lake of chemicals which threaten, rather than enhance, the natural ecosystem of the lake.

(c) Use of dynamite or other explosives in the water or in altering the shoreline.

(d) Dumping of refuse into the water or dredging or filling operations in the lake.

(e) Removal from, or addition to, the lake of sufficient quantities of water to substantially alter the water level.

(3) Owners of more than 50 percent of the land abutting the lake or constituting the bottom of privately owned lakes may file a petition with the appropriate board of county commissioners (or boards when the lake lies in more than one county) alleging that any one of the nuisances enumerated in subsection (2) exists. The petition may be informally prepared, but each owner’s signature shall be acknowledged by an officer authorized to administer oaths. When the state or any of its agencies is an abutting or bottom owner, the responsible state official may sign for the state or his or her agency.

(4) On receipt of the petition, the chair of the board of county commissioners shall notify the Department of Environmental Protection and the Board of Trustees of the Internal Improvement Trust Fund. Such agencies may submit recommendations to the board of county commissioners within 60 days of receipt of notice of the petition.

(5) On receipt of the recommendations from the state agencies listed in subsection (4), or sooner if no such recommendations are to be submitted, the board of county commissioners may determine if any of the nuisances enumerated in subsection (2) exists. If such a positive determination is made, the board may enact an ordinance to abate such nuisance in such manner as is reasonable, unless there is a compelling public purpose to permit its continuance. Violation of such ordinance shall constitute a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(6) Nothing in this section shall be construed as restricting any general or local laws or ordinances of greater stringency or any municipal jurisdiction or powers over inland lakes, or portions thereof, within a municipality.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 73-147; s. 2, ch. 79-65; s. 15, ch. 94-356; s. 1435, ch. 95-147.



125.568 - Conservation of water; Florida-friendly landscaping.

125.568 Conservation of water; Florida-friendly landscaping.—

(1)(a) The Legislature finds that Florida-friendly landscaping contributes to the conservation, protection, and restoration of water. In an effort to meet the water needs of this state in a manner that will supply adequate and dependable supplies of water where needed, it is the intent of the Legislature that Florida-friendly landscaping be an essential part of water conservation and water quality protection and restoration planning.

(b) As used in this section, “Florida-friendly landscaping” has the same meaning as in s. 373.185.

(2) The board of county commissioners of each county shall consider enacting ordinances, consistent with s. 373.185, requiring the use of Florida-friendly landscaping as a water conservation or water quality protection or restoration measure. If the board determines that such landscaping would be of significant benefit as a water conservation or water quality protection or restoration measure, especially for waters designated as impaired pursuant to s. 403.067, relative to the cost to implement Florida-friendly landscaping in its area of jurisdiction, the board shall enact a Florida-friendly landscaping ordinance. Further, the board of county commissioners shall consider promoting Florida-friendly landscaping as a water conservation or water quality protection or restoration measure by: using such landscaping in any areas under its jurisdiction which are landscaped after the effective date of this act; providing public education on Florida-friendly landscaping, its uses in increasing water conservation and water quality protection or restoration, and its long-term cost-effectiveness; and offering incentives to local residents and businesses to implement Florida-friendly landscaping.

(3)(a) The Legislature finds that the use of Florida-friendly landscaping and other water use and pollution prevention measures to conserve or protect the state’s water resources serves a compelling public interest and that the participation of homeowners’ associations and local governments is essential to the state’s efforts in water conservation and water quality protection and restoration.

(b) A deed restriction or covenant may not prohibit or be enforced so as to prohibit any property owner from implementing Florida-friendly landscaping on his or her land or create any requirement or limitation in conflict with any provision of part II of chapter 373 or a water shortage order, other order, consumptive use permit, or rule adopted or issued pursuant to part II of chapter 373.

(c) A local government ordinance may not prohibit or be enforced so as to prohibit any property owner from implementing Florida-friendly landscaping on his or her land.

History.—s. 5, ch. 91-41; s. 5, ch. 91-68; s. 2, ch. 2001-252; s. 21, ch. 2009-243.



125.5801 - Criminal history record checks for certain county employees and appointees.

125.5801 Criminal history record checks for certain county employees and appointees.—

(1) Notwithstanding chapter 435, a county may require, by ordinance, state and national criminal history screening for:

(a) Any position of county employment or appointment, whether paid, unpaid, or contractual, which the governing body of the county finds is critical to security or public safety;

(b) Any private contractor, employee of a private contractor, vendor, repair person, or delivery person who is subject to licensing or regulation by the county; or

(c) Any private contractor, employee of a private contractor, vendor, repair person, for-hire chauffeur, or delivery person who has direct contact with individual members of the public or access to any public facility or publicly operated facility in such a manner or to such an extent that the governing body of the county finds that preventing unsuitable persons from having such contact or access is critical to security or public safety.

(2) The ordinance must require each person applying for, or continuing employment or appointment in, any such position, applying for initial or continuing licensing or regulation, or having such contact or access to be fingerprinted. The fingerprints shall be submitted to the Department of Law Enforcement for a state criminal history record check and to the Federal Bureau of Investigation for a national criminal history record check. The information obtained from the criminal history record checks conducted pursuant to the ordinance may be used by the county to determine a person’s eligibility for such employment or appointment and to determine a person’s eligibility for continued employment or appointment. This section is not intended to preempt or prevent any other background screening, including, but not limited to, criminal history record checks, which a county may lawfully undertake.

History.—s. 1, ch. 2002-169; s. 1, ch. 2013-116.



125.581 - Certain local employment registration prohibited.

1125.581 Certain local employment registration prohibited.—

(1) Except as authorized by law, no county or municipality shall enact or enforce any ordinance, resolution, rule, regulation, policy, or other action which requires the registration or background screening of any individual engaged in or applying for a specific type or category of employment in the county or municipality or requires the carrying of an identification card issued as a result of such registration or screening, whether or not such requirement is based upon the residency of the person. However, an ordinance that regulates any business, institution, association, profession, or occupation by requiring background screening, which may include proof of certain skills, knowledge, or moral character, is not prohibited by this section, provided that such regulation:

(a) Is not preempted to the state or is not otherwise prohibited by law;

(b) Is a valid exercise of the police power;

(c) Is narrowly designed to offer the protection sought by the county or municipality; and

(d) Does not unfairly discriminate against any class of individuals.

(2) This act shall not be construed to prohibit any employer, including a local government, from investigating the background of employees or prospective employees or from requiring employees to carry an identification card or registration card.

History.—ss. 1, 2, ch. 86-259.

1Note.—Also published at s. 166.0443.



125.585 - Employee assistance programs; public records exemption.

125.585 Employee assistance programs; public records exemption.—

(1) As used in this section, “employee assistance program” means a counseling, therapeutic, or other professional treatment program provided by a county to assist any county employee who has a behavioral disorder, medical disorder, or substance abuse problem or who has an emotional difficulty which affects the employee’s job performance.

(2) A county employee’s personal identifying information contained in records held by the employing county relating to that employee’s participation in an employee assistance program is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

History.—s. 2, ch. 98-8; s. 1, ch. 2003-101.



125.59 - Special grand jury fund.

125.59 Special grand jury fund.—

(1) The boards of county commissioners of the respective counties are hereby authorized to budget and expend county funds for the creation and use of a special grand jury fund.

(2) The moneys of the special grand jury fund may be used by any grand jury in the county, in their discretion, in investigating crime and enforcing the criminal laws. The grand jury may employ special investigators and special legal counsel and may pay all expenses incidental to such purposes; provided, that no expenditure shall be made without the approval of a majority of the members of the grand jury, whose vote shall be recorded in the minutes of the grand jury’s proceedings.

(3) The moneys in the special grand jury fund shall be payable to the grand jury on their order upon a voucher being presented to the clerk of the circuit court, signed by the foreperson and by a member of the grand jury designated as grand jury treasurer.

History.—s. 1, ch. 67-466; s. 819, ch. 95-147.






Part II - SELF-GOVERNMENT (ss. 125.60-125.69)

125.60 - Adoption of county charter.

125.60 Adoption of county charter.—Any county not having a chartered form of consolidated government may, pursuant to the provisions of ss. 125.60-125.64, locally initiate and adopt by a majority vote of the qualified electors of the county a county home rule charter.

History.—s. 1, ch. 69-45.



125.61 - Charter commission.

125.61 Charter commission.—

(1) Following the adoption of a resolution by the board of county commissioners or upon the submission of a petition to the county commission signed by at least 15 percent of the qualified electors of the county requesting that a charter commission be established, a charter commission shall be appointed pursuant to subsection (2) within 30 days of the adoption of said resolution or of the filing of said petition.

(2) The charter commission shall be composed of an odd number of not less than 11 or more than 15 members. The members of the commission shall be appointed by the board of county commissioners of said county or, if so directed in the initiative petition, by the legislative delegation. No member of the Legislature or board of county commissioners shall be a member of the charter commission. Vacancies shall be filled within 30 days in the same manner as the original appointments.

History.—s. 2, ch. 69-45; s. 1, ch. 73-290; s. 1, ch. 74-239.



125.62 - Charter commission; organization.

125.62 Charter commission; organization.—

(1) A charter commission appointed pursuant to s. 125.61 shall meet for the purpose of organization within 30 days after the appointments have been made. The charter commission shall elect a chair and vice chair from among its membership. Further meetings of the commission shall be held upon the call of the chair or a majority of the members of the commission. All meetings shall be open to the public. A majority of the members of the charter commission shall constitute a quorum. The commission may adopt such other rules for its operations and proceedings as it deems desirable. Members of the commission shall receive no compensation but shall be reimbursed for necessary expenses pursuant to law.

(2) Expenses of the charter commission shall be verified by a majority vote of the commission forwarded to the board of county commissioners for payment from the general fund of the county. The charter commission may employ a staff, consult and retain experts, and purchase, lease, or otherwise provide for such supplies, materials, equipment and facilities as it deems necessary and desirable. The board of county commissioners may accept funds, grants, gifts, and services for the charter commission from the state, the Government of the United States, or other sources, public or private.

History.—s. 3, ch. 69-45; s. 820, ch. 95-147.



125.63 - Proposal of county charter.

125.63 Proposal of county charter.—The charter commission shall conduct a comprehensive study of the operation of county government and of the ways in which the conduct of county government might be improved or reorganized. Within 18 months of its initial meeting, unless such time is extended by appropriate resolution of the board of county commissioners, the charter commission shall present to the board of county commissioners a proposed charter, upon which it shall have held three public hearings at intervals of not less than 10 nor more than 20 days. At the final hearing the charter commission shall incorporate any amendments it deems desirable, vote upon a proposed charter, and forward said charter to the board of county commissioners for the holding of a referendum election as provided in s. 125.64.

History.—s. 3, ch. 69-45; s. 2, ch. 73-290.



125.64 - Adoption of charter; dissolution of commission.

125.64 Adoption of charter; dissolution of commission.—

(1) Upon submission to the board of county commissioners of a charter by the charter commission, the board of county commissioners shall call a special election to be held not more than 90 nor less than 45 days subsequent to its receipt of the proposed charter, at which special election a referendum of the qualified electors within the county shall be held to determine whether the proposed charter shall be adopted. Notice of the election on the proposed charter shall be published in a newspaper of general circulation in the county not less than 30 nor more than 45 days before the election.

(2) If a majority of those voting on the question favor the adoption of the new charter, it shall become effective January 1 of the succeeding year or at such other time as the charter shall provide. Such charter, once adopted by the electors, may be amended only by the electors of the county. The charter shall provide a method for submitting future charter revisions and amendments to the electors of the county.

(3) If a majority of the voters disapprove the proposed charter, no new referendum may be held during the next 2 years following the date of such disapproval.

(4) Upon acceptance or rejection of the proposed charter by the qualified electors, the charter commission will be dissolved, and all property of the charter commission will thereupon become the property of the county.

History.—s. 4, ch. 69-45.



125.66 - Ordinances; enactment procedure; emergency ordinances; rezoning or change of land use ordinances or resolutions.

125.66 Ordinances; enactment procedure; emergency ordinances; rezoning or change of land use ordinances or resolutions.—

(1) In exercising the ordinance-making powers conferred by s. 1, Art. VIII of the State Constitution, counties shall adhere to the procedures prescribed herein.

(2)(a) The regular enactment procedure shall be as follows: The board of county commissioners at any regular or special meeting may enact or amend any ordinance, except as provided in subsection (4), if notice of intent to consider such ordinance is given at least 10 days prior to said meeting by publication in a newspaper of general circulation in the county. A copy of such notice shall be kept available for public inspection during the regular business hours of the office of the clerk of the board of county commissioners. The notice of proposed enactment shall state the date, time, and place of the meeting; the title or titles of proposed ordinances; and the place or places within the county where such proposed ordinances may be inspected by the public. The notice shall also advise that interested parties may appear at the meeting and be heard with respect to the proposed ordinance.

(b) Certified copies of ordinances or amendments thereto enacted under this regular enactment procedure shall be filed with the Department of State by the clerk of the board of county commissioners within 10 days after enactment by said board and shall take effect upon filing with the Department of State. However, any ordinance may prescribe a later effective date. In lieu of delivery of the certified copies of the enacted ordinances or amendments by first-class mail, the clerk of the board of county commissioners shall transmit the enacted ordinances or amendments to the department by e-mail. The department shall confirm by e-mail the receipt and effective date of the ordinances or amendments with the clerk of the board of county commissioners.

(c) Whenever any ordinance has heretofore been enacted and a separate book of notices of intent was not kept by the clerk of the board of county commissioners, but a copy of the notice of intent was available for public inspection during the regular business hours of the clerk of the board of county commissioners, such ordinance is hereby validated.

(3) The emergency enactment procedure shall be as follows: The board of county commissioners at any regular or special meeting may enact or amend any ordinance with a waiver of the notice requirements of subsection (2) by a four-fifths vote of the membership of such board, declaring that an emergency exists and that the immediate enactment of said ordinance is necessary. However, no emergency ordinance or resolution shall be enacted which establishes or amends the actual zoning map designation of a parcel or parcels of land or changes the actual list of permitted, conditional, or prohibited uses within a zoning category. Emergency enactment procedures for land use plans adopted pursuant to part II of chapter 163 shall be pursuant to that part. Certified copies of ordinances or amendments thereto enacted under this emergency enactment procedure by a county shall be filed with the Department of State by the clerk of the board of county commissioners as soon after enactment by said board as is practicable. An emergency ordinance enacted under this procedure shall be transmitted by the clerk of the board of county commissioners by e-mail to the Department of State. It shall be deemed to be filed and shall take effect when a copy has been accepted and confirmed by the department by e-mail.

(4) Ordinances or resolutions, initiated by other than the county, that change the actual zoning map designation of a parcel or parcels of land shall be enacted pursuant to subsection (2). Ordinances or resolutions that change the actual list of permitted, conditional, or prohibited uses within a zoning category, or ordinances or resolutions initiated by the county that change the actual zoning map designation of a parcel or parcels of land shall be enacted pursuant to the following procedure:

(a) In cases in which the proposed ordinance or resolution changes the actual zoning map designation for a parcel or parcels of land involving less than 10 contiguous acres, the board of county commissioners, in addition to following the general notice requirements of subsection (2), shall direct its clerk to notify by mail each real property owner whose land the governmental agency will redesignate by enactment of the ordinance or resolution and whose address is known by reference to the latest ad valorem tax records. The notice shall state the substance of the proposed ordinance or resolution as it affects that property owner and shall set a time and place for one or more public hearings on such ordinance or resolution. Such notice shall be given at least 30 days prior to the date set for the public hearing, and a copy of such notice shall be kept available for public inspection during the regular business hours of the office of the clerk of the board of county commissioners. The board of county commissioners shall hold a public hearing on the proposed ordinance or resolution and may, upon the conclusion of the hearing, immediately adopt the ordinance or resolution.

(b) In cases in which the proposed ordinance or resolution changes the actual list of permitted, conditional, or prohibited uses within a zoning category, or changes the actual zoning map designation of a parcel or parcels of land involving 10 contiguous acres or more, the board of county commissioners shall provide for public notice and hearings as follows:

1. The board of county commissioners shall hold two advertised public hearings on the proposed ordinance or resolution. At least one hearing shall be held after 5 p.m. on a weekday, unless the board of county commissioners, by a majority plus one vote, elects to conduct that hearing at another time of day. The first public hearing shall be held at least 7 days after the day that the first advertisement is published. The second hearing shall be held at least 10 days after the first hearing and shall be advertised at least 5 days prior to the public hearing.

2. The required advertisements shall be no less than 2 columns wide by 10 inches long in a standard size or a tabloid size newspaper, and the headline in the advertisement shall be in a type no smaller than 18 point. The advertisement shall not be placed in that portion of the newspaper where legal notices and classified advertisements appear. The advertisement shall be placed in a newspaper of general paid circulation in the county and of general interest and readership in the community pursuant to chapter 50, not one of limited subject matter. It is the legislative intent that, whenever possible, the advertisement shall appear in a newspaper that is published at least 5 days a week unless the only newspaper in the community is published less than 5 days a week. The advertisement shall be in substantially the following form:

NOTICE OF (TYPE OF) CHANGE

The   (name of local governmental unit)   proposes to adopt the following by ordinance or resolution:  (title of ordinance or resolution)  .

A public hearing on the ordinance or resolution will be held on   (date and time)   at   (meeting place)  .

Except for amendments which change the actual list of permitted, conditional, or prohibited uses within a zoning category, the advertisement shall contain a geographic location map which clearly indicates the area within the local government covered by the proposed ordinance or resolution. The map shall include major street names as a means of identification of the general area. In addition to being published in the newspaper, the map must be part of the online notice required pursuant to s. 50.0211.

3. In lieu of publishing the advertisements set out in this paragraph, the board of county commissioners may mail a notice to each person owning real property within the area covered by the ordinance or resolution. Such notice shall clearly explain the proposed ordinance or resolution and shall notify the person of the time, place, and location of both public hearings on the proposed ordinance or resolution.

(5) Five years after the adoption of any ordinance or resolution adopted after the effective date of this act, no cause of action shall be commenced as to the validity of an ordinance or resolution based on the failure to strictly adhere to the provisions contained in this section. After 5 years, substantial compliance with the provisions contained in this section shall be a defense to an action to invalidate an ordinance or resolution for failure to comply with the provisions contained in this section. Without limitation, the common law doctrines of laches and waiver are valid defenses to any action challenging the validity of an ordinance or resolution based on failure to strictly adhere to the provisions contained in this section. Standing to initiate a challenge to the adoption of an ordinance or resolution based on a failure to strictly adhere to the provisions contained in this section shall be limited to a person who was entitled to actual or constructive notice at the time the ordinance or resolution was adopted. Nothing herein shall be construed to affect the standing requirements under part II of chapter 163.

(6) The notice procedures required by this section are established as minimum notice procedures.

History.—s. 1, ch. 69-32; ss. 10, 35, ch. 69-106; s. 1, ch. 70-422; s. 1, ch. 76-155; s. 1, ch. 77-331; s. 1, ch. 89-267; s. 1, ch. 90-152; s. 1, ch. 95-198; s. 2, ch. 95-310; s. 4, ch. 2012-212; s. 3, ch. 2013-192.



125.67 - Limitation on subject and matter embraced in ordinances; amendments; enacting clause.

125.67 Limitation on subject and matter embraced in ordinances; amendments; enacting clause.—Every ordinance shall embrace but one subject and matter properly connected therewith, and the subject shall be briefly expressed in the title. No ordinance shall be revised or amended by reference to its title only. Ordinances to revise or amend shall set out in full the revised or amended section, subsection, or paragraph of a subsection. The enacting clause of every ordinance shall read: “Be It Ordained by the Board of County Commissioners of   County:”

History.—s. 2, ch. 69-32.



125.68 - Codification of ordinances; exceptions; public record.

125.68 Codification of ordinances; exceptions; public record.—

(1)(a) Except as provided in paragraphs (b) and (c), counties shall maintain a current codification of all ordinances. Such codification shall be published annually by the board of county commissioners.

(b) Any comprehensive plan, or amendment to such plan, adopted by ordinance pursuant to s. 163.3184, is exempt from codification and annual publication requirements if the board of county commissioners determines that the text of the comprehensive plan, or an amendment to such plan, or any associated maps, diagrams, or charts cannot be published in a reasonable manner according to the county’s established method of publication. Factors which may be considered in determining reasonableness of publication include the cost of publication, changes that are required in the method of publication, the number of documents in the comprehensive plan or amendment, and how frequently a plan is amended. This paragraph does not prohibit the adoption or incorporation by reference of a comprehensive plan, or amendment to such plan, in order to enact the plan or amendment by ordinance.

(c) The following ordinances are exempt from codification and annual publication requirements:

1. Any development agreement, or amendment to such agreement, adopted by ordinance pursuant to ss. 163.3220-163.3243.

2. Any development order, or amendment to such order, adopted by ordinance pursuant to s. 380.06(15).

(d) Any ordinance that is exempt from codification and annual publication requirements must be recorded in a book kept for that purpose and maintained by the clerk of the board of county commissioners. The existence and location of such records shall be noted in any ordinance that adopts a comprehensive plan, development order, development agreement, or an amendment to any such plan, order, or agreement. The existence and location of such records shall also be noted in any ordinance that establishes procedures or requirements for development orders or development agreements.

(2) All ordinances shall be public records, and copies of such ordinances shall be available to the public. A reasonable charge may be made for the provision of copies, but such charges shall not exceed the actual costs incidental to providing such copies.

History.—s. 3, ch. 69-32; s. 2, ch. 90-152.



125.69 - Penalties; enforcement by code inspectors.

125.69 Penalties; enforcement by code inspectors.—

(1) Violations of county ordinances shall be prosecuted in the same manner as misdemeanors are prosecuted. Such violations shall be prosecuted in the name of the state in a court having jurisdiction of misdemeanors by the prosecuting attorney thereof and upon conviction shall be punished by a fine not to exceed $500 or by imprisonment in the county jail not to exceed 60 days or by both such fine and imprisonment. However, a county may specify, by ordinance, a violation of a county ordinance which is punishable by a fine in an amount exceeding $500, but not exceeding $2,000 a day, if the county must have authority to punish a violation of that ordinance by a fine in an amount greater than $500 in order for the county to carry out a federally mandated program. A county may also specify, by ordinance, that a violation of any provision of a county ordinance imposing standards of conduct and disclosure requirements as provided in s. 112.326 is punishable by a fine not to exceed $1,000 or a term of imprisonment in the county jail not to exceed 1 year.

(2) Each county is authorized and required to pay any attorney appointed by the court to represent a defendant charged with a criminal violation of a special law or county ordinance not ancillary to a state charge if the defendant is indigent and otherwise entitled to court-appointed counsel under the Constitution of the United States or the Constitution of the State of Florida. In these cases, the court shall appoint counsel to represent the defendant in accordance with s. 27.40, and shall order the county to pay the reasonable attorney’s fees, costs, and related expenses of the defense. The county may contract with the public defender or the office of criminal conflict and civil regional counsel for the judicial circuit in which the county is located to serve as court-appointed counsel pursuant to s. 27.54.

(3) If the county is the prevailing party, the county may recover the court fees and costs paid by it and the fees and expenses paid to court-appointed counsel as part of its judgment. The state shall bear no expense of actions brought under this section except those that it would bear in an ordinary civil action between private parties in county court.

(4) The board of county commissioners of each county may designate its agents or employees as code inspectors whose duty it is to assure code compliance. Any person designated as a code inspector may issue citations for violations of county codes and ordinances, respectively, or subsequent amendments thereto, when such code inspector has actual knowledge that a violation has been committed.

(a) Prior to issuing a citation, a code inspector shall provide notice to the violator that the violator has committed a violation of a code or ordinance and shall establish a reasonable time period within which the violator must correct the violation. Such time period shall be no more than 30 days. If, upon personal investigation, a code inspector finds that the violator has not corrected the violation within the time period, a code inspector may issue a citation to the violator. A code inspector does not have to provide the violator with a reasonable time period to correct the violation prior to issuing a citation and may immediately issue a citation if the code inspector has reason to believe that the violation presents a serious threat to the public health, safety, or welfare, or if the violation is irreparable or irreversible.

(b) A citation issued by a code inspector shall state the date and time of issuance, name and address of the person in violation, date of the violation, section of the codes or ordinances, or subsequent amendments thereto, violated, name of the code inspector, and date and time when the violator shall appear in county court.

(c) If a repeat violation is found subsequent to the issuance of a citation, the code inspector is not required to give the violator a reasonable time to correct the violation and may immediately issue a citation. For purposes of this subsection, the term “repeat violation” means a violation of a provision of a code or ordinance by a person who has previously been found to have violated the same provision within 5 years prior to the violation, notwithstanding the violations occurred at different locations.

(d) If the owner of property which is subject to an enforcement proceeding before county court transfers ownership of such property between the time the initial citation or citations are issued and the date the violator has been summoned to appear in county court, such owner shall:

1. Disclose, in writing, the existence and the nature of the proceeding to the prospective transferee.

2. Deliver to the prospective transferee a copy of the pleadings, notices, and other materials relating to the county court proceeding received by the transferor.

3. Disclose, in writing, to the prospective transferee that the new owner will be responsible for compliance with the applicable code and with orders issued in the county court proceeding.

4. File a notice with the code enforcement official of the transfer of the property, with the identity and address of the new owner and copies of the disclosures made to the new owner, within 5 days after the date of the transfer.

A failure to make the disclosure described in subparagraphs 1., 2., and 3. before the transfer creates a rebuttable presumption of fraud. If the property is transferred before the date the violator has been summoned to appear in county court, the proceeding shall not be dismissed but the new owner will be substituted as the party of record and thereafter provided a reasonable period of time to correct the violation before the continuation of proceedings in county court.

(e) If the code inspector has reason to believe a violation or the condition causing the violation presents a serious threat to the public health, safety, and welfare or if the violation is irreparable or irreversible in nature, or if after attempts under this section to bring a repeat violation into compliance with a provision of a code or ordinance prove unsuccessful, the local governing body may make all reasonable repairs which are required to bring the property into compliance and charge the owner with the reasonable cost of the repairs along with the fine imposed pursuant to this section. Making such repairs does not create a continuing obligation on the part of the local governing body to make further repairs or to maintain the property and does not create any liability against the local governing body for any damages to the property if such repairs were completed in good faith.

(f) Nothing in this subsection shall be construed to authorize any person designated as a code inspector to perform any function or duties of a law enforcement officer other than as specified in this subsection. A code inspector shall not make physical arrests or take any person into custody and shall be exempt from requirements relating to the Special Risk Class of the Florida Retirement System, bonding, and the Criminal Justice Standards and Training Commission, as defined and provided by general law.

(g) The provisions of this subsection shall not apply to the enforcement pursuant to ss. 553.79 and 553.80 of the Florida Building Code adopted pursuant to s. 553.73 as applied to construction, provided that a building permit is either not required or has been issued by the county.

(h) The provisions of this subsection may be used by a county in lieu of the provisions of part II of chapter 162.

(i) The provisions of this subsection are additional or supplemental means of enforcing county codes and ordinances. Except as provided in paragraph (h), nothing in this subsection shall prohibit a county from enforcing its codes or ordinances by any other means.

History.—s. 3, ch. 69-234; ss. 1, 2, ch. 70-452; s. 1, ch. 79-379; s. 12, ch. 89-268; s. 1, ch. 90-37; s. 1, ch. 98-287; s. 1, ch. 99-360; s. 113, ch. 2000-141; s. 35, ch. 2001-186; s. 4, ch. 2001-372; s. 80, ch. 2003-402; s. 52, ch. 2004-265; s. 26, ch. 2007-62; s. 1, ch. 2010-112.






Part III - COUNTY ADMINISTRATION (ss. 125.70-125.74)

125.70 - Short title.

125.70 Short title.—This part shall be known and may be cited as the “County Administration Law of 1974.”

History.—s. 1, ch. 74-193.



125.71 - Purpose.

125.71 Purpose.—It is the legislative intent that it is necessary to authorize a form of county administration that best assures an adequate and efficient provision of services to the citizens in this state, that provides for coordinated administration of county departments to better protect the health, welfare, safety, and quality of life of the residents in each of the more urbanized counties, and that places in the hands of a county administrator the multitude of details which must necessarily arise from the operation of a county as a unit of local government and, thus, enables the board of county commissioners to perform freely, without unnecessary interruption, its fundamental intended purpose of making policies within the framework of law applicable to county government in this state. It is the further legislative intent to provide a formula and structure for the economic and efficient conduct of county affairs by making the county administrator established by this act responsible for handling of all things necessary to accomplish and bring to fruition the policies established by the board of county commissioners.

History.—s. 1, ch. 74-193.



125.72 - Application of the part.

125.72 Application of the part.—The provisions of this part may apply to any county in this state which has not adopted a charter form of county government upon passage of a county ordinance by the governing body of such county expressly adopting this part.

History.—s. 1, ch. 74-193.



125.73 - County administrator; appointment, qualifications, compensation.

125.73 County administrator; appointment, qualifications, compensation.—

(1) Each county to which this part applies shall appoint a county administrator, who shall be the administrative head of the county and shall be responsible for the administration of all departments of the county government which the board of county commissioners has authority to control pursuant to this act, the general laws of Florida, or other applicable legislation.

(2) The county administrator shall be qualified by administrative and executive experience and ability to serve as the chief administrator of the county. He or she shall be appointed by an affirmative vote of not less than three members of the board of county commissioners and may be removed at any time by an affirmative vote, upon notice, of not less than three members of the board, after a hearing if such be requested by the county administrator. The administrator need not be a resident of the county at the time of appointment, but during his or her tenure in office shall reside within the county.

(3) The compensation of the administrator shall be fixed by the board of county commissioners unless otherwise provided by law.

(4) The office of county administrator shall be deemed vacant if the incumbent moves his or her residence from the county or is, by death, illness, or other casualty, unable to continue in office. A vacancy in the office shall be filled in the same manner as the original appointment. The board of county commissioners may appoint an acting administrator in the case of vacancy or temporary absence or disability until a successor has been appointed and qualified or the administrator returns.

History.—s. 1, ch. 74-193; s. 821, ch. 95-147.



125.74 - County administrator; powers and duties.

125.74 County administrator; powers and duties.—

(1) The administrator may be responsible for the administration of all departments responsible to the board of county commissioners and for the proper administration of all affairs under the jurisdiction of the board. To that end, the administrator may, by way of enumeration and not by way of limitation, have the following specific powers and duties to:

(a) Administer and carry out the directives and policies of the board of county commissioners and enforce all orders, resolutions, ordinances, and regulations of the board to assure that they are faithfully executed.

(b) Report to the board on action taken pursuant to any directive or policy within the time set by the board and provide an annual report to the board on the state of the county, the work of the previous year, and any recommendations as to actions or programs the administrator deems necessary for the improvement of the county and the welfare of its residents.

(c) Provide the board, or individual members thereof, upon request, with data or information concerning county government and to provide advice and recommendations on county government operations to the board.

(d) Prepare and submit to the board of county commissioners for its consideration and adoption an annual operating budget, a capital budget, and a capital program.

(e) Establish the schedules and procedures to be followed by all county departments, offices, and agencies in connection with the budget and supervise and administer all phases of the budgetary process.

(f) Prepare and submit to the board after the end of each fiscal year a complete report on the finances and administrative activities of the county for the preceding year and submit his or her recommendations.

(g) Supervise the care and custody of all county property.

(h) Recommend to the board a current position classification and pay plan for all positions in county service.

(i) Develop, install, and maintain centralized budgeting, personnel, legal, and purchasing procedures.

(j) Organize the work of county departments, subject to an administrative code developed by the administrator and adopted by the board, and review the departments, administration, and operation of the county and make recommendations pertaining thereto for reorganization by the board.

(k) Select, employ, and supervise all personnel and fill all vacancies, positions, or employment under the jurisdiction of the board. However, the employment of all department heads shall require confirmation by the board of county commissioners.

(l) Suspend, discharge, or remove any employee under the jurisdiction of the board pursuant to procedures adopted by the board.

(m) Negotiate leases, contracts, and other agreements, including consultant services, for the county, subject to approval of the board, and make recommendations concerning the nature and location of county improvements.

(n) See that all terms and conditions in all leases, contracts, and agreements are performed and notify the board of any noted violation thereof.

(o) Order, upon advising the board, any agency under the administrator’s jurisdiction as specified in the administrative code to undertake any task for any other agency on a temporary basis if he or she deems it necessary for the proper and efficient administration of the county government to do so.

(p) Attend all meetings of the board with authority to participate in the discussion of any matter.

(q) Perform such other duties as may be required by the board of county commissioners.

(2) It is the intent of the Legislature to grant to the county administrator only those powers and duties which are administrative or ministerial in nature and not to delegate any governmental power imbued in the board of county commissioners as the governing body of the county pursuant to s. 1(e), Art. VIII of the State Constitution. To that end, the above specifically enumerated powers are to be construed as administrative in nature, and in any exercise of governmental power the administrator shall only be performing the duty of advising the board of county commissioners in its role as the policy-setting governing body of the county.

History.—s. 1, ch. 74-193; s. 822, ch. 95-147.






Part IV - OPTIONAL COUNTY CHARTERS (ss. 125.80-125.88)

125.80 - Short title.

125.80 Short title.—This part shall be known and may be cited as the “Optional County Charter Law.”

History.—s. 2, ch. 74-193.



125.81 - Definitions.

125.81 Definitions.—As used in this part, the following words and terms shall have the meanings ascribed to them in this section except when the context clearly indicates otherwise:

(1) “County charter” means the charter by which county government in this state may exercise all powers of local self-government not inconsistent with general law and as adopted by a vote of the electors of the county.

(2) “Form of county government” is that form adopted by the electors providing for the operation of a county government operating under a charter which shall be provided in the charter.

(3) “Officer” means all officials of county government operating under a charter which shall be provided in the charter.

History.—s. 2, ch. 74-193.



125.82 - Charter adoption by ordinance.

125.82 Charter adoption by ordinance.—

(1) As a supplemental and alternative way to the provisions of ss. 125.60-125.64, inclusive, the board of county commissioners may propose by ordinance a charter consistent with the provisions of this part and provide for a special election pursuant to the procedures established in s. 101.161(1) with notice published as provided in s. 100.342. The time period provided in s. 125.64 does not apply to the proposal of a charter by ordinance under this section.

(2) Any charter proposed under this section which was adopted by vote of the electors at an election conducted and noticed in conformance with the requirements of ss. 100.342 and 101.161(1) is hereby ratified.

History.—s. 2, ch. 74-193; ss. 1, 2, ch. 88-38.



125.83 - County charters; general provisions.

125.83 County charters; general provisions.—

(1) A county charter may prescribe one of the optional forms of government herein authorized, and shall clearly define the responsibility for legislative and executive functions in accordance with the provisions of this chapter.

(2) The county charter shall require all elective offices to be filled only by qualified voters of the county. All appointed offices may be filled by nonresidents of the county; however, the charter may require that, upon appointment, such officers shall reside in the county during their tenure in office.

(3) The county charter shall define “vacancy in office” and provide methods for filling such vacancy.

(4) The county charter shall provide that the salaries of all county officers shall be provided by ordinance and shall not be lowered during an officer’s term in office.

(5) The county charter shall provide a schedule for the transfer of governmental functions into the charter form of government as adopted.

History.—s. 2, ch. 74-193.



125.84 - County charters; optional forms.

125.84 County charters; optional forms.—Any county desiring to adopt a county charter shall provide for one of the following optional forms of government:

(1) COUNTY EXECUTIVE FORM.—The county executive form shall provide for governance by an elected board of commissioners and an elected county executive and such other officers as may be duly elected or appointed pursuant to the charter. The elected county executive shall exercise the executive responsibilities assigned by the charter and shall, in addition, approve each ordinance by signing it or allowing it to become approved without signature by failing to veto it or may veto any ordinance by returning it to the clerk of the board within 10 days of passage with a written statement of his or her objections. If two-thirds of the members of the board present and voting and constituting a quorum shall, upon reconsideration, vote for the ordinance, the executive’s veto shall be overridden and the ordinance shall become law in 10 days or at such other time as may be provided in the ordinance or by resolution of the board, without the executive’s signature.

(2) COUNTY MANAGER FORM.—The county manager form shall provide for governance by an elected board of commissioners and an appointed county manager and such other officers as may be duly elected or appointed pursuant to the charter. The county manager shall be appointed by, and serve at the pleasure of, the board and shall exercise the executive responsibilities assigned by the charter.

(3) COUNTY CHAIR-ADMINISTRATOR PLAN.—The county chair-administrator plan shall provide for governance by an elected board of commissioners, presided over by an elected chair who shall vote only in case of tie, and an appointed county administrator and such other officers as may be duly elected or appointed pursuant to the charter. The county administrator shall be appointed by, and serve at the pleasure of, the chair. The chair shall exercise, in conjunction with the administrator, the executive responsibilities assigned by the charter.

History.—s. 2, ch. 74-193; s. 823, ch. 95-147.



125.85 - County charters; executive responsibilities.

125.85 County charters; executive responsibilities.—The executive responsibilities and power of the county shall be assigned to, and vested in, the appropriate executive officer, pursuant to the optional form adopted under s. 125.83, and shall consist of the following powers and duties:

(1) Report annually, or more often if necessary, to the board of commissioners and to the citizens on the state of the county, the work of the previous year, recommendations for action or programs for improvement of the county, and the welfare of its residents;

(2) Prepare and submit to the board for its consideration and adoption an annual operating budget, a capital budget, and a capital program; establish the schedules and procedures to be followed by all county departments, offices, and agencies in connection therewith; and supervise and administer all phases of the budgetary process;

(3) Administer and carry out the directives and policies of the board of county commissioners and enforce all orders, resolutions, ordinances, and regulations of the board, the county charter, and all applicable general law, to assure that they are faithfully executed;

(4) Supervise the care and custody of all county property, institutions, and agencies;

(5) Supervise the collection of revenues, audit and control all disbursements and expenditures, and prepare a complete account of all expenditures;

(6) Review, analyze, and forecast trends of county services and finances and programs of all boards, commissions, agencies, and other county bodies and report and recommend thereon to the board;

(7) Develop, install, and maintain centralized budgeting, personnel, legal, and purchasing procedures as may be authorized by the administrative code;

(8) Negotiate contracts, bonds, or other instruments for the county, subject to board approval; make recommendations concerning the nature and location of county improvements; and execute services determined by the board;

(9) Assure that all terms and conditions imposed in favor of the county or its inhabitants in any statute, franchise, or other contract are faithfully kept and performed;

(10) Supervise, direct, and control all county administrative departments;

(11) Appoint, with the advice and consent of the board, all appointed departmental heads, who shall serve at his or her pleasure, and employ, pursuant to appropriation and the administrative code, such personnel as necessary to administer county functions and services;

(12) Order, at his or her discretion, any agency under his or her jurisdiction as specified in the administrative code to undertake any task for any other agency on a temporary basis if he or she deems it necessary for the proper and efficient administration of the county government to do so; and

(13) Any other power or duty which may be assigned by county charter or by ordinance or resolution of the board.

History.—s. 2, ch. 74-193; s. 1, ch. 77-174; s. 824, ch. 95-147.



125.86 - County charters; legislative responsibilities.

125.86 County charters; legislative responsibilities.—The legislative responsibilities and power of the county shall be assigned to, and vested in, the board of county commissioners and shall consist of the following powers and duties:

(1) Advise and consent to all appointments by the executive for which board confirmation is specified;

(2) Adopt or enact, in accordance with the procedures provided by general law, ordinances and resolutions it deems necessary and proper for the good governance of the county;

(3) Appoint a clerk to the board who shall serve at its pleasure and keep the records and minutes of the board;

(4) Approve the annual operating and capital budgets and any long-term capital or financial program;

(5) Conduct continuing studies in the operation of county programs and services and take action on programs for improvement of the county and the welfare of its residents;

(6) Adopt, and amend as necessary, a county administrative code to govern the operation of the county;

(7) Adopt, pursuant to the provisions of the charter, such ordinances of countywide force and effect as are necessary for the health, safety, and welfare of the residents. It is the specific legislative intent to recognize that a county charter may properly determine that certain governmental areas are more conducive to uniform countywide enforcement and may provide the county government powers in relation to those areas as recognized and as may be amended from time to time by the people of that county; and

(8) All other powers of local self-government not inconsistent with general law as recognized by the Constitution and laws of the state and which have not been limited by the county charter.

History.—s. 2, ch. 74-193.



125.87 - Administrative code; adoption and amendment.

125.87 Administrative code; adoption and amendment.—

(1) Following the organization of the first board of county commissioners elected pursuant to a charter, the board of commissioners shall adopt an administrative code organizing the administration of the county government and setting forth the duties and responsibilities and powers of all county officials and agencies pursuant to the provisions of the charter.

(2) The administrative code shall be effective upon adoption or as otherwise provided therein, and all existing agencies shall assume the form, perform the duties, and exercise the power granted them under the administrative code and shall do so in the manner prescribed.

History.—s. 2, ch. 74-193.



125.88 - Civil service.

125.88 Civil service.—

(1) Upon adoption of an administrative code and also upon the adoption of a charter, all officers and employees in the classified service of the county shall be transferred to the department, division, or agency to which the functions, powers, and duties in which they were engaged are allocated under the administrative code. Such transfer shall be without examination or diminution of existing compensation, pension or retirement rights, privileges, or obligations of any such officer or employee existing immediately prior to the referendum at which the charter was adopted. It is the intent of the Legislature that the adoption of any plan required by the charter shall not adversely affect the civil service tenure, pension, seniority, or promotional rights of any county officer or employee in the classified service.

(2) The board of county commissioners of any county adopting a charter may, by ordinance, administer the merit system through a county department of civil service unless otherwise provided by the charter. Such administration shall include classification, recruitment, examination, establishment of eligibility lists, grievances, compensation, and other conditions of employment pursuant to law.

History.—s. 2, ch. 74-193.






Part V - CHILDREN’S SERVICES (ss. 125.901, 125.902)

125.901 - Children’s services; independent special district; council; powers, duties, and functions; public records exemption.

125.901 Children’s services; independent special district; council; powers, duties, and functions; public records exemption.—

(1) Each county may by ordinance create an independent special district, as defined in ss. 189.012 and 200.001(8)(e), to provide funding for children’s services throughout the county in accordance with this section. The boundaries of such district shall be coterminous with the boundaries of the county. The county governing body shall obtain approval, by a majority vote of those electors voting on the question, to annually levy ad valorem taxes which shall not exceed the maximum millage rate authorized by this section. Any district created pursuant to the provisions of this subsection shall be required to levy and fix millage subject to the provisions of s. 200.065. Once such millage is approved by the electorate, the district shall not be required to seek approval of the electorate in future years to levy the previously approved millage.

(a) The governing body of the district shall be a council on children’s services, which may also be known as a juvenile welfare board or similar name as established in the ordinance by the county governing body. Such council shall consist of 10 members, including: the superintendent of schools; a local school board member; the district administrator from the appropriate district of the Department of Children and Families, or his or her designee who is a member of the Senior Management Service or of the Selected Exempt Service; one member of the county governing body; and the judge assigned to juvenile cases who shall sit as a voting member of the board, except that said judge shall not vote or participate in the setting of ad valorem taxes under this section. If there is more than one judge assigned to juvenile cases in a county, the chief judge shall designate one of said juvenile judges to serve on the board. The remaining five members shall be appointed by the Governor, and shall, to the extent possible, represent the demographic diversity of the population of the county. After soliciting recommendations from the public, the county governing body shall submit to the Governor the names of at least three persons for each vacancy occurring among the five members appointed by the Governor, and the Governor shall appoint members to the council from the candidates nominated by the county governing body. The Governor shall make a selection within a 45-day period or request a new list of candidates. All members appointed by the Governor shall have been residents of the county for the previous 24-month period. Such members shall be appointed for 4-year terms, except that the length of the terms of the initial appointees shall be adjusted to stagger the terms. The Governor may remove a member for cause or upon the written petition of the county governing body. If any of the members of the council required to be appointed by the Governor under the provisions of this subsection shall resign, die, or be removed from office, the vacancy thereby created shall, as soon as practicable, be filled by appointment by the Governor, using the same method as the original appointment, and such appointment to fill a vacancy shall be for the unexpired term of the person who resigns, dies, or is removed from office.

(b) However, any county as defined in s. 125.011(1) may instead have a governing body consisting of 33 members, including: the superintendent of schools; two representatives of public postsecondary education institutions located in the county; the county manager or the equivalent county officer; the district administrator from the appropriate district of the Department of Children and Families, or the administrator’s designee who is a member of the Senior Management Service or the Selected Exempt Service; the director of the county health department or the director’s designee; the state attorney for the county or the state attorney’s designee; the chief judge assigned to juvenile cases, or another juvenile judge who is the chief judge’s designee and who shall sit as a voting member of the board, except that the judge may not vote or participate in setting ad valorem taxes under this section; an individual who is selected by the board of the local United Way or its equivalent; a member of a locally recognized faith-based coalition, selected by that coalition; a member of the local chamber of commerce, selected by that chamber or, if more than one chamber exists within the county, a person selected by a coalition of the local chambers; a member of the early learning coalition, selected by that coalition; a representative of a labor organization or union active in the county; a member of a local alliance or coalition engaged in cross-system planning for health and social service delivery in the county, selected by that alliance or coalition; a member of the local Parent-Teachers Association/Parent-Teacher-Student Association, selected by that association; a youth representative selected by the local school system’s student government; a local school board member appointed by the chair of the school board; the mayor of the county or the mayor’s designee; one member of the county governing body, appointed by the chair of that body; a member of the state Legislature who represents residents of the county, selected by the chair of the local legislative delegation; an elected official representing the residents of a municipality in the county, selected by the county municipal league; and 4 members-at-large, appointed to the council by the majority of sitting council members. The remaining 7 members shall be appointed by the Governor in accordance with procedures set forth in paragraph (a), except that the Governor may remove a member for cause or upon the written petition of the council. Appointments by the Governor must, to the extent reasonably possible, represent the geographic and demographic diversity of the population of the county. Members who are appointed to the council by reason of their position are not subject to the length of terms and limits on consecutive terms as provided in this section. The remaining appointed members of the governing body shall be appointed to serve 2-year terms, except that those members appointed by the Governor shall be appointed to serve 4-year terms, and the youth representative and the legislative delegate shall be appointed to serve 1-year terms. A member may be reappointed; however, a member may not serve for more than three consecutive terms. A member is eligible to be appointed again after a 2-year hiatus from the council.

(c) This subsection does not prohibit a county from exercising such power as is provided by general or special law to provide children’s services or to create a special district to provide such services.

(2)(a) Each council on children’s services shall have all of the following powers and functions:

1. To provide and maintain in the county such preventive, developmental, treatment, and rehabilitative services for children as the council determines are needed for the general welfare of the county.

2. To provide such other services for all children as the council determines are needed for the general welfare of the county.

3. To allocate and provide funds for other agencies in the county which are operated for the benefit of children, provided they are not under the exclusive jurisdiction of the public school system.

4. To collect information and statistical data and to conduct research which will be helpful to the council and the county in deciding the needs of children in the county.

5. To consult and coordinate with other agencies dedicated to the welfare of children to the end that the overlapping of services will be prevented.

6. To lease or buy such real estate, equipment, and personal property and to construct such buildings as are needed to execute the foregoing powers and functions, provided that no such purchases shall be made or building done unless paid for with cash on hand or secured by funds deposited in financial institutions. Nothing in this subparagraph shall be construed to authorize a district to issue bonds of any nature, nor shall a district have the power to require the imposition of any bond by the governing body of the county.

7. To employ, pay, and provide benefits for any part-time or full-time personnel needed to execute the foregoing powers and functions.

(b) Each council on children’s services shall:

1. Immediately after the members are appointed, elect a chair and a vice chair from among its members, and elect other officers as deemed necessary by the council.

2. Immediately after the members are appointed and officers are elected, identify and assess the needs of the children in the county served by the council and submit to the governing body of each county a written description of:

a. The activities, services, and opportunities that will be provided to children.

b. The anticipated schedule for providing those activities, services, and opportunities.

c. The manner in which children will be served, including a description of arrangements and agreements which will be made with community organizations, state and local educational agencies, federal agencies, public assistance agencies, the juvenile courts, foster care agencies, and other applicable public and private agencies and organizations.

d. The special outreach efforts that will be undertaken to provide services to at-risk, abused, or neglected children.

e. The manner in which the council will seek and provide funding for unmet needs.

f. The strategy which will be used for interagency coordination to maximize existing human and fiscal resources.

3. Provide training and orientation to all new members sufficient to allow them to perform their duties.

4. Make and adopt bylaws and rules and regulations for the council’s guidance, operation, governance, and maintenance, provided such rules and regulations are not inconsistent with federal or state laws or county ordinances.

5. Provide an annual written report, to be presented no later than January 1, to the governing body of the county. The annual report shall contain, but not be limited to, the following information:

a. Information on the effectiveness of activities, services, and programs offered by the council, including cost-effectiveness.

b. A detailed anticipated budget for continuation of activities, services, and programs offered by the council, and a list of all sources of requested funding, both public and private.

c. Procedures used for early identification of at-risk children who need additional or continued services and methods for ensuring that the additional or continued services are received.

d. A description of the degree to which the council’s objectives and activities are consistent with the goals of this section.

e. Detailed information on the various programs, services, and activities available to participants and the degree to which the programs, services, and activities have been successfully used by children.

f. Information on programs, services, and activities that should be eliminated; programs, services, and activities that should be continued; and programs, services, and activities that should be added to the basic format of the children’s services council.

(c) The council shall maintain minutes of each meeting, including a record of all votes cast, and shall make such minutes available to any interested person.

(d) Members of the council shall serve without compensation, but shall be entitled to receive reimbursement for per diem and travel expenses consistent with the provisions of s. 112.061.

(3)(a) The fiscal year of the district shall be the same as that of the county.

(b) On or before July 1 of each year, the council on children’s services shall prepare a tentative annual written budget of the district’s expected income and expenditures, including a contingency fund. The council shall, in addition, compute a proposed millage rate within the voter-approved cap necessary to fund the tentative budget and, prior to adopting a final budget, comply with the provisions of s. 200.065, relating to the method of fixing millage, and shall fix the final millage rate by resolution of the council. The adopted budget and final millage rate shall be certified and delivered to the governing body of the county as soon as possible following the council’s adoption of the final budget and millage rate pursuant to chapter 200. Included in each certified budget shall be the millage rate, adopted by resolution of the council, necessary to be applied to raise the funds budgeted for district operations and expenditures. In no circumstances, however, shall any district levy millage to exceed a maximum of 0.5 mills of assessed valuation of all properties within the county which are subject to ad valorem county taxes.

(c) The budget of the district so certified and delivered to the governing body of the county shall not be subject to change or modification by the governing body of the county or any other authority.

(d) All tax money collected under this section, as soon after the collection thereof as is reasonably practicable, shall be paid directly to the council on children’s services by the tax collector of the county, or the clerk of the circuit court if the clerk collects delinquent taxes.

(e)1. All moneys received by the council on children’s services shall be deposited in qualified public depositories, as defined in s. 280.02, with separate and distinguishable accounts established specifically for the council and shall be withdrawn only by checks signed by the chair of the council and countersigned by either one other member of the council on children’s services or by a chief executive officer who shall be so authorized by the council.

2. Upon entering the duties of office, the chair and the other member of the council or chief executive officer who signs its checks shall each give a surety bond in the sum of at least $1,000 for each $1 million or portion thereof of the council’s annual budget, which bond shall be conditioned that each shall faithfully discharge the duties of his or her office. The premium on such bond may be paid by the district as part of the expense of the council. No other member of the council shall be required to give bond or other security.

3. No funds of the district shall be expended except by check as aforesaid, except expenditures from a petty cash account which shall not at any time exceed $100. All expenditures from petty cash shall be recorded on the books and records of the council on children’s services. No funds of the council on children’s services, excepting expenditures from petty cash, shall be expended without prior approval of the council, in addition to the budgeting thereof.

(f) Within 10 days, exclusive of weekends and legal holidays, after the expiration of each quarter annual period, the council on children’s services shall cause to be prepared and filed with the governing body of the county a financial report which shall include the following:

1. The total expenditures of the council for the quarter annual period.

2. The total receipts of the council during the quarter annual period.

3. A statement of the funds the council has on hand, has invested, or has deposited with qualified public depositories at the end of the quarter annual period.

4. The total administrative costs of the council for the quarter annual period.

(4)(a) Any district created pursuant to this section may be dissolved by a special act of the Legislature, or the county governing body may by ordinance dissolve the district subject to the approval of the electorate.

(b)1.a. Notwithstanding paragraph (a), the governing body of the county shall submit the question of retention or dissolution of a district with voter-approved taxing authority to the electorate in the general election according to the following schedule:

(I) For a district in existence on July 1, 2010, and serving a county with a population of 400,000 or fewer persons as of that date..........2014.

(II) For a district in existence on July 1, 2010, and serving a county with a population of 2 million or more persons as of that date..........2020.

b. A referendum by the electorate on or after July 1, 2010, creating a new district with taxing authority may specify that the district is not subject to reauthorization or may specify the number of years for which the initial authorization shall remain effective. If the referendum does not prescribe terms of reauthorization, the governing body of the county shall submit the question of retention or dissolution of the district to the electorate in the general election 12 years after the initial authorization.

2. The governing body of the district may specify, and submit to the governing body of the county no later than 9 months before the scheduled election, that the district is not subsequently subject to reauthorization or may specify the number of years for which a reauthorization under this paragraph shall remain effective. If the governing body of the district makes such specification and submission, the governing body of the county shall include that information in the question submitted to the electorate. If the governing body of the district does not specify and submit such information, the governing body of the county shall resubmit the question of reauthorization to the electorate every 12 years after the year prescribed in subparagraph 1. The governing body of the district may recommend to the governing body of the county language for the question submitted to the electorate.

3. Nothing in this paragraph limits the authority to dissolve a district as provided under paragraph (a).

4. Nothing in this paragraph precludes the governing body of a district from requesting that the governing body of the county submit the question of retention or dissolution of a district with voter-approved taxing authority to the electorate at a date earlier than the year prescribed in subparagraph 1. If the governing body of the county accepts the request and submits the question to the electorate, the governing body satisfies the requirement of that subparagraph.

If any district is dissolved pursuant to this subsection, each county must first obligate itself to assume the debts, liabilities, contracts, and outstanding obligations of the district within the total millage available to the county governing body for all county and municipal purposes as provided for under s. 9, Art. VII of the State Constitution. Any district may also be dissolved pursuant to part VII of chapter 189.

(5) After or during the first year of operation of the council on children’s services, the governing body of the county, at its option, may fund in whole or in part the budget of the council on children’s services from its own funds.

(6) Any district created pursuant to the provisions of this section shall comply with all other statutory requirements of general application which relate to the filing of any financial reports or compliance reports required under part III of chapter 218, or any other report or documentation required by law, including the requirements of ss. 189.015, 189.016, and 189.08.

(7)(a) Each county may by ordinance create a dependent special district within the boundaries of the county for the purpose of providing preventive, developmental, treatment, and rehabilitative services for children. The district is authorized to seek grants from state, federal, and local agencies and to accept donations from public and private sources, provided that the district complies with the provisions of paragraphs (1)(a) and (2)(b), and provided that the district has a budget that requires approval through an affirmative vote of the governing body of the county or may be vetoed by the governing body of the county.

(b) If the provisions of a county charter relating to the membership of the governing board of a dependent special district conflict with paragraph (1)(a), a county may by ordinance create a dependent special district within the boundaries of the county for the purpose of providing preventive, developmental, treatment, and rehabilitative services for children and the district shall be authorized to seek grants from state, federal, and local agencies and to accept donations from public and private sources, provided that the district complies with the provisions of paragraph (2)(b), and provided that the district has a budget that requires approval through an affirmative vote of the governing body of the county or may be vetoed by the governing body of the county.

(8) It is the intent of the Legislature that the funds collected pursuant to the provisions of this section shall be used to support improvements in children’s services and that such funds shall not be used as a substitute for existing resources or for resources that would otherwise be available for children’s services.

(9) Two or more councils on children’s services may enter into a cooperative agreement to share administrative costs, including, but not limited to, staff and office space, if a more efficient or effective operation will result. The cooperative agreement shall include provisions on apportioning costs between the councils, keeping separate and distinct financial records for each council, and resolving any conflicts that might arise under the cooperative agreement.

(10) Two or more councils on children’s services may enter into a cooperative agreement to seek grants, to accept donations, or to jointly fund programs serving multicounty areas. The cooperative agreement shall include provisions for the adequate accounting of separate and joint funds.

(11) Personal identifying information of a child or the parent or guardian of the child, held by a council on children’s services, juvenile welfare board, or other similar entity created under this section or by special law, or held by a service provider or researcher under contract with such entity, is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption applies to such information held before, on, or after the effective date of this exemption.

History.—ss. 1, 2, 3, 4, 5, ch. 86-197; s. 26, ch. 89-379; s. 30, ch. 90-288; s. 825, ch. 95-147; s. 2, ch. 97-255; s. 12, ch. 99-8; s. 141, ch. 2001-266; s. 1, ch. 2002-238; s. 1, ch. 2004-86; s. 5, ch. 2004-484; s. 24, ch. 2008-4; s. 1, ch. 2009-151; s. 33, ch. 2010-210; s. 35, ch. 2014-19; s. 5, ch. 2014-22; s. 3, ch. 2015-79.



125.902 - Children’s services council or juvenile welfare board incentive grants.

125.902 Children’s services council or juvenile welfare board incentive grants.—

(1) Subject to specific appropriations, it is the intent of the Legislature to provide incentives to encourage children’s services councils or juvenile welfare boards to provide support to local child welfare programs related to implementation of community-based care.

(a) A children’s services council or juvenile welfare board, as authorized in s. 125.901, may submit a request for funding or continued funding to the Department of Children and Families to support programs funded by the council or board for local child welfare services related to implementation of community-based care.

(b) The Department of Children and Families shall establish grant application procedures.

(2) The Department of Children and Families shall make award determinations no later than October 1 of each year. All applicants shall be notified by the department of its final action.

(3) Each council or board that is awarded a grant as provided for in this section shall submit performance and output information as determined by the Department of Children and Families.

History.—s. 75, ch. 2000-139; s. 40, ch. 2012-116; s. 36, ch. 2014-19.






Part VI - VOLUNTEERS (ss. 125.9501-125.9506)

125.9501 - Definitions.

125.9501 Definitions.—As used in ss. 125.9501-125.9506:

(1) “Volunteer” means a person who, of his or her own free will, provides goods or services to any unit of county government or to any constitutional county officer without receiving monetary or material compensation.

(2) “Regular-service volunteer” means a person engaged in specific voluntary service activities on an ongoing or continual basis.

(3) “Occasional-service volunteer” means a person who offers to provide a one-time or occasional voluntary service.

(4) “Material donor” means a person who provides funds, materials, employment, or opportunities for clients of county government without receiving monetary or material compensation.

History.—s. 1, ch. 88-66; s. 826, ch. 95-147.



125.9502 - Scope of ss. 125.9501-125.9506; status of volunteers.

125.9502 Scope of ss. 125.9501-125.9506; status of volunteers.—

(1) Each unit of county government and each constitutional county officer may recruit and accept, without regard to requirements of any civil service system, the services of volunteers, including regular-service volunteers, occasional-service volunteers, or material donors, to assist in programs administered by that unit of county government or constitutional county officer.

(2) Volunteers who are recruited, trained, or accepted by a unit of county government or constitutional county officer are not subject to any provisions of state law relating to public employment, to any collective bargaining agreement between the unit of county government or constitutional county officer and an employees’ association or union or to any laws relating to hours of work, rates of compensation, leave time, or employee benefits, except as provided under s. 125.9504. However, all volunteers must comply with applicable rules of the unit of county government or county constitutional officer.

(3) Each unit of county government or county constitutional officer who uses the services of volunteers may provide such incidental reimbursement generally consistent with the provisions of s. 125.9504, including, but not limited to, transportation costs, lodging, and subsistence, as the unit of county government or constitutional county officer deems necessary to assist volunteers in performing their functions.

(4) Persons working with a unit of county government or a constitutional county officer pursuant to ss. 125.9501-125.9506 are considered unpaid independent volunteers and are not entitled to reemployment assistance.

History.—s. 2, ch. 88-66; s. 44, ch. 2012-30.



125.9503 - Responsibilities of units of county government and constitutional county officers.

125.9503 Responsibilities of units of county government and constitutional county officers.—Each unit of county government and each constitutional county officer who uses the services of volunteers must:

(1) Take such actions as are necessary and appropriate to develop meaningful opportunities for volunteers involved in locally administered programs.

(2) Adopt rules governing the recruitment, screening, training, responsibility, use, and supervision of volunteers.

(3) Take such actions as are necessary to ensure that volunteers understand their duties and responsibilities.

(4) Take such actions as are necessary and appropriate to ensure a receptive climate for volunteers.

(5) Provide for the recognition of volunteers who have offered continuous and outstanding service to administered programs.

History.—s. 3, ch. 88-66.



125.9504 - Volunteer benefits.

125.9504 Volunteer benefits.—

(1) Meals may be furnished without charge to a regular-service volunteer serving a unit of county government or constitutional county officer if the volunteer’s scheduled service extends over an established meal period, and to an occasional-service volunteer at the discretion of the head of the unit of county government or constitutional county officer.

(2) Lodging, if available, may be furnished temporarily, in case of an emergency, at no charge to a regular-service volunteer.

(3) Transportation reimbursement may be furnished to a volunteer whose presence is determined to be necessary by the unit of county government or constitutional county officer. Volunteers may use county vehicles in the performance of their county duties.

(4) Volunteers are covered by workers’ compensation in accordance with chapter 440, and ss. 125.9501-125.9506 do not limit any workers’ compensation rights or benefits.

(5) Volunteers may be furnished such other benefits, subsistence, or reimbursement of expenses as the unit of county government or constitutional county officer considers appropriate and necessary to further ss. 125.9501-125.9506.

History.—s. 4, ch. 88-66.



125.9506 - Construction.

125.9506 Construction.—Nothing in ss. 125.9501-125.9506 shall operate or be construed to limit any rights or benefits to which a volunteer would otherwise be entitled under state or federal law.

History.—s. 6, ch. 88-66.









Chapter 127 - RIGHT OF EMINENT DOMAIN TO COUNTIES

127.01 - Counties delegated power of eminent domain; recreational purposes, issue of necessity of taking; compliance with limitations.

127.01 Counties delegated power of eminent domain; recreational purposes, issue of necessity of taking; compliance with limitations.—

(1)(a) Each county of the state is delegated authority to exercise the right and power of eminent domain; that is, the right to appropriate property, except state or federal, for any county purpose. The absolute fee simple title to all property so taken and acquired shall vest in such county unless the county seeks to condemn a particular right or estate in such property.

(b) Each county is further authorized to exercise the eminent domain power granted to the Department of Transportation by s. 337.27(1), the transportation corridor protection provisions of s. 337.273, and the right of entry onto property pursuant to s. 337.274.

(2) However, no county has the right to condemn any lands outside its own county boundaries for parks, playgrounds, recreational centers, or other recreational purposes. In eminent domain proceedings, a county’s burden of showing reasonable necessity for parks, playgrounds, recreational centers, or other types of recreational purposes shall be the same as the burden in other types of eminent domain proceedings.

(3) A county shall strictly comply with the limitations set forth in ss. 73.013 and 73.014.

History.—s. 1, ch. 7338, 1917; RGS 1503; CGL 2281; s. 1, ch. 22802, 1945; s. 18, ch. 63-559; s. 5, ch. 73-299; s. 1, ch. 84-319; s. 17, ch. 85-80; s. 4, ch. 88-168; s. 1, ch. 91-141; s. 62, ch. 99-385; s. 4, ch. 2006-11.



127.02 - County commissioners may authorize acquirement of property by eminent domain.

127.02 County commissioners may authorize acquirement of property by eminent domain.—The board of county commissioners may not exercise its power of eminent domain unless the board adopts a resolution authorizing the acquisition of a property, real or personal, by eminent domain for any county use or purpose designated in such resolution, subject to the limitations set forth in ss. 73.013 and 73.014.

History.—s. 2, ch. 7338, 1917; RGS 1504; CGL 2282; s. 5, ch. 2006-11.






Chapter 129 - COUNTY ANNUAL BUDGET

129.01 - Budget system established.

129.01 Budget system established.—A budget system for the control of the finances of the boards of county commissioners of the several counties of the state is established as follows:

(1) A budget shall be prepared, approved, adopted, and executed as prescribed in this chapter for each fiscal year. At a minimum, the budget must show for each fund, as required by law and sound financial practices, budgeted revenues and expenditures by organizational unit which are at least at the level of detail required for the annual financial report under s. 218.32(1).

(2) The budget must conform to the following general directions and requirements:

(a) The budget must be prepared, summarized, and approved by the board of county commissioners of each county.

(b) The budget must be balanced, so that the total of the estimated receipts available from taxation and other sources, including balances brought forward from prior fiscal years, equals the total of appropriations for expenditures and reserves. The budgeted receipts must include 95 percent of all receipts reasonably anticipated from all sources, including taxes to be levied, provided the percent anticipated from ad valorem levies is as specified in s. 200.065(2)(a), and is 100 percent of the amount of the balances estimated to be brought forward at the beginning of the fiscal year. The appropriations must include itemized appropriations for all expenditures authorized by law, contemplated to be made, or incurred for the benefit of the county during the year and the provision for reserves authorized by this chapter. Both the receipts and appropriations must reflect the approximate division of expenditures between countywide expenditures and noncountywide expenditures and the division of county revenues derived from or on behalf of the county as a whole and county revenues derived from or on behalf of a municipal service taxing unit, special district included within the county budget, unincorporated area, service area, or program area, or otherwise not received for or on behalf of the county as a whole.

(c) Provision may be made for the following reserves:

1. A reserve for contingencies may be provided which does not exceed 10 percent of the total appropriations.

2. A reserve for cash balance to be carried over may be provided for the purpose of paying expenses from October 1 of the next fiscal year until the revenues for that year are expected to be available. This reserve may not be more than 20 percent of the total appropriations. However, for the bond interest and sinking fund budget, this reserve may not exceed the total maturities of debt, both principal and interest, which will occur during the next fiscal year, plus the sinking fund requirements, computed on a straight-line basis, for any outstanding obligations to be paid from the fund.

(d) An appropriation for outstanding indebtedness shall be made to provide for the payment of vouchers that have been incurred in and charged against the budget for the current year or a prior year, but that are expected to be unpaid at the beginning of the next fiscal year. The appropriation for the payment of such vouchers shall be to the same fund in which the expenses were originally incurred.

(e) Any surplus arising from an excess of the estimated cash balance over the estimated amount of unpaid obligations to be carried over in a fund at the end of the current fiscal year may be transferred to any of the other funds of the county, and the amount so transferred shall be budgeted as a receipt to such other funds. However, a surplus:

1. In a fund raised for debt service may not be transferred to another fund until the debt for which the fund was established has been extinguished.

2. In a capital outlay reserve fund may not be transferred to another fund until the projects for which the capital outlay reserve fund was raised have been completed and all obligations paid.

History.—s. 1, ch. 6814, 1915; RGS 1524; CGL 2302; s. 1, ch. 26874, 1951; ss. 12, 35, ch. 69-106; s. 5, ch. 73-349; s. 1, ch. 77-165; s. 1, ch. 78-132; s. 1, ch. 78-157; s. 28, ch. 80-274; s. 3, ch. 96-324; s. 4, ch. 2011-144.



129.011 - Consolidation of funds.

129.011 Consolidation of funds.—

(1) In order to simplify and otherwise improve the accounting system provided by law and to facilitate a better understanding of the fiscal operation of the county by the general public, the board of county commissioners may, by resolution duly adopted, consolidate any of its separate budgetary funds into a single general fund, except that all revenue and expenditures of the county transportation trust fund established pursuant to s. 336.022 shall be shown as a separate budgetary fund.

(2) Subsequent to the consolidation of any budgetary funds as provided in subsection (1), the maximum permitted tax millage of the combined fund shall be the total amount authorized by law for the separate funds so consolidated.

(3) This section is deemed to be in the general public interests and it is the intent of the Legislature that the provisions hereof shall be liberally construed to accomplish the purposes contained herein.

History.—ss. 1, 2, 4, ch. 70-282; s. 2, ch. 77-165; s. 263, ch. 84-309; s. 19, ch. 87-224.



129.02 - Requisites of budgets.

129.02 Requisites of budgets.—Each budget shall conform to the following specific directions and requirements:

(1) General fund budget shall contain an estimate of receipts by source, including any taxes now or hereafter authorized by law to be levied for any countywide purpose, except those countywide purposes provided for in the budgets enumerated below, any tax millage limitation to the contrary notwithstanding, and including any balance brought forward as provided herein; and an itemized estimate of expenditures that will need to be incurred to carry on all functions and activities of the county government now or hereafter authorized by law, except those functions and activities provided for in the budgets enumerated below, and of unpaid vouchers of the general fund; also of the reserve for contingencies and of the balances, as hereinbefore provided, which should be carried forward at the end of the year.

(2) The County Transportation Trust Fund budget shall contain an estimate of receipts by source and balances as provided herein, and an itemized estimate of expenditures that need to be incurred to carry on all work on roads and bridges in the county except that provided for in the capital outlay reserve fund budget and in district budgets pursuant to this chapter, and of unpaid vouchers of the County Transportation Trust Fund; also of the reserve for contingencies and the balance, as hereinbefore provided, which should be carried forward at the end of the year.

(3) The budget for the county fine and forfeiture fund shall contain an estimate of receipts by source and balances as provided herein, and an itemized estimate of expenditures that need to be incurred to carry on all criminal prosecution, and all other law enforcement functions and activities of the county now or hereafter authorized by law, and of indebtedness of the county fine and forfeiture fund; also of the reserve for contingencies and the balance, as hereinbefore provided, which should be carried forward at the end of the year.

(4)(a) Capital outlay reserve fund budget shall contain an estimate of receipts by source, including any taxes authorized by law to be levied for that purpose, and including any balance brought forward as provided for herein; and an itemized estimate of expenditures for capital purposes to give effect to general improvement programs. It shall be a plan for the expenditure of funds for capital purposes, showing as income the revenues, special assessments, borrowings, receipts from sale of capital assets, free surpluses, and down payment appropriation to be applied to the cost of a capital project or projects, expenses of issuance of obligations, engineering, supervision, contracts, and any other related expenditures. It may contain also an estimate for the reserves as hereinbefore provided and for a reserve for future construction and improvements. No expenditures or obligations shall be incurred for capital purposes except as appropriated in this budget, except for the preliminary expense of plans, specifications and estimates.

(b) Under the provision herein set forth, a separate capital budget may be adopted for each special district included within the county budget, or a consolidated capital budget may be adopted providing for the consolidation of capital projects of the county and of the special districts included within the county budget into one budget, treating borrowed funds and other receipts as special revenue earmarked for capital projects as separately itemized appropriation for each district special project or county project, as the case may be.

(c) Any funds in the capital budget not required to meet the current construction cost of any project may be invested in any securities of the Federal Government or in securities of any county of the state pledging the full faith and credit of such county or pledging such county’s share of the gas tax provided for in s. 16 of Art. IX of the Constitution of 1885 as adopted by the 1968 revised constitution or in s. 9, Art. XII of said revision.

(5) A bond interest and sinking fund budget shall be made for each county and for each special district included within the county budget having bonds outstanding. The budget shall contain an estimate of receipts by source, including any taxes authorized by law to be levied for that purpose, and including any balances brought forward as provided herein; and an itemized estimate of expenditures and reserves as follows: The bond interest and principal maturities in the year for which the budget is made shall be determined and estimates for expenses connected with the payments of such bonds and coupons, commissions of the tax collector, and of the property appraiser, and expenses of refunding operations, if any are contemplated, shall be appropriated. A sufficient “cash balance to be carried over” may be reserved as set forth hereinbefore. The sinking fund requirements provided for in the said reserve may be carried over either in cash or in securities of the Federal Government and of the local governments in Florida, or both.

(6) For each special district included within the county budget, the budget must show budgeted revenues and expenditures by organizational unit which are at least at the level of detail required for the annual financial report under s. 218.32(1). The amount available from taxation and other sources, including balances brought forward from prior fiscal years, must equal the total appropriations for expenditures and reserves. The budget must include expenditures necessary to carry on all functions and activities of the special district as provided by law, including the indebtedness of the special district and the provision for required reserves.

History.—s. 2, ch. 6814, 1915; RGS 1525; CGL 2303; s. 2, ch. 26874, 1951; s. 10, ch. 27991, 1953; s. 18, ch. 69-216; s. 1, ch. 77-102; s. 73, ch. 79-400; s. 4, ch. 96-324; s. 53, ch. 2004-265; s. 5, ch. 2011-144.



129.021 - County officer budget information.

129.021 County officer budget information.—Notwithstanding other provisions of law, the budgets of all county officers, as submitted to the board of county commissioners, must be in sufficient detail and contain such information as the board of county commissioners may require in furtherance of their powers and responsibilities provided in ss. 125.01(1)(q), (r), and (v), and (6) and 129.01(2)(b).

History.—s. 2, ch. 78-132; s. 6, ch. 2011-144.



129.025 - County budget officer.

129.025 County budget officer.—

(1) Each board of county commissioners may designate a county budget officer to carry out the duties set forth in this chapter. Unless the board designates a different officer, the clerk of the circuit court or the county comptroller, if applicable, shall be the budget officer for the purposes of this chapter.

(2) The Legislature finds that the duties of county budget officer set forth in this chapter do not fall within the constitutional responsibilities performed by the several clerks of the circuit court as auditor and custodian of county funds. The position of county budget officer shall not constitute an office in the meaning of s. 5, Art. II of the State Constitution.

History.—s. 1, ch. 78-303.



129.03 - Preparation and adoption of budget.

129.03 Preparation and adoption of budget.—

(1) Pursuant to s. 200.065, the county property appraiser shall certify to the county budget officer his or her estimate of the total valuations against which taxes may be levied in the entire county and in each district in the county in which taxes are authorized by law to be levied by the board of county commissioners for funds under its control. In preparing the budget, the figure so certified shall be used as the basis for estimating the millage rate required to be levied and shall be noted on each tentative budget and each official budget, on the same line with the amount estimated to be raised from taxes.

(2) On or before June 1 of each year, the sheriff, the clerk of the circuit court and county comptroller, the tax collector subject to a resolution entered into pursuant to s. 145.022(1), and the supervisor of elections shall each submit to the board of county commissioners a tentative budget for their respective offices for the ensuing fiscal year. However, the board of county commissioners may, by resolution, require the tentative budgets to be submitted by May 1 of each year.

(3) The county budget officer, after tentatively ascertaining the proposed fiscal policies of the board for the next fiscal year, shall prepare and present to the board a tentative budget for the next fiscal year for each of the funds provided in this chapter, including all estimated receipts, taxes to be levied, and balances expected to be brought forward and all estimated expenditures, reserves, and balances to be carried over at the end of the year.

(a) The board of county commissioners shall receive and examine the tentative budget for each fund and, subject to the notice and hearing requirements of s. 200.065, shall require such changes to be made as it deems necessary, provided the budget remains in balance. The county budget officer’s estimates of receipts other than taxes, and of balances to be brought forward, may not be revised except by a resolution of the board, duly passed and spread on the minutes of the board. However, the board may allocate to any of the funds of the county any anticipated receipts, other than taxes levied for a particular fund, except receipts designated or received to be expended for a particular purpose.

(b) Upon receipt of the tentative budgets and completion of any revisions, the board shall prepare a statement summarizing all of the adopted tentative budgets. The summary statement must show, for each budget and the total of all budgets, the proposed tax millages, balances, reserves, and the total of each major classification of receipts and expenditures, classified according to the uniform classification of accounts adopted by the appropriate state agency. The board shall cause this summary statement to be advertised one time in a newspaper of general circulation published in the county, or by posting at the courthouse door if there is no such newspaper, and the advertisement must appear adjacent to the advertisement required pursuant to s. 200.065.

(c) The board shall hold public hearings to adopt tentative and final budgets pursuant to s. 200.065. The hearings shall be primarily for the purpose of hearing requests and complaints from the public regarding the budgets and the proposed tax levies and for explaining the budget and any proposed or adopted amendments. The tentative budget must be posted on the county’s official website at least 2 days before the public hearing to consider such budget. The final budget must be posted on the website within 30 days after adoption. The tentative budgets, adopted tentative budgets, and final budgets shall be filed in the office of the county auditor as a public record. Sufficient reference in words and figures to identify the particular transactions shall be made in the minutes of the board to record its actions with reference to the budgets.

History.—s. 3, ch. 6814, 1915; RGS 1526; CGL 2304; s. 1, ch. 19115, 1939; s. 3, ch. 26874, 1951; s. 11, ch. 57-1; ss. 12, 35, ch. 69-106; s. 6, ch. 73-349; s. 1, ch. 77-102; s. 2, ch. 78-303; s. 30, ch. 80-274; s. 2, ch. 82-33; s. 15, ch. 82-226; s. 1, ch. 88-158; s. 2, ch. 89-297; s. 827, ch. 95-147; s. 7, ch. 2011-144.



129.04 - Fiscal year.

129.04 Fiscal year.—The fiscal year of each county of the state shall commence on October 1, and end on September 30 of each year, and whenever the word “year” appears in this chapter, it shall be construed as meaning the fiscal year as hereby established.

History.—s. 4, ch. 6814, 1915; RGS 1527; CGL 2305.



129.06 - Execution and amendment of budget.

129.06 Execution and amendment of budget.—

(1) Upon the final adoption of the budgets as provided in this chapter, the budgets so adopted must regulate expenditures of the county and each special district included within the county budget, and the itemized estimates of expenditures must have the effect of fixed appropriations and may not be amended, altered, or exceeded except as provided in this chapter.

(a) The modified-accrual basis or accrual basis of accounting must be followed for all funds in accordance with generally accepted accounting principles.

(b) The cost of the investments provided in this chapter, or the receipts from their sale or redemption, may not be treated as expense or income, and the investments on hand at the beginning or end of each fiscal year must be carried as separate items at cost in the fund balances; however, the amounts of profit or loss received on their sale must be treated as income or expense, as applicable.

(2) The board at any time within a fiscal year may amend a budget for that year, and may within the first 60 days of a fiscal year amend the budget for the prior fiscal year, as follows:

(a) Appropriations for expenditures within any fund may be decreased or increased by motion recorded in the minutes if the total appropriations of the fund does not change. The board of county commissioners may establish procedures by which the designated budget officer may authorize budget amendments if the total appropriations of the fund does not change.

(b) Appropriations from the reserve for contingencies may be made to increase the appropriation for any particular expense in the same fund, or to create an appropriation in the fund for any lawful purpose, but expenditures may not be charged directly to the reserve for contingencies.

(c) The reserve for future construction and improvements may be appropriated by resolution of the board for the purposes for which the reserve was made.

(d) A receipt of a nature from a source not anticipated in the budget and received for a particular purpose, including but not limited to grants, donations, gifts, or reimbursement for damages, may, by resolution of the board spread on its minutes, be appropriated and expended for that purpose, in addition to the appropriations and expenditures provided for in the budget. Such receipts and appropriations must be added to the budget of the proper fund. The resolution may amend the budget to transfer revenue between funds to properly account for unanticipated revenue.

(e) Increased receipts for enterprise or proprietary funds received for a particular purpose may, by resolution of the board spread on its minutes, be appropriated and expended for that purpose, in addition to the appropriations and expenditures provided for in the budget. The resolution may amend the budget to transfer revenue between funds to properly account for increased receipts.

(f) Unless otherwise prohibited by law, if an amendment to a budget is required for a purpose not specifically authorized in paragraphs (a)-(e), the amendment may be authorized by resolution or ordinance of the board of county commissioners adopted following a public hearing.

1. The public hearing must be advertised at least 2 days, but not more than 5 days, before the date of the hearing. The advertisement must appear in a newspaper of paid general circulation and must identify the name of the taxing authority, the date, place, and time of the hearing, and the purpose of the hearing. The advertisement must also identify each budgetary fund to be amended, the source of the funds, the use of the funds, and the total amount of each fund’s appropriations.

2. If the board amends the budget pursuant to this paragraph, the adopted amendment must be posted on the county’s official website within 5 days after adoption.

(3) Only the following transfers may be made between funds:

(a) Transfers to correct errors in handling receipts and disbursements.

(b) Budgeted transfers.

(c) Transfers to properly account for unanticipated revenue or increased receipts.

(4) All unexpended balances of appropriations at the end of the fiscal year shall revert to the fund from which the appropriation was made, but reserves for sinking funds and for future construction and improvements may not be diverted to other purposes.

(5) Any county constitutional officer whose budget is approved by the board of county commissioners, who has not been reelected to office or is not seeking reelection, shall be prohibited from making any budget amendments, transferring funds between itemized appropriations, or expending in a single month more than one-twelfth of any itemized approved appropriation, following the date he or she is eliminated as a candidate or October 1, whichever comes later, without approval of the board of county commissioners.

History.—s. 6, ch. 6814, 1915; RGS 1529; CGL 2307; s. 5, ch. 26874, 1951; s. 2, ch. 78-157; s. 2, ch. 88-85; s. 1, ch. 93-109; s. 828, ch. 95-147; s. 5, ch. 96-324; s. 12, ch. 2001-252; s. 8, ch. 2011-144.



129.07 - Unlawful to exceed the budget.

129.07 Unlawful to exceed the budget.—The board of county commissioners may not expend or enter into a contract requiring expenditures in any fiscal year for more than the amount of appropriations in each fund’s budget, except as provided herein, and the total appropriations of any budget may not be exceeded, except as provided in s. 129.06. Any indebtedness contracted for any purpose against either of the funds enumerated in this chapter or for any purpose, which is chargeable to either of the funds, is null and void, and no suit may be prosecuted in any court in this state for the collection of such indebtedness. The members of the board of county commissioners voting and contracting for such indebtedness are liable for any excess indebtedness contracted for.

History.—s. 7, ch. 6814, 1915; RGS 1530; CGL 2308; s. 6, ch. 26874, 1951; s. 3, ch. 78-157; s. 9, ch. 2011-144.



129.08 - County commissioner voting to pay illegal claim or for excess indebtedness.

129.08 County commissioner voting to pay illegal claim or for excess indebtedness.—Each member of the board of county commissioners who knowingly and willfully votes to incur an indebtedness against the county in excess of the expenditure allowed by law or county ordinance, or to pay an illegal charge against the county, or to pay any claim against the county not authorized by law or county ordinance shall be guilty of malfeasance in office and subject to suspension and removal from office as now provided by law, and shall be guilty of a misdemeanor, and shall upon conviction be punished by a fine of not less than $100 nor more than $500 or by imprisonment in the county jail for not more than 6 months, for each offense.

History.—s. 2, ch. 6814, 1915; RGS 5332; CGL 7465; s. 4, ch. 71-14; s. 1, ch. 71-305.



129.09 - County auditor not to sign illegal warrants.

129.09 County auditor not to sign illegal warrants.—Any clerk of the circuit court, acting as county auditor, who shall sign any warrant for the payment of any claim or bill or indebtedness against any county funds in excess of the expenditure allowed by law, or county ordinance, or to pay any illegal charge against the county, or to pay any claim against the county not authorized by law, or county ordinance, shall be personally liable for such amount, and if he or she shall sign such warrant willfully and knowingly he or she shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 6814, 1915; RGS 5333; CGL 7466; s. 5, ch. 71-14; s. 78, ch. 71-136; s. 2, ch. 71-305; s. 829, ch. 95-147.



129.201 - Budget of supervisor of elections; manner and time of preparation and presentation.

129.201 Budget of supervisor of elections; manner and time of preparation and presentation.—

(1) Pursuant to ss. 129.01 and 129.03(2), each supervisor of elections shall annually prepare and submit to the board of county commissioners, or county budget commission if there is one in the county, a proposed budget for carrying out the powers, duties, and operations of the office of the supervisor of elections for the next fiscal year. The fiscal year of the supervisor of elections commences on October 1 of each year and ends on September 30 of the following year.

(2) Expenditures must be itemized in accordance with the uniform accounting system prescribed by the Department of Financial Services as follows:

(a) Personnel services.

(b) Operating expenses.

(c) Capital outlay.

(d) Debt service.

(e) Grants and aids.

(f) Other uses.

(3) The supervisor of elections shall furnish to the board of county commissioners or the county budget commission all relevant and pertinent information that the board or commission deems necessary, including expenditures at the subobject code level in accordance with the uniform accounting system prescribed by the Department of Financial Services. The board or commission may not amend, modify, increase, or reduce any expenditure at the subobject code level.

(4) The board or commission, as appropriate, may require the supervisor of elections to correct mathematical, mechanical, factual, and clerical errors and errors of form in the proposed budget. At the hearings held pursuant to s. 200.065, the board or commission may amend, modify, increase, or reduce any or all items of expenditure in the proposed budget as submitted under subsections (1) and (2); and, as amended, modified, increased, or reduced, such budget shall be approved by the board or commission, which must provide written notice of its action to specific items amended, modified, increased, or reduced.

(5) The board or commission shall include in the county budget the items of proposed expenditures set forth in the budget which are required by this section to be submitted, after the budget has been reviewed and approved. The board or commission shall include the supervisor of elections’ reserve for contingencies in the general county budget’s reserve for contingencies account.

(6) The supervisor of elections’ reserve for contingencies is governed by the same provisions governing the amount and use of the reserve for contingencies appropriated in the county budget.

(7) The proposed budget shall be submitted to the board of county commissioners or county budget commission pursuant to s. 129.03(2) and included by the board or commission in the general county budget.

(8) The items placed in the budget of the board are subject to the same provisions of law as the county annual budget; however, an amendment to the appropriations of the office of the supervisor of elections may not be made without due notice of the change to the supervisor of elections.

(9) The budget of the supervisor of elections may be increased by the board of county commissioners to cover expenses for emergencies and unanticipated expenses as are recommended and justified by the supervisor of elections.

History.—s. 1, ch. 82-202; s. 2, ch. 83-204; s. 38, ch. 83-217; s. 146, ch. 2003-261; s. 10, ch. 2011-144.



129.202 - Budget of supervisor of elections; matters related to allocation, expenditure, etc., of amounts in budget.

129.202 Budget of supervisor of elections; matters related to allocation, expenditure, etc., of amounts in budget.—

(1)(a) The supervisor of elections shall requisition and the board of county commissioners shall pay that officer, at the first meeting in October of each year, 25 percent of the total amount budgeted for the office and, thereafter on the first of each month, 6.82 percent of the total amount budgeted for the office. However, if there are unusual or unanticipated expenses in any one month, upon notification by the supervisor of elections, the board shall transfer the necessary amount, except that the total amount paid during the year shall not, without appropriate amendments, exceed the total budgeted for the year.

(b) The appropriation shall be transferred into a special account set up in the name of the supervisor of elections, and the clerk of the court acting as the clerk of the board of county commissioners shall draw checks or warrants thereon for payment of all expenses requisitioned by the supervisor of elections. All salaries shall be supported by payrolls, and all expenses paid shall be supported with bills approved by the supervisor of elections. Should the supervisor of elections desire, he or she may have the monthly allocation for the office of the supervisor of elections deposited directly into an official bank or depository trust account for the supervisor of elections and draw his or her own checks thereon for payment of budgeted expenditures authorized by law. All fees, commissions, and other funds collected by the supervisor of elections shall be deposited directly into the supervisor of elections’ special account established under this subsection.

(c) Regardless of whether the supervisor of elections draws checks or warrants for the office of the supervisor of elections or allows the clerk to handle that function, the supervisor of elections may have a revolving petty cash fund established for payment of small cash outlay items by cash, check, or warrant. The revolving petty cash fund shall be reimbursed from time to time upon the presentation of vouchers and receipts substantiating disbursements from the fund.

(d) If the supervisor of elections draws the checks or warrants for the office of the supervisor of elections, he or she shall keep the necessary budget accounts and records and shall charge all paid bills and payrolls to the proper budget accounts. If the clerk draws the checks for the office of the supervisor of elections, this responsibility shall remain with the clerk. A reserve for contingencies, or any part thereof, may be transferred to any of the budget accounts in the discretion of the supervisor of elections.

(e) All expenses incurred in the fiscal year for which the budget is made shall be vouchered and charged to the budget for that year. To carry out the purpose of this budgeting provision, the books may be held open for 30 days after the end of the year.

(f) All unexpended balances at the end of each fiscal year shall be refunded to the board of county commissioners and deposited to the county fund or funds from which payment was originally made.

(2) The independence of the supervisor of elections shall be preserved concerning the purchase of supplies and equipment; the selection of personnel; and the hiring, firing, and setting of salaries of such personnel; however, nothing herein contained shall restrict the operation of any lawfully established county civil service system.

History.—ss. 2, 4, ch. 82-202; s. 39, ch. 83-217; s. 830, ch. 95-147.






Chapter 130 - COUNTY BONDS

130.01 - Purposes for which county bonds may issue.

130.01 Purposes for which county bonds may issue.—Whenever the board of county commissioners of any county shall deem it expedient, or to the best interests of such county, to issue the county bonds of their county, for the purpose of constructing paved, macadamized, or other hard-surfaced highways, or erecting a courthouse or jail, or other public buildings, and funding the outstanding indebtedness of the county, or for any of such purposes, they shall determine by resolution to be entered in their records, what amount of bonds is required for such purpose, the rate of interest to be paid thereon, and the time when the principal and interest of such bonds shall be due and when payable.

History.—s. 1, ch. 2088, 1877; RS 591; s. 1, ch. 4711, 1899; GS 786; RGS 1531; CGL 2309.



130.02 - Commissioners may levy tax.

130.02 Commissioners may levy tax.—When any county bonds shall have been issued by the county commissioners of any county of the state, under authority of law, for the purpose of erecting a courthouse, jail, armory, or other county buildings, it shall be the duty of such county commissioners to levy annually, by tax upon taxable property in the county, a sum sufficient to pay the interest upon the said bonds, and also a sum sufficient to raise the amount annually required as a sinking fund to meet the principal of the bonds, which sinking fund shall be provided for by resolution of the board of county commissioners before the issuing of any of the said bonds.

History.—s. 1, ch. 4286, 1893; GS 787; RGS 1532; CGL 2310.



130.03 - Election required before issuance of bonds.

130.03 Election required before issuance of bonds.—Bonds shall be issued only after the same shall have been approved by the majority of the votes cast in an election in which a majority of the freeholders who are qualified electors residing in such county shall participate, which election shall be called and held, and the result thereof declared and recorded, in the manner prescribed by ss. 100.201-100.221, 100.241, 100.261-100.341, and 100.351, and said election or any subsequent elections for the same purpose shall be subject to all the provisions of chapter 100.

History.—s. 3, ch. 2088, 1877; RS 593; GS 789; RGS 1534; CGL 2312; s. 1, ch. 14715, 1931; CGL 1936 Supp. 457(1); s. 64, ch. 77-175.



130.04 - Sale of bonds.

130.04 Sale of bonds.—In case the issuing of bonds shall be authorized by the result of such election, the county commissioners shall sell the bonds in the manner provided in s. 218.385.

History.—s. 6, ch. 2088, 1877; RS 596; s. 1, ch. 5200, 1903; GS 792; RGS 1537; s. 1, ch. 8551, 1921; CGL 2315; s. 1, ch. 61-113; s. 1, ch. 63-118; s. 9, ch. 2004-305.



130.05 - Security may be required of bidders.

130.05 Security may be required of bidders.—The county commissioners may require of all bidders for said bonds that they give security by bond, running to the county commissioners, with sureties, that the bidder will comply with the terms of the bid, and any bidder whose bid shall be accepted shall, with his or her sureties, be liable to the county for all damages on account of the nonperformance of the terms of his or her bid.

History.—s. 8, ch. 2088, 1877; RS 597; GS 793; RGS 1538; CGL 2316; s. 831, ch. 95-147.



130.06 - Form of bids.

130.06 Form of bids.—All bids for bonds shall specify the amount of bonds bid for, the denomination required and the time when the bidder will comply with his or her bid, and shall also specify whether the bid is in current money or in evidences of indebtedness against the county.

History.—s. 9, ch. 2088, 1877; RS 598; GS 794; RGS 1539; CGL 2317; s. 832, ch. 95-147.



130.07 - Form of bonds.

130.07 Form of bonds.—The county commissioners may prescribe the form and the denominations of the bonds to be issued, and such bonds may be issued with or without interest coupons, as may be deemed expedient.

History.—s. 7, ch. 2088, 1877; RS 599; GS 795; RGS 1540; CGL 2318.



130.08 - Disposition of proceeds.

130.08 Disposition of proceeds.—The proceeds of all bonds sold for money shall be paid over to the county trustees, or to the other officials or boards to whom may have been transferred by law the duties and obligations formerly devolving upon said county trustees, to be distributed by them for the purposes for which such bonds were sold, and for no other purposes.

History.—s. 10, ch. 2088, 1877; RS 600; GS 796; RGS 1541; CGL 2319.



130.09 - Cancellation of exchanged evidences of indebtedness.

130.09 Cancellation of exchanged evidences of indebtedness.—When such bonds shall be sold or exchanged for the evidence of indebtedness of the county, such evidence shall be canceled in such manner that the same cannot again be used, and memorandum of all such evidences of indebtedness shall be made in the minutes of the board, so that the same may be identified. Such canceled vouchers shall be sealed in an enclosure and filed for future reference.

History.—s. 11, ch. 2088, 1877; RS 601; GS 797; RGS 1542; CGL 2320.



130.10 - Tax for interest and sinking fund.

130.10 Tax for interest and sinking fund.—When any county bonds shall have been issued in pursuance of this chapter, the county commissioners shall levy annually by tax upon the taxable property in the county a sum sufficient to pay the interest of said bonds, and also a sum sufficient to meet the amount annually required to be raised as a sinking fund to meet the principal of the bonds, which sinking fund shall be provided for by resolution of the board of county commissioners before the issuing of any of the said bonds.

History.—s. 12, ch. 2088, 1877; RS 602; GS 798; RGS 1543; CGL 2321.



130.11 - Bond trustees.

130.11 Bond trustees.—

(1) Unless otherwise provided by law, when the county commissioners shall have issued bonds, as aforesaid, they shall appoint by resolution of their board, to be recorded in the minutes, a financial committee of three persons, who shall be resident freeholders of the county, to be styled “trustees of county bonds,” who shall each give bond running to the chair of the board of county commissioners and the chair’s successors in office, with sufficient securities, in such sums as may be required by the county commissioners, conditioned that the said trustee shall faithfully discharge the trust confided to him or her, and shall pay over and duly account for all such sums of money as may come into his or her hands by virtue of such trust, which said bonds shall be approved as to the form and the sufficiency of sureties by the board of county commissioners; and the county commissioners may, from time to time, as circumstances may require, demand additional security from any such trustees; or

(2) The commissioners may in like manner appoint a responsible trust company, organized and qualified to do business, under the laws of the state, with its principal place of business in such county, which shall be styled, “trustee for county bonds,” and which shall give bond running to the chair of the board of county commissioners and the chair’s successors in office, with sufficient securities in such sum as may be required by the county commissioners, conditioned that the said trustee shall faithfully discharge the trust confided to it and shall pay over and duly account for all such sums of money as may come into its hands, by virtue of such trust, which said bond shall be approved as to form and the sufficiency of sureties by the county commissioners and the county commissioners may from time to time, as circumstances may require, demand additional security from any such trustee.

(3) The county commissioners may, if they so elect, by resolution recorded in the minutes of said board, waive the requirement of a bond of such trust company, when appointed trustee of county bonds, and take and accept in lieu thereof a bond in the usual form conditioned upon the proper accounting for all moneys deposited in said trust company and the moneys received by said trust company as trustee of county bonds shall be held by it as money deposited in any other county depository and the bond required of it as such depository shall secure the proper accounting for said moneys, which bond shall be approved by the board of county commissioners as to form, amount and sufficiency of sureties.

History.—s. 13, ch. 2088, 1877; RS 603; GS 799; s. 1, ch. 7337, 1917; RGS 1544; s. 1, ch. 12425, 1927; CGL 2322; s. 7, ch. 22858, 1945; s. 833, ch. 95-147.



130.12 - Collector to pay taxes to trustees or other officials or boards.

130.12 Collector to pay taxes to trustees or other officials or boards.—All money collected to pay the interest, or for a sinking fund of said bonded debt, shall be paid over by the tax collector, or person receiving the same on account of taxes collected or property sold therefor, to the said trustees, or to the other officials or boards to whom may have been transferred by law the duties and obligations formerly devolving upon said trustees, and the said trustees, or the said other officials or boards to whom may have been transferred by law the duties and obligations formerly devolving upon said trustees, are required to pay out of the moneys so received the interest of said county bonds, and to invest the residue in the bonds aforesaid, or if the said bonds cannot be had at par or at such premium as to said trustees or to the said other officials or boards to whom may have been transferred by law the duties and obligations formerly devolving upon said trustees, may seem reasonable and just, then such residue may be invested in United States, state, county or municipal bonds bearing interest; or in the event such bonds cannot be acquired to advantage, such funds shall be deposited in the savings department of national banks or state banks of the state, or savings banks organized and existing under the laws of this state, at the prevailing rate of interest, to be held as an accumulating fund for the ultimate redemption of said county bonds.

History.—s. 14, ch. 2088, 1877; RS 604; GS 800; s. 1, ch. 6473, 1913; RGS 1545; CGL 2323.



130.13 - Annual report of trustees.

130.13 Annual report of trustees.—The said trustees shall annually on such day as may be required by the board of county commissioners render a report to the said board, in which they shall state the amounts of money received and for what purposes and from what sources, severally, and when received, and where and how the same has been invested, and enumerating the kind and amount of securities held therefor, describing the same separately, and such other matters as may be required by the board in order to have a full understanding; which said report shall be published at length by order of the board.

History.—s. 15, ch. 2088, 1877; RS 605; GS 801; RGS 1546; CGL 2324.



130.14 - Resignation and removal of trustees.

130.14 Resignation and removal of trustees.—The said trustees, or either of them, may resign at any time by a communication in writing to the board of county commissioners, and any number of said trustees may be removed for cause by the judge of the circuit court of the circuit in which the county is situated, upon petition signed by any bondholder or taxpayer, setting forth the cause of complaint; but no trustee shall be removed without notice, and an opportunity to be publicly heard, unless it appears that the accused trustee has absented himself or herself so that notice could not be served.

History.—s. 16, ch. 2088, 1877; RS 606; GS 802; RGS 1547; CGL 2325; s. 834, ch. 95-147.



130.15 - Filling of vacancies in board of trustees.

130.15 Filling of vacancies in board of trustees.—In all cases where vacancies shall occur, they shall be filled by nomination by the trustees, and the confirmation by the board of county commissioners; and in case the said trustees do not, within 15 days after written notice of the existence of such vacancy, nominate a suitable person to fill such vacancy, the board of county commissioners shall nominate a suitable person to fill such vacancy, whose nomination shall be confirmed by an order of the circuit court, and the person so appointed as trustee shall give security as hereinbefore provided.

History.—s. 17, ch. 2088, 1877; RS 607; GS 803; RGS 1548; CGL 2326.



130.16 - Compensation of trustees.

130.16 Compensation of trustees.—The said trustees shall have such compensation for their services as follows: For receiving the first $10,000, 1.5 percent; for all over $10,000, 0.5 percent; for disbursements, the same as allowed for receiving, to be paid out of the county treasury.

History.—s. 18, ch. 2088, 1877; RS 608; GS 804; RGS 1549; CGL 2327.



130.17 - Building bridges over navigable streams; determination of amount of bonds required.

130.17 Building bridges over navigable streams; determination of amount of bonds required.—Whenever a majority of the members of any board of county commissioners, in either of the counties of the state, shall vote to acquire any property, or right, or to double-deck, or parallel, or build any bridge, authorized in the transportation code; or when a petition signed by 10 percent of the duly qualified electors of any county is presented to the board of county commissioners of such county and praying any bridge be acquired, or double-decked or built, authorized by the transportation code, then such board of county commissioners shall immediately employ thoroughly competent and reliable experts who shall perform such service and give such information as required and shall be paid for such service out of the general revenue fund of such county; and such board of county commissioners shall then promptly determine the amount of county bonds required for such purposes, the rate of interest to be paid thereon, and the time when the principal and interest of such bonds shall become due and where payable.

History.—s. 3, ch. 6536, 1913; RGS 1553; CGL 2347; ss. 2, 3, ch. 73-59.



130.18 - Calling and conduct of election for bonds to build bridges over navigable streams.

130.18 Calling and conduct of election for bonds to build bridges over navigable streams.—Bonds shall be issued only after the same shall have been approved by the majority of the votes cast in an election in which a majority of the freeholders who are qualified electors residing in such county shall participate, which election shall be called and held, and the result thereof declared and recorded, in the manner prescribed by ss. 100.201-100.221, 100.241, 100.261-100.341, and 100.351, and said election or any subsequent elections for the same purpose shall be subject to all the provisions of chapter 100.

History.—s. 4, ch. 6536, 1913; RGS 1554; CGL 2348; s. 1, ch. 14715, 1931; CGL 1936 Supp. 457(1); s. 64, ch. 77-175.



130.19 - Result of election; issuance and sale of bonds.

130.19 Result of election; issuance and sale of bonds.—If the election shall result “FOR BONDS” then the board of county commissioners of such county shall forthwith proceed and provide for the payment of the interest and principal of such bonds, and for the issuance, sale, disposition thereof, expenditure of proceeds realized therefrom, and for trustees therefor unless otherwise provided by law, as provided by ss. 130.03-130.16.

History.—s. 5, ch. 6536, 1913; RGS 1555; CGL 2349.



130.20 - Time warrants in newly created counties.

130.20 Time warrants in newly created counties.—The board of county commissioners of any newly created county may, at any time within 6 months after the date at which the law creating the county shall become effective, issue interest-bearing time warrants in an aggregate sum not exceeding the amount of one half of 1 percent of the total tax assessed valuation of such county; provided, that where such time warrants shall come within the purview of s. 12, Art. VII of the State Constitution, the said time warrants shall be issued only after the same shall have been approved by the majority of the votes cast in an election in which a majority of the owners of freeholds not wholly exempt from taxation who are qualified electors residing in such county, shall participate, which said election shall be called and held, and the result thereof declared and recorded, in the manner prescribed by chapter 102, and said election shall be subject to all the provisions of said chapter.

History.—s. 1, ch. 8518, 1921; CGL 2350; s. 1, ch. 14715, 1931; CGL 1936 Supp. 457(1); s. 15, ch. 69-216.



130.21 - Time warrants in newly created counties; interest and date of maturity.

130.21 Time warrants in newly created counties; interest and date of maturity.—Such warrants shall bear interest at the rate of 6 percent per annum, payable annually, and shall mature on or before a date 5 years after the date of the issue of such warrants.

History.—s. 2, ch. 8518, 1921; CGL 2351.



130.22 - Time warrants in newly created counties; distribution and use of proceeds.

130.22 Time warrants in newly created counties; distribution and use of proceeds.—The proceeds derived from the sale of such warrants shall be distributed by the board of county commissioners between the several funds of the county in such proportion as the county commissioners may deem expedient, and shall be used to pay the current expenses of the county, which are proper to be paid from such funds.

History.—s. 3, ch. 8518, 1921; CGL 2352.



130.23 - Time warrants in newly created counties; payment of interest and creation of sinking fund.

130.23 Time warrants in newly created counties; payment of interest and creation of sinking fund.—The board of county commissioners of each county issuing such interest-bearing time warrants may pay from the general revenue fund of such county each year the accrued interest on such interest-bearing time warrants to the holders thereof, and they shall set aside from the general revenue fund of such county such sum each year as a sinking fund, which together with accrued interest thereon will be sufficient to pay at least one-fifth of the amount due and required to pay off the said warrants at the end of the said 5-year period, thereby creating a sinking fund during the said period of 5 years sufficient to pay off the entire obligation at the end of the said 5-year period.

History.—s. 4, ch. 8518, 1921; CGL 2353.



130.24 - Obligations valid when signed by officers who retire before delivery.

130.24 Obligations valid when signed by officers who retire before delivery.—All bonds, notes, coupons or other obligations, signed by the duly authorized officers of any county, municipality, political subdivision or any public body, board or agency of the state, shall be valid and binding obligations, although before the date of delivery, the persons signing such bonds, notes, coupons or other obligations shall have ceased to be officers of the county, municipality, political subdivision, public body, board or agency issuing the same.

History.—s. 1, ch. 8552, 1921; CGL 2354.






Chapter 132 - GENERAL REFUNDING LAW

132.01 - How chapter may be cited.

132.01 How chapter may be cited.—This chapter may be cited as the “General Refunding Law.”

History.—s. 1, ch. 15772, 1931; CGL 1936 Supp. 2383(1).



132.02 - Taxing units may refund obligations.

132.02 Taxing units may refund obligations.—

(1) Each county, municipality, school district, or other taxing district in this state, herein sometimes called a unit, may issue, pursuant to a resolution or resolutions of the governing body thereof (meaning thereby the board or body vested with the power of determining the amount of tax levies required for taxing the taxable property of such unit for the purpose of such unit) and either with or without the approval of such bonds at an election, except as may be required by the Constitution of the state, bonds of such unit for the purpose of refunding any or all bonds, coupons, or interest on any such bonds, now or hereafter outstanding, or any other funded debt, all of which are herein referred to as bonds, whether such unit created such indebtedness or has assumed, or may become liable therefor.

(2) In the event any such unit having outstanding bonded or other funded debt shall have been, or shall hereafter be, abolished otherwise than by annexation to, or consolidation with, a like political subdivision or district, the territory within such unit shall be deemed to be a taxing district within the meaning of this chapter, and the board of county commissioners of the county wherein such abolished unit, or any part thereof, is situate, or the governmental authority having power or authority to levy a tax for the retirement of the indebtedness to be refunded, shall be the governing body thereof, and may issue refunding bonds in behalf of such unit for the purpose of refunding its outstanding indebtedness, and may provide for the annual levy of ad valorem taxes without limitation as to rate or amount fully sufficient to pay principal of and interest on such refunding bonds, the tax to be levied on the same property which would have been taxable for payment of the outstanding indebtedness had such taxing unit not been abolished or dissolved.

(3) If the territory of such abolished unit lies in more than one county, the territory in each county shall be deemed to be a taxing district in such county and the board of county commissioners of each county within which any of such territory is situate, or the governmental authority having power or authority to levy a tax for the retirement of the indebtedness to be refunded, may issue refunding bonds as herein provided for the purpose of refunding such portion of the indebtedness of the abolished unit as shall be chargeable against the territory in said county; provided, however, that nothing in this section shall affect or limit the powers of the State Board of Administration in the issuance of refunding bonds under s. 16, Art. IX of the State Constitution of 1885 as adopted by the 1968 revised constitution or under s. 9, Art. XII of said revision.

History.—s. 2, ch. 15772, 1931; CGL 1936 Supp. 2383(2); s. 1, ch. 22001, 1943; s. 18, ch. 69-216; s. 10, ch. 2004-305.



132.03 - Interest; maturity; payment; right to redeem in advance.

132.03 Interest; maturity; payment; right to redeem in advance.—Such resolution or resolutions shall determine the rate or rates of interest to be paid, not exceeding 7.5 percent per annum, payable annually or at shorter intervals, and the maturity or maturities of the bonds which shall be at a time or times not exceeding 60 years from the date of the bonds (except that in the issuance of bonds of taxing districts where the maturities are fixed under the Constitution, then such maturities shall be in accordance with the maturities fixed in the constitutional provision), as well as determine the medium of payment and the place or places in Florida or any other state at which the principal and interest shall be payable. In the discretion of the governing body the right to redeem all or any of the bonds at par before maturity may be reserved upon terms and conditions to be fixed by resolution.

History.—s. 3, ch. 15772, 1931; CGL 1936 Supp. 2383(3); s. 2, ch. 73-302.



132.04 - Redemption before maturity.

132.04 Redemption before maturity.—Any such unit may obligate itself to redeem any or all of the refunding bonds before maturity on such terms and conditions as the resolution authorizing such bonds may determine. Bonds subject to redemption shall state the manner of giving notice of intention to redeem (which may be by publication without actual notice), and when such notice has been given such bonds shall not bear interest after the date fixed in such notice of redemption, nor shall coupons maturing thereafter be valid; provided that adequate funds for their redemption shall have been provided and set aside by such unit.

History.—s. 4, ch. 15772, 1931; CGL 1936 Supp. 2383(4).



132.05 - Form; execution; delivery.

132.05 Form; execution; delivery.—The refunding bonds herein provided for may be issued in registered form, or may be coupon bonds with the privilege of registration either as to principal only or as to both principal and interest, and shall be executed in the manner and by the officials provided in the resolution authorizing same. Except one signature on each bond, the signatures on the bonds and coupons may be facsimile signatures. Bonds and coupons duly executed by officials then in office may be negotiated and delivered after such officials have ceased to hold such office. The authentication or certificate of a registrar may be required on the bonds.

History.—s. 5, ch. 15772, 1931; CGL 1936 Supp. 2383(5).



132.06 - Separate series of bonds; rates of interest.

132.06 Separate series of bonds; rates of interest.—One resolution may provide for several separate series of refunding bonds. Each of such series and separate bonds of the same series may have different terms and provisions from the others. The same bonds may bear different rates of interest at different times. Bonds issued for the purpose of refunding accrued interest may be non-interest-bearing or may bear a lower rate than other bonds of the same series as may be provided in the resolution.

History.—s. 6, ch. 15772, 1931; CGL 1936 Supp. 2383(6).



132.07 - Maturity date.

132.07 Maturity date.—Such resolution may provide that all or any part of the bonds issued thereunder shall mature in annual installments beginning at such time after date and running to such time, not longer than 60 years after date as said resolution may provide.

History.—s. 7, ch. 15772, 1931; CGL 1936 Supp. 2383(7).



132.08 - Exchange of bonds.

132.08 Exchange of bonds.—Bonds issued under this chapter may be exchanged for not less than an equal principal amount and accrued interest of indebtedness to be retired thereby, including indebtedness not yet due, if the same be then redeemable or if the holders thereof be willing to surrender the same for retirement, but otherwise shall be sold and the proceeds thereof shall be applied to the payment of such indebtedness and accrued interest due or redeemable which may be so surrendered.

History.—s. 8, ch. 15772, 1931; CGL 1936 Supp. 2383(8).



132.09 - Sale of bonds.

132.09 Sale of bonds.—When sold, the refunding bonds (except as otherwise expressly provided) shall be sold in the manner provided in s. 218.385.

History.—s. 9, ch. 15772, 1931; CGL 1936 Supp. 2383(9); s. 11, ch. 2004-305.



132.11 - Amount of refunding bonds to be sold.

132.11 Amount of refunding bonds to be sold.—In case of refunding bonds which are not exchanged for bonds outstanding but are sold, only such amount thereof shall be delivered as is necessary to provide for the payment of matured bonds and legally accrued interest and of such unmatured bonds as the holders thereof have agreed in writing to surrender upon payment of a sum not exceeding par and legally accrued interest.

History.—s. 11, ch. 15772, 1931; CGL 1936 Supp. 2383(11).



132.12 - Exchange without notice.

132.12 Exchange without notice.—In the case of refunding bonds which are exchanged for bonds outstanding and are not sold, such exchange may be made by the unit without the requirement of the publication of any notice thereof.

History.—s. 12, ch. 15772, 1931; CGL 1936 Supp. 2383(12).



132.13 - Delivery of bonds sold.

132.13 Delivery of bonds sold.—In case of refunding bonds which are not exchanged for bonds outstanding but are sold, they shall not be delivered until payment in full has been received therefor. Pursuant to agreement between unit and purchaser made either before or after the sale of the bonds, the bonds may be delivered in deferred installments and the total purchase price shall be divided and paid on the installments as may be agreed, but delivery shall not be deferred more than 1 year after the sale.

History.—s. 13, ch. 15772, 1931; CGL 1936 Supp. 2383(13).



132.14 - Exchange in lieu of sale.

132.14 Exchange in lieu of sale.—As hereinbefore provided the refunding bonds instead of being sold may be exchanged for bonds or for interest on bonds or interest on overdue interest on bonds to refund which they are issued. The principal and accrued interest of the refunding bonds shall not exceed the amount of the obligations refunded.

History.—s. 14, ch. 15772, 1931; CGL 1936 Supp. 2383(14).



132.15 - Provision for conditional increase of rate of interest.

132.15 Provision for conditional increase of rate of interest.—If the refunding bonds bear a lower rate of interest than the bonds for which they are exchanged, either the resolution authorizing the bonds or the refunding bonds themselves may provide that the refunding bonds shall bear the lower rate of interest only so long as the unit shall not be in default of any agreement or obligations to the holders and that after any such default, or at the option of the holders after any such default, the refunding bonds shall bear the same rate of interest as the bonds for which they were exchanged. The unit may impose limitations on the right to exercise such option, and may provide that the option may only be exercised after a period of default, or by the holders of a certain amount or proportion of bonds, all as provided in the said resolution or in the refunding bonds, and if the right to the higher interest accrues may agree to substitute new bonds and coupons bearing such higher interest.

History.—s. 15, ch. 15772, 1931; CGL 1936 Supp. 2383(15).



132.16 - Sinking fund.

132.16 Sinking fund.—The resolution authorizing the refunding bonds may contain an agreement on the part of the unit to provide a sinking fund for such bonds, and said resolution may provide for payments of such sinking fund, the investment thereof, the administration thereof, and the application thereof to the payment, purchase and redemption of the refunding bonds.

History.—s. 16, ch. 15772, 1931; CGL 1936 Supp. 2383(16).



132.17 - Pledge of anticipated revenues.

132.17 Pledge of anticipated revenues.—The resolution authorizing refunding bonds may assign, pledge, or set aside as a trust for the payment of principal or interest of refunding bonds or for a sinking fund for the bonds, subject to prior liens or contract obligations, and on, or subject to, such terms and conditions as may be stated, any unpaid taxes or assessments whether due or to grow due, and any revenues due or to grow due, or proceeds of sale of improvements or properties of the unit. The resolution authorizing the bonds may contain agreement to collect and pay over the moneys derived from such source.

History.—s. 17, ch. 15772, 1931; CGL 1936 Supp. 2383(17).



132.18 - Pledge of fixed portion of revenues.

132.18 Pledge of fixed portion of revenues.—The resolution authorizing the refunding bonds may pledge to the payment of principal and interest of such refunding bonds or to a sinking fund for the bonds, a fixed proportion, or a proportion to be determined from time to time as provided in said resolution, of the moneys from time to time collected either by taxation of any kind, whether upon real or personal property, or collected from other revenues or receipts of the unit, and such resolution may provide that the said fixed proportion or the proportions so determined out of each dollar collected by the unit shall be applied to the payment of the principal or interest of the refunding bonds, or be paid into or set aside as a sinking fund for the bonds.

History.—s. 18, ch. 15772, 1931; CGL 1936 Supp. 2383(18).



132.19 - Priority of payment of refunding bonds.

132.19 Priority of payment of refunding bonds.—The resolution authorizing the bonds may provide that the unit shall first set aside out of the tax collections the amount required in any year for the payment of principal and interest of refunding bonds and for the sinking fund for the bonds, before any tax collections shall be set aside or applied to the payment of any bonds of the unit that may thereafter be issued, except bonds thereafter issued to pay or refund bonds then outstanding.

History.—s. 19, ch. 15772, 1931; CGL 1936 Supp. 2383(19).



132.20 - Proportionate taxes for sinking fund.

132.20 Proportionate taxes for sinking fund.—The resolution authorizing the refunding bonds may provide that in addition to all other amounts to be paid into a sinking fund for such bonds, such sums shall be levied, assessed and collected for such sinking funds as bear a stated proportion of taxes of any kind which are imposed or collected for all purposes other than the payment of refunding bonds issued pursuant to this chapter, so that for every dollar of tax imposed or collected for all such purposes a stated amount shall be imposed for the said sinking fund.

History.—s. 20, ch. 15772, 1931; CGL 1936 Supp. 2383(20).



132.21 - Pledge of special assessments.

132.21 Pledge of special assessments.—In the discretion of the governing board there may be pledged to the payment of any or all such bonds the collections or proceeds of any or all uncollected special assessments, subject, however, to any other outstanding pledge of such assessment previously made.

History.—s. 21, ch. 15772, 1931; CGL 1936 Supp. 2383(21).



132.22 - Levy of ad valorem tax for payment of bonds.

132.22 Levy of ad valorem tax for payment of bonds.—

(1) In each year while any of the bonds shall be outstanding there shall be levied by or under the authority of the governing board upon all taxable property in the unit, an ad valorem tax sufficient to pay the interest and principal of such refunding bonds and any sinking funds which may be provided for by the bonds, or by the proceedings authorizing the sale, provided, however, that when there shall be in any fund or funds provided for such bonds, interest and sinking fund, an amount exceeding the amount at that time required for such fund or funds, the ad valorem tax required by this section for the current year may be reduced in the amount of such excess.

(2) It is expressly provided that in the case of taxing districts where bonds have been issued and are outstanding, which bonds are payable exclusively out of special assessments levied for the payment of such bonds, that no authority to levy an ad valorem tax upon the property of such taxing district shall be conferred or exist under this chapter, unless the same shall be duly authorized or approved by the affirmative vote of a majority of the taxpayers who are the owners of freeholds in said unit not wholly exempt from taxation voting at an election called and held under the provisions of law relating to the issuance of bonds under s. 12, Art. VII of the State Constitution and such election shall be called within 60 days after the governing body of such taxing district shall receive a petition requesting the same signed by a number of owners of freeholds not wholly exempt from taxation equal to 25 percent of the qualified electors who are owners of such freeholds residing in such district and by the holder or holders of a majority in amount of the bonds or outstanding indebtedness to be refunded, but nothing in this chapter shall preclude the issuance of refunding bonds under this chapter when such refunding bonds are issued and are provided to be supported by the proceeds of special assessments of the same kind and character as were provided for the issue which is refunded.

History.—s. 22, ch. 15772, 1931; CGL 1936 Supp. 2383(22); s. 15, ch. 69-216.



132.23 - Tax by municipalities; bonds to constitute general obligations; debt limit inapplicable.

132.23 Tax by municipalities; bonds to constitute general obligations; debt limit inapplicable.—

(1) In case of refunding bonds issued by municipalities it shall be the duty of the governing board of the municipality charged by law with determining and fixing the amount of general property taxes for any fiscal year of the municipality, to ascertain the amount of:

(a) Principal and interest of refunding bonds due in such year for which moneys are not in hand.

(b) Principal and interest of refunding bonds due prior to such year and which are then or will be in default in such year, together with interest thereon.

(c) Sinking fund payments due in such year or due prior to such year and which are then or will be in default in such year.

(d) Such additional sum as may be necessary to make up for the estimated failure to collect taxes in such year.

(2) The said governing body of the municipality shall determine and fix the total of said sums as the amount to be raised by tax in addition to all other taxes for said fiscal year. The said amount shall thereupon be apportioned against, and levied and assessed on, all property subject to taxation in the manner provided by law, for taxes for other purposes in the municipalities and shall be collected and applied to such purpose by the official of the municipality charged by law with duty of apportioning, levying, assessing, collecting and applying taxes for other purposes.

(3) The refunding bonds issued in pursuance of this chapter by municipalities shall be general and unlimited obligations of the municipalities and the full faith and credit of the municipality is hereby irrevocably pledged for their payment. The municipality and each and every official and governing board thereof shall levy, assess, apportion and collect on and from all taxable real and personal property in the municipality such taxes as shall be sufficient to pay the interest and principal of the refunding bonds as they become due and payable.

(4) No other section of this chapter or of any other law, or of any agreement or resolution made by the municipality shall be construed to limit or restrict the powers or obligations of the municipality under this chapter and the provisions of any resolution of the municipality made pursuant to this chapter shall be construed as supplemental hereto for the greater protection of the refunding bonds, and shall not be construed as limiting or restricting the application of this section.

(5) All refunding bonds issued pursuant to the provisions of this chapter shall not be subject to any limitation or indebtedness prescribed by any statutes, charter or other special act relating to the municipality.

History.—s. 23, ch. 15772, 1931; CGL 1936 Supp. 2383(23).



132.24 - Elections, notice, etc.

132.24 Elections, notice, etc.—Any election which may be held to determine whether any such refunding bonds shall be issued, if required by the Constitution of the state, shall be called, noticed and conducted, and the result thereof determined and declared as shall have been or may be required by law for the issuance of any bonds of the unit proposing to issue the bonds herein authorized; but if an election be not required by the Constitution and nevertheless be held, it may be called, noticed and conducted, and the result thereof determined and declared, in such manner as the governing body may provide by resolution. It shall not be necessary to hold any election for the issuance of any refunding bond, except in those cases in which an election is required by the Constitution of the state.

History.—s. 24, ch. 15772, 1931; CGL 1936 Supp. 2383(24).



132.25 - Creation and maintenance of sinking fund.

132.25 Creation and maintenance of sinking fund.—The governing authority of any unit in contracting for the sale of any bonds may provide for the creation and maintenance of the necessary sinking fund out of proceeds of sales of lands, and levy of taxes, and proceeds of mortgages.

History.—s. 25, ch. 15772, 1931; CGL 1936 Supp. 2383(25).



132.26 - Chapter supplemental and additional.

132.26 Chapter supplemental and additional.—This chapter is intended as a supplemental and additional grant of power to each and all the various units of the state as hereinabove defined and shall apply as well to all municipalities whether heretofore or hereafter incorporated either under general or special act, and shall not supplant or repeal any existing powers for the issuance of funding or refunding bonds or any provisions of law of bonds issued under such powers, or for the custody of moneys provided for such payment, but shall nevertheless repeal all laws and parts of laws, general or special, so far as the same may be inconsistent with the complete exercise of any and all powers herein granted or may deny the right to exercise any power herein granted as to the levy of taxes upon all taxable property of such unit or as to the custody of moneys provided for the payment of bonds or as to any other thing.

History.—s. 26, ch. 15772, 1931; CGL 1936 Supp. 2383(26).



132.27 - Chapter complete within itself.

132.27 Chapter complete within itself.—This chapter constitutes full authority for the things herein authorized, and no proceedings, publications, notices, consents or approval shall be required for the doing of the things herein authorized except as are herein prescribed and required. This chapter shall be deemed complete within itself, except insofar as other laws are specifically made applicable, nor shall powers hereby granted be restricted or limited by any other law.

History.—s. 27, ch. 15772, 1931; CGL 1936 Supp. 2383(27).



132.28 - Chapter applicable to school districts.

132.28 Chapter applicable to school districts.—In the event that any school district shall be authorized by the Constitution and laws of this state to legally issue refunding bonds the provisions of this chapter shall be deemed to apply to such school district.

History.—s. 29, ch. 15772, 1931; CGL 1936 Supp. 2383(28).



132.29 - Validation.

132.29 Validation.—Refunding bonds provided to be issued under this chapter shall be subject to validation and judicial proceedings in like manner and with like force and effect as bonds generally are provided to be validated by judicial proceedings under the laws of this state.

History.—s. 30, ch. 15772, 1931; CGL 1936 Supp. 2383(29).



132.30 - Chapter applicable to all taxing districts.

132.30 Chapter applicable to all taxing districts.—This chapter shall apply to taxing districts of every character and description provided for under the general or special laws of this state, whether consisting of portions of a county or of territory located in more than one county.

History.—s. 31, ch. 15772, 1931; CGL 1936 Supp. 2383(30).



132.31 - No other proceedings required.

132.31 No other proceedings required.—No proceedings shall be required to be taken as to the issuance of any refunding bonds under this chapter except those prescribed by this chapter, any provisions of any other laws, general or special, to the contrary notwithstanding.

History.—s. 33, ch. 15772, 1931; CGL 1936 Supp. 2383(32).



132.32 - Replacement of bonds.

132.32 Replacement of bonds.—In case any coupon bonds and the coupons thereunto appertaining, or any registered bonds, shall become mutilated or be destroyed, a new bond shall be prepared at the expense of the applicant, and be executed and delivered, of like tenor, amount, date and series in exchange and substitution for the mutilated or destroyed bond or coupons. In case of destruction the applicant for a substituted bond shall furnish to the unit satisfactory evidence of its destruction and shall also give such security and indemnity as may be required for it.

History.—s. 34, ch. 15772, 1931; CGL 1936 Supp. 2383(33).



132.33 - Short title.

132.33 Short title.—Sections 132.33-132.47 may be cited as the “Advance Refunding Law.”

History.—s. 1, ch. 86-181.



132.34 - Definitions.

132.34 Definitions.—Unless the context clearly indicates a different meaning, as used in ss. 132.33-132.47, the term:

(1) “Average remaining term” means, with respect to any general obligation bonds to be refunded, the product obtained by multiplying the principal amount of such bonds maturing or subject to sinking fund installments in each bond year during the remaining term of such bonds by the number of bond years from the refunding date to each such maturity or sinking fund installment, and dividing the sum of the amounts thus obtained by the aggregate principal amount of such general obligation bonds to be refunded.

(2) “Average term” means, with respect to any issue of general obligation refunding bonds, the product obtained by multiplying the principal amount of such general obligation refunding bonds maturing or subject to sinking fund installments in each bond year by the term of such general obligation refunding bonds, and dividing the sum of the amounts thus obtained by the aggregate principal amount of such issue of general obligation refunding bonds.

(3) “Bonds” includes bonds, debentures, notes, certificates of indebtedness, mortgage certificates, or other obligations or evidence of indebtedness of any type or character.

(4) “Bond year” means the 1-year period commencing on the date of issuance of any bonds and each 1-year period subsequent thereto.

(5) “Effective interest rate,” with respect to any issue of general obligation bonds or general obligation refunding bonds, means that rate which is equal to the internal rate of return, compounded at the same frequency as moneys are actually paid to bond owners, which equates all future debt service payments to the net proceeds realized by the unit from the issuance of general obligation bonds or general obligation refunding bonds.

(6) “Escrow agent” means the department of any bank or trust company, within or without the state, appointed by the governing body of the unit to hold and invest the proceeds of refunding bonds issued pursuant to s. 132.35.

(7) “Escrow agreement” means an agreement entered into pursuant to s. 132.41 by and between a unit, as defined in s. 132.02, and the escrow agent.

(8) “General obligation bonds” means any bonds which are secured by, or provide for their payment by, the pledge, in addition to those special taxes levied for their discharge and such other sources as may be provided for their payment or pledged as security under the ordinance or resolution authorizing their issuance, of the full faith and credit and taxing power of the county or municipality issuing such bonds and for the payment of which recourse may be had against the general fund of such county or municipality.

(9) “General obligation refunding bonds” means general obligation bonds issued pursuant to s. 132.35 for the purpose of refunding or refinancing all or part of a prior issue or multiple issues of general obligation bonds or general obligation refunding bonds.

(10) “Governing body” means the board or body of a unit vested with the power of determining the amount of the tax levies required for taxing the taxable property of such unit for the purpose of such unit.

(11) “Internal rate of return” means the rate which, when applied to a series of interest and principal payments due at different dates, will result in the determination of a present value which precisely equals the amount received at the time at which bonds are issued.

(12) “Issue” means any bonds which are issued at substantially the same time, are sold pursuant to a common plan of financing, and will be paid out of substantially the same source of funds or will have substantially the same claim to be paid out of substantially the same source of funds.

(13) “Maturity” means the date upon which any general obligation bond or general obligation refunding bond becomes due and payable to the owner thereof.

(14) “Net average interest cost rate” means:

(a) With respect to any general obligation bonds to be refunded, a fraction the numerator of which is the gross amount of interest to be paid from the refunding date through the remaining term of such bonds plus the original issue adjustment, and the denominator of which is the average remaining term of such general obligation bonds multiplied by the aggregate principal amount of such general obligation bonds outstanding on the refunding date; and

(b) With respect to any general obligation refunding bonds, a fraction the numerator of which is the gross amount of interest to be paid during the term of such refunding bonds plus the amount of any discount or minus the amount of any premium paid at the time of sale thereof, and the denominator of which is the average term of the issue of such general obligation refunding bonds multiplied by the aggregate principal amount thereof issued on the refunding date.

(15) “Net proceeds” means the total proceeds of any general obligation refunding bonds issued pursuant to s. 132.35, plus any premium received upon the sale of such general obligation refunding bonds, less the underwriter’s discount and all other management fees, costs, expenses, charges, and sales commissions associated with the issuance of such refunding bonds, including, but not limited to, any refunding expenses.

(16) “Original issue adjustment” means the product obtained by multiplying the amount of discount paid or the negative of the amount of premium received on the general obligation bonds to be refunded at the time of their issuance by a fraction, the numerator of which is the aggregate principal amount of general obligation bonds to be refunded on the refunding date and the denominator of which is the aggregate principal amount of the general obligation bonds originally issued, of which the general obligation bonds to be refunded are a part.

(17) “Present value” means the amount computed by discounting the principal and interest payments on both the general obligation refunding bonds and the general obligation bonds to be refunded from the respective maturities, or sinking fund installment dates, thereof to the date of issue of such bonds at a rate equal to the effective interest rate of the refunding bonds.

(18) “Refunding date” means the first date on which interest accrues on any refunding bonds.

(19) “Refunding expenses” means the costs and expenses incidental to the issuance of general obligation refunding bonds, including, but not limited to, the costs and expenses of developing the refunding financial plan; credit enhancement costs and expenses; fees and expenses of consultants, advisers, and counsel; costs and expenses of printing disclosure documents and bonds; initial fees of the escrow agent, payment agent, and bond registrar; and the costs and fees of performing the terms and conditions of the escrow agreement.

(20) “Refunding financial plan” means the financial plan for a refunding as set forth in the refunding bond resolution relating thereto.

(21) “Refunding bond resolution” means a resolution or ordinance authorizing the issuance of refunding bonds adopted pursuant to s. 132.36.

(22) “Remaining term” means, with respect to any general obligation bonds to be refunded, the number of bond years from the refunding date to and including the earlier of the maturity or the sinking fund installment date of such bonds to be refunded.

(23) “Sinking fund installment” means the amount of term bonds subject to mandatory redemption in any bond year prior to the maturity of such term bonds.

(24) “Term” means the number of bond years from the date of issuance of any bond to the date of its maturity, or date of earlier mandatory redemption for a sinking fund installment.

(25) “Term bonds” means bonds maturing in a single bond year which are subject to sinking fund installments prior to their stated maturity.

(26) “Unit” means a county, city, town, special road and bridge district, special tax school district, and any other taxing district in the state.

History.—s. 1, ch. 86-181; s. 26, ch. 91-45; s. 74, ch. 92-279; s. 55, ch. 92-326.



132.35 - Authorization to issue general obligation refunding bonds.

132.35 Authorization to issue general obligation refunding bonds.—

(1) In the manner and subject to the limitations and conditions set forth in this section, a unit may issue serial bonds, term bonds, or both, without approval of the electors, to refund all or any portion of an issue or multiple issues of outstanding general obligation serial bonds, term bonds, or both, issued and outstanding. The principal amount of general obligation refunding bonds shall not exceed an amount sufficient to pay the sum of:

(a) The principal amount of the general obligation bonds to be refunded which are outstanding as of the date of issue of the general obligation refunding bonds;

(b) The aggregate amount of unmatured interest payable on the general obligation bonds to be refunded to and including either the date or dates such bonds mature or, if such general obligation bonds are to be called for redemption prior to their maturities, the date or dates set for such redemption in accordance with the refunding financial plan;

(c) Redemption premiums, if any, payable on the general obligation bonds to be refunded as of such redemption date or dates; and

(d) The refunding expenses.

(2) General obligation refunding bonds issued pursuant to this section may be issued at a higher or lower rate of interest than the general obligation bonds to be refunded and may be in a greater or lesser principal amount than the general obligation bonds to be refunded, but shall be issued only in the event that:

(a) The sum of the present value of the total payments of both principal and interest to become due on the general obligation refunding bonds, excluding all such principal and interest payments as, in accordance with the refunding financial plan, will be made from the principal of and the interest on moneys held in escrow by the escrow agent under the escrow agreement, and the present value of refunding expenses not paid from the net proceeds of the general obligation refunding bonds, shall be less than the present value of the principal and interest payments to become due at their stated maturities, or earlier mandatory redemption dates, on the principal amount of general obligation bonds to be refunded which are outstanding as of the date of issue of the general obligation refunding bonds; and

(b) The general obligation refunding bonds are issued at a lower net average interest cost rate than the general obligation bonds to be refunded.

(3) General obligation refunding bonds issued pursuant to this section may be issued at any time subsequent to the date of issuance of the general obligation bonds to be refunded.

(4) General obligation refunding bonds issued pursuant to this section shall mature not later than 40 years from the date of issuance of the general obligation bonds to be refunded and may finally mature at a date later than the final maturity of the general obligation bonds to be refunded; however, any general obligation refunding bonds issued to refund a prior series of general obligation refunding bonds shall mature not later than 40 years after the date of issuance of the first general obligation bonds refunded by such prior or any further prior general obligation refunding bonds.

(5) The first installment of principal of each series of general obligation refunding bonds shall mature, or be subject to mandatory redemption, not later than the date of the first stated maturity, or mandatory redemption, of the general obligation bonds to be refunded next following the date of issue of the general obligation refunding bonds.

(6) General obligation refunding bonds may be issued as a single series or as two or more separate series.

(7) Bond anticipation notes shall not be issued in anticipation of the sale of general obligation refunding bonds.

History.—s. 1, ch. 86-181.



132.36 - Refunding bond resolution; form and contents.

132.36 Refunding bond resolution; form and contents.—

(1) The issuance of general obligation refunding bonds shall be authorized by a refunding bond resolution. Each such resolution shall contain, in substance, at least the following:

(a) The maximum principal amount of general obligation refunding bonds authorized to be issued pursuant thereto.

(b) A determination that such maximum principal amount of general obligation refunding bonds does not exceed the limitation imposed by s. 132.35.

(c) Identification of the outstanding general obligation bonds to be refunded.

(d) The financial plan for the refunding proposed, showing the sources and amounts of all moneys required to accomplish such refunding; containing an estimate of the present value of the total debt service savings anticipated, computed in accordance with s. 132.35(2); and containing a statement that the general obligation refunding bonds will bear a lower net average interest cost rate than the general obligation bonds to be refunded.

(2) Without the assent of the electors, the refunding bond resolution may pledge to the payment of principal and interest of general obligation refunding bonds or to a sinking fund for such bonds only:

(a) Such revenue or other security as is pledged to the payment of the general obligation bonds to be refunded;

(b) To the extent required by the refunding financial plan, all or a portion of the principal of and the interest on the moneys held in escrow by the escrow agent; and

(c) Such other revenue or security as may otherwise be pledged by the unit without assent of the electors for and toward the payment of its general obligation bonds.

History.—s. 1, ch. 86-181.



132.37 - Levy of ad valorem tax for payment of general obligation refunding bonds.

132.37 Levy of ad valorem tax for payment of general obligation refunding bonds.—In each fiscal year while any general obligation refunding bonds shall be outstanding there shall be levied, by or under the authority of the governing body upon all taxable property in the unit, an ad valorem tax sufficient to pay the interest and principal of such general obligation refunding bonds and any sinking funds which may be provided for by the general obligation refunding bonds or by the proceedings authorizing the sale thereof. However, when there shall be in any fund or funds provided for such general obligation refunding bonds, or any interest or sinking fund, any amount exceeding the amount at that time required for such fund or funds, the ad valorem tax required by this section for the then-current fiscal year may be reduced in the amount of such excess.

History.—s. 1, ch. 86-181.



132.38 - Sale of general obligation refunding bonds.

132.38 Sale of general obligation refunding bonds.—General obligation refunding bonds shall be sold in the manner provided in s. 218.385 and at an interest rate not to exceed the maximum interest rate set forth in s. 215.84.

History.—s. 1, ch. 86-181.



132.39 - Certification of debt service savings.

132.39 Certification of debt service savings.—No general obligation refunding bonds shall be issued pursuant to s. 132.35 unless the chief financial officer of the unit, or such other official as may be designated by the governing body, shall have first filed with the governing body of the unit a certificate, which shall be final and conclusive upon all parties:

(1) Setting forth the present value of the total debt service savings which will result from the issuance of the general obligation refunding bonds computed in accordance with the provisions of s. 132.35; and

(2) Demonstrating mathematically that the general obligation refunding bonds are issued at a lower net average interest cost rate than the net average interest cost rate borne by the general obligation bonds to be refunded.

History.—s. 1, ch. 86-181.



132.40 - Notice to holders of general obligation bonds to be redeemed; covenant with holders of general obligation refunding bonds.

132.40 Notice to holders of general obligation bonds to be redeemed; covenant with holders of general obligation refunding bonds.—

(1) Prior to the issuance of general obligation refunding bonds, the governing body of the unit shall adopt a resolution electing to call and redeem such portion of the general obligation bonds to be refunded as is to be called for payment prior to the date of their maturity in accordance with the refunding financial plan. The resolution adopted pursuant to this subsection shall authorize and direct the escrow agent, in the name of the unit, to cause notice of such call for redemption to be given as required by law and the terms of the bonds to be refunded.

(2) Upon the issuance of the refunding bonds, the election to call and redeem all or a portion of the general obligation bonds to be refunded and the direction to the escrow agent to cause notice thereof to be given contained in the resolution adopted pursuant to subsection (1) shall become irrevocable, and the provisions of such resolution shall constitute a contract with the holders of general obligation bonds to be refunded and the general obligation refunding bonds.

History.—s. 1, ch. 86-181.



132.41 - Duties and obligations of escrow agent.

132.41 Duties and obligations of escrow agent.—The chief financial officer of the unit, or such other official as the governing body shall designate, prior to the issuance of general obligation refunding bonds, shall notify the escrow agent of its appointment and of the intention of the unit to issue general obligation refunding bonds and, on behalf of the unit, shall enter into an escrow agreement with the escrow agent in respect of the escrowing of the proceeds, inclusive of any premium, from the sale of such general obligation refunding bonds, together with all income derived from the investment of such proceeds, and any other moneys to be provided by the unit to effectuate the refunding financial plan. Each escrow agreement shall contain such terms and conditions as shall be necessary in order to accomplish the refunding financial plan, including, without limiting the generality of the foregoing, provisions for the escrow agent, without further authorization or direction from the unit, except as otherwise provided therein:

(1) To make all required payments of principal, interest, and redemption premium to the appropriate paying agent with respect to either the general obligation bonds to be refunded or the general obligation refunding bonds;

(2) To pay the refunding expenses;

(3) At the appropriate time or times to cause to be given on behalf of the unit such notice or notices of redemption, if any, authorized to be given in respect of the general obligation bonds to be refunded; and

(4) To invest the moneys held by it in accordance with the refunding financial plan and the direction of the chief financial officer of the unit. Each escrow agreement shall be irrevocable and shall constitute a covenant with the holders of the general obligation refunding bonds and the general obligation bonds to be refunded to which it relates.

History.—s. 1, ch. 86-181.



132.42 - Investment of escrow funds.

132.42 Investment of escrow funds.—Funds held in escrow by the escrow agent under an escrow agreement entered into pursuant to s. 132.41 may be held uninvested or may be invested only in direct obligations of the United States of America or in obligations the principal of and interest on which are unconditionally guaranteed by the United States of America, which obligations shall mature or be subject to redemption at the option of the holder thereof in such amounts and on such dates as funds will be required to make payments in accordance with the refunding financial plan. Any moneys remaining in the custody of the escrow agent after the full satisfaction of all obligations to be paid from moneys held in escrow by the escrow agent under the escrow agreement shall be returned to the unit and, if any general obligation refunding bonds remain outstanding, shall be applied by the unit to the payment of the principal of or interest on such general obligation refunding bonds.

History.—s. 1, ch. 86-181.



132.43 - Pledge and use of proceeds of general obligation refunding bonds.

132.43 Pledge and use of proceeds of general obligation refunding bonds.—That portion of such proceeds from the sale of general obligation refunding bonds, together with any other moneys placed in escrow by the unit and together with interest earned thereon, which shall be required for the payment of the principal of and interest on general obligation bonds to be refunded or the general obligation refunding bonds, in accordance with the refunding financial plan, shall be irrevocably committed and pledged to such purpose and the holders of such general obligation bonds to be refunded or such general obligation refunding bonds, respectively, shall have a lien upon such moneys and the investments thereof. The pledges and liens provided for in this section shall become valid and binding upon the issuance of the general obligation refunding bonds and the moneys and investments held by the escrow agent shall immediately be subject thereto without any further act. Such pledges and liens shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the unit irrespective of whether such parties have notice thereof. Neither the refunding bond resolution, the escrow agreement, nor any other instrument relating to such pledges and liens need be filed or recorded.

History.—s. 1, ch. 86-181.



132.44 - Powers in addition to other powers granted.

132.44 Powers in addition to other powers granted.—The powers granted by ss. 132.33-132.47 to issue general obligation refunding bonds shall be deemed to be in addition to the provisions of ss. 132.01-132.32, and in addition to any other powers or authority provided by law. Sections 132.33-132.47 constitute full authority for the things herein authorized, and no proceedings, publications, notices, consents, or approval shall be required for the doing of the things herein authorized, except as are herein prescribed and required. Sections 132.33-132.47 shall be deemed complete within themselves, except insofar as other laws are expressly made applicable, and the powers hereby granted shall not be restricted or limited by any other law.

History.—s. 1, ch. 86-181.



132.45 - Recital in general obligation refunding bonds.

132.45 Recital in general obligation refunding bonds.—All general obligation refunding bonds issued pursuant to ss. 132.33-132.47 shall contain a recital that they are issued pursuant to ss. 132.33-132.47.

History.—s. 1, ch. 86-181.



132.46 - Effect of invalidity or irregularity in prior proceedings.

132.46 Effect of invalidity or irregularity in prior proceedings.—The authority herein granted to authorize the issuance of general obligation refunding bonds shall in no way be affected by the invalidity of or any irregularity in any proceedings authorizing the issuance of the general obligation bonds to be refunded, except that general obligation refunding bonds shall not be issued to refund bonds theretofore adjudged invalid by the final judgment of a court of competent jurisdiction.

History.—s. 1, ch. 86-181.



132.47 - Sections 132.33-132.47 applicable to school districts.

132.47 Sections 132.33-132.47 applicable to school districts.—In the event that any school district is or shall be authorized by the constitution and laws of this state to issue general obligation refunding bonds, the provisions of ss. 132.33-132.47 shall apply to such school district.

History.—s. 1, ch. 86-181.






Chapter 136 - COUNTY DEPOSITORIES

136.01 - County depositories.

136.01 County depositories.—Each county depository shall be a qualified public depository as defined in s. 280.02 for the following funds: county funds; funds of all county officers, including constitutional officers; funds of the school board; and funds of the community college district board of trustees. This enumeration of funds is made not by way of limitation, but of illustration; and it is the intent hereof that all funds of the county, the board of county commissioners or the several county officers, the school board, or the community college district board of trustees be included.

History.—s. 2, ch. 6932, 1915; RGS 1559; s. 1, ch. 8527, 1921; CGL 2404; s. 1, ch. 14691, 1931; s. 1, ch. 19549, 1939; s. 7, ch. 24337, 1947; s. 10, ch. 26484, 1951; s. 1, ch. 59-23; s. 1, ch. 69-300; s. 1, ch. 80-151; s. 4, ch. 81-285; s. 5, ch. 98-409.



136.03 - County funds to be paid into depositories; triplicate receipts to be issued.

136.03 County funds to be paid into depositories; triplicate receipts to be issued.—Tax collectors and all other persons having, receiving, or collecting any money payable to the county funds not otherwise provided for, shall pay the same to the depositories qualified to receive the same. Each depository receiving any money, as provided in this chapter, shall make receipt for same in triplicate, one copy of which the depository will carefully preserve and keep, one copy to be given to the person from whom the money was received, and one copy to be given to the board for which the money was received.

History.—s. 4, ch. 6932, 1915; RGS 1561; CGL 2406; s. 5, ch. 81-285.



136.04 - Depositories to keep demand and time deposits separate; how interest on deposits credited.

136.04 Depositories to keep demand and time deposits separate; how interest on deposits credited.—Each bank acting as a depository shall keep all daily balance accounts which are subject to immediate checking, in an account or accounts separate from all savings or time deposit accounts. Funds in a saving or time deposit account shall not be subject to check without being transferred to the checking account by order of the board or officer having control of the same. Each board or officer at all times may transfer money from one of the classes or types of accounts to another. Interest shall be paid by depositories receiving savings or time deposit accounts at such rate or rates as may be agreed upon with respect to such savings or time deposit accounts by the depository and the board or officer having control of such account. All interest earned on any of such deposits shall be credited to the account and fund on which it was earned, and all interest shall be computed and credited quarterly.

History.—s. 5, ch. 6932, 1915; RGS 1562; s. 2, ch. 8527, 1921; CGL 2407; s. 3, ch. 59-23; s. 6, ch. 81-285.



136.05 - County board to keep set of books; overdrawing prohibited.

136.05 County board to keep set of books; overdrawing prohibited.—The board of county commissioners shall keep an accurate and complete set of books showing the amount on hand, amount received, amount expended and the balances thereof at the end of each month for each and every fund carried by said board, and no check or warrant shall ever be drawn in excess of the known balances to the credit of that fund as kept by the said board.

History.—s. 6, ch. 6932, 1915; RGS 1563; CGL 2408.



136.06 - Withdrawal of funds from depositories; direct deposit; transfer of funds.

136.06 Withdrawal of funds from depositories; direct deposit; transfer of funds.—

(1) All money drawn from any depository qualified under the provisions of this chapter shall be upon a check or warrant issued by the board or officer drawing the same, said check or warrant, both as to number and amount, person to whom drawn and purpose for which drawn shall be recorded in the minutes of the board having ordered the same drawn, and each check or warrant so drawn shall be signed by the chair of said board, attested by the clerk or secretary of said board with the corporate seal thereof affixed; however, money under the control of any school board may be withdrawn as may be otherwise provided by law.

(2) For the purpose of providing for the direct deposit of funds under the circumstances herein specified, each board or county officer authorized by law to issue checks or warrants for the withdrawal of money from a depository qualified under the provisions of this chapter is authorized to establish the form or forms of warrants for the withdrawal, payment, or disbursement of money out of such qualified depository and to change the form thereof from time to time as such board or officer deems appropriate. If authorized in writing by the payee, such warrants may provide for direct deposit of the funds to the account of the payee in any financial institution which is designated in writing by the payee and which has lawful authority to accept such deposits. The written authorization of the payee shall be filed with the appropriate board or county officer. Direct deposit of funds may be by any electronic or other medium approved by such board or officer for such purpose.

(3) Notwithstanding any other provision of law, each board or county officer who has the authority to deposit or withdraw funds is authorized to transfer funds from one depository to another or within a depository or to another institution, and may transfer funds wherein the transfer does not represent an expenditure, advance, or reduction of cash assets. Such transfer may be made by electronic, telephonic, or other medium; and each transfer shall be confirmed in writing and signed by the designee of the board or officer.

History.—s. 7, ch. 6932, 1915; RGS 1564; CGL 2409; s. 4, ch. 59-23; s. 1, ch. 69-300; s. 6, ch. 78-406; s. 1, ch. 82-104; s. 835, ch. 95-147.



136.08 - Accounts subject to examination by authorized persons.

136.08 Accounts subject to examination by authorized persons.—The accounts of each and every board and the county accounts of each and every depository, mentioned or provided for in this chapter, shall at all times be subject to the inspection and examination by the county auditor and by the Auditor General.

History.—s. 9, ch. 6932, 1915; RGS 1566; CGL 2411; s. 8, ch. 69-82; ss. 12, 35, ch. 69-106; s. 3, ch. 79-309; s. 7, ch. 81-285.



136.091 - Exemption for county self-insurance programs.

136.091 Exemption for county self-insurance programs.—A board of county commissioners is authorized to contract with an approved service organization to provide self-insurance services, including, but not limited to, the evaluation, settlement, and payment of self-insurance claims on behalf of the board. Pursuant to such contract, the board may advance money to the service organization to be deposited in a special checking account for paying claims against the board under its self-insurance program. The special checking account shall be maintained in a county depository pursuant to this chapter. The board may replenish such account as often as necessary upon the presentation by the service organization of documentation for claims paid equal to the amount of the requested reimbursement. Such replenishment shall be made by a warrant signed by the chair of the board and attested by the clerk or secretary of the board.

History.—s. 4, ch. 80-285; s. 836, ch. 95-147.






Chapter 137 - BONDS OF COUNTY OFFICERS

137.01 - Bonds required by the board of county commissioners for county officers.

137.01 Bonds required by the board of county commissioners for county officers.—Each board of county commissioners may by ordinance require any county officer to give bond, conditioned for the faithful performance of the duties of his or her office. The amount of the bond and the bond must be approved by the board of county commissioners. In determining the amount of the bond, the board of county commissioners may consider the amount of money or property likely to be in custody of the county officer at any one time. The bond of each of the county officers of whom a bond is required must be filed with the clerk of the circuit court.

History.—s. 1, ch. 3724, 1887; RS 616; GS 822; RGS 1568; CGL 2416; ss. 10, 12, 35, ch. 69-106; s. 837, ch. 95-147; s. 28, ch. 95-312; s. 20, ch. 98-34.



137.02 - Bond of tax collector.

137.02 Bond of tax collector.—The tax collector of each county shall give bond as required by the board of county commissioners of the respective county, specifically conditioned to account duly and faithfully for all taxes collected by the tax collector. In fixing the bond the board of county commissioners may consider the amount of money likely to be in the custody of the collector at any one time.

History.—s. 5, ch. 3724, 1887; RS 617; GS 823; RGS 1569; s. 1, ch. 10033, 1925; CGL 2417; ss. 12, 35, ch. 69-106; s. 1, ch. 76-140; s. 29, ch. 95-312; s. 21, ch. 98-34.



137.03 - Bond of property appraisers.

137.03 Bond of property appraisers.—The county property appraiser shall give a bond as required by the board of county commissioners. In fixing the amount of the bond, the board of county commissioners may consider the amount of money likely to be in the custody of the property appraiser at any one time.

History.—s. 7, ch. 3724, 1887; s. 1, ch. 3844, 1889; RS 618, 619; GS 824; RGS 1570; CGL 2418; s. 1, ch. 28294, 1953; s. 3, ch. 73-47; s. 1, ch. 77-102; s. 22, ch. 98-34.



137.04 - County commissioners to give bond.

137.04 County commissioners to give bond.—Each county commissioner, whether elected or appointed to such office, must give a bond conditioned for the faithful performance of the duties of his or her office as required by the board of county commissioners. The premium of the bonds given must be paid out of the county treasury.

History.—s. 1, ch. 6477, 1913; RGS 1571; CGL 2419; ss. 12, 35, ch. 69-106; s. 838, ch. 95-147; s. 30, ch. 95-312; s. 23, ch. 98-34.



137.05 - Duty of boards of county commissioners.

137.05 Duty of boards of county commissioners.—The board of county commissioners of each county shall at its regular meetings in January and June of each year examine carefully as to the sufficiency of bonds of the county officers, and if it has reason to believe that the sufficiency of any bond has become impaired, it must at once require the officer to execute and file with the proper officer a new bond for the same amount and under the same conditions as his or her former bond.

History.—s. 2, ch. 4413, 1895; GS 825; RGS 1572; CGL 2420; s. 839, ch. 95-147; s. 24, ch. 98-34.



137.08 - Sums for which sureties may be bound.

137.08 Sums for which sureties may be bound.—In every bond in which the amount of the bond shall not exceed $1,000, there shall be at least two sureties, each bound for the full amount of the bond. In every bond so specified in which the amount of the bond shall exceed $1,000, each surety may bind himself or herself for a specified sum, and the aggregate amount for which the sureties shall bind themselves shall not be less than the penalty of the bond.

History.—s. 9, ch. 3724, 1887; RS 620; GS 828; RGS 1575; CGL 2423; s. 841, ch. 95-147.



137.09 - Justification and approval of bonds.

137.09 Justification and approval of bonds.—Each surety upon every bond of any county officer shall make affidavit that he or she is a resident of the county for which the officer is to be commissioned, and that he or she has sufficient visible property therein unencumbered and not exempt from sale under legal process to make good his or her bond. Every such bond shall be approved by the board of county commissioners when the board is satisfied in its judgment that the bond is legal, sufficient, and proper to be approved.

History.—s. 10, ch. 3724, 1887; RS 621; GS 829; RGS 1576; CGL 2424; ss. 12, 35, ch. 69-106; s. 842, ch. 95-147; s. 148, ch. 2003-261; s. 4, ch. 2016-132.



137.10 - Provisions not applicable to surety companies.

137.10 Provisions not applicable to surety companies.—The provisions of this chapter requiring two sureties and justification by surety shall not apply where such surety is a surety company authorized to do business in this state.

History.—s. 1, ch. 5372, 1905; GS 830; RGS 1577; CGL 2425.






Chapter 138 - COUNTY SEATS

138.01 - Petition to change county seat.

138.01 Petition to change county seat.—The qualified electors in any county in this state wishing to change their county seat, shall present to the board of county commissioners of such county a petition signed by one-third of the qualified electors, who are taxpayers on real or personal property, praying for a change of the location of such county seat.

History.—s. 1, ch. 1890, 1872; RS 622; GS 831; s. 1, ch. 6239, 1911; RGS 1578; CGL 2426.



138.02 - Commissioners to order election.

138.02 Commissioners to order election.—The county commissioners of any county in this state, upon receiving such petition as is specified in s. 138.01 shall order an election to be held at the several precincts of such county for the location of such county seat, giving not less than 30 days’ notice thereof, and no person shall be allowed to vote in such elections except those qualified to vote under the general election laws of Florida.

History.—s. 2, ch. 1890, 1872; RS 623; GS 832; s. 2, ch. 6239, 1911; RGS 1579; CGL 2427.



138.03 - Conduct and return of election.

138.03 Conduct and return of election.—All elections held under the provisions of this chapter shall be conducted in the manner prescribed by law for holding general elections in this state, except as herein provided, and the returns of all such elections shall be made to the county commissioners or the clerk thereof.

History.—s. 3, ch. 1890, 1872; RS 624; GS 833; s. 3, ch. 6239, 1911; RGS 1580; CGL 2428.



138.04 - Names of towns, etc., for county seat to be filed with clerk.

138.04 Names of towns, etc., for county seat to be filed with clerk.—Names of all towns, villages or cities, put forward as candidates for the county seat of any county in this state under the provisions of this chapter shall be filed with the clerk of the circuit court of such county not later than 15 days before the date set for holding said election.

History.—s. 4, ch. 6239, 1911; RGS 1581; CGL 2429.



138.05 - Form of ballot.

138.05 Form of ballot.—The clerk of the circuit court of any county in this state, when the names of the towns, villages, and cities required in s. 138.04 have been furnished him or her, shall have printed, at the expense of the county, a suitable ballot to be used in the election, the ballot to contain, in alphabetical order, the names of all such towns, villages, and cities, and no other places shall be printed on the ballots.

History.—s. 5, ch. 6239, 1911; RGS 1582; CGL 2430; s. 843, ch. 95-147; s. 30, ch. 2001-40.



138.06 - Canvass and result of election; contests.

138.06 Canvass and result of election; contests.—The county commissioners shall, not later than 5 days after the aforesaid election is held, publicly canvass the same, and the place receiving a majority of all the votes cast shall be the county seat for the next 10 years. The result declared upon such canvass may be contested by five or more taxpayers, qualified electors who voted in such election for a candidate place other than the place declared elected, by proceeding in chancery for an injunction against the removal by the county commissioners of the county records and county offices to the place declared elected, or by mandamus to compel the removal of the county offices and records to the place alleged in such proceedings to have been elected; and the court in which any such proceeding shall be properly instituted, may inquire into the legality of such election, the qualification of electors voting therein, and render judgment or decree in favor of the place duly elected by the qualified electors, and may make such interlocutory orders or decrees, and issue such process as shall be necessary to the protection of its jurisdiction, or may be incidental to the principal relief sought; provided, that such action shall be brought within 3 years from the time of such election.

History.—ch. 3301, 1881; RS 625; GS 834; s. 6, ch. 6239, 1911; s. 10, ch. 7838, 1919; RGS 1583; CGL 2431.



138.07 - Second election when no place receives majority vote.

138.07 Second election when no place receives majority vote.—Should three or more places be put forward and voted for as the county seat of any county in this state, and the county commissioners of such county find that upon the canvass of the said election, as provided for in s. 138.06, that any of such places have received a majority of all the votes cast at said election, the place receiving such a majority shall be declared the county seat as aforesaid, but should the county commissioners find that no place has received a majority of all the votes cast in said election, they shall proceed at once without a petition to call a second election to be held within 30 days of the first election, and in the same manner and places as prescribed for the first election.

History.—s. 7, ch. 6239, 1911; RGS 1584; CGL 2432.



138.08 - The two places receiving highest vote to be placed on ballot in second election.

138.08 The two places receiving highest vote to be placed on ballot in second election.—Should the second election, as provided for in s. 138.07, be necessary to select the place as county seat of any county in this state, the clerk of the circuit court shall prepare the ballot as aforesaid, dropping the names or name of all places voted for in the first election except the two places receiving the highest vote in the same, and no other places shall be voted for nor shall the vote of any other place or places be counted or considered by the county commissioners in canvassing the result of such election.

History.—s. 8, ch. 6239, 1911; RGS 1585; CGL 2433.



138.09 - Canvass of votes of second election; establishing county seat.

138.09 Canvass of votes of second election; establishing county seat.—The county commissioners shall, within 5 days after the election provided for in s. 138.07 is held, meet and publicly canvass the same; and the place receiving the majority of all the votes cast shall be the county seat for the next 10 years. The county commissioners shall erect a courthouse as soon as possible and provide suitable offices for all the county officers who are required by law to keep their offices at the courthouse at the place so selected as the county seat.

History.—s. 9, ch. 6239, 1911; RGS 1586; CGL 2434; s. 1, ch. 82-43.



138.11 - Unlawful use of money in election to change county seat.

138.11 Unlawful use of money in election to change county seat.—Any person using money, goods or chattels in any election to change the county seat of any county, to secure votes or influence for any place as the county seat of any county in this state, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 10, ch. 6239, 1911; s. 1, ch. 6480, 1913; RGS 5904; CGL 8168; s. 80, ch. 71-136.



138.12 - Commissioners may expand county seat.

138.12 Commissioners may expand county seat.—The board of county commissioners of any county may expand the geographical area of the county seat of its county beyond the corporate limits of the municipality named as the county seat by adopting a resolution to that effect at any regular or special meeting of the board. Such a resolution may be adopted only after the board has held not less than two public hearings on the proposal at intervals of not less than 10 or more than 20 days and after notice of the proposal and such meetings has been published in a newspaper of general circulation in the county. However, nothing herein shall be deemed to extend the boundaries of the municipality in which the county seat was previously located or annex to such municipality the territory added to the county seat.

History.—s. 1, ch. 73-320.






Chapter 142 - COUNTY FINE AND FORFEITURE FUND

142.01 - Fine and forfeiture fund; disposition of revenue; clerk of the circuit court.

142.01 Fine and forfeiture fund; disposition of revenue; clerk of the circuit court.—

(1) There shall be established by the clerk of the circuit court in each county of this state a separate fund to be known as the fine and forfeiture fund for use by the clerk of the circuit court in performing court-related functions. The fund shall consist of the following:

(a) Fines and penalties pursuant to ss. 28.2402(2), 34.045(2), 316.193, 327.35, 327.72, 379.2203(1), and 775.083(1).

(b) That portion of civil penalties directed to this fund pursuant to s. 318.21.

(c) Court costs pursuant to ss. 28.2402(1)(b), 34.045(1)(b), 318.14(10)(b), 318.18(11)(a), 327.73(9)(a) and (11)(a), and 938.05(3).

(d) Proceeds from forfeited bail bonds, unclaimed bonds, unclaimed moneys, or recognizances pursuant to ss. 321.05(4)(a), 379.2203(1), and 903.26(3)(a).

(e) Fines and forfeitures pursuant to s. 34.191.

(f) Filing fees received pursuant to ss. 28.241 and 34.041, unless the disposition of such fees is otherwise required by law.

(g) All other revenues received by the clerk as revenue authorized by law to be retained by the clerk.

(2) Notwithstanding this section, all fines and forfeitures arising from operation of s. 318.1215 shall be disbursed in accordance with that section.

History.—s. 1, ch. 4323, 1895; s. 1, ch. 4672, 1899; GS 961; RGS 1774; CGL 2825; s. 2, ch. 77-452; s. 1, ch. 82-107; s. 6, ch. 88-381; s. 2, ch. 90-111; s. 1, ch. 94-107; s. 31, ch. 97-271; s. 81, ch. 2003-402; s. 54, ch. 2004-265; s. 42, ch. 2005-236; s. 185, ch. 2008-247; s. 12, ch. 2009-204; s. 12, ch. 2013-44.



142.02 - Levy of a special tax.

142.02 Levy of a special tax.—The board of county commissioners of every county may levy a special tax, not to exceed 2 mills, upon the real and personal property of the respective counties, to be assessed and collected as other county taxes are assessed and collected, for such costs of criminal prosecutions. Proceeds of the special tax funds shall be paid out only for criminal expenses, fees, and costs, if the crime was committed in the county, and the fees and costs are a legal claim against the county, in accordance with the provisions of this chapter. Any surplus funds remaining from the tax to fund criminal prosecutions at the end of a fiscal year may be transferred to the county general revenue fund.

History.—s. 1, ch. 4323, 1895; s. 1, ch. 4672, 1899; GS 962; RGS 1775; CGL 2826; s. 82, ch. 2003-402.



142.03 - Disposition of fines, forfeitures, and civil penalties to municipalities.

142.03 Disposition of fines, forfeitures, and civil penalties to municipalities.—Fines, forfeitures, and civil penalties collected in cases involving violations of municipal ordinances, violations of chapter 316 committed within a municipality, or infractions under the provisions of chapter 318 committed within a municipality shall be paid in full each month to the appropriate municipality as provided in ss. 28.2402, 34.045, 316.660, and 318.21.

History.—s. 2, ch. 4323, 1895; s. 1, ch. 5155, 1903; GS 963; RGS 1776; CGL 2827; s. 20, ch. 73-334; s. 2, ch. 76-31; s. 2, ch. 77-452; s. 7, ch. 88-381; s. 3, ch. 89-297; s. 2, ch. 90-111; s. 2, ch. 94-107; s. 32, ch. 97-271; s. 83, ch. 2003-402; s. 55, ch. 2004-265.



142.09 - If defendant is not convicted or dies.

142.09 If defendant is not convicted or dies.—If the defendant is not convicted, or the prosecution is abated by the death of the defendant, or if the costs are imposed on the defendant and execution against him or her is returned no property found, or if a nolle prosse be entered, in each of these cases the fees of witnesses and officers arising from criminal causes shall be paid by the state in the manner specified in s. 40.29; provided, that when a committing trial court judge holds to bail or commits a person to answer to a criminal charge and an information is not filed or an indictment found against such person, the costs and fees of such committing trial shall not be paid by the state, except the costs of executing the warrants.

History.—ss. 3, 7, ch. 4323, 1895; GS 970; RGS 1782; CGL 2833; s. 847, ch. 95-147; s. 6, ch. 2004-11; s. 56, ch. 2004-265.



142.15 - Prisoner confined in different county.

142.15 Prisoner confined in different county.—Where the prisoner is confined in the jail of a different county from the one in which the crime was committed, then the sheriff’s bill for feeding such prisoner shall be presented to the board of county commissioners of the county in which the crime is alleged to have been committed, and paid by such county. If the sheriff should subsequently collect any such fees for feeding a prisoner, he or she shall pay the same to the county in which the crime is alleged to have been committed.

History.—s. 9, ch. 4323, 1895; ch. 4527, 1897; GS 977; RGS 1788; CGL 2839; s. 851, ch. 95-147; s. 84, ch. 2003-402.



142.16 - Change of venue.

142.16 Change of venue.—In case of change of venue in any case, all fines and forfeitures in such case go to the clerk in the county in which the case was adjudicated.

History.—s. 10, ch. 4323, 1895; GS 978; RGS 1789; CGL 2840; s. 85, ch. 2003-402.






Chapter 145 - COMPENSATION OF COUNTY OFFICIALS

145.011 - Legislative intent.

145.011 Legislative intent.—

(1) In compliance with s. 5(c), Art. II of the State Constitution, it is the intent of the Legislature to provide for the annual compensation and method of payment for the several county officers named herein.

(2) The Legislature has determined that a uniform and not arbitrary and discriminatory salary law is needed to replace the haphazard, preferential, inequitable, and probably unconstitutional local law method of paying elected county officers.

(3) It is further the intent of this Legislature to provide by general law for such uniform compensation of county officials having substantially equal duties and responsibilities, taking into account the multitude of changes that have affected these offices within the past decade.

(4) The salary schedules in this chapter are therefore based on a classification of counties according to each county’s population, which the Legislature determines to be the most practical basis from which to arrive at an adequate, uniform salary system.

History.—s. 1, ch. 61-461; s. 1, ch. 67-576; s. 4, ch. 69-216; s. 1, ch. 69-346; s. 7, ch. 69-403.



145.012 - Applicability.

145.012 Applicability.—This chapter applies to all officials herein designated in all counties of the state, except those officials whose salaries are not subject to being set by the Legislature because of the provisions of a county home rule charter and except officials (other than the property appraiser, clerk of the circuit court, superintendent of schools, sheriff, supervisor of elections, and tax collector who if qualified shall receive in addition to their salaries a special qualification salary as provided in this chapter) of counties which have a chartered consolidated form of government as provided in chapter 67-1320, Laws of Florida.

History.—s. 2, ch. 69-346; s. 15, ch. 73-173; s. 45, ch. 73-333; s. 1, ch. 77-102; s. 1, ch. 80-377.



145.021 - Definitions.

145.021 Definitions.—As used in this chapter:

(1) “Population” means the population according to the latest annual determination of population of local governments produced by the Executive Office of the Governor in accordance with s. 186.901.

(2) “Salary,” when referring to amounts payable under the schedules set forth in this chapter, means the total annual compensation to be paid to an official as personal income.

History.—s. 1, ch. 61-461; s. 3, ch. 69-346; s. 1, ch. 73-173; s. 89, ch. 79-190; s. 20, ch. 87-224.



145.022 - Guaranteed salary upon resolution of board of county commissioners.

145.022 Guaranteed salary upon resolution of board of county commissioners.—

(1) Any board of county commissioners, with the concurrence of the county official involved, shall by resolution guarantee and appropriate a salary to the county official, in an amount specified in this chapter, if all fees collected by such official are turned over to the board of county commissioners. Such a resolution is applicable only with respect to the county official who concurred in its adoption and only for the duration of such official’s tenure in his or her current term of office.

(2) A board of county commissioners, with the concurrence of the county official involved, may, by resolution, rescind any resolution adopted pursuant to subsection (1), effective only upon the conclusion of the current fiscal year of the county.

(3) This section shall not apply to county property appraisers or clerks of the circuit and county courts in the performance of their court-related functions.

History.—s. 4, ch. 69-346; s. 8, ch. 69-82; ss. 12, 35, ch. 69-106; s. 16, ch. 73-172; s. 1, ch. 77-102; s. 16, ch. 80-377; s. 2, ch. 88-158; s. 852, ch. 95-147; s. 37, ch. 2001-266; s. 86, ch. 2003-402.



145.031 - Board of county commissioners.

145.031 Board of county commissioners.—

(1) Each member of the board of county commissioners shall receive as salary the amount indicated, based on the population of his or her county. In addition, compensation shall be made for population increments over the minimum for each population group, which shall be determined by multiplying the population in excess of the minimum for the grouping times the group rate.

(2) No member of a governing body of a chartered county or a county with a consolidated form of government shall be deemed to be the equivalent of a county commissioner for the purposes of determining the compensation of such member under his or her respective charter.

(3) Notwithstanding the provisions of this section or s. 145.19, each member of the board of county commissioners may reduce his or her salary rate on a voluntary basis.

History.—s. 1, ch. 61-461; s. 1, ch. 63-560; s. 1, ch. 65-356; s. 1, ch. 67-543; s. 2, ch. 67-576; s. 5, ch. 69-346; s. 2, ch. 73-173; s. 853, ch. 95-147; s. 1, ch. 2011-158.



145.051 - Clerk of circuit court; county comptroller.

145.051 Clerk of circuit court; county comptroller.—

(1) Each clerk of the circuit court and each county comptroller shall receive as salary the amount indicated, based on the population of his or her county. In addition, a compensation shall be made for population increments over the minimum for each population group, which shall be determined by multiplying the population in excess of the minimum for the group times the group rate.

(2)(a) There shall be an additional $2,000 per year special qualification salary for each clerk of the circuit court who has met the certification requirements established by the Supreme Court. Any clerk of the circuit court who is certified during a calendar year shall receive in that year a pro rata share of the special qualification salary based on the remaining period of the year.

(b) In order to qualify for the special qualification salary provided by paragraph (a), the clerk must complete the requirements established by the Supreme Court within 6 years after first taking office.

(c) After a clerk meets the requirements of paragraph (a), in order to remain certified the clerk shall thereafter be required to complete each year a course of continuing education as prescribed by the Supreme Court.

(3) Notwithstanding the provisions of this section or s. 145.19, each clerk of the circuit court and each county comptroller may reduce his or her salary rate on a voluntary basis.

History.—s. 1, ch. 61-461; s. 1, ch. 63-560; s. 1, ch. 65-356; s. 2, ch. 67-576; s. 5, ch. 69-346; s. 27, ch. 72-404; s. 4, ch. 73-173; s. 4, ch. 74-325; ss. 2, 12, ch. 80-377; s. 1, ch. 85-322; s. 1, ch. 88-175; s. 27, ch. 91-45; s. 854, ch. 95-147; s. 2, ch. 2011-158.



145.071 - Sheriff.

145.071 Sheriff.—

(1) Each sheriff shall receive as salary the amount indicated, based on the population of his or her county. In addition, a compensation shall be made for population increments over the minimum for each group, which shall be determined by multiplying the population in excess of the minimum for the group times the group rate.

(2)(a) There shall be an additional $2,000 per year special qualification salary for each sheriff who has met the qualification requirements established by the Department of Law Enforcement. Any sheriff who so qualifies during a calendar year shall receive in that year a pro rata share of the special qualification salary based on the remaining period of the year.

(b) In order to qualify for the special qualification salary described in paragraph (a), the sheriff must complete the requirements specified in that paragraph within 6 years after first taking office.

(c) After a sheriff meets the requirements of paragraph (a), in order to remain qualified the sheriff shall thereafter be required to complete each year a course of continuing education as prescribed by the Department of Law Enforcement.

(3) Notwithstanding the provisions of this section or s. 145.19, each sheriff may reduce his or her salary rate on a voluntary basis.

History.—s. 1, ch. 61-461; s. 1, ch. 63-560; s. 1, ch. 65-356; s. 2, ch. 67-543; s. 2, ch. 67-576; s. 5, ch. 69-346; ss. 1-3, ch. 70-395; s. 5, ch. 73-173; s. 46, ch. 73-333; ss. 3, 13, ch. 80-377; s. 1, ch. 81-216; s. 5, ch. 85-322; s. 21, ch. 87-224; s. 1, ch. 89-178; s. 28, ch. 91-45; s. 855, ch. 95-147; s. 3, ch. 2011-158.



145.09 - Supervisor of elections.

145.09 Supervisor of elections.—

(1) Each supervisor of elections shall receive as salary the amount indicated, based on the population of his or her county. In addition, a compensation shall be made for population increments over the minimum for each population group, which shall be determined by multiplying the population in excess of the minimum for the group times the group rate.

(2) The above salaries are based upon a 5-day workweek. If a supervisor does not keep his or her office open 5 days per week, then the salary will be prorated accordingly.

(3)(a) There shall be an additional $2,000 per year special qualification salary for each supervisor of elections who has met the certification requirements established by the Division of Elections of the Department of State. The Department of State shall adopt rules to establish the certification requirements. Any supervisor who is certified during a calendar year shall receive in that year a pro rata share of the special qualification salary based on the remaining period of the year.

(b) In order to qualify for the special qualification salary described in paragraph (a), the supervisor must complete the requirements established by the Division of Elections within 6 years after first taking office.

(c) After a supervisor meets the requirements of paragraph (a), in order to remain certified the supervisor shall thereafter be required to complete each year a course of continuing education as prescribed by the division.

(4) Notwithstanding the provisions of this section or s. 145.19, each supervisor of elections may reduce his or her salary rate on a voluntary basis.

History.—s. 1, ch. 61-461; s. 1, ch. 63-560; s. 2, ch. 65-60; s. 1, ch. 65-356; s. 2, ch. 67-576; s. 5, ch. 69-346; s. 1, ch. 70-429; s. 7, ch. 73-173; s. 2, ch. 79-327; ss. 6, 17, 22, ch. 80-377; s. 2, ch. 85-322; s. 4, ch. 88-175; s. 29, ch. 91-45; s. 856, ch. 95-147; s. 75, ch. 2005-277; s. 4, ch. 2011-158; s. 1, ch. 2016-157.



145.10 - Property appraiser.

145.10 Property appraiser.—

(1) Each property appraiser shall receive as salary the amount indicated, based on the population of his or her county. In addition, a compensation shall be made for population increments over the minimum for each population group, which shall be determined by multiplying the population in excess of the minimum for the group times the group rate.

(2)(a) There shall be an additional $2,000 per year special qualification salary for each property appraiser who has met the requirements of the Department of Revenue and has been designated a certified Florida property appraiser. Any property appraiser who is certified during a calendar year shall receive in that year a pro rata share of the special qualification salary based on the remaining period of the year. The department shall establish and maintain a certified Florida property appraiser program.

(b) In order to qualify for the special qualification salary described in paragraph (a), the property appraiser must complete the requirements established by the Department of Revenue within 4 years after first taking office.

(c) After a property appraiser meets the requirements of paragraph (a), in order to remain certified the property appraiser shall thereafter be required to complete each year a course of continuing education as prescribed by the department. The executive director of the Department of Revenue may, at his or her discretion, waive the requirements of this paragraph for any property appraiser who has reached 60 years of age and who has been a property appraiser for 20 years.

(3) Notwithstanding the provisions of this section or s. 145.19, each property appraiser may reduce his or her salary rate on a voluntary basis.

History.—s. 1, ch. 61-461; s. 1, ch. 63-560; s. 1, ch. 65-356; s. 3, ch. 67-543; s. 2, ch. 67-576; s. 1, ch. 67-594; s. 5, ch. 69-346; s. 15, ch. 73-172; s. 8, ch. 73-173; s. 1, ch. 77-102; ss. 7, 14, ch. 80-377; s. 3, ch. 85-322; s. 62, ch. 86-152; s. 3, ch. 88-175; s. 1, ch. 89-72; s. 857, ch. 95-147; s. 5, ch. 2011-158.



145.11 - Tax collector.

145.11 Tax collector.—

(1) Each tax collector shall receive as salary the amount indicated, based on the population of his or her county. In addition, a compensation shall be made for population increments over the minimum for each population group, which shall be determined by multiplying the population in excess of the minimum for the group times the group rate.

(2)(a) There shall be an additional $2,000 per year special qualification salary for each tax collector who has met the requirements of the Department of Revenue and has been designated a certified Florida tax collector. Any tax collector who is certified during a calendar year shall receive in that year a pro rata share of the special qualification salary based on the remaining period of the year. The department shall establish and maintain a certified Florida tax collector program.

(b) In order to qualify for the special qualification salary described in paragraph (a), the tax collector must complete the requirements established by the Department of Revenue within 4 years after first taking office.

(c) After a tax collector meets the requirements of paragraph (a), in order to remain certified the tax collector shall thereafter be required to complete each year a course of continuing education as prescribed by the department.

(3) Notwithstanding the provisions of this section or s. 145.19, each tax collector may reduce his or her salary rate on a voluntary basis.

History.—s. 1, ch. 61-461; s. 1, ch. 63-560; s. 1, ch. 65-356; s. 2, ch. 67-576; s. 5, ch. 69-346; s. 9, ch. 73-173; ss. 9, 15, ch. 80-377; s. 4, ch. 85-322; s. 2, ch. 88-175; s. 2, ch. 89-72; s. 858, ch. 95-147; s. 6, ch. 2011-158.



145.121 - Other income to be income of the office.

145.121 Other income to be income of the office.—

(1) Except for the salary receivable under this chapter, all fees, costs, salaries, commissions, extra compensation, or any other funds which are paid or payable to a county official or to the official’s office, either by law or on account of any service (including, for the purposes of this section, service arising out of official duties, ex officio duties, and private nonofficial acts) performed by the official for any agency or instrumentality of the state or of any county or municipality in the state, or for any officer, board, district, authority, or unit of state or local government, or for individuals, wherein any of the personnel, equipment, or space of the office is employed, shall be included as income of the office and shall not be retained by the county official as personal income. Nothing herein shall be construed as authorizing a county official to use his or her office or its personnel or property for a private purpose.

(2) Any board of county commissioners which prior to July 1, 1969, had not authorized an additional monthly expense allowance for the chair of the commission may authorize such an allowance of up to $50 per month for travel and other expenses related to the performance of his or her duties, and compensation shall not be considered as part of the chair’s income from office.

History.—s. 7, ch. 69-346; s. 1, ch. 70-419; ss. 1, 2, ch. 70-445; s. 1, ch. 72-240; s. 14, ch. 73-173; s. 1, ch. 74-325; s. 859, ch. 95-147.



145.131 - Repeal of other laws relating to compensation; exceptions.

145.131 Repeal of other laws relating to compensation; exceptions.—

(1) All local or special laws or general laws of local application enacted prior to July 1, 1969, which relate to compensation of county officials are repealed, except laws pertaining to travel expenses of county officers or to payment of extra compensation to the chairs of boards of county commissioners or district school boards.

(2) The compensation of any official whose salary is fixed by this chapter shall be the subject of general law only, except that the compensation of certain school superintendents may be set by school boards in accordance with the provisions of s. 1001.47.

(3) All or any portion of the payment of the costs of life, health, accident, hospitalization, or annuity insurance, as authorized in s. 112.08, for county officials and employees shall not be deemed to be compensation within the purview of this chapter; and all payments previously made from county funds for such purposes are hereby validated.

History.—s. 9, ch. 69-346; s. 1, ch. 72-111; s. 20, ch. 73-334; s. 7, ch. 83-215; s. 1, ch. 93-146; s. 860, ch. 95-147; s. 900, ch. 2002-387.



145.132 - Repeal of other laws relating to compensation of district school board members.

145.132 Repeal of other laws relating to compensation of district school board members.—All local or special laws or general laws of local application enacted prior to July 1, 1993, which relate to compensation of district school board members are repealed.

History.—s. 6, ch. 93-146.



145.14 - Compensation of other county officials; guarantee.

145.14 Compensation of other county officials; guarantee.—

(1) Each county official whose compensation for his or her official duties is paid wholly or partly by fees or commissions, and whose compensation is not provided for herein shall receive as yearly compensation for official services from the whole or part of the fees or commissions so collected, the following sum only: all the net income from his or her office not to exceed $7,500 unless otherwise provided by law.

(2) With the concurrence of any county officer described by subsection (1), any board of county commissioners may by resolution guarantee and appropriate to that officer a salary not to exceed $9,600 in lieu of fees, if all fees collected are turned over to the board of county commissioners.

History.—s. 3, ch. 63-560; s. 10, ch. 69-346; s. 8, ch. 69-82; ss. 12, 35, ch. 69-106; s. 861, ch. 95-147; s. 38, ch. 2001-266.



145.141 - Deficiency to be paid by board of county commissioners.

145.141 Deficiency to be paid by board of county commissioners.—Should any county officer have insufficient revenue from the income of his or her office, after paying office personnel and expenses, to pay his or her total annual salary, the board of county commissioners shall pay any deficiency in salary from the general revenue fund and notify the Department of Financial Services. The deficiency shall be listed in the comptroller’s annual report of county finances and county fee officers.

History.—s. 8, ch. 69-346; ss. 12, 35, ch. 69-106; s. 862, ch. 95-147; s. 149, ch. 2003-261.



145.16 - Special laws or general laws of local application prohibited.

145.16 Special laws or general laws of local application prohibited.—

(1) The Legislature declares that the preservation of statewide uniformity of county officials’ salaries is essential to the fulfillment of the legislative intent expressed in this chapter and intends by this section to prevent any laws which would allow officials in individual counties to be excepted from the uniform classification provided in this chapter.

(2) Pursuant to s. 11(a)(21), Art. III of the State Constitution, the Legislature hereby prohibits special laws or general laws of local application pertaining to the compensation of the following officials:

(a) Members of the board of county commissioners;

(b) Clerk of the circuit court;

(c) Sheriff;

(d) Superintendent of schools;

(e) Supervisor of elections;

(f) Property appraiser;

(g) Tax collector; and

(h) District school board members.

History.—s. 1, ch. 69-211; s. 1, ch. 77-102; s. 2, ch. 93-146.



145.17 - Supplemental compensation prohibited.

145.17 Supplemental compensation prohibited.—The compensation provided in chapter 145 shall be the sole and exclusive compensation of the officers whose salary is established therein for the execution of their official duties, and, except as specifically provided herein, the acceptance of salary for official duties as a result of other general or special law, general law of local application, resolution, or supplement or from any other source is a misdemeanor of the first degree punishable as provided in ss. 775.082 and 775.083.

History.—s. 10, ch. 73-173.



145.19 - Annual percentage increases based on increase for state career service employees; limitation.

145.19 Annual percentage increases based on increase for state career service employees; limitation.—

(1) As used in this section, the term:

(a) “Annual factor” means 1 plus the lesser of:

1. The average percentage increase in the salaries of state career service employees for the current fiscal year as determined by the Department of Management Services or as provided in the General Appropriations Act; or

2. Seven percent.

(b) “Cumulative annual factor” means the product of all annual factors certified under this act prior to the fiscal year for which salaries are being calculated.

(c) “Initial factor” means a factor of 1.292, which is a product, rounded to the nearest thousandth, of an earlier cost-of-living increase factor authorized by chapter 73-173, Laws of Florida, and intended by the Legislature to be preserved in adjustments to salaries made prior to enactment of chapter 76-80, Laws of Florida, multiplied by the annual increase factor authorized by chapter 79-327, Laws of Florida.

(2) Each fiscal year, the salaries of all officials listed in this chapter, s. 1001.395, and s. 1001.47 shall be adjusted. The adjusted salary rate shall be the product, rounded to the nearest dollar, of the salary rate granted by the appropriate section of this chapter, s. 1001.395, or s. 1001.47 multiplied first by the initial factor, then by the cumulative annual factor, and finally by the annual factor. The Department of Management Services shall certify the annual factor and the cumulative annual factors. Any special qualification salary received under this chapter, s. 1001.47, or the annual performance salary incentive available to elected superintendents under s. 1001.47 shall be added to such adjusted salary rate. The special qualification salary shall be $2,000, but shall not exceed $2,000.

History.—s. 1, ch. 79-327; s. 19, ch. 80-377; s. 6, ch. 81-167; s. 5, ch. 83-55; s. 3, ch. 84-241; s. 1, ch. 88-42; s. 75, ch. 92-279; s. 55, ch. 92-326; s. 3, ch. 93-146; s. 901, ch. 2002-387; s. 4, ch. 2004-41; s. 2, ch. 2007-234.






Chapter 153 - WATER AND SEWER SYSTEMS

Part I - COUNTY WATER SYSTEM AND SANITARY SEWERFINANCING (ss. 153.01-153.20)

153.01 - Short title.

153.01 Short title.—This part shall be known and may be cited as the “County Water System and Sanitary Sewer Financing Law.”

History.—s. 1, ch. 29837, 1955.



153.02 - Definitions.

153.02 Definitions.—As used in this part the following words and terms shall have the following meanings unless some other meaning is plainly indicated:

(1) The word “county” shall mean any of the several counties of the state operating under the authority granted by this chapter.

(2) The term “county commission” or the word “commission” shall mean the board of county commissioners of any county operating under the powers granted by this chapter.

(3) The term “water system” shall mean and shall include any plant, wells, pipes, tanks, reservoirs, system, facility, or property used or useful or having the present capacity for future use in connection with the obtaining and supplying water and alternative water supplies, including, but not limited to, reclaimed water and water from aquifer storage and recovery and desalination systems, for human consumption, fire protection, irrigation, consumption by business, or consumption by industry, and, without limiting the generality of the foregoing definition shall embrace all necessary appurtenances and equipment and shall include all property, rights, easements and franchises relating to any such system and deemed necessary or convenient for the operation thereof.

(4) The term “water system improvements” shall include all water pipes or lines, valves, meters, and other water-supplying equipment within the county other than such equipment as constitute a part of the water supply system and shall embrace water mains and laterals for the carrying of water to the premises connected therewith and for carrying such water from some part of the water supply system.

(5) The term “sewage disposal system” shall mean and shall include any plant, system, facility, or property used or useful or having the present capacity for future use in connection with the collection, treatment, purification, or disposal of sewage, or reuse of wastewater, and, without limiting the generality of the foregoing definition shall embrace treatment plants, pumping stations, intercepting sewers, pressure lines, mains, and all necessary appurtenances and equipment and shall include all property, rights, easements, and franchises relating to any such system and deemed necessary or convenient for the operation thereof.

(6) The term “sewer improvements” shall include all sanitary sewers within the county other than such mains and lines as constitute a part of a sewage disposal system, and shall embrace sewer mains and laterals for the reception of sewage from premises connected therewith and for carrying such sewage to some part of the sewage disposal system or for the distribution of reclaimed sewage for reuse.

(7) The word “facility” shall mean such water systems, sewage disposal systems, water system improvements and/or sewer improvements or additions thereto as are defined by this chapter.

(8) The word “cost” as applied to a water supply system or extensions or additions thereto or to water supply improvements or to a sewage disposal system or extensions or additions thereto or to sewer improvements shall include the cost of construction or reconstruction, the cost of all labor, materials, machinery and equipment, the cost of all lands, property, rights, easements and franchises acquired, financing charges, interest prior to and during construction and for 1 year after completion of construction, cost of plans and specifications, surveys of estimates of costs and of revenues, cost of engineering and legal services, and all other expenses necessary or incident to determining the feasibility or practicability of such construction or reconstruction, administrative expense and such other expense as may be necessary or incident to the financing herein authorized. Any obligation or expense heretofore or hereafter incurred by the county in connection with any of the foregoing terms of cost may be regarded as a part of such cost and reimbursed to the county out of the proceeds of bonds issued under the provisions of this chapter.

(9) The term “water revenue bonds” shall mean special obligations of the county which are payable solely from water service charges and which shall in no way pledge the property, credit, or general tax revenue of the county.

(10) The term “sewer revenue bonds” shall mean special obligations of the county which are payable solely from sewer service charges and which in no way pledge the property, credit, or general tax revenue of the county.

(11) The term “general obligation bonds” shall mean general obligations of the county which are payable from unlimited ad valorem taxes or from such taxes and additionally secured by a pledge of water service charges or sewer service charges or special assessments, or all of them.

(12) The word “bonds” shall include water revenue bonds, sewer revenue bonds, and general obligation bonds.

(13) The word “sewage” shall include any substance that contains any of the waste products, excrement or other discharge from the bodies of human beings or animals as well as such other wastes as normally emanate from dwelling houses.

History.—s. 2, ch. 29837, 1955; s. 3, ch. 93-51; s. 2, ch. 95-323.



153.03 - General grant of power.

153.03 General grant of power.—Any of the several counties of the state which may hereafter come under the provisions of this chapter as hereinafter provided is hereby authorized and empowered:

(1) To purchase and/or construct and to improve, extend, enlarge, and reconstruct a water supply system or systems or sewage disposal system or systems, or both, within such county and any adjoining county or counties and to purchase and/or construct or reconstruct water system improvements or sewer improvements, or both, within such county and any adjoining county or counties and to operate, manage and control all such systems so purchased and/or constructed and all properties pertaining thereto and to furnish and supply water and sewage collection and disposal services to any of such counties and to any municipalities and any persons, firms or corporations, public or private, in any of such counties; provided, however, that none of the facilities provided by this chapter may be constructed, owned, operated or maintained by the county on property located within the corporate limits of any municipality without the consent of the council, commission or body having general legislative authority in the government of such municipality unless such facilities were owned by the county on such property prior to the time such property was included within the corporate limits of such municipality. No county shall furnish any of the facilities provided by this chapter to any property already being furnished like facilities by any municipality without the express consent of the council, commission or body having general legislative authority in the government of such municipality.

(2) To issue water revenue bonds and/or sewer revenue bonds or general obligation bonds of the county to pay all or a part of the cost of such purchase and/or construction or reconstruction.

(3) To fix and collect rates, fees and other charges for the service and facilities furnished by any such water supply system or water system improvements and sewage disposal system or sewer improvements and to fix and collect charges for making connections with the water system of the county.

(4) To receive and accept from the Federal Government or any agency thereof grants for or in aid of the planning, purchase, construction, reconstruction, or financing of any facility and to receive and accept contributions from any source of either money, property, labor, or other things of value to be held, used, and applied only for the purpose for which such grants and contributions may be made.

(5) To acquire in the name of the county by gift, purchase as hereinafter provided or by the exercise of the right of eminent domain, such lands and rights and interests therein, including lands under water and riparian rights, and to acquire such personal property as it may deem necessary for the efficient operation or for the extension of or the improvement of any facility purchased or constructed under the provisions of this chapter and to hold and dispose of all real and personal property under its control; provided, however, that no county shall have the right to exercise the right of eminent domain over any such lands or rights or interests therein or any personal property owned by any municipality within the state nor to exercise such right with respect to any privately owned water supply system or sewage disposal system including without limitation ponds, streams and surface waters constituting a part thereof, provided any such system is primarily used, owned or operated by an industrial or manufacturing plant for its own use as a water supply system or in disposing of its industrial wastes.

(6) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter and to employ such consulting and other engineers, superintendents, managers, construction and accounting experts and attorneys and such other employees and agents as it may deem necessary in its judgment and to fix their compensation.

(7) Subject to the provisions and restrictions as may be set forth in the resolution hereinafter mentioned authorizing or securing any bonds issued under the provisions of this chapter to enter into contracts with the government of the United States or any agency or instrumentality thereof or with any other county or with any municipality, private corporation, copartnership, association, or individual providing for or relating to the acquisition and supplying of water and the collection, treatment and disposal of sewage.

(8) To acquire by gift or purchase at a price to be mutually agreed upon, any of the facilities or portions thereof, provided for by this chapter, which shall, prior to such acquisition, have been owned by any private person, group, firm, partnership, association or corporation; provided, however, if the price for same cannot be agreed upon, the price shall be determined by an arbitration board consisting of three persons, one of whom shall be selected by the board of county commissioners, one shall be appointed by the private company or corporation, and the two persons so selected shall select a third member of said board; and provided, further, that in the event said board cannot agree as to the price to be paid by the said board of county commissioners, then the board of county commissioners shall exercise the right of eminent domain.

(9) To enter into agreements and contracts with building contractors erecting improvements within any duly platted subdivision within the county, the terms of which said agreements or contracts may provide that such building contractors shall install within such subdivision water mains, lines and equipment and sewer mains and lines, to be approved by the county commission, said mains and lines to run to a point or location to be agreed upon, at which said point or location said mains and lines shall be connected to the water supply system or water system improvements and/or to the sewage disposal system or sewer improvements of the county. In the event such agreements or contracts are entered into they shall provide that upon the connection of the mains or lines within the subdivision to the water or sewer facilities of the county said mains, lines and equipment running to the various privately owned parcels of land within such subdivision shall become the property of the county and shall become a part of the county water system improvements and/or sewer improvements.

(10) To restrain, enjoin or otherwise prevent any person or corporation, public or private, from contaminating or polluting (as defined in 1s. 387.08) any source of water supply from which is obtained water for human consumption to be used in any water supply system or water system improvement as authorized by this chapter, and to restrain, enjoin or otherwise prevent the violation of any provision of this chapter or any resolution, rule or regulation adopted pursuant to the powers granted by this chapter; provided, however, that this chapter shall not apply to or affect any existing contract that a municipality may have for water or sewage disposal without the consent of both parties to said contract but this subsection shall not authorize the institution or prosecution of any proceeding hereunder nor the adoption of any resolution, rule or regulation which shall in anywise affect the right of any industrial or manufacturing plant to discharge industrial waste into any nonnavigable or navigable waters unless such waters are now being used or are hereafter used hereunder as a source of water for human consumption and unless the industrial wastes of any such plant are not being discharged into such waters prior to the time that action is taken by the commission under this chapter to include such water as a part of any water supply system.

(11) To acquire by gift or purchase, at such price, and upon such deferred or other terms, as may be mutually agreed upon, all the capital stock of any domestic or foreign corporation which, prior to such acquisition, shall have owned or operated any of the facilities or portions thereof provided for by this chapter; to pledge the revenues from the facilities as security for payment of the purchase price for said stock; and to operate the facilities through the corporation so acquired or to dissolve said corporation and operate the facilities in any other manner authorized by law.

History.—s. 3, ch. 29837, 1955; s. 1, ch. 57-774; ss. 1, 2, ch. 57-1985; s. 1, ch. 77-187.

1Note.—Repealed by s. 125, ch. 97-237.



153.04 - Construction of water supply systems, water system improvements, sewage disposal systems, and sewer improvements.

153.04 Construction of water supply systems, water system improvements, sewage disposal systems, and sewer improvements.—Whenever the county commission of any of the several counties of the state by resolution chooses to exercise the powers granted by this chapter it shall make or cause to be made such surveys, investigations, studies, borings, maps, plans, drawings and estimates of costs and of revenues as it may deem necessary to prepare or have prepared so that such county commission shall have available to it a comprehensive study and report setting forth either or both of the following:

(1) The type and estimate of costs of each water supply system, the purchase or construction of which shall be deemed by it to be desirable and feasible, together with the location thereof, and of each integral part, and also setting forth what water system improvements, if any, it deems necessary to purchase or construct to protect the health of and render fire protection to the inhabitants of the county, together with the location by terminal points and route of each such improvement, a description thereof by its material, nature, character and size and an estimate of the cost of its purchase or construction.

(2)(a) The type of treatment and estimate of cost of each sewage disposal plant or system, the purchase, or construction of which shall be deemed by the county commission to be desirable and feasible, together with the location thereof and of each integral part, and also setting forth what sewer improvements, if any, it deems necessary to purchase or construct to protect the health of the inhabitants of the county, together with the location by terminal points and route of each such improvement, a description thereof by its material, nature, character, and size and an estimate of the cost of its purchase or construction.

(b) If such study and report reveals, or if it is a fact that any parcel, plot or area of land proposed to be served by county-owned and operated facilities as contemplated by this chapter is being served or there is available to it for service such facilities which are owned and operated by private individuals, copartnerships, corporations or associations, then the county is hereby prohibited from furnishing the facilities provided by this chapter to such property without the written consent of the owner or owners of such privately owned facilities.

(c) The obtaining of such surveys, investigations, studies, borings, maps, plans, drawings and estimates is hereby declared to be a county purpose and the costs thereof may be paid out of the general funds of the county.

(d) Upon receipt of such report the county commission may authorize the purchase and/or construction of such facilities as it may deem feasible and practicable.

(e) All public or private property damaged or destroyed in carrying out the powers granted by this chapter shall be restored or repaired and placed in its original condition as nearly as practicable or adequate compensation made therefor out of the funds provided by this chapter.

(f) The state hereby consents to the use of all state lands lying under water which are necessary for the accomplishments or purposes of this chapter.

History.—s. 4, ch. 29837, 1955.



153.05 - Water system improvements and sanitary sewers; special assessments.

153.05 Water system improvements and sanitary sewers; special assessments.—

(1) Any county may provide for the construction or reconstruction of a facility and for the levying of special assessments upon benefited property under the provisions of this section. The initial proceeding hereunder shall be the passage at any lawful meeting of the commission of a resolution ordering the construction or reconstruction of such facility under and subject to the provisions of this section, indicating the location by terminal points and route and either giving a description of the improvements by its material, nature, character, and size or giving two or more such descriptions with the direction that the material, nature, character, and size shall be subsequently determined in conformity with one of such descriptions. Water system improvements or sewer improvements need not be continuous and may be in more than one locality or street. The resolution ordering any such improvement may give any short and convenient designation to each improvement ordered thereby, after which it shall be sufficient to refer to such improvement and property by such designation in all proceedings and assessments, except in the notices provided by subsections (3) and (4).

(2)(a) As soon as may be after the passage of such resolution, the engineer for the county shall prepare in duplicate plans and specifications of each improvement ordered thereby and an estimate of the cost thereof. Such cost may include, in addition to the items of cost set forth in s. 153.02(8), the cost of relaying streets and sidewalks necessarily torn up or damaged and shall include the following items of incidental expense:

1. Printing and publishing of notices and proceedings and costs of abstracts of title; and

2. Any other expense necessary or proper in conducting the proceedings and work provided for in this section.

(b) If the resolution shall provide alternative descriptions of material, nature, character, and size, such estimate shall include an estimate of the cost of the improvement of each such description.

(c) The engineer shall also prepare in duplicate a tentative apportionment of the estimated cost as between the county and each lot or parcel of land subject to special assessment under the resolution, such apportionment to be made in accordance with the provisions of the resolution and the provisions of subsection (6) in relation to apportionment of cost in the preliminary assessment roll. Such tentative apportionment of estimated cost shall not be held to limit or restrict the duties of the engineer in the preparation of such preliminary assessment roll. One of the duplicates of such plans, specifications, and estimate and such tentative apportionment shall be filed with the clerk of the circuit court in the county and the other duplicate shall be retained by the engineer in his or her files, all thereof to remain open to public inspection.

(3) The county commission upon the filing with it of such plans, specifications, estimate, and tentative apportionment of cost shall publish once in a newspaper published in the county a notice stating that at a regular meeting of the commission on a certain day and hour, not earlier than 10 days from such publication, the commission will hear objections of all interested persons to the confirmation of such resolution, which notice shall state in brief and general terms a description of the proposed improvement with the location thereof and shall also state that plans, specifications, estimate, and tentative apportionment of cost thereof are on file in the office of such clerk. The commission shall keep a record in which shall be inscribed, at the request of any person, firm, or corporation having or claiming to have an interest in any lot or parcel of land, the name and post office address of such person, firm, or corporation, together with a brief description or designation of such lot or parcel; and it shall be the duty of the commission to mail a copy of such notice to such person, firm, or corporation at such address, at least 10 days before the time for the hearing as stated in such notice, but the failure of the commission to keep such record or so to inscribe any name or address or to mail any such notice shall not constitute a valid objection to holding the hearing as provided in this section or to any other action taken under the authority of this section.

(4) At the time named in such notice, or to which an adjournment may be taken by the commission, the commission shall receive any objections of interested persons and may then or thereafter repeal or confirm such resolution with such amendments, if any, as may be desired by the commission and which do not cause any additional property to be specially assessed.

(5) All objections to any such resolution on the ground that it contains items which cannot be properly assessed against property, or that it is, for any default or defect in the passage or character of the resolution or the plans or specifications or estimate, void or voidable in whole or in part, or that it exceeds the power of the commission, shall be made in writing, in person or by attorney, and filed with the commission at or before the time or adjourned time of such hearing. Any objections against the making of any improvement not so made shall be considered as waived, and if an objection shall be made and overruled or shall not be sustained, the confirmation of the resolution shall be the final adjudication of the issues presented unless proper steps shall be taken in a court of competent jurisdiction to secure relief within 10 days.

(6) Promptly after the completion of the work, the engineer for the county shall prepare a preliminary assessment roll and file same with the clerk, which roll shall contain the following:

(a) A description of the lots and parcels of land within the district, which shall include all lots and parcels which abut upon the sides of that part of any street in which a water supply system, water system improvement, or sanitary sewer, except a curb sewer, is to be constructed or reconstructed; all lots and parcels which abut upon the side or sides of any street in or along which side or sides a sanitary curb sewer shall have been constructed or reconstructed; and all lots and parcels which are served or are to be served by such water supply system, water system improvement, or sanitary sewer. Such lots and parcels shall include all property, whether publicly or privately owned. There may also be given, in the discretion of the engineer, the name of the owner of record of each lot or parcel, where practicable, and in all cases there shall be given a statement of the number of feet of property so abutting, which number of feet shall be known as frontage.

(b) The total cost of the improvement and the amount of incidental expense.

(c) An apportionment as between the county and the property included in the preliminary assessment roll of the cost of each improvement, including incidental expense, to be computed as follows:

1. To each lot or parcel of land, to the property or curb line of which a water supply lateral or sanitary sewer lateral shall have been laid, shall be apportioned the cost of such lateral or laterals.

2. To abutting property shall be apportioned according to frontage, or any other method being deemed equitable by the commission, all or any part of the cost of such water system improvements or sewer improvements as may be fixed by resolution ordering the improvements.

3. To the county shall be apportioned the remaining costs of the water system improvements or sewer improvements, unless all of such costs shall be apportioned to the abutting property; provided, however, that in the case of lots or parcels which abut on more than one street or which are served or are to be served by such water system improvements or sewer improvements although not abutting on either side of the street in which such improvement is constructed, the apportionment shall be made under such rules and regulations as the commission shall deem to be fair and equitable.

(7) The preliminary roll shall be advisory only and shall be subject to the action of the commission as hereinafter provided. Upon the filing with the commission of the preliminary assessment roll, the commission shall publish once in a newspaper published in the county a notice stating that at a meeting of the commission to be held on a certain day and hour, not less than 12 days from the date of such publication, which meeting may be a regular, adjourned or special meeting, all interested persons may appear and file written objections to the confirmation of such roll. Such notice shall state the class of the improvement and the location thereof by terminal points and route. Such meeting of the commission shall be the first regular meeting following the completion of the notice hereinabove required, unless the commission shall have provided for a special meeting for such purpose.

(8) At the time and place stated in such notice, the commission shall meet and receive the objections in writing of all interested persons as stated in such notice. The commission may adjourn the hearing from time to time. After the completion thereof, the commission shall either annul or sustain or modify in whole or in part the prima facie assessment as indicated on such roll, either by confirming the prima facie assessment against any and all lots or parcels described therein, or by canceling, increasing, or reducing the same, according to the special benefits which the commission decides each such lot or parcel has received or will receive on account of such improvement. If any property which may be chargeable under this section shall have been omitted from the preliminary roll or if the prima facie assessment shall not have been made against it, the commission may place on such roll an apportionment to such property. The commission shall not confirm any assessment in excess of the special benefits to the property assessed, and the assessments so confirmed shall be in proportion to the special benefits. Forthwith after such confirmation, such assessment roll shall be delivered to the county property appraiser. The assessment so made shall be final and conclusive as to each lot or parcel assessed unless proper steps be taken within 10 days in a court of competent jurisdiction to secure relief. If the assessment against any property shall be sustained or reduced or abated by the court, the county property appraiser shall note that fact on the assessment roll opposite the description of the property affected thereby. The amount of the special assessment against any lot or parcel which may be abated by the court, unless the assessment upon the entire district is abated, or the amount by which such assessment is so reduced, may be, by resolution of the commission made chargeable against the county at large; or, in the discretion of the commission, a new assessment roll may be prepared and confirmed in the manner hereinabove provided for the preparation and confirmation of the original assessment roll.

(9) Any assessment may be paid at the office of the county tax collector within 30 days after the confirmation thereof, without interest. Thereafter all assessments shall be payable in equal annual installments, with interest at 8 percent per year, or, if bonds are issued pursuant to this chapter, at a rate not to exceed 1 percent above the rate of interest at which the improvement bonds authorized pursuant to this chapter and used for improvements are sold, from the expiration of said 30 days in each of the succeeding 20 calendar years at the time or times in each year at which the general county taxes are payable; however, the commission may by resolution fix a shorter period of payment for any assessment; further, any assessment may be paid at any time before due, together with interest accrued thereon to the date of payment.

(10) All assessment shall constitute a lien upon the property so assessed from the date of confirmation of the resolution ordering the improvement, of the same nature and to the same extent as the lien for general county taxes falling due in the same year or years in which such assessment or installments thereof fall due, and any assessment or installment not paid when due shall be collectible in the same manner and at the same time as such general taxes are or may be collectible, with the same attorney’s fee, interest, and penalties and under the same provisions as to forfeiture and the right of the county to purchase the property assessed as are or may be provided by law in the case of county taxes; provided, however, that no such sale of any property for general county taxes or for an installment or installments of any such assessment and no perfecting of title under any such sale shall divest the lien of any installment of such assessment not due at the time of the sale. Collection of such assessments, with such interest and with a reasonable attorney’s fee and costs, but without penalties, may also be made by the county by proceedings in a court of equity to foreclose the lien of assessments as a lien for mortgages is or may be foreclosed under the laws of the state; or by an action in rem in the manner provided by law for the foreclosure and collection of ad valorem taxes; provided that any such proceedings to foreclose shall embrace all installments of principal remaining unpaid with accrued interest thereon, which installments shall, by virtue of the institution of such proceedings, immediately become and be due and payable. Nevertheless, if, prior to any sale of the property under decree of foreclosure in such proceedings, payment be made of the installment or installments which are shown to be due under the provisions of the resolution passed pursuant to subsection (9), with interest as required by said subsection and by this subsection (10) and all costs including attorney’s fee, such payment shall have the effect of restoring the remaining installments to their original maturities as provided by the resolution passed pursuant to subsection (9), and the proceedings shall be dismissed. It shall be the duty of the county to enforce the prompt collection of assessments by one or the other of the means herein provided, and such duty may be enforced at the suit of any holder of bonds issued under this chapter in a court of competent jurisdiction by mandamus or other appropriate proceedings or action. Not later than 30 days after the annual sale of property for delinquent taxes of the county, or if such property or taxes are not sold by the county, then within 60 days after such taxes become delinquent, it shall be the duty of the commission to direct the attorney or attorneys whom the commission shall then designate, to institute actions within 3 months after such direction to enforce the collection of all special assessments for local improvements made under this section and remaining due and unpaid at the time of such direction (unless theretofore sold at tax sale). Such action shall be prosecuted in the manner and under the conditions in and under which mortgages are foreclosed under the laws of the state. It shall be lawful to join in one action the collection of assessments against any or all property assessed by virtue of the same assessment roll unless the court shall deem such joinder prejudicial to the interest of any defendant. The court shall allow a reasonable attorney’s fee for the attorney or attorneys of the county, and the same shall be collectible as a part of or in addition to the costs of the action. At any sale pursuant to decree in any such action, the county may be a purchaser to the same extent as an individual person or corporation, except that the part of the purchase price represented by the assessments sued upon and the interest thereon need not be paid in cash. Property so acquired by a county, including the certificate of sale thereof, may be sold or otherwise disposed of, for cash or upon terms, the proceeds of such disposition to be placed in the fund provided by subsection (11); provided, however, that no sale or other disposition thereof shall be made unless notice calling for bids therefor to be received at a stated time and place shall have been published in a newspaper published in the county one time at least 1 week prior to such disposition.

(11) All assessments and charges made under the provisions of this section for the payment of all or any part of the cost of any sewer improvement or improvements for which bonds shall have been issued under the provisions of this chapter, are hereby pledged to the payment of the principal of and the interest on such bonds and shall when collected be placed in a separate fund, properly designated, which fund shall be used for no other purpose than the payment of such principal and interest.

(12) Each school district and other political subdivision wholly or partly within the county and each public agency or instrumentality owning property within the county shall possess the same power and be subject to the same duties and liabilities in respect of assessment under this section affecting the real estate of such county, district, political subdivision, or public agency or instrumentality which private owners of real estate possess or are subject to hereunder; and such real estate shall be subject to liens for said assessments in all cases where the same property would be subject had it at the time the lien attached been owned by a private owner.

History.—s. 5, ch. 29837, 1955; s. 1, ch. 57-323; ss. 1, 2, 3, 4, ch. 67-547; s. 2, ch. 76-148; s. 1, ch. 77-102; s. 7, ch. 82-195; s. 863, ch. 95-147.



153.06 - Issuance of bonds.

153.06 Issuance of bonds.—

(1) The county commission is hereby authorized to provide by resolution at one time or from time to time for the issuance of either water revenue bonds, sewer revenue bonds, or general obligation bonds of the county for the purpose of paying all or any part of the cost of any one or more of the following:

(a) A water supply system or systems;

(b) Extensions and additions thereto;

(c) Water system improvements;

(d) A sewage disposal system or systems;

(e) Extensions and additions thereto; and

(f) Sewer improvements.

The bonds of each issue shall be dated, shall bear interest at such rate or rates not exceeding 7.5 percent per annum, shall mature at such time or times not exceeding 50 years from their date or dates as may be determined by the county commission, and may be made redeemable before maturity at the option of the county at such price or prices and under such terms and conditions as may be fixed by the county commission prior to the issuance of the bonds.

(2) The county commission shall determine the form of the bonds including any interest coupons to be attached thereto, and the manner of the execution of the bonds and shall fix the denomination or denominations of the bonds and place or places of payment of principal or interest which may be at any bank or trust company within or without the state. In case any officer whose signature or facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until such delivery.

(3) All bonds issued under the provisions of this chapter shall have and are hereby declared to have all the qualities and incidents of negotiable instruments. Bonds may be issued in coupon or in registered form or both as the county commission may determine and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest and for the reconversion into coupon bonds of any bonds registered as to bond principal and interest.

(4) No sale of bonds shall be made at a price so low as to require the payment of interest on the money received therefor at more than 7.5 percent per annum computed with relation to the absolute maturity of the bonds in accordance with the standard tables of bond values, excluding, however, from such computations the amount of any premium to be paid on redemption of any bonds prior to maturity. Prior to the preparation of definitive bonds, the county may, under like restrictions, issue interim receipts or temporary bonds with or without coupons exchangeable for definitive bonds when such bonds have been executed and are available for delivery. The county commission may also provide for the replacement of any bonds which shall become mutilated or be destroyed or lost.

(5) Bonds may be issued under the provisions of this chapter without obtaining the consent of any commission, board, bureau or agency of the state and without the proceeding or happening of any other condition or thing than those proceedings, conditions or things which are specifically required by this chapter.

(6) The proceeds of such bonds shall be used solely for the payment of costs of the water supply system or systems or the water system improvements or the sewage disposal system or systems or the sewer improvements, for the purchase, construction or reconstruction of which such bonds shall have been authorized, and shall be disbursed in such manner and under such restrictions, if any, as the county commission may provide in the authorizing resolution. If the proceeds of such bonds, by error of estimates or otherwise shall be less than such costs, additional bonds may in like manner be issued to provide the amount of such deficit and unless otherwise provided in the authorizing resolution shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose. If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which such bonds shall have been issued, the surplus shall be paid into the fund provided under the provisions of this chapter for the payment of principal of and the interest on such bonds.

History.—s. 6, ch. 29837, 1955; s. 5, ch. 67-547; ss. 3, 4, ch. 73-302; s. 4, ch. 80-98; s. 864, ch. 95-147.



153.07 - General obligation bonds.

153.07 General obligation bonds.—

(1) No general obligation bonds shall be issued by county unless the issuance of such bonds shall be approved by a majority of the votes that are cast in an election in which a majority of the freeholders who are qualified electors residing in the county shall participate. Such election shall be called, noticed and conducted and the result thereof determined and declared in the manner required by law for the issuance of bonds of the county.

(2) For the payment of the principal and the interest on any general obligation bonds of the county issued under the provisions of this chapter, the county commission is hereby authorized and required to levy annually a special tax upon all taxable property within the county over and above all other taxes authorized or limited by law sufficient to pay such principal and interest as the same respectively become due and payable, and the proceeds of all such taxes shall when collected be paid into a special fund and used for no other purpose than the payment of such principal and interest; provided, however, that there may be pledged to the payment of such principal and interest the proceeds of such water service charges and/or sewer service charges, and in the event of such pledge the amount of the annual tax levy herein required may be reduced in any year by the amount of such proceeds actually received in the preceding year and then remaining on deposit to the credit of such fund for the payment of such principal and interest.

History.—s. 7, ch. 29837, 1955; s. 6, ch. 67-547.



153.08 - Water and sewer district general obligation bonds.

153.08 Water and sewer district general obligation bonds.—

(1) The county commission is hereby authorized to establish within the county such water and sewer districts as it may deem necessary. For the purpose of providing for and financing the facilities provided for in this chapter, general obligation bonds may be issued covering the facilities located in such district and to be paid by general ad valorem taxes levied in and collected from such district or districts; provided, however, that no such general obligation bonds for such district or districts shall be issued by the county unless the issuance of such bonds shall be approved by a majority of the votes in an election in which a majority of the freeholders who are qualified electors residing in such district or districts shall participate. Such election shall be called, noticed and conducted and the result thereof determined and declared in the manner required by law for the issuance of bonds of the county.

(2) For the payment of the principal and interest thereon on any such general obligation bonds issued for the benefit of such district or districts issued under the provisions of this chapter the county commission is hereby authorized and required to levy annually a special tax upon all taxable property within the said district or districts over and above all other taxes authorized or limited by law sufficient to pay such principal and interest as the same respectively becomes due and payable, and the proceeds of all such taxes shall when collected be paid into a special fund and used for no other purpose than the payment of such principal and interest; provided, however, that there may be pledged to the payment of such principal and interest the proceeds of such water service charges and/or sewer service charges and in the event of such pledge the amount of the annual tax levied herein required may be reduced in any year by the amount of such proceeds actually received in the preceding year and then remaining on deposit to the credit of such fund for the payment of such principal and interest.

(3) Revenue bonds as authorized by s. 153.09 may be issued to finance facilities located in any district created under the authority of this section.

History.—s. 8, ch. 29837, 1955; s. 2, ch. 57-323; s. 7, ch. 67-547.



153.09 - Water revenue bonds and sewer revenue bonds.

153.09 Water revenue bonds and sewer revenue bonds.—

(1) Water revenue bonds may be used only in connection with the acquisition, construction or operation of water supply systems or water system improvements, and sewer revenue bonds may be used only in connection with the acquisition, construction and operation of sewage disposal systems and sewer improvements. Water revenue bonds and/or sewer revenue bonds issued under the provisions of this chapter shall not be deemed to constitute a pledge of the faith and credit of the county but such bonds shall be payable solely from the funds provided therefor under the provisions of this chapter. All such bonds shall contain a statement on their face substantially to the effect that the county is not obligated to pay such bonds or the interest thereon except from such funds and that the faith and the credit of the county is not pledged to the payment of the principal of or the interest on such bonds. The issuance of water revenue bonds and/or sewer revenue bonds under the provisions of this chapter shall not directly or indirectly or contingently obligate the county to levy any taxes whatever therefor or to make any appropriation for their payment except from the funds pledged under the provisions of this chapter.

(2)(a) The resolution authorizing the issuance of water revenue bonds under the provisions of this chapter shall pledge the revenues to be received but shall not convey or mortgage any water supply system or water system improvements, or any part thereof.

(b) The resolution authorizing the issuance of sewer revenue bonds under the provisions of this chapter shall pledge the revenue to be received but it shall not convey or mortgage any sewage disposal system or sewer improvements or any part thereof.

(c) Either water revenue bonds or sewer revenue bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the county commission in relation to the purchase, construction, reconstruction, improvement, maintenance, operation, repair and insurance of the water supply system or systems and the water system improvements and the sewage disposal system or systems and the sewer improvements and provisions for the custody, and safeguarding and application of all moneys, and for the employment of consulting engineers in connection with such purchase, construction, reconstruction or operation. Such resolution may set forth the rights and remedies of the bondholders and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations.

(d) In addition to the foregoing, such resolution may contain such other provisions as the county commission may deem reasonable and proper for the security of bondholders. Except as in this chapter otherwise provided, the county commission may provide for the payment of the proceeds of the sale of the bonds and revenues of the water supply system or systems and of any water system improvements or of the sewage disposal system or systems and of any sewer improvements to such officer, board or depository as it may designate for the custody thereof, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine.

(3) The resolution providing for the issuance of water revenue bonds and/or sewer revenue bonds may also contain such limitations upon the issuance of additional water revenue bonds and/or sewer revenue bonds as the county commission may deem proper, and such additional bonds shall be issued under such restrictions and limitations as may be prescribed by such resolution.

(4) No water revenue bonds or sewer revenue bonds shall be issued under the authority of this chapter unless the county commission shall have theretofore found and determined the estimated cost of the facilities or systems on account of which such bonds are to be issued, the estimated annual revenues of such facilities or systems, and the estimated annual cost of maintaining, repairing and operating such facilities or systems, nor unless it shall appear from such estimate that the annual revenues will be sufficient to pay such cost of maintenance, repair and operation and the interest on such bonds and the principal thereof as such interest and principal shall become due.

(5) If the approval of the issuance of water revenue bonds or sewer revenue bonds at an election of the freeholders who are qualified electors residing in the county shall be required by the constitution of the state, such election shall be called, noticed and conducted and the result thereof determined and declared as shall have been or may be required by law for the issuance of bonds of the county.

History.—s. 9, ch. 29837, 1955.



153.091 - Combined systems; issuance of bonds.

153.091 Combined systems; issuance of bonds.—

(1) Notwithstanding the provisions of s. 153.09, the county may issue water and sewer revenue bonds for the purpose of the construction, acquisition, or improvement of water supply systems or water system improvements and sewage disposal systems or sewer improvements, which have been combined by the county. Such water and sewer revenue bonds may also be issued for the purposes of the construction, acquisition or improvement of such combined system, or any part thereof, and the refunding of any outstanding bonds or obligations theretofore issued to finance the cost of such combined system or any part thereof.

(2) In the event that the water supply system or water system improvements and sewage disposal systems and sewer improvements are combined into one water and sewer system all of the provisions of this chapter relating to water supply systems or water system improvements and sewage disposal systems and sewer improvements and water revenue bonds and sewer revenue bonds shall apply to such combined systems and water and sewer revenue bonds to the extent the same are applicable.

History.—s. 8, ch. 67-547.



153.10 - Call for bids.

153.10 Call for bids.—

(1) As soon as practicable after the authorization of bonds under the provisions of this chapter or the appropriation of moneys for the construction of water system improvements or sewer improvements, the commission shall publish once, in a newspaper published in the county, and, if the estimated cost exceeds $10,000, in a newspaper of general circulation in the state, a notice calling for sealed bids to be received by the commission on a date not earlier than 15 days from the first publication, for the construction of the work.

(2) The notice shall refer in general terms to the extent and nature of the improvement or improvements and may identify the same by the short designation indicated in the initial resolution and by reference to the plans and specifications on file. If the initial resolution shall have given two or more alternative descriptions of the improvement as to its material, nature, character and size, and if the commission shall not have theretofore determined upon a definite description, the notice shall call for bids upon each of such descriptions.

(3) Bids may be requested for the work as a whole or for any part thereof separately and bids may be asked for any one or more improvements authorized by the same or different resolutions, but any bid covering work upon more than one improvement shall be in such form as to permit a separation of cost as to each improvement.

(4) The notice shall require bidders to file with their bids either a certified check upon an incorporated bank or trust company for 2.5 percent of the amount of their respective bids or a bid bond in like amount with corporate surety satisfactory to the attorney for the county to ensure the execution of a contract to carry out the work in accordance with such plans and specifications and to ensure the filing, at the making of such contract, of a bond in the amount of the contract price with corporate sureties satisfactory to such attorney conditioned for the performance of the work in accordance with such contract.

(5) The commission shall have the right to reject any and all bids, and if all bids are rejected the commission may readvertise.

History.—s. 10, ch. 29837, 1955; s. 2, ch. 57-774.



153.11 - Water service charges and sewer service charges; revenues.

153.11 Water service charges and sewer service charges; revenues.—

(1)(a) The county commission shall in the resolution providing for the issuance of either water revenue bonds or sewer revenue bonds, or both, fix the initial schedule of rates, fees and other charges for the use of and for the services furnished or to be furnished by the facilities, to be paid by the owner, tenant or occupant of each lot or parcel of land which may be connected with and use any such facility by or through any part of the water system of the county.

(b) After the system or systems shall have been in operation the county commission may revise such schedule of rates, fees and charges from time to time. Such rates, fees and charges shall be so fixed and revised as to provide funds, with other funds available for such purposes, sufficient at all times to pay the cost of maintaining, repairing and operating the system or systems including the reserves for such purposes and for replacements and depreciation and necessary extensions, to pay the principal of and the interest on the water revenue bonds and/or sewer revenue bonds as the same shall become due and the reserves therefor, and to provide a margin of safety for making such payments. The county commission shall charge and collect the rates, fees and charges so fixed or revised and such rates, fees and charges shall not be subject to supervision or regulation by any other commission, board, bureau or agency of the county or of the state or of any sanitary district or other political subdivision of the state.

(c) Such rates, fees and charges shall be just and equitable and may be based or computed upon the quantity of water consumed and/or upon the number and size of sewer connections or upon the number and kind of plumbing fixtures in use in the premises connected with the sewer system or upon the number or average number of persons residing or working in or otherwise connected with such premises or upon any other factor affecting the use of the facilities furnished or upon any combination of the foregoing factors.

(d) In cases where the amount of water furnished to any building or premises is such that it imposes an unreasonable burden upon the water supply system an additional charge may be made therefor or the county commission may if it deems advisable compel the owners or occupants of such building or premises to reduce the amount of water consumed thereon in a manner to be specified by the county commission or the county commission may refuse to furnish water to such building or premises.

(e) In cases where the character of the sewage from any manufacturing or industrial plant or any building or premises is such that it imposes an unreasonable burden upon any sewage disposal system, an additional charge may be made therefor, or the county commission may, if it deems it advisable, compel such manufacturing or industrial plant or such building or premises to treat such sewage in such manner as shall be specified by the county commission before discharging such sewage into any sewer lines owned or maintained by the county.

(2) The county commission may charge any owner or occupant of any building or premise receiving the services of the facilities herein provided such initial installation or connection charge or fee as the commission may determine to be just and reasonable.

(3)(a) No rates, fees or charges shall be fixed under the foregoing provisions of this section until after a public hearing at which all of the users of the facilities provided by this chapter and owners, tenants and occupants of property served or to be served thereby and all others interested shall have an opportunity to be heard concerning the proposed rates, fees and charges. After the adoption by the county commission of a resolution setting forth the preliminary schedule or schedules fixing and classifying such rates, fees and charges, notice of such public hearing setting forth the schedule or schedules of rates, fees and charges shall be given by one publication in a newspaper published in the county at least 10 days before the date fixed in said notice for the hearing, which said hearing may be adjourned from time to time. After such hearing such preliminary schedule or schedules, either as originally adopted or as modified or amended, shall be adopted and put into effect and thereupon the resolution providing for the issuance of water revenue bonds and/or sewer revenue bonds may be finally adopted.

(b) A copy of the schedule or schedules of such rates, fees and charges finally fixed in such resolution shall be kept on file in the office of the clerk of the circuit court in the county and shall be open to inspection by all parties interested. The rates, fees or charges so fixed for any class of users or property served shall be extended to cover any additional property thereafter served which fall within the same class without the necessity of any hearing or notice.

(c) Any change or revision of any rates, fees or charges may be made in the same manner as such rates, fees or charges were originally established as hereinabove provided, but if such change or revision be made substantially pro rata as to all classes of service no notice or hearing shall be required.

History.—s. 11, ch. 29837, 1955.



153.12 - Collection of charges.

153.12 Collection of charges.—

(1) Upon the construction of a sewage disposal system and the financing of such construction by the issuance of sewer revenue bonds under the provisions of this chapter, the owner, tenant or occupant of each lot or parcel of land within the county which abuts upon a street or other public way containing a sanitary sewer served or which may be served by such disposal system and upon which lot or parcel a building shall have been constructed for residential or commercial use and which lot or parcel shall not already be served by, or have available to it for service, a sanitary sewer, shall, if so required by the rules and regulations of the county commission or by resolution thereof, connect such building with such sanitary sewer and shall cease to use any other method for the disposal of sewage, sewage waste or other polluting matter. All such connections shall be made in accordance with rules and regulations which shall be adopted from time to time by the county commission.

(2) The county commission may provide in the resolution authorizing the issuance of water revenue bonds or sewer revenue bonds under the provisions of this chapter that the charges for the services furnished by any facility constructed or reconstructed by the county under the provisions of this chapter shall be included in single bills to be rendered for all the services furnished to the premises, and that if the amount of such charges so included shall not be paid within 30 days from the rendition of any bill, the county commission shall discontinue furnishing water to such premises and shall disconnect the same from the water supply system of the county. Any such resolution may include any or all of the following provisions, and may permit the county commission to adopt such resolution or take such other lawful action as shall be necessary to effectuate such provisions, and the county commission is hereby authorized to adopt such resolutions and to take such other action:

(a) That the county may require the owner, tenant or occupant of each lot or parcel of land within the county who is obligated to pay the rates, fees or charges for the services furnished by any facility purchased, constructed or reconstructed by the county under the provisions of this chapter to make a reasonable deposit with the county commission in advance to ensure the payment of such rates, fees or charges and to be subject to application to and payment thereof if and when delinquent.

(b) That if any rates, fees or charges for the use and services of any sewage disposal system or sewer improvements by or in connection with any premises not served by the waterworks system of the county shall not be paid within 30 days after the same shall become due and payable, the owner, tenant or occupant of such premises shall cease to dispose of sewage or industrial waste originating from or on said premises by discharge thereof directly or indirectly into the sewer system of the county until such rates, fees or charges with interest, shall be paid; that if such owner, tenant or occupant shall not cease such disposal at the expiration of such 30-day period it shall be the duty of any district, private corporation, board, body or person supplying water to or selling water for use on such premises to cease supplying water to or selling water for the use on such premises within 5 days after the receipt of notice of such delinquency from the county; and that if such district, private corporation, board, body or person shall not, at the expiration of such 5-day period, cease supplying water to or selling water for use on such premises, then the county may, unless it has theretofore contracted to the contrary, shut off the supply of water to such premises.

History.—s. 12, ch. 29837, 1955.



153.13 - Application of revenues.

153.13 Application of revenues.—

(1) All revenues derived from any water supply system, water system improvement, sewage disposal system or sewer improvements for either of which a single issue of water revenue bonds or sewer revenue bonds shall be issued, except such part thereof as may be required to pay the cost of maintaining, repairing and operating such system or systems and to provide reserves therefor as may be provided in the resolution authorizing the issuance of such water revenue bonds or sewer revenue bonds, shall be set aside at such regular intervals as may be provided in such resolution and deposited for the credit of the following separate funds for the following purposes:

(a) Sinking fund for the payment of interest on and the principal of such water revenue bonds and/or sewer revenue bonds as the same shall become due, necessary charges of paying agents for paying such interest and principal, and any premium upon bonds retired by call or purchase before their maturity or respective maturities, including the accumulation of reserves for such purposes; and

(b) A fund for anticipated renewals and replacements and extraordinary repairs.

(2) The use and disposition of moneys to the credit of such sinking fund shall be subject to such regulations as may be provided in the resolution authorizing the issuance of the water revenue bonds and/or sewer revenue bonds and, except as may otherwise be provided in such resolution, such sinking fund shall be a fund for the benefit of all bonds without distinction or priority of one over the other.

(3) The county commission shall at the close of each fiscal year make or cause to be made a comprehensive report of its operations of the water supply system or systems and sewage disposal system or systems under its control during the preceding fiscal year, including all matters relating to rates, revenues, expenses for maintenance, repair and operation and of replacements and extensions, principal and interest retirements and the status of all funds, and there shall be set forth in such report the budget recommended by the commission for the current fiscal year. A copy of such annual report shall be filed with the clerk of the circuit court in the county and shall be open to the inspection of all interested persons. Any surplus of the gross revenues remaining at the end of any fiscal year after making the required deposits for the credit of the separate funds set forth above, and not appropriated in the budget for the then-current fiscal year, shall be paid into the sinking fund.

History.—s. 13, ch. 29837, 1955.



153.14 - Trust funds.

153.14 Trust funds.—All moneys received pursuant to the authority of this chapter shall be deemed to be trust funds, to be held and applied solely as provided in this chapter. The resolution authorizing the issuance of bonds shall provide that any officer to whom, or any bank, trust company or other fiscal agent to which such moneys shall be paid shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and such resolution may provide.

History.—s. 14, ch. 29837, 1955.



153.15 - Remedies.

153.15 Remedies.—Any holder of bonds issued under the provisions of this chapter or any of the coupons appertaining thereto, except to the extent the rights herein given may be restricted by the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, mandamus or other proceeding, protect and enforce any and all rights under the laws of Florida or granted hereunder or under such resolution, and may enforce and compel the performance of all duties required by this chapter or by such resolution to be performed by the county or by the county commission, including the fixing, charging and collecting of rates, fees and charges for services and facilities furnished by the water supply system, water system improvement, sewage disposal system or sewer improvements and the levying and collecting of any special assessments.

History.—s. 15, ch. 29837, 1955.



153.16 - Water revenue refunding bonds.

153.16 Water revenue refunding bonds.—The county commission is hereby authorized to provide by resolution for the issuance of water revenue refunding bonds of the county for the purpose of refunding any water revenue bonds then outstanding and issued under the provisions of this chapter. The county commission is further authorized to provide by resolution for the issuance of water revenue bonds of the county for combined purposes:

(1) Paying the cost of any extension, addition or reconstruction of a water supply system or systems or water system improvements or the cost of a new water supply system or systems or water system improvements; and

(2) Refunding such water revenue bonds of the county which shall theretofore have been issued under the provisions of this chapter and shall then be outstanding and which then shall have matured or be subject to redemption or can be acquired for retirement. The issuance of such bonds, the maturities and other details thereof, the rights and remedies of holders thereof, and the rights, powers, privileges, duties and obligations of the county or of the county commission with respect to the same shall be governed by the foregoing provisions of this chapter insofar as the same may be applicable.

History.—s. 16, ch. 29837, 1955.



153.17 - Sewer revenue refunding bonds.

153.17 Sewer revenue refunding bonds.—The county commission is hereby authorized to provide by resolution for the issuance of sewer revenue refunding bonds of the county for the purpose of refunding any sewer revenue bonds then outstanding and issued under the provisions of this chapter. The county commission is further authorized to provide by resolution for the issuance of sewer revenue bonds of the county for the combined purposes of:

(1) Paying the cost of any extension, addition or reconstruction of a sewage disposal system or systems or sewer improvements or the cost of a new sewage disposal system or systems or sewer improvements; and

(2) Refunding such sewer revenue bonds of the county which shall theretofore have been issued under the provisions of this chapter and shall then be outstanding and which then shall have matured or be subject to redemption or can be acquired for retirement. The issuance of such bonds, the maturities and other details thereof, the rights and remedies of holders thereof, and the rights, powers, privileges, duties and obligations of the county or of the county commission with respect to the same shall be governed by the foregoing provisions of this chapter insofar as the same may be applicable.

History.—s. 17, ch. 29837, 1955.



153.18 - Exemption of property from taxation.

153.18 Exemption of property from taxation.—As proper facilities for the furnishing of water for human consumption and fire protection and proper facilities for the treatment, purification and disposal of sewage are essential for the health of the inhabitants of the county and for its industrial and commercial development, and as the exercise of the powers conferred by this chapter to effect such purposes constitutes the performance of essential county functions, and is hereby declared to be a county purpose, and as the facilities constructed under the provisions of this chapter, constitute public property and are used for county purposes, the county shall not be required to pay any taxes or assessments upon any such facilities or any part thereof.

History.—s. 18, ch. 29837, 1955.



153.19 - Private water supplies.

153.19 Private water supplies.—No jurisdiction hereunder shall be exercised by the board of county commissioners over any privately owned industrial water supply system or the disposition of industrial or manufacturing wastes nor shall any rule or regulation be adopted or suit instituted or prosecuted hereunder designed or intended to control or regulate the same, unless one of the following conditions exists:

(1) That prior to the utilization of any waters for the disposition of industrial or manufacturing waste, such waters were being used as a source of, or as a part of a water supply system under this chapter, or

(2) In the case of an industrial or manufacturing plant that is connected with and using any facility authorized by this chapter; but any such rule, regulation or suit shall be limited to the particular waters or the particular industrial or manufacturing plant affected by one of the above conditions; provided, however, this shall not restrain or prevent the Department of Health in anywise from instituting a suit or taking other action in event said plant or manufacturing company shall pollute the waters in the state as defined in 1s. 387.08.

History.—s. 19, ch. 29837, 1955; ss. 19, 35, ch. 69-106; s. 28, ch. 77-147; s. 15, ch. 97-101.

1Note.—Repealed by s. 125, ch. 97-237.



153.20 - Alternative method.

153.20 Alternative method.—

(1) This chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to the powers conferred upon the commission by other laws, and shall not be regarded as in derogation of any powers now existing. This chapter being necessary for the welfare of the inhabitants of the several counties of the state shall be liberally construed to effect the purposes thereof.

(2) This chapter shall not repeal any local or special act or law conferring upon any of the several counties or county commissions the powers and duties or any of them imposed hereby, but it shall be deemed to be an alternative or additional method for such counties or county commissions to effect the purposes of this chapter.

History.—ss. 20, 22, ch. 29837, 1955.






Part II - COUNTY WATER AND SEWER DISTRICTS (ss. 153.50-153.88)

153.50 - Short title.

153.50 Short title.—This law may be known and cited as the “County Water and Sewer District Law.”

History.—s. 1, ch. 59-466.



153.51 - Legislative intent.

153.51 Legislative intent.—It is declared as a matter of legislative determination that the extensive growth of population and attendant industry and commerce throughout the state has given rise to public health and water supply problems of statewide concern, in that many unincorporated areas of the counties of the state are not served by water and sewer facilities normally and generally provided and maintained by the municipalities of the state or their agencies or instrumentalities or by private corporations or persons and are not otherwise adequately provided for; that many of such unincorporated areas are in extreme need of such sewage disposal and water supply facilities, and that it is the intent and purpose of this law to provide means for the counties of the state to alleviate such conditions in such unincorporated areas.

History.—s. 2, ch. 59-466.



153.52 - Definitions.

153.52 Definitions.—As used in this law, the following words and terms shall have the following meanings, unless some other meaning is plainly intended:

(1) “District” shall mean any unincorporated contiguous area comprising part but not all of the area of any county created into and existing as a water and sewer district pursuant and subject to this law, having the rights, powers and privileges granted in this law.

(2) “Board of county commissioners” shall mean the board of county commissioners of the county in which a district created pursuant to this law is located.

(3) “District board” shall mean the board of county commissioners of any county constituting the governing body of any district as provided for in this law, and acting for and on behalf of such district as a body corporate and politic.

(4) “Sewer system” shall mean and shall include any plant, system, facility or property and additions, extensions and improvements thereto at any future time constructed or acquired as part thereof, useful or necessary or having the present capacity for future use in connection with the collection, treatment, purification or disposal of sewage of any nature or originating from any source, including industrial wastes resulting from any processes of industry, manufacture, trade or business or from the development of any natural resources; and without limiting the generality of the foregoing definition shall embrace treatment plants, pumping stations, lift stations, valves, force mains, intercepting sewers, laterals, pressure lines, mains and all necessary appurtenances and equipment, all sewer mains and laterals for the reception and collection of sewage from premises connected therewith, and shall include all real and personal property and any interest therein, rights, easements and franchises of any nature whatsoever relating to any such system and necessary or convenient for the operation thereof.

(5) “Water system” shall mean and include any plant, system, facility or property and additions, extensions and improvements thereto at any future time constructed or acquired as part thereof, useful or necessary or having the present capacity for future use in connection with the development of sources, treatment or purification and distribution of water and alternative water supplies, including, but not limited to, reclaimed water and water from aquifer storage and recovery and desalination systems, for domestic or industrial use and, without limiting the generality of the foregoing, shall include dams, reservoirs, storage tanks, mains, lines, valves, pumping stations, laterals, and pipes for the purpose of carrying water to the premises connected with such system and shall include all real and personal property and any interests therein, rights, easements and franchises of any nature whatsoever relating to any such system and necessary or convenient for the operation thereof.

(6) “Cost” as applied to the acquisition and construction of a water system or a sewer system or extensions, additions or improvements thereto shall include the cost of construction or reconstruction, acquisition or purchase, the cost of all labor, materials, machinery and equipment, cost of all lands and interest therein, property, rights, easements and franchises of any nature whatsoever, financing charges, interest prior to and during construction and for not more than 2 years after completion of the construction or acquisition of such water system or sewer system or extensions, additions or improvements thereto, the creation of initial reserve or debt service funds, bond discount, cost of plans and specifications, surveys and estimates of costs and revenues, cost of engineering, financial and legal services, and all other expenses necessary or incidental in determining the feasibility or practicability of such construction, reconstruction or acquisition, administrative expenses and such other expenses as may be necessary or incidental to financing authorized by this law, and including reimbursement of the county or any other person, firm or corporation for any moneys advanced to a district for any expenses incurred by a district or county in connection with any of the foregoing items of cost, or the creation of such district.

(7) “Assessable improvements” shall mean that portion or portions of a sewer system or a water system of a local nature and of benefit to the premises or lands served thereby and particularly, without limiting the generality of the foregoing, with reference to a sewer system, shall include, without being limited to, laterals and mains for the collection and reception of sewage from premises connected therewith, local or auxiliary pumping or lift stations, treatment plants or disposal plants, and other appurtenant facilities and equipment for the collection, treatment and disposal of sewage; and with reference to a water system shall include such mains and laterals and other distribution facilities, pumping stations, and sources of supply as are of benefit to the property served by such water system together with incidental equipment and appurtenances necessary therefor.

(8) “District clerk” shall mean the clerk of the circuit court and ex officio clerk of the board of county commissioners in and for any county having or establishing a district pursuant to this law, who shall be clerk and treasurer of the district.

(9) “Revenue bonds” shall mean bonds or other obligations secured by and payable from the revenues derived from rates, fees and charges collected by a district from the users of the facilities of any water system or sewer system, or both, and which may be additionally secured by a pledge of the proceeds of special assessments levied against benefited property or by a pledge of the full faith and credit of the district, or both.

(10) “General obligation bonds” shall mean bonds or other obligations secured by the full faith and credit and taxing power of the district and payable from ad valorem taxes levied and collected on all taxable property in the district, without limitation of rate or amount, and may be additionally secured by the pledge of either or both the proceeds of special assessments levied against benefited property, or revenues derived from said water system or sewer system, or both.

(11) “Assessment bonds” shall mean bonds or other obligations secured by and payable from special assessments levied against benefited lands, and which may be additionally secured by a pledge of the full faith and credit of the district.

History.—s. 3, ch. 59-466; s. 3, ch. 95-323.



153.53 - Establishment of districts in unincorporated areas.

153.53 Establishment of districts in unincorporated areas.—

(1) Subject to this law, the board of county commissioners of any county may establish one or more districts as it shall in its discretion determine to be necessary in the public interest. Any such district shall consist of only unincorporated contiguous areas of such county, comprising part but not all of the areas of such county. As used herein, “unincorporated areas” shall mean all lands outside of the incorporated boundaries of towns, cities, or other municipalities of the state whether existing under the general law or special act and shall include any lands, areas, or property within the district of any special tax districts, school district, or any other public corporations or bodies politic of any nature whatsoever, except municipalities.

(2)(a) As an alternative method of establishing a water and sewer system district, a petition signed by persons owning not less than 10 percent of the property within the boundaries of the proposed district may be filed with the property appraiser of the county in which said district is to be located.

(b) Said petition shall describe the territory to be included in said proposed district, the name of the district if there is one, and the general purpose for which the district is being established, as set out in ss. 153.51 and 153.52.

(c) Said petition shall request the board of county commissioners to call and provide for a referendum election to determine whether such district shall be created and further call for an election of the first board of commissioners for said district.

(d) Within 30 days after the petition is received by the property appraiser, said property appraiser shall determine whether such petition has been duly signed by the requisite number of property owners within the boundaries of the proposed district. If there is a sufficient number of valid signatures, the property appraiser shall forthwith deliver said petition to the board of county commissioners who shall within 60 days hold an election to determine if the district shall be created. The board of county commissioners shall have notice of such election published once a week for 4 successive weeks in a newspaper of general circulation within the area of the proposed district. Said notice shall describe the purpose for which the district is to be established and the territory proposed to be included in the said district. If there is no such newspaper, then notice may be posted on the courthouse door and in five conspicuous places within the proposed district.

(3)(a) At the same time the board of county commissioners receives from the property appraiser a petition and fixes the date for an election to determine if a district shall be established, said board of county commissioners may also call an election for three persons to serve as commissioners of the proposed district. The county commissioners shall also advertise in the same manner that an election is to be held for three commissioners of the proposed district and shall set out in said notice the qualifications of candidates to qualify by petition for election to said office. The board of county commissioners shall cause to be printed on the ballot for said district referendum the names of any persons qualified as candidates for the office of member of the board of commissioners of the district who have filed with the board of county commissioners a petition signed by not less than the owners of 10 percent of the property within the district. The candidate’s petition shall be filed with the board of county commissioners not less than 14 days prior to said election with a qualifying fee in the amount of $25 payable to the board of county commissioners. Said fee shall be used to defray the expense of the election. Should the qualifying fees exceed the cost of the election, the surplus shall be transferred into the general operating fund of the water and sewer district if it be established or if it be rejected then said surplus shall be transferred to the general county operating fund.

(b) The supervisor of elections shall assist the board of county commissioners in preparing a list of eligible electors from a list of property owners within the proposed district to be furnished by the property appraiser, and said supervisor shall further assist the board of county commissioners with such other administrative matters pertaining to the conduct of the election as the county commission deems appropriate.

(c) The ballot to be used at said election shall be in substantially the following form:

OFFICIAL BALLOT

WATER AND SEWER DISTRICT

COUNTY, FLORIDA

SPECIAL ELECTION   (Insert date)

1. Shall   Water and Sewer District   County, Florida, be created?

Yes

No

2. Make a cross mark (x) before the names of the candidates of your choice.

FOR COMMISSIONERS OF

WATER AND SEWER DISTRICT

VOTE FOR THREE     WRITE-IN VOTES

Blank lines shall be placed on the ballot so that the name of any person who did not file a petition and who is otherwise qualified may be written in, in the form of an irregular or write-in vote. The inspectors and clerks for said election shall be appointed by the board of county commissioners. The ballots shall be furnished by the board of county commissioners. The board of county commissioners shall designate an appropriate polling place or polling places where said election shall be held. The inspectors and clerks shall make returns to the board of county commissioners and said board of county commissioners shall canvass said election returns and declare the results thereof at a meeting to be held as soon as practical after said election.

(d) Said district shall be established upon a favorable vote in person or by proxy of the owners of 50 percent or more of the property within the district, and the three persons receiving the highest number of votes cast for candidates shall be elected commissioners of the district until their successors are elected. Upon expiration of 20 days after the declaration of the result of said election by the board of county commissioners, such declaration of the results shall be regarded for all purposes as conclusive.

(e) At said election only persons owning property within the district shall be qualified to vote. Such vote shall be in person or by proxy. No proxy shall be effective unless acknowledged by a notary public. If the board of county commissioners shall find and determine that the result of said election is adverse to the proposition of creating a district no other election for the same purpose shall be held within 1 year thereafter.

(f) If a requisite number of votes at such special election shall favor the creation of such a district, then said board of county commissioners shall enter an order constituting the territory in which said special election was held as a district with all the powers granted to water and sewer districts under the provisions of chapter 153.

(g) Commissioners of said district shall be the owners of property within said district who are registered electors in some county in the state, at least one of whom shall reside in the county or adjoining county.

(4) Beginning with the next general election following the creation of the district, and in the general election each 4 years thereafter, the said district commissioners shall qualify by petition and be elected by the property owners of the district. The three persons receiving the highest number of votes cast in the general election shall serve 4 years and shall take office at the same time as do other county officers, on the first Tuesday after the first Monday in January next after their election, and serve on the same cycle as do other constitutional county officers.

(5) In the event of a vacancy due to any cause in any board of commissioners, the same shall be filled by appointment by a majority of the members of the board of county commissioners for the unexpired term.

(6)(a) As soon as practicable after such district commissioners have been elected and have qualified, they shall meet and organize by election from among their number a chair, a secretary, and a treasurer. The secretary need not be a commissioner. Two members of the board shall constitute a quorum. The vote of two members shall be necessary to transact business.

(b) Each commissioner, before assuming office, shall be required to give the Governor a good and sufficient surety bond in the sum of $2,000, the cost thereof being borne by the district, conditioned on the faithful performance of the duties of his or her office, said bond to be approved and filed in the same manner as is that of the board of county commissioners. The failure of any person to make and file this bond within 10 days after his or her election shall create a vacancy on said board.

(7) The powers and duties of the commissioners shall be the same as those of county commissioners supervising districts as provided for under subsection (1).

(8) Members of the board of commissioners shall each be paid $5 a day for each day’s service; provided the per diem compensation shall not exceed the sum of $300 for each commissioner during any one year. Said members shall be reimbursed for travel expenses incurred in the performance of their duties as provided in s. 112.061. All boards of commissioners shall hold regular monthly meetings, and special meetings as needed, in the courthouse or in an appropriate place within the district.

(9) The owners of not less than 50 percent of the property within any proposed or established water and sewer district may at any time petition for a referendum calling for any two or more of said districts which are contiguous to be combined and be supervised by a single board elected as hereinabove described. However, if the board of county commissioners shall deem such a combination to be reasonably necessary for the purpose of providing the improvements authorized by this chapter, it may approve same, subject to referendum requirements, notwithstanding that the territories to be combined and included in the new district are not contiguous. Said referendum shall be conducted in substantially the same manner as a referendum to create a single district.

(10) All projects in any district created pursuant to this section as amended by chapter 70-433, Laws of Florida, affecting lakes, streams, or navigable waters shall conform to the provisions of chapter 253.

History.—s. 4, ch. 59-466; ss. 1, 2, ch. 70-433; s. 1, ch. 76-148; s. 1, ch. 77-102; s. 865, ch. 95-147.



153.54 - Preliminary report by county commissioners with respect to creation of proposed district.

153.54 Preliminary report by county commissioners with respect to creation of proposed district.—Upon receipt of a petition duly signed by not less than 25 qualified electors who are also freeholders residing within an area proposed to be incorporated into a water and sewer district pursuant to this law and describing in general terms the proposed boundaries of such proposed district, the board of county commissioners if it shall deem it necessary and advisable to create and establish such proposed district for the purpose of constructing, establishing or acquiring a water system or a sewer system or both in and for such district (herein called “improvements”), shall first cause a preliminary report to be made which such report together with any other relevant or pertinent matters, shall include at least the following:

(1) A general description of the proposed improvements to be made in such district.

(2) A general estimate of the cost of the proposed improvements.

(3) The present condition of water and sewer facilities in the area comprising such proposed district.

(4) Findings with respect to the necessity or reasonableness of the inclusion of lands proposed to be included within the district with reference to the benefits to be derived or able to be derived by such included lands from such proposed improvements, and the necessity or reasonableness of the exclusion of lands adjacent to or within such proposed district with reference to such benefits.

(5) For the construction of a new proposed sewerage system or the extension of an existing sewerage system that was not previously approved, the report shall include a study that includes the available information from the Department of Health on the history of onsite sewage treatment and disposal systems currently in use in the area and a comparison of the projected costs to the owner of a typical lot or parcel of connecting to and using the proposed sewerage system versus installing, operating, and properly maintaining an onsite sewage treatment system that is approved by the Department of Health and that provides for the comparable level of environmental and health protection as the proposed central sewerage system; consideration of the local authority’s obligations or reasonably anticipated obligations for water body cleanup and protection under state or federal programs, including requirements for water bodies listed under s. 303(d) of the Clean Water Act, Pub. L. No. 92-500, 33 U.S.C. ss. 1251 et seq.; and other factors deemed relevant by the local authority.

Such report shall be filed in the office of the clerk of the circuit court and shall be open for the inspection of any taxpayer, property owner, qualified elector or any other interested or affected person.

History.—s. 5, ch. 59-466; s. 1, ch. 2006-252.



153.55 - Public hearing upon report of county commissioners and creation of district; findings of board of county commissioners.

153.55 Public hearing upon report of county commissioners and creation of district; findings of board of county commissioners.—

(1) Upon submission of any such report the board of county commissioners shall hold a public hearing upon such report and the question of the creation of such district, giving at least 20 days’ notice of such hearing by advertisement in a newspaper published in the county and circulating in the area of the proposed district or by posting as provided in s. 153.56 if no such newspaper be published.

(2) At such hearing any taxpayer, property owner, qualified elector or other interested or affected person may make written objections to the creation of such proposed district or the exclusion of any lands therefrom, or the inclusion of any lands therein, the desirability or the feasibility of such proposed improvements or to any other matter, which objections, if any, together with any evidence submitted therewith shall be given full and open consideration by the board of county commissioners.

(3) If upon due consideration of such preliminary report, any such objections and any other pertinent matters, such board of county commissioners shall be satisfied that the construction and acquisition of said improvements is feasible and desirable and of benefit to all the lands included in such proposed district or that certain lands shall be included or excluded, and that the creation of said district is necessary in the public interest, it shall so determine and record such findings and determination, together with an accurate description of the proposed boundaries of the proposed district and the proposed corporate name of such district, by resolution duly adopted.

(4) If the board of county commissioners shall after such hearing deem the creation of such proposed district inadvisable and not in the public interest, it shall make such a finding and determination and no further proceedings shall be taken for the creation of the proposed district under such petition; provided, however, that such finding and determination shall not be deemed to bar the creation of any proposed district at any future time in the manner provided in this law upon the filing of a new petition therefor as provided in this law.

History.—s. 6, ch. 59-466.



153.56 - Call election to determine creation of district, issuance of bonds.

153.56 Call election to determine creation of district, issuance of bonds.—

(1) If the board of county commissioners shall deem that the creation of the proposed district is necessary in the public interest as provided in s. 153.55, it shall call an election for the purpose of submitting to the qualified electors residing in said proposed district the question of the creation and establishment of said district and may also submit at a separate election to be held at the same time, to the qualified electors who are freeholders residing in such district, the question of the issuance of general obligation bonds of said district to pay all or part of the cost of the proposed improvements. Said election shall be held not less than 30 days from the date of the first publication or posting of the notice thereof and such notice shall be published once a week for 4 successive weeks in a newspaper published in the county and circulating in the area of the proposed district, and if no such newspaper be published in the county and circulating in the district, such notice shall be posted in at least 10 different public places within the district.

(2) Except as otherwise provided in this law, said election shall be held and conducted pursuant to the general laws of the state applicable thereto, provided, that if the question of the issuance of general obligation bonds is to be voted upon, the election thereon shall conform to the applicable provisions of the constitution and statutes of Florida relating to freeholder elections.

(3) Said call for election of the qualified electors and notice thereof shall include a description of the proposed boundaries of said district, which need not be by metes and bounds but shall be in such detail as to give a reasonable and accurate description thereof and shall further specifically recite that said district, if created, shall be authorized:

(a) To construct or acquire a sewer system or water system or both for said district and any improvements, additions and extensions thereto and to have exclusive control and jurisdiction thereof;

(b) To finance the cost of such construction or acquisition of such improvements by the issuance of either its revenue bonds, general obligation bonds or assessment bonds, as defined in this law, or any combination thereof;

(c) Said notice shall further expressly state that such district, if created and established, shall constitute a special tax district, all the property within which shall be subject to the levy of ad valorem taxes without limitation of rate or amount to secure payment of any of its general obligations, and for the maintenance of such district within the limitations of this law.

(4) The notice of the separate election of the qualified freeholder electors, if held at the same time, shall be in substantially the form provided in the applicable statutes of Florida relating to freeholder elections.

Such elections may be held at any time, including the dates upon which general or primary elections are held in such county.

History.—s. 7, ch. 59-466.



153.57 - Ballots and election officials.

153.57 Ballots and election officials.—The inspectors and clerks for said election or elections shall be appointed by and the ballots to be voted shall be prepared and furnished by the board of county commissioners, which shall designate the polling place or places at which such election or elections shall be held. The inspectors and clerks shall make returns to the board of county commissioners.

History.—s. 8, ch. 59-466.



153.58 - Election results; resolution of commission; publication of notice of estoppel.

153.58 Election results; resolution of commission; publication of notice of estoppel.—

(1) Immediately after any such election or elections the board of county commissioners shall hold a meeting and shall canvass the votes cast at said election or elections and declare the results thereof by resolution.

(a) If a majority of the qualified electors who vote in said election on the creation of such district shall vote in favor of creation of said district the board of county commissioners shall by resolution declare the district duly created, and forthwith cause an estoppel notice to be published one time in a newspaper published in the county and circulating in the district, or if there be no such newspaper, posted in at least 10 public places in the district. Said notice shall recite the due creation of said district pursuant to this law and the affirmative vote of the majority of the qualified electors voting thereon at said election duly called and held; and shall further recite the substance of the provisions of said notice of election set forth in s. 153.56 and that all of the proceedings had and actions taken in the creation of said district, the holding of said election and an accurate description of said district are on file in the office of the clerk of the circuit court open to public inspection, and shall state that any action or proceeding of any kind or nature questioning the validity of the creation and establishment of said district, including but not limited to, the exclusion or inclusion of lands therein, or other pertinent matters, shall be commenced within 20 days after the first publication of such notice in the circuit court in and for the county. If no such action or proceeding shall be commenced or instituted within 20 days after the first publication or posting of such notice, then all taxpayers, property owners or persons residing within said district or any other interested parties, public, private or corporate within the county and all the persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceedings which question the validity of the creation and establishment of said district and the boundaries thereof.

(b) If a majority of the qualified freeholder electors residing in the district shall participate in the separate freeholder election on the question of the issuance of general obligation bonds, in the event a separate freeholders election is held at the same time as the election on the creation of the district, and a majority of such qualified freeholder electors shall vote in favor of the issuance of such general obligation bonds then such general obligation bonds shall be deemed approved, but shall not be issued unless the district shall be duly created at the election of the qualified electors referred to above.

(2) If the qualified electors who vote in said election on the creation of such district shall vote against the creation of such proposed district, a new petition pertaining to any part of the same area just considered by the board of county commissioners shall not be acted upon by the board of county commissioners until after the expiration of 9 months from the date of the election defeating the creation of said proposed district, even though such new petition shall have been filed by petitioners other than those who originally filed the petition just acted upon by the board of county commissioners, unless 25 percent of the qualified electors of the area petition to have an election.

History.—s. 9, ch. 59-466; s. 1, ch. 63-94.



153.59 - Court proceedings; jurisdiction, priority.

153.59 Court proceedings; jurisdiction, priority.—The circuit court in and for any county so establishing a district is vested with jurisdiction in any such proceedings or suits affecting the creation of such districts and all matters pertinent thereto and shall give preference and priority to any such actions or proceedings pending in such court subject to existing statutes.

History.—s. 10, ch. 59-466.



153.60 - County commissioners ex officio governing board.

153.60 County commissioners ex officio governing board.—The board of county commissioners of the county in which any such district is created shall be the ex officio governing board of such district. Such district shall be a body corporate and politic, exercising essential governmental functions and shall have the power to sue and be sued; to contract; to adopt and use a common seal and alter the same at pleasure; to purchase, hold, lease or otherwise acquire and convey such real property and personal property and interests therein as may be necessary or proper to carry out the purposes of this law. The clerk of the circuit court shall be ex officio the clerk and treasurer of the district, and the county tax collector shall be ex officio the tax collector of the district.

History.—s. 11, ch. 59-466.



153.61 - Expenses.

153.61 Expenses.—The preliminary expenses for the creation and incorporation of any such district, including election expenses, expenses for legal, financial or other services in connection with the preliminary report undertaken pursuant to s. 153.54, shall be payable out of general county funds, but shall be a reimbursable expense to be paid from the proceeds of any bonds or other obligations issued by said district to accomplish the purposes of this law.

History.—s. 12, ch. 59-466.



153.62 - District board; powers.

153.62 District board; powers.—The district board for and on behalf of any district created hereunder in addition to and supplementing other powers granted in this law, is authorized and empowered:

(1) To make rules and regulations for its own government and proceedings and to adopt an official seal for the district.

(2) To employ engineers, attorneys, accountants, financial or other experts and such other agents and employees as said district board may require or deem necessary to effectuate the purposes of this law, or to contract for any of such services.

(3) To construct, install, erect, acquire and to operate, maintain, improve, extend, or enlarge and reconstruct a water system or a sewer system or both within said district and the environs thereof and to have the exclusive control and jurisdiction thereof; to issue its general obligation bonds, revenue bonds or assessment bonds, or any combination of the foregoing, to pay all or part of the cost of such construction, reconstruction, erection, acquisition or installation of such water system, sewer system or both; provided that the total amount of all general obligation indebtedness of the district issued pursuant to this law shall not exceed 15 percent of the assessed value of the taxable property in the district at the time of the creation of such district, to be ascertained by the assessed valuations for county taxes in effect at the time of the creation of such district.

(4) To levy and assess ad valorem taxes without limitation of rate or amount on all taxable property within said district for the purpose of paying principal of and interest on any general obligation bonds which may be issued for the purposes of this law, not in excess of the total amount of such general obligation bonds provided for in subsection (3).

(5) To regulate the use of sewers and the supply of water within the district and to prohibit the use and maintenance of outhouses, privies, septic tanks or other unsanitary structures or appliances.

(6) To fix and collect rates, fees and other charges to persons or property or both for the use of the facilities and services provided by any water system or sewer system or both and to fix and collect charges for making connections with any such water system or sewer system and to provide for reasonable penalties on any users or property for any such rates, fees or charges that are delinquent.

(7) To acquire in the name of the district by purchase, gift or the exercise of the right of eminent domain, such lands and rights and interest therein, including lands under water and riparian rights and to acquire such personal property as it may deem necessary in connection with the construction, reconstruction, improvement, extension, installation, erection or operation and maintenance of any water system or sewer system or both and to hold and dispose of all real and personal property under its control; provided, however nothing herein contained shall authorize the power of eminent domain to be exercised beyond the limits of the district.

(8) To exercise exclusive jurisdiction, control and supervision over any water system or sewer system or both, or any part thereof owned, operated and maintained by the district and to make and enforce such rules and regulations for the maintenance and operation of any water system or sewer system or both as may be, in the judgment of the district board, necessary or desirable for the efficient operation of any such systems or improvements in accomplishing the purposes of this law.

(9) To restrain, enjoin or otherwise prevent the violation of this law or of any resolution, rule or regulation adopted pursuant to the powers granted by this law.

(10) To join with any other district or districts, cities, towns, counties or other political subdivisions, public agencies or authorities in the exercise of common powers.

(11) To contract with municipalities or other private or public corporations or persons to provide or receive a water supply or for sewage disposal, collection or treatment.

(12) To prescribe methods of pretreatment of industrial wastes not amenable to treatment with domestic sewage before accepting such wastes for treatment and to refuse to accept such industrial wastes when not sufficiently pretreated as may be prescribed, and by proper resolution to prescribe penalties for the refusal of any person or corporation to so pretreat such industrial wastes.

(13) To require and enforce the use of its facilities whenever and wherever they are accessible.

(14) To sell or otherwise dispose of the effluent, sludge or other byproducts as a result of sewage treatment.

(15) To accomplish construction by holding hearings, advertising for construction bids, and letting contracts for all or any part or parts of the construction of any water system or sewer system or both, to the lowest responsible bidder or bidders or rejecting any and all bids at its discretion, provided that the district may purchase supplies, material and equipment as well as expend for construction work in an amount not to exceed one thousand dollars total cost of each transaction without advertising or receiving bids.

(16) To construct and operate connecting, intercepting or outlet sewers and sewer mains and pipes and water mains, conduits or pipe lines in, along or under any streets, alleys, highways or other public places or ways within the state or any municipality or political subdivision necessary for the purposes of the district.

(17) Subject to such provisions and restrictions as may be set forth in the resolution authorizing or securing any bonds or other obligations issued under the provisions of this law, to enter into contracts with the government of the United States or any agency or instrumentality thereof, or with any county, municipality, district, authority or political subdivision, private corporation, partnership, association or individual providing for or relating to the treatment, collection and disposal of sewage, or the treatment, supply and distribution of water and any other matters relevant thereto or otherwise necessary to effect the purposes of this law, and to receive and accept from any federal agency, grants or loans for or in aid of the planning, construction, reconstruction or financing of any water system or sewer system or both and to receive and accept aid or contributions or loans from any other source of either money, property, labor or other things of value, to be held, used and applied only for the purpose for which such grants, contributions or loans may be made.

History.—s. 13, ch. 59-466.



153.63 - Revenue bonds.

153.63 Revenue bonds.—

(1) The district board for and on behalf of any district is authorized to provide from time to time for the issuance of revenue bonds to pay all or part of the cost of a water system or sewer system, or both, or any additions, extensions or improvements thereto. The principal of and interest on any such bonds shall be payable from the rates, fees, charges or other revenues derived from the operation of any such system or systems in the manner provided in this law and the resolution authorizing such revenue bonds and pledging such revenues. Such revenue bonds may also be additionally secured by the pledge of special assessments levied pursuant to this law, or by a pledge of the full faith and credit of said district. The revenue bonds of each issue shall be dated, shall bear interest at such rate or rates as shall not exceed 7.5 percent per annum, shall mature at such time or times not exceeding 40 years from their date or dates as may be determined by the district board and may be made redeemable before maturity, at the option of the district board, under such terms and conditions and at such prices as may be fixed by the district board prior to the issuance of such bonds. The district board shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. Such authorizing resolution may further provide that such bonds may be executed manually or by the engraved, lithographed or facsimile signature of the chair of the district board. The seal of the district may be affixed or lithographed, engraved or otherwise reproduced in facsimile on such bonds and shall be attested by the manual or facsimile signature of the district clerk; provided, however, that the signature of at least one of the officials executing such revenue bonds shall be a manual signature. In case any officer whose signature or a facsimile of whose signature shall appear on the bonds shall cease to be such officer before the delivery of such bonds, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until such delivery. All revenue bonds issued under the provisions of this law shall be and constitute and have all the qualities and incidents of negotiable instruments under the law merchant and the negotiable instruments law of the state. The bonds may be issued in coupon or registered form as the district board may determine in such authorizing resolution and provision may be made for the registration of any coupon bonds as to principal alone and also as to principal and interest, and for the reconversion of coupon bonds or of any bond registered as to principal and interest. The issuance of such bonds shall not be subject to any limitations or conditions contained in any other law and the district board may sell such bonds in such manner, either at public or private sale, and for such price, as it may determine to be for the best interests of the district, but no such sale shall be made at a price so low as to require the payment of interest on money received therefor at a rate in excess of 7.5 percent per annum, computed with relation to the absolute maturity of the bonds in accordance with standard tables of bond values, excluding, however, from such computation the amount of any premium to be paid for the redemption of any bonds prior to maturity.

(2) The proceeds of the sale of any such bonds shall be used solely for the payment of the costs of the construction or acquisition of any water system or sewer system or both or the reconstruction or construction or acquisition of extensions, improvements and additions thereto, and shall be disbursed in such manner and under such restrictions, as the district board may provide in the authorizing resolution. Prior to the preparation or issuance of definitive revenue bonds, the district board may, under like restrictions, issue interim receipts or temporary notes or other form of such temporary obligations without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. The district board may also provide for the replacement of any bonds which shall have become mutilated and be destroyed or lost upon proper indemnification. Revenue bonds may be issued under the provisions of this law without obtaining the consent of any commission, board, bureau or agency of the state, and without any other proceeding or happening of any other condition or thing than those proceedings, conditions or things which are specifically required by this law.

(3) A resolution providing for the issuance of revenue bonds may also contain such limitations upon the issuance of additional revenue bonds secured on a parity with the bonds theretofore issued, as the district board may deem proper, and such additional bonds shall be issued under such restrictions and limitations as may be prescribed by such authorizing resolution.

(4) Revenue bonds shall not be deemed to constitute an indebtedness of the district, and shall not be included in the amount of general obligation bonds which the district is authorized to issue under any other provision of this law, unless the full faith and credit of the district is pledged as additional security for such revenue bonds.

History.—s. 14, ch. 59-466; s. 5, ch. 73-302; s. 866, ch. 95-147.



153.64 - Schedule of rates and fees.

153.64 Schedule of rates and fees.—

(1) The district board shall fix the initial schedule of rates, fees or other charges for the use of and the services and facilities to be furnished by any such water system or sewer system to be paid by the owner, tenant or occupant of each lot or parcel of land which may be connected with or used by any such system or systems of the district. After the system or systems shall have been in operation the district board may revise the schedule of rates, fees and charges from time to time; provided, however, that such rates, fees and charges shall be so fixed and revised so as to provide some, which, with other funds available for such purposes, shall be sufficient at all times to pay the expenses of operating and maintaining such water system or sewer system or both, including reserves for such purposes, the principal of and interest on revenue bonds as the same shall become due and reserves therefor, and to provide a margin of safety over and above the total amount of any such payments, and to comply fully with any covenants contained in the proceedings authorizing the issuance of any bonds or other obligations of the district. The district shall charge and collect such rates, fees and charges so fixed or revised, and such rates, fees and charges shall not be subject to the supervision or regulation by any other commission, board, bureau, agency or other political subdivision or agency of the county or state.

(2) Such rates, fees and charges shall be just and equitable and uniform for users of the same class and where appropriate may be based or computed either upon the quantity of water consumed or upon the number and size of sewer connections or upon the number and kind of plumbing fixtures in use in the premises or upon the number or average number of persons residing or working in or otherwise using or occupying such premises or upon any other factor affecting the use of the facilities furnished or upon any combination of the foregoing factors as may be determined by the district board on any other equitable basis.

(3) No rates, fees or charges shall be fixed under the foregoing provisions of this section until after a public hearing at which all the users of the proposed sewer system or water system, or both, or owners, tenants or occupants served or to be served thereby and all others interested shall have an opportunity to be heard concerning the proposed rates, fees and charges. Notice of such public hearing setting forth the proposed schedule or schedules of rates, fees and charges shall be given by one publication in a newspaper published in the county and circulating in the district at least 10 days before the date fixed in such notice for the hearing, which may be adjourned from time to time. If there be no such newspaper published in the county and circulating in the district the notice of such rate hearing shall be posted as provided for in s. 153.56 regarding the posting of the notice calling the election creating the district. After such hearing such schedule or schedules, either as initially adopted, or as modified or amended, may be finally adopted.

(4) A copy of the schedule or schedules of such rates, fees or charges finally adopted shall be kept on file in the office of the district clerk and shall be open at all times to public inspection. The rates, fees or charges so fixed for any class of users or property served shall be extended to cover any additional users or properties thereafter served which shall fall in the same class, without the necessity of any hearing or notice. Any change or revision of such rates, fees or charges may be made in the same manner as such rates, fees or charges were originally established as hereinabove provided; provided however, that if such changes or revisions be made substantially pro rata as to all classes of service no hearing or notice shall be required.

History.—s. 15, ch. 59-466.



153.65 - Trust funds; trustees.

153.65 Trust funds; trustees.—The proceeds of all bonds or other obligations issued under this law and all revenues derived from the operation of any water system or sewer system for the payment of all or part of the cost of which any bonds or other obligations authorized by this law have been issued shall be and constitute trust funds, and shall be used and applied only in accordance with the proceedings authorizing the issuance of any revenue bonds, general obligation bonds or other obligations issued pursuant to this law, and the district may appoint trustees, within or without the state, under trust agreements or indentures to hold and administer the proceeds of any such bonds or other obligations or any such revenues.

History.—s. 16, ch. 59-466.



153.66 - Covenants of district board with bondholders.

153.66 Covenants of district board with bondholders.—In addition to the other provisions and requirements of this law any resolution authorizing the issuance of revenue bonds, general obligation bonds, assessment bonds or any other obligations issued hereunder, may contain provisions and the district board is authorized to provide and may covenant and agree with the several holders of such bonds as to:

(1) Reasonable deposits with the district in advance to ensure the payment of rates, fees or charges for the facilities of the system.

(2) The discontinuance of the services and facilities of any water system or sewer system, or both, for delinquent payments for either water services or sewer services, and the terms and conditions of the restoration of such service.

(3) Contracts with private or public owners of a water system or sewer system not owned and operated by the district for the discontinuance of service to any users of the water system or sewer system, as the case may be, owned and operated by the district.

(4) Limitations on the powers of the district to construct, acquire or operate, or permit the construction, acquisition or operation of any plants, structures, facilities or properties which may compete or tend to compete with any water system or sewer system.

(5) The manner and method of paying service charges and fees and the levying of penalties for delinquent payments.

(6) Subject to this law the manner and order of priority of the disposition of revenues or redemption of any bonds or other obligations.

(7) Terms and conditions for modification or amendment of any provisions or covenants in any such proceedings authorizing the issuance of bonds or other obligations.

(8) Provisions for and limitations on the appointment of a trustee for bondholders for any water system or sewer system.

(9) Provisions as to the appointment of a receiver of any sewer system or water system or both, on default of principal or interest on any such bonds or other obligations or the breach of any covenant or condition of such authorizing proceedings or the provisions and requirements of this law.

(10) Provisions as to the execution and entering into of trust agreements regarding the holding and disposition of revenues derived from such systems and the proceeds of bonds issued for the cost of acquisition or construction or improvement of a water system or sewer system or both, or for any other purposes necessary to secure any such revenue bonds.

(11) Provisions as to the maintenance of any such systems and reasonable insurance thereof.

(12) Any other matters necessary to secure such bonds and the payment of the principal and interest thereof.

All such provisions of the bond proceedings and all such covenants and agreements in addition to the other provisions and requirements of this law shall constitute valid and legally binding contracts between the district and several holders of any such bonds and shall be enforceable by any such holder or holders by mandamus or other appropriate action, suit or proceeding in law or in equity in any court of competent jurisdiction.

History.—s. 17, ch. 59-466.



153.67 - Unpaid fees to constitute lien.

153.67 Unpaid fees to constitute lien.—In the event that the fees, rates or charges for the services and facilities of any water or sewer system shall not be paid as and when due, any unpaid balance thereof and all interest accruing thereon shall be a lien on any parcel or property affected thereby. Such liens shall be superior and paramount to the interest on such parcel or property of any owner, lessee, tenant, mortgagee or other person except the lien of county taxes and shall be on a parity with the lien of any such county taxes. In the event that any such service charge shall not be paid as and when due and shall be in default for thirty days or more the unpaid balance thereof and all interest accrued thereon, together with attorneys fees and costs, may be recovered by the district in a civil action, and any such lien and accrued interest may be foreclosed or otherwise enforced by the district by action or suit in equity as for the foreclosure of a mortgage on real property.

History.—s. 18, ch. 59-466.



153.68 - General obligation bonds, election; issuance, tax levy.

153.68 General obligation bonds, election; issuance, tax levy.—

(1) The district board is hereby authorized to provide by resolution from time to time for the issuance of general obligation bonds pledging the full faith and credit of the district for the payment thereof, for the purpose of paying all or part of the cost of the acquisition or construction or improvement of a water system or a sewer system or both, provided however, that the issuance of such bonds, or of any revenue bonds, assessment bonds or other obligations for which the full faith and credit of the district shall have been pledged as additional security shall have been approved at an election of the qualified electors who are freeholders residing in said district, such election to be called, noticed and conducted in the manner provided in the constitution and statutes of Florida for freeholder elections.

(2) For the payment of the principal of and the interest on any general obligation bonds of the district issued under the provisions of this law, the district board is hereby authorized and required and in such resolution authorizing the issuance of general obligation bonds shall authorize and require the levy annually of a special tax upon all taxable property within the district over and above all other taxes authorized or permitted by law sufficient to pay such principal and interest as the same shall become due and payable, and the proceeds of all such taxes, when collected, shall be paid into a special fund and used for no other purpose than the payment of such principal and interest, or reserves therefor; provided however, that there may be pledged as additional security for the payment of such principal and interest the proceeds of such rates, fees and charges made for the services and facilities of any such water system or sewer system or both, or the proceeds of special assessments levied to finance the cost of assessable improvements, or both, and in the event of such pledge or pledges the amount of the annual tax herein required may be reduced in any year subject to and in accordance with the proceedings authorizing the issuance of such general obligation bonds.

(3) In the event the full faith and credit of the district is pledged as additional security for the payment of any revenue bonds or assessment bonds issued hereunder, the district board shall in the manner set out above for general obligation bonds provide for and authorize the levy of a special tax annually on all taxable property in the district sufficient in amount to comply with the proceedings authorizing such revenue bonds or assessment bonds for which the full faith and credit of the district is pledged as additional security.

History.—s. 19, ch. 59-466.



153.69 - County property appraiser ex officio tax assessor for district.

153.69 County property appraiser ex officio tax assessor for district.—The amount of any such annual taxes so levied for general obligation bonds or as additional security for revenue bonds or assessment bonds shall be certified by the district board to the property appraiser of the county who shall be ex officio tax assessor for the district, and such taxes shall be levied and collected in the same manner as other general county taxes.

History.—s. 20, ch. 59-466; s. 1, ch. 77-102.



153.70 - Provisions of s. 153.63 applicable to general obligation bonds.

153.70 Provisions of s. 153.63 applicable to general obligation bonds.—Any general obligation bonds shall be authorized by resolution of the district board and the provisions of s. 153.63 relative to maturities, execution, rate or rates of interest, redemption prior to maturity, registration, method of sale, and all other matters in said s. 153.63 not inconsistent with the other provisions in this law relating to general obligation bonds, shall apply to any general obligation bonds issued hereunder.

History.—s. 21, ch. 59-466.



153.71 - Publication of notice of issuance of bonds.

153.71 Publication of notice of issuance of bonds.—Prior to the issuance of any revenue bonds, general obligation bonds, assessment bonds or other obligations, the district board may, in its discretion, publish a notice at least once in a newspaper published in the county and circulating in the district, or posted in the manner provided in s. 153.56 if there be no such newspaper, stating the date of adoption of the resolution authorizing such obligations, and the amount, maximum rate of interest and maturity of such obligations and the purpose in general terms for which such obligations are to be issued, and further stating that any action or proceedings authorizing the issuance thereof, or of any covenants made therein, must be instituted within 20 days after the first publication of such notice, or the validity of such obligations or proceedings or covenants shall not be thereafter questioned in any court whatsoever. If no such action or proceeding is so instituted within such 20-day period then the validity of such obligations, proceedings and covenants shall be conclusive, and all persons or parties whatsoever shall be forever barred from questioning the validity of such obligations, proceedings or covenants in any court whatsoever.

History.—s. 22, ch. 59-466.



153.72 - Bonds; qualities of negotiable instruments; rights of holders.

153.72 Bonds; qualities of negotiable instruments; rights of holders.—All revenue bonds, general obligation bonds or assessment bonds issued hereunder shall be and constitute, and have all the qualities and incidents of negotiable instruments under the law merchant and the negotiable instruments law of Florida, and shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers for value. No proceedings in respect to the issuance of such bonds shall be necessary except such as are required by this law. The provisions of this law shall constitute an irrevocable contract between said district and the holders of any such bonds or coupons thereof issued pursuant to the provisions hereof. Any holder of such bonds may either at law or in equity, by suit, action or mandamus, enforce and compel the performance of the duties required by this law or of any of the officers or persons herein mentioned in relation to said bonds, or the levy, assessment, collection and enforcement and application of the taxes, revenues, assessments or other funds pledged for the payment of the principal and interest thereof.

History.—s. 23, ch. 59-466.



153.73 - Assessable improvements; levy and payment of special assessments.

153.73 Assessable improvements; levy and payment of special assessments.—Any district may provide for the construction or reconstruction of assessable improvements as defined in s. 153.52, and for the levying of special assessments upon benefited property for the payment thereof, under the provisions of this section.

(1) The initial proceeding under this section shall be the passage by the district board of a resolution ordering the construction or reconstruction of such assessable improvements, indicating the location by terminal points and routes and either giving a description of the improvements by its material, nature, character, and size or giving two or more descriptions with the directions that the material, nature, character, and size shall be subsequently determined in conformity with one of such descriptions. Sewer or water improvements need not be continuous and may be in more than one locality or street. The resolution ordering any such improvement may give any short and convenient designation to each improvement ordered thereby, and the property against which assessments are to be made for the cost of such improvement may be designated as an assessment district, followed by a letter or number or name to distinguish it from other assessment districts, after which it shall be sufficient to refer to such improvement and property by such designation in all proceedings and assessments, except in the notices required by this section.

(2)(a) As soon as possible after the passage of such resolution, the engineer for the district shall prepare in duplicate plans and specifications for each improvement ordered thereby and an estimate of the cost thereof. Such cost shall include, in addition to the items of cost as defined in this law, the cost of relaying streets and sidewalks necessarily torn up or damaged and the following items of incidental expenses:

1. Printing and publishing notices and proceedings;

2. Costs of abstracts of title; and

3. Any other expense necessary or proper in conducting the proceedings and work provided for in this section, including the estimated amount of discount, if any, upon the sale of assessment bonds or any other obligations issued hereunder for which such special assessments are to be pledged. If the resolution shall provide alternative descriptions of material, nature, character, and size, such estimate shall include an estimate of the cost of the improvement of each such description.

(b) The engineer shall also prepare in duplicate a tentative apportionment of the estimated total cost of the improvement as between the district and each lot or parcel of land subject to special assessment under the resolution, such apportionment to be made in accordance with the provisions of the resolution and in relation to apportionment of cost provided herein for the preliminary assessment roll. Such tentative apportionment of total estimated cost shall not be held to limit or restrict the duties of the engineer in the preparation of such preliminary assessment roll. One of the duplicates of such plans, specifications, and estimates and such tentative apportionment shall be filed with the district clerk and the other duplicate shall be retained by the engineer in his or her files, all thereof to remain open to public inspection.

(c) For the construction of a new proposed sewerage system or the extension of an existing sewerage system that was not previously approved, the report shall include a study that includes the available information from the Department of Health on the history of onsite sewage treatment and disposal systems currently in use in the area and a comparison of the projected costs to the owner of a typical lot or parcel of connecting to and using the proposed sewerage system versus installing, operating, and properly maintaining an onsite sewage treatment system that is approved by the Department of Health and that provides for the comparable level of environmental and health protection as the proposed central sewerage system; consideration of the local authority’s obligations or reasonably anticipated obligations for water body cleanup and protection under state or federal programs, including requirements for water bodies listed under s. 303(d) of the Clean Water Act, Pub. L. No. 92-500, 33 U.S.C. ss. 1251 et seq.; and other factors deemed relevant by the local authority.

(3) The district clerk upon the filing with him or her of such plans, specifications, estimates, and tentative apportionment of cost shall publish once in a newspaper published in the county and circulating in the district, or posted as provided in s. 153.56 if there be no such newspaper, a notice stating that at a meeting of the district board on a certain day and hour, not earlier than 15 days from such publication or posting, the district board will hear objections of all interested persons to the confirmation of such resolution, which notice shall state in brief and general terms a description of the proposed assessable improvements with the location thereof, and shall also state that plans, specifications, estimates, and tentative apportionment of cost thereof are on file with the district clerk. The district clerk shall keep a record in which shall be inscribed, at the request of any person, firm, or corporation having or claiming to have any interest in any lot or parcel of land, the name and post office address of such person, firm, or corporation, together with a brief description or designation of such lot or parcel; and it shall be the duty of the district clerk to mail a copy of such notice to such person, firm, or corporation at such address, at least 10 days before the time for the hearing as stated in such notice, but the failure of the district clerk to keep such record or so to inscribe any name or address or to mail any such notice shall not constitute a valid objection to holding the hearing as provided in this section or to any other action taken under the authority of this section.

(4) At the time named in such notice, or to which an adjournment may be taken by the district board, the district board shall receive any objections of interested persons and may then or thereafter repeal or confirm such resolution with such amendments, if any, as may be desired by the district board and which do not cause any additional property to be specially assessed.

(5) All objections to any such resolution on the ground that it contains items which cannot be properly assessed against property, or that it is, for any default or defect in the passage or character of the resolution or the plans or specifications or estimate, void or voidable in whole or in part, or that it exceeds the power of the district board, shall be made in writing in person or by attorney, and filed with the district clerk at or before the time or adjourned time of such hearing. Any objections against the making of any assessable improvements not so made shall be considered as waived, and if any objection shall be made and overruled or shall not be sustained, the confirmation of the resolution shall be the final adjudication of the issues presented unless proper steps shall be taken in a court of competent jurisdiction to secure relief within 20 days.

(6)(a) Whenever any resolution providing for the construction or reconstruction of assessable improvements and for the levying of special assessments upon benefited property for the payment thereof shall have been confirmed, as hereinabove provided, or at any time thereafter, the district board may issue assessment bonds payable out of such assessments when collected. Said bonds shall mature not later than 2 years after the last installment in which said special assessments may be paid, as provided in subsection (11), and shall bear interest at not exceeding 7.5 percent per annum. Such assessment bonds shall be executed, shall have such provisions for redemption prior to maturity, shall be sold in the manner and be subject to all of the applicable provisions contained in s. 153.63 for revenue bonds, except as the same are inconsistent with the provisions of this section. The amount of such assessment bonds for any assessable improvement, prior to the confirmation of the preliminary assessment roll provided for in subsection (10), shall not exceed 70 percent of the estimated amount of the cost of such assessable improvements which are to be specially assessed against the land and real estate to be specially benefited thereby, as shown in the estimates of the engineer for the district referred to in subsection (2). The amount of such assessment bonds for any assessable improvement to be issued, after the confirmation of the preliminary assessment roll provided for in subsection (10), including any assessment bonds theretofore issued, shall not exceed the amount of special assessments actually confirmed and levied by the district board as provided in subsection (10).

(b) Such assessment bonds shall be payable from the proceeds of the special assessments levied for the assessable improvement for which such assessment bonds are issued; provided, however, that any district may pledge the full faith and credit of such district for the payment of the principal of and interest on such assessment bonds if the issuance of such assessment bonds shall be approved by the qualified electors who are freeholders residing in said district in the manner provided in the constitution and statutes of Florida.

(7) After the passage of the resolution authorizing the construction or reconstruction of assessable improvements has been confirmed as provided in subsection (4), the district may publish at least once in a newspaper published in the county and circulating in the district, or post in the manner provided in s. 153.56 if there be no such newspaper, a notice calling for sealed bids to be received by the district board on a date not earlier than 15 days from the first publication for the construction of the work, unless in the initial resolution the district board shall have declared its intention to have the work done by district forces without contract. The notice shall refer in general terms to the extent and nature of the improvement or improvements and may identify the same by the short designation indicated in the initial resolution and by reference to the plans and specifications on file. If the initial resolution shall have given two or more alternative descriptions of the assessable improvements as to its material, nature, character, and size, and if the district board shall not have theretofore determined upon a definite description, the notice shall call for bids upon each of such descriptions. Bids may be requested for the work as a whole or for any part thereof separately and bids may be asked for any one or more of such assessable improvements authorized by the same or different resolutions, but any bid covering work upon more than one improvement shall be in such form as to permit a separation of cost as to each improvement. The notice shall require bidders to file with their bids either a certified check drawn upon an incorporated bank or trust company in such amount or percentage of their respective bids, as the district board shall deem advisable, or a bid bond in like amount with corporate surety satisfactory to the district board to ensure the execution of a contract to carry out the work in accordance with such plans and specifications and ensure the filing at the making of such contract, of a bond in the amount of the contract price with corporate surety satisfactory to the district conditioned for the performance of the work in accordance with such contract. The district board shall have the right to reject any or all bids, and if all bids are rejected the district board may readvertise or may determine to do the work by the district forces without contract.

(8) Promptly after the completion of the work, the engineer for the district, who is hereby designated as the official of the district to make the preliminary assessment of benefits from assessable improvements, shall prepare a preliminary assessment roll and file the same with the district clerk which roll shall contain the following:

(a) A description of abutting lots and parcels of land or lands within the district which will benefit from such assessable improvements and the amount of such benefits to each such lot or parcel of land. Such lots and parcels shall include the property of the county and any school district or other political subdivision. There shall also be given the name of the owner of record of each lot or parcel where practicable, and in all cases there shall be given a statement of the number of feet of property so abutting, which number of feet shall be known as the frontage.

(b) The total cost of the improvement and the amount of incidental expense.

(9) The preliminary roll shall be advisory only and shall be subject to the action of the district board as hereinafter provided. Upon the filing with the district clerk of the preliminary assessment roll, the district clerk shall publish at least once in a newspaper published in the county, and circulating in the district, or if there be no such newspaper, post in the manner provided in s. 153.56, a notice stating that at a meeting of the district board to be held on a certain day and hour, not less than 15 days from the date of such publication or posting, which meeting may be a regular, adjourned or special meeting, all interested persons may appear and file written objections to the confirmation of such roll. Such notice shall state the class of the assessable improvements and the location thereof by terminal points and route.

(10) At the time and place stated in such notice, the district board shall meet and receive the objections in writing of all interested persons as stated in such notice. The district board may adjourn the hearing from time to time. After the completion thereof, the district board shall either annul or sustain or modify in whole or in part the preliminary assessment as indicated on such roll, either by confirming the preliminary assessment against any or all lots or parcels described therein or by canceling, increasing, or reducing the same, according to the special benefits which the district board decided each such lot or parcel has received or will receive on account of such improvement. If any property which may be chargeable under this section shall have been omitted from the preliminary roll or if the preliminary assessment shall not have been made against it, the board may place on such roll an apportionment to such property. The district board shall not confirm any assessment in excess of the special benefits to the property assessed, and the assessments so confirmed shall be in proportion to the special benefits. Forthwith after such confirmation, such assessment roll shall be delivered to the district clerk. The assessment so made shall be final and conclusive as to each lot or parcel assessed unless proper steps be taken within 30 days in a court of competent jurisdiction to secure relief. If the assessment against any property shall be sustained or reduced or abated by the court, the district clerk shall note that fact on the assessment roll opposite the description of the property affected thereby. The amount of the special assessment against any lot or parcel which may be reduced or abated by the court, unless the assessment upon the entire district be reduced or abated, or the amount by which such assessment is so reduced, may by resolution of the district board be made chargeable against the district at large; or, at the discretion of the district board, a new assessment roll may be prepared and confirmed in the manner hereinabove provided for the preparation and confirmation of the original assessment roll.

(11)(a) Any assessment may be paid at the office of the district clerk within 60 days after the confirmation thereof, without interest. Thereafter all assessments shall be payable in equal installments, with interest at not exceeding 8 percent per year, or, if bonds are issued pursuant to this chapter, at a rate not to exceed 1 percent above the rate of interest at which the improvement bonds authorized pursuant to this chapter and used for improvements are sold, from the expiration of said 60 days in each of the succeeding number of years which the district board shall determine by resolution, not exceeding 20; however, the district board may provide that any assessment may be paid at any time before due, together with interest accrued thereon to the date of payment, if such prior payment shall be permitted by the proceedings authorizing any assessment bonds or other obligations for the payment of which such special assessments have been pledged.

(b) All such special assessments shall be collected by the tax collector of the county in which the district is located at the same time as the ad valorem taxes of the district and general county taxes are collected by the tax collector of such county, and the district shall certify to the county tax collector in each year a list of all such special assessments and a description of and name of the owners of the properties against which such special assessments have been levied and the amounts due thereon in such year, and interest thereon, and any deficiencies for prior years.

(c) All assessments shall constitute a lien upon the property so assessed from the date of confirmation of the resolution ordering the improvement, of the same nature and to the same extent as the lien for general county taxes falling due in the same year or years in which such assessments or installments thereof fall due, and any assessment or installment not paid when due shall be collectible with such interest and with a reasonable attorney’s fee and costs, but without penalties, by the district by proceedings in a court of equity to foreclose the lien of assessments as a lien for mortgages is or may be foreclosed under the laws of the state; provided that any such proceedings to foreclose shall embrace all installments of principal remaining unpaid with accrued interest thereon, which installments shall, by virtue of the institution of such proceedings, immediately become due and payable.

(d) Nevertheless, if prior to any sale of the property under decree of foreclosure in such proceedings, payment be made of the installment or installments which are shown to be due under the provisions of the resolution passed pursuant to subsection (10), and by this subsection and all costs including interest and attorney’s fee, such payment shall have the effect of restoring the remaining installments to their original maturities as provided by the resolution passed pursuant to this subsection and the proceedings shall be dismissed.

(e) It shall be the duty of the district to enforce the prompt collection of assessment by the means herein provided, and such duty may be enforced at the suit of any holder of bonds issued under this law in a court of competent jurisdiction by mandamus or other appropriate proceedings or action.

(f) Not later than 30 days after the annual installments are due and payable, it shall be the duty of the district board to direct the attorney or attorneys whom the district board shall then designate, to institute action within 2 months after such direction to enforce the collection of all special assessments for assessable improvements made under this section and remaining due and unpaid at the time of such direction. Such action shall be prosecuted in the manner and under the conditions in and under which mortgages are foreclosed under the laws of the state.

(g) It shall be lawful to join in one action the collection of assessments against any or all property assessed by virtue of the same assessment roll unless the court shall deem such joinder prejudicial to the interest of any defendant. The court shall allow a reasonable attorney’s fee for the attorney or attorneys of the district, and the same shall be collectible as a part of or in addition to the costs of the action.

(h) At the sale pursuant to decree in any such action, the district may be a purchaser to the same extent as an individual person or corporation, except that the part of the purchase price represented by the assessments sued upon and the interest thereon need not be paid in cash. Property so acquired by a district may be sold or otherwise disposed of, the proceeds of such disposition to be placed in the fund provided by subsection (1); provided, however, that no sale or other disposition thereof shall be made unless the notice calling for bids therefor to be received at a stated time and place shall have been published in a newspaper published in the county and circulating in the district, or posted in the manner provided in s. 153.56 if there be no such newspaper, at least 20 days prior to such disposition.

(12) All assessments and charges made under the provisions of this section for the payment of all or any part of the cost of any assessable improvements for which assessment bonds shall have been issued under the provisions of this law, or which have been pledged as additional security for any other bonds or obligations issued under this law, shall be used only for the payment of principal of or interest on such assessment bonds or other bonds or obligations.

(13) The county in which the district is located and each school district and other political subdivision wholly or partly within the district shall possess the same power and be subject to the same duties and liabilities in respect of assessment under this section affecting the real estate of such county, school district, or other political subdivision which private owners of real estate possess or are subject hereunder; and such real estate of any such county, school district, and political subdivision shall be subject to liens for said assessments in all cases where the same property would be subject to such liens had it at the time the lien attached been owned by a private owner.

(14) If any special assessment made under the provisions of this chapter to defray the whole or any part of the expense of any such improvement shall be deemed by the district board to be inadequate to meet the obligation owed to bondholders, the district board may adjust the duration of and the interest penalty on installment payments of the assessment so that payments of special assessments shall be sufficient to satisfy the contractual obligation owed by the district to bondholders. However, such adjustment shall not have the effect of increasing the special assessment of any property, including the effect of increasing the amount of assessment of any property in proportion to the amount of benefits conferred on that property, nor shall such adjustment increase the interest rate or the installment payment period beyond the interest rate and payment period set forth in paragraph (11)(a). Further, the district board, in adjusting the interest rates and the period of payment of assessments, shall follow the provisions of this section providing for notice and hearing to interested persons and providing for passage of resolutions establishing special assessments.

History.—s. 24, ch. 59-466; s. 6, ch. 73-302; s. 1, ch. 82-14; s. 8, ch. 82-195; s. 867, ch. 95-147; s. 2, ch. 2006-252.



153.74 - Issuance of certificates of indebtedness based on assessments for assessable improvements.

153.74 Issuance of certificates of indebtedness based on assessments for assessable improvements.—

(1) The district board may, after any assessments for assessable improvements are made, determined and confirmed as provided in s. 153.73, issue certificates of indebtedness for the amount so assessed against the abutting property or property otherwise benefited, as the case may be, and separate certificates shall be issued against each part or parcel of land assessed, which certificates shall state the general nature of the improvement for which the said assessment is made. Said certificates shall be payable in annual installments in accordance with the installments of the special assessments for which they are issued. The district board may determine the interest to be borne by such certificates at a rate no greater than 7.5 percent per annum, and may sell such certificates at either private or public sale at not exceeding par and accrued interest and determine the form, manner of execution and other details of such certificates. Such certificates shall recite that they are payable only from the special assessments levied and collected from the part or parcel of land against which they are issued. The proceeds of such certificates may be pledged for the payment of principal of and interest on any revenue bonds or general obligation bonds issued to finance in whole or in part such assessable improvements, or, if not so pledged, may be used to pay the cost or part of the cost of such assessable improvements.

(2) The district may also issue assessment bonds or other obligations payable from a special fund into which such certificates of indebtedness referred to in the preceding subsection may be deposited; or, if such certificates of indebtedness have not been issued, the district may assign to such special fund for the benefit of the holders of such assessment bonds or other obligations, or to a trustee for such bondholders, the assessment liens provided for in s. 153.73(11), unless such certificates of indebtedness or assessment liens have been theretofore pledged for any bonds or other obligations authorized hereunder. In the event of the creation of such special fund and the issuance of such assessment bonds or other obligations, the proceeds of such certificates of indebtedness or assessment liens deposited therein shall be used only for the payment of the assessment bonds or other obligations issued as provided in this section. The district is hereby authorized to covenant with the holders of such assessment bonds or other obligations that it will diligently and faithfully enforce and collect all the special assessments and interest and penalties thereon for which such certificates of indebtedness or assessment liens have been deposited in or assigned to such fund, and to foreclose such assessment liens so assigned to such special fund or represented by the certificates of indebtedness deposited in said special fund, after such assessment liens have become delinquent and deposit the proceeds derived from such foreclosure, including interest and penalties, in such special fund, and to further make any other necessary covenants deemed necessary or advisable in order to properly secure the holders of such assessment bonds or other obligations.

(3) The assessment bonds or other obligations issued pursuant to this section shall have such dates of issue and maturity as shall be deemed advisable by the district board; provided, however, that the maturities of such assessment bonds or other obligation shall not be more than 2 years after the due date of the last installment which will be payable on any of the special assessments for which such assessment liens, or the certificates of indebtedness representing such assessment liens, are assigned to or deposited in such special fund.

(4) Such assessment bonds or other obligations issued under this section shall bear interest at not exceeding 7.5 percent per annum, shall be executed, shall have such provisions for redemption prior to maturity, shall be sold in the manner and be subject to all of the applicable provisions contained in s. 153.63 for revenue bonds, except as the same are inconsistent with the provisions of this section.

(5) All assessment bonds or other obligations issued under the provisions of this law, except certificates of indebtedness issued against separate parcels of land as provided in this section, shall be and constitute and have all the qualities and incidents of negotiable instruments under the law merchant and the negotiable instruments law of the state.

History.—s. 25, ch. 59-466; s. 7, ch. 73-302; s. 10, ch. 2016-10.



153.75 - Annual reports of district board.

153.75 Annual reports of district board.—The district board shall cause to be made at least once each year a comprehensive report of its water system or sewer system or both including all matters relating to rates, revenues, expenses of maintenance, repair and operation and renewals and capital replacements, principal and interest requirements and the status of all funds and accounts. Copies of such report shall be filed with the district clerk and shall be open to public inspection.

History.—s. 26, ch. 59-466.



153.76 - Exemption from taxation.

153.76 Exemption from taxation.—As the exercise of the powers conferred by this law constitutes the performance of essential public functions and as any water system or sewer system or both constructed under the provisions of this law constitute public property used for public purposes such districts and all properties, revenues, or other assets thereof, and all bonds issued hereunder and the interest thereon, shall be exempt from all taxation by the state, or any political subdivision, agency or instrumentality thereof.

History.—s. 27, ch. 59-466.



153.77 - District bonds as securities for public bodies.

153.77 District bonds as securities for public bodies.—All revenue bonds, general obligation bonds, or assessment bonds issued pursuant to this law shall be and constitute legal investments for state, county, municipal, and all other public funds and for banks, savings banks, insurance companies, executors, administrators, trustees, and all other fiduciaries and shall also be and constitute securities eligible as collateral security for all state, county, municipal, or other public funds, subject to the restrictions and limitations of chapters 18, 136, 518, 655, 657, 658, 660-665, and 1011.

History.—s. 28, ch. 59-466; s. 64, ch. 81-259; s. 902, ch. 2002-387.



153.78 - Bonds as payment for services.

153.78 Bonds as payment for services.—Any district is authorized to enter into agreements for the delivery of any revenue bonds, general obligation bonds or assessment bonds at one time or from time to time as full or partial payment for the services of any engineer or work done by any contractor who may have been retained or hired or been awarded a contract for the construction of all or any part of a water system or sewer system; provided, however, that any such bonds so delivered for payment of such services or work performed shall have been authorized and issued in the manner provided in this law and shall otherwise conform to the provisions hereof.

History.—s. 29, ch. 59-466.



153.79 - Contracts for construction of improvements, sealed bids.

153.79 Contracts for construction of improvements, sealed bids.—All contracts let, awarded or entered into by the district for the construction, reconstruction or acquisition or improvement of a water system or a sewer system or both or any part thereof, if the amount thereof shall exceed $1,000, shall be awarded only after public advertisement and call for sealed bids therefor, in a newspaper published in the county circulating in the district, or, if there be no such newspaper, then in a newspaper published in the state and circulating in the district, such advertisement to be published at least once at least 3 weeks before the date set for the receipt of such bids. Such advertisements for bids in addition to the other necessary and pertinent matter shall state in general terms the nature and description of the improvement or improvements to be undertaken and shall state that detailed plans and specifications for such work are on file for inspection in the office of the district clerk and copies thereof shall be furnished to any interested party upon payment of reasonable charges to reimburse the district for its expenses in providing such copies. The award shall be made to the responsible and competent bidder or bidders who shall offer to undertake the improvements at the lowest cost to the district and such bidder or bidders shall be required to file bond for the full and faithful performance of such work and the execution of any such contract in such amount as the district board shall determine, and in all other respects the letting of such construction contracts shall comply with applicable provisions of the general laws relating to the letting of public contracts. Nothing in this section shall be deemed to prevent the district from hiring or retaining such consulting engineers, attorneys, financial experts or other technicians as it shall determine, in its discretion, or from undertaking any construction work with its own resources, without any such public advertisement.

History.—s. 30, ch. 59-466.



153.80 - Consolidation of systems.

153.80 Consolidation of systems.—Any water system or sewer system of a district may be combined into a single consolidated system for purposes of financing or of operation and administration, or both.

History.—s. 31, ch. 59-466.



153.81 - Ad valorem maintenance tax.

153.81 Ad valorem maintenance tax.—In addition to the ad valorem taxes authorized to be levied to pay the principal of and interest on general obligation bonds, or as additional security for revenue bonds or assessment bonds, any district is authorized to levy a special ad valorem maintenance tax of a sufficient number of mills upon the dollar of assessed valuation of property subject to taxation in the district to pay for the maintenance and operation and other corporate purposes of said district; provided, however, that such special maintenance tax shall in no event exceed 5 mills during any one year. Such special maintenance tax shall be levied and collected in the manner provided herein for ad valorem taxes levied and collected for debt service on bonds issued pursuant to this law.

History.—s. 32, ch. 59-466.



153.82 - Handling of taxes and special assessments, district treasurer.

153.82 Handling of taxes and special assessments, district treasurer.—All ad valorem taxes or special assessments levied and collected in any district in the manner provided herein shall when received be paid over by the proper officials of the county in which the district is located to the treasurer of the district to be applied as provided in this law and in the proceedings authorizing the issuance of any bonds or other obligations pursuant to this law.

History.—s. 33, ch. 59-466.



153.83 - Free water and sewer services prohibited.

153.83 Free water and sewer services prohibited.—The same rates, fees and charges shall be fixed and collected from any county, school district or other political subdivision using the services and facilities of the water system or sewer system, or both, as are fixed and collected from other users of such facilities in the same class. No free water or sewer services shall be rendered by the district and no discrimination shall exist in the fees, rates and charges for users of the same class.

History.—s. 34, ch. 59-466.



153.84 - Contracts enforceable by bondholders.

153.84 Contracts enforceable by bondholders.—Any contract entered into by any district shall be deemed to have been made for the benefit of any holders of bonds issued pursuant to this law to the extent necessary, and the terms of any such contract shall be enforceable by such bondholders in any appropriate legal proceeding. Any such contract if made with another public body or municipality may be enforceable without the requirement of formal consideration.

History.—s. 35, ch. 59-466.



153.85 - Conveyance of property without consideration.

153.85 Conveyance of property without consideration.—Any municipality or political subdivision is authorized to sell, lease, grant or convey any real or personal property to any district and any such sale, grant, lease or conveyance may be made without formal consideration.

History.—s. 36, ch. 59-466.



153.86 - District approval of construction of water and sewage facilities.

153.86 District approval of construction of water and sewage facilities.—No sewage disposal plant or other facilities for the collection and treatment of sewage or any water treatment plant or other facilities for the supply and distribution of water, shall be constructed within any district unless the district board shall give its consent thereto and approve the plans and specifications therefor; subject, however, to the terms and provisions of any resolution authorizing any bonds and agreements with bondholders.

History.—s. 37, ch. 59-466.



153.87 - Mortgage or sale by board of district property prohibited; rights of bondholders protected.

153.87 Mortgage or sale by board of district property prohibited; rights of bondholders protected.—No district board shall have power to mortgage, pledge, encumber, sell or otherwise convey all or any part of any water system or sewer system, or both, except that the district board may dispose of any part of such system or systems as may be no longer necessary for the purposes of the district. The provisions of this section shall be deemed to constitute a contract with all bondholders. All district property shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against such property nor shall any judgment against a district be a charge or lien on its property or revenues; provided, that nothing herein contained shall apply to or limit the rights of bondholders to pursue any remedy for the enforcement of any lien or pledge given by a district on revenues derived from the operation of any water system or sewer system, or both.

History.—s. 38, ch. 59-466.



153.88 - Construction of law.

153.88 Construction of law.—

(1) The provisions of this law shall be liberally construed to effect its purposes and shall be deemed cumulative, supplemental and alternative authority for the exercise of the powers provided herein. The exercise of the powers provided in this law and the issuance of bonds or other obligations hereunder shall not be subject to the limitations or provisions of any other law or laws except as expressly provided herein.

(2) Nothing herein contained shall be construed to affect any local or special act in force and effect on June 19, 1959.

History.—ss. 39, 41, ch. 59-466.






Part III - WASTEWATER FACILITY PRIVATIZATION CONTRACTS (ss. 153.90-153.94)

153.90 - Legislative findings and declarations.

153.90 Legislative findings and declarations.—

(1) The Legislature hereby finds and declares as follows:

(a) That providing modern, efficient wastewater facilities is vital to the health and general welfare of the citizens of the state;

(b) That the construction, rehabilitation, operation, and maintenance of wastewater facilities are essential to economic growth and development in the state;

(c) That protection of taxpayers requires that wastewater services be provided on an economical basis consistent with service and safety standards;

(d) That alternative methods of financing the construction, operation, and improvement of wastewater facilities must be developed and encouraged;

(e) That although public entities currently have broad home rule powers and other statutory authority to enter into certain types of privatization agreements, the ability of public entities to provide efficient wastewater facilities will be enhanced by specifically authorizing public entities to enter into long-term privatization contracts for the performance of wastewater facility functions by private firms;

(f) That wastewater facility privatization contracts will allow private firms to utilize their expertise, experience, and resources to enable public entities to provide modern, efficient wastewater services while protecting the rights and interests of citizens; and

(g) That Executive Order No. 12803 provides relief to public entities from repayment of federal grant awards where the public entity enters into a wastewater facility privatization contract consistent with the requirements of this act and existing law, and public entities should be encouraged to take advantage of that relief.

(2) The Legislature therefore determines that it is in the public interest of the state to supplement and enhance the authority of public entities to solicit, negotiate, and enter into contracts with private entities for the financing, designing, acquisition, ownership, leasing, construction, improvement, operation, maintenance, and administration, or any combination thereof, of wastewater facilities.

(3) It is the intent of the Legislature that the provisions of this act be liberally construed in order to accomplish their purposes and that the provisions of this act shall be in addition and supplemental to powers conferred by any other law.

History.—s. 1, ch. 96-202.



153.91 - Definitions.

153.91 Definitions.—As used in this act, the term:

(1) “Wastewater facility privatization contract” means a written agreement, or one or more related written agreements, between a private firm and one or more public entities, which provides for the operation, maintenance, repair, management and administration, or any combination thereof, of a wastewater facility for a term of more than 5 years, but not more than 40 years in duration, and which may also provide for the planning, design, construction, improvement, acquisition, financing, ownership, sale and leasing, or any combination thereof, of the wastewater facility.

(2) “Interlocal agreement” means an agreement entered into pursuant to s. 163.01 by two or more public entities in respect to a wastewater facility privatization contract.

(3) “Public entity” means any political subdivision of this state which is authorized to provide wastewater service, including, but not limited to, county, city, metropolitan or consolidated government, special district, and community development district.

(4) “Private firm” means any privately or publicly held business entity qualified to do business in Florida having the financial capacity and technical, administrative, and regulatory experience and expertise necessary to enable it to carry out the obligations specified in a wastewater facility privatization contract.

(5) “Wastewater facility” means any equipment, building, or other property used or useful in connection with the provision of a wastewater service to the public, including such interests in land as are necessary or convenient to permit a private firm to perform a contract in respect thereto.

History.—s. 2, ch. 96-202.



153.92 - Clarifying the authority to enter wastewater facility privatization contracts.

153.92 Clarifying the authority to enter wastewater facility privatization contracts.—Any public entity may enter into a wastewater facility privatization contract, and may join with one or more other public entities in such a contract pursuant to an interlocal agreement. A public entity entering into a wastewater facility privatization contract may make such conveyances of its property, and may make such other agreements and perform such other acts consistent with law, as are determined by the public entity to be necessary or convenient to effectuate the wastewater facility privatization contract. It is the intent of the Legislature that the language used in this section is intended to clarify the existing authority rather than provide any additional authority for public entities to enter into wastewater facility privatization contracts.

History.—s. 3, ch. 96-202.



153.93 - Responsibility for setting user fees.

153.93 Responsibility for setting user fees.—Responsibility for the setting of user fees charged to members of the public purchasing or using a wastewater service of a wastewater facility subject to a wastewater facility privatization contract; collection of such fees; and enforcement of fee obligations, regulations, and other requirements and obligations applicable to members of the public who purchase or use the wastewater service shall remain obligations of the public entity.

History.—s. 4, ch. 96-202.



153.94 - Applicability of other laws.

153.94 Applicability of other laws.—Except as expressly provided in this act:

(1) With respect to any wastewater facility privatization contract entered into under this act, a public entity is subject to s. 125.3401, s. 180.301, s. 189.054, or s. 190.0125 but is not subject to the requirements of chapter 287.

(2) A wastewater facility subject to a wastewater facility privatization contract made under this act shall continue to be regulated for all local, state, and federal purposes as if owned, operated, and maintained by the public entity.

History.—s. 5, ch. 96-202; s. 63, ch. 2014-22.






Part IV - LOCAL GOVERNMENT UTILITIES ASSISTANCE (ss. 153.951-153.955)

153.951 - Short title.

153.951 Short title.—This act may be cited as the “Local Government Utilities Assistance Act.”

History.—s. 1, ch. 2001-229.



153.953 - Definitions.

153.953 Definitions.—As used in this act:

(1) “Community standards” means, with respect to water and sewer utility rates, rates that are on a par with other rates in the county, or similar utility jurisdictions in surrounding counties, after accounting for relative household incomes or other measures of affordability and size of customer base, all as may be further defined by department rule.

(2) “Department” means the Department of Environmental Protection.

(3) “Privately owned water-wastewater utility” means a water or wastewater utility whose utility assets are privately owned.

History.—s. 3, ch. 2001-229.



153.954 - Local Government Utilities Assistance Program; state assistance.

153.954 Local Government Utilities Assistance Program; state assistance.—The Local Government Utilities Assistance Program is established in the department. The department may award financial assistance to a local government in the form of a grant for the purpose of acquiring privately owned water-wastewater utilities. A local government may qualify for financial assistance if the local government documents to the department that the privately owned water-wastewater utility the local government intends to acquire meets the following criteria:

(1) The quality of water or wastewater service provided by the privately owned water-wastewater utility is consistently inadequate to meet public health or water quality standards.

(2)(a) The privately owned water-wastewater utility cannot make the improvements necessary to alleviate the public health or water quality threats through its own resources without increasing its rates for services to an amount beyond that which is commensurate with community standards;

(b) Operation of the privately owned water-wastewater utility represents a public health or water quality threat that would be more effectively addressed through public management or ownership, as demonstrated through a feasibility determination provided by the applicant for financial assistance to the department, that takes into account economic, managerial, and administrative considerations; or

(c) The private utility desires to sell.

History.—s. 4, ch. 2001-229.



153.955 - Acquisition of privately owned water-wastewater utility.

153.955 Acquisition of privately owned water-wastewater utility.—If the applicant for financial assistance demonstrates, based on documentation acceptable to the department, that acquisition of a privately owned water-wastewater utility qualifies under s. 153.954, the department may authorize financial assistance for such acquisition.

History.—s. 5, ch. 2001-229.









Chapter 154 - PUBLIC HEALTH FACILITIES

Part I - COUNTY HEALTH DEPARTMENTS (ss. 154.001-154.067)

154.001 - System of coordinated county health department services; legislative intent.

154.001 System of coordinated county health department services; legislative intent.—It is the intent of the Legislature to promote, protect, maintain, and improve the health and safety of all citizens and visitors of this state through a system of coordinated county health department services. The Legislature recognizes the unique partnership which necessarily exists between the state and its counties in meeting the public health needs of the state. To strengthen this partnership, the Legislature intends that the public health needs of the several counties be provided through contractual arrangements between the state and each county. The Legislature also recognizes the importance of meeting the educational needs of Florida’s public health professionals.

History.—s. 3, ch. 83-177; s. 16, ch. 97-101.



154.01 - County health department delivery system.

154.01 County health department delivery system.—

(1) The several counties of the state may cooperate with the Department of Health in the establishment and maintenance of full-time county health departments in such counties for the promotion of the public’s health, the control and eradication of preventable diseases, and the provision of primary health care for special populations.

(2) A functional system of county health department services shall be established which shall include the following three levels of service and be funded as follows:

(a) “Environmental health services” are those services which are organized and operated to protect the health of the general public by monitoring and regulating activities in the environment which may contribute to the occurrence or transmission of disease. Environmental health services shall be supported by available federal, state, and local funds and shall include those services mandated on a state or federal level. Examples of environmental health services include, but are not limited to, food hygiene, safe drinking water supply, sewage and solid waste disposal, swimming pools, group care facilities, migrant labor camps, toxic material control, radiological health, occupational health, and entomology.

(b) “Communicable disease control services” are those services which protect the health of the general public through the detection, control, and eradication of diseases which are transmitted primarily by human beings. Communicable disease services shall be supported by available federal, state, and local funds and shall include those services mandated on a state or federal level. Such services include, but are not limited to, epidemiology, sexually transmissible disease detection and control, immunization, tuberculosis control, and maintenance of vital statistics.

(c) “Primary care services” are acute care and preventive services that are made available to well and sick persons who are unable to obtain such services due to lack of income or other barriers beyond their control. These services are provided to benefit individuals, improve the collective health of the public, and prevent and control the spread of disease. Primary health care services are provided at home, in group settings, or in clinics. These services shall be supported by available federal, state, and local funds and shall include services mandated on a state or federal level. Examples of primary health care services include, but are not limited to: first contact acute care services; chronic disease detection and treatment; maternal and child health services; family planning; nutrition; school health; supplemental food assistance for women, infants, and children; home health; and dental services.

(3) The Department of Health shall enter into contracts with the several counties for the purposes of this part. All contracts shall be negotiated and approved by the appropriate local governing bodies on behalf of the department. In accordance with federal guidelines, the state may utilize federal funds for county health department services. A standard contract format shall be developed and used by the department in contract negotiations. The contract shall include the three levels of county health department services outlined in subsection (2) above and shall contain a section which stipulates, for the contract year:

(a) All revenue sources, including federal, state, and local general revenue, fees, and other cash contributions, which shall be used by the county health department for county health department services;

(b) The types of services to be provided in each level of service;

(c) The estimated number of clients, where applicable, who will be served, by type of service;

(d) The estimated number of services, where applicable, that will be provided, by type of service;

(e) The estimated number of staff positions (full-time equivalent positions) who will work in each type of service area; and

(f) The estimated expenditures for each type of service and for each level of service.

The contract shall also provide for financial and service reporting for each type of service according to standard service and reporting procedures established by the department.

(4) The use and maintenance of county health department facilities and equipment shall be subject to the provisions of the contract between the Department of Health and each county. However, the counties may retain ownership of such facilities and equipment and the right to use such facilities and equipment as the need arises, to the extent that such use would not impose an unwarranted interference with the operation of the county health department pursuant to the provisions of the contract. In all cases, such facilities shall be used primarily for purposes related to public health. Ownership of county health department facilities and equipment may be relinquished by a county to the Department of Health by mutual consent of the parties in the contract.

(5) In order to provide for the effective delivery of health services in keeping with expanding needs or modernization, the Legislature may authorize funding for construction or expansion projects to county health departments or other nonprofit primary health care providers who are under contract with the department. The department shall submit a list of construction or expansion needs arranged in order of priority to the Legislature in conjunction with each annual budget request. The priority list shall be based on the following criteria:

(a) The capacity of the health facility to efficiently provide the full set of authorized services for the number of patients who can be served with available funds;

(b) The capacity of the health facility to meet the anticipated growth in demand for service over the next 10 years; and

(c) The adequacy of the facility to ensure patient and staff safety, provide privacy during eligibility determination and examination, and enable an efficient movement of patients through service areas.

(6)(a) The department shall include the estimated cost of the construction or renovation of each county health department on the list. This cost must be based on a professional assessment of the square footage needed to meet the demand for service and the prevailing cost of construction in the county in which the county health department is to be built, including the cost of land, the cost for obtaining necessary permits, and the cost of outfitting the facility. Funds appropriated for construction and renovation of a county health department facility may only be released by the department if the board of county commissioners of the county for which funds have been appropriated agrees that any county health department facility which is constructed or renovated, in whole or in part, with funds appropriated under this section will be used only for county health department services, unless otherwise authorized by the department, that the county will not charge rent for use of the facility by the county health department, and that the county will not attempt to sell such facility without the concurrence of the department.

(b) Any dispute arising under this subsection shall be resolved pursuant to chapter 120.

Funds appropriated by the Legislature for county health department construction or expansion projects shall be accounted for separately in the County Health Department Trust Fund from revenues appropriated for county health department services and under the terms and conditions established by the Legislature.

History.—s. 1, ch. 14906, 1931; CGL 1936 Supp. 2934(22); s. 7, ch. 22858, 1945; ss. 19, 35, ch. 69-106; s. 14, ch. 75-48; s. 29, ch. 77-147; s. 4, ch. 83-177; s. 5, ch. 88-235; s. 1, ch. 88-294; s. 1, ch. 89-311; s. 93, ch. 91-282; s. 76, ch. 91-297; s. 2, ch. 93-262; s. 17, ch. 97-101; s. 13, ch. 2003-1.



154.011 - Primary care services.

154.011 Primary care services.—

(1) It is the intent of the Legislature that all 67 counties offer primary care services through contracts, as required by s. 154.01(3), for Medicaid recipients and other qualified low-income persons. Therefore, the Department of Health is directed, to the extent that funds are appropriated, to develop a plan to implement a program in cooperation with each county. The department shall coordinate with the county’s governing body. Such primary care programs shall be phased-in and made operational as additional resources are appropriated, and shall be subject to the following:

(a) The department shall enter into contracts with the county governing body for the purpose of expanding primary care coverage. The county governing body shall have the option of organizing the primary care programs through county health departments or through county public hospitals owned and operated directly by the county. The department shall, as its first priority, maximize the number of counties participating in the primary care programs under this section, but shall establish priorities for funding based on need and the willingness of counties to participate. The department shall select counties for programs through a formal request-for-proposal process that requires compliance with program standards for cost-effective quality care and seeks to maximize access throughout the county.

(b) Each county’s primary care program may utilize any or all of the following options of providing services: offering services directly through the county health departments; contracting with individual or group practitioners for all or part of the service; or developing service delivery models which are organized through the county health departments but which utilize other service or delivery systems available, such as federal primary care programs or prepaid health plans. In addition, counties shall have the option of pooling resources and joining with neighboring counties in order to fulfill the intent of this section.

(c) Each primary care program shall conform to the requirements and specifications of the department, and shall at a minimum:

1. Adopt a minimum eligibility standard of at least 100 percent of the federal nonfarm poverty level.

2. Provide a comprehensive mix of preventive and illness care services.

3. Be family oriented and be easily accessible regardless of income, physical status, or geographical location.

4. Ensure 24-hour telephone access and offer evening and weekend clinic services.

5. Offer continuity of care over time.

6. Make maximum use of existing providers and closely coordinate its services and funding with existing federal primary care programs, especially in rural counties, to ensure efficient use of resources.

7. Have a sliding fee schedule based on income for eligible persons above 100 percent of the federal nonfarm poverty level.

8. Include quality assurance provisions and procedures for evaluation.

9. Provide early periodic screening diagnostic and treatment services for Medicaid-eligible children.

10. Fully utilize and coordinate with rural hospitals for outpatient services, including contracting for services when advisable in terms of cost-effectiveness and feasibility.

(2) The department shall monitor, measure, and evaluate the quality of care provided by each primary care program.

(3) It is the intent of the Legislature that each county primary care program include a broad range of preventive and acute care services which are actively coordinated through comprehensive medical management and, further, that the health and preventive services currently offered through the county health departments are fully integrated, to the extent possible, with the services provided by the primary care programs.

(4) Each county primary care program shall coordinate obstetrical services with the Improved Pregnancy Outcome Program. Financially eligible women at risk for adverse pregnancy outcomes due to any potential medical complication shall not be denied access to prenatal care. Potential medical complications may arise out of, but not be limited to, alcohol abuse, drug abuse, or delay in obtaining initial prenatal care. The inability of the primary care program to provide funding for hospitalization or other acute services shall not preclude an eligible patient from obtaining prenatal services.

(5) The department shall adopt rules to govern the operation of primary care programs authorized by this section. Such rules may include, but need not be limited to, requirements for income eligibility, income verification, continuity of care, client services, client enrollment and disenrollment, eligibility, intake, recordkeeping, coverage, quality control, quality of care, case management, a definition of income used to determine eligibility or sliding fees, and Medicaid participation and shall be developed by the State Health Officer. Rules governing services to clients under 21 years of age shall be developed in conjunction with children’s medical services and shall at a minimum include preventive services as set forth in s. 627.6579.

History.—s. 4, ch. 87-92; ss. 2, 34, ch. 88-294; s. 54, ch. 91-282; s. 18, ch. 97-101; s. 2, ch. 2000-209; s. 1, ch. 2000-242; s. 4, ch. 2000-367.



154.02 - County Health Department Trust Fund.

154.02 County Health Department Trust Fund.—

(1) To enable counties to provide public health services and maintain public health equipment and facilities, each county in the state with a population exceeding 100,000, according to the last state census, may levy an annual tax not exceeding 0.5 mill; each county in the state with a population exceeding 40,000 and not exceeding 100,000, according to the last state census, may levy an annual tax not exceeding 1 mill; and each county in the state with a population not exceeding 40,000, according to the last state census, may levy an annual tax not exceeding 2 mills, on the dollar on all taxable property in such county, the proceeds of which tax, if so contracted with the state, shall be paid to the Chief Financial Officer. However, the board of county commissioners may elect to pay in 12 equal monthly installments. Such funds in the hands of the Chief Financial Officer shall be placed in the county health department trust funds of the county by which such funds were raised, and such funds shall be expended by the Department of Health solely for the purpose of carrying out the intent and object of the public health contract.

(2) The Chief Financial Officer shall maintain a full-time County Health Department Trust Fund which shall contain all state and local funds to be expended by county health departments. Such funds shall be expended by the Department of Health solely for the purposes of carrying out the intent and purpose of this part. Federal funds may be deposited in the trust fund.

(3) Funds from the County Health Department Trust Fund may be expended by the Department of Health for the respective county health departments in accordance with budgets and plans agreed upon by the county authorities of each county and the Department of Health.

(4) The County Health Department Trust Fund shall be governed as follows:

(a) Each county health department shall be accounted for separately within the trust fund;

(b) For each participating county, the trust fund shall be divided into three levels of service, one for each type of service to be provided pursuant to s. 154.01(2)(a), (b), and (c);

(c) Funds appropriated by the Legislature or any county for the purpose of providing county health department services, as defined in s. 154.01(2), shall be disbursed through the trust fund;

(d) Under no circumstances may there be transfers of funds between levels of service without the proper contract amendments unless the county health department director determines that an emergency exists wherein a time delay would endanger the public health and the State Health Officer has approved the transfer. The State Health Officer shall forward written evidence of his or her approval to the county health department within 30 days after the transfer; and

(e) Any surplus funds, including fees or accrued interest, remaining in any county health department account at the end of the fiscal year shall be credited to the state or county, as appropriate, in such amounts as may be determined by multiplying the surplus funds remaining in a program account by the percentage of funding provided by each governmental entity for the rendering of the particular health service for which such account was established. Such surplus funds may be applied toward the funding requirements of each participating governmental entity in the following year; however, in each such case, all surplus funds, including fees and accrued interest, shall remain in the trust fund and shall be accounted for in a manner which clearly illustrates the amount which has been credited to each participating governmental entity.

(5) Each fiscal quarter, the Department of Health shall render to each board of county commissioners providing funds to the trust fund, and to each county health department director or administrator, uniform financial statements of county health department account balances. It is the intent of the Legislature that these statements be uniform so that comparability between the same programs in separate county health departments may be enhanced. These uniform statements shall contain all useful and relevant information concerning the operations of the county health departments and shall specifically contain the following information for each county:

(a) The amount of funds expended year-to-date for each type of service within each of the three levels of service;

(b) The revenue and cash balances year-to-date in each county health department trust fund;

(c) The units of service and the number of clients served, where applicable, year-to-date for each type of service in each of the three levels of service;

(d) The actual amount of revenue deposited in the trust fund year-to-date by the state and the county, by source, compared to the amount of revenue, by source, from the state and the county that was projected in the contract for the contract year; and

(e) The final report for the contract year shall clearly state the amount of funds remaining in each county health department and the percentage of such funds that are credited to the state and the county.

(6) At a minimum, the trust fund shall consist of:

(a) An operating reserve, consisting of 8.5 percent of the annual operating budget, maintained to ensure adequate cash flow from nonstate revenue sources.

(b) An emergency reserve of $500,000, derived from an annual assessment on county health department funds based upon their proportionate share of state general revenue, maintained for county health departments to respond to public health emergencies such as epidemics and natural disasters.

(c) A fixed capital outlay reserve for nonrecurring expenses that are needed for the renovation and expansion of facilities, and for the construction of new and replacement facilities identified by the Department of Health in conjunction with the board of county commissioners in their annual state-county contract and approved by the State Surgeon General. These funds may not be used for construction projects unless there is a specific appropriation included in the General Appropriations Act for this purpose.

History.—s. 2, ch. 14906, 1931; CGL 1936 Supp. 2934(23); s. 19, ch. 29615, 1955; s. 2, ch. 61-119; ss. 19, 35, ch. 69-106; s. 1, ch. 72-323; s. 30, ch. 77-147; s. 5, ch. 83-177; s. 2, ch. 86-220; s. 3, ch. 88-294; s. 869, ch. 95-147; s. 14, ch. 96-403; s. 3, ch. 2001-53; s. 150, ch. 2003-261; s. 10, ch. 2008-6; s. 1, ch. 2009-57.



154.03 - Cooperation with Department of Health and United States Government.

154.03 Cooperation with Department of Health and United States Government.—

(1) The county commissioners of any county may agree with the Department of Health upon the expenditure by the department in such county of any funds allotted for that purpose by the department or received by it for such purposes from private contributions or other sources, and such funds shall be paid to the Chief Financial Officer and shall form a part of the full-time county health department trust fund of such county; and such funds shall be expended by the department solely for the purposes of this chapter. The department is further authorized to arrange and agree with the United States Government, through its duly authorized officials, for the allocation and expenditure by the United States of funds of the United States in the study of causes of disease and prevention thereof in such full-time county health departments when and where established by the department under this part.

(2) Nothing in chapter 75-48, Laws of Florida, shall affect the powers and authorities granted to the several counties of the state and the county commissions thereof by chapter 154, except to substitute the Department of Health in place of the Division of Health as a party in interest in any agreements provided for in that chapter and except as provided in ss. 154.01 and 154.04.

History.—s. 3, ch. 14906, 1931; CGL 1936 Supp. 2934(24); s. 2, ch. 61-119; ss. 19, 35, ch. 69-106; s. 13, ch. 75-48; s. 31, ch. 77-147; s. 74, ch. 79-400; s. 6, ch. 83-177; s. 20, ch. 97-101; s. 151, ch. 2003-261.



154.04 - Personnel of county health departments; duties; compensation.

154.04 Personnel of county health departments; duties; compensation.—

(1)(a) The personnel of a minimum county health department shall consist of a county health department director or administrator and a full-time public health nurse, a public health environmental specialist, and a clerk. All such personnel shall be selected from those especially trained in public health administration and practice, so far as the same shall relate to the duties of their respective positions.

(b) The county health department director shall be a physician licensed under chapter 458 or chapter 459 who is trained in public health administration and shall be appointed by the State Surgeon General after the concurrence of the boards of county commissioners of the respective counties. A county health department administrator trained in public health administration may be appointed by the State Surgeon General after the concurrence of the boards of county commissioners of the respective counties.

(c)1. A registered nurse or licensed physician assistant working in a county health department is authorized to assess a patient and order medications, provided that:

a. No licensed physician is on the premises;

b. The patient is assessed and medication ordered in accordance with rules promulgated by the department and pursuant to a protocol approved by a physician who supervises the patient care activities of the registered nurse or licensed physician assistant;

c. The patient is being assessed by the registered nurse or licensed physician assistant as a part of a program approved by the department; and

d. The medication ordered appears on a formulary approved by the department and is prepackaged and prelabeled with dosage instructions and distributed from a source authorized under chapter 499 to repackage and distribute drugs, which source is under the supervision of a consultant pharmacist employed by the department.

2. Each county health department shall adopt written protocols which provide for supervision of the registered nurse or licensed physician assistant by a physician licensed pursuant to chapter 458 or chapter 459 and for the procedures by which patients may be assessed, and medications ordered and delivered, by the registered nurse or licensed physician assistant. Such protocols shall be signed by the supervising physician, the director of the county health department, and the registered nurse or licensed physician assistant.

3. Each county health department shall maintain and have available for inspection by representatives of the Department of Health all medical records and patient care protocols, including records of medications delivered to patients, in accordance with rules of the department.

4. The Department of Health shall adopt rules which establish the conditions under which a registered nurse or licensed physician assistant may assess patients and order and deliver medications, based upon written protocols of supervision by a physician licensed pursuant to chapter 458 or chapter 459, and which establish the formulary from which medications may be ordered.

5. The department shall require that a consultant pharmacist conduct a periodic inspection of each county health department in meeting the requirements of this paragraph.

6. A county health department may establish or contract with peer review committees or organizations to review the quality of communicable disease control and primary care services provided by the county health department.

(2) The personnel of the county health department shall be employed by the Department of Health. The compensation of such personnel shall be determined under the rules of the Department of Management Services. Such employees shall engage in the prevention of disease and the promotion of health under the supervision of the Department of Health.

History.—s. 4, ch. 14906, 1931; CGL 1936 Supp. 2934(25); ss. 19, 35, ch. 69-106; s. 1, ch. 72-139; s. 2, ch. 72-323; s. 3, ch. 72-345; s. 14, ch. 75-48; s. 32, ch. 77-147; s. 7, ch. 83-177; s. 8, ch. 85-68; ss. 1, 2, ch. 86-83; s. 3, ch. 86-220; s. 4, ch. 88-294; s. 1, ch. 88-361; s. 2, ch. 89-311; ss. 2, 3, ch. 90-232; ss. 2, 3, ch. 90-295; s. 4, ch. 91-22; s. 76, ch. 92-279; s. 55, ch. 92-326; s. 8, ch. 94-218; s. 15, ch. 96-403; s. 10, ch. 97-237; s. 2, ch. 98-49; s. 4, ch. 98-279; s. 11, ch. 2008-6.



154.05 - Cooperation and agreements between counties.

154.05 Cooperation and agreements between counties.—Counties may establish cooperative arrangements for shared county health departments in the following ways:

(1) Two or more counties may combine in the establishment and maintenance of a single full-time county health department for the counties which combine for that purpose; and, pursuant to such combination or agreement, such counties may cooperate with one another and the Department of Health and contribute to a joint fund in carrying out the purpose and intent of this chapter. The duration and nature of such agreement shall be evidenced by resolutions of the boards of county commissioners of such counties and shall be submitted to and approved by the department. In the event of any such agreement, a full-time county health department shall be established and maintained by the department in and for the benefit of the counties which have entered into such an agreement; and, in such case, the funds raised by taxation pursuant to this chapter by each such county shall be paid to the Chief Financial Officer for the account of the department and shall be known as the full-time county health department trust fund of the counties so cooperating. Such trust funds shall be used and expended by the department for the purposes specified in this chapter in each county which has entered into such agreement. In case such an agreement is entered into between two or more counties, the work contemplated by this chapter shall be done by a single full-time county health department in the counties so cooperating; and the nature, extent, and location of such work shall be under the control and direction of the department.

(2) The operations of two or more county health departments may be combined when the parties agree to the specific roles and responsibilities of each county and county health department. Such an agreement shall specify the roles and responsibilities of each county and county health department, including the method of governance and executive direction; the manner by which each county’s public health needs will be addressed; an inventory of necessary facilities, equipment, and personnel; and any other needed infrastructure.

History.—s. 5, ch. 14906, 1931; CGL 1936 Supp. 2934(26); s. 2, ch. 61-119; ss. 19, 35, ch. 69-106; s. 33, ch. 77-147; s. 8, ch. 83-177; s. 21, ch. 97-101; s. 152, ch. 2003-261; s. 3, ch. 2012-184.



154.06 - Fees and services rendered; authority.

154.06 Fees and services rendered; authority.—

(1) The Department of Health may establish by rule fee schedules for public health services rendered through the county health departments. Such rules may include provisions for fee assessments, copayments, sliding fee scales, fee waivers, and fee exemptions. In addition, the department shall adopt by rule a uniform statewide fee schedule for all regulatory activities performed through the environmental health program. Each county may establish, and each county health department may collect, fees for primary care services, provided that a schedule of such fees is established by resolution of the board of county commissioners or by rule of the department, respectively. Fees for primary care services and communicable disease control services may not be less than Medicaid reimbursement rates unless otherwise required by federal or state law or regulation.

(2) All funds collected under this section shall be expended solely for the purpose of providing health services and facilities within the county served by the county health department. Fees collected by county health departments pursuant to department rules shall be deposited with the Chief Financial Officer and credited to the County Health Department Trust Fund. Fees collected by the county health department for public health services or personal health services shall be allocated to the state and the county based upon the pro rata share of funding for each such service. The board of county commissioners, if it has so contracted, shall provide for the transmittal of funds collected for its pro rata share of personal health services or primary care services rendered under the provisions of this section to the State Treasury for credit to the County Health Department Trust Fund, but in any event the proceeds from such fees may only be used to fund county health department services.

(3) The foregoing provisions notwithstanding, any county which charges fees for any services delivered through county health departments prior to July 1, 1983, and which has pledged or committed the fees yet to be collected toward the retirement of outstanding obligations relating to county health department facilities may be exempted from the provisions of subsection (1) until such commitment or obligation has been satisfied or discharged.

History.—ss. 1, 2, ch. 69-80; ss. 19, 35, ch. 69-106; s. 3, ch. 72-323; s. 34, ch. 77-147; s. 9, ch. 83-177; s. 3, ch. 89-311; s. 22, ch. 97-101; s. 11, ch. 97-237; s. 2, ch. 2000-242; s. 153, ch. 2003-261.



154.067 - Child abuse and neglect cases; duties.

154.067 Child abuse and neglect cases; duties.—The Department of Health shall adopt a rule requiring every county health department, as described in s. 154.01, to adopt a protocol that, at a minimum, requires the county health department to:

(1) Incorporate in its health department policy a policy that every staff member has an affirmative duty to report, pursuant to chapter 39, any actual or suspected case of child abuse, abandonment, or neglect; and

(2) In any case involving suspected child abuse, abandonment, or neglect, designate, at the request of the department, a staff physician to act as a liaison between the county health department and the Department of Children and Families office that is investigating the suspected abuse, abandonment, or neglect, and the child protection team, as defined in s. 39.01, when the case is referred to such a team.

History.—s. 4, ch. 84-226; s. 1, ch. 93-260; s. 1, ch. 97-237; s. 129, ch. 98-403; s. 37, ch. 2014-19.






Part II - COUNTY PUBLIC HEALTH TRUSTS (ss. 154.07-154.12)

154.07 - Public health trusts; creation.

154.07 Public health trusts; creation.—There may be created in and for each county of the state a public body corporate and politic, to be known as the “public health trust” of such county, for the purpose of exercising the powers described herein with respect to “designated facilities” as that term is hereinafter defined. No trust created hereunder shall transact any business or exercise any powers until the governing body of the county of such trust shall, by proper resolution, declare that there is a need for such trust to function and shall appoint the members thereof.

History.—s. 1, ch. 73-102.



154.08 - Designated facilities; definition.

154.08 Designated facilities; definition.—

(1) The board of trustees of each public health trust is authorized to become the operator of, and governing body for, any designated facility. The term “designated facility” shall mean any county-owned or county-operated facility used in connection with the delivery of health care, the operation, governance, or maintenance of which has been designated by the governing body of such county for transfer to the public health trust of that county.

(2) Designated facilities may include, but shall not be limited to, the following: sanatoriums, clinics, ambulatory care centers, primary care centers, hospitals, rehabilitation centers, health training facilities, nursing homes, nurses’ residence buildings, infirmaries, outpatient clinics, mental health facilities, residences for the aged, rest homes, health care administration buildings, and parking facilities and areas serving health care facilities.

History.—s. 2, ch. 73-102.



154.09 - Governing body; composition.

154.09 Governing body; composition.—

(1) The governing body of each public health trust shall be a board of trustees consisting of not less than 7 nor more than 21 members, to be appointed for staggered terms of not more than 4 years by the governing body of the county in which such trust is located from among the residents of the county in a manner to be determined by the governing body of the county.

(2) The governing body of the county in which a public health trust is located shall have the power to remove any member of the board of trustees for cause and to fill any vacancies that may occur during the term of any trustees for the remainder of such a term.

(3) Before entering upon the duties of the office, each member of the board of trustees shall take the prescribed oath of office. Each trustee shall give bond to the clerk of the governing body of the county for the faithful performance of the duties of said office, in a sum to be fixed by said governing body. The bond shall be issued by a surety company authorized to do business in the state as a surety. The premium on said bond shall be paid by the trust as part of the expense of the board of trustees.

(4) The board of trustees shall organize immediately after the members thereof are qualified, elect one of its members as a chair and one of its members as a vice chair, and designate a secretary who may or may not be a member of the board.

(5) Members of the board of trustees shall serve without compensation, but shall be entitled to necessary expenses incurred in the discharge of their duties.

(6) The board of trustees shall hold regular meetings in accordance with the bylaws of the public health trust, and the board may hold such other meetings as it deems necessary. All meetings of the board shall be public, and written minutes of the proceedings of each meeting shall be maintained by the board. All of the actions taken at said meetings shall be properly and promptly recorded.

History.—s. 3, ch. 73-102; s. 870, ch. 95-147.



154.10 - Relationship with board of county commissioners.

154.10 Relationship with board of county commissioners.—At such time as the governing body of a county shall declare the need for a public health trust to function in such county, appoint a board of trustees, and designate health care facilities pursuant to the provisions of this part, said governing body shall be authorized to transfer to the public health trust any or all of the ownership, operation, governance, or maintenance of such designated facilities. The county governing body shall, by ordinance, by contract or lease with the public health trust, or by a combination of the foregoing, provide for each of the following:

(1) A method whereby the public health trust shall account to the county governing body for all receipts and expenditures of money.

(2) A method whereby the public health trust shall request, and the county governing body may approve, the appropriation and payment of county funds to support the lawful purposes of the trust.

(3) A method whereby the public health trust shall request, and said county governing body may effectuate, the issuance of bonds or the borrowing of money, pursuant to authority vested in said governing body of the county.

(4) Compliance by the public health trust with policies for countywide health care delivery as established by the county governing body.

(5) The preservation and continuation of the benefits of county employees who became employees of the public health trust, including, but not limited to, participation by such employees in the State and County Officers and Employees’ Retirement System and the Florida Retirement System. The trust may provide social security for its employees pursuant to the provisions of chapter 650 and may bring its employees under the provisions of the Florida Retirement System as authorized by chapter 121.

(6) An appellate process to be available to employees against whom disciplinary or other official action has been taken.

(7) A procedure whereby the county governing body may approve or disapprove of contracts between the board of trustees and labor unions.

(8) A method whereby the county governing body may declassify facilities as “designated facilities” and provide for the county to assume the ownership, operation, governance, or maintenance of such facilities.

History.—s. 4, ch. 73-102.



154.11 - Powers of board of trustees.

154.11 Powers of board of trustees.—

(1) The board of trustees of each public health trust shall be deemed to exercise a public and essential governmental function of both the state and the county and in furtherance thereof it shall, subject to limitation by the governing body of the county in which such board is located, have all of the powers necessary or convenient to carry out the operation and governance of designated health care facilities, including, but without limiting the generality of, the foregoing:

(a) To sue and be sued; however, this provision shall not be construed to affect in any way the laws relating to governmental immunity.

(b) To have a seal and alter the same.

(c) To make and adopt bylaws and rules and regulations for the board’s guidance and for the operation, governance, and maintenance of designated facilities not inconsistent with ordinances of the county.

(d) To make and execute contracts and other instruments necessary to exercise the powers of the board.

(e) To acquire by purchase or otherwise, and to hold title to, any property, real or personal, useful to the purposes of the board.

(f) To lease, either as lessee or lessor, or rent for any number of years and upon any terms and conditions real property, except that the board shall not lease or rent, as lessor, any real property other than office space controlled by a public health trust, except in accordance with the requirements of s. 125.35, Florida Statutes 1973.

(g) To appoint a chief executive officer of the trust and to remove such an appointee.

(h) To establish rates and charges for those using the facilities of, or receiving care or assistance from, the board and to collect money pursuant thereto.

(i) To accept gifts of money, services, or real or personal property.

(j) To appoint, remove, or suspend employees or agents of the board, fix their compensation, and adopt personnel and management policies.

(k) To provide for employee benefits, including, but not limited to, the benefits required by s. 154.10(5) and those benefits provided by s. 154.12(1).

(l) To cooperate with and contract with any governmental agency or instrumentality, federal, state, municipal, or county.

(m) To adopt and amend rules and regulations for the management and use of any properties under its control.

(n) To appoint originally the staff of physicians to practice in a designated facility owned or operated by the board and to approve the bylaws and rules to be adopted by the medical staff of a designated facility owned and operated by the board; such governing regulations shall provide, among other things, for the method of appointing additional staff members and for the removal of staff members.

(o) To employ certified public accountants to audit and analyze the records of the board and to prepare financial or revenue statements of the board; however, this paragraph shall not in any way affect any responsibility of the Auditor General pursuant to s. 11.45.

(p) To employ legal counsel.

(2) A public health trust shall have no power to impose any tax or issue bonds of any nature, nor shall it have the power to require the imposition of a tax or the issuance of any bond by the governing body of the county.

History.—ss. 5, 6, ch. 73-102; s. 39, ch. 2001-266; s. 1, ch. 2013-93; s. 1, ch. 2014-120.



154.12 - Legal status of public health trusts.

154.12 Legal status of public health trusts.—

(1) Employees of a public health trust created pursuant to this part shall be considered to come within the terms of chapter 122 for purposes of inclusion in the State and County Officers and Employees’ Retirement System and within the terms of chapter 121, for purposes of inclusion in the Florida Retirement System.

(2) Nothing contained in this part shall be deemed to provide an exclusive method by which counties may operate, govern, and maintain health care facilities, and counties shall be authorized to utilize any other method or means authorized by law for this purpose. Nothing contained herein shall affect the continued validity and operation of hospital districts created by special acts.

History.—ss. 7, 8, 11, ch. 73-102; s. 3, ch. 2000-209.






Part III - HEALTH FACILITIES AUTHORITIES (ss. 154.201-154.247)

154.201 - Short title.

154.201 Short title.—This part shall be known and cited as the “Health Facilities Authorities Law.”

History.—s. 1, ch. 74-323.



154.203 - Findings and declaration of necessity.

154.203 Findings and declaration of necessity.—It is declared that for the benefit of the people of this state, the increase of their commerce, welfare, and prosperity, and the improvement of their health and living conditions it is essential that the people of this state have access to adequate medical care and health facilities and that it is essential that health facilities within each county and municipality in the state be provided with appropriate additional means to assist in the development and maintenance of the public health. It is the purpose of this part to provide a measure of assistance and an alternate method to enable health facilities in each county and municipality of this state to provide the facilities and structures which are determined to be needed by the community to accomplish the purposes of this part. The necessity in the public interest of the provisions hereinafter enacted is hereby declared as a matter of legislative determination.

History.—s. 2, ch. 74-323.



154.205 - Definitions.

154.205 Definitions.—The following terms, whenever used in this part, shall have the following meanings unless a different meaning clearly appears from the context:

(1) “Areawide council” means an advisory comprehensive health planning council, as described and approved under all pertinent federal and state laws and rules and regulations.

(2) “Authority” or “health facilities authority” means any of the public corporations created by s. 154.207 or any board, body, commission, or department of a county or municipality succeeding to the principal functions thereof or to whom the powers conferred upon each authority by this part shall be given by law.

(3) “Bonds” or “revenue bonds” means revenue bonds of the authority issued under the provisions of this part, including revenue refunding bonds, notwithstanding that the same may be secured by mortgage or the full faith and credit of a health facility.

(4) “Certificate of need” means a written advisory statement issued by the Agency for Health Care Administration, having as its basis a written advisory statement issued by an areawide council and, where there is no council, by the Agency for Health Care Administration, evidencing community need for a new, converted, expanded, or otherwise significantly modified health facility.

(5) “Clerk” means the clerk of the local agency, or the officer of the local agency, charged with the duties customarily imposed upon the clerk thereof.

(6) “Cost,” as applied to a project or any portion thereof financed under the provisions of this part, embraces:

(a) All or any part of the cost of construction and acquisition of all real property, lands, structures, real or personal property rights, rights-of-way, franchises, easements, and interests acquired or used for a project.

(b) The cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be removed.

(c) The cost of all machinery and equipment.

(d) Financing charges and interest prior to, during, and for a reasonable period after, completion of such construction.

(e) Provisions for reserves for principal and interest and for extensions, enlargements, additions, and improvements.

(f) The cost of engineering, appraisal, architectural, accounting, financial, and legal services.

(g) The cost of plans, specifications, studies, surveys, and estimates of cost and revenues.

(h) Administrative expenses, including expenses necessary or incident to determining the feasibility or practicability of constructing the project.

(i) Such other expenses as may be necessary or incident to the construction and acquisition of the project, the financing of such construction and acquisition, and the placing of the project in operation.

(7) “Governing body” means the board, commission, or other governing body of any local agency in which the general legislative powers of such local agency are vested.

(8) “Health facility” means any private corporation organized not for profit and authorized by law to provide:

(a) Hospital services in accordance with chapter 395;

(b) Nursing home care services in accordance with chapter 400;

(c) Life care services in accordance with chapter 651;

(d) Services for the developmentally disabled under chapter 393;

(e) Services for the mentally ill under chapter 394;

(f) Assisted living services in accordance with chapter 429; or

(g) Hospice services in accordance with chapter 400.

The term also includes any private corporation organized not for profit which offers independent living facilities and services as part of a retirement community that provides nursing home care services or assisted living services on the same campus.

(9) “Local agency” means any county or municipality existing or hereafter created pursuant to the laws of this state.

(10) “Project” means any structure, facility, machinery, equipment, or other property suitable for use by a health facility in connection with its operations or proposed operations, including, without limitation, real property therefor; a clinic, computer facility, dining hall, firefighting facility, fire prevention facility, food service and preparation facility, health care facility, long-term care facility, hospital, interns’ residence, laboratory, laundry, maintenance facility, nurses’ residence, nursing home, nursing school, office, parking area, pharmacy, recreational facility, research facility, storage facility, utility, or X-ray facility, or any combination of the foregoing; and other structures or facilities related thereto or required or useful for health care purposes, the conducting of research, or the operation of a health facility, including facilities or structures essential or convenient for the orderly conduct of such health facility and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended. “Project” shall not include such items as fuel, supplies, or other items which are customarily deemed to result in a current operating charge.

(11) “Real property” includes all lands, including buildings, structures, improvements, and fixtures thereon; any property of any nature appurtenant thereto or used in connection therewith; and every estate, interest, and right, legal or equitable, therein, including any such interest for a term of years.

History.—s. 3, ch. 74-323; s. 1, ch. 77-455; s. 1, ch. 78-115; s. 1, ch. 80-13; s. 5, ch. 88-294; s. 1, ch. 88-302; s. 6, ch. 89-527; s. 13, ch. 99-8; s. 1, ch. 2009-176.



154.207 - Creation of health facilities authorities.

154.207 Creation of health facilities authorities.—

(1) In each local agency there may be created a public body corporate and politic to be known as the “  (name of local agency)   Health Facilities Authority.” Each of said authorities shall be constituted as a public instrumentality, and the exercise by an authority of the powers conferred by this part shall be deemed and held to be the performance of an essential public function. Each of said authorities shall not transact any business or exercise any power hereunder until and unless the governing body of the local agency by proper ordinance or resolution shall declare that there is a need for an authority to function in such local agency. The determination as to whether there is such need for an authority to function:

(a) May be made by the governing body on its own motion.

(b) May be made by the governing body upon the filing of a petition signed by 25 residents of the local agency asserting that there is need for an authority to function in such local agency and requesting that the governing body so declare.

(2) The governing body may abolish the authority at any time by ordinance or resolution. However, the authority shall not be abolished until such time as all bonded indebtedness incurred pursuant to this part has been paid.

(3) In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of the authority, the authority shall be conclusively deemed to have been established and authorized to transact business and exercise its powers hereunder by adoption of an ordinance or resolution by the governing body declaring the need for the authority. Such ordinance or resolution shall be sufficient if it declares that there is such a need for an authority in the local agency. A copy of such ordinance or resolution duly certified by the clerk shall be admissible in evidence in any suit, action, or proceeding.

(4) The governing body of the local agency shall designate five persons who are residents of the local agency as members of the authority created for said local agency. Of the members first appointed, one shall serve for 1 year, one for 2 years, one for 3 years, and two for 4 years; in each case until a successor is appointed and has qualified. Thereafter the governing body shall appoint, for terms of 4 years each, a member or members to succeed those whose terms expire. The governing body shall fill any vacancy for an unexpired term. A member of the authority shall be eligible for reappointment. Any member of the authority may be removed by the governing body for misfeasance, malfeasance, or willful neglect of duty. Each member of the authority, before entering upon his or her duties, shall take and subscribe the oath or affirmation required by the State Constitution. A record of each oath shall be filed in the Department of State and with the clerk.

(5) The authority shall annually elect one of its members as chair and one as vice chair.

(6) The authority shall keep a record of its proceedings and shall be custodian of all books, documents, and papers filed with it and of its minute book or journal and official seal. The authority shall cause copies to be made of all its minutes and other records and documents and shall give certificates under its official seal to the effect that such copies are true copies, and all persons dealing with it may rely upon such certificates.

(7) Three members of the authority shall constitute a quorum, and the affirmative vote of a majority of the members present at a meeting of the authority shall be necessary for any action taken by an authority. However, any action may be taken by the authority with the unanimous consent of all of its members. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority. Any action taken by the authority under the provisions of this part may be authorized by resolution at any regular or special meeting, and each such resolution shall take effect immediately and need not be published or posted. All meetings of the authority, as well as all records, books, documents, and papers, shall be open and available to the public in accordance with s. 286.011.

(8) The members of the authority shall receive no compensation for the performance of their duties hereunder, but each member shall be paid his or her necessary expenses incurred while engaged in the performance of such duties pursuant to s. 112.061.

(9) Any general or special law, rule or regulation, or ordinance of any local agency to the contrary notwithstanding, service as a member of an authority by a trustee, director, officer, or employee of a health facility shall not in and of itself constitute a conflict of interest. However, any member of the authority who is employed by, or receives income from, a health facility under consideration by the authority shall not vote on any matter related to such facility.

History.—s. 4, ch. 74-323; s. 871, ch. 95-147.



154.209 - Powers of authority.

154.209 Powers of authority.—The purpose of the authority shall be to assist health facilities in the acquisition, construction, financing, and refinancing of projects in any incorporated or unincorporated area within the geographical limits of the local agency. For this purpose, the authority is authorized and empowered:

(1) To adopt an official seal and alter the same at pleasure.

(2) To maintain an office at such place or places in the local agency as it may designate.

(3) To sue and be sued in its own name and to plead and be impleaded.

(4) To acquire by purchase, lease, gift, or otherwise, or to obtain options for the acquisition of, any property, real or personal, improved or unimproved, for the acquisition, construction, operation, or maintenance of any project.

(5) To construct, acquire, own, lease, repair, maintain, extend, expand, improve, rehabilitate, renovate, furnish, and equip projects and to pay all or any part of the costs thereof from the proceeds of bonds of the authority or from any contribution, gift, or donation or other funds made available to the authority for such purpose.

(6) To make and execute agreements of lease, contracts, deeds, mortgages, notes, and other instruments necessary or convenient in the exercise of its powers and functions under this part.

(7) To sell, lease, exchange, mortgage, transfer, or otherwise dispose of, or to grant options for any such purposes with respect to any project, any real or personal property or interest therein.

(8) To pledge or assign any money, rents, charges, fees, or other revenues and any proceeds derived from sales of property, insurance, or condemnation awards.

(9) To fix, charge, and collect rents, fees, and charges for the use of any project.

(10) To issue bonds for the purpose of providing funds to pay all or any part of the cost of any project and to issue refunding bonds.

(11) To employ consulting engineers, architects, surveyors, attorneys, accountants, financial experts, and such other employees and agents as may be necessary in its judgment and to fix their compensation.

(12) To acquire existing projects and to reimburse any health facility for the cost of such project in accordance with an agreement between the authority and the health facility. However, no such reimbursement shall exceed the total cost of the project as determined by the health facility and approved by the authority.

(13) To acquire existing projects and to refund outstanding obligations, mortgages, or advances issued, made, or given by a health facility for the cost of such project.

(14) To charge to, and equitably apportion among, health facilities its administrative costs and expenses incurred in the exercise of the powers and duties conferred by this part; and, if approved by a resolution of the health facilities authority, to donate any surplus funds that remain in its account at the end of the fiscal year after those costs and expenses are paid, which funds may include fees or accrued interest, to the governing body of the local agency that created the health facilities authority. The governing body must appropriate and disburse those funds to nonprofit human health service agencies.

(15) To mortgage any project and the site thereof for the benefit of the holders of the bonds issued to finance such project.

(16) To participate in and to issue bonds for the purpose of establishing and maintaining a self-insurance pool pursuant to s. 627.357 on behalf of a health facility or a group of health facilities in order to provide for the payment of judgments, settlements of claims, expenses, or loss and damage that arises or is claimed to have arisen from an act or omission of the health facility, its employees, or agents in the performance of health care or health-care-related functions.

(17) To issue special obligation revenue bonds for the purpose of establishing and maintaining the self-insurance pool and to provide reserve funds in connection therewith, such bonds to be payable from funds available in the pool from time to time or from assessments against participating health facilities for the purpose of providing required contributions to the fund. With respect to the issuance of such bonds or notes the following provisions shall apply:

(a) The bonds may be issued as serial bonds or as term bonds, or the authority in its discretion may issue bonds of both types.

(b) The bonds shall be authorized by resolution of the members of the authority as requested by the board of directors of the self-insurance pool and shall bear such date or dates; mature at such time or times, not exceeding 10 years from their respective dates; bear interest at such rate or rates; be payable at such time or times; be in such denominations and form; and be executed in such manner and subject to such terms of redemption as the resolution or resolutions of the authority may provide.

(c) No health facility shall at any time have more than one loan agreement outstanding for the purpose of obtaining bond proceeds with which to acquire liability coverage contracts from the self-insurance pool.

(d) Any self-insurance pool funded pursuant to this section shall maintain excess insurance which provides specific and aggregate limits and a retention level determined in accordance with sound actuarial principles. The Office of Insurance Regulation of the Financial Services Commission may waive this requirement if the fund demonstrates that its operation is and will be actuarially sound without obtaining excess insurance.

(e) Prior to the issuance of any bonds pursuant to this section for the purpose of acquiring liability coverage contracts from the self-insurance pool, the Office of Insurance Regulation shall certify that excess liability coverage for the health facility is reasonably unobtainable in the amounts provided by such pool or that the liability coverage obtained through acquiring contracts from the self-insurance pool, after taking into account costs of issuance of bonds and any other administrative fees, is less expensive to the health facility than similar commercial coverage then reasonably available.

(18) To participate in and issue bonds and other forms of indebtedness for the purpose of establishing and maintaining an accounts receivable program on behalf of a health facility or group of health facilities. Notwithstanding any other provisions of this part, the structuring and financing of an accounts receivable program pursuant to this subsection shall constitute a project and may be structured for the benefit of health facilities within or outside the geographical limits of the local agency. An accounts receivable program may include the financing of accounts receivable acquired by a health facility from other not-for-profit health care corporations, whether or not controlled by or affiliated with the health facility and regardless of location within or outside the geographical limits of this state.

(19) To do all things necessary to carry out the purposes of this part.

History.—s. 5, ch. 74-323; s. 1, ch. 77-174; s. 5, ch. 87-237; s. 1, ch. 90-348; s. 82, ch. 91-45; s. 1, ch. 94-231; s. 1, ch. 98-273; s. 1, ch. 99-387; s. 154, ch. 2003-261.



154.211 - Payment of expenses.

154.211 Payment of expenses.—All expenses incurred in carrying out the provisions of this part shall be payable solely from funds provided under the provisions of this part, and no liability or obligation shall be incurred by an authority, a local agency, or the state hereunder beyond the extent to which moneys shall have been provided under the provisions of this part.

History.—s. 6, ch. 74-323.



154.213 - Agreements of lease.

154.213 Agreements of lease.—In undertaking any project pursuant to this part, the authority shall first obtain a valid certificate of need evidencing need for the project and a statement that the project serves a public purpose by advancing the commerce, welfare, and prosperity of the local agency and its people. No project financed under the provisions of this part shall be operated by the authority or any other governmental agency; however, the authority may temporarily operate or cause to be operated all or any part of a project to protect its interest therein pending any leasing of such project in accordance with the provisions of this part. The authority may lease a project or projects to a health facility for operation and maintenance in such manner as to effectuate the purposes of this part under an agreement of lease in form and substance not inconsistent herewith.

(1) Any such agreement of lease may provide, among other provisions, that:

(a) The lessee shall at its own expense operate, repair, and maintain the project or projects leased thereunder.

(b) The rent payable under the lease shall in the aggregate be not less than an amount sufficient to pay all of the interest, principal, and redemption premiums, if any, on the bonds that shall be issued by the authority to pay the cost of the project or projects leased thereunder.

(c) The lessee shall pay all costs incurred by the authority in connection with the acquisition, financing, construction, and administration of the project or projects leased, except as may be paid out of the proceeds of bonds or otherwise, including, but without being limited to: Insurance costs, the cost of administering the bond resolution authorizing such bonds and any trust agreement securing the bonds, and the fees and expenses of trustees, paying agents, attorneys, consultants, and others.

(d) The terms of the lease shall terminate not earlier than the date on which all such bonds and all other obligations incurred by the authority in connection with the project or projects leased thereunder shall be paid in full, including interest, principal, and redemption premiums, if any, or adequate funds for such payment shall be deposited in trust.

(e) The lessee’s obligation to pay rent shall not be subject to cancellation, termination, or abatement by the lessee until such payment of the bonds or provision for such payment shall be made.

(2) Such lease agreement may contain such additional provisions as in the determination of the authority are necessary or convenient to effectuate the purposes of this part, including provisions for extensions of the term and renewals of the lease and vesting in the lessee an option to purchase the project leased thereunder pursuant to such terms and conditions consistent with this part as shall be prescribed in the lease. Except as may otherwise be expressly stated in the agreement of lease, to provide for any contingencies involving the damaging, destruction, or condemnation of the project leased or any substantial portion thereof, such option to purchase may not be exercised unless all bonds issued for such project, including all principal, interest, and redemption premiums, if any, and all other obligations incurred by the authority in connection with such project, shall have been paid in full or sufficient funds shall have been deposited in trust for such payment. The purchase price of such project shall not be less than an amount sufficient to pay in full all of the bonds, including all principal, interest, and redemption premiums, if any, issued for the project then outstanding and all other obligations incurred by the authority in connection with such project.

History.—s. 7, ch. 74-323.



154.215 - Construction contracts.

154.215 Construction contracts.—Contracts for the construction of any project shall be awarded by the authority upon a competitive or negotiated basis, as it determines will most effectively serve the purposes of this part. The authority may, by written contract, engage the services of the lessee or prospective lessee of any project in the construction of such project and may provide in such contract that the lessee or prospective lessee may act as an agent of, or an independent contractor for, the authority for the performance of the functions described therein, subject to such conditions and requirements consistent with the provisions of this part as shall be prescribed in such contract, including such functions as the acquisition of the site and other real property for such project; the preparation of plans, specifications, and contract documents; the award of construction and other contracts upon a competitive or negotiated basis; the construction of such project, or any part thereof, directly by such lessee or prospective lessee; the inspection and supervision of construction; the employment of engineers, architects, builders, and other contractors; and the provisions of money to pay the cost thereof pending reimbursement by the authority. Any such contract may provide that the authority may, out of proceeds of bonds, make advances to or reimburse the lessee or prospective lessee for its costs incurred in the performance of such functions and shall set forth the supporting documents required to be submitted to the authority and the reviews, examinations, and audits that shall be required in connection therewith to assure compliance with the provisions of this part and such contract.

History.—s. 8, ch. 74-323.



154.217 - Notes of authority.

154.217 Notes of authority.—The authority is authorized from time to time to issue its negotiable notes for any corporate purposes and renew from time to time any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. Except as otherwise provided herein or in s. 154.219, the maximum maturity of such notes, not including renewals thereof, shall not exceed 1 year. The notes may be authorized, sold, executed, and delivered in the same manner as bonds. All such notes shall be payable solely from the revenues of the authority, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.

History.—s. 9, ch. 74-323.



154.219 - Revenue bonds.

154.219 Revenue bonds.—

(1) The authority is authorized from time to time to issue its negotiable revenue bonds for the purpose of paying all or any part of the cost of any project or projects for which a certificate of need has been obtained, or pursuant to subsections (12) and (13) of s. 154.209 for the purpose of paying all or any part of the cost of acquiring existing or completed health facilities projects. In anticipation of the sale of such revenue bonds, the authority may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed 5 years from the date of issue of the original note. Such notes shall be paid from any revenues of the authority available therefor and not otherwise pledged or from the proceeds of sale of the revenue bonds of the authority in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions, or limitation which a bond resolution of the authority may contain.

(2) The revenue bonds and notes of every issue shall be payable solely out of revenues derived by the authority from the sale, operation, or leasing of any project or projects, subject only to any agreements with the holders of particular revenue bonds or notes pledging any particular revenues. Notwithstanding that revenue bonds and notes may be payable from a special fund, they shall be, and be deemed to be, for all purposes, negotiable instruments, subject only to the provisions of the revenue bonds and notes for registration.

(3) The revenue bonds may be issued as serial bonds or as term bonds, or the authority, in its discretion, may issue bonds of both types. The revenue bonds shall be authorized by resolution of the members of the authority and shall bear such date or dates; mature at such time or times, not exceeding 50 years from their respective dates; bear interest at such rate or rates; be payable at such time or times; be in such denominations; be in such form, either coupon or registered, or both; carry such registration privileges; be executed in such manner; be payable in lawful money of the United States at such place or places; and be subject to such terms of redemption, including redemption prior to maturity, as such resolution or resolutions may provide. The authority shall determine the form and manner of execution of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. In case any officer whose signature, or a facsimile of whose signature, shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the person had remained in office until such delivery. The authority shall also provide for the authentication of the bonds by a trustee or fiscal agent. The revenue bonds or notes may be sold at public or private sale for such price or prices as the authority shall determine. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(4) Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions which shall be a part of the contract with the holders of the revenue bonds to be authorized, as to:

(a) Pledging of all or any part of the revenues of a project to secure the payment of the revenue bonds or of any particular issue of revenue bonds, subject to such agreements with bondholders as may then exist.

(b) The rentals, fees, and other charges to be charged, the amounts to be raised in each year thereby, and the use and disposition of the revenues.

(c) The setting aside of reserves or sinking funds and the regulation and disposition thereof.

(d) Limitations on the right of the authority to restrict and regulate the use of the project.

(e) Limitations on the purpose to which the proceeds of sale of any issue of revenue bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the revenue bonds or any issue of the revenue bonds.

(f) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds.

(g) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given.

(h) Defining the acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default.

(i) The mortgaging of a project and the site thereof for the purpose of securing the bondholders.

(5) Neither the members of the authority nor any person executing the revenue bonds or notes shall be liable personally on the revenue bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

History.—s. 10, ch. 74-323; s. 872, ch. 95-147.



154.221 - Security of bondholders.

154.221 Security of bondholders.—In the discretion of the authority, any bonds issued under the provisions of this part may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or resolution providing for the issuance of such bonds may pledge or assign the fees, rents, charges, or proceeds from the sale of any project or part thereof, insurance proceeds, condemnation awards, and other funds and revenues to be received therefor, and may provide for the mortgaging of any project or any part thereof as security for repayment of the bonds. Such trust agreement or resolution providing for the issuance of such bonds shall contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property and the construction, improvement, maintenance, repair, operation, and insurance of the project or projects in connection with which such bonds shall have been authorized; the fees, rents and other charges to be fixed and collected; the sale of any project, or part thereof, or other property; the terms and conditions for the issuance of additional bonds; and the custody, safeguarding, and application of all moneys. It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depositary of the proceeds of bonds, revenues, or other money hereunder to furnish such indemnifying bonds or to pledge such securities as may be required by the authority. Any such trust agreement or resolution shall set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the project or projects in connection with which bonds are issued or as an expense of administration of such projects, as the case may be.

History.—s. 11, ch. 74-323.



154.223 - Payment of bonds.

154.223 Payment of bonds.—Revenue bonds issued under the provisions of this part shall not be deemed to constitute a debt, liability, or obligation of the local agency or the state or any political subdivision thereof, or a pledge of the faith and credit of the local agency or the state or any political subdivision thereof, but shall be payable solely from the revenues provided therefor. All such revenue bonds shall contain on the face thereof a statement to the effect that the authority shall not be obligated to pay the same or the interest thereon except from the revenues of the project or the portion thereof for which they are issued and that neither the faith and credit nor the taxing power of the local agency or of the state or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds. The issuance of revenue bonds under the provisions of this part shall not directly, indirectly, or contingently obligate the local agency or the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment.

History.—s. 12, ch. 74-323.



154.225 - Revenues.

154.225 Revenues.—

(1) The authority is hereby authorized to fix and to collect fees, rents, and charges for the use of any project or projects and any part or section thereof. The authority may require that the lessee of any project or part thereof shall operate, repair, and maintain the project and bear the cost thereof and other costs of the authority in connection with the project or projects leased as may be provided in the agreement of lease or other contract with the authority, in addition to other obligations imposed under such agreement or contract.

(2) The fees, rents, and charges shall be so fixed as to provide a fund sufficient to pay the principal of, and the interest on, such bonds as the same shall become due and payable and to create reserves, if any, deemed by the authority to be necessary for such purposes. The fees, rents, charges, and all other revenues and proceeds derived from the project or projects in connection with which the bonds of any issue shall have been issued, except such part thereof as may be necessary for such reserves or any expenditures as may be provided in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be set aside at such regular intervals as may be specified in such resolution or such trust agreement in a sinking fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made. The fees, rents, charges, and other revenues and moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. The use and disposition of money to the credit of such sinking fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in the resolution or the trust agreement, the sinking fund shall be a fund for all such bonds without distinction or priority of one over another.

History.—s. 13, ch. 74-323.



154.227 - Trust funds.

154.227 Trust funds.—Notwithstanding any other provisions of law to the contrary, all money received pursuant to the provisions of this part, whether as proceeds from the sale of bonds, sale of property, insurance, or condemnation awards, or as revenues, shall be deemed to be trust funds, to be held and applied solely as provided in this part. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide that any of such moneys may be temporarily invested pending the disbursement thereof and shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this part and such resolution or trust agreement may provide.

History.—s. 14, ch. 74-323.



154.229 - Remedies.

154.229 Remedies.—Any holder of bonds issued under the provisions of this part or of any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement or the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of this state or granted hereunder or under such trust agreement or resolution authorizing the issuance of such bonds, or under any agreement of lease or other contract executed by the authority pursuant to this part, and may enforce and compel the performance of all duties required by this part or by such trust agreement or resolution to be performed by any lessee or the authority or by any officer thereof, including the fixing, charging, and collecting of fees, rents, and charges.

History.—s. 15, ch. 74-323.



154.231 - Negotiability of bonds.

154.231 Negotiability of bonds.—All bonds issued under the provisions of this part shall have, and are hereby declared to have, all the qualities and incidents, including negotiability, of investment securities under the Uniform Commercial Code, but no provision of such code respecting the filing of a financing statement to perfect a security interest shall be deemed necessary for, or applicable to, any security interest created in connection with the issuance of any such bonds.

History.—s. 16, ch. 74-323.



154.2331 - Tax exemption.

154.2331 Tax exemption.—

(1) The exercise of the powers granted by this part will be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare, and prosperity, and for the improvement of their health and living conditions. Because the operation and maintenance of a project by a health facility will constitute the performance of an essential public function, neither the authority nor a hospital institution shall be required to pay any taxes or assessments upon or in respect of a project or any property acquired by the authority under the provisions of this part or upon the income therefrom, and any bonds issued under the provisions of this part, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the state, the local agency, and municipalities and other political subdivisions in the state, except that such income shall be subject to the tax imposed pursuant to the provisions of chapter 220. Nothing in this section shall be construed as exempting from taxation or assessment the leasehold interest of any health facility organized for profit. If any project or any part thereof is occupied or operated by any health facility organized for profit pursuant to any contract or lease with the authority, the property interest created by such contract or lease shall be subject to taxation to the same extent as other privately owned property.

(2) Homes for the aged, or life care communities, however designated, which are financed through the sale of health facilities authority bonds, whether on a sale-leaseback arrangement, a sale-repurchase arrangement, or other financing arrangement, are exempt from ad valorem taxation only in accordance with the provisions of s. 196.1975.

History.—s. 1, ch. 84-138.



154.235 - Refunding bonds.

154.235 Refunding bonds.—

(1) The authority is hereby authorized to provide for the issuance of revenue bonds for the purpose of refunding any of its revenue bonds then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of such revenue bonds.

(2) The proceeds of any such revenue bonds issued for the purpose of refunding outstanding revenue bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding revenue bonds either on their earliest or any subsequent redemption date, or upon the purchase or at the maturity thereof, and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

(3) Any such escrowed proceeds, pending such use, may be invested and reinvested in direct obligations of the United States, in any obligations of which the principal and interest are unconditionally guaranteed by the United States, in certificates of deposit or time deposits secured by direct obligations of the United States, or in any obligations of which the principal and interest are unconditionally guaranteed by the United States, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest, and redemption premium, if any, of the outstanding revenue bonds to be so refunded. The interest, income, and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding revenue bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income, and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner.

(4) All such revenue bonds issued for the purposes of refunding shall be subject to the provisions of this part in the same manner and to the same extent as other revenue bonds issued pursuant to this part.

History.—s. 18, ch. 74-323.



154.237 - Legal investment.

154.237 Legal investment.—Bonds issued by the authority under the provisions of this part are hereby made securities in which all public officers and public bodies of the state and its political subdivisions and all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereinafter be authorized by law.

History.—s. 19, ch. 74-323.



154.238 - Authorization to deal with financial institution which employs a member of the authority.

154.238 Authorization to deal with financial institution which employs a member of the authority.—Notwithstanding any general or special law, rule, regulation, or ordinance to the contrary, including ss. 112.311-112.326, an authority may sell its bonds to a financial institution, as defined in s. 655.005, which employs a member of the authority as an officer, director, or employee and may appoint a financial institution to serve as trustee or cotrustee under a trust indenture relating to bonds issued under this part, notwithstanding the fact that an officer, director, or employee of the financial institution which is interested in purchasing or serving as trustee or cotrustee for a proposed or outstanding bond issue shall vote on any matter related to such bond issue after the interest of the financial institution in such bond issue becomes known to the officer, director, or employee.

History.—s. 4, ch. 81-321; s. 40, ch. 83-217; s. 195, ch. 92-303; s. 873, ch. 95-147.



154.239 - Reports.

154.239 Reports.—Within the first 90 days of each calendar year, the authority shall make a report to the governing board of the county of its activities for the preceding calendar year. Each such report shall set forth a complete operating and financial statement covering its operations during the year.

History.—s. 20, ch. 74-323.



154.241 - Issuance of bonds.

154.241 Issuance of bonds.—Bonds issued under the provisions of this part shall be validated in the manner prescribed by chapter 75.

History.—s. 21, ch. 74-323.



154.243 - Alternate means.

154.243 Alternate means.—This part shall be deemed to provide an additional and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws.

History.—s. 22, ch. 74-323.



154.245 - Agency for Health Care Administration certificate of need required as a condition to bond validation and project construction.

154.245 Agency for Health Care Administration certificate of need required as a condition to bond validation and project construction.—Notwithstanding any provision of this part to the contrary, before any project authorized by this part and subject to review under ss. 408.031-408.045 is approved by the authority, and before revenue bonds are validated for the project, the Agency for Health Care Administration shall issue a certificate of need for such project, which shall be a condition precedent to the validation and issuance of any bonds hereunder, other than bonds for refunding or refinancing purposes, and to the construction of the project. However, any portion of a life care facility not requiring licensure under chapter 395 or part II of chapter 400 shall be exempt from the certificate-of-need requirement.

History.—s. 23, ch. 74-323; s. 2, ch. 78-115; s. 2, ch. 80-13; s. 2, ch. 90-348; s. 21, ch. 95-280; s. 14, ch. 99-8.



154.246 - Validation of certain bonds and proceedings.

154.246 Validation of certain bonds and proceedings.—The Legislature finds and declares that the purpose of chapter 78-115, Laws of Florida, is, in part, to clarify the original meaning of the Health Facilities Authorities Law, and, therefore, all bonds heretofore issued and proceedings conducted pursuant thereto which would have been valid had the amendment to s. 154.245, as set forth in s. 2 of chapter 78-115, been in effect when said bonds were issued or proceedings were conducted are hereby declared valid.

History.—s. 3, ch. 78-115.



154.247 - Financing of projects located outside of local agency.

154.247 Financing of projects located outside of local agency.—Notwithstanding any provision of this part to the contrary, an authority may, if it finds that there will be a benefit or a cost savings to a health facility located within its jurisdiction, issue bonds for such health facility to finance projects for such health facility, or for another not-for-profit corporation under common control with such health facility, located outside the geographical limits of the local agency or outside this state.

History.—s. 37, ch. 2000-367.






Part IV - HEALTH CARE RESPONSIBILITY FOR INDIGENTS (ss. 154.301-154.331)

154.301 - Short title.

154.301 Short title.—Sections 154.301-154.316 may be cited as “The Florida Health Care Responsibility Act.”

History.—s. 2, ch. 77-455; s. 6, ch. 88-294; s. 2, ch. 98-191.



154.302 - Legislative intent.

154.302 Legislative intent.—The Legislature finds that certain hospitals provide a disproportionate share of charity care for persons who are indigent, not able to pay their medical bills, and not eligible for government-funded programs. The burden of absorbing the cost of this uncompensated charity care is borne by the hospital, the private pay patients, and, many times, by the taxpayers in the county when the hospital is subsidized by tax revenues. The Legislature further finds that it is inequitable for hospitals and taxpayers of one county to be expected to subsidize the care of out-of-county indigent persons. Finally, the Legislature declares that the state and the counties must share the responsibility of assuring that adequate and affordable health care is available to all Floridians. Therefore, it is the intent of the Legislature to place the ultimate financial obligation for the out-of-county hospital care of qualified indigent patients on the county in which the indigent patient resides.

History.—s. 3, ch. 77-455; s. 7, ch. 88-294; s. 3, ch. 98-191.



154.304 - Definitions.

154.304 Definitions.—As used in this part, the term:

(1) “Agency” means the Agency for Health Care Administration.

(2) “Certification determination procedures” means the process used by the county of residence or the agency to determine a person’s county of residence.

(3) “Certified resident” means a United States citizen or lawfully admitted alien who has been certified as a resident of the county by a person designated by the county governing body to provide certification determination procedures for the county in which the patient resides; by the agency if such county does not make a determination of residency within 60 days after receiving a certified letter from the treating hospital; or by the agency if the hospital appeals the decision of the county making such determination.

(4) “Charity care obligation” means the minimum amount of uncompensated charity care as reported to the agency, based on the hospital’s most recent audited actual experience, which must be provided by a participating hospital or a regional referral hospital before the hospital is eligible to be reimbursed by a county under this part. That amount shall be the ratio of uncompensated charity care days compared to total acute care inpatient days, which shall be equal to or greater than 2 percent.

(5) “Department” means the Department of Health.

(6) “Eligibility determination procedures” means the process used by a county or the agency to evaluate a person’s financial eligibility, eligibility for state-funded or federally funded programs, and the availability of insurance, in order to document a person as a qualified indigent for the purpose of this part.

(7) “Hospital” means an establishment as defined in s. 395.002 and licensed by the agency which qualifies as either a participating hospital or as a regional referral hospital pursuant to this section; except that, hospitals operated by the department shall not be considered participating hospitals for purposes of this part.

(8) “Participating hospital” means a hospital which is eligible to receive reimbursement under the provisions of this part because it has been certified by the agency as having met its charity care obligation and has either:

(a) A formal signed agreement with a county or counties to treat such county’s indigent patients; or

(b) Demonstrated to the agency that at least 2.5 percent of its uncompensated charity care, as reported to the agency, is generated by out-of-county residents.

(9) “Qualified indigent person” or “qualified indigent patient” means a person who has been determined pursuant to s. 154.308 to have an average family income, for the 12 months preceding the determination, which is below 100 percent of the federal nonfarm poverty level; who is not eligible to participate in any other government program that provides hospital care; who has no private insurance or has inadequate private insurance; and who does not reside in a public institution as defined under the medical assistance program for the needy under Title XIX of the Social Security Act, as amended.

(10) “Regional referral hospital” means any hospital that is eligible to receive reimbursement under the provision of this part because it has met its charity care obligation and it meets the definition of teaching hospital as defined in s. 408.07.

History.—s. 4, ch. 77-455; s. 18, ch. 85-80; s. 8, ch. 88-294; s. 4, ch. 90-295; s. 6, ch. 91-48; s. 5, ch. 91-173; s. 85, ch. 92-33; s. 11, ch. 97-95; s. 23, ch. 97-101; s. 2, ch. 98-89; s. 4, ch. 98-191.



154.306 - Financial responsibility for certified residents who are qualified indigent patients treated at an out-of-county participating hospital or regional referral hospital.

154.306 Financial responsibility for certified residents who are qualified indigent patients treated at an out-of-county participating hospital or regional referral hospital.—Ultimate financial responsibility for treatment received at a participating hospital or a regional referral hospital by a qualified indigent patient who is a certified resident of a county in the State of Florida, but is not a resident of the county in which the participating hospital or regional referral hospital is located, is the obligation of the county of which the qualified indigent patient is a resident. Each county shall reimburse participating hospitals or regional referral hospitals as provided for in this part, and shall provide or arrange for indigent eligibility determination procedures and resident certification determination procedures as provided for in rules developed to implement this part. The agency, or any county determining eligibility of a qualified indigent, shall provide to the county of residence, upon request, a copy of any documents, forms, or other information, as determined by rule, which may be used in making an eligibility determination.

(1) A county’s financial obligation for each certified resident who qualifies as an indigent patient under this part, and who has received treatment at an out-of-county hospital, shall not exceed 45 days per county fiscal year at a rate of payment equivalent to 100 percent of the per diem reimbursement rate currently in effect for the out-of-county hospital under the medical assistance program for the needy under Title XIX of the Social Security Act, as amended, except that those counties that are at their 10-mill cap on October 1, 1991, shall reimburse hospitals for such services at not less than 80 percent of the hospital Medicaid per diem. However, nothing in this section shall preclude a hospital that has a formal signed agreement with a county to treat such county’s indigents from negotiating a higher or lower per diem rate with the county. No county shall be required to pay more than the equivalent of $4 per capita in the county’s fiscal year. The agency shall calculate and certify to each county by March 1 of each year, the maximum amount the county may be required to pay by multiplying the most recent official state population estimate for the total population of the county by $4 per capita. Each county shall certify to the agency within 60 days after the end of the county’s fiscal year, or upon reaching the $4 per capita threshold, should that occur before the end of the fiscal year, the amount of reimbursement it paid to all out-of-county hospitals under this part. The maximum amount a county may be required to pay to out-of-county hospitals for care provided to qualified indigent residents may be reduced by up to one-half, provided that the amount not paid has or is being spent for in-county hospital care provided to qualified indigent residents.

(2) No county shall be required to pay for any elective or nonemergency admissions or services at an out-of-county hospital for a qualified indigent who is a certified resident of the county if the county provides funding for such services and the services are available at a local hospital in the county where the indigent resides; or the out-of-county hospital has not obtained prior written authorization and approval for such hospital admission or service, provided that the resident county has established a procedure to authorize and approve such admissions.

(3) For the purpose of computing the maximum amount that a county having a population of 100,000 or less may be required to pay, the agency must reduce the official state population estimates by the number of inmates and patients residing in the county in institutions operated by the Federal Government, the Department of Corrections, the Department of Health, or the Department of Children and Families, and by the number of active-duty military personnel residing in the county, all of whom shall not be considered residents of the county. However, a county is entitled to receive the benefit of such a reduction in estimated population figures only if the county accepts as valid and true, and does not require any reverification of, the documentation of financial eligibility and county residency which is provided to it by the participating hospital or regional referral hospital. The participating hospital or regional referral hospital must provide documentation that is complete and in the form required by s. 154.3105.

(4) The county where the indigent resides shall, in all instances, be liable for the cost of treatment provided to a qualified indigent patient at an out-of-county hospital for any emergency medical condition which will deteriorate from failure to provide such treatment if such condition is determined and documented by the attending physician to be of an emergency nature; provided that the patient has been certified to be a resident of such county pursuant to s. 154.309.

(5) No county shall be liable for payment for treatment of a qualified indigent who is a certified resident and has received services at an out-of-county participating hospital or regional referral hospital, until such time as that hospital has documented to the agency and the agency has determined that it has met its charity care obligation based on the most recent audited actual experience.

History.—s. 5, ch. 77-455; s. 9, ch. 88-294; s. 5, ch. 90-295; s. 2, ch. 91-173; s. 5, ch. 98-191; s. 1, ch. 2001-222; s. 38, ch. 2014-19.



154.308 - Determination of patient’s eligibility; spend-down program.

154.308 Determination of patient’s eligibility; spend-down program.—

(1) The agency, pursuant to s. 154.3105, shall adopt rules which provide statewide eligibility determination procedures, forms, and criteria which shall be used by all counties for determining whether a person financially qualifies as indigent for the purposes of this part.

(a) The criteria used to determine eligibility must be uniform statewide and include, at a minimum, which assets, if any, may be included in the determination, which verification of income shall be required, which categories of persons shall be eligible, and any other criteria which may be determined as necessary.

(b) The methodology for determining financial eligibility must be uniform statewide such that any county or the state could determine whether a person is a qualified indigent.

(2) Determination of financial eligibility as a qualified indigent may occur either prior to a person’s admission to a participating or a regional referral hospital or subsequent to such admission.

(3) Determination of whether a hospital patient not already determined eligible meets or does not meet eligibility standards to financially qualify as indigent shall be made within 60 days following notification by the hospital requesting a determination of indigency, by certified letter, to the county known or believed to be the county of residence or to the agency. If, for any reason, the county or agency is unable to determine a patient’s eligibility within the allotted timeframe, the hospital shall be notified in writing of the reason or reasons.

(4) A patient determined eligible as a qualified indigent subsequent to his or her admission to a participating hospital or a regional referral hospital shall be considered to have been qualified upon admission. Such determination shall be made by a person designated by the governing board of the county to make such a determination or by the agency.

(5) Notwithstanding any other provision of this part, any county may establish thresholds of financial eligibility which are less restrictive than 100 percent of the federal poverty line. However, a county may not establish eligibility thresholds which are more restrictive than 100 percent of the federal poverty line.

(6) Notwithstanding any other provision of this part, there is hereby established a spend-down program for persons who would otherwise qualify as qualified indigent persons, but whose average family income, for the 12 months preceding the determination, is between 100 percent and 150 percent of the federal poverty level. The agency shall adopt, by rule, procedures for the spend-down program. The rule shall require that in order to qualify, a person must have incurred bills for hospital care which would otherwise have qualified for payment under this part. This subsection does not apply to persons who are residents of counties that are at their 10-mill cap on October 1, 1991.

History.—s. 6, ch. 77-455; s. 10, ch. 88-294; s. 6, ch. 90-295; s. 4, ch. 91-173; s. 874, ch. 95-147; s. 6, ch. 98-191.



154.309 - Certification of county of residence.

154.309 Certification of county of residence.—

(1) The agency, pursuant to s. 154.3105, shall adopt rules for certification determination procedures which provide criteria to be used for determining a qualified indigent’s county of residence. Such criteria must include, at a minimum, how and to what extent residency shall be verified and how a hospital shall be notified of a patient’s certification or the inability to certify a patient.

(2) In all instances, the county known or thought to be the county of residence shall be given first opportunity to certify a resident. If the county known or thought to be the county of residence fails to, or is unable to, make such determination within 60 days following written notification by a hospital, the agency shall determine residency utilizing the same criteria required by rule as the county, and the agency’s determination of residency shall be binding on the county of residence. The county determined as the residence of any qualified indigent shall be liable to reimburse the treating hospital pursuant to s. 154.306. If, for any reason, a county or the agency is unable to determine an indigent’s residency, the hospital shall be notified in writing of such reason or reasons.

History.—s. 11, ch. 88-294; s. 3, ch. 91-173; s. 7, ch. 98-191.



154.31 - Obligation of participating hospital or regional referral hospital.

154.31 Obligation of participating hospital or regional referral hospital.—As a condition of participation, each participating hospital or regional referral hospital in Florida shall be obligated to admit for emergency treatment all Florida residents, without regard to county of residence, who meet the eligibility standards established pursuant to s. 154.308 and who meet the medical standards for admission to such institutions. If the agency determines that a participating hospital or a regional referral hospital has failed to meet the requirements of this section, the agency may impose an administrative fine, not to exceed $5,000 per incident, and suspend the hospital from eligibility for reimbursement under this part.

History.—s. 7, ch. 77-455; s. 12, ch. 88-294; s. 5, ch. 91-173; s. 8, ch. 98-191.



154.3105 - Rules.

154.3105 Rules.—Rules governing the Health Care Responsibility Act shall be developed by the agency based on recommendations of a work group consisting of equal representation by the agency, the hospital industry, and the counties. County representatives to this work group shall be appointed by the Florida Association of Counties. Hospital representatives to this work group shall be appointed by the associations representing those hospitals which best represent the positions of the hospitals most likely to be eligible for reimbursement. Rules governing this part shall be adopted by the agency.

History.—s. 13, ch. 88-294; s. 7, ch. 90-295; s. 9, ch. 98-191.



154.312 - Procedure for settlement of disputes.

154.312 Procedure for settlement of disputes.—All disputes among counties, the agency, a participating hospital, or a regional referral hospital shall be resolved as provided in ss. 120.569 and 120.57, except that the presiding officer’s order shall be final agency action. Cases filed under chapter 120 may combine all disputes between parties. Notwithstanding any other provisions of this part, if a county alleges that a residency determination or eligibility determination made by the agency is incorrect, the burden of proof shall be on the county to demonstrate that such determination is, in light of the total record, not supported by the evidence.

History.—s. 8, ch. 77-455; s. 14, ch. 88-294; s. 20, ch. 96-410; s. 10, ch. 98-191.



154.314 - Certification of the State of Florida.

154.314 Certification of the State of Florida.—

(1) In the event payment for the costs of services rendered by a participating hospital or a regional referral hospital is not received from the responsible county within 90 days of receipt of a statement for services rendered to a qualified indigent who is a certified resident of the county, or if the payment is disputed and said payment is not received from the county determined to be responsible within 60 days of the date of exhaustion of all administrative and legal remedies, the hospital shall certify to the Chief Financial Officer the amount owed by the county.

(2) The Chief Financial Officer shall have no longer than 45 days from the date of receiving the hospital’s certified notice to forward the amount delinquent to the appropriate hospital from any funds due to the county under any revenue-sharing or tax-sharing fund established by the state, except as otherwise provided by the State Constitution. The Chief Financial Officer shall provide the Governor and the fiscal committees in the House of Representatives and the Senate with a quarterly accounting of the amounts certified by hospitals as owed by counties and the amount paid to hospitals out of any revenue or tax sharing funds due to the county.

History.—s. 9, ch. 77-455; s. 15, ch. 88-294; s. 11, ch. 98-191; s. 155, ch. 2003-261.



154.316 - Hospital’s responsibility to notify of admission of indigent patients.

154.316 Hospital’s responsibility to notify of admission of indigent patients.—

(1) Any hospital admitting or treating any out-of-county patient who may qualify as indigent under this part shall, within 30 days after admitting or treating such patient, notify the county known or thought to be the county of residency of such admission, or such hospital forfeits its right to reimbursement.

(2) It shall be the responsibility of any participating hospital or regional referral hospital to initiate any eligibility or certification determination procedures with any appropriate state or county agency which can determine financial eligibility or certify an indigent as a resident under this part.

History.—s. 10, ch. 77-455; s. 16, ch. 88-294; s. 8, ch. 90-295; s. 12, ch. 98-191.



154.331 - County health and mental health care special districts.

154.331 County health and mental health care special districts.—Each county may establish a dependent special district pursuant to the provisions of chapter 125 or, by ordinance, create an independent special district as defined in s. 200.001(8)(e) to provide funding for indigent and other health and mental health care services throughout the county in accordance with this section. The county governing body shall obtain approval, by a majority vote of the electors, to establish the district with authority to annually levy ad valorem taxes which shall not exceed the maximum millage rate authorized by this section. Any independent health or mental health care special district created by this section shall be required to levy and fix millage subject to the provisions of s. 200.065. Once approved by the electorate, the independent health or mental health care special district shall not be required to seek approval of the electorate in future years to levy the previously approved millage.

(1) The county governing body shall appoint a district health or mental health care board to serve as the governing board of the independent special district. Such board shall consist of not less than five members, of which two members shall be appointed to the board by the Governor, and not less than three members shall be appointed by the governing body of the county. All members shall have been residents of the county for the previous 12-month period. The members’ terms shall be staggered and may not exceed 4 years. No member shall serve for more than two consecutive terms. The governing body of the county shall fill any vacancies that may occur during the term of any board member. Board members may be removed for cause only by the Governor or by a majority of the electors voting within the county.

(2)(a) Each district health or mental health care board may, subject to the limitations placed on the district by the governing body of the county at the time the independent special district was created and approved by the electorate, have any or all of the following powers or functions:

1. To provide and maintain in the county such health or mental health care clinics as the board determines are needed for the general welfare of the county.

2. To provide for the health or mental health care of indigents and to provide such other health or mental health-related services for indigents, including the purchase of institutional services from any private or publicly owned medical facility, as the board determines are needed for the general welfare of the county.

3. To allocate and provide funds for other agencies or facilities in the county which provide health or mental health benefits or health or mental health services that improve the general welfare of indigents and other county residents.

4. To collect information and statistical data that will be helpful to the board and the county in deciding the health or mental health care needs in the county.

5. To consult and coordinate with other agencies dedicated to health or mental health care to the end that the overlapping of services will be prevented.

6. To govern, operate, administer, and fund, or any combination thereof, any county-owned or county-operated medical or mental health facility which is a major provider of charitable health or mental health care services for low-income persons.

7. To assume funding for the county’s share of state or federal indigent health or mental health care programs which require financial participation by the county.

8. To lease or buy such real property and personal property and to construct such buildings as are needed to execute the foregoing powers or functions; however, such purchases may not be made or construction done unless paid for with cash on hand or secured by funds deposited in financial institutions. Nothing in this paragraph shall be construed to authorize an independent health or mental health care special district to issue bonds of any nature, nor shall it have the power to require the imposition of any bond by the governing body of the county.

9. To employ, pay, and provide benefits for any part-time or full-time personnel needed to execute the foregoing powers and functions.

(b) Each district health or mental health care board shall:

1. Organize immediately after the members are appointed to elect one of its members as chair and one of its members as vice chair, and elect other officers as deemed necessary by the board.

2. Make and adopt bylaws and rules and regulations for the board’s guidance, operation, governance, and maintenance, provided such rules and regulations are not inconsistent with federal or state laws or ordinances of the county.

(c) Board members shall serve without compensation, but shall be entitled to necessary expenses incurred in the discharge of their duties.

(d) All financial records and accounts relating to the independent health or mental health care special district shall be available for review by the county governing body.

(3)(a) The fiscal year of the district must be the same as that of the county.

(b) On or before May 1 of each year, the district health or mental health care board shall prepare a tentative annual written budget of the district’s expected income and expenditures, including a contingency fund, and shall compute a proposed millage rate within the voter-approved cap necessary to fund the tentative budget. Prior to adopting a final budget, the board shall comply with the provisions of s. 200.065, relating to the method of fixing millage, and shall fix the final millage rate by ordinance or resolution of the board. The adopted budget and final millage rate must be certified and delivered to the county governing body no later than the time of adoption of the county’s annual budget. Included in each certified budget must be the millage rate adopted by ordinance or resolution of the independent health or mental health care special district board as necessary to be applied to raise the funds budgeted for district operations and expenditures. In no circumstances, however, shall any independent health or mental health care special district levy millage to exceed a maximum of 5 mills of assessed valuation of all properties within the county which are subject to ad valorem taxes or the amount approved by the electorate when the district was created, whichever is less. The budget of the district so certified and delivered to the county governing body may not be changed or modified by the county governing body or by any other authority.

(c) All tax moneys collected under this section, as soon after the collection thereof as is reasonably practicable, must be paid directly to the district health or mental health care board by the tax collector of the county, or by the clerk of the circuit court if the clerk collects delinquent taxes.

1. The moneys so received by the district health or mental health care board must be deposited in financial institutions with separate and distinguishable accounts established specifically for the district and may be withdrawn only by checks signed by the chair of the district health or mental health care board and countersigned by either one other member of the district health or mental health care board or by a chief executive officer who is so authorized by the board.

2. Upon entering the duties of office, the chair and the other member of the district health or mental health care board or chief executive officer who signs its checks shall each give a surety bond in the sum of $1,000, which bond must be conditioned that each of them shall faithfully discharge the duties of office. The premium on said bond may be paid by the special district as part of the expense of the board. No other member of the district health or mental health care board may be required to give bond or other security.

3. No funds of the district may be expended except by check as aforesaid, except expenditures from a petty cash account, which may not at any time exceed $25. All expenditures from petty cash must be recorded on the books and records of the district. No funds of the district, excepting expenditures from petty cash, may be expended without prior approval of the board, in addition to the budgeting thereof.

(d) Within 10 days after the expiration of each quarter-annual period, the district health or mental health care board shall cause to be prepared and filed with the county governing body a financial report, which includes:

1. The total expenditures of the board for the quarter-annual period;

2. The total receipts of the board during the quarter-annual period; and

3. A statement of the funds the board has on hand or deposited with financial institutions at the end of the quarter-annual period.

(4) Any independent health or mental health care special district may be dissolved pursuant to s. 165.051, or the county governing body may by ordinance vote to dissolve the independent health or mental health care special district subject to the approval of the electorate; provided, however, the county obligates itself to assume the debts, liabilities, contracts, and outstanding obligations of the district within the total millage available to the county governing body for all county and municipal purposes as provided for under s. 9, Art. VII of the State Constitution.

(5) Any independent health or mental health care special district created under this section shall comply with all other statutory requirements of general application which relate to the filing of any financial reports or compliance reports required under part III of chapter 218, or any other report or documentation required by law.

History.—s. 3, ch. 87-92; s. 17, ch. 88-294; s. 2, ch. 90-175; s. 875, ch. 95-147; s. 40, ch. 2001-266.






Part V - PRIMARY CARE FOR CHILDREN AND FAMILIES (ss. 154.501-154.507)

154.501 - Short title.

154.501 Short title.—Sections 154.501-154.506 may be cited as the “Primary Care for Children and Families Challenge Grant Act.”

History.—s. 1, ch. 97-263.



154.502 - Legislative findings and intent.

154.502 Legislative findings and intent.—

(1) The Legislature finds that, despite significant state investments in health care programs, millions of low-income Floridians, many of them families with children, continue to lack access to basic health care. The Legislature finds that local solutions to health care problems can have a dramatic and positive effect on the health status of children and families. Local governments are better equipped to identify the health care needs of the children and families in their communities, mobilize the community to donate time and services to help their neighbors, and organize health care providers to provide health services to needy children and families.

(2) It is the intent of the Legislature to provide matching funds to Florida counties in the form of primary care for children and families challenge grants to stimulate the development of coordinated primary health care delivery systems for low-income children and families. Further, it is the intent of the Legislature to foster the development of coordinated primary health care delivery systems which emphasize volunteerism, cooperation, and broad-based participation by public and private health care providers. Finally, it is the intent of the Legislature that the Primary Care for Children and Families Challenge Grant Program function as a partnership between state and local governments and private sector health care providers.

History.—s. 2, ch. 97-263.



154.503 - Primary Care for Children and Families Challenge Grant Program; creation; administration.

154.503 Primary Care for Children and Families Challenge Grant Program; creation; administration.—

(1) Effective July 1, 1997, there is created the Primary Care for Children and Families Challenge Grant Program to be administered by the Department of Health.

(2) The department shall:

(a) Publicize the availability of funds and the method by which a county or counties may submit a primary care for children and families challenge grant application.

(b) Develop a quality assurance process to monitor the quality of health services provided under ss. 154.501-154.506.

(c) Provide technical assistance, as requested, to primary care for children and families challenge grant recipients.

(d) Develop uniform data reporting requirements for primary care for children and families challenge grant recipients for the purpose of evaluating the performance of the projects.

(e) Coordinate with the primary care program developed pursuant to s. 154.011, the Florida Healthy Kids Corporation program created in s. 624.91, the school health services program created in ss. 381.0056 and 381.0057, and the volunteer health care provider program developed pursuant to s. 766.1115.

(3) A primary care for children and families challenge grant shall be in effect for 1 year and may be renewed for additional years upon application to and approval by the department, subject to meeting quality standards and outcomes and subject to the availability of funds.

History.—s. 3, ch. 97-263; s. 59, ch. 99-2; s. 41, ch. 2012-116; s. 117, ch. 2012-184.



154.504 - Eligibility and benefits.

154.504 Eligibility and benefits.—

(1) Any county or counties may apply for a primary care for children and families challenge grant to provide primary health care services to children and families with incomes of up to 150 percent of the federal poverty level. Participants shall pay no monthly premium for participation, but shall be required to pay a copayment at the time a service is provided. Copayments may be paid from sources other than the participant, including, but not limited to, the child’s or parent’s employer, or other private sources. Providers may enter into contracts pursuant to s. 766.1115, provided copayments may not be considered and may not be used as compensation for services to health care providers, and all funds generated from copayments shall be used by the governmental contractor and all other provisions in s. 766.1115 are met.

(2) Nothing in this section shall prevent counties with populations less than 100,000, based on the annual estimates produced by the Population Program of the University of Florida Bureau of Economic and Business Research, from submitting a multicounty application for a primary care for children and families challenge grant to jointly administer and operate a coordinated multicounty primary care for children and families program under ss. 154.501-154.506. However, when such counties submit a joint application, the application shall clearly identify one lead county with respect to program accountability and administration.

(3) Each county or group of counties submitting an application to participate in the Primary Care for Children and Families Challenge Grant Program shall develop a schedule of benefits and services appropriate for the population to be served. However, at a minimum, such benefits must cover preventive and primary care services and include a coordination mechanism for limited inpatient hospital care.

History.—s. 4, ch. 97-263; s. 13, ch. 98-191; s. 5, ch. 99-397.



154.505 - Proposals; application process; minimum requirements.

154.505 Proposals; application process; minimum requirements.—

(1) Any county or counties which desire to receive state funding under ss. 154.501-154.506 shall submit an application to the department. The department shall develop an application process for the Primary Care for Children and Families Challenge Grant Program.

(2) Applications shall be competitively reviewed by an independent panel appointed by the State Surgeon General. This panel shall determine the relative weight for scoring and evaluating each of the following elements to be used in the evaluation process:

(a) The target population to be served.

(b) The health benefits to be provided.

(c) The proposed service network, including specific health care providers and health care facilities that will participate in the service network on a paid or voluntary basis.

(d) The methods that will be used to measure cost-effectiveness.

(e) How patient and provider satisfaction will be measured.

(f) The proposed internal quality assurance process.

(g) Projected health status outcomes.

(h) The way in which data to measure the cost-effectiveness, outcomes, and overall performance of the program will be collected, including a description of the proposed information system.

(i) All local resources, including cash, in-kind, voluntary, or other resources, that will be dedicated to the proposal.

(3) Preference shall be given to proposals which:

(a) Exceed the minimum local contribution requirements specified in s. 154.506.

(b) Demonstrate broad-based local support for the project, including, but not limited to, agreements to participate in the service network, letters of endorsement, or other forms of support.

(c) Demonstrate a high degree of participation by health care providers on a free or volunteer basis, or through financial contributions. This may include participation by publicly or privately funded health care providers, such as hospitals, county health departments, community health centers, or rural health clinics, in the service network.

(d) Are submitted by counties with a high proportion of children and families living in poverty and with poor health status indicators.

(e) Demonstrate coordinated service delivery with existing publicly financed health care programs, including those programs specified in s. 154.503(2)(e).

(4) Nothing in ss. 154.501-154.506 shall prevent a county or group of counties from contracting for the provision of health care services. A service network may include, but need not be limited to, special health care districts, county health departments, federally qualified health centers, community health centers, and rural health clinics.

History.—s. 5, ch. 97-263; s. 12, ch. 2008-6.



154.506 - Primary care for children and families challenge grant awards.

154.506 Primary care for children and families challenge grant awards.—

(1) Primary care for children and families challenge grants shall be awarded on a matching basis. The county or counties shall provide $1 in local matching funds for each $2 grant payment made by the state. Except as provided in subsection (2), up to 50 percent of the county match may be in-kind in the form of free hospital and physician services. However, a county shall not supplant the value of donated services in fiscal year 1996 as documented in the volunteer health care provider program annual report. The department shall develop a methodology for determining the value of an in-kind match. Any third party reimbursement and all fees collected shall not be considered local match or in-kind contributions. Fifty percent of the local match shall be in the form of cash.

(2) A small county with a population of no more than 50,000 may provide the required local matching funds entirely through an in-kind contribution as long as the new system of care produces an increase in patients served or services delivered, or both.

(3) Grant awards shall be based on a county’s population size, or each individual county’s size in a group of counties, and other factors, in an amount as determined by the department. However, for fiscal year 1997-1998, no fewer than four grants shall be awarded.

(4) Children and families eligible for other state and federally financed health care programs shall exhaust all health care benefits funded through those programs prior to receiving health services through the primary care for children and families challenge grant. A program funded under this act may bill for third party reimbursement for services provided.

(5) Implementation of the Primary Care for Children and Families Challenge Grant Program shall be subject to the allocation of a specific appropriation in the General Appropriations Act.

History.—s. 6, ch. 97-263.



154.507 - Federal waivers; matching funds.

154.507 Federal waivers; matching funds.—The Agency for Health Care Administration, working jointly with the Department of Health and the Florida Healthy Kids Corporation, is directed to seek federal waivers to secure Title XIX matching funds for the Florida Healthy Kids program and the Primary Care for Children and Families Challenge Grant. The federal waiver application shall seek Medicaid matching funds for all general revenue, family contributions, and local contributions. The number of persons supported with federal matching funds under the Florida Healthy Kids Corporation shall not exceed the number annually specified in the General Appropriations Act.

History.—s. 8, ch. 97-263.









Chapter 155 - HOSPITALS

155.01 - County commissioners may act as trustees of stock of hospitals.

155.01 County commissioners may act as trustees of stock of hospitals.—Whenever the owners of a majority of the outstanding capital stock of a corporation created for and engaged solely in the operation of a hospital shall execute a trust deed, or deeds, conveying a majority of the capital stock of such corporation to the board of county commissioners of the county in which such hospital is located, in trust to be held and administered by such board of county commissioners as trustees with authority to vote said stock at all meetings of the stockholders of such corporation and to expend all dividends declared upon such stock in the hospitalization of the indigent citizens of the county who need hospital treatment, with provisions that should the properties of such corporation cease for a period of 6 months to be used primarily for hospital purposes or should the hospital so maintained be not maintained open to the practice of all duly licensed physicians and surgeons resident in the county where the same is located that the trust shall then, but not before, be terminated and the ownership of the stock so placed in trust shall revert to the respective persons executing the trust deed, or deeds, their heirs, legatees or assigns; the board of county commissioners may accept such trust and act as trustee thereunder.

History.—s. 1, ch. 17834, 1937; CGL 1940 Supp. 2934(28).



155.02 - Rule against perpetuities inapplicable.

155.02 Rule against perpetuities inapplicable.—No such trust shall be invalid by reason of the rule against perpetuities nor shall the rights of the persons creating the same, their heirs, legatees or assigns, to receive back their stock upon the termination of said trust be impaired or denied by reason of any application of the statutes of uses or the rule against perpetuities.

History.—s. 2, ch. 17834, 1937; CGL 1940 Supp. 2934(29).



155.03 - Duties of county commissioners.

155.03 Duties of county commissioners.—Should the board of county commissioners accept such trust, it shall administer the same until the termination of the trust; providing, however, that nothing herein shall require the board of county commissioners to expend any funds of the county in the maintenance of such hospital or the administration of such trust.

History.—s. 3, ch. 17834, 1937; CGL 1940 Supp. 2934(30).



155.04 - County hospitals; petition; election; establishment.

155.04 County hospitals; petition; election; establishment.—

(1) Whenever the board of county commissioners of any county in the state shall be presented with a petition signed by 5 percent of the resident freeholders of such county, asking that an annual tax may be levied for the establishment and maintenance of a public hospital at a place in the county named therein, and shall specify in said petition the maximum amount of money proposed to be expended in purchasing or building said hospital, such board of county commissioners shall submit the question to the qualified electors of the county who are freeholders at the next general election to be held in the county, or at a special election called for that purpose, first giving 30 days’ notice thereof in one or more newspapers published in the county, if any be published therein, or posting written or printed notices in each precinct of the county, which notice shall include the text of the petition and state the amount of the tax to be levied upon the assessed property of the said county which tax shall not exceed 5 mills on the dollar, and be for the issue of the county bonds, to provide funds for the purchase of the site, or sites, and the erection thereon of a public hospital and hospital buildings, and for the support of same, which bonds shall be payable within 30 years, which said election shall be held at the usual places in such county for voting upon county officers, and shall be canvassed in the same manner as the vote for the county officers is canvassed. The ballots to be used in any election at which such hospital question is submitted, shall be printed with a statement substantially as follows:

For a   mill tax for a bond issue for a public hospital, and for maintenance of same:

YES

NO

(2) If a majority of the freeholders who are qualified electors shall participate in said election and a majority of the votes cast at such election on the proposition so submitted shall be in favor of said tax for such bond issue, the board of county commissioners shall levy a tax so authorized, which shall be collected in the same manner as other taxes are collected, and credited to the hospital fund, and shall be paid out on the order of the hospital trustees for the purposes authorized by this law, and for no other purposes whatever.

History.—s. 1, ch. 20905, 1941; s. 1, ch. 26513, 1951.



155.05 - County hospitals; establishment without election.

155.05 County hospitals; establishment without election.—If the county commissioners of any such county, by reason of funds on hand, or donations, or otherwise, are able to build and establish a public hospital without issuing bonds as provided in s. 155.04, then such board of county commissioners is hereby authorized and empowered to establish such public hospital and, without any election, to levy an annual tax for the maintenance thereof, such tax not to exceed 5 mills on the dollar and to be collected in the same manner as the tax provided for in s. 155.04.

History.—s. 2, ch. 20905, 1941.



155.06 - County hospitals; trustees; appointment, terms.

155.06 County hospitals; trustees; appointment, terms.—Should a majority of all votes cast upon the question be in favor of establishing such county public hospital, or should the board of county commissioners of any county establish a county public hospital as provided in s. 155.05, the Governor of the state shall immediately proceed to appoint five trustees chosen from the citizens at large from such county, with reference to their fitness for such office, who shall constitute a board of trustees for said public hospital. On the original appointment of said trustees, two of said trustees shall be appointed for a term of 1 year, one for a term of 2 years, one for a term of 3 years, and one for a term of 4 years; and thereafter upon the expiration of said original appointments, their successors shall be appointed by the Governor of the state for terms of 4 years.

History.—s. 3, ch. 20905, 1941.



155.07 - County hospitals; organization; officers; powers; bonds; travel expenses.

155.07 County hospitals; organization; officers; powers; bonds; travel expenses.—The said trustees shall, within 10 days after their appointment, qualify by taking the oath of office and organize a board of hospital trustees by the election of one of their members as chair and one as secretary and treasurer and by the election of such other officers as they deem necessary. Such chair shall be executive officer of the board of trustees and shall enforce and carry out all the orders of the board of trustees contained in resolutions duly adopted and entered on the minute books of the meetings of the board of trustees. The chair shall preside at all meetings and countersign all vouchers and warrants issued by the secretary and treasurer hereinafter provided for. In the absence of the chair, vouchers and warrants may be countersigned by any other member of the board of trustees selected by the members of the board of trustees as chair pro tem. In the absence of the chair and chair pro tem, vouchers and warrants may be countersigned by the hospital administrator or another full-time employee of the hospital as designated by the members of the board of trustees. The chair, chair pro tem, and such other full-time employees as may be designated by the members of the board of trustees to countersign warrants or vouchers shall give bonds in a sum to be fixed by the board of county commissioners for the faithful performance of their duties in some reputable bonding company authorized to do business in the state, and said bonds shall be made payable to the Governor of Florida and the Governor’s successors in office. No member of said board of trustees shall receive any compensation for services as such trustee, but shall be reimbursed for travel expenses as provided in s. 112.061.

History.—s. 4, ch. 20905, 1941; s. 19, ch. 63-400; s. 1, ch. 76-21; s. 876, ch. 95-147.



155.08 - County hospitals; seal; evidence.

155.08 County hospitals; seal; evidence.—The board of trustees as herein constituted shall adopt a common seal, and certification under the seal of the board of hospital trustees, signed by the chair and attested by the secretary and treasurer, shall constitute sufficient evidence.

History.—s. 5, ch. 20905, 1941; s. 877, ch. 95-147.



155.09 - County hospitals; secretary and treasurer; minutes; accounts; public inspection; bond.

155.09 County hospitals; secretary and treasurer; minutes; accounts; public inspection; bond.—The board of trustees shall elect from its members a secretary and treasurer whose duties it shall be to keep full and correct minutes of all the proceedings of the board of trustees, and keep a separate itemized account of all the expenditures and disbursements by said board of trustees. Said minutes and accounts shall be open to public inspection at any time on demand of any taxpayer in such district. The secretary and treasurer shall give bond in a sum to be fixed by the board of county commissioners for the faithful performance of his or her duties in some reputable bonding company authorized to do business in the state, and said bond shall be made payable to the Governor of Florida and the Governor’s successors in office.

History.—s. 6, ch. 20905, 1941; s. 878, ch. 95-147.



155.10 - County hospitals; rules and regulations.

155.10 County hospitals; rules and regulations.—The board of trustees shall make and adopt such bylaws and rules and regulations for their own guidance and for the government of the hospital as may be deemed expedient for the economic and equitable conduct thereof, not inconsistent with this law, or the ordinance of the city or town wherein such hospital is located. They shall have exclusive control of the expenditures of all moneys collected to the credit of the hospital fund.

History.—s. 7, ch. 20905, 1941.



155.11 - County hospitals; deposit of moneys; payments.

155.11 County hospitals; deposit of moneys; payments.—

(1) All moneys received for such hospital shall be deposited in any bank designated by the said board of trustees, and placed to the credit of the hospital fund and can be paid out only as bills for material supplies, equipment, wages, salaries, or other items of expense whatsoever shall have been audited by the secretary and treasurer and approved by a majority of the members of the board of trustees in regular session. When so approved by a majority of said members, upon vouchers issued by the secretary and treasurer, warrant may be drawn for same and when countersigned by the chair of said board of trustees or an individual designated by s. 155.07, shall be authenticated. Provided, it shall be unlawful to pay any money out of said hospital fund until the provisions of this section have been complied with.

(2) For the purpose of providing for the direct deposit of funds under the circumstances herein specified, the board of trustees is authorized to establish the form or forms of warrants, which are to be issued and countersigned as provided in this chapter, for payment or disbursement of moneys out of the hospital depository, and to change the form thereof from time to time as the board of trustees deems appropriate. If authorized in writing by the payee, county hospital warrants may provide for the direct deposit of funds to the account of the payee in any financial institution which is designated in writing by the payee and which has lawful authority to accept such deposits. The written authorization of the payee shall be filed with the board of trustees. Direct deposit of funds may be by any electronic or other medium approved by the board of trustees for such purpose.

(3) Notwithstanding any other provision of law, the board of trustees or any agent authorized by the board who has the authority to deposit or withdraw funds is authorized to transfer funds from one depository to another or within a depository or to another institution, and may transfer funds wherein the transfer does not represent an expenditure, advance, or reduction of cash assets. Such transfer may be made by electronic, telephonic, or other medium; and each transfer shall be confirmed in writing and signed by the designee of the board.

History.—s. 8, ch. 20905, 1941; s. 1, ch. 76-21; s. 7, ch. 78-406; s. 2, ch. 82-104; s. 879, ch. 95-147.



155.12 - County hospitals; general powers of trustees; duties; tax levies; etc.

155.12 County hospitals; general powers of trustees; duties; tax levies; etc.—The board of hospital trustees shall have power to appoint a suitable superintendent or matron, or both, and necessary assistants, and fix their compensation and shall also have power to remove such appointees and shall in general carry out the spirit and intent of this law in establishing and maintaining a county hospital. The board of hospital trustees shall hold meetings at least once each month and keep a complete record of all its transactions. Three members of said board shall be required to constitute a quorum for the transaction of business and two or more of said trustees shall visit and examine said hospital twice each month. The board shall, prior to July 1 of each year, file with the board of county commissioners of said county a report of their proceedings with reference to such hospital and a statement of all receipts and expenditures made during the year and shall certify to the said board of county commissioners the amount necessary for the improvement and maintenance of such public hospital, so established, during the ensuing year, and the said board of county commissioners shall, at its annual meeting for the purpose of determining the amount to be raised for all county purposes, levy a sufficient tax upon all the assessed value of the taxable property in the county as will produce the sum required by the said board of trustees’ report, but said hospital levy, together with the levy necessary to liquidate the bonds aforesaid, shall not exceed 10 mills on the assessed valuation. No trustee shall have a personal, pecuniary interest, either directly or indirectly, in the purchase of any supplies for said hospital, unless the same are purchased by competitive bidding.

History.—s. 9, ch. 20905, 1941; s. 1, ch. 61-321; s. 2, ch. 76-21.



155.13 - County hospitals; vacancies in trustees.

155.13 County hospitals; vacancies in trustees.—Vacancies in the board of trustees occasioned by resignations, removal, or otherwise, shall be reported to the Governor of the state, who shall fill such vacancies in a like manner as the original appointments; appointees shall hold office for the remainder of the term in which the vacancy occurred.

History.—s. 10, ch. 20905, 1941.



155.14 - County hospitals; bonds; maturities; interest; etc.

155.14 County hospitals; bonds; maturities; interest; etc.—Whenever any county in this state shall have provided for the appointment of hospital trustees and has voted a tax for hospital purposes, as authorized by law, the said county shall issue bonds in anticipation of the collection of such tax in such sum and amounts as the board of hospital trustees shall certify to the board of county commissioners of said county to be necessary for the purpose contemplated by such tax, but such funds in the aggregate shall not exceed the amount which might be realized by said tax based on the amount which may be yielded on the property valuation of the year in which the tax is voted, and such bonds shall mature in not to exceed 30 years from date and shall be in sums of not less than $100, nor more than $1,000, drawing interest at a rate not exceeding 7.5 percent per annum, payable annually or semiannually; said bonds shall be payable at the pleasure of the county after 5 years and each of said bonds shall provide that it is subject to this condition and shall not be sold for less than provided by law for other county bonds and shall be substantially in the form provided for county bonds, but subject to changes that will conform them to the provisions of this law, and be numbered consecutively and redeemable in the order of their issue.

History.—s. 11, ch. 20905, 1941; s. 2, ch. 26513, 1951; s. 8, ch. 73-302.



155.15 - County hospitals; procuring lands for hospital.

155.15 County hospitals; procuring lands for hospital.—If the board of hospital trustees and the owners of any property desired by them for hospital purposes, cannot agree as to the price to be paid therefor, they shall report the facts to the board of county commissioners and condemnation proceedings shall be instituted by the said board of county commissioners and prosecuted in the name of the county by the attorney for the county commissioners of such county.

History.—s. 12, ch. 20905, 1941.



155.16 - County hospitals; residents; nonresidents; fees; contagious diseases; etc.

155.16 County hospitals; residents; nonresidents; fees; contagious diseases; etc.—Every hospital established under this law shall be for the benefit of the inhabitants of such county and of any person falling sick or being injured or maimed within its limits, but the board of hospital trustees may extend the privileges and use of such hospital to persons residing outside of such county upon terms and conditions as such board of trustees may from time to time, by its rules and regulations, prescribe. Every such inhabitant or person who is not a pauper shall pay to such board or such officer as it shall designate, a reasonable compensation for occupancy, nursing, care, medicine, and attendance, according to the rules and regulations prescribed by the said board. Such hospital always shall be subject to such rules and regulations as said board may adopt in order to render the use of said hospital of the greatest benefit to the greatest number; and said board may exclude from treatment and care any indigent or pay case having a communicable or contagious disease where such disease may be a detriment to the best interest of such hospital and a source of contagion or infection to the patient in its care, and all inhabitants and persons who shall willfully violate any rules and regulations of such hospital.

History.—s. 13, ch. 20905, 1941.



155.17 - County hospitals; rules for physicians, nurses, etc.

155.17 County hospitals; rules for physicians, nurses, etc.—When such hospital is established, the physician, nurses, attendants, the person sick therein and all persons approaching or coming within the limits of same, and all furniture and other articles used or brought there shall be subject to such rules and regulations as said board of trustees may prescribe.

History.—s. 14, ch. 20905, 1941.



155.18 - County hospitals; discrimination against doctors; etc.

155.18 County hospitals; discrimination against doctors; etc.—The board of trustees of any hospital organized under this chapter is authorized to promulgate rules and regulations governing the granting and revoking of privileges to treat patients in the hospital. Such rules shall provide that only those persons licensed to practice medicine and surgery, i.e., medical doctors and osteopathic physicians, may be granted privileges to treat patients in the hospital. Such doctors and physicians may retain their privileges so long as they comply with the rules and regulations of the board of trustees.

History.—s. 15, ch. 20905, 1941; s. 1, ch. 61-378.



155.19 - County hospitals; training school for nurses.

155.19 County hospitals; training school for nurses.—The board of trustees may establish and maintain in connection with such hospital and as part thereof, a training school for nurses, and upon completion of the prescribed course of training shall give to such nurses who satisfactorily complete the said course, a diploma.

History.—s. 16, ch. 20905, 1941.



155.20 - County hospitals; charity patients; hospital charges.

155.20 County hospitals; charity patients; hospital charges.—The board of hospital trustees shall have power to determine whether or not patients presented to such public hospital for treatment are subjects of charity, and shall fix the charges for occupancy, nursing, care, medicine, and attendance, other than medical or surgical attendance, of those persons able to pay for same, as the board of trustees may deem just and proper, the receipts therefor to be paid by him or her to the hospital fund.

History.—s. 17, ch. 20905, 1941; s. 880, ch. 95-147.



155.21 - County hospitals; donations; etc.

155.21 County hospitals; donations; etc.—Any person or persons, firm, organization, corporation or society, public or private, desiring to make donations of money, personal property, or real estate for the benefit of such hospital shall have the right to vest title of the money, personal property, or real estate so donated in said county, to be controlled when accepted by the board of hospital trustees of said hospital, according to the terms of the deed, gift, devise, or bequest of such property.

History.—s. 18, ch. 20905, 1941.



155.22 - County hospitals; purposes are public.

155.22 County hospitals; purposes are public.—The purpose for which any county hospital established under the provisions of this law shall be used are hereby declared public purposes. Such purposes shall include the operation and maintenance of ambulance service in any county where the board of county commissioners so authorizes.

History.—s. 19, ch. 20905, 1941; s. 1, ch. 67-373.



155.23 - County hospitals; federal loans, aid, etc.

155.23 County hospitals; federal loans, aid, etc.—The board of county commissioners of any county desiring to establish and maintain a hospital under the provisions of this law shall be and are hereby authorized and empowered to negotiate and make agreements with any federal agency lending or granting money for the purpose of erecting public hospitals and may match any funds so loaned or granted by such federal agency for the purpose of establishing or constructing a public hospital under the provisions of this law.

History.—s. 20, ch. 20905, 1941.



155.24 - County hospitals; additional funds.

155.24 County hospitals; additional funds.—In addition to the tax which may be levied under the provisions of this law, the board of county commissioners may allocate to the hospital funds any other public moneys in possession of said board of county commissioners, not otherwise appropriated or allocated to other uses.

History.—s. 21, ch. 20905, 1941.



155.25 - Levy authorized for county hospital purposes.

155.25 Levy authorized for county hospital purposes.—

(1) Whenever any board of county commissioners shall deem it necessary to erect, equip, or repair a public hospital in the county or erect and equip an addition or additions to any public hospital, they shall give notice at least once each week for 2 consecutive weeks in some newspaper published in said county, or in some newspaper published in the judicial circuit, if there be none published in the county, that at the next regular meeting of the board after the publication of said notice, such question or questions will be acted upon by said board. If, at said meeting, a majority of said board shall determine that it is necessary to erect, equip, repair, or build an addition or additions to such public hospital, they may levy a hospital building, repair, and equipment tax not exceeding 5 mills per annum, for not more than 15 consecutive years. The tax shall be assessed and collected at the same time and in the same manner as other state and county taxes are levied and collected.

(2) The tax, levied, assessed, and collected as aforesaid, shall be accumulated from year to year until utilized and expended for the public hospital purposes aforesaid.

(3) The provisions hereof shall be cumulative and in addition to all the other provisions of this chapter, and nothing herein contained shall be held to repeal, alter, or amend any of the provisions of this chapter nor repeal, alter, or amend any of the provisions of any special or local law.

(4) The provisions of this section shall not apply to Okaloosa County nor shall the provisions hereof confer the authority hereinabove provided for upon or to the county commissioners of said county.

History.—ss. 1, 2, 3, 4, ch. 57-393; s. 6, ch. 90-279.



155.40 - Sale or lease of county, district, or municipal hospital; effect of sale.

155.40 Sale or lease of county, district, or municipal hospital; effect of sale.—

(1) In the interest of providing quality health care services to the citizens and residents of this state, and notwithstanding any other provision of general or special law, a county, district, or municipal hospital organized and existing under the laws of this state, acting by and through its governing board, may sell or lease the hospital to a for-profit or not-for-profit Florida entity, and enter into leases or other contracts with a for-profit or not-for-profit Florida entity for the purpose of operating the hospital and its facilities. The term of such lease, contract, or agreement and the conditions, covenants, and agreements to be contained therein shall be determined by the governing board of the hospital. The governing board of the hospital must find that the sale, lease, or contract is in the best interests of the affected community and must state the basis of that finding.

(2) A lease, contract, or agreement made pursuant hereto shall:

(a) Provide that the articles of incorporation of the for-profit or not-for-profit corporation be subject to the approval of the board of directors or board of trustees of the hospital;

(b) Require that any not-for-profit corporation become qualified under s. 501(c)(3) of the United States Internal Revenue Code;

(c) Provide for the orderly transition of the operation and management of the facilities;

(d) Provide for the return of the facility to the county, municipality, or district upon the termination of the lease, contract, or agreement; and

(e) Provide for the continued treatment of indigent patients pursuant to the Florida Health Care Responsibility Act and pursuant to chapter 87-92, Laws of Florida.

(3) Any sale, lease, or contract entered into pursuant to this section before the effective date of this act must have complied with the requirements of subsection (2) in effect at the time of the sale, lease, or contract. It is the intent of the Legislature that this section not impose any further requirements with respect to the formation of any for-profit or not-for-profit Florida entity, the composition of the board of directors of any Florida entity, or the manner in which control of the hospital is transferred to the Florida entity.

(4) As used in this section, the term:

(a) “Affected community” means those persons residing within the geographic boundaries defined by the charter of the county, district, or municipal hospital or health care system, or if the boundaries are not specifically defined by charter, by the geographic area from which 75 percent of the county, district, or municipal hospital’s or health care system’s inpatient admissions are derived.

(b) “Fair market value” means the price that a seller or lessor is willing to accept and a buyer or lessee is willing to pay on the open market and in an arms-length transaction, or what an independent expert in hospital valuation determines the fair market value to be.

(c) “Interested party” includes a person submitting a proposal for sale or lease of the county, district, or municipal hospital or health care system, as well as the governing board.

(5) The governing board of a county, district, or municipal hospital or health care system shall commence an evaluation of the possible benefits to an affected community from the sale or lease of hospital facilities owned by the board to a not-for-profit or for-profit entity no later than December 31, 2012. In the course of evaluating the benefits of the sale or lease, the board shall:

(a) Conduct a public hearing to provide interested persons the opportunity to be heard on the matter.

(b) Publish notice of the public hearing in one or more newspapers of general circulation in the county in which the majority of the physical assets of the hospital or health care system are located and in the Florida Administrative Register at least 15 days before the hearing is scheduled to occur.

(c) Contract with a certified public accounting firm or other firm that has substantial expertise in the valuation of hospitals to render an independent valuation of the hospital’s fair market value.

(d) Consider an objective operating comparison between a hospital or health care system operated by the district, county, or municipality and other similarly situated hospitals, both not-for-profit and for-profit, which have a similar service mix, in order to determine whether there is a difference in the cost of operation using publicly available data provided by the Agency for Health Care Administration and the quality metrics identified by the Centers for Medicare and Medicaid Services Core Measures. The comparison must determine whether it is more beneficial to taxpayers and the affected community for the hospital to be operated by a governmental entity, or whether the hospital can be operated by a not-for-profit or for-profit entity with similar or better cost-efficiencies or measurable outcomes identified by the Centers for Medicare and Medicaid Services Core Measures. The comparison must also determine whether there is a net benefit to the community to operate the hospital as a not-for-profit or for-profit entity and use the proceeds of the sale or lease for the purposes described in this section.

(e) Make publicly available all documents considered by the board in the course of such evaluation.

1. Within 160 days after the initiation of the process established in this subsection, the governing board shall publish notice of the board’s findings in one or more newspapers of general circulation in the county in which the majority of the physical assets of the hospital are located and in the Florida Administrative Register.

2. This evaluation is not required if a district, county, or municipal hospital has issued a public request for proposals for the sale or lease of a hospital on or before February 1, 2012, for the purpose of receiving proposals from qualified purchasers or lessees, either not-for-profit or for-profit.

(6) If, upon completion of the evaluation of the benefits of the sale or lease, the governing board of a county, district, or municipal hospital determines that it is no longer in the best interest of the affected community to own or operate a hospital or health care system and elects to consider a sale or lease of the hospital or health care system to a third party, the governing board must first determine whether there are any qualified purchasers or lessees. In the process of evaluating any qualified purchaser or lessee, the board shall:

(a) Publicly advertise the meeting at which the proposed sale or lease will be considered by the governing board of the hospital in accordance with s. 286.0105; or

(b) Publicly advertise the offer to accept proposals in accordance with s. 255.0525 and receive proposals from all qualified purchasers and lessees.

Any sale or lease must be for fair market value, or, if not for fair market value, the lease must be in the best interest of the affected community. A sale or lease must comply with all applicable state and federal antitrust laws.

(7) A determination by the governing board to accept a proposal for sale or lease shall be made after consideration of all proposals received and negotiations with a qualified purchaser or lessee. The governing board’s determination must include, in writing, detailed findings of all reasons for accepting the proposal.

(a) The governing board’s acceptance of a proposal for sale or lease must include a description of how the sale or lease satisfies each of the following requirements:

1. The sale or lease represents fair market value, as determined by a certified public accounting firm or other qualified firm pursuant to subsection (5). If leased at less than fair market value, the governing board shall provide a detailed explanation of how the best interests of the affected community are served by the acceptance of less than fair market value for the lease of the hospital.

2. Acceptance of the proposal will result in a reduction or elimination of ad valorem or other taxes for taxpayers in the district, if applicable.

3. The proposal includes an enforceable commitment that programs and services and quality health care will continue to be provided to all residents of the affected community, particularly to the indigent, the uninsured, and the underinsured.

4. Disclosure has been made of all conflicts of interest, including, but not limited to, whether the sale or lease of the hospital or health care system would result in a special private gain or loss to members of the governing board or key management employees or members of the medical staff of the county, district, or municipal hospital, or if governing board members will be serving on the board of any successor private corporation. Conflicts of interest, if any, with respect to experts retained by the governing board shall also be disclosed.

5. Disclosure has been made by the seller or lessor of all contracts with physicians or other entities providing health care services through a contract with the seller or lessor, including all agreements or contracts that would be void or voidable upon the consummation of the sale or lease.

6. The proposal is in compliance with subsections (8) and (9).

(b) The findings must be accompanied by all information and documents relevant to the governing board’s determination, including, but not limited to:

1. The names and addresses of all parties to the transaction.

2. The location of the hospital or health care system and all related facilities.

3. A description of the terms of all proposed agreements.

4. A copy of the proposed sale or lease agreement and any related agreements, including, but not limited to, leases, management contracts, service contracts, and memoranda of understanding.

5. The estimated total value associated with the proposed agreement and the proposed acquisition price.

6. Any valuations of the hospital’s or health care system’s assets prepared during the 3 years immediately preceding the proposed transaction date.

7. The fair market value analysis required by paragraph (5)(c), or any other valuation prepared at the request of the board, owner of the hospital or health care system, or managing entity of the hospital or health care system.

8. Copies of all other proposals and bids that the governing board may have received or considered in compliance with subsection (6).

(8) Within 120 days before the anticipated closing date of the proposed transaction, the governing board shall make publicly available all findings and documents required under subsection (7) and publish a notice of the proposed transaction in one or more newspapers of general circulation in the county in which the majority of the physical assets of the hospital or health care system are located. The notice must include the names of the parties involved and the means by which a person may submit written comments about the proposed transaction to the governing board and obtain copies of the findings and documents required under subsection (7).

(9) Within 20 days after the date of publication of the public notice, any person may submit to the governing board written comments regarding the proposed transaction.

(10) The sale or lease of the hospital or health care system is subject to approval by the Secretary of Health Care Administration or his or her designee, except, if otherwise required by law, approval of the sale or lease shall exclusively be by majority vote of the registered voters in the county, district, or municipality in which the hospital or health care system is located.

(a) The governing board shall file a petition with the Secretary of Health Care Administration seeking approval of the proposed transaction at least 30 days after publication of the notice of the proposed transaction.

(b) The petition for approval filed by the governing board must include all findings and documents required under subsection (7) and certification by the governing board of compliance with all requirements of this section. The chair of the governing board must certify under oath and subject to the penalty of perjury on a form accompanying the petition that the contents of the petition and representations therein are true and correct.

(11) Within 30 days after receiving the petition, the Secretary of Health Care Administration or his or her designee shall issue a final order approving or denying the proposed transaction based solely upon consideration of whether the procedures contained within this section have been followed by the governing board of the county, district, or municipal hospital or health care system. The order shall require the governing board to accept or reject the proposal for the sale or lease of the county, district, or municipal hospital or health care system based upon a determination that:

(a) The proposed transaction is permitted by law.

(b) The proposed transaction does not unreasonably exclude a potential purchaser or lessee on the basis of being a for-profit or a not-for-profit Florida corporation or other form of business organization, such as a partnership or limited liability company.

(c) The governing board of the hospital or health care system publicly advertised the meeting at which the proposed transaction was considered by the board in compliance with s. 286.0105.

(d) The governing board of the hospital or health care system publicly advertised the offer to accept proposals in compliance with s. 255.0525.

(e) Any conflict of interest was disclosed, including, but not limited to, how the proposed transaction could result in a special private gain or loss to members of the governing board or key management employees of the county, district, or municipal hospital, or if governing board members will be serving on the board of any successor private corporation. Conflicts of interest, if any, with respect to experts retained by the governing board shall also be disclosed.

(f) The seller or lessor documented that it will receive fair market value for the sale or lease of the assets as indicated in paragraph (5)(c) or, if leased at less than fair market value, the governing board provided a detailed explanation of how the best interests of the affected community are served by the acceptance of less than fair market value for the lease of the hospital or health care system.

(g) The acquiring entity has made an enforceable commitment that programs and services and quality health care will continue to be provided to all residents of the affected community, particularly to the indigent, the uninsured, and the underinsured.

(h) The governing board disclosed whether the sale or lease will result in a reduction or elimination of ad valorem or other taxes used to support the hospital.

(12) Any interested party to the action has the right to seek judicial review of the decision in the appellate district where the hospital is located or in the First District Court of Appeal pursuant to s. 120.68.

(a) All proceedings shall be instituted by filing a notice of appeal in accordance with the Florida Rules of Appellate Procedure within 30 days after the date of the final order.

(b) In such judicial review, the appellate court shall affirm the decision of the Secretary of Health Care Administration, unless the decision by the Secretary of Health Care Administration is shown to be clearly erroneous.

(13) All costs shall be paid by the governing board, unless an interested party contests the action, in which case the court may assign costs equitably to the parties.

(14) If any provision of subsection (5), subsection (6), or subsection (7) is not followed, the contract for sale or lease is voidable by any party to the contract. If any member of the governing board negligently or willfully violates subsection (5), subsection (6), or subsection (7), as determined by the Commission on Ethics after receipt of a sworn complaint pursuant to s. 112.322, the member is subject to a penalty, as determined by the Commission on Ethics pursuant to s. 112.317.

(15) If a county, district, or municipal hospital is sold, any and all special district tax authority associated with the hospital subject to the sale shall cease on the effective date of the closing date of the sale. Any special law inconsistent with this subsection is superseded by this act.

(16) If a county, district, or municipal hospital is sold or leased, the governing board shall:

(a) Deposit 50 percent of the net proceeds of the sale or lease into a health care economic development trust fund, which shall be under the control of the county commission of the county in which the property is located, if the hospital is a county hospital or district hospital whose geographic boundaries extend beyond a single municipality, or, if the hospital is a municipal hospital or district hospital whose geographic boundaries lie entirely within a single municipality, under the control of the city or municipal government in which the hospital is located. The use and distribution of the funds shall be at the discretion of a majority of the county commission if the hospital is a county hospital or district hospital whose geographic boundaries extend beyond a single municipality, or, if the hospital is a municipal hospital or district hospital whose geographic boundaries lie entirely within a single municipality, at the discretion of a majority of the members of the municipal government. The members of the county commission or the municipal government, depending on the type of hospital being sold, shall serve as trustees of the trust fund. The net proceeds in the health care economic development trust fund shall be distributed, in consultation with the Department of Economic Opportunity, to promote job creation in the health care sector of the economy through new or expanded health care business development, new or expanded health care services, or new or expanded health care education programs or commercialization of health care research within the affected community; and

(b) Appropriate 50 percent of the net proceeds of the sale or lease for funding the delivery of indigent care, including, but not limited to, primary care, physician specialty care, out-patient care, in-patient care, and behavioral health, to hospitals within the boundaries of the district with consideration given to the levels of indigent care provided.

For the purposes of this subsection, the term “net proceeds” means the sale price after payment of all district debts and obligations.

(17) If a county, district, or municipal hospital or health care system is sold or leased to a for-profit corporation or other business entity subject to local taxation, the resulting county and municipal ad valorem tax revenue from the formerly tax-exempt property shall be distributed by the county commission of the county in which the property is located, if the hospital is a county hospital or district hospital whose geographic boundaries extend beyond a single municipality, or, if the hospital is a municipal hospital or district hospital whose geographic boundaries lie entirely within a single municipality, such ad valorem tax revenues shall be distributed by the municipal government. The distribution of such ad valorem tax revenues shall be made in consultation with the Department of Economic Opportunity, for purposes set forth in subsection (16).

(18) If a hospital operated by a for-profit or not-for-profit Florida entity receives annually more than $100,000 in revenues from the county, district, or municipality that owns the hospital, the Florida entity must be accountable to the county, district, or municipality with respect to the manner in which the funds are expended by either:

(a) Having the revenues subject to annual appropriations by the county, district, or municipality; or

(b) Where there is a contract to provide revenues to the hospital, the term of which is longer than 12 months, the governing board of the county, district, or municipality must be able to modify the contract upon 12 months notice to the hospital.

A not-for-profit entity that is subject to this subsection and does not currently comply with the accountability requirements in this subsection shall have 12 months after the effective date of this act to modify any contracts with the county, district, or municipality in a manner that is consistent with this subsection.

(19) Unless otherwise expressly stated in the lease documents, the transaction involving the sale or lease of a hospital may not be construed as:

(a) A transfer of a governmental function from the county, district, or municipality to the private purchaser or lessee;

(b) Constituting a financial interest of the public lessor in the private lessee; or

(c) Making a private lessee an integral part of the public lessor’s decisionmaking process.

(20) The lessee of a hospital, under this section or any special act of the Legislature, operating under a lease may not be construed to be “acting on behalf of” the lessor as that term is used in statute, unless the lease document expressly provides to the contrary.

(21)(a) If, whenever the sale of a public hospital by a public agency to a private entity pursuant to this section or pursuant to a special act of the Legislature reflects that:

1. The private entity purchaser acquires 100 percent ownership in the hospital enterprise;

2. The private entity purchases the physical plant of the hospital facility and has complete responsibility for the operation and maintenance of the facility, regardless of ownership of the underlying real property;

3. The public agency seller retains no control over decisionmaking or policymaking for the hospital;

4. The private entity purchaser receives no funding from the public agency seller other than by contract for services rendered to patients for whom the public agency seller has the responsibility to pay for hospital or medical care;

5. The public agency seller makes no substantial investment in or loans to the private entity;

6. The private entity purchaser was not created by the public entity seller; and

7. The private entity purchaser operates primarily for its own financial interests and not primarily for the interests of the public agency,

such a sale shall be considered a complete sale of the public agency’s interest in the hospital or health care system.

(b) A complete sale of a hospital or health care system as described in this subsection may not be construed as:

1. A transfer of a governmental function from the county, district, or municipality to the private entity purchaser;

2. Constituting a financial interest of the public agency in the private entity purchaser;

3. Making the private entity purchaser an “agency” as that term is used in statutes;

4. Making the private entity purchaser an integral part of the public agency’s decisionmaking process; or

5. Indicating that the private entity purchaser is “acting on behalf of a public agency” as that term is used in statute.

(22) If the governing board elects to sell or lease the physical property of a county, district, or municipal hospital or health care system and such property generated less than 20 percent of the hospital’s net revenue within the hospital’s or health care system’s most recent fiscal year, the sale or lease of such property is exempt from the requirements under subsections (6)-(17). However, the governing board shall publicly advertise the meeting at which the proposed sale or lease of such property will be considered by the governing board of the hospital in accordance with s. 286.0105 or publicly advertise the offer to accept proposals in accordance with s. 255.0525 and receive proposals from all qualified purchasers and lessees. The sale or lease of the property must be for fair market value, or, if a lease is for less than fair market value, the lease must be in the best interest of the affected community.

(23) A county, district, or municipal hospital or health care system that is under lease as of the effective date of this act is not subject to subsections (5)-(17) as long as that lease remains in effect in accordance with the terms of the lease or such lease is modified, extended, or renewed. However, such hospital or health care system becomes subject to the provisions of this act upon:

(a) Termination of the lease, unless the lease termination is the direct result of a new lease involving a partnership, transaction, or contract in which both the existing lessor and lessee agree to the new lease between the lessor and another mutually agreed upon entity;

(b) Notification provided to the lessee of a planned termination of the lease in accordance with the lease terms, unless the notification of lease termination is the direct result of a new lease involving a partnership, transaction, or contract in which both the existing lessor and lessee agree to the new lease between the lessor and another mutually agreed upon entity;

(c) Notification to the lessee that upon termination of the lease the lessor plans to seek potential new lessees or buyers; or

(d) Notification to the lessee that the lessor plans to resume operation of the hospital or health care system at the termination of the lease.

Any such hospital or health care system may not thereafter be sold, leased to another lessee, or operated by the owner without first complying with this section.

(24) A county, district, or municipal hospital or health care system that has executed a letter of intent to sell or lease the hospital or health care system accepted at a properly noticed public meeting, and whose governing board has voted to approve the letter of intent before December 31, 2011, is not subject to subsections (6)-(17) as long as the final closing of the sale or lease transaction pursuant to the letter of intent occurs before December 31, 2012.

(25) Notwithstanding subsection (24), a county, district, or municipal hospital or health care system that has issued a request for proposals for the sale or lease of a hospital or health care system on or before February 1, 2012, in order to receive proposals from not-for-profit or for-profit qualified purchasers or lessees, is not subject to subsections (5)-(17) unless such request for proposals does not directly result in a sale or lease of the hospital or health care system to a qualified purchaser or lessee on or before December 31, 2012.

History.—s. 3, ch. 82-147; s. 1, ch. 83-158; s. 1, ch. 84-98; s. 6, ch. 87-92; s. 1, ch. 96-304; s. 6, ch. 99-356; s. 1, ch. 2006-170; s. 1, ch. 2012-66; s. 14, ch. 2013-14.



155.401 - Power of special taxing district to appropriate proceeds from sale or lease of hospital or health care system to economic development trust fund.

155.401 Power of special taxing district to appropriate proceeds from sale or lease of hospital or health care system to economic development trust fund.—Notwithstanding any other general or special law, the purposes for which a special taxing district may appropriate funds from the sale or lease of a hospital or health care system to an economic development fund include the promotion and support of economic growth in such district and in the county in which such district is located and the furthering of the purposes of such district, as provided by law.

History.—s. 2, ch. 2012-66.



155.4011 - Conflicts.

155.4011 Conflicts.—To the extent that any general or special law is inconsistent with or otherwise in conflict with ch. 2012-66, Laws of Florida, such conflicting provisions are specifically superseded by ch. 2012-66, Laws of Florida. A special tax district, public hospital, or municipal hospital is not exempt from ch. 2012-66, Laws of Florida.

History.—s. 3, ch. 2012-66.



155.41 - Exceptions for sales or leases.

155.41 Exceptions for sales or leases.—Section 155.40(3), as created by this act, shall apply retroactively to all sales, leases, or other contracts entered into pursuant to this section prior to the effective date of this act, except for:

(1) Any not-for-profit corporation if the lease or financial support agreement has been declared invalid in a final, nonappealable court order entered prior to April 1, 1996;

(2) Any sale, lease, or contract that has been declared valid in a final, nonappealable court order entered prior to April 1, 1996; or

(3) Any public hospital leased by a not-for-profit corporation that filed for protection under the Federal Bankruptcy Code prior to March 1, 1993.

History.—s. 2, ch. 96-304.



155.45 - Retirement annuities authorized.

155.45 Retirement annuities authorized.—A hospital which provides retirement coverage under the Florida Retirement System and which is terminating coverage because the hospital is closing is authorized to purchase annuities for all personnel with 25 or more years of creditable service who have reached age 55 and who have applied for retirement under the Florida Retirement System. No such annuity shall provide for more than the total difference in retirement income between the retirement benefit based on average monthly compensation and creditable service as of the member’s early retirement date and the early retirement benefit. Hospitals as described in this section are authorized to invest funds, purchase annuities, or provide local supplemental retirement programs for purposes of providing annuities for their personnel. All retirement annuities shall comply with s. 14, Art. X of the State Constitution.

History.—s. 1, ch. 88-77.






Chapter 157 - DRAINAGE BY COUNTIES

157.01 - Public ditch, drain or canal.

157.01 Public ditch, drain or canal.—Whenever it shall be deemed necessary or expedient, for sanitary or agricultural purposes or conducive to the public health, convenience or welfare, or public utility, or for the benefit of any lands that are low, wet, submerged or liable to become submerged, to establish a public ditch, drain or canal in any of the counties of this state by a majority of those owning the lands through which such proposed ditch, drain or canal shall run or by those owning the greater part of the lands through which such proposed ditch, drain or canal shall run, and by a majority of those owning lands or by those owning the greater part of the lands contiguous thereto, that are benefited by such ditch, drain or canal, the majority of those owning such lands or those owning the greater part of such lands as aforesaid, shall present a petition to the county commissioners of the county in which such ditch, drain or canal is to be located, with a plat of said lands, showing the general course of such proposed ditch, drain or canal, setting forth the cause for the same, its length and the lands to be benefited thereby. Upon filing such petition and plat with the county commissioners, they shall lay the same over until the next regular meeting and give notice by publication at least once each week for 2 consecutive weeks, in some newspaper published in the county, of the date when they will consider said petition, citing all persons who may be interested to appear and present any reason why such petition should not be granted.

History.—s. 1, ch. 5035, 1901; GS 950; s. 1, ch. 6457, 1913; s. 1, ch. 6958, 1915; s. 1, ch. 7307, 1917; RGS 1734; CGL 2785; s. 7, ch. 90-279.



157.02 - Action on petition by county commissioners.

157.02 Action on petition by county commissioners.—Should the county commissioners, when the petition mentioned in s. 157.01, has been considered, deem it improper to grant the same it shall then be denied, but should they deem it proper to grant the same, they shall then enter an order of record that the said petition be granted.

History.—s. 2, ch. 5035, 1901, GS 951; s. 2, ch. 6457, 1913; RGS 1735; CGL 2786.



157.03 - Commissioners to appoint committee; report of plans and estimate; letting contract; right-of-way for drains.

157.03 Commissioners to appoint committee; report of plans and estimate; letting contract; right-of-way for drains.—When the county commissioners shall order that such ditch, drain or canal, shall be established, they shall appoint a committee of three disinterested freeholders who are citizens of the county, who may employ a surveyor, and shall cause an accurate survey to be made of the proposed ditch, drain or canal, and shall establish the commencement, route, and terminus of said ditch, drain or canal, the width, length, and depth thereof, and shall make and present to the county commissioners, at their next regular meeting, or at a meeting as soon thereafter as practicable, plans, specifications and profiles for said construction, together with an estimate of the approximate cost of said ditch, drain or canal, and the annual cost of its maintenance, and upon this report of the said committee, the board of county commissioners shall advertise once a week for 3 weeks, in a newspaper published in the said county, for bids for the construction of said ditch, drain or canal, and the same shall be given to the lowest responsible bidder; provided, the board of county commissioners may, if they deem it for the best interest of all concerned, reject all bids; and in case said bids are rejected they may advertise for further bids. Whenever the survey for any proposed ditch, drain or canal, shall run through the lands of anyone who shall object thereto, the board of county commissioners may proceed to condemn the right-of-way for such ditch, drain or canal, and pay therefor out of the funds arising from the levy and assessments hereinafter provided for.

History.—s. 3, ch. 5035, 1901; GS 952; s. 3, ch. 6457, 1913; RGS 1736; CGL 2787.



157.04 - Bond required before letting contract.

157.04 Bond required before letting contract.—Before letting contract for the construction of any such ditch, drain or canal, the board of county commissioners shall require the contractor to give a good and sufficient bond payable to the Governor of the state, for the construction and completion of said work according to plans and specifications and the terms and provisions of the contract.

History.—s. 4, ch. 5035, 1901; GS 953; s. 4, ch. 6457, 1913; RGS 1737; CGL 2788.



157.05 - Work done under supervision of committee; when completed, report to commissioners; payments.

157.05 Work done under supervision of committee; when completed, report to commissioners; payments.—The work shall be done under the supervision of the committee as hereinbefore provided, and when completed, the committee shall report the same to the board of county commissioners, who shall also inspect such work together with the engineer in charge, and approve the same before final payment is made to the contractor, and the report of said work, together with the approval of the work by the board of county commissioners and the said engineer, shall be entered upon the minutes of the board of county commissioners; provided, that the board of county commissioners may, during the progress of the said work, if they think proper to do so, make payment in installments on said work of not to exceed 80 percent of the value of the work so done, to be certified by the engineer in charge, reporting to the board of county commissioners. Such engineer shall be appointed by said committee subject to the approval of the board of county commissioners.

History.—s. 5, ch. 5035, 1901; GS 954; s. 5, ch. 6457, 1913; RGS 1738; CGL 2789.



157.06 - Committee to view land before letting contract; assessment; hearing complaints; collection of tax.

157.06 Committee to view land before letting contract; assessment; hearing complaints; collection of tax.—If said ditch, drain or canal has been ordered, but before letting the contract therefor, the committee hereinbefore provided for shall view the lands to be benefited by such ditch, drain or canal, as shown by the petition and plat presented to the board of county commissioners, and, after the cost of construction is ascertained, they shall assess each parcel according and in proportion, as it shall be benefited by said ditch, drain or canal, for all expenses that may be incurred in the construction of said ditch, drain or canal, including the interest charges, the expenses of the committee and engineer, and for any condemnation proceedings, together with their estimate of the amount per acre for annual maintenance of said ditch, drain or canal, and shall file a report of the same with the board of county commissioners, who shall at once give notice by publishing in a newspaper published in said county, at least once each week for 2 consecutive weeks prior to the next regular meeting, that they will, at their next regular meeting, hear complaints from the owners or agents of any lands affected, against the assessment so made, and the board of county commissioners may equalize the assessment so made, but cannot raise or lower the total amount of the assessment so made by the said committee. After hearing such complaints, if any, or equalizing the assessment, if they shall see fit to do so, they shall then turn over to the property appraiser the said assessment, with instructions to enter the same as the levy upon the lands in the regular tax assessment book; said assessment may be levied for 1 year or in yearly assessments for a period not to exceed 30 years, according as it may be deemed advisable, the manner in which the same is to be levied to be determined by the board of county commissioners and entered of record, when the same is turned over to the property appraiser. The same shall be collected by the tax collector in like manner as other taxes are collected, and made a special fund for the payment of the indebtedness incurred in the construction and annual maintenance of said ditch, drain or canal.

History.—s. 6, ch. 5035, 1901; GS 955; s. 6, ch. 6457, 1913; RGS 1739; CGL 2790; s. 1, ch. 77-102; s. 8, ch. 90-279.



157.07 - Where cost of construction exceeds estimated cost commissioners to assess difference.

157.07 Where cost of construction exceeds estimated cost commissioners to assess difference.—Whenever any public drain or auxiliary thereto has been constructed, is now in process of construction, or may hereafter be constructed by the board of county commissioners, under the provisions of any law now in force, or that may hereafter be enacted, and the actual cost of the construction of said drain or auxiliary shall have exceeded or may exceed the estimated cost thereof, said board of county commissioners shall assess against the lands benefited or to be benefited by said drain or auxiliary thereto, the difference between the estimated cost thereof and the actual cost thereof.

History.—s. 1, ch. 5378, 1905; RGS 1740; CGL 2791.



157.08 - Assessments; validation.

157.08 Assessments; validation.—After the special drainage district has been constituted and the assessments have been made and levied by the board of county commissioners, and before awarding the contract for the construction of any such ditch, drain or canal, the board of county commissioners shall, as soon as practicable, issue and sell district drainage bonds for the total amount of such assessments, less the interest charges. Said bonds shall bear interest not to exceed 7.5 percent per annum, payable semiannually, with interest coupons attached thereto, and shall be issued in denominations of not exceeding $1,000. The board of county commissioners shall, in issuing and selling said bonds, and in disbursing the proceeds thereof, act in substantial conformity with the provisions of these statutes applicable to the issue and sale of bonds for the purpose of constructing hard-surfaced highways or public buildings; with the exception, that the assessments for the payment of interest and to provide a sinking fund for the payment of the bonds shall be assessed and collected only upon the taxable property within the boundary of such special drainage district; and the bond trustees shall reside in the county, but not necessarily in the drainage district, but in no case shall district bonds be issued or sold against any drainage district for a greater amount than the assessment imposed upon lands in such district, and the bonds shall be issued in such maturities as will enable them to be paid in installments from time to time as fast as substantial amounts shall accumulate from the collection of the assessments. The validity of all bonds issued under this chapter may be determined and established in the manner provided by law for the validation of bonds issued by cities and municipalities.

History.—s. 7, ch. 5035, 1901; GS 956; s. 7, ch. 6457, 1913; s. 2, ch. 6958, 1915; RGS 1741; CGL 2792; s. 9, ch. 73-302.



157.09 - Compensation of committee.

157.09 Compensation of committee.—The committee appointed by the county commissioners for the purpose aforesaid shall receive compensation for their services as may be agreed upon; provided, they shall not be paid more than $5 per day for time actually spent by each person.

History.—s. 9, ch. 5035, 1901; GS 958; s. 8, ch. 6457, 1913; RGS 1743; CGL 2794; s. 881, ch. 95-147.



157.10 - Application to lateral ditches.

157.10 Application to lateral ditches.—The provisions of this chapter with reference to locating, surveying, cutting and maintaining the same, and every other provision of said chapter with reference to such public ditch, drain or canal, are made applicable to all lateral ditches and drains that may be deemed necessary or expedient for the drainage and benefit of lands lying in the vicinity of such public ditch, drain or canal, that may be reached, drained or benefited by lateral ditches or drains.

History.—s. 12, ch. 5201, 1903; GS 959; RGS 1744; CGL 2795.



157.11 - Lateral drains may be established; commissioners may enlarge district or widen any drain; cost; proviso.

157.11 Lateral drains may be established; commissioners may enlarge district or widen any drain; cost; proviso.—Lateral drains may be established in like manner as main ditches, drains or canals. Such lateral ditches, drains or canals may be made a part of the original plat and survey of such main ditch, drain or canal, and may be in the original petition therefor, or may be established in like manner under the provisions of this chapter, at any time after the completion of such main ditch, drain or canal. Any drain or lateral that has been constructed, or which may hereafter be constructed, under the provisions of this or any prior act, shall be and remain under the exclusive control and direction of the board of county commissioners, and no drain shall be connected therewith or cut into the same without the consent of the board of county commissioners first obtained in writing, stating how such connection shall be made, and the connection shall then be made in such manner as the said board shall direct; and any person failing to observe the direction of the board in making such connection shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. The said board of county commissioners may enlarge or extend any drain and drainage district, or deepen or widen any drain, and assess the property benefited and raise the money and pay the cost thereof under the same conditions and procedure provided herein for the establishment and construction of drains; provided, that a drain may be deepened and widened upon the petition of one-fourth of the owners of property, or the owners of one-fourth of the property originally assessed for the construction thereof. Any mistake, oversight, miscalculation or error in any proceedings had under this chapter may be corrected, and shall thereafter be deemed and held as valid and binding as if the same had not occurred.

History.—s. 13, ch. 5035, 1901; GS 960; s. 9, ch. 6457, 1913; s. 3, ch. 6958, 1915; RGS 1745; CGL 2796; s. 81, ch. 71-136.



157.12 - Duty of bond trustees to borrow money to pay interest on bonds until collection of first assessment; may issue notes; notes and bonds lien against lands; committee may issue notes.

157.12 Duty of bond trustees to borrow money to pay interest on bonds until collection of first assessment; may issue notes; notes and bonds lien against lands; committee may issue notes.—Whenever any drainage district has been constituted and district drainage bonds issued by the board of county commissioners, as provided in this chapter, the bond trustees shall borrow such money as shall be found necessary to pay the semiannual installments of interest on said bonds until the collection of the first assessment levied against the lands in the drainage district, and said trustees may issue their negotiable notes, bearing interest at not more than 8 percent per annum, as evidence of and security for such loan as they may procure, and should there not be money to the credit of said drainage fund to pay any future installment of interest at the maturity thereof, the same shall be provided by the trustees in like manner; and the owner and holder of any such note or notes shall have by virtue thereof a lien against the lands in the drainage district, and the moneys raised by the assessments levied thereon for the payment of said note or notes. Bonds issued under this chapter shall be a lien upon the lands embraced within such drainage district, and such lien shall be prior in dignity to all others except taxes. Should the committee, provided for in s. 157.03, find it necessary to raise money to meet any expense incurred in the discharge of its duties before funds shall be provided by issue and sale of bonds, as herein stipulated, then and in that event the said committee, with the approval of the board of county commissioners, may issue negotiable promissory notes for such amount as shall be found necessary, said notes to bear interest not to exceed 8 percent per annum, and the owner and holder thereof shall have a like lien and be afforded like protection as herein provided for the holder of notes issued by the bond trustees.

History.—s. 10, ch. 6457, 1913; s. 4, ch. 6958, 1915; RGS 1746; CGL 2797.



157.13 - Use of surplus of bond proceeds.

157.13 Use of surplus of bond proceeds.—Should there remain any of the proceeds of the sale of said special drainage district bonds after paying for the construction of the improvements for which said bonds were issued, such surplus shall be held by the bond trustees and paid out by them, upon the order of the board of county commissioners, for the repair and maintenance of the public ditches, drains or canals within said special drainage district.

History.—s. 11, ch. 6457, 1913; RGS 1747; CGL 2798.



157.14 - Owner may pay whole tax in one sum; county commissioners may make new assessments where former assessments found illegal; time in which assessments may be questioned in collateral proceedings.

157.14 Owner may pay whole tax in one sum; county commissioners may make new assessments where former assessments found illegal; time in which assessments may be questioned in collateral proceedings.—Any person owning lands assessed for the purposes hereinbefore specified, may, at any time, pay in full the total amount assessed against his or her property and obtain a release therefrom from the board of county commissioners, and the same shall be entered upon the minutes of the board of county commissioners, and the board of county commissioners shall instruct the property appraiser to thereafter omit the said property, so released, from further assessment for said purpose. In the event any of the assessments herein provided for shall be found to be irregular or illegal, the said board of county commissioners may make new and other assessments in accordance with the provisions of this chapter, correcting such irregularities, until the owners of the land assessed shall have paid the amount for which they are properly assessable; and in no case shall the validity of any assessment be questioned in any direct or collateral proceedings brought more than 3 months after the report of the committee assessing the lands benefited shall be filed with the board of county commissioners and equalized and approved by said board.

History.—s. 12, ch. 6457, 1913; s. 5, ch. 6958, 1915; RGS 1748; CGL 2799; s. 1, ch. 77-102; s. 882, ch. 95-147.



157.15 - County commissioners may issue bonds to pay scrip; decrease of assessment.

157.15 County commissioners may issue bonds to pay scrip; decrease of assessment.—The county commissioners may, with the consent of the holder of any scrip issued under the provisions of any existing law to raise money to pay for the construction or the deepening or widening of any ditch, drain or canal, issue bonds for a corresponding or longer period, and sell the same and pay the scrip, or exchange with the holder thereof, cancel the original scrip and lower the annual assessment in accordance with the longer time the bonds may run.

History.—s. 13, ch. 6457, 1913; s. 6, ch. 6958, 1915; RGS 1749; CGL 2800; s. 43, ch. 77-104.



157.16 - Enlarging drains and assessing cost.

157.16 Enlarging drains and assessing cost.—Whenever, heretofore or hereafter, a public drain or auxiliary thereto shall have been constructed by the board of county commissioners of any county under any law now in force, or that hereafter may be in force, the said board of county commissioners upon a petition of one-fourth of the owners of the property originally assessed for said drain, shall enlarge or deepen said drain or auxiliaries thereto and assess the cost of such enlargement or deepening of said drain or auxiliaries thereto against the lands benefited thereby.

History.—s. 2, ch. 5378, 1905; RGS 1753; CGL 2804.



157.17 - Assessment to maintain drains.

157.17 Assessment to maintain drains.—Whenever any public drain or auxiliaries thereto shall have been constructed by the board of county commissioners of any county under any law now in force, or that may hereafter be in force, the said board of county commissioners may assess against the lands benefited by said drain or auxiliaries thereto the necessary cost of the maintenance and repair of said drain or auxiliaries thereto.

History.—s. 3, ch. 5378, 1905; RGS 1754; CGL 2805.



157.18 - Awarding contract for enlarging or repairing drains.

157.18 Awarding contract for enlarging or repairing drains.—Whenever it shall become necessary in the opinion of the county commissioners to enlarge or deepen any drain or auxiliary thereto, heretofore constructed, or that may hereafter be constructed, or to contract for the maintenance or repair thereof, the contract for doing such work shall be let to the lowest bidder therefor, after public advertisement for such time as the county commissioners shall provide by resolution.

History.—s. 4, ch. 5378, 1905; RGS 1755; CGL 2806.



157.19 - Where actual cost exceeds estimated cost; additional work; assessment for same.

157.19 Where actual cost exceeds estimated cost; additional work; assessment for same.—Whenever during the construction of any drain or auxiliary thereto, and before the completion thereof, it shall be made evident to the board of county commissioners that the actual cost thereof will exceed the estimated cost thereof, or that further or additional work is necessary to complete said drain or auxiliary not covered or provided for in the original contract of construction, the said board of county commissioners may enter into any or all additional contracts for the additional work necessary to complete said drain or auxiliary thereto without advertising for bids thereon, and they shall make the best contract they can for the interests of the property owners, whose lands have been and will further be assessed to construct said ditch or auxiliary, and said board of county commissioners, shall make all further and necessary assessments against the lands already assessed to pay all necessary costs and charges for the full completion of said drain or auxiliary.

History.—s. 5, ch. 5378, 1905; RGS 1756; CGL 2807.



157.20 - Appointment of committee to view work and make assessments; report to commissioners; form of assessment.

157.20 Appointment of committee to view work and make assessments; report to commissioners; form of assessment.—Whenever it shall become necessary to raise money for any of the purposes set out in ss. 157.07 and 157.19 the board of county commissioners shall appoint three competent and disinterested persons who are citizens of the county who shall view the work and all lands benefited by said drain or auxiliaries thereto, both those lands lying immediately along said drain or auxiliaries and those adjacent thereto, and shall assess against each parcel of land according and in proportion as each shall be benefited, its proportionate share of such additional cost of such drain or auxiliary above the estimated cost thereof, which said assessment shall be reported to the county commissioners at a regular meeting of said board, which said assessment shall show each parcel of land so assessed, the amount of said assessment and the names of the several owners, unless the said owners by diligent inquiry cannot be ascertained, when the names shall be given as unknown.

History.—s. 6, ch. 5378, 1905; RGS 1757; CGL 2808.



157.21 - Enlargement of drains; appointment of committee; report to commissioners; letting contract; contractor’s bond; payments; assessment.

157.21 Enlargement of drains; appointment of committee; report to commissioners; letting contract; contractor’s bond; payments; assessment.—Whenever the board of county commissioners shall have determined upon a petition, filed as provided in s. 157.16, to enlarge or deepen any drain, they shall appoint a committee of the three competent and disinterested persons who are citizens of the county, who shall cause an accurate survey to be made of the proposed work, and shall establish the depth or width to which the same shall be deepened and shall make and present to the county commissioners at their next regular meeting, an estimate of the cost of said work, and upon the report of said committee to them, said county commissioners shall advertise not less than 2 weeks in a newspaper published in the county, for bids on said work, to be given to the lowest responsible bidder, with the privilege of rejecting all bids that may be offered, should the same be considered unreasonable; and in case the said bids are rejected, they may again advertise for further bids. The said board of county commissioners shall require of the person whose bid is accepted for said work a good and sufficient bond for the faithful performance of said contract, which said work shall be done under the supervision of the committee appointed as aforesaid. When the work shall be completed the committee shall certify the same to the board of county commissioners who shall also inspect such work before final payment is made to the contractor, and such confirmation with the report of the committee that the work has been done according to contract, shall be made a matter of record; provided, that nothing in this chapter shall prevent the county commissioners from making payments in installments during the progress of the work, if deemed expedient. Before letting such contract, the committee appointed by the commissioners shall view the lands to be benefited by the enlargement or deepening of said drain or auxiliary and assess each parcel according and in proportion as each shall be benefited, both those lands lying immediately along such ditch, drain or canal, and those adjacent thereto, for all the expenses that may be incurred in the enlarging or deepening of said drain and keeping the same in repair from year to year, and shall file a report of the same with the board of county commissioners, which said report shall show the several tracts of lands assessed and the names of the owners thereof, and the amounts assessed against each tract; provided, however, that if the owners of any tract cannot be ascertained by diligent inquiry, said tract shall be assessed as unknown.

History.—s. 7, ch. 5378, 1905; RGS 1758; CGL 2809.



157.22 - Repairing drains; appointment of committee; report to commissioners; contract; bond; assessment.

157.22 Repairing drains; appointment of committee; report to commissioners; contract; bond; assessment.—Whenever it shall become known to the board of county commissioners that it is necessary to repair any public drain or auxiliary thereto the said board of county commissioners shall appoint a committee of three competent and disinterested persons who are citizens of the county who shall ascertain the amount necessary for the repair of said work, and who shall report the same to the board of county commissioners at their next regular meeting, and upon the report of said committee to them they shall advertise not less than 30 days in a newspaper published in the county for bids on said work to be given to the lowest responsible bidder. Before letting the contract for the work, the said county commissioners shall require a sufficient bond from the contractor for the faithful performance of said work; when the work shall be completed the committee shall certify the same to the board of county commissioners who shall also inspect said work before final payment is made to the contractor, and such confirmation with the report of the committee that the work has been done according to contract shall be made a matter of record. Before letting such contract the committee appointed by the commissioners shall view the lands benefited by such drain or auxiliary and shall assess each parcel according and in proportion as each may be benefited, both those lands lying immediately along the drain or auxiliary thereto and those adjacent thereto for all the expenses that may be incurred in the repair of such drain, and shall file a report of the same with the board of county commissioners. Said report shall show each tract and parcel of land assessed, the amount of said assessment, and the names of the several owners, unless the owner cannot be ascertained by diligent inquiry, when the same may be assessed as unknown.

History.—s. 8, ch. 5378, 1905; RGS 1759; CGL 2810.



157.23 - Objections to report of committee fixing assessments; notice; hearing; equalization; assessments; collection by tax collector.

157.23 Objections to report of committee fixing assessments; notice; hearing; equalization; assessments; collection by tax collector.—Whenever the report of any committee appointed under the provisions of this chapter, showing the amount of assessment against any lands for work done, or to be done, in accordance with the provisions of this chapter shall have been filed with the board of county commissioners, they shall at once give notice by publishing in a newspaper published in said county, at least once each week for 2 consecutive weeks prior to a regular meeting that they will at their next regular meeting hear complaints from the owner or agent of any real estate against the assessment so made against said property and the said county commissioners shall have the full power to equalize the assessments so made against said real estate, but cannot raise or lower the entire assessment so made by the committee so appointed by them to make said assessment and said assessment when equalized shall, by the county commissioners when they are satisfied that such assessments are just and proper, be turned over to the property appraiser with instructions to levy such assessment upon such parcels of land as aforesaid; provided, that when the assessment shall have been made under s. 157.07, s. 157.17 or s. 157.19, the notice published by the county commissioners shall only be required to contain the name of the drain or auxiliary thereto and the total amount of the assessment; and provided further, that when the assessment is made under s. 157.16, if no other lands are assessed than those assessed for the original construction of the drain or auxiliary thereto, then the notice given by the county commissioners need not contain anything but the name of said drain or auxiliary and the total amount of said assessment, but if the assessment is made under s. 157.16 and any other lands are assessed than those assessed for the original cost of the drain or auxiliary then the notice given by the county commissioners shall, in addition to the name of the drain and the total amount of the assessment give the several additional tracts of land so assessed, the owners thereof and the amount of assessment against such additional tracts of land. Said assessments may be levied for 1 year or in yearly assessments for 2, 3, 4, or 6 years, according as it may be deemed advisable and for the best interests of those concerned, and shall be collected by the tax collector in like manner as other taxes are collected, and made a special fund for the cancellation or redemption of the indebtedness incurred in the construction of said drain or auxiliary as aforesaid.

History.—s. 9, ch. 5378, 1905; RGS 1760; CGL 2811; s. 1, ch. 77-102; s. 9, ch. 90-279.



157.24 - Commissioners may issue interest-bearing scrip against land to borrow money or pay for work; lien on land assessed.

157.24 Commissioners may issue interest-bearing scrip against land to borrow money or pay for work; lien on land assessed.—When any assessments under the provision of this chapter have been ordered by the county commissioners they may issue scrip bearing 6 percent interest against the lands assessed, redeemable in 1, 2, 3, 4, or 6 years, as the case may be, upon which they may borrow money with which to pay for the work aforesaid, or shall have the right to pay said scrip when issued for the cost of the work contracted for, direct to the contractor at its face value, and such scrip shall be a lien upon the lands assessed as aforesaid until such scrip shall be redeemed, and the indebtedness fully satisfied; provided, that no lien shall lie or be enforced against any tract of land for more than the amount so assessed against said tract.

History.—s. 10, ch. 5378, 1905; RGS 1761; CGL 2812; s. 43, ch. 77-104.



157.25 - Compensation of committee; irregular assessment corrected.

157.25 Compensation of committee; irregular assessment corrected.—The committee appointed by the county commissioners for the purposes aforesaid shall receive such compensation for their services as may be agreed upon. In the event any of the assessments herein provided for shall be declared illegal by any court on account of any irregularities therein, the said board of county commissioners may make new and other assessments in accordance with the provisions of this chapter, correcting said irregularities until the owners of the lands assessed shall have paid the amount for which they are properly assessable.

History.—s. 12, ch. 5378, 1905; RGS 1763; CGL 2814.



157.26 - Repair and maintenance of drains under supervision of county commissioners.

157.26 Repair and maintenance of drains under supervision of county commissioners.—All ditches, drains and canals heretofore or hereafter constructed in any county of the state under the provisions of this chapter, shall for the purpose of maintenance and repair be and remain under the supervision and control of the board of county commissioners of the county where located.

History.—s. 1, ch. 6190, 1911; RGS 1764; CGL 2815.



157.27 - Proceedings for making repair to drains, etc.

157.27 Proceedings for making repair to drains, etc.—When it shall be made to appear to the board of county commissioners of any county that any such ditch, drain or canal within said county is in need of repair, that fact shall be entered upon the minutes of said board and published in at least one issue of a newspaper published in said county in and with the minutes of said board, and unless good cause to the contrary shall be shown by one or more interested owners of land to be taxed for said purpose, at the next regular meeting of the board, an order may be entered directing such repairs to be made.

History.—s. 2, ch. 6190, 1911; RGS 1765; CGL 2816.



157.28 - Awarding contracts for repair; approval.

157.28 Awarding contracts for repair; approval.—If the estimated cost of repairing any such ditch, drain or canal shall not exceed the sum of $100, the board of county commissioners shall have full power to have the same done in such manner as said board may see fit; but if such estimated cost shall exceed $100, then the contract shall be let to the lowest responsible bidder after advertising for bids at least once each week for 2 consecutive weeks in some newspaper published in the county, or by posting in five conspicuous places in the commissioners’ district in which such ditch, drain or canal shall be located, and all work done shall be subject to the approval and acceptance of the board of county commissioners.

History.—s. 3, ch. 6190, 1911; RGS 1766; CGL 2817; s. 10, ch. 90-279.



157.29 - Levy of tax for maintaining and repairing drains; assessment and collection of tax; sale of land for unpaid taxes.

157.29 Levy of tax for maintaining and repairing drains; assessment and collection of tax; sale of land for unpaid taxes.—For the purpose of paying the cost of maintaining and repairing any such ditch, drain or canal and auxiliaries thereto, the board of county commissioners of the several counties of the state, wherein any such ditch, drain or canal is, or may be, located shall, when deemed necessary, levy such tax as in the opinion of said board may be deemed necessary for said purpose, which tax shall be levied upon the same lands originally assessed for the construction of such drain; and the expense of maintenance shall be borne by said lands in the same relative proportion as the original expense of constructing said drain, and the tax so imposed shall be levied and assessed by the same officers at the same time and in the same manner as other taxes are assessed, and shall be collected by the county tax collector as other taxes are collected, and in case of default in the payment of such tax the same penalty shall obtain and the lands may be sold and conveyed in the same way that lands are sold and conveyed for the collection of other taxes, and the money so collected shall be preserved in a separate fund for the maintenance of the ditch, drain or canal for the original construction of which such lands were assessed.

History.—s. 4, ch. 6190, 1911; RGS 1767; CGL 2818.



157.30 - Reassessment of lands where attempt to establish ditch or canal irregular.

157.30 Reassessment of lands where attempt to establish ditch or canal irregular.—In all cases where there has been an attempt to establish a public ditch, drain or canal, in any of the counties of this state, and the county commissioners in pursuance of such attempt have proceeded to establish a public ditch, drain or canal, but there has been a failure to comply with the law, either in respect to the proceedings prior to the action by the county commissioners, or in respect to the subsequent proceedings, the lands specially benefited by such public ditch, drain or canal shall be subject to reassessment on account of such special benefit at any time within 3 years from the final completion of the work, or if bonds or scrip shall become due, in case a former assessment shall be discovered to be defective, irregular, or not in compliance with law, or be declared by the judgment of a court to be void.

History.—s. 1, ch. 6963, 1915; RGS 1768; s. 1, ch. 9130, 1923; CGL 2819; s. 7, ch. 22858, 1945.



157.31 - Notice of reassessment for drainage.

157.31 Notice of reassessment for drainage.—In all such cases, the board of county commissioners, upon the matter being brought to its attention, shall cause to be published in some newspaper published in the county, at least once each week for 2 consecutive weeks, a notice substantially in the following form:

Notice of Reassessment for Drainage

Whereas, it has been discovered that the proceedings to establish a public ditch, drain or canal, commencing at   and running in a general   course through the following lands, viz.   were defective, and the assessment in pursuance thereof made was invalid, or irregular and not made in compliance with law, now, therefore, notice is hereby given to all persons interested, that the County Commissioners of   County, will be in session at   o’clock in the forenoon, at the courthouse, on the   day of  ,   (year)  , for the purpose of providing for a reassessment of the property specially benefited by the said public ditch, drain or canal, and all persons interested are hereby notified to attend on the said day, and present objections, if any, to the said reassessment, and are further notified that the board will give a hearing to all parties interested, and act on the said matter at the said meeting.

History.—s. 2, ch. 6963, 1915; RGS 1769; s. 2, ch. 9130, 1923; CGL 2820; s. 11, ch. 90-279; s. 16, ch. 99-6.



157.32 - Reviewing complaints and making assessment against property benefited.

157.32 Reviewing complaints and making assessment against property benefited.—If it shall appear to the board, after hearing all parties interested, that the public ditch, drain or canal has been an actual special benefit to the property served by it, and that the proceedings for the establishment thereof have been carried out bona fide and without fraud, the board shall proceed to assess each parcel of land benefited thereby for the expenses incurred in the construction of such ditch, drain or canal in proportion to the benefit accruing, and thereupon the board shall give notice once a week for 2 weeks, by publishing the same in some newspaper published in the county, that at its next regular meeting it will be in session for the purpose of reviewing the assessments and hearing complaints against the same. If no such complaints are filed in writing on the first day of the meeting of the board the assessments shall stand confirmed. If complaints are filed, the board shall hear and determine the same, and, if allowed, may modify or change the former assessments so as to equitably spread the burden on the property specially benefited.

History.—s. 3, ch. 6963, 1915; RGS 1770; CGL 2821.



157.33 - Issuance of scrip to take up former scrip or bonds.

157.33 Issuance of scrip to take up former scrip or bonds.—After the provisions of ss. 157.30-157.32 have been complied with, the board may issue scrip or bonds, as the case may be, to be delivered to the holder or holders of scrip or bonds issued pursuant to former proceedings upon surrender of the former scrip or bonds.

History.—s. 4, ch. 6963, 1915; RGS 1771; CGL 2822; s. 43, ch. 77-104.



157.34 - Reassessments to have effect as original assessment.

157.34 Reassessments to have effect as original assessment.—All assessments made pursuant to the provisions of ss. 157.30-157.32, shall have the same force and effect as is provided in cases of original assessments, and payment thereof shall be provided for and be enforced in the same manner.

History.—s. 5, ch. 6963, 1915; RGS 1772; CGL 2823.



157.35 - Assessments conclusive after lapse of 6 months.

157.35 Assessments conclusive after lapse of 6 months.—After the lapse of 6 months from the final action of the board at its meeting to hear complaints against assessments, all assessments made shall be conclusive in any proceedings at law or in equity, in any court in this state.

History.—s. 6, ch. 6963, 1915; RGS 1773; CGL 2824.



157.36 - Adjustment of drainage tax liens.

157.36 Adjustment of drainage tax liens.—Boards of county commissioners may act as a board of adjustment in settling and adjusting all delinquent drainage tax liens levied for interest and sinking fund purposes in drainage districts created and established in their respective counties of Florida, under authority of this chapter, wherein the total delinquent drainage tax liens in such respective drainage districts are in excess of their respective total debt requirements.

History.—s. 1, ch. 17458, 1935; CGL 1936 Supp. 2824(1).






Chapter 159 - BOND FINANCING

Part I - REVENUE BOND ACT OF 1953 (ss. 159.01-159.19)

159.01 - Short title.

159.01 Short title.—This part shall be known and may be cited as the “Revenue Bond Act of 1953.”

History.—s. 1, ch. 28045, 1953.



159.02 - Definitions.

159.02 Definitions.—As used in this part, the following words and terms shall have the following meanings, unless some other meaning is plainly intended:

(1) The word “municipality” shall mean any city, town, village or port authority in the state, whether incorporated by special act of the Legislature or under the general laws of the state.

(2) The word “unit” shall mean any county or municipality in the state, now or hereafter created or established.

(3) The term “governing body,” as applied to a county, shall mean the board of county commissioners, and as applied to a municipality, shall mean the council, commission or other board or body in which the general legislative powers of the municipality shall be vested.

(4) The word “project” shall include all property, rights, easements, and franchises relating thereto and deemed necessary or convenient for the construction or acquisition or the operation thereof, and shall embrace waterworks systems, sewer systems, gas systems, bridges, causeways, tunnels, incinerator and solid waste disposal systems, harbor and port facilities, mass transportation systems, expressways, marinas, civic auditoriums, sports arenas, parking facilities, and theme and amusement parks.

(5) A project shall be deemed “self-liquidating” if, in the judgment of the governing body, the revenues and earnings thereof and other special funds pledged therefor as provided in this part, will be sufficient to pay the cost of maintaining, repairing and operating the project and to pay the principal and interest of revenue bonds (as hereinafter defined) which may be issued to pay the cost of such project or improvements thereof.

(6) The term “revenue bonds” shall mean the obligations issued by a unit under the provisions of this part to pay the cost of a self-liquidating project or improvements thereof or combination of one or more projects or improvements thereof, and payable from the earnings of such project, and any other special funds authorized to be pledged as additional security therefor under this part. Whenever the word “bonds” is used in this part, it shall be deemed to mean “revenue bonds,” unless the specific term “general obligation bonds” is used.

(7) The word “bridge” and the word “tunnel” shall include not only the bridge or the tunnel but also all structures and equipment connected therewith and the approaches thereto and approach roads.

(8) The word “causeway” shall mean any raised road or way over and across any marshy ground, swamp, river, bay or water in the state, the bridges or tunnels and structures connected therewith, and the approaches thereto and approach roads.

(9) The term “waterworks system” shall mean and shall include water supply systems, water distribution systems and any integral part thereof, whether inside or outside the unit, and shall include but shall not be limited to reservoirs, wells, intakes, mains, laterals, aqueducts, pumping stations, standpipes, filter stations, purification plants, hydrants, meters, valves and equipment.

(10) The term “harbor and port facilities” shall include docks, wharves, piers, warehouses, terminals, refrigerating plants, channels, turning basins, connecting railroads, breakwaters, causeways and bridges, and bulkheads and equipment.

(11) The word “improvements” shall mean such repairs, replacements, additions, extensions and betterments of and to a project as are deemed necessary to place such project in proper condition for the safe, efficient and economic operation thereof, or necessary to preserve a project or to maintain adequate service to the public.

(12) The term “cost of improvements” shall mean the cost of construction or acquiring improvements as hereinabove defined and shall embrace the cost of all labor and materials, the cost of all lands, property, rights, easements and franchises acquired which are deemed necessary for such construction, the cost of all machinery and equipment, financing charges, cost of engineering and legal expenses, plans, specifications, surveys, and such other expenses as may be necessary or incident to such construction.

(13) The term “cost of a project” shall mean the cost of acquiring or constructing such project, and the cost of improvements, and shall include the cost of all labor and materials, the cost of all lands, property, rights, easements and franchises acquired, which are deemed necessary for such acquisition or construction, the cost of all machinery and equipment, financing charges, interest prior to and during construction and for 1 year after the completion of construction, engineering and legal expenses, cost of plans, specifications, surveys, estimates of construction costs and of revenues, other expenses necessary or incident to determining the feasibility or practicability of such acquisition or construction, administrative expenses, and such other expenses as may be necessary or incident to the financing herein authorized and to such acquisition or construction and the placing of the project in operation.

(14) The term “sewer system” shall mean and include sewage disposal systems, including wastewater reuse systems, or sanitary sewer systems and any integral part thereof, whether inside or outside the unit, and shall include but shall not be limited to sewage disposal plants or facilities, sanitary sewers, pumping stations, intercepting or trunk or lateral sewers, and any other properties or works or equipment necessary for the collection, treatment, and disposal of sewage and waste matter, including wastewater reuse, and including industrial wastes.

(15) The term “gas system” shall mean and include works and structures necessary for the production, supply and distribution of gas, manufactured or natural, for lighting, heating, refrigeration or other domestic or industrial use, whether inside or outside the unit and shall include but shall not be limited to distribution mains, meters, plants, equipment, machinery and any other property necessary for the production, supply and distribution of either manufactured or natural gas, for domestic or industrial use.

(16) The term “utilities services taxes” shall mean taxes levied and collected on the purchase or sale of utilities services pursuant to any law.

(17) The term “cigarette taxes” shall mean taxes levied and collected on the purchase or sale of cigarettes under the provisions of chapter 210 or any other law.

(18) The term “franchise taxes” shall mean payments to a municipality pursuant to the provisions of a franchise granted to a person, firm or corporation for the furnishing of utilities or other services or facilities in such municipality.

(19) The term “mass transportation system” shall mean any system for the transportation of the public by bus, rail or any other means of conveyance serving the general public and moving over prescribed routes.

(20) The term “expressways” shall mean any limited access highway where tolls are charged for use thereof.

(21) The term “marinas” shall mean any facilities for the sale, repair, rental, storage, and servicing of boats.

(22) The term “civic auditorium” shall mean any building constructed for the purpose of serving public gatherings, including but not limited to, conventions, meetings, and concerts where admission may be charged.

(23) The term “sports arena” shall mean any building or enclosed area where fees may be charged for the admission to sporting events.

(24) The term “incinerator and solid waste disposal systems” shall include any system whereby solid wastes are burned, buried, composted or any system for such disposal approved by a state pollution control agency.

(25) The term “parking facilities” shall mean any facility constructed for the purpose of vehicular parking and the use, operation and occupancy of such parking facilities and for which charges are made.

History.—s. 2, ch. 28045, 1953; ss. 1, 2, ch. 67-550; s. 1, ch. 77-351; s. 4, ch. 93-51; s. 11, ch. 2016-10.



159.03 - General powers.

159.03 General powers.—The governing body of any unit in the state is hereby authorized and empowered:

(1) To acquire by purchase or to construct, or partly acquire and partly construct, and to improve, repair, reconstruct, own, operate and maintain any self-liquidating project, or any combination of one or more projects as a single project, either inside or outside or partly inside and partly outside of the boundaries of the corporate limits of such unit; provided, however, that the consent of the adjoining governmental authority must be first obtained before a project may be effected outside the boundaries of the corporate limits of such unit.

(2) To issue revenue bonds of such unit, payable from earnings and any other special funds pledged therefor as provided herein, to pay the cost of a project or improvement thereof.

(3) To fix and collect rates, fees, tolls, rentals or other charges for the services and facilities furnished by such project.

(4) To acquire in the name of the unit, either by purchase or the exercise of the right of eminent domain, such lands and rights and interests therein, including lands under water and riparian rights, and to acquire such personal property, as it may deem necessary in connection with the construction, reconstruction, improvement, extension, enlargement or operation of any project.

(5) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this part, and to employ such consulting engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and other employees and agents as may, in the judgment of the governing body, be deemed necessary, and to fix their compensation; provided, however, that all such expenses shall be payable solely from funds made available under the provisions of this part.

(6) To receive and accept from any federal agency grants for or in aid of the planning, construction, reconstruction or financing of any project, and to receive and accept aid or contributions from any source of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which such grants and contributions may be made.

History.—s. 3, ch. 28045, 1953; s. 3, ch. 67-550; s. 1, ch. 77-174.



159.04 - Neither credit nor taxing power pledged.

159.04 Neither credit nor taxing power pledged.—

(1) Revenue bonds issued under the provisions of this part shall not be deemed to constitute a debt of the unit issuing the same or a pledge of the faith and credit of such unit, except as provided in s. 159.16, but such bonds shall be payable from the funds hereinafter provided therefor from revenues and any other special funds pledged for the payment of such bonds as provided herein. All such bonds shall contain a statement on their face to the effect that such unit is not obligated to pay the same or the interest thereon except from revenues and other special funds provided for in this part, and that the faith and credit of the unit are not pledged to the payment of the principal or interest of such bonds.

(2) The issuance of revenue bonds under the provisions of this part shall not directly or indirectly or contingently obligate the unit to levy or to pledge any form of ad valorem taxation whatever therefor. No holder of any such revenue bonds shall ever have the right to compel any exercise of the ad valorem taxing power on the part of such unit to pay any such bonds or the interest thereon or to enforce payment of such bonds or the interest thereon against any property of the unit, nor shall such bonds constitute a charge, lien or encumbrance, legal or equitable, upon any property of such unit, except the revenues and other special funds pledged for the payment of such revenue bonds.

History.—s. 4, ch. 28045, 1953; s. 4, ch. 67-550.



159.05 - Purchase of projects.

159.05 Purchase of projects.—The governing body of any unit is hereby authorized to acquire by purchase, whenever it shall deem such purchase expedient, any self-liquidating project as hereinabove defined, or any such project, wholly or partly constructed, and any franchise, easements, permits and contracts for the construction of any such project, upon such terms and at such prices as may be reasonable and can be agreed upon between such governing body and the owner thereof, title to be taken in the name of the unit. The governing body may issue revenue bonds of the unit, as hereinafter provided, to pay the cost of the acquisition of such project.

History.—s. 5, ch. 28045, 1953.



159.06 - Improvement of projects purchased.

159.06 Improvement of projects purchased.—It shall be the duty of the governing body at or before the time any such project shall be acquired by purchase, to determine what repairs, replacements, additions or betterments will be necessary to place the project in safe and efficient condition for use, and to cause an estimate of the cost of such improvements to be made. The governing body shall authorize such improvements before the sale of any revenue bonds for the acquisition of such project, and the cost of such improvements shall be paid for out of the proceeds of such bonds.

History.—s. 6, ch. 28045, 1953.



159.07 - Construction of projects.

159.07 Construction of projects.—The governing body of any unit is hereby authorized and empowered to construct, whenever it shall deem such construction expedient, any self-liquidating project as hereinabove defined.

History.—s. 7, ch. 28045, 1953.



159.08 - Revenue bonds.

159.08 Revenue bonds.—

(1) The governing body of any unit shall have the power and it is hereby authorized to provide by ordinance or resolution, at one time or from time to time, for the issuance of revenue bonds of the unit for the purpose of paying all or a part of the cost as hereinabove defined of any one or more self-liquidating projects of the same class, or any combination thereof as a single project, or of any improvements thereof. The principal and interest of such bonds shall be payable solely from the special funds herein provided for such payment. The bonds of each issue shall be dated, shall bear interest at such rate or rates not exceeding 7.5 percent per annum, shall mature at such time or times not exceeding 40 years from their date or dates, as may be determined by the governing body, and may be made redeemable before maturity, at the option of the unit, at such price or prices and under such terms and conditions as may be fixed by the governing body prior to the issuance of the bonds. The governing body shall determine the form of the bonds and the interest coupons to be attached thereto, the manner of executing the bonds and coupons, and shall fix the denomination or denominations of the bonds and the place or places of payment of the principal and interest, which may be at any bank or trust company within or without the state. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he or she had remained in office until such delivery. All revenue bonds issued under the provisions of this part shall have and are hereby declared to be and to have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state. Provision may be made for the registration of any of the bonds in the name of the owner as to principal alone and also as to both principal and interest, and for the reconversion of any of the bonds registered as to both principal and interest into coupon bonds. Such bonds may be issued without regard to any limitation on indebtedness prescribed by any other law and shall not be included in the amount of bonds which any unit may be authorized to issue under any statute or charter. The governing body may sell such bonds in such manner and for such price as it may determine to be for the best interests of the unit, but no such sale shall be made at a price so low as to require the payment of interest on the money received therefor at more than 7.5 percent per annum, computed with relation to the absolute maturity of the bonds in accordance with standard tables of bond values, excluding, however, from such computation the amount of any premium to be paid on the redemption of any bonds prior to maturity. Prior to the preparation of definitive bonds, the governing body may, under like restrictions, issue interim receipts, interim certificates, or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. The governing body may also provide for the replacement of any bonds which shall become mutilated, or be destroyed or lost. Such revenue bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this part.

(2) The proceeds of such bonds shall be used solely for the payment of the cost of the project, and shall be disbursed in such manner and under such restrictions, if any, as the governing body may provide. If the proceeds of such bonds, by error of estimates or otherwise, shall be less than the cost of the project, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the ordinance or resolution or in the trust agreement hereinafter mentioned, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same project. If the proceeds of bonds issued for any project shall exceed the cost thereof, the surplus shall be paid into the fund hereinafter provided for the payment of the principal of and the interest on such bonds.

(3) In the event that a unit has heretofore acquired or constructed a project as hereinabove defined, and, to pay the cost of such acquisition or construction or of improvements thereof, shall have issued revenue bonds or certificates of the unit payable from the revenues of such project or any other special funds provided for herein, and in the further event that such unit shall desire to construct additions, extensions, improvements or betterments to such project or to acquire by purchase or to construct an additional project and to combine such additional project with the project theretofore purchased or constructed, and to refund such outstanding revenue bonds or certificates, such unit may provide for the issuance of a single issue of revenue bonds under the provisions of this part for the combined purposes:

(a) Of refunding such revenue bonds or certificates then outstanding if they have matured or shall then be subject to redemption or will be subject to redemption within 10 years thereafter, or can be acquired for retirement, and

(b) Of constructing such additions, extensions, improvements or betterments or of acquiring by purchase or of constructing such additional project, and the principal of and interest on such revenue bonds shall be payable from the revenues derived from the operation of the combined projects as a single project, and any other special funds pledged therefor as provided herein.

(4) The ordinance or resolution providing for the issuance of the revenue bonds and the trust agreement hereinafter mentioned, may also contain such limitations upon the issuance of additional revenue bonds as the governing body may deem proper, and such additional bonds shall be issued under such restrictions and limitations as may be prescribed by such ordinance or resolution or by the trust agreement hereinafter mentioned. All moneys received from any bonds issued and sold under the provisions of this part shall be applied solely for the purposes for which the bonds shall be authorized or to the sinking fund created for the payment of such bonds.

(5) No revenue bonds shall be issued by a unit under the authority of this part unless the governing body of such unit shall have theretofore found and determined:

(a) The estimated cost of the project on account of which such bonds are to be issued,

(b) The estimated annual revenues of such project, and of any other special funds provided for in this part which are to be pledged as additional security for said bonds, and

(c) The estimated annual cost of maintaining, repairing and operating the project and the interest on such bonds and the principal thereof as such interest and principal shall become due.

History.—s. 8, ch. 28045, 1953; s. 1, ch. 67-484; s. 5, ch. 67-550; s. 10, ch. 73-302; s. 883, ch. 95-147.



159.09 - Trust agreement.

159.09 Trust agreement.—In the discretion of the governing body, each or any issue of such bonds may be secured by a trust agreement by and between the unit and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the state. Such trust agreement may pledge or assign the revenues to be received, but shall not convey or mortgage any project or any part thereof. Either the ordinance or resolution providing for the issuance of revenue bonds or such trust agreement may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the unit and the governing body thereof in relation to the acquisition, construction, improvement, maintenance, operation, repair, and insurance of the project, and the custody, safeguarding, and application of all moneys. It shall be lawful for any bank or trust company incorporated under the laws of this state, or any other state or territory of the United States, that has a branch or principal place of business in this state as defined in s. 658.12, to act as such depository and to furnish such indemnifying bonds or to pledge such securities as may be required by the governing body. Such ordinance or resolution or such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, if any, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations. In addition to the foregoing, such ordinance or resolution or such trust agreement may contain such other provisions as the governing body may deem reasonable and proper for the security of bondholders. Except as in this part otherwise provided, the governing body may provide, by ordinance or resolution or by such trust agreement, for the payment of the proceeds of the sale of the bonds and the revenues of the project to such officer, board or depository as it may determine for the custody thereof, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust agreement may be treated as a part of the cost of operation of the project affected by such trust agreement.

History.—s. 9, ch. 28045, 1953; s. 6, ch. 98-409.



159.10 - Revenues of projects.

159.10 Revenues of projects.—

(1) The governing body shall fix and revise from time to time rates, fees, rentals, tolls or other charges for the use of each project or for the services and facilities furnished thereby and charge and collect the same. Such rates, fees, rentals, tolls, or other charges shall be so fixed and adjusted, in respect of the aggregate of rates, fees, rentals, tolls, or other charges from the project or projects for which a single issue of bonds is issued, as to provide a fund sufficient, together with any other special funds pledged therefor as provided in this part, to pay the cost of maintaining, repairing and operating such project or projects and the principal of and interest on the revenue bonds as the same shall become due and reserves for such purposes and all such other payments required by the proceedings authorizing the issuance of such revenue bonds. Such rates, fees, rentals, tolls and other charges shall not be subject to supervision or regulation by any state commission, board, bureau or agency.

(2) All or a sufficient amount of the revenues derived from a project or projects for which revenue bonds have been issued shall be set aside at such regular intervals as may be provided in the ordinance or resolution authorizing the issuance of the bonds or in the trust agreement securing the same, in a sinking fund which is hereby pledged to and charged with the payment of the principal and interest upon such bonds as the same shall become due, any premium upon bonds retired by call or purchase as herein provided, and for reserves therefor, and to pay the cost of maintaining, repairing and operating the project or projects and reserves therefor, all in the order of priority and manner as shall be provided in such ordinance or resolution or trust agreement. The use and disposition of such sinking fund shall be subject to such regulations as may be provided in the ordinance or resolution authorizing the issuance of the bonds or in such trust agreement, but, except as may otherwise be provided in such ordinance or resolution or such trust agreement, such sinking fund shall be a fund for the benefit of all bonds without distinction or priority of one over another.

(3) If any county, city or town or any department, agency or instrumentality thereof elects to avail itself of the services and facilities afforded by a project financed by it under the provisions of this part, it shall pay for the same at the established rates as the charges therefor accrue, and the revenues so received shall be deemed to be a part of the revenues of such project.

History.—s. 10, ch. 28045, 1953; s. 6, ch. 67-550.



159.11 - Trust funds.

159.11 Trust funds.—All moneys received pursuant to the authority of this part, whether as proceeds from the sale of revenue bonds or as revenues, shall be deemed to be trust funds, to be held and applied solely as provided in this part. The governing body shall, in the ordinance or resolution authorizing the issuance of such bonds or in the trust agreement, provide for the payment of the proceeds of the sale of the bonds and the revenues to be received to any officer who, or to any agency, bank or trust company which, shall act as trustee of such funds, and hold and apply the same to the purposes hereof, subject to such regulations as this part and such ordinance or resolution or trust agreement may provide.

History.—s. 11, ch. 28045, 1953.



159.12 - Remedies of bondholders and trustee.

159.12 Remedies of bondholders and trustee.—Any holder of revenue bonds issued under the provisions of this part or any of the coupons attached thereto, and the trustee under the trust agreement, if any, except to the extent the rights herein given may be restricted by ordinance or resolution passed before the issuance of the bonds or by the trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the state or granted hereunder or under such ordinance or resolution or trust agreement, and may enforce and compel the performance of all duties required by this part, or by such ordinance or resolution or trust agreement, to be performed by the unit or its governing body or by any officer thereof, including the fixing, charging and collecting of rates, fees, rentals, tolls and other charges for the use of the project or for the services and facilities furnished thereby.

History.—s. 12, ch. 28045, 1953.



159.13 - Revenue refunding bonds.

159.13 Revenue refunding bonds.—

(1) The governing body of any unit is hereby authorized to provide by ordinance or resolution for the issuance of revenue refunding bonds of such unit for the purpose of refunding any revenue bonds then outstanding and which shall then have matured or are then redeemable or subject to redemption within 10 years thereafter or can be acquired for retirement and issued under the provisions of this part or any other law for the purpose of paying all or a part of the cost of a project as defined in this part. The governing body of any unit is further authorized to provide by ordinance or resolution for the issuance of revenue bonds of the unit for the combined purposes of:

(a) Paying the cost of any improvements of a project or of acquiring by purchase or of constructing an additional project or projects and of;

(b) Revenue refunding bonds of the unit which shall theretofore have been issued for such project and shall then be outstanding and which shall then have matured or are then redeemable or subject to redemption within 10 years thereafter or can be acquired for retirement.

The issuance of such revenue refunding bonds, the maturities and other details thereof, the rights of the holders thereof, and the duties of the governing body and of the unit in respect to the same, shall be governed by the foregoing provisions of this part insofar as the same may be applicable.

(2) If such outstanding revenue bonds to be refunded are not immediately redeemable the issuing unit shall have power to invest the proceeds of such revenue refunding bonds in direct obligations of the United States until the first date upon which such outstanding revenue bonds are redeemable prior to maturity, not in any event later than 10 years from the date of issuance of such revenue refunding bonds.

History.—s. 13, ch. 28045, 1953; s. 7, ch. 67-550.



159.14 - Alternative method.

159.14 Alternative method.—This part shall be deemed to provide an additional and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing. This part, being necessary for the welfare of the inhabitants of the counties and municipalities of the state, shall be liberally construed to effect the purposes thereof.

History.—s. 14, ch. 28045, 1953.



159.15 - Tax exemption and eligibility as investments.

159.15 Tax exemption and eligibility as investments.—

(1) It is hereby found and determined that all of the purposes for which revenue bonds are authorized to be issued by this part constitute essential governmental purposes, and all of the properties, revenues, moneys and other assets owned and used in the operation of such projects, and all revenue bonds issued hereunder and the interest thereon shall be exempt from all taxation by the state or by any county, municipality, political subdivision, agency, or instrumentality thereof. All notes, mortgages, security agreements, letters of credit, or other instruments which arise out of or are given to secure the repayment of bonds issued in connection with a project financed under this part are also exempt from taxation. The exemption granted by this subsection shall not be applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

(2) Any revenue bonds issued hereunder shall be and constitute legal investments for all public bodies and for all banks, savings banks, guardians, insurance funds, trustees or other fiduciaries and shall be and constitute eligible securities to be deposited as collateral for the security of any state, county, municipal or other public funds.

(3) Notwithstanding the provisions of s. 215.47, bonds, notes, or obligations of any municipality or political subdivision or any agency or authority of this state, collateralized as to principal and interest by any investment otherwise authorized by s. 215.47, in cases where such collateral is to be utilized to guarantee payment and performance bond obligations for maritime and other construction projects undertaken by employers in this state, where the employer could not receive a payment or performance bond absent such guarantee, and where the municipality or political subdivision is experiencing economic distress by reason of a high unemployment rate or other factors, shall constitute legal investments for state, county, municipal, and all other public funds. For purposes of s. 159.02(4), the word “project” shall also include any escrow fund pledged as collateral to be utilized for the purposes and under the circumstances described in this subsection.

History.—s. 8, ch. 67-550; s. 2, ch. 73-327; s. 19, ch. 86-152.



159.16 - Additional pledge of faith and credit.

159.16 Additional pledge of faith and credit.—

(1) Notwithstanding any other provision of this part, any county or municipality issuing revenue bonds hereunder for any of the purposes provided in this part, shall have power to pledge the full faith and credit and ad valorem taxing power of such county or municipality for the payment of the principal of or interest on such revenue bonds if the issuance of such revenue bonds with such additional pledge shall have approval by the qualified electors who are freeholders residing in such county or municipality in an election called, conducted and held in the manner provided in the constitution and statutes of Florida for the holding of freeholder elections.

(2) In the event such additional pledge is made the county or municipality shall be obligated to levy ad valorem taxes without limit as to rate or amount for the payment of the principal of and interest on such revenue bonds, and the issuance of such revenue bonds with such additional pledge of the faith and credit of such county or municipality shall not be subject to any debt limitation contained in any other law, general, special or local.

History.—s. 8, ch. 67-550.



159.17 - Lien of service charges.

159.17 Lien of service charges.—Any municipality issuing revenue bonds hereunder shall have a lien on all lands or premises served by any water system, sewer system or gas system for all service charges for such facilities until paid, which liens shall be prior to all other liens on such lands or premises except the lien of state, county and municipal taxes and shall be on a parity with the lien of such state, county and municipal taxes. Such liens, when delinquent for more than 30 days, may be foreclosed by such municipality in the manner provided by the laws of Florida for the foreclosure of mortgages on real property.

History.—s. 8, ch. 67-550.



159.18 - Collection of charges.

159.18 Collection of charges.—

(1) Any municipality shall have power to discontinue and shut off the supplying of any or all water, gas and sewer services to any users of the facilities of a water system, gas system or sewer system of such municipality for nonpayment of service charges for any such water system, gas system or sewer system, and may covenant with the holders of any revenue bonds issued hereunder that it will not restore the supplying of any water, gas or sewer services to such delinquent users until all charges, with reasonable interest and penalties, for all water, gas and sewer services have been paid in full.

(2) Any municipality shall have power to enter into valid and legally binding contracts with any person, public or private corporation, board or other body supplying water to any premises served by the sewer system or facilities of the municipality for the shutting off and discontinuing of the supply of water to such premises as long as any charges for the sewer services or facilities of the municipality are unpaid, under such terms and conditions as shall be mutually agreed upon, including provisions for the billing and collecting of the sewer charges of the municipality by the owners of the water facilities at the same time water charges are billed and collected by such owners of the water facilities.

History.—s. 8, ch. 67-550.



159.19 - Additional pledge of excise taxes.

159.19 Additional pledge of excise taxes.—

(1) Any municipality may pledge the proceeds of utilities services taxes, cigarette taxes, or franchise taxes, as defined herein, or any other excise taxes or other funds which such municipality is authorized to levy and collect or will have available, as additional security for the payment of the principal of and interest on any revenue bonds issued hereunder, or for reserves for such debt service.

(2) In the event of the pledge of such utilities services taxes, cigarette taxes, franchise taxes, or other excise taxes as provided herein, such pledge shall be and constitute a valid and legally binding contract between the municipality and the holders of such revenue bonds as the case may be, and the municipality shall be obligated to continue the levy and collection of such utilities services taxes, cigarette taxes, franchise taxes, or other excise taxes in accordance with the proceedings which authorize the issuance of the revenue bonds for which such utilities services taxes, cigarette taxes, franchise taxes or other excise taxes are so pledged as additional security as long as any of said revenue bonds are outstanding and unpaid.

(3) It shall be the mandatory duty of the municipality, when it has so pledged any utilities services taxes, cigarette taxes, franchise taxes or other excise taxes as additional security for such revenue bonds to continue the levy and collection of such utilities services taxes, cigarette taxes, franchise taxes or other excise taxes in the manner provided in the proceedings authorizing the issuance of the revenue bonds for which the same are pledged, and to raise the rates of such utilities services taxes, cigarette taxes, franchise taxes and other excise taxes to the maximum rates permitted by the statutes or franchises in effect at the time of the authorization of such bonds to the full extent necessary to comply with such proceedings authorizing the issuance of such revenue bonds.

(4) The state does hereby covenant with the holders of such revenue bonds that it will not repeal or impair, or amend in any manner which will materially and adversely affect the rights of such holders, the duty and obligation and power of the municipality to levy and collect such utilities services taxes, cigarette taxes, franchise taxes or other excise taxes in accordance with the proceedings authorizing the issuance of such revenue bonds.

History.—s. 8, ch. 67-550.






Part II - FLORIDA INDUSTRIAL DEVELOPMENT FINANCING ACT (ss. 159.25-159.431)

159.25 - Short title.

159.25 Short title.—This part shall be known and may be cited as the “Florida Industrial Development Financing Act.”

History.—s. 1, ch. 69-104.



159.26 - Legislative findings and purposes.

159.26 Legislative findings and purposes.—The Legislature finds and declares that:

(1) The agriculture, tourism, urban development, historic preservation, education, and health care industries, among others, are vital to the economy of the state and to the welfare of the people and need to be enhanced and expanded to improve the competitive position of the state;

(2) There is a need to enhance other economic activity in the state by attracting manufacturing development, business enterprise management, and other activities conducive to economic promotion in order to provide a stronger, more balanced, and stable economy in the state, while providing through pollution control and otherwise for the health and safety of the people;

(3) In order to improve the prosperity and welfare of the state and its inhabitants; to improve education, living conditions, and health care; to promote the preservation of historic structures; to promote the rehabilitation of enterprise zones; to promote improved transportation; to promote effective and efficient pollution control throughout the state; to promote the advancement of education and science and research in and the economic development of the state; and to increase purchasing power and opportunities for gainful employment, it is necessary and in the public interest to facilitate the financing of the projects provided for in this part and to facilitate and encourage the planning and development of these projects without regard to the boundaries between counties, municipalities, special districts, and other local governmental bodies or agencies in order to more effectively and efficiently serve the interests of the greatest number of people in the widest area practicable; and

(4) The purposes to be achieved by such projects and the financing of them in compliance with the criteria and requirements of this part are predominantly the public purposes stated in this section, and such purposes implement the governmental purposes under the State Constitution of providing for the health, safety, and welfare of the people, including implementing the purpose of s. 10(c), Art. VII of the State Constitution.

History.—s. 2, ch. 69-104; s. 1, ch. 75-126; s. 2, ch. 79-101; s. 1, ch. 80-287; s. 7, ch. 82-119; s. 18, ch. 83-271; s. 1, ch. 84-308; s. 3, ch. 85-282.



159.27 - Definitions.

159.27 Definitions.—The following words and terms, unless the context clearly indicates a different meaning, shall have the following meanings:

(1) “Bonds” or “revenue bonds” means the bonds authorized to be issued by any local agency under this part, which may consist of a single bond. The term “bonds” or “revenue bonds” also includes a single bond, a promissory note or notes, or other debt obligations evidencing an obligation to repay borrowed money together with any security instruments or agreements securing repayment of such borrowed money and payable solely from the revenue derived from the sale, operation, or leasing of any project or other payments received under financing agreements with respect thereto.

(2) “Cost,” as applied to any project, shall embrace:

(a) The cost of construction;

(b) The cost of acquisition of property, including rights in land and other property, both real and personal and improved and unimproved;

(c) The cost of demolishing, removing, or relocating any buildings or structures on lands so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved or relocated;

(d) The cost of all machinery and equipment, financing charges, interest prior to and during construction, and, for a reasonable period after completion of construction, the cost of engineering and architectural surveys, plans, and specifications; and

(e) The cost of consultant and legal services, other expenses necessary or incident to determining the feasibility or practicability of constructing such project, administrative and other expenses necessary or incident to the construction of such project, and the financing of the construction thereof, including reimbursement to any state or other governmental agency or any lessee of such project for such expenditures made with the approval of the local agency that would be costs of the project hereunder had they been made directly by the local agency.

(3) “Governing body” means the board, commission, or other governing body of any local agency in which the general legislative powers of such local agency are vested.

(4) “Local agency” means any county or municipality existing or hereafter created pursuant to the laws of the state or any special district or other local governmental body existing or hereafter created pursuant to the laws of the state, the purpose for the creation of which could reasonably be interpreted to be consistent with the issuance of revenue bonds to finance the cost of projects within the meaning of this part.

(5) “Project” means any capital project comprising an industrial or manufacturing plant, a research and development park, an agricultural processing or storage facility, a warehousing or distribution facility, a headquarters facility, a tourism facility, a convention or trade show facility, an urban parking facility, a trade center, a health care facility, an educational facility, a correctional or detention facility, a motion picture production facility, a preservation or rehabilitation of a certified historic structure, an airport or port facility, a commercial project in an enterprise zone, a pollution-control facility, a hazardous or solid waste facility, a social service center, or a mass commuting facility, including one or more buildings and other structures, whether or not on the same site or sites; any rehabilitation, improvement, renovation, or enlargement of, or any addition to, any buildings or structures for use as a factory, a mill, a processing plant, an assembly plant, a fabricating plant, an industrial distribution center, a repair, overhaul, or service facility, a test facility, an agricultural processing or storage facility, a warehousing or distribution facility, a headquarters facility, a tourism facility, a convention or trade show facility, an urban parking facility, a trade center, a health care facility, an educational facility, a correctional or detention facility, a motion picture production facility, a preservation or rehabilitation of a certified historic structure, an airport or port facility, a commercial project in an enterprise zone, a pollution-control facility, a hazardous or solid waste facility, a social service center, or a mass commuting facility, and other facilities, including research and development facilities, for manufacturing, processing, assembling, repairing, overhauling, servicing, testing, or handling of any products or commodities embraced in any industrial or manufacturing plant, in connection with the purposes of a research and development park, or other facilities for or used in connection with an agricultural processing or storage facility, a warehousing or distribution facility, a headquarters facility, a tourism facility, a convention or trade show facility, an urban parking facility, a trade center, a health care facility, an educational facility, a correctional or detention facility, a motion picture production facility, a preservation or rehabilitation of a certified historic structure, an airport or port facility, or a commercial project in an enterprise zone or for controlling air or water pollution or for the disposal, processing, conversion, or reclamation of hazardous or solid waste, a social service center, or a mass commuting facility; and including also the sites thereof and other rights in land therefor whether improved or unimproved, machinery, equipment, site preparation and landscaping, and all appurtenances and facilities incidental thereto, such as warehouses, utilities, access roads, railroad sidings, truck docking and similar facilities, parking facilities, office or storage or training facilities, public lodging and restaurant facilities, dockage, wharfage, solar energy facilities, and other improvements necessary or convenient for any manufacturing or industrial plant, research and development park, agricultural processing or storage facility, warehousing or distribution facility, tourism facility, convention or trade show facility, urban parking facility, trade center, health care facility, educational facility, a correctional or detention facility, motion picture production facility, preservation or rehabilitation of a certified historic structure, airport or port facility, commercial project in an enterprise zone, pollution-control facility, hazardous or solid waste facility, social service center, or a mass commuting facility and any one or more combinations of the foregoing.

(6) “State” means the State of Florida.

(7) “Research and development park” means a center of research and development activity related to the research and development activities of one or more affiliated institutions of higher education, including scientifically oriented production or educational programs of postsecondary educational institutions, consisting of research and development facilities; scientifically oriented production or assembly facilities; research institutes; prototype, scientific, and product testing laboratories; related business and government installations; or similar related facilities, together with land, including all necessary appurtenances, rights, and franchises directly relating thereto, with related buildings, facilities, and personal properties, but only to the extent that such facilities are engaged in research and development, are necessary to encourage or complement the purposes of a research and development park, or are in support of any facilities or improvements located or constructed at such a center or activities or operations conducted at such a center for purposes authorized by this subsection. For purposes of this subsection, the administering or taking of professional or occupational licensing examinations shall not constitute testing, nor shall any room, building, or facility in which such examinations are administered or taken constitute a testing laboratory.

(8) “Agricultural processing or storage facility” means property used or useful in the separation, cleaning, processing, converting, packaging, handling, storing, and other activities necessary for the preparation of crops, livestock, related products, and other products of agriculture, including nonfarm facilities for production of agricultural products in whole or in part through natural processes, animal husbandry, and apiaries.

(9) “Warehousing or distribution facility” means property used or useful in the storage or centralized distribution of products of, resulting from, or used in manufacturing, agriculture, fishing, or mining, including, without limitation thereto, warehouses, distribution centers, freight terminals, and elevators, but excluding storage facilities serving a single retail outlet.

(10) “Headquarters facility” means property used for or useful in connection with an international, national, or regional headquarters office of a multinational or multistate business enterprise or national trade association, whether separate from or connected with other facilities used by such business enterprise.

(11) “Tourism facility” means property used for or useful in connection with theme parks; zoological gardens; amusement parks; major art, historical, educational, or trade museums; cultural or performing arts centers; or spectator or participatory sports facilities generally available to the public, including, without limitation thereto, marinas, arenas, beaches, bathing facilities, golf courses, theaters, auditoriums, racetracks, and frontons.

(12) “Public lodging or restaurant facility” means property used for any public lodging establishment as defined in s. 509.242 or public food service establishment as defined in s. 509.013(5) if it is part of the complex of, or necessary to, another facility qualifying under this part.

(13) “Convention or trade show facility” means property used for or useful in connection with conventions and trade shows, including special purpose buildings and structures, such as meeting halls and display areas, which are generally used and generally available to house conventions or trade shows.

(14) “Urban parking facilities” means property used or useful in connection with eliminating traffic congestion and urban blight, improving access and egress, and providing for development or redevelopment of central cities.

(15) “Trade center” means property used for or useful in connection with the providing of a centralized location for the promotion and conduct on a continuing basis of national or international trade or trade pertaining to particular segments of the national or international economy, including, without limitation thereto, meeting and display areas, communication centers, and offices.

(16) “Health care facility” means property operated in the private sector, whether operated for profit or not, used for or useful in connection with the diagnosis, treatment, therapy, rehabilitation, housing, or care of or for aged, sick, ill, injured, infirm, impaired, disabled, or handicapped persons, without discrimination among such persons due to race, religion, or national origin; or for the prevention, detection, and control of disease, including, without limitation thereto, hospital, clinic, emergency, outpatient, and intermediate care, including, but not limited to, facilities for the elderly such as assisted living facilities, facilities defined in s. 154.205(8), day care and share-a-home facilities, nursing homes, and the following related property when used for or in connection with the foregoing: laboratory; research; pharmacy; laundry; health personnel training and lodging; patient, guest, and health personnel food service facilities; and offices and office buildings for persons engaged in health care professions or services; provided, if required by ss. 400.601-400.611 and ss. 408.031-408.045, a certificate of need therefor is obtained prior to the issuance of the bonds.

(17) “Airport or port facility” means any one or more facilities within the definition of “airport” in s. 330.27, or within the definitions of “harbor and port facilities” in s. 159.02 or “port facilities” in s. 315.02, including any property used by or useful for services to, or the convenience of, freight or passenger carriers, aircraft, vessels, passengers, or otherwise functionally related or subordinate to airport or port facilities as so defined.

(18) “Financing agreement” means a lease, lease-purchase agreement, lease with an option to purchase, sale or installment sale agreement, whether title passes in whole or in part at any time prior to, at, or after completion of the project, loan agreement, or other agreement forming the basis for the financing under this part, including any agreements, guarantees, or security instruments forming part of or related to providing assurance of payment of the obligations under such financing agreement.

(19) “Commercial project in an enterprise zone” means buildings, building additions or renovations, or other structures to be newly constructed and suitable for use by a commercial enterprise, and includes the site on which such buildings or structures are located, located in an area designated as an enterprise zone pursuant to s. 290.0065.

(20) “Motion picture production facility” means property used for or useful in connection with the preparation of motion picture or television productions produced for showing on screens or television for theatrical, commercial, advertising, or educational purposes utilizing live, animated, or a combination of live and animated actions, including, without limitation thereto, sound stages, editing facilities, facilities for production of background scenes, wardrobe facilities, recording and sound effects studios, and other facilities necessary or incidental thereto. This term does not include facilities or equipment purchased, leased, or used by television broadcasting or cable companies licensed by the Federal Communications Commission.

(21) “Preservation or rehabilitation of a certified historic structure” means any rehabilitation, restoration, or renovation of a “certified historic structure,” as defined in s. 48(g)(3) of the Internal Revenue Code of 1954, as amended, or any rehabilitation, restoration, or renovation of any structure in a “registered historic district” defined in s. 48(g)(3)(B) of the Internal Revenue Code of 1954, as amended.

(22) “Educational facility” means:

(a) Property, limited to a structure suitable for use as a dormitory or other housing facility or a dining facility, that is operated in the public sector and used for or useful in connection with the operation of an institution for higher education, as defined in s. 243.20(8), which offers the baccalaureate or a higher degree and that is constructed in compliance with applicable codes as determined by appropriate state agencies.

(b) Property that comprises the buildings and equipment, structures, and special education use areas that are built, installed, or established to serve primarily the educational purposes of operating any nonprofit private preschool, kindergarten, elementary school, middle school, or high school that is established under chapter 617 or chapter 623, or that is owned or operated by an organization described in s. 501(c)(3) of the United States Internal Revenue Code, or operating any preschool, kindergarten, elementary school, middle school, or high school that is owned or operated as part of the state’s system of public education, including, but not limited to, a charter school or a lab school operated under chapter 1002. The requirements of this part for the financing of projects through local agencies shall also apply to such schools. Bonds issued under the provisions of this part for such schools shall not be deemed to constitute a debt, liability, or obligation of the state or any political subdivision thereof, or a pledge of the faith and credit of the state or of any such political subdivision, but shall be payable solely from the revenues provided therefor.

(23) “Mass commuting facility” has the same meaning as in s. 103(b)(4) of the Internal Revenue Code of 1954, as amended, and the regulations issued thereunder.

(24) “Social service center” means a community or social service center constructed for an organization which holds current exemptions from federal income tax under s. 501(c)(3) of the Internal Revenue Code.

History.—s. 3, ch. 69-104; s. 2, ch. 75-126; s. 3, ch. 79-101; s. 2, ch. 80-287; s. 23, ch. 81-292; s. 8, ch. 82-119; s. 1, ch. 83-47; s. 6, ch. 83-55; s. 2, ch. 83-181; s. 19, ch. 83-271; s. 2, ch. 84-308; s. 23, ch. 84-356; s. 4, ch. 85-282; s. 4, ch. 86-181; s. 11, ch. 86-183; s. 39, ch. 87-92; s. 1, ch. 88-67; s. 18, ch. 88-294; s. 2, ch. 88-302; s. 1, ch. 88-409; s. 22, ch. 89-381; s. 59, ch. 94-136; s. 1, ch. 95-210; s. 56, ch. 95-280; s. 1, ch. 98-306; s. 11, ch. 2001-86; s. 903, ch. 2002-387; s. 5, ch. 2004-41.



159.28 - General powers.

159.28 General powers.—Every local agency shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this part, including, but without limiting the generality of the foregoing, the powers, with respect to any project or projects:

(1) To prescribe rules, regulations, and policies in connection with the performance of its functions and duties under this part;

(2) To receive, administer, and comply with conditions and requirements respecting any gift, grant, or donation of any property or money from any source, whether federal, state, or private;

(3) To make and execute financing agreements, contracts, deeds, and other instruments necessary or convenient in the exercise of the powers and functions of the local agency under this part, including contracts with persons, firms, corporations, federal and state agencies, and other local agencies, which state agencies and other local agencies are hereby authorized to enter into contracts and otherwise cooperate with any local agency to facilitate the financing, construction, leasing, or sale of any project;

(4) To acquire by purchase, lease, gift, or otherwise, or to obtain options for the acquisition of, any property, real or personal, improved or unimproved, for the construction, operation, or maintenance of any project;

(5) To sell, lease, exchange, transfer, or otherwise dispose of, or to grant options for any such purposes with respect to any real or personal property or interest therein;

(6) To pledge or assign any money, rents, charges, fees, or other revenues and any proceeds derived from sales of property, insurance, or condemnation awards or otherwise received under financing agreements;

(7) To issue revenue bonds of the local agency for the purpose of providing funds to pay all or any part of the cost of any project, and to issue revenue refunding bonds;

(8) To construct, acquire, own, repair, maintain, extend, improve, rehabilitate, renovate, furnish, and equip projects and to pay all or any part of the costs thereof from the proceeds of bonds of the local agency or from any contribution, gift, donation, or other funds made available to the local agency for such purpose;

(9) To fix, charge, and collect rents, fees, and charges for the use of any project; and

(10) To employ consulting engineers, architects, attorneys, real estate counselors, appraisers, and such other consultants and employees as may be required in the judgment of the local agency, and to fix and pay their compensation from funds available to the local agency therefor.

History.—s. 4, ch. 69-104; s. 3, ch. 80-287.



159.285 - Additional county powers.

159.285 Additional county powers.—

(1) A county shall have full power and authority to issue revenue bonds for the purpose of financing and providing funds to pay the cost of pollution-control facilities or devices, or to provide facilities for the furnishing of water or sewerage or solid-waste disposal incorporated as a part of any project whether or not the site or sites of the project are located wholly or in part outside the boundaries of the county issuing the revenue bonds. However, the ultimate owner or user of the project shall maintain the project or the owner’s or user’s principal place of business within the boundaries of the county issuing the revenue bonds, and the revenue bonds shall comply with the requirements of s. 10(c), Art. VII of the State Constitution.

(2) As a condition precedent to issuing revenue bonds for the purpose of financing and providing funds to pay the cost of pollution-control facilities or devices or to provide facilities for the furnishing of water or sewerage or solid-waste disposal incorporated in a project located outside the boundaries of the county as authorized by subsection (1), the board of county commissioners or industrial development authority shall determine that the proposed facilities or devices are reasonably designed and intended to eliminate, mitigate, abate, control, or prevent air or water pollution or to provide facilities for the furnishing of water or sewerage or solid-waste disposal within the meaning of the rules and regulations of the Internal Revenue Service and that the ultimate owner or user of the project involved is financially responsible and fully capable and willing to fulfill its obligations under the contractual arrangements or lease with the county governing the project, including the obligation to pay rent or contract installments in the amounts and at the times required, to operate, repair, and maintain, at its own expense, the project leased or owned, and to serve the purposes of this part and such other responsibilities as may be imposed under the lease or contract.

(3) A county issuing revenue bonds pursuant to subsection (1) for the purpose of financing and providing funds for a project located wholly or in part outside the boundaries of the county issuing the revenue bonds may, in its discretion, request the board of county commissioners or the industrial development authority for the county or counties in which the site or sites of the project are located wholly or in part to make the determination required by s. 159.29 of the county issuing the bonds. The determination by such county or counties in which the project is located wholly or in part that the criteria and requirements of s. 159.29 are met shall be final and conclusive and shall constitute satisfaction of the requirements of s. 159.29.

History.—s. 3, ch. 75-126; s. 1, ch. 77-269; s. 1, ch. 78-120.



159.287 - Special act development commissions, councils, boards, or authorities; approval required to issue bonds.

159.287 Special act development commissions, councils, boards, or authorities; approval required to issue bonds.—

(1) Notwithstanding any other provision of this part or of any special act, any commission, council, board, or authority created by special act with the authority to issue bonds for the purpose of promoting economic development throughout a county shall be deemed to have been created for the purpose of issuing bonds on behalf of the county in which jurisdiction or under or by the authority of which such commission, council, board, or authority is located or is acting; and any bonds issued by such commission, council, board, or authority are subject to the approval or disapproval of the county commission of such county pursuant to s. 125.01(1)(z).

(2) Notwithstanding any other provision of this part or of any special act, any commission, council, board, or authority created by special act with the authority to issue bonds for the purpose of promoting economic development within a municipality shall be deemed to have been created for the purpose of issuing bonds on behalf of the municipality in which which jurisdiction or under or by the authority of which such commission, council, board, or authority is located or is acting; and any bonds issued by such commission, council, board, or authority are subject to the approval or disapproval of the governing authority of such municipality.

History.—s. 20, ch. 83-271.



159.29 - Criteria and requirements.

159.29 Criteria and requirements.—In undertaking any project pursuant to this part, a local agency shall be guided by and shall observe the following criteria and requirements; however, the determination of the local agency as to compliance with such criteria and requirements shall be final and conclusive:

(1) The project, in the determination of the local agency, is appropriate to the needs and circumstances of, and shall make a significant contribution to the economic growth of, the local agency in which it is to be located; shall provide or preserve gainful employment; shall protect the environment; or shall serve a public purpose by advancing the economic prosperity, the public health, or the general welfare of the state and its people as stated in s. 159.26.

(2) No financing agreement for a project shall be entered into with a party that is not financially responsible and fully capable and willing to fulfill its obligations under the financing agreement, including the obligations to make payments in the amounts and at the times required; to operate, repair, and maintain at its own expense the project leased; and to serve the purposes of this part and such other responsibilities as may be imposed under the financing agreement. In determining the financial responsibility of such party, consideration shall be given to the party’s ratio of current assets to current liabilities; net worth; earning trends; coverage of all fixed charges; the nature of the industry or activity involved; its inherent stability; any guarantee of the obligations by some other financially responsible corporation, firm, or person; and other factors determinative of the capability of the party, financially and otherwise, to fulfill its obligations consistently with the purposes of this part.

(3) The local agency in which the project is to be located will be able to cope satisfactorily with the impact of such project and will be able to provide, or cause to be provided when needed, the public facilities, including utilities and public services, that will be necessary for the construction, operation, repair, and maintenance of the project and on account of any increases in population or other circumstances resulting therefrom.

(4) Adequate provision shall be made for the operation, repair, and maintenance of the project at the expense of the lessee and for the payment of principal of and interest on the bonds.

(5) The costs to be paid from the proceeds of the bonds shall be costs of a project within the meaning of this part, or, when applicable, part III or part V of this chapter, except for payments included in the purposes for which revenue refunding bonds may be issued under this part.

History.—s. 5, ch. 69-104; s. 4, ch. 80-287.



159.30 - Agreements of lease.

159.30 Agreements of lease.—

(1) No project financed under the provisions of this part shall be operated by the local agency or any other governmental agency, except that the local agency may temporarily operate or cause to be operated all or any part of a project to protect its interest therein pending any leasing or sale of such project in accordance with this part and, further, no institution for higher education, as defined in s. 243.20(8), which offers the baccalaureate or a higher degree shall be prevented from leasing or operating any dormitory or other housing facility or a dining facility for its own benefit to provide lodging or meals to students in furtherance of a lawful public purpose. A project acquired or constructed by a local agency, unless sold or contracted to be sold, shall be leased to one or more persons, firms, or private corporations for operation and maintenance in such a manner as will effectuate the purposes of this part, under an agreement of lease in form and substance not inconsistent herewith. Any such agreement of lease may provide, among other provisions, that:

(a) The lessee shall at its own expense operate, repair, and maintain the project or projects leased thereunder.

(b) The rent payable under the lease will in the aggregate be not less than an amount sufficient to pay all of the interest, principal, and redemption premiums, if any, on the bonds that will be issued by the local agency to pay the cost of the project or projects leased thereunder.

(c) The lessee shall pay all other costs incurred by the local agency in connection with the financing, construction, and administration of the project or projects leased, except as may be paid out of the proceeds of bonds or otherwise, including, but without being limited to, insurance costs, the cost of administering the bond resolution authorizing the bonds and any trust agreement securing the bonds, and the fees and expenses of trustees, paying agents, attorneys, consultants, and others.

(d) The term of the lease will terminate not earlier than the date on which all such bonds and all other obligations incurred by the local agency in connection with the project or projects leased thereunder are paid in full, including interest, principal, and redemption premiums, if any, or on which adequate funds for such payment are deposited in trust.

(e) The lessee’s obligation to pay rent shall not be subject to cancellation, termination, or abatement by the lessee until such payment of the bonds, or provision for such payment, is made.

(2) Such agreement of lease may contain such additional provisions as in the determination of the local agency are necessary or convenient to effectuate the purposes of this part, including provisions for extensions of the term and renewals of the lease and vesting in the lessee an option to purchase the project leased thereunder pursuant to such terms and conditions consistent with this part as are prescribed in the lease; provided that, except as may otherwise be expressly stated in the agreement of lease to provide for any contingencies involving the damaging, destruction, or condemnation of the project leased or any substantial portion thereof, such option to purchase may not be exercised unless all bonds issued for such project, including all principal, interest, and redemption premiums, if any, and all other obligations incurred by the local agency in connection with such project have been paid in full or sufficient funds have been deposited in trust for such payment; and provided further that the purchase price of such project shall not be less than an amount sufficient to pay in full all of the bonds, including all principal, interest, and redemption premium, if any, issued for the project then outstanding and all other obligations incurred by the local agency in connection with such project.

History.—s. 6, ch. 69-104; s. 5, ch. 80-287; s. 3, ch. 84-308.



159.31 - Tax exemption.

159.31 Tax exemption.—The exercise of the powers granted by this part in all respects will be for the benefit of the people of the state, for the increase of their industry and prosperity, for the improvement of their health and living conditions, and for the provision of gainful employment and will constitute the performance of essential public functions. The local agency shall not be required to pay any taxes on any project or any other property owned by the local agency under the provisions of this part or upon the income therefrom. The bonds issued under the provisions of this part, their transfer, and the income therefrom (including any profit made on the sale thereof), and all notes, mortgages, security agreements, letters of credit, or other instruments which arise out of or are given to secure the repayment of bonds issued in connection with a project financed under this part, shall at all times be free from taxation by the state or any local unit, political subdivision, or other instrumentality of the state. Nothing in this section, however, shall be construed as exempting from taxation or assessments the leasehold interest of a lessee in any project or any other property or interest owned by the lessee. The exemption granted by this section shall not be applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

History.—s. 7, ch. 69-104; s. 3, ch. 73-327; s. 6, ch. 80-287; s. 20, ch. 86-152.



159.32 - Construction contracts.

159.32 Construction contracts.—Contracts for the construction of the project may be awarded by the local agency in such manner as in its judgment will best promote free and open competition, including advertisement for competitive bids in a newspaper of general circulation within the boundaries of the local agency; however, if the local agency shall determine that the purposes of this part will be more effectively served, the local agency in its discretion may award or cause to be awarded contracts for the construction of any project, or any part thereof, upon a negotiated basis as determined by the local agency. The local agency shall prescribe bid security requirements and other procedures in connection with the award of such contracts as in its judgment shall protect the public interest. The local agency may by written contract engage the services of the lessee, purchaser, or prospective lessee or purchaser of any project in the construction of the project and may provide in the contract that the lessee, purchaser, or prospective lessee or purchaser may act as an agent of, or an independent contractor for, the local agency for the performance of the functions described therein, subject to such conditions and requirements consistent with the provisions of this part as shall be prescribed in the contract, including functions such as the acquisition of the site and other real property for the project; the preparation of plans, specifications, and contract documents; the award of construction and other contracts upon a competitive or negotiated basis; the construction of the project, or any part thereof, directly by the lessee, purchaser, or prospective lessee or purchaser; the inspection and supervision of construction; the employment of engineers, architects, builders, and other contractors; and the provision of money to pay the cost thereof pending reimbursement by the local agency. Any such contract may provide that the local agency may, out of proceeds of bonds, make advances to or reimburse the lessee, purchaser, or prospective lessee or purchaser for its costs incurred in the performance of those functions, and shall set forth the supporting documents required to be submitted to the local agency and the reviews, examinations, and audits that shall be required in connection therewith to assure compliance with the provisions of this part and the contract.

History.—s. 8, ch. 69-104; s. 7, ch. 80-287.



159.33 - Credit of state or political subdivision not pledged.

159.33 Credit of state or political subdivision not pledged.—

(1) Bonds issued under the provisions of this part shall not be deemed to constitute a debt, liability, or obligation of the local agency or of the state or of any political subdivision thereof, or a pledge of the faith and credit of the local agency or of the state or of any such political subdivision, but shall be payable solely from the revenues provided therefor. Each bond issued under this part shall contain on the face thereof a statement to the effect that the local agency shall not be obligated to pay the same nor interest thereon except from the revenues and proceeds pledged therefor, and that neither the faith and credit nor the taxing power of the local agency or of the state or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds.

(2) Expenses incurred by the local agency in carrying out the provisions of this part may be made payable from funds provided pursuant to this part and no liability or obligation shall be incurred by the local agency hereunder beyond the extent to which moneys shall have been so provided. Any and all moneys advanced on behalf of any project, which are derived from any tax source of the local agency, shall be repaid from the bond proceeds or from the lessee to the governmental entity which advanced same.

History.—s. 9, ch. 69-104.



159.34 - Bonds.

159.34 Bonds.—

(1) The local agency is authorized to provide for the issuance, at one time or from time to time, of industrial revenue bonds of the local agency for the purpose of paying all or any part of the cost of any project or projects. The bonds shall be designated, subject to such additions or changes as the local agency deems advisable, “  Industrial Development Revenue Bonds” (inserting in the blank space the name of the local agency which issues the bonds). The principal of, and the interest on, such bonds shall be payable solely from the funds herein provided for payment. The bonds of each issue shall be dated; shall bear interest at such rate or rates, including variable rates, notwithstanding any limitation in other laws relating to the maximum interest rate permitted for bonds of any county, municipality, or of the state or any agency of the foregoing; and shall mature at such time or times from their date or dates as may be determined or provided for by the local agency; and may be made redeemable before maturity at the option of the local agency at such price or prices and under such terms and conditions as may be fixed by the local agency prior to the issuance of the bonds. The local agency shall determine the form and the manner of execution of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. In case any officer whose signature, or a facsimile of whose signature, shall appear on any bonds or coupons shall cease to be that officer before the delivery of the bonds, the signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if he or she had remained in office until delivery. The local agency may also provide for the authentication of the bonds by a trustee or fiscal agent. The bonds may be issued in coupon form or in registered form, or both, as the local agency may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest; and for the reconversion into coupon bonds of any bonds registered as to both principal and interest; and for the interchange of registered and coupon bonds. The local agency may sell the bonds in such manner, either at public or private sale, and for such price as it may determine will best effectuate the purpose of this part, notwithstanding any limitation in other laws relating to the maximum interest rate permitted for bonds of a county, a municipality, or the state or any agency of the foregoing.

(2) Revenue bonds may be issued only if they are payable solely from revenue derived from the sale, operation, or leasing of any project or projects or other payments received under financing agreements with respect thereto.

(3) The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the project or projects, or portion or portions thereof, for which such bonds shall have been issued, and shall be disbursed in such manner and under such restrictions, if any, as the local agency may provide in the resolution authorizing the issuance of such bonds or in the trust agreement hereinafter mentioned securing the same. If the proceeds of the bonds of any issue, by reason of increased construction costs or error in estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficiency, and unless otherwise provided in the bond resolution or in the trust agreement, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued. If the proceeds of the bonds of any issue shall exceed such cost, such excess shall be deposited to the credit of the sinking fund for such bonds, or, if so provided in such resolution or trust agreement, may be applied to the payment of the cost of any additional project or projects.

(4) Prior to the preparation of definitive bonds, the local agency may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The local agency may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost.

(5) Bonds may be issued under the provisions of this part without obtaining, except as otherwise expressly provided in this part, the consent of any department, division, commission, board, body, bureau, or agency of the state, and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions, or things which are specifically required by this part and the provisions of the resolution authorizing the issuance of such bonds or the trust agreement securing the same.

(6) A local agency may provide in any bond resolution authorizing the issuance of bonds, or trust agreement securing the same, and in any agreement of lease or other contract respecting the project, that if at any time after such bonds have been sold and delivered it is ascertained by the local agency or its designee that the interest on the bonds is no longer exempt under federal income tax laws, or that operation of the project is no longer economically or legally feasible by reason of the condemnation, damaging, or destruction of all or any part of the project or by changes in the law, measures deemed necessary by the local agency may be taken to protect the interest of the holders of its bonds, including the acceleration of the date or dates for calling the bonds for redemption, increasing the redemption premium and the rates of interest on the bonds, or increasing the rent under any such agreement of lease. The local agency may also require financial guarantees by guarantors acceptable to the local agency that obligations of any lessee under any such agreement of lease or contract shall be performed or otherwise satisfied.

History.—s. 10, ch. 69-104; s. 8, ch. 80-287; s. 884, ch. 95-147.



159.345 - Local agency reporting requirement.

159.345 Local agency reporting requirement.—Any local agency which issues any revenue bonds pursuant to this part shall supply the Division of Bond Finance of the State Board of Administration with a copy of the report required in s. 103 of the Internal Revenue Code of 1954, as amended, at the times required pursuant to that section.

History.—s. 21, ch. 83-271; s. 5, ch. 86-181; s. 144, ch. 92-279; s. 55, ch. 92-326; s. 12, ch. 95-196; s. 13, ch. 2000-158.



159.35 - Trust agreement.

159.35 Trust agreement.—In the discretion of the local agency, any bonds issued under the provisions of this part may be secured by a trust agreement by and between the local agency and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or resolution providing for the issuance of such bonds may pledge or assign the fees, rents, charges, proceeds from the sale of any project or part thereof, insurance proceeds, condemnation awards, and other funds and revenues to be received therefor, and may provide for the mortgaging of any project or any part thereof as security for repayment of the bonds. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the local agency in relation to the acquisition of property and the construction, improvement, maintenance, repair, operation, and insurance of the project or projects in connection with which such bonds shall have been authorized, the fees, rents, and other charges to be fixed and collected, the sale of any project, or part thereof, or other property, the terms and conditions for the issuance of additional bonds, and the custody, safeguarding, and application of all moneys. It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds, revenues, or other money hereunder to furnish such indemnifying bonds or to pledge such securities as may be required by the local agency. Any such trust agreement or resolution may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the local agency may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the project or projects in connection with which bonds are issued or as an expense of administration of such project or projects, as the case may be.

History.—s. 11, ch. 69-104.



159.36 - Revenues.

159.36 Revenues.—

(1) The local agency is authorized to fix and to collect fees, rents, and charges for the use of any project or projects, and any part or section thereof, and to contract with any person, partnership, association, or corporation respecting the use thereof. The local agency may require that the lessee or users of any project or any part thereof, shall operate, repair, and maintain the project and shall bear the cost thereof and other costs of the local agency in connection with the project or projects leased, as may be provided in the agreement of lease or other contract with the local agency, in addition to other obligations imposed under such agreement or contract.

(2) The fees, rents, and charges, or other payments under a financing agreement, shall be so fixed as to provide a fund sufficient to pay the principal of and the interest on such bonds as the same shall become due and payable and, if so provided in the bond resolution or trust agreement, to create reserves for such purposes. The fees, rents, and charges and all other revenues and proceeds derived from the project or projects in connection with which the bonds of any issue shall have been issued, except such part thereof as may be necessary for such reserves or any expenditures as may be provided in the resolution authorizing the issuance of the bonds or in the trust agreement securing the same, shall be set aside, at the time or times as may be specified in the resolution or trust agreement, in a sinking fund which is hereby pledged to and charged with the payment of the principal of and the interest on such bonds as the same shall become due and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made. The fees, rents, charges, and other revenues and moneys so pledged and thereafter received by or on behalf of the local agency shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the local agency, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded, except in the records of the local agency. The use and disposition of money to the credit of the sinking fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or trust agreement, the sinking fund shall be a fund for all such bonds without distinction or priority of one over another.

History.—s. 12, ch. 69-104; s. 9, ch. 80-287.



159.37 - Trust funds.

159.37 Trust funds.—Notwithstanding any other provisions of law to the contrary, all money received pursuant to the provisions of this part, whether as proceeds from the sale of bonds, sale of property, insurance, or condemnation awards, or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this part. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide that any of such moneys may be temporarily invested pending the disbursement thereof and shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this part and such resolution or trust agreement may provide.

History.—s. 13, ch. 69-104.



159.38 - Remedies.

159.38 Remedies.—Any holder of bonds issued under the provisions of this part or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement or the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement or resolution authorizing the issuance of such bonds, or under any agreement of lease or other contract executed by the local agency pursuant to this part, and may enforce and compel the performance of all duties required by this part or by such trust agreement or resolution to be performed by any lessee or the local agency or by any officer thereof, including the fixing, charging, and collecting of fees, rents, and charges.

History.—s. 14, ch. 69-104.



159.39 - Negotiability of bonds.

159.39 Negotiability of bonds.—All bonds issued under the provisions of this part, regardless of form or terms, are hereby declared to have all the qualities and incidents, including negotiability, of investment securities under the Uniform Commercial Code of the state. Compliance with the provisions of the code respecting the filing of a financing statement to perfect a security interest shall not be deemed necessary for perfecting any security interest granted by a local agency in connection with the issuance of any such bonds; nevertheless, and notwithstanding s. 679.1091(4)(n), financing statements with respect to such security interests may be filed pursuant to the applicable provisions of the code to further evidence the grant and perfection of such security interests.

History.—s. 15, ch. 69-104; s. 10, ch. 80-287; s. 23, ch. 2002-1.



159.40 - Bonds eligible for investment.

159.40 Bonds eligible for investment.—Bonds issued by any local agency under the provisions of this part are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

History.—s. 16, ch. 69-104.



159.41 - Revenue refunding bonds.

159.41 Revenue refunding bonds.—

(1) Any local agency is authorized to provide by resolution for the issuance of revenue refunding bonds of the local agency for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this part, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if deemed advisable by the local agency for either or both of the following additional purposes:

(a) Constructing improvements, additions, extensions or enlargements of the project or projects in connection with which the bonds to be refunded shall have been issued; and

(b) Paying all or any part of the cost of any additional project or projects.

The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the local agency in respect to the same shall be governed by the provisions of this part which relate to the issuance of revenue bonds, insofar as such provisions may be appropriate therefor.

(2) Revenue refunding bonds issued under this section may be sold or exchanged for outstanding bonds issued under this part and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding bonds. Revenue refunding bonds may be issued, in the determination of the local agency, at any time on or prior to the date of maturity or maturities or the date selected for the redemption of the bonds being refunded thereby. Pending the application of the proceeds of such refunding bonds, with any other available funds, to the payment of the principal, accrued interest, and any redemption premium on the bonds being refunded, and, if so provided or permitted in the resolution authorizing the issuance of such refunding bonds or in the trust agreement securing the same, to the payment of any interest on such refunding bonds and any expenses in connection with such refunding, such proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States which shall mature, or which shall be subject to redemption by the holder thereof at the option of such holder, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.

History.—s. 17, ch. 69-104; s. 2, ch. 77-269.



159.414 - Authority to deal with financial institution which employs a board member.

159.414 Authority to deal with financial institution which employs a board member.—Notwithstanding any general or special law, rule, regulation, or ordinance to the contrary, including ss. 112.311-112.326, a board may sell its bonds to a financial institution, as defined in s. 655.005, which employs a member of the board as an officer, director, or employee and may appoint a financial institution to serve as trustee or cotrustee under a trust indenture relating to bonds issued under this part, notwithstanding the fact that an officer, director, or employee of the financial institution is a member of the board. However, no member of the board who is an officer, director, or employee of a financial institution which is interested in purchasing or serving as trustee or cotrustee for a proposed or outstanding bond issue shall vote on any matter related to such bond issue after the interest of the financial institution in such bond issue becomes known to the member.

History.—s. 2, ch. 81-321; s. 42, ch. 83-217; s. 196, ch. 92-303; s. 885, ch. 95-147.



159.415 - Composite issues of bonds.

159.415 Composite issues of bonds.—Any local agency has the authority to issue, at one time or from time to time, a single issue of bonds to finance separate projects to be used by separate businesses and secured ratably by payments due under separate financing agreements between the local agency and each separate business, provided:

(1) The debt service payments due under all such separate financing agreements, in aggregate, are to be made in amounts and at the times required to pay in full the principal of the bonds and the premium, if any, and the interest on the bonds as the same become due and payable.

(2) Each separate business is financially responsible, fully capable, and willing to make the debt service payments it is required to make under the financing agreement between it and the local agency; or one or more other financially responsible persons, partnerships, corporations, banks, or insurance companies assumes, guarantees, or secures, by way of a guaranty, letter of credit, insurance policy, or otherwise, the obligations of such business to make such debt service payments to the local agency or has guaranteed or insured the payment by the local agency of debt service on the bonds in an amount equal to the debt service payable by such business to the local agency under the financing agreement.

(3) Each business or other user of each project financed under each such financing agreement is financially responsible, fully capable, and willing to operate, maintain, and repair such project at its own expense; or the obligation to operate, repair, and maintain such project is assumed, guaranteed, or secured by one or more other financially responsible persons, partnerships, corporations, banks, or insurance companies.

History.—s. 22, ch. 83-271.



159.416 - Pool financings.

159.416 Pool financings.—

(1) Any local agency may issue, at one or more times, single issues of bonds to fund a pool financing program. For purposes of this chapter, the term “pool financing program” means a program under which bonds or other debt obligations are issued by a local agency, some or all of the proceeds of which are used to fund a loan fund to be used for the purpose of making loans to persons, some or all of whom have not been identified at the time the bonds are issued, to finance all or part of the cost of one or more projects described in s. 159.27(5), some or all of which have not been identified at the time the bonds are issued.

(2) Upon the issuance of such bonds the proceeds thereof shall constitute a pool of funds which may be used for the following purposes:

(a) To make loans to any person to pay the costs of any project described in s. 159.27(5);

(b) To provide a reserve fund for the bonds in any amount the local agency deems advisable;

(c) To pay costs of issuing the bonds;

(d) To pay costs of providing a credit enhancement facility for the bonds, including, but not limited to, bond insurance, letters of credit, surety bonds and guarantees;

(e) To pay costs of providing a liquidity facility for the bonds, including, but not limited to, letters of credit, surety bonds, and guarantees;

(f) To pay costs and liabilities incurred in providing any hedging facility for the bonds, including, but not limited to interest rate swap contracts and interest cap contracts;

(g) To pay costs of administering the bonds, the pool financing program, and the security therefor, including, but not limited to: compensation, fees, and expenses of any trustee, paying agent, registrar, authenticating agent, depositary, escrow agent, remarketing agent, administrative personnel, and professional consultants, including, but not limited to, accountants, attorneys, and financial advisers; and

(h) To pay capitalized interest on the bonds for any period the local agency deems advisable.

(3) If the interest income on the bonds is not intended to be excludable from the gross income of the holder for federal income tax purposes, no allocation of any federal statewide volume limitation need be obtained under part VI of this chapter under any executive order or otherwise.

(4) Prior to the issuance of bonds under this section it shall not be necessary that any projects or the users thereof be identified or that any of the findings described in s. 159.29 be made; provided, however, that prior to the issuance of bonds to fund a loan pool program hereunder, the local agency shall by ordinance or resolution state:

(a) That it is the intention of the local agency to issue bonds under this section to fund a pool financing program which shall make loans to assist in the financing of projects meeting the criteria set forth in s. 159.29, which loans shall mature not later than the final maturity of the bonds; and

(b) That the amounts to be held in any reserve fund, amounts to be held in any loan fund, amounts to be received from the repayment of principal of and interest on loans and the income to be derived from the investment thereof and any other available moneys under the program are expected to be sufficient to pay debt service on the bonds.

(5) Prior to the making of any loan of proceeds of the bonds, the local agency shall make by resolution or ordinance the findings required by s. 159.29 with respect to the use contemplated for such loan. The local agency may charge an application fee to persons applying for loans under the pool financing program and may charge a fee or acquire the loan at a discount, and proceeds of the loan may be used to pay or reimburse the borrower for any such fees.

(6) Bond proceeds loaned to finance any project shall be used to pay costs of such project, including, but not limited to, the costs of making and administering such loan and obtaining credit enhancement for said loan.

(7) Upon the making of any loan, the person to whom the loan is made shall enter into a loan agreement or other financing agreement with the local agency providing for:

(a) The use of the proceeds of the loan in compliance with the provisions of parts II and III of this chapter;

(b) The operation, repair, and maintenance of the project without cost to the local agency; and

(c) The payment of principal, interest, and premium on the loan in an amount and at the times at least sufficient to pay debt service on an equal principal amount of such bonds and to pay all costs incurred by the local agency in connection with the financing of the project, except as may be paid out of loan proceeds or otherwise, including costs of administering the loan and such portion of the costs of administering the bonds and pooled financing program as the local agency shall prorate to the financing of such project.

(8) The principal of, premium, if any, and interest on the bonds issued as provided by this section, administrative expenses of the bonds, and other costs and expenses of the pooled financing program shall be payable solely from the following sources:

(a) The proceeds of the bonds;

(b) Payments made by or in behalf of persons to whom moneys are loaned as herein provided;

(c) Any investment income derived from the investments of amounts described in paragraphs (a) and (b) or from the reinvestment of such investment income;

(d) Any deposits or investments made with amounts described in paragraphs (a), (b), and (c); and

(e) Payments made by any provider of any credit enhancement facility for the bonds or loans or by any provider of a liquidity facility for the bonds or hedging facility for the bonds; provided, however, that the obligation to repay or reimburse such provider shall be limited to sources specified in this subsection.

(9) Proceeds of bonds and moneys held for the payment of debt service on bonds, including, but not limited to, amounts held in the loan fund, any reserve fund, or debt service fund for the bonds, may be invested in investments authorized by or pursuant to an ordinance or resolution providing for the issuance of the bonds or any trust agreement or trust indenture or other instrument approved by such ordinance or resolution, including, but not limited to, investments described in s. 218.415. The acquisition of any debt obligation or investment contract or investment agreement of any bank, savings and loan association, insurance company, registered broker-dealer, or other financial institution shall be deemed to be an investment and not a loan and therefore need not meet the criteria of subsections (5), (6), and (7).

(10) Bonds issued hereunder shall have such maturities, not in excess of 40 years, and shall bear interest at such rate or rates, not to exceed the maximum interest rate allowed by law, and shall have such other terms as the local agency shall determine.

History.—s. 2, ch. 87-237; s. 5, ch. 88-326; s. 8, ch. 2000-264.



159.42 - Cooperation of state.

159.42 Cooperation of state.—The state, its officers, departments, divisions, and other state entities are authorized to cooperate with and provide assistance to local agencies in carrying out the purposes of this part and thereby promote the industry and economy of the state. Personnel, facilities, and property under the jurisdiction of such state officers and entities and such appropriated and other funds as from time to time may be available therefor may be used and applied pursuant to this section except to the extent prohibited by law.

History.—s. 18, ch. 69-104.



159.43 - Liberal construction.

159.43 Liberal construction.—Part II of this chapter, being necessary for the prosperity and welfare of the state and its inhabitants, shall be liberally construed to effect the purposes thereof; shall be, and be deemed, authority in addition to, and shall provide alternative methods for, any other authority provided by law for the same or similar purposes; and is supplemental to and not in derogation of any powers of any local agency otherwise conferred. The criteria and requirements of this part are applicable only to projects financed under authority of this part, except as otherwise expressly incorporated by references in other provisions of law.

History.—s. 19, ch. 69-104; s. 11, ch. 80-287.



159.431 - Applicability of ch. 80-287.

159.431 Applicability of ch. 80-287.—Chapter 80-287, Laws of Florida, shall not apply to any bonds for which a local agency has, prior to July 1, 1980, adopted a resolution or engaged in negotiations. Such bonds shall be governed by the provisions of chapter 159, as it existed immediately prior to July 1, 1980.

History.—s. 18, ch. 80-287.






Part III - INDUSTRIAL DEVELOPMENT AUTHORITIES (ss. 159.44-159.53)

159.44 - Definitions; industrial development authorities.

159.44 Definitions; industrial development authorities.—The following words and terms, unless the context clearly indicates a different meaning, shall have the following meaning:

(1) “Bonds” or “revenue bonds” means the bonds authorized to be issued by any authority under this act, which may consist of a single bond. The term “bonds” or “revenue bonds” shall also include a single bond, a promissory note or notes, or other debt obligations evidencing an obligation to repay borrowed money.

(2) “Project” means any project as defined in the Florida Industrial Development Financing Act.

(3) “Authority,” “authorities,” or “industrial development authority” means any of the public corporations created pursuant to ss. 159.44-159.53.

(4) “Commission” means the board of county commissioners or other body charged with governing the county.

(5) “Cost” as applied to a project shall embrace the cost of construction; land or rights in land; other property, both real and personal; machinery and equipment; financing charges, including interest; and all other costs necessary for placing the project in operation as defined in the Florida Industrial Development Financing Act. “Cost” shall also include the cost of financial consultants, accountants, legal services, engineering and architectural services, feasibility studies; and services by other consultants and such experts as may be selected by the lessee of any such project if the cost thereof shall be paid by the lessee or be included as a cost of the project and reimbursed from proceeds of any bonds issued to finance the cost of such project.

(6) “Florida Industrial Development Financing Act” means ss. 159.25-159.43 and any amendments thereto, and the definitions contained therein shall also be applicable to ss. 159.44-159.53 and to any bonds issued pursuant thereto.

History.—s. 3, ch. 70-229; s. 12, ch. 80-287.



159.45 - Creation of industrial development authorities.

159.45 Creation of industrial development authorities.—

(1) In each county, there is hereby created a local governmental body as a public body corporate and politic to be known as the “  County Industrial Development Authority,” hereafter referred to as “authority” or “authorities.” Each of the authorities is constituted as a public instrumentality for the purposes of industrial development, and the exercise by an authority of the powers conferred by ss. 159.44-159.53 shall be deemed and held to be the performance of an essential public purpose and function. No authority shall transact any business or exercise any power hereunder until and unless the county commission by proper resolution shall declare that there is a need for an authority to function in such county. The determination as to whether there is such need for an authority to function:

(a) May be made by the commission on its own motion; or

(b) Shall be made by the commission upon the filing of a petition signed by 25 residents of the county asserting that there is need for an authority to function in such county and requesting that the commission so declare.

(2) The commission may adopt the resolution declaring that there is need for an industrial development authority in the county if it shall find that there exists a need for the development and financing of industry or projects in the county. The resolution shall be sufficient if it declares that there is such a need for an authority in the county. A copy of the resolution, duly certified by the clerk, shall be admissible in any suit, action, or proceeding.

(3) The aforementioned resolution shall designate not less than five persons who are residents and electors of the county as members of the authority created for said county. Of the members first appointed, one shall serve for 1 year, one for 2 years, one for 3 years, and the remainder for 4 years and in each case until his or her successor is appointed and has qualified. Thereafter, the commission shall appoint for terms of 4 years each a member or members to succeed those whose terms expire. The commission shall fill any vacancy for an unexpired term. A member of the authority shall be eligible for reappointment. Any member of the authority may be removed by the commission for misfeasance, malfeasance, or willful neglect of duty. Each member of the authority, before entering upon his or her duties, shall take and subscribe the oath or affirmation required by the State Constitution. A record of each such oath shall be filed with the Department of State and with the clerk.

(4) The authority shall annually elect one of its members as chair and one as vice chair and may also appoint a secretary who shall serve at the pleasure of the authority and receive such compensation as shall be fixed by the authority.

(5) The secretary shall keep a record of the proceedings of the authority and shall be custodian of all books and records of the authority and of its official seal.

(6) A majority of the members of the authority shall constitute a quorum, and the affirmative vote of a majority of the members present shall be necessary for any action taken by the authority. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority. Any action taken by the authority under the provisions of ss. 159.44-159.53 may be authorized by resolution at any regular or special meeting, and each such resolution shall take effect immediately and need not be published or posted.

(7) The members of the authority shall receive no compensation for the performance of their duties hereunder, but each such member shall be paid necessary expenses incurred while engaged in the performance of such duties.

(8) The authority may also appoint such other officers as it may deem necessary.

History.—s. 1, ch. 70-229; s. 1, ch. 70-439; s. 13, ch. 80-287; s. 1, ch. 86-214; s. 886, ch. 95-147.



159.46 - Purposes.

159.46 Purposes.—Industrial development authorities, as authorized by ss. 159.44-159.53, are created for the purpose of financing and refinancing projects for the public purposes described in, and in the manner provided by, the Florida Industrial Development Financing Act and by ss. 159.44-159.53 and for the purpose of fostering the economic development of a county. Each industrial development authority shall study the advantages, facilities, resources, products, attractions, and conditions concerning the county with relation to the encouragement of economic development in that county, and shall use such means and media as the authority deems advisable to publicize and to make known such facts and material to such persons, firms, corporations, agencies, and institutions which, in the discretion of the authority, would reasonably result in encouraging desirable economic development in the county. In carrying out this purpose, industrial development authorities are encouraged to cooperate and work with industrial development agencies, chambers of commerce, and other local, state, and federal agencies having responsibilities in the field of industrial development.

History.—s. 2, ch. 70-229; s. 14, ch. 80-287.



159.47 - Powers of the authority.

159.47 Powers of the authority.—

(1) The authority is authorized and empowered:

(a) To have perpetual succession as a body politic and corporate and to adopt bylaws for the regulation of its affairs and the conduct of its business;

(b) To adopt an official seal and alter the same at pleasure;

(c) To maintain an office at such place or places in the county as it may designate;

(d) To sue and be sued in its own name and to plead and be impleaded;

(e) To enter into contracts for any of the purposes enumerated in ss. 159.44-159.53 and in the Florida Industrial Development Financing Act;

(f) To issue revenue bonds or other debt obligations repayable solely from revenues derived from the sale, operation, or leasing of projects or other payments received under financing agreements with respect thereto, subject to the approval or disapproval of the commission pursuant to s. 125.01(1)(z).

(g) To exercise all the powers in connection with the authorization, issuance, and sale of revenue bonds to finance the cost of projects conferred on counties, municipalities, special districts, and other local governmental bodies by the Florida Industrial Development Financing Act. All of the privileges, benefits, powers, and terms of that act shall be fully applicable to authorities created pursuant to s. 159.45. Industrial development revenue bonds may be authorized, issued, and sold by authorities in compliance with the criteria and requirements set forth in the Florida Industrial Development Financing Act. The bonds of each issue shall be dated; bear interest at such rate or rates, including variable rates; mature at such time or times; be redeemable prior to maturity at such price or prices; be in such denominations; contain such recitals; and be sold for such price or prices and in such manner as provided in the Florida Industrial Development Financing Act. Projects may be acquired, constructed, leased, operated, or sold in the manner provided in the Florida Industrial Development Financing Act, and the items of cost as enumerated therein may be included as project costs. The repayment of bonds issued by the authorities may be secured by trust agreements or security agreements as set forth in that act; and fees, rents, and charges for the use of any project or any part of any project may be collected and fixed by the authority in the manner provided in that act. All moneys received pursuant to the provisions of ss. 159.44-159.53 shall constitute trust funds as provided in the Florida Industrial Development Financing Act. The remedies provided by the Florida Industrial Development Financing Act shall also be applicable to bonds issued pursuant to ss. 159.44-159.53, and bonds of the authority may be refunded in the manner provided therein and shall be eligible for investment as provided in that act.

(h) To acquire by lease, purchase, or option real and personal property for use as sites for the location of projects as defined in the Florida Industrial Development Financing Act. Authorities shall have the power to prepare sites for industrial use, including industrial parks to be used in connection with one or more projects, and may construct thereon access roads, drainage facilities, utilities, and other improvements necessary for ultimate use by industrial projects. The acquisition, development, and financing of such sites may be in the manner provided in ss. 159.44-159.53 and the Florida Industrial Development Financing Act. Authorities may also use such current funds as are available to acquire and prepare property as sites for industrial development purposes.

(i) To secure the issuance and repayment of industrial development bonds by a lease, mortgage, or other security instrument encumbering only the capital improvements which are financed by the authority in any case in which an addition to a project is financed or in which less than the entire project is financed or refinanced by industrial development bonds, subject to the approval or disapproval of the commission pursuant to s. 125.01(1)(z). The lease, mortgage, or other security instrument may include a security interest in both the land and personal property or may include a lease, mortgage, or other security instrument sufficient for the purpose encumbering only the personal property, including machinery and equipment, which is being financed. In financing projects, authorities may enter into financing agreements of such types as they may approve with such security instruments or trust agreements as the authority shall deem adequate.

(j) To provide, arrange, and make expenditures for transportation, lodging, meals, and other reasonable and necessary items and services for such necessary persons as determined by the chair of the authority, in connection with the performance of promotional and other duties of the authority. However, entertainment expenses shall be authorized only when meeting with business prospects, as defined in paragraph (l), potential prospects, purchasers of Florida exports, potential purchasers of Florida exports, and foreign governmental dignitaries. All travel and entertainment-related expenditures in excess of $10 made pursuant to this section shall be substantiated by paid bills therefor. Complete and detailed justification for all travel and entertainment-related expenditures made pursuant to this section shall be shown on the travel expense voucher or attached thereto. Transportation and other incidental expenses, other than those provided in s. 112.061, shall only be authorized for members and employees of the authority, other authorized persons, and business prospects when traveling pursuant to paragraph (l). All other transportation and incidental expenses pursuant to this section shall be as provided in s. 112.061. Operational or promotional advances, as defined in s. 288.35(4), obtained pursuant to this section, shall not be commingled with any other funds. Any unused operational, promotional, or other funds advanced pursuant to this section shall be refunded.

(k) To pay by advancement or reimbursement, or a combination thereof, the costs of per diem of members or employees of the authority and other authorized persons, for foreign travel at the current rates as specified in the federal publication “Standardized Regulations (Government Civilians, Foreign Areas),” and incidental expenses as provided in s. 112.061. The provisions of this paragraph shall apply for any member or employee of the authority traveling in foreign countries for the purpose of promoting economic or industrial development of the county, if such travel expenses are approved and certified by the agency head from whose funds the traveler is paid. As used in this paragraph, the term “authorized person” has the same meaning as provided in s. 112.061(2)(e). With the exception of provisions concerning rates of payment for per diem, the provisions of s. 112.061 are applicable to the travel described in this subsection. As used in this paragraph, “foreign travel” means all travel outside the United States. Persons traveling in foreign countries pursuant to this section shall not be entitled to reimbursements or advancements pursuant to s. 112.061(6)(a)2.

(l) To pay by advancement or reimbursement, or a combination thereof, the actual reasonable and necessary costs of meals, lodging, and incidental expenses of members and employees of the authority and other authorized persons when meeting with a business prospect of the state, purchaser of Florida exports, or foreign governmental dignitaries. Furthermore, when actually traveling with a business prospect or purchaser of Florida exports or foreign governmental dignitaries, the actual cost of transportation is allowable. As used in this paragraph, “business prospect” means any person or representative of a firm actively considering the location of a business within the county. With the exception of the provisions concerning rates of payment, the provisions of s. 112.061 are applicable to the travel described in this paragraph.

(2) The provisions of paragraphs (j), (k), and (l) of subsection (1) are applicable to any county agency which was created by special act for the purpose of attracting industry; and the chair, members, or employees of such agency shall be considered to be the chair, members, or employees of an authority under this section for purposes of those paragraphs.

History.—s. 4, ch. 70-229; ss. 5, 6, ch. 80-209; s. 15, ch. 80-287; s. 23, ch. 83-271; s. 887, ch. 95-147.



159.475 - Authority reporting requirement.

159.475 Authority reporting requirement.—Any authority which issues any revenue bonds pursuant to this part shall supply the Division of Bond Finance of the State Board of Administration with a copy of the report required pursuant to s. 103 of the Internal Revenue Code of 1954, as amended, at the times required pursuant to that section.

History.—s. 24, ch. 83-271; s. 6, ch. 86-181; s. 145, ch. 92-279; s. 55, ch. 92-326; s. 13, ch. 95-196; s. 13, ch. 2000-158.



159.48 - Levy of ad valorem taxes by board of county commissioners.

159.48 Levy of ad valorem taxes by board of county commissioners.—The exercise of the powers granted industrial development authorities is declared to be a public and county purpose. The board of county commissioners is authorized to, and may, levy ad valorem taxes in an amount not to exceed 1 mill annually for the purposes of ss. 159.44-159.53. The proceeds of such ad valorem tax shall be used to aid each industrial development authority in fostering, developing, and locating industry in the county and to pay the reasonable operating expenses of the authority to the extent that the board of county commissioners finds necessary. No ad valorem taxes shall ever be used for the purpose of paying the interest or principal on any bonds issued to finance or refinance an industrial or manufacturing project as prohibited by the State Constitution.

History.—s. 5, ch. 70-229.



159.49 - Credit of state or political subdivision not pledge.

159.49 Credit of state or political subdivision not pledge.—

(1) The revenue bonds issued by the authority shall not be deemed to constitute a debt, liability, or obligation of any authority or county or of the state or any political subdivision, and such revenue bonds or debt obligations shall be payable solely from revenues derived from the sale, operation, or leasing of a project or projects or other payments received under financing agreements with respect thereto.

(2) All bonds issued under the provisions of ss. 159.44-159.53, regardless of form or terms, are declared to have all the qualities and incidents, including negotiability, of investment securities under the Uniform Commercial Code.

(3) Bonds may be issued under the provisions of ss. 159.44-159.53 without obtaining, except as otherwise provided in said sections, the consent of any department, commission, board, bureau, or agency of the state and without any other proceedings or the happening of any conditions except those which are specifically required by the provisions of the resolution authorizing the issuance of such bonds or the trust agreement securing the same.

History.—s. 6, ch. 70-229; s. 16, ch. 80-287.



159.494 - Authority to deal with financial institution which employs a member of the authority.

159.494 Authority to deal with financial institution which employs a member of the authority.—Notwithstanding any general or special law, rule, regulation, or ordinance to the contrary, including ss. 112.311-112.326, an authority may sell its bonds to a financial institution, as defined in s. 655.005, which employs a member of the authority as an officer, director, or employee and may appoint a financial institution to serve as trustee or cotrustee under a trust indenture relating to bonds issued under this part, notwithstanding the fact that an officer, director, or employee of the financial institution is a member of the authority. However, no member of the authority who is an officer, director, or employee of a financial institution which is interested in purchasing or serving as trustee or cotrustee for a proposed or outstanding bond issue shall vote on any matter related to such bond issue after the interest of the financial institution in such bond issue becomes known to the member.

History.—s. 3, ch. 81-321; s. 43, ch. 83-217; s. 197, ch. 92-303; s. 888, ch. 95-147.



159.50 - Tax exemption.

159.50 Tax exemption.—The exercise of the powers granted by ss. 159.44-159.53 in all respects will be for the benefit of the people of the state, for the increase of their industry and prosperity and the improvement of their health and living conditions, and for the provision of gainful employment and will constitute the performance of essential public functions, and the authority shall not be required to pay any taxes on any project or any other property owned by the authority under the provisions of ss. 159.44-159.53 or upon the income therefrom. The bonds issued under the provisions of ss. 159.44-159.53, their transfer, and the income therefrom (including any profit made on the sale thereof), and all notes, mortgages, security agreements, letters of credit, or other instruments which arise out of or are given to secure the repayment of bonds issued in connection with any project financed under this part, shall at all times be free from taxation by the state or any local unit or political subdivision or other instrumentality of the state. Nothing in this section, however, shall be construed as exempting from taxation or assessments the leasehold interest of any lessee in any project or any other property or interest owned by any lessee. The exemption granted by this section shall not be applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

History.—s. 7, ch. 70-229; s. 4, ch. 73-327; s. 21, ch. 86-152.



159.51 - Powers of chapter supplemental.

159.51 Powers of chapter supplemental.—The powers conferred by ss. 159.44-159.53 shall be in addition and supplementary to existing powers and statutes, and said sections shall not be construed as repealing any of the provisions of any other law, general or local.

History.—s. 8, ch. 70-229.



159.52 - Issuance of bonds.

159.52 Issuance of bonds.—The bonds issued under ss. 159.44-159.53 may be validated in the manner prescribed by chapter 75.

History.—s. 9, ch. 70-229.



159.53 - Construction.

159.53 Construction.—Sections 159.44-159.53, being necessary for the prosperity and welfare of the state and its inhabitants, shall be liberally construed to effect the purposes thereof.

History.—s. 10, ch. 70-229.






Part IV - HOUSING FINANCE AUTHORITIES (ss. 159.601-159.623)

159.601 - Short title.

159.601 Short title.—This act shall be known and may be cited as the “Florida Housing Finance Authority Law.”

History.—s. 1, ch. 78-89.



159.602 - Finding and declaration of necessity.

159.602 Finding and declaration of necessity.—It is found and declared that:

(1) Within this state there is a shortage of housing available at prices or rentals which many persons and families can afford, and a shortage of capital for investment in such housing. This shortage constitutes a threat to the health, safety, morals, and welfare of the residents of the state, deprives the state of an adequate tax base, and causes the state to make excessive expenditures for crime prevention and control, public health, welfare, and safety, fire and accident protection, and other public services and facilities.

(2) Such shortage cannot be relieved except through the encouragement of investment by private enterprise and the stimulation of construction and rehabilitation of housing through the use of public financing and the provision of low-cost loans to purchase affordable housing.

(3) The financing, acquisition, construction, reconstruction, and rehabilitation of housing and of the real and personal property and other facilities necessary, incidental, and appurtenant thereto are exclusively public uses and purposes for which public money may be spent, advanced, loaned, or granted and are governmental functions of public concern.

(4) The Congress of the United States has, by the enactment of amendments to the Internal Revenue Code of 1954, found and determined that housing may be financed by means of obligations issued by any state or local governmental unit, the interest on which obligations is exempt from federal income taxation, and has thereby provided a method to aid state and local governmental units to provide assistance to meet the need for housing.

(5) The provisions of this act are found and declared to be necessary and in the public interest as a matter of legislative determination.

History.—s. 2, ch. 78-89; s. 4, ch. 92-303.



159.603 - Definitions.

159.603 Definitions.—As used in this part, the following words and terms have the following meanings unless the context indicates another or different meaning or intent.

(1) “Area of operation” means the area within the territorial boundaries of the county for which the housing finance authority is created, and any area outside the territorial boundaries of such county if the governing body of the county within which such outside area is located approves. The approval may be a general approval or an approval only for specified qualifying housing developments or only for a specified number of qualifying housing developments.

(2) “Bonds” means any bonds, notes, debentures, interim certificates, or other evidences of financial indebtedness issued by a housing finance authority under and pursuant to this act.

(3) “Housing finance authority” means a housing finance authority created pursuant to s. 159.604.

(4) “Housing development” means any residential building, land, equipment, facility, or other real or personal property which may be necessary, convenient, or desirable in connection therewith, including streets, sewers, water and utility services, parks, gardening, administrative, community, health, recreational, and educational facilities, and other facilities related and subordinate to moderate, middle, or lesser income housing, and also includes site preparation, the planning of housing and improvements, the acquisition of property, the removal or demolition of existing structures, the acquisition, construction, reconstruction, and rehabilitation of housing and improvements, and all other work in connection therewith, and all costs of financing, including without limitation the cost of consultant and legal services, other expenses necessary or incident to determining the feasibility of the housing development, administrative and other expenses necessary or incident to the housing development and the financing thereof (including reimbursement to any municipality, county, or entity for expenditures made with the approval of the housing finance authority for the housing development), and interest accrued during construction and for a reasonable period thereafter.

(5) “Lending institution” means any bank or trust company, mortgage banker, savings bank, credit union, national banking association, savings and loan association, building and loan association, insurance company, or other financial institution authorized to transact business in this state and which customarily provides service or otherwise aids in the financing of mortgages located in the state.

(6) “Qualifying housing development” means any work or improvement located or to be located in this state, including real property, buildings, and any other real and personal property, designed or intended for the primary purpose of providing decent, safe, and sanitary residential housing for four or more families, at least 60 percent of whom are eligible persons, whether new construction, the acquisition of existing residential housing, or the remodeling, improvement, rehabilitation, or reconstruction of existing housing, together with such related nonhousing facilities as the authority determines to be necessary, convenient, or desirable.

(a) The term includes a housing development that meets the definition of a “qualified low-income housing project” under s. 42(g) of the Internal Revenue Code, regardless of whether such development meets the 60-percent eligible persons requirement under this subsection.

(b) The exception provided under paragraph (a) applies to all housing developments meeting the federal definition for “qualified low-income housing project” as well as all developments that previously qualified under the state definition for “qualifying housing development.” Housing finance authorities may enter into regulatory agreement amendments as necessary to accommodate housing developments that qualify under paragraph (a).

(7) “Eligible persons” means one or more natural persons or a family, irrespective of race, creed, national origin, or sex, determined by the housing finance authority to be of low, moderate, or middle income. Such determination does not preclude any person or family earning up to 150 percent of the state or county median family income from participating in programs. Persons 65 years of age or older shall be defined as eligible persons regardless of their incomes. In determining the income standards of eligible persons for its various programs, the housing finance authority may consider the following factors:

(a) Requirements mandated by federal law.

(b) Variations in circumstances in different areas of the state.

(c) Whether the determination is for rental housing or homeownership purposes.

(d) The need for family-size adjustments to accomplish the purposes set forth in this act.

History.—s. 3, ch. 78-89; s. 4, ch. 87-106; s. 1, ch. 2013-83.



159.604 - Creation of housing finance authorities.

159.604 Creation of housing finance authorities.—

(1) Each county in this state may create by ordinance a separate public body corporate and politic, to be known as the “Housing Finance Authority” of the county for which it is created, to carry out only the powers granted in this act. A housing finance authority shall not transact any business or exercise any powers under this act until the governing body of the county for which such housing finance authority is created passes a resolution declaring the need for a housing finance authority to function to alleviate a shortage of housing and capital for investment in housing in its area of operation.

(2) In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of a housing finance authority, the housing finance authority shall be conclusively deemed to have been established and authorized to transact business and exercise its powers under this act upon proof of the adoption of an ordinance by the appropriate governing body declaring the need for the housing finance authority. The ordinance shall be sufficient if it declares the need for such a housing finance authority and finds that there is a shortage of housing and capital for investment in housing within its area of operation. A copy of the ordinance certified by the clerk of the circuit court shall be admissible in evidence in any suit, action, or proceeding.

(3) The county for which the housing finance authority is created may, at its sole discretion, and at any time, alter or change the structure, organization, programs, or activities of any housing finance authority, including the power to terminate such authority, subject to any limitation on the impairment of contracts entered into by such authority and subject to the limitations or requirements of this act.

History.—s. 4, ch. 78-89.



159.605 - Members; employees; duties and compensation.

159.605 Members; employees; duties and compensation.—

(1) Each housing finance authority shall be composed of not less than five members appointed by the governing body of the county for which the housing finance authority is created, one of whom shall be designated chair. Not less than a majority of the members shall be knowledgeable in one of the following fields: labor, finance, or commerce. The terms of the members shall be 4 years each, except that the terms of the initial members shall be as follows: Two members shall serve a term of 1 year; one member shall serve a term of 2 years; one member shall serve a term of 3 years; and the remainder shall serve a term of 4 years. A member of the housing finance authority shall hold office until his or her successor has been appointed and has qualified. Each vacancy shall be filled for the remainder of the unexpired term. A certificate of the appointment or reappointment of any member of the housing finance authority shall be filed with the clerk of the circuit court of the county, and the certificate shall be conclusive evidence of the due and proper appointment of the member. A member shall receive no compensation for his or her services, but shall be entitled to necessary expenses, including travel expenses, incurred in the discharge of duties.

(2)(a) The powers of each housing finance authority granted by this act shall be vested in the members of the housing finance authority in office from time to time. A majority of the members constitutes a quorum, and action may be taken by the housing finance authority upon a vote of a majority of the members present.

(b) A housing finance authority may:

1. Employ such agents and employees, permanent or temporary, as it requires and shall determine the qualifications, duties, and compensation of those agents and employees.

2. Delegate to an agent or employee such powers or duties as it considers proper.

3. Employ its own legal counsel.

4. Create or assist in creating corporations that qualify as not-for-profit corporations under s. 501(c)(3) of the Internal Revenue Code of 1986, as amended, and under the laws of this state, and that are engaged in acquiring, constructing, reconstructing, or rehabilitating qualifying housing developments.

(3) Until the members of the housing finance authority are appointed, the governing body of the county for which the housing finance authority is created and the chair of the housing finance authority shall have full authority to carry out the powers of a housing finance authority under this act; however, the governing body shall not delegate its authority to the chair under this provision. Except as provided in this section, no member of the housing finance authority may be an officer or employee of the county for which the housing finance authority is created.

History.—s. 5, ch. 78-89; s. 2, ch. 86-214; s. 1, ch. 93-221; s. 889, ch. 95-147.



159.606 - Conflicts of interest; disclosure.

159.606 Conflicts of interest; disclosure.—No member or employee of a housing finance authority shall acquire any interest, direct or indirect, in any qualifying housing development or in any property included or planned to be included in such a development, nor shall a member or employee have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any qualifying housing development. If any member or employee of a housing finance authority owns or controls an interest, direct or indirect, in any property included or planned to be included in any qualifying housing project, the member or employee shall immediately disclose the same in writing to the housing finance authority. Such disclosure shall be entered upon the minutes of the housing finance authority. Failure so to disclose such interest shall constitute misconduct in office.

History.—s. 6, ch. 78-89; s. 890, ch. 95-147.



159.607 - Removal of members.

159.607 Removal of members.—A member of a housing finance authority may be removed without cause by a three-fifths vote of the governing body of the county, or for neglect of duty or misconduct in office by a majority vote of the governing body of the county. A member may be removed only after he or she has been given a copy of the charges at least 10 days prior to the hearing thereon and has had an opportunity to be heard in person or by counsel. If a member is removed, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk where the certificate of appointment for such member is filed.

History.—s. 7, ch. 78-89; s. 891, ch. 95-147.



159.608 - Powers of housing finance authorities.

159.608 Powers of housing finance authorities.—A housing finance authority shall constitute a public body corporate and politic, exercising the public and essential governmental functions set forth in this act, and shall exercise its power to borrow only for the purpose as provided herein:

(1) To sue and be sued, to have a seal and to alter the same at pleasure, to have perpetual succession, to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the housing finance authority, and to make and from time to time amend and repeal bylaws, rules, and regulations, not inconsistent with this act, to carry into effect the powers and purposes of the housing finance authority.

(2) To own real and personal property acquired through the use of surplus funds or through public and private partnerships provided that the obligations of the authority are limited to project revenues and that no less than 50 percent of the units owned by a housing finance authority shall benefit very-low-income families or low-income families. For the purposes of this subsection, a “very-low-income family” means a family whose income does not exceed 50 percent of the median family income for the area, and the term “low-income family” means a family whose income does not exceed 80 percent of the median family income for the area. Family income levels shall be adjusted for family size. Notwithstanding the other provisions of this subsection, a housing finance authority may acquire real and personal property to house and equip its facilities and staff.

(3) To purchase or make commitments to purchase or to make loans for such purpose, and to take assignments of, from lending institutions acting as a principal or as an agent of the housing finance authority, mortgage loans and promissory notes accompanying such mortgage loans, including federally insured mortgage loans or participations with lending institutions in such promissory notes and mortgage loans for the construction, purchase, reconstruction, or rehabilitation of the qualifying housing development or portion thereof; provided, that the proceeds of sale or equivalent moneys shall be reinvested in mortgage loans.

(4) To borrow money through the issuance of bonds for single-family housing and qualified housing developments, to provide for and secure the payment thereof, and to provide for the rights of the holders thereof.

(5) To make loans to lending institutions under terms and conditions requiring the proceeds thereof to be used by such lending institutions for the making of new mortgages for any qualifying housing development, or portion thereof, located wholly or partially within the area of operation of such housing finance authority. Prior to making a loan to a lending institution which makes such loans or provides such financing, the lending institution must agree to use the proceeds of such loan within a reasonable period of time to make loans or to otherwise provide financing for the acquisition, construction, reconstruction, or rehabilitation of a housing development or portion thereof, and the housing finance authority must find that such loan will assist in alleviating the shortage of housing and of capital for investment in housing within its area of operation.

(6) To deposit funds into an account with a lending institution to provide security for the lending institution to make loans to eligible persons for the purchase, construction, reconstruction, or rehabilitation of single-family homes or to developers for the construction, reconstruction, or rehabilitation of qualifying housing developments or portions thereof. No funds may be deposited with a lending institution in which any depositing housing finance authority member, officer, or employee has an ownership interest. The sale price on new or existing single-family homes shall not exceed 90 percent of the median area purchase price in the area wherein the single-family home is located, as established by the United States Department of Treasury in accordance with 1s. 3(b)(2) of the United States Housing Act of 1937.

(7) To invest, at the direction of the lending institution, any fund held in reserves or sinking funds or any funds not required for immediate disbursement in property or securities in which lending institutions may legally invest funds subject to their control.

(8) To make loans directly to eligible persons who otherwise cannot borrow from conventional lending sources. Such loans must be secured by first mortgages or subordinated mortgages and must be used to purchase, construct, rehabilitate, or refinance single-family residences that have purchase prices that do not exceed the purchase price limits of the county where the borrower’s residence is to be located, as mandated by federal law for tax-exempt single-family bond programs.

(9) To own, maintain, operate, control, and capitalize a limited-purpose savings and loan association to provide low-cost loans and related services to eligible persons to obtain affordable housing pursuant to this part. The bank may acquire deposits, which must be federally insured, sell mortgages in the secondary market, and issue mortgage-backed securities. The proceeds from loans and the sale of mortgages or mortgage-backed securities must be reinvested in mortgage loans. However, this subsection does not prohibit the temporary reinvestment of such proceeds in other securities and investments. The bank must have a minimum of $10 million in capital and must comply with all applicable state and federal banking and regulatory requirements and any other requirements imposed by the county.

(10)(a) To make loans or grant surplus funds to corporations that qualify as not-for-profit corporations under s. 501(c)(3) of the Internal Revenue Code of 1986, as amended, and under the laws of this state, for the development of affordable housing; and

(b) To do anything necessary or appropriate to further the purpose for which a housing finance authority is established, pursuant to s. 159.602, including, as further described in s. 159.8075, the power to issue mortgage credit certificates to the extent allocation is available for that purpose to qualifying individuals in lieu of issuing qualified mortgage bonds pursuant to ss. 25, 143, and 146 of the Internal Revenue Code of 1986, as amended, or a combination of the two. Mortgage credit certificates may not be issued on December 30 or December 31 of any year.

(11) To invest and reinvest surplus funds of the housing finance authority in accordance with s. 218.415. However, in addition to the investments expressly authorized in s. 218.415(16)(a)-(g) and (17)(a)-(d), a housing finance authority may invest surplus funds in interest-bearing time deposits or savings accounts that are fully insured by the Federal Deposit Insurance Corporation regardless of whether the bank or financial institution in which the deposit or investment is made is a qualified public depository as defined in s. 280.02. This subsection is supplementary to and may not be construed as limiting any powers of a housing finance authority or providing or implying a limiting construction of any other statutory provision.

History.—s. 8, ch. 78-89; s. 1, ch. 88-136; s. 14, ch. 89-121; s. 5, ch. 92-303; s. 2, ch. 93-221; s. 1, ch. 96-210; s. 2, ch. 2011-189; s. 2, ch. 2013-83.

1Note.—The reference is apparently erroneous.



159.609 - Limitation.

159.609 Limitation.—No housing finance authority shall finance the acquisition, construction, reconstruction, or rehabilitation of any qualifying housing development for its own profit or as a source of revenue to the state or any local governmental unit, except when it is for the housing finance authorities’ offices and affordable housing.

History.—s. 9, ch. 78-89; s. 3, ch. 93-221.



159.61 - No power of eminent domain.

159.61 No power of eminent domain.—No housing finance authority shall have the power to acquire any real property by the exercise of the power of eminent domain to accomplish any of the purposes specified in this act.

History.—s. 10, ch. 78-89.



159.611 - Planning, zoning, and building laws.

159.611 Planning, zoning, and building laws.—Each qualifying housing development shall be subject to the planning, zoning, health, and building laws, ordinances, and regulations applicable to the place in which such qualifying housing development is situate.

History.—s. 11, ch. 78-89.



159.612 - Bonds.

159.612 Bonds.—

(1) A housing finance authority may issue revenue bonds from time to time in the discretion of the housing finance authority for the purposes of this act. A housing finance authority may also issue refunding bonds for the purpose of paying, retiring, or refunding any bonds previously issued by such housing finance authority. A housing finance authority may also issue refunding bonds for the purpose of paying, retiring, or refunding any bonds previously issued by another housing finance authority if such other housing finance authority consents to the issuance of such refunding bonds. A housing finance authority may issue such types of bonds as it may determine; provided that the principal and interest on such bonds are payable solely and only from:

(a) The repayment of any loans made by the housing finance authority pursuant to the provisions of s. 159.608 or purchased by the housing finance authority pursuant to s. 159.608; or

(b) The sale of any housing loans or commitments to purchase housing loans which are purchased pursuant to s. 159.608.

(2) Any bonds issued pursuant to the provisions of this act shall be secured by a mortgage or other security device.

(3) In no event shall any bonds issued pursuant to the provisions of this act be payable from the general revenues of the housing finance authority.

(4) Neither the members of a housing finance authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds issued pursuant to the provisions hereof, and the bonds shall so state on their face, shall not be a debt of the county or the state, or any political subdivision thereof; and neither the county, nor any state or political subdivision thereof, shall be liable thereon; nor in any event shall such bonds or obligations be payable out of any funds or properties other than those of the housing finance authority.

History.—s. 12, ch. 78-89; s. 1, ch. 99-178.



159.613 - Form and sale of bonds.

159.613 Form and sale of bonds.—

(1) Bonds of a housing finance authority issued pursuant to this act shall be authorized by a resolution of the housing finance authority and may be issued in one or more series and shall bear such dates, mature at such times, bear interest at such rates, be in such denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed by such members of the housing finance authority and in such manner, be payable in such means of payment at such places, and be subject to such terms of redemption, with or without premium, as such resolution or any trust indenture entered into pursuant to such resolution may provide. However, the provisions of s. 215.84 shall apply.

(2)(a) The bonds issued by the authority shall be sold by the authority at public sale substantially in the manner provided by s. 215.68(5)(b) and (c), unless otherwise approved by the State Board of Administration; but such requirement shall be deemed waived if the State Board of Administration has not responded in writing within 30 days from the date of application, or if the bonds are rated by at least one nationally recognized rating service in any one of the three highest classifications approved by the Comptroller of the Currency for the investment of funds of national banks, an appropriate certification and opinion of counsel pursuant to the applicable arbitrage regulations under s. 103(c) of the Internal Revenue Code are delivered simultaneously with the delivery of the bonds, and the official statement issued in connection with the sale of the bonds has been filed with the State Board of Administration prior to the closing.

(b) In the event an offer of an issue of bonds at public sale produces no bid, or in the event all bids received are rejected, the authority is authorized to negotiate for the sale of such bonds under such rates and terms as are acceptable; however, no such bonds shall be so sold or delivered on terms less favorable than the terms contained in any bids rejected at the public sale thereof, or the terms contained in the notice of public sale if no bids were received at such public sale.

(3) In case any member of the housing finance authority whose signature appears on the bonds or coupons ceases to be a member before the delivery of the bonds or coupons, such bonds shall, nevertheless, be valid and sufficient for all purposes, the same as if such member had remained in office until such delivery. Any provision of law to the contrary notwithstanding, any bonds issued pursuant to this act shall be fully negotiable.

(4) In any suit, action, or proceeding involving the validity or enforceability of any bond of a housing finance authority or the security therefor issued pursuant hereto, any such bond reciting in substance that it has been issued by the housing finance authority to assist in providing financing of a qualifying housing development to alleviate the shortage of housing in its area of operation shall be conclusively deemed to have been issued for a qualifying housing development of such character.

History.—s. 13, ch. 78-89; s. 8, ch. 83-215.



159.614 - Provisions of bonds and trust indentures.

159.614 Provisions of bonds and trust indentures.—In connection with the issuance of bonds and in order to secure the payment of such bonds, a housing finance authority, in addition to the other powers granted pursuant to this act, shall have power:

(1) To pledge all or any part of any payment made to the housing finance authority pursuant to any loan agreement or pursuant to a sale of any loan or loan commitment.

(2) To covenant against pledging or assigning all or any part of any payments made pursuant to any loan agreement or pursuant to the sale of any loan or loan commitment or against permitting or suffering any lien on such payments; and to covenant as to what other, or additional, debts or obligations may be incurred by the housing finance authority with respect to any qualifying housing development.

(3) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise and as to the use and disposition of the proceeds thereof; and to provide for the replacement of lost, destroyed, or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to redeem the other bonds, covenant for their redemption, and provide the terms and conditions thereof.

(4) To create or to authorize the creation of special funds for moneys held for construction costs, debt service, reserves, or other purposes; and to covenant as to the construction and disposition of the moneys held in such special funds.

(5) To prescribe the procedure, if any, by which the terms of any contract with the holder of any bonds may be amended or abrogated, the amount of the bonds the holders of which must consent thereto, and the manner in which such consent may be given.

(6) To covenant as to the rights, liabilities, powers, and duties arising upon the breach by the housing finance authority of any covenant, condition, or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived.

(7) To vest in a trustee or trustees or the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in a trustee or trustees the right, in the event of a default by said housing finance authority, to collect the payments made pursuant to any loan agreement or pursuant to the sale of any loan or loan commitment and to dispose of such rights in accordance with the agreement of the housing finance authority with said trustee; to provide for the powers and duties of a trustee or trustees and to limit the liabilities thereof; and to provide the terms and conditions upon which the trustee or trustees of the holders of bonds or any proportion of them may enforce any covenant or rights securing or relating to the bonds.

History.—s. 14, ch. 78-89.



159.615 - Validation of bonds and proceedings.

159.615 Validation of bonds and proceedings.—A housing finance authority shall determine its authority to issue any of its bonds and the legality of all proceedings had or taken in connection therewith, in the same manner and to the same extent as provided in chapter 75 for the determination by a county, municipality, taxing district, or other political subdivision of its authority to incur bonded debt or to issue certificates of indebtedness and of the legality of all proceedings had or taken in connection therewith.

History.—s. 15, ch. 78-89.



159.616 - Actions to contest validity of bonds.

159.616 Actions to contest validity of bonds.—An action or proceeding to contest the validity of any bond issued under this act, other than a proceeding pursuant to s. 159.615, must be commenced within 30 days after notification in a newspaper of general circulation within the area of the passage by the housing finance authority of the resolution authorizing the issuance of such bond.

History.—s. 16, ch. 78-89.



159.617 - Remedies of an obligee of a housing finance authority.

159.617 Remedies of an obligee of a housing finance authority.—An obligee of a housing finance authority shall have the right, in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, suit, action, or proceeding at law or in equity, to compel the housing finance authority and the members, officers, agents, or employees thereof to perform each and every term, provision, and covenant contained in any contract of the housing finance authority with or for the benefit of such obligee and to require the carrying out of any or all of the covenants and agreements of the housing finance authority and the fulfillment of all duties imposed upon the housing finance authority by this act.

(2) By suit, action, or proceeding in equity, to enjoin any acts or things which may be unlawful or the violation of any of the rights of the obligee by the housing finance authority.

History.—s. 17, ch. 78-89.



159.618 - Additional remedies conferrable by a housing finance authority.

159.618 Additional remedies conferrable by a housing finance authority.—A housing finance authority shall have power by resolution, trust indenture, or other contract to confer upon any obligee holding or representing a specified amount in bonds, the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in such resolution or instrument, by suit, action, or proceeding in any court of competent jurisdiction:

(1) To obtain the appointment of a receiver of any payments made pursuant to any loan agreement or sale of any loan. If such receiver is appointed, he or she may collect and receive all payments made pursuant to any such loan agreement or sale of any loan or loan commitment and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said housing finance authority as the court shall direct.

(2) To require the housing finance authority and the members thereof to account as if it and they were the trustees of an express trust.

History.—s. 18, ch. 78-89; s. 892, ch. 95-147.



159.619 - Availability of financing.

159.619 Availability of financing.—As long as a shortage of housing exists, a housing finance authority shall not unreasonably refuse to participate in the financing of any qualifying housing development upon request.

History.—s. 19, ch. 78-89.



159.62 - Liabilities of a housing finance authority.

159.62 Liabilities of a housing finance authority.—In no event shall the liabilities, whether ex contractu or ex delicto, of a housing finance authority arising from the financing of any qualifying housing development be payable from any funds other than the revenues or receipts of such qualifying housing development.

History.—s. 20, ch. 78-89.



159.621 - Housing bonds exempted from taxation.

159.621 Housing bonds exempted from taxation.—The bonds of a housing finance authority issued under this act, together with all notes, mortgages, security agreements, letters of credit, or other instruments which arise out of or are given to secure the repayment of bonds issued in connection with the financing of any housing development under this part, as well as the interest thereon and income therefrom, shall be exempt from all taxes. The exemption granted by this section shall not be applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

History.—s. 21, ch. 78-89; s. 22, ch. 86-152.



159.622 - Limitation on rates.

159.622 Limitation on rates.—The intent of this legislation is that consumers receive maximum possible benefits; therefore, no lending institution receiving proceeds of bond issues pursuant to this act may loan any of the proceeds of such bond issue at the rate violative of federal arbitrage regulations.

History.—s. 24, ch. 78-89.



159.623 - Construction of law.

159.623 Construction of law.—The provisions of this act shall be liberally construed in order to effectively carry out the purposes of this act.

History.—s. 22, ch. 78-89.






Part V - RESEARCH AND DEVELOPMENT AUTHORITIES (ss. 159.701-159.7095)

159.701 - Purposes.

159.701 Purposes.—Research and development authorities, as authorized by ss. 159.701-159.7095, are created for the purpose of promoting scientific research and development in affiliation with and related to the research and development activities of one or more state-based, accredited, public or private institutions of higher education; for the purpose of financing and refinancing capital projects related to establishment of a research and development park in affiliation with one or more institutions of higher education, including facilities that complement or encourage the complete operation thereof as defined by, and in the manner provided by, the Florida Industrial Development Financing Act and by ss. 159.701-159.7095; and for the purpose of fostering the economic development and broadening the economic base of a county in affiliation with one or more institutions of higher education.

History.—s. 4, ch. 79-101; s. 1, ch. 85-313; s. 2, ch. 88-409; s. 23, ch. 89-381.



159.702 - Definitions.

159.702 Definitions.—

(1) The following words and terms, unless the context clearly indicates a different meaning, shall have the following meaning:

(a) “Bonds” or “revenue bonds” means the bonds authorized to be issued by any authority under ss. 159.701-159.7095, which may consist of a single bond. The term “bonds” or “revenue bonds” shall also include a single bond, a promissory note or notes, or other debt obligations evidencing an obligation to repay borrowed money.

(b) “Project” means any capital project comprising a research and development park, or any part thereof, and including one or more buildings and other structures, machinery, fixtures, equipment, and any rehabilitation or addition to any building or structure and machinery and equipment, as defined in the Florida Industrial Development Financing Act.

(c) “Authority” or “research and development authority” means any of the public corporations created pursuant to ss. 159.701-159.7095.

(d) “Board” means the board of county commissioners or other body charged with governing the county.

(e) “Cost” as applied to a project shall embrace the cost of construction; land or rights in land; other property, both real and personal; machinery and equipment; financing charges, including interest; and all other costs necessary for placing the project in operation as defined in the Florida Industrial Development Financing Act. “Cost” shall also include the cost of financial consultants, accountants, legal services, engineering and architectural services, feasibility studies, and services by other consultants and such experts as may be selected by the lessee of any such project if the cost thereof shall be paid by the lessee or shall be included as a cost of the project and reimbursed from proceeds of any bonds issued to finance the cost of such project.

(f) “Florida Industrial Development Financing Act” means part II of this chapter and any amendments thereto, and the definitions contained therein shall also be applicable to ss. 159.701-159.7095 and to any bonds issued pursuant thereto.

(g) “Contiguous counties” means counties with common borders.

(2) Wherever the singular term “research and development park” appears in this part, it shall be construed to include the plural term “research and development parks.”

History.—s. 4, ch. 79-101; s. 2, ch. 85-313; s. 3, ch. 88-409.



159.703 - Creation of research and development authorities.

159.703 Creation of research and development authorities.—

(1) Subject to the provisions of this part, each county or group of counties may create by ordinance a local governmental body as a public body corporate and politic to be known as “  Research and Development Authority,” hereafter referred to as “authority” or “authorities.” Each of the authorities is constituted as a public instrumentality for the purposes of development, operation, management, and financing of a research and development park, and the exercise by an authority of the powers conferred by ss. 159.701-159.7095 shall be deemed and held to be the performance of an essential public purpose and function. However, no authority created on or after July 1, 2007, shall transact any business or exercise any power hereunder until and unless the Board of Governors of the State University System has designated the authority pursuant to the requirements of s. 159.704.

(2) The governing board of the county may adopt a resolution declaring that there is need for a research and development authority in the county if it finds that there exists a need for the development and financing of a research and development park.

(3) The resolution shall designate not less than five persons who are residents and electors of, or have their principal place of employment in, the county as members of the authority created for said county. Of the members first appointed, one shall serve for 1 year, one for 2 years, one for 3 years, and the remainder for 4 years and in each case until his or her successor is appointed and has qualified. Thereafter, the board shall appoint for terms of 4 years each a member or members to succeed those whose terms expire. In addition to the other members, the president of each affiliated institution of higher education, or the president’s designee, shall be a member of the authority and shall serve ex officio. Except as to members who serve ex officio, the board shall fill any vacancy for an unexpired term. A member of the authority shall be eligible for reappointment. Any member of the authority may be removed by the board for misfeasance, malfeasance, or willful neglect of duty. Each member of the authority before entering upon his or her duties shall take and subscribe the oath or affirmation required by the State Constitution. A record of each such oath shall be filed with the Department of State and with the clerk of the circuit court.

(4) The authority shall annually elect one of its members as chair and one as vice chair and may also appoint a secretary who shall serve at the pleasure of the authority and receive such compensation as shall be fixed by the authority.

(5) The secretary shall keep a record of the proceedings of the authority and shall be custodian of all books and records of the authority and of its official seal.

(6) A majority of the members of the authority shall constitute a quorum, and the affirmative vote of a majority of the members present shall be necessary for any action taken by the authority, provided that the president of each affiliated institution of higher education or that president’s designee shall be present and vote on any action taken by the authority involving the issuance of bonds or the transfer, development, lease or encumbrance of any lands owned by the Trustees of the Internal Improvement Trust Fund and leased to the authority; and provided, further, that the president of each affiliated institution of higher education or such president’s designee shall be present and vote in the affirmative on any action taken by the authority involving the lease of any park lands to a state agency. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority. Any action taken by the authority under the provisions of ss. 159.701-159.7095 may be authorized by resolution at any regular or special meeting, and each such resolution shall take effect immediately and need not be published or posted. Notice of meetings of the authority shall be published in the Florida Administrative Register.

(7) The members of the authority shall receive no compensation for the performance of their duties hereunder, but each such member shall be paid necessary expenses incurred while engaged in the performance of such duties.

(8) The authority may also appoint such other officers as it may deem necessary.

(9) If two or more contiguous counties wish to create jointly a research and development authority, the governing boards of each county shall adopt a resolution declaring that there is a need for a research and development authority for said counties, which shall be constituted in the manner prescribed by subsections (2)-(7), except that the resolution shall designate not less than seven persons as members of the authority. Each county shall be equally represented on the authority except that the county in which the research and development park is located or in which a substantial portion is located shall be entitled to one additional member.

History.—s. 4, ch. 79-101; s. 3, ch. 85-313; s. 3, ch. 86-214; s. 4, ch. 88-409; s. 24, ch. 89-381; s. 32, ch. 91-55; s. 893, ch. 95-147; s. 1, ch. 2000-216; s. 17, ch. 2007-217; s. 15, ch. 2013-14.



159.704 - Designation by Board of Governors of the State University System; procedure.

159.704 Designation by Board of Governors of the State University System; procedure.—

(1) The authority shall prepare and submit to the Board of Governors of the State University System a petition requesting that the authority be designated a research and development authority.

(2) The petition shall contain, but not be limited to:

(a) The resolution of the governing board of the county constituting the authority.

(b) A concept of operation of the proposed research and development park consistent with s. 159.27(7) and the purposes of ss. 159.701-159.7095.

(c) A statement of affiliation with one or more state-based, accredited, public or private institutions of higher learning with research and development capabilities.

(d) Evidence of availability of a site suitable for the projected scope of operations.

(e) Evidence of the economic feasibility of the proposed research and development park.

(f) A plan for funding the development of the proposed research and development park, including a minimum financial commitment by the authority of $50,000 in liquid assets for development purposes.

(3) Upon approval of the petition and designation as a research and development authority by the Board of Governors of the State University System, the authority shall be empowered to transact any business and exercise any power authorized by ss. 159.701-159.7095 for the purposes set out in such sections.

History.—s. 4, ch. 79-101; s. 4, ch. 85-313; s. 5, ch. 88-409; s. 18, ch. 2007-217.



159.705 - Powers of the authority.

159.705 Powers of the authority.—The authority is authorized and empowered:

(1) To have perpetual succession as a body politic and corporate and to adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the same at pleasure.

(3) To maintain an office at such place or places in the county as it may designate.

(4) To sue and be sued in its own name and to plead and be impleaded.

(5) To enter into contracts for any of the purposes enumerated in ss. 159.701-159.7095 and in the Florida Industrial Development Financing Act.

(6) To issue revenue bonds or other debt obligations repayable solely from revenues derived from the sale, operation, or leasing of such capital projects in the manner prescribed in subsection (7), subject to the approval of the board pursuant to s. 125.01(1)(z).

(7) To exercise all the powers in connection with the authorization, issuance, and sale of revenue bonds to finance the cost of capital projects conferred on counties, municipalities, special districts, and other local governmental bodies by the Florida Industrial Development Financing Act. All of the privileges, benefits, powers, and terms of that act shall be fully applicable to authorities created pursuant to ss. 159.701-159.7095. Industrial development revenue bonds may be authorized, issued, and sold by authorities in compliance with the criteria and requirements set forth in the Florida Industrial Development Financing Act. The bonds of each issue shall be dated, bear interest at such rate or rates, mature at such time or times, be redeemable prior to maturity at such price or prices, be in such denominations, contain such recitals, and be sold for such price or prices and in such manner as provided in that act. Projects may be acquired, constructed, leased, operated, or sold in the manner provided in that act, and the items of cost as enumerated therein may be included as project costs. The repayment of bonds issued by the authorities may be secured by trust agreements or security agreements as set forth in that act; and fees, rents, and charges for the use of any project or any part of any project may be collected and fixed by the authority in the manner provided in that act. All moneys received pursuant to the provisions of ss. 159.701-159.7095 shall constitute trust funds as provided in the Florida Industrial Development Financing Act. The remedies provided by that act shall also be applicable to bonds issued pursuant to ss. 159.701-159.7095, and bonds of the authority may be refunded in the manner provided therein and shall be eligible for investment as provided in that act.

(8) To acquire by lease, purchase, or option real and personal property for use as a site for the location of a research and development park project as defined in the Florida Industrial Development Financing Act. Authorities shall have the power to prepare sites for use as the location of a research and development park and may construct thereon access roads, drainage facilities, utilities, and other improvements necessary for ultimate use by research and development projects. The acquisition, development, and financing of such sites may be in the manner provided in ss. 159.701-159.7095 and the Florida Industrial Development Financing Act.

(9) In any case in which an addition to a project is financed or in which less than the entire project is financed or refinanced by industrial development bonds, to secure the issuance and repayment of such bonds by a lease, mortgage, or other security instrument encumbering only the capital improvements which are financed by the authority. Such lease, mortgage, or other security instrument may include a security interest in both the land and personal property or may include a lease, mortgage, or other security instrument sufficient for the purpose encumbering only the personal property, including machinery and equipment, which is being financed. In financing projects, authorities may lease such projects to the industry which is the ultimate user until the debt obligations issued for such purpose are retired, or it may sell such capital projects to the industry using the project on an installment purchase contract or other type of purchase contract with such security instruments or trust agreements as the authority shall deem adequate, in which case the transaction shall be deemed to be a sale and not a lease of such project.

(10) Other provisions of law to the contrary notwithstanding, to acquire by lease, without consideration, purchase, or option any lands owned, administered, managed, controlled, supervised, or otherwise protected by the state or any of its agencies, departments, boards, or commissions for the purpose of establishing a research and development park, subject to being first designated a research and development authority under the provisions of ss. 159.701-159.7095. The authority may cooperate with state and local political subdivisions and with private profit and nonprofit entities to implement the public purposes set out in s. 159.701. Such cooperation may include agreements for the use of the resources of state and local political subdivisions, agencies, or entities on a fee-for-service basis or on a cost-recovery basis. Notwithstanding any other provision of this chapter, a project that is located in a research and development park and is financed under the provisions of the Florida Industrial Development Financing Act may be operated by a research and development authority, a state university, a Florida community college, or a governmental agency if the purpose and operation of the project is consistent with the purposes and policies specified in ss. 159.701-159.7095.

(11) Notwithstanding the provisions of s. 253.034, to be granted leases for lands owned by the Board of Trustees of the Internal Improvement Trust Fund for periods not to exceed 99 years, and to grant subleases for land which is owned by the Board of Trustees of the Internal Improvement Trust Fund if the board of trustees has approved the master lease agreement, the concept of the operation of the park, the master sublease provisions for use in such subleases, and changes, if any, to the master sublease. The terms of such subleases may run concurrently with the term of the lease granted by the Board of Trustees of the Internal Improvement Trust Fund, and subsequent to execution, copies of the subleases shall be filed with the Division of State Lands of the Department of Environmental Protection.

History.—s. 4, ch. 79-101; s. 2, ch. 83-47; s. 25, ch. 83-271; s. 5, ch. 85-313; s. 3, ch. 86-216; s. 6, ch. 88-409; s. 16, ch. 94-356; s. 3, ch. 2002-265.



159.7055 - Authority reporting requirement.

159.7055 Authority reporting requirement.—Any authority which issues any revenue bonds pursuant to this part shall supply the Division of Bond Finance of the State Board of Administration with a copy of the report required pursuant to s. 103 of the Internal Revenue Code of 1954, as amended, at the times required pursuant to that section.

History.—s. 26, ch. 83-271; s. 7, ch. 86-181; s. 146, ch. 92-279; s. 55, ch. 92-326; s. 14, ch. 95-196; s. 13, ch. 2000-158.



159.706 - Grandfather clause.

159.706 Grandfather clause.—Each county designated as a research and development authority on June 30, 1979, or designated by the 1Board of Regents as a research and development authority prior to July 1, 2001, shall be entitled to continue to be designated and shall be accorded all powers conferred to designated authorities by ss. 159.701-159.7095, except that any authority not constituted and designated under the provisions of ss. 159.701-159.7095 shall be prohibited from exercising any power to issue revenue bonds or other debt obligations pursuant to s. 159.705(6) and (7).

History.—s. 4, ch. 79-101; s. 19, ch. 2007-217.

1Note.—Abolished by s. 3, ch. 2001-170.



159.707 - Credit of state or political subdivision not pledged.

159.707 Credit of state or political subdivision not pledged.—

(1) The revenue bonds issued by the authority shall not be deemed to constitute a debt, liability, or obligation of any authority or county or of the state or any political subdivision, and such revenue bonds or debt obligations shall be payable solely from revenues derived from the sale, operation, or leasing of a project or projects.

(2) All bonds issued under the provisions of ss. 159.701-159.7095 shall have, and are declared to have, all the qualities and incidents, including negotiability, of investment securities under the Uniform Commercial Code.

(3) Bonds may be issued under the provisions of ss. 159.701-159.7095 without obtaining, except as otherwise provided in ss. 159.701-159.7095, the consent of any department, commission, board, bureau, or agency of the state and without any other proceedings or the happening of any conditions, except those which are specifically required by the provisions of the resolution authorizing the issuance of such bonds or the trust agreement securing the same.

History.—s. 4, ch. 79-101.



159.708 - Tax exemption.

159.708 Tax exemption.—The exercise of all powers granted by ss. 159.701-159.7095 in all respects will be for the benefit of the people of the state, for the increase of their industry and prosperity and the improvement of their health and living conditions, and for the provision of gainful employment and will constitute the performance of essential public functions. The authority shall not be required to pay any taxes on any project or any other property owned by the authority under the provisions of ss. 159.701-159.7095 or upon the income therefrom. The bonds issued under the provisions of ss. 159.701-159.7095, their transfer, and the income therefrom (including any profit made on the sale thereof), and all notes, mortgages, security agreements, letters of credit, or other instruments which arise out of or are given to secure the repayment of bonds issued in connection with a project financed under this part, shall at all times be free from taxation by the state or any local unit or political subdivision or other instrumentality of the state. Nothing in this section, however, shall be construed as exempting from taxation or assessments the leasehold interest of any lessee in any project or any other property or interest owned by any lessee. The exemption granted by this section shall not be applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

History.—s. 4, ch. 79-101; s. 23, ch. 86-152.



159.709 - Powers of ss. 159.701-159.7095 supplemental.

159.709 Powers of ss. 159.701-159.7095 supplemental.—The powers conferred by ss. 159.701-159.7095 shall be in addition and supplementary to existing powers and statutes, and these sections shall not be construed as repealing any of the provisions of any other law, general or local.

History.—s. 4, ch. 79-101.



159.7095 - Issuance of bonds.

159.7095 Issuance of bonds.—The bonds issued under ss. 159.701-159.7095 may be validated in the manner prescribed by chapter 75.

History.—s. 4, ch. 79-101.






Part VI - PRIVATE ACTIVITY BONDS (ss. 159.801-159.816)

159.801 - Short title.

159.801 Short title.—This part may be cited as the “Florida Private Activity Bond Allocation Act.”

History.—s. 1, ch. 85-282.



159.802 - Purpose.

159.802 Purpose.—The purpose of this part is to allocate the state volume limitation imposed on private activity bonds under s. 146 of the Code. No private activity bond subject to the limitation in s. 146 of the Code shall be issued in this state unless a written confirmation therefor is issued pursuant to this part.

History.—s. 1, ch. 85-282; s. 1, ch. 87-222.



159.803 - Definitions.

159.803 Definitions.—As used in this part, the term:

(1) “County” means the geographic boundaries of each county as established by law.

(2) “Private activity bond” or “bond” means any bond which requires an allocation pursuant to s. 146 of the Code.

(3) “Director” means the director of the Division of Bond Finance of the State Board of Administration or his or her designee.

(4) “Agency” means the State of Florida, any unit of local government, industrial development authority, or other entity in this state authorized to issue private activity bonds.

(5) “Priority project” means a solid waste disposal facility or a sewage facility, as such terms are defined in s. 142 of the Code, or a water facility, as defined in s. 142 of the Code, which is operated by a member-owned, not-for-profit utility, or any project which is to be located in an area which is an enterprise zone designated pursuant to s. 290.0065.

(6) “Division” means the Division of Bond Finance of the State Board of Administration.

(7) “Issued” or “issuance” has the same meaning as in the Code.

(8) “Code” means the Internal Revenue Code of 1986, as amended, and the regulations and rulings issued thereunder.

(9) “Housing bonds” means bonds issued pursuant to s. 142(d) of the Code to finance qualified residential units or mortgage revenue bonds issued pursuant to s. 143 of the Code which require an allocation under s. 146 of the Code.

(10) “Manufacturing facility” means a facility described in s. 144(a)(12)(C) of the Code.

(11) “Florida First Business project” means any project which is certified by the Department of Economic Opportunity as eligible to receive an allocation from the Florida First Business allocation pool established pursuant to s. 159.8083. The Department of Economic Opportunity may certify those projects meeting the criteria set forth in s. 288.106(4)(b) or any project providing a substantial economic benefit to this state.

(12) “Mortgage credit certificate” means those certificates issued pursuant to s. 25 of the Code.

History.—s. 1, ch. 85-282; s. 8, ch. 86-181; s. 2, ch. 87-222; s. 1, ch. 92-127; s. 147, ch. 92-279; s. 55, ch. 92-326; s. 60, ch. 94-136; s. 1436, ch. 95-147; s. 6, ch. 95-416; s. 2, ch. 96-210; s. 7, ch. 96-320; s. 39, ch. 2000-210; s. 7, ch. 2004-381; s. 2, ch. 2010-136; s. 52, ch. 2011-142.



159.804 - Allocation of state volume limitation.

159.804 Allocation of state volume limitation.—The division shall annually determine the amount of private activity bonds permitted to be issued in this state under the Code and shall make such information available upon request to any person or agency. The total amount of private activity bonds authorized to be issued in this state pursuant to the Code shall be initially allocated as follows on January 1 of each year:

(1)(a) On January 1, 1993, the first $75 million of the state volume limitation shall be allocated to the manufacturing facility pool established pursuant to s. 159.8081. This allocation shall be increased in subsequent years in increments of $7.5 million as follows: On January 1 of each year, if at least 75 percent of the preceding year’s allocation under this subsection was used to issue bonds by November 15 of that year, the allocation to the pool for the current year must equal the sum of the amount that was allocated to the pool in the preceding year plus an additional $7.5 million. If, however, 75 percent of the preceding year’s allocation was not used to issue bonds by November 15, the allocation to the pool for the current year must be the same amount as that allocated to the pool in the preceding year.

(b) If on January 1 of any year, under federal law, bonds for manufacturing facilities no longer require or are eligible for an allocation pursuant to s. 146 of the Code, the allocation of the state volume limitation in the manufacturing facility pool shall be divided among the remaining pools in the following manner: 50 percent to be shared by the 17 regions for use in the manner prescribed in subsection (2); 25 percent for use by the Florida Housing Finance Corporation in the manner prescribed in subsection (3); 5 percent for use in the state allocation pool in the manner prescribed in subsection (4); and 20 percent for use in the Florida First Business allocation pool in the manner prescribed in subsection (5).

(c) If the state volume limitation imposed on private activity bonds under s. 146 of the Code is decreased, the amount allocated to the manufacturing facility pool shall be decreased in proportion to the percentage the state volume limitation is decreased.

(2)(a) Fifty percent of the state volume limitation remaining after the allocation made pursuant to subsection (1) shall be allocated among the regions established in paragraph (b) for use by all agencies whose boundaries are coterminous with or contained within each region. The volume limitation for each regional allocation pool must be an amount that bears the same ratio to 50 percent of the state volume limitation remaining after the allocation made pursuant to subsection (1) for such calendar year as the population of the region bears to the population of the entire state.

(b) The following regions are established for the purposes of this allocation:

1. Region 1 consisting of Bay, Escambia, Holmes, Okaloosa, Santa Rosa, Walton, and Washington Counties.

2. Region 2 consisting of Calhoun, Franklin, Gadsden, Gulf, Jackson, Jefferson, Leon, Liberty, and Wakulla Counties.

3. Region 3 consisting of Alachua, Bradford, Columbia, Dixie, Gilchrist, Hamilton, Lafayette, Madison, Suwannee, Taylor, and Union Counties.

4. Region 4 consisting of Baker, Clay, Flagler, Nassau, Putnam, and St. Johns Counties.

5. Region 5 consisting of Citrus, Hernando, Levy, Marion, Pasco, and Sumter Counties.

6. Region 6 consisting of Lake, Osceola, and Seminole Counties.

7. Region 7 consisting of DeSoto, Hardee, Highlands, Manatee, Okeechobee, and Polk Counties.

8. Region 8 consisting of Charlotte, Collier, Glades, Hendry, Lee, Monroe, and Sarasota Counties.

9. Region 9 consisting of Indian River, Martin, and St. Lucie Counties.

10. Region 10 consisting of Broward County.

11. Region 11 consisting of Miami-Dade County.

12. Region 12 consisting of Duval County.

13. Region 13 consisting of Hillsborough County.

14. Region 14 consisting of Orange County.

15. Region 15 consisting of Palm Beach County.

16. Region 16 consisting of Pinellas County.

17. Region 17 consisting of Brevard and Volusia Counties.

(3)(a) Twenty-five percent of the state volume limitation remaining after the allocation made pursuant to subsection (1) shall be allocated to the Florida Housing Finance Corporation for use in connection with the issuance of housing bonds of that corporation or its assigns.

(b) The Florida Housing Finance Corporation need not apply to the division for an allocation of its volume limitation granted under paragraph (a) for bonds it issues prior to July 1 of any year and is not subject to the fee required under s. 159.811. However, for bonds it intends to issue between July 1 and September 29 of any year, utilizing the allocation granted under paragraph (a), the Florida Housing Finance Corporation must submit a notice of intent to issue to the division not later than June 30 of such year, and a written confirmation of allocation shall be granted if a sufficient amount of that allocation is available.

(c) The Florida Housing Finance Corporation, in its discretion, may, prior to July 1 of each year, assign any portion of the Florida Housing Finance Corporation allocation to any agency for the issuance of housing bonds, taking into consideration the ability of the agency to timely issue such bonds, the need and public purpose to be served by the issue, and the ability of the agency to comply with the requirements of federal and state law. Such assignment is not effective until receipt by the division of notification of the assignment. A separate allocation from the division is not needed for bonds issued prior to July 1 utilizing such an assignment. An agency that intends to utilize such an assignment to issue housing bonds between July 1 and September 29 of any year must submit a notice of intent to issue to the division for the amount of such assignment not later than June 30, and a written confirmation of allocation shall be granted if a sufficient amount of the allocation under paragraph (a) is available. Any amounts representing assignments of which the division had been notified by the Florida Housing Finance Corporation but for which an issuance report or notice of intent to issue pursuant to this subsection has not been received by the division by June 30 of any year shall be reallocated to the state allocation pool on July 1 of that year.

(4) Five percent of the state volume limitation remaining after the allocation made pursuant to subsection (1) shall be allocated to the state allocation pool, for use as provided in s. 159.807.

(5) Twenty percent of the state volume limitation remaining after the allocation made pursuant to subsection (1) shall be allocated to the Florida First Business allocation pool, to be used as provided in s. 159.8083.

History.—s. 1, ch. 85-282; s. 9, ch. 86-181; s. 3, ch. 87-222; s. 2, ch. 92-127; s. 7, ch. 95-416; s. 1, ch. 97-20; s. 1, ch. 99-173; s. 22, ch. 2000-151; s. 25, ch. 2008-4.



159.805 - Procedures for obtaining allocations; requirements; limitations on allocations; issuance reports.

159.805 Procedures for obtaining allocations; requirements; limitations on allocations; issuance reports.—

(1) Except for bonds issued prior to July 1 of each year utilizing an allocation pursuant to s. 159.804(3), prior to the issuance of any private activity bond by or on behalf of any agency, a notice of intent to issue such bonds must be filed in writing by or on behalf of such agency with the division to obtain a written confirmation of an allocation for such issue. The notice of intent to issue shall not be filed until elected official or voter approval, if any, required pursuant to s. 147(f) of the Code has been obtained. A notice of intent to issue shall be filed only by either the agency proposing to issue private activity bonds or any agency required to give elected official or voter approval for such bonds pursuant to s. 147(f) of the Code. Each such notice of intent to issue a private activity bond filed with the division must include a certification that approval, if needed, has been obtained, a statement of the amount of private activity bonds proposed to be issued, the fee required by s. 159.811, an opinion or statement of counsel that the project to be financed may be financed with private activity bonds and that allocation is required to issue such bonds, and such additional information as the division considers appropriate. At 12 noon Tallahassee time each business day, the division shall compute the aggregate amount of private activity bonds in each pool for which notices of intent to issue have been received since noon on the previous business day. Except for priority projects, written confirmations of allocations shall be issued by the director for private activity bonds, subject to the availability of a sufficient amount of state volume limitation of private activity bonds permitted to be issued in this state. Each confirmation must state the amount of the allocation made for such bonds. The amount of each such confirmation must, if sufficient allocation is available in the appropriate pool, be the amount of the allocation requested in the notice of intent to issue. A written confirmation for a private activity bond may be issued based on one or more of the initial allocations provided by s. 159.804. The director shall maintain continuous and cumulative records of the amounts of private activity bonds for which written confirmations of an allocation have been issued.

(2) Any written confirmation issued by the director pursuant to subsection (1) ceases to be effective unless the bonds to which that confirmation applies have been issued by the agency and written notice of such issuance has been provided to the director within 155 calendar days after the date the confirmation was issued or December 29, whichever occurs first.

(3) Upon the expiration of the confirmation or at any time the agency decides the allocation is no longer necessary, but, in any event, not later than the 160th calendar day after the date the confirmation was issued, the agency shall notify the division, by overnight common carrier delivery service, of its failure to issue any bonds pursuant to the written confirmation. Such notice of failure to issue shall be filed with the division and the allocation provided in the expired confirmation shall be made available for reallocation pursuant to this part. Upon determining that it will not be using allocation for mortgage credit certificates, the issuer will notify the division in writing within 5 business days that such allocation for mortgage credit certificates, referencing the dollar amount, will not be used, thereby allowing the division to reallocate such amounts.

(4) The time limits established by this section are tolled during the pendency of a validation proceeding pursuant to chapter 75, if written notice of the pendency of such proceedings is provided to the director prior to the expiration of the time limit set forth in the written confirmation issued by the director for such bonds. The time limits established by this section do not apply to any written confirmation for a priority project or for any project in an amount of $50 million or more. If a written confirmation expires, the agency may file a new notice of intent to issue with the division. The new notice of intent to issue shall be considered pursuant to subsection (1), and the allocation provided in the expired confirmation shall be made available for reallocation pursuant to this part.

(5)(a) When bonds with a written confirmation of an allocation are issued, the agency issuing such bonds, or its designee, shall provide the division with same-day telephonic notice of such issuance, the principal amount of bonds issued, and the availability of any excess unissued allocation. On the day of issuance of the bonds, the agency, or its designee, shall send a written issuance report to the division to arrive no later than the following business day containing the information described in paragraph (b). At issuance, any excess allocation unissued, except in the case of a project that received an allocation of $50 million or more, immediately reverts to the pool from which the allocation was made, except that, after June 30 of such year, it reverts to the state allocation pool and shall be made available for reallocation. Except for allocations for which an election has been made to issue mortgage credit certificates, any allocation made under this part is contingent upon the filing of the issuance report with the division no later than the following business day.

(b) The issuance report shall be made on a form adopted by the division and must provide such information as the division considers necessary, but must provide at least the name and amount of bonds issued; the date of issuance; the name of the agency issuing such bonds; the purpose for which the bonds were issued, and, for bonds for manufacturing facilities, the product manufactured; the rating on the bonds, if one was obtained; the name, address, phone number, and contact person for any project sponsor or private borrower of bond proceeds; the address of any project and, in addition, the number of residential units if the bonds are for multifamily housing; the name and address of bond counsel, bond underwriter, if any, bond purchaser, if not an underwriter, or placement agency, if any; and, except with respect to housing bonds issued by the Florida Housing Finance Corporation pursuant to s. 159.81, the amount of bond proceeds disbursed at the time of issuance.

(6) If the division determines that the aggregate amount of private activity bonds for which notices of intent to issue have been received since noon of the previous business day exceeds the volume limitation in the appropriate pool then available to the division for written confirmations of an allocation, the division shall assign a consecutive number to each such notice, shall draw such numbers randomly to establish the priority of each notice, and shall issue written confirmation of allocations in the order of priority until the available volume limitation is exhausted. Any notices of intent to issue for which insufficient volume limitation is available shall, to the extent of the volume limitation which is unused prior to December 30 of that year, receive priority from the next available volume limitation for that year and prior to additional notices received by the division after that day’s random selection.

(7) A written confirmation of an allocation assures an allocation only of such amount of private activity bonds as set forth in the confirmation, but does not preclude issuance of an amount of private activity bonds in an amount in excess of that amount. To issue an amount of private activity bonds in excess of the amount set forth in the written confirmation, a supplementary notice of intent to issue must be filed with the division prior to such issuance and shall be considered pursuant to subsection (1). A supplementary notice of intent to issue may not be for any amount that exceeds 10 percent of the amount of the prior written confirmation. A supplementary notice of intent to issue must specify the prior written confirmation to which it applies. The amount of a supplementary written confirmation may be added to a prior written confirmation for the same project to provide an allocation for the issuance of a private activity bond for that project.

(8) A written confirmation for a private activity bond is effective as to such bonds issued in lesser amounts provided the aggregate amount issued pursuant to the allocation is not less than 90 percent of the amount set forth in the original confirmation and any supplemental confirmation after subtracting the amount of any allocation which the issuer has elected to convert for the issuance of mortgage credit certificates.

History.—s. 1, ch. 85-282; s. 10, ch. 86-181; s. 4, ch. 87-222; s. 3, ch. 92-127; s. 5, ch. 92-173; s. 8, ch. 95-416; s. 3, ch. 96-210; s. 23, ch. 2000-151; s. 3, ch. 2000-353.



159.806 - Regional allocation pools.

159.806 Regional allocation pools.—

(1) Each region listed in s. 159.804(2) has an allocation pool for issuing written confirmations of allocation for private activity bonds. In issuing such written confirmations, the division must first use the allocation pool for the region in which the agency issuing such bonds or on whose behalf such bonds are being issued is located, except prior to June 1, when the state allocation pool or the Florida First Business allocation pool must be used to finance priority projects until such allocation is exhausted. Unless otherwise agreed to by the affected agencies, when such bonds are to be issued by an agency whose boundaries include more than one region, the division must first issue an allocation from the allocation pool for the region in which the project is to be located.

(2) Except as provided in subsection (1), no portion of a regional allocation pool may be used by an agency in another region.

History.—s. 1, ch. 85-282; s. 5, ch. 87-222; s. 4, ch. 92-127; s. 4, ch. 2000-353.



159.807 - State allocation pool.

159.807 State allocation pool.—

(1) The state allocation pool shall, at all times, first be available to provide allocations for those portions of a bond requiring an allocation under s. 146(m) of the Code.

(2) Except as provided in subsection (1), prior to June 1 of each year, the state allocation pool shall be available solely to provide written confirmations for private activity bonds to finance priority projects except manufacturing facilities. To obtain a written allocation for private activity bonds to finance a priority project from the state allocation pool prior to June 1 of each year, the notice of intent to issue must be filed with the division no later than May 1. If the total amount requested in notices of intent to issue for priority projects does not exceed the total amount of the state allocation pool, the director shall issue written confirmation for each notice of intent to issue by May 15. If the total amount requested in notices of intent to issue private activity bonds for priority projects exceeds the total amount of the state allocation pool, the director shall forward all timely notices of intent to issue received by the division for those projects to the Governor who shall render a decision by June 1 as to which notices of intent to issue are to receive written confirmations. If additional portions of the state volume limitation of private activity bonds permitted to be issued in the state are subsequently placed into the state allocation pool, the remainder of the timely notices of intent to issue for priority projects shall be provided written confirmations in the order established by the Governor prior to any other notices of intent to issue filed with the division.

(3) After November 16 of each year, all written confirmations for issues of private activity bonds by agencies in a region or for manufacturing facility projects must be issued based on available portions of the state allocation pool.

(4)(a) The state allocation pool shall also be used to provide written confirmations for private activity bonds that are to be issued by state agencies, which bonds, notwithstanding any other provisions of this part, shall receive priority in the use of the pool available at the time the notice of intent to issue such bonds is filed with the division.

(b) Notwithstanding the provisions of paragraph (a), on or before November 15 of each year, the Florida Housing Finance Corporation’s access to the state allocation pool is limited to the amount of the corporation’s initial allocation under s. 159.804. Thereafter, the corporation may not receive more than 80 percent of the amount in the state allocation pool on November 16 of each year, and may not receive more than 80 percent of any additional amounts that become available during each year. The limitations of this paragraph do not apply to the distribution of the unused allocation of the state volume limitation to the Florida Housing Finance Corporation under s. 159.81(2)(b), (c), and (d).

History.—s. 1, ch. 85-282; s. 6, ch. 87-222; s. 5, ch. 92-127; s. 1, ch. 92-301; s. 9, ch. 95-416; s. 24, ch. 2000-151; s. 5, ch. 2000-353; s. 15, ch. 2009-96; s. 1, ch. 2011-15.



159.8075 - Qualified mortgage credit certificates.

159.8075 Qualified mortgage credit certificates.—

(1) On or before December 29 of each year, a housing finance authority may elect, in writing to the division, to convert all or a portion of its private activity bond allocation obtained for qualified mortgage bonds under this part to the issuance of mortgage credit certificates. The election is irrevocable. A housing finance authority shall provide written notice of any election made under this section to the governing body of the county for which the housing finance authority was created.

(a) Except as provided in paragraphs (b) and (c), with respect to allocation granted prior to July 1, a housing finance authority located in region 1, 2, 3, 4, 5, 6, 7, 8, 9, or 17 may make the election only in an amount not greater than the amount that bears the same ratio to its region’s initial allocation as the population of its county bears to the population of its region, based on population figures provided by the division.

(b) If, at any time commencing on the 5th business day before July 1 and ending on the last business day before July 1, no notices of intent to issue private activity bonds have been filed with the division for other issuers in its region which remain unfilled:

1. A housing finance authority that seeks to make an election to issue mortgage credit certificates, whether or not it has previously made such an election, may disregard the limitation set forth in paragraph (a) with respect to allocations it has already received;

2. A housing finance authority that has not yet applied for and received all of its region’s allocation may apply for and receive, to the extent available, additional allocation from its regional pool, in an amount greater than 10 percent of its initial allocation, for the purpose of issuing qualified mortgage bonds, notwithstanding s. 159.805(7), so long as it simultaneously elects to convert that portion of such additional allocation to the issuance of mortgage credit certificates as will cause the unconverted portion, if any, to be equal to no more than 10 percent of the amount of its initial allocation remaining unconverted immediately before the receipt by the division of its additional application.

(c) If, at any time commencing on the 5th business day before July 1 and ending on the last business day before July 1, one or more notices of intent to issue private activity bonds are pending for other issuers in its region, a housing finance authority may, if it has enough unconverted qualified mortgage bond allocation, relinquish that amount of such allocation to the division in order to fully satisfy such pending notices, and may subsequently proceed, pursuant to subparagraph (b)1., to elect to convert any remaining unconverted allocation.

(2) All mortgage credit certificates must be issued under a certification program that is designed to ensure that the requirements of s. 25 of the Code, specifically s. 25(f)(4), are complied with and that meets all requirements adopted by the United States Secretary of Treasury as set out in applicable regulations. Any potential issuer of mortgage credit certificates must certify in writing to the division that the mortgage credit certification program is certified under s. 25 of the Code, and specifically s. 25(f)(4). The director of the division is the state official designated to make the certification required by Temporary Regulation 1.25-4T (d) under the Code.

(3) For that portion of the allocation that the issuer has elected to use for mortgage credit certificates, the issuer need not comply with s. 159.805(2).

(4) Each qualified issuer of mortgage credit certificates shall, for each year in which it issues mortgage credit certificates, or for each year in which it had the ability to issue mortgage credit certificates under the Code and this part, file with the division annual activity reports by December 29 stating the face amount of mortgage credit certificates issued during the then-current calendar year and such other information as the division reasonably requests.

(5) The election referenced in subsection (1), the certification referenced in subsection (2), and the annual activity report referenced in subsection (4) may be submitted to the division by hand delivery, regular mail, overnight delivery service, or electronic transmission.

History.—s. 4, ch. 96-210; s. 2, ch. 99-173.



159.8081 - Manufacturing facility bond pool.

159.8081 Manufacturing facility bond pool.—

(1) There is established the manufacturing facility bond pool. The manufacturing facility bond pool shall be available solely to provide written confirmations for private activity bonds to finance manufacturing facility projects. Allocations from this pool shall be awarded statewide, except as provided in this section, pursuant to the procedures specified in s. 159.805, except that the provisions of s. 159.805(2) and (3) do not apply. In issuing written confirmations of allocations for manufacturing facility projects, the division shall use the manufacturing facility bond pool. If allocation is not available from the manufacturing facility bond pool, the division shall issue written confirmations of allocations for manufacturing facility projects pursuant to s. 159.806 or s. 159.807, in that order. For the purpose of determining priority within a regional allocation pool or the state allocation pool, notices of intent to issue bonds for manufacturing facility projects to be issued from a regional allocation pool or the state allocation pool shall be considered to have been received by the division at the time it is determined by the division that the manufacturing facility bond pool is unavailable to issue confirmation for such manufacturing facility project.

(2)(a) The first 75 percent of this pool shall be available on a first come, first served basis, except that 15 percent of the state volume limitation allocated to this pool shall be available as provided in paragraph (b). Before issuing any written confirmations for the remaining 25 percent of this pool, the executive director shall forward all notices of intent to issue which are received by the division for manufacturing facility projects to the Department of Economic Opportunity. The Department of Economic Opportunity shall decide, after receipt of the notices of intent to issue, which notices will receive written confirmations. Such decision shall be communicated in writing by the Department of Economic Opportunity to the executive director within 10 days of receipt of such notices of intent to issue.

(b) For the first 6 months of each year, 15 percent of such pool shall be available only for manufacturing facility projects located within a county that has a population of less than 75,000 residents, or within any county that has a population of less than 125,000 residents and is contiguous with a county that has a population of less than 75,000 residents, as determined by the most current decennial census, residing in incorporated and unincorporated areas of the county. Any portion of such allocation for which a written confirmation has not been issued by the director or for which an issuance report for bonds using such an allocation has not been received by the division before the end of the first 6 months of each year must be allocated pursuant to paragraph (a).

(3) Any written confirmation issued by the director pursuant to this section has no effect unless the bonds to which such confirmation applies have been issued by the agency and written notice of such issuance has been provided to the director within 90 calendar days after the date the confirmation was issued or November 15, whichever occurs earlier.

History.—s. 7, ch. 92-127; s. 2, ch. 92-301; s. 10, ch. 95-416; s. 8, ch. 96-320; s. 2, ch. 97-20; s. 26, ch. 97-95; s. 53, ch. 2011-142; s. 42, ch. 2012-116.



159.8083 - Florida First Business allocation pool.

159.8083 Florida First Business allocation pool.—The Florida First Business allocation pool is hereby established. The Florida First Business allocation pool shall be available solely to provide written confirmation for private activity bonds to finance Florida First Business projects certified by the Department of Economic Opportunity as eligible to receive a written confirmation. Allocations from such pool shall be awarded statewide pursuant to procedures specified in s. 159.805, except that the provisions of s. 159.805(2), (3), and (6) do not apply. Florida First Business projects that are eligible for a carryforward do not lose their allocation pursuant to s. 159.809(3) on October 1, or pursuant to s. 159.809(4) on November 16, if they have applied for and have been granted a carryforward by the division pursuant to s. 159.81(1). In issuing written confirmations of allocations for Florida First Business projects, the division shall use the Florida First Business allocation pool. If allocation is not available from the Florida First Business allocation pool, the division shall issue written confirmations of allocations for Florida First Business projects pursuant to s. 159.806 or s. 159.807, in such order. For the purpose of determining priority within a regional allocation pool or the state allocation pool, notices of intent to issue bonds for Florida First Business projects to be issued from a regional allocation pool or the state allocation pool shall be considered to have been received by the division at the time it is determined by the division that the Florida First Business allocation pool is unavailable to issue confirmation for such Florida First Business project. If the total amount requested in notices of intent to issue private activity bonds for Florida First Business projects exceeds the total amount of the Florida First Business allocation pool, the director shall forward all timely notices of intent to issue, which are received by the division for such projects, to the Department of Economic Opportunity, which shall render a decision as to which notices of intent to issue are to receive written confirmations.

History.—s. 11, ch. 95-416; s. 9, ch. 96-320; s. 8, ch. 2000-353; s. 54, ch. 2011-142; s. 43, ch. 2012-116.



159.809 - Recapture of unused amounts.

159.809 Recapture of unused amounts.—

(1) On June 1 of each year, any portion of each allocation made pursuant to s. 159.804(4) for which the division has not issued a written confirmation shall be added to the Florida First Business allocation pool.

(2) On July 1 of each year, any portion of each allocation made pursuant to s. 159.804(2) for which the division has not issued a written confirmation shall be added to the Florida First Business allocation pool. On July 1 of each year, any portion of each allocation made pursuant to s. 159.804(3) for which the division has not issued a written confirmation or has not received an issuance report shall be added to the Florida First Business allocation pool. On and after July 2 of each year, any portion of such allocations for which a written confirmation has been issued and which confirmation expires or is relinquished by the agency receiving the allocation, shall be added to the state allocation pool.

(3) On October 1 of each year, any portion of the allocation made to the Florida First Business allocation pool pursuant to s. 159.804(5), subsection (1), or subsection (2), which is eligible for carryforward pursuant to s. 146(f) of the Code but which has not been certified for carryforward by the Department of Economic Opportunity, shall be returned to the Florida First Business allocation pool.

(4) On November 16 of each year, any portion of the allocation, made pursuant to s. 159.804(1), s. 159.804(5), or subsection (1), subsection (2), or subsection (3), other than as provided in s. 159.8083, for which an issuance report for bonds utilizing such an allocation has not been received by the division prior to that date shall be added to the state allocation pool.

History.—s. 1, ch. 85-282; s. 7, ch. 87-222; s. 8, ch. 92-127; s. 12, ch. 95-416; s. 6, ch. 96-210; s. 6, ch. 2000-353; s. 55, ch. 2011-142.



159.81 - Unused allocations; carryforwards.

159.81 Unused allocations; carryforwards.—

(1) The division shall, when requested, provide carryforwards pursuant to s. 146(f) of the Code for written confirmations for priority projects which qualify for a carryforward pursuant to s. 146(f) of the Code, if such request is accompanied by an opinion of bond counsel to that effect. In addition, in the case of Florida First Business projects, the division shall, when requested, grant requests for carryforward only after receipt of a certification from the Department of Economic Opportunity that the project has been approved by the department to receive carryforward.

(2) On December 30 of any year, any amount of the state volume limitation not used prior to December 30 to issue bonds as evidenced by receipt by the division of the issuance report, except for that amount of the state volume limitation utilized pursuant to subsection (1) above, shall be applied in the following order of priority:

(a) If bonds to finance a project for which a notice of intent to issue was filed prior to December 30 are entitled under federal law to a carryforward of state volume limitation past the end of the calendar year, and the request for a carryforward is accompanied by an opinion of bond counsel to that effect, then:

1. If such bonds have a valid allocation on December 30, such allocation shall not lapse and will be carried forward for issuance of bonds as permitted by applicable federal law; or

2. If no written confirmation was issued for the bonds prior to December 30, then notices of intent to issue meeting the requirements of this section and s. 159.805(1) shall be granted carryforward allocations in the order provided for in s. 159.805 until the total amount of unused state volume limitation is exhausted. Notices of intent to issue in excess of remaining state volume limitation shall not receive any priority in the following calendar year.

(b) Thereafter, the Florida Housing Finance Corporation shall use any remaining state volume limitation to issue bonds or carryforward allocation for the issuance of housing bonds.

(c) Then, any remaining state volume limitation not used as provided in paragraph (b) above shall be carried forward to the next calendar year to the extent permitted by the Code.

(d) Then, any amounts not allocated or carried forward shall be reserved for use by the Florida Housing Finance Corporation for mortgage credit certificates, as defined in s. 25 of the Code, to be used in subsequent years as provided by the Code.

(3) If, during the year, the division receives an annual activity report regarding the issuance or nonissuance of mortgage credit certificates under s. 159.8075(4), or if the election to issue mortgage credit certificates is received by the division on December 29, the private activity bond allocation for any unissued mortgage credit certificates allocated to such issuer must be given an automatic carryforward by the division.

History.—s. 1, ch. 85-282; s. 8, ch. 87-222; s. 5, ch. 96-210; s. 25, ch. 2000-151; s. 7, ch. 2000-353; s. 4, ch. 2012-96.



159.8105 - Allocation of bonds for water and wastewater infrastructure projects.

159.8105 Allocation of bonds for water and wastewater infrastructure projects.—The division shall review the allocation of private activity bonds to determine the availability of additional allocation and reallocation of bonds for water and wastewater infrastructure projects.

History.—s. 1, ch. 2016-226.



159.811 - Fees; trust fund.

159.811 Fees; trust fund.—

(1) There shall be imposed a nonrefundable fee on each notice of intent to issue a private activity bond filed with the division pursuant to s. 159.805(1). No notice of intent to issue a private activity bond shall be accepted by the division unless and until the fee has been paid. The division shall establish a fee which shall be an amount sufficient to cover all expenses of maintaining the allocation system in this part. In calculating the fee, any unexpended trust fund balance remaining unexpended prior to setting the fee shall be deducted from the amount appropriated. The amount of the fee shall not exceed $500 and may be adjusted no more than once every 6 months.

(2) This section shall take effect July 1, 1985, and shall apply to any notice of intent to issue received by the division on or after said date.

History.—s. 1, ch. 85-282; s. 1, ch. 93-162; s. 15, ch. 94-265; s. 1, ch. 97-94.



159.812 - Grandfather clause.

159.812 Grandfather clause.—

(1) Any written confirmation or carryforward issued by the division pursuant to Executive Orders 84-181, 84-244, or 85-20 concerning the total yearly allocation of private activity bonds for 1984 and 1985, or any successors to such orders issued prior to or after the effective date of this part, shall not be affected in any way by this part.

(2) Any written confirmation or carryforward issued by the division pursuant to Executive Orders 86-176, 86-211, 86-235, or 86-242 concerning the total yearly allocation of private activity bonds for 1986 and 1987, or any successors to such orders issued prior to or after the January 1, 1988, amendments contained in chapter 87-222, Laws of Florida, to this part, shall not be affected in any way by said amendments to this part.

History.—s. 1, ch. 85-282; s. 9, ch. 87-222.



159.813 - Future federal amendments.

159.813 Future federal amendments.—In the event that the Code is amended or replaced, or amendments or successor provisions to the Code are proposed which are or would be inconsistent with this part or which would have the effect of impeding the purposes of this part or the purposes for which bonds are authorized to be issued under the laws of this state, the Governor may issue an executive order that shall revise the allocation system provided in this part to be consistent with the Code as amended or as proposed to be amended or replaced. The authority granted to the Governor under this section may be exercised for allocation of any volume limitation imposed by any enacted or proposed federal law or regulation upon bonds authorized to be issued in this state. If such executive order is issued, the division shall notify the President of the Senate and Minority Leader of the Senate and the Speaker of the House of Representatives and Minority Leader of the House of Representatives in writing of such an order and the reasons such order was issued, within 10 days of the issuance of the order. Any such order shall remain effective until this part is amended to be consistent with federal law or the regulations issued thereunder. If any such order is issued based upon proposed amendments or successor provisions to the Code, the allocation system provided in this part and the system provided under any such order shall be administered concurrent with one another, to the extent feasible, as long as may be required due to the pendency of any proposed amendments or successor provisions to the Code.

History.—s. 1, ch. 85-282; s. 11, ch. 86-181; s. 10, ch. 87-222.



159.814 - Form of applications for allocations; requirements.

159.814 Form of applications for allocations; requirements.—All notices of intent to issue for an allocation and applications for a carryforward shall be made in such form as may be prescribed by the division. No notices of intent to issue for allocations of the private activity bond volume limitation for any calendar year shall be accepted prior to January 1 of that calendar year. All notices of intent to issue or application for a carryforward shall be mailed by certified mail return receipt requested or by overnight common carrier delivery service. No notice of intent to issue or application for carryforward shall be accepted by hand delivery from the issuing authority, attorneys, or other parties. All notices of intent to issue or applications for a carryforward shall be received in a standard business size envelope devoid of markings, colors, or other attention gathering devices except for the return address.

History.—s. 1, ch. 85-282.



159.815 - Rules.

159.815 Rules.—The division shall prescribe any rules necessary to ensure the orderly implementation and administration of this act.

History.—s. 1, ch. 85-282.



159.816 - Certificate as to state volume limitation.

159.816 Certificate as to state volume limitation.—The director shall sign the certificate required pursuant to s. 149(e)(2)(F) of the Code.

History.—s. 11, ch. 87-222.






Part VII - TAXABLE BONDS (ss. 159.821-159.8291)

159.821 - Short title.

159.821 Short title.—This act shall be known and may be cited as the “Taxable Bond Act of 1987.”

History.—s. 1, ch. 87-237.



159.822 - Legislative findings; purpose.

159.822 Legislative findings; purpose.—

(1) The ability of governmental units to issue bonds is essential to their ability to finance public improvements and other projects and programs that serve important public purposes and benefit the social and economic well-being of the people of the state.

(2) The exemption of interest on such bonds from federal income taxation has been a major feature of bonds issued by governmental units, by reducing interest costs to governmental units and enhancing the marketability of the bonds.

(3) The Internal Revenue Code of 1986, as amended, substantially curtails the purposes for, and conditions under which, bonds may be issued with interest exempt from federal income taxation, with the result that in order to provide financing for those purposes or under those conditions governmental units must in some instances, and in other instances may find it in their best interest to, issue bonds which bear interest not exempt from federal income taxation.

(4) Under the constitution and laws of the state, governmental units have the power to issue bonds that bear interest subject to federal income taxation, but currently lack procedures and other guidelines by which they may structure such financings for the applicable market or otherwise achieve the lowest effective borrowing cost or terms most suitable to the governmental unit, the project, or the financing program.

(5) The purpose to be achieved by taxable bonds in compliance with the provisions of this act are predominantly designed to serve the public purposes stated in this section, to supplement and complement the purposes established in other statutes authorizing the issuance to bonds, and such purposes under the State Constitution of providing for the health, safety, and welfare of the people.

History.—s. 1, ch. 87-237.



159.823 - Definitions.

159.823 Definitions.—As used in this act, the following words and terms shall have the following meanings, unless some other meaning is plainly intended:

(1) “Act” means the “Taxable Bond Act of 1987.”

(2) “Bonds” means any bonds, debentures, notes, warrants, bond anticipation notes, tax anticipation notes, commercial paper, or other evidence of indebtedness or lease, installment purchase contracts, or other agreements or certificates of participation therein issued by or on behalf of a governmental unit.

(3) “Foreign currency” means currency, Eurodollars, or money other than the legal tender of the United States.

(4) “Governing body” means the governing body or board of the governmental unit.

(5) “Governmental unit” means the state, any department, board, commission, or other agency of the state, or any county, municipality, special district, or other political subdivision of the state, heretofore or hereafter created, or any board, commission, authority, or other public agency or instrumentality which is now or hereafter authorized by law to issue bonds. Nothing herein shall be deemed to give any department, board, commission, or other agency of the state any additional authority to issue bonds or take any action independently and without acting by or through the Division of Bond Finance if the participation of the Division of Bond Finance is otherwise required by the statutes under authority of which the bonds are issued.

(6) “State” means the State of Florida.

(7) “State Board of Administration” means the State Board of Administration created by and referred to in s. 4, Art. IV, of the State Constitution.

(8) “Taxable bonds” means bonds the interest on which is not, in any manner, exempt from federal income taxation or excludable from gross income for federal income tax purposes.

History.—s. 1, ch. 87-237; s. 18, ch. 2013-15.



159.824 - Conflicts.

159.824 Conflicts.—Any provision of law, whether special or general, which imposes limitations or restrictions on the issuance of taxable bonds or is otherwise in conflict with this act with respect to the issuance of taxable bonds is expressly superseded by this act to the extent of such conflict. This act is supplemental to all other provisions of state law governing the issuance of bonds by any governmental unit and, except as otherwise provided in this act, the provisions of state law governing the issuance of bonds by any governmental unit shall continue to apply to the issuance by such governmental unit of taxable bonds. Nothing herein shall be deemed to broaden or otherwise alter any provisions of state law as they relate to the issuance of bonds the interest on which is, in some manner, exempt from federal income taxation. Furthermore, any bonds subject to the state volume limitation in s. 146 of the Internal Revenue Code of 1986, as amended, shall continue to be so subject notwithstanding the provisions of this act.

History.—s. 1, ch. 87-237.



159.825 - Terms of bonds.

159.825 Terms of bonds.—

(1) The ordinance, resolution, indenture, agreement, or other instrument providing for the issuance of taxable bonds may provide for any of the following:

(a) The bonds shall be in such denominations, in such form, either bearer or registered, and payable at such place or places, either within or without the United States, at such time or times, as, in each case, the governing body shall determine subject to any limitations on the maturity of bonds set forth in the statutes under authority of which the bonds are issued.

(b) The bonds shall be payable in legal tender of the United States, in a foreign currency, in commodities, or in precious metals, as the governing body shall determine.

(c) The governing body may appoint, in connection with the bond issue, a cotrustee located outside of the boundaries of the United States or its territories or possessions so long as it shall also appoint a trustee otherwise meeting the requirements of the statutes under authority of which the bonds are issued. The governing body may appoint, in connection with the bond issue, a paying agent or a copaying agent located outside the boundaries of the United States or its territories or possessions.

(d) Bonds shall bear interest at a rate not to exceed an average net interest cost rate, which shall be computed by adding 500 basis points to the 30-year Treasury Bond yield published in The Bond Buyer immediately preceding the first day of the calendar month in which the bonds are sold. If the interest rate on bonds bearing a floating or variable rate of interest as calculated on the date of the initial sale thereof does not exceed the limitation provided by this paragraph, so long as the basis, method, or formula for computing the floating or variable rate does not change during the life of the bonds, subsequent increases in the interest rate in accordance with said basis, method, or formula shall not cause the interest rate on the bonds to violate the limitation provided by this paragraph. A certificate by the issuer of the bonds as to the computation of the interest rate in compliance with this requirement shall be deemed conclusive evidence of compliance with the provisions of this paragraph. Such maximum rate does not apply to bonds rated by a nationally recognized rating service in any one of the three highest classifications, which rating services and classifications are determined pursuant to rules adopted by the State Board of Administration.

(e) Upon the request of and application by a governmental unit, the State Board of Administration may authorize, for a specific issue or reissue of bonds, a rate of interest in excess of the maximum rate prescribed in paragraph (d). The governmental unit shall provide in its application:

1. Relevant supporting data which shall include, but not be limited to:

a. The official statement or prospectus, if available, or similar information relating to the sale of the bonds;

b. The resolution or ordinance authorizing the issuance of the bonds;

c. Financial data relating to anticipated revenue, debt service, and coverage; and

d. The most recent financial statement of the governmental unit.

2. Information relating to sale of the bonds, including the amount of the discount, if any. In making the determination to exceed the maximum interest rate, the State Board of Administration shall consider, but not be limited to considering, comparable sales of other taxable bonds of other governmental units and evidence that the objectives and intent of the issuing of such bonds will be realized. This subparagraph does not apply to:

a. Bonds which have been sold prior to June 30, 1987, and which are delivered pursuant to said sale on or after June 30, 1987.

b. Bonds issued to finance projects under part II, part III, or part V of this chapter or health facilities under part III of chapter 154.

c. Limit or restrict the rate of interest on bonds or other obligations of municipal utilities or agencies thereof issued or made pursuant to authority provided in part II of chapter 166 and s. 215.431.

(f) In connection with, or incidental to, the sale and issuance of bonds, the governmental unit may enter into any contracts which the governing body determines to be necessary or appropriate to achieve a desirable effective interest rate in connection with the bonds by means of, but not limited to, contracts commonly known as investment contracts, funding agreements, interest rate swap agreements, currency swap agreements, forward payment conversion agreements, futures, or contracts providing for payments based on levels of or changes in interest rates, or contracts to exchange cash flows or a series of payments, or contracts, including, without limitation, options, puts, or calls to hedge payment, rate, spread, or similar exposure. Such contracts or arrangements may also be entered into by governmental units in connection with, or incidental to, entering into any agreement which secures bonds or provides liquidity therefor. Such contracts and arrangements shall be made upon the terms and conditions established by the governing body, after giving due consideration for the credit worthiness of the counterparties, where applicable, including any rating by a nationally recognized rating service or any other criteria as may be appropriate.

(g) In connection with, or incidental to, the sale and issuance of the bonds, or entering into any of the contracts or arrangements referred to in paragraph (f), the governmental unit may enter into such credit enhancement or liquidity agreements, with such payment, interest rate, security, default, remedy, and other terms and conditions as the governing body shall determine.

(h) Notwithstanding any provisions of state law relating to the investment or reinvestment of surplus funds of any governmental unit, proceeds of the bonds and any moneys set aside or pledged to secure payment of the principal of, premium, if any, and interest on the bonds, or any of the contracts entered into pursuant to paragraph (f), may be invested in securities or obligations described in the ordinance or resolution providing for the issuance of the bonds.

(2) The State Board of Administration may adopt rules as it deems necessary to carry out the provisions of this section relating to interest rate waivers for the sale of taxable bonds.

History.—s. 1, ch. 87-237; s. 7, ch. 98-47; s. 2, ch. 98-124; s. 44, ch. 2012-116.



159.826 - Sale of bonds.

159.826 Sale of bonds.—If the governing body shall by resolution or ordinance adopted at a public meeting determine that a negotiated sale of the taxable bonds is in the best interest of the governmental unit, the governmental unit may negotiate for the sale of the taxable bonds. In the resolution or ordinance authorizing the negotiated sale, the governmental unit shall provide specific findings as to the reasons for the negotiated sale. Nothing herein shall be deemed to give any department, board, commission, or other agency of the state any additional authority to negotiate for the sale of the taxable bonds independently and without acting by or through the Division of Bond Finance, if the participation of the Division of Bond Finance in such negotiated sale is otherwise required by the statutes under authority of which the bonds are issued.

History.—s. 1, ch. 87-237.



159.827 - Pledging credit.

159.827 Pledging credit.—

(1) The issuance of taxable bonds by a governmental unit for any purpose permitted under the statutes under authority of which such taxable bonds are issued is declared to constitute a lawful and public purpose. So long as the payment of such taxable bonds is not secured by a pledge of any ad valorem taxing power of the governmental unit issuing such taxable bonds or by any revenues of such governmental unit derived other than from the sale, operation, or leasing of the project financed with such taxable bonds or from the investment or reinvestment of proceeds of such taxable bonds, such taxable bonds shall not constitute on the part of any such governmental unit a lending or using of its taxing power or credit to or for the benefit of any corporation, association, partnership, or person.

(2) When the governing body of the governmental unit issuing the bonds finds and determines that the issuance of the bonds serves a public purpose, the issuance of the bonds shall be deemed to be for a paramount public purpose and the investment of bond proceeds, moneys from which such bonds are payable, and moneys pledged as security therefor in securities and obligations of any corporation, association, partnership, or person shall be deemed to be merely incidental to the paramount public purpose of the borrowing.

History.—s. 1, ch. 87-237.



159.828 - Use of proceeds of bonds.

159.828 Use of proceeds of bonds.—The proceeds of an issue of taxable bonds and the investment earnings thereon shall be used, in the manner, and to the extent specified in the ordinance or resolution providing for the issuance of the bonds, by the governmental unit issuing the bonds for a purpose specified for the issuance of bonds in the statutes under authority of which the bonds are issued. Notwithstanding the preceding sentence, invested or reinvested proceeds of an issue of taxable bonds shall be deemed to have been expended for a purpose specified for the issuance of bonds in the statutes under authority of which the bonds are issued if the earnings thereon and proceeds of liquidation of the investments acquired with such proceeds, to the extent received by the governmental unit and not applied to pay debt service on the bonds, are applied toward such purpose.

History.—s. 1, ch. 87-237.



159.829 - Refunding bonds.

159.829 Refunding bonds.—Notwithstanding any provisions of state law relating to the investment or reinvestment of surplus funds of any governmental unit or any more restrictive provisions of the statutes under authority of which the bonds are issued, the proceeds of taxable bonds issued to refund or advance refund a prior issue or issues of taxable bonds may be invested in securities or obligations described in the ordinance or resolution providing for the issuance of such taxable bonds.

History.—s. 1, ch. 87-237.



159.8291 - Construction of law.

159.8291 Construction of law.—The provisions of this act shall be liberally construed in order to effectively carry out the purposes of this act.

History.—s. 1, ch. 87-237.






Part VIII - QUALIFIED PUBLIC EDUCATIONAL FACILITIES PRIVATE ACTIVITYBONDS (ss. 159.831-159.835)

159.831 - Short title.

159.831 Short title.—This part may be cited as the “Florida Qualified Public Educational Facilities Private Activity Bond Allocation Act.”

History.—s. 49, ch. 2003-391.



159.832 - Purpose.

159.832 Purpose.—The purpose of this part is to allocate the state volume limitation imposed by s. 142(k)(5)(A) of the code on private activity bonds to finance qualified public educational facilities. No private activity bond subject to the limitation in s. 142(k)(5)(A) of the code shall be issued in this state unless a written confirmation therefor is issued pursuant to this part.

History.—s. 49, ch. 2003-391.



159.833 - Definitions.

159.833 Definitions.—As used in this part, the term:

(1) “Board” means the State Board of Education, created pursuant to s. 2, Art. IX of the State Constitution.

(2) “Code” means the Internal Revenue Code of 1986, as amended, and the regulations and rulings issued thereunder.

(3) “Commissioner” means the Commissioner of Education.

(4) “Department” means the Department of Education, created pursuant to s. 20.15.

(5) “Issued” has the same meaning as in the code.

(6) “Private activity bond” means any bond described in s. 141 of the code.

(7) “Qualified Public Educational Facility” means a facility described in s. 142(k)(1) of the code.

History.—s. 49, ch. 2003-391.



159.834 - Allocation of state volume limitation.

159.834 Allocation of state volume limitation.—

(1) By February 1, 2004, the board shall establish a program for allocating the state volume limitation imposed by s. 142(k)(5)(A) of the code on private activity bonds to finance qualified public educational facilities. Such program shall include objective criteria to be considered in determining whether to grant a request for such volume limitation, including, but not limited to, the need for a qualified public educational facility in the area proposed in the application, the number of students to be served by such facility, and the cost-effectiveness of the proposed facility. The program shall be administered by the department.

(2) The department shall annually determine the amount of private activity bonds for qualified public educational facilities permitted to be issued in this state under s. 142(k)(5) of the code and shall make such information available upon request to any person or agency.

(3) The department shall ensure that any volume limitation unused at the end of each calendar year is carried forward pursuant to s. 142(k)(5)(B)(ii) of the code.

(4) The commissioner shall sign any certificate required by the code relating to the allocation of the state volume limitation on private activity bonds to finance qualified public educational facilities.

History.—s. 49, ch. 2003-391.



159.835 - Rules.

159.835 Rules.—The board and the department shall adopt any rules necessary to ensure the orderly implementation and administration of this act.

History.—s. 49, ch. 2003-391.






Part IX - QUALIFIED SCHOOL CONSTRUCTION BONDS (ss. 159.841-159.845)

159.841 - Short title.

159.841 Short title.—This part may be cited as the “Florida Qualified School Construction Bond Allocation Act.”

History.—s. 1, ch. 2009-59.



159.842 - Purpose.

159.842 Purpose.—The purpose of this part is to allocate the state volume limitation imposed by s. 54F(d) of the code on qualified school construction bonds to finance qualified school construction facilities. Any bond issued which uses a portion of the limitation imposed by s. 54F(d)(1) of the code, or uses a portion of the limitation reallocated to the state pursuant to s. 54F(d)(2)(D) of the code, may not be issued in this state unless a written confirmation therefor is issued pursuant to this part.

History.—s. 1, ch. 2009-59.



159.843 - Definitions.

159.843 Definitions.—As used in this part, the term:

(1) “Board” means the State Board of Education, created pursuant to s. 2, Art. IX of the State Constitution.

(2) “Code” means the Internal Revenue Code of 1986, as amended, and the regulations and rulings issued thereunder.

(3) “Commissioner” means the Commissioner of Education.

(4) “Department” means the Department of Education, created pursuant to s. 20.15.

(5) “Issued” has the same meaning as in the code.

(6) “Qualified school construction bond” means a bond described in s. 54F(a) of the code.

(7) “Qualified school construction facility” means a facility permitted to be financed with qualified school construction bonds pursuant to s. 54F(a) of the code.

History.—s. 1, ch. 2009-59.



159.844 - Allocation of state volume limitation.

159.844 Allocation of state volume limitation.—

(1) The board shall establish a program for allocating the state volume limitation imposed by s. 54F(d)(1) of the code, or reallocated to the state pursuant to s. 54F(d)(2)(D) of the code, on qualified school construction bonds to finance qualified school construction facilities. The Department of Education shall administer the program for allocation of the state volume limitation pursuant to an application and issuance reporting process. Such program must include objective criteria to be considered in determining whether to grant a request for the volume limitation, including, but not limited to, the need for a qualified school construction facility in the area proposed in the application, the number of students to be served by such facility, and the cost-effectiveness of the proposed facility.

(2) The department shall annually determine the amount of qualified school construction bonds permitted to be issued in this state under s. 54F(d)(1) of the code and shall make such information available upon request to any person or agency.

(3) The department shall ensure that any volume limitation that is unused at the end of each calendar year is carried forward pursuant to s. 54F(e) of the code.

(4) The commissioner shall sign any certificate required by the code which relates to the allocation of the state volume limitation on qualified school construction bonds to finance qualified school construction facilities.

History.—s. 1, ch. 2009-59.



159.845 - Rules.

159.845 Rules.—The board and the department shall adopt any rules necessary to ensure the orderly implementation of this part.

History.—s. 1, ch. 2009-59.









Chapter 161 - BEACH AND SHORE PRESERVATION

Part I - REGULATION OF CONSTRUCTION, RECONSTRUCTION, AND OTHER PHYSICALACTIVITY (ss. 161.011-161.242)

161.011 - Short title.

161.011 Short title.—Parts I and II of this chapter may be known and cited as the “Dennis L. Jones Beach and Shore Preservation Act.”

History.—s. 1, ch. 65-408; s. 1, ch. 2012-65.



161.021 - Definitions.

161.021 Definitions.—In construing these statutes, where the context does not clearly indicate otherwise, the word, phrase, or term:

(1) “Access” or “public access” as used in ss. 161.041, 161.052, and 161.053 means the public’s right to laterally traverse the sandy beaches of this state where such access exists on or after July 1, 1987, or where the public has established an accessway through private lands to lands seaward of the mean high tide or water line by prescription, prescriptive easement, or any other legal means, development or construction shall not interfere with such right of public access unless a comparable alternative accessway is provided.

(2) “Beach and shore preservation,” “erosion control, beach preservation and hurricane protection,” “beach erosion control” and “erosion control” includes, but is not limited to, erosion control, hurricane protection, coastal flood control, shoreline and offshore rehabilitation, and regulation of work and activities likely to affect the physical condition of the beach or shore.

(3) “Beach nourishment” means the maintenance of a restored beach by the replacement of sand.

(4) “Beach restoration” means the placement of sand on an eroded beach for the purposes of restoring it as a recreational beach and providing storm protection for upland properties.

(5) “Board of trustees” means the Board of Trustees of the Internal Improvement Trust Fund.

(6) “Coastal construction” includes any work or activity which is likely to have a material physical effect on existing coastal conditions or natural shore and inlet processes.

(7) “Department” means the Department of Environmental Protection.

(8) “Emergency” means any unusual incident resulting from natural or unnatural causes which endangers the health, safety, or resources of the residents of the state, including damages or erosion to any shoreline resulting from a hurricane, storm, or other such violent disturbance.

(9) “Inlet sediment bypassing” includes any transfer of sediment from an inlet or beach to another stretch of beach for the purpose of nourishment and beach erosion control.

(10) “Local government” means a county, municipality, community development district, or independent special taxing district.

History.—s. 1, ch. 65-408; ss. 25, 35, ch. 69-106; s. 43, ch. 71-377; s. 1, ch. 78-257; s. 1, ch. 86-138; s. 11, ch. 87-97; s. 17, ch. 94-356; s. 2, ch. 2000-346; s. 1, ch. 2007-99.



161.031 - Personnel and facilities.

161.031 Personnel and facilities.—The Department of Environmental Protection may call to its assistance temporarily, any engineer or other employee in any state agency or department or in the University of Florida or other educational institution financed wholly or in part by the state, for the purpose of devising the most effective and economical method of averting and preventing erosion, hurricane, and storm damages. These employees shall not receive additional compensation, except for actual necessary expenses incurred while working under the direction of the department.

History.—s. 1, ch. 65-408; ss. 25, 35, ch. 69-106; s. 18, ch. 94-356; s. 4, ch. 2000-197.



161.041 - Permits required.

161.041 Permits required.—

(1) If a person, firm, corporation, county, municipality, township, special district, or public agency desires to make any coastal construction or reconstruction or change of existing structures, or any construction or physical activity undertaken specifically for shore protection purposes, or other structures and physical activity including groins, jetties, moles, breakwaters, seawalls, revetments, artificial nourishment, inlet sediment bypassing, excavation or maintenance dredging of inlet channels, or other deposition or removal of beach material, or construction of other structures of a solid or highly impermeable design upon state sovereignty lands below the mean high-water line of any tidal water of the state, a coastal construction permit must be obtained from the department before the commencement of such work. The department may exempt interior tidal waters of the state from the permit requirements of this section.

(a) Except during construction, such development may not interfere with the public use of any area of a beach seaward of the mean high-water line unless the department determines that the interference is unavoidable for purposes of protecting the beach or an endangered upland structure. As a condition of granting permits under this section, the department may require the provision of alternative access if interference with public access along the beach is unavoidable. The width of such alternate access may not be required to exceed the width of the access that will be obstructed as a result of the permit being granted.

(b) Except for the deepwater ports identified in s. 403.021(9)(b), the department shall not issue a permit for the construction of a coastal inlet jetty or the excavation or maintenance of such an inlet if the activity authorized by the permit will have a significant adverse impact on the sandy beaches of this state without a mitigation program approved by the department. In evaluating the mitigation program, the department shall consider the benefits of the long-term sand management plan of the permittee and the overall public benefits of the inlet activity.

(2) The department may authorize an excavation or erection of a structure at any coastal location upon receipt of an application from a property or riparian owner and upon consideration of facts and circumstances, including:

(a) Adequate engineering data concerning inlet and shoreline stability and storm tides related to shoreline topography;

(b) Design features of the proposed structures or activities; and

(c) Potential effects of the location of such structures or activities, including potential cumulative effects of any proposed structures or activities upon such beach-dune system or coastal inlet, which, in the opinion of the department, clearly justify such permit.

(3) The department may require engineer certifications as necessary to assure the adequacy of the design and construction of permitted projects. Reasonable assurance is demonstrated if the permit applicant provides competent substantial evidence based on plans, studies, and credible expertise that accounts for naturally occurring variables that might reasonably be expected.

(4) The department may, as a condition to granting a permit under this section, require mitigation, financial, or other assurances acceptable to the department as necessary to assure performance of the conditions of a permit or enter into contractual agreements to best assure compliance with any permit conditions. Biological and environmental monitoring conditions included in the permit must be based upon clearly defined scientific principles. The department may also require notice of the required permit conditions and the contractual agreements entered into pursuant to this subsection to be filed in the public records of the county in which the permitted activity is located.

(5) Notwithstanding any other provision of law, the department may issue a permit pursuant to this part in advance of the issuance of an incidental take authorization as provided under the Endangered Species Act and its implementing regulations if the permit and authorization include a condition requiring that such authorized activities not begin until the incidental take authorization is issued.

(6) The department shall adopt rules to address standard mixing zone criteria and antidegradation requirements for turbidity generation for beach management and inlet bypassing permits that involve the excavation and placement of sediment in order to reduce or eliminate the need for variances. In processing variance requests, the department must consider the legislative declaration that, pursuant to s. 161.088, beach nourishment projects are in the public interest.

(7) Application for permits shall be made to the department upon such terms and conditions as set forth by rule.

(a) If, as part of the permit process, the department requests additional information, it must cite applicable statutory and rule provisions that justify any item listed in a request for additional information.

(b) The department may not issue guidelines that are enforceable as standards for beach management, inlet management, and other erosion control projects without adopting such guidelines by rule.

(8) The Legislature intends to simplify and expedite the permitting process for the periodic maintenance of previously permitted and constructed beach nourishment and inlet management projects under the joint coastal permit process. A detailed review of a previously permitted project is not required if there have been no substantial changes in project scope and past performance of the project indicates that the project has performed according to design expectations. The department shall amend chapters 62B-41 and 62B-49, Florida Administrative Code, to streamline the permitting process for periodic beach maintenance projects and inlet sand bypassing activities.

(9) Joint coastal permits issued for activities falling under this section and part IV of chapter 373 must allow for two maintenance or dredging disposal events or a permit life of 15 years, whichever is greater.

History.—s. 1, ch. 65-408; ss. 25, 35, ch. 69-106; s. 2, ch. 78-257; s. 1, ch. 83-247; s. 12, ch. 87-97; s. 19, ch. 94-356; s. 3, ch. 2000-346; s. 2, ch. 2012-65; s. 2, ch. 2012-205.



161.0415 - Citation of rule.

161.0415 Citation of rule.—In addition to any other provisions within this chapter or any rules promulgated hereunder, the permitting agency shall, when requesting information for a permit application pursuant to this chapter or such rules promulgated hereunder, cite a specific rule or provision of the Florida Building Code. If a request for information cannot be accompanied by a rule citation, failure to provide such information cannot be grounds to deny a permit.

History.—s. 1, ch. 79-161; s. 4, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372.



161.042 - Coastal construction and excavation in barrier beach inlets.

161.042 Coastal construction and excavation in barrier beach inlets.—The department is authorized to direct any person, or any public body or agency, responsible for the excavation of sandy sediment as a result of any activity conducted to maintain navigable depths within or immediately adjacent to any coastal barrier beach inlet within sovereignty lands, after the department considers any limitations under chapters 253 and 403 on the deposition of spoil material from the excavation, and upon issuance of water quality certification by the department, to use such sediment for beach nourishment as prescribed by the department. For any construction or excavation within or immediately contiguous to any coastal barrier beach inlet which has been permitted pursuant to s. 161.041, the department may require the permittee to supply beach profiles and conduct hydrographic monitoring of the impacted area.

History.—s. 3, ch. 78-257; s. 1, ch. 80-183; s. 20, ch. 94-356; s. 4, ch. 2000-346.



161.051 - Coastal construction by persons, firms, corporations, or local authorities.

161.051 Coastal construction by persons, firms, corporations, or local authorities.—Where any person, firm, corporation, county, municipality, township, special district, or any public agency shall construct and install projects when permits have been properly issued, such works and improvements shall be the property of said person, firm, corporation, county, municipality, township, special district, or any public agency where located, and shall thereafter be maintained by and at the expense of said person, firm, corporation, county, municipality, township, special district, or other public agency. No grant under this section shall affect title of the state to any lands below the mean high-water mark, and any additions or accretions to the upland caused by erection of such works or improvement shall remain the property of the state if not previously conveyed. The state shall in no way be liable for any damages as a result of erections of such works and improvements, or for any damages arising out of construction, reconstruction, maintenance, or repair thereof, or otherwise arising on account of such works or improvements.

History.—s. 1, ch. 65-408.



161.052 - Coastal construction and excavation; regulation.

161.052 Coastal construction and excavation; regulation.—

(1) No person, firm, corporation, municipality, county, or other public agency shall excavate or construct any dwelling house, hotel, motel, apartment building, seawall, revetment, or other structure incidental to or related to such structure, including but not limited to such attendant structures or facilities as a patio, swimming pool, or garage, within 50 feet of the line of mean high water at any riparian coastal location fronting the Gulf of Mexico or Atlantic coast shoreline of the state, exclusive of bays, inlets, rivers, bayous, creeks, passes, and the like. In areas where an erosion control line has been established under the provisions of ss. 161.141-161.211, that line, or the presently existing mean high-water line, whichever is more landward, shall be considered to be the mean high-water line for the purposes of this section.

(2) A waiver or variance of the setback requirements may be authorized by the department in the following circumstances:

(a) The department may authorize an excavation or erection of a structure at any riparian coastal location as described in subsection (1) upon receipt of an application from a riparian owner and upon the consideration of facts and circumstances, including adequate engineering data concerning shoreline stability and storm tides related to shoreline topography, which, in the opinion of the department, clearly and unequivocally justify such a waiver or variance.

(b) If in the immediate contiguous or adjacent area a number of existing structures have established a reasonably continuous and uniform construction line closer to the line of mean high water than the foregoing, and if said existing structures have not been unduly affected by erosion, a proposed structure may be permitted along such line on written authorization from the department if such proposed structure complies with the Florida Building Code and the rules of the department. However, the department shall not contravene setback requirements established by a county or municipality which are equal to, or more strict than, those setback requirements provided herein.

(c) The department may authorize the construction of pipelines or piers extending outward from the shoreline, unless it determines that the construction of such projects would cause erosion of the beach in the area of such structures.

(3) The provisions of this section shall not apply to structures intended for shore protection purposes which are regulated by s. 161.041 or to structures existing or under construction on June 27, 1970.

(4) The department may by regulation exempt specifically described portions of the coastline from the provisions of this section whenever in its judgment such portions of coastline, because of their nature, are not subject to erosion of a substantially damaging effect to the public.

(5) The setback requirements as defined herein shall not apply to any riparian coastal locations fronting the Atlantic Ocean or Gulf of Mexico which have vegetation-type nonsandy shores.

(6) The setback requirements defined in subsection (1) shall not apply to any modification, maintenance, or repair to any existing structure within limits of the existing foundation which does not require, involve, or include any additions to, or repair or modification of, the existing foundation of that structure. Specifically excluded from this exemption are seawalls and any additions or enclosures added, constructed, or installed below the first dwelling floor or lowest deck of the existing structure.

(7) Any coastal structure erected, or excavation created, in violation of the provisions of this section is hereby declared to be a public nuisance, and such structure shall be forthwith removed or such excavation refilled after written notice by the department directing such removal or filling. In the event that the structure is not removed or the excavation refilled as directed within a reasonable time, the department may remove such structure or fill such excavation at its own expense. The cost thereof shall become a lien upon the property of the upland owner upon which such unauthorized structure or excavation is located.

(8) Any person violating any provision of this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.083. Such person shall be deemed guilty of a separate offense for each month during any portion of which any violation of this section is committed or continued.

(9) The secretary of the department may make recommendations to the Board of Trustees of the Internal Improvement Trust Fund concerning the purchase of the fee or any lesser interest in any lands seaward of the setback requirement as environmentally endangered lands or as outdoor recreation lands.

(10) A coastal county or municipality fronting on the Gulf of Mexico or the Atlantic Ocean shall advise the department within 5 days after receipt of any permit application for construction or other activities proposed to be located within 50 feet of the line of mean high water. Within 5 days after receipt of such application, the county or municipality shall notify the applicant of the requirements for state permits.

(11) The department is authorized to adopt rules for the implementation of the following provisions of this section: excavation and construction; setback requirements; waivers or variances; exemptions; the removal of unauthorized structures or refilling of unauthorized excavations; and violations and penalties.

(12) In accordance with ss. 553.73 and 553.79, and upon the effective date of the Florida Building Code, the provisions of this section which pertain to and govern the design, construction, erection, alteration, modification, repair, and demolition of public and private buildings, structures, and facilities shall be incorporated into the Florida Building Code. The Florida Building Commission shall have the authority to adopt rules pursuant to ss. 120.536 and 120.54 in order to implement those provisions. This subsection does not limit or abrogate the right and authority of the department to require permits or to adopt and enforce environmental standards, including but not limited to, standards for ensuring the protection of the beach-dune system, proposed or existing structures, adjacent properties, marine turtles, native salt-resistant vegetation, endangered plant communities, and the preservation of public beach access.

History.—s. 1, ch. 70-231; s. 82, ch. 71-136; s. 1, ch. 75-87; s. 4, ch. 78-257; s. 2, ch. 80-183; s. 66, ch. 81-259; s. 21, ch. 94-356; s. 1, ch. 98-131; s. 5, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372.



161.053 - Coastal construction and excavation; regulation on county basis.

161.053 Coastal construction and excavation; regulation on county basis.—

(1)(a) The Legislature finds and declares that the beaches in this state and the coastal barrier dunes adjacent to such beaches, by their nature, are subject to frequent and severe fluctuations and represent one of the most valuable natural resources of Florida and that it is in the public interest to preserve and protect them from imprudent construction which can jeopardize the stability of the beach-dune system, accelerate erosion, provide inadequate protection to upland structures, endanger adjacent properties, or interfere with public beach access. In furtherance of these findings, it is the intent of the Legislature to provide that the department establish coastal construction control lines on a county basis along the sand beaches of the state fronting on the Atlantic Ocean, the Gulf of Mexico, or the Straits of Florida. Such lines shall be established so as to define that portion of the beach-dune system which is subject to severe fluctuations based on a 100-year storm surge, storm waves, or other predictable weather conditions. However, the department may establish a segment or segments of a coastal construction control line further landward than the impact zone of a 100-year storm surge, provided such segment or segments do not extend beyond the landward toe of the coastal barrier dune structure that intercepts the 100-year storm surge. Such segment or segments shall not be established if adequate dune protection is provided by a state-approved dune management plan. Special siting and design considerations shall be necessary seaward of established coastal construction control lines to ensure the protection of the beach-dune system, proposed or existing structures, and adjacent properties and the preservation of public beach access.

(b) As used in this subsection:

1. When establishing coastal construction control lines as provided in this section, the definition of “sand beach” shall be expanded to include coastal barrier island ends contiguous to the sand beaches of the state fronting on the Atlantic Ocean, the Gulf of Mexico, or the Straits of Florida.

2. “Coastal barrier island ends” means those areas on the ends of barrier islands fronting the Atlantic Ocean, the Gulf of Mexico, or the Straits of Florida, which are subject to severe fluctuations based on a 100-year storm surge, storm waves, or other predictable weather conditions.

3. “Coastal barrier islands” means geological features which are completely surrounded by marine waters that front upon the open waters of the Atlantic Ocean, the Gulf of Mexico, or the Straits of Florida and are composed of quartz sands, clays, limestone, oolites, rock, coral, coquina, sediment, or other material, including spoil disposal, which features lie above the line of mean high water. Mainland areas which were separated from the mainland by artificial channelization for the purpose of assisting marine commerce shall not be considered coastal barrier islands.

(c) Coastal construction control lines shall be set on coastal barrier island ends only in conjunction with the resetting of the coastal construction control line throughout the entire county within which the barrier island end is located, and shall not be established on reaches of coastal barrier island ends where the shore is vegetated with mangroves.

(2)(a) Coastal construction control lines shall be established by the department only after it has been determined from a comprehensive engineering study and topographic survey that the establishment of such control lines is necessary for the protection of upland properties and the control of beach erosion. No such line shall be set until a public hearing has been held in each affected county. After the department has given consideration to the results of such public hearing, it shall, after considering ground elevations in relation to historical storm and hurricane tides, predicted maximum wave uprush, beach and offshore ground contours, the vegetation line, erosion trends, the dune or bluff line, if any exist, and existing upland development, set and establish a coastal construction control line and cause such line to be duly filed in the public records of any county affected and shall furnish the clerk of the circuit court in each county affected a survey of such line with references made to permanently installed monuments at such intervals and locations as may be considered necessary. However, no coastal construction control line shall be set until a public hearing has been held by the department and the affected persons have an opportunity to appear. The hearing shall constitute a public hearing and shall satisfy all requirements for a public hearing pursuant to s. 120.54(3). The hearing shall be noticed in the Florida Administrative Register in the same manner as a rule. Any coastal construction control line adopted pursuant to this section shall not be subject to a s. 120.56(2) rule challenge or a s. 120.54(3)(c)2. drawout proceeding, but, once adopted, shall be subject to a s. 120.56(3) invalidity challenge. The rule shall be adopted by the department and shall become effective upon filing with the Department of State, notwithstanding the provisions of s. 120.54(3)(e)6. Upon such filing with the Department of State, no person, firm, corporation, or governmental agency shall construct any structure whatsoever seaward thereof; make any excavation, remove any beach material, or otherwise alter existing ground elevations; drive any vehicle on, over, or across any sand dune; or damage or cause to be damaged such sand dune or the vegetation growing thereon seaward thereof, except as hereinafter provided. Control lines established under the provisions of this section shall be subject to review at the discretion of the department after consideration of hydrographic and topographic data that indicate shoreline changes that render established coastal construction control lines to be ineffective for the purposes of this act or at the written request of officials of affected counties or municipalities. Any riparian upland owner who feels that such line as established is unduly restrictive or prevents a legitimate use of the owner’s property shall be granted a review of the line upon written request. After such review, the department shall decide if a change in the control line as established is justified and shall so notify the person or persons making the request. The decision of the department shall be subject to judicial review as provided in chapter 120.

(b)1. The department shall exempt construction proposed for a location seaward of a coastal construction control line and landward of existing armoring from certain siting and design criteria of this chapter, provided the armoring is capable of protecting the proposed construction from the effects of erosion from a 100-year storm surge. The exemption shall apply to proposed structures involving the foundation, siting, and excavation criteria of this section, except such structures shall be:

a. Sited a sufficient distance landward of the armoring to allow for maintenance of the armoring.

b. Located up to or landward of the established line of construction.

c. Designed to comply with the windload requirements of this section.

d. Sited and designed to protect marine turtles.

2. The applicant shall provide scientific and engineering evidence that the armoring has been designed, constructed, and maintained to survive the effects of the design storm and provide protection to existing and proposed structures from the erosion associated with that event. Evidence shall include a report with data and supporting analysis, and shall be certified by a professional engineer registered in this state, that the armoring was designed and constructed and is in adequate condition to meet the following criteria:

a. The top must be at or above the still water level, including setup, for the design storm plus the breaking wave calculated at its highest achievable level based on the maximum eroded beach profile and highest surge level combination, and must be high enough to preclude runup overtopping.

b. The armoring must be stable under the design storm including maximum localized scour, with adequate penetration and toe protection to avoid settlement, toe failure, or loss of material from beneath or behind the armoring.

c. The armoring must have sufficient continuity or return walls to prevent flanking under the design storm from impacting the proposed construction.

d. The armoring must withstand the static and hydrodynamic forces of the design storm.

(3) A coastal county or coastal municipality may establish coastal construction zoning and building codes in lieu of the provisions of this section if such zones and codes are approved by the department as being adequate to preserve and protect the beaches and coastal barrier dunes adjacent to such beaches, which are under the jurisdiction of the department, from imprudent construction that will jeopardize the stability of the beach-dune system, accelerate erosion, provide inadequate protection to upland structures, endanger adjacent properties, or interfere with public beach access. Exceptions to locally established coastal construction zoning and building codes may not be granted unless previously approved by the department. The intent of this subsection is to provide for the local administration of established coastal construction control lines through approved zoning and building codes if desired by local interests and where such local interests have, in the judgment of the department, sufficient funds and personnel to adequately administer the program. Should the department determine at any time that the program is inadequately administered, the department may revoke the authority granted to the county or municipality.

(4) Except in those areas where local zoning and building codes have been established pursuant to subsection (3), a permit to alter, excavate, or construct on property seaward of established coastal construction control lines may be granted by the department as follows:

(a) The department may authorize an excavation or erection of a structure at any coastal location as described in subsection (1) upon receipt of an application from a property or riparian owner and upon the consideration of facts and circumstances, including:

1. Adequate engineering data concerning shoreline stability and storm tides related to shoreline topography;

2. Design features of the proposed structures or activities; and

3. Potential effects of the location of the structures or activities, including potential cumulative effects of proposed structures or activities upon the beach-dune system, which, in the opinion of the department, clearly justify a permit.

(b) If in the immediate contiguous or adjacent area a number of existing structures have established a reasonably continuous and uniform construction line closer to the line of mean high water than the foregoing, and if the existing structures have not been unduly affected by erosion, a proposed structure may be permitted along such line on written authorization from the department if the structure is also approved by the department. However, the department may not contravene setback requirements or zoning or building codes established by a county or municipality which are equal to, or more strict than, the requirements provided in this subsection. This paragraph does not prohibit the department from requiring structures to meet design and siting criteria established in paragraph (a) or in subsection (1) or subsection (2).

(c) The department may condition the nature, timing, and sequence of construction of permitted activities to provide protection to nesting sea turtles and hatchlings and their habitat, pursuant to s. 379.2431, and to native salt-resistant vegetation and endangered plant communities.

(d) The department may require engineer certifications as necessary to ensure the adequacy of the design and construction of permitted projects.

(e) The department shall limit the construction of structures that interfere with public access along the beach. However, the department may require, as a condition of granting permits, the provision of alternative access if interference with public access along the beach is unavoidable. The width of the alternate access may not be required to exceed the width of the access that will be obstructed.

(f) The department may, as a condition of granting a permit, require mitigation, financial, or other assurances acceptable to the department to ensure performance of conditions of a permit or enter into contractual agreements to best assure compliance with any permit conditions. The department may also require notice of the permit conditions required and the contractual agreements entered into to be filed in the public records of the county in which the permitted activity is located.

(5)(a) As used in this subsection, the term:

1. “Frontal dune” means the first natural or manmade mound or bluff of sand which is located landward of the beach and which has sufficient vegetation, height, continuity, and configuration to offer protective value.

2. “Seasonal high-water line” means the line formed by the intersection of the rising shore and the elevation of 150 percent of the local mean tidal range above local mean high water.

(b) After October 1, 1985, and notwithstanding any other provision of this part, the department, or a local government to which the department has delegated permitting authority pursuant to subsections (3) and (15), may not issue a permit for any structure, other than a coastal or shore protection structure, minor structure, or pier, meeting the requirements of this part, or other than intake and discharge structures for a facility sited pursuant to part II of chapter 403, which is proposed for a location that, based on the department’s projections of erosion in the area, will be seaward of the seasonal high-water line within 30 years after the date of application for the permit. The procedures for determining such erosion shall be established by rule. In determining the area that will be seaward of the seasonal high-water line in 30 years, the department may not include any areas landward of a coastal construction control line.

(c) If the application of paragraph (b) would preclude the construction of a structure, the department may issue a permit for a single-family dwelling for the parcel if:

1. The parcel was platted or subdivided by metes and bounds before the effective date of this section;

2. The owner of the parcel does not own another parcel immediately adjacent to and landward of the parcel for which the dwelling is proposed;

3. The proposed single-family dwelling is located landward of the frontal dune structure; and

4. The proposed single-family dwelling will be as far landward on its parcel as is practicable without being located seaward of or on the frontal dune.

(d) In determining the land areas that will be below the seasonal high-water line within 30 years after the permit application date, the department shall consider the effect on erosion rates of an existing beach nourishment or restoration project or of a beach nourishment or restoration project for which all funding arrangements have been made and all permits have been issued at the time the application is submitted. The department shall consider each year there is sand seaward of the erosion control line whether erosion took place that year. However, the seaward extent of the beach nourishment or restoration project beyond the erosion control line may not be considered in determining the applicable erosion rates. This subsection does not prohibit the department from requiring structures to meet the criteria established in subsection (1), subsection (2), or subsection (4) or to be further landward than required by this subsection based on the criteria established in subsection (1), subsection (2), or subsection (4).

(e) The department shall annually report to the Legislature the status of this program, including any changes to the previously adopted procedures for determining erosion projections.

(6) Any coastal structure erected, or excavation created, in violation of this section is declared to be a public nuisance and such structure shall be removed or such excavation shall be refilled after written notice by the department directing such removal or filling. If the structure is not removed or the excavation refilled within a reasonable time as directed, the department may remove such structure or fill such excavation at its own expense and the costs thereof shall become a lien on the property of the upland owner upon which the unauthorized structure or excavation is located.

(7) Any person, firm, corporation, or agent thereof who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, except that a person driving a vehicle on, over, or across a sand dune and damaging or causing to be damaged such sand dune or the vegetation growing thereon in violation of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A person, firm, corporation, or agent thereof commits a separate offense for each day during any portion of which a violation of this section is committed or continued.

(8) This section does not apply to structures intended for shore protection purposes which are regulated by s. 161.041 or to structures existing or under construction before the establishment of the coastal construction control line if the structures are not materially altered except as provided in subsection (4). Except for structures that have been materially altered, structures under construction at the time of the establishment or reestablishment of the coastal construction control line are exempt from the provisions of this section. However, unless such an exemption has been judicially confirmed to exist before April 10, 1992, the exemption shall last only for a period of 3 years from the date of the determination of the exemption or April 10, 1992, whichever occurs later. The department may extend the exemption period for structures that require longer periods for completion if construction during the initial exemption period is continuous. For purposes of this subsection, the term “continuous” means following a reasonable sequence of construction without significant or unreasonable periods of work stoppage.

(9) The department may exempt specifically described portions of the coastline from the provisions of this section if, in its judgment, such portions of coastline because of their nature are not subject to erosion of a substantially damaging effect to the public.

(10) Pending the establishment of coastal construction control lines as provided herein, the provisions of s. 161.052 shall remain in force. However, upon the establishment of coastal construction control lines, or the establishment of coastal construction zoning and building codes as provided in subsection (3), s. 161.052 shall be superseded by the provisions of this section.

(11)(a) The coastal construction control requirements defined in subsection (1) and the requirements of the erosion projections in subsection (5) do not apply to any modification, maintenance, or repair of any existing structure within the limits of the existing foundation which does not require, involve, or include any additions to, or repair or modification of, the existing foundation of that structure. Specifically excluded from this exemption are seawalls or other rigid coastal or shore protection structures and any additions or enclosures added, constructed, or installed below the first dwelling floor or lowest deck of the existing structure. The Florida Building Commission may not adopt any rule having the effect of limiting any exceptions or exemptions contained within this paragraph.

(b) Activities seaward of the coastal construction control line which are determined by the department not to cause a measurable interference with the natural functioning of the coastal system are exempt from the requirements of subsection (4).

(c) The department may establish exemptions from the requirements of this section for minor activities determined by the department not to have an adverse effect on the coastal system. Examples of such activities include, but are not limited to:

1. Boat moorings;

2. Maintenance of existing beach-dune vegetation;

3. The burial of seaweed, dead fish, whales, or other marine animals on the unvegetated beach;

4. The removal of piers or other derelict structures from the unvegetated beach or seaward of mean high water;

5. Temporary emergency vehicular access, if the affected area is immediately restored;

6. The removal of any existing structures or debris from the upland, if there is no excavation or disturbance to the existing topography or to beach-dune vegetation;

7. Construction of a new roof overhang extending no more than 4 feet beyond the confines of the existing foundation during modification, renovation, or reconstruction of a habitable structure within the confines of the existing foundation of that structure which does not include any additions to or modification of the existing foundation of that structure;

8. Minor and temporary excavation for the purpose of repairs to existing subgrade residential service utilities (e.g., water and sewer lines, septic tanks and drainfields, electrical and telephone cables, and gas lines), if there is minimal disturbance and the grade is restored with fill compatible in both coloration and grain size to the onsite material and any damaged or destroyed vegetation is restored using similar vegetation; and

9. Any other minor construction that has an effect similar to the above activities.

(12)(a) Notwithstanding the coastal construction control requirements defined in subsection (1) or the erosion projection determined pursuant to subsection (5), the department may issue a permit for the repair or rebuilding within the confines of the original foundation of a major structure pursuant to subsection (4). Alternatively, the department may also issue a permit for a more landward relocation or rebuilding of a damaged or existing structure if such relocation or rebuilding would not cause further harm to the beach-dune system, and if, in the case of rebuilding, the rebuilding complies with subsection (4) and otherwise complies with this subsection.

(b) The department may not permit repairs or rebuilding that expands the capacity of the original structure seaward of the 30-year erosion projection established pursuant to subsection (5).

(c) In reviewing applications for relocation or rebuilding, the department shall specifically consider changes in shoreline conditions, the availability of other relocation or rebuilding options, and the design adequacy of the project sought to be rebuilt.

(d) Permits issued under this subsection are not considered precedential as to the issuance of subsequent permits.

(13) Concurrent with the establishment of a coastal construction control line and the ongoing administration of this chapter, the secretary of the department shall make recommendations to the Board of Trustees of the Internal Improvement Trust Fund concerning the purchase of the fee or any lesser interest in any lands seaward of the control line pursuant to the state’s Save Our Coast, Conservation and Recreation Lands, or Outdoor Recreation Land acquisition programs; and, with respect to those control lines established pursuant to this section before June 14, 1978, the secretary may make such recommendations.

(14) A coastal county or municipality fronting on the Gulf of Mexico, the Atlantic Ocean, or the Straits of Florida shall advise the department within 5 days after receipt of any permit application for construction or other activities proposed to be located seaward of the line established by the department pursuant to this section. Within 5 days after receipt of such application, the county or municipality shall notify the applicant of the requirements for state permits.

(15) In keeping with the intent of subsection (3), authority for permitting certain types of activities that have been defined by the department may be delegated by the department to a coastal county or coastal municipality. Such partial delegation shall be narrowly construed to those particular activities specifically named in the delegation and agreed to by the affected county or municipality. The delegation may be revoked by the department at any time if it is determined that the delegation is improperly or inadequately administered.

(16) The department may, at the request of a property owner, contract with the property owner for an agreement, or modify an existing contractual agreement regulating development activities landward of a coastal construction control line, if the contractual agreement is consistent with the design and siting provisions of this section. The contractual agreement may not bind either party for a period longer than 5 years following its date of execution. Before beginning a construction activity covered by the agreement, the property owner must obtain the necessary authorization required by the agreement. The agreement may not authorize construction for:

(a) Major habitable structures that require construction beyond the expiration of the agreement, unless such construction is above the completed foundation; or

(b) Nonhabitable major structures or minor structures, unless such construction is authorized at the same time as the habitable major structure.

(17) The department may grant areawide permits to local governments, other governmental agencies, and utility companies for special classes of activities in areas under their general jurisdiction or responsibility or for the construction of minor structures, if these activities or structures, due to the type, size, or temporary nature of the activity or structure, will not cause measurable interference with the natural functioning of the beach-dune system or with marine turtles or their nesting sites. Such activities or structures must comply with this section and may include, but are not limited to: road repairs, not including new construction; utility repairs and replacements, or other minor activities necessary to provide utility services; beach cleaning; dune restoration; on-grade walkovers for enhancing accessibility or use in compliance with the Americans with Disabilities Act; and emergency response. The department shall adopt rules to establish criteria and guidelines for permit applicants. The department shall consult with the Fish and Wildlife Conservation Commission on each proposed areawide permit and must require notice provisions appropriate to the type and nature of the activities for which the areawide permits are sought.

(18)(a) The department may grant general permits for projects, including dune restoration, dune walkovers, decks, fences, landscaping, sidewalks, driveways, pool resurfacing, minor pool repairs, and other nonhabitable structures, if the projects, due to type, size, or temporary nature, will not cause a measurable interference with the natural functioning of the beach-dune system or with marine turtles or their nesting sites. Multifamily habitable structures do not qualify for general permits. However, single-family habitable structures and swimming pools associated with such single-family habitable structures that do not advance the line of existing construction and satisfy all siting and design requirements of this section, and minor reconstruction for existing coastal armoring structures, may be eligible for a general permit.

(b) The department shall adopt rules to establish criteria and guidelines for permit applicants.

(c) Persons wishing to use the general permits must, at least 30 days before beginning any work, notify the department in writing on forms adopted by the department. The notice must include a description of the proposed project and supporting documents depicting the proposed project, its location, and other pertinent information as required by rule, to demonstrate that the proposed project qualifies for the requested general permit. Persons who undertake projects without proof of notice to the department, but whose projects would otherwise qualify for general permits, shall be considered to have undertaken a project without a permit and are subject to enforcement pursuant to s. 161.121.

(d) Persons wishing to use a general permit must provide notice as required by the applicable local building code where the project will be located. If a building code does not require notice, a person wishing to use a general permit must, at a minimum, post a sign describing the project on the property at least 5 days before commencing construction. The sign must be at least 88 square inches, with letters no smaller than one-quarter inch.

(19)(a) The department may suspend or revoke the use of a general or areawide permit for good cause, including: submission of false or inaccurate information in the notification for use of a general or areawide permit; violation of law, department orders, or rules relating to permit conditions; deviation from the specified activity or project indicated or the conditions for undertaking the activity or project; refusal of lawful inspection; or any other act by the permittee which results or may result in harm or injury to human health or welfare, or which causes harm or injury to animal, plant, or aquatic life or to property.

(b) The department shall have access to the permitted activity or project at reasonable times to inspect and determine compliance with the permit and department rules.

(20) The department may adopt rules related to the establishment of coastal construction control lines; activities seaward of the coastal construction control line; exemptions; property owner agreements; delegation of the program; permitting programs; and violations and penalties.

(21) In accordance with ss. 553.73 and 553.79, and upon the effective date of the Florida Building Code, the provisions of this section which pertain to and govern the design, construction, erection, alteration, modification, repair, and demolition of public and private buildings, structures, and facilities shall be incorporated into the Florida Building Code. The Florida Building Commission may adopt rules pursuant to ss. 120.536 and 120.54 to administer those provisions. This subsection does not limit or abrogate the right and authority of the department to require permits or to adopt and enforce environmental standards, including, but not limited to, standards for ensuring the protection of the beach-dune system, proposed or existing structures, adjacent properties, marine turtles, native salt-resistant vegetation, endangered plant communities, and the preservation of public beach access.

History.—s. 1, ch. 71-280; s. 2, ch. 75-87; s. 1, ch. 77-12; s. 5, ch. 78-257; s. 29, ch. 79-164; s. 3, ch. 80-183; s. 67, ch. 81-259; s. 2, ch. 83-247; s. 33, ch. 85-55; s. 1, ch. 86-191; s. 13, ch. 87-97; s. 1, ch. 88-106; s. 1, ch. 88-349; s. 11, ch. 89-175; s. 9, ch. 91-224; s. 1, ch. 92-191; s. 22, ch. 94-356; s. 1437, ch. 95-147; s. 1, ch. 96-371; s. 21, ch. 96-410; s. 2, ch. 98-131; s. 6, ch. 2000-141; s. 5, ch. 2000-346; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 186, ch. 2008-247; s. 39, ch. 2010-102; s. 2, ch. 2011-222; s. 16, ch. 2013-14; s. 12, ch. 2014-151.



161.0531 - Development agreements.

161.0531 Development agreements.—

(1) At the request of the property owner, the department is authorized to enter into a development agreement with such property owner, or modify or extend an existing development agreement, for activities seaward of a coastal construction control line. All such agreements must further the conservation, preservation, and protection of the beach-dune system and cause no measurable interference with marine turtles or their nesting sites.

(2) For purposes of this section, “development agreement” means contractual agreements between property owners and the department concerning siting and design criteria and the permitting requirements and environmental enhancements required by this chapter for a proposed construction activity seaward of the coastal construction control line.

(3) A development agreement shall include the following:

(a) A legal description of the land subject to the agreement, and the names of the legal and equitable owners of the land.

(b) The duration of the agreement.

(c) A description of the siting and design features of the proposed development or activity.

(d) Adequate engineering data concerning inlet and shoreline stability and storm tides related to shoreline topography.

(e) A description of the permitting requirements and environmental enhancements of the development.

(f) A description of any conditions, terms, restrictions, or other requirements determined to be necessary by the department for the protection of the environment.

(g) A finding that the development permitted or proposed is consistent with the local government’s comprehensive plan and land development regulations.

(h) A statement that all filing, processing, administration, and issuance fees have been paid.

(4) A development agreement shall not authorize construction for a period longer than 5 years from the date of execution.

(5) The department shall inspect land subject to a development agreement at least once every 12 months to determine that the project is in compliance with the terms of the development agreement, unless the department determines a lesser standard meets the intent of the terms of the development agreement.

(6) Within 14 days after the date for a request for a chapter 120 hearing has passed, or after a hearing has been held and a decision has been rendered, the developer shall record the development agreement with the clerk of the circuit court in the county where the development is located. A development agreement shall not be effective until it is properly recorded in the public records of the county.

(7) The department’s approval of a development agreement, or modification or extension of an existing development agreement, pursuant to this section constitutes final agency action subject to the provisions of chapter 120. However, the property owner may not challenge the department’s refusal to enter into a development agreement or modification or extension of an existing agreement.

History.—s. 2, ch. 96-371.



161.0535 - Permits; fees, costs.

161.0535 Permits; fees, costs.—The department may establish by rule a fee schedule and may assess fees for the filing, processing, and issuance of permits issued under ss. 161.041 and 161.053. The fee schedule must contain categories of permits based on the varying costs of evaluating applications for different types of proposed construction. The fee schedule must be based on the actual costs of administering these permitting programs. Moneys from fees assessed under this section must be deposited into the Florida Permit Fee Trust Fund. The department may also assess the applicant for the costs of public notice by publication prior to the consideration of these permit applications; alternatively, the department may require an applicant to publish, at the applicant’s expense, in a newspaper of general circulation within the affected area, a notice of receipt of the application and a notice of the intended agency action.

History.—s. 2, ch. 83-247; s. 34, ch. 85-55; s. 14, ch. 87-97; s. 486, ch. 94-356; s. 2, ch. 96-321.



161.054 - Administrative fines; liability for damage; liens.

161.054 Administrative fines; liability for damage; liens.—

(1) In addition to the penalties provided for in ss. 161.052, 161.053, and 161.121, any person, firm, corporation, or governmental agency, or agent thereof, refusing to comply with or willfully violating any of the provisions of s. 161.041, s. 161.052, or s. 161.053, or any rule or order prescribed by the department thereunder, shall incur a fine for each offense in an amount up to $10,000 to be fixed, imposed, and collected by the department. Each day during any portion of which such violation occurs constitutes a separate offense.

(2) Whenever any person, firm, corporation, or governmental agency, or agent thereof, knowingly or by gross negligence violates any of the provisions of s. 161.041, s. 161.052, or s. 161.053 so that damage is caused to sovereignty lands seaward of mean high water or to beaches, shores, or beach-dune systems, including animal, plant, or aquatic life thereon, such violator shall be liable for such damage. If two or more persons, firms, corporations, or governmental agencies, or their agents, cause damage, and if liability for such damage cannot be apportioned, each violator shall be jointly and severally liable for the damage. If, however, liability for such damage can be apportioned, each violator is liable only for that portion of the damage and subject to that portion of the fine attributable to his or her violation.

(3) The imposition of a fine or an award of damages pursuant to this section shall create a lien upon the real and personal property of the violator, enforceable by the department as are statutory liens under chapter 85. The proceeds of such fines and awards of damages shall be deposited in the Florida Coastal Protection Trust Fund.

(4) Fines imposed by the department or damages awarded shall be of such amount so as to ensure immediate and continued compliance with the provisions of ss. 161.041, 161.052, and 161.053.

(5) Any applicant for a permit pursuant to s. 161.041, s. 161.052, or s. 161.053 shall be denied a permit if a lien imposed upon the property pursuant to the provisions of this section is outstanding against the applicant; however, the department may authorize a permit after the fact in accordance with s. 161.041, s. 161.052, or s. 161.053, conditioned upon a resolution of the violation.

History.—s. 4, ch. 80-183; s. 3, ch. 83-247; s. 35, ch. 85-55; s. 2, ch. 86-138; s. 15, ch. 87-97; s. 30, ch. 91-45; s. 894, ch. 95-147; s. 3, ch. 96-321; s. 6, ch. 2015-229.



161.055 - Concurrent processing of permits.

161.055 Concurrent processing of permits.—

(1) When an activity for which a permit is required under this chapter also requires a permit, authorization, or approval described in paragraph (2)(b), including a port conceptual permit pursuant to s. 373.4133, the department may, by rule, provide that the activity may be undertaken only upon receipt of a single permit from the department called a “joint coastal permit,” as provided in this section.

(2) The department may adopt rules requiring concurrent application submittal and establishing a concurrent review and permitting procedure for any activity regulated under this chapter that also requires one or more of the permits, authorizations, or approvals described in paragraph (a) or paragraph (b). The rules must establish concurrent procedures for processing applications under this part with one or more of the permits, authorizations, or approvals described in paragraph (a) or paragraph (b). An applicant that proposes such an activity must submit, as part of the permit application under this chapter, all information necessary to satisfy the requirements for issuance of any required:

(a) Proprietary authorization under chapters 253 and 258 to use submerged lands owned by the Board of Trustees of the Internal Improvement Trust Fund; and

(b) Environmental resource permit or dredge and fill permit under part IV of chapter 373.

The timeframes for license approval or denial set forth in s. 120.60(1) do not commence until all required information is received. The rules authorized under this section may also require submittal of such information as is necessary to determine whether the proposed activity will occur on submerged lands owned by the Board of Trustees of the Internal Improvement Trust Fund, and shall contain provisions for permit processing and issuance of orders which are consistent with s. 373.427 and provisions for providing notice of applications which are consistent with s. 373.413. Authorization under this subsection may not be issued unless the requirements for issuance of any additional required authorizations, permits, waivers, variances, and approvals described in paragraph (a) or paragraph (b) are also satisfied.

(3) The review of agency action on an application for issuance of a joint coastal permit must be as provided in s. 373.4275.

History.—s. 485, ch. 94-356; s. 22, ch. 96-410; s. 6, ch. 2010-201.



161.061 - Coastal construction serving no public purpose, endangering human life, health, or welfare, or becoming unnecessary or undesirable.

161.061 Coastal construction serving no public purpose, endangering human life, health, or welfare, or becoming unnecessary or undesirable.—

(1) Any coastal construction, or any structure including groins, jetties, moles, breakwaters, seawalls, revetments, or other structures if of a solid or highly impermeable design upon sovereignty lands of Florida, below the mean high-water line of any tidal water of the state, regardless of date of construction or whether a permit has been issued in accordance with this part, which serves no public purpose, which is dangerous to or in any way endangers human life, health, or welfare, or which proves to be undesirable or becomes unnecessary, as determined by the department, shall be adjusted, altered, or removed by the abutting upland property owner after written notice by the division. Request for hearing must be filed by the owner with the department within 15 days after such notice. Adjustments, alterations, or removals required by this section shall be accomplished at no cost to the state. The decision of the department as to whether to adjust, alter, or remove such coastal construction or structure shall be final, and the department shall set a reasonable time within which the adjustment, alteration, or removal shall be accomplished.

(2) In the event that the upland property owner does not adjust, alter, or remove any coastal construction, or other structure including groins, jetties, moles, breakwaters, seawalls, revetments, or other structures if of a solid or highly impermeable design upon sovereignty lands of Florida, below the mean high-water line, when requested or directed by the department in accordance with subsection (1) of this section, the department may alter, adjust, or remove such coastal construction or structures at its own expense, and the costs thereof shall become a lien upon the property of said abutting upland property owner.

History.—s. 1, ch. 65-408; ss. 25, 35, ch. 69-106; s. 23, ch. 78-95; s. 23, ch. 94-356.



161.071 - Prosecuting officers to assist enforcement of this part.

161.071 Prosecuting officers to assist enforcement of this part.—State attorneys, or other prosecuting officers of the state or county, and sheriffs and their deputies of the several counties of this state, shall assist the department in enforcement of this part. The officers and their deputies shall, upon information that any persons, firms, or corporations are violating any of the provisions of this part, report the same, together with the information in their possession relating thereto, to the department and shall cooperate with the department in carrying out the provisions of this part. The state attorneys and other prosecuting officers of the state or any county, upon the request of the department, shall institute and maintain such legal proceedings as may be necessary to carry out the enforcement of the provisions of this part.

History.—s. 1, ch. 65-408; ss. 25, 35, ch. 69-106; s. 24, ch. 94-356.



161.081 - Powers of Department of Legal Affairs.

161.081 Powers of Department of Legal Affairs.—When a permit is required under this part and has not been issued as provided herein, any such project or physical activity shall be considered a public nuisance and the Department of Legal Affairs may at the request of the Department of Environmental Protection institute proceedings to enjoin or abate such nuisance.

History.—s. 1, ch. 65-408; ss. 11, 25, 35, ch. 69-106; s. 1, ch. 95-150.



161.082 - Review of innovative technologies for beach nourishment.

161.082 Review of innovative technologies for beach nourishment.—The department is directed to periodically review innovative technologies for beach nourishment and, on a limited basis, authorize, through the permitting process, experimental projects that are alternatives to traditional dredge and fill projects to determine the most effective and less costly techniques for beach nourishment.

History.—s. 2, ch. 93-8; s. 25, ch. 94-356; s. 6, ch. 2000-346.



161.085 - Rigid coastal armoring structures.

161.085 Rigid coastal armoring structures.—

(1) The state recognizes the need to protect private structures and public infrastructure from damage or destruction caused by coastal erosion. Until such time as the state takes measures to reduce erosion on a regional basis, this section is the state’s policy on rigid coastal armoring structures, pursuant to ss. 161.041 and 161.053, for protection of private property and public infrastructure.

(2) In order to allow state and federal agencies, political subdivisions of the state, and municipalities to preplan for emergency response for the protection of private structures and public infrastructure, the department, pursuant to s. 161.041 or s. 161.053, may issue permits for the present or future installation of rigid coastal armoring structures or other emergency response measures to protect private structures, public infrastructure, and private and public property.

(a) Permits for present installations may be issued if it is determined that private structures or public infrastructure is vulnerable to damage from frequent coastal storms.

(b) Permits for future installations of coastal armoring structures may be issued contingent upon the occurrence of specified changes to the coastal system which would leave upland structures vulnerable to damage from frequent coastal storms. The department may assist agencies, political subdivisions of the state, or municipalities, at their request, in identifying areas within their jurisdictions which may require permits for future installations of rigid coastal armoring structures.

(c) Permits for present installations of coastal armoring may be issued where such installation is between and adjoins at both ends rigid coastal armoring structures, follows a continuous and uniform armoring structure construction line with existing coastal armoring structures, and is no more than 250 feet in length.

Structures built pursuant to permits granted under this subsection may be ordered removed by the department only if such structures are determined to be unnecessary or to interfere with the installation of a beach restoration project.

(3) If erosion occurs as a result of a storm event which threatens private structures or public infrastructure and a permit has not been issued pursuant to subsection (2), unless the authority has been revoked by order of the department pursuant to subsection (8), an agency, political subdivision, or municipality having jurisdiction over the impacted area may install or authorize installation of rigid coastal armoring structures, exclusive of those authorized under subsection (9), for the protection of private structures or public infrastructure, or take other measures to relieve the threat to private structures or public infrastructure as long as the following items are considered and incorporated into such emergency measures:

(a) Protection of the beach-dune system.

(b) Siting and design criteria for the protective structure.

(c) Impacts on adjacent properties.

(d) Preservation of public beach access.

(e) Protection of native coastal vegetation, nesting state or federally threatened or endangered species, and nesting marine turtles and their hatchlings.

(4) The agency, political subdivision, or municipality shall notify the department if it installs or authorizes the installation of any rigid coastal armoring structures pursuant to its authority under subsection (3).

(5) The department shall adopt rules to implement the provisions of this section.

(6) A rigid coastal armoring structure or other structure constructed under the authority of subsection (3) shall be temporary, and the agency, political subdivision, municipality, or private property owner shall remove the structure or submit a permit application to the department for a permanent rigid coastal armoring structure, pursuant to s. 161.041 or s. 161.053, within 60 days after the emergency installation of the structure or other measure to relieve the threat to private structures or public infrastructure. Construction debris shall not be used in the construction of a rigid coastal armoring structure.

(7) The term “public infrastructure” means, for purposes of this section, public evacuation routes, public emergency facilities, bridges, power facilities, water or wastewater facilities, other utilities, or hospitals, or structures of local governmental, state, or national significance.

(8) If a political subdivision or municipality installs or authorizes installation of a rigid coastal armoring structure that does not comply with subsection (3), and if the department determines that the action harms or interferes with the protection of the beach dune system, adversely impacts adjacent properties, interferes with public beach access, or harms native coastal vegetation or nesting marine turtles or their hatchlings, the department may revoke by order the authority of the political subdivision or municipality under subsection (3) to install or authorize the installation of rigid coastal armoring structures.

(9) The department may authorize dune restoration incorporating sand-filled geotextile containers or similar structures proposed as the core of a restored dune feature when the conditions of paragraphs (a)-(c) and the requirements of s. 161.053 are met.

(a) A permit may be granted by the department under this subsection for dune restoration incorporating geotextile containers or similar structures provided that such projects:

1. Provide for the protection of an existing major structure or public infrastructure, and, notwithstanding any definition in department rule to the contrary, that major structure or public infrastructure is vulnerable to damage from frequent coastal storms, or is upland of a beach-dune system which has experienced significant beach erosion from such storm events.

2. Are constructed using native or beach-quality sand and native salt-tolerant vegetation suitable for dune stabilization as approved by the department.

3. May include materials other than native or beach-quality sand such as geotextile materials that are used to contain beach-quality sand for the purposes of maintaining the stability and longevity of the dune core.

4. Are continuously covered with 3 feet of native or beach-quality sand and stabilized with native salt-tolerant vegetation.

5. Are sited as far landward as practicable, balancing the need to minimize excavation of the beach-dune system, impacts to nesting marine turtles and other nesting state or federally threatened or endangered species, and impacts to adjacent properties.

6. Are designed and sited in a manner that will minimize the potential for erosion.

7. Do not materially impede access by the public.

8. Are designed to minimize adverse effects to nesting marine turtles and turtle hatchlings, consistent with s. 379.2431.

9. Are designed to facilitate easy removal of the geotextile containers if needed.

10. The United States Fish and Wildlife Service has approved an Incidental Take Permit for marine turtles and other federally threatened or endangered species pursuant to s. 7 or s. 10 of the Endangered Species Act for the placement of the structure if an Incidental Take Permit is required.

(b) The applicant or successive property owners shall provide financial assurances in the form of surety or performance bonds or other financial responsibility mechanisms that the authorized geotextile containers will be removed if the requirements of this subsection and the permit conditions are not met. The permittee shall file a notice of formal permit conditions in the public records of the county where the permitted activity is located.

(c) The department shall order removal of the geotextile container if the conditions of subparagraph (a)4. are not met, if the project ceases to function due to irreparable damage, if the project is determined by the department to have caused a significant adverse impact to the beach-dune system, or if the United States Fish and Wildlife Service revokes the Incidental Take Permit required in subparagraph (a)10.

(d) The department may require any engineering certifications that are necessary to ensure the adequacy of the design and construction of the permitted project.

(e) Upon receipt of a permit application, the department must notify the applicant and agent of all the statutory provisions of this subsection.

(f) The department shall review, with third-party expert involvement, the performance of dune restoration incorporating geotextile sand-filled containers to determine whether such structures provide upland protection and to determine their impact on the beach-dune system and adjacent properties. Such structures shall continue to be evaluated to determine if they are a more effective form of dune restoration than beach-compatible sand and native vegetation. Based on such analysis and peer review, the department shall recommend to the Governor, the President of the Senate, and the Speaker of the House of Representatives if the provisions of this subsection should be modified. It is the intent of the Legislature that until such recommendations are transmitted and considered by the Legislature, there shall be no changes in the requirements or conditions contained in this subsection.

(g) The department shall not include structures authorized under this subsection in the statewide comprehensive beach management plan or the annual list of local government funding requests submitted to the Legislature pursuant to ss. 161.091 and 161.161.

History.—s. 1, ch. 95-288; s. 4, ch. 99-247; s. 1, ch. 2006-68; s. 2, ch. 2007-99; s. 9, ch. 2009-21.



161.088 - Declaration of public policy respecting beach erosion control and beach restoration and nourishment projects.

161.088 Declaration of public policy respecting beach erosion control and beach restoration and nourishment projects.—Because beach erosion is a serious menace to the economy and general welfare of the people of this state and has advanced to emergency proportions, it is hereby declared to be a necessary governmental responsibility to properly manage and protect Florida beaches fronting on the Atlantic Ocean, Gulf of Mexico, and Straits of Florida from erosion and that the Legislature make provision for beach restoration and nourishment projects, including inlet management projects that cost-effectively provide beach-quality material for adjacent critically eroded beaches. The Legislature declares that such beach restoration and nourishment projects, as approved pursuant to s. 161.161, are in the public interest; must be in an area designated as critically eroded shoreline, or benefit an adjacent critically eroded shoreline; must have a clearly identifiable beach management benefit consistent with the state’s beach management plan; and must be designed to reduce potential upland damage or mitigate adverse impacts caused by improved, modified, or altered inlets, coastal armoring, or existing upland development. Given the extent of the problem of critically eroded beaches, it is also declared that beach restoration and nourishment projects shall be funded in a manner that encourages all cost-saving strategies, fosters regional coordination of projects, improves the performance of projects, and provides long-term solutions. The Legislature further declares that nothing herein is intended to reduce or amend the beach protection programs otherwise established in this chapter or to result in local governments altering the coastal management elements of their local government comprehensive plans pursuant to chapter 163.

History.—s. 3, ch. 86-138; s. 1, ch. 98-311; s. 7, ch. 2000-346.



161.091 - Beach management; funding; repair and maintenance strategy.

161.091 Beach management; funding; repair and maintenance strategy.—

(1) Subject to such appropriations as the Legislature may make therefor from time to time, disbursements from the Land Acquisition Trust Fund may be made by the department in order to carry out the proper state responsibilities in a comprehensive, long-range, statewide beach management plan for erosion control; beach preservation, restoration, and nourishment; storm and hurricane protection; and other activities authorized for beaches and shores pursuant to s. 28, Art. X of the State Constitution. Legislative intent in appropriating such funds is for the implementation of those projects that contribute most significantly to addressing the state’s beach erosion problems.

(2) The department shall develop a multiyear repair and maintenance strategy that:

(a) Encourages regional approaches to ensure the geographic coordination and sequencing of prioritized projects;

(b) Reduces equipment mobilization and demobilization costs;

(c) Maximizes the infusion of beach-quality sand into the system;

(d) Extends the life of beach nourishment projects and reduces the frequency of nourishment; and

(e) Promotes inlet sand bypassing to replicate the natural flow of sand interrupted by improved, modified, or altered inlets and ports.

(3) In accordance with the intent expressed in s. 161.088 and the legislative finding that erosion of the beaches of this state is detrimental to tourism, the state’s major industry, further exposes the state’s highly developed coastline to severe storm damage, and threatens beach-related jobs, which, if not stopped, may significantly reduce state sales tax revenues, funds deposited into the State Treasury to the credit of the Land Acquisition Trust Fund shall be used to fund the development, implementation, and administration of the state’s beach management plan, as provided in ss. 161.091-161.212 and as authorized in s. 28, Art. X of the State Constitution.

History.—s. 1, ch. 65-408; ss. 25, 35, ch. 69-106; s. 1, ch. 71-182; s. 1, ch. 72-170; ss. 1-3, ch. 74-102; s. 1, ch. 75-288; s. 1, ch. 77-379; s. 6, ch. 78-257; s. 5, ch. 80-183; s. 4, ch. 86-138; ss. 16, 23, ch. 87-97; s. 1, ch. 91-79; s. 4, ch. 96-321; s. 1, ch. 97-187; s. 2, ch. 98-311; s. 5, ch. 99-247; s. 8, ch. 2000-346; s. 2, ch. 2008-114; s. 7, ch. 2015-229; s. 12, ch. 2016-10.



161.101 - State and local participation in authorized projects and studies relating to beach management and erosion control.

161.101 State and local participation in authorized projects and studies relating to beach management and erosion control.—

(1) The Legislature recognizes that beach erosion is a statewide problem that does not confine its effects to local governmental jurisdictions and that beach erosion can be adequately addressed most efficiently by a state-initiated program of beach restoration and beach nourishment. However, since local beach communities derive the primary benefits from the presence of adequate beaches, a program of beach restoration and beach nourishment should not be accomplished without a commitment of local funds to combat the problem of beach erosion. Accordingly, the Legislature declares that the state, through the department, shall determine those beaches which are critically eroded and in need of restoration and nourishment and may authorize appropriations to pay up to 75 percent of the actual costs for restoring and nourishing a critically eroded beach. The local government in which the beach is located shall be responsible for the balance of such costs.

(2) To carry out the beach and shore preservation programs, the department is hereby constituted as the beach and shore preservation authority for the state. In this capacity, the secretary of the department may at his or her own initiative take all necessary steps as soon as practicable and desirable to implement the provisions of this chapter.

(3) Whenever a beach erosion control project has been authorized by Congress for federal financial participation in accordance with any Act of Congress relating to beach erosion control in which nonfederal participation is required, it shall be the policy of the state to assist with an equitable share of such funds to the extent that funds are available, as determined by the department.

(4) The department, for itself or on behalf of any and all duly established beach and shore preservation districts and local governments within the state, may enter into cooperative agreements and otherwise cooperate with, and meet the requirements and conditions (including, but not limited to, execution of indemnification agreements) of, federal, state, and other local governments and political entities, or any agencies or representatives thereof, for the purpose of improving, furthering, and expediting the beach management program.

(5) The department is authorized, for and on behalf of the state, to accept such federal moneys for beach erosion control as are available and to sign all necessary agreements therefor and to do and perform all necessary acts in connection therewith to effectuate the intent and purposes of this act.

(6) The department is authorized to make application for federal participation in the cost of any beach and shore preservation project under any Acts of Congress and all amendments thereto.

(7) The department is authorized to implement regional components of the beach management plan pursuant to ss. 161.091 and 161.161 and, where appropriate, to enter into agreements with the Federal Government, inlet districts, port authorities, intercoastal waterway districts, and local governments to cost share and coordinate such activity.

(8) The department is authorized to sponsor or cosponsor demonstration projects of new or innovative technologies which have the potential to reduce project costs, conserve beach quality sand, extend the life of beach nourishment projects, and improve inlet sand bypassing pursuant to s. 161.091.

(9)(a) Because improved, modified, or altered inlets are a significant cause of beach erosion, it is the Legislature’s intent to manage the erosive impacts of inlets under the state’s beach management program. Accordingly, it is the further intent of the Legislature for the state to cost share those components of inlet projects that minimize the erosive effects of the inlet or cost-effectively provide for the placement of beach-quality material on adjacent eroded beaches.

(b) The department is authorized to enter into cooperative agreements with local governments, including cities, counties, and special districts, for inlet management activities and to cost share those components of inlet projects that minimize the erosive effects of the inlet or cost-effectively provide for the placement of beach-quality material on adjacent eroded beaches.

(10) The department is authorized to pay up to 100 percent of the costs of approved beach erosion control projects when construction and maintenance are on lands of which the state is the upland riparian owner.

(11) With regard to a project approved in accordance with s. 161.161, the department is authorized to pay from legislative appropriations specifically provided for these purposes an amount up to 75 percent of the costs of contractual services, including, but not limited to, the costs for:

(a) Feasibility and related planning studies.

(b) Design.

(c) Construction.

(d) Monitoring. The state shall cost share in all biological and physical monitoring requirements which are based upon scientifically based criteria.

(12) A project, in order to receive state funds, shall provide for adequate public access, protect natural resources, and provide protection for endangered and threatened species.

(13) The department shall not fund projects that provide only recreational benefits. All funded activities must have an identifiable beach erosion control or beach preservation benefit directed toward maintaining or enhancing sand in the system. Activities ineligible for cost sharing include, but are not limited to:

(a) Recreational structures such as piers, decks, and boardwalks.

(b) Park activities and facilities except for erosion control.

(c) Aesthetic vegetation.

(d) Water quality components of stormwater management systems.

(e) Experimental or demonstration projects unless favorably peer reviewed or scientifically documented.

(f) Hard structures unless designed for erosion control or to enhance beach nourishment project longevity or bypassing performance.

(g) Operations and maintenance, with the exception of nourishment.

(h) Maintenance and repair of over-walks.

(i) Navigation construction, operation, and maintenance activities, except those elements whose purpose is to place or keep sand on adjacent beaches.

(14) The intent of the Legislature in preserving and protecting Florida’s sandy beaches pursuant to this act is to direct beach erosion control appropriations to the state’s most severely eroded beaches, and to prevent further adverse impact caused by improved, modified, or altered inlets, coastal armoring, or existing upland development. In establishing annual project funding priorities, the department shall seek formal input from local coastal governments, beach and general government interest groups, and university experts. Criteria to be considered by the department in determining annual funding priorities shall include:

(a) The severity of erosion conditions, the threat to existing upland development, and recreational and/or economic benefits.

(b) The availability of federal matching dollars.

(c) The extent of local government sponsor financial and administrative commitment to the project, including a long-term financial plan with a designated funding source or sources for initial construction and periodic maintenance.

(d) Previous state commitment and involvement in the project.

(e) The anticipated physical performance of the proposed project, including the frequency of periodic planned nourishment.

(f) The extent to which the proposed project mitigates the adverse impact of improved, modified, or altered inlets on adjacent beaches.

(g) Innovative, cost-effective, and environmentally sensitive applications to reduce erosion.

(h) Projects that provide enhanced habitat within or adjacent to designated refuges of nesting sea turtles.

(i) The extent to which local or regional sponsors of beach erosion control projects agree to coordinate the planning, design, and construction of their projects to take advantage of identifiable cost savings.

(j) The degree to which the project addresses the state’s most significant beach erosion problems.

In the event that more than one project qualifies equally under the provisions of this subsection, the department shall assign funding priority to those projects that are ready to proceed.

(15) Until the unmet demand for repairing Florida’s damaged beaches and dunes is satisfied, it is the further intent of the Legislature to cost share such projects equally between the state and local sponsors.

(16) In order to encourage regional approaches that provide cost savings, and notwithstanding subsection (15), actual cost savings that can be documented as resulting from geographic coordination and sequencing of two or more discrete erosion control projects shall proportionally reduce each local sponsor’s cost share as long as the state financial participation does not exceed 75 percent.

(17) The selection of a project engineer acceptable to the department by local government as project sponsor shall be on the basis of competitive negotiation as provided in chapter 287. The project sponsor shall assume full responsibility for all project costs in excess of the state cost limitation.

(18) A local government desiring to initiate and pay the entire cost of designing, constructing, and maintaining an erosion control project prior to the state’s initiating such construction may be reimbursed from state funds on the basis of the procedures set forth in s. 161.161, provided the project is approved by the department before initiation of construction and based on legislative appropriations and whether it furthers the provisions of s. 161.161. Such local interests shall, as project sponsor, be responsible for obtaining federal reimbursement in the case of federal-aid projects.

(19) Twenty-five percent of any funds appropriated for implementation of this section shall be held by the department until the last quarter of the fiscal year for which the appropriation is made. This amount shall be used to meet emergencies prescribed in s. 161.111. If no such emergencies occur, then these funds may be released in the last quarter of the fiscal year in which the appropriation is made for projects.

(20) The department shall maintain active project listings on its website by fiscal year in order to provide transparency regarding those projects receiving funding and the funding amounts, and to facilitate legislative reporting and oversight. In consideration of this intent:

(a) The department shall notify the Executive Office of the Governor and the Legislature regarding any significant changes in the funding levels of a given project as initially requested in the department’s budget submission and subsequently included in approved annual funding allocations. The term “significant change” means those changes exceeding 25 percent of a project’s original allocation. If there is surplus funding, notification shall be provided to the Executive Office of the Governor and the Legislature to indicate whether additional dollars are intended to be used for inlet management pursuant to s. 161.143, offered for reversion as part of the next appropriations process, or used for other specified priority projects on active project lists.

(b) A summary of specific project activities for the current fiscal year, funding status, and changes to annual project lists shall be prepared by the department and included with the department’s submission of its annual legislative budget request.

(c) A local project sponsor may at any time release, in whole or in part, appropriated project dollars by formal notification to the department, which shall notify the Executive Office of the Governor and the Legislature. Notification must indicate how the project dollars are intended to be used.

(21) The department may adopt rules to implement this section.

History.—s. 1, ch. 65-408; ss. 25, 35, ch. 69-106; s. 7, ch. 78-257; s. 5, ch. 86-138; s. 17, ch. 87-97; s. 26, ch. 94-356; s. 1438, ch. 95-147; s. 5, ch. 96-321; s. 3, ch. 98-311; s. 9, ch. 2000-346; s. 3, ch. 2012-65.



161.111 - Shore erosion emergency.

161.111 Shore erosion emergency.—If a shore erosion emergency is declared by the Governor, the state, acting through the department, may spend whatever state funds are available to alleviate shore erosion.

History.—s. 1, ch. 65-408; ss. 25, 35, ch. 69-106; s. 27, ch. 94-356; s. 10, ch. 2000-346.



161.121 - Penalty.

161.121 Penalty.—Unless otherwise provided in this chapter, whoever shall fail to comply with the provisions of this part is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 65-408; s. 83, ch. 71-136; s. 2, ch. 77-12; s. 10, ch. 91-224.



161.131 - Construction of ss. 161.011-161.212.

161.131 Construction of ss. 161.011-161.212.—The provisions of ss. 161.011-161.212 shall be liberally construed by all concerned in a manner to best accomplish the beach and shore preservation purposes and programs.

History.—s. 3, ch. 65-408; s. 6, ch. 86-138.



161.141 - Property rights of state and private upland owners in beach restoration project areas.

161.141 Property rights of state and private upland owners in beach restoration project areas.—The Legislature declares that it is the public policy of the state to cause to be fixed and determined, pursuant to beach restoration, beach nourishment, and erosion control projects, the boundary line between sovereignty lands of the state bordering on the Atlantic Ocean, the Gulf of Mexico, or the Straits of Florida, and the bays, lagoons, and other tidal reaches thereof, and the upland properties adjacent thereto; except that such boundary line shall not be fixed for beach restoration projects that result from inlet or navigation channel maintenance dredging projects unless such projects involve the construction of authorized beach restoration projects. However, prior to construction of such a beach restoration project, the board of trustees must establish the line of mean high water for the area to be restored; and any additions to the upland property landward of the established line of mean high water which result from the restoration project remain the property of the upland owner subject to all governmental regulations and are not to be used to justify increased density or the relocation of the coastal construction control line as may be in effect for such upland property. The resulting additions to upland property are also subject to a public easement for traditional uses of the sandy beach consistent with uses that would have been allowed prior to the need for the restoration project. It is further declared that there is no intention on the part of the state to extend its claims to lands not already held by it or to deprive any upland or submerged land owner of the legitimate and constitutional use and enjoyment of his or her property. If an authorized beach restoration, beach nourishment, and erosion control project cannot reasonably be accomplished without the taking of private property, the taking must be made by the requesting authority by eminent domain proceedings. In any action alleging a taking of all or part of a property or property right as a result of a beach restoration project, in determining whether such taking has occurred or the value of any damage alleged with respect to the owner’s remaining upland property adjoining the beach restoration project, the enhancement, if any, in value of the owner’s remaining adjoining property of the upland property owner by reason of the beach restoration project shall be considered. If a taking is judicially determined to have occurred as a result of a beach restoration project, the enhancement in value to the owner’s remaining adjoining property by reason of the beach restoration project shall be offset against the value of the damage, if any, resulting to such remaining adjoining property of the upland property owner by reason of the beach restoration project, but such enhancement in the value shall not be offset against the value of the property or property right alleged to have been taken. If the enhancement in value shall exceed the value of the damage, if any, to the remaining adjoining property, there shall be no recovery over against the property owner for such excess.

History.—s. 1, ch. 70-276; s. 1, ch. 79-233; s. 1, ch. 82-144; s. 7, ch. 86-138; s. 18, ch. 87-97; ss. 28, 487, ch. 94-356; s. 1439, ch. 95-147; s. 11, ch. 2000-346; s. 3, ch. 2007-99.



161.142 - Declaration of public policy relating to improved navigation inlets.

161.142 Declaration of public policy relating to improved navigation inlets.—The Legislature recognizes the need for maintaining navigation inlets to promote commercial and recreational uses of our coastal waters and their resources. The Legislature further recognizes that inlets interrupt or alter the natural drift of beach-quality sand resources, which often results in these sand resources being deposited in nearshore areas or in the inlet channel, or in the inland waterway adjacent to the inlet, instead of providing natural nourishment to the adjacent eroding beaches. Accordingly, the Legislature finds it is in the public interest to replicate the natural drift of sand which is interrupted or altered by inlets to be replaced and for each level of government to undertake all reasonable efforts to maximize inlet sand bypassing to ensure that beach-quality sand is placed on adjacent eroding beaches. Such activities cannot make up for the historical sand deficits caused by inlets but shall be designed to balance the sediment budget of the inlet and adjacent beaches and extend the life of proximate beach-restoration projects so that periodic nourishment is needed less frequently. Therefore, in furtherance of this declaration of public policy and the Legislature’s intent to redirect and recommit the state’s comprehensive beach management efforts to address the beach erosion caused by inlets, the department shall ensure that:

(1) All construction and maintenance dredgings of beach-quality sand are placed on the adjacent eroding beaches unless, if placed elsewhere, an equivalent quality and quantity of sand from an alternate location is placed on the adjacent eroding beaches.

(2) On an average annual basis, a quantity of beach-quality sand is placed on the adjacent eroding beaches which is equal to the natural net annual longshore sediment transport. The department shall, with the assistance of university-based or other contractual resources that it may employ or call upon, maintain a current estimate of such quantities of sand for purposes of prioritizing, planning, and permitting.

(3) Construction waterward of the coastal construction control line on downdrift coastal areas, on islands substantially created by the deposit of spoil, located within 1 mile of the centerline of navigation channels or inlets, providing access to ports listed in s. 403.021(9)(b), which suffers or has suffered erosion caused by such navigation channel maintenance or construction shall be exempt from the permitting requirements and prohibitions of s. 161.053(4) or (5); however, such construction shall comply with the applicable Florida Building Code adopted pursuant to s. 553.73. The timing and sequence of any construction activities associated with inlet management projects shall provide protection to nesting sea turtles and their hatchlings and habitats, to nesting shorebirds, and to native salt-resistant vegetation and endangered plant communities. Beach-quality sand placed on the beach as part of an inlet management project must be suitable for marine turtle nesting.

(4) The provisions of subsections (1) and (2) shall not be a requirement imposed upon ports listed in s. 403.021(9)(b); however, such ports must demonstrate reasonable effort to place beach-quality sand from construction and maintenance dredging and port-development projects on adjacent eroding beaches in accordance with port master plans approved by the Department of Economic Opportunity, and permits approved and issued by the department, to ensure compliance with this section. Ports may sponsor or cosponsor inlet management projects that are fully eligible for state cost sharing.

(5) The department shall ensure that any disposal of the beach-quality sand from federal projects in this state which involve dredging for the purpose of navigation is on, or in the nearshore area of, adjacent eroding beaches. The department may consider permitting nearshore or upland disposal of such beach-quality sand if emergency conditions exist. The state recognizes that due to the growing demand for beach-quality sand resources for beach restoration and nourishment projects, the limited supply of such sand resources, and the cost of such projects, beach or nearshore sand placement is the least-cost disposal method.

(6) If federal investigations and reports or state-approved inlet management plans do not specify the entity or entities responsible for the extent of erosion caused by an inlet, the department or local government, with the assistance of university-based or other contractual resources that they may employ or call upon, is encouraged to undertake assessments that aid in specifying the responsible entity or entities and in more accurately determining cost-sharing responsibilities for measures to correct such erosion. The entity that is responsible for maintenance dredging of an inlet may be deemed responsible for the erosion caused by the inlet if another responsible party is not specified in such an assessment, a shore protection project investigation or report, or a state-approved inlet management plan.

(7) If the beneficiaries of the inlet, the local governments having jurisdiction of lands adjacent to the inlet, or the owners of property adjacent to the inlet are involved in a dispute concerning how much sand should be bypassed, the department shall protect its monetary investment in beach nourishment projects within the inlet’s physical zone of influence by taking all reasonable actions to balance the sediment budget of the inlet and adjacent beaches, including implementation of inlet sand bypassing and other inlet management projects.

History.—s. 8, ch. 86-138; s. 19, ch. 87-97; s. 1, ch. 2008-242; s. 184, ch. 2010-102; s. 56, ch. 2011-142.



161.143 - Inlet management; planning, prioritizing, funding, approving, and implementing projects.

161.143 Inlet management; planning, prioritizing, funding, approving, and implementing projects.—

(1) Studies, projects, and activities for the purpose of mitigating the erosive effects of inlets and balancing the sediment budget of the inlet and adjacent beaches must be supported by separately approved inlet management plans or inlet components of the statewide comprehensive beach management plan. Such plans in support of individual inlet projects or activities must, pursuant to s. 161.161(1)(b), evaluate each inlet to determine the extent of the inlet’s erosive effect on adjacent beaches and, if significant, make recommendations to mitigate such ongoing erosive effects and provide estimated costs for such mitigation.

(2) The department shall establish annual funding priorities for studies, activities, or other projects concerning inlet management. Such inlet management projects include, but are not limited to, inlet sand bypassing, modifications to channel dredging, jetty redesign, jetty repair, disposal of spoil material, and the development, revision, adoption, or implementation of an inlet management plan. The funding priorities established by the department must be consistent with the requirements and legislative declaration in ss. 161.101(14), 161.142, and 161.161(1)(b). In establishing funding priorities under this subsection and before transmitting the annual inlet project list to the Legislature under subsection (5), the department shall seek formal input from local coastal governments, beach and general government associations and other coastal interest groups, and university experts concerning annual funding priorities for inlet management projects. In order to maximize the benefits of efforts to address the inlet-caused beach erosion problems of this state, the ranking criteria used by the department to establish funding priorities for studies, activities, or other projects concerning inlet management must include consideration of:

(a) An estimate of the annual quantity of beach-quality sand reaching the updrift boundary of the improved jetty or inlet channel.

(b) The severity of the erosion to the adjacent beaches caused by the inlet and the extent to which the proposed project mitigates the erosive effects of the inlet.

(c) The overall significance and anticipated success of the proposed project in balancing the sediment budget of the inlet and adjacent beaches and addressing the sand deficit along the inlet-affected shorelines.

(d) The extent to which existing bypassing activities at an inlet would benefit from modest, cost-effective improvements when considering the volumetric increases from the proposed project, the availability of beach-quality sand currently not being bypassed to adjacent eroding beaches, and the ease with which such beach-quality sand may be obtained.

(e) The interest and commitment of local governments as demonstrated by their willingness to coordinate the planning, design, construction, and maintenance of an inlet management project and their financial plan for funding the local cost share for initial construction, ongoing sand bypassing, channel dredging, and maintenance.

(f) The previous completion or approval of a state-sponsored inlet management plan or local-government-sponsored inlet study concerning the inlet addressed by the proposed project, the ease of updating and revising any such plan or study, and the adequacy and specificity of the plan’s or study’s recommendations concerning the mitigation of an inlet’s erosive effects on adjacent beaches.

(g) The degree to which the proposed project will enhance the performance and longevity of proximate beach nourishment projects, thereby reducing the frequency of such periodic nourishment projects.

(h) The project-ranking criteria in s. 161.101(14) to the extent such criteria are applicable to inlet management studies, projects, and activities.

(3) The department may, pursuant to s. 161.101 and notwithstanding s. 161.101(15), pay from legislative appropriations provided for these purposes 75 percent of the total costs, or, if applicable, the nonfederal costs, of a study, activity, or other project concerning the management of an inlet. The balance must be paid by the local governments or special districts having jurisdiction over the property where the inlet is located.

(4) Using the legislative appropriation to the statewide beach-management-support category of the department’s fixed capital outlay funding request, the department may employ university-based or other contractual sources and pay 100 percent of the costs of studies that are consistent with the legislative declaration in s. 161.142 and that:

(a) Determine, calculate, refine, and achieve general consensus regarding net annual sediment transport volumes to be used for the purpose of planning and prioritizing inlet management projects; and

(b) Appropriate, assign, and apportion responsibilities between inlet beneficiaries for the erosion caused by a particular inlet on adjacent beaches.

(5) The department shall annually provide an inlet management project list, in priority order, to the Legislature as part of the department’s budget request. The list must include studies, projects, or other activities that address the management of at least 10 separate inlets and that are ranked according to the criteria established under subsection (2).

(a) The department shall make available at least 10 percent of the total amount that the Legislature appropriates in each fiscal year for statewide beach management for the three highest-ranked projects on the current year’s inlet management project list.

(b) The department shall make available at least 50 percent of the funds appropriated for the feasibility and design category in the department’s fixed capital outlay funding request for projects on the current year’s inlet management project list which involve the study for, or design or development of, an inlet management project.

(c) The department shall make available all statewide beach management funds that remain unencumbered or are allocated to non-project-specific activities for projects on legislatively approved inlet management project lists. Funding for local-government-specific projects on annual project lists approved by the Legislature must remain available for such purposes for a period of 18 months pursuant to s. 216.301(2)(a). Based on an assessment and the department’s determination that a project will not be ready to proceed during this 18-month period, such funds shall be used for inlet management projects on legislatively approved lists.

(d) The Legislature shall designate one of the three highest projects on the inlet management project list in any year as the Inlet of the Year. The department shall annually report to the Legislature concerning the extent to which each inlet project designated by the Legislature as Inlet of the Year has succeeded in balancing the sediment budget of the inlet and adjacent beaches, mitigating the inlet’s erosive effects on adjacent beaches, and transferring or otherwise placing beach-quality sand on adjacent eroding beaches.

1(e) Notwithstanding paragraphs (a) and (b), and for the 2016-2017 fiscal year only, the amount allocated for inlet management funding is provided in the 2016-2017 General Appropriations Act. This paragraph expires July 1, 2017.

(6) The department shall adopt rules under ss. 120.536(1) and 120.54 to administer this section.

History.—s. 2, ch. 2008-242; s. 19, ch. 2013-41; s. 31, ch. 2014-53; s. 46, ch. 2015-222; s. 81, ch. 2016-62.

1Note.—Section 81, ch. 2016-62, amended paragraph (5)(e) “[i]n order to implement Specific Appropriation 1602 of the 2016-2017 General Appropriations Act.”



161.144 - Policy guidance related to sand source management.

161.144 Policy guidance related to sand source management.—The Legislature recognizes that beach-quality sand for the nourishment of the state’s critically eroded beaches is an exhaustible resource, in ever-decreasing supply, and must be carefully managed for the systemwide benefit of the state’s beaches. Therefore, the Department of Environmental Protection, pursuant to s. 161.161 and in cooperation with federal and local government agencies, shall develop and maintain an inventory of identified offshore sand sources as part of the regional elements of its comprehensive long-term beach management plan. Offshore sand sources in state or federal waters which are identified for potential, proposed, or permitted use shall be clearly mapped or otherwise noted and readily available for public review. In addition, boards of county commissioners of coastal counties adjacent to sand sources proposed for use outside of the region or subregion shall be provided written notice by the department and an opportunity to comment during a specific project’s planning and permitting stages. The department shall identify in its annual list of local government funding requests submitted to the Legislature, pursuant to s. 161.091, those projects that propose to use sand sources from another region or subregion at the time the list is submitted.

History.—s. 4, ch. 2007-99.



161.151 - Definitions; ss. 161.141-161.211.

161.151 Definitions; ss. 161.141-161.211.—As used in ss. 161.141-161.211:

(1) “Board of trustees” means the Board of Trustees of the Internal Improvement Trust Fund.

(2) “Requesting authority” means any coastal county, municipality, or beach erosion control district which requests a survey by the board of trustees under the provisions of ss. 161.141-161.211.

(3) “Erosion control line” means the line determined in accordance with the provisions of ss. 161.141-161.211 which represents the landward extent of the claims of the state in its capacity as sovereign titleholder of the submerged bottoms and shores of the Atlantic Ocean, the Gulf of Mexico, and the bays, lagoons and other tidal reaches thereof on the date of the recording of the survey as authorized in s. 161.181.

(4) “Authorized beach restoration project” means a beach project authorized by the United States Congress or the department which involves a specific project engineering design and a project maintenance program for a period of not less than 10 years.

History.—s. 2, ch. 70-276; s. 1, ch. 70-439; s. 2, ch. 82-144.



161.161 - Procedure for approval of projects.

161.161 Procedure for approval of projects.—

(1) The department shall develop and maintain a comprehensive long-term management plan for the restoration and maintenance of the state’s critically eroded beaches fronting the Atlantic Ocean, Gulf of Mexico, and Straits of Florida. The beach management plan shall:

(a) Address long-term solutions to the problem of critically eroded beaches in this state.

(b) Evaluate each improved, modified, or altered inlet and determine whether the inlet is a significant cause of beach erosion. With respect to each inlet determined to be a significant cause of beach erosion, the plan shall include:

1. The extent to which such inlet causes beach erosion and recommendations to mitigate the erosive impact of the inlet, including, but not limited to, recommendations regarding inlet sediment bypassing; modifications to channel dredging, jetty design, and disposal of spoil material; establishment of feeder beaches; and beach restoration and beach nourishment; and

2. Cost estimates necessary to take inlet corrective measures and recommendations regarding cost sharing among the beneficiaries of such inlet.

(c) Design criteria for beach restoration and beach nourishment projects, including, but not limited to:

1. Dune elevation and width and revegetation and stabilization requirements; and

2. Beach profile.

(d) Evaluate the establishment of feeder beaches as an alternative to direct beach restoration and recommend the location of such feeder beaches and the source of beach-compatible sand.

(e) Identify causes of shoreline erosion and change, calculate erosion rates, and project long-term erosion for all major beach and dune systems by surveys and profiles.

(f) Identify shoreline development and degree of density and assess impacts of development and shoreline protective structures on shoreline change and erosion.

(g) Identify short-term and long-term economic costs and benefits of beaches, including recreational value to user groups, tax base, revenues generated, and beach acquisition and maintenance costs.

(h) Study dune and vegetation conditions.

(i) Identify beach areas used by marine turtles and develop strategies for protection of the turtles and their nests and nesting locations.

(j) Identify alternative management responses to preserve undeveloped beach and dune systems, to restore damaged beach and dune systems, and to prevent inappropriate development and redevelopment on migrating beaches, and consider beach restoration and nourishment, armoring, relocation and abandonment, dune and vegetation restoration, and acquisition.

(k) Establish criteria, including costs and specific implementation actions, for alternative management techniques.

(l) Select and recommend appropriate management measures for all of the state’s sandy beaches in a beach management program.

(m) Establish a list of beach restoration and beach nourishment projects, arranged in order of priority, and the funding levels needed for such projects.

The beach management plan may be prepared at the regional level based upon areas of greatest need and probable federal funding. Such regional plans shall be components of the statewide beach management plan and shall serve as the basis for state funding decisions upon approval in accordance with chapter 86-138, Laws of Florida. In accordance with a schedule established for the submission of regional plans by the department, any completed plan must be submitted to the secretary of the department for approval no later than March 1 of each year. These regional plans shall include, but shall not be limited to, recommendations of appropriate funding mechanisms for implementing projects in the beach management plan, giving consideration to the use of single-county and multicounty taxing districts or other revenue generation measures by state and local governments and the private sector. Prior to presenting the plan to the secretary of the department, the department shall hold a public meeting in the areas for which the plan is prepared. The plan submission schedule shall be submitted to the secretary for approval. Any revisions to such schedule must be approved in like manner.

(2) Annually, the secretary shall present to the Legislature recommendations for funding beach erosion control projects prioritized according to the criteria established in s. 161.101(14).

(3) Once a project is determined to be undertaken, a survey of all or part of the shoreline within the jurisdiction of the local government in which the beach is located shall be conducted in order to establish the area of beach to be protected by the project and locate an erosion control line. No provision of ss. 161.141-161.211 shall be construed as preventing a local government from participating in the funding of erosion control projects or surveys undertaken in accordance with the provisions of ss. 161.141-161.211. In lieu of conducting a survey, the board of trustees may accept and approve a survey as initiated, conducted, and submitted by the appropriate local government if said survey is made in conformity with the appropriate principles set forth in ss. 161.141-161.211.

(4) Upon completion of the survey depicting the area of the beach erosion control project and the proposed location of the erosion control line, the board of trustees shall give notice of the survey and the date on which the board of trustees will hold a public hearing for the purpose of receiving evidence on the merits of the proposed erosion control line and, if approval is granted, of locating and establishing such requested erosion control line. Such notice shall be by publication in a newspaper of general circulation published in the county or counties in which the proposed beach erosion control project shall be located not less than once a week for 3 consecutive weeks and by mailing copies of such notice by certified or registered mail to each riparian owner of record of upland property lying within 1,000 feet (radial distance) of the shoreline to be extended through construction of the proposed beach erosion control project, as his or her name and address appear upon the latest tax assessment roll, in order that any persons who have an interest in the location of such requested erosion control line can be present at such hearing to submit their views concerning the precise location of the proposed erosion control line. Such notice shall be in addition to any notice requirement in chapter 120.

(5) The board of trustees shall approve or disapprove the erosion control line for a beach restoration project. In locating said line, the board of trustees shall be guided by the existing line of mean high water, bearing in mind the requirements of proper engineering in the beach restoration project, the extent to which erosion or avulsion has occurred, and the need to protect existing ownership of as much upland as is reasonably possible.

(6) In no event shall the department undertake a beach restoration or beach nourishment project where a local share is required without the approval of the local government or governments responsible for that local share.

(7) The department may adopt rules to administer this section.

History.—s. 3, ch. 70-276; s. 1, ch. 70-439; s. 23, ch. 78-95; s. 2, ch. 79-233; s. 9, ch. 86-138; s. 20, ch. 87-97; s. 29, ch. 94-356; s. 1440, ch. 95-147; s. 6, ch. 96-321; s. 3, ch. 96-371; s. 4, ch. 98-311; s. 12, ch. 2000-346; s. 40, ch. 2010-102.



161.163 - Coastal areas used by sea turtles; rules.

161.163 Coastal areas used by sea turtles; rules.—The department shall adopt by rule a designation of coastal areas which are utilized, or are likely to be utilized, by sea turtles for nesting. The department shall also adopt by rule guidelines for local government regulations that control beachfront lighting to protect hatching sea turtles.

History.—s. 15, ch. 86-138; s. 1, ch. 2000-211.



161.181 - Recording of resolution and survey of board of trustees.

161.181 Recording of resolution and survey of board of trustees.—If no review is taken within the time prescribed from the decision of the board of trustees or, if review be timely taken, in the absence of a final decision of a court of competent jurisdiction preventing the implementation of a beach erosion control project or invalidating, abolishing, or otherwise preventing the establishment and recordation of the erosion control line as provided herein, the board of trustees shall file in the public records of the county or counties in which the erosion control line lies, a copy of its resolution approving the beach erosion control project and locating the erosion control line and shall also file and cause to be recorded in the book of plats of said county or counties a survey showing the area of beach to be protected and the location of the erosion control line.

History.—s. 5, ch. 70-276; s. 1, ch. 70-439; s. 3, ch. 79-233.



161.191 - Vesting of title to lands.

161.191 Vesting of title to lands.—

(1) Upon the filing of a copy of the board of trustees’ resolution and the recording of the survey showing the location of the erosion control line and the area of beach to be protected as provided in s. 161.181, title to all lands seaward of the erosion control line shall be deemed to be vested in the state by right of its sovereignty, and title to all lands landward of such line shall be vested in the riparian upland owners whose lands either abut the erosion control line or would have abutted the line if it had been located directly on the line of mean high water on the date the board of trustees’ survey was recorded.

(2) Once the erosion control line along any segment of the shoreline has been established in accordance with the provisions of ss. 161.141-161.211, the common law shall no longer operate to increase or decrease the proportions of any upland property lying landward of such line, either by accretion or erosion or by any other natural or artificial process, except as provided in s. 161.211(2) and (3). However, the state shall not extend, or permit to be extended through artificial means, that portion of the protected beach lying seaward of the erosion control line beyond the limits set forth in the survey recorded by the board of trustees unless the state first obtains the written consent of all riparian upland owners whose view or access to the water’s edge would be altered or impaired.

History.—s. 6, ch. 70-276; s. 1, ch. 70-439; s. 3, ch. 79-233.



161.201 - Preservation of common-law rights.

161.201 Preservation of common-law rights.—Any upland owner or lessee who by operation of ss. 161.141-161.211 ceases to be a holder of title to the mean high-water line shall, nonetheless, continue to be entitled to all common-law riparian rights except as otherwise provided in s. 161.191(2), including but not limited to rights of ingress, egress, view, boating, bathing, and fishing. In addition the state shall not allow any structure to be erected upon lands created, either naturally or artificially, seaward of any erosion control line fixed in accordance with the provisions of ss. 161.141-161.211, except such structures required for the prevention of erosion. Neither shall such use be permitted by the state as may be injurious to the person, business, or property of the upland owner or lessee; and the several municipalities, counties and special districts are authorized and directed to enforce this provision through the exercise of their respective police powers.

History.—s. 7, ch. 70-276.



161.211 - Cancellation of resolution for nonperformance by board of trustees.

161.211 Cancellation of resolution for nonperformance by board of trustees.—

(1) If for any reason construction of the beach erosion control project authorized by the board of trustees is not commenced within 2 years from the date of the recording of the board of trustees’ survey, as provided in s. 161.181, or in the event construction is commenced but halted for a period exceeding 6 months from commencement, then, upon receipt of a written petition signed by those owners or lessees of a majority of the lineal feet of riparian property which either abuts or would have abutted the erosion control line if the same had been located at the line of mean high water on the date the board of trustees’ survey was recorded, the board of trustees shall forthwith cause to be canceled and vacated of record the resolution authorizing the beach erosion control project and the survey locating the erosion control line, and the erosion control line shall be null and void and of no further force or effect.

(2) If the state, county, municipality, erosion control district, or other governmental agency charged with the responsibility of maintaining the protected beach fails to maintain the same and as a result thereof the shoreline gradually recedes to a point or points landward of the erosion control line as established herein, the provisions of s. 161.191(2) shall cease to be operative as to the affected upland.

(3) In the event a substantial portion of the shoreline encompassed within the erosion control project recedes landward of the erosion control line, the board of trustees, on its own initiative, may direct or request, or, upon receipt of a written petition signed by the owners or lessees of a majority of the lineal feet of riparian property lying within the erosion control project, shall direct or request, the agency charged with the responsibility of maintaining the beach to restore the same to the extent provided for in the board of trustees’ recorded survey. If the beach is not restored as directed or requested by the board of trustees within a period of 1 year from the date of the directive or request, the board of trustees shall forthwith cause to be canceled and vacated of record the resolution authorizing the beach erosion control project and the survey locating the erosion control line, and the erosion control line shall be null and void and of no further force or effect.

History.—s. 8, ch. 70-276; s. 1, ch. 70-439; s. 3, ch. 79-233.



161.212 - Judicial review relating to permits and licenses.

161.212 Judicial review relating to permits and licenses.—

(1) As used in this section, unless the context otherwise requires:

(a) “Agency” means any official, officer, commission, authority, council, committee, department, division, bureau, board, section, or other unit or entity of state government.

(b) “Permit” means any permit or license required by this chapter.

(2) Any person substantially affected by a final action of any agency with respect to a permit may seek review within 90 days of the rendering of such decision and request monetary damages and other relief in the circuit court in the judicial circuit in which the affected property is located; however, circuit court review shall be confined solely to determining whether final agency action is an unreasonable exercise of the state’s police power constituting a taking without just compensation. Review of final agency action for the purpose of determining whether the action is in accordance with existing statutes or rules and based on competent substantial evidence shall proceed in accordance with chapter 120.

(3) If the court determines the decision reviewed is an unreasonable exercise of the state’s police power constituting a taking without just compensation, the court shall remand the matter to the agency which shall, within a reasonable time:

(a) Agree to issue the permit;

(b) Agree to pay appropriate monetary damages; however, in determining the amount of compensation to be paid, consideration shall be given by the court to any enhancement to the value of the land attributable to governmental action; or

(c) Agree to modify its decision to avoid an unreasonable exercise of police power.

(4) The agency shall submit a statement of its agreed-upon action to the court in the form of a proposed order. If the action is a reasonable exercise of police power, the court shall enter its final order approving the proposed order. If the agency fails to submit a proposed order within a reasonable time not to exceed 90 days which specifies an action that is a reasonable exercise of police power, the court may order the agency to perform any of the alternatives specified in subsection (3).

(5) The court shall award reasonable attorney’s fees and court costs to the agency or substantially affected person, whichever prevails.

(6) The provisions of this section are cumulative and shall not be deemed to abrogate any other remedies provided by law.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 78-85.



161.242 - Harvesting of sea oats and sea grapes prohibited; possession prima facie evidence of violation.

161.242 Harvesting of sea oats and sea grapes prohibited; possession prima facie evidence of violation.—

(1) The purpose of this section is to protect the beaches and shores of the state from erosion by preserving natural vegetative cover to bind the sand.

(2) It is unlawful for any purpose to cut, harvest, remove, or eradicate any of the grass commonly known as sea oats or Uniola paniculata and Coccolobis uvifera commonly known as sea grapes from any public land or from any private land without consent of the owner of such land or person having lawful possession thereof. Possession of either Uniola paniculata or Coccolobis uvifera by other than the owner of such land shall constitute prima facie evidence of violation of this section. However, licensed, certified nurserymen who grow any of the native plants listed in this section from seeds or by vegetative propagation are specifically permitted to sell these commercially grown plants and shall not be in violation of this section of the law if they do so, as it is the intent of the law to preserve and encourage the growth of these native plants which are rapidly disappearing from the state.

History.—s. 1, ch. 65-458; s. 1, ch. 67-150; s. 280, ch. 71-136; s. 1, ch. 71-153; s. 1, ch. 73-258; s. 16, ch. 85-234; s. 11, ch. 2000-197.

Note.—Former s. 370.041.






Part II - BEACH AND SHORE PRESERVATION DISTRICTS (ss. 161.25-161.45)

161.25 - County beach and shore preservation authority; board of county commissioners.

161.25 County beach and shore preservation authority; board of county commissioners.—To carry out the beach and shore preservation program, the board of county commissioners of any county and its successors in office, as an ex officio duty, are hereby severally constituted as the beach and shore preservation authority for their county. In this capacity, any such board of county commissioners may at its own initiative take all necessary steps as soon as practicable and desirable to implement the provisions of this chapter.

History.—s. 1, ch. 65-408.



161.26 - Expenses; use of county funds.

161.26 Expenses; use of county funds.—The board of county commissioners of any of the counties is authorized to use any available county funds to meet necessary expenses of its beach and shore preservation program. This may include, among other things, costs of studies, surveys, planning, engineering, coordination, negotiation, acquisition of lands, construction of works and facilities, operation and maintenance, and other activities incidental to acquisition and construction to the extent considered proper and desirable by the board of county commissioners.

History.—s. 1, ch. 65-408.



161.27 - Personnel and facilities.

161.27 Personnel and facilities.—In carrying out the purposes of this part, the board of county commissioners may use to the extent feasible any personnel or facilities employed by or available to the county. In addition, the board of county commissioners may hire such personnel and contract for such services as may prove necessary or desirable.

History.—s. 1, ch. 65-408.



161.28 - Comprehensive county beach and shore preservation program.

161.28 Comprehensive county beach and shore preservation program.—The board of county commissioners of any of the counties may, by assignments to legally qualified personnel, whose services are made available as provided in s. 161.27, initiate and carry on such studies and investigations as may be necessary to plan a logical and suitable program for comprehensive beach and shore preservation within its county. This program may incorporate all or part of the recommendations of the United States Army Corps of Engineers concerning beach and shore restoration and erosion control, if there be any, and may additionally provide to an appropriate extent for the other aspects of beach and shore preservation. In conducting its studies and making its plans for a beach and shore preservation program, the board of county commissioners shall hold sufficient public hearings to ascertain the views and feelings of affected property owners in the various localities of the county regarding the needs to be served and manner in which they should best be served. The board of county commissioners shall give proper and reasonable consideration to all evidence received in planning the beach and shore preservation program.

History.—s. 1, ch. 65-408.



161.29 - Benefit categories or zones.

161.29 Benefit categories or zones.—Upon adoption of a reasonably final plan of improvement for the beach and shore preservation program for the entire county, the board of county commissioners shall conduct, through the use of personnel competent and qualified in this field, an economic analysis of the proposed program, determining the nature and extent of benefits expected to accrue from the program and allocating these benefits to their proper recipients by categories or zones of comparable benefits, and place in the same zone areas of equal benefit, or follow such other method as may be deemed suitable for the purposes of this section. From time to time, the board of county commissioners shall conduct in the same or similar manner a new analysis to better determine and allocate actual or expected benefits.

History.—s. 1, ch. 65-408.



161.31 - Establishment of districts.

161.31 Establishment of districts.—

(1) Districts established under the provisions of this part shall constitute public bodies corporate and politic, exercising public powers and all other powers and duties incident to such bodies.

(2) The board of county commissioners shall serve as the governing body for all districts created under this authority and shall proceed as expeditiously as possible to determine and implement policy and program for each such district in accordance with the overall county program, except that the board of county commissioners may receive guidance in these matters for each district from an advisory group, consisting of not less than three nor more than five persons, which the board of county commissioners may appoint from any or each such district. Members of such advisory group shall have no definite term of office but shall serve at the pleasure of the board of county commissioners.

(3) To further provide for efficient administration of the district program, the board of county commissioners may hire such additional personnel or contract for such additional services as it considers necessary or desirable in each case.

(4) A uniform ad valorem tax not to exceed 1 mill per year on all nonexempt taxable property within the district may be levied for a period of not more than 2 years to defray organizational and administrative costs of said district.

History.—s. 1, ch. 65-408; s. 3, ch. 71-14.



161.32 - Existing erosion prevention district.

161.32 Existing erosion prevention district.—This part shall not be construed to impair the existence, powers or functions of any existing erosion prevention, beach or shore preservation districts created by special or local act; provided, however, that any such existing district may re-create and reestablish itself under the provisions of this act as if originally created and established hereunder in all respects, by resolution of its governing body adopting the provisions of chapter 161, in their entirety and thereafter shall function as a beach and shore preservation district created and established under the provisions of this part.

History.—s. 1, ch. 65-408.



161.33 - Cooperation with federal, state, and other governmental entities.

161.33 Cooperation with federal, state, and other governmental entities.—

(1) The board of county commissioners, for itself or on behalf of any and all duly established beach and shore preservation districts within the county, may enter into cooperative agreements and otherwise cooperate with, and meet the requirements and conditions of, federal, state and other local governments and political entities, or any agencies or representative thereof, for the purpose of improving, furthering and expediting the beach and shore preservation program.

(2) The board of county commissioners and the department, for and on behalf of each or any district created in accordance with parts I and II of this chapter, are authorized to receive and accept from any federal agency, grants for or in aid of any beach and shore preservation program contemplated by this part, and to receive and accept aid or contributions from any source, of money, property and other things of value. The board of county commissioners is authorized to make application for federal participation in the cost of any beach and shore preservation program under any Acts of Congress and all amendments thereto.

History.—s. 1, ch. 65-408; ss. 25, 35, ch. 69-106; s. 30, ch. 94-356.



161.34 - Coordination of county preservation activities.

161.34 Coordination of county preservation activities.—The board of county commissioners shall coordinate the work and activity of all districts established hereunder within the county and, to further ensure harmony and consistency with the overall county beach and shore preservation plan, shall establish working liaison with each municipality and other agencies and groups involved in beach and shore preservation activity within the county.

History.—s. 1, ch. 65-408.



161.35 - County shoreline; supervisory and regulatory powers of board of county commissioners.

161.35 County shoreline; supervisory and regulatory powers of board of county commissioners.—

(1) With the consent of the department and of any municipality or other political authority involved, the board of county commissioners may regulate and supervise all physical work or activity along the county shoreline which is likely to have a material physical effect on existing coastal conditions or natural shore processes. This regulatory and supervisory authority shall specifically include, but not be limited to, installation of groins, jetties, moles, breakwaters, seawalls, revetments, and other coastal construction as defined herein. For this purpose, the board of county commissioners, with assistance as required from its professional personnel, may develop standards and criteria, issue permits and conduct inspections.

(2) All regulations and requirements prescribed by the board of county commissioners pursuant to this part may be enforced by mandatory injunction or other appropriate action in any court of competent jurisdiction. Such regulations and requirements shall in no way affect the regulatory authority of the department.

History.—s. 1, ch. 65-408; ss. 25, 35, ch. 69-106; s. 31, ch. 94-356.



161.36 - General powers of authority.

161.36 General powers of authority.—In order to most effectively carry out the purposes of this part, the board of county commissioners, as the county beach and shore preservation authority and as the governing body of each beach and shore preservation district established thereby, shall be possessed of broad powers to do all manner of things necessary or desirable in pursuance of this end; provided, however, nothing herein shall diminish or impair the regulatory authority of the Department of Environmental Protection under part I of this chapter or the Board of Trustees of the Internal Improvement Trust Fund under chapter 253. Such powers shall specifically include, but not be limited to, the following:

(1) To make contracts and enter into agreements;

(2) To sue and be sued;

(3) To acquire and hold lands and property by any lawful means;

(4) To exercise the power of eminent domain;

(5) To enter upon private property for purposes of making surveys, soundings, drillings and examinations, and such entry shall not be deemed a trespass;

(6) To construct, acquire, operate and maintain works and facilities;

(7) To make rules and regulations; and

(8) To do any and all other things specified or implied in this part.

History.—s. 1, ch. 65-408; ss. 25, 27, 35, ch. 69-106; s. 32, ch. 94-356; s. 60, ch. 99-2; s. 5, ch. 2000-197.



161.37 - Capital, operation and maintenance costs; district benefits tax levy.

161.37 Capital, operation and maintenance costs; district benefits tax levy.—

(1) To provide for the capital, operation and maintenance cost of the beach and shore preservation program, either by debt service or direct expenditure, the board of county commissioners as the governing body of each district created in accordance with this part may levy upon all taxable property within each district an ad valorem benefits tax in any amount necessary to meet the requirements of the program but not exceeding the reasonable ability of the district to pay.

(2) The tax shall be levied upon each taxable property in proportion to benefits said property will receive as determined by the most recent economic analysis of the program as provided for under s. 161.29. General benefits shall be uniformly applied on an ad valorem basis to the entire assessed valuation of each district, while special benefits shall be assigned to groups of specific properties which shall constitute zones because of the equal or comparable benefits each included property will receive.

(3) Where the board of county commissioners levies any special benefits taxes, it shall consider the value of the property, its kind, susceptibility to improvement and the maximum annual benefits to be conferred thereon by the works or improvements in the district.

(4) The owner of lands where a special benefits tax is proposed to be levied shall be given written notice and an opportunity to be heard upon the amount of special benefits tax to be levied upon his or her lands. If the special benefits to all properties within any district are found to be equal or comparable, then the said district shall comprise only one tax zone. The proportional tax rate which each property within a district shall pay shall be determined by adding the general and special benefits assigned to its zone. The actual tax levy for any particular year shall depend on the revenue needs for that year.

(5) The board of county commissioners shall levy sufficient ad valorem and special benefits taxes to pay off debt service on any bonds issued. It shall be the duty of the board each year, sufficiently in advance of the preparation of the county tax roll, to establish the revenue requirements for each individual district for the fiscal year in question and certify this figure to the county property appraiser who shall then assign shares of this total to each zone within the respective district according to the proportion of total benefits previously assigned. The share of total required revenue assigned each zone shall then be collected by an ad valorem levy on each taxable property within the zone.

(6) All taxes provided for in this part shall be levied and collected by the county in the same manner as other county taxes, and while unpaid shall constitute a lien of equal stature and dignity with other county taxes.

History.—s. 1, ch. 65-408; s. 1, ch. 77-102; s. 895, ch. 95-147.



161.38 - Issuance of bonds.

161.38 Issuance of bonds.—

(1) The board of county commissioners, for and on behalf of each or any district created in accordance with this part, is authorized to provide from time to time for the issuance of bonds to obtain funds to meet the costs of the beach and shore preservation program; provided, however, that such issuance shall have first been approved at a duly conducted referendum election by freeholders within the subject district as provided for by law. The bonds of each issue shall be dated, shall bear interest at rates not to exceed 7.5 percent which mature at such time not to exceed 40 years from the date of issuance as determined by the board of county commissioners, and at the option of the board of county commissioners may be made redeemable before maturity under such terms and conditions and at such prices as fixed by the board of county commissioners prior to issuance.

(2) The board of county commissioners shall determine the form of such bonds, including any interest coupons to be attached thereto, the denomination of the bonds, and the place of payment of principal and interest which may be at any bank or trust company within or without the state.

(a) The resolution authorizing the issue may further provide that such bonds may be executed manually or by engraved, lithographed or facsimile signature.

(b) The appropriate seal may be affixed or lithographed, engraved or otherwise reproduced in facsimile on such bonds and shall be attested by the manual or facsimile signature of the county clerk; provided, however, that at least one of the signatures of executing officials on the bonds shall be manual. Signatures, manual or facsimile, of executing officials shall continue to be valid for all purposes whatsoever regardless of whether or not signing officials are still in office at the time bonds are actually delivered.

(c) Bonds may be issued in coupon or registered form as the board of county commissioners may decide and provision may be made for the registration of any coupon bonds as to principal alone or as to principal and interest, and for the reconversion of coupon bonds or any bond registered as to principal and interest.

(d) No sale of bonds shall be made at a price so low as to require the payment of interest on money received therefor at a rate in excess of 6 percent per annum, computed with relation to the absolute maturity of the bonds in accordance with standard tables of bond values, excluding from such computation, however, the amount of any premium to be paid for the redemption of any bonds prior to maturity.

(e) Prior to the preparation or issuance of definitive bonds, the board of county commissioners may under like restrictions issue interim receipts or temporary notes or other forms of such temporary obligations with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. Such bonds may be issued under the provisions of this part without obtaining the consent of any commission, board, bureau or agency of this state, and without any other proceeding or happening than specifically required by this chapter.

(3) All bonds issued under this part shall constitute, and have all the qualities and incidents of, negotiable instruments under the law merchant and the negotiable instruments law of Florida, and shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof and shall be incontestable in the hands of bona fide purchasers for value.

(4) The provisions of this part shall constitute an irrevocable contract between the board of county commissioners and the holders of such bonds or coupons thereof issued pursuant to the provisions hereof.

(5) Any holder of such bonds issued under the provisions of this part, and the trustee under any trustee agreement, except to the extent the rights herein given may be restricted by such trust agreement, may either at law or in equity, by suit, action, or mandamus, force and compel the performance of the duties required by this part or of any of the officers or persons herein mentioned in relation to said bonds, or the levy, assessment, collection and enforcement and application of the taxes pledged for the principal and interest thereof as provided for in s. 161.37.

(6) Bonds issued under the provisions of this part shall not be subject to the consent or approval of any state board, commission, or agency, but such bonds shall be validated in accordance with the provisions of chapter 75.

History.—s. 1, ch. 65-408; s. 11, ch. 73-302; s. 5, ch. 80-98.



161.39 - Cooperation between two or more counties.

161.39 Cooperation between two or more counties.—

(1) When two or more counties have created one or more beach preservation districts as provided for under this part or any other law with same or like intent, or desire to carry out programs of beach and shore preservation, and find it to be mutually beneficial, the boards of county commissioners of such counties may cooperate to any extent necessary or desirable to carry out the intent of this part or any other law with same or like intent, in the implementation of any beach or shore preservation plan or project as defined herein. This cooperation may include but shall not be limited to cooperative participation in the nonfederal costs of federally authorized projects affecting one or more of the cooperating counties, plans or projects resulting from investigation, or studies made by any or all such counties, or other such plans or projects, which by their nature would prove to be beneficial to each such cooperating county as determined by the boards of county commissioners of each such county.

(2) The costs of any such plan or project shall be borne by each of the cooperating counties in accordance with the benefits expected to accrue to each county as determined in accordance with s. 161.29, or as determined and agreed upon by the boards of county commissioners of each such cooperating county.

(3) Any county may expend funds in any other county for the purposes provided herein if in the opinion of the board of county commissioners of one county such expenditure of its funds in other counties would be beneficial to the beaches and shores of that county.

History.—s. 1, ch. 65-408.



161.40 - Tax exemptions.

161.40 Tax exemptions.—All properties, revenues and other assets of the board of county commissioners acting as the beach and shore preservation authority, or of any of the districts created thereby, shall, by recognition of its essential public function, be exempt from all taxation by the state or any political subdivision, agency or instrumentality thereof. The exemption granted by this section shall not apply to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

History.—s. 1, ch. 65-408; s. 51, ch. 89-356.



161.41 - Construction of ss. 161.25-161.40.

161.41 Construction of ss. 161.25-161.40.—The provisions of ss. 161.25-161.40 shall be liberally construed by all concerned in a manner to best accomplish the beach and shore preservation purposes and programs.

History.—s. 3, ch. 65-408.



161.45 - Effect of repeal of chapter 158 on districts created prior to repeal.

161.45 Effect of repeal of chapter 158 on districts created prior to repeal.—The county erosion districts created under the provisions of chapter 158, and presently in existence shall not be affected by the repeal of chapter 158.

History.—s. 2, ch. 65-126.






Part III - COASTAL ZONE PROTECTION (ss. 161.52-161.58)

161.52 - Short title.

161.52 Short title.—Sections 161.52-161.58 may be cited as the “Coastal Zone Protection Act of 1985.”

History.—s. 36, ch. 85-55.



161.53 - Legislative intent.

161.53 Legislative intent.—

(1) The Legislature recognizes that coastal areas play an important role in protecting the ecology and the public health, safety, and welfare of the citizens of the state; that in recent years the coastal areas have been subjected to increasing growth pressures; and that unless these pressures are controlled, the very features which make coastal areas economically, aesthetically, and ecologically rich will be destroyed.

(2) The Legislature further recognizes that coastal areas form the first line of defense for the mainland against both winter storms and hurricanes, that the dunes of coastal areas perform valuable protective functions for public and private property, and that placement of permanent structures in these protective areas may lead to increased risks to life and property and increased costs to the public. Coastal areas often protect lagoons, salt marshes, estuaries, bays, marine habitats, and the mainland from the direct action of ocean waves or storm surges; absorb the forces of oceanic activity on their seaward sides and protect calmer waters and stable shores to their landward sides; and are dynamic geologic systems with topography that is subject to alteration by waves, storm surges, flooding, or littoral currents.

(3) The Legislature further recognizes that these coastal areas are among Florida’s most valuable resources and have extremely high recreational and aesthetic value which should be preserved and enhanced. Coastal areas provide a unique habitat for birds, wildlife, marine life, and plant life and protect waters that are vital to the food chain.

(4) The Legislature further recognizes that there is a tremendous cost to the state for postdisaster redevelopment in the coastal areas and that preventive measures should be taken on a continuing basis in order to reduce the harmful consequences of natural and manmade disasters or emergencies.

(5) It is, therefore, the intent of the Legislature that the most sensitive portion of the coastal area shall be managed through the imposition of strict construction standards in order to minimize damage to the natural environment, private property, and life.

History.—s. 36, ch. 85-55.



161.54 - Definitions.

161.54 Definitions.—In construing ss. 161.52-161.58:

(1) “Coastal building zone” means the land area from the seasonal high-water line landward to a line 1,500 feet landward from the coastal construction control line as established pursuant to s. 161.053, and, for those coastal areas fronting on the Gulf of Mexico, Atlantic Ocean, Florida Bay, or Straits of Florida and not included under s. 161.053, the land area seaward of the most landward velocity zone (V-zone) line as established by the Federal Emergency Management Agency and shown on flood insurance rate maps.

(2) “Coastal barrier islands” means geological features which are completely surrounded by marine waters that front upon the open waters of the Gulf of Mexico, Atlantic Ocean, Florida Bay, or Straits of Florida and are composed of quartz sands, clays, limestone, oolites, rock, coral, coquina, sediment, or other material, including spoil disposal, which features lie above the line of mean high water. Mainland areas which were separated from the mainland by artificial channelization for the purpose of assisting marine commerce shall not be considered coastal barrier islands.

(3) “Beach” means the zone of unconsolidated material that extends landward from the mean low-water line to the place where there is marked change in material or physiographic form, or to the line of permanent vegetation, usually the effective limit of storm waves. “Beach” is alternatively termed “shore.”

(4) “Dune” means a mound or ridge of loose sediments, usually sand-sized sediments, lying landward of the beach and deposited by any natural or artificial mechanism.

(5) “Construction” means the carrying out of any building, clearing, filling, excavation, or substantial improvement in the size or use of any structure or the appearance of any land. When appropriate to the context, “construction” refers to the act of construction or the result of construction.

(6)(a) “Major structure” means houses, mobile homes, apartment buildings, condominiums, motels, hotels, restaurants, towers, other types of residential, commercial, or public buildings, and other construction having the potential for substantial impact on coastal zones.

(b) “Minor structure” means pile-supported, elevated dune and beach walkover structures; beach access ramps and walkways; stairways; pile-supported, elevated viewing platforms, gazebos, and boardwalks; lifeguard support stands; public and private bathhouses; sidewalks, driveways, parking areas, shuffleboard courts, tennis courts, handball courts, racquetball courts, and other uncovered paved areas; earth retaining walls; and sand fences, privacy fences, ornamental walls, ornamental garden structures, aviaries, and other ornamental construction. It shall be a characteristic of minor structures that they are considered to be expendable under design wind, wave, and storm forces.

(c) “Nonhabitable major structure” means swimming pools; parking garages; pipelines; piers; canals, lakes, ditches, drainage structures, and other water retention structures; water and sewage treatment plants; electrical power plants, and all related structures or facilities, transmission lines, distribution lines, transformer pads, vaults, and substations; roads, bridges, streets, and highways; and underground storage tanks.

(d) “Coastal or shore protection structure” means shore-hardening structures, such as seawalls, bulkheads, revetments, rubble mound structures, groins, breakwaters, and aggregates of materials other than beach sand used for shoreline protection; beach and dune restoration; and other structures which are intended to prevent erosion or protect other structures from wave and hydrodynamic forces.

The enumeration of types of structures in this subsection shall not be construed as excluding from the operation of ss. 161.52-161.58 any other structure which by its usage, design, dimensions, or structural configuration would require engineering consideration similar to the listed structures.

(7) “Building support structure” means any structure which supports floor, wall, or column loads and transmits such loads to the foundation, and includes beams, grade beams, or joists and the lowest horizontal structural member exclusive of piles, columns, or footings.

(8) “Breakaway wall” or “frangible wall” means a partition independent of supporting structural members that will withstand design wind forces, but will fail under hydrostatic, wave, and runup forces associated with the design storm surge. Under such conditions, the wall will fail in a manner such that it dissolves or breaks up into components that will not act as potentially damaging missiles.

(9) “Department” means the Department of Environmental Protection.

(10) “State land planning agency” means the Department of Economic Opportunity.

(11) “State minimum building codes” means the Florida Building Code as identified in s. 553.73.

(12) “Substantial improvement” means any repair, reconstruction, rehabilitation, or improvement of a structure when the actual cost of the improvement or repair of the structure to its pre-damage condition equals or exceeds 50 percent of the market value of the structure either:

(a) Before the improvement or repair is started; or

(b) If the structure has been damaged and is being restored, before the damage occurred.

The total cost does not include nonstructural interior finishings, including, but not limited to, finish flooring and floor coverings, base molding, nonstructural substrates, drywall, plaster, paneling, wall covering, tapestries, window treatments, decorative masonry, paint, interior doors, tile, cabinets, moldings and millwork, decorative metal work, vanities, electrical receptacles, electrical switches, electrical fixtures, intercoms, communications and sound systems, security systems, HVAC grills and decorative trim, freestanding metal fireplaces, appliances, water closets, tubs and shower enclosures, lavatories, and water heaters, or roof coverings, except when determining whether the structure has been substantially improved as a result of a single improvement or repair.

For the purposes of this definition, “substantial improvement” is considered to occur when the first alteration of any wall, ceiling, floor, or other structural part of the building commences, whether or not that alteration affects the external dimensions of the structure. The term does not, however, include either any project for improvement of a structure to comply with existing state or local health, sanitary, or safety code specifications which are solely necessary to assure safe living conditions or any alteration of a structure listed on the National Register of Historic Places or the State Inventory of Historic Places.

(13) When used in ss. 161.52-161.58, the terms defined in s. 177.27 have the same meanings as provided in that section.

History.—s. 36, ch. 85-55; s. 2, ch. 86-191; s. 1, ch. 91-56; s. 1, ch. 92-7; s. 33, ch. 94-356; s. 1, ch. 97-32; s. 1, ch. 98-269; s. 2, ch. 98-287; s. 1, ch. 99-211; s. 114, ch. 2000-141; s. 35, ch. 2001-186; s. 4, ch. 2001-372; s. 57, ch. 2011-142.



161.55 - Requirements for activities or construction within the coastal building zone.

161.55 Requirements for activities or construction within the coastal building zone.—The following requirements shall apply beginning March 1, 1986, to construction within the coastal building zone and shall be minimum standards for construction in this area:

(1) REGULATION OF COASTAL MINOR STRUCTURES.—Minor structures shall be designed to produce the minimum adverse impact on the beach and the dune system and adjacent properties and to reduce the potential for water or wind blown material. Construction of a rigid coastal or shore protection structure designed primarily to protect a minor structure shall not be permitted.

(2) REGULATION OF COASTAL NONHABITABLE MAJOR STRUCTURES.—Nonhabitable major structures shall be designed to produce the minimum adverse impact on the beach and dune system. All sewage treatment plants and public water supply systems shall be flood proofed to prevent infiltration of surface water from a 100-year storm event. Underground utilities, excluding pad transformers and vaults, shall be flood proofed to prevent infiltration of surface water from a 100-year storm event or shall otherwise be designed so as to function when submerged by such storm event.

(3) LOCATION OF CONSTRUCTION.—Construction, except for elevated walkways, lifeguard support stands, piers, beach access ramps, gazebos, and coastal or shore protection structures, shall be located a sufficient distance landward of the beach to permit natural shoreline fluctuations and to preserve dune stability.

(4) APPLICATION TO COASTAL BARRIER ISLANDS.—All requirements of this part which are applicable to the coastal building zone shall also apply to coastal barrier islands. The coastal building zone on coastal barrier islands shall be the land area from the seasonal high-water line to a line 5,000 feet landward from the coastal construction control line established pursuant to s. 161.053, or the entire island, whichever is less. For coastal barrier islands on which a coastal construction control line has not been established pursuant to s. 161.053, the coastal building zone shall be the land area seaward of the most landward velocity zone (V-zone) boundary line fronting upon the Gulf of Mexico, Atlantic Ocean, Florida Bay, or Straits of Florida. All land area in the Florida Keys located within Monroe County shall be included in the coastal building zone. The coastal building zone on any coastal barrier island between Sebastian Inlet and Fort Pierce Inlet may be reduced in size upon approval of the Land and Water Adjudicatory Commission, if it determines that the local government with jurisdiction has provided adequate protection for the barrier island. In no case, however, shall the coastal building zone be reduced to an area less than a line 2,500 feet landward of the coastal construction control line. The Land and Water Adjudicatory Commission shall withdraw its approval for a reduced coastal building zone if it determines that 6 months after a local government comprehensive plan is due for submission to the state land planning agency pursuant to s. 163.3167 the local government with jurisdiction has not adopted a coastal management element which is in compliance with s. 163.3178.

(5) PUBLIC ACCESS.—Where the public has established an accessway through private lands to lands seaward of the mean high tide or water line by prescription, prescriptive easement, or any other legal means, development or construction shall not interfere with such right of public access unless a comparable alternative accessway is provided. The developer shall have the right to improve, consolidate, or relocate such public accessways so long as the accessways provided by the developer are:

(a) Of substantially similar quality and convenience to the public;

(b) Approved by the local government;

(c) Approved by the department whenever improvements are involved seaward of the coastal construction control line; and

(d) Consistent with the coastal management element of the local comprehensive plan adopted pursuant to s. 163.3178.

History.—s. 36, ch. 85-55; s. 3, ch. 86-191; s. 8, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372.



161.56 - Establishment of local enforcement.

161.56 Establishment of local enforcement.—

(1) Nothing in ss. 161.52-161.58 shall be construed to limit or abrogate the right and power of the department to require permits or to adopt and enforce standards pursuant to s. 161.041 or s. 161.053 for construction seaward of the coastal construction control line that are as restrictive as, or more restrictive than, the requirements provided in s. 161.55 or the rights or powers of local governments to enact and enforce setback requirements or zoning or building codes that are as restrictive as, or more restrictive than, the requirements provided in s. 161.55.

(2) To assist local governments in the implementation and enforcement of s. 161.55, the state land planning agency shall develop and maintain a biennial coastal building zone construction training program for the local enforcement agencies specified in subsection (1). The state land planning agency shall provide an initial training program not later than April 1, 1987, and on a recurring biennial basis shall provide a continuing education program beginning July 1, 1989. Registration fees, as determined appropriate by the state land planning agency, may be charged to defray the cost of the program if general revenue funds are not provided for this purpose.

History.—s. 36, ch. 85-55; s. 4, ch. 86-191; s. 1, ch. 89-249; s. 3, ch. 98-287; ss. 9, 10, ch. 2000-141; s. 14, ch. 2000-158; s. 2, ch. 2000-211; s. 34, ch. 2001-186; s. 3, ch. 2001-372.



161.57 - Coastal properties disclosure statement.

161.57 Coastal properties disclosure statement.—

(1) The Legislature finds that it is necessary to ensure that the purchasers of interests in real property located in coastal areas partially or totally seaward of the coastal construction control line as defined in s. 161.053 are fully apprised of the character of the regulation of the real property in such coastal areas and, in particular, that such lands are subject to frequent and severe fluctuations.

(2) At or prior to the time a seller and a purchaser both execute a contract for sale and purchase of any interest in real property located partially or totally seaward of the coastal construction control line as defined in s. 161.053, the seller must give a written disclosure statement in the following form to the prospective purchaser which may be set forth in the contract or in a separate writing:

The property being purchased may be subject to coastal erosion and to federal, state, or local regulations that govern coastal property, including the delineation of the coastal construction control line, rigid coastal protection structures, beach nourishment, and the protection of marine turtles. Additional information can be obtained from the Florida Department of Environmental Protection, including whether there are significant erosion conditions associated with the shoreline of the property being purchased.

(3) Unless otherwise waived in writing by the purchaser, at or prior to the closing of any transaction where an interest in real property located either partially or totally seaward of the coastal construction control line as defined in s. 161.053 is being transferred, the seller shall provide to the purchaser an affidavit, or a survey meeting the requirements of chapter 472, delineating the location of the coastal construction control line on the property being transferred.

(4) A seller’s failure to deliver the disclosure, affidavit, or survey required by this section does not impair the enforceability of the sale and purchase contract by either party, create any right of rescission by the purchaser, or impair the title to any such real property conveyed by the seller to the purchaser.

History.—s. 36, ch. 85-55; s. 22, ch. 87-224; s. 1, ch. 2006-273.



161.58 - Vehicular traffic on coastal beaches.

161.58 Vehicular traffic on coastal beaches.—

(1) Vehicular traffic, except that which is necessary for cleanup, repair, or public safety, and except for traffic upon authorized local or state dune crossovers, is prohibited on the dunes or native stabilizing vegetation of the dune system of coastal beaches. Except as otherwise provided in this section, any person driving any vehicle on, over, or across any dune or native stabilizing vegetation of the dune system shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Vehicular traffic, except that which is necessary for cleanup, repair, or public safety, or for the purpose of maintaining existing licensed and permitted traditional commercial fishing activities or existing authorized public accessways, is prohibited on coastal beaches except where a local government with jurisdiction over a coastal beach or portions of a coastal beach has:

(a) Authorized such traffic, by at least a three-fifths vote of its governing body, on all or portions of the beaches under its jurisdiction prior to the effective date of this act; and

(b) Determined, by October 1, 1989, in accordance with the rules of the department, that less than 50 percent of the peak user demand for off-beach parking is available. However, the requirements and department rulemaking authority provided in this paragraph shall not apply to counties that have adopted, prior to January 1, 1988, unified countywide beach regulations pursuant to a county home rule charter.

(3) A local government authorizing such vehicular traffic on all or portions of its beaches pursuant to subsection (2) may later prohibit, by a vote of at least three-fifths of its governing body, such vehicular traffic on all or portions of the beaches under its jurisdiction. Any such local government shall be authorized by a three-fifths vote of its governing body to charge a reasonable fee for vehicular traffic access. The revenues from any such fees shall be used only for beach maintenance; beach-related traffic management and parking; beach-related law enforcement and liability insurance; or beach-related sanitation, lifeguard, or other staff purposes. Except where authorized by the local government, any person driving any vehicle on, over, or across the beach shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 36, ch. 85-55; s. 5, ch. 86-191; s. 23, ch. 87-224; s. 2, ch. 88-106; s. 2, ch. 89-249.






Part IV - OCEANS AND COASTAL RESOURCES ACT (ss. 161.70-161.76)

161.70 - Short title.

161.70 Short title.—This part may be cited as the “Oceans and Coastal Resources Act.”

History.—s. 1, ch. 2005-166.



161.71 - Definitions.

161.71 Definitions.—As used in this part, the term:

(1) “Commission” means the Fish and Wildlife Conservation Commission created in s. 9, Art. IV of the State Constitution.

(2) “Council” means the Florida Oceans and Coastal Council created by this act.

(3) “Department” means the Department of Environmental Protection.

(4) “Executive director” means the executive director of the Fish and Wildlife Conservation Commission.

(5) “Oceans” means those waters from the mean high-water line outward to the state’s jurisdictional boundary and those United States waters in which this state has an interest.

(6) “Secretary” means the secretary of the Department of Environmental Protection.

History.—s. 1, ch. 2005-166.



161.72 - Findings and intent.

161.72 Findings and intent.—

(1) The Legislature finds that:

(a) The oceans and coastal resources of the United States are of national importance;

(b) The United States Commission on Ocean Policy has made 212 recommendations, and the President has responded with an Ocean Action Plan to better protect and preserve our oceans;

(c) Florida’s ocean and coastal resources contribute significantly to the state economy by supporting multiple beneficial uses and a wide range of economic value that requires balancing of competing considerations;

(d) Florida’s oceans and coastal resources comprise habitats that support endangered and threatened species and extraordinary marine biodiversity;

(e) The coral reefs of southeast Florida and the barrier reef of the Florida Keys, the only barrier reef in the United States, are a national treasure and must continue to be protected;

(f) It is Florida’s responsibility to be a national leader on oceans and coastal protection;

(g) It is in the state’s best interest to ensure the productivity and health of our oceans and coastal resources;

(h) Florida’s marine biodiversity at the species, natural community, seascape, and regional levels must be protected by restoring, rehabilitating, and maintaining the quality and natural function of oceans and coastal resources through an ecosystem-based management approach, as recommended by the United States Commission on Ocean Policy;

(i) The quality of our beaches and fisheries resources must be protected to ensure the public health;

(j) Protection must be provided to highly migratory marine species, such as sea turtles and sea birds;

(k) Opportunities must be increased to provide natural resource-based recreation and encourage responsibility and stewardship through educational opportunities;

(l) Oceans and coastal research must be prioritized to ensure coordination among researchers and managers and long-term programs to observe, monitor, and assess oceans, and coastal resources must be developed and implemented;

(m) Development of coastal areas should be both economically and environmentally sustainable, and inappropriate growth in ecologically fragile or hazard-prone areas should be discouraged; and

(n) Conservation and restoration of coastal habitat could be enhanced through the development of regional and local goals, the institution of a program dedicated to coastal and estuarine conservation, better coordination of the state’s activities relating to habitat, and improved research, monitoring, and assessment.

(2) It is the intent of the Legislature to create the Oceans and Coastal Council to assist the state in identifying new management strategies to achieve the goal of maximizing the protection and conservation of ocean and coastal resources while recognizing their economic benefits.

(3) It is further the intent of the Legislature that the council shall encourage and support the development of creative public-private partnerships, pursue opportunities to leverage funds, and work in coordination with federal agencies and programs to maximize opportunities for the state’s receipt of federal funds.

History.—s. 1, ch. 2005-166; s. 16, ch. 2006-1.



161.73 - Composition.

161.73 Composition.—The Florida Oceans and Coastal Council is created within the Department of Environmental Protection and shall consist of 18 members. The secretary, the executive director, and the commissioner of the Department of Agriculture and Consumer Services, or their designees, shall serve as ex officio members of the council. The council shall be jointly chaired by the secretary and the executive director. The 15 voting members of the council shall be appointed, within 60 days after this act becomes law, in the following manner:

(1) Five members shall be appointed by the secretary of the Department of Environmental Protection which will be comprised of one scientist specializing in each of the following fields: wetlands and watersheds; nearshore waters or estuaries; offshore waters or open oceans; hydrology and aquatic systems; and coastal geology or coastal erosion and shorelines.

(2) Five members shall be appointed by the executive director of the Fish and Wildlife Conservation Commission which will be comprised of one scientist specializing in each of the following fields: resource management; wildlife habitat management; fishery habitat management; coastal and pelagic birdlife; and marine biotechnology.

(3) Five members shall be appointed by the commissioner of the Department of Agriculture and Consumer Services. These appointments shall be selected from a list of at least eight individuals submitted to the commissioner by the Florida Ocean Alliance. The individuals selected by the Florida Ocean Alliance shall be chosen from the following disciplines or groups: sportfishing; ports; cruise industry; energy industry; ecotourism; private marine research institutes; universities; aquaculture; maritime law; commercial fisheries; socioeconomics; marine science education; and environmental groups.

(4) Appointments made by the secretary and executive director shall be to terms of 4 years each. Appointments made by the commissioner of the Department of Agriculture and Consumer Services shall be to terms of 2 years. Members shall serve until their successors are appointed. Vacancies shall be filled in the manner of the original appointment for the remainder of the term that is vacated.

(5) Members shall serve without compensation, but are entitled to reimbursement of travel and per diem expenses pursuant to s. 112.061, relating to completing their duties and responsibilities.

History.—s. 1, ch. 2005-166.



161.74 - Responsibilities.

161.74 Responsibilities.—

(1) RESEARCH REVIEW.—Prior to the development of the research plan, the council shall review and compile the existing, ongoing, and planned ocean and coastal research and monitoring activities relevant to this state. Included in this review shall be the “Florida’s Ocean Strategies Final Report to the Governor” by the Florida Governor’s Oceans Committee dated June 1999. To aid the council in fulfilling this requirement, all public agencies must submit the information requested by the council, and private research institutes are encouraged to submit relevant information to the maximum extent practicable. Upon receiving the information required by this subsection, the council shall develop a library to serve as a repository of information for use by those involved in ocean and coastal research. The council shall develop an index of this information to assist researchers in accessing the information.

(2) RESEARCH PLAN.—The council must complete a Florida Oceans and Coastal Scientific Research Plan which shall be used by the Legislature in making funding decisions. The plan must recommend priorities for scientific research projects. The plan must be submitted to the President of the Senate and the Speaker of the House of Representatives by January 15, 2006. Thereafter, annual updates to the plan must be submitted to the President of the Senate and the Speaker of the House of Representatives by February 1 of each year. The research projects contained in the plan must meet at least one of the following objectives:

(a) Exploring opportunities to improve coastal ecosystem functioning and health through watershed approaches to managing freshwater and improving water quality.

(b) Evaluating current habitat conservation, restoring and maintaining programs, and recommending improvements in the areas of research, monitoring, and assessment.

(c) Promoting marine biomedical or biotechnology research and product discovery and development to enhance Florida’s opportunity to maximize the beneficial uses of marine-derived bioproducts and reduce negative health impacts of marine organisms.

(d) Creating consensus and strategies on how Florida can contribute to sustainable management of ocean wildlife and habitat.

(e) Documenting through examination of existing and new research the impact of marine and coastal debris and current best practices to reduce debris.

(f) Providing methods to achieve sustainable fisheries through better science, governance, stock enhancements and consideration of habitat and secondary impacts such as bycatch.

(g) Documenting gaps in current protection strategies for marine mammals.

(h) Promoting research and new methods to preserve and restore coral reefs and other coral communities.

(i) Achieving sustainable marine aquaculture.

(j) Reviewing existing and ongoing studies on preventing and responding to the spread of invasive and nonnative marine and estuarine species.

(k) Exploring ocean-based renewable energy technologies and climate change-related impacts to Florida’s coastal area.

(l) Enhancing science education opportunities such as virtual marine technology centers.

(m) Sustaining abundant birdlife and encouraging the recreational and economic benefits associated with ocean and coastal wildlife observation and photography.

(n) Developing a statewide analysis of the economic value associated with ocean and coastal resources, developing economic baseline data, methodologies, and consistent measures of oceans and coastal resource economic activity and value, and developing reports that educate Floridians, the United States Commission on Ocean Policy, local, state, and federal agencies and others on the importance of ocean and coastal resources.

(3) RESOURCE ASSESSMENT.—By December 1, 2006, the council shall prepare a comprehensive oceans and coastal resource assessment that shall serve as a baseline of information to be used in assisting in its research plan. The resource assessment must include:

(a) Patterns of use of oceans and coastal resources;

(b) Natural resource features, including, but not limited to, habitat, bathymetry, surficial geology, circulation, and tidal currents;

(c) The location of current and proposed oceans and coastal research and monitoring infrastructure;

(d) Industrial, commercial, coastal observing system, ships, subs, and recreational transit patterns; and

(e) Socioeconomic trends of the state’s oceans and coastal resources and oceans and coastal economy.

History.—s. 1, ch. 2005-166; s. 17, ch. 2006-1.



161.76 - Preservation of authority.

161.76 Preservation of authority.—This part does not restrict or limit the authority otherwise granted to the commission, or other state agencies by law.

History.—s. 1, ch. 2005-166.









Chapter 162 - COUNTY OR MUNICIPAL CODE ENFORCEMENT

Part I - LOCAL GOVERNMENT CODE ENFORCEMENT BOARDS (ss. 162.01-162.13)

162.01 - Short title.

162.01 Short title.—Sections 162.01-162.13 may be cited as the “Local Government Code Enforcement Boards Act.”

History.—s. 1, ch. 80-300; s. 72, ch. 81-259; s. 1, ch. 82-37.

Note.—Former s. 166.051.



162.02 - Intent.

162.02 Intent.—It is the intent of this part to promote, protect, and improve the health, safety, and welfare of the citizens of the counties and municipalities of this state by authorizing the creation of administrative boards with authority to impose administrative fines and other noncriminal penalties to provide an equitable, expeditious, effective, and inexpensive method of enforcing any codes and ordinances in force in counties and municipalities, where a pending or repeated violation continues to exist.

History.—s. 1, ch. 80-300; s. 2, ch. 82-37; s. 1, ch. 85-150; s. 1, ch. 86-201; s. 1, ch. 89-268.

Note.—Former s. 166.052.



162.03 - Applicability.

162.03 Applicability.—

(1) Each county or municipality may, at its option, create or abolish by ordinance local government code enforcement boards as provided herein.

(2) A charter county, a noncharter county, or a municipality may, by ordinance, adopt an alternate code enforcement system that gives code enforcement boards or special magistrates designated by the local governing body, or both, the authority to hold hearings and assess fines against violators of the respective county or municipal codes and ordinances. A special magistrate shall have the same status as an enforcement board under this chapter. References in this chapter to an enforcement board, except in s. 162.05, shall include a special magistrate if the context permits.

History.—ss. 1, 2, ch. 80-300; s. 3, ch. 82-37; s. 2, ch. 86-201; s. 1, ch. 87-129; s. 2, ch. 89-268; s. 2, ch. 99-360; s. 63, ch. 2004-11.

Note.—Former s. 166.053.



162.04 - Definitions.

162.04 Definitions.—As used in ss. 162.01-162.13, the term:

(1) “Local governing body” means the governing body of the county or municipality, however designated.

(2) “Code inspector” means any authorized agent or employee of the county or municipality whose duty it is to assure code compliance.

(3) “Local governing body attorney” means the legal counselor for the county or municipality.

(4) “Enforcement board” means a local government code enforcement board.

(5) “Repeat violation” means a violation of a provision of a code or ordinance by a person who has been previously found through a code enforcement board or any other quasi-judicial or judicial process, to have violated or who has admitted violating the same provision within 5 years prior to the violation, notwithstanding the violations occur at different locations.

History.—s. 1, ch. 80-300; s. 4, ch. 82-37; s. 10, ch. 83-216; s. 3, ch. 86-201; s. 3, ch. 89-268; s. 3, ch. 99-360; s. 22, ch. 2001-60.

Note.—Former s. 166.054.



162.05 - Local government code enforcement boards; organization.

162.05 Local government code enforcement boards; organization.—

(1) The local governing body may appoint one or more code enforcement boards and legal counsel for the enforcement boards. The local governing body of a county or a municipality that has a population of less than 5,000 persons may appoint five-member or seven-member code enforcement boards. The local governing body of a county or a municipality that has a population equal to or greater than 5,000 persons must appoint seven-member code enforcement boards. The local governing body may appoint up to two alternate members for each code enforcement board to serve on the board in the absence of board members.

(2) Members of the enforcement boards shall be residents of the municipality, in the case of municipal enforcement boards, or residents of the county, in the case of county enforcement boards. Appointments shall be made in accordance with applicable law and ordinances on the basis of experience or interest in the subject matter jurisdiction of the respective code enforcement board, in the sole discretion of the local governing body. The membership of each enforcement board shall, whenever possible, include an architect, a businessperson, an engineer, a general contractor, a subcontractor, and a realtor.

(3)(a) The initial appointments to a seven-member code enforcement board shall be as follows:

1. Two members appointed for a term of 1 year each.

2. Three members appointed for a term of 2 years each.

3. Two members appointed for a term of 3 years each.

(b) The initial appointments to a five-member code enforcement board shall be as follows:

1. One member appointed for a term of 1 year.

2. Two members appointed for a term of 2 years each.

3. Two members appointed for a term of 3 years each.

Thereafter, any appointment shall be made for a term of 3 years.

(c) The local governing body of a county or a municipality that has a population of less than 5,000 persons may reduce a seven-member code enforcement board to five members upon the simultaneous expiration of the terms of office of two members of the board.

(d) A member may be reappointed upon approval of the local governing body.

(e) An appointment to fill any vacancy on an enforcement board shall be for the remainder of the unexpired term of office. If any member fails to attend two of three successive meetings without cause and without prior approval of the chair, the enforcement board shall declare the member’s office vacant, and the local governing body shall promptly fill such vacancy.

(f) The members shall serve in accordance with ordinances of the local governing body and may be suspended and removed for cause as provided in such ordinances for removal of members of boards.

(4) The members of an enforcement board shall elect a chair, who shall be a voting member, from among the members of the board. The presence of four or more members shall constitute a quorum of any seven-member enforcement board, and the presence of three or more members shall constitute a quorum of any five-member enforcement board. Members shall serve without compensation, but may be reimbursed for such travel, mileage, and per diem expenses as may be authorized by the local governing body or as are otherwise provided by law.

(5) The local governing body attorney shall either be counsel to an enforcement board or shall represent the municipality or county by presenting cases before the enforcement board, but in no case shall the local governing body attorney serve in both capacities.

History.—s. 1, ch. 80-300; s. 5, ch. 82-37; s. 4, ch. 86-201; s. 2, ch. 87-129; s. 4, ch. 89-268; s. 1, ch. 94-291; s. 1441, ch. 95-147.

Note.—Former s. 166.055.



162.06 - Enforcement procedure.

162.06 Enforcement procedure.—

(1) It shall be the duty of the code inspector to initiate enforcement proceedings of the various codes; however, no member of a board shall have the power to initiate such enforcement proceedings.

(2) Except as provided in subsections (3) and (4), if a violation of the codes is found, the code inspector shall notify the violator and give him or her a reasonable time to correct the violation. Should the violation continue beyond the time specified for correction, the code inspector shall notify an enforcement board and request a hearing. The code enforcement board, through its clerical staff, shall schedule a hearing, and written notice of such hearing shall be hand delivered or mailed as provided in s. 162.12 to said violator. At the option of the code enforcement board, notice may additionally be served by publication or posting as provided in s. 162.12. If the violation is corrected and then recurs or if the violation is not corrected by the time specified for correction by the code inspector, the case may be presented to the enforcement board even if the violation has been corrected prior to the board hearing, and the notice shall so state.

(3) If a repeat violation is found, the code inspector shall notify the violator but is not required to give the violator a reasonable time to correct the violation. The code inspector, upon notifying the violator of a repeat violation, shall notify an enforcement board and request a hearing. The code enforcement board, through its clerical staff, shall schedule a hearing and shall provide notice pursuant to s. 162.12. The case may be presented to the enforcement board even if the repeat violation has been corrected prior to the board hearing, and the notice shall so state. If the repeat violation has been corrected, the code enforcement board retains the right to schedule a hearing to determine costs and impose the payment of reasonable enforcement fees upon the repeat violator. The repeat violator may choose to waive his or her rights to this hearing and pay said costs as determined by the code enforcement board.

(4) If the code inspector has reason to believe a violation or the condition causing the violation presents a serious threat to the public health, safety, and welfare or if the violation is irreparable or irreversible in nature, the code inspector shall make a reasonable effort to notify the violator and may immediately notify the enforcement board and request a hearing.

(5) If the owner of property that is subject to an enforcement proceeding before an enforcement board, special magistrate, or court transfers ownership of such property between the time the initial pleading was served and the time of the hearing, such owner shall:

(a) Disclose, in writing, the existence and the nature of the proceeding to the prospective transferee.

(b) Deliver to the prospective transferee a copy of the pleadings, notices, and other materials relating to the code enforcement proceeding received by the transferor.

(c) Disclose, in writing, to the prospective transferee that the new owner will be responsible for compliance with the applicable code and with orders issued in the code enforcement proceeding.

(d) File a notice with the code enforcement official of the transfer of the property, with the identity and address of the new owner and copies of the disclosures made to the new owner, within 5 days after the date of the transfer.

A failure to make the disclosures described in paragraphs (a), (b), and (c) before the transfer creates a rebuttable presumption of fraud. If the property is transferred before the hearing, the proceeding shall not be dismissed, but the new owner shall be provided a reasonable period of time to correct the violation before the hearing is held.

History.—s. 1, ch. 80-300; s. 5, ch. 86-201; s. 1, ch. 87-391; s. 5, ch. 89-268; s. 2, ch. 94-291; s. 1442, ch. 95-147; s. 2, ch. 96-385; s. 4, ch. 99-360; s. 64, ch. 2004-11.

Note.—Former s. 166.056.



162.07 - Conduct of hearing.

162.07 Conduct of hearing.—

(1) Upon request of the code inspector, or at such other times as may be necessary, the chair of an enforcement board may call a hearing of an enforcement board; a hearing also may be called by written notice signed by at least three members of a seven-member enforcement board or signed by at least two members of a five-member enforcement board. Minutes shall be kept of all hearings by each enforcement board, and all hearings and proceedings shall be open to the public. The local governing body shall provide clerical and administrative personnel as may be reasonably required by each enforcement board for the proper performance of its duties.

(2) Each case before an enforcement board shall be presented by the local governing body attorney or by a member of the administrative staff of the local governing body. If the local governing body prevails in prosecuting a case before the enforcement board, it shall be entitled to recover all costs incurred in prosecuting the case before the board and such costs may be included in the lien authorized under s. 162.09(3).

(3) An enforcement board shall proceed to hear the cases on the agenda for that day. All testimony shall be under oath and shall be recorded. The enforcement board shall take testimony from the code inspector and alleged violator. Formal rules of evidence shall not apply, but fundamental due process shall be observed and shall govern the proceedings.

(4) At the conclusion of the hearing, the enforcement board shall issue findings of fact, based on evidence of record and conclusions of law, and shall issue an order affording the proper relief consistent with powers granted herein. The finding shall be by motion approved by a majority of those members present and voting, except that at least four members of a seven-member enforcement board, or three members of a five-member enforcement board, must vote in order for the action to be official. The order may include a notice that it must be complied with by a specified date and that a fine may be imposed and, under the conditions specified in s. 162.09(1), the cost of repairs may be included along with the fine if the order is not complied with by said date. A certified copy of such order may be recorded in the public records of the county and shall constitute notice to any subsequent purchasers, successors in interest, or assigns if the violation concerns real property, and the findings therein shall be binding upon the violator and, if the violation concerns real property, any subsequent purchasers, successors in interest, or assigns. If an order is recorded in the public records pursuant to this subsection and the order is complied with by the date specified in the order, the enforcement board shall issue an order acknowledging compliance that shall be recorded in the public records. A hearing is not required to issue such an order acknowledging compliance.

History.—s. 1, ch. 80-300; s. 6, ch. 82-37; s. 44, ch. 83-217; s. 6, ch. 86-201; s. 6, ch. 89-268; s. 3, ch. 94-291; s. 1443, ch. 95-147; s. 2, ch. 95-297.

Note.—Former s. 166.057.



162.08 - Powers of enforcement boards.

162.08 Powers of enforcement boards.—Each enforcement board shall have the power to:

(1) Adopt rules for the conduct of its hearings.

(2) Subpoena alleged violators and witnesses to its hearings. Subpoenas may be served by the sheriff of the county or police department of the municipality.

(3) Subpoena evidence to its hearings.

(4) Take testimony under oath.

(5) Issue orders having the force of law to command whatever steps are necessary to bring a violation into compliance.

History.—s. 1, ch. 80-300; s. 7, ch. 82-37; s. 7, ch. 86-201; s. 7, ch. 89-268.

Note.—Former s. 166.058.



162.09 - Administrative fines; costs of repair; liens.

162.09 Administrative fines; costs of repair; liens.—

(1) An enforcement board, upon notification by the code inspector that an order of the enforcement board has not been complied with by the set time or upon finding that a repeat violation has been committed, may order the violator to pay a fine in an amount specified in this section for each day the violation continues past the date set by the enforcement board for compliance or, in the case of a repeat violation, for each day the repeat violation continues, beginning with the date the repeat violation is found to have occurred by the code inspector. In addition, if the violation is a violation described in s. 162.06(4), the enforcement board shall notify the local governing body, which may make all reasonable repairs which are required to bring the property into compliance and charge the violator with the reasonable cost of the repairs along with the fine imposed pursuant to this section. Making such repairs does not create a continuing obligation on the part of the local governing body to make further repairs or to maintain the property and does not create any liability against the local governing body for any damages to the property if such repairs were completed in good faith. If a finding of a violation or a repeat violation has been made as provided in this part, a hearing shall not be necessary for issuance of the order imposing the fine. If, after due notice and hearing, a code enforcement board finds a violation to be irreparable or irreversible in nature, it may order the violator to pay a fine as specified in paragraph (2)(a).

(2)(a) A fine imposed pursuant to this section shall not exceed $250 per day for a first violation and shall not exceed $500 per day for a repeat violation, and, in addition, may include all costs of repairs pursuant to subsection (1). However, if a code enforcement board finds the violation to be irreparable or irreversible in nature, it may impose a fine not to exceed $5,000 per violation.

(b) In determining the amount of the fine, if any, the enforcement board shall consider the following factors:

1. The gravity of the violation;

2. Any actions taken by the violator to correct the violation; and

3. Any previous violations committed by the violator.

(c) An enforcement board may reduce a fine imposed pursuant to this section.

(d) A county or a municipality having a population equal to or greater than 50,000 may adopt, by a vote of at least a majority plus one of the entire governing body of the county or municipality, an ordinance that gives code enforcement boards or special magistrates, or both, authority to impose fines in excess of the limits set forth in paragraph (a). Such fines shall not exceed $1,000 per day per violation for a first violation, $5,000 per day per violation for a repeat violation, and up to $15,000 per violation if the code enforcement board or special magistrate finds the violation to be irreparable or irreversible in nature. In addition to such fines, a code enforcement board or special magistrate may impose additional fines to cover all costs incurred by the local government in enforcing its codes and all costs of repairs pursuant to subsection (1). Any ordinance imposing such fines shall include criteria to be considered by the code enforcement board or special magistrate in determining the amount of the fines, including, but not limited to, those factors set forth in paragraph (b).

(3) A certified copy of an order imposing a fine, or a fine plus repair costs, may be recorded in the public records and thereafter shall constitute a lien against the land on which the violation exists and upon any other real or personal property owned by the violator. Upon petition to the circuit court, such order shall be enforceable in the same manner as a court judgment by the sheriffs of this state, including execution and levy against the personal property of the violator, but such order shall not be deemed to be a court judgment except for enforcement purposes. A fine imposed pursuant to this part shall continue to accrue until the violator comes into compliance or until judgment is rendered in a suit filed pursuant to this section, whichever occurs first. A lien arising from a fine imposed pursuant to this section runs in favor of the local governing body, and the local governing body may execute a satisfaction or release of lien entered pursuant to this section. After 3 months from the filing of any such lien which remains unpaid, the enforcement board may authorize the local governing body attorney to foreclose on the lien or to sue to recover a money judgment for the amount of the lien plus accrued interest. No lien created pursuant to the provisions of this part may be foreclosed on real property which is a homestead under s. 4, Art. X of the State Constitution. The money judgment provisions of this section shall not apply to real property or personal property which is covered under s. 4(a), Art. X of the State Constitution.

History.—s. 1, ch. 80-300; s. 8, ch. 82-37; s. 2, ch. 85-150; s. 8, ch. 86-201; s. 2, ch. 87-391; s. 8, ch. 89-268; s. 4, ch. 94-291; s. 1, ch. 95-297; s. 5, ch. 99-360; s. 1, ch. 2000-125; s. 65, ch. 2004-11.

Note.—Former s. 166.059.



162.10 - Duration of lien.

162.10 Duration of lien.—No lien provided under the Local Government Code Enforcement Boards Act shall continue for a period longer than 20 years after the certified copy of an order imposing a fine has been recorded, unless within that time an action is commenced pursuant to s. 162.09(3) in a court of competent jurisdiction. In an action to foreclose on a lien or for a money judgment, the prevailing party is entitled to recover all costs, including a reasonable attorney’s fee, that it incurs in the action. The local governing body shall be entitled to collect all costs incurred in recording and satisfying a valid lien. The continuation of the lien effected by the commencement of the action shall not be good against creditors or subsequent purchasers for valuable consideration without notice, unless a notice of lis pendens is recorded.

History.—s. 9, ch. 82-37; s. 9, ch. 86-201; s. 9, ch. 89-268; s. 5, ch. 94-291; s. 2, ch. 2000-125.



162.11 - Appeals.

162.11 Appeals.—An aggrieved party, including the local governing body, may appeal a final administrative order of an enforcement board to the circuit court. Such an appeal shall not be a hearing de novo but shall be limited to appellate review of the record created before the enforcement board. An appeal shall be filed within 30 days of the execution of the order to be appealed.

History.—s. 1, ch. 80-300; s. 10, ch. 82-37; s. 3, ch. 85-150; s. 10, ch. 86-201.

Note.—Former s. 166.061.



162.12 - Notices.

162.12 Notices.—

(1) All notices required by this part must be provided to the alleged violator by:

(a) Certified mail, and at the option of the local government return receipt requested, to the address listed in the tax collector’s office for tax notices or to the address listed in the county property appraiser’s database. The local government may also provide an additional notice to any other address it may find for the property owner. For property owned by a corporation, notices may be provided by certified mail to the registered agent of the corporation. If any notice sent by certified mail is not signed as received within 30 days after the postmarked date of mailing, notice may be provided by posting as described in subparagraphs (2)(b)1. and 2.;

(b) Hand delivery by the sheriff or other law enforcement officer, code inspector, or other person designated by the local governing body;

(c) Leaving the notice at the violator’s usual place of residence with any person residing therein who is above 15 years of age and informing such person of the contents of the notice; or

(d) In the case of commercial premises, leaving the notice with the manager or other person in charge.

(2) In addition to providing notice as set forth in subsection (1), at the option of the code enforcement board or the local government, notice may be served by publication or posting, as follows:

(a)1. Such notice shall be published once during each week for 4 consecutive weeks (four publications being sufficient) in a newspaper of general circulation in the county where the code enforcement board is located. The newspaper shall meet such requirements as are prescribed under chapter 50 for legal and official advertisements.

2. Proof of publication shall be made as provided in ss. 50.041 and 50.051.

(b)1. In lieu of publication as described in paragraph (a), such notice may be posted at least 10 days prior to the hearing, or prior to the expiration of any deadline contained in the notice, in at least two locations, one of which shall be the property upon which the violation is alleged to exist and the other of which shall be, in the case of municipalities, at the primary municipal government office, and in the case of counties, at the front door of the courthouse or the main county governmental center in said county.

2. Proof of posting shall be by affidavit of the person posting the notice, which affidavit shall include a copy of the notice posted and the date and places of its posting.

(c) Notice by publication or posting may run concurrently with, or may follow, an attempt or attempts to provide notice by hand delivery or by mail as required under subsection (1).

(3) Evidence that an attempt has been made to hand deliver or mail notice as provided in subsection (1), together with proof of publication or posting as provided in subsection (2), shall be sufficient to show that the notice requirements of this part have been met, without regard to whether or not the alleged violator actually received such notice.

History.—s. 1, ch. 80-300; s. 11, ch. 86-201; s. 3, ch. 87-391; s. 10, ch. 89-268; s. 6, ch. 94-291; s. 6, ch. 99-360; s. 3, ch. 2000-125; s. 1, ch. 2012-13; s. 2, ch. 2013-193; s. 1, ch. 2014-154.

Note.—Former s. 166.062.



162.125 - Actions for money judgments under this chapter; limitation.

162.125 Actions for money judgments under this chapter; limitation.—Actions for money judgments under this chapter may be pursued only on fines levied after October 1, 2000.

History.—s. 4, ch. 2000-125.



162.13 - Provisions of act supplemental.

162.13 Provisions of act supplemental.—It is the legislative intent of ss. 162.01-162.12 to provide an additional or supplemental means of obtaining compliance with local codes. Nothing contained in ss. 162.01-162.12 shall prohibit a local governing body from enforcing its codes by any other means.

History.—s. 11, ch. 82-37.






Part II - SUPPLEMENTAL COUNTY OR MUNICIPAL CODE OR ORDINANCE ENFORCEMENTPROCEDURES (ss. 162.21-162.30)

162.21 - Enforcement of county or municipal codes or ordinances; penalties.

162.21 Enforcement of county or municipal codes or ordinances; penalties.—

(1) As used in this section, “code enforcement officer” means any designated employee or agent of a county or municipality whose duty it is to enforce codes and ordinances enacted by the county or municipality.

(2) A county or a municipality may designate certain of its employees or agents as code enforcement officers. The training and qualifications of the employees or agents for such designation shall be determined by the county or the municipality. Employees or agents who may be designated as code enforcement officers may include, but are not limited to, code inspectors, law enforcement officers, animal control officers, or firesafety inspectors. Designation as a code enforcement officer does not provide the code enforcement officer with the power of arrest or subject the code enforcement officer to the provisions of ss. 943.085-943.255. Nothing in this section amends, alters, or contravenes the provisions of any state-administered retirement system or any state-supported retirement system established by general law.

(3)(a) A code enforcement officer is authorized to issue a citation to a person when, based upon personal investigation, the officer has reasonable cause to believe that the person has committed a civil infraction in violation of a duly enacted code or ordinance and that the county court will hear the charge.

(b) Prior to issuing a citation, a code enforcement officer shall provide notice to the person that the person has committed a violation of a code or ordinance and shall establish a reasonable time period within which the person must correct the violation. Such time period shall be no more than 30 days. If, upon personal investigation, a code enforcement officer finds that the person has not corrected the violation within the time period, a code enforcement officer may issue a citation to the person who has committed the violation. A code enforcement officer does not have to provide the person with a reasonable time period to correct the violation prior to issuing a citation and may immediately issue a citation if a repeat violation is found or if the code enforcement officer has reason to believe that the violation presents a serious threat to the public health, safety, or welfare, or if the violation is irreparable or irreversible.

(c) A citation issued by a code enforcement officer shall be in a form prescribed by the county or the municipality and shall contain:

1. The date and time of issuance.

2. The name and address of the person to whom the citation is issued.

3. The date and time the civil infraction was committed.

4. The facts constituting reasonable cause.

5. The number or section of the code or ordinance violated.

6. The name and authority of the code enforcement officer.

7. The procedure for the person to follow in order to pay the civil penalty or to contest the citation.

8. The applicable civil penalty if the person elects to contest the citation.

9. The applicable civil penalty if the person elects not to contest the citation.

10. A conspicuous statement that if the person fails to pay the civil penalty within the time allowed, or fails to appear in court to contest the citation, the person shall be deemed to have waived his or her right to contest the citation and that, in such case, judgment may be entered against the person for an amount up to the maximum civil penalty.

(4) After issuing a citation to an alleged violator, a code enforcement officer shall deposit the original citation and one copy of the citation with the county court.

(5) A county or a municipality is authorized to enforce codes and ordinances under the provisions of this section and may enact an ordinance establishing procedures for the implementation of such provisions, including a schedule of violations and penalties to be assessed by code enforcement officers. If a county or municipality chooses to enforce codes or ordinances under the provisions of this section, each code or ordinance or the ordinance enacted by the county or municipality establishing procedures for implementation of this section shall provide:

(a) That a violation of a code or an ordinance is a civil infraction.

(b) A maximum civil penalty not to exceed $500.

(c) A civil penalty of less than the maximum civil penalty if the person who has committed the civil infraction does not contest the citation.

(d) For the issuance of a citation by a code enforcement officer who has reasonable cause to believe that a person has committed an act in violation of a code or an ordinance.

(e) For the contesting of a citation in county court.

(f) Such procedures and provisions as are necessary to provide for the enforcement of a code or an ordinance under the provisions of this section.

(6) Any person who willfully refuses to sign and accept a citation issued by a code enforcement officer shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(7) The provisions of this part shall not apply to the enforcement pursuant to ss. 553.79 and 553.80 of the Florida Building Code adopted pursuant to s. 553.73 as applied to construction, provided that a building permit is either not required or has been issued by the county or the municipality.

(8) The provisions of this section are additional and supplemental means of enforcing county or municipal codes or ordinances and may be used for the enforcement of any code or ordinance, or for the enforcement of all codes and ordinances. Nothing contained in this section shall prohibit a county or municipality from enforcing its codes or ordinances by any other means.

History.—s. 11, ch. 89-268; s. 7, ch. 94-291; s. 1444, ch. 95-147; s. 3, ch. 96-385; s. 4, ch. 98-287; s. 115, ch. 2000-141; s. 35, ch. 2001-186; s. 4, ch. 2001-372.



162.22 - Designation of enforcement methods and penalties for violation of municipal ordinances.

162.22 Designation of enforcement methods and penalties for violation of municipal ordinances.—The governing body of a municipality may designate the enforcement methods and penalties to be imposed for the violation of ordinances adopted by the municipality. These enforcement methods may include, but are not limited to, the issuance of a citation, a summons, or a notice to appear in county court or arrest for violation of municipal ordinances as provided for in chapter 901. Unless otherwise specifically authorized and provided for by law, a person convicted of violating a municipal ordinance may be sentenced to pay a fine, not to exceed $500, and may be sentenced to a definite term of imprisonment, not to exceed 60 days, in a municipal detention facility or other facility as authorized by law.

History.—s. 1, ch. 94-255.



162.23 - Notice to appear.

162.23 Notice to appear.—

(1) Notwithstanding s. 34.07, a code enforcement officer, designated pursuant to s. 162.21(1) and (2), may issue a notice to appear at any hearing conducted by a county court if the officer, based upon personal investigation, has reasonable cause to believe that the person has violated a code or ordinance. A notice to appear means a written order issued by a code enforcement officer in lieu of physical arrest requiring a person accused of violating the law to appear in a designated court or governmental office at a specified date and time. If a person issued a notice to appear under this section refuses to sign such notice, the code enforcement officer has no authority to arrest such person.

(2) Prior to issuing a notice to appear, a code enforcement officer shall provide written notice to the person that the person has committed a violation of a code or ordinance and shall establish a reasonable time period within which the person must correct the violation. Such time period shall be no fewer than 5 days and no more than 30 days. If, upon personal investigation, a code enforcement officer finds that the person has not corrected the violation within the prescribed time period, a code enforcement officer may issue a notice to appear to the person who has committed the violation. A code enforcement officer is not required to provide the person with a reasonable time period to correct the violation prior to issuing a notice to appear and may immediately issue a notice to appear if a repeat violation is found, or if the code enforcement officer has reason to believe that the violation presents a serious threat to the public health, safety, or welfare or that the violator is engaged in violations of an itinerant or transient nature, as defined by local code or ordinance within the jurisdiction, or if the violation is irreparable or irreversible.

History.—s. 1, ch. 96-385; s. 7, ch. 99-360.



162.30 - Civil actions to enforce county and municipal ordinances.

162.30 Civil actions to enforce county and municipal ordinances.—In addition to other provisions of law authorizing the enforcement of county and municipal codes and ordinances, a county or municipality may enforce any violation of a county or municipal code or ordinance by filing a civil action in the same manner as instituting a civil action. The action shall be brought in county or circuit court, whichever is appropriate depending upon the relief sought. Counties and municipalities are authorized and required to pay any counsel appointed by the court to represent a private party in such action if the provision of counsel at public expense is required by the Constitution of the United States or the Constitution of the State of Florida and if the party is indigent as established pursuant to s. 27.52. The county or municipality shall bear all court fees and costs of any such action, and may, if it prevails, recover the court fees and costs and expense of the court-appointed counsel as part of its judgment. The state shall bear no expense of actions brought under this section except those that it would bear in an ordinary civil action between private parties in county court.

History.—s. 87, ch. 2003-402.









Chapter 163 - INTERGOVERNMENTAL PROGRAMS

Part I - MISCELLANEOUS PROGRAMS (ss. 163.01-163.09)

163.01 - Florida Interlocal Cooperation Act of 1969.

163.01 Florida Interlocal Cooperation Act of 1969.—

(1) This section shall be known and may be cited as the “Florida Interlocal Cooperation Act of 1969.”

(2) It is the purpose of this section to permit local governmental units to make the most efficient use of their powers by enabling them to cooperate with other localities on a basis of mutual advantage and thereby to provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population, and other factors influencing the needs and development of local communities.

(3) As used in this section:

(a) “Interlocal agreement” means an agreement entered into pursuant to this section.

(b) “Public agency” means a political subdivision, agency, or officer of this state or of any state of the United States, including, but not limited to, state government, county, city, school district, single and multipurpose special district, single and multipurpose public authority, metropolitan or consolidated government, a separate legal entity or administrative entity created under subsection (7), an independently elected county officer, any agency of the United States Government, a federally recognized Native American tribe, and any similar entity of any other state of the United States.

(c) “State” means a state of the United States.

(d) “Electric project” means:

1. Any plant, works, system, facilities, and real property and personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, which is located within or without the state and which is used or useful in the generation, production, transmission, purchase, sale, exchange, or interchange of electric capacity and energy, including facilities and property for the acquisition, extraction, conversion, transportation, storage, reprocessing, or disposal of fuel and other materials of any kind for any such purposes.

2. Any interest in, or right to, the use, services, output, or capacity of any such plant, works, system, or facilities.

3. Any study to determine the feasibility or costs of any of the foregoing, including, but not limited to, engineering, legal, financial, and other services necessary or appropriate to determine the legality and financial and engineering feasibility of any project referred to in subparagraph 1. or subparagraph 2.

(e) “Person” means:

1. Any natural person;

2. The United States; any state; any municipality, political subdivision, or municipal corporation created by or pursuant to the laws of the United States or any state; or any board, corporation, or other entity or body declared by or pursuant to the laws of the United States or any state to be a department, agency, or instrumentality thereof;

3. Any corporation, not-for-profit corporation, firm, partnership, cooperative association, electric cooperative, or business trust of any nature whatsoever which is organized and existing under the laws of the United States or any state; or

4. Any foreign country; any political subdivision or governmental unit of a foreign country; or any corporation, not-for-profit corporation, firm, partnership, cooperative association, electric cooperative, or business trust of any nature whatsoever which is organized and existing under the laws of a foreign country or of a political subdivision or governmental unit thereof.

(f) “Electric utility” has the same meaning as in s. 361.11(2). The term also includes those municipalities, authorities, commissions, special districts, or other public bodies that own, maintain, or operate an electrical generation, transmission, or distribution system within the state on June 25, 2008.

(g) “Foreign public utility” means any person whose principal location or principal place of business is not located within this state; who owns, maintains, or operates facilities for the generation, transmission, or distribution of electrical energy; and who supplies electricity to retail or wholesale customers, or both, on a continuous, reliable, and dependable basis. “Foreign public utility” also means any affiliate or subsidiary of such person, the business of which is limited to the generation or transmission, or both, of electrical energy and activities reasonably incidental thereto.

(h) “Local government liability pool” means a reciprocal insurer as defined in s. 629.021 or any self-insurance program created pursuant to s. 768.28(16), formed and controlled by counties or municipalities of this state to provide liability insurance coverage for counties, municipalities, or other public agencies of this state, which pool may contract with other parties for the purpose of providing claims administration, processing, accounting, and other administrative facilities.

(4) A public agency of this state may exercise jointly with any other public agency of the state, of any other state, or of the United States Government any power, privilege, or authority which such agencies share in common and which each might exercise separately.

(5) A joint exercise of power pursuant to this section shall be made by contract in the form of an interlocal agreement, which may provide for:

(a) The purpose of such interlocal agreement or the power to be exercised and the method by which the purpose will be accomplished or the manner in which the power will be exercised.

(b) The duration of the interlocal agreement and the method by which it may be rescinded or terminated by any participating public agency prior to the stated date of termination.

(c) The precise organization, composition, and nature of any separate legal or administrative entity created thereby with the powers designated thereto, if such entity may be legally created.

(d) The manner in which the parties to an interlocal agreement will provide from their treasuries the financial support for the purpose set forth in the interlocal agreement; payments of public funds that may be made to defray the cost of such purpose; advances of public funds that may be made for the purposes set forth in the interlocal agreements and repayment thereof; and the personnel, equipment, or property of one or more of the parties to the agreement that may be used in lieu of other contributions or advances.

(e) The manner in which funds may be paid to and disbursed by any separate legal or administrative entity created pursuant to the interlocal agreement.

(f) A method or formula for equitably providing for and allocating and financing the capital and operating costs, including payments to reserve funds authorized by law and payments of principal and interest on obligations. The method or formula shall be established by the participating parties to the interlocal agreement on a ratio of full valuation of real property, on the basis of the amount of services rendered or to be rendered or benefits received or conferred or to be received or conferred, or on any other equitable basis, including the levying of taxes or assessments to pay such costs on the entire area serviced by the parties to the interlocal agreement, subject to such limitations as may be contained in the constitution and statutes of this state.

(g) The manner of employing, engaging, compensating, transferring, or discharging necessary personnel, subject to the provisions of applicable civil service and merit systems.

(h) The fixing and collecting of charges, rates, rents, or fees, where appropriate, and the making and promulgation of necessary rules and regulations and their enforcement by or with the assistance of the participating parties to the interlocal agreement.

(i) The manner in which purchases shall be made and contracts entered into.

(j) The acquisition, ownership, custody, operation, maintenance, lease, or sale of real or personal property.

(k) The disposition, diversion, or distribution of any property acquired through the execution of such interlocal agreement.

(l) The manner in which, after the completion of the purpose of the interlocal agreement, any surplus money shall be returned in proportion to the contributions made by the participating parties.

(m) The acceptance of gifts, grants, assistance funds, or bequests.

(n) The making of claims for federal or state aid payable to the individual or several participants on account of the execution of the interlocal agreement.

(o) The manner of responding for any liabilities that might be incurred through performance of the interlocal agreement and insuring against any such liability.

(p) The adjudication of disputes or disagreements, the effects of failure of participating parties to pay their shares of the costs and expenses, and the rights of the other participants in such cases.

(q) The manner in which strict accountability of all funds shall be provided for and the manner in which reports, including an annual independent audit, of all receipts and disbursements shall be prepared and presented to each participating party to the interlocal agreement.

(r) Any other necessary and proper matters agreed upon by the participating public agencies.

(6) An interlocal agreement may provide for one or more parties to the agreement to administer or execute the agreement. One or more parties to the agreement may agree to provide all or a part of the services set forth in the agreement in the manner provided in the agreement. The parties may provide for the mutual exchange of services without payment of any contribution other than such services. The parties may provide for the use or maintenance of facilities or equipment of another party on a cost-reimbursement basis.

(7)(a) An interlocal agreement may provide for a separate legal or administrative entity to administer or execute the agreement, which may be a commission, board, or council constituted pursuant to the agreement.

(b) A separate legal or administrative entity created by an interlocal agreement shall possess the common power specified in the agreement and may exercise it in the manner or according to the method provided in the agreement. The entity may, in addition to its other powers, be authorized in its own name to make and enter into contracts; to employ agencies or employees; to acquire, construct, manage, maintain, or operate buildings, works, or improvements; to acquire, hold, or dispose of property; and to incur debts, liabilities, or obligations which do not constitute the debts, liabilities, or obligations of any of the parties to the agreement.

(c) No separate legal or administrative entity created by an interlocal agreement shall possess the power or authority to levy any type of tax within the boundaries of any governmental unit participating in the interlocal agreement, to issue any type of bond in its own name, or in any way to obligate financially a governmental unit participating in the interlocal agreement. However, any separate legal entity, the membership of which consists only of electric utilities as defined in s. 361.11(2) and which is created for the purpose of exercising the powers granted by part II of chapter 361, the Joint Power Act, may, for the purpose of financing or refinancing the costs of an electric project, exercise all powers in connection with the authorization, issuance, and sale of bonds as are conferred by parts I, II, and III of chapter 159 or part II of chapter 166, or both. Any such entity may also issue bond anticipation notes, as provided by s. 215.431, in connection with the authorization, issuance, and sale of such bonds. All of the privileges, benefits, powers, and terms of parts I, II, and III of chapter 159 and part II of chapter 166, notwithstanding any limitations provided above, shall be fully applicable to such entity. In addition, the governing body of such legal entity may also authorize bonds to be issued and sold from time to time and delegate, to such officer, official, or agent of such legal entity as the governing body of such legal entity shall select, the power to determine the time; manner of sale, public or private; maturities; rate or rates of interest, which may be fixed or may vary at such time or times and in accordance with a specified formula or method of determination; and other terms and conditions as may be deemed appropriate by the officer, official, or agent so designated by the governing body of such legal entity. However, the amounts and maturities of such bonds and the interest rate or rates on such bonds shall be within the limits prescribed by the governing body of such legal entity in its resolution delegating to such officer, official, or agent the power to authorize the issuance and sale of such bonds. Bonds issued pursuant to this section may be validated as provided in chapter 75 and paragraph (15)(f). However, the complaint in any action to validate such bonds shall be filed only in the Circuit Court for Leon County. The notice required to be published by s. 75.06 shall be published only in Leon County, and the complaint and order of the circuit court shall be served only on the State Attorney of the Second Judicial Circuit and on the state attorney of each circuit in which a public agency participating in the electric project lies. Notice of such proceedings shall be published in the manner and at the time required by s. 75.06 in Leon County and in each county in which any portion of any public agency participating in the electric project lies.

(d) Notwithstanding the provisions of paragraph (c), any separate legal entity created pursuant to this section and controlled by the municipalities or counties of this state or by one or more municipality and one or more county of this state, the membership of which consists or is to consist of municipalities only, counties only, or one or more municipality and one or more county, may, for the purpose of financing or refinancing any capital projects, exercise all powers in connection with the authorization, issuance, and sale of bonds. Notwithstanding any limitations provided in this section, all of the privileges, benefits, powers, and terms of part I of chapter 125, part II of chapter 166, and part I of chapter 159 shall be fully applicable to such entity. Bonds issued by such entity shall be deemed issued on behalf of the counties or municipalities which enter into loan agreements with such entity as provided in this paragraph. Any loan agreement executed pursuant to a program of such entity shall be governed by the provisions of part I of chapter 159 or, in the case of counties, part I of chapter 125, or in the case of municipalities and charter counties, part II of chapter 166. Proceeds of bonds issued by such entity may be loaned to counties or municipalities of this state or a combination of municipalities and counties, whether or not such counties or municipalities are also members of the entity issuing the bonds. The issuance of bonds by such entity to fund a loan program to make loans to municipalities or counties or a combination of municipalities and counties with one another for capital projects to be identified subsequent to the issuance of the bonds to fund such loan programs is deemed to be a paramount public purpose. Any entity so created may also issue bond anticipation notes, as provided by s. 215.431, in connection with the authorization, issuance, and sale of such bonds. In addition, the governing body of such legal entity may also authorize bonds to be issued and sold from time to time and may delegate, to such officer, official, or agent of such legal entity as the governing body of such legal entity may select, the power to determine the time; manner of sale, public or private; maturities; rate or rates of interest, which may be fixed or may vary at such time or times and in accordance with a specified formula or method of determination; and other terms and conditions as may be deemed appropriate by the officer, official, or agent so designated by the governing body of such legal entity. However, the amounts and maturities of such bonds and the interest rate or rates of such bonds shall be within the limits prescribed by the governing body of such legal entity and its resolution delegating to such officer, official, or agent the power to authorize the issuance and sale of such bonds. A local government self-insurance fund established under this section may financially guarantee bonds or bond anticipation notes issued or loans made under this subsection. Bonds issued pursuant to this paragraph may be validated as provided in chapter 75. The complaint in any action to validate such bonds shall be filed only in the Circuit Court for Leon County. The notice required to be published by s. 75.06 shall be published only in Leon County, and the complaint and order of the circuit court shall be served only on the State Attorney of the Second Judicial Circuit and on the state attorney of each circuit in each county where the public agencies which were initially a party to the agreement are located. Notice of such proceedings shall be published in the manner and the time required by s. 75.06 in Leon County and in each county where the public agencies which were initially a party to the agreement are located. Obligations of any county or municipality pursuant to a loan agreement as described in this paragraph may be validated as provided in chapter 75.

(e)1. Notwithstanding the provisions of paragraph (c), any separate legal entity, created pursuant to the provisions of this section and controlled by counties or municipalities of this state, the membership of which consists or is to consist only of public agencies of this state, may, for the purpose of financing the provision or acquisition of liability or property coverage contracts for or from one or more local government liability or property pools to provide liability or property coverage for counties, municipalities, or other public agencies of this state, exercise all powers in connection with the authorization, issuance, and sale of bonds. All of the privileges, benefits, powers, and terms of s. 125.01 relating to counties and s. 166.021 relating to municipalities shall be fully applicable to such entity and such entity shall be considered a unit of local government for all of the privileges, benefits, powers, and terms of part I of chapter 159. Bonds issued by such entity shall be deemed issued on behalf of counties, municipalities, or public agencies which enter into loan agreements with such entity as provided in this paragraph. Proceeds of bonds issued by such entity may be loaned to counties, municipalities, or other public agencies of this state, whether or not such counties, municipalities, or other public agencies are also members of the entity issuing the bonds, and such counties, municipalities, or other public agencies may in turn deposit such loan proceeds with a separate local government liability or property pool for purposes of providing or acquiring liability or property coverage contracts.

2. Counties or municipalities of this state are authorized pursuant to this section, in addition to the authority provided by s. 125.01, part II of chapter 166, and other applicable law, to issue bonds for the purpose of acquiring liability coverage contracts from a local government liability pool. Any individual county or municipality may, by entering into interlocal agreements with other counties, municipalities, or public agencies of this state, issue bonds on behalf of itself and other counties, municipalities, or other public agencies, for purposes of acquiring a liability coverage contract or contracts from a local government liability pool. Counties, municipalities, or other public agencies are also authorized to enter into loan agreements with any entity created pursuant to subparagraph 1., or with any county or municipality issuing bonds pursuant to this subparagraph, for the purpose of obtaining bond proceeds with which to acquire liability coverage contracts from a local government liability pool. No county, municipality, or other public agency shall at any time have more than one loan agreement outstanding for the purpose of obtaining bond proceeds with which to acquire liability coverage contracts from a local government liability pool. Obligations of any county, municipality, or other public agency of this state pursuant to a loan agreement as described above may be validated as provided in chapter 75. Prior to the issuance of any bonds pursuant to subparagraph 1. or this subparagraph for the purpose of acquiring liability coverage contracts from a local government liability pool, the reciprocal insurer or the manager of any self-insurance program shall demonstrate to the satisfaction of the Office of Insurance Regulation of the Financial Services Commission that excess liability coverage for counties, municipalities, or other public agencies is reasonably unobtainable in the amounts provided by such pool or that the liability coverage obtained through acquiring contracts from a local government liability pool, after taking into account costs of issuance of bonds and any other administrative fees, is less expensive to counties, municipalities, or special districts than similar commercial coverage then reasonably available.

3. Any entity created pursuant to this section or any county or municipality may also issue bond anticipation notes, as provided by s. 215.431, in connection with the authorization, issuance, and sale of such bonds. In addition, the governing body of such legal entity or the governing body of such county or municipality may also authorize bonds to be issued and sold from time to time and may delegate, to such officer, official, or agent of such legal entity as the governing body of such legal entity may select, the power to determine the time; manner of sale, public or private; maturities; rate or rates of interest, which may be fixed or may vary at such time or times and in accordance with a specified formula or method of determination; and other terms and conditions as may be deemed appropriate by the officer, official, or agent so designated by the governing body of such legal entity. However, the amounts and maturities of such bonds and the interest rate or rates of such bonds shall be within the limits prescribed by the governing body of such legal entity and its resolution delegating to such officer, official, or agent the power to authorize the issuance and sale of such bonds. Any series of bonds issued pursuant to this paragraph for liability coverage shall mature no later than 7 years following the date of issuance. A series of bonds issued pursuant to this paragraph for property coverage shall mature no later than 30 years following the date of issuance.

4. Bonds issued pursuant to subparagraph 1. may be validated as provided in chapter 75. The complaint in any action to validate such bonds shall be filed only in the Circuit Court for Leon County. The notice required to be published by s. 75.06 shall be published in Leon County and in each county which is an owner of the entity issuing the bonds, or in which a member of the entity is located, and the complaint and order of the circuit court shall be served only on the State Attorney of the Second Judicial Circuit and on the state attorney of each circuit in each county or municipality which is an owner of the entity issuing the bonds or in which a member of the entity is located.

5. Bonds issued pursuant to subparagraph 2. may be validated as provided in chapter 75. The complaint in any action to validate such bonds shall be filed in the circuit court of the county or municipality which will issue the bonds. The notice required to be published by s. 75.06 shall be published only in the county where the complaint is filed, and the complaint and order of the circuit court shall be served only on the state attorney of the circuit in the county or municipality which will issue the bonds.

6. The participation by any county, municipality, or other public agency of this state in a local government liability pool shall not be deemed a waiver of immunity to the extent of liability coverage, nor shall any contract entered regarding such a local government liability pool be required to contain any provision for waiver.

(f) Notwithstanding anything to the contrary, any separate legal entity, created pursuant to the provisions of this section, wholly owned by the municipalities or counties of this state, the membership of which consists or is to consist only of municipalities or counties of this state, may exercise the right and power of eminent domain, including the procedural powers under chapters 73 and 74, if such right and power is granted to such entity by the interlocal agreement creating the entity.

(g)1. Notwithstanding any other provisions of this section, any separate legal entity created under this section, the membership of which is limited to municipalities and counties of the state, and which may include a special district in addition to a municipality or county or both, may acquire, own, construct, improve, operate, and manage public facilities, or finance facilities on behalf of any person, relating to a governmental function or purpose, including, but not limited to, wastewater facilities, water or alternative water supply facilities, and water reuse facilities, which may serve populations within or outside of the members of the entity. Notwithstanding s. 367.171(7), any separate legal entity created under this paragraph is not subject to Public Service Commission jurisdiction. The separate legal entity may not provide utility services within the service area of an existing utility system unless it has received the consent of the utility.

2. For purposes of this paragraph, the term:

a. “Host government” means the governing body of the county, if the largest number of equivalent residential connections currently served by a system of the utility is located in the unincorporated area, or the governing body of a municipality, if the largest number of equivalent residential connections currently served by a system of the utility is located within that municipality’s boundaries.

b. “Separate legal entity” means any entity created by interlocal agreement the membership of which is limited to two or more special districts, municipalities, or counties of the state, but which entity is legally separate and apart from any of its member governments.

c. “System” means a water or wastewater facility or group of such facilities owned by one entity or affiliate entities.

d. “Utility” means a water or wastewater utility and includes every person, separate legal entity, lessee, trustee, or receiver owning, operating, managing, or controlling a system, or proposing construction of a system, who is providing, or proposes to provide, water or wastewater service to the public for compensation.

3. A separate legal entity that seeks to acquire any utility shall notify the host government in writing by certified mail about the contemplated acquisition not less than 30 days before any proposed transfer of ownership, use, or possession of any utility assets by such separate legal entity. The potential acquisition notice shall be provided to the legislative head of the governing body of the host government and to its chief administrative officer and shall provide the name and address of a contact person for the separate legal entity and information identified in s. 367.071(4)(a) concerning the contemplated acquisition.

4.a. Within 30 days following receipt of the notice, the host government may adopt a resolution to become a member of the separate legal entity, adopt a resolution to approve the utility acquisition, or adopt a resolution to prohibit the utility acquisition by the separate legal entity if the host government determines that the proposed acquisition is not in the public interest. A resolution adopted by the host government which prohibits the acquisition may include conditions that would make the proposal acceptable to the host government.

b. If a host government adopts a membership resolution, the separate legal entity shall accept the host government as a member on the same basis as its existing members before any transfer of ownership, use, or possession of the utility or the utility facilities. If a host government adopts a resolution to approve the utility acquisition, the separate legal entity may complete the acquisition. If a host government adopts a prohibition resolution, the separate legal entity may not acquire the utility within that host government’s territory without the specific consent of the host government by future resolution. If a host government does not adopt a prohibition resolution or an approval resolution, the separate legal entity may proceed to acquire the utility after the 30-day notice period without further notice.

5. After the acquisition or construction of any utility systems by a separate legal entity created under this paragraph, revenues or any other income may not be transferred or paid to a member of a separate legal entity, or to any other special district, county, or municipality, from user fees or other charges or revenues generated from customers that are not physically located within the jurisdictional or service delivery boundaries of the member, special district, county, or municipality receiving the transfer or payment. Any transfer or payment to a member, special district, or other local government must be solely from user fees or other charges or revenues generated from customers that are physically located within the jurisdictional or service delivery boundaries of the member, special district, or local government receiving the transfer of payment.

6. This section is an alternative provision otherwise provided by law as authorized in s. 4, Art. VIII of the State Constitution for any transfer of power as a result of an acquisition of a utility by a separate legal entity from a municipality, county, or special district.

7. The entity may finance or refinance the acquisition, construction, expansion, and improvement of such facilities relating to a governmental function or purpose through the issuance of its bonds, notes, or other obligations under this section or as otherwise authorized by law. The entity has all the powers provided by the interlocal agreement under which it is created or which are necessary to finance, own, operate, or manage the public facility, including, without limitation, the power to establish rates, charges, and fees for products or services provided by it, the power to levy special assessments, the power to sell or finance all or a portion of such facility, and the power to contract with a public or private entity to manage and operate such facilities or to provide or receive facilities, services, or products. Except as may be limited by the interlocal agreement under which the entity is created, all of the privileges, benefits, powers, and terms of s. 125.01, relating to counties, and s. 166.021, relating to municipalities, are fully applicable to the entity. However, neither the entity nor any of its members on behalf of the entity may exercise the power of eminent domain over the facilities or property of any existing water or wastewater plant utility system, nor may the entity acquire title to any water or wastewater plant utility facilities, other facilities, or property which was acquired by the use of eminent domain after the effective date of this act. Bonds, notes, and other obligations issued by the entity are issued on behalf of the public agencies that are members of the entity.

8. Any entity created under this section may also issue bond anticipation notes in connection with the authorization, issuance, and sale of bonds. The bonds may be issued as serial bonds or as term bonds or both. Any entity may issue capital appreciation bonds or variable rate bonds. Any bonds, notes, or other obligations must be authorized by resolution of the governing body of the entity and bear the date or dates; mature at the time or times, not exceeding 40 years from their respective dates; bear interest at the rate or rates; be payable at the time or times; be in the denomination; be in the form; carry the registration privileges; be executed in the manner; be payable from the sources and in the medium or payment and at the place; and be subject to the terms of redemption, including redemption prior to maturity, as the resolution may provide. If any officer whose signature, or a facsimile of whose signature, appears on any bonds, notes, or other obligations ceases to be an officer before the delivery of the bonds, notes, or other obligations, the signature or facsimile is valid and sufficient for all purposes as if he or she had remained in office until the delivery. The bonds, notes, or other obligations may be sold at public or private sale for such price as the governing body of the entity shall determine. Pending preparation of the definitive bonds, the entity may issue interim certificates, which shall be exchanged for the definitive bonds. The bonds may be secured by a form of credit enhancement, if any, as the entity deems appropriate. The bonds may be secured by an indenture of trust or trust agreement. In addition, the governing body of the legal entity may delegate, to an officer, official, or agent of the legal entity as the governing body of the legal entity may select, the power to determine the time; manner of sale, public or private; maturities; rate of interest, which may be fixed or may vary at the time and in accordance with a specified formula or method of determination; and other terms and conditions as may be deemed appropriate by the officer, official, or agent so designated by the governing body of the legal entity. However, the amount and maturity of the bonds, notes, or other obligations and the interest rate of the bonds, notes, or other obligations must be within the limits prescribed by the governing body of the legal entity and its resolution delegating to an officer, official, or agent the power to authorize the issuance and sale of the bonds, notes, or other obligations.

9. Bonds, notes, or other obligations issued under this paragraph may be validated as provided in chapter 75. The complaint in any action to validate the bonds, notes, or other obligations must be filed only in the Circuit Court for Leon County. The notice required to be published by s. 75.06 must be published in Leon County and in each county that is a member of the entity issuing the bonds, notes, or other obligations, or in which a member of the entity is located, and the complaint and order of the circuit court must be served only on the State Attorney of the Second Judicial Circuit and on the state attorney of each circuit in each county that is a member of the entity issuing the bonds, notes, or other obligations or in which a member of the entity is located. Section 75.04(2) does not apply to a complaint for validation brought by the legal entity.

10. The accomplishment of the authorized purposes of a legal entity created under this paragraph is in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions. Since the legal entity will perform essential governmental functions in accomplishing its purposes, the legal entity is not required to pay any taxes or assessments of any kind whatsoever upon any property acquired or used by it for such purposes or upon any revenues at any time received by it. The bonds, notes, and other obligations of an entity, their transfer, and the income therefrom, including any profits made on the sale thereof, are at all times free from taxation of any kind by the state or by any political subdivision or other agency or instrumentality thereof. The exemption granted in this subparagraph is not applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

(h)1. Notwithstanding the provisions of paragraph (c), any separate legal entity consisting of an alliance, as defined in s. 395.106(2)(a), created pursuant to this paragraph and controlled by and whose members consist of eligible entities comprised of special districts created pursuant to a special act and having the authority to own or operate one or more hospitals licensed in this state or hospitals licensed in this state that are owned, operated, or funded by a county or municipality, for the purpose of providing property insurance coverage as defined in s. 395.106(2)(b), for such eligible entities, may exercise all powers under this subsection in connection with borrowing funds for such purposes, including, without limitation, the authorization, issuance, and sale of bonds, notes, or other obligations of indebtedness. Borrowed funds, including, but not limited to, bonds issued by such alliance shall be deemed issued on behalf of such eligible entities that enter into loan agreements with such separate legal entity as provided in this paragraph.

2. Any such separate legal entity shall have all the powers that are provided by the interlocal agreement under which the entity is created or that are necessary to finance, operate, or manage the alliance’s property insurance coverage program. Proceeds of bonds, notes, or other obligations issued by such an entity may be loaned to any one or more eligible entities. Such eligible entities are authorized to enter into loan agreements with any separate legal entity created pursuant to this paragraph for the purpose of obtaining moneys with which to finance property insurance coverage or claims. Obligations of any eligible entity pursuant to a loan agreement as described in this paragraph may be validated as provided in chapter 75.

3. Any bonds, notes, or other obligations to be issued or incurred by a separate legal entity created pursuant to this paragraph shall be authorized by resolution of the governing body of such entity and bear the date or dates; mature at the time or times, not exceeding 30 years from their respective dates; bear interest at the rate or rates, which may be fixed or vary at such time or times and in accordance with a specified formula or method of determination; be payable at the time or times; be in the denomination; be in the form; carry the registration privileges; be executed in the manner; be payable from the sources and in the medium of payment and at the place; and be subject to redemption, including redemption prior to maturity, as the resolution may provide. The bonds, notes, or other obligations may be sold at public or private sale for such price as the governing body of the separate legal entity shall determine. The bonds may be secured by such credit enhancement, if any, as the governing body of the separate legal entity deems appropriate. The bonds may be secured by an indenture of trust or trust agreement. In addition, the governing body of the separate legal entity may delegate, to such officer or official of such entity as the governing body may select, the power to determine the time; manner of sale, public or private; maturities; rate or rates of interest, which may be fixed or may vary at such time or times and in accordance with a specified formula or method of determination; and other terms and conditions as may be deemed appropriate by the officer or official so designated by the governing body of such separate legal entity. However, the amounts and maturities of such bonds, the interest rate or rates, and the purchase price of such bonds shall be within the limits prescribed by the governing body of such separate legal entity in its resolution delegating to such officer or official the power to authorize the issuance and sale of such bonds.

4. Bonds issued pursuant to this paragraph may be validated as provided in chapter 75. The complaint in any action to validate such bonds shall be filed only in the Circuit Court for Leon County. The notice required to be published by s. 75.06 shall be published in Leon County and in each county in which an eligible entity that is a member of an alliance is located. The complaint and order of the circuit court shall be served only on the State Attorney of the Second Judicial Circuit and on the state attorney of each circuit in each county in which an eligible entity receiving bond proceeds is located.

5. The accomplishment of the authorized purposes of a separate legal entity created under this paragraph is deemed in all respects for the benefit, increase of the commerce and prosperity, and improvement of the health and living conditions of the people of this state. Inasmuch as the separate legal entity performs essential public functions in accomplishing its purposes, the separate legal entity is not required to pay any taxes or assessments of any kind upon any property acquired or used by the entity for such purposes or upon any revenues at any time received by the entity. The bonds, notes, and other obligations of such separate legal entity, the transfer of and income from such bonds, notes, and other obligations, including any profits made on the sale of such bonds, notes, and other obligations, are at all times free from taxation of any kind of the state or by any political subdivision or other agency or instrumentality of the state. The exemption granted in this paragraph does not apply to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

6. The participation by any eligible entity in an alliance or a separate legal entity created pursuant to this paragraph may not be deemed a waiver of immunity to the extent of liability or any other coverage, and a contract entered regarding such alliance is not required to contain any provision for waiver.

(8) If the purpose set forth in an interlocal agreement is the acquisition, construction, or operation of a revenue-producing facility, the agreement may provide for the repayment or return to the parties of all or any part of the contributions, payments, or advances made by the parties pursuant to subsection (5) and for payment to the parties of any sum derived from the revenues of such facility. Payments, repayments, or returns shall be made at any time and in the manner specified in the agreement and may be made at any time on or prior to the rescission or termination of the agreement or completion of the purposes of the agreement.

(9)(a) All of the privileges and immunities from liability; exemptions from laws, ordinances, and rules; and pensions and relief, disability, workers’ compensation, and other benefits which apply to the activity of officers, agents, or employees of any public agents or employees of any public agency when performing their respective functions within the territorial limits for their respective agencies shall apply to the same degree and extent to the performance of such functions and duties of such officers, agents, or employees extraterritorially under the provisions of any such interlocal agreement.

(b) An interlocal agreement does not relieve a public agency of any obligation or responsibility imposed upon it by law except to the extent of actual and timely performance thereof by one or more of the parties to the agreement or any legal or administrative entity created by the agreement, in which case the performance may be offered in satisfaction of the obligation or responsibility.

(c) All of the privileges and immunities from liability and exemptions from laws, ordinances, and rules which apply to the municipalities and counties of this state apply to the same degree and extent to any separate legal entity, created pursuant to the provisions of this section, wholly owned by the municipalities or counties of this state, the membership of which consists or is to consist only of municipalities or counties of this state, unless the interlocal agreement creating such entity provides to the contrary. All of the privileges and immunities from liability; exemptions from laws, ordinances, and rules; and pension and relief, disability, and worker’s compensation, and other benefits which apply to the activity of officers, agents, employees, or employees of agents of counties and municipalities of this state which are parties to an interlocal agreement creating a separate legal entity pursuant to the provisions of this section shall apply to the same degree and extent to the officers, agents, or employees of such entity unless the interlocal agreement creating such entity provides to the contrary.

(10)(a) A public agency entering into an interlocal agreement may appropriate funds and sell, give, or otherwise supply any party designated to operate the joint or cooperative undertaking such personnel, services, facilities, property, franchises, or funds thereof as may be within its legal power to furnish.

(b) A public agency entering into an interlocal agreement may receive grants-in-aid or other assistance funds from the United States Government or this state for use in carrying out the purposes of the interlocal agreement.

(11) Prior to its effectiveness, an interlocal agreement and subsequent amendments thereto shall be filed with the clerk of the circuit court of each county where a party to the agreement is located. However, if the parties to the agreement are located in multiple counties and the agreement under subsection (7) provides for a separate legal entity or administrative entity to administer the agreement, the interlocal agreement and any amendments thereto may be filed with the clerk of the circuit court in the county where the legal or administrative entity maintains its principal place of business.

(12) Any public agency entering into an agreement pursuant to this section may appropriate funds and may sell, lease, give, or otherwise supply the administrative joint board or other legal or administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services therefor as may be within its legal power to furnish.

(13) The powers and authority granted by this section shall be in addition and supplemental to those granted by any other general, local, or special law. Nothing contained herein shall be deemed to interfere with the application of any other law.

(14) This section is intended to authorize the entry into contracts for the performance of service functions of public agencies, but shall not be deemed to authorize the delegation of the constitutional or statutory duties of state, county, or city officers.

(15) Notwithstanding any other provision of this section or of any other law except s. 361.14, any public agency of this state which is an electric utility, or any separate legal entity created pursuant to the provisions of this section, the membership of which consists only of electric utilities, and which exercises or proposes to exercise the powers granted by part II of chapter 361, the Joint Power Act, may exercise any or all of the following powers:

(a) Any such public agency or legal entity, or both, may plan, finance, acquire, construct, reconstruct, own, lease, operate, maintain, repair, improve, extend, or otherwise participate jointly in one or more electric projects, which are proposed, existing, or under construction and which are located or to be located within or without this state, with any one or more of the following:

1. Any such legal entity;

2. One or more electric utilities;

3. One or more foreign public utilities; or

4. Any other person,

if the right to full possession and to all of the use, services, output, and capacity of any such electric project during the original estimated useful life thereof is vested, subject to creditors’ rights, in any one or more of such legal entities, electric utilities, or foreign public utilities, or in any combination thereof. Any such public agency or legal entity, or both, may act as agent or designate one or more persons, whether or not participating in an electric project, to act as its agent in connection with the planning, design, engineering, licensing, acquisition, construction, completion, management, control, operation, maintenance, repair, renewal, addition, replacement, improvement, modification, insuring, decommissioning, cleanup, retirement, or disposal, or all of the foregoing, of such electric project or electric projects.

(b)1. In any case in which any such public agency or legal entity, or both, participate in an electric project with any one or more of the following:

a. Any such legal entity;

b. One or more electric utilities;

c. One or more foreign public utilities; or

d. Any other person,

and if the right to full possession and to all of the use, services, output, and capacity of any such electric project during the original estimated useful life thereof is vested, subject to creditors’ rights, in any one or more of such legal entities, electric utilities, or foreign public utilities, or in any combination thereof, such public agency or legal entity, or both, may enter into an agreement or agreements with respect to such electric project with the other person or persons participating therein, and such legal entity may enter into an agreement or agreements with one or more public agencies who are parties to the interlocal agreement creating such legal entity. Any such agreement may be for such period, including, but not limited to, an unspecified period, and may contain such other terms, conditions, and provisions, consistent with the provisions of this section, as the parties thereto shall determine. In connection with entry into and performance pursuant to any such agreement, with the selection of any person or persons with which any such public agency or legal entity, or both, may enter into any such agreement, and with the selection of any electric project to which such agreement may relate, no such public agency or legal entity shall be required to comply with any general, local, or special statute, including, but not limited to, the provisions of s. 287.055, or with any charter provision of any public agency, which would otherwise require public bidding, competitive negotiation, or both.

2. Any such agreement may include, but need not be limited to, any or all of the following:

a. Provisions defining what constitutes a default thereunder and providing for the rights and remedies of the parties thereto upon the occurrence of such a default, including, without limitation, the right to discontinue the delivery of products or services to a defaulting party and requirements that the remaining parties not in default who are entitled to receive products or services from the same electric project may be required to pay for and use or otherwise dispose of, on a proportionate or other basis, all or some portion of the products and services which were to be purchased by the defaulting party.

b. Provisions granting one or more of the parties the option to purchase the interest or interests of one or more other parties in the electric project upon such occurrences, and at such times and pursuant to such terms and conditions, as the parties may agree, notwithstanding the limitations on options in the provisions of any law to the contrary.

c. Provisions setting forth restraints on alienation of the interests of the parties in the electric project.

d. Provisions for the planning, design, engineering, licensing, acquisition, construction, completion, management, control, operation, maintenance, repair, renewal, addition, replacement, improvement, modification, insuring, decommissioning, cleanup, retirement, or disposal, or all of the foregoing of such electric project by any one or more of the parties to such agreement, which party or parties may be designated in or pursuant to such agreement as agent or agents on behalf of itself and one or more of the other parties thereto or by such other means as may be determined by the parties thereto.

e. Provisions for a method or methods of determining and allocating among or between the parties the costs of planning, design, engineering, licensing, acquisition, construction, completion, management, control, operation, maintenance, repair, renewal, addition, replacement, improvement, modification, insuring, decommissioning, cleanup, retirement, or disposal, or all of the foregoing with respect to such electric project.

f. Provisions that any such public agency or legal entity, or both, will not rescind, terminate, or amend any contract or agreement relating to such electric project without the consent of one or more persons with which such public agency or legal entity, or both, have entered into an agreement pursuant to this section or without the consent of one or more persons with whom any such public agency or legal entity, or both, have made a covenant or who are third-party beneficiaries of any such covenant.

g. Provisions whereby any such public agency or legal entity, or both, are obligated to pay for the products and services of such electric project and the support of such electric project, including, without limitation, those activities set forth in sub-subparagraph d., without setoff or counterclaim and irrespective of whether such products or services are furnished, made available, or delivered to such public agency or legal entity, or both, or whether any electric project contemplated by such contract or agreement is completed, operable, or operating, and notwithstanding suspension, interruption, interference, reduction, or curtailment of the products and services of such electric project and notwithstanding the quality, or failure, of performance of any one or more of the activities set forth in sub-subparagraph d. with respect to such electric project.

h. Provisions that in the event of the failure or refusal of any such public agency or legal entity, or both, to perform punctually any specified covenant or obligation contained in or undertaken pursuant to any such agreement, any one or more parties to such agreement or any one or more persons who have been designated in such agreement as third-party beneficiaries of such covenant or obligation may enforce the performance of such public agency or legal entity by an action at law or in equity, including, but not limited to, specific performance or mandamus.

i. Provisions obligating any such public agency or legal entity, or both, to indemnify, including, without limitation, indemnification against the imposition or collection of local, state, or federal taxes and interest or penalties related thereto, or payments made in lieu thereof, to hold harmless, or to waive claims or rights for recovery, including claims or rights for recovery based on sole negligence, gross negligence, any other type of negligence, or any other act or omission, intentional or otherwise, against one or more of the other parties to such agreement. Such provisions may define the class or classes of persons for whose acts, intentional or otherwise, a party shall not be responsible; and all of such provisions may be upon such terms and conditions as the parties thereto shall determine.

j. Provisions obligating any such public agency or legal entity, or both, not to dissolve until all principal and interest payments for all bonds and other evidences of indebtedness issued by such public agency or legal entity, or both, have been paid or otherwise provided for and until all contractual obligations and duties of such public agency or legal entity have been fully performed or discharged, or both.

k. Provisions obligating any such public agency or legal entity, or both, to establish, levy, and collect rents, rates, and other charges for the products and services provided by such legal entity or provided by the electric or other integrated utility system of such public agency, which rents, rates, and other charges shall be at least sufficient to meet the operation and maintenance expenses of such electric or integrated utility system; to comply with all covenants pertaining thereto contained in, and all other provisions of, any resolution, trust indenture, or other security agreement relating to any bonds or other evidences of indebtedness issued or to be issued by any such public agency or legal entity; to generate funds sufficient to fulfill the terms of all other contracts and agreements made by such public agency or legal entity, or both; and to pay all other amounts payable from or constituting a lien or charge on the revenues derived from the products and services of such legal entity or constituting a lien or charge on the revenues of the electric or other integrated utility system of such public agency.

l. Provisions obligating such legal entity to enforce the covenants and obligations of each such public agency with which such legal entity has entered into a contract or agreement with respect to such electric project.

m. Provisions obligating such legal entity not to permit any such public agency to withdraw from such legal entity until all contractual obligations and duties of such legal entity and of each such public agency with which it has entered into a contract or agreement with respect to such electric project have been fully performed, discharged, or both.

n. Provisions obligating each such public agency which has entered into a contract or agreement with such legal entity with respect to an electric project not to withdraw from, or cause or participate in the dissolution of, such legal entity until all duties and obligations of such legal entity and of each such public agency arising from all contracts and agreements entered into by such public agency or legal entity, or both, have been fully performed, discharged, or both.

o. Provisions obligating each such public agency which has entered into a contract or agreement with such legal entity or which has entered into a contract or agreement with any other person or persons with respect to such electric project to maintain its electric or other integrated utility system in good repair and operating condition until all duties and obligations of each such public agency and of each such legal entity arising out of all contracts and agreements with respect to such electric project entered into by each such public agency or legal entity, or both, have been fully performed, discharged, or both.

3. All actions taken by an agent designated in accordance with the provisions of any such agreement may, if so provided in the agreement, be made binding upon such public agency or legal entity, or both, without further action or approval by such public agency or legal entity, or both. Any agent or agents designated in any such agreement shall be governed by the laws and rules applicable to such agent as a separate entity and not by any laws or rules which may be applicable to any of the other participating parties and not otherwise applicable to the agent.

(c) Any such legal entity may acquire services, output, capacity, energy, or any combination thereof only from:

1. An electric project in which it has an ownership interest; or

2. Any other source:

a. To the extent of replacing the services, output, capacity, energy, or combination thereof of its share of an electric project when the output or capacity of such electric project is reduced or unavailable; or

b. At any time and in any amount for resale to any of its members as necessary to meet their retail load requirements.

However, under sub-subparagraph 2.b., such legal entity may not purchase wholesale power for resale to any of its members from any electric utility as a result of any legal proceeding commenced by the legal entity or any of its members after January 1, 1982, before any state or federal court or administrative body, to the extent that such purchase or proceeding would involuntarily expand the responsibility of the electric utility to provide such wholesale power.

(d) Any such legal entity may sell services, output, capacity, energy, or any combination thereof only to:

1. Its members to meet their retail load requirements;

2. Other electric utilities or foreign public utilities which have ownership interests in, or contractual arrangements which impose on such electric utilities or foreign public utilities obligations which are the economic equivalents of ownership interests in, the electric project from which such services, output, capacity, energy, or combination thereof is to be acquired;

3. Any other electric utility or foreign public utility to dispose of services, output, capacity, energy, or any combination thereof that is surplus to the requirements of such legal entity:

a. If such surplus results from default by one or more of the members of such legal entity under a contract or contracts for the purchase of such services, output, capacity, energy, or combination thereof; and

b. If the revenues from such contract or contracts are pledged as security for payment of bonds or other evidences of indebtedness issued by such legal entity or if such revenues are required by such legal entity to meet its obligations under any contract or agreement entered into by such legal entity pursuant to paragraph (b);

4. Any other electric utility or foreign public utility for a period not to exceed 5 years from the later to occur of the date of commercial operation of, or the date of acquisition by such legal entity of any ownership interest in or right to acquire services, output, capacity, energy, or any combination thereof from, the electric project from which such services, output, capacity, energy, or combination thereof is to be acquired, if:

a. One or more members of such legal entity have contracted to purchase such services, output, capacity, energy, or combination thereof from such legal entity commencing upon the expiration of such period; and

b. Such services, output, capacity, energy, or combination thereof, if acquired commencing at an earlier time, could have been reasonably predicted to create a surplus or surpluses in the electric system or systems of such member or members during such period, when added to services, output, capacity, energy, or any combination thereof available to such member or members during such period from facilities owned by such member or members or pursuant to one or more then-existing firm contractual obligations which are not terminable prior to the end of such period without payment of a penalty, or both; or

5. Any combination of the above.

Nothing contained in this paragraph shall prevent such legal entity from selling the output of its ownership interest in any such electric project to any electric utility or foreign public utility as emergency, scheduled maintenance, or economy interchange service.

(e) All obligations and covenants of any such public agency or legal entity, or both, contained in any contract or agreement, which contract or agreement and obligations and covenants are authorized, permitted, or contemplated by this section, shall be the legal, valid, and binding obligations and covenants of the public agency or legal entity undertaking such obligations or making such covenants; and each such obligation or covenant shall be enforceable in accordance with its terms.

(f) When contract payments by any such public agency contracting with any such legal entity or revenues of any such public agency contracting with any other person or persons with respect to an electric project are to be pledged as security for the payment of bonds or other evidences of indebtedness sought to be validated, the complaint for validation may make parties defendant to such action, in addition to the state and the taxpayers, property owners, and citizens of the county in which the complaint for validation is filed, including nonresidents owning property or subject to taxation therein:

1. Every public agency the contract payments of which are to be so pledged.

2. Any other person contracting with such public agency or legal entity, or both, in any manner relating to such electric project, and particularly with relation to any ownership or operation of any electric project; the supplying of electrical energy to such public agency or legal entity, or both; or the taking or purchase of electrical energy from the electric project.

3. The taxpayers, property owners, and citizens of each county or municipality in which each such public agency is located, including nonresidents owning property or subject to taxation therein, and the holders of any outstanding debt obligations of any such public agency or legal entity.

All such parties who are made defendants and over whom the court acquires jurisdiction in such validation proceedings shall be required to show cause, if any exists, why such contract or agreement and the terms and conditions thereof should not be inquired into by the court, the validity of the terms thereof determined, and the matters and conditions which are imposed on the parties to such contract or agreement and all such undertakings thereof adjudicated to be valid and binding on the parties thereto. Notice of such proceedings shall be included in the notice of validation hearing required to be issued and published pursuant to the provisions of paragraph (7)(c); and a copy of the complaint in such proceedings, together with a copy of such notice, shall be served on each party defendant referred to in subparagraphs 1. and 2. who is made a defendant and over whom the court acquires jurisdiction in such validation proceedings. Any person resident of this state or any person not a resident of, or located within, this state, whether or not authorized to transact business in this state, who contracts with any such public agency or legal entity, or both, in any manner relating to such electric project, may intervene in the validation proceedings at or before the time set for the validation hearing and assert any ground or objection to the validity and binding effect of such contract or agreement on his or her own behalf and on behalf of any such public agency and of all citizens, residents, and property owners of the state. No appeal may be taken by any person who was not a party of record in such proceedings at the time the judgment appealed from was rendered. An adjudication as to the validity of any such contract or agreement from which no appeal has been taken within the time permitted by law from the date of entry of the judgment of validation or, if an appeal is filed, which is confirmed on appeal shall be forever conclusive and binding upon such legal entity and all such parties who are made defendants and over whom the court acquires jurisdiction in such validation proceedings.

(g) Each such public agency or legal entity, or both, which contracts with any other person or persons with respect to the ownership or operation of any electric project, and each such public agency which contracts with any legal entity for the support of, or supply of, power from an electric project, is authorized to pledge to such other person or persons or such legal entity, or both, for the benefit of such electric project all or any portion of the revenues derived or to be derived:

1. In the case of any such public agency, from the ownership and operation of its electric or other integrated utility system; and

2. In the case of a legal entity, from the provision of products and services by it;

and to pledge to such other person or persons or such legal entity, or both, for the benefit of such electric project any securities, contract rights, and other property. Each such legal entity is also authorized to pledge to, or for the benefit of, the holders of any bonds, notes, or other evidences of indebtedness issued by such legal entity, as security for the payment thereof, any revenues, securities, contract rights, or other property. Any such pledge shall specify the priority and ranking of such pledge in respect of other pledges, if any, of the same revenues, securities, contract rights, or other property by such public agency or legal entity. Any pledge of revenues, securities, contract rights, or other property made by any such public agency or legal entity, or both, pursuant to this section shall be valid and binding from the date the pledge is made. The revenues, securities, contract rights, or other property so pledged and then held or thereafter received by such public agency or legal entity, or any fiduciary, or such other person or persons shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act; and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, in contract, or otherwise against the public agency or legal entity making such pledge, without regard to whether such parties have notice thereof. The resolution, trust indenture, security agreement, or other instrument by which a pledge is created need not be filed or recorded in any manner.

(h) Any such legal entity is authorized and empowered to sue and be sued in its own name. In the event that any such public agency or legal entity enters into a contract or an agreement with respect to an electric project located in another state, or owns an interest in an electric project located in another state, an action against such public agency or legal entity may be brought in the federal or state courts located in such state.

(i) The provisions of this subsection shall be liberally construed to effect the purposes hereof. The powers conferred by the provisions of this subsection shall be in addition and supplementary to the powers conferred by the other provisions of this section, by any other general, local, or special law, or by any charter of any public agency. When the exercise of any power conferred on any public agency or any legal entity by the provisions of this subsection would conflict with any limitation or requirement upon such public agency or such legal entity contained in the other provisions of this section, in any other general, local, or special law, except s. 361.14, or in the charter of such public agency, such limitation or requirement shall be superseded by the provisions of this subsection for the purposes of the exercise of such power pursuant to the provisions of this subsection.

(j) While any bonds or other evidences of indebtedness issued by any such public agency or any such legal entity pursuant to the authority granted by paragraph (7)(c) or other applicable law remain outstanding, or while any such public agency or any such legal entity has any undischarged duties or obligations under any contract or agreement, including, but not limited to, obligations to any operator or joint owner of any electric project, the powers, duties, or existence of such public agency or such legal entity or of its officers, employees, or agents shall not be diminished, impaired, or affected in any manner which will affect materially and adversely the interests and rights of the owners of such bonds or other evidences of indebtedness or the persons to whom such duties or obligations are owed under such contract or agreement. The provisions of this subsection shall be for the benefit of the state, each such public agency, each such legal entity, every owner of the bonds of each such legal entity or public agency, and every other person to whom such public agency or such legal entity owes a duty or is obligated by contract or agreement; and, upon and after the earlier of the execution and delivery by any public agency or legal entity, pursuant to this section, of any contract or agreement to any person with respect to an electric project, or the issuance of such bonds or other evidences of indebtedness, the provisions of this subsection shall constitute an irrevocable contract by the state with the owners of the bonds or other evidences of indebtedness issued by such public agency or legal entity and with the other person or persons to whom any such public agency or legal entity owes a duty or is obligated by any such contract or agreement.

(k) The limitations on waiver in the provisions of s. 768.28 or any other law to the contrary notwithstanding, the Legislature, in accordance with s. 13, Art. X of the State Constitution, hereby declares that any such legal entity or any public agency of this state that participates in any electric project waives its sovereign immunity to:

1. All other persons participating therein; and

2. Any person in any manner contracting with a legal entity of which any such public agency is a member, with relation to:

a. Ownership, operation, or any other activity set forth in sub-subparagraph (b)2.d. with relation to any electric project; or

b. The supplying or purchasing of services, output, capacity, energy, or any combination thereof.

(l) Notwithstanding the definition of “electric project” contained in paragraph (3)(d), or any other provision of this subsection or of part II of chapter 361 limiting the parties which may participate jointly in electric projects, any public agency of this state which is an electric utility, or any separate legal entity created pursuant to the provisions of this section, the membership of which consists only of electric utilities, and which exercises or proposes to exercise the powers granted by part II of chapter 361, may exercise any or all of the powers provided in this subsection jointly with any other person with respect to the acquisition, extraction, conversion, use, transportation, storage, reprocessing, disposal, or any combination thereof of any primary fuel or source thereof, as well as any other materials resulting therefrom, only when such primary fuel or source thereof is to be used for the generation of electrical energy in one or more electric projects by such legal entity, any member thereof, or any combination thereof; and, in connection therewith, any such public agency or legal entity shall be deemed to have all the additional powers, privileges, and rights provided in this subsection.

(m) In the event that any public agency or any such legal entity, or both, should receive, in connection with its joint ownership or right to the services, output, capacity, or energy of an electric project, as defined in paragraph (3)(d), any material which is designated by the person supplying such material as proprietary confidential business information or which a court of competent jurisdiction has designated as confidential or secret shall be kept confidential and shall be exempt from the provisions of s. 119.07(1). As used in this paragraph, “proprietary confidential business information” includes, but is not limited to, trade secrets; internal auditing controls and reports of internal auditors; security measures, systems, or procedures; information concerning bids or other contractual data, the disclosure of which would impair the efforts of the utility to contract for services on favorable terms; employee personnel information unrelated to compensation, duties, qualifications, or responsibilities; and formulas, patterns, devices, combinations of devices, contract costs, or other information the disclosure of which would injure the affected entity in the marketplace.

(16)(a) All of the additional powers and authority granted by chapter 82-53, Laws of Florida, to a public agency as defined in paragraph (3)(b), a legal entity created pursuant to the provisions of this section, or both, respecting agreements for participation in electric projects shall apply to any agreement in existence as of March 25, 1982, as well as to any such agreement entered into thereafter; but no additional limitation provided in chapter 82-53 upon any power or authority of any such public agency or legal entity, or both, respecting agreements for participation in electric projects shall apply to any such agreement entered into prior to March 25, 1982.

(b) Chapter 82-53, Laws of Florida, shall be deemed to be enacted for the purpose of further implementing the provisions of s. 10(d), Art. VII of the State Constitution, as amended.

(17) In any agreement entered into pursuant to this section, any public agency or separate legal entity created by interlocal agreement may, in its discretion, grant, sell, donate, dedicate, lease or otherwise convey, title, easements or use rights in real property, including tax-reverted real property, title to which is in such public agency or separate legal entity, to any other public agency or separate legal entity created by interlocal agreement. Any public agency or separate legal entity created by interlocal agreement is authorized to grant such interests in real property or use rights without consideration when in its discretion it is determined to be in the public interest. Real property and interests in real property granted or conveyed to such public agency or separate legal entity shall be for the public purposes contemplated in the interlocal agreement and may be made subject to the condition that in the event that said real property or interest in real property is not so used, or if used and subsequently its use for such purpose is abandoned, the interest granted shall cease as to such public agency or separate legal entity and shall automatically revert to the granting public agency or separate legal entity.

(18) Any separate legal entity created under subsection (7) which has member public agencies located in at least five counties, of which at least three are not contiguous, may conduct public meetings and workshops by means of communications media technology. The notice for any such public meeting or workshop shall state that the meeting or workshop will be conducted through the use of communications media technology; specify how persons interested in attending may do so; and provide a location where communications media technology facilities are available. The participation by an officer, board member, or other representative of a member public agency in a meeting or workshop conducted through communications media technology constitutes that individual’s presence at such meeting or workshop. As used in this subsection, the term “communications media technology” means conference telephone, video conference, or other communications technology by which all persons attending a public meeting or workshop may audibly communicate.

History.—ss. 1, 2, ch. 69-42; ss. 11, 18, 35, ch. 69-106; s. 1, ch. 79-24; ss. 1, 2, ch. 79-31; s. 61, ch. 79-40; s. 68, ch. 81-259; ss. 1, 7, 8, ch. 82-53; s. 45, ch. 83-217; s. 21, ch. 85-55; s. 1, ch. 87-9; s. 6, ch. 87-237; s. 46, ch. 88-130; ss. 33, 34, ch. 90-360; s. 83, ch. 91-45; s. 11, ch. 93-51; s. 896, ch. 95-147; s. 45, ch. 96-406; s. 19, ch. 97-236; s. 61, ch. 99-2; s. 23, ch. 99-251; s. 1, ch. 2001-201; s. 72, ch. 2002-295; s. 156, ch. 2003-261; s. 10, ch. 2004-5; s. 1, ch. 2004-336; s. 6, ch. 2006-218; s. 1, ch. 2006-220; s. 1, ch. 2007-1; s. 1, ch. 2007-90; s. 1, ch. 2008-43; s. 1, ch. 2012-164.



163.02 - Councils of local public officials.

163.02 Councils of local public officials.—

(1) The governing bodies of any two or more counties, municipalities, special districts, or other governmental subdivisions of this state, or any of them, herein referred to as member local governments, may, by resolution, enter into an agreement with each other for the establishment of a council of local public officials. Any council established under the authority of this section shall be a corporation not for profit.

(2) Representation on the council shall be in the manner provided in the agreement establishing the council. The representative from each member local government shall be the elected chief executive of said local government or, if such government does not have an elected chief executive, a member of its governing body chosen by such body to be its representative. Any member may withdraw from the council upon 60 days’ notice subsequent to formal action by its governing body.

(3) The local government council shall have the power to:

(a) Study such area governmental problems as it deems appropriate, including but not limited to matters affecting health, safety, welfare, education, economic conditions, and area development;

(b) Promote cooperative arrangements and coordinate action among its members; and

(c) Make recommendations for review and action to the members and other public agencies that perform local functions and services within the area.

(4) The council shall adopt bylaws designating the officers of the council and providing for the conduct of its business. The council may employ a staff, consult and retain experts, and purchase or lease or otherwise provide for such supplies, materials, equipment and facilities as it deems desirable and necessary.

(5)(a) The governing bodies of the member governments may appropriate funds to meet the necessary expenses of the council. Services of personnel, use of equipment and office space, and other necessary services may be accepted from members as part of their financial support.

(b) The council may accept funds, grants, gifts, and services from the state, from any other governmental unit, whether participating in the council or not, from the Government of the United States, and from private and civic sources.

(c) The council shall make an annual public report of its activities to each of the member local governments, and shall have its accounts audited annually.

History.—ss. 1, 2, 3, 4, 5, ch. 69-69.



163.04 - Energy devices based on renewable resources.

163.04 Energy devices based on renewable resources.—

(1) Notwithstanding any provision of this chapter or other provision of general or special law, the adoption of an ordinance by a governing body, as those terms are defined in this chapter, which prohibits or has the effect of prohibiting the installation of solar collectors, clotheslines, or other energy devices based on renewable resources is expressly prohibited.

(2) A deed restriction, covenant, declaration, or similar binding agreement may not prohibit or have the effect of prohibiting solar collectors, clotheslines, or other energy devices based on renewable resources from being installed on buildings erected on the lots or parcels covered by the deed restriction, covenant, declaration, or binding agreement. A property owner may not be denied permission to install solar collectors or other energy devices by any entity granted the power or right in any deed restriction, covenant, declaration, or similar binding agreement to approve, forbid, control, or direct alteration of property with respect to residential dwellings and within the boundaries of a condominium unit. Such entity may determine the specific location where solar collectors may be installed on the roof within an orientation to the south or within 45° east or west of due south if such determination does not impair the effective operation of the solar collectors.

(3) In any litigation arising under the provisions of this section, the prevailing party shall be entitled to costs and reasonable attorney’s fees.

(4) The legislative intent in enacting these provisions is to protect the public health, safety, and welfare by encouraging the development and use of renewable resources in order to conserve and protect the value of land, buildings, and resources by preventing the adoption of measures which will have the ultimate effect, however unintended, of driving the costs of owning and operating commercial or residential property beyond the capacity of private owners to maintain. This section shall not apply to patio railings in condominiums, cooperatives, or apartments.

History.—s. 8, ch. 80-163; s. 1, ch. 92-89; s. 14, ch. 93-249; s. 1, ch. 2008-191; s. 3, ch. 2008-227.



163.05 - Small County Technical Assistance Program.

163.05 Small County Technical Assistance Program.—

(1) Among small counties, the Legislature finds that:

(a) The percentage of the population of small counties residing in the unincorporated areas is relatively high based on the United States Decennial Census of 2000.

(b) Projected revenue and expenditure trends of the small counties indicate that a serious fiscal condition has developed that could require a number of small counties to declare financial emergencies.

(c) Fiscal shortfalls persist even though 12 of the small counties levied the maximum ad valorem millage authorized in their jurisdictions in 2001 and an additional 15 small counties levied between 8 and 10 mills.

(d) State and federal mandates will continue to place additional funding demands on small counties.

(2) Recognizing the findings in subsection (1), the Legislature declares that:

(a) The financial difficulties confronting small counties require an investment that will facilitate efforts to improve the productivity and efficiency of small counties’ structures and operating procedures.

(b) Current and additional revenue enhancements authorized by the Legislature should be managed and administered using appropriate management practices and expertise.

(3) The purpose of this section is to provide technical assistance to small counties to enable them to implement workable solutions to financial and administrative problems. As used in this section, “small county” means a county that has a population of 75,000 or less.

(4) The Commissioner of Agriculture shall enter into contracts with program providers who shall:

(a) Be a foundation that meets the requirements for nonprofit status under s. 501(c)(3) of the Internal Revenue Code with a governing board which includes in its membership county commissioners and professional staff of the county.

(b) Have substantial and documented experience working closely with county governments in providing both educational and technical assistance.

(c) Use existing resources, services, and information that are available from state or local agencies, universities, or the private sector.

(d) Seek and accept funding from any public or private source.

(e) Assist small counties in developing alternative revenue sources.

(f) Provide assistance to small counties in areas such as financial management, accounting, investing, purchasing, planning and budgeting, debt issuance, public management, management systems, computers and information technology, economic and community development, and public safety management.

(g) Provide for an annual independent financial audit of the program.

(h) In each county served, conduct a needs assessment upon which the assistance provided for that county will be designed.

(5)(a) The Commissioner of Agriculture shall issue a request for proposals to provide assistance to small counties. The request for proposals shall be required no more frequently than every third year beginning with fiscal year 2004-2005. All contracts in existence on the effective date of this act between the Comptroller and any other party with respect to the Small County Technical Assistance Program may be accepted by the Commissioner of Agriculture as the party in interest and said contracts shall remain in full force and effect according to their terms.

(b) The Commissioner of Agriculture shall review each contract proposal submitted.

(c) The Commissioner of Agriculture shall consider the following factors in reviewing contract proposals:

1. The demonstrated capacity of the provider to conduct needs assessments and implement the program as proposed.

2. The number of small counties to be served under the proposal.

3. The cost of the program as specified in a proposed budget.

4. The short-term and long-term benefits of the assistance to small counties.

5. The form and extent to which existing resources, services, and information that are available from state and local agencies, universities, and the private sector will be used by the provider under the contract.

(6) A decision of the Commissioner of Agriculture to award a contract under this section is final and shall be in writing.

(7) The Commissioner of Agriculture shall provide fiscal oversight to ensure that funds expended for the program are used in accordance with the contracts entered into pursuant to subsection (4) and shall conduct a performance review of the program as may be necessary to ensure that the goals and objectives of the program are being met.

History.—s. 5, ch. 92-309; s. 5, ch. 96-311; s. 3, ch. 98-258; s. 22, ch. 2002-404; s. 12, ch. 2004-305.



163.055 - Local Government Financial Technical Assistance Program.

163.055 Local Government Financial Technical Assistance Program.—

(1) Among municipalities and special districts, the Legislature finds that:

(a) State and federal mandates will continue to place additional funding demands on all municipalities and special districts.

(b) State government lacks the specific technical expertise or resources to effectively perform ongoing educational support and financial emergency detection or assistance.

(2) Recognizing the findings in subsection (1), the Legislature declares that:

(a) The fiscal challenges confronting various municipalities and special districts require an investment that will facilitate efforts to improve the productivity and efficiency of their financial structures and operating procedures.

(b) Current and additional revenue enhancements authorized by the Legislature should be managed and administered using appropriate management practices and expertise.

(3) The purpose of this section is to provide technical assistance to municipalities and special districts to enable them to implement workable solutions to financially related problems.

(4) The Chief Financial Officer shall enter into contracts with program providers who shall:

(a) Be a public agency or private, nonprofit corporation, association, or entity.

(b) Use existing resources, services, and information that are available from state or local agencies, universities, or the private sector.

(c) Seek and accept funding from any public or private source.

(d) Assist municipalities and independent special districts in developing alternative revenue sources.

(e) Provide for an annual independent financial audit of the program, if the program receives funding.

(f) Provide assistance to municipalities and special districts in the areas of financial management, accounting, investing, budgeting, and debt issuance.

(g) Develop a needs assessment to determine where assistance should be targeted, and to establish a priority system to deliver assistance to those jurisdictions most in need through the most economical means available.

(h) Provide financial emergency assistance upon direction from the Executive Office of the Governor pursuant to s. 218.503.

(5)(a) The Chief Financial Officer shall issue a request for proposals to provide assistance to municipalities and special districts.

(b) The Chief Financial Officer shall review each contract proposal submitted.

(c) The Chief Financial Officer shall consider the following factors in reviewing contract proposals:

1. The demonstrated capacity of the provider to conduct needs assessments and implement the program as proposed.

2. The number of municipalities and special districts to be served under the proposal.

3. The cost of the program as specified in a proposed budget.

4. The short-term and long-term benefits of the assistance to municipalities and special districts.

5. The form and extent to which existing resources, services, and information that are available from state and local agencies, universities, and the private sector will be used by the provider under the contract.

(6) A decision of the Chief Financial Officer to award a contract under this section is final and shall be in writing.

(7) The Chief Financial Officer may enter into contracts and agreements with other state and local agencies and with any person, association, corporation, or entity other than the program providers, for the purpose of administering this section.

(8) The Chief Financial Officer shall provide fiscal oversight to ensure that funds expended for the program are used in accordance with the contracts entered into pursuant to subsection (4).

History.—s. 22, ch. 99-251; s. 1, ch. 2000-340; s. 157, ch. 2003-261; s. 20, ch. 2011-34.



163.06 - Miami River Commission.

163.06 Miami River Commission.—

(1)(a) The Miami River Commission is hereby established as the official coordinating clearinghouse for all public policy and projects related to the Miami River to unite all governmental agencies, businesses, and residents in the area to speak with one voice on river issues; to develop coordinated plans, priorities, programs, projects, and budgets that might substantially improve the river area; and to act as the principal advocate and watchdog to ensure that river projects are funded and implemented in a proper and timely manner.

(b) The commission may seek and receive funding to further its coordinating functions regarding river improvement projects of the commission. Nothing in this act affects or supersedes the regulatory authority of any governmental agency or any local government, and any responsibilities of any governmental entity relating to the Miami River shall remain with such respective governmental entity. However, the commission may accept any specifically defined coordinating authority or functions delegated to the commission by any governmental entity, through a memorandum of understanding or other legal instrument. The commission shall use powers of persuasion to achieve its objectives through the process of building a consensus work plan and through widespread publication of regular progress reports.

(2) The Miami River Commission shall consist of:

(a) A policy committee comprised of the Governor, the chair of the Miami-Dade County delegation, the chair of the governing board of the South Florida Water Management District, the Miami-Dade County State Attorney, the Mayor of Miami, the Mayor of Miami-Dade County, a commissioner of the City of Miami Commission, a commissioner of the Miami-Dade County Commission, the chair of the Miami River Marine Group, the chair of the Marine Council, the Executive Director of the Downtown Development Authority, and the chair of the Greater Miami Chamber of Commerce; two neighborhood representatives, selected from the Spring Garden Neighborhood Association, the Grove Park Neighborhood Association, and the Miami River Neighborhood Enhancement Corporation, one neighborhood representative to be appointed by the city commission and one neighborhood representative to be appointed by the county commission, each selected from a list of three names submitted by each such organization; one representative from an environmental or civic association, appointed by the Governor; and three members-at-large, who shall be persons who have a demonstrated history of involvement on the Miami River through business, residence, or volunteer activity, one appointed by the Governor, one appointed by the city commission, and one appointed by the county commission. All members shall be voting members. The committee shall also include a member of the United States Congressional delegation and the Captain of the Port of Miami as a representative of the United States Coast Guard, as nonvoting, ex officio members. The policy committee may meet monthly, but shall meet at least quarterly.

(b) A managing director who has the responsibility to implement plans and programs.

(c) A working group consisting of all governmental agencies that have jurisdiction in the Miami River area, as well as representatives from business and civic associations.

(3) The policy committee shall have the following powers and duties:

(a) Consolidate existing plans, programs, and proposals into a coordinated strategic plan for improvement of the Miami River and surrounding areas, addressing environmental, economic, social, recreational, and aesthetic issues. The committee shall monitor the progress on each element of such plan and shall revise the plan regularly.

(b) Prepare an integrated financial plan using the different jurisdictional agencies available for projected financial resources. The committee shall monitor the progress on each element of such plan and revise the plan regularly.

(c) Provide technical assistance and political support as needed to help implement each element of the strategic and financial plans.

(d) Accept any specifically defined coordinating authority or function delegated to the committee by any level of government through a memorandum of understanding or other legal instrument.

(e) Publicize a semiannual report describing accomplishments of the commission and each member agency, as well as the status of each pending task. The committee shall distribute the report to the city and county commissions and mayors, the Governor, chair of the Miami-Dade County delegation, stakeholders, and the local media.

(f) Seek grants from public and private sources and receive grant funds to provide for the enhancement of its coordinating functions and activities and administer contracts that achieve these goals.

(g) Provide a forum for exchange of information and facilitate the resolution of conflicts.

(h) Act as a clearinghouse for public information and conduct public education programs.

(i) Establish the Miami River working group, appoint members to the group, and organize subcommittees, delegate tasks, and seek counsel from members of the working group as necessary to carry out the powers and duties listed in this subsection.

(j) Elect officers and adopt rules of procedure as necessary to carry out the powers and duties listed above and solicit appointing authorities to name replacements for policy committee members who do not participate on a regular basis.

(k) Hire the managing director, who shall be authorized to represent the commission and to implement all policies, plans, and programs of the commission. The committee shall employ any additional staff necessary to assist the managing director.

History.—ss. 5, 7, ch. 98-402; s. 1, ch. 2003-123; s. 26, ch. 2008-4; s. 2, ch. 2011-139; s. 14, ch. 2012-5.



163.061 - Miami River Commission; unanimous vote required for certain acts.

163.061 Miami River Commission; unanimous vote required for certain acts.—

(1) No item, motion, directive, or policy position that would impact or in any way diminish levels of currently permitted commercial activity on the Miami River or riverfront properties shall be adopted by the Miami River Commission unless passed by a unanimous vote of the appointed members of the commission then in office.

(2) No item, motion, directive, or policy position suggesting, proposing, or otherwise promoting additional taxes, fees, charges, or any other financial obligation on owners of riverfront property or shipping companies or operators shall be adopted by the Miami River Commission unless passed by a unanimous vote of all appointed members of the commission then in office.

History.—ss. 6, 7, ch. 98-402; s. 1, ch. 2003-123.



163.065 - Miami River Improvement Act.

163.065 Miami River Improvement Act.—

(1) SHORT TITLE.—This section may be cited as the “Miami River Improvement Act.”

(2) FINDINGS; PURPOSE.—

(a) The Miami River Commission was created by chapter 98-402, Laws of Florida, to be the official coordinating clearinghouse for all public policy and projects related to the Miami River.

(b) The United States Congress has provided funding for an initial federal share of 80 percent for the environmental and navigational improvements to the Miami River. The governments of the City of Miami and Miami-Dade County are coordinating with the Legislature and the Florida Department of Environmental Protection to determine how the 20-percent local share will be provided.

(c) Successful revitalizing and sustaining the urban redevelopment of the areas adjacent to the Miami River is dependent on addressing, through an integrated and coordinated intergovernmental plan, a range of varied components essential to a healthy urban environment, including cultural, recreational, economic, and transportation components.

(d) The purpose of this section is to ensure a coordinated federal, state, regional, and local effort to improve the Miami River and adjacent areas.

(3) AGENCY ASSISTANCE.—All state and regional agencies shall provide all available assistance to the Miami River Commission in the conduct of its activities.

(4) PLAN.—The Miami River Commission, working with the City of Miami and Miami-Dade County, shall consider the merits of the following:

(a) Development and adoption of an urban infill and redevelopment plan, under ss. 163.2511-163.2520, which participating state and regional agencies shall review for the purposes of determining consistency with applicable law.

(b) Development of a greenway/riverwalk and blueway, where appropriate, as authorized in s. 260.011, to provide an attractive and safe connector system of bicycle, pedestrian, and transit routes and water taxis to link jobs, waterfront amenities, and people, and contribute to the comprehensive revitalization of the Miami River.

History.—s. 26, ch. 2000-170; s. 23, ch. 2001-60; s. 185, ch. 2010-102; s. 2, ch. 2012-90.



163.08 - Supplemental authority for improvements to real property.

163.08 Supplemental authority for improvements to real property.—

(1)(a) In chapter 2008-227, Laws of Florida, the Legislature amended the energy goal of the state comprehensive plan to provide, in part, that the state shall reduce its energy requirements through enhanced conservation and efficiency measures in all end-use sectors and reduce atmospheric carbon dioxide by promoting an increased use of renewable energy resources. That act also declared it the public policy of the state to play a leading role in developing and instituting energy management programs that promote energy conservation, energy security, and the reduction of greenhouse gases. In addition to establishing policies to promote the use of renewable energy, the Legislature provided for a schedule of increases in energy performance of buildings subject to the Florida Energy Efficiency Code for Building Construction. In chapter 2008-191, Laws of Florida, the Legislature adopted new energy conservation and greenhouse gas reduction comprehensive planning requirements for local governments. In the 2008 general election, the voters of this state approved a constitutional amendment authorizing the Legislature, by general law, to prohibit consideration of any change or improvement made for the purpose of improving a property’s resistance to wind damage or the installation of a renewable energy source device in the determination of the assessed value of residential real property.

(b) The Legislature finds that all energy-consuming-improved properties that are not using energy conservation strategies contribute to the burden affecting all improved property resulting from fossil fuel energy production. Improved property that has been retrofitted with energy-related qualifying improvements receives the special benefit of alleviating the property’s burden from energy consumption. All improved properties not protected from wind damage by wind resistance qualifying improvements contribute to the burden affecting all improved property resulting from potential wind damage. Improved property that has been retrofitted with wind resistance qualifying improvements receives the special benefit of reducing the property’s burden from potential wind damage. Further, the installation and operation of qualifying improvements not only benefit the affected properties for which the improvements are made, but also assist in fulfilling the goals of the state’s energy and hurricane mitigation policies. In order to make qualifying improvements more affordable and assist property owners who wish to undertake such improvements, the Legislature finds that there is a compelling state interest in enabling property owners to voluntarily finance such improvements with local government assistance.

(c) The Legislature determines that the actions authorized under this section, including, but not limited to, the financing of qualifying improvements through the execution of financing agreements and the related imposition of voluntary assessments are reasonable and necessary to serve and achieve a compelling state interest and are necessary for the prosperity and welfare of the state and its property owners and inhabitants.

(2) As used in this section, the term:

(a) “Local government” means a county, a municipality, a dependent special district as defined in s. 189.012, or a separate legal entity created pursuant to s. 163.01(7).

(b) “Qualifying improvement” includes any:

1. Energy conservation and efficiency improvement, which is a measure to reduce consumption through conservation or a more efficient use of electricity, natural gas, propane, or other forms of energy on the property, including, but not limited to, air sealing; installation of insulation; installation of energy-efficient heating, cooling, or ventilation systems; building modifications to increase the use of daylight; replacement of windows; installation of energy controls or energy recovery systems; installation of electric vehicle charging equipment; and installation of efficient lighting equipment.

2. Renewable energy improvement, which is the installation of any system in which the electrical, mechanical, or thermal energy is produced from a method that uses one or more of the following fuels or energy sources: hydrogen, solar energy, geothermal energy, bioenergy, and wind energy.

3. Wind resistance improvement, which includes, but is not limited to:

a. Improving the strength of the roof deck attachment;

b. Creating a secondary water barrier to prevent water intrusion;

c. Installing wind-resistant shingles;

d. Installing gable-end bracing;

e. Reinforcing roof-to-wall connections;

f. Installing storm shutters; or

g. Installing opening protections.

(3) A local government may levy non-ad valorem assessments to fund qualifying improvements.

(4) Subject to local government ordinance or resolution, a property owner may apply to the local government for funding to finance a qualifying improvement and enter into a financing agreement with the local government. Costs incurred by the local government for such purpose may be collected as a non-ad valorem assessment. A non-ad valorem assessment shall be collected pursuant to s. 197.3632 and, notwithstanding s. 197.3632(8)(a), shall not be subject to discount for early payment. However, the notice and adoption requirements of s. 197.3632(4) do not apply if this section is used and complied with, and the intent resolution, publication of notice, and mailed notices to the property appraiser, tax collector, and Department of Revenue required by s. 197.3632(3)(a) may be provided on or before August 15 in conjunction with any non-ad valorem assessment authorized by this section, if the property appraiser, tax collector, and local government agree.

(5) Pursuant to this section or as otherwise provided by law or pursuant to a local government’s home rule power, a local government may enter into a partnership with one or more local governments for the purpose of providing and financing qualifying improvements.

(6) A qualifying improvement program may be administered by a for-profit entity or a not-for-profit organization on behalf of and at the discretion of the local government.

(7) A local government may incur debt for the purpose of providing such improvements, payable from revenues received from the improved property, or any other available revenue source authorized by law.

(8) A local government may enter into a financing agreement only with the record owner of the affected property. Any financing agreement entered into pursuant to this section or a summary memorandum of such agreement shall be recorded in the public records of the county within which the property is located by the sponsoring unit of local government within 5 days after execution of the agreement. The recorded agreement shall provide constructive notice that the assessment to be levied on the property constitutes a lien of equal dignity to county taxes and assessments from the date of recordation.

(9) Before entering into a financing agreement, the local government shall reasonably determine that all property taxes and any other assessments levied on the same bill as property taxes are paid and have not been delinquent for the preceding 3 years or the property owner’s period of ownership, whichever is less; that there are no involuntary liens, including, but not limited to, construction liens on the property; that no notices of default or other evidence of property-based debt delinquency have been recorded during the preceding 3 years or the property owner’s period of ownership, whichever is less; and that the property owner is current on all mortgage debt on the property.

(10) A qualifying improvement shall be affixed to a building or facility that is part of the property and shall constitute an improvement to the building or facility or a fixture attached to the building or facility. An agreement between a local government and a qualifying property owner may not cover wind-resistance improvements in buildings or facilities under new construction or construction for which a certificate of occupancy or similar evidence of substantial completion of new construction or improvement has not been issued.

(11) Any work requiring a license under any applicable law to make a qualifying improvement shall be performed by a contractor properly certified or registered pursuant to part I or part II of chapter 489.

(12)(a) Without the consent of the holders or loan servicers of any mortgage encumbering or otherwise secured by the property, the total amount of any non-ad valorem assessment for a property under this section may not exceed 20 percent of the just value of the property as determined by the county property appraiser.

(b) Notwithstanding paragraph (a), a non-ad valorem assessment for a qualifying improvement defined in subparagraph (2)(b)1. or subparagraph (2)(b)2. that is supported by an energy audit is not subject to the limits in this subsection if the audit demonstrates that the annual energy savings from the qualified improvement equals or exceeds the annual repayment amount of the non-ad valorem assessment.

(13) At least 30 days before entering into a financing agreement, the property owner shall provide to the holders or loan servicers of any existing mortgages encumbering or otherwise secured by the property a notice of the owner’s intent to enter into a financing agreement together with the maximum principal amount to be financed and the maximum annual assessment necessary to repay that amount. A verified copy or other proof of such notice shall be provided to the local government. A provision in any agreement between a mortgagee or other lienholder and a property owner, or otherwise now or hereafter binding upon a property owner, which allows for acceleration of payment of the mortgage, note, or lien or other unilateral modification solely as a result of entering into a financing agreement as provided for in this section is not enforceable. This subsection does not limit the authority of the holder or loan servicer to increase the required monthly escrow by an amount necessary to annually pay the qualifying improvement assessment.

(14) At or before the time a purchaser executes a contract for the sale and purchase of any property for which a non-ad valorem assessment has been levied under this section and has an unpaid balance due, the seller shall give the prospective purchaser a written disclosure statement in the following form, which shall be set forth in the contract or in a separate writing:

QUALIFYING IMPROVEMENTS FOR ENERGY EFFICIENCY, RENEWABLE ENERGY, OR WIND RESISTANCE.—The property being purchased is located within the jurisdiction of a local government that has placed an assessment on the property pursuant to s. 163.08, Florida Statutes. The assessment is for a qualifying improvement to the property relating to energy efficiency, renewable energy, or wind resistance, and is not based on the value of property. You are encouraged to contact the county property appraiser’s office to learn more about this and other assessments that may be provided by law.

(15) A provision in any agreement between a local government and a public or private power or energy provider or other utility provider is not enforceable to limit or prohibit any local government from exercising its authority under this section.

(16) This section is additional and supplemental to county and municipal home rule authority and not in derogation of such authority or a limitation upon such authority.

History.—s. 1, ch. 2010-139; s. 1, ch. 2012-117; s. 64, ch. 2014-22.



163.09 - Utility Cost Containment Bond Act.

163.09 Utility Cost Containment Bond Act.—

(1) SHORT TITLE.—This section may be cited as the “Utility Cost Containment Bond Act.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Authority” means:

1. A legal entity created under s. 163.01(7)(g); or

2. A legal entity created under s. 163.01, composed of at least two of the following:

a. A public agency that provides retail water or wastewater services in two or more counties;

b. A municipality; or

c. A county.

The authority or at least one member of the authority must provide retail water or wastewater services to at least 75,000 customers.

(b) “Cost,” as applied to a utility project or a portion of a utility project financed under this section, means:

1. Any part of the expense of constructing, renovating, or acquiring lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or used for a utility project;

2. The expense of demolishing or removing any buildings or structures on acquired land, including the expense of acquiring any lands to which the buildings or structures may be moved, and the cost of all machinery and equipment used for the demolition or removal;

3. Finance charges;

4. Interest, as determined by the authority;

5. Provisions for working capital and debt service reserves;

6. Expenses for extensions, enlargements, additions, replacements, renovations, and improvements;

7. Expenses for architectural, engineering, financial, accounting, and legal services, plans, specifications, estimates, and administration; or

8. Any other expenses necessary or incidental to determining the feasibility of constructing a utility project or incidental to the construction, acquisition, or financing of a utility project.

(c) “Customer” means a person receiving water or wastewater service from a publicly owned utility.

(d) “Finance” or “financing” includes refinancing.

(e) “Financing cost” means:

1. Interest and redemption premiums that are payable on utility cost containment bonds;

2. The cost of retiring the principal of utility cost containment bonds, whether at maturity, including acceleration of maturity upon an event of default, or upon redemption, including sinking fund redemption;

3. The cost related to issuing or servicing utility cost containment bonds, including any payment under an interest rate swap agreement and any type of fee;

4. A payment or expense associated with a bond insurance policy; financial guaranty; contract, agreement, or other credit or liquidity enhancement for bonds; or contract, agreement, or other financial agreement entered into in connection with utility cost containment bonds;

5. Any coverage charges; or

6. The funding of one or more reserve accounts relating to utility cost containment bonds.

(f) “Financing resolution” means a resolution adopted by the governing body of an authority that provides for the financing or refinancing of a utility project with utility cost containment bonds and that imposes a utility project charge in connection with the utility cost containment bonds in accordance with subsection (4). A financing resolution may be separate from a resolution authorizing the issuance of the bonds.

(g) “Governing body” means the body that governs a local agency.

(h) “Local agency” means a member of the authority, or an agency or subdivision of that member, which is sponsoring or refinancing a utility project, or any municipality, county, authority, special district, public corporation, regional water authority, or other governmental entity of the state that is sponsoring or refinancing a utility project.

(i) “Public utility services” means water or wastewater services provided by a publicly owned utility. The term does not include communications services, as defined in s. 202.11, Internet access services, or information services.

(j) “Publicly owned utility” means a utility providing retail or wholesale water or wastewater services which is owned and operated by a local agency. The term includes any successor to the powers and functions of such a utility.

(k) “Revenue” means income and receipts of the authority related to the financing of utility projects and issuance of utility cost containment bonds, including any of the following:

1. Bond purchase agreements;

2. Bonds acquired by the authority;

3. Installment sales agreements and other revenue-producing agreements entered into by the authority;

4. Utility projects financed or refinanced by the authority;

5. Grants and other sources of income;

6. Moneys paid by a local agency;

7. Interlocal agreements with a local agency, including all service agreements; or

8. Interest or other income from any investment of money in any fund or account established for the payment of principal, interest, or premiums on utility cost containment bonds, or the deposit of proceeds of utility cost containment bonds.

(l) “Utility cost containment bonds” means bonds, notes, commercial paper, variable rate securities, and any other evidence of indebtedness issued by an authority the proceeds of which are used directly or indirectly to pay or reimburse a local agency or its publicly owned utility for the costs of a utility project and which are secured by a pledge of, and are payable from, utility project property.

(m) “Utility project” means the acquisition, construction, installation, retrofitting, rebuilding, or other addition to or improvement of any equipment, device, structure, process, facility, technology, rights, or property located within or outside this state which is used in connection with the operations of a publicly owned utility.

(n) “Utility project charge” means a charge levied on customers of a publicly owned utility to pay the financing costs of utility cost containment bonds issued under subsection (4). The term includes any adjustments to the utility project charge made under subsection (5).

(o) “Utility project property” means the property right created pursuant to subsection (6). The term does not include any interest in a customer’s real or personal property but includes the right, title, and interest of an authority in any of the following:

1. The financing resolution, the utility project charge, and any adjustment to the utility project charge established in accordance with subsection (5);

2. The financing costs of the utility cost containment bonds and all revenues, and all collections, claims, payments, moneys, or proceeds for, or arising from, the utility project charge; or

3. All rights to obtain adjustments to the utility project charge pursuant to subsection (5).

(3) UTILITY PROJECTS.—

(a) A local agency that owns and operates a publicly owned utility may apply to an authority to finance the costs of a utility project using the proceeds of utility cost containment bonds. In its application to the authority, the local agency shall specify the utility project to be financed by the utility cost containment bonds and the maximum principal amount, the maximum interest rate, and the maximum stated terms of the utility cost containment bonds.

(b) A local agency may not apply to an authority for the financing of a utility project under this section unless the governing body has determined, in a duly noticed public meeting, all of the following:

1. The project to be financed is a utility project.

2. The local agency will finance costs of the utility project, and the costs associated with the financing will be paid from utility project property, including the utility project charge for the utility cost containment bonds.

3. Based on the best information available to the governing body, the rates charged to the local agency’s retail customers by the publicly owned utility, including the utility project charge resulting from the financing of the utility project with utility cost containment bonds, are expected to be lower than the rates that would be charged if the project were financed with bonds payable from revenues of the publicly owned utility.

(c) A determination by the governing body that a project to be financed with utility cost containment bonds is a utility project is final and conclusive, and the utility cost containment bonds issued to finance the utility project and the utility project charge are valid and enforceable as set forth in the financing resolution and the documents relating to the utility cost containment bonds.

(d) The savings resulting from the issuance of utility cost containment bonds for a utility project must be used to directly benefit the customers of the publicly owned utility through rate reductions or other programs.

(e) If a local agency that has outstanding utility cost containment bonds ceases to operate a water or wastewater utility, directly or through its publicly owned utility, references in this section to the local agency or to its publicly owned utility must be to the successor entity. The successor entity shall assume and perform all obligations of the local agency and its publicly owned utility required by this section and shall assume the servicing agreement required under subsection (4) while the utility cost containment bonds remain outstanding.

(4) FINANCING UTILITY PROJECTS.—

(a) An authority may issue utility cost containment bonds to finance or refinance utility projects; refinance debt of a local agency incurred in financing or refinancing utility projects, provided such refinancing results in present value savings to the local agency; or, with the approval of the local agency, refinance previously issued utility cost containment bonds.

1. To finance a utility project, the authority may:

a. Form a single-purpose limited liability company and authorize the company to adopt the financing resolution of such utility project; or

b. Create a new single-purpose entity by interlocal agreement under s. 163.01, the membership of which shall consist of the authority and two or more of its members or other public agencies.

2. A single-purpose limited liability company or a single-purpose entity may be created by the authority solely for the purpose of performing the duties and responsibilities of the authority specified in this section and constitutes an authority for all purposes of this section. Reference to the authority includes a company or entity created under this paragraph.

(b) The governing body of an authority that is financing the costs of a utility project shall adopt a financing resolution and shall impose a utility project charge as described in subsection (5). All provisions of a financing resolution adopted pursuant to this section are binding on the authority.

1. The financing resolution must:

a. Provide a brief description of the financial calculation method the authority will use in determining the utility project charge. The calculation method must include a periodic adjustment methodology to be applied at least annually to the utility project charge. The authority shall establish the allocation of the utility project charge among classes of customers of the publicly owned utility. The decision of the authority is final and conclusive, and the method of calculating the utility project charge and the periodic adjustment may not be changed;

b. Require each customer in the class or classes of customers specified in the financing resolution who receives water or wastewater service through the publicly owned utility to pay the utility project charge regardless of whether the customer has an agreement to receive water or wastewater service from a person other than the publicly owned utility;

c. Require that the utility project charge be charged separately from other charges on the bill of customers of the publicly owned utility in the class or classes of customers specified in the financing resolution; and

d. Require that the authority enter into a servicing agreement with the local agency or its publicly owned utility to collect the utility project charge.

2. The authority may require in the financing resolution that, in the event of a default by the local agency or its publicly owned utility with respect to revenues from the utility project property, the authority, upon application by the beneficiaries of the statutory lien as set forth in subsection (6), shall order the sequestration and payment to the beneficiaries of revenues arising from utility project property. This subparagraph does not limit any other remedies available to the beneficiaries by reason of default.

(c) An authority has all the powers provided in this section and s. 163.01(7)(g).

(d) Each authority may work with local agencies that request assistance to determine the most cost-effective manner of financing regional water projects. If the entities determine that the issuance of utility cost containment bonds will result in lower financing costs for a project, the authority may cooperate with such local agencies and, if requested by the local agencies, issue utility cost containment bonds as provided in this section.

(5) UTILITY PROJECT CHARGE.—

(a) The authority shall impose a sufficient utility project charge, based on estimates of water or wastewater service usage, to ensure timely payment of all financing costs with respect to utility cost containment bonds. The local agency or its publicly owned utility shall provide the authority with information concerning the publicly owned utility which may be required by the authority in establishing the utility project charge.

(b) The utility project charge is a nonbypassable charge to all present and future customers of the publicly owned utility in the class or classes of customers specified in the financing resolution upon its adoption. If the regulatory structure for the water or wastewater industry changes in a manner that authorizes a customer to choose to take service from an alternative supplier and the customer chooses an alternative supplier, the customer remains liable for paying the utility project charge if the customer continues to receive any service from the publicly owned utility for the transmission, distribution, processing, delivery, or metering of the underlying water or wastewater service.

(c) The authority shall determine at least annually and at such additional intervals as provided in the financing resolution and documents related to the applicable utility cost containment bonds whether adjustments to the utility project charge are required. The authority shall use the adjustment to correct for any overcollection or undercollection of financing costs from the utility project charge or to make any other adjustment necessary to ensure the timely payment of the financing costs of the utility cost containment bonds, including adjustment of the utility project charge to pay any debt service coverage requirement for the utility cost containment bonds. The local agency or its publicly owned utility shall provide the authority with information concerning the publicly owned utility which may be required by the authority in adjusting the utility project charge.

1. If the authority determines that an adjustment to the utility project charge is required, the adjustment must be made using the methodology specified in the financing resolution.

2. The adjustment may not impose the utility project charge on a class of customers which was not subject to the utility project charge pursuant to the financing resolution imposing the utility project charge.

(d) Revenues from a utility project charge are special revenues of the authority and do not constitute revenue of the local agency or its publicly owned utility for any purpose, including any dedication, commitment, or pledge of revenue, receipts, or other income that the local agency or its publicly owned utility has made or will make for the security of any of its obligations.

(e) The local agency or its publicly owned utility shall act as a servicing agent for collecting the utility project charge throughout the duration of the servicing agreement required by the financing resolution. The local agency or its publicly owned utility shall hold the money collected in trust for the exclusive benefit of the persons entitled to have the financing costs paid from the utility project charge, and the money does not lose its designation as revenues of the authority by virtue of possession by the local agency or its publicly owned utility.

(f) The customer must make timely and complete payment of all utility project charges as a condition of receiving water or wastewater service from the publicly owned utility. The local agency or its publicly owned utility may use its established collection policies and remedies provided under law to enforce collection of the utility project charge. A customer liable for a utility project charge may not withhold payment, in whole or in part, thereof.

(g) The pledge of a utility project charge to secure payment of utility cost containment bonds is irrevocable, and the state, or any other entity, may not reduce, impair, or otherwise adjust the utility project charge, except that the authority shall implement the periodic adjustments to the utility project charge as provided under this subsection.

(6) UTILITY PROJECT PROPERTY.—

(a) A utility project charge constitutes utility project property on the effective date of the financing resolution authorizing such utility project charge. Utility project property constitutes property, including contracts for securing utility cost containment bonds, regardless of whether the revenues and proceeds arising with respect to the utility project property have accrued. Utility project property shall continuously exist as property for all purposes with all of the rights and privileges of this section through the end of the period provided in the financing resolution or until all financing costs with respect to the related utility cost containment bonds are paid in full, whichever occurs first.

(b) Upon the effective date of the financing resolution, the utility project property is subject to a first-priority statutory lien to secure the payment of the utility cost containment bonds.

1. The lien secures the payment of all financing costs then existing or subsequently arising to the holders of the utility cost containment bonds, the trustees or representatives of the holders of the utility cost containment bonds, and any other entity specified in the financing resolution or the documents relating to the utility cost containment bonds.

2. The lien attaches to the utility project property regardless of the current ownership of the utility project property, including any local agency or its publicly owned utility, the authority, or any other person.

3. Upon the effective date of the financing resolution, the lien is valid and enforceable against the owner of the utility project property and all third parties, and additional public notice is not required.

4. The lien is a continuously perfected lien on all revenues and proceeds generated from the utility project property regardless of whether the revenues or proceeds have accrued.

(c) All revenues with respect to utility project property related to utility cost containment bonds, including payments of the utility project charge, shall be applied first to the payment of the financing costs of the utility cost containment bonds then due, including the funding of reserves for the utility cost containment bonds. Any excess revenues shall be applied as determined by the authority for the benefit of the utility for which the utility cost containment bonds were issued.

(7) UTILITY COST CONTAINMENT BONDS.—

(a) Utility cost containment bonds shall be issued within the parameters of the financing provided by the authority pursuant to this section. The proceeds of the utility cost containment bonds made available to the local agency or its publicly owned utility shall be used for the utility project identified in the application for financing of the utility project or used to refinance indebtedness of the local agency which financed or refinanced utility projects.

(b) Utility cost containment bonds shall be issued as set forth in this section and s. 163.01(7)(g)8. and may be validated pursuant to s. 163.01(7)(g)9.

(c) The authority shall pledge the utility project property as security for the payment of the utility cost containment bonds. All rights of an authority with respect to utility project property pledged as security for the payment of utility cost containment bonds shall be for the benefit of, and enforceable by, the beneficiaries of the pledge to the extent provided in the financing documents relating to the utility cost containment bonds.

1. If utility project property is pledged as security for the payment of utility cost containment bonds, the local agency or its publicly owned utility shall enter into a contract with the authority which requires, at a minimum, that the publicly owned utility:

a. Continue to operate its publicly owned utility, including the utility project that is being financed or refinanced;

b. Collect the utility project charge from customers for the benefit and account of the authority and the beneficiaries of the pledge of the utility project charge; and

c. Separately account for and remit revenue from the utility project charge to, or for the account of, the authority.

2. The pledge of a utility project charge to secure payment of utility cost containment bonds is irrevocable, and the state or any other entity may not reduce, impair, or otherwise adjust the utility project charge, except that the authority shall implement periodic adjustments to the utility project charge as provided under subsection (5).

(d) Utility cost containment bonds shall be nonrecourse to the credit or any assets of the local agency or the publicly owned utility but are payable from, and secured by, a pledge of the utility project property relating to the utility cost containment bonds and any additional security or credit enhancement specified in the documents relating to the utility cost containment bonds. If, pursuant to subsection (4), the authority is financing the project through a single-purpose limited liability company, the utility cost containment bonds shall be payable from, and secured by, a pledge of amounts paid by the company to the authority from the applicable utility project property. This paragraph is the exclusive method of perfecting a pledge of utility project property by the company securing the payment of financing costs under any agreement of the company in connection with the issuance of utility cost containment bonds.

(e) The issuance of utility cost containment bonds does not obligate the state or any political subdivision thereof to levy or to pledge any form of taxation to pay the utility cost containment bonds or to make any appropriation for their payment. Each utility cost containment bond must contain on its face a statement in substantially the following form:

“Neither the full faith and credit nor the taxing power of the State of Florida or any political subdivision thereof is pledged to the payment of the principal of, or interest on, this bond.”

(f) Notwithstanding any other law or this section, a financing resolution or other resolution of the authority, or documents relating to utility cost containment bonds, the authority may not rescind, alter, or amend any resolution or document that pledges utility cost charges for payment of utility cost containment bonds.

(g) Subject to the terms of any pledge document created under this section, the validity and relative priority of a pledge is not defeated or adversely affected by the commingling of revenues generated by the utility project property with other funds of the local agency or the publicly owned utility collecting a utility project charge on behalf of an authority.

(h) Financing costs in connection with utility cost containment bonds are a special obligation of the authority and do not constitute a liability of the state or any political subdivision thereof. Financing costs are not a pledge of the full faith and credit of the state or any political subdivision thereof, including the authority, but are payable solely from the funds identified in the documents relating to the utility cost containment bonds. This paragraph does not preclude guarantees or credit enhancements in connection with utility cost containment bonds.

(i) Except as otherwise provided in this section with respect to adjustments to a utility project charge, the recovery of the financing costs for the utility cost containment bonds from the utility project charge is irrevocable, and the authority does not have the power, by rescinding, altering, or amending the applicable financing resolution, to revalue or revise for ratemaking purposes the financing costs of utility cost containment bonds; to determine that the financing costs for the related utility cost containment bonds or the utility project charge is unjust or unreasonable; or to in any way, either directly or indirectly, reduce or impair the value of utility project property that includes the utility project charge. The amount of revenues arising with respect to the financing costs for the related utility cost containment bonds or the utility project charge is not subject to reduction, impairment, postponement, or termination for any reason until all financing costs to be paid from the utility project charge are fully met and discharged.

(j) Except as provided in subsection (5) with respect to adjustments to a utility project charge, the state pledges and agrees with the owners of utility cost containment bonds that the state may not limit or alter the financing costs or the utility project property, including the utility project charge, relating to the utility cost containment bonds, or any rights related to the utility project property, until all financing costs with respect to the utility cost containment bonds are fully met and discharged. This paragraph does not preclude limitation or alteration if adequate provision is made by law to protect the owners. The authority may include the state’s pledge in the governing documents for utility cost containment bonds.

(8) LIMITATION ON DEBT RELIEF.—Notwithstanding any other law, an authority that issued utility cost containment bonds may not, and a governmental officer or organization may not authorize the authority to, become a debtor under the United States Bankruptcy Code or become the subject of any similar case or proceeding under any other state or federal law if any payment obligation from utility project property remains with respect to the utility cost containment bonds.

(9) CONSTRUCTION.—This section and all grants of power and authority in this section shall be liberally construed to effectuate their purposes. All incidental powers necessary to carry this section into effect are expressly granted to, and conferred upon, public entities.

History.—s. 1, ch. 2016-124.






Part II - GROWTH POLICY; COUNTY AND MUNICIPAL PLANNING; LAND DEVELOPMENTREGULATION (ss. 163.2511-163.3253)

163.2511 - Urban infill and redevelopment.

163.2511 Urban infill and redevelopment.—

(1) Sections 163.2511-163.2520 may be cited as the “Growth Policy Act.”

(2) It is declared that:

(a) Fiscally strong urban centers are beneficial to regional and state economies and resources, are a method for reduction of future urban sprawl, and should be promoted by state, regional, and local governments.

(b) The health and vibrancy of the urban cores benefit their respective regions and the state; conversely, the deterioration of those urban cores negatively impacts the surrounding area and the state.

(c) In recognition of the interwoven destiny between the urban center, the suburbs, the region, and the state, the respective governments need to establish a framework and work in partnership with communities and the private sector to revitalize urban centers.

(d) State urban policies should guide the state, regional agencies, local governments, and the private sector in preserving and redeveloping existing urban cores and promoting the adequate provision of infrastructure, human services, safe neighborhoods, educational facilities, and economic development to sustain these cores into the future.

(e) Successfully revitalizing and sustaining the urban cores is dependent on addressing, through an integrated and coordinated community effort, a range of varied components essential to a healthy urban environment, including cultural, educational, recreational, economic, transportation, and social service components.

(f) Infill development and redevelopment are recognized to be important components and useful mechanisms for promoting and sustaining urban cores. State and regional entities and local governments should provide incentives to promote urban infill and redevelopment. Existing programs and incentives should be integrated to the extent possible to promote urban infill and redevelopment and to achieve the goals of the state urban policy.

History.—s. 1, ch. 99-378; s. 186, ch. 2010-102; s. 3, ch. 2012-90.



163.2514 - Growth Policy Act; definitions.

163.2514 Growth Policy Act; definitions.—As used in ss. 163.2511-163.2520, the term:

(1) “Local government” means any county or municipality.

(2) “Urban infill and redevelopment area” means an area or areas designated by a local government where:

(a) Public services such as water and wastewater, transportation, schools, and recreation are already available or are scheduled to be provided in an adopted 5-year schedule of capital improvements;

(b) The area, or one or more neighborhoods within the area, suffers from pervasive poverty, unemployment, and general distress as defined by s. 290.0058;

(c) The area exhibits a proportion of properties that are substandard, overcrowded, dilapidated, vacant or abandoned, or functionally obsolete which is higher than the average for the local government;

(d) More than 50 percent of the area is within 1/4 mile of a transit stop, or a sufficient number of transit stops will be made available concurrent with the designation; and

(e) The area includes or is adjacent to community redevelopment areas, brownfields, enterprise zones, or Main Street programs, or has been designated by the state or Federal Government as an urban redevelopment, revitalization, or infill area under empowerment zone, enterprise community, or brownfield showcase community programs or similar programs.

History.—s. 1, ch. 99-378; s. 187, ch. 2010-102; s. 4, ch. 2012-90.



163.2517 - Designation of urban infill and redevelopment area.

163.2517 Designation of urban infill and redevelopment area.—

(1) A local government may designate a geographic area or areas within its jurisdiction as an urban infill and redevelopment area for the purpose of targeting economic development, job creation, housing, transportation, crime prevention, neighborhood revitalization and preservation, and land use incentives to encourage urban infill and redevelopment within the urban core.

(2)(a) As part of the preparation and implementation of an urban infill and redevelopment plan, a collaborative and holistic community participation process must be implemented to include each neighborhood within the area targeted for designation as an urban infill and redevelopment area. The objective of the community participation process is to encourage communities within the proposed urban infill and redevelopment area to participate in the design and implementation of the plan, including a “visioning” of the urban core, before redevelopment.

(b)1. A neighborhood participation process must be developed to provide for the ongoing involvement of stakeholder groups including, but not limited to, community-based organizations, neighborhood associations, financial institutions, faith organizations, housing authorities, financial institutions, existing businesses, businesses interested in operating in the community, schools, and neighborhood residents, in preparing and implementing the urban infill and redevelopment plan.

2. The neighborhood participation process must include a governance structure whereby the local government shares decisionmaking authority for developing and implementing the urban infill and redevelopment plan with communitywide representatives. For example, the local government and community representatives could organize a corporation under s. 501(c)(3) of the Internal Revenue Code to implement specific redevelopment projects.

(3) A local government seeking to designate a geographic area within its jurisdiction as an urban infill and redevelopment area shall prepare a plan that describes the infill and redevelopment objectives of the local government within the proposed area. In lieu of preparing a new plan, the local government may demonstrate that an existing plan or combination of plans associated with a community redevelopment area, Florida Main Street program, Front Porch Florida Community, sustainable community, enterprise zone, or neighborhood improvement district includes the factors listed in paragraphs (a)-(n), including a collaborative and holistic community participation process, or amend such existing plans to include these factors. The plan shall demonstrate the local government and community’s commitment to comprehensively address the urban problems within the urban infill and redevelopment area and identify activities and programs to accomplish locally identified goals such as code enforcement; improved educational opportunities; reduction in crime; neighborhood revitalization and preservation; provision of infrastructure needs, including mass transit and multimodal linkages; and mixed-use planning to promote multifunctional redevelopment to improve both the residential and commercial quality of life in the area. The plan shall also:

(a) Contain a map depicting the geographic area or areas to be included within the designation.

(b) Confirm that the infill and redevelopment area is within an area designated for urban uses in the local government’s comprehensive plan.

(c) Identify and map existing enterprise zones, community redevelopment areas, community development corporations, brownfield areas, downtown redevelopment districts, safe neighborhood improvement districts, historic preservation districts, and empowerment zones or enterprise communities located within the area proposed for designation as an urban infill and redevelopment area and provide a framework for coordinating infill and redevelopment programs within the urban core.

(d) Identify a memorandum of understanding between the district school board and the local government jurisdiction regarding public school facilities located within the urban infill and redevelopment area to identify how the school board will provide priority to enhancing public school facilities and programs in the designated area, including the reuse of existing buildings for schools within the area.

(e) Identify each neighborhood within the proposed area and state community preservation and revitalization goals and projects identified through a collaborative and holistic community participation process and how such projects will be implemented.

(f) Identify how the local government and community-based organizations intend to implement affordable housing programs, including, but not limited to, economic and community development programs administered by federal and state agencies, within the urban infill and redevelopment area.

(g) Identify strategies for reducing crime.

(h) If applicable, provide guidelines for the adoption of land development regulations specific to the urban infill and redevelopment area which include, for example, setbacks and parking requirements appropriate to urban development.

(i) Identify and map any existing transportation concurrency exception areas and any relevant public transportation corridors designated by a metropolitan planning organization in its long-range transportation plans or by the local government in its comprehensive plan for which the local government seeks designation as a transportation concurrency exception area. For those areas, describe how public transportation, pedestrian ways, and bikeways will be implemented as an alternative to increased automobile use.

(j) Identify and adopt a package of financial and local government incentives which the local government will offer for new development, expansion of existing development, and redevelopment within the urban infill and redevelopment area. Examples of such incentives include:

1. Waiver of license and permit fees.

2. Exemption of sales made in the urban infill and redevelopment area from local option sales surtaxes imposed pursuant to s. 212.055.

3. Waiver of delinquent local taxes or fees to promote the return of property to productive use.

4. Expedited permitting.

5. Lower transportation impact fees for development which encourages more use of public transit, pedestrian, and bicycle modes of transportation.

6. Prioritization of infrastructure spending within the urban infill and redevelopment area.

7. Local government absorption of developers’ concurrency costs.

In order to be authorized to recognize the exemption from local option sales surtaxes pursuant to subparagraph 2., the owner, lessee, or lessor of the new development, expanding existing development, or redevelopment within the urban infill and redevelopment area must file an application under oath with the governing body having jurisdiction over the urban infill and redevelopment area where the business is located. The application must include the name and address of the business claiming the exclusion from collecting local option surtaxes; an address and assessment roll parcel number of the urban infill and redevelopment area for which the exemption is being sought; a description of the improvements made to accomplish the new development, expanding development, or redevelopment of the real property; a copy of the building permit application or the building permit issued for the development of the real property; a new application for a certificate of registration with the Department of Revenue with the address of the new development, expanding development, or redevelopment; and the location of the property. The local government must review and approve the application and submit the completed application and documentation along with a copy of the ordinance adopted pursuant to subsection (5) to the Department of Revenue in order for the business to become eligible to make sales exempt from local option sales surtaxes in the urban infill and redevelopment area.

(k) Identify how activities and incentives within the urban infill and redevelopment area will be coordinated and what administrative mechanism the local government will use for the coordination.

(l) Identify how partnerships with the financial and business community will be developed.

(m) Identify the governance structure that the local government will use to involve community representatives in the implementation of the plan.

(n) Identify performance measures to evaluate the success of the local government in implementing the urban infill and redevelopment plan.

(4) In order for a local government to designate an urban infill and redevelopment area, it must amend its comprehensive land use plan under s. 163.3187 to delineate the boundaries of the urban infill and redevelopment area within the future land use element of its comprehensive plan pursuant to its adopted urban infill and redevelopment plan. The state land planning agency shall review the boundary delineation of the urban infill and redevelopment area in the future land use element under s. 163.3184. However, an urban infill and redevelopment plan adopted by a local government is not subject to review for compliance as defined by s. 163.3184(1)(b), and the local government is not required to adopt the plan as a comprehensive plan amendment.

(5) After the preparation of an urban infill and redevelopment plan or designation of an existing plan, the local government shall adopt the plan by ordinance. Notice for the public hearing on the ordinance must be in the form established in s. 166.041(3)(c)2. for municipalities, and s. 125.66(4)(b)2. for counties.

(6)(a) In order to continue to be eligible for the economic and regulatory incentives granted with respect to an urban infill and redevelopment area, the local government must demonstrate during the evaluation, assessment, and review of its comprehensive plan required pursuant to s. 163.3191, that within designated urban infill and redevelopment areas, the amount of combined annual residential, commercial, and institutional development has increased by at least 10 percent.

(b) If the local government fails to implement the urban infill and redevelopment plan in accordance with the deadlines set forth in the plan, the state land planning agency may seek to rescind the economic and regulatory incentives granted to the urban infill and redevelopment area, subject to the provisions of chapter 120. The action to rescind may be initiated 90 days after issuing a written letter of warning to the local government.

History.—s. 1, ch. 99-378; s. 18, ch. 2000-317; s. 24, ch. 2001-60; s. 3, ch. 2011-139; s. 5, ch. 2012-96.



163.2520 - Economic incentives.

163.2520 Economic incentives.—

(1) A local government with an adopted urban infill and redevelopment plan or plan employed in lieu thereof may issue revenue bonds under s. 163.385 and employ tax increment financing under s. 163.387 for the purpose of financing the implementation of the plan, except that in a charter county such incentives shall be employed consistent with the provisions of s. 163.410.

(2) A local government with an adopted urban infill and redevelopment plan or plan employed in lieu thereof may exercise the powers granted under s. 163.514 for community redevelopment neighborhood improvement districts, including the authority to levy special assessments.

(3) Prior to June 1 each year, areas designated by a local government as urban infill and redevelopment areas shall be given a priority in the allocation of private activity bonds from the state pool pursuant to s. 159.807.

History.—s. 1, ch. 99-378; s. 25, ch. 2001-60.



163.3161 - Short title; intent and purpose.

163.3161 Short title; intent and purpose.—

(1) This part shall be known and may be cited as the “Community Planning Act.”

(2) It is the purpose of this act to utilize and strengthen the existing role, processes, and powers of local governments in the establishment and implementation of comprehensive planning programs to guide and manage future development consistent with the proper role of local government.

(3) It is the intent of this act to focus the state role in managing growth under this act to protecting the functions of important state resources and facilities.

(4) It is the intent of this act that local governments have the ability to preserve and enhance present advantages; encourage the most appropriate use of land, water, and resources, consistent with the public interest; overcome present handicaps; and deal effectively with future problems that may result from the use and development of land within their jurisdictions. Through the process of comprehensive planning, it is intended that units of local government can preserve, promote, protect, and improve the public health, safety, comfort, good order, appearance, convenience, law enforcement and fire prevention, and general welfare; facilitate the adequate and efficient provision of transportation, water, sewerage, schools, parks, recreational facilities, housing, and other requirements and services; and conserve, develop, utilize, and protect natural resources within their jurisdictions.

(5) It is the intent of this act to encourage and ensure cooperation between and among municipalities and counties and to encourage and ensure coordination of planning and development activities of units of local government with the planning activities of regional agencies and state government in accord with applicable provisions of law.

(6) It is the intent of this act that adopted comprehensive plans shall have the legal status set out in this act and that no public or private development shall be permitted except in conformity with comprehensive plans, or elements or portions thereof, prepared and adopted in conformity with this act.

(7) It is the intent of this act that the activities of units of local government in the preparation and adoption of comprehensive plans, or elements or portions therefor, shall be conducted in conformity with this act.

(8) The provisions of this act in their interpretation and application are declared to be the minimum requirements necessary to accomplish the stated intent, purposes, and objectives of this act; to protect human, environmental, social, and economic resources; and to maintain, through orderly growth and development, the character and stability of present and future land use and development in this state.

(9) It is the intent of the Legislature that the repeal of ss. 163.160 through 163.315 by s. 19 of chapter 85-55, Laws of Florida, and amendments to this part by this chapter law, not be interpreted to limit or restrict the powers of municipal or county officials, but be interpreted as a recognition of their broad statutory and constitutional powers to plan for and regulate the use of land. It is, further, the intent of the Legislature to reconfirm that ss. 163.3161-163.3248 have provided and do provide the necessary statutory direction and basis for municipal and county officials to carry out their comprehensive planning and land development regulation powers, duties, and responsibilities.

(10) It is the intent of the Legislature that all governmental entities in this state recognize and respect judicially acknowledged or constitutionally protected private property rights. It is the intent of the Legislature that all rules, ordinances, regulations, comprehensive plans and amendments thereto, and programs adopted under the authority of this act must be developed, promulgated, implemented, and applied with sensitivity for private property rights and not be unduly restrictive, and property owners must be free from actions by others which would harm their property or which would constitute an inordinate burden on property rights as those terms are defined in s. 70.001(3)(e) and (f). Full and just compensation or other appropriate relief must be provided to any property owner for a governmental action that is determined to be an invalid exercise of the police power which constitutes a taking, as provided by law. Any such relief must ultimately be determined in a judicial action.

(11) It is the intent of this part that the traditional economic base of this state, agriculture, tourism, and military presence, be recognized and protected. Further, it is the intent of this part to encourage economic diversification, workforce development, and community planning.

(12) It is the intent of this part that new statutory requirements created by the Legislature will not require a local government whose plan has been found to be in compliance with this part to adopt amendments implementing the new statutory requirements until the evaluation and appraisal period provided in s. 163.3191, unless otherwise specified in law. However, any new amendments must comply with the requirements of this part.

History.—ss. 1, 2, ch. 75-257; ss. 1, 20, ch. 85-55; s. 1, ch. 93-206; s. 4, ch. 2011-139.



163.3162 - Agricultural Lands and Practices.

163.3162 Agricultural Lands and Practices.—

(1) LEGISLATIVE FINDINGS AND PURPOSE.—The Legislature finds that agricultural production is a major contributor to the economy of the state; that agricultural lands constitute unique and irreplaceable resources of statewide importance; that the continuation of agricultural activities preserves the landscape and environmental resources of the state, contributes to the increase of tourism, and furthers the economic self-sufficiency of the people of the state; and that the encouragement, development, and improvement of agriculture will result in a general benefit to the health, safety, and welfare of the people of the state. It is the purpose of this act to protect reasonable agricultural activities conducted on farm lands from duplicative regulation.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Farm” has the same meaning as provided in s. 823.14.

(b) “Farm operation” has the same meaning as provided in s. 823.14.

(c) “Farm product” means any plant, as defined in s. 581.011, or animal useful to humans and includes, but is not limited to, any product derived therefrom.

(d) “Governmental entity” has the same meaning as provided in s. 164.1031. The term does not include a water management district, a water control district established under chapter 298, or a special district created by special act for water management purposes.

(3) DUPLICATION OF REGULATION.—Except as otherwise provided in this section and s. 487.051(2), and notwithstanding any other law, including any provision of chapter 125 or this chapter:

(a) A governmental entity may not exercise any of its powers to adopt or enforce any ordinance, resolution, regulation, rule, or policy to prohibit, restrict, regulate, or otherwise limit an activity of a bona fide farm operation on land classified as agricultural land pursuant to s. 193.461, if such activity is regulated through implemented best management practices, interim measures, or regulations adopted as rules under chapter 120 by the Department of Environmental Protection, the Department of Agriculture and Consumer Services, or a water management district as part of a statewide or regional program; or if such activity is expressly regulated by the United States Department of Agriculture, the United States Army Corps of Engineers, or the United States Environmental Protection Agency.

(b) A governmental entity may not charge a fee on a specific agricultural activity of a bona fide farm operation on land classified as agricultural land pursuant to s. 193.461, if such agricultural activity is regulated through implemented best management practices, interim measures, or regulations adopted as rules under chapter 120 by the Department of Environmental Protection, the Department of Agriculture and Consumer Services, or a water management district as part of a statewide or regional program; or if such agricultural activity is expressly regulated by the United States Department of Agriculture, the United States Army Corps of Engineers, or the United States Environmental Protection Agency.

(c) A governmental entity may not charge an assessment or fee for stormwater management on a bona fide farm operation on land classified as agricultural land pursuant to s. 193.461, if the farm operation has a National Pollutant Discharge Elimination System permit, environmental resource permit, or works-of-the-district permit or implements best management practices adopted as rules under chapter 120 by the Department of Environmental Protection, the Department of Agriculture and Consumer Services, or a water management district as part of a statewide or regional program.

(d) For each governmental entity that, before March 1, 2009, adopted a stormwater utility ordinance or resolution, adopted an ordinance or resolution establishing a municipal services benefit unit, or adopted a resolution stating the governmental entity’s intent to use the uniform method of collection pursuant to s. 197.3632 for such stormwater ordinances, the governmental entity may continue to charge an assessment or fee for stormwater management on a bona fide farm operation on land classified as agricultural pursuant to s. 193.461, if the ordinance or resolution provides credits against the assessment or fee on a bona fide farm operation for the water quality or flood control benefit of:

1. The implementation of best management practices adopted as rules under chapter 120 by the Department of Environmental Protection, the Department of Agriculture and Consumer Services, or a water management district as part of a statewide or regional program;

2. The stormwater quality and quantity measures required as part of a National Pollutant Discharge Elimination System permit, environmental resource permit, or works-of-the-district permit; or

3. The implementation of best management practices or alternative measures which the landowner demonstrates to the governmental entity to be of equivalent or greater stormwater benefit than those provided by implementation of best management practices adopted as rules under chapter 120 by the Department of Environmental Protection, the Department of Agriculture and Consumer Services, or a water management district as part of a statewide or regional program, or stormwater quality and quantity measures required as part of a National Pollutant Discharge Elimination System permit, environmental resource permit, or works-of-the-district permit.

(e) When an activity of a farm operation takes place within a wellfield protection area as defined in any wellfield protection ordinance adopted by a county, and the implemented best management practice, regulation, or interim measure does not specifically address wellfield protection, a county may regulate that activity pursuant to such ordinance. This subsection does not limit the powers and duties provided for in s. 373.4592 or limit the powers and duties of any county to address an emergency as provided for in chapter 252.

(f) This subsection may not be construed to permit an existing farm operation to change to a more excessive farm operation with regard to traffic, noise, odor, dust, or fumes where the existing farm operation is adjacent to an established homestead or business on March 15, 1982.

(g) This subsection does not limit the powers of a predominantly urbanized county with a population greater than 1,500,000 and more than 25 municipalities, not operating under a home rule charter adopted pursuant to ss. 10, 11, and 24, Art. VIII of the Constitution of 1885, as preserved by s. 6(e), Art. VIII of the Constitution of 1968, which has a delegated pollution control program under s. 403.182 and includes drainage basins that are part of the Everglades Stormwater Program, to enact ordinances, regulations, or other measures to comply with the provisions of s. 373.4592, or which are necessary to carrying out a county’s duties pursuant to the terms and conditions of any environmental program delegated to the county by agreement with a state agency.

(h) For purposes of this subsection, a county ordinance that regulates the transportation or land application of domestic wastewater residuals or other forms of sewage sludge shall not be deemed to be duplication of regulation.

(i) This subsection does not limit a county’s powers to:

1. Enforce wetlands, springs protection, or stormwater ordinances, regulations, or rules adopted before July 1, 2003.

2. Enforce wetlands, springs protection, or stormwater ordinances, regulations, or rules pertaining to the Wekiva River Protection Area.

3. Enforce ordinances, regulations, or rules as directed by law or implemented consistent with the requirements of a program operated under a delegation agreement from a state agency or water management district.

As used in this paragraph, the term “wetlands” has the same meaning as defined in s. 373.019.

(j) The provisions of this subsection that limit a governmental entity’s authority to adopt or enforce any ordinance, regulation, rule, or policy, or to charge any assessment or fee for stormwater management, apply only to a bona fide farm operation as described in this subsection.

(k) This subsection does not apply to a municipal services benefit unit established before March 1, 2009, pursuant to s. 125.01(1)(q), predominately for flood control or water supply benefits.

(4) AMENDMENT TO LOCAL GOVERNMENT COMPREHENSIVE PLAN.—The owner of a parcel of land defined as an agricultural enclave under s. 163.3164 may apply for an amendment to the local government comprehensive plan pursuant to s. 163.3184. Such amendment is presumed not to be urban sprawl as defined in s. 163.3164 if it includes land uses and intensities of use that are consistent with the uses and intensities of use of the industrial, commercial, or residential areas that surround the parcel. This presumption may be rebutted by clear and convincing evidence. Each application for a comprehensive plan amendment under this subsection for a parcel larger than 640 acres must include appropriate new urbanism concepts such as clustering, mixed-use development, the creation of rural village and city centers, and the transfer of development rights in order to discourage urban sprawl while protecting landowner rights.

(a) The local government and the owner of a parcel of land that is the subject of an application for an amendment shall have 180 days following the date that the local government receives a complete application to negotiate in good faith to reach consensus on the land uses and intensities of use that are consistent with the uses and intensities of use of the industrial, commercial, or residential areas that surround the parcel. Within 30 days after the local government’s receipt of such an application, the local government and owner must agree in writing to a schedule for information submittal, public hearings, negotiations, and final action on the amendment, which schedule may thereafter be altered only with the written consent of the local government and the owner. Compliance with the schedule in the written agreement constitutes good faith negotiations for purposes of paragraph (c).

(b) Upon conclusion of good faith negotiations under paragraph (a), regardless of whether the local government and owner reach consensus on the land uses and intensities of use that are consistent with the uses and intensities of use of the industrial, commercial, or residential areas that surround the parcel, the amendment must be transmitted to the state land planning agency for review pursuant to s. 163.3184. If the local government fails to transmit the amendment within 180 days after receipt of a complete application, the amendment must be immediately transferred to the state land planning agency for such review. A plan amendment transmitted to the state land planning agency submitted under this subsection is presumed not to be urban sprawl as defined in s. 163.3164. This presumption may be rebutted by clear and convincing evidence.

(c) If the owner fails to negotiate in good faith, a plan amendment submitted under this subsection is not entitled to the rebuttable presumption under this subsection in the negotiation and amendment process.

(d) Nothing within this subsection relating to agricultural enclaves shall preempt or replace any protection currently existing for any property located within the boundaries of the following areas:

1. The Wekiva Study Area, as described in s. 369.316; or

2. The Everglades Protection Area, as defined in s. 373.4592(2).

History.—s. 1, ch. 2003-162; s. 2, ch. 2006-255; ss. 1, 9, ch. 2011-7; s. 5, ch. 2011-139; HJR 7103, 2011 Regular Session; s. 1, ch. 2012-83; s. 1, ch. 2013-239.



163.3163 - Applications for development permits; disclosure and acknowledgment of contiguous sustainable agricultural land.

163.3163 Applications for development permits; disclosure and acknowledgment of contiguous sustainable agricultural land.—

(1) This section may be cited as the “Agricultural Land Acknowledgment Act.”

(2) The Legislature finds that nonagricultural land which neighbors agricultural land may adversely affect agricultural production and farm operations on the agricultural land and may lead to the agricultural land’s conversion to urban, suburban, or other nonagricultural uses. The Legislature intends to reduce the occurrence of conflicts between agricultural and nonagricultural land uses and encourage sustainable agricultural land use. The purpose of this section is to ensure that generally accepted agricultural practices will not be subject to interference by residential use of land contiguous to sustainable agricultural land.

(3) As used in this section, the term:

(a) “Contiguous” means touching, bordering, or adjoining along a boundary. For purposes of this section, properties that would be contiguous if not separated by a roadway, railroad, or other public easement are considered contiguous.

(b) “Farm operation” has the same meaning as defined in s. 823.14.

(c) “Sustainable agricultural land” means land classified as agricultural land pursuant to s. 193.461 which is used for a farm operation that uses current technology, based on science or research and demonstrated measurable increases in productivity, to meet future food, feed, fiber, and energy needs, while considering the environmental impacts and the social and economic benefits to the rural communities.

(4)(a) Before a political subdivision issues a local land use permit, building permit, or certificate of occupancy for nonagricultural land contiguous to sustainable agricultural land, the political subdivision shall require that, as a condition of issuing the permit or certificate, the applicant for the permit or certificate sign and submit to the political subdivision, in a format that is recordable in the official records of the county in which the political subdivision is located, a written acknowledgment of contiguous sustainable agricultural land in the following form:

ACKNOWLEDGMENT OF CONTIGUOUS
SUSTAINABLE AGRICULTURAL LAND

I,   (name of applicant)  , understand that my property located at   (address of nonagricultural land)  , as further described in the attached legal description, is contiguous to sustainable agricultural land located at   (address of agricultural land)  , as further described in the attached legal description.

I acknowledge and understand that the farm operation on the contiguous sustainable agricultural land identified herein will be conducted according to generally accepted agricultural practices as provided in the Florida Right to Farm Act, s. 823.14, Florida Statutes.

Signature:   (signature of applicant)

Date:   (date)

(b) An acknowledgment submitted to a political subdivision under paragraph (a) shall be recorded in the official records of the county in which the political subdivision is located.

(c) The Department of Agriculture and Consumer Services, in cooperation with the Department of Revenue, may adopt rules to administer this section.

History.—ss. 2, 9, ch. 2011-7; HJR 7103, 2011 Regular Session; s. 14, ch. 2012-83.



163.3164 - Community Planning Act; definitions.

163.3164 Community Planning Act; definitions.—As used in this act:

(1) “Adaptation action area” or “adaptation area” means a designation in the coastal management element of a local government’s comprehensive plan which identifies one or more areas that experience coastal flooding due to extreme high tides and storm surge, and that are vulnerable to the related impacts of rising sea levels for the purpose of prioritizing funding for infrastructure needs and adaptation planning.

(2) “Administration Commission” means the Governor and the Cabinet, and for purposes of this chapter the commission shall act on a simple majority vote, except that for purposes of imposing the sanctions provided in s. 163.3184(8), affirmative action shall require the approval of the Governor and at least three other members of the commission.

(3) “Affordable housing” has the same meaning as in s. 420.0004(3).

(4) “Agricultural enclave” means an unincorporated, undeveloped parcel that:

(a) Is owned by a single person or entity;

(b) Has been in continuous use for bona fide agricultural purposes, as defined by s. 193.461, for a period of 5 years prior to the date of any comprehensive plan amendment application;

(c) Is surrounded on at least 75 percent of its perimeter by:

1. Property that has existing industrial, commercial, or residential development; or

2. Property that the local government has designated, in the local government’s comprehensive plan, zoning map, and future land use map, as land that is to be developed for industrial, commercial, or residential purposes, and at least 75 percent of such property is existing industrial, commercial, or residential development;

(d) Has public services, including water, wastewater, transportation, schools, and recreation facilities, available or such public services are scheduled in the capital improvement element to be provided by the local government or can be provided by an alternative provider of local government infrastructure in order to ensure consistency with applicable concurrency provisions of s. 163.3180; and

(e) Does not exceed 1,280 acres; however, if the property is surrounded by existing or authorized residential development that will result in a density at buildout of at least 1,000 residents per square mile, then the area shall be determined to be urban and the parcel may not exceed 4,480 acres.

(5) “Antiquated subdivision” means a subdivision that was recorded or approved more than 20 years ago and that has substantially failed to be built and the continued buildout of the subdivision in accordance with the subdivision’s zoning and land use purposes would cause an imbalance of land uses and would be detrimental to the local and regional economies and environment, hinder current planning practices, and lead to inefficient and fiscally irresponsible development patterns as determined by the respective jurisdiction in which the subdivision is located.

(6) “Area” or “area of jurisdiction” means the total area qualifying under this act, whether this be all of the lands lying within the limits of an incorporated municipality, lands in and adjacent to incorporated municipalities, all unincorporated lands within a county, or areas comprising combinations of the lands in incorporated municipalities and unincorporated areas of counties.

(7) “Capital improvement” means physical assets constructed or purchased to provide, improve, or replace a public facility and which are typically large scale and high in cost. The cost of a capital improvement is generally nonrecurring and may require multiyear financing. For the purposes of this part, physical assets that have been identified as existing or projected needs in the individual comprehensive plan elements shall be considered capital improvements.

(8) “Coastal area” means the 35 coastal counties and all coastal municipalities within their boundaries.

(9) “Compatibility” means a condition in which land uses or conditions can coexist in relative proximity to each other in a stable fashion over time such that no use or condition is unduly negatively impacted directly or indirectly by another use or condition.

(10) “Comprehensive plan” means a plan that meets the requirements of ss. 163.3177 and 163.3178.

(11) “Deepwater ports” means the ports identified in s. 403.021(9).

(12) “Density” means an objective measurement of the number of people or residential units allowed per unit of land, such as residents or employees per acre.

(13) “Developer” means any person, including a governmental agency, undertaking any development as defined in this act.

(14) “Development” has the same meaning as in s. 380.04.

(15) “Development order” means any order granting, denying, or granting with conditions an application for a development permit.

(16) “Development permit” includes any building permit, zoning permit, subdivision approval, rezoning, certification, special exception, variance, or any other official action of local government having the effect of permitting the development of land.

(17) “Downtown revitalization” means the physical and economic renewal of a central business district of a community as designated by local government, and includes both downtown development and redevelopment.

(18) “Floodprone areas” means areas inundated during a 100-year flood event or areas identified by the National Flood Insurance Program as an A Zone on flood insurance rate maps or flood hazard boundary maps.

(19) “Goal” means the long-term end toward which programs or activities are ultimately directed.

(20) “Governing body” means the board of county commissioners of a county, the commission or council of an incorporated municipality, or any other chief governing body of a unit of local government, however designated, or the combination of such bodies where joint utilization of this act is accomplished as provided herein.

(21) “Governmental agency” means:

(a) The United States or any department, commission, agency, or other instrumentality thereof.

(b) This state or any department, commission, agency, or other instrumentality thereof.

(c) Any local government, as defined in this section, or any department, commission, agency, or other instrumentality thereof.

(d) Any school board or other special district, authority, or governmental entity.

(22) “Intensity” means an objective measurement of the extent to which land may be developed or used, including the consumption or use of the space above, on, or below ground; the measurement of the use of or demand on natural resources; and the measurement of the use of or demand on facilities and services.

(23) “Internal trip capture” means trips generated by a mixed-use project that travel from one onsite land use to another onsite land use without using the external road network.

(24) “Land” means the earth, water, and air, above, below, or on the surface, and includes any improvements or structures customarily regarded as land.

(25) “Land development regulation commission” means a commission designated by a local government to develop and recommend, to the local governing body, land development regulations which implement the adopted comprehensive plan and to review land development regulations, or amendments thereto, for consistency with the adopted plan and report to the governing body regarding its findings. The responsibilities of the land development regulation commission may be performed by the local planning agency.

(26) “Land development regulations” means ordinances enacted by governing bodies for the regulation of any aspect of development and includes any local government zoning, rezoning, subdivision, building construction, or sign regulations or any other regulations controlling the development of land, except that this definition does not apply in s. 163.3213.

(27) “Land use” means the development that has occurred on the land, the development that is proposed by a developer on the land, or the use that is permitted or permissible on the land under an adopted comprehensive plan or element or portion thereof, land development regulations, or a land development code, as the context may indicate.

(28) “Level of service” means an indicator of the extent or degree of service provided by, or proposed to be provided by, a facility based on and related to the operational characteristics of the facility. Level of service shall indicate the capacity per unit of demand for each public facility.

(29) “Local government” means any county or municipality.

(30) “Local planning agency” means the agency designated to prepare the comprehensive plan or plan amendments required by this act.

(31)  “Newspaper of general circulation” means a newspaper published at least on a weekly basis and printed in the language most commonly spoken in the area within which it circulates, but does not include a newspaper intended primarily for members of a particular professional or occupational group, a newspaper whose primary function is to carry legal notices, or a newspaper that is given away primarily to distribute advertising.

(32) “New town” means an urban activity center and community designated on the future land use map of sufficient size, population, and land use composition to support a variety of economic and social activities consistent with an urban area designation. New towns shall include basic economic activities; all major land use categories, with the possible exception of agricultural and industrial; and a centrally provided full range of public facilities and services that demonstrate internal trip capture. A new town shall be based on a master development plan.

(33) “Objective” means a specific, measurable, intermediate end that is achievable and marks progress toward a goal.

(34) “Parcel of land” means any quantity of land capable of being described with such definiteness that its locations and boundaries may be established, which is designated by its owner or developer as land to be used, or developed as, a unit or which has been used or developed as a unit.

(35) “Person” means an individual, corporation, governmental agency, business trust, estate, trust, partnership, association, two or more persons having a joint or common interest, or any other legal entity.

(36) “Policy” means the way in which programs and activities are conducted to achieve an identified goal.

(37) “Projects that promote public transportation” means projects that directly affect the provisions of public transit, including transit terminals, transit lines and routes, separate lanes for the exclusive use of public transit services, transit stops (shelters and stations), office buildings or projects that include fixed-rail or transit terminals as part of the building, and projects which are transit oriented and designed to complement reasonably proximate planned or existing public facilities.

(38) “Public facilities” means major capital improvements, including transportation, sanitary sewer, solid waste, drainage, potable water, educational, parks and recreational facilities.

(39) “Public notice” means notice as required by s. 125.66(2) for a county or by s. 166.041(3)(a) for a municipality. The public notice procedures required in this part are established as minimum public notice procedures.

(40) “Regional planning agency” means the council created pursuant to chapter 186.

(41) “Seasonal population” means part-time inhabitants who use, or may be expected to use, public facilities or services, but are not residents and includes tourists, migrant farmworkers, and other short-term and long-term visitors.

(42) “Sector plan” means the process authorized by s. 163.3245 in which one or more local governments engage in long-term planning for a large area and address regional issues through adoption of detailed specific area plans within the planning area as a means of fostering innovative planning and development strategies, furthering the purposes of this part and part I of chapter 380, reducing overlapping data and analysis requirements, protecting regionally significant resources and facilities, and addressing extrajurisdictional impacts. The term includes an optional sector plan that was adopted before June 2, 2011.

(43) “State land planning agency” means the Department of Economic Opportunity.

(44) “Structure” has the same meaning as in s. 380.031(19).

(45) “Suitability” means the degree to which the existing characteristics and limitations of land and water are compatible with a proposed use or development.

(46) “Transit-oriented development” means a project or projects, in areas identified in a local government comprehensive plan, that is or will be served by existing or planned transit service. These designated areas shall be compact, moderate to high density developments, of mixed-use character, interconnected with other land uses, bicycle and pedestrian friendly, and designed to support frequent transit service operating through, collectively or separately, rail, fixed guideway, streetcar, or bus systems on dedicated facilities or available roadway connections.

(47) “Transportation corridor management” means the coordination of the planning of designated future transportation corridors with land use planning within and adjacent to the corridor to promote orderly growth, to meet the concurrency requirements of this chapter, and to maintain the integrity of the corridor for transportation purposes.

(48) “Urban infill” means the development of vacant parcels in otherwise built-up areas where public facilities such as sewer systems, roads, schools, and recreation areas are already in place and the average residential density is at least five dwelling units per acre, the average nonresidential intensity is at least a floor area ratio of 1.0 and vacant, developable land does not constitute more than 10 percent of the area.

(49) “Urban redevelopment” means demolition and reconstruction or substantial renovation of existing buildings or infrastructure within urban infill areas, existing urban service areas, or community redevelopment areas created pursuant to part III.

(50) “Urban service area” means areas identified in the comprehensive plan where public facilities and services, including, but not limited to, central water and sewer capacity and roads, are already in place or are identified in the capital improvements element. The term includes any areas identified in the comprehensive plan as urban service areas, regardless of local government limitation.

(51) “Urban sprawl” means a development pattern characterized by low density, automobile-dependent development with either a single use or multiple uses that are not functionally related, requiring the extension of public facilities and services in an inefficient manner, and failing to provide a clear separation between urban and rural uses.

History.—s. 3, ch. 75-257; s. 49, ch. 79-190; s. 10, ch. 81-167; s. 10, ch. 83-55; s. 2, ch. 85-55; s. 3, ch. 92-129; s. 2, ch. 93-206; s. 2, ch. 95-257; s. 22, ch. 95-280; s. 7, ch. 95-310; s. 2, ch. 98-176; s. 2, ch. 99-378; s. 1, ch. 2005-290; s. 3, ch. 2006-255; s. 1, ch. 2007-204; s. 2, ch. 2009-96; s. 2, ch. 2011-14; ss. 6, 80, ch. 2011-139; s. 59, ch. 2011-142.



163.3167 - Scope of act.

163.3167 Scope of act.—

(1) The several incorporated municipalities and counties shall have power and responsibility:

(a) To plan for their future development and growth.

(b) To adopt and amend comprehensive plans, or elements or portions thereof, to guide their future development and growth.

(c) To implement adopted or amended comprehensive plans by the adoption of appropriate land development regulations or elements thereof.

(d) To establish, support, and maintain administrative instruments and procedures to carry out the provisions and purposes of this act.

The powers and authority set out in this act may be employed by municipalities and counties individually or jointly by mutual agreement in accord with this act and in such combinations as their common interests may dictate and require.

(2) Each local government shall maintain a comprehensive plan of the type and in the manner set out in this part or prepare amendments to its existing comprehensive plan to conform it to the requirements of this part and in the manner set out in this part.

(3) A municipality established after the effective date of this act shall, within 1 year after incorporation, establish a local planning agency, pursuant to s. 163.3174, and prepare and adopt a comprehensive plan of the type and in the manner set out in this act within 3 years after the date of such incorporation. A county comprehensive plan shall be deemed controlling until the municipality adopts a comprehensive plan in accord with this act.

(4) Any comprehensive plan, or element or portion thereof, adopted pursuant to this act, which but for its adoption after the deadlines established pursuant to previous versions of this act would have been valid, shall be valid.

(5) Nothing in this act shall limit or modify the rights of any person to complete any development that has been authorized as a development of regional impact pursuant to chapter 380 or who has been issued a final local development order and development has commenced and is continuing in good faith.

(6) The Reedy Creek Improvement District shall exercise the authority of this part as it applies to municipalities, consistent with the legislative act under which it was established, for the total area under its jurisdiction.

(7) Nothing in this part shall supersede any provision of ss. 341.8201-341.842.

(8)(a) An initiative or referendum process in regard to any development order is prohibited.

(b) An initiative or referendum process in regard to any local comprehensive plan amendment or map amendment is prohibited unless it is expressly authorized by specific language in a local government charter that was lawful and in effect on June 1, 2011. A general local government charter provision for an initiative or referendum process is not sufficient.

(c) It is the intent of the Legislature that initiative and referendum be prohibited in regard to any development order. It is the intent of the Legislature that initiative and referendum be prohibited in regard to any local comprehensive plan amendment or map amendment, except as specifically and narrowly allowed by paragraph (b). Therefore, the prohibition on initiative and referendum stated in paragraphs (a) and (b) is remedial in nature and applies retroactively to any initiative or referendum process commenced after June 1, 2011, and any such initiative or referendum process commenced or completed thereafter is deemed null and void and of no legal force and effect.

(9) Each local government shall address in its comprehensive plan, as enumerated in this chapter, the water supply sources necessary to meet and achieve the existing and projected water use demand for the established planning period, considering the applicable plan developed pursuant to s. 373.709.

(10)(a) If a local government grants a development order pursuant to its adopted land development regulations and the order is not the subject of a pending appeal and the timeframe for filing an appeal has expired, the development order may not be invalidated by a subsequent judicial determination that such land development regulations, or any portion thereof that is relevant to the development order, are invalid because of a deficiency in the approval standards.

(b) This subsection does not preclude or affect the timely institution of any other remedy available at law or equity, including a common law writ of certiorari proceeding pursuant to Rule 9.190, Florida Rules of Appellate Procedure, or an original proceeding pursuant to s. 163.3215, as applicable.

History.—s. 4, ch. 75-257; s. 1, ch. 77-174; s. 3, ch. 85-55; s. 6, ch. 86-191; s. 1, ch. 87-338; s. 1, ch. 92-129; s. 5, ch. 93-206; s. 1, ch. 95-322; s. 23, ch. 96-410; s. 158, ch. 2003-261; s. 11, ch. 2004-5; s. 1, ch. 2004-37; s. 3, ch. 2004-372; s. 1, ch. 2004-381; s. 42, ch. 2010-102; s. 3, ch. 2010-205; s. 7, ch. 2011-139; s. 1, ch. 2012-99; s. 1, ch. 2013-115; s. 3, ch. 2013-213; s. 1, ch. 2014-178.



163.3168 - Planning innovations and technical assistance.

163.3168 Planning innovations and technical assistance.—

(1) The Legislature recognizes the need for innovative planning and development strategies to promote a diverse economy and vibrant rural and urban communities, while protecting environmentally sensitive areas. The Legislature further recognizes the substantial advantages of innovative approaches to development directed to meet the needs of urban, rural, and suburban areas.

(2) Local governments are encouraged to apply innovative planning tools, including, but not limited to, visioning, sector planning, and rural land stewardship area designations to address future new development areas, urban service area designations, urban growth boundaries, and mixed-use, high-density development in urban areas.

(3) The state land planning agency shall help communities find creative solutions to fostering vibrant, healthy communities, while protecting the functions of important state resources and facilities. The state land planning agency and all other appropriate state and regional agencies may use various means to provide direct and indirect technical assistance within available resources. If plan amendments may adversely impact important state resources or facilities, upon request by the local government, the state land planning agency shall coordinate multiagency assistance, if needed, in developing an amendment to minimize impacts on such resources or facilities.

(4) The state land planning agency shall provide, on its website, guidance on the submittal and adoption of comprehensive plans, plan amendments, and land development regulations. Such guidance shall not be adopted as a rule and is exempt from s. 120.54(1)(a).

History.—s. 8, ch. 2011-139.



163.3171 - Areas of authority under this act.

163.3171 Areas of authority under this act.—

(1) A municipality shall exercise authority under this act for the total area under its jurisdiction. Unincorporated areas adjacent to incorporated municipalities may be included in the area of municipal jurisdiction for the purposes of this act if the governing bodies of the municipality and the county in which the area is located agree on the boundaries of such additional areas, on procedures for joint action in the preparation and adoption of the comprehensive plan, on procedures for the administration of land development regulations or the land development code applicable thereto, and on the manner of representation on any joint body or instrument that may be created under the joint agreement. Such joint agreement shall be formally stated and approved in appropriate official action by the governing bodies involved.

(2) A county shall exercise authority under this act for the total unincorporated area under its jurisdiction or in such unincorporated areas as are not included in any joint agreement with municipalities established under the provisions of subsection (1). In the case of chartered counties, the county may exercise such authority over municipalities or districts within its boundaries as is provided for in its charter.

(3) Combinations of municipalities within a county, or counties, or an incorporated municipality or municipalities and a county or counties, or an incorporated municipality or municipalities and portions of a county or counties may jointly exercise the powers granted under the provisions of this act upon formal adoption of an official agreement by the governing bodies involved pursuant to law. No such official agreement shall be adopted by the governing bodies involved until a public hearing on the subject with public notice has been held by each governing body involved. The general administration of any joint agreement shall be governed by the provisions of s. 163.01 except that when there is conflict with this act the provisions of this act shall govern.

(4) Local governments may enter into agreements with each other and with a landowner, developer, or governmental agency as may be necessary or desirable to effectuate the provisions and purposes of ss. 163.3177(6)(h), 163.3245, and 163.3248. It is the Legislature’s intent that joint agreements entered into under the authority of this section be liberally, broadly, and flexibly construed to facilitate intergovernmental cooperation between cities and counties and to encourage planning in advance of jurisdictional changes. Joint agreements, executed before or after June 2, 2011, include, but are not limited to, agreements that contemplate municipal adoption of plans or plan amendments for lands in advance of annexation of such lands into the municipality, and may permit municipalities and counties to exercise nonexclusive extrajurisdictional authority within incorporated and unincorporated areas. The state land planning agency may not interpret, invalidate, or declare inoperative such joint agreements, and the validity of joint agreements may not be a basis for finding plans or plan amendments not in compliance pursuant to chapter law.

History.—s. 5, ch. 75-257; s. 4, ch. 85-55; s. 8, ch. 95-310; s. 1, ch. 96-416; s. 3, ch. 98-176; ss. 9, 80, ch. 2011-139.



163.3174 - Local planning agency.

163.3174 Local planning agency.—

(1) The governing body of each local government, individually or in combination as provided in s. 163.3171, shall designate and by ordinance establish a “local planning agency,” unless the agency is otherwise established by law. Notwithstanding any special act to the contrary, all local planning agencies or equivalent agencies that first review rezoning and comprehensive plan amendments in each municipality and county shall include a representative of the school district appointed by the school board as a nonvoting member of the local planning agency or equivalent agency to attend those meetings at which the agency considers comprehensive plan amendments and rezonings that would, if approved, increase residential density on the property that is the subject of the application. However, this subsection does not prevent the governing body of the local government from granting voting status to the school board member. The governing body may designate itself as the local planning agency pursuant to this subsection with the addition of a nonvoting school board representative. All local planning agencies shall provide opportunities for involvement by applicable community college boards, which may be accomplished by formal representation, membership on technical advisory committees, or other appropriate means. The local planning agency shall prepare the comprehensive plan or plan amendment after hearings to be held after public notice and shall make recommendations to the governing body regarding the adoption or amendment of the plan. The agency may be a local planning commission, the planning department of the local government, or other instrumentality, including a countywide planning entity established by special act or a council of local government officials created pursuant to s. 163.02, provided the composition of the council is fairly representative of all the governing bodies in the county or planning area; however:

(a) If a joint planning entity is in existence on the effective date of this act which authorizes the governing bodies to adopt and enforce a land use plan effective throughout the joint planning area, that entity shall be the agency for those local governments until such time as the authority of the joint planning entity is modified by law.

(b) In the case of chartered counties, the planning responsibility between the county and the several municipalities therein shall be as stipulated in the charter.

(2) Nothing in this act shall prevent the governing body of a local government that participates in creating a local planning agency serving two or more jurisdictions from continuing or creating its own local planning agency. Any such governing body which continues or creates its own local planning agency may designate which local planning agency functions, powers, and duties will be performed by each such local planning agency.

(3) The governing body or bodies shall appropriate funds for salaries, fees, and expenses necessary in the conduct of the work of the local planning agency and shall also establish a schedule of fees to be charged by the agency. To accomplish the purposes and activities authorized by this act, the local planning agency, with the approval of the governing body or bodies and in accord with the fiscal practices thereof, may expend all sums so appropriated and other sums made available for use from fees, gifts, state or federal grants, state or federal loans, and other sources; however, acceptance of loans must be approved by the governing bodies involved.

(4) The local planning agency shall have the general responsibility for the conduct of the comprehensive planning program. Specifically, the local planning agency shall:

(a) Be the agency responsible for the preparation of the comprehensive plan or plan amendment and shall make recommendations to the governing body regarding the adoption or amendment of such plan. During the preparation of the plan or plan amendment and prior to any recommendation to the governing body, the local planning agency shall hold at least one public hearing, with public notice, on the proposed plan or plan amendment. The governing body in cooperation with the local planning agency may designate any agency, committee, department, or person to prepare the comprehensive plan or plan amendment, but final recommendation of the adoption of such plan or plan amendment to the governing body shall be the responsibility of the local planning agency.

(b) Monitor and oversee the effectiveness and status of the comprehensive plan and recommend to the governing body such changes in the comprehensive plan as may from time to time be required, including the periodic evaluation and appraisal of the comprehensive plan required by s. 163.3191.

(c) Review proposed land development regulations, land development codes, or amendments thereto, and make recommendations to the governing body as to the consistency of the proposal with the adopted comprehensive plan, or element or portion thereof, when the local planning agency is serving as the land development regulation commission or the local government requires review by both the local planning agency and the land development regulation commission.

(d) Perform any other functions, duties, and responsibilities assigned to it by the governing body or by general or special law.

(5) All meetings of the local planning agency shall be public meetings, and agency records shall be public records.

History.—s. 6, ch. 75-257; s. 1, ch. 77-223; s. 5, ch. 85-55; s. 2, ch. 92-129; s. 9, ch. 95-310; s. 9, ch. 95-341; s. 1, ch. 2002-296; s. 10, ch. 2011-139; s. 2, ch. 2012-99.



163.3175 - Legislative findings on compatibility of development with military installations; exchange of information between local governments and military installations.

163.3175 Legislative findings on compatibility of development with military installations; exchange of information between local governments and military installations.—

(1) The Legislature finds that incompatible development of land close to military installations can adversely affect the ability of such an installation to carry out its mission. The Legislature further finds that such development also threatens the public safety because of the possibility of accidents occurring within the areas surrounding a military installation. In addition, the economic vitality of a community is affected when military operations and missions must relocate because of incompatible urban encroachment. Therefore, the Legislature finds it desirable for the local governments in the state to cooperate with military installations to encourage compatible land use, help prevent incompatible encroachment, and facilitate the continued presence of major military installations in this state.

(2) Certain major military installations, due to their mission and activities, have a greater potential for experiencing compatibility and coordination issues than others. Consequently, this section and the provisions in s. 163.3177(6)(a), relating to compatibility of land development with military installations, apply to specific affected local governments in proximity to and in association with specific military installations, as follows:

(a) Avon Park Air Force Range, associated with Highlands, Okeechobee, Osceola, and Polk Counties and Avon Park, Sebring, and Frostproof.

(b) Camp Blanding, associated with Clay, Bradford, and Putnam Counties.

(c) Eglin Air Force Base and Hurlburt Field, associated with Gulf, Okaloosa, Santa Rosa, and Walton Counties and Cinco Bayou, Crestview, Destin, DeFuniak Springs, Fort Walton Beach, Freeport, Laurel Hill, Mary Esther, Niceville, Shalimar, and Valparaiso.

(d) Homestead Air Reserve Base, associated with Miami-Dade County and Homestead.

(e) Jacksonville Training Range Complex, associated with Lake, Marion, Putnam, and Volusia Counties.

(f) MacDill Air Force Base, associated with Tampa.

(g) Naval Air Station Jacksonville, Marine Corps Support Facility-Blount Island, and outlying landing field Whitehouse, associated with Jacksonville.

(h) Naval Air Station Key West, associated with Monroe County and Key West.

(i) Naval Support Activity Panama City, associated with Bay County, Panama City, and Panama City Beach.

(j) Naval Air Station Pensacola, associated with Escambia County.

(k) Naval Air Station Whiting Field and its outlying landing fields, associated with Santa Rosa and Escambia Counties.

(l) Naval Station Mayport, associated with Atlantic Beach and Jacksonville.

(m) Patrick Air Force Base and Cape Canaveral Air Force Station, associated with Brevard County and Satellite Beach.

(n) Tyndall Air Force Base, associated with Bay County and Mexico Beach and Parker.

(3) The Florida Defense Support Task Force may recommend to the Legislature changes to the military installations and local governments specified in subsection (2) based on a military base’s potential for impacts from encroachment, and incompatible land uses and development.

(4) Each affected local government must transmit to the commanding officer of the relevant associated installation or installations information relating to proposed changes to comprehensive plans, plan amendments, and proposed changes to land development regulations which, if approved, would affect the intensity, density, or use of the land adjacent to or in close proximity to the military installation. At the request of the commanding officer, affected local governments must also transmit to the commanding officer copies of applications for development orders requesting a variance or waiver from height or lighting restrictions or noise attenuation reduction requirements within areas defined in the local government’s comprehensive plan as being in a zone of influence of the military installation. Each affected local government shall provide the military installation an opportunity to review and comment on the proposed changes.

(5) The commanding officer or his or her designee may provide advisory comments to the affected local government on the impact such proposed changes may have on the mission of the military installation. Such advisory comments shall be based on appropriate data and analyses provided with the comments and may include:

(a) If the installation has an airfield, whether such proposed changes will be incompatible with the safety and noise standards contained in the Air Installation Compatible Use Zone (AICUZ) adopted by the military installation for that airfield;

(b) Whether such changes are incompatible with the Installation Environmental Noise Management Program (IENMP) of the United States Army;

(c) Whether such changes are incompatible with the findings of a Joint Land Use Study (JLUS) for the area if one has been completed; and

(d) Whether the military installation’s mission will be adversely affected by the proposed actions of the county or affected local government.

The commanding officer’s comments, underlying studies, and reports shall be considered by the local government in the same manner as the comments received from other reviewing agencies pursuant to s. 163.3184.

(6) The affected local government shall take into consideration any comments and accompanying data and analyses provided by the commanding officer or his or her designee pursuant to subsection (4) as they relate to the strategic mission of the base, public safety, and the economic vitality associated with the base’s operations, while also respecting private property rights and not being unduly restrictive on those rights. The affected local government shall forward a copy of any comments regarding comprehensive plan amendments to the state land planning agency.

(7) To facilitate the exchange of information provided for in this section, a representative of a military installation acting on behalf of all military installations within that jurisdiction shall serve ex officio as a nonvoting member of the county’s or affected local government’s land planning or zoning board. The representative is not required to file a statement of financial interest pursuant to s. 112.3145 solely due to his or her service on the county’s or affected local government’s land planning or zoning board.

(8) The commanding officer is encouraged to provide information about any community planning assistance grants that may be available to a county or affected local government through programs such as those of the federal Office of Economic Adjustment as an incentive for communities to participate in a joint planning process that would facilitate the compatibility of community planning and the activities and mission of the military installation.

History.—s. 1, ch. 2004-230; s. 1, ch. 2010-182; s. 11, ch. 2011-139; s. 1, ch. 2012-98; s. 3, ch. 2012-99; s. 2, ch. 2012-159; s. 1, ch. 2015-30; s. 2, ch. 2016-148.



163.3177 - Required and optional elements of comprehensive plan; studies and surveys.

163.3177 Required and optional elements of comprehensive plan; studies and surveys.—

(1) The comprehensive plan shall provide the principles, guidelines, standards, and strategies for the orderly and balanced future economic, social, physical, environmental, and fiscal development of the area that reflects community commitments to implement the plan and its elements. These principles and strategies shall guide future decisions in a consistent manner and shall contain programs and activities to ensure comprehensive plans are implemented. The sections of the comprehensive plan containing the principles and strategies, generally provided as goals, objectives, and policies, shall describe how the local government’s programs, activities, and land development regulations will be initiated, modified, or continued to implement the comprehensive plan in a consistent manner. It is not the intent of this part to require the inclusion of implementing regulations in the comprehensive plan but rather to require identification of those programs, activities, and land development regulations that will be part of the strategy for implementing the comprehensive plan and the principles that describe how the programs, activities, and land development regulations will be carried out. The plan shall establish meaningful and predictable standards for the use and development of land and provide meaningful guidelines for the content of more detailed land development and use regulations.

(a) The comprehensive plan shall consist of elements as described in this section, and may include optional elements.

(b) A local government may include, as part of its adopted plan, documents adopted by reference but not incorporated verbatim into the plan. The adoption by reference must identify the title and author of the document and indicate clearly what provisions and edition of the document is being adopted.

(c) The format of these principles and guidelines is at the discretion of the local government, but typically is expressed in goals, objectives, policies, and strategies.

(d) The comprehensive plan shall identify procedures for monitoring, evaluating, and appraising implementation of the plan.

(e) When a federal, state, or regional agency has implemented a regulatory program, a local government is not required to duplicate or exceed that regulatory program in its local comprehensive plan.

(f) All mandatory and optional elements of the comprehensive plan and plan amendments shall be based upon relevant and appropriate data and an analysis by the local government that may include, but not be limited to, surveys, studies, community goals and vision, and other data available at the time of adoption of the comprehensive plan or plan amendment. To be based on data means to react to it in an appropriate way and to the extent necessary indicated by the data available on that particular subject at the time of adoption of the plan or plan amendment at issue.

1. Surveys, studies, and data utilized in the preparation of the comprehensive plan may not be deemed a part of the comprehensive plan unless adopted as a part of it. Copies of such studies, surveys, data, and supporting documents for proposed plans and plan amendments shall be made available for public inspection, and copies of such plans shall be made available to the public upon payment of reasonable charges for reproduction. Support data or summaries are not subject to the compliance review process, but the comprehensive plan must be clearly based on appropriate data. Support data or summaries may be used to aid in the determination of compliance and consistency.

2. Data must be taken from professionally accepted sources. The application of a methodology utilized in data collection or whether a particular methodology is professionally accepted may be evaluated. However, the evaluation may not include whether one accepted methodology is better than another. Original data collection by local governments is not required. However, local governments may use original data so long as methodologies are professionally accepted.

3. The comprehensive plan shall be based upon permanent and seasonal population estimates and projections, which shall either be those published by the Office of Economic and Demographic Research or generated by the local government based upon a professionally acceptable methodology. The plan must be based on at least the minimum amount of land required to accommodate the medium projections as published by the Office of Economic and Demographic Research for at least a 10-year planning period unless otherwise limited under s. 380.05, including related rules of the Administration Commission. Absent physical limitations on population growth, population projections for each municipality, and the unincorporated area within a county must, at a minimum, be reflective of each area’s proportional share of the total county population and the total county population growth.

(2) Coordination of the several elements of the local comprehensive plan shall be a major objective of the planning process. The several elements of the comprehensive plan shall be consistent. Where data is relevant to several elements, consistent data shall be used, including population estimates and projections unless alternative data can be justified for a plan amendment through new supporting data and analysis. Each map depicting future conditions must reflect the principles, guidelines, and standards within all elements, and each such map must be contained within the comprehensive plan.

(3)(a) The comprehensive plan shall contain a capital improvements element designed to consider the need for and the location of public facilities in order to encourage the efficient use of such facilities and set forth:

1. A component that outlines principles for construction, extension, or increase in capacity of public facilities, as well as a component that outlines principles for correcting existing public facility deficiencies, which are necessary to implement the comprehensive plan. The components shall cover at least a 5-year period.

2. Estimated public facility costs, including a delineation of when facilities will be needed, the general location of the facilities, and projected revenue sources to fund the facilities.

3. Standards to ensure the availability of public facilities and the adequacy of those facilities to meet established acceptable levels of service.

4. A schedule of capital improvements which includes any publicly funded projects of federal, state, or local government, and which may include privately funded projects for which the local government has no fiscal responsibility. Projects necessary to ensure that any adopted level-of-service standards are achieved and maintained for the 5-year period must be identified as either funded or unfunded and given a level of priority for funding.

5. The schedule must include transportation improvements included in the applicable metropolitan planning organization’s transportation improvement program adopted pursuant to s. 339.175(8) to the extent that such improvements are relied upon to ensure concurrency and financial feasibility. The schedule must be coordinated with the applicable metropolitan planning organization’s long-range transportation plan adopted pursuant to s. 339.175(7).

(b) The capital improvements element must be reviewed by the local government on an annual basis. Modifications to update the 5-year capital improvement schedule may be accomplished by ordinance and may not be deemed to be amendments to the local comprehensive plan.

(4)(a) Coordination of the local comprehensive plan with the comprehensive plans of adjacent municipalities, the county, adjacent counties, or the region; with the appropriate water management district’s regional water supply plans approved pursuant to s. 373.709; and with adopted rules pertaining to designated areas of critical state concern shall be a major objective of the local comprehensive planning process. To that end, in the preparation of a comprehensive plan or element thereof, and in the comprehensive plan or element as adopted, the governing body shall include a specific policy statement indicating the relationship of the proposed development of the area to the comprehensive plans of adjacent municipalities, the county, adjacent counties, or the region, as the case may require and as such adopted plans or plans in preparation may exist.

(b) When all or a portion of the land in a local government jurisdiction is or becomes part of a designated area of critical state concern, the local government shall clearly identify those portions of the local comprehensive plan that shall be applicable to the critical area and shall indicate the relationship of the proposed development of the area to the rules for the area of critical state concern.

(5)(a) Each local government comprehensive plan must include at least two planning periods, one covering at least the first 5-year period occurring after the plan’s adoption and one covering at least a 10-year period. Additional planning periods for specific components, elements, land use amendments, or projects shall be permissible and accepted as part of the planning process.

(b) The comprehensive plan and its elements shall contain guidelines or policies for the implementation of the plan and its elements.

(6) In addition to the requirements of subsections (1)-(5), the comprehensive plan shall include the following elements:

(a) A future land use plan element designating proposed future general distribution, location, and extent of the uses of land for residential uses, commercial uses, industry, agriculture, recreation, conservation, education, public facilities, and other categories of the public and private uses of land. The approximate acreage and the general range of density or intensity of use shall be provided for the gross land area included in each existing land use category. The element shall establish the long-term end toward which land use programs and activities are ultimately directed.

1. Each future land use category must be defined in terms of uses included, and must include standards to be followed in the control and distribution of population densities and building and structure intensities. The proposed distribution, location, and extent of the various categories of land use shall be shown on a land use map or map series which shall be supplemented by goals, policies, and measurable objectives.

2. The future land use plan and plan amendments shall be based upon surveys, studies, and data regarding the area, as applicable, including:

a. The amount of land required to accommodate anticipated growth.

b. The projected permanent and seasonal population of the area.

c. The character of undeveloped land.

d. The availability of water supplies, public facilities, and services.

e. The need for redevelopment, including the renewal of blighted areas and the elimination of nonconforming uses which are inconsistent with the character of the community.

f. The compatibility of uses on lands adjacent to or closely proximate to military installations.

g. The compatibility of uses on lands adjacent to an airport as defined in s. 330.35 and consistent with s. 333.02.

h. The discouragement of urban sprawl.

i. The need for job creation, capital investment, and economic development that will strengthen and diversify the community’s economy.

j. The need to modify land uses and development patterns within antiquated subdivisions.

3. The future land use plan element shall include criteria to be used to:

a. Achieve the compatibility of lands adjacent or closely proximate to military installations, considering factors identified in s. 163.3175(5).

b. Achieve the compatibility of lands adjacent to an airport as defined in s. 330.35 and consistent with s. 333.02.

c. Encourage preservation of recreational and commercial working waterfronts for water-dependent uses in coastal communities.

d. Encourage the location of schools proximate to urban residential areas to the extent possible.

e. Coordinate future land uses with the topography and soil conditions, and the availability of facilities and services.

f. Ensure the protection of natural and historic resources.

g. Provide for the compatibility of adjacent land uses.

h. Provide guidelines for the implementation of mixed-use development including the types of uses allowed, the percentage distribution among the mix of uses, or other standards, and the density and intensity of each use.

4. The amount of land designated for future planned uses shall provide a balance of uses that foster vibrant, viable communities and economic development opportunities and address outdated development patterns, such as antiquated subdivisions. The amount of land designated for future land uses should allow the operation of real estate markets to provide adequate choices for permanent and seasonal residents and business and may not be limited solely by the projected population. The element shall accommodate at least the minimum amount of land required to accommodate the medium projections as published by the Office of Economic and Demographic Research for at least a 10-year planning period unless otherwise limited under s. 380.05, including related rules of the Administration Commission.

5. The future land use plan of a county may designate areas for possible future municipal incorporation.

6. The land use maps or map series shall generally identify and depict historic district boundaries and shall designate historically significant properties meriting protection.

7. The future land use element must clearly identify the land use categories in which public schools are an allowable use. When delineating the land use categories in which public schools are an allowable use, a local government shall include in the categories sufficient land proximate to residential development to meet the projected needs for schools in coordination with public school boards and may establish differing criteria for schools of different type or size. Each local government shall include lands contiguous to existing school sites, to the maximum extent possible, within the land use categories in which public schools are an allowable use.

8. Future land use map amendments shall be based upon the following analyses:

a. An analysis of the availability of facilities and services.

b. An analysis of the suitability of the plan amendment for its proposed use considering the character of the undeveloped land, soils, topography, natural resources, and historic resources on site.

c. An analysis of the minimum amount of land needed to achieve the goals and requirements of this section.

9. The future land use element and any amendment to the future land use element shall discourage the proliferation of urban sprawl.

a. The primary indicators that a plan or plan amendment does not discourage the proliferation of urban sprawl are listed below. The evaluation of the presence of these indicators shall consist of an analysis of the plan or plan amendment within the context of features and characteristics unique to each locality in order to determine whether the plan or plan amendment:

(I) Promotes, allows, or designates for development substantial areas of the jurisdiction to develop as low-intensity, low-density, or single-use development or uses.

(II) Promotes, allows, or designates significant amounts of urban development to occur in rural areas at substantial distances from existing urban areas while not using undeveloped lands that are available and suitable for development.

(III) Promotes, allows, or designates urban development in radial, strip, isolated, or ribbon patterns generally emanating from existing urban developments.

(IV) Fails to adequately protect and conserve natural resources, such as wetlands, floodplains, native vegetation, environmentally sensitive areas, natural groundwater aquifer recharge areas, lakes, rivers, shorelines, beaches, bays, estuarine systems, and other significant natural systems.

(V) Fails to adequately protect adjacent agricultural areas and activities, including silviculture, active agricultural and silvicultural activities, passive agricultural activities, and dormant, unique, and prime farmlands and soils.

(VI) Fails to maximize use of existing public facilities and services.

(VII) Fails to maximize use of future public facilities and services.

(VIII) Allows for land use patterns or timing which disproportionately increase the cost in time, money, and energy of providing and maintaining facilities and services, including roads, potable water, sanitary sewer, stormwater management, law enforcement, education, health care, fire and emergency response, and general government.

(IX) Fails to provide a clear separation between rural and urban uses.

(X) Discourages or inhibits infill development or the redevelopment of existing neighborhoods and communities.

(XI) Fails to encourage a functional mix of uses.

(XII) Results in poor accessibility among linked or related land uses.

(XIII) Results in the loss of significant amounts of functional open space.

b. The future land use element or plan amendment shall be determined to discourage the proliferation of urban sprawl if it incorporates a development pattern or urban form that achieves four or more of the following:

(I) Directs or locates economic growth and associated land development to geographic areas of the community in a manner that does not have an adverse impact on and protects natural resources and ecosystems.

(II) Promotes the efficient and cost-effective provision or extension of public infrastructure and services.

(III) Promotes walkable and connected communities and provides for compact development and a mix of uses at densities and intensities that will support a range of housing choices and a multimodal transportation system, including pedestrian, bicycle, and transit, if available.

(IV) Promotes conservation of water and energy.

(V) Preserves agricultural areas and activities, including silviculture, and dormant, unique, and prime farmlands and soils.

(VI) Preserves open space and natural lands and provides for public open space and recreation needs.

(VII) Creates a balance of land uses based upon demands of the residential population for the nonresidential needs of an area.

(VIII) Provides uses, densities, and intensities of use and urban form that would remediate an existing or planned development pattern in the vicinity that constitutes sprawl or if it provides for an innovative development pattern such as transit-oriented developments or new towns as defined in s. 163.3164.

10. The future land use element shall include a future land use map or map series.

a. The proposed distribution, extent, and location of the following uses shall be shown on the future land use map or map series:

(I) Residential.

(II) Commercial.

(III) Industrial.

(IV) Agricultural.

(V) Recreational.

(VI) Conservation.

(VII) Educational.

(VIII) Public.

b. The following areas shall also be shown on the future land use map or map series, if applicable:

(I) Historic district boundaries and designated historically significant properties.

(II) Transportation concurrency management area boundaries or transportation concurrency exception area boundaries.

(III) Multimodal transportation district boundaries.

(IV) Mixed-use categories.

c. The following natural resources or conditions shall be shown on the future land use map or map series, if applicable:

(I) Existing and planned public potable waterwells, cones of influence, and wellhead protection areas.

(II) Beaches and shores, including estuarine systems.

(III) Rivers, bays, lakes, floodplains, and harbors.

(IV) Wetlands.

(V) Minerals and soils.

(VI) Coastal high hazard areas.

(b) A transportation element addressing mobility issues in relationship to the size and character of the local government. The purpose of the transportation element shall be to plan for a multimodal transportation system that places emphasis on public transportation systems, where feasible. The element shall provide for a safe, convenient multimodal transportation system, coordinated with the future land use map or map series and designed to support all elements of the comprehensive plan. A local government that has all or part of its jurisdiction included within the metropolitan planning area of a metropolitan planning organization (M.P.O.) pursuant to s. 339.175 shall prepare and adopt a transportation element consistent with this subsection. Local governments that are not located within the metropolitan planning area of an M.P.O. shall address traffic circulation, mass transit, and ports, and aviation and related facilities consistent with this subsection, except that local governments with a population of 50,000 or less shall only be required to address transportation circulation. The element shall be coordinated with the plans and programs of any applicable metropolitan planning organization, transportation authority, Florida Transportation Plan, and Department of Transportation adopted work program.

1. Each local government’s transportation element shall address traffic circulation, including the types, locations, and extent of existing and proposed major thoroughfares and transportation routes, including bicycle and pedestrian ways. Transportation corridors, as defined in s. 334.03, may be designated in the transportation element pursuant to s. 337.273. If the transportation corridors are designated, the local government may adopt a transportation corridor management ordinance. The element shall include a map or map series showing the general location of the existing and proposed transportation system features and shall be coordinated with the future land use map or map series. The element shall reflect the data, analysis, and associated principles and strategies relating to:

a. The existing transportation system levels of service and system needs and the availability of transportation facilities and services.

b. The growth trends and travel patterns and interactions between land use and transportation.

c. Existing and projected intermodal deficiencies and needs.

d. The projected transportation system levels of service and system needs based upon the future land use map and the projected integrated transportation system.

e. How the local government will correct existing facility deficiencies, meet the identified needs of the projected transportation system, and advance the purpose of this paragraph and the other elements of the comprehensive plan.

2. Local governments within a metropolitan planning area designated as an M.P.O. pursuant to s. 339.175 shall also address:

a. All alternative modes of travel, such as public transportation, pedestrian, and bicycle travel.

b. Aviation, rail, seaport facilities, access to those facilities, and intermodal terminals.

c. The capability to evacuate the coastal population before an impending natural disaster.

d. Airports, projected airport and aviation development, and land use compatibility around airports, which includes areas defined in ss. 333.01 and 333.02.

e. An identification of land use densities, building intensities, and transportation management programs to promote public transportation systems in designated public transportation corridors so as to encourage population densities sufficient to support such systems.

3. Municipalities having populations greater than 50,000, and counties having populations greater than 75,000, shall include mass-transit provisions showing proposed methods for the moving of people, rights-of-way, terminals, and related facilities and shall address:

a. The provision of efficient public transit services based upon existing and proposed major trip generators and attractors, safe and convenient public transit terminals, land uses, and accommodation of the special needs of the transportation disadvantaged.

b. Plans for port, aviation, and related facilities coordinated with the general circulation and transportation element.

c. Plans for the circulation of recreational traffic, including bicycle facilities, exercise trails, riding facilities, and such other matters as may be related to the improvement and safety of movement of all types of recreational traffic.

4. At the option of a local government, an airport master plan, and any subsequent amendments to the airport master plan, prepared by a licensed publicly owned and operated airport under s. 333.06 may be incorporated into the local government comprehensive plan by the local government having jurisdiction under this act for the area in which the airport or projected airport development is located by the adoption of a comprehensive plan amendment. In the amendment to the local comprehensive plan that integrates the airport master plan, the comprehensive plan amendment shall address land use compatibility consistent with chapter 333 regarding airport zoning; the provision of regional transportation facilities for the efficient use and operation of the transportation system and airport; consistency with the local government transportation circulation element and applicable M.P.O. long-range transportation plans; the execution of any necessary interlocal agreements for the purposes of the provision of public facilities and services to maintain the adopted level-of-service standards for facilities subject to concurrency; and may address airport-related or aviation-related development. Development or expansion of an airport consistent with the adopted airport master plan that has been incorporated into the local comprehensive plan in compliance with this part, and airport-related or aviation-related development that has been addressed in the comprehensive plan amendment that incorporates the airport master plan, do not constitute a development of regional impact. Notwithstanding any other general law, an airport that has received a development-of-regional-impact development order pursuant to s. 380.06, but which is no longer required to undergo development-of-regional-impact review pursuant to this subsection, may rescind its development-of-regional-impact order upon written notification to the applicable local government. Upon receipt by the local government, the development-of-regional-impact development order shall be deemed rescinded.

(c) A general sanitary sewer, solid waste, drainage, potable water, and natural groundwater aquifer recharge element correlated to principles and guidelines for future land use, indicating ways to provide for future potable water, drainage, sanitary sewer, solid waste, and aquifer recharge protection requirements for the area. The element may be a detailed engineering plan including a topographic map depicting areas of prime groundwater recharge.

1. Each local government shall address in the data and analyses required by this section those facilities that provide service within the local government’s jurisdiction. Local governments that provide facilities to serve areas within other local government jurisdictions shall also address those facilities in the data and analyses required by this section, using data from the comprehensive plan for those areas for the purpose of projecting facility needs as required in this subsection. For shared facilities, each local government shall indicate the proportional capacity of the systems allocated to serve its jurisdiction.

2. The element shall describe the problems and needs and the general facilities that will be required for solution of the problems and needs, including correcting existing facility deficiencies. The element shall address coordinating the extension of, or increase in the capacity of, facilities to meet future needs while maximizing the use of existing facilities and discouraging urban sprawl; conserving potable water resources; and protecting the functions of natural groundwater recharge areas and natural drainage features.

3. Within 18 months after the governing board approves an updated regional water supply plan, the element must incorporate the alternative water supply project or projects selected by the local government from those identified in the regional water supply plan pursuant to s. 373.709(2)(a) or proposed by the local government under s. 373.709(8)(b). If a local government is located within two water management districts, the local government shall adopt its comprehensive plan amendment within 18 months after the later updated regional water supply plan. The element must identify such alternative water supply projects and traditional water supply projects and conservation and reuse necessary to meet the water needs identified in s. 373.709(2)(a) within the local government’s jurisdiction and include a work plan, covering at least a 10-year planning period, for building public, private, and regional water supply facilities, including development of alternative water supplies, which are identified in the element as necessary to serve existing and new development. The work plan shall be updated, at a minimum, every 5 years within 18 months after the governing board of a water management district approves an updated regional water supply plan. Local governments, public and private utilities, regional water supply authorities, special districts, and water management districts are encouraged to cooperatively plan for the development of multijurisdictional water supply facilities that are sufficient to meet projected demands for established planning periods, including the development of alternative water sources to supplement traditional sources of groundwater and surface water supplies.

4. A local government that does not own, operate, or maintain its own water supply facilities, including, but not limited to, wells, treatment facilities, and distribution infrastructure, and is served by a public water utility with a permitted allocation of greater than 300 million gallons per day is not required to amend its comprehensive plan in response to an updated regional water supply plan or to maintain a work plan if any such local government’s usage of water constitutes less than 1 percent of the public water utility’s total permitted allocation. However, any such local government is required to cooperate with, and provide relevant data to, any local government or utility provider that provides service within its jurisdiction, and to keep its general sanitary sewer, solid waste, potable water, and natural groundwater aquifer recharge element updated in accordance with s. 163.3191.

(d) A conservation element for the conservation, use, and protection of natural resources in the area, including air, water, water recharge areas, wetlands, waterwells, estuarine marshes, soils, beaches, shores, flood plains, rivers, bays, lakes, harbors, forests, fisheries and wildlife, marine habitat, minerals, and other natural and environmental resources, including factors that affect energy conservation.

1. The following natural resources, where present within the local government’s boundaries, shall be identified and analyzed and existing recreational or conservation uses, known pollution problems, including hazardous wastes, and the potential for conservation, recreation, use, or protection shall also be identified:

a. Rivers, bays, lakes, wetlands including estuarine marshes, groundwaters, and springs, including information on quality of the resource available.

b. Floodplains.

c. Known sources of commercially valuable minerals.

d. Areas known to have experienced soil erosion problems.

e. Areas that are the location of recreationally and commercially important fish or shellfish, wildlife, marine habitats, and vegetative communities, including forests, indicating known dominant species present and species listed by federal, state, or local government agencies as endangered, threatened, or species of special concern.

2. The element must contain principles, guidelines, and standards for conservation that provide long-term goals and which:

a. Protects air quality.

b. Conserves, appropriately uses, and protects the quality and quantity of current and projected water sources and waters that flow into estuarine waters or oceanic waters and protect from activities and land uses known to affect adversely the quality and quantity of identified water sources, including natural groundwater recharge areas, wellhead protection areas, and surface waters used as a source of public water supply.

c. Provides for the emergency conservation of water sources in accordance with the plans of the regional water management district.

d. Conserves, appropriately uses, and protects minerals, soils, and native vegetative communities, including forests, from destruction by development activities.

e. Conserves, appropriately uses, and protects fisheries, wildlife, wildlife habitat, and marine habitat and restricts activities known to adversely affect the survival of endangered and threatened wildlife.

f. Protects existing natural reservations identified in the recreation and open space element.

g. Maintains cooperation with adjacent local governments to conserve, appropriately use, or protect unique vegetative communities located within more than one local jurisdiction.

h. Designates environmentally sensitive lands for protection based on locally determined criteria which further the goals and objectives of the conservation element.

i. Manages hazardous waste to protect natural resources.

j. Protects and conserves wetlands and the natural functions of wetlands.

k. Directs future land uses that are incompatible with the protection and conservation of wetlands and wetland functions away from wetlands. The type, intensity or density, extent, distribution, and location of allowable land uses and the types, values, functions, sizes, conditions, and locations of wetlands are land use factors that shall be considered when directing incompatible land uses away from wetlands. Land uses shall be distributed in a manner that minimizes the effect and impact on wetlands. The protection and conservation of wetlands by the direction of incompatible land uses away from wetlands shall occur in combination with other principles, guidelines, standards, and strategies in the comprehensive plan. Where incompatible land uses are allowed to occur, mitigation shall be considered as one means to compensate for loss of wetlands functions.

3. Current and projected needs and sources for at least a 10-year period based on the demands for industrial, agricultural, and potable water use and the quality and quantity of water available to meet these demands shall be analyzed. The analysis shall consider the existing levels of water conservation, use, and protection and applicable policies of the regional water management district and further must consider the appropriate regional water supply plan approved pursuant to s. 373.709, or, in the absence of an approved regional water supply plan, the district water management plan approved pursuant to s. 373.036(2). This information shall be submitted to the appropriate agencies.

(e) A recreation and open space element indicating a comprehensive system of public and private sites for recreation, including, but not limited to, natural reservations, parks and playgrounds, parkways, beaches and public access to beaches, open spaces, waterways, and other recreational facilities.

(f)1. A housing element consisting of principles, guidelines, standards, and strategies to be followed in:

a. The provision of housing for all current and anticipated future residents of the jurisdiction.

b. The elimination of substandard dwelling conditions.

c. The structural and aesthetic improvement of existing housing.

d. The provision of adequate sites for future housing, including affordable workforce housing as defined in s. 380.0651(3)(h), housing for low-income, very low-income, and moderate-income families, mobile homes, and group home facilities and foster care facilities, with supporting infrastructure and public facilities. The element may include provisions that specifically address affordable housing for persons 60 years of age or older. Real property that is conveyed to a local government for affordable housing under this sub-subparagraph shall be disposed of by the local government pursuant to s. 125.379 or s. 166.0451.

e. Provision for relocation housing and identification of historically significant and other housing for purposes of conservation, rehabilitation, or replacement.

f. The formulation of housing implementation programs.

g. The creation or preservation of affordable housing to minimize the need for additional local services and avoid the concentration of affordable housing units only in specific areas of the jurisdiction.

2. The principles, guidelines, standards, and strategies of the housing element must be based on data and analysis prepared on housing needs, which shall include the number and distribution of dwelling units by type, tenure, age, rent, value, monthly cost of owner-occupied units, and rent or cost to income ratio, and shall show the number of dwelling units that are substandard. The data and analysis shall also include the methodology used to estimate the condition of housing, a projection of the anticipated number of households by size, income range, and age of residents derived from the population projections, and the minimum housing need of the current and anticipated future residents of the jurisdiction.

3. The housing element must express principles, guidelines, standards, and strategies that reflect, as needed, the creation and preservation of affordable housing for all current and anticipated future residents of the jurisdiction, elimination of substandard housing conditions, adequate sites, and distribution of housing for a range of incomes and types, including mobile and manufactured homes. The element must provide for specific programs and actions to partner with private and nonprofit sectors to address housing needs in the jurisdiction, streamline the permitting process, and minimize costs and delays for affordable housing, establish standards to address the quality of housing, stabilization of neighborhoods, and identification and improvement of historically significant housing.

4. State and federal housing plans prepared on behalf of the local government must be consistent with the goals, objectives, and policies of the housing element. Local governments are encouraged to use job training, job creation, and economic solutions to address a portion of their affordable housing concerns.

(g) For those units of local government identified in s. 380.24, a coastal management element, appropriately related to the particular requirements of paragraphs (d) and (e) and meeting the requirements of s. 163.3178(2) and (3). The coastal management element shall set forth the principles, guidelines, standards, and strategies that shall guide the local government’s decisions and program implementation with respect to the following objectives:

1. Maintain, restore, and enhance the overall quality of the coastal zone environment, including, but not limited to, its amenities and aesthetic values.

2. Preserve the continued existence of viable populations of all species of wildlife and marine life.

3. Protect the orderly and balanced utilization and preservation, consistent with sound conservation principles, of all living and nonliving coastal zone resources.

4. Avoid irreversible and irretrievable loss of coastal zone resources.

5. Use ecological planning principles and assumptions in the determination of the suitability of permitted development.

6. Limit public expenditures that subsidize development in coastal high-hazard areas.

7. Protect human life against the effects of natural disasters.

8. Direct the orderly development, maintenance, and use of ports identified in s. 403.021(9) to facilitate deepwater commercial navigation and other related activities.

9. Preserve historic and archaeological resources, which include the sensitive adaptive use of these resources.

10. At the option of the local government, develop an adaptation action area designation for those low-lying coastal zones that are experiencing coastal flooding due to extreme high tides and storm surge and are vulnerable to the impacts of rising sea level. Local governments that adopt an adaptation action area may consider policies within the coastal management element to improve resilience to coastal flooding resulting from high-tide events, storm surge, flash floods, stormwater runoff, and related impacts of sea-level rise. Criteria for the adaptation action area may include, but need not be limited to, areas for which the land elevations are below, at, or near mean higher high water, which have a hydrologic connection to coastal waters, or which are designated as evacuation zones for storm surge.

(h)1. An intergovernmental coordination element showing relationships and stating principles and guidelines to be used in coordinating the adopted comprehensive plan with the plans of school boards, regional water supply authorities, and other units of local government providing services but not having regulatory authority over the use of land, with the comprehensive plans of adjacent municipalities, the county, adjacent counties, or the region, with the state comprehensive plan and with the applicable regional water supply plan approved pursuant to s. 373.709, as the case may require and as such adopted plans or plans in preparation may exist. This element of the local comprehensive plan must demonstrate consideration of the particular effects of the local plan, when adopted, upon the development of adjacent municipalities, the county, adjacent counties, or the region, or upon the state comprehensive plan, as the case may require.

a. The intergovernmental coordination element must provide procedures for identifying and implementing joint planning areas, especially for the purpose of annexation, municipal incorporation, and joint infrastructure service areas.

b. The intergovernmental coordination element shall provide for a dispute resolution process, as established pursuant to s. 186.509, for bringing intergovernmental disputes to closure in a timely manner.

c. The intergovernmental coordination element shall provide for interlocal agreements as established pursuant to s. 333.03(1)(b).

2. The intergovernmental coordination element shall also state principles and guidelines to be used in coordinating the adopted comprehensive plan with the plans of school boards and other units of local government providing facilities and services but not having regulatory authority over the use of land. In addition, the intergovernmental coordination element must describe joint processes for collaborative planning and decisionmaking on population projections and public school siting, the location and extension of public facilities subject to concurrency, and siting facilities with countywide significance, including locally unwanted land uses whose nature and identity are established in an agreement.

3. Within 1 year after adopting their intergovernmental coordination elements, each county, all the municipalities within that county, the district school board, and any unit of local government service providers in that county shall establish by interlocal or other formal agreement executed by all affected entities, the joint processes described in this subparagraph consistent with their adopted intergovernmental coordination elements. The agreement must:

a. Ensure that the local government addresses through coordination mechanisms the impacts of development proposed in the local comprehensive plan upon development in adjacent municipalities, the county, adjacent counties, the region, and the state. The area of concern for municipalities shall include adjacent municipalities, the county, and counties adjacent to the municipality. The area of concern for counties shall include all municipalities within the county, adjacent counties, and adjacent municipalities.

b. Ensure coordination in establishing level of service standards for public facilities with any state, regional, or local entity having operational and maintenance responsibility for such facilities.

(7)(a) The Legislature finds that:

1. There are a number of rural agricultural industrial centers in the state that process, produce, or aid in the production or distribution of a variety of agriculturally based products, including, but not limited to, fruits, vegetables, timber, and other crops, and juices, paper, and building materials. Rural agricultural industrial centers have a significant amount of existing associated infrastructure that is used for processing, producing, or distributing agricultural products.

2. Such rural agricultural industrial centers are often located within or near communities in which the economy is largely dependent upon agriculture and agriculturally based products. The centers significantly enhance the economy of such communities. However, these agriculturally based communities are often socioeconomically challenged and designated as rural areas of opportunity. If such rural agricultural industrial centers are lost and not replaced with other job-creating enterprises, the agriculturally based communities will lose a substantial amount of their economies.

3. The state has a compelling interest in preserving the viability of agriculture and protecting rural agricultural communities and the state from the economic upheaval that would result from short-term or long-term adverse changes in the agricultural economy. To protect these communities and promote viable agriculture for the long term, it is essential to encourage and permit diversification of existing rural agricultural industrial centers by providing for jobs that are not solely dependent upon, but are compatible with and complement, existing agricultural industrial operations and to encourage the creation and expansion of industries that use agricultural products in innovative ways. However, the expansion and diversification of these existing centers must be accomplished in a manner that does not promote urban sprawl into surrounding agricultural and rural areas.

(b) As used in this subsection, the term “rural agricultural industrial center” means a developed parcel of land in an unincorporated area on which there exists an operating agricultural industrial facility or facilities that employ at least 200 full-time employees in the aggregate and process and prepare for transport a farm product, as defined in s. 163.3162, or any biomass material that could be used, directly or indirectly, for the production of fuel, renewable energy, bioenergy, or alternative fuel as defined by law. The center may also include land contiguous to the facility site which is not used for the cultivation of crops, but on which other existing activities essential to the operation of such facility or facilities are located or conducted. The parcel of land must be located within, or within 10 miles of, a rural area of opportunity.

(c)1. A landowner whose land is located within a rural agricultural industrial center may apply for an amendment to the local government comprehensive plan for the purpose of designating and expanding the existing agricultural industrial uses of facilities located within the center or expanding the existing center to include industrial uses or facilities that are not dependent upon but are compatible with agriculture and the existing uses and facilities. A local government comprehensive plan amendment under this paragraph must:

a. Not increase the physical area of the existing rural agricultural industrial center by more than 50 percent or 320 acres, whichever is greater.

b. Propose a project that would, upon completion, create at least 50 new full-time jobs.

c. Demonstrate that sufficient infrastructure capacity exists or will be provided to support the expanded center at the level-of-service standards adopted in the local government comprehensive plan.

d. Contain goals, objectives, and policies that will ensure that any adverse environmental impacts of the expanded center will be adequately addressed and mitigation implemented or demonstrate that the local government comprehensive plan contains such provisions.

2. Within 6 months after receiving an application as provided in this paragraph, the local government shall transmit the application to the state land planning agency for review pursuant to this chapter together with any needed amendments to the applicable sections of its comprehensive plan to include goals, objectives, and policies that provide for the expansion of rural agricultural industrial centers and discourage urban sprawl in the surrounding areas. Such goals, objectives, and policies must promote and be consistent with the findings in this subsection. An amendment that meets the requirements of this subsection is presumed not to be urban sprawl as defined in s. 163.3164 and shall be considered within 90 days after any review required by the state land planning agency if required by s. 163.3184. This presumption may be rebutted by a preponderance of the evidence.

(d) This subsection does not apply to an optional sector plan adopted pursuant to s. 163.3245, a rural land stewardship area designated pursuant to s. 163.3248, or any comprehensive plan amendment that includes an inland port terminal or affiliated port development.

(e) This subsection does not confer the status of rural area of opportunity, or any of the rights or benefits derived from such status, on any land area not otherwise designated as such pursuant to s. 288.0656(7).

History.—s. 7, ch. 75-257; s. 1, ch. 77-174; s. 1, ch. 80-154; s. 6, ch. 83-308; s. 1, ch. 85-42; s. 6, ch. 85-55; s. 1, ch. 85-309; s. 7, ch. 86-191; s. 5, ch. 92-129; s. 6, ch. 93-206; s. 898, ch. 95-147; s. 3, ch. 95-257; s. 4, ch. 95-322; s. 10, ch. 95-341; s. 10, ch. 96-320; s. 24, ch. 96-410; s. 2, ch. 96-416; s. 2, ch. 98-146; s. 4, ch. 98-176; s. 4, ch. 98-258; s. 90, ch. 99-251; s. 3, ch. 99-378; s. 40, ch. 2001-201; s. 64, ch. 2001-279; s. 24, ch. 2002-1; s. 58, ch. 2002-20; s. 70, ch. 2002-295; s. 2, ch. 2002-296; s. 904, ch. 2002-387; s. 61, ch. 2003-286; s. 2, ch. 2004-230; s. 4, ch. 2004-372; s. 2, ch. 2004-381; s. 2, ch. 2005-36; s. 1, ch. 2005-157; s. 2, ch. 2005-290; s. 10, ch. 2005-291; s. 2, ch. 2006-220; s. 57, ch. 2007-196; s. 1, ch. 2007-198; s. 2, ch. 2007-204; s. 2, ch. 2008-191; s. 10, ch. 2009-21; s. 3, ch. 2009-85; s. 3, ch. 2009-96; s. 1, ch. 2009-154; s. 43, ch. 2010-102; s. 2, ch. 2010-182; s. 4, ch. 2010-205; s. 3, ch. 2011-14; s. 12, ch. 2011-139; s. 3, ch. 2011-189; s. 4, ch. 2012-99; s. 24, ch. 2014-218; s. 2, ch. 2015-30; s. 13, ch. 2016-10.



163.31771 - Accessory dwelling units.

163.31771 Accessory dwelling units.—

(1) The Legislature finds that the median price of homes in this state has increased steadily over the last decade and at a greater rate of increase than the median income in many urban areas. The Legislature finds that the cost of rental housing has also increased steadily and the cost often exceeds an amount that is affordable to extremely-low-income, very-low-income, low-income, or moderate-income persons and has resulted in a critical shortage of affordable rentals in many urban areas in the state. This shortage of affordable rentals constitutes a threat to the health, safety, and welfare of the residents of the state. Therefore, the Legislature finds that it serves an important public purpose to encourage the permitting of accessory dwelling units in single-family residential areas in order to increase the availability of affordable rentals for extremely-low-income, very-low-income, low-income, or moderate-income persons.

(2) As used in this section, the term:

(a) “Accessory dwelling unit” means an ancillary or secondary living unit, that has a separate kitchen, bathroom, and sleeping area, existing either within the same structure, or on the same lot, as the primary dwelling unit.

(b) “Affordable rental” means that monthly rent and utilities do not exceed 30 percent of that amount which represents the percentage of the median adjusted gross annual income for extremely-low-income, very-low-income, low-income, or moderate-income persons.

(c) “Local government” means a county or municipality.

(d) “Low-income persons” has the same meaning as in s. 420.0004(11).

(e) “Moderate-income persons” has the same meaning as in s. 420.0004(12).

(f) “Very-low-income persons” has the same meaning as in s. 420.0004(17).

(g) “Extremely-low-income persons” has the same meaning as in s. 420.0004(9).

(3) Upon a finding by a local government that there is a shortage of affordable rentals within its jurisdiction, the local government may adopt an ordinance to allow accessory dwelling units in any area zoned for single-family residential use.

(4) If the local government adopts an ordinance under this section, an application for a building permit to construct an accessory dwelling unit must include an affidavit from the applicant which attests that the unit will be rented at an affordable rate to an extremely-low-income, very-low-income, low-income, or moderate-income person or persons.

(5) Each accessory dwelling unit allowed by an ordinance adopted under this section shall apply toward satisfying the affordable housing component of the housing element in the local government’s comprehensive plan under s. 163.3177(6)(f).

History.—s. 2, ch. 2004-372; s. 2, ch. 2006-69; s. 16, ch. 2010-5; s. 13, ch. 2011-189.



163.31777 - Public schools interlocal agreement.

163.31777 Public schools interlocal agreement.—

(1) The county and municipalities located within the geographic area of a school district shall enter into an interlocal agreement with the district school board which jointly establishes the specific ways in which the plans and processes of the district school board and the local governments are to be coordinated. Local governments and the district school board in each school district are encouraged to adopt a single interlocal agreement to which all join as parties.

(2) At a minimum, the interlocal agreement must address the following issues:

(a) A process by which each local government and the district school board agree and base their plans on consistent projections of the amount, type, and distribution of population growth and student enrollment. The geographic distribution of jurisdiction-wide growth forecasts is a major objective of the process.

(b) A process to coordinate and share information relating to existing and planned public school facilities, including school renovations and closures, and local government plans for development and redevelopment.

(c) Participation by affected local governments with the district school board in the process of evaluating potential school closures, significant renovations to existing schools, and new school site selection before land acquisition. Local governments shall advise the district school board as to the consistency of the proposed closure, renovation, or new site with the local comprehensive plan, including appropriate circumstances and criteria under which a district school board may request an amendment to the comprehensive plan for school siting.

(d) A process for determining the need for and timing of onsite and offsite improvements to support new, proposed expansion, or redevelopment of existing schools. The process must address identification of the party or parties responsible for the improvements.

(e) A process for the school board to inform the local government regarding the effect of comprehensive plan amendments on school capacity. The capacity reporting must be consistent with laws and rules relating to measurement of school facility capacity and must also identify how the district school board will meet the public school demand based on the facilities work program adopted pursuant to s. 1013.35.

(f) Participation of the local governments in the preparation of the annual update to the district school board’s 5-year district facilities work program and educational plant survey prepared pursuant to s. 1013.35.

(g) A process for determining where and how joint use of either school board or local government facilities can be shared for mutual benefit and efficiency.

(h) A procedure for the resolution of disputes between the district school board and local governments, which may include the dispute resolution processes contained in chapters 164 and 186.

(i) An oversight process, including an opportunity for public participation, for the implementation of the interlocal agreement.

(3) A municipality is exempt from the requirements of subsections (1) and (2) if the municipality meets all of the following criteria for having no significant impact on school attendance:

(a) The municipality has issued development orders for fewer than 50 residential dwelling units during the preceding 5 years, or the municipality has generated fewer than 25 additional public school students during the preceding 5 years.

(b) The municipality has not annexed new land during the preceding 5 years in land use categories that permit residential uses that will affect school attendance rates.

(c) The municipality has no public schools located within its boundaries.

(d) At least 80 percent of the developable land within the boundaries of the municipality has been built upon.

(4) At the time of the evaluation and appraisal of its comprehensive plan pursuant to s. 163.3191, each exempt municipality shall assess the extent to which it continues to meet the criteria for exemption under subsection (3). If the municipality continues to meet the criteria for exemption under subsection (3), the municipality shall continue to be exempt from the interlocal agreement requirement. Each municipality exempt under subsection (3) must comply with this section within 1 year after the district school board proposes, in its 5-year district facilities work program, a new school within the municipality’s jurisdiction.

History.—s. 5, ch. 2002-296; s. 15, ch. 2003-1; s. 4, ch. 2005-290; s. 11, ch. 2010-70; s. 13, ch. 2011-139; s. 5, ch. 2012-99.



163.3178 - Coastal management.

163.3178 Coastal management.—

(1) The Legislature recognizes there is significant interest in the resources of the coastal zone of the state. Further, the Legislature recognizes that, in the event of a natural disaster, the state may provide financial assistance to local governments for the reconstruction of roads, sewer systems, and other public facilities. Therefore, it is the intent of the Legislature that local government comprehensive plans restrict development activities where such activities would damage or destroy coastal resources, and that such plans protect human life and limit public expenditures in areas that are subject to destruction by natural disaster.

(2) Each coastal management element required by s. 163.3177(6)(g) shall be based on studies, surveys, and data; be consistent with coastal resource plans prepared and adopted pursuant to general or special law; and contain:

(a) A land use and inventory map of existing coastal uses, wildlife habitat, wetland and other vegetative communities, undeveloped areas, areas subject to coastal flooding, public access routes to beach and shore resources, historic preservation areas, and other areas of special concern to local government.

(b) An analysis of the environmental, socioeconomic, and fiscal impact of development and redevelopment proposed in the future land use plan, with required infrastructure to support this development or redevelopment, on the natural and historical resources of the coast and the plans and principles to be used to control development and redevelopment to eliminate or mitigate the adverse impacts on coastal wetlands; living marine resources; barrier islands, including beach and dune systems; unique wildlife habitat; historical and archaeological sites; and other fragile coastal resources.

(c) An analysis of the effects of existing drainage systems and the impact of point source and nonpoint source pollution on estuarine water quality and the plans and principles, including existing state and regional regulatory programs, which shall be used to maintain or upgrade water quality while maintaining sufficient quantities of water flow.

(d) A component which outlines principles for hazard mitigation and protection of human life against the effects of natural disaster, including population evacuation, which take into consideration the capability to safely evacuate the density of coastal population proposed in the future land use plan element in the event of an impending natural disaster. The Division of Emergency Management shall manage the update of the regional hurricane evacuation studies, ensure such studies are done in a consistent manner, and ensure that the methodology used for modeling storm surge is that used by the National Hurricane Center.

(e) A component which outlines principles for protecting existing beach and dune systems from human-induced erosion and for restoring altered beach and dune systems.

(f) A redevelopment component that outlines the principles that must be used to eliminate inappropriate and unsafe development in the coastal areas when opportunities arise. The component must:

1. Include development and redevelopment principles, strategies, and engineering solutions that reduce the flood risk in coastal areas which results from high-tide events, storm surge, flash floods, stormwater runoff, and the related impacts of sea-level rise.

2. Encourage the use of best practices development and redevelopment principles, strategies, and engineering solutions that will result in the removal of coastal real property from flood zone designations established by the Federal Emergency Management Agency.

3. Identify site development techniques and best practices that may reduce losses due to flooding and claims made under flood insurance policies issued in this state.

4. Be consistent with, or more stringent than, the flood-resistant construction requirements in the Florida Building Code and applicable flood plain management regulations set forth in 44 C.F.R. part 60.

5. Require that any construction activities seaward of the coastal construction control lines established pursuant to s. 161.053 be consistent with chapter 161.

6. Encourage local governments to participate in the National Flood Insurance Program Community Rating System administered by the Federal Emergency Management Agency to achieve flood insurance premium discounts for their residents.

(g) A shoreline use component that identifies public access to beach and shoreline areas and addresses the need for water-dependent and water-related facilities, including marinas, along shoreline areas. Such component must include the strategies that will be used to preserve recreational and commercial working waterfronts as defined in s. 342.07.

(h) Designation of coastal high-hazard areas and the criteria for mitigation for a comprehensive plan amendment in a coastal high-hazard area as defined in subsection (8). The coastal high-hazard area is the area below the elevation of the category 1 storm surge line as established by a Sea, Lake, and Overland Surges from Hurricanes (SLOSH) computerized storm surge model. Application of mitigation and the application of development and redevelopment policies, pursuant to s. 380.27(2), and any rules adopted thereunder, shall be at the discretion of local government.

(i) A component which outlines principles for providing that financial assurances are made that required public facilities will be in place to meet the demand imposed by the completed development or redevelopment. Such public facilities will be scheduled for phased completion to coincide with demands generated by the development or redevelopment.

(j) An identification of regulatory and management techniques that the local government plans to adopt or has adopted in order to mitigate the threat to human life and to control proposed development and redevelopment in order to protect the coastal environment and give consideration to cumulative impacts.

(k) A component which includes the comprehensive master plan prepared by each deepwater port listed in s. 311.09(1), which addresses existing port facilities and any proposed expansions, and which adequately addresses the applicable requirements of paragraphs (a)-(k) for areas within the port and proposed expansion areas. Such component shall be submitted to the appropriate local government at least 6 months prior to the due date of the local plan and shall be integrated with, and shall meet all criteria specified in, the coastal management element. “The appropriate local government” means the municipality having the responsibility for the area in which the deepwater port lies, except that where no municipality has responsibility, where a municipality and a county each have responsibility, or where two or more municipalities each have responsibility for the area in which the deepwater port lies, “the appropriate local government” means the county which has responsibility for the area in which the deepwater port lies. Failure by a deepwater port which is not part of a local government to submit its component to the appropriate local government shall not result in a local government being subject to sanctions pursuant to ss. 163.3167 and 163.3184. However, a deepwater port which is not part of a local government shall be subject to sanctions pursuant to s. 163.3184.

(3) Expansions to port harbors, spoil disposal sites, navigation channels, turning basins, harbor berths, and other related inwater harbor facilities of ports listed in s. 403.021(9); port transportation facilities and projects listed in s. 311.07(3)(b); intermodal transportation facilities identified pursuant to s. 311.09(3); and facilities determined by the state land planning agency and applicable general-purpose local government to be port-related industrial or commercial projects located within 3 miles of or in a port master plan area which rely upon the use of port and intermodal transportation facilities may not be designated as developments of regional impact if such expansions, projects, or facilities are consistent with comprehensive master plans that are in compliance with this section.

(4) Improvements and maintenance of federal and state highways that have been approved as part of a plan approved pursuant to s. 380.045 or s. 380.05 shall be exempt from the provisions of s. 380.27(2).

(5) The appropriate dispute resolution process provided under s. 186.509 must be used to reconcile inconsistencies between port master plans and local comprehensive plans. In recognition of the state’s commitment to deepwater ports, the state comprehensive plan must include goals, objectives, and policies that establish a statewide strategy for enhancement of existing deepwater ports, ensuring that priority is given to water-dependent land uses. As an incentive for promoting plan consistency, port facilities as defined in s. 315.02(6) on lands owned or controlled by a deepwater port as defined in s. 311.09(1), as of the effective date of this act shall not be subject to development-of-regional-impact review provided the port either successfully completes an alternative comprehensive development agreement with a local government pursuant to ss. 163.3220-163.3243 or successfully enters into a development agreement with the state land planning agency and applicable local government pursuant to s. 380.032 or, where the port is a department of a local government, successfully enters into a development agreement with the state land planning agency pursuant to s. 380.032. Port facilities as defined in s. 315.02(6) on lands not owned or controlled by a deepwater port as defined in s. 311.09(1) as of the effective date of this act shall not be subject to development-of-regional-impact review provided the port successfully enters into a development agreement with the state land planning agency and applicable local government pursuant to s. 380.032 or, where the port is a department of a local government, successfully enters into a development agreement with the state land planning agency pursuant to s. 380.032.

(6) Each port listed in s. 311.09(1) and each local government in the coastal area which has spoil disposal responsibilities shall provide for or identify disposal sites for dredged materials in the future land use and port elements of the local comprehensive plan as needed to assure proper long-term management of material dredged from navigation channels, sufficient long-range disposal capacity, environmental sensitivity and compatibility, and reasonable cost and transportation. The disposal site selection criteria shall be developed in consultation with navigation and inlet districts and other appropriate state and federal agencies and the public. For areas owned or controlled by ports listed in s. 311.09(1) and proposed port expansion areas, compliance with the provisions of this subsection shall be achieved through comprehensive master plans prepared by each port and integrated with the appropriate local plan pursuant to paragraph (2)(k).

(7) Each county shall establish a county-based process for identifying and prioritizing coastal properties so they may be acquired as part of the state’s land acquisition programs. This process must include the establishment of criteria for prioritizing coastal acquisitions which, in addition to recognizing pristine coastal properties and coastal properties of significant or important environmental sensitivity, recognize hazard mitigation, beach access, beach management, urban recreation, and other policies necessary for effective coastal management.

(8)(a) A proposed comprehensive plan amendment shall be found in compliance with state coastal high-hazard provisions if:

1. The adopted level of service for out-of-county hurricane evacuation is maintained for a category 5 storm event as measured on the Saffir-Simpson scale; or

2. A 12-hour evacuation time to shelter is maintained for a category 5 storm event as measured on the Saffir-Simpson scale and shelter space reasonably expected to accommodate the residents of the development contemplated by a proposed comprehensive plan amendment is available; or

3. Appropriate mitigation is provided that will satisfy subparagraph 1. or subparagraph 2. Appropriate mitigation shall include, without limitation, payment of money, contribution of land, and construction of hurricane shelters and transportation facilities. Required mitigation may not exceed the amount required for a developer to accommodate impacts reasonably attributable to development. A local government and a developer shall enter into a binding agreement to memorialize the mitigation plan.

(b) For those local governments that have not established a level of service for out-of-county hurricane evacuation by July 1, 2008, by following the process in paragraph (a), the level of service shall be no greater than 16 hours for a category 5 storm event as measured on the Saffir-Simpson scale.

(c) This subsection shall become effective immediately and shall apply to all local governments. No later than July 1, 2008, local governments shall amend their future land use map and coastal management element to include the new definition of coastal high-hazard area and to depict the coastal high-hazard area on the future land use map.

History.—s. 7, ch. 85-55; s. 8, ch. 86-191; s. 24, ch. 87-224; s. 7, ch. 93-206; s. 899, ch. 95-147; s. 11, ch. 96-320; s. 65, ch. 99-251; s. 2, ch. 2005-157; s. 2, ch. 2006-68; s. 4, ch. 2009-85; s. 44, ch. 2010-102; s. 14, ch. 2011-139; ss. 7, 80, ch. 2012-96; s. 6, ch. 2012-99; s. 1, ch. 2015-69.



163.3179 - Family homestead.

163.3179 Family homestead.—A local government may include in its comprehensive plan a provision allowing the use of a parcel of property solely as a homestead by an individual who is the grandparent, parent, stepparent, adopted parent, sibling, child, stepchild, adopted child, or grandchild of the person who conveyed the parcel to said individual, notwithstanding the density or intensity of use assigned to the parcel in the plan. Such a provision shall apply only once to any individual.

History.—s. 6, ch. 92-129.



163.3180 - Concurrency.

163.3180 Concurrency.—

(1) Sanitary sewer, solid waste, drainage, and potable water are the only public facilities and services subject to the concurrency requirement on a statewide basis. Additional public facilities and services may not be made subject to concurrency on a statewide basis without approval by the Legislature; however, any local government may extend the concurrency requirement so that it applies to additional public facilities within its jurisdiction.

(a) If concurrency is applied to other public facilities, the local government comprehensive plan must provide the principles, guidelines, standards, and strategies, including adopted levels of service, to guide its application. In order for a local government to rescind any optional concurrency provisions, a comprehensive plan amendment is required. An amendment rescinding optional concurrency issues shall be processed under the expedited state review process in s. 163.3184(3), but the amendment is not subject to state review and is not required to be transmitted to the reviewing agencies for comments, except that the local government shall transmit the amendment to any local government or government agency that has filed a request with the governing body and, for municipal amendments, the amendment shall be transmitted to the county in which the municipality is located. For informational purposes only, a copy of the adopted amendment shall be provided to the state land planning agency. A copy of the adopted amendment shall also be provided to the Department of Transportation if the amendment rescinds transportation concurrency and to the Department of Education if the amendment rescinds school concurrency.

(b) The local government comprehensive plan must demonstrate, for required or optional concurrency requirements, that the levels of service adopted can be reasonably met. Infrastructure needed to ensure that adopted level-of-service standards are achieved and maintained for the 5-year period of the capital improvement schedule must be identified pursuant to the requirements of s. 163.3177(3). The comprehensive plan must include principles, guidelines, standards, and strategies for the establishment of a concurrency management system.

(2) Consistent with public health and safety, sanitary sewer, solid waste, drainage, adequate water supplies, and potable water facilities shall be in place and available to serve new development no later than the issuance by the local government of a certificate of occupancy or its functional equivalent. Prior to approval of a building permit or its functional equivalent, the local government shall consult with the applicable water supplier to determine whether adequate water supplies to serve the new development will be available no later than the anticipated date of issuance by the local government of a certificate of occupancy or its functional equivalent. A local government may meet the concurrency requirement for sanitary sewer through the use of onsite sewage treatment and disposal systems approved by the Department of Health to serve new development.

(3) Governmental entities that are not responsible for providing, financing, operating, or regulating public facilities needed to serve development may not establish binding level-of-service standards on governmental entities that do bear those responsibilities.

(4) The concurrency requirement as implemented in local comprehensive plans applies to state and other public facilities and development to the same extent that it applies to all other facilities and development, as provided by law.

(5)(a) If concurrency is applied to transportation facilities, the local government comprehensive plan must provide the principles, guidelines, standards, and strategies, including adopted levels of service to guide its application.

(b) Local governments shall use professionally accepted studies to evaluate the appropriate levels of service. Local governments should consider the number of facilities that will be necessary to meet level-of-service demands when determining the appropriate levels of service. The schedule of facilities that are necessary to meet the adopted level of service shall be reflected in the capital improvement element.

(c) Local governments shall use professionally accepted techniques for measuring levels of service when evaluating potential impacts of a proposed development.

(d) The premise of concurrency is that the public facilities will be provided in order to achieve and maintain the adopted level of service standard. A comprehensive plan that imposes transportation concurrency shall contain appropriate amendments to the capital improvements element of the comprehensive plan, consistent with the requirements of s. 163.3177(3). The capital improvements element shall identify facilities necessary to meet adopted levels of service during a 5-year period.

(e) If a local government applies transportation concurrency in its jurisdiction, it is encouraged to develop policy guidelines and techniques to address potential negative impacts on future development:

1. In urban infill and redevelopment, and urban service areas.

2. With special part-time demands on the transportation system.

3. With de minimis impacts.

4. On community desired types of development, such as redevelopment, or job creation projects.

(f) Local governments are encouraged to develop tools and techniques to complement the application of transportation concurrency such as:

1. Adoption of long-term strategies to facilitate development patterns that support multimodal solutions, including urban design, and appropriate land use mixes, including intensity and density.

2. Adoption of an areawide level of service not dependent on any single road segment function.

3. Exempting or discounting impacts of locally desired development, such as development in urban areas, redevelopment, job creation, and mixed use on the transportation system.

4. Assigning secondary priority to vehicle mobility and primary priority to ensuring a safe, comfortable, and attractive pedestrian environment, with convenient interconnection to transit.

5. Establishing multimodal level of service standards that rely primarily on nonvehicular modes of transportation where existing or planned community design will provide adequate level of mobility.

6. Reducing impact fees or local access fees to promote development within urban areas, multimodal transportation districts, and a balance of mixed-use development in certain areas or districts, or for affordable or workforce housing.

(g) Local governments are encouraged to coordinate with adjacent local governments for the purpose of using common methodologies for measuring impacts on transportation facilities.

(h)1. Local governments that continue to implement a transportation concurrency system, whether in the form adopted into the comprehensive plan before the effective date of the Community Planning Act, chapter 2011-139, Laws of Florida, or as subsequently modified, must:

a. Consult with the Department of Transportation when proposed plan amendments affect facilities on the strategic intermodal system.

b. Exempt public transit facilities from concurrency. For the purposes of this sub-subparagraph, public transit facilities include transit stations and terminals; transit station parking; park-and-ride lots; intermodal public transit connection or transfer facilities; fixed bus, guideway, and rail stations; and airport passenger terminals and concourses, air cargo facilities, and hangars for the assembly, manufacture, maintenance, or storage of aircraft. As used in this sub-subparagraph, the terms “terminals” and “transit facilities” do not include seaports or commercial or residential development constructed in conjunction with a public transit facility.

c. Allow an applicant for a development-of-regional-impact development order, development agreement, rezoning, or other land use development permit to satisfy the transportation concurrency requirements of the local comprehensive plan, the local government’s concurrency management system, and s. 380.06, when applicable, if:

(I) The applicant in good faith offers to enter into a binding agreement to pay for or construct its proportionate share of required improvements in a manner consistent with this subsection.

(II) The proportionate-share contribution or construction is sufficient to accomplish one or more mobility improvements that will benefit a regionally significant transportation facility. A local government may accept contributions from multiple applicants for a planned improvement if it maintains contributions in a separate account designated for that purpose.

d. Provide the basis upon which the landowners will be assessed a proportionate share of the cost addressing the transportation impacts resulting from a proposed development.

2. An applicant shall not be held responsible for the additional cost of reducing or eliminating deficiencies. When an applicant contributes or constructs its proportionate share pursuant to this paragraph, a local government may not require payment or construction of transportation facilities whose costs would be greater than a development’s proportionate share of the improvements necessary to mitigate the development’s impacts.

a. The proportionate-share contribution shall be calculated based upon the number of trips from the proposed development expected to reach roadways during the peak hour from the stage or phase being approved, divided by the change in the peak hour maximum service volume of roadways resulting from construction of an improvement necessary to maintain or achieve the adopted level of service, multiplied by the construction cost, at the time of development payment, of the improvement necessary to maintain or achieve the adopted level of service.

b. In using the proportionate-share formula provided in this subparagraph, the applicant, in its traffic analysis, shall identify those roads or facilities that have a transportation deficiency in accordance with the transportation deficiency as defined in subparagraph 4. The proportionate-share formula provided in this subparagraph shall be applied only to those facilities that are determined to be significantly impacted by the project traffic under review. If any road is determined to be transportation deficient without the project traffic under review, the costs of correcting that deficiency shall be removed from the project’s proportionate-share calculation and the necessary transportation improvements to correct that deficiency shall be considered to be in place for purposes of the proportionate-share calculation. The improvement necessary to correct the transportation deficiency is the funding responsibility of the entity that has maintenance responsibility for the facility. The development’s proportionate share shall be calculated only for the needed transportation improvements that are greater than the identified deficiency.

c. When the provisions of subparagraph 1. and this subparagraph have been satisfied for a particular stage or phase of development, all transportation impacts from that stage or phase for which mitigation was required and provided shall be deemed fully mitigated in any transportation analysis for a subsequent stage or phase of development. Trips from a previous stage or phase that did not result in impacts for which mitigation was required or provided may be cumulatively analyzed with trips from a subsequent stage or phase to determine whether an impact requires mitigation for the subsequent stage or phase.

d. In projecting the number of trips to be generated by the development under review, any trips assigned to a toll-financed facility shall be eliminated from the analysis.

e. The applicant shall receive a credit on a dollar-for-dollar basis for impact fees, mobility fees, and other transportation concurrency mitigation requirements paid or payable in the future for the project. The credit shall be reduced up to 20 percent by the percentage share that the project’s traffic represents of the added capacity of the selected improvement, or by the amount specified by local ordinance, whichever yields the greater credit.

3. This subsection does not require a local government to approve a development that, for reasons other than transportation impacts, is not qualified for approval pursuant to the applicable local comprehensive plan and land development regulations.

4. As used in this subsection, the term “transportation deficiency” means a facility or facilities on which the adopted level-of-service standard is exceeded by the existing, committed, and vested trips, plus additional projected background trips from any source other than the development project under review, and trips that are forecast by established traffic standards, including traffic modeling, consistent with the University of Florida’s Bureau of Economic and Business Research medium population projections. Additional projected background trips are to be coincident with the particular stage or phase of development under review.

(i) If a local government elects to repeal transportation concurrency, it is encouraged to adopt an alternative mobility funding system that uses one or more of the tools and techniques identified in paragraph (f). Any alternative mobility funding system adopted may not be used to deny, time, or phase an application for site plan approval, plat approval, final subdivision approval, building permits, or the functional equivalent of such approvals provided that the developer agrees to pay for the development’s identified transportation impacts via the funding mechanism implemented by the local government. The revenue from the funding mechanism used in the alternative system must be used to implement the needs of the local government’s plan which serves as the basis for the fee imposed. A mobility fee-based funding system must comply with the dual rational nexus test applicable to impact fees. An alternative system that is not mobility fee-based shall not be applied in a manner that imposes upon new development any responsibility for funding an existing transportation deficiency as defined in paragraph (h).

(6)(a) Local governments that apply concurrency to public education facilities shall include principles, guidelines, standards, and strategies, including adopted levels of service, in their comprehensive plans and interlocal agreements. The choice of one or more municipalities to not adopt school concurrency and enter into the interlocal agreement does not preclude implementation of school concurrency within other jurisdictions of the school district if the county and one or more municipalities have adopted school concurrency into their comprehensive plan and interlocal agreement that represents at least 80 percent of the total countywide population. All local government provisions included in comprehensive plans regarding school concurrency within a county must be consistent with each other and the requirements of this part.

(b) Local governments and school boards imposing school concurrency shall exercise authority in conjunction with each other to establish jointly adequate level-of-service standards necessary to implement the adopted local government comprehensive plan, based on data and analysis.

(c) Public school level-of-service standards shall be included and adopted into the capital improvements element of the local comprehensive plan and shall apply districtwide to all schools of the same type. Types of schools may include elementary, middle, and high schools as well as special purpose facilities such as magnet schools.

(d) Local governments and school boards may utilize tiered level-of-service standards to allow time to achieve an adequate and desirable level of service as circumstances warrant.

(e) A school district that includes relocatable facilities in its inventory of student stations shall include the capacity of such relocatable facilities as provided in s. 1013.35(2)(b)2.f., provided the relocatable facilities were purchased after 1998 and the relocatable facilities meet the standards for long-term use pursuant to s. 1013.20.

(f)1. In order to balance competing interests, preserve the constitutional concept of uniformity, and avoid disruption of existing educational and growth management processes, local governments are encouraged, if they elect to adopt school concurrency, to apply school concurrency to development on a districtwide basis so that a concurrency determination for a specific development will be based upon the availability of school capacity districtwide.

2. If a local government elects to apply school concurrency on a less than districtwide basis, by using school attendance zones or concurrency service areas:

a. Local governments and school boards shall have the burden to demonstrate that the utilization of school capacity is maximized to the greatest extent possible in the comprehensive plan and amendment, taking into account transportation costs and court-approved desegregation plans, as well as other factors. In addition, in order to achieve concurrency within the service area boundaries selected by local governments and school boards, the service area boundaries, together with the standards for establishing those boundaries, shall be identified and included as supporting data and analysis for the comprehensive plan.

b. Where school capacity is available on a districtwide basis but school concurrency is applied on a less than districtwide basis in the form of concurrency service areas, if the adopted level-of-service standard cannot be met in a particular service area as applied to an application for a development permit and if the needed capacity for the particular service area is available in one or more contiguous service areas, as adopted by the local government, then the local government may not deny an application for site plan or final subdivision approval or the functional equivalent for a development or phase of a development on the basis of school concurrency, and if issued, development impacts shall be subtracted from the contiguous service area’s capacity totals. Students from the development may not be required to go to the adjacent service area unless the school board rezones the area in which the development occurs.

(g) The premise of concurrency is that the public facilities will be provided in order to achieve and maintain the adopted level-of-service standard. A comprehensive plan that imposes school concurrency shall contain appropriate amendments to the capital improvements element of the comprehensive plan, consistent with the requirements of s. 163.3177(3). The capital improvements element shall identify facilities necessary to meet adopted levels of service during a 5-year period consistent with the school board’s educational facilities plan.

(h)1. In order to limit the liability of local governments, a local government may allow a landowner to proceed with development of a specific parcel of land notwithstanding a failure of the development to satisfy school concurrency, if all the following factors are shown to exist:

a. The proposed development would be consistent with the future land use designation for the specific property and with pertinent portions of the adopted local plan, as determined by the local government.

b. The local government’s capital improvements element and the school board’s educational facilities plan provide for school facilities adequate to serve the proposed development, and the local government or school board has not implemented that element or the project includes a plan that demonstrates that the capital facilities needed as a result of the project can be reasonably provided.

c. The local government and school board have provided a means by which the landowner will be assessed a proportionate share of the cost of providing the school facilities necessary to serve the proposed development.

2. If a local government applies school concurrency, it may not deny an application for site plan, final subdivision approval, or the functional equivalent for a development or phase of a development authorizing residential development for failure to achieve and maintain the level-of-service standard for public school capacity in a local school concurrency management system where adequate school facilities will be in place or under actual construction within 3 years after the issuance of final subdivision or site plan approval, or the functional equivalent. School concurrency is satisfied if the developer executes a legally binding commitment to provide mitigation proportionate to the demand for public school facilities to be created by actual development of the property, including, but not limited to, the options described in sub-subparagraph a. Options for proportionate-share mitigation of impacts on public school facilities must be established in the comprehensive plan and the interlocal agreement pursuant to s. 163.31777.

a. Appropriate mitigation options include the contribution of land; the construction, expansion, or payment for land acquisition or construction of a public school facility; the construction of a charter school that complies with the requirements of s. 1002.33(18); or the creation of mitigation banking based on the construction of a public school facility in exchange for the right to sell capacity credits. Such options must include execution by the applicant and the local government of a development agreement that constitutes a legally binding commitment to pay proportionate-share mitigation for the additional residential units approved by the local government in a development order and actually developed on the property, taking into account residential density allowed on the property prior to the plan amendment that increased the overall residential density. The district school board must be a party to such an agreement. As a condition of its entry into such a development agreement, the local government may require the landowner to agree to continuing renewal of the agreement upon its expiration.

b. If the interlocal agreement and the local government comprehensive plan authorize a contribution of land; the construction, expansion, or payment for land acquisition; the construction or expansion of a public school facility, or a portion thereof; or the construction of a charter school that complies with the requirements of s. 1002.33(18), as proportionate-share mitigation, the local government shall credit such a contribution, construction, expansion, or payment toward any other impact fee or exaction imposed by local ordinance for the same need, on a dollar-for-dollar basis at fair market value.

c. Any proportionate-share mitigation must be directed by the school board toward a school capacity improvement identified in the 5-year school board educational facilities plan that satisfies the demands created by the development in accordance with a binding developer’s agreement.

3. This paragraph does not limit the authority of a local government to deny a development permit or its functional equivalent pursuant to its home rule regulatory powers, except as provided in this part.

(i) When establishing concurrency requirements for public schools, a local government must enter into an interlocal agreement that satisfies the requirements in ss. 163.3177(6)(h)1. and 2. and 163.31777 and the requirements of this subsection. The interlocal agreement shall acknowledge both the school board’s constitutional and statutory obligations to provide a uniform system of free public schools on a countywide basis, and the land use authority of local governments, including their authority to approve or deny comprehensive plan amendments and development orders. The interlocal agreement shall meet the following requirements:

1. Establish the mechanisms for coordinating the development, adoption, and amendment of each local government’s school concurrency related provisions of the comprehensive plan with each other and the plans of the school board to ensure a uniform districtwide school concurrency system.

2. Specify uniform, districtwide level-of-service standards for public schools of the same type and the process for modifying the adopted level-of-service standards.

3. Define the geographic application of school concurrency. If school concurrency is to be applied on a less than districtwide basis in the form of concurrency service areas, the agreement shall establish criteria and standards for the establishment and modification of school concurrency service areas. The agreement shall ensure maximum utilization of school capacity, taking into account transportation costs and court-approved desegregation plans, as well as other factors.

4. Establish a uniform districtwide procedure for implementing school concurrency which provides for:

a. The evaluation of development applications for compliance with school concurrency requirements, including information provided by the school board on affected schools, impact on levels of service, and programmed improvements for affected schools and any options to provide sufficient capacity;

b. An opportunity for the school board to review and comment on the effect of comprehensive plan amendments and rezonings on the public school facilities plan; and

c. The monitoring and evaluation of the school concurrency system.

5. A process and uniform methodology for determining proportionate-share mitigation pursuant to paragraph (h).

(j) This subsection does not limit the authority of a local government to grant or deny a development permit or its functional equivalent prior to the implementation of school concurrency.

History.—s. 8, ch. 93-206; s. 12, ch. 95-341; s. 3, ch. 96-416; s. 1, ch. 97-253; s. 5, ch. 98-176; s. 4, ch. 99-378; s. 2, ch. 2002-13; s. 6, ch. 2002-296; s. 5, ch. 2005-290; s. 11, ch. 2005-291; s. 18, ch. 2006-1; s. 3, ch. 2006-220; s. 3, ch. 2006-252; s. 11, ch. 2007-196; s. 2, ch. 2007-198; s. 3, ch. 2007-204; s. 5, ch. 2009-85; s. 4, ch. 2009-96; s. 17, ch. 2010-5; s. 1, ch. 2010-33; s. 4, ch. 2011-14; s. 15, ch. 2011-139; s. 7, ch. 2012-99; s. 1, ch. 2013-78.



163.31801 - Impact fees; short title; intent; definitions; ordinances levying impact fees.

163.31801 Impact fees; short title; intent; definitions; ordinances levying impact fees.—

(1) This section may be cited as the “Florida Impact Fee Act.”

(2) The Legislature finds that impact fees are an important source of revenue for a local government to use in funding the infrastructure necessitated by new growth. The Legislature further finds that impact fees are an outgrowth of the home rule power of a local government to provide certain services within its jurisdiction. Due to the growth of impact fee collections and local governments’ reliance on impact fees, it is the intent of the Legislature to ensure that, when a county or municipality adopts an impact fee by ordinance or a special district adopts an impact fee by resolution, the governing authority complies with this section.

(3) An impact fee adopted by ordinance of a county or municipality or by resolution of a special district must, at minimum:

(a) Require that the calculation of the impact fee be based on the most recent and localized data.

(b) Provide for accounting and reporting of impact fee collections and expenditures. If a local governmental entity imposes an impact fee to address its infrastructure needs, the entity shall account for the revenues and expenditures of such impact fee in a separate accounting fund.

(c) Limit administrative charges for the collection of impact fees to actual costs.

(d) Require that notice be provided no less than 90 days before the effective date of an ordinance or resolution imposing a new or increased impact fee. A county or municipality is not required to wait 90 days to decrease, suspend, or eliminate an impact fee.

(4) Audits of financial statements of local governmental entities and district school boards which are performed by a certified public accountant pursuant to s. 218.39 and submitted to the Auditor General must include an affidavit signed by the chief financial officer of the local governmental entity or district school board stating that the local governmental entity or district school board has complied with this section.

(5) In any action challenging an impact fee, the government has the burden of proving by a preponderance of the evidence that the imposition or amount of the fee meets the requirements of state legal precedent or this section. The court may not use a deferential standard.

History.—s. 9, ch. 2006-218; s. 1, ch. 2009-49; s. 5, ch. 2009-96; s. 5, ch. 2011-14; s. 1, ch. 2011-149.



163.31802 - Prohibited standards for security devices.

163.31802 Prohibited standards for security devices.—A county, municipality, or other entity of local government may not adopt or maintain in effect an ordinance or rule that establishes standards for security cameras that require a lawful business to expend funds to enhance the services or functions provided by local government unless specifically provided by general law. Nothing in this section shall be construed to limit the ability of a county, municipality, airport, seaport, or other local governmental entity to adopt standards for security cameras in publicly operated facilities, including standards for private businesses operating within such public facilities pursuant to a lease or other contractual arrangement.

History.—s. 6, ch. 2009-96; s. 1, ch. 2011-8.



163.3181 - Public participation in the comprehensive planning process; intent; alternative dispute resolution.

163.3181 Public participation in the comprehensive planning process; intent; alternative dispute resolution.—

(1) It is the intent of the Legislature that the public participate in the comprehensive planning process to the fullest extent possible. Towards this end, local planning agencies and local governmental units are directed to adopt procedures designed to provide effective public participation in the comprehensive planning process and to provide real property owners with notice of all official actions which will regulate the use of their property. The provisions and procedures required in this act are set out as the minimum requirements towards this end.

(2) During consideration of the proposed plan or amendments thereto by the local planning agency or by the local governing body, the procedures shall provide for broad dissemination of the proposals and alternatives, opportunity for written comments, public hearings as provided herein, provisions for open discussion, communications programs, information services, and consideration of and response to public comments.

(3) A local government considering undertaking a publicly financed capital improvement project may elect to use the procedures set forth in this subsection for the purpose of allowing public participation in the decision and resolution of disputes. For purposes of this subsection, a publicly financed capital improvement project is a physical structure or structures, the funding for construction, operation, and maintenance of which is financed entirely from public funds.

(a) Prior to the date of a public hearing on the decision on whether to proceed with the proposed project, the local government shall publish public notice of its intent to decide the issue according to the notice procedures described by s. 125.66(4)(b)2. for a county or s. 166.041(3)(c)2.b. for a municipality.

(b) If the local government chooses to use this process, an affected person may not institute or intervene in an administrative hearing objecting to the project as not consistent with the local comprehensive plan unless, and then only to the extent to which, the affected person raised, through written or oral comments, the same issues between the date of publication of the public notice and the conclusion of the public hearing. However, this limitation shall not apply to issues arising either from significant changes to the location, type, or use of the project, or to significant new information about the project site which becomes known after the public hearing as a result of subsequent site study and analysis, if required.

(c) If an affected person requests an administrative hearing pursuant to ss. 120.569 and 120.57, that person shall file the petition no later than 30 days after the public hearing or no later than 30 days after the change or new information is made available to the public, whichever is later. Affected local governments, the state land planning agency, or other affected persons may intervene. Following the initiation of an administrative hearing, the administrative law judge shall, by order issued within 15 days after receipt of the petition, establish a schedule for the proceedings, including discovery, which provides for a final hearing within 60 days of the issuance of the order. Proposed recommended orders must be submitted to the administrative law judge, if at all, within 10 days of the filing of the hearing transcript. Recommended orders shall be submitted to the state land planning agency within 30 days of the last day for the filing of the proposed recommended order. The state land planning agency shall issue its final order within 45 days of receipt of the recommended order.

(d) The doctrine of res judicata shall apply to all matters raised and disposed of in the final order issued pursuant to this subsection.

(4) If a local government denies an owner’s request for an amendment to the comprehensive plan which is applicable to the property of the owner, the local government must afford an opportunity to the owner for informal mediation or other alternative dispute resolution. The costs of the mediation or other alternative dispute resolution shall be borne equally by the local government and the owner. If the owner requests mediation, the time for bringing a judicial action is tolled until the completion of the mediation or 120 days, whichever is earlier.

History.—s. 8, ch. 75-257; s. 3, ch. 76-155; s. 1, ch. 77-174; s. 3, ch. 77-331; s. 9, ch. 93-206; s. 12, ch. 93-286; s. 4, ch. 95-181; s. 10, ch. 95-310; s. 25, ch. 96-410.



163.3182 - Transportation deficiencies.

163.3182 Transportation deficiencies.—

(1) DEFINITIONS.—For purposes of this section, the term:

(a) “Transportation deficiency area” means the geographic area within the unincorporated portion of a county or within the municipal boundary of a municipality designated in a local government comprehensive plan for which a transportation development authority is created pursuant to this section. A transportation deficiency area created within the corporate boundary of a municipality shall be made pursuant to an interlocal agreement between a county, a municipality or municipalities, and any affected taxing authority or authorities.

(b) “Authority” or “transportation development authority” means the governing body of a county or municipality within which an authority is created.

(c) “Governing body” means the council, commission, or other legislative body charged with governing the county or municipality within which an authority is created pursuant to this section.

(d) “Transportation deficiency” means an identified need where the existing and projected extent of traffic volume exceeds the level of service standard adopted in a local government comprehensive plan for a transportation facility.

(e) “Transportation sufficiency plan” means the plan adopted as part of a local government comprehensive plan by the governing body of a county or municipality acting as a transportation development authority.

(f) “Transportation project” means any designated transportation project identified for construction within the jurisdiction of a transportation development authority.

(g) “Debt service millage” means any millage levied pursuant to s. 12, Art. VII of the State Constitution.

(h) “Increment revenue” means the amount calculated pursuant to subsection (5).

(i) “Taxing authority” means a public body that levies or is authorized to levy an ad valorem tax on real property located within a transportation deficiency area, except a school district.

(2) CREATION OF TRANSPORTATION DEVELOPMENT AUTHORITIES.—

(a) A county or municipality may create a transportation development authority if it has an identified transportation deficiency.

(b) Acting as the transportation development authority within the authority’s jurisdictional boundary, the governing body of a county or municipality shall adopt and implement a plan to eliminate all identified transportation deficiencies within the authority’s jurisdiction using funds provided pursuant to subsection (5) and as otherwise provided pursuant to this section.

(c) The Legislature finds and declares that there exist in many counties and municipalities areas that have significant transportation deficiencies and inadequate transportation facilities; that many insufficiencies and inadequacies severely limit or prohibit the satisfaction of transportation level of service standards; that the transportation insufficiencies and inadequacies affect the health, safety, and welfare of the residents of these counties and municipalities; that the transportation insufficiencies and inadequacies adversely affect economic development and growth of the tax base for the areas in which these insufficiencies and inadequacies exist; and that the elimination of transportation deficiencies and inadequacies and the satisfaction of transportation concurrency standards are paramount public purposes for the state and its counties and municipalities.

(3) POWERS OF A TRANSPORTATION DEVELOPMENT AUTHORITY.—Each transportation development authority created pursuant to this section has the powers necessary or convenient to carry out the purposes of this section, including the following powers in addition to others granted in this section:

(a) To make and execute contracts and other instruments necessary or convenient to the exercise of its powers under this section.

(b) To undertake and carry out transportation projects for transportation facilities designed to relieve transportation deficiencies within the authority’s jurisdiction. Transportation projects may include transportation facilities that provide for alternative modes of travel including sidewalks, bikeways, and mass transit which are related to a deficient transportation facility.

(c) To invest any transportation funds held in reserve, sinking funds, or any such funds not required for immediate disbursement in property or securities in which savings banks may legally invest funds subject to the control of the authority and to redeem such bonds as have been issued pursuant to this section at the redemption price established therein, or to purchase such bonds at less than redemption price. All such bonds redeemed or purchased shall be canceled.

(d) To borrow money, including, but not limited to, issuing debt obligations such as, but not limited to, bonds, notes, certificates, and similar debt instruments; to apply for and accept advances, loans, grants, contributions, and any other forms of financial assistance from the Federal Government or the state, county, or any other public body or from any sources, public or private, for the purposes of this part; to give such security as may be required; to enter into and carry out contracts or agreements; and to include in any contracts for financial assistance with the Federal Government for or with respect to a transportation project and related activities such conditions imposed under federal laws as the transportation development authority considers reasonable and appropriate and which are not inconsistent with the purposes of this section.

(e) To make or have made all surveys and plans necessary to the carrying out of the purposes of this section; to contract with any persons, public or private, in making and carrying out such plans; and to adopt, approve, modify, or amend such transportation sufficiency plans.

(f) To appropriate such funds and make such expenditures as are necessary to carry out the purposes of this section, and to enter into agreements with other public bodies, which agreements may extend over any period notwithstanding any provision or rule of law to the contrary.

(4) TRANSPORTATION SUFFICIENCY PLANS.—Each transportation development authority shall adopt a transportation sufficiency plan as a part of the local government comprehensive plan within 6 months after the creation of the authority. The plan must:

(a) Identify all transportation facilities that have been designated as deficient and require the expenditure of moneys to upgrade, modify, or mitigate the deficiency.

(b) Include a priority listing of all transportation facilities that have been designated as deficient and do not satisfy requirements pursuant to s. 163.3180, and the applicable local government comprehensive plan.

(c) Establish a schedule for financing and construction of transportation projects that will eliminate transportation deficiencies within the jurisdiction of the authority within 10 years after the transportation sufficiency plan adoption. The schedule shall be adopted as part of the local government comprehensive plan.

Notwithstanding such schedule requirements, as long as the schedule provides for the elimination of all transportation deficiencies within 10 years after the adoption of the transportation sufficiency plan, the final maturity date of any debt incurred to finance or refinance the related projects may be no later than 40 years after the date the debt is incurred and the authority may continue operations and administer the trust fund established as provided in subsection (5) for as long as the debt remains outstanding.

(5) ESTABLISHMENT OF LOCAL TRUST FUND.—The transportation development authority shall establish a local transportation trust fund upon creation of the authority. Each local trust fund shall be administered by the transportation development authority within which transportation deficiencies have been identified. Each local trust fund must continue to be funded under this section for as long as the projects set forth in the related transportation sufficiency plan remain to be completed or until any debt incurred to finance or refinance the related projects is no longer outstanding, whichever occurs later. Beginning in the first fiscal year after the creation of the authority, each local trust fund shall be funded by the proceeds of an ad valorem tax increment collected within each transportation deficiency area to be determined annually and shall be a minimum of 25 percent of the difference between the amounts set forth in paragraphs (a) and (b), except that if all of the affected taxing authorities agree under an interlocal agreement, a particular local trust fund may be funded by the proceeds of an ad valorem tax increment greater than 25 percent of the difference between the amounts set forth in paragraphs (a) and (b):

(a) The amount of ad valorem tax levied each year by each taxing authority, exclusive of any amount from any debt service millage, on taxable real property contained within the jurisdiction of the transportation development authority and within the transportation deficiency area; and

(b) The amount of ad valorem taxes which would have been produced by the rate upon which the tax is levied each year by or for each taxing authority, exclusive of any debt service millage, upon the total of the assessed value of the taxable real property within the transportation deficiency area as shown on the most recent assessment roll used in connection with the taxation of such property of each taxing authority prior to the effective date of the ordinance funding the trust fund.

(6) EXEMPTIONS.—

(a) The following public bodies or taxing authorities are exempt from this section:

1. A special district that levies ad valorem taxes on taxable real property in more than one county.

2. A special district for which the sole available source of revenue is the authority to levy ad valorem taxes at the time an ordinance is adopted under this section. However, revenues or aid that may be dispensed or appropriated to a district as defined in s. 388.011 at the discretion of an entity other than such district are not deemed available.

3. A library district.

4. A neighborhood improvement district created under the Safe Neighborhoods Act.

5. A metropolitan transportation authority.

6. A water management district created under s. 373.069.

7. A community redevelopment agency.

(b) A transportation development authority may also exempt from this section a special district that levies ad valorem taxes within the transportation deficiency area pursuant to s. 163.387(2)(d).

(7) TRANSPORTATION CONCURRENCY SATISFACTION.—Upon adoption of a transportation sufficiency plan as a part of the local government comprehensive plan, and the plan going into effect, the area subject to the plan shall be deemed to have achieved and maintained transportation level-of-service standards. Proportionate fair-share mitigation shall be limited to ensure that a development inside a transportation deficiency area is not responsible for the additional costs of eliminating deficiencies.

(8) DISSOLUTION.—Upon completion of all transportation projects identified in the transportation sufficiency plan and repayment or defeasance of all debt issued to finance or refinance such projects, a transportation development authority shall be dissolved, and its assets and liabilities transferred to the county or municipality within which the authority is located. All remaining assets of the authority must be used for implementation of transportation projects within the jurisdiction of the authority. The local government comprehensive plan shall be amended to remove the transportation concurrency backlog plan.

History.—s. 12, ch. 2007-196; s. 10, ch. 2007-204; s. 27, ch. 2008-4; s. 6, ch. 2009-85; s. 16, ch. 2011-139.



163.3184 - Process for adoption of comprehensive plan or plan amendment.

163.3184 Process for adoption of comprehensive plan or plan amendment.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Affected person” includes the affected local government; persons owning property, residing, or owning or operating a business within the boundaries of the local government whose plan is the subject of the review; owners of real property abutting real property that is the subject of a proposed change to a future land use map; and adjoining local governments that can demonstrate that the plan or plan amendment will produce substantial impacts on the increased need for publicly funded infrastructure or substantial impacts on areas designated for protection or special treatment within their jurisdiction. Each person, other than an adjoining local government, in order to qualify under this definition, shall also have submitted oral or written comments, recommendations, or objections to the local government during the period of time beginning with the transmittal hearing for the plan or plan amendment and ending with the adoption of the plan or plan amendment.

(b) “In compliance” means consistent with the requirements of ss. 163.3177, 163.3178, 163.3180, 163.3191, 163.3245, and 163.3248, with the appropriate strategic regional policy plan, and with the principles for guiding development in designated areas of critical state concern and with part III of chapter 369, where applicable.

(c) “Reviewing agencies” means:

1. The state land planning agency;

2. The appropriate regional planning council;

3. The appropriate water management district;

4. The Department of Environmental Protection;

5. The Department of State;

6. The Department of Transportation;

7. In the case of plan amendments relating to public schools, the Department of Education;

8. In the case of plans or plan amendments that affect a military installation listed in s. 163.3175, the commanding officer of the affected military installation;

9. In the case of county plans and plan amendments, the Fish and Wildlife Conservation Commission and the Department of Agriculture and Consumer Services; and

10. In the case of municipal plans and plan amendments, the county in which the municipality is located.

(2) COMPREHENSIVE PLANS AND PLAN AMENDMENTS.—

(a) Plan amendments adopted by local governments shall follow the expedited state review process in subsection (3), except as set forth in paragraphs (b) and (c).

(b) Plan amendments that qualify as small-scale development amendments may follow the small-scale review process in s. 163.3187.

(c) Plan amendments that are in an area of critical state concern designated pursuant to s. 380.05; propose a rural land stewardship area pursuant to s. 163.3248; propose a sector plan pursuant to s. 163.3245 or an amendment to an adopted sector plan; update a comprehensive plan based on an evaluation and appraisal pursuant to s. 163.3191; propose a development that is subject to the state coordinated review process pursuant to s. 380.06; or are new plans for newly incorporated municipalities adopted pursuant to s. 163.3167, must follow the state coordinated review process in subsection (4).

(3) EXPEDITED STATE REVIEW PROCESS FOR ADOPTION OF COMPREHENSIVE PLAN AMENDMENTS.—

(a) The process for amending a comprehensive plan described in this subsection shall apply to all amendments except as provided in paragraphs (2)(b) and (c) and shall be applicable statewide.

(b)1. The local government, after the initial public hearing held pursuant to subsection (11), shall transmit within 10 working days the amendment or amendments and appropriate supporting data and analyses to the reviewing agencies. The local governing body shall also transmit a copy of the amendments and supporting data and analyses to any other local government or governmental agency that has filed a written request with the governing body.

2. The reviewing agencies and any other local government or governmental agency specified in subparagraph 1. may provide comments regarding the amendment or amendments to the local government. State agencies shall only comment on important state resources and facilities that will be adversely impacted by the amendment if adopted. Comments provided by state agencies shall state with specificity how the plan amendment will adversely impact an important state resource or facility and shall identify measures the local government may take to eliminate, reduce, or mitigate the adverse impacts. Such comments, if not resolved, may result in a challenge by the state land planning agency to the plan amendment. Agencies and local governments must transmit their comments to the affected local government such that they are received by the local government not later than 30 days after the date on which the agency or government received the amendment or amendments. Reviewing agencies shall also send a copy of their comments to the state land planning agency.

3. Comments to the local government from a regional planning council, county, or municipality shall be limited as follows:

a. The regional planning council review and comments shall be limited to adverse effects on regional resources or facilities identified in the strategic regional policy plan and extrajurisdictional impacts that would be inconsistent with the comprehensive plan of any affected local government within the region. A regional planning council may not review and comment on a proposed comprehensive plan amendment prepared by such council unless the plan amendment has been changed by the local government subsequent to the preparation of the plan amendment by the regional planning council.

b. County comments shall be in the context of the relationship and effect of the proposed plan amendments on the county plan.

c. Municipal comments shall be in the context of the relationship and effect of the proposed plan amendments on the municipal plan.

d. Military installation comments shall be provided in accordance with s. 163.3175.

4. Comments to the local government from state agencies shall be limited to the following subjects as they relate to important state resources and facilities that will be adversely impacted by the amendment if adopted:

a. The Department of Environmental Protection shall limit its comments to the subjects of air and water pollution; wetlands and other surface waters of the state; federal and state-owned lands and interest in lands, including state parks, greenways and trails, and conservation easements; solid waste; water and wastewater treatment; and the Everglades ecosystem restoration.

b. The Department of State shall limit its comments to the subjects of historic and archaeological resources.

c. The Department of Transportation shall limit its comments to issues within the agency’s jurisdiction as it relates to transportation resources and facilities of state importance.

d. The Fish and Wildlife Conservation Commission shall limit its comments to subjects relating to fish and wildlife habitat and listed species and their habitat.

e. The Department of Agriculture and Consumer Services shall limit its comments to the subjects of agriculture, forestry, and aquaculture issues.

f. The Department of Education shall limit its comments to the subject of public school facilities.

g. The appropriate water management district shall limit its comments to flood protection and floodplain management, wetlands and other surface waters, and regional water supply.

h. The state land planning agency shall limit its comments to important state resources and facilities outside the jurisdiction of other commenting state agencies and may include comments on countervailing planning policies and objectives served by the plan amendment that should be balanced against potential adverse impacts to important state resources and facilities.

(c)1. The local government shall hold its second public hearing, which shall be a hearing on whether to adopt one or more comprehensive plan amendments pursuant to subsection (11). If the local government fails, within 180 days after receipt of agency comments, to hold the second public hearing, the amendments shall be deemed withdrawn unless extended by agreement with notice to the state land planning agency and any affected person that provided comments on the amendment. The 180-day limitation does not apply to amendments processed pursuant to s. 380.06.

2. All comprehensive plan amendments adopted by the governing body, along with the supporting data and analysis, shall be transmitted within 10 working days after the second public hearing to the state land planning agency and any other agency or local government that provided timely comments under subparagraph (b)2.

3. The state land planning agency shall notify the local government of any deficiencies within 5 working days after receipt of an amendment package. For purposes of completeness, an amendment shall be deemed complete if it contains a full, executed copy of the adoption ordinance or ordinances; in the case of a text amendment, a full copy of the amended language in legislative format with new words inserted in the text underlined, and words deleted stricken with hyphens; in the case of a future land use map amendment, a copy of the future land use map clearly depicting the parcel, its existing future land use designation, and its adopted designation; and a copy of any data and analyses the local government deems appropriate.

4. An amendment adopted under this paragraph does not become effective until 31 days after the state land planning agency notifies the local government that the plan amendment package is complete. If timely challenged, an amendment does not become effective until the state land planning agency or the Administration Commission enters a final order determining the adopted amendment to be in compliance.

(4) STATE COORDINATED REVIEW PROCESS.—

(a) Coordination.—The state land planning agency shall only use the state coordinated review process described in this subsection for review of comprehensive plans and plan amendments described in paragraph (2)(c). Each comprehensive plan or plan amendment proposed to be adopted pursuant to this subsection shall be transmitted, adopted, and reviewed in the manner prescribed in this subsection. The state land planning agency shall have responsibility for plan review, coordination, and the preparation and transmission of comments, pursuant to this subsection, to the local governing body responsible for the comprehensive plan or plan amendment.

(b) Local government transmittal of proposed plan or amendment.—Each local governing body proposing a plan or plan amendment specified in paragraph (2)(c) shall transmit the complete proposed comprehensive plan or plan amendment to the reviewing agencies within 10 working days after the first public hearing pursuant to subsection (11). The transmitted document shall clearly indicate on the cover sheet that this plan amendment is subject to the state coordinated review process of this subsection. The local governing body shall also transmit a copy of the complete proposed comprehensive plan or plan amendment to any other unit of local government or government agency in the state that has filed a written request with the governing body for the plan or plan amendment.

(c) Reviewing agency comments.—The agencies specified in paragraph (b) may provide comments regarding the plan or plan amendments in accordance with subparagraphs (3)(b)2.-4. However, comments on plans or plan amendments required to be reviewed under the state coordinated review process shall be sent to the state land planning agency within 30 days after receipt by the state land planning agency of the complete proposed plan or plan amendment from the local government. If the state land planning agency comments on a plan or plan amendment adopted under the state coordinated review process, it shall provide comments according to paragraph (d). Any other unit of local government or government agency specified in paragraph (b) may provide comments to the state land planning agency in accordance with subparagraphs (3)(b)2.-4. within 30 days after receipt by the state land planning agency of the complete proposed plan or plan amendment. Written comments submitted by the public shall be sent directly to the local government.

(d) State land planning agency review.—

1. If the state land planning agency elects to review a plan or plan amendment specified in paragraph (2)(c), the agency shall issue a report giving its objections, recommendations, and comments regarding the proposed plan or plan amendment within 60 days after receipt of the proposed plan or plan amendment. Notwithstanding the limitation on comments in sub-subparagraph (3)(b)4.g., the state land planning agency may make objections, recommendations, and comments in its report regarding whether the plan or plan amendment is in compliance and whether the plan or plan amendment will adversely impact important state resources and facilities. Any objection regarding an important state resource or facility that will be adversely impacted by the adopted plan or plan amendment shall also state with specificity how the plan or plan amendment will adversely impact the important state resource or facility and shall identify measures the local government may take to eliminate, reduce, or mitigate the adverse impacts. When a federal, state, or regional agency has implemented a permitting program, a local government is not required to duplicate or exceed that permitting program in its comprehensive plan or to implement such a permitting program in its land development regulations. This subparagraph does not prohibit the state land planning agency in conducting its review of local plans or plan amendments from making objections, recommendations, and comments regarding densities and intensities consistent with this part. In preparing its comments, the state land planning agency shall only base its considerations on written, and not oral, comments.

2. The state land planning agency review shall identify all written communications with the agency regarding the proposed plan amendment. The written identification must include a list of all documents received or generated by the agency, which list must be of sufficient specificity to enable the documents to be identified and copies requested, if desired, and the name of the person to be contacted to request copies of any identified document.

(e) Local government review of comments; adoption of plan or amendments and transmittal.—

1. The local government shall review the report submitted to it by the state land planning agency, if any, and written comments submitted to it by any other person, agency, or government. The local government, upon receipt of the report from the state land planning agency, shall hold its second public hearing, which shall be a hearing to determine whether to adopt the comprehensive plan or one or more comprehensive plan amendments pursuant to subsection (11). If the local government fails to hold the second hearing within 180 days after receipt of the state land planning agency’s report, the amendments shall be deemed withdrawn unless extended by agreement with notice to the state land planning agency and any affected person that provided comments on the amendment. The 180-day limitation does not apply to amendments processed pursuant to s. 380.06.

2. All comprehensive plan amendments adopted by the governing body, along with the supporting data and analysis, shall be transmitted within 10 working days after the second public hearing to the state land planning agency and any other agency or local government that provided timely comments under paragraph (c).

3. The state land planning agency shall notify the local government of any deficiencies within 5 working days after receipt of a plan or plan amendment package. For purposes of completeness, a plan or plan amendment shall be deemed complete if it contains a full, executed copy of the adoption ordinance or ordinances; in the case of a text amendment, a full copy of the amended language in legislative format with new words inserted in the text underlined, and words deleted stricken with hyphens; in the case of a future land use map amendment, a copy of the future land use map clearly depicting the parcel, its existing future land use designation, and its adopted designation; and a copy of any data and analyses the local government deems appropriate.

4. After the state land planning agency makes a determination of completeness regarding the adopted plan or plan amendment, the state land planning agency shall have 45 days to determine if the plan or plan amendment is in compliance with this act. Unless the plan or plan amendment is substantially changed from the one commented on, the state land planning agency’s compliance determination shall be limited to objections raised in the objections, recommendations, and comments report. During the period provided for in this subparagraph, the state land planning agency shall issue, through a senior administrator or the secretary, a notice of intent to find that the plan or plan amendment is in compliance or not in compliance. The state land planning agency shall post a copy of the notice of intent on the agency’s Internet website. Publication by the state land planning agency of the notice of intent on the state land planning agency’s Internet site shall be prima facie evidence of compliance with the publication requirements of this subparagraph.

5. A plan or plan amendment adopted under the state coordinated review process shall go into effect pursuant to the state land planning agency’s notice of intent. If timely challenged, an amendment does not become effective until the state land planning agency or the Administration Commission enters a final order determining the adopted amendment to be in compliance.

(5) ADMINISTRATIVE CHALLENGES TO PLANS AND PLAN AMENDMENTS.—

(a) Any affected person as defined in paragraph (1)(a) may file a petition with the Division of Administrative Hearings pursuant to ss. 120.569 and 120.57, with a copy served on the affected local government, to request a formal hearing to challenge whether the plan or plan amendments are in compliance as defined in paragraph (1)(b). This petition must be filed with the division within 30 days after the local government adopts the amendment. The state land planning agency may not intervene in a proceeding initiated by an affected person.

(b) The state land planning agency may file a petition with the Division of Administrative Hearings pursuant to ss. 120.569 and 120.57, with a copy served on the affected local government, to request a formal hearing to challenge whether the plan or plan amendment is in compliance as defined in paragraph (1)(b). The state land planning agency’s petition must clearly state the reasons for the challenge. Under the expedited state review process, this petition must be filed with the division within 30 days after the state land planning agency notifies the local government that the plan amendment package is complete according to subparagraph (3)(c)3. Under the state coordinated review process, this petition must be filed with the division within 45 days after the state land planning agency notifies the local government that the plan amendment package is complete according to subparagraph (4)(e)3.

1. The state land planning agency’s challenge to plan amendments adopted under the expedited state review process shall be limited to the comments provided by the reviewing agencies pursuant to subparagraphs (3)(b)2.-4., upon a determination by the state land planning agency that an important state resource or facility will be adversely impacted by the adopted plan amendment. The state land planning agency’s petition shall state with specificity how the plan amendment will adversely impact the important state resource or facility. The state land planning agency may challenge a plan amendment that has substantially changed from the version on which the agencies provided comments but only upon a determination by the state land planning agency that an important state resource or facility will be adversely impacted.

2. If the state land planning agency issues a notice of intent to find the comprehensive plan or plan amendment not in compliance with this act, the notice of intent shall be forwarded to the Division of Administrative Hearings of the Department of Management Services, which shall conduct a proceeding under ss. 120.569 and 120.57 in the county of and convenient to the affected local jurisdiction. The parties to the proceeding shall be the state land planning agency, the affected local government, and any affected person who intervenes. No new issue may be alleged as a reason to find a plan or plan amendment not in compliance in an administrative pleading filed more than 21 days after publication of notice unless the party seeking that issue establishes good cause for not alleging the issue within that time period. Good cause does not include excusable neglect.

(c) An administrative law judge shall hold a hearing in the affected local jurisdiction on whether the plan or plan amendment is in compliance.

1. In challenges filed by an affected person, the comprehensive plan or plan amendment shall be determined to be in compliance if the local government’s determination of compliance is fairly debatable.

2.a. In challenges filed by the state land planning agency, the local government’s determination that the comprehensive plan or plan amendment is in compliance is presumed to be correct, and the local government’s determination shall be sustained unless it is shown by a preponderance of the evidence that the comprehensive plan or plan amendment is not in compliance.

b. In challenges filed by the state land planning agency, the local government’s determination that elements of its plan are related to and consistent with each other shall be sustained if the determination is fairly debatable.

3. In challenges filed by the state land planning agency that require a determination by the agency that an important state resource or facility will be adversely impacted by the adopted plan or plan amendment, the local government may contest the agency’s determination of an important state resource or facility. The state land planning agency shall prove its determination by clear and convincing evidence.

(d) If the administrative law judge recommends that the amendment be found not in compliance, the judge shall submit the recommended order to the Administration Commission for final agency action. The Administration Commission shall make every effort to enter a final order expeditiously, but at a minimum within the time period provided by s. 120.569.

(e) If the administrative law judge recommends that the amendment be found in compliance, the judge shall submit the recommended order to the state land planning agency.

1. If the state land planning agency determines that the plan amendment should be found not in compliance, the agency shall make every effort to refer the recommended order and its determination expeditiously to the Administration Commission for final agency action, but at a minimum within the time period provided by s. 120.569.

2. If the state land planning agency determines that the plan amendment should be found in compliance, the agency shall make every effort to enter its final order expeditiously, but at a minimum within the time period provided by s. 120.569.

3. The recommended order submitted under this paragraph becomes a final order 90 days after issuance unless the state land planning agency acts as provided in subparagraph 1. or subparagraph 2. or all parties consent in writing to an extension of the 90-day period.

(f) Parties to a proceeding under this subsection may enter into compliance agreements using the process in subsection (6).

(6) COMPLIANCE AGREEMENT.—

(a) At any time after the filing of a challenge, the state land planning agency and the local government may voluntarily enter into a compliance agreement to resolve one or more of the issues raised in the proceedings. Affected persons who have initiated a formal proceeding or have intervened in a formal proceeding may also enter into a compliance agreement with the local government. All parties granted intervenor status shall be provided reasonable notice of the commencement of a compliance agreement negotiation process and a reasonable opportunity to participate in such negotiation process. Negotiation meetings with local governments or intervenors shall be open to the public. The state land planning agency shall provide each party granted intervenor status with a copy of the compliance agreement within 10 days after the agreement is executed. The compliance agreement shall list each portion of the plan or plan amendment that has been challenged, and shall specify remedial actions that the local government has agreed to complete within a specified time in order to resolve the challenge, including adoption of all necessary plan amendments. The compliance agreement may also establish monitoring requirements and incentives to ensure that the conditions of the compliance agreement are met.

(b) Upon the filing of a compliance agreement executed by the parties to a challenge and the local government with the Division of Administrative Hearings, any administrative proceeding under ss. 120.569 and 120.57 regarding the plan or plan amendment covered by the compliance agreement shall be stayed.

(c) Before its execution of a compliance agreement, the local government must approve the compliance agreement at a public hearing advertised at least 10 days before the public hearing in a newspaper of general circulation in the area in accordance with the advertisement requirements of chapter 125 or chapter 166, as applicable.

(d) The local government shall hold a single public hearing for adopting remedial amendments.

(e) For challenges to amendments adopted under the expedited review process, if the local government adopts a comprehensive plan amendment pursuant to a compliance agreement, an affected person or the state land planning agency may file a revised challenge with the Division of Administrative Hearings within 15 days after the adoption of the remedial amendment.

(f) For challenges to amendments adopted under the state coordinated process, the state land planning agency shall issue a cumulative notice of intent addressing both the remedial amendment and the plan or plan amendment that was the subject of the agreement within 20 days after receiving a complete plan or plan amendment adopted pursuant to a compliance agreement.

1. If the local government adopts a comprehensive plan or plan amendment pursuant to a compliance agreement and a notice of intent to find the plan amendment in compliance is issued, the state land planning agency shall forward the notice of intent to the Division of Administrative Hearings and the administrative law judge shall realign the parties in the pending proceeding under ss. 120.569 and 120.57, which shall thereafter be governed by the process contained in paragraph (5)(a) and subparagraph (5)(c)1., including provisions relating to challenges by an affected person, burden of proof, and issues of a recommended order and a final order. Parties to the original proceeding at the time of realignment may continue as parties without being required to file additional pleadings to initiate a proceeding, but may timely amend their pleadings to raise any challenge to the amendment that is the subject of the cumulative notice of intent, and must otherwise conform to the rules of procedure of the Division of Administrative Hearings. Any affected person not a party to the realigned proceeding may challenge the plan amendment that is the subject of the cumulative notice of intent by filing a petition with the agency as provided in subsection (5). The agency shall forward the petition filed by the affected person not a party to the realigned proceeding to the Division of Administrative Hearings for consolidation with the realigned proceeding. If the cumulative notice of intent is not challenged, the state land planning agency shall request that the Division of Administrative Hearings relinquish jurisdiction to the state land planning agency for issuance of a final order.

2. If the local government adopts a comprehensive plan amendment pursuant to a compliance agreement and a notice of intent is issued that finds the plan amendment not in compliance, the state land planning agency shall forward the notice of intent to the Division of Administrative Hearings, which shall consolidate the proceeding with the pending proceeding and immediately set a date for a hearing in the pending proceeding under ss. 120.569 and 120.57. Affected persons who are not a party to the underlying proceeding under ss. 120.569 and 120.57 may challenge the plan amendment adopted pursuant to the compliance agreement by filing a petition pursuant to paragraph (5)(a).

(g) This subsection does not prohibit a local government from amending portions of its comprehensive plan other than those that are the subject of a challenge. However, such amendments to the plan may not be inconsistent with the compliance agreement.

(h) This subsection does not require settlement by any party against its will or preclude the use of other informal dispute resolution methods in the course of or in addition to the method described in this subsection.

(7) MEDIATION AND EXPEDITIOUS RESOLUTION.—

(a) At any time after the matter has been forwarded to the Division of Administrative Hearings, the local government proposing the amendment may demand formal mediation or the local government proposing the amendment or an affected person who is a party to the proceeding may demand informal mediation or expeditious resolution of the amendment proceedings by serving written notice on the state land planning agency if a party to the proceeding, all other parties to the proceeding, and the administrative law judge.

(b) Upon receipt of a notice pursuant to paragraph (a), the administrative law judge shall set the matter for final hearing no more than 30 days after receipt of the notice. Once a final hearing has been set, no continuance in the hearing, and no additional time for post-hearing submittals, may be granted without the written agreement of the parties absent a finding by the administrative law judge of extraordinary circumstances. Extraordinary circumstances do not include matters relating to workload or need for additional time for preparation, negotiation, or mediation.

(c) Absent a showing of extraordinary circumstances, the administrative law judge shall issue a recommended order, in a case proceeding under subsection (5), within 30 days after filing of the transcript, unless the parties agree in writing to a longer time.

(d) For a case following the procedures under this subsection, absent written consent of the parties or a showing of extraordinary circumstances, if the administrative law judge recommends that the amendment be found not in compliance, the Administration Commission shall issue a final order within 45 days after issuance of the recommended order. If the administrative law judge recommends that the amendment be found in compliance, the state land planning agency shall issue a final order within 45 days after issuance of the recommended order. If the state land planning agency fails to timely issue a final order, the recommended order finding the amendment to be in compliance immediately becomes the final order.

(8) ADMINISTRATION COMMISSION.—

(a) If the Administration Commission, upon a hearing pursuant to subsection (5), finds that the comprehensive plan or plan amendment is not in compliance with this act, the commission shall specify remedial actions that would bring the comprehensive plan or plan amendment into compliance.

(b) The commission may specify the sanctions provided in subparagraphs 1. and 2. to which the local government will be subject if it elects to make the amendment effective notwithstanding the determination of noncompliance.

1. The commission may direct state agencies not to provide funds to increase the capacity of roads, bridges, or water and sewer systems within the boundaries of those local governmental entities which have comprehensive plans or plan elements that are determined not to be in compliance. The commission order may also specify that the local government is not eligible for grants administered under the following programs:

a. The Florida Small Cities Community Development Block Grant Program, as authorized by ss. 290.0401-290.048.

b. The Florida Recreation Development Assistance Program, as authorized by chapter 375.

c. Revenue sharing pursuant to ss. 206.60, 210.20, and 218.61 and chapter 212, to the extent not pledged to pay back bonds.

2. If the local government is one which is required to include a coastal management element in its comprehensive plan pursuant to s. 163.3177(6)(g), the commission order may also specify that the local government is not eligible for funding pursuant to s. 161.091. The commission order may also specify that the fact that the coastal management element has been determined to be not in compliance shall be a consideration when the department considers permits under s. 161.053 and when the Board of Trustees of the Internal Improvement Trust Fund considers whether to sell, convey any interest in, or lease any sovereignty lands or submerged lands until the element is brought into compliance.

3. The sanctions provided by subparagraphs 1. and 2. do not apply to a local government regarding any plan amendment, except for plan amendments that amend plans that have not been finally determined to be in compliance with this part, and except as provided in this paragraph.

(9) GOOD FAITH FILING.—The signature of an attorney or party constitutes a certificate that he or she has read the pleading, motion, or other paper and that, to the best of his or her knowledge, information, and belief formed after reasonable inquiry, it is not interposed for any improper purpose, such as to harass or to cause unnecessary delay, or for economic advantage, competitive reasons, or frivolous purposes or needless increase in the cost of litigation. If a pleading, motion, or other paper is signed in violation of these requirements, the administrative law judge, upon motion or his or her own initiative, shall impose upon the person who signed it, a represented party, or both, an appropriate sanction, which may include an order to pay to the other party or parties the amount of reasonable expenses incurred because of the filing of the pleading, motion, or other paper, including a reasonable attorney’s fee.

(10) EXCLUSIVE PROCEEDINGS.—The proceedings under this section shall be the sole proceeding or action for a determination of whether a local government’s plan, element, or amendment is in compliance with this act.

(11) PUBLIC HEARINGS.—

(a) The procedure for transmittal of a complete proposed comprehensive plan or plan amendment pursuant to subparagraph (3)(b)1. and paragraph (4)(b) and for adoption of a comprehensive plan or plan amendment pursuant to subparagraphs (3)(c)1. and (4)(e)1. shall be by affirmative vote of not less than a majority of the members of the governing body present at the hearing. The adoption of a comprehensive plan or plan amendment shall be by ordinance. For the purposes of transmitting or adopting a comprehensive plan or plan amendment, the notice requirements in chapters 125 and 166 are superseded by this subsection, except as provided in this part.

(b) The local governing body shall hold at least two advertised public hearings on the proposed comprehensive plan or plan amendment as follows:

1. The first public hearing shall be held at the transmittal stage. It shall be held on a weekday at least 7 days after the day that the first advertisement is published pursuant to the requirements of chapter 125 or chapter 166.

2. The second public hearing shall be held at the adoption stage. It shall be held on a weekday at least 5 days after the day that the second advertisement is published pursuant to the requirements of chapter 125 or chapter 166.

(c) Nothing in this part is intended to prohibit or limit the authority of local governments to require a person requesting an amendment to pay some or all of the cost of the public notice.

(12) CONCURRENT ZONING.—At the request of an applicant, a local government shall consider an application for zoning changes that would be required to properly enact any proposed plan amendment transmitted pursuant to this section. Zoning changes approved by the local government are contingent upon the comprehensive plan or plan amendment transmitted becoming effective.

(13) AREAS OF CRITICAL STATE CONCERN.—No proposed local government comprehensive plan or plan amendment that is applicable to a designated area of critical state concern shall be effective until a final order is issued finding the plan or amendment to be in compliance as defined in paragraph (1)(b).

History.—s. 9, ch. 75-257; s. 1, ch. 77-174; s. 4, ch. 77-331; s. 7, ch. 83-308; s. 8, ch. 84-254; s. 8, ch. 85-55; s. 9, ch. 86-191; s. 7, ch. 92-129; s. 77, ch. 92-279; s. 55, ch. 92-326; s. 10, ch. 93-206; s. 34, ch. 94-356; s. 1445, ch. 95-147; s. 5, ch. 95-181; s. 11, ch. 95-310; s. 2, ch. 95-322; s. 26, ch. 96-410; s. 16, ch. 97-99; s. 2, ch. 97-253; s. 3, ch. 98-146; s. 12, ch. 98-176; s. 15, ch. 2000-158; s. 34, ch. 2001-254; s. 7, ch. 2002-296; s. 2, ch. 2004-384; s. 6, ch. 2005-290; s. 19, ch. 2006-1; s. 3, ch. 2007-198; s. 7, ch. 2009-96; s. 6, ch. 2011-14; s. 17, ch. 2011-139; s. 15, ch. 2012-5; s. 1, ch. 2012-75; s. 8, ch. 2012-99; s. 3, ch. 2015-30; s. 3, ch. 2016-148.



163.3187 - Process for adoption of small-scale comprehensive plan amendment.

163.3187 Process for adoption of small-scale comprehensive plan amendment.—

(1) A small scale development amendment may be adopted under the following conditions:

(a) The proposed amendment involves a use of 10 acres or fewer and:

(b) The cumulative annual effect of the acreage for all small scale development amendments adopted by the local government does not exceed a maximum of 120 acres in a calendar year.

(c) The proposed amendment does not involve a text change to the goals, policies, and objectives of the local government’s comprehensive plan, but only proposes a land use change to the future land use map for a site-specific small scale development activity. However, text changes that relate directly to, and are adopted simultaneously with, the small scale future land use map amendment shall be permissible under this section.

(d) The property that is the subject of the proposed amendment is not located within an area of critical state concern, unless the project subject to the proposed amendment involves the construction of affordable housing units meeting the criteria of s. 420.0004(3), and is located within an area of critical state concern designated by s. 380.0552 or by the Administration Commission pursuant to s. 380.05(1).

(2) Small scale development amendments adopted pursuant to this section require only one public hearing before the governing board, which shall be an adoption hearing as described in s. 163.3184(11).

(3) If the small scale development amendment involves a site within a rural area of opportunity as defined under s. 288.0656(2)(d) for the duration of such designation, the 10-acre limit listed in subsection (1) shall be increased by 100 percent to 20 acres. The local government approving the small scale plan amendment shall certify to the state land planning agency that the plan amendment furthers the economic objectives set forth in the executive order issued under s. 288.0656(7), and the property subject to the plan amendment shall undergo public review to ensure that all concurrency requirements and federal, state, and local environmental permit requirements are met.

(4) Comprehensive plans may only be amended in such a way as to preserve the internal consistency of the plan pursuant to s. 163.3177. Corrections, updates, or modifications of current costs which were set out as part of the comprehensive plan shall not, for the purposes of this act, be deemed to be amendments.

(5)(a) Any affected person may file a petition with the Division of Administrative Hearings pursuant to ss. 120.569 and 120.57 to request a hearing to challenge the compliance of a small scale development amendment with this act within 30 days following the local government’s adoption of the amendment and shall serve a copy of the petition on the local government. An administrative law judge shall hold a hearing in the affected jurisdiction not less than 30 days nor more than 60 days following the filing of a petition and the assignment of an administrative law judge. The parties to a hearing held pursuant to this subsection shall be the petitioner, the local government, and any intervenor. In the proceeding, the plan amendment shall be determined to be in compliance if the local government’s determination that the small scale development amendment is in compliance is fairly debatable. The state land planning agency may not intervene in any proceeding initiated pursuant to this section.

(b)1. If the administrative law judge recommends that the small scale development amendment be found not in compliance, the administrative law judge shall submit the recommended order to the Administration Commission for final agency action. If the administrative law judge recommends that the small scale development amendment be found in compliance, the administrative law judge shall submit the recommended order to the state land planning agency.

2. If the state land planning agency determines that the plan amendment is not in compliance, the agency shall submit, within 30 days following its receipt, the recommended order to the Administration Commission for final agency action. If the state land planning agency determines that the plan amendment is in compliance, the agency shall enter a final order within 30 days following its receipt of the recommended order.

(c) Small scale development amendments may not become effective until 31 days after adoption. If challenged within 30 days after adoption, small scale development amendments may not become effective until the state land planning agency or the Administration Commission, respectively, issues a final order determining that the adopted small scale development amendment is in compliance.

(d) In all challenges under this subsection, when a determination of compliance as defined in s. 163.3184(1)(b) is made, consideration shall be given to the plan amendment as a whole and whether the plan amendment furthers the intent of this part.

History.—s. 10, ch. 75-257; s. 1, ch. 77-174; s. 5, ch. 77-331; s. 9, ch. 85-55; s. 10, ch. 86-191; s. 8, ch. 92-129; s. 11, ch. 93-206; s. 4, ch. 94-273; s. 1446, ch. 95-147; s. 12, ch. 95-310; s. 3, ch. 95-322; s. 5, ch. 95-396; s. 1, ch. 96-205; s. 27, ch. 96-410; s. 4, ch. 96-416; s. 3, ch. 97-253; s. 14, ch. 98-75; s. 13, ch. 98-176; s. 66, ch. 99-251; s. 5, ch. 99-378; s. 26, ch. 2000-151; s. 16, ch. 2000-158; s. 1, ch. 2000-284; s. 8, ch. 2002-296; s. 3, ch. 2004-230; s. 5, ch. 2004-372; s. 7, ch. 2005-290; s. 20, ch. 2006-1; s. 3, ch. 2006-69; s. 4, ch. 2007-198; s. 8, ch. 2009-96; s. 7, ch. 2011-14; s. 18, ch. 2011-139; s. 25, ch. 2014-17; s. 25, ch. 2014-218.



163.3191 - Evaluation and appraisal of comprehensive plan.

163.3191 Evaluation and appraisal of comprehensive plan.—

(1) At least once every 7 years, each local government shall evaluate its comprehensive plan to determine if plan amendments are necessary to reflect changes in state requirements in this part since the last update of the comprehensive plan, and notify the state land planning agency as to its determination.

(2) If the local government determines amendments to its comprehensive plan are necessary to reflect changes in state requirements, the local government shall prepare and transmit within 1 year such plan amendment or amendments for review pursuant to s. 163.3184.

(3) Local governments are encouraged to comprehensively evaluate and, as necessary, update comprehensive plans to reflect changes in local conditions. Plan amendments transmitted pursuant to this section shall be reviewed pursuant to s. 163.3184(4).

(4) If a local government fails to submit its letter prescribed by subsection (1) or update its plan pursuant to subsection (2), it may not amend its comprehensive plan until such time as it complies with this section.

(5) The state land planning agency may not adopt rules to implement this section, other than procedural rules or a schedule indicating when local governments must comply with the requirements of this section.

History.—s. 11, ch. 75-257; s. 10, ch. 85-55; s. 11, ch. 86-191; s. 10, ch. 92-129; s. 13, ch. 93-206; s. 6, ch. 95-322; s. 29, ch. 96-410; s. 5, ch. 96-416; s. 4, ch. 98-146; ss. 6, 14, ch. 98-176; s. 5, ch. 98-258; s. 17, ch. 2000-158; s. 9, ch. 2002-296; s. 905, ch. 2002-387; s. 4, ch. 2004-230; s. 8, ch. 2005-290; s. 12, ch. 2005-291; s. 13, ch. 2007-196; s. 5, ch. 2007-198; s. 4, ch. 2007-204; s. 5, ch. 2010-205; s. 20, ch. 2011-139; s. 8, ch. 2012-96; s. 9, ch. 2012-99.



163.3194 - Legal status of comprehensive plan.

163.3194 Legal status of comprehensive plan.—

(1)(a) After a comprehensive plan, or element or portion thereof, has been adopted in conformity with this act, all development undertaken by, and all actions taken in regard to development orders by, governmental agencies in regard to land covered by such plan or element shall be consistent with such plan or element as adopted.

(b) All land development regulations enacted or amended shall be consistent with the adopted comprehensive plan, or element or portion thereof, and any land development regulations existing at the time of adoption which are not consistent with the adopted comprehensive plan, or element or portion thereof, shall be amended so as to be consistent. If a local government allows an existing land development regulation which is inconsistent with the most recently adopted comprehensive plan, or element or portion thereof, to remain in effect, the local government shall adopt a schedule for bringing the land development regulation into conformity with the provisions of the most recently adopted comprehensive plan, or element or portion thereof. During the interim period when the provisions of the most recently adopted comprehensive plan, or element or portion thereof, and the land development regulations are inconsistent, the provisions of the most recently adopted comprehensive plan, or element or portion thereof, shall govern any action taken in regard to an application for a development order.

(2) After a comprehensive plan for the area, or element or portion thereof, is adopted by the governing body, no land development regulation, land development code, or amendment thereto shall be adopted by the governing body until such regulation, code, or amendment has been referred either to the local planning agency or to a separate land development regulation commission created pursuant to local ordinance, or to both, for review and recommendation as to the relationship of such proposal to the adopted comprehensive plan, or element or portion thereof. Said recommendation shall be made within a reasonable time, but no later than within 2 months after the time of reference. If a recommendation is not made within the time provided, then the governing body may act on the adoption.

(3)(a) A development order or land development regulation shall be consistent with the comprehensive plan if the land uses, densities or intensities, and other aspects of development permitted by such order or regulation are compatible with and further the objectives, policies, land uses, and densities or intensities in the comprehensive plan and if it meets all other criteria enumerated by the local government.

(b) A development approved or undertaken by a local government shall be consistent with the comprehensive plan if the land uses, densities or intensities, capacity or size, timing, and other aspects of the development are compatible with and further the objectives, policies, land uses, and densities or intensities in the comprehensive plan and if it meets all other criteria enumerated by the local government.

(4)(a) A court, in reviewing local governmental action or development regulations under this act, may consider, among other things, the reasonableness of the comprehensive plan, or element or elements thereof, relating to the issue justiciably raised or the appropriateness and completeness of the comprehensive plan, or element or elements thereof, in relation to the governmental action or development regulation under consideration. The court may consider the relationship of the comprehensive plan, or element or elements thereof, to the governmental action taken or the development regulation involved in litigation, but private property shall not be taken without due process of law and the payment of just compensation.

(b) It is the intent of this act that the comprehensive plan set general guidelines and principles concerning its purposes and contents and that this act shall be construed broadly to accomplish its stated purposes and objectives.

(5) The tax-exempt status of lands classified as agricultural under s. 193.461 shall not be affected by any comprehensive plan adopted under this act as long as the land meets the criteria set forth in s. 193.461.

(6) If a proposed solid waste management facility is permitted by the Department of Environmental Protection to receive materials from the construction or demolition of a road or other transportation facility, a local government may not deny an application for a development approval for a requested land use that would accommodate such a facility, provided the local government previously approved a land use classification change to a local comprehensive plan or approved a rezoning to a category allowing such land use on the parcel, and the requested land use was disclosed during the previous comprehensive plan or rezoning hearing as being an express purpose of the land use changes.

History.—s. 12, ch. 75-257; s. 1, ch. 77-174; s. 2, ch. 77-223; s. 12, ch. 80-358; s. 69, ch. 81-259; s. 11, ch. 85-55; s. 33, ch. 2002-296.



163.3197 - Legal status of prior comprehensive plan.

163.3197 Legal status of prior comprehensive plan.—Where, prior to the adoption of a revised plan pursuant to s. 163.3167(2), a local government had adopted a comprehensive plan, or element or portion thereof, such adopted plan, or element or portion thereof, shall have such force and effect as it had at the date of adoption until a new comprehensive plan, or element or portion thereof, is adopted by or for such local government pursuant to the provisions of this act. The prior adopted plan, or element or portion thereof, may be the basis for meeting the requirement of comprehensive plan adoption set out in this act, provided all requirements of this act are met.

History.—s. 13, ch. 75-257; s. 12, ch. 85-55.



163.3201 - Relationship of comprehensive plan to exercise of land development regulatory authority.

163.3201 Relationship of comprehensive plan to exercise of land development regulatory authority.—It is the intent of this act that adopted comprehensive plans or elements thereof shall be implemented, in part, by the adoption and enforcement of appropriate local regulations on the development of lands and waters within an area. It is the intent of this act that the adoption and enforcement by a governing body of regulations for the development of land or the adoption and enforcement by a governing body of a land development code for an area shall be based on, be related to, and be a means of implementation for an adopted comprehensive plan as required by this act.

History.—s. 14, ch. 75-257; s. 13, ch. 85-55.



163.3202 - Land development regulations.

163.3202 Land development regulations.—

(1) Within 1 year after submission of its comprehensive plan or revised comprehensive plan for review pursuant to s. 163.3191, each county and each municipality shall adopt or amend and enforce land development regulations that are consistent with and implement their adopted comprehensive plan.

(2) Local land development regulations shall contain specific and detailed provisions necessary or desirable to implement the adopted comprehensive plan and shall at a minimum:

(a) Regulate the subdivision of land.

(b) Regulate the use of land and water for those land use categories included in the land use element and ensure the compatibility of adjacent uses and provide for open space.

(c) Provide for protection of potable water wellfields.

(d) Regulate areas subject to seasonal and periodic flooding and provide for drainage and stormwater management.

(e) Ensure the protection of environmentally sensitive lands designated in the comprehensive plan.

(f) Regulate signage.

(g) Provide that public facilities and services meet or exceed the standards established in the capital improvements element required by s. 163.3177 and are available when needed for the development, or that development orders and permits are conditioned on the availability of these public facilities and services necessary to serve the proposed development. A local government may not issue a development order or permit that results in a reduction in the level of services for the affected public facilities below the level of services provided in the local government’s comprehensive plan.

(h) Ensure safe and convenient onsite traffic flow, considering needed vehicle parking.

(i) Maintain the existing density of residential properties or recreational vehicle parks if the properties are intended for residential use and are located in the unincorporated areas that have sufficient infrastructure, as determined by a local governing authority, and are not located within a coastal high-hazard area under s. 163.3178.

(3) This section shall be construed to encourage the use of innovative land development regulations which include provisions such as transfer of development rights, incentive and inclusionary zoning, planned-unit development, impact fees, and performance zoning. These and all other such regulations shall be combined and compiled into a single land development code for the jurisdiction. A general zoning code shall not be required if a local government’s adopted land development regulations meet the requirements of this section.

(4) The state land planning agency may require a local government to submit one or more land development regulations if it has reasonable grounds to believe that a local government has totally failed to adopt any one or more of the land development regulations required by this section. Once the state land planning agency determines after review and consultation with local government whether the local government has adopted regulations required by this section, the state land planning agency shall notify the local government in writing within 30 calendar days after receipt of the regulations from the local government. If the state land planning agency determines that the local government has failed to adopt regulations required by this section, it may institute an action in circuit court to require adoption of these regulations. This action shall not review compliance of adopted regulations with this section or consistency with locally adopted plans.

(5) The state land planning agency shall adopt rules for review and schedules for adoption of land development regulations.

History.—s. 14, ch. 85-55; s. 12, ch. 86-191; s. 14, ch. 93-206; s. 7, ch. 95-322; s. 6, ch. 96-416; s. 5, ch. 98-146; s. 20, ch. 2009-96; s. 188, ch. 2010-102; s. 6, ch. 2011-4; s. 6, ch. 2011-15; s. 1, ch. 2014-218.



163.3204 - Cooperation by state and regional agencies.

163.3204 Cooperation by state and regional agencies.—The state land planning agency and any ad hoc working groups appointed by the department and all state and regional agencies involved in the administration and implementation of the Community Planning Act shall cooperate and work with units of local government in the preparation and adoption of comprehensive plans, or elements or portions thereof, and of local land development regulations.

History.—s. 15, ch. 75-257; s. 3, ch. 79-65; s. 11, ch. 83-216; s. 16, ch. 85-55; s. 9, ch. 2012-96.



163.3206 - Fuel terminals.

163.3206 Fuel terminals.—

(1) It is the intent of the Legislature to maintain, encourage, and ensure adequate and reliable fuel terminal infrastructure in this state. Fuel terminals are a critical component of fuel storage and distribution. The ability to receive, store, and distribute fuel is essential to the state’s economy and to the health, safety, welfare, and quality of life of residents and visitors. It is essential that fuel terminal infrastructure be constructed and maintained in various locations in order to ensure the efficient and reliable transportation and delivery of an adequate quantity of fuel throughout the state.

(2) As used in this section, the term:

(a) “Fuel” means any of the following:

1. Alternative fuel as defined in s. 525.01.

2. Aviation fuel as defined in s. 206.9815.

3. Diesel fuel as defined in s. 206.86.

4. Gas as defined in s. 206.9925.

5. Motor fuel as defined in s. 206.01.

6. Natural gas fuel as defined in s. 206.9951.

7. Oil as defined in s. 206.9925.

8. Petroleum fuel as defined in s. 525.01.

9. Petroleum product as defined in s. 206.9925.

(b) “Fuel terminal” means a storage and distribution facility for fuel, supplied by pipeline or marine vessel, which has the capacity to receive and store a bulk transfer of fuel, is equipped with a loading rack through which fuel is physically transferred into tanker trucks or rail cars, and is registered with the Internal Revenue Service as a terminal.

(3) After July 1, 2014, a local government may not amend its comprehensive plan, land use map, zoning districts, or land development regulations in a manner that would conflict with a fuel terminal’s classification as a permitted and allowable use, including, but not limited to, an amendment that causes a fuel terminal to be a nonconforming use, structure, or development.

(4) In the event of damage to or destruction of a fuel terminal as a result of a natural disaster or other catastrophe, a local government shall allow the timely repair of the fuel terminal to the capacity of the fuel terminal as it existed before the natural disaster or catastrophe.

(5) This section does not limit the authority of a local government to adopt, implement, modify, and enforce applicable federal and state requirements for fuel terminals, including safety and building standards, and local safety and building standards. However, the exercise of local authority may not conflict with federal or state safety and security requirements for fuel terminals.

History.—s. 1, ch. 2014-93.



163.3208 - Substation approval process.

163.3208 Substation approval process.—

(1) It is the intent of the Legislature to maintain, encourage, and ensure adequate and reliable electric infrastructure in the state. It is essential that electric infrastructure be constructed and maintained in various locations in order to ensure the efficient and reliable delivery of electric service. Electric infrastructure should be constructed, to the maximum extent practicable, to achieve compatibility with adjacent and surrounding land uses, and the criteria included in this section are intended to balance the need for electricity with land use compatibility.

(2) The term “distribution electric substation” means an electric substation which takes electricity from the transmission grid and converts it to a lower voltage so it can be distributed to customers in the local area on the local distribution grid through one or more distribution lines less than 69 kilovolts in size.

(3) Electric substations are a critical component of electric transmission and distribution. Local governments may adopt and enforce reasonable land development regulations for new distribution electric substations addressing only setback, landscaping, buffering, screening, lighting, and other aesthetic compatibility-based standards. Vegetated buffers or screening beneath aerial access points to the substation equipment shall not be required to have a mature height in excess of 14 feet.

(4) New distribution electric substations shall be a permitted use in all land use categories in the applicable local government comprehensive plan and zoning districts within a utility’s service territory except those designated as preservation, conservation, or historic preservation on the future land use map or duly adopted ordinance. If a local government has not adopted reasonable standards for substation siting in accordance with subsection (3), the following standards shall apply to new distribution electric substations:

(a) In nonresidential areas, the substation must comply with the setback and landscaped buffer area criteria applicable to other similar uses in that district, if any.

(b) Unless the local government approves a lesser setback or landscape requirement, in residential areas, a setback of up to 100 feet between the substation property boundary and permanent equipment structures shall be maintained as follows:

1. For setbacks between 100 feet and 50 feet, an open green space shall be formed by installing native landscaping, including trees and shrub material, consistent with the relevant local government’s land development regulations. Substation equipment shall be protected by a security fence consistent with the relevant local government’s land development regulations.

2. For setbacks of less than 50 feet, a buffer wall 8 feet high or a fence 8 feet high with native landscaping consistent with the relevant local government’s regulations shall be installed around the substation.

(5) If the application for a proposed distribution electric substation demonstrates that the substation design is consistent with the local government’s applicable setback, landscaping, buffering, screening, and other aesthetic compatibility-based standards, the application for development approval for the substation shall be approved.

(6)(a) This paragraph may apply to the proposed placement or construction of a new distribution electric substation within a residential area. Prior to submitting an application for the location of a new distribution electric substation in residential areas, the utility shall consult with the local government regarding the selection of a site. The utility shall provide information regarding the utility’s preferred site and as many as three alternative available sites, including sites within nonresidential areas, that are technically and electrically reasonable for the load to be served, if the local government deems that the siting of a new distribution electric substation warrants this additional review and consideration. The final determination on the site application as to the preferred and alternative sites shall be made solely by the local government within 90 days of presentation of all the necessary and required information on the preferred site and on the alternative sites. In the event the utility and the local government are unable to reach agreement on an appropriate location, the substation site selection shall be submitted to mediation conducted pursuant to ss. 44.401-44.406, unless otherwise agreed to in writing by the parties, and the mediation shall be concluded within 30 days unless extended by written agreement of the parties. The 90-day time period for the local government to render a final decision on the site application is tolled from the date a notice of intent to mediate the site selection issue is served on the utility or local government, until the mediation is concluded, terminated, or an impasse is declared. The local government and utility may agree to waive or extend this 90-day time period. Upon rendition of a final decision of the local government, a person may pursue available legal remedies in accordance with law, and the matter shall be considered on an expedited basis.

(b) A local government’s land development and construction regulations for new distribution electric substations and the local government’s review of an application for the placement or construction of a new distribution electric substation shall only address land development, zoning, or aesthetic compatibility-based issues. In such local government regulations or review, a local government may not require information or evaluate a utility’s business decisions about its service, customer demand for its service, or quality of its service to or from a particular area or site, unless the utility voluntarily offers this information to the local government.

(7) Substation siting standards adopted after the effective date of this act shall not apply to new distribution electric substation applications that were submitted prior to the notice of the local government’s adoption hearing.

(8)(a) If a local government has adopted standards for the siting of new distribution electric substations within any of the local government’s land use categories or zoning districts, the local government shall grant or deny a properly completed application for a permit to locate a new distribution electric substation within the land use category or zoning district within 90 days after the date the properly completed application is declared complete in accordance with the applicable local government application procedures. If the local government fails to approve or deny a properly completed application for a new distribution electric substation within the timeframes set forth, the application shall be deemed automatically approved, and the applicant may proceed with construction consistent with its application without interference or penalty. Issuance of such local permit does not relieve the applicant from complying with applicable federal or state laws or regulations and other applicable local land development or building regulations, if any.

(b) The local government shall notify the permit applicant within 30 days after the date the application is submitted as to whether the application is, for administrative purposes only, properly completed and has been properly submitted. Further completeness determinations shall be provided within 15 days after the receipt of additional information. However, such determination shall not be not deemed an approval of the application.

(c) To be effective, a waiver of the timeframes set forth in this subsection must be voluntarily agreed to by the utility applicant and the local government. A local government may request, but not require, a waiver of the timeframes by the applicant, except that, with respect to a specific application, a one-time waiver may be required in the case of a declared local, state, or federal emergency that directly affects the administration of all permitting activities of the local government.

(d) The local government may establish reasonable timeframes within which the required information to cure the application deficiency is to be provided, or the application will be considered withdrawn or closed.

History.—s. 1, ch. 2006-268.



163.3209 - Electric transmission and distribution line right-of-way maintenance.

163.3209 Electric transmission and distribution line right-of-way maintenance.—After a right-of-way for any electric transmission or distribution line has been established and constructed, no local government shall require or apply any permits or other approvals or code provisions for or related to vegetation maintenance and tree pruning or trimming within the established right-of-way. The term “vegetation maintenance and tree pruning or trimming” means the mowing of vegetation within the right-of-way, removal of trees or brush within the right-of-way, and selective removal of tree branches that extend within the right-of-way. The provisions of this section do not include the removal of trees outside the right-of-way, which may be allowed in compliance with applicable local ordinances. Prior to conducting scheduled routine vegetation maintenance and tree pruning or trimming activities within an established right-of-way, the utility shall provide the official designated by the local government with a minimum of 5 business days’ advance notice. Such advance notice is not required for vegetation maintenance and tree pruning or trimming required to restore electric service or to avoid an imminent vegetation-caused outage or when performed at the request of the property owner adjacent to the right-of-way, provided that the owner has approval of the local government, if needed. Upon the request of the local government, the electric utility shall meet with the local government to discuss and submit the utility’s vegetation maintenance plan, including the utility’s trimming specifications and maintenance practices. Vegetation maintenance and tree pruning or trimming conducted by utilities shall conform to ANSI A300 (Part I)—2001 pruning standards and ANSI Z133.1-2000 Pruning, Repairing, Maintaining, and Removing Trees, and Cutting Brush—Safety Requirements. Vegetation maintenance and tree pruning or trimming conducted by utilities must be supervised by qualified electric utility personnel or licensed contractors trained to conduct vegetation maintenance and tree trimming or pruning consistent with this section or by Certified Arborists certified by the Certification Program of the International Society of Arboriculture. A local government shall not adopt an ordinance or land development regulation that requires the planting of a tree or other vegetation that will achieve a height greater than 14 feet in an established electric utility right-of-way or intrude from the side closer than the clearance distance specified in Table 2 of ANSI Z133.1-2000 for lines affected by the North American Electric Reliability Council Standard, FAC 003.1 requirement R1.2. This section does not supersede or nullify the terms of specific franchise agreements between an electric utility and a local government and shall not be construed to limit a local government’s franchising authority. This section does not supersede local government ordinances or regulations governing planting, pruning, trimming, or removal of specimen trees or historical trees, as defined in a local government’s ordinances or regulations, or trees within designated canopied protection areas. This section shall not apply if a local government develops, with input from the utility, and the local government adopts, a written plan specifically for vegetation maintenance, tree pruning, tree removal, and tree trimming by the utility within the local government’s established rights-of-way and the plan is not inconsistent with the minimum requirements of the National Electrical Safety Code as adopted by the Public Service Commission; provided, however, such a plan shall not require the planting of a tree or other vegetation that will achieve a height greater than 14 feet in an established electric right-of-way. Vegetation maintenance costs shall be considered recoverable costs.

History.—s. 2, ch. 2006-268.



163.3211 - Conflict with other statutes.

163.3211 Conflict with other statutes.—Where this act may be in conflict with any other provision or provisions of law relating to local governments having authority to regulate the development of land, the provisions of this act shall govern unless the provisions of this act are met or exceeded by such other provision or provisions of law relating to local government, including land development regulations adopted pursuant to chapter 125 or chapter 166. Nothing in this act is intended to withdraw or diminish any legal powers or responsibilities of state agencies or change any requirement of existing law that local regulations comply with state standards or rules.

History.—s. 17, ch. 75-257; s. 17, ch. 85-55; s. 25, ch. 87-224.



163.3213 - Administrative review of land development regulations.

163.3213 Administrative review of land development regulations.—

(1) It is the intent of the Legislature that substantially affected persons have the right to maintain administrative actions which assure that land development regulations implement and are consistent with the local comprehensive plan.

(2) As used in this section:

(a) “Substantially affected person” means a substantially affected person as provided pursuant to chapter 120.

(b) “Land development regulation” means an ordinance enacted by a local governing body for the regulation of any aspect of development, including a subdivision, building construction, landscaping, tree protection, or sign regulation or any other regulation concerning the development of land. This term shall include a general zoning code, but shall not include a zoning map, an action which results in zoning or rezoning of land, or any building construction standard adopted pursuant to and in compliance with the provisions of chapter 553.

(3) After the deadline specified in s. 163.3202 for each local government to adopt land development regulations, a substantially affected person, within 12 months after final adoption of the land development regulation, may challenge a land development regulation on the basis that it is inconsistent with the local comprehensive plan. As a condition precedent to the institution of a proceeding pursuant to subsection (4), such affected person shall file a petition with the local government whose land development regulation is the subject of the petition outlining the facts on which the petition is based and the reasons that the substantially affected person considers the land development regulation to be inconsistent with the local comprehensive plan. The local government receiving the petition shall have 30 days after the receipt of the petition to respond. Thereafter, the substantially affected person may petition the state land planning agency not later than 30 days after the local government has responded or at the expiration of the 30-day period which the local government has to respond. The local government and the petitioning, substantially affected person may by agreement extend the 30-day time period within which the local government has to respond. The petition to the state land planning agency shall contain the facts and reasons outlined in the prior petition to the local government.

(4) The state land planning agency shall notify the local government of its receipt of a petition and shall give the local government and the petitioning, substantially affected person an opportunity to present written or oral testimony on the issue and shall conduct any investigations of the matter that it deems necessary. These proceedings shall be informal and shall not include any hearings pursuant to s. 120.57(1). Not later than 60 days nor earlier than 30 days after receiving the petition, the state land planning agency shall issue its written decision on the issue of whether the land development regulation is consistent with the local comprehensive plan, giving the grounds for its decision. The state land planning agency shall send a copy of its decision to the local government and the petitioning, substantially affected person.

(5)(a) If the state land planning agency determines that the regulation is consistent with the local comprehensive plan, the substantially affected person who filed the original petition with the local government may, within 21 days, request a hearing from the Division of Administrative Hearings, and an administrative law judge shall hold a hearing in the affected jurisdiction no earlier than 30 days after the state land planning agency renders its decision pursuant to subsection (4). The parties to a hearing held pursuant to this paragraph shall be the petitioning, substantially affected person, any intervenor, the state land planning agency, and the local government. The adoption of a land development regulation by a local government is legislative in nature and shall not be found to be inconsistent with the local plan if it is fairly debatable that it is consistent with the plan. The hearing shall be held pursuant to ss. 120.569 and 120.57(1), except that the order of the administrative law judge shall be a final order and shall be appealable pursuant to s. 120.68.

(b) If the state land planning agency determines that the regulation is inconsistent with the local comprehensive plan, the state land planning agency shall, within 21 days, request a hearing from the Division of Administrative Hearings, and an administrative law judge shall hold a hearing in the affected jurisdiction not earlier than 30 days after the state land planning agency renders its decision pursuant to subsection (4). The parties to a hearing held pursuant to this paragraph shall be the petitioning, substantially affected person, the local government, any intervenor, and the state land planning agency. The adoption of a land development regulation by a local government is legislative in nature and shall not be found to be inconsistent with the local plan if it is fairly debatable that it is consistent with the plan. The hearing shall be held pursuant to ss. 120.569 and 120.57(1), except that the order of the administrative law judge shall be the final order and shall be appealable pursuant to s. 120.68.

(6) If the administrative law judge in his or her order finds the land development regulation to be inconsistent with the local comprehensive plan, the order will be submitted to the Administration Commission. An appeal pursuant to s. 120.68 may not be taken until the Administration Commission acts pursuant to this subsection. The Administration Commission shall hold a hearing no earlier than 30 days or later than 60 days after the administrative law judge renders his or her final order. The sole issue before the Administration Commission shall be the extent to which any of the sanctions described in s. 163.3184(8)(a) or (b)1. or 2. shall be applicable to the local government whose land development regulation has been found to be inconsistent with its comprehensive plan. If a land development regulation is not challenged within 12 months, it shall be deemed to be consistent with the adopted local plan.

(7) An administrative proceeding under this section shall be the sole proceeding available to challenge the consistency of a land development regulation with a comprehensive plan adopted under this part.

(8) The signature of an attorney or party constitutes a certificate that he or she has read the petition, motion, or other paper and that, to the best of his or her knowledge, information, and belief formed after reasonable inquiry, it is not interposed for any improper purposes, such as to harass or to cause unnecessary delay or for economic advantage, competitive reasons, or frivolous purposes or needless increase in the cost of litigation. If a petition, motion, or other paper is signed in violation of these requirements, the administrative law judge, upon motion or his or her own initiative, shall impose upon the person who signed it or upon a represented party, or both, an appropriate sanction, which may include an order to pay to the other party or parties the amount of reasonable expenses incurred because of the filing of the petition, motion, or other paper, including a reasonable attorney’s fee.

(9) Initiation of administrative review of determination of inconsistency of a land development regulation pursuant to this section shall not affect the validity of the regulation or a development order issued pursuant to the regulation.

History.—s. 15, ch. 85-55; s. 26, ch. 87-224; s. 900, ch. 95-147; s. 23, ch. 95-280; s. 30, ch. 96-410; s. 16, ch. 2012-5.



163.3215 - Standing to enforce local comprehensive plans through development orders.

163.3215 Standing to enforce local comprehensive plans through development orders.—

(1) Subsections (3) and (4) provide the exclusive methods for an aggrieved or adversely affected party to appeal and challenge the consistency of a development order with a comprehensive plan adopted under this part. The local government that issues the development order is to be named as a respondent in all proceedings under this section. Subsection (3) shall not apply to development orders for which a local government has established a process consistent with the requirements of subsection (4). A local government may decide which types of development orders will proceed under subsection (4). Subsection (3) shall apply to all other development orders that are not subject to subsection (4).

(2) As used in this section, the term “aggrieved or adversely affected party” means any person or local government that will suffer an adverse effect to an interest protected or furthered by the local government comprehensive plan, including interests related to health and safety, police and fire protection service systems, densities or intensities of development, transportation facilities, health care facilities, equipment or services, and environmental or natural resources. The alleged adverse interest may be shared in common with other members of the community at large but must exceed in degree the general interest in community good shared by all persons. The term includes the owner, developer, or applicant for a development order.

(3) Any aggrieved or adversely affected party may maintain a de novo action for declaratory, injunctive, or other relief against any local government to challenge any decision of such local government granting or denying an application for, or to prevent such local government from taking any action on, a development order, as defined in s. 163.3164, which materially alters the use or density or intensity of use on a particular piece of property which is not consistent with the comprehensive plan adopted under this part. The de novo action must be filed no later than 30 days following rendition of a development order or other written decision, or when all local administrative appeals, if any, are exhausted, whichever occurs later.

(4) If a local government elects to adopt or has adopted an ordinance establishing, at a minimum, the requirements listed in this subsection, the sole method by which an aggrieved and adversely affected party may challenge any decision of local government granting or denying an application for a development order, as defined in s. 163.3164, which materially alters the use or density or intensity of use on a particular piece of property, on the basis that it is not consistent with the comprehensive plan adopted under this part, is by an appeal filed by a petition for writ of certiorari filed in circuit court no later than 30 days following rendition of a development order or other written decision of the local government, or when all local administrative appeals, if any, are exhausted, whichever occurs later. An action for injunctive or other relief may be joined with the petition for certiorari. Principles of judicial or administrative res judicata and collateral estoppel apply to these proceedings. Minimum components of the local process are as follows:

(a) The local process must make provision for notice of an application for a development order that materially alters the use or density or intensity of use on a particular piece of property, including notice by publication or mailed notice consistent with the provisions of ss. 125.66(4)(b)2. and 3. and 166.041(3)(c)2.b. and c., and must require prominent posting at the job site. The notice must be given within 10 days after the filing of an application for a development order; however, notice under this subsection is not required for an application for a building permit or any other official action of local government which does not materially alter the use or density or intensity of use on a particular piece of property. The notice must clearly delineate that an aggrieved or adversely affected person has the right to request a quasi-judicial hearing before the local government for which the application is made, must explain the conditions precedent to the appeal of any development order ultimately rendered upon the application, and must specify the location where written procedures can be obtained that describe the process, including how to initiate the quasi-judicial process, the timeframes for initiating the process, and the location of the hearing. The process may include an opportunity for an alternative dispute resolution.

(b) The local process must provide a clear point of entry consisting of a written preliminary decision, at a time and in a manner to be established in the local ordinance, with the time to request a quasi-judicial hearing running from the issuance of the written preliminary decision; the local government, however, is not bound by the preliminary decision. A party may request a hearing to challenge or support a preliminary decision.

(c) The local process must provide an opportunity for participation in the process by an aggrieved or adversely affected party, allowing a reasonable time for the party to prepare and present a case for the quasi-judicial hearing.

(d) The local process must provide, at a minimum, an opportunity for the disclosure of witnesses and exhibits prior to hearing and an opportunity for the depositions of witnesses to be taken.

(e) The local process may not require that a party be represented by an attorney in order to participate in a hearing.

(f) The local process must provide for a quasi-judicial hearing before an impartial special master who is an attorney who has at least 5 years’ experience and who shall, at the conclusion of the hearing, recommend written findings of fact and conclusions of law. The special master shall have the power to swear witnesses and take their testimony under oath, to issue subpoenas and other orders regarding the conduct of the proceedings, and to compel entry upon the land. The standard of review applied by the special master in determining whether a proposed development order is consistent with the comprehensive plan shall be strict scrutiny in accordance with Florida law.

(g) At the quasi-judicial hearing, all parties must have the opportunity to respond, to present evidence and argument on all issues involved which are related to the development order, and to conduct cross-examination and submit rebuttal evidence. Public testimony must be allowed.

(h) The local process must provide for a duly noticed public hearing before the local government at which public testimony is allowed. At the quasi-judicial hearing, the local government is bound by the special master’s findings of fact unless the findings of fact are not supported by competent substantial evidence. The governing body may modify the conclusions of law if it finds that the special master’s application or interpretation of law is erroneous. The governing body may make reasonable legal interpretations of its comprehensive plan and land development regulations without regard to whether the special master’s interpretation is labeled as a finding of fact or a conclusion of law. The local government’s final decision must be reduced to writing, including the findings of fact and conclusions of law, and is not considered rendered or final until officially date-stamped by the city or county clerk.

(i) An ex parte communication relating to the merits of the matter under review may not be made to the special master. An ex parte communication relating to the merits of the matter under review may not be made to the governing body after a time to be established by the local ordinance, which time must be no later than receipt of the special master’s recommended order by the governing body.

(j) At the option of the local government, the process may require actions to challenge the consistency of a development order with land development regulations to be brought in the same proceeding.

(5) Venue in any cases brought under this section shall lie in the county or counties where the actions or inactions giving rise to the cause of action are alleged to have occurred.

(6) The signature of an attorney or party constitutes a certificate that he or she has read the pleading, motion, or other paper and that, to the best of his or her knowledge, information, and belief formed after reasonable inquiry, it is not interposed for any improper purpose, such as to harass or to cause unnecessary delay or for economic advantage, competitive reasons or frivolous purposes or needless increase in the cost of litigation. If a pleading, motion, or other paper is signed in violation of these requirements, the court, upon motion or its own initiative, shall impose upon the person who signed it, a represented party, or both, an appropriate sanction, which may include an order to pay to the other party or parties the amount of reasonable expenses incurred because of the filing of the pleading, motion, or other paper, including a reasonable attorney’s fee.

(7) In any proceeding under subsection (3) or subsection (4), no settlement shall be entered into by the local government unless the terms of the settlement have been the subject of a public hearing after notice as required by this part.

(8) In any proceeding under subsection (3) or subsection (4), the Department of Legal Affairs may intervene to represent the interests of the state.

(9) Neither subsection (3) nor subsection (4) relieves the local government of its obligations to hold public hearings as required by law.

History.—s. 18, ch. 85-55; s. 901, ch. 95-147; s. 10, ch. 2002-296.



163.3217 - Municipal overlay for municipal incorporation.

163.3217 Municipal overlay for municipal incorporation.—

(1) PURPOSE.—In order to assist in the planning for future municipal incorporation of a specific geographic area, a county may adopt a municipal overlay as an amendment to its comprehensive plan. A municipal overlay will allow a county, in cooperation with the public, to address the future possible municipal incorporation of a specific geographic area and the impact of municipal incorporation on the provision of public services to serve the area.

(2) PREPARATION, ADOPTION, AND AMENDMENT OF THE MUNICIPAL OVERLAY.—

(a)1. This section applies only in those jurisdictions in which the county has authorized, by resolution or local ordinance, the development of a municipal overlay pursuant to the provisions of this section. A county governing body, or a citizens’ organization that represents property owners in the area affected, may sponsor the preparation of the municipal overlay.

2. It shall be the responsibility of the county to prepare the municipal overlay for an area under its jurisdiction; however, if the sponsor of the municipal overlay is other than the county, the county may by written agreement authorize the sponsor to prepare some or all of a proposed municipal overlay.

(b) A municipal overlay shall be adopted as an amendment to the local government comprehensive plan as prescribed by s. 163.3184.

(3) CONTENTS OF A MUNICIPAL OVERLAY.—A municipal overlay must contain:

(a) Boundary options for the creation of the new municipality.

(b) A feasibility study as outlined in chapter 165.

(c) A map of existing and proposed land uses in the area by type and density.

(d) Population projections for the area.

(e) Data and analysis relating to the provision of public facilities for the area.

(4) FUNDING OF THE MUNICIPAL OVERLAY.—The development of the municipal overlay shall be funded by the county unless there is written agreement between the county and another entity to fund it.

History.—s. 7, ch. 96-416; s. 21, ch. 2011-139.



163.3220 - Short title; legislative intent.

163.3220 Short title; legislative intent.—

(1) Sections 163.3220-163.3243 may be cited as the “Florida Local Government Development Agreement Act.”

(2) The Legislature finds and declares that:

(a) The lack of certainty in the approval of development can result in a waste of economic and land resources, discourage sound capital improvement planning and financing, escalate the cost of housing and development, and discourage commitment to comprehensive planning.

(b) Assurance to a developer that upon receipt of his or her development permit or brownfield designation he or she may proceed in accordance with existing laws and policies, subject to the conditions of a development agreement, strengthens the public planning process, encourages sound capital improvement planning and financing, assists in assuring there are adequate capital facilities for the development, encourages private participation in comprehensive planning, and reduces the economic costs of development.

(3) In conformity with, in furtherance of, and to implement the Community Planning Act and the Florida State Comprehensive Planning Act of 1972, it is the intent of the Legislature to encourage a stronger commitment to comprehensive and capital facilities planning, ensure the provision of adequate public facilities for development, encourage the efficient use of resources, and reduce the economic cost of development.

(4) This intent is effected by authorizing local governments to enter into development agreements with developers, subject to the procedures and requirements of ss. 163.3220-163.3243.

(5) Sections 163.3220-163.3243 shall be regarded as supplemental and additional to the powers conferred upon local governments by other laws and shall not be regarded as in derogation of any powers now existing.

History.—s. 19, ch. 86-191; s. 902, ch. 95-147; s. 8, ch. 99-378; s. 22, ch. 2011-139.



163.3221 - Florida Local Government Development Agreement Act; definitions.

163.3221 Florida Local Government Development Agreement Act; definitions.—As used in ss. 163.3220-163.3243:

(1) “Brownfield designation” means a resolution adopted by a local government pursuant to the Brownfields Redevelopment Act, ss. 376.77-376.85.

(2) “Comprehensive plan” means a plan adopted pursuant to the Community Planning Act.

(3) “Developer” means any person, including a governmental agency, undertaking any development.

(4) “Development” means the carrying out of any building activity or mining operation, the making of any material change in the use or appearance of any structure or land, or the dividing of land into three or more parcels.

(a) The following activities or uses shall be taken for the purposes of this act to involve “development”:

1. A reconstruction, alteration of the size, or material change in the external appearance of a structure on land.

2. A change in the intensity of use of land, such as an increase in the number of dwelling units in a structure or on land or a material increase in the number of businesses, manufacturing establishments, offices, or dwelling units in a structure or on land.

3. Alteration of a shore or bank of a seacoast, river, stream, lake, pond, or canal, including any “coastal construction” as defined in s. 161.021.

4. Commencement of drilling, except to obtain soil samples, mining, or excavation on a parcel of land.

5. Demolition of a structure.

6. Clearing of land as an adjunct of construction.

7. Deposit of refuse, solid or liquid waste, or fill on a parcel of land.

(b) The following operations or uses shall not be taken for the purpose of this act to involve “development”:

1. Work by a highway or road agency or railroad company for the maintenance or improvement of a road or railroad track, if the work is carried out on land within the boundaries of the right-of-way.

2. Work by any utility and other persons engaged in the distribution or transmission of gas or water, for the purpose of inspecting, repairing, renewing, or constructing on established rights-of-way any sewers, mains, pipes, cables, utility tunnels, power lines, towers, poles, tracks, or the like.

3. Work for the maintenance, renewal, improvement, or alteration of any structure, if the work affects only the interior or the color of the structure or the decoration of the exterior of the structure.

4. The use of any structure or land devoted to dwelling uses for any purpose customarily incidental to enjoyment of the dwelling.

5. The use of any land for the purpose of growing plants, crops, trees, and other agricultural or forestry products; raising livestock; or for other agricultural purposes.

6. A change in use of land or structure from a use within a class specified in an ordinance or rule to another use in the same class.

7. A change in the ownership or form of ownership of any parcel or structure.

8. The creation or termination of rights of access, riparian rights, easements, covenants concerning development of land, or other rights in land.

(c) “Development,” as designated in an ordinance, rule, or development permit includes all other development customarily associated with it unless otherwise specified. When appropriate to the context, “development” refers to the act of developing or to the result of development. Reference to any specific operation is not intended to mean that the operation or activity, when part of other operations or activities, is not development. Reference to particular operations is not intended to limit the generality of this subsection.

(5) “Development permit” includes any building permit, zoning permit, subdivision approval, rezoning, certification, special exception, variance, or any other official action of local government having the effect of permitting the development of land.

(6) “Governing body” means the board of county commissioners of a county, the commission or council of an incorporated municipality, or any other chief governing body of a unit of local government, however designated.

(7) “Land” means the earth, water, and air, above, below, or on the surface, and includes any improvements or structures customarily regarded as land.

(8) “Land development regulations” means ordinances enacted by governing bodies for the regulation of any aspect of development and includes any local government zoning, rezoning, subdivision, building construction, or sign regulations or any other regulations controlling the development of land.

(9) “Laws” means all ordinances, resolutions, regulations, comprehensive plans, land development regulations, and rules adopted by a local government affecting the development of land.

(10) “Local government” means any county or municipality or any special district or local governmental entity established pursuant to law which exercises regulatory authority over, and grants development permits for, land development.

(11) “Local planning agency” means the agency designated to prepare a comprehensive plan or plan amendment pursuant to the Community Planning Act.

(12) “Person” means any individual, corporation, business or land trust, estate, trust, partnership, association, two or more persons having a joint or common interest, state agency, or any legal entity.

(13) “Public facilities” means major capital improvements, including, but not limited to, transportation, sanitary sewer, solid waste, drainage, potable water, educational, parks and recreational, and health systems and facilities.

(14) “State land planning agency” means the Department of Economic Opportunity.

History.—s. 20, ch. 86-191; s. 4, ch. 92-129; s. 9, ch. 99-378; s. 23, ch. 2011-139; s. 10, ch. 2012-96.



163.3223 - Applicability.

163.3223 Applicability.—Any local government may, by ordinance, establish procedures and requirements, as provided in ss. 163.3220-163.3243, to consider and enter into a development agreement with any person having a legal or equitable interest in real property located within its jurisdiction.

History.—s. 21, ch. 86-191.



163.3225 - Public hearings.

163.3225 Public hearings.—

(1) Before entering into, amending, or revoking a development agreement, a local government shall conduct at least two public hearings. At the option of the governing body, one of the public hearings may be held by the local planning agency.

(2)(a) Notice of intent to consider a development agreement shall be advertised approximately 7 days before each public hearing in a newspaper of general circulation and readership in the county where the local government is located. Notice of intent to consider a development agreement shall also be mailed to all affected property owners before the first public hearing. The day, time, and place at which the second public hearing will be held shall be announced at the first public hearing.

(b) The notice shall specify the location of the land subject to the development agreement, the development uses proposed on the property, the proposed population densities, and the proposed building intensities and height and shall specify a place where a copy of the proposed agreement can be obtained.

History.—s. 22, ch. 86-191.



163.3227 - Requirements of a development agreement.

163.3227 Requirements of a development agreement.—

(1) A development agreement shall include the following:

(a) A legal description of the land subject to the agreement, and the names of its legal and equitable owners;

(b) The duration of the agreement;

(c) The development uses permitted on the land, including population densities, and building intensities and height;

(d) A description of public facilities that will service the development, including who shall provide such facilities; the date any new facilities, if needed, will be constructed; and a schedule to assure public facilities are available concurrent with the impacts of the development;

(e) A description of any reservation or dedication of land for public purposes;

(f) A description of all local development permits approved or needed to be approved for the development of the land;

(g) A finding that the development permitted or proposed is consistent with the local government’s comprehensive plan and land development regulations;

(h) A description of any conditions, terms, restrictions, or other requirements determined to be necessary by the local government for the public health, safety, or welfare of its citizens; and

(i) A statement indicating that the failure of the agreement to address a particular permit, condition, term, or restriction shall not relieve the developer of the necessity of complying with the law governing said permitting requirements, conditions, term, or restriction.

(2) A development agreement may provide that the entire development or any phase thereof be commenced or completed within a specific period of time.

History.—s. 23, ch. 86-191; s. 31, ch. 91-45.



163.3229 - Duration of a development agreement and relationship to local comprehensive plan.

163.3229 Duration of a development agreement and relationship to local comprehensive plan.—The duration of a development agreement may not exceed 30 years, unless it is extended by mutual consent of the governing body and the developer, subject to a public hearing in accordance with s. 163.3225. No development agreement shall be effective or be implemented by a local government unless the local government’s comprehensive plan and plan amendments implementing or related to the agreement are in compliance with s. 163.3184.

History.—s. 24, ch. 86-191; s. 32, ch. 91-45; s. 11, ch. 92-129; s. 5, ch. 2007-204; s. 24, ch. 2011-139.



163.3231 - Consistency with the comprehensive plan and land development regulations.

163.3231 Consistency with the comprehensive plan and land development regulations.—A development agreement and authorized development shall be consistent with the local government’s comprehensive plan and land development regulations.

History.—s. 25, ch. 86-191.



163.3233 - Local laws and policies governing a development agreement.

163.3233 Local laws and policies governing a development agreement.—

(1) The local government’s laws and policies governing the development of the land at the time of the execution of the development agreement shall govern the development of the land for the duration of the development agreement.

(2) A local government may apply subsequently adopted laws and policies to a development that is subject to a development agreement only if the local government has held a public hearing and determined:

(a) They are not in conflict with the laws and policies governing the development agreement and do not prevent development of the land uses, intensities, or densities in the development agreement;

(b) They are essential to the public health, safety, or welfare, and expressly state that they shall apply to a development that is subject to a development agreement;

(c) They are specifically anticipated and provided for in the development agreement;

(d) The local government demonstrates that substantial changes have occurred in pertinent conditions existing at the time of approval of the development agreement; or

(e) The development agreement is based on substantially inaccurate information supplied by the developer.

(3) This section does not abrogate any rights that may vest pursuant to common law.

History.—s. 26, ch. 86-191.



163.3235 - Periodic review of a development agreement.

163.3235 Periodic review of a development agreement.—A local government shall review land subject to a development agreement at least once every 12 months to determine if there has been demonstrated good faith compliance with the terms of the development agreement. If the local government finds, on the basis of substantial competent evidence, that there has been a failure to comply with the terms of the development agreement, the agreement may be revoked or modified by the local government.

History.—s. 27, ch. 86-191; s. 12, ch. 92-129; s. 25, ch. 2011-139.



163.3237 - Amendment or cancellation of a development agreement.

163.3237 Amendment or cancellation of a development agreement.—A development agreement may be amended or canceled by mutual consent of the parties to the agreement or by their successors in interest.

History.—s. 28, ch. 86-191.



163.3239 - Recording and effectiveness of a development agreement.

163.3239 Recording and effectiveness of a development agreement.—Within 14 days after a local government enters into a development agreement, the local government shall record the agreement with the clerk of the circuit court in the county where the local government is located. A development agreement is not effective until it is properly recorded in the public records of the county. The burdens of the development agreement shall be binding upon, and the benefits of the agreement shall inure to, all successors in interest to the parties to the agreement.

History.—s. 29, ch. 86-191; s. 13, ch. 92-129; s. 26, ch. 2011-139.



163.3241 - Modification or revocation of a development agreement to comply with subsequently enacted state and federal law.

163.3241 Modification or revocation of a development agreement to comply with subsequently enacted state and federal law.—If state or federal laws are enacted after the execution of a development agreement which are applicable to and preclude the parties’ compliance with the terms of a development agreement, such agreement shall be modified or revoked as is necessary to comply with the relevant state or federal laws.

History.—s. 30, ch. 86-191.



163.3243 - Enforcement.

163.3243 Enforcement.—Any party or aggrieved or adversely affected person as defined in s. 163.3215(2) may file an action for injunctive relief in the circuit court where the local government is located to enforce the terms of a development agreement or to challenge compliance of the agreement with ss. 163.3220-163.3243.

History.—s. 31, ch. 86-191; s. 27, ch. 2011-139.



163.3245 - Sector plans.

163.3245 Sector plans.—

(1) In recognition of the benefits of long-range planning for specific areas, local governments or combinations of local governments may adopt into their comprehensive plans a sector plan in accordance with this section. This section is intended to promote and encourage long-term planning for conservation, development, and agriculture on a landscape scale; to further support innovative and flexible planning and development strategies, and the purposes of this part and part I of chapter 380; to facilitate protection of regionally significant resources, including, but not limited to, regionally significant water courses and wildlife corridors; and to avoid duplication of effort in terms of the level of data and analysis required for a development of regional impact, while ensuring the adequate mitigation of impacts to applicable regional resources and facilities, including those within the jurisdiction of other local governments, as would otherwise be provided. Sector plans are intended for substantial geographic areas that include at least 5,000 acres of one or more local governmental jurisdictions and are to emphasize urban form and protection of regionally significant resources and public facilities. A sector plan may not be adopted in an area of critical state concern.

(2) Upon the request of a local government having jurisdiction, the applicable regional planning council shall conduct a scoping meeting with affected local governments and those agencies identified in s. 163.3184(1)(c) before preparation of the sector plan. The purpose of this meeting is to assist the state land planning agency and the local government in the identification of the relevant planning issues to be addressed and the data and resources available to assist in the preparation of the sector plan. If a scoping meeting is conducted, the regional planning council shall make written recommendations to the state land planning agency and affected local governments on the issues requested by the local government. The scoping meeting shall be noticed and open to the public. If the entire planning area proposed for the sector plan is within the jurisdiction of two or more local governments, some or all of them may enter into a joint planning agreement pursuant to s. 163.3171 with respect to the geographic area to be subject to the sector plan, the planning issues that will be emphasized, procedures for intergovernmental coordination to address extrajurisdictional impacts, supporting application materials including data and analysis, procedures for public participation, or other issues.

(3) Sector planning encompasses two levels: adoption pursuant to s. 163.3184 of a long-term master plan for the entire planning area as part of the comprehensive plan, and adoption by local development order of two or more detailed specific area plans that implement the long-term master plan and within which s. 380.06 is waived.

(a) In addition to the other requirements of this chapter, except for those that are inconsistent with or superseded by the planning standards of this paragraph, a long-term master plan pursuant to this section must include maps, illustrations, and text supported by data and analysis to address the following:

1. A framework map that, at a minimum, generally depicts areas of urban, agricultural, rural, and conservation land use; identifies allowed uses in various parts of the planning area; specifies maximum and minimum densities and intensities of use; and provides the general framework for the development pattern in developed areas with graphic illustrations based on a hierarchy of places and functional place-making components.

2. A general identification of the water supplies needed and available sources of water, including water resource development and water supply development projects, and water conservation measures needed to meet the projected demand of the future land uses in the long-term master plan.

3. A general identification of the transportation facilities to serve the future land uses in the long-term master plan, including guidelines to be used to establish each modal component intended to optimize mobility.

4. A general identification of other regionally significant public facilities necessary to support the future land uses, which may include central utilities provided onsite within the planning area, and policies setting forth the procedures to be used to mitigate the impacts of future land uses on public facilities.

5. A general identification of regionally significant natural resources within the planning area based on the best available data and policies setting forth the procedures for protection or conservation of specific resources consistent with the overall conservation and development strategy for the planning area.

6. General principles and guidelines addressing the urban form and the interrelationships of future land uses; the protection and, as appropriate, restoration and management of lands identified for permanent preservation through recordation of conservation easements consistent with s. 704.06, which shall be phased or staged in coordination with detailed specific area plans to reflect phased or staged development within the planning area; achieving a more clean, healthy environment; limiting urban sprawl; providing a range of housing types; protecting wildlife and natural areas; advancing the efficient use of land and other resources; creating quality communities of a design that promotes travel by multiple transportation modes; and enhancing the prospects for the creation of jobs.

7. Identification of general procedures and policies to facilitate intergovernmental coordination to address extrajurisdictional impacts from the future land uses.

A long-term master plan adopted pursuant to this section may be based upon a planning period longer than the generally applicable planning period of the local comprehensive plan, shall specify the projected population within the planning area during the chosen planning period, and may include a phasing or staging schedule that allocates a portion of the local government’s future growth to the planning area through the planning period. A long-term master plan adopted pursuant to this section is not required to demonstrate need based upon projected population growth or on any other basis.

(b) In addition to the other requirements of this chapter, except for those that are inconsistent with or superseded by the planning standards of this paragraph, the detailed specific area plans shall be consistent with the long-term master plan and must include conditions and commitments that provide for:

1. Development or conservation of an area of at least 1,000 acres consistent with the long-term master plan. The local government may approve detailed specific area plans of less than 1,000 acres based on local circumstances if it is determined that the detailed specific area plan furthers the purposes of this part and part I of chapter 380.

2. Detailed identification and analysis of the maximum and minimum densities and intensities of use and the distribution, extent, and location of future land uses.

3. Detailed identification of water resource development and water supply development projects and related infrastructure and water conservation measures to address water needs of development in the detailed specific area plan.

4. Detailed identification of the transportation facilities to serve the future land uses in the detailed specific area plan.

5. Detailed identification of other regionally significant public facilities, including public facilities outside the jurisdiction of the host local government, impacts of future land uses on those facilities, and required improvements consistent with the long-term master plan.

6. Public facilities necessary to serve development in the detailed specific area plan, including developer contributions in a 5-year capital improvement schedule of the affected local government.

7. Detailed analysis and identification of specific measures to ensure the protection and, as appropriate, restoration and management of lands within the boundary of the detailed specific area plan identified for permanent preservation through recordation of conservation easements consistent with s. 704.06, which easements shall be effective before or concurrent with the effective date of the detailed specific area plan and other important resources both within and outside the host jurisdiction. Any such conservation easement may be based on digital orthophotography prepared by a surveyor and mapper licensed under chapter 472 and may include a right of adjustment authorizing the grantor to modify portions of the area protected by a conservation easement and substitute other lands in their place if the lands to be substituted contain no less gross acreage than the lands to be removed; have equivalent values in the proportion and quality of wetlands, uplands, and wildlife habitat; and are contiguous to other lands protected by the conservation easement. Substitution is accomplished by recording an amendment to the conservation easement as accepted by and with the consent of the grantee, and which consent may not be unreasonably withheld.

8. Detailed principles and guidelines addressing the urban form and the interrelationships of future land uses; achieving a more clean, healthy environment; limiting urban sprawl; providing a range of housing types; protecting wildlife and natural areas; advancing the efficient use of land and other resources; creating quality communities of a design that promotes travel by multiple transportation modes; and enhancing the prospects for the creation of jobs.

9. Identification of specific procedures to facilitate intergovernmental coordination to address extrajurisdictional impacts from the detailed specific area plan.

A detailed specific area plan adopted by local development order pursuant to this section may be based upon a planning period longer than the generally applicable planning period of the local comprehensive plan and shall specify the projected population within the specific planning area during the chosen planning period. A detailed specific area plan adopted pursuant to this section is not required to demonstrate need based upon projected population growth or on any other basis. All lands identified in the long-term master plan for permanent preservation shall be subject to a recorded conservation easement consistent with s. 704.06 before or concurrent with the effective date of the final detailed specific area plan to be approved within the planning area. Any such conservation easement may be based on digital orthophotography prepared by a surveyor and mapper licensed under chapter 472 and may include a right of adjustment authorizing the grantor to modify portions of the area protected by a conservation easement and substitute other lands in their place if the lands to be substituted contain no less gross acreage than the lands to be removed; have equivalent values in the proportion and quality of wetlands, uplands, and wildlife habitat; and are contiguous to other lands protected by the conservation easement. Substitution is accomplished by recording an amendment to the conservation easement as accepted by and with the consent of the grantee, and which consent may not be unreasonably withheld.

(c) In its review of a long-term master plan, the state land planning agency shall consult with the Department of Agriculture and Consumer Services, the Department of Environmental Protection, the Fish and Wildlife Conservation Commission, and the applicable water management district regarding the design of areas for protection and conservation of regionally significant natural resources and for the protection and, as appropriate, restoration and management of lands identified for permanent preservation.

(d) In its review of a long-term master plan, the state land planning agency shall consult with the Department of Transportation, the applicable metropolitan planning organization, and any urban transit agency regarding the location, capacity, design, and phasing or staging of major transportation facilities in the planning area.

(e) Whenever a local government issues a development order approving a detailed specific area plan, a copy of such order shall be rendered to the state land planning agency and the owner or developer of the property affected by such order, as prescribed by rules of the state land planning agency for a development order for a development of regional impact. Within 45 days after the order is rendered, the owner, the developer, or the state land planning agency may appeal the order to the Florida Land and Water Adjudicatory Commission by filing a petition alleging that the detailed specific area plan is not consistent with the comprehensive plan or with the long-term master plan adopted pursuant to this section. The appellant shall furnish a copy of the petition to the opposing party, as the case may be, and to the local government that issued the order. The filing of the petition stays the effectiveness of the order until after completion of the appeal process. However, if a development order approving a detailed specific area plan has been challenged by an aggrieved or adversely affected party in a judicial proceeding pursuant to s. 163.3215, and a party to such proceeding serves notice to the state land planning agency, the state land planning agency shall dismiss its appeal to the commission and shall have the right to intervene in the pending judicial proceeding pursuant to s. 163.3215. Proceedings for administrative review of an order approving a detailed specific area plan shall be conducted consistent with s. 380.07(6). The commission shall issue a decision granting or denying permission to develop pursuant to the long-term master plan and the standards of this part and may attach conditions or restrictions to its decisions.

(f) The applicant for a detailed specific area plan shall transmit copies of the application to the reviewing agencies specified in s. 163.3184(1)(c), or their successor agencies, for review and comment as to whether the detailed specific area plan is consistent with the comprehensive plan and the long-term master plan. Any comments from the reviewing agencies shall be submitted in writing to the local government with jurisdiction and to the state land planning agency within 30 days after the applicant’s transmittal of the application.

(g) This subsection does not prevent preparation and approval of the sector plan and detailed specific area plan concurrently or in the same submission.

(h) If an applicant seeks to use wetland or upland preservation achieved by granting conservation easements required under this section as compensatory mitigation for permitting purposes under chapter 373 or chapter 379, the Department of Environmental Protection, the Fish and Wildlife Conservation Commission, or the water management district may accept such mitigation under the criteria established in the uniform assessment method required by s. 373.414, or pursuant to chapter 379, as applicable, without considering the fact that a conservation easement encumbering the same real property was previously recorded pursuant to paragraph (b).

(4) Upon the long-term master plan becoming legally effective:

(a) Any long-range transportation plan developed by a metropolitan planning organization pursuant to s. 339.175(7) must be consistent, to the maximum extent feasible, with the long-term master plan, including, but not limited to, the projected population and the approved uses and densities and intensities of use and their distribution within the planning area. The transportation facilities identified in adopted plans pursuant to subparagraphs (3)(a)3. and (b)4. must be developed in coordination with the adopted M.P.O. long-range transportation plan.

(b) The water needs, sources and water resource development, and water supply development projects identified in adopted plans pursuant to subparagraphs (3)(a)2. and (b)3. shall be incorporated into the applicable district and regional water supply plans adopted in accordance with ss. 373.036 and 373.709. Accordingly, and notwithstanding the permit durations stated in s. 373.236, an applicant may request and the applicable district may issue consumptive use permits for durations commensurate with the long-term master plan or detailed specific area plan, considering the ability of the master plan area to contribute to regional water supply availability and the need to maximize reasonable-beneficial use of the water resource. The permitting criteria in s. 373.223 shall be applied based upon the projected population and the approved densities and intensities of use and their distribution in the long-term master plan; however, the allocation of the water may be phased over the permit duration to correspond to actual projected needs. This paragraph does not supersede the public interest test set forth in s. 373.223.

(5) When a detailed specific area plan has become effective for a portion of the planning area governed by a long-term master plan adopted pursuant to this section, s. 380.06 does not apply to development within the geographic area of the detailed specific area plan. However, any development-of-regional-impact development order that is vested from the detailed specific area plan may be enforced pursuant to s. 380.11.

(a) The local government adopting the detailed specific area plan is primarily responsible for monitoring and enforcing the detailed specific area plan. Local governments may not issue any permits or approvals or provide any extensions of services to development that are not consistent with the detailed specific area plan.

(b) If the state land planning agency has reason to believe that a violation of any detailed specific area plan has occurred or is about to occur, it may institute an administrative or judicial proceeding to prevent, abate, or control the conditions or activity creating the violation, using the procedures in s. 380.11.

(c) In instituting an administrative or judicial proceeding involving a sector plan or detailed specific area plan, including a proceeding pursuant to paragraph (b), the complaining party shall comply with the requirements of s. 163.3215(4), (5), (6), and (7), except as provided by paragraph (3)(e).

(d) The detailed specific area plan shall establish a buildout date until which the approved development is not subject to downzoning, unit density reduction, or intensity reduction, unless the local government can demonstrate that implementation of the plan is not continuing in good faith based on standards established by plan policy, that substantial changes in the conditions underlying the approval of the detailed specific area plan have occurred, that the detailed specific area plan was based on substantially inaccurate information provided by the applicant, or that the change is clearly established to be essential to the public health, safety, or welfare.

(6) Concurrent with or subsequent to review and adoption of a long-term master plan pursuant to paragraph (3)(a), an applicant may apply for master development approval pursuant to s. 380.06(21) for the entire planning area in order to establish a buildout date until which the approved uses and densities and intensities of use of the master plan are not subject to downzoning, unit density reduction, or intensity reduction, unless the local government can demonstrate that implementation of the master plan is not continuing in good faith based on standards established by plan policy, that substantial changes in the conditions underlying the approval of the master plan have occurred, that the master plan was based on substantially inaccurate information provided by the applicant, or that change is clearly established to be essential to the public health, safety, or welfare. Review of the application for master development approval shall be at a level of detail appropriate for the long-term and conceptual nature of the long-term master plan and, to the maximum extent possible, may only consider information provided in the application for a long-term master plan. Notwithstanding s. 380.06, an increment of development in such an approved master development plan must be approved by a detailed specific area plan pursuant to paragraph (3)(b) and is exempt from review pursuant to s. 380.06.

(7) A developer within an area subject to a long-term master plan that meets the requirements of paragraph (3)(a) and subsection (6) or a detailed specific area plan that meets the requirements of paragraph (3)(b) may enter into a development agreement with a local government pursuant to ss. 163.3220-163.3243. The duration of such a development agreement may be through the planning period of the long-term master plan or the detailed specific area plan, as the case may be, notwithstanding the limit on the duration of a development agreement pursuant to s. 163.3229.

(8) Any owner of property within the planning area of a proposed long-term master plan may withdraw his or her consent to the master plan at any time prior to local government adoption, and the local government shall exclude such parcels from the adopted master plan. Thereafter, the long-term master plan, any detailed specific area plan, and the exemption from development-of-regional-impact review under this section do not apply to the subject parcels. After adoption of a long-term master plan, an owner may withdraw his or her property from the master plan only with the approval of the local government by plan amendment adopted and reviewed pursuant to s. 163.3184.

(9) The adoption of a long-term master plan or a detailed specific area plan pursuant to this section does not limit the right to continue existing agricultural or silvicultural uses or other natural resource-based operations or to establish similar new agricultural or silvicultural uses that are consistent with the plans approved pursuant to this section.

(10) The state land planning agency may enter into an agreement with a local government that, on or before July 1, 2011, adopted a large-area comprehensive plan amendment consisting of at least 15,000 acres that meets the requirements for a long-term master plan in paragraph (3)(a), after notice and public hearing by the local government, and thereafter, notwithstanding s. 380.06, this part, or any planning agreement or plan policy, the large-area plan shall be implemented through detailed specific area plans that meet the requirements of paragraph (3)(b) and shall otherwise be subject to this section.

(11) Notwithstanding this section, a detailed specific area plan to implement a conceptual long-term buildout overlay, adopted by a local government and found in compliance before July 1, 2011, shall be governed by this section.

(12) Notwithstanding s. 380.06, this part, or any planning agreement or plan policy, a landowner or developer who has received approval of a master development-of-regional-impact development order pursuant to s. 380.06(21) may apply to implement this order by filing one or more applications to approve a detailed specific area plan pursuant to paragraph (3)(b).

(13) An applicant with an approved master development order may request that the applicable water management district issue a consumptive use permit as set forth in s. 373.236(8) for the same period of time as the approved master development order.

(14) This section may not be construed to abrogate the rights of any person under this chapter.

(15) The more specific provisions of this section shall supersede the generally applicable provisions of this chapter which otherwise would apply. This section does not preclude a local government from requiring data and analysis beyond the minimum criteria established in this section.

History.—s. 15, ch. 98-176; s. 21, ch. 2011-34; s. 28, ch. 2011-139; s. 17, ch. 2012-5; s. 10, ch. 2012-99; s. 4, ch. 2015-30; s. 4, ch. 2016-148.



163.3246 - Local government comprehensive planning certification program.

163.3246 Local government comprehensive planning certification program.—

(1) There is created the Local Government Comprehensive Planning Certification Program to be administered by the state land planning agency. The purpose of the program is to create a certification process for local governments who identify a geographic area for certification within which they commit to directing growth and who, because of a demonstrated record of effectively adopting, implementing, and enforcing its comprehensive plan, the level of technical planning experience exhibited by the local government, and a commitment to implement exemplary planning practices, require less state and regional oversight of the comprehensive plan amendment process. The purpose of the certification area is to designate areas that are contiguous, compact, and appropriate for urban growth and development within a 10-year planning timeframe. Municipalities and counties are encouraged to jointly establish the certification area, and subsequently enter into joint certification agreement with the state land planning agency.

(2) In order to be eligible for certification under the program, the local government must:

(a) Demonstrate a record of effectively adopting, implementing, and enforcing its comprehensive plan;

(b) Demonstrate technical, financial, and administrative expertise to implement the provisions of this part without state oversight;

(c) Obtain comments from the state and regional review agencies regarding the appropriateness of the proposed certification;

(d) Hold at least one public hearing soliciting public input concerning the local government’s proposal for certification; and

(e) Demonstrate that it has adopted programs in its local comprehensive plan and land development regulations which:

1. Promote infill development and redevelopment, including prioritized and timely permitting processes in which applications for local development permits within the certification area are acted upon expeditiously for proposed development that is consistent with the local comprehensive plan.

2. Promote the development of housing for low-income and very-low-income households or specialized housing to assist elderly and disabled persons to remain at home or in independent living arrangements.

3. Achieve effective intergovernmental coordination and address the extrajurisdictional effects of development within the certified area.

4. Promote economic diversity and growth while encouraging the retention of rural character, where rural areas exist, and the protection and restoration of the environment.

5. Provide and maintain public urban and rural open space and recreational opportunities.

6. Manage transportation and land uses to support public transit and promote opportunities for pedestrian and nonmotorized transportation.

7. Use design principles to foster individual community identity, create a sense of place, and promote pedestrian-oriented safe neighborhoods and town centers.

8. Redevelop blighted areas.

9. Adopt a local mitigation strategy and have programs to improve disaster preparedness and the ability to protect lives and property, especially in coastal high-hazard areas.

10. Encourage clustered, mixed-use development that incorporates greenspace and residential development within walking distance of commercial development.

11. Encourage urban infill at appropriate densities and intensities and separate urban and rural uses and discourage urban sprawl while preserving public open space and planning for buffer-type land uses and rural development consistent with their respective character along and outside the certification area.

12. Assure protection of key natural areas and agricultural lands that are identified using state and local inventories of natural areas. Key natural areas include, but are not limited to:

a. Wildlife corridors.

b. Lands with high native biological diversity, important areas for threatened and endangered species, species of special concern, migratory bird habitat, and intact natural communities.

c. Significant surface waters and springs, aquatic preserves, wetlands, and outstanding Florida waters.

d. Water resources suitable for preservation of natural systems and for water resource development.

e. Representative and rare native Florida natural systems.

13. Ensure the cost-efficient provision of public infrastructure and services.

(3) Portions of local governments located within areas of critical state concern cannot be included in a certification area.

(4) A local government or group of local governments seeking certification of all or part of a jurisdiction or jurisdictions must submit an application to the state land planning agency which demonstrates that the area sought to be certified meets the criteria of subsections (2) and (5). The application shall include copies of the applicable local government comprehensive plan, land development regulations, interlocal agreements, and other relevant information supporting the eligibility criteria for designation. Upon receipt of a complete application, the state land planning agency must provide the local government with an initial response to the application within 90 days after receipt of the application.

(5) If the local government meets the eligibility criteria of subsection (2), the state land planning agency shall certify all or part of a local government by written agreement, which shall be considered final agency action subject to challenge under s. 120.569. The agreement must include the following components:

(a) The basis for certification.

(b) The boundary of the certification area, which encompasses areas that are contiguous, compact, appropriate for urban growth and development, and in which public infrastructure is existing or planned within a 10-year planning timeframe. The certification area is required to include sufficient land to accommodate projected population growth, housing demand, including choice in housing types and affordability, job growth and employment, appropriate densities and intensities of use to be achieved in new development and redevelopment, existing or planned infrastructure, including transportation and central water and sewer facilities. The certification area must be adopted as part of the local government’s comprehensive plan.

(c) A demonstration that the capital improvements plan governing the certified area is updated annually.

(d) A visioning plan or a schedule for the development of a visioning plan.

(e) A description of baseline conditions related to the evaluation criteria in paragraph (g) in the certified area.

(f) A work program setting forth specific planning strategies and projects that will be undertaken to achieve improvement in the baseline conditions as measured by the criteria identified in paragraph (g).

(g) Criteria to evaluate the effectiveness of the certification process in achieving the community-development goals for the certification area including:

1. Measuring the compactness of growth, expressed as the ratio between population growth and land consumed;

2. Increasing residential density and intensities of use;

3. Measuring and reducing vehicle miles traveled and increasing the interconnectedness of the street system, pedestrian access, and mass transit;

4. Measuring the balance between the location of jobs and housing;

5. Improving the housing mix within the certification area, including the provision of mixed-use neighborhoods, affordable housing, and the creation of an affordable housing program if such a program is not already in place;

6. Promoting mixed-use developments as an alternative to single-purpose centers;

7. Promoting clustered development having dedicated open space;

8. Linking commercial, educational, and recreational uses directly to residential growth;

9. Reducing per capita water and energy consumption;

10. Prioritizing environmental features to be protected and adopting measures or programs to protect identified features;

11. Reducing hurricane shelter deficits and evacuation times and implementing the adopted mitigation strategies; and

12. Improving coordination between the local government and school board.

(h) A commitment to change any land development regulations that restrict compact development and adopt alternative design codes that encourage desirable densities and intensities of use and patterns of compact development identified in the agreement.

(i) A plan for increasing public participation in comprehensive planning and land use decisionmaking which includes outreach to neighborhood and civic associations through community planning initiatives.

(j) A demonstration that the intergovernmental coordination element of the local government’s comprehensive plan includes joint processes for coordination between the school board and local government pursuant to s. 163.3177(6)(h)2. and other requirements of law.

(k) A method of addressing the extrajurisdictional effects of development within the certified area which is integrated by amendment into the intergovernmental coordination element of the local government comprehensive plan.

(l) A requirement for the annual reporting to the state land planning agency of plan amendments adopted during the year, and the progress of the local government in meeting the terms and conditions of the certification agreement. Prior to the deadline for the annual report, the local government must hold a public hearing soliciting public input on the progress of the local government in satisfying the terms of the certification agreement.

(m) An expiration date that is no later than 10 years after execution of the agreement.

(6) The state land planning agency may enter up to eight new certification agreements each fiscal year. The state land planning agency shall adopt procedural rules governing the application and review of local government requests for certification. Such procedural rules may establish a phased schedule for review of local government requests for certification.

(7) The state land planning agency shall revoke the local government’s certification if it determines that the local government is not substantially complying with the terms of the agreement.

(8) An affected person, as defined by s. 163.3184(1)(a), may petition for administrative hearing alleging that a local government is not substantially complying with the terms of the agreement, using the procedures and timeframes for notice and conditions precedent described in s. 163.3213. Such a petition must be filed within 30 days after the annual public hearing required by paragraph (5)(l).

(9)(a) Upon certification all comprehensive plan amendments associated with the area certified must be adopted and reviewed in the manner described in s. 163.3184(5)-(11), such that state and regional agency review is eliminated. Plan amendments that qualify as small scale development amendments may follow the small scale review process in s. 163.3187. The state land planning agency may not issue any objections, recommendations, and comments report on proposed plan amendments or a notice of intent on adopted plan amendments; however, affected persons, as defined by s. 163.3184(1)(a), may file a petition for administrative review pursuant to the requirements of s. 163.3184(5) to challenge the compliance of an adopted plan amendment.

(b) Plan amendments that change the boundaries of the certification area; propose a rural land stewardship area pursuant to s. 163.3248; propose a sector plan pursuant to s. 163.3245; update a comprehensive plan based on an evaluation and appraisal review; impact lands outside the certification boundary; implement new statutory requirements that require specific comprehensive plan amendments; or increase hurricane evacuation times or the need for shelter capacity on lands within the coastal high-hazard area shall be reviewed pursuant to s. 163.3184.

(10) Notwithstanding subsections (2), (4), (5), (6), and (7), any municipality designated as a rural area of opportunity pursuant to s. 288.0656 which is located within a county eligible to levy the Small County Surtax under s. 212.055(3) shall be considered certified during the effectiveness of the designation of rural area of opportunity. The state land planning agency shall provide a written notice of certification to the local government of the certified area, which shall be considered final agency action subject to challenge under s. 120.569. The notice of certification shall include the following components:

(a) The boundary of the certification area.

(b) A requirement that the local government submit an annual or biennial monitoring report to the state land planning agency according to the schedule provided in the written notice. The monitoring report shall, at a minimum, include the number of amendments to the comprehensive plan adopted by the local government, the number of plan amendments challenged by an affected person, and the disposition of those challenges.

(11) If the local government of an area described in subsection (10) does not request that the state land planning agency review the developments of regional impact that are proposed within the certified area, an application for approval of a development order within the certified area shall be exempt from review under s. 380.06.

(12) A local government’s certification shall be reviewed by the local government and the state land planning agency as part of the evaluation and appraisal process pursuant to s. 163.3191. Within 1 year after the deadline for the local government to update its comprehensive plan based on the evaluation and appraisal, the state land planning agency shall renew or revoke the certification. The local government’s failure to timely adopt necessary amendments to update its comprehensive plan based on an evaluation and appraisal, which are found to be in compliance by the state land planning agency, shall be cause for revoking the certification agreement. The state land planning agency’s decision to renew or revoke shall be considered agency action subject to challenge under s. 120.569.

(13) The state land planning agency shall, by July 1 of each odd-numbered year, submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives a report listing certified local governments, evaluating the effectiveness of the certification, and including any recommendations for legislative actions.

(14) It is the intent of the Legislature to encourage the creation of connected-city corridors that facilitate the growth of high-technology industry and innovation through partnerships that support research, marketing, workforce, and entrepreneurship. It is the intent of the Legislature to provide for a locally controlled, comprehensive plan amendment process for such projects that are designed to achieve a cleaner, healthier environment; limit urban sprawl by promoting diverse but interconnected communities; provide a range of intergenerational housing types; protect wildlife and natural areas; assure the efficient use of land and other resources; create quality communities of a design that promotes alternative transportation networks and travel by multiple transportation modes; and enhance the prospects for the creation of jobs. The Legislature finds and declares that this state’s connected-city corridors require a reduced level of state and regional oversight because of their high degree of urbanization and the planning capabilities and resources of the local government.

(a) Notwithstanding subsections (2), (4), (5), (6), and (7), Pasco County is named a pilot community and shall be considered certified for a period of 10 years for connected-city corridor plan amendments. The state land planning agency shall provide a written notice of certification to Pasco County by July 15, 2015, which shall be considered a final agency action subject to challenge under s. 120.569. The notice of certification must include:

1. The boundary of the connected-city corridor certification area; and

2. A requirement that Pasco County submit an annual or biennial monitoring report to the state land planning agency according to the schedule provided in the written notice. The monitoring report must, at a minimum, include the number of amendments to the comprehensive plan adopted by Pasco County, the number of plan amendments challenged by an affected person, and the disposition of such challenges.

(b) A plan amendment adopted under this subsection may be based upon a planning period longer than the generally applicable planning period of the Pasco County local comprehensive plan, must specify the projected population within the planning area during the chosen planning period, may include a phasing or staging schedule that allocates a portion of Pasco County’s future growth to the planning area through the planning period, and may designate a priority zone or subarea within the connected-city corridor for initial implementation of the plan. A plan amendment adopted under this subsection is not required to demonstrate need based upon projected population growth or on any other basis.

(c) If Pasco County adopts a long-term transportation network plan and financial feasibility plan, and subject to compliance with the requirements of such a plan, the projects within the connected-city corridor are deemed to have satisfied all concurrency and other state agency or local government transportation mitigation requirements except for site-specific access management requirements.

(d) If Pasco County does not request that the state land planning agency review the developments of regional impact that are proposed within the certified area, an application for approval of a development order within the certified area is exempt from review under s. 380.06.

(e) The Office of Program Policy Analysis and Government Accountability (OPPAGA) shall submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives by December 1, 2024, a report and recommendations for implementing a statewide program that addresses the legislative findings in this subsection. In consultation with the state land planning agency, OPPAGA shall develop the report and recommendations with input from other state and regional agencies, local governments, and interest groups. OPPAGA shall also solicit citizen input in the potentially affected areas and consult with the affected local government and stakeholder groups. Additionally, OPPAGA shall review local and state actions and correspondence relating to the pilot program to identify issues of process and substance in recommending changes to the pilot program. At a minimum, the report and recommendations must include:

1. Identification of local governments other than the local government participating in the pilot program which should be certified. The report may also recommend that a local government is no longer appropriate for certification; and

2. Changes to the certification pilot program.

History.—s. 11, ch. 2002-296; s. 15, ch. 2005-157; s. 29, ch. 2011-139; s. 11, ch. 2012-96; s. 19, ch. 2013-15; s. 26, ch. 2014-17; s. 26, ch. 2014-218; s. 5, ch. 2015-30.



163.32466 - Readoption by ordinance of plan amendments adopted pursuant to former s. 163.32465, subject to local referendum.

163.32466 Readoption by ordinance of plan amendments adopted pursuant to former s. 163.32465, subject to local referendum.—A comprehensive plan amendment adopted pursuant to former s. 163.32465 subject to voter referendum by local charter, and found in compliance before June 2, 2011, may be readopted by ordinance, shall become effective upon approval by the local government, and is not subject to review or challenge pursuant to the provisions of former s. 163.32465 or s. 163.3184.

History.—ss. 76, 80, ch. 2011-139; s. 11, ch. 2015-2.



163.3248 - Rural land stewardship areas.

163.3248 Rural land stewardship areas.—

(1) Rural land stewardship areas are designed to establish a long-term incentive-based strategy to balance and guide the allocation of land so as to accommodate future land uses in a manner that protects the natural environment, stimulate economic growth and diversification, and encourage the retention of land for agriculture and other traditional rural land uses.

(2) Upon written request by one or more landowners of the subject lands to designate lands as a rural land stewardship area, or pursuant to a private-sector-initiated comprehensive plan amendment filed by, or with the consent of the owners of the subject lands, local governments may adopt a future land use overlay to designate all or portions of lands classified in the future land use element as predominantly agricultural, rural, open, open-rural, or a substantively equivalent land use, as a rural land stewardship area within which planning and economic incentives are applied to encourage the implementation of innovative and flexible planning and development strategies and creative land use planning techniques to support a diverse economic and employment base. The future land use overlay may not require a demonstration of need based on population projections or any other factors.

(3) Rural land stewardship areas may be used to further the following broad principles of rural sustainability: restoration and maintenance of the economic value of rural land; control of urban sprawl; identification and protection of ecosystems, habitats, and natural resources; promotion and diversification of economic activity and employment opportunities within the rural areas; maintenance of the viability of the state’s agricultural economy; and protection of private property rights in rural areas of the state. Rural land stewardship areas may be multicounty in order to encourage coordinated regional stewardship planning.

(4) A local government or one or more property owners may request assistance and participation in the development of a plan for the rural land stewardship area from the state land planning agency, the Department of Agriculture and Consumer Services, the Fish and Wildlife Conservation Commission, the Department of Environmental Protection, the appropriate water management district, the Department of Transportation, private land owners, and stakeholders.

(5) A rural land stewardship area shall be not less than 10,000 acres, shall be located outside of municipalities and established urban service areas, and shall be designated by plan amendment by each local government with jurisdiction over the rural land stewardship area. The plan amendment or amendments designating a rural land stewardship area are subject to review pursuant to s. 163.3184 and shall provide for the following:

(a) Criteria for the designation of receiving areas which shall, at a minimum, provide for the following: adequacy of suitable land to accommodate development so as to avoid conflict with significant environmentally sensitive areas, resources, and habitats; compatibility between and transition from higher density uses to lower intensity rural uses; and the establishment of receiving area service boundaries that provide for a transition from receiving areas and other land uses within the rural land stewardship area through limitations on the extension of services.

(b) Innovative planning and development strategies to be applied within rural land stewardship areas pursuant to this section.

(c) A process for the implementation of innovative planning and development strategies within the rural land stewardship area, including those described in this subsection, which provide for a functional mix of land uses through the adoption by the local government of zoning and land development regulations applicable to the rural land stewardship area.

(d) A mix of densities and intensities that would not be characterized as urban sprawl through the use of innovative strategies and creative land use techniques.

(6) A receiving area may be designated only pursuant to procedures established in the local government’s land development regulations. If receiving area designation requires the approval of the board of county commissioners, such approval shall be by resolution with a simple majority vote. Before the commencement of development within a stewardship receiving area, a listed species survey must be performed for the area proposed for development. If listed species occur on the receiving area development site, the applicant must coordinate with each appropriate local, state, or federal agency to determine if adequate provisions have been made to protect those species in accordance with applicable regulations. In determining the adequacy of provisions for the protection of listed species and their habitats, the rural land stewardship area shall be considered as a whole, and the potential impacts and protective measures taken within areas to be developed as receiving areas shall be considered in conjunction with and compensated by lands set aside and protective measures taken within the designated sending areas.

(7) Upon the adoption of a plan amendment creating a rural land stewardship area, the local government shall, by ordinance, establish a rural land stewardship overlay zoning district, which shall provide the methodology for the creation, conveyance, and use of transferable rural land use credits, hereinafter referred to as stewardship credits, the assignment and application of which do not constitute a right to develop land or increase the density of land, except as provided by this section. The total amount of stewardship credits within the rural land stewardship area must enable the realization of the long-term vision and goals for the rural land stewardship area, which may take into consideration the anticipated effect of the proposed receiving areas. The estimated amount of receiving area shall be projected based on available data, and the development potential represented by the stewardship credits created within the rural land stewardship area must correlate to that amount.

(8) Stewardship credits are subject to the following limitations:

(a) Stewardship credits may exist only within a rural land stewardship area.

(b) Stewardship credits may be created only from lands designated as stewardship sending areas and may be used only on lands designated as stewardship receiving areas and then solely for the purpose of implementing innovative planning and development strategies and creative land use planning techniques adopted by the local government pursuant to this section.

(c) Stewardship credits assigned to a parcel of land within a rural land stewardship area shall cease to exist if the parcel of land is removed from the rural land stewardship area by plan amendment.

(d) Neither the creation of the rural land stewardship area by plan amendment nor the adoption of the rural land stewardship zoning overlay district by the local government may displace the underlying permitted uses or the density or intensity of land uses assigned to a parcel of land within the rural land stewardship area that existed before adoption of the plan amendment or zoning overlay district; however, once stewardship credits have been transferred from a designated sending area for use within a designated receiving area, the underlying density assigned to the designated sending area ceases to exist.

(e) The underlying permitted uses, density, or intensity on each parcel of land located within a rural land stewardship area may not be increased or decreased by the local government, except as a result of the conveyance or stewardship credits, as long as the parcel remains within the rural land stewardship area.

(f) Stewardship credits shall cease to exist on a parcel of land where the underlying density assigned to the parcel of land is used.

(g) An increase in the density or intensity of use on a parcel of land located within a designated receiving area may occur only through the assignment or use of stewardship credits and does not require a plan amendment. A change in the type of agricultural use on property within a rural land stewardship area is not considered a change in use or intensity of use and does not require any transfer of stewardship credits.

(h) A change in the density or intensity of land use on parcels located within receiving areas shall be specified in a development order that reflects the total number of stewardship credits assigned to the parcel of land and the infrastructure and support services necessary to provide for a functional mix of land uses corresponding to the plan of development.

(i) Land within a rural land stewardship area may be removed from the rural land stewardship area through a plan amendment.

(j) Stewardship credits may be assigned at different ratios of credits per acre according to the natural resource or other beneficial use characteristics of the land and according to the land use remaining after the transfer of credits, with the highest number of credits per acre assigned to the most environmentally valuable land or, in locations where the retention of open space and agricultural land is a priority, to such lands.

(k) Stewardship credits may be transferred from a sending area only after a stewardship easement is placed on the sending area land with assigned stewardship credits. A stewardship easement is a covenant or restrictive easement running with the land which specifies the allowable uses and development restrictions for the portion of a sending area from which stewardship credits have been transferred. The stewardship easement must be jointly held by the county and the Department of Environmental Protection, the Department of Agriculture and Consumer Services, a water management district, or a recognized statewide land trust.

(9) Owners of land within rural land stewardship sending areas should be provided other incentives, in addition to the use or conveyance of stewardship credits, to enter into rural land stewardship agreements, pursuant to existing law and rules adopted thereto, with state agencies, water management districts, the Fish and Wildlife Conservation Commission, and local governments to achieve mutually agreed upon objectives. Such incentives may include, but are not limited to, the following:

(a) Opportunity to accumulate transferable wetland and species habitat mitigation credits for use or sale.

(b) Extended permit agreements.

(c) Opportunities for recreational leases and ecotourism.

(d) Compensation for the achievement of specified land management activities of public benefit, including, but not limited to, facility siting and corridors, recreational leases, water conservation and storage, water reuse, wastewater recycling, water supply and water resource development, nutrient reduction, environmental restoration and mitigation, public recreation, listed species protection and recovery, and wildlife corridor management and enhancement.

(e) Option agreements for sale to public entities or private land conservation entities, in either fee or easement, upon achievement of specified conservation objectives.

(10) This section constitutes an overlay of land use options that provide economic and regulatory incentives for landowners outside of established and planned urban service areas to conserve and manage vast areas of land for the benefit of the state’s citizens and natural environment while maintaining and enhancing the asset value of their landholdings. It is the intent of the Legislature that this section be implemented pursuant to law, and rulemaking is not authorized.

(11) It is the intent of the Legislature that the rural land stewardship area located in Collier County, which was established pursuant to the requirements of a final order by the Governor and Cabinet, duly adopted as a growth management plan amendment by Collier County, and found in compliance with this chapter, be recognized as a statutory rural land stewardship area and be afforded the incentives in this section.

History.—s. 32, ch. 2011-139; s. 18, ch. 2012-5; s. 6, ch. 2015-30.



163.325 - Short title.

163.325 Short title.—This section and sections 163.3251-163.3253 may be cited as the “Manufacturing Competitiveness Act.”

History.—s. 1, ch. 2013-224.



163.3251 - Definitions.

163.3251 Definitions.—As used in this section and ss. 163.3252 and 163.3253, the term:

(1) “Department” means the Department of Economic Opportunity.

(2) “Local government development approval” means a local land development permit, order, or other approval issued by a local government, or a modification of such permit, order, or approval, which is required for a manufacturer to physically locate or expand and includes, but is not limited to, the review and approval of a master development plan required under s. 163.3252(2)(c).

(3) “Local manufacturing development program” means a program enacted by a local government for approval of master development plans under s. 163.3252.

(4) “Manufacturer” means a business that is classified in Sectors 31-33 of the National American Industry Classification System (NAICS) and is located, or intends to locate, within the geographic boundaries of an area designated by a local government as provided under s. 163.3252.

(5) “Participating agency” means:

(a) The Department of Environmental Protection.

(b) The Department of Transportation.

(c) The Fish and Wildlife Conservation Commission, when acting pursuant to statutory authority granted by the Legislature.

(d) Water management districts.

(6) “State development approval” means a state or regional permit or other approval issued by a participating agency, or a modification of such permit or approval, which must be obtained before the development or expansion of a manufacturer’s site, and includes, but is not limited to, those specified in s. 163.3253(1).

History.—s. 2, ch. 2013-224.



163.3252 - Local manufacturing development program; master development approval for manufacturers.

163.3252 Local manufacturing development program; master development approval for manufacturers.—A local government may adopt an ordinance establishing a local manufacturing development program through which the local government may grant master development approval for the development or expansion of sites that are, or are proposed to be, operated by manufacturers at specified locations within the local government’s geographic boundaries.

(1)(a) A local government that elects to establish a local manufacturing development program shall submit a copy of the ordinance establishing the program to the department within 20 days after the ordinance is enacted.

(b) A local government ordinance adopted before the effective date of this act establishes a local manufacturing development program if it satisfies the minimum criteria established in subsection (3) and if the local government submits a copy of the ordinance to the department on or before September 1, 2013.

(2) By December 1, 2013, the department shall develop a model ordinance to guide local governments that intend to establish a local manufacturing development program. The model ordinance, which need not be adopted by a local government, must include:

(a) Procedures for a manufacturer to apply for a master development plan and procedures for a local government to review and approve a master development plan.

(b) Identification of those areas within the local government’s jurisdiction which are subject to the program.

(c) Minimum elements for a master development plan, including, but not limited to:

1. A site map.

2. A list proposing the site’s land uses.

3. Maximum square footage, floor area ratio, and building heights for future development on the site, specifying with particularity those features and facilities for which the local government will require the establishment of maximum dimensions.

4. Development conditions.

(d) A list of the development impacts, if applicable to the proposed site, which the local government will require to be addressed in a master development plan, including, but not limited to:

1. Drainage.

2. Wastewater.

3. Potable water.

4. Solid waste.

5. Onsite and offsite natural resources.

6. Preservation of historic and archaeological resources.

7. Offsite infrastructure.

8. Public services.

9. Compatibility with adjacent offsite land uses.

10. Vehicular and pedestrian entrance to and exit from the site.

11. Offsite transportation impacts.

(e) A provision vesting any existing development rights authorized by the local government before the approval of a master development plan, if requested by the manufacturer.

(f) Whether an expiration date is required for a master development plan and, if required, a provision stating that the expiration date may not be earlier than 10 years after the plan’s adoption.

(g) A provision limiting the circumstances that require an amendment to an approved master development plan to the following:

1. Enactment of state law or local ordinance addressing an immediate and direct threat to the public safety that requires an amendment to the master development order.

2. Any revision to the master development plan initiated by the manufacturer.

(h) A provision stating that the scope of review for any amendment to a master development plan is limited to the amendment and does not subject any other provision of the approved master development plan to further review.

(i) A provision stating that, during the term of a master development plan, the local government may not require additional local development approvals for those development impacts listed in paragraph (d) that are addressed in the master development plan, other than approval of a building permit to ensure compliance with the state building code and any other applicable state-mandated life and safety code.

(j) A provision stating that, before commencing construction or site development work, the manufacturer must submit a certification, signed by a licensed architect, engineer, or landscape architect, attesting that such work complies with the master development plan.

(k) A provision establishing the form that will be used by the local government to certify that a manufacturer is eligible to participate in the local manufacturing development program adopted by that jurisdiction.

(3) A local manufacturing development program ordinance must, at a minimum, be consistent with subsection (2) and establish procedures for:

(a) Reviewing an application from a manufacturer for approval of a master development plan.

(b) Approving a master development plan, which may include conditions that address development impacts anticipated during the life of the development.

(c) Developing the site in a manner consistent with the master development plan without requiring additional local development approvals other than building permits.

(d) Certifying that a manufacturer is eligible to participate in the local manufacturing development program.

(4)(a) A local government that establishes a local manufacturing development program may not abolish the program until it has been in effect for at least 24 months.

(b) If a local government repeals its local manufacturing development program ordinance:

1. Any application for a master development plan which is submitted to the local government before the effective date of the repeal is vested and remains subject to the local manufacturing development program ordinance in effect when the application was submitted; and

2. The manufacturer that submitted the application is entitled to participate in the manufacturing development coordinated approval process established in s. 163.3253.

History.—s. 3, ch. 2013-224.



163.3253 - Coordinated manufacturing development approval process.

163.3253 Coordinated manufacturing development approval process.—The department shall coordinate the manufacturing development approval process with participating agencies, as set forth in this section, for manufacturers that are developing or expanding in a local government that has a local manufacturing development program.

(1) The approval process must include collaboration and coordination among, and simultaneous review by, the participating agencies of applications for the following state development approvals:

(a) Wetland or environmental resource permits.

(b) Surface water management permits.

(c) Stormwater permits.

(d) Consumptive water use permits.

(e) Wastewater permits.

(f) Air emission permits.

(g) Permits relating to listed species.

(h) Highway or roadway access permits.

(i) Any other state development approval within the scope of a participating agency’s authority.

(2)(a) When filing its application for state development approval, a manufacturer shall file with the department and each participating agency proof that its development or expansion is located in a local government that has a local manufacturing development program.

(b) If a local government repeals its local manufacturing development program ordinance, a manufacturer developing or expanding in that jurisdiction remains entitled to participate in the process if the manufacturer submitted its application for a local government development approval before the effective date of repeal.

(3) At any time during the process, if a manufacturer requests that the department convene a meeting with one or more participating agencies to facilitate the process, the department shall convene a meeting that the participating agencies shall attend.

(a) The department is not required to mediate between the participating agencies and the manufacturer, but may participate as necessary to accomplish the purposes set forth in s. 20.60(4)(f).

(b) The department shall not be a party to any proceeding initiated under ss. 120.569 and 120.57 that relates to approval or disapproval of an application for state development approval processed under this section.

(c) The department’s participation in a coordinated manufacturing development approval process under this section shall have no effect on its approval or disapproval of any application for economic development incentives sought under s. 288.061 or another incentive requiring department approval.

(4) If a participating agency determines that an application is incomplete, the participating agency shall notify the applicant and the department in writing of the additional information necessary to complete the application.

(a) Unless the deadline is waived in writing by the manufacturer, a participating agency shall provide a request for additional information to the manufacturer and the department within 20 days after the date the application is filed with the participating agency.

(b) If the participating agency does not request additional information within the 20-day period, the participating agency may not subsequently deny the application based on the manufacturer’s failure to provide additional information.

(c) Within 10 days after the manufacturer’s response to the request for additional information, a participating agency may make a second request for additional information for the sole purpose of obtaining clarification of the manufacturer’s response.

(5)(a) Unless the deadline is waived in writing by the manufacturer, each participating agency shall take final agency action on a state development approval within its authority within 60 days after a complete application is filed. The 60-day period is tolled by the initiation of a proceeding under ss. 120.569 and 120.57.

(b) A participating agency shall notify the department if the agency intends to deny a manufacturer’s application and, unless waived in writing by the manufacturer, the department shall timely convene an informal meeting to facilitate a resolution.

(c) Unless waived in writing by the manufacturer, if a participating agency does not approve or deny an application within the 60-day period, within the time allowed by a federally delegated permitting program, or, if a proceeding is initiated under ss. 120.569 and 120.57, within 45 days after a recommended order is submitted to the agency and the parties, the state development approval within the authority of the participating agency is deemed approved. A manufacturer seeking to claim approval by default under this subsection shall notify, in writing, the clerks of both the participating agency and the department of that intent. A manufacturer may not take action based upon the default approval until such notice is received by both agency clerks.

(d) At any time after a proceeding is initiated under ss. 120.569 and 120.57, the manufacturer may demand expeditious resolution by serving notice on an administrative law judge and all other parties to the proceeding. The administrative law judge shall set the matter for final hearing no more than 30 days after receipt of such notice. After the final hearing is set, a continuance may not be granted without the written agreement of all parties.

(6) Subsections (4) and (5) do not apply to permit applications governed by federally delegated or approved permitting programs to the extent that subsections (4) and (5) impose timeframes or other requirements that are prohibited by or inconsistent with such federally delegated or approved permitting programs.

(7) The department may adopt rules to administer this section.

History.—s. 4, ch. 2013-224.






Part III - COMMUNITY REDEVELOPMENT (ss. 163.330-163.463)

163.330 - Short title.

163.330 Short title.—This part shall be known and may be cited as the “Community Redevelopment Act of 1969.”

History.—s. 1, ch. 69-305.



163.335 - Findings and declarations of necessity.

163.335 Findings and declarations of necessity.—

(1) It is hereby found and declared that there exist in counties and municipalities of the state slum and blighted areas which constitute a serious and growing menace, injurious to the public health, safety, morals, and welfare of the residents of the state; that the existence of such areas contributes substantially and increasingly to the spread of disease and crime, constitutes an economic and social liability imposing onerous burdens which decrease the tax base and reduce tax revenues, substantially impairs or arrests sound growth, retards the provision of housing accommodations, aggravates traffic problems, and substantially hampers the elimination of traffic hazards and the improvement of traffic facilities; and that the prevention and elimination of slums and blight is a matter of state policy and state concern in order that the state and its counties and municipalities shall not continue to be endangered by areas which are focal centers of disease, promote juvenile delinquency, and consume an excessive proportion of its revenues because of the extra services required for police, fire, accident, hospitalization, and other forms of public protection, services, and facilities.

(2) It is further found and declared that certain slum or blighted areas, or portions thereof, may require acquisition, clearance, and disposition subject to use restrictions, as provided in this part, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation; that other areas or portions thereof may, through the means provided in this part, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils enumerated may be eliminated, remedied, or prevented; and that salvageable slum and blighted areas can be conserved and rehabilitated through appropriate public action as herein authorized and the cooperation and voluntary action of the owners and tenants of property in such areas.

(3) It is further found and declared that the powers conferred by this part are for public uses and purposes for which public money may be expended and police power exercised, and the necessity in the public interest for the provisions herein enacted is declared as a matter of legislative determination.

(4) It is further found that coastal resort and tourist areas or portions thereof which are deteriorating and economically distressed due to building density patterns, inadequate transportation and parking facilities, faulty lot layout, or inadequate street layout, could, through the means provided in this part, be revitalized and redeveloped in a manner that will vastly improve the economic and social conditions of the community.

(5) It is further found and declared that the preservation or enhancement of the tax base from which a taxing authority realizes tax revenues is essential to its existence and financial health; that the preservation and enhancement of such tax base is implicit in the purposes for which a taxing authority is established; that tax increment financing is an effective method of achieving such preservation and enhancement in areas in which such tax base is declining; that community redevelopment in such areas, when complete, will enhance such tax base and provide increased tax revenues to all affected taxing authorities, increasing their ability to accomplish their other respective purposes; and that the preservation and enhancement of the tax base in such areas through tax increment financing and the levying of taxes by such taxing authorities therefor and the appropriation of funds to a redevelopment trust fund bears a substantial relation to the purposes of such taxing authorities and is for their respective purposes and concerns. This subsection does not apply in any jurisdiction where the community redevelopment agency validated bonds as of April 30, 1984.

(6) It is further found and declared that there exists in counties and municipalities of the state a severe shortage of housing affordable to residents of low or moderate income, including the elderly; that the existence of such condition affects the health, safety, and welfare of the residents of such counties and municipalities and retards their growth and economic and social development; and that the elimination or improvement of such condition is a proper matter of state policy and state concern and is for a valid and desirable public purpose.

(7) It is further found and declared that the prevention or elimination of a slum area or blighted area as defined in this part and the preservation or enhancement of the tax base are not public uses or purposes for which private property may be taken by eminent domain and do not satisfy the public purpose requirement of s. 6(a), Art. X of the State Constitution.

History.—s. 2, ch. 69-305; ss. 1, 22, ch. 84-356; s. 1, ch. 98-201; s. 6, ch. 2006-11.



163.340 - Definitions.

163.340 Definitions.—The following terms, wherever used or referred to in this part, have the following meanings:

(1) “Agency” or “community redevelopment agency” means a public agency created by, or designated pursuant to, s. 163.356 or s. 163.357.

(2) “Public body” means the state or any county, municipality, authority, special district as defined in s. 165.031(7), or other public body of the state, except a school district.

(3) “Governing body” means the council, commission, or other legislative body charged with governing the county or municipality.

(4) “Mayor” means the mayor of a municipality or, for a county, the chair of the board of county commissioners or such other officer as may be constituted by law to act as the executive head of such municipality or county.

(5) “Clerk” means the clerk or other official of the county or municipality who is the custodian of the official records of such county or municipality.

(6) “Federal Government” includes the United States or any agency or instrumentality, corporate or otherwise, of the United States.

(7) “Slum area” means an area having physical or economic conditions conducive to disease, infant mortality, juvenile delinquency, poverty, or crime because there is a predominance of buildings or improvements, whether residential or nonresidential, which are impaired by reason of dilapidation, deterioration, age, or obsolescence, and exhibiting one or more of the following factors:

(a) Inadequate provision for ventilation, light, air, sanitation, or open spaces;

(b) High density of population, compared to the population density of adjacent areas within the county or municipality; and overcrowding, as indicated by government-maintained statistics or other studies and the requirements of the Florida Building Code; or

(c) The existence of conditions that endanger life or property by fire or other causes.

(8) “Blighted area” means an area in which there are a substantial number of deteriorated or deteriorating structures; in which conditions, as indicated by government-maintained statistics or other studies, endanger life or property or are leading to economic distress; and in which two or more of the following factors are present:

(a) Predominance of defective or inadequate street layout, parking facilities, roadways, bridges, or public transportation facilities.

(b) Aggregate assessed values of real property in the area for ad valorem tax purposes have failed to show any appreciable increase over the 5 years prior to the finding of such conditions.

(c) Faulty lot layout in relation to size, adequacy, accessibility, or usefulness.

(d) Unsanitary or unsafe conditions.

(e) Deterioration of site or other improvements.

(f) Inadequate and outdated building density patterns.

(g) Falling lease rates per square foot of office, commercial, or industrial space compared to the remainder of the county or municipality.

(h) Tax or special assessment delinquency exceeding the fair value of the land.

(i) Residential and commercial vacancy rates higher in the area than in the remainder of the county or municipality.

(j) Incidence of crime in the area higher than in the remainder of the county or municipality.

(k) Fire and emergency medical service calls to the area proportionately higher than in the remainder of the county or municipality.

(l) A greater number of violations of the Florida Building Code in the area than the number of violations recorded in the remainder of the county or municipality.

(m) Diversity of ownership or defective or unusual conditions of title which prevent the free alienability of land within the deteriorated or hazardous area.

(n) Governmentally owned property with adverse environmental conditions caused by a public or private entity.

(o) A substantial number or percentage of properties damaged by sinkhole activity which have not been adequately repaired or stabilized.

However, the term “blighted area” also means any area in which at least one of the factors identified in paragraphs (a) through (o) is present and all taxing authorities subject to s. 163.387(2)(a) agree, either by interlocal agreement with the agency or by resolution, that the area is blighted. Such agreement or resolution must be limited to a determination that the area is blighted. For purposes of qualifying for the tax credits authorized in chapter 220, “blighted area” means an area as defined in this subsection.

(9) “Community redevelopment” or “redevelopment” means undertakings, activities, or projects of a county, municipality, or community redevelopment agency in a community redevelopment area for the elimination and prevention of the development or spread of slums and blight, or for the reduction or prevention of crime, or for the provision of affordable housing, whether for rent or for sale, to residents of low or moderate income, including the elderly, and may include slum clearance and redevelopment in a community redevelopment area or rehabilitation and revitalization of coastal resort and tourist areas that are deteriorating and economically distressed, or rehabilitation or conservation in a community redevelopment area, or any combination or part thereof, in accordance with a community redevelopment plan and may include the preparation of such a plan.

(10) “Community redevelopment area” means a slum area, a blighted area, or an area in which there is a shortage of housing that is affordable to residents of low or moderate income, including the elderly, or a coastal and tourist area that is deteriorating and economically distressed due to outdated building density patterns, inadequate transportation and parking facilities, faulty lot layout or inadequate street layout, or a combination thereof which the governing body designates as appropriate for community redevelopment. For community redevelopment agencies created after July 1, 2006, a community redevelopment area may not consist of more than 80 percent of a municipality.

(11) “Community redevelopment plan” means a plan, as it exists from time to time, for a community redevelopment area.

(12) “Related activities” means:

(a) Planning work for the preparation of a general neighborhood redevelopment plan or for the preparation or completion of a communitywide plan or program pursuant to s. 163.365.

(b) The functions related to the acquisition and disposal of real property pursuant to s. 163.370(4).

(c) The development of affordable housing for residents of the area.

(d) The development of community policing innovations.

(13) “Real property” means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith and every estate, interest, right, and use, legal or equitable, therein, including but not limited to terms for years and liens by way of judgment, mortgage, or otherwise.

(14) “Bonds” means any bonds (including refunding bonds), notes, interim certificates, certificates of indebtedness, debentures, or other obligations.

(15) “Obligee” means and includes any bondholder, agents or trustees for any bondholders, or lessor demising to the county or municipality property used in connection with community redevelopment, or any assignee or assignees of such lessor’s interest or any part thereof, and the Federal Government when it is a party to any contract with the county or municipality.

(16) “Person” means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic and includes any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(17) “Area of operation” means, for a county, the area within the boundaries of the county, and for a municipality, the area within the corporate limits of the municipality.

(18) “Housing authority” means a housing authority created by and established pursuant to chapter 421.

(19) “Board” or “commission” means a board, commission, department, division, office, body or other unit of the county or municipality.

(20) “Public officer” means any officer who is in charge of any department or branch of the government of the county or municipality relating to health, fire, building regulations, or other activities concerning dwellings in the county or municipality.

(21) “Debt service millage” means any millage levied pursuant to s. 12, Art. VII of the State Constitution.

(22) “Increment revenue” means the amount calculated pursuant to s. 163.387(1).

(23) “Community policing innovation” means a policing technique or strategy designed to reduce crime by reducing opportunities for, and increasing the perceived risks of engaging in, criminal activity through visible presence of police in the community, including, but not limited to, community mobilization, neighborhood block watch, citizen patrol, citizen contact patrol, foot patrol, neighborhood storefront police stations, field interrogation, or intensified motorized patrol.

(24) “Taxing authority” means a public body that levies or is authorized to levy an ad valorem tax on real property located in a community redevelopment area.

History.—s. 3, ch. 69-305; s. 1, ch. 77-391; s. 1, ch. 81-44; s. 3, ch. 83-231; ss. 2, 22, ch. 84-356; s. 83, ch. 85-180; s. 72, ch. 87-243; s. 33, ch. 91-45; s. 1, ch. 93-286; s. 1, ch. 94-236; s. 1447, ch. 95-147; s. 2, ch. 98-201; s. 1, ch. 98-314; s. 2, ch. 2002-294; s. 7, ch. 2006-11; s. 1, ch. 2006-307; s. 20, ch. 2013-15; s. 7, ch. 2015-30.



163.345 - Encouragement of private enterprise.

163.345 Encouragement of private enterprise.—

(1) Any county or municipality, to the greatest extent it determines to be feasible in carrying out the provisions of this part, shall afford maximum opportunity, consistent with the sound needs of the county or municipality as a whole, to the rehabilitation or redevelopment of the community redevelopment area by private enterprise. Any county or municipality shall give consideration to this objective in exercising its powers under this part, including the formulation of a workable program; the approval of community redevelopment plans, communitywide plans or programs for community redevelopment, and general neighborhood redevelopment plans (consistent with the general plan of the county or municipality); the development and implementation of community policing innovations; the exercise of its zoning powers; the enforcement of other laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements; the development of affordable housing; the disposition of any property acquired, subject to the limitations of s. 73.013; and the provision of necessary public improvements.

(2) In giving consideration to the objectives outlined in subsection (1), the county or municipality shall consider making available the incentives provided under the Florida Enterprise Zone Act and chapter 420.

History.—s. 4, ch. 69-305; s. 4, ch. 83-231; s. 2, ch. 94-236; s. 2, ch. 98-314; s. 26, ch. 2001-60; s. 12, ch. 2005-287; s. 8, ch. 2006-11.



163.346 - Notice to taxing authorities.

163.346 Notice to taxing authorities.—Before the governing body adopts any resolution or enacts any ordinance required under s. 163.355, s. 163.356, s. 163.357, or s. 163.387; creates a community redevelopment agency; approves, adopts, or amends a community redevelopment plan; or issues redevelopment revenue bonds under s. 163.385, the governing body must provide public notice of such proposed action pursuant to s. 125.66(2) or s. 166.041(3)(a) and, at least 15 days before such proposed action, mail by registered mail a notice to each taxing authority which levies ad valorem taxes on taxable real property contained within the geographic boundaries of the redevelopment area.

History.—s. 8, ch. 84-356; s. 2, ch. 93-286; s. 13, ch. 95-310.



163.350 - Workable program.

163.350 Workable program.—Any county or municipality for the purposes of this part may formulate for the county or municipality a workable program for utilizing appropriate private and public resources to eliminate and prevent the development or spread of slums and urban blight, to encourage needed community rehabilitation, to provide for the redevelopment of slum and blighted areas, to provide housing affordable to residents of low or moderate income, including the elderly, or to undertake such of the aforesaid activities or other feasible county or municipal activities as may be suitably employed to achieve the objectives of such workable program. Such workable program may include provision for the prevention of the spread of blight into areas of the county or municipality which are free from blight through diligent enforcement of housing, zoning, and occupancy controls and standards; the rehabilitation or conservation of slum and blighted areas or portions thereof by replanning, removing congestion, providing parks, playgrounds, and other public improvements, encouraging voluntary rehabilitation, and compelling the repair and rehabilitation of deteriorated or deteriorating structures; the development of affordable housing; the implementation of community policing innovations; and the clearance and redevelopment of slum and blighted areas or portions thereof.

History.—s. 5, ch. 69-305; s. 3, ch. 84-356; s. 3, ch. 94-236; s. 3, ch. 98-314.



163.353 - Power of taxing authority to tax or appropriate funds to a redevelopment trust fund in order to preserve and enhance the tax base of the authority.

163.353 Power of taxing authority to tax or appropriate funds to a redevelopment trust fund in order to preserve and enhance the tax base of the authority.—Notwithstanding any other provision of general or special law, the purposes for which a taxing authority may levy taxes or appropriate funds to a redevelopment trust fund include the preservation and enhancement of the tax base of such taxing authority and the furthering of the purposes of such taxing authority as provided by law.

History.—s. 21, ch. 84-356.



163.355 - Finding of necessity by county or municipality.

163.355 Finding of necessity by county or municipality.—No county or municipality shall exercise the community redevelopment authority conferred by this part until after the governing body has adopted a resolution, supported by data and analysis, which makes a legislative finding that the conditions in the area meet the criteria described in s. 163.340(7) or (8). The resolution must state that:

(1) One or more slum or blighted areas, or one or more areas in which there is a shortage of housing affordable to residents of low or moderate income, including the elderly, exist in such county or municipality; and

(2) The rehabilitation, conservation, or redevelopment, or a combination thereof, of such area or areas, including, if appropriate, the development of housing which residents of low or moderate income, including the elderly, can afford, is necessary in the interest of the public health, safety, morals, or welfare of the residents of such county or municipality.

History.—s. 6, ch. 69-305; s. 4, ch. 84-356; s. 4, ch. 94-236; s. 3, ch. 2002-294.



163.356 - Creation of community redevelopment agency.

163.356 Creation of community redevelopment agency.—

(1) Upon a finding of necessity as set forth in s. 163.355, and upon a further finding that there is a need for a community redevelopment agency to function in the county or municipality to carry out the community redevelopment purposes of this part, any county or municipality may create a public body corporate and politic to be known as a “community redevelopment agency.” A charter county having a population less than or equal to 1.6 million may create, by a vote of at least a majority plus one of the entire governing body of the charter county, more than one community redevelopment agency. Each such agency shall be constituted as a public instrumentality, and the exercise by a community redevelopment agency of the powers conferred by this part shall be deemed and held to be the performance of an essential public function. Community redevelopment agencies of a county have the power to function within the corporate limits of a municipality only as, if, and when the governing body of the municipality has by resolution concurred in the community redevelopment plan or plans proposed by the governing body of the county.

(2) When the governing body adopts a resolution declaring the need for a community redevelopment agency, that body shall, by ordinance, appoint a board of commissioners of the community redevelopment agency, which shall consist of not fewer than five or more than nine commissioners. The terms of office of the commissioners shall be for 4 years, except that three of the members first appointed shall be designated to serve terms of 1, 2, and 3 years, respectively, from the date of their appointments, and all other members shall be designated to serve for terms of 4 years from the date of their appointments. A vacancy occurring during a term shall be filled for the unexpired term. As provided in an interlocal agreement between the governing body that created the agency and one or more taxing authorities, one or more members of the board of commissioners of the agency may be representatives of a taxing authority, including members of that taxing authority’s governing body, whose membership on the board of commissioners of the agency would be considered an additional duty of office as a member of the taxing authority governing body.

(3)(a) A commissioner shall receive no compensation for services, but is entitled to the necessary expenses, including travel expenses, incurred in the discharge of duties. Each commissioner shall hold office until his or her successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk of the county or municipality, and such certificate is conclusive evidence of the due and proper appointment of such commissioner.

(b) The powers of a community redevelopment agency shall be exercised by the commissioners thereof. A majority of the commissioners constitutes a quorum for the purpose of conducting business and exercising the powers of the agency and for all other purposes. Action may be taken by the agency upon a vote of a majority of the commissioners present, unless in any case the bylaws require a larger number. Any person may be appointed as commissioner if he or she resides or is engaged in business, which means owning a business, practicing a profession, or performing a service for compensation, or serving as an officer or director of a corporation or other business entity so engaged, within the area of operation of the agency, which shall be coterminous with the area of operation of the county or municipality, and is otherwise eligible for such appointment under this part.

(c) The governing body of the county or municipality shall designate a chair and vice chair from among the commissioners. An agency may employ an executive director, technical experts, and such other agents and employees, permanent and temporary, as it requires, and determine their qualifications, duties, and compensation. For such legal service as it requires, an agency may employ or retain its own counsel and legal staff. An agency authorized to transact business and exercise powers under this part shall file with the governing body, on or before March 31 of each year, a report of its activities for the preceding fiscal year, which report shall include a complete financial statement setting forth its assets, liabilities, income, and operating expenses as of the end of such fiscal year. At the time of filing the report, the agency shall publish in a newspaper of general circulation in the community a notice to the effect that such report has been filed with the county or municipality and that the report is available for inspection during business hours in the office of the clerk of the city or county commission and in the office of the agency.

(d) At any time after the creation of a community redevelopment agency, the governing body of the county or municipality may appropriate to the agency such amounts as the governing body deems necessary for the administrative expenses and overhead of the agency, including the development and implementation of community policing innovations.

(4) The governing body may remove a commissioner for inefficiency, neglect of duty, or misconduct in office only after a hearing and only if he or she has been given a copy of the charges at least 10 days prior to such hearing and has had an opportunity to be heard in person or by counsel.

History.—s. 2, ch. 77-391; s. 1, ch. 83-231; s. 6, ch. 84-356; s. 903, ch. 95-147; s. 4, ch. 98-314; s. 41, ch. 2001-266; s. 4, ch. 2002-294; s. 2, ch. 2006-307.



163.357 - Governing body as the community redevelopment agency.

163.357 Governing body as the community redevelopment agency.—

(1)(a) As an alternative to the appointment of not fewer than five or more than seven members of the agency, the governing body may, at the time of the adoption of a resolution under s. 163.355, or at any time thereafter by adoption of a resolution, declare itself to be an agency, in which case all the rights, powers, duties, privileges, and immunities vested by this part in an agency will be vested in the governing body of the county or municipality, subject to all responsibilities and liabilities imposed or incurred.

(b) The members of the governing body shall be the members of the agency, but such members constitute the head of a legal entity, separate, distinct, and independent from the governing body of the county or municipality. If the governing body declares itself to be an agency which already exists, the new agency is subject to all of the responsibilities and liabilities imposed or incurred by the existing agency.

(c) A governing body which consists of five members may appoint two additional persons to act as members of the community redevelopment agency. The terms of office of the additional members shall be for 4 years, except that the first person appointed shall initially serve a term of 2 years. Persons appointed under this section are subject to all provisions of this part relating to appointed members of a community redevelopment agency.

(d) As provided in an interlocal agreement between the governing body that created the agency and one or more taxing authorities, one or more members of the board of commissioners of the agency may be representatives of a taxing authority, including members of that taxing authority’s governing body, whose membership on the board of commissioners of the agency would be considered an additional duty of office as a member of the taxing authority governing body.

(2) Nothing in this part prevents the governing body from conferring the rights, powers, privileges, duties, and immunities of a community redevelopment agency upon any entity in existence on July 1, 1977, which has been authorized by law to function as a downtown development board or authority or as any other body the purpose of which is to prevent and eliminate slums and blight through community redevelopment plans. Any entity in existence on July 1, 1977, which has been vested with the rights, powers, privileges, duties, and immunities of a community redevelopment agency is subject to all provisions and responsibilities imposed by this part, notwithstanding any provisions to the contrary in any law or amendment thereto which established the entity. Nothing in this act shall be construed to impair or diminish any powers of any redevelopment agency or other entity as referred to herein in existence on the effective date of this act or to repeal, modify, or amend any law establishing such entity, except as specifically set forth herein.

History.—s. 2, ch. 77-391; s. 75, ch. 79-400; s. 2, ch. 83-231; s. 5, ch. 84-356; s. 3, ch. 2006-307.



163.358 - Exercise of powers in carrying out community redevelopment and related activities.

163.358 Exercise of powers in carrying out community redevelopment and related activities.—Each county and municipality has all powers necessary or convenient to carry out and effectuate the purposes and provisions of this part, including those powers granted under s. 163.370. A county or municipality may delegate such powers to a community redevelopment agency created under s. 163.356, except the following, which continue to vest in the governing body of the county or municipality:

(1) The power to determine an area to be a slum or blighted area, or combination thereof; to designate such area as appropriate for community redevelopment; and to hold any public hearings required with respect thereto.

(2) The power to grant final approval to community redevelopment plans and modifications thereof.

(3) The power to authorize the issuance of revenue bonds as set forth in s. 163.385.

(4) The power to approve the acquisition, demolition, removal, or disposal of property as provided in s. 163.370(4) and the power to assume the responsibility to bear loss as provided in s. 163.370(4).

(5) The power to approve the development of community policing innovations.

(6) The power of eminent domain.

History.—s. 2, ch. 77-391; s. 70, ch. 81-259; s. 7, ch. 84-356; s. 34, ch. 91-45; s. 5, ch. 98-314; s. 9, ch. 2006-11.



163.360 - Community redevelopment plans.

163.360 Community redevelopment plans.—

(1) Community redevelopment in a community redevelopment area shall not be planned or initiated unless the governing body has, by resolution, determined such area to be a slum area, a blighted area, or an area in which there is a shortage of housing affordable to residents of low or moderate income, including the elderly, or a combination thereof, and designated such area as appropriate for community redevelopment.

(2) The community redevelopment plan shall:

(a) Conform to the comprehensive plan for the county or municipality as prepared by the local planning agency under the Community Planning Act.

(b) Be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the community redevelopment area; zoning and planning changes, if any; land uses; maximum densities; and building requirements.

(c) Provide for the development of affordable housing in the area, or state the reasons for not addressing in the plan the development of affordable housing in the area. The county, municipality, or community redevelopment agency shall coordinate with each housing authority or other affordable housing entities functioning within the geographic boundaries of the redevelopment area, concerning the development of affordable housing in the area.

(3) The community redevelopment plan may provide for the development and implementation of community policing innovations.

(4) The county, municipality, or community redevelopment agency may itself prepare or cause to be prepared a community redevelopment plan, or any person or agency, public or private, may submit such a plan to a community redevelopment agency. Prior to its consideration of a community redevelopment plan, the community redevelopment agency shall submit such plan to the local planning agency of the county or municipality for review and recommendations as to its conformity with the comprehensive plan for the development of the county or municipality as a whole. The local planning agency shall submit its written recommendations with respect to the conformity of the proposed community redevelopment plan to the community redevelopment agency within 60 days after receipt of the plan for review. Upon receipt of the recommendations of the local planning agency, or, if no recommendations are received within such 60 days, then without such recommendations, the community redevelopment agency may proceed with its consideration of the proposed community redevelopment plan.

(5) The community redevelopment agency shall submit any community redevelopment plan it recommends for approval, together with its written recommendations, to the governing body and to each taxing authority that levies ad valorem taxes on taxable real property contained within the geographic boundaries of the redevelopment area. The governing body shall then proceed with the hearing on the proposed community redevelopment plan as prescribed by subsection (6).

(6)(a) The governing body shall hold a public hearing on a community redevelopment plan after public notice thereof by publication in a newspaper having a general circulation in the area of operation of the county or municipality. The notice shall describe the time, date, place, and purpose of the hearing, identify generally the community redevelopment area covered by the plan, and outline the general scope of the community redevelopment plan under consideration.

(b) For any governing body that has not authorized by June 5, 2006, a study to consider whether a finding of necessity resolution pursuant to s. 163.355 should be adopted, has not adopted a finding of necessity resolution pursuant to s. 163.355 by March 31, 2007, has not adopted a community redevelopment plan by June 7, 2007, and was not authorized to exercise community redevelopment powers pursuant to a delegation of authority under s. 163.410 by a county that has adopted a home rule charter, the following additional procedures are required prior to adoption by the governing body of a community redevelopment plan under subsection (7):

1. Within 30 days after receipt of any community redevelopment plan recommended by a community redevelopment agency under subsection (5), the county may provide written notice by registered mail to the governing body of the municipality and to the community redevelopment agency that the county has competing policy goals and plans for the public funds the county would be required to deposit to the community redevelopment trust fund under the proposed community redevelopment plan.

2. If the notice required in subparagraph 1. is timely provided, the governing body of the county and the governing body of the municipality that created the community redevelopment agency shall schedule and hold a joint hearing co-chaired by the chair of the governing body of the county and the mayor of the municipality, with the agenda to be set by the chair of the governing body of the county, at which the competing policy goals for the public funds shall be discussed. For those community redevelopment agencies for which the board of commissioners of the community redevelopment agency are comprised as specified in s. 163.356(2), a designee of the community redevelopment agency shall participate in the joint meeting as a nonvoting member. Any such hearing must be held within 90 days after receipt by the county of the recommended community redevelopment plan. Prior to the joint public hearing, the county may propose an alternative redevelopment plan that meets the requirements of this section to address the conditions identified in the resolution making a finding of necessity required by s. 163.355. If such an alternative redevelopment plan is proposed by the county, such plan shall be delivered to the governing body of the municipality that created the community redevelopment agency and to the executive director or other officer of the community redevelopment agency by registered mail at least 30 days prior to holding the joint meeting.

3. If the notice required in subparagraph 1. is timely provided, the municipality may not proceed with the adoption of the plan under subsection (7) until 30 days after the joint hearing unless the governing body of the county has failed to schedule or a majority of the members of the governing body of the county have failed to attend the joint hearing within the required 90-day period.

4. Notwithstanding the time requirements established in subparagraphs 2. and 3., the county and the municipality may at any time voluntarily use the dispute resolution process established in chapter 164 to attempt to resolve any competing policy goals between the county and municipality related to the community redevelopment agency. Nothing in this subparagraph grants the county or the municipality the authority to require the other local government to participate in the dispute resolution process.

(7) Following such hearing, the governing body may approve the community redevelopment and the plan therefor if it finds that:

(a) A feasible method exists for the location of families who will be displaced from the community redevelopment area in decent, safe, and sanitary dwelling accommodations within their means and without undue hardship to such families;

(b) The community redevelopment plan conforms to the general plan of the county or municipality as a whole;

(c) The community redevelopment plan gives due consideration to the utilization of community policing innovations, and to the provision of adequate park and recreational areas and facilities that may be desirable for neighborhood improvement, with special consideration for the health, safety, and welfare of children residing in the general vicinity of the site covered by the plans;

(d) The community redevelopment plan will afford maximum opportunity, consistent with the sound needs of the county or municipality as a whole, for the rehabilitation or redevelopment of the community redevelopment area by private enterprise; and

(e) The community redevelopment plan and resulting revitalization and redevelopment for a coastal tourist area that is deteriorating and economically distressed will reduce or maintain evacuation time, as appropriate, and ensure protection for property against exposure to natural disasters.

(8) If the community redevelopment area consists of an area of open land to be acquired by the county or the municipality, such area may not be so acquired unless:

(a) In the event the area is to be developed in whole or in part for residential uses, the governing body determines:

1. That a shortage of housing of sound standards and design which is decent, safe, affordable to residents of low or moderate income, including the elderly, and sanitary exists in the county or municipality;

2. That the need for housing accommodations has increased in the area;

3. That the conditions of blight in the area or the shortage of decent, safe, affordable, and sanitary housing cause or contribute to an increase in and spread of disease and crime or constitute a menace to the public health, safety, morals, or welfare; and

4. That the acquisition of the area for residential uses is an integral part of and is essential to the program of the county or municipality.

(b) In the event the area is to be developed in whole or in part for nonresidential uses, the governing body determines that:

1. Such nonresidential uses are necessary and appropriate to facilitate the proper growth and development of the community in accordance with sound planning standards and local community objectives.

2. Acquisition may require the exercise of governmental action, as provided in this part, because of:

a. Defective, or unusual conditions of, title or diversity of ownership which prevents the free alienability of such land;

b. Tax delinquency;

c. Improper subdivisions;

d. Outmoded street patterns;

e. Deterioration of site;

f. Economic disuse;

g. Unsuitable topography or faulty lot layouts;

h. Lack of correlation of the area with other areas of a county or municipality by streets and modern traffic requirements; or

i. Any combination of such factors or other conditions which retard development of the area.

3. Conditions of blight in the area contribute to an increase in and spread of disease and crime or constitute a menace to public health, safety, morals, or welfare.

(9) Upon the approval by the governing body of a community redevelopment plan or of any modification thereof, such plan or modification shall be deemed to be in full force and effect for the respective community redevelopment area, and the county or municipality may then cause the community redevelopment agency to carry out such plan or modification in accordance with its terms.

(10) Notwithstanding any other provisions of this part, when the governing body certifies that an area is in need of redevelopment or rehabilitation as a result of an emergency under s. 252.34(4), with respect to which the Governor has certified the need for emergency assistance under federal law, that area may be certified as a “blighted area,” and the governing body may approve a community redevelopment plan and community redevelopment with respect to such area without regard to the provisions of this section requiring a general plan for the county or municipality and a public hearing on the community redevelopment.

History.—s. 7, ch. 69-305; s. 3, ch. 77-391; s. 5, ch. 83-231; s. 6, ch. 83-334; s. 9, ch. 84-356; s. 26, ch. 85-55; s. 3, ch. 93-286; s. 5, ch. 94-236; s. 3, ch. 98-201; s. 6, ch. 98-314; s. 63, ch. 99-2; s. 4, ch. 2006-307; s. 33, ch. 2011-139; s. 3, ch. 2016-198.



163.361 - Modification of community redevelopment plans.

163.361 Modification of community redevelopment plans.—

(1) If at any time after the approval of a community redevelopment plan by the governing body it becomes necessary or desirable to amend or modify such plan, the governing body may amend such plan upon the recommendation of the agency. The agency recommendation to amend or modify a redevelopment plan may include a change in the boundaries of the redevelopment area to add land to or exclude land from the redevelopment area, or may include the development and implementation of community policing innovations.

(2) The governing body shall hold a public hearing on a proposed modification of any community redevelopment plan after public notice thereof by publication in a newspaper having a general circulation in the area of operation of the agency.

(3)(a) In addition to the requirements of s. 163.346, and prior to the adoption of any modification to a community redevelopment plan that expands the boundaries of the community redevelopment area or extends the time certain set forth in the redevelopment plan as required by s. 163.362(10), the agency shall report such proposed modification to each taxing authority in writing or by an oral presentation, or both, regarding such proposed modification.

(b) For any community redevelopment agency that was not created pursuant to a delegation of authority under s. 163.410 by a county that has adopted a home rule charter and that modifies its adopted community redevelopment plan in a manner that expands the boundaries of the redevelopment area after October 1, 2006, the following additional procedures are required prior to adoption by the governing body of a modified community redevelopment plan:

1. Within 30 days after receipt of any report of a proposed modification that expands the boundaries of the redevelopment area, the county may provide notice by registered mail to the governing body of the municipality and the community redevelopment agency that the county has competing policy goals and plans for the public funds the county would be required to deposit to the community redevelopment trust fund under the proposed modification to the community redevelopment plan.

2. If the notice required in subparagraph 1. is timely provided, the governing body of the county and the governing body of the municipality that created the community redevelopment agency shall schedule and hold a joint hearing co-chaired by the chair of the governing body of the county and the mayor of the municipality, with the agenda to be set by the chair of the governing body of the county, at which the competing policy goals for the public funds shall be discussed. For those community redevelopment agencies for which the board of commissioners of the community redevelopment agency are comprised as specified in s. 163.356(2), a designee of the community redevelopment agency shall participate in the joint meeting as a nonvoting member. Any such hearing shall be held within 90 days after receipt by the county of the recommended modification of the adopted community redevelopment plan. Prior to the joint public hearing, the county may propose an alternative modified community redevelopment plan that meets the requirements of s. 163.360 to address the conditions identified in the resolution making a finding of necessity required under s. 163.355. If such an alternative modified redevelopment plan is proposed by the county, such plan shall be delivered to the governing body of the municipality that created the community redevelopment agency and the executive director or other officer of the community redevelopment agency by registered mail at least 30 days prior to holding the joint meeting.

3. If the notice required in subparagraph 1. is timely provided, the municipality may not proceed with the adoption of a modified plan until 30 days after the joint hearing unless the governing body of the county has failed to schedule or a majority of the members of the governing body of the county have failed to attend the joint hearing within the required 90-day period.

4. Notwithstanding the time requirements established in subparagraphs 2. and 3., the county and the municipality may at any time voluntarily use the dispute resolution process established in chapter 164 to attempt to resolve any competing policy goals between the county and municipality related to the community redevelopment agency. Nothing in this subparagraph grants the county or the municipality the authority to require the other local government to participate in the dispute resolution process.

(4) A modification to a community redevelopment plan that includes a change in the boundaries of the redevelopment area to add land must be supported by a resolution as provided in s. 163.355.

(5) If a community redevelopment plan is modified by the county or municipality after the lease or sale of real property in the community redevelopment area, such modification may be conditioned upon such approval of the owner, lessee, or successor in interest as the county or municipality may deem advisable and, in any event, shall be subject to such rights at law or in equity as a lessee or purchaser, or his or her successor or successors in interest, may be entitled to assert.

History.—s. 4, ch. 77-391; s. 6, ch. 83-231; s. 904, ch. 95-147; s. 7, ch. 98-314; s. 5, ch. 2002-294; s. 5, ch. 2006-307.



163.362 - Contents of community redevelopment plan.

163.362 Contents of community redevelopment plan.—Every community redevelopment plan shall:

(1) Contain a legal description of the boundaries of the community redevelopment area and the reasons for establishing such boundaries shown in the plan.

(2) Show by diagram and in general terms:

(a) The approximate amount of open space to be provided and the street layout.

(b) Limitations on the type, size, height, number, and proposed use of buildings.

(c) The approximate number of dwelling units.

(d) Such property as is intended for use as public parks, recreation areas, streets, public utilities, and public improvements of any nature.

(3) If the redevelopment area contains low or moderate income housing, contain a neighborhood impact element which describes in detail the impact of the redevelopment upon the residents of the redevelopment area and the surrounding areas in terms of relocation, traffic circulation, environmental quality, availability of community facilities and services, effect on school population, and other matters affecting the physical and social quality of the neighborhood.

(4) Identify specifically any publicly funded capital projects to be undertaken within the community redevelopment area.

(5) Contain adequate safeguards that the work of redevelopment will be carried out pursuant to the plan.

(6) Provide for the retention of controls and the establishment of any restrictions or covenants running with land sold or leased for private use for such periods of time and under such conditions as the governing body deems necessary to effectuate the purposes of this part.

(7) Provide assurances that there will be replacement housing for the relocation of persons temporarily or permanently displaced from housing facilities within the community redevelopment area.

(8) Provide an element of residential use in the redevelopment area if such use exists in the area prior to the adoption of the plan or if the plan is intended to remedy a shortage of housing affordable to residents of low or moderate income, including the elderly, or if the plan is not intended to remedy such shortage, the reasons therefor.

(9) Contain a detailed statement of the projected costs of the redevelopment, including the amount to be expended on publicly funded capital projects in the community redevelopment area and any indebtedness of the community redevelopment agency, the county, or the municipality proposed to be incurred for such redevelopment if such indebtedness is to be repaid with increment revenues.

(10) Provide a time certain for completing all redevelopment financed by increment revenues. Such time certain shall occur no later than 30 years after the fiscal year in which the plan is approved, adopted, or amended pursuant to s. 163.361(1). However, for any agency created after July 1, 2002, the time certain for completing all redevelopment financed by increment revenues must occur within 40 years after the fiscal year in which the plan is approved or adopted.

(11) Subsections (1), (3), (4), and (8), as amended by s. 10, chapter 84-356, Laws of Florida, and subsections (9) and (10) do not apply to any governing body of a county or municipality or to a community redevelopment agency if such governing body has approved and adopted a community redevelopment plan pursuant to s. 163.360 before chapter 84-356 became a law; nor do they apply to any governing body of a county or municipality or to a community redevelopment agency if such governing body or agency has adopted an ordinance or resolution authorizing the issuance of any bonds, notes, or other forms of indebtedness to which is pledged increment revenues pursuant only to a community redevelopment plan as approved and adopted before chapter 84-356 became a law.

History.—s. 5, ch. 77-391; s. 7, ch. 83-231; ss. 10, 22, ch. 84-356; s. 5, ch. 93-286; s. 6, ch. 94-236; s. 6, ch. 2002-294.



163.365 - Neighborhood and communitywide plans.

163.365 Neighborhood and communitywide plans.—

(1) Any municipality or county or any public body authorized to perform planning work may prepare a general neighborhood redevelopment plan for a community redevelopment area or areas, together with any adjoining areas having specially related problems, which may be of such scope that redevelopment activities may have to be carried out in stages. Such plans may include, but not be limited to, a preliminary plan which:

(a) Outlines the community redevelopment activities proposed for the area involved;

(b) Provides a framework for the preparation of community redevelopment plans; and

(c) Indicates generally the land uses, population density, building coverage, prospective requirements for rehabilitation and improvement of property and portions of the area contemplated for clearance and redevelopment.

A general neighborhood redevelopment plan shall, in the determination of the governing body, conform to the general plan of the locality as a whole and the workable program of the county or municipality.

(2) Any county or municipality or any public body authorized to perform planning work may prepare or complete a communitywide plan or program for community redevelopment which shall conform to the general plan for the development of the county or municipality as a whole and may include, but not be limited to, identification of slum or blighted areas, measurement of blight, determination of resources needed and available to renew such areas, identification of potential project areas and types of action contemplated, including the development of affordable housing if needed and appropriate for the area, and scheduling of community redevelopment activities.

(3) Authority is hereby vested in every county and municipality to prepare, adopt, and revise from time to time a general plan for the physical development of the county or municipality as a whole (giving due regard to the environs and metropolitan surroundings), to establish and maintain a planning commission for such purpose and related county or municipal planning activities, and to make available and to appropriate necessary funds therefor.

History.—s. 8, ch. 69-305; s. 7, ch. 94-236.



163.367 - Public officials, commissioners, and employees subject to code of ethics.

163.367 Public officials, commissioners, and employees subject to code of ethics.—

(1) The officers, commissioners, and employees of a community redevelopment agency created by, or designated pursuant to, s. 163.356 or s. 163.357 shall be subject to the provisions and requirements of part III of chapter 112.

(2) If any such official, commissioner, or employee presently owns or controls, or owned or controlled within the preceding 2 years, any interest, direct or indirect, in any property which he or she knows is included or planned to be included in a community redevelopment area, he or she shall immediately disclose this fact in the manner provided in part III of chapter 112. Any disclosure required to be made by this section shall be made prior to taking any official action pursuant to this section.

(3) No commissioner or other officer of any community redevelopment agency, board, or commission exercising powers pursuant to this part shall hold any other public office under the county or municipality other than his or her commissionership or office with respect to such community redevelopment agency, board, or commission.

History.—s. 6, ch. 77-391; s. 76, ch. 79-400; s. 8, ch. 83-231; s. 905, ch. 95-147.



163.370 - Powers; counties and municipalities; community redevelopment agencies.

163.370 Powers; counties and municipalities; community redevelopment agencies.—

(1) Counties and municipalities may not exercise the power of eminent domain for the purpose of preventing or eliminating a slum area or blighted area as defined in this part; however, counties and municipalities may acquire property by eminent domain within a community redevelopment area, subject to the limitations set forth in ss. 73.013 and 73.014 or other general law.

(2) Every county and municipality shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this part, including the following powers in addition to others herein granted:

(a) To make and execute contracts and other instruments necessary or convenient to the exercise of its powers under this part.

(b) To disseminate slum clearance and community redevelopment information.

(c) To undertake and carry out community redevelopment and related activities within the community redevelopment area, which may include:

1. Acquisition of property within a slum area or a blighted area by purchase, lease, option, gift, grant, bequest, devise, or other voluntary method of acquisition.

2. Demolition and removal of buildings and improvements.

3. Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, public areas of major hotels that are constructed in support of convention centers, including meeting rooms, banquet facilities, parking garages, lobbies, and passageways, and other improvements necessary for carrying out in the community redevelopment area the community redevelopment objectives of this part in accordance with the community redevelopment plan.

4. Disposition of any property acquired in the community redevelopment area at its fair value as provided in s. 163.380 for uses in accordance with the community redevelopment plan.

5. Carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements in accordance with the community redevelopment plan.

6. Acquisition by purchase, lease, option, gift, grant, bequest, devise, or other voluntary method of acquisition of real property in the community redevelopment area which, under the community redevelopment plan, is to be repaired or rehabilitated for dwelling use or related facilities, repair or rehabilitation of the structures for guidance purposes, and resale of the property.

7. Acquisition by purchase, lease, option, gift, grant, bequest, devise, or other voluntary method of acquisition of any other real property in the community redevelopment area when necessary to eliminate unhealthful, unsanitary, or unsafe conditions; lessen density; eliminate obsolete or other uses detrimental to the public welfare; or otherwise to remove or prevent the spread of blight or deterioration or to provide land for needed public facilities.

8. Acquisition, without regard to any requirement that the area be a slum or blighted area, of air rights in an area consisting principally of land in highways, railway or subway tracks, bridge or tunnel entrances, or other similar facilities which have a blighting influence on the surrounding area and over which air rights sites are to be developed for the elimination of such blighting influences and for the provision of housing (and related facilities and uses) designed specifically for, and limited to, families and individuals of low or moderate income.

9. Acquisition by purchase, lease, option, gift, grant, bequest, devise, or other voluntary method of acquisition of property in unincorporated enclaves surrounded by the boundaries of a community redevelopment area when it is determined necessary by the agency to accomplish the community redevelopment plan.

10. Construction of foundations and platforms necessary for the provision of air rights sites of housing (and related facilities and uses) designed specifically for, and limited to, families and individuals of low or moderate income.

(d) To provide, or to arrange or contract for, the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities, or other facilities for or in connection with a community redevelopment; to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements; and to agree to any conditions that it deems reasonable and appropriate which are attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of a community redevelopment and related activities, and to include in any contract let in connection with such redevelopment and related activities provisions to fulfill such of the conditions as it deems reasonable and appropriate.

(e) Within the community redevelopment area:

1. To enter into any building or property in any community redevelopment area in order to make inspections, surveys, appraisals, soundings, or test borings and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted.

2. To acquire by purchase, lease, option, gift, grant, bequest, devise, or other voluntary method of acquisition any personal or real property, together with any improvements thereon.

3. To hold, improve, clear, or prepare for redevelopment any such property.

4. To mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real property.

5. To insure or provide for the insurance of any real or personal property or operations of the county or municipality against any risks or hazards, including the power to pay premiums on any such insurance.

6. To enter into any contracts necessary to effectuate the purposes of this part.

7. To solicit requests for proposals for redevelopment of parcels of real property contemplated by a community redevelopment plan to be acquired for redevelopment purposes by a community redevelopment agency and, as a result of such requests for proposals, to advertise for the disposition of such real property to private persons pursuant to s. 163.380 prior to acquisition of such real property by the community redevelopment agency.

(f) To invest any community redevelopment funds held in reserves or sinking funds or any such funds not required for immediate disbursement in property or securities in which savings banks may legally invest funds subject to their control and to redeem such bonds as have been issued pursuant to s. 163.385 at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be canceled.

(g) To borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the Federal Government or the state, county, or other public body or from any sources, public or private, for the purposes of this part and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the Federal Government for or with respect to community redevelopment and related activities such conditions imposed pursuant to federal laws as the county or municipality deems reasonable and appropriate which are not inconsistent with the purposes of this part.

(h) To make or have made all surveys and plans necessary to the carrying out of the purposes of this part; to contract with any person, public or private, in making and carrying out such plans; and to adopt or approve, modify, and amend such plans, which plans may include, but are not limited to:

1. Plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements.

2. Plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements.

3. Appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of community redevelopment and related activities.

(i) To develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of slums and urban blight and developing and demonstrating new or improved means of providing housing for families and persons of low income.

(j) To apply for, accept, and utilize grants of funds from the Federal Government for such purposes.

(k) To prepare plans for and assist in the relocation of persons (including individuals, families, business concerns, nonprofit organizations, and others) displaced from a community redevelopment area and to make relocation payments to or with respect to such persons for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the Federal Government.

(l) To appropriate such funds and make such expenditures as are necessary to carry out the purposes of this part; to zone or rezone any part of the county or municipality or make exceptions from building regulations; and to enter into agreements with a housing authority, which agreements may extend over any period, notwithstanding any provision or rule of law to the contrary, respecting action to be taken by such county or municipality pursuant to any of the powers granted by this part.

(m) To close, vacate, plan, or replan streets, roads, sidewalks, ways, or other places and to plan or replan any part of the county or municipality.

(n) To organize, coordinate, and direct the administration of the provisions of this part, as they may apply to such county or municipality, in order that the objective of remedying slum and blighted areas and preventing the causes thereof within such county or municipality may be most effectively promoted and achieved and to establish such new office or offices of the county or municipality or to reorganize existing offices in order to carry out such purpose most effectively.

(o) To develop and implement community policing innovations.

(3) The following projects may not be paid for or financed by increment revenues:

(a) Construction or expansion of administrative buildings for public bodies or police and fire buildings, unless each taxing authority agrees to such method of financing for the construction or expansion, or unless the construction or expansion is contemplated as part of a community policing innovation.

(b) Installation, construction, reconstruction, repair, or alteration of any publicly owned capital improvements or projects if such projects or improvements were scheduled to be installed, constructed, reconstructed, repaired, or altered within 3 years of the approval of the community redevelopment plan by the governing body pursuant to a previously approved public capital improvement or project schedule or plan of the governing body which approved the community redevelopment plan unless and until such projects or improvements have been removed from such schedule or plan of the governing body and 3 years have elapsed since such removal or such projects or improvements were identified in such schedule or plan to be funded, in whole or in part, with funds on deposit within the community redevelopment trust fund.

(c) General government operating expenses unrelated to the planning and carrying out of a community redevelopment plan.

(4) With the approval of the governing body, a community redevelopment agency may:

(a) Prior to approval of a community redevelopment plan or approval of any modifications of the plan, acquire real property in a community redevelopment area by purchase, lease, option, gift, grant, bequest, devise, or other voluntary method of acquisition; demolish and remove any structures on the property; and pay all costs related to the acquisition, demolition, or removal, including any administrative or relocation expenses.

(b) Assume the responsibility to bear any loss that may arise as the result of the exercise of authority under this subsection, in the event that the real property is not made part of the community redevelopment area.

History.—s. 9, ch. 69-305; s. 7, ch. 77-391; s. 11, ch. 84-356; s. 7, ch. 93-286; s. 8, ch. 94-236; s. 8, ch. 98-314; s. 10, ch. 2006-11; s. 6, ch. 2006-307; s. 9, ch. 2007-5.



163.380 - Disposal of property in community redevelopment area.

163.380 Disposal of property in community redevelopment area.—The disposal of property in a community redevelopment area which is acquired by eminent domain is subject to the limitations set forth in s. 73.013.

(1) Any county, municipality, or community redevelopment agency may sell, lease, dispose of, or otherwise transfer real property or any interest therein acquired by it for community redevelopment in a community redevelopment area to any private person, or may retain such property for public use, and may enter into contracts with respect thereto for residential, recreational, commercial, industrial, educational, or other uses, in accordance with the community redevelopment plan, subject to such covenants, conditions, and restrictions, including covenants running with the land, as it deems necessary or desirable to assist in preventing the development or spread of future slums or blighted areas or to otherwise carry out the purposes of this part. However, such sale, lease, other transfer, or retention, and any agreement relating thereto, may be made only after the approval of the community redevelopment plan by the governing body. The purchasers or lessees and their successors and assigns shall be obligated to devote such real property only to the uses specified in the community redevelopment plan and may be obligated to comply with such other requirements as the county, municipality, or community redevelopment agency may determine to be in the public interest, including the obligation to begin any improvements on such real property required by the community redevelopment plan within a reasonable time.

(2) Such real property or interest shall be sold, leased, otherwise transferred, or retained at a value determined to be in the public interest for uses in accordance with the community redevelopment plan and in accordance with such reasonable disposal procedures as any county, municipality, or community redevelopment agency may prescribe. In determining the value of real property as being in the public interest for uses in accordance with the community redevelopment plan, the county, municipality, or community redevelopment agency shall take into account and give consideration to the long-term benefits to be achieved by the county, municipality, or community redevelopment agency resulting from incurring short-term losses or costs in the disposal of such real property; the uses provided in such plan; the restrictions upon, and the covenants, conditions, and obligations assumed by, the purchaser or lessee or by the county, municipality, or community redevelopment agency retaining the property; and the objectives of such plan for the prevention of the recurrence of slum or blighted areas. In the event the value of such real property being disposed of is for less than the fair value, such disposition shall require the approval of the governing body, which approval may only be given following a duly noticed public hearing. The county, municipality, or community redevelopment agency may provide in any instrument of conveyance to a private purchaser or lessee that such purchaser or lessee is without power to sell, lease, or otherwise transfer the real property without the prior written consent of the county, municipality, or community redevelopment agency until the purchaser or lessee has completed the construction of any or all improvements which he or she has obligated himself or herself to construct thereon. Real property acquired by the county, municipality, or community redevelopment agency which, in accordance with the provisions of the community redevelopment plan, is to be transferred shall be transferred as rapidly as feasible in the public interest, consistent with the carrying out of the provisions of the community redevelopment plan. Any contract for such transfer and the community redevelopment plan, or such part or parts of such contract or plan as the county, municipality, or community redevelopment agency may determine, may be recorded in the land records of the clerk of the circuit court in such manner as to afford actual or constructive notice thereof.

(3)(a) Prior to disposition of any real property or interest therein in a community redevelopment area, any county, municipality, or community redevelopment agency shall give public notice of such disposition by publication in a newspaper having a general circulation in the community, at least 30 days prior to the execution of any contract to sell, lease, or otherwise transfer real property and, prior to the delivery of any instrument of conveyance with respect thereto under the provisions of this section, invite proposals from, and make all pertinent information available to, private redevelopers or any persons interested in undertaking to redevelop or rehabilitate a community redevelopment area or any part thereof. Such notice shall identify the area or portion thereof and shall state that proposals must be made by those interested within 30 days after the date of publication of the notice and that such further information as is available may be obtained at such office as is designated in the notice. The county, municipality, or community redevelopment agency shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out; and the county, municipality, or community redevelopment agency may negotiate with any persons for proposals for the purchase, lease, or other transfer of any real property acquired by it in the community redevelopment area. The county, municipality, or community redevelopment agency may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this part. Except in the case of a governing body acting as the agency, as provided in s. 163.357, a notification of intention to accept such proposal must be filed with the governing body not less than 30 days prior to any such acceptance. Thereafter, the county, municipality, or community redevelopment agency may execute such contract in accordance with the provisions of subsection (1) and deliver deeds, leases, and other instruments and take all steps necessary to effectuate such contract.

(b) Any county, municipality, or community redevelopment agency that, pursuant to the provisions of this section, has disposed of a real property project with a land area in excess of 20 acres may acquire an expanded area that is immediately adjacent to the original project and less than 35 percent of the land area of the original project, by purchase as provided in this chapter, and negotiate a disposition of such expanded area directly with the person who acquired the original project without complying with the disposition procedures established in paragraph (a), provided the county, municipality, or community redevelopment agency adopts a resolution making the following findings:

1. It is in the public interest to expand such real property project to an immediately adjacent area.

2. The expanded area is less than 35 percent of the land area of the original project.

3. The expanded area is entirely within the boundary of the community redevelopment area.

(4) Any county, municipality, or community redevelopment agency may temporarily operate and maintain real property acquired by it in a community redevelopment area for or in connection with a community redevelopment plan pending the disposition of the property as authorized in this part, without regard to the provisions of subsection (1), for such uses and purposes as may be deemed desirable, even though not in conformity with the community redevelopment plan.

(5) If any conflict exists between the provisions of this section and s. 159.61, the provisions of this section govern and supersede those of s. 159.61.

(6) Notwithstanding any provision of this section, if a community redevelopment area is established by the governing body for the redevelopment of property located on a closed military base within the governing body’s boundaries, the procedures for disposition of real property within that community redevelopment area shall be prescribed by the governing body, and compliance with the other provisions of this section shall not be required prior to the disposal of real property.

History.—s. 11, ch. 69-305; s. 9, ch. 77-391; s. 13, ch. 84-356; s. 1, ch. 92-162; s. 906, ch. 95-147; s. 1, ch. 96-254; s. 9, ch. 98-314; s. 12, ch. 2006-11.



163.385 - Issuance of revenue bonds.

163.385 Issuance of revenue bonds.—

(1)(a) When authorized or approved by resolution or ordinance of the governing body, a county, municipality, or community redevelopment agency has power in its corporate capacity, in its discretion, to issue redevelopment revenue bonds from time to time to finance the undertaking of any community redevelopment under this part, including, without limiting the generality thereof, the payment of principal and interest upon any advances for surveys and plans or preliminary loans, and has power to issue refunding bonds for the payment or retirement of bonds or other obligations previously issued. For any agency created before July 1, 2002, any redevelopment revenue bonds or other obligations issued to finance the undertaking of any community redevelopment under this part shall mature within 60 years after the end of the fiscal year in which the initial community redevelopment plan was approved or adopted. For any agency created on or after July 1, 2002, any redevelopment revenue bonds or other obligations issued to finance the undertaking of any community redevelopment under this part shall mature within 40 years after the end of the fiscal year in which the initial community redevelopment plan is approved or adopted. However, in no event shall any redevelopment revenue bonds or other obligations issued to finance the undertaking of any community redevelopment under this part mature later than the expiration of the plan in effect at the time such bonds or obligations were issued. The security for such bonds may be based upon the anticipated assessed valuation of the completed community redevelopment and such other revenues as are legally available. Any bond, note, or other form of indebtedness pledging increment revenues to the repayment thereof shall mature no later than the end of the 30th fiscal year after the fiscal year in which increment revenues are first deposited into the redevelopment trust fund or the fiscal year in which the plan is subsequently amended. However, for any agency created on or after July 1, 2002, any form of indebtedness pledging increment revenues to the repayment thereof shall mature by the 40th year after the fiscal year in which the initial community redevelopment plan is approved or adopted. However, any refunding bonds issued pursuant to this paragraph may not mature later than the final maturity date of any bonds or other obligations issued pursuant to this paragraph being paid or retired with the proceeds of such refunding bonds.

(b) In anticipation of the sale of revenue bonds pursuant to paragraph (a), the county, municipality, or community redevelopment agency may issue bond anticipation notes and may renew such notes from time to time, but the maximum maturity of any such note, including renewals thereof, may not exceed 5 years from the date of issue of the original note. Such notes shall be paid from any revenues of the county, municipality, or community redevelopment agency available therefor and not otherwise pledged or from the proceeds of sale of the revenue bonds in anticipation of which they were issued.

(2) Bonds issued under this section do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction, and are not subject to the provisions of any other law or charter relating to the authorization, issuance, or sale of bonds. Bonds issued under the provisions of this part are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, are exempted from all taxes, except those taxes imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

(3) Bonds issued under this section shall be authorized by resolution or ordinance of the governing body; may be issued in one or more series; and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form either with or without coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places, be subject to such terms of redemption (with or without premium), be secured in such manner, and have such other characteristics as may be provided by such resolution or ordinance or by a trust indenture or mortgage issued pursuant thereto. Bonds issued under this section may be sold in such manner, either at public or private sale, and for such price as the governing body may determine will effectuate the purpose of this part.

(4) In case any of the public officials of the county, municipality, or community redevelopment agency whose signatures appear on any bonds or coupons issued under this part cease to be such officials before the delivery of such bonds, such signatures are, nevertheless, valid and sufficient for all purposes, the same as if such officials had remained in office until such delivery.

(5) In any suit, action, or proceeding involving the validity or enforceability of any bond issued under this part, or the security therefor, any such bond reciting in substance that it has been issued by the county, municipality, or community redevelopment agency in connection with community redevelopment, as herein defined, shall be conclusively deemed to have been issued for such purpose, and such project shall be conclusively deemed to have been planned, located, and carried out in accordance with the provisions of this part.

(6) Subsections (1), (4), and (5), as amended by s. 14, chapter 84-356, Laws of Florida, do not apply to any governing body of a county or municipality or to a community redevelopment agency if such governing body or agency has adopted an ordinance or resolution authorizing the issuance of any bonds, notes, or other forms of indebtedness to which is pledged increment revenues pursuant only to a community redevelopment plan as approved and adopted before chapter 84-356 became a law.

History.—s. 12, ch. 69-305; s. 12, ch. 73-302; s. 2, ch. 76-147; s. 10, ch. 77-391; s. 77, ch. 79-400; ss. 14, 22, ch. 84-356; s. 6, ch. 93-286; s. 9, ch. 94-236; s. 15, ch. 95-310; s. 7, ch. 2002-294.



163.387 - Redevelopment trust fund.

163.387 Redevelopment trust fund.—

(1)(a) After approval of a community redevelopment plan, there may be established for each community redevelopment agency created under s. 163.356 a redevelopment trust fund. Funds allocated to and deposited into this fund shall be used by the agency to finance or refinance any community redevelopment it undertakes pursuant to the approved community redevelopment plan. No community redevelopment agency may receive or spend any increment revenues pursuant to this section unless and until the governing body has, by ordinance, created the trust fund and provided for the funding of the redevelopment trust fund until the time certain set forth in the community redevelopment plan as required by s. 163.362(10). Such ordinance may be adopted only after the governing body has approved a community redevelopment plan. The annual funding of the redevelopment trust fund shall be in an amount not less than that increment in the income, proceeds, revenues, and funds of each taxing authority derived from or held in connection with the undertaking and carrying out of community redevelopment under this part. Such increment shall be determined annually and shall be that amount equal to 95 percent of the difference between:

1. The amount of ad valorem taxes levied each year by each taxing authority, exclusive of any amount from any debt service millage, on taxable real property contained within the geographic boundaries of a community redevelopment area; and

2. The amount of ad valorem taxes which would have been produced by the rate upon which the tax is levied each year by or for each taxing authority, exclusive of any debt service millage, upon the total of the assessed value of the taxable real property in the community redevelopment area as shown upon the most recent assessment roll used in connection with the taxation of such property by each taxing authority prior to the effective date of the ordinance providing for the funding of the trust fund.

However, the governing body of any county as defined in s. 125.011(1) may, in the ordinance providing for the funding of a trust fund established with respect to any community redevelopment area created on or after July 1, 1994, determine that the amount to be funded by each taxing authority annually shall be less than 95 percent of the difference between subparagraphs 1. and 2., but in no event shall such amount be less than 50 percent of such difference.

(b)1. For any governing body that has not authorized by June 5, 2006, a study to consider whether a finding of necessity resolution pursuant to s. 163.355 should be adopted, has not adopted a finding of necessity resolution pursuant to s. 163.355 by March 31, 2007, has not adopted a community redevelopment plan by June 7, 2007, and was not authorized to exercise community redevelopment powers pursuant to a delegation of authority under s. 163.410 by a county that has adopted a home rule charter, the amount of tax increment to be contributed by any taxing authority shall be limited as follows:

a. If a taxing authority imposes a millage rate that exceeds the millage rate imposed by the governing body that created the trust fund, the amount of tax increment to be contributed by the taxing authority imposing the higher millage rate shall be calculated using the millage rate imposed by the governing body that created the trust fund. Nothing shall prohibit any taxing authority from voluntarily contributing a tax increment at a higher rate for a period of time as specified by interlocal agreement between the taxing authority and the community redevelopment agency.

b. At any time more than 24 years after the fiscal year in which a taxing authority made its first contribution to a redevelopment trust fund, by resolution effective no sooner than the next fiscal year and adopted by majority vote of the taxing authority’s governing body at a public hearing held not less than 30 or more than 45 days after written notice by registered mail to the community redevelopment agency and published in a newspaper of general circulation in the redevelopment area, the taxing authority may limit the amount of increment contributed by the taxing authority to the redevelopment trust fund to the amount of increment the taxing authority was obligated to contribute to the redevelopment trust fund in the fiscal year immediately preceding the adoption of such resolution, plus any increase in the increment after the adoption of the resolution computed using the taxable values of any area which is subject to an area reinvestment agreement. As used in this subparagraph, the term “area reinvestment agreement” means an agreement between the community redevelopment agency and a private party, with or without additional parties, which provides that the increment computed for a specific area shall be reinvested in services or public or private projects, or both, including debt service, supporting one or more projects consistent with the community redevelopment plan that is identified in the agreement to be constructed within that area. Any such reinvestment agreement must specify the estimated total amount of public investment necessary to provide the projects or services, or both, including any applicable debt service. The contribution to the redevelopment trust fund of the increase in the increment of any area that is subject to an area reinvestment agreement following the passage of a resolution as provided in this sub-subparagraph shall cease when the amount specified in the area reinvestment agreement as necessary to provide the projects or services, or both, including any applicable debt service, has been invested.

2. For any community redevelopment agency that was not created pursuant to a delegation of authority under s. 163.410 by a county that has adopted a home rule charter and that modifies its adopted community redevelopment plan after October 1, 2006, in a manner that expands the boundaries of the redevelopment area, the amount of increment to be contributed by any taxing authority with respect to the expanded area shall be limited as set forth in sub-subparagraphs 1.a. and b.

(2)(a) Except for the purpose of funding the trust fund pursuant to subsection (3), upon the adoption of an ordinance providing for funding of the redevelopment trust fund as provided in this section, each taxing authority shall, by January 1 of each year, appropriate to the trust fund for so long as any indebtedness pledging increment revenues to the payment thereof is outstanding (but not to exceed 30 years) a sum that is no less than the increment as defined and determined in subsection (1) or paragraph (3)(b) accruing to such taxing authority. If the community redevelopment plan is amended or modified pursuant to s. 163.361(1), each such taxing authority shall make the annual appropriation for a period not to exceed 30 years after the date the governing body amends the plan but no later than 60 years after the fiscal year in which the plan was initially approved or adopted. However, for any agency created on or after July 1, 2002, each taxing authority shall make the annual appropriation for a period not to exceed 40 years after the fiscal year in which the initial community redevelopment plan is approved or adopted.

(b) Any taxing authority that does not pay the increment revenues to the trust fund by January 1 shall pay to the trust fund an amount equal to 5 percent of the amount of the increment revenues and shall pay interest on the amount of the unpaid increment revenues equal to 1 percent for each month the increment is outstanding, provided the agency may waive such penalty payments in whole or in part.

(c) The following public bodies or taxing authorities are exempt from paragraph (a):

1. A special district that levies ad valorem taxes on taxable real property in more than one county.

2. A special district for which the sole available source of revenue the district has the authority to levy is ad valorem taxes at the time an ordinance is adopted under this section. However, revenues or aid that may be dispensed or appropriated to a district as defined in s. 388.011 at the discretion of an entity other than such district shall not be deemed available.

3. A library district, except a library district in a jurisdiction where the community redevelopment agency had validated bonds as of April 30, 1984.

4. A neighborhood improvement district created under the Safe Neighborhoods Act.

5. A metropolitan transportation authority.

6. A water management district created under s. 373.069.

7. For a community redevelopment agency created on or after July 1, 2016, a hospital district that is a special district as defined in s. 189.012.

(d)1. A local governing body that creates a community redevelopment agency under s. 163.356 may exempt from paragraph (a) a special district that levies ad valorem taxes within that community redevelopment area. The local governing body may grant the exemption either in its sole discretion or in response to the request of the special district. The local governing body must establish procedures by which a special district may submit a written request to be exempted from paragraph (a).

2. In deciding whether to deny or grant a special district’s request for exemption from paragraph (a), the local governing body must consider:

a. Any additional revenue sources of the community redevelopment agency which could be used in lieu of the special district’s tax increment.

b. The fiscal and operational impact on the community redevelopment agency.

c. The fiscal and operational impact on the special district.

d. The benefit to the specific purpose for which the special district was created. The benefit to the special district must be based on specific projects contained in the approved community redevelopment plan for the designated community redevelopment area.

e. The impact of the exemption on incurred debt and whether such exemption will impair any outstanding bonds that have pledged tax increment revenues to the repayment of the bonds.

f. The benefit of the activities of the special district to the approved community redevelopment plan.

g. The benefit of the activities of the special district to the area of operation of the local governing body that created the community redevelopment agency.

3. The local governing body must hold a public hearing on a special district’s request for exemption after public notice of the hearing is published in a newspaper having a general circulation in the county or municipality that created the community redevelopment area. The notice must describe the time, date, place, and purpose of the hearing and must identify generally the community redevelopment area covered by the plan and the impact of the plan on the special district that requested the exemption.

4. If a local governing body grants an exemption to a special district under this paragraph, the local governing body and the special district must enter into an interlocal agreement that establishes the conditions of the exemption, including, but not limited to, the period of time for which the exemption is granted.

5. If a local governing body denies a request for exemption by a special district, the local governing body shall provide the special district with a written analysis specifying the rationale for such denial. This written analysis must include, but is not limited to, the following information:

a. A separate, detailed examination of each consideration listed in subparagraph 2.

b. Specific examples of how the approved community redevelopment plan will benefit, and has already benefited, the purpose for which the special district was created.

6. The decision to either deny or grant an exemption must be made by the local governing body within 120 days after the date the written request was submitted to the local governing body pursuant to the procedures established by such local governing body.

(3)(a) Notwithstanding the provisions of subsection (2), the obligation of the governing body which established the community redevelopment agency to fund the redevelopment trust fund annually shall continue until all loans, advances, and indebtedness, if any, and interest thereon, of a community redevelopment agency incurred as a result of redevelopment in a community redevelopment area have been paid.

(b) Alternate provisions contained in an interlocal agreement between a taxing authority and the governing body that created the community redevelopment agency may supersede the provisions of this section with respect to that taxing authority. The community redevelopment agency may be an additional party to any such agreement.

(4) The revenue bonds and notes of every issue under this part are payable solely out of revenues pledged to and received by a community redevelopment agency and deposited to its redevelopment trust fund. The lien created by such bonds or notes shall not attach until the increment revenues referred to herein are deposited in the redevelopment trust fund at the times, and to the extent that, such increment revenues accrue. The holders of such bonds or notes have no right to require the imposition of any tax or the establishment of any rate of taxation in order to obtain the amounts necessary to pay and retire such bonds or notes.

(5) Revenue bonds issued under the provisions of this part shall not be deemed to constitute a debt, liability, or obligation of the public body or the state or any political subdivision thereof, or a pledge of the faith and credit of the public body or the state or any political subdivision thereof, but shall be payable solely from the revenues provided therefor. All such revenue bonds shall contain on the face thereof a statement to the effect that the agency shall not be obligated to pay the same or the interest thereon except from the revenues of the community redevelopment agency held for that purpose and that neither the faith and credit nor the taxing power of the governing body or of the state or of any political subdivision thereof is pledged to the payment of the principal of, or the interest on, such bonds.

(6) Moneys in the redevelopment trust fund may be expended from time to time for undertakings of a community redevelopment agency as described in the community redevelopment plan for the following purposes, including, but not limited to:

(a) Administrative and overhead expenses necessary or incidental to the implementation of a community redevelopment plan adopted by the agency.

(b) Expenses of redevelopment planning, surveys, and financial analysis, including the reimbursement of the governing body or the community redevelopment agency for such expenses incurred before the redevelopment plan was approved and adopted.

(c) The acquisition of real property in the redevelopment area.

(d) The clearance and preparation of any redevelopment area for redevelopment and relocation of site occupants within or outside the community redevelopment area as provided in s. 163.370.

(e) The repayment of principal and interest or any redemption premium for loans, advances, bonds, bond anticipation notes, and any other form of indebtedness.

(f) All expenses incidental to or connected with the issuance, sale, redemption, retirement, or purchase of bonds, bond anticipation notes, or other form of indebtedness, including funding of any reserve, redemption, or other fund or account provided for in the ordinance or resolution authorizing such bonds, notes, or other form of indebtedness.

(g) The development of affordable housing within the community redevelopment area.

(h) The development of community policing innovations.

(7) On the last day of the fiscal year of the community redevelopment agency, any money which remains in the trust fund after the payment of expenses pursuant to subsection (6) for such year shall be:

(a) Returned to each taxing authority which paid the increment in the proportion that the amount of the payment of such taxing authority bears to the total amount paid into the trust fund by all taxing authorities for that year;

(b) Used to reduce the amount of any indebtedness to which increment revenues are pledged;

(c) Deposited into an escrow account for the purpose of later reducing any indebtedness to which increment revenues are pledged; or

(d) Appropriated to a specific redevelopment project pursuant to an approved community redevelopment plan which project will be completed within 3 years from the date of such appropriation.

(8) Each community redevelopment agency shall provide for an audit of the trust fund each fiscal year and a report of such audit to be prepared by an independent certified public accountant or firm. Such report shall describe the amount and source of deposits into, and the amount and purpose of withdrawals from, the trust fund during such fiscal year and the amount of principal and interest paid during such year on any indebtedness to which increment revenues are pledged and the remaining amount of such indebtedness. The agency shall provide by registered mail a copy of the report to each taxing authority.

History.—s. 11, ch. 77-391; s. 78, ch. 79-400; s. 9, ch. 83-231; s. 15, ch. 84-356; s. 27, ch. 87-224; s. 35, ch. 91-45; s. 4, ch. 93-286; s. 10, ch. 94-236; s. 1, ch. 94-344; s. 10, ch. 98-314; s. 8, ch. 2002-18; s. 8, ch. 2002-294; s. 7, ch. 2006-307; s. 1, ch. 2016-155.



163.390 - Bonds as legal investments.

163.390 Bonds as legal investments.—All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by a county or municipality pursuant to this part or by any community redevelopment agency vested with community redevelopment powers. Such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize all persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. Nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

History.—s. 13, ch. 69-305; s. 12, ch. 77-391; s. 16, ch. 84-356.



163.395 - Property exempt from taxes and from levy and sale by virtue of an execution.

163.395 Property exempt from taxes and from levy and sale by virtue of an execution.—

(1) All property of any county, municipality, or community redevelopment agency, including funds, owned or held by it for the purposes of this part are exempt from levy and sale by virtue of an execution; and no execution or other judicial process may issue against the same, nor shall judgment against the county, municipality, or community redevelopment agency be a charge or lien upon such property. However, the provisions of this section do not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this part by the county or municipality on its rents, fees, grants, or revenues from community redevelopment.

(2) The property of the county, municipality, or community redevelopment agency acquired or held for the purposes of this part is declared to be public property used for essential public and governmental purposes, and such property is exempt from all taxes of the municipality, the county, or the state or any political subdivision thereof. However, such tax exemption will terminate when the county, municipality, or community redevelopment agency sells, leases, or otherwise disposes of such property in a community redevelopment area to a purchaser or lessee which is not a public body entitled to tax exemption with respect to such property.

History.—s. 14, ch. 69-305; s. 13, ch. 77-391; s. 17, ch. 84-356.



163.400 - Cooperation by public bodies.

163.400 Cooperation by public bodies.—

(1) For the purpose of aiding in the planning, undertaking, or carrying out of community redevelopment and related activities authorized by this part, any public body may, upon such terms, with or without consideration, as it may determine:

(a) Dedicate, sell, convey, or lease any of its interest in any property or grant easements, licenses, or other rights or privileges therein to a county or municipality.

(b) Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section.

(c) Do any and all things necessary to aid or cooperate in the planning or carrying out of a community redevelopment plan and related activities.

(d) Lend, grant, or contribute funds to a county or municipality; borrow money; and apply for and accept advances, loans, grants, contributions, or any other form of financial assistance from the Federal Government, the state, the county, another public body, or any other source.

(e) Enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with the Federal Government, a county, a municipality, or another public body respecting action to be taken pursuant to any of the powers granted by this part, including the furnishing of funds or other assistance in connection with community redevelopment and related activities.

(f) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places; plan or replan or zone or rezone any part of the public body or make exceptions from building regulations; and cause administrative and other services to be furnished to the county or municipality.

If at any time title to or possession of any property in a community redevelopment area is held by any public body or governmental agency, other than the county or municipality, but including any agency or instrumentality of the United States, which is authorized by law to engage in the undertaking, carrying out, or administration of community redevelopment and related activities, the provisions of the agreements referred to in this section shall inure to the benefit of and may be enforced by such public body or governmental agency. As used in this subsection, the term “county or municipality” also includes a community redevelopment agency.

(2) Any sale, conveyance, lease, or agreement provided for in this section may be made by a public body without appraisal, public notice, advertisement, or public bidding.

(3) For the purpose of aiding in the planning, undertaking, or carrying out of any community redevelopment and related activities of a community redevelopment agency or a housing authority hereunder, any county or municipality may, in addition to its other powers and upon such terms, with or without consideration, as it determines, do and perform any or all of the actions or things which, by the provisions of subsection (1), a public body is authorized to do or perform, including the furnishing of financial and other assistance.

(4) For the purposes of this section, or for the purpose of aiding in the planning, undertaking, or carrying out of community redevelopment and related activities of a county or municipality, such county or municipality may, in addition to any authority to issue bonds pursuant to s. 163.385, issue and sell its general obligation bonds. Any bonds issued by the county or municipality pursuant to this section shall be issued in the manner and within the limitations prescribed by the applicable laws of this state for the issuance and authorization of general obligation bonds by such county or municipality. Nothing in this section shall limit or otherwise adversely affect any other section of this part.

History.—s. 15, ch. 69-305; s. 14, ch. 77-391; s. 79, ch. 79-400; s. 18, ch. 84-356.



163.405 - Title of purchaser.

163.405 Title of purchaser.—Any instrument executed by any county, municipality, or community redevelopment agency and purporting to convey any right, title, or interest in any property under this part shall be conclusively presumed to have been executed in compliance with the provisions of this part insofar as title or other interest of any bona fide purchasers, lessees, or transferees of such property is concerned.

History.—s. 16, ch. 69-305; s. 15, ch. 77-391.



163.410 - Exercise of powers in counties with home rule charters.

163.410 Exercise of powers in counties with home rule charters.—In any county which has adopted a home rule charter, the powers conferred by this part shall be exercised exclusively by the governing body of such county. However, the governing body of any such county which has adopted a home rule charter may, in its discretion, by resolution delegate the exercise of the powers conferred upon the county by this part within the boundaries of a municipality to the governing body of such a municipality. Such a delegation to a municipality shall confer only such powers upon a municipality as shall be specifically enumerated in the delegating resolution. Any power not specifically delegated shall be reserved exclusively to the governing body of the county. This section does not affect any community redevelopment agency created by a municipality prior to the adoption of a county home rule charter. Unless otherwise provided by an existing ordinance, resolution, or interlocal agreement between any such county and a municipality, the governing body of the county that has adopted a home rule charter shall grant in whole or in part or deny any request from a municipality for a delegation of powers or a change in an existing delegation of powers within 120 days after the receipt of all required documentation, or such request shall be deemed granted unless this period is extended by mutual consent in writing by the municipality and county. Within 30 days after receipt of the request, the county shall notify the municipality by registered mail whether the request is complete or if additional information is required. Any request by the county for additional documentation shall specify the deficiencies in the submitted documentation, if any. The county shall notify the municipality by registered mail within 30 days after receiving the additional information whether such additional documentation is complete. If the meeting of the county commission at which the request for a delegation of powers or a change in an existing delegation of powers is unable to be held due to events beyond the control of the county, the request shall be acted upon at the next regularly scheduled meeting of the county commission without regard to the 120-day limitation. If the county does not act upon the request at the next regularly scheduled meeting, the request shall be deemed granted.

History.—s. 17, ch. 69-305; s. 1, ch. 83-29; s. 9, ch. 2002-294; s. 8, ch. 2006-307.



163.415 - Exercise of powers in counties without home rule charters.

163.415 Exercise of powers in counties without home rule charters.—The powers conferred by this part upon counties not having adopted a home rule charter shall not be exercised within the boundaries of a municipality within said county unless the governing body of the municipality expresses its consent by resolution. Such a resolution consenting to the exercise of the powers conferred upon counties by this part shall specifically enumerate the powers to be exercised by the county within the boundaries of the municipality. Any power not specifically enumerated in such a resolution of consent shall be exercised exclusively by the municipality within its boundaries.

History.—s. 18, ch. 69-305.



163.430 - Powers supplemental to existing community redevelopment powers.

163.430 Powers supplemental to existing community redevelopment powers.—The powers conferred upon counties or municipalities by this part shall be supplemental to any community redevelopment powers now being exercised by any county or municipality in accordance with the provisions of any population act, special act, or under the provisions of the home rule charter for Miami-Dade County, or under the provision of the charter of the consolidated City of Jacksonville.

History.—s. 21, ch. 69-305; s. 29, ch. 2008-4.



163.445 - Assistance to community redevelopment by state agencies.

163.445 Assistance to community redevelopment by state agencies.—State agencies may provide technical and advisory assistance, upon request, to municipalities, counties, and community redevelopment agencies for community redevelopment as defined in this part. Such assistance may include, but need not be limited to, preparation of workable programs, relocation planning, special statistical and other studies and compilations, technical evaluations and information, training activities, professional services, surveys, reports, documents, and any other similar service functions. If sufficient funds and personnel are available, these services shall be provided without charge.

History.—s. 25, ch. 69-305; s. 16, ch. 77-391; s. 19, ch. 84-356.



163.450 - Municipal and county participation in neighborhood development programs under Pub. L. No. 90-448.

163.450 Municipal and county participation in neighborhood development programs under Pub. L. No. 90-448.—Nothing contained herein shall be construed to prevent a county or municipality which is engaging in community redevelopment activities hereunder from participating in the neighborhood development program under the Housing and Urban Development Act of 1968 (Pub. L. No. 90-448) or in any amendments subsequent thereto.

History.—s. 26, ch. 69-305; s. 19, ch. 85-80.



163.463 - Applicability of ch. 2002-294.

163.463 Applicability of ch. 2002-294.—

(1) Amendments to this part, as provided by this act, do not apply to any ordinance or resolution authorizing the issuance of any bond, note, or other form of indebtedness to which are pledged increment revenues pursuant to a community development plan, or amendment or modification thereto, as approved or adopted before July 1, 2002.

(2) Amendments to this part, as provided by this act, shall not apply to any ordinance, resolution, interlocal agreement, or written agreement effective before July 1, 2002, that provides for the delegation of community redevelopment powers.

(3) The amendments to ss. 163.340, 163.355, 163.361, and 163.362 by this act do not apply to or affect, directly or indirectly, any community development agency created before July 1, 2002, unless the community redevelopment area is expanded on or after July 1, 2002, in which case only the amendments to ss. 163.340 and 163.355 by this act shall apply only to such expanded area.

(4) The amendments to ss. 163.340, 163.355, 163.361, and 163.362 by this act do not apply to or affect, directly or indirectly, any municipality that has authorized a finding of necessity study by May 1, 2002, or has adopted its finding of necessity on or before August 1, 2002, and has adopted its community redevelopment plan on or before December 31, 2002.

(5) The amendments to ss. 163.340, 163.355, 163.361, and 163.362 by this act do not apply to or affect, directly or indirectly, any municipality that has submitted before August 1, 2002, its finding of necessity, or application for approval of a community redevelopment plan, or an application to amend an existing community redevelopment plan to a county that has adopted a home rule charter.

(6) The amendments to ss. 163.355, 163.362, 163.385, and 163.387 by this act do not apply to or affect, directly or indirectly, any county as defined in s. 125.011(1) or any municipality located therein.

History.—s. 10, ch. 2002-294.






Part IV - NEIGHBORHOOD IMPROVEMENT DISTRICTS (ss. 163.501-163.526)

163.501 - Short title.

163.501 Short title.—This part may be cited as the “Safe Neighborhoods Act.”

History.—s. 55, ch. 87-243; s. 1, ch. 91-86.



163.502 - Legislative findings and purpose.

163.502 Legislative findings and purpose.—

(1) The Legislature hereby finds and declares that among the many causes of deterioration in the business and residential neighborhoods of the state are the following: proliferation of crime, automobile traffic flow strangled by outmoded street patterns, unsuitable topography, faulty lot layouts, fragmentation of land uses and parking areas necessitating frequent automobile movement, lack of separation of pedestrian areas from automobile traffic, lack of separation of vehicle traffic lanes and railroad traffic, and excessive noise levels from automobile traffic.

(2) The Legislature further finds and declares that safe neighborhoods are the product of planning and implementation of appropriate environmental design concepts, comprehensive crime prevention programs, land use recommendations, and beautification techniques.

(3) The Legislature further finds and declares that the provisions of this part and the powers granted to local governments, property owners’ associations, special dependent districts, and community redevelopment neighborhood improvement districts are desirable to guide and accomplish the coordinated, balanced, and harmonious development of safe neighborhoods; to promote the health, safety, and general welfare of these areas and their inhabitants, visitors, property owners, and workers; to establish, maintain, and preserve property values and preserve and foster the development of attractive neighborhood and business environments; to prevent overcrowding and congestion; to improve or redirect automobile traffic and provide pedestrian safety; to reduce crime rates and the opportunities for the commission of crime; and to provide improvements in neighborhoods so they are defensible against crime.

(4) It is the intent of the Legislature to assist local governments in implementing plans that employ crime prevention through community policing innovations, environmental design, environmental security, and defensible space techniques to establish safe neighborhoods. The Legislature, therefore, declares that the development, redevelopment, preservation, and revitalization of neighborhoods in this state, and all the purposes of this part, are public purposes for which public money may be borrowed, expended, loaned, and granted.

History.—s. 56, ch. 87-243; s. 2, ch. 91-86; s. 11, ch. 98-314.



163.503 - Definitions.

163.503 Definitions.—

(1) “Safe neighborhood improvement district,” “district,” or “neighborhood improvement district” means a district located in an area in which more than 75 percent of the land is used for residential purposes, or in an area in which more than 75 percent of the land is used for commercial, office, business, or industrial purposes, excluding the land area used for public facilities, and where there is a plan to reduce crime through the implementation of crime prevention through environmental design, environmental security, or defensible space techniques, or through community policing innovations. Nothing in this section shall preclude the inclusion of public land in a neighborhood improvement district although the amount of land used for public facilities is excluded from the land use acreage calculations.

(2) “Association” means a property owners’ association which is incorporated for the purpose of creating and operating a neighborhood improvement district.

(3) “Department” means the Department of Legal Affairs.

(4) “Board” means the board of directors of a neighborhood improvement district, which may be the governing body of a municipality or county or the officers of a property owners’ association or the board of directors of a special neighborhood improvement district or community redevelopment neighborhood improvement district.

(5) “Environmental security” means an urban planning and design process which integrates crime prevention with neighborhood design and community development.

(6) “Crime prevention through environmental design” means the planned use of environmental design concepts such as natural access control, natural surveillance, and territorial reinforcement in a neighborhood or community setting which is designed to reduce criminal opportunity and foster positive social interaction among the legitimate users of that setting.

(7) “Defensible space” means an architectural perspective on crime prevention through physical design of the environment to create the ability to monitor and control the environment along individual perceived zones of territorial influence that result in a proprietary interest and a felt responsibility.

(8) “Enterprise zone” means an area designated pursuant to s. 290.0065.

(9) “Community policing innovation” means techniques or strategies as defined by s. 163.340.

History.—s. 57, ch. 87-243; s. 24, ch. 88-381; s. 3, ch. 91-86; s. 61, ch. 94-136; s. 12, ch. 98-314.



163.5035 - Safe neighborhood improvement districts; compliance with special district provisions.

163.5035 Safe neighborhood improvement districts; compliance with special district provisions.—Any special district created pursuant to this part shall comply with all applicable provisions contained in chapter 189. In cases where a provision contained in this part conflicts with a provision in chapter 189, the provision in chapter 189 shall prevail.

History.—s. 4, ch. 91-86.



163.504 - Safe neighborhood improvement districts; planning funds.

163.504 Safe neighborhood improvement districts; planning funds.—

(1) The governing body of any municipality or county may authorize the formation of safe neighborhood improvement districts through the adoption of a planning ordinance which specifies that such districts may be created by one or more of the methods established in ss. 163.506, 163.508, 163.511, and 163.512. No district may overlap the jurisdictional boundaries of a municipality and the unincorporated area of a county, except by interlocal agreement.

(2) If the governing body of a municipality or county elects to create a safe neighborhood improvement district, it shall be eligible to request a grant from the Safe Neighborhoods Program, created pursuant to s. 163.517 and administered by the Department of Legal Affairs, to prepare a safe neighborhood improvement plan for the district.

(3) Municipalities and counties may implement the provisions of this section without planning funds from the Department of Legal Affairs. However, nothing in this section shall be construed to exempt any district from the requirements of providing a safe neighborhood improvement plan pursuant to s. 163.516.

History.—s. 58, ch. 87-243; s. 25, ch. 88-381; s. 5, ch. 91-86; s. 10, ch. 93-120.



163.5055 - Registration of district establishment; notice of dissolution.

163.5055 Registration of district establishment; notice of dissolution.—

(1)(a) Each neighborhood improvement district authorized and established under this part shall within 30 days thereof register with both the Department of Economic Opportunity and the Department of Legal Affairs by providing these departments with the district’s name, location, size, and type, and such other information as the departments may require.

(b) Each local governing body that authorizes the dissolution of a district shall notify both the Department of Economic Opportunity and the Department of Legal Affairs within 30 days after the dissolution of the district.

(2) This section shall apply to all neighborhood improvement districts established on or after July 1, 1987.

History.—s. 6, ch. 91-86; s. 18, ch. 2012-96.



163.506 - Local government neighborhood improvement districts; creation; advisory council; dissolution.

163.506 Local government neighborhood improvement districts; creation; advisory council; dissolution.—

(1) After a local planning ordinance has been adopted authorizing the creation of local government neighborhood improvement districts, the local governing body of a municipality or county may create local government neighborhood improvement districts by the enactment of a separate ordinance for each district, which ordinance:

(a) Specifies the boundaries, size, and name of the district.

(b) Authorizes the district to receive a planning grant from the department.

(c) Authorizes the local government neighborhood improvement district to levy an ad valorem tax on real and personal property of up to 2 mills annually.

(d) Authorizes the use of special assessments to support planning and implementation of district improvements pursuant to the provisions of s. 163.514(16), including community policing innovations.

(e) Designates the local governing body as the board of directors of the district.

(f) Establishes an advisory council to the board of directors comprised of property owners or residents of the district.

(g) May prohibit the use of any district power authorized by s. 163.514.

(h) Requires the district to notify the Department of Legal Affairs and the Department of Economic Opportunity in writing of its establishment within 30 days thereof pursuant to s. 163.5055.

(2) The advisory council shall perform such duties as may be prescribed by the governing body and shall submit within the time period specified by the governing body, acting as the board of directors, a report on the district’s activities and a proposed budget to accomplish its objectives. In formulating a plan for services or improvements the advisory board shall consult in public session with the appropriate staff or consultants of the local governing body responsible for the district’s plan.

(3) As an alternative to designating the local governing body as the board of directors, a majority of the local governing body of a city or county may appoint a board of three to seven directors for the district who shall be residents of the proposed area and who are subject to ad valorem taxation in the residential neighborhood improvement district or who are property owners in a commercial neighborhood improvement district. The directors shall be appointed for staggered terms of 3 years. The initial appointments shall be as follows: one director for a 1-year term; one director for a 2-year term; and one director for a 3-year term. If more than three directors are to be appointed, the additional members shall initially be appointed for 3-year terms. Vacancies shall be filled for the unexpired portion of a term in the same manner as the initial appointments were made. Each director shall hold office until his or her successor is appointed and qualified unless the director ceases to be qualified or is removed from office. Upon appointment and qualification and in January of each year, the directors shall organize by electing from their number a chair and a secretary.

(4) A district may be dissolved by the governing body by rescinding the ordinance creating the district. The governing body shall consider rescinding the ordinance if presented with a petition containing the signatures of 60 percent of the residents of a district.

History.—s. 59, ch. 87-243; s. 26, ch. 88-381; s. 7, ch. 91-86; s. 907, ch. 95-147; s. 13, ch. 98-314; s. 19, ch. 2012-96.



163.508 - Property owners’ association neighborhood improvement districts; creation; powers and duties; duration.

163.508 Property owners’ association neighborhood improvement districts; creation; powers and duties; duration.—

(1) After a local planning ordinance has been adopted authorizing the creation of property owners’ association neighborhood improvement districts, the local governing body of a municipality or county may create property owners’ association neighborhood improvement districts by the enactment of a separate ordinance for each district, which ordinance:

(a) Establishes that an incorporated property owners’ association representing 75 percent of all owners of property within a proposed district meeting the requirements of this section has petitioned the governing body of the municipality or county for creation of a district for the area encompassed by the property owned by members of the association.

(b) Specifies the boundaries, size, and name of the district.

(c) Authorizes the governing body through mutual agreement with the property owners’ association to:

1. Request a matching grant from the state’s Safe Neighborhoods Program to prepare the first year’s safe neighborhood improvement plan. The provider of the local match for the state grant shall be mutually agreed upon between the governing body and the property owners’ association. The governing body may agree to provide the match as a no-interest-bearing loan to be paid back from assessments imposed by the association on its members or shareholders.

2. Provide staff and other technical assistance to the property owners’ association on a mutually agreed-upon basis, contractual or otherwise.

3. Prepare the first year’s safe neighborhood improvement plan, which shall comply with and be consistent with the governing body’s adopted comprehensive plan.

(d) Provides for an audit of the property owners’ association.

(e) Designates the officers of the incorporated property owners’ association as the board of directors of the district.

(f) May prohibit the use of any district power authorized by s. 163.514.

(g) Requires the district to notify the Department of Legal Affairs and the Department of Economic Opportunity in writing of its establishment within 30 days thereof pursuant to s. 163.5055.

(2) In order to qualify for the creation of a neighborhood improvement district, the property owners shall form an association in compliance with this section, or use an existing property owners’ association in compliance with this section, which shall be a corporation, for profit or not for profit, and of which not less than 75 percent of all property owners within the proposed area have consented in writing to become members or shareholders. Upon such consent by 75 percent of the property owners in the proposed district, all consenting property owners and their successors shall become members of the association and shall be bound by the provisions of the articles of incorporation, the bylaws of the association, the covenants, the deed restrictions, the indentures, and any other properly promulgated restrictions. The association shall have no member or shareholder who is not a bona fide owner of property within the proposed district. Upon receipt of its certificate of incorporation, the property owners’ association shall notify the clerk of the city or county court, whichever is appropriate, in writing, of such incorporation and shall list the names and addresses of the officers of the association.

(3) Any incorporated property owners’ association operating pursuant to this part shall have the power:

(a) To negotiate with the governing body of a municipality or county for closing, privatizing, or modifying the rights-of-way, and appurtenances thereto, within the district.

(b) To utilize various legal instruments such as covenants, deed restrictions, and indentures to preserve and maintain the integrity of property, land, and rights-of-way owned and conveyed to it within the district.

(c) To make and collect assessments against all property within the boundaries of the district pursuant to the provisions of s. 163.514(16) and to lease, maintain, repair, and reconstruct any privatized street, land, or common area within the district upon dedication thereof to the association.

(d) Without the joinder of any property owner, to modify, move, or create any easement for ingress and egress or for the purpose of utilities, if such easement constitutes part of or crosses district property. However, this shall not authorize the association to modify or move any easement which is created in whole or in part for the use or benefit of anyone other than association members, or which crosses the property of anyone other than association members, without the consent or approval of such person as required by law or by the instrument creating the easement. Nothing in this paragraph shall affect the rights of ingress or egress of any member of the association.

(4) A property owners’ association neighborhood improvement district shall continue in perpetuity as long as the property owners’ association created pursuant to this section exists under the applicable laws of the state.

History.—s. 60, ch. 87-243; s. 27, ch. 88-381; s. 8, ch. 91-86; s. 11, ch. 93-120; s. 20, ch. 2012-96.



163.511 - Special neighborhood improvement districts; creation; referendum; board of directors; duration; extension.

163.511 Special neighborhood improvement districts; creation; referendum; board of directors; duration; extension.—

(1) After a local planning ordinance has been adopted authorizing the creation of special neighborhood improvement districts, the governing body of a municipality or county may declare the need for and create special residential or business neighborhood improvement districts by the enactment of a separate ordinance for each district, which ordinance:

(a) Conditions the implementation of the ordinance on the approval of a referendum as provided in subsection (2).

(b) Authorizes the special neighborhood improvement district to levy an ad valorem tax on real and personal property of up to 2 mills annually.

(c) Authorizes the use of special assessments to support planning and implementation of district improvements pursuant to the provisions of s. 163.514(16), including community policing innovations.

(d) Specifies the boundaries, size, and name of the district.

(e) Authorizes the district to receive a planning grant from the department.

(f) Provides for the appointment of a 3-member board of directors for the district.

(g) May authorize a special neighborhood improvement district to exercise the power of eminent domain pursuant to chapters 73 and 74. Any property identified for eminent domain by the district shall be subject to the approval of the local governing body before eminent domain procedures are exercised.

(h) May prohibit the use of any district power authorized by s. 163.514.

(i) Requires the district to notify the Department of Legal Affairs and the Department of Economic Opportunity in writing of its establishment within 30 days thereof pursuant to s. 163.5055.

(j) May authorize a special neighborhood improvement district to develop and implement community policing innovations in consultation with the local law enforcement agency having jurisdiction within the district boundaries.

(2) A referendum to implement a special residential or business neighborhood improvement district shall be held within 120 days after the occurrence of one of the following:

(a) The governing body of the municipality or county declares, by the enactment of a separate ordinance pursuant to subsection (1), that there is a need for a special residential or business neighborhood improvement district to function within a proposed area; or

(b) A petition containing the signatures of 40 percent of the electors of a proposed special residential neighborhood improvement district area or 20 percent of the property owners of a proposed special business neighborhood improvement district area is presented to the county commission of a county, if the proposed area is located in the unincorporated area of the county, or to the governing body of a municipality, if the proposed area is located within the incorporated limits of the municipality. The petition shall define the proposed area and shall state that it is for the purpose of calling a referendum to determine whether a special residential or business neighborhood improvement district should be created in such proposed area.

(3)(a) The referendum to implement a special residential neighborhood improvement district ordinance shall be held as prescribed in this subsection.

(b) Within 45 days from the date the governing body of the municipality or county, whichever is appropriate, enacts an ordinance pursuant to subsection (1), or is presented with a petition pursuant to paragraph (2)(b), so that the boundaries of the proposed improvement district are defined, the city clerk or the supervisor of elections, whichever is appropriate, shall certify such ordinance or petition and compile a list of the names and last known addresses of the electors in the proposed special residential neighborhood improvement district from the list of registered voters of the county as of the last day of the month preceding that in which the ordinance was enacted or the petition was presented, and the same shall constitute the registration list for the purposes of the referendum required under this subsection, except as otherwise provided in this subsection.

(c) Within 45 days from compilation of the voter registration list pursuant to paragraph (b), the city clerk or the supervisor of elections shall notify each such elector of the general provisions of this section, including the taxing authority and the date of the upcoming referendum. Notification shall be by United States mail and, in addition thereto, by publication one time in a newspaper of general circulation in the county or municipality in which the district is located.

(d) Any resident of the district whose name does not appear on the list compiled pursuant to paragraph (b) may register to vote as provided by law. The registration list shall remain open for 75 days after enactment of the ordinance defining the special neighborhood improvement district or after presentation of the petition calling for creation of the district.

(e)1. Within 15 days after the closing of registration, the city clerk or the supervisor of elections shall send a ballot to each elector at his or her last known mailing address by first-class United States mail. The ballot shall include:

a. A description of the general provisions of this section applicable to special residential neighborhood improvement districts; and

b. Immediately following said information, the following:

“Do you favor the creation of the     Special Residential Neighborhood Improvement District and approve the levy of up to 2 mills of ad valorem taxes by such proposed district?

Yes, for the Special Residential Neighborhood Improvement District.

No, against the Special Residential Neighborhood Improvement District.”

2. Ballots shall be returned by United States mail, or by personal delivery.

(f) All ballots received within 120 days after enactment of the ordinance or presentation of the petition defining the district shall be tabulated by the city clerk or the supervisor of elections, who shall certify the results thereof to the city council or county commission no later than 5 days after said 120-day period.

(g) The electors shall be deemed to have approved of the provisions of this section at such time as the city clerk or the supervisor of elections certifies to the governing body of the municipality or county that approval has been given by a majority of the electors voting in the referendum.

(4)(a) The referendum to implement a special business neighborhood improvement district ordinance shall be held as prescribed in this subsection.

(b) Within 45 days from the date the governing body of the municipality or county, whichever is appropriate, enacts an ordinance pursuant to subsection (1), or is presented with a petition pursuant to paragraph (2)(b), so that the boundaries of the proposed improvement district are defined, the city clerk or the supervisor of elections, whichever is appropriate, shall certify such ordinance or petition and compile a list of the names and last known addresses of the freeholders in the proposed special business neighborhood improvement district from the tax assessment roll of the county applicable as of the thirty-first day of December in the year preceding the year in which the ordinance was enacted or the petition was presented, and the same shall constitute the registration list for the purposes of the freeholders’ referendum required under this subsection, except as otherwise provided in this subsection.

(c) Within 45 days from compilation of the freeholders’ registration list pursuant to paragraph (b), the city clerk or the supervisor of elections shall notify each such freeholder of the general provisions of this section, including the taxing authority and the date of the upcoming referendum, and the method provided for submitting corrections to the registration list should the status of the freeholder have changed since the compilation of the tax rolls. Notification shall be by United States mail and, in addition thereto, by publication one time in a newspaper of general circulation in the county or municipality in which the district is located.

(d) Any freeholder whose name does not appear on the tax rolls compiled pursuant to paragraph (b) may register to vote with the city clerk or the supervisor of elections. The registration list shall remain open for 75 days after enactment of the ordinance defining the special business neighborhood improvement district or after presentation of the petition calling for creation of the district.

(e)1. Within 15 days after the closing of the registration list, the city clerk or the supervisor of elections shall send a ballot to each registered freeholder at his or her last known mailing address by first-class United States mail. The ballot shall include:

a. A description of the general provisions of this section applicable to special business neighborhood improvement districts;

b. The assessed value of the freeholder’s property;

c. The percent of the freeholder’s interest in such property; and

d. Immediately following said information, the following:

“Do you favor the creation of the     Special Business Neighborhood Improvement District and approve the levy of up to 2 mills of ad valorem taxes by such proposed district?

Yes, for the Special Business Neighborhood Improvement District.

No, against the Special Business Neighborhood Improvement District.”

2. Ballots shall be returned by United States mail or by personal delivery.

(f) All ballots received within 120 days after enactment of the ordinance or presentation of the petition defining the district shall be tabulated by the city clerk or the supervisor of elections, who shall certify the results thereof to the city council or county commission no later than 5 days after said 120-day period.

(g) The freeholders shall be deemed to have approved of the provisions of this section at such time as the city clerk or the supervisor of elections certifies to the governing body of the municipality or county that approval has been given by freeholders representing in excess of 50 percent of the assessed value of the property within the special business neighborhood improvement district.

(5)(a) The city clerk or the supervisor of elections, whichever is appropriate, shall enclose with each ballot sent pursuant to this section two envelopes: a secrecy envelope, into which the elector or freeholder shall enclose the marked ballot; and a mailing envelope, into which the elector or freeholder shall then place the secrecy envelope, which shall be addressed to the city clerk or the supervisor of elections. The back side of the mailing envelope shall bear a certificate in substantially the following form:

Note: Please Read Instructions Carefully Before

Marking Ballot and Completing Voter’s Certificate.

VOTER’S CERTIFICATE

I,  , am a duly qualified and registered   (voter or freeholder, whichever is appropriate)   of the proposed   (name) (Special Residential or Business, whichever is appropriate)   Neighborhood Improvement District; and I am entitled to vote this ballot. I do solemnly swear or affirm that I have not and will not vote more than one ballot in this election. I understand that failure to sign this certificate and have my signature witnessed will invalidate my ballot.

(Voter’s Signature)

Note: Your Signature Must Be Witnessed By One Witness 18 Years of Age or Older as provided in the Instruction Sheet.

I swear or affirm that the elector signed this Voter’s Certificate in my presence.

(Signature of Witness)

(Address)         (City/State)

(b) The certificate shall be arranged on the back of the mailing envelope so that the lines for the signatures of the elector or freeholder and the attesting witness are across the seal of the envelope; however, no statement shall appear on the envelope which indicates that a signature of the elector, freeholder, or witness must cross the seal of the envelope. The elector or freeholder and the attesting witness shall execute the certificate on the envelope.

(6) The city clerk or the supervisor of elections shall enclose with each ballot sent to an elector or freeholder pursuant to this section separate printed instructions in substantially the following form:

READ THESE INSTRUCTIONS CAREFULLY
BEFORE MARKING BALLOT.

1. VERY IMPORTANT. In order to ensure that your ballot will be counted, it should be completed and returned as soon as possible so that it can reach the city clerk or the supervisor of elections no later than 7 p.m. on the (final day of the 120-day period given here).

2. Mark your ballot in secret as instructed on the ballot.

3. Place your marked ballot in the enclosed secrecy envelope.

4. Insert the secrecy envelope into the enclosed mailing envelope, which is addressed to the city clerk or the supervisor of elections.

5. Seal the mailing envelope and completely fill out the Voter’s Certificate on the back of the mailing envelope.

6. VERY IMPORTANT. Sign your name on the line provided for “(Voter’s Signature).”

7. VERY IMPORTANT. In order for your ballot to be counted, it must include the signature and address of a witness 18 years of age or older affixed to the Voter’s Certificate.

8. Mail, deliver, or have delivered the completed mailing envelope. Be sure there is sufficient postage if mailed.

(7) The business and affairs of a special neighborhood improvement district shall be conducted and administered by a board of three directors who shall be residents of the proposed area and who are subject to ad valorem taxation in the district. Upon their appointment and qualification and in January of each year, the directors shall organize by electing from their number a chair and a secretary, and may also employ staff and legal representatives as deemed appropriate, who shall serve at the pleasure of the board and may receive such compensation as shall be fixed by the board. The secretary shall keep a record of the proceedings of the district and shall be custodian of all books and records of the district. The directors shall not receive any compensation for their services, nor may they be employed by the district.

(8) Within 30 days of the approval of the creation of a special neighborhood improvement district, if the district is in a municipality, a majority of the governing body of the municipality, or if the district is in the unincorporated area of the county, a majority of the county commission, shall appoint the three directors provided for herein for staggered terms of 3 years. The initial appointments shall be as follows: one for a 1-year term, one for a 2-year term, and one for a 3-year term. Each director shall hold office until his or her successor is appointed and qualified unless the director ceases to be qualified to act as a director or is removed from office. Vacancies on the board shall be filled for the unexpired portion of a term in the same manner as the initial appointments were made.

(9) Reappointment of the directors shall be accomplished in the same manner as the original appointments by the governing body of the municipality or county 2 months prior to the reappointment date.

(10) The governing body of a municipality or county may remove a director for inefficiency, neglect of duty, or misconduct in office only after a hearing and only if he or she has been given a copy of the charges at least 10 days prior to such hearing and has had an opportunity to be heard in person or by counsel. A vacancy so created shall be filled as provided herein.

(11) The district may employ a manager, who shall be a person of recognized ability and experience, to serve at the pleasure of the district. The manager may employ such employees as may be necessary for the proper administration of the duties and functions of the district. However, the district shall approve such positions and fix compensation for such employees. The district may contract for the services of attorneys, engineers, consultants, and agents for any lawful purpose of the district.

(12) The directors shall be subject to the code of ethics for public officers and employees as set forth in part III of chapter 112 and to the requirements of the public records law and public meetings law in chapters 119 and 286, respectively.

(13) Any special neighborhood improvement district created pursuant to this part shall cease to exist at the end of the tenth fiscal year of operation. Such a district may continue in operation for subsequent 10-year periods if the continuation of the district is approved at a referendum conducted pursuant to this part. Said referendum shall be held upon one of the occurrences specified in subsection (2). Should the district cease to exist, all property owned by the district shall become property of the municipality or county in which the district is located.

(14) In the event the district is dissolved, the property owners in the district shall make alternate arrangements acceptable to the debtholders and local governments pertaining to payment of debts.

History.—s. 61, ch. 87-243; s. 28, ch. 88-381; s. 9, ch. 91-86; s. 908, ch. 95-147; s. 10, ch. 96-57; s. 14, ch. 98-314; s. 29, ch. 2003-415; s. 21, ch. 2012-96.



163.512 - Community redevelopment neighborhood improvement districts; creation; advisory council; dissolution.

163.512 Community redevelopment neighborhood improvement districts; creation; advisory council; dissolution.—

(1) Upon the recommendation of the community redevelopment agency and after a local planning ordinance has been adopted authorizing the creation of community redevelopment neighborhood improvement districts, the local governing body of a municipality or county may create community redevelopment neighborhood improvement districts by the enactment of a separate ordinance for each district, which ordinance:

(a) Specifies the boundaries, size, and name of the district.

(b) Authorizes the district to receive a planning grant from the department.

(c) Authorizes the use of the community redevelopment trust fund created pursuant to s. 163.387 for the purposes of implementing the safe neighborhood improvement plan and furthering crime prevention through community policing innovations, environmental design, environmental security, and defensible space techniques, if expenditures from the community redevelopment trust fund are consistent with the community redevelopment plan created pursuant to s. 163.360.

(d) Designates the community redevelopment board of commissioners established pursuant to s. 163.356 or s. 163.357 as the board of directors for the district.

(e) Establishes an advisory council to the board of directors comprised of property owners or residents of the district.

(f) May prohibit the use of any district power authorized by s. 163.514.

(g) Requires that the safe neighborhood improvement plan be consistent with the community redevelopment plan created pursuant to s. 163.360, and permits the safe neighborhood improvement plan to be included in the community redevelopment plan as an optional element.

(h) Requires that the boundaries of the community redevelopment district be contained in whole within the community redevelopment area established pursuant to ss. 163.355 and 163.356.

(i) Requires the district to notify the Department of Legal Affairs and the Department of Economic Opportunity in writing of its establishment within 30 days thereof pursuant to s. 163.5055.

(2) The advisory council shall perform such duties as may be prescribed by the community redevelopment board established pursuant to s. 163.356 and shall submit within the time period specified by the board of directors a report on the district’s activities and a proposed budget to accomplish its objectives. In formulating a plan for services or improvements, the advisory council shall consult in public session with the appropriate staff or consultants of the community redevelopment board responsible for the district’s plan.

(3) A district may be dissolved by the local governing body by rescinding the ordinance creating the district. The governing body shall consider rescinding the ordinance if presented with a petition containing the signatures of 60 percent of the residents of a district.

History.—s. 10, ch. 91-86; s. 15, ch. 98-314; s. 22, ch. 2012-96.



163.513 - Crime prevention through community policing innovations, environmental design, environmental security, and defensible space functions of neighborhood improvement districts.

163.513 Crime prevention through community policing innovations, environmental design, environmental security, and defensible space functions of neighborhood improvement districts.—All boards of local governments, property owners’ associations, special neighborhood improvement districts, and community redevelopment neighborhood improvement districts created pursuant to this part shall:

(1) Collect data on the types, frequency, severity, and location of criminal activity occurring in the district, including determination, from surveys and other research techniques, of the level of crime as perceived by neighborhood residents and comparison of the types of crime in the district on a per capita, citywide, and countywide basis.

(2) Provide an analysis of crimes related to land use and environmental and physical conditions of the district, giving particular attention to factors which support or create opportunities for crime, which impede natural surveillance, which encourage free circulation through the district, or which hinder the defense of social territories perceived by residents as under control. Any factor used to define or describe the conditions of the physical environment can serve as the basis of a crime-to-environment relationship. These factors include streets, alleys, sidewalks, residential blocks, position of dwellings on a block, single vs. multifamily dwellings, abandoned houses, parking areas and parking lots, informal pathways, functional areas of the environment, traffic flow patterns, and the existence of barriers such as fences, walls, gullies, and thick vegetation.

(3) Determine, from surveys and other data collection techniques, areas within the district where modification or closing of, or restriction of access to, certain streets in a manner consistent with crime prevention through community policing innovations, environmental design, environmental security, and defensible space principles would assist crime prevention and enhance neighborhood security for property owners and residents.

(4) Formulate and maintain on a current basis for each district short-range and long-range projects and plans which the crime-to-environment analysis, including surveys and citizen participation, has determined are applicable and utilize crime prevention through community policing innovations, environmental design, environmental security, and defensible space strategies and tactics which will improve the attractiveness and security of the district by reducing criminal activity, will stabilize neighborhoods and enhance property values within the district, will promote proper use and informal control of residential streets within the district, will improve public facilities and amenities and provide for territorial control of streets and areas within the district by legitimate users, and will increase the probability that persons who commit crimes in the district will be apprehended.

(5) Prepare and initiate actions deemed most suitable for implementing safe neighborhood improvement plans, including modifications to existing street patterns and removal, razing, renovation, reconstruction, remodeling, relocation, and improvement of existing structures and facilities, and addition of new structures and facilities, and coordination with other agencies providing relevant informational, educational, and crime prevention services. The preparation of actions for implementation shall utilize crime prevention through community policing innovations, environmental design, environmental security, and defensible space strategies and tactics.

(6) Participate in the implementation and execution of safe neighborhood improvement plans, including any establishment, acquisition, construction, ownership, financing, leasing, licensing, operation, and management of publicly owned or leased facilities deemed beneficial in effecting such implementation for the public purposes stipulated in s. 163.502. However, this subsection shall not give the board, association, or district any power or control over any city or county property unless and until assigned to it by the city or county governing body. This subsection shall not be construed to give neighborhood improvement districts the power to restrict access to or prohibit the use of public facilities for lawful purposes.

(7) Ensure that all capital improvements within the district are consistent with the capital improvement elements of the applicable local government comprehensive plans.

History.—s. 62, ch. 87-243; s. 11, ch. 91-86; s. 16, ch. 98-314.



163.514 - Powers of neighborhood improvement districts.

163.514 Powers of neighborhood improvement districts.—Unless prohibited by ordinance, the board of any district shall be empowered to:

(1) Enter into contracts and agreements and sue and be sued as a body corporate.

(2) Have and use a corporate seal.

(3) Acquire, own, convey, or otherwise dispose of, lease as lessor or lessee, construct, maintain, improve, enlarge, raze, relocate, operate, and manage property and facilities of whatever type to which it holds title and grant and acquire licenses, easements, and options with respect thereto.

(4) Accept grants and donations of any type of property, labor, or other thing of value from any public or private source.

(5) Have exclusive control of funds legally available to it, subject to limitations imposed by law or by any agreement validly entered into by it.

(6) Cooperate and contract with other governmental agencies or other public bodies.

(7) Contract for services of planning consultants, experts on crime prevention through community policing innovations, environmental design, environmental security, or defensible space, or other experts in areas pertaining to the operations of the board of directors or the district.

(8) Contract with the county or municipal government for planning assistance, and for increased levels of law enforcement protection and security, including additional personnel.

(9) Promote and advertise the commercial advantages of the district so as to attract new businesses and encourage the expansion of existing businesses.

(10) Promote and advertise the district to the public and engage in cooperative advertising programs with businesses located in the district.

(11) Improve street lighting, parks, streets, drainage, utilities, swales, and open areas, and provide safe access to mass transportation facilities in the district.

(12) Undertake innovative approaches to securing neighborhoods from crime, such as crime prevention through community policing innovations, environmental design, environmental security, and defensible space.

(13) Privatize, close, vacate, plan, or replan streets, roads, sidewalks, and alleys, subject to the concurrence of the local governing body and, if required, the state Department of Transportation.

(14) Prepare, adopt, implement, and modify a safe neighborhood improvement plan for the district.

(15) Identify areas with blighted influences, including, but not limited to, areas where unlawful urban dumping or graffiti are prevalent, and develop programs for eradication thereof.

(16)(a) Subject to referendum approval, make and collect special assessments pursuant to ss. 197.3632 and 197.3635 to pay for improvements to the district and for reasonable expenses of operating the district, including the payment of expenses included in the district’s budget, subject to an affirmative vote by a majority of the registered voters residing in the district. Such assessments shall not exceed $500 for each individual parcel of land per year. Notwithstanding the provisions of s. 101.6102, the referendum to approve the special assessment shall be by mail ballot.

(b) In order to implement this subsection, the city clerk or the supervisor of elections, whichever is appropriate, shall compile a list of the names and last known addresses of the electors in the neighborhood improvement district from the list of registered voters of the county as of the last day of the preceding month. The same shall constitute the registration list for the purposes of a referendum. Within 45 days after compilation of the voter registration list, the city clerk or the supervisor of elections shall notify each elector of the general provisions of this section, including the taxing authority and the date of the upcoming referendum. Notification shall be by United States mail and, in addition thereto, by publication one time in a newspaper of general circulation in the county or municipality in which the district is located.

(c) Any resident of the district whose name does not appear on the list compiled pursuant to paragraph (b) may register to vote as provided by law. The registration list shall remain open for 75 days after the notification required in paragraph (b).

(d) Within 15 days after the closing of registration, the city clerk or the supervisor of elections shall send a ballot to each elector at his or her last known mailing address by first-class United States mail. The ballot shall include:

1. A description of the general provisions of this section applicable to the neighborhood improvement district; and

2. Immediately following said information, the following:

“Do you favor the imposition of a special assessment of not greater than $500 for each individual parcel of land per year to pay for the expenses of operating the neighborhood improvement district?

Yes, for the special assessment.

No, against the special assessment.”

(e) Ballots shall be returned by United States mail or by personal delivery.

(f) All ballots received within 60 days after the closing of registration shall be tabulated by the city clerk or the supervisor of elections, who shall certify the results thereof to the city governing body or county commission no later than 5 days after said 60-day period.

(17) Exercise all lawful powers incidental to the effective and expedient exercise of the foregoing powers.

History.—s. 63, ch. 87-243; s. 29, ch. 88-381; s. 12, ch. 91-86; s. 909, ch. 95-147; s. 17, ch. 98-314.



163.5151 - Fiscal management; budget preparation.

163.5151 Fiscal management; budget preparation.—

(1) Subject to agreement with the local governing body, all funds of the districts created pursuant to this part shall be received, held, and secured in the same manner as other public funds by the appropriate fiscal officers of the municipality in which the district is located, or the county if the district is located in the unincorporated portion of the county. The funds of the district shall be maintained under a separate account, shall be used for purposes authorized by this part, and shall be disbursed only by direction of or with approval of the district pursuant to requisitions signed by the manager or other designated chief fiscal officer of the district and countersigned by at least one other member of the board.

(2) The district bylaws shall provide for maintenance of minutes and other official records of its proceedings and actions; for preparation and adoption of an annual budget for each ensuing fiscal year; for internal supervision and control of its accounts, which function the appropriate city or county fiscal officers may perform for the district at its request; and for an external audit at least annually by an independent certified public accountant who has no personal interest, direct or indirect, in the fiscal affairs of the district. A copy of the external audit shall be filed with the city clerk or the clerk of the court, whichever is appropriate, within 90 days after the end of each fiscal year. The bylaws shall specify the means by which each of these functions is to be performed and, as to those functions assigned to district personnel, the manner and schedule of performance.

(3) Each special neighborhood improvement district shall establish its budget pursuant to the provisions of chapter 200. Prior to adoption of the final budget and setting of the millage rate to be levied by the board, the board shall submit a tentative budget and proposed millage rate of the district to the governing body of the municipality in which the district is located, or to the county if the district is located in the unincorporated portion of the county, for approval or disapproval. Such governing body shall have the power to modify the budget or millage submitted by the board. Subsequent to approval, the board shall adopt its final budget and millage rate in accordance with the requirements of chapter 200.

(4) At the option of the county property appraiser for the county within which the neighborhood improvement district is located, the assessments levied by the district shall be collected in the same manner as all ad valorem taxes if so requested by the local governing body pursuant to s. 197.363.

History.—s. 64, ch. 87-243; s. 30, ch. 88-381; s. 13, ch. 91-86.



163.516 - Safe neighborhood improvement plans.

163.516 Safe neighborhood improvement plans.—

(1) A safe neighborhood improvement plan is mandated for all neighborhood improvement districts. The plan shall contain at least the following elements:

(a) Demographics of the district.

(b) Crime activity data and analysis.

(c) Land use, zoning, housing, and traffic analysis.

(d) Determination of the problems of the crime-to-environment relationship and the stability of the neighborhood improvement district.

(e) Statement of the district’s goal and objectives.

(f) Assessment of crime prevention through community policing innovations, environmental design, environmental security, and defensible space strategies and tactics that will be applied to the crime-to-environment relationship problems.

(g) Cost estimates and the methods of financing.

(h) Outline of program participants and their functions and responsibilities.

(i) Schedule for executing program activities.

(j) Evaluation guidelines.

(2) Every safe neighborhood improvement plan shall show, by diagram and by general explanation:

(a) Such property as is intended for use as public parks, recreation areas, streets, public utilities, and public improvements of any nature.

(b) Specific identification of any publicly funded capital improvement projects to be undertaken within the district.

(c) Adequate assurances that the improvements will be carried out pursuant to the plan.

(d) Provision for the retention of controls and the establishment of any restrictions or covenants running with land sold or leased for private use for such periods of time and under such conditions as the governing body of the municipality in which the district is located, or the county if the district is located in the unincorporated portion of the county, deems necessary to effectuate the purposes of this part.

(e) Projected costs of improvements, including the amount to be expended on publicly funded capital improvement projects in the district and any indebtedness of the district, the county, or the municipality proposed to be incurred if such indebtedness is to be repaid with district revenues.

(f) Promotion of advertising programs to be undertaken by the district or in conjunction with businesses in the district.

(g) Suggested physical improvements necessary for the safety of residents in or visitors to the district.

(h) Law enforcement and security plans for the district.

(3) The safe neighborhood improvement plan shall:

(a) Be consistent with the adopted comprehensive plan for the county or municipality pursuant to the Community Planning Act. No district plan shall be implemented unless the local governing body has determined said plan is consistent.

(b) Be sufficiently complete to indicate such land acquisition, demolition and removal of structures, street modifications, redevelopment, and rehabilitation as may be proposed to be carried out in the district.

(c) Provide some method for and measurement of the reduction of crime within the district.

(4) The county, municipality, or district may prepare or cause to be prepared a safe neighborhood improvement plan, or any person or agency, public or private, may submit such a plan to a district. Prior to its consideration of a safe neighborhood improvement plan, the district shall submit such plan to the local governing body for review and written approval as to its consistency with the local government comprehensive plan. The district must be notified of approval or disapproval within 60 days after receipt of the plan for review, and a revised version of the plan may be submitted to satisfy any inconsistencies. The district may not proceed with the safe neighborhood improvement plan until final approval is given by the local governing body.

(5) Prior to adoption of the safe neighborhood improvement plan, the board shall hold a public hearing on the plan after public notice thereof by publication in a newspaper of general circulation in the county or municipality in which the district is located. The notice shall describe the time, date, place, and purpose of the hearing; identify the boundaries of the district; and outline the general scope of the plan.

(6) The board, after the public hearing, may approve the safe neighborhood improvement plan if it finds:

(a) The plan has been approved as consistent with the local comprehensive plan by the local governing body; and

(b) The plan will improve the promotion, appearance, safety, security, and public amenities of the neighborhood improvement district as stipulated in s. 163.502.

(7) If, at any time after approval of the safe neighborhood improvement plan, it becomes desirable to amend or modify the plan, the board may do so. Prior to any such amendment or modification, the board shall obtain written approval of the local governing body concerning conformity to the local government comprehensive plan and hold a public hearing on the proposed amendment or modification after public notice thereof by publication in a newspaper of general circulation in the county or municipality in which the district is located. The notice shall describe the time, place, and purpose of the hearing and generally describe the proposed amendment or modification.

(8) Pursuant to s. 163.3184, the governing body of a municipality or county shall hold two public hearings to consider the board-adopted safe neighborhood improvement plan as an amendment or modification to the municipality’s or county’s adopted local comprehensive plan.

(9) A safe neighborhood improvement plan for each district shall be prepared and adopted by the municipality or county prior to the levy and expenditure of any of the proceeds of any tax assessment or fee authorized to such districts other than for the preparation of the safe community or business improvement plan.

History.—s. 65, ch. 87-243; s. 14, ch. 91-86; s. 14, ch. 92-129; s. 18, ch. 98-314; s. 34, ch. 2011-139.



163.517 - Safe Neighborhoods Program.

163.517 Safe Neighborhoods Program.—

(1) The Safe Neighborhoods Program is hereby created. The purpose of the program shall be to provide planning grants and technical assistance on a 100-percent matching basis to the neighborhood improvement districts authorized by this part. Planning grants shall be awarded to eligible applicants, pursuant to the process described in subsections (2) and (3), as follows:

(a) Property owners’ association neighborhood improvement districts may receive up to $20,000.

(b) Local government neighborhood improvement districts may receive up to $100,000.

(c) Special neighborhood improvement districts may receive up to $50,000.

(d) Community redevelopment neighborhood improvement districts may receive up to $50,000.

(2) Applications for planning grants from the Safe Neighborhoods Program shall be considered when the following criteria are met:

(a) Verification that the local governing body has passed an ordinance creating neighborhood improvement districts.

(b) Verification of commitment to provide matching funds for purposes of planning for neighborhood improvement districts. A local match may include in-kind services such as office space and supplies. The fair market value of such in-kind services must be documented.

(3) All applications determined to be eligible for consideration shall be reviewed, evaluated, and rank ordered based on the following criteria:

(a) Evidence of commitment from neighborhood organizations, homeowners, property owners, business or merchant’s associations, or concerned individuals to participate in the activities of their neighborhood improvement districts.

(b) Need of the community for neighborhood improvement districts for purposes of reducing crime, including the degree to which crime data indicates an escalation of criminal activities which impact area physical and economic conditions, identification of environmental factors which support criminal activities, previous crime prevention plans and efforts which impact the physical environment, excessive traffic counts for residential roads, and crime rates in enterprise zones and in business and commercial areas.

(c) Need of the community for state planning funds to successfully implement neighborhood improvement districts, including consideration of the community’s existing planning, law enforcement, and other appropriate local services and resources.

(4) Population distribution of Florida’s cities and counties shall be considered in order to give communities of all sizes an opportunity to benefit from the matching funds provided by the Safe Neighborhoods Program for the establishment of neighborhood improvement districts. No more than one neighborhood improvement district within the boundaries of a local government shall be awarded a planning grant in any given funding cycle.

(5) Each neighborhood improvement district which receives funds under this section shall submit an audit to the department. Such audits shall be submitted no less than one time per year. Neighborhood improvement districts must submit an audit to the department at least 30 days prior to making application for additional planning grants. A local government audit performed in accordance with the provisions of chapter 218, covering the period of the grant, may be submitted to satisfy this requirement.

History.—s. 66, ch. 87-243; s. 36, ch. 91-45; s. 15, ch. 91-86; s. 9, ch. 93-120; s. 47, ch. 2012-116.



163.519 - Duties of Department of Legal Affairs.

163.519 Duties of Department of Legal Affairs.—The Department of Legal Affairs shall:

(1) Develop program design and criteria for funding neighborhood improvement districts.

(2) Carry out the development, promulgation, and revision of rules required for the operation of the Safe Neighborhoods Program, the capital improvements provisions contained in s. 163.521, and any other duties assigned to the department by this part.

(3) Develop application and review procedures.

(4) Provide advice and technical assistance to local government units, property owners’ associations, and boards of directors for special neighborhood improvement districts and community redevelopment neighborhood improvement districts in their efforts to promote the goals of the Safe Neighborhoods Act and to apply for planning grants.

(5) Review and evaluate applications for planning and technical assistance.

(6) Provide for contract management, including the review of contract closeout reports for accountability and conformance with state law and the required administrative procedures.

(7) Evaluate program performance in light of state objectives and future trends and opportunities and prepare recommendations for the Legislature.

(8) Act as the repository of crime prevention through community policing innovations; environmental design strategies, principles, and tactics; environmental security plans and procedures; defensible space techniques; and safe neighborhood improvement plans.

(9) Utilize staff to provide crime prevention through community policing innovations, environmental design, environmental security, and defensible space training.

(10) Provide for consultant contracts for statewide training on safe neighborhood development for planners, engineers, local officials, property owners’ associations, and boards of directors of special neighborhood improvement districts.

(11) Review and approve or disapprove safe neighborhood improvement plans prior to the adoption by the local governing body of any safe neighborhood improvement plan created pursuant to s. 163.516. Plans shall be submitted to the department for review and approval or disapproval. All such reviews shall:

(a) Ensure that appropriate plan elements are based on crime prevention through community policing innovations, environmental design, environmental security, or defensible space.

(b) Ensure that appropriate plan elements are consistent with crime prevention through community policing innovations, environmental design, environmental security, and defensible space functions of neighborhood improvement districts as listed in s. 163.513.

(c) Be completed within 60 days after receipt by the department with a detailed explanation of any deficiencies. The district shall submit the required modifications within 60 days after notification of the deficiencies, unless there is compelling evidence that an extension should be granted. After that time the department may withhold any payments to the neighborhood improvement district until compliance is made and may withhold submission to the Legislature of any capital improvement requests made pursuant to s. 163.521.

History.—s. 68, ch. 87-243; s. 17, ch. 91-86; s. 12, ch. 93-120; s. 19, ch. 98-314; s. 45, ch. 2010-102.



163.521 - Neighborhood improvement district inside enterprise zone; funding.

163.521 Neighborhood improvement district inside enterprise zone; funding.—The local governing body of any municipality or county in which the boundaries of an enterprise zone include a neighborhood improvement district in whole or in part, prior to October 1 of each year, may request the Department of Legal Affairs to submit within its budget request to the Legislature provisions to fund capital improvements. A request may be made for 100 percent of the capital improvement costs for 25 percent of the area of the enterprise zone which overlaps the district. The local governing body may also request a 100-percent matching grant for capital improvement costs for the remaining 75 percent of the area of the enterprise zone which overlaps the district. Local governments must demonstrate the capacity to implement the project within 2 years after the date of the appropriation. Funds appropriated under this provision may not be expended until after completion and approval of the safe neighborhood improvement plan pursuant to ss. 163.516 and 163.519(11). Capital improvements contained within the request submitted by the local governing body must be specifically related to crime prevention through community policing innovations, environmental design, environmental security, and defensible space and must be reviewed by the department for compliance with the principles of crime prevention through community policing innovations, environmental design, environmental security, and defensible space. The department shall rank order all requests received for capital improvements funding based on the necessity of the improvements to the overall implementation of the safe neighborhood plan; the degree to which the improvements help the plan achieve crime prevention through community policing innovations, environmental design, environmental security, and defensible space objectives; the effect of the improvements on residents of low or moderate income; and the fiscal inability of local government to perform the improvements without state assistance.

History.—s. 69, ch. 87-243; s. 31, ch. 88-381; s. 18, ch. 91-86; s. 20, ch. 98-314.



163.5215 - Effect.

163.5215 Effect.—The provisions of this part shall not be construed to modify, limit, expand, or supersede any existing laws relating to the closing or abandonment of public roads, the denial of access to areas for public ingress or egress, or the use of public facilities.

History.—s. 19, ch. 91-86.



163.522 - State redevelopment programs.

163.522 State redevelopment programs.—

(1) Any county or municipality which has nominated an area as an enterprise zone pursuant to s. 290.0055 which has been so designated pursuant to s. 290.0065 is directed to give consideration to the creation of a neighborhood improvement district within said area.

(2) Any county or municipality which has authorized the creation of a community redevelopment area pursuant to part III of this chapter is directed to give consideration to the creation of a neighborhood improvement district within said area.

History.—s. 70, ch. 87-243; s. 20, ch. 91-86; s. 62, ch. 94-136.



163.523 - Safe neighborhood districts; cooperation and involvement of community organizations.

163.523 Safe neighborhood districts; cooperation and involvement of community organizations.—To the extent possible, local governments may cooperate and seek the involvement of community organizations such as churches, chambers of commerce, community development corporations, civic associations, neighborhood housing services, urban leagues, and other not-for-profit organizations in the creation of safe neighborhood improvement districts under this part. Any neighborhood improvement district may enter into agreements with any of such community organizations to undertake any of the activities authorized under this part, except the preparation of safe neighborhood improvement plans. To this end, the district may compensate any such organization for the value of its service. However, such compensation shall not exceed 1 percent of the total annual budget of the district. The community organization may also contract with the district to provide maintenance services for projects implemented in the district. The fee for such services shall not exceed 2 percent of the total budget for the district’s project for which services are to be rendered. All service agreements made with community organizations shall have a renewable term of no longer than 3 years. A district may receive funds from such organizations in connection with the performance of any of the functions authorized in this part.

History.—s. 32, ch. 88-381.



163.524 - Neighborhood Preservation and Enhancement Program; participation; creation of Neighborhood Preservation and Enhancement Districts; creation of Neighborhood Councils and Neighborhood Enhancement Plans.

163.524 Neighborhood Preservation and Enhancement Program; participation; creation of Neighborhood Preservation and Enhancement Districts; creation of Neighborhood Councils and Neighborhood Enhancement Plans.—

(1) The governing body of any municipality or county may authorize its participation in the Neighborhood Preservation and Enhancement Program through the adoption of a local ordinance. After a local ordinance has been adopted authorizing the participation of the local government in the Neighborhood Preservation and Enhancement Program, the local government shall notify the residents within the boundaries of the local government about the program. The local government shall designate or create an agency that shall be responsible for the enforcement of Neighborhood Enhancement Plans. This agency may be the local code enforcement board, county sheriff, municipal police department, or any other agency the local government feels will provide adequate enforcement of the adopted Neighborhood Enhancement Plans.

(2) Neighborhood Preservation and Enhancement Districts shall be created as follows:

(a) Residents of a particular neighborhood may initiate the creation of a district in their area by notifying the local government planning agency. The planning agency shall assist those residents to define the boundaries and size of the district; or

(b) The municipality or county may initiate the creation of a district by identifying those areas which are in need of enhancement and approaching the residents of the identified neighborhood to encourage the formation of a Neighborhood Preservation and Enhancement District. The identified neighborhood and the municipality or county shall define the district’s boundaries and size.

(3) After the boundaries and size of the Neighborhood Preservation and Enhancement District have been defined, the local government shall pass an ordinance authorizing the creation of the Neighborhood Preservation and Enhancement District. The ordinance shall contain a finding that the boundaries of the Neighborhood Preservation and Enhancement District comply with s. 163.340(7) or (8)(a)-(o) or do not contain properties that are protected by deed restrictions. Such ordinance may be amended or repealed in the same manner as other local ordinances.

(4) The residents within the Neighborhood Preservation and Enhancement District shall create a Neighborhood Council. The Neighborhood Council shall consist of five members who reside in the district chosen by residents of the district in an election at a noticed public meeting, subject to approval by the local governing body. The five members shall choose among themselves a president, vice president, secretary, and other officers as needed.

(5) The Neighborhood Council and local government planning agency shall be eligible to receive grants from the Safe Neighborhoods Program as provided in s. 163.517.

(6) The Neighborhood Council and the local government planning agency shall prepare a Neighborhood Enhancement Plan. The Neighborhood Enhancement Plan shall consist of at least the following elements:

(a) Boundaries and size of the district.

(b) Total population and number of households in the district.

(c) Land use zoning and housing in the district.

(d) Statement of goals and objectives of the district.

(e) Strategies and policies to enhance the district.

(f) Minimum standards for property maintenance, building codes, and community aesthetics.

(g) Strategies to implement and evaluate the plan.

(7) The Neighborhood Enhancement Plan shall be consistent with the intent of the adopted comprehensive plan for the county or municipality.

(8) The Neighborhood Enhancement Plan shall not regulate any activity that is subject to regulation under chapter 378, and it shall not contain any requirements that are inconsistent with, or more stringent than, requirements established by any state agency or water management district.

(9) The Neighborhood Enhancement Plan shall be adopted by ordinance by the local governing body. The standards and requirements of the Neighborhood Enhancement Plan shall be reasonable considering the existing character of the community and local economic conditions.

(10) Prior to the adoption of the Neighborhood Enhancement Plan, the local government planning agency and Neighborhood Council shall hold a joint public hearing on the plan after public notice by the local government by publication in a newspaper of general circulation in the county or municipality in which the district is located. The notice shall describe the time, date, place, and purpose of the hearing; identify the boundaries of the district; and outline the general scope of the plan as required by law.

(11) If at any time after approval of the Neighborhood Enhancement Plan, it becomes desirable to amend or modify the plan, the local governing body may do so. Prior to any such amendment or modification, the local government planning agency and the Neighborhood Council shall hold a joint public hearing on the proposed amendment or modification after public notice by the local government by publication in a newspaper of general circulation in the county or municipality in which the district is located. The notice shall describe the time, place, and purpose of the hearing and shall generally describe the proposed amendment or modification.

(12) Nothing in this section shall supersede or conflict with s. 823.14.

History.—s. 1, ch. 95-289; s. 12, ch. 2004-5; s. 8, ch. 2015-30.



163.526 - Neighborhood Councils and local government designated agency; powers and duties.

163.526 Neighborhood Councils and local government designated agency; powers and duties.—

(1) The Neighborhood Councils shall have all of the following powers and duties:

(a) All those specified in ss. 163.514 and 163.5151.

(b) To record all complaints of alleged violations of the standards and codes specified within the Neighborhood Enhancement Plan brought by any resident of the district.

(c) To identify plan violations and problem areas.

(d) If the alleged complaint or problem is found to be valid, to notify that property owner of noncompliance with the plan.

(e) If the property owner does not adequately respond to the notification of the plan violation within a reasonable amount of time, to negotiate informally with the property owner to reach an agreement to bring the property owner into compliance with the plan.

(f) If the negotiation process fails to remedy the alleged violation of the plan, to report the alleged violation to the designated agency of the local government.

(g) If after 30 days the council is dissatisfied with the response of the designated agency of the local government, to request written notification from the designated agency of the steps taken to remedy the alleged violation.

(h) If the council is still dissatisfied 30 days after receipt of written notification, to request an audience before the local governing body to resolve its differences with the designated agency.

(i) To hold public meetings at least once quarterly to: solicit and listen to suggestions and complaints regarding alleged violations of the Neighborhood Enhancement Plan; discuss alleged violations and issues of concern in the neighborhood; and listen and respond to complaints regarding the activity or inactivity of the Neighborhood Council. At least three members must be present at the public meeting to constitute a quorum. No resident or property owner in the district shall be prohibited from addressing the council.

(2) The designated agency of the local government shall have all of the following powers and duties:

(a) Upon receipt of an alleged plan violation from the Neighborhood Council, the designated agency of the local government shall provide the Neighborhood Council with written acknowledgment of receipt of the alleged violation.

(b) The designated agency of the local government shall notify the property owner that the owner may be in violation of the requirements and standards of the Neighborhood Enhancement Plan. The designated agency is entitled to exercise all the powers under chapter 162 to enforce any alleged plan violation.

(c) The designated agency shall, at the request of the Neighborhood Council, provide written notification of the steps taken to remedy the alleged violation.

(3) If requested, the local governing body shall, pursuant to this section, grant the Neighborhood Council an audience to resolve the council’s differences or dissatisfaction with the designated agency.

History.—s. 2, ch. 95-289.






Part V - REGIONAL TRANSPORTATION AUTHORITIES (ss. 163.565-163.58)

163.565 - Short title.

163.565 Short title.—This part shall be known and may be cited as the “Regional Transportation Authority Law.”

History.—s. 1, ch. 71-373; s. 1, ch. 73-278.



163.566 - Definitions.

163.566 Definitions.—As used in this part, and unless the context clearly indicates otherwise:

(1) “Authority” means a body politic and corporate created pursuant to this part.

(2) “Member” means the municipality, county, or political subdivision which, in combination with another member or members, comprises the authority.

(3) “Board of directors,” hereinafter referred to as the board, means the governing body of the authority.

(4) “Director” means a person appointed to the board by a member. No person who serves without salary as a director or in any other appointed position of the authority shall be in violation of s. 99.012 by reason of holding such office.

(5) “Regional transportation area” means that area the boundaries of which are identical to the boundaries of the political subdivisions or other legal entities which constitute the authority.

(6) “Municipality” means any city with a population of over 50,000 within the regional transportation area.

(7) “County” means any county within the regional transportation area.

(8) “Public transportation” means transportation of passengers by means, without limitation, of a street railway, elevated railway or guideway, subway, motor vehicle, motor bus, or any bus or other means of conveyance operating as a common carrier within the regional transportation area, including charter service therein.

(9) “Public transportation system” means, without limitation, a combination of real and personal property, structures, improvements, buildings, equipment, plants, vehicle parking or other facilities, and rights-of-way, or any combination thereof, used or useful for the purposes of public transportation.

(10) “Operator” means any person engaged in, or intending to engage in, the business of providing public transportation, but does not include a person engaged primarily in the transportation of children to or from school or a person or entity furnishing transportation solely for his or her or its employees or customers.

(11) “Transportation facility” or “transportation facilities” means the property or property rights, both real and personal, of a type used for the establishment of public transportation systems which have heretofore been, or may hereafter be, established by public bodies for the transportation of people and property from place to place.

(12) “Population” means the population as determined under the provisions of s. 186.901.

History.—s. 2, ch. 71-373; s. 1, ch. 73-278; s. 1, ch. 77-174; s. 28, ch. 87-224; s. 33, ch. 91-107; s. 910, ch. 95-147.



163.567 - Regional transportation authorities.

163.567 Regional transportation authorities.—

(1) Any two or more contiguous counties, municipalities, other political subdivisions, or combinations thereof in this state are authorized and empowered to convene a charter committee for the purpose of developing a charter under which a regional transportation authority, hereinafter referred to as “authority,” may be constituted, composed, and operated as delineated in this part. However, no county, municipality, or other political subdivision may be a member in more than one authority created under this part.

(2) Upon the decision by such governing bodies to convene the committee, each shall appoint one representative for the first 100,000 population or fraction thereof over 50,000, plus one additional representative for each additional 100,000 population to the charter committee, except that the population of any participating municipality shall be subtracted from the county’s population in determining county representation. The committee shall meet for the purpose of preparing the authority’s charter. The charter, in addition to the purposes and powers provided in s. 163.568, shall contain:

(a) The formula for representation and voting of the members based on population, but in no event shall the Governor’s appointees have less than one vote each.

(b) Any limitations on the authority’s powers of eminent domain beyond those limitations contained in s. 163.568 and deemed necessary for the authority’s purposes.

(c) The duration of the authority and the method by which it may be terminated or withdrawn from by any participating member prior to the stated date of termination, if any.

(d) The manner in which the authority members will provide from their treasuries the financial support for the authority.

(e) A method or formula for equitably providing for and allocating and financing the capital and operating costs, including payments to reserve funds authorized by law and payments of principal and interest on obligations.

(f) The manner in which strict budgeting and accountability of all funds shall be provided for and the manner in which reports, including an annual independent audit, of all receipts and disbursements shall be prepared and presented to each participating member.

(g) Any other necessary and proper matters agreed upon by the charter committee.

(3) The charter and all subsequent amendments thereto shall be duly executed by the governing bodies of all members and shall be filed with the Department of State, at which time the authority shall be activated and legally constituted.

(4) When the charter is filed with the Department of State, the Governor shall be notified that such action has been taken, and the Governor shall within 20 days appoint two members to the authority. Within 25 days from the filing of the charter, each member shall appoint its director or directors, and the first meeting of the authority shall be held.

(5) In addition to other funding as prescribed in this part, any member joining the authority shall agree to provide the authority with funds to be used only for planning and administration for a period not to exceed 5 years from such time as the authority was formally constituted. These total funds shall not exceed $300,000 per annum, and the cost shall be duly apportioned among the members by a ratio based on population. Any member may, of its own accord, pay more than its apportioned share of the funds.

(6) After the authority has been in existence for a period of not less than 12 months, municipalities having less than 50,000 population may be admitted as fully participating members if agreed upon by at least a three-fourths vote of all the members of the board of directors.

(7) Subsequent to the activation of the authority, contiguous counties, municipalities, or other political subdivisions not participating initially may become members of the authority with the same benefits as the initial members, upon approval by a majority vote of the board.

(8) The board of directors of the authority shall consist of at least one director representing each member, and two directors appointed by the Governor. In no event shall the board be composed of less than five directors, including the two appointed by the Governor. Each member shall initially appoint one director for a 3-year term. Of those members appointing more than one director, the remaining directors shall be appointed initially for a term of 2 years. Thereafter, all directors shall be appointed for 3-year terms.

(9) Each director shall hold office until his or her successor has been appointed and qualified. A vacancy occurring during a term shall be filled only for the balance of the unexpired term. The first directors shall be selected as provided above. An appointment to fill a vacancy shall be made within 20 days after the occurrence of the vacancy or before expiration of the term, whichever is applicable. If no appointment is made within the prescribed time by the appointing member, the board, by a majority vote, shall appoint an eligible person to the board with like effect as if the appointment were made by the member. However, if the board does not appoint an eligible person within 10 days, the appointment shall then be made by the Governor within 10 days thereafter. Any director shall be eligible for reappointment.

(10) The board shall elect one of its directors as chair and one as vice chair to serve for 1 year in that capacity or until their successors are elected. A majority of the directors shall constitute a quorum. A vacancy on the board shall not impair its right to exercise all of its powers and perform all of its duties. Any vacancy not filled within the period prescribed by this section shall be filled by appointment of the board. Upon the effective date of his or her appointment, or as soon thereafter as practicable, each director shall enter upon his or her duties.

(11) A director of the board may be removed from office by the Governor or by the appointing member for misconduct, malfeasance, misfeasance, or neglect of duty in office. Any vacancy so created shall be filled as provided above.

(12) The authority may employ an executive administrator, who shall be a person of recognized ability and experience, to serve at the pleasure of the authority. The executive administrator may employ such employees as may be necessary for the proper administration of the duties and functions of the authority and may determine the qualifications of such persons; however, the board shall approve such positions and fix compensation for employees. The authority may contract for the services of attorneys, engineers, consultants, and agents for any purpose of the authority, including engineering, architectural design, management, feasibility, transportation planning, and other studies concerning the design of facilities and the acquisition, construction, extension, operation, maintenance, regulation, consolidation, and financing of transportation systems in the area.

(13) Directors of the board shall be entitled to receive their travel and other necessary expenses incurred in connection with the business of the authority, as provided in s. 112.061, but they shall receive no salaries or other compensation.

History.—s. 3, ch. 71-373; s. 1, ch. 73-278; s. 911, ch. 95-147.



163.568 - Purposes and powers.

163.568 Purposes and powers.—

(1) The authority created and established by this part is granted the authority to purchase, own, or operate, or provide for the operation of, transportation facilities; to contract for transit services; to exercise power of eminent domain limited to right-of-way and contiguous transportation facility acquisition and subject to any further limitations set forth in the authority charter; to conduct studies; and to contract with other governmental agencies, private companies and individuals. However, no public transportation system shall be purchased, owned, or operated that would be in the continued business of competing with existing private charter transportation companies for charter business, nor shall a new system be implemented where an existing transportation system of the same mode is operating a comparable service without first purchasing said existing system through negotiation.

(2) The authority is granted the authority to exercise all powers necessary, appurtenant, convenient, or incidental to the carrying out of the aforesaid purposes, including, but not limited to, the following rights and powers:

(a) To sue and be sued, implead and be impleaded, complain and defend in all courts.

(b) To adopt, use, and alter at will a corporate seal.

(c) To acquire, purchase, hold, lease as a lessee, and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the purposes of the authority, and to sell, lease as lessor, transfer and dispose of any property or interest therein acquired by it.

(d) To fix, alter, charge, and establish rates, fares, and other charges for the services and facilities within the area, which rates, fees, and charges shall be equitable and just.

(e) To acquire and operate, or provide for the operation of, local transportation systems, public or private, within the area, the acquisition of such system to be by negotiation and agreement between the authority and the owner of the system to be acquired.

(f) To make contracts of every name and nature and to execute all instruments necessary or convenient for the carrying on of its business.

(g) To enter into management contracts with any person or persons for the management of a public transportation system owned or controlled by the authority for such period or periods of time, and under such compensation and other terms and conditions, as shall be deemed advisable by the authority.

(h) Without limitation, to borrow money and issue evidence of indebtedness and to accept gifts or grants or loans of money or other property and to enter into contracts, leases, or other transactions with any federal agency, the state, any agency of the state, or any other public body of the state.

(i) To develop transportation plans, and to coordinate its planning and programs with those of appropriate municipal, county, and state agencies and other political subdivisions of the state. All transportation plans are subject to review and approval by the Department of Transportation and by the regional planning agency, if any, for consistency with programs or planning for the area and region.

(j) To do all acts and things necessary or convenient for the conduct of its business and the general welfare of the authority in order to carry out the powers granted to it by this part or any other law.

(k) To prescribe and promulgate necessary rules and regulations consistent with the provisions of this part and the requirements of chapter 120.

History.—s. 4, ch. 71-373; s. 1, ch. 73-278.



163.569 - Exemption from regulation.

163.569 Exemption from regulation.—The public transportation systems and facilities operating in and under the authority of this part shall be exempt from any of the regulatory provisions of chapter 350.

History.—s. 5, ch. 71-373; s. 1, ch. 73-278; s. 20, ch. 85-80.



163.570 - Special region taxation.

163.570 Special region taxation.—

(1) Any regional transportation authority created hereunder shall be deemed a special tax district and shall be authorized to levy an ad valorem tax based on full valuation of real property not to exceed 3 mills on the taxable real property in the areas affected by such authority, with the approval of the county commission or equivalent governing body of such area, at a rate sufficient to produce an amount that may be necessary for effectuating the purposes of this part, if such millage level is approved by a majority of the members of such authority and by referendum. Property taxes determined and levied under this section shall be certified by the authority to the appropriate auditor and extended, assessed, and collected in like manner as provided by general law for such political subdivisions. The proceeds under this section shall be remitted by the tax collector to the treasurer of the authority who shall credit them to the funds of the authority for use in effectuating the purposes of this part. At any time after making a tax levy under this section and certifying the same to the corresponding governing body represented by the membership on the authority, the authority may issue tax anticipation notes of indebtedness in anticipation of the collection of such taxes.

(2) No tax authorized by this part shall be levied unless the same shall be approved by a majority of the electors of each county, municipality, or other political subdivision, voting in elections to be held within the geographical area of the special tax district. A tax shall be authorized only in such political subdivisions as are approved by electors from within the counties or municipalities or other political subdivisions who are members of the regional authority.

History.—s. 6, ch. 71-373; s. 1, ch. 73-278.



163.571 - Issuance of bonds.

163.571 Issuance of bonds.—Any transportation authority created hereunder may issue bonds to carry out the authorized powers or purposes of this part. In the creation of bonded indebtedness the procedure therefor shall be in conformity with the constitution and laws of the state.

History.—s. 7, ch. 71-373; s. 1, ch. 73-278.



163.572 - Expansion of area.

163.572 Expansion of area.—Upon a resolution adopted by the governing body of any adjoining county, municipality, or other political subdivision, the authority may, subject to the provisions of s. 163.567(1), by a majority vote of its membership, include such territory in its regional transportation area.

History.—s. 8, ch. 71-373; s. 1, ch. 73-278.



163.58 - Transportation fare discounts.

163.58 Transportation fare discounts.—An authority, as defined in this chapter, chapter 343, or chapter 349, shall provide a partial or a full discount on fares for the use of a fixed-route transportation system operated by the authority to a disabled veteran as described in s. 295.07(1)(a) who presents information satisfactory to the authority which evidences eligibility for the discount.

History.—s. 2, ch. 2016-196.






Part VI - COLLABORATIVE CLIENT INFORMATION SYSTEMS (ss. 163.61-163.65)

163.61 - “Agency” defined.

163.61 “Agency” defined.—For the purposes of ss. 163.61-163.65, the word “agency” has the meaning ascribed in s. 119.011.

History.—s. 43, ch. 97-286.



163.62 - Collaborative client information system; establishment.

163.62 Collaborative client information system; establishment.—Notwithstanding any general or special law to the contrary, the agencies of one or more local governments may establish a collaborative client information system. State agencies and private agencies may participate in the collaborative information system. Data related to the following areas may be included in the collaborative information system, although the system is not limited to only these types of information: criminal justice, juvenile justice, education, employment training, health, and human services.

History.—s. 44, ch. 97-286.



163.63 - Steering committee; security policy information sharing agreements.

163.63 Steering committee; security policy information sharing agreements.—

(1) The counties involved in the creation and administration of a collaborative client information system shall form a steering committee, consisting of representatives of all agencies and organizations participating in the system, to govern the organization and administration of the collaborative system. Each steering committee shall determine its procedures for governance of the organization, participation in the collaborative information system, and administration of the data in the system. Each steering committee also must develop a security policy to be followed by all agencies participating in the collaborative system to ensure the integrity of the data in the collaborative information system and to guarantee the privacy, to the extent possible, of all clients served by an agency that participates in the collaborative system.

(2) Before sharing confidential information with other members of the information collaborative, each member of the steering committee shall sign an agreement specifying, at a minimum, the following information:

(a) What information each agency will share with the collaborative;

(b) How the information will be shared;

(c) How clients will be notified that an agency participates in the collaborative;

(d) Who in each agency will have access to the information;

(e) The purposes to be served by sharing the information;

(f) Assurances from each agency that it will maintain the confidentiality of the information as required by law; and

(g) Other information decided upon by members of the information cooperative.

History.—s. 45, ch. 97-286.



163.64 - Sharing of client information.

163.64 Sharing of client information.—Notwithstanding any law to the contrary, an agency that participates in the creation or administration of a collaborative client information system may share client information, including confidential client information, with other members of the collaborative system as long as the restrictions governing the confidential information are observed by any other agency granted access to the confidential information. An agency that participates in a collaborative information system is not required to have a release signed by its affected clients before sharing confidential information with other members of the collaborative system.

History.—s. 46, ch. 97-286.



163.65 - Agencies receiving government funding encouraged to participate.

163.65 Agencies receiving government funding encouraged to participate.—An agency that receives moneys from a federal, state, or local agency is encouraged to participate in any collaborative client information system that is available within the service area of the agency.

History.—s. 47, ch. 97-286.









Chapter 164 - GOVERNMENTAL DISPUTES

164.101 - Short title.

164.101 Short title.—Sections 164.101-164.1061 may be cited as the “Florida Governmental Conflict Resolution Act.”

History.—s. 1, ch. 87-346; s. 1, ch. 99-279.



164.102 - Purpose and intent.

164.102 Purpose and intent.—The purpose and intent of this act is to promote, protect, and improve the public health, safety, and welfare and to enhance intergovernmental coordination efforts by the creation of a governmental conflict resolution procedure that can provide an equitable, expeditious, effective, and inexpensive method for resolution of conflicts between and among local and regional governmental entities. It is the intent of the Legislature that conflicts between governmental entities be resolved to the greatest extent possible without litigation.

History.—s. 2, ch. 87-346; s. 2, ch. 99-279.



164.1031 - Definitions.

164.1031 Definitions.—For purposes of this act:

(1) “Local governmental entities” includes municipalities, counties, school boards, special districts, and other local entities within the jurisdiction of one county created by general or special law or local ordinance.

(2) “Regional governmental entities” includes regional planning councils, metropolitan planning organizations, water supply authorities that include more than one county, local health councils, water management districts, and other regional entities that are authorized and created by general or special law that have duties or responsibilities extending beyond the jurisdiction of a single county.

(3) “Governmental entity” includes local and regional governmental entities.

(4) “Local government resolution” has the same meaning as provided in s. 166.041.

(5) “Governing body” means the council, commission, or other board or body in which the general legislative powers of a local or regional governmental entity are vested.

(6) “Designee” means a representative with full authority to negotiate on behalf of a governmental entity and to recommend settlement to the appropriate decisionmaking body or authority of the governmental entity.

(7) “Noticed public meeting” means a public meeting in which notice is given at least 10 days prior to the meeting by publication in the newspaper of widest circulation in the jurisdictions of the primary conflicting governmental entities. Each primary conflicting governmental entity shall provide notice within its jurisdiction.

(8) “Primary conflicting governmental entities” means the governmental entity initiating the conflict resolution process provided for in this act, together with the governmental entity or entities with whom the initiating governmental entity has a conflict. The term does not include other governmental entities which may have a role in approving or implementing a particular element or aspect of any settlement of the conflict, or which may receive notice or intervene in the conflict resolution process provided for in this act.

(9) “Mediation” means a process whereby a neutral third person called a mediator acts to encourage and facilitate the resolution of a conflict between two or more parties. The role of the mediator includes, but is not limited to, assisting the parties in identifying issues and exploring settlement alternatives.

History.—s. 3, ch. 99-279.



164.1041 - Duty to negotiate.

164.1041 Duty to negotiate.—

(1) If a governmental entity files suit against another governmental entity, court proceedings on the suit shall be abated, by order of the court, until the procedural options of this act have been exhausted. The governing body of a governmental entity initiating conflict resolution procedures pursuant to this act shall, by motion, request the court to issue an order abating the case pursuant to this section. All governmental entities are encouraged to use the procedures in this act to resolve conflicts that may occur at any time between governmental entities, but shall use these procedures before court proceedings, consistent with the provisions of this section. The provisions of this act do not apply to administrative proceedings pursuant to chapter 120 or any appeal from any administrative or trial court judgment or decision. Nothing in this act shall limit a governmental entity from initiating and prosecuting eminent domain, foreclosure, or other court proceedings where, as a function of the nature of the suit, other governmental entities are necessary parties, if there are no materially disputed issues with regard to such joinder. Nothing in this act shall limit a governmental entity from filing any counterclaim or cross-claim in any litigation in which it is a defendant. Nothing in this act is intended to abrogate other provisions of law which provide procedures for challenges to specific governmental actions, including, but not limited to, comprehensive plan amendments and tax assessment challenges. The provisions of this act shall not apply to conflicts between governmental entities if an alternative dispute resolution process, such as mediation or arbitration, is specifically required by general law or agreed to by contract, interlocal agreement, or other written instrument, or if the governmental entities have reached an impasse during an alternative dispute resolution process engaged in prior to the initiation of court action. Further, nothing in this act shall preclude a governmental entity from filing a suit without resort to the provisions of this act against any federal or other governmental entity not governed by state law. Nothing in this section shall be deemed to toll or waive jurisdictional time limits on specific pleadings or motions set forth in statute or court rules unless modified pursuant to s. 164.1061.

(2) If a governmental entity, by a three-fourths vote of its governing body, finds that an immediate danger to the health, safety, or welfare of the public requires immediate action, or that significant legal rights will be compromised if a court proceeding does not take place before the provisions of this act are complied with, no notice or public meeting or other proceeding as provided by this act shall be required before such a court proceeding. If a water management district, by three-fourths vote of its governing body, finds that an immediate danger to the natural resources, water resources, and wildlife requires immediate declaratory relief, or that significant legal rights will be compromised if a court proceeding does not take place before the provisions of this act are complied with, no notice or public meeting or other proceeding as provided by this act shall be required before such a court proceeding. However, the court, upon motion, may review the justification for failure to comply with the provisions of this act and make a determination as to whether the provisions of this act should be complied with prior to action by the court. If the court determines that the provisions of this act should be complied with prior to court action and that following the provisions of this act will not result in the compromise of significant legal rights, the court shall abate the suit until the provisions of this act are complied with.

History.—s. 4, ch. 99-279.



164.1051 - Scope.

164.1051 Scope.—It is not the intent of this act to limit the conflicts that may be considered under this act, except that any administrative proceeding pursuant to chapter 120 shall not be subject to this act. Pursuant to s. 164.1041, this act shall apply, at a minimum, to governmental conflicts arising from any of the following issues or processes, including, but not limited to:

(1) Any issue relating to local comprehensive plans or plan amendments prepared pursuant to part II of chapter 163, including, but not limited to, conflicts involving levels of service for public facilities and natural resource protection.

(2) Municipal annexation.

(3) Service provision areas.

(4) Allocation of resources, including water, land, or other natural resources.

(5) Siting of hazardous waste facilities, land fills, garbage collection facilities, silt disposal sites, or any other locally unwanted land uses.

(6) Governmental entity permitting processes.

(7) Siting of elementary and secondary schools.

History.—s. 5, ch. 99-279.



164.1052 - Initiation of conflict resolution procedure; duty to give notice.

164.1052 Initiation of conflict resolution procedure; duty to give notice.—

(1) The governing body of a governmental entity shall initiate the conflict resolution procedures provided by this act through passage of a resolution by its members. The resolution shall state that it is the intention of the governing body to initiate the conflict resolution procedures provided by this act prior to initiating court proceedings or prosecuting action on a previously filed court proceeding to resolve the conflict and shall specify the issues of conflict and the governmental entity or entities with which the governing body has a conflict. Within 5 days after the passage of the resolution, a letter and a certified copy of the resolution shall be provided to the chief administrator of the governmental entity or entities with which the governing body has a conflict by certified mail, return receipt requested. The letter shall state, at a minimum, the conflict, other governmental entities in conflict with the initiating governmental entity, the justification for initiating the conflict resolution process, the proposed date and location for the conflict assessment meeting to be held pursuant to s. 164.1053, and suggestions regarding the officials who should be present at the conflict assessment meeting. The initiating governmental entity also shall mail a copy of the letter and resolution to any state, regional, or local governmental entities which, in the determination of the initiating governmental entity, may have a role in approving or implementing a particular element or aspect of any settlement of the conflict or whose substantial interests may be affected by the resolution of the conflict, and any other governmental entity deemed appropriate by the initiating governmental entity.

(2) Within 10 days after receiving a copy of a certified letter noticing the initiation of the conflict resolution procedure, other governmental entities receiving the notice may elect to participate in the conflict resolution process, but are not entitled by virtue of that participation to control the timing or progress of the conflict resolution process, which at all times shall remain in the discretion of the primary conflicting governmental entities. However, a governmental entity which receives notice of a conflict may, by passage of its own resolution and by otherwise following the procedures set forth in subsection (1), join the conflict resolution process as a primary conflicting governmental entity. The intent of a governmental entity to join in the conflict resolution process shall be communicated to the initiating governmental entity by certified mail. The joining governmental entity also shall mail a copy of the letter to any state, regional, or local governmental entities which, in the determination of the joining governmental entity, may have a role in approving or implementing a particular element or aspect of any settlement of the conflict or whose substantial interests may be affected by the resolution of the conflict, and any other governmental entity deemed appropriate by the joining governmental entity.

(3) For purposes of this act, the date of initiation of the conflict resolution procedure shall be the date of the passage of a resolution by a governmental entity.

History.—s. 6, ch. 99-279.



164.1053 - Conflict assessment phase.

164.1053 Conflict assessment phase.—

(1) After the initiation of the conflict resolution procedure, and after proper notice by certified letter has been given, a conflict assessment meeting shall occur. The meeting shall be scheduled to occur within 30 days of the receipt of the letter initiating the conflict resolution procedure. Public notice shall be given for this meeting in accordance with s. 164.1031(7). The conflict assessment meeting shall be scheduled to allow the attendance by the appropriate personnel from each primary conflicting governmental entity. The chief administrator, or his or her designee, for each governmental entity that is a primary conflicting governmental entity in the conflict resolution procedure shall be present at this meeting. If the entities in conflict agree, the assistance of a facilitator may be enlisted for the conflict assessment meeting. During the conflict assessment meeting, the governmental entities shall discuss the issues pertaining to the conflict and an assessment of the conflict from the perspective of each governmental entity involved.

(2) If a tentative resolution to the conflict can be agreed upon by the representatives of the primary conflicting governmental entities at the conflict assessment meeting, the primary conflicting governmental entities may proceed with whatever steps they deem appropriate to fully resolve the conflict, including, but not limited to, the scheduling of additional meetings for informal negotiations or proposing a resolution to the governing bodies of the primary conflicting governmental entities.

(3) In the event that no tentative resolution can be agreed upon, the primary conflicting governmental entities shall schedule a joint public meeting as described in s. 164.1055, which meeting shall occur within 50 days of the receipt of the first letter initiating the conflict resolution process from the initiating governmental entity.

(4) After the conclusion of the conflict assessment meeting, any primary conflicting governmental entity may request mediation as provided in s. 164.1055(2).

History.—s. 7, ch. 99-279.



164.1055 - Joint public meeting.

164.1055 Joint public meeting.—

(1) Failure to resolve a conflict after following authorized procedures as specified in s. 164.1053 shall require the scheduling of a joint public meeting between the primary conflicting governmental entities. The governmental entity first initiating the conflict resolution process shall have the responsibility to schedule the joint public meeting and arrange a location. If the entities in conflict agree, the assistance of a facilitator may be enlisted to assist them in conducting the meeting. In this meeting, the governing bodies of the primary conflicting governmental entities shall:

(a) Consider the statement of issues prepared in the conflict assessment phase.

(b) Seek an agreement.

(c) Schedule additional meetings of the entities in conflict, or of their designees, to continue to seek resolution of the conflict.

(2) If no agreement is reached, the primary conflicting governmental entities shall participate in mediation, the costs of which shall be equally divided between the primary conflicting governmental entities. The primary conflicting governmental entities shall endeavor in good faith to select a mutually acceptable mediator. If the primary conflicting governmental entities are unable to mutually agree on a mediator within 14 days after the joint public meeting, the primary conflicting governmental entities shall arrange for a mediator to be selected or recommended by an independent conflict resolution organization, such as the Florida Conflict Resolution Consortium, and shall agree to accept the recommendation of that independent organization, or shall agree upon an alternate method for selection of a mediator, within 7 business days after the close of that 14-day period. Upon the selection of a mediator, the conflicting governmental entities shall schedule mediation to occur within 14 days, and shall issue a written agreement on the issues in conflict within 10 days of the conclusion of the mediation proceeding. The written agreement shall not be admissible in any court proceeding concerning the conflict, except for proceedings to award attorney’s fees under s. 164.1058, where the agreement may be used to demonstrate an entity’s refusal to participate in the process in good faith.

History.—s. 8, ch. 99-279.



164.1056 - Final resolution.

164.1056 Final resolution.—If there is failure to resolve a conflict between governmental entities through the procedures provided by ss. 164.1053 and 164.1055, the entities participating in the dispute resolution process may avail themselves of any otherwise available legal rights.

History.—s. 9, ch. 99-279.



164.1057 - Execution of resolution of conflict.

164.1057 Execution of resolution of conflict.—Resolution of a conflict at any phase shall require passage of an ordinance, resolution, or interlocal agreement that reflects the terms or conditions of the resolution to the conflict.

History.—s. 10, ch. 99-279.



164.1058 - Penalty.

164.1058 Penalty.—If a primary conflicting governmental entity fails to participate in good faith in the conflict assessment meeting, mediation, or other remedies provided for in this act, the primary disputing governmental entity that failed to participate in good faith shall be required to pay the attorney’s fees and costs in that proceeding of the prevailing primary conflicting governmental entity.

History.—s. 4, ch. 87-346; s. 11, ch. 99-279; s. 7, ch. 2006-218.

Note.—Former s. 164.104.



164.1061 - Time extensions.

164.1061 Time extensions.—Any of the time requirements set forth in this act may be extended to a date certain by mutual agreement, in writing, of the primary conflicting governmental entities. To the extent such agreement would cause any jurisdictional time requirements to run with regard to a particular claim, the agreement shall have the effect of extending any jurisdictional time requirements with regard to that claim for the period set forth in the agreement.

History.—s. 12, ch. 99-279.



164.1065 - Applicability of ch. 99-279.

164.1065 Applicability of ch. 99-279.—This act shall take effect upon becoming a law, but shall not be construed to abrogate any otherwise applicable agreements or requirements of any contracts, interlocal agreements, or other written instruments which are in existence as of the effective date of this act. To the extent that any contractual or other agreement provisions in existence on the effective date of this act conflict with the provisions of this act, the provisions in the written agreement shall control.

History.—s. 14, ch. 99-279.









TITLE XII - MUNICIPALITIES

Chapter 165 - FORMATION OF LOCAL GOVERNMENTS

165.011 - Short title.

165.011 Short title.—This chapter shall be known and may be cited as the “Formation of Municipalities Act.”

History.—s. 1, ch. 74-192; s. 35, ch. 89-169.



165.021 - Purpose.

165.021 Purpose.—The purpose of this act is to provide standards, direction, and procedures for the formation of municipalities in this state and the provision of municipal services so as to:

(1) Allow orderly patterns of urban growth and land use.

(2) Assure adequate quality and quantity of local public services.

(3) Ensure financial integrity of municipalities.

(4) Eliminate or reduce avoidable and undesirable differentials in fiscal capacity among neighboring local governmental jurisdictions.

(5) Promote equity in the financing of municipal services.

History.—s. 1, ch. 74-192; s. 36, ch. 89-169.



165.022 - Preemption; effect on special laws.

165.022 Preemption; effect on special laws.—It is the purpose of this act to provide viable and usable general law standards and procedures for forming and dissolving municipalities in lieu of any procedure or standards now provided by general or special law. The provisions of this act shall be the exclusive procedure pursuant to general law for forming or dissolving municipalities in this state, except in those counties operating under a home rule charter which provides for an exclusive method as specifically authorized by s. 6(e), Art. VIII of the State Constitution. Any provisions of a general or special law existing on July 1, 1974, in conflict with the provisions of this act shall not be effective to the extent of such conflict.

History.—s. 1, ch. 74-192; s. 23, ch. 82-154; s. 66, ch. 89-169.



165.0225 - Counties prohibited from requiring consideration for allowing incorporation.

165.0225 Counties prohibited from requiring consideration for allowing incorporation.—Notwithstanding s. 165.022, any municipality formed after January 1, 2000, and any municipality formed on or after July 1, 2007, shall not be required to pay any charge, assessment, tax, fee, or other consideration as a condition for allowing the citizens of an area to incorporate and govern themselves.

History.—s. 1, ch. 2007-26.



165.031 - Definitions.

165.031 Definitions.—The following terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) “County” means a political subdivision of the state established pursuant to s. 1, Art. VIII of the State Constitution.

(2) “Formation” means any one of the following activities:

(a) “Incorporation”—The establishment of a municipality.

(b) “Dissolution”—The dissolving of the corporate status of a municipality.

(c) “Merger”—The merging of two or more municipalities with each other and with any unincorporated areas authorized pursuant to this act to form a new municipality; the merging of one or more municipalities or special districts, in any combination thereof, with each other; or the merging of one or more counties with one or more special districts.

(3) “Municipality” means a municipality created pursuant to general or special law authorized or recognized pursuant to s. 2 or s. 6, Art. VIII of the State Constitution.

(4) “Newspaper of general circulation” means a newspaper printed in the language most commonly spoken in the area within which it circulates, which is readily available for purchase by all inhabitants in its area of circulation, but does not include a newspaper intended primarily for members of a particular professional or occupational group, a newspaper the primary function of which is to carry legal notices, or a newspaper that is given away primarily to distribute advertising.

(5) “Parties affected” means any person owning property or residing in a municipality proposing a formation or in the territory that is proposed for a formation or any governmental unit with jurisdiction over such area.

(6) “Qualified voter” means any person registered to vote in accordance with law.

(7) “Special district” means a local unit of special government, as defined in s. 189.012. This term includes dependent special districts, as defined in s. 189.012, and independent special districts, as defined in s. 189.012. All provisions of s. 200.001(8)(d) and (e) shall be considered provisions of this chapter.

History.—s. 1, ch. 74-192; s. 11, ch. 81-167; s. 71, ch. 81-259; s. 24, ch. 82-154; s. 11, ch. 83-55; s. 37, ch. 89-169; s. 481, ch. 2011-142; s. 1, ch. 2012-121; s. 65, ch. 2014-22.



165.041 - Incorporation; merger.

165.041 Incorporation; merger.—

(1)(a) A charter for incorporation of a municipality, except in case of a merger which is adopted as otherwise provided in subsections (2) and (3), shall be adopted only by a special act of the Legislature upon determination that the standards herein provided have been met.

(b) To inform the Legislature on the feasibility of a proposed incorporation of a municipality, a feasibility study shall be completed and submitted to the Legislature no later than the first Monday after September 1 of the year before the regular session of the Legislature during which the municipal charter would be enacted. The feasibility study shall contain the following:

1. The location of territory subject to boundary change and a map of the area which identifies the proposed change.

2. The major reasons for proposing the boundary change.

3. The following characteristics of the area:

a. A list of the current land use designations applied to the subject area in the county comprehensive plan.

b. A list of the current county zoning designations applied to the subject area.

c. A general statement of present land use characteristics of the area.

d. A description of development being proposed for the territory, if any, and a statement of when actual development is expected to begin, if known.

4. A list of all public agencies, such as local governments, school districts, and special districts, whose current boundary falls within the boundary of the territory proposed for the change or reorganization.

5. A list of current services being provided within the proposed incorporation area, including, but not limited to, water, sewer, solid waste, transportation, public works, law enforcement, fire and rescue, zoning, street lighting, parks and recreation, and library and cultural facilities, and the estimated costs for each current service.

6. A list of proposed services to be provided within the proposed incorporation area, and the estimated cost of such proposed services.

7. The names and addresses of three officers or persons submitting the proposal.

8. Evidence of fiscal capacity and an organizational plan as it relates to the area seeking incorporation that, at a minimum, includes:

a. Existing tax bases, including ad valorem taxable value, utility taxes, sales and use taxes, franchise taxes, license and permit fees, charges for services, fines and forfeitures, and other revenue sources, as appropriate.

b. A 5-year operational plan that, at a minimum, includes proposed staffing, building acquisition and construction, debt issuance, and budgets.

9. Data and analysis to support the conclusions that incorporation is necessary and financially feasible, including population projections and population density calculations, and an explanation concerning methodologies used for such analysis.

10. Evaluation of the alternatives available to the area to address its policy concerns.

11. Evidence that the proposed municipality meets the requirements for incorporation pursuant to s. 165.061.

(c) In counties that have adopted a municipal overlay for municipal incorporation pursuant to s. 163.3217, such information shall be submitted to the Legislature in conjunction with any proposed municipal incorporation in the county. This information should be used to evaluate the feasibility of a proposed municipal incorporation in the geographic area.

(2)(a) A charter for merger of two or more municipalities and associated unincorporated areas may also be adopted by passage of a concurrent ordinance by the governing bodies of each municipality affected, approved by a vote of the qualified voters in each area affected.

(b) The ordinance shall provide for:

1. The charter and its effective date.

2. The financial or other adjustments required.

3. A referendum for separate majorities by each unit or area to be affected.

4. The date of election, which should be the next regularly scheduled election or a special election held prior to such election, if approved by a majority of the members of the governing body of each governmental unit affected, but no sooner than 30 days after passage of the ordinance.

(c) Notice of the election shall be published at least once each week for 2 consecutive weeks immediately prior to the election, in a newspaper of general circulation in the area to be affected. Such notice shall give the time and places for the election and a general description of the area to be included in the municipality, which shall be in the form of a map to show clearly the area to be covered by the municipality.

(3)(a) Initiation of procedures for municipal incorporation by merger as described in subsection (2) may be done either by adoption of a resolution by the governing body of an area to be affected or by a petition of 10 percent of the qualified voters in the area.

(b) If a petition has been filed with the clerks of the governing bodies concerned, the governing bodies shall immediately undertake a study of the feasibility of the formation proposal and shall, within 6 months, either adopt an ordinance under subsection (2) or reject the petition, specifically stating the facts upon which the rejection is based.

(c) The purpose of this subsection is to provide broad citizen involvement in both initiating and developing their local government; therefore, establishment of appropriate citizen advisory committees, as well as other mechanisms for citizen involvement, by the governing bodies of the units affected is specifically authorized and encouraged.

History.—s. 1, ch. 74-192; s. 25, ch. 82-154; s. 1, ch. 87-223; s. 38, ch. 89-169; s. 12, ch. 90-279; s. 8, ch. 96-416; s. 3, ch. 97-255; s. 11, ch. 99-378; s. 2, ch. 2012-121.



165.043 - Official county or municipal seal.

165.043 Official county or municipal seal.—The governing body of a county or municipality may, by ordinance, designate an official county or municipal seal. The manufacture, use, display, or other employment of any facsimile or reproduction of the county or municipal seal, except by county or municipal officials or employees in the performance of their official duties, without the express approval of the governing body is a second degree misdemeanor, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 91-59.



165.051 - Dissolution procedures.

165.051 Dissolution procedures.—

(1) The charter of any existing municipality may be revoked and the municipal corporation dissolved by either:

(a) A special act of the Legislature; or

(b) An ordinance of the governing body of the municipality, approved by a vote of the qualified voters.

(2) If a vote of the qualified voters is required, the governing body of the municipality or, if the municipal governing body does not act within 30 days, the governing body of the county or counties in which the municipality is located, shall set the date of the election, which shall be the next regularly scheduled election or a special election held prior to such election, if approved by a majority of the members of the governing body of each governmental unit affected, but no sooner than 30 days after passage of the ordinance. Notice of the election shall be published at least once each week for 2 consecutive weeks prior to the election in a newspaper of general circulation in the municipality.

History.—s. 1, ch. 74-192; s. 39, ch. 89-169; s. 13, ch. 90-279.



165.061 - Standards for incorporation, merger, and dissolution.

165.061 Standards for incorporation, merger, and dissolution.—

(1) The incorporation of a new municipality, other than through merger of existing municipalities, must meet the following conditions in the area proposed for incorporation:

(a) It must be compact and contiguous and amenable to separate municipal government.

(b) It must have a total population, as determined in the latest official state census, special census, or estimate of population, in the area proposed to be incorporated of at least 1,500 persons in counties with a population of 75,000 or less, and of at least 5,000 population in counties with a population of more than 75,000.

(c) It must have an average population density of at least 1.5 persons per acre or have extraordinary conditions requiring the establishment of a municipal corporation with less existing density.

(d) It must have a minimum distance of any part of the area proposed for incorporation from the boundaries of an existing municipality within the county of at least 2 miles or have an extraordinary natural boundary which requires separate municipal government.

(e) It must have a proposed municipal charter which:

1. Prescribes the form of government and clearly defines the responsibility for legislative and executive functions.

2. Does not prohibit the legislative body of the municipality from exercising its powers to levy any tax authorized by the Constitution or general law.

(f) In accordance with s. 10, Art. I of the State Constitution, the plan for incorporation must honor existing solid-waste contracts in the affected geographic area subject to incorporation. However, the plan for incorporation may provide for existing contracts for solid-waste-collection services to be honored only for 5 years or the remainder of the contract term, whichever is less, and may require that a copy of the pertinent portion of the contract or other written evidence of the duration of the contract, excluding any automatic renewals or evergreen provisions, be provided to the municipality within a reasonable time after a written request to do so.

(2) The incorporation of a new municipality through merger of existing municipalities and associated unincorporated areas must meet the following conditions:

(a) The area proposed for incorporation must be compact and contiguous and susceptible to urban services.

(b) Any unincorporated area to be included must meet the standards provided in s. 171.042, if available.

(c) The plan for merger and incorporation must provide for an equitable arrangement in relation to bonded indebtedness and the status and pension rights of employees of each governmental unit proposed to be merged.

(d) In accordance with s. 10, Art. I of the State Constitution, the plan for merger must honor existing solid-waste contracts in the affected geographic area subject to merger. However, the plan for merger may provide for existing contracts for solid-waste-collection services to be honored only for 5 years or the remainder of the contract term, whichever is shorter, and may require that a copy of the pertinent portion of the contract or other written evidence of the duration of the contract, excluding any automatic renewals or so-called “evergreen” provisions, be provided to the municipality within a reasonable time following a written request to do so.

(3) The dissolution of a municipality must meet the following conditions:

(a) The municipality to be dissolved must not be substantially surrounded by other municipalities.

(b) The county or another municipality must be demonstrably able to provide necessary services to the municipal area proposed for dissolution.

(c) An equitable arrangement must be made in relation to bonded indebtedness and vested rights of employees of the municipality to be dissolved.

History.—s. 1, ch. 74-192; s. 41, ch. 89-169; s. 6, ch. 98-258; s. 3, ch. 2000-304; s. 1, ch. 2002-23.



165.0615 - Municipal conversion of independent special districts upon elector-initiated and approved referendum.

165.0615 Municipal conversion of independent special districts upon elector-initiated and approved referendum.—

(1) The qualified electors of an independent special district may commence a municipal conversion proceeding by filing a petition with the governing body of the independent special district proposed to be converted if the district meets all of the following criteria:

(a) It was created by special act of the Legislature.

(b) It is designated as an improvement district and created pursuant to chapter 298 or is designated as a stewardship district and created pursuant to s. 189.031.

(c) Its governing board is elected.

(d) Its governing board agrees to the conversion.

(e) It provides at least four of the following municipal services: water, sewer, solid waste, drainage, roads, transportation, public works, fire and rescue, street lighting, parks and recreation, or library or cultural facilities.

(f) No portion of the district is located within the jurisdictional limits of a municipality.

(2)(a) The petition must include signatures of at least 40 percent of the qualified electors of the independent special district and must be submitted as provided in subsection (3) not later than 1 year after the start of the qualified elector-initiated municipal conversion proceeding.

(b) The petition must comply with, and be circulated in, the following form:

PETITION FOR MUNICIPAL CONVERSION OF
INDEPENDENT SPECIAL DISTRICT

We, the undersigned electors and legal voters of   (name of independent special district)  , qualified to vote at the next general or special election, respectfully petition that there be submitted to the electors and legal voters of   (name of independent special district proposed to be converted to a municipality)   for their approval or rejection at a referendum held for that purpose, a proposal to convert   (name of independent special district)   and incorporate   (proposed name of municipality)  .

In witness thereof, we have signed our names on the date indicated next to our signatures.

Date      Name   Home Address

(print under signature)

(c) The petition must be validated by a signed statement by a witness who is a duly qualified elector of the independent special district, a notary public, or another person authorized to take acknowledgments.

(d) A statement that is signed by a witness who is a duly qualified elector of the district shall be accepted for all purposes as the equivalent of an affidavit. The statement must be in substantially the following form:

“I,   (name of witness)  , state that I am a duly qualified voter of   (name of independent special district)  . Each of the   (insert number)   persons who have signed this petition sheet has signed his or her name in my presence on the dates indicated above and identified himself or herself to be the same person who signed the sheet. I understand that this statement will be accepted for all purposes as the equivalent of an affidavit and, if it contains a materially false statement, shall subject me to the penalties of perjury.”

Date      Signature of Witness

(e) A statement that is signed by a notary public or another person authorized to take acknowledgments must be in substantially the following form:

“On the date indicated above before me personally came each of the   (insert number)   electors and legal voters whose signatures appear on this petition sheet, who signed the petition in my presence and who, being by me duly sworn, each for himself or herself, identified himself or herself as the same person who signed the petition, and I declare that the foregoing information they provided was true.”

Date      Signature of Witness

(f) An alteration or correction of information appearing on a petition’s signature line, other than a signature that was not initialed, and date, does not invalidate the signature. In matters of form, this paragraph must be liberally construed, not inconsistent with substantial compliance thereto and the prevention of fraud.

(3) The appropriately signed petition must be filed with the governing body of the independent special district. The petition must be submitted to the supervisor of elections of the county in which the district lands are located. The supervisor of elections shall, within 30 business days after receipt of the petition, certify to the governing body the number of signatures of qualified electors contained on the petition.

(4) Upon verification by the supervisor of elections of the county within which the independent special district lands are located that 40 percent of the qualified electors have petitioned for municipal conversion and that all such petitions have been executed within 1 year after the date of the initiation of the qualified-elector conversion process, the governing body of the independent special district shall meet within 30 business days to prepare and approve by resolution a proposed elector-initiated combined conversion and incorporation plan. The proposed plan must include:

(a) The name of the independent special district to be converted to a municipality.

(b) The name of the municipality to be created.

(c) The conversion schedule.

(d) Notwithstanding s. 165.061(1)(d), certification by a licensed surveyor that the boundaries of the proposed municipality do not overlap with any other municipal boundary and are contained within a single county.

(e) The rights, duties, and obligations of the municipality, and a feasibility study that contains the requirements under s. 165.041(1)(b), except that the provisions of s. 165.061(1)(b)-(d) do not apply if the buildout of the land use allowed under the current county-approved comprehensive plan and zoning designations will meet the population and density requirements of s. 165.061(1)(b) and (c).

(f) The territorial boundaries of the proposed municipality.

(g) The governmental organization of the proposed municipality and independent special district as the organization concerns elected and appointed officials and public employees, along with a transitional plan and schedule for elections and appointments of officials.

(h) An accounting of the independent special district’s assets, including, but not limited to, real and personal property, and the current value of the property.

(i) An accounting of the independent special district’s liabilities and indebtedness, bonded and otherwise, and the current value of the liabilities and indebtedness.

(j) Terms for addressing the ownership and obligations related to existing assets, liabilities, and indebtedness of the independent special district, jointly, separately, or in defined proportions.

(k) Terms for the common administration and uniform enforcement of existing laws within the proposed municipality.

(l) An estimated date for final payment of any bonded indebtedness of the independent special district, and if maintained by the district after incorporation, the estimated date of automatic dissolution of the independent special district.

(m) The time and place for a public hearing on the proposed incorporation.

(n) The effective date of the proposed incorporation.

(5) The resolution endorsing the proposed elector-initiated municipal incorporation plan must be approved by a majority vote of the governing body of the independent special district and must be adopted at least 60 business days before any general or special election on the proposed elector-initiated plan.

(6) Within 5 business days after the independent special district approves the proposed elector-initiated municipal incorporation plan, the governing body must:

(a) Cause a copy of the proposed elector-initiated municipal incorporation plan, along with a descriptive summary of the plan, to be displayed and be readily accessible to the public for inspection in at least three public places within the territorial limits of the independent special district, unless the independent special district has fewer than three public places, in which case the plan must be accessible for inspection in all public places within the independent special district.

(b) If applicable, cause the proposed elector-initiated municipal incorporation plan, along with a descriptive summary of the plan and a reference to the public places within the independent special district where a copy of the plan may be examined, to be displayed on a website maintained by the district or otherwise on a website maintained by the county in which the district is located.

(c) Arrange for a descriptive summary of the proposed elector-initiated municipal incorporation plan, and a reference to the public places within the district where a copy may be examined, to be published in a newspaper of general circulation within the independent special district at least once each week for 4 successive weeks.

(7) The governing body of the independent special district shall set a time and place for one or more public hearings on the proposed elector-initiated combined municipal incorporation plan. Each public hearing shall be held on a weekday at least 7 business days after the day the first advertisement is published on the proposed elector-initiated merger plan. An interested person residing in the respective district shall be given a reasonable opportunity to be heard on any aspect of the proposed merger at the public hearing.

(8) Notice of the final public hearing on the proposed elector-initiated combined municipal incorporation plan must be published pursuant to the notice requirements in s. 189.015 and must provide a descriptive summary of the elector-initiated municipal incorporation plan and a reference to the public places within the independent special district where a copy of the plan may be examined.

(9) After the final public hearing, the governing body of the independent special district may amend the proposed elector-initiated municipal incorporation plan if the amended version complies with the notice and public hearing requirements provided in this section. The governing body shall approve a final version of the plan within 60 business days after the final hearing.

(10) After the final public hearing, the governing body must notify the supervisor of elections of the county in which district lands are located of the adoption of the resolution by the governing body. The supervisor of elections shall schedule a date for the referendum for the district.

(11) Notice of a referendum on the municipal incorporation of the independent special district must be provided pursuant to the notice requirements in s. 100.342. The notice must include:

(a) A brief summary of the resolution and elector-initiated municipal incorporation plan;

(b) A statement as to where a copy of the resolution and petition for municipal incorporation may be examined;

(c) The name of the independent special district to be converted to a municipality and a description of the territory included in the plan;

(d) The time and place at which the referendum will be held; and

(e) Such other matters as may be necessary to call, provide for, and give notice of the referendum and to provide for the conduct of the referendum and the canvass of the returns.

(12) The referendum must be held in accordance with the Florida Election Code and may be held pursuant to ss. 101.6101-101.6107. The costs associated with the referendum must be borne by the independent special district.

(13) The ballot question in the referendum placed before the qualified electors of the independent special district to be incorporated must be in substantially the following form:

“Shall   (name of independent special district)   be converted into   (name of newly created municipality)  , which will assume all authority, powers, rights, and obligations of the district?

YES

NO”

(14) In any referendum held pursuant to this section, the ballots must be counted, returns made and canvassed, and results certified in the same manner as other elections or referenda for the independent special district.

(15) The incorporation plan will not take effect unless a majority of the votes cast in the independent special district are in favor of the plan.

(16) If the incorporation plan is approved by a majority of the votes cast in the independent special district, the district shall notify the Special District Accountability Program pursuant to s. 189.016(2) and the local general-purpose governments in which any part of the independent special district is situated pursuant to s. 189.016(7).

(17) If the referendum fails, the conversion process under this section may not be initiated for the same purpose within 2 years after the date of the referendum.

(18) An independent special district proposed for conversion under an elector-initiated municipal incorporation plan must continue to be governed as before the approved referendum until the effective date specified in the adopted elector-initiated municipal incorporation plan.

(19) The effective date of the incorporation shall be as provided in the elector-initiated combined conversion and incorporation plan, as appropriate, and is not contingent upon a future act of the Legislature.

History.—s. 3, ch. 2012-121; s. 66, ch. 2014-22; s. 4, ch. 2016-22.



165.071 - Financial allocations.

165.071 Financial allocations.—

(1) The law incorporating a new municipality in previously unincorporated lands may provide a procedure for establishing the distributive share of local option gas tax moneys in counties where such tax is levied when appropriate under the provisions of s. 336.025(4)(b). The law shall also provide for assumption of the existing governmental indebtedness or property specially benefiting that area, if any, the fair value of such and the manner of transfer and financing.

(2) The government formed by merger of existing municipalities shall assume all indebtedness of, and receive title to all property owned by, the preexisting municipalities. The proposed charter shall provide for the determination of the proper allocation of the indebtedness so assumed and the manner in which said debt shall be retired.

(3) The dissolution of a municipal government shall transfer the title to all property owned by the preexisting municipal government to the county, which shall also assume all indebtedness of the preexisting municipality, unless otherwise provided in the dissolution plan. The county is specifically authorized to levy and collect ad valorem taxes in the same manner as other county taxes from the area of the preexisting municipality for repayment of any assumed indebtedness through a special district created for such purpose in accordance with chapter 189.

History.—s. 1, ch. 74-192; s. 45, ch. 86-152; s. 42, ch. 89-169.



165.081 - Judicial review.

165.081 Judicial review.—Any special law or ordinance enacted, and any dismissal of petition made, pursuant to this chapter shall be reviewable by certiorari. No appeal may be brought after the effective date of an incorporation or dissolution.

History.—s. 1, ch. 74-192; s. 3, ch. 78-95.






Chapter 166 - MUNICIPALITIES

Part I - GENERAL PROVISIONS (ss. 166.011-166.0497)

166.011 - Short title.

166.011 Short title.—This chapter shall be known and may be cited as the “Municipal Home Rule Powers Act.”

History.—s. 1, ch. 73-129.



166.021 - Powers.

166.021 Powers.—

(1) As provided in s. 2(b), Art. VIII of the State Constitution, municipalities shall have the governmental, corporate, and proprietary powers to enable them to conduct municipal government, perform municipal functions, and render municipal services, and may exercise any power for municipal purposes, except when expressly prohibited by law.

(2) “Municipal purpose” means any activity or power which may be exercised by the state or its political subdivisions.

(3) The Legislature recognizes that pursuant to the grant of power set forth in s. 2(b), Art. VIII of the State Constitution, the legislative body of each municipality has the power to enact legislation concerning any subject matter upon which the state Legislature may act, except:

(a) The subjects of annexation, merger, and exercise of extraterritorial power, which require general or special law pursuant to s. 2(c), Art. VIII of the State Constitution;

(b) Any subject expressly prohibited by the constitution;

(c) Any subject expressly preempted to state or county government by the constitution or by general law; and

(d) Any subject preempted to a county pursuant to a county charter adopted under the authority of ss. 1(g), 3, and 6(e), Art. VIII of the State Constitution.

(4) The provisions of this section shall be so construed as to secure for municipalities the broad exercise of home rule powers granted by the constitution. It is the further intent of the Legislature to extend to municipalities the exercise of powers for municipal governmental, corporate, or proprietary purposes not expressly prohibited by the constitution, general or special law, or county charter and to remove any limitations, judicially imposed or otherwise, on the exercise of home rule powers other than those so expressly prohibited. However, nothing in this act shall be construed to permit any changes in a special law or municipal charter which affect the exercise of extraterritorial powers or which affect an area which includes lands within and without a municipality or any changes in a special law or municipal charter which affect the creation or existence of a municipality, the terms of elected officers and the manner of their election except for the selection of election dates and qualifying periods for candidates and for changes in terms of office necessitated by such changes in election dates, the distribution of powers among elected officers, matters prescribed by the charter relating to appointive boards, any change in the form of government, or any rights of municipal employees, without approval by referendum of the electors as provided in s. 166.031. Any other limitation of power upon any municipality contained in any municipal charter enacted or adopted prior to July 1, 1973, is hereby nullified and repealed.

(5) All existing special acts pertaining exclusively to the power or jurisdiction of a particular municipality except as otherwise provided in subsection (4) shall become an ordinance of that municipality on the effective date of this act, subject to modification or repeal as other ordinances.

(6) The governing body of a municipality may require that any person within the municipality demonstrate the existence of some arrangement or contract by which such person will dispose of solid waste in a manner consistent with the ordinances of the county or municipality or state or federal law. For any person who will produce special wastes or biomedical waste, as the same may be defined by state or federal law or county or city ordinance, the municipality may require satisfactory proof of a contract or similar arrangement by which special or biomedical wastes will be collected by a qualified and duly licensed collector and disposed of in accordance with the laws of Florida or the Federal Government.

(7) Entities that are funded wholly or in part by the municipality, at the discretion of the municipality, may be required by the municipality to conduct a performance audit paid for by the municipality. An entity shall not be considered as funded by the municipality by virtue of the fact that such entity utilizes the municipality to collect taxes, assessments, fees, or other revenue. If an independent special district receives municipal funds pursuant to a contract or interlocal agreement for the purposes of funding, in whole or in part, a discrete program of the district, only that program may be required by the municipality to undergo a performance audit.

(8)(a) The Legislature finds and declares that this state faces increasing competition from other states and other countries for the location and retention of private enterprises within its borders. Furthermore, the Legislature finds that there is a need to enhance and expand economic activity in the municipalities of this state by attracting and retaining manufacturing development, business enterprise management, and other activities conducive to economic promotion, in order to provide a stronger, more balanced, and stable economy in the state, to enhance and preserve purchasing power and employment opportunities for the residents of this state, and to improve the welfare and competitive position of the state. The Legislature declares that it is necessary and in the public interest to facilitate the growth and creation of business enterprises in the municipalities of the state.

(b) The governing body of a municipality may expend public funds to attract and retain business enterprises, and the use of public funds toward the achievement of such economic development goals constitutes a public purpose. The provisions of this chapter which confer powers and duties on the governing body of a municipality, including any powers not specifically prohibited by law which can be exercised by the governing body of a municipality, shall be liberally construed in order to effectively carry out the purposes of this subsection.

(c) For the purposes of this subsection, it constitutes a public purpose to expend public funds for economic development activities, including, but not limited to, developing or improving local infrastructure, issuing bonds to finance or refinance the cost of capital projects for industrial or manufacturing plants, leasing or conveying real property, and making grants to private enterprises for the expansion of businesses existing in the community or the attraction of new businesses to the community.

(d) A contract between the governing body of a municipality or other entity engaged in economic development activities on behalf of the municipality and an economic development agency must require the agency or entity receiving municipal funds to submit a report to the governing body of the municipality detailing how the municipal funds are spent and detailing the results of the economic development agency’s or entity’s efforts on behalf of the municipality. By January 15, 2011, and annually thereafter, the municipality shall file a copy of the report with the Office of Economic and Demographic Research and post a copy of the report on the municipality’s website.

(e)1. By January 15, 2011, and annually thereafter, each municipality having annual revenues or expenditures greater than $250,000 shall report to the Office of Economic and Demographic Research the economic development incentives in excess of $25,000 given to any business during the municipality’s previous fiscal year. The Office of Economic and Demographic Research shall compile the information from the municipalities into a report and provide the report to the President of the Senate, the Speaker of the House of Representatives, and the Department of Economic Opportunity. Economic development incentives include:

a. Direct financial incentives of monetary assistance provided to a business from the municipality or through an organization authorized by the municipality. Such incentives include, but are not limited to, grants, loans, equity investments, loan insurance and guarantees, and training subsidies.

b. Indirect incentives in the form of grants and loans provided to businesses and community organizations that provide support to businesses or promote business investment or development.

c. Fee-based or tax-based incentives, including, but not limited to, credits, refunds, exemptions, and property tax abatement or assessment reductions.

d. Below-market rate leases or deeds for real property.

2. A municipality shall report its economic development incentives in the format specified by the Office of Economic and Demographic Research.

3. The Office of Economic and Demographic Research shall compile the economic development incentives provided by each municipality in a manner that shows the total of each class of economic development incentives provided by each municipality and all municipalities.

(f)  This subsection does not limit the home rule powers granted by the State Constitution to municipalities.

(9)(a) As used in this subsection, the term:

1. “Authorized person” means a person:

a. Other than an officer or employee, as defined in this paragraph, whether elected or commissioned or not, who is authorized by a municipality or agency thereof to incur travel expenses in the performance of official duties;

b. Who is called upon by a municipality or agency thereof to contribute time and services as consultant or advisor; or

c. Who is a candidate for an executive or professional position with a municipality or agency thereof.

2. “Employee” means an individual, whether commissioned or not, other than an officer or authorized person as defined in this paragraph, who is filling a regular or full-time authorized position and is responsible to a municipality or agency thereof.

3. “Officer” means an individual who, in the performance of his or her official duties, is vested by law with sovereign powers of government and who is either elected by the people, or commissioned by the Governor and who has jurisdiction extending throughout the municipality, or any person lawfully serving instead of either of the foregoing two classes of individuals as initial designee or successor.

4. “Traveler” means an officer, employee, or authorized person, when performing travel authorized by a municipality or agency thereof.

(b) Notwithstanding s. 112.061, the governing body of a municipality or an agency thereof may provide for a per diem and travel expense policy for its travelers which varies from the provisions of s. 112.061. Any such policy provided by a municipality or an agency thereof on January 1, 2003, shall be valid and in effect for that municipality or agency thereof until otherwise amended. A municipality or agency thereof that provides any per diem and travel expense policy pursuant to this subsection shall be deemed to be exempt from all provisions of s. 112.061. A municipality or agency thereof that does not provide a per diem and travel expense policy pursuant to this subsection remains subject to all provisions of s. 112.061.

(c) Travel claims submitted by a traveler in a municipality or agency thereof which is exempted from the provisions of s. 112.061, pursuant to paragraph (b), shall not be required to be sworn to before a notary public or other officer authorized to administer oaths, but any claim authorized or required to be made under any per diem and travel expense policy of a municipality or agency thereof must contain a statement that the expenses were actually incurred by the traveler as necessary travel expenses in the performance of official duties and shall be verified by a written declaration that it is true and correct as to every material matter; and any person who willfully makes and subscribes any such claim that he or she does not believe to be true and correct as to every material matter, or who willfully aids or assists in, or procures, counsels, or advises the preparation or presentation of such a claim that is fraudulent or is false as to any material matter, whether or not such falsity or fraud is with the knowledge or consent of the person authorized or required to present such claim, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Whoever receives an allowance or reimbursement by means of a false claim is civilly liable in the amount of the overpayment for the reimbursement of the public fund from which the claim was paid.

History.—s. 1, ch. 73-129; s. 1, ch. 77-174; s. 2, ch. 90-332; s. 2, ch. 92-90; s. 2, ch. 93-207; s. 2, ch. 94-332; s. 1, ch. 95-178; s. 1, ch. 98-37; s. 1, ch. 2003-125; s. 2, ch. 2010-147; s. 22, ch. 2011-34; s. 60, ch. 2011-142; s. 3, ch. 2011-143.



166.0213 - Governing body meetings.

166.0213 Governing body meetings.—

(1) The governing body of a municipality having a population of 500 or fewer residents may hold meetings within 5 miles of the exterior jurisdictional boundary of the municipality at such time and place as may be prescribed by ordinance or resolution.

(2) The governing body of a municipality may hold joint meetings to receive, discuss, and act upon matters of mutual interest with the governing body of the county within which the municipality is located or the governing body of another municipality at such time and place as shall be prescribed by ordinance or resolution.

History.—s. 1, ch. 2011-147; s. 1, ch. 2014-14.



166.031 - Charter amendments.

166.031 Charter amendments.—

(1) The governing body of a municipality may, by ordinance, or the electors of a municipality may, by petition signed by 10 percent of the registered electors as of the last preceding municipal general election, submit to the electors of said municipality a proposed amendment to its charter, which amendment may be to any part or to all of said charter except that part describing the boundaries of such municipality. The governing body of the municipality shall place the proposed amendment contained in the ordinance or petition to a vote of the electors at the next general election held within the municipality or at a special election called for such purpose.

(2) Upon adoption of an amendment to the charter of a municipality by a majority of the electors voting in a referendum upon such amendment, the governing body of said municipality shall have the amendment incorporated into the charter and shall file the revised charter with the Department of State. All such amendments are effective on the date specified therein or as otherwise provided in the charter.

(3) A municipality may amend its charter pursuant to this section notwithstanding any charter provisions to the contrary. This section shall be supplemental to the provisions of all other laws relating to the amendment of municipal charters and is not intended to diminish any substantive or procedural power vested in any municipality by present law. A municipality may, by ordinance and without referendum, redefine its boundaries to include only those lands previously annexed and shall file said redefinition with the Department of State pursuant to the provisions of subsection (2).

(4) There shall be no restrictions by the municipality on any employee’s or employee group’s political activity, while not working, in any referendum changing employee rights.

(5) A municipality may, by unanimous vote of the governing body, abolish municipal departments provided for in the municipal charter and amend provisions or language out of the charter which has been judicially construed, either by judgment or by binding legal precedent from a decision of a court of last resort, to be contrary to either the State Constitution or Federal Constitution.

(6) Each municipality shall, by ordinance or charter provision, provide procedures for filling a vacancy in office caused by death, resignation, or removal from office. Such ordinance or charter provision shall also provide procedures for filling a vacancy in candidacy caused by death, withdrawal, or removal from the ballot of a qualified candidate following the end of the qualifying period which leaves fewer than two candidates for an office.

History.—s. 1, ch. 73-129; s. 1, ch. 86-95; s. 1, ch. 90-106; s. 43, ch. 90-315; s. 45, ch. 94-136.



166.032 - Electors.

166.032 Electors.—Any person who is a resident of a municipality, who has qualified as an elector of this state, and who registers in the manner prescribed by general law and ordinance of the municipality shall be a qualified elector of the municipality.

History.—s. 1, ch. 73-129.



166.033 - Development permits.

166.033 Development permits.—

(1) When reviewing an application for a development permit that is certified by a professional listed in s. 403.0877, a municipality may not request additional information from the applicant more than three times, unless the applicant waives the limitation in writing. Before a third request for additional information, the applicant must be offered a meeting to attempt to resolve outstanding issues. Except as provided in subsection (4), if the applicant believes the request for additional information is not authorized by ordinance, rule, statute, or other legal authority, the municipality, at the applicant’s request, shall proceed to process the application for approval or denial.

(2) When a municipality denies an application for a development permit, the municipality shall give written notice to the applicant. The notice must include a citation to the applicable portions of an ordinance, rule, statute, or other legal authority for the denial of the permit.

(3) As used in this section, the term “development permit” has the same meaning as in s. 163.3164, but does not include building permits.

(4) For any development permit application filed with the municipality after July 1, 2012, a municipality may not require as a condition of processing or issuing a development permit that an applicant obtain a permit or approval from any state or federal agency unless the agency has issued a final agency action that denies the federal or state permit before the municipal action on the local development permit.

(5) Issuance of a development permit by a municipality does not in any way create any right on the part of an applicant to obtain a permit from a state or federal agency and does not create any liability on the part of the municipality for issuance of the permit if the applicant fails to obtain requisite approvals or fulfill the obligations imposed by a state or federal agency or undertakes actions that result in a violation of state or federal law. A municipality shall attach such a disclaimer to the issuance of development permits and shall include a permit condition that all other applicable state or federal permits be obtained before commencement of the development.

(6) This section does not prohibit a municipality from providing information to an applicant regarding what other state or federal permits may apply.

History.—s. 2, ch. 2006-88; s. 3, ch. 2012-205; s. 3, ch. 2013-92; s. 3, ch. 2013-193; s. 2, ch. 2013-213.



166.041 - Procedures for adoption of ordinances and resolutions.

166.041 Procedures for adoption of ordinances and resolutions.—

(1) As used in this section, the following words and terms shall have the following meanings unless some other meaning is plainly indicated:

(a) “Ordinance” means an official legislative action of a governing body, which action is a regulation of a general and permanent nature and enforceable as a local law.

(b) “Resolution” means an expression of a governing body concerning matters of administration, an expression of a temporary character, or a provision for the disposition of a particular item of the administrative business of the governing body.

(2) Each ordinance or resolution shall be introduced in writing and shall embrace but one subject and matters properly connected therewith. The subject shall be clearly stated in the title. No ordinance shall be revised or amended by reference to its title only. Ordinances to revise or amend shall set out in full the revised or amended act or section or subsection or paragraph of a section or subsection.

(3)(a) Except as provided in paragraph (c), a proposed ordinance may be read by title, or in full, on at least 2 separate days and shall, at least 10 days prior to adoption, be noticed once in a newspaper of general circulation in the municipality. The notice of proposed enactment shall state the date, time, and place of the meeting; the title or titles of proposed ordinances; and the place or places within the municipality where such proposed ordinances may be inspected by the public. The notice shall also advise that interested parties may appear at the meeting and be heard with respect to the proposed ordinance.

(b) The governing body of a municipality may, by a two-thirds vote, enact an emergency ordinance without complying with the requirements of paragraph (a) of this subsection. However, no emergency ordinance or resolution shall be enacted which establishes or amends the actual zoning map designation of a parcel or parcels of land or that changes the actual list of permitted, conditional, or prohibited uses within a zoning category. Emergency enactment procedures for land use plans adopted pursuant to part II of chapter 163 shall be pursuant to that part.

(c) Ordinances initiated by other than the municipality that change the actual zoning map designation of a parcel or parcels of land shall be enacted pursuant to paragraph (a). Ordinances that change the actual list of permitted, conditional, or prohibited uses within a zoning category, or ordinances initiated by the municipality that change the actual zoning map designation of a parcel or parcels of land shall be enacted pursuant to the following procedure:

1. In cases in which the proposed ordinance changes the actual zoning map designation for a parcel or parcels of land involving less than 10 contiguous acres, the governing body shall direct the clerk of the governing body to notify by mail each real property owner whose land the municipality will redesignate by enactment of the ordinance and whose address is known by reference to the latest ad valorem tax records. The notice shall state the substance of the proposed ordinance as it affects that property owner and shall set a time and place for one or more public hearings on such ordinance. Such notice shall be given at least 30 days prior to the date set for the public hearing, and a copy of the notice shall be kept available for public inspection during the regular business hours of the office of the clerk of the governing body. The governing body shall hold a public hearing on the proposed ordinance and may, upon the conclusion of the hearing, immediately adopt the ordinance.

2. In cases in which the proposed ordinance changes the actual list of permitted, conditional, or prohibited uses within a zoning category, or changes the actual zoning map designation of a parcel or parcels of land involving 10 contiguous acres or more, the governing body shall provide for public notice and hearings as follows:

a. The local governing body shall hold two advertised public hearings on the proposed ordinance. At least one hearing shall be held after 5 p.m. on a weekday, unless the local governing body, by a majority plus one vote, elects to conduct that hearing at another time of day. The first public hearing shall be held at least 7 days after the day that the first advertisement is published. The second hearing shall be held at least 10 days after the first hearing and shall be advertised at least 5 days prior to the public hearing.

b. The required advertisements shall be no less than 2 columns wide by 10 inches long in a standard size or a tabloid size newspaper, and the headline in the advertisement shall be in a type no smaller than 18 point. The advertisement shall not be placed in that portion of the newspaper where legal notices and classified advertisements appear. The advertisement shall be placed in a newspaper of general paid circulation in the municipality and of general interest and readership in the municipality, not one of limited subject matter, pursuant to chapter 50. It is the legislative intent that, whenever possible, the advertisement appear in a newspaper that is published at least 5 days a week unless the only newspaper in the municipality is published less than 5 days a week. The advertisement shall be in substantially the following form:

NOTICE OF (TYPE OF) CHANGE

The   (name of local governmental unit)   proposes to adopt the following ordinance:  (title of the ordinance)  .

A public hearing on the ordinance will be held on   (date and time)   at   (meeting place)  .

Except for amendments which change the actual list of permitted, conditional, or prohibited uses within a zoning category, the advertisement shall contain a geographic location map which clearly indicates the area covered by the proposed ordinance. The map shall include major street names as a means of identification of the general area. In addition to being published in the newspaper, the map must be part of the online notice required pursuant to s. 50.0211.

c. In lieu of publishing the advertisement set out in this paragraph, the municipality may mail a notice to each person owning real property within the area covered by the ordinance. Such notice shall clearly explain the proposed ordinance and shall notify the person of the time, place, and location of any public hearing on the proposed ordinance.

(4) A majority of the members of the governing body shall constitute a quorum. An affirmative vote of a majority of a quorum present is necessary to enact any ordinance or adopt any resolution; except that two-thirds of the membership of the board is required to enact an emergency ordinance. On final passage, the vote of each member of the governing body voting shall be entered on the official record of the meeting. All ordinances or resolutions passed by the governing body shall become effective 10 days after passage or as otherwise provided therein.

(5) Every ordinance or resolution shall, upon its final passage, be recorded in a book kept for that purpose and shall be signed by the presiding officer and the clerk of the governing body.

(6) The procedure as set forth herein shall constitute a uniform method for the adoption and enactment of municipal ordinances and resolutions and shall be taken as cumulative to other methods now provided by law for adoption and enactment of municipal ordinances and resolutions. By future ordinance or charter amendment, a municipality may specify additional requirements for the adoption or enactment of ordinances or resolutions or prescribe procedures in greater detail than contained herein. However, a municipality shall not have the power or authority to lessen or reduce the requirements of this section or other requirements as provided by general law.

(7) Five years after the adoption of any ordinance or resolution adopted after the effective date of this act, no cause of action shall be commenced as to the validity of an ordinance or resolution based on the failure to strictly adhere to the provisions contained in this section. After 5 years, substantial compliance with the provisions contained in this section shall be a defense to an action to invalidate an ordinance or resolution for failure to comply with the provisions contained in this section. Without limitation, the common law doctrines of laches and waiver are valid defenses to any action challenging the validity of an ordinance or resolution based on failure to strictly adhere to the provisions contained in this section. Standing to initiate a challenge to the adoption of an ordinance or resolution based on a failure to strictly adhere to the provisions contained in this section shall be limited to a person who was entitled to actual or constructive notice at the time the ordinance or resolution was adopted. Nothing herein shall be construed to affect the standing requirements under part II of chapter 163.

(8) The notice procedures required by this section are established as minimum notice procedures.

History.—s. 1, ch. 73-129; s. 2, ch. 76-155; s. 2, ch. 77-331; s. 1, ch. 83-240; s. 1, ch. 83-301; s. 2, ch. 95-198; s. 5, ch. 95-310; s. 5, ch. 2012-212.



166.0415 - Enforcement by code inspectors; citations.

166.0415 Enforcement by code inspectors; citations.—

(1) The governing body of each municipality may designate its agents or employees as code inspectors whose duty it is to assure code compliance. Any person designated as a code inspector may issue citations for violations of municipal codes and ordinances, respectively, or subsequent amendments thereto, when such code inspector has actual knowledge that a violation has been committed.

(2) Prior to issuing a citation, a code inspector shall provide notice to the violator that the violator has committed a violation of a code or ordinance and shall establish a reasonable time period within which the violator must correct the violation. Such time period shall be no more than 30 days. If, upon personal investigation, a code inspector finds that the violator has not corrected the violation within the time period, the code inspector may issue a citation to the violator. A code inspector does not have to provide the violator with a reasonable time period to correct the violation prior to issuing a citation and may immediately issue a citation if the code inspector has reason to believe that the violation presents a serious threat to the public health, safety, or welfare, or if the violation is irreparable or irreversible.

(3) A citation issued by a code inspector shall state the date and time of issuance; name and address of the person in violation; date of the violation; section of the codes or ordinances, or subsequent amendments thereto, violated; name of the code inspector; and date and time when the violator shall appear in county court.

(4) Nothing in this section shall be construed to authorize any person designated as a code inspector to perform any function or duties of a law enforcement officer other than as specified in this section. A code inspector shall not make physical arrests or take any person into custody and shall be exempt from requirements relating to the Special Risk Class of the Florida Retirement System, bonding, and the Criminal Justice Standards and Training Commission, as defined and provided by general law.

(5) The provisions of this section shall not apply to the enforcement pursuant to ss. 553.79 and 553.80 of the Florida Building Code adopted pursuant to s. 553.73 as applied to construction, provided that a building permit is either not required or has been issued by the municipality.

(6) The provisions of this section may be used by a municipality in lieu of the provisions of part II of chapter 162.

(7) The provisions of this section are additional or supplemental means of enforcing municipal codes and ordinances. Except as provided in subsection (6), nothing in this section shall prohibit a municipality from enforcing its codes or ordinances by any other means.

History.—s. 13, ch. 89-268; s. 5, ch. 98-287; s. 116, ch. 2000-141; s. 35, ch. 2001-186; s. 4, ch. 2001-372.



166.04151 - Affordable housing.

166.04151 Affordable housing.—Notwithstanding any other provision of law, a municipality may adopt and maintain in effect any law, ordinance, rule, or other measure that is adopted for the purpose of increasing the supply of affordable housing using land use mechanisms such as inclusionary housing ordinances.

History.—s. 15, ch. 2001-252.



166.042 - Legislative intent.

166.042 Legislative intent.—

(1) It is the legislative intent that the repeal by chapter 73-129, Laws of Florida, of chapters 167, 168, 169, 172, 174, 176, 178, 181, 183, and 184 of Florida Statutes shall not be interpreted to limit or restrict the powers of municipal officials, but shall be interpreted as a recognition of constitutional powers. It is, further, the legislative intent to recognize residual constitutional home rule powers in municipal government, and the Legislature finds that this can best be accomplished by the removal of legislative direction from the statutes. It is, further, the legislative intent that municipalities shall continue to exercise all powers heretofore conferred on municipalities by the chapters enumerated above, but shall hereafter exercise those powers at their own discretion, subject only to the terms and conditions which they choose to prescribe.

(2) Nothing contained in s. 5, chapter 73-129, Laws of Florida, shall be interpreted to impair any claim against a municipality or to affect the validity of any bonds or obligations issued under authority of any of the chapters enumerated in subsection (1).

History.—s. 5, ch. 73-129.



166.0425 - Sign ordinances.

1166.0425 Sign ordinances.—Nothing in chapter 78-8, Laws of Florida, shall be deemed to supersede the rights and powers of municipalities and counties to establish sign ordinances; however, such ordinances shall not conflict with any applicable state or federal laws.

History.—s. 5, ch. 78-8.

1Note.—Also published at s. 125.0102.



166.043 - Ordinances and rules imposing price controls; findings required; procedures.

166.043 Ordinances and rules imposing price controls; findings required; procedures.—

(1)(a) Except as hereinafter provided, no county, municipality, or other entity of local government shall adopt or maintain in effect an ordinance or a rule which has the effect of imposing price controls upon a lawful business activity which is not franchised by, owned by, or under contract with, the governmental agency, unless specifically provided by general law.

(b) The provisions of this section shall not prevent the enactment by local governments of public service rates otherwise authorized by law, including water, sewer, solid waste, public transportation, taxicab, or port rates, rates for towing of vehicles from or immobilization of vehicles on private property, or rates for removal and storage of wrecked or disabled vehicles from an accident scene or the removal and storage of vehicles in the event the owner or operator is incapacitated, unavailable, leaves the procurement of wrecker service to the law enforcement officer at the scene, or otherwise does not consent to the removal of the vehicle.

(c) Counties must establish maximum rates which may be charged on the towing of vehicles from or immobilization of vehicles on private property, removal and storage of wrecked or disabled vehicles from an accident scene or for the removal and storage of vehicles, in the event the owner or operator is incapacitated, unavailable, leaves the procurement of wrecker service to the law enforcement officer at the scene, or otherwise does not consent to the removal of the vehicle. However, if a municipality chooses to enact an ordinance establishing the maximum fees for the towing or immobilization of vehicles as described in paragraph (b), the county’s ordinance established under s. 125.0103 shall not apply within such municipality.

(2) No law, ordinance, rule, or other measure which would have the effect of imposing controls on rents shall be adopted or maintained in effect except as provided herein and unless it is found and determined, as hereinafter provided, that such controls are necessary and proper to eliminate an existing housing emergency which is so grave as to constitute a serious menace to the general public.

(3) Any law, ordinance, rule, or other measure which has the effect of imposing controls on rents shall terminate and expire within 1 year and shall not be extended or renewed except by the adoption of a new measure meeting all the requirements of this section.

(4) Notwithstanding any other provisions of this section, no controls shall be imposed on rents for any accommodation used or offered for residential purposes as a seasonal or tourist unit, as a second housing unit, or on rents for dwelling units located in luxury apartment buildings. For the purposes of this section, a luxury apartment building is one wherein on January 1, 1977, the aggregate rent due on a monthly basis from all dwelling units as stated in leases or rent lists existing on that date divided by the number of dwelling units exceeds $250.

(5) No municipality, county, or other entity of local government shall adopt or maintain in effect any law, ordinance, rule, or other measure which would have the effect of imposing controls on rents unless:

(a) Such measure is duly adopted by the governing body of such entity of local government, after notice and public hearing, in accordance with all applicable provisions of the Florida and United States Constitutions, the charter or charters governing such entity of local government, this section, and any other applicable laws.

(b) Such governing body makes and recites in such measure its findings establishing the existence in fact of a housing emergency so grave as to constitute a serious menace to the general public and that such controls are necessary and proper to eliminate such grave housing emergency.

(c) Such measure is approved by the voters in such municipality, county, or other entity of local government.

(6) In any court action brought to challenge the validity of rent control imposed pursuant to the provisions of this section, the evidentiary effect of any findings or recitations required by subsection (5) shall be limited to imposing upon any party challenging the validity of such measure the burden of going forward with the evidence, and the burden of proof (that is, the risk of nonpersuasion) shall rest upon any party seeking to have the measure upheld.

(7) Notwithstanding any other provisions of this section, municipalities, counties, or other entity of local government may adopt and maintain in effect any law, ordinance, rule, or other measure which is adopted for the purposes of increasing the supply of affordable housing using land use mechanisms such as inclusionary housing ordinances.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 77-50; s. 82, ch. 79-400; s. 2, ch. 88-240; s. 3, ch. 90-283; s. 53, ch. 97-300; s. 5, ch. 98-324; s. 9, ch. 99-360; s. 34, ch. 2001-201.



166.0435 - Amateur radio antennas; construction in conformance with federal requirements.

166.0435 Amateur radio antennas; construction in conformance with federal requirements.—

(1) No municipality shall enact or enforce any ordinance or regulation which fails to conform to the limited preemption entitled “Amateur Radio Preemption, 101 FCC 2d 952 (1985)” as issued by the Federal Communications Commission. Any ordinance or regulation adopted by a municipality with respect to amateur radio antennas shall conform to the above cited limited preemption, which states that local regulations which involve placement, screening, or height of antennas based on health, safety, or aesthetic considerations must be crafted to reasonably accommodate amateur communications, and to represent the minimum practicable regulation to accomplish the local authority’s legitimate purpose.

(2) Nothing in this section shall effect any applicable provisions of chapter 333.

History.—s. 2, ch. 91-28.



166.044 - Ordinances relating to possession or sale of ammunition.

166.044 Ordinances relating to possession or sale of ammunition.—No municipality may adopt any ordinance relating to the possession or sale of ammunition. Any such ordinance in effect on June 24, 1983, is void.

History.—s. 2, ch. 83-253.



166.0442 - Criminal history record checks for certain municipal employees and appointees.

166.0442 Criminal history record checks for certain municipal employees and appointees.—

(1) Notwithstanding chapter 435, a municipality may require, by ordinance, state and national criminal history screening for:

(a) Any position of municipal employment or appointment, whether paid, unpaid, or contractual, which the governing body of the municipality finds is critical to security or public safety;

(b) Any private contractor, employee of a private contractor, vendor, repair person, or delivery person who is subject to licensing or regulation by the municipality; or

(c) Any private contractor, employee of a private contractor, vendor, repair person, for-hire chauffeur, or delivery person who has direct contact with individual members of the public or access to any public facility or publicly operated facility in such a manner or to such an extent that the governing body of the municipality finds that preventing unsuitable persons from having such contact or access is critical to security or public safety.

(2) The ordinance must require each person applying for, or continuing employment or appointment in, any such position, applying for initial or continuing licensing or regulation, or having such contact or access to be fingerprinted. The fingerprints shall be submitted to the Department of Law Enforcement for a state criminal history record check and to the Federal Bureau of Investigation for a national criminal history record check. The information obtained from the criminal history record checks conducted pursuant to the ordinance may be used by the municipality to determine a person’s eligibility for such employment or appointment and to determine a person’s eligibility for continued employment or appointment. This section is not intended to preempt or prevent any other background screening, including, but not limited to, criminal history background checks, that a municipality may lawfully undertake.

History.—s. 2, ch. 2002-169; s. 2, ch. 2013-116.



166.0443 - Certain local employment registration prohibited.

1166.0443 Certain local employment registration prohibited.—

(1) Except as authorized by law, no county or municipality shall enact or enforce any ordinance, resolution, rule, regulation, policy, or other action which requires the registration or background screening of any individual engaged in or applying for a specific type or category of employment in the county or municipality or requires the carrying of an identification card issued as a result of such registration or screening, whether or not such requirement is based upon the residency of the person. However, an ordinance that regulates any business, institution, association, profession, or occupation by requiring background screening, which may include proof of certain skills, knowledge, or moral character, is not prohibited by this section, provided that such regulation:

(a) Is not preempted to the state or is not otherwise prohibited by law;

(b) Is a valid exercise of the police power;

(c) Is narrowly designed to offer the protection sought by the county or municipality; and

(d) Does not unfairly discriminate against any class of individuals.

(2) This section shall not be construed to prohibit any employer, including a local government, from investigating the background of employees or prospective employees or from requiring employees to carry an identification card or registration card.

History.—ss. 1, 2, ch. 86-259.

1Note.—Also published at s. 125.581.



166.0444 - Employee assistance programs; public records exemption.

166.0444 Employee assistance programs; public records exemption.—

(1) As used in this section, “employee assistance program” means a counseling, therapeutic, or other professional treatment program provided by a municipality to assist any municipal employee who has a behavioral disorder, medical disorder, or substance abuse problem or who has an emotional difficulty which affects the employee’s job performance.

(2) A municipal employee’s personal identifying information contained in records held by the employing municipality relating to that employee’s participation in an employee assistance program is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

History.—s. 3, ch. 98-8; s. 1, ch. 2003-102.



166.0445 - Family day care homes; local zoning regulation.

1166.0445 Family day care homes; local zoning regulation.—The operation of a residence as a family day care home, as defined by law, registered or licensed with the Department of Children and Families shall constitute a valid residential use for purposes of any local zoning regulations, and no such regulation shall require the owner or operator of such family day care home to obtain any special exemption or use permit or waiver, or to pay any special fee in excess of $50, to operate in an area zoned for residential use.

History.—s. 3, ch. 86-87; s. 15, ch. 99-8; s. 39, ch. 2014-19.

1Note.—Also published at s. 125.0109.



166.0446 - Prohibition of fees for first responder services.

166.0446 Prohibition of fees for first responder services.—

(1) A municipality may not impose a fee or seek reimbursement for any costs or expenses that may be incurred for services provided by a first responder, including costs or expenses related to personnel, supplies, motor vehicles, or equipment in response to a motor vehicle accident, except for costs to contain or clean up hazardous materials in quantities reportable to the Florida State Warning Point at the Division of Emergency Management, and costs for transportation and treatment provided by ambulance services licensed pursuant to s. 401.23(4) and (5).

(2) As used in this section, the term “first responder” means a law enforcement officer as defined in s. 943.10, a firefighter as defined in s. 633.102, or an emergency medical technician or paramedic as defined in s. 401.23 who is employed by the state or a local government. A volunteer law enforcement officer, firefighter, or emergency medical technician or paramedic engaged by the state or a local government is also considered a first responder of the state or local government for purposes of this section.

History.—s. 2, ch. 2009-191; s. 125, ch. 2013-183.



166.0447 - Municipal park entrance fee discounts.

166.0447 Municipal park entrance fee discounts.—

(1) A municipal park or recreation department shall provide a partial or a full discount on park entrance fees to the following individuals who present information satisfactory to the municipal department which evidences eligibility for the discount:

(a) A current member of the United States Armed Forces, their reserve components, or the National Guard.

(b) An honorably discharged veteran of the United States Armed Forces, their reserve components, or the National Guard.

(c) An honorably discharged veteran of the United States Armed Forces, their reserve components, or the National Guard, who has a service-connected disability as determined by the United States Department of Veterans Affairs.

(d) A surviving spouse and parents of a deceased member of the United States Armed Forces, their reserve components, or the National Guard, who died in the line of duty under combat-related conditions.

(e) A surviving spouse and parents of a law enforcement officer, as defined in s. 943.10(1), a firefighter, as defined in s. 633.102, or an emergency medical technician or paramedic employed by state or local government, who died in the line of duty.

(2) As used in this section, the term “park entrance fee” means a fee charged to access lands managed by a municipal park or recreation department. The term does not include expanded fees for amenities, such as campgrounds, aquatic facilities, stadiums or arenas, facility rentals, special events, boat launching, golf, zoos, museums, gardens, or programs taking place within public lands.

History.—s. 3, ch. 2016-196.



166.045 - Proposed purchase of real property by municipality; confidentiality of records; procedure.

166.045 Proposed purchase of real property by municipality; confidentiality of records; procedure.—

(1)(a) In any case in which a municipality, pursuant to the provisions of this section, seeks to acquire by purchase any real property for a municipal purpose, every appraisal, offer, or counteroffer must be in writing. Such appraisals, offers, and counteroffers are not available for public disclosure or inspection and are exempt from the provisions of s. 119.07(1) until an option contract is executed or, if no option contract is executed, until 30 days before a contract or agreement for purchase is considered for approval by the governing body of the municipality. If a contract or agreement for purchase is not submitted to the governing body for approval, the exemption from s. 119.07(1) will expire 30 days after the termination of negotiations. The municipality shall maintain complete and accurate records of every such appraisal, offer, and counteroffer. For the purposes of this section, the term “option contract” means a proposed agreement by the municipality to purchase a piece of property, subject to the approval of the local governing body at a public meeting after 30 days’ public notice. The municipality will not be under any obligation to exercise the option unless the option contract is approved by the governing body at the public hearing specified in this section.

(b) If the exemptions provided in this section are utilized, the governing body shall obtain at least one appraisal by an appraiser approved pursuant to s. 253.025 for each purchase in an amount of not more than $500,000. For each purchase in an amount in excess of $500,000, the governing body shall obtain at least two appraisals by appraisers approved pursuant to s. 253.025. If the agreed purchase price exceeds the average appraised price of the two appraisals, the governing body is required to approve the purchase by an extraordinary vote. The governing body may, by ordinary vote, exempt a purchase in an amount of $100,000 or less from the requirement for an appraisal.

(c) Notwithstanding the provisions of this section, any municipality that does not choose with respect to any specific purchase to utilize the exemption from s. 119.07(1) provided in this section may follow any procedure not in conflict with the provisions of chapter 119 for the purchase of real property which is authorized in its charter or established by ordinance.

(2) Nothing in this section shall be interpreted as providing an exemption from, or an exception to, s. 286.011.

History.—s. 2, ch. 84-298; s. 2, ch. 88-315; s. 35, ch. 90-360; s. 9, ch. 94-240; s. 46, ch. 96-406; s. 30, ch. 2016-233.



166.0451 - Disposition of municipal property for affordable housing.

166.0451 Disposition of municipal property for affordable housing.—

(1) By July 1, 2007, and every 3 years thereafter, each municipality shall prepare an inventory list of all real property within its jurisdiction to which the municipality holds fee simple title that is appropriate for use as affordable housing. The inventory list must include the address and legal description of each such property and specify whether the property is vacant or improved. The governing body of the municipality must review the inventory list at a public hearing and may revise it at the conclusion of the public hearing. Following the public hearing, the governing body of the municipality shall adopt a resolution that includes an inventory list of such property.

(2) The properties identified as appropriate for use as affordable housing on the inventory list adopted by the municipality may be offered for sale and the proceeds may be used to purchase land for the development of affordable housing or to increase the local government fund earmarked for affordable housing, or may be sold with a restriction that requires the development of the property as permanent affordable housing, or may be donated to a nonprofit housing organization for the construction of permanent affordable housing. Alternatively, the municipality may otherwise make the property available for use for the production and preservation of permanent affordable housing. For purposes of this section, the term “affordable” has the same meaning as in s. 420.0004(3).

History.—s. 4, ch. 2006-69.



166.047 - Telecommunications services.

166.047 Telecommunications services.—A telecommunications company that is a municipality or other entity of local government may obtain or hold a certificate required by chapter 364, and the obtaining or holding of said certificate serves a municipal or public purpose under the provision of s. 2(b), Art. VIII of the State Constitution, only if the municipality or other entity of local government:

(1) Separately accounts for the revenues, expenses, property, and source of investment dollars associated with the provision of such services;

(2) Is subject, without exemption, to all local requirements applicable to telecommunications companies; and

(3) Notwithstanding any other provision of law, pays, on its telecommunications facilities used to provide two-way telecommunications services to the public for hire and for which a certificate is required pursuant to chapter 364, ad valorem taxes, or fees in amounts equal thereto, to any taxing jurisdiction in which the municipality or other entity of local government operates. Any entity of local government may pay and impose such ad valorem taxes or fees.

This section does not apply to the provision of telecommunications services for internal operational needs of a municipality or other entity of local government. This section does not apply to the provision of internal information services, including, but not limited to, tax records, engineering records, and property records, by a municipality or other entity of local government to the public for a fee.

History.—s. 2, ch. 97-197.



166.048 - Conservation of water; Florida-friendly landscaping.

166.048 Conservation of water; Florida-friendly landscaping.—

(1)(a) The Legislature finds that Florida-friendly landscaping contributes to the conservation, protection, and restoration of water. In an effort to meet the water needs of this state in a manner that will supply adequate and dependable supplies of water where needed, it is the intent of the Legislature that Florida-friendly landscaping be an essential part of water conservation and water quality protection and restoration planning.

(b) As used in this section, “Florida-friendly landscaping” has the same meaning as in s. 373.185.

(2) The governing body of each municipality shall consider enacting ordinances, consistent with s. 373.185, requiring the use of Florida-friendly landscaping as a water conservation or water quality protection or restoration measure. If the governing body determines that such landscaping would be of significant benefit as a water conservation or water quality protection or restoration measure, especially for waters designated as impaired pursuant to s. 403.067, relative to the cost to implement Florida-friendly landscaping in its area of jurisdiction in the municipality, the governing body shall enact a Florida-friendly landscaping ordinance. Further, the governing body shall consider promoting Florida-friendly landscaping as a water conservation or water quality protection or restoration measure by: using such landscaping in any areas under its jurisdiction which are landscaped after the effective date of this act; providing public education on Florida-friendly landscaping, its uses in increasing water conservation and water quality protection or restoration, and its long-term cost-effectiveness; and offering incentives to local residents and businesses to implement Florida-friendly landscaping.

(3)(a) The Legislature finds that the use of Florida-friendly landscaping and other water use and pollution prevention measures to conserve or protect the state’s water resources serves a compelling public interest and that the participation of homeowners’ associations and local governments is essential to the state’s efforts in water conservation and water quality protection and restoration.

(b) A deed restriction or covenant may not prohibit or be enforced so as to prohibit any property owner from implementing Florida-friendly landscaping on his or her land or create any requirement or limitation in conflict with any provision of part II of chapter 373 or a water shortage order, other order, consumptive use permit, or rule adopted or issued pursuant to part II of chapter 373.

(c) A local government ordinance may not prohibit or be enforced so as to prohibit any property owner from implementing Florida-friendly landscaping on his or her land.

History.—s. 6, ch. 91-41; s. 6, ch. 91-68; s. 3, ch. 2001-252; s. 22, ch. 2009-243.



166.0485 - Establishment of neighborhood crime watch programs.

1166.0485 Establishment of neighborhood crime watch programs.—A county sheriff or municipal police department may establish neighborhood crime watch programs within the county or municipality. The participants of a neighborhood crime watch program shall include, but need not be limited to, residents of the county or municipality and owners of businesses located within the county or municipality.

History.—s. 1, ch. 2004-18.

1Note.—Also published at s. 30.60.



166.049 - Municipal law enforcement agencies; communications and assistance.

166.049 Municipal law enforcement agencies; communications and assistance.—The chief of police shall:

(1) Schedule at least two law enforcement officers to be on duty at all times. While on duty, each officer must be able to communicate directly with the other and, if not engaged in another law enforcement activity, respond to the other officer’s request for assistance; or

(2) Establish a means for a municipal law enforcement officer to communicate with the county sheriff’s office and to request assistance of a routine law enforcement nature from the county sheriff’s office; or

(3) Establish a mutual aid agreement as provided in chapter 23 in order for a municipal law enforcement officer to communicate with municipal law enforcement agencies of other jurisdictions and to request routine law enforcement assistance from those agencies.

History.—s. 2, ch. 95-318.



166.0493 - Powers, duties, and obligations of municipal law enforcement agencies.

166.0493 Powers, duties, and obligations of municipal law enforcement agencies.—On or before January 1, 2002, every municipal law enforcement agency shall incorporate an antiracial or other antidiscriminatory profiling policy into the agency’s policies and practices, utilizing the Florida Police Chiefs Association Model Policy as a guide. Antiprofiling policies shall include the elements of definitions, traffic stop procedures, community education and awareness efforts, and policies for the handling of complaints from the public.

History.—s. 3, ch. 2001-264.



166.0495 - Interlocal agreements to provide law enforcement services.

166.0495 Interlocal agreements to provide law enforcement services.—A municipality may enter into an interlocal agreement pursuant to s. 163.01 with an adjoining municipality or municipalities within the same county to provide law enforcement services within the territorial boundaries of the other adjoining municipality or municipalities. Any such agreement shall specify the duration of the agreement and shall comply with s. 112.0515, if applicable. The authority granted a municipality under this section is in addition to and not in limitation of any other authority granted a municipality to enter into agreements for law enforcement services or to conduct law enforcement activities outside the territorial boundaries of the municipality.

History.—s. 1, ch. 97-62.



166.0497 - Alteration, amendment, or expansion of established downtown development district; procedures.

166.0497 Alteration, amendment, or expansion of established downtown development district; procedures.—

(1) Whenever the governing body of a municipality that has created a downtown development district pursuant to chapter 65-1090, Laws of Florida, determines that it is necessary to alter, amend, or expand the boundaries of the established district by the inclusion of additional territory or the exclusion of lands from the limits of the established district, in order to revitalize and preserve property values or to prevent deterioration in the original district or its surrounding areas, it shall, by resolution, declare its intention to do so.

(2) In the resolution of intent, the governing body shall set a date for a public hearing on adoption of an ordinance altering, amending, or expanding the district and describing the new proposed district. Upon the adoption of the resolution, the governing body shall cause a notice of the public hearing to be published in a newspaper of general circulation published in the municipality, which notice shall be published one time not less than 30 nor more than 60 days prior to the date of the hearing. The notice shall set forth the date, time, and place of the hearing and shall describe the new proposed boundaries of the district. Any citizen, taxpayer, or property owner shall have the right to be heard in opposition to the proposed amendment or expansion of the district. After the public hearing, if the governing body intends to proceed with the amendment or expansion of the district, it shall, in the manner authorized by law, adopt an ordinance defining the new district. The governing body shall not incorporate land into the district not included in the description contained in the resolution and the notice of public hearing, but it may eliminate any lands from that description when it adopts the ordinance containing the final determination of the boundaries.

History.—s. 36, ch. 99-208.






Part II - MUNICIPAL BORROWING (ss. 166.101-166.141)

166.101 - Definitions.

166.101 Definitions.—As used in this part, the following words and terms shall have the following meanings unless some other meaning is plainly indicated:

(1) The term “bond” includes bonds, debentures, notes, certificates of indebtedness, mortgage certificates, or other obligations or evidences of indebtedness of any type or character.

(2) The term “general obligation bonds” means bonds which are secured by, or provide for their payment by, the pledge, in addition to those special taxes levied for their discharge and such other sources as may be provided for their payment or pledged as security under the ordinance or resolution authorizing their issuance, of the full faith and credit and taxing power of the municipality and for payment of which recourse may be had against the general fund of the municipality.

(3) The term “ad valorem bonds” means bonds which are payable from the proceeds of ad valorem taxes levied on real and tangible personal property.

(4) The term “revenue bonds” means obligations of the municipality which are payable from revenues derived from sources other than ad valorem taxes on real or tangible personal property and which do not pledge the property, credit, or general tax revenue of the municipality.

(5) The term “improvement bonds” means special obligations of the municipality which are payable solely from the proceeds of the special assessments levied for an assessable project.

(6) The term “refunding bonds” means bonds issued to refinance outstanding bonds of any type and the interest and redemption premium thereon. Refunding bonds shall be issuable and payable in the same manner as the refinanced bonds, except that no approval by the electorate shall be required unless required by the State Constitution.

(7) The term “governing body” means the council, commission, or other board or body in which the general legislative powers of the municipality shall be vested.

(8) The term “project” means a governmental undertaking approved by the governing body and includes all property rights, easements, and franchises relating thereto and deemed necessary or convenient for the construction, acquisition or operation thereof, and embraces any capital expenditure which the governing body of the municipality shall deem to be made for a public purpose including the refunding of any bonded indebtedness which may be outstanding on any existing project which is to be improved by means of a new project.

History.—s. 1, ch. 73-129.



166.111 - Authority to borrow.

166.111 Authority to borrow.—The governing body of every municipality may borrow money, contract loans, and issue bonds as defined in s. 166.101 from time to time to finance the undertaking of any capital or other project for the purposes permitted by the State Constitution and may pledge the funds, credit, property, and taxing power of the municipality for the payment of such debts and bonds.

History.—s. 1, ch. 73-129; s. 2, ch. 92-345; s. 159, ch. 2003-261.



166.121 - Issuance of bonds.

166.121 Issuance of bonds.—

(1) Bonds issued under this part shall be authorized by resolution or ordinance of the governing body and, if required by the State Constitution, by affirmative vote of the electors of the municipality. Such bonds may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, registered or not, with or without coupon, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, be secured in such manner, and have such other characteristics as may be provided by such resolution or ordinance or trust indenture or mortgage issued pursuant thereto.

(2) The governing body of a municipality shall determine the terms and manner of sale and distribution or other disposition of any and all bonds it may issue, consistent with the provisions of s. 218.385, and shall have any and all powers necessary or convenient to such disposition.

History.—s. 1, ch. 73-129; s. 13, ch. 2004-305.



166.122 - Establishment of sinking funds.

166.122 Establishment of sinking funds.—The governing body of a municipality may establish and administer such sinking funds as it deems necessary or convenient for the payment, purchase, or redemption of any outstanding bonded indebtedness of the municipality.

History.—s. 1, ch. 73-129.



166.131 - Levy of taxes for payment of debt.

166.131 Levy of taxes for payment of debt.—The governing body of a municipality may levy ad valorem taxes upon real and tangible personal property within the municipality as it deems necessary to make payment, including principal and interest, upon the general obligation and ad valorem bonded indebtedness of the municipality or into any sinking funds created under s. 166.122.

History.—s. 1, ch. 73-129.



166.141 - Full authority for issuance of bonds.

166.141 Full authority for issuance of bonds.—This part shall be full authority for the issuance of bonds authorized herein.

History.—s. 1, ch. 73-129.






Part III - MUNICIPAL FINANCE AND TAXATION (ss. 166.201-166.271)

166.201 - Taxes and charges.

166.201 Taxes and charges.—A municipality may raise, by taxation and licenses authorized by the constitution or general law, or by user charges or fees authorized by ordinance, amounts of money which are necessary for the conduct of municipal government and may enforce their receipt and collection in the manner prescribed by ordinance not inconsistent with law.

History.—s. 1, ch. 73-129.



166.211 - Ad valorem taxes.

166.211 Ad valorem taxes.—

(1) Pursuant to s. 9, Art. VII of the State Constitution, a municipality is hereby authorized, in a manner not inconsistent with general law, to levy ad valorem taxes on real and tangible personal property within the municipality in an amount not to exceed 10 mills, exclusive of taxes levied for the payment of bonds and taxes levied for periods of not longer than 2 years and approved by a vote of the electors.

(2) The assessment and collection of municipal ad valorem taxes shall be performed by appropriate officers as prescribed by general law. At any time millage rates are published for the purpose of giving notice, the rates shall be stated in terms of dollars and cents for every thousand dollars of assessed property value.

History.—s. 1, ch. 73-129.



166.215 - Remittance of funds.

166.215 Remittance of funds.—Notwithstanding any other provisions of law, in the event that a county remits to a municipality, or has so remitted for any prior year, the identified cost of services or programs as described in s. 125.01(6), all or any part of the funds so remitted to the municipality may be further remitted by the municipality, acting as the agent of its citizens and taxpayers, to the taxpayers of the municipality.

History.—s. 1, ch. 80-53.



166.221 - Regulatory fees.

166.221 Regulatory fees.—A municipality may levy reasonable business, professional, and occupational regulatory fees, commensurate with the cost of the regulatory activity, including consumer protection, on such classes of businesses, professions, and occupations, the regulation of which has not been preempted by the state or a county pursuant to a county charter.

History.—s. 1, ch. 73-129.



166.222 - Building code inspection fees.

166.222 Building code inspection fees.—The governing body of a municipality may provide a schedule of reasonable inspection fees in order to defer the costs of inspection and enforcement of the provisions of its building code.

History.—s. 2, ch. 83-160.



166.223 - Special assessments levied on recreational vehicle parks regulated under chapter 513.

166.223 Special assessments levied on recreational vehicle parks regulated under chapter 513.—When a municipality levies a non-ad valorem special assessment on a recreational vehicle park regulated under chapter 513, the non-ad valorem special assessment shall not be based on the assertion that the recreational vehicle park is comprised of residential units. Instead, recreational vehicle parks regulated under chapter 513 shall be assessed as a commercial entity in the same manner as a hotel, motel, or other similar facility.

History.—s. 2, ch. 2002-241.



166.231 - Municipalities; public service tax.

166.231 Municipalities; public service tax.—

(1)(a) A municipality may levy a tax on the purchase of electricity, metered natural gas, liquefied petroleum gas either metered or bottled, manufactured gas either metered or bottled, and water service. Except for those municipalities in which paragraph (c) applies, the tax shall be levied only upon purchases within the municipality and shall not exceed 10 percent of the payments received by the seller of the taxable item from the purchaser for the purchase of such service. Municipalities imposing a tax on the purchase of cable television service as of May 4, 1977, may continue to levy such tax to the extent necessary to meet all obligations to or for the benefit of holders of bonds or certificates which were issued prior to May 4, 1977. Purchase of electricity means the purchase of electric power by a person who will consume it within the municipality.

(b) The tax imposed by paragraph (a) shall not be applied against any fuel adjustment charge, and such charge shall be separately stated on each bill. The term “fuel adjustment charge” means all increases in the cost of utility services to the ultimate consumer resulting from an increase in the cost of fuel to the utility subsequent to October 1, 1973.

(c) The tax in paragraph (a) on water service may be applied outside municipal boundaries to property included in a development of regional impact approved pursuant to s. 380.06, if agreed to in writing by the developer of such property and the municipality prior to March 31, 2000. If a tax levied pursuant to the subsection is challenged, recovery, if any, shall be limited to moneys paid into an escrow account of the clerk of the court subsequent to such challenge.

(2) Services competitive with those enumerated in subsection (1), as defined by ordinance, shall be taxed on a comparable base at the same rates. However, fuel oil shall be taxed at a rate not to exceed 4 cents per gallon. However, for municipalities levying less than the maximum rate allowable in subsection (1), the maximum tax on fuel oil shall bear the same proportion to 4 cents which the tax rate levied under subsection (1) bears to the maximum rate allowable in subsection (1).

(3) A municipality may exempt from the tax imposed by this section any amount up to, and including, the first 500 kilowatt hours of electricity purchased per month for residential use. Such exemption shall apply to each separate residential unit, regardless of whether such unit is on a separate meter or a central meter, and shall be passed on to each individual tenant.

(4)(a) The purchase of natural gas, manufactured gas, or fuel oil by a public or private utility, either for resale or for use as fuel in the generation of electricity, or the purchase of fuel oil or kerosene for use as an aircraft engine fuel or propellant or for use in internal combustion engines is exempt from taxation hereunder.

(b) A municipality may exempt from the tax imposed by this section the purchase of metered or bottled gas (natural liquefied petroleum gas or manufactured) or fuel oil for agricultural purposes. As used in this paragraph, “agricultural purposes” means bona fide farming, pasture, grove, or forestry operations, including horticulture, floriculture, viticulture, dairy, livestock, poultry, bee, and aquaculture.

(5) Purchases by the United States Government, this state, and all counties, school districts, and municipalities of the state, and by public bodies exempted by law or court order, are exempt from the tax authorized by this section. A municipality may exempt from the tax imposed by this section the purchase of taxable items by any other public body as defined in s. 1.01, or by a nonprofit corporation or cooperative association organized under chapter 617 which provides water utility services to no more than 13,500 equivalent residential units, ownership of which will revert to a political subdivision upon retirement of all outstanding indebtedness, and shall exempt purchases by any recognized church in this state for use exclusively for church purposes.

(6) A municipality may exempt from the tax imposed by this section any amount up to, and including, the total amount of electricity, metered natural gas, liquefied petroleum gas either metered or bottled, or manufactured gas either metered or bottled purchased per month, or reduce the rate of taxation on the purchase of such electricity or gas when purchased by an industrial consumer which uses the electricity or gas directly in industrial manufacturing, processing, compounding, or a production process, at a fixed location in the municipality, of items of tangible personal property for sale. The municipality shall establish the requirements for qualification for this exemption in the manner prescribed by ordinance. Possession by a seller of a written certification by the purchaser, certifying the purchaser’s entitlement to an exemption permitted by this subsection, relieves the seller from the responsibility of collecting the tax on the nontaxable amounts, and the municipality shall look solely to the purchaser for recovery of such tax if it determines that the purchaser was not entitled to the exemption. Any municipality granting an exemption pursuant to this subsection shall grant the exemption to all companies classified in the same five-digit NAICS Industry Number. As used in this subsection, “NAICS” means those classifications contained in the North American Industry Classification System, as published in 2007 by the Office of Management and Budget, Executive Office of the President.

(7) The tax authorized hereunder shall be collected by the seller of the taxable item from the purchaser at the time of the payment for such service. The seller shall remit the taxes collected to the municipality in the manner prescribed by ordinance. Except as otherwise provided in ss. 166.233 and 166.234, the seller shall be liable for taxes that are due and not remitted to the municipality. This shall not bar the seller from recovering such taxes from purchasers; however, the universities in the State University System shall not be deemed a seller of any item otherwise taxable hereunder when such item is provided to university residences incidental to the provision of educational services.

(8)(a) Beginning July 1, 1995, a municipality may by ordinance exempt not less than 50 percent of the tax imposed under this section on purchasers of electrical energy who are determined to be eligible for the exemption provided by s. 212.08(15) by the Department of Revenue. The exemption shall be administered as provided in that section. A copy of any ordinance adopted pursuant to this subsection shall be provided to the Department of Revenue not less than 14 days prior to its effective date.

(b) If an area that is nominated as an enterprise zone pursuant to s. 290.0055 has not yet been designated pursuant to s. 290.0065, a municipality may enact an ordinance for such exemption; however, the ordinance shall not be effective until such area is designated pursuant to s. 290.0065.

(c) This subsection expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act, except that any qualified business that has satisfied the requirements of this subsection before that date shall be allowed the full benefit of the exemption allowed under this subsection as if this subsection had not expired on that date.

(9) A purchaser who claims an exemption under subsection (4) or subsection (5) shall certify to the seller that he or she qualifies for the exemption, which certification may encompass all purchases after a specified date or other multiple purchases. A seller accepting the certification required by this subsection is relieved of the obligation to collect and remit tax; however, a governmental body that is exempt from the tax authorized by this section shall not be required to furnish such certification, and a seller is not required to collect tax from such an exempt governmental body.

(10) Governmental bodies which sell or resell taxable service to nonexempt end users must collect and remit the tax levied under this section.

History.—s. 1, ch. 73-129; ss. 1, 2, ch. 74-109; s. 1, ch. 77-174; s. 1, ch. 77-251; s. 4, ch. 78-299; s. 1, ch. 78-400; s. 1, ch. 82-230; s. 1, ch. 82-399; s. 24, ch. 84-356; s. 1, ch. 85-174; s. 1, ch. 86-155; s. 1, ch. 88-35; s. 1, ch. 88-140; s. 36, ch. 90-360; s. 1, ch. 93-224; s. 44, ch. 94-136; s. 1, ch. 95-403; s. 12, ch. 96-320; s. 47, ch. 96-406; s. 2, ch. 97-233; s. 2, ch. 97-283; s. 10, ch. 98-277; s. 64, ch. 99-2; s. 18, ch. 2000-158; ss. 36, 38, 58, ch. 2000-260; s. 5, ch. 2000-355; s. 28, ch. 2001-60; s. 38, ch. 2001-140; s. 2, ch. 2003-17; s. 13, ch. 2005-287; s. 2, ch. 2009-51.



166.232 - Municipalities; public service tax; physical unit base option.

166.232 Municipalities; public service tax; physical unit base option.—

(1) At the discretion and option of the local tax authority, the tax authorized under s. 166.231 may be levied on a physical unit basis. The tax on the purchase of electricity may be based upon the number of kilowatt hours purchased; the tax on the purchase of metered or bottled gas (natural liquefied petroleum gas or manufactured) may be based on the number of cubic feet purchased; the tax on the purchase of fuel oil and kerosene may be based on the number of gallons purchased; and the tax on the purchase of water service may be based on the number of gallons purchased.

(2) In the event that a municipality chooses the option provided in this section to tax on a physical unit basis, the municipality may choose not to levy and collect the tax authorized under s. 166.231 on any amount up to, and including, the first 500 kilowatt hours of electricity per month purchased for residential use. Such exemption shall apply to each separate residential unit, regardless of whether such unit is on a separate or a central meter, and shall be passed on to each individual tenant.

(3) In exercising its option pursuant to this section, each municipality levying a tax pursuant to this section shall implement a new tax rate structure and tax base in accordance with this act. The new tax rates shall apply to prior purchases of service if the purchases were billed during the month of implementation and thereafter. The shift in the tax rate and tax base for electricity, metered or bottled gas, fuel oil, kerosene, and water shall be accomplished in the following manner:

(a) Each municipality levying the tax shall, prior to converting to unit-based rates, compute the amount of tax it received from each source for the most recent 12 months for which such data is available.

(b) The amount determined under paragraph (a) shall be divided by the number of units purchased and taxed for the same period of time used in paragraph (a).

(c) One hundred five percent of the resulting figure rounded to no more than four decimal places shall be the maximum amount per unit which the municipality may levy upon converting to unit-based rates. However, during the year of conversion to a physical unit tax, the municipality may adjust its rates to ensure that revenues derived from the tax shall equal 105 percent of the revenues derived in the immediately preceding year. In those years subsequent to the year of conversion to a physical unit tax, the municipality may amend its tax rate by ordinance.

History.—s. 5, ch. 78-299; s. 2, ch. 82-230; s. 46, ch. 83-217.



166.233 - Public service tax; effective dates; procedures for informing sellers of tax levies and related information.

166.233 Public service tax; effective dates; procedures for informing sellers of tax levies and related information.—

(1) As used in this section and ss. 166.231, 166.232, and 166.234:

(a) “Department” means the Department of Revenue or its designated agent.

(b) “Effective date,” with respect to any levy, repeal of a levy, or update to a list required under this section, means the effective date of the related obligation or change in the obligation of sellers to collect the tax; however, with respect to taxable service that is regularly billed on a monthly cycle basis, each levy, repeal, or update applies to any bill dated on or after the effective date of such event.

(c) “Levy” means and includes the imposition of a tax under s. 166.231 or s. 166.232 and all changes in the rate of a tax imposed under either of those sections.

(d) “Seller” means a person who sells a service that is subject to a levy.

(2)(a) A tax levy must be adopted by ordinance, and the effective date of every levy or repeal thereof must be a subsequent January 1, April 1, July 1, or October 1. A municipality shall notify the department of the adoption or repeal of a levy at least 120 days before the effective date thereof. Such notification must be furnished on a form prescribed by the department and must specify the services taxed under the authority of s. 166.231 or s. 166.232; the rate of tax applied to each service; the effective date of the levy or repeal thereof; and the name, mailing address, and telephone number of a person designated by the municipality to respond to inquiries concerning the tax. The department shall maintain this information for the purpose of responding to inquiries with respect thereto, and any person may, in writing, request such information from the department. For purposes of this section, a response to such a person is timely if in writing and dated no later than 20 days after the receipt of the request. The department shall charge such persons a fee to recover the actual cost of maintaining and furnishing such information. The department has no liability for any loss of or decrease in revenue by reason of any error, omission, or untimely action that results in the nonpayment of the tax imposed under s. 166.231 or s. 166.232. The provisions of this paragraph which prescribe effective dates and require municipalities to furnish notifications to the department do not apply to taxes levied on service provided by the municipality levying the tax or by a separate utility authority, board, or commission of the municipality.

(b) The department may contract with a private entity to maintain and furnish the information described in paragraph (a); however, the department shall establish the fee charged to persons requesting that information.

(3) A municipality shall provide to any person, within 20 days following receipt of the person’s written request, a copy of the ordinance adopting any levy and all amendments thereto, and shall advise such person in writing of the types of media on which the lists described in this subsection are available, the charges, if any, for supplying the lists on each available medium, and the address to which a request for such lists should be transmitted. Within 20 days following receipt of a written request therefor accompanied by payment of the cost, the municipality shall transmit the following to the person requesting them:

(a) A list containing each street name, known street name aliases, street address number ranges, applicable directionals, and zip codes associated with each street name, for all street addresses located within the municipality. For a range of street address numbers located within a municipality which consists only of odd or even street numbers, the list must specify whether the street numbers in the range are odd or even. The list shall be alphabetical, except that numbered streets shall be in numerical sequence;

(b) A list containing each postal zip code and all the city names associated therewith for all zip codes assigned to geographic areas located entirely within the municipality, including zip codes assigned to post office boxes; and

(c) A sequential list containing all post office box number ranges and the city names and zip codes associated therewith, for all post office boxes located within the municipality, except that post office boxes with postal zip codes entirely within the municipality which are included on the list furnished under paragraph (b) need not be duplicated.

The lists shall be printed, except that, if a list is available on another medium, the municipality shall, upon request, furnish the list on such medium in addition to or in lieu of the printed lists. The municipality shall be responsible for updating the lists as changes occur and for furnishing this information to all sellers affected by the changes. Each update shall specify an effective date which shall be either the next ensuing January 1, April 1, July 1, or October 1; shall be furnished to sellers not less than 60 days prior to the effective date; and shall identify the additions, deletions, and other changes to the preceding version of the list. The seller shall be responsible for charging the tax only to service and billing addresses contained in the lists which include all the required elements required by this subsection, including lists furnished to it by a municipality without the seller’s request. The municipality shall be entitled to collect a fee not to exceed the actual cost of duplicating the information furnished to the person requesting it.

(4) The obligation of a seller to collect and remit the tax for any municipality is conditioned upon the timely availability to the seller of accurate information as described in subsections (2) and (3) in the manner prescribed in those subsections. For purposes of determining the timeliness of such information, the date of a request, response, update, or other transmittal is the date received. If any such information is not timely furnished to a seller, any related obligation to collect and remit tax is suspended during the period of delay, except that:

(a) If a request for information described in subsection (2) or subsection (3) precedes the date on which a municipality is required to furnish notification to the department as prescribed in subsection (2), the lack of a timely response to the request does not affect the seller’s obligation to collect and remit tax for that municipality.

(b) If a seller is properly collecting and remitting tax on a taxable service from customers within a municipality as of the date of any request for information under subsection (2) or subsection (3), the lack of a timely response to the request does not affect the seller’s obligation to continue collecting and remitting the tax levied on the same service from the same customers.

(c) If a failure to furnish timely information under subsection (2) or subsection (3) causes a delay in a seller’s receipt of a list or update required by subsection (3) to a date less than 60 days before the effective date of a levy or update, the obligation to collect and remit tax pursuant thereto may not commence until the next subsequent January 1, April 1, July 1, or October 1.

(5) If it is determined from lists or updates furnished under subsection (3) that more than one municipality claims the same address or group of addresses, the seller shall notify the municipalities affected within 60 days. Upon resolution of the competing claims, the affected municipalities shall furnish the seller with a signed agreement describing the resolution. The seller shall begin collecting and remitting tax pursuant to the agreement as of the next ensuing January 1, April 1, July 1, or October 1 that is at least 60 days after its receipt of the signed agreement. Prior to such date, the seller shall continue its prior tax treatment of charges to customers with addresses subject to competing claims. For purposes of this subsection, “prior tax treatment” means the practice of collecting and remitting or not collecting and remitting tax during periods prior to discovery of the competing claims. The seller has no liability to any affected municipality for amounts not collected and remitted before the agreement was implemented, except to the extent that the seller’s prior tax treatment was confirmed as correct in the agreement.

(6) If a list or update furnished pursuant to subsection (3) contains all the elements required by that subsection, but such information does not conform with address information in the seller’s records, the seller may so notify the municipality that furnished the list or update. The notification shall identify the portion of the list or update that is in question and describe the nature of the problem. If the seller furnishes such a notification within 60 days after first receiving the list or update from the municipality, the seller shall not be obligated to collect and remit the tax with respect to the portion of the list or update at issue until the next ensuing January 1, April 1, July 1, or October 1 which is at least 60 days after the municipality furnishes the seller with information which resolves the issue raised by the seller.

History.—s. 3, ch. 97-233; ss. 39, 58, ch. 2000-260; s. 38, ch. 2001-140.



166.234 - Public service tax; administrative provisions; rights and remedies.

166.234 Public service tax; administrative provisions; rights and remedies.—

(1) A municipality may, during the seller’s normal business hours at the official location of the seller’s books and records, audit the records of any seller of a service that is taxable by the municipality under s. 166.231 or s. 166.232, for the purpose of ascertaining whether taxable services have been provided or the correctness of any return that has been filed or payment that has been made, if the municipality’s power to assess tax or grant a refund is not barred by the applicable limitations period. Each such seller must provide to the municipality, upon 60 days’ written notice of intent to audit from the municipality, access to applicable records for such service, except an extension of this 60-day period must be granted if reasonably requested by the seller. The seller may at its option waive the 60-day notice requirement. If either the municipality or the seller requires an additional extension, it must give notice to the other no less than 30 days before the existing extension expires, except in cases of bona fide emergency or waiver of the notice requirement by the other party. In an audit, the seller is liable only for its taxable accounts collected which correspond to the information provided to it by the municipality under s. 166.233(3). As used in this section, “applicable records” means records kept in the ordinary course of business which establish the collection and remittance of taxes due. Such applicable records may be provided to the municipality on an electronic medium if agreed to by the seller and the municipality. No fee or any portion of a fee for audits conducted on behalf of a municipality shall be based upon the amount assessed or collected as a result of the audit, and no determination based upon an audit conducted in violation of this prohibition shall be valid.

(2) Each seller of services that are taxable under s. 166.231 or s. 166.232 shall preserve applicable records relating to such taxes until the expiration of the time within which the municipality may make an assessment with respect to that tax; however, a seller is not required to retain duplicative or redundant records.

(3) Before auditing a seller under subsection (1), the municipality shall, upon request of the seller, discuss with the seller the municipality’s proposed audit methodology. The municipality shall prepare and furnish to the seller a report of each audit which identifies the nature of any deficiency or overpayment, the amount thereof, and the manner in which the amount was computed. In addition, the municipality, upon request and no less than 45 days before issuing a determination under subsection (8), shall furnish the seller with all other information or material in possession of the municipality or its agents which is necessary to supplement the audit findings.

(4)(a) A municipality may issue a proposed assessment of tax levied under s. 166.231 or s. 166.232 within 3 years after the date the tax was due. However, this limitation is tolled for 1 year if within the 3-year period the municipality issues to the seller a notice of intent to audit. If the audit cannot be completed prior to the expiration of this limitation period as extended by tolling, and such condition is due to the seller’s refusal or delay in allowing access to applicable records, the municipality may make a proposed assessment from an estimate based upon the best information available for the taxable period, unless the seller agrees in writing to extend the limitation period. The municipality may also make a proposed assessment from such an estimate if, notwithstanding agreed extensions of the limitation period to a date which is 3 years following issuance of the notice of intent to audit, the seller does not allow access to applicable records prior to such date.

(b) A seller may apply to a municipality for refund of, or may take a credit for, any overpayment of tax or interest or penalty thereon within 3 years following remittance by the seller, and the municipality must refund or allow the seller credit for such overpayments as were remitted to the municipality. However, in the case of an overpayment which the seller has previously refunded or credited to a purchaser in accordance with subsection (6), the limitation period for the seller’s refund application or credit shall expire 3 years following the seller’s remittance to the municipality or 60 days following the seller’s issuance of the refund or credit to the purchaser, whichever is later.

(c) Upon expiration of the periods set forth in this subsection, the municipality’s right to assess tax, interest, or penalty and the seller’s right to apply for a refund or credit expire and are barred, unless fraud has occurred; however, sellers and municipalities may enter into agreements to extend these periods.

(5) Notwithstanding subsection (4), a municipality shall offset a seller’s overpayment of any tax, interest, or penalty revealed by an audit against any deficiency of tax, interest, or penalty which is determined to be due for the same audit period, and such offsets must be reflected in any proposed assessment. If the overpayments by the seller exceed the deficiency, the municipality must refund to the seller the amount by which the aggregate overpayments exceed the total deficiency. Absent proof to the contrary, the methodology that is employed in computing the amount of a deficiency is presumed to yield an appropriate computation of the amount of any overpayments. As used in subsection (4) and this subsection, “overpayment” to a municipality means and includes all remittances of public service tax, interest, or penalty which were not due to the municipality, including amounts properly collected but remitted to the incorrect municipality.

(6) Any purchaser of a service may request from a seller a refund of, or credit for, taxes collected from the purchaser upon the ground that the amounts collected were not due to any municipality. The seller shall issue the refund or allow a credit to the purchaser entitled thereto, if the request is made within 3 years following collection of the tax from the purchaser. In any event, a seller shall issue a refund or credit to a purchaser within 45 days following the seller’s determination of the amount of taxes collected from the purchaser within the preceding 3 years that were not due to any municipality.

(7) Municipalities are authorized to assess interest and penalties in accordance with this subsection for failure to pay any tax when due or to file any required return, except that no penalty shall be assessed absent willful neglect, willful negligence, or fraud. Interest may be assessed at a maximum rate of 1 percent per month of the delinquent tax from the date the tax was due until paid. Penalties may be assessed at a maximum rate of 5 percent per month of the delinquent tax, not to exceed a total penalty of 25 percent, except that a municipality may provide that in no event will the penalty for failure to file a return be less than $15. In the case of a fraudulent return or a willful intent to evade payment of the tax, the seller making such fraudulent return or willfully attempting to evade payment of the tax, shall be liable for a specific penalty of 100 percent of the tax. Interest and penalties shall be computed on the net tax due after application of any overpayments, and are subject to compromise pursuant to subsection (14). Interest or penalties and the rates thereof shall be authorized by ordinance.

(8) Any proposed assessment or finding of amounts due the seller constitutes a determination of the municipality for purposes of this section. A determination must separately state the amounts of tax, interest, and penalty claimed to be due or to be refunded, must be accompanied by a written narrative explanation of the basis for the municipality’s determinations, must inform the seller of the remedies available to it if it disagrees with any such determination, and must state the consequences of the seller’s failure to comply with any demand of the municipality which is stated in the determination.

(9) A seller may file with the municipality a written protest of any determination within 60 days after the determination is issued. The municipality must consider the protest and must, within 60 days, issue a written notice of decision to the seller. The seller may petition the municipality for reconsideration of a notice of decision within 30 days after the issuance of the notice, and, following reconsideration of such a petition, the municipality must, within 30 days, issue a written notice of reconsideration to the seller.

(10) A determination becomes final 60 days after the date of issuance, unless the seller, before the 60-day period expires, has filed a protest or secured a written extension of time within which to file a protest. If the seller has secured a written extension of time and fails to file a protest within the extended time period, the proposed assessment becomes a final assessment at the expiration of the extended filing period. If a protest is timely filed and the seller and the municipality are unable to resolve the disputed issues, the determination becomes final as of the date of issuance of the notice of decision, unless the seller timely files a petition for reconsideration. If a petition for reconsideration is timely filed, the determination becomes final upon issuance of a notice of reconsideration.

(11) A notice of decision or a notice of reconsideration must address each issue raised in the protest or petition, must explain the reasoning underlying the conclusions reached, and must advise the seller of the remedies available to it if it disagrees with the municipality’s disposition of the issues.

(12) A seller may contest the legality of any determination by filing an action in circuit court within 60 days after the date the determination becomes final. However, in any action filed in circuit court to contest the legality of any tax, penalty, or interest assessed under this section, the plaintiff must pay the municipality the amount of the tax, penalty, and accrued interest which is not being contested by the seller. Venue lies in the county where the municipality is located. The defendant in any such action is the municipality.

(13) A seller’s failure to protest a determination under this section administratively or judicially does not waive or impair the seller’s right to seek refund of any overpayment within the time allowed under subsection (4).

(14) A seller’s liability for any tax, interest, or penalty may be settled or compromised by the municipality upon the grounds of doubt as to liability or doubt as to the collectibility of such tax, interest, or penalty. A municipality and a seller may enter into a written closing agreement that reflects the terms of any settlement or compromise. When such a closing agreement has been approved on behalf of the municipality and the seller, it is final, conclusive, and binding on the parties with respect to all matters set forth therein; and, except upon a showing of fraud or misrepresentation of material fact, additional assessment may not be made against the seller for the tax, interest, or penalty specified in the closing agreement for the time period specified in the closing agreement, and the seller may not institute any judicial or administrative proceeding to recover any tax, interest, or penalty paid under the closing agreement. In issuing a determination, a municipality must include in its notification thereof to the seller the names of the persons authorized to approve compromises and to execute closing agreements. A municipality may also enter into agreements for scheduling payments of taxes, interest, and penalties, which agreements must recognize both the seller’s financial condition and the best interest of the municipality, if the seller gives accurate, current information and meets all other tax obligations on schedule.

(15) All notices of intent to audit, determinations, notices of decisions, and notices of reconsideration issued under this section must be transmitted to the seller by certified mail, return receipt requested, and the date of issuance is the postmark date of the transmittal. All protests and petitions for reconsideration are timely filed if postmarked or received by the municipality within the time prescribed by this section. If mailed, protests and petitions must be transmitted by certified mail, return receipt requested.

(16) A seller may pay any contested amount, in whole or in part, at any time, and the payment does not impair any of the seller’s remedies as provided in this section.

(17) Each municipality that levies the public service tax shall furnish sellers with prompt, accurate responses to questions and to requests for tax assistance. In the event a law is enacted requiring payment of interest on refunds of taxes paid pursuant to chapter 203 or chapter 212, municipalities shall pay interest on public service tax refunds at the rate required by such law.

(18) In all matters connected with the administration of the public service tax, sellers have the right:

(a) To be represented by counsel or other qualified representatives;

(b) To procedural safeguards with respect to the recording of interviews during tax determination processes conducted by the municipality; and

(c) To have audits, inspections of records, and interviews conducted at a reasonable time and place.

(19) Municipalities may communicate with each other concerning the following:

(a) Technical information concerning a seller’s tax and accounting system necessary to conduct an accurate and efficient audit of a specific company; however, in no event shall the information include any data relevant to a specific purchaser or account or the seller’s tax treatment of specific services;

(b) Names and addresses of companies selling taxable services within their respective jurisdictions; and

(c) The name of any company issued a refund of taxes and the total amount of taxes refunded to such company.

(20) Except as otherwise provided in this subsection, a municipality may not assess or attempt to assess a seller for any costs incurred by or charged to the municipality in connection with performing an audit of the seller’s books and records, including all travel expenses. Any assessment or proposed assessment of such costs shall be void and unenforceable. A municipality may, however, assess and collect from the seller the reasonable travel expenses incurred by or charged to the municipality in connection with performing an audit of the seller’s books and records if the seller received timely notice requesting access to such books and records in accordance with subsection (1) and the seller failed or refused to allow such access and did not propose an alternative date on which the audit was to commence, or if the seller and the municipality agreed in writing to an alternative date on which the audit was to commence but the seller then failed or refused to permit reasonable access to its books and records on the alternative date.

(21) The provisions of this section, other than subsection (6), shall not apply to the extent that the seller is the municipality levying the tax under audit or a separate utility authority, board, or commission of such municipality.

History.—s. 4, ch. 97-233.



166.235 - Procedure on purchaser’s request for refund or credit.

166.235 Procedure on purchaser’s request for refund or credit.—

(1) A purchaser seeking a refund of or credit for public service tax shall submit a written request therefor to the seller within the time prescribed in s. 166.234(6) and in accordance with this section. No such request shall be granted unless the amount claimed was collected from the purchaser and was not due to any municipality.

(a) The request shall be signed by the purchaser and shall be deemed completed for purposes of this section and the limitation period if it states the purchaser’s name, mailing address, account number, the tax amounts claimed, the specific months during which those amounts were collected, and the reason for the purchaser’s claim that such amounts were not due to any municipality. Upon receipt of a completed request, the seller shall ascertain whether it collected the tax claimed from the purchaser and whether the request is timely.

(b) Within 30 days following receipt of a completed request, the seller shall determine whether lists available pursuant to s. 166.233(3) support the purchaser’s claim and whether all or any portion of the tax timely claimed was not due to any municipality and was collected solely as a result of the seller’s error. The seller shall refund or credit the purchaser’s account for any such amount within 45 days following its determination thereof.

(c) With respect to all amounts timely claimed which the seller collected from the purchaser and which the seller has not determined to be subject to refund or credit pursuant to paragraph (b), the seller shall, within 30 days following receipt of the completed request, provide a copy thereof to each municipality to which the taxes claimed were remitted and to each municipality which has asserted in writing the right to impose the tax in a geographic area that includes the purchaser’s billing address or service address, as the case may be. Within 30 days following receipt of such information, each such municipality shall notify the seller in writing if it approves the issuance of a refund or credit for all or a specified portion of the purchaser’s claim. A municipality shall approve the refund or credit except to the extent the tax was due to such municipality. Within 45 days following receipt of notifications establishing that all of the municipalities receiving the request have approved a refund or credit, the seller shall issue a refund or credit the purchaser’s account for the amount approved by all such municipalities. The seller’s obligation to issue a refund or credit the purchaser’s account shall be limited to amounts approved in accordance with this section. The seller shall be entitled to a corresponding refund or credit from any municipality to which the tax was remitted.

(d) The seller shall issue a written response advising the purchaser of the disposition of his or her request. The response shall specify any portion of the tax claimed that is being refunded or credited to the purchaser’s account, and the reason for denial of any portion of the request. Reasons for denial include untimely submission of the request, that the seller did not collect the tax claimed, the absence of municipal approval to issue a refund or credit, that the purchaser previously received a refund of or credit for the same tax, and failure to provide information required to complete the request. A copy of each notification received from a municipality pursuant to paragraph (c) shall accompany the response. If the seller submitted the request to a municipality but received no such notification, the response shall so state. With respect to any portion of the request that is granted, the response shall be issued at the time of the refund or credit to the purchaser’s account. With respect to any portion of the request which is denied, the response shall be issued within 90 days following receipt of a purchaser’s completed request.

(e) The seller may deduct from any refund or credit under this section any amount owed by the purchaser to the seller which is delinquent.

(2) This section provides the sole and exclusive procedure and remedy for a purchaser who claims that a seller has collected municipal public service taxes that were not due. No action arising as a result of the claimed collection of municipal public service taxes that were not due may be commenced or maintained by or on behalf of a purchaser against a seller or municipality unless the purchaser pleads and proves that he or she has exhausted the procedures in subsection (1) and that the defendant has failed to comply with said subsection; however, no determination of a seller under paragraph (1)(b) shall be deemed a failure to comply with subsection (1) if the seller has complied with paragraphs (1)(c) and (d). In any such action it shall be a complete defense that the seller or municipality has refunded the taxes claimed or credited the purchaser’s account therewith; further, in such an action against a seller it shall be a complete defense that the seller collected the tax in reliance upon written information provided by a municipality pursuant to s. 166.233(3) or supplementing such information. Such action shall be commenced no later than 180 days following the purchaser’s submission of a completed request, or shall be barred. The relief available to a purchaser as a result of collection of municipal public service taxes that were not due shall be limited to a refund of or credit for such taxes.

History.—s. 1, ch. 99-208.



166.241 - Fiscal years, budgets, and budget amendments.

166.241 Fiscal years, budgets, and budget amendments.—

(1) Each municipality shall establish a fiscal year beginning October 1 of each year and ending September 30 of the following year.

(2) The governing body of each municipality shall adopt a budget each fiscal year. The budget must be adopted by ordinance or resolution unless otherwise specified in the respective municipality’s charter. The amount available from taxation and other sources, including balances brought forward from prior fiscal years, must equal the total appropriations for expenditures and reserves. At a minimum, the adopted budget must show for each fund, as required by law and sound financial practices, budgeted revenues and expenditures by organizational unit which are at least at the level of detail required for the annual financial report under s. 218.32(1). The adopted budget must regulate expenditures of the municipality, and an officer of a municipal government may not expend or contract for expenditures in any fiscal year except pursuant to the adopted budget.

(3) The tentative budget must be posted on the municipality’s official website at least 2 days before the budget hearing, held pursuant to s. 200.065 or other law, to consider such budget. The final adopted budget must be posted on the municipality’s official website within 30 days after adoption. If the municipality does not operate an official website, the municipality must, within a reasonable period of time as established by the county or counties in which the municipality is located, transmit the tentative budget and final budget to the manager or administrator of such county or counties who shall post the budgets on the county’s website.

(4) The governing body of each municipality at any time within a fiscal year or within 60 days following the end of the fiscal year may amend a budget for that year as follows:

(a) Appropriations for expenditures within a fund may be decreased or increased by motion recorded in the minutes if the total appropriations of the fund is not changed.

(b) The governing body may establish procedures by which the designated budget officer may authorize budget amendments if the total appropriations of the fund is not changed.

(c) If a budget amendment is required for a purpose not specifically authorized in paragraph (a) or paragraph (b), the budget amendment must be adopted in the same manner as the original budget unless otherwise specified in the municipality’s charter.

(5) If the governing body of a municipality amends the budget pursuant to paragraph (4)(c), the adopted amendment must be posted on the official website of the municipality within 5 days after adoption. If the municipality does not operate an official website, the municipality must, within a reasonable period of time as established by the county or counties in which the municipality is located, transmit the adopted amendment to the manager or administrator of such county or counties who shall post the adopted amendment on the county’s website.

History.—s. 1, ch. 73-129; s. 4, ch. 83-106; s. 6, ch. 96-324; s. 14, ch. 2004-305; s. 11, ch. 2011-144.



166.251 - Service fee for dishonored check.

166.251 Service fee for dishonored check.—The governing body of a municipality may adopt a service fee not to exceed the service fees authorized under s. 832.08(5) or 5 percent of the face amount of the check, draft, or order, whichever is greater, for the collection of a dishonored check, draft, or other order for the payment of money to a municipal official or agency. The service fee shall be in addition to all other penalties imposed by law. Proceeds from this fee, if imposed, shall be retained by the collector of the fee.

History.—s. 2, ch. 75-56; s. 31, ch. 79-164; s. 2, ch. 86-51; s. 4, ch. 89-303; s. 4, ch. 91-211; s. 2, ch. 98-297.



166.271 - Surcharge on municipal facility parking fees.

166.271 Surcharge on municipal facility parking fees.—

(1) The governing authority of any municipality with a resident population of 200,000 or more, more than 20 percent of the real property of which is exempt from ad valorem taxes, and which is located in a county with a population of more than 500,000 may impose and collect, subject to referendum approval by voters in the municipality, a discretionary per vehicle surcharge of up to 15 percent of the amount charged for the sale, lease, or rental of space at parking facilities within the municipality which are open for use to the general public and which are not airports, seaports, county administration buildings, or other projects as defined under ss. 125.011 and 125.015.

(2) A municipal governing authority that imposes the surcharge authorized by this subsection may use the proceeds of such surcharge for the following purposes only:

(a) No less than 60 percent and no more than 80 percent of surcharge proceeds shall be used to reduce the municipality’s ad valorem tax millage or to reduce or eliminate non-ad valorem assessments, unless the municipality has previously used the proceeds from the surcharge levied under former s. 218.503(6)(b) to reduce the municipality’s ad valorem tax millage or to reduce non-ad valorem assessments.

(b) Not more than 40 percent and not less than 20 percent of surcharge proceeds shall be used to improve transportation, including, but not limited to, street, sidewalk, roadway, landscape, transit, and streetscape beautification improvements. These designated surcharge proceeds shall be used in downtown or urban core areas. Downtown or urban core areas shall be coterminous with any downtown development district established pursuant to s. 166.0497 or chapter 65-1090, Laws of Florida. Alternatively, any eligible local governmental entity may identify the downtown or urban core area as any contiguous area consisting of lands where the predominant acreage is designated as commercial or its substantial equivalent pursuant to the local government comprehensive plan or other implementing land development regulations.

(3) Any municipality imposing a surcharge authorized by this section shall administer the surcharge locally and should provide for brackets applicable to transactions subject to the surcharge.

History.—s. 1, ch. 2003-98; s. 10, ch. 2007-5; s. 30, ch. 2008-4; s. 14, ch. 2016-10.






Part IV - EMINENT DOMAIN (ss. 166.401, 166.411)

166.401 - Right of eminent domain; procedure; compliance with limitations.

166.401 Right of eminent domain; procedure; compliance with limitations.—

(1) All municipalities in the state may exercise the right and power of eminent domain; that is, the right to appropriate property within the state, except state or federal property, for the uses or purposes authorized pursuant to this part. The absolute fee simple title to all property so taken and acquired shall vest in such municipal corporation unless the municipality seeks to condemn a particular right or estate in such property.

(2) Each municipality is further authorized to exercise the eminent domain power granted to the Department of Transportation in s. 337.27(1) and the transportation corridor protection provisions of s. 337.273.

(3) The local governing body of a municipality may not exercise its power of eminent domain unless the governing body adopts a resolution authorizing the acquisition of a property, real or personal, by eminent domain for any municipal use or purpose designated in such resolution.

(4) Each municipality shall strictly comply with the limitations set forth in ss. 73.013 and 73.014.

History.—s. 1, ch. 73-129; s. 5, ch. 88-168; s. 18, ch. 90-227; s. 63, ch. 99-385; s. 13, ch. 2006-11.



166.411 - Eminent domain; uses or purposes.

166.411 Eminent domain; uses or purposes.—Subject to the limitations set forth in ss. 73.013 and 73.014, municipalities are authorized to exercise the power of eminent domain for the following uses or purposes:

(1) For the proper and efficient carrying into effect of any proposed scheme or plan of drainage, ditching, grading, filling, or other public improvement deemed necessary or expedient for the preservation of the public health, or for other good reason connected in anywise with the public welfare or the interests of the municipality and the people thereof;

(2) Over railroads, traction and streetcar lines, telephone and telegraph lines, all public and private streets and highways, drainage districts, bridge districts, school districts, or any other public or private lands whatsoever necessary to enable the accomplishment of purposes listed in s. 180.06;

(3) For streets, lanes, alleys, and ways;

(4) For public parks, squares, and grounds;

(5) For drainage, for raising or filling in land in order to promote sanitation and healthfulness, and for the taking of easements for the drainage of the land of one person over and through the land of another;

(6) For reclaiming and filling when lands are low and wet, or overflowed altogether or at times, or entirely or partly;

(7) For the use of water pipes and for sewerage and drainage purposes;

(8) For laying wires and conduits underground; and

(9) For city buildings, waterworks, ponds, and other municipal purposes which shall be coextensive with the powers of the municipality exercising the right of eminent domain.

History.—s. 1, ch. 73-129; ss. 1, 2, ch. 2001-77; s. 4, ch. 2005-3; s. 14, ch. 2006-11.









Chapter 170 - SUPPLEMENTAL AND ALTERNATIVE METHOD OF MAKING LOCAL MUNICIPAL IMPROVEMENTS

170.01 - Authority for providing improvements and levying and collecting special assessments against property benefited.

1170.01 Authority for providing improvements and levying and collecting special assessments against property benefited.—

(1) Any municipality of this state may, by its governing authority:

(a) Provide for the construction, reconstruction, repair, paving, repaving, hard surfacing, rehard surfacing, widening, guttering, and draining of streets, boulevards, and alleys; for grading, regrading, leveling, laying, relaying, paving, repaving, hard surfacing, and rehard surfacing of sidewalks; for constructing or reconstructing permanent pedestrian canopies over public sidewalks; and in connection with any of the foregoing, provide related lighting, landscaping, street furniture, signage, and other amenities as determined by the governing authority of the municipality;

(b) Order the construction, reconstruction, repair, renovation, excavation, grading, stabilization, and upgrading of greenbelts, swales, culverts, sanitary sewers, storm sewers, outfalls, canals, primary, secondary, and tertiary drains, water bodies, marshlands, and natural areas, all or part of a comprehensive stormwater management system, including the necessary appurtenances and structures thereto and including, but not limited to, dams, weirs, and pumps;

(c) Order the construction or reconstruction of water mains, water laterals, alternative water supply systems, including, but not limited to, reclaimed water, aquifer storage and recovery, and desalination systems, and other water distribution facilities, including the necessary appurtenances thereto;

(d) Pay for the relocation of utilities, including the placement underground of electrical, telephone, and cable television services, pursuant to voluntary agreement with the utility, but nothing contained in this paragraph shall affect a utility’s right to locate or relocate its facilities on its own initiative at its own expense;

(e) Provide for the construction or reconstruction of parks and other public recreational facilities and improvements, including appurtenances thereto;

(f) Provide for the construction or reconstruction of seawalls;

(g) Provide for the drainage and reclamation of wet, low, or overflowed lands;

(h) Provide for offstreet parking facilities, parking garages, or similar facilities;

(i) Provide for mass transportation systems;

(j) Provide for improvements to permit the passage and navigation of watercraft; and

(k) Provide for the payment of all or any part of the costs of any such improvements by levying and collecting special assessments on the abutting, adjoining, contiguous, or other specially benefited property.

However, offstreet parking facilities, parking garages, or other similar facilities and mass transportation systems must be approved by vote of a majority of the affected property owners. Any municipality which is legally obligated for providing capital improvements for water, alternative water supplies, including, but not limited to, reclaimed water, water from aquifer storage and recovery, and desalination systems, or sewer facilities within an unincorporated area of the county may recover the costs of the capital improvements by levying and collecting special assessments for the purposes authorized in this section on the specially benefited property; however, collections of the special assessment shall not take place until the specially benefited property connects to the capital improvement.

(2) Special assessments may be levied only for the purposes enumerated in this section and shall be levied only on benefited real property at a rate of assessment based on the special benefit accruing to such property from such improvements when the improvements funded by the special assessment provide a benefit which is different in type or degree from benefits provided to the community as a whole.

(3) Any municipality, subject to the approval of a majority of the affected property owners, may levy and collect special assessments against property benefited for the purpose of stabilizing and improving:

(a) Retail business districts,

(b) Wholesale business districts, or

(c) Nationally recognized historic districts,

or any combination of such districts, through promotion, management, marketing, and other similar services in such districts of the municipality. This subsection does not authorize a municipality to use bond proceeds to fund ongoing operations of these districts.

History.—s. 1, ch. 9298, 1923; CGL 3022; s. 1, ch. 59-396; s. 1, ch. 67-552; s. 1, ch. 78-360; s. 32, ch. 79-164; s. 1, ch. 82-198; s. 32, ch. 83-204; s. 1, ch. 83-337; s. 1, ch. 87-103; s. 39, ch. 91-45; s. 1, ch. 92-156; s. 2, ch. 94-344; s. 4, ch. 95-323; s. 2, ch. 2016-89.

1Note.—Section 2, ch. 2016-89, added subsection (4), effective November 1, 2017, to read:

(4) Notwithstanding any other provision of law, a municipality may not levy special assessments for the provision of fire protection services on lands classified as agricultural lands under s. 193.461 unless the land contains a residential dwelling or nonresidential farm building, with the exception of an agricultural pole barn, provided the nonresidential farm building exceeds a just value of $10,000. Such special assessments must be based solely on the special benefit accruing to that portion of the land consisting of the residential dwelling and curtilage, and qualifying nonresidential farm buildings. As used in this subsection, the term “agricultural pole barn” means a nonresidential farm building in which 70 percent or more of the perimeter walls are permanently open and allow free ingress and egress.



170.02 - Method of prorating special assessments.

170.02 Method of prorating special assessments.—Special assessments against property deemed to be benefited by local improvements, as provided for in s. 170.01, shall be assessed upon the property specially benefited by the improvement in proportion to the benefits to be derived therefrom, said special benefits to be determined and prorated according to the foot frontage of the respective properties specially benefited by said improvement, or by such other method as the governing body of the municipality may prescribe.

History.—s. 2, ch. 9298, 1923; CGL 3023.



170.03 - Resolution required to declare special assessments.

170.03 Resolution required to declare special assessments.—When the governing authority of any municipality may determine to make any public improvement authorized by s. 170.01 and defray the whole or any part of the expense thereof by special assessments, said governing authority shall so declare by resolution stating the nature of the proposed improvement, designating the street or streets or sidewalks to be so improved, the location of said sanitary sewers, storm sewers, and drains, the location of said water mains, water laterals, and other water distribution facilities, the location of the utilities, the location of the recreational facilities, the location of the seawalls, the location of the drainage project, or the location of the retail or wholesale business districts or nationally recognized historic districts to be improved, and the part or portion of the expense thereof to be paid by special assessments, the manner in which said assessments shall be made, when said assessments are to be paid, what part, if any, shall be apportioned to be paid from the general improvement fund of the municipality; and said resolution shall also designate the lands upon which the special assessments shall be levied, and in describing said lands it shall be sufficient to describe them as “all lots and lands adjoining and contiguous or bounding and abutting upon such improvements or specially benefited thereby and further designated by the assessment plat hereinafter provided for.” Such resolution shall also state the total estimated cost of the improvement. Such estimated cost may include the cost of construction or reconstruction, the cost of all labor and materials, the cost of all lands, property, rights, easements, and franchises acquired, financing charges, interest prior to and during construction and for 1 year after completion of construction, discount on the sale of special assessment bonds, cost of plans and specifications, surveys of estimates of costs and of revenues, cost of engineering and legal services, and all other expenses necessary or incident to determining the feasibility or practicability of such construction or reconstruction, administrative expense, and such other expense as may be necessary or incident to the financing herein authorized.

History.—s. 3, ch. 9298, 1923; CGL 3024; s. 2, ch. 59-396; s. 2, ch. 67-552; s. 1, ch. 78-330; s. 2, ch. 87-103; s. 40, ch. 91-45; s. 2, ch. 92-156; s. 3, ch. 94-344.



170.04 - Plans and specifications, with estimated cost of proposed improvement required before adoption of resolution.

170.04 Plans and specifications, with estimated cost of proposed improvement required before adoption of resolution.—At the time of the adoption of the resolution provided for in s. 170.03, there shall be on file with the town or city clerk, or like officer, of the municipality adopting said resolution, an assessment plat showing the area to be assessed, with plans and specifications, and an estimate of the cost of the proposed improvement, which assessment plat, plans and specifications and estimate shall be open to the inspection of the public.

History.—s. 4, ch. 9298, 1923; CGL 3025; s. 3, ch. 59-396.



170.05 - Publication of resolution.

170.05 Publication of resolution.—Upon the adoption of the resolution provided for in s. 170.03, the municipality shall cause said resolution to be published one time in a newspaper of general circulation published in said municipality, and if there be no newspaper published in said municipality, the governing authority of said municipality shall cause said resolution to be published once a week for a period of 2 weeks in a newspaper of general circulation published in the county in which said municipality is located.

History.—s. 5, ch. 9298, 1923; CGL 3026.



170.06 - Preliminary assessment roll.

170.06 Preliminary assessment roll.—Upon the adoption of the resolution aforesaid, the governing authority of the municipality shall cause to be made a preliminary assessment roll in accordance with the method of assessment provided for in said resolution, which assessment roll shall be completed as promptly as possible; said assessment roll shall show the lots and lands assessed and the amount of the benefit to and the assessment against each lot or parcel of land, and, if said assessment is to be paid in installments, the number of annual installments in which the assessment is divided shall also be entered and shown upon said assessment roll.

History.—s. 6, ch. 9298, 1923; CGL 3027; s. 3, ch. 67-552; s. 4, ch. 87-103.



170.07 - Publication of preliminary assessment roll.

170.07 Publication of preliminary assessment roll.—Upon the completion of said preliminary assessment roll, the governing authority of the municipality shall by resolution fix a time and place at which the owners of the property to be assessed or any other persons interested therein may appear before said governing authority and be heard as to the propriety and advisability of making such improvements, as to the cost thereof, as to the manner of payment therefor, and as to the amount thereof to be assessed against each property so improved. Thirty days’ notice in writing of such time and place shall be given to such property owners. The notice shall include the amount of the assessment and shall be served by mailing a copy to each of such property owners at his or her last known address, the names and addresses of such property owners to be obtained from the records of the property appraiser or from such other sources as the city or town clerk or engineer deems reliable, proof of such mailing to be made by the affidavit of the clerk or deputy clerk of said municipality, or by the engineer, said proof to be filed with the clerk, provided, that failure to mail said notice or notices shall not invalidate any of the proceedings hereunder. Notice of the time and place of such hearing shall also be given by two publications a week apart in a newspaper of general circulation in said municipality, and if there be no newspaper published in said municipality the governing authority of said municipality shall cause said notice to be published in like manner in a newspaper of general circulation published in the county in which said municipality is located; provided that the last publication shall be at least 1 week prior to the date of the hearing. Said notice shall describe the streets or other areas to be improved and advise all persons interested that the description of each property to be assessed and the amount to be assessed to each piece or parcel of property may be ascertained at the office of the clerk of the municipality. Such service by publication shall be verified by the affidavit of the publisher and filed with the clerk of said municipality.

History.—s. 7, ch. 9298, 1923; CGL 3028; s. 4, ch. 59-396; s. 1, ch. 77-102; s. 5, ch. 87-103; s. 914, ch. 95-147; s. 1, ch. 98-52.



170.08 - Final consideration of special assessments; equalizing board to hear complaints and adjust assessments; rebate of difference in cost and assessment.

170.08 Final consideration of special assessments; equalizing board to hear complaints and adjust assessments; rebate of difference in cost and assessment.—At the time and place named in the notice provided for in s. 170.07, the governing authority of the municipality shall meet and hear testimony from affected property owners as to the propriety and advisability of making the improvements and funding them with special assessments on property. Following the testimony, the governing authority of the municipality shall make a final decision on whether to levy the special assessments. Thereafter, the governing authority shall meet as an equalizing board to hear and consider any and all complaints as to the special assessments and shall adjust and equalize the assessments on a basis of justice and right. When so equalized and approved by resolution or ordinance of the governing authority, a final assessment roll shall be filed with the governing authority of the municipality, and such assessments shall stand confirmed and remain legal, valid, and binding first liens upon the property against which such assessments are made until paid; however, upon completion of the improvement, the municipality shall credit to each of the assessments the difference in the assessment as originally made, approved, and confirmed and the proportionate part of the actual cost of the improvement to be paid by special assessments as finally determined upon the completion of the improvement, but in no event shall the final assessments exceed the amount of benefits originally assessed. Promptly after such confirmation, the assessments shall be recorded by the city clerk in a special book, to be known as the “Improvement Lien Book,” and the record of the lien in this book shall constitute prima facie evidence of its validity. The governing authority of the municipality may by resolution grant a discount equal to all or a part of the payee’s proportionate share of the cost of the project consisting of bond financing costs, such as capitalized interest, funded reserves, and bond discount included in the estimated cost of the project, upon payment in full of any assessment during such period prior to the time such financing costs are incurred as may be specified by the governing authority.

History.—s. 8, ch. 9298, 1923; CGL 3029; s. 5, ch. 59-396; s. 1, ch. 78-330; s. 73, ch. 81-259; s. 6, ch. 87-103.



170.09 - Priority of lien; interest; and method of payment.

170.09 Priority of lien; interest; and method of payment.—The special assessments shall be payable at the time and in the manner stipulated in the resolution providing for the improvement; shall remain liens, coequal with the lien of all state, county, district, and municipal taxes, superior in dignity to all other liens, titles, and claims, until paid; shall bear interest, at a rate not to exceed 8 percent per year, or, if bonds are issued pursuant to this chapter, at a rate not to exceed 1 percent above the rate of interest at which the improvement bonds authorized pursuant to this chapter and used for the improvement are sold, from the date of the acceptance of the improvement; and may, by the resolution aforesaid and only for capital outlay projects, be made payable in equal installments over a period not to exceed 30 years notwithstanding any special act to the contrary, to which, if not paid when due, there shall be added a penalty at the rate of 1 percent per month, until paid. However, the assessments may be paid without interest at any time within 30 days after the improvement is completed and a resolution accepting the same has been adopted by the governing authority.

History.—s. 9, ch. 9298, 1923; CGL 3030; s. 6, ch. 59-396; s. 1, ch. 61-349; s. 4, ch. 67-552; s. 3, ch. 80-318; s. 74, ch. 81-259; s. 5, ch. 82-195; s. 2, ch. 82-198; s. 33, ch. 83-204; s. 29, ch. 99-378.



170.10 - Legal proceedings instituted upon failure of property owner to pay special assessment or interest when due; foreclosure; service of process.

170.10 Legal proceedings instituted upon failure of property owner to pay special assessment or interest when due; foreclosure; service of process.—Each annual installment provided for in s. 170.09 shall be paid upon the dates specified in said resolution, with interest upon all deferred payments, until the entire amount of said assessment has been paid, and upon the failure of any property owner to pay any annual installment due, or any part thereof, or any annual interest upon deferred payments, the governing authority of the municipality shall cause to be brought the necessary legal proceedings by a bill in chancery to enforce payment thereof with all accrued interest and penalties, together with all legal costs incurred, including a reasonable solicitor’s fee, to be assessed as part of the costs and in the event of default in the payment of any installment of an assessment, or any accrued interest on said assessment, the whole assessment, with the interest and penalties thereon, shall immediately become due and payable and subject to foreclosure. In the foreclosure of any special assessment service of process against unknown or nonresident defendants may be had by publication, as now provided by law in other chancery suits. The foreclosure proceedings shall be prosecuted to a sale and conveyance of the property involved in said proceedings as now provided by law in suits to foreclose mortgages; or, in the alternative, said proceeding may be instituted and prosecuted under chapter 173.

History.—s. 10, ch. 9298, 1923; CGL 3031; s. 7, ch. 59-396.



170.11 - Bonds may be issued to an amount not exceeding the amount of liens assessed for the cost of improvements to be paid by special assessment.

170.11 Bonds may be issued to an amount not exceeding the amount of liens assessed for the cost of improvements to be paid by special assessment.—After the equalization, approval and confirmation of the levying of the special assessments for improvements as provided by s. 170.08 and as soon as a contract for said improvement has been finally let, the governing authority of the municipality may by resolution or ordinance authorize the issuance of bonds, to be designated “Improvement bonds, series No.  ,” in an amount not in excess of the aggregate amount of said liens levied for such improvements. Said bonds shall be payable from a special and separate fund, to be known as the “Improvement fund, series No.  ,” which shall be used solely for the payment of the principal and interest of said “Improvement bonds, series No.  ” and for no other purpose. Said fund shall be deposited in a separate bank account; and all the proceeds collected by the city from the principal, interest, and penalties of said liens shall be deposited and held in said fund. Said bonds so issued shall never exceed the amount of liens assessed, and said bonds shall mature not later than 2 years after the maturity of the last installment of said liens. Said bonds shall bear certificates signed by the clerk of the municipality certifying that the amount of liens levied, the proceeds of which are pledged to the payment of said bonds, are equal to the amount of the bonds issued. The bonds may be delivered to the contractor in payment for his or her work or may be sold at public or private sale for not less than 95 percent of par and accrued interest, the proceeds to be used in paying for the cost of the work. Said bonds shall not be a general obligation of the city, but shall be payable solely out of said assessments, installments, interest, penalties, provided that said bonds may be secured by any other revenues that may be legally available for such purpose. Any surplus remaining after payment of all bonds and interest thereon shall revert to the city and be used for any municipal purpose. Bonds issued under this section may be refunded from time to time as provided in this section.

History.—s. 11, ch. 9298, 1923; CGL 3032; s. 8, ch. 59-396; s. 5, ch. 67-552; s. 1, ch. 78-330; s. 3, ch. 92-156; s. 915, ch. 95-147.



170.14 - Governing authority of municipality required to make new assessments until valid assessment is made if special assessment is omitted or held invalid.

170.14 Governing authority of municipality required to make new assessments until valid assessment is made if special assessment is omitted or held invalid.—If any special assessment made under the provisions of this chapter to defray the whole or any part of the expense of any said improvement shall be either in whole or in part annulled, vacated or set aside by the judgment of any court, or if the governing authority of any municipality shall be satisfied that any such assessment is so irregular or defective that the same cannot be enforced or collected, or if the governing authority of a municipality shall have omitted to make such assessment when it might have done so, the governing authority of the municipality shall take all necessary steps to cause a new assessment to be made for the whole or any part of any improvement or against any property benefited by any improvement, following as nearly as may be the provisions of this chapter and in case such second assessment shall be annulled, said governing authority of any municipality may obtain and make other assessments until a valid assessment shall be made.

History.—s. 14, ch. 9298, 1923; CGL 3035; s. 11, ch. 59-396.



170.15 - Expenditures for improvements.

170.15 Expenditures for improvements.—The governing authority of any municipality may pay out of its general funds or out of any special fund that may be provided for that purpose such portion of the cost of any improvement as it may deem proper.

History.—s. 15, ch. 9298, 1923; CGL 3036; s. 12, ch. 59-396.



170.16 - Assessment roll sufficient evidence of assessment and other proceedings of this chapter; variance not material unless party objecting materially injured thereby.

170.16 Assessment roll sufficient evidence of assessment and other proceedings of this chapter; variance not material unless party objecting materially injured thereby.—Any informality or irregularity in the proceedings in connection with the levy of any special assessment under the provisions of this chapter shall not affect the validity of the special assessment where the assessment roll has been confirmed by the governing authority. The assessment roll as finally approved and confirmed shall be competent and sufficient evidence that the assessment was duly levied, that the assessment was duly made and adopted, and that all other proceedings adequate to the adoption of the assessment roll were duly had, taken, and performed as required by this chapter, and no variance from the directions hereunder shall be held material unless it be clearly shown that the party objecting was materially injured thereby. However, nothing in this section shall relieve the governing authority from notifying the affected property owners of the special assessments as required by this chapter.

History.—s. 16, ch. 9298, 1923; CGL 3037; s. 7, ch. 87-103; s. 41, ch. 91-45.



170.17 - Denomination of bonds; interest; place of payment; form; signatures; coupons; and delivery.

170.17 Denomination of bonds; interest; place of payment; form; signatures; coupons; and delivery.—All bonds issued under this chapter shall be the denomination of $500, or some multiple thereof, and shall bear interest as provided in s. 215.84 until paid in full, payable annually or semiannually, and both principal and interest shall be payable at such place or places as the governing authority may determine. The form of such bonds shall be fixed by resolution of the governing authority of the municipality, and said bonds shall be signed by the mayor or chief executive officer of the municipality and the clerk or other like officers thereof, under the seal of the municipality; the coupons, if any, shall be executed by the facsimile signatures of said officers. The delivery of any bond and coupon so executed at any time thereafter shall be valid although before the date of delivery the person signing such bond or coupons shall cease to hold office.

History.—s. 17, ch. 9298, 1923; CGL 3038; s. 13, ch. 59-396; s. 16, ch. 73-302; s. 6, ch. 82-195; s. 4, ch. 92-156.



170.18 - Notice required where no newspaper is published in county in which municipality is situated.

170.18 Notice required where no newspaper is published in county in which municipality is situated.—Where, by any of the provisions of this chapter, any notice is required to be given by publication in a newspaper, if there be no newspaper published in the county in which the municipality is situated, then such notice shall be posted for the prescribed period of time in at least five public places in the municipality, one of which shall be the city or town hall, or the place of meeting of the governing authority, if there be no city or town hall.

History.—s. 18, ch. 9298, 1923; CGL 3039.



170.19 - Construction and authority of chapter.

170.19 Construction and authority of chapter.—This chapter shall, without reference to any other law of Florida, be full authority for the issuance and sale of the bonds by this chapter authorized, and shall be construed as an additional and alternative method for the financing of the improvements referred to herein. No ordinance, resolution, election or proceeding in respect of the issuance of any bonds hereunder shall be necessary, except such as is required by this chapter, and no publication of any resolution, ordinance, election, notice or proceeding relating to the issuance of the bonds provided for by this chapter shall be required, except such as required by this chapter.

History.—s. 19, ch. 9298, 1923; CGL 3040; s. 14, ch. 59-396.



170.20 - Bonds negotiable.

170.20 Bonds negotiable.—Bonds issued under s. 170.11 shall have all the qualities of negotiable paper under the law merchant, and shall not be invalid for any irregularity or defect in the proceedings for the issue and sale thereof, and shall be incontestable in the hands of bona fide purchasers or holders thereof for value.

History.—s. 20, ch. 9298, 1923; CGL 3041; s. 15, ch. 59-396.



170.201 - Special assessments.

170.201 Special assessments.—

(1) In addition to other lawful authority to levy and collect special assessments, the governing body of a municipality may levy and collect special assessments to fund capital improvements and municipal services, including, but not limited to, fire protection, emergency medical services, garbage disposal, sewer improvement, street improvement, and parking facilities. Without limiting the foregoing, a municipality that has a population of fewer than 100 persons for the previous year’s taxing year may also levy and collect special assessments to fund special security and crime prevention services and facilities, including guard and gatehouse facilities for the current taxing year. However, if prior to the levy of the assessment, the cost of the services and facilities are funded by ad valorem taxes, the taxes shall be abated annually thereafter, in an amount equal to the full amount of the special assessment. The governing body of a municipality may apportion costs of such special assessments based on:

(a) The front or square footage of each parcel of land; or

(b) An alternative methodology, so long as the amount of the assessment for each parcel of land is not in excess of the proportional benefits as compared to other assessments on other parcels of land.

(2) Property owned or occupied by a religious institution and used as a place of worship or education; by a public or private elementary, middle, or high school; or by a governmentally financed, insured, or subsidized housing facility that is used primarily for persons who are elderly or disabled shall be exempt from any special assessment levied by a municipality to fund any service if the municipality so desires. As used in this subsection, the term “religious institution” means any church, synagogue, or other established physical place for worship at which nonprofit religious services and activities are regularly conducted and carried on and the term “governmentally financed, insured, or subsidized housing facility” means a facility that is financed by a mortgage loan made or insured by the United States Department of Housing and Urban Development under s. 8, s. 202, s. 221(d)(3) or (4), s. 232, or s. 236 of the National Housing Act and is owned or operated by an entity that qualifies as an exempt charitable organization under s. 501(c)(3) of the Internal Revenue Code.

History.—s. 30, ch. 96-324; s. 1, ch. 97-110; s. 5, ch. 98-167; s. 14, ch. 99-378; s. 26, ch. 2011-144.



170.21 - Provisions of chapter supplemental, additional, and alternative procedure.

170.21 Provisions of chapter supplemental, additional, and alternative procedure.—This chapter shall not repeal any other law relating to the subject matter hereof, but shall be deemed to provide a supplemental, additional, and alternative method of procedure for the benefit of all cities, towns, and municipal corporations of the state, whether organized under special act or the general law, and shall be liberally construed to effectuate its purpose.

History.—s. 21, ch. 9298, 1923; CGL 3042; s. 16, ch. 59-396.






Chapter 171 - LOCAL GOVERNMENT BOUNDARIES

Part I - MUNICIPAL ANNEXATION OR CONTRACTION (ss. 171.011-171.094)

171.011 - Short title.

171.011 Short title.—This chapter shall be known and may be cited as the “Municipal Annexation or Contraction Act.”

History.—s. 1, ch. 74-190.



171.021 - Purpose.

171.021 Purpose.—The purposes of this act are to set forth procedures for adjusting the boundaries of municipalities through annexations or contractions of corporate limits and to set forth criteria for determining when annexations or contractions may take place so as to:

(1) Ensure sound urban development and accommodation to growth.

(2) Establish uniform legislative standards throughout the state for the adjustment of municipal boundaries.

(3) Ensure the efficient provision of urban services to areas that become urban in character.

(4) Ensure that areas are not annexed unless municipal services can be provided to those areas.

History.—s. 1, ch. 74-190.



171.022 - Preemption; effect on special laws.

171.022 Preemption; effect on special laws.—

(1) It is further the purpose of this act to provide viable and usable general law standards and procedures for adjusting the boundaries of municipalities in this state.

(2) The provisions of any special act or municipal charter relating to the adjusting of municipal boundaries in effect on October 1, 1974, are repealed except as otherwise provided herein.

History.—s. 1, ch. 74-190.



171.031 - Definitions.

171.031 Definitions.—As used in this chapter, the following words and terms have the following meanings unless some other meaning is plainly indicated:

(1) “Annexation” means the adding of real property to the boundaries of an incorporated municipality, such addition making such real property in every way a part of the municipality.

(2) “Contraction” means the reversion of real property within municipal boundaries to an unincorporated status.

(3) “Municipality” means a municipality created pursuant to general or special law authorized or recognized pursuant to s. 2 or s. 6, Art. VIII of the State Constitution.

(4) “Newspaper of general circulation” means a newspaper printed in the language most commonly spoken in the area within which it circulates, which is readily available for purchase by all inhabitants in its area of circulation, but does not include a newspaper intended primarily for members of a particular professional or occupational group, a newspaper whose primary function is to carry legal notices, or a newspaper that is given away primarily to distribute advertising.

(5) “Parties affected” means any persons or firms owning property in, or residing in, either a municipality proposing annexation or contraction or owning property that is proposed for annexation to a municipality or any governmental unit with jurisdiction over such area.

(6) “Qualified voter” means any person registered to vote in accordance with law.

(7) “Sufficiency of petition” means the verification of the signatures and addresses of all signers of a petition with the voting list maintained by the county supervisor of elections and certification that the number of valid signatures represents the required percentage of the total number of qualified voters in the area affected by a proposed annexation.

(8) “Urban in character” means an area used intensively for residential, urban recreational or conservation parklands, commercial, industrial, institutional, or governmental purposes or an area undergoing development for any of these purposes.

(9) “Urban services” means any services offered by a municipality, either directly or by contract, to any of its present residents.

(10) “Urban purposes” means that land is used intensively for residential, commercial, industrial, institutional, and governmental purposes, including any parcels of land retained in their natural state or kept free of development as dedicated greenbelt areas.

(11) “Contiguous” means that a substantial part of a boundary of the territory sought to be annexed by a municipality is coterminous with a part of the boundary of the municipality. The separation of the territory sought to be annexed from the annexing municipality by a publicly owned county park; a right-of-way for a highway, road, railroad, canal, or utility; or a body of water, watercourse, or other minor geographical division of a similar nature, running parallel with and between the territory sought to be annexed and the annexing municipality, shall not prevent annexation under this act, provided the presence of such a division does not, as a practical matter, prevent the territory sought to be annexed and the annexing municipality from becoming a unified whole with respect to municipal services or prevent their inhabitants from fully associating and trading with each other, socially and economically. However, nothing herein shall be construed to allow local rights-of-way, utility easements, railroad rights-of-way, or like entities to be annexed in a corridor fashion to gain contiguity; and when any provision or provisions of special law or laws prohibit the annexation of territory that is separated from the annexing municipality by a body of water or watercourse, then that law shall prevent annexation under this act.

(12) “Compactness” means concentration of a piece of property in a single area and precludes any action which would create enclaves, pockets, or finger areas in serpentine patterns. Any annexation proceeding in any county in the state shall be designed in such a manner as to ensure that the area will be reasonably compact.

(13) “Enclave” means:

(a) Any unincorporated improved or developed area that is enclosed within and bounded on all sides by a single municipality; or

(b) Any unincorporated improved or developed area that is enclosed within and bounded by a single municipality and a natural or manmade obstacle that allows the passage of vehicular traffic to that unincorporated area only through the municipality.

History.—s. 1, ch. 74-190; s. 1, ch. 75-297; s. 75, ch. 81-259; s. 1, ch. 84-148; s. 15, ch. 93-206.



171.0413 - Annexation procedures.

171.0413 Annexation procedures.—Any municipality may annex contiguous, compact, unincorporated territory in the following manner:

(1) An ordinance proposing to annex an area of contiguous, compact, unincorporated territory shall be adopted by the governing body of the annexing municipality pursuant to the procedure for the adoption of a nonemergency ordinance established by s. 166.041. Prior to the adoption of the ordinance of annexation, the local governing body shall hold at least two advertised public hearings. The first public hearing shall be on a weekday at least 7 days after the day that the first advertisement is published. The second public hearing shall be held on a weekday at least 5 days after the day that the second advertisement is published. Each such ordinance shall propose only one reasonably compact area to be annexed. However, prior to the ordinance of annexation becoming effective, a referendum on annexation shall be held as set out below, and, if approved by the referendum, the ordinance shall become effective 10 days after the referendum or as otherwise provided in the ordinance, but not more than 1 year following the date of the referendum.

(2) Following the final adoption of the ordinance of annexation by the governing body of the annexing municipality, the ordinance shall be submitted to a vote of the registered electors of the area proposed to be annexed. The governing body of the annexing municipality may also choose to submit the ordinance of annexation to a separate vote of the registered electors of the annexing municipality. The referendum on annexation shall be called and conducted and the expense thereof paid by the governing body of the annexing municipality.

(a) The referendum on annexation shall be held at the next regularly scheduled election following the final adoption of the ordinance of annexation by the governing body of the annexing municipality or at a special election called for the purpose of holding the referendum. However, the referendum, whether held at a regularly scheduled election or at a special election, shall not be held sooner than 30 days following the final adoption of the ordinance by the governing body of the annexing municipality.

(b) The governing body of the annexing municipality shall publish notice of the referendum on annexation at least once each week for 2 consecutive weeks immediately preceding the date of the referendum in a newspaper of general circulation in the area in which the referendum is to be held. The notice shall give the ordinance number, the time and places for the referendum, and a brief, general description of the area proposed to be annexed. The description shall include a map clearly showing the area and a statement that the complete legal description by metes and bounds and the ordinance can be obtained from the office of the city clerk.

(c) On the day of the referendum on annexation there shall be prominently displayed at each polling place a copy of the ordinance of annexation and a description of the property proposed to be annexed. The description shall be by metes and bounds and shall include a map clearly showing such area.

(d) Ballots or mechanical voting devices used in the referendum on annexation shall offer the choice “For annexation of property described in ordinance number   of the City of  ” and “Against annexation of property described in ordinance number   of the City of  ” in that order.

(e) If the referendum is held only in the area proposed to be annexed and receives a majority vote, or if the ordinance is submitted to a separate vote of the registered electors of the annexing municipality and the area proposed to be annexed and there is a separate majority vote for annexation in the annexing municipality and in the area proposed to be annexed, the ordinance of annexation shall become effective on the effective date specified therein. If there is any majority vote against annexation, the ordinance shall not become effective, and the area proposed to be annexed shall not be the subject of an annexation ordinance by the annexing municipality for a period of 2 years from the date of the referendum on annexation.

(3) Any parcel of land which is owned by one individual, corporation, or legal entity, or owned collectively by one or more individuals, corporations, or legal entities, proposed to be annexed under the provisions of this act shall not be severed, separated, divided, or partitioned by the provisions of said ordinance, but shall, if intended to be annexed, or if annexed, under the provisions of this act, be annexed in its entirety and as a whole. However, nothing herein contained shall be construed as affecting the validity or enforceability of any ordinance declaring an intention to annex land under the existing law that has been enacted by a municipality prior to July 1, 1975. The owner of such property may waive the requirements of this subsection if such owner does not desire all of the tract or parcel included in said annexation.

(4) Except as otherwise provided in this law, the annexation procedure as set forth in this section shall constitute a uniform method for the adoption of an ordinance of annexation by the governing body of any municipality in this state, and all existing provisions of special laws which establish municipal annexation procedures are repealed hereby; except that any provision or provisions of special law or laws which prohibit annexation of territory that is separated from the annexing municipality by a body of water or watercourse shall not be repealed.

(5) If more than 70 percent of the land in an area proposed to be annexed is owned by individuals, corporations, or legal entities which are not registered electors of such area, such area shall not be annexed unless the owners of more than 50 percent of the land in such area consent to such annexation. Such consent shall be obtained by the parties proposing the annexation prior to the referendum to be held on the annexation.

(6) Notwithstanding subsections (1) and (2), if the area proposed to be annexed does not have any registered electors on the date the ordinance is finally adopted, a vote of electors of the area proposed to be annexed is not required. In addition to the requirements of subsection (5), the area may not be annexed unless the owners of more than 50 percent of the parcels of land in the area proposed to be annexed consent to the annexation. If the governing body does not choose to hold a referendum of the annexing municipality pursuant to subsection (2), then the property owner consents required pursuant to subsection (5) shall be obtained by the parties proposing the annexation prior to the final adoption of the ordinance, and the annexation ordinance shall be effective upon becoming a law or as otherwise provided in the ordinance.

History.—s. 2, ch. 75-297; s. 1, ch. 76-176; s. 44, ch. 77-104; s. 1, ch. 80-350; s. 76, ch. 81-259; s. 1, ch. 86-113; s. 15, ch. 90-279; s. 16, ch. 93-206; s. 1, ch. 93-243; s. 1, ch. 94-196; s. 1448, ch. 95-147; s. 12, ch. 99-378.



171.042 - Prerequisites to annexation.

171.042 Prerequisites to annexation.—

(1) Prior to commencing the annexation procedures under s. 171.0413, the governing body of the municipality shall prepare a report setting forth the plans to provide urban services to any area to be annexed, and the report shall include the following:

(a) A map or maps of the municipality and adjacent territory showing the present and proposed municipal boundaries, the present major trunk water mains and sewer interceptors and outfalls, the proposed extensions of such mains and outfalls, as required in paragraph (c), and the general land use pattern in the area to be annexed.

(b) A statement certifying that the area to be annexed meets the criteria in s. 171.043.

(c) A statement setting forth the plans of the municipality for extending to the area to be annexed each major municipal service performed within the municipality at the time of annexation. Specifically, such plans shall:

1. Provide for extending urban services except as otherwise provided herein to the area to be annexed on the date of annexation on substantially the same basis and in the same manner as such services are provided within the rest of the municipality prior to annexation.

2. Provide for the extension of existing municipal water and sewer services into the area to be annexed so that, when such services are provided, property owners in the area to be annexed will be able to secure public water and sewer service according to the policies in effect in such municipality for extending water and sewer lines to individual lots or subdivisions.

3. If extension of major trunk water mains and sewer mains into the area to be annexed is necessary, set forth a proposed timetable for construction of such mains as soon as possible following the effective date of annexation.

4. Set forth the method under which the municipality plans to finance extension of services into the area to be annexed.

(2) Not fewer than 15 days prior to commencing the annexation procedures under s. 171.0413, the governing body of the municipality shall file a copy of the report required by this section with the board of county commissioners of the county wherein the municipality is located. Failure to timely file the report as required in this subsection may be the basis for a cause of action invalidating the annexation.

(3) The governing body of the municipality shall, not less than 10 days prior to the date set for the first public hearing required by s. 171.0413(1), mail a written notice to each person who resides or owns property within the area proposed to be annexed. The notice must describe the annexation proposal, the time and place for each public hearing to be held regarding the annexation, and the place or places within the municipality where the proposed ordinance may be inspected by the public. A copy of the notice must be kept available for public inspection during the regular business hours of the office of the clerk of the governing body.

History.—s. 1, ch. 74-190; s. 3, ch. 75-297; s. 1, ch. 78-19; s. 13, ch. 81-167; s. 13, ch. 83-55; s. 5, ch. 84-241; s. 2, ch. 2006-218.



171.043 - Character of the area to be annexed.

171.043 Character of the area to be annexed.—A municipal governing body may propose to annex an area only if it meets the general standards of subsection (1) and the requirements of either subsection (2) or subsection (3).

(1) The total area to be annexed must be contiguous to the municipality’s boundaries at the time the annexation proceeding is begun and reasonably compact, and no part of the area shall be included within the boundary of another incorporated municipality.

(2) Part or all of the area to be annexed must be developed for urban purposes. An area developed for urban purposes is defined as any area which meets any one of the following standards:

(a) It has a total resident population equal to at least two persons for each acre of land included within its boundaries;

(b) It has a total resident population equal to at least one person for each acre of land included within its boundaries and is subdivided into lots and tracts so that at least 60 percent of the total number of lots and tracts are 1 acre or less in size; or

(c) It is so developed that at least 60 percent of the total number of lots and tracts in the area at the time of annexation are used for urban purposes, and it is subdivided into lots and tracts so that at least 60 percent of the total acreage, not counting the acreage used at the time of annexation for nonresidential urban purposes, consists of lots and tracts 5 acres or less in size.

(3) In addition to the area developed for urban purposes, a municipal governing body may include in the area to be annexed any area which does not meet the requirements of subsection (2) if such area either:

(a) Lies between the municipal boundary and an area developed for urban purposes, so that the area developed for urban purposes is either not adjacent to the municipal boundary or cannot be served by the municipality without extending services or water or sewer lines through such sparsely developed area; or

(b) Is adjacent, on at least 60 percent of its external boundary, to any combination of the municipal boundary and the boundary of an area or areas developed for urban purposes as defined in subsection (2).

The purpose of this subsection is to permit municipal governing bodies to extend corporate limits to include all nearby areas developed for urban purposes and, where necessary, to include areas which at the time of annexation are not yet developed for urban purposes whose future probable use is urban and which constitute necessary land connections between the municipality and areas developed for urban purposes or between two or more areas developed for urban purposes.

History.—s. 1, ch. 74-190; s. 2, ch. 76-176.



171.044 - Voluntary annexation.

171.044 Voluntary annexation.—

(1) The owner or owners of real property in an unincorporated area of a county which is contiguous to a municipality and reasonably compact may petition the governing body of said municipality that said property be annexed to the municipality.

(2) Upon determination by the governing body of the municipality that the petition bears the signatures of all owners of property in the area proposed to be annexed, the governing body may, at any regular meeting, adopt a nonemergency ordinance to annex said property and redefine the boundary lines of the municipality to include said property. Said ordinance shall be passed after notice of the annexation has been published at least once each week for 2 consecutive weeks in some newspaper in such city or town or, if no newspaper is published in said city or town, then in a newspaper published in the same county; and if no newspaper is published in said county, then at least three printed copies of said notice shall be posted for 4 consecutive weeks at some conspicuous place in said city or town. The notice shall give the ordinance number and a brief, general description of the area proposed to be annexed. The description shall include a map clearly showing the area and a statement that the complete legal description by metes and bounds and the ordinance can be obtained from the office of the city clerk.

(3) An ordinance adopted under this section shall be filed with the clerk of the circuit court and the chief administrative officer of the county in which the municipality is located and with the Department of State within 7 days after the adoption of such ordinance. The ordinance must include a map which clearly shows the annexed area and a complete legal description of that area by metes and bounds.

(4) The method of annexation provided by this section shall be supplemental to any other procedure provided by general or special law, except that this section shall not apply to municipalities in counties with charters which provide for an exclusive method of municipal annexation.

(5) Land shall not be annexed through voluntary annexation when such annexation results in the creation of enclaves.

(6) Not fewer than 10 days prior to publishing or posting the ordinance notice required under subsection (2), the governing body of the municipality must provide a copy of the notice, via certified mail, to the board of the county commissioners of the county wherein the municipality is located. The notice provision provided in this subsection may be the basis for a cause of action invalidating the annexation.

History.—s. 1, ch. 74-190; ss. 4, 5, ch. 75-297; s. 3, ch. 76-176; s. 2, ch. 86-113; s. 1, ch. 90-171; s. 16, ch. 90-279; s. 16, ch. 98-176; s. 3, ch. 2006-218.



171.045 - Annexation limited to a single county.

171.045 Annexation limited to a single county.—In order for an annexation proceeding to be valid for the purposes of this chapter, the annexation must take place within the boundaries of a single county.

History.—s. 2, ch. 74-190.



171.046 - Annexation of enclaves.

171.046 Annexation of enclaves.—

(1) The Legislature recognizes that enclaves can create significant problems in planning, growth management, and service delivery, and therefore declares that it is the policy of the state to eliminate enclaves.

(2) In order to expedite the annexation of enclaves of 110 acres or less into the most appropriate incorporated jurisdiction, based upon existing or proposed service provision arrangements, a municipality may:

(a) Annex an enclave by interlocal agreement with the county having jurisdiction of the enclave; or

(b) Annex an enclave with fewer than 25 registered voters by municipal ordinance when the annexation is approved in a referendum by at least 60 percent of the registered voters who reside in the enclave.

(3) This section does not apply to undeveloped or unimproved real property.

History.—s. 18, ch. 93-206; s. 5, ch. 2016-148.



171.051 - Contraction procedures.

171.051 Contraction procedures.—Any municipality may initiate the contraction of municipal boundaries in the following manner:

(1) The governing body shall by ordinance propose the contraction of municipal boundaries, as described in the ordinance, and provide an effective date for the contraction.

(2) A petition of 15 percent of the qualified voters in an area desiring to be excluded from the municipal boundaries, filed with the clerk of the municipal governing body, may propose such an ordinance. The municipality to which such petition is directed shall immediately undertake a study of the feasibility of such proposal and shall, within 6 months, either initiate proceedings under subsection (1) or reject the petition, specifically stating the facts upon which the rejection is based.

(3) After introduction, the contraction ordinance shall be noticed at least once per week for 2 consecutive weeks in a newspaper of general circulation in the municipality, such notice to describe the area to be excluded. Such description shall include a statement of findings to show that the area to be excluded fails to meet the criteria of s. 171.043, set the time and place of the meeting at which the ordinance will be considered, and advise that all parties affected may be heard.

(4) If, at the meeting held for such purpose, a petition is filed and signed by at least 15 percent of the qualified voters resident in the area proposed for contraction requesting a referendum on the question, the governing body shall, upon verification, paid for by the municipality, of the sufficiency of the petition, and before passing such ordinance, submit the question of contraction to a vote of the qualified voters of the area proposed for contraction, or the governing body may vote not to contract the municipal boundaries.

(5) The governing body may also call for a referendum on the question of contraction on its own volition and in the absence of a petition requesting a referendum.

(6) The referendum, if required, shall be held at the next regularly scheduled election, or, if approved by a majority of the municipal governing body, at a special election held prior to such election, but no sooner than 30 days after verification of the petition or passage of the resolution or ordinance calling for the referendum.

(7) The municipal governing body shall establish the date of election and publish notice of the referendum election at least once a week for the 2 consecutive weeks immediately prior to the election in a newspaper of general circulation in the area proposed to be excluded or in the municipality. Such notice shall give the time and places for the election and a general description of the area to be excluded, which shall be in the form of a map clearly showing the area proposed to be excluded.

(8) Ballots or mechanical voting devices shall offer the choices “For deannexation” and “Against deannexation,” in that order.

(9) A majority vote “For deannexation” shall cause the area proposed for exclusion to be so excluded upon the effective date set in the contraction ordinance.

(10) A majority vote “Against deannexation” shall prevent any part of the area proposed for exclusion from being the subject of a contraction ordinance for a period of 2 years from the date of the referendum election.

History.—s. 1, ch. 74-190; s. 17, ch. 90-279.



171.052 - Criteria for contraction of municipal boundaries.

171.052 Criteria for contraction of municipal boundaries.—

(1) Only those areas which do not meet the criteria for annexation in s. 171.043 may be proposed for exclusion by municipal governing bodies. If the area proposed to be excluded does not meet the criteria of s. 171.043, but such exclusion would result in a portion of the municipality becoming noncontiguous with the rest of the municipality, then such exclusion shall not be allowed.

(2) The ordinance shall make provision for apportionment of any prior existing debt and property.

History.—s. 1, ch. 74-190.



171.061 - Apportionment of debts and taxes in annexations or contractions.

171.061 Apportionment of debts and taxes in annexations or contractions.—

(1) The area annexed to a municipality shall be subject to the taxes and debts of the municipality upon the effective date of the annexation. However, the annexed area shall not be subject to municipal ad valorem taxation for the current year if the effective date of the annexation falls after the municipal governing body levies such tax.

(2) The municipal governing body, in the event of exclusion of territory, shall reach agreement with the county governing body to determine what portion, if any, of the existing indebtedness or property of the municipality shall be assumed by the county of which the excluded territory will become a part, the fair value of such indebtedness or property, and the manner of transfer and financing.

History.—s. 1, ch. 74-190.



171.062 - Effects of annexations or contractions.

171.062 Effects of annexations or contractions.—

(1) An area annexed to a municipality shall be subject to all laws, ordinances, and regulations in force in that municipality and shall be entitled to the same privileges and benefits as other parts of that municipality upon the effective date of the annexation.

(2) If the area annexed was subject to a county land use plan and county zoning or subdivision regulations, these regulations remain in full force and effect until the municipality adopts a comprehensive plan amendment that includes the annexed area.

(3) An area excluded from a municipality shall no longer be subject to any laws, ordinances, or regulations in force in the municipality from which it was excluded and shall no longer be entitled to the privileges and benefits accruing to the area within the municipal boundaries upon the effective date of the exclusion. It shall be subject to all laws, ordinances, and regulations in force in that county.

(4)(a) A party that has an exclusive franchise which was in effect for at least 6 months prior to the initiation of an annexation to provide solid waste collection services in an unincorporated area may continue to provide such services to an annexed area for 5 years or the remainder of the franchise term, whichever is shorter, if:

1. The franchisee provides, if the annexing municipality requires, a level of quality and frequency of service which is equivalent to that required by the municipality in other areas of the municipality not served by the franchisee, and

2. The franchisee provides such service to the annexed area at a reasonable cost. The cost must include the following as related to providing services to the annexed area:

a. Capital costs for land, structures, vehicles, equipment, and other items used for solid waste management;

b. Operating and maintenance costs for solid waste management;

c. Costs to comply with applicable statutes, rules, permit conditions, and insurance requirements;

d. Disposal costs; and

e. A reasonable profit.

If the municipality and the franchisee cannot enter into an agreement as to such cost, they shall submit the matter of cost to arbitration.

(b) A municipality, at its option, may allow the franchisee to continue providing services pursuant to the existing franchise agreement.

(c) A municipality may terminate any franchise if the franchisee does not agree to comply with the requirements of paragraph (a) within 90 days after the effective date of the proposed annexation.

(5) A party that has a contract that was in effect for at least 6 months prior to the initiation of an annexation to provide solid waste collection services in an unincorporated area may continue to provide such services to an annexed area for 5 years or the remainder of the contract term, whichever is shorter. Within a reasonable time following a written request to do so, the party shall provide the annexing municipality with a copy of the pertinent portion of the contract or other written evidence showing the duration of the contract, excluding any automatic renewals or so-called “evergreen” provisions. This subsection does not apply to contracts to provide solid waste collection services to single-family residential properties in those enclaves described in s. 171.046.

History.—s. 1, ch. 74-190; s. 22, ch. 85-55; s. 1, ch. 88-92; s. 17, ch. 93-206; s. 2, ch. 93-243; s. 2, ch. 2000-304.



171.071 - Effect in Miami-Dade County.

171.071 Effect in Miami-Dade County.—Municipalities within the boundaries of Miami-Dade County shall adopt annexation or contraction ordinances pursuant to methods established by the home rule charter established pursuant to s. 6(e), Art. VIII of the State Constitution.

History.—s. 1, ch. 74-190; s. 31, ch. 2008-4.



171.081 - Appeal on annexation or contraction.

171.081 Appeal on annexation or contraction.—

(1) Any party affected who believes that he or she will suffer material injury by reason of the failure of the municipal governing body to comply with the procedures set forth in this chapter for annexation or contraction or to meet the requirements established for annexation or contraction as they apply to his or her property may file a petition in the circuit court for the county in which the municipality or municipalities are located seeking review by certiorari. The action may be initiated at the party’s option within 30 days following the passage of the annexation or contraction ordinance or within 30 days following the completion of the dispute resolution process in subsection (2). In any action instituted pursuant to this subsection, the complainant, should he or she prevail, shall be entitled to reasonable costs and attorney’s fees.

(2) If the affected party is a governmental entity, no later than 30 days following the passage of an annexation or contraction ordinance, the governmental entity must initiate and proceed through the conflict resolution procedures established in chapter 164. If there is a failure to resolve the conflict, no later than 30 days following the conclusion of the procedures established in chapter 164, the governmental entity that initiated the conflict resolution procedures may file a petition in the circuit court for the county in which the municipality or municipalities are located seeking review by certiorari. In any legal action instituted pursuant to this subsection, the prevailing party is entitled to reasonable costs and attorney’s fees.

History.—s. 1, ch. 74-190; s. 3, ch. 78-95; s. 916, ch. 95-147; s. 5, ch. 2006-218.



171.091 - Recording.

171.091 Recording.—Any change in the municipal boundaries through annexation or contraction shall revise the charter boundary article and shall be filed as a revision of the charter with the Department of State within 30 days. A copy of such revision must be submitted to the Office of Economic and Demographic Research along with a statement specifying the population census effect and the affected land area.

History.—s. 1, ch. 74-190; s. 10, ch. 2009-96; s. 9, ch. 2011-14.



171.093 - Municipal annexation within independent special districts.

171.093 Municipal annexation within independent special districts.—

(1) The purpose of this section is to provide an orderly transition of special district service responsibilities in an annexed area from an independent special district which levies ad valorem taxes to a municipality following the municipality’s annexation of property located within the jurisdictional boundaries of an independent special district, if the municipality elects to assume such responsibilities.

(2) The municipality may make such an election by adopting a resolution evidencing the election and forwarding the resolution to the office of the special district and the property appraiser and tax collector of the county in which the annexed property is located. In addition, the municipality may incorporate its election into the annexation ordinance.

(3) Upon a municipality’s election to assume the district’s responsibilities, the municipality and the district may enter into an interlocal agreement addressing the orderly transfer of service responsibilities, real assets, equipment, and personnel to the municipality. The agreement shall address allocation of responsibility for special district services, avoidance of double taxation of property owners for such services in the area of overlapping jurisdiction, prevention of loss of any district revenues which may be detrimental to the continued operations of the independent district, avoidance of impairment of existing district contracts, disposition of property and equipment of the independent district and any assumption of indebtedness for it, the status and employee rights of any adversely affected employees of the independent district, and any other matter reasonably related to the transfer of responsibilities.

(4)(a) If the municipality and the district are unable to enter into an interlocal agreement pursuant to subsection (3), the municipality shall so advise the district and the property appraiser and tax collector of the county in which the annexed property is located and, effective October 1 of the calendar year immediately following the calendar year in which the municipality declares its intent to assume service responsibilities in the annexed area, the district shall remain the service provider in the annexed area for a period of 4 years. During the 4-year period, the municipality shall pay the district an amount equal to the ad valorem taxes or assessments that would have been collected had the property remained in the district.

(b) By the end of the 4-year period, or any extension mutually agreed upon by the district and the municipality, the municipality and the district shall enter into an agreement that identifies the existing district property located in the municipality or primarily serving the municipality that will be assumed by the municipality, the fair market value of such property, and the manner of transfer of such property and any associated indebtedness. If the municipality and district are unable to agree to an equitable distribution of the district’s property and indebtedness, the matter shall proceed to circuit court. In equitably distributing the district’s property and associated indebtedness, the taxes and other revenues paid the district by or on behalf of the residents of the annexed area shall be taken into consideration.

(c) During the 4-year period, or during any mutually agreed upon extension, district service and capital expenditures within the annexed area shall continue to be rationally related to the annexed area’s service needs. Service and capital expenditures within the annexed area shall also continue to be rationally related to the percentage of district revenue received on behalf of the residents of the annexed area when compared to the district’s total revenue. A capital expenditure greater than $25,000 shall not be made by the district for use primarily within the annexed area without the express consent of the municipality.

(5) If the municipality elects not to assume the district’s responsibilities, the district shall remain the service provider in the annexed area, the geographical boundaries of the district shall continue to include the annexed area, and the district may continue to levy ad valorem taxes and assessments on the real property located within the annexed area. If the municipality elects to assume the district’s responsibilities in accordance with subsection (3), the district’s boundaries shall contract to exclude the annexed area at the time and in the manner provided in the agreement.

(6) If the municipality elects to assume the district’s responsibilities and the municipality and the district are unable to enter into an interlocal agreement, and the district continues to remain the service provider in the annexed area in accordance with subsection (4), the geographical boundaries of the district shall contract to exclude the annexed area on the effective date of the beginning of the 4-year period provided for in subsection (4). Nothing in this section precludes the contraction of the boundary of any independent special district by special act of the Legislature. The district shall not levy ad valorem taxes or assessments on the annexed property in the calendar year in which its boundaries contract and subsequent years, but it may continue to collect and use all ad valorem taxes and assessments levied in prior years. Nothing in this section prohibits the district from assessing user charges and impact fees within the annexed area while it remains the service provider.

(7) In addition to any other authority provided by law, a municipality is authorized to levy assessments on property located in an annexed area to offset all or a portion of the costs incurred by the municipality in assuming district responsibilities pursuant to this section. Such assessments may be collected pursuant to and in accordance with applicable law.

(8) This section does not apply to districts created pursuant to chapter 190 or chapter 373.

History.—s. 8, ch. 2000-304; s. 29, ch. 2001-60.



171.094 - Effect of interlocal service boundary agreements adopted under part II on annexations under this part.

171.094 Effect of interlocal service boundary agreements adopted under part II on annexations under this part.—

(1) An interlocal service boundary agreement entered into pursuant to part II is binding on the parties to the agreement, and a party may not take any action that violates the interlocal service boundary agreement.

(2) Notwithstanding any other provision of this part, without the consent of the county, the affected municipality, or affected independent special district by resolution, a county, an invited municipality, or independent special district may not take any action that violates an interlocal service boundary agreement.

History.—s. 4, ch. 2006-218.






Part II - INTERLOCAL SERVICE BOUNDARY AGREEMENTS (ss. 171.20-171.212)

171.20 - Short title.

171.20 Short title.—This part may be cited as the “Interlocal Service Boundary Agreement Act.”

History.—s. 1, ch. 2006-218.



171.201 - Legislative intent.

171.201 Legislative intent.—The Legislature intends to provide an alternative to part I of this chapter for local governments regarding the annexation of territory into a municipality and the subtraction of territory from the unincorporated area of the county. The principal goal of this part is to encourage local governments to jointly determine how to provide services to residents and property in the most efficient and effective manner while balancing the needs and desires of the community. This part is intended to establish a more flexible process for adjusting municipal boundaries and to address a wider range of the effects of annexation. This part is intended to encourage intergovernmental coordination in planning, service delivery, and boundary adjustments and to reduce intergovernmental conflicts and litigation between local governments. It is the intent of this part to promote sensible boundaries that reduce the costs of local governments, avoid duplicating local services, and increase political transparency and accountability. This part is intended to prevent inefficient service delivery and an insufficient tax base to support the delivery of those services.

History.—s. 1, ch. 2006-218.



171.202 - Definitions.

171.202 Definitions.—As used in this part, the term:

(1) “Chief administrative officer” means the municipal administrator, municipal manager, county manager, county administrator, or other officer of the municipality, county, or independent special district who reports directly to the governing body of the local government.

(2) “Enclave” has the same meaning as provided in s. 171.031.

(3) “Independent special district” means an independent special district, as defined in s. 189.012, which provides fire, emergency medical, water, wastewater, or stormwater services.

(4) “Initiating county” means a county that commences the process for negotiating an interlocal service boundary agreement through the adoption of an initiating resolution.

(5) “Initiating local government” means a county, municipality, or independent special district that commences the process for negotiating an interlocal service boundary agreement through the adoption of an initiating resolution.

(6) “Initiating municipality” means a municipality that commences the process for negotiating an interlocal service boundary agreement through the adoption of an initiating resolution.

(7) “Initiating resolution” means a resolution adopted by a county, municipality, or independent special district which commences the process for negotiating an interlocal service boundary agreement and which identifies the unincorporated area and other issues for discussion.

(8) “Interlocal service boundary agreement” means an agreement adopted under this part, between a county and one or more municipalities, which may include one or more independent special districts as parties to the agreement.

(9) “Invited local government” means an invited county, municipality, or special district and any other local government designated as such in an initiating resolution or a responding resolution that invites the local government to participate in negotiating an interlocal service boundary agreement.

(10) “Invited municipality” means an initiating municipality and any other municipality designated as such in an initiating resolution or a responding resolution that invites the municipality to participate in negotiating an interlocal service boundary agreement.

(11) “Municipal service area” means one or more of the following as designated in an interlocal service boundary agreement:

(a) An unincorporated area that has been identified in an interlocal service boundary agreement for municipal annexation by a municipality that is a party to the agreement.

(b) An unincorporated area that has been identified in an interlocal service boundary agreement to receive municipal services from a municipality that is a party to the agreement or from the municipality’s designee.

(12) “Notified local government” means the county or a municipality, other than an invited municipality, that receives an initiating resolution.

(13) “Participating resolution” means the resolution adopted by the initiating local government and the invited local government.

(14) “Requesting resolution” means the resolution adopted by a municipality seeking to participate in the negotiation of an interlocal service boundary agreement.

(15) “Responding resolution” means the resolution adopted by the county or an invited municipality which responds to the initiating resolution and which may identify an additional unincorporated area or another issue for discussion, or both, and may designate an additional invited municipality or independent special district.

(16) “Unincorporated service area” means one or more of the following as designated in an interlocal service boundary agreement:

(a) An unincorporated area that has been identified in an interlocal service boundary agreement and that may not be annexed without the consent of the county.

(b) An unincorporated area or incorporated area, or both, which have been identified in an interlocal service boundary agreement to receive municipal services from a county or its designee or an independent special district.

History.—s. 1, ch. 2006-218; s. 67, ch. 2014-22.



171.203 - Interlocal service boundary agreement.

171.203 Interlocal service boundary agreement.—The governing body of a county and one or more municipalities or independent special districts within the county may enter into an interlocal service boundary agreement under this part. The governing bodies of a county, a municipality, or an independent special district may develop a process for reaching an interlocal service boundary agreement which provides for public participation in a manner that meets or exceeds the requirements of subsection (13), or the governing bodies may use the process established in this section.

(1) A county, a municipality, or an independent special district desiring to enter into an interlocal service boundary agreement shall commence the negotiation process by adopting an initiating resolution. The initiating resolution must identify an unincorporated area or incorporated area, or both, to be discussed and the issues to be negotiated. The identified area must be specified in the initiating resolution by a descriptive exhibit that includes, but need not be limited to, a map or legal description of the designated area. The issues for negotiation must be listed in the initiating resolution and may include, but need not be limited to, the issues listed in subsection (6). An independent special district may initiate the interlocal service boundary agreement for the purposes of dissolving an independent special district or in response to a proposed annexation that would remove more than 10 percent of the taxable or assessable value of an independent special district.

(a) The initiating resolution of an initiating county must designate one or more invited municipalities. The initiating resolution of an initiating municipality may designate an invited municipality. The initiating resolution of an independent special district must designate one or more invited municipalities and invite the county.

(b) An initiating county shall send the initiating resolution by United States certified mail to the chief administrative officer of every invited municipality and each other municipality within the county. An initiating municipality shall send the initiating resolution by United States certified mail to the chief administrative officer of the county, the invited municipality, if any, and each other municipality within the county.

(c) The initiating local government shall also send the initiating resolution to the chief administrative officer of each independent special district in the unincorporated area designated in the initiating resolution.

(2) Within 60 days after the receipt of an initiating resolution, the county or the invited municipality, as appropriate, shall adopt a responding resolution. The responding resolution may identify an additional unincorporated area or incorporated area, or both, for discussion and may designate additional issues for negotiation. The additional identified area, if any, must be specified in the responding resolution by a descriptive exhibit that includes, but need not be limited to, a map or legal description of the designated area. The additional issues designated for negotiation, if any, must be listed in the responding resolution and may include, but need not be limited to, the issues listed in subsection (6). The responding resolution may also invite an additional municipality or independent special district to negotiate the interlocal service boundary agreement.

(a) Within 7 days after the adoption of a responding resolution, the responding county shall send the responding resolution by United States certified mail to the chief administrative officer of the initiating municipality, each invited municipality, if any, and the independent special district that received an initiating resolution.

(b) Within 7 days after the adoption of a responding resolution, an invited municipality shall send the responding resolution by United States certified mail to the chief administrative officer of the initiating county, each invited municipality, if any, and each independent special district that received an initiating resolution.

(c) An invited municipality that was invited by a responding resolution shall adopt a responding resolution in accordance with paragraph (b).

(d) Within 60 days after receipt of the initiating resolution, any independent special district that received an initiating resolution and that desires to participate in the negotiations shall adopt a resolution indicating that it intends to participate in the negotiation process for the interlocal service boundary agreement. Within 7 days after the adoption of the resolution, the independent special district shall send the resolution by United States certified mail to the chief administrative officer of the county, the initiating municipality, each invited municipality, if any, and each notified local government.

(3) A municipality within the county which is not an invited municipality may request participation in the negotiations for the interlocal service boundary agreement. Such a request must be accomplished by adopting a requesting resolution within 60 days after receipt of the initiating resolution or within 10 days after receipt of the responding resolution. Within 7 days after adoption of the requesting resolution, the requesting municipality shall send the resolution by United States certified mail to the chief administrative officer of the initiating local government and each invited municipality. The county and the invited municipality shall consider whether to allow a requesting municipality to participate in the negotiations, and, if they agree, the county and the municipality shall adopt a participating resolution allowing the requesting municipality to participate in the negotiations.

(4) The county, the invited municipalities, the participating municipalities, if any, and the independent special districts, if any have adopted a resolution to participate, shall begin negotiations within 60 days after receipt of the responding resolution or a participating resolution, whichever occurs later.

(5) An invited municipality that fails to adopt a responding resolution shall be deemed to waive its right to participate in the negotiation process and shall be bound by an interlocal agreement resulting from such negotiation process, if any is reached.

(6) An interlocal service boundary agreement may address any issue concerning service delivery, fiscal responsibilities, or boundary adjustment. The agreement may include, but need not be limited to, provisions that:

(a) Identify a municipal service area.

(b) Identify an unincorporated service area.

(c) Identify the local government responsible for the delivery or funding of the following services within the municipal service area or the unincorporated service area:

1. Public safety.

2. Fire, emergency rescue, and medical.

3. Water and wastewater.

4. Road ownership, construction, and maintenance.

5. Conservation, parks, and recreation.

6. Stormwater management and drainage.

(d) Address other services and infrastructure not currently provided by an electric utility as defined by s. 366.02(2) or a natural gas transmission company as defined by s. 368.103(4). However, this paragraph does not affect any territorial agreement between electrical utilities or public utilities under chapter 366 or affect the determination of a territorial dispute by the Public Service Commission under s. 366.04.

(e) Establish a process and schedule for annexation of an area within the designated municipal service area consistent with s. 171.205.

(f) Establish a process for land use decisions consistent with part II of chapter 163, including those made jointly by the governing bodies of the county and the municipality, or allow a municipality to adopt land use changes consistent with part II of chapter 163 for areas that are scheduled to be annexed within the term of the interlocal agreement; however, the county comprehensive plan and land development regulations shall control until the municipality annexes the property and amends its comprehensive plan accordingly.

(g) Address other issues concerning service delivery, including the transfer of services and infrastructure and the fiscal compensation to one county, municipality, or independent special district from another county, municipality, or independent special district.

(h) Provide for the joint use of facilities and the colocation of services.

(i) Include a requirement for a report to the county of the municipality’s planned service delivery, as provided in s. 171.042, or as otherwise determined by agreement.

(j) Establish a procedure by which the local government that is responsible for water and wastewater services shall, within 30 days after the annexation or subtraction of territory, apply for any modifications to permits of the water management district or the Department of Environmental Protection which are necessary to reflect changes in the entity that is responsible for managing surface water under such permits.

(7) If the interlocal service boundary agreement addresses responsibilities for land use planning under chapter 163, the agreement must also establish the procedures for preparing and adopting comprehensive plan amendments, administering land development regulations, and issuing development orders.

(8) In order to ensure that the health and welfare of the residents affected by annexation will be protected, all fire and emergency medical services shall be provided by the existing provider of fire and emergency medical services to the annexed area and remain part of the existing municipal service taxing unit or special district unless:

(a) The county and annexing municipality reach an agreement, through interlocal agreement or other legally sufficient means, as to who shall provide these emergency services; or

(b) A fire rescue services element exists for the respective county’s comprehensive plan filed with the state and the annexing municipality meets the criteria set forth.

(9) Each local government that is a party to the interlocal service boundary agreement shall amend the intergovernmental coordination element of its comprehensive plan, as described in s. 163.3177(6)(h)1., no later than 6 months following entry of the interlocal service boundary agreement consistent with s. 163.3177(6)(h)1.

(10) An affected person for the purpose of challenging a comprehensive plan amendment required by paragraph (6)(f) includes a person who owns real property, resides, or owns or operates a business within the boundaries of the municipal service area, and a person who owns real property abutting real property within the municipal service area that is the subject of the comprehensive plan amendment, in addition to those other affected persons who would have standing under s. 163.3184.

(11)(a) A municipality that is a party to an interlocal service boundary agreement that identifies an unincorporated area for municipal annexation under s. 171.202(11)(a) shall adopt a municipal service area as an amendment to its comprehensive plan to address future possible municipal annexation. The state land planning agency shall review the amendment for compliance with part II of chapter 163. The proposed plan amendment must contain:

1. A boundary map of the municipal service area.

2. Population projections for the area.

3. Data and analysis supporting the provision of public facilities for the area.

(b) This part does not authorize the state land planning agency to review, evaluate, determine, approve, or disapprove a municipal ordinance relating to municipal annexation or contraction.

(12) An interlocal service boundary agreement may be for a term of 20 years or less. The interlocal service boundary agreement must include a provision requiring periodic review. The interlocal service boundary agreement must require renegotiations to begin at least 18 months before its termination date.

(13) No earlier than 6 months after the commencement of negotiations, either of the initiating local governments or both, the county, or the invited municipality may declare an impasse in the negotiations and seek a resolution of the issues under ss. 164.1053-164.1057. If the local governments fail to agree at the conclusion of the process under chapter 164, the local governments shall hold a joint public hearing on the issues raised in the negotiations.

(14) When the local governments have reached an interlocal service boundary agreement, the county and the municipality shall adopt the agreement by ordinance under s. 166.041 or s. 125.66, respectively. An independent special district, if it consents to the agreement, shall adopt the agreement by final order, resolution, or other method consistent with its charter. The interlocal service boundary agreement shall take effect on the day specified in the agreement or, if there is no date, upon adoption by the county or the invited municipality, whichever occurs later. This part does not prohibit a county or municipality from adopting an interlocal service boundary agreement without the consent of an independent special district, unless the agreement provides for the dissolution of an independent special district or the removal of more than 10 percent of the taxable or assessable value of an independent special district.

(15) For a period of 6 months following the failure of the local governments to consent to an interlocal service boundary agreement, the initiating local government may not initiate the negotiation process established in this section to require the responding local government to negotiate an agreement concerning the same identified unincorporated area and the same issues that were specified in the failed initiating resolution.

(16) This part does not authorize one local government to require another local government to enter into an interlocal service boundary agreement. However, when the process for negotiating an interlocal service boundary agreement is initiated, the local governments shall negotiate in good faith to the conclusion of the process established in this section.

(17) This section authorizes local governments to simultaneously engage in negotiating more than one interlocal service boundary agreement, notwithstanding that separate negotiations concern similar or identical unincorporated areas and issues.

(18) Elected local government officials are encouraged to participate actively and directly in the negotiation process for developing an interlocal service boundary agreement.

(19) This part does not impair any existing franchise agreement without the consent of the franchisee, any existing territorial agreement between electric utilities or public utilities under chapter 366, or the jurisdiction of the Public Service Commission to resolve a territorial dispute involving electric utilities or public utilities in accordance with s. 366.04. In addition, an interlocal agreement entered into under this section has no effect in a proceeding before the Public Service Commission involving a territorial dispute. A municipality or county shall retain all existing authority, if any, to negotiate a franchise agreement with any private service provider for use of public rights-of-way or the privilege of providing a service.

(20) This part does not impair any existing contract without the consent of the parties.

History.—s. 1, ch. 2006-218; s. 35, ch. 2011-139.



171.204 - Prerequisites to annexation under this part.

171.204 Prerequisites to annexation under this part.—The interlocal service boundary agreement may describe the character of land that may be annexed under this part and may provide that the restrictions on the character of land that may be annexed pursuant to part I are not restrictions on land that may be annexed pursuant to this part. As determined in the interlocal service boundary agreement, any character of land may be annexed, including, but not limited to, an annexation of land not contiguous to the boundaries of the annexing municipality, an annexation that creates an enclave, or an annexation where the annexed area is not reasonably compact; however, such area must be “urban in character” as defined in s. 171.031(8). The interlocal service boundary agreement may not allow for annexation of land within a municipality that is not a party to the agreement or of land that is within another county. Before annexation of land that is not contiguous to the boundaries of the annexing municipality, an annexation that creates an enclave, or an annexation of land that is not currently served by water or sewer utilities, one of the following options must be followed:

(1) The municipality shall transmit a comprehensive plan amendment that proposes specific amendments relating to the property anticipated for annexation to the Department of Economic Opportunity for review under chapter 163. After considering the department’s review, the municipality may approve the annexation and comprehensive plan amendment concurrently. The local government must adopt the annexation and the comprehensive plan amendment as separate and distinct actions but may take such actions at a single public hearing; or

(2) A municipality and county shall enter into a joint planning agreement under s. 163.3171, which is adopted into the municipal comprehensive plan. The joint planning agreement must identify the geographic areas anticipated for annexation, the future land uses that the municipality would seek to establish, necessary public facilities and services, including transportation and school facilities and how they will be provided, and natural resources, including surface water and groundwater resources, and how they will be protected. An amendment to the future land use map of a comprehensive plan which is consistent with the joint planning agreement must be considered a small scale amendment.

History.—s. 1, ch. 2006-218; s. 61, ch. 2011-142.



171.205 - Consent requirements for annexation of land under this part.

171.205 Consent requirements for annexation of land under this part.—Notwithstanding part I, an interlocal service boundary agreement may provide a process for annexation consistent with this section or with part I.

(1) For all or a portion of the area within a designated municipal service area, the interlocal service boundary agreement may provide a flexible process for securing the consent of persons who are registered voters or own property in the area proposed for annexation, or of both such voters and owners, for the annexation of property within a municipal service area, with notice to such voters or owners as required in the interlocal service boundary agreement. The interlocal service boundary agreement may not authorize annexation unless the consent requirements of part I are met or the annexation is consented to by one or more of the following:

(a) The municipality has received a petition for annexation from more than 50 percent of the registered voters who reside in the area proposed to be annexed.

(b) The annexation is approved by a majority of the registered voters who reside in the area proposed to be annexed voting in a referendum on the annexation.

(c) The municipality has received a petition for annexation from more than 50 percent of the persons who own property within the area proposed to be annexed.

(2) If the area to be annexed includes a privately owned solid waste disposal facility as defined in s. 403.703(33) which receives municipal solid waste collected within the jurisdiction of multiple local governments, the annexing municipality must set forth in its plan the effects that the annexation of the solid waste disposal facility will have on the other local governments. The plan must also indicate that the owner of the affected solid waste disposal facility has been contacted in writing concerning the annexation, that an agreement between the annexing municipality and the solid waste disposal facility to govern the operations of the solid waste disposal facility if the annexation occurs has been approved, and that the owner of the solid waste disposal facility does not object to the proposed annexation.

(3) For all or a portion of an enclave consisting of more than 20 acres within a designated municipal service area, the interlocal service boundary agreement may provide a flexible process for securing the consent of persons who are registered voters or own property in the area proposed for annexation, or of both such voters and owners, for the annexation of property within such an enclave, with notice to such voters or owners as required in the interlocal service boundary agreement. The interlocal service boundary agreement may not authorize annexation of enclaves under this subsection unless the consent requirements of part I are met, the annexation process includes one or more of the procedures in subsection (1), or the municipality has received a petition for annexation from one or more persons who own real property in excess of 50 percent of the total real property within the area to be annexed.

(4) For all or a portion of an enclave consisting of 20 acres or fewer within a designated municipal service area, within which enclave not more than 100 registered voters reside, the interlocal service boundary agreement may provide a flexible process for securing the consent of persons who are registered voters or own property in the area proposed for annexation, or of both such voters and owners, for the annexation of property within such an enclave, with notice to such voters or owners as required in the interlocal service boundary agreement. Such an annexation process may include one or more of the procedures in subsection (1) and may allow annexation according to the terms and conditions provided in the interlocal service boundary agreement, which may include a referendum of the registered voters who reside in the area proposed to be annexed.

History.—s. 1, ch. 2006-218; s. 11, ch. 2007-5; s. 32, ch. 2008-4.



171.206 - Effect of interlocal service boundary area agreement on annexations.

171.206 Effect of interlocal service boundary area agreement on annexations.—

(1) An interlocal service boundary agreement is binding on the parties to the agreement, and a party may not take any action that violates the interlocal service boundary agreement.

(2) Notwithstanding part I, without consent of the county and the affected municipality by resolution, a county or an invited municipality may not take any action that violates the interlocal service boundary agreement.

(3) If the independent special district that participated in the negotiation process pursuant to s. 171.203(2)(d) does not consent to the interlocal service boundary agreement and a municipality annexes an area within the independent special district, the independent special district may seek compensation using the process in s. 171.093.

History.—s. 1, ch. 2006-218.



171.207 - Transfer of powers.

171.207 Transfer of powers.—This part is an alternative provision otherwise provided by law, as authorized in s. 4, Art. VIII of the State Constitution, for any transfer of power resulting from an interlocal service boundary agreement for the provision of services or the acquisition of public facilities entered into by a county, municipality, independent special district, or other entity created pursuant to law.

History.—s. 1, ch. 2006-218.



171.208 - Municipal extraterritorial power.

171.208 Municipal extraterritorial power.—This part authorizes a municipality to exercise extraterritorial powers that include, but are not limited to, the authority to provide services and facilities within the unincorporated area or within the territory of another municipality as provided within an interlocal service boundary agreement. These powers are in addition to other municipal powers that otherwise exist. However, this power is subject to the jurisdiction of the Public Service Commission to resolve territorial disputes under s. 366.04. An interlocal agreement has no effect on the resolution of a territorial dispute to be determined by the Public Service Commission.

History.—s. 1, ch. 2006-218.



171.209 - County incorporated area power.

171.209 County incorporated area power.—As provided in an interlocal service boundary agreement, this part authorizes a county to exercise powers within a municipality that include, but are not limited to, the authority to provide services and facilities within the territory of a municipality. These powers are in addition to other county powers that otherwise exist.

History.—s. 1, ch. 2006-218.



171.21 - Effect of part on interlocal agreement and county charter.

171.21 Effect of part on interlocal agreement and county charter.—A joint planning agreement, a charter provision adopted under s. 171.044(4), or any other interlocal agreement between local governments including a county, municipality, or independent special district is not affected by this part; however, a county, municipality or independent special district may avail itself of this part, which may result in the repeal or modification of a joint planning agreement or other interlocal agreement. A local government within a county that has adopted a charter provision pursuant to s. 171.044(4) may avail itself of the provisions of this part which authorize an interlocal service boundary agreement if such interlocal agreement is consistent with the charter of that county, as the charter was approved, revised, or amended pursuant to s. 125.64.

History.—s. 1, ch. 2006-218.



171.211 - Interlocal service boundary agreement presumed valid and binding.

171.211 Interlocal service boundary agreement presumed valid and binding.—

(1) If there is litigation over the terms, conditions, construction, or enforcement of an interlocal service boundary agreement, the agreement shall be presumed valid, and the challenger has the burden of proving its invalidity.

(2) Notwithstanding part I, it is the intent of this part to authorize a municipality to enter into an interlocal service boundary agreement that enhances, restricts, or precludes annexations during the term of the agreement.

History.—s. 1, ch. 2006-218.



171.212 - Disputes regarding construction and effect of an interlocal service boundary agreement.

171.212 Disputes regarding construction and effect of an interlocal service boundary agreement.—If there is a question or dispute about the construction or effect of an interlocal service boundary agreement, a local government shall initiate and proceed through the conflict resolution procedures established in chapter 164. If there is a failure to resolve the conflict, no later than 30 days following the conclusion of the procedures established in chapter 164, the local government may file an action in circuit court. For purposes of this section, the term “local government” means a party to the interlocal service boundary agreement.

History.—s. 1, ch. 2006-218.









Chapter 173 - FORECLOSURE OF MUNICIPAL TAX AND SPECIAL ASSESSMENT LIENS

173.01 - Foreclosure of municipal tax certificates authorized.

173.01 Foreclosure of municipal tax certificates authorized.—The lien of any and all taxes, except those ad valorem taxes collectible by the county tax collector, tax certificates, and special assessments imposed by any incorporated city or town in the state upon real estate may be foreclosed by such city or town by suit in chancery. The practice, pleading, and procedure in any such suit shall be in substantial accordance with the practice, pleading, and procedure for the foreclosure of mortgages of real estate, except as herein otherwise provided.

History.—s. 1, ch. 15038, 1931; CGL 1936 Supp. 3004(2); s. 31, ch. 73-332.



173.02 - Proceedings in rem against the lands.

173.02 Proceedings in rem against the lands.—Suits for the foreclosure of tax liens and special assessments under this chapter shall be in the nature of proceedings in rem against the lands upon which said taxes or special assessments are a lien or liens, and it shall not be material that the ownership of said lands be correctly alleged in said proceedings or that parties having an interest or interests in or liens or claims upon said lands be made parties to such proceedings by name or description or be served with process therein, except as hereinafter provided. In any such suit as many lots, parcels or tracts of land, regardless of ownership, and as many tax liens, tax certificates and assessment liens may be included in one suit as the complainant may desire. Any judgment or decree that may be rendered in any such suit shall be enforceable only against such lands.

History.—s. 2, ch. 15038, 1931; CGL 1936 Supp. 3004(3).



173.03 - Conditions determining when suit may be brought; lands and claims included.

173.03 Conditions determining when suit may be brought; lands and claims included.—

(1) Suit may be brought at any time after any one or more of the following events, respectively:

(a) After the expiration of 2 years from the date of any tax certificate issued and held by a city or town whose charter provides for or requires the issuing of tax certificates for delinquent taxes;

(b) After the expiration of 2 years from the date any tax becomes delinquent which was imposed by a city or town whose charter does not provide for or require the issuing of tax certificates; or

(c) After the expiration of 1 year from the date any special assessment or installment thereof becomes due and payable.

(2) There may be included in any suit all or any part of the lands upon which tax certificates have been outstanding or taxes have remained delinquent or any special assessment or installment thereof shall have been in default for the respective periods aforesaid, and there may be included therein all claims and demands of said city or town against said lands or any part thereof for taxes, tax certificates and special assessments or installments thereof which may be due and payable to such city or town at the time of the institution of such suit.

History.—s. 3, ch. 15038, 1931; CGL 1936 Supp. 3004(4).



173.04 - Procedure for bringing foreclosure suit; certificate of attorney as to notice of suit; jurisdiction obtained by publication of notice of suit; form of notice.

173.04 Procedure for bringing foreclosure suit; certificate of attorney as to notice of suit; jurisdiction obtained by publication of notice of suit; form of notice.—

(1) Any suit hereby authorized shall be commenced by bill in chancery in the circuit court of the county in which such city or town is situated, in the name of the city or town whose taxes, tax certificates and special assessments are sought to be enforced, as complainant, and against any or all lands upon which any taxes, tax certificates and special assessments are delinquent (as the case may be) for the period aforesaid, as defendant, in which bill there shall be briefly described the levy and nonpayment of taxes and special assessments which are delinquent for the period aforesaid, and of all other taxes and special assessments then due and payable to said city or town and sought to be recovered in such bill, the lands proceeded against and the amount chargeable to each parcel or tract. It shall be unnecessary to name in such bill or proceedings any person owning or having any interest in or lien upon such lands as defendants. At least 30 days prior to the filing of any such bill in chancery, written notice of intention to file the same shall be sent by registered mail to the last known address of the holder of the record title and to the holder of record of each mortgage or other lien, except judgment liens, upon each tract of land to be included in said bill in chancery; such notice shall briefly describe the particular lot or parcel of land, shall state the amount of tax certificate and special assessment liens sought to be enforced and shall warn said owner and holders of liens, mortgages or other liens that on or after the day therein named said bill in chancery to enforce the same will be filed, unless paid on or before said date.

(2) A certificate of the attorney shall be attached to the bill of complaint to the effect that said written notice has been given, and such certificate shall be prima facie evidence that the provisions of this section have been complied with. The complainant’s counsel shall make diligent inquiry as to the address of the record title and holders of record liens other than judgments and the clerk of the circuit court shall mail by registered mail a copy of the notice hereinafter provided for, to such record owner and holders of record liens other than judgments at such last known address.

(3) Jurisdiction of any of said lands and of all parties interested therein or having any lien thereon shall be obtained by publication of a notice to be issued as of course by the clerk of the circuit court in which such bill is filed on the request of complainant, once each week for not less than 2 consecutive weeks, directed to all persons and corporations interested in or having any lien or claim upon any of the lands described in said notice and said bill. Such notice shall describe the lands involved and the respective principal amounts sought to be recovered in such suit for taxes, tax certificates and special assessments on such respective parcels of land, and requiring all such parties to appear and defend said suit on or before the day specified in said notice, which shall be not less than 4 weeks after the date of the first publication of such notice. Said notice may be in substantially the following form, with blanks appropriately filled in:

(Name City or Town)

Complainant,

IN THE CIRCUIT

vs.     COURT FOR

COUNTY, FLORIDA.

Certain lands upon

which   (here insert       IN CHANCERY.

the word “taxes,”

or the words “special

assessments” or both,

as the case may be)

are delinquent,

Defendant.

NOTICE

To all persons and corporations interested in or having any lien or claim upon any of the lands described herein:

You are hereby notified that   (name city or town)   has filed its bill of complaint in the above named court to foreclose delinquent   (here insert the words “tax liens, tax certificates or special assessments,” as the case may be) with interest and penalties, upon the parcels of land set forth in the following schedule, the aggregate amount of such   (here insert the words “tax liens, tax certificates or special assessments,” as the case may be) interest and penalties, against said respective parcels of land, as set forth in said bill of complaint, being set opposite such parcels in the following schedule, to wit:

DESCRIPTION OF LANDS

Amount of   (here insert the word “taxes,” or the words “special assessments” or both, as the case may be).

In addition to the amounts set opposite each parcel of land in the foregoing schedule, interest and penalties, as provided by law, on such delinquent taxes and special assessments, together with a proportionate part of the costs and expenses of this suit, are sought to be enforced and foreclosed in this suit.

You are hereby notified to appear and make your defenses to said bill of complaint on or before the   day of  , and if you fail to do so on or before said date the bill will be taken as confessed by you and you will be barred from thereafter contesting said suit, and said respective parcels of land will be sold by decree of said court for nonpayment of said taxes and assessment liens and interest and penalties thereon and the costs of this suit.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the official seal of said court, this   day of  .

(Clerk of said court.)

By   (Deputy clerk.)

(4) Proof of publication of said notice, as herein required, shall be by affidavit of the publisher or some agent or employee thereof filed in said cause.

History.—s. 4, ch. 15038, 1931; CGL 1936 Supp. 3004(5); s. 32, ch. 71-355; s. 18, ch. 90-279.



173.05 - Parties; time for appearance.

173.05 Parties; time for appearance.—Every person interested in or having any lien upon any parcel of land described in the bill of complaint shall be deemed a party to said cause and may appear and defend said cause within the time specified in such notice. Any person not appearing and defending within such time shall be deemed to have confessed said bill, but the court may in its discretion and for cause shown enlarge the time within which any such person may appear and defend said cause.

History.—s. 5, ch. 15038, 1931; CGL 1936 Supp. 3004(6).



173.06 - Affidavits and certificates as prima facie evidence; proof of validity or invalidity.

173.06 Affidavits and certificates as prima facie evidence; proof of validity or invalidity.—

(1) An affidavit or affidavits of the tax collector or other officer of complainant having the duty of issuing or collecting such taxes, special assessments or tax certificates, as to the existence of delinquent taxes, tax certificates and special assessments upon any parcel of land and the time when the same became due, the amount due thereon, including interest and penalties, and the nonpayment thereof, shall be received in evidence as prima facie proof of the facts so certified and of the validity of all proceedings in and about the levying and assessment of such taxes and special assessments and the issuing of such tax certificate or certificates.

(2) Tax certificates shall be admissible in evidence and shall be prima facie valid.

(3) No tax certificate shall be held invalid except upon proof that the property was not subject to taxation or that the taxes had been paid previous to any tax sale or prior to the institution of the suit.

History.—s. 5, ch. 15038, 1931; CGL 1936 Supp. 3004(6).



173.07 - Tender of correct amount as condition precedent.

173.07 Tender of correct amount as condition precedent.—If any person shall claim that any tax, tax certificate or assessment is improper or illegal, and seek to contest the same, then such person at the time of filing an answer resisting the foreclosure of any tax lien, tax certificate or assessment lien shall tender into the registry of the court such amount as he or she claims was properly assessable or for which the property of such person was properly assessable.

History.—s. 5, ch. 15038, 1931; CGL 1936 Supp. 3004(6); s. 917, ch. 95-147.



173.08 - Judgment for complainant; amounts included; attorney’s fee.

173.08 Judgment for complainant; amounts included; attorney’s fee.—

(1) In all cases where the cause may be decided for complainant, the judgment for delinquent taxes, tax certificates and special assessments against any parcel of land shall include the principal of, and interest and penalties on such taxes, tax certificates and special assessments, the costs of the suit and a reasonable attorney’s fee; such costs and attorney’s fee to be apportioned among and charged against the various parcels of land involved in proportion to the amount of taxes, tax certificates and special assessments adjudged against such respective parcels of land.

(2) In fixing the fees of complainant’s attorney the court shall take into consideration the use which the complainant has made of the privilege hereby given of including in one suit divers taxes, tax certificates and assessment liens, and if the court be of the opinion that there has been an unnecessary separation of causes of action on the same or different parcels of land which might have been joined in the same action, it shall not allow an attorney’s fee greater than would have been allowed if the action had been combined.

History.—s. 5, ch. 15038, 1931; CGL 1936 Supp. 3004(6).



173.09 - Judgment for complainant; special magistrate’s sale; complainant may purchase and later sell.

173.09 Judgment for complainant; special magistrate’s sale; complainant may purchase and later sell.—

(1) Any such decree shall direct the special magistrate thereby appointed to sell the several parcels of land separately to the highest and best bidder for cash (or, at the option of complainant, to the extent of special assessments included in such judgment, for bonds or interest coupons issued by complainant), at public outcry at the courthouse door of the county in which such suit is pending, or at such point or place in the complainant municipality as the court in such final decree may direct, after having advertised such sale (which advertisement may include all lands so ordered sold) once each week for 2 consecutive weeks in some newspaper published in the city or town in which the complainant is situated or, if there is no such newspaper, in a newspaper published in the county in which the suit is pending, and if all the lands so advertised for sale be not sold on the day specified in such advertisement, such sale shall be continued from day to day until the sale of all such land is completed.

(2) Such sales shall be subject to confirmation by the court, and the special magistrate shall, upon confirmation of the sale or sales, deliver to the purchaser or purchasers at said sale a deed of conveyance of the property so sold; provided, however, that in any case where any lands are offered for sale by the special magistrate and the sum of the tax, tax certificates and special assessments, interest, penalty, costs, and attorney’s fee is not bid for the same, the complainant may bid the whole amount due and the special magistrate shall thereupon convey such parcel or parcels of land to the complainant.

(3) The property so bid in by complainant shall become its property in fee simple and may be disposed of by it in the manner provided by law, except that in the sale or disposition of any such lands the city or town may, in its discretion, accept in payment or part payment therefor any bonds or interest coupons constituting liabilities of said city or town.

History.—s. 5, ch. 15038, 1931; CGL 1936 Supp. 3004(6); s. 66, ch. 2004-11.



173.10 - Judgment for complainant; court may order payment of other taxes or sale subject to taxes; special magistrate’s conveyances.

173.10 Judgment for complainant; court may order payment of other taxes or sale subject to taxes; special magistrate’s conveyances.—

(1) In the judgment or decree the court may, in its discretion, direct the payment of all unpaid state and county taxes and also all unpaid city or town taxes and special assessments or installments thereof, imposed or falling due since the institution of the suit, with the penalties and costs, out of the proceeds of such foreclosure sale, or it may order and direct such sale or sales to be made subject to such state, county, and city or town taxes and special assessments.

(2) Any and all conveyances by the special magistrate shall vest in the purchaser the fee simple title to the property so sold, subject only to such liens for state and county taxes or taxing districts whose liens are of equal dignity, and liens for municipal taxes and special assessments, or installments thereof, as are not directed by the decree of sale to be paid out of the proceeds of said sale.

History.—s. 5, ch. 15038, 1931; CGL 1936 Supp. 3004(6); s. 67, ch. 2004-11.



173.11 - Distribution of proceeds of sale.

173.11 Distribution of proceeds of sale.—The proceeds of any foreclosure sale authorized by this chapter shall be distributed by the special magistrate conducting the sale according to the final decree, and if any surplus remains after the payment of the full amount of the decree, costs and attorney’s fees, and any subsequent tax liens that may be directed by such decree to be paid from the proceeds of sale, such surplus shall be deposited with the clerk of the court and disbursed under order of the court.

History.—s. 6, ch. 15038, 1931; CGL 1936 Supp. 3004(7); s. 68, ch. 2004-11.



173.12 - Lands may be redeemed prior to sale.

173.12 Lands may be redeemed prior to sale.—Any person interested in any lands included in the suit may redeem such lands at any time prior to the sale thereof by the special magistrate by paying into the registry of the court the amount due for delinquent taxes, interest and penalties thereon, and such proportionate part of the expense, attorney’s fees, and costs of suit as may have been fixed by the court in its decree of sale, or by written stipulation of complainant, and thereupon such lands shall be dismissed from the cause.

History.—s. 7, ch. 15038, 1931; CGL 1936 Supp. 3004(8); s. 69, ch. 2004-11.



173.13 - Procedure under this chapter optional.

173.13 Procedure under this chapter optional.—The exercise of the power and provisions conferred in this chapter shall be optional with the municipalities and shall not be mandatory upon any municipality of the state. Any municipality desiring to proceed hereunder may elect to proceed hereunder by formal action of its governing authority and by proceeding as described herein.

History.—s. 8, ch. 15038, 1931; CGL 1936 Supp. 3004(9).



173.14 - Chapter supplemental to other law.

173.14 Chapter supplemental to other law.—This chapter shall not repeal any other statute relating to the subject matter hereof, but shall be deemed to provide a supplemental, additional and alternative method of enforcement of tax liens and special assessments for the benefit of all incorporated cities or towns of the state of Florida, whether organized under special act or general laws, and shall be liberally construed to effectuate its purpose.

History.—s. 9, ch. 15038, 1931; CGL 1936 Supp. 3004(10).



173.15 - Parties and subject matter; tax liens of equal dignity.

173.15 Parties and subject matter; tax liens of equal dignity.—

(1) In the foreclosure of municipal tax and special assessment liens by suit in the nature of proceedings in rem, as provided by this chapter, for the purpose of adjudicating therein all tax liens against the lands being proceeded against, or any portion thereof, and receiving from the proceeds of any foreclosure sale in such proceedings a proper and proportionate share of such proceeds in satisfaction of tax liens so adjudicated, the owner, holder, or assignee of any tax lien, however evidenced, of equal or inferior dignity with those of the complainant on or against the lands being proceeded against, or any portion thereof, may be included as and made a party defendant in such proceeding by the service of process on such party defendant in the manner provided by law for service of process on defendants in chancery.

(2) This section is intended to broaden the scope of the foreclosure proceedings authorized by this chapter, so as to permit the adjudication of tax liens of equal dignity in said proceedings, and shall be liberally construed to effectuate such purpose.

History.—ss. 1, 2, ch. 22021, 1943.






Chapter 175 - FIREFIGHTER PENSIONS

175.021 - Legislative declaration.

175.021 Legislative declaration.—

(1) It is hereby declared by the Legislature that firefighters perform state and municipal functions; that it is their duty to extinguish fires, to protect life, and to protect property at their own risk and peril; that it is their duty to prevent conflagration and to continuously instruct school personnel, public officials, and private citizens in the prevention of fires and firesafety; that they protect both life and property from local emergencies as defined in s. 252.34; and that their activities are vital to the public safety. It is further declared that firefighters employed by special fire control districts serve under the same circumstances and perform the same duties as firefighters employed by municipalities and should therefore be entitled to the benefits available under this chapter. Therefore, the Legislature declares that it is a proper and legitimate state purpose to provide a uniform retirement system for the benefit of firefighters and intends, in implementing the provisions of s. 14, Art. X of the State Constitution as they relate to municipal and special district firefighters’ pension trust fund systems and plans, that such retirement systems or plans be managed, administered, operated, and funded in such manner as to maximize the protection of the firefighters’ pension trust funds. Pursuant to s. 18, Art. VII of the State Constitution, the Legislature hereby determines and declares that this act fulfills an important state interest.

(2) This chapter hereby establishes, for all municipal and special district pension plans existing under this chapter, including chapter plans and local law plans, minimum benefits and minimum standards for the operation and funding of such plans, hereinafter referred to as firefighters’ pension trust funds, which must be met as conditions precedent to the plan or plan sponsor’s receiving a distribution of insurance premium tax revenues under s. 175.121. Minimum benefits and minimum standards for each plan may not be diminished by local charter, ordinance, or resolution or by special act of the Legislature and may not be reduced or offset by any other local, state, or federal law that includes firefighters in its operation, except as provided under s. 112.65.

History.—s. 1, ch. 63-249; s. 1, ch. 79-380; s. 7, ch. 83-334; s. 1, ch. 86-41; s. 12, ch. 93-193; s. 1, ch. 99-1; s. 65, ch. 99-2; s. 58, ch. 2011-142; s. 1, ch. 2015-39.



175.025 - Short title.

175.025 Short title.—This chapter may be cited as the “Marvin B. Clayton Firefighters Pension Trust Fund Act.”

History.—s. 1, ch. 2004-21.



175.032 - Definitions.

175.032 Definitions.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter, the term:

(1) “Additional premium tax revenues” means revenues received by a municipality or special fire control district pursuant to s. 175.121 which exceed base premium tax revenues.

(2) “Average final compensation” for:

(a) A full-time firefighter means one-twelfth of the average annual compensation of the 5 best years of the last 10 years of creditable service before retirement, termination, or death, or the career average as a full-time firefighter since July 1, 1953, whichever is greater. A year is 12 consecutive months or such other consecutive period of time as is used and consistently applied.

(b) A volunteer firefighter means the average salary of the 5 best years of the last 10 best contributing years before change in status to a permanent full-time firefighter or retirement as a volunteer firefighter or the career average of a volunteer firefighter, since July 1, 1953, whichever is greater.

(3) “Base premium tax revenues” means:

(a) For a local law plan in effect on October 1, 2003, the revenues received by a municipality or special fire control district pursuant to s. 175.121 for the 2002 calendar year.

(b) For a local law plan created between October 1, 2003, and March 1, 2015, inclusive, the revenues received by a municipality or special fire control district pursuant to s. 175.121 based upon the tax collections during the second calendar year of participation.

(4) “Chapter plan” means a separate defined benefit pension plan for firefighters which incorporates by reference the provisions of this chapter and has been adopted by the governing body of a municipality or special district. Except as specifically authorized in this chapter, the provisions of a chapter plan may not differ from the plan provisions set forth in ss. 175.021-175.341 and ss. 175.361-175.401. Actuarial valuations of chapter plans shall be conducted by the division as provided by s. 175.261(1).

(5) “Compensation” or “salary” means, for noncollectively bargained service earned before July 1, 2011, or for service earned under collective bargaining agreements in place before July 1, 2011, the fixed monthly remuneration paid a firefighter. If remuneration is based on actual services rendered, as in the case of a volunteer firefighter, the term means the total cash remuneration received yearly for such services, prorated on a monthly basis. For noncollectively bargained service earned on or after July 1, 2011, or for service earned under collective bargaining agreements entered into on or after July 1, 2011, the term has the same meaning except that when calculating retirement benefits, up to 300 hours per year in overtime compensation may be included as specified in the plan or collective bargaining agreement, but payments for accrued unused sick or annual leave may not be included.

(a) Any retirement trust fund or plan that meets the requirements of this chapter does not, solely by virtue of this subsection, reduce or diminish the monthly retirement income otherwise payable to each firefighter covered by the retirement trust fund or plan.

(b) The member’s compensation or salary contributed as employee-elective salary reductions or deferrals to any salary reduction, deferred compensation, or tax-sheltered annuity program authorized under the Internal Revenue Code shall be deemed to be the compensation or salary the member would receive if he or she were not participating in such program and shall be treated as compensation for retirement purposes under this chapter.

(c) For any person who first becomes a member in any plan year beginning on or after January 1, 1996, compensation for that plan year may not include any amounts in excess of the Internal Revenue Code s. 401(a)(17) limitation, as amended by the Omnibus Budget Reconciliation Act of 1993, which limitation of $150,000 shall be adjusted as required by federal law for qualified government plans and further adjusted for changes in the cost of living in the manner provided by Internal Revenue Code s. 401(a)(17)(B). For any person who first became a member before the first plan year beginning on or after January 1, 1996, the limitation on compensation may not be less than the maximum compensation amount that was allowed to be taken into account under the plan in effect on July 1, 1993, which limitation shall be adjusted for changes in the cost of living since 1989 in the manner provided by Internal Revenue Code s. 401(a)(17)(1991).

(6) “Creditable service” or “credited service” means the aggregate number of years of service and fractional parts of years of service of any firefighter, omitting intervening years and fractional parts of years when such firefighter may not have been employed by the municipality or special fire control district, subject to the following conditions:

(a) A firefighter may not receive credit for years or fractional parts of years of service if he or she has withdrawn his or her contributions to the fund for those years or fractional parts of years of service, unless the firefighter repays into the fund the amount he or she has withdrawn, plus interest determined by the board. The member has at least 90 days after his or her reemployment to make repayment.

(b) A firefighter may voluntarily leave his or her contributions in the fund for 5 years after leaving the employ of the fire department, pending the possibility of being rehired by the same department, without losing credit for the time he or she has participated actively as a firefighter. If the firefighter is not reemployed as a firefighter with the same department within 5 years, his or her contributions shall be returned without interest.

(c) Credited service under this chapter shall be provided only for service as a firefighter or for military service and does not include credit for any other type of service. A municipality, by local ordinance, or a special fire control district, by resolution, may provide for the purchase of credit for military service prior to employment as well as for prior service as a firefighter for some other employer as long as a firefighter is not entitled to receive a benefit for such prior service. For purposes of determining credit for prior service as a firefighter, in addition to service as a firefighter in this state, credit may be given for federal, other state, or county service if the prior service is recognized by the Division of State Fire Marshal as provided in chapter 633, or the firefighter provides proof to the board of trustees that his or her service is equivalent to the service required to meet the definition of a firefighter.

(d) In determining the creditable service of any firefighter, credit for up to 5 years of the time spent in the military service of the Armed Forces of the United States shall be added to the years of actual service if:

1. The firefighter is in the active employ of an employer immediately before such service and leaves a position, other than a temporary position, for the purpose of voluntary or involuntary service in the Armed Forces of the United States.

2. The firefighter is entitled to reemployment under the Uniformed Services Employment and Reemployment Rights Act.

3. The firefighter returns to his or her employment as a firefighter of the municipality or special fire control district within 1 year after the date of release from such active service.

(7) “Deferred Retirement Option Plan” or “DROP” means a local law plan retirement option in which a firefighter may elect to participate. A firefighter may retire for all purposes of the plan and defer receipt of retirement benefits into a DROP account while continuing employment with his or her employer. However, a firefighter who enters the DROP and who is otherwise eligible to participate may not be precluded from participation or continued participation in a supplemental plan in existence on, or created after, March 12, 1999.

(8) “Defined contribution plan” means the component of a local law plan, as provided in s. 175.351(1), to which deposits, if any, are made to provide benefits for firefighters, or for firefighters and police officers if both are included. Such component is an element of a local law plan and exists in conjunction with the defined benefit plan component that meets minimum benefits and minimum standards. The retirement benefits, if any, of the defined contribution plan component shall be provided through individual member accounts in accordance with the applicable provisions of the Internal Revenue Code and related regulations and are limited to the contributions, if any, made into each member’s account and the actual accumulated earnings, net of expenses, earned on the member’s account.

(9) “Division” means the Division of Retirement of the Department of Management Services.

(10) “Enrolled actuary” means an actuary who is enrolled under Subtitle C of Title III of the Employee Retirement Income Security Act of 1974 and who is a member of the Society of Actuaries or the American Academy of Actuaries.

(11)(a) “Firefighter” means a person employed solely by a constituted fire department of any municipality or special fire control district who is certified as a firefighter as a condition of employment in accordance with s. 633.408 and whose duty it is to extinguish fires, to protect life, or to protect property. The term includes all certified, supervisory, and command personnel whose duties include, in whole or in part, the supervision, training, guidance, and management responsibilities of full-time firefighters, part-time firefighters, or auxiliary firefighters but does not include part-time firefighters or auxiliary firefighters. However, for purposes of this chapter only, the term also includes public safety officers who are responsible for performing both police and fire services, who are certified as police officers or firefighters, and who are certified by their employers to the Chief Financial Officer as participating in this chapter before October 1, 1979. Effective October 1, 1979, public safety officers who have not been certified as participating in this chapter are considered police officers for retirement purposes and are eligible to participate in chapter 185. Any plan may provide that the fire chief has an option to participate in that plan.

(b) “Volunteer firefighter” means any person whose name is carried on the active membership roll of a constituted volunteer fire department or a combination of a paid and volunteer fire department of any municipality or special fire control district and whose duty it is to extinguish fires, to protect life, and to protect property. Compensation for services rendered by a volunteer firefighter does not disqualify him or her as a volunteer. A person may not be disqualified as a volunteer firefighter solely because he or she has other gainful employment. Any person who volunteers assistance at a fire but is not an active member of a department described herein is not a volunteer firefighter within the meaning of this paragraph.

(12) “Firefighters’ Pension Trust Fund” means a trust fund, by whatever name known, as provided under s. 175.041, for the purpose of assisting municipalities and special fire control districts in establishing and maintaining a retirement plan for firefighters.

(13) “Local law municipality” means any municipality in which a local law plan exists.

(14) “Local law plan” means a retirement plan that includes both a defined benefit plan component and a defined contribution plan component for firefighters, or for firefighters and police officers if both are included, as described in s. 175.351, established by municipal ordinance, special district resolution, or special act of the Legislature, which enactment sets forth all plan provisions. Local law plan provisions may vary from the provisions of this chapter if minimum benefits and minimum standards are met. However, any such variance must provide a greater benefit for firefighters. Actuarial valuations of local law plans shall be conducted by an enrolled actuary as provided in s. 175.261(2).

(15) “Local law special fire control district” means any special fire control district in which a local law plan exists.

(16) “Minimum benefits” means the benefits specified in ss. 175.021-175.341 and ss. 175.361-175.401.

(17) “Minimum standards” means the standards specified in ss. 175.021-175.401.

(18) “Property insurance” means property insurance as defined in s. 624.604 and covers real and personal property within the corporate limits of a municipality, or within the boundaries of a special fire control district, within the state. The term “multiple peril” means a combination or package policy that includes both property and casualty coverage for a single premium.

(19) “Retiree” or “retired firefighter” means a firefighter who has entered retirement status. For the purposes of a plan that includes a Deferred Retirement Option Plan (DROP), a firefighter who enters the DROP is considered a retiree for all purposes of the plan. However, a firefighter who enters the DROP and who is otherwise eligible to participate may not be precluded from participation or continued participation in a supplemental plan in existence on, or created after, March 12, 1999.

(20) “Retirement” means a firefighter’s separation from municipal or fire district employment as a firefighter with immediate eligibility for benefits under the plan. For purposes of a plan that includes a Deferred Retirement Option Plan (DROP), “retirement” means the date a firefighter enters the DROP.

(21) “Special act plan” means a plan subject to the provisions of this chapter which was created by an act of the Legislature and continues to require an act of the Legislature to alter plan benefits.

(22) “Special benefits” means benefits provided in a defined contribution plan for firefighters.

(23) “Special fire control district” means a special district, as defined in s. 189.012, established for the purposes of extinguishing fires, protecting life, and protecting property within the incorporated or unincorporated portions of a county or combination of counties, or within any combination of incorporated and unincorporated portions of a county or combination of counties. The term does not include any dependent or independent special district, as those terms are defined in s. 189.012, the employees of which are members of the Florida Retirement System pursuant to s. 121.051(1) or (2).

(24) “Supplemental plan” means a plan to which deposits are made to provide special benefits for firefighters, or for firefighters and police officers if both are included. Such a plan is an element of a local law plan and exists in conjunction with a defined benefit plan component that meets minimum benefits and minimum standards. Any supplemental plan in existence on March 1, 2015, shall be deemed to be a defined contribution plan in compliance with s. 175.351(6).

(25) “Supplemental plan municipality” means a local law municipality in which any supplemental plan existed as of December 1, 2000.

History.—s. 1, ch. 63-249; s. 2, ch. 79-380; s. 1, ch. 79-388; s. 1, ch. 81-168; s. 2, ch. 86-41; s. 13, ch. 93-193; s. 918, ch. 95-147; s. 13, ch. 95-154; s. 2, ch. 99-1; s. 1, ch. 2000-159; s. 1, ch. 2002-66; s. 160, ch. 2003-261; s. 3, ch. 2009-97; s. 4, ch. 2011-216; s. 126, ch. 2013-183; s. 68, ch. 2014-22; s. 2, ch. 2015-39.



175.041 - Firefighters’ Pension Trust Fund created; applicability of provisions.

175.041 Firefighters’ Pension Trust Fund created; applicability of provisions.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter:

(1) There shall be established a special fund exclusively for the purpose of this chapter, which in the case of chapter plans shall be known as the “Firefighters’ Pension Trust Fund,” in each municipality and each special fire control district of this state heretofore or hereafter created which now has or which may hereafter have a constituted fire department or an authorized volunteer fire department, or any combination thereof.

(2) To qualify as a fire department or volunteer fire department or combination thereof under the provisions of this chapter, the department shall own and use apparatus for the fighting of fires that was in compliance with National Fire Protection Association Standards for Automotive Fire Apparatus at the time of purchase.

(3) The provisions of this chapter shall apply only to municipalities organized and established pursuant to the laws of the state and to special fire control districts, and said provisions shall not apply to the unincorporated areas of any county or counties except with respect to special fire control districts that include unincorporated areas, nor shall the provisions hereof apply to any governmental entity whose firefighters are eligible to participate in the Florida Retirement System.

(a) Special fire control districts that include, or consist exclusively of, unincorporated areas of one or more counties may levy and impose the tax and participate in the retirement programs enabled by this chapter.

(b) With respect to the distribution of premium taxes, a single consolidated government consisting of a former county and one or more municipalities, consolidated pursuant to s. 3 or s. 6(e), Art. VIII of the State Constitution, is also eligible to participate under this chapter. The consolidated government shall notify the division when it has entered into an interlocal agreement to provide fire services to a municipality within its boundaries. The municipality may enact an ordinance levying the tax as provided in s. 175.101. Upon being provided copies of the interlocal agreement and the municipal ordinance levying the tax, the division may distribute any premium taxes reported for the municipality to the consolidated government as long as the interlocal agreement is in effect.

(c) Any municipality that has entered into an interlocal agreement to provide fire protection services to any other incorporated municipality, in its entirety, for a period of 12 months or more may be eligible to receive the premium taxes reported for such other municipality. In order to be eligible for such premium taxes, the municipality providing the fire services must notify the division that it has entered into an interlocal agreement with another municipality. The municipality receiving the fire services may enact an ordinance levying the tax as provided in s. 175.101. Upon being provided copies of the interlocal agreement and the municipal ordinance levying the tax, the division may distribute any premium taxes reported for the municipality receiving the fire services to the participating municipality providing the fire services as long as the interlocal agreement is in effect.

(4) No municipality shall establish more than one retirement plan for public safety officers which is supported in whole or in part by the distribution of premium tax funds as provided by this chapter or chapter 185, nor shall any municipality establish a retirement plan for public safety officers which receives premium tax funds from both this chapter and chapter 185.

History.—s. 1, ch. 63-249; s. 1, ch. 65-153; ss. 2, 3, ch. 79-380; s. 1, ch. 79-388; s. 14, ch. 93-193; s. 3, ch. 99-1; s. 1, ch. 2002-29; s. 2, ch. 2005-205.



175.051 - Actuarial deficits not state obligation.

175.051 Actuarial deficits not state obligation.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter, actuarial deficits, if any, arising under this chapter shall not be the obligation of the state.

History.—s. 1, ch. 63-249; s. 4, ch. 99-1.



175.061 - Board of trustees; members; terms of office; meetings; legal entity; costs; attorney’s fees.

175.061 Board of trustees; members; terms of office; meetings; legal entity; costs; attorney’s fees.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter:

(1) In each municipality and in each special fire control district there is hereby created a board of trustees of the firefighters’ pension trust fund, which shall be solely responsible for administering the trust fund. Effective October 1, 1986, and thereafter:

(a) The membership of the board of trustees for a chapter plan consists of five members, two of whom, unless otherwise prohibited by law, must be legal residents of the municipality or special fire control district and must be appointed by the governing body of the municipality or special fire control district, and two of whom must be full-time firefighters as defined in s. 175.032 who are elected by a majority of the active firefighters who are members of such plan. With respect to any chapter plan or local law plan that, on January 1, 1997, allowed retired firefighters to vote in such elections, retirees may continue to vote in such elections. The fifth member shall be chosen by a majority of the previous four members as provided herein, and such person’s name shall be submitted to the governing body of the municipality or special fire control district. Upon receipt of the fifth person’s name, the governing body of the municipality or special fire control district shall, as a ministerial duty, appoint such person to the board of trustees. The fifth member shall have the same rights as each of the other four members, shall serve as trustee for a period of 2 years, and may succeed himself or herself in office. Each resident member shall serve as trustee for a period of 2 years, unless sooner replaced by the governing body at whose pleasure he or she serves, and may succeed himself or herself as a trustee. Each firefighter member shall serve as trustee for a period of 2 years, unless he or she sooner leaves the employment of the municipality or special fire control district as a firefighter, whereupon a successor shall be chosen in the same manner as an original appointment. Each firefighter may succeed himself or herself in office. The terms of office of the appointed and elected members may be amended by municipal ordinance, special act of the Legislature, or resolution adopted by the governing body of the special fire control district to extend the terms from 2 years to 4 years. The length of the terms of office shall be the same for all board members.

(b) The membership of boards of trustees for local law plans shall be as follows:

1. If a municipality or special fire control district has a pension plan for firefighters only, the provisions of paragraph (a) apply.

2. If a municipality has a pension plan for firefighters and police officers, the provisions of paragraph (a) apply, except that one member of the board must be a firefighter and one member of the board must be a police officer as defined in s. 185.02, respectively elected by a majority of the active firefighters or police officers who are members of the plan.

3. A board of trustees operating a local law plan on July 1, 1999, which is combined with a plan for general employees shall hold an election of the firefighters, or firefighters and police officers, if included, to determine whether a plan is to be established for firefighters only, or for firefighters and police officers where included. Based on the election results, a new board shall be established as provided in subparagraph 1. or subparagraph 2., as appropriate. The municipality or fire control district shall enact an ordinance or resolution to implement the new board by October 1, 1999. The newly established board shall take whatever action is necessary to determine the amount of assets attributable to firefighters, or firefighters and police officers where included. Such assets include all employer, employee, and state contributions made by or on behalf of firefighters, or firefighters and police officers where included, and any investment income derived from such contributions. All such moneys shall be transferred into the newly established retirement plan, as directed by the board.

With respect to a board of trustees operating a local law plan on June 30, 1986, this paragraph does not permit the reduction of the membership percentage of firefighters, or of firefighters and police officers where a joint or mixed fund exists. However, for the sole purpose of changing municipal representation, a municipality may by ordinance change the municipal representation on the board of trustees operating a local law plan by ordinance, only if such change does not reduce the membership percentage of firefighters, or firefighters and police officers, or the membership percentage of the municipal representation.

(c) Whenever the active firefighter membership of a closed chapter plan or closed local law plan as provided in s. 175.371 falls below 10, an active firefighter member seat may be held by either a retired member or an active firefighter member of the plan who is elected by the active and retired members of the plan. If there are no active or retired firefighters remaining in the plan or capable of serving, the remaining board members may elect an individual to serve in the active firefighter seat. Upon receipt of such person’s name, the legislative body of the municipality or special fire control district shall, as a ministerial duty, appoint such person to the board of trustees. This paragraph applies only to those plans that are closed to new members under s. 175.371(2), and does not apply to any other municipality or fire control district having a chapter or local law plan.

(2) The trustees shall by a majority vote elect from their number a chair and a secretary. The secretary of the board shall keep a complete minute book of the actions, proceedings, or hearings of the board. The trustees shall not receive any compensation as such, but may receive expenses and per diem as provided by Florida law.

(3) The board of trustees shall meet at least quarterly each year.

(4) Each board of trustees shall be a legal entity with, in addition to other powers and responsibilities contained herein, the power to bring and defend lawsuits of every kind, nature, and description.

(5) In any judicial proceeding or administrative proceeding under chapter 120 brought under or pursuant to the provisions of this chapter, the prevailing party shall be entitled to recover the costs thereof, together with reasonable attorney’s fees.

(6) The provisions of this section may not be altered by a participating municipality or special fire control district operating a chapter plan or local law plan under this chapter.

(7) The board of trustees may, upon written request of the retiree of the plan, or by a dependent, if authorized by the retiree or the retiree’s beneficiary, authorize the plan administrator to withhold from the monthly retirement payment funds that are necessary to pay for the benefits being received through the governmental entity from which the employee retired, to pay the certified bargaining agent of the governmental entity, and to make any payments for child support or alimony. Upon the written request of the retiree of the plan, the board may also authorize the plan administrator to withhold from the retirement payment those funds necessary to pay for premiums for accident, health, and long-term care insurance for the retiree and the retiree’s spouse and dependents. A retirement plan does not incur liability for participation in this permissive program if its actions are taken in good faith.

(8)(a) The board of trustees shall:

1. Provide a detailed accounting report of its expenses for each fiscal year to the plan sponsor and the Department of Management Services and make the report available to each member of the plan and post the report on the board’s website, if the board has a website. The report must include all administrative expenses that, for purposes of this subsection, are expenses relating to any legal counsel, actuary, plan administrator, and all other consultants, and all travel and other expenses paid to or on behalf of the members of the board of trustees or anyone else on behalf of the plan.

2. Operate under an administrative expense budget for each fiscal year, provide a copy of the budget to the plan sponsor, and make available a copy of the budget to plan members before the beginning of the fiscal year. If the board of trustees amends the administrative expense budget, the board must provide a copy of the amended budget to the plan sponsor and make available a copy of the amended budget to plan members.

(b) Notwithstanding s. 175.351(2) and (3), a local law plan created by special act before May 27, 1939, must comply with the provisions of this subsection.

History.—s. 1, ch. 63-249; s. 2, ch. 81-168; s. 3, ch. 86-41; s. 15, ch. 93-193; s. 919, ch. 95-147; s. 5, ch. 99-1; s. 3, ch. 2002-66; s. 7, ch. 2004-21; s. 4, ch. 2009-97; s. 5, ch. 2011-216; s. 3, ch. 2015-39.



175.071 - General powers and duties of board of trustees.

175.071 General powers and duties of board of trustees.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter:

(1) The board of trustees, subject to the fiduciary standards in ss. 112.656, 112.661, and 518.11 and the Code of Ethics in ss. 112.311-112.3187, may:

(a) Invest and reinvest the assets of the firefighters’ pension trust fund in annuity and life insurance contracts of life insurance companies in amounts sufficient to provide, in whole or in part, the benefits to which all of the participants in the firefighters’ pension trust fund are entitled under this chapter and pay the initial and subsequent premiums thereon.

(b) Invest and reinvest the assets of the firefighters’ pension trust fund in:

1. Time or savings accounts of a national bank, a state bank insured by the Bank Insurance Fund, or a savings, building, and loan association insured by the Savings Association Insurance Fund administered by the Federal Deposit Insurance Corporation or a state or federal chartered credit union whose share accounts are insured by the National Credit Union Share Insurance Fund.

2. Obligations of the United States or obligations guaranteed as to principal and interest by the government of the United States.

3. Bonds issued by the State of Israel.

4. Bonds, stocks, or other evidences of indebtedness issued or guaranteed by a corporation organized under the laws of the United States, any state or organized territory of the United States, or the District of Columbia, if:

a. The corporation is listed on any one or more of the recognized national stock exchanges or on the National Market System of the NASDAQ Stock Market and, in the case of bonds only, holds a rating in one of the three highest classifications by a major rating service; and

b. The board of trustees may not invest more than 5 percent of its assets in the common stock or capital stock of any one issuing company, nor may the aggregate investment in any one issuing company exceed 5 percent of the outstanding capital stock of that company or the aggregate of its investments under this subparagraph at cost exceed 50 percent of the assets of the fund.

This paragraph applies to all boards of trustees and participants. However, if a municipality or special fire control district has a duly enacted pension plan pursuant to, and in compliance with, s. 175.351, and the trustees desire to vary the investment procedures, the trustees of such plan must request a variance of the investment procedures as outlined herein only through a municipal ordinance, special act of the Legislature, or resolution by the governing body of the special fire control district; if a special act, or a municipality by ordinance adopted before July 1, 1998, permits a greater than 50-percent equity investment, such municipality is not required to comply with the aggregate equity investment provisions of this paragraph. Notwithstanding any other provision of law, this section may not be construed to take away any preexisting legal authority to make equity investments that exceed the requirements of this paragraph. Notwithstanding any other provision of law, the board of trustees may invest up to 25 percent of plan assets in foreign securities on a market-value basis. The investment cap on foreign securities may not be revised, amended, increased, or repealed except as provided by general law.

(c) Issue drafts upon the firefighters’ pension trust fund pursuant to this act and rules prescribed by the board of trustees. All such drafts must be consecutively numbered, be signed by the chair and secretary, or by two individuals designated by the board who are subject to the same fiduciary standards as the board of trustees under this subsection, and state upon their faces the purpose for which the drafts are drawn. The treasurer or depository of each municipality or special fire control district shall retain such drafts when paid, as permanent vouchers for disbursements made, and no money may be otherwise drawn from the fund.

(d) Convert into cash any securities of the fund.

(e) Keep a complete record of all receipts and disbursements and the board’s acts and proceedings.

(2) Any and all acts and decisions shall be effectuated by vote of a majority of the members of the board; however, no trustee shall take part in any action in connection with the trustee’s own participation in the fund, and no unfair discrimination shall be shown to any individual firefighter participating in the fund.

(3) The board’s action on all claims for retirement under this act shall be final, provided, however, that the rules and regulations of the board have been complied with.

(4) The secretary of the board of trustees shall keep a record of all persons receiving retirement payments under the provisions of this chapter, in which shall be noted the time when the pension is allowed and when the pension shall cease to be paid. In this record, the secretary shall keep a list of all firefighters employed by the municipality or special fire control district. The record shall show the name, address, and time of employment of such firefighters and when they cease to be employed by the municipality or special fire control district.

(5) The sole and exclusive administration of, and the responsibilities for, the proper operation of the firefighters’ pension trust fund and for making effective the provisions of this chapter are vested in the board of trustees; however, nothing herein shall empower a board of trustees to amend the provisions of a retirement plan without the approval of the municipality or special fire control district. The board of trustees shall keep in convenient form such data as shall be necessary for an actuarial valuation of the firefighters’ pension trust fund and for checking the actual experience of the fund.

(6)(a) At least once every 3 years, the board of trustees shall retain a professionally qualified independent consultant who shall evaluate the performance of any existing professional money manager and shall make recommendations to the board of trustees regarding the selection of money managers for the next investment term. These recommendations shall be considered by the board of trustees at its next regularly scheduled meeting. The date, time, place, and subject of this meeting shall be advertised in the same manner as for any meeting of the board.

(b) For purposes of this subsection, the term “professionally qualified independent consultant” means a consultant who, based on education and experience, is professionally qualified to evaluate the performance of professional money managers, and who, at a minimum:

1. Provides his or her services on a flat-fee basis.

2. Is not associated in any manner with the money manager for the pension fund.

3. Makes calculations according to the American Banking Institute method of calculating time-weighted rates of return. All calculations must be made net of fees.

4. Has 3 or more years of experience working in the public sector.

(7) To assist the board in meeting its responsibilities under this chapter, the board, if it so elects, may:

(a) Employ independent legal counsel at the pension fund’s expense.

(b) Employ an independent enrolled actuary, as defined in s. 175.032, at the pension fund’s expense.

(c) Employ such independent professional, technical, or other advisers as it deems necessary at the pension fund’s expense.

If the board chooses to use the municipality’s or special district’s legal counsel or actuary, or chooses to use any of the municipality’s or special district’s other professional, technical, or other advisers, it must do so only under terms and conditions acceptable to the board.

(8) Notwithstanding paragraph (1)(b) and as provided in s. 215.473, the board of trustees must identify and publicly report any direct or indirect holdings it may have in any scrutinized company, as defined in that section, and proceed to sell, redeem, divest, or withdraw all publicly traded securities it may have in that company beginning January 1, 2010. The divestiture of any such security must be completed by September 30, 2010. The board and its named officers or investment advisors may not be deemed to have breached their fiduciary duty in any action taken to dispose of any such security, and the board shall have satisfactorily discharged the fiduciary duties of loyalty, prudence, and sole and exclusive benefit to the participants of the pension fund and their beneficiaries if the actions it takes are consistent with the duties imposed by s. 215.473, and the manner of the disposition, if any, is reasonable as to the means chosen. For the purposes of effecting compliance with that section, the pension fund shall designate terror-free plans that allocate their funds among securities not subject to divestiture. No person may bring any civil, criminal, or administrative action against the board of trustees or any employee, officer, director, or advisor of such pension fund based upon the divestiture of any security pursuant to this subsection.

History.—s. 1, ch. 63-249; s. 1, ch. 65-365; ss. 22, 35, ch. 69-106; s. 3, ch. 81-168; s. 4, ch. 86-41; s. 16, ch. 93-193; s. 920, ch. 95-147; s. 1, ch. 98-134; s. 66, ch. 99-2; s. 17, ch. 99-392; s. 27, ch. 2000-151; s. 5, ch. 2009-97; s. 18, ch. 2010-5; s. 4, ch. 2015-39.



175.081 - Use of annuity or insurance policies.

175.081 Use of annuity or insurance policies.—When the board of trustees of any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan purchases annuity or life insurance contracts to provide all or any part of the benefits as provided for by this chapter, the following principles shall be observed:

(1) Only those firefighters who have been members of the firefighters’ pension trust fund for 1 year or more may participate in the insured plan.

(2) Individual policies shall be purchased only when a group insurance plan is not feasible.

(3) Each application and policy shall designate the firefighters’ pension trust fund as owner of the policy.

(4) Policies shall be written on an annual premium basis.

(5) The type of policy shall be one which for the premium paid provides each individual with the maximum retirement benefit at his or her earliest statutory normal retirement age.

(6) Death benefit, if any, should not exceed:

(a) One hundred times the estimated normal retirement income, based on the assumption that the present rate of compensation continues without change to normal retirement date, or

(b) Twice the annual rate of compensation as of the date of termination of service, or

(c) The single-sum value of the accrued deferred retirement income (beginning at normal retirement date) at date of termination of service, whichever is greatest.

(7) An insurance plan may provide that the assignment of insurance contract to separating firefighters shall be at least equivalent to the return of the firefighters’ contributions used to purchase the contract. An assignment of contract discharges the municipality or special fire control district, as appropriate, from all further obligation to the participant under the plan even though the cash value of such contract may be less than the firefighters’ contributions.

(8) Provisions shall be made, either by issuance of separate policies or otherwise, that the separating firefighter does not receive cash value and other benefits under the policies assigned to him or her which exceed the present value of his or her vested interest under the firefighters’ pension trust fund, inclusive of his or her contribution to the plan; the contributions by the state shall not be exhausted faster merely because the method of funding adopted was through insurance companies.

(9) The firefighter shall have the right at any time to give the board of trustees written instructions designating the primary and contingent beneficiaries to receive death benefits or proceeds and the method of settlement of the death benefit or proceeds, or requesting a change in the beneficiary designation or method of settlement previously made, subject to the terms of the policy or policies on his or her life. Upon receipt of such written instructions, the board of trustees shall take necessary steps to effectuate the designation or change of beneficiary or settlement option.

History.—s. 1, ch. 63-249; s. 4, ch. 81-168; s. 17, ch. 93-193; s. 921, ch. 95-147; s. 6, ch. 99-1.



175.091 - Creation and maintenance of fund.

175.091 Creation and maintenance of fund.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter:

(1) The firefighters’ pension trust fund in each municipality and in each special fire control district shall be created and maintained in the following manner:

(a) By payment to the fund of the net proceeds of the 1.85-percent excise or other similar tax which may be imposed by the municipality or special fire control district upon fire insurance companies, fire insurance associations, or other property insurers on their gross receipts on premiums from holders of policies, which policies cover real or personal property within the corporate limits of such municipality, in the case of a municipal government, and within the legally defined jurisdiction of the district, in the case of a special fire control district. Whenever a municipality maintains a firefighters’ pension trust fund under the provisions of this chapter but is partially contained within the boundaries of a special fire control district, that portion of the 1.85-percent excise, license, or other similar tax which is collected for insurance policies covering property within the jurisdiction of both the municipality and the special fire control district shall be given to the firefighters’ pension trust fund of the fire service provider. Remaining revenues collected pursuant to this chapter shall be distributed to the municipality or special fire control district according to the location of the insured property.

(b) Except as reduced or increased contributions are authorized by subsection (2), by the payment to the fund of 5 percent of the salary of each uniformed firefighter who is a member or duly enrolled in the fire department of any municipality or special fire control district, which 5 percent shall be deducted by the municipality or special fire control district from the compensation due to the firefighter and paid over to the board of trustees of the firefighters’ pension trust fund wherein such firefighter is employed. No firefighter shall have any right to the money so paid into the fund except as provided in this chapter.

(c) By all fines and forfeitures imposed and collected from any firefighter because of the violation of any rule and regulation promulgated by the board of trustees.

(d) By mandatory payment by the municipality or special fire control district of a sum equal to the normal cost of and the amount required to fund any actuarial deficiency shown by an actuarial valuation conducted under part VII of chapter 112 after taking into account the amounts described in paragraphs (b), (c), (e), (f), and (g) and the tax proceeds described in paragraph (a) which are used to fund benefits in a defined benefit plan component.

(e) By all gifts, bequests, and devises when donated to the fund.

(f) By all accretions to the fund by way of interest or dividends on bank deposits, or otherwise.

(g) By all other sources or income now or hereafter authorized by law for the augmentation of such firefighters’ pension trust fund.

(2) Member contribution rates may be adjusted as follows:

(a) The employing municipality or special fire control district, by local ordinance or resolution, may elect to make an employee’s contributions. However, under no circumstances may a municipality or special fire control district reduce the member contribution to less than one-half of 1 percent of salary.

(b) Firefighter member contributions may be increased by consent of the members’ collective bargaining representative or, if none, by majority consent of firefighter members of the fund.

Nothing in this section shall be construed to require adjustment of member contribution rates in effect on the date this act becomes a law, including rates that exceed 5 percent of salary, provided that such rates are at least one-half of 1 percent of salary.

History.—s. 1, ch. 63-249; s. 1, ch. 65-58; s. 1, ch. 67-218; s. 5, ch. 81-168; s. 5, ch. 86-41; s. 18, ch. 93-193; s. 7, ch. 97-96; s. 7, ch. 99-1; s. 6, ch. 2011-216; s. 5, ch. 2015-39.



175.101 - State excise tax on property insurance premiums authorized; procedure.

175.101 State excise tax on property insurance premiums authorized; procedure.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter:

(1) Each municipality or special fire control district in this state described and classified in s. 175.041, having a lawfully established firefighters’ pension trust fund or municipal fund or special fire control district fund, by whatever name known, providing pension benefits to firefighters as provided under this chapter, may assess and impose on every insurance company, corporation, or other insurer now engaged in or carrying on, or who shall hereinafter engage in or carry on, the business of property insurance as shown by the records of the Office of Insurance Regulation of the Financial Services Commission, an excise tax in addition to any lawful license or excise tax now levied by each of the municipalities or special fire control districts, respectively, amounting to 1.85 percent of the gross amount of receipts of premiums from policyholders on all premiums collected on property insurance policies covering property within the corporate limits of such municipalities or within the legally defined boundaries of special fire control districts, respectively. Whenever the boundaries of a special fire control district that has lawfully established a firefighters’ pension trust fund encompass a portion of the corporate territory of a municipality that has also lawfully established a firefighters’ pension trust fund, that portion of the tax receipts attributable to insurance policies covering property situated both within the municipality and the special fire control district shall be given to the fire service provider. For the purpose of this section, the boundaries of a special fire control district include an area that has been annexed until the completion of the 4-year period provided for in s. 171.093(4), or other agreed-upon extension, or if a special fire control district is providing services under an interlocal agreement executed in accordance with s. 171.093(3). The agent shall identify the fire service provider on the property owner’s application for insurance. Remaining revenues collected pursuant to this chapter shall be distributed to the municipality or special fire control district according to the location of the insured property.

(2) In the case of multiple peril policies with a single premium for both the property and casualty coverages in such policies, 70 percent of such premium shall be used as the basis for the 1.85-percent tax.

(3) This excise tax shall be payable annually on March 1 of each year after the passage of an ordinance, in the case of a municipality, or resolution, in the case of a special fire control district, assessing and imposing the tax authorized by this section. Installments of taxes shall be paid according to the provision of s. 624.5092(2)(a), (b), and (c).

This section also applies to any municipality consisting of a single consolidated government which is made up of a former county and one or more municipalities, consolidated pursuant to the authority in s. 3 or s. 6(e), Art. VIII of the State Constitution, and to property insurance policies covering property within the boundaries of the consolidated government, regardless of whether the properties are located within one or more separately incorporated areas within the consolidated government, provided the properties are being provided fire protection services by the consolidated government. This section also applies to any municipality, as provided in s. 175.041(3)(c), which has entered into an interlocal agreement to receive fire protection services from another municipality participating under this chapter. The excise tax may be levied on all premiums collected on property insurance policies covering property located within the corporate limits of the municipality receiving the fire protection services, but will be available for distribution to the municipality providing the fire protection services.

History.—s. 1, ch. 63-249; s. 2, ch. 67-218; ss. 13, 35, ch. 69-106; s. 6, ch. 81-168; s. 6, ch. 86-41; s. 23, ch. 87-99; s. 14, ch. 88-206; s. 10, ch. 89-167; s. 19, ch. 93-193; s. 8, ch. 99-1; s. 2, ch. 2002-29; s. 161, ch. 2003-261; s. 3, ch. 2005-205; s. 6, ch. 2009-97.



175.1015 - Determination of local premium tax situs.

175.1015 Determination of local premium tax situs.—

(1)(a) Any insurance company that is obligated to report and remit the excise tax on property insurance premiums imposed under s. 175.101 shall be held harmless from any liability, including, but not limited to, liability for taxes, interest, or penalties that would otherwise be due solely as a result of an assignment of an insured property to an incorrect local taxing jurisdiction if the insurance company exercises due diligence in applying an electronic database provided by the Department of Revenue under subsection (2). Insurance companies that do not use the electronic database provided by the Department of Revenue or that do not exercise due diligence in applying the electronic database for tax years on or after January 1, 2006, are subject to a 0.5 percent penalty on the portion of the premium pertaining to any insured risk that is improperly assigned, whether assigned to an improper local taxing jurisdiction, not assigned to a local taxing jurisdiction when it should be assigned to a local taxing jurisdiction, or assigned to a local taxing jurisdiction when it should not be assigned to a local taxing jurisdiction.

(b) Any insurance company that is obligated to report and remit the excise tax on commercial property insurance premiums imposed under s. 175.101 and is unable, after due diligence, to assign an insured property to a specific local taxing jurisdiction for purposes of complying with paragraph (a) shall remit the excise tax on commercial property insurance premiums using a methodology of apportionment in a manner consistent with the remittance for the 2004 calendar year. An insurance company which makes two contacts with the agent responsible for a commercial property insurance application for the purpose of verifying information on the application necessary for the assignment to the appropriate taxing jurisdiction shall be considered to have exercised due diligence. Any insurance company which complies with the provisions of this paragraph shall not be subject to the penalty provided in paragraph (a).

(2)(a) The Department of Revenue shall, subject to legislative appropriation, create as soon as practical and feasible, and thereafter shall maintain, an electronic database that conforms to any format approved by the American National Standards Institute’s Accredited Standards Committee X12 and that designates for each street address and address range in the state, including any multiple postal street addresses applicable to one street location, the local taxing jurisdiction in which the street address and address range is located, and the appropriate code for each such participating local taxing jurisdiction, identified by one nationwide standard numeric code. The nationwide standard numeric code must contain the same number of numeric digits, and each digit or combination of digits must refer to the same level of taxing jurisdiction throughout the United States and must be in a format similar to FIPS 55-3 or other appropriate standard approved by the Federation of Tax Administrators and the Multistate Tax Commission. Each address or address range must be provided in standard postal format, including the street number, street number range, street name, and zip code. Each year after the creation of the initial database, the Department of Revenue shall annually create and maintain a database for the current tax year. Each annual database must be calendar-year specific.

(b)1. Each participating local taxing jurisdiction shall furnish to the Department of Revenue all information needed to create the electronic database as soon as practical and feasible. The information furnished to the Department of Revenue must specify an effective date.

2. Each participating local taxing jurisdiction shall furnish to the Department of Revenue all information needed to create and update the current year’s database, including changes in annexations, incorporations, and reorganizations and any other changes in jurisdictional boundaries, as well as changes in eligibility to participate in the excise tax imposed under this chapter. The information must specify an effective date and must be furnished to the Department of Revenue by July 1 of the current year.

3. The Department of Revenue shall create and update the current year’s database in accordance with the information furnished by participating local taxing jurisdictions under subparagraph 1. or subparagraph 2., as appropriate. To the extent practicable, the Department of Revenue shall post each new annual database on a website by September 1 of each year. Each participating local taxing jurisdiction shall have access to this website and, within 30 days thereafter, shall provide any corrections to the Department of Revenue. The Department of Revenue shall finalize the current year’s database and post it on a website by November 1 of the current year. If a dispute in jurisdictional boundaries cannot be resolved so that changes in boundaries may be included, as appropriate, in the database by November 1, the changes may not be retroactively included in the current year’s database and the boundaries will remain the same as in the previous year’s database. The finalized database must be used in assigning policies and premiums to the proper local taxing jurisdiction for the insurance premium tax return due on the following March 1 for the tax year 2005. For subsequent tax years, the finalized database must be used in assigning policies and premiums to the proper local taxing jurisdiction for the insurance premium tax return due for the tax year beginning on or after the January 1 following the website posting of the database. Information contained in the electronic database is conclusive for purposes of this chapter. The electronic database is not an order, a rule, or a policy of general applicability.

4. Each annual database must identify the additions, deletions, and other changes to the preceding version of the database.

(3)(a) As used in this section, the term “due diligence” means the care and attention that is expected from and is ordinarily exercised by a reasonable and prudent person under the circumstances.

(b) Notwithstanding any law to the contrary, an insurance company is exercising due diligence if the insurance company complies with the provisions of paragraph (1)(b) or if the insurance company assigns an insured’s premium to local taxing jurisdictions in accordance with the Department of Revenue’s annual database and with respect to such database:

1. Expends reasonable resources to accurately and reliably implement such method;

2. Maintains adequate internal controls to correctly include in its database of policyholders the location of the property insured, in the proper address format, so that matching with the department’s database is accurate; and

3. Corrects errors in the assignment of addresses to local taxing jurisdictions within 120 days after the insurance company discovers the errors.

(4) There is annually appropriated from the moneys collected under this chapter and deposited in the Police and Firefighter’s Premium Tax Trust Fund an amount sufficient to pay the expenses of the Department of Revenue in administering this section, but not to exceed $50,000 annually, adjusted annually by the lesser of a 5-percent increase or the percentage of growth in the total collections.

(5) The Department of Revenue shall adopt rules necessary to administer this section, including rules establishing procedures and forms.

(6) Any insurer that is obligated to collect and remit the tax on property insurance imposed under s. 175.101 shall be held harmless from any liability, including, but not limited to, liability for taxes, interest, or penalties that would otherwise be due solely as a result of an assignment of an insured property to an incorrect local taxing jurisdiction, based on the collection and remission of the tax accruing before January 1, 2005, if the insurer collects and reports this tax consistent with filings for periods before January 1, 2005. Further, any insurer that is obligated to collect and remit the tax on property insurance imposed under this section is not subject to an examination under s. 624.316 or s. 624.3161 which would occur solely as a result of an assignment of an insured property to an incorrect local taxing jurisdiction, based on the collection and remission of such tax accruing before January 1, 2005.

History.—s. 2, ch. 2004-21.



175.111 - Certified copy of ordinance or resolution filed; insurance companies’ annual report of premiums; duplicate files; book of accounts.

175.111 Certified copy of ordinance or resolution filed; insurance companies’ annual report of premiums; duplicate files; book of accounts.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter, whenever any municipality passes an ordinance or whenever any special fire control district passes a resolution establishing a chapter plan or local law plan assessing and imposing the taxes authorized in s. 175.101, a certified copy of such ordinance or resolution shall be deposited with the division. Thereafter every insurance company, association, corporation, or other insurer carrying on the business of property insurance on real or personal property, on or before the succeeding March 1 after date of the passage of the ordinance or resolution, shall report fully in writing and under oath to the division and the Department of Revenue a just and true account of all premiums by such insurer received for property insurance policies covering or insuring any real or personal property located within the corporate limits of each such municipality or special fire control district during the period of time elapsing between the date of the passage of the ordinance or resolution and the end of the calendar year. The report shall include the code designation as prescribed by the division for each piece of insured property, real or personal, located within the corporate limits of each municipality and within the legally defined boundaries of each special fire control district. The aforesaid insurer shall annually thereafter, on March 1, file with the Department of Revenue a similar report covering the preceding year’s premium receipts, and every such insurer at the same time of making such reports shall pay to the Department of Revenue the amount of the tax hereinbefore mentioned. Every insurer engaged in carrying on such insurance business in the state shall keep accurate books of accounts of all such business done by it within the corporate limits of each such municipality and within the legally defined boundaries of each such special fire control district, and in such manner as to be able to comply with the provisions of this chapter. Based on the insurers’ reports of premium receipts, the division shall prepare a consolidated premium report and shall furnish to any municipality or special fire control district requesting the same a copy of the relevant section of that report.

History.—s. 1, ch. 63-249; ss. 12, 13, 35, ch. 69-106; s. 1, ch. 75-240; s. 20, ch. 93-193; s. 1, ch. 95-250; s. 9, ch. 99-1; s. 6, ch. 2000-355.



175.121 - Department of Revenue and Division of Retirement to keep accounts of deposits; disbursements.

175.121 Department of Revenue and Division of Retirement to keep accounts of deposits; disbursements.—For any municipality or special fire control district having a chapter or local law plan established pursuant to this chapter:

(1) The Department of Revenue shall keep a separate account of all moneys collected for each municipality and each special fire control district under the provisions of this chapter. All moneys so collected must be transferred to the Police and Firefighters’ Premium Tax Trust Fund and shall be separately accounted for by the division. The moneys budgeted as necessary to pay the expenses of the division for the daily oversight and monitoring of the firefighters’ pension plans under this chapter and for the oversight and actuarial reviews conducted under part VII of chapter 112 are annually appropriated from the interest and investment income earned on the moneys collected for each municipality or special fire control district and deposited in the Police and Firefighters’ Premium Tax Trust Fund. Interest and investment income remaining thereafter in the trust fund which is unexpended and otherwise unallocated by law shall revert to the General Revenue Fund on June 30 of each year.

(2) The Chief Financial Officer shall, on or before July 1 of each year, and at such other times as authorized by the division, draw his or her warrants on the full net amount of money then on deposit in the Police and Firefighters’ Premium Tax Trust Fund pursuant to this chapter, specifying the municipalities and special fire control districts to which the moneys must be paid and the net amount collected for and to be paid to each municipality or special fire control district, respectively, subject to the limitation on disbursement under s. 175.122. The sum payable to each municipality or special fire control district is appropriated annually out of the Police and Firefighters’ Premium Tax Trust Fund. The warrants of the Chief Financial Officer shall be payable to the respective municipalities and special fire control districts entitled to receive them and shall be remitted annually by the division to the respective municipalities and special fire control districts. In lieu thereof, the municipality or special fire control district may provide authorization to the division for the direct payment of the premium tax to the board of trustees. In order for a municipality or special fire control district and its pension fund to participate in the distribution of premium tax moneys under this chapter, all the provisions shall be complied with annually, including state acceptance pursuant to part VII of chapter 112.

(3)(a) All moneys not distributed to municipalities and special fire control districts under this section as a result of the limitation on disbursement contained in s. 175.122, or as a result of any municipality or special fire control district not having qualified in any given year, or portion thereof, shall be transferred to the Firefighters’ Supplemental Compensation Trust Fund administered by the Department of Revenue, as provided in s. 633.422.

(b)1. Moneys transferred under paragraph (a) but not needed to support the supplemental compensation program in a given year shall be redistributed pro rata to those participating municipalities and special fire control districts that transfer any portion of their funds to support the supplemental compensation program in that year. Such additional moneys shall be used to cover or offset costs of the retirement plan.

2. To assist the Department of Revenue, the division shall identify those municipalities and special fire control districts that are eligible for redistribution as provided in s. 633.422(3)(c)2., by listing the municipalities and special fire control districts from which funds were transferred under paragraph (a) and specifying the amount transferred by each.

History.—s. 1, ch. 63-249; ss. 13, 35, ch. 69-106; s. 1, ch. 74-294; s. 3, ch. 85-61; s. 7, ch. 86-41; s. 21, ch. 93-193; s. 11, ch. 94-259; s. 1449, ch. 95-147; s. 2, ch. 95-250; s. 10, ch. 99-1; s. 162, ch. 2003-261; s. 127, ch. 2013-183.



175.1215 - Police and Firefighters’ Premium Tax Trust Fund.

1175.1215 Police and Firefighters’ Premium Tax Trust Fund.—The Police and Firefighters’ Premium Tax Trust Fund is created, to be administered by the Division of Retirement of the Department of Management Services. Funds credited to the trust fund, as provided in chapter 95-250, Laws of Florida, or similar legislation, shall be expended for the purposes set forth in that legislation.

History.—s. 1, ch. 95-249.

1Note.—Also published at s. 185.105.



175.122 - Limitation of disbursement.

175.122 Limitation of disbursement.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter, any municipality or special fire control district participating in the firefighters’ pension trust fund pursuant to the provisions of this chapter, whether under a chapter plan or local law plan, shall be limited to receiving any moneys from such fund in excess of that produced by one-half of the excise tax, as provided for in s. 175.101; however, any such municipality or special fire control district receiving less than 6 percent of its fire department payroll from such fund shall be entitled to receive from such fund the amount determined under s. 175.121, in excess of one-half of the excise tax, not to exceed 6 percent of its fire department payroll. Payroll amounts of members included in the Florida Retirement System shall not be included.

History.—s. 1, ch. 67-217; s. 7, ch. 81-168; s. 22, ch. 93-193; s. 11, ch. 99-1.



175.131 - Funds received by municipality or special fire control district; deposit in firefighters’ pension trust fund.

175.131 Funds received by municipality or special fire control district; deposit in firefighters’ pension trust fund.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter, all state and other funds received by any municipality or special fire control district under the provisions of this chapter shall be deposited by such municipality or special fire control district immediately, and under no circumstances more than 5 days after receipt, with the board of trustees. In lieu thereof, the municipality or special fire control district may provide authorization to the division for the direct payment of the premium tax to the board of trustees. The board shall deposit such moneys in the Firefighters’ Pension Trust Fund immediately, and under no circumstances more than 5 days after receipt. Employee contributions, however, which are withheld by the employer on behalf of an employee member shall be deposited immediately after each pay period with the board of trustees of the firefighters’ pension trust fund. Employer contributions shall be deposited at least quarterly.

History.—s. 1, ch. 63-249; s. 8, ch. 81-168; s. 8, ch. 86-41; s. 23, ch. 93-193; s. 12, ch. 99-1.



175.141 - Payment of excise tax credit on similar state excise or license tax.

175.141 Payment of excise tax credit on similar state excise or license tax.—The tax herein authorized to be imposed by each municipality and each special fire control district shall in nowise be in addition to any similar state excise or license tax imposed by part IV of chapter 624, but the payor of the tax hereby authorized shall receive credit therefor on his or her said state excise or license tax and the balance of said state excise or license tax shall be paid to the Department of Revenue as provided by law.

History.—s. 1, ch. 63-249; s. 9, ch. 86-41; s. 24, ch. 93-193; s. 922, ch. 95-147; s. 13, ch. 99-1.



175.151 - Penalty for failure of insurers to comply with this act.

175.151 Penalty for failure of insurers to comply with this act.—If any insurance company, corporation or other insurer fails to comply with the provisions of this act, on or before March 1 of each year as herein provided, the certificate of authority issued to said insurance company, corporation or other insurer to transact business in this state may be canceled and revoked by the Office of Insurance Regulation of the Financial Services Commission, and it is unlawful for any such insurance company, corporation, or other insurer to transact business thereafter in this state unless such insurance company, corporation, or other insurer shall be granted a new certificate of authority to transact any business in this state, in compliance with provisions of law authorizing such certificate of authority to be issued. The division is responsible for notifying the Office of Insurance Regulation regarding any such failure to comply.

History.—s. 1, ch. 63-249; ss. 13, 35, ch. 69-106; s. 14, ch. 99-1; s. 163, ch. 2003-261.



175.162 - Requirements for retirement.

175.162 Requirements for retirement.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter, any firefighter who completes 10 or more years of creditable service as a firefighter and attains age 55, or completes 25 years of creditable service as a firefighter and attains age 52, and who for such minimum period has been a member of the firefighters’ pension trust fund operating under a chapter plan or local law plan, is eligible for normal retirement benefits. Normal retirement under the plan is retirement from the service of the municipality or special fire control district on or after the normal retirement date. In such event, payment of retirement income will be governed by the following provisions of this section:

(1) The normal retirement date of each firefighter will be the first day of the month coincident with or next following the date on which he or she has completed 10 or more years of creditable service and attained age 55 or completed 25 years of creditable service and attained age 52.

(2)(a)1. The amount of monthly retirement income payable to a full-time firefighter who retires on or after his or her normal retirement date shall be an amount equal to the number of his or her years of credited service multiplied by 2.75 percent of his or her average final compensation as a full-time firefighter.

2. Effective July 1, 2015, a plan that is in compliance with this chapter except that the plan provides a benefit that is less than 2.75 percent of the average final compensation of a full-time firefighter for all years of credited service or provides an effective benefit that is less than 2.75 percent as a result of a maximum benefit limitation:

a. Must maintain, at a minimum, the percentage amount or maximum benefit limitation in effect on July 1, 2015, and is not required to increase the benefit to 2.75 percent of the average final compensation of a full-time firefighter for all years of credited service; or

b. If the plan changes the percentage amount or maximum benefit limitation to 2.75 percent or more of the average final compensation of a full-time firefighter for all years of credited service, the plan may not thereafter decrease the percentage amount or maximum benefit limitation to less than 2.75 percent of the average final compensation of a full-time firefighter for all years of credited service.

(b) The amount of monthly retirement income payable to a volunteer firefighter who retires on or after his or her normal retirement date shall be an amount equal to the number of his or her years of credited service multiplied by 2 percent of his or her average final compensation as a volunteer firefighter.

(3) The monthly retirement income payable in the event of normal retirement will be payable on the first day of each month. The first payment will be made on the firefighter’s normal retirement date, or on the first day of the month coincident with or next following his or her actual retirement, if later, and the last payment will be the payment due next preceding the firefighter’s death; except that, in the event the firefighter dies after retirement but before he or she has received retirement benefits for a period of 10 years, the same monthly benefit will be paid to the beneficiary (or beneficiaries) as designated by the firefighter for the balance of such 10-year period. If a firefighter continues in the service of the municipality or special fire control district beyond his or her normal retirement date and dies prior to his or her date of actual retirement, without an option made pursuant to s. 175.171 being in effect, monthly retirement income payments will be made for a period of 10 years to a beneficiary (or beneficiaries) designated by the firefighter as if the firefighter had retired on the date on which his or her death occurred.

(4) Early retirement under the plan is retirement from the service of the municipality or special fire control district, with the consent of the municipality or special fire control district, as of the first day of any calendar month which is prior to the firefighter’s normal retirement date but subsequent to the date as of which he or she has both attained the age of 50 years and has been a member of this fund for 10 continuous years. In the event of early retirement, payment of retirement income shall be governed as follows: The monthly amount of retirement income payable to a firefighter who retires prior to his or her normal retirement date shall be in the amount computed as described in subsection (2), taking into account the firefighter’s credited service to his or her date of actual retirement and final monthly compensation as of such date, such amount of retirement income to be actuarially reduced to take into account the firefighter’s younger age and the earlier commencement of retirement income benefits. The amount of monthly income payable in the event of early retirement will be paid in the same manner as in subsection (3). In no event shall the early retirement reduction exceed 3 percent for each year by which the member’s age at retirement preceded the member’s normal retirement age, as provided in subsection (1).

History.—s. 1, ch. 63-249; s. 1, ch. 70-129; s. 9, ch. 81-168; s. 11, ch. 86-41; s. 26, ch. 93-193; s. 923, ch. 95-147; s. 16, ch. 99-1; s. 6, ch. 2015-39.



175.171 - Optional forms of retirement income.

175.171 Optional forms of retirement income.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter:

(1) In lieu of the amount and form of retirement income payable in the event of normal or early retirement as specified in s. 175.162, a firefighter, upon written request to the board of trustees and subject to the approval of the board of trustees, may elect to receive a retirement income or benefit of equivalent actuarial value payable in accordance with one of the following options:

(a) A retirement income of larger monthly amount, payable to the firefighter for his or her lifetime only.

(b) A retirement income of a modified monthly amount, payable to the firefighter during the joint lifetime of the firefighter and a joint annuitant designated by the firefighter, and following the death of either of them, 100 percent, 75 percent, 66 2/3 percent, or 50 percent of such monthly amounts payable to the survivor for the lifetime of the survivor.

(c) Such other amount and form of retirement payments or benefits as, in the opinion of the board of trustees, will best meet the circumstances of the retiring firefighter.

1. The firefighter upon electing any option of this section must designate the joint annuitant or beneficiary to receive the benefit, if any, payable under the plan in the event of his or her death, and may change such designation, but any such change shall be deemed a new election and is subject to approval by the board of trustees. Such designation must name a joint annuitant or one or more primary beneficiaries where applicable. If a firefighter has elected an option with a joint annuitant or beneficiary and his or her retirement income benefits have commenced, the firefighter may change the designated joint annuitant or beneficiary, but only if the board of trustees consents to such change and if the joint annuitant last designated by the firefighter is alive when the firefighter files with the board of trustees a request for such change.

2. The consent of a firefighter’s joint annuitant or beneficiary to any such change is not required.

3. The board of trustees may request evidence of the good health of the joint annuitant that is being removed, and the amount of the retirement income payable to the firefighter upon designation of a new joint annuitant shall be actuarially redetermined taking into account the age and gender of the former joint annuitant, the new joint annuitant, and the firefighter. Each designation must be made in writing on a form prepared by the board of trustees and filed with the board of trustees. If no designated beneficiary survives the firefighter, such benefits as are payable in the event of the death of the firefighter subsequent to his or her retirement shall be paid as provided in s. 175.181.

4. Notwithstanding the provisions of this paragraph, a retired firefighter may change his or her designation of joint annuitant or beneficiary up to two times as provided in s. 175.333 without the approval of the board of trustees or the current joint annuitant or beneficiary. The retiree is not required to provide proof of the good health of the joint annuitant or beneficiary being removed, and the joint annuitant or beneficiary being removed need not be living.

(2) Retirement income payments shall be made under the option elected in accordance with the provisions of this section and shall be subject to the following limitations:

(a) If a firefighter dies prior to his or her normal retirement date or early retirement date, whichever first occurs, no retirement benefit will be payable under the option to any person, but the benefits, if any, will be determined under s. 175.201.

(b) If the designated beneficiary or joint annuitant dies before the firefighter’s retirement under the plan, the option elected is canceled automatically and a retirement income of the normal form and amount is payable to the firefighter upon retirement as if the election had not been made, unless a new election is made in accordance with this section or a new beneficiary is designated by the firefighter before retirement and within 90 days after the death of the beneficiary.

(c) If both the retired firefighter and the beneficiary (or beneficiaries) designated by him or her die before the full payment has been effected under any option providing for payments for a period certain and life thereafter, made pursuant to the provisions of paragraph (1)(c), the board of trustees may, in its discretion, direct that the commuted value of the remaining payments be paid in a lump sum and in accordance with s. 175.181.

(d) If a firefighter continues beyond his or her normal retirement date pursuant to the provisions of s. 175.162(1) and dies prior to actual retirement and while an option made pursuant to the provisions of this section is in effect, monthly retirement income payments will be made, or a retirement benefit will be paid, under the option to a beneficiary (or beneficiaries) designated by the firefighter in the amount or amounts computed as if the firefighter had retired under the option on the date on which death occurred.

(3) No firefighter may make any change in his or her retirement option after the date of cashing or depositing the first retirement check.

History.—s. 1, ch. 63-249; s. 2, ch. 65-58; s. 10, ch. 81-168; s. 12, ch. 86-41; s. 924, ch. 95-147; s. 17, ch. 99-1; s. 7, ch. 2009-97.



175.181 - Beneficiaries.

175.181 Beneficiaries.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter:

(1) Each firefighter may, on a form provided for that purpose, signed and filed with the board of trustees, designate a choice of one or more persons, named sequentially or jointly, as his or her beneficiary (or beneficiaries) to receive the benefit, if any, which may be payable in the event of his or her death; and each designation may be revoked by such firefighter by signing and filing with the board of trustees a new designation-of-beneficiary form.

(2) If no beneficiary is named in the manner provided by subsection (1), or if no beneficiary designated by the member survives him or her, the death benefit, if any, which may be payable under the plan with respect to such deceased firefighter shall be paid by the board of trustees to the estate of such deceased firefighter, provided that the board of trustees, in its discretion, may direct that the commuted value of the remaining monthly income payments be paid in a lump sum. Any payment made to any person pursuant to this subsection shall operate as a complete discharge of all obligations under the plan with regard to the deceased firefighter and any other persons with rights under the plan and shall not be subject to review by anyone but shall be final, binding, and conclusive on all persons ever interested hereunder.

(3) Notwithstanding any other provision of law to the contrary, the surviving spouse of any pension participant member killed in the line of duty shall not lose survivor retirement benefits if the spouse remarries. The surviving spouse of such deceased member whose benefit terminated because of remarriage shall have the benefit reinstated as of July 1, 1994, at an amount that would have been payable had such benefit not been terminated.

History.—s. 1, ch. 63-249; s. 11, ch. 81-168; s. 4, ch. 94-171; s. 1450, ch. 95-147; s. 18, ch. 99-1; s. 2, ch. 2000-159.



175.191 - Disability retirement.

175.191 Disability retirement.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter:

(1) A firefighter having 10 or more years of credited service or a firefighter who becomes totally and permanently disabled in the line of duty, regardless of length of service, may retire from the service of the municipality or special fire control district under the plan if the firefighter becomes totally and permanently disabled as defined in subsection (2) by reason of any cause other than a cause set out in subsection (3) on or after the effective date of the plan. Such retirement shall herein be referred to as “disability retirement.”

(2) A firefighter will be considered totally disabled if, in the opinion of the board of trustees, he or she is wholly prevented from rendering useful and efficient service as a firefighter; and a firefighter will be considered permanently disabled if, in the opinion of the board of trustees, he or she is likely to remain so disabled continuously and permanently from a cause other than is specified in subsection (3).

(3) A firefighter will not be entitled to receive any disability retirement income if the disability is a result of:

(a) Excessive and habitual use by the firefighter of drugs, intoxicants, or narcotics;

(b) Injury or disease sustained by the firefighter while willfully and illegally participating in fights, riots, or civil insurrections or while committing a crime;

(c) Injury or disease sustained by the firefighter while serving in any armed forces; or

(d) Injury or disease sustained by the firefighter after his or her employment has terminated.

(4) No firefighter shall be permitted to retire under the provisions of this section until he or she is examined by a duly qualified physician or surgeon, to be selected by the board of trustees for that purpose, and is found to be disabled in the degree and in the manner specified in this section. Any firefighter retiring under this section may be examined periodically by a duly qualified physician or surgeon or board of physicians and surgeons, to be selected by the board of trustees for that purpose, to determine if such disability has ceased to exist.

(5) The benefit payable to a firefighter who retires from the service of a municipality or special fire control district due to total and permanent disability as a direct result of a disability is the monthly income payable for 10 years certain and life for which, if the firefighter’s disability occurred in the line of duty, his or her monthly benefit shall be the accrued retirement benefit, but shall not be less than 42 percent of his or her average monthly salary at the time of disability. If after 10 years of service the disability is other than in the line of duty, the firefighter’s monthly benefit shall be the accrued normal retirement benefit, but shall not be less than 25 percent of his or her average monthly salary at the time of disability.

(6) The monthly retirement income to which a firefighter is entitled in the event of his or her disability retirement shall be payable on the first day of the first month after the board of trustees determines such entitlement. However, the monthly retirement income shall be payable as of the date the board determines such entitlement, and any portion due for a partial month shall be paid together with the first payment. The last payment will be, if the firefighter recovers from the disability, the payment due next preceding the date of such recovery or, if the firefighter dies without recovering from the disability, the payment due next preceding his or her death or the 120th monthly payment, whichever is later. In lieu of the benefit payment as provided in this paragraph, a firefighter may select an optional form as provided in s. 175.171. Any monthly retirement income payments due after the death of a disabled firefighter shall be paid to the firefighter’s designated beneficiary (or beneficiaries) as provided in ss. 175.181 and 175.201.

(7) If the board of trustees finds that a firefighter who is receiving a disability retirement income is no longer disabled, as provided herein, the board of trustees shall direct that the disability retirement income be discontinued. “Recovery from disability” as used herein means the ability of the firefighter to render useful and efficient service as a firefighter.

(8) If the firefighter recovers from disability and reenters the service as a firefighter, service will be deemed to have been continuous, but the period beginning with the first month for which he or she received a disability retirement income payment and ending with the date he or she reentered the service may not be considered as credited service for the purpose of this plan.

History.—s. 1, ch. 63-249; s. 3, ch. 65-58; s. 2, ch. 70-129; s. 12, ch. 81-168; s. 13, ch. 86-41; s. 27, ch. 93-193; s. 925, ch. 95-147; s. 19, ch. 99-1.



175.195 - False, misleading, or fraudulent statements made to obtain public retirement benefits prohibited; penalty.

175.195 False, misleading, or fraudulent statements made to obtain public retirement benefits prohibited; penalty.—

(1) It is unlawful for a person to willfully and knowingly make, or cause to be made, or to assist, conspire with, or urge another to make, or cause to be made, any false, fraudulent, or misleading oral or written statement or withhold or conceal material information to obtain any benefit available under a retirement plan receiving funding under this chapter.

(2)(a) A person who violates subsection (1) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) In addition to any applicable criminal penalty, upon conviction for a violation described in subsection (1), a participant or beneficiary of a pension plan receiving funding under this chapter may, in the discretion of the board of trustees, be required to forfeit the right to receive any or all benefits to which the person would otherwise be entitled under this chapter. For purposes of this paragraph, “conviction” means a determination of guilt that is the result of a plea or trial, regardless of whether adjudication is withheld.

History.—s. 20, ch. 99-1.



175.201 - Death prior to retirement; refunds of contributions; death benefits.

175.201 Death prior to retirement; refunds of contributions; death benefits.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter:

(1) If a firefighter dies before being eligible to retire, the heirs, legatees, beneficiaries, or personal representatives of such deceased firefighter shall be entitled to a refund of 100 percent, without interest, of the contributions made to the firefighters’ pension trust fund by such deceased firefighter or, in the event an annuity or life insurance contract has been purchased by the board of trustees on such firefighter, then to the death benefits available under such life insurance or annuity contract subject to the limitations on such death benefits set forth in s. 175.081, whichever amount is greater.

(2) If a firefighter having at least 10 years of credited service dies prior to retirement, his or her beneficiary is entitled to the benefits otherwise payable to the firefighter at early or normal retirement age.

In the event that the death benefit paid by a life insurance company exceeds the limit set forth in s. 175.081, the excess of the death benefit over the limit shall be paid to the firefighters’ pension trust fund. However, death benefits provided pursuant to s. 112.191 or any other state or federal law shall not be included in the calculation of death or retirement benefits provided under this chapter.

History.—s. 1, ch. 63-249; s. 13, ch. 81-168; s. 14, ch. 86-41; s. 5, ch. 90-138; s. 28, ch. 93-193; s. 926, ch. 95-147; s. 21, ch. 99-1.



175.211 - Separation from service; refunds.

175.211 Separation from service; refunds.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter:

(1) If a firefighter leaves the service of the municipality or special fire control district before accumulating aggregate time of 10 years toward retirement and before being eligible to retire under the provisions of this chapter, the firefighter shall be entitled to a refund of all of his or her contributions made to the firefighters’ pension trust fund after July 1, 1963, without interest, less any disability benefits paid to him or her after July 1, 1963.

(2) If a firefighter who has been in the service of the municipality or special fire control district for at least 10 years elects to leave his or her accrued contributions, if contributions are required, in the firefighters’ pension trust fund, such firefighter upon attaining the age of 50 years may retire at the actuarial equivalent of the amount of such retirement income otherwise payable to him or her, as provided in s. 175.162(4), or upon attaining age 55 years may retire as provided in s. 175.162(1).

History.—s. 1, ch. 63-249; s. 14, ch. 81-168; s. 29, ch. 93-193; s. 927, ch. 95-147; s. 22, ch. 99-1.



175.221 - Lump-sum payment of small retirement income.

175.221 Lump-sum payment of small retirement income.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter, notwithstanding any provisions of the plan to the contrary, if the monthly retirement income payable to any person entitled to benefits hereunder is less than $100, or if the single-sum value of the accrued retirement income is less than $5,000, as of the date of retirement or termination of service, whichever is applicable, the board of trustees, in the exercise of its discretion, may specify that the actuarial equivalent of such retirement income be paid in a lump sum.

History.—s. 1, ch. 63-249; s. 23, ch. 99-1.



175.231 - Diseases of firefighters suffered in line of duty; presumption.

175.231 Diseases of firefighters suffered in line of duty; presumption.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter, any condition or impairment of health of a firefighter caused by tuberculosis, hypertension, or heart disease resulting in total or partial disability or death shall be presumed to have been accidental and suffered in the line of duty unless the contrary is shown by competent evidence, provided that such firefighter shall have successfully passed a physical examination before entering into such service, which examination failed to reveal any evidence of such condition. This section shall be applicable to all firefighters only with reference to pension and retirement benefits under this chapter.

History.—s. 1, ch. 63-249; s. 15, ch. 81-168; s. 24, ch. 99-1.



175.241 - Exemption from tax and execution.

175.241 Exemption from tax and execution.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter, the pensions, annuities, or other benefits accrued or accruing to any person under any chapter plan or local law plan under the provisions of this chapter and the accumulated contributions and the cash securities in the funds created under this chapter are hereby exempted from any state, county, or municipal tax and shall not be subject to execution or attachment or to any legal process whatsoever, and shall be unassignable.

History.—s. 1, ch. 63-249; s. 25, ch. 99-1.



175.261 - Annual report to Division of Retirement; actuarial valuations.

175.261 Annual report to Division of Retirement; actuarial valuations.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter, the board of trustees for every chapter plan and local law plan shall submit the following reports to the division:

(1) With respect to chapter plans:

(a) Each year, by February 1, the chair or secretary of the board of trustees of each firefighters’ pension trust fund operating under a chapter plan shall file a report with the division which contains:

1. A statement of whether in fact the municipality or special fire control district is within the provisions of s. 175.041.

2. An independent audit by a certified public accountant if the fund has $250,000 or more in assets, or a certified statement of accounting if the fund has less than $250,000 in assets, for the most recent plan year, showing a detailed listing of assets and methods used to value them and a statement of all income and disbursements during the year. Such income and disbursements shall be reconciled with the assets at the beginning and end of the year.

3. A statistical exhibit showing the total number of firefighters on the force, the number included in the retirement plan and the number ineligible, classified according to the reason for their being ineligible, and the number of disabled firefighters and retired firefighters and their beneficiaries receiving pension payments and the amounts of annual retirement income or pension payments being received by them.

4. A statement of the amount the municipality or special fire control district, or other income source, has contributed to the retirement fund for the most recent plan year and the amount the municipality or special fire control district will contribute to the retirement fund during its current plan year.

5. If any benefits are insured with a commercial insurance company, the report should include a statement of the relationship of the insured benefits to the benefits provided by this chapter as well as the name of the insurer and information about the basis of premium rates, mortality table, interest rates, and method used in valuing retirement benefits.

(b) In addition to annual reports provided under paragraph (a), by February 1 of each triennial year, an actuarial valuation of the chapter plan must be made by the division at least once every 3 years, as provided in s. 112.63, commencing 3 years from the last actuarial valuation of the plan or system for existing plans, or commencing 3 years from issuance of the initial actuarial impact statement submitted under s. 112.63 for newly created plans. To that end, the chair of the board of trustees for each firefighters’ pension trust fund operating under a chapter plan shall report to the division such data as it needs to complete an actuarial valuation of each fund. The forms for each municipality and special fire control district shall be supplied by the division. The expense of this actuarial valuation shall be borne by the firefighters’ pension trust fund established by ss. 175.041 and 175.121. The requirements of this section are supplemental to the actuarial valuations necessary to comply with s. 218.39.

(2) With respect to local law plans:

(a) Each year, on or before March 15, the trustees of the retirement plan shall submit the following information to the division in order for the retirement plan of such municipality or special fire control district to receive a share of the state funds for the then-current calendar year:

1. A certified copy of each and every instrument constituting or evidencing the plan. This includes the formal plan, including all amendments, the trust agreement, copies of all insurance contracts, and formal announcement material.

2. An independent audit by a certified public accountant if the fund has $250,000 or more in assets, or a certified statement of accounting if the fund has less than $250,000 in assets, for the most recent plan year, showing a detailed listing of assets and a statement of all income and disbursements during the year. Such income and disbursements must be reconciled with the assets at the beginning and end of the year.

3. A certified statement listing the investments of the plan and a description of the methods used in valuing the investments.

4. A statistical exhibit showing the total number of firefighters, the number included in the plan, and the number ineligible classified according to the reasons for their being ineligible, and the number of disabled and retired firefighters and their beneficiaries receiving pension payments and the amounts of annual retirement income or pension payments being received by them.

5. A certified statement describing the methods, factors, and actuarial assumptions used in determining the cost.

6. A certified statement by an enrolled actuary showing the results of the latest actuarial valuation of the plan and a copy of the detailed worksheets showing the computations used in arriving at the results.

7. A statement of the amount the municipality or special fire control district, or other income source, has contributed toward the plan for the most recent plan year and will contribute toward the plan for the current plan year.

When any of the items required hereunder is identical to the corresponding item submitted for a previous year, it is not necessary for the trustees to submit duplicate information if they make reference to the item in the previous year’s report.

(b) In addition to annual reports provided under paragraph (a), an actuarial valuation of the retirement plan must be made at least once every 3 years, as provided in s. 112.63, commencing 3 years from the last actuarial valuation of the plan or system for existing plans, or commencing 3 years from issuance of the initial actuarial impact statement submitted under s. 112.63 for newly created plans. Such valuation shall be prepared by an enrolled actuary, subject to the following conditions:

1. The assets shall be valued as provided in s. 112.625(7).

2. The cost of the actuarial valuation must be paid by the individual firefighters’ retirement fund or by the sponsoring municipality or special fire control district.

3. A report of the valuation, including actuarial assumptions and type and basis of funding, shall be made to the division within 3 months after the date of valuation. If any benefits are insured with a commercial insurance company, the report must include a statement of the relationship of the retirement plan benefits to the insured benefits, the name of the insurer, the basis of premium rates, and the mortality table, interest rate, and method used in valuing the retirement benefits.

History.—s. 1, ch. 63-249; s. 4, ch. 65-58; ss. 13, 35, ch. 69-106; s. 17, ch. 81-168; s. 15, ch. 86-41; s. 31, ch. 93-193; s. 928, ch. 95-147; s. 7, ch. 96-324; s. 27, ch. 99-1; s. 42, ch. 2001-266; s. 15, ch. 2004-305.



175.301 - Depository for pension funds.

175.301 Depository for pension funds.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter, all funds of the firefighters’ pension trust fund of any chapter plan or local law plan under this chapter may be deposited by the board of trustees with the treasurer of the municipality or special fire control district, acting in a ministerial capacity only, who shall be liable in the same manner and to the same extent as he or she is liable for the safekeeping of funds for the municipality or special fire control district. However, any funds so deposited with the treasurer of the municipality or special fire control district shall be kept in a separate fund by the treasurer or clearly identified as such funds of the firefighters’ pension trust fund. In lieu thereof, the board of trustees shall deposit the funds of the firefighters’ pension trust fund in a qualified public depository as defined in s. 280.02, which depository with regard to such funds shall conform to and be bound by all of the provisions of chapter 280.

History.—s. 1, ch. 63-249; s. 19, ch. 81-168; s. 17, ch. 86-41; s. 2, ch. 88-185; s. 33, ch. 93-193; s. 930, ch. 95-147; s. 29, ch. 99-1.



175.311 - Municipalities, special fire control districts, and boards independent of each other.

175.311 Municipalities, special fire control districts, and boards independent of each other.—In the enforcement and interpretation of the provisions of this chapter for any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter, each municipality and each special fire control district shall be independent of any other municipality or special fire control district, and the board of trustees of the firefighters’ pension trust fund of each municipality and each special fire control district shall function for the municipality or special fire control district that it serves as trustee. Each board of trustees shall be independent of the municipality or special fire control district for which it serves as board of trustees to the extent required to accomplish the intent, requirements, and responsibilities provided for in this chapter.

History.—s. 1, ch. 63-249; s. 4, ch. 79-380; s. 18, ch. 86-41; s. 34, ch. 93-193; s. 30, ch. 99-1.



175.333 - Discrimination in benefit formula prohibited; restrictions regarding designation of joint annuitants.

175.333 Discrimination in benefit formula prohibited; restrictions regarding designation of joint annuitants.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter:

(1) No plan shall discriminate in its benefit formula based on color, national origin, sex, or marital status.

(2)(a) If a plan offers a joint annuitant option and the member selects such option, or if a plan specifies that the member’s spouse is to receive the benefits that continue to be payable upon the death of the member, then, in both of these cases, after retirement benefits have commenced, a retired member may change his or her designation of joint annuitant or beneficiary only twice.

(b) Any retired member who desires to change his or her joint annuitant or beneficiary shall file with the board of trustees of his or her plan a notarized notice of such change either by registered letter or on such form as is provided by the administrator of the plan. Upon receipt of a completed change of joint annuitant form or such other notice, the board of trustees shall adjust the member’s monthly benefit by the application of actuarial tables and calculations developed to ensure that the benefit paid is the actuarial equivalent of the present value of the member’s current benefit. Nothing herein shall preclude a plan from actuarially adjusting benefits or offering options based upon sex, age, early retirement, or disability.

(3) Eligibility for coverage under the plan must be based upon length of service or attained age, or both, and benefits must be determined by a nondiscriminatory formula based upon:

(a) Length of service and compensation; or

(b) Length of service.

History.—s. 4, ch. 79-380; s. 19, ch. 86-41; s. 932, ch. 95-147; s. 33, ch. 99-1.



175.341 - Duties of Division of Retirement; rulemaking authority; investments by State Board of Administration.

175.341 Duties of Division of Retirement; rulemaking authority; investments by State Board of Administration.—

(1) The division shall be responsible for the daily oversight and monitoring for actuarial soundness of the firefighters’ pension plans, whether chapter or local law plans, established under this chapter, for receiving and holding the premium tax moneys collected under this chapter, and, upon determining compliance with the provisions of this chapter, for disbursing those moneys to the firefighters’ pension plans. The funds necessary to pay expenses for such administration shall be annually appropriated from the interest and investment income earned on moneys deposited in the trust fund.

(2) The State Board of Administration shall invest and reinvest the moneys in the trust fund collected under this chapter in accordance with ss. 215.44-215.53. Costs incurred by the board in carrying out the provisions of this subsection shall be deducted from the interest and investment income accruing to the trust fund.

History.—s. 1, ch. 63-249; ss. 13, 35, ch. 69-106; s. 36, ch. 93-193; s. 3, ch. 95-250; s. 11, ch. 98-200; s. 34, ch. 99-1; s. 48, ch. 2012-116.



175.351 - Municipalities and special fire control districts that have their own retirement plans for firefighters.

175.351 Municipalities and special fire control districts that have their own retirement plans for firefighters.—In order for a municipality or special fire control district that has its own retirement plan for firefighters, or for firefighters and police officers if both are included, to participate in the distribution of the tax fund established under s. 175.101, a local law plan must meet minimum benefits and minimum standards, except as provided in the mutual consent provisions in paragraph (1)(g) with respect to the minimum benefits not met as of October 1, 2012.

(1) If a municipality has a retirement plan for firefighters, or for firefighters and police officers if both are included, which in the opinion of the division meets minimum benefits and minimum standards, the board of trustees of the retirement plan must place the income from the premium tax in s. 175.101 in such plan for the sole and exclusive use of its firefighters, or for firefighters and police officers if both are included, where it shall become an integral part of that plan and be used to fund benefits as provided herein. Effective October 1, 2015, for noncollectively bargained service or upon entering into a collective bargaining agreement on or after July 1, 2015:

(a) The base premium tax revenues must be used to fund minimum benefits or other retirement benefits in excess of the minimum benefits as determined by the municipality or special fire control district.

(b) Of the additional premium tax revenues received that are in excess of the amount received for the 2012 calendar year, 50 percent must be used to fund minimum benefits or other retirement benefits in excess of the minimum benefits as determined by the municipality or special fire control district, and 50 percent must be placed in a defined contribution plan to fund special benefits.

(c) Additional premium tax revenues not described in paragraph (b) must be used to fund benefits that are not included in the minimum benefits. If the additional premium tax revenues subject to this paragraph exceed the full annual cost of benefits provided through the plan which are in excess of the minimum benefits, any amount in excess of the full annual cost must be used as provided in paragraph (b).

(d) Of any accumulations of additional premium tax revenues which have not been allocated to fund benefits in excess of the minimum benefits, 50 percent of the amount of the accumulations must be used to fund special benefits, and 50 percent must be applied to fund any unfunded actuarial liabilities of the plan; provided that any amount of accumulations in excess of the amount required to fund the unfunded actuarial liabilities must be used to fund special benefits.

(e) For a plan created after March 1, 2015, 50 percent of the insurance premium tax revenues must be used to fund defined benefit plan component benefits, with the remainder used to fund defined contribution plan component benefits.

(f) If a plan offers benefits in excess of the minimum benefits, such benefits, excluding supplemental plan benefits in effect as of September 30, 2014, may be reduced if the plan continues to meet minimum benefits and minimum standards. The amount of insurance premium tax revenues previously used to fund benefits in excess of minimum benefits before the reduction, excluding the amount of any additional premium tax revenues distributed to a supplemental plan for the 2012 calendar year, must be used as provided in paragraph (b). However, benefits in excess of minimum benefits may not be reduced if a plan does not meet the minimum percentage amount of 2.75 percent of the average final compensation of a full-time firefighter, as required by s. 175.162(2)(a)1., or provides an effective benefit that is below 2.75 percent as a result of a maximum benefit limitation as described in s. 175.162(2)(a)2.

(g) Notwithstanding paragraphs (a)-(f), the use of premium tax revenues, including any accumulations of additional premium tax revenues which have not been allocated to fund benefits in excess of minimum benefits, may deviate from the provisions of this subsection by mutual consent of the members’ collective bargaining representative or, if there is no representative, by a majority of the firefighter members of the fund, and by consent of the municipality or special fire control district, provided that the plan continues to meet minimum benefits and minimum standards; however, a plan that operates pursuant to this paragraph and does not meet minimum benefits as of October 1, 2012, may continue to provide the benefits that do not meet the minimum benefits at the same level as was provided as of October 1, 2012, and all other benefit levels must continue to meet the minimum benefits. Such mutually agreed deviation must continue until modified or revoked by subsequent mutual consent of the members’ collective bargaining representative or, if none, by a majority of the firefighter members of the fund, and the municipality or special fire control district. An existing arrangement for the use of premium tax revenues contained within a special act plan or a plan within a supplemental plan municipality is considered, as of July 1, 2015, to be a deviation for which mutual consent has been granted.

(2) The premium tax provided by this chapter must be used in its entirety to provide retirement benefits to firefighters, or to firefighters and police officers if both are included. Local law plans created by special act before May 27, 1939, are deemed to comply with this chapter.

(3) A retirement plan or amendment to a retirement plan may not be proposed for adoption unless the proposed plan or amendment contains an actuarial estimate of the costs involved. Such proposed plan or proposed plan change may not be adopted without the approval of the municipality, special fire control district, or, where required, the Legislature. Copies of the proposed plan or proposed plan change and the actuarial impact statement of the proposed plan or proposed plan change shall be furnished to the division before the last public hearing on the proposal is held. Such statement must also indicate whether the proposed plan or proposed plan change is in compliance with s. 14, Art. X of the State Constitution and those provisions of part VII of chapter 112 which are not expressly provided in this chapter. Notwithstanding any other provision, only those local law plans created by special act of legislation before May 27, 1939, are deemed to meet minimum benefits and minimum standards.

(4) Notwithstanding any other provision, with respect to any supplemental plan municipality:

(a) A local law plan and a supplemental plan may continue to use their definition of compensation or salary in existence on March 12, 1999.

(b) Section 175.061(1)(b) does not apply, and a local law plan and a supplemental plan shall continue to be administered by a board or boards of trustees numbered, constituted, and selected as the board or boards were numbered, constituted, and selected on December 1, 2000.

(5) The retirement plan setting forth the benefits and the trust agreement, if any, covering the duties and responsibilities of the trustees and the regulations of the investment of funds must be in writing, and copies made available to the participants and to the general public.

(6) In addition to the defined benefit plan component of the local law plan, each plan sponsor must have a defined contribution plan component within the local law plan by October 1, 2015, for noncollectively bargained service, upon entering into a collective bargaining agreement on or after July 1, 2015, or upon the creation date of a new participating plan. Depending upon the application of subsection (1), a defined contribution plan component may or may not receive any funding.

(7) Notwithstanding any other provision of this chapter, a municipality or special fire control district that has implemented or proposed changes to a local law plan based on the municipality’s or district’s reliance on an interpretation of this chapter by the Department of Management Services on or after August 14, 2012, and before March 3, 2015, may continue the implemented changes or continue to implement proposed changes. Such reliance must be evidenced by a written collective bargaining proposal or agreement, or formal correspondence between the municipality or district and the Department of Management Services which describes the specific changes to the local law plan, with the initial proposal, agreement, or correspondence from the municipality or district dated before March 3, 2015. Changes to the local law plan which are otherwise contrary to minimum benefits and minimum standards may continue in effect until the earlier of October 1, 2018, or the effective date of a collective bargaining agreement that is contrary to the changes to the local law plan.

History.—s. 1, ch. 63-249; ss. 13, 35, ch. 69-106; s. 5, ch. 79-380; s. 21, ch. 81-168; s. 47, ch. 83-217; s. 20, ch. 86-41; s. 37, ch. 93-193; s. 933, ch. 95-147; s. 35, ch. 99-1; s. 4, ch. 2002-66; s. 5, ch. 2004-21; s. 7, ch. 2011-216; s. 7, ch. 2015-39.



175.361 - Termination of plan and distribution of fund.

175.361 Termination of plan and distribution of fund.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter, the plan may be terminated by the municipality or special fire control district. Upon termination of the plan by the municipality or special fire control district for any reason or because of a transfer, merger, or consolidation of governmental units, services, or functions as provided in chapter 121, or upon written notice by the municipality or special fire control district to the board of trustees that contributions under the plan are being permanently discontinued, the rights of all employees to benefits accrued to the date of such termination and the amounts credited to the employees’ accounts are nonforfeitable. The fund shall be distributed in accordance with the following procedures:

(1) The board of trustees shall determine the date of distribution and the asset value required to fund all the nonforfeitable benefits after taking into account the expenses of such distribution. The board shall inform the municipality or special fire control district if additional assets are required, in which event the municipality or special fire control district shall continue to financially support the plan until all nonforfeitable benefits have been funded.

(2) The board of trustees shall determine the method of distribution of the asset value, whether distribution shall be by payment in cash, by the maintenance of another or substituted trust fund, by the purchase of insured annuities, or otherwise, for each firefighter entitled to benefits under the plan as specified in subsection (3).

(3) The board of trustees shall distribute the asset value as of the date of termination in the manner set forth in this subsection, on the basis that the amount required to provide any given retirement income is the actuarially computed single-sum value of such retirement income, except that if the method of distribution determined under subsection (2) involves the purchase of an insured annuity, the amount required to provide the given retirement income is the single premium payable for such annuity. The actuarial single-sum value may not be less than the employee’s accumulated contributions to the plan, with interest if provided by the plan, less the value of any plan benefits previously paid to the employee.

(4) If there is asset value remaining after the full distribution specified in subsection (3), and after the payment of any expenses incurred with such distribution, such excess shall be returned to the municipality or special fire control district, less return to the state of the state’s contributions, provided that, if the excess is less than the total contributions made by the municipality or special fire control district and the state to date of termination of the plan, such excess shall be divided proportionately to the total contributions made by the municipality or special fire control district and the state.

(5) The board of trustees shall distribute, in accordance with subsection (2), the amounts determined under subsection (3).

If, after 24 months after the date the plan terminated or the date the board received written notice that the contributions thereunder were being permanently discontinued, the municipality or special fire control district or the board of trustees of the firefighters’ pension trust fund affected has not complied with all the provisions in this section, the Department of Management Services shall effect the termination of the fund in accordance with this section.

History.—s. 1, ch. 63-249; s. 5, ch. 65-58; s. 22, ch. 81-168; s. 48, ch. 83-217; s. 21, ch. 86-41; s. 38, ch. 93-193; s. 934, ch. 95-147; s. 36, ch. 99-1; s. 8, ch. 2009-97.



175.371 - Transfer to another state retirement system; benefits payable.

175.371 Transfer to another state retirement system; benefits payable.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter:

(1) Any firefighter who has a vested right to benefits under a pension plan created pursuant to the provisions of this chapter and who elects to participate in another state retirement system may not receive a benefit under the provisions of the latter retirement system for any year’s service for which benefits are paid under the provisions of the pension plan created pursuant to this chapter.

(2) When every active participant in any pension plan created pursuant to this chapter elects to transfer to another state retirement system, the pension plan created pursuant to this chapter shall be terminated and the assets distributed in accordance with s. 175.361. If some participants in a pension plan created pursuant to this chapter elect to transfer to another state retirement system and other participants elect to remain in the existing plan created pursuant to this chapter, the plan created pursuant to this chapter shall continue to receive state premium tax moneys until fully funded. If the plan is fully funded at a particular valuation date and not fully funded at a later valuation date, the plan shall resume receipt of state premium tax moneys until the plan is once again fully funded. “Fully funded” means that the present value of all benefits, accrued and projected, is less than the available assets and the present value of future member contributions and future plan sponsor contributions on an actuarial entry age cost funding basis. Effective May 31, 1998, for plans discussed herein, the plan shall remain in effect until the final benefit payment has been made to the last participant or beneficiary and shall then be terminated in accordance with s. 175.361.

History.—s. 22, ch. 86-41; s. 37, ch. 99-1; s. 5, ch. 2002-66.



175.381 - Applicability.

175.381 Applicability.—This act shall apply to all municipalities, special fire control districts, chapter plans, local law municipalities, local law special fire control districts, or local law plans presently existing or to be created pursuant to this chapter. Those plans presently existing pursuant to s. 175.351 and not in compliance with the provisions of this act must comply no later than December 31, 1999. However, the plan sponsor of any plan established by special act of the Legislature shall have until July 1, 2000, to comply with the provisions of this act, except as otherwise provided in this act with regard to establishment and election of board members. The provisions of this act shall be construed to establish minimum standards and minimum benefit levels, and nothing contained in this act or in chapter 175 shall operate to reduce presently existing rights or benefits of any firefighter, directly, indirectly, or otherwise.

History.—s. 23, ch. 86-41; s. 38, ch. 99-1.



175.401 - Retiree health insurance subsidy.

175.401 Retiree health insurance subsidy.—For any municipality, special fire control district, chapter plan, local law municipality, local law special fire control district, or local law plan under this chapter, under the broad grant of home rule powers under the Florida Constitution and chapter 166, municipalities have the authority to establish and administer locally funded health insurance subsidy programs. In addition, special fire control districts may, by resolution, establish and administer locally funded health insurance subsidy programs. Pursuant thereto:

(1) PURPOSE.—The purpose of this section is to allow municipalities and special fire control districts the option to use premium tax moneys, as provided for under this chapter, to establish and administer health insurance subsidy programs which will provide a monthly subsidy payment to retired members of any firefighters’ pension trust fund system or plan as provided under this chapter, or to beneficiaries who are spouses or financial dependents entitled to receive benefits under such a plan, in order to assist such retired members or beneficiaries in paying the costs of health insurance.

(2) RETIREE HEALTH INSURANCE SUBSIDY TRUST FUNDS; ESTABLISHMENT AND TERMINATION.—

(a) Any municipality or special fire control district having a firefighters’ pension trust fund system or plan as provided under this chapter may, in its discretion, establish by ordinance or resolution, as appropriate, a trust fund to be known as the firefighters’ retiree health insurance subsidy trust fund. This fund may be a separate account established for such purpose in the existing firefighters’ pension fund, provided that all funds deposited in such account are segregated from, and not commingled with, pension funds or other public moneys and that the account otherwise conforms to the requirements of subsection (8). The trust fund shall be used to account for all moneys received and disbursed pursuant to this section.

(b) Prior to the second reading of the ordinance before the municipal legislative body, or of the resolution before the governing body of the special fire control district, an actuarial valuation must be performed by an enrolled actuary as provided in s. 112.63, and copies of the valuation and the proposed implementing ordinance or resolution shall be furnished to the division.

(c) The subsidy program may, at the discretion of the municipal governing body, be permanently discontinued by municipal ordinance, and at the discretion of the governing body of a special fire control district may be permanently discontinued by resolution, at any time, subject to the requirements of any applicable collective bargaining agreement, in the same manner and subject to the same conditions established for plan termination and fund distribution under s. 175.361.

(3) FUNDING.—Trust funds established pursuant to this section shall be funded in the following manner:

(a) By payment to the fund of an amount equivalent to one-half of the net increase over the previous tax year in the premium tax funds provided for in this chapter, said amount to be established in the implementing ordinance or resolution.

(b) By no less than one-half of 1 percent of the base salary of each firefighter, for so long as the firefighter is employed and covered by a pension plan established pursuant to this chapter. The municipality or special fire control district, with approval of the board of trustees, may increase member contributions if needed to fund benefits greater than the minimums established in this section.

(c) By payment by the municipality or special fire control district, on at least a quarterly basis, of whatever sum is determined necessary to maintain the actuarial soundness of the fund in accordance with s. 112.64.

Such contributions and payments shall be submitted to the board of trustees of the firefighters’ pension trust fund, or the plan trustees in the case of local law plans established under s. 175.351, and deposited in the firefighters’ retiree health insurance subsidy trust fund, in the same manner and subject to the same time constraints as provided under s. 175.131.

(4) ELIGIBILITY FOR RETIREE HEALTH INSURANCE SUBSIDY.—A person who has contributed to the retiree health insurance subsidy trust fund and retires under a firefighters’ pension trust fund system or plan as provided under this chapter, including any local law plan as provided under s. 175.351, or a beneficiary who is a spouse or financial dependent entitled to receive benefits under such a plan, is eligible for health insurance subsidy payments provided under this section. However, the fund, with approval of the board of trustees and approval of the municipality or special fire control district, may provide coverage to retirees and beneficiaries when the retirees have not contributed to the fund as provided in subsection (3). Payment of the retiree health insurance subsidy shall be made only after coverage for health insurance for the retiree or beneficiary has been certified in writing to the board of trustees of the firefighters’ pension trust fund.

(5) RETIREE HEALTH INSURANCE SUBSIDY AMOUNT.—Beginning on the effective date established in the implementing ordinance or resolution, each eligible retiree, or beneficiary who is a spouse or financial dependent thereof, shall receive a monthly retiree health insurance subsidy payment equal to the aggregate number of years of service, as defined in s. 175.032, completed at the time of retirement multiplied by an amount determined in the implementing ordinance or resolution, but no less than $3 for each year of service. Nothing herein shall be construed to restrict the plan sponsor from establishing, in the implementing ordinance or resolution, a cap of no less than 30 years upon the number of years’ service for which credit will be given toward a health insurance subsidy or a maximum monthly subsidy amount.

(6) PAYMENT OF RETIREE HEALTH INSURANCE SUBSIDY.—Beginning on the effective date established in the implementing ordinance or resolution, any monthly retiree health insurance subsidy amount due and payable under this section shall be paid to retired members, or their eligible beneficiaries, by the board of trustees of the firefighters’ pension trust fund, or the plan trustees in the case of local law plans established under s. 175.351, in the same manner as provided by s. 175.071(1)(c) for drafts upon the pension fund.

(7) INVESTMENT OF THE TRUST FUND.—The trustees of the firefighters’ pension trust fund, or the plan trustees in the case of local law plans established under s. 175.351, are hereby authorized to invest and reinvest the funds of the firefighters’ retiree health insurance subsidy trust fund in the same manner and subject to the same conditions as apply hereunder to the investment of firefighters’ pension funds under s. 175.071.

(8) DEPOSIT OF HEALTH INSURANCE SUBSIDY FUNDS.—All funds of the health insurance subsidy fund may be deposited by the board of trustees with the treasurer of the municipality or special fire control district, acting in a ministerial capacity only, who shall be liable in the same manner and to the same extent as he or she is liable for the safekeeping of funds for the municipality or special fire control district. Any funds so deposited shall be segregated by the treasurer in a separate fund, clearly identified as funds of the health insurance subsidy fund. In lieu thereof, the board of trustees shall deposit the funds of the health insurance subsidy fund in a qualified public depository as defined in s. 280.02, which shall conform to and be bound by the provisions of chapter 280 with regard to such funds. In no case shall the funds of the health insurance subsidy fund be deposited in any financial institution, brokerage house trust company, or other entity that is not a public depository as provided by s. 280.02.

(9) SEPARATION FROM SERVICE; REFUNDS.—Any firefighter who terminates employment with a municipality or special fire control district having a retiree health insurance subsidy trust fund system or plan as provided under this section shall be entitled to a refund of all employee contributions he or she made to that trust fund, without interest, regardless of whether the firefighter has vested for purposes of retirement. Any firefighter who has vested for purposes of retirement in the service of the municipality or special fire control district, and has contributed to the firefighters’ retiree health insurance subsidy trust fund for so long as he or she was eligible to make such contributions, may, in his or her discretion, elect to leave his or her accrued contributions in the fund, whereupon, such firefighter shall, upon retiring and commencing to draw retirement benefits, receive a health insurance subsidy based upon his or her aggregate number of years of service, as defined in s. 175.032.

(10) ADMINISTRATION OF SYSTEM; ACTUARIAL VALUATIONS; AUDITS; RULES; ADMINISTRATIVE COSTS.—The board of trustees of the firefighters’ pension trust fund, or the plan trustees in the case of local law plans established under s. 175.351, shall be solely responsible for administering the health insurance subsidy trust fund. Pursuant thereto:

(a) As part of its administrative duties, no less frequently than every 3 years, the board shall have an actuarial valuation of the firefighters’ retiree health insurance subsidy trust fund prepared as provided in s. 112.63 by an enrolled actuary, covering the same reporting period or plan year used for the firefighters’ pension plan, and shall submit a report of the valuation, including actuarial assumptions and type and basis of funding, to the division.

(b) By February 1 of each year, the trustees shall file a report with the division, containing an independent audit by a certified public accountant if the fund has $250,000 or more in assets, or a certified statement of accounting if the fund has less than $250,000 in assets, for the most recent plan year, showing a detailed listing of assets and methods used to value them and a statement of all income and disbursements during the year. Such income and disbursements shall be reconciled with the assets at the beginning of and end of the year.

(c) The trustees may adopt such rules and regulations as are necessary for the effective and efficient administration of this section.

(d) At the discretion of the plan sponsor, the cost of administration may be appropriated from the trust fund or paid directly by the plan sponsor.

(11) BENEFITS.—Subsidy payments shall be payable under the firefighters’ retiree health insurance subsidy program only to participants in the program or their beneficiaries. Such subsidy payments shall not be subject to assignment, execution, or attachment or to any legal process whatsoever, and shall be in addition to any other benefits to which eligible recipients are entitled under any workers’ compensation law, pension law, collective bargaining agreement, municipal or county ordinance, or any other state or federal statute.

(12) DISTRIBUTION OF PREMIUM TAXES; COMPLIANCE REQUIRED.—Premium tax dollars for which spending authority is granted under this section shall be distributed from the Police and Firefighters’ Premium Tax Trust Fund and remitted annually to municipalities and special fire control districts in the same manner as provided under this chapter for firefighters’ pension funds. Once a health insurance subsidy plan has been implemented by a municipality or special fire control district under this section, in order for the municipality or special fire control district to participate in the distribution of premium tax dollars authorized under this section, all provisions of this section, including state acceptance pursuant to part VII of chapter 112, shall be complied with, and said premium tax dollars may be withheld for noncompliance.

History.—s. 1, ch. 92-51; s. 39, ch. 93-193; s. 12, ch. 94-259; s. 1451, ch. 95-147; s. 4, ch. 95-250; s. 40, ch. 99-1.



175.411 - Optional participation.

175.411 Optional participation.—A municipality or special fire control district may revoke its participation under this chapter by rescinding the legislative act, ordinance, or resolution which assesses and imposes the taxes authorized in s. 175.101, and by furnishing a certified copy of such legislative act, ordinance, or resolution to the division. Thereafter, the municipality or special fire control district shall be prohibited from participating under this chapter, and shall not be eligible for future premium tax moneys. Premium tax moneys previously received shall continue to be used for the sole and exclusive benefit of firefighters, or firefighters and police officers where included, and no amendment, legislative act, ordinance, or resolution shall be adopted which shall have the effect of reducing the then-vested accrued benefits of the firefighters, retirees, or their beneficiaries. The municipality or special fire control district shall continue to furnish an annual report to the division as provided in s. 175.261. If the municipality or special fire control district subsequently terminates the defined benefit plan, they shall do so in compliance with the provisions of s. 175.361.

History.—s. 81, ch. 99-1.






Chapter 177 - LAND BOUNDARIES

Part I - PLATTING (ss. 177.011-177.151)

177.011 - Purpose and scope of part I.

177.011 Purpose and scope of part I.—This part shall be deemed to establish consistent minimum requirements, and to create such additional powers in local governing bodies, as herein provided to regulate and control the platting of lands. This part establishes minimum requirements and does not exclude additional provisions or regulations by local ordinance, laws, or regulations.

History.—s. 1, ch. 71-339; s. 33, ch. 79-164.



177.021 - Legal status of recorded plats.

177.021 Legal status of recorded plats.—The recording of any plats made in compliance with the provisions of this part shall serve to establish the identity of all lands shown on and being a part of such plats, and lands may thenceforth be conveyed by reference to such plat.

History.—s. 1, ch. 71-339; s. 1, ch. 98-20.



177.031 - Definitions.

177.031 Definitions.—As used in this part:

(1) “Alley” means a right-of-way providing a secondary means of access and service to abutting property.

(2) “Block” includes “tier” or “group” and means a group of lots existing within well-defined and fixed boundaries, usually being an area surrounded by streets or other physical barriers and having an assigned number, letter, or other name through which it may be identified.

(3) “Board” means any board appointed by a municipality, county commission, or state agency, such as the planning and zoning board, area planning board, or the governing board of a drainage district.

(4) “Governing body” means the board of county commissioners or the legal governing body of a county, municipality, town, or village of this state.

(5) “Cul-de-sac” means a street terminated at the end by a vehicular turnaround.

(6) “Developer” means the owners of record executing the dedication required by s. 177.081 and applying for approval of a plat of a subdivision pursuant to this part.

(7)(a) “Easement” means any strip of land created by a subdivider for public or private utilities, drainage, sanitation, or other specified uses having limitations, the title to which shall remain in the name of the property owner, subject to the right of use designated in the reservation of the servitude.

(b) “Public utility” includes any public or private utility, such as, but not limited to, storm drainage, sanitary sewers, electric power, water service, gas service, or telephone line, whether underground or overhead.

(8) “Survey data” means all information shown on the face of a plat that would delineate the physical boundaries of the subdivision and any parts thereof.

(9) “Improvements” may include, but are not limited to, street pavements, curbs and gutters, sidewalks, alley pavements, walkway pavements, water mains, sanitary sewers, storm sewers or drains, street names, signs, landscaping, permanent reference monuments (P.R.M.s), permanent control points (P.C.P.s), monuments, or any other improvement required by a governing body.

(10) “Professional surveyor and mapper” means a surveyor and mapper registered under chapter 472 who is in good standing with the Board of Professional Surveyors and Mappers.

(11) “Lot” includes tract or parcel and means the least fractional part of subdivided lands having limited fixed boundaries, and an assigned number, letter, or other name through which it may be identified.

(12) “Municipality” means any incorporated city, town, or village.

(13) “P.C.P.” means permanent control point and shall be considered a reference monument.

(a) “P.C.P.s” set in impervious surfaces must:

1. Be composed of a metal marker with a point of reference.

2. Have a metal cap or disk bearing either the Florida registration number of the professional surveyor and mapper in responsible charge or the certificate of authorization number of the legal entity, which number shall be preceded by LS or LB as applicable and the letters “P.C.P.”

(b) “P.C.P.s” set in pervious surfaces must:

1. Consist of a metal rod having a minimum length of 18 inches and a minimum cross-section area of material of 0.2 square inches. In certain materials, encasement in concrete is optional for stability of the rod. When used, the concrete shall have a minimum cross-section area of 12.25 square inches and be a minimum of 24 inches long.

2. Be identified with a durable marker or cap with the point of reference marked thereon bearing either the Florida registration number of the professional surveyor and mapper in responsible charge or the certificate of authorization number of the legal entity, which number shall be preceded by LS or LB as applicable and the letters “P.C.P.”

(c) “P.C.P.s” must be detectable with conventional instruments for locating ferrous or magnetic objects.

(14) “Plat or replat” means a map or delineated representation of the subdivision of lands, being a complete exact representation of the subdivision and other information in compliance with the requirement of all applicable sections of this part and of any local ordinances.

(15) “P.R.M.” means a permanent reference monument which must:

(a) Consist of a metal rod having a minimum length of 18 inches and a minimum cross-section area of material of 0.2 square inches. In certain materials, encasement in concrete is optional for stability of the rod. When used, the concrete shall have a minimum cross-section area of 12.25 square inches and be a minimum of 24 inches long.

(b) Be identified with a durable marker or cap with the point of reference marked thereon bearing either the Florida registration number of the professional surveyor and mapper in responsible charge or the certificate of authorization number of the legal entity, which number shall be preceded by LS or LB as applicable and the letters “P.R.M.”

(c) Be detectable with conventional instruments for locating ferrous or magnetic objects.

If the location of the “P.R.M.” falls in a hard surface such as asphalt or concrete, alternate monumentation may be used that is durable and identifiable.

(16) “Right-of-way” means land dedicated, deeded, used, or to be used for a street, alley, walkway, boulevard, drainage facility, access for ingress and egress, or other purpose by the public, certain designated individuals, or governing bodies.

(17) “Street” includes any access way such as a street, road, lane, highway, avenue, boulevard, alley, parkway, viaduct, circle, court, terrace, place, or cul-de-sac, and also includes all of the land lying between the right-of-way lines as delineated on a plat showing such streets, whether improved or unimproved, but shall not include those access ways such as easements and rights-of-way intended solely for limited utility purposes, such as for electric power lines, gas lines, telephone lines, water lines, drainage and sanitary sewers, and easements of ingress and egress.

(18) “Subdivision” means the division of land into three or more lots, parcels, tracts, tiers, blocks, sites, units, or any other division of land; and includes establishment of new streets and alleys, additions, and resubdivisions; and, when appropriate to the context, relates to the process of subdividing or to the lands or area subdivided.

(19) “State plane coordinates” means the system of plane coordinates which has been established by the National Ocean Service for defining and stating the positions or locations of points on the surface of the earth within the state and shall hereinafter be known and designated as the “Florida State Plane Coordinate System.” For the purpose of the use of this system, the zones established by the National Ocean Service in NOAA Manual NOS NGS 5, State Plane Coordinate System of 1983, shall be used, and the appropriate projection and zone designation shall be indicated and included in any description using the Florida State Plane Coordinate System.

(20) Surveying data:

(a) “Point of curvature,” written “P.C.,” means the point where a tangent circular curve begins.

(b) “Point of tangency,” written “P.T.,” means the point where a tangent circular curve ends and becomes tangent.

(c) “Point of compound curvature,” written “P.C.C.,” means the point where two circular curves have a common point of tangency, the curves lying on the same side of the common tangent.

(d) “Point of reverse curvature,” written “P.R.C.,” means the point where two circular curves have a common point of tangency, the curves lying on opposite sides of the common tangent.

(21) “Legal entity” means an entity that holds a certificate of authorization issued under chapter 472, whether the entity is a corporation, partnership, association, or person practicing under a fictitious name.

(22) “Monument” means a survey marker which must:

(a) Be composed of a durable material.

(b) Have a minimum length of 18 inches.

(c) Have a minimum cross-section area of material of 0.2 square inches.

(d) Be identified with a durable marker or cap bearing either the Florida registration number of the professional surveyor and mapper in responsible charge or the certificate of authorization number of the legal entity, which number shall be preceded by LS or LB as applicable.

(e) Be detectable with conventional instruments for locating ferrous or magnetic objects.

If the location of the monument falls in a hard surface such as asphalt or concrete, alternate monumentation may be used that is durable and identifiable.

History.—s. 1, ch. 71-339; s. 2, ch. 72-29; s. 49, ch. 73-333; s. 6, ch. 82-179; s. 49, ch. 83-217; s. 42, ch. 91-45; s. 101, ch. 94-119; s. 1452, ch. 95-147; s. 2, ch. 98-20; s. 3, ch. 2004-366.



177.041 - Boundary survey and title certification required.

177.041 Boundary survey and title certification required.—Every plat or replat of a subdivision submitted to the approving agency of the local governing body must be accompanied by:

(1) A boundary survey of the platted lands. However, a new boundary survey for a replat is required only when the replat affects any boundary of the previously platted property or when improvements which may affect the boundary of the previously platted property have been made on the lands to be replatted. The boundary survey must be performed and prepared under the responsible direction and supervision of a professional surveyor and mapper preceding the initial submittal of the plat to the local governing body. This subsection does not restrict a legal entity from employing one professional surveyor and mapper to perform and prepare the boundary survey and another professional surveyor and mapper to prepare the plat.

(2) A title opinion of an attorney at law licensed in Florida or a certification by an abstractor or a title company showing that record title to the land as described and shown on the plat is in the name of the person, persons, corporation, or entity executing the dedication. The title opinion or certification shall also show all mortgages not satisfied or released of record nor otherwise terminated by law.

History.—s. 1, ch. 71-339; s. 1, ch. 72-77; s. 1, ch. 88-48; s. 3, ch. 98-20; s. 1, ch. 99-288.



177.051 - Name and replat of subdivision.

177.051 Name and replat of subdivision.—

(1) Every subdivision shall be given a name by which it shall be legally known. For the purpose of this section, that name is the “primary name.” The primary name shall not be the same or in any way so similar to any name appearing on any recorded plat in the same county as to confuse the records or to mislead the public as to the identity of the subdivision, except when the subdivision is further divided as an additional unit or section by the same developer or the developer’s successors in title. In that case, the additional unit, section, or phase shall be given the primary name followed by the unit, section, or phase number. Words such as “the,” “replat,” or “a” may not be used as the first word of the primary name. Every subdivision’s name shall have legible lettering of the same size and type, including the words “section,” “unit,” or “phase.” If the word “replat” is not part of the primary name, then it may be of a different size and type. The primary name of the subdivision shall be shown in the dedication and shall coincide exactly with the subdivision name.

(2) Any change in a plat, except as provided in s. 177.141, shall be labeled a “replat,” and a replat must conform with this part. After the effective date of this act, the terms “amended plat,” “revised plat,” “corrected plat,” and “resubdivision” may not be used to describe the process by which a plat is changed.

History.—s. 1, ch. 71-339; s. 935, ch. 95-147; s. 4, ch. 98-20.



177.061 - Qualification and statement required.

177.061 Qualification and statement required.—Every plat offered for recording pursuant to the provisions of this part must be prepared by a professional surveyor and mapper. The plat must be signed and sealed by that professional surveyor and mapper, who must state on the plat that the plat was prepared under his or her direction and supervision and that the plat complies with all of the survey requirements of this part. Every plat must also contain the printed name and registration number of the professional surveyor and mapper directly below the statement required by this section, along with the printed name, address, and certificate of authorization number of the legal entity, if any. A professional surveyor and mapper practicing independently of a legal entity must include his or her address.

History.—s. 1, ch. 71-339; s. 102, ch. 94-119; s. 1453, ch. 95-147; s. 5, ch. 98-20.



177.071 - Approval of plat by governing bodies.

177.071 Approval of plat by governing bodies.—

(1) Before a plat is offered for recording, it must be approved by the appropriate governing body, and evidence of such approval must be placed on the plat. If not approved, the governing body must return the plat to the professional surveyor and mapper or the legal entity offering the plat for recordation. For the purposes of this part:

(a) When the plat to be submitted for approval is located wholly within the boundaries of a municipality, the governing body of the municipality has exclusive jurisdiction to approve the plat.

(b) When a plat lies wholly within the unincorporated areas of a county, the governing body of the county has exclusive jurisdiction to approve the plat.

(c) When a plat lies within the boundaries of more than one governing body, two plats must be prepared and each governing body has exclusive jurisdiction to approve the plat within its boundaries, unless the governing bodies having said jurisdiction agree that one plat is mutually acceptable.

(2) Any provision in a county charter, or in an ordinance of any charter county or consolidated government chartered under s. 6(e), Art. VIII of the State Constitution, which provision is inconsistent with anything contained in this section shall prevail in such charter county or consolidated government to the extent of any such inconsistency.

History.—s. 1, ch. 71-339; s. 1, ch. 76-110; s. 1, ch. 77-152; s. 1, ch. 77-278; s. 103, ch. 94-119; s. 1, ch. 95-176; s. 6, ch. 98-20.



177.081 - Dedication and approval.

177.081 Dedication and approval.—

(1) Prior to approval by the appropriate governing body, the plat shall be reviewed for conformity to this chapter by a professional surveyor and mapper either employed by or under contract to the local governing body, the costs of which shall be borne by the legal entity offering the plat for recordation, and evidence of such review must be placed on such plat.

(2) Every plat of a subdivision filed for record must contain a dedication by the owner or owners of record. The dedication must be executed by all persons, corporations, or entities whose signature would be required to convey record fee simple title to the lands being dedicated in the same manner in which deeds are required to be executed. All mortgagees having a record interest in the lands subdivided shall execute, in the same manner in which deeds are required to be executed, either the dedication contained on the plat or a separate instrument joining in and ratifying the plat and all dedications and reservations thereon.

(3) When a tract or parcel of land has been subdivided and a plat thereof bearing the dedication executed by the owners of record and mortgagees having a record interest in the lands subdivided, and when the approval of the governing body has been secured and recorded in compliance with this part, all streets, alleys, easements, rights-of-way, and public areas shown on such plat, unless otherwise stated, shall be deemed to have been dedicated to the public for the uses and purposes thereon stated. However, nothing herein shall be construed as creating an obligation upon any governing body to perform any act of construction or maintenance within such dedicated areas except when the obligation is voluntarily assumed by the governing body.

History.—s. 1, ch. 71-339; s. 2, ch. 79-86; s. 7, ch. 98-20; s. 2, ch. 99-288.



177.085 - Platted streets; reversionary clauses.

177.085 Platted streets; reversionary clauses.—

(1) When any owner of land subdivides the land and dedicates streets, other roadways, alleys or similar strips on the map or plat, and the dedication contains a provision that the reversionary interest in the street, roadway, alley or other similar strip is reserved unto the dedicator or his or her heirs, successors, assigns, or legal representative, or similar language, and thereafter conveys abutting lots or tracts, the conveyance shall carry the reversionary interest in the abutting street to the centerline or other appropriate boundary, unless the owner clearly provides otherwise in the conveyance.

(2) As to all plats of subdivided lots heretofore recorded in the public records of each county, the holder of any interest in any reversionary rights in streets in such plats, other than the owners of abutting lots, shall have 1 year from July 1, 1972, to institute suit in a court of competent jurisdiction in this state to establish or enforce the right, and failure to institute the action within the time shall bar any right, title or interest, and all right of forfeiture or reversion shall thereupon cease and determine, and become unenforceable.

History.—ss. 1, 2, ch. 72-257; s. 50, ch. 73-333; s. 936, ch. 95-147.



177.086 - Installation of cul-de-sacs.

177.086 Installation of cul-de-sacs.—In the event a municipality or county installs a cul-de-sac on a street or road under its jurisdiction and thereby discontinues use of any existing street or road right-of-way, such discontinuance shall not operate to abandon or vacate the unused right-of-way unless the governing body of the municipality or county adopts a resolution or ordinance, as appropriate, vacating the unused right-of-way.

History.—s. 73, ch. 87-243.



177.091 - Plats made for recording.

177.091 Plats made for recording.—Every plat of a subdivision offered for recording shall conform to the following:

(1) It must be:

(a) An original drawing made with black permanent drawing ink; or

(b) A nonadhered scaled print on a stable base film made by photographic processes from a film scribing tested for residual hypo testing solution to assure permanency.

Marginal lines, standard certificates and approval forms shall be printed on the plat with a permanent black drawing ink. A print or photographic copy of the original drawing must be submitted with the original drawing.

(2) The size of each sheet shall be determined by the local governing body and shall be drawn with a marginal line, or printed when permitted by local ordinance, completely around each sheet and placed so as to leave at least a 1/2-inch margin on each of three sides and a 3-inch margin on the left side of the plat for binding purposes.

(3) When more than one sheet must be used to accurately portray the lands subdivided, an index or key map must be included and each sheet must show the particular number of that sheet and the total number of sheets included, as well as clearly labeled matchlines to show where other sheets match or adjoin.

(4) In all cases, the letter size and scale used shall be of sufficient size to show all detail. The scale shall be both stated and graphically illustrated by a graphic scale drawn on every sheet showing any portion of the lands subdivided.

(5) The name of the plat shall be shown in bold legible letters, as stated in s. 177.051. The name of the subdivision shall be shown on each sheet included. The name of the professional surveyor and mapper or legal entity, along with the street and mailing address, must be shown on each sheet included.

(6) A prominent “north arrow” shall be drawn on every sheet included showing any portion of the lands subdivided. The bearing or azimuth reference shall be clearly stated on the face of the plat in the notes or legend, and, in all cases, the bearings used shall be referenced to some well established and monumented line.

(7) Permanent reference monuments must be placed at each corner or change in direction on the boundary of the lands being platted and may not be more than 1,400 feet apart. Where such corners are in an inaccessible place, “P.R.M.s” shall be set on a nearby offset within the boundary of the plat and such offset shall be so noted on the plat. Where corners are found to coincide with a previously set “P.R.M.,” the Florida registration number of the professional surveyor and mapper in responsible charge or the certificate of authorization number of the legal entity on the previously set “P.R.M.” shall be shown on the new plat or, if unnumbered, shall so state. Permanent reference monuments shall be set before the recording of the plat. The “P.R.M.s” shall be shown on the plat by an appropriate symbol or designation.

(8) Permanent control points shall be set on the centerline of the right-of-way at the intersection and terminus of all streets, at each change of direction, and no more than 1,000 feet apart. Such “P.C.P.s” shall be shown on the plat by an appropriate symbol or designation. In those counties or municipalities that do not require subdivision improvements and do not accept bonds or escrow accounts to construct improvements, “P.C.P.s” may be set prior to the recording of the plat and must be set within 1 year of the date the plat was recorded. In the counties or municipalities that require subdivision improvements and have the means of insuring the construction of said improvements, such as bonding requirements, “P.C.P.s” must be set prior to the expiration of the bond or other surety. If the professional surveyor and mapper or legal entity of record is no longer in practice or is not available due to relocation, or when the contractual relationship between the subdivider and professional surveyor and mapper or legal entity has been terminated, the subdivider shall contract with a professional surveyor and mapper or legal entity in good standing to place the “P.C.P.s” within the time allotted.

(9) Monuments shall be set at all lot corners, points of intersection, and changes of direction of lines within the subdivision which do not require a “P.R.M.” or a “P.C.P.”; however, a monument need not be set if a monument already exists at such corner, point, or change of direction or when a monument cannot be set due to a physical obstruction. In those counties or municipalities that do not require subdivision improvements and do not accept bonds or escrow accounts to construct improvements, monuments may be set prior to the recording of the plat and must be set at the lot corners before the transfer of the lot. In those counties or municipalities that require subdivision improvements and have the means of ensuring the construction of those improvements, such as bonding requirements, monuments shall be set prior to the expiration of the bond or other surety. If the professional surveyor and mapper or legal entity of record is no longer in practice or is not available due to relocation, or when the contractual relationship between the subdivider and professional surveyor and mapper or legal entity has been terminated, the subdivider shall contract with a professional surveyor and mapper or legal entity in good standing who shall be allowed to place the monuments within the time allotted.

(10) The section, township, and range shall appear immediately under the name of the plat on each sheet included, along with the name of the city, town, village, county, and state in which the land being platted is situated.

(11) Each plat shall show a description of the lands subdivided, and the description shall be the same in the title certification. The description must be so complete that from it, without reference to the plat, the starting point and boundary can be determined.

(12) The dedications and approvals required by ss. 177.071 and 177.081 must be shown.

(13) The circuit court clerk’s certificate and the professional surveyor and mapper’s seal and statement required by s. 177.061 shall be shown.

(14) All section lines and quarter section lines occurring within the subdivision shall be indicated by lines drawn upon the map or plat, with appropriate words and figures. If the description is by metes and bounds, all information called for, such as the point of commencement, course bearings and distances, and the point of beginning, shall be indicated. If the platted lands are in a land grant or are not included in the subdivision of government surveys, then the boundaries are to be defined by metes and bounds and courses.

(15) Location, width, and names of all streets, waterways, or other rights-of-way shall be shown, as applicable.

(16) Location and width of proposed easements and existing easements identified in the title opinion or certification required by s. 177.041(2) shall be shown on the plat or in the notes or legend, and their intended use shall be clearly stated. Where easements are not coincident with property lines, they must be labeled with bearings and distances and tied to the principal lot, tract, or right-of-way.

(17) All contiguous properties shall be identified by subdivision title, plat book, and page, or, if unplatted, land shall be so designated. If the subdivision platted is a part or the whole of a previously recorded subdivision, sufficient ties shall be shown to controlling lines appearing on the earlier plat to permit an overlay to be made; the fact of its being a replat shall be stated as a subtitle under the name of the plat on each sheet included. The subtitle must state the name of the subdivision being replatted and the appropriate recording reference.

(18) All lots shall be numbered either by progressive numbers or, if in blocks, progressively numbered in each block, and the blocks progressively numbered or lettered, except that blocks in numbered additions bearing the same name may be numbered consecutively throughout the several additions.

(19) Sufficient survey data shall be shown to positively describe the bounds of every lot, block, street easement, and all other areas shown on the plat. When any lot or portion of the subdivision is bounded by an irregular line, the major portion of that lot or subdivision shall be enclosed by a witness line showing complete data, with distances along all lines extended beyond the enclosure to the irregular boundary shown with as much certainty as can be determined or as “more or less,” if variable. Lot, block, street, and all other dimensions except to irregular boundaries, shall be shown to a minimum of hundredths of feet. All measurements shall refer to horizontal plane and in accordance with the definition of the U.S. Survey foot or meter adopted by the National Institute of Standards and Technology. All measurements shall use the 39.37/12=3.28083333333 equation for conversion from a U.S. foot to meters.

(20) Curvilinear lot lines shall show the radii, arc distances, and central angles. Radial lines will be so designated. Direction of nonradial lines shall be indicated.

(21) Sufficient angles, bearings, or azimuth to show direction of all lines shall be shown, and all bearings, angles, or azimuth shall be shown to the nearest second of arc.

(22) The centerlines of all streets shall be shown as follows: noncurved lines: distances together with either angles, bearings, or azimuths; curved lines: arc distances, central angles, and radii, together with chord and chord bearing or azimuths.

(23) Park and recreation parcels as applicable shall be so designated.

(24) All interior excepted parcels as described in the description of the lands being subdivided shall be clearly indicated and labeled “Not a part of this plat.”

(25) The purpose of all areas dedicated must be clearly indicated or stated on the plat.

(26) When it is not possible to show line or curve data information on the map, a tabular form may be used. The tabular data must appear on the sheet to which it applies.

(27) The plat shall include in a prominent place the following statements: “NOTICE: This plat, as recorded in its graphic form, is the official depiction of the subdivided lands described herein and will in no circumstances be supplanted in authority by any other graphic or digital form of the plat. There may be additional restrictions that are not recorded on this plat that may be found in the public records of this county.”

(28) All platted utility easements shall provide that such easements shall also be easements for the construction, installation, maintenance, and operation of cable television services; provided, however, no such construction, installation, maintenance, and operation of cable television services shall interfere with the facilities and services of an electric, telephone, gas, or other public utility. In the event a cable television company damages the facilities of a public utility, it shall be solely responsible for the damages. This section shall not apply to those private easements granted to or obtained by a particular electric, telephone, gas, or other public utility. Such construction, installation, maintenance, and operation shall comply with the National Electrical Safety Code as adopted by the Florida Public Service Commission.

(29) A legend of all symbols and abbreviations shall be shown.

History.—s. 1, ch. 71-339; s. 51, ch. 73-333; s. 1, ch. 87-266; s. 3, ch. 87-349; s. 1, ch. 90-320; s. 104, ch. 94-119; s. 1454, ch. 95-147; s. 8, ch. 98-20; s. 6, ch. 99-259; s. 3, ch. 99-288.



177.101 - Vacation and annulment of plats subdividing land.

177.101 Vacation and annulment of plats subdividing land.—

(1) Whenever it is discovered, after the plat has been recorded in the public records, that the developer has previously caused the lands embraced in the second plat to be differently subdivided under and by virtue of another plat of the same identical lands, and the first plat was also filed of public record at an earlier date, and no conveyances of lots by reference to the first plat so filed appears of record in such county, the governing body of the county is authorized and directed to and shall, by resolution, vacate and annul the first plat of such lands appearing of record upon the application of the developer of such lands under the first plat or upon application of the owners of all the lots shown and designated upon the second and subsequent plat of such lands, and the circuit court clerk of the county shall thereupon make proper notation of the annulment of such plat upon the face of such annulled plat.

(2) Whenever it is discovered that after the filing of a plat subdividing a parcel of land located in the county, the developer of the lands therein and thereby subdivided did cause such lands embraced in said plat, or a part thereof, to be again and subsequently differently subdivided under another plat of the same and identical lands or a part thereof, which said second plat was also filed at a later date; and it is further made to appear to the governing body of the county that the filing and recording of the second plat would not materially affect the right of convenient access to lots previously conveyed under the first plat, the governing body of the county is authorized by resolution to vacate and annul so much of the first plat of such lands appearing of record as are included in the second plat, upon application of the owners and developer of such lands under the first plat or their successors, grantees, or assignees, and the circuit court clerk of the county shall thereupon make proper notation of the action of the governing body upon the face of the first plat. The approval of a replat by the governing body of a local government, which encompasses lands embraced in all or part of a prior plat filed of public record shall, upon recordation of the replat, automatically and simultaneously vacate and annul all of the prior plat encompassed by the replat.

(3) The governing bodies of the counties of the state may adopt resolutions vacating plats in whole or in part of subdivisions in said counties, returning the property covered by such plats either in whole or in part into acreage. Before such resolution of vacating any plat either in whole or in part shall be entered by the governing body of a county, it must be shown that the persons making application for said vacation own the fee simple title to the whole or that part of the tract covered by the plat sought to be vacated, and it must be further shown that the vacation by the governing body of the county will not affect the ownership or right of convenient access of persons owning other parts of the subdivision.

(4) Persons making application for vacations of plats either in whole or in part shall give notice of their intention to apply to the governing body of the county to vacate said plat by publishing legal notice in a newspaper of general circulation in the county in which the tract or parcel of land is located, in not less than two weekly issues of said paper, and must attach to the petition for vacation the proof of such publication, together with certificates showing that all state and county taxes have been paid. For the purpose of the tax collector’s certification that state, county, and municipal taxes have been paid, the taxes shall be deemed to have been paid if, in addition to any partial payment under s. 194.171, the owner of the platted lands sought to be vacated shall post a cash bond, approved by the tax collector of the county where the land is located and by the Department of Revenue, conditioned to pay the full amount of any judgment entered pursuant to s. 194.192 adverse to the person making partial payment, including all costs, interest, and penalties. The circuit court shall fix the amount of said bond by order, after considering the reasonable timeframe for such litigation and all other relevant factors; and a certified copy of such approval, order, and cash bond shall be attached to the application. If such tract or parcel of land is within the corporate limits of any incorporated city or town, the governing body of the county shall be furnished with a certified copy of a resolution of the town council or city commission, as the case may be, showing that it has already by suitable resolution vacated such plat or subdivision or such part thereof sought to be vacated.

(5) Every such resolution by the governing body shall have the effect of vacating all streets and alleys which have not become highways necessary for use by the traveling public. Such vacation shall not become effective until a certified copy of such resolution has been filed in the offices of the circuit court clerk and duly recorded in the public records of said county.

(6) All resolutions vacating plats by the governing body of a county prior to September 1, 1971, are hereby validated, ratified, and confirmed. Such resolutions shall have the same effect as if the plat had been vacated after September 1, 1971.

History.—s. 1, ch. 71-339; s. 1, ch. 79-86; s. 32, ch. 87-224; s. 9, ch. 98-20.



177.111 - Instructions for filing plat.

177.111 Instructions for filing plat.—After the approval by the appropriate governing body required by s. 177.071, the plat shall be recorded by the circuit court clerk or other recording officer upon submission thereto of such approved plat. The circuit court clerk or other recording officer shall maintain in his or her office a book of the proper size for such papers so that they shall not be folded, to be kept in the vault. A print or photographic copy must be filed in a similar book and kept in his or her office for the use of the public. The clerk shall make available to the public a full size copy of the record plat at a reasonable fee.

History.—s. 1, ch. 71-339; s. 1, ch. 76-110; s. 937, ch. 95-147; s. 7, ch. 99-259.



177.121 - Misdemeanor to molest monument or deface or destroy map or plat.

177.121 Misdemeanor to molest monument or deface or destroy map or plat.—It is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for any person to molest any monuments established according to this part or to deface or destroy any map or plat placed on public record.

History.—s. 1A, ch. 71-339; s. 10, ch. 98-20.



177.131 - Recordation of the Department of Transportation official right-of-way maps and other governmental right-of-way maps.

177.131 Recordation of the Department of Transportation official right-of-way maps and other governmental right-of-way maps.—

(1) The circuit court clerk of a county shall record in the public land records of the county any map prepared and adopted by the Department of Transportation or any other governmental entity as its official right-of-way map after the same has been approved by the appropriate governmental authority. The clerk shall use special plat books provided by the appropriate governmental authority for such maps, which shall be kept with other plat books. The clerk shall make available to the public a full size copy of the right-of-way maps at a reasonable fee.

(2) Sections 177.011-177.121 of this part are not applicable to this section. Upon request of the clerk, the Department of Transportation shall furnish without charge a reproducible copy of its right-of-way maps.

History.—s. 1, ch. 71-339; s. 11, ch. 98-20.



177.132 - Preservation of unrecorded maps.

177.132 Preservation of unrecorded maps.—

(1) The clerk of the circuit court of a county may receive and copy, as unrecorded maps, otherwise unrecorded plats and maps, including sales maps, which describe or illustrate the boundaries and subdivision of parcels of land, but which do not necessarily indicate proper metes and bounds or otherwise comply with the recording requirements of this part. The receipt and copying of such documents shall not affect or impair the title to the property in any manner, nor shall it be construed as actual or constructive notice, but shall be for informational purposes only and shall not be referred to for the purpose of conveying property or for circumventing the lawful regulation and control of subdividing lands by local governing bodies. The clerk may maintain a separate book or other filing process provided by the county for this purpose. The clerk shall make reproductions of these copies available to the public at a reasonable fee.

(2) Sections 177.021-177.121 of this part shall not apply to this section.

History.—s. 2, ch. 76-110; s. 12, ch. 98-20.



177.141 - Affidavit confirming error on a recorded plat.

177.141 Affidavit confirming error on a recorded plat.—In the event an error or omission in the data shown on any plat duly recorded under the provisions of this part is detected by subsequent examination or revealed by a retracement of the original survey of the lands shown on such recorded plat, the professional surveyor and mapper or legal entity responsible for the survey and the preparation of the plat as recorded may file an affidavit confirming that such error or omission was made. If applicable, the affidavit must state that the professional surveyor and mapper or legal entity has made a resurvey of the subject property in the recorded subdivision within the last 10 days and that no evidence existed on the ground that would conflict with the corrections as stated in the affidavit. The affidavit shall describe the nature and extent of such error or omission and the appropriate correction that in the affiant’s professional opinion should be substituted for the erroneous data shown on the plat or added to the data on the plat. When such an affidavit is filed, it is the duty of the circuit court clerk to record the affidavit, and he or she must place in the margin of the recorded plat a notation that the affidavit has been filed, the date of filing, and the official book and page where it is recorded. The notation must also be placed on all copies of the plat used for reproduction purposes. The affidavit shall have no effect upon the validity of the plat.

History.—s. 1, ch. 71-339; s. 7, ch. 82-179; s. 105, ch. 94-119; s. 1455, ch. 95-147; s. 13, ch. 98-20.



177.142 - Renaming of subdivisions and streets on plats and maps.

177.142 Renaming of subdivisions and streets on plats and maps.—If the local governing body determines that a subdivision, street, or other name appearing on a recorded plat or map or an unrecorded map maintained by the clerk of the circuit court pursuant to s. 177.132 constitutes an ethnic or racial slur, the local governing body is authorized to change that name by ordinance. The clerk of the circuit court of the county shall place in the margin of the plat or map a notation that an ordinance has been passed changing the name, the date of the name change, and the book and page in the public records where the ordinance is recorded.

History.—s. 2, ch. 95-176.



177.151 - State plane coordinate.

177.151 State plane coordinate.—

(1) Coordinates may be used to define or designate the position of points on the surface of the earth within the state for land descriptions and subdivision purposes, provided the initial point in the description shall be tied to the nearest government corner or other recorded and well established corner. The state plane coordinates of a point on the earth’s surface, to be used in expressing the position or location of such point in the appropriate projection and zone system, shall consist of two distances, expressed in meters or feet and decimals of the same. One position, to be known as the “Northing,” shall give the position in a north and south direction; the other, to be known as the “Easting,” shall give the position in an east and west direction. These coordinates shall be made to depend upon and conform to the origins and projections on the Florida State Plane Coordinate System and the geodetic control stations of the National Ocean Service within the state, as those origins and projections have been determined by such service. When any tract of land to be defined by a single description extends from one into the other of the above projections or zones, the positions of all points on its boundary may be referred to either of the zones or projections, with the zone and projection being used specifically named in the description.

(2) The position of points on the Florida State Plane Coordinate System shall be as marked on the ground by geodetic control stations established in conformity with standards adopted by the National Ocean Service for first-order and second-order work, the geodetic positions of which have been rigidly adjusted on the North American Datum of 1983, as readjusted in 1990, and the coordinates of which have been computed on the Florida State Plane Coordinate System. Any such station may be used for establishing a survey connection with the Florida State Plane Coordinate System.

History.—s. 1, ch. 71-339; s. 161, ch. 92-152; s. 106, ch. 94-119; s. 14, ch. 98-20.






Part II - COASTAL MAPPING (ss. 177.25-177.40)

177.25 - Short title.

177.25 Short title.—This part shall be cited as the “Florida Coastal Mapping Act of 1974.”

History.—s. 1, ch. 74-56.



177.26 - Declaration of policy.

177.26 Declaration of policy.—The Legislature recognizes the desirability of confirmation of the mean high-water line, as recognized in the State Constitution and defined in s. 177.27(15) as the boundary between state sovereignty land and uplands subject to private ownership, as well as the necessity for uniform standards and procedures with respect to the establishment of local tidal datums and the determination of the mean high-water and mean low-water lines, and therefore directs that uniform standards and procedures be developed.

History.—s. 2, ch. 74-56; s. 2, ch. 91-56.



177.27 - Definitions.

177.27 Definitions.—The following words, phrases, or terms used herein, unless the context otherwise indicates, shall have the following meanings:

(1) “Apparent shoreline” means the line drawn on a map or chart in lieu of the mean high-water line or mean low-water line in areas where either or both may be obscured by marsh or mangrove, cypress, or other types of marine vegetation. This line represents the intersection of the mean high-water datum with the outer limits of vegetation and appears to the navigator as the shoreline.

(2) “Comparison of simultaneous observations” means a method of determining mean values by comparison of short-period observations at a station with simultaneous observations made at a station for which mean values, based on long-period observations, are available.

(3) “Control tide station” means a place so designated by the department or the National Ocean Service at which continuous tidal observations have been taken or are to be taken over a minimum of 19 years to obtain basic tidal data for the locality.

(4) “Datum” means a reference point, line, or plane used as a basis for measurements.

(5) “Datum plane” means a surface used as reference from which heights or depths are reckoned. The plane is called a tidal datum when defined by a phase of the tide—for example, high water or low water.

(6) “Demarcation” means the act of setting and marking limits or boundaries on the ground.

(7) “Department” means the Department of Environmental Protection.

(8) “Diurnal tides” means tides having a period or cycle of approximately one tidal day.

(9) “Foreshore” means the strip of land between the mean high-water and mean low-water lines that is alternately covered and uncovered by the flow of the tide.

(10) “Geodetic bench mark” means a permanently monumented and precisely referenced and described mark, usually a bronze tablet or copper or bronze bolt leaded or cemented into a masonry structure, which is established to give a definite high point on the monument to which geodetic elevations are referred.

(11) “Interpolated water elevation” means a point between two adjacent tide stations where the water elevation has been determined by interpolation from established datums at the two tide stations.

(12) “Leveling” means the operation of determining differences of elevation between points on the surface of the earth or of determining the elevations of points relative to some arbitrary or natural level surface called a datum.

(13) “Local tidal datum” means the datum established for a specific tide station through use of tidal observations made at that station.

(14) “Mean high water” means the average height of the high waters over a 19-year period. For shorter periods of observation, “mean high water” means the average height of the high waters after corrections are applied to eliminate known variations and to reduce the result to the equivalent of a mean 19-year value.

(15) “Mean high-water line” means the intersection of the tidal plane of mean high water with the shore.

(16) “Mean low water” means the average height of the low waters over a 19-year period. For shorter periods of observation, “mean low water” means the average height of low waters after corrections are applied to eliminate known variations and to reduce the result to the equivalent of mean 19-year value.

(17) “Mean low-water line” means the intersection of the tidal plane of mean low water with the shore.

(18) “Mean range difference” means the variation of the mean range of the tide at two different tide stations.

(19) “Mixed tide” means the type of tide in which the presence of a diurnal wave is conspicuous by a large inequality in either the high or low water heights, with two high waters and two low waters usually occurring each tidal day. The name is usually applied to the tides intermediate to those predominantly diurnal and those predominantly semidiurnal.

(20) “National map accuracy standards” means a set of guidelines published by the Office of Management and Budget of the United States, to which maps produced by the United States Government usually adhere.

(21) “Nineteen-year tidal cycle” means the period of time generally reckoned as constituting a full tidal cycle.

(22) “Nonperiodic forces” means those forces that occur without regard to a fixed cycle.

(23) “Photogrammetry” means the science of making precise measurements from photographs.

(24) “Semidiurnal tides” means tides having a period of approximately one-half of a tidal day.

(25) “Tidal bench mark” means a standard disk or other acceptable fixed point in the general vicinity of a tide station, used for the purpose of preserving tidal information, to which the tide staff at the tide station and the tidal datums determined from the observations at the tide station are originally referred.

(26) “Tidal datum” means a plane of reference for elevations determined from the rise and fall of the tides.

(27) “Tidal day” means the time of the rotation of the earth with respect to the moon, or the interval between two successive upper transits of the moon over the meridian of a place.

(28) “Tide” means the periodic rising and falling of the waters of the earth that result from the gravitational attraction of the moon and the sun acting upon the rotating earth.

(29) “Tide station” means a place at which continuous tide observations have been taken or are to be taken to obtain tidal data for the locality.

(30) “Time difference” means the variation in time between the occurrences of the same phase of the tide at two tide stations.

History.—s. 3, ch. 74-56; s. 3, ch. 91-56; s. 35, ch. 94-356; s. 15, ch. 98-20.



177.28 - Legal significance of the mean high-water line.

177.28 Legal significance of the mean high-water line.—

(1) Mean high-water line along the shores of land immediately bordering on navigable waters is recognized and declared to be the boundary between the foreshore owned by the state in its sovereign capacity and upland subject to private ownership. However, no provision of this part shall be deemed to constitute a waiver of state ownership of sovereignty submerged lands, nor shall any provision of this part be deemed to impair the title to privately owned submerged lands validly alienated by the State of Florida or its legal predecessors.

(2) No provision of this part shall be deemed to modify the common law of this state with respect to the legal effects of accretion, reliction, erosion, or avulsion.

History.—s. 4, ch. 74-56.



177.29 - Powers and duties of the department.

177.29 Powers and duties of the department.—

(1) The provisions of this part shall be administered by the department.

(2) In addition to such powers as may be specifically delegated to it under the provisions of this part, the department is authorized to perform the following functions:

(a) To coordinate the efforts of all public and private agencies and organizations engaged in the making of tidal surveys and maps of the coastal areas of this state, with the object of avoiding unnecessary duplication and overlapping;

(b) To serve as a coordinating state agency for any program of tidal surveying and mapping conducted by the Federal Government;

(c) To assist any court, tribunal, administrative agency, or political subdivision, and to make available to them information, regarding tidal surveying and coastal boundary determinations;

(d) To contract with federal, state, or local agencies or with private parties for the performance of any surveys, studies, investigations, or mapping activities, for preparation and publication of the results thereof, or for other authorized functions relating to the objectives of this part;

(e) To develop permanent records of tidal surveys and maps of the state’s coastal areas;

(f) To develop uniform specifications and regulations for tidal surveying and mapping coastal areas of the state;

(g) To collect and preserve appropriate survey data from coastal areas; and

(h) To act as a public repository for copies of coastal area maps and to establish a library of such maps and charts.

History.—s. 5, ch. 74-56; s. 36, ch. 94-356.



177.35 - Standards and procedures; applicability.

177.35 Standards and procedures; applicability.—The establishment of local tidal datums and the determination of the location of the mean high-water line or the mean low-water line, whether by federal, state, or local agencies or private parties, shall be made in accordance with the standards and procedures set forth in ss. 177.37-177.39 and in accordance with supplementary regulations promulgated by the department.

History.—s. 11, ch. 74-56.



177.36 - Work to be performed only by authorized personnel.

177.36 Work to be performed only by authorized personnel.—The establishment of local tidal datums and the determination of the location of the mean high-water line or the mean low-water line must be performed by qualified personnel licensed by the Board of Professional Surveyors and Mappers or by representatives of the United States Government when approved by the department.

History.—s. 12, ch. 74-56; s. 50, ch. 83-217; s. 21, ch. 85-80; s. 107, ch. 94-119.



177.37 - Notification to department.

177.37 Notification to department.—Any surveyor undertaking to establish a local tidal datum and to determine the location of the mean high-water line or the mean low-water line shall submit a copy of the results thereof to the department within 90 days after the completion of such work, if the same is to be recorded or submitted to any court or agency of state or local government.

History.—s. 13, ch. 74-56.



177.38 - Standards for establishment of local tidal datums.

177.38 Standards for establishment of local tidal datums.—

(1) Unless otherwise allowed by this part or regulations promulgated hereunder, a local tidal datum shall be established from a series of tide observations taken at a tide station established in accordance with procedures approved by the department. In establishing such procedures, full consideration will be given to the national standards and procedures established by the National Ocean Service.

(2) Records acquired at control tide stations, which are based on mean 19-year values, comprise the basic data from which tidal datums are determined.

(3) Observations at a tide station other than a control tide station shall be reduced to mean 19-year values through comparison with simultaneous observations at the appropriate control tide stations. The observations shall be made continuously and shall extend over such period as shall be provided for in departmental regulations.

(4) When a local tidal datum has been established, it shall be preserved by referring it to tidal bench marks in the manner prescribed by the department.

(5) A local tidal datum may be established between two tide stations by interpolation when the time and mean range differences of the tide between the two tide stations are within acceptable standards as determined by the department. The methods for establishing the local tidal datum by interpolation shall be prescribed by regulations of the department. Local tidal datums established in this manner shall be recorded with the department.

(6) A local tidal datum properly established through the use of continuous tide observations meeting the standards described in this section shall be presumptively correct when it differs from a local tidal datum established by interpolation.

(7) The department may approve the use of tide observations made prior to July 1, 1974, for use in establishing local tidal datums.

History.—s. 14, ch. 74-56; s. 16, ch. 98-20.



177.39 - Determination of mean high-water line or mean low-water line.

177.39 Determination of mean high-water line or mean low-water line.—The location of the mean high-water line or the mean low-water line shall be determined by methods which are approved by the department for the area concerned. Geodetic bench marks shall not be used unless approved by the department.

History.—s. 15, ch. 74-56.



177.40 - Admissibility of maps and surveys.

177.40 Admissibility of maps and surveys.—No map or survey prepared after July 1, 1974, and purporting to establish local tidal datums or to determine the location of the mean high-water line or the mean low-water line shall be admissible as evidence in any court, administrative agency, political subdivision, or tribunal in this state unless made in accordance with the provisions of this part by persons described in s. 177.36.

History.—s. 16, ch. 74-56.






Part III - RESTORATION OF CORNERS (ss. 177.501-177.510)

177.501 - Short title.

177.501 Short title.—Sections 177.501-177.510 may be cited as the “Florida Public Land Survey Restoration and Perpetuation Act.”

History.—s. 1, ch. 77-361.



177.502 - Declaration of policy.

177.502 Declaration of policy.—The Legislature finds and declares that it is the responsibility of the state, and in the public interest, to provide a means for the identification, restoration, and preservation of the controlling corner monuments established during the original cadastral surveys, to which the vast majority of titles to lands in Florida are related and on which they are dependent. All such monuments and evidence pertaining to the original government surveys and resurveys are recognized as historical and economic resources of the state and, as such, are vitally important to the orderly planning, management, use, conservation, and public enjoyment of Florida’s natural resources. In order to implement this policy, the department shall assume the responsibility for conducting a program of the identification, restoration, and preservation of such monuments.

History.—s. 1, ch. 77-361; s. 77, ch. 81-259; s. 37, ch. 94-356.



177.503 - Definitions.

177.503 Definitions.—As used in ss. 177.501-177.510, the following words and terms shall have the meanings indicated unless the context clearly indicates a different meaning:

(1) “Professional surveyor and mapper” or “surveyor and mapper” means a person authorized to practice surveying and mapping under the provisions of chapter 472.

(2) “Department” means the Department of Environmental Protection.

(3) “Corner” means a geographic position on the surface of the earth.

(4) “Monument” means a manmade or natural object that is presumed to occupy the corner or is a reference to the position of a corner.

(5) “Public land survey corner” means any corner actually established and monumented in the original public land survey or resurvey and those similar original corners subdividing Spanish land grants.

(6) “Corner accessory” means any exclusively identifiable physical object whose spatial relationship to the corner is recorded. Accessories may be, but are not limited to, bearing trees, bearing objects, monuments, reference monuments, line trees, pits, mounds, blaze marks, steel or wooden stakes, or other such natural or manmade objects.

(7) “Reference monument” means a monument that does not occupy the same geographical position as the corner itself, but whose spatial relationship to the corner is recorded and which serves to witness the corner.

(8) “Township” has the meaning ascribed in 43 U.S.C. s. 751.

(9) “Certified corner record” means a document prepared by a surveyor and mapper when a public land survey corner is used as control in his or her survey or resurvey.

(10) “State cadastral surveyor” means the chief of the Bureau of Coastal and Land Boundaries, Division of Resource Management of the department.

History.—s. 1, ch. 77-361; s. 83, ch. 79-400; s. 3, ch. 91-56; s. 108, ch. 94-119; s. 38, ch. 94-356; s. 1456, ch. 95-147.



177.504 - Powers and duties of the department.

177.504 Powers and duties of the department.—

(1) The provisions of this act shall be administered by the department through the state cadastral surveyor.

(2) The functions, duties, and responsibilities of the department shall be:

(a) To establish a program for identification, restoration, maintenance, and perpetuation of the public land survey corners.

(b) To provide for the extension and densification throughout the state of the federally initiated precise geodetic horizontal and vertical control networks, whereby these basic framework surveys shall be extended to survey corners identified under this program to permit the general use of the coordinate systems. The information derived from this work shall meet the standards established by the National Geodetic Survey in order to be accepted and published by the National Geodetic Survey.

(c) To provide for entering into agreements or contracts with agencies of the United States Government, the State of Florida, or other states, and with surveyors and mappers in private practice and others, as are deemed necessary or desirable properly to plan and execute projects within the scope and purpose of this act, including the preparation of necessary cadastral documents, maps, and photogrammetric and geodetic control data. The department or its designated contracting agency, in contracting with surveyors and mappers for professional services, shall give due consideration to their experience and knowledge of local conditions and the history of each particular area involved in the execution of this act.

(d) To act as a public repository of survey corner information.

History.—s. 1, ch. 77-361; s. 3, ch. 91-56; s. 109, ch. 94-119; s. 12, ch. 98-200; s. 49, ch. 2012-116.



177.506 - Records exchange and availability.

177.506 Records exchange and availability.—On request, all departments, boards, or agencies of state or local government shall furnish to the public or department certified copies of specified deeds, plats, or other land records which are in their custody. This service shall be free of cost when possible; otherwise, it shall be at the actual cost of reproduction of the records. On the same basis, the department shall furnish such certified records within its custody to the public or other agencies or departments of state or local government, upon request.

History.—s. 1, ch. 77-361.



177.507 - Certification of corners.

177.507 Certification of corners.—

(1) Every surveyor and mapper not under contract to the department for the execution of this act who, in any survey or resurvey made under his or her direction, identifies, recovers, reestablishes, remonuments, restores, or uses as control a public land survey corner or corner accessory must, within 90 days after completion of the survey, file with the department a certified corner record for each such corner or corner accessory, unless the corner or its accessories are substantially as described in a previously filed corner record. The record shall be signed, embossed with the official seal of the surveyor and mapper, and produced on material suitable for reproduction or microfilming. The 90-day limitation may be extended with permission of the department. All such certified corner records shall be accepted and filed with the department without further inspection or approval of any public body or officer, if prepared in accordance with the criteria set forth in subsection (3).

(2) Each certified corner record shall contain the following minimum information:

(a) A description of the corner which the monument marks.

(b) A description of the monument.

(c) Descriptions and angular and linear measurements to at least three readily identifiable accessories or reference monuments, unless the department agrees to fewer accessories.

(d) A graphic illustration of the action by the surveyor and mapper showing field conditions and dimensions at, and in the vicinity of, the corner as well as descriptive language, where appropriate, listing pertinent details of the action of the surveyor and mapper.

(3) In every case in which a certified corner record of a public land survey corner is filed under the provisions of this act, the surveyor and mapper must reconstruct or rehabilitate the monument of such corner and accessories to such corner, so as to make them as permanent as is reasonably possible and to facilitate their location in the future.

(4) The department shall make its records available for public inspection during all usual office hours, and true full scale copies thereof shall be made available for a reasonable fee.

(5) In order to provide a means to protect property owners and others concerned with matters of land titles and title insurance, the department has no authority under this act to determine private property rights, private ownership boundaries where these boundaries are not adjoining public lands, or locations of survey corners other than public land survey corners.

History.—s. 1, ch. 77-361; s. 84, ch. 79-400; s. 3, ch. 91-56; s. 110, ch. 94-119; s. 1457, ch. 95-147.



177.508 - Private practice not affected.

177.508 Private practice not affected.—Nothing in this part restricts or limits the actions or practice of surveyors and mappers as provided in chapter 472.

History.—s. 1, ch. 77-361; s. 111, ch. 94-119.



177.509 - Personnel requirements.

177.509 Personnel requirements.—A field supervisor who directs the field survey work required in the identification, restoration, and preservation of the public land survey corners must be a surveyor and mapper and shall direct not more than three field parties in a local geographic area during any one period of time.

History.—s. 1, ch. 77-361; s. 112, ch. 94-119.



177.510 - Penalty for disturbing monuments.

177.510 Penalty for disturbing monuments.—Any person who willfully modifies, defaces, disturbs, removes, or destroys any monument or reference monument placed, or corner record filed, under the authority of this act without first obtaining written permission from the department is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 77-361.









Chapter 180 - MUNICIPAL PUBLIC WORKS

180.01 - Definition of term “municipality.”

180.01 Definition of term “municipality.”—The term “municipality,” as used in this chapter, shall mean any city, town, or village duly incorporated under the laws of the state.

History.—s. 1, ch. 17118, 1935; CGL 1936 Supp. 3100(6).



180.02 - Powers of municipalities.

180.02 Powers of municipalities.—

(1) For the accomplishment of the purposes of this chapter, any municipality may execute its corporate powers within its corporate limits.

(2) Any municipality may extend and execute all of its corporate powers applicable for the accomplishment of the purposes of this chapter outside of its corporate limits, as hereinafter provided and as may be desirable or necessary for the promotion of the public health, safety and welfare or for the accomplishment of the purposes of this chapter; provided, however, that said corporate powers shall not extend or apply within the corporate limits of another municipality.

(3) In the event any municipality desires to avail itself of the provisions or benefits of this chapter, it is lawful for such municipality to create a zone or area by ordinance and to prescribe reasonable regulations requiring all persons or corporations living or doing business within said area to connect, when available, with any sewerage system or alternative water supply system, including, but not limited to, reclaimed water, aquifer storage and recovery, and desalination systems, constructed, erected and operated under the provisions of this chapter; provided, however, in the creation of said zone the municipality shall not include any area within the limits of any other incorporated city or village, nor shall such area or zone extend for more than 5 miles from the corporate limits of said municipality.

History.—s. 1, ch. 17118, 1935; CGL 1936 Supp. 3100(6); s. 5, ch. 95-323.



180.03 - Resolution or ordinance proposing construction or extension of utility; objections to same.

180.03 Resolution or ordinance proposing construction or extension of utility; objections to same.—

(1) When it is proposed to exercise the powers granted by this chapter, a resolution or ordinance shall be passed by the city council, or the legislative body of the municipality, by whatever name known, reciting the utility to be constructed or extended and its purpose, the proposed territory to be included, what mortgage revenue certificates or debentures if any are to be issued to finance the project, the cost thereof, and such other provisions as may be deemed necessary.

(2) Any objections to any of the provisions of said resolution or ordinance shall be in writing and filed with the governing body of the municipality, and hearing thereupon shall be held within 30 days after the passage of the resolution by the legislative body of said municipality.

(3) For the construction of a new proposed sewerage system or the extension of an existing sewerage system that was not previously approved, the report shall include a study that includes the available information from the Department of Health on the history of onsite sewage treatment and disposal systems currently in use in the area and a comparison of the projected costs to the owner of a typical lot or parcel of connecting to and using the proposed sewerage system versus installing, operating, and properly maintaining an onsite sewage treatment system that is approved by the Department of Health and that provides for the comparable level of environmental and health protection as the proposed central sewerage system; consideration of the local authority’s obligations or reasonably anticipated obligations for water body cleanup and protection under state or federal programs, including requirements for water bodies listed under s. 303(d) of the Clean Water Act, Pub. L. No. 92-500, 33 U.S.C. ss. 1251 et seq.; and other factors deemed relevant by the local authority. The results of such a study shall be included in the resolution or ordinance required under subsection (1).

History.—s. 1, ch. 17118, 1935; CGL 1936 Supp. 3100(6); s. 4, ch. 2006-252.



180.04 - Ordinance or resolution authorizing construction or extension of utility; election.

180.04 Ordinance or resolution authorizing construction or extension of utility; election.—If after the passage of said resolution the said city council or other legislative body, by whatever name known, shall determine to proceed toward the construction of said utility, but not earlier than 40 days after the passage of said ordinance or resolution, the said city council or other legislative body, by whatever name known, shall pass an ordinance or resolution authorizing the construction of the utility or any extension thereof, reciting the purpose and the territory to be included, correcting any errors, remedying any sustained objections, authorizing the issuance of mortgage revenue certificates or debentures to pay for the construction and all other costs of the said utility, and containing all other necessary provisions. All other legislative and administrative functions and proceedings shall be the same as provided for the government of the municipality. The city council or other legislative body, by whatever name known, of the municipality, may adopt and provide for the enforcement of all resolutions and ordinances that may be required for the accomplishment of the purposes of this chapter, and its decision shall be final in determining to construct the utility, or any extension thereof as and where proposed, to promote the public health, safety, and welfare by the accomplishment of the purposes of this chapter; provided, that where any mortgage revenue certificates, debentures, or other evidences of indebtedness shall come within the purview of s. 12, Art. VII of the State Constitution, the same shall be issued only after having been approved by a majority of the votes cast in an election in which a majority of the owners of freeholds not wholly exempt from taxation who are qualified electors residing in such municipality shall participate, pursuant to the provisions of ss. 100.201-100.221, 100.241, 100.261-100.341, and 100.351.

History.—s. 1, ch. 17118, 1935; CGL 1936 Supp. 3100(6); s. 15, ch. 69-216; s. 64, ch. 77-175.



180.05 - Definition of term “private company.”

180.05 Definition of term “private company.”—A “private company” shall mean any company or corporation duly authorized under the laws of the state to construct or operate water works systems, sewerage systems, sewage treatment works, garbage collection and garbage disposal plants.

History.—s. 2, ch. 17118, 1935; CGL 1936 Supp. 3100(7).



180.06 - Activities authorized by municipalities and private companies.

180.06 Activities authorized by municipalities and private companies.—Any municipality or private company organized for the purposes contained in this chapter, is authorized:

(1) To clean and improve street channels or other bodies of water for sanitary purposes;

(2) To provide means for the regulation of the flow of streams for sanitary purposes;

(3) To provide water and alternative water supplies, including, but not limited to, reclaimed water, and water from aquifer storage and recovery and desalination systems for domestic, municipal or industrial uses;

(4) To provide for the collection and disposal of sewage, including wastewater reuse, and other liquid wastes;

(5) To provide for the collection and disposal of garbage;

(6) And incidental to such purposes and to enable the accomplishment of the same, to construct reservoirs, sewerage systems, trunk sewers, intercepting sewers, pumping stations, wells, siphons, intakes, pipelines, distribution systems, purification works, collection systems, treatment and disposal works;

(7) To construct airports, hospitals, jails and golf courses, to maintain, operate and repair the same, and to construct and operate in addition thereto all machinery and equipment;

(8) To construct, operate and maintain gas plants and distribution systems for domestic, municipal and industrial uses; and

(9) To construct such other buildings and facilities as may be required to properly and economically operate and maintain said works necessary for the fulfillment of the purposes of this chapter.

However, a private company or municipality shall not construct any system, work, project or utility authorized to be constructed hereunder in the event that a system, work, project or utility of a similar character is being actually operated by a municipality or private company in the municipality or territory immediately adjacent thereto, unless such municipality or private company consents to such construction.

History.—s. 3, ch. 17118, 1935; s. 1, ch. 17119, 1935; CGL 1936 Supp. 3100(8); s. 5, ch. 93-51; s. 6, ch. 95-323.



180.07 - Public utilities; combination of plants or systems; pledge of revenues.

180.07 Public utilities; combination of plants or systems; pledge of revenues.—

(1) All such reservoirs, sewerage systems, trunk sewers, intercepting sewers, pumping stations, wells, intakes, pipelines, distribution systems, purification works, collecting systems, treatment and disposal works, airports, hospitals, jails and golf courses, and gas plants and distribution systems, whether heretofore or hereafter constructed or operated, are considered a public utility within the meaning of any constitutional or statutory provision for the purpose of acquiring, purchasing, owning, operating, constructing, equipping and maintaining such works.

(2) Whenever any municipality shall decide to avail itself of the provisions of this chapter for the extension or improvement of any existing utility plant or system, any then-existing plant or system may be included as a part of a whole plant or system and any two or more utilities may be included in one project hereunder. The revenues of all or any part of any existing plants or systems or any plants or systems constructed hereunder may be pledged to secure moneys advanced for the construction or improvement of any utility plant or system or any part thereof or any combination thereof.

History.—s. 4, ch. 17118, 1935; s. 2, ch. 17119, 1935; CGL 1936 Supp. 3100(9).



180.08 - Revenue certificates; terms; price and interest; three-fifths vote of governing body required.

180.08 Revenue certificates; terms; price and interest; three-fifths vote of governing body required.—

(1) Any municipality which acquires, constructs or extends any of the public utilities authorized by this chapter and desires to raise money for such purpose, may issue mortgage revenue certificates or debentures therefor without regard to the limitations of municipal indebtedness as prescribed by any statute now in effect or hereafter enacted; provided, however, that such mortgage revenue certificates or debentures shall not impose any tax liability upon any real or personal property in such municipality nor constitute a debt against the municipality issuing the same, but shall be a lien only against or upon the property and revenues of such utility, including a franchise setting forth the terms upon which, in the event of foreclosure, the purchaser may operate the same, which said franchise shall in no event extend for a period longer than 30 years from the date of the sale of such utility and franchise under foreclosure proceedings.

(2) Such mortgage revenue certificates or debentures shall be sold for at least 95 percent of par value and shall bear interest not to exceed 7.5 percent per annum.

(3) No mortgage revenue certificates or debentures shall be issued except upon a three-fifths affirmative vote of the city council, or other legislative body of the municipalities by whatever name known; such mortgage revenue certificates or debentures shall provide that out of the revenues and income derived and obtained from the operation of the utility so constructed, such portion thereof as may be deemed sufficient after all operating costs have been paid, shall be set aside annually in a sinking fund for the payment of interest on said certificates or debentures and the principal thereof at the maturity of the same.

History.—s. 5, ch. 17118, 1935; CGL 1936 Supp. 3100(10); s. 18, ch. 73-302.



180.09 - Notice of resolution or ordinance authorizing issuance of certificates.

180.09 Notice of resolution or ordinance authorizing issuance of certificates.—Upon the adoption of resolution or ordinance by the city council, or other legislative body, by whatever name known, authorizing the issuance of mortgage revenue certificates or debentures, a notice thereof shall be published once a week for 2 consecutive weeks in a newspaper of general circulation in the county in which the municipality is located, or by posting a notice in at least three conspicuous places within the limits of the municipality, one of which shall be posted at the door of the city hall or city offices; provided, that if any of the mortgage revenue certificates or debentures are to be purchased by the United States of America, or any instrumentality or subdivision thereof, it shall not be necessary to advertise or offer the same for sale by competitive bidding.

History.—s. 5, ch. 17118, 1935; CGL 1936 Supp. 3100(10).



180.10 - When election necessary.

180.10 When election necessary.—Where any mortgage revenue certificates, debentures, or other evidences of indebtedness shall come within the purview of s. 12, Art. VII of the State Constitution, the same shall be issued only after having been approved by a majority of the votes cast in an election in which a majority of the owners of freeholds not wholly exempt from taxation who are qualified electors residing in such municipality shall participate, pursuant to the provisions of ss. 100.201-100.221, 100.241, 100.261-100.341, and 100.351.

History.—s. 7, ch. 22858, 1945; s. 15, ch. 69-216; s. 64, ch. 77-175.



180.11 - Referendum and procedure therefor.

180.11 Referendum and procedure therefor.—

(1) A referendum may be held upon the issuance of such mortgage revenue certificates or debentures in the following manner: a petition shall be filed with the clerk within 30 days after the date of the first publication of the notice of the issuance of the proposed mortgage revenue certificates or debentures or after the posting of the notice, as hereinbefore provided. The petition shall contain the nature of the objection to the proposed utility or the issuance of said mortgage revenue certificates or debentures and shall be signed by 20 percent of the registered and qualified electors of said municipality. Such referendum shall be held not later than 60 days after the date of the first publication of said notice as aforesaid or the posting of such notice.

(2) The aforesaid petition shall be filed with the city clerk, or the officer performing the corresponding duties, and the said clerk or officer shall ascertain immediately if the requisite number of registered and qualified electors have signed the said petition; whereupon the clerk or officer shall immediately report in writing to the mayor, or the executive officer of said municipality, and to the city council or other legislative body of the municipality, by whatever name known; whereupon a resolution or ordinance shall forthwith be enacted determining if the requisite number of registered and qualified electors have signed the petition, a resolution or ordinance shall forthwith be enacted setting forth the date upon which the referendum shall be held, appropriating sufficient funds to pay the expenses of said election, designating the places of voting and providing for the form of ballot to be used. In determining the number of registered and qualified electors for the purposes of determining the sufficiency of the petition for referendum, the city clerk, or such other officer, shall use the number of registered and qualified electors at the last municipal election held by the said municipality. All rules, regulations, ordinances or resolutions pertaining to municipal elections shall apply under the referendum herein set forth, except where the same are inconsistent with the proceedings herein authorized.

History.—s. 5, ch. 17118, 1935; CGL 1936 Supp. 3100(10); s. 938, ch. 95-147.



180.12 - Examinations and surveys.

180.12 Examinations and surveys.—Any municipality, to carry out the purpose of this chapter, may, through its officers, committees, agents, servants or employees, enter into and upon private property where it is proposed to construct said utility, or extensions thereof to make necessary examinations and surveys, and for such other purposes as may be required in the accomplishment of the purposes of this chapter; provided, however, the municipality, before constructing any of said works upon private property, shall first acquire the right to take and use the property by agreement or purchase or by proceedings or by the exercise of the right of eminent domain in a court of the state having jurisdiction of the same in the manner prescribed by law.

History.—s. 6, ch. 17118, 1935; CGL 1936 Supp. 3100(11).



180.13 - Administration of utility; rate fixing and collection of charges.

180.13 Administration of utility; rate fixing and collection of charges.—

(1) The city council, or other legislative body of the municipality, by whatever name known, may create a separate board or may designate certain officers of said municipality to have the supervision and control of the operation of the works constructed under the authority of this chapter, which said board or designated officers may make all necessary rules or regulations governing the use, control and operation of said works; subject, however, to the approval of the city council, or other legislative body, by whatever name known.

(2) The city council, or other legislative body of the municipality, by whatever name known, may establish just and equitable rates or charges to be paid to the municipality for the use of the utility by each person, firm or corporation whose premises are served thereby; and provided further, that if the charges so fixed are not paid when due, such sums may be recovered by the said municipality by suit in a court having jurisdiction of said cause or by discontinuance of service of such utility until delinquent charges for services thereof are paid, including charge covering any reasonable expense for reconnecting such service after such delinquencies are paid, or any other lawful method of enforcement of the payment of such delinquencies.

History.—s. 7, ch. 17118, 1935; CGL 1936 Supp. 3100(12).



180.135 - Utility services; refusal or discontinuance of services for nonpayment of service charges by former occupant of rental unit prohibited; unpaid service charges of former occupant not to be basis for lien against rental property, exception.

180.135 Utility services; refusal or discontinuance of services for nonpayment of service charges by former occupant of rental unit prohibited; unpaid service charges of former occupant not to be basis for lien against rental property, exception.—

(1)(a) Any other provision of law to the contrary notwithstanding, no municipality may refuse services or discontinue utility, water, or sewer services to the owner of any rental unit or to a tenant or prospective tenant of such rental unit for nonpayment of service charges incurred by a former occupant of the rental unit; any such unpaid service charges incurred by a former occupant will not be the basis for any lien against the rental property or legal action against the present tenant or owner to recover such charges except to the extent that the present tenant or owner has benefited directly from the service provided to the former occupant.

(b) This section applies only if the former occupant of the rental unit contracted for such services with the municipality or if the municipality provided services with knowledge of the former occupant’s name and the period the occupant was provided the services.

(2) The provisions of this section may not be waived through any contractual arrangement between a municipality and a landlord whereby the landlord agrees to be responsible for a tenant’s or future tenant’s payment of service charges.

(3) Any other provision of law to the contrary notwithstanding, any municipality may adopt an ordinance authorizing the municipality to withdraw and expend any security deposit collected by the municipality from any occupant or tenant for the provision of utility, water, or sewer services for the nonpayment of service charges by the occupant or tenant.

(4) In any case where a tenant subject to part II of chapter 83 does not make payment for service charges to a municipality for the provision of utility, water, or sewer services, the landlord may thereupon commence eviction proceedings. Nothing in this section shall be construed to prohibit a municipality from discontinuing service to a tenant who is in arrears 30 days or more, or as required by bond covenant.

History.—s. 1, ch. 84-292; s. 1, ch. 88-332; s. 1, ch. 89-272.



180.136 - Water or sewer utilities; notice.

180.136 Water or sewer utilities; notice.—Before a local government water or sewer utility increases any rate, charge, or fee for water or sewer utility service, the utility shall provide notice of the proposed increase to each customer of the utility through the utility’s billing process. The notice shall state the date, time, and place of the meeting of the governing board of the local government at which such increase will be considered. The notice required in this section is in addition to any notice and public meeting requirements for ordinance adoption as provided by general law.

History.—s. 11, ch. 2000-350.



180.14 - Franchise for private companies; rate fixing.

180.14 Franchise for private companies; rate fixing.—A private company or corporation organized under the laws of the state for any of the purposes recited in this chapter, may construct, operate and maintain such works provided for in this chapter, within or without the corporate limits of any municipality, upon application by such company or corporation to the city council, or other legislative body of the municipality, by whatever name known, and the said municipality may grant to said private company or corporation the privilege or franchise of exercising its corporate powers for such terms of years and upon such conditions and limitations as may be deemed expedient and for the best interest of said municipality for the accomplishment of the purposes set forth in this chapter; said franchise, however, to be for a period of not longer than 30 years; provided further, that the rates or charges to be made by the private company or corporation to the individual users of the utility constructed or operated under authority of this chapter shall be fixed by the city council, or other legislative body of the municipality, by whatever name known, upon proper hearing had for that purpose.

History.—s. 8, ch. 17118, 1935; CGL 1936 Supp. 3100(13).



180.15 - Liability of private companies.

180.15 Liability of private companies.—Any private company or corporation constructing or operating any of the works provided for in this chapter, within or without the corporate limits of any municipality, shall be liable for all damages occasioned by the acts, negligence or injury to the rights of other persons, firms or corporations in the same manner and with the same limitations as any other private corporation chartered under the laws of the state.

History.—s. 9, ch. 17118, 1935; CGL 1936 Supp. 3100(14).



180.16 - Acquisition by municipality of property of private company.

180.16 Acquisition by municipality of property of private company.—When a municipality has granted to a private company or corporation a privilege or franchise, as set forth in s. 180.14, if at the expiration of the term of the privilege or franchise and after petition of the private company or corporation, the municipality fails or refuses to renew the privilege or franchise, then upon further petition of the private company or corporation, its property, consisting of all the works constructed and used in the operation and use of the utility, together with the appurtenances, materials, fixtures, machinery, and real estate appertaining thereto, which is on hand at the time of the expiration of said privilege or franchise, shall be purchased by the said municipality at a price to be mutually agreed upon; provided, however, if the price for same cannot be agreed upon, the price shall be determined by an arbitration board consisting of three persons, one of whom shall be selected by the city council or other legislative body, one shall be appointed by the private company or corporation, and the two persons so selected shall select a third member of said board; and provided further, that in the event said board cannot agree as to the price to be paid by the said municipality, then the municipality shall file appropriate condemnation proceedings under chapter 73, within 6 months after the date of filing the original petition.

History.—s. 10, ch. 17118, 1935; CGL 1936 Supp. 3100(15).



180.17 - Contracts with private companies.

180.17 Contracts with private companies.—Any municipality may contract by and through its duly authorized officers with any private company or corporation which is organized for any purpose related to the provisions of this chapter, and may contract with said private company or corporation for the construction or use of such works authorized by this chapter.

History.—s. 11, ch. 17118, 1935; CGL 1936 Supp. 3100(16).



180.18 - Use by municipality of privately owned utility.

180.18 Use by municipality of privately owned utility.—Whenever a private company or corporation shall construct or operate any of the works authorized by this chapter, the municipality wherein the same shall be constructed or operated shall not use the said works in any manner except by and with the consent of the private company or corporation in the manner and upon the terms and conditions which are mutually agreeable to the private company or corporation and the municipality, except as hereinbefore provided.

History.—s. 12, ch. 17118, 1935; CGL 1936 Supp. 3100(17).



180.19 - Use by other municipalities and by individuals outside corporate limits.

180.19 Use by other municipalities and by individuals outside corporate limits.—

(1) A municipality which constructs any works as are authorized by this chapter, may permit any other municipality and the owners or association of owners of lots or lands outside of its corporate limits or within the limits of any other municipality, to connect with or use the utilities mentioned in this chapter upon such terms and conditions as may be agreed between such municipalities, and the owners or association of owners of such outside lots or lands.

(2) Any private company or corporation organized to accomplish the purposes set forth in this chapter, which has been granted a privilege or franchise by a municipality, may permit the owners or association of owners of lots or lands outside of the boundaries of said municipality granting said privilege or franchise, or other municipality, to connect with and use the utility operated by the said private company or corporation upon such terms as may be agreed between the said private company or corporation and the owners or association of owners of said lots or lands or the said municipality.

History.—s. 13, ch. 17118, 1935; CGL 1936 Supp. 3100(18).



180.191 - Limitation on rates charged consumer outside city limits.

180.191 Limitation on rates charged consumer outside city limits.—

(1) Any municipality within the state operating a water or sewer utility outside of the boundaries of such municipality shall charge consumers outside the boundaries rates, fees, and charges determined in one of the following manners:

(a) It may charge the same rates, fees, and charges as consumers inside the municipal boundaries. However, in addition thereto, the municipality may add a surcharge of not more than 25 percent of such rates, fees, and charges to consumers outside the boundaries. Fixing of such rates, fees, and charges in this manner shall not require a public hearing except as may be provided for service to consumers inside the municipality.

(b) It may charge rates, fees, and charges that are just and equitable and which are based on the same factors used in fixing the rates, fees, and charges for consumers inside the municipal boundaries. In addition thereto, the municipality may add a surcharge not to exceed 25 percent of such rates, fees, and charges for said services to consumers outside the boundaries. However, the total of all such rates, fees, and charges for the services to consumers outside the boundaries shall not be more than 50 percent in excess of the total amount the municipality charges consumers served within the municipality for corresponding service. No such rates, fees, and charges shall be fixed until after a public hearing at which all of the users of the water or sewer systems; owners, tenants, or occupants of property served or to be served thereby; and all others interested shall have an opportunity to be heard concerning the proposed rates, fees, and charges. Any change or revision of such rates, fees, or charges may be made in the same manner as such rates, fees, or charges were originally established, but if such change or revision is to be made substantially pro rata as to all classes of service, both inside and outside the municipality, no hearing or notice shall be required.

(2) Whenever any municipality has engaged, or there are reasonable grounds to believe that any municipality is about to engage, in any act or practice prohibited by subsection (1), a civil action for preventive relief, including an application for a permanent or temporary injunction, restraining order, or other order, may be instituted by the person or persons aggrieved.

(3) This section shall apply to municipally owned water and sewer utilities within the confines of a single county and may apply, pursuant to interlocal agreement, to municipally owned water and sewer utilities beyond the confines of a single county.

(4) In any action commenced pursuant to this section, the court in its discretion may allow the prevailing party treble damages and, in addition, a reasonable attorney’s fee as part of the cost.

History.—ss. 1, 2, 3, 4, 5, ch. 70-997; s. 1, ch. 88-301; s. 1, ch. 92-181; s. 1, ch. 98-15.



180.20 - Regulations by private companies; rates; contracts.

180.20 Regulations by private companies; rates; contracts.—Whenever any private company or corporation organized for the accomplishment of the purposes of this chapter is granted a privilege or franchise by a municipality, it may prescribe the terms upon which owners and occupants of houses, buildings or lots may obtain the use of the utility constructed and operated by the said private company or corporation, and the rate charged for such use, and also the rate and terms upon which the municipality may use such utility for public purposes; such rates, however, shall be subject to the approval of the city council, or other legislative body of the municipality, by whatever name known; provided, however, that the municipality may contract with the said private company or corporation to pay the said company or corporation a flat or fixed rate for such service and use of the utility and may pay out of the general revenue or any special revenue such rate as agreed.

History.—s. 14, ch. 17118, 1935; CGL 1936 Supp. 3100(19).



180.21 - Powers granted deemed additional.

180.21 Powers granted deemed additional.—The authority and powers granted by this chapter to municipalities shall be in addition to but not in limitation of any of the powers heretofore or hereafter granted to municipalities now existing or hereafter created.

History.—s. 15, ch. 17118, 1935; CGL 1936 Supp. 3100(20).



180.22 - Power of eminent domain.

180.22 Power of eminent domain.—

(1) Any municipality or private company or corporation authorized to carry into effect any or all of the purposes defined in this chapter may exercise the power of eminent domain over railroads, traction and streetcar lines, telephone and telegraph lines, all public and private streets and highways, drainage districts, bridge districts, school districts, and any other public or private lands or property whatsoever necessary to enable the accomplishment of the purposes of this chapter.

(2) Any municipality which exercises its power under this section outside of its corporate boundaries for the accomplishment of the purposes of this chapter may finance such extraterritorial project in any manner in which it is presently authorized by law to finance a like project within its corporate boundaries.

History.—s. 16, ch. 17118, 1935; CGL 1936 Supp. 3100(21); s. 1, ch. 78-198.



180.23 - Contracts with engineers, attorneys and others; boards.

180.23 Contracts with engineers, attorneys and others; boards.—Any municipality desiring to construct, maintain or operate any of the utilities described in this chapter, may contract with engineers and attorneys for professional services required for the accomplishment of any or all of the purposes of this chapter; provided, however, that such employment is to be evidenced by written agreement setting forth the terms and conditions of the employment; provided further, that such municipality may also create such other offices and boards as may be necessary and expedient for carrying out the purposes of this chapter and shall provide suitable and fit compensation for the same.

History.—s. 17, ch. 17118, 1935; CGL 1936 Supp. 3100(22).



180.24 - Contracts for construction; bond; publication of notice; bids.

180.24 Contracts for construction; bond; publication of notice; bids.—

(1) Any municipality desiring the accomplishment of any or all of the purposes of this chapter may make contracts for the construction of any of the utilities mentioned in this chapter, or any extension or extensions to any previously constructed utility, which said contracts shall be in writing, and the contractor shall be required to give bond, which said bond shall be executed by a surety company authorized to do business in the state; provided, however, construction contracts in excess of $25,000 shall be advertised by the publication of a notice in a newspaper of general circulation in the county in which said municipality is located at least once each week for 2 consecutive weeks, or by posting three notices in three conspicuous places in said municipality, one of which shall be on the door of the city hall; and that at least 10 days shall elapse between the date of the first publication or posting of such notice and the date of receiving bids and the execution of such contract documents. For municipal construction projects identified in s. 255.0525, the notice provision of that section supersedes and replaces the notice provisions in this section.

(2) All contracts for the purchase, lease, or renting of materials or equipment to be used in the accomplishment of any or all of the purposes of this chapter by the municipality, shall be in writing; provided, however, that where said contract for the purchase, lease, or renting of such materials or equipment is in excess of $10,000, notice or advertisement for bids on the same shall be published in accordance with the provisions of subsection (1).

History.—s. 18, ch. 17118, 1935; CGL 1936 Supp. 3100(23); s. 3, ch. 73-129; s. 19, ch. 90-279; s. 27, ch. 95-196.

Note.—Former s. 255.26.



180.25 - Contents of notice of issuance of certificates.

180.25 Contents of notice of issuance of certificates.—The form of the notice for advertising the proposed issuance of mortgage revenue certificates or debentures shall contain the amount of the certificates to be sold and the rate of interest thereon; a description in general terms of the utility to be constructed; the time, place and date where bids for the sale of the same are to be received; and such other pertinent information as may be deemed necessary.

History.—s. 19, ch. 17118, 1935; CGL 1936 Supp. 3100(24).



180.26 - Form of certificates.

180.26 Form of certificates.—The certificate of indebtedness to be issued under the terms and conditions of this chapter shall contain a description of the utility, the revenue of which is pledged, together with the terms of payment of the same, as is established by the ordinances or resolutions of the municipality, in accordance with the conditions heretofore established in this chapter, and may or may not have attached thereto interest coupons, and shall contain such other and further conditions as shall be determined by the governing body of the municipality, in accordance with the terms and conditions of this chapter.

History.—s. 20, ch. 17118, 1935; CGL 1936 Supp. 3100(25).



180.301 - Purchase, sale, or privatization of water, sewer, or wastewater reuse utility by municipality.

180.301 Purchase, sale, or privatization of water, sewer, or wastewater reuse utility by municipality.—No municipality may purchase or sell a water, sewer, or wastewater reuse utility that provides service to the public for compensation, or enter into a wastewater facility privatization contract for a wastewater facility until the governing body of the municipality has held a public hearing on the purchase, sale, or wastewater facility privatization contract, and made a determination that the purchase, sale, or wastewater facility privatization contract is in the public interest. In determining if the purchase, sale, or wastewater facility privatization contract is in the public interest, the municipality shall consider, at a minimum, the following:

(1) The most recent available income and expense statement for the utility;

(2) The most recent available balance sheet for the utility, listing assets and liabilities and clearly showing the amount of contributions-in-aid-of-construction and the accumulated depreciation thereon;

(3) A statement of the existing rate base of the utility for regulatory purposes;

(4) The physical condition of the utility facilities being purchased, sold, or subject to a wastewater facility privatization contract;

(5) The reasonableness of the purchase, sale, or wastewater facility privatization contract price and terms;

(6) The impacts of the purchase, sale, or wastewater facility privatization contract on utility customers, both positive and negative;

(7)(a) Any additional investment required and the ability and willingness of the purchaser or the private firm under a wastewater facility privatization contract to make that investment, whether the purchaser is the municipality or the entity purchasing the utility from the municipality;

(b) In the case of a wastewater facility privatization contract, the terms and conditions on which the private firm will provide capital investment and financing or a combination thereof for contemplated capital replacements, additions, expansions, and repairs. The municipality shall give significant weight to this criterion.

(8) The alternatives to the purchase, sale, or wastewater facility privatization contract, and the potential impact on utility customers if the purchase, sale, or wastewater facility privatization contract is not made; and

(9)(a) The ability of the purchaser or the private firm under a wastewater facility privatization contract to provide and maintain high-quality and cost-effective utility service, whether the purchaser is the municipality or the entity purchasing the utility from the municipality.

(b) In the case of a wastewater facility privatization contract, the municipality shall give significant weight to the technical expertise and experience of the private firm in carrying out the obligation specified in the wastewater facility privatization contract.

(10) All moneys paid by a private firm to a municipality pursuant to a wastewater facility privatization contract shall be used for the purpose of reducing or offsetting property taxes, wastewater service rates, or debt reduction or making infrastructure improvements or capital asset expenditures or other public purpose; provided, however, nothing herein shall preclude the municipality from using all or part of the moneys for the purpose of the municipality’s qualification for relief from the repayment of federal grant awards associated with the wastewater system as may be required by federal law or regulation.

The municipality shall prepare a statement showing that the purchase, sale, or wastewater facility privatization contract is in the public interest, including a summary of the purchaser’s or private firm’s experience in water, sewer, or wastewater reuse utility operation and a showing of financial ability to provide the service, whether the purchaser is the municipality or the entity purchasing the utility from the municipality.

History.—s. 2, ch. 84-84; s. 6, ch. 93-51; s. 7, ch. 96-202.






Chapter 185 - MUNICIPAL POLICE PENSIONS

185.01 - Legislative declaration.

185.01 Legislative declaration.—

(1) It is hereby found and declared by the Legislature that police officers as hereinafter defined perform both state and municipal functions; that they make arrests for violations of state traffic laws on public highways; that they keep the public peace; that they conserve both life and property; and that their activities are vital to public welfare of this state. Therefore the Legislature declares that it is a proper and legitimate state purpose to provide a uniform retirement system for the benefit of police officers as hereinafter defined and intends, in implementing the provisions of s. 14, Art. X of the State Constitution as they relate to municipal police officers’ retirement trust fund systems and plans, that such retirement systems or plans be managed, administered, operated, and funded in such manner as to maximize the protection of police officers’ retirement trust funds. Therefore, the Legislature hereby determines and declares that the provisions of this act fulfill an important state interest.

(2) This chapter hereby establishes, for all municipal pension plans provided for under this chapter, including chapter plans and local law plans, minimum benefits and minimum standards for the operation and funding of such plans, hereinafter referred to as municipal police officers’ retirement trust funds, which must be met as conditions precedent to the plan or plan sponsor’s receiving a distribution of insurance premium tax revenues under s. 185.10. Minimum benefits and minimum standards for each plan may not be diminished by local ordinance or by special act of the Legislature and may not be reduced or offset by any other local, state, or federal plan that includes police officers in its operation, except as provided under s. 112.65.

History.—s. 1, ch. 28230, 1953; s. 1, ch. 86-42; s. 41, ch. 99-1; s. 8, ch. 2015-39.



185.015 - Short title.

185.015 Short title.—This chapter may be cited as the “Marvin B. Clayton Police Officers Pension Trust Fund Act.”

History.—s. 3, ch. 2004-21.



185.02 - Definitions.

185.02 Definitions.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter, the term:

(1) “Additional premium tax revenues” means revenues received by a municipality pursuant to s. 185.10 which exceed base premium tax revenues.

(2) “Average final compensation” means one-twelfth of the average annual compensation of the 5 best years of the last 10 years of creditable service before retirement, termination, or death.

(3) “Base premium tax revenues” means:

(a) For a local law plan in effect on October 1, 2003, the revenues received by a municipality pursuant to s. 185.10 for the 2002 calendar year.

(b) For a local law plan created between October 1, 2003, and March 1, 2015, inclusive, the revenues received by a municipality pursuant to s. 185.10 based upon the tax collections during the second calendar year of participation.

(4) “Casualty insurance” means automobile public liability and property damage insurance to be applied at the place of residence of the owner, or if the subject is a commercial vehicle, to be applied at the place of business of the owner; automobile collision insurance; fidelity bonds; burglary and theft insurance; and plate glass insurance. The term “multiple peril” means a combination or package policy that includes both property coverage and casualty coverage for a single premium.

(5) “Chapter plan” means a separate defined benefit pension plan for police officers which incorporates by reference the provisions of this chapter and has been adopted by the governing body of a municipality as provided in s. 185.08. Except as specifically authorized in this chapter, the provisions of a chapter plan may not differ from the plan provisions set forth in ss. 185.01-185.341 and ss. 185.37-185.39. Actuarial valuations of chapter plans shall be conducted by the division as provided by s. 185.221(1)(b).

(6) “Compensation” or “salary” means, for noncollectively bargained service earned before July 1, 2011, or for service earned under collective bargaining agreements in place before July 1, 2011, the total cash remuneration including “overtime” paid by the primary employer to a police officer for services rendered, but not including any payments for extra duty or special detail work performed on behalf of a second party employer. Overtime may be limited before July 1, 2011, in a local law plan by the plan provisions. For noncollectively bargained service earned on or after July 1, 2011, or for service earned under collective bargaining agreements entered into on or after July 1, 2011, the term has the same meaning except that when calculating retirement benefits, up to 300 hours per year in overtime compensation may be included as specified in the plan or collective bargaining agreement, but payments for accrued unused sick or annual leave may not be included.

(a) Any retirement trust fund or plan that meets the requirements of this chapter does not, solely by virtue of this subsection, reduce or diminish the monthly retirement income otherwise payable to each police officer covered by the retirement trust fund or plan.

(b) The member’s compensation or salary contributed as employee-elective salary reductions or deferrals to any salary reduction, deferred compensation, or tax-sheltered annuity program authorized under the Internal Revenue Code shall be deemed to be the compensation or salary the member would receive if he or she were not participating in such program and shall be treated as compensation for retirement purposes under this chapter.

(c) For any person who first becomes a member in any plan year beginning on or after January 1, 1996, compensation for that plan year may not include any amounts in excess of the Internal Revenue Code s. 401(a)(17) limitation, as amended by the Omnibus Budget Reconciliation Act of 1993, which limitation of $150,000 shall be adjusted as required by federal law for qualified government plans and further adjusted for changes in the cost of living in the manner provided by Internal Revenue Code s. 401(a)(17)(B). For any person who first became a member before the first plan year beginning on or after January 1, 1996, the limitation on compensation may not be less than the maximum compensation amount that was allowed to be taken into account under the plan in effect on July 1, 1993, which limitation shall be adjusted for changes in the cost of living since 1989 in the manner provided by Internal Revenue Code s. 401(a)(17)(1991).

(7) “Creditable service” or “credited service” means the aggregate number of years of service and fractional parts of years of service of any police officer, omitting intervening years and fractional parts of years when such police officer may not have been employed by the municipality subject to the following conditions:

(a) A police officer may not receive credit for years or fractional parts of years of service if he or she has withdrawn his or her contributions to the fund for those years or fractional parts of years of service, unless the police officer repays into the fund the amount he or she has withdrawn, plus interest as determined by the board. The member has at least 90 days after his or her reemployment to make repayment.

(b) A police officer may voluntarily leave his or her contributions in the fund for 5 years after leaving the employ of the police department, pending the possibility of his or her being rehired by the same department, without losing credit for the time he or she has participated actively as a police officer. If he or she is not reemployed as a police officer with the same department within 5 years, his or her contributions shall be returned without interest.

(c) Credited service under this chapter shall be provided only for service as a police officer or for military service and may not include credit for any other type of service. A municipality, by local ordinance, may provide for the purchase of credit for military service occurring before employment as well as prior service as a police officer for some other employer as long as the police officer is not entitled to receive a benefit for such prior service. For purposes of determining credit for prior service, in addition to service as a police officer in this state, credit may be given for federal, other state, or county service as long as such service is recognized by the Criminal Justice Standards and Training Commission within the Department of Law Enforcement as provided in chapter 943 or the police officer provides proof to the board of trustees that such service is equivalent to the service required to meet the definition of a police officer.

(d) In determining the creditable service of a police officer, credit for up to 5 years of the time spent in the military service of the Armed Forces of the United States shall be added to the years of actual service if:

1. The police officer is in the active employ of the municipality before such service and leaves a position, other than a temporary position, for the purpose of voluntary or involuntary service in the Armed Forces of the United States.

2. The police officer is entitled to reemployment under the Uniformed Services Employment and Reemployment Rights Act.

3. The police officer returns to his or her employment as a police officer of the municipality within 1 year after the date of his or her release from such active service.

(8) “Deferred Retirement Option Plan” or “DROP” means a local law plan retirement option in which a police officer may elect to participate. A police officer may retire for all purposes of the plan and defer receipt of retirement benefits into a DROP account while continuing employment with his or her employer. However, a police officer who enters the DROP and who is otherwise eligible to participate may not be precluded from participation or continued participation in a supplemental plan in existence on, or created after, March 12, 1999.

(9) “Defined contribution plan” means the component of a local law plan, as provided in s. 185.35(1), to which deposits, if any, are made to provide benefits for police officers, or for police officers and firefighters if both are included. Such component is an element of a local law plan and exists in conjunction with the defined benefit component that meets minimum benefits and minimum standards. The retirement benefits, if any, of the defined contribution plan shall be provided through individual member accounts in accordance with the applicable provisions of the Internal Revenue Code and related regulations and are limited to the contributions, if any, made into each member’s account and the actual accumulated earnings, net of expenses, earned on the member’s account.

(10) “Division” means the Division of Retirement of the Department of Management Services.

(11) “Enrolled actuary” means an actuary who is enrolled under Subtitle C of Title III of the Employee Retirement Income Security Act of 1974 and who is a member of the Society of Actuaries or the American Academy of Actuaries.

(12) “Local law municipality” means any municipality in which a local law plan exists.

(13) “Local law plan” means a retirement plan that includes both a defined benefit plan component and a defined contribution plan component for police officers, or for police officers and firefighters if both are included, as described in s. 185.35, established by municipal ordinance or special act of the Legislature, which sets forth all plan provisions. Local law plan provisions may vary from the provisions of this chapter if minimum benefits and minimum standards are met. However, any such variance must provide a greater benefit for police officers. Actuarial valuations of local law plans shall be conducted by an enrolled actuary as provided in s. 185.221(2)(b).

(14) “Minimum benefits” means the benefits specified in ss. 185.01-185.341 and ss. 185.37-185.50.

(15) “Minimum standards” means the standards specified in ss. 185.01-185.50.

(16) “Police officer” means any person who is elected, appointed, or employed full time by a municipality, who is certified or required to be certified as a law enforcement officer in compliance with s. 943.1395, who is vested with authority to bear arms and make arrests, and whose primary responsibility is the prevention and detection of crime or the enforcement of the penal, criminal, traffic, or highway laws of the state. The term includes all certified supervisory and command personnel whose duties include, in whole or in part, the supervision, training, guidance, and management responsibilities of full-time law enforcement officers, part-time law enforcement officers, or auxiliary law enforcement officers, but does not include part-time law enforcement officers or auxiliary law enforcement officers as those terms are defined in s. 943.10. For the purposes of this chapter only, the term also includes a public safety officer who is responsible for performing both police and fire services. Any plan may provide that the police chief shall have an option to participate in that plan.

(17) “Police Officers’ Retirement Trust Fund” means a trust fund, by whatever name known, as provided under s. 185.03 for the purpose of assisting municipalities in establishing and maintaining a retirement plan for police officers.

(18) “Retiree” or “retired police officer” means a police officer who has entered retirement status. For the purposes of a plan that includes a Deferred Retirement Option Plan (DROP), a police officer who enters the DROP is considered a retiree for all purposes of the plan. However, a police officer who enters the DROP and who is otherwise eligible to participate may not be precluded from participation or continued participation in a supplemental plan in existence on, or created after, March 12, 1999.

(19) “Retirement” means a police officer’s separation from municipal employment as a police officer with immediate eligibility for benefits under the plan. For purposes of a plan that includes a Deferred Retirement Option Plan (DROP), “retirement” means the date a police officer enters the DROP.

(20) “Special act plan” means a plan subject to the provisions of this chapter which was created by an act of the Legislature and continues to require an act of the Legislature to alter plan benefits.

(21) “Special benefits” means benefits provided in a defined contribution plan component for police officers.

(22) “Supplemental plan” means a plan to which deposits of the premium tax moneys as provided in s. 185.08 are made to provide special benefits to police officers, or police officers and firefighters if both are included. Such a plan is an element of a local law plan and exists in conjunction with a defined benefit plan component that meets minimum benefits and minimum standards. Any supplemental plan in existence on March 1, 2015, shall be deemed to be a defined contribution plan in compliance with s. 185.35(6).

(23) “Supplemental plan municipality” means a local law municipality in which any supplemental plan existed as of December 1, 2000.

History.—s. 11, ch. 28230, 1953; s. 1, ch. 29825, 1955; s. 1, ch. 59-320; s. 1, ch. 61-85; s. 7, ch. 79-380; s. 2, ch. 79-388; s. 2, ch. 86-42; s. 43, ch. 91-45; s. 40, ch. 93-193; s. 939, ch. 95-147; s. 14, ch. 95-154; s. 42, ch. 99-1; s. 28, ch. 2000-151; s. 3, ch. 2000-159; s. 2, ch. 2002-66; s. 9, ch. 2009-97; s. 8, ch. 2011-216; s. 9, ch. 2015-39.



185.03 - Municipal police officers’ retirement trust funds; creation; applicability of provisions; participation by public safety officers.

185.03 Municipal police officers’ retirement trust funds; creation; applicability of provisions; participation by public safety officers.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter:

(1) There shall be established a special fund exclusively for the purpose of this chapter, which in the case of chapter plans shall be known as the “Municipal Police Officers’ Retirement Trust Fund,” in each municipality of this state, heretofore or hereafter created, which now has or which may hereafter have a regularly organized police department, and which now owns and uses or which may hereafter own and use equipment and apparatus of a value exceeding $500 in serviceable condition for the prevention of crime and for the preservation of life and property.

(2)(a) This chapter applies only to municipalities organized and established pursuant to the laws of the state and does not apply to the unincorporated areas of a county or to a governmental entity whose police officers are eligible to participate in the Florida Retirement System.

(b) With respect to the distribution of premium taxes, a single consolidated government consisting of a former county and one or more municipalities, consolidated pursuant to s. 3 or s. 6(e), Art. VIII of the State Constitution, is also eligible to participate under this chapter. The consolidated government shall notify the division when it has entered into an interlocal agreement to provide police services to a municipality within its boundaries. The municipality may enact an ordinance levying the tax as provided in s. 185.08. Upon being provided copies of the interlocal agreement and the municipal ordinance levying the tax, the division may distribute any premium taxes reported for the municipality to the consolidated government as long as the interlocal agreement is in effect.

(3) No municipality shall establish more than one retirement plan for public safety officers which is supported in whole or in part by the distribution of premium tax funds as provided by this chapter or chapter 175, nor shall any municipality establish a retirement plan for public safety officers which receives premium tax funds from both this chapter and chapter 175.

History.—s. 1, ch. 28230, 1953; s. 2, ch. 29825, 1955; s. 2, ch. 61-119; s. 1, ch. 65-152; s. 7, ch. 79-380; s. 2, ch. 79-388; s. 3, ch. 86-42; s. 43, ch. 99-1; s. 1, ch. 2014-28.



185.04 - Actuarial deficits not state obligations.

185.04 Actuarial deficits not state obligations.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter, actuarial deficits, if any, arising under this chapter are not the obligation of the state.

History.—s. 1b, ch. 28230, 1953; s. 44, ch. 99-1.



185.05 - Board of trustees; members; terms of office; meetings; legal entity; costs; attorney’s fees.

185.05 Board of trustees; members; terms of office; meetings; legal entity; costs; attorney’s fees.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter:

(1) In each municipality described in s. 185.03 there is hereby created a board of trustees of the municipal police officers’ retirement trust fund, which shall be solely responsible for administering the trust fund. Effective October 1, 1986, and thereafter:

(a) The membership of the board of trustees for chapter plans consists of five members, two of whom, unless otherwise prohibited by law, must be legal residents of the municipality and must be appointed by the legislative body of the municipality, and two of whom must be police officers as defined in s. 185.02 who are elected by a majority of the active police officers who are members of such plan. With respect to any chapter plan or local law plan that, on January 1, 1997, allowed retired police officers to vote in such elections, retirees may continue to vote in such elections. The fifth member shall be chosen by a majority of the previous four members, and such person’s name shall be submitted to the legislative body of the municipality. Upon receipt of the fifth person’s name, the legislative body shall, as a ministerial duty, appoint such person to the board of trustees. The fifth member shall have the same rights as each of the other four members appointed or elected, shall serve as trustee for a period of 2 years, and may succeed himself or herself in office. Each resident member shall serve as trustee for a period of 2 years, unless sooner replaced by the legislative body at whose pleasure the member serves, and may succeed himself or herself as a trustee. Each police officer member shall serve as trustee for a period of 2 years, unless he or she sooner leaves the employment of the municipality as a police officer, whereupon a successor shall be chosen in the same manner as an original appointment. Each police officer may succeed himself or herself in office. The terms of office of the appointed and elected members of the board of trustees may be amended by municipal ordinance or special act of the Legislature to extend the terms from 2 years to 4 years. The length of the terms of office shall be the same for all board members.

(b) The membership of boards of trustees for local law plans is as follows:

1. If a municipality has a pension plan for police officers only, the provisions of paragraph (a) shall apply.

2. If a municipality has a pension plan for police officers and firefighters, the provisions of paragraph (a) apply, except that one member of the board shall be a police officer and one member shall be a firefighter as defined in s. 175.032, respectively, elected by a majority of the active firefighters and police officers who are members of the plan.

3. Any board of trustees operating a local law plan on July 1, 1999, which is combined with a plan for general employees shall hold an election of the police officers, or police officers and firefighters if included, to determine whether a plan is to be established for police officers only, or for police officers and firefighters where included. Based on the election results, a new board shall be established as provided in subparagraph 1. or subparagraph 2., as appropriate. The municipality shall enact an ordinance to implement the new board by October 1, 1999. The newly established board shall take whatever action is necessary to determine the amount of assets which is attributable to police officers, or police officers and firefighters where included. Such assets shall include all employer, employee, and state contributions made by or on behalf of police officers, or police officers and firefighters where included, and any investment income derived from such contributions. All such moneys shall be transferred into the newly established retirement plan, as directed by the board.

With respect to any board of trustees operating a local law plan on June 30, 1986, this paragraph does not permit the reduction of the membership percentage of police officers or police officers and firefighters. However, for the sole purpose of changing municipal representation, a municipality may by ordinance change the municipal representation on the board of trustees operating a local law plan by ordinance, only if such change does not reduce the membership percentage of police officers, or police officers and firefighters, or the membership percentage of the municipal representation.

(c) Whenever the active police officer membership of a closed chapter plan or closed local law plan as provided in s. 185.38 falls below 10, an active police officer member seat may be held by either a retired police officer or an active police officer member of the plan who is elected by the active and retired members of the plan. If there are no active or retired police officers remaining in the plan or capable of serving, the remaining board members may elect an individual to serve in the active police officer member seat. Upon receipt of such person’s name, the legislative body of the municipality shall, as a ministerial duty, appoint such person to the board of trustees. This paragraph applies only to those plans that are closed to new members under s. 185.38(2), and does not apply to any other municipality having a chapter or local law plan.

(d) If the chapter plan or local law plan with an active membership of 10 or more is closed to new members, the member seats may be held by either a retiree, as defined in s. 185.02, or an active police officer of the plan who has been elected by the active police officers. A closed plan means a plan that is closed to new members but continues to operate, pursuant to s. 185.38(2), for participants who elect to remain in the existing plan. This paragraph applies only to those plans that are closed to new members pursuant to s. 185.38(2) and does not apply to any other municipality that has a chapter plan or a local law plan.

(2) The trustees shall by majority vote elect from its members a chair and a secretary. The secretary of the board shall keep a complete minute book of the actions, proceedings, or hearings of the board. The trustees shall not receive any compensation as such, but may receive expenses and per diem as provided by Florida law.

(3) The board of trustees shall meet at least quarterly each year.

(4) Each board of trustees shall be a legal entity that shall have, in addition to other powers and responsibilities contained herein, the power to bring and defend lawsuits of every kind, nature, and description.

(5) In any judicial proceeding or administrative proceeding under chapter 120 brought under or pursuant to the provisions of this chapter, the prevailing party shall be entitled to recover the costs thereof, together with reasonable attorney’s fees.

(6) The board of trustees may, upon written request by the retiree of the plan, or by a dependent, if authorized by the retiree or the retiree’s beneficiary, authorize the plan administrator to withhold from the monthly retirement payment funds necessary to pay for the benefits being received through the governmental entity from which the employee retired, to pay the certified bargaining agent of the governmental entity, and to make any payments for child support or alimony. Upon the written request of the retiree of the plan, the board of trustees may also authorize the plan administrator to withhold from the retirement payment those funds necessary to pay for premiums for accident, health, and long-term care insurance for the retiree and the retiree’s spouse and dependents. A retirement plan does not incur liability for participation in this permissive program if its actions are taken in good faith.

(7) The provisions of this section may not be altered by a participating municipality operating a chapter or local law plan under this chapter.

(8)(a) The board of trustees shall:

1. Provide a detailed accounting report of its expenses for each fiscal year to the plan sponsor and the Department of Management Services and make the report available to each member of the plan and post the report on the board’s website, if the board has a website. The report must include all administrative expenses that, for purposes of this subsection, are expenses relating to any legal counsel, actuary, plan administrator, and all other consultants, and all travel and other expenses paid to or on behalf of the members of the board of trustees or anyone else on behalf of the plan.

2. Operate under an administrative expense budget for each fiscal year, provide a copy of the budget to the plan sponsor, and make available a copy of the budget to plan members before the beginning of the fiscal year. If the board of trustees amends the administrative expense budget, the board must provide a copy of the amended budget to the plan sponsor and make available a copy of the amended budget to plan members.

(b) Notwithstanding s. 185.35(2) and (3), a local law plan created by special act before May 27, 1939, must comply with the provisions of this subsection.

History.—s. 2, ch. 28230, 1953; s. 2, ch. 59-320; s. 2, ch. 61-119; s. 4, ch. 86-42; s. 41, ch. 93-193; s. 940, ch. 95-147; s. 45, ch. 99-1; s. 6, ch. 2002-66; s. 8, ch. 2004-21; s. 10, ch. 2009-97; s. 9, ch. 2011-216; s. 10, ch. 2015-39.



185.06 - General powers and duties of board of trustees.

185.06 General powers and duties of board of trustees.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter:

(1) The board of trustees, subject to the fiduciary standards in ss. 112.656, 112.661, and 518.11 and the Code of Ethics in ss. 112.311-112.3187, may:

(a) Invest and reinvest the assets of the retirement trust fund in annuity and life insurance contracts of life insurance companies in amounts sufficient to provide, in whole or in part, the benefits to which all of the participants in the municipal police officers’ retirement trust fund are entitled under this chapter, and pay the initial and subsequent premiums thereon.

(b) Invest and reinvest the assets of the retirement trust fund in:

1. Time or savings accounts of a national bank, a state bank insured by the Bank Insurance Fund, or a savings and loan association insured by the Savings Association Insurance Fund administered by the Federal Deposit Insurance Corporation or a state or federal chartered credit union whose share accounts are insured by the National Credit Union Share Insurance Fund.

2. Obligations of the United States or obligations guaranteed as to principal and interest by the United States.

3. Bonds issued by the State of Israel.

4. Bonds, stocks, or other evidences of indebtedness issued or guaranteed by a corporation organized under the laws of the United States, any state or organized territory of the United States, or the District of Columbia, provided:

a. The corporation is listed on any one or more of the recognized national stock exchanges or on the National Market System of the NASDAQ Stock Market and, in the case of bonds only, holds a rating in one of the three highest classifications by a major rating service; and

b. The board of trustees may not invest more than 5 percent of its assets in the common stock or capital stock of any one issuing company, nor shall the aggregate investment in any one issuing company exceed 5 percent of the outstanding capital stock of the company or the aggregate of its investments under this subparagraph at cost exceed 50 percent of the fund’s assets.

This paragraph applies to all boards of trustees and participants. However, if a municipality has a duly enacted pension plan pursuant to, and in compliance with, s. 185.35 and the trustees desire to vary the investment procedures, the trustees of such plan shall request a variance of the investment procedures as outlined herein only through a municipal ordinance or special act of the Legislature; if a special act, or a municipality by ordinance adopted before July 1, 1998, permits a greater than 50-percent equity investment, such municipality is not required to comply with the aggregate equity investment provisions of this paragraph. Notwithstanding any other provision of law, this section may not be construed to take away any preexisting legal authority to make equity investments that exceed the requirements of this paragraph. Notwithstanding any other provision of law, the board of trustees may invest up to 25 percent of plan assets in foreign securities on a market-value basis. The investment cap on foreign securities may not be revised, amended, repealed, or increased except as provided by general law.

(c) Issue drafts upon the municipal police officers’ retirement trust fund pursuant to this act and rules prescribed by the board of trustees. All such drafts shall be consecutively numbered, be signed by the chair and secretary or by two individuals designated by the board who are subject to the same fiduciary standards as the board of trustees under this subsection, and state upon their faces the purposes for which the drafts are drawn. The city treasurer or other depository shall retain such drafts when paid, as permanent vouchers for disbursements made, and no money may otherwise be drawn from the fund.

(d) Finally decide all claims to relief under the board’s rules and regulations and pursuant to the provisions of this act.

(e) Convert into cash any securities of the fund.

(f) Keep a complete record of all receipts and disbursements and of the board’s acts and proceedings.

(2) Any and all acts and decisions shall be effectuated by vote of a majority of the members of the board; however, no trustee shall take part in any action in connection with his or her own participation in the fund, and no unfair discrimination shall be shown to any individual employee participating in the fund.

(3) The secretary of the board of trustees shall keep a record of all persons receiving retirement payments under the provisions of this chapter, in which shall be noted the time when the pension is allowed and when the pension shall cease to be paid. In this record, the secretary shall keep a list of all police officers employed by the municipality. The record shall show the name, address, and time of employment of such police officer and when he or she ceases to be employed by the municipality.

(4) The sole and exclusive administration of, and the responsibilities for, the proper operation of the retirement trust fund and for making effective the provisions of this chapter are vested in the board of trustees; however, nothing herein shall empower a board of trustees to amend the provisions of a retirement plan without the approval of the municipality. The board of trustees shall keep in convenient form such data as shall be necessary for an actuarial valuation of the retirement trust fund and for checking the actual experience of the fund.

(5)(a) At least once every 3 years, the board of trustees shall retain a professionally qualified independent consultant who shall evaluate the performance of any existing professional money manager and shall make recommendations to the board of trustees regarding the selection of money managers for the next investment term. These recommendations shall be considered by the board of trustees at its next regularly scheduled meeting. The date, time, place, and subject of this meeting shall be advertised in the same manner as for any meeting of the board.

(b) For the purpose of this subsection, the term “professionally qualified independent consultant” means a consultant who, based on education and experience, is professionally qualified to evaluate the performance of professional money managers, and who, at a minimum:

1. Provides his or her services on a flat-fee basis.

2. Is not associated in any manner with the money manager for the pension fund.

3. Makes calculations according to the American Banking Institute method of calculating time-weighted rates of return. All calculations must be made net of fees.

4. Has 3 or more years of experience working in the public sector.

(6) To assist the board in meeting its responsibilities under this chapter, the board, if it so elects, may:

(a) Employ independent legal counsel at the pension fund’s expense.

(b) Employ an independent enrolled actuary, as defined in s. 185.02, at the pension fund’s expense.

(c) Employ such independent professional, technical, or other advisers as it deems necessary at the pension fund’s expense.

If the board chooses to use the municipality’s or special district’s legal counsel or actuary, or chooses to use any of the municipality’s other professional, technical, or other advisers, it must do so only under terms and conditions acceptable to the board.

(7) Notwithstanding paragraph (1)(b) and as provided in s. 215.473, the board of trustees must identify and publicly report any direct or indirect holdings it may have in any scrutinized company, as defined in that section, and proceed to sell, redeem, divest, or withdraw all publicly traded securities it may have in that company beginning January 1, 2010. The divestiture of any such security must be completed by September 10, 2010. The board and its named officers or investment advisors may not be deemed to have breached their fiduciary duty in any action taken to dispose of any such security, and the board shall have satisfactorily discharged the fiduciary duties of loyalty, prudence, and sole and exclusive benefit to the participants of the pension fund and their beneficiaries if the actions it takes are consistent with the duties imposed by s. 215.473, and the manner of the disposition, if any, is reasonable as to the means chosen. For the purposes of effecting compliance with that section, the pension fund shall designate terror-free plans that allocate their funds among securities not subject to divestiture. No person may bring any civil, criminal, or administrative action against the board of trustees or any employee, officer, director, or advisor of such pension fund based upon the divestiture of any security pursuant to this subsection.

History.—s. 3, ch. 28230, 1953; s. 1, ch. 57-118; s. 3, ch. 59-320; s. 2, ch. 61-119; s. 1, ch. 65-366; ss. 22, 35, ch. 69-106; s. 5, ch. 86-42; s. 941, ch. 95-147; s. 2, ch. 98-134; s. 67, ch. 99-2; s. 18, ch. 99-392; s. 29, ch. 2000-151; s. 11, ch. 2009-97; s. 19, ch. 2010-5; s. 11, ch. 2015-39.



185.061 - Use of annuity or insurance policies.

185.061 Use of annuity or insurance policies.—When the board of trustees of any municipality, chapter plan, local law municipality, or local law plan purchases annuity or life insurance contracts to provide all or part of the benefits promised by this chapter, the following principles shall be observed:

(1) Only those officers who have been members of the retirement trust fund for 1 year or longer may be included in the insured plan.

(2) Individual policies shall be purchased only when a group insurance plan is not feasible.

(3) Each application and policy shall designate the pension fund as owner of the policy.

(4) Policies shall be written on an annual premium basis.

(5) The type of policy shall be one which for the premium paid provides each individual with the maximum retirement benefit at his or her earliest statutory normal retirement age.

(6) Death benefit, if any, should not exceed:

(a) One hundred times the estimated normal monthly retirement income, based on the assumption that the present rate of compensation continues without change to normal retirement date, or

(b) Twice the annual rate of compensation as of the date of termination of service, or

(c) The single-sum value of the accrued deferred retirement income (beginning at normal retirement date) at date of termination of service, whichever is greatest.

(7) An insurance plan may provide that the assignment of insurance contract to separating officer shall be at least equivalent to the return of the officer’s contributions used to purchase the contract. An assignment of contract discharges the municipality from all further obligation to the participant under the plan even though the cash value of such contract may be less than the employee’s contributions.

(8) Provisions shall be made, either by issuance of separate policies, or otherwise, that the separating officer does not receive cash values and other benefits under the policies assigned to the officer which exceed the present value of his or her vested interest under the retirement plan, inclusive of the officer’s contribution to the plan; the contributions by the state shall not be exhausted faster merely because the method of funding adopted was through insurance companies.

(9) The police officer shall have the right at any time to give the board of trustees written instructions designating the primary and contingent beneficiaries to receive death benefit or proceeds and the method of the settlement of the death benefit or proceeds, or requesting a change in the beneficiary, designation or method of settlement previously made, subject to the terms of the policy or policies on the officer’s life. Upon receipt of such written instructions, the board of trustees shall take the necessary steps to effectuate the designation or change of beneficiary or settlement option.

History.—s. 4, ch. 59-320; s. 2, ch. 61-119; s. 942, ch. 95-147; s. 46, ch. 99-1.



185.07 - Creation and maintenance of fund.

185.07 Creation and maintenance of fund.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter:

(1) The municipal police officers’ retirement trust fund in each municipality described in s. 185.03 shall be created and maintained in the following manner:

(a) By the net proceeds of the .85-percent excise tax which may be imposed by the respective cities and towns upon certain casualty insurance companies on their gross receipts of premiums from holders of policies, which policies cover property within the corporate limits of such municipalities, as is hereinafter expressly authorized.

(b) Except as reduced or increased contributions are authorized by subsection (2), by the payment to the fund of 5 percent of the salary of each full-time police officer duly appointed and enrolled as a member of such police department, which 5 percent shall be deducted by the municipality from the compensation due to the police officer and paid over to the board of trustees of the retirement trust fund wherein such police officer is employed. No police officer shall have any right to the money so paid into the fund except as provided in this chapter.

(c) By all fines and forfeitures imposed and collected from any police officer because of the violation of any rule adopted by the board of trustees.

(d) By payment by the municipality or other sources of a sum equal to the normal cost and the amount required to fund any actuarial deficiency shown by an actuarial valuation conducted under part VII of chapter 112 after taking into account the amounts described in paragraphs (b), (c), (e), (f), and (g) and the tax proceeds described in paragraph (a) which are used to fund benefits provided in a defined benefit plan component.

(e) By all gifts, bequests and devises when donated to the fund.

(f) By all accretions to the fund by way of interest or dividends on bank deposits or otherwise.

(g) By all other sources of income now or hereafter authorized by law for the augmentation of such municipal police officers’ retirement trust fund.

(2) Member contribution rates may be adjusted as follows:

(a) The employing municipality, by local ordinance, may elect to make an employee’s contributions. However, under no circumstances may a municipality reduce the member contribution to less than one-half of 1 percent of salary.

(b) Police officer member contributions may be increased by consent of the members’ collective bargaining representative or, if none, by majority consent of police officer members of the fund.

Nothing in this section shall be construed to require adjustment of member contribution rates in effect on the date this act becomes a law, including rates that exceed 5 percent of salary, provided that such rates are at least one-half of 1 percent of salary.

History.—s. 4, ch. 28230, 1953; s. 3, ch. 29825, 1955; s. 5, ch. 59-320; s. 2, ch. 61-119; s. 6, ch. 86-42; s. 943, ch. 95-147; s. 5, ch. 95-250; s. 47, ch. 99-1; s. 10, ch. 2011-216; s. 12, ch. 2015-39.



185.08 - State excise tax on casualty insurance premiums authorized; procedure.

185.08 State excise tax on casualty insurance premiums authorized; procedure.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter:

(1)(a) Each incorporated municipality in this state described and classified in s. 185.03, as well as each other city or town of this state which on July 31, 1953, had a lawfully established municipal police officers’ retirement trust fund or city fund, by whatever name known, providing pension or relief benefits to police officers as provided under this chapter, may assess and impose on every insurance company, corporation, or other insurer now engaged in or carrying on, or who shall hereafter engage in or carry on, the business of casualty insurance as shown by records of the Office of Insurance Regulation of the Financial Services Commission, an excise tax in addition to any lawful license or excise tax now levied by each of the municipalities, respectively, amounting to .85 percent of the gross amount of receipts of premiums from policyholders on all premiums collected on casualty insurance policies covering property within the corporate limits of such municipalities, respectively.

(b) This section applies to a municipality consisting of a single consolidated government consisting of a former county and one or more municipalities, consolidated pursuant to s. 3 or s. 6(e), Art. VIII of the State Constitution, and to casualty insurance policies covering property within the boundaries of the consolidated government, regardless of whether the properties are located within one or more separately incorporated areas within the consolidated government, and provided the properties are being provided with police protection services by the consolidated government.

(2) In the case of multiple peril policies with a single premium for both property and casualty coverages in such policies, 30 percent of such premium shall be used as the basis for the .85-percent tax above.

(3) The excise tax shall be payable annually March 1 of each year after the passing of an ordinance assessing and imposing the tax herein authorized. Installments of taxes shall be paid according to the provisions of s. 624.5092(2)(a), (b), and (c).

History.—s. 5, ch. 28230, 1953; s. 2, ch. 61-119; s. 1, ch. 63-196; ss. 13, 35, ch. 69-106; s. 7, ch. 86-42; s. 24, ch. 87-99; s. 15, ch. 88-206; s. 11, ch. 89-167; s. 944, ch. 95-147; s. 48, ch. 99-1; s. 164, ch. 2003-261; s. 2, ch. 2014-28.



185.085 - Determination of local premium tax situs.

185.085 Determination of local premium tax situs.—

(1)(a) Any insurance company that is obligated to report and remit the excise tax on casualty insurance premiums imposed under s. 185.08 shall be held harmless from any liability, including, but not limited to, liability for taxes, interest, or penalties that would otherwise be due solely as a result of an assignment of an insured property to an incorrect local taxing jurisdiction if the insurance company exercises due diligence in applying an electronic database provided by the Department of Revenue under subsection (2). Insurance companies that do not use the electronic database provided by the Department of Revenue or that do not exercise due diligence in applying the electronic database for tax years on or after January 1, 2006, are subject to a 0.5 percent penalty on the portion of the premium pertaining to any insured risk that is improperly assigned, whether assigned to an improper local taxing jurisdiction, not assigned to a local taxing jurisdiction when it should be assigned to a local taxing jurisdiction, or assigned to a local taxing jurisdiction when it should not be assigned to a local taxing jurisdiction.

(b) Any insurance company that is obligated to report and remit the excise tax on commercial casualty insurance premiums imposed under s. 185.08 and is unable, after due diligence, to assign an insured property to a specific local taxing jurisdiction for purposes of complying with paragraph (a) shall remit the excise tax on commercial casualty insurance premiums using a methodology of apportionment in a manner consistent with the remittance for the 2004 calendar year. An insurance company which makes two contacts with the agent responsible for a commercial casualty insurance application for the purpose of verifying information on the application necessary for the assignment to the appropriate taxing jurisdiction shall be considered to have exercised due diligence. Any insurance company which complies with the provisions of this paragraph shall not be subject to the penalty provided in paragraph (a).

(2)(a) The Department of Revenue shall, subject to legislative appropriation, create as soon as practical and feasible, and thereafter shall maintain, an electronic database that conforms to any format approved by the American National Standards Institute’s Accredited Standards Committee X12 and that designates for each street address and address range in the state, including any multiple postal street addresses applicable to one street location, the local taxing jurisdiction in which the street address and address range is located, and the appropriate code for each such participating local taxing jurisdiction, identified by one nationwide standard numeric code. The nationwide standard numeric code must contain the same number of numeric digits, and each digit or combination of digits must refer to the same level of taxing jurisdiction throughout the United States and must be in a format similar to FIPS 55-3 or other appropriate standard approved by the Federation of Tax Administrators and the Multistate Tax Commission. Each address or address range must be provided in standard postal format, including the street number, street number range, street name, and zip code. Each year after the creation of the initial database, the Department of Revenue shall annually create and maintain a database for the current tax year. Each annual database must be calendar-year specific.

(b)1. Each participating local taxing jurisdiction shall furnish to the Department of Revenue all information needed to create the electronic database as soon as practical and feasible. The information furnished to the Department of Revenue must specify an effective date.

2. Each participating local taxing jurisdiction shall furnish to the Department of Revenue all information needed to create and update the current year’s database, including changes in annexations, incorporations, and reorganizations and any other changes in jurisdictional boundaries, as well as changes in eligibility to participate in the excise tax imposed under this chapter. The information must specify an effective date and must be furnished to the Department of Revenue by July 1 of the current year.

3. The Department of Revenue shall create and update the current year’s database in accordance with the information furnished by participating local taxing jurisdictions under subparagraph 1. or subparagraph 2., as appropriate. To the extent practicable, the Department of Revenue shall post each new annual database on a website by September 1 of each year. Each participating local taxing jurisdiction shall have access to this website and, within 30 days thereafter, shall provide any corrections to the Department of Revenue. The Department of Revenue shall finalize the current year’s database and post it on a website by November 1 of the current year. If a dispute in jurisdictional boundaries cannot be resolved so that changes in boundaries may be included, as appropriate, in the database by November 1, the changes may not be retroactively included in the current year’s database and the boundaries will remain the same as in the previous year’s database. The finalized database must be used in assigning policies and premiums to the proper local taxing jurisdiction for the insurance premium tax return due on the following March 1 for the tax year 2005. For subsequent tax years, the finalized database must be used in assigning policies and premiums to the proper local taxing jurisdiction for the insurance premium tax return due for the tax year beginning on or after the January 1 following the website posting of the database. Information contained in the electronic database is conclusive for purposes of this chapter. The electronic database is not an order, a rule, or a policy of general applicability.

4. Each annual database must identify the additions, deletions, and other changes to the preceding version of the database.

(3)(a) As used in this section, the term “due diligence” means the care and attention that is expected from and is ordinarily exercised by a reasonable and prudent person under the circumstances.

(b) Notwithstanding any law to the contrary, an insurance company is exercising due diligence if the insurance company complies with the provisions of paragraph (1)(b) or if the insurance company assigns an insured’s premium to local taxing jurisdictions in accordance with the Department of Revenue’s annual database and with respect to such database:

1. Expends reasonable resources to accurately and reliably implement such method;

2. Maintains adequate internal controls to correctly include in its database of policyholders the location of the property insured, in the proper address format, so that matching with the department’s database is accurate; and

3. Corrects errors in the assignment of addresses to local taxing jurisdictions within 120 days after the insurance company discovers the errors.

(4) There is annually appropriated from the moneys collected under this chapter and deposited in the Police and Firefighter’s Premium Tax Trust Fund an amount sufficient to pay the expenses of the Department of Revenue in administering this section, but not to exceed $50,000 annually, adjusted annually by the lesser of a 5- percent increase or the percentage of growth in the total collections.

(5) The Department of Revenue shall adopt rules necessary to administer this section, including rules establishing procedures and forms.

(6) Any insurer that is obligated to collect and remit the tax on casualty insurance imposed under s. 185.08 shall be held harmless from any liability, including, but not limited to, liability for taxes, interest, or penalties that would otherwise be due solely as a result of an assignment of an insured risk to an incorrect local taxing jurisdiction, based on the collection and remission of the tax accruing before January 1, 2005, if the insurer collects and reports this tax consistent with filings for periods before January 1, 2005. Further, any insurer that is obligated to collect and remit the tax on casualty insurance imposed under this section is not subject to an examination under s. 624.316 or s. 624.3161 which would occur solely as a result of an assignment of an insured risk to an incorrect local taxing jurisdiction, based on the collection and remission of such tax accruing before January 1, 2005.

History.—s. 4, ch. 2004-21; s. 2, ch. 2009-20.



185.09 - Report of premiums paid; date tax payable.

185.09 Report of premiums paid; date tax payable.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter, whenever any municipality passes an ordinance establishing a chapter plan or local law plan and assessing and imposing the tax authorized in s. 185.08, a certified copy of such ordinance shall be deposited with the division; and thereafter every insurance company, corporation, or other insurer carrying on the business of casualty insuring, on or before the succeeding March 1 after date of the passage of the ordinance, shall report fully in writing to the division and the Department of Revenue a just and true account of all premiums received by such insurer for casualty insurance policies covering or insuring any property located within the corporate limits of such municipality during the period of time elapsing between the date of the passage of the ordinance and the end of the calendar year. The aforesaid insurer shall annually thereafter, on March 1, file with the Department of Revenue a similar report covering the preceding year’s premium receipts. Every such insurer shall, at the time of making such report, pay to the Department of Revenue the amount of the tax heretofore mentioned. Every insurer engaged in carrying on a general casualty insurance business in the state shall keep accurate books of account of all such business done by it within the limits of such incorporated municipality in such a manner as to be able to comply with the provisions of this chapter. Based on the insurers’ reports of premium receipts, the division shall prepare a consolidated premium report and shall furnish to any municipality requesting the same a copy of the relevant section of that report.

History.—s. 6, ch. 28230, 1953; s. 2, ch. 61-85; ss. 12, 13, 35, ch. 69-106; s. 42, ch. 93-193; s. 49, ch. 99-1; s. 7, ch. 2000-355.



185.10 - Department of Revenue and Division of Retirement to keep accounts of deposits; disbursements.

185.10 Department of Revenue and Division of Retirement to keep accounts of deposits; disbursements.—For any municipality having a chapter plan or local law plan under this chapter:

(1) The Department of Revenue shall keep a separate account of all moneys collected for each municipality under the provisions of this chapter. All moneys so collected must be transferred to the Police and Firefighters’ Premium Tax Trust Fund and shall be separately accounted for by the division. The moneys budgeted as necessary to pay the expenses of the division for the daily oversight and monitoring of the police officers’ retirement plans under this chapter and for the oversight and actuarial reviews conducted under part VII of chapter 112 are annually appropriated from the interest and investment income earned on the moneys collected for each municipality or special fire control district and deposited in the Police and Firefighters’ Premium Tax Trust Fund. Interest and investment income remaining thereafter in the trust fund which is unexpended and otherwise unallocated by law shall revert to the General Revenue Fund on June 30 of each year.

(2) The Chief Financial Officer shall, on or before July 1 of each year, and at such other times as authorized by the division, draw his or her warrants on the full net amount of money then on deposit pursuant to this chapter in the Police and Firefighters’ Premium Tax Trust Fund, specifying the municipalities to which the moneys must be paid and the net amount collected for and to be paid to each municipality, respectively. The sum payable to each municipality is appropriated annually out of the Police and Firefighters’ Premium Tax Trust Fund. The warrants of the Chief Financial Officer shall be payable to the respective municipalities entitled to receive them and shall be remitted annually by the division to the respective municipalities. In lieu thereof, the municipality may provide authorization to the division for the direct payment of the premium tax to the board of trustees. In order for a municipality and its retirement fund to participate in the distribution of premium tax moneys under this chapter, all the provisions shall be complied with annually, including state acceptance pursuant to part VII of chapter 112.

History.—s. 7, ch. 28230, 1953; s. 2, ch. 29734, 1955; s. 2, ch. 61-119; ss. 13, 35, ch. 69-106; s. 1, ch. 74-297; s. 4, ch. 85-61; s. 8, ch. 86-42; s. 43, ch. 93-193; s. 13, ch. 94-259; s. 1458, ch. 95-147; s. 6, ch. 95-250; s. 50, ch. 99-1; s. 165, ch. 2003-261.



185.105 - Police and Firefighters’ Premium Tax Trust Fund.

1185.105 Police and Firefighters’ Premium Tax Trust Fund.—The Police and Firefighters’ Premium Tax Trust Fund is created, to be administered by the Division of Retirement of the Department of Management Services. Funds credited to the trust fund, as provided in chapter 95-250, Laws of Florida, or similar legislation, shall be expended for the purposes set forth in that legislation.

History.—s. 1, ch. 95-249.

1Note.—Also published at s. 175.1215.



185.11 - Funds received by municipalities, deposit in retirement trust fund.

185.11 Funds received by municipalities, deposit in retirement trust fund.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter, all state and other funds received by any municipality under the provisions of this chapter shall be deposited by the municipality immediately, and under no circumstances more than 5 days after receipt, with the board of trustees. In lieu thereof, the municipality may provide authorization to the division for the direct payment of the premium tax to the board of trustees. The board shall deposit such moneys in the Municipal Police Officers’ Retirement Trust Fund immediately, and under no circumstances more than 5 days after receipt. Employee contributions, however, which are withheld by the employer on behalf of an employee member shall be deposited immediately after each pay period with the board of trustees of the municipal police officers’ retirement trust fund. Employer contributions shall be deposited at least quarterly.

History.—s. 8, ch. 28230, 1953; s. 2, ch. 61-119; s. 9, ch. 86-42; s. 51, ch. 99-1.



185.12 - Payment of excise tax credit on similar state excise or license tax.

185.12 Payment of excise tax credit on similar state excise or license tax.—The tax herein authorized shall in nowise be additional to the similar state excise or license tax imposed by part IV, chapter 624, but the payor of the tax hereby authorized shall receive credit therefor on his or her state excise or license tax and the balance of said state excise or license tax shall be paid to the Department of Revenue as provided by law.

History.—s. 9, ch. 28230, 1953; s. 3, ch. 61-85; ss. 13, 35, ch. 69-106; s. 10, ch. 86-42; s. 945, ch. 95-147; s. 52, ch. 99-1.



185.13 - Failure of insurer to comply with chapter; penalty.

185.13 Failure of insurer to comply with chapter; penalty.—If any insurance company, corporation or other insurer fails to comply with the provisions of this chapter, on or before March 1 in each year as herein provided, the certificate of authority issued to said insurance company, corporation or other insurer to transact business in this state may be canceled and revoked by the Office of Insurance Regulation of the Financial Services Commission, and it is unlawful for any such insurance company, corporation or other insurer to transact any business thereafter in this state unless such insurance company, corporation or other insurer shall be granted a new certificate of authority to transact business in this state, in compliance with provisions of law authorizing such certificate of authority to be issued. The division shall be responsible for notifying the Office of Insurance Regulation regarding any such failure to comply.

History.—s. 10, ch. 28230, 1953; ss. 13, 35, ch. 69-106; s. 53, ch. 99-1; s. 166, ch. 2003-261.



185.16 - Requirements for retirement.

185.16 Requirements for retirement.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter, any police officer who completes 10 or more years of creditable service as a police officer and attains age 55, or completes 25 years of creditable service as a police officer and attains age 52, and for such period has been a member of the retirement fund is eligible for normal retirement benefits. Normal retirement under the plan is retirement from the service of the city on or after the normal retirement date. In such event, for chapter plans and local law plans, payment of retirement income will be governed by the following provisions of this section:

(1) The normal retirement date of each police officer will be the first day of the month coincident with or next following the date on which the police officer has completed 10 or more years of creditable service and attained age 55 or completed 25 years of creditable service and attained age 52.

(2)(a) The amount of the monthly retirement income payable to a police officer who retires on or after his or her normal retirement date shall be an amount equal to the number of the police officer’s years of credited service multiplied by 2.75 percent of his or her average final compensation.

(b) Effective July 1, 2015, a plan that is in compliance with this chapter except that the plan provides a benefit that is less than 2.75 percent of the average final compensation of a police officer for all years of credited service or provides an effective benefit that is less than 2.75 percent as a result of a maximum benefit limitation:

1. Must maintain, at a minimum, the percentage amount or maximum benefit limitation in effect on July 1, 2015, and is not required to increase the benefit to 2.75 percent of the average final compensation of a police officer for all years of credited service; or

2. If the plan changes the percentage amount or maximum benefit limitation to 2.75 percent or more of the average final compensation of a police officer for all years of credited service, the plan may not thereafter decrease the percentage amount or the maximum benefit limitation to less than 2.75 percent of the average final compensation of a police officer for all years of credited service.

(3) The monthly retirement income payable in the event of normal retirement will be payable on the first day of each month. The first payment will be made on the police officer’s normal retirement date, or on the first day of the month coincident with or next following the police officer’s actual retirement, if later, and the last payment will be the payment due next preceding the police officer’s death; except that, in the event the police officer dies after retirement but before receiving retirement benefits for a period of 10 years, the same monthly benefit will be paid to the beneficiary (or beneficiaries) as designated by the police officer for the balance of such 10-year period, or, if no beneficiary is designated, to the estate of the police officer, as provided in s. 185.162. If a police officer continues in the service of the city beyond his or her normal retirement date and dies prior to the date of actual retirement, without an option made pursuant to s. 185.161 being in effect, monthly retirement income payments will be made for a period of 10 years to a beneficiary (or beneficiaries) designated by the police officer as if the police officer had retired on the date on which death occurred, or, if no beneficiary is designated, to the estate of the police officer, as provided in s. 185.162.

(4) Early retirement under the plan is retirement from the service of the city, with the consent of the city, as of the first day of any calendar month which is prior to the police officer’s normal retirement date but subsequent to the date as of which the police officer has both attained the age of 50 years and completed 10 years of contributing service. In the event of early retirement, payment of retirement income will be governed as follows:

(a) The early retirement date shall be the first day of the calendar month coincident with or immediately following the date a police officer retires from the service of the city under the provisions of this section prior to his or her normal retirement date.

(b) The monthly amount of retirement income payable to a police officer who retires prior to his or her normal retirement date under the provisions of this section shall be an amount computed as described in subsection (2), taking into account his or her credited service to the date of actual retirement and his or her final monthly compensation as of such date, such amount of retirement income to be actuarially reduced to take into account the police officer’s younger age and the earlier commencement of retirement income payments. In no event shall the early retirement reduction exceed 3 percent for each year by which the member’s age at retirement preceded the member’s normal retirement age, as provided in subsection (1).

(c) The retirement income payable in the event of early retirement will be payable on the first day of each month. The first payment will be made on the police officer’s early retirement date and the last payment will be the payment due next preceding the retired police officer’s death; except that, in the event the police officer dies before receiving retirement benefits for a period of 10 years, the same monthly benefit will be paid to the beneficiary designated by the police officer for the balance of such 10-year period, or, if no designated beneficiary is surviving, the same monthly benefit for the balance of such 10-year period shall be payable as provided in s. 185.162.

History.—s. 14, ch. 28230, 1953; s. 4, ch. 29825, 1955; s. 6, ch. 59-320; s. 5, ch. 61-85; s. 2, ch. 63-196; s. 1, ch. 70-128; s. 12, ch. 86-42; s. 946, ch. 95-147; s. 56, ch. 99-1; s. 13, ch. 2015-39.



185.161 - Optional forms of retirement income.

185.161 Optional forms of retirement income.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter:

(1)(a) In lieu of the amount and form of retirement income payable in the event of normal or early retirement as specified in s. 185.16, a police officer, upon written request to the board of trustees and subject to the approval of the board of trustees, may elect to receive a retirement income or benefit of equivalent actuarial value payable in accordance with one of the following options:

1. A retirement income of larger monthly amount, payable to the police officer for his or her lifetime only.

2. A retirement income of a modified monthly amount, payable to the police officer during the joint lifetime of the police officer and a joint annuitant designated by the police officer, and following the death of either of them, 100 percent, 75 percent, 662/3 percent, or 50 percent of such monthly amount payable to the survivor for the lifetime of the survivor.

3. Such other amount and form of retirement payments or benefit as, in the opinion of the board of trustees, will best meet the circumstances of the retiring police officer.

(b) The police officer upon electing any option of this section must designate the joint annuitant or beneficiary to receive the benefit, if any, payable under the plan in the event of the police officer’s death, and may change such designation but any such change shall be deemed a new election and is subject to approval by the pension committee. Such designation must name a joint annuitant or one or more primary beneficiaries where applicable. If a police officer has elected an option with a joint annuitant or beneficiary and his or her retirement income benefits have commenced, he or she may change the designated joint annuitant or beneficiary but only if the board of trustees consents to such change and if the joint annuitant last designated by the police officer is alive when he or she files with the board of trustees a request for such change. The consent of a police officer’s joint annuitant or beneficiary to any such change is not required. The board of trustees may request evidence of the good health of the joint annuitant being removed, and the amount of the retirement income payable to the police officer upon the designation of a new joint annuitant shall be actuarially redetermined taking into account the ages and gender of the former joint annuitant, the new joint annuitant, and the police officer. Each designation must be made in writing on a form prepared by the board of trustees and filed with the board of trustees. If no designated beneficiary survives the police officer, such benefits as are payable in the event of the death of the police officer subsequent to his or her retirement shall be paid as provided in s. 185.162.

(c) Notwithstanding paragraph (b), a retired police officer may change his or her designation of joint annuitant or beneficiary up to two times as provided in s. 185.341 without the approval of the board of trustees or the current joint annuitant or beneficiary. The retiree need not provide proof of the good health of the joint annuitant or beneficiary being removed, and the joint annuitant or beneficiary being removed need not be living.

(2) Retirement income payments shall be made under the option elected in accordance with the provisions of this section and shall be subject to the following limitations:

(a) If a police officer dies prior to his or her normal retirement date or early retirement date, whichever first occurs, no benefit will be payable under the option to any person, but the benefits, if any, will be determined under s. 185.21.

(b) If the designated beneficiary or joint annuitant dies before the police officer’s retirement under the plan, the option elected is canceled automatically and a retirement income of the normal form and amount is payable to the police officer upon his or her retirement as if the election had not been made, unless a new election is made in accordance with this section or a new beneficiary is designated by the police officer before his or her retirement and within 90 days after the death of the beneficiary.

(c) If both the retired police officer and the designated beneficiary (or beneficiaries) die before the full payment has been effected under any option providing for payments for a period certain and life thereafter, made pursuant to the provisions of subparagraph (1)(a)3., the board of trustees may, in its discretion, direct that the commuted value of the remaining payments be paid in a lump sum and in accordance with s. 185.162.

(d) If a police officer continues beyond his or her normal retirement date pursuant to the provisions of s. 185.16(1) and dies prior to actual retirement and while an option made pursuant to the provisions of this section is in effect, monthly retirement income payments will be made, or a retirement benefit will be paid, under the option to a beneficiary (or beneficiaries) designated by the police officer in the amount or amounts computed as if the police officer had retired under the option on the date on which death occurred.

(3) No police officer may make any change in his or her retirement option after the date of cashing or depositing his or her first retirement check.

History.—s. 7, ch. 59-320; s. 13, ch. 86-42; s. 947, ch. 95-147; s. 57, ch. 99-1; s. 12, ch. 2009-97.



185.162 - Beneficiaries.

185.162 Beneficiaries.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter:

(1) Each police officer may, on a form, provided for that purpose, signed and filed with the board of trustees, designate a choice of one or more persons, named sequentially or jointly, as his or her beneficiary (or beneficiaries) to receive the benefit, if any, which may be payable in the event of the police officer’s death, and each designation may be revoked by such police officer by signing and filing with the board of trustees a new designation or beneficiary form.

(2) If no beneficiary is named in the manner provided by subsection (1), or if no beneficiary designated by the member survives him or her, the death benefit, if any, which may be payable under the plan with respect to such deceased police officer shall be paid by the board of trustees to the estate of such deceased police officer, provided that in any of such cases the board of trustees, in its discretion, may direct that the commuted value of the remaining monthly income payments be paid in a lump sum. Any payment made to any person pursuant to this subsection shall operate as a complete discharge of all obligations under the plan with regard to such deceased police officer and shall not be subject to review by anyone, but shall be final, binding and conclusive on all persons ever interested hereunder.

(3) Notwithstanding any other provision of law to the contrary, the surviving spouse of any pension participant member killed in the line of duty shall not lose survivor retirement benefits if the spouse remarries. The surviving spouse of such deceased member whose benefit terminated because of remarriage shall have the benefit reinstated as of July 1, 1994, at an amount that would have been payable had such benefit not been terminated.

History.—s. 7, ch. 59-320; s. 5, ch. 94-171; s. 1459, ch. 95-147; s. 58, ch. 99-1.



185.18 - Disability retirement.

185.18 Disability retirement.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter:

(1) A police officer having 10 or more years of credited service, or a police officer who becomes totally and permanently disabled in the line of duty, regardless of length of service, may retire from the service of the city under the plan if he or she becomes totally and permanently disabled as defined in subsection (2) by reason of any cause other than a cause set out in subsection (3) on or after the effective date of the plan. Such retirement shall herein be referred to as disability retirement.

(2) A police officer will be considered totally disabled if, in the opinion of the board of trustees, he or she is wholly prevented from rendering useful and efficient service as a police officer; and a police officer will be considered permanently disabled if, in the opinion of the board of trustees, such police officer is likely to remain so disabled continuously and permanently from a cause other than as specified in subsection (3).

(3) A police officer will not be entitled to receive any disability retirement income if the disability is a result of:

(a) Excessive and habitual use by the police officer of drugs, intoxicants, or narcotics;

(b) Injury or disease sustained by the police officer while willfully and illegally participating in fights, riots, civil insurrections or while committing a crime;

(c) Injury or disease sustained by the police officer while serving in any armed forces;

(d) Injury or disease sustained by the police officer after employment has terminated;

(e) Injury or disease sustained by the police officer while working for anyone other than the city and arising out of such employment.

(4) No police officer shall be permitted to retire under the provisions of this section until examined by a duly qualified physician or surgeon, to be selected by the board of trustees for that purpose, and is found to be disabled in the degree and in the manner specified in this section. Any police officer retiring under this section may be examined periodically by a duly qualified physician or surgeon or board of physicians and surgeons to be selected by the board of trustees for that purpose, to determine if such disability has ceased to exist.

(5) The benefit payable to a police officer who retires from the service of the city with a total and permanent disability as a result of a disability is the monthly income payable for 10 years certain and life for which, if the police officer’s disability occurred in the line of duty, his or her monthly benefit shall be the accrued retirement benefit, but shall not be less than 42 percent of his or her average monthly compensation as of the police officer’s disability retirement date. If after 10 years of service the disability is other than in the line of duty, the police officer’s monthly benefit shall be the accrued normal retirement benefit, but shall not be less than 25 percent of his or her average monthly compensation as of the police officer’s disability retirement date.

(6) The monthly retirement income to which a police officer is entitled in the event of his or her disability retirement shall be payable on the first day of the first month after the board of trustees determines such entitlement. However, the monthly retirement income shall be payable as of the date the board determines such entitlement, and any portion due for a partial month shall be paid together with the first payment. The last payment will be, if the police officer recovers from the disability, the payment due next preceding the date of such recovery or, if the police officer dies without recovering from his or her disability, the payment due next preceding death or the 120th monthly payment, whichever is later. In lieu of the benefit payment as provided in this subsection, a police officer may select an optional form as provided in s. 185.161. Any monthly retirement income payments due after the death of a disabled police officer shall be paid to the police officer’s designated beneficiary (or beneficiaries) as provided in ss. 185.162 and 185.21.

(7) If the board of trustees finds that a police officer who is receiving a disability retirement income is no longer disabled, as provided herein, the board of trustees shall direct that the disability retirement income be discontinued. Recovery from disability as used herein shall mean the ability of the police officer to render useful and efficient service as a police officer.

(8) If the police officer recovers from disability and reenters the service of the city as a police officer, his or her service will be deemed to have been continuous, but the period beginning with the first month for which the police officer received a disability retirement income payment and ending with the date he or she reentered the service of the city may not be considered as credited service for the purposes of the plan.

History.—s. 16, ch. 28230, 1953; s. 6, ch. 59-320; s. 6, ch. 61-85; s. 2, ch. 61-119; s. 2, ch. 70-128; s. 14, ch. 86-42; s. 948, ch. 95-147; s. 59, ch. 99-1.



185.185 - False, misleading, or fraudulent statements made to obtain public retirement benefits prohibited; penalty.

185.185 False, misleading, or fraudulent statements made to obtain public retirement benefits prohibited; penalty.—

(1) It is unlawful for a person to willfully and knowingly make, or cause to be made, or to assist, conspire with, or urge another to make, or cause to be made, any false, fraudulent, or misleading oral or written statement or withhold or conceal material information to obtain any benefit available under a retirement plan receiving funding under this chapter.

(2)(a) A person who violates subsection (1) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) In addition to any applicable criminal penalty, upon conviction for a violation described in subsection (1), a participant or beneficiary of a pension plan receiving funding under this chapter may, in the discretion of the board of trustees, be required to forfeit the right to receive any or all benefits to which the person would otherwise be entitled under this chapter. For purposes of this paragraph, “conviction” means a determination of guilt that is the result of a plea or trial, regardless of whether adjudication is withheld.

History.—s. 60, ch. 99-1.



185.19 - Separation from municipal service; refunds.

185.19 Separation from municipal service; refunds.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter:

(1) If any police officer leaves the service of the municipality before accumulating aggregate time of 10 years toward retirement and before being eligible to retire under the provisions of this chapter, such police officer shall be entitled to a refund of all of his or her contributions made to the municipal police officers’ retirement trust fund without interest, less any benefits paid to him or her.

(2) If any police officer who has been in the service of the municipality for at least 10 years elects to leave his or her accrued contributions, if contributions are required, in the municipal police officers’ retirement trust fund, such police officer upon attaining age 50 years or more may retire at the actuarial equivalent of the amount of such retirement income otherwise payable to him or her, as provided in s. 185.16(4), or, upon attaining age 55 years, may retire as provided in s. 185.16(2).

History.—s. 17, ch. 28230, 1953; s. 6, ch. 59-320; s. 7, ch. 61-85; s. 2, ch. 61-119; s. 949, ch. 95-147; s. 61, ch. 99-1.



185.191 - Lump-sum payment of small retirement income.

185.191 Lump-sum payment of small retirement income.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter, notwithstanding any provision of the plan to the contrary, if the monthly retirement income payable to any person entitled to benefits hereunder is less than $100 or if the single-sum value of the accrued retirement income is less than $2,500 as of the date of retirement or termination of service, whichever is applicable, the board of trustees, in the exercise of its discretion, may specify that the actuarial equivalent of such retirement income be paid in a lump sum.

History.—s. 7, ch. 59-320; s. 62, ch. 99-1.



185.21 - Death prior to retirement; refunds of contributions or payment of death benefits.

185.21 Death prior to retirement; refunds of contributions or payment of death benefits.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter:

(1) If a police officer dies before being eligible to retire, the heirs, legatees, beneficiaries, or personal representatives of such deceased police officer shall be entitled to a refund of 100 percent, without interest, of the contributions made to the municipal police officers’ retirement trust fund by such deceased police officer or, in the event an annuity or life insurance contract has been purchased by the board on such police officer, then to the death benefits available under such life insurance or annuity contract, subject to the limitations on such death benefits set forth in s. 185.061 whichever amount is greater.

(2) If a police officer having at least 10 years of credited service dies prior to retirement, his or her beneficiary is entitled to the benefits otherwise payable to the police officer at early or normal retirement age.

In the event that a death benefit paid by a life insurance company exceeds the limit set forth in s. 185.061(6), the excess of the death benefit over the limit shall be paid to the municipal police officers’ retirement trust fund. However, death benefits as provided pursuant to s. 112.19 or any other state or federal law shall not be included in the calculation of death or retirement benefits provided under this chapter.

History.—s. 19, ch. 28230, 1953; s. 6, ch. 29825, 1955; s. 3, ch. 57-118; s. 6, ch. 59-320; s. 2, ch. 61-119; s. 15, ch. 86-42; s. 6, ch. 90-138; s. 950, ch. 95-147; s. 63, ch. 99-1.



185.221 - Annual report to Division of Retirement; actuarial valuations.

185.221 Annual report to Division of Retirement; actuarial valuations.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter, the board of trustees for every chapter plan and local law plan shall submit the following reports to the division:

(1) With respect to chapter plans:

(a) Each year by February 1, the chair or secretary of each municipal police officers’ retirement trust fund operating a chapter plan shall file a report with the division which contains:

1. A statement of whether in fact the municipality is within the provisions of s. 185.03.

2. An independent audit by a certified public accountant if the fund has $250,000 or more in assets, or a certified statement of accounting if the fund has less than $250,000 in assets, for the most recent plan year, showing a detailed listing of assets and methods used to value them and a statement of all income and disbursements during the year. Such income and disbursements shall be reconciled with the assets at the beginning and end of the year.

3. A statistical exhibit showing the total number of police officers on the force of the municipality, the number included in the retirement plan and the number ineligible classified according to the reasons for their being ineligible, and the number of disabled and retired police officers and their beneficiaries receiving pension payments and the amounts of annual retirement income or pension payments being received by them.

4. A statement of the amount the municipality, or other income source, has contributed to the retirement plan for the most recent plan year and the amount the municipality will contribute to the retirement plan for the current plan year.

5. If any benefits are insured with a commercial insurance company, the report shall include a statement of the relationship of the insured benefits to the benefits provided by this chapter. This report shall also contain information about the insurer, basis of premium rates and mortality table, interest rate and method used in valuing retirement benefits.

(b) In addition to annual reports provided under paragraph (a), by February 1 of each triennial year, an actuarial valuation of the chapter plan must be made by the division at least once every 3 years, as provided in s. 112.63, commencing 3 years from the last actuarial valuation of the plan or system for existing plans, or commencing 3 years from the issuance of the initial actuarial impact statement submitted under s. 112.63 for newly created plans. To that end, the chair of the board of trustees for each municipal police officers’ retirement trust fund operating under a chapter plan shall report to the division such data as the division needs to complete an actuarial valuation of each fund. The forms for each municipality shall be supplied by the division. The expense of the actuarial valuation shall be borne by the municipal police officers’ retirement trust fund established by s. 185.10. The requirements of this section are supplemental to the actuarial valuations necessary to comply with s. 218.39.

(2) With respect to local law plans:

(a) Each year, on or before March 15, the trustees of the retirement plan shall submit the following information to the division in order for the retirement plan of such municipality to receive a share of the state funds for the then-current calendar year:

1. A certified copy of each and every instrument constituting or evidencing the plan. This includes the formal plan, including all amendments, the trust agreement, copies of all insurance contracts, and formal announcement materials.

2. An independent audit by a certified public accountant if the fund has $250,000 or more in assets, or a certified statement of accounting if the fund has less than $250,000 in assets, for the most recent plan year, showing a detailed listing of assets and a statement of all income and disbursements during the year. Such income and disbursements must be reconciled with the assets at the beginning and end of the year.

3. A certified statement listing the investments of the plan and a description of the methods used in valuing the investments.

4. A statistical exhibit showing the total number of police officers, the number included in the plan, and the number ineligible classified according to the reasons for their being ineligible, and the number of disabled and retired police officers and their beneficiaries receiving pension payments and the amounts of annual retirement income or pension payments being received by them.

5. A certified statement describing the methods, factors, and actuarial assumptions used in determining the cost.

6. A certified statement by an enrolled actuary showing the results of the latest actuarial valuation of the plan and a copy of the detailed worksheets showing the computations used in arriving at the results.

7. A statement of the amount the municipality, or other income source, has contributed toward the plan for the most recent plan year and will contribute toward the plan for the current plan year.

When any of the items required hereunder is identical to the corresponding item submitted for a previous year, it is not necessary for the trustees to submit duplicate information if they make reference to the item in the previous year’s report.

(b) In addition to annual reports provided under paragraph (a), an actuarial valuation of the retirement plan must be made at least once every 3 years, as provided in s. 112.63, commencing 3 years from the last actuarial valuation of the plan or system for existing plans, or commencing 3 years from issuance of the initial actuarial impact statement submitted under s. 112.63 for newly created plans. Such valuation shall be prepared by an enrolled actuary, subject to the following conditions:

1. The assets shall be valued as provided in s. 112.625(7).

2. The cost of the actuarial valuation must be paid by the individual police officer’s retirement trust fund or by the sponsoring municipality.

3. A report of the valuation, including actuarial assumptions and type and basis of funding, shall be made to the division within 3 months after the date of the valuation. If any benefits are insured with a commercial insurance company, the report must include a statement of the relationship of the retirement plan benefits to the insured benefits, the name of the insurer, the basis of premium rates, and the mortality table, interest rate, and method used in valuing the retirement benefits.

History.—s. 7, ch. 59-320; s. 2, ch. 61-119; ss. 13, 35, ch. 69-106; s. 16, ch. 86-42; s. 44, ch. 93-193; s. 951, ch. 95-147; s. 8, ch. 96-324; s. 64, ch. 99-1; s. 43, ch. 2001-266; s. 16, ch. 2004-305.



185.23 - Duties of Division of Retirement; rulemaking authority; investments by State Board of Administration.

185.23 Duties of Division of Retirement; rulemaking authority; investments by State Board of Administration.—

(1) The division shall be responsible for the daily oversight and monitoring for actuarial soundness of the municipal police officers’ retirement plans, whether chapter or local law plans, established under this chapter, for receiving and holding the premium tax moneys collected under this chapter, and, upon determining compliance with the provisions of this chapter, for disbursing those moneys to the municipal police officers’ retirement plans. The funds to pay the expenses for such administration shall be annually appropriated from the interest and investment income earned on moneys deposited in the trust fund.

(2) The State Board of Administration shall invest and reinvest the moneys in the trust fund in accordance with ss. 215.44-215.53. Costs incurred by the board in carrying out the provisions of this section shall be deducted from the interest and investment income accruing to the trust fund.

History.—s. 20, ch. 28230, 1953; ss. 13, 35, ch. 69-106; s. 45, ch. 93-193; s. 7, ch. 95-250; s. 13, ch. 98-200; s. 65, ch. 99-1; s. 30, ch. 2000-151; s. 50, ch. 2012-116.



185.25 - Exemption from tax and execution.

185.25 Exemption from tax and execution.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter, the pensions, annuities, or any other benefits accrued or accruing to any person under any municipality, chapter plan, local law municipality, or local law plan under the provisions of this chapter and the accumulated contributions and the cash securities in the funds created under this chapter are exempted from any state, county, or municipal tax of the state and shall not be subject to execution or attachment or to any legal process whatsoever and shall be unassignable.

History.—s. 21, ch. 28230, 1953; s. 66, ch. 99-1.



185.30 - Depository for retirement fund.

185.30 Depository for retirement fund.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter, all funds of the municipal police officers’ retirement trust fund of any municipality, chapter plan, local law municipality, or local law plan under this chapter may be deposited by the board of trustees with the treasurer of the municipality acting in a ministerial capacity only, who shall be liable in the same manner and to the same extent as he or she is liable for the safekeeping of funds for the municipality. However, any funds so deposited with the treasurer of the municipality shall be kept in a separate fund by the municipal treasurer or clearly identified as such funds of the municipal police officers’ retirement trust fund. In lieu thereof, the board of trustees shall deposit the funds of the municipal police officers’ retirement trust fund in a qualified public depository as defined in s. 280.02, which depository with regard to such funds shall conform to and be bound by all of the provisions of chapter 280.

History.—s. 26, ch. 28230, 1953; s. 2, ch. 61-119; s. 19, ch. 86-42; s. 3, ch. 88-185; s. 954, ch. 95-147; s. 69, ch. 99-1.



185.31 - Municipalities and boards independent of other municipalities and boards and of each other.

185.31 Municipalities and boards independent of other municipalities and boards and of each other.—In the enforcement and interpretation of the provisions of this chapter for any municipality, chapter plan, local law municipality, or local law plan under this chapter, each municipality shall be independent of any other municipality, and the board of trustees of the municipal police officers’ retirement trust fund of each municipality shall function for the municipality which they are to serve as trustees. Each board of trustees shall be independent of each municipality for which it serves as board of trustees to the extent required to accomplish the intent, requirements, and responsibilities provided for in this chapter.

History.—s. 27, ch. 28230, 1953; s. 2, ch. 61-119; s. 20, ch. 86-42; s. 70, ch. 99-1.



185.34 - Disability in line of duty.

185.34 Disability in line of duty.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter, any condition or impairment of health of any and all police officers employed in the state caused by tuberculosis, hypertension, heart disease, or hardening of the arteries, resulting in total or partial disability or death, shall be presumed to be accidental and suffered in line of duty unless the contrary be shown by competent evidence. Any condition or impairment of health caused directly or proximately by exposure, which exposure occurred in the active performance of duty at some definite time or place without willful negligence on the part of the police officer, resulting in total or partial disability, shall be presumed to be accidental and suffered in the line of duty, provided that such police officer shall have successfully passed a physical examination upon entering such service, which physical examination including electrocardiogram failed to reveal any evidence of such condition, and, further, that such presumption shall not apply to benefits payable under or granted in a policy of life insurance or disability insurance. This section shall be applicable to all police officers only with reference to pension and retirement benefits under this chapter.

History.—ss. 1, 2, ch. 57-340; s. 1, ch. 67-580; s. 62, ch. 79-40; s. 21, ch. 86-42; s. 72, ch. 99-1.



185.341 - Discrimination in benefit formula prohibited; restrictions regarding designation of joint annuitants.

185.341 Discrimination in benefit formula prohibited; restrictions regarding designation of joint annuitants.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter:

(1) No plan shall discriminate in its benefit formula based on color, national origin, sex, or marital status.

(2)(a) If a plan offers a joint annuitant option and the member selects such option, or if a plan specifies that the member’s spouse is to receive the benefits that continue to be payable upon the death of the member, then, in both of these cases, after retirement benefits have commenced, a retired member may change the designation of joint annuitant or beneficiary only twice.

(b) Any retired member who desires to change the joint annuitant or beneficiary shall file with the board of trustees of his or her plan a notarized notice of such change either by registered letter or on such form as is provided by the administrator of the plan. Upon receipt of a completed change of joint annuitant form or such other notice, the board of trustees shall adjust the member’s monthly benefit by the application of actuarial tables and calculations developed to ensure that the benefit paid is the actuarial equivalent of the present value of the member’s current benefit. Nothing herein shall preclude a plan from actuarially adjusting benefits or offering options based upon sex, age, early retirement, or disability.

(3) Eligibility for coverage under the plan must be based upon length of service, or attained age, or both, and benefits must be determined by a nondiscriminatory formula based upon:

(a) Length of service and compensation; or

(b) Length of service.

History.—s. 22, ch. 86-42; s. 955, ch. 95-147; s. 73, ch. 99-1.



185.35 - Municipalities that have their own retirement plans for police officers.

185.35 Municipalities that have their own retirement plans for police officers.—In order for a municipality that has its own retirement plan for police officers, or for police officers and firefighters if both are included, to participate in the distribution of the tax fund established under s. 185.08, a local law plan must meet minimum benefits and minimum standards, except as provided in the mutual consent provisions in paragraph (1)(g) with respect to the minimum benefits not met as of October 1, 2012.

(1) If a municipality has a retirement plan for police officers, or for police officers and firefighters if both are included, which, in the opinion of the division, meets minimum benefits and minimum standards, the board of trustees of the retirement plan must place the income from the premium tax in s. 185.08 in such plan for the sole and exclusive use of its police officers, or its police officers and firefighters if both are included, where it shall become an integral part of that plan and be used to fund benefits as provided herein. Effective October 1, 2015, for noncollectively bargained service or upon entering into a collective bargaining agreement on or after July 1, 2015:

(a) The base premium tax revenues must be used to fund minimum benefits or other retirement benefits in excess of the minimum benefits as determined by the municipality.

(b) Of the additional premium tax revenues received that are in excess of the amount received for the 2012 calendar year, 50 percent must be used to fund minimum benefits or other retirement benefits in excess of the minimum benefits as determined by the municipality, and 50 percent must be placed in a defined contribution plan component to fund special benefits.

(c) Additional premium tax revenues not described in paragraph (b) must be used to fund benefits that are not included in the minimum benefits. If the additional premium tax revenues subject to this paragraph exceed the full annual cost of benefits provided through the plan which are in excess of the minimum benefits, any amount in excess of the full annual cost must be used as provided in paragraph (b).

(d) Of any accumulations of additional premium tax revenues which have not been allocated to fund benefits in excess of the minimum benefits, 50 percent of the amount of the accumulations must be used to fund special benefits and 50 percent must be applied to fund any unfunded actuarial liabilities of the plan; provided that any amount of accumulations in excess of the amount required to fund the unfunded actuarial liabilities must be used to fund special benefits.

(e) For a plan created after March 1, 2015, 50 percent of the insurance premium tax revenues must be used to fund defined benefit plan component benefits, with the remainder used to fund defined contribution plan component benefits.

(f) If a plan offers benefits in excess of the minimum benefits, such benefits, excluding supplemental plan benefits in effect as of September 30, 2014, may be reduced if the plan continues to meet minimum benefits and the minimum standards. The amount of insurance premium tax revenues previously used to fund benefits in excess of the minimum benefits before the reduction, excluding the amount of any additional premium tax revenues distributed to a supplemental plan for the 2012 calendar year, must be used as provided in paragraph (b). However, benefits in excess of the minimum benefits may not be reduced if a plan does not meet the minimum percentage amount of 2.75 percent of the average final compensation of a police officer or provides an effective benefit that is less than 2.75 percent as a result of a maximum benefit limitation, as described in s. 185.16(2)(b).

(g) Notwithstanding paragraphs (a)-(f), the use of premium tax revenues, including any accumulations of additional premium tax revenues which have not been allocated to fund benefits in excess of the minimum benefits, may deviate from the provisions of this subsection by mutual consent of the members’ collective bargaining representative or, if none, by a majority of the police officer members of the fund, and by consent of the municipality, provided that the plan continues to meet minimum benefits and minimum standards; however, a plan that operates pursuant to this paragraph and does not meet the minimum benefits as of October 1, 2012, may continue to provide the benefits that do not meet the minimum benefits at the same level as was provided as of October 1, 2012, and all other benefit levels must continue to meet the minimum benefits. Such mutually agreed deviation must continue until modified or revoked by subsequent mutual consent of the members’ collective bargaining representative or, if none, by a majority of the police officer members of the fund, and the municipality. An existing arrangement for the use of premium tax revenues contained within a special act plan or a plan within a supplemental plan municipality is considered, as of July 1, 2015, to be a deviation for which mutual consent has been granted.

(2) The premium tax provided by this chapter must be used in its entirety to provide retirement benefits to police officers, or to police officers and firefighters if both are included. Local law plans created by special act before May 27, 1939, shall be deemed to comply with this chapter.

(3) A retirement plan or amendment to a retirement plan may not be proposed for adoption unless the proposed plan or amendment contains an actuarial estimate of the costs involved. Such proposed plan or proposed plan change may not be adopted without the approval of the municipality or, where required, the Legislature. Copies of the proposed plan or proposed plan change and the actuarial impact statement of the proposed plan or proposed plan change shall be furnished to the division before the last public hearing on the proposal is held. Such statement must also indicate whether the proposed plan or proposed plan change is in compliance with s. 14, Art. X of the State Constitution and those provisions of part VII of chapter 112 which are not expressly provided in this chapter. Notwithstanding any other provision, only those local law plans created by special act of legislation before May 27, 1939, are deemed to meet the minimum benefits and minimum standards only in this chapter.

(4) Notwithstanding any other provision, with respect to any supplemental plan municipality:

(a) Section 185.02(6)(a) does not apply, and a local law plan and a supplemental plan may continue to use their definition of compensation or salary in existence on March 12, 1999.

(b) A local law plan and a supplemental plan must continue to be administered by a board or boards of trustees numbered, constituted, and selected as the board or boards were numbered, constituted, and selected on December 1, 2000.

(5) The retirement plan setting forth the benefits and the trust agreement, if any, covering the duties and responsibilities of the trustees and the regulations of the investment of funds must be in writing and copies made available to the participants and to the general public.

(6) In addition to the defined benefit component of the local law plan, each plan sponsor must have a defined contribution plan component within the local law plan by October 1, 2015, for noncollectively bargained service, upon entering into a collective bargaining agreement on or after July 1, 2015, or upon the creation date of a new participating plan. Depending upon the application of subsection (1), a defined contribution component may or may not receive any funding.

(7) Notwithstanding any other provision of this chapter, a municipality that has implemented or proposed changes to a local law plan based on the municipality’s reliance on an interpretation of this chapter by the Department of Management Services on or after August 14, 2012, and before March 3, 2015, may continue the implemented changes or continue to implement proposed changes. Such reliance must be evidenced by a written collective bargaining proposal or agreement, or formal correspondence between the municipality and the Department of Management Services which describes the specific changes to the local law plan, with the initial proposal, agreement, or correspondence from the municipality dated before March 3, 2015. Changes to the local law plan which are otherwise contrary to minimum benefits and minimum standards may continue in effect until the earlier of October 1, 2018, or the effective date of a collective bargaining agreement that is contrary to the changes to the local law plan.

History.—s. 7, ch. 59-320; s. 2, ch. 61-119; s. 3, ch. 63-196; ss. 13, 35, ch. 69-106; s. 23, ch. 86-42; s. 47, ch. 93-193; s. 956, ch. 95-147; s. 74, ch. 99-1; s. 7, ch. 2002-66; s. 6, ch. 2004-21; s. 11, ch. 2011-216; s. 14, ch. 2015-39.



185.37 - Termination of plan and distribution of fund.

185.37 Termination of plan and distribution of fund.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter, the plan may be terminated by the municipality. Upon termination of the plan by the municipality for any reason, or because of a transfer, merger, or consolidation of governmental units, services, or functions as provided in chapter 121, or upon written notice to the board of trustees by the municipality that contributions under the plan are being permanently discontinued, the rights of all employees to benefits accrued to the date of such termination or discontinuance and the amounts credited to the employees’ accounts are nonforfeitable. The fund shall be distributed in accordance with the following procedures:

(1) The board of trustees shall determine the date of distribution and the asset value required to fund all the nonforfeitable benefits, after taking into account the expenses of such distribution. The board shall inform the municipality if additional assets are required, in which event the municipality shall continue to financially support the plan until all nonforfeitable benefits have been funded.

(2) The board of trustees shall determine the method of distribution of the asset value, whether distribution shall be by payment in cash, by the maintenance of another or substituted trust fund, by the purchase of insured annuities, or otherwise, for each police officer entitled to benefits under the plan, as specified in subsection (3).

(3) The board of trustees shall distribute the asset value as of the date of termination in the manner set forth in this subsection, on the basis that the amount required to provide any given retirement income is the actuarially computed single-sum value of such retirement income, except that if the method of distribution determined under subsection (2) involves the purchase of an insured annuity, the amount required to provide the given retirement income is the single premium payable for such annuity. The actuarial single-sum value may not be less than the employee’s accumulated contributions to the plan, with interest if provided by the plan, less the value of any plan benefits previously paid to the employee.

(4) If there is asset value remaining after the full distribution specified in subsection (3), and after payment of any expenses incurred with such distribution, such excess shall be returned to the municipality, less return to the state of the state’s contributions, provided that, if the excess is less than the total contributions made by the municipality and the state to date of termination of the plan, such excess shall be divided proportionately to the total contributions made by the municipality and the state.

(5) The board of trustees shall distribute, in accordance with the manner of distribution determined under subsection (2), the amounts determined under subsection (3).

If, after 24 months after the date the plan terminated or the date the board received written notice that the contributions thereunder were being permanently discontinued, the municipality or the board of trustees of the municipal police officers’ retirement trust fund affected has not complied with all the provisions in this section, the Department of Management Services shall effect the termination of the fund in accordance with this section.

History.—s. 8, ch. 61-85; s. 2, ch. 61-119; s. 4, ch. 63-196; s. 24, ch. 86-42; s. 48, ch. 93-193; s. 957, ch. 95-147; s. 76, ch. 99-1; s. 13, ch. 2009-97.



185.38 - Transfer to another state retirement system; benefits payable.

185.38 Transfer to another state retirement system; benefits payable.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter:

(1) Any police officer who has a vested right to benefits under a pension plan created pursuant to the provisions of this chapter and who elects to participate in another state retirement system may not receive a benefit under the provisions of the latter retirement system for any year’s service for which benefits are paid under the provisions of the pension plan created pursuant to this chapter.

(2) When every active participant in any pension plan created pursuant to this chapter elects to transfer to another state retirement system, the pension plan created pursuant to this chapter shall be terminated and the assets distributed in accordance with s. 185.37. If some participants in a pension plan created pursuant to this chapter elect to transfer to another state retirement system and other participants elect to remain in the existing plan created pursuant to this chapter, the plan created pursuant to this chapter shall continue to receive state premium tax moneys until fully funded. If the plan is fully funded at a particular valuation date and not fully funded at a later valuation date, the plan shall resume receipt of state premium tax moneys until the plan is once again determined to be fully funded. “Fully funded” means that the present value of all benefits, accrued and projected, is less than the available assets and the present value of future member contributions and future plan sponsor contributions on an actuarial entry age cost funding basis. Effective May 31, 1998, for plans discussed herein, the plan shall remain in effect until the final benefit payment has been made to the last participant or beneficiary and shall then be terminated in accordance with s. 185.37.

History.—s. 25, ch. 86-42; s. 77, ch. 99-1; s. 8, ch. 2002-66.



185.39 - Applicability.

185.39 Applicability.—This act applies to all municipalities, chapter plans, local law municipalities, or local law plans presently existing or to be created pursuant to this chapter. Those plans presently existing pursuant to s. 185.35 and not in compliance with the provisions of this act must comply no later than December 31, 1999. However, the plan sponsor of any plan established by special act of the Legislature shall have until July 1, 2000, to comply with the provisions of this act, except as otherwise provided in this act with regard to establishment and election of board members. The provisions of this act shall be construed to establish minimum standards and minimum benefit levels, and nothing contained in this act or in chapter 185 shall operate to reduce presently existing rights or benefits of any police officer, directly, indirectly, or otherwise.

History.—s. 26, ch. 86-42; s. 78, ch. 99-1.



185.50 - Retiree health insurance subsidy.

185.50 Retiree health insurance subsidy.—For any municipality, chapter plan, local law municipality, or local law plan under this chapter, under the broad grant of home rule powers under the Florida Constitution and chapter 166, municipalities have the authority to establish and administer locally funded health insurance subsidy programs. Pursuant thereto:

(1) PURPOSE.—The purpose of this section is to allow municipalities the option to use premium tax moneys, as provided for under this chapter, to establish and administer health insurance subsidy programs which will provide a monthly subsidy payment to retired members of any municipal police officers’ pension trust fund system or plan as provided under this chapter, or to beneficiaries who are spouses or financial dependents entitled to receive benefits under such a plan, in order to assist such retired members or beneficiaries in paying the costs of health insurance.

(2) MUNICIPAL RETIREE HEALTH INSURANCE SUBSIDY TRUST FUNDS; ESTABLISHMENT AND TERMINATION.—

(a) Any municipality having a municipal police officers’ pension trust fund system or plan as provided under this chapter may, in its discretion, establish by ordinance a trust fund to be known as the Municipal Police Officers’ Retiree Health Insurance Subsidy Trust Fund. This fund may be a separate account established for such purpose in the existing municipal police officers’ pension fund, provided that all funds deposited in such account are segregated from, and not commingled with, pension funds or other public moneys and that the account otherwise conforms to the requirements of subsection (8). The trust fund shall be used to account for all moneys received and disbursed pursuant to this section.

(b) Prior to the second reading of the ordinance before the municipal legislative body, an actuarial valuation must be performed by an enrolled actuary as defined in s. 185.02, and copies of the valuation and the proposed implementing ordinance shall be furnished to the division.

(c) The subsidy program may, at the discretion of the municipal governing body, be permanently discontinued by municipal ordinance at any time, subject to the requirements of any applicable collective bargaining agreement, in the same manner and subject to the same conditions established for plan termination and fund distribution under s. 185.37.

(3) FUNDING.—Trust funds established pursuant to this section shall be funded in the following manner:

(a) By payment to the fund of an amount equivalent to one-half of the net increase over the previous tax year in the premium tax funds provided for in this chapter, said amount to be established in the implementing ordinance.

(b) By no less than one-half of 1 percent of the base salary of each police officer, for so long as the police officer is employed and covered by a pension plan established pursuant to this chapter. The municipality, with approval of the board of trustees, may increase member contributions if needed to fund benefits greater than the minimums established in this section.

(c) By payment by the municipality, on at least a quarterly basis, of whatever sum is determined necessary to maintain the actuarial soundness of the fund in accordance with s. 112.64.

Such contributions and payments shall be submitted to the board of trustees of the police officers’ pension trust fund, or the plan trustees in the case of local law plans established under s. 185.35, and deposited in the Municipal Police Officers’ Retiree Health Insurance Subsidy Trust Fund, in the same manner and subject to the same time constraints as provided under s. 185.11.

(4) ELIGIBILITY FOR RETIREE HEALTH INSURANCE SUBSIDY.—A person who has contributed to the Retiree Health Insurance Subsidy Trust Fund and retires under a municipal police officers’ pension trust fund system or plan as provided under this chapter, including any local law plan as provided under s. 185.35, or a beneficiary who is a spouse or financial dependent entitled to receive benefits under such a plan, is eligible for health insurance subsidy payments provided under this section. However, the fund, with approval of the board of trustees and the municipality, may provide coverage to retirees and beneficiaries when the retirees have not contributed to the fund as provided in subsection (3). Payment of the retiree health insurance subsidy shall be made only after coverage for health insurance for the retiree or beneficiary has been certified in writing to the board of trustees of the municipal police officers’ pension trust fund.

(5) RETIREE HEALTH INSURANCE SUBSIDY AMOUNT.—Beginning on the effective date established in the implementing ordinance, each eligible retiree, or beneficiary who is a spouse or financial dependent thereof, shall receive a monthly retiree health insurance subsidy payment equal to the aggregate number of years of service with the municipality, as defined in s. 185.02, completed at the time of retirement multiplied by an amount determined in the implementing ordinance, but no less than $3 for each year of service. Nothing herein shall be construed to restrict the plan sponsor from establishing, in the implementing ordinance, a cap of no less than 30 years upon the number of years’ service for which credit will be given toward a health insurance subsidy or a maximum monthly subsidy amount.

(6) PAYMENT OF RETIREE HEALTH INSURANCE SUBSIDY.—Beginning on the effective date established in the implementing ordinance, any monthly retiree health insurance subsidy amount due and payable under this section shall be paid to retired members, or their eligible beneficiaries, by the board of trustees of the police officers’ pension trust fund, or the plan trustees in the case of local law plans established under s. 185.35, in the same manner as provided by s. 185.06(1)(c) for drafts upon the pension fund.

(7) INVESTMENT OF THE TRUST FUND.—The trustees of the police officers’ pension trust fund, or the plan trustees in the case of local law plans established under s. 185.35, are hereby authorized to invest and reinvest the funds of the Municipal Police Officers’ Retiree Health Insurance Subsidy Trust Fund in the same manner and subject to the same conditions as apply hereunder to the investment of municipal police officers’ pension funds under s. 185.06.

(8) DEPOSIT OF PENSION FUNDS.—All funds of the health insurance subsidy fund may be deposited by the board of trustees with the treasurer of the municipality, acting in a ministerial capacity only, who shall be liable in the same manner and to the same extent as he or she is liable for the safekeeping of funds for the municipality. Any funds so deposited shall be segregated by said treasurer in a separate fund, clearly identified as funds of the health insurance subsidy fund. In lieu thereof, the board of trustees shall deposit the funds of the health insurance subsidy fund in a qualified public depository as defined in s. 280.02, which shall conform to and be bound by the provisions of chapter 280 with regard to such funds. In no case shall the funds of the health insurance subsidy fund be deposited in any financial institution, brokerage house trust company, or other entity that is not a public depository as provided by s. 280.02.

(9) SEPARATION FROM SERVICE; REFUNDS.—Any police officer who terminates employment with a municipality having a Municipal Retiree Health Insurance Subsidy Trust Fund system or plan as provided under this section shall be entitled to a refund of all employee contributions he or she made to that trust fund, without interest, regardless of whether he or she has vested for purposes of retirement. Any police officer who has vested for purposes of retirement in the service of the municipality, and has contributed to the Municipal Police Officers’ Retiree Health Insurance Subsidy Trust Fund for so long as he or she was eligible to make such contributions, may, in his or her discretion, elect to leave his or her accrued contributions in the fund, whereupon, such police officer shall, upon retiring and commencing to draw retirement benefits, receive a health insurance subsidy based upon his or her aggregate number of years of service with the municipality, as defined in s. 185.02.

(10) ADMINISTRATION OF SYSTEM; ACTUARIAL VALUATIONS; AUDITS; RULES; ADMINISTRATIVE COSTS.—The board of trustees of the police officers’ pension trust fund, or the plan trustees in the case of local law plans established under s. 185.35, shall be solely responsible for administering the health insurance subsidy trust fund. Pursuant thereto:

(a) As part of its administrative duties, no less frequently than every 3 years, the board shall have an actuarial valuation of the Municipal Police Officers’ Retiree Health Insurance Subsidy Trust Fund prepared as provided in s. 112.63 by an enrolled actuary, covering the same reporting period or plan year used for the municipal police officers’ pension plan, and shall submit a report of the valuation, including actuarial assumptions and type and basis of funding, to the division.

(b) By February 1 of each year, the trustees shall file a report with the division, containing an independent audit by a certified public accountant if the fund has $250,000 or more in assets, or a certified statement of accounting if the fund has less than $250,000 in assets, for the most recent plan year, showing a detailed listing of assets and methods used to value them and a statement of all income and disbursements during the year. Such income and disbursements shall be reconciled with the assets at the beginning of and end of the year.

(c) The trustees may adopt such rules and regulations as are necessary for the effective and efficient administration of this section.

(d) At the discretion of the plan sponsor, the cost of administration may be appropriated from the trust fund or paid directly by the plan sponsor.

(11) BENEFITS.—Subsidy payments shall be payable under the municipal police officers’ retiree health insurance subsidy program only to participants in the program or their beneficiaries. Such subsidy payments shall not be subject to assignment, execution, or attachment or to any legal process whatsoever, and shall be in addition to any other benefits to which eligible recipients are entitled under any workers’ compensation law, pension law, collective bargaining agreement, municipal or county ordinance, or any other state or federal statute.

(12) DISTRIBUTION OF PREMIUM TAXES; COMPLIANCE REQUIRED.—Premium tax dollars for which spending authority is granted under this section shall be distributed from the Police and Firefighters’ Premium Tax Trust Fund and remitted annually to municipalities in the same manner as provided under this chapter for police officers’ pension funds. Once a health insurance subsidy plan has been implemented by a municipality under this section, in order for the municipality to participate in the distribution of premium tax dollars authorized under this section, all provisions of this section, including state acceptance pursuant to part VII of chapter 112, shall be complied with, and said premium tax dollars may be withheld for noncompliance.

History.—s. 2, ch. 92-51; s. 49, ch. 93-193; s. 14, ch. 94-259; s. 1460, ch. 95-147; s. 8, ch. 95-250; s. 80, ch. 99-1.



185.60 - Optional participation.

185.60 Optional participation.—A municipality may revoke its participation under this chapter by rescinding the legislative act, or ordinance which assesses and imposes taxes authorized in s. 185.08, and by furnishing a certified copy of such legislative act, or ordinance to the division. Thereafter, the municipality shall be prohibited from participating under this chapter, and shall not be eligible for future premium tax moneys. Premium tax moneys previously received shall continue to be used for the sole and exclusive benefit of police officers, or police officers and firefighters where included, and no amendment, legislative act, or ordinance shall be adopted which shall have the effect of reducing the then-vested accrued benefits of the police officers, retirees, or their beneficiaries. The municipality shall continue to furnish an annual report to the division as provided in s. 185.221. If the municipality subsequently terminates the defined benefit plan, they shall do so in compliance with the provisions of s. 185.37.

History.—s. 82, ch. 99-1.









TITLE XIII - PLANNING AND DEVELOPMENT

Chapter 186 - STATE AND REGIONAL PLANNING

186.001 - Short title.

186.001 Short title.—Sections 186.001-186.031 and 186.801-186.901 shall be known and may be cited as the “Florida State Comprehensive Planning Act of 1972.”

History.—s. 1, ch. 72-295; s. 68, ch. 99-2.

Note.—Former s. 23.0111.



186.002 - Findings and intent.

186.002 Findings and intent.—

(1) The Legislature finds and declares that:

(a) The issues of public safety, education, health care, community and economic development and redevelopment, protection and conservation of natural and historic resources, transportation, and public facilities transcend the boundaries and responsibilities of individual units of government, and often no single unit of government can plan or implement policies to deal with these issues without affecting other units of government.

(b) Coordination among all levels of government is necessary to ensure effective and efficient delivery of governmental services to all the citizens of the state. It is therefore necessary to establish an integrated planning system and to ensure coordinated administration of government policies that address the multitude of issues posed by the state’s continued growth and development.

(c) To promote intergovernmental coordination and the effective allocation of resources, the state should set goals to provide direction and guidance for state, regional, and local governments and agencies in the development and implementation of their respective plans, programs, and services. The preservation and enhancement of the quality of life of the people of this state require that a state comprehensive plan be adopted by the Legislature to provide policy direction for all state and regional agencies and local governments.

(d) Regular evaluation of the state comprehensive plan is necessary to inform the public whether state goals are being attained. To accomplish this purpose, the state comprehensive plan should be evaluated biennially with any necessary revisions prepared through coordinated action by state and regional agencies and local governments.

(2) It is the intent of the Legislature that:

(a) The state planning process provide direction for the delivery of governmental services, a means for defining and achieving the specific goals and objectives of the state, and a method for evaluating the accomplishment of those goals and objectives.

(b) The state comprehensive plan shall provide basic policy direction to all levels of government regarding the orderly social, economic, and physical growth of the state.

(c) Long-range program plans shall be effectively coordinated to ensure the establishment of appropriate agency priorities and facilitate the orderly, positive management of agency activities consistent with the public interest. It is also intended that the implementation of state and regional plans enhance the quality of life of the citizens of the state.

(d) The state planning process shall be informed and guided by the experience of public officials at all levels of government.

(e) All agencies and levels of government involved in the integrated planning process shall provide sufficient opportunities for meaningful public participation in the preparation, implementation, evaluation, and revision of all plans and programs.

History.—s. 2, ch. 84-257; s. 87, ch. 92-142; s. 19, ch. 93-206; s. 40, ch. 2000-371; s. 11, ch. 2012-99.



186.003 - Definitions; ss. 186.001-186.031, 186.801-186.901.

186.003 Definitions; ss. 186.001-186.031, 186.801-186.901.—As used in ss. 186.001-186.031 and 186.801-186.901, the term:

(1) “Executive Office of the Governor” means the Office of Planning and Budgeting of the Executive Office of the Governor.

(2) “Goal” means the long-term end toward which programs and activities are ultimately directed.

(3) “Objective” means a specific, measurable, intermediate end that is achievable and marks progress toward a goal.

(4) “Policy” means the way in which programs and activities are conducted to achieve an identified goal.

(5) “Regional planning agency” means the regional planning council created pursuant to ss. 186.501-186.515 to exercise responsibilities under ss. 186.001-186.031 and 186.801-186.901 in a particular region of the state.

(6) “State agency” or “agency” means any official, officer, commission, board, authority, council, committee, or department of the executive branch of state government. For purposes of this chapter, “state agency” or “agency” includes state attorneys, public defenders, the capital collateral regional counsel, the Justice Administrative Commission, and the Public Service Commission.

(7) “State comprehensive plan” means the state planning document required in s. 19, Art. III of the State Constitution and published as ss. 187.101 and 187.201.

History.—s. 3, ch. 72-295; s. 1, ch. 78-287; s. 66, ch. 79-190; s. 3, ch. 84-257; s. 31, ch. 88-122; s. 97, ch. 91-282; s. 88, ch. 92-142; s. 20, ch. 93-206; s. 24, ch. 95-280; s. 12, ch. 97-79; s. 17, ch. 98-176; s. 69, ch. 99-2; s. 67, ch. 99-245; s. 41, ch. 2000-371.

Note.—Former s. 23.0112.



186.004 - Governor; chief planning officer of the state.

186.004 Governor; chief planning officer of the state.—The Governor is the chief planning officer of the state and shall conduct a biennial review and revision of the state comprehensive plan.

History.—s. 1, ch. 67-157; s. 7, ch. 71-377; s. 4, ch. 72-295; s. 21, ch. 93-206.

Note.—Former s. 23.011.



186.005 - Designation of departmental planning officer.

186.005 Designation of departmental planning officer.—

(1) The head of each executive department and the Public Service Commission, the Fish and Wildlife Conservation Commission, the Florida Commission on Offender Review, and the Department of Military Affairs shall select from within such agency a person to be designated as the planning officer for such agency. The planning officer shall be responsible for coordinating with the Executive Office of the Governor and with the planning officers of other agencies all activities and responsibilities of such agency relating to planning.

(2) The head of each agency shall notify the Executive Office of the Governor in writing of the person initially designated as the planning officer for such agency and of any changes in persons so designated thereafter.

History.—s. 5, ch. 72-295; s. 67, ch. 79-190; s. 1, ch. 81-169; s. 32, ch. 88-122; s. 68, ch. 99-245; s. 7, ch. 2014-191.

Note.—Former s. 23.0113.



186.006 - Powers and responsibilities of Executive Office of the Governor.

186.006 Powers and responsibilities of Executive Office of the Governor.—For the purpose of establishing consistency and uniformity in the state and regional planning process and in order to ensure that the intent of ss. 186.001-186.031 and 186.801-186.901 is accomplished, the Executive Office of the Governor shall:

(1) Identify and monitor on a continuing basis statewide conditions and trends which impact the state.

(2) Prepare, and update or revise regularly, the state comprehensive plan.

(3) Designate the geographic boundaries of comprehensive planning districts.

(4) Designate, and prepare or direct to be prepared, specific data, assumptions, forecasts, and projections for use by each state or regional agency in the preparation of plans.

(5) Coordinate planning among federal, state, regional, and local levels of government and between this state and other states.

(6) Prepare or direct appropriate state or regional agencies to prepare such studies, reports, data collections, or analyses as are necessary or useful in the preparation or revision of the state comprehensive plan, state agency functional plans, or strategic regional policy plans.

(7) Act as the state clearinghouse and designate the regional planning councils as the regional data clearinghouses.

(8) Direct state agencies and regional agencies to prepare and implement, consistent with their authority and responsibilities under law, such plans as are necessary to further the purposes and intent of the state comprehensive plan.

(9) Provide such data and information to public and private agencies and to the public as it may have available.

(10) Using federal, state, local, or private funds, contract with public agencies or private firms or consultants for specialized services or research facilities, whenever such services or facilities are not otherwise available to it.

(11) Perform such other functions as are necessary to carry out the intent of ss. 186.001-186.031 and 186.801-186.901.

History.—s. 4, ch. 84-257; s. 7, ch. 85-57; s. 1, ch. 95-149; s. 70, ch. 99-2.



186.007 - State comprehensive plan; preparation; revision.

186.007 State comprehensive plan; preparation; revision.—

(1) The Executive Office of the Governor shall prepare a proposed state comprehensive plan which provides long-range guidance for the orderly social, economic, and physical growth of the state. The plan shall be composed of goals, objectives, and policies that are briefly stated in plain, easily understandable words and that give specific policy direction to state and regional agencies. The goals, objectives, and policies shall be statewide in scope and shall be consistent and compatible with each other. The state comprehensive plan shall not include a land use map.

(2) In preparing the goals, objectives, and policies of the state comprehensive plan, the Executive Office of the Governor shall analyze the problems, opportunities, and needs associated with growth and development in this state, particularly those problems, opportunities, and needs related to land use, water resources, and transportation system development. The Executive Office of the Governor shall document present conditions and trends, forecast future conditions and trends based on expected growth patterns, and identify needs. Such conditions, trends, and needs shall be used to prepare goals, objectives, and policies designed to preserve and enhance the quality of life of the citizens of this state.

(3) In the state comprehensive plan, the Executive Office of the Governor may include goals, objectives, and policies related to the following program areas: economic opportunities; agriculture; employment; public safety; education; health concerns; social welfare concerns; housing and community development; natural resources and environmental management; energy; global climate change; recreational and cultural opportunities; historic preservation; transportation; and governmental direction and support services.

(4)(a) The Executive Office of the Governor shall prepare statewide goals, objectives, and policies related to the opportunities, problems, and needs associated with growth and development in this state, which goals, objectives, and policies shall constitute the growth management portion of the state comprehensive plan. In preparing the growth management goals, objectives, and policies, the Executive Office of the Governor initially shall emphasize the management of land use, water resources, and transportation system development.

(b) The purpose of the growth management portion of the state comprehensive plan is to establish clear, concise, and direct goals, objectives, and policies related to land development, water resources, transportation, and related topics. In doing so, the plan should, where possible, draw upon the work that agencies have invested in the Florida Transportation Plan, the Florida water plan, and similar planning documents.

(5)(a) The Executive Office of the Governor shall prepare a separate portion of the state comprehensive plan related to the long-term infrastructure and capital outlay needs of the state. This portion shall be prepared based upon a comprehensive assessment of needs conducted by the Executive Office of the Governor, and it shall be updated annually as part of the budgeting process prescribed by chapter 216. The assessment shall provide estimates by area of the future infrastructure needs of the state that result from expected growth patterns and shall include recommendations for directing state expenditures to particular areas of the state in order to implement the growth management goals, objectives, and policies of the state comprehensive plan.

(b) All capital outlay recommendations submitted to the Legislature in the Governor’s budget request must be consistent with the goals, objectives, and policies of the state comprehensive plan and the long-term infrastructure and capital outlay portion when adopted.

(6) The adopted state comprehensive plan shall provide, in addition to other criteria established by law, standards and criteria for the review and approval of state agency strategic plans and strategic regional policy plans.

(7) In preparing and revising the state comprehensive plan, the Executive Office of the Governor shall, to the extent feasible, consider studies, reports, and plans of each department, agency, and institution of state and local government, each regional planning agency, and the Federal Government and shall take into account the existing and prospective resources, capabilities, and needs of state and local levels of government.

(8) The revision of the state comprehensive plan is a continuing process. Each section of the plan shall be reviewed and analyzed biennially by the Executive Office of the Governor in conjunction with the planning officers of other state agencies significantly affected by the provisions of the particular section under review. In conducting this review and analysis, the Executive Office of the Governor shall review and consider, with the assistance of the state land planning agency and regional planning councils, the evaluation and appraisal reports prepared pursuant to s. 186.511. Any necessary revisions of the state comprehensive plan shall be proposed by the Governor in a written report and be accompanied by an explanation of the need for such changes. If the Governor determines that changes are unnecessary, the written report must explain why changes are unnecessary. The proposed revisions and accompanying explanations may be submitted in the report required by s. 186.031. Any proposed revisions to the plan shall be submitted to the Legislature as provided in s. 186.008(2) at least 30 days prior to the regular legislative session occurring in each even-numbered year.

History.—s. 7, ch. 72-295; ss. 3, 5, ch. 77-306; s. 2, ch. 78-287; s. 68, ch. 79-190; s. 5, ch. 84-257; s. 22, ch. 93-206; s. 18, ch. 97-160; s. 18, ch. 98-176; s. 3, ch. 99-5; s. 4, ch. 2008-227; s. 46, ch. 2010-102; s. 12, ch. 2012-99.

Note.—Former s. 23.0114.



186.008 - State comprehensive plan; revision; implementation.

186.008 State comprehensive plan; revision; implementation.—

(1) On or before October 1 of every odd-numbered year, the Executive Office of the Governor shall prepare, and the Governor shall recommend to the Administration Commission, any proposed revisions to the state comprehensive plan deemed necessary. The Governor shall transmit his or her recommendations and explanation as required by s. 186.007(8). Copies shall also be provided to each state agency, to each regional planning agency, to any other unit of government that requests a copy, and to any member of the public who requests a copy.

(2) On or before December 15 of every odd-numbered year, the Administration Commission shall review the proposed revisions to the state comprehensive plan prepared by the Governor. The commission shall adopt a resolution, after public notice and a reasonable opportunity for public comment, and transmit the proposed revisions to the state comprehensive plan to the Legislature, together with any amendments approved by the commission and any dissenting reports. The commission shall identify those portions of the plan that are not based on existing law.

(3) All amendments, revisions, or updates to the plan shall be adopted by the Legislature as a general law.

(4) The state comprehensive plan shall be implemented and enforced by all state agencies consistent with their lawful responsibilities whether it is put in force by law or by administrative rule. The Governor, as chief planning officer of the state, shall oversee the implementation process.

(5) All state agency budgets and programs shall be consistent with the adopted state comprehensive plan and shall support and further its goals and policies.

(6) The Florida Public Service Commission, in approving the plans of utilities subject to its regulation, shall take into consideration the compatibility of the plan of each utility and all related utility plans taken together with the adopted state comprehensive plan.

History.—s. 3, ch. 67-157; ss. 31, 35, ch. 69-106; s. 8, ch. 72-295; s. 1, ch. 77-306; s. 3, ch. 78-287; s. 6, ch. 84-257; ss. 5, 7, ch. 85-57; s. 23, ch. 93-206; s. 958, ch. 95-147; s. 19, ch. 98-176.

Note.—Former s. 23.013.



186.009 - Growth management portion of the state comprehensive plan.

186.009 Growth management portion of the state comprehensive plan.—

(1) The Executive Office of the Governor shall prepare the proposed growth management portion of the state comprehensive plan in coordination with the Legislature, appropriate state agencies, regional entities, local governments, and citizens. The proposed growth management portion of the state comprehensive plan shall not be based upon the comprehensive format of the state comprehensive plan but shall be strategic in nature.

(2) The growth management portion of the state comprehensive plan shall:

(a) Provide strategic guidance for state, regional, and local actions necessary to implement the state comprehensive plan with regard to the physical growth and development of the state.

(b) Identify metropolitan and urban growth centers.

(c) Identify areas of state and regional environmental significance and establish strategies to protect them.

(d) Set forth and integrate state policy for Florida’s future growth as it relates to land development, air quality, transportation, and water resources.

(e) Provide guidelines for determining where urban growth is appropriate and should be encouraged.

(f) Provide guidelines for state transportation corridors, public transportation corridors, new interchanges on limited access facilities, and new airports of regional or state significance.

(g) Promote land acquisition programs to provide for natural resource protection, open space needs, urban recreational opportunities, and water access.

(h) Set forth policies to establish state and regional solutions to the need for affordable housing.

(i) Provide coordinated state planning of road, rail, and waterborne transportation facilities designed to take the needs of agriculture into consideration and to provide for the transportation of agricultural products and supplies.

(j) Establish priorities regarding coastal planning and resource management.

(k) Provide a statewide policy to enhance the multiuse waterfront development of existing deepwater ports, ensuring that priority is given to water-dependent land uses.

(l) Set forth other goals, objectives, and policies related to the state’s natural and built environment that are necessary to effectuate those portions of the state comprehensive plan which are related to physical growth and development.

(m) Set forth recommendations on when and to what degree local government comprehensive plans must be consistent with the proposed growth management portion of the state comprehensive plan.

(n) Set forth recommendations on how to integrate the Florida water plan required by s. 373.036 and transportation plans required by chapter 339.

(o) Set forth recommendations concerning what degree of consistency is appropriate for the strategic regional policy plans.

The growth management portion of the state comprehensive plan shall not include a land use map.

(3) The growth management portion of the state comprehensive plan, and all amendments, revisions, or updates to the plan, shall have legal effect only upon adoption by the Legislature as general law. The Legislature shall indicate, in adopting the growth management portion of the state comprehensive plan, which plans, activities, and permits must be consistent with the growth management portion of the state comprehensive plan.

History.—s. 24, ch. 93-206; s. 19, ch. 97-160; s. 20, ch. 98-176.



186.021 - Long-range program plans.

186.021 Long-range program plans.—Pursuant to s. 216.013, each state agency shall develop a long-range program plan on an annual basis. The plan shall provide the framework and context for designing and interpreting the agency budget request. The plan will be developed through careful examination and justification of agency functions and their associated costs. It shall be used by the agency to implement the state’s goals and objectives. Indicators shall be developed to measure service and activity performance.

History.—s. 7, ch. 84-257; ss. 6, 7, ch. 85-57; s. 1, ch. 87-137; s. 33, ch. 87-224; s. 7, ch. 91-429; s. 89, ch. 92-142; s. 25, ch. 93-206; s. 8, ch. 94-226; s. 47, ch. 94-249; s. 5, ch. 94-340; s. 39, ch. 94-356; s. 4, ch. 95-257; s. 3, ch. 97-286; ss. 16, 17, ch. 98-73; s. 42, ch. 2000-371.



186.031 - Annual report.

186.031 Annual report.—The Governor as the chief planning and budget officer of the state shall annually report to the Legislature and the public on the economic conditions of the state, the infrastructure and capital outlay needs of the state, and the impacts of growth and development and shall assess state, regional, and local government efforts in addressing such conditions, needs, and impacts. The report shall appraise current growth trends, shall evaluate the extent to which existing growth management policies effectively address such trends, and shall review such other factors and indicators as are appropriate. The report shall contain timely and authoritative data and information about economic and demographic growth patterns and an analysis of such information as it affects the goals and policies of the state for growth and development. The report shall contain specific recommendations for any legislative and administrative changes needed to continue to manage growth effectively and to build upon the opportunities available. The report shall be related to, and developed in conjunction with, the regular updates of the state comprehensive plan.

History.—s. 5, ch. 67-157; ss. 31, 35, ch. 69-106; s. 72, ch. 79-190; s. 15, ch. 81-259; s. 9, ch. 84-257.

Note.—Former s. 23.015.



186.501 - Short title.

186.501 Short title.—Sections 186.501-186.513 shall be known and may be cited as the “Florida Regional Planning Council Act.”

History.—ss. 1, 5, ch. 80-315; s. 4, ch. 82-46; s. 1, ch. 92-182; s. 38, ch. 93-206.

Note.—Former s. 160.001.



186.502 - Legislative findings; public purpose.

186.502 Legislative findings; public purpose.—

(1) The Legislature finds and declares that:

(a) The problems of growth and development often transcend the boundaries of individual units of local general-purpose government, and often no single unit can formulate plans or implement policies for their solution without affecting other units in their geographic area.

(b) There is a need for regional planning agencies to assist local governments to resolve their common problems, engage in areawide comprehensive and functional planning, administer certain federal and state grants-in-aid, and provide a regional focus in regard to multiple programs undertaken on an areawide basis.

(c) Federal and state programs should have coordinated purposes and consistent policy direction in order to avoid the proliferation of overlapping, duplicating, and competing regional agencies. To further this end, these efforts should result in 1entities agencies which effectively carry out a wide variety of federal and state program designations.

(d) The financial and technical assistance of the state should be provided to regional planning agencies to maximize the effective use of regional programs undertaken with the authorization of local, state, or federal governments serving the citizens of this state.

(e) There is a need for the establishment at the regional level of clear policy plans that will guide broad-based representative regional planning agencies as they undertake regional review functions.

(2) It is the declared purpose of this act to establish a common system of regional planning councils for areawide coordination and related cooperative activities of federal, state, and local governments; ensure a broad-based regional organization that can provide a truly regional perspective; and enhance the ability and opportunity of local governments to resolve issues and problems transcending their individual boundaries.

(3) The regional planning council is designated as the primary organization to address problems and plan solutions that are of greater-than-local concern or scope, and the regional planning council shall be recognized by local governments as one of the means to provide input into state policy development.

(4) The regional planning council is recognized as Florida’s only multipurpose regional entity that is in a position to plan for and coordinate intergovernmental solutions to growth-related problems on greater-than-local issues, provide technical assistance to local governments, and meet other needs of the communities in each region. A council shall not act as a permitting or regulatory entity.

(5) The regional planning council shall have a duty to assist local governments with activities designed to promote and facilitate economic development in the geographic area covered by the council.

History.—ss. 2, 5, ch. 80-315; s. 4, ch. 82-46; s. 10, ch. 84-257; s. 1, ch. 92-182; ss. 27, 38, ch. 93-206; s. 91, ch. 99-251.

1Note.—The word “entities” appears to be an error; it was substituted for the word “regional” in the preparation of C.S. for H.B. 1452 (1980).

Note.—Former s. 160.002.



186.503 - Definitions relating to Florida Regional Planning Council Act.

186.503 Definitions relating to Florida Regional Planning Council Act.—As used in this act, the term:

(1) “Comprehensive planning districts” means the geographic areas within the state specified by rule by the Executive Office of the Governor pursuant to s. 186.006.

(2) “Cross-acceptance” means a process by which a regional planning council compares plans to identify inconsistencies. Consistency between plans may be achieved through a process of negotiation involving the local governments or regional planning council which prepared the respective plans.

(3) “Elected official” means a member of the governing body of a municipality or county or an elected county official chosen by the governing body.

(4) “Existing regional planning council” means a regional planning council created by local general-purpose governments prior to October 1, 1980, pursuant to chapters 1160 and 163.

(5) “Federal” or “Federal Government” means the United States Government or any department, commission, agency, or other instrumentality thereof.

(6) “Local general-purpose government” means any municipality or county created pursuant to the authority granted under ss. 1 and 2, Art. VIII of the State Constitution.

(7) “Local health council” means a regional agency established pursuant to s. 408.033.

(8) “State” or “state government” means the government of the State of Florida or any department, commission, agency, or other instrumentality thereof.

(9) “Strategic regional policy plan” means a long-range guide for physical, economic, and social development of a comprehensive planning district which identifies regional goals and policies.

History.—ss. 3, 5, ch. 80-315; s. 7, ch. 81-167; s. 4, ch. 82-46; s. 7, ch. 83-55; s. 18, ch. 84-257; s. 22, ch. 85-80; s. 99, ch. 91-282; s. 1, ch. 92-182; ss. 28, 38, ch. 93-206; s. 25, ch. 95-280; s. 12, ch. 97-79.

1Note.—Transferred to ch. 186 by the reviser incident to compiling the 1984 Supplement to the Florida Statutes 1983.

Note.—Former s. 160.003.



186.504 - Regional planning councils; creation; membership.

186.504 Regional planning councils; creation; membership.—

(1) A regional planning council shall be created in each of the several comprehensive planning districts of the state. Only one agency shall exercise the responsibilities granted herein within the geographic boundaries of any one comprehensive planning district.

(2) Membership on the regional planning council shall be as follows:

(a) Representatives appointed by each of the member counties in the geographic area covered by the regional planning council.

(b) Representatives from other member local general-purpose governments in the geographic area covered by the regional planning council.

(c) Representatives appointed by the Governor from the geographic area covered by the regional planning council, including an elected school board member from the geographic area covered by the regional planning council, to be nominated by the Florida School Board Association.

(3) Not less than two-thirds of the representatives serving as voting members on the governing bodies of such regional planning councils shall be elected officials of local general-purpose governments chosen by the cities and counties of the region, provided each county shall have at least one vote. The remaining one-third of the voting members on the governing board shall be appointed by the Governor, to include one elected school board member, subject to confirmation by the Senate, and shall reside in the region. No two appointees of the Governor shall have their places of residence in the same county until each county within the region is represented by a Governor’s appointee to the governing board. Nothing contained in this section shall deny to local governing bodies or the Governor the option of appointing either locally elected officials or lay citizens provided at least two-thirds of the governing body of the regional planning council is composed of locally elected officials.

(4) In addition to voting members appointed pursuant to paragraph (2)(c), the Governor shall appoint the following ex officio nonvoting members to each regional planning council:

(a) A representative of the Department of Transportation.

(b) A representative of the Department of Environmental Protection.

(c) A representative nominated by the Department of Economic Opportunity.

(d) A representative of the appropriate water management district or districts.

The Governor may also appoint ex officio nonvoting members representing appropriate metropolitan planning organizations and regional water supply authorities.

(5) Nothing contained in this act shall be construed to mandate municipal government membership or participation in a regional planning council. However, each county shall be a member of the regional planning council created within the comprehensive planning district encompassing the county.

(6) The existing regional planning council in each of the several comprehensive planning districts shall be designated as the regional planning council specified under subsections (1)-(5), provided the council agrees to meet the membership criteria specified therein and is a regional planning council organized under either s. 163.01 or s. 163.02 or ss. 186.501-186.515.

History.—s. 1, ch. 59-369; s. 19, ch. 63-400; s. 1, ch. 69-63; ss. 3, 5, ch. 80-315; s. 4, ch. 82-46; s. 11, ch. 84-257; s. 1, ch. 92-182; ss. 29, 38, ch. 93-206; s. 40, ch. 94-356; s. 92, ch. 99-251; s. 30, ch. 2001-60; s. 12, ch. 2002-296; s. 62, ch. 2011-142.

Note.—Former s. 160.01.



186.505 - Regional planning councils; powers and duties.

186.505 Regional planning councils; powers and duties.—Any regional planning council created hereunder shall have the following powers:

(1) To adopt rules of procedure for the regulation of its affairs and the conduct of its business and to appoint from among its members a chair to serve annually; however, such chair may be subject to reelection.

(2) To adopt an official name and seal.

(3) To maintain an office at such place or places within the comprehensive planning district as it may designate.

(4) To employ and to compensate such personnel, consultants, and technical and professional assistants as it deems necessary to exercise the powers and perform the duties set forth in this act.

(5) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act.

(6) To hold public hearings and sponsor public forums in any part of the regional area whenever the council deems it necessary or useful in the execution of its other functions.

(7) To sue and be sued in its own name.

(8) To accept and receive, in furtherance of its functions, funds, grants, and services from the Federal Government or its agencies; from departments, agencies, and instrumentalities of state, municipal, or local government; or from private or civic sources. Each regional planning council shall render an accounting of the receipt and disbursement of all funds received by it, pursuant to the federal Older Americans Act, to the Legislature no later than March 1 of each year.

(9) To receive and expend such sums of money as shall be from time to time appropriated for its use by any county or municipality when approved by the council and to act as an agency to receive and expend federal funds for planning.

(10) To act in an advisory capacity to the constituent local governments in regional, metropolitan, county, and municipal planning matters.

(11) To cooperate, in the exercise of its planning functions, with federal and state agencies in planning for emergency management as defined in s. 252.34.

(12) To fix and collect membership dues, rents, or fees when appropriate.

(13) To acquire, own, hold in custody, operate, maintain, lease, or sell real or personal property.

(14) To dispose of any property acquired through the execution of an interlocal agreement under s. 163.01.

(15) To accept gifts, grants, assistance, funds, or bequests.

(16) To conduct studies of the resources of the region.

(17) To participate with other governmental agencies, educational institutions, and private organizations in the coordination or conduct of its activities.

(18) To select and appoint such advisory bodies as the council may find appropriate for the conduct of its activities.

(19) To enter into contracts to provide, at cost, such services related to its responsibilities as may be requested by local governments within the region and which the council finds feasible to perform.

(20) To provide technical assistance to local governments on growth management matters.

(21) To perform a coordinating function among other regional entities relating to preparation and assurance of regular review of the strategic regional policy plan, with the entities to be coordinated determined by the topics addressed in the strategic regional policy plan.

(22) To coordinate land development and transportation policies in a manner that fosters regionwide transportation systems.

(23) To review plans of independent transportation authorities and metropolitan planning organizations to identify inconsistencies between those agencies’ plans and applicable local government plans.

(24) To use personnel, consultants, or technical or professional assistants of the council to help local governments within the geographic area covered by the council conduct economic development activities.

(25) To provide consulting services to a private developer or landowner for a project, if not serving in a review capacity in the future, except that statutorily mandated services may be provided by the regional planning council regardless of its review role.

History.—s. 2, ch. 59-369; ss. 17, 35, ch. 69-106; s. 1, ch. 73-283; ss. 3, 5, ch. 80-315; s. 8, ch. 81-167; s. 4, ch. 82-46; s. 8, ch. 83-55; s. 4, ch. 83-334; s. 12, ch. 84-257; s. 1, ch. 92-182; ss. 30, 38, ch. 93-206; s. 959, ch. 95-147; s. 15, ch. 95-196; s. 71, ch. 99-2; s. 93, ch. 99-251; s. 63, ch. 2011-142; s. 13, ch. 2012-99; s. 10, ch. 2015-30.

Note.—Former s. 160.02.



186.506 - Executive Office of the Governor; powers and duties.

186.506 Executive Office of the Governor; powers and duties.—The Executive Office of the Governor, or its designee, shall:

(1) Arbitrate and settle disputes between regional planning councils.

(2) Provide assistance to local general-purpose governments concerning organization of, or reorganization into, a regional planning council.

(3) Review, modify, reject, or approve those rules of the regional planning councils which pertain to the functions designated to the regional planning councils by the state. These rules shall be submitted to the Governor or his or her designee and, if not acted upon within 30 days of receipt, they will be assumed to be in force.

(4) Conduct an in-depth analysis of the current boundaries of comprehensive planning districts to ensure that the regional planning councils working within them together form a workable system for effective regional planning, and that each council can adequately perform the tasks assigned to it by law. The Executive Office of the Governor shall include in its study the preferences of local general-purpose governments; the effects of population migration, transportation networks, population increases and decreases, economic development centers, trade areas, natural resource systems, federal program requirements, designated air quality nonattainment areas, economic relationships among cities and counties, and media markets; and other data, projections, or studies that it determines to be of significance in establishing district boundaries. The Executive Office of the Governor may make such changes in the district boundaries as are found to be feasible and desirable, shall complete a review of existing boundaries by January 1, 1994, and may revise and update the boundaries from time to time thereafter.

History.—ss. 3, 5, ch. 80-315; s. 4, ch. 82-46; s. 1, ch. 92-182; ss. 31, 38, ch. 93-206; s. 960, ch. 95-147.

Note.—Former s. 160.05.



186.507 - Strategic regional policy plans.

186.507 Strategic regional policy plans.—

(1) A strategic regional policy plan shall contain regional goals and policies that shall address affordable housing, economic development, emergency preparedness, natural resources of regional significance, and regional transportation, and that may address any other subject which relates to the particular needs and circumstances of the comprehensive planning district as determined by the regional planning council. Regional plans shall identify and address significant regional resources and facilities. Regional plans shall be consistent with the state comprehensive plan.

(2) The Executive Office of the Governor may adopt by rule minimum criteria to be addressed in each strategic regional policy plan and a uniform format for each plan. Such criteria must emphasize the requirement that each regional planning council, when preparing and adopting a strategic regional policy plan, must focus on regional rather than local resources and facilities.

(3) In preparing the strategic regional policy plan, the regional planning council shall seek the full cooperation and assistance of local governments to identify key regional resources and facilities and shall document present conditions and trends with respect to the policy areas addressed; forecast future conditions and trends based on expected growth patterns of the region; and analyze the problems, needs, and opportunities associated with growth and development in the region, especially as those problems, needs, and opportunities relate to the subject areas addressed in the strategic regional policy plan.

(4) The regional goals and policies shall be used to develop a coordinated program of regional actions directed at resolving the identified problems and needs.

(5) The council shall give consideration to existing state, regional, and local plans in accomplishing the purposes of this section.

(6) The draft regional plan shall be circulated to all local governments in the region, and the local governments shall be afforded a reasonable opportunity to comment on the regional plan.

(7) The council shall provide for adequate input by citizens into the regional planning process.

(8) Upon adoption, a strategic regional policy plan shall provide, in addition to other criteria established by law, the basis for regional review of developments of regional impact, regional review of federally assisted projects, and other regional comment functions.

(9) Regional planning councils shall consider, and make accessible to the public, appropriate data and studies, including development-of-regional-impact applications and agency reports, in order to assist participants in the development-of-regional-impact review process. A major objective of the regional planning process shall be to coordinate with the state land planning agency in order to achieve uniformity and consistency in land use information and data collection efforts in this state and provide a usable and accessible database to local governments and the private sector.

(10) Each regional planning council shall enter into a memorandum of agreement with each local health council in its comprehensive planning district to ensure the coordination of health planning, if the regional planning council elects to address health issues in its strategic regional policy plan. The memorandum of agreement shall specify the manner in which each regional planning council and local health council will coordinate their activities.

(11) All natural resources of regional significance identified in the strategic regional policy plan shall be identified by a specific geographic location and not solely by generic type.

(12) In addressing regional transportation, the council may recommend minimum density guidelines for development along designated public transportation corridors and identify investment strategies for providing transportation infrastructure where growth is desired, rather than focusing primarily on relieving congestion in areas where growth is discouraged.

(13) Standards included in strategic regional policy plans may be used for planning purposes only and not for permitting or regulatory purposes. However, a regional planning council may not adopt a planning standard that differs materially from a planning standard adopted by rule by a state or regional agency, when such rule expressly states the planning standard is intended to preempt action by the regional planning council. The absence of a planning standard for a particular issue on the part of a state or other regional agency shall not be deemed to create a material difference from a planning standard adopted by a regional planning council. Planning standards may be used as a basis for comments on federal consistency and clearinghouse reviews. However, any inconsistency between a local plan or plan amendment and a strategic regional policy plan must not be the sole basis for a notice of intent to find a local plan or plan amendment not in compliance with this act.

(14) A regional planning council may not, in its strategic regional policy plan or by any other means, establish binding level-of-service standards for public facilities and services provided or regulated by local governments. This limitation shall not be construed to limit the authority of regional planning councils to propose objections, recommendations, or comments on local plans or plan amendments.

(15) A strategic regional policy plan or any amendment thereto shall be adopted by rule by a two-thirds vote of the membership of the governing body of a regional planning council present at a duly noticed meeting constituting a quorum; however, no strategic regional policy plan or amendment thereto shall be adopted by less than the majority of the members of the governing body.

(16) In formulating regional policies, the regional planning council shall consider existing requirements in other planning and regulatory programs.

(17) Each regional planning council, in its strategic regional policy plan, may recommend specific locations or activities in which a project, due to character or location, should be a development of regional impact within that comprehensive planning district.

History.—ss. 3, 5, ch. 80-315; s. 4, ch. 82-46; s. 13, ch. 84-257; s. 100, ch. 91-282; s. 1, ch. 92-182; ss. 32, 38, ch. 93-206; s. 8, ch. 95-322; s. 21, ch. 98-176.

Note.—Former s. 160.07.



186.508 - Strategic regional policy plan adoption; consistency with state comprehensive plan.

186.508 Strategic regional policy plan adoption; consistency with state comprehensive plan.—

(1) Each regional planning council shall submit to the Executive Office of the Governor its proposed strategic regional policy plan on a schedule established by the Executive Office of the Governor to coordinate implementation of the strategic regional policy plans with the evaluation and appraisal process required by s. 163.3191. The Executive Office of the Governor, or its designee, shall review the proposed strategic regional policy plan to ensure consistency with the adopted state comprehensive plan and shall, within 60 days, provide any recommended revisions. The Governor’s recommended revisions shall be included in the plans in a comment section. However, nothing in this section precludes a regional planning council from adopting or rejecting any or all of the revisions as a part of its plan before the effective date of the plan. The rules adopting the strategic regional policy plan are not subject to rule challenge under s. 120.56(2) or to drawout proceedings under s. 120.54(3)(c)2., but, once adopted, are subject to an invalidity challenge under s. 120.56(3) by substantially affected persons, including the Executive Office of the Governor. The rules shall be adopted by the regional planning councils, and become effective upon filing with the Department of State, notwithstanding the provisions of s. 120.54(3)(e)6.

(2) If a local government within the jurisdiction of a regional planning council challenges a portion of the council’s regional policy plan pursuant to s. 120.56, the applicable portion of that local government’s comprehensive plan shall not be required to be consistent with the challenged portion of the regional policy plan until 12 months after the challenge has been resolved by an administrative law judge.

(3) All amendments to the adopted regional policy plan shall be subject to all challenges pursuant to chapter 120.

History.—s. 14, ch. 84-257; s. 23, ch. 85-55; s. 13, ch. 86-191; s. 101, ch. 91-282; s. 1, ch. 92-182; ss. 34, 38, ch. 93-206; s. 31, ch. 96-410; s. 14, ch. 97-79; s. 22, ch. 98-176; s. 14, ch. 2012-99.



186.509 - Dispute resolution process.

186.509 Dispute resolution process.—Each regional planning council shall establish by rule a dispute resolution process to reconcile differences on planning and growth management issues between local governments, regional agencies, and private interests. The dispute resolution process shall, within a reasonable set of timeframes, provide for: voluntary meetings among the disputing parties; if those meetings fail to resolve the dispute, initiation of mandatory mediation or a similar process; if that process fails, initiation of arbitration or administrative or judicial action, where appropriate. The council shall not utilize the dispute resolution process to address disputes involving environmental permits or other regulatory matters unless requested to do so by the parties. The resolution of any issue through the dispute resolution process shall not alter any person’s right to a judicial determination of any issue if that person is entitled to such a determination under statutory or common law.

History.—s. 15, ch. 84-257; s. 1, ch. 92-182; ss. 35, 38, ch. 93-206; s. 11, ch. 2009-96; s. 10, ch. 2011-14.



186.511 - Evaluation of strategic regional policy plan; changes in plan.

186.511 Evaluation of strategic regional policy plan; changes in plan.—The regional planning process shall be a continuous and ongoing process. Each regional planning council shall prepare an evaluation and appraisal report on its strategic regional policy plan at least once every 5 years; assess the successes or failures of the plan; address changes to the state comprehensive plan; and prepare and adopt by rule amendments, revisions, or updates to the plan as needed. Each regional planning council shall involve the appropriate local health councils in its region if the regional planning council elects to address regional health issues. The evaluation and appraisal report shall be prepared and submitted for review on a schedule established by the Executive Office of the Governor. The schedule shall facilitate and be coordinated with, to the maximum extent feasible, the evaluation and revision of local comprehensive plans pursuant to s. 163.3191 for the local governments within each comprehensive planning district.

History.—s. 16, ch. 84-257; s. 14, ch. 86-191; s. 102, ch. 91-282; s. 1, ch. 92-182; ss. 37, 38, ch. 93-206; s. 23, ch. 98-176.



186.512 - Designation of regional planning councils.

186.512 Designation of regional planning councils.—

(1) The territorial area of the state is subdivided into the following districts for the purpose of regional comprehensive planning. The name and geographic area of each respective district must accord with the following:

(a) West Florida Regional Planning Council: Bay, Escambia, Holmes, Okaloosa, Santa Rosa, Walton, and Washington Counties.

(b) Apalachee Regional Planning Council: Calhoun, Franklin, Gadsden, Gulf, Jackson, Jefferson, Leon, Liberty, and Wakulla Counties.

(c) North Central Florida Regional Planning Council: Alachua, Bradford, Columbia, Dixie, Gilchrist, Hamilton, Lafayette, Levy, Madison, Marion, Suwannee, Taylor, and Union Counties.

(d) Northeast Florida Regional Planning Council: Baker, Clay, Duval, Flagler, Nassau, Putnam, and St. Johns Counties.

(e) East Central Florida Regional Planning Council: Brevard, Lake, Orange, Osceola, Seminole, Sumter, and Volusia Counties.

(f) Central Florida Regional Planning Council: DeSoto, Hardee, Highlands, Okeechobee, and Polk Counties.

(g) Tampa Bay Regional Planning Council: Citrus, Hernando, Hillsborough, Manatee, Pasco, and Pinellas Counties.

(h) Southwest Florida Regional Planning Council: Charlotte, Collier, Glades, Hendry, Lee, and Sarasota Counties.

(i) Treasure Coast Regional Planning Council: Indian River, Martin, Palm Beach, and St. Lucie Counties.

(j) South Florida Regional Planning Council: Broward, Miami-Dade, and Monroe Counties.

(2) Beginning January 1, 2016, and thereafter, the Governor may review and update the district boundaries of the regional planning councils pursuant to his authority under s. 186.506(4).

(3) For the purposes of transition from one regional planning council to another, the successor regional planning council shall apply the prior strategic regional policy plan to a local government until such time as the successor regional planning council amends its plan pursuant to this chapter to include the affected local government within the new region.

History.—s. 11, ch. 2015-30.



186.513 - Reports.

186.513 Reports.—Each regional planning council shall prepare and furnish an annual report on its activities to the state land planning agency as defined in s. 163.3164 and the local general-purpose governments within its boundaries and, upon payment as may be established by the council, to any interested person.

History.—ss. 3, 5, ch. 80-315; s. 4, ch. 82-46; s. 1, ch. 92-182; s. 38, ch. 93-206; s. 4, ch. 2006-268; s. 36, ch. 2011-139; s. 12, ch. 2015-30.

Note.—Former s. 160.08.



186.515 - Creation of regional planning councils under chapter 163.

186.515 Creation of regional planning councils under chapter 163.—Nothing in ss. 186.501-186.507, 186.513, and 186.515 is intended to repeal or limit the provisions of chapter 163; however, the local general-purpose governments serving as voting members of the governing body of a regional planning council created pursuant to ss. 186.501-186.507, 186.513, and 186.515 are not authorized to create a regional planning council pursuant to chapter 163 unless an agency, other than a regional planning council created pursuant to ss. 186.501-186.507, 186.513, and 186.515, is designated to exercise the powers and duties in any one or more of ss. 163.3164 and 380.031(15); in which case, such a regional planning council is also without authority to exercise the powers and duties in s. 163.3164 or s. 380.031(15).

History.—ss. 4, 5, ch. 80-315; s. 4, ch. 82-46; s. 44, ch. 91-45; s. 1, ch. 92-182; ss. 3, 38, ch. 93-206; s. 37, ch. 2011-139.

Note.—Former s. 160.09.



186.801 - Ten-year site plans.

186.801 Ten-year site plans.—

(1) Beginning January 1, 1974, each electric utility shall submit to the Public Service Commission a 10-year site plan which shall estimate its power-generating needs and the general location of its proposed power plant sites. The 10-year plan shall be reviewed and submitted not less frequently than every 2 years.

(2) Within 9 months after the receipt of the proposed plan, the commission shall make a preliminary study of such plan and classify it as “suitable” or “unsuitable.” The commission may suggest alternatives to the plan. All findings of the commission shall be made available to the Department of Environmental Protection for its consideration at any subsequent electrical power plant site certification proceedings. It is recognized that 10-year site plans submitted by an electric utility are tentative information for planning purposes only and may be amended at any time at the discretion of the utility upon written notification to the commission. A complete application for certification of an electrical power plant site under chapter 403, when such site is not designated in the current 10-year site plan of the applicant, shall constitute an amendment to the 10-year site plan. In its preliminary study of each 10-year site plan, the commission shall consider such plan as a planning document and shall review:

(a) The need, including the need as determined by the commission, for electrical power in the area to be served.

(b) The effect on fuel diversity within the state.

(c) The anticipated environmental impact of each proposed electrical power plant site.

(d) Possible alternatives to the proposed plan.

(e) The views of appropriate local, state, and federal agencies, including the views of the appropriate water management district as to the availability of water and its recommendation as to the use by the proposed plant of salt water or fresh water for cooling purposes.

(f) The extent to which the plan is consistent with the state comprehensive plan.

(g) The plan with respect to the information of the state on energy availability and consumption.

(h) The amount of renewable energy resources the utility produces or purchases.

(i) The amount of renewable energy resources the utility plans to produce or purchase over the 10-year planning horizon and the means by which the production or purchases will be achieved.

(j) A statement describing how the production and purchase of renewable energy resources impact the utility’s present and future capacity and energy needs.

(3) In order to enable it to carry out its duties under this section, the commission may, after hearing, establish a study fee which shall not exceed $1,000 for each proposed plan studied.

(4) The commission may adopt rules governing the method of submitting, processing, and studying the 10-year plans as required by this section.

History.—s. 1, ch 73-33; s. 2, ch. 76-76; s. 77, ch. 79-190; s. 2, ch. 81-167; s. 3, ch. 83-55; s. 41, ch. 94-356; s. 2, ch. 95-328; s. 15, ch. 2006-230; s. 2, ch. 2012-117.

Note.—Former ss. 403.505, 23.0191.



186.803 - Use of geographic information by governmental entities.

186.803 Use of geographic information by governmental entities.—When state agencies, water management districts, regional planning councils, local governments, and other governmental entities use maps, including geographic information maps and other graphic information materials, as the source of data for planning or any other purposes, they must take into account that the accuracy and reliability of such maps and data may be limited by various factors, including the scale of the maps, the timeliness and accuracy of the underlying information, the availability of more accurate site-specific information, and the presence or absence of ground truthing or peer review of the underlying information contained in such maps and other graphic information. This section does not apply to maps adopted pursuant to part II of chapter 163.

History.—s. 9, ch. 96-416.



186.901 - Population census determination.

186.901 Population census determination.—

(1) The Office of Economic and Demographic Research shall annually provide to the Executive Office of the Governor population estimates of local governmental units as of April 1 of each year, utilizing accepted statistical practices. The population of local governments provided by the Office of Economic and Demographic Research shall apply to any revenue-sharing formula with local governments under the provisions of ss. 218.20-218.26, part II of chapter 218. The Office of Economic and Demographic Research shall additionally provide the Executive Office of the Governor population estimates for municipal annexations or consolidations occurring during the period April 1 through February 28, and the Executive Office of the Governor shall include these estimates in its certification to the Department of Revenue for the annual revenue-sharing calculation.

(2)(a) Population shall be computed as the number of residents, employing the same general guidelines used by the United States Bureau of the Census.

(b) For the purpose of revenue-sharing distribution formulas and distribution proportions for the local government half-cent sales tax, inmates and patients residing in institutions operated by the Federal Government, the Department of Corrections, the Department of Health, or the Department of Children and Families shall not be considered to be residents of the governmental unit in which the institutions are located.

(c) Nothing herein shall be construed to prohibit the separate determination of any categories of persons, whether resident or nonresident.

(3) In cases of annexation or consolidation, local governments shall be required to submit to the Executive Office of the Governor, within 30 days following annexation or consolidation, a statement as to the population census effect of the action.

(4) Estimates of inmates and patients pursuant to paragraph (2)(b) shall be separately stated in population reports issued pursuant to this section.

History.—s. 3, ch. 72-360; s. 1, ch. 75-93; s. 1, ch. 77-174; s. 1, ch. 78-209; s. 76, ch. 79-190; s. 11, ch. 82-154; s. 2, ch. 83-299; s. 16, ch. 99-8; s. 44, ch. 2000-371; s. 40, ch. 2014-19.

Note.—Former s. 23.019.






Chapter 187 - STATE COMPREHENSIVE PLAN

187.101 - Description of plan; legislative intent; construction and application of plan.

187.101 Description of plan; legislative intent; construction and application of plan.—

(1) The State Comprehensive Plan shall provide long-range policy guidance for the orderly social, economic, and physical growth of the state. It shall be reviewed biennially by the Legislature, and implementation of its policies shall require legislative action unless otherwise specifically authorized by the constitution or law.

(2) The State Comprehensive Plan is intended to be a direction-setting document. Its policies may be implemented only to the extent that financial resources are provided pursuant to legislative appropriation or grants or appropriations of any other public or private entities. The plan does not create regulatory authority or authorize the adoption of agency rules, criteria, or standards not otherwise authorized by law.

(3) The goals and policies contained in the State Comprehensive Plan shall be reasonably applied where they are economically and environmentally feasible, not contrary to the public interest, and consistent with the protection of private property rights. The plan shall be construed and applied as a whole, and no specific goal or policy in the plan shall be construed or applied in isolation from the other goals and policies in the plan.

History.—s. 1, ch. 85-57.



187.201 - State Comprehensive Plan adopted.

187.201 State Comprehensive Plan adopted.—The Legislature hereby adopts as the State Comprehensive Plan the following specific goals and policies:

(1) CHILDREN.—

(a) Goal.—Florida shall provide programs sufficient to protect the health, safety, and welfare of all of its children.

(b) Policies.—

1. Decrease the number of children at risk of becoming delinquent, abused, or otherwise dependent on society through preventive counseling services and day treatment programs.

2. Treat no children or adolescents in state mental health institutions, and provide that the primary emphasis on mental health treatment of children shall be community-based services.

3. Provide training in normal child development and family relationship skills in public education programs at all levels.

4. Sponsor seminars and clinics for parents on positive ways to handle stress related to child-rearing.

5. Encourage prevention programs in schools and community centers to decrease the incidence of teenage pregnancy and provide programs to reduce the detrimental effects of teenage pregnancy.

6. Develop and participate in alcohol and drug prevention programs in the school system and in the community.

7. Encourage the development and public awareness of community support networks for parents and children at risk of abuse or drug or alcohol dependency.

8. Target funds for intensive prevention programs to families at risk of child abuse or substance abuse problems.

9. Develop and expand prevention, identification, and treatment programs for substance abusers who are children or adolescents.

10. Encourage private sector involvement in prevention programs through employee assistance programs.

11. Promote the preservation and strengthening of families by providing programs designed to reduce the occurrence of abuse and neglect.

12. Promote educational programs to increase awareness in children of the damage to their minds and bodies caused from the use of alcohol, drugs, and tobacco.

13. Provide timely intervention and treatment services in the appropriate setting when incidents of abuse or neglect do occur.

14. Provide a comprehensive range of children’s mental health services, from prevention programs to the less-intensive residential programs, with minimal use of institutional settings.

15. Provide secure, intensive treatment facilities for children and adolescents who, due to their aggressive or violent behavior, would otherwise be treated in placements in other states or in institutional settings in Florida.

16. Emphasize prevention and nonresidential services directed toward keeping children in their homes and communities, with each child’s protection and well-being as the first priority.

17. Provide a strong, interagency case-management system, including appropriate state agencies, law enforcement, school districts, and community mental health centers, to ensure the proper placement of children in need of services.

18. Develop a community-oriented juvenile justice system which meets the individual needs of referred and committed youth offenders and which treats juveniles in the least restrictive manner while ensuring the safety of the community by holding juveniles accountable for their behavior and by linking reentry into the community to stable behavior.

19. Develop a child abuse service system that will detect abuse and neglect in the early stages, intervene promptly and effectively in both family and nonfamily settings, and apply a multidisciplinary child abuse prevention/treatment team approach.

20. Expand prenatal and perinatal screening programs in order to increase the number of at-risk mothers and infants who receive prevention services.

21. Increase the state’s capacity to provide training and support services to developmentally disabled children and adolescents in the community.

22. Ensure that all current and new programs for children and adolescents are as family-focused and supportive of the family unit as feasible without exposing the child to unacceptable physical and emotional risks.

23. Expand the range of programs currently available for children with physical handicaps other than developmental disabilities, learning disabilities, and emotional problems.

24. Ensure the safety of children and the quality of services they receive in residential, day care, and treatment programs through necessary and appropriate regulations.

25. Establish a system to determine and evaluate client outcomes and program effectiveness for all programs serving children, youth, and families.

26. Provide for a systematic outcome evaluation of programs and services to children.

(2) FAMILIES.—

(a) Goal.—Florida shall strengthen the family and promote its economic independence.

(b) Policies.—

1. Eliminate state policies which cause voluntary family separations.

2. Promote concepts to stabilize the family unit to strengthen bonds between parents and children.

3. Promote home care services for the sick and disabled.

4. Provide financial support for alternative child care services.

5. Increase direct parental involvement in K-12 education programs.

6. Promote family dispute resolution centers.

7. Support displaced homemaker programs.

8. Provide increased assurance that child support payments will be made.

9. Actively develop job opportunities, community work experience programs, and job training programs for persons receiving governmental financial assistance.

10. Direct local law enforcement authorities and district mental health councils to increase efforts to prevent family violence and to adequately punish the guilty party.

11. Provide financial, mental health, and other support for victims of family violence.

(3) THE ELDERLY.—

(a) Goal.—Florida shall improve the quality of life for its elderly citizens by promoting improved provision of services, with an emphasis on independence and self-sufficiency.

(b) Policies.—

1. Increase the percentage of elderly persons who are living self-sufficiently, with emphasis upon those individuals aged 75 years and older.

2. Develop and implement preventive services and strategies to maximize individual independence and to delay or to avoid institutionalization.

3. Strengthen the caregiving capacity of family members and other informal support providers in order to prevent neglect, exploitation, and abuse of elderly persons.

4. Support cost-effective community alternatives to long-term institutional care.

5. Integrate health care and social service delivery systems to provide comprehensive coordinated, cost-effective care that is responsive to individual needs.

6. Implement a case-management system which will assure delivery of appropriate services, with an emphasis on individual needs; control access to long-term care services; and monitor expenditures.

7. Promote geriatric health care education programs to improve quality of care.

8. Ensure the right of patients, to the extent feasible, to determine the course of their own medical treatment.

9. Provide services designed to increase the involvement of elderly persons in the day-to-day life of the community, to ensure their adequate housing, and to improve employment opportunities for those elderly persons who are willing and able to work.

10. Improve and expand transportation services to increase mobility of elderly persons.

11. Increase the participation of the elderly in education and social service programs serving children.

12. Provide services and target resources to those elderly persons with the greatest need.

13. Ensure the adequacy of health and social services through nonduplicative licensure and certification activities in order to provide for systematic regulatory oversight.

(4) HOUSING.—

(a) Goal.—The public and private sectors shall increase the affordability and availability of housing for low-income and moderate-income persons, including citizens in rural areas, while at the same time encouraging self-sufficiency of the individual and assuring environmental and structural quality and cost-effective operations.

(b) Policies.—

1. Eliminate public policies which result in housing discrimination, and develop policies which encourage housing opportunities for all Florida’s citizens.

2. Diminish the use of institutions to house persons by promoting deinstitutionalization to the maximum extent possible.

3. Increase the supply of safe, affordable, and sanitary housing for low-income and moderate-income persons and elderly persons by alleviating housing shortages, recycling older houses and redeveloping residential neighborhoods, identifying housing needs, providing incentives to the private sector to build affordable housing, encouraging public-private partnerships to maximize the creation of affordable housing, and encouraging research into low-cost housing construction techniques, considering life-cycle operating costs.

4. Reduce the cost of housing construction by eliminating unnecessary regulatory practices which add to the cost of housing.

(5) HEALTH.—

(a)1. Goal.—Healthy residents who protect their own health and the health of others and who actively participate in recovering their own health when they become ill.

2. Policies.—

a. Individuals are fundamentally responsible for their own health, but they need encouragement and may need financial support from government.

b. The state shall develop mechanisms whereby all Florida residents can participate in a plan of adequate health care coverage to which they contribute financially, based on their ability to pay.

c. All Florida residents should be supported through education and other means to develop and maintain healthy lifestyles.

d. All Florida students should be provided with comprehensive, continuous health education in prekindergarten through grade 12 settings.

e. Treatment of illness is a partnership between health care providers and patients in which individual patients participate in decisions related to their health care. In this process, patients and health care providers have mutual rights and responsibilities.

(b)1. Goal.—An environment which supports a healthy population and which does not cause illness.

2. Policies.—

a. Every Florida resident has a right to breathe clean air, drink pure water, and eat nutritious food.

b. The state should assure a safe and healthful environment through monitoring and regulating activities which impact the quality of the state’s air, water, and food.

c. Government shall ensure that future growth does not cause the environment to adversely affect the health of the population.

d. Every employer shall provide a safe and healthful workplace.

(c)1. Goal.—Health care services which are of high quality, reasonably accessible, and adequate to meet the needs of the public.

2. Policies.—

a. Where feasible, resources will be redirected to programs and services that prevent illness and intervene in the early stages of disease.

b. The public shall have access to affordable health care.

c. Each pregnant woman in this state has a right to adequate prenatal care in order to protect her health and to help her child begin life healthy.

d. The state shall promote the availability of needed health care professionals and services in medically underserved areas.

e. The responsibility for ensuring good quality, accessibility, and availability of health care services is shared among health care practitioners, institutions, patients, and government.

f. Government shall provide for the orderly growth and development of health care facilities and services through health planning, growth management, and regulation.

g. Government shall establish a public health infrastructure of facilities, equipment, and personnel necessary to provide for community health needs.

(d)1. Goal.—Health costs which are contained to a level appropriate to the financial resources of the state and its residents.

2. Policies.—

a. The primary long-range strategy for containing health care costs shall be prevention of avoidable illness and disability.

b. The state shall promote the development of a rational financing system for health care which minimizes the shifting of costs, discourages inappropriate utilization, reduces administrative costs, and contains the costs of new technology.

c. The state shall encourage the delivery of health care services in a manner that enables patients to establish reasonable expectations of outcome and enables health care providers to focus on the health of their patients.

(6) PUBLIC SAFETY.—

(a) Goal.—Florida shall protect the public by preventing, discouraging, and punishing criminal behavior, lowering the highway death rate, and protecting lives and property from natural and manmade disasters.

(b) Policies.—

1. Maintain safe and secure prisons and other correctional facilities with the required number of well-trained staff.

2. Provide effective alternatives to incarceration for appropriate offenders and encourage victim restitution.

3. Make the corrections system as financially cost-effective as possible through prison industries and other inmate work programs and through contractual agreements with public and private vendors.

4. Continue to monitor educational and vocational training of inmates to increase the likelihood of successful reintegration into the community.

5. Provide all inmates with access to adequate health care, including diagnostic and treatment programs for offenders suffering from substance abuse or psychological disorders.

6. Provide incentives to attract and retain high-quality law enforcement and correctional officers.

7. Emphasize the reduction of serious crime, particularly violent, organized, economic, and drug-related crimes.

8. Increase the level of training and technical assistance provided to law enforcement agencies.

9. Increase crime prevention efforts to enhance the protection of individual personal safety and property.

10. Emphasize and protect the rights of crime victims.

11. Continue to implement coordinated and integrated strategies to combat organized crime, economic crime, and drug trafficking.

12. Expand the state’s provisions for the protection of witnesses in criminal cases, especially organized crime cases.

13. Strengthen the state’s commitment to pursue, both criminally and civilly, those individuals who profit from economic crimes, in a manner that keeps pace with the level and sophistication of these criminal activities.

14. Improve the efficiency of law enforcement through the establishment of a close communication and coordination system among agencies and a comprehensive reporting system for such types of criminal activities as forcible felonies and organized, economic, and drug crimes.

15. Improve the effectiveness of the delinquent juvenile justice system commitment programs to reduce recidivism of juveniles who would otherwise be recommitted to state supervision.

16. Utilize alternative sentencing and dispute resolution when appropriate, particularly in civil disputes and minor criminal violations.

17. Increase the state’s commitment to stringent enforcement of laws against drunken or drugged driving.

18. Expand public awareness campaigns that will emphasize the dangers of driving while under the influence of alcohol or drugs.

19. Promote efforts to encourage the use of personal safety restraint devices for all persons traveling in motor vehicles.

20. Improve the enforcement of and compliance with safe highway speed limits.

21. Provide effective and efficient driver licensing systems, including a reliable testing system designed to preclude unqualified drivers from receiving driver licenses.

22. Require local governments, in cooperation with regional and state agencies, to prepare advance plans for the safe evacuation of coastal residents.

23. Require local governments, in cooperation with regional and state agencies, to adopt plans and policies to protect public and private property and human lives from the effects of natural disasters.

(7) WATER RESOURCES.—

(a) Goal.—Florida shall assure the availability of an adequate supply of water for all competing uses deemed reasonable and beneficial and shall maintain the functions of natural systems and the overall present level of surface and ground water quality. Florida shall improve and restore the quality of waters not presently meeting water quality standards.

(b) Policies.—

1. Ensure the safety and quality of drinking water supplies and promote the development of reverse osmosis and desalinization technologies for developing water supplies.

2. Identify and protect the functions of water recharge areas and provide incentives for their conservation.

3. Encourage the development of local and regional water supplies within water management districts instead of transporting surface water across district boundaries.

4. Protect and use natural water systems in lieu of structural alternatives and restore modified systems.

5. Ensure that new development is compatible with existing local and regional water supplies.

6. Establish minimum seasonal flows and levels for surface watercourses with primary consideration given to the protection of natural resources, especially marine, estuarine, and aquatic ecosystems.

7. Discourage the channelization, diversion, or damming of natural riverine systems.

8. Encourage the development of a strict floodplain management program by state and local governments designed to preserve hydrologically significant wetlands and other natural floodplain features.

9. Protect aquifers from depletion and contamination through appropriate regulatory programs and through incentives.

10. Protect surface and groundwater quality and quantity in the state.

11. Promote water conservation as an integral part of water management programs as well as the use and reuse of water of the lowest acceptable quality for the purposes intended.

12. Eliminate the discharge of inadequately treated wastewater and stormwater runoff into the waters of the state.

13. Identify and develop alternative methods of wastewater treatment, disposal, and reuse of wastewater to reduce degradation of water resources.

14. Reserve from use that water necessary to support essential nonwithdrawal demands, including navigation, recreation, and the protection of fish and wildlife.

(8) COASTAL AND MARINE RESOURCES.—

(a) Goal.—Florida shall ensure that development and marine resource use and beach access improvements in coastal areas do not endanger public safety or important natural resources. Florida shall, through acquisition and access improvements, make available to the state’s population additional beaches and marine environment, consistent with sound environmental planning.

(b) Policies.—

1. Accelerate public acquisition of coastal and beachfront land where necessary to protect coastal and marine resources or to meet projected public demand.

2. Ensure the public’s right to reasonable access to beaches.

3. Avoid the expenditure of state funds that subsidize development in high-hazard coastal areas.

4. Protect coastal resources, marine resources, and dune systems from the adverse effects of development.

5. Develop and implement a comprehensive system of coordinated planning, management, and land acquisition to ensure the integrity and continued attractive image of coastal areas.

6. Encourage land and water uses which are compatible with the protection of sensitive coastal resources.

7. Protect and restore long-term productivity of marine fisheries habitat and other aquatic resources.

8. Avoid the exploration and development of mineral resources which threaten marine, aquatic, and estuarine resources.

9. Prohibit development and other activities which disturb coastal dune systems, and ensure and promote the restoration of coastal dune systems that are damaged.

10. Give priority in marine development to water-dependent uses over other uses.

(9) NATURAL SYSTEMS AND RECREATIONAL LANDS.—

(a) Goal.—Florida shall protect and acquire unique natural habitats and ecological systems, such as wetlands, tropical hardwood hammocks, palm hammocks, and virgin longleaf pine forests, and restore degraded natural systems to a functional condition.

(b) Policies.—

1. Conserve forests, wetlands, fish, marine life, and wildlife to maintain their environmental, economic, aesthetic, and recreational values.

2. Acquire, retain, manage, and inventory public lands to provide recreation, conservation, and related public benefits.

3. Prohibit the destruction of endangered species and protect their habitats.

4. Establish an integrated regulatory program to assure the survival of endangered and threatened species within the state.

5. Promote the use of agricultural practices which are compatible with the protection of wildlife and natural systems.

6. Encourage multiple use of forest resources, where appropriate, to provide for timber production, recreation, wildlife habitat, watershed protection, erosion control, and maintenance of water quality.

7. Protect and restore the ecological functions of wetlands systems to ensure their long-term environmental, economic, and recreational value.

8. Promote restoration of the Everglades system and of the hydrological and ecological functions of degraded or substantially disrupted surface waters.

9. Develop and implement a comprehensive planning, management, and acquisition program to ensure the integrity of Florida’s river systems.

10. Emphasize the acquisition and maintenance of ecologically intact systems in all land and water planning, management, and regulation.

11. Expand state and local efforts to provide recreational opportunities to urban areas, including the development of activity-based parks.

12. Protect and expand park systems throughout the state.

13. Encourage the use of public and private financial and other resources for the development of recreational opportunities at the state and local levels.

(10) AIR QUALITY.—

(a) Goal.—Florida shall comply with all national air quality standards by 1987, and by 1992 meet standards which are more stringent than 1985 state standards.

(b) Policies.—

1. Improve air quality and maintain the improved level to safeguard human health and prevent damage to the natural environment.

2. Ensure that developments and transportation systems are consistent with the maintenance of optimum air quality.

3. Reduce sulfur dioxide and nitrogen oxide emissions and mitigate their effects on the natural and human environment.

4. Encourage the use of alternative energy resources that do not degrade air quality.

5. Ensure, at a minimum, that power plant fuel conversion does not result in higher levels of air pollution.

6. Encourage the development of low-carbon-emitting electric power plants.

(11) ENERGY.—

(a) Goal.—Florida shall reduce its energy requirements through enhanced conservation and efficiency measures in all end-use sectors and shall reduce atmospheric carbon dioxide by promoting an increased use of renewable energy resources and low-carbon-emitting electric power plants.

(b) Policies.—

1. Continue to reduce per capita energy consumption.

2. Encourage and provide incentives for consumer and producer energy conservation and establish acceptable energy performance standards for buildings and energy consuming items.

3. Improve the efficiency of traffic flow on existing roads.

4. Ensure energy efficiency in transportation design and planning and increase the availability of more efficient modes of transportation.

5. Reduce the need for new power plants by encouraging end-use efficiency, reducing peak demand, and using cost-effective alternatives.

6. Increase the efficient use of energy in design and operation of buildings, public utility systems, and other infrastructure and related equipment.

7. Promote the development and application of solar energy technologies and passive solar design techniques.

8. Provide information on energy conservation through active media campaigns.

9. Promote the use and development of renewable energy resources and low-carbon-emitting electric power plants.

10. Develop and maintain energy preparedness plans that will be both practical and effective under circumstances of disrupted energy supplies or unexpected price surges.

(12) HAZARDOUS AND NONHAZARDOUS MATERIALS AND WASTE.—

(a) Goal.—All solid waste, including hazardous waste, wastewater, and all hazardous materials, shall be properly managed, and the use of landfills shall be eventually eliminated.

(b) Policies.—

1. By 1994, reduce all volume of solid waste requiring disposal by 30 percent.

2. By 1994, provide in all counties a countywide solid waste collection system to discourage littering and the illegal dumping of solid waste.

3. Initiate programs to develop or expand recyclable material markets, especially those involving plastics, metals, paper, and glass.

4. Encourage and expedite the development of environmentally safe hazardous waste treatment, storage, and disposal facilities.

5. Identify and clean up hazardous waste sites.

6. Enforce and strengthen regulation of the generation, storage, treatment, disposal, and transportation of hazardous waste.

7. Establish a system for identifying the location, type, and quantity of hazardous materials.

8. Require all hazardous waste generators to properly manage their own wastes.

9. Encourage the research, development, and implementation of recycling, resource recovery, energy recovery, and other methods of using garbage, trash, sewage, slime, sludge, hazardous waste, and other waste.

10. Encourage coordination of intergovernmental and interstate waste management efforts.

11. Identify, develop, and encourage environmentally sound wastewater treatment and disposal methods.

12. Develop a permanent system for households, small business, and other low-volume generators of hazardous waste to safely dispose of these materials in a convenient manner.

13. Encourage strict enforcement of hazardous waste laws and swift prosecution of violators.

(13) MINING.—

(a) Goal.—Florida shall protect its air, land, and water resources from the adverse effects of resource extraction and ensure that the disturbed areas are reclaimed or restored to beneficial use as soon as reasonably possible.

(b) Policies.—

1. Develop a comprehensive approach to the regulation of resource extraction.

2. Require mining operations to provide evidence of financial responsibility to ensure the reclamation of mined lands.

3. Require that disturbed areas, except those selected to be reclaimed by nature, be reclaimed to productive and beneficial use within a period determined by the state to be reasonable and practical.

4. Require state reclamation standards to be simple and well-coordinated and to be consistent with the protection of the public interest and conservation of natural resources.

5. Prohibit resource extraction which will result in an adverse effect on environmentally sensitive areas of the state which cannot be restored.

6. Minimize the effects of resource extraction upon ground and surface waters.

7. Protect human health from radiological or other adverse impacts associated with resource extraction.

8. Reduce the adverse impacts of waste disposal associated with resource extraction.

9. Require that mining and reclamation regulation recognizes the geological constraints and inherent differences in the types and locations of resources to be mined.

(14) PROPERTY RIGHTS.—

(a) Goal.—Florida shall protect private property rights and recognize the existence of legitimate and often competing public and private interests in land use regulations and other government action.

(b) Policies.—

1. Provide compensation, or other appropriate relief as provided by law, to a landowner for any governmental action that is determined to be an unreasonable exercise of the state’s police power so as to constitute a taking.

2. Determine compensation or other relief by judicial proceeding rather than by administrative proceeding.

3. Encourage acquisition of lands by state or local government in cases where regulation will severely limit practical use of real property.

(15) LAND USE.—

(a) Goal.—In recognition of the importance of preserving the natural resources and enhancing the quality of life of the state, development shall be directed to those areas which have in place, or have agreements to provide, the land and water resources, fiscal abilities, and service capacity to accommodate growth in an environmentally acceptable manner.

(b) Policies.—

1. Promote state programs, investments, and development and redevelopment activities which encourage efficient development and occur in areas which will have the capacity to service new population and commerce.

2. Develop a system of incentives and disincentives which encourages a separation of urban and rural land uses while protecting water supplies, resource development, and fish and wildlife habitats.

3. Enhance the livability and character of urban areas through the encouragement of an attractive and functional mix of living, working, shopping, and recreational activities.

4. Develop a system of intergovernmental negotiation for siting locally unpopular public and private land uses which considers the area of population served, the impact on land development patterns or important natural resources, and the cost-effectiveness of service delivery.

5. Encourage and assist local governments in establishing comprehensive impact-review procedures to evaluate the effects of significant development activities in their jurisdictions.

6. Consider, in land use planning and regulation, the impact of land use on water quality and quantity; the availability of land, water, and other natural resources to meet demands; and the potential for flooding.

7. Provide educational programs and research to meet state, regional, and local planning and growth-management needs.

8. Provide for the siting of low-carbon-emitting electric power plants, including nuclear power plants, to meet the state’s determined need for electric power generation.

(16) URBAN AND DOWNTOWN REVITALIZATION.—

(a) Goal.—In recognition of the importance of Florida’s vital urban centers and of the need to develop and redevelop downtowns to the state’s ability to use existing infrastructure and to accommodate growth in an orderly, efficient, and environmentally acceptable manner, Florida shall encourage the centralization of commercial, governmental, retail, residential, and cultural activities within downtown areas.

(b) Policies.—

1. Provide incentives to encourage private sector investment in the preservation and enhancement of downtown areas.

2. Assist local governments in the planning, financing, and implementation of development efforts aimed at revitalizing distressed downtown areas.

3. Promote state programs and investments which encourage redevelopment of downtown areas.

4. Promote and encourage communities to engage in a redesign step to include public participation of members of the community in envisioning redevelopment goals and design of the community core before redevelopment.

5. Ensure that local governments have adequate flexibility to determine and address their urban priorities within the state urban policy.

6. Enhance the linkages between land use, water use, and transportation planning in state, regional, and local plans for current and future designated urban areas.

7. Develop concurrency requirements that do not compromise public health and safety for urban areas that promote redevelopment efforts.

8. Promote processes for the state, general purpose local governments, school boards, and local community colleges to coordinate and cooperate regarding educational facilities in urban areas, including planning functions, the development of joint facilities, and the reuse of existing buildings.

9. Encourage the development of mass transit systems for urban centers, including multimodal transportation feeder systems, as a priority of local, metropolitan, regional, and state transportation planning.

10. Locate appropriate public facilities within urban centers to demonstrate public commitment to the centers and to encourage private sector development.

11. Integrate state programs that have been developed to promote economic development and neighborhood revitalization through incentives to promote the development of designated urban infill areas.

12. Promote infill development and redevelopment as an important mechanism to revitalize and sustain urban centers.

(17) PUBLIC FACILITIES.—

(a) Goal.—Florida shall protect the substantial investments in public facilities that already exist and shall plan for and finance new facilities to serve residents in a timely, orderly, and efficient manner.

(b) Policies.—

1. Provide incentives for developing land in a way that maximizes the uses of existing public facilities.

2. Promote rehabilitation and reuse of existing facilities, structures, and buildings as an alternative to new construction.

3. Allocate the costs of new public facilities on the basis of the benefits received by existing and future residents.

4. Create a partnership among state government, local governments, and the private sector which would identify and build needed public facilities and allocate the costs of such facilities among the partners in proportion to the benefits accruing to each of them.

5. Encourage local government financial self-sufficiency in providing public facilities.

6. Identify and implement innovative but fiscally sound and cost-effective techniques for financing public facilities.

7. Encourage the development, use, and coordination of capital improvement plans by all levels of government.

8. Take into consideration, in the assessed value of property, increased property values directly related to infrastructure expenditures by government.

9. Identify and use stable revenue sources which are also responsive to growth for financing public facilities.

10. Encourage development of graywater systems to extend existing sewerage capacity.

(18) CULTURAL AND HISTORICAL RESOURCES.—

(a) Goal.—By 1995, Florida shall increase access to its historical and cultural resources and programs and encourage the development of cultural programs of national excellence.

(b) Policies.—

1. Promote and provide access throughout the state to performing arts, visual arts, and historic preservation and appreciation programs at a level commensurate with the state’s economic development.

2. Develop a strategy for the construction of arts facilities based on an assessment which ranks regional and statewide capabilities and needs.

3. Ensure the identification, evaluation, and protection of archaeological folk heritage and historic resources properties of the state’s diverse ethnic population.

4. Stimulate increased private sector participation and support for historical and cultural programs.

5. Encourage the rehabilitation and sensitive, adaptive use of historic properties through technical assistance and economic incentive programs.

6. Ensure that historic resources are taken into consideration in the planning of all capital programs and projects at all levels of government and that such programs and projects are carried out in a manner which recognizes the preservation of historic resources.

(19) TRANSPORTATION.—

(a) Goal.—Florida shall direct future transportation improvements to aid in the management of growth and shall have a state transportation system that integrates highway, air, mass transit, and other transportation modes.

(b) Policies.—

1. By 1995, establish a high-speed rail system that links the Tampa Bay area, Orlando, and Miami.

2. Coordinate transportation investments in major travel corridors to enhance system efficiency and minimize adverse environmental impacts.

3. Promote a comprehensive transportation planning process which coordinates state, regional, and local transportation plans.

4. Allow flexibility in state and local participation in funding of public transit projects and encourage construction and use of toll facilities in order to meet transportation needs.

5. Ensure that existing port facilities and airports are being used to the maximum extent possible before encouraging the expansion or development of new port facilities and airports to support economic growth.

6. Promote timely resurfacing and repair of roads and bridges to minimize costly reconstruction and to enhance safety.

7. Develop a revenue base for transportation which is consistent with the goals and policies of this plan.

8. Encourage the construction and utilization of a public transit system, including, but not limited to, a high-speed rail system, in lieu of the expansion of the highway system, where appropriate.

9. Ensure that the transportation system provides Florida’s citizens and visitors with timely and efficient access to services, jobs, markets, and attractions.

10. Promote ride sharing by public and private sector employees.

11. Emphasize state transportation investments in major travel corridors and direct state transportation investments to contribute to efficient urban development.

12. Avoid transportation improvements which encourage or subsidize increased development in coastal high-hazard areas or in identified environmentally sensitive areas such as wetlands, floodways, or productive marine areas.

13. Coordinate transportation improvements with state, local, and regional plans.

14. Acquire advanced rights-of-way for transportation projects in designated transportation corridors consistent with state, regional, and local plans.

15. Promote effective coordination among various modes of transportation in urban areas to assist urban development and redevelopment efforts.

(20) GOVERNMENTAL EFFICIENCY.—

(a) Goal.—Florida governments shall economically and efficiently provide the amount and quality of services required by the public.

(b) Policies.—

1. Encourage greater cooperation between, among, and within all levels of Florida government through the use of appropriate interlocal agreements and mutual participation for mutual benefit.

2. Allow the creation of independent special taxing districts which have uniform general law standards and procedures and do not overburden other governments and their taxpayers while preventing the proliferation of independent special taxing districts which do not meet these standards.

3. Encourage the use of municipal services taxing units and other dependent special districts to provide needed infrastructure where the fiscal capacity exists to support such an approach.

4. Eliminate regulatory activities that are not tied to specific public and natural resource protection needs.

5. Eliminate needless duplication of, and promote cooperation in, governmental activities between, among, and within state, regional, county, city, and other governmental units.

6. Ensure, wherever possible, that the geographic boundaries of water management districts, regional planning councils, and substate districts of the executive departments shall be coterminous for related state or agency programs and functions and promote interagency agreements in order to reduce the number of districts and councils with jurisdiction in any one county.

7. Encourage and provide for the restructuring of city and county political jurisdictions with the goals of greater efficiency and high-quality and more equitable and responsive public service programs.

8. Replace multiple, small scale, economically inefficient local public facilities with regional facilities where they are proven to be more economical, particularly in terms of energy efficiency, and yet can retain the quality of service expected by the public.

9. Encourage greater efficiency and economy at all levels of government through adoption and implementation of effective records management, information management, and evaluation procedures.

10. Throughout government, establish citizen management efficiency groups and internal management groups to make recommendations for greater operating efficiencies and improved management practices.

11. Encourage governments to seek outside contracting on a competitive-bid basis when cost-effective and appropriate.

12. Discourage undue expansion of state government and make every effort to streamline state government in a cost-effective manner.

13. Encourage joint venture solutions to mutual problems between levels of government and private enterprise.

(21) THE ECONOMY.—

(a) Goal.—Florida shall promote an economic climate which provides economic stability, maximizes job opportunities, and increases per capita income for its residents.

(b) Policies.—

1. Attract new job-producing industries, corporate headquarters, distribution and service centers, regional offices, and research and development facilities to provide quality employment for the residents of Florida.

2. Promote entrepreneurship and small and minority-owned business startup by providing technical and information resources, facilitating capital formation, and removing regulatory restraints which are unnecessary for the protection of consumers and society.

3. Maintain, as one of the state’s primary economic assets, the environment, including clean air and water, beaches, forests, historic landmarks, and agricultural and natural resources.

4. Strengthen Florida’s position in the world economy through attracting foreign investment and promoting international banking and trade.

5. Build on the state’s attractiveness to make it a leader in the visual and performing arts and in all phases of film, television, and recording production.

6. Promote economic development for Florida residents through partnerships among education, business, industry, agriculture, and the arts.

7. Provide increased opportunities for training Florida’s workforce to provide skilled employees for new and expanding business.

8. Promote economic self-sufficiency through training and educational programs which result in productive employment.

9. Promote cooperative employment arrangements between private employers and public sector employment efforts to provide productive, permanent employment opportunities for public assistance recipients through provisions of education opportunities, tax incentives, and employment training.

10. Provide for nondiscriminatory employment opportunities.

11. Provide quality child day care for public assistance families and others who need it in order to work.

12. Encourage the development of a business climate that provides opportunities for the growth and expansion of existing state industries, particularly those industries which are compatible with Florida’s environment.

13. Promote coordination among Florida’s ports to increase their utilization.

14. Encourage the full utilization by businesses of the economic development enhancement programs implemented by the Legislature for the purpose of extensively involving private businesses in the development and expansion of permanent job opportunities, especially for the economically disadvantaged, through the utilization of enterprise zones, community development corporations, and other programs designed to enhance economic and employment opportunities.

(22) AGRICULTURE.—

(a) Goal.—Florida shall maintain and strive to expand its food, agriculture, ornamental horticulture, aquaculture, forestry, and related industries in order to be a healthy and competitive force in the national and international marketplace.

(b) Policies.—

1. Ensure that goals and policies contained in state and regional plans are not interpreted to permanently restrict the conversion of agricultural lands to other uses.

2. Encourage diversification within the agriculture industry, especially to reduce the vulnerability of communities that are largely reliant upon agriculture for either income or employment.

3. Promote and increase international agricultural marketing opportunities for all Florida agricultural producers.

4. Stimulate research, development, and application of agricultural technology to promote and enhance the conservation, production, and marketing techniques available to the agriculture industry.

5. Encourage conservation, wastewater recycling, and other appropriate measures to assure adequate water resources to meet agricultural and other beneficial needs.

6. Promote entrepreneurship in the agricultural sector by providing technical and informational services.

7. Stimulate continued productivity through investment in education and research.

8. Encourage development of biological pest controls to further the reduction in reliance on chemical controls.

9. Conserve soil resources to maintain the economic value of land for agricultural pursuits and to prevent sedimentation in state waters.

10. Promote the vitality of Florida’s agricultural industry through continued funding of basic research, extension, inspection, and analysis services and of programs providing for marketing and technical assistance and the control and eradication of diseases and infestations.

11. Continue to promote the use of lands for agricultural purposes by maintaining preferential property tax treatment through the greenbelt law.

12. Ensure that coordinated state planning of road, rail, and waterborne transportation systems provides adequate facilities for the economical transport of agricultural products and supplies between producing areas and markets.

13. Eliminate the discharge of inadequately treated wastewater and stormwater runoff into waters of the state.

(23) TOURISM.—

(a) Goal.—Florida will attract at least 55 million tourists annually by 1995 and shall support efforts by all areas of the state wishing to develop or expand tourist-related economies.

(b) Policies.—

1. Promote statewide tourism and support promotional efforts in those parts of the state that desire to attract visitors.

2. Acquire and manage public lands to offer visitors and residents increased outdoor experiences.

3. Promote awareness of historic places and cultural and historical activities.

(24) EMPLOYMENT.—

(a) Goal.—Florida shall promote economic opportunities for its unemployed and economically disadvantaged residents.

(b) Policies.—

1. Achieve by 1995 a 70-percent job placement rate for state training program graduates and a 50-percent reduction in the gap between the unemployment rate for disadvantaged groups and the average state unemployment rate.

2. Provide training opportunities for the unemployed which are based upon documented labor market needs.

3. Provide training and job placement assistance to hard-to-employ groups encountering special barriers.

4. Encourage economic development in economically distressed areas.

5. Ensure that the transportation system provides maximum access to jobs and markets.

6. Promote interagency coordination and cooperation to maximize the impact of employment and training services on target groups.

7. Provide services which assist students to make informed career decisions.

8. Encourage innovative arrangements such as onsite day care facilities and flexible hours of employment to increase the access of working parents to the job market.

9. Ensure that all training programs focus on providing each student with lifetime employment skills, including the ability to communicate, compute, and think critically.

(25) PLAN IMPLEMENTATION.—

(a) Goal.—Systematic planning capabilities shall be integrated into all levels of government in Florida with particular emphasis on improving intergovernmental coordination and maximizing citizen involvement.

(b) Policies.—

1. Establish strong and flexible agency and regional planning functions at all levels of government capable of responding to changing state policies and goals.

2. Ensure that every level of government has the appropriate operational authority to implement the policy directives established in the plan.

3. Establish effective monitoring, incentive, and enforcement capabilities to see that the requirements established by regulatory programs are met.

4. Simplify, streamline, and make more predictable the existing permitting procedures.

5. Ensure that each agency’s functional plan and management process is designed to achieve the policies and goals of the state plan consistent with state law.

6. Encourage citizen participation at all levels of policy development, planning, and operations.

7. Ensure the development of strategic regional policy plans and local plans that implement and accurately reflect state goals and policies and that address problems, issues, and conditions that are of particular concern in a region.

8. Encourage the continual cooperation among communities which have a unique natural area, irrespective of political boundaries, to bring the private and public sectors together for establishing an orderly, environmentally, and economically sound plan for future needs and growth.

History.—s. 2, ch. 85-57; s. 1, ch. 87-354; s. 47, ch. 88-130; s. 4, ch. 89-279; s. 85, ch. 90-201; s. 28, ch. 91-5; s. 103, ch. 91-282; s. 2, ch. 95-149; s. 2, ch. 96-388; s. 6, ch. 99-378; s. 1056, ch. 2002-387; s. 5, ch. 2008-227.






Chapter 189 - UNIFORM SPECIAL DISTRICT ACCOUNTABILITY ACT

Part I - GENERAL PROVISIONS (ss. 189.01-189.019)

189.01 - Short title.

189.01 Short title.—This chapter may be cited as the “Uniform Special District Accountability Act.”

History.—s. 1, ch. 89-169; s. 6, ch. 2014-22.

Note.—Former s. 189.401.



189.011 - Statement of legislative purpose and intent.

189.011 Statement of legislative purpose and intent.—

(1) It is the intent of the Legislature through the adoption of this chapter to provide general provisions for the definition, creation, and operation of special districts. It is the specific intent of the Legislature that dependent special districts shall be created at the prerogative of the counties and municipalities and that independent special districts shall only be created by legislative authorization as provided herein.

(2) The Legislature finds that special districts serve a necessary and useful function by providing services to residents and property in the state. The Legislature finds further that special districts operate to serve a public purpose and that this is best secured by certain minimum standards of accountability designed to inform the public and appropriate local general-purpose governments of the status and activities of special districts. It is the intent of the Legislature that this public trust be secured by requiring each special district in the state to register and report its financial and other activities. The Legislature further finds that failure of a special district to comply with the minimum disclosure requirements set forth in this chapter may result in action against the special district.

(3) Realizing that special districts are created to serve special purposes, the Legislature intends through the adoption of this chapter that special districts cooperate and coordinate their activities with the units of general-purpose local government in which they are located. The reporting requirements set forth in this chapter shall be the minimum level of cooperation necessary to provide services to the citizens of this state in an efficient and equitable fashion.

History.—s. 2, ch. 89-169; s. 7, ch. 2014-22; s. 2, ch. 2016-22.

Note.—Subsection (1) former s. 189.402(1); subsection (2) former s. 189.402(6); subsection (3) former s. 189.402(7).



189.012 - Definitions.

189.012 Definitions.—As used in this chapter, the term:

(1) “Department” means the Department of Economic Opportunity.

(2) “Dependent special district” means a special district that meets at least one of the following criteria:

(a) The membership of its governing body is identical to that of the governing body of a single county or a single municipality.

(b) All members of its governing body are appointed by the governing body of a single county or a single municipality.

(c) During their unexpired terms, members of the special district’s governing body are subject to removal at will by the governing body of a single county or a single municipality.

(d) The district has a budget that requires approval through an affirmative vote or can be vetoed by the governing body of a single county or a single municipality.

This subsection is for purposes of definition only. Nothing in this subsection confers additional authority upon local governments not otherwise authorized by the provisions of the special acts or general acts of local application creating each special district, as amended.

(3) “Independent special district” means a special district that is not a dependent special district as defined in subsection (2). A district that includes more than one county is an independent special district unless the district lies wholly within the boundaries of a single municipality.

(4) “Local governing authority” means the governing body of a unit of local general-purpose government. However, if the special district is a political subdivision of a municipality, “local governing authority” means the municipality.

(5) “Public facilities” means major capital improvements, including, but not limited to, transportation facilities, sanitary sewer facilities, solid waste facilities, water management and control facilities, potable water facilities, alternative water systems, educational facilities, parks and recreational facilities, health systems and facilities, and, except for spoil disposal by those ports listed in s. 311.09(1), spoil disposal sites for maintenance dredging in waters of the state.

(6) “Special district” means a unit of local government created for a special purpose, as opposed to a general purpose, which has jurisdiction to operate within a limited geographic boundary and is created by general law, special act, local ordinance, or by rule of the Governor and Cabinet. The term does not include a school district, a community college district, a special improvement district created pursuant to s. 285.17, a municipal service taxing or benefit unit as specified in s. 125.01, or a board which provides electrical service and which is a political subdivision of a municipality or is part of a municipality.

(7) “Water management district” for purposes of this chapter means a special taxing district which is a regional water management district created and operated pursuant to chapter 373 or chapter 61-691, Laws of Florida, or a flood control district created and operated pursuant to chapter 25270, Laws of Florida, 1949, as modified by s. 373.149.

History.—s. 3, ch. 89-169; s. 1, ch. 92-314; s. 4, ch. 97-255; s. 64, ch. 2011-142; s. 10, ch. 2014-22.

Note.—Former s. 189.403.



189.013 - Special districts; creation, dissolution, and reporting requirements.

189.013 Special districts; creation, dissolution, and reporting requirements.—All special districts, regardless of the existence of other, more specific provisions of applicable law, shall comply with the creation, dissolution, and reporting requirements set forth in this chapter.

History.—s. 4, ch. 89-169; s. 5, ch. 97-255; s. 11, ch. 2014-22.

Note.—Former s. 189.4031(1).



189.014 - Designation of registered office and agent.

189.014 Designation of registered office and agent.—

(1) Within 30 days after the first meeting of its governing body, each special district in the state shall designate a registered office and a registered agent and file such information with the local governing authority or authorities and with the department. The registered agent shall be an agent of the district upon whom any process, notice, or demand required or permitted by law to be served upon the district may be served. A registered agent shall be an individual resident of this state whose business address is identical with the registered office of the district. The registered office may be, but need not be, the same as the place of business of the special district.

(2) The district may change its registered office or change its registered agent, or both, upon filing such information with the local governing authority or authorities and with the department.

History.—s. 10, ch. 79-183; s. 15, ch. 81-167; s. 23, ch. 89-169; s. 18, ch. 97-255; s. 38, ch. 2014-22.

Note.—Former s. 189.004; s. 189.416.



189.015 - Meetings; notice; required reports.

189.015 Meetings; notice; required reports.—

(1) The governing body of each special district shall file quarterly, semiannually, or annually a schedule of its regular meetings with the local governing authority or authorities. The schedule shall include the date, time, and location of each scheduled meeting. The schedule shall be published quarterly, semiannually, or annually in a newspaper of general paid circulation in the manner required in this subsection. The governing body of an independent special district shall advertise the day, time, place, and purpose of any meeting other than a regular meeting or any recessed and reconvened meeting of the governing body, at least 7 days before such meeting, in a newspaper of general paid circulation in the county or counties in which the special district is located, unless a bona fide emergency situation exists, in which case a meeting to deal with the emergency may be held as necessary, with reasonable notice, so long as it is subsequently ratified by the governing body. No approval of the annual budget shall be granted at an emergency meeting. The advertisement shall be placed in that portion of the newspaper where legal notices and classified advertisements appear. The advertisement shall appear in a newspaper that is published at least 5 days a week, unless the only newspaper in the county is published fewer than 5 days a week. The newspaper selected must be one of general interest and readership in the community and not one of limited subject matter, pursuant to chapter 50. Any other provision of law to the contrary notwithstanding, and except in the case of emergency meetings, water management districts may provide reasonable notice of public meetings held to evaluate responses to solicitations issued by the water management district, by publication in a newspaper of general paid circulation in the county where the principal office of the water management district is located, or in the county or counties where the public work will be performed, no less than 7 days before such meeting.

(2) All meetings of the governing body of the special district shall be open to the public and governed by the provisions of chapter 286.

(3) Meetings of the governing body of the special district shall be held in a public building when available within the district, in a county courthouse of a county in which the district is located, or in a building in the county accessible to the public.

History.—s. 10, ch. 79-183; s. 78, ch. 81-259; s. 24, ch. 89-169; s. 19, ch. 97-255; s. 33, ch. 99-378; s. 39, ch. 2014-22.

Note.—Former s. 189.005; s. 189.417.



189.016 - Reports; budgets; audits.

189.016 Reports; budgets; audits.—

(1) When a new special district is created, the district must forward to the department, within 30 days after the adoption of the special act, rule, ordinance, resolution, or other document that provides for the creation of the district, a copy of the document and a written statement that includes a reference to the status of the special district as dependent or independent and the basis for such classification. In addition to the document or documents that create the district, the district must also submit a map of the district, showing any municipal boundaries that cross the district’s boundaries, and any county lines if the district is located in more than one county. The department must notify the local government or other entity and the district within 30 days after receipt of the document or documents that create the district as to whether the district has been determined to be dependent or independent.

(2) Any amendment, modification, or update of the document by which the district was created, including changes in boundaries, must be filed with the department within 30 days after adoption. The department may initiate proceedings against special districts as provided in s. 189.067 for failure to file the information required by this subsection. However, for the purposes of this section and s. 175.101(1), the boundaries of a district shall be deemed to include an area that has been annexed until the completion of the 4-year period specified in s. 171.093(4) or other mutually agreed upon extension, or when a district is providing services pursuant to an interlocal agreement entered into pursuant to s. 171.093(3).

(3) The governing body of each special district shall adopt a budget by resolution each fiscal year. The total amount available from taxation and other sources, including balances brought forward from prior fiscal years, must equal the total of appropriations for expenditures and reserves. At a minimum, the adopted budget must show for each fund, as required by law and sound financial practices, budgeted revenues and expenditures by organizational unit which are at least at the level of detail required for the annual financial report under s. 218.32(1). The adopted budget must regulate expenditures of the special district, and an officer of a special district may not expend or contract for expenditures in any fiscal year except pursuant to the adopted budget.

(4) The tentative budget must be posted on the special district’s official website at least 2 days before the budget hearing, held pursuant to s. 200.065 or other law, to consider such budget and must remain on the website for at least 45 days. The final adopted budget must be posted on the special district’s official website within 30 days after adoption and must remain on the website for at least 2 years. This subsection and subsection (3) do not apply to water management districts as defined in s. 373.019.

(5) The proposed budget of a dependent special district must be contained within the general budget of the local governing authority to which it is dependent and be clearly stated as the budget of the dependent district. However, with the concurrence of the local governing authority, a dependent district may be budgeted separately. The dependent district must provide any budget information requested by the local governing authority at the time and place designated by the local governing authority.

(6) The governing body of each special district at any time within a fiscal year or within 60 days following the end of the fiscal year may amend a budget for that year as follows:

(a) Appropriations for expenditures within a fund may be decreased or increased by motion recorded in the minutes if the total appropriations of the fund do not increase.

(b) The governing body may establish procedures by which the designated budget officer may authorize certain amendments if the total appropriations of the fund do not increase.

(c) If a budget amendment is required for a purpose not specifically authorized in paragraph (a) or paragraph (b), the budget amendment must be adopted by resolution.

(7) If the governing body of a special district amends the budget pursuant to paragraph (6)(c), the adopted amendment must be posted on the official website of the special district within 5 days after adoption and must remain on the website for at least 2 years.

(8) A local general-purpose government may review the budget or tax levy of any special district located solely within its boundaries.

(9) All special districts must comply with the financial reporting requirements of ss. 218.32 and 218.39. A local general-purpose government or governing authority may request, from any special district located solely within its boundaries, financial information in order to comply with its reporting requirements under ss. 218.32 and 218.39. The special district must cooperate with such request and provide the financial information at the time and place designated by the local general-purpose government or governing authority.

(10) All reports or information required to be filed with a local general-purpose government or governing authority under ss. 189.014, 189.015, and 189.08 and subsection (8) must:

(a) If the local general-purpose government or governing authority is a county, be filed with the clerk of the board of county commissioners.

(b) If the district is a multicounty district, be filed with the clerk of the county commission in each county.

(c) If the local general-purpose government or governing authority is a municipality, be filed at the place designated by the municipal governing body.

History.—s. 10, ch. 79-183; s. 16, ch. 81-167; s. 25, ch. 89-169; s. 13, ch. 96-324; s. 144, ch. 2001-266; s. 26, ch. 2002-1; s. 19, ch. 2004-305; s. 2, ch. 2009-217; s. 14, ch. 2011-144; s. 40, ch. 2014-22; s. 3, ch. 2016-22.

Note.—Former s. 189.006; s. 189.418.



189.017 - Rulemaking authority.

189.017 Rulemaking authority.—The department may adopt rules to implement the provisions of this chapter.

History.—s. 59, ch. 89-169; s. 22, ch. 97-255; s. 67, ch. 2011-142; s. 46, ch. 2014-22.

Note.—Former s. 189.425.



189.018 - Fee schedule; Grants and Donations Trust Fund.

189.018 Fee schedule; Grants and Donations Trust Fund.—The department, by rule, shall establish a schedule of fees to pay one-half of the costs incurred by the department in administering this act, except that the fee may not exceed $175 per district per year. The fees collected under this section shall be deposited in the Grants and Donations Trust Fund administered by the department. Any fee rule must consider factors such as the dependent and independent status of the district and district revenues for the most recent fiscal year as reported to the Department of Financial Services. The department may assess fines of not more than $25, with an aggregate total not to exceed $50, as penalties against special districts that fail to remit required fees to the department. It is the intent of the Legislature that general revenue funds will be made available to the department to pay one-half of the cost of administering this act.

History.—s. 64, ch. 89-169; s. 41, ch. 93-120; s. 15, ch. 96-324; s. 3, ch. 2000-118; s. 31, ch. 2000-151; s. 169, ch. 2003-261; s. 68, ch. 2011-142; s. 47, ch. 2014-22.

Note.—Former s. 189.427.



189.019 - Codification.

189.019 Codification.—

(1) Each district, by December 1, 2004, shall submit to the Legislature a draft codified charter, at its expense, so that its special acts may be codified into a single act for reenactment by the Legislature, if there is more than one special act for the district. The Legislature may adopt a schedule for individual district codification. Any codified act relating to a district, which act is submitted to the Legislature for reenactment, shall provide for the repeal of all prior special acts of the Legislature relating to the district. The codified act shall be filed with the department pursuant to s. 189.016(2).

(2) The reenactment of existing law under this section shall not be construed as a grant of additional authority nor to supersede the authority of any entity pursuant to law. Exceptions to law contained in any special act that are reenacted pursuant to this section shall continue to apply.

(3) The reenactment of existing law under this section shall not be construed to modify, amend, or alter any covenants, contracts, or other obligations of any district with respect to bonded indebtedness. Nothing pertaining to the reenactment of existing law under this section shall be construed to affect the ability of any district to levy and collect taxes, assessments, fees, or charges for the purpose of redeeming or servicing bonded indebtedness of the district.

History.—s. 24, ch. 97-255; s. 3, ch. 98-320; s. 146, ch. 2001-266; s. 49, ch. 2014-22.

Note.—Former s. 189.429.






Part II - DEPENDENT SPECIAL DISTRICTS (ss. 189.02-189.022)

189.02 - Dependent special districts.

189.02 Dependent special districts.—

(1) A charter for the creation of a dependent special district created after September 30, 1989, shall be adopted only by ordinance of a county or municipal governing body having jurisdiction over the area affected.

(2) A county is authorized to create dependent special districts within the boundary lines of the county, subject to the approval of the governing body of the incorporated area affected.

(3) A municipality is authorized to create dependent special districts within the boundary lines of the municipality.

(4) Dependent special districts created by a county or municipality shall be created by adoption of an ordinance that includes:

(a) The purpose, powers, functions, and duties of the district.

(b) The geographic boundary limitations of the district.

(c) The authority of the district.

(d) An explanation of why the district is the best alternative.

(e) The membership, organization, compensation, and administrative duties of the governing body.

(f) The applicable financial disclosure, noticing, and reporting requirements.

(g) The methods for financing the district.

(h) A declaration that the creation of the district is consistent with the approved local government comprehensive plans.

(5) The Legislature may create a dependent special district by special act at the request or with the consent of the local government upon which the special district will be dependent.

History.—s. 7, ch. 89-169; s. 7, ch. 97-255; s. 16, ch. 2014-22; s. 5, ch. 2016-22.

Note.—Former s. 189.4041.



189.021 - Refund of certain special assessments.

189.021 Refund of certain special assessments.—If a dependent special district has levied assessments for an improvement or specialized function for which it was created; no bonds have been issued against which the special assessments are pledged; and the county or municipality which created the special district determines that the demand for the improvement or function no longer exists or the majority of the land against which the special assessments were authorized has been purchased by a tax-exempt governmental agency to be preserved for environmental purposes and which cannot receive the benefit for which the assessments were levied, unspent and unobligated moneys collected as assessments, along with any interest collected thereon, shall be refunded to the original payors of the assessments when the costs of distributing the refund do not exceed the amount available for refund. This section shall operate retroactively to January 1, 1987.

History.—s. 12, ch. 97-255; s. 26, ch. 2014-22.

Note.—Former s. 189.4047.



189.022 - Status statement.

189.022 Status statement.—The charter of a newly created dependent special district shall contain, and where practical and feasible, the charter of an existing dependent special district shall be amended to contain, a reference to the status of the special district as dependent. When necessary, the status statement shall be amended to conform to the department’s determination or declaratory statement regarding the status of the district.

History.—s. 6, ch. 2016-22.






Part III - INDEPENDENT SPECIAL DISTRICTS (ss. 189.03-189.033)

189.03 - Statement of legislative purpose and intent; independent special districts.

189.03 Statement of legislative purpose and intent; independent special districts.—

(1) The Legislature finds that:

(a) There is a need for uniform, focused, and fair procedures in state law to provide a reasonable alternative for the establishment, powers, operation, and duration of independent special districts.

(b) It is in the public interest that any independent special district created pursuant to state law not outlive its usefulness and that the operation of such a district and the exercise by the district of its powers be consistent with applicable due process, disclosure, accountability, ethics, and government-in-the-sunshine requirements which apply both to governmental entities and to their elected and appointed officials.

(2) It is the policy of this state:

(a) That independent special districts may be used by the private and public sectors, as authorized by state law, to manage, own, operate, construct, and finance basic capital infrastructure, facilities, and services.

(b) That the exercise by any independent special district of its powers complies with all applicable laws, rules, and regulations.

(3) It is the legislative intent to authorize a uniform procedure by general law to create an independent special district and to provide by general law for the uniform operation, exercise of power, and procedure for termination of any such independent special district.

(4) The Legislature finds and declares that:

(a) Growth and development issues transcend the boundaries and responsibilities of individual units of government, and often no single unit of government can plan or implement policies to deal with these issues without affecting other units of government.

(b) The provision of capital infrastructure, facilities, and services for the preservation and enhancement of the quality of life of the people of this state may require the creation of multicounty and multijurisdictional districts.

History.—s. 2, ch. 89-169; s. 9, ch. 2014-22.

Note.—Subsections (1)-(3) former s. 189.402(3)-(5); subsection (4) former s. 189.402(8).



189.031 - Legislative intent for the creation of independent special districts; special act prohibitions; model elements and other requirements; local general-purpose government/Governor and Cabinet creation authorizations.

189.031 Legislative intent for the creation of independent special districts; special act prohibitions; model elements and other requirements; local general-purpose government/Governor and Cabinet creation authorizations.—

(1) LEGISLATIVE INTENT.—It is the intent of the Legislature that, after September 30, 1989, at a minimum, the requirements of subsection (3) must be satisfied when an independent special district is created.

(2) SPECIAL ACTS PROHIBITED.—Pursuant to s. 11(a)(21), Art. III of the State Constitution, the Legislature hereby prohibits special laws or general laws of local application which:

(a) Create independent special districts that do not, at a minimum, conform to the minimum requirements in subsection (3);

(b) Exempt independent special district elections from the appropriate requirements in s. 189.04;

(c) Exempt an independent special district from the requirements for bond referenda in s. 189.042;

(d) Exempt an independent special district from the reporting, notice, or public meetings requirements of s. 189.015, s. 189.016, s. 189.051, or s. 189.08; or

(e) Create an independent special district for which a statement has not been submitted to the Legislature that documents the following:

1. The purpose of the proposed district;

2. The authority of the proposed district;

3. An explanation of why the district is the best alternative; and

4. A resolution or official statement of the governing body or an appropriate administrator of the local jurisdiction within which the proposed district is located stating that the creation of the proposed district is consistent with the approved local government plans of the local governing body and that the local government has no objection to the creation of the proposed district.

(3) MINIMUM REQUIREMENTS.—General laws or special acts that create or authorize the creation of independent special districts and are enacted after September 30, 1989, must address and require the following in their charters:

(a) The purpose of the district.

(b) The powers, functions, and duties of the district regarding ad valorem taxation, bond issuance, other revenue-raising capabilities, budget preparation and approval, liens and foreclosure of liens, use of tax deeds and tax certificates as appropriate for non-ad valorem assessments, and contractual agreements.

(c) The methods for establishing the district.

(d) The method for amending the charter of the district.

(e) The membership and organization of the governing body of the district. If a district created after September 30, 1989, uses a one-acre/one-vote election principle, it shall provide for a governing body consisting of five members. Three members shall constitute a quorum.

(f) The maximum compensation of a governing body member.

(g) The administrative duties of the governing body of the district.

(h) The applicable financial disclosure, noticing, and reporting requirements.

(i) If a district has authority to issue bonds, the procedures and requirements for issuing bonds.

(j) The procedures for conducting any district elections or referenda required and the qualifications of an elector of the district.

(k) The methods for financing the district.

(l) If an independent special district has the authority to levy ad valorem taxes, other than taxes levied for the payment of bonds and taxes levied for periods not longer than 2 years when authorized by vote of the electors of the district, the millage rate that is authorized.

(m) The method or methods for collecting non-ad valorem assessments, fees, or service charges.

(n) Planning requirements.

(o) Geographic boundary limitations.

(4) LOCAL GOVERNMENT/GOVERNOR AND CABINET CREATION AUTHORIZATIONS.—Except as otherwise authorized by general law, only the Legislature may create independent special districts.

(a) A municipality may create an independent special district which shall be established by ordinance in accordance with s. 190.005, or as otherwise authorized in general law.

(b) A county may create an independent special district which shall be adopted by a charter in accordance with s. 125.901 or s. 154.331 or chapter 155, or which shall be established by ordinance in accordance with s. 190.005, or as otherwise authorized by general law.

(c) The Governor and Cabinet may create an independent special district which shall be established by rule in accordance with s. 190.005 or as otherwise authorized in general law. The Governor and Cabinet may also approve the establishment of a charter for the creation of an independent special district which shall be in accordance with s. 373.713, or as otherwise authorized in general law.

(d)1. Any combination of two or more counties may create a regional special district which shall be established in accordance with s. 950.001, or as otherwise authorized in general law.

2. Any combination of two or more counties or municipalities may create a regional special district which shall be established in accordance with s. 373.713, or as otherwise authorized by general law.

3. Any combination of two or more counties, municipalities, or other political subdivisions may create a regional special district in accordance with s. 163.567, or as otherwise authorized in general law.

(5) STATUS STATEMENT.—The charter of a newly created independent special district shall contain, and, where practical and feasible, the charter of an existing independent special district shall be amended to contain, a reference to the status of the special district as independent. When necessary, the status statement shall be amended to conform to the department’s determination or declaratory statement regarding the status of the district.

History.—s. 6, ch. 89-169; s. 106, ch. 90-136; s. 6, ch. 97-255; s. 6, ch. 2010-205; s. 14, ch. 2014-22; s. 15, ch. 2016-10; s. 7, ch. 2016-22.

Note.—Former s. 189.404.



189.0311 - Independent special districts; charter requirements.

189.0311 Independent special districts; charter requirements.—Notwithstanding any general law, special act, or ordinance of a local government to the contrary, any independent special district charter enacted after September 30, 1989, shall contain the information required by s. 189.031(3). Recognizing that the exclusive charter for a community development district is the statutory charter contained in ss. 190.006-190.041, community development districts established after July 1, 1980, pursuant to the provisions of chapter 190 shall be deemed in compliance with this requirement.

History.—s. 5, ch. 97-255; s. 30, ch. 99-378; s. 12, ch. 2014-22.

Note.—Former s. 189.4031(2).



189.033 - Independent special district services in disproportionally affected county; rate reduction for providers providing economic benefits.

189.033 Independent special district services in disproportionally affected county; rate reduction for providers providing economic benefits.—If the governing body of an independent special district that provides water, wastewater, and sanitation services in a disproportionally affected county, as defined in s. 288.106(8), determines that a new user or the expansion of an existing user of one or more of its utility systems will provide a significant benefit to the community in terms of increased job opportunities, economies of scale, or economic development in the area, the governing body may authorize a reduction of its rates, fees, or charges for that user for a specified period of time. A governing body that exercises this power must do so by resolution that states the anticipated economic benefit justifying the reduction as well as the period of time that the reduction will remain in place.

History.—s. 8, ch. 2012-127; s. 15, ch. 2014-22.

Note.—Former s. 189.40401.






Part IV - ELECTIONS (ss. 189.04-189.042)

189.04 - Elections; general requirements and procedures.

189.04 Elections; general requirements and procedures.—

(1) If a dependent special district has an elected governing body, elections shall be conducted by the supervisor of elections of the county wherein the district is located in accordance with the Florida Election Code, chapters 97-106.

(2)(a) Any independent special district located entirely in a single county may provide for the conduct of district elections by the supervisor of elections for that county. Any independent special district that conducts its elections through the office of the supervisor shall make election procedures consistent with the Florida Election Code.

(b) Any independent special district not conducting district elections through the supervisor of elections shall report to the supervisor in a timely manner the purpose, date, authorization, procedures, and results of each election conducted by the district.

(c) A candidate for a position on a governing body of a single-county special district that has its elections conducted by the supervisor of elections shall qualify for the office with the county supervisor of elections in whose jurisdiction the district is located. Elections for governing body members elected by registered electors shall be nonpartisan, except when partisan elections are specified by a district’s charter. Candidates shall qualify as directed by chapter 99. The qualifying fee shall be remitted to the general revenue fund of the qualifying officer to help defray the cost of the election.

(3)(a) If a multicounty special district has a popularly elected governing body, elections for the purpose of electing members to such governing body shall conform to the Florida Election Code, chapters 97-106.

(b) With the exception of those districts conducting elections on a one-acre/one-vote basis, qualifying for multicounty special district governing body positions shall be coordinated by the Department of State. Elections for governing body members elected by registered electors shall be nonpartisan, except when partisan elections are specified by a district’s charter. Candidates shall qualify as directed by chapter 99. The qualifying fee shall be remitted to the Department of State.

(4) With the exception of elections of special district governing body members conducted on a one-acre/one-vote basis, in any election conducted in a special district the decision made by a majority of those voting shall prevail, except as otherwise specified by law.

(5) The provisions of this section shall not apply to community development districts established pursuant to chapter 190 or to water management districts created and operated pursuant to chapter 373.

(6) Nothing in this act requires that a special district governed by an appointed governing body convert to an elected governing body.

History.—s. 12, ch. 89-169; s. 13, ch. 97-255; s. 2, ch. 98-320; s. 52, ch. 2007-30; s. 27, ch. 2014-22.

Note.—Subsections (1)-(4) former s. 189.405(1)-(4); subsections (5), (6) former s. 189.405(6), (7).



189.041 - Elections; special requirements and procedures for districts with governing bodies elected on a one-acre/one-vote basis.

189.041 Elections; special requirements and procedures for districts with governing bodies elected on a one-acre/one-vote basis.—

(1) DEFINITIONS.—As used in this section:

(a) “Qualified elector” means any person at least 18 years of age who is a citizen of the United States, a permanent resident of Florida, and a freeholder or freeholder’s spouse and resident of the district who registers with the supervisor of elections of a county within which the district lands are located when the registration books are open.

(b) “Urban area” means a contiguous developed and inhabited urban area within a district with a minimum average resident population density of at least 1.5 persons per acre as defined by the latest official census, special census, or population estimate or a minimum density of one single-family home per 2.5 acres with access to improved roads or a minimum density of one single-family home per 5 acres within a recorded plat subdivision. Urban areas shall be designated by the governing body of the district with the assistance of all local general-purpose governments having jurisdiction over the area within the district.

(c) “Governing body member” means any duly elected member of the governing body of a special district elected pursuant to this section, provided that a member elected by popular vote shall be a qualified district elector and a member elected on a one-acre/one-vote basis shall meet the requirements of s. 298.11 for election to the governing body.

(d) “Contiguous developed urban area” means any reasonably compact urban area located entirely within a special district. The separation of urban areas by a publicly owned park, right-of-way, highway, road, railroad, canal, utility, body of water, watercourse, or other minor geographical division of a similar nature shall not prevent such areas from being defined as urban areas.

(2) POPULAR ELECTIONS; REFERENDUM; DESIGNATION OF URBAN AREAS.—

(a) Referendum.—

1. A referendum shall be called by the governing body of a special district where the governing body is elected on a one-acre/one-vote basis on the question of whether certain members of a district governing body should be elected by qualified electors, provided each of the following conditions has been satisfied at least 60 days before the general or special election at which the referendum is to be held:

a. The district shall have a total population, according to the latest official state census, a special census, or a population estimate, of at least 500 qualified electors.

b. A petition signed by 10 percent of the qualified electors of the district shall have been filed with the governing body of the district. The petition shall be submitted to the supervisor of elections of the county or counties in which the lands are located. The supervisor shall, within 30 days after the receipt of the petitions, certify to the governing body the number of signatures of qualified electors contained on the petition.

2. Upon verification by the supervisor or supervisors of elections of the county or counties within which district lands are located that 10 percent of the qualified electors of the district have petitioned the governing body, a referendum election shall be called by the governing body at the next regularly scheduled election of governing body members occurring at least 30 days after verification of the petition or within 6 months of verification, whichever is earlier.

3. If the qualified electors approve the election procedure described in this subsection, the governing body of the district shall be increased to five members and elections shall be held pursuant to the criteria described in this subsection beginning with the next regularly scheduled election of governing body members or at a special election called within 6 months following the referendum and final unappealed approval of district urban area maps as provided in paragraph (b), whichever is earlier.

4. If the qualified electors of the district disapprove the election procedure described in this subsection, elections of the members of the governing body shall continue as described by s. 298.12 or the enabling legislation for the district. No further referendum on the question shall be held for a minimum period of 2 years following the referendum.

(b) Designation of urban areas.—

1. Within 30 days after approval of the election process described in this subsection by qualified electors of the district, the governing body shall direct the district staff to prepare and present maps of the district describing the extent and location of all urban areas within the district. Such determination shall be based upon the criteria contained within paragraph (1)(b).

2. Within 60 days after approval of the election process described in this subsection by qualified electors of the district, the maps describing urban areas within the district shall be presented to the governing body.

3. Any district landowner or elector may contest the accuracy of the urban area maps prepared by the district staff within 30 days after submission to the governing body. Upon notice of objection to the maps, the governing body shall request the county engineer to prepare and present maps of the district describing the extent and location of all urban areas within the district. Such determination shall be based upon the criteria contained within paragraph (1)(b). Within 30 days after the governing body request, the county engineer shall present the maps to the governing body.

4. Upon presentation of the maps by the county engineer, the governing body shall compare the maps submitted by both the district staff and the county engineer and make a determination as to which set of maps to adopt. Within 60 days after presentation of all such maps, the governing body may amend and shall adopt the official maps at a regularly scheduled meeting of the governing body.

5. Any district landowner or qualified elector may contest the accuracy of the urban area maps adopted by the governing body within 30 days after adoption by petition to the circuit court with jurisdiction over the district. Accuracy shall be determined pursuant to paragraph (1)(b). Any petitions so filed shall be heard expeditiously, and the maps shall either be approved or approved with necessary amendments to render the maps accurate and shall be certified to the governing body.

6. Upon adoption by the governing body or certification by the court, the district urban area maps shall serve as the official maps for determination of the extent of urban area within the district and the number of governing body members to be elected by qualified electors and by the one-acre/one-vote principle at the next regularly scheduled election of governing body members.

7. Upon a determination of the percentage of urban area within the district as compared with total area within the district, the governing body shall order elections in accordance with the percentages pursuant to paragraph (3)(a). The landowners’ meeting date shall be designated by the governing body.

8. The maps shall be updated and readopted every 5 years or sooner in the discretion of the governing body.

(3) GOVERNING BODY.—

(a) Composition.—

1. Members of the governing body of the district shall be elected in accordance with the following determinations of urban area:

a. If urban areas constitute 25 percent or less of the district, one governing body member shall be elected by the qualified electors and four governing body members shall be elected in accordance with the one-acre/one-vote principle contained within s. 298.11 or the district-enabling legislation.

b. If urban areas constitute 26 percent to 50 percent of the district, two governing body members shall be elected by the qualified electors and three governing body members shall be elected in accordance with the one-acre/one-vote principle contained within s. 298.11 or the district-enabling legislation.

c. If urban areas constitute 51 percent to 70 percent of the district, three governing body members shall be elected by the qualified electors and two governing body members shall be elected in accordance with the one-acre/one-vote principle contained within s. 298.11 or the district-enabling legislation.

d. If urban areas constitute 71 percent to 90 percent of the district, four governing body members shall be elected by the qualified electors and one governing body member shall be elected in accordance with the one-acre/one-vote principle contained within s. 298.11 or the district-enabling legislation.

e. If urban areas constitute 91 percent or more of the district, all governing body members shall be elected by the qualified electors.

2. All governing body members elected by qualified electors shall be elected at large.

(b) Term of office.—All governing body members elected by qualified electors shall have a term of 4 years except for governing body members elected at the first election and the first landowners’ meeting following the referendum prescribed in paragraph (2)(a). Governing body members elected at the first election and the first landowners’ meeting following the referendum shall serve as follows:

1. If one governing body member is elected by the qualified electors and four are elected on a one-acre/one-vote basis, the governing body member elected by the qualified electors shall be elected for a period of 4 years. Governing body members elected on a one-acre/one-vote basis shall be elected for periods of 1, 2, 3, and 4 years, respectively, as prescribed by ss. 298.11 and 298.12.

2. If two governing body members are elected by the qualified electors and three are elected on a one-acre/one-vote basis, the governing body members elected by the electors shall be elected for a period of 4 years. Governing body members elected on a one-acre/one-vote basis shall be elected for periods of 1, 2, and 3 years, respectively, as prescribed by ss. 298.11 and 298.12.

3. If three governing body members are elected by the qualified electors and two are elected on a one-acre/one-vote basis, two of the governing body members elected by the electors shall be elected for a term of 4 years and the other governing body member elected by the electors shall be elected for a term of 2 years. Governing body members elected on a one-acre/one-vote basis shall be elected for terms of 1 and 2 years, respectively, as prescribed by ss. 298.11 and 298.12.

4. If four governing body members are elected by the qualified electors and one is elected on a one-acre/one-vote basis, two of the governing body members elected by the electors shall be elected for a term of 2 years and the other two for a term of 4 years. The governing body member elected on a one-acre/one-vote basis shall be elected for a term of 1 year as prescribed by ss. 298.11 and 298.12.

5. If five governing body members are elected by the qualified electors, three shall be elected for a term of 4 years and two for a term of 2 years.

6. If any vacancy occurs in a seat occupied by a governing body member elected by the qualified electors, the remaining members of the governing body shall, within 45 days after the vacancy occurs, appoint a person who would be eligible to hold the office to the unexpired term.

(c) Landowners’ meetings.—

1. An annual landowners’ meeting shall be held pursuant to s. 298.11 and at least one governing body member shall be elected on a one-acre/one-vote basis pursuant to s. 298.12 for so long as 10 percent or more of the district is not contained in an urban area. In the event all district governing body members are elected by qualified electors, there shall be no further landowners’ meetings.

2. At any landowners’ meeting called pursuant to this section, 50 percent of the district acreage shall not be required to constitute a quorum and each governing body member shall be elected by a majority of the acreage represented either by owner or proxy present and voting at said meeting.

3. All landowners’ meetings of districts operating pursuant to this section shall be set by the governing body within the month preceding the month of the election of the governing body members by the electors.

4. Vacancies on the governing body shall be filled pursuant to s. 298.12 except as otherwise provided in subparagraph (b)6.

(4) QUALIFICATIONS.—Elections for governing body members elected by qualified electors shall be nonpartisan. Qualifications shall be pursuant to the Florida Election Code and shall occur during the qualifying period established by s. 99.061. Qualification requirements shall only apply to those governing body member candidates elected by qualified electors. Following the first election pursuant to this section, elections to the governing body by qualified electors shall occur at the next regularly scheduled election closest in time to the expiration date of the term of the elected governing body member. If the next regularly scheduled election is beyond the normal expiration time for the term of an elected governing body member, the governing body member shall hold office until the election of a successor.

(5) Those districts established as single-purpose water control districts, and which continue to act as single-purpose water control districts, pursuant to chapter 298, pursuant to a special act, pursuant to a local government ordinance, or pursuant to a judicial decree, shall be exempt from the provisions of this section. All other independent special districts with governing bodies elected on a one-acre/one-vote basis shall be subject to the provisions of this section.

(6) The provisions of this section shall not apply to community development districts established pursuant to chapter 190.

History.—s. 13, ch. 89-169; s. 14, ch. 97-255; s. 29, ch. 2014-22.

Note.—Former s. 189.4051.



189.042 - Special district bond referenda.

189.042 Special district bond referenda.—Where required by the State Constitution or general law, special district bond referenda shall be conducted according to ss. 100.211 and 100.221. The provisions of this section shall not apply to community development districts established pursuant to chapter 190.

History.—s. 15, ch. 89-169; s. 31, ch. 2014-22.

Note.—Former s. 189.408.






Part V - FINANCE (ss. 189.05-189.056)

189.05 - Collection of non-ad valorem assessments.

189.05 Collection of non-ad valorem assessments.—Community development districts may and other special districts shall provide for the collection of annual non-ad valorem assessments in accordance with chapter 197 or monthly non-ad valorem assessments in accordance with chapter 170.

History.—s. 14, ch. 89-169; s. 30, ch. 2014-22.

Note.—Former s. 189.4065.



189.051 - Bond issuance.

189.051 Bond issuance.—If a referendum is not required, the district shall ensure that, at the time of the closing, the bonds met at least one of the following criteria:

(1) The bonds were rated in one of the highest four ratings by a nationally recognized rating service;

(2) The bonds were privately placed with or otherwise sold to accredited investors;

(3) The bonds were backed by a letter of credit from a bank, savings and loan association, or other creditworthy guarantor, or by bond insurance, guaranteeing payment of principal and interest on the bonds; or

(4) The bonds were accompanied by an independent financial advisory opinion stating that estimates of debt service coverage and probability of debt repayment are reasonable, which opinion was provided by an independent financial advisory, consulting, or accounting firm registered where professional registration is required by law and which is in good standing with the state and in conformance with all applicable professional standards for such opinions.

History.—s. 16, ch. 89-169; s. 10, ch. 96-324; s. 32, ch. 2014-22.

Note.—Former s. 189.4085.



189.052 - Assessments levied on facilities regulated under chapter 513.

189.052 Assessments levied on facilities regulated under chapter 513.—When an independent or dependent special district levies an assessment on a facility regulated under chapter 513, the assessment shall not be based on the assertion that the facility is comprised of residential units. Instead, facilities regulated under chapter 513 shall be assessed in the same manner as a hotel, motel, or other similar facility.

History.—s. 9, ch. 2000-355; s. 42, ch. 2014-22.

Note.—Former s. 189.420.



189.053 - Purchases from purchasing agreements of special districts, municipalities, or counties.

189.053 Purchases from purchasing agreements of special districts, municipalities, or counties.—Special districts may purchase commodities and contractual services, other than services the acquisition of which is governed by s. 287.055, from the purchasing agreements of other special districts, municipalities, or counties which have been procured pursuant to competitive bid, requests for proposals, requests for qualifications, competitive selection, or competitive negotiations, and which are otherwise in compliance with general law if the purchasing agreement of the other special district, municipality, or county was procured by a process that would have met the procurement requirements of the purchasing special district.

History.—s. 1, ch. 2009-217; s. 44, ch. 2014-22.

Note.—Former s. 189.4221.



189.054 - Purchase, sale, or privatization of water, sewer, or wastewater reuse utility by special district.

189.054 Purchase, sale, or privatization of water, sewer, or wastewater reuse utility by special district.—No dependent or independent special district may purchase or sell a water, sewer, or wastewater reuse utility that provides service to the public for compensation, or enter into a wastewater facility privatization contract for a wastewater facility until the governing body of the district has held a public hearing on the purchase, sale, or wastewater facility privatization contract and made a determination that the purchase, sale, or wastewater facility privatization contract is in the public interest. In determining if the purchase, sale, or wastewater facility privatization contract is in the public interest, the district shall consider, at a minimum, the following:

(1) The most recent available income and expense statement for the utility;

(2) The most recent available balance sheet for the utility, listing assets and liabilities and clearly showing the amount of contributions-in-aid-of-construction and the accumulated depreciation thereon;

(3) A statement of the existing rate base of the utility for regulatory purposes;

(4) The physical condition of the utility facilities being purchased, sold, or subject to wastewater facility privatization contract;

(5) The reasonableness of the purchase, sale, or wastewater facility privatization contract price and terms;

(6) The impacts of the purchase, sale, or wastewater facility privatization contract on utility customers, both positive and negative;

(7)(a) Any additional investment required and the ability and willingness of the purchaser or the private firm under a wastewater facility privatization contract to make that investment, whether the purchaser is the special district or the entity purchasing the utility from the special district;

(b) In the case of a wastewater facility privatization contract, the terms and conditions on which the private firm will provide capital investment and financing or a combination thereof for contemplated capital replacements, additions, expansions, and repairs. The special district shall give significant weight to this criteria;

(8) The alternatives to the purchase, sale, or wastewater facility privatization contract and the potential impact on utility customers if the purchase, sale, or wastewater facility privatization contract is not made;

(9)(a) The ability of the purchaser or the private firm under a wastewater facility privatization contract to provide and maintain high-quality and cost-effective utility service, whether the purchaser is the special district or the entity purchasing the utility from the special district;

(b) In the case of a wastewater facility privatization contract, the special district shall give significant weight to the technical expertise and experience of the private firm in carrying out the obligations specified in the wastewater facility privatization contract; and

(10) All moneys paid by a private firm to a special district pursuant to a wastewater facility privatization contract shall be used for the purpose of reducing or offsetting property taxes, wastewater service rates, or debt reduction or making infrastructure improvements or capital asset expenditures or other public purpose; provided, however, nothing herein shall preclude the special district from using all or part of the moneys for the purpose of the special district’s qualification for relief from the repayment of federal grant awards associated with the wastewater system as may be required by federal law or regulation.

The special district shall prepare a statement showing that the purchase, sale, or wastewater facility privatization contract is in the public interest, including a summary of the purchaser’s or private firm’s experience in water, sewer, or wastewater reuse utility operation and a showing of financial ability to provide the service, whether the purchaser or private firm is the special district or the entity purchasing the utility from the special district. The provisions of this section shall not apply to community development districts established pursuant to chapter 190.

History.—s. 4, ch. 84-84; s. 29, ch. 89-169; s. 7, ch. 93-51; s. 8, ch. 96-202; s. 45, ch. 2014-22.

Note.—Former s. 189.30; s. 189.423.



189.055 - Treatment of special districts.

189.055 Treatment of special districts.—For the purpose of s. 196.199(1), special districts shall be treated as municipalities.

History.—s. 53, ch. 2014-22.



189.056 - Downtown development districts; ad valorem taxation.

189.056 Downtown development districts; ad valorem taxation.—

(1) It is the intent of the Legislature to encourage the revitalization of downtown areas within large municipalities where the societal ills associated with urban blight are most prevalent. However, in recognition of the traditionally broad home rule power exercised by charter counties, the Legislature intends that this section apply only to certain counties.

(2) The governing body of a municipality with a population of more than 400,000, as determined by the Office of Economic and Demographic Research, and located in a county as defined in s. 125.011(1) may, by ordinance, levy an ad valorem tax of up to 0.475 mill on the taxable value of all real and personal property located in a downtown development district to help finance the operation of the district. The district’s millage may not exceed 0.475 mill and may not exceed the limitations contained in s. 200.001(8)(d) for dependent special districts.

History.—s. 1, ch. 2015-43.






Part VI - OVERSIGHT AND ACCOUNTABILITY (ss. 189.06-189.069)

189.06 - Legislative intent; centralized location.

189.06 Legislative intent; centralized location.—It is the intent of the Legislature through the adoption of this chapter to have one centralized location for all legislation governing special districts and to:

(1) Improve the enforcement of statutes currently in place that help ensure the accountability of special districts to state and local governments.

(2) Improve communication and coordination between state agencies with respect to required special district reporting and state monitoring.

(3) Improve communication and coordination between special districts and other local entities with respect to ad valorem taxation, non-ad valorem assessment collection, special district elections, and local government comprehensive planning.

(4) Move toward greater uniformity in special district elections and non-ad valorem assessment collection procedures at the local level without hampering the efficiency and effectiveness of the current procedures.

(5) Clarify special district definitions and creation methods in order to ensure consistent application of those definitions and creation methods across all levels of government.

(6) Specify in general law the essential components of any new type of special district.

(7) Specify in general law the essential components of a charter for a new special district.

(8) Encourage the creation of municipal service taxing units and municipal service benefit units for providing municipal services in unincorporated areas of each county.

History.—s. 2, ch. 89-169; s. 8, ch. 2014-22.

Note.—Former s. 189.402(2).



189.061 - Official list of special districts.

189.061 Official list of special districts.—

(1)(a) The department shall maintain the official list of special districts. The official list of special districts shall include all special districts in this state and shall indicate the independent or dependent status of each district. All special districts on the list shall be sorted by county. The definitions in s. 189.012 shall be the criteria for determination of the independent or dependent status of each special district on the official list. The status of community development districts shall be independent on the official list of special districts.

(b) The official list shall exclude all districts declared inactive as provided in s. 189.062.

(2) The official list shall be maintained by the department using the information filed with the department by the special districts pursuant to this chapter. If a special district does not submit its written status statement required by s. 189.016(1) within the required time, the department may determine the status of the district. If the department determines the status, the department shall render its determination to an agent of the special district.

(3) The official list of special districts or the determination of status does not constitute final agency action pursuant to chapter 120. If the status of a special district on the official list is inconsistent with the status submitted by the district, the district may request the department to issue a declaratory statement setting forth the requirements necessary to resolve the inconsistency. If necessary, upon issuance of a declaratory statement by the department that is not appealed pursuant to chapter 120, the governing body of any special district receiving such a declaratory statement shall apply to the entity that originally established the district for an amendment to its charter correcting the specified defects in its original charter. This amendment shall be for the sole purpose of resolving inconsistencies between a district charter and the status of a district as it appears on the official list.

(4) The Department of Financial Services shall notify the department of each entity that attempts to report as a special district in the annual financial report pursuant to s. 218.32 that is not included on the official list of special districts. The Auditor General shall notify the department of each entity that attempts to report as a special district in an audit report issued pursuant to s. 218.39 that is not included on the official list of special districts. Upon notification by the Department of Financial Services or the Auditor General, the department shall determine whether the entity is a special district as defined in s. 189.012. If the entity is a special district, the department shall add the entity to the official list of special districts and shall notify each such entity that it is required to comply with s. 189.013.

(5) The official list of special districts shall be available on the department’s website and must include a link to the website of each special district that provides web-based access to the public of the information and documentation required under s. 189.069.

History.—s. 5, ch. 89-169; s. 78, ch. 92-279; s. 55, ch. 92-326; s. 9, ch. 96-324; s. 44, ch. 2001-266; s. 167, ch. 2003-261; s. 47, ch. 2010-102; s. 69, ch. 2011-142; s. 13, ch. 2014-22; s. 10, ch. 2016-22.

Note.—Former s. 189.4035.



189.062 - Special procedures for inactive districts.

189.062 Special procedures for inactive districts.—

(1) The department shall declare inactive any special district in this state by documenting that:

(a) The special district meets one of the following criteria:

1. The registered agent of the district, the chair of the governing body of the district, or the governing body of the appropriate local general-purpose government notifies the department in writing that the district has taken no action for 2 or more years;

2. The registered agent of the district, the chair of the governing body of the district, or the governing body of the appropriate local general-purpose government notifies the department in writing that the district has not had a governing body or a sufficient number of governing body members to constitute a quorum for 2 or more years;

3. The registered agent of the district, the chair of the governing body of the district, or the governing body of the appropriate local general-purpose government fails to respond to an inquiry by the department within 21 days;

4. The department determines, pursuant to s. 189.067, that the district has failed to file any of the reports listed in s. 189.066;

5. The district has not had a registered office and agent on file with the department for 1 or more years; or

6. The governing body of a special district provides documentation to the department that it has unanimously adopted a resolution declaring the special district inactive. The special district is responsible for payment of any expenses associated with its dissolution.

(b) The department, special district, or local general-purpose government has published a notice of proposed declaration of inactive status in a newspaper of general circulation in the county or municipality in which the territory of the special district is located and has sent a copy of such notice by certified mail to the registered agent or chair of the governing body, if any. Such notice must include the name of the special district, the law under which it was organized and operating, a general description of the territory included in the special district, and a statement that any objections must be filed pursuant to chapter 120 within 21 days after the publication date.

(c) Twenty-one days have elapsed from the publication date of the notice of proposed declaration of inactive status and no administrative appeals were filed.

(2) If any special district is declared inactive pursuant to this section, the property or assets of the special district are subject to legal process for payment of any debts of the district. After the payment of all the debts of said inactive special district, the remainder of its property or assets shall escheat to the county or municipality wherein located. If, however, it shall be necessary, in order to pay any such debt, to levy any tax or taxes on the property in the territory or limits of the inactive special district, the same may be assessed and levied by order of the local general-purpose government wherein the same is situated and shall be assessed by the county property appraiser and collected by the county tax collector.

(3)(a) In the case of a district created by special act of the Legislature, the department shall send a notice of declaration of inactive status to the Speaker of the House of Representatives and the President of the Senate, and the standing committees of the Senate and the House of Representatives charged with special district oversight as determined by the presiding officers of each respective chamber and the Legislative Auditing Committee. The notice of declaration of inactive status shall reference each known special act creating or amending the charter of any special district declared to be inactive under this section. The declaration of inactive status shall be sufficient notice as required by s. 10, Art. III of the State Constitution to authorize the Legislature to repeal any special laws so reported. Each special act creating or amending the charter of a special district declared to be inactive under this section may be repealed by general law.

(b) In the case of a district created by one or more local general-purpose governments, the department shall send a notice of declaration of inactive status to the chair of the governing body of each local general-purpose government that created the district.

(c) In the case of a district created by interlocal agreement, the department shall send a notice of declaration of inactive status to the chair of the governing body of each local general-purpose government which entered into the interlocal agreement.

(4) The entity that created a special district declared inactive under this section must dissolve the special district by repealing its enabling laws or by other means as set forth in s. 189.071 or s. 189.072.

(5) A special district declared inactive under this section may not collect taxes, fees, or assessments unless the declaration is:

(a) Withdrawn or revoked by the department; or

(b) Invalidated in proceedings initiated by the special district within 30 days after the publication date of the newspaper notice required under paragraph (1)(b). The special district governing body may initiate proceedings within the period authorized in this paragraph by:

1. Filing with the department a petition for an administrative hearing pursuant to s. 120.569; or

2. Filing an action for declaratory and injunctive relief under chapter 86 in the circuit court of the judicial circuit in which the majority of the area of the district is located.

(c) If a timely challenge to the declaration is not initiated by the special district governing body, or the department prevails in a proceeding initiated under paragraph (b), the department may enforce the prohibitions in this subsection by filing a petition for enforcement with the circuit court in and for Leon County. The petition may request declaratory, injunctive, or other equitable relief, including the appointment of a receiver, and any forfeiture or other remedy provided by law.

(d) The prevailing party shall be awarded costs of litigation and reasonable attorney fees in any proceeding brought under this subsection.

(6)(a) The department shall immediately remove each special district declared inactive as provided in this section from the official list of special districts maintained as provided in ss. 189.061 and 189.064.

(b) The department shall create a separate list of all special districts declared inactive as provided in this section and shall maintain each such district on the inactive list until the department determines that the district has resumed active status, the district is merged as provided in s. 189.071 or s. 189.074, or the district is dissolved as provided in s. 189.071 or s. 189.072.

History.—s. 10, ch. 89-169; s. 10, ch. 97-255; s. 143, ch. 2001-266; s. 17, ch. 2004-305; s. 12, ch. 2011-144; s. 3, ch. 2012-16; s. 24, ch. 2014-22; s. 11, ch. 2016-22.

Note.—Former s. 189.4044.



189.063 - Education programs for new members of district governing bodies.

189.063 Education programs for new members of district governing bodies.—

(1) The department may provide, contract for, or assist in conducting education programs, as its budget permits, for all newly elected or appointed members of district governing bodies. The education programs shall include, but are not limited to, courses on the code of ethics for public officers and employees, public meetings and public records requirements, public finance, and parliamentary procedure.

(2) An individual district governing body, at its discretion, may bear the costs associated with educating its members. Governing body members of districts which have qualified for a zero annual fee for the most recent invoicing period pursuant to s. 189.018 are not required to pay a fee for any education program the department provides, contracts for, or assists in conducting.

History.—s. 31, ch. 99-378; s. 28, ch. 2014-22.

Note.—Former s. 189.405(5).



189.064 - Special District Accountability Program; duties and responsibilities.

189.064 Special District Accountability Program; duties and responsibilities.—The Special District Accountability Program of the department has the following duties:

(1) Electronically publishing special district noncompliance status reports from the Department of Management Services, the Department of Financial Services, the Division of Bond Finance of the State Board of Administration, the Auditor General, and the Legislative Auditing Committee, for the reporting required in ss. 112.63, 218.32, 218.38, and 218.39. The noncompliance reports must list those special districts that did not comply with the statutory reporting requirements and be made available to the public electronically.

(2) Maintaining the official list of special districts as set forth in s. 189.061.

(3) Publishing and updating of a “Florida Special District Handbook” that contains, at a minimum:

(a) A section that specifies definitions of special districts and status distinctions in the statutes.

(b) A section or sections that specify current statutory provisions for special district creation, implementation, modification, dissolution, and operating procedures.

(c) A section that summarizes the reporting requirements applicable to all types of special districts as provided in ss. 189.015 and 189.016.

(d) A section that summarizes the public facilities reporting requirements and the evaluation and appraisal notification schedule as provided in s. 189.08(2).

(4) Coordinating and communicating among state agencies regarding special districts.

(5) Providing technical advisory assistance to special districts regarding the requirements specified in this chapter which may be performed by the department or by a qualified third-party vendor pursuant to a contract entered into in accordance with applicable bidding requirements.

(6) Providing assistance to local general-purpose governments and state agencies in collecting delinquent reports or information.

(7) Helping special districts comply with reporting requirements.

(8) Declaring special districts inactive when directed by the Legislative Auditing Committee or required by this chapter.

(9) Initiating enforcement proceedings as provided in ss. 189.062, 189.066, and 189.067.

History.—s. 18, ch. 89-169; s. 15, ch. 90-502; s. 79, ch. 92-279; s. 55, ch. 92-326; s. 15, ch. 95-154; ss. 3, 17, ch. 95-272; ss. 11, 12, ch. 96-324; s. 15, ch. 97-255; s. 3, ch. 97-287; s. 69, ch. 99-255; s. 32, ch. 99-378; s. 45, ch. 2001-266; s. 25, ch. 2002-1; s. 168, ch. 2003-261; s. 18, ch. 2004-305; s. 48, ch. 2010-102; s. 65, ch. 2011-142; s. 13, ch. 2011-144; s. 33, ch. 2014-22; s. 12, ch. 2016-22.

Note.—Former s. 189.412.



189.065 - Special districts; oversight of state funds use.

189.065 Special districts; oversight of state funds use.—Any state agency administering funding programs for which special districts are eligible shall be responsible for oversight of the use of such funds by special districts. The oversight responsibilities shall include, but not be limited to:

(1) Reporting the existence of the program to the Special District Accountability Program of the department.

(2) Submitting annually a list of special districts participating in a state funding program to the Special District Accountability Program of the department. This list must indicate the special districts, if any, that are not in compliance with state funding program requirements.

History.—s. 19, ch. 89-169; s. 66, ch. 2011-142; s. 34, ch. 2014-22.

Note.—Former s. 189.413.



189.0651 - Oversight of special districts created by special act of the Legislature.

189.0651 Oversight of special districts created by special act of the Legislature.—

(1) This section applies to any special district created by special act of the Legislature.

(2) If a special district fails to file required reports or requested information under s. 11.45(6) or (7), s. 218.32, s. 218.38(3), s. 218.39, or s. 218.503(3) with the appropriate state agency or office, the Legislative Auditing Committee may convene a public hearing on the issue of such noncompliance, as well as general oversight of the special district as provided in s. 189.068, at the direction of the President of the Senate and the Speaker of the House of Representatives.

History.—s. 51, ch. 2014-22; s. 8, ch. 2016-22.

Note.—Former s. 189.034.



189.0652 - Oversight of special districts created by local ordinance or enacted by local resolution.

189.0652 Oversight of special districts created by local ordinance or enacted by local resolution.—

(1) This section applies to any special district created by local ordinance or enacted by local resolution.

(2) If a special district fails to file required reports or requested information under s. 11.45(6) or (7), s. 218.32, s. 218.38(3), s. 218.39, or s. 218.503(3) with the appropriate state agency or office, the chair or equivalent of the local general-purpose government may convene a public hearing on the issue of such noncompliance, as well as general oversight of the special district as provided in s. 189.068, within 3 months after receipt of notice of noncompliance from the Legislative Auditing Committee. Within 30 days after receiving written notice of noncompliance, the local general-purpose government shall notify the Legislative Auditing Committee as to whether a hearing under this section will be held and, if so, provide the date, time, and place of the hearing.

(3) If the local general-purpose government convenes a public hearing under subsection (2), it shall provide the department and the Legislative Auditing Committee with a report containing its findings and conclusions within 60 days after completion of the public hearing.

History.—s. 52, ch. 2014-22; s. 9, ch. 2016-22.

Note.—Former s. 189.035.



189.0653 - Information before public hearing on noncompliance.

189.0653 Information before public hearing on noncompliance.—Before the public hearing as provided in s. 189.0651(2) or s. 189.0652(2) is held, the special district shall provide the following information at the request of the local general-purpose government or the Legislative Auditing Committee, as appropriate:

(1) The district’s annual financial report for the previous fiscal year.

(2) The district’s audit report for the previous fiscal year.

(3) Minutes of meetings of the special district’s governing body for the previous fiscal year and the current fiscal year to date.

(4) A report for the previous fiscal year providing the following:

(a) The purpose of the special district.

(b) The sources of funding for the special district.

(c) A description of the major activities, programs, and initiatives the special district undertook in the most recently completed fiscal year and the benchmarks or criteria under which the success or failure of the district was or will be determined by its governing body.

(d) Any challenges or obstacles faced by the special district in fulfilling its purpose and related responsibilities.

(e) Ways in which the special district’s governing body believes it could better fulfill the special district’s purpose and a description of the actions it intends to take.

(f) Proposed changes to the special act, ordinance, or resolution, as appropriate, which established the special district and justification for such changes.

(g) Any other information reasonably required to provide the reviewing entity with an accurate understanding of the purpose of the special district and how the special district is fulfilling that purpose.

(h) Any reasons for the district’s noncompliance resulting in the public hearing.

(i) Whether the district is currently in compliance.

(j) Plans to correct any recurring issues of noncompliance.

(k) Efforts to promote transparency, including a statement indicating whether the district’s website complies with s. 189.069.

History.—s. 13, ch. 2016-22.



189.066 - Effect of failure to file certain reports or information.

189.066 Effect of failure to file certain reports or information.—

(1) If an independent special district fails to file the reports or information required under s. 189.014, s. 189.015, s. 189.016(9), or s. 189.08 with the local general-purpose government or governments in which it is located, the person authorized to receive and read the reports or information or the local general-purpose government shall notify the district’s registered agent. If requested by the district, the local general-purpose government shall grant an extension of up to 30 days for filing the required reports or information. If the governing body of the local general-purpose government or governments determines that there has been an unjustified failure to file these reports or information, it shall notify the department, and the department may proceed pursuant to s. 189.067(1).

(2) If a dependent special district fails to file the reports or information required under s. 189.014, s. 189.015, or s. 189.016(9) with the local governing authority to which it is dependent, the local governing authority shall take whatever steps it deems necessary to enforce the special district’s accountability. Such steps may include, as authorized, withholding funds, removing governing body members at will, vetoing the special district’s budget, conducting the oversight review process set forth in s. 189.068, or amending, merging, or dissolving the special district in accordance with the provisions contained in the ordinance that created the dependent special district.

(3) If a special district fails to file the reports or information required under s. 218.38 with the appropriate state agency, the agency shall notify the department, and the department shall send a certified technical assistance letter to the special district which summarizes the requirements and compels the special district to take steps to prevent the noncompliance from reoccurring.

(4) If a special district fails to file the reports or information required under s. 112.63 with the appropriate state agency, the agency shall notify the department and the department shall proceed pursuant to s. 189.067(1).

(5) If a special district fails to file the reports or information required under s. 218.32 or s. 218.39 with the appropriate state agency or office, the state agency or office shall, and the Legislative Auditing Committee may, notify the department and the department shall proceed pursuant to s. 189.067.

History.—s. 10, ch. 79-183; s. 26, ch. 89-169; s. 14, ch. 96-324; s. 145, ch. 2001-266; s. 20, ch. 2004-305; s. 15, ch. 2011-144; s. 41, ch. 2014-22.

Note.—Former s. 189.007; s. 189.419.



189.067 - Failure of district to disclose financial reports.

189.067 Failure of district to disclose financial reports.—

(1)(a) If notified pursuant to s. 189.066(1), (4), or (5), the department shall attempt to assist a special district in complying with its financial reporting requirements by sending a certified letter to the special district, and, if the special district is dependent, sending a copy of that letter to the chair of the local governing authority. The letter must include a description of the required report, including statutory submission deadlines, a contact telephone number for technical assistance to help the special district comply, a 60-day deadline for filing the required report with the appropriate entity, the address where the report must be filed, and an explanation of the penalties for noncompliance.

(b) A special district that is unable to meet the 60-day reporting deadline must provide written notice to the department before the expiration of the deadline stating the reason the special district is unable to comply with the deadline, the steps the special district is taking to prevent the noncompliance from reoccurring, and the estimated date that the special district will file the report with the appropriate agency. The district’s written response does not constitute an extension by the department; however, the department shall forward the written response as follows:

1. If the written response refers to the reports required under s. 218.32 or s. 218.39, to the Legislative Auditing Committee for its consideration in determining whether the special district should be subject to further state action in accordance with s. 11.40(2)(b).

2. If the written response refers to the reports or information requirements listed in s. 189.066(1), to the local general-purpose government or governments for their consideration in determining whether the oversight review process set forth in s. 189.068 should be undertaken.

3. If the written response refers to the reports or information required under s. 112.63, to the Department of Management Services for its consideration in determining whether the special district should be subject to further state action in accordance with s. 112.63(4)(d)2.

(2) Failure of a special district to comply with the actuarial and financial reporting requirements under s. 112.63, s. 218.32, or s. 218.39 after the procedures of subsection (1) are exhausted shall be deemed final action of the special district. The actuarial and financial reporting requirements are declared to be essential requirements of law. Remedies for noncompliance with ss. 218.32 and 218.39 shall be as provided in ss. 189.0651 and 189.0652. Remedy for noncompliance with s. 112.63 shall be as set forth in subsection (4).

(3) Pursuant to s. 11.40(2)(b), the Legislative Auditing Committee may notify the department of those districts that fail to file the required reports. If the procedures described in subsection (1) have not yet been initiated, the department shall initiate such procedures upon receiving the notice from the Legislative Auditing Committee. Otherwise, within 60 days after receiving such notice, or within 60 days after the expiration of the 60-day deadline provided in subsection (1), whichever occurs later, the department, notwithstanding the provisions of chapter 120, shall file a petition for enforcement with the circuit court. The petition may request declaratory, injunctive, any other equitable relief, or any remedy provided by law. Venue for all actions pursuant to this subsection is in Leon County. The court shall award the prevailing party reasonable attorney’s fees and costs unless affirmatively waived by all parties.

(4) The department may enforce compliance with s. 112.63 by filing a petition for enforcement with the circuit court in and for Leon County. The petition may request declaratory, injunctive, or other equitable relief, including the appointment of a receiver, and any forfeiture or other remedy provided by law.

History.—s. 10, ch. 79-183; s. 79, ch. 81-259; s. 27, ch. 89-169; s. 80, ch. 92-279; s. 55, ch. 92-326; s. 961, ch. 95-147; s. 32, ch. 96-410; s. 20, ch. 97-255; s. 21, ch. 2004-305; s. 23, ch. 2011-34; s. 16, ch. 2011-144; s. 19, ch. 2012-5; s. 43, ch. 2014-22; s. 14, ch. 2016-22.

Note.—Former s. 189.008; s. 189.421.



189.068 - Special districts; authority for oversight; general oversight review process.

189.068 Special districts; authority for oversight; general oversight review process.—

(1) The Legislature finds it to be in the public interest to establish an oversight review process for special districts wherein each special district in the state may be reviewed by the appropriate oversight entity as provided in this part. The Legislature further finds and determines that such law fulfills an important state interest. It is the intent of the Legislature that the oversight review process shall contribute to informed decisionmaking. These decisions may involve the continuing existence or dissolution of a district, the appropriate future role and focus of a district, improvements in the functioning or delivery of services by a district, and the need for any transition, adjustment, or special implementation periods or provisions. Any final recommendations from the oversight review process which are adopted and implemented by the appropriate level of government may not be implemented in a manner that would impair the obligation of contracts.

(2) Special districts may be reviewed for general oversight purposes under this section as follows:

(a) Each special district created by special act may be reviewed by the Legislature using the process provided in s. 189.0651.

(b) Each special district created by local ordinance or resolution may be reviewed by the local general-purpose government that enacted the ordinance or resolution using the process provided in s. 189.0652.

(c) Each dependent special district not created by special act may be reviewed by the local general-purpose government upon which it is dependent.

(d) All special districts created or established by rule of the Governor and Cabinet may be reviewed as directed by the Governor and Cabinet.

(e) Except as provided in paragraphs (a)-(d), all other special districts may be reviewed as directed by the President of the Senate and the Speaker of the House of Representatives.

(3) All special districts, governmental entities, and state agencies shall cooperate with the Legislature and with any local general-purpose government seeking information or assistance with the oversight review process and with the preparation of an oversight review report.

(4) Those conducting the oversight review process shall, at a minimum, consider the listed criteria for evaluating the special district, but may also consider any additional factors relating to the district and its performance. If any of the listed criteria do not apply to the special district being reviewed, they need not be considered. The criteria to be considered by the reviewer include:

(a) The degree to which the service or services offered by the special district are essential or contribute to the well-being of the community.

(b) The extent of continuing need for the service or services currently provided by the special district.

(c) The extent of municipal annexation or incorporation activity occurring or likely to occur within the boundaries of the special district and its impact on the delivery of services by the special district.

(d) Whether there is a less costly alternative method of delivering the service or services that would adequately provide the district residents with the services provided by the district.

(e) Whether transfer of the responsibility for delivery of the service or services to an entity other than the special district being reviewed could be accomplished without jeopardizing the district’s existing contracts, bonds, or outstanding indebtedness.

(f) Whether the Auditor General has notified the Legislative Auditing Committee that the special district’s audit report, reviewed pursuant to s. 11.45(7), indicates that the district has met any of the conditions specified in s. 218.503(1) or that a deteriorating financial condition exists that may cause a condition described in s. 218.503(1) to occur if actions are not taken to address such condition.

(g) Whether the district is inactive according to the official list of special districts, and whether the district is meeting and discharging its responsibilities as required by its charter, as well as projected increases or decreases in district activity.

(h) Whether the special district has failed to comply with any of the reporting requirements in this chapter, including preparation of the public facilities report.

(i) Whether the special district has designated a registered office and agent as required by s. 189.014, and has complied with all open public records and meeting requirements.

(5) Any special district may at any time provide the Legislature and the local general-purpose government conducting the review or making decisions based upon the final oversight review report with written responses to any questions, concerns, preliminary reports, draft reports, or final reports relating to the district.

(6) This section does not apply to a deepwater port listed in s. 311.09(1) which is in compliance with a port master plan adopted pursuant to s. 163.3178(2)(k), or to an airport authority operating in compliance with an airport master plan approved by the Federal Aviation Administration, or to any special district organized to operate health systems and facilities licensed under chapter 395, chapter 400, or chapter 429.

History.—s. 23, ch. 97-255; s. 46, ch. 2001-266; s. 22, ch. 2004-305; s. 6, ch. 2006-197; s. 48, ch. 2014-22; s. 15, ch. 2016-22.

Note.—Former s. 189.428.



189.069 - Special districts; required reporting of information; web-based public access.

189.069 Special districts; required reporting of information; web-based public access.—

(1) Beginning on October 1, 2015, or by the end of the first full fiscal year after its creation, each special district shall maintain an official website containing the information required by this section. Each special district shall submit its official website address to the department.

(a) Each independent special district shall maintain a separate website.

(b) Each dependent special district shall be prominently displayed on the home page of the website of the local general-purpose government upon which it is dependent with a hyperlink to such webpages as are necessary to provide the information required by this section. A dependent special district may maintain a separate website providing the information required by this section.

(2)(a) A special district shall post the following information, at a minimum, on the district’s official website:

1. The full legal name of the special district.

2. The public purpose of the special district.

3. The name, official address, official e-mail address, and, if applicable, term and appointing authority for each member of the governing body of the special district.

4. The fiscal year of the special district.

5. The full text of the special district’s charter, the date of establishment, the establishing entity, and the statute or statutes under which the special district operates, if different from the statute or statutes under which the special district was established. Community development districts may reference chapter 190 as the uniform charter but must include information relating to any grant of special powers.

6. The mailing address, e-mail address, telephone number, and website uniform resource locator of the special district.

7. A description of the boundaries or service area of, and the services provided by, the special district.

8. A listing of all taxes, fees, assessments, or charges imposed and collected by the special district, including the rates or amounts for the fiscal year and the statutory authority for the levy of the tax, fee, assessment, or charge. For purposes of this subparagraph, charges do not include patient charges by a hospital or other health care provider.

9. The primary contact information for the special district for purposes of communication from the department.

10. A code of ethics adopted by the special district, if applicable, and a hyperlink to generally applicable ethics provisions.

11. The budget of the special district and any amendments thereto in accordance with s. 189.016.

12. The final, complete audit report for the most recent completed fiscal year and audit reports required by law or authorized by the governing body of the special district.

13. A listing of its regularly scheduled public meetings as required by s. 189.015(1).

14. The public facilities report, if applicable.

15. The link to the Department of Financial Services’ website as set forth in s. 218.32(1)(g).

16. At least 7 days before each meeting or workshop, the agenda of the event, along with any meeting materials available in an electronic format, excluding confidential and exempt information. The information must remain on the website for at least 1 year after the event.

(b) The department’s website list of special districts in the state required under s. 189.061 shall include a link for each special district that provides web-based access to the public for all information and documentation required for submission to the department pursuant to subsection (1).

History.—s. 54, ch. 2014-22; s. 16, ch. 2016-22.






Part VII - MERGER AND DISSOLUTION (ss. 189.07-189.0761)

189.07 - Definitions.

189.07 Definitions.—As used in this part, the term:

(1) “Component independent special district” means an independent special district that proposes to be merged into a merged independent district, or an independent special district as it existed before its merger into the merged independent district of which it is now a part.

(2) “Elector-initiated merger plan” means the merger plan of two or more independent special districts, a majority of whose qualified electors have elected to merge, which outlines the terms and agreements for the official merger of the districts and is finalized and approved by the governing bodies of the districts pursuant to this part.

(3) “Governing body” means the governing body of the independent special district in which the general legislative, governmental, or public powers of the district are vested and by authority of which the official business of the district is conducted.

(4) “Initiative” means the filing of a petition containing a proposal for a referendum to be placed on the ballot for election.

(5) “Joint merger plan” means the merger plan that is adopted by resolution of the governing bodies of two or more independent special districts that outlines the terms and agreements for the official merger of the districts and that is finalized and approved by the governing bodies pursuant to this part.

(6) “Merged independent district” means a single independent special district that results from a successful merger of two or more independent special districts pursuant to this part.

(7) “Merger” means the combination of two or more contiguous independent special districts resulting in a newly created merged independent district that assumes jurisdiction over all of the component independent special districts.

(8) “Merger plan” means a written document that contains the terms, agreements, and information regarding the merger of two or more independent special districts.

(9) “Proposed elector-initiated merger plan” means a written document that contains the terms and information regarding the merger of two or more independent special districts and that accompanies the petition initiated by the qualified electors of the districts but that is not yet finalized and approved by the governing bodies of each component independent special district pursuant to this part.

(10) “Proposed joint merger plan” means a written document that contains the terms and information regarding the merger of two or more independent special districts and that has been prepared pursuant to a resolution of the governing bodies of the districts but that is not yet finalized and approved by the governing bodies of each component independent special district pursuant to this part.

(11) “Qualified elector” means an individual at least 18 years of age who is a citizen of the United States, a permanent resident of this state, and a resident of the district who registers with the supervisor of elections of a county within which the district lands are located when the registration books are open.

History.—s. 1, ch. 2012-16; s. 17, ch. 2014-22.

Note.—Former s. 189.4042(1).



189.071 - Merger or dissolution of a dependent special district.

189.071 Merger or dissolution of a dependent special district.—

(1) The merger or dissolution of a dependent special district may be effectuated by an ordinance of the local general-purpose governmental entity wherein the geographical area of the district or districts is located. However, a county may not dissolve a special district that is dependent to a municipality or vice versa, or a dependent district created by special act.

(2) The merger or dissolution of an active dependent special district created and operating pursuant to a special act may be effectuated only by further act of the Legislature unless otherwise provided by general law.

(3) A dependent special district that meets any criteria for being declared inactive pursuant to s. 189.062 may be dissolved or merged by special act without a referendum.

(4) A copy of any ordinance and of any changes to a charter affecting the status or boundaries of one or more special districts shall be filed with the Special District Accountability Program within 30 days after such activity.

History.—s. 8, ch. 89-169; s. 8, ch. 97-255; s. 1, ch. 2012-16; s. 18, ch. 2014-22; s. 17, ch. 2016-22.

Note.—Former s. 189.4042(2).



189.072 - Dissolution of an independent special district.

189.072 Dissolution of an independent special district.—

(1) VOLUNTARY DISSOLUTION.—If the governing body of an independent special district created and operating pursuant to a special act elects, by a majority vote plus one, to dissolve the district, the voluntary dissolution of an independent special district created and operating pursuant to a special act may be effectuated only by the Legislature unless otherwise provided by general law.

(2) OTHER DISSOLUTIONS.—

(a) In order for the Legislature to dissolve an active independent special district created and operating pursuant to a special act, the special act dissolving the active independent special district must be approved by a majority of the resident electors of the district or, for districts in which a majority of governing body members are elected by landowners, a majority of the landowners voting in the same manner by which the independent special district’s governing body is elected. If a local general-purpose government passes an ordinance or resolution in support of the dissolution, the local general-purpose government must pay any expenses associated with the referendum required under this paragraph.

(b) If an independent special district was created by a county or municipality by referendum or any other procedure, the county or municipality that created the district may dissolve the district pursuant to a referendum or any other procedure by which the independent special district was created. However, if the independent special district has ad valorem taxation powers, the same procedure required to grant the independent special district ad valorem taxation powers is required to dissolve the district.

(3) INACTIVE INDEPENDENT SPECIAL DISTRICTS.—An independent special district that meets any criteria for being declared inactive pursuant to s. 189.062 may be dissolved by special act without a referendum. If an inactive independent special district was created by a county or municipality through a referendum, the county or municipality that created the district may dissolve the district after publishing notice as described in s. 189.062.

(4) DEBTS AND ASSETS.—Financial allocations of the assets and indebtedness of a dissolved independent special district shall be pursuant to s. 189.076.

History.—s. 8, ch. 97-255; s. 1, ch. 98-320; s. 142, ch. 2001-266; s. 1, ch. 2012-16; s. 19, ch. 2014-22; s. 18, ch. 2016-22.

Note.—Former s. 189.4042(3).



189.073 - Legislative merger of independent special districts.

189.073 Legislative merger of independent special districts.—The Legislature, by special act, may merge independent special districts created and operating pursuant to special act.

History.—s. 1, ch. 2012-16; s. 20, ch. 2014-22.

Note.—Former s. 189.4042(4).



189.074 - Voluntary merger of independent special districts.

189.074 Voluntary merger of independent special districts.—Two or more contiguous independent special districts created by special act which have similar functions and elected governing bodies may elect to merge into a single independent district through the act of merging the component independent special districts.

(1) INITIATION.—Merger proceedings may commence by:

(a) A joint resolution of the governing bodies of each independent special district which endorses a proposed joint merger plan; or

(b) A qualified elector initiative.

(2) JOINT MERGER PLAN BY RESOLUTION.—The governing bodies of two or more contiguous independent special districts may, by joint resolution, endorse a proposed joint merger plan to commence proceedings to merge the districts pursuant to this section.

(a) The proposed joint merger plan must specify:

1. The name of each component independent special district to be merged;

2. The name of the proposed merged independent district;

3. The rights, duties, and obligations of the proposed merged independent district;

4. The territorial boundaries of the proposed merged independent district;

5. The governmental organization of the proposed merged independent district insofar as it concerns elected and appointed officials and public employees, along with a transitional plan and schedule for elections and appointments of officials;

6. A fiscal estimate of the potential cost or savings as a result of the merger;

7. Each component independent special district’s assets, including, but not limited to, real and personal property, and the current value thereof;

8. Each component independent special district’s liabilities and indebtedness, bonded and otherwise, and the current value thereof;

9. Terms for the assumption and disposition of existing assets, liabilities, and indebtedness of each component independent special district jointly, separately, or in defined proportions;

10. Terms for the common administration and uniform enforcement of existing laws within the proposed merged independent district;

11. The times and places for public hearings on the proposed joint merger plan;

12. The times and places for a referendum in each component independent special district on the proposed joint merger plan, along with the referendum language to be presented for approval; and

13. The effective date of the proposed merger.

(b) The resolution endorsing the proposed joint merger plan must be approved by a majority vote of the governing bodies of each component independent special district and adopted at least 60 business days before any general or special election on the proposed joint merger plan.

(c) Within 5 business days after the governing bodies approve the resolution endorsing the proposed joint merger plan, the governing bodies must:

1. Cause a copy of the proposed joint merger plan, along with a descriptive summary of the plan, to be displayed and be readily accessible to the public for inspection in at least three public places within the territorial limits of each component independent special district, unless a component independent special district has fewer than three public places, in which case the plan must be accessible for inspection in all public places within the component independent special district;

2. If applicable, cause the proposed joint merger plan, along with a descriptive summary of the plan and a reference to the public places within each component independent special district where a copy of the merger plan may be examined, to be displayed on a website maintained by each district or on a website maintained by the county or municipality in which the districts are located; and

3. Arrange for a descriptive summary of the proposed joint merger plan, and a reference to the public places within the district where a copy may be examined, to be published in a newspaper of general circulation within the component independent special districts at least once each week for 4 successive weeks.

(d) The governing body of each component independent special district shall set a time and place for one or more public hearings on the proposed joint merger plan. Each public hearing shall be held on a weekday at least 7 business days after the day the first advertisement is published on the proposed joint merger plan. The hearing or hearings may be held jointly or separately by the governing bodies of the component independent special districts. Any interested person residing in the respective district shall be given a reasonable opportunity to be heard on any aspect of the proposed merger at the public hearing.

1. Notice of the public hearing addressing the resolution for the proposed joint merger plan must be published pursuant to the notice requirements in s. 189.015 and must provide a descriptive summary of the proposed joint merger plan and a reference to the public places within the component independent special districts where a copy of the plan may be examined.

2. After the final public hearing, the governing bodies of each component independent special district may amend the proposed joint merger plan if the amended version complies with the notice and public hearing requirements provided in this section. Thereafter, the governing bodies may approve a final version of the joint merger plan or decline to proceed further with the merger. Approval by the governing bodies of the final version of the joint merger plan must occur within 60 business days after the final hearing.

(e) After the final public hearing, the governing bodies shall notify the supervisors of elections of the applicable counties in which district lands are located of the adoption of the resolution by each governing body. The supervisors of elections shall schedule a separate referendum for each component independent special district. The referenda may be held in each district on the same day, or on different days, but no more than 20 days apart.

1. Notice of a referendum on the merger of independent special districts must be provided pursuant to the notice requirements in s. 100.342. At a minimum, the notice must include:

a. A brief summary of the resolution and joint merger plan;

b. A statement as to where a copy of the resolution and joint merger plan may be examined;

c. The names of the component independent special districts to be merged and a description of their territory;

d. The times and places at which the referendum will be held; and

e. Such other matters as may be necessary to call, provide for, and give notice of the referendum and to provide for the conduct thereof and the canvass of the returns.

2. The referenda must be held in accordance with the Florida Election Code and may be held pursuant to ss. 101.6101-101.6107. All costs associated with the referenda shall be borne by the respective component independent special district.

3. The ballot question in such referendum placed before the qualified electors of each component independent special district to be merged must be in substantially the following form:

“Shall   (name of component independent special district)   and   (name of component independent special district or districts)   be merged into   (name of newly merged independent district)  ?

YES

NO”

4. If the component independent special districts proposing to merge have disparate millage rates, the ballot question in the referendum placed before the qualified electors of each component independent special district must be in substantially the following form:

“Shall   (name of component independent special district)   and   (name of component independent special district or districts)   be merged into   (name of newly merged independent district)   if the voter-approved maximum millage rate within each independent special district will not increase absent a subsequent referendum?

YES

NO”

5. In any referendum held pursuant to this section, the ballots shall be counted, returns made and canvassed, and results certified in the same manner as other elections or referenda for the component independent special districts.

6. The merger may not take effect unless a majority of the votes cast in each component independent special district are in favor of the merger. If one of the component districts does not obtain a majority vote, the referendum fails, and merger does not take effect.

7. If the merger is approved by a majority of the votes cast in each component independent special district, the merged independent district is created. Upon approval, the merged independent district shall notify the Special District Accountability Program pursuant to s. 189.016(2) and the local general-purpose governments in which any part of the component independent special districts is situated pursuant to s. 189.016(7).

8. If the referendum fails, the merger process under this subsection may not be initiated for the same purpose within 2 years after the date of the referendum.

(f) Component independent special districts merged pursuant to a joint merger plan by resolution shall continue to be governed as before the merger until the effective date specified in the adopted joint merger plan.

(3) QUALIFIED ELECTOR-INITIATED MERGER PLAN.—The qualified electors of two or more contiguous independent special districts may commence a merger proceeding by each filing a petition with the governing body of their respective independent special district proposing to be merged. The petition must contain the signatures of at least 40 percent of the qualified electors of each component independent special district and must be submitted to the appropriate component independent special district governing body no later than 1 year after the start of the qualified elector-initiated merger process.

(a) The petition must comply with, and be circulated in, the following form:

PETITION FOR
INDEPENDENT SPECIAL DISTRICT MERGER

We, the undersigned electors and legal voters of   (name of independent special district)  , qualified to vote at the next general or special election, respectfully petition that there be submitted to the electors and legal voters of   (name of independent special district or districts proposed to be merged)  , for their approval or rejection at a referendum held for that purpose, a proposal to merge   (name of component independent special district)   and   (name of component independent special district or districts)  .

In witness thereof, we have signed our names on the date indicated next to our signatures.

Date      Name   Home Address

(print under signature)

(b) The petition must be validated by a signed statement by a witness who is a duly qualified elector of one of the component independent special districts, a notary public, or another person authorized to take acknowledgments.

1. A statement that is signed by a witness who is a duly qualified elector of the respective district shall be accepted for all purposes as the equivalent of an affidavit. Such statement must be in substantially the following form:

“I,   (name of witness)  , state that I am a duly qualified voter of   (name of independent special district)  . Each of the   (insert number)   persons who have signed this petition sheet has signed his or her name in my presence on the dates indicated above and identified himself or herself to be the same person who signed the sheet. I understand that this statement will be accepted for all purposes as the equivalent of an affidavit and, if it contains a materially false statement, shall subject me to the penalties of perjury.”

Date     Signature of Witness

2. A statement that is signed by a notary public or another person authorized to take acknowledgments must be in substantially the following form:

“On the date indicated above before me personally came each of the   (insert number)   electors and legal voters whose signatures appear on this petition sheet, who signed the petition in my presence and who, being by me duly sworn, each for himself or herself, identified himself or herself as the same person who signed the petition, and I declare that the foregoing information they provided was true.”

Date     Signature of Witness

3. An alteration or correction of information appearing on a petition’s signature line, other than an uninitialed signature and date, does not invalidate such signature. In matters of form, this subsection shall be liberally construed, not inconsistent with substantial compliance thereto and the prevention of fraud.

4. The appropriately signed petition must be filed with the governing body of each component independent special district. The petition must be submitted to the supervisors of elections of the counties in which the district lands are located. The supervisors shall, within 30 business days after receipt of the petitions, certify to the governing bodies the number of signatures of qualified electors contained on the petitions.

(c) Upon verification by the supervisors of elections of the counties within which component independent special district lands are located that 40 percent of the qualified electors have petitioned for merger and that all such petitions have been executed within 1 year after the date of the initiation of the qualified-elector merger process, the governing bodies of each component independent special district shall meet within 30 business days to prepare and approve by resolution a proposed elector-initiated merger plan. The proposed plan must include:

1. The name of each component independent special district to be merged;

2. The name of the proposed merged independent district;

3. The rights, duties, and obligations of the merged independent district;

4. The territorial boundaries of the proposed merged independent district;

5. The governmental organization of the proposed merged independent district insofar as it concerns elected and appointed officials and public employees, along with a transitional plan and schedule for elections and appointments of officials;

6. A fiscal estimate of the potential cost or savings as a result of the merger;

7. Each component independent special district’s assets, including, but not limited to, real and personal property, and the current value thereof;

8. Each component independent special district’s liabilities and indebtedness, bonded and otherwise, and the current value thereof;

9. Terms for the assumption and disposition of existing assets, liabilities, and indebtedness of each component independent special district, jointly, separately, or in defined proportions;

10. Terms for the common administration and uniform enforcement of existing laws within the proposed merged independent district;

11. The times and places for public hearings on the proposed joint merger plan; and

12. The effective date of the proposed merger.

(d) The resolution endorsing the proposed elector-initiated merger plan must be approved by a majority vote of the governing bodies of each component independent special district and must be adopted at least 60 business days before any general or special election on the proposed elector-initiated plan.

(e) Within 5 business days after the governing bodies of each component independent special district approve the proposed elector-initiated merger plan, the governing bodies shall:

1. Cause a copy of the proposed elector-initiated merger plan, along with a descriptive summary of the plan, to be displayed and be readily accessible to the public for inspection in at least three public places within the territorial limits of each component independent special district, unless a component independent special district has fewer than three public places, in which case the plan must be accessible for inspection in all public places within the component independent special district;

2. If applicable, cause the proposed elector-initiated merger plan, along with a descriptive summary of the plan and a reference to the public places within each component independent special district where a copy of the merger plan may be examined, to be displayed on a website maintained by each district or otherwise on a website maintained by the county or municipality in which the districts are located; and

3. Arrange for a descriptive summary of the proposed elector-initiated merger plan, and a reference to the public places within the district where a copy may be examined, to be published in a newspaper of general circulation within the component independent special districts at least once each week for 4 successive weeks.

(f) The governing body of each component independent special district shall set a time and place for one or more public hearings on the proposed elector-initiated merger plan. Each public hearing shall be held on a weekday at least 7 business days after the day the first advertisement is published on the proposed elector-initiated merger plan. The hearing or hearings may be held jointly or separately by the governing bodies of the component independent special districts. Any interested person residing in the respective district shall be given a reasonable opportunity to be heard on any aspect of the proposed merger at the public hearing.

1. Notice of the public hearing on the proposed elector-initiated merger plan must be published pursuant to the notice requirements in s. 189.015 and must provide a descriptive summary of the elector-initiated merger plan and a reference to the public places within the component independent special districts where a copy of the plan may be examined.

2. After the final public hearing, the governing bodies of each component independent special district may amend the proposed elector-initiated merger plan if the amended version complies with the notice and public hearing requirements provided in this section. The governing bodies must approve a final version of the merger plan within 60 business days after the final hearing.

(g) After the final public hearing, the governing bodies shall notify the supervisors of elections of the applicable counties in which district lands are located of the adoption of the resolution by each governing body. The supervisors of elections shall schedule a date for the separate referenda for each district. The referenda may be held in each district on the same day, or on different days, but no more than 20 days apart.

1. Notice of a referendum on the merger of the component independent special districts must be provided pursuant to the notice requirements in s. 100.342. At a minimum, the notice must include:

a. A brief summary of the resolution and elector-initiated merger plan;

b. A statement as to where a copy of the resolution and petition for merger may be examined;

c. The names of the component independent special districts to be merged and a description of their territory;

d. The times and places at which the referendum will be held; and

e. Such other matters as may be necessary to call, provide for, and give notice of the referendum and to provide for the conduct thereof and the canvass of the returns.

2. The referenda must be held in accordance with the Florida Election Code and may be held pursuant to ss. 101.6101-101.6107. All costs associated with the referenda shall be borne by the respective component independent special district.

3. The ballot question in such referendum placed before the qualified electors of each component independent special district to be merged must be in substantially the following form:

“Shall   (name of component independent special district)   and   (name of component independent special district or districts)   be merged into   (name of newly merged independent district)  ?

YES

NO”

4. If the component independent special districts proposing to merge have disparate millage rates, the ballot question in the referendum placed before the qualified electors of each component independent special district must be in substantially the following form:

“Shall   (name of component independent special district)   and   (name of component independent special district or districts)   be merged into   (name of newly merged independent district)   if the voter-approved maximum millage rate within each independent special district will not increase absent a subsequent referendum?

YES

NO”

5. In any referendum held pursuant to this section, the ballots shall be counted, returns made and canvassed, and results certified in the same manner as other elections or referenda for the component independent special districts.

6. The merger may not take effect unless a majority of the votes cast in each component independent special district are in favor of the merger. If one of the component independent special districts does not obtain a majority vote, the referendum fails, and merger does not take effect.

7. If the merger is approved by a majority of the votes cast in each component independent special district, the merged district shall notify the Special District Accountability Program pursuant to s. 189.016(2) and the local general-purpose governments in which any part of the component independent special districts is situated pursuant to s. 189.016(7).

8. If the referendum fails, the merger process under this subsection may not be initiated for the same purpose within 2 years after the date of the referendum.

(h) Component independent special districts merged pursuant to an elector-initiated merger plan shall continue to be governed as before the merger until the effective date specified in the adopted elector-initiated merger plan.

(4) EFFECTIVE DATE.—The effective date of the merger shall be as provided in the joint merger plan or elector-initiated merger plan, as appropriate, and is not contingent upon the future act of the Legislature.

(a) However, as soon as practicable, the merged independent district shall, at its own expense, submit a unified charter for the merged district to the Legislature for approval. The unified charter must make the powers of the district consistent within the merged independent district and repeal the special acts of the districts which existed before the merger.

(b) Within 30 business days after the effective date of the merger, the merged independent district’s governing body, as indicated in this section, shall hold an organizational meeting to implement the provisions of the joint merger plan or elector-initiated merger plan, as appropriate.

(5) RESTRICTIONS DURING TRANSITION PERIOD.—Until the Legislature formally approves the unified charter pursuant to a special act, each component independent special district is considered a subunit of the merged independent district subject to the following restrictions:

(a) During the transition period, the merged independent district is limited in its powers and financing capabilities within each subunit to those powers that existed within the boundaries of each subunit which were previously granted to the component independent special district in its existing charter before the merger. The merged independent district may not, solely by reason of the merger, increase its powers or financing capability.

(b) During the transition period, the merged independent district shall exercise only the legislative authority to levy and collect revenues within the boundaries of each subunit which was previously granted to the component independent special district by its existing charter before the merger, including the authority to levy ad valorem taxes, non-ad valorem assessments, impact fees, and charges.

1. The merged independent district may not, solely by reason of the merger or the legislatively approved unified charter, increase ad valorem taxes on property within the original limits of a subunit beyond the maximum millage rate approved by the electors of the component independent special district unless the electors of such subunit approve an increase at a subsequent referendum of the subunit’s electors. Each subunit may be considered a separate taxing unit.

2. The merged independent district may not, solely by reason of the merger, charge non-ad valorem assessments, impact fees, or other new fees within a subunit which were not otherwise previously authorized to be charged.

(c) During the transition period, each component independent special district of the merged independent district must continue to file all information and reports required under this chapter as subunits until the Legislature formally approves the unified charter pursuant to a special act.

(d) The intent of this part is to preserve and transfer to the merged independent district all authority that exists within each subunit and was previously granted by the Legislature and, if applicable, by referendum.

(6) EFFECT OF MERGER, GENERALLY.—On and after the effective date of the merger, the merged independent district shall be treated and considered for all purposes as one entity under the name and on the terms and conditions set forth in the joint merger plan or elector-initiated merger plan, as appropriate.

(a) All rights, privileges, and franchises of each component independent special district and all assets, real and personal property, books, records, papers, seals, and equipment, as well as other things in action, belonging to each component independent special district before the merger shall be deemed as transferred to and vested in the merged independent district without further act or deed.

(b) All property, rights-of-way, and other interests are as effectually the property of the merged independent district as they were of the component independent special district before the merger. The title to real estate, by deed or otherwise, under the laws of this state vested in any component independent special district before the merger may not be deemed to revert or be in any way impaired by reason of the merger.

(c) The merged independent district is in all respects subject to all obligations and liabilities imposed and possesses all the rights, powers, and privileges vested by law in other similar entities.

(d) Upon the effective date of the merger, the joint merger plan or elector-initiated merger plan, as appropriate, is subordinate in all respects to the contract rights of all holders of any securities or obligations of the component independent special districts outstanding at the effective date of the merger.

(e) The new registration of electors is not necessary as a result of the merger, but all elector registrations of the component independent special districts shall be transferred to the proper registration books of the merged independent district, and new registrations shall be made as provided by law as if no merger had taken place.

(7) GOVERNING BODY OF MERGED INDEPENDENT DISTRICT.—

(a) From the effective date of the merger until the next general election, the governing body of the merged independent district shall be comprised of the governing body members of each component independent special district, with such members serving until the governing body members elected at the next general election take office.

(b) Beginning with the next general election following the effective date of merger, the governing body of the merged independent district shall be comprised of five members. The office of each governing body member shall be designated by seat, which shall be distinguished from other body member seats by an assigned numeral: 1, 2, 3, 4, or 5. The governing body members that are elected in this initial election following the merger shall serve unequal terms of 2 and 4 years in order to create staggered membership of the governing body, with:

1. Member seats 1, 3, and 5 being designated for 4-year terms; and

2. Member seats 2 and 4 being designated for 2-year terms.

(c) In general elections thereafter, all governing body members shall serve 4-year terms.

(8) EFFECT ON EMPLOYEES.—Except as otherwise provided by law and except for those officials and employees protected by tenure of office, civil service provisions, or a collective bargaining agreement, upon the effective date of merger, all appointive offices and positions existing in all component independent special districts involved in the merger are subject to the terms of the joint merger plan or elector-initiated merger plan, as appropriate. Such plan may provide for instances in which there are duplications of positions and for other matters such as varying lengths of employee contracts, varying pay levels or benefits, different civil service regulations in the constituent entities, and differing ranks and position classifications for similar positions. For those employees who are members of a bargaining unit certified by the Public Employees Relations Commission, the requirements of chapter 447 apply.

(9) EFFECT ON DEBTS, LIABILITIES, AND OBLIGATIONS.—

(a) All valid and lawful debts and liabilities existing against a merged independent district, or which may arise or accrue against the merged independent district, which but for merger would be valid and lawful debts or liabilities against one or more of the component independent special districts, are debts against or liabilities of the merged independent district and accordingly shall be defrayed and answered to by the merged independent district to the same extent, and no further than, the component independent special districts would have been bound if a merger had not taken place.

(b) The rights of creditors and all liens upon the property of any of the component independent special districts shall be preserved unimpaired. The respective component districts shall be deemed to continue in existence to preserve such rights and liens, and all debts, liabilities, and duties of any of the component districts attach to the merged independent district.

(c) All bonds, contracts, and obligations of the component independent special districts which exist as legal obligations are obligations of the merged independent district, and all such obligations shall be issued or entered into by and in the name of the merged independent district.

(10) EFFECT ON ACTIONS AND PROCEEDINGS.—In any action or proceeding pending on the effective date of merger to which a component independent special district is a party, the merged independent district may be substituted in its place, and the action or proceeding may be prosecuted to judgment as if merger had not taken place. Suits may be brought and maintained against a merged independent district in any state court in the same manner as against any other independent special district.

(11) EFFECT ON ANNEXATION.—Chapter 171 continues to apply to all annexations by a city within the component independent special districts’ boundaries after merger occurs. Any moneys owed to a component independent special district pursuant to s. 171.093, or any interlocal service boundary agreement as a result of annexation predating the merger, shall be paid to the merged independent district after merger.

(12) EFFECT ON MILLAGE CALCULATIONS.—The merged independent special district is authorized to continue or conclude procedures under chapter 200 on behalf of the component independent special districts. The merged independent special district shall make the calculations required by chapter 200 for each component individual special district separately.

(13) DETERMINATION OF RIGHTS.—If any right, title, interest, or claim arises out of a merger or by reason thereof which is not determinable by reference to this section, the joint merger plan or elector-initiated merger plan, as appropriate, or otherwise under the laws of this state, the governing body of the merged independent district may provide therefor in a manner conforming to law.

(14) EXEMPTION.—This section does not apply to independent special districts whose governing bodies are elected by district landowners voting the acreage owned within the district.

(15) PREEMPTION.—This section preempts any special act to the contrary.

History.—s. 1, ch. 2012-16; s. 21, ch. 2014-22; s. 12, ch. 2015-2; s. 19, ch. 2016-22.

Note.—Former s. 189.4042(5).



189.075 - Involuntary merger of independent special districts.

189.075 Involuntary merger of independent special districts.—

(1) INDEPENDENT SPECIAL DISTRICTS CREATED BY SPECIAL ACT.—In order for the Legislature to merge an active independent special district or districts created and operating pursuant to a special act, the special act merging the active independent special district or districts must be approved at separate referenda of the impacted local governments by a majority of the resident electors or, for districts in which a majority of governing body members are elected by landowners, a majority of the landowners voting in the same manner by which each independent special district’s governing body is elected. The special act merging the districts must include a plan of merger that addresses transition issues such as the effective date of the merger, governance, administration, powers, pensions, and assumption of all assets and liabilities. If a local general-purpose government passes an ordinance or resolution in support of the merger of an active independent special district, the local general-purpose government must pay any expenses associated with the referendum required under this subsection.

(2) INDEPENDENT SPECIAL DISTRICTS CREATED BY A COUNTY OR MUNICIPALITY.—A county or municipality may merge an independent special district created by the county or municipality pursuant to a referendum or any other procedure by which the independent special district was created. However, if the independent special district has ad valorem taxation powers, the same procedure required to grant the independent special district ad valorem taxation powers is required to merge the district. The political subdivisions proposing the involuntary merger of an active independent special district must pay any expenses associated with the referendum required under this subsection.

(3) INACTIVE INDEPENDENT SPECIAL DISTRICTS.—An independent special district that meets any criteria for being declared inactive, or that has already been declared inactive, pursuant to s. 189.062 may be merged by special act without a referendum.

History.—s. 1, ch. 2012-16; s. 21, ch. 2013-15; s. 22, ch. 2014-22.

Note.—Former s. 189.4042(6).



189.076 - Financial allocations.

189.076 Financial allocations.—

(1) The government formed by merger of existing special districts shall assume all indebtedness of, and receive title to all property owned by, the preexisting special districts. The proposed charter shall provide for the determination of the proper allocation of the indebtedness so assumed and the manner in which said debt shall be retired.

(2) Unless otherwise provided by law or ordinance, the dissolution of a special district government shall transfer the title to all property owned by the preexisting special district government to the local general-purpose government, which shall also assume all indebtedness of the preexisting special district.

(3) The provisions of this section shall not apply to community development districts established pursuant to chapter 190 or to water management districts created and operated pursuant to chapter 373.

History.—s. 11, ch. 89-169; s. 11, ch. 97-255; s. 25, ch. 2014-22.

Note.—Former s. 189.4045.



189.0761 - Exemptions.

189.0761 Exemptions.—This part does not apply to community development districts implemented pursuant to chapter 190 or to water management districts created and operated pursuant to chapter 373.

History.—s. 8, ch. 89-169; s. 8, ch. 97-255; s. 1, ch. 2012-16; s. 23, ch. 2014-22.

Note.—Former s. 189.4042(7).






Part VIII - COMPREHENSIVE PLANNING (ss. 189.08-189.082)

189.08 - Special district public facilities report.

189.08 Special district public facilities report.—

(1) It is declared to be the policy of this state to foster coordination between special districts and local general-purpose governments as those local general-purpose governments develop comprehensive plans under the Community Planning Act, pursuant to part II of chapter 163.

(2) Each independent special district shall submit to each local general-purpose government in which it is located a public facilities report and an annual notice of any changes. The public facilities report shall specify the following information:

(a) A description of existing public facilities owned or operated by the special district, and each public facility that is operated by another entity, except a local general-purpose government, through a lease or other agreement with the special district. This description shall include the current capacity of the facility, the current demands placed upon it, and its location. This information shall be required in the initial report and updated every 7 years at least 12 months before the submission date of the evaluation and appraisal notification letter of the appropriate local government required by s. 163.3191. The department shall post a schedule on its website, based on the evaluation and appraisal notification schedule prepared pursuant to s. 163.3191(5), for use by a special district to determine when its public facilities report and updates to that report are due to the local general-purpose governments in which the special district is located.

(b) A description of each public facility the district is building, improving, or expanding, or is currently proposing to build, improve, or expand within at least the next 7 years, including any facilities that the district is assisting another entity, except a local general-purpose government, to build, improve, or expand through a lease or other agreement with the district. For each public facility identified, the report shall describe how the district currently proposes to finance the facility.

(c) If the special district currently proposes to replace any facilities identified in paragraph (a) or paragraph (b) within the next 10 years, the date when such facility will be replaced.

(d) The anticipated time the construction, improvement, or expansion of each facility will be completed.

(e) The anticipated capacity of and demands on each public facility when completed. In the case of an improvement or expansion of a public facility, both the existing and anticipated capacity must be listed.

(3) A special district proposing to build, improve, or expand a public facility which requires a certificate of need pursuant to chapter 408 shall elect to notify the appropriate local general-purpose government of its plans either in its 7-year plan or at the time the letter of intent is filed with the Agency for Health Care Administration pursuant to s. 408.039.

(4) Those special districts building, improving, or expanding public facilities addressed by a development order issued to the developer pursuant to s. 380.06 may use the most recent annual report required by s. 380.06(15) and (18) and submitted by the developer, to the extent the annual report provides the information required by subsection (2).

(5) The facilities report shall be prepared and submitted within 1 year after the district’s creation.

(6) For purposes of the preparation or revision of local government comprehensive plans required pursuant to s. 163.3161, a special district public facilities report may be used and relied upon by the local general-purpose government or governments within which the special district is located.

(7) Any special district that has completed the construction of its public facilities, improvements to its facilities, or its development is not required to submit a public facilities report, but must submit the information required by paragraph (2)(a).

(8) A special district plan of reclamation required pursuant to general law or special act, including, but not limited to, a plan prepared pursuant to chapter 298 which complies with the requirements of subsection (2), shall satisfy the requirement for a public facilities report. A water management and control plan adopted pursuant to s. 190.013, which complies with the requirements of subsection (2), satisfies the requirement for a public facilities report for the facilities the plan addresses.

(9) The Reedy Creek Improvement District is not required to provide the public facilities report as specified in subsection (2).

(10) Each deepwater port listed in s. 403.021(9)(b) shall satisfy the requirements of subsection (2) by submitting to the appropriate local government a comprehensive master plan as required by s. 163.3178(2)(k). All other ports shall submit a public facilities report as required in subsection (2).

History.—s. 20, ch. 89-169; s. 26, ch. 95-280; s. 16, ch. 97-255; s. 17, ch. 99-8; s. 38, ch. 2011-139; s. 15, ch. 2012-99; s. 35, ch. 2014-22.

Note.—Former s. 189.415.



189.081 - Activities of special districts; local government comprehensive planning.

189.081 Activities of special districts; local government comprehensive planning.—

(1) Construction or expansion of a public facility, or major alteration which affects the quantity or quality of the level of service of a public facility, which is undertaken or initiated by a special district or through some other entity shall be consistent with the applicable local government comprehensive plan adopted pursuant to part II of chapter 163; provided, however, the local government comprehensive plan shall not:

(a) Require an independent special district to construct, expand, or perform a major alteration of any public facility; or

(b) Require any special district to construct, expand, or perform a major alteration of any public facility which would result in an impairment of covenants and agreements relating to bonds validated or issued by the special district.

(2) When a local government has issued a development order which approves the construction of public facilities or has issued a development order pursuant to chapter 380, the local government shall not use the requirements of this section to limit or modify the right of an independent special district to construct, modify, operate, or maintain public facilities authorized by the development order.

(3) The provisions of this section shall not apply to water management districts created pursuant to s. 373.069, to regional water supply authorities created pursuant to s. 373.713, or to spoil disposal sites owned or used by the Federal Government.

(4) Ports listed in s. 403.021(9)(b) which operate in compliance with a port master plan which has been incorporated into the appropriate local government comprehensive plan pursuant to s. 163.3178(2)(k) shall be deemed to be in compliance with the requirements of this section.

(5) Nothing in this section shall create or alter the respective rights of local governments or special districts to provide public facilities or services to a particular geographic area or location, nor shall this section alter or affect the police powers of any local government or the authority or requirements under chapter 163.

(6) Any independent district created under a special act or general law, including, but not limited to, this chapter, chapter 190, chapter 191, or chapter 298, for the purpose of providing urban infrastructure or services may provide housing and housing assistance for its employed personnel whose total annual household income does not exceed 140 percent of the area median income, adjusted for family size.

History.—s. 21, ch. 89-169; s. 17, ch. 97-255; s. 6, ch. 2006-69; s. 12, ch. 2007-5; s. 7, ch. 2010-205; s. 36, ch. 2014-22.

Note.—Former s. 189.4155.



189.082 - Water management district technical assistance; local government comprehensive planning.

189.082 Water management district technical assistance; local government comprehensive planning.—Water management districts shall assist local governments in the development of local government comprehensive plan elements related to water resource issues as required by s. 373.711.

History.—s. 22, ch. 89-169; s. 8, ch. 2010-205; s. 37, ch. 2014-22.

Note.—Former s. 189.4156.









Chapter 190 - COMMUNITY DEVELOPMENT DISTRICTS

190.001 - Short title.

190.001 Short title.—This act may be cited as the “Uniform Community Development District Act of 1980.”

History.—s. 2, ch. 80-407.



190.002 - Legislative findings, policies, and intent.

190.002 Legislative findings, policies, and intent.—

(1) The Legislature finds that:

(a) There is a need for uniform, focused, and fair procedures in state law to provide a reasonable alternative for the establishment, power, operation, and duration of independent districts to manage and finance basic community development services; and that, based upon a proper and fair determination of applicable facts, an independent district can constitute a timely, efficient, effective, responsive, and economic way to deliver these basic services, thereby providing a solution to the state’s planning, management, and financing needs for delivery of capital infrastructure in order to service projected growth without overburdening other governments and their taxpayers.

(b) It is in the public interest that any independent special district created pursuant to state law not outlive its usefulness and that the operation of such a district and the exercise by the district of its powers be consistent with applicable due process, disclosure, accountability, ethics, and government-in-the-sunshine requirements which apply both to governmental entities and to their elected and appointed officials.

(c) It is in the public interest that long-range planning, management, and financing and long-term maintenance, upkeep, and operation of basic services for community development districts be under one coordinated entity.

(2) It is the policy of this state:

(a) That the needless and indiscriminate proliferation, duplication, and fragmentation of local general-purpose government services by independent districts is not in the public interest.

(b) That independent districts are a legitimate alternative method available for use by the private and public sectors, as authorized by state law, to manage and finance basic services for community developments.

(c) That the exercise by any independent district of its powers as set forth by uniform general law comply with all applicable governmental laws, rules, regulations, and policies governing planning and permitting of the development to be serviced by the district, to ensure that neither the establishment nor operation of such district is a development order under chapter 380 and that the district so established does not have any zoning or permitting powers governing development.

(d) That the process of establishing such a district pursuant to uniform general law be fair and based only on factors material to managing and financing the service delivery function of the district, so that any matter concerning permitting or planning of the development is not material or relevant.

(3) It is the legislative intent and purpose, based upon, and consistent with, its findings of fact and declarations of policy, to authorize a uniform procedure by general law to establish an independent special district as an alternative method to manage and finance basic services for community development. It is further the legislative intent and purpose to provide by general law for the uniform operation, exercise of power, and procedure for termination of any such independent district. It is further the purpose and intent of the Legislature that a district created under this chapter not have or exercise any zoning or development permitting power, that the establishment of the independent community development district as provided in this act not be a development order within the meaning of chapter 380, and that all applicable planning and permitting laws, rules, regulations, and policies control the development of the land to be serviced by the district. It is further the purpose and intent of the Legislature that no debt or obligation of a district constitute a burden on any local general-purpose government without its consent.

History.—s. 2, ch. 80-407; s. 1, ch. 84-360.



190.003 - Definitions.

190.003 Definitions.—As used in this chapter, the term:

(1) “Ad valorem bonds” means bonds which are payable from the proceeds of ad valorem taxes levied on real and tangible personal property and which are generally referred to as general obligation bonds.

(2) “Assessable improvements” means, without limitation, any and all public improvements and community facilities that the district is empowered to provide in accordance with this act.

(3) “Assessment bonds” means special obligations of the district which are payable solely from proceeds of the special assessments levied for an assessable project.

(4) “Board” or “board of supervisors” means the governing board of the district or, if such board has been abolished, the board, body, or commission succeeding to the principal functions thereof or to whom the powers given to the board by this act have been given by law.

(5) “Bond” includes “certificate,” and the provisions which are applicable to bonds are equally applicable to certificates. The term “bond” includes any general obligation bond, assessment bond, refunding bond, revenue bond, and other such obligation in the nature of a bond as is provided for in this act, as the case may be.

(6) “Community development district” means a local unit of special-purpose government which is created pursuant to this act and limited to the performance of those specialized functions authorized by this act; the governing head of which is a body created, organized, and constituted and authorized to function specifically as prescribed in this act for the purpose of the delivery of urban community development services; and the formation, powers, governing body, operation, duration, accountability, requirements for disclosure, and termination of which are as required by general law.

(7) “Compact, urban, mixed-use district” means a district located within a municipality and within a community redevelopment area created pursuant to s. 163.356, that consists of a maximum of 75 acres, and has development entitlements of at least 400,000 square feet of retail development and 500 residential units.

(8) “Cost,” when used with reference to any project, includes, but is not limited to:

(a) The expenses of determining the feasibility or practicability of acquisition, construction, or reconstruction.

(b) The cost of surveys, estimates, plans, and specifications.

(c) The cost of improvements.

(d) Engineering, fiscal, and legal expenses and charges.

(e) The cost of all labor, materials, machinery, and equipment.

(f) The cost of all lands, properties, rights, easements, and franchises acquired.

(g) Financing charges.

(h) The creation of initial reserve and debt service funds.

(i) Working capital.

(j) Interest charges incurred or estimated to be incurred on money borrowed prior to and during construction and acquisition and for such reasonable period of time after completion of construction or acquisition as the board may determine.

(k) The cost of issuance of bonds pursuant to this act, including advertisements and printing.

(l) The cost of any election held pursuant to this act and all other expenses of issuance of bonds.

(m) The discount, if any, on the sale or exchange of bonds.

(n) Administrative expenses.

(o) Such other expenses as may be necessary or incidental to the acquisition, construction, or reconstruction of any project or to the financing thereof, or to the development of any lands within the district.

(p) Payments, contributions, dedications, fair share or concurrency obligations, and any other exactions required as a condition to receive any government approval or permit necessary to accomplish any district purpose.

(9) “District” means the community development district.

(10) “District manager” means the manager of the district.

(11) “District roads” means highways, streets, roads, alleys, sidewalks, landscaping, storm drains, bridges, and thoroughfares of all kinds and descriptions.

(12) “Elector” means a landowner or qualified elector.

(13) “General obligation bonds” means bonds which are secured by, or provide for their payment by, the pledge, in addition to those special taxes levied for their discharge and such other sources as may be provided for their payment or pledged as security under the resolution authorizing their issuance, of the full faith and credit and taxing power of the district and for payment of which recourse may be had against the general fund of the district.

(14) “Landowner” means the owner of a freehold estate as appears by the deed record, including a trustee, a private corporation, and an owner of a condominium unit; it does not include a reversioner, remainderman, mortgagee, or any governmental entity, who shall not be counted and need not be notified of proceedings under this act. Landowner shall also mean the owner of a ground lease from a governmental entity, which leasehold interest has a remaining term, excluding all renewal options, in excess of 50 years.

(15) “Local general-purpose government” means a county, municipality, or consolidated city-county government.

(16) “Project” means any development, improvement, property, utility, facility, works, enterprise, or service now existing or hereafter undertaken or established under the provisions of this act.

(17) “Qualified elector” means any person at least 18 years of age who is a citizen of the United States, a legal resident of Florida and of the district, and who registers to vote with the supervisor of elections in the county in which the district land is located.

(18) “Refunding bonds” means bonds issued to refinance outstanding bonds of any type and the interest and redemption premium thereon. Refunding bonds shall be issuable and payable in the same manner as the refinanced bonds, except that no approval by the electorate shall be required unless required by the State Constitution.

(19) “Revenue bonds” means obligations of the district which are payable from revenues derived from sources other than ad valorem taxes on real or tangible personal property and which do not pledge the property, credit, or general tax revenue of the district.

(20) “Sewer system” means any plant, system, facility, or property, and additions, extensions, and improvements thereto at any future time constructed or acquired as part thereof, useful or necessary or having the present capacity for future use in connection with the collection, treatment, purification, or disposal of sewage, including, without limitation, industrial wastes resulting from any process of industry, manufacture, trade, or business or from the development of any natural resource. Without limiting the generality of the foregoing, the term “sewer system” includes treatment plants, pumping stations, lift stations, valves, force mains, intercepting sewers, laterals, pressure lines, mains, and all necessary appurtenances and equipment; all sewer mains, laterals, and other devices for the reception and collection of sewage from premises connected therewith; and all real and personal property and any interest therein, rights, easements, and franchises of any nature relating to any such system and necessary or convenient for operation thereof.

(21) “Water management and control facilities” means any lakes, canals, ditches, reservoirs, dams, levees, sluiceways, floodways, curbs, gutters, pumping stations, or any other works, structures, or facilities for the conservation, control, development, utilization, and disposal of water, and any purposes appurtenant, necessary, or incidental thereto. The term “water management and control facilities” includes all real and personal property and any interest therein, rights, easements, and franchises of any nature relating to any such water management and control facilities or necessary or convenient for the acquisition, construction, reconstruction, operation, or maintenance thereof.

(22) “Water system” means any plant, system, facility, or property and additions, extensions, and improvements thereto at any future time constructed or acquired as part thereof, useful or necessary or having the present capacity for future use in connection with the development of sources, treatment, or purification and distribution of water. Without limiting the generality of the foregoing, the term “water system” includes dams, reservoirs, storage, tanks, mains, lines, valves, hydrants, pumping stations, chilled water distribution systems, laterals, and pipes for the purpose of carrying water to the premises connected with such system, and all rights, easements, and franchises of any nature relating to any such system and necessary or convenient for the operation thereof.

History.—s. 2, ch. 80-407; s. 2, ch. 84-360; s. 10, ch. 87-363; s. 2, ch. 91-308; s. 33, ch. 2000-364; s. 1, ch. 2007-160; s. 1, ch. 2009-142.



190.004 - Preemption; sole authority.

190.004 Preemption; sole authority.—

(1) This act constitutes the sole authorization for the future establishment of independent community development districts which have any of the specialized functions and powers provided by this act.

(2) The adoption of chapter 84-360, Laws of Florida, does not affect the validity of the establishment of any community development district or other special district existing on June 29, 1984; and existing community development districts will be subject to the provisions of chapter 190, as amended. All actions taken prior to July 1, 2000, by a community development district existing on June 29, 1984, if taken pursuant to the authority contained in chapter 80-407, Laws of Florida, or this chapter are hereby deemed to have adequate statutory authority. Nothing herein shall affect the validity of any outstanding indebtedness of a community development district established prior to June 29, 1984, and such district is hereby authorized to continue to comply with all terms and requirements of trust indentures or loan agreements relating to such outstanding indebtedness.

(3) The establishment of an independent community development district as provided in this act is not a development order within the meaning of chapter 380. All governmental planning, environmental, and land development laws, regulations, and ordinances apply to all development of the land within a community development district. Community development districts do not have the power of a local government to adopt a comprehensive plan, building code, or land development code, as those terms are defined in the Community Planning Act. A district shall take no action which is inconsistent with applicable comprehensive plans, ordinances, or regulations of the applicable local general-purpose government.

(4) The exclusive charter for a community development district shall be the uniform community development district charter as set forth in ss. 190.006-190.041, including the special powers provided by s. 190.012.

History.—s. 2, ch. 80-407; s. 3, ch. 84-360; s. 27, ch. 85-55; s. 34, ch. 87-224; s. 34, ch. 99-378; s. 9, ch. 2000-304; s. 39, ch. 2011-139.



190.005 - Establishment of district.

190.005 Establishment of district.—

(1) The exclusive and uniform method for the establishment of a community development district with a size of 2,500 acres or more shall be pursuant to a rule, adopted under chapter 120 by the Florida Land and Water Adjudicatory Commission, granting a petition for the establishment of a community development district.

(a) A petition for the establishment of a community development district shall be filed by the petitioner with the Florida Land and Water Adjudicatory Commission. The petition shall contain:

1. A metes and bounds description of the external boundaries of the district. Any real property within the external boundaries of the district which is to be excluded from the district shall be specifically described, and the last known address of all owners of such real property shall be listed. The petition shall also address the impact of the proposed district on any real property within the external boundaries of the district which is to be excluded from the district.

2. The written consent to the establishment of the district by all landowners whose real property is to be included in the district or documentation demonstrating that the petitioner has control by deed, trust agreement, contract, or option of 100 percent of the real property to be included in the district, and when real property to be included in the district is owned by a governmental entity and subject to a ground lease as described in s. 190.003(14), the written consent by such governmental entity.

3. A designation of five persons to be the initial members of the board of supervisors, who shall serve in that office until replaced by elected members as provided in s. 190.006.

4. The proposed name of the district.

5. A map of the proposed district showing current major trunk water mains and sewer interceptors and outfalls if in existence.

6. Based upon available data, the proposed timetable for construction of the district services and the estimated cost of constructing the proposed services. These estimates shall be submitted in good faith but are not binding and may be subject to change.

7. A designation of the future general distribution, location, and extent of public and private uses of land proposed for the area within the district by the future land use plan element of the effective local government comprehensive plan of which all mandatory elements have been adopted by the applicable general-purpose local government in compliance with the Community Planning Act.

8. A statement of estimated regulatory costs in accordance with the requirements of s. 120.541.

(b) Prior to filing the petition, the petitioner shall:

1. Pay a filing fee of $15,000 to the county, if located within an unincorporated area, or to the municipality, if located within an incorporated area, and to each municipality the boundaries of which are contiguous with, or contain all or a portion of the land within, the external boundaries of the district.

2. Submit a copy of the petition to the county, if located within an unincorporated area, or to the municipality, if located within an incorporated area, and to each municipality the boundaries of which are contiguous with, or contain all or a portion of, the land within the external boundaries of the district.

3. If land to be included within a district is located partially within the unincorporated area of one or more counties and partially within a municipality or within two or more municipalities, pay a $15,000 filing fee to each entity. Districts established across county boundaries shall be required to maintain records, hold meetings and hearings, and publish notices only in the county where the majority of the acreage within the district lies.

(c) Such county and each such municipality required by law to receive a petition may conduct a public hearing to consider the relationship of the petition to the factors specified in paragraph (e). The public hearing shall be concluded within 45 days after the date the petition is filed unless an extension of time is requested by the petitioner and granted by the county or municipality. The county or municipality holding such public hearing may by resolution express its support of, or objection to the granting of, the petition by the Florida Land and Water Adjudicatory Commission. A resolution must base any objection to the granting of the petition upon the factors specified in paragraph (e). Such county or municipality may present its resolution of support or objection at the Florida Land and Water Adjudicatory Commission hearing and shall be afforded an opportunity to present relevant information in support of its resolution.

(d) A local public hearing on the petition shall be conducted by a hearing officer in conformance with the applicable requirements and procedures of the Administrative Procedure Act. The hearing shall include oral and written comments on the petition pertinent to the factors specified in paragraph (e). The hearing shall be held at an accessible location in the county in which the community development district is to be located. The petitioner shall cause a notice of the hearing to be published in a newspaper at least once a week for the 4 successive weeks immediately prior to the hearing. Such notice shall give the time and place for the hearing, a description of the area to be included in the district, which description shall include a map showing clearly the area to be covered by the district, and any other relevant information which the establishing governing bodies may require. The advertisement shall not be placed in that portion of the newspaper where legal notices and classified advertisements appear. The advertisement shall be published in a newspaper of general paid circulation in the county and of general interest and readership in the community, not one of limited subject matter, pursuant to chapter 50. Whenever possible, the advertisement shall appear in a newspaper that is published at least 5 days a week, unless the only newspaper in the community is published fewer than 5 days a week. In addition to being published in the newspaper, the map referenced above must be part of the online advertisement required pursuant to s. 50.0211. All affected units of general-purpose local government and the general public shall be given an opportunity to appear at the hearing and present oral or written comments on the petition.

(e) The Florida Land and Water Adjudicatory Commission shall consider the entire record of the local hearing, the transcript of the hearing, resolutions adopted by local general-purpose governments as provided in paragraph (c), and the following factors and make a determination to grant or deny a petition for the establishment of a community development district:

1. Whether all statements contained within the petition have been found to be true and correct.

2. Whether the establishment of the district is inconsistent with any applicable element or portion of the state comprehensive plan or of the effective local government comprehensive plan.

3. Whether the area of land within the proposed district is of sufficient size, is sufficiently compact, and is sufficiently contiguous to be developable as one functional interrelated community.

4. Whether the district is the best alternative available for delivering community development services and facilities to the area that will be served by the district.

5. Whether the community development services and facilities of the district will be incompatible with the capacity and uses of existing local and regional community development services and facilities.

6. Whether the area that will be served by the district is amenable to separate special-district government.

(f) The Florida Land and Water Adjudicatory Commission shall not adopt any rule which would expand, modify, or delete any provision of the uniform community development district charter as set forth in ss. 190.006-190.041, except as provided in s. 190.012. A rule establishing a community development district shall only contain the following:

1. A metes and bounds description of the external boundaries of the district and any real property within the external boundaries of the district which is to be excluded.

2. The names of five persons designated to be the initial members of the board of supervisors.

3. The name of the district.

(g) The Florida Land and Water Adjudicatory Commission may adopt rules setting forth its procedures for considering petitions to establish, expand, modify, or delete uniform community development districts or portions thereof consistent with the provisions of this section.

(2) The exclusive and uniform method for the establishment of a community development district of less than 2,500 acres in size or a community development district of up to 7,000 acres in size located within a connected-city corridor established pursuant to s. 163.3246(14) shall be pursuant to an ordinance adopted by the county commission of the county having jurisdiction over the majority of land in the area in which the district is to be located granting a petition for the establishment of a community development district as follows:

(a) A petition for the establishment of a community development district shall be filed by the petitioner with the county commission. The petition shall contain the same information as required in paragraph (1)(a).

(b) A public hearing on the petition shall be conducted by the county commission in accordance with the requirements and procedures of paragraph (1)(d).

(c) The county commission shall consider the record of the public hearing and the factors set forth in paragraph (1)(e) in making its determination to grant or deny a petition for the establishment of a community development district.

(d) The county commission shall not adopt any ordinance which would expand, modify, or delete any provision of the uniform community development district charter as set forth in ss. 190.006-190.041. An ordinance establishing a community development district shall only include the matters provided for in paragraph (1)(f) unless the commission consents to any of the optional powers under s. 190.012(2) at the request of the petitioner.

(e) If all of the land in the area for the proposed district is within the territorial jurisdiction of a municipal corporation, then the petition requesting establishment of a community development district under this act shall be filed by the petitioner with that particular municipal corporation. In such event, the duties of the county, hereinabove described, in action upon the petition shall be the duties of the municipal corporation. If any of the land area of a proposed district is within the land area of a municipality, the county commission may not create the district without municipal approval. If all of the land in the area for the proposed district, even if less than 2,500 acres, is within the territorial jurisdiction of two or more municipalities or two or more counties, except for proposed districts within a connected-city corridor established pursuant to s. 163.3246(14), the petition shall be filed with the Florida Land and Water Adjudicatory Commission and proceed in accordance with subsection (1).

(f) Notwithstanding any other provision of this subsection, within 90 days after a petition for the establishment of a community development district has been filed pursuant to this subsection, the governing body of the county or municipal corporation may transfer the petition to the Florida Land and Water Adjudicatory Commission, which shall make the determination to grant or deny the petition as provided in subsection (1). A county or municipal corporation shall have no right or power to grant or deny a petition that has been transferred to the Florida Land and Water Adjudicatory Commission.

(3) The governing body of any existing special district, created to provide one or more of the public improvements and community facilities authorized by this act, may petition for reestablishment of the existing district as a community development district pursuant to this act. The petition shall contain the information specified in subparagraphs (1)(a)1., 3., 4., 5., 6., and 7. and shall not require payment of a fee pursuant to paragraph (1)(b). In such case, the new district so formed shall assume the existing obligations, indebtedness, and guarantees of indebtedness of the district so subsumed, and the existing district shall be terminated.

History.—s. 2, ch. 80-407; ss. 4, 5, ch. 84-360; s. 28, ch. 85-55; s. 35, ch. 87-224; s. 34, ch. 96-410; s. 6, ch. 98-146; s. 35, ch. 99-378; s. 34, ch. 2000-364; s. 2, ch. 2007-160; s. 33, ch. 2008-4; s. 4, ch. 2009-142; s. 40, ch. 2011-139; s. 6, ch. 2012-212; s. 13, ch. 2015-30; s. 1, ch. 2016-94.



190.006 - Board of supervisors; members and meetings.

190.006 Board of supervisors; members and meetings.—

(1) The board of the district shall exercise the powers granted to the district pursuant to this act. The board shall consist of five members; except as otherwise provided herein, each member shall hold office for a term of 2 years or 4 years, as provided in this section, and until a successor is chosen and qualifies. The members of the board must be residents of the state and citizens of the United States.

(2)(a) Within 90 days following the effective date of the rule or ordinance establishing the district, there shall be held a meeting of the landowners of the district for the purpose of electing five supervisors for the district. Notice of the landowners’ meeting shall be published once a week for 2 consecutive weeks in a newspaper which is in general circulation in the area of the district, the last day of such publication to be not fewer than 14 days or more than 28 days before the date of the election. The landowners, when assembled at such meeting, shall organize by electing a chair who shall conduct the meeting. The chair may be any person present at the meeting. If the chair is a landowner or proxy holder of a landowner, he or she may nominate candidates and make and second motions.

(b) At such meeting, each landowner shall be entitled to cast one vote per acre of land owned by him or her and located within the district for each person to be elected. A landowner may vote in person or by proxy in writing. Each proxy must be signed by one of the legal owners of the property for which the vote is cast and must contain the typed or printed name of the individual who signed the proxy; the street address, legal description of the property, or tax parcel identification number; and the number of authorized votes. If the proxy authorizes more than one vote, each property must be listed and the number of acres of each property must be included. The signature on a proxy need not be notarized. A fraction of an acre shall be treated as 1 acre, entitling the landowner to one vote with respect thereto. For purposes of determining voting interests, platted lots shall be counted individually and rounded up to the nearest whole acre. The acreage of platted lots shall not be aggregated for determining the number of voting units held by a landowner or a landowner’s proxy. The two candidates receiving the highest number of votes shall be elected for a period of 4 years, and the three candidates receiving the next largest number of votes shall be elected for a period of 2 years, with the term of office for each successful candidate commencing upon election. The members of the first board elected by landowners shall serve their respective 4-year or 2-year terms; however, the next election by landowners shall be held on the first Tuesday in November. Thereafter, there shall be an election of supervisors for the district every 2 years in November on a date established by the board and noticed pursuant to paragraph (a). The second and subsequent landowners’ election shall be announced at a public meeting of the board at least 90 days prior to the date of the landowners’ meeting and shall also be noticed pursuant to paragraph (a). Instructions on how all landowners may participate in the election, along with sample proxies, shall be provided during the board meeting that announces the landowners’ meeting. The two candidates receiving the highest number of votes shall be elected to serve for a 4-year period, and the remaining candidate elected shall serve for a 2-year period.

(3)(a)1. If the board proposes to exercise the ad valorem taxing power authorized by s. 190.021, the district board shall call an election at which the members of the board of supervisors will be elected. Such election shall be held in conjunction with a primary or general election unless the district bears the cost of a special election. Each member shall be elected by the qualified electors of the district for a term of 4 years, except that, at the first such election, three members shall be elected for a period of 4 years and two members shall be elected for a period of 2 years. All elected board members must be qualified electors of the district.

2.a. Regardless of whether a district has proposed to levy ad valorem taxes, commencing 6 years after the initial appointment of members or, for a district exceeding 5,000 acres in area or for a compact, urban, mixed-use district, 10 years after the initial appointment of members, the position of each member whose term has expired shall be filled by a qualified elector of the district, elected by the qualified electors of the district. However, for those districts established after June 21, 1991, and for those existing districts established after December 31, 1983, which have less than 50 qualified electors on June 21, 1991, sub-subparagraphs b. and d. shall apply. If, in the 6th year after the initial appointment of members, or 10 years after such initial appointment for districts exceeding 5,000 acres in area or for a compact, urban, mixed-use district, there are not at least 250 qualified electors in the district, or for a district exceeding 5,000 acres or for a compact, urban, mixed-use district, there are not at least 500 qualified electors, members of the board shall continue to be elected by landowners.

b. After the 6th or 10th year, once a district reaches 250 or 500 qualified electors, respectively, then the positions of two board members whose terms are expiring shall be filled by qualified electors of the district, elected by the qualified electors of the district for 4-year terms. The remaining board member whose term is expiring shall be elected for a 4-year term by the landowners and is not required to be a qualified elector. Thereafter, as terms expire, board members shall be qualified electors elected by qualified electors of the district for a term of 4 years.

c. Once a district qualifies to have any of its board members elected by the qualified electors of the district, the initial and all subsequent elections by the qualified electors of the district shall be held at the general election in November. The board shall adopt a resolution if necessary to implement this requirement when the board determines the number of qualified electors as required by sub-subparagraph d., to extend or reduce the terms of current board members.

d. On or before June 1 of each year, the board shall determine the number of qualified electors in the district as of the immediately preceding April 15. The board shall use and rely upon the official records maintained by the supervisor of elections and property appraiser or tax collector in each county in making this determination. Such determination shall be made at a properly noticed meeting of the board and shall become a part of the official minutes of the district.

(b) Elections of board members by qualified electors held pursuant to this subsection shall be nonpartisan and shall be conducted in the manner prescribed by law for holding general elections. The district shall publish a notice of the qualifying period set by the supervisor of elections for each election at least 2 weeks prior to the start of the qualifying period. Board members shall assume the office on the second Tuesday following their election. If no elector qualifies for a seat to be filled in an election, a vacancy in that seat shall be declared by the board effective on the second Tuesday following the election. Within 90 days thereafter, the board shall appoint a qualified elector to fill the vacancy. Until such appointment, the incumbent board member in that seat shall remain in office.

(c) Candidates seeking election to office by qualified electors under this subsection shall conduct their campaigns in accordance with the provisions of chapter 106 and shall file qualifying papers and qualify for individual seats in accordance with s. 99.061.

(d) The supervisor of elections shall appoint the inspectors and clerks of elections, prepare and furnish the ballots, designate polling places, and canvass the returns of the election of board members by qualified electors. The county canvassing board shall declare and certify the results of the election.

(4) Members of the board shall be known as supervisors and, upon entering into office, shall take and subscribe to the oath of office as prescribed by s. 876.05. They shall hold office for the terms for which they were elected or appointed and until their successors are chosen and qualified. If, during the term of office, a vacancy occurs, the remaining members of the board shall fill the vacancy by an appointment for the remainder of the unexpired term.

(5) A majority of the members of the board constitutes a quorum for the purposes of conducting its business and exercising its powers and for all other purposes. Action taken by the district shall be upon a vote of a majority of the members present unless general law or a rule of the district requires a greater number.

(6) As soon as practicable after each election or appointment, the board shall organize by electing one of its members as chair and by electing a secretary, who need not be a member of the board, and such other officers as the board may deem necessary.

(7) The board shall keep a permanent record book entitled “Record of Proceedings of   (name of district)   Community Development District,” in which shall be recorded minutes of all meetings, resolutions, proceedings, certificates, bonds given by all employees, and any and all corporate acts. The record book shall at reasonable times be opened to inspection in the same manner as state, county, and municipal records pursuant to chapter 119. The record book shall be kept at the office or other regular place of business maintained by the board in the county or municipality in which the district is located or within the boundaries of a development of regional impact or Florida Quality Development, or combination of a development of regional impact and Florida Quality Development, which includes the district.

(8) Each supervisor shall be entitled to receive for his or her services an amount not to exceed $200 per meeting of the board of supervisors, not to exceed $4,800 per year per supervisor, or an amount established by the electors at referendum. In addition, each supervisor shall receive travel and per diem expenses as set forth in s. 112.061.

(9) All meetings of the board shall be open to the public and governed by the provisions of chapter 286.

History.—s. 2, ch. 80-407; s. 6, ch. 84-360; s. 23, ch. 85-80; s. 3, ch. 91-308; s. 962, ch. 95-147; s. 36, ch. 99-378; s. 19, ch. 2000-158; s. 35, ch. 2004-345; s. 32, ch. 2004-353; s. 3, ch. 2007-160; s. 33, ch. 2008-95; s. 2, ch. 2009-142.



190.007 - Board of supervisors; general duties.

190.007 Board of supervisors; general duties.—

(1) The board shall employ, and fix the compensation of, a district manager. The district manager shall have charge and supervision of the works of the district and shall be responsible for preserving and maintaining any improvement or facility constructed or erected pursuant to the provisions of this act, for maintaining and operating the equipment owned by the district, and for performing such other duties as may be prescribed by the board. It shall not be a conflict of interest under chapter 112 for a board member or the district manager or another employee of the district to be a stockholder, officer, or employee of a landowner or of an entity affiliated with a landowner. The district manager may hire or otherwise employ and terminate the employment of such other persons, including, without limitation, professional, supervisory, and clerical employees, as may be necessary and authorized by the board. The compensation and other conditions of employment of the officers and employees of the district shall be as provided by the board.

(2) The board shall designate a person who is a resident of the state as treasurer of the district, who shall have charge of the funds of the district. Such funds shall be disbursed only upon the order, or pursuant to the resolution, of the board by warrant or check countersigned by the treasurer and by such other person as may be authorized by the board. The board may give the treasurer such other or additional powers and duties as the board may deem appropriate and may fix his or her compensation. The board may require the treasurer to give a bond in such amount, on such terms, and with such sureties as may be deemed satisfactory to the board to secure the performance by the treasurer of his or her powers and duties. The financial records of the board shall be audited by an independent certified public accountant at least once a year.

(3) The board is authorized to select as a depository for its funds any qualified public depository as defined in s. 280.02 which meets all the requirements of chapter 280 and has been designated by the Chief Financial Officer as a qualified public depository, upon such terms and conditions as to the payment of interest by such depository upon the funds so deposited as the board may deem just and reasonable.

History.—s. 2, ch. 80-407; s. 7, ch. 84-360; s. 32, ch. 86-191; s. 963, ch. 95-147; s. 170, ch. 2003-261; s. 4, ch. 2007-160.



190.008 - Budget; reports and reviews.

190.008 Budget; reports and reviews.—

(1) The district shall provide financial reports in such form and such manner as prescribed pursuant to this chapter and chapter 218.

(2)(a) On or before each June 15, the district manager shall prepare a proposed budget for the ensuing fiscal year to be submitted to the board for board approval. The proposed budget shall include at the direction of the board an estimate of all necessary expenditures of the district for the ensuing fiscal year and an estimate of income to the district from the taxes, assessments, and other revenues provided in this act. The board shall consider the proposed budget item by item and may either approve the budget as proposed by the district manager or modify the same in part or in whole. The board shall indicate its approval of the budget by resolution, which resolution shall provide for a hearing on the budget as approved. Notice of the hearing on the budget shall be published in a newspaper of general circulation in the area of the district once a week for 2 consecutive weeks, except that the first publication shall be not fewer than 15 days prior to the date of the hearing. The notice shall further contain a designation of the day, time, and place of the public hearing. At the time and place designated in the notice, the board shall hear all objections to the budget as proposed and may make such changes as the board deems necessary. At the conclusion of the budget hearing, the board shall, by resolution, adopt the budget as finally approved by the board. The budget shall be adopted prior to October 1 of each year.

(b) At least 60 days prior to adoption, the district board shall submit to the local governing authorities having jurisdiction over the area included in the district, for purposes of disclosure and information only, the proposed annual budget for the ensuing fiscal year and any proposed long-term financial plan or program of the district for future operations.

(c) The local governing authorities may review the proposed annual budget and any long-term financial plan or program and may submit written comments to the board for its assistance and information in adopting its annual budget and long-term financial plan or program.

History.—s. 2, ch. 80-407; s. 5, ch. 2007-160.



190.009 - Disclosure of public financing.

190.009 Disclosure of public financing.—

(1) The district shall take affirmative steps to provide for the full disclosure of information relating to the public financing and maintenance of improvements to real property undertaken by the district. Such information shall be made available to all existing residents, and to all prospective residents, of the district. The district shall furnish each developer of a residential development within the district with sufficient copies of that information to provide each prospective initial purchaser of property in that development with a copy, and any developer of a residential development within the district, when required by law to provide a public offering statement, shall include a copy of such information relating to the public financing and maintenance of improvements in the public offering statement. The district shall file the disclosure documents required by this subsection and any amendments thereto in the property records of each county in which the district is located.

(2) The Department of Economic Opportunity shall keep a current list of districts and their disclosures pursuant to this act and shall make such studies and reports and take such actions as it deems necessary.

History.—s. 2, ch. 80-407; s. 17, ch. 81-167; s. 15, ch. 83-55; s. 1, ch. 85-60; s. 2, ch. 90-46; s. 9, ch. 94-218; s. 37, ch. 99-378; s. 6, ch. 2007-160; s. 10, ch. 2008-240; s. 70, ch. 2011-142.



190.011 - General powers.

190.011 General powers.—The district shall have, and the body may exercise, the following powers:

(1) To sue and be sued in the name of the district; to adopt and use a seal and authorize the use of a facsimile thereof; to acquire, by purchase, gift, devise, or otherwise, and to dispose of, real and personal property, or any estate therein; and to make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

(2) To apply for coverage of its employees under the state retirement system in the same manner as if such employees were state employees, subject to necessary action by the district to pay employer contributions into the state retirement fund.

(3) To contract for the services of consultants to perform planning, engineering, legal, or other appropriate services of a professional nature. Such contracts shall be subject to public bidding or competitive negotiation requirements as set forth in s. 190.033.

(4) To borrow money and accept gifts; to apply for and use grants or loans of money or other property from the United States, the state, a unit of local government, or any person for any district purposes and enter into agreements required in connection therewith; and to hold, use, and dispose of such moneys or property for any district purposes in accordance with the terms of the gift, grant, loan, or agreement relating thereto.

(5) To adopt rules and orders pursuant to the provisions of chapter 120 prescribing the powers, duties, and functions of the officers of the district; the conduct of the business of the district; the maintenance of records; and the form of certificates evidencing tax liens and all other documents and records of the district. The board may also adopt administrative rules with respect to any of the projects of the district and define the area to be included therein. The board may also adopt resolutions which may be necessary for the conduct of district business.

(6) To maintain an office at such place or places as it may designate within a county in which the district is located or within the boundaries of a development of regional impact or a Florida Quality Development, or a combination of a development of regional impact and a Florida Quality Development, which includes the district, which office must be reasonably accessible to the landowners. Meetings pursuant to s. 189.015(3) of a district within the boundaries of a development of regional impact or Florida Quality Development, or a combination of a development of regional impact and a Florida Quality Development, may be held at such office.

(7)(a) To hold, control, and acquire by donation, purchase, or condemnation, or dispose of, any public easements, dedications to public use, platted reservations for public purposes, or any reservations for those purposes authorized by this act and to make use of such easements, dedications, or reservations for any of the purposes authorized by this act.

(b) When real property in the district is owned by a governmental entity and subject to a ground lease as described in s. 190.003(14), to collect ground rent from landowners pursuant to a contract with such governmental entity and to contract with the county tax collector for collection of such ground rent using the procedures authorized in s. 197.3631, other than the procedures contained in s. 197.3632.

(8) To lease as lessor or lessee to or from any person, firm, corporation, association, or body, public or private, any projects of the type that the district is authorized to undertake and facilities or property of any nature for the use of the district to carry out any of the purposes authorized by this act.

(9) To borrow money and issue bonds, certificates, warrants, notes, or other evidence of indebtedness as hereinafter provided; to levy such tax and special assessments as may be authorized; and to charge, collect, and enforce fees and other user charges.

(10) To raise, by user charges or fees authorized by resolution of the board, amounts of money which are necessary for the conduct of the district activities and services and to enforce their receipt and collection in the manner prescribed by resolution not inconsistent with law.

(11) To exercise within the district, or beyond the district with prior approval by resolution of the governing body of the county if the taking will occur in an unincorporated area or with prior approval by resolution of the governing body of the municipality if the taking will occur within a municipality, the right and power of eminent domain, pursuant to the provisions of chapters 73 and 74, over any property within the state, except municipal, county, state, and federal property, for the uses and purposes of the district relating solely to water, sewer, district roads, and water management, specifically including, without limitation, the power for the taking of easements for the drainage of the land of one person over and through the land of another.

(12) To cooperate with, or contract with, other governmental agencies as may be necessary, convenient, incidental, or proper in connection with any of the powers, duties, or purposes authorized by this act.

(13) To assess and impose upon lands in the district ad valorem taxes as provided by this act.

(14) To determine, order, levy, impose, collect, and enforce special assessments pursuant to this act and chapter 170. Such special assessments may, in the discretion of the district, be collected and enforced pursuant to the provisions of ss. 197.3631, 197.3632, and 197.3635, chapter 170, or chapter 173.

(15) To exercise all of the powers necessary, convenient, incidental, or proper in connection with any of the powers, duties, or purposes authorized by this act.

(16) To exercise such special powers as may be authorized by this act.

History.—s. 2, ch. 80-407; s. 8, ch. 84-360; s. 46, ch. 89-169; s. 4, ch. 91-308; s. 38, ch. 99-378; s. 1, ch. 2003-39; s. 7, ch. 2007-160; s. 5, ch. 2009-142; s. 69, ch. 2014-22.



190.012 - Special powers; public improvements and community facilities.

190.012 Special powers; public improvements and community facilities.—The district shall have, and the board may exercise, subject to the regulatory jurisdiction and permitting authority of all applicable governmental bodies, agencies, and special districts having authority with respect to any area included therein, any or all of the following special powers relating to public improvements and community facilities authorized by this act:

(1) To finance, fund, plan, establish, acquire, construct or reconstruct, enlarge or extend, equip, operate, and maintain systems, facilities, and basic infrastructures for the following:

(a) Water management and control for the lands within the district and to connect some or any of such facilities with roads and bridges.

(b) Water supply, sewer, and wastewater management, reclamation, and reuse or any combination thereof, and to construct and operate connecting intercepting or outlet sewers and sewer mains and pipes and water mains, conduits, or pipelines in, along, and under any street, alley, highway, or other public place or ways, and to dispose of any effluent, residue, or other byproducts of such system or sewer system.

(c) Bridges or culverts that may be needed across any drain, ditch, canal, floodway, holding basin, excavation, public highway, tract, grade, fill, or cut and roadways over levees and embankments, and to construct any and all of such works and improvements across, through, or over any public right-of-way, highway, grade, fill, or cut.

(d)1. District roads equal to or exceeding the applicable specifications of the county in which such district roads are located; roads and improvements to existing public roads that are owned by or conveyed to the local general-purpose government, the state, or the Federal Government; street lights; alleys; landscaping; hardscaping; and the undergrounding of electric utility lines. Districts may request the underground placement of utility lines by the local retail electric utility provider in accordance with the utility’s tariff on file with the Public Service Commission and may finance the required contribution.

2. Buses, trolleys, transit shelters, ridesharing facilities and services, parking improvements, and related signage.

(e) Investigation and remediation costs associated with the cleanup of actual or perceived environmental contamination within the district under the supervision or direction of a competent governmental authority unless the covered costs benefit any person who is a landowner within the district and who caused or contributed to the contamination.

(f) Conservation areas, mitigation areas, and wildlife habitat, including the maintenance of any plant or animal species, and any related interest in real or personal property.

(g) Any other project within or without the boundaries of a district when a local government issued a development order pursuant to s. 380.06 or s. 380.061 approving or expressly requiring the construction or funding of the project by the district, or when the project is the subject of an agreement between the district and a governmental entity and is consistent with the local government comprehensive plan of the local government within which the project is to be located.

(h) Any other project, facility, or service required by a development approval, interlocal agreement, zoning condition, or permit issued by a governmental authority with jurisdiction in the district.

(2) After the local general-purpose government within the jurisdiction of which a power specified in this subsection is to be exercised consents to the exercise of such power by the district, the district shall have the power to plan, establish, acquire, construct or reconstruct, enlarge or extend, equip, operate, and maintain additional systems and facilities for:

(a) Parks and facilities for indoor and outdoor recreational, cultural, and educational uses.

(b) Fire prevention and control, including fire stations, water mains and plugs, fire trucks, and other vehicles and equipment.

(c) School buildings and related structures and site improvements, which may be leased, sold, or donated to the school district, for use in the educational system when authorized by the district school board.

(d) Security, including, but not limited to, guardhouses, fences and gates, electronic intrusion-detection systems, and patrol cars, when authorized by proper governmental agencies; except that the district may not exercise any police power, but may contract with the appropriate local general-purpose government agencies for an increased level of such services within the district boundaries. However, this paragraph does not prohibit a district from contracting with a towing operator to remove a vehicle or vessel from a district-owned facility or property if the district follows the authorization and notice and procedural requirements in s. 715.07 for an owner or lessee of private property. The district’s selection of a towing operator is not subject to public bidding if the towing operator is included in an approved list of towing operators maintained by the local government that has jurisdiction over the district’s facility or property.

(e) Control and elimination of mosquitoes and other arthropods of public health importance.

(f) Waste collection and disposal.

(3) To adopt and enforce appropriate rules following the procedures of chapter 120, in connection with the provision of one or more services through its systems and facilities.

(4)(a) To adopt rules necessary for the district to enforce certain deed restrictions pertaining to the use and operation of real property within the district and outside the district pursuant to an interlocal agreement under chapter 163 if within another district or, if not within another district, with the consent of the county or municipality in which the deed restriction enforcement is proposed to occur. For the purpose of this subsection, the term “deed restrictions” means those covenants, conditions, restrictions, compliance mechanisms, and enforcement remedies contained in any applicable declarations of covenants and restrictions that govern the use and operation of real property and, for which covenants, conditions, and restrictions, there is no homeowners’ association or property owner’s association having respective enforcement powers unless, with respect to a homeowners’ association whose board is under member control, the association and the district agree in writing to enforcement by the district. The district may adopt by rule all or certain portions of the deed restrictions that:

1. Relate to limitations, prohibitions, compliance mechanisms, or enforcement remedies that apply only to external appearances or uses and are deemed by the district to be generally beneficial for the district’s landowners and for which enforcement by the district is appropriate, as determined by the district’s board of supervisors; or

2. Are consistent with the requirements of a development order or regulatory agency permit.

(b) The board may vote to adopt such rules only when all of the following conditions exist:

1. The district was in existence on the effective date of this subsection, or is located within a development that consists of multiple developments of regional impact and a Florida Quality Development.

2. For residential districts, the majority of the board has been elected by qualified electors pursuant to the provisions of s. 190.006.

3. For residential districts, less than 25 percent of residential units are in a homeowners’ association.

4. The declarant in any applicable declarations of covenants and restrictions has provided the board with a written agreement that such rules may be adopted. A memorandum of the agreement shall be recorded in the public records.

(c) Within 60 days after such rules take effect, the district shall record a notice of rule adoption stating generally what rules were adopted and where a copy of the rules may be obtained. Districts may impose fines for violations of such rules and enforce such rules and fines in circuit court through injunctive relief.

(d) The owners of property located outside the boundary of the district shall elect an advisor to the district board pursuant to paragraph (e). The sole responsibilities of the district board advisor are to review enforcement actions proposed by the district board against properties located outside the district and make recommendations relating to those proposed actions. Before the district board may enforce its rules against any owner of property located outside the district, the district board shall request the district board advisor to make a recommendation on the proposed enforcement action. The district board advisor must render a recommendation within 30 days after receiving a request from the district board or is deemed to have no objection to the district board’s proposed decision or action.

(e)1. Whenever an interlocal agreement is entered into pursuant to paragraph (a), a district board advisor seat shall be created for one elected landowner whose property is within the jurisdiction of the governmental entity entering into the interlocal agreement but not within the boundaries of the district. The district board advisor shall be elected by landowners whose land is subject to enforcement by the district but whose land is not within the boundaries of the district. The district board advisor shall be elected for a 2-year term. The first election for a district board advisor shall be within 90 days after the effective date of the interlocal agreement between the district and the government entity.

2. The election of the district board advisor shall occur at a meeting of eligible landowners. The district shall publish notice of the meeting and election once a week for 2 consecutive weeks in a newspaper of general circulation in the area of the parties to the interlocal agreement. The notice must include instructions on how all landowners may participate in the election and how to obtain a proxy form. The last day of publication may not be less than 14 days or more than 28 days before the date of the election. The landowners, when assembled at the meeting, shall organize by electing a chair who shall conduct the meeting. The chair may be any person present at the meeting. If the chair is a landowner or proxy holder of a landowner, he or she may nominate candidates and make and second motions.

3. At the meeting, each landowner is entitled to cast one vote per acre of land owned by him or her and located within the district for each person to be elected. A landowner may vote in person or by proxy in writing. Each proxy must be signed by one of the legal owners of the property for which the vote is cast and must contain the typed or printed name of the individual who signed the proxy; the street address, legal description of the property, or tax parcel identification number; and the number of authorized votes. If the proxy authorizes more than one vote, each property must be listed and the number of acres of each property must be included. The signature on a proxy need not be notarized. A fraction of an acre shall be treated as 1 acre, entitling the landowner to one vote with respect thereto. For purposes of determining voting interests, platted lots shall be counted individually and rounded up to the nearest whole acre. The acreage of platted lots may not be aggregated for purposes of determining the number of voting units held by a landowner or a landowner’s proxy.

4. If a vacancy occurs in the district advisor seat, a special landowner election shall be held within 60 days after the vacancy using the notice, proxy, and acreage voting provisions of this subsection.

History.—s. 2, ch. 80-407; s. 51, ch. 83-217; s. 9, ch. 84-360; s. 47, ch. 89-169; s. 8, ch. 93-51; s. 39, ch. 99-378; s. 15, ch. 2000-317; s. 47, ch. 2000-364; s. 33, ch. 2004-345; s. 30, ch. 2004-353; s. 8, ch. 2007-160; s. 9, ch. 2009-142; s. 2, ch. 2016-94.



190.0125 - Purchase, privatization, or sale of water, sewer, or wastewater reuse utility by district.

190.0125 Purchase, privatization, or sale of water, sewer, or wastewater reuse utility by district.—No community development district may purchase or sell a water, sewer, or wastewater reuse utility that provides service to the public for compensation, or enter into a wastewater facility privatization contract for a wastewater facility, until the governing body of the community development district has held a public hearing on the purchase, sale, or wastewater facility privatization contract and made a determination that the purchase, sale, or wastewater facility privatization contract is in the public interest. In determining if the purchase, sale, or wastewater facility privatization contract is in the public interest, the community development district shall consider, at a minimum, the following:

(1) The most recent available income and expense statement for the utility;

(2) The most recent available balance sheet for the utility, listing assets and liabilities and clearly showing the amount of contributions-in-aid-of-construction and the accumulated depreciation thereon;

(3) A statement of the existing rate base of the utility for regulatory purposes;

(4) The physical condition of the utility facilities being purchased, sold, or subject to a wastewater facility privatization contract;

(5) The reasonableness of the purchase, sales, or wastewater facility privatization contract price and terms;

(6) The impacts of the purchase, sale, or wastewater facility privatization contract on utility customers, both positive and negative;

(7)(a) Any additional investment required and the ability and willingness of the purchaser or the private firm under a wastewater facility privatization contract to make that investment, whether the purchaser is the community development district or the entity purchasing the utility from the community development district;

(b) In the case of a wastewater facility privatization contract, the terms and conditions on which the private firm will provide capital investment and financing or a combination thereof for contemplated capital replacements, additions, expansions, and repairs. The community development district shall give significant weight to this criteria.

(8) The alternatives to the purchase, sale, or wastewater facility privatization contract and the potential impact on utility customers if the purchase, sale, or wastewater facility privatization contract is not made;

(9)(a) The ability of the purchaser or the private firm under a wastewater facility privatization contract to provide and maintain high-quality and cost-effective utility service, whether the purchaser is the community development district or the entity purchasing the utility from the community development district;

(b) In the case of a wastewater facility privatization contract, the community development district shall give significant weight to the technical expertise and experience of the private firm in carrying out the obligations specified in the wastewater facility privatization contract; and

(10) All moneys paid by a private firm to a community development district pursuant to a wastewater facility privatization contract shall be used for the purpose of reducing or offsetting property taxes, wastewater service rates, or debt reduction or making infrastructure improvements or capital asset expenditures or other public purpose; provided, however, nothing herein shall preclude the community development district from using all or part of the moneys for the purpose of the community development district’s qualification for relief from the repayment of federal grant awards associated with the wastewater system as may be required by federal law or regulation.

The community development district shall prepare a statement showing that the purchase, sale, or wastewater facility privatization contract is in the public interest, including a summary of the purchaser’s or private firm’s experience in water, sewer, or wastewater reuse utility operation and a showing of financial ability to provide the service, whether the purchaser or private firm is the community development district or the entity purchasing the utility from the community development district.

History.—s. 3, ch. 84-84; s. 9, ch. 93-51; s. 9, ch. 96-202.



190.013 - Water management and control plan.

190.013 Water management and control plan.—In the event that the board assumes the responsibility for providing water management and control for the district as provided in s. 190.012(1)(a) which is to be financed by benefit special assessments, the board shall proceed to adopt water management and control plans, assess for benefits, and apportion and levy special assessments, as follows:

(1) The board shall cause to be made by the district’s engineer, or such other engineer or engineers as the board may employ for that purpose, complete and comprehensive water management and control plans for the lands located within the district that will be improved in any part or in whole by any system of facilities that may be outlined and adopted, and the engineer shall make a report in writing to the board with maps and profiles of said surveys and an estimate of the cost of carrying out and completing the plans.

(2) Upon the completion of such plans, the board shall hold a hearing thereon to hear objections thereto, shall give notice of the time and place fixed for such hearing by publication once each week for 2 consecutive weeks in a newspaper of general circulation in the general area of the district, and shall permit the inspection of the plan at the office of the district by all persons interested. All objections to the plan shall be filed at or before the time fixed in the notice for the hearing and shall be in writing.

(3) After the hearing, the board shall consider the proposed plan and any objections thereto and may modify, reject, or adopt the plan or continue the hearing to a day certain for further consideration of the proposed plan or modifications thereof.

(4) When the board approves a plan, a resolution shall be adopted and a certified copy thereof shall be filed in the office of the secretary and incorporated by him or her into the records of the district.

(5) The water management and control plan may be altered in detail from time to time until the appraisal record herein provided is filed, but not in such manner as to affect materially the conditions of its adoption. After the appraisal record has been filed, no alteration of the plan shall be made, except as provided by this act.

(6) Within 20 days after the final adoption of the plan by the board, the board shall proceed pursuant to s. 298.301.

History.—s. 2, ch. 80-407; s. 5, ch. 91-308; s. 964, ch. 95-147; s. 26, ch. 97-40.



190.014 - Issuance of bond anticipation notes.

190.014 Issuance of bond anticipation notes.—In addition to the other powers provided for in this act, and not in limitation thereof, the district shall have the power, at any time, and from time to time after the issuance of any bonds of the district shall have been authorized, to borrow money for the purposes for which such bonds are to be issued in anticipation of the receipt of the proceeds of the sale of such bonds and to issue bond anticipation notes in a principal sum not in excess of the authorized maximum amount of such bond issue. Such notes shall be in such denomination or denominations, bear interest at such rate as the board may determine in compliance with s. 215.84, mature at such time or times not later than 5 years from the date of issuance, and be in such form and executed in such manner as the board shall prescribe. Such notes may be sold at either public or private sale or, if such notes shall be renewal notes, may be exchanged for notes then outstanding on such terms as the board shall determine. Such notes shall be paid from the proceeds of such bonds when issued. The board may, in its discretion, in lieu of retiring the notes by means of bonds, retire them by means of current revenues or from any taxes or assessments levied for the payment of such bonds; but in such event a like amount of the bonds authorized shall not be issued. Non-ad valorem assessments levied to pay interest on bond anticipation notes shall not constitute an installment of assessments under s. 190.022.

History.—s. 2, ch. 80-407; s. 9, ch. 83-215; s. 9, ch. 2007-160.



190.015 - Short-term borrowing.

190.015 Short-term borrowing.—The district at any time may obtain loans, in such amount and on such terms and conditions as the board may approve, for the purpose of paying any of the expenses of the district or any costs incurred or that may be incurred in connection with any of the projects of the district, which loans shall bear such interest as the board may determine in compliance with s. 215.84, and may be payable from and secured by a pledge of such funds, revenues, taxes, and assessments as the board may determine, subject, however, to the provisions contained in any proceeding under which bonds were theretofore issued and are then outstanding. For the purpose of defraying such costs and expenses, the district may issue negotiable notes, warrants, or other evidences of debt to be payable at such times, to bear such interest as the board may determine in compliance with s. 215.84, and to be sold or discounted at such price or prices not less than 95 percent of par value and on such terms as the board may deem advisable. The board shall have the right to provide for the payment thereof by pledging the whole or any part of the funds, revenues, taxes, and assessments of the district. The approval of the electors residing in the district shall not be necessary except when required by the State Constitution.

History.—s. 2, ch. 80-407; s. 80, ch. 81-259; s. 10, ch. 83-215.



190.016 - Bonds.

190.016 Bonds.—

(1) SALE OF BONDS.—Bonds may be sold in blocks or installments at different times, or an entire issue or series may be sold at one time. Bonds may be sold at public or private sale after such advertisement, if any, as the board may deem advisable but not in any event at less than 90 percent of the par value thereof, together with accrued interest thereon. Bonds may be sold or exchanged for refunding bonds. Special assessment and revenue bonds may be delivered by the district as payment of the purchase price of any project or part thereof, or a combination of projects or parts thereof, or as the purchase price or exchange for any property, real, personal, or mixed, including franchises or services rendered by any contractor, engineer, or other person, all at one time or in blocks from time to time, in such manner and upon such terms as the board in its discretion shall determine. The price or prices for any bonds sold, exchanged, or delivered may be:

(a) The money paid for the bonds;

(b) The principal amount, plus accrued interest to the date of redemption or exchange, or outstanding obligations exchanged for refunding bonds; and

(c) In the case of special assessment or revenue bonds, the amount of any indebtedness to contractors or other persons paid with such bonds, or the fair value of any properties exchanged for the bonds, as determined by the board.

(2) AUTHORIZATION AND FORM OF BONDS.—Any general obligation bonds, benefit bonds, or revenue bonds may be authorized by resolution or resolutions of the board which shall be adopted by a majority of all the members thereof then in office. Such resolution or resolutions may be adopted at the same meeting at which they are introduced and need not be published or posted. The board may, by resolution, authorize the issuance of bonds and fix the aggregate amount of bonds to be issued; the purpose or purposes for which the moneys derived therefrom shall be expended, including, but not limited to, payment of costs as defined in s. 190.003(8); the rate or rates of interest, in compliance with s. 215.84; the denomination of the bonds; whether or not the bonds are to be issued in one or more series; the date or dates of maturity, which shall not exceed 40 years from their respective dates of issuance; the medium of payment; the place or places within or without the state where payment shall be made; registration privileges; redemption terms and privileges, whether with or without premium; the manner of execution; the form of the bonds, including any interest coupons to be attached thereto; the manner of execution of bonds and coupons; and any and all other terms, covenants, and conditions thereof and the establishment of revenue or other funds. Such authorizing resolution or resolutions may further provide for the contracts authorized by s. 159.825(1)(f) and (g) regardless of the tax treatment of such bonds being authorized, subject to the finding by the board of a net saving to the district resulting by reason thereof. Such authorizing resolution may further provide that such bonds may be executed in accordance with the Registered Public Obligations Act, except that bonds not issued in registered form shall be valid if manually countersigned by an officer designated by appropriate resolution of the board. The seal of the district may be affixed, lithographed, engraved, or otherwise reproduced in facsimile on such bonds. In case any officer whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if he or she had remained in office until such delivery.

(3) INTERIM CERTIFICATES; REPLACEMENT CERTIFICATES.—Pending the preparation of definitive bonds, the board may issue interim certificates or receipts or temporary bonds, in such form and with such provisions as the board may determine, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. The board may also provide for the replacement of any bonds which become mutilated, lost, or destroyed.

(4) NEGOTIABILITY OF BONDS.—Any bond issued under this act or any temporary bond, in the absence of an express recital on the face thereof that it is nonnegotiable, shall be fully negotiable and shall be and constitute a negotiable instrument within the meaning and for all purposes of the law merchant and the laws of the state.

(5) DEFEASANCE.—The board may make such provision with respect to the defeasance of the right, title, and interest of the holders of any of the bonds and obligations of the district in any revenues, funds, or other properties by which such bonds are secured as the board deems appropriate and, without limitation on the foregoing, may provide that when such bonds or obligations become due and payable or shall have been called for redemption and the whole amount of the principal and interest and premium, if any, due and payable upon the bonds or obligations then outstanding shall be held in trust for such purpose and provision shall also be made for paying all other sums payable in connection with such bonds or other obligations, then and in such event the right, title, and interest of the holders of the bonds in any revenues, funds, or other properties by which such bonds are secured shall thereupon cease, terminate, and become void; and the board may apply any surplus in any sinking fund established in connection with such bonds or obligations and all balances remaining in all other funds or accounts other than money held for the redemption or payment of the bonds or other obligations to any lawful purpose of the district as the board shall determine.

(6) ISSUANCE OF ADDITIONAL BONDS.—If the proceeds of any bonds are less than the cost of completing the project in connection with which such bonds were issued, the board may authorize the issuance of additional bonds, upon such terms and conditions as the board may provide in the resolution authorizing the issuance thereof, but only in compliance with the resolution or other proceedings authorizing the issuance of the original bonds.

(7) REFUNDING BONDS.—The district shall have the power to issue bonds to provide for the retirement or refunding of any bonds or obligations of the district that at the time of such issuance are or subsequently thereto become due and payable, or that at the time of issuance have been called or are or will be subject to call for redemption within 10 years thereafter, or the surrender of which can be procured from the holders thereof at prices satisfactory to the board. Refunding bonds may be issued at any time when in the judgment of the board such issuance will be advantageous to the district. No approval of the qualified electors residing in the district shall be required for the issuance of refunding bonds except in cases in which such approval is required by the State Constitution. The board may by resolution confer upon the holders of such refunding bonds all rights, powers, and remedies to which the holders would be entitled if they continued to be the owners and had possession of the bonds for the refinancing of which such refunding bonds are issued, including, but not limited to, the preservation of the lien of such bonds on the revenues of any project or on pledged funds, without extinguishment, impairment, or diminution thereof. The provisions of this act pertaining to bonds of the district shall, unless the context otherwise requires, govern the issuance of refunding bonds, the form and other details thereof, the rights of the holders thereof, and the duties of the board with respect to them.

(8) REVENUE BONDS.—

(a) The district shall have the power to issue revenue bonds from time to time without limitation as to amount. Such revenue bonds may be secured by, or payable from, the gross or net pledge of the revenues to be derived from any project or combination of projects; from the rates, fees, or other charges to be collected from the users of any project or projects; from any revenue-producing undertaking or activity of the district; from special assessments; or from any other source or pledged security. Such bonds shall not constitute an indebtedness of the district, and the approval of the qualified electors shall not be required unless such bonds are additionally secured by the full faith and credit and taxing power of the district.

(b) Any two or more projects may be combined and consolidated into a single project and may hereafter be operated and maintained as a single project. The revenue bonds authorized herein may be issued to finance any one or more of such projects, regardless of whether or not such projects have been combined and consolidated into a single project. If the board deems it advisable, the proceedings authorizing such revenue bonds may provide that the district may thereafter combine the projects then being financed or theretofore financed with other projects to be subsequently financed by the district and that revenue bonds to be thereafter issued by the district shall be on parity with the revenue bonds then being issued, all on such terms, conditions, and limitations as shall have been provided in the proceeding which authorized the original bonds.

(9) GENERAL OBLIGATION BONDS.—

(a) The district shall have the power from time to time to issue general obligation bonds to finance or refinance capital projects or to refund outstanding bonds in an aggregate principal amount of bonds outstanding at any one time not in excess of 35 percent of the assessed value of the taxable property within the district as shown on the pertinent tax records at the time of the authorization of the general obligation bonds for which the full faith and credit of the district is pledged. Except for refunding bonds, no general obligation bonds shall be issued unless the bonds are issued to finance or refinance a capital project and the issuance has been approved at an election held in accordance with the requirements for such election as prescribed by the State Constitution. Such elections shall be called to be held in the district by the board of county commissioners of the county upon the request of the board of the district. The expenses of calling and holding an election shall be at the expense of the district, and the district shall reimburse the county for any expenses incurred in calling or holding such election.

(b) The district may pledge its full faith and credit for the payment of the principal and interest on such general obligation bonds and for any reserve funds provided therefor and may unconditionally and irrevocably pledge itself to levy ad valorem taxes on all taxable property in the district, to the extent necessary for the payment thereof, without limitations as to rate or amount.

(c) If the board determines to issue general obligation bonds for more than one capital project, the approval of the issuance of the bonds for each and all such projects may be submitted to the electors on one and the same ballot. The failure of the electors to approve the issuance of bonds for any one or more capital projects shall not defeat the approval of bonds for any capital project which has been approved by the electors.

(d) In arriving at the amount of general obligation bonds permitted to be outstanding at any one time pursuant to paragraph (a), there shall not be included any general obligation bonds which are additionally secured by the pledge of:

1. Special assessments levied in an amount sufficient to pay the principal and interest on the general obligation bonds so additionally secured, which assessments have been equalized and confirmed by resolution or ordinance of the board pursuant to s. 170.08.

2. Water revenues, sewer revenues, or water and sewer revenues of the district to be derived from user fees in an amount sufficient to pay the principal and interest on the general obligation bonds so additionally secured.

3. Any combination of assessments and revenues described in subparagraphs 1. and 2.

(10) BONDS AS LEGAL INVESTMENT OR SECURITY.—

(a) Notwithstanding any provisions of any other law to the contrary, all bonds issued under the provisions of this act shall constitute legal investments for savings banks, banks, trust companies, insurance companies, executors, administrators, trustees, guardians, and other fiduciaries and for any board, body, agency, instrumentality, county, municipality, or other political subdivision of the state and shall be and constitute security which may be deposited by banks or trust companies as security for deposits of state, county, municipal, or other public funds or by insurance companies as required or voluntary statutory deposits.

(b) Any bonds issued by the district shall be incontestable in the hands of bona fide purchasers or holders for value and shall not be invalid because of any irregularity or defect in the proceedings for the issue and sale thereof.

(11) COVENANTS.—Any resolution authorizing the issuance of bonds may contain such covenants as the board may deem advisable, and all such covenants shall constitute valid and legally binding and enforceable contracts between the district and the bondholders, regardless of the time of issuance thereof. Such covenants may include, without limitation, covenants concerning the disposition of the bond proceeds; the use and disposition of project revenues; the pledging of revenues, taxes, and assessments; the obligations of the district with respect to the operation of the project and the maintenance of adequate project revenues; the issuance of additional bonds; the appointment, powers, and duties of trustees and receivers; the acquisition of outstanding bonds and obligations; restrictions on the establishing of competing projects or facilities; restrictions on the sale or disposal of the assets and property of the district; the priority of assessment liens; the priority of claims by bondholders on the taxing power of the district; the maintenance of deposits to assure the payment of revenues by users of district facilities and services; the discontinuance of district services by reason of delinquent payments; acceleration upon default; the execution of necessary instruments; the procedure for amending or abrogating covenants with the bondholders; and such other covenants as may be deemed necessary or desirable for the security of the bondholders.

(12) VALIDATION PROCEEDINGS.—The power of the district to issue bonds under the provisions of this act may be determined, and any of the bonds of the district maturing over a period of more than 5 years shall be validated and confirmed, by court decree, under the provisions of chapter 75 and laws amendatory thereof or supplementary thereto.

(13) ACT FURNISHES FULL AUTHORITY FOR ISSUANCE OF BONDS.—This act constitutes full and complete authority for the issuance of bonds and the exercise of the powers of the district provided herein. No procedures or proceedings, publications, notices, consents, approvals, orders, acts, or things by the board, or any board, officers, commission, department, agency, or instrumentality of the district, other than those required by this act, shall be required to perform anything under this act, except that the issuance or sale of bonds pursuant to the provisions of this act shall comply with the general law requirements applicable to the issuance or sale of bonds by the district. Nothing in this act shall be construed to authorize the district to utilize bond proceeds to fund the ongoing operations of the district.

(14) PLEDGE BY THE STATE TO THE BONDHOLDERS OF THE DISTRICT.—The state pledges to the holders of any bonds issued under this act that it will not limit or alter the rights of the district to own, acquire, construct, reconstruct, improve, maintain, operate, or furnish the projects or to levy and collect the taxes, assessments, rentals, rates, fees, and other charges provided for herein and to fulfill the terms of any agreement made with the holders of such bonds or other obligations and that it will not in any way impair the rights or remedies of such holders.

(15) DEFAULT.—A default on the bonds or obligations of a district shall not constitute a debt or obligation of a local general-purpose government or the state.

History.—s. 2, ch. 80-407; s. 11, ch. 83-215; s. 10, ch. 84-360; s. 24, ch. 85-80; s. 6, ch. 91-308; s. 965, ch. 95-147; s. 8, ch. 98-47; s. 6, ch. 2009-142.



190.017 - Trust agreements.

190.017 Trust agreements.—Any issue of bonds shall be secured by a trust agreement by and between the district and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the state. The resolution authorizing the issuance of the bonds or such trust agreement may pledge the revenues to be received from any projects of the district and may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as the board may approve, including, without limitation, covenants setting forth the duties of the district in relation to: the acquisition, construction, reconstruction, improvement, maintenance, repair, operation, and insurance of any projects; the fixing and revising of the rates, fees, and charges; and the custody, safeguarding, and application of all moneys and for the employment of consulting engineers in connection with such acquisition, construction, reconstruction, improvement, maintenance, repair, or operation. It shall be lawful for any bank or trust company within or without the state which may act as a depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the district. Such resolution or trust agreement may set forth the rights and remedies of the bondholders and of the trustee, if any, and may restrict the individual right of action by bondholders. The board may provide for the payment of proceeds of the sale of the bonds and the revenues of any project to such officer, board, or depository as it may designate for the custody thereof and may provide for the method of disbursement thereof with such safeguards and restrictions as it may determine. All expenses incurred in carrying out the provisions of such resolution or trust agreement may be treated as part of the cost of operation of the project to which such trust agreement pertains.

History.—s. 2, ch. 80-407.



190.021 - Taxes; non-ad valorem assessments.

190.021 Taxes; non-ad valorem assessments.—

(1) AD VALOREM TAXES.—An elected board shall have the power to levy and assess an ad valorem tax on all the taxable property in the district to construct, operate, and maintain assessable improvements; to pay the principal of, and interest on, any general obligation bonds of the district; and to provide for any sinking or other funds established in connection with any such bonds. An ad valorem tax levied by the board for operating purposes, exclusive of debt service on bonds, shall not exceed 3 mills, except that a district authorized by a local general-purpose government to exercise one or more powers specified in s. 190.012(2) may levy an additional 2 mills for operating purposes, exclusive of debt service on bonds. The ad valorem tax provided for herein shall be in addition to county and all other ad valorem taxes provided for by law. Such tax shall be assessed, levied, and collected in the same manner and same time as county taxes. The levy of ad valorem taxes shall be approved by referendum when required by the State Constitution.

(2) BENEFIT SPECIAL ASSESSMENTS.—The board shall annually determine, order, and levy the annual installment of the total benefit special assessments for bonds issued and related expenses to finance district facilities and projects which are levied under this act. These assessments may be due and collected during each year that county taxes are due and collected, in which case such annual installment and levy shall be evidenced to and certified to the property appraiser by the board not later than August 31 of each year, and such assessment shall be entered by the property appraiser on the county tax rolls, and shall be collected and enforced by the tax collector in the same manner and at the same time as county taxes, and the proceeds thereof shall be paid to the district. However, this subsection shall not prohibit the district in its discretion from using the method prescribed in either s. 197.363 or s. 197.3632 for collecting and enforcing these assessments. Notice of the proposed amount of the assessment pursuant to s. 200.069 that includes the date and time of the hearing may be used in lieu of the notice provisions of s. 197.3632(4)(b). These benefit special assessments shall be a lien on the property against which assessed until paid and shall be enforceable in like manner as county taxes. The amount of the assessment for the exercise of the district’s powers under ss. 190.011 and 190.012 shall be determined by the board based upon a report of the district’s engineer and assessed by the board upon such lands, which may be part or all of the lands within the district benefited by the improvement, apportioned between benefited lands in proportion to the benefits received by each tract of land.

(3) MAINTENANCE SPECIAL ASSESSMENTS.—To maintain and preserve the facilities and projects of the district, the board may levy a maintenance special assessment. This assessment may be evidenced to and certified to the property appraiser by the board of supervisors not later than August 31 of each year and shall be entered by the property appraiser on the county tax rolls and shall be collected and enforced by the tax collector in the same manner and at the same time as county taxes, and the proceeds therefrom shall be paid to the district. However, this subsection shall not prohibit the district in its discretion from using the method prescribed in either s. 197.363 or s. 197.3632 for collecting and enforcing these assessments. Notice of the proposed amount of the assessment pursuant to s. 200.069 that includes the date and time of the hearing may be used in lieu of the notice provisions of s. 197.3632(4)(b). These maintenance special assessments shall be a lien on the property against which assessed until paid and shall be enforceable in like manner as county taxes. The amount of the maintenance special assessment for the exercise of the district’s powers under ss. 190.011 and 190.012 shall be determined by the board based upon a report of the district’s engineer and assessed by the board upon such lands, which may be all of the lands within the district benefited by the maintenance thereof, apportioned between the benefited lands in proportion to the benefits received by each tract of land.

(4) ENFORCEMENT OF TAXES.—The collection and enforcement of all taxes levied by the district shall be at the same time and in like manner as county taxes, and the provisions of the Florida Statutes relating to the sale of lands for unpaid and delinquent county taxes; the issuance, sale, and delivery of tax certificates for such unpaid and delinquent county taxes; the redemption thereof; the issuance to individuals of tax deeds based thereon; and all other procedures in connection therewith shall be applicable to the district to the same extent as if such statutory provisions were expressly set forth herein. All taxes shall be subject to the same discounts as county taxes.

(5) WHEN UNPAID TAX IS DELINQUENT; PENALTY.—All taxes provided for in this act shall become delinquent and bear penalties on the amount of such taxes in the same manner as county taxes.

(6) TAX EXEMPTION.—All bonds issued hereunder and interest paid thereon and all fees, charges, and other revenues derived by the district from the projects provided by this act are exempt from all taxes by the state or by any political subdivision, agency, or instrumentality thereof; however, any interest, income, or profits on debt obligations issued hereunder are not exempt from the tax imposed by chapter 220. Further, districts are not exempt from the provisions of chapter 212.

(7) TRANSITIONAL PROVISIONS.—Nothing in this act shall be deemed to affect any benefit tax, maintenance tax, non-ad valorem assessment, ad valorem tax, or special assessment imposed by a community development district as of June 21, 1991. Nothing in this act shall be construed to affect any tax or assessment pledged to secure or authorized pursuant to a trust indenture under this chapter, and the district imposing such tax or assessment is hereby authorized to impose such tax or assessment under the terms required by the trust indenture. The terms benefit taxes or maintenance taxes used in this chapter prior to June 21, 1991, are redesignated as benefit or maintenance special assessments pursuant to this act, and such terms may be used interchangeably under the terms of an existing trust indenture.

(8) STATUS OF ASSESSMENTS.—Benefit special assessments, maintenance special assessments, and special assessments are non-ad valorem assessments as defined by s. 197.3632.

(9) ASSESSMENTS CONSTITUTE LIENS; COLLECTION.—Benefit special assessments and maintenance special assessments authorized by this section, and special assessments authorized by s. 190.022 and chapter 170, shall constitute a lien on the property against which assessed from the date of imposition thereof until paid, coequal with the lien of state, county, municipal, and school board taxes. These non-ad valorem assessments may be collected, at the district’s discretion, by the tax collector pursuant to the provisions of s. 197.363 or s. 197.3632, or in accordance with other collection measures provided by law.

(10) LAND OWNED BY GOVERNMENTAL ENTITY.—Except as otherwise provided by law, no levy of ad valorem taxes or non-ad valorem assessments under this chapter, or chapter 170, chapter 197, or otherwise, by a board of a district on property of a governmental entity that is subject to a ground lease as described in s. 190.003(14), shall constitute a lien or encumbrance on the underlying fee interest of such governmental entity.

History.—s. 2, ch. 80-407; s. 11, ch. 84-360; s. 48, ch. 89-169; s. 7, ch. 91-308; s. 40, ch. 99-378; s. 35, ch. 2000-364; s. 10, ch. 2007-160; s. 7, ch. 2009-142.



190.022 - Special assessments.

190.022 Special assessments.—

(1) The board may levy special assessments for the construction, reconstruction, acquisition, or maintenance of district facilities authorized under this chapter using the procedures for levy and collection provided in chapter 170 or chapter 197.

(2) Notwithstanding the provisions of s. 170.09, district assessments may be made payable in no more than 30 yearly installments.

History.—s. 2, ch. 80-407; s. 12, ch. 84-360; s. 8, ch. 91-308; s. 41, ch. 99-378.



190.023 - Issuance of certificates of indebtedness based on assessments for assessable improvements; assessment bonds.

190.023 Issuance of certificates of indebtedness based on assessments for assessable improvements; assessment bonds.—

(1) The board may, after any assessments for assessable improvements are made, determined, and confirmed as provided in s. 190.022, issue certificates of indebtedness for the amount so assessed against the abutting property or property otherwise benefited, as the case may be; and separate certificates shall be issued against each part or parcel of land or property assessed, which certificates shall state the general nature of the improvement for which the assessment is made. The certificates shall be payable in annual installments in accordance with the installments of the special assessment for which they are issued. The board may determine the interest to be borne by such certificates, in compliance with s. 215.84, and may sell such certificates at either private or public sale and determine the form, manner of execution, and other details of such certificates. The certificates shall recite that they are payable only from the special assessments levied and collected from the part or parcel of land or property against which they are issued. The proceeds of such certificates may be pledged for the payment of principal of and interest on any revenue bonds or general obligation bonds issued to finance in whole or in part such assessable improvement, or, if not so pledged, may be used to pay the cost or part of the cost of such assessable improvements.

(2) The district may also issue assessment bonds or other obligations payable from a special fund into which such certificates of indebtedness referred to in the preceding subsection may be deposited; or, if such certificates of indebtedness have not been issued, the district may assign to such special fund for the benefit of the holders of such assessment bonds or other obligations, or to a trustee for such bondholders, the assessment liens provided for in this act unless such certificates of indebtedness or assessment liens have been theretofore pledged for any bonds or other obligations authorized hereunder. In the event of the creation of such special fund and the issuance of such assessment bonds or other obligations, the proceeds of such certificates of indebtedness or assessment liens deposited therein shall be used only for the payment of the assessment bonds or other obligations issued as provided in this section. The district is authorized to covenant with the holders of such assessment bonds or other obligations that it will diligently and faithfully enforce and collect all the special assessments and interest and penalties thereon for which such certificates of indebtedness or assessment liens have been deposited in or assigned to such fund; to foreclose such assessment liens so assigned to such special fund or represented by the certificates of indebtedness deposited in the special fund, after such assessment liens have become delinquent, and deposit the proceeds derived from such foreclosure, including interest and penalties, in such special fund; and to make any other covenants deemed necessary or advisable in order to properly secure the holders of such assessment bonds or other obligations.

(3) The assessment bonds or other obligations issued pursuant to this section shall have such dates of issue and maturity as shall be deemed advisable by the board; however, the maturities of such assessment bonds or other obligations shall not be more than 2 years after the due date of the last installment which will be payable on any of the special assessments for which such assessment liens, or the certificates of indebtedness representing such assessment liens, are assigned to or deposited in such special fund.

(4) Such assessment bonds or other obligations issued under this section shall bear such interest as the board may determine, not to exceed a rate which is in compliance with s. 215.84, and shall be executed, shall have such provisions for redemption prior to maturity, shall be sold in the manner and be subject to all of the applicable provisions contained in this act for revenue bonds, except as the same may be inconsistent with the provisions of this section.

(5) All assessment bonds or other obligations issued under the provisions of this act, except certificates of indebtedness issued against separate lots or parcels of land or property as provided in this section, shall be and constitute and shall have all the qualities and incidents of negotiable instruments under the law merchant and the laws of the state.

History.—s. 2, ch. 80-407; s. 81, ch. 81-259; s. 12, ch. 83-215.



190.024 - Tax liens.

190.024 Tax liens.—All taxes of the district provided for in this act, together with all penalties for default in the payment of the same and all costs in collecting the same, including a reasonable attorney’s fee fixed by the court and taxed as a cost in the action brought to enforce payment, shall, from January 1 for each year the property is liable to assessment and until paid, constitute a lien of equal dignity with the liens for state and county taxes and other taxes of equal dignity with state and county taxes upon all the lands against which such taxes shall be levied. A sale of any of the real property within the district for state and county or other taxes shall not operate to relieve or release the property so sold from the lien for subsequent district taxes or installments of district taxes, which lien may be enforced against such property as though no such sale thereof had been made. The provisions of ss. 194.171, 197.122, 197.333, and 197.432 shall be applicable to district taxes with the same force and effect as if such provisions were expressly set forth in this act.

History.—s. 2, ch. 80-407; s. 33, ch. 82-226; s. 202, ch. 85-342; s. 27, ch. 95-280.



190.025 - Payment of taxes and redemption of tax liens by the district; sharing in proceeds of tax sale.

190.025 Payment of taxes and redemption of tax liens by the district; sharing in proceeds of tax sale.—

(1) The district has the right to:

(a) Pay any delinquent state, county, district, municipal, or other tax or assessment upon lands located wholly or partially within the boundaries of the district; and

(b) To redeem or purchase any tax sales certificates issued or sold on account of any state, county, district, municipal, or other taxes or assessments upon lands located wholly or partially within the boundaries of the district.

(2) Delinquent taxes paid, or tax sales certificates redeemed or purchased, by the district, together with all penalties for the default in payment of the same and all costs in collecting the same and a reasonable attorney’s fee, shall constitute a lien in favor of the district of equal dignity with the liens of state and county taxes and other taxes of equal dignity with state and county taxes upon all the real property against which the taxes were levied. The lien of the district may be foreclosed in the manner provided in this act.

(3) In any sale of land pursuant to s. 197.542 and amendments thereto, the district may certify to the clerk of the circuit court of the county holding such sale the amount of taxes due to the district upon the lands sought to be sold; and the district shall share in the disbursement of the sales proceeds in accordance with the provisions of this act and under the laws of the state.

History.—s. 2, ch. 80-407; s. 203, ch. 85-342.



190.026 - Foreclosure of liens.

190.026 Foreclosure of liens.—Any lien in favor of the district arising under this act may be foreclosed by the district by foreclosure proceedings in the name of the district in a court of competent jurisdiction as provided by general law in like manner as is provided in chapter 170 or chapter 173 and amendments thereto; the provisions of those chapters shall be applicable to such proceedings with the same force and effect as if those provisions were expressly set forth in this act. Any act required or authorized to be done by or on behalf of a municipality in foreclosure proceedings under chapter 170 or chapter 173 may be performed by such officer or agent of the district as the board of supervisors may designate. Such foreclosure proceedings may be brought at any time after the expiration of 1 year from the date any tax, or installment thereof, becomes delinquent; however no lien shall be foreclosed against any political subdivision or agency of the state. Other legal remedies shall remain available.

History.—s. 2, ch. 80-407; s. 11, ch. 2007-160.



190.031 - Mandatory use of certain district facilities and services.

190.031 Mandatory use of certain district facilities and services.—To the full extent permitted by law, the district shall require all lands, buildings, premises, persons, firms, and corporations within the district to use the water management and control facilities and water and sewer facilities of the district.

History.—s. 2, ch. 80-407.



190.033 - Bids required.

190.033 Bids required.—

(1) No contract shall be let by the board for any goods, supplies, or materials to be purchased when the amount thereof to be paid by the district shall exceed the amount provided in s. 287.017 for category four, unless notice of bids or other competitive solicitation, including requests for proposals or qualifications, is advertised once in a newspaper in general circulation in the county and in the district. Any board seeking to construct or improve a public building, structure, or other public works shall comply with the bidding procedures of s. 255.20 and other applicable general law. In each case, the bid of the lowest responsive and responsible bidder shall be accepted unless all bids are rejected because the bids are too high, or the board determines it is in the best interests of the district to reject all bids. In each case in which requests for proposals, qualifications, or other competitive solicitations are used, the district shall determine which response is most advantageous for the district and award the contract to that proposer. The board may require the bidders or proposers to furnish bond with a responsible surety to be approved by the board. If the district does not receive a response to its competitive solicitation, the district may proceed to purchase such goods, supplies, materials, or construction services in the manner it deems in the best interests of the district. Nothing in this section shall prevent the board from undertaking and performing the construction, operation, and maintenance of any project or facility authorized by this act by the employment of labor, material, and machinery.

(2) The provisions of the Consultants’ Competitive Negotiation Act, s. 287.055, apply to contracts for engineering, architecture, landscape architecture, or registered surveying and mapping services let by the board.

(3) Contracts for maintenance services for any district facility or project shall be subject to competitive solicitation requirements when the amount thereof to be paid by the district exceeds the amount provided in s. 287.017 for category four. The district shall adopt rules, policies, or procedures establishing competitive solicitation procedures for maintenance services. Contracts for other services shall not be subject to competitive solicitation unless the district adopts a rule, policy, or procedure applying competitive solicitation procedures to said contracts.

History.—s. 2, ch. 80-407; s. 9, ch. 91-308; s. 113, ch. 94-119; s. 42, ch. 99-378; s. 12, ch. 2007-160.



190.035 - Fees, rentals, and charges; procedure for adoption and modifications; minimum revenue requirements.

190.035 Fees, rentals, and charges; procedure for adoption and modifications; minimum revenue requirements.—

(1) The district is authorized to prescribe, fix, establish, and collect rates, fees, rentals, or other charges, hereinafter sometimes referred to as “revenues,” and to revise the same from time to time, for the facilities and services furnished by the district, within the limits of the district, including, but not limited to, recreational facilities, water management and control facilities, and water and sewer systems; to recover the costs of making connection with any district facility or system; and to provide for reasonable penalties against any user or property for any such rates, fees, rentals, or other charges that are delinquent.

(2) No such rates, fees, rentals, or other charges for any of the facilities or services of the district shall be fixed until after a public hearing at which all the users of the proposed facility or services or owners, tenants, or occupants served or to be served thereby and all other interested persons shall have an opportunity to be heard concerning the proposed rates, fees, rentals, or other charges. Rates, fees, rentals, and other charges shall be adopted under the administrative rulemaking authority of the district, but shall not apply to district leases. Notice of such public hearing setting forth the proposed schedule or schedules of rates, fees, rentals, and other charges shall have been published in a newspaper in the county and of general circulation in the district at least once and at least 10 days prior to such public hearing. The rulemaking hearing may be adjourned from time to time. After such hearing, such schedule or schedules, either as initially proposed or as modified or amended, may be finally adopted. A copy of the schedule or schedules of such rates, fees, rentals, or charges as finally adopted shall be kept on file in an office designated by the board and shall be open at all reasonable times to public inspection. The rates, fees, rentals, or charges so fixed for any class of users or property served shall be extended to cover any additional users or properties thereafter served which shall fall in the same class, without the necessity of any notice or hearing.

(3) Such rates, fees, rentals, and charges shall be just and equitable and uniform for users of the same class, and when appropriate may be based or computed either upon the amount of service furnished, upon the number of average number of persons residing or working in or otherwise occupying the premises served, or upon any other factor affecting the use of the facilities furnished, or upon any combination of the foregoing factors, as may be determined by the board on an equitable basis.

(4) The rates, fees, rentals, or other charges prescribed shall be such as will produce revenues, together with any other assessments, taxes, revenues, or funds available or pledged for such purpose, at least sufficient to provide for the items hereinafter listed, but not necessarily in the order stated:

(a) To provide for all expenses of operation and maintenance of such facility or service;

(b) To pay when due all bonds and interest thereon for the payment of which such revenues are, or shall have been, pledged or encumbered, including reserves for such purpose; and

(c) To provide for any other funds which may be required under the resolution or resolutions authorizing the issuance of bonds pursuant to this act.

(5) The board shall have the power to enter into contracts for the use of the projects of the district and with respect to the services and facilities furnished or to be furnished by the district.

History.—s. 2, ch. 80-407; s. 10, ch. 91-308.



190.036 - Recovery of delinquent charges.

190.036 Recovery of delinquent charges.—In the event that any rates, fees, rentals, charges, or delinquent penalties shall not be paid as and when due and shall be in default for 60 days or more, the unpaid balance thereof and all interest accrued thereon, together with reasonable attorney’s fees and costs, may be recovered by the district in a civil action.

History.—s. 2, ch. 80-407.



190.037 - Discontinuance of service.

190.037 Discontinuance of service.—In the event the fees, rentals, or other charges for water and sewer services, or either of them, are not paid when due, the board shall have the power, under such reasonable rules and regulations as the board may adopt, to discontinue and shut off both water and sewer services until such fees, rentals, or other charges, including interest, penalties, and charges for the shutting off and discontinuance and the restoration of such water and sewer services or both, are fully paid; and, for such purposes, the board may enter on any lands, waters, or premises of any person, firm, corporation, or body, public or private, within the district limits. Such delinquent fees, rentals, or other charges, together with interest, penalties, and charges for the shutting off and discontinuance and the restoration of such services and facilities and reasonable attorney’s fees and other expenses, may be recovered by the district, which may also enforce payment of such delinquent fees, rentals, or other charges by any other lawful method of enforcement.

History.—s. 2, ch. 80-407; s. 82, ch. 81-259.



190.041 - Enforcement and penalties.

190.041 Enforcement and penalties.—The board or any aggrieved person may have recourse to such remedies in law and at equity as may be necessary to ensure compliance with the provisions of this act, including injunctive relief to enjoin or restrain any person violating the provisions of this act or any bylaws, resolutions, regulations, rules, codes, or orders adopted under this act. In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted, or maintained, or any building, structure, land, or water is used, in violation of this act or of any code, order, resolution, or other regulation made under authority conferred by this act or under law, the board or any citizen residing in the district may institute any appropriate action or proceeding to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance, or use; to restrain, correct, or avoid such violation; to prevent the occupancy of such building, structure, land, or water; and to prevent any illegal act, conduct, business, or use in or about such premises, land, or water.

History.—s. 2, ch. 80-407; s. 83, ch. 81-259.



190.043 - Suits against the district.

190.043 Suits against the district.—Any suit or action brought or maintained against the district for damages arising out of tort, including, without limitation, any claim arising upon account of an act causing an injury or loss of property, personal injury, or death, shall be subject to the limitations provided in s. 768.28.

History.—s. 2, ch. 80-407.



190.044 - Exemption of district property from execution.

190.044 Exemption of district property from execution.—All district property shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against such property, nor shall any judgment against the district be a charge or lien on its property or revenues; however, nothing contained herein shall apply to or limit the rights of bondholders to pursue any remedy for the enforcement of any lien or pledge given by the district in connection with any of the bonds or obligations of the district.

History.—s. 2, ch. 80-407.



190.046 - Termination, contraction, or expansion of district.

190.046 Termination, contraction, or expansion of district.—

(1) A landowner or the board may petition to contract or expand the boundaries of a community development district in the following manner:

(a) The petition shall contain the same information required by s. 190.005(1)(a)1. and 8. In addition, if the petitioner seeks to expand the district, the petition shall describe the proposed timetable for construction of any district services to the area, the estimated cost of constructing the proposed services, and the designation of the future general distribution, location, and extent of public and private uses of land proposed for the area by the future land use plan element of the adopted local government local comprehensive plan. If the petitioner seeks to contract the district, the petition shall describe what services and facilities are currently provided by the district to the area being removed, and the designation of the future general distribution, location, and extent of public and private uses of land proposed for the area by the future land element of the adopted local government comprehensive plan.

(b) For those districts initially established by county ordinance, the petition for ordinance amendment shall be filed with the county commission. If the land to be included or excluded is, in whole or in part, within the boundaries of a municipality, then the county commission shall not amend the ordinance without municipal approval. A public hearing shall be held in the same manner and with the same public notice as other ordinance amendments. The county commission shall consider the record of the public hearing and the factors set forth in s. 190.005(1)(e) in making its determination to grant or deny the petition for ordinance amendment.

(c) For those districts initially established by municipal ordinance pursuant to s. 190.005(2)(e), the municipality shall assume the duties of the county commission set forth in paragraph (b); however, if any of the land to be included or excluded, in whole or in part, is outside the boundaries of the municipality, then the municipality shall not amend its ordinance without county commission approval.

(d)1. For those districts initially established by administrative rule pursuant to s. 190.005(1), the petition shall be filed with the Florida Land and Water Adjudicatory Commission.

2. Prior to filing the petition, the petitioner shall pay a filing fee of $1,500, to the county if the district or the land to be added or deleted from the district is located within an unincorporated area or to the municipality if the district or the land to be added or deleted is located within an incorporated area, and to each municipality the boundaries of which are contiguous with or contain all or a portion of the land within or to be added to or deleted from the external boundaries of the district. The petitioner shall submit a copy of the petition to the same entities entitled to receive the filing fee. In addition, if the district is not the petitioner, the petitioner shall file the petition with the district board of supervisors.

3. Each county and each municipality shall have the option of holding a public hearing as provided by s. 190.005(1)(c). However, the public hearing shall be limited to consideration of the contents of the petition and whether the petition for amendment should be supported by the county or municipality.

4. The district board of supervisors shall, in lieu of a hearing officer, hold the local public hearing provided for by s. 190.005(1)(d). This local public hearing shall be noticed in the same manner as provided in s. 190.005(1)(d). Within 45 days of the conclusion of the hearing, the district board of supervisors shall transmit to the Florida Land and Water Adjudicatory Commission the full record of the local hearing, the transcript of the hearing, any resolutions adopted by the local general-purpose governments, and its recommendation whether to grant the petition for amendment. The commission shall then proceed in accordance with s. 190.005(1)(e).

5. A rule amending a district boundary shall describe the land to be added or deleted.

(e)1. During the existence of a district initially established by administrative rule, the process to amend the boundaries of the district pursuant to paragraphs (a)-(d) shall not permit a cumulative net total greater than 50 percent of the land in the initial district, and in no event greater than 1,000 acres on a cumulative net basis.

2. During the existence of a district initially established by county or municipal ordinance, the process to amend the boundaries of the district pursuant to paragraphs (a)-(d) shall not permit a cumulative net total greater than 50 percent of the land in the initial district, and in no event greater than 1,000 acres on a cumulative net basis.

(f) Petitions to amend the boundaries of the district that exceed the amount of land specified in paragraph (e) shall be processed in accordance with s. 190.005, and the petition shall include only the elements set forth in s. 190.005(1)(a)1. and 5.-8. and the consent required by paragraph (g). However, the resulting administrative rule or ordinance may only amend the boundaries of the district and may not establish a new district or cause a new 6-year or 10-year period to begin pursuant to s. 190.006(3)(a)2. The filing fee for such petitions shall be as set forth in s. 190.005(1)(b), as applicable.

(g) In all cases of a petition to amend the boundaries of a district, the filing of the petition by the district board of supervisors constitutes consent of the landowners within the district. In all cases, written consent of those landowners whose land is to be added to or deleted from the district as provided in s. 190.005(1)(a)2. is required.

(2) The district shall remain in existence unless:

(a) The district is merged with another district as provided in subsection (3) or subsection (4);

(b) All of the specific community development systems, facilities, and services that it is authorized to perform have been transferred to a general-purpose unit of local government in the manner provided in subsections (5), (6), and (7); or

(c) The district is dissolved as provided in subsection (8), subsection (9), or subsection (10).

(3) The district may merge with other community development districts upon filing a petition for merger, which petition shall include the elements set forth in s. 190.005(1) and which shall be evaluated using the criteria set forth in s. 190.005(1)(e). The filing fee shall be as set forth in s. 190.005(1)(b). In addition, the petition shall state whether a new district is to be established or whether one district shall be the surviving district. The district may merge with any other special districts upon filing a petition for establishment of a community development district pursuant to s. 190.005. The government formed by a merger involving a community development district pursuant to this section shall assume all indebtedness of, and receive title to, all property owned by the preexisting special districts, and the rights of creditors and liens upon property shall not be impaired by such merger. Any claim existing or action or proceeding pending by or against any district that is a party to the merger may be continued as if the merger had not occurred, or the surviving district may be substituted in the proceeding for the district that ceased to exist. Prior to filing the petition, the districts desiring to merge shall enter into a merger agreement and shall provide for the proper allocation of the indebtedness so assumed and the manner in which such debt shall be retired. The approval of the merger agreement and the petition by the board of supervisors of the district shall constitute consent of the landowners within the district.

(4)(a) To achieve economies of scale, reduce costs to affected district residents and businesses in areas with multiple existing districts, and encourage the merger of multiple districts, up to five districts that were established by the same local general-purpose government and whose board memberships are composed entirely of qualified electors may merge into one surviving district through adoption of an ordinance by the local general-purpose government, notwithstanding the acreage limitations otherwise set forth for the establishment of a district in this chapter. The filing of a petition by the majority of the members of 1each district board of supervisors seeking to merge constitutes consent of the landowners within each applicable district.

(b) In addition to meeting the requirements of subsection (3), a merger agreement entered into between the district boards subject to this subsection must also:

1. Require the surviving merged district board to consist of five elected board members.

2. Require each at-large board seat to represent the entire geographic area of the surviving merged district.

3. Ensure that each district to be merged is entitled to elect at least one board member from its former boundary.

4. Ensure a fair allocation of board membership to represent the districts being merged. To that end:

a. If two districts merge, two board members shall be elected from each of the districts and one member shall be elected at-large.

b. If three districts merge, one board member shall be elected from each of the three districts and two board members shall be elected at-large.

c. If four districts merge, one board member shall be elected from each of the four districts and one board member shall be elected at-large.

d. If five districts merge, one board member shall be elected from each of the five districts.

5. Require the election of board members for the surviving merged district to be held at the next general election following the merger, at which time all terms of preexisting board members shall end and the merger shall be legally in effect.

(c) Before filing the merger petition with the local general-purpose government under this subsection, each district proposing to merge must hold a public hearing within its district to provide information about and take public comment on the proposed merger, merger agreement, and assignment of board seats. Notice of the hearing shall be published at least 14 days before the hearing. If, after the public hearing, a district board decides that it no longer wants to merge and cancels the proposed merger agreement, the remaining districts must each hold another public hearing on the revised merger agreement. A petition to merge may not be filed for at least 30 days after the last public hearing held by the districts proposing to merge.

(5) The local general-purpose government within the geographical boundaries of which the district lies may adopt a nonemergency ordinance providing for a plan for the transfer of a specific community development service from a district to the local general-purpose government. The plan must provide for the assumption and guarantee of the district debt that is related to the service by the local general-purpose government and must demonstrate the ability of the local general-purpose government to provide such service:

(a) As efficiently as the district.

(b) At a level of quality equal to or higher than the level of quality actually delivered by the district to the users of the service.

(c) At a charge equal to or lower than the actual charge by the district to the users of the service.

(6) No later than 30 days following the adoption of a transfer plan ordinance, the board of supervisors may file, in the circuit court for the county in which the local general-purpose government that adopted the ordinance is located, a petition seeking review by certiorari of the factual and legal basis for the adoption of the transfer plan ordinance.

(7) Upon the transfer of all of the community development services of the district to a general-purpose unit of local government, the district shall be terminated in accordance with a plan of termination which shall be adopted by the board of supervisors and filed with the clerk of the circuit court.

(8) If, within 5 years after the effective date of the rule or ordinance establishing the district, a landowner has not received a development permit, as defined in chapter 380, on some part or all of the area covered by the district, then the district will be automatically dissolved and a judge of the circuit court shall cause a statement to that effect to be filed in the public records.

(9) In the event the district has become inactive pursuant to s. 189.062, the respective board of county commissioners or city commission shall be informed and it shall take appropriate action.

(10) If a district has no outstanding financial obligations and no operating or maintenance responsibilities, upon the petition of the district, the district may be dissolved by a nonemergency ordinance of the general-purpose local governmental entity that established the district or, if the district was established by rule of the Florida Land and Water Adjudicatory Commission, the district may be dissolved by repeal of such rule of the commission.

History.—s. 2, ch. 80-407; ss. 13, 19, ch. 84-360; s. 49, ch. 89-169; s. 11, ch. 91-308; s. 43, ch. 99-378; s. 34, ch. 2004-345; s. 31, ch. 2004-353; s. 10, ch. 2009-142; s. 22, ch. 2013-15; s. 70, ch. 2014-22; s. 3, ch. 2016-94.

1Note.—The words “of the” following the word “each” were deleted by the editors.



190.047 - Incorporation or annexation of district.

190.047 Incorporation or annexation of district.—

(1) Upon attaining the population standards for incorporation contained in s. 165.061 and as determined by the Department of Economic Opportunity, any district wholly contained within the unincorporated area of a county that also meets the other requirements for incorporation contained in s. 165.061 shall hold a referendum at a general election on the question of whether to incorporate. However, any district contiguous to the boundary of a municipality may be annexed to such municipality pursuant to the provisions of chapter 171.

(2) The Department of Economic Opportunity shall annually monitor the status of the district for purposes of carrying out the provisions of this section.

History.—s. 14, ch. 84-360; s. 13, ch. 2007-160; s. 71, ch. 2011-142.



190.048 - Sale of real estate within a district; required disclosure to purchaser.

190.048 Sale of real estate within a district; required disclosure to purchaser.—Subsequent to the establishment of a district under this chapter, each contract for the initial sale of a parcel of real property and each contract for the initial sale of a residential unit within the district shall include, immediately prior to the space reserved in the contract for the signature of the purchaser, the following disclosure statement in boldfaced and conspicuous type which is larger than the type in the remaining text of the contract: “THE   (Name of District)   COMMUNITY DEVELOPMENT DISTRICT MAY IMPOSE AND LEVY TAXES OR ASSESSMENTS, OR BOTH TAXES AND ASSESSMENTS, ON THIS PROPERTY. THESE TAXES AND ASSESSMENTS PAY THE CONSTRUCTION, OPERATION, AND MAINTENANCE COSTS OF CERTAIN PUBLIC FACILITIES AND SERVICES OF THE DISTRICT AND ARE SET ANNUALLY BY THE GOVERNING BOARD OF THE DISTRICT. THESE TAXES AND ASSESSMENTS ARE IN ADDITION TO COUNTY AND OTHER LOCAL GOVERNMENTAL TAXES AND ASSESSMENTS AND ALL OTHER TAXES AND ASSESSMENTS PROVIDED FOR BY LAW.”

History.—s. 15, ch. 84-360; s. 3, ch. 90-46; s. 44, ch. 99-378.



190.0485 - Notice of establishment.

190.0485 Notice of establishment.—Within 30 days after the effective date of a rule or ordinance establishing a community development district under this act, the district shall cause to be recorded in the property records in the county in which it is located a “Notice of Establishment of the    Community Development District.” The notice shall, at a minimum, include the legal description of the district and a copy of the disclosure statement specified in s. 190.048.

History.—s. 45, ch. 99-378.



190.049 - Special acts prohibited.

190.049 Special acts prohibited.—Pursuant to s. 11(a)(21), Art. III of the State Constitution, there shall be no special law or general law of local application creating an independent special district which has the powers enumerated in two or more of the paragraphs contained in s. 190.012, unless such district is created pursuant to the provisions of s. 189.031.

History.—s. 2, ch. 80-407; s. 16, ch. 84-360; s. 47, ch. 99-378; s. 71, ch. 2014-22.






Chapter 191 - INDEPENDENT SPECIAL FIRE CONTROL DISTRICTS

191.001 - Short title.

191.001 Short title.—Sections 191.001-191.014 may be cited as the “Independent Special Fire Control District Act.”

History.—s. 1, ch. 97-256.



191.002 - Legislative intent.

191.002 Legislative intent.—The purposes of this act are to:

(1) Provide standards, direction, and procedures concerning the operations and governance of independent special fire control districts.

(2) Provide greater uniformity in independent special fire control district operations and authority.

(3) Provide greater uniformity in the financing authority of independent special fire control districts without hampering the efficiency and effectiveness of currently authorized and implemented methods and procedures of raising revenue.

(4) Improve communication and coordination between special fire control districts and other local governments with respect to short-range and long-range planning to meet the demands for service delivery while maintaining fiscal responsibility.

(5) Provide uniform procedures for electing members of the governing boards of independent special fire control districts to ensure greater accountability to the public.

History.—s. 2, ch. 97-256.



191.003 - Definitions.

191.003 Definitions.—As used in this act:

(1) “Board” means the governing board of a district.

(2) “District” means an independent special fire control district as provided in this act.

(3) “Elector” means a person who is a resident of the district and is qualified to vote in a general election within the local general-purpose government jurisdiction in which the district is located.

(4) “Emergency medical service” means basic and advanced life support service as defined in s. 401.23.

(5) “Independent special fire control district” means an independent special district as defined in s. 189.012, created by special law or general law of local application, providing fire suppression and related activities within the jurisdictional boundaries of the district. The term does not include a municipality, a county, a dependent special district as defined in s. 189.012, a district providing primarily emergency medical services, a community development district established under chapter 190, or any other multiple-power district performing fire suppression and related services in addition to other services.

(6) “Rescue response service” means an initial response to an emergency or accident situation, including, but not limited to, a plane crash, a trench or building collapse, a swimming or boating accident, or a motor vehicle accident.

History.—s. 3, ch. 97-256; s. 72, ch. 2014-22.



191.004 - Preemption of special acts and general acts of local application.

191.004 Preemption of special acts and general acts of local application.—Each district, regardless of any other, more specific provision of any special act or general law of local application creating the charter of the district, shall comply with this act. It is the intent of the Legislature that the provisions of this act supersede all special act or general law of local application provisions which contain the charter of an independent special fire control district and which address the same subjects as this act, except as such acts or laws address district boundaries and geographical subdistricts for the election of members of the governing board. However, this act does not require any modification to district financing or operations which would impair existing contracts, including collective bargaining agreements, debt obligations, or covenants and agreements relating to bonds validated or issued by the district. Further, this act does not repeal any authorization within a special act or general law of local application providing for the levy and assessment of ad valorem taxes, special assessments, non-ad valorem assessments, impact fees, or other fees or charges by a district.

History.—s. 4, ch. 97-256.



191.005 - District boards of commissioners; membership, officers, meetings.

191.005 District boards of commissioners; membership, officers, meetings.—

(1)(a) With the exception of districts whose governing boards are appointed collectively by the Governor, the county commission, and any cooperating city within the county, the business affairs of each district shall be conducted and administered by a five-member board. All three-member boards existing on the effective date of this act shall be converted to five-member boards, except those permitted to continue as a three-member board by special act adopted in 1997 or thereafter. The board shall be elected in nonpartisan elections by the electors of the district. Except as provided in this act, such elections shall be held at the time and in the manner prescribed by law for holding general elections in accordance with s. 189.04(2)(a) and (3), and each member shall be elected for a term of 4 years and serve until the member’s successor assumes office. Candidates for the board of a district shall qualify as directed by chapter 99.

(b)1. At the next general election following the effective date of this act, or on or after the effective date of a special act or general act of local application creating a new district, the members of the board shall be elected by the electors of the district in the manner provided in this section. The office of each member of the board is designated as being a seat on the board, distinguished from each of the other seats by a numeral: 1, 2, 3, 4, or 5. The numerical seat designation does not designate a geographical subdistrict unless such subdistrict exists on the effective date of this act, in which case the candidates must reside in the subdistrict, and only electors of the subdistrict may vote in the election for the member from that subdistrict. Each candidate for a seat on the board shall designate, at the time the candidate qualifies, the seat on the board for which the candidate is qualifying. The name of each candidate who qualifies for election to a seat on the board shall be included on the ballot in a way that clearly indicates the seat for which the candidate is a candidate. The candidate for each seat who receives the most votes cast for a candidate for the seat shall be elected to the board.

2. If, on the effective date of this act, a district presently in existence elects members of its board, the next election shall be conducted in accordance with this section, but this section does not require the early expiration of any member’s term of office by more than 60 days.

3. If, on the effective date of this act, a district does not elect the members of its board, the entire board shall be elected in accordance with this section. However, in the first election following the effective date of this act, seats 1, 3, and 5 shall be designated for 4-year terms and seats 2 and 4 shall be designated for 2-year terms.

4. If, on the effective date of this act, the district has an elected three-member board, one of the two seats added by this act shall, for the first election following the effective date of this act, be designated for a 4-year term and the other for a 2-year term, unless the terms of the three existing seats all expire within 6 months of the first election following the effective date of this act, in which case seats 1, 3, and 5 shall be designated for 4-year terms and seats 2 and 4 shall be designated for 2-year terms.

5. If the district has an elected three-member board designated to remain three members by special act adopted in 1997 or thereafter, the terms of the board members shall be staggered. In the first election following the effective date of this act, seats 1 and 3 shall be designated for 4-year terms, and seat 2 for a 2-year term.

(c) The board of any district may request the local legislative delegation that represents the area within the district to create by special law geographical subdistricts for board seats. Any board of five members or larger elected on a subdistrict basis as of the effective date of this act shall continue to elect board members from such previously designated subdistricts, and this act shall not require the elimination of board seats from such boards.

(2) Each member of the board must be a qualified elector at the time he or she qualifies and continually throughout his or her term. Any board member who ceases to be a qualified elector is automatically removed pursuant to this act.

(3) Each elected member of the board shall assume office 10 days following the member’s election. Annually, within 60 days after the newly elected members have taken office, the board shall organize by electing from its members a chair, a vice chair, a secretary, and a treasurer. The positions of secretary and treasurer may be held by one member. Funds of the district may be disbursed only upon the order or pursuant to resolution of the board, by warrant or check signed by the treasurer or other person authorized by the board. However, a petty cash account may be authorized by the board. The board may give the treasurer additional powers and duties that it deems appropriate.

(4) Members of the board may each be paid a salary or honorarium to be determined by at least a majority plus one vote of the board, which salary or honorarium may not exceed $500 per month for each member. Special notice of any meeting at which the board will consider a salary change for a board member shall be published at least once, at least 14 days prior to the meeting, in a newspaper of general circulation in the county in which the district is located. Separate compensation for the board member serving as treasurer may be authorized by like vote so long as total compensation for the board member does not exceed $500 per month. Members may be reimbursed for travel and per diem expenses as provided in s. 112.061.

(5) If a vacancy occurs on the board due to the resignation, death, or removal of a board member or the failure of anyone to qualify for a board seat, the remaining members may appoint a qualified person to fill the seat until the next general election, at which time an election shall be held to fill the vacancy for the remaining term, if any. The board shall remove any member who has three consecutive, unexcused absences from regularly scheduled meetings. The board shall adopt policies by resolution defining excused and unexcused absences.

(6) Each member shall, upon assuming office, take and subscribe to the oath of office prescribed by s. 5(b), Art. II of the State Constitution and s. 876.05. Each member, within 30 days of assuming office, must give the Governor a good and sufficient surety bond in the sum of $5,000, the cost thereof being borne by the district, conditioned on the member’s faithful performance of his or her duties of office.

(7) The board shall keep a permanent record book entitled “Record of Proceedings of (name of district),” in which the minutes of all meetings, resolutions, proceedings, certificates, bonds given by commissioners, and corporate acts shall be recorded. The record book shall be open to inspection in the same manner as state, county, and municipal records are open under chapter 119 and s. 24, Art. I of the State Constitution. The record book shall be kept at the office or other regular place of business maintained by the board in the county or municipality in which the district is located.

(8) All meetings of the board shall be open to the public consistent with chapter 286, s. 189.015, and other applicable general laws.

History.—s. 5, ch. 97-256; s. 24, ch. 2004-305; s. 53, ch. 2007-30; s. 73, ch. 2014-22.



191.006 - General powers.

191.006 General powers.—The district shall have, and the board may exercise by majority vote, the following powers:

(1) To sue and be sued in the name of the district, to adopt and use a seal and authorize the use of a facsimile thereof, and to make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

(2) To provide for a pension or retirement plan for its employees. In accordance with s. 215.425, the board may provide for an extra compensation program, including a lump-sum bonus payment program, to reward outstanding employees whose performance exceeds standards, if the program provides that a bonus payment may not be included in an employee’s regular base rate of pay and may not be carried forward in subsequent years.

(3) To contract for the services of consultants to perform planning, engineering, legal, or other professional services.

(4) To borrow money and accept gifts, to apply for and use grants or loans of money or other property from the United States, the state, a unit of local government, or any person for any district purposes and enter into agreements required in connection therewith, and to hold, use, sell, and dispose of such moneys or property for any district purpose in accordance with the terms of the gift, grant, loan, or agreement relating thereto.

(5) To adopt resolutions and procedures prescribing the powers, duties, and functions of the officers of the district; the conduct of the business of the district; the maintenance of records; and the form of other documents and records of the district. The board may also adopt ordinances and resolutions that are necessary to conduct district business, if such ordinances do not conflict with any ordinances of a local general purpose government within whose jurisdiction the district is located. Any resolution or ordinance adopted by the board and approved by referendum vote of district electors may only be repealed by referendum vote of district electors.

(6) To maintain an office at places it designates within a county or municipality in which the district is located and appoint an agent of record.

(7) To acquire, by purchase, lease, gift, dedication, devise, or otherwise, real and personal property or any estate therein for any purpose authorized by this act and to trade, sell, or otherwise dispose of surplus real or personal property. The board may purchase equipment by an installment sales contract if funds are available to pay the current year’s installments on the equipment and to pay the amounts due that year on all other installments and indebtedness.

(8) To hold, control, and acquire by donation or purchase any public easement, dedication to public use, platted reservation for public purposes, or reservation for those purposes authorized by this act and to use such easement, dedication, or reservation for any purpose authorized by this act consistent with applicable adopted local government comprehensive plans and land development regulations.

(9) To lease as lessor or lessee to or from any person, firm, corporation, association, or body, public or private, any facility or property of any nature for the use of the district when necessary to carry out the district’s duties and authority under this act.

(10) To borrow money and issue bonds, revenue anticipation notes, or certificates payable from and secured by a pledge of funds, revenues, taxes and assessments, warrants, notes, or other evidence of indebtedness, and mortgage real and personal property when necessary to carry out the district’s duties and authority under this act.

(11) To charge user and impact fees authorized by resolution of the board, in amounts necessary to conduct district activities and services, and to enforce their receipt and collection in the manner prescribed by resolution and authorized by law. However, the imposition of impact fees may only be authorized as provided by s. 191.009(4).

(12) To exercise the right and power of eminent domain, pursuant to chapter 73 or chapter 74, over any property within the district, except municipal, county, state, special district, or federal property used for a public purpose, for the uses and purposes of the district relating solely to the establishment and maintenance of fire stations and fire substations, specifically including the power to take easements that serve such facilities consistent with applicable adopted local government comprehensive plans and land development regulations.

(13) To cooperate or contract with other persons or entities, including other governmental agencies, as necessary, convenient, incidental, or proper in connection with providing effective mutual aid and furthering any power, duty, or purpose authorized by this act.

(14) To assess and impose upon real property in the district ad valorem taxes and non-ad valorem assessments as authorized by this act.

(15) To impose and foreclose non-ad valorem assessment liens as provided by this act or to impose, collect, and enforce non-ad valorem assessments pursuant to chapter 197.

(16) To select as a depository for its funds any qualified public depository as defined in s. 280.02 which meets all the requirements of chapter 280 and has been designated by the Chief Financial Officer as a qualified public depository, upon such terms and conditions as to the payment of interest upon the funds deposited as the board deems just and reasonable.

(17) To provide adequate insurance on all real and personal property, equipment, employees, volunteer firefighters, and other personnel.

(18) To organize, participate in, and contribute monetarily to organizations or associations relating to the delivery of or improvement of fire control, prevention, emergency rescue services, or district administration.

(19) To provide housing or housing assistance for its employed personnel whose total annual household income does not exceed 140 percent of the area median income, adjusted for family size.

History.—s. 6, ch. 97-256; s. 6, ch. 98-320; s. 171, ch. 2003-261; s. 7, ch. 2006-69.



191.007 - Exemption from taxation.

191.007 Exemption from taxation.—Since the exercise of the powers conferred by this act constitutes action by a political subdivision performing essential public functions and since the property of each district constitutes public property used for public purposes, all assets and properties of each district, including property acquired through the foreclosure of any tax or assessment lien, are exempt from all taxes imposed by the state or any political subdivision, agency, or instrumentality of the state.

History.—s. 7, ch. 97-256.



191.008 - Special powers.

191.008 Special powers.—Independent special fire control districts shall provide for fire suppression and prevention by establishing and maintaining fire stations and fire substations and acquiring and maintaining such firefighting and fire protection equipment deemed necessary to prevent or fight fires. All construction shall be in compliance with applicable state, regional, and local regulations, including adopted comprehensive plans and land development regulations. The board shall have and may exercise any or all of the following special powers relating to facilities and duties authorized by this act:

(1) Establish and maintain emergency medical and rescue response services and acquire and maintain rescue, medical, and other emergency equipment, pursuant to the provisions of chapter 401 and any certificate of public convenience and necessity or its equivalent issued thereunder.

(2) Employ, train, and equip such personnel, and train, coordinate, and equip such volunteer firefighters, as are necessary to accomplish the duties of the district. The board may employ and fix the compensation of a fire chief or chief administrator. The board shall prescribe the duties of such person, which shall include supervision and management of the operations of the district and its employees and maintenance and operation of its facilities and equipment. The fire chief or chief administrator may employ or terminate the employment of such other persons, including, without limitation, professional, supervisory, administrative, maintenance, and clerical employees, as are necessary and authorized by the board. The compensation and other conditions of employment of the officers and employees of the district shall be provided by the board.

(3) Conduct public education to promote awareness of methods to prevent fires and reduce the loss of life and property from fires or other public safety concerns.

(4) Adopt and enforce firesafety standards and codes and enforce the rules of the State Fire Marshal consistent with the exercise of the duties authorized by chapter 553 or chapter 633, with respect to fire suppression, prevention, and firesafety code enforcement.

(5) Conduct arson investigations and cause-and-origin investigations.

(6) Adopt hazardous material safety plans and emergency response plans in coordination with the county emergency management agency as provided in chapter 252.

(7) Contract with general purpose local government for emergency management planning and services.

History.—s. 8, ch. 97-256.



191.009 - Taxes; non-ad valorem assessments; impact fees and user charges.

191.009 Taxes; non-ad valorem assessments; impact fees and user charges.—

(1) AD VALOREM TAXES.—An elected board may levy and assess ad valorem taxes on all taxable property in the district to construct, operate, and maintain district facilities and services, to pay the principal of, and interest on, general obligation bonds of the district, and to provide for any sinking or other funds established in connection with such bonds. An ad valorem tax levied by the board for operating purposes, exclusive of debt service on bonds, may not exceed 3.75 mills unless a higher amount has been previously authorized by law, subject to a referendum as required by the State Constitution and this act. The ballot question on such referendum shall state the currently authorized millage rate and the year of its approval by referendum. The levy of ad valorem taxes pursuant to this section must be approved by referendum called by the board when the proposed levy of ad valorem taxes exceeds the amount authorized by prior special act, general law of local application, or county ordinance approved by referendum. Nothing in this act shall require a referendum on the levy of ad valorem taxes in an amount previously authorized by special act, general law of local application, or county ordinance approved by referendum. Such tax shall be assessed, levied, and collected in the same manner as county taxes. The levy of ad valorem taxes approved by referendum shall be reported within 60 days after the vote to the Department of Economic Opportunity.

(2) NON-AD VALOREM ASSESSMENTS.—

(a) A district may levy non-ad valorem assessments as defined in s. 197.3632 to construct, operate, and maintain those district facilities and services provided pursuant to the general powers listed in s. 191.006, the special powers listed in s. 191.008, any applicable general laws of local application, and a district’s enabling legislation. The rate of such assessments must be fixed by resolution of the board pursuant to the procedures contained in s. 191.011. Non-ad valorem assessment rates set by the board may exceed the maximum rates established by special act, county ordinance, the previous year’s resolution, or referendum in an amount not to exceed the average annual growth rate in Florida personal income over the previous 5 years. Non-ad valorem assessment rate increases within the personal income threshold are deemed to be within the maximum rate authorized by law at the time of initial imposition. Proposed non-ad valorem assessment increases that exceed the rate set the previous fiscal year or the rate previously set by special act or county ordinance, whichever is more recent, by more than the average annual growth rate in Florida personal income over the last 5 years, or the first-time levy of non-ad valorem assessments in a district, must be approved by referendum of the electors of the district. The referendum on the first-time levy of an assessment shall include a notice of the future non-ad valorem assessment rate increases permitted by this act without a referendum. Non-ad valorem assessments shall be imposed, collected, and enforced pursuant to s. 191.011.

(b)1. The non-ad valorem assessments in paragraph (a) may be used to fund emergency medical services and emergency transport services. However, if a district levies a non-ad valorem assessment for emergency medical services or emergency transport services, the district shall cease collecting ad valorem taxes under subsection (1) for that particular service.

2. It is recognized that the provision of emergency medical services and emergency transport services constitutes a benefit to real property the same as any other improvement performed by a district, such as fire suppression services, fire protection services, fire prevention services, emergency rescue services, and first response medical aid.

(3) USER CHARGES.—

(a) The board may provide a reasonable schedule of charges for special emergency services, including firefighting occurring in or to structures outside the district, motor vehicles, marine vessels, aircraft, or rail cars, or as a result of the operation of such motor vehicles or marine vessels, to which the district is called to render such emergency service, and may charge a fee for the services rendered in accordance with the schedule.

(b) The board may provide a reasonable schedule of charges for fighting fires occurring in or at refuse dumps or as a result of an illegal burn, which fire, dump, or burn is not authorized by general or special law, rule, regulation, order, or ordinance and which the district is called upon to fight or extinguish.

(c) The board may provide a reasonable schedule of charges for responding to or assisting or mitigating emergencies that either threaten or could threaten the health and safety of persons, property, or the environment, to which the district has been called, including a charge for responding to false alarms.

(d) The board may provide a reasonable schedule of charges for inspecting structures, plans, and equipment to determine compliance with firesafety codes and standards.

(e) The district shall have a lien upon any real property, motor vehicle, marine vessel, aircraft, or rail car for any charge assessed under this subsection.

(4) IMPACT FEES.—If the general purpose local government has not adopted an impact fee for fire services which is distributed to the district for construction within its jurisdictional boundaries, and the Legislature has authorized independent special fire control districts to impose impact fees by special act or general law other than this act, the board may establish a schedule of impact fees in compliance with any standards set by general law for new construction to pay for the cost of new facilities and equipment, the need for which is in whole or in part the result of new construction. The impact fees collected by the district under this subsection shall be kept separate from other revenues of the district and must be used exclusively to acquire, purchase, or construct new facilities or portions thereof needed to provide fire protection and emergency services to new construction. As used in this subsection, “new facilities” means land, buildings, and capital equipment, including, but not limited to, fire and emergency vehicles, radiotelemetry equipment, and other firefighting or rescue equipment. The board shall maintain adequate records to ensure that impact fees are expended only for permissible new facilities or equipment. The board may enter into agreements with general purpose local governments to share in the revenues from fire protection impact fees imposed by such governments.

History.—s. 9, ch. 97-256; s. 72, ch. 2011-142; s. 160, ch. 2013-183.



191.011 - Procedures for the levy and collection of non-ad valorem assessments.

191.011 Procedures for the levy and collection of non-ad valorem assessments.—

(1) A district may provide for the levy of non-ad valorem assessments under this act on the lands within the district for the exercise of the powers authorized by this act, or any part thereof, for all or any part of the cost thereof. The district may use any assessment apportionment methodology that meets fair apportionment standards.

(2) The board may determine to exercise any power authorized by this act and defray the whole or any part of the expense thereof by non-ad valorem assessments. A district shall adopt a non-ad valorem assessment roll pursuant to the procedures contained in this section or in s. 197.3632 if:

(a) The non-ad valorem assessment is levied for the first time;

(b) The non-ad valorem assessment is increased beyond the maximum rate authorized by general law or special act at the time of initial imposition as defined in s. 191.009;

(c) The district’s boundaries have changed, unless all newly affected property owners have provided written consent for such assessment to the board; or

(d) There is a change in the purpose for such assessment or in the use of the revenue generated by such assessment.

The board shall so declare by resolution stating the nature of the proposed service, the location of any capital facilities, personnel, and equipment needed to provide the service, and any other projected expense of providing the service or improvement, and the part or portion of the expense thereof to be paid by non-ad valorem assessments, the manner in which the assessments shall be made, when the assessments are to be paid, and what part, if any, shall be apportioned to be paid from other revenues or funds of the district. The resolution shall also designate the lands upon which the non-ad valorem assessments shall be levied. Such lands may be designated by an assessment plat. The resolution shall also state the total estimated costs of the service or improvement. The estimated cost may include the cost of operations, including personnel, equipment, construction or reconstruction, the cost of all labor and materials, the cost of all lands, property, rights, easements, and franchises acquired, financing charges, interest prior to and during construction and for 1 year after completion of construction, discount on the sale of assessment bonds, cost of plans and specifications, surveys of estimates of costs and of revenues, cost of engineering and legal services, and all other expenses necessary or incident to determining the feasibility or practicability of the construction or reconstruction, administrative expense, and such other expense as may be necessary or incident to the financing authorized by this act.

(3) At the time of the adoption of the resolution provided for in subsection (2), there shall be on file at the district’s offices an assessment plat showing the area to be assessed, with construction and operational plans and specifications, and an estimate of the cost of the proposed service or improvement, which assessment plat, plans, and specifications and estimate shall be open to the inspection of the public.

(4) Upon adoption of the resolution provided for in subsection (2) or completion of the preliminary assessment roll provided for in subsection (5), whichever is later, the board shall publish notice of the resolution once in a newspaper of general circulation in each county in which the district is located. The notice shall state in brief and general terms a description of the proposed service or improvements and that the plans, specifications, and estimates are available to the public at the district’s offices. The notice shall also state the date and time of the hearing to hear objections provided for in subsection (7), which hearing shall be no earlier than 15 days after publication of the notice. The publication shall be verified by the affidavit of the publisher and filed with the secretary to the board.

(5) Upon the adoption of the resolution provided for in subsection (2), the board shall cause to be made a preliminary assessment roll in accordance with the method of assessment provided for in the resolution. The assessment roll shall show the lots and lands assessed and the amount of the benefit to and the assessment against each lot or parcel of land, and, if the assessment is to be paid in installments, the number of annual installments in which the assessment is divided shall also be entered and shown upon the assessment roll.

(6) Upon the completion of the preliminary assessment roll, the board shall by resolution fix a time and place at which the owners of the property to be assessed or any other persons interested therein may appear before the board and be heard as to the advisability of providing the service or making the improvements, as to the cost thereof, as to the manner of payment therefor, and as to the amount thereof to be assessed against each property so improved. Ten days’ notice in writing of the time and place shall be given to the property owners. The notice shall include the amount of the assessment and shall be served by mailing a copy to each of the property owners at his or her last known address, the names and addresses of the property owners to be obtained from the records of the property appraiser, and proof of such mailing to be made by the affidavit of the secretary.

(7) At the time and place named in the notice provided for in subsection (4), the board shall meet and hear testimony from affected property owners as to the advisability of providing the service or making the improvements and funding them with non-ad valorem assessments on property. Following the testimony, the board shall make a final decision on whether to levy the non-ad valorem assessments, adjusting assessments as may be warranted by information received at or prior to the hearing. If any property which may be chargeable under this section has been omitted from the preliminary roll or if the prima facie assessment has not been made against it, the board may place on the roll an apportionment to that property. The owners of any property so added to the assessment roll shall be mailed a copy of the notice provided for in subsection (6), and granted 15 days from the date of mailing to file any objections with the board. When so approved by resolution of the board, a final assessment roll shall be filed with the vice chair of the board, and the assessments shall stand confirmed and remain legal, valid, and binding first liens upon the property against which the assessments are made until paid. The assessment so made shall be final and conclusive as to each lot or parcel assessed unless proper steps are taken within 30 days after the filing of the final assessment roll in a court of competent jurisdiction to secure relief. If the assessment against any property is sustained or reduced or abated by the court, the vice chair shall note that fact on the assessment roll opposite the description of the property affected and notify the county property appraiser and the tax collector in writing. The amount of the non-ad valorem assessment against any lot or parcel which may be abated by the court, unless the assessment upon the entire district is abated, or the amount by which the assessment is so reduced, may by resolution of the board be made chargeable against the district at large, or, at the discretion of the board, a new assessment roll may be prepared and confirmed in the manner provided in this section for the preparation and confirmation of the original assessment roll. The board may by resolution grant a discount equal to all or a part of the payee’s proportionate share of the cost of a capital project consisting of bond financing costs, such as capitalized interest, funded reserves, and bond discount included in the estimated cost of the project, upon payment in full of any assessment during the period prior to the time the financing costs are incurred as may be specified by the board.

(8) The non-ad valorem assessments:

(a) Shall be payable at the time and in the manner stipulated in the resolution providing for the improvement or services.

(b) Shall remain liens, coequal with the lien of all state, county, district, and municipal taxes, superior in dignity to all other liens, titles, and claims, until paid.

(c) Shall bear interest as provided by s. 170.09 or, if bonds have been issued, at a rate not to exceed 1 percent above the rate of interest at which the bonds authorized pursuant to this act and used for a capital improvement are sold, from the date of the acceptance of the improvement.

(d) May, by resolution and only for capital outlay projects, be made payable in equal installments over a period not to exceed 20 years, to which, if not paid when due, there shall be added a penalty at the rate of 1 percent per month, until paid.

However, the assessments may be paid without interest at any time within 30 days after the improvement is completed and a resolution accepting the same has been adopted by the board.

(9) The non-ad valorem assessments approved by the board may be levied, assessed, and collected pursuant to ss. 197.363-197.3635. The collection and enforcement of the non-ad valorem assessment levied by the district shall be at the same time and in like manner as county taxes.

(10) All assessments shall constitute a lien upon the property so assessed from the date of confirmation of the resolution ordering the improvement of the same nature and to the same extent as the lien for general county, municipal, or district taxes falling due in the same year or years in which such assessments or installments thereof fall due, and any assessment or installment not paid when due shall be collected with such interest and with a reasonable attorney’s fee and costs, but without penalties, by the district by proceedings in a court of equity to foreclose the lien of assessment as a lien for mortgages is or may be foreclosed under the laws of the state, provided any such proceedings to foreclose shall embrace all installments of principal remaining unpaid with accrued interest thereon, which installments shall, by virtue of the institution of such proceedings immediately become due and payable. If, prior to any sale of the property under decree of foreclosure in such proceedings, payment is made of the installment or installments which are shown to be due under the provisions of the resolution passed pursuant to subsection (9) and this subsection, and all costs including attorney’s fees, the payment shall have the effect of restoring the remaining installments to their original maturities and the proceedings shall be dismissed. The district shall enforce the prompt collection of assessments by the means provided in this section and this duty may be enforced at the suit of any holder of bonds issued under this act in a court of competent jurisdiction by mandamus or other appropriate proceedings or action. Not later than 30 days after annual installments are due and payable, the board shall direct the attorney or attorneys whom the board shall designate to institute actions within 3 months after such direction to enforce the collection of all non-ad valorem assessments remaining due and unpaid at the time of such direction. Such action shall be prosecuted in the manner and under the conditions in and under which mortgages are foreclosed under the laws of the state. It is lawful to join in one action the collection of assessments against any or all property assessed by virtue of the same assessment roll unless the court deems such joiner prejudicial to the interest of any defendant. The court shall allow a reasonable attorney’s fee for the attorney or attorneys of the district, and the fee shall be collectible as a part of or in addition to the costs of the action. At the sale pursuant to decree in any such action, the district may be a purchaser to the same extent as an individual person or corporation, except that the part of the purchase price represented by the assessments sued upon and the interest thereon need not be paid in cash. Property so acquired by the district may be sold or otherwise disposed of, the proceeds of such disposition to be placed in the fund provided for by subsection (11), provided no sale or other disposition thereof shall be made unless the notice calling for bids therefor to be received at a stated time and place was published in a newspaper of general circulation in the district once in each of 4 successive weeks prior to such disposition.

(11) All assessments and charges made under the provisions of this section for the payment of all or any part of the cost of any improvements for which assessment bonds have been issued under the provisions of this act are hereby pledged to the payment of the principal of and the interest on the assessment bonds and shall, when collected, be placed in a separate fund, properly designated, which fund shall be used for no other purpose than the payment of such principal and interest.

History.—s. 10, ch. 97-256; s. 161, ch. 2013-183.



191.012 - District issuance of bonds, notes, bond anticipation notes, or other evidences of indebtedness.

191.012 District issuance of bonds, notes, bond anticipation notes, or other evidences of indebtedness.—

(1) A district may issue general obligation bonds, assessment bonds, revenue bonds, notes, bond anticipation notes, or other evidences of indebtedness to finance all or a part of any proposed improvements authorized to be undertaken under this act or under general or special law, provided the total annual payments for the principal and interest on such indebtedness shall not exceed 50 percent of the total annual budgeted revenues of the district. The bonds shall be issued in such denominations, mature on such dates and in such amounts, and may be subject to optional and mandatory redemption as determined by resolutions adopted by the board. Bonds of the district may bear interest at a fixed or floating or adjustable rate and may be issued as interest-bearing, interest-accruing bonds, or zero coupon bonds at such rate or rates, not exceeding the maximum rate permitted by general law, as determined by resolutions of the board. Principal and interest shall be payable in the manner determined by the board. The bonds shall be signed by manual or facsimile signature of the chair or vice chair of the board, attested with the seal of the district and by the manual or facsimile signature of the secretary or assistant secretary of the board.

(2) The bonds shall be payable from the non-ad valorem assessments or other non-ad valorem revenues, including, without limitation, user fees or charges or rental income authorized to be levied or collected or received pursuant to this act or general law. General obligation bonds payable from ad valorem taxes may also be issued by the district, but only after compliance with s. 12, Art. VII of the State Constitution. Subject to referendum approval, a district may pledge its full faith and credit for the payment of principal and interest on such general obligation bonds and for any reserve funds provided therefor and may unconditionally and irrevocably pledge itself to levy ad valorem taxes on all property in the district to the extent necessary for the payment thereof. A district is authorized, after notice and opportunity to be heard has been afforded to those affected, to impose, charge, and collect non-ad valorem revenues in connection with any of the improvements authorized under this act and to pledge the same for the payment of bonds.

(3) In connection with the sale and issuance of bonds, the district may enter into any contracts which the board determines to be necessary or appropriate to achieve a desirable effective interest rate in connection with the bonds by means of, but not limited to, contracts commonly known as investment contracts, funding agreements, interest rate swap agreements, currency swap agreements, forward payment conversion agreements, futures, or contracts providing for payments based on levels of or changes in interest rates, or contracts to exchange cash flows or a series of payments, or contracts, including, without limitation, options, puts, or calls to hedge payment, rate, spread, or similar exposure. Such contracts or arrangements may also be entered into by the district in connection with, or incidental to, entering into any agreement which secures bonds or provides liquidity therefor. Such contracts and arrangements shall be made upon the terms and conditions established by the board, after giving due consideration for the credit worthiness of the counterparties, where applicable, including any rating by a nationally recognized rating service or any other criteria as may be appropriate.

(4) In connection with the sale and issuance of the bonds, or entering into any of the contracts or arrangements referred to in subsection (3), the district may enter into such credit enhancement or liquidity agreements, with such payment, interest rate, security, default, remedy, and any other terms and conditions as the board shall determine.

(5) Notwithstanding any provisions of law relating to the investment or reinvestment of surplus funds of any governmental unit, proceeds of the bonds and any money set aside or pledged to secure payment of the principal of, premium, if any, and interest on the bonds, or any of the contacts entered into pursuant to subsection (3), may be invested in securities or obligations described in the resolution providing for the issuance of bonds.

(6) The bonds shall be sold in any manner not inconsistent with general law, shall show the purpose for which they are issued, and shall be payable out of the money pledged therefor. The funds derived from the sale of said bonds or any of them shall be used for the purpose of paying the cost of the services or improvements and such costs, expenses, fees, and salaries as may be authorized by law.

(7) Non-ad valorem assessments or any portion thereof levied to pay principal on bonds issued pursuant to this act with respect to improvements financed therewith shall not exceed the benefits assessed regarding such works or improvements. If the bonds are sold at a discount, the amount of the discount shall be treated as interest, not as principal. Premiums payable upon the redemption of bonds shall also be treated as interest. Interest to accrue on account of issuing bonds shall not be construed as a part of the costs of the works or improvements in determining whether or not the costs of making such improvements are equal to or in excess of the benefits assessed. If the property appraiser and tax collector deduct their fees and charges from the amount of non-ad valorem assessments levied and collected, and if the landowners receive the statutorily permitted discount for early payment of such non-ad valorem assessments, the amount of such fees, charges, and discount shall not be included in the amount of non-ad valorem assessments levied by the district in determining whether such assessments are equal to or in excess of the benefits assessed.

(8) Any district created or organized under any general or special law may, whenever in the judgment of the board it is advisable and in the best interests of the landowners in the district, issue bonds to refund any or all of the then-outstanding bonded indebtedness of the district.

(9) The principal amount of refunding bonds may be in any amount not in excess of the benefits assessed against the lands with respect to which the refunded bonds were issued less the principal amount of the refunded bonds previously paid from non-ad valorem assessments. The proceeds of such refunding bonds shall be used only to pay the principal, premium, if any, and interest on the bonds to be refunded, any discount or expense of the sale of the refunding bonds, and to provide a debt service reserve fund for the refunding bonds. The district may also use other available revenues to pay costs associated with the issuance or administration of the refunding bonds.

(10) Assessments shall be levied for the payment of the refunding bonds in the same manner as the assessments levied for the refunded bonds and the refunding bonds shall be secured by the same lien as the refunded bonds, and any additional interest which accrues on account of the refunding bonds shall be included and added to the original assessment and shall be secured by the same lien, provided any interest accrued shall not be considered as a part of the cost of construction in determining whether the assessment exceeds the benefits assessed.

(11) No proceedings shall be required for the issuance of bonds or refunding bonds other than those provided by this section and by general law.

History.—s. 11, ch. 97-256.



191.013 - Intergovernmental coordination.

191.013 Intergovernmental coordination.—

(1) The fire chiefs of each county are urged to organize and meet as a county fire chiefs’ association to coordinate the planning and activities of all entities that provide fire protection and suppression services. The association may elect officers and meet at least biannually.

(2) Each independent special fire control district shall adopt a 5-year plan to identify the facilities, equipment, personnel, and revenue needed by the district during that 5-year period. The plan shall be updated in accordance with s. 189.08 and shall satisfy the requirement for a public facilities report required by s. 189.08(2).

History.—s. 12, ch. 97-256; s. 74, ch. 2014-22.



191.014 - District creation and expansion.

191.014 District creation and expansion.—

(1) New districts may be created only by the Legislature under s. 189.031.

(2) The boundaries of a district may be modified, extended, or enlarged upon approval or ratification by the Legislature.

History.—s. 13, ch. 97-256; s. 2, ch. 2012-16; s. 75, ch. 2014-22.



191.015 - Codification.

191.015 Codification.—Each fire control district existing on the effective date of this section, by December 1, 2004, shall submit to the Legislature a draft codified charter, at its expense, so that its special acts may be codified into a single act for reenactment by the Legislature, if there is more than one special act for the district. The Legislature may adopt a schedule for individual district codification. Any codified act relating to a district, which act is submitted to the Legislature for reenactment, shall provide for the repeal of all prior special acts of the Legislature relating to the district. The codified act shall be filed with the Department of Economic Opportunity pursuant to s. 189.016(2).

History.—s. 15, ch. 97-256; s. 4, ch. 98-320; s. 73, ch. 2011-142; s. 76, ch. 2014-22.









TITLE XIV - TAXATION AND FINANCE

Chapter 192 - TAXATION: GENERAL PROVISIONS

192.001 - Definitions.

192.001 Definitions.—All definitions set out in chapters 1 and 200 that are applicable to this chapter are included herein. In addition, the following definitions shall apply in the imposition of ad valorem taxes:

(1) “Ad valorem tax” means a tax based upon the assessed value of property. The term “property tax” may be used interchangeably with the term “ad valorem tax.”

(2) “Assessed value of property” means an annual determination of:

(a) The just or fair market value of an item or property;

(b) The value of property as limited by Art. VII of the State Constitution; or

(c) The value of property in a classified use or at a fractional value if the property is assessed solely on the basis of character or use or at a specified percentage of its value under Art. VII of the State Constitution.

(3) “County property appraiser” means the county officer charged with determining the value of all property within the county, with maintaining certain records connected therewith, and with determining the tax on taxable property after taxes have been levied. He or she shall also be referred to in these statutes as the “property appraiser” or “appraiser.”

(4) “County tax collector” means the county officer charged with the collection of ad valorem taxes levied by the county, the school board, any special taxing districts within the county, and all municipalities within the county.

(5) “Department,” unless otherwise designated, means the Department of Revenue.

(6) “Extend on the tax roll” means the arithmetic computation whereby the millage is converted to a decimal number representing one one-thousandth of a dollar and then multiplied by the taxable value of the property to determine the tax on such property.

(7) “Governing body” means any board, commission, council, or individual acting as the executive head of a unit of local government.

(8) “Homestead” means that property described in s. 6(a), Art. VII of the State Constitution.

(9) “Levy” means the imposition of a tax, stated in terms of “millage,” against all appropriately located property by a governmental body authorized by law to impose ad valorem taxes.

(10) “Mill” means one one-thousandth of a United States dollar. “Millage” may apply to a single levy of taxes or to the cumulative of all levies.

(11) “Personal property,” for the purposes of ad valorem taxation, shall be divided into four categories as follows:

(a) “Household goods” means wearing apparel, furniture, appliances, and other items ordinarily found in the home and used for the comfort of the owner and his or her family. Household goods are not held for commercial purposes or resale.

(b) “Intangible personal property” means money, all evidences of debt owed to the taxpayer, all evidences of ownership in a corporation or other business organization having multiple owners, and all other forms of property where value is based upon that which the property represents rather than its own intrinsic value.

(c) “Inventory” means only those chattels consisting of items commonly referred to as goods, wares, and merchandise (as well as inventory) which are held for sale or lease to customers in the ordinary course of business. Supplies and raw materials shall be considered to be inventory only to the extent that they are acquired for sale or lease to customers in the ordinary course of business or will physically become a part of merchandise intended for sale or lease to customers in the ordinary course of business. Partially finished products which when completed will be held for sale or lease to customers in the ordinary course of business shall be deemed items of inventory. All livestock shall be considered inventory. Items of inventory held for lease to customers in the ordinary course of business, rather than for sale, shall be deemed inventory only prior to the initial lease of such items. For the purposes of this section, fuels used in the production of electricity shall be considered inventory.

(d) “Tangible personal property” means all goods, chattels, and other articles of value (but does not include the vehicular items enumerated in s. 1(b), Art. VII of the State Constitution and elsewhere defined) capable of manual possession and whose chief value is intrinsic to the article itself. “Construction work in progress” consists of those items of tangible personal property commonly known as fixtures, machinery, and equipment when in the process of being installed in new or expanded improvements to real property and whose value is materially enhanced upon connection or use with a preexisting, taxable, operational system or facility. Construction work in progress shall be deemed substantially completed when connected with the preexisting, taxable, operational system or facility. Inventory and household goods are expressly excluded from this definition.

(12) “Real property” means land, buildings, fixtures, and all other improvements to land. The terms “land,” “real estate,” “realty,” and “real property” may be used interchangeably.

(13) “Taxpayer” means the person or other legal entity in whose name property is assessed, including an agent of a timeshare period titleholder.

(14) “Fee timeshare real property” means the land and buildings and other improvements to land that are subject to timeshare interests which are sold as a fee interest in real property.

(15) “Timeshare period titleholder” means the purchaser of a timeshare period sold as a fee interest in real property, whether organized under chapter 718 or chapter 721.

(16) “Taxable value” means the assessed value of property minus the amount of any applicable exemption provided under s. 3 or s. 6, Art. VII of the State Constitution and chapter 196.

(17) “Floating structure” means a floating barge-like entity, with or without accommodations built thereon, which is not primarily used as a means of transportation on water but which serves purposes or provides services typically associated with a structure or other improvement to real property. The term “floating structure” includes, but is not limited to, each entity used as a residence, place of business, office, hotel or motel, restaurant or lounge, clubhouse, meeting facility, storage or parking facility, mining platform, dredge, dragline, or similar facility or entity represented as such. Floating structures are expressly excluded from the definition of the term “vessel” provided in s. 327.02. Incidental movement upon water shall not, in and of itself, preclude an entity from classification as a floating structure. A floating structure is expressly included as a type of tangible personal property.

(18) “Complete submission of the rolls” includes, but is not limited to, accurate tabular summaries of valuations as prescribed by department rule; an electronic copy of the real property assessment roll including for each parcel total value of improvements, land value, the recorded selling prices, other ownership transfer data required for an assessment roll under s. 193.114, the value of any improvement made to the parcel in the 12 months preceding the valuation date, the type and amount of any exemption granted, and such other information as may be required by department rule; an accurate tabular summary by property class of any adjustments made to recorded selling prices or fair market value in arriving at assessed value, as prescribed by department rule; an electronic copy of the tangible personal property assessment roll, including for each entry a unique account number and such other information as may be required by department rule; and an accurate tabular summary of per-acre land valuations used for each class of agricultural property in preparing the assessment roll, as prescribed by department rule.

(19) “Computer software” means any information, program, or routine, or any set of one or more programs, routines, or collections of information used or intended for use to convey information or to cause one or more computers or pieces of computer-related peripheral equipment, or any combination thereof, to perform a task or set of tasks. Without limiting the generality of the definition provided in this subsection, the term includes operating and applications programs and all related documentation. Computer software does not include embedded software that resides permanently in the internal memory of a computer or computer-related peripheral equipment and that is not removable without terminating the operation of the computer or equipment. Computer software constitutes personal property only to the extent of the value of the unmounted or uninstalled medium on or in which the information, program, or routine is stored or transmitted, and, after installation or mounting by any person, computer software does not increase the value of the computer or computer-related peripheral equipment, or any combination thereof. Notwithstanding any other provision of law, this subsection applies to the 1997 and subsequent tax rolls and to any assessment in an administrative or judicial action pending on June 1, 1997.

History.—s. 1, ch. 70-243; s. 1, ch. 77-102; s. 4, ch. 79-334; s. 56, ch. 80-274; s. 2, ch. 81-308; ss. 53, 63, 73, ch. 82-226; s. 1, ch. 82-388; s. 12, ch. 83-204; s. 52, ch. 83-217; s. 1, ch. 84-371; s. 9, ch. 94-241; s. 61, ch. 94-353; s. 1461, ch. 95-147; s. 1, ch. 97-294; s. 2, ch. 98-342; s. 31, ch. 2001-60; s. 20, ch. 2010-5; s. 1, ch. 2012-193.

Note.—Consolidation of provisions of former ss. 192.031, 192.041, 192.052, 192.064.



192.0105 - Taxpayer rights.

192.0105 Taxpayer rights.—There is created a Florida Taxpayer’s Bill of Rights for property taxes and assessments to guarantee that the rights, privacy, and property of the taxpayers of this state are adequately safeguarded and protected during tax levy, assessment, collection, and enforcement processes administered under the revenue laws of this state. The Taxpayer’s Bill of Rights compiles, in one document, brief but comprehensive statements that summarize the rights and obligations of the property appraisers, tax collectors, clerks of the court, local governing boards, the Department of Revenue, and taxpayers. Additional rights afforded to payors of taxes and assessments imposed under the revenue laws of this state are provided in s. 213.015. The rights afforded taxpayers to assure that their privacy and property are safeguarded and protected during tax levy, assessment, and collection are available only insofar as they are implemented in other parts of the Florida Statutes or rules of the Department of Revenue. The rights so guaranteed to state taxpayers in the Florida Statutes and the departmental rules include:

(1) THE RIGHT TO KNOW.—

(a) The right to be sent a notice of proposed property taxes and proposed or adopted non-ad valorem assessments (see ss. 194.011(1), 200.065(2)(b) and (d) and (13)(a), and 200.069). The notice must also inform the taxpayer that the final tax bill may contain additional non-ad valorem assessments (see s. 200.069(9)).

(b) The right to notification of a public hearing on each taxing authority’s tentative budget and proposed millage rate and advertisement of a public hearing to finalize the budget and adopt a millage rate (see s. 200.065(2)(c) and (d)).

(c) The right to advertised notice of the amount by which the tentatively adopted millage rate results in taxes that exceed the previous year’s taxes (see s. 200.065(2)(d) and (3)). The right to notification of a comparison of the amount of the taxes to be levied from the proposed millage rate under the tentative budget change, compared to the previous year’s taxes, and also compared to the taxes that would be levied if no budget change is made (see ss. 200.065(2)(b) and 200.069(2), (3), (4), and (8)).

(d) The right that the adopted millage rate will not exceed the tentatively adopted millage rate. If the tentative rate exceeds the proposed rate, each taxpayer shall be mailed notice comparing his or her taxes under the tentatively adopted millage rate to the taxes under the previously proposed rate, before a hearing to finalize the budget and adopt millage (see s. 200.065(2)(d)).

(e) The right to be sent notice by first-class mail of a non-ad valorem assessment hearing at least 20 days before the hearing with pertinent information, including the total amount to be levied against each parcel. All affected property owners have the right to appear at the hearing and to file written objections with the local governing board (see s. 197.3632(4)(b) and (c) and (10)(b)2.b.).

(f) The right of an exemption recipient to be sent a renewal application for that exemption, the right to a receipt for homestead exemption claim when filed, and the right to notice of denial of the exemption (see ss. 196.011(6), 196.131(1), 196.151, and 196.193(1)(c) and (5)).

(g) The right, on property determined not to have been entitled to homestead exemption in a prior year, to notice of intent from the property appraiser to record notice of tax lien and the right to pay tax, penalty, and interest before a tax lien is recorded for any prior year (see s. 196.161(1)(b)).

(h) The right to be informed during the tax collection process, including: notice of tax due; notice of back taxes; notice of late taxes and assessments and consequences of nonpayment; opportunity to pay estimated taxes and non-ad valorem assessments when the tax roll will not be certified in time; notice when interest begins to accrue on delinquent provisional taxes; notice of the right to prepay estimated taxes by installment; a statement of the taxpayer’s estimated tax liability for use in making installment payments; and notice of right to defer taxes and non-ad valorem assessments on homestead property (see ss. 197.322(3), 197.3635, 197.343, 197.363(2)(c), 197.222(3) and (5), 197.2301(3), 197.3632(8)(a), 193.1145(10)(a), and 197.254(1)).

(i) The right to an advertisement in a newspaper listing names of taxpayers who are delinquent in paying tangible personal property taxes, with amounts due, and giving notice that interest is accruing at 18 percent and that, unless taxes are paid, warrants will be issued, prior to petition made with the circuit court for an order to seize and sell property (see s. 197.402(2)).

(j) The right to be sent a notice when a petition has been filed with the court for an order to seize and sell property and the right to be mailed notice, and to be served notice by the sheriff, before the date of sale, that application for tax deed has been made and property will be sold unless back taxes are paid (see ss. 197.413(5), 197.502(4)(a), and 197.522(1)(a) and (2)).

(k) The right to have certain taxes and special assessments levied by special districts individually stated on the “Notice of Proposed Property Taxes and Proposed or Adopted Non-Ad Valorem Assessments” (see s. 200.069).

Notwithstanding the right to information contained in this subsection, under s. 197.122 property owners are held to know that property taxes are due and payable annually and are charged with a duty to ascertain the amount of current and delinquent taxes and obtain the necessary information from the applicable governmental officials.

(2) THE RIGHT TO DUE PROCESS.—

(a) The right to an informal conference with the property appraiser to present facts the taxpayer considers to support changing the assessment and to have the property appraiser present facts supportive of the assessment upon proper request of any taxpayer who objects to the assessment placed on his or her property (see s. 194.011(2)).

(b) The right to petition the value adjustment board over objections to assessments, denial of exemption, denial of agricultural classification, denial of historic classification, denial of high-water recharge classification, disapproval of tax deferral, and any penalties on deferred taxes imposed for incorrect information willfully filed. Payment of estimated taxes does not preclude the right of the taxpayer to challenge his or her assessment (see ss. 194.011(3), 196.011(6) and (9)(a), 196.151, 196.193(1)(c) and (5), 193.461(2), 193.503(7), 193.625(2), 197.2425, 197.301(2), and 197.2301(11)).

(c) The right to file a petition for exemption or agricultural classification with the value adjustment board when an application deadline is missed, upon demonstration of particular extenuating circumstances for filing late (see ss. 193.461(3)(a) and 196.011(1), (7), (8), and (9)(e)).

(d) The right to prior notice of the value adjustment board’s hearing date, the right to the hearing at the scheduled time, and the right to have the hearing rescheduled if the hearing is not commenced within a reasonable time, not to exceed 2 hours, after the scheduled time (see s. 194.032(2)).

(e) The right to notice of date of certification of tax rolls and receipt of property record card if requested (see ss. 193.122(2) and (3) and 194.032(2)).

(f) The right, in value adjustment board proceedings, to have all evidence presented and considered at a public hearing at the scheduled time, to be represented by a person specified in s. 194.034(1)(a), (b), or (c), to have witnesses sworn and cross-examined, and to examine property appraisers or evaluators employed by the board who present testimony (see ss. 194.034(1)(d) and (4), and 194.035(2)).

(g) The right to be sent a timely written decision by the value adjustment board containing findings of fact and conclusions of law and reasons for upholding or overturning the determination of the property appraiser, and the right to advertised notice of all board actions, including appropriate narrative and column descriptions, in brief and nontechnical language (see ss. 194.034(2) and 194.037(3)).

(h) The right at a public hearing on non-ad valorem assessments or municipal special assessments to provide written objections and to provide testimony to the local governing board (see ss. 197.3632(4)(c) and 170.08).

(i) The right to bring action in circuit court to contest a tax assessment or appeal value adjustment board decisions to disapprove exemption or deny tax deferral (see ss. 194.036(1)(c) and (2), 194.171, 196.151, and 197.2425).

(3) THE RIGHT TO REDRESS.—

(a) The right to discounts for early payment on all taxes and non-ad valorem assessments collected by the tax collector, except for partial payments as defined in s. 197.374, the right to pay installment payments with discounts, and the right to pay delinquent personal property taxes under a payment program when implemented by the county tax collector (see ss. 197.162, 197.3632(8) and (10)(b)3., 197.222(1), and 197.4155).

(b) The right, upon filing a challenge in circuit court and paying taxes admitted in good faith to be owing, to be issued a receipt and have suspended all procedures for the collection of taxes until the final disposition of the action (see s. 194.171(3)).

(c) The right to have penalties reduced or waived upon a showing of good cause when a return is not intentionally filed late, and the right to pay interest at a reduced rate if the court finds that the amount of tax owed by the taxpayer is greater than the amount the taxpayer has in good faith admitted and paid (see ss. 193.072(4) and 194.192(2)).

(d) The right to a refund when overpayment of taxes has been made under specified circumstances (see ss. 193.1145(8)(e) and 197.182(1)).

(e) The right to an extension to file a tangible personal property tax return upon making proper and timely request (see s. 193.063).

(f) The right to redeem real property and redeem tax certificates at any time before full payment for a tax deed is made to the clerk of the court, including documentary stamps and recording fees, and the right to have tax certificates canceled if sold where taxes had been paid or if other error makes it void or correctable. Property owners have the right to be free from contact by a certificateholder for 2 years after April 1 of the year the tax certificate is issued (see ss. 197.432(13) and (14), 197.442(1), 197.443, and 197.472(1) and (6)).

(g) The right of the taxpayer, property appraiser, tax collector, or the department, as the prevailing party in a judicial or administrative action brought or maintained without the support of justiciable issues of fact or law, to recover all costs of the administrative or judicial action, including reasonable attorney’s fees, and of the department and the taxpayer to settle such claims through negotiations (see ss. 57.105 and 57.111).

(4) THE RIGHT TO CONFIDENTIALITY.—

(a) The right to have information kept confidential, including federal tax information, ad valorem tax returns, social security numbers, all financial records produced by the taxpayer, Form DR-219 returns for documentary stamp tax information, and sworn statements of gross income, copies of federal income tax returns for the prior year, wage and earnings statements (W-2 forms), and other documents (see ss. 192.105, 193.074, 193.114(5), 195.027(3) and (6), and 196.101(4)(c)).

(b) The right to limiting access to a taxpayer’s records by a property appraiser, the Department of Revenue, and the Auditor General only to those instances in which it is determined that such records are necessary to determine either the classification or the value of taxable nonhomestead property (see s. 195.027(3)).

History.—ss. 11, 15, ch. 2000-312; s. 7, ch. 2001-137; s. 1, ch. 2002-18; s. 2, ch. 2003-34; s. 13, ch. 2004-5; s. 3, ch. 2006-312; s. 34, ch. 2008-4; s. 6, ch. 2009-157; s. 2, ch. 2009-165; s. 21, ch. 2010-5; s. 53, ch. 2011-151; s. 2, ch. 2012-193; s. 1, ch. 2016-128.



192.011 - All property to be assessed.

192.011 All property to be assessed.—The property appraiser shall assess all property located within the county, except inventory, whether such property is taxable, wholly or partially exempt, or subject to classification reflecting a value less than its just value at its present highest and best use. Extension on the tax rolls shall be made according to regulation promulgated by the department in order properly to reflect the general law. Streets, roads, and highways which have been dedicated to or otherwise acquired by a municipality, a county, or a state agency may be assessed, but need not be.

History.—s. 1, ch. 4322, 1895; GS 428; s. 1, ch. 5596, 1907; RGS 694; CGL 893; ss. 1, 2, ch. 69-55; s. 2, ch. 70-243; s. 1, ch. 77-102; s. 3, ch. 81-308; s. 966, ch. 95-147.

Note.—Former s. 192.01.



192.032 - Situs of property for assessment purposes.

192.032 Situs of property for assessment purposes.—All property shall be assessed according to its situs as follows:

(1) Real property, in that county in which it is located and in that taxing jurisdiction in which it may be located.

(2) All tangible personal property which is not immune under the state or federal constitutions from ad valorem taxation, in that county and taxing jurisdiction in which it is physically present on January 1 of each year unless such property has been physically present in another county of this state at any time during the preceding 12-month period, in which case the provisions of subsection (3) apply. Additionally, tangible personal property brought into the state after January 1 and before April 1 of any year shall be taxable for that year if the property appraiser has reason to believe that such property will be removed from the state prior to January 1 of the next succeeding year. However, tangible personal property physically present in the state on or after January 1 for temporary purposes only, which property is in the state for 30 days or less, shall not be subject to assessment. This subsection does not apply to goods in transit as described in subsection (4) or supersede the provisions of s. 193.085(4).

(3) If more than one county of this state assesses the same tangible personal property in the same assessment year, resolution of such multicounty dispute shall be governed by the following provisions:

(a) Tangible personal property which was physically present in one county of this state on January 1, but present in another county of this state at any time during the preceding year, shall be assessed in the county and taxing jurisdiction where it was habitually located or typically present. All tangible personal property which is removed from one county in this state to another county after January 1 of any year shall be subject to taxation for that year in the county where located on January 1; except that this subsection does not apply to tangible personal property located in a county on January 1 on a temporary or transitory basis if such property is included in the tax return being filed in the county in this state where such tangible personal property is habitually located or typically present.

(b) For purposes of this subsection, an item of tangible personal property is “habitually located or typically present” in the county where it is generally kept for use or storage or where it is consistently returned for use or storage. For purposes of this subsection, an item of tangible personal property is located in a county on a “temporary or transitory basis” if it is located in that county for a short duration or limited utilization with an intention to remove it to another county where it is usually used or stored.

(4)(a) Personal property manufactured or produced outside this state and brought into this state only for transshipment out of the United States, or manufactured or produced outside the United States and brought into this state for transshipment out of this state, for sale in the ordinary course of trade or business is considered goods-in-transit and shall not be deemed to have acquired a taxable situs within a county even though the property is temporarily halted or stored within the state.

(b) The term “goods-in-transit” implies that the personal property manufactured or produced outside this state and brought into this state has not been diverted to domestic use and has not reached its final destination, which may be evidenced by the fact that the individual unit packaging device utilized in the shipping of the specific personal property has not been opened except for inspection, storage, or other process utilized in the transportation of the personal property.

(c) Personal property transshipped into this state and subjected in this state to a subsequent manufacturing process or used in this state in the production of other personal property is not goods-in-transit. Breaking in bulk, labeling, packaging, relabeling, or repacking of such property solely for its inspection, storage, or transportation to its final destination outside the state shall not be considered to be a manufacturing process or the production of other personal property within the meaning of this subsection. However, such storage shall not exceed 180 days.

(5)(a) Notwithstanding the provisions of subsection (2), personal property used as a marine cargo container in the conduct of foreign or interstate commerce shall not be deemed to have acquired a taxable situs within a county when the property is temporarily halted or stored within the state for a period not exceeding 180 days.

(b) “Marine cargo container” means a nondisposable receptacle which is of a permanent character, strong enough to be suitable for repeated use; which is specifically designed to facilitate the carriage of goods by one or more modes of transport, one of which shall be by ocean vessel, without intermediate reloading; and which is fitted with devices permitting its ready handling, particularly in the transfer from one transport mode to another. The term “marine cargo container” includes a container when carried on a chassis but does not include a vehicle or packaging.

(6) Notwithstanding any other provision of this section, tangible personal property used in traveling shows such as carnivals, ice shows, or circuses shall be deemed to be physically present or habitually located or typically present only to the extent the value of such property is multiplied by a fraction, the numerator of which is the number of days such property is present in Florida during the taxable year and the denominator of which is the number of days in the taxable year. However, railroad property of such traveling shows shall be taxable under s. 193.085(4)(b) and not under this section.

History.—s. 3, ch. 70-243; s. 1, ch. 77-102; s. 1, ch. 77-305; s. 1, ch. 78-269; s. 5, ch. 79-334; s. 85, ch. 79-400; s. 9, ch. 81-308; s. 17, ch. 82-208; s. 75, ch. 82-226; s. 1, ch. 88-83; s. 4, ch. 2006-312.

Note.—Consolidation of provisions of former ss. 193.022, 193.034, 196.0011.



192.037 - Fee timeshare real property; taxes and assessments; escrow.

192.037 Fee timeshare real property; taxes and assessments; escrow.—

(1) For the purposes of ad valorem taxation and special assessments, the managing entity responsible for operating and maintaining fee timeshare real property shall be considered the taxpayer as an agent of the timeshare period titleholder.

(2) Fee timeshare real property shall be listed on the assessment rolls as a single entry for each timeshare development. The assessed value of each timeshare development shall be the value of the combined individual timeshare periods or timeshare estates contained therein.

(3) The property appraiser shall annually notify the managing entity of the proportions to be used in allocating the valuation, taxes, and special assessments on timeshare property among the various timeshare periods. Such notice shall be provided on or before the mailing of notices pursuant to s. 194.011. Ad valorem taxes and special assessments shall be allocated by the managing entity based upon the proportions provided by the property appraiser pursuant to this subsection.

(4) All rights and privileges afforded property owners by chapter 194 with respect to contesting or appealing assessments shall apply both to the managing entity responsible for operating and maintaining the timesharing plan and to each person having a fee interest in a timeshare unit or timeshare period.

(5) The managing entity, as an agent of the timeshare period titleholders, shall collect and remit the taxes and special assessments due on the fee timeshare real property. In allocating taxes, special assessments, and common expenses to individual timeshare period titleholders, the managing entity must clearly label the portion of any amounts due which are attributable to ad valorem taxes and special assessments.

(6)(a) Funds received by a managing entity or its successors or assigns from timeshare titleholders for ad valorem taxes or special assessments shall be placed in escrow as provided in this section for release as provided herein.

(b) If the managing entity is a condominium association subject to the provisions of chapter 718 or a cooperative association subject to the provisions of chapter 719, the control of which has been turned over to owners other than the developer, the escrow account must be maintained by the association; otherwise, the escrow account must be placed with an independent escrow agent, who shall comply with the provisions of chapter 721 relating to escrow agents.

(c) The principal of such escrow account shall be paid only to the tax collector of the county in which the timeshare development is located or to his or her deputy.

(d) Interest earned upon any sum of money placed in escrow under the provisions of this section shall be paid to the managing entity or its successors or assigns for the benefit of the owners of timeshare units; however, no interest may be paid unless all taxes on the timeshare development have been paid.

(e) On or before May 1 of each year, a statement of receipts and disbursements of the escrow account must be filed with the Division of Florida Condominiums, Timeshares, and Mobile Homes of the Department of Business and Professional Regulation, which may enforce this paragraph pursuant to s. 721.26. This statement must appropriately show the amount of principal and interest in such account.

(f) Any managing entity or escrow agent who intentionally fails to comply with this subsection concerning the establishment of an escrow account, deposits of funds into escrow, and withdrawal therefrom is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The failure to establish an escrow account or to place funds therein as required in this section is prima facie evidence of an intentional violation of this section.

(7) The tax collector shall accept only full payment of the taxes and special assessments due on the timeshare development.

(8) The managing entity shall have a lien pursuant to s. 718.121 or s. 721.16 on the timeshare periods for the taxes and special assessments.

(9) All provisions of law relating to enforcement and collection of delinquent taxes shall be administered with respect to the timeshare development as a whole and the managing entity as an agent of the timeshare period titleholders; if, however, an application is made pursuant to s. 197.502, the timeshare period titleholders shall receive the protections afforded by chapter 197.

(10) In making his or her assessment of timeshare real property, the property appraiser shall look first to the resale market.

(11) If there is an inadequate number of resales to provide a basis for arriving at value conclusions, then the property appraiser shall deduct from the original purchase price “usual and reasonable fees and costs of the sale.” For purposes of this subsection, “usual and reasonable fees and costs of the sale” for timeshare real property shall include all marketing costs, atypical financing costs, and those costs attributable to the right of a timeshare unit owner or user to participate in an exchange network of resorts. For timeshare real property, such “usual and reasonable fees and costs of the sale” shall be presumed to be 50 percent of the original purchase price; provided, however, such presumption shall be rebuttable.

(12) Subsections (10) and (11) apply to fee and non-fee timeshare real property.

History.—s. 54, ch. 82-226; s. 28, ch. 83-264; s. 204, ch. 85-342; s. 1, ch. 86-300; s. 15, ch. 88-216; s. 12, ch. 91-236; s. 10, ch. 94-218; s. 1462, ch. 95-147; s. 11, ch. 2008-240.



192.042 - Date of assessment.

192.042 Date of assessment.—All property shall be assessed according to its just value as follows:

(1) Real property, on January 1 of each year. Improvements or portions not substantially completed on January 1 shall have no value placed thereon. “Substantially completed” shall mean that the improvement or some self-sufficient unit within it can be used for the purpose for which it was constructed.

(2) Tangible personal property, on January 1, except construction work in progress shall have no value placed thereon until substantially completed as defined in s. 192.001(11)(d).

History.—s. 4, ch. 70-243; s. 57, ch. 80-274; s. 9, ch. 81-308; s. 5, ch. 2006-312.



192.047 - Date of filing.

192.047 Date of filing.—

(1) For the purposes of ad valorem tax administration, the date of an official United States Postal Service or commercial mail delivery service postmark on an application for exemption, an application for special assessment classification, or a return filed by mail is considered the date of filing the application or return.

(2) When the deadline for filing an ad valorem tax application or return falls on a Saturday, Sunday, or legal holiday, the filing period shall extend through the next working day immediately following such Saturday, Sunday, or legal holiday.

History.—s. 1, ch. 78-185; s. 1, ch. 2013-72.



192.048 - Electronic transmission.

192.048 Electronic transmission.—

(1) Subject to subsection (2), the following documents may be transmitted electronically rather than by regular mail:

(a) The notice of proposed property taxes required under s. 200.069.

(b) The tax exemption renewal application required under s. 196.011(6)(a).

(c) The tax exemption renewal application required under s. 196.011(6)(b).

(d) A notification of an intent to deny a tax exemption required under s. 196.011(9)(e).

(e) The decision of the value adjustment board required under s. 194.034(2).

(2) Electronic transmission pursuant to this section is authorized only under the following conditions, as applicable:

(a) The recipient consents in writing to receive the document electronically.

(b) On the form used to obtain the recipient’s written consent, the sender must include a statement in substantially the following form and in a font equal to or greater than the font used for the text requesting the recipient’s consent:

NOTICE: Under Florida law, e-mail addresses are public records. By consenting to communicate with this office electronically, your e-mail address will be released in response to any applicable public records request.

(c) Before sending a document electronically, the sender verifies the recipient’s address by sending an electronic transmission to the recipient and receiving an affirmative response from the recipient verifying that the recipient’s address is correct.

(d) If a document is returned as undeliverable, the sender must send the document by regular mail, as required by law.

(e) Documents sent pursuant to this section comply with the same timing and form requirements as if the documents were sent by regular mail.

(f) The sender renews the consent and verification requirements every 5 years.

History.—s. 2, ch. 2013-72; s. 5, ch. 2013-192.



192.053 - Lien for unpaid taxes.

192.053 Lien for unpaid taxes.—A lien for all taxes, penalties, and interest shall attach to any property upon which a lien is imposed by law on the date of assessment and shall continue in full force and effect until discharged by payment as provided in chapter 197 or until barred under chapter 95.

History.—s. 3, ch. 4322, 1895; GS 430; s. 3, ch. 5596, 1907; RGS 696; CGL 896; s. 1, ch. 18297, 1937; ss. 1, 2, ch. 69-55; s. 5, ch. 70-243; s. 30, ch. 74-382.

Note.—Former ss. 192.04, 192.021.



192.071 - Administration of oaths.

192.071 Administration of oaths.—For the purpose of administering the provisions of this law or of any other duties pertaining to the proper administration of the duties of the office of property appraiser, or of the filing of applications for tax exemptions as required by law, the property appraisers or their lawful deputies may administer oaths and attest same in the same manner and with the same effect as other persons authorized by law to administer oaths by the laws of the state.

History.—s. 9, ch. 17060, 1935; CGL 1936 Supp. 897(10); ss. 1, 2, ch. 69-55; s. 6, ch. 70-243; s. 1, ch. 77-102.

Note.—Former s. 192.20.



192.091 - Commissions of property appraisers and tax collectors.

192.091 Commissions of property appraisers and tax collectors.—

(1)(a) The budget of the property appraiser’s office, as approved by the Department of Revenue, shall be the basis upon which the several tax authorities of each county, except municipalities and the district school board, shall be billed by the property appraiser for services rendered. Each such taxing authority shall be billed an amount that bears the same proportion to the total amount of the budget as its share of ad valorem taxes bore to the total levied for the preceding year. All municipal and school district taxes shall be considered as taxes levied by the county for purposes of this computation.

(b) Payments shall be made quarterly by each such taxing authority. The property appraiser shall notify the various taxing authorities of his or her estimated budget requirements and billings thereon at the same time as his or her budget request is submitted to the Department of Revenue pursuant to s. 195.087 and at the time the property appraiser receives final approval of the budget by the department.

(2) The tax collectors of the several counties of the state shall be entitled to receive, upon the amount of all real and tangible personal property taxes and special assessments collected and remitted, the following commissions:

(a) On the county tax:

1. Ten percent on the first $100,000;

2. Five percent on the next $100,000;

3. Three percent on the balance up to the amount of taxes collected and remitted on an assessed valuation of $50 million; and

4. Two percent on the balance.

(b) On collections on behalf of each taxing district and special assessment district:

1.a. Three percent on the amount of taxes collected and remitted on an assessed valuation of $50 million; and

b. Two percent on the balance; and

2. Actual costs of collection, not to exceed 2 percent, on the amount of special assessments collected and remitted.

For the purposes of this subsection, the commissions on the amount of taxes collected from the nonvoted school millage, and on the amount of additional taxes that would be collected for school districts if the exemptions applicable to homestead property for school district taxation were the same as exemptions applicable for all other ad valorem taxation, shall be paid by the board of county commissioners.

(3) In computing the amount of taxes levied on an assessed valuation of $50 million for the purposes of this section the valuation of nonexempt property and the taxes levied thereon shall be taken first.

(4) The commissions for collecting taxes assessed for or levied by the state shall be audited, allowed, and paid by the Chief Financial Officer as other warrants are paid; and commissions for collecting the county taxes shall be audited and paid by the boards of county commissioners of the several counties of this state. The commissions for collecting all special school district taxes shall be audited by the school board of each respective district and taken out of the funds of the respective special school district under its control and allowed and paid to the tax collectors for collecting such taxes; and the commissions for collecting all other district taxes, whether special or not, shall be audited and paid by the governing board or commission having charge of the financial obligations of such district. All commissions for collecting special tax district taxes shall be paid at the time and in the manner now, or as may hereafter be, provided for the payment of the commissions for the collection of county taxes. All amounts paid as compensation to any tax collector under the provisions of this or any other law shall be a part of the general income or compensation of such officer for the year in which received, and nothing contained in this section shall be held or construed to affect or increase the maximum salary as now provided by law for any such officer.

(5) The provisions of this section shall not apply to commissions on drainage district or drainage subdistrict taxes.

(6) If any property appraiser or tax collector in the state is receiving compensation for expenses in conducting his or her office or by way of salary pursuant to any act of the Legislature other than the general law fixing compensation of property appraisers, such property appraiser or tax collector may file a declaration in writing with the board of county commissioners of his or her county electing to come under the provisions of this section, and thereupon such property appraiser or tax collector shall be paid compensation in accordance with the provisions hereof, and shall not be entitled to the benefit of the said special or local act. If such property appraiser or tax collector does not so elect, he or she shall continue to be paid such compensation as may now be provided by law for such property appraiser or tax collector.

History.—s. 67, ch. 4322, 1895; ss. 11, 12, ch. 4515, 1897; s. 5, ch. 4885, 1901; GS 594, 595; ss. 63, 64, ch. 5596, 1907; RGS 797, 801; CGL 1028, 1033; s. 1, ch. 17876, 1937; CGL 1940 Supp. 1036(14); ss. 1, 1A, ch. 20936, 1941; ss. 1, 2, ch. 21918, 1943; s. 1, ch. 67-558; ss. 1, 2, ch. 69-55; s. 1, ch. 69-300; s. 6, ch. 70-243; s. 1, ch. 70-246; s. 8, ch. 73-172; s. 1, ch. 74-234; s. 1, ch. 77-102; s. 7, ch. 79-332; s. 8, ch. 81-284; s. 53, ch. 83-217; s. 218, ch. 85-342; s. 1, ch. 91-295; s. 967, ch. 95-147; s. 2, ch. 96-397; s. 172, ch. 2003-261; s. 6, ch. 2006-312.

Note.—Former s. 193.65.



192.102 - Payment of property appraisers’ and collectors’ commissions.

192.102 Payment of property appraisers’ and collectors’ commissions.—

(1) The board of county commissioners and school board of each county shall advance and pay to the county tax collector of each such county, at the first meeting of such board each month from October through July of each year, on demand of the county tax collector, an amount equal to one-twelfth of the commissions on the county taxes levied on the county tax roll for the preceding year and one-twelfth of the commissions on county occupational and beverage licenses paid to the tax collector in the preceding fiscal year. To demand the first advance under this section, each tax collector shall submit to the board of county commissioners a statement showing the calculation of the commissions on which the amount of each advance is to be based.

(2) On or before November 1 of each year, each tax collector who has received advances under the provisions of this section shall make an accounting to the board of county commissioners and the school board, and any adjustments necessary shall be made so that the total advances and commissions paid by the board of county commissioners and the school board shall be the amount of commissions earned. At no time within the year shall there be paid by the board of county commissioners and the school board more than the total advances due to that date or the commissions earned to that date, whichever is the greater. Nothing contained herein shall be construed to abrogate any law providing a salary for the tax collector or require the tax collector to accept the benefits of this section.

(3) The Chief Financial Officer shall issue to each of the county property appraisers and collectors of taxes, on the first Monday of January, April, July, and October, on demand of such county property appraisers and collectors of taxes after approval by the Department of Revenue, and shall pay, his or her warrant for an amount equal to one-fourth of four-fifths of the total amount of commissions received by such county property appraisers and collectors of taxes or their predecessors in office from the state during and for the preceding year, and the balance of the commissions earned by such county property appraiser and collector of taxes, respectively, during each year, over and above the amount of such installment payments herein provided for, shall be payable when a report of errors and double assessments is approved by the county commissioners and a copy thereof filed with the Department of Revenue.

History.—s. 7, ch. 70-243; s. 22, ch. 73-172; s. 1, ch. 74-234; s. 1, ch. 77-102; s. 968, ch. 95-147; s. 3, ch. 96-397; s. 173, ch. 2003-261.

Note.—Consolidation of provisions of former ss. 192.101, 192.114, 192.122.



192.105 - Unlawful disclosure of federal tax information; penalty.

192.105 Unlawful disclosure of federal tax information; penalty.—

(1) It is unlawful for any person to divulge or make known federal tax information obtained pursuant to 26 U.S.C. s. 6103, except in accordance with a proper judicial order or as otherwise provided by law for use in the administration of the tax laws of this state, and such information is confidential and exempt from the provisions of s. 119.07(1).

(2) Any person who violates the provisions of this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 78-160; s. 20, ch. 88-119; s. 37, ch. 90-360; s. 232, ch. 91-224; s. 48, ch. 96-406.



192.115 - Performance review panel.

192.115 Performance review panel.—If there occurs within any 4-year period the final disapproval of all or any part of a county roll pursuant to s. 193.1142 for 2 separate years, the Governor shall appoint a three-member performance review panel. Such panel shall investigate the circumstances surrounding the disapprovals and the general performance of the property appraiser. If the panel finds unsatisfactory performance, the property appraiser shall be ineligible for the designation and special qualification salary provided in s. 145.10(2). Within not less than 12 months, the property appraiser may requalify therefor, provided he or she successfully recompletes the courses and examinations applicable to new candidates.

History.—s. 22, ch. 80-274; s. 6, ch. 82-208; ss. 20, 80, ch. 82-226; s. 969, ch. 95-147.



192.123 - Notification of veteran’s guardian.

192.123 Notification of veteran’s guardian.—Upon the receipt of a copy of letters of guardianship issued pursuant to s. 744.638, the property appraiser and tax collector shall provide the guardian with every notice required under chapters 192-197 which would otherwise be provided the ward.

History.—s. 20, ch. 84-62.






Chapter 193 - ASSESSMENTS

Part I - GENERAL PROVISIONS (ss. 193.011-193.1556)

193.011 - Factors to consider in deriving just valuation.

193.011 Factors to consider in deriving just valuation.—In arriving at just valuation as required under s. 4, Art. VII of the State Constitution, the property appraiser shall take into consideration the following factors:

(1) The present cash value of the property, which is the amount a willing purchaser would pay a willing seller, exclusive of reasonable fees and costs of purchase, in cash or the immediate equivalent thereof in a transaction at arm’s length;

(2) The highest and best use to which the property can be expected to be put in the immediate future and the present use of the property, taking into consideration the legally permissible use of the property, including any applicable judicial limitation, local or state land use regulation, or historic preservation ordinance, and any zoning changes, concurrency requirements, and permits necessary to achieve the highest and best use, and considering any moratorium imposed by executive order, law, ordinance, regulation, resolution, or proclamation adopted by any governmental body or agency or the Governor when the moratorium or judicial limitation prohibits or restricts the development or improvement of property as otherwise authorized by applicable law. The applicable governmental body or agency or the Governor shall notify the property appraiser in writing of any executive order, ordinance, regulation, resolution, or proclamation it adopts imposing any such limitation, regulation, or moratorium;

(3) The location of said property;

(4) The quantity or size of said property;

(5) The cost of said property and the present replacement value of any improvements thereon;

(6) The condition of said property;

(7) The income from said property; and

(8) The net proceeds of the sale of the property, as received by the seller, after deduction of all of the usual and reasonable fees and costs of the sale, including the costs and expenses of financing, and allowance for unconventional or atypical terms of financing arrangements. When the net proceeds of the sale of any property are utilized, directly or indirectly, in the determination of just valuation of realty of the sold parcel or any other parcel under the provisions of this section, the property appraiser, for the purposes of such determination, shall exclude any portion of such net proceeds attributable to payments for household furnishings or other items of personal property.

History.—s. 1, ch. 63-250; s. 1, ch. 67-167; ss. 1, 2, ch. 69-55; s. 13, ch. 69-216; s. 8, ch. 70-243; s. 20, ch. 74-234; s. 1, ch. 77-102; s. 1, ch. 77-363; s. 6, ch. 79-334; s. 1, ch. 88-101; s. 1, ch. 93-132; s. 1, ch. 97-117; s. 1, ch. 2008-197.

Note.—Former s. 193.021.



193.015 - Additional specific factor; effect of issuance or denial of permit to dredge, fill, or construct in state waters to their landward extent.

193.015 Additional specific factor; effect of issuance or denial of permit to dredge, fill, or construct in state waters to their landward extent.—

(1) If the Department of Environmental Protection issues or denies a permit to dredge, fill, or otherwise construct in or on waters of the state, as defined in chapter 403, to their landward extent as determined under 1s. 403.817(2), the property appraiser is expressly directed to consider the effect of that issuance or denial on the value of the property and any limitation that the issuance or denial may impose on the highest and best use of the property to its landward extent.

(2) The Department of Environmental Protection shall provide the property appraiser of each county in which such property is situated a copy of any final agency action relating to an application for such a permit.

(3) The provisions of subsection (1) do not apply if:

(a) The property owner had no reasonable basis for expecting approval of the application for permit; or

(b) The application for permit was denied because of an incomplete filing, failure to meet an applicable deadline, or failure to comply with administrative or procedural requirements.

History.—s. 3, ch. 84-79; s. 42, ch. 94-356.

1Note.—Repealed by s. 14, ch. 94-122.



193.016 - Property appraiser’s assessment; effect of determinations by value adjustment board.

193.016 Property appraiser’s assessment; effect of determinations by value adjustment board.—If the property appraiser’s assessment of the same items of tangible personal property in the previous year was adjusted by the value adjustment board and the decision of the board to reduce the assessment was not successfully appealed by the property appraiser, the property appraiser shall consider the reduced values determined by the value adjustment board in assessing those items of tangible personal property. If the property appraiser adjusts upward the reduced values previously determined by the value adjustment board, the property appraiser shall assert additional basic and underlying facts not properly considered by the value adjustment board as the basis for the increased valuation notwithstanding the prior adjustment by the board.

History.—s. 2, ch. 2000-262.



193.017 - Low-income housing tax credit.

193.017 Low-income housing tax credit.—Property used for affordable housing which has received a low-income housing tax credit from the Florida Housing Finance Corporation, as authorized by s. 420.5099, shall be assessed under s. 193.011 and, consistent with s. 420.5099(5) and (6), pursuant to this section.

(1) The tax credits granted and the financing generated by the tax credits may not be considered as income to the property.

(2) The actual rental income from rent-restricted units in such a property shall be recognized by the property appraiser.

(3) Any costs paid for by tax credits and costs paid for by additional financing proceeds received under chapter 420 may not be included in the valuation of the property.

(4) If an extended low-income housing agreement is filed in the official public records of the county in which the property is located, the agreement, and any recorded amendment or supplement thereto, shall be considered a land-use regulation and a limitation on the highest and best use of the property during the term of the agreement, amendment, or supplement.

History.—s. 6, ch. 2004-349.



193.018 - Land owned by a community land trust used to provide affordable housing; assessment; structural improvements, condominium parcels, and cooperative parcels.

193.018 Land owned by a community land trust used to provide affordable housing; assessment; structural improvements, condominium parcels, and cooperative parcels.—

(1) As used in this section, the term “community land trust” means a nonprofit entity that is qualified as charitable under s. 501(c)(3) of the Internal Revenue Code and has as one of its purposes the acquisition of land to be held in perpetuity for the primary purpose of providing affordable homeownership.

(2) A community land trust may convey structural improvements, condominium parcels, or cooperative parcels, that are located on specific parcels of land that are identified by a legal description contained in and subject to a ground lease having a term of at least 99 years, for the purpose of providing affordable housing to natural persons or families who meet the extremely-low-income, very-low-income, low-income, or moderate-income limits specified in s. 420.0004, or the income limits for workforce housing, as defined in s. 420.5095(3). A community land trust shall retain a preemptive option to purchase any structural improvements, condominium parcels, or cooperative parcels on the land at a price determined by a formula specified in the ground lease which is designed to ensure that the structural improvements, condominium parcels, or cooperative parcels remain affordable.

(3) In arriving at just valuation under s. 193.011, a structural improvement, condominium parcel, or cooperative parcel providing affordable housing on land owned by a community land trust, and the land owned by a community land trust that is subject to a 99-year or longer ground lease, shall be assessed using the following criteria:

(a) The amount a willing purchaser would pay a willing seller for the land is limited to an amount commensurate with the terms of the ground lease that restricts the use of the land to the provision of affordable housing in perpetuity.

(b) The amount a willing purchaser would pay a willing seller for resale-restricted improvements, condominium parcels, or cooperative parcels is limited to the amount determined by the formula in the ground lease.

(c) If the ground lease and all amendments and supplements thereto, or a memorandum documenting how such lease and amendments or supplements restrict the price at which the improvements, condominium parcels, or cooperative parcels may be sold, is recorded in the official public records of the county in which the leased land is located, the recorded lease and any amendments and supplements, or the recorded memorandum, shall be deemed a land use regulation during the term of the lease as amended or supplemented.

History.—s. 16, ch. 2009-96; s. 2, ch. 2011-15.



193.023 - Duties of the property appraiser in making assessments.

193.023 Duties of the property appraiser in making assessments.—

(1) The property appraiser shall complete his or her assessment of the value of all property no later than July 1 of each year, except that the department may for good cause shown extend the time for completion of assessment of all property.

(2) In making his or her assessment of the value of real property, the property appraiser is required to physically inspect the property at least once every 5 years. Where geographically suitable, and at the discretion of the property appraiser, the property appraiser may use image technology in lieu of physical inspection to ensure that the tax roll meets all the requirements of law. The Department of Revenue shall establish minimum standards for the use of image technology consistent with standards developed by professionally recognized sources for mass appraisal of real property. However, the property appraiser shall physically inspect any parcel of taxable or state-owned real property upon the request of the taxpayer or owner.

(3) In revaluating property in accordance with constitutional and statutory requirements, the property appraiser may adjust the assessed value placed on any parcel or group of parcels based on mass data collected, on ratio studies prepared by an agency authorized by law, or pursuant to regulations of the Department of Revenue.

(4) In making his or her assessment of leasehold interests in property serving the unit owners of a condominium or cooperative subject to a lease, including property subject to a recreational lease, the property appraiser shall assess the property at its fair market value without regard to the income derived from the lease.

(5) In assessing any parcel of a condominium or any parcel of any other residential development having common elements appurtenant to the parcels, if such common elements are owned by the condominium association or owned jointly by the owners of the parcels, the assessment shall apply to the parcel and its fractional or proportionate share of the appurtenant common elements.

(6) In making assessments of cooperative parcels, the property appraiser shall use the method required by s. 719.114.

History.—s. 9, ch. 70-243; s. 1, ch. 72-290; s. 5, ch. 76-222; s. 1, ch. 77-102; s. 2, ch. 84-261; s. 14, ch. 86-300; s. 1, ch. 88-216; s. 5, ch. 91-223; s. 970, ch. 95-147; s. 1, ch. 2006-36; s. 1, ch. 2009-135; ss. 1, 10, ch. 2010-280; SJR 8-A, 2010 Special Session A.



193.0235 - Ad valorem taxes and non-ad valorem assessments against subdivision property.

193.0235 Ad valorem taxes and non-ad valorem assessments against subdivision property.—

(1) Ad valorem taxes and non-ad valorem assessments shall be assessed against the lots within a platted residential subdivision and not upon the subdivision property as a whole. An ad valorem tax or non-ad valorem assessment, including a tax or assessment imposed by a county, municipality, special district, or water management district, may not be assessed separately against common elements utilized exclusively for the benefit of lot owners within the subdivision, regardless of ownership. The value of each parcel of land that is or has been part of a platted subdivision and that is designated on the plat or the approved site plan as a common element for the exclusive benefit of lot owners shall, regardless of ownership, be prorated by the property appraiser and included in the assessment of all the lots within the subdivision which constitute inventory for the developer and are intended to be conveyed or have been conveyed into private ownership for the exclusive benefit of lot owners within the subdivision.

(2) As used in this section, the term “common element” includes:

(a) Subdivision property not included within lots constituting inventory for the developer which are intended to be conveyed or have been conveyed into private ownership.

(b) An easement through the subdivision property, not including the property described in paragraph (a), which has been dedicated to the public or retained for the benefit of the subdivision.

(c) Any other part of the subdivision which has been designated on the plat or is required to be designated on the site plan as a drainage pond, or detention or retention pond, for the exclusive benefit of the subdivision.

(d) Property located within the same county as the subdivision and used for at least 10 years exclusively for the benefit of lot owners within the subdivision.

History.—s. 4, ch. 2003-284; s. 1, ch. 2015-221.



193.024 - Deputy property appraisers.

193.024 Deputy property appraisers.—Property appraisers may appoint deputies to act in their behalf in carrying out the duties prescribed by law.

History.—s. 2, ch. 80-366.



193.052 - Preparation and serving of returns.

193.052 Preparation and serving of returns.—

(1) The following returns shall be filed:

(a) Tangible personal property; and

(b) Property specifically required to be returned by other provisions in this title.

(2) No return shall be required for real property the ownership of which is reflected in instruments recorded in the public records of the county in which the property is located, unless otherwise required in this title. In order for land to be considered for agricultural classification under s. 193.461 or high-water recharge classification under s. 193.625, an application for classification must be filed on or before March 1 of each year with the property appraiser of the county in which the land is located, except as provided in s. 193.461(3)(a). The application must state that the lands on January 1 of that year were used primarily for bona fide commercial agricultural or high-water recharge purposes.

(3) A return for the above types of property shall be filed in each county which is the situs of such property, as set out under s. 192.032.

(4) All returns shall be completed by the taxpayer in such a way as to correctly reflect the owner’s estimate of the value of property owned or otherwise taxable to him or her and covered by such return. All forms used for returns shall be prescribed by the department and delivered to the property appraisers for distribution to the taxpayers.

(5) Property appraisers may distribute returns in whatever way they feel most appropriate. However, as a minimum requirement, the property appraiser shall requisition, and the department shall distribute, forms in a timely manner so that each property appraiser can and shall make them available in his or her office no later than the first working day of the calendar year.

(6) The department shall promulgate the necessary regulations to ensure that all railroad and utility property is properly returned in the appropriate county. However, the evaluating or assessing of utility property in each county shall be the duty of the property appraiser.

(7) A property appraiser may accept a tangible personal property tax return in a form initiated through an electronic data interchange. The department shall prescribe by rule the format and instructions necessary for such filing to ensure that all property is properly listed. The acceptable method of transfer, the method, form, and content of the electronic data interchange, the method by which the taxpayer will be provided with an acknowledgment, and the duties of the property appraiser with respect to such filing shall be prescribed by the department. The department’s rules shall provide: a uniform format for all counties; that the format shall resemble form DR-405 as closely as possible; and that adequate safeguards for verification of taxpayers’ identities are established to avoid filing by unauthorized persons.

History.—s. 11, ch. 70-243; s. 1, ch. 72-370; s. 1, ch. 73-228; s. 20, ch. 73-334; s. 6, ch. 76-234; s. 1, ch. 77-102; s. 45, ch. 77-104; s. 7, ch. 79-334; s. 9, ch. 81-308; s. 75, ch. 82-226; s. 1, ch. 84-106; ss. 28, 221, ch. 85-342; s. 63, ch. 89-356; s. 971, ch. 95-147; s. 2, ch. 95-404; s. 3, ch. 96-204; s. 33, ch. 99-208.

Note.—Consolidation of provisions of former ss. 193.113, 193.121, 193.203, 193.211, 193.231-193.261, 193.272, 193.281-193.311.



193.062 - Dates for filing returns.

193.062 Dates for filing returns.—All returns shall be filed according to the following schedule:

(1) Tangible personal property—April 1.

(2) Real property—when required by specific provision of general law.

(3) Railroad, railroad terminal, private car and freight line and equipment company property—April 1.

(4) All other returns and applications not otherwise specified by specific provision of general law—April 1.

History.—s. 12, ch. 70-243; s. 45, ch. 77-104; s. 8, ch. 79-334; s. 9, ch. 81-308.

Note.—Consolidation of provisions of former ss. 193.203, 193.211.



193.063 - Extension of date for filing tangible personal property tax returns.

193.063 Extension of date for filing tangible personal property tax returns.—The property appraiser shall grant an extension for the filing of a tangible personal property tax return for 30 days and may, at her or his discretion, grant an additional extension for the filing of a tangible personal property tax return for up to 15 additional days. A request for extension must be made in time for the property appraiser to consider the request and act on it before the regular due date of the return. However, a property appraiser may not require that a request for extension be made more than 10 days before the due date of the return. A request for extension, at the option of the property appraiser, shall include any or all of the following: the name of the taxable entity, the tax identification number of the taxable entity, and the reason a discretionary extension should be granted.

History.—s. 1, ch. 94-98; s. 1463, ch. 95-147; s. 2, ch. 99-239.



193.072 - Penalties for improper or late filing of returns and for failure to file returns.

193.072 Penalties for improper or late filing of returns and for failure to file returns.—

(1) The following penalties shall apply:

(a) For failure to file a return—25 percent of the total tax levied against the property for each year that no return is filed.

(b) For filing returns after the due date—5 percent of the total tax levied against the property covered by that return for each year, for each month, or portion thereof, that a return is filed after the due date, but not to exceed 25 percent of the total tax.

(c) For property unlisted on the return—15 percent of the tax attributable to the omitted property.

(d) For incomplete returns by railroad and railroad terminal companies and private car and freight line and equipment companies—2 percent of the assessed value, not to exceed 10 percent thereof, shall be added to the values apportioned to the counties for each month or fraction thereof in which the return is incomplete; however, the return shall not be deemed incomplete until 15 days after notice of incompleteness is provided to the taxpayer.

(2) Penalties listed in this section shall be determined upon the total of all ad valorem personal property taxes, penalties and interest levied on the property, and such penalties shall be a lien on the property.

(3) Failure to file a return, or to otherwise properly submit all property for taxation, shall in no regard relieve any taxpayer of any requirement to pay all taxes assessed against him or her promptly.

(4) For good cause shown, and upon finding that such unlisting or late filing of returns was not intentional or made with the intent to evade or illegally avoid the payment of lawful taxes, the property appraiser or, in the case of properties valued by the Department of Revenue, the executive director may reduce or waive any of said penalties.

History.—s. 13, ch. 70-243; s. 1, ch. 77-102; s. 9, ch. 79-334; s. 972, ch. 95-147.

Note.—Consolidation of provisions of former ss. 193.203, 193.222, 199.321.



193.073 - Erroneous returns; estimate of assessment when no return filed.

193.073 Erroneous returns; estimate of assessment when no return filed.—

(1)(a) Upon discovery that an erroneous or incomplete statement of personal property has been filed by a taxpayer or that all the property of a taxpayer has not been returned for taxation, the property appraiser shall mail a notice informing the taxpayer that an erroneous or incomplete statement of personal property has been filed. Such notice shall be mailed at any time before the mailing of the notice required in s. 200.069. The taxpayer has 30 days after the date the notice is mailed to provide the property appraiser with a complete return listing all property for taxation.

(b) If the property is personal property and is discovered before April 1, the property appraiser shall make an assessment in triplicate. After attaching the affidavit and warrant required by law, the property appraiser shall dispose of the additional assessment roll in the same manner as provided by law.

(c) If the property is personal property and is discovered on or after April 1, or is real property discovered at any time, the property shall be added to the assessment roll then in preparation.

(2) If no tangible personal property tax return has been filed as required by law, including any extension which may have been granted for the filing of the return, the property appraiser is authorized to estimate from the best information available the assessment of the tangible personal property of a taxpayer who has not properly and timely filed his or her tax return. Such assessment shall be deemed to be prima facie correct, may be included on the tax roll, and taxes may be extended therefor on the tax roll in the same manner as for all other taxes.

History.—s. 38, ch. 4322, 1895; s. 5, ch. 4515, 1897; GS 538; s. 37, ch. 5596, 1907; RGS 737; CGL 945; s. 8, ch. 20722, 1941; ss. 1, 2, ch. 69-55; s. 2, ch. 72-268; s. 1, ch. 77-102; s. 2, ch. 94-98; s. 1464, ch. 95-147; s. 2, ch. 2016-128.

Note.—Former s. 193.37; s. 197.031.



193.074 - Confidentiality of returns.

193.074 Confidentiality of returns.—All returns of property and returns required by former s. 201.022 submitted by the taxpayer pursuant to law shall be deemed to be confidential in the hands of the property appraiser, the clerk of the circuit court, the department, the tax collector, the Auditor General, and the Office of Program Policy Analysis and Government Accountability, and their employees and persons acting under their supervision and control, except upon court order or order of an administrative body having quasi-judicial powers in ad valorem tax matters, and such returns are exempt from the provisions of s. 119.07(1).

History.—s. 10, ch. 79-334; s. 2, ch. 86-300; s. 21, ch. 88-119; s. 38, ch. 90-360; s. 16, ch. 93-132; s. 49, ch. 96-406; s. 47, ch. 2001-266; s. 11, ch. 2009-21.



193.075 - Mobile homes and recreational vehicles.

193.075 Mobile homes and recreational vehicles.—

(1) A mobile home shall be taxed as real property if the owner of the mobile home is also the owner of the land on which the mobile home is permanently affixed. A mobile home shall be considered permanently affixed if it is tied down and connected to the normal and usual utilities. However, this provision does not apply to a mobile home, or any appurtenance thereto, that is being held for display by a licensed mobile home dealer or a licensed mobile home manufacturer and that is not rented or occupied. A mobile home that is taxed as real property shall be issued an “RP” series sticker as provided in s. 320.0815.

(2) A mobile home that is not taxed as real property shall have a current license plate properly affixed as provided in s. 320.08(11). Any such mobile home without a current license plate properly affixed shall be presumed to be tangible personal property.

(3) A recreational vehicle shall be taxed as real property if the owner of the recreational vehicle is also the owner of the land on which the vehicle is permanently affixed. A recreational vehicle shall be considered permanently affixed if it is connected to the normal and usual utilities and if it is tied down or it is attached or affixed in such a way that it cannot be removed without material or substantial damage to the recreational vehicle. Except when the mode of attachment or affixation is such that the recreational vehicle cannot be removed without material or substantial damage to the recreational vehicle or the real property, the intent of the owner to make the recreational vehicle permanently affixed shall be determinative. A recreational vehicle that is taxed as real property must be issued an “RP” series sticker as provided in s. 320.0815.

(4) A recreational vehicle that is not taxed as real property must have a current license plate properly affixed as provided in s. 320.08(9). Any such recreational vehicle without a current license plate properly affixed is presumed to be tangible personal property.

History.—s. 2, ch. 74-234; s. 10, ch. 88-216; s. 1, ch. 91-241; s. 6, ch. 93-132; s. 30, ch. 94-353; s. 3, ch. 95-404; s. 1, ch. 98-139.



193.077 - Notice of new, rebuilt, or expanded property.

193.077 Notice of new, rebuilt, or expanded property.—

(1) The property appraiser shall accept notices on or before April 1 of the year in which the new or additional real or personal property acquired to establish a new business or facilitate a business expansion or restoration is first subject to assessment. The notice shall be filed, on a form prescribed by the department, by any business seeking to qualify for an enterprise zone property tax credit as a new or expanded business pursuant to s. 220.182(4).

(2) Upon determining that the real or tangible personal property described in the notice is in fact to be incorporated into a new, expanded, or rebuilt business, the property appraiser shall so affirm and certify on the face of the notice and shall provide a copy thereof to the new or expanded business and to the department.

(3) Within 10 days of extension or recertification of the assessment rolls pursuant to s. 193.122, whichever is later, the property appraiser shall forward to the department a list of all property of new businesses and property separately assessed as expansion-related or rebuilt property pursuant to s. 193.085(5)(a). The list shall include the name and address of the business to which the property is assessed, the assessed value of the property, the total taxes levied against the property, the identifying number for the property as shown on the assessment roll, and a description of the property.

(4) This section expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

History.—ss. 4, 10, ch. 80-248; s. 5, ch. 83-204; s. 25, ch. 84-356; s. 63, ch. 94-136; s. 25, ch. 2000-210; s. 14, ch. 2005-287.



193.085 - Listing all property.

193.085 Listing all property.—

(1) The property appraiser shall ensure that all real property within his or her county is listed and valued on the real property assessment roll. Streets, roads, and highways which have been dedicated to or otherwise acquired by a municipality, county, or state agency need not, but may, be listed.

(2) The department shall promulgate such regulations and shall make available maps and mapping materials as it deems necessary to ensure that all real property within the state is listed and valued on the real property assessment rolls of the respective counties. In addition, individual property appraisers may use such other maps and materials as they deem expedient to accomplish the purpose of this section.

(3)(a) All forms of local government, special taxing districts, multicounty districts, and municipalities shall provide written annual notification to the several property appraisers of any and all real property owned by any of them so that ownership of all such property will be properly listed.

(b) Whenever real property is listed on the real property assessment rolls of the respective counties in the name of the State of Florida or any of its agencies, the listing shall not be changed in the absence of a recorded deed executed by the State of Florida or the state agency in whose name the property is listed. If, in preparing the assessment rolls, the several property appraisers within the state become aware of the existence of a recorded deed not executed by the state and purporting to convey real property listed on the assessment rolls as state-owned, the property appraiser shall immediately forward a copy of the recorded deed to the state agency in whose name the property is listed.

(4) The department shall promulgate such rules as are necessary to ensure that all railroad property of all types is properly listed in the appropriate county and shall submit the county railroad property assessments to the respective county property appraisers not later than June 1 in each year. However, in those counties in which railroad assessments are not completed by the department by June 1, for millage certification purposes, the property appraiser may utilize the prior year’s values for such property.

(a) All railroad and railroad terminal companies maintaining tracks or other fixed assets in the state and subject to assessment under the unit-rule method of valuation shall make an annual return to the Department of Revenue. Such returns shall be filed on or before April 1 and shall be subject to the penalties provided in s. 193.072. The department shall make an annual assessment of all operating property of every description owned by or leased to such companies. Such assessment shall be apportioned to each county, based upon actual situs and, in the case of property not having situs in a particular county, shall be apportioned based upon track miles. Operating property shall include all property owned or leased to such company, including right-of-way presently in use by the company, track, switches, bridges, rolling stock, and other property directly related to the operation of the railroad. Nonoperating property shall include that portion of office buildings not used for operating purposes, property owned but not directly used for the operation of the railroad, and any other property that is not used for operating purposes. The department shall promulgate rules necessary to ensure that all operating property is properly valued, apportioned, and returned to the appropriate county, including rules governing the form and content of returns. The evaluation and assessment of utility property shall be the duty of the property appraiser.

(b)1. All private car and freight line and equipment companies operating rolling stock in Florida shall make an annual return to the Department of Revenue. The department shall make an annual determination of the average number of cars habitually present in Florida for each company and shall assess the just value thereof.

2. The department shall promulgate rules respecting the methods of determining the average number of cars habitually present in Florida, the form and content of returns, and such other rules as are necessary to ensure that the property of such companies is properly returned, valued, and apportioned to the state.

3. For purposes of this paragraph, “operating rolling stock in Florida” means having ownership of rolling stock which enters Florida.

4. The department shall apportion the assessed value of such property to the local taxing jurisdiction based upon the number of track miles and the location of mainline track of the respective railroads over which the rolling stock has been operated in the preceding year in each taxing jurisdiction. The situs for taxation of such property shall be according to the apportionment.

(c) The values determined by the department pursuant to this subsection shall be certified to the property appraisers when such values have been finalized by the department. Prior to finalizing the values to be certified to the property appraisers, the department shall provide an affected taxpayer a notice of a proposed assessment and an opportunity for informal conference before the executive director’s designee. A property appraiser shall certify to the tax collector for collection the value as certified by the Department of Revenue.

(d) Returns and information from returns required to be made pursuant to this subsection may be shared pursuant to any formal agreement for the mutual exchange of information with another state.

(e) In any action challenging final assessed values certified by the department under this subsection, venue is in Leon County.

(5)(a) Beginning in the year in which a notice of new, rebuilt, or expanded property is accepted and certified pursuant to s. 193.077 and for the 4 years immediately thereafter, the property appraiser shall separately assess the prior existing property and the expansion-related or rebuilt property, if any, of each business having submitted said notice pursuant to s. 220.182(4). The listing of expansion-related or rebuilt property on an assessment roll shall immediately follow the listing of prior existing property for each expanded business. However, beginning with the first assessment roll following receipt of a notice from the department that a business has been disallowed an enterprise zone property tax credit, the property appraiser shall singly list the property of such business.

(b) This subsection expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

History.—s. 14, ch. 70-243; s. 2, ch. 73-228; s. 2, ch. 74-234; s. 1, ch. 77-102; s. 1, ch. 77-174; s. 2, ch. 78-269; s. 11, ch. 79-334; s. 9, ch. 80-77; ss. 5, 10, ch. 80-248; s. 26, ch. 84-356; s. 6, ch. 89-174; s. 2, ch. 91-295; s. 64, ch. 94-136; s. 31, ch. 94-353; s. 1465, ch. 95-147; s. 24, ch. 2000-210; s. 15, ch. 2005-287; ss. 2, 10, ch. 2010-280; SJR 8-A, 2010 Special Session A.

Note.—Consolidation of provisions of former ss. 193.051, 193.061, 193.071, 193.113, 193.131, 193.272, 193.281.



193.092 - Assessment of property for back taxes.

193.092 Assessment of property for back taxes.—

(1) When it shall appear that any ad valorem tax might have been lawfully assessed or collected upon any property in the state, but that such tax was not lawfully assessed or levied, and has not been collected for any year within a period of 3 years next preceding the year in which it is ascertained that such tax has not been assessed, or levied, or collected, then the officers authorized shall make the assessment of taxes upon such property in addition to the assessment of such property for the current year, and shall assess the same separately for such property as may have escaped taxation at and upon the basis of valuation applied to such property for the year or years in which it escaped taxation, noting distinctly the year when such property escaped taxation and such assessment shall have the same force and effect as it would have had if it had been made in the year in which the property shall have escaped taxation, and taxes shall be levied and collected thereon in like manner and together with taxes for the current year in which the assessment is made. But no property shall be assessed for more than 3 years’ arrears of taxation, and all property so escaping taxation shall be subject to such taxation to be assessed in whomsoever’s hands or possession the same may be found, except that property acquired by a bona fide purchaser who was without knowledge of the escaped taxation shall not be subject to assessment for taxes for any time prior to the time of such purchase, but it is the duty of the property appraiser making such assessment to serve upon the previous owner a notice of intent to record in the public records of the county a notice of tax lien against any property owned by that person in the county. Any property owned by such previous owner which is situated in this state is subject to the lien of such assessment in the same manner as a recorded judgment. Before any such lien may be recorded, the owner so notified must be given 30 days to pay the taxes, penalties, and interest. Once recorded, such lien may be recorded in any county in this state and shall constitute a lien on any property of such person in such county in the same manner as a recorded judgment, and may be enforced by the tax collector using all remedies pertaining to same; provided, that the county property appraiser shall not assess any lot or parcel of land certified or sold to the state for any previous years unless such lot or parcel of lands so certified or sold shall be included in the list furnished by the Chief Financial Officer to the county property appraiser as provided by law; provided, if real or personal property be assessed for taxes, and because of litigation delay ensues and the assessment be held invalid the taxing authorities, may reassess such property within the time herein provided after the termination of such litigation; provided further, that personal property acquired in good faith by purchase shall not be subject to assessment for taxes for any time prior to the time of such purchase, but the individual or corporation liable for any such assessment shall continue personally liable for same. As used in this subsection, the term “bona fide purchaser” means a purchaser for value, in good faith, before certification of such assessment of back taxes to the tax collector for collection.

(2) This section applies to property of every class and kind upon which ad valorem tax is assessable by any state or county authority under the laws of the state.

(3) Notwithstanding subsection (2), the provisions of this section requiring the retroactive assessment and collection of ad valorem taxes shall not apply if:

(a) The owner of a building, structure, or other improvement to land that has not been previously assessed complied with all necessary permitting requirements when the improvement was completed; or

(b) The owner of real property that has not been previously assessed voluntarily discloses to the property appraiser the existence of such property before January 1 of the year the property is first assessed. The disclosure must be made on a form provided by the property appraiser.

History.—s. 24, ch. 4322, 1895; s. 1, ch. 4663, 1899; GS 524; s. 22, ch. 5596, 1907; RGS 722; ss. 1, 2, ch. 9180, 1923; CGL 924-926; ss. 1, 2, ch. 69-55; s. 15, ch. 70-243; s. 1, ch. 77-102; s. 9, ch. 2002-18; s. 174, ch. 2003-261; s. 1, ch. 2010-66.

Note.—Former ss. 193.23, 193.151.



193.102 - Lands subject to tax sale certificates; assessments; taxes not extended.

193.102 Lands subject to tax sale certificates; assessments; taxes not extended.—

(1) All lands against which the state holds any tax sale certificate or other lien for delinquent taxes assessed for the year 1940 or prior years shall be assessed for the year 1941 and subsequent years in like manner and to the same effect as if no taxes against such lands were delinquent. Should the taxes on such lands not be paid as required by law, such lands shall be sold or the title thereto shall become vested in the county, in like manner and to the same effect as other lands upon which taxes are delinquent are sold or the title to which becomes vested in the county under this law. Such lands upon which tax certificates have been issued to this state, when sold by the county for delinquent taxes, may be redeemed in the manner prescribed by this law; provided, that all tax certificates held by the state on such lands shall be redeemed at the same time, and the clerk of the circuit court shall disburse the money as provided by law. After the title to any such lands against which the state holds tax certificates becomes vested in the county as provided by this law, the county may sell such lands in the same manner as provided in s. 197.592, and the clerk of the circuit court shall distribute the proceeds from the sale of such lands by the board of county commissioners in proportion to the interest of the state, the several taxing units, and the funds of such units, as may be calculated by the clerk.

(2) The property appraisers, in making up their assessment rolls, shall place thereon the lands upon which taxes have been sold to the county, enter their valuation of the same on the roll, and extend the taxes upon such lands.

History.—s. 16, ch. 4322, 1895; GS 512; s. 13, ch. 5596, 1907; s. 1, ch. 6158, 1911; RGS 712, 769; CGL 914, 984; ss. 4, 23, ch. 20722, 1941; ss. 31/2, 10, ch. 22079, 1943; ss. 1, 2, ch. 69-55; s. 1, ch. 69-300; s. 16, ch. 70-243; s. 32, ch. 73-332; s. 5, ch. 75-103; s. 1, ch. 77-102; s. 1, ch. 77-174; ss. 205, 221, ch. 85-342.

Note.—Former ss. 193.16, 193.171, 193.63, 193.181.



193.114 - Preparation of assessment rolls.

193.114 Preparation of assessment rolls.—

(1) Each property appraiser shall prepare the following assessment rolls:

(a) Real property assessment roll.

(b) Tangible personal property assessment roll. This roll shall include taxable household goods and all other taxable tangible personal property.

1(2) The real property assessment roll shall include:

(a) The just value.

(b) The school district assessed value.

(c) The nonschool district assessed value.

(d) The difference between just value and school district and nonschool district assessed value for each statutory provision resulting in such difference.

(e) The school taxable value.

(f) The nonschool taxable value.

(g) The amount of each exemption or discount causing a difference between assessed and taxable value.

(h) The value of new construction.

(i) The value of any deletion from the property causing a reduction in just value.

(j) Land characteristics, including the land use code, land value, type and number of land units, land square footage, and a code indicating a combination or splitting of parcels in the previous year.

(k) Improvement characteristics, including improvement quality, construction class, effective year built, actual year built, total living or usable area, number of buildings, number of residential units, value of special features, and a code indicating the type of special feature.

(l) The market area code, according to department guidelines.

(m) The neighborhood code, if used by the property appraiser.

(n) The recorded selling price, ownership transfer date, and official record book and page number or clerk instrument number for each deed or other instrument transferring ownership of real property and recorded or otherwise discovered during the period beginning 1 year before the assessment date and up to the date the assessment roll is submitted to the department. The assessment roll shall also include the basis for qualification or disqualification of a transfer as an arms-length transaction. A decision qualifying or disqualifying a transfer of property as an arms-length transaction must be recorded on the assessment roll within 3 months after the date that the deed or other transfer instrument is recorded or otherwise discovered. If, subsequent to the initial decision qualifying or disqualifying a transfer of property, the property appraiser obtains information indicating that the initial decision should be changed, the property appraiser may change the qualification decision and, if so, must document the reason for the change in a manner acceptable to the executive director or the executive director’s designee. Sale or transfer data must be current on all tax rolls submitted to the department. As used in this paragraph, the term “ownership transfer date” means the date that the deed or other transfer instrument is signed and notarized or otherwise executed.

(o) A code indicating that the physical attributes of the property as of January 1 were significantly different than that at the time of the last sale.

(p) The name and address of the owner.

(q) The state of domicile of the owner.

(r) The physical address of the property.

(s) The United States Census Bureau block group in which the parcel is located.

(t) Information specific to the homestead property, including the social security number of the homestead applicant and the applicant’s spouse, if any, and, for homestead property to which a homestead assessment difference was transferred in the previous year, the number of owners among whom the previous homestead was split, the assessment difference amount, the county of the previous homestead, the parcel identification number of the previous homestead, and the year in which the difference was transferred.

(u) A code indicating confidentiality pursuant to s. 119.071.

(v) The millage for each taxing authority levying tax on the property.

(w) For tax rolls submitted subsequent to the tax roll submitted pursuant to s. 193.1142, a notation indicating any change in just value from the tax roll initially submitted pursuant to s. 193.1142 and a code indicating the reason for the change.

2(3) The tangible personal property roll shall include:

(a) An industry code.

(b) A code reference to tax returns showing the property.

(c) The just value of furniture, fixtures, and equipment.

(d) The just value of leasehold improvements.

(e) The assessed value.

(f) The difference between just value and school district and nonschool district assessed value for each statutory provision resulting in such difference.

(g) The taxable value.

(h) The amount of each exemption or discount causing a difference between assessed and taxable value.

(i) The penalty rate.

(j) The name and address of the owner or fiduciary responsible for the payment of taxes on the property and an indicator of fiduciary capacity, as appropriate.

(k) The state of domicile of the owner.

(l) The physical address of the property.

(m) The millage for each taxing authority levying tax on the property.

(4)(a) For every change made to the assessed or taxable value of a parcel on an assessment roll subsequent to the mailing of the notice provided for in s. 200.069, the property appraiser shall document the reason for such change in the public records of the office of the property appraiser in a manner acceptable to the executive director or the executive director’s designee.

(b) For every change that decreases the assessed or taxable value of a parcel on an assessment roll between the time of complete submission of the tax roll pursuant to s. 193.1142(3) and mailing of the notice provided for in s. 200.069, the property appraiser shall document the reason for such change in the public records of the office of the property appraiser in a manner acceptable to the executive director or the executive director’s designee.

(c) Changes made by the value adjustment board are not subject to the requirements of this subsection.

(5) For proprietary purposes, including the furnishing or sale of copies of the tax roll under s. 119.07(1), the property appraiser is the custodian of the tax roll and the copies of it which are maintained by any state agency. The department or any state or local agency may use copies of the tax roll received by it for official purposes and shall permit inspection and examination thereof under s. 119.07(1), but is not required to furnish copies of the records. A social security number submitted under s. 196.011(1) is confidential and exempt from s. 24(a), Art. I of the State Constitution and the provisions of s. 119.07(1). A copy of documents containing the numbers furnished or sold by the property appraiser, except a copy furnished to the department, or a copy of documents containing social security numbers provided by the department or any state or local agency for inspection or examination by the public, must exclude those social security numbers.

2(6) The rolls shall be prepared in the format and contain the data fields specified pursuant to s. 193.1142.

History.—s. 17, ch. 70-243; ss. 10, 21, ch. 73-172; s. 21, ch. 74-234; s. 1, ch. 77-102; ss. 45, 46, ch. 77-104; s. 8, ch. 80-274; s. 4, ch. 81-308; s. 5, ch. 82-208; ss. 19, 64, 80, ch. 82-226; s. 130, ch. 91-112; s. 2, ch. 93-132; s. 1, ch. 94-130; s. 1466, ch. 95-147; s. 50, ch. 96-406; s. 7, ch. 2006-312; s. 4, ch. 2007-339; s. 1, ch. 2008-173; s. 4, ch. 2012-193.

1Note.—

A. Section 1, ch. 2007-339, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) In anticipation of implementing this act, the executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of making necessary changes and preparations so that forms, methods, and data records, electronic or otherwise, are ready and in place if sections 3 through 9 and sections 10, 12, and 14 . . . of this act become law.

“(3) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”

B. Section 13, ch. 2008-173, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”

2Note.—Section 13, ch. 2008-173, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”

Note.—Consolidation of provisions of former ss. 193.041, 193.051, 193.061, 193.071, 193.113, 193.131, 193.251, 193.261, 193.361-193.381, 193.392.



193.1142 - Approval of assessment rolls.

193.1142 Approval of assessment rolls.—

1(1)(a) Each assessment roll shall be submitted to the executive director of the Department of Revenue for review in the manner and form prescribed by the executive director on or before July 1. The department shall require the assessment roll submitted under this section to include the social security numbers required under s. 196.011. The roll submitted to the executive director need not include centrally assessed properties prior to approval under this subsection and subsection (2). Such review by the executive director shall be made to determine if the rolls meet all the appropriate requirements of law relating to form and just value. Upon approval of the rolls by the executive director, who, as used in this section includes his or her designee, the hearings required in s. 194.032 may be held.

(b) In addition to the other requirements of this chapter, the executive director is authorized to require that additional data be provided on the assessment roll submitted under this section and subsequent submissions of the tax roll. The executive director is authorized to notify property appraisers by April 1 of each year of the form and content of the assessment roll to be submitted on July 1.

(c) The roll shall be submitted in the compatible electronic format specified by the executive director. This format includes comma delimited, or other character delimited, flat file. Any property appraiser subject to hardship because of the specified format may provide written notice to the executive director by May 1 explaining the hardship and may be allowed to provide the roll in an alternative format at the executive director’s discretion. If the tax roll submitted pursuant to this section is in an incompatible format or if its data field integrity is lacking in any respect, such failure shall operate as an automatic extension of time to submit the roll. Additional parcel-level data that may be required by the executive director include, but are not limited to codes, fields, and data pertaining to:

1. The elements set forth in s. 193.114; and

2. Property characteristics, including location and other legal, physical, and economic characteristics regarding the property, including, but not limited to, parcel-level geographical information system information.

(2)(a) The executive director or his or her designee shall disapprove all or part of any assessment roll of any county not in full compliance with the administrative order of the executive director issued pursuant to the notice called for in s. 195.097 and shall otherwise disapprove all or any part of any roll not assessed in substantial compliance with law, as disclosed during the investigation by the department, including, but not limited to, audits by the Department of Revenue and Auditor General establishing noncompliance.

(b) If an assessment roll is disapproved under paragraph (a) and the reason for the disapproval is noncompliance due to material mistakes of fact relating to physical characteristics of property, the executive director or his or her designee may issue an administrative order as provided in s. 195.097. In such event, the millage adoption process, extension of tax rolls, and tax collection shall proceed and the interim roll procedures of s. 193.1145 shall not be invoked.

(c) For purposes of this subsection, “material mistakes of fact” means any and all mistakes of fact relating to physical characteristics of property that, if included in the assessment of property, would result in a deviation or change in assessed value of the parcel of property.

(3) An assessment roll shall be deemed to be approved if the department has not taken action to disapprove it within 50 days of a complete submission of the rolls by the property appraiser, except as provided in subsection (4). A submission shall be deemed complete if it meets all applicable provisions of law as to form and content; includes, or is accompanied by, all information which was lawfully requested by the department prior to the initial submission date; and is not an interim roll. The department shall notify the property appraiser of an incomplete submission not later than 10 days after receipt thereof.

(4) The department is authorized to issue a review notice to a county property appraiser within 30 days of a complete submission of the assessment rolls of that county. Such review notice shall be in writing; shall set forth with specificity all reasons relied on by the department as a basis for issuing the review notice; shall specify all supporting data, surveys, and statistical compilations for review; and shall set forth with particularity remedial steps which the department requires the property appraiser to take in order to obtain approval of the tax roll. In the event that such notice is issued:

(a) The time period of 50 days specified in subsection (3) shall be 60 days after the issuance of the notice.

(b) The notice required pursuant to s. 200.069 shall not be issued prior to approval of an assessment roll for the county or prior to institution of interim roll procedures under s. 193.1145.

(5) Whenever an assessment roll submitted to the department is returned to the property appraiser for additional evaluation, a review notice shall be issued for the express purpose of the adjustment provided in s. 200.065(11).

(6) In no event shall a formal determination by the department pursuant to this section be made later than 90 days after the first complete submission of the rolls by the county property appraiser.

(7) Approval or disapproval of all or any part of a roll shall not be deemed to be final until the procedures instituted under s. 195.092 have been exhausted.

(8) Chapter 120 does not apply to this section.

History.—s. 5, ch. 82-208; ss. 19, 80, ch. 82-226; s. 54, ch. 83-217; s. 20, ch. 83-349; s. 1, ch. 84-164; s. 3, ch. 86-190; s. 1, ch. 87-318; s. 131, ch. 91-112; s. 3, ch. 93-132; ss. 43, 73, ch. 94-353; s. 31, ch. 95-145; s. 1467, ch. 95-147; s. 5, ch. 2007-321; s. 2, ch. 2008-173.

1Note.—Section 13, ch. 2008-173, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”



193.1145 - Interim assessment rolls.

193.1145 Interim assessment rolls.—

(1) It is the intent of the Legislature that no undue restraint shall be placed on the ability of local government to finance its activities in a timely and orderly fashion, and, further, that just and uniform valuations for all parcels shall not be frustrated if the attainment of such valuations necessitates delaying a final determination of assessments beyond the normal 12-month period. Toward these ends, the Legislature hereby provides a method for levying and collecting ad valorem taxes which may be used if:

(a) The property appraiser has been granted an extension of time for completion of the assessment of all property pursuant to s. 193.023(1) beyond September 1 or has not certified value pursuant to s. 200.065(1) by August 1; or

(b) All or part of the assessment roll of a county is disapproved pursuant to s. 193.1142;

provided a local taxing authority brings a civil action in the circuit court for the county in which relief is sought and the court finds that there will be a substantial delay in the final determination of assessments, which delay will substantially impair the ability of the authority to finance its activities. Such action may be filed on or after July 1. Upon such a determination, the court may order the use of the last approved roll, adjusted to the extent practicable to reflect additions, deletions, and changes in ownership, parcel configuration, and exempt status, as the interim roll when the action was filed under paragraph (a), or may order the use of the current roll as the interim roll when the action was filed under paragraph (b). When the action was filed under paragraph (a), certification of value pursuant to s. 200.065(1) shall be made immediately following such determination by the court. When the action was filed under paragraph (b), the procedures required under s. 200.065 shall continue based on the original certification of value. However, if the property appraiser recommends that interim roll procedures be instituted and the governing body of the county does not object and if conditions of paragraph (a) or paragraph (b) apply, such civil action shall not be required. The property appraiser shall notify the department and each taxing authority within his or her jurisdiction prior to instituting interim roll procedures without a court order.

(2) The taxing authority shall, in its name as plaintiff, initiate action for relief under this section by filing an “Application for Implementation of an Interim Assessment Roll” in the circuit court. The property appraiser and the executive director of the Department of Revenue shall be named as the defendants when the action is filed. The court shall set an immediate hearing and give the case priority over other pending cases. When the disapproval of all or any part of the assessment roll is contested, the court shall sever this issue from the proceeding and transfer it to the Circuit Court in and for Leon County for a determination.

(3)(a) If the court so finds as provided in subsection (1), the property appraiser shall prepare and extend taxes against the interim assessment roll. The extension of taxes shall occur within 60 days of disapproval of all or part of the assessment roll, or by November 15, in the event that the assessment roll has not been submitted to the department pursuant to s. 193.1142; however, in no event shall taxes be extended before the hearing and notice procedures required in s. 200.065 have been completed.

(b) Upon authorization to use an interim assessment roll, the property appraiser shall so advise the taxing units within his or her jurisdiction. The millage rates adopted at the hearings held pursuant to s. 200.065(2)(d) shall be considered provisional millage rates and shall apply only to valuations shown on the interim assessment roll. Such taxing units shall certify such rates to the property appraiser.

(4) All provisions of law applicable to millage rates and limitations thereon shall apply to provisional millage rates, except as otherwise provided in this section.

(5) Upon extension, the property appraiser shall certify the interim assessment roll to the tax collector and shall notify the tax collector and the clerk of the circuit court that such roll is provisional and that ultimate tax liability on the property is subject to a final determination. The tax collector and the clerk of the circuit court shall be responsible for posting notices to this effect in conspicuous places within their respective offices. The property appraiser shall ensure that such notice appears conspicuously on the printed interim roll.

(6) The tax collector shall prepare and mail provisional tax bills to the taxpayers based upon interim assessments and provisional millage rates, which bills shall be subject to all provisions of law applicable to the collection and distribution of ad valorem taxes, except as otherwise provided in this section. These bills shall be clearly marked “PROVISIONAL—THIS IS NOT A FINAL TAX BILL”; shall be accompanied by an explanation of the possibility of a supplemental tax bill or refund based upon the tax roll as finally approved, pursuant to subsection (7); and shall further explain that the total amount of taxes collected by each taxing unit shall not be increased when the roll is finally approved.

(7) Upon approval of the assessment roll by the executive director, and after certification of the assessment roll by the value adjustment board pursuant to s. 193.122(2), the property appraiser shall, subject to the provisions of subsection (11), recompute each provisional millage rate of the taxing units within his or her jurisdiction, so that the total taxes levied when each recomputed rate is applied against the approved roll are equal to those of the corresponding provisional rate applied against the interim roll. Each recomputed rate shall be considered the official millage levy of the taxing unit for the tax year in question. The property appraiser shall notify each taxing unit as to the value of the recomputed or official millage rate.

(8)(a) Upon recomputation, the property appraiser shall extend taxes against the approved roll and shall prepare a reconciliation between the interim and approved assessment rolls. For each parcel, the reconciliation shall show provisional taxes levied, final taxes levied, and the difference thereof.

(b) The property appraiser shall certify such reconciliation to the tax collector, unless otherwise authorized pursuant to paragraph (d), which reconciliation shall contain sufficient information for the preparation of supplemental bills or refunds.

(c) Upon receipt of such reconciliation, the tax collector shall prepare and mail to the taxpayers either supplemental bills, due and collectible in the same manner as bills issued pursuant to chapter 197, or refunds in the form of county warrants. However, no bill shall be issued or considered due and owing, and no refund shall be authorized, if the amount thereof is less than $10. Approval by the Department of Revenue shall not be required for refunds made pursuant to this section.

(d) However, the court, upon a determination that the amount to be supplementally billed and refunded is insufficient to warrant a separate billing or that the length of time until the next regular issuance of ad valorem tax bills is similarly insufficient, may authorize the tax collector to withhold issuance of supplemental bills and refunds until issuance of the next year’s tax bills. At that time, the amount due or the refund amount shall be added to or subtracted from the amount of current taxes due on each parcel, provided that the current tax and the prior year’s tax or refund shall be shown separately on the bill. Alternatively, at the option of the tax collector, separate bills and statements of refund may be issued.

(e) Any tax bill showing supplemental taxes due or a refund due, or any warrant issued as a refund, shall be accompanied by an explanatory notice in substantially the following form:

NOTICE OF SUPPLEMENTAL BILL
OR REFUND
OF PROPERTY TAXES

Property taxes for   (year)   were based upon a temporary assessment roll, to allow time for a more accurate determination of property values. Reassessment work has now been completed and final tax liability for   (year)   has been recomputed for each taxpayer. BY LAW, THE REASSESSMENT OF PROPERTY AND RECOMPUTATION OF TAXES WILL NOT INCREASE THE TOTAL AMOUNT OF TAXES COLLECTED BY EACH LOCAL GOVERNMENT. However, if your property was relatively underassessed on the temporary roll, you owe additional taxes. If your property was relatively overassessed, you will receive a partial refund of taxes. If you have questions concerning this matter, please contact your county tax collector’s office.

(9) Any person objecting to an interim assessment placed on any property taxable to him or her may request an informal conference with the property appraiser, pursuant to s. 194.011(2), or may seek judicial review of the interim property assessment. However, petitions to the value adjustment board shall not be filed or heard with respect to interim assessments. All provisions of law applicable to objections to assessments shall apply to the final approved assessment roll. The department shall adopt by rule procedures for notifying taxpayers of their final approved assessments and of the time period for filing petitions.

(10)(a) Delinquent provisional taxes on real property shall not be subject to the delinquent tax provisions of chapter 197 until such time as the assessment roll is reconciled, supplemental bills are issued, and taxes on the property remain delinquent. However, delinquent provisional taxes on real property shall accrue interest at an annual rate of 12 percent, computed in accordance with s. 197.172. Interest accrued on provisional taxes shall be added to the taxes, interest, costs, and charges due with respect to final taxes levied. When interest begins to accrue on delinquent provisional taxes, the property owner shall be given notice by first-class mail.

(b) Delinquent provisional taxes on personal property shall be subject to all applicable provisions of chapter 197.

(11) A recomputation of millage rates under this section shall not reduce or increase the total of all revenues available from state or local sources to a school district or to a unit of local government as defined in part II of chapter 218. Notwithstanding the provisions of subsection (7), the provisional millage rates levied by a multicounty taxing authority against an interim roll shall not be recomputed, but shall be considered the official or final tax rate for the year in question; and the interim roll shall be considered the final roll for each such taxing authority. Notwithstanding the provisions of subsection (7), millage rates adopted by vote of the electors pursuant to s. 9(b) or s. 12, Art. VII of the State Constitution shall not be recomputed.

(12) The property appraiser shall follow a reasonable and expeditious timetable in completing a roll in compliance with the requirements of law. In the event of noncompliance, the executive director may seek any judicial or administrative remedy available to him or her under law to secure such compliance.

(13) For the purpose of this section, the terms “roll,” “assessment roll,” and “interim assessment roll” mean the rolls for real, personal, and centrally assessed property.

(14) Chapter 120 shall not apply to this section.

History.—s. 1, ch. 80-261; s. 5, ch. 80-274; s. 7, ch. 82-208; ss. 2, 21, 34, 80, ch. 82-226; ss. 206, 221, ch. 85-342; s. 139, ch. 91-112; s. 973, ch. 95-147; s. 28, ch. 95-280.



193.1147 - Performance review panel.

193.1147 Performance review panel.—If there occurs within any 4-year period the final disapproval of all or any part of a county roll pursuant to s. 193.1142 for 2 separate years, the Governor shall appoint a three-member performance review panel. The panel shall investigate the circumstances surrounding such disapprovals and the general performance of the property appraiser. If the panel finds unsatisfactory performance, the property appraiser shall be ineligible for the designation and special qualification salary provided in s. 145.10(2). Within not less than 12 months, the property appraiser may requalify therefor, provided he or she successfully recompletes the courses and examinations applicable to new candidates.

History.—s. 8, ch. 80-377; s. 8, ch. 82-208; ss. 22, 80, ch. 82-226; s. 974, ch. 95-147.



193.116 - Municipal assessment rolls.

193.116 Municipal assessment rolls.—

(1) The county property appraiser shall prepare an assessment roll for every municipality in the county. The value adjustment board shall give notice to the chief executive officer of each municipality whenever an appeal has been taken with respect to property located within that municipality. Representatives of that municipality shall be given an opportunity to be heard at such hearing. The property appraiser shall deliver each assessment roll to the appropriate municipality in the same manner as assessment rolls are delivered to the county commissions. The governing body of the municipality shall have 30 days to certify all millages to the county property appraiser. The county property appraiser shall extend the millage against the municipal assessment roll. The property appraiser shall certify the municipal tax roll to the county tax collector for collection in the same manner as the county tax roll is certified for collection. The property appraiser shall deliver to each municipality a copy of the municipal tax roll.

(2) The county tax collector shall collect all ad valorem taxes for municipalities within the county. He or she shall collect municipal taxes in the same manner as county taxes.

History.—s. 3, ch. 74-234; s. 1, ch. 76-133; s. 2, ch. 76-140; ss. 207, 221, ch. 85-342; s. 1, ch. 90-343; s. 140, ch. 91-112; s. 975, ch. 95-147.



193.122 - Certificates of value adjustment board and property appraiser; extensions on the assessment rolls.

193.122 Certificates of value adjustment board and property appraiser; extensions on the assessment rolls.—

1(1) The value adjustment board shall certify each assessment roll upon order of the board of county commissioners pursuant to s. 197.323, if applicable, and again after all hearings required by s. 194.032 have been held. These certificates shall be attached to each roll as required by the Department of Revenue. Notwithstanding an extension of the roll by the board of county commissioners pursuant to s. 197.323, the value adjustment board must complete all hearings required by s. 194.032 and certify the assessment roll to the property appraiser by June 1 following the assessment year. The June 1 requirement shall be extended until December 1 in each year in which the number of petitions filed increased by more than 10 percent over the previous year.

(2) After the first certification of the tax rolls by the value adjustment board, the property appraiser shall make all required extensions on the rolls to show the tax attributable to all taxable property. Upon completion of these extensions, and upon satisfying himself or herself that all property is properly taxed, the property appraiser shall certify the tax rolls and shall within 1 week thereafter publish notice of the date and fact of extension and certification on the property appraiser’s website and in a periodical meeting the requirements of s. 50.011 and publicly display a notice of the date of certification in the office of the property appraiser. The property appraiser shall also supply notice of the date of the certification to any taxpayer who requests one in writing. These certificates and notices shall be made in the form required by the department and attached to each roll as required by the department by rule.

(3) When the tax rolls have been extended pursuant to s. 197.323, the second certification of the value adjustment board shall reflect all changes made by the board together with any adjustments or changes made by the property appraiser. Upon such certification, the property appraiser shall recertify the tax rolls with all changes to the collector and shall provide public notice of the date and fact of recertification pursuant to subsection (2).

(4) An appeal of a value adjustment board decision pursuant to s. 194.036(1)(a) or (b) by the property appraiser shall be filed prior to extension of the tax roll under subsection (2) or, if the roll was extended pursuant to s. 197.323, within 30 days of recertification under subsection (3). The roll may be certified by the property appraiser prior to an appeal being filed pursuant to s. 194.036(1)(c), but such appeal shall be filed within 20 days after receipt of the decision of the department relative to further judicial proceedings.

(5) The department shall promulgate regulations to ensure that copies of the tax rolls are distributed to the appropriate officials and maintained as part of their records for as long as is necessary to provide for the orderly collection of taxes. Such regulations shall also provide for the maintenance of the necessary permanent copies of such rolls.

(6) The property appraiser may extend millage as required in subsection (2) against the assessment roll and certify it to the tax collector even though there are parcels subject to judicial or administrative review pursuant to s. 194.036(1). Such parcels shall be certified and have taxes extended against them in accordance with the decisions of the value adjustment board or the property appraiser’s valuation if the roll has been extended pursuant to s. 197.323, except that payment of such taxes by the taxpayer shall not preclude the taxpayer from being required to pay additional taxes in accordance with final judicial determination of an appeal filed pursuant to s. 194.036(1).

(7) Each assessment roll shall be submitted to the executive director of the department in the manner and form prescribed by the department within 1 week after extension and certification to the tax collector and again after recertification to the tax collector, if applicable. When the provisions of s. 193.1145 are exercised, the requirements of this subsection shall apply upon extension pursuant to s. 193.1145(3)(a) and again upon reconciliation pursuant to s. 193.1145(8)(a).

History.—s. 18, ch. 70-243; s. 1, ch. 71-371; s. 9, ch. 73-172; s. 4, ch. 74-234; s. 2, ch. 76-133; s. 5, ch. 76-234; s. 1, ch. 77-174; s. 14, ch. 82-226; s. 2, ch. 82-388; ss. 3, 26, ch. 83-204; s. 55, ch. 83-217; ss. 208, 221, ch. 85-342; s. 141, ch. 91-112; s. 976, ch. 95-147; s. 3, ch. 2013-72; s. 3, ch. 2016-128.

1Note.—Section 4, ch. 2016-128, provides that “[t]he amendments made by this act to s. 193.122, Florida Statutes, first apply beginning with the 2018 tax roll.”

Note.—Consolidation of provisions of former ss. 193.401-193.421.



193.132 - Prior assessments validated.

193.132 Prior assessments validated.—Every assessment of taxes heretofore made on property of any kind, when such assessment has been actually made in the name of the true owner, is hereby validated. No tax assessment or tax levy made upon any such property shall be held invalid by reason of or because of the subsequent amendment in the law.

History.—s. 1, ch. 10023, 1925; CGL 927; ss. 1, 2, ch. 69-55; s. 19, ch. 70-243.

Note.—Former ss. 192.32, 193.341.



193.133 - Effect of mortgage fraud on property assessments.

193.133 Effect of mortgage fraud on property assessments.—

(1) Upon the finding of probable cause of any person for the crime of mortgage fraud, as defined in s. 817.545, or any other fraud involving real property that may have artificially inflated or could artificially inflate the value of property affected by such fraud, the arresting agency shall promptly notify the property appraiser of the county in which such property or properties are located of the nature of the alleged fraud and the property or properties affected. If notification as required in this section would jeopardize or negatively impact a continuing investigation, notification may be delayed until such time as notice may be made without such effect.

(2) The property appraiser may adjust the assessment of any affected real property.

(3) Upon a conviction of fraud as defined in subsection (1), the property appraiser of the county in which such property or properties are located shall, if necessary, reassess such property or properties affected by such fraud.

History.—s. 1, ch. 2008-80.



193.155 - Homestead assessments.

1193.155 Homestead assessments.—Homestead property shall be assessed at just value as of January 1, 1994. Property receiving the homestead exemption after January 1, 1994, shall be assessed at just value as of January 1 of the year in which the property receives the exemption unless the provisions of subsection (8) apply.

(1) Beginning in 1995, or the year following the year the property receives homestead exemption, whichever is later, the property shall be reassessed annually on January 1. Any change resulting from such reassessment shall not exceed the lower of the following:

(a) Three percent of the assessed value of the property for the prior year; or

(b) The percentage change in the Consumer Price Index for All Urban Consumers, U.S. City Average, all items 1967=100, or successor reports for the preceding calendar year as initially reported by the United States Department of Labor, Bureau of Labor Statistics.

(2) If the assessed value of the property as calculated under subsection (1) exceeds the just value, the assessed value of the property shall be lowered to the just value of the property.

(3)(a) Except as provided in this subsection or subsection (8), property assessed under this section shall be assessed at just value as of January 1 of the year following a change of ownership. Thereafter, the annual changes in the assessed value of the property are subject to the limitations in subsections (1) and (2). For the purpose of this section, a change of ownership means any sale, foreclosure, or transfer of legal title or beneficial title in equity to any person, except if:

1. Subsequent to the change or transfer, the same person is entitled to the homestead exemption as was previously entitled and:

a. The transfer of title is to correct an error;

b. The transfer is between legal and equitable title or equitable and equitable title and no additional person applies for a homestead exemption on the property;

c. The change or transfer is by means of an instrument in which the owner is listed as both grantor and grantee of the real property and one or more other individuals are additionally named as grantee. However, if any individual who is additionally named as a grantee applies for a homestead exemption on the property, the application is considered a change of ownership; or

d. The person is a lessee entitled to the homestead exemption under s. 196.041(1).

2. Legal or equitable title is changed or transferred between husband and wife, including a change or transfer to a surviving spouse or a transfer due to a dissolution of marriage;

3. The transfer occurs by operation of law to the surviving spouse or minor child or children under s. 732.401; or

4. Upon the death of the owner, the transfer is between the owner and another who is a permanent resident and who is legally or naturally dependent upon the owner.

(b) For purposes of this subsection, a leasehold interest that qualifies for the homestead exemption under s. 196.031 or s. 196.041 shall be treated as an equitable interest in the property.

(4)(a) Except as provided in paragraph (b) and s. 193.624, changes, additions, or improvements to homestead property shall be assessed at just value as of the first January 1 after the changes, additions, or improvements are substantially completed.

(b) Changes, additions, or improvements that replace all or a portion of homestead property damaged or destroyed by misfortune or calamity shall not increase the homestead property’s assessed value when the square footage of the homestead property as changed or improved does not exceed 110 percent of the square footage of the homestead property before the damage or destruction. Additionally, the homestead property’s assessed value shall not increase if the total square footage of the homestead property as changed or improved does not exceed 1,500 square feet. Changes, additions, or improvements that do not cause the total to exceed 110 percent of the total square footage of the homestead property before the damage or destruction or that do not cause the total to exceed 1,500 total square feet shall be reassessed as provided under subsection (1). The homestead property’s assessed value shall be increased by the just value of that portion of the changed or improved homestead property which is in excess of 110 percent of the square footage of the homestead property before the damage or destruction or of that portion exceeding 1,500 square feet. Homestead property damaged or destroyed by misfortune or calamity which, after being changed or improved, has a square footage of less than 100 percent of the homestead property’s total square footage before the damage or destruction shall be assessed pursuant to subsection (5). This paragraph applies to changes, additions, or improvements commenced within 3 years after the January 1 following the damage or destruction of the homestead.

(c) Changes, additions, or improvements that replace all or a portion of real property that was damaged or destroyed by misfortune or calamity shall be assessed upon substantial completion as if such damage or destruction had not occurred and in accordance with paragraph (b) if the owner of such property:

1. Was permanently residing on such property when the damage or destruction occurred;

2. Was not entitled to receive homestead exemption on such property as of January 1 of that year; and

3. Applies for and receives homestead exemption on such property the following year.

(d) Changes, additions, or improvements include improvements made to common areas or other improvements made to property other than to the homestead property by the owner or by an owner association, which improvements directly benefit the homestead property. Such changes, additions, or improvements shall be assessed at just value, and the just value shall be apportioned among the parcels benefiting from the improvement.

(5) When property is destroyed or removed and not replaced, the assessed value of the parcel shall be reduced by the assessed value attributable to the destroyed or removed property.

(6) Only property that receives a homestead exemption is subject to this section. No portion of property that is assessed solely on the basis of character or use pursuant to s. 193.461 or s. 193.501, or assessed pursuant to s. 193.505, is subject to this section. When property is assessed under s. 193.461, s. 193.501, or s. 193.505 and contains a residence under the same ownership, the portion of the property consisting of the residence and curtilage must be assessed separately, pursuant to s. 193.011, for the assessment to be subject to the limitation in this section.

(7) If a person received a homestead exemption limited to that person’s proportionate interest in real property, the provisions of this section apply only to that interest.

2(8) Property assessed under this section shall be assessed at less than just value when the person who establishes a new homestead has received a homestead exemption as of January 1 of either of the 2 immediately preceding years. A person who establishes a new homestead as of January 1, 2008, is entitled to have the new homestead assessed at less than just value only if that person received a homestead exemption on January 1, 2007, and only if this subsection applies retroactive to January 1, 2008. For purposes of this subsection, a husband and wife who owned and both permanently resided on a previous homestead shall each be considered to have received the homestead exemption even though only the husband or the wife applied for the homestead exemption on the previous homestead. The assessed value of the newly established homestead shall be determined as provided in this subsection.

(a) If the just value of the new homestead as of January 1 is greater than or equal to the just value of the immediate prior homestead as of January 1 of the year in which the immediate prior homestead was abandoned, the assessed value of the new homestead shall be the just value of the new homestead minus an amount equal to the lesser of $500,000 or the difference between the just value and the assessed value of the immediate prior homestead as of January 1 of the year in which the prior homestead was abandoned. Thereafter, the homestead shall be assessed as provided in this section.

(b) If the just value of the new homestead as of January 1 is less than the just value of the immediate prior homestead as of January 1 of the year in which the immediate prior homestead was abandoned, the assessed value of the new homestead shall be equal to the just value of the new homestead divided by the just value of the immediate prior homestead and multiplied by the assessed value of the immediate prior homestead. However, if the difference between the just value of the new homestead and the assessed value of the new homestead calculated pursuant to this paragraph is greater than $500,000, the assessed value of the new homestead shall be increased so that the difference between the just value and the assessed value equals $500,000. Thereafter, the homestead shall be assessed as provided in this section.

(c) If two or more persons who have each received a homestead exemption as of January 1 of either of the 2 immediately preceding years and who would otherwise be eligible to have a new homestead property assessed under this subsection establish a single new homestead, the reduction from just value is limited to the higher of the difference between the just value and the assessed value of either of the prior eligible homesteads as of January 1 of the year in which either of the eligible prior homesteads was abandoned, but may not exceed $500,000.

(d) If two or more persons abandon jointly owned and jointly titled property that received a homestead exemption as of January 1 of either of the 2 immediately preceding years, and one or more such persons who were entitled to and received a homestead exemption on the abandoned property establish a new homestead that would otherwise be eligible for assessment under this subsection, each such person establishing a new homestead is entitled to a reduction from just value for the new homestead equal to the just value of the prior homestead minus the assessed value of the prior homestead divided by the number of owners of the prior homestead who received a homestead exemption, unless the title of the property contains specific ownership shares, in which case the share of reduction from just value shall be proportionate to the ownership share. In the case of a husband and wife abandoning jointly titled property, the husband and wife may designate the ownership share to be attributed to each spouse by following the procedure in paragraph (f). To qualify to make such a designation, the husband and wife must be married on the date that the jointly owned property is abandoned. In calculating the assessment reduction to be transferred from a prior homestead that has an assessment reduction for living quarters of parents or grandparents pursuant to s. 193.703, the value calculated pursuant to s. 193.703(6) must first be added back to the assessed value of the prior homestead. The total reduction from just value for all new homesteads established under this paragraph may not exceed $500,000. There shall be no reduction from just value of any new homestead unless the prior homestead is reassessed at just value or is reassessed under this subsection as of January 1 after the abandonment occurs.

(e) If one or more persons who previously owned a single homestead and each received the homestead exemption qualify for a new homestead where all persons who qualify for homestead exemption in the new homestead also qualified for homestead exemption in the previous homestead without an additional person qualifying for homestead exemption in the new homestead, the reduction in just value shall be calculated pursuant to paragraph (a) or paragraph (b), without application of paragraph (c) or paragraph (d).

(f) A husband and wife abandoning jointly titled property who wish to designate the ownership share to be attributed to each person for purposes of paragraph (d) must file a form provided by the department with the property appraiser in the county where such property is located. The form must include a sworn statement by each person designating the ownership share to be attributed to each person for purposes of paragraph (d) and must be filed prior to either person filing the form required under paragraph (h) to have a parcel of property assessed under this subsection. Such a designation, once filed with the property appraiser, is irrevocable.

(g) For purposes of receiving an assessment reduction pursuant to this subsection, a person entitled to assessment under this section may abandon his or her homestead even though it remains his or her primary residence by notifying the property appraiser of the county where the homestead is located. This notification must be in writing and delivered at the same time as or before timely filing a new application for homestead exemption on the property.

(h) In order to have his or her homestead property assessed under this subsection, a person must file a form provided by the department as an attachment to the application for homestead exemption, including a copy of the form required to be filed under paragraph (f), if applicable. The form, which must include a sworn statement attesting to the applicant’s entitlement to assessment under this subsection, shall be considered sufficient documentation for applying for assessment under this subsection. The department shall require by rule that the required form be submitted with the application for homestead exemption under the timeframes and processes set forth in chapter 196 to the extent practicable.

(i)1. If the previous homestead was located in a different county than the new homestead, the property appraiser in the county where the new homestead is located must transmit a copy of the completed form together with a completed application for homestead exemption to the property appraiser in the county where the previous homestead was located. If the previous homesteads of applicants for transfer were in more than one county, each applicant from a different county must submit a separate form.

2. The property appraiser in the county where the previous homestead was located must return information to the property appraiser in the county where the new homestead is located by April 1 or within 2 weeks after receipt of the completed application from that property appraiser, whichever is later. As part of the information returned, the property appraiser in the county where the previous homestead was located must provide sufficient information concerning the previous homestead to allow the property appraiser in the county where the new homestead is located to calculate the amount of the assessment limitation difference which may be transferred and must certify whether the previous homestead was abandoned and has been or will be reassessed at just value or reassessed according to the provisions of this subsection as of the January 1 following its abandonment.

3. Based on the information provided on the form from the property appraiser in the county where the previous homestead was located, the property appraiser in the county where the new homestead is located shall calculate the amount of the assessment limitation difference which may be transferred and apply the difference to the January 1 assessment of the new homestead.

4. All property appraisers having information-sharing agreements with the department are authorized to share confidential tax information with each other pursuant to s. 195.084, including social security numbers and linked information on the forms provided pursuant to this section.

5. The transfer of any limitation is not final until any values on the assessment roll on which the transfer is based are final. If such values are final after tax notice bills have been sent, the property appraiser shall make appropriate corrections and a corrected tax notice bill shall be sent. Any values that are under administrative or judicial review shall be noticed to the tribunal or court for accelerated hearing and resolution so that the intent of this subsection may be carried out.

6. If the property appraiser in the county where the previous homestead was located has not provided information sufficient to identify the previous homestead and the assessment limitation difference is transferable, the taxpayer may file an action in circuit court in that county seeking to establish that the property appraiser must provide such information.

7. If the information from the property appraiser in the county where the previous homestead was located is provided after the procedures in this section are exercised, the property appraiser in the county where the new homestead is located shall make appropriate corrections and a corrected tax notice and tax bill shall be sent.

8. This subsection does not authorize the consideration or adjustment of the just, assessed, or taxable value of the previous homestead property.

9. The property appraiser in the county where the new homestead is located shall promptly notify a taxpayer if the information received, or available, is insufficient to identify the previous homestead and the amount of the assessment limitation difference which is transferable. Such notification shall be sent on or before July 1 as specified in s. 196.151.

10. The taxpayer may correspond with the property appraiser in the county where the previous homestead was located to further seek to identify the homestead and the amount of the assessment limitation difference which is transferable.

11. If the property appraiser in the county where the previous homestead was located supplies sufficient information to the property appraiser in the county where the new homestead is located, such information shall be considered timely if provided in time for inclusion on the notice of proposed property taxes sent pursuant to ss. 194.011 and 200.065(1).

12. If the property appraiser has not received information sufficient to identify the previous homestead and the amount of the assessment limitation difference which is transferable before mailing the notice of proposed property taxes, the taxpayer may file a petition with the value adjustment board in the county where the new homestead is located.

(j) Any person who is qualified to have his or her property assessed under this subsection and who fails to file an application by March 1 may file an application for assessment under this subsection and may, pursuant to s. 194.011(3), file a petition with the value adjustment board requesting that an assessment under this subsection be granted. Such petition may be filed at any time during the taxable year on or before the 25th day following the mailing of the notice by the property appraiser as provided in s. 194.011(1). Notwithstanding s. 194.013, such person must pay a nonrefundable fee of $15 upon filing the petition. Upon reviewing the petition, if the person is qualified to receive the assessment under this subsection and demonstrates particular extenuating circumstances judged by the property appraiser or the value adjustment board to warrant granting the assessment, the property appraiser or the value adjustment board may grant an assessment under this subsection. For the 2008 assessments, all petitioners for assessment under this subsection shall be considered to have demonstrated particular extenuating circumstances.

(k) Any person who is qualified to have his or her property assessed under this subsection and who fails to timely file an application for his or her new homestead in the first year following eligibility may file in a subsequent year. The assessment reduction shall be applied to assessed value in the year the transfer is first approved, and refunds of tax may not be made for previous years.

(l) The property appraisers of the state shall, as soon as practicable after March 1 of each year and on or before July 1 of that year, carefully consider all applications for assessment under this subsection which have been filed in their respective offices on or before March 1 of that year. If, upon investigation, the property appraiser finds that the applicant is entitled to assessment under this subsection, the property appraiser shall make such entries upon the tax rolls of the county as are necessary to allow the assessment. If, after due consideration, the property appraiser finds that the applicant is not entitled to the assessment under this subsection, the property appraiser shall immediately prepare a notice of such disapproval, giving his or her reasons therefor, and a copy of the notice must be served upon the applicant by the property appraiser by personal delivery or by registered mail to the post office address given by the applicant. The applicant may appeal the decision of the property appraiser refusing to allow the assessment under this subsection to the value adjustment board, and the board shall review the application and evidence presented to the property appraiser upon which the applicant based the claim and hear the applicant in person or by agent on behalf of his or her right to such assessment. Such appeal shall be heard by an attorney special magistrate if the value adjustment board uses special magistrates. The value adjustment board shall reverse the decision of the property appraiser in the cause and grant assessment under this subsection to the applicant if, in its judgment, the applicant is entitled to the assessment or shall affirm the decision of the property appraiser. The action of the board is final in the cause unless the applicant, within 60 days following the date of refusal of the application by the board, files in the circuit court of the county in which the homestead is located a proceeding against the property appraiser for a declaratory judgment as is provided under chapter 86 or other appropriate proceeding. The failure of the taxpayer to appear before the property appraiser or value adjustment board or to file any paper other than the application as provided in this subsection does not constitute a bar to or defense in the proceedings.

(9) Erroneous assessments of homestead property assessed under this section may be corrected in the following manner:

(a) If errors are made in arriving at any assessment under this section due to a material mistake of fact concerning an essential characteristic of the property, the just value and assessed value must be recalculated for every such year, including the year in which the mistake occurred.

(b) If changes, additions, or improvements are not assessed at just value as of the first January 1 after they were substantially completed, the property appraiser shall determine the just value for such changes, additions, or improvements for the year they were substantially completed. Assessments for subsequent years shall be corrected, applying this section if applicable.

(c) If back taxes are due pursuant to s. 193.092, the corrections made pursuant to this subsection shall be used to calculate such back taxes.

(10) If the property appraiser determines that for any year or years within the prior 10 years a person who was not entitled to the homestead property assessment limitation granted under this section was granted the homestead property assessment limitation, the property appraiser making such determination shall serve upon the owner a notice of intent to record in the public records of the county a notice of tax lien against any property owned by that person in the county, and such property must be identified in the notice of tax lien. Such property that is situated in this state is subject to the unpaid taxes, plus a penalty of 50 percent of the unpaid taxes for each year and 15 percent interest per annum. However, when a person entitled to exemption pursuant to s. 196.031 inadvertently receives the limitation pursuant to this section following a change of ownership, the assessment of such property must be corrected as provided in paragraph (9)(a), and the person need not pay the unpaid taxes, penalties, or interest. Before a lien may be filed, the person or entity so notified must be given 30 days to pay the taxes and any applicable penalties and interest. If the property appraiser improperly grants the property assessment limitation as a result of a clerical mistake or an omission, the person or entity improperly receiving the property assessment limitation may not be assessed a penalty or interest.

History.—s. 62, ch. 94-353; s. 5, ch. 2001-137; s. 1, ch. 2006-38; s. 1, ch. 2006-311; s. 5, ch. 2007-339; s. 3, ch. 2008-173; s. 1, ch. 2010-109; s. 5, ch. 2012-193; s. 4, ch. 2013-72; s. 2, ch. 2013-77; s. 5, ch. 2016-128.

1Note.—Section 1, ch. 2007-339, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) In anticipation of implementing this act, the executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of making necessary changes and preparations so that forms, methods, and data records, electronic or otherwise, are ready and in place if sections 3 through 9 and sections 10, 12, and 14 . . . of this act become law.

“(3) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”

2Note.—Section 13, ch. 2008-173, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”



193.1551 - Assessment of certain homestead property damaged in 2004 named storms.

193.1551 Assessment of certain homestead property damaged in 2004 named storms.—Notwithstanding the provisions of s. 193.155(4), the assessment at just value for changes, additions, or improvements to homestead property rendered uninhabitable in one or more of the named storms of 2004 shall be limited to the square footage exceeding 110 percent of the homestead property’s total square footage. Additionally, homes having square footage of 1,350 square feet or less which were rendered uninhabitable may rebuild up to 1,500 total square feet and the increase in square footage shall not be considered as a change, an addition, or an improvement that is subject to assessment at just value. The provisions of this section are limited to homestead properties in which repairs are commenced by January 1, 2008, and apply retroactively to January 1, 2005.

History.—s. 1, ch. 2005-268; s. 2, ch. 2007-106.



193.1552 - Assessment of properties affected by imported or domestic drywall.

193.1552 Assessment of properties affected by imported or domestic drywall.—

(1) As used in this section, the term “imported or domestic drywall” means drywall that contains elevated levels of elemental sulfur that results in corrosion of certain metals.

(2) When a property appraiser determines that a single-family residential property is affected by imported or domestic drywall and needs remediation to bring that property up to current building standards, the property appraiser shall adjust the assessed value of that property by taking into consideration the presence of the imported or domestic drywall and the impact of such drywall on the assessed value. If the building cannot be used for its intended purpose without remediation or repair, the value of such building shall be assessed at the nominal just value of $0.

(3) This section applies only to properties in which:

(a) Imported or domestic drywall was used in the construction of the property or an improvement to the property.

(b) The imported or domestic drywall has a significant negative impact on the just value of the property or improvement.

(c) The purchaser was unaware of the imported or domestic drywall at the time of purchase.

(4) This section does not apply to property owners who were aware of the presence of imported or domestic drywall at the time of purchase.

(5) Homestead property to which this section applies shall be considered damaged by misfortune or calamity under s. 193.155(4)(b), except that the 3-year deadline does not apply.

(6) Homestead property shall not be considered abandoned when a homeowner vacates such property for the purpose of remediation and repair under this section, provided the homeowner does not establish a new homestead.

(7) Upon the substantial completion of remediation and repairs, the property shall be assessed as if such imported or domestic drywall had not been present.

(8) This section is repealed July 1, 2017, unless reviewed and reenacted by the Legislature on or before that date.

History.—s. 1, ch. 2010-170.



193.1554 - Assessment of nonhomestead residential property.

1193.1554 Assessment of nonhomestead residential property.—

(1) As used in this section, the term “nonhomestead residential property” means residential real property that contains nine or fewer dwelling units, including vacant property zoned and platted for residential use, and that does not receive the exemption under s. 196.031.

(2) For all levies other than school district levies, nonhomestead residential property shall be assessed at just value as of January 1 of the year that the property becomes eligible for assessment pursuant to this section.

(3) Beginning in the year following the year the nonhomestead residential property becomes eligible for assessment pursuant to this section, the property shall be reassessed annually on January 1. Any change resulting from such reassessment may not exceed 10 percent of the assessed value of the property for the prior year.

(4) If the assessed value of the property as calculated under subsection (3) exceeds the just value, the assessed value of the property shall be lowered to the just value of the property.

(5) Except as provided in this subsection, property assessed under this section shall be assessed at just value as of January 1 of the year following a change of ownership or control. Thereafter, the annual changes in the assessed value of the property are subject to the limitations in subsections (3) and (4). For purpose of this section, a change of ownership or control means any sale, foreclosure, transfer of legal title or beneficial title in equity to any person, or the cumulative transfer of control or of more than 50 percent of the ownership of the legal entity that owned the property when it was most recently assessed at just value, except as provided in this subsection. There is no change of ownership if:

(a) The transfer of title is to correct an error.

(b) The transfer is between legal and equitable title.

(c) The transfer is between husband and wife, including a transfer to a surviving spouse or a transfer due to a dissolution of marriage.

(d) For a publicly traded company, the cumulative transfer of more than 50 percent of the ownership of the entity that owns the property occurs through the buying and selling of shares of the company on a public exchange. This exception does not apply to a transfer made through a merger with or an acquisition by another company, including an acquisition by acquiring outstanding shares of the company.

(6)(a) Except as provided in paragraph (b) and s. 193.624, changes, additions, or improvements to nonhomestead residential property shall be assessed at just value as of the first January 1 after the changes, additions, or improvements are substantially completed.

(b) Changes, additions, or improvements that replace all or a portion of nonhomestead residential property damaged or destroyed by misfortune or calamity shall not increase the property’s assessed value when the square footage of the property as changed or improved does not exceed 110 percent of the square footage of the property before the damage or destruction. Additionally, the property’s assessed value shall not increase if the total square footage of the property as changed or improved does not exceed 1,500 square feet. Changes, additions, or improvements that do not cause the total to exceed 110 percent of the total square footage of the property before the damage or destruction or that do not cause the total to exceed 1,500 total square feet shall be reassessed as provided under subsection (3). The property’s assessed value shall be increased by the just value of that portion of the changed or improved property which is in excess of 110 percent of the square footage of the property before the damage or destruction or of that portion exceeding 1,500 square feet. Property damaged or destroyed by misfortune or calamity which, after being changed or improved, has a square footage of less than 100 percent of the property’s total square footage before the damage or destruction shall be assessed pursuant to subsection (8). This paragraph applies to changes, additions, or improvements commenced within 3 years after the January 1 following the damage or destruction of the property.

(c) Changes, additions, or improvements include improvements made to common areas or other improvements made to property other than to the nonhomestead residential property by the owner or by an owner association, which improvements directly benefit the property. Such changes, additions, or improvements shall be assessed at just value, and the just value shall be apportioned among the parcels benefiting from the improvement.

2(7) Any increase in the value of property assessed under this section which is attributable to combining or dividing parcels shall be assessed at just value, and the just value shall be apportioned among the parcels created.

(a) For divided parcels, the amount by which the sum of the just values of the divided parcels exceeds what the just value of the parcel would be if undivided shall be attributable to the division. This amount shall be apportioned to the parcels pro rata based on their relative just values.

(b) For combined parcels, the amount by which the just value of the combined parcel exceeds what the sum of the just values of the component parcels would be if they had not been combined shall be attributable to the combination.

(c) A parcel that is combined or divided after January 1 and included as a combined or divided parcel on the tax notice is not considered to be a combined or divided parcel until the January 1 on which it is first assessed as a combined or divided parcel.

(8) When property is destroyed or removed and not replaced, the assessed value of the parcel shall be reduced by the assessed value attributable to the destroyed or removed property.

(9) Erroneous assessments of nonhomestead residential property assessed under this section may be corrected in the following manner:

(a) If errors are made in arriving at any assessment under this section due to a material mistake of fact concerning an essential characteristic of the property, the just value and assessed value must be recalculated for every such year, including the year in which the mistake occurred.

(b) If changes, additions, or improvements are not assessed at just value as of the first January 1 after they were substantially completed, the property appraiser shall determine the just value for such changes, additions, or improvements for the year they were substantially completed. Assessments for subsequent years shall be corrected, applying this section if applicable.

(c) If back taxes are due pursuant to s. 193.092, the corrections made pursuant to this subsection shall be used to calculate such back taxes.

(10) If the property appraiser determines that for any year or years within the prior 10 years a person or entity who was not entitled to the property assessment limitation granted under this section was granted the property assessment limitation, the property appraiser making such determination shall serve upon the owner a notice of intent to record in the public records of the county a notice of tax lien against any property owned by that person or entity in the county, and such property must be identified in the notice of tax lien. Such property that is situated in this state is subject to the unpaid taxes, plus a penalty of 50 percent of the unpaid taxes for each year and 15 percent interest per annum. Before a lien may be filed, the person or entity so notified must be given 30 days to pay the taxes and any applicable penalties and interest. If the property appraiser improperly grants the property assessment limitation as a result of a clerical mistake or an omission, the person or entity improperly receiving the property assessment limitation may not be assessed a penalty or interest.

History.—ss. 10, 11, ch. 2007-339; s. 4, ch. 2008-173; s. 12, ch. 2009-21; s. 2, ch. 2010-109; ss. 1, 2, ch. 2011-125; s. 6, ch. 2012-193; s. 3, ch. 2013-77; s. 6, ch. 2016-128.

1Note.—Section 1, ch. 2007-339, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) In anticipation of implementing this act, the executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of making necessary changes and preparations so that forms, methods, and data records, electronic or otherwise, are ready and in place if sections 3 through 9 and sections 10, 12, and 14 . . . of this act become law.

“(3) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”

2Note.—Section 13, ch. 2008-173, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”



193.1555 - Assessment of certain residential and nonresidential real property.

1193.1555 Assessment of certain residential and nonresidential real property.—

(1) As used in this section, the term:

(a) “Nonresidential real property” means real property that is not subject to the assessment limitations set forth in subsection 4(a), (b), (c), (d), or (g), Art. VII of the State Constitution.

(b) “Improvement” means an addition or change to land or buildings which increases their value and is more than a repair or a replacement.

(2) For all levies other than school district levies, nonresidential real property and residential real property that is not assessed under s. 193.155 or s. 193.1554 shall be assessed at just value as of January 1 of the year that the property becomes eligible for assessment pursuant to this section.

(3) Beginning in the year following the year the property becomes eligible for assessment pursuant to this section, the property shall be reassessed annually on January 1. Any change resulting from such reassessment may not exceed 10 percent of the assessed value of the property for the prior year.

(4) If the assessed value of the property as calculated under subsection (3) exceeds the just value, the assessed value of the property shall be lowered to the just value of the property.

(5) Except as provided in this subsection, property assessed under this section shall be assessed at just value as of January 1 of the year following a qualifying improvement or change of ownership or control. Thereafter, the annual changes in the assessed value of the property are subject to the limitations in subsections (3) and (4). For purpose of this section:

(a) A qualifying improvement means any substantially completed improvement that increases the just value of the property by at least 25 percent.

(b) A change of ownership or control means any sale, foreclosure, transfer of legal title or beneficial title in equity to any person, or the cumulative transfer of control or of more than 50 percent of the ownership of the legal entity that owned the property when it was most recently assessed at just value, except as provided in this subsection. There is no change of ownership if:

1. The transfer of title is to correct an error.

2. The transfer is between legal and equitable title.

3. For a publicly traded company, the cumulative transfer of more than 50 percent of the ownership of the entity that owns the property occurs through the buying and selling of shares of the company on a public exchange. This exception does not apply to a transfer made through a merger with or acquisition by another company, including acquisition by acquiring outstanding shares of the company.

(6)(a) Except as provided in paragraph (b), changes, additions, or improvements to nonresidential real property shall be assessed at just value as of the first January 1 after the changes, additions, or improvements are substantially completed.

(b) Changes, additions, or improvements that replace all or a portion of nonresidential real property damaged or destroyed by misfortune or calamity shall not increase the property’s assessed value when the square footage of the property as changed or improved does not exceed 110 percent of the square footage of the property before the damage or destruction and do not change the property’s character or use. Changes, additions, or improvements that do not cause the total to exceed 110 percent of the total square footage of the property before the damage or destruction and do not change the property’s character or use shall be reassessed as provided under subsection (3). The property’s assessed value shall be increased by the just value of that portion of the changed or improved property which is in excess of 110 percent of the square footage of the property before the damage or destruction. Property damaged or destroyed by misfortune or calamity which, after being changed or improved, has a square footage of less than 100 percent of the property’s total square footage before the damage or destruction shall be assessed pursuant to subsection (8). This paragraph applies to changes, additions, or improvements commenced within 3 years after the January 1 following the damage or destruction of the property.

2(7) Any increase in the value of property assessed under this section which is attributable to combining or dividing parcels shall be assessed at just value, and the just value shall be apportioned among the parcels created.

(a) For divided parcels, the amount by which the sum of the just values of the divided parcels exceeds what the just value of the parcel would be if undivided shall be attributable to the division. This amount shall be apportioned to the parcels pro rata based on their relative just values.

(b) For combined parcels, the amount by which the just value of the combined parcel exceeds what the sum of the just values of the component parcels would be if they had not been combined shall be attributable to the combination.

(c) A parcel that is combined or divided after January 1 and included as a combined or divided parcel on the tax notice is not considered to be a combined or divided parcel until the January 1 on which it is first assessed as a combined or divided parcel.

(8) When property is destroyed or removed and not replaced, the assessed value of the parcel shall be reduced by the assessed value attributable to the destroyed or removed property.

(9) Erroneous assessments of nonresidential real property assessed under this section may be corrected in the following manner:

(a) If errors are made in arriving at any assessment under this section due to a material mistake of fact concerning an essential characteristic of the property, the just value and assessed value must be recalculated for every such year, including the year in which the mistake occurred.

(b) If changes, additions, or improvements are not assessed at just value as of the first January 1 after they were substantially completed, the property appraiser shall determine the just value for such changes, additions, or improvements for the year they were substantially completed. Assessments for subsequent years shall be corrected, applying this section if applicable.

(c) If back taxes are due pursuant to s. 193.092, the corrections made pursuant to this subsection shall be used to calculate such back taxes.

(10) If the property appraiser determines that for any year or years within the prior 10 years a person or entity who was not entitled to the property assessment limitation granted under this section was granted the property assessment limitation, the property appraiser making such determination shall serve upon the owner a notice of intent to record in the public records of the county a notice of tax lien against any property owned by that person or entity in the county, and such property must be identified in the notice of tax lien. Such property that is situated in this state is subject to the unpaid taxes, plus a penalty of 50 percent of the unpaid taxes for each year and 15 percent interest per annum. Before a lien may be filed, the person or entity so notified must be given 30 days to pay the taxes and any applicable penalties and interest. If the property appraiser improperly grants the property assessment limitation as a result of a clerical mistake or an omission, the person or entity improperly receiving the property assessment limitation may not be assessed a penalty or interest.

History.—ss. 12, 13, ch. 2007-339; s. 5, ch. 2008-173; s. 13, ch. 2009-21; s. 22, ch. 2010-5; s. 3, ch. 2010-109; ss. 3, 4, ch. 2011-125; s. 7, ch. 2012-193; s. 7, ch. 2016-128.

1Note.—Section 1, ch. 2007-339, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) In anticipation of implementing this act, the executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of making necessary changes and preparations so that forms, methods, and data records, electronic or otherwise, are ready and in place if sections 3 through 9 and sections 10, 12, and 14 . . . of this act become law.

“(3) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”

2Note.—Section 13, ch. 2008-173, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”



193.1556 - Notice of change of ownership or control required.

1193.1556 Notice of change of ownership or control required.—

(1) Any person or entity that owns property assessed under s. 193.1554 or s. 193.1555 must notify the property appraiser promptly of any change of ownership or control as defined in ss. 193.1554(5) and 193.1555(5). If the change of ownership is recorded by a deed or other instrument in the public records of the county where the property is located, the recorded deed or other instrument shall serve as notice to the property appraiser. If any property owner fails to so notify the property appraiser and the property appraiser determines that for any year within the prior 10 years the owner’s property was not entitled to assessment under s. 193.1554 or s. 193.1555, the owner of the property is subject to the taxes avoided as a result of such failure plus 15 percent interest per annum and a penalty of 50 percent of the taxes avoided. It is the duty of the property appraiser making such determination to record in the public records of the county a notice of tax lien against any property owned by that person or entity in the county, and such property must be identified in the notice of tax lien. Such property is subject to the payment of all taxes and penalties. Such lien when filed shall attach to any property, identified in the notice of tax lien, owned by the person or entity that illegally or improperly was assessed under s. 193.1554 or s. 193.1555. If such person or entity no longer owns property in that county, but owns property in some other county or counties in the state, it shall be the duty of the property appraiser to record a notice of tax lien in such other county or counties, identifying the property owned by such person or entity in such county or counties, and it becomes a lien against such property in such county or counties.

(2) The Department of Revenue shall provide a form by which a property owner may provide notice to all property appraisers of a change of ownership or control. The form must allow the property owner to list all property that it owns or controls in this state for which a change of ownership or control as defined in s. 193.1554(5) or s. 193.1555(5) has occurred, but has not been noticed previously to property appraisers. Providing notice on this form constitutes compliance with the notification requirements in this section.

History.—s. 14, ch. 2007-339; s. 6, ch. 2008-173; s. 4, ch. 2010-109.

1Note.—

A. Section 1, ch. 2007-339, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) In anticipation of implementing this act, the executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of making necessary changes and preparations so that forms, methods, and data records, electronic or otherwise, are ready and in place if sections 3 through 9 and sections 10, 12, and 14 . . . of this act become law.

“(3) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”

B. Section 13, ch. 2008-173, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”






Part II - SPECIAL CLASSES OF PROPERTY (ss. 193.441-193.703)

193.441 - Legislative intent; findings and declaration.

193.441 Legislative intent; findings and declaration.—

(1) For the purposes of assessment roll preparation and recordkeeping, it is the legislative intent that any assessment for tax purposes which is less than the just value of the property shall be considered a classified use assessment and reported accordingly.

(2) The Legislature finds that Florida’s groundwater is among the state’s most precious and basic natural resources. The Legislature further finds that it is in the interest of the state to protect its groundwater from pollution, overutilization, and other degradation because groundwater is the primary source of potable water for 90 percent of Floridians. The Legislature declares that it is in the public interest to allow county governments the flexibility to implement voluntary tax assessment programs that protect the state’s high-water recharge areas.

History.—s. 12, ch. 79-334; s. 1, ch. 96-204.



193.451 - Annual growing of agricultural crops, nonbearing fruit trees, nursery stock; taxability.

193.451 Annual growing of agricultural crops, nonbearing fruit trees, nursery stock; taxability.—

(1) Growing annual agricultural crops, nonbearing fruit trees, nursery stock, and aquacultural crops, regardless of the growing methods, shall be considered as having no ascertainable value and shall not be taxable until they have reached maturity or a stage of marketability and have passed from the hands of the producer or offered for sale. This section shall be construed liberally in favor of the taxpayer.

(2) Raw, annual, agricultural crops shall be considered to have no ascertainable value and shall not be taxable until such property is offered for sale to the consumer.

(3) Personal property leased or subleased by the Department of Agriculture and Consumer Services and utilized in the inspection, grading, or classification of citrus fruit shall be deemed to have value for purposes of assessment for ad valorem property taxes no greater than its market value as salvage. It is the expressed intent of the Legislature that this subsection shall have retroactive application to December 31, 2003.

History.—ss. 1, 2, ch. 63-432; s. 1, ch. 67-573; ss. 1, 2, ch. 69-55; s. 1, ch. 2005-210; s. 5, ch. 2013-72.

Note.—Former s. 192.063.



193.461 - Agricultural lands; classification and assessment; mandated eradication or quarantine program.

193.461 Agricultural lands; classification and assessment; mandated eradication or quarantine program.—

(1) The property appraiser shall, on an annual basis, classify for assessment purposes all lands within the county as either agricultural or nonagricultural.

(2) Any landowner whose land is denied agricultural classification by the property appraiser may appeal to the value adjustment board. The property appraiser shall notify the landowner in writing of the denial of agricultural classification on or before July 1 of the year for which the application was filed. The notification shall advise the landowner of his or her right to appeal to the value adjustment board and of the filing deadline. The property appraiser shall have available at his or her office a list by ownership of all applications received showing the acreage, the full valuation under s. 193.011, the valuation of the land under the provisions of this section, and whether or not the classification requested was granted.

(3)(a) Lands may not be classified as agricultural lands unless a return is filed on or before March 1 of each year. Before classifying such lands as agricultural lands, the property appraiser may require the taxpayer or the taxpayer’s representative to furnish the property appraiser such information as may reasonably be required to establish that such lands were actually used for a bona fide agricultural purpose. Failure to make timely application by March 1 constitutes a waiver for 1 year of the privilege granted in this section for agricultural assessment. However, an applicant who is qualified to receive an agricultural classification who fails to file an application by March 1 must file an application for the classification with the property appraiser on or before the 25th day after the mailing by the property appraiser of the notice required under s. 194.011(1). Upon receipt of sufficient evidence, as determined by the property appraiser, that demonstrates that the applicant was unable to apply for the classification in a timely manner or that otherwise demonstrates extenuating circumstances that warrant the granting of the classification, the property appraiser may grant the classification. If the applicant files an application for the classification and fails to provide sufficient evidence to the property appraiser as required, the applicant may file, pursuant to s. 194.011(3), a petition with the value adjustment board requesting that the classification be granted. The petition may be filed at any time during the taxable year on or before the 25th day following the mailing of the notice by the property appraiser as provided in s. 194.011(1). Notwithstanding s. 194.013, the applicant must pay a nonrefundable fee of $15 upon filing the petition. Upon reviewing the petition, if the person is qualified to receive the classification and demonstrates particular extenuating circumstances judged by the value adjustment board to warrant granting the classification, the value adjustment board may grant the classification for the current year. The owner of land that was classified agricultural in the previous year and whose ownership or use has not changed may reapply on a short form as provided by the department. The lessee of property may make original application or reapply using the short form if the lease, or an affidavit executed by the owner, provides that the lessee is empowered to make application for the agricultural classification on behalf of the owner and a copy of the lease or affidavit accompanies the application. A county may, at the request of the property appraiser and by a majority vote of its governing body, waive the requirement that an annual application or statement be made for classification of property within the county after an initial application is made and the classification granted by the property appraiser. Such waiver may be revoked by a majority vote of the governing body of the county.

(b) Subject to the restrictions specified in this section, only lands that are used primarily for bona fide agricultural purposes shall be classified agricultural. The term “bona fide agricultural purposes” means good faith commercial agricultural use of the land.

1. In determining whether the use of the land for agricultural purposes is bona fide, the following factors may be taken into consideration:

a. The length of time the land has been so used.

b. Whether the use has been continuous.

c. The purchase price paid.

d. Size, as it relates to specific agricultural use, but a minimum acreage may not be required for agricultural assessment.

e. Whether an indicated effort has been made to care sufficiently and adequately for the land in accordance with accepted commercial agricultural practices, including, without limitation, fertilizing, liming, tilling, mowing, reforesting, and other accepted agricultural practices.

f. Whether the land is under lease and, if so, the effective length, terms, and conditions of the lease.

g. Such other factors as may become applicable.

2. Offering property for sale does not constitute a primary use of land and may not be the basis for denying an agricultural classification if the land continues to be used primarily for bona fide agricultural purposes while it is being offered for sale.

(c) The maintenance of a dwelling on part of the lands used for agricultural purposes shall not in itself preclude an agricultural classification.

(d) When property receiving an agricultural classification contains a residence under the same ownership, the portion of the property consisting of the residence and curtilage must be assessed separately, pursuant to s. 193.011, to qualify for the assessment limitation set forth in s. 193.155. The remaining property may be classified under the provisions of paragraphs (a) and (b).

(e) Notwithstanding the provisions of paragraph (a), land that has received an agricultural classification from the value adjustment board or a court of competent jurisdiction pursuant to this section is entitled to receive such classification in any subsequent year until such agricultural use of the land is abandoned or discontinued, the land is diverted to a nonagricultural use, or the land is reclassified as nonagricultural pursuant to subsection (4). The property appraiser must, no later than January 31 of each year, provide notice to the owner of land that was classified agricultural in the previous year informing the owner of the requirements of this paragraph and requiring the owner to certify that neither the ownership nor the use of the land has changed. The department shall, by administrative rule, prescribe the form of the notice to be used by the property appraiser under this paragraph. If a county has waived the requirement that an annual application or statement be made for classification of property pursuant to paragraph (a), the county may, by a majority vote of its governing body, waive the notice and certification requirements of this paragraph and shall provide the property owner with the same notification provided to owners of land granted an agricultural classification by the property appraiser. Such waiver may be revoked by a majority vote of the county’s governing body. This paragraph does not apply to any property if the agricultural classification of that property is the subject of current litigation.

(4) The property appraiser shall reclassify the following lands as nonagricultural:

(a) Land diverted from an agricultural to a nonagricultural use.

(b) Land no longer being utilized for agricultural purposes.

(5) For the purpose of this section, the term “agricultural purposes” includes, but is not limited to, horticulture; floriculture; viticulture; forestry; dairy; livestock; poultry; bee; pisciculture, if the land is used principally for the production of tropical fish; aquaculture, including algaculture; sod farming; and all forms of farm products as defined in s. 823.14(3) and farm production.

(6)(a) In years in which proper application for agricultural assessment has been made and granted pursuant to this section, the assessment of land shall be based solely on its agricultural use. The property appraiser shall consider the following use factors only:

1. The quantity and size of the property;

2. The condition of the property;

3. The present market value of the property as agricultural land;

4. The income produced by the property;

5. The productivity of land in its present use;

6. The economic merchantability of the agricultural product; and

7. Such other agricultural factors as may from time to time become applicable, which are reflective of the standard present practices of agricultural use and production.

(b) Notwithstanding any provision relating to annual assessment found in s. 192.042, the property appraiser shall rely on 5-year moving average data when utilizing the income methodology approach in an assessment of property used for agricultural purposes.

(c)1. For purposes of the income methodology approach to assessment of property used for agricultural purposes, irrigation systems, including pumps and motors, physically attached to the land shall be considered a part of the average yields per acre and shall have no separately assessable contributory value.

2. Litter containment structures located on producing poultry farms and animal waste nutrient containment structures located on producing dairy farms shall be assessed by the methodology described in subparagraph 1.

3. Structures or improvements used in horticultural production for frost or freeze protection, which are consistent with the interim measures or best management practices adopted by the Department of Agriculture and Consumer Services pursuant to s. 570.93 or s. 403.067(7)(c), shall be assessed by the methodology described in subparagraph 1.

(d) In years in which proper application for agricultural assessment has not been made, the land shall be assessed under the provisions of s. 193.011.

(7)(a) Lands classified for assessment purposes as agricultural lands which are taken out of production by a state or federal eradication or quarantine program, including the Citrus Health Response Program, shall continue to be classified as agricultural lands for 5 years after the date of execution of a compliance agreement between the landowner and the Department of Agriculture and Consumer Services or a federal agency, as applicable, pursuant to such program or successor programs. Lands under these programs which are converted to fallow or otherwise nonincome-producing uses shall continue to be classified as agricultural lands and shall be assessed at a de minimis value of up to $50 per acre on a single-year assessment methodology while fallow or otherwise used for nonincome-producing purposes. Lands under these programs which are replanted in citrus pursuant to the requirements of the compliance agreement shall continue to be classified as agricultural lands and shall be assessed at a de minimis value of up to $50 per acre, on a single-year assessment methodology, during the 5-year term of agreement. However, lands converted to other income-producing agricultural uses permissible under such programs shall be assessed pursuant to this section. Land under a mandated eradication or quarantine program which is diverted from an agricultural to a nonagricultural use shall be assessed under s. 193.011.

(b) Lands classified for assessment purposes as agricultural lands that participate in a dispersed water storage program pursuant to a contract with the Department of Environmental Protection or a water management district which requires flooding of land shall continue to be classified as agricultural lands for the duration of the inclusion of the lands in such program or successor programs and shall be assessed as nonproductive agricultural lands. Land that participates in a dispersed water storage program that is diverted from an agricultural to a nonagricultural use shall be assessed under s. 193.011.

History.—s. 1, ch. 59-226; s. 1, ch. 67-117; ss. 1, 2, ch. 69-55; s. 1, ch. 72-181; s. 4, ch. 74-234; s. 3, ch. 76-133; s. 15, ch. 82-208; ss. 10, 80, ch. 82-226; s. 1, ch. 85-77; s. 3, ch. 86-300; s. 23, ch. 90-217; ss. 132, 142, ch. 91-112; s. 63, ch. 94-353; s. 1468, ch. 95-147; s. 1, ch. 95-404; s. 1, ch. 98-313; s. 1, ch. 99-351; s. 3, ch. 2000-308; s. 4, ch. 2001-279; s. 15, ch. 2002-18; s. 2, ch. 2003-162; s. 43, ch. 2003-254; s. 1, ch. 2006-45; s. 2, ch. 2008-197; ss. 1, 11, ch. 2010-277; HJR 5-A, 2010 Special Session A; s. 2, ch. 2011-206; s. 15, ch. 2012-83; s. 6, ch. 2013-72; s. 1, ch. 2013-95; s. 2, ch. 2014-150; s. 1, ch. 2016-88.



193.4615 - Assessment of obsolete agricultural equipment.

193.4615 Assessment of obsolete agricultural equipment.—

(1) For purposes of ad valorem property taxation, agricultural equipment that is located on property classified as agricultural under s. 193.461 and that is no longer usable for its intended purpose shall be deemed to have a market value no greater than its value for salvage.

(2) This section shall take effect January 1, 2007.

History.—s. 16, ch. 2006-289.



193.462 - Agricultural lands; annual application process; extenuating circumstances; waivers.

193.462 Agricultural lands; annual application process; extenuating circumstances; waivers.—

(1) For purposes of granting an agricultural classification for January 1, 2003, the term “extenuating circumstances,” as used in s. 193.461(3)(a), includes the failure of a property owner in a county that waived the annual application process to return the agricultural classification form or card, which return was required by operation of s. 193.461(3)(e), as created by chapter 2002-18, Laws of Florida.

(2) Any waiver of the annual application granted under s. 193.461(3)(a), which is in effect on December 31, 2002, shall remain in full force and effect until subsequently revoked as provided by s. 193.461(3)(a).

History.—s. 3, ch. 2003-162; s. 44, ch. 2003-254.



193.481 - Assessment of mineral, oil, gas, and other subsurface rights.

193.481 Assessment of mineral, oil, gas, and other subsurface rights.—

(1) Whenever the mineral, oil, gas, and other subsurface rights in or to real property in this state shall have been sold or otherwise transferred by the owner of such real property, or retained or acquired through reservation or otherwise, such subsurface rights shall be taken and treated as an interest in real property subject to taxation separate and apart from the fee or ownership of the fee or other interest in the fee. Such mineral, oil, gas, and other subsurface rights, when separated from the fee or other interest in the fee, shall be subject to separate taxation. Such taxation shall be against such subsurface interest and not against the owner or owners thereof or against separate interests or rights in or to such subsurface rights.

(2) The property appraiser shall, upon request of the owner of real property who also owns mineral, oil, gas, or other subsurface mineral rights to the same property, separately assess the subsurface mineral right and the remainder of the real estate as separate items on the tax roll.

(3) Such subsurface rights shall be assessed on the basis of a just valuation, as required by s. 4, Art. VII of the State Constitution, which valuation, when combined with the value of the remaining surface and undisposed of subsurface interests, shall not exceed the full just value of the fee title of the lands involved, including such subsurface rights.

(4) Statutes and regulations, not in conflict with the provisions herein, relating to the assessment and collection of ad valorem taxes on real property, shall apply to the separate assessment and taxation of such subsurface rights, insofar as they may be applied.

(5) Tax certificates and tax liens encumbering subsurface rights, as aforesaid, may be acquired, purchased, transferred, and enforced as are tax certificates and tax liens encumbering real property generally, including the issuance of a tax deed.

(6) Nothing contained in chapter 69-60, Laws of Florida, amending subsections (1) and (3) of this section and creating former s. 197.083 shall be construed to affect any contractual obligation existing on June 4, 1969.

History.—ss. 1, 2, 3, 4, ch. 57-150; s. 1, ch. 63-355; ss. 1, 2, ch. 69-55; ss. 1, 2, ch. 69-60; s. 13, ch. 69-216; s. 2, ch. 71-105; ss. 33, 35, ch. 73-332; s. 1, ch. 77-102; s. 29, ch. 95-280.

Note.—Former s. 193.221.



193.501 - Assessment of lands subject to a conservation easement, environmentally endangered lands, or lands used for outdoor recreational or park purposes when land development rights have been conveyed or conservation restrictions have been covenanted.

193.501 Assessment of lands subject to a conservation easement, environmentally endangered lands, or lands used for outdoor recreational or park purposes when land development rights have been conveyed or conservation restrictions have been covenanted.—

(1) The owner or owners in fee of any land subject to a conservation easement as described in s. 704.06; land qualified as environmentally endangered pursuant to paragraph (6)(i) and so designated by formal resolution of the governing board of the municipality or county within which such land is located; land designated as conservation land in a comprehensive plan adopted by the appropriate municipal or county governing body; or any land which is utilized for outdoor recreational or park purposes may, by appropriate instrument, for a term of not less than 10 years:

(a) Convey the development right of such land to the governing board of any public agency in this state within which the land is located, or to the Board of Trustees of the Internal Improvement Trust Fund, or to a charitable corporation or trust as described in s. 704.06(3); or

(b) Covenant with the governing board of any public agency in this state within which the land is located, or with the Board of Trustees of the Internal Improvement Trust Fund, or with a charitable corporation or trust as described in s. 704.06(3), that such land be subject to one or more of the conservation restrictions provided in s. 704.06(1) or not be used by the owner for any purpose other than outdoor recreational or park purposes. If land is covenanted and used for an outdoor recreational purpose, the normal use and maintenance of the land for that purpose, consistent with the covenant, shall not be restricted.

(2) The governing board of any public agency in this state, or the Board of Trustees of the Internal Improvement Trust Fund, or a charitable corporation or trust as described in s. 704.06(3), is authorized and empowered in its discretion to accept any and all instruments conveying the development right of any such land or establishing a covenant pursuant to subsection (1), and if accepted by the board or charitable corporation or trust, the instrument shall be promptly filed with the appropriate officer for recording in the same manner as any other instrument affecting the title to real property.

(3) When, pursuant to subsections (1) and (2), the development right in real property has been conveyed to the governing board of any public agency of this state, to the Board of Trustees of the Internal Improvement Trust Fund, or to a charitable corporation or trust as described in s. 704.06(2), or a covenant has been executed and accepted by the board or charitable corporation or trust, the lands which are the subject of such conveyance or covenant shall be thereafter assessed as provided herein:

(a) If the covenant or conveyance extends for a period of not less than 10 years from January 1 in the year such assessment is made, the property appraiser, in valuing such land for tax purposes, shall consider no factors other than those relative to its value for the present use, as restricted by any conveyance or covenant under this section.

(b) If the covenant or conveyance extends for a period less than 10 years, the land shall be assessed under the provisions of s. 193.011, recognizing the nature and length thereof of any restriction placed on the use of the land under the provisions of subsection (1).

(4) After making a conveyance of the development right or executing a covenant pursuant to this section, or conveying a conservation easement pursuant to this section and s. 704.06, the owner of the land shall not use the land in any manner not consistent with the development right voluntarily conveyed, or with the restrictions voluntarily imposed, or with the terms of the conservation easement or shall not change the use of the land from outdoor recreational or park purposes during the term of such conveyance or covenant without first obtaining a written instrument from the board or charitable corporation or trust, which instrument reconveys all or part of the development right to the owner or releases the owner from the terms of the covenant and which instrument must be promptly recorded in the same manner as any other instrument affecting the title to real property. Upon obtaining approval for reconveyance or release, the reconveyance or release shall be made to the owner upon payment of the deferred tax liability. Any payment of the deferred tax liability shall be payable to the county tax collector within 90 days of the date of approval by the board or charitable corporation or trust of the reconveyance or release. The collector shall distribute the payment to each governmental unit in the proportion that its millage bears to the total millage levied on the parcel for the years in which such conveyance or covenant was in effect.

(5) The governing board of any public agency or the Board of Trustees of the Internal Improvement Trust Fund or a charitable corporation or trust which holds title to a development right pursuant to this section may not convey that development right to anyone other than the governing board of another public agency or a charitable corporation or trust, as described in s. 704.06(3), or the record owner of the fee interest in the land to which the development right attaches. The conveyance from the governing board of a public agency or the Board of Trustees of the Internal Improvement Trust Fund to the owner of the fee shall be made only after a determination by the board that such conveyance would not adversely affect the interest of the public. Section 125.35 does not apply to such sales, but any public agency accepting any instrument conveying a development right pursuant to this section shall forthwith adopt appropriate regulations and procedures governing the disposition of same. These regulations and procedures must provide in part that the board may not convey a development right to the owner of the fee without first holding a public hearing and unless notice of the proposed conveyance and the time and place at which the public hearing is to be held is published once a week for at least 2 weeks in some newspaper of general circulation in the county involved prior to the hearing.

(6) The following terms whenever used as referred to in this section have the following meanings unless a different meaning is clearly indicated by the context:

(a) “Board” is the governing board of any city, county, or other public agency of the state or the Board of Trustees of the Internal Improvement Trust Fund.

(b) “Conservation restriction” means a limitation on a right to the use of land for purposes of conserving or preserving land or water areas predominantly in their natural, scenic, open, agricultural, or wooded condition. The limitation on rights to the use of land may involve or pertain to any of the activities enumerated in s. 704.06(1).

(c) “Conservation easement” means that property right described in s. 704.06.

(d) “Covenant” is a covenant running with the land.

(e) “Deferred tax liability” means an amount equal to the difference between the total amount of taxes that would have been due in March in each of the previous years in which the conveyance or covenant was in effect if the property had been assessed under the provisions of s. 193.011 and the total amount of taxes actually paid in those years when the property was assessed under the provisions of this section, plus interest on that difference computed as provided in s. 212.12(3).

(f) “Development right” is the right of the owner of the fee interest in the land to change the use of the land.

(g) “Outdoor recreational or park purposes” includes, but is not necessarily limited to, boating, golfing, camping, swimming, horseback riding, and archaeological, scenic, or scientific sites and applies only to land which is open to the general public.

(h) “Present use” is the manner in which the land is utilized on January 1 of the year in which the assessment is made.

(i) “Qualified as environmentally endangered” means land that has unique ecological characteristics, rare or limited combinations of geological formations, or features of a rare or limited nature constituting habitat suitable for fish, plants, or wildlife, and which, if subject to a development moratorium or one or more conservation easements or development restrictions appropriate to retaining such land or water areas predominantly in their natural state, would be consistent with the conservation, recreation and open space, and, if applicable, coastal protection elements of the comprehensive plan adopted by formal action of the local governing body pursuant to s. 163.3161, the Community Planning Act; or surface waters and wetlands, as determined by the methodology ratified in s. 373.4211.

(7) The property appraiser shall report to the department showing the just value and the classified use value of property that is subject to a conservation easement under s. 704.06, property assessed as environmentally endangered land pursuant to this section, and property assessed as outdoor recreational or park land.

(8) A person or organization that, on January 1, has the legal title to land that is entitled by law to assessment under this section shall, on or before March 1 of each year, file an application for assessment under this section with the county property appraiser. The application must identify the property for which assessment under this section is claimed. The initial application for assessment for any property must include a copy of the instrument by which the development right is conveyed or which establishes a covenant that establishes the conservation purposes for which the land is used. The Department of Revenue shall prescribe the forms upon which the application is made. The failure to file an application on or before March 1 of any year constitutes a waiver of assessment under this section for that year. However, an applicant who is qualified to receive an assessment under this section but fails to file an application by March 1 may file an application for the assessment and may file, pursuant to s. 194.011(3), a petition with the value adjustment board requesting that the assessment be granted. The petition must be filed at any time during the taxable year on or before the 25th day following the mailing of the notice by the property appraiser pursuant to s. 194.011(1). Notwithstanding s. 194.013, the applicant must pay a nonrefundable fee of $15 upon filing the petition. Upon reviewing the petition, if the person is qualified to receive the assessment and demonstrates particular extenuating circumstances judged by the property appraiser or the value adjustment board to warrant granting the assessment, the property appraiser or the value adjustment board may grant the assessment. The owner of land that was assessed under this section in the previous year and whose ownership or use has not changed may reapply on a short form as provided by the department. A county may, at the request of the property appraiser and by a majority vote of its governing body, waive the requirement that an annual application or statement be made for assessment of property within the county. Such waiver may be revoked by a majority vote of the governing body of the county.

(9) A person or entity that owns land assessed pursuant to this section must notify the property appraiser promptly if the land becomes ineligible for assessment under this section. If any property owner fails to notify the property appraiser and the property appraiser determines that for any year within the preceding 10 years the land was not eligible for assessment under this section, the owner of the land is subject to taxes avoided as a result of such failure plus 15 percent interest per annum and a penalty of 50 percent of the taxes avoided. The property appraiser making such determination shall record in the public records of the county a notice of tax lien against any property owned by that person or entity in the county, and such property must be identified in the notice of tax lien. The property is subject to a lien in the amount of the unpaid taxes and penalties. The lien when filed shall attach to any property identified in the notice of tax lien which is owned by the person or entity and which was improperly assessed. If such person or entity no longer owns property in that county but owns property in some other county or counties of this state, the property appraiser shall record a notice of tax lien in such other county or counties, identifying the property owned by such person or entity.

History.—s. 1, ch. 67-528; ss. 1, 2, ch. 69-55; s. 2, ch. 72-181; s. 1, ch. 77-102; s. 1, ch. 78-354; s. 2, ch. 84-253; s. 29, ch. 85-55; s. 2, ch. 86-44; s. 39, ch. 93-206; s. 3, ch. 94-122; s. 43, ch. 94-356; s. 9, ch. 2004-349; s. 2, ch. 2009-157; s. 41, ch. 2011-139; s. 8, ch. 2012-193.

Note.—Former s. 193.202.



193.503 - Classification and assessment of historic property used for commercial or certain nonprofit purposes.

193.503 Classification and assessment of historic property used for commercial or certain nonprofit purposes.—

(1) Pursuant to s. 4(e), Art. VII of the State Constitution, the board of county commissioners of a county or the governing authority of a municipality may adopt an ordinance providing for assessment of historic property used for commercial or certain nonprofit purposes as described in this section solely on the basis of character or use as provided in this section. Such character or use assessment shall apply only to the jurisdiction adopting the ordinance. The board of county commissioners or municipal governing authority shall notify the property appraiser of the adoption of such ordinance no later than December 1 of the year prior to the year such assessment will take effect. If such assessment is granted only for a specified period or the ordinance is repealed, the board of county commissioners or municipal governing authority shall notify the property appraiser no later than December 1 of the year prior to the year the assessment expires.

(2) If an ordinance is adopted as described in subsection (1), the property appraiser shall, for assessment purposes, annually classify any eligible property as historic property used for commercial or certain nonprofit purposes, for purposes of the taxes levied by the governing body or authority adopting the ordinance. For all other purposes, the property shall be assessed pursuant to s. 193.011.

(3) No property shall be classified as historic property used for commercial or certain nonprofit purposes unless a return is filed on or before March 1 of each year. The property appraiser, before so classifying such property, may require the taxpayer or the taxpayer’s representative to furnish the property appraiser such information as may reasonably be required to establish that such property was actually used as required by this section. Failure to make timely application by March 1 shall constitute a waiver for 1 year of the privilege herein granted for such assessment.

(4) Any property classified and assessed as historic property used for commercial or certain nonprofit purposes pursuant to this section must meet all of the following criteria:

(a) The property must be used for commercial purposes or used by a not-for-profit organization under s. 501(c)(3) or (6) of the Internal Revenue Code of 1986.

(b) The property must be listed in the National Register of Historic Places, as defined in s. 267.021; or must be a contributing property to a National Register Historic District; or must be designated as a historic property or as a contributing property to a historic district, under the terms of a local preservation ordinance.

(c) The property must be regularly open to the public; that is, it must be open for a minimum of 40 hours per week for 45 weeks per year or an equivalent of 1,800 hours per year.

(d) The property must be maintained in good repair and condition to the extent necessary to preserve the historic value and significance of the property.

(5) In years in which proper application for assessment has been made and granted pursuant to this section, the assessment of such historic property shall be based solely on its use for commercial or certain nonprofit purposes. The property appraiser shall consider the following use factors only:

(a) The quantity and size of the property.

(b) The condition of the property.

(c) The present market value of the property as historic property used for commercial or certain nonprofit purposes.

(d) The income produced by the property.

(6) In years in which proper application for assessment has not been made under this section, the property shall be assessed under the provisions of s. 193.011 for all purposes.

(7) Any property owner who is denied classification under this section may appeal to the value adjustment board. The property appraiser shall notify the property owner in writing of the denial of such classification on or before July 1 of the year for which the application was filed. The notification shall advise the property owner of his or her right to appeal to the value adjustment board and of the filing deadline. The property appraiser shall have available at his or her office a list by ownership of all applications received showing the full valuation under s. 193.011, the valuation of the property under the provisions of this section, and whether or not the classification requested was granted.

(8) For the purposes of assessment roll preparation and recordkeeping, the property appraiser shall report the assessed value of property qualified for the assessment pursuant to this section as its “classified use value” and shall annually determine and report as “just value” the fair market value of such property, irrespective of any negative impact that restrictions imposed or conveyances made pursuant to this section may have had on such value.

(9)(a) After qualifying for and being granted the classification and assessment pursuant to this section, the owner of the property shall not use the property in any manner not consistent with the qualifying criteria. If the historic designation status or the use of the property changes or if the property fails to meet the other qualifying criteria for the classification and assessment, the property owner shall be liable for the amount of taxes equal to the “deferred tax liability” for up to the past 10 years in which the property received the use classification and assessment pursuant to this section. The governmental taxing unit shall determine the time period for which the deferred tax liability is due. A written instrument from the governmental taxing unit shall be promptly recorded in the same manner as any other instrument affecting the title to real property. A release of the written instrument shall be made to the owner upon payment of the deferred tax liability.

(b) For purposes of this subsection, “deferred tax liability” means an amount equal to the difference between the total amount of taxes that would have been due in March if the property had been assessed under the provisions of s. 193.011 and the total amount of taxes actually paid in those years when the property was assessed under the provisions of this section, plus interest on that difference computed as provided in s. 212.12(3).

(c) Any payment of the deferred tax liability shall be payable to the county tax collector within 90 days after the date of the change in classification. The collector shall distribute the payment to each governmental unit where the classification and assessment was allowed in the proportion that its millage bears to the total millage levied on the parcel for the years in which such classification and assessment was in effect.

History.—s. 2, ch. 97-117; s. 23, ch. 2010-5; s. 9, ch. 2012-193; s. 2, ch. 2013-95.



193.505 - Assessment of historically significant property when development rights have been conveyed or historic preservation restrictions have been covenanted.

193.505 Assessment of historically significant property when development rights have been conveyed or historic preservation restrictions have been covenanted.—

(1) The owner or owners in fee of any improved real property qualified as historically significant pursuant to paragraph (6)(a), and so designated by formal resolution of the governing body of the county within which the property is located, may by appropriate instrument:

(a) Convey all rights to develop the property to the governing body of the county in which such property is located; or

(b) Enter into a covenant running with the land for a term of not less than 10 years with the governing body of the county in which the property is located that the property shall not be used for any purpose inconsistent with historic preservation or the historic qualities of the property.

(2)(a) The governing body of each county is authorized and empowered in its discretion, subject to the provisions of paragraph (6)(b), to accept any instrument conveying a development right or establishing a covenant pursuant to subsection (1); and, if such instrument is accepted by the governing body, it shall be promptly filed with the appropriate officer for recording in the same manner as any other instrument affecting title to real property.

(b) Before accepting any instrument pursuant to this section, the governing body of the county shall seek the counsel and advice of the governing body of the municipality in which the property lies, if any, as to the merit of such acceptance.

(3) When, pursuant to this section, the development right in historically significant property has been conveyed to the governing body of the county or a covenant for historic preservation has been executed and accepted by such body, the real property subject to such conveyance or covenant shall be assessed at fair market value; however, the appraiser shall recognize the nature and length of the restriction placed on the use of the property under the provisions of the conveyance or covenant.

(4)(a) During the unexpired term of a covenant executed pursuant to this section, the owner of the property subject thereto shall not use the property in any manner inconsistent with historic preservation or the historic character of the property without first obtaining a written instrument from the governing body of the county releasing the owner from the terms of the covenant. Such instrument shall be promptly recorded in the same manner as any other instrument affecting the title to real property. Upon obtaining the approval of the board for release, the property will be subject to a deferred tax liability. The release shall be made to the owner upon payment of the deferred tax liability. Any payment of the deferred tax liability shall be payable to the county tax collector within 90 days of the date of approval of the release by the board. The tax collector shall distribute the payment to each governmental unit in the proportion that its millage bears to the total millage levied on the parcel for the years in which the covenant was in effect.

(b) After a covenant executed pursuant to this section has expired, the property previously subject to the covenant will be subject to a deferred tax liability, payable as provided in paragraph (a), within 90 days of the date of such expiration.

(5) The governing body of any county which holds title to a development right pursuant to this section shall not convey that right to anyone and shall not exercise that right in any manner inconsistent with historic preservation. No property for which the development right has been conveyed to the governing body of the county shall be used for any purpose inconsistent with historic preservation or the historic qualities of the property.

(6)(a) Improved real property shall be qualified as historically significant only if:

1. The property is listed on the national register of historic places pursuant to the National Historic Preservation Act of 1966, as amended, 16 U.S.C. s. 470; or is within a certified locally ordinanced district pursuant to s. 48(g)(3)(B)(ii), Internal Revenue Code; or has been found to be historically significant in accordance with the intent of and for purposes of this section by the Division of Historical Resources existing under chapter 267, or any successor agency, or by the historic preservation board existing under chapter 266, if any, in the jurisdiction of which the property lies; and

2. The owner of the property has applied to such division or board for qualification pursuant to this section.

(b) It is the legislative intent that property be qualified as historically significant pursuant to paragraph (a) only when it is of such unique or rare historic character or significance that a clear and substantial public benefit is provided by virtue of its preservation.

(7) A covenant executed pursuant to this section shall, at a minimum, contain the following restrictions:

(a) No use shall be made of the property which in the judgment of the covenantee or the division or board is inconsistent with the historic qualities of the property.

(b) In any restoration or repair of the property, the architectural features of the exterior shall be retained consistent with the historic qualities of the property.

(c) The property shall not be permitted to deteriorate and shall be maintained in good repair and condition to the extent necessary to preserve the historic value and significance of the property.

(d) The covenant shall include provisions for periodic access by the public to the property.

(8) For the purposes of this section, the term “deferred tax liability” means an amount equal to the difference between the total amount of taxes which would have been due in March in each of the previous years in which a covenant executed and accepted pursuant to this section was in effect if the property had been assessed under the provisions of s. 193.011 irrespective of any negative impact on fair market value that restrictions imposed pursuant to this section may have caused and the total amount of taxes actually paid in those years, plus interest on that difference computed as provided in s. 212.12(3).

(9)(a) For the purposes of assessment roll preparation and recordkeeping, the property appraiser shall report the assessed value of property subject to a conveyance or covenant pursuant to this section as its “classified use value” and shall annually determine and report as “just value” the fair market value of such property irrespective of any negative impact that restrictions imposed or conveyances made pursuant to this section may have had on such value.

(b) The property appraiser shall annually report to the department the just value and classified use value of property for which the development right has been conveyed separately from such values for property subject to a covenant.

History.—s. 1, ch. 84-253; s. 8, ch. 86-163; s. 10, ch. 2012-193.



193.621 - Assessment of pollution control devices.

193.621 Assessment of pollution control devices.—

(1) If it becomes necessary for any person, firm or corporation owning or operating a manufacturing or industrial plant or installation to construct or install a facility, as is hereinafter defined, in order to eliminate or reduce industrial air or water pollution, any such facility or facilities shall be deemed to have value for purposes of assessment for ad valorem property taxes no greater than its market value as salvage. Any facility as herein defined heretofore constructed shall be assessed in accordance with this section.

(2) If the owner of any manufacturing or industrial plant or installation shall find it necessary in the control of industrial contaminants to demolish and reconstruct that plant or installation in whole or part and the property appraiser determines that such demolition or reconstruction does not substantially increase the capacity or efficiency of such plant or installation or decrease the unit cost of production, then in that event, such demolition or reconstruction shall not be deemed to increase the value of such plant or installation for ad valorem tax assessment purposes.

(3) The terms “facility” or “facilities” as used in this section shall be deemed to include any device, fixture, equipment, or machinery used primarily for the control or abatement of pollution or contaminants from manufacturing or industrial plants or installations, but shall not include any public or private domestic sewerage system or treatment works.

(4) Any taxpayer claiming the right of assessments for ad valorem taxes under the provisions of this law shall so state in a return filed as provided by law giving a brief description of the facility. The property appraiser may require the taxpayer to produce such additional evidence as may be necessary to establish taxpayer’s right to have such properties classified hereunder for assessments.

(5) If a property appraiser is in doubt whether a taxpayer is entitled, in whole or in part, to an assessment under this section, he or she may refer the matter to the Department of Environmental Protection for a recommendation. If the property appraiser so refers the matter, he or she shall notify the taxpayer of such action. The Department of Environmental Protection shall immediately consider whether or not such taxpayer is so entitled and certify its recommendation to the property appraiser.

(6) The Department of Environmental Protection shall promulgate rules and regulations regarding the application of the tax assessment provisions of this section for the consideration of the several county property appraisers of this state. Such rules and regulations shall be distributed to the several county property appraisers of this state.

History.—s. 25, ch. 67-436; ss. 1, 2, ch. 69-55; ss. 21, 26, 35, ch. 69-106; s. 13, ch. 69-216; s. 2, ch. 71-137; s. 33, ch. 71-355; s. 1, ch. 77-102; s. 47, ch. 77-104; s. 4, ch. 79-65; s. 44, ch. 94-356; s. 1469, ch. 95-147; s. 20, ch. 2000-158; s. 1, ch. 2000-210.

Note.—Former s. 403.241.



193.623 - Assessment of building renovations for accessibility to the physically handicapped.

193.623 Assessment of building renovations for accessibility to the physically handicapped.—Any taxpayer who renovates an existing building or facility owned by such taxpayer in order to permit physically handicapped persons to enter and leave such building or facility or to have effective use of the accommodations and facilities therein shall, for the purpose of assessment for ad valorem tax purposes, be deemed not to have increased the value of such building more than the market value of the materials used in such renovation, valued as salvage materials. “Building or facility” shall mean only a building or facility, or such part thereof, as is intended to be used, and is used, by the general public. The renovation required in order to entitle a taxpayer to the benefits of this section must include one or more of the following: the provision of ground level or ramped entrances and washroom and toilet facilities accessible to, and usable by, physically handicapped persons.

History.—s. 1, ch. 76-144.



193.624 - Assessment of residential property.

193.624 Assessment of residential property.—

(1) As used in this section, the term “renewable energy source device” means any of the following equipment that collects, transmits, stores, or uses solar energy, wind energy, or energy derived from geothermal deposits:

(a) Solar energy collectors, photovoltaic modules, and inverters.

(b) Storage tanks and other storage systems, excluding swimming pools used as storage tanks.

(c) Rockbeds.

(d) Thermostats and other control devices.

(e) Heat exchange devices.

(f) Pumps and fans.

(g) Roof ponds.

(h) Freestanding thermal containers.

(i) Pipes, ducts, refrigerant handling systems, and other equipment used to interconnect such systems; however, such equipment does not include conventional backup systems of any type.

(j) Windmills and wind turbines.

(k) Wind-driven generators.

(l) Power conditioning and storage devices that use wind energy to generate electricity or mechanical forms of energy.

(m) Pipes and other equipment used to transmit hot geothermal water to a dwelling or structure from a geothermal deposit.

(2) In determining the assessed value of real property used for residential purposes, an increase in the just value of the property attributable to the installation of a renewable energy source device may not be considered.

(3) This section applies to the installation of a renewable energy source device installed on or after January 1, 2013, to new and existing residential real property.

History.—s. 1, ch. 2013-77.



193.625 - High-water recharge lands; classification and assessment.

193.625 High-water recharge lands; classification and assessment.—

(1) Notwithstanding the provisions of s. 193.461, the property appraiser shall annually classify for assessment purposes all lands within a county choosing to have a high-water recharge protection tax assessment program as either agricultural, nonagricultural, or high-water recharge. The classification applies only to taxes levied by the counties and municipalities adopting an ordinance under subsection (5).

(2) Any landowner whose land is within a county that has a high-water recharge protection tax assessment program and whose land is denied high-water recharge classification by the property appraiser may appeal to the value adjustment board. The property appraiser shall notify the landowner in writing of the denial of high-water recharge classification on or before July 1 of the year for which the application was filed. The notification must advise the landowner of a right to appeal to the value adjustment board and of the filing deadline. The property appraiser shall have available at her or his office a list by ownership of all applications received showing the acreage, the full valuation under s. 193.011, the valuation of the land under the provisions of this section, and whether or not the classification requested was granted.

(3)(a) Lands may not be classified as high-water recharge lands unless a return is filed on or before March 1 of each year. The property appraiser, before so classifying the lands, may require the taxpayer or the taxpayer’s representative to furnish the property appraiser such information as may reasonably be required to establish that the lands were actually used for a bona fide high-water recharge purpose. Failure to make timely application by March 1 constitutes a waiver for 1 year of the privilege granted for high-water recharge assessment. The owner of land that was classified high-water recharge in the previous year and whose ownership or use has not changed may reapply on a short form as provided by the department. A county may, at the request of the property appraiser and by a majority vote of its governing body, waive the requirement that an annual application or statement be made for classification of property within the county after an initial application is made and the classification granted.

(b) Subject to the restrictions set out in this section, only lands that are used primarily for bona fide high-water recharge purposes may be classified as high-water recharge. The term “bona fide high-water recharge purposes” means good faith high-water recharge use of the land. In determining whether the use of the land for high-water recharge purposes is bona fide, the following factors apply:

1. The land use must have been continuous.

2. The land use must be vacant residential, vacant commercial, vacant industrial, vacant institutional, nonagricultural, or single-family residential. The maintenance of one single-family residential dwelling on part of the land does not in itself preclude a high-water recharge classification.

3. The land must be located within a prime groundwater recharge area or in an area considered by the appropriate water management district to supply significant groundwater recharge. Significant groundwater recharge shall be assessed by the appropriate water management district on the basis of hydrologic characteristics of the soils and underlying geologic formations.

4. The land must not be receiving any other special classification.

5. There must not be in the vicinity of the land any activity that has the potential to contaminate the ground water, including, but not limited to, the presence of:

a. Toxic or hazardous substances;

b. Free-flowing saline artesian wells;

c. Drainage wells;

d. Underground storage tanks; or

e. Any potential pollution source existing on a property that drains to the property seeking the high-water recharge classification.

6. The owner of the property has entered into a contract with the county as provided in subsection (5).

7. The parcel of land must be at least 10 acres.

Notwithstanding the provisions of this paragraph, the property appraiser shall use the best available information on the high-water recharge characteristics of lands when making a final determination to grant or deny an application for high-water recharge assessment for the lands.

(4) The provisions of this section do not constitute a basis for zoning restrictions.

(5)(a) In years in which proper application for high-water recharge assessment has been made and granted under this section, for purposes of taxes levied by the county, the assessment of the land must be based on the formula adopted by the county as provided in paragraph (b).

(b) Counties that choose to have a high-water recharge protection tax assessment program must adopt by ordinance a formula for determining the assessment of properties classified as high-water recharge property and a method of contracting with property owners who wish to be involved in the program.

(c) The contract must include a provision that the land assessed as high-water recharge land will be used primarily for bona fide high-water recharge purposes for a period of at least 5 years, as determined by the county, from January 1 of the year in which the assessment is made. Violation of the contract results in the property owner being subject to the payment of the difference between the total amount of taxes actually paid on the property and the amount of taxes which would have been paid in each previous year the contract was in effect if the high-water recharge assessment had not been used.

(d) A municipality located in any county that adopts an ordinance under paragraph (a) may adopt an ordinance providing for the assessment of land located in the incorporated areas in accordance with the county’s ordinance.

(e) Property owners whose land lies within an area determined to be a high-water recharge area must not be required to have their land assessed according to the high-water recharge classification.

(f) In years in which proper application for high-water recharge assessment has not been made, the land must be assessed under s. 193.011.

History.—s. 2, ch. 96-204; s. 27, ch. 97-96; s. 25, ch. 97-236; s. 3, ch. 2005-36; s. 3, ch. 2013-95.



193.6255 - Applicability of duties of property appraisers and clerks of the court pursuant to high-water recharge areas.

193.6255 Applicability of duties of property appraisers and clerks of the court pursuant to high-water recharge areas.—The amendments to ss. 193.625 and 194.037 by this act, insofar as they impose duties on property appraisers and on clerks of the court, apply only to the unincorporated area within those counties that adopt an ordinance under s. 193.625(5). A municipality located in any county that adopts such an ordinance may include all eligible property for high-water recharge classification by ordinance adopted by the municipality’s governing body.

History.—s. 9, ch. 96-204.



193.703 - Reduction in assessment for living quarters of parents or grandparents.

193.703 Reduction in assessment for living quarters of parents or grandparents.—

(1) In accordance with s. 4(f), Art. VII of the State Constitution, a county may provide for a reduction in the assessed value of homestead property which results from the construction or reconstruction of the property for the purpose of providing living quarters for one or more natural or adoptive parents or grandparents of the owner of the property or of the owner’s spouse if at least one of the parents or grandparents for whom the living quarters are provided is at least 62 years of age.

(2) A reduction may be granted under subsection (1) only to the owner of homestead property where the construction or reconstruction is consistent with local land development regulations.

(3) A reduction in assessment which is granted under this section applies only to construction or reconstruction that occurred after the effective date of this section to an existing homestead and applies only during taxable years during which at least one such parent or grandparent maintains his or her primary place of residence in such living quarters within the homestead property of the owner.

(4) Such a reduction in assessment may be granted only upon an application filed annually with the county property appraiser. The application must be made before March 1 of the year for which the reduction is to be granted. If the property appraiser is satisfied that the property is entitled to a reduction in assessment under this section, the property appraiser shall approve the application, and the value of such residential improvements shall be excluded from the value of the property for purposes of ad valorem taxation. The value excluded may not exceed the lesser of the following:

(a) The increase in assessed value resulting from construction or reconstruction of the property; or

(b) Twenty percent of the total assessed value of the property as improved.

(5) At the request of the property appraiser and by a majority vote of the county governing body, a county may waive the annual application requirement after the initial application is filed and the reduction is granted. Notwithstanding such waiver, an application is required if property granted a reduction is sold or otherwise disposed of, the ownership changes in any manner, the applicant for the reduction ceases to use the property as his or her homestead, or the status of the owner changes so as to change the use of the property qualifying for the reduction pursuant to this section.

(6) The property owner shall notify the property appraiser when the property owner no longer qualifies for the reduction in assessed value for living quarters of parents or grandparents, and the previously excluded just value of such improvements as of the first January 1 after the improvements were substantially completed shall be added back to the assessed value of the property.

(7) If the property appraiser determines that for any year within the previous 10 years a property owner who was not entitled to a reduction in assessed value under this section was granted such reduction, the property appraiser shall serve on the owner a notice of intent to record in the public records of the county a notice of tax lien against any property owned by that person in the county, and that property must be identified in the notice of tax lien. Any property that is owned by that person and is situated in this state is subject to the taxes exempted by the improper reduction, plus a penalty of 50 percent of the unpaid taxes for each year and interest at a rate of 15 percent per annum. However, if a reduction is improperly granted due to a clerical mistake or omission by the property appraiser, the person who improperly received the reduction may not be assessed a penalty or interest. Before such lien may be filed, the owner must be given 30 days within which to pay the taxes, penalties, and interest. Such lien is subject to s. 196.161(3).

History.—s. 1, ch. 2002-226; s. 24, ch. 2010-5; s. 7, ch. 2013-72.









Chapter 194 - ADMINISTRATIVE AND JUDICIAL REVIEW OF PROPERTY TAXES

Part I - ADMINISTRATIVE REVIEW (ss. 194.011-194.037)

194.011 - Assessment notice; objections to assessments.

194.011 Assessment notice; objections to assessments.—

(1) Each taxpayer whose property is subject to real or tangible personal ad valorem taxes shall be notified of the assessment of each taxable item of such property, as provided in s. 200.069.

1(2) Any taxpayer who objects to the assessment placed on any property taxable to him or her, including the assessment of homestead property at less than just value under s. 193.155(8), may request the property appraiser to informally confer with the taxpayer. Upon receiving the request, the property appraiser, or a member of his or her staff, shall confer with the taxpayer regarding the correctness of the assessment. At this informal conference, the taxpayer shall present those facts considered by the taxpayer to be supportive of the taxpayer’s claim for a change in the assessment of the property appraiser. The property appraiser or his or her representative at this conference shall present those facts considered by the property appraiser to be supportive of the correctness of the assessment. However, nothing herein shall be construed to be a prerequisite to administrative or judicial review of property assessments.

(3) A petition to the value adjustment board must be in substantially the form prescribed by the department. Notwithstanding s. 195.022, a county officer may not refuse to accept a form provided by the department for this purpose if the taxpayer chooses to use it. A petition to the value adjustment board must be signed by the taxpayer or be accompanied at the time of filing by the taxpayer’s written authorization or power of attorney, unless the person filing the petition is listed in s. 194.034(1)(a). A person listed in s. 194.034(1)(a) may file a petition with a value adjustment board without the taxpayer’s signature or written authorization by certifying under penalty of perjury that he or she has authorization to file the petition on behalf of the taxpayer. If a taxpayer notifies the value adjustment board that a petition has been filed for the taxpayer’s property without his or her consent, the value adjustment board may require the person filing the petition to provide written authorization from the taxpayer authorizing the person to proceed with the appeal before a hearing is held. If the value adjustment board finds that a person listed in s. 194.034(1)(a) willfully and knowingly filed a petition that was not authorized by the taxpayer, the value adjustment board shall require such person to provide the taxpayer’s written authorization for representation to the value adjustment board clerk before any petition filed by that person is heard, for 1 year after imposition of such requirement by the value adjustment board. A power of attorney or written authorization is valid for 1 assessment year, and a new power of attorney or written authorization by the taxpayer is required for each subsequent assessment year. A petition shall also describe the property by parcel number and shall be filed as follows:

(a) The clerk of the value adjustment board and the property appraiser shall have available and shall distribute forms prescribed by the Department of Revenue on which the petition shall be made. Such petition shall be sworn to by the petitioner.

(b) The completed petition shall be filed with the clerk of the value adjustment board of the county, who shall acknowledge receipt thereof and promptly furnish a copy thereof to the property appraiser.

(c) The petition shall state the approximate time anticipated by the taxpayer to present and argue his or her petition before the board.

2(d) The petition may be filed, as to valuation issues, at any time during the taxable year on or before the 25th day following the mailing of notice by the property appraiser as provided in subsection (1). With respect to an issue involving the denial of an exemption, an agricultural or high-water recharge classification application, an application for classification as historic property used for commercial or certain nonprofit purposes, or a deferral, the petition must be filed at any time during the taxable year on or before the 30th day following the mailing of the notice by the property appraiser under s. 193.461, s. 193.503, s. 193.625, s. 196.173, or s. 196.193 or notice by the tax collector under s. 197.2425.

(e) A condominium association, cooperative association, or any homeowners’ association as defined in s. 723.075, with approval of its board of administration or directors, may file with the value adjustment board a single joint petition on behalf of any association members who own parcels of property which the property appraiser determines are substantially similar with respect to location, proximity to amenities, number of rooms, living area, and condition. The condominium association, cooperative association, or homeowners’ association as defined in s. 723.075 shall provide the unit owners with notice of its intent to petition the value adjustment board and shall provide at least 20 days for a unit owner to elect, in writing, that his or her unit not be included in the petition.

(f) An owner of contiguous, undeveloped parcels may file with the value adjustment board a single joint petition if the property appraiser determines such parcels are substantially similar in nature.

(g) An owner of multiple tangible personal property accounts may file with the value adjustment board a single joint petition if the property appraiser determines that the tangible personal property accounts are substantially similar in nature.

(h) The individual, agent, or legal entity that signs the petition becomes an agent of the taxpayer for the purpose of serving process to obtain personal jurisdiction over the taxpayer for the entire value adjustment board proceedings, including any appeals of a board decision by the property appraiser pursuant to s. 194.036. This paragraph does not authorize the individual, agent, or legal entity to receive or access the taxpayer’s confidential information without written authorization from the taxpayer.

(4)(a) At least 15 days before the hearing the petitioner shall provide to the property appraiser a list of evidence to be presented at the hearing, together with copies of all documentation to be considered by the value adjustment board and a summary of evidence to be presented by witnesses.

(b) No later than 7 days before the hearing, if the petitioner has provided the information required under paragraph (a), and if requested in writing by the petitioner, the property appraiser shall provide to the petitioner a list of evidence to be presented at the hearing, together with copies of all documentation to be considered by the value adjustment board and a summary of evidence to be presented by witnesses. The evidence list must contain the property appraiser’s property record card. Failure of the property appraiser to timely comply with the requirements of this paragraph shall result in a rescheduling of the hearing.

(5)(a) The department shall by rule prescribe uniform procedures for hearings before the value adjustment board which include requiring:

1. Procedures for the exchange of information and evidence by the property appraiser and the petitioner consistent with s. 194.032.

2. That the value adjustment board hold an organizational meeting for the purpose of making these procedures available to petitioners.

(b) The department shall develop a uniform policies and procedures manual that shall be used by value adjustment boards, special magistrates, and taxpayers in proceedings before value adjustment boards. The manual shall be made available, at a minimum, on the department’s website and on the existing websites of the clerks of circuit courts.

1(6) The following provisions apply to petitions to the value adjustment board concerning the assessment of homestead property at less than just value under s. 193.155(8):

(a) If the taxpayer does not agree with the amount of the assessment limitation difference for which the taxpayer qualifies as stated by the property appraiser in the county where the previous homestead property was located, or if the property appraiser in that county has not stated that the taxpayer qualifies to transfer any assessment limitation difference, upon the taxpayer filing a petition to the value adjustment board in the county where the new homestead property is located, the value adjustment board in that county shall, upon receiving the appeal, send a notice to the value adjustment board in the county where the previous homestead was located, which shall reconvene if it has already adjourned.

(b) Such notice operates as a petition in, and creates an appeal to, the value adjustment board in the county where the previous homestead was located of all issues surrounding the previous assessment differential for the taxpayer involved. However, the taxpayer may not petition to have the just, assessed, or taxable value of the previous homestead changed.

(c) The value adjustment board in the county where the previous homestead was located shall set the petition for hearing and notify the taxpayer, the property appraiser in the county where the previous homestead was located, the property appraiser in the county where the new homestead is located, and the value adjustment board in that county, and shall hear the appeal. Such appeal shall be heard by an attorney special magistrate if the value adjustment board in the county where the previous homestead was located uses special magistrates. The taxpayer may attend such hearing and present evidence, but need not do so. The value adjustment board in the county where the previous homestead was located shall issue a decision and send a copy of the decision to the value adjustment board in the county where the new homestead is located.

(d) In hearing the appeal in the county where the new homestead is located, that value adjustment board shall consider the decision of the value adjustment board in the county where the previous homestead was located on the issues pertaining to the previous homestead and on the amount of any assessment reduction for which the taxpayer qualifies. The value adjustment board in the county where the new homestead is located may not hold its hearing until it has received the decision from the value adjustment board in the county where the previous homestead was located.

(e) In any circuit court proceeding to review the decision of the value adjustment board in the county where the new homestead is located, the court may also review the decision of the value adjustment board in the county where the previous homestead was located.

History.—s. 25, ch. 4322, 1895; GS 525; s. 1, ch. 5605, 1907; ss. 23, 66, ch. 5596, 1907; RGS 723, 724; CGL 929, 930; s. 1, ch. 67-415; ss. 1, 2, ch. 69-55; s. 1, ch. 69-140; ss. 21, 35, ch. 69-106; s. 25, ch. 70-243; s. 34, ch. 71-355; s. 11, ch. 73-172; s. 5, ch. 76-133; s. 1, ch. 76-234; s. 1, ch. 77-102; s. 1, ch. 77-174; s. 2, ch. 78-354; s. 36, ch. 80-274; s. 13, ch. 82-208; ss. 8, 55, 80, ch. 82-226; s. 209, ch. 85-342; s. 1, ch. 86-175; s. 1, ch. 88-146; s. 143, ch. 91-112; s. 1, ch. 92-32; s. 977, ch. 95-147; s. 6, ch. 95-404; s. 4, ch. 96-204; s. 3, ch. 97-117; s. 2, ch. 2002-18; s. 1, ch. 2004-349; s. 7, ch. 2008-173; s. 3, ch. 2008-197; s. 2, ch. 2011-93; s. 54, ch. 2011-151; s. 1, ch. 2015-115; s. 8, ch. 2016-128.

1Note.—Section 13, ch. 2008-173, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”

2Note.—Section 4, ch. 2011-93, provides that “[t]he Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules pursuant to ss. 120.536(1) and 120.54, Florida Statutes, to administer the provisions of this act. The emergency rules shall remain in effect for 6 months after the rules are adopted and the rules may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

Note.—Former s. 193.25.



194.013 - Filing fees for petitions; disposition; waiver.

194.013 Filing fees for petitions; disposition; waiver.—

(1) If required by resolution of the value adjustment board, a petition filed pursuant to s. 194.011 shall be accompanied by a filing fee to be paid to the clerk of the value adjustment board in an amount determined by the board not to exceed $15 for each separate parcel of property, real or personal, covered by the petition and subject to appeal. However, such filing fee may not be required with respect to an appeal from the disapproval of homestead exemption under s. 196.151 or from the denial of tax deferral under s. 197.2425. Only a single filing fee shall be charged under this section as to any particular parcel of real property or tangible personal property account despite the existence of multiple issues and hearings pertaining to such parcel or account. For joint petitions filed pursuant to s. 194.011(3)(e), (f), or (g), a single filing fee shall be charged. Such fee shall be calculated as the cost of the special magistrate for the time involved in hearing the joint petition and shall not exceed $5 per parcel of real property or tangible property account. Such fee is to be proportionately paid by affected parcel owners.

(2) The value adjustment board shall waive the filing fee with respect to a petition filed by a taxpayer who demonstrates at the time of filing, by an appropriate certificate or other documentation issued by the Department of Children and Families and submitted with the petition, that the petitioner is then an eligible recipient of temporary assistance under chapter 414.

(3) All filing fees imposed under this section shall be paid to the clerk of the value adjustment board at the time of filing. If such fees are not paid at that time, the petition shall be deemed invalid and shall be rejected.

(4) All filing fees collected by the clerk shall be allocated and utilized to defray, to the extent possible, the costs incurred in connection with the administration and operation of the value adjustment board.

History.—s. 19, ch. 83-204; s. 210, ch. 85-342; s. 2, ch. 86-175; s. 4, ch. 86-300; s. 2, ch. 88-146; s. 144, ch. 91-112; s. 55, ch. 96-175; s. 18, ch. 99-8; s. 3, ch. 2000-262; s. 70, ch. 2004-11; s. 55, ch. 2011-151; s. 41, ch. 2014-19; s. 2, ch. 2015-115.



194.014 - Partial payment of ad valorem taxes; proceedings before value adjustment board.

194.014 Partial payment of ad valorem taxes; proceedings before value adjustment board.—

(1)(a) A petitioner before the value adjustment board who challenges the assessed value of property must pay all of the non-ad valorem assessments and make a partial payment of at least 75 percent of the ad valorem taxes, less the applicable discount under s. 197.162, before the taxes become delinquent pursuant to s. 197.333.

(b)1. A petitioner before the value adjustment board who challenges the denial of a classification or exemption, or the assessment based on an argument that the property was not substantially complete as of January 1, must pay all of the non-ad valorem assessments and the amount of the tax which the taxpayer admits in good faith to be owing, less the applicable discount under s. 197.162, before the taxes become delinquent pursuant to s. 197.333.

2. If the value adjustment board determines that the amount of the tax that the taxpayer has admitted to be owing pursuant to this paragraph is grossly disproportionate to the amount of the tax found to be due and that the taxpayer’s admission was not made in good faith, the tax collector must collect a penalty at the rate of 10 percent of the deficiency per year from the date the taxes became delinquent pursuant to s. 197.333.

(c) The value adjustment board must deny the petition by written decision by April 20 if the petitioner fails to make the payment required by this subsection. The clerk, upon issuance of the decision, shall, on a form provided by the Department of Revenue, notify by first-class mail each taxpayer, the property appraiser, and the department of the decision of the board.

(2) If the value adjustment board or the property appraiser determines that the petitioner owes ad valorem taxes in excess of the amount paid, the unpaid amount accrues interest at an annual percentage rate equal to the bank prime loan rate on July 1, or the first business day thereafter if July 1 is a Saturday, Sunday, or legal holiday, of the year, beginning on the date the taxes became delinquent pursuant to s. 197.333 until the unpaid amount is paid. If the value adjustment board or the property appraiser determines that a refund is due, the overpaid amount accrues interest at an annual percentage rate equal to the bank prime loan rate on July 1, or the first business day thereafter if July 1 is a Saturday, Sunday, or legal holiday, of the tax year, beginning on the date the taxes became delinquent pursuant to s. 197.333 until a refund is paid. Interest on an overpayment related to a petition shall be funded proportionately by each taxing authority that was overpaid. Interest does not accrue on amounts paid in excess of 100 percent of the current taxes due as provided on the tax notice issued pursuant to s. 197.322. For purposes of this subsection, the term “bank prime loan rate” means the average predominant prime rate quoted by commercial banks to large businesses as published by the Board of Governors of the Federal Reserve System.

(3) This section does not apply to petitions for ad valorem tax deferrals pursuant to chapter 197.

History.—s. 1, ch. 2011-181; s. 9, ch. 2016-128.



194.015 - Value adjustment board.

194.015 Value adjustment board.—There is hereby created a value adjustment board for each county, which shall consist of two members of the governing body of the county as elected from the membership of the board of said governing body, one of whom shall be elected chairperson, and one member of the school board as elected from the membership of the school board, and two citizen members, one of whom shall be appointed by the governing body of the county and must own homestead property within the county and one of whom must be appointed by the school board and must own a business occupying commercial space located within the school district. A citizen member may not be a member or an employee of any taxing authority, and may not be a person who represents property owners in any administrative or judicial review of property taxes. The members of the board may be temporarily replaced by other members of the respective boards on appointment by their respective chairpersons. Any three members shall constitute a quorum of the board, except that each quorum must include at least one member of said governing board, at least one member of the school board, and at least one citizen member and no meeting of the board shall take place unless a quorum is present. Members of the board may receive such per diem compensation as is allowed by law for state employees if both bodies elect to allow such compensation. The clerk of the governing body of the county shall be the clerk of the value adjustment board. The board shall appoint private counsel who has practiced law for over 5 years and who shall receive such compensation as may be established by the board. The private counsel may not represent the property appraiser, the tax collector, any taxing authority, or any property owner in any administrative or judicial review of property taxes. No meeting of the board shall take place unless counsel to the board is present. Two-fifths of the expenses of the board shall be borne by the district school board and three-fifths by the district county commission.

History.—s. 2, ch. 69-140; s. 1, ch. 69-300; s. 26, ch. 70-243; s. 22, ch. 73-172; s. 5, ch. 74-234; s. 1, ch. 75-77; s. 6, ch. 76-133; s. 2, ch. 76-234; s. 1, ch. 77-69; s. 145, ch. 91-112; s. 978, ch. 95-147; s. 4, ch. 2008-197.



194.032 - Hearing purposes; timetable.

194.032 Hearing purposes; timetable.—

(1)(a) The value adjustment board shall meet not earlier than 30 days and not later than 60 days after the mailing of the notice provided in s. 194.011(1); however, no board hearing shall be held before approval of all or any part of the assessment rolls by the Department of Revenue. The board shall meet for the following purposes:

1. Hearing petitions relating to assessments filed pursuant to s. 194.011(3).

2. Hearing complaints relating to homestead exemptions as provided for under s. 196.151.

3. Hearing appeals from exemptions denied, or disputes arising from exemptions granted, upon the filing of exemption applications under s. 196.011.

4. Hearing appeals concerning ad valorem tax deferrals and classifications.

5. Hearing appeals from determinations that a change of ownership under s. 193.155(3), a change of ownership or control under s. 193.1554(5) or s. 193.1555(5), or a qualifying improvement under s. 193.1555(5) has occurred.

(b) Notwithstanding the provisions of paragraph (a), the value adjustment board may meet prior to the approval of the assessment rolls by the Department of Revenue, but not earlier than July 1, to hear appeals pertaining to the denial by the property appraiser of exemptions, agricultural and high-water recharge classifications, classifications as historic property used for commercial or certain nonprofit purposes, and deferrals under subparagraphs (a)2., 3., and 4. In such event, however, the board may not certify any assessments under s. 193.122 until the Department of Revenue has approved the assessments in accordance with s. 193.1142 and all hearings have been held with respect to the particular parcel under appeal.

(c) In no event may a hearing be held pursuant to this subsection relative to valuation issues prior to completion of the hearings required under s. 200.065(2)(c).

(2)(a) The clerk of the governing body of the county shall prepare a schedule of appearances before the board based on petitions timely filed with him or her. The clerk shall notify each petitioner of the scheduled time of his or her appearance at least 25 calendar days before the day of the scheduled appearance. The notice must indicate whether the petition has been scheduled to be heard at a particular time or during a block of time. If the petition has been scheduled to be heard within a block of time, the beginning and ending of that block of time must be indicated on the notice; however, as provided in paragraph (b), a petitioner may not be required to wait for more than a reasonable time, not to exceed 2 hours, after the beginning of the block of time. The property appraiser must provide a copy of the property record card containing information relevant to the computation of the current assessment, with confidential information redacted, to the petitioner upon receipt of the petition from the clerk regardless of whether the petitioner initiates evidence exchange, unless the property record card is available online from the property appraiser, in which case the property appraiser must notify the petitioner that the property record card is available online. The petitioner and the property appraiser may each reschedule the hearing a single time for good cause. As used in this paragraph, the term “good cause” means circumstances beyond the control of the person seeking to reschedule the hearing which reasonably prevent the party from having adequate representation at the hearing. If the hearing is rescheduled by the petitioner or the property appraiser, the clerk shall notify the petitioner of the rescheduled time of his or her appearance at least 15 calendar days before the day of the rescheduled appearance, unless this notice is waived by both parties.

(b) A petitioner may not be required to wait for more than a reasonable time, not to exceed 2 hours, after the scheduled time for the hearing to commence. If the hearing is not commenced within that time, the petitioner may inform the chairperson of the meeting that he or she intends to leave. If the petitioner leaves, the clerk shall reschedule the hearing, and the rescheduling is not considered to be a request to reschedule as provided in paragraph (a).

(c) Failure on three occasions with respect to any single tax year to convene at the scheduled time of meetings of the board is grounds for removal from office by the Governor for neglect of duties.

(3) The board shall remain in session from day to day until all petitions, complaints, appeals, and disputes are heard. If all or any part of an assessment roll has been disapproved by the department pursuant to s. 193.1142, the board shall reconvene to hear petitions, complaints, or appeals and disputes filed upon the finally approved roll or part of a roll.

History.—s. 4, ch. 69-140; ss. 21, 35, ch. 69-106; s. 27, ch. 70-243; s. 12, ch. 73-172; s. 6, ch. 74-234; s. 7, ch. 76-133; s. 3, ch. 76-234; s. 1, ch. 77-174; s. 13, ch. 77-301; ss. 1, 9, 37, ch. 80-274; s. 5, ch. 81-308; ss. 14, 16, ch. 82-208; ss. 9, 11, 23, 26, 80, ch. 82-226; ss. 20, 21, 22, 23, 24, 25, ch. 83-204; s. 146, ch. 91-112; s. 979, ch. 95-147; s. 5, ch. 96-204; s. 4, ch. 97-117; s. 2, ch. 98-52; s. 3, ch. 2002-18; s. 2, ch. 2004-349; s. 11, ch. 2012-193; s. 8, ch. 2013-109; s. 10, ch. 2016-128.



194.034 - Hearing procedures; rules.

194.034 Hearing procedures; rules.—

(1)(a) Petitioners before the board may be represented by an employee of the taxpayer or an affiliated entity, an attorney who is a member of The Florida Bar, a real estate appraiser licensed under chapter 475, a real estate broker licensed under chapter 475, or a certified public accountant licensed under chapter 473, retained by the taxpayer. Such person may present testimony and other evidence.

(b) A petitioner before the board may also be represented by a person with a power of attorney to act on the taxpayer’s behalf. Such person may present testimony and other evidence. The power of attorney must conform to the requirements of part II of chapter 709, is valid only to represent a single petitioner in a single assessment year, and must identify the parcels for which the taxpayer has granted the person the authority to represent the taxpayer. The Department of Revenue shall adopt a form that meets the requirements of this paragraph. However, a petitioner is not required to use the department’s form to grant the power of attorney.

(c) A petitioner before the board may also be represented by a person with written authorization to act on the taxpayer’s behalf, for which such person receives no compensation. Such person may present testimony and other evidence. The written authorization is valid only to represent a single petitioner in a single assessment year and must identify the parcels for which the taxpayer authorizes the person to represent the taxpayer. The Department of Revenue shall adopt a form that meets the requirements of this paragraph. However, a petitioner is not required to use the department’s form to grant the authorization.

(d) The property appraiser or his or her authorized representatives may be represented by an attorney in defending the property appraiser’s assessment or opposing an exemption and may present testimony and other evidence.

(e) The property appraiser, each petitioner, and all witnesses shall be required, upon the request of either party, to testify under oath as administered by the chair of the board. Hearings shall be conducted in the manner prescribed by rules of the department, which rules shall include the right of cross-examination of any witness.

(f) Nothing herein shall preclude an aggrieved taxpayer from contesting his or her assessment in the manner provided by s. 194.171, regardless of whether he or she has initiated an action pursuant to s. 194.011.

(g) The rules shall provide that no evidence shall be considered by the board except when presented during the time scheduled for the petitioner’s hearing or at a time when the petitioner has been given reasonable notice; that a verbatim record of the proceedings shall be made, and proof of any documentary evidence presented shall be preserved and made available to the Department of Revenue, if requested; and that further judicial proceedings shall be as provided in s. 194.036.

(h) Notwithstanding the provisions of this subsection, a petitioner may not present for consideration, and a board or special magistrate may not accept for consideration, testimony or other evidentiary materials that were requested of the petitioner in writing by the property appraiser of which the petitioner had knowledge but denied to the property appraiser.

(i) Chapter 120 does not apply to hearings of the value adjustment board.

(j) An assessment may not be contested unless a return as required by s. 193.052 was timely filed. For purposes of this paragraph, the term “timely filed” means filed by the deadline established in s. 193.062 or before the expiration of any extension granted under s. 193.063. If notice is mailed pursuant to s. 193.073(1)(a), a complete return must be submitted under s. 193.073(1)(a) for the assessment to be contested.

(2) In each case, except if the complaint is withdrawn by the petitioner or if the complaint is acknowledged as correct by the property appraiser, the value adjustment board shall render a written decision. All such decisions shall be issued within 20 calendar days after the last day the board is in session under s. 194.032. The decision of the board must contain findings of fact and conclusions of law and must include reasons for upholding or overturning the determination of the property appraiser. Findings of fact must be based on admitted evidence or a lack thereof. If a special magistrate has been appointed, the recommendations of the special magistrate shall be considered by the board. The clerk, upon issuance of a decision, shall, on a form provided by the Department of Revenue, notify each taxpayer and the property appraiser of the decision of the board. This notification shall be by first-class mail or by electronic means if selected by the taxpayer on the originally filed petition. If requested by the Department of Revenue, the clerk shall provide to the department a copy of the decision or information relating to the tax impact of the findings and results of the board as described in s. 194.037 in the manner and form requested.

(3) Appearance before an advisory board or agency created by the county may not be required as a prerequisite condition to appearing before the value adjustment board.

(4) A condominium homeowners’ association may appear before the board to present testimony and evidence regarding the assessment of condominium units which the association represents. Such testimony and evidence shall be considered by the board with respect to hearing petitions filed by individual condominium unit owners, unless the owner requests otherwise.

(5) For the purposes of review of a petition, the board may consider assessments among comparable properties within homogeneous areas or neighborhoods.

(6) For purposes of hearing joint petitions filed pursuant to s. 194.011(3)(e), each included parcel shall be considered by the board as a separate petition. Such separate petitions shall be heard consecutively by the board. If a special magistrate is appointed, such separate petitions shall all be assigned to the same special magistrate.

History.—s. 21, ch. 83-204; s. 12, ch. 83-216; s. 3, ch. 86-175; s. 147, ch. 91-112; s. 2, ch. 92-32; s. 980, ch. 95-147; s. 71, ch. 2004-11; s. 2, ch. 2011-181; s. 12, ch. 2012-193; s. 4, ch. 2013-192; s. 11, ch. 2016-128.



194.035 - Special magistrates; property evaluators.

194.035 Special magistrates; property evaluators.—

(1) In counties having a population of more than 75,000, the board shall appoint special magistrates for the purpose of taking testimony and making recommendations to the board, which recommendations the board may act upon without further hearing. These special magistrates may not be elected or appointed officials or employees of the county but shall be selected from a list of those qualified individuals who are willing to serve as special magistrates. Employees and elected or appointed officials of a taxing jurisdiction or of the state may not serve as special magistrates. The clerk of the board shall annually notify such individuals or their professional associations to make known to them that opportunities to serve as special magistrates exist. The Department of Revenue shall provide a list of qualified special magistrates to any county with a population of 75,000 or less. Subject to appropriation, the department shall reimburse counties with a population of 75,000 or less for payments made to special magistrates appointed for the purpose of taking testimony and making recommendations to the value adjustment board pursuant to this section. The department shall establish a reasonable range for payments per case to special magistrates based on such payments in other counties. Requests for reimbursement of payments outside this range shall be justified by the county. If the total of all requests for reimbursement in any year exceeds the amount available pursuant to this section, payments to all counties shall be prorated accordingly. If a county having a population less than 75,000 does not appoint a special magistrate to hear each petition, the person or persons designated to hear petitions before the value adjustment board or the attorney appointed to advise the value adjustment board shall attend the training provided pursuant to subsection (3), regardless of whether the person would otherwise be required to attend, but shall not be required to pay the tuition fee specified in subsection (3). A special magistrate appointed to hear issues of exemptions, classifications, and determinations that a change of ownership, a change of ownership or control, or a qualifying improvement has occurred shall be a member of The Florida Bar with no less than 5 years’ experience in the area of ad valorem taxation. A special magistrate appointed to hear issues regarding the valuation of real estate shall be a state certified real estate appraiser with not less than 5 years’ experience in real property valuation. A special magistrate appointed to hear issues regarding the valuation of tangible personal property shall be a designated member of a nationally recognized appraiser’s organization with not less than 5 years’ experience in tangible personal property valuation. A special magistrate need not be a resident of the county in which he or she serves. A special magistrate may not represent a person before the board in any tax year during which he or she has served that board as a special magistrate. Before appointing a special magistrate, a value adjustment board shall verify the special magistrate’s qualifications. The value adjustment board shall ensure that the selection of special magistrates is based solely upon the experience and qualifications of the special magistrate and is not influenced by the property appraiser. The special magistrate shall accurately and completely preserve all testimony and, in making recommendations to the value adjustment board, shall include proposed findings of fact, conclusions of law, and reasons for upholding or overturning the determination of the property appraiser. The expense of hearings before magistrates and any compensation of special magistrates shall be borne three-fifths by the board of county commissioners and two-fifths by the school board. When appointing special magistrates or when scheduling special magistrates for specific hearings, the board, the board attorney, and the board clerk may not consider the dollar amount or percentage of any assessment reductions recommended by any special magistrate in the current year or in any previous year.

(2) The value adjustment board of each county may employ qualified property appraisers or evaluators to appear before the value adjustment board at that meeting of the board which is held for the purpose of hearing complaints. Such property appraisers or evaluators shall present testimony as to the just value of any property the value of which is contested before the board and shall submit to examination by the board, the taxpayer, and the property appraiser.

(3) The department shall provide and conduct training for special magistrates at least once each state fiscal year in at least five locations throughout the state. Such training shall emphasize the department’s standard measures of value, including the guidelines for real and tangible personal property. Notwithstanding subsection (1), a person who has 3 years of relevant experience and who has completed the training provided by the department under this subsection may be appointed as a special magistrate. The training shall be open to the public. The department shall charge tuition fees to any person attending this training in an amount sufficient to fund the department’s costs to conduct all aspects of the training. The department shall deposit the fees collected into the Certification Program Trust Fund pursuant to s. 195.002(2).

History.—s. 22, ch. 83-204; s. 148, ch. 91-112; s. 981, ch. 95-147; s. 4, ch. 2002-18; s. 72, ch. 2004-11; s. 5, ch. 2008-197; s. 12, ch. 2016-128.



194.036 - Appeals.

194.036 Appeals.—Appeals of the decisions of the board shall be as follows:

(1) If the property appraiser disagrees with the decision of the board, he or she may appeal the decision to the circuit court if one or more of the following criteria are met:

(a) The property appraiser determines and affirmatively asserts in any legal proceeding that there is a specific constitutional or statutory violation, or a specific violation of administrative rules, in the decision of the board, except that nothing herein shall authorize the property appraiser to institute any suit to challenge the validity of any portion of the constitution or of any duly enacted legislative act of this state;

(b) There is a variance from the property appraiser’s assessed value in excess of the following: 15 percent variance from any assessment of $50,000 or less; 10 percent variance from any assessment in excess of $50,000 but not in excess of $500,000; 7.5 percent variance from any assessment in excess of $500,000 but not in excess of $1 million; or 5 percent variance from any assessment in excess of $1 million; or

(c) There is an assertion by the property appraiser to the Department of Revenue that there exists a consistent and continuous violation of the intent of the law or administrative rules by the value adjustment board in its decisions. The property appraiser shall notify the department of those portions of the tax roll for which the assertion is made. The department shall thereupon notify the clerk of the board who shall, within 15 days of the notification by the department, send the written decisions of the board to the department. Within 30 days of the receipt of the decisions by the department, the department shall notify the property appraiser of its decision relative to further judicial proceedings. If the department finds upon investigation that a consistent and continuous violation of the intent of the law or administrative rules by the board has occurred, it shall so inform the property appraiser, who may thereupon bring suit in circuit court against the value adjustment board for injunctive relief to prohibit continuation of the violation of the law or administrative rules and for a mandatory injunction to restore the tax roll to its just value in such amount as determined by judicial proceeding. However, when a final judicial decision is rendered as a result of an appeal filed pursuant to this paragraph which alters or changes an assessment of a parcel of property of any taxpayer not a party to such procedure, such taxpayer shall have 60 days from the date of the final judicial decision to file an action to contest such altered or changed assessment pursuant to s. 194.171(1), and the provisions of s. 194.171(2) shall not bar such action.

(2) Any taxpayer may bring an action to contest a tax assessment pursuant to s. 194.171.

(3) The circuit court proceeding shall be de novo, and the burden of proof shall be upon the party initiating the action.

History.—s. 23, ch. 83-204; s. 149, ch. 91-112; s. 982, ch. 95-147.



194.037 - Disclosure of tax impact.

194.037 Disclosure of tax impact.—

(1) After hearing all petitions, complaints, appeals, and disputes, the clerk shall make public notice of the findings and results of the board in at least a quarter-page size advertisement of a standard size or tabloid size newspaper, and the headline shall be in a type no smaller than 18 point. The advertisement shall not be placed in that portion of the newspaper where legal notices and classified advertisements appear. The advertisement shall be published in a newspaper of general paid circulation in the county. The newspaper selected shall be one of general interest and readership in the community, and not one of limited subject matter, pursuant to chapter 50. The headline shall read: TAX IMPACT OF VALUE ADJUSTMENT BOARD. The public notice shall list the members of the value adjustment board and the taxing authorities to which they are elected. The form shall show, in columnar form, for each of the property classes listed under subsection (2), the following information, with appropriate column totals:

(a) In the first column, the number of parcels for which the board granted exemptions that had been denied or that had not been acted upon by the property appraiser.

(b) In the second column, the number of parcels for which petitions were filed concerning a property tax exemption.

(c) In the third column, the number of parcels for which the board considered the petition and reduced the assessment from that made by the property appraiser on the initial assessment roll.

(d) In the fourth column, the number of parcels for which petitions were filed but not considered by the board because such petitions were withdrawn or settled prior to the board’s consideration.

(e) In the fifth column, the number of parcels for which petitions were filed requesting a change in assessed value, including requested changes in assessment classification.

(f) In the sixth column, the net change in taxable value from the assessor’s initial roll which results from board decisions.

(g) In the seventh column, the net shift in taxes to parcels not granted relief by the board. The shift shall be computed as the amount shown in column 6 multiplied by the applicable millage rates adopted by the taxing authorities in hearings held pursuant to s. 200.065(2)(d) or adopted by vote of the electors pursuant to s. 9(b) or s. 12, Art. VII of the State Constitution, but without adjustment as authorized pursuant to s. 200.065(6). If for any taxing authority the hearing has not been completed at the time the notice required herein is prepared, the millage rate used shall be that adopted in the hearing held pursuant to s. 200.065(2)(c).

(2) There must be a line entry in each of the columns described in subsection (1), for each of the following property classes:

(a) Improved residential property, which must be identified as “Residential.”

(b) Improved commercial property, which must be identified as “Commercial.”

(c) Improved industrial property, utility property, leasehold interests, subsurface rights, and other property not properly attributable to other classes listed in this section, which must be identified as “Industrial and Misc.”

(d) Agricultural property, which must be identified as “Agricultural.”

(e) High-water recharge property, which must be identified as “High-Water Recharge.”

(f) Historic property used for commercial or certain nonprofit purposes, which shall be identified as “Historic Commercial or Nonprofit.”

(g) Tangible personal property, which must be identified as “Business Machinery and Equipment.”

(h) Vacant land and nonagricultural acreage, which must be identified as “Vacant Lots and Acreage.”

(3) The form of the notice, including appropriate narrative and column descriptions, shall be prescribed by department rule and shall be brief and nontechnical to minimize confusion for the average taxpayer.

History.—s. 24, ch. 83-204; s. 150, ch. 91-112; s. 6, ch. 96-204; s. 5, ch. 97-117; s. 6, ch. 2007-321; s. 6, ch. 2008-197.






Part II - JUDICIAL REVIEW (ss. 194.171-194.231)

194.171 - Circuit court to have original jurisdiction in tax cases.

194.171 Circuit court to have original jurisdiction in tax cases.—

(1) The circuit courts have original jurisdiction at law of all matters relating to property taxation. Venue is in the county where the property is located, except that venue shall be in Leon County when the property is assessed pursuant to s. 193.085(4).

(2) No action shall be brought to contest a tax assessment after 60 days from the date the assessment being contested is certified for collection under s. 193.122(2), or after 60 days from the date a decision is rendered concerning such assessment by the value adjustment board if a petition contesting the assessment had not received final action by the value adjustment board prior to extension of the roll under s. 197.323.

(3) Before an action to contest a tax assessment may be brought, the taxpayer shall pay to the collector not less than the amount of the tax which the taxpayer admits in good faith to be owing. The collector shall issue a receipt for the payment, and the receipt shall be filed with the complaint. Notwithstanding the provisions of chapter 197, payment of the taxes the taxpayer admits to be due and owing and the timely filing of an action pursuant to this section shall suspend all procedures for the collection of taxes prior to final disposition of the action.

(4) Payment of a tax shall not be deemed an admission that the tax was due and shall not prejudice the right to bring a timely action as provided in subsection (2) to challenge such tax and seek a refund.

(5) No action to contest a tax assessment may be maintained, and any such action shall be dismissed, unless all taxes on the property assessed in years after the action is brought, which the taxpayer in good faith admits to be owing, are paid before they become delinquent.

(6) The requirements of subsections (2), (3), and (5) are jurisdictional. No court shall have jurisdiction in such cases until after the requirements of both subsections (2) and (3) have been met. A court shall lose jurisdiction of a case when the taxpayer has failed to comply with the requirements of subsection (5).

History.—s. 1, ch. 8586, 1921; CGL 1038; s. 2, ch. 29737, 1955; s. 1, ch. 67-538; ss. 1, 2, ch. 69-55; s. 8, ch. 69-102; s. 6, ch. 69-140; ss. 30, 31, ch. 70-243; s. 1, ch. 72-239; s. 6, ch. 74-234; s. 17, ch. 82-226; s. 7, ch. 83-204; s. 56, ch. 83-217; s. 211, ch. 85-342; s. 3, ch. 88-146; s. 151, ch. 91-112; s. 32, ch. 94-353; s. 1470, ch. 95-147.

Note.—Former ss. 192.21, 194.151, 196.01.



194.181 - Parties to a tax suit.

194.181 Parties to a tax suit.—

(1) The plaintiff in any tax suit shall be:

(a) The taxpayer or other person contesting the assessment of any tax, the payment of which he or she is responsible for under a statute or a person who is responsible for the entire tax payment pursuant to a contract and has the written consent of the property owner, or the condominium association, cooperative association, or homeowners’ association as defined in s. 723.075 which operates the units subject to the assessment; or

(b) The property appraiser pursuant to s. 194.036.

(2) In any case brought by the taxpayer or association contesting the assessment of any property, the county property appraiser shall be party defendant. In any case brought by the property appraiser pursuant to s. 194.036(1)(a) or (b), the taxpayer shall be party defendant. In any case brought by the property appraiser pursuant to s. 194.036(1)(c), the value adjustment board shall be party defendant.

(3) In any suit involving the collection of any tax on property, as well as questions relating to tax certificates or applications for tax deeds, the tax collector charged under the law with collecting such tax shall be the defendant.

(4) In any suit involving a tax other than an ad valorem tax on property, the tax collector charged under the law with collecting such tax shall be defendant. However, this section does not apply in any instance wherein general law provides for some other person to be the party defendant.

(5) In any suit in which the assessment of any tax, or the collection of any tax, tax certificate, or tax deed is contested on the ground that it is contrary to the State Constitution, the official of the state government responsible for overall supervision of the assessment and collection of such tax shall be made a party defendant of such suit. Any such suit shall be brought in that county having venue under s. 194.171 or, when that section is inapplicable, in the Circuit Court of Leon County, and the attorney for the defendant county officer shall upon request represent the state official in any such suit or proceeding, for which he or she shall receive no additional compensation.

(6) In any suit in which the validity of any statute or regulation found in, or issued pursuant to, chapters 192-197, inclusive, is contested, the public officer affected may be a party plaintiff.

History.—s. 3, ch. 8586, 1921; CGL 1040; ss. 1, 2, ch. 69-55; s. 7, ch. 69-140; s. 32, ch. 70-243; s. 1, ch. 73-74; s. 9, ch. 76-133; s. 4, ch. 76-234; s. 1, ch. 77-174; s. 27, ch. 83-204; s. 4, ch. 88-146; s. 152, ch. 91-112; s. 983, ch. 95-147; s. 7, ch. 2004-349.

Note.—Former s. 196.03.



194.192 - Costs; interest on unpaid taxes; penalty.

194.192 Costs; interest on unpaid taxes; penalty.—

(1) In any suit involving the assessment or collection of any tax, the court shall assess all costs.

(2) If the court finds that the amount of tax owed by the taxpayer is greater than the amount the taxpayer has in good faith admitted and paid, it shall enter judgment against the taxpayer for the deficiency and for interest on the deficiency at the rate of 12 percent per year from the date the tax became delinquent. If it finds that the amount of tax which the taxpayer has admitted to be owing is grossly disproportionate to the amount of tax found to be due and that the taxpayer’s admission was not made in good faith, the court shall also assess a penalty at the rate of 10 percent of the deficiency per year from the date the tax became delinquent.

History.—s. 8, ch. 69-140; s. 33, ch. 70-243; s. 35, ch. 71-355; s. 2, ch. 72-239; s. 18, ch. 82-226; s. 4, ch. 96-397.



194.211 - Injunction against tax sales.

194.211 Injunction against tax sales.—In any tax suit, the court may issue injunctions to restrain the sale of real or personal property for any tax which shall appear to be contrary to law or equity, and in no case shall any complaint be dismissed because the tax assessment complained of, or the injunction asked for, involves personal property only.

History.—s. 2, ch. 8586, 1921; CGL 1039; ss. 1, 2, ch. 69-55; s. 34, ch. 70-243.

Note.—Former s. 196.02.



194.231 - Parties in suits relating to distribution, etc., of funds to counties, etc.

194.231 Parties in suits relating to distribution, etc., of funds to counties, etc.—

(1) No court shall hereafter enter any interlocutory or final order, decree, or judgment in any case involving the validity or constitutionality of any law relating to the distribution, apportionment, or allocation of any state excise or other taxes equally to the several counties in this state under such law, until it shall be made to appear of record in the case that the party to the cause seeking such order, decree, or judgment has duly served upon the chairperson of the board of county commissioners or the chairperson of the school board of each of the counties of this state or upon both such chairpersons of said boards, depending upon whether one or both of said boards has an interest in the subject matter, written notice of the pendency of the case and thereafter of all hearings of all applications or motions for such orders, decrees of judgments in such cases, at least 5 days before all hearings.

(2) Such notice shall state the time, place and date of each such hearing and adjournments thereof, and shall be accompanied by copy of the complaint and petition, motion or application for any such order, decree, or judgment and the exhibits thereto attached, if any; and upon such service such boards of such counties having an interest in the subject matter of the case shall forthwith be and become parties to the cause, and shall be by order of the court properly aligned as parties plaintiff or defendant.

History.—s. 1, ch. 19029, 1939; CGL 1940 Supp. 1279(110-f); s. 2, ch. 29737, 1955; ss. 1, 2, ch. 69-55; s. 1, ch. 69-300; s. 984, ch. 95-147.

Note.—Former s. 196.13.






Part III - ASSESSMENT: PRESUMPTION OF CORRECTNESS (ss. 194.301, 194.3015)

194.301 - Challenge to ad valorem tax assessment.

194.301 Challenge to ad valorem tax assessment.—

(1) In any administrative or judicial action in which a taxpayer challenges an ad valorem tax assessment of value, the property appraiser’s assessment is presumed correct if the appraiser proves by a preponderance of the evidence that the assessment was arrived at by complying with s. 193.011, any other applicable statutory requirements relating to classified use values or assessment caps, and professionally accepted appraisal practices, including mass appraisal standards, if appropriate. However, a taxpayer who challenges an assessment is entitled to a determination by the value adjustment board or court of the appropriateness of the appraisal methodology used in making the assessment. The value of property must be determined by an appraisal methodology that complies with the criteria of s. 193.011 and professionally accepted appraisal practices. The provisions of this subsection preempt any prior case law that is inconsistent with this subsection.

(2) In an administrative or judicial action in which an ad valorem tax assessment is challenged, the burden of proof is on the party initiating the challenge.

(a) If the challenge is to the assessed value of the property, the party initiating the challenge has the burden of proving by a preponderance of the evidence that the assessed value:

1. Does not represent the just value of the property after taking into account any applicable limits on annual increases in the value of the property;

2. Does not represent the classified use value or fractional value of the property if the property is required to be assessed based on its character or use; or

3. Is arbitrarily based on appraisal practices that are different from the appraisal practices generally applied by the property appraiser to comparable property within the same county.

(b) If the party challenging the assessment satisfies the requirements of paragraph (a), the presumption provided in subsection (1) is overcome, and the value adjustment board or the court shall establish the assessment if there is competent, substantial evidence of value in the record which cumulatively meets the criteria of s. 193.011 and professionally accepted appraisal practices. If the record lacks such evidence, the matter must be remanded to the property appraiser with appropriate directions from the value adjustment board or the court, and the property appraiser must comply with those directions.

(c) If the revised assessment following remand is challenged, the procedures described in this section apply.

(d) If the challenge is to the classification or exemption status of the property, there is no presumption of correctness, and the party initiating the challenge has the burden of proving by a preponderance of the evidence that the classification or exempt status assigned to the property is incorrect.

History.—s. 1, ch. 97-85; s. 1, ch. 2009-121.



194.3015 - Burden of proof.

194.3015 Burden of proof.—

(1) It is the express intent of the Legislature that a taxpayer shall never have the burden of proving that the property appraiser’s assessment is not supported by any reasonable hypothesis of a legal assessment. All cases establishing the every-reasonable-hypothesis standard were expressly rejected by the Legislature on the adoption of chapter 97-85, Laws of Florida. It is the further intent of the Legislature that any cases published since 1997 citing the every-reasonable-hypothesis standard are expressly rejected to the extent that they are interpretative of legislative intent.

(2) This section is intended to clarify existing law and apply retroactively.

History.—s. 2, ch. 2009-121.









Chapter 195 - PROPERTY ASSESSMENT ADMINISTRATION AND FINANCE

195.0011 - Short title.

195.0011 Short title.—Chapter 195 shall be known as the “Property Assessment Administration and Finance Law.”

History.—s. 1, ch. 73-172.



195.0012 - Legislative intent.

195.0012 Legislative intent.—It is declared to be the legislative purpose and intent in this entire chapter to recognize and fulfill the state’s responsibility to secure a just valuation for ad valorem tax purposes of all property and to provide for a uniform assessment as between property within each county and property in every other county or taxing district.

History.—s. 47, ch. 70-243; s. 2, ch. 73-172.

Note.—Former s. 195.111.



195.002 - Supervision by Department of Revenue.

195.002 Supervision by Department of Revenue.—

(1) The Department of Revenue shall have general supervision of the assessment and valuation of property so that all property will be placed on the tax rolls and shall be valued according to its just valuation, as required by the constitution. It shall also have supervision over tax collection and all other aspects of the administration of such taxes. The supervision of the department shall consist primarily of aiding and assisting county officers in the assessing and collection functions, with particular emphasis on the more technical aspects. In this regard, the department shall conduct schools to upgrade assessment skills of both state and local assessment personnel.

(2) In furtherance of its duty to conduct schools to upgrade assessment skills and collection skills, the department may establish by rule committees on admissions and certification. The department may also incur reasonable expenses for hiring instructors, travel, office operations, certificates of completion, badges or awards, food service incidental to conducting such schools, salaries and benefits of department employees whose duties are directly associated with developing and conducting such schools, and administering any certification program under s. 145.10, s. 145.11, or s. 194.035. The department may charge a tuition fee and an examination fee to any person who attends such a school and may charge a fee to certify or recertify any person under such a program. The department shall deposit such fees into the Certification Program Trust Fund which is created in the State Treasury. There shall be separate school accounts and program accounts in the trust fund for property appraisers, tax collectors, and special magistrates. The department shall use money in the fund to pay such expenses.

History.—s. 35, ch. 70-243; s. 7, ch. 74-234; s. 5, ch. 86-300; s. 25, ch. 90-203; s. 1, ch. 2008-138; s. 8, ch. 2008-197.



195.022 - Forms to be prescribed by Department of Revenue.

195.022 Forms to be prescribed by Department of Revenue.—The Department of Revenue shall prescribe all forms to be used by property appraisers, tax collectors, clerks of the circuit court, and value adjustment boards in administering and collecting ad valorem taxes. The department shall prescribe a form for each purpose. The county officer shall reproduce forms for distribution at the expense of his or her office. A county officer may use a form other than the form prescribed by the department upon obtaining written permission from the executive director of the department; however, a county officer may not use a form if the substantive content of the form varies from the form prescribed by the department for the same or a similar purpose. If the executive director finds good cause to grant such permission he or she may do so. The county officer may continue to use the approved form until the law that specifies the form is amended or repealed or until the officer receives written disapproval from the executive director. Otherwise, all such officers and their employees shall use the forms, and follow the instructions applicable to the forms, which are prescribed by the department. Upon request of any property appraiser or, in any event, at least once every 3 years, the department shall prescribe and furnish such aerial photographs and nonproperty ownership maps to the property appraisers as necessary to ensure that all real property within the state is properly listed on the roll. All photographs and maps furnished to counties with a population of 25,000 or fewer shall be paid for by the department as provided by law. For counties with a population greater than 25,000, the department shall furnish such items at the property appraiser’s expense. The department may incur reasonable expenses for procuring aerial photographs and nonproperty ownership maps and may charge a fee to the respective property appraiser equal to the cost incurred. The department shall deposit such fees into the Certification Program Trust Fund created pursuant to s. 195.002. There shall be a separate account in the trust fund for the aid and assistance activity of providing aerial photographs and nonproperty ownership maps to property appraisers. The department shall use money in the fund to pay such expenses. All forms and maps and instructions relating to their use must be substantially uniform throughout the state. An officer may employ supplemental forms and maps, at the expense of his or her office, which he or she deems expedient for the purpose of administering and collecting ad valorem taxes. The forms required in ss. 193.461(3)(a) and 196.011(1) for renewal purposes must require sufficient information for the property appraiser to evaluate the changes in use since the prior year. If the property appraiser determines, in the case of a taxpayer, that he or she has insufficient current information upon which to approve the exemption, or if the information on the renewal form is inadequate for him or her to evaluate the taxable status of the property, he or she may require the resubmission of an original application.

History.—s. 37, ch. 70-243; s. 4, ch. 73-172; s. 7, ch. 74-234; s. 10, ch. 76-133; s. 2, ch. 78-185; s. 1, ch. 78-193; s. 153, ch. 91-112; s. 8, ch. 93-132; ss. 70, 71, ch. 2003-399; s. 1, ch. 2004-22; s. 2, ch. 2008-138; s. 1, ch. 2009-67.



195.027 - Rules and regulations.

195.027 Rules and regulations.—

(1) The Department of Revenue shall prescribe reasonable rules and regulations for the assessing and collecting of taxes, and such rules and regulations shall be followed by the property appraisers, tax collectors, clerks of the circuit court, and value adjustment boards. It is hereby declared to be the legislative intent that the department shall formulate such rules and regulations that property will be assessed, taxes will be collected, and the administration will be uniform, just, and otherwise in compliance with the requirements of the general law and the constitution.

(2) It is the legislative intent that all counties operate on computer programs that are substantially similar and produce data which are directly comparable. The rules and regulations shall prescribe uniform standards and procedures for computer programs and operations for all programs installed in any property appraiser’s office. It is the legislative intent that the department shall require a high degree of uniformity so that data will be comparable among counties and that a single audit procedure will be practical for all property appraisers’ offices.

(3) The rules and regulations shall provide procedures whereby the property appraiser, the Department of Revenue, and the Auditor General shall be able to obtain access, where necessary, to financial records relating to nonhomestead property which records are required to make a determination of the proper assessment as to the particular property in question. Access to a taxpayer’s records shall be provided only in those instances in which it is determined that such records are necessary to determine either the classification or the value of the taxable nonhomestead property. Access shall be provided only to those records which pertain to the property physically located in the taxing county as of January 1 of each year and to the income from such property generated in the taxing county for the year in which a proper assessment is made. All records produced by the taxpayer under this subsection shall be deemed to be confidential in the hands of the property appraiser, the department, the tax collector, and the Auditor General and shall not be divulged to any person, firm, or corporation, except upon court order or order of an administrative body having quasi-judicial powers in ad valorem tax matters, and such records are exempt from the provisions of s. 119.07(1).

(4)(a) The rules and regulations prescribed by the department shall require a return of tangible personal property which shall include:

1. A general identification and description of the property or, when more than one item constitutes a class of similar items, a description of the class.

2. The location of such property.

3. The original cost of such property and, in the case of a class of similar items, the average cost.

4. The age of such property and, in the case of a class of similar items, the average age.

5. The condition, including functional and economic depreciation or obsolescence.

6. The taxpayer’s estimate of fair market value.

(b) For purposes of this subsection, a class of property shall include only those items which are substantially similar in function and use. Nothing in this chapter shall authorize the department to prescribe a return requiring information other than that contained in this subsection; nor shall the department issue or promulgate any rule or regulation directing the assessment of property by the consideration of factors other than those enumerated in s. 193.011.

(5) The rules and regulations shall require that the property appraiser deliver copies of all pleadings in court proceedings in which his or her office is involved to the Department of Revenue.

(6) The fees and costs of the sale or purchase and terms of financing shall be presumed to be usual unless the buyer or seller or agent thereof files a form which discloses the unusual fees, costs, and terms of financing. Such form shall be filed with the clerk of the circuit court at the time of recording. The rules and regulations shall prescribe an information form to be used for this purpose. Either the buyer or the seller or the agent of either shall complete the information form and certify that the form is accurate to the best of his or her knowledge and belief. The information form shall be confidential in the hands of all persons after delivery to the clerk, except that the Department of Revenue and the Auditor General shall have access to it in the execution of their official duties, and such form is exempt from the provisions of s. 119.07(1). The information form may be used in any judicial proceeding, upon a motion to produce duly made by any party to such proceedings. Failure of the clerk to obtain an information form with the recording shall not impair the validity of the recording or the conveyance. The form shall provide for a notation by the clerk indicating the book and page number of the conveyance in the official record books of the county. The clerk shall promptly deliver all information forms received to the property appraiser for his or her custody and use.

History.—s. 39, ch. 70-243; s. 2, ch. 73-172; ss. 8, 22, 23, ch. 74-234; s. 11, ch. 76-133; s. 16, ch. 76-234; s. 14, ch. 79-334; s. 10, ch. 80-77; s. 23, ch. 80-274; s. 6, ch. 81-308; s. 22, ch. 88-119; s. 64, ch. 89-356; s. 39, ch. 90-360; s. 154, ch. 91-112; s. 985, ch. 95-147; s. 5, ch. 96-397; s. 51, ch. 96-406.

Note.—Former s. 195.042.



195.032 - Establishment of standards of value.

195.032 Establishment of standards of value.—In furtherance of the requirement set out in s. 195.002, the Department of Revenue shall establish and promulgate standard measures of value not inconsistent with those standards provided by law, to be used by property appraisers in all counties, including taxing districts, to aid and assist them in arriving at assessments of all property. The standard measures of value shall provide guidelines for the valuation of property and methods for property appraisers to employ in arriving at the just valuation of particular types of property consistent with ss. 193.011 and 193.461. The standard measures of value shall assist the property appraiser in the valuation of property and be deemed prima facie correct, but shall not be deemed to establish the just value of any property. However, the presumption of correctness accorded an assessment made by a property appraiser shall not be impugned merely because the standard measures of value do not establish the just value of any property.

History.—s. 38, ch. 70-243; s. 12, ch. 76-133; s. 9, ch. 76-234; s. 62, ch. 82-226.



195.052 - Research and tabulation of data.

195.052 Research and tabulation of data.—The department shall conduct constant research and maintain accurate tabulations of data and conditions existing as to ad valorem taxation, shall annually publish such data as may be appropriate to facilitate fiscal policymaking, and shall annually make such recommendations to the Legislature as are necessary to ensure that property is valued according to its just value and is equitably taxed throughout the state. Such data shall include the annual percentage increase in total nonvoted ad valorem taxes levied by each city and county and shall include information on the distribution of ad valorem taxes levied among the various classifications of property, including homestead, nonhomestead residential, new construction, commercial, and industrial properties. Such data shall include the previous year’s adopted millage rate, the current year’s millage rate, and the current percentage increase in taxes levied above the rolled-back rate. Such data shall be published, at a minimum, on the department’s website and on the websites of all property appraisers of this state, if available. Publication shall occur not later than 90 days after receipt of extended rolls for all counties pursuant to s. 193.122(7).

History.—s. 40, ch. 70-243; s. 3, ch. 82-388; s. 6, ch. 83-204; s. 9, ch. 2008-197.



195.062 - Manual of instructions.

195.062 Manual of instructions.—

(1) The department shall prepare and maintain a current manual of instructions for property appraisers and other officials connected with the administration of property taxes. This manual shall contain all:

(a) Rules and regulations.

(b) Standard measures of value.

(c) Forms and instructions relating to the use of forms and maps.

Consistent with s. 195.032, the standard measures of value shall be adopted in general conformity with the procedures set forth in s. 120.54, but shall not have the force or effect of such rules and shall be used only to assist tax officers in the assessment of property as provided by s. 195.002. Guidelines may be updated annually to incorporate new market data, which may be in tabular form, technical changes, changes indicated by established decisions of the Supreme Court, and, if a summary of justification is set forth in the notice required under s. 120.54, other changes relevant to appropriate assessment practices or standard measurement of value. Such new data may be incorporated into the guidelines on the approval of the executive director if after notice in substantial conformity with s. 120.54 there is no objection filed with the department within 45 days, and the procedures set forth in s. 120.54 do not apply.

(2) The department may also include in such manual any other information which it deems pertinent or helpful in the administration of taxes. Such manual shall instruct that the mere recordation of a plat on previously unplatted acreage shall not be construed as evidence of sufficient change in the character of the land to require reassessment until such time as development is begun on the platted acreage. Such manual shall be made available for distribution to the public at a nominal cost, to include cost of printing and circulation.

History.—s. 41, ch. 70-243; s. 1, ch. 71-367; s. 2, ch. 73-172; s. 9, ch. 74-234; s. 1, ch. 75-12; s. 10, ch. 76-234; s. 1, ch. 77-174; s. 5, ch. 2002-18; s. 3, ch. 2004-349.



195.072 - Cooperation with other state agencies.

195.072 Cooperation with other state agencies.—

(1)  State agencies are authorized and directed to render such necessary aid and assistance to the Department of Revenue as is required to enable the department to carry out its functions of ensuring just valuation and equitable administration of property taxes in this state.

(2) The Department of Revenue shall render such aid and assistance as may be required in an active investigation of a property appraiser by a state agency by providing procedural and valuation assistance as it relates to the property appraiser’s property tax administrative duties.

History.—s. 42, ch. 70-243; s. 13, ch. 2012-193.



195.073 - Classification of property.

195.073 Classification of property.—All items required by law to be on the assessment rolls must receive a classification based upon the use of the property. The department shall promulgate uniform definitions for all classifications. The department may designate other subclassifications of property. No assessment roll may be approved by the department which does not show proper classifications.

(1) Real property must be classified according to the assessment basis of the land into the following classes:

(a) Residential, subclassified into categories, one category for homestead property and one for nonhomestead property:

1. Single family.

2. Mobile homes.

3. Multifamily.

4. Condominiums.

5. Cooperatives.

6. Retirement homes.

(b) Commercial and industrial.

(c) Agricultural.

(d) Nonagricultural acreage.

(e) High-water recharge.

(f) Historic property used for commercial or certain nonprofit purposes.

(g) Exempt, wholly or partially.

(h) Centrally assessed.

(i) Leasehold interests.

(j) Time-share property.

(k) Land assessed under s. 193.501.

(l) Other.

(2) Personal property shall be classified as:

(a) Floating structures—residential.

(b) Floating structures—nonresidential.

(c) Mobile homes and attachments.

(d) Household goods.

(e) Other tangible personal property.

(3) When the tax roll is submitted to the department for approval, there shall also be appended a statement indicating the total assessed valuation of structures added to and deleted from the assessment roll for that year in each taxing jurisdiction.

(4)(a) Rules adopted pursuant to this section shall provide for the separate identification of property as prior existing property of an expanded or rebuilt business, as expansion-related property of an expanded or rebuilt business, and as property of a new business, in the event the business qualifies for an enterprise zone property tax credit pursuant to s. 220.182, in addition to classification according to use.

(b) This subsection expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(5) Rules adopted pursuant to this section shall provide for the separate identification of property granted an economic development ad valorem tax exemption, in addition to classification according to use.

(6) To the greatest extent practicable and based on existing information, all publicly owned real property required to be listed on the assessment roll shall also be separately classified according to ownership by federal, state, or local government; water management district; or other public entity.

History.—s. 3, ch. 73-172; ss. 8, 23, ch. 74-234; s. 15, ch. 79-334; s. 11, ch. 80-77; ss. 6, 10, ch. 80-248; s. 3, ch. 80-347; s. 9, ch. 81-308; ss. 56, 74, ch. 82-226; s. 1, ch. 83-223; s. 27, ch. 84-356; s. 65, ch. 94-136; s. 64, ch. 94-353; s. 7, ch. 96-204; s. 6, ch. 97-117; s. 24, ch. 2000-210; s. 16, ch. 2005-287; s. 4, ch. 2009-157.



195.084 - Information exchange.

195.084 Information exchange.—

(1) The department shall promulgate rules and regulations for the exchange of information among the department, the property appraisers’ offices, the tax collector, the Auditor General, and the Office of Program Policy Analysis and Government Accountability. All records and returns of the department useful to the property appraiser or the tax collector shall be made available upon request but subject to the reasonable conditions imposed by the department. This section shall supersede statutes prohibiting disclosure only with respect to the property appraiser, the tax collector, the Auditor General, and the Office of Program Policy Analysis and Government Accountability, but the department may establish regulations setting reasonable conditions upon the access to and custody of such information. The Auditor General, the Office of Program Policy Analysis and Government Accountability, the tax collectors, and the property appraisers shall be bound by the same requirements of confidentiality as the Department of Revenue. Breach of confidentiality shall be a misdemeanor of the first degree, punishable as provided by ss. 775.082 and 775.083.

(2) All of the records of property appraisers and collectors, including, but not limited to, worksheets and property record cards, shall be made available to the Department of Revenue, the Auditor General, and the Office of Program Policy Analysis and Government Accountability. Property appraisers and collectors are hereby directed to cooperate fully with representatives of the Department of Revenue, the Auditor General, and the Office of Program Policy Analysis and Government Accountability in realizing the objectives stated in s. 195.0012.

History.—s. 5, ch. 73-172; s. 1, ch. 77-102; s. 23, ch. 88-119; s. 40, ch. 90-360; s. 52, ch. 96-406; s. 48, ch. 2001-266.



195.087 - Property appraisers and tax collectors to submit budgets to Department of Revenue.

195.087 Property appraisers and tax collectors to submit budgets to Department of Revenue.—

(1)(a) On or before June 1 of each year, every property appraiser, regardless of the form of county government, shall submit to the Department of Revenue a budget for the operation of the property appraiser’s office for the ensuing fiscal year beginning October 1. The property appraiser shall submit his or her budget in the manner and form required by the department. A copy of such budget shall be furnished at the same time to the board of county commissioners. The department shall, upon proper notice to the county commission and property appraiser, review the budget request and may amend or change the budget request as it deems necessary, in order that the budget be neither inadequate nor excessive. On or before July 15, the department shall notify the property appraiser and the board of county commissioners of its tentative budget amendments and changes. Before August 15, the property appraiser and the board of county commissioners may submit additional information or testimony to the department respecting the budget. On or before August 15, the department shall make its final budget amendments or changes to the budget and shall provide notice thereof to the property appraiser and board of county commissioners. Once the department makes its final budget amendments, the budget is final and shall be funded by the county commission pursuant to s. 192.091.

(b) The Governor and Cabinet, sitting as the Administration Commission, may hear appeals from the final action of the department upon a written request being filed by the property appraiser or the presiding officer of the county commission no later than 15 days after the conclusion of the hearing held pursuant to s. 200.065(2)(d). The filing of an appeal does not relieve the county commission of its obligation to fund the department-approved final budget during the pendency of the appeal. The Administration Commission may amend the budget if it finds that any aspect of the budget is unreasonable in light of the workload of the office of the property appraiser in the county under review. The budget request as approved by the department and as amended by the commission shall become the operating budget of the property appraiser for the ensuing fiscal year beginning October 1, except that the budget so approved may subsequently be amended under the same procedure. After final approval, the property appraiser shall make no transfer of funds between accounts without the written approval of the department. However, all moneys received by property appraisers in complying with chapter 119 shall be accounted for in the same manner as provided for in s. 218.36, for moneys received as county fees and commissions, and any such moneys may be used and expended in the same manner and to the same extent as funds budgeted for the office and no budget amendment shall be required.

(2) On or before August 1 of each year, each tax collector, regardless of the form of county government, shall submit to the Department of Revenue a budget for the operation of the tax collector’s office for the ensuing fiscal year, in the manner and form prescribed by the department. A copy of such budget shall be furnished at the same time to the board of county commissioners. The department shall examine the budget and, if it is found adequate to carry on the work of the tax collector, shall approve the budget and certify it back to the tax collector. If the department finds the budget inadequate or excessive, it shall return such budget to the tax collector, together with its ruling thereon. The tax collector shall revise the budget as required and resubmit it to the department. After the final approval of the budget by the department, there shall be no reduction or increase by any officer, board, or commission without the approval of the department. However, all moneys received by tax collectors in complying with chapter 119 shall be accounted for in the same manner as provided for in s. 218.36, for moneys received as county fees and commissions, and any such moneys may be used and expended in the same manner and to the same extent as funds budgeted for the office and no budget amendment shall be required. This subsection does not apply in a county in which the office of tax collector has been abolished and the duties of that office have been transferred to another office pursuant to s. 1(d), Art. VIII of the State Constitution or in a county in which a resolution is in effect pursuant to s. 145.022 or in any charter county where the charter specifically provides for a different method for the submission of the tax collector’s budget.

(3) Any check received by the office of the collector which is returned by the bank upon which the check is drawn shall be the personal liability of the tax collector unless the collector, after due diligence to collect the returned check, forwards the returned check for prosecution to the state attorney of the circuit where the check was drawn. This subsection does not apply to ad valorem taxes, in which case the collector shall proceed under chapter 197.

(4) The property appraisers and tax collectors of this state are hereby authorized to pay any fee established by the department for attendance by an employee at a school established and conducted by the department pursuant to s. 195.002. Further, the travel and per diem expenses of such employee may be paid as set forth in s. 112.061. Property appraisers are authorized to pay a fee established by the department for the costs of aerial photographs and nonproperty ownership maps provided by the department pursuant to s. 195.022.

(5) Any property appraiser or tax collector whose budget is approved by the Department of Revenue who has not been reelected to office or is not seeking reelection shall be prohibited from making any budget amendments, transferring funds between itemized appropriations, or expending in a single month more than one-twelfth of any itemized approved appropriation following the date he or she is eliminated as a candidate or October 1, whichever comes later, without the approval of the Department of Revenue.

(6) Each property appraiser and tax collector must post their final approved budget on their official website within 30 days after adoption. Each county’s official website must have a link to the websites of the property appraiser or tax collector where the final approved budget is posted. If the property appraiser or tax collector does not have an official website, the final approved budget must be posted on the county’s official website.

History.—s. 56, ch. 20722, 1941; ss. 1, 2, ch. 69-55; ss. 21, 35, ch. 69-106; s. 36, ch. 70-243; s. 6, ch. 73-172; s. 10, ch. 74-234; s. 1, ch. 77-102; s. 93, ch. 79-190; s. 16, ch. 79-334; s. 29, ch. 80-274; s. 84, ch. 81-259; s. 3, ch. 82-33; s. 6, ch. 86-300; s. 3, ch. 88-85; s. 3, ch. 88-158; s. 26, ch. 90-203; s. 2, ch. 90-343; s. 986, ch. 95-147; ss. 4, 18, ch. 95-272; s. 4, ch. 97-287; s. 3, ch. 2008-138; s. 17, ch. 2011-144; s. 1, ch. 2015-87.

Note.—Former ss. 193.02, 195.011.



195.092 - Authority to bring and maintain suits.

195.092 Authority to bring and maintain suits.—

(1) The Department of Revenue shall have authority to bring and maintain such actions at law or in equity by mandamus or injunction, or otherwise, to enforce the performance of any duties of any officer or official performing duties with relation to the execution of the tax laws of the state, or to enforce obedience to any lawful order, rule, regulation, or decision of the Department of Revenue lawfully made under the authority of these tax laws. Venue for such actions shall be in the county in which the official duties of the property appraiser are to be performed.

(2) The property appraiser or any taxing authority shall have the authority to bring and maintain such actions as may be necessary to contest the validity of any rule, regulation, order, directive, or determination of any agency of the state, including, but not limited to, disapproval of all or any part of an assessment roll or a determination of assessment levels. The defendant in such actions shall be the agency head, and service of process shall be on such person or, when the head of the agency is a collegial body, its executive director, if there be one. Such action shall be brought within 60 days of the date the rule, regulation, order, directive, or determination becomes effective. Venue for such actions shall be in Leon County. The circuit court judge, upon proper motion, may agree to hear the case in the county where the property is located if trial in Leon County would result in substantial expense and inconvenience to the necessary participants. Appeal shall be to the First District Court of Appeal.

(3) No action shall be instituted to compel reappraisal of property or adjustment of the tax rolls unless the executive director has first met or in good faith has attempted to meet in conference with the affected property appraiser and has been unable to resolve differences or obtain acceptable written assurance of the implementation of a plan to ensure compliance with general law and the constitutional requirement of just value.

(4) In any action instituted against a property appraiser to compel the performance of his or her official duties, the court may order the implementation of a plan of reappraisal to be completed within a prescribed period of time. To implement its decision, the court shall have the power to:

(a) Enter such orders as are necessary to ensure that assessments shall be uniform, equitable, at just value, and otherwise in compliance with law.

(b) Maintain jurisdiction until such time as all of the requirements of the court as expressed in its order have been met.

(5) Chapter 120 shall not apply to this section.

History.—s. 55, ch. 20722, 1941; ss. 1, 2, ch. 69-55; ss. 21, 35, ch. 69-106; s. 44, ch. 70-243; s. 6, ch. 80-274; s. 987, ch. 95-147.

Note.—Former ss. 196.16, 195.041.



195.096 - Review of assessment rolls.

195.096 Review of assessment rolls.—

(1) The assessment rolls of each county shall be subject to review by the Department of Revenue.

(2) The department shall conduct, no less frequently than once every 2 years, an in-depth review of the assessment rolls of each county. The department need not individually study every use-class of property set forth in s. 195.073, but shall at a minimum study the level of assessment in relation to just value of each classification specified in subsection (3). Such in-depth review may include proceedings of the value adjustment board and the audit or review of procedures used by the counties to appraise property.

(a) The department shall, at least 30 days prior to the beginning of an in-depth review in any county, notify the property appraiser in the county of the pending review. At the request of the property appraiser, the department shall consult with the property appraiser regarding the classifications and strata to be studied, in order that the review will be useful to the property appraiser in evaluating his or her procedures.

(b) Every property appraiser whose upcoming roll is subject to an in-depth review shall, if requested by the department on or before January 1, deliver upon completion of the assessment roll a list of the parcel numbers of all parcels that did not appear on the assessment roll of the previous year, indicating the parcel number of the parent parcel from which each new parcel was created or “cut out.”

(c) In conducting assessment ratio studies, the department must use all practicable steps, including stratified statistical and analytical reviews and sale-qualification studies, to maximize the representativeness or statistical reliability of samples of properties in tests of each classification, stratum, or roll made the subject of a ratio study published by it. The department shall document and retain records of the measures of representativeness of the properties studied in compliance with this section. Such documentation must include a record of findings used as the basis for the approval or disapproval of the tax roll in each county pursuant to s. 193.1142. In addition, to the greatest extent practicable, the department shall study assessment roll strata by subclassifications such as value groups and market areas for each classification or stratum to be studied, to maximize the representativeness of ratio study samples. For purposes of this section, the department shall rely primarily on an assessment-to-sales-ratio study in conducting assessment ratio studies in those classifications of property specified in subsection (3) for which there are adequate market sales. The department shall compute the median and the value-weighted mean for each classification or subclassification studied and for the roll as a whole.

(d) In the conduct of these reviews, the department shall adhere to all standards to which the property appraisers are required to adhere.

(e) The department and each property appraiser shall cooperate in the conduct of these reviews, and each shall make available to the other all matters and records bearing on the preparation and computation of the reviews. The property appraisers shall provide any and all data requested by the department in the conduct of the studies, including electronic data processing tapes. Any and all data and samples developed or obtained by the department in the conduct of the studies shall be confidential and exempt from the provisions of s. 119.07(1) until a presentation of the findings of the study is made to the property appraiser. After the presentation of the findings, the department shall provide any and all data requested by a property appraiser developed or obtained in the conduct of the studies, including tapes. Direct reimbursable costs of providing the data shall be borne by the party who requested it. Copies of existing data or records, whether maintained or required pursuant to law or rule, or data or records otherwise maintained, shall be submitted within 30 days from the date requested, in the case of written or printed information, and within 14 days from the date requested, in the case of computerized information.

(f) Within 120 days after receipt of a county assessment roll by the executive director of the department pursuant to s. 193.1142(1), or within 10 days after approval of the assessment roll, whichever is later, the department shall complete the review for that county and publish the department’s findings. The findings must include a statement of the confidence interval for the median and such other measures as may be appropriate for each classification or subclassification studied and for the roll as a whole, and related statistical and analytical details. The measures in the findings must be based on:

1. A 95-percent level of confidence; or

2. Ratio study standards that are generally accepted by professional appraisal organizations in developing a statistically valid sampling plan if a 95-percent level of confidence is not attainable.

(3)(a) Upon completion of review pursuant to paragraph (2)(f), the department shall publish the results of reviews conducted under this section. The results must include all statistical and analytical measures computed under this section for the real property assessment roll as a whole, the personal property assessment roll as a whole, and independently for the following real property classes if the classes constituted 5 percent or more of the total assessed value of real property in a county on the previous tax roll:

1. Residential property that consists of one primary living unit, including, but not limited to, single-family residences, condominiums, cooperatives, and mobile homes.

2. Residential property that consists of two or more primary living units.

3. Agricultural, high-water recharge, historic property used for commercial or certain nonprofit purposes, and other use-valued property.

4. Vacant lots.

5. Nonagricultural acreage and other undeveloped parcels.

6. Improved commercial and industrial property.

7. Taxable institutional or governmental, utility, locally assessed railroad, oil, gas and mineral land, subsurface rights, and other real property.

If one of the above classes constituted less than 5 percent of the total assessed value of all real property in a county on the previous assessment roll, the department may combine it with one or more other classes of real property for purposes of assessment ratio studies or use the weighted average of the other classes for purposes of calculating the level of assessment for all real property in a county. The department shall also publish such results for any subclassifications of the classes or assessment rolls it may have chosen to study.

(b) If necessary for compliance with s. 1011.62, and for those counties not being studied in the current year, the department shall project value-weighted mean levels of assessment for each county. The department shall make its projection based upon the best information available, using professionally accepted methodology, and shall separately allocate changes in total assessed value to:

1. New construction, additions, and deletions.

2. Changes in the value of the dollar.

3. Changes in the market value of property other than those attributable to changes in the value of the dollar.

4. Changes in the level of assessment.

In lieu of the statistical and analytical measures published pursuant to paragraph (a), the department shall publish details concerning the computation of estimated assessment levels and the allocation of changes in assessed value for those counties not subject to an in-depth review.

(c) Upon publication of data and findings as required by this subsection, the department shall notify the committees of the Senate and of the House of Representatives having oversight responsibility for taxation, the appropriate property appraiser, and the county commission chair or corresponding official under a consolidated charter. Copies of the data and findings shall be provided upon request.

(4) It is declared to be the legislative intent that approval of the rolls by the department pursuant to s. 193.1142 and certification by the value adjustment board pursuant to s. 193.122(1) shall not be deemed to impugn the use of postcertification reviews to require adjustments in the preparation of succeeding assessment rolls to ensure that such succeeding assessment rolls do meet the constitutional mandates of just value.

(5) It is the legislative intent that the department utilize to the fullest extent practicable objective measures of market value in the conduct of reviews pursuant to this section.

(6) Reviews conducted under this section must include an evaluation of whether nonhomestead exempt values determined by the appraiser under applicable provisions of chapter 196 are correct and whether agricultural and high-water recharge classifications and classifications of historic property used for commercial and certain nonprofit purposes were granted in accordance with law.

(7) When a roll is prepared as an interim roll pursuant to s. 193.1145, the department shall compute assessment levels for both the interim roll and the final approved roll.

(8) Chapter 120 shall not apply to this section.

History.—s. 7, ch. 73-172; ss. 11, 21, ch. 74-234; s. 2, ch. 75-211; s. 13, ch. 76-133; ss. 7, 10, ch. 80-248; s. 18, ch. 80-274; ss. 1, 3, 10, ch. 82-208; ss. 3, 27, 29, 80, ch. 82-226; s. 61, ch. 89-356; s. 134, ch. 91-112; s. 3, ch. 92-32; s. 7, ch. 93-132; ss. 5, 19, ch. 95-272; s. 8, ch. 96-204; s. 7, ch. 96-397; ss. 53, 54, ch. 96-406; s. 7, ch. 97-117; s. 5, ch. 97-287; s. 13, ch. 99-333; ss. 1, 2, ch. 2001-137; s. 49, ch. 2001-266; s. 906, ch. 2002-387; s. 2, ch. 2005-185; s. 1, ch. 2006-42; s. 13, ch. 2007-5; s. 4, ch. 2011-52; s. 14, ch. 2012-193.



195.097 - Postaudit notification of defects; supervision by the department.

195.097 Postaudit notification of defects; supervision by the department.—

(1)(a) Upon evaluation of any reviews, studies, or findings of the Department of Revenue, the executive director of the department shall issue a notice to any property appraiser who the executive director has determined has one or more classes or other strata of property listed on the assessment rolls in a manner inconsistent with the requirements of law, or is otherwise not assessing in accordance with law. The executive director shall specify in his or her notice the classes or strata of property that have been improperly assessed on the prior year’s roll, the nature of the defect or defects, and the requirements of the department to obtain approval of the current year’s assessment roll. Such notice shall be provided to the property appraiser no later than November 15.

(b) Notwithstanding other provisions of this section, the executive director is not required to notice as a defect a class or stratum of property which, based upon the evaluation of any review, study, or finding of the department, indicates an assessment level of more than 100 percent of just value in any class or stratum of property on the prior year’s tax roll.

(2) Within 15 days after receipt of a notice, but no later than December 1, the property appraiser shall either notify the executive director in writing of his or her intention to comply or request an immediate conference with the executive director for the purpose of attempting to resolve differences between the property appraiser and the executive director. Such conference shall be held no later than December 15. At the conclusion of the conference, but no later than January 1, the executive director shall issue an administrative order, which order shall incorporate the remedial steps, if any, to be taken by the property appraiser to ensure that all property on his or her rolls is assessed at just value. An administrative order shall also be issued in the case of a property appraiser who has stated his or her intention to comply.

(3) Upon receipt of an administrative order issued pursuant to this section, but not later than January 15, the property appraiser shall notify the department of his or her intent to comply with the order or of the basis for intended noncompliance. Upon receipt of a notice of intended noncompliance, the department shall take such action as it deems necessary pursuant to s. 195.092.

(4) Upon the issuance of the administrative order, the department shall commence continuing supervision of the preparation of the current rolls to ensure that every reasonable effort is being taken by the property appraiser to comply with the order. Supervision may include, but shall not be limited to, the conduct of ratio or other mass-data studies on the roll being prepared, onsite inspection of the property appraiser’s office or field operations, and interviews with the property appraiser’s personnel or consultants. The executive director may require the property appraiser to certify in writing the specific steps taken to comply with the administrative order. During such supervision, the executive director may seek any judicial remedy available to him or her under law to force compliance with the order, and may request removal of the property appraiser by the Governor when he or she deems such action necessary. No later than May 1, the executive director shall notify the property appraiser, in writing, as to whether he or she is in substantial compliance with the order. In the event that the executive director determines that the property appraiser is not in substantial compliance at that time, he or she shall send to the property appraiser and the governing body of each tax-levying agency in the county a notice of intent to disapprove the tax roll in whole or in part.

(5) The dates specified in this section shall be extended if the date for completion of the current or prior year’s roll was extended pursuant to s. 193.023(1), or records or data requested in writing pursuant to s. 195.096(2)(e) were not submitted within the time allowed by law. The length of extension of dates specified in this section shall be equal to:

(a) The number of days the date for completion of the rolls was extended; or

(b) The number of days from the time the data or records were required by law to be submitted until the time received by the department.

(6) Chapter 120 does not apply to this section.

History.—s. 7, ch. 73-172; ss. 14, 21, ch. 74-234; s. 3, ch. 75-211; s. 1, ch. 77-102; s. 19, ch. 80-274; s. 4, ch. 80-347; s. 3, ch. 82-208; ss. 29, 80, ch. 82-226; s. 41, ch. 83-204; s. 989, ch. 95-147; ss. 6, 20, ch. 95-272; s. 6, ch. 97-287.



195.099 - Periodic review.

195.099 Periodic review.—

(1)(a) The department may review the assessments of new, rebuilt, and expanded business reported according to s. 193.077(3), to ensure parity of level of assessment with other classifications of property.

(b) This subsection shall expire on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(2) The department may review the assessments of new and expanded businesses granted an exemption pursuant to s. 196.1995 to ensure parity of level of assessment with other classifications of property.

History.—ss. 7, 10, ch. 80-248; s. 4, ch. 80-347; s. 3, ch. 82-208; ss. 29, 80, ch. 82-226; s. 57, ch. 83-217; s. 28, ch. 84-356; s. 25, ch. 85-80; s. 66, ch. 94-136; s. 1, ch. 2006-113; s. 16, ch. 2012-193.



195.0995 - Use of sales transactions data; qualification; review.

195.0995 Use of sales transactions data; qualification; review.—

(1) For each sales transaction disqualified by a property appraiser, the property appraiser shall document the reason for disqualification of the sale in a manner prescribed by the department.

(2) The department shall randomly sample all sales in the county to determine whether those sales were properly qualified or disqualified. If the department finds that more than 10 percent of sales qualification decisions do not fall within the applicable criteria, the department shall issue a postaudit notification of defects and shall follow the procedures set forth in s. 195.097.

(3) Chapter 120 shall not apply to this section.

History.—s. 4, ch. 93-132; s. 1, ch. 2005-185.



195.101 - Withholding of state funds.

195.101 Withholding of state funds.—

(1) The Department of Revenue is hereby directed to determine each year whether the several counties of this state are assessing the real and tangible personal property within their jurisdiction in accordance with law. If the Department of Revenue determines that any county is assessing property at less than that prescribed by law, the Chief Financial Officer shall withhold from such county a portion of any state funds to which the county may be entitled equal to the difference of the amount assessed and the amount required to be assessed by law.

(2) The Department of Revenue is hereby directed to determine each year whether the several municipalities of this state are assessing the real and tangible personal property within their jurisdiction in accordance with law. If the Department of Revenue determines that any municipality is assessing property at less than that prescribed by law, the Chief Financial Officer shall withhold from such municipality a portion of any state funds to which that municipality may be entitled equal to the difference of the amount assessed and the amount required to be assessed by law.

History.—s. 6, ch. 67-395; s. 5, ch. 67-396; ss. 1, 2, ch. 69-55; ss. 21, 35, ch. 69-106; s. 45, ch. 70-243; s. 175, ch. 2003-261.

Note.—Former ss. 193.326, 195.051; ss. 167.445, 195.061.



195.207 - Effect on levy of municipal taxes.

195.207 Effect on levy of municipal taxes.—No municipal charter may prohibit or limit the authority of the governing body to levy ad valorem taxes or utility service taxes authorized under 1s. 167.431. Any word, sentence, phrase, or provision, of any special act, municipal charter, or other law, that prohibits or limits a municipality from levying ad valorem taxes within the millage limits fixed by s. 9, Art. VII of the State Constitution, or prohibits or limits a municipality from levying utility service taxes within the limits fixed by 1s. 167.431, is hereby nullified and repealed.

History.—s. 2, ch. 72-360; s. 3, ch. 73-129.

1Note.—Repealed by s. 5, ch. 73-129.

Note.—Former s. 167.4391.






Chapter 196 - EXEMPTION

196.001 - Property subject to taxation.

196.001 Property subject to taxation.—Unless expressly exempted from taxation, the following property shall be subject to taxation in the manner provided by law:

(1) All real and personal property in this state and all personal property belonging to persons residing in this state; and

(2) All leasehold interests in property of the United States, of the state, or any political subdivision, municipality, agency, authority, or other public body corporate of the state.

History.—s. 16, ch. 71-133.



196.002 - Legislative intent.

1196.002 Legislative intent.—For the purposes of assessment roll recordkeeping and reporting, the exemptions authorized by each provision of this chapter shall be reported separately for each category of exemption in each such provision, both as to total value exempted and as to the number of exemptions granted.

History.—s. 8, ch. 79-332; s. 3, ch. 2007-339.

1Note.—Section 1, ch. 2007-339, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) In anticipation of implementing this act, the executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of making necessary changes and preparations so that forms, methods, and data records, electronic or otherwise, are ready and in place if sections 3 through 9 and sections 10, 12, and 14 . . . of this act become law.

“(3) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”



196.011 - Annual application required for exemption.

196.011 Annual application required for exemption.—

(1)(a) Every person or organization who, on January 1, has the legal title to real or personal property, except inventory, which is entitled by law to exemption from taxation as a result of its ownership and use shall, on or before March 1 of each year, file an application for exemption with the county property appraiser, listing and describing the property for which exemption is claimed and certifying its ownership and use. The Department of Revenue shall prescribe the forms upon which the application is made. Failure to make application, when required, on or before March 1 of any year shall constitute a waiver of the exemption privilege for that year, except as provided in subsection (7) or subsection (8).

1(b) The form to apply for an exemption under s. 196.031, s. 196.081, s. 196.091, s. 196.101, s. 196.173, or s. 196.202 must include a space for the applicant to list the social security number of the applicant and of the applicant’s spouse, if any. If an applicant files a timely and otherwise complete application, and omits the required social security numbers, the application is incomplete. In that event, the property appraiser shall contact the applicant, who may refile a complete application by April 1. Failure to file a complete application by that date constitutes a waiver of the exemption privilege for that year, except as provided in subsection (7) or subsection (8).

(2) However, application for exemption will not be required on public roads rights-of-way and borrow pits owned, leased, or held for exclusive governmental use and benefit or on property owned and used exclusively by a municipality for municipal or public purposes in order for such property to be released from all ad valorem taxation.

(3) It shall not be necessary to make annual application for exemption on houses of public worship, the lots on which they are located, personal property located therein or thereon, parsonages, burial grounds and tombs owned by houses of public worship, individually owned burial rights not held for speculation, or other such property not rented or hired out for other than religious or educational purposes at any time; household goods and personal effects of permanent residents of this state; and property of the state or any county, any municipality, any school district, or community college district thereof.

(4) When any property has been determined to be fully exempt from taxation because of its exclusive use for religious, literary, scientific, or charitable purposes and the application for its exemption has met the criteria of s. 196.195, the property appraiser may accept, in lieu of the annual application for exemption, a statement certified under oath that there has been no change in the ownership and use of the property.

(5) The owner of property that received an exemption in the prior year, or a property owner who filed an original application that was denied in the prior year solely for not being timely filed, may reapply on a short form as provided by the department. The short form shall require the applicant to affirm that the use of the property and his or her status as a permanent resident have not changed since the initial application.

(6)(a) Once an original application for tax exemption has been granted, in each succeeding year on or before February 1, the property appraiser shall mail a renewal application to the applicant, and the property appraiser shall accept from each such applicant a renewal application on a form prescribed by the Department of Revenue. Such renewal application shall be accepted as evidence of exemption by the property appraiser unless he or she denies the application. Upon denial, the property appraiser shall serve, on or before July 1 of each year, a notice setting forth the grounds for denial on the applicant by first-class mail. Any applicant objecting to such denial may file a petition as provided for in s. 194.011(3).

(b) Once an original application for tax exemption has been granted under s. 196.26, the property owner is not required to file a renewal application until the use of the property no longer complies with the restrictions and requirements of the conservation easement.

(7) The value adjustment board shall grant any exemption for an otherwise eligible applicant if the applicant can clearly document that failure to apply by March 1 was the result of postal error.

(8) Any applicant who is qualified to receive any exemption under subsection (1) and who fails to file an application by March 1, must file an application for the exemption with the property appraiser on or before the 25th day following the mailing by the property appraiser of the notices required under s. 194.011(1). Upon receipt of sufficient evidence, as determined by the property appraiser, demonstrating the applicant was unable to apply for the exemption in a timely manner or otherwise demonstrating extenuating circumstances judged by the property appraiser to warrant granting the exemption, the property appraiser may grant the exemption. If the applicant fails to produce sufficient evidence demonstrating the applicant was unable to apply for the exemption in a timely manner or otherwise demonstrating extenuating circumstances as judged by the property appraiser, the applicant may file, pursuant to s. 194.011(3), a petition with the value adjustment board requesting that the exemption be granted. Such petition must be filed during the taxable year on or before the 25th day following the mailing of the notice by the property appraiser as provided in s. 194.011(1). Notwithstanding the provisions of s. 194.013, such person must pay a nonrefundable fee of $15 upon filing the petition. Upon reviewing the petition, if the person is qualified to receive the exemption and demonstrates particular extenuating circumstances judged by the value adjustment board to warrant granting the exemption, the value adjustment board may grant the exemption for the current year.

(9)(a) A county may, at the request of the property appraiser and by a majority vote of its governing body, waive the requirement that an annual application or statement be made for exemption of property within the county after an initial application is made and the exemption granted. The waiver under this subsection of the annual application or statement requirement applies to all exemptions under this chapter except the exemption under s. 196.1995. Notwithstanding such waiver, refiling of an application or statement shall be required when any property granted an exemption is sold or otherwise disposed of, when the ownership changes in any manner, when the applicant for homestead exemption ceases to use the property as his or her homestead, or when the status of the owner changes so as to change the exempt status of the property. In its deliberations on whether to waive the annual application or statement requirement, the governing body shall consider the possibility of fraudulent exemption claims which may occur due to the waiver of the annual application requirement. The owner of any property granted an exemption who is not required to file an annual application or statement shall notify the property appraiser promptly whenever the use of the property or the status or condition of the owner changes so as to change the exempt status of the property. If any property owner fails to so notify the property appraiser and the property appraiser determines that for any year within the prior 10 years the owner was not entitled to receive such exemption, the owner of the property is subject to the taxes exempted as a result of such failure plus 15 percent interest per annum and a penalty of 50 percent of the taxes exempted. Except for homestead exemptions controlled by s. 196.161, the property appraiser making such determination shall record in the public records of the county a notice of tax lien against any property owned by that person or entity in the county, and such property must be identified in the notice of tax lien. Such property is subject to the payment of all taxes and penalties. Such lien when filed shall attach to any property, identified in the notice of tax lien, owned by the person who illegally or improperly received the exemption. If such person no longer owns property in that county but owns property in some other county or counties in the state, the property appraiser shall record a notice of tax lien in such other county or counties, identifying the property owned by such person or entity in such county or counties, and it shall become a lien against such property in such county or counties.

(b) The owner of any property granted an exemption under s. 196.26 shall notify the property appraiser promptly whenever the use of the property no longer complies with the restrictions and requirements of the conservation easement. If the property owner fails to so notify the property appraiser and the property appraiser determines that for any year within the preceding 10 years the owner was not entitled to receive the exemption, the owner of the property is subject to taxes exempted as a result of the failure plus 18 percent interest per annum and a penalty of 100 percent of the taxes exempted. The provisions for tax liens in paragraph (a) apply to property granted an exemption under s. 196.26.

(c) A county may, at the request of the property appraiser and by a majority vote of its governing body, waive the requirement that an annual application be made for the veteran’s disability discount granted pursuant to s. 6(e), Art. VII of the State Constitution after an initial application is made and the discount granted. The disabled veteran receiving a discount for which annual application has been waived shall notify the property appraiser promptly whenever the use of the property or the percentage of disability to which the veteran is entitled changes. If a disabled veteran fails to notify the property appraiser and the property appraiser determines that for any year within the prior 10 years the veteran was not entitled to receive all or a portion of such discount, the penalties and processes in paragraph (a) relating to the failure to notify the property appraiser of ineligibility for an exemption shall apply.

(d) For any exemption under s. 196.101(2), the statement concerning gross income must be filed with the property appraiser not later than March 1 of every year.

(e) If an exemption for which the annual application is waived pursuant to this subsection will be denied by the property appraiser in the absence of the refiling of the application, notification of an intent to deny the exemption shall be mailed to the owner of the property prior to February 1. If the property appraiser fails to timely mail such notice, the application deadline for such property owner pursuant to subsection (1) shall be extended to 28 days after the date on which the property appraiser mails such notice.

(10) At the option of the property appraiser and notwithstanding any other provision of this section, initial or original applications for homestead exemption for the succeeding year may be accepted and granted after March 1. Reapplication on a short form as authorized by subsection (5) shall be required if the county has not waived the requirement of an annual application. Once the initial or original application and reapplication have been granted, the property may qualify for the exemption in each succeeding year pursuant to the provisions of subsection (6) or subsection (9).

(11) For exemptions enumerated in paragraph (1)(b), granted for the 2001 tax year and thereafter, social security numbers of the applicant and the applicant’s spouse, if any, are required and must be submitted to the department. Applications filed pursuant to subsection (5) or subsection (6) may be required to include social security numbers of the applicant and the applicant’s spouse, if any, and shall include such information if filed for the 2001 tax year or thereafter. For counties where the annual application requirement has been waived, property appraisers may require refiling of an application to obtain such information.

(12) Notwithstanding subsection (1), if the owner of property otherwise entitled to a religious exemption from ad valorem taxation fails to timely file an application for exemption, and because of a misidentification of property ownership on the property tax roll the owner is not properly notified of the tax obligation by the property appraiser and the tax collector, the owner of the property may file an application for exemption with the property appraiser. The property appraiser must consider the application, and if he or she determines the owner of the property would have been entitled to the exemption had the property owner timely applied, the property appraiser must grant the exemption. Any taxes assessed on such property shall be canceled, and if paid, refunded. Any tax certificates outstanding on such property shall be canceled and refund made pursuant to s. 197.432(11).

History.—s. 1, ch. 63-342; ss. 1, 2, ch. 69-55; ss. 21, 35, ch. 69-106; s. 4, ch. 71-133; s. 1, ch. 72-276; s. 2, ch. 72-290; s. 2, ch. 72-367; s. 1, ch. 74-2; s. 14, ch. 74-234; s. 3, ch. 74-264; s. 7, ch. 76-234; s. 1, ch. 77-102; s. 34, ch. 79-164; s. 17, ch. 79-334; s. 2, ch. 80-274; s. 1, ch. 81-219; s. 7, ch. 81-308; s. 13, ch. 82-226; s. 25, ch. 83-204; s. 8, ch. 85-202; s. 1, ch. 85-315; s. 1, ch. 88-65; s. 3, ch. 88-101; s. 59, ch. 89-356; s. 1, ch. 89-365; s. 3, ch. 90-343; s. 155, ch. 91-112; s. 4, ch. 92-32; ss. 22, 45, ch. 94-353; s. 1471, ch. 95-147; s. 1, ch. 98-289; s. 6, ch. 2000-157; s. 1, ch. 2000-262; s. 4, ch. 2000-335; s. 2, ch. 2007-36; s. 2, ch. 2009-135; s. 5, ch. 2009-157; s. 25, ch. 2010-5; s. 3, ch. 2011-93; s. 56, ch. 2011-151; s. 3, ch. 2015-115; s. 1, ch. 2016-110.

1Note.—Section 4, ch. 2011-93, provides that “[t]he Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules pursuant to ss. 120.536(1) and 120.54, Florida Statutes, to administer the provisions of this act. The emergency rules shall remain in effect for 6 months after the rules are adopted and the rules may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

Note.—Former s. 192.062.



196.012 - Definitions.

196.012 Definitions.—For the purpose of this chapter, the following terms are defined as follows, except where the context clearly indicates otherwise:

(1) “Exempt use of property” or “use of property for exempt purposes” means predominant or exclusive use of property owned by an exempt entity for educational, literary, scientific, religious, charitable, or governmental purposes, as defined in this chapter.

(2) “Exclusive use of property” means use of property solely for exempt purposes. Such purposes may include more than one class of exempt use.

(3) “Predominant use of property” means use of property for exempt purposes in excess of 50 percent but less than exclusive.

(4) “Use” means the exercise of any right or power over real or personal property incident to the ownership of the property.

(5) “Educational institution” means a federal, state, parochial, church, or private school, college, or university conducting regular classes and courses of study required for eligibility to certification by, accreditation to, or membership in the State Department of Education of Florida, Southern Association of Colleges and Schools, or the Florida Council of Independent Schools; a nonprofit private school the principal activity of which is conducting regular classes and courses of study accepted for continuing postgraduate dental education credit by a board of the Division of Medical Quality Assurance; educational direct-support organizations created pursuant to ss. 1001.24, 1004.28, and 1004.70; facilities located on the property of eligible entities which will become owned by those entities on a date certain; and institutions of higher education, as defined under and participating in the Higher Educational Facilities Financing Act.

(6) Governmental, municipal, or public purpose or function shall be deemed to be served or performed when the lessee under any leasehold interest created in property of the United States, the state or any of its political subdivisions, or any municipality, agency, special district, authority, or other public body corporate of the state is demonstrated to perform a function or serve a governmental purpose which could properly be performed or served by an appropriate governmental unit or which is demonstrated to perform a function or serve a purpose which would otherwise be a valid subject for the allocation of public funds. For purposes of the preceding sentence, an activity undertaken by a lessee which is permitted under the terms of its lease of real property designated as an aviation area on an airport layout plan which has been approved by the Federal Aviation Administration and which real property is used for the administration, operation, business offices and activities related specifically thereto in connection with the conduct of an aircraft full service fixed base operation which provides goods and services to the general aviation public in the promotion of air commerce shall be deemed an activity which serves a governmental, municipal, or public purpose or function. Any activity undertaken by a lessee which is permitted under the terms of its lease of real property designated as a public airport as defined in s. 332.004(14) by municipalities, agencies, special districts, authorities, or other public bodies corporate and public bodies politic of the state, a spaceport as defined in s. 331.303, or which is located in a deepwater port identified in s. 403.021(9)(b) and owned by one of the foregoing governmental units, subject to a leasehold or other possessory interest of a nongovernmental lessee that is deemed to perform an aviation, airport, aerospace, maritime, or port purpose or operation shall be deemed an activity that serves a governmental, municipal, or public purpose. The use by a lessee, licensee, or management company of real property or a portion thereof as a convention center, visitor center, sports facility with permanent seating, concert hall, arena, stadium, park, or beach is deemed a use that serves a governmental, municipal, or public purpose or function when access to the property is open to the general public with or without a charge for admission. If property deeded to a municipality by the United States is subject to a requirement that the Federal Government, through a schedule established by the Secretary of the Interior, determine that the property is being maintained for public historic preservation, park, or recreational purposes and if those conditions are not met the property will revert back to the Federal Government, then such property shall be deemed to serve a municipal or public purpose. The term “governmental purpose” also includes a direct use of property on federal lands in connection with the Federal Government’s Space Exploration Program or spaceport activities as defined in s. 212.02(22). Real property and tangible personal property owned by the Federal Government or Space Florida and used for defense and space exploration purposes or which is put to a use in support thereof shall be deemed to perform an essential national governmental purpose and shall be exempt. “Owned by the lessee” as used in this chapter does not include personal property, buildings, or other real property improvements used for the administration, operation, business offices and activities related specifically thereto in connection with the conduct of an aircraft full service fixed based operation which provides goods and services to the general aviation public in the promotion of air commerce provided that the real property is designated as an aviation area on an airport layout plan approved by the Federal Aviation Administration. For purposes of determination of “ownership,” buildings and other real property improvements which will revert to the airport authority or other governmental unit upon expiration of the term of the lease shall be deemed “owned” by the governmental unit and not the lessee. Providing two-way telecommunications services to the public for hire by the use of a telecommunications facility, as defined in s. 364.02(14), and for which a certificate is required under chapter 364 does not constitute an exempt use for purposes of s. 196.199, unless the telecommunications services are provided by the operator of a public-use airport, as defined in s. 332.004, for the operator’s provision of telecommunications services for the airport or its tenants, concessionaires, or licensees, or unless the telecommunications services are provided by a public hospital.

(7) “Charitable purpose” means a function or service which is of such a community service that its discontinuance could legally result in the allocation of public funds for the continuance of the function or service. It is not necessary that public funds be allocated for such function or service but only that any such allocation would be legal.

(8) “Hospital” means an institution which possesses a valid license granted under chapter 395 on January 1 of the year for which exemption from ad valorem taxation is requested.

(9) “Nursing home” or “home for special services” means an institution which possesses a valid license under chapter 400 on January 1 of the year for which exemption from ad valorem taxation is requested.

(10) “Gross income” means all income from whatever source derived, including, but not limited to, the following items, whether actually owned by or received by, or not received by but available to, any person or couple: earned income, income from investments, gains derived from dealings in property, interest, rents, royalties, dividends, annuities, income from retirement plans, pensions, trusts, estates and inheritances, and direct and indirect gifts. Gross income specifically does not include payments made for the medical care of the individual, return of principal on the sale of a home, social security benefits, or public assistance payments payable to the person or assigned to an organization designated specifically for the support or benefit of that person.

(11) “Totally and permanently disabled person” means a person who is currently certified by two licensed physicians of this state who are professionally unrelated, by the United States Department of Veterans Affairs or its predecessor, or by the Social Security Administration, to be totally and permanently disabled.

(12) “Couple” means a husband and wife legally married under the laws of any state or territorial possession of the United States or of any foreign country.

(13) “Real estate used and owned as a homestead” means real property to the extent provided in s. 6(a), Art. VII of the State Constitution, but less any portion thereof used for commercial purposes, with the title of such property being recorded in the official records of the county in which the property is located. Property rented for more than 6 months is presumed to be used for commercial purposes.

(14) “New business” means:

(a)1. A business or organization establishing 10 or more new jobs to employ 10 or more full-time employees in this state, paying an average wage for such new jobs that is above the average wage in the area, which principally engages in any one or more of the following operations:

a. Manufactures, processes, compounds, fabricates, or produces for sale items of tangible personal property at a fixed location and which comprises an industrial or manufacturing plant; or

b. Is a target industry business as defined in s. 288.106(2)(q);

2. A business or organization establishing 25 or more new jobs to employ 25 or more full-time employees in this state, the sales factor of which, as defined by s. 220.15(5), for the facility with respect to which it requests an economic development ad valorem tax exemption is less than 0.50 for each year the exemption is claimed; or

3. An office space in this state owned and used by a business or organization newly domiciled in this state; provided such office space houses 50 or more full-time employees of such business or organization; provided that such business or organization office first begins operation on a site clearly separate from any other commercial or industrial operation owned by the same business or organization.

1(b) Any business or organization located in an area that was designated as an enterprise zone pursuant to chapter 290 as of December 30, 2015, or brownfield area that first begins operation on a site clearly separate from any other commercial or industrial operation owned by the same business or organization.

(c) A business or organization that is situated on property annexed into a municipality and that, at the time of the annexation, is receiving an economic development ad valorem tax exemption from the county under s. 196.1995.

(15) “Expansion of an existing business” means:

(a)1. A business or organization establishing 10 or more new jobs to employ 10 or more full-time employees in this state, paying an average wage for such new jobs that is above the average wage in the area, which principally engages in any of the operations referred to in subparagraph (14)(a)1.; or

2. A business or organization establishing 25 or more new jobs to employ 25 or more full-time employees in this state, the sales factor of which, as defined by s. 220.15(5), for the facility with respect to which it requests an economic development ad valorem tax exemption is less than 0.50 for each year the exemption is claimed; provided that such business increases operations on a site located within the same county, municipality, or both colocated with a commercial or industrial operation owned by the same business or organization under common control with the same business or organization, resulting in a net increase in employment of not less than 10 percent or an increase in productive output or sales of not less than 10 percent.

1(b) Any business or organization located in an area that was designated as an enterprise zone pursuant to chapter 290 as of December 30, 2015, or brownfield area that increases operations on a site located within the same zone or area colocated with a commercial or industrial operation owned by the same business or organization under common control with the same business or organization.

(16) “Permanent resident” means a person who has established a permanent residence as defined in subsection (17).

(17) “Permanent residence” means that place where a person has his or her true, fixed, and permanent home and principal establishment to which, whenever absent, he or she has the intention of returning. A person may have only one permanent residence at a time; and, once a permanent residence is established in a foreign state or country, it is presumed to continue until the person shows that a change has occurred.

(18) “Enterprise zone” means an area designated as an enterprise zone pursuant to s. 290.0065. This subsection expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(19) “Ex-servicemember” means any person who has served as a member of the United States Armed Forces on active duty or state active duty, a member of the Florida National Guard, or a member of the United States Reserve Forces.

History.—s. 1, ch. 71-133; s. 1, ch. 72-367; s. 1, ch. 73-340; s. 14, ch. 74-234; s. 13, ch. 76-234; s. 1, ch. 77-447; s. 6, ch. 80-163; s. 1, ch. 80-347; s. 2, ch. 81-219; s. 85, ch. 81-259; s. 9, ch. 82-119; s. 29, ch. 84-356; s. 1, ch. 88-102; s. 45, ch. 91-45; s. 87, ch. 91-112; s. 1, ch. 91-121; s. 1, ch. 91-196; s. 3, ch. 92-167; s. 58, ch. 92-289; s. 9, ch. 93-132; s. 3, ch. 93-233; s. 61, ch. 93-268; s. 67, ch. 94-136; ss. 59, 66, ch. 94-353; s. 1472, ch. 95-147; s. 4, ch. 95-404; s. 3, ch. 97-197; s. 25, ch. 97-255; s. 2, ch. 97-294; s. 109, ch. 99-251; s. 11, ch. 99-256; s. 29, ch. 2001-79; s. 2, ch. 2002-183; s. 907, ch. 2002-387; s. 20, ch. 2003-32; s. 1, ch. 2005-42; s. 20, ch. 2005-132; s. 17, ch. 2005-287; s. 52, ch. 2006-60; s. 4, ch. 2006-291; s. 14, ch. 2007-5; s. 6, ch. 2008-227; s. 54, ch. 2011-36; s. 31, ch. 2011-64; s. 1, ch. 2011-182; s. 20, ch. 2012-5; s. 4, ch. 2013-77; s. 2, ch. 2016-220.

1Note.—Section 4, ch. 2016-220, provides that “[t]he amendments made by this act to ss. 196.012 and 196.1995, Florida Statutes, which relate to the ad valorem tax exemption for certain enterprise zone businesses are remedial in nature and apply retroactively to December 31, 2015, and the amendments to s. 196.1995, Florida Statutes, made by this act which relate to the ad valorem tax exemption for data center equipment apply upon this act becoming a law.”



196.015 - Permanent residency; factual determination by property appraiser.

196.015 Permanent residency; factual determination by property appraiser.—Intention to establish a permanent residence in this state is a factual determination to be made, in the first instance, by the property appraiser. Although any one factor is not conclusive of the establishment or nonestablishment of permanent residence, the following are relevant factors that may be considered by the property appraiser in making his or her determination as to the intent of a person claiming a homestead exemption to establish a permanent residence in this state:

(1) A formal declaration of domicile by the applicant recorded in the public records of the county in which the exemption is being sought.

(2) Evidence of the location where the applicant’s dependent children are registered for school.

(3) The place of employment of the applicant.

(4) The previous permanent residency by the applicant in a state other than Florida or in another country and the date non-Florida residency was terminated.

(5) Proof of voter registration in this state with the voter information card address of the applicant, or other official correspondence from the supervisor of elections providing proof of voter registration, matching the address of the physical location where the exemption is being sought.

(6) A valid Florida driver license issued under s. 322.18 or a valid Florida identification card issued under s. 322.051 and evidence of relinquishment of driver licenses from any other states.

(7) Issuance of a Florida license tag on any motor vehicle owned by the applicant.

(8) The address as listed on federal income tax returns filed by the applicant.

(9) The location where the applicant’s bank statements and checking accounts are registered.

(10) Proof of payment for utilities at the property for which permanent residency is being claimed.

History.—s. 2, ch. 81-219; s. 990, ch. 95-147; s. 8, ch. 2006-312; s. 3, ch. 2009-135.



196.021 - Tax returns to show all exemptions and claims.

196.021 Tax returns to show all exemptions and claims.—In making tangible personal property tax returns under this chapter it shall be the duty of the taxpayer to completely disclose and claim any and all lawful or constitutional exemptions from taxation to which the taxpayer may be entitled or which he or she may desire to claim in respect to taxable tangible personal property. The failure to disclose and include such exemptions, if any, in a tangible personal property tax return made under this chapter shall be deemed a waiver of the same on the part of the taxpayer and no such exemption or claim thereof shall thereafter be allowed for that tax year.

History.—s. 14, ch. 20723, 1941; ss. 1, 2, ch. 69-55; s. 991, ch. 95-147.

Note.—Former s. 200.15.



196.031 - Exemption of homesteads.

1196.031 Exemption of homesteads.—

(1)(a) A person who, on January 1, has the legal title or beneficial title in equity to real property in this state and who in good faith makes the property his or her permanent residence or the permanent residence of another or others legally or naturally dependent upon him or her, is entitled to an exemption from all taxation, except for assessments for special benefits, up to the assessed valuation of $25,000 on the residence and contiguous real property, as defined in s. 6, Art. VII of the State Constitution. Such title may be held by the entireties, jointly, or in common with others, and the exemption may be apportioned among such of the owners as reside thereon, as their respective interests appear. If only one of the owners of an estate held by the entireties or held jointly with the right of survivorship resides on the property, that owner is allowed an exemption of up to the assessed valuation of $25,000 on the residence and contiguous real property. However, an exemption of more than $25,000 is not allowed to any one person or on any one dwelling house, except that an exemption up to the assessed valuation of $25,000 may be allowed on each apartment or mobile home occupied by a tenant-stockholder or member of a cooperative corporation and on each condominium parcel occupied by its owner. Except for owners of an estate held by the entireties or held jointly with the right of survivorship, the amount of the exemption may not exceed the proportionate assessed valuation of all owners who reside on the property. Before such exemption may be granted, the deed or instrument shall be recorded in the official records of the county in which the property is located. The property appraiser may request the applicant to provide additional ownership documents to establish title.

(b) Every person who qualifies to receive the exemption provided in paragraph (a) is entitled to an additional exemption of up to $25,000 on the assessed valuation greater than $50,000 for all levies other than school district levies.

(2) As used in subsection (1), the term “cooperative corporation” means a corporation, whether for profit or not for profit, organized for the purpose of owning, maintaining, and operating an apartment building or apartment buildings or a mobile home park to be occupied by its stockholders or members; and the term “tenant-stockholder or member” means an individual who is entitled, solely by reason of his or her ownership of stock or membership in a cooperative corporation, as evidenced in the official records of the office of the clerk of the circuit court of the county in which the apartment building is located, to occupy for dwelling purposes an apartment in a building owned by such corporation or to occupy for dwelling purposes a mobile home which is on or a part of a cooperative unit. A corporation leasing land for a term of 98 years or more for the purpose of maintaining and operating a cooperative thereon shall be deemed the owner for purposes of this exemption.

(3) The exemption provided in this section does not apply with respect to the assessment roll of a county unless and until the roll of that county has been approved by the executive director pursuant to s. 193.1142.

(4) The exemption provided in this section applies only to those parcels classified and assessed as owner-occupied residential property or only to the portion of property so classified and assessed.

(5) A person who is receiving or claiming the benefit of an ad valorem tax exemption or a tax credit in another state where permanent residency is required as a basis for the granting of that ad valorem tax exemption or tax credit is not entitled to the homestead exemption provided by this section. This subsection does not apply to a person who has the legal or equitable title to real estate in Florida and maintains thereon the permanent residence of another legally or naturally dependent upon the owner.

(6) When homestead property is damaged or destroyed by misfortune or calamity and the property is uninhabitable on January 1 after the damage or destruction occurs, the homestead exemption may be granted if the property is otherwise qualified and if the property owner notifies the property appraiser that he or she intends to repair or rebuild the property and live in the property as his or her primary residence after the property is repaired or rebuilt and does not claim a homestead exemption on any other property or otherwise violate this section. Failure by the property owner to commence the repair or rebuilding of the homestead property within 3 years after January 1 following the property’s damage or destruction constitutes abandonment of the property as a homestead. After the 3-year period, the expiration, lapse, nonrenewal, or revocation of a building permit issued to the property owner for such repairs or rebuilding also constitutes abandonment of the property as homestead.

2(7) Unless the homestead property is totally exempt from ad valorem taxation, the exemptions provided in paragraphs (1)(a) and (b) shall be applied before other homestead exemptions, which shall then be applied in the order that results in the lowest taxable value.

History.—ss. 1, 2, ch. 17060, 1935; CGL 1936 Supp. 897(2); s. 1, ch. 67-339; ss. 1, 2, ch. 69-55; ss. 1, 3, ch. 71-309; s. 1, ch. 72-372; s. 1, ch. 72-373; s. 9, ch. 74-227; s. 1, ch. 74-264; s. 1, ch. 77-102; s. 3, ch. 79-332; s. 4, ch. 80-261; s. 10, ch. 80-274; s. 3, ch. 81-219; s. 9, ch. 81-308; s. 11, ch. 82-208; ss. 24, 80, ch. 82-226; s. 1, ch. 84-327; s. 1, ch. 85-232; s. 5, ch. 92-32; s. 1, ch. 93-65; s. 10, ch. 93-132; ss. 33, 34, ch. 94-353; s. 1473, ch. 95-147; s. 2, ch. 2001-204; s. 908, ch. 2002-387; s. 2, ch. 2006-311; s. 6, ch. 2007-339; s. 8, ch. 2008-173; s. 1, ch. 2010-176; s. 2, ch. 2012-57; s. 17, ch. 2012-193; s. 8, ch. 2013-72.

1Note.—Section 1, ch. 2007-339, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) In anticipation of implementing this act, the executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of making necessary changes and preparations so that forms, methods, and data records, electronic or otherwise, are ready and in place if sections 3 through 9 and sections 10, 12, and 14 . . . of this act become law.

“(3) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”

2Note.—Section 13, ch. 2008-173, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”

Note.—Former s. 192.12.



196.041 - Extent of homestead exemptions.

196.041 Extent of homestead exemptions.—

(1) Vendees in possession of real estate under bona fide contracts to purchase when such instruments, under which they claim title, are recorded in the office of the clerk of the circuit court where said properties lie, and who reside thereon in good faith and make the same their permanent residence; persons residing on real estate by virtue of dower or other estates therein limited in time by deed, will, jointure, or settlement; and lessees owning the leasehold interest in a bona fide lease having an original term of 98 years or more in a residential parcel or in a condominium parcel as defined in chapter 718, or persons holding leases of 50 years or more, existing prior to June 19, 1973, for the purpose of homestead exemptions from ad valorem taxes and no other purpose, shall be deemed to have legal or beneficial and equitable title to said property. In addition, a tenant-stockholder or member of a cooperative apartment corporation who is entitled solely by reason of ownership of stock or membership in the corporation to occupy for dwelling purposes an apartment in a building owned by the corporation, for the purpose of homestead exemption from ad valorem taxes and for no other purpose, is deemed to have beneficial title in equity to said apartment and a proportionate share of the land on which the building is situated.

(2) A person who otherwise qualifies by the required residence for the homestead tax exemption provided in s. 196.031 shall be entitled to such exemption where the person’s possessory right in such real property is based upon an instrument granting to him or her a beneficial interest for life, such interest being hereby declared to be “equitable title to real estate,” as that term is employed in s. 6, Art. VII of the State Constitution; and such person shall be entitled to the homestead tax exemption irrespective of whether such interest was created prior or subsequent to the effective date of this act.

History.—s. 2, ch. 17060, 1935; CGL 1936 Supp. 897(3); s. 1, ch. 65-281; s. 2, ch. 67-339; ss. 1, 2, ch. 69-55; s. 1, ch. 69-68; s. 1, ch. 73-201; s. 1, ch. 78-324; s. 35, ch. 79-164; s. 4, ch. 81-219; s. 35, ch. 94-353; s. 1474, ch. 95-147.

Note.—Former s. 192.13.



196.061 - Rental of homestead to constitute abandonment.

196.061 Rental of homestead to constitute abandonment.—

(1) The rental of all or substantially all of a dwelling previously claimed to be a homestead for tax purposes shall constitute the abandonment of such dwelling as a homestead, and the abandonment continues until the dwelling is physically occupied by the owner. However, such abandonment of the homestead after January 1 of any year does not affect the homestead exemption for tax purposes for that particular year unless the property is rented for more than 30 days per calendar year for 2 consecutive years.

(2) This section does not apply to a member of the Armed Forces of the United States whose service is the result of a mandatory obligation imposed by the federal Selective Service Act or who volunteers for service as a member of the Armed Forces of the United States. Moreover, valid military orders transferring such member are sufficient to maintain permanent residence for the purpose of s. 196.015 for the member and his or her spouse.

History.—s. 1, ch. 59-270; s. 1, ch. 67-459; ss. 1, 2, ch. 69-55; s. 5, ch. 95-404; s. 8, ch. 96-397; s. 3, ch. 2010-182; s. 18, ch. 2012-193; s. 1, ch. 2013-64.

Note.—Former s. 192.141.



196.071 - Homestead exemptions; claims by members of armed forces.

196.071 Homestead exemptions; claims by members of armed forces.—Every person who is entitled to homestead exemption in this state and who is serving in any branch of the Armed Forces of the United States, shall file a claim for such exemption as required by law, either in person, or, if by reason of such service he or she is unable to file such claim in person he or she may file such claim through his or her next of kin or through any other person he or she may duly authorize in writing to file such claim.

History.—s. 1, ch. 28199, 1953; ss. 1, 2, ch. 69-55; s. 992, ch. 95-147.

Note.—Former s. 192.161.



196.075 - Additional homestead exemption for persons 65 and older.

196.075 Additional homestead exemption for persons 65 and older.—

(1) As used in this section, the term:

(a) “Household” means a person or group of persons living together in a room or group of rooms as a housing unit, but the term does not include persons boarding in or renting a portion of the dwelling.

(b) “Household income” means the adjusted gross income, as defined in s. 62 of the United States Internal Revenue Code, of all members of a household.

1(2) In accordance with s. 6(d), Art. VII of the State Constitution, the board of county commissioners of any county or the governing authority of any municipality may adopt an ordinance to allow either or both of the following additional homestead exemptions:

(a) Up to $50,000 for any person who has the legal or equitable title to real estate and maintains thereon the permanent residence of the owner, who has attained age 65, and whose household income does not exceed $20,000; or

(b) The amount of the assessed value of the property for any person who has the legal or equitable title to real estate with a just value less than $250,000 and has maintained thereon the permanent residence of the owner for at least 25 years, who has attained age 65, and whose household income does not exceed the income limitation prescribed in paragraph (a), as calculated in subsection (3).

(3) Beginning January 1, 2001, the $20,000 income limitation shall be adjusted annually, on January 1, by the percentage change in the average cost-of-living index in the period January 1 through December 31 of the immediate prior year compared with the same period for the year prior to that. The index is the average of the monthly consumer-price-index figures for the stated 12-month period, relative to the United States as a whole, issued by the United States Department of Labor.

(4) An ordinance granting an additional homestead exemption as authorized by this section must meet the following requirements:

(a) It must be adopted under the procedures for adoption of a nonemergency ordinance specified in chapter 125 by a board of county commissioners or chapter 166 by a municipal governing authority, except that the exemption authorized by paragraph (2)(b) must be authorized by a super majority (a majority plus one) vote of the members of the governing body of the county or municipality granting such exemption.

(b) It must specify that the exemption applies only to taxes levied by the unit of government granting the exemption. Unless otherwise specified by the county or municipality, this exemption will apply to all tax levies of the county or municipality granting the exemption, including dependent special districts and municipal service taxing units.

(c) It must specify the amount of the exemption, which may not exceed the applicable amount specified in subsection (2). If the county or municipality specifies a different exemption amount for dependent special districts or municipal service taxing units, the exemption amount must be uniform in all dependent special districts or municipal service taxing units within the county or municipality.

(d) It must require that a taxpayer claiming the exemption annually submit to the property appraiser, not later than March 1, a sworn statement of household income on a form prescribed by the Department of Revenue.

(5) The department must require by rule that the filing of the statement be supported by copies of any federal income tax returns for the prior year, any wage and earnings statements (W-2 forms), any request for an extension of time to file returns, and any other documents it finds necessary, for each member of the household, to be submitted for inspection by the property appraiser. The taxpayer’s sworn statement shall attest to the accuracy of the documents and grant permission to allow review of the documents if requested by the property appraiser. Submission of supporting documentation is not required for the renewal of an exemption under this section unless the property appraiser requests such documentation. Once the documents have been inspected by the property appraiser, they shall be returned to the taxpayer or otherwise destroyed. The property appraiser is authorized to generate random audits of the taxpayers’ sworn statements to ensure the accuracy of the household income reported. If so selected for audit, a taxpayer shall execute Internal Revenue Service Form 8821 or 4506, which authorizes the Internal Revenue Service to release tax information to the property appraiser’s office. All reviews conducted in accordance with this section shall be completed on or before June 1. The property appraiser may not grant or renew the exemption if the required documentation requested is not provided.

(6) The board of county commissioners or municipal governing authority must deliver a copy of any ordinance adopted under this section to the property appraiser no later than December 1 of the year prior to the year the exemption will take effect. If the ordinance is repealed, the board of county commissioners or municipal governing authority shall notify the property appraiser no later than December 1 of the year prior to the year the exemption expires.

(7) Those persons entitled to the homestead exemption in s. 196.031 may apply for and receive an additional homestead exemption as provided in this section. Receipt of the additional homestead exemption provided for in this section shall be subject to the provisions of ss. 196.131 and 196.161, if applicable.

(8) If title is held jointly with right of survivorship, the person residing on the property and otherwise qualifying may receive the entire amount of the additional homestead exemption.

(9) If the property appraiser determines that for any year within the immediately previous 10 years a person who was not entitled to the additional homestead exemption under this section was granted such an exemption, the property appraiser shall serve upon the owner a notice of intent to record in the public records of the county a notice of tax lien against any property owned by that person in the county, and that property must be identified in the notice of tax lien. Any property that is owned by the taxpayer and is situated in this state is subject to the taxes exempted by the improper homestead exemption, plus a penalty of 50 percent of the unpaid taxes for each year and interest at a rate of 15 percent per annum. However, if such an exemption is improperly granted as a result of a clerical mistake or omission by the property appraiser, the person who improperly received the exemption may not be assessed a penalty and interest. Before any such lien may be filed, the owner must be given 30 days within which to pay the taxes, penalties, and interest. Such a lien is subject to the procedures and provisions set forth in s. 196.161(3).

History.—s. 1, ch. 99-341; s. 1, ch. 2002-52; s. 1, ch. 2007-4; s. 26, ch. 2010-5; s. 1, ch. 2012-57; s. 9, ch. 2013-72; s. 27, ch. 2014-17; s. 1, ch. 2016-121.

1Note.—Section 4, ch. 2016-121, provides that “[t]his act shall take effect on the same date that CS/HJR 275 or a similar joint resolution having substantially the same specific intent and purpose takes effect, if such joint resolution is approved by the electors at the general election to be held in November 2016, and shall apply retroactively to the 2013 tax roll for any person who received the exemption under s. 196.075(2)(b) before the effective date of this act.” If the contingency occurs, subsection (2), as amended by s. 1, ch. 2016-121, will read:

(2) In accordance with s. 6(d), Art. VII of the State Constitution, the board of county commissioners of any county or the governing authority of any municipality may adopt an ordinance to allow either or both of the following additional homestead exemptions:

(a) Up to $50,000 for a person who has the legal or equitable title to real estate and maintains thereon the permanent residence of the owner, who has attained age 65, and whose household income does not exceed $20,000.

2(b) The amount of the assessed value of the property for a person who has the legal or equitable title to real estate with a just value less than $250,000, as determined in the first tax year that the owner applies and is eligible for the exemption, and who has maintained thereon the permanent residence of the owner for at least 25 years, who has attained age 65, and whose household income does not exceed the income limitation prescribed in paragraph (a), as calculated in subsection (3).

2Note.—

A. Section 2, ch. 2016-121, provides that “[f]or purposes of s. 196.075(2)(b), Florida Statutes, as amended by this act, the just value determination for a person who received the exemption under s. 196.075(2)(b), Florida Statutes, before the effective date of this act shall be the just value as determined in the first tax year that the owner applied and was eligible for the exemption before the effective date of this act. Such person may reapply for the exemption in subsequent years, regardless of the current just value of his or her homestead property.”

B. Section 3, ch. 2016-121, provides that “[f]or purposes of s. 196.075(2)(b), Florida Statutes, as amended by this act, a person who received the exemption under s. 196.075(2)(b), Florida Statutes, before the effective date of this act may apply to the tax collector for a refund, pursuant to s. 197.182, Florida Statutes, for any prior year in which the exemption was denied solely because the just value of the homestead property was greater than $250,000. The refund for any year shall be equal to the difference between the previous tax liability for that year without the exemption and the tax liability with the exemption.”



196.081 - Exemption for certain permanently and totally disabled veterans and for surviving spouses of veterans; exemption for surviving spouses of first responders who die in the line of duty.

196.081 Exemption for certain permanently and totally disabled veterans and for surviving spouses of veterans; exemption for surviving spouses of first responders who die in the line of duty.—

(1) Any real estate that is owned and used as a homestead by a veteran who was honorably discharged with a service-connected total and permanent disability and for whom a letter from the United States Government or United States Department of Veterans Affairs or its predecessor has been issued certifying that the veteran is totally and permanently disabled is exempt from taxation, if the veteran is a permanent resident of this state on January 1 of the tax year for which exemption is being claimed or was a permanent resident of this state on January 1 of the year the veteran died.

(2) The production by a veteran or the spouse or surviving spouse of a letter of total and permanent disability from the United States Government or United States Department of Veterans Affairs or its predecessor before the property appraiser of the county in which property of the veteran lies is prima facie evidence of the fact that the veteran or the surviving spouse is entitled to the exemption.

(3) If the totally and permanently disabled veteran predeceases his or her spouse and if, upon the death of the veteran, the spouse holds the legal or beneficial title to the homestead and permanently resides thereon as specified in s. 196.031, the exemption from taxation carries over to the benefit of the veteran’s spouse until such time as he or she remarries or sells or otherwise disposes of the property. If the spouse sells the property, an exemption not to exceed the amount granted from the most recent ad valorem tax roll may be transferred to his or her new residence, as long as it is used as his or her primary residence and he or she does not remarry.

(4) Any real estate that is owned and used as a homestead by the surviving spouse of a veteran who died from service-connected causes while on active duty as a member of the United States Armed Forces and for whom a letter from the United States Government or United States Department of Veterans Affairs or its predecessor has been issued certifying that the veteran who died from service-connected causes while on active duty is exempt from taxation if the veteran was a permanent resident of this state on January 1 of the year in which the veteran died.

(a) The production of the letter by the surviving spouse which attests to the veteran’s death while on active duty is prima facie evidence that the surviving spouse is entitled to the exemption.

(b) The tax exemption carries over to the benefit of the veteran’s surviving spouse as long as the spouse holds the legal or beneficial title to the homestead, permanently resides thereon as specified in s. 196.031, and does not remarry. If the surviving spouse sells the property, an exemption not to exceed the amount granted under the most recent ad valorem tax roll may be transferred to his or her new residence as long as it is used as his or her primary residence and he or she does not remarry.

(5) An applicant for the exemption under this section may apply for the exemption before receiving the necessary documentation from the United States Government or the United States Department of Veterans Affairs or its predecessor. Upon receipt of the documentation, the exemption shall be granted as of the date of the original application, and the excess taxes paid shall be refunded. Any refund of excess taxes paid shall be limited to those paid during the 4-year period of limitation set forth in s. 197.182(1)(e).

(6) Any real estate that is owned and used as a homestead by the surviving spouse of a first responder who died in the line of duty while employed by the state or any political subdivision of the state, including authorities and special districts, and for whom a letter from the state or appropriate political subdivision of the state, or other authority or special district, has been issued which legally recognizes and certifies that the first responder died in the line of duty while employed as a first responder is exempt from taxation if the first responder and his or her surviving spouse were permanent residents of this state on January 1 of the year in which the first responder died.

(a) The production of the letter by the surviving spouse which attests to the first responder’s death in the line of duty is prima facie evidence that the surviving spouse is entitled to the exemption.

(b) The tax exemption applies as long as the surviving spouse holds the legal or beneficial title to the homestead, permanently resides thereon as specified in s. 196.031, and does not remarry. If the surviving spouse sells the property, an exemption not to exceed the amount granted under the most recent ad valorem tax roll may be transferred to his or her new residence if it is used as his or her primary residence and he or she does not remarry.

(c) As used in this subsection only, and not applicable to the payment of benefits under s. 112.19 or s. 112.191, the term:

1. “First responder” means a law enforcement officer or correctional officer as defined in s. 943.10, a firefighter as defined in s. 633.102, or an emergency medical technician or paramedic as defined in s. 401.23 who is a full-time paid employee, part-time paid employee, or unpaid volunteer.

2. “In the line of duty” means:

a. While engaging in law enforcement;

b. While performing an activity relating to fire suppression and prevention;

c. While responding to a hazardous material emergency;

d. While performing rescue activity;

e. While providing emergency medical services;

f. While performing disaster relief activity;

g. While otherwise engaging in emergency response activity; or

h. While engaging in a training exercise related to any of the events or activities enumerated in this subparagraph if the training has been authorized by the employing entity.

A heart attack or stroke that causes death or causes an injury resulting in death must occur within 24 hours after an event or activity enumerated in this subparagraph and must be directly and proximately caused by the event or activity in order to be considered as having occurred in the line of duty.

History.—s. 1, ch. 57-778; s. 1, ch. 65-193; ss. 1, 2, ch. 69-55; s. 2, ch. 71-133; s. 1, ch. 76-163; s. 1, ch. 77-102; s. 1, ch. 83-71; s. 10, ch. 86-177; s. 1, ch. 92-167; s. 62, ch. 93-268; s. 1, ch. 93-400; s. 1, ch. 97-157; s. 2, ch. 2012-54; s. 19, ch. 2012-193; s. 93, ch. 2013-183.

Note.—Former s. 192.111.



196.082 - Discounts for disabled veterans.

196.082 Discounts for disabled veterans.—

(1) Each veteran who is age 65 or older and is partially or totally permanently disabled shall receive a discount from the amount of the ad valorem tax otherwise owed on homestead property that the veteran owns and resides in if:

(a) The disability was combat-related; and

(b) The veteran was honorably discharged upon separation from military service.

(2) The discount shall be in a percentage equal to the percentage of the veteran’s permanent, service-connected disability as determined by the United States Department of Veterans Affairs.

(3) To qualify for the discount granted under this section, an applicant must submit to the county property appraiser by March 1:

(a) An official letter from the United States Department of Veterans Affairs which states the percentage of the veteran’s service-connected disability and evidence that reasonably identifies the disability as combat-related;

(b) A copy of the veteran’s honorable discharge; and

(c) Proof of age as of January 1 of the year to which the discount will apply.

Any applicant who is qualified to receive a discount under this section and who fails to file an application by March 1 may file an application for the discount and may file, pursuant to s. 194.011(3), a petition with the value adjustment board requesting that the discount be granted. Such application and petition shall be subject to the same procedures as for exemptions set forth in s. 196.011(8).

(4) If the property appraiser denies the request for a discount, the appraiser must notify the applicant in writing, stating the reasons for denial, on or before July 1 of the year for which the application was filed. The applicant may reapply for the discount in a subsequent year using the procedure in this section. All notifications must specify the right to appeal to the value adjustment board and the procedures to follow in obtaining such an appeal under s. 196.193(5).

(5) The property appraiser shall apply the discount by reducing the taxable value before certifying the tax roll to the tax collector.

(a) The property appraiser shall first ascertain all other applicable exemptions, including exemptions provided pursuant to local option, and deduct all other exemptions from the assessed value.

(b) The percentage discount portion of the remaining value which is attributable to service-connected disabilities shall be subtracted to yield the discounted taxable value.

(c) The resulting taxable value shall be included in the certification for use by taxing authorities in setting millage.

(d) The property appraiser shall place the discounted amount on the tax roll when it is extended.

(6) An applicant for the discount under this section may apply for the discount before receiving the necessary documentation from the United States Department of Veterans Affairs or its predecessor. Upon receipt of the documentation, the discount shall be granted as of the date of the original application, and the excess taxes paid shall be refunded. Any refund of excess taxes paid shall be limited to those paid during the 4-year period of limitation set forth in s. 197.182(1)(e).

History.—s. 1, ch. 2007-36; s. 20, ch. 2012-193; s. 10, ch. 2013-72.



196.091 - Exemption for disabled veterans confined to wheelchairs.

196.091 Exemption for disabled veterans confined to wheelchairs.—

(1) Any real estate used and owned as a homestead by an ex-servicemember who has been honorably discharged with a service-connected total disability and who has a certificate from the United States Government or United States Department of Veterans Affairs or its predecessor, or its successors, certifying that the ex-servicemember is receiving or has received special pecuniary assistance due to disability requiring specially adapted housing and required to use a wheelchair for his or her transportation is exempt from taxation.

(2) The production by an ex-servicemember of a certificate of disability from the United States Government or the United States Department of Veterans Affairs or its predecessor before the property appraiser of the county wherein his or her property lies is prima facie evidence of the fact that he or she is entitled to such exemptions.

(3) In the event the homestead of the wheelchair veteran was or is held with the veteran’s spouse as an estate by the entirety, and in the event the veteran did or shall predecease his or her spouse, the exemption from taxation shall carry over to the benefit of the veteran’s spouse, provided the spouse continues to reside on such real estate and uses it as his or her domicile or until such time as he or she remarries or sells or otherwise disposes of the property.

(4) An applicant for the exemption under this section may apply for the exemption before receiving the necessary documentation from the United States Government or the United States Department of Veterans Affairs or its predecessor. Upon receipt of the documentation, the exemption shall be granted as of the date of the original application, and the excess taxes paid shall be refunded. Any refund of excess taxes paid shall be limited to those paid during the 4-year period of limitation set forth in s. 197.182(1)(e).

History.—s. 1, ch. 57-761; s. 2, ch. 65-193; ss. 1, 2, ch. 69-55; s. 1, ch. 77-102; s. 6, ch. 81-219; s. 7, ch. 84-114; s. 12, ch. 86-177; s. 4, ch. 93-268; s. 993, ch. 95-147; s. 21, ch. 2012-193.

Note.—Former s. 192.112.



196.095 - Exemption for a licensed child care facility operating in an enterprise zone.

1196.095 Exemption for a licensed child care facility operating in an enterprise zone.—

(1) Any real estate used and owned as a child care facility as defined in s. 402.302 which operates in an enterprise zone pursuant to chapter 290 is exempt from taxation.

(2) To claim an enterprise zone child care property tax exemption authorized by this section, a child care facility must file an application under oath with the governing body or enterprise zone development agency having jurisdiction over the enterprise zone where the child care center is located. Within 10 working days after receipt of an application, the governing body or enterprise zone development agency shall review the application to determine if it contains all the information required pursuant to this section and meets the criteria set out in this section. The governing body or agency shall certify all applications that contain the information required pursuant to this section and meet the criteria set out in this section as eligible to receive an ad valorem tax exemption. The child care center shall be responsible for forwarding all application materials to the governing body or enterprise zone development agency.

(3) The production by the child care facility operator of a current license by the Department of Children and Families or local licensing authority and certification by the governing body or enterprise zone where the child care center is located is prima facie evidence that the child care facility owner is entitled to such exemptions.

History.—s. 2, ch. 99-304; s. 42, ch. 2014-19.

1Note.—Section 30, ch. 2015-221, provides that:

“(1) A business may apply to the Department of Economic Opportunity for the incentives specified in subsection (2) if each of the following criteria is satisfied:

“(a) The business has entered into a contract with the Department of Economic Opportunity for a project under ss. 288.0659, 288.1045, 288.106, 288.107, 288.108, 288.1088, or 288.1089, Florida Statutes, between January 1, 2012, and July 1, 2015.

“(b) The contract is deemed active by the Department of Economic Opportunity and has not expired or been terminated.

“(c) The project that is the subject of the contract is located within the boundaries of an enterprise zone designated pursuant to chapter 290, Florida Statutes, as the boundaries existed on May 1, 2015.

“(2) For a project described under paragraph (1)(c), a business qualified under subsection (1) may apply for the following incentives:

“(a) The property tax exemption for a licensed child care facility under s. 196.095, Florida Statutes 2014.

“(b) The building sales tax refund under s. 212.08(5)(g), Florida Statutes 2014.

“(c) The business property sales tax refund under s. 212.08(5)(h), Florida Statutes 2014.

“(d) The electrical energy sales tax exemption under s. 212.08(15), Florida Statutes 2014.

“(e) The enterprise zone jobs tax credit under s. 212.096, Florida Statutes 2014.

“(f) The enterprise zone jobs tax credit under s. 220.181, Florida Statutes 2014.

“(g) The enterprise zone property tax credit under s. 220.182, Florida Statutes 2014.

“(3) The Department of Economic Opportunity must provide a list of businesses that are qualified under subsection (1) to the Department of Revenue by December 31, 2015. The Department of Economic Opportunity must also provide notice to the Department of Revenue within 10 days after the expiration or termination of a contract.

“(4) From January 1, 2016, to December 31, 2018, the Department of Economic Opportunity is designated to perform all the duties and responsibilities that were performed by the governing body or enterprise zone development agency having jurisdiction over the enterprise zone under ss. 196.095, 212.08(5)(g) and (h), 212.08(15), 212.096, 220.181, and 220.182, Florida Statutes 2014, including receipt and review of applications and verifications.

“(5) The incentives described in subsection (2) are to be treated as if they had not expired on December 31, 2015.

“(6) This section is effective January 1, 2016, and expires on December 31, 2018.”



196.101 - Exemption for totally and permanently disabled persons.

196.101 Exemption for totally and permanently disabled persons.—

(1) Any real estate used and owned as a homestead by any quadriplegic is exempt from taxation.

(2) Any real estate used and owned as a homestead by a paraplegic, hemiplegic, or other totally and permanently disabled person, as defined in s. 196.012(11), who must use a wheelchair for mobility or who is legally blind, is exempt from taxation.

(3) The production by any totally and permanently disabled person entitled to the exemption in subsection (1) or subsection (2) of a certificate of such disability from two licensed doctors of this state or from the United States Department of Veterans Affairs or its predecessor to the property appraiser of the county wherein the property lies, is prima facie evidence of the fact that he or she is entitled to such exemption.

(4)(a) A person entitled to the exemption in subsection (2) must be a permanent resident of this state. Submission of an affidavit that the applicant claiming the exemption under subsection (2) is a permanent resident of this state is prima facie proof of such residence. However, the gross income of all persons residing in or upon the homestead for the prior year shall not exceed $14,500. For the purposes of this section, the term “gross income” includes United States Department of Veterans Affairs benefits and any social security benefits paid to the persons.

(b) The maximum income limitations permitted in this subsection shall be adjusted annually on January 1, beginning January 1, 1990, by the percentage change in the average cost-of-living index in the period January 1 through December 31 of the immediate prior year compared with the same period for the year prior to that. The index is the average of the monthly consumer price index figures for the stated 12-month period, relative to the United States as a whole, issued by the United States Department of Labor.

(c) The department shall require by rule that the taxpayer annually submit a sworn statement of gross income, pursuant to paragraph (a). The department shall require that the filing of such statement be accompanied by copies of federal income tax returns for the prior year, wage and earnings statements (W-2 forms), and other documents it deems necessary, for each member of the household. The taxpayer’s statement shall attest to the accuracy of such copies. The department shall prescribe and furnish a form to be used for this purpose which form shall include spaces for a separate listing of United States Department of Veterans Affairs benefits and social security benefits. All records produced by the taxpayer under this paragraph are confidential in the hands of the property appraiser, the department, the tax collector, the Auditor General, and the Office of Program Policy Analysis and Government Accountability and shall not be divulged to any person, firm, or corporation except upon court order or order of an administrative body having quasi-judicial powers in ad valorem tax matters, and such records are exempt from the provisions of s. 119.07(1).

(5) The physician’s certification shall read as follows:

PHYSICIAN’S CERTIFICATION OF
TOTAL AND PERMANENT DISABILITY

I,   (name of physician)  , a physician licensed pursuant to chapter 458 or chapter 459, Florida Statutes, hereby certify Mr.   Mrs.   Miss   Ms.     (name of totally and permanently disabled person)  , social security number  , is totally and permanently disabled as of January 1,   (year)  , due to the following mental or physical condition(s):

Quadriplegia

Paraplegia

Hemiplegia

Other total and permanent disability requiring use of a wheelchair for mobility

Legal Blindness

It is my professional belief that the above-named condition(s) render Mr.   Mrs.   Miss   Ms.   totally and permanently disabled, and that the foregoing statements are true, correct, and complete to the best of my knowledge and professional belief.

Signature

Address (print)

Date

Florida Board of Medicine or Osteopathic Medicine license number

Issued on

NOTICE TO TAXPAYER: Each Florida resident applying for a total and permanent disability exemption must present to the county property appraiser, on or before March 1 of each year, a copy of this form or a letter from the United States Department of Veterans Affairs or its predecessor. Each form is to be completed by a licensed Florida physician.

NOTICE TO TAXPAYER AND PHYSICIAN: Section 196.131(2), Florida Statutes, provides that any person who shall knowingly and willfully give false information for the purpose of claiming homestead exemption shall be guilty of a misdemeanor of the first degree, punishable by a term of imprisonment not exceeding 1 year or a fine not exceeding $5,000, or both.

(6) An optometrist licensed under chapter 463 may certify a person to be totally and permanently disabled as a result of legal blindness alone by issuing a certification in accordance with subsection (7). Certification of total and permanent disability due to legal blindness by a physician and an optometrist licensed in this state may be deemed to meet the requirements of subsection (3).

(7) The optometrist’s certification shall read as follows:

OPTOMETRIST’S CERTIFICATION OF
TOTAL AND PERMANENT DISABILITY

I,   (name of optometrist)  , an optometrist licensed pursuant to chapter 463, Florida Statutes, hereby certify that Mr.   Mrs.   Miss   Ms.     (name of totally and permanently disabled person)  , social security number  , is totally and permanently disabled as of January 1,   (year)  , due to legal blindness.

It is my professional belief that the above-named condition renders Mr.   Mrs.   Miss   Ms.     (name of totally and permanently disabled person)   totally and permanently disabled and that the foregoing statements are true, correct, and complete to the best of my knowledge and professional belief.

Signature

Address (print)

Date

Florida Board of Optometry license number

Issued on

NOTICE TO TAXPAYER: Each Florida resident applying for a total and permanent disability exemption must present to the county property appraiser, on or before March 1 of each year, a copy of this form or a letter from the United States Department of Veterans Affairs or its predecessor. Each form is to be completed by a licensed Florida optometrist.

NOTICE TO TAXPAYER AND OPTOMETRIST: Section 196.131(2), Florida Statutes, provides that any person who knowingly and willfully gives false information for the purpose of claiming homestead exemption commits a misdemeanor of the first degree, punishable by a term of imprisonment not exceeding 1 year or a fine not exceeding $5,000, or both.

(8) An applicant for the exemption under this section may apply for the exemption before receiving the necessary documentation from the United States Department of Veterans Affairs or its predecessor. Upon receipt of the documentation, the exemption shall be granted as of the date of the original application, and the excess taxes paid shall be refunded. Any refund of excess taxes paid shall be limited to those paid during the 4-year period of limitation set forth in s. 197.182(1)(e).

History.—s. 1, ch. 59-134; ss. 1, 2, ch. 69-55; s. 17, ch. 76-234; s. 49, ch. 77-104; s. 2, ch. 77-447; ss. 7, 10, ch. 81-219; s. 4, ch. 84-371; s. 26, ch. 85-80; s. 11, ch. 86-177; s. 24, ch. 88-119; s. 4, ch. 89-328; s. 1, ch. 90-299; s. 41, ch. 90-360; s. 2, ch. 92-167; s. 63, ch. 93-268; s. 6, ch. 94-314; s. 36, ch. 94-353; s. 1475, ch. 95-147; s. 55, ch. 96-406; s. 50, ch. 2001-266; s. 1, ch. 2007-121; s. 22, ch. 2012-193.

Note.—Former s. 192.113.



196.111 - Property appraisers may notify persons entitled to homestead exemption; publication of notice; costs.

196.111 Property appraisers may notify persons entitled to homestead exemption; publication of notice; costs.—

(1) As soon as practicable after February 5 of each current year, the property appraisers of the several counties may mail to each person to whom homestead exemption was granted for the year immediately preceding and whose application for exemption for the current year has not been filed as of February 1 thereof, a form for application for homestead exemption, together with a notice reading substantially as follows:

NOTICE TO TAXPAYERS ENTITLED
TO HOMESTEAD EXEMPTION

Records in this office indicate that you have not filed an application for homestead exemption for the current year.

If you wish to claim such exemption, please fill out the enclosed form and file it with your property appraiser on or before March 1,   (year)  .

Failure to do so may constitute a waiver of said exemption for the year   (year)  .

(Property Appraiser)

County, Florida

(2) The expenditure of funds for any of the requirements of this section is hereby declared to be for a county purpose; and the board of county commissioners of each county shall, if notices are mailed under subsection (1), appropriate and provide the necessary funds for such purposes.

History.—s. 1, ch. 67-534; ss. 1, 2, ch. 69-55; s. 14, ch. 74-234; s. 1, ch. 77-102; s. 17, ch. 83-204; s. 2, ch. 85-315; s. 17, ch. 99-6.

Note.—Former s. 192.142.



196.121 - Homestead exemptions; forms.

196.121 Homestead exemptions; forms.—

(1) The Department of Revenue shall provide, by electronic means or other methods designated by the department, forms to be filed by taxpayers claiming to be entitled to a homestead exemption and shall prescribe the content of such forms by rule.

(2) The forms shall require the taxpayer to furnish certain information to the property appraiser for the purpose of determining that the taxpayer is a permanent resident as defined in s. 196.012(16). Such information may include, but need not be limited to, the factors enumerated in s. 196.015.

(3) The forms shall also contain the following:

(a) Notice of the tax lien which can be imposed pursuant to s. 196.161.

(b) Notice that information contained in the application will be provided to the Department of Revenue and may also be provided to any state in which the applicant has previously resided.

(c) A requirement that the applicant read or have read to him or her the contents of the form.

History.—s. 4, ch. 17060, 1935; CGL 1936 Supp. 897(5); ss. 1, 2, ch. 69-55; ss. 21, 35, ch. 69-106; s. 1, ch. 77-102; s. 5, ch. 79-332; s. 8, ch. 81-219; s. 58, ch. 83-217; s. 994, ch. 95-147; s. 30, ch. 95-280; s. 23, ch. 2012-193; s. 5, ch. 2013-77.

Note.—Former s. 192.15.



196.131 - Homestead exemptions; claims.

196.131 Homestead exemptions; claims.—

(1) At the time each taxpayer files claim for homestead exemption, the property appraiser shall deliver to the taxpayer a receipt over his or her signature, or that of a duly authorized deputy, which shall appropriately identify the property covered in the application, shall bear date as of the day such application is received by the property appraiser, and shall include any serial number or other identifying data desired by said property appraiser. The possession of such receipt shall constitute conclusive proof of the timely filing of such application.

(2) Any person who knowingly and willfully gives false information for the purpose of claiming homestead exemption as provided for in this chapter is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or by fine not exceeding $5,000, or both.

History.—s. 5, ch. 17060, 1935; CGL 1936 Supp. 897(6); s. 1, ch. 21876, 1943; s. 1, ch. 28105, 1953; ss. 1, 2, ch. 69-55; s. 94, ch. 71-136; s. 15, ch. 74-234; s. 1, ch. 77-102; s. 1, ch. 77-174; s. 9, ch. 81-219; s. 3, ch. 85-315; s. 9, ch. 86-300; s. 3, ch. 88-65; s. 38, ch. 94-353; s. 1476, ch. 95-147.

Note.—Former s. 192.16.



196.141 - Homestead exemptions; duty of property appraiser.

196.141 Homestead exemptions; duty of property appraiser.—The property appraiser shall examine each claim for exemption filed with or referred to him or her and shall allow the same, if found to be in accordance with law, by marking the same approved and by making the proper deductions on the tax books.

History.—s. 6, ch. 17060, 1935; CGL 1936 Supp. 897(7); ss. 1, 2, ch. 69-55; s. 1, ch. 77-102; s. 6, ch. 79-332; s. 995, ch. 95-147; s. 38, ch. 98-129; s. 49, ch. 2005-278.

Note.—Former s. 192.17.



196.151 - Homestead exemptions; approval, refusal, hearings.

196.151 Homestead exemptions; approval, refusal, hearings.—The property appraisers of the counties of the state shall, as soon as practicable after March 1 of each current year and on or before July 1 of that year, carefully consider all applications for tax exemptions that have been filed in their respective offices on or before March 1 of that year. If, upon investigation, the property appraiser finds that the applicant is entitled to the tax exemption applied for under the law, he or she shall make such entries upon the tax rolls of the county as are necessary to allow the exemption to the applicant. If, after due consideration, the property appraiser finds that the applicant is not entitled under the law to the exemption asked for, he or she shall immediately make out a notice of such disapproval, giving his or her reasons therefor, a copy of which notice must be served upon the applicant by the property appraiser either by personal delivery or by registered mail to the post office address given by the applicant. The applicant may appeal to the value adjustment board the decision of the property appraiser refusing to allow the exemption for which application was made, and the board shall review the application and evidence presented to the property appraiser upon which the applicant based the claim for exemption and shall hear the applicant in person or by agent on behalf of his or her right to such exemption. The value adjustment board shall reverse the decision of the property appraiser in the cause and grant exemption to the applicant if in its judgment the applicant is entitled thereto or shall affirm the decision of the property appraiser. The action of the board is final in the cause unless the applicant shall, within 15 days from the date of refusal of the application by the board, file in the circuit court of the county in which the homestead is situated a proceeding against the property appraiser for a declaratory judgment as is provided by chapter 86 or other appropriate proceeding. The failure of the taxpayer to appear before the property appraiser or value adjustment board or to file any paper other than the application above provided does not constitute any bar or defense to the proceedings.

History.—s. 8, ch. 17060, 1935; CGL 1936 Supp. 897(9); ss. 1, 2, ch. 69-55; s. 36, ch. 71-355; s. 14, ch. 76-133; s. 8, ch. 76-234; s. 11, ch. 81-219; s. 7, ch. 86-300; s. 156, ch. 91-112; s. 11, ch. 93-132; s. 996, ch. 95-147.

Note.—Former s. 192.19.



196.161 - Homestead exemptions; lien imposed on property of person claiming exemption although not a permanent resident.

196.161 Homestead exemptions; lien imposed on property of person claiming exemption although not a permanent resident.—

(1)(a) When the estate of any person is being probated or administered in another state under an allegation that such person was a resident of that state and the estate of such person contains real property situate in this state upon which homestead exemption has been allowed pursuant to s. 196.031 for any year or years within 10 years immediately prior to the death of the deceased, then within 3 years after the death of such person the property appraiser of the county where the real property is located shall, upon knowledge of such fact, record a notice of tax lien against the property among the public records of that county, and the property shall be subject to the payment of all taxes exempt thereunder, a penalty of 50 percent of the unpaid taxes for each year, plus 15 percent interest per year, unless the circuit court having jurisdiction over the ancillary administration in this state determines that the decedent was a permanent resident of this state during the year or years an exemption was allowed, whereupon the lien shall not be filed or, if filed, shall be canceled of record by the property appraiser of the county where the real estate is located.

(b) In addition, upon determination by the property appraiser that for any year or years within the prior 10 years a person who was not entitled to a homestead exemption was granted a homestead exemption from ad valorem taxes, it shall be the duty of the property appraiser making such determination to serve upon the owner a notice of intent to record in the public records of the county a notice of tax lien against any property owned by that person in the county, and such property shall be identified in the notice of tax lien. Such property which is situated in this state shall be subject to the taxes exempted thereby, plus a penalty of 50 percent of the unpaid taxes for each year and 15 percent interest per annum. However, if a homestead exemption is improperly granted as a result of a clerical mistake or an omission by the property appraiser, the person improperly receiving the exemption shall not be assessed penalty and interest. Before any such lien may be filed, the owner so notified must be given 30 days to pay the taxes, penalties, and interest.

(2) The collection of the taxes provided in this section shall be in the same manner as existing ad valorem taxes, and the above procedure of recapturing such taxes shall be supplemental to any existing provision under the laws of this state.

(3) The lien herein provided shall not attach to the property until the notice of tax lien is filed among the public records of the county where the property is located. Prior to the filing of such notice of lien, any purchaser for value of the subject property shall take free and clear of such lien. Such lien when filed shall attach to any property which is identified in the notice of lien and is owned by the person who illegally or improperly received the homestead exemption. Should such person no longer own property in the county, but own property in some other county or counties in the state, it shall be the duty of the property appraiser to record a notice of tax lien in such other county or counties, identifying the property owned by such person in such county or counties, and it shall become a lien against such property in such county or counties.

History.—ss. 1, 2, 3, 4, ch. 67-134; ss. 1, 2, ch. 69-55; s. 20, ch. 69-216; s. 1, ch. 74-155; s. 1, ch. 77-102; s. 12, ch. 81-219; s. 51, ch. 82-226; s. 10, ch. 86-300; s. 4, ch. 90-343; s. 40, ch. 94-353; s. 1, ch. 95-359; s. 10, ch. 2002-18.

Note.—Former s. 192.215.



196.171 - Homestead exemptions; city officials.

196.171 Homestead exemptions; city officials.—City tax assessors, or other officials performing such duties, shall be governed by the provisions of these homestead exemption laws.

History.—s. 7, ch. 17060, 1935; CGL 1936 Supp. 897(8); ss. 1, 2, ch. 69-55.

Note.—Former s. 192.18.



196.173 - Exemption for deployed servicemembers.

1196.173 Exemption for deployed servicemembers.—

(1) A servicemember who receives a homestead exemption may receive an additional ad valorem tax exemption on that homestead property as provided in this section.

(2) The exemption is available to servicemembers who were deployed during the preceding calendar year on active duty outside the continental United States, Alaska, or Hawaii in support of any of the following military operations:

(a) Operation Joint Task Force Bravo, which began in 1995.

(b) Operation Joint Guardian, which began on June 12, 1999.

(c) Operation Noble Eagle, which began on September 15, 2001.

(d) Operation Enduring Freedom, which began on October 7, 2001.

(e) Operations in the Balkans, which began in 2004.

(f) Operation Nomad Shadow, which began in 2007.

(g) Operation U.S. Airstrikes Al Qaeda in Somalia, which began in January 2007.

(h) Operation Copper Dune, which began in 2009.

(i) Operation Georgia Deployment Program, which began in August 2009.

(j) Operation New Dawn, which began on September 1, 2010, and ended on December 15, 2011.

(k) Operation Odyssey Dawn, which began on March 19, 2011, and ended on October 31, 2011.

(l) Operation Spartan Shield, which began in June 2011.

(m) Operation Observant Compass, which began in October 2011.

(n) Operation Inherent Resolve, which began on August 8, 2014.

(o) Operation Atlantic Resolve, which began in April 2014.

(p) Operation Freedom’s Sentinel, which began on January 1, 2015.

(q) Operation Resolute Support, which began in January 2015.

The Department of Revenue shall notify all property appraisers and tax collectors in this state of the designated military operations.

(3) The exemption is also available to servicemembers who were deployed during the preceding calendar year on active duty outside the continental United States, Alaska, or Hawaii in support of a subordinate operation to a main operation designated in subsection (2).

(4) By January 15 of each year, the Department of Military Affairs shall submit to the President of the Senate, the Speaker of the House of Representatives, and the tax committees of each house of the Legislature a report of all known and unclassified military operations outside the continental United States, Alaska, or Hawaii for which servicemembers based in the continental United States have been deployed during the previous calendar year. The report must include:

(a) The official and common names of the military operations;

(b) The general location and purpose of each military operation;

(c) The date each military operation commenced; and

(d) The date each military operation terminated, unless the operation is ongoing.

(5) The amount of the exemption is equal to the taxable value of the homestead of the servicemember on January 1 of the year in which the exemption is sought multiplied by the number of days that the servicemember was on a qualifying deployment in the preceding calendar year and divided by the number of days in that year.

(6)(a) An eligible servicemember who seeks to claim the additional tax exemption as provided in this section must file an application for exemption with the property appraiser on or before March 1 of the year following the year of the qualifying deployment. The application for the exemption must be made on a form prescribed by the department and furnished by the property appraiser. The form must require a servicemember to include or attach proof of a qualifying deployment, the dates of that deployment, and other information necessary to verify eligibility for and the amount of the exemption.

(b) An application may be filed on behalf of an eligible servicemember by his or her spouse if the homestead property to which the exemption applies is held by the entireties or jointly with the right of survivorship, by a person who has been designated by the servicemember to take actions on his or her behalf pursuant to chapter 709, or by the personal representative of the servicemember’s estate.

(7) The property appraiser shall consider each application for a deployed servicemember exemption within 30 days after receipt or within 30 days after receiving notice of the designation of qualifying deployments by the Legislature, whichever is later. A property appraiser who finds that the taxpayer is entitled to the exemption shall approve the application and file the application in the permanent records. A property appraiser who finds that the taxpayer is not entitled to the exemption shall send a notice of disapproval no later than July 1, citing the reason for disapproval. The original notice of disapproval shall be sent to the taxpayer and shall advise the taxpayer of the right to appeal the decision to the value adjustment board and shall inform the taxpayer of the procedure for filing such an appeal.

(8) As used in this section, the term “servicemember” means a member or former member of any branch of the United States military or military reserves, the United States Coast Guard or its reserves, or the Florida National Guard.

History.—s. 1, ch. 2011-93; s. 3, ch. 2012-159; s. 24, ch. 2012-193; s. 1, ch. 2016-26.

1Note.—

A. Section 4, ch. 2011-93, provides that “[t]he Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules pursuant to ss. 120.536(1) and 120.54, Florida Statutes, to administer the provisions of this act. The emergency rules shall remain in effect for 6 months after the rules are adopted and the rules may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

B. Section 2, ch. 2016-26, provides that:

“(1) Notwithstanding s. 196.173, Florida Statutes:

“(a) The deadline for an applicant to file an application with the property appraiser for an additional ad valorem tax exemption under s. 196.173, Florida Statutes, for the 2016 tax year is June 1, 2016.

“(b) For purposes of calculating the 2016 exemption for the military operations added by this act, a servicemember may include as days he or she was on a qualifying deployment in the preceding calendar year the number of days he or she was on qualifying deployments during the 2014 and 2015 calendar years.

“(2) If an application is not timely filed under subsection (1), a property appraiser may grant the exemption if:

“(a) The applicant files an application for the exemption on or before the 25th day after the mailing by the property appraiser during the 2016 calendar year of the notice required under s. 194.011(1), Florida Statutes;

“(b) The applicant is qualified for the exemption; and

“(c) The applicant produces sufficient evidence, as determined by the property appraiser, which demonstrates that the applicant was unable to apply for the exemption in a timely manner or otherwise demonstrates extenuating circumstances that warrant granting the exemption.

“(3) If the property appraiser denies an application under subsection (2), the applicant may file, pursuant to s. 194.011(3), Florida Statutes, a petition with the value adjustment board which requests that the exemption be granted. Such petition must be filed on or before the 25th day after the mailing by the property appraiser during the 2016 calendar year of the notice required under s. 194.011(1), Florida Statutes. Notwithstanding s. 194.013, Florida Statutes, the eligible servicemember is not required to pay a filing fee for such petition. Upon review of the petition, the value adjustment board may grant the exemption if the applicant is qualified for the exemption and demonstrates extenuating circumstances, as determined by the board, which warrant granting the exemption.

“(4) A servicemember may receive a refund of taxes paid for the 2015 tax year if he or she was on qualifying deployments during the 2014 and 2015 calendar years for more than 365 days. The amount of the refund is equal to the taxes paid on the servicemember’s homestead in 2015 multiplied by the number of days in excess of 365 that the servicemember was on qualifying deployments during the 2014 and 2015 calendar years, divided by 365.”

C. Section 3, ch. 2016-26, provides that “[e]xcept as otherwise expressly provided in this act, this act applies to ad valorem tax rolls for the 2016 tax year and thereafter.”



196.181 - Exemption of household goods and personal effects.

196.181 Exemption of household goods and personal effects.—There shall be exempt from taxation to every person residing and making his or her permanent home in this state household goods and personal effects. Title to such household goods and personal effects may be held individually, by the entireties, jointly or in common with others.

History.—ss. 1, 3, ch. 29743, 1955; s. 1, ch. 67-378; ss. 1, 2, ch. 69-55.

Note.—Former s. 192.201.



196.183 - Exemption for tangible personal property.

1196.183 Exemption for tangible personal property.—

(1) Each tangible personal property tax return is eligible for an exemption from ad valorem taxation of up to $25,000 of assessed value. A single return must be filed for each site in the county where the owner of tangible personal property transacts business. Owners of freestanding property placed at multiple sites, other than sites where the owner transacts business, must file a single return, including all such property located in the county. Freestanding property placed at multiple sites includes vending and amusement machines, LP/propane tanks, utility and cable company property, billboards, leased equipment, and similar property that is not customarily located in the offices, stores, or plants of the owner, but is placed throughout the county. Railroads, private carriers, and other companies assessed pursuant to s. 193.085 shall be allowed one $25,000 exemption for each county to which the value of their property is allocated. The $25,000 exemption for freestanding property placed at multiple locations and for centrally assessed property shall be allocated to each taxing authority based on the proportion of just value of such property located in the taxing authority; however, the amount of the exemption allocated to each taxing authority may not change following the extension of the tax roll pursuant to s. 193.122.

(2) For purposes of this section, a “site where the owner of tangible personal property transacts business” includes facilities where the business ships or receives goods, employees of the business are located, goods or equipment of the business are stored, or goods or services of the business are produced, manufactured, or developed, or similar facilities located in offices, stores, warehouses, plants, or other locations of the business. Sites where only the freestanding property of the owner is located shall not be considered sites where the owner of tangible personal property transacts business.

(3) The requirement that an annual tangible personal property tax return pursuant to s. 193.052 be filed for taxpayers owning taxable property the value of which, as listed on the return, does not exceed the exemption provided in this section is waived. In order to qualify for this waiver, a taxpayer must file an initial return on which the exemption is taken. If, in subsequent years, the taxpayer owns taxable property the value of which, as listed on the return, exceeds the exemption, the taxpayer is obligated to file a return. The taxpayer may again qualify for the waiver only after filing a return on which the value as listed on the return does not exceed the exemption. A return filed or required to be filed shall be considered an application filed or required to be filed for the exemption under this section.

(4) Owners of property previously assessed by the property appraiser without a return being filed may, at the option of the property appraiser, qualify for the exemption under this section without filing an initial return.

(5) The exemption provided in this section does not apply in any year a taxpayer fails to timely file a return that is not waived pursuant to subsection (3) or subsection (4). Any taxpayer who received a waiver pursuant to subsection (3) or subsection (4) and who owns taxable property the value of which, as listed on the return, exceeds the exemption in a subsequent year and who fails to file a return with the property appraiser is subject to the penalty contained in s. 193.072(1)(a) calculated without the benefit of the exemption pursuant to this section. Any taxpayer claiming more exemptions than allowed pursuant to subsection (1) is subject to the taxes exempted as a result of wrongfully claiming the additional exemptions plus 15 percent interest per annum and a penalty of 50 percent of the taxes exempted. By February 1 of each year, the property appraiser shall notify by mail all taxpayers whose requirement for filing an annual tangible personal property tax return was waived in the previous year. The notification shall state that a return must be filed if the value of the taxpayer’s tangible personal property exceeds the exemption and include the penalties for failure to file such a return.

(6) The exemption provided in this section does not apply to a mobile home that is presumed to be tangible personal property pursuant to s. 193.075(2).

History.—s. 8, ch. 2007-339; s. 9, ch. 2008-173.

1Note.—

A. Section 1, ch. 2007-339, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) In anticipation of implementing this act, the executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of making necessary changes and preparations so that forms, methods, and data records, electronic or otherwise, are ready and in place if sections 3 through 9 and sections 10, 12, and 14 . . . of this act become law.

“(3) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”

B. Section 13, ch. 2008-173, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”



196.185 - Exemption of inventory.

196.185 Exemption of inventory.—All items of inventory are exempt from ad valorem taxation.

History.—s. 1, ch. 81-308.



196.192 - Exemptions from ad valorem taxation.

196.192 Exemptions from ad valorem taxation.—Subject to the provisions of this chapter:

(1) All property owned by an exempt entity, including educational institutions, and used exclusively for exempt purposes shall be totally exempt from ad valorem taxation.

(2) All property owned by an exempt entity, including educational institutions, and used predominantly for exempt purposes shall be exempted from ad valorem taxation to the extent of the ratio that such predominant use bears to the nonexempt use.

(3) All tangible personal property loaned or leased by a natural person, by a trust holding property for a natural person, or by an exempt entity to an exempt entity for public display or exhibition on a recurrent schedule is exempt from ad valorem taxation if the property is loaned or leased for no consideration or for nominal consideration.

For purposes of this section, each use to which the property is being put must be considered in granting an exemption from ad valorem taxation, including any economic use in addition to any physical use. For purposes of this section, property owned by a limited liability company, the sole member of which is an exempt entity, shall be treated as if the property were owned directly by the exempt entity. This section does not apply in determining the exemption for property owned by governmental units pursuant to s. 196.199.

History.—s. 3, ch. 71-133; s. 2, ch. 88-102; s. 2, ch. 89-122; s. 3, ch. 2007-106; s. 2, ch. 2008-193.



196.193 - Exemption applications; review by property appraiser.

196.193 Exemption applications; review by property appraiser.—

(1)(a) All property exempted from the annual application requirement of s. 196.011 shall be returned, but shall be granted tax exemption by the property appraiser. However, no such property shall be exempt which is rented or hired out for other than religious, educational, or other exempt purposes at any time.

(b) The property appraiser may deny exemption to property claimed by religious organizations to be used for any of the purposes set out in s. 196.011 if the use is not clear or if the property appraiser determines that the property is being held for speculative purposes or that it is being rented or hired out for other than religious or educational purposes.

(c) If the property appraiser does deny such property a tax exemption, appeal of the determination to the value adjustment board may be made in the manner prescribed for appealed tax exemptions.

(2) Applications required by this chapter shall be filed on forms distributed to the property appraisers by the Department of Revenue. Such forms shall call for accurate description of the property, the value of such property, and the use of such property.

(3) Upon receipt of an application for exemption, the property appraiser shall determine:

(a) Whether the applicant falls within the definition of any one or several of the exempt classifications.

(b) Whether the applicant requesting exemption uses the property predominantly or exclusively for exempt purposes.

(c) The extent to which the property is used for exempt purposes.

In doing so, the property appraiser shall use the standards set forth in this chapter as applied by regulations of the Department of Revenue.

(4) The property appraiser shall find that the person or organization requesting exemption meets the requirements set forth in paragraphs (3)(a) and (b) before any exemption can be granted.

(5)(a) If the property appraiser determines that any property claimed as wholly or partially exempt under this section is not entitled to any exemption or is entitled to an exemption to an extent other than that requested in the application, he or she shall notify the person or organization filing the application on such property of that determination in writing on or before July 1 of the year for which the application was filed.

(b) The notification must state in clear and unambiguous language the specific requirements of the state statutes which the property appraiser relied upon to deny the applicant the exemption with respect to the subject property. The notification must be drafted in such a way that a reasonable person can understand specific attributes of the applicant or the applicant’s use of the subject property which formed the basis for the denial. The notice must also include the specific facts the property appraiser used to determine that the applicant failed to meet the statutory requirements. If a property appraiser fails to provide a notice that complies with this subsection, any denial of an exemption or an attempted denial of an exemption is invalid.

(c) All notifications must specify the right to appeal to the value adjustment board and the procedures to follow in obtaining such an appeal. Thereafter, the person or organization filing such application, or a duly designated representative, may appeal that determination by the property appraiser to the board at the time of its regular hearing. In the event of an appeal, the property appraiser or the property appraiser’s representative shall appear at the board hearing and present his or her findings of fact. If the applicant is not present or represented at the hearing, the board may make a determination on the basis of information supplied by the property appraiser or such other information on file with the board.

History.—s. 5, ch. 71-133; s. 15, ch. 76-133; s. 1, ch. 77-102; s. 1, ch. 77-174; s. 8, ch. 86-300; s. 157, ch. 91-112; s. 998, ch. 95-147; s. 4, ch. 2007-106.



196.194 - Value adjustment board; notice; hearings; appearance before the board.

196.194 Value adjustment board; notice; hearings; appearance before the board.—

(1) The value adjustment board shall hear disputed or appealed applications for exemption and shall grant such exemptions in whole or in part in accordance with criteria set forth in this chapter.

(2) At least 2 weeks prior to the meeting of the value adjustment board, but no sooner than May 15, notice of the meeting shall be published in a newspaper of general circulation within the county or, if no such newspaper is published within the county, notice shall be placed on the courthouse door and two other prominent places within the county. Such notice shall indicate:

(a) That a list maintained by the property appraiser of all applicants for exemption who have had their applications for exemption wholly or partially approved is available to the public, at a location specified in the notice, and the hours during which the list may be seen. The notice shall further indicate, by name, the types of exemptions which are included in the list.

(b) That a list maintained by the property appraiser of all applicants for exemption who have had their applications for exemption denied is available to the public, at a location specified in the notice, and the hours during which the list may be seen. The notice shall further indicate, by name, the types of exemptions which are included in the list.

(3) The exemption procedures of the value adjustment board shall be as provided in chapter 194, except as otherwise provided in this chapter. Records of the value adjustment board showing the names of persons and organizations granted exemptions, the street address or other designation of location of the exempted property, and the extent of the exemptions granted shall be part of the public record.

History.—s. 6, ch. 71-133; s. 1, ch. 76-122; s. 16, ch. 76-133; s. 62, ch. 80-274; s. 158, ch. 91-112; s. 4, ch. 2013-95.



196.195 - Determining profit or nonprofit status of applicant.

196.195 Determining profit or nonprofit status of applicant.—

(1) Applicants requesting exemption shall supply such fiscal and other records showing in reasonable detail the financial condition, record of operation, and exempt and nonexempt uses of the property, where appropriate, for the immediately preceding fiscal year as are requested by the property appraiser or the value adjustment board.

(2) In determining whether an applicant for a religious, literary, scientific, or charitable exemption under this chapter is a nonprofit or profitmaking venture or whether the property is used for a profitmaking purpose, the following criteria shall be applied:

(a) The reasonableness of any advances or payment directly or indirectly by way of salary, fee, loan, gift, bonus, gratuity, drawing account, commission, or otherwise (except for reimbursements of advances for reasonable out-of-pocket expenses incurred on behalf of the applicant) to any person, company, or other entity directly or indirectly controlled by the applicant or any officer, director, trustee, member, or stockholder of the applicant;

(b) The reasonableness of any guaranty of a loan to, or an obligation of, any officer, director, trustee, member, or stockholder of the applicant or any entity directly or indirectly controlled by such person, or which pays any compensation to its officers, directors, trustees, members, or stockholders for services rendered to or on behalf of the applicant;

(c) The reasonableness of any contractual arrangement by the applicant or any officer, director, trustee, member, or stockholder of the applicant regarding rendition of services, the provision of goods or supplies, the management of the applicant, the construction or renovation of the property of the applicant, the procurement of the real, personal, or intangible property of the applicant, or other similar financial interest in the affairs of the applicant;

(d) The reasonableness of payments made for salaries for the operation of the applicant or for services, supplies and materials used by the applicant, reserves for repair, replacement, and depreciation of the property of the applicant, payment of mortgages, liens, and encumbrances upon the property of the applicant, or other purposes; and

(e) The reasonableness of charges made by the applicant for any services rendered by it in relation to the value of those services, and, if such charges exceed the value of the services rendered, whether the excess is used to pay maintenance and operational expenses in furthering its exempt purpose or to provide services to persons unable to pay for the services.

(3) Each applicant must affirmatively show that no part of the subject property, or the proceeds of the sale, lease, or other disposition thereof, will inure to the benefit of its members, directors, or officers or any person or firm operating for profit or for a nonexempt purpose.

(4) No application for exemption may be granted for religious, literary, scientific, or charitable use of property until the applicant has been found by the property appraiser or, upon appeal, by the value adjustment board to be nonprofit as defined in this section.

History.—s. 7, ch. 71-133; s. 17, ch. 76-133; s. 159, ch. 91-112; s. 2, ch. 91-196; s. 3, ch. 97-294; s. 2, ch. 98-289; s. 3, ch. 2000-228.



196.196 - Determining whether property is entitled to charitable, religious, scientific, or literary exemption.

196.196 Determining whether property is entitled to charitable, religious, scientific, or literary exemption.—

(1) In the determination of whether an applicant is actually using all or a portion of its property predominantly for a charitable, religious, scientific, or literary purpose, the following criteria shall be applied:

(a) The nature and extent of the charitable, religious, scientific, or literary activity of the applicant, a comparison of such activities with all other activities of the organization, and the utilization of the property for charitable, religious, scientific, or literary activities as compared with other uses.

(b) The extent to which the property has been made available to groups who perform exempt purposes at a charge that is equal to or less than the cost of providing the facilities for their use. Such rental or service shall be considered as part of the exempt purposes of the applicant.

(2) Only those portions of property used predominantly for charitable, religious, scientific, or literary purposes shall be exempt. In no event shall an incidental use of property either qualify such property for an exemption or impair the exemption of an otherwise exempt property.

(3) Property owned by an exempt organization is used for a religious purpose if the institution has taken affirmative steps to prepare the property for use as a house of public worship. The term “affirmative steps” means environmental or land use permitting activities, creation of architectural plans or schematic drawings, land clearing or site preparation, construction or renovation activities, or other similar activities that demonstrate a commitment of the property to a religious use as a house of public worship. For purposes of this subsection, the term “public worship” means religious worship services and those other activities that are incidental to religious worship services, such as educational activities, parking, recreation, partaking of meals, and fellowship.

(4) Except as otherwise provided herein, property claimed as exempt for literary, scientific, religious, or charitable purposes which is used for profitmaking purposes shall be subject to ad valorem taxation. Use of property for functions not requiring a business or occupational license conducted by the organization at its primary residence, the revenue of which is used wholly for exempt purposes, shall not be considered profit making. In this connection the playing of bingo on such property shall not be considered as using such property in such a manner as would impair its exempt status.

(5)(a) Property owned by an exempt organization qualified as charitable under s. 501(c)(3) of the Internal Revenue Code is used for a charitable purpose if the organization has taken affirmative steps to prepare the property to provide affordable housing to persons or families that meet the extremely-low-income, very-low-income, low-income, or moderate-income limits, as specified in s. 420.0004. The term “affirmative steps” means environmental or land use permitting activities, creation of architectural plans or schematic drawings, land clearing or site preparation, construction or renovation activities, or other similar activities that demonstrate a commitment of the property to providing affordable housing.

(b)1. If property owned by an organization granted an exemption under this subsection is transferred for a purpose other than directly providing affordable homeownership or rental housing to persons or families who meet the extremely-low-income, very-low-income, low-income, or moderate-income limits, as specified in s. 420.0004, or is not in actual use to provide such affordable housing within 5 years after the date the organization is granted the exemption, the property appraiser making such determination shall serve upon the organization that illegally or improperly received the exemption a notice of intent to record in the public records of the county a notice of tax lien against any property owned by that organization in the county, and such property shall be identified in the notice of tax lien. The organization owning such property is subject to the taxes otherwise due and owing as a result of the failure to use the property to provide affordable housing plus 15 percent interest per annum and a penalty of 50 percent of the taxes owed.

2. Such lien, when filed, attaches to any property identified in the notice of tax lien owned by the organization that illegally or improperly received the exemption. If such organization no longer owns property in the county but owns property in any other county in the state, the property appraiser shall record in each such other county a notice of tax lien identifying the property owned by such organization in such county which shall become a lien against the identified property. Before any such lien may be filed, the organization so notified must be given 30 days to pay the taxes, penalties, and interest.

3. If an exemption is improperly granted as a result of a clerical mistake or an omission by the property appraiser, the organization improperly receiving the exemption shall not be assessed a penalty or interest.

4. The 5-year limitation specified in this subsection may be extended if the holder of the exemption continues to take affirmative steps to develop the property for the purposes specified in this subsection.

History.—s. 8, ch. 71-133; s. 3, ch. 88-102; s. 3, ch. 91-196; s. 4, ch. 97-294; s. 3, ch. 98-289; s. 3, ch. 2000-228; s. 5, ch. 2007-106; s. 17, ch. 2009-96; s. 3, ch. 2011-15.



196.1961 - Exemption for historic property used for certain commercial or nonprofit purposes.

196.1961 Exemption for historic property used for certain commercial or nonprofit purposes.—

(1) Pursuant to s. 3, Art. VII of the State Constitution, the board of county commissioners of any county or the governing authority of any municipality may adopt an ordinance to allow an ad valorem tax exemption of up to 50 percent of the assessed value of property which meets all of the following criteria:

(a) The property must be used for commercial purposes or used by a not-for-profit organization under s. 501(c)(3) or (6) of the Internal Revenue Code of 1986.

(b) The property must be listed in the National Register of Historic Places, as defined in s. 267.021; or must be a contributing property to a National Register Historic District; or must be designated as a historic property or as a contributing property to a historic district, under the terms of a local preservation ordinance.

(c) The property must be regularly open to the public.

(2) As used in this section, “regularly open to the public” means that there are regular hours when the public may visit to observe the historically significant aspects of the building. This means a minimum of 40 hours per week, for 45 weeks per year, or an equivalent of 1,800 hours per year. A fee may be charged to the public; however, it must be comparable with other entrance fees in the immediate geographic locale.

(3) The board of county commissioners or municipal governing authority shall notify the property appraiser of the adoption of such ordinance no later than December 1 of the year prior to the year the exemption will take effect. If the exemption is granted only for a specified period or the ordinance is repealed, the board of county commissioners or municipal governing authority shall notify the property appraiser no later than December 1 of the year prior to the year the exemption expires. The ordinance must specify that the exemption shall apply only to taxes levied by the unit of government granting the exemption. The exemption does not apply, however, to taxes levied for the payment of bonds or to taxes authorized by a vote of the electors pursuant to s. 9(b) or s. 12, Art. VII of the State Constitution.

(4) Only those portions of the property used predominantly for the purposes specified in paragraph (1)(a) shall be exempt. In no event shall an incidental use of property qualify such property for an exemption or impair the exemption of an otherwise exempt property.

(5) In order to retain the exemption, the historic character of the property must be maintained in good repair and condition to the extent necessary to preserve the historic value and significance of the property.

History.—s. 8, ch. 97-117.



196.197 - Additional provisions for exempting property used by hospitals, nursing homes, and homes for special services.

196.197 Additional provisions for exempting property used by hospitals, nursing homes, and homes for special services.—In addition to criteria for granting exemptions for charitable use of property set forth in other sections of this chapter, hospitals, nursing homes, and homes for special services shall be exempt to the extent that they meet the following criteria:

(1) The applicant must be a Florida corporation not for profit that has been exempt as of January 1 of the year for which exemption from ad valorem property taxes is requested from federal income taxation by having qualified as an exempt organization under the provisions of s. 501(c)(3) of the Internal Revenue Code of 1954 or of the corresponding section of a subsequently enacted federal revenue act.

(2) In determining the extent of exemption to be granted to institutions licensed as hospitals, nursing homes, and homes for special services, portions of the property leased as parking lots or garages operated by private enterprise shall not be deemed to be serving an exempt purpose and shall not be exempt from taxation. Property or facilities which are leased to a nonprofit corporation which provides direct medical services to patients in a nonprofit or public hospital and qualifies under s. 196.196 of this chapter are excluded and shall be exempt from taxation.

History.—s. 9, ch. 71-133; s. 2, ch. 73-340; s. 1, ch. 73-344; s. 3, ch. 74-264; ss. 14, 15, ch. 76-234.



196.1975 - Exemption for property used by nonprofit homes for the aged.

196.1975 Exemption for property used by nonprofit homes for the aged.—Nonprofit homes for the aged are exempt to the extent that they meet the following criteria:

(1) The applicant must be a corporation not for profit pursuant to chapter 617 or a Florida limited partnership, the sole general partner of which is a corporation not for profit pursuant to chapter 617, and the corporation not for profit must have been exempt as of January 1 of the year for which exemption from ad valorem property taxes is requested from federal income taxation by having qualified as an exempt charitable organization under the provisions of s. 501(c)(3) of the Internal Revenue Code of 1954 or of the corresponding section of a subsequently enacted federal revenue act.

(2) A facility will not qualify as a “home for the aged” unless at least 75 percent of the occupants are over the age of 62 years or totally and permanently disabled. For homes for the aged which are exempt from paying income taxes to the United States as specified in subsection (1), licensing by the Agency for Health Care Administration is required for ad valorem tax exemption hereunder only if the home:

(a) Furnishes medical facilities or nursing services to its residents, or

(b) Qualifies as an assisted living facility under chapter 429.

(3) Those portions of the home for the aged which are devoted exclusively to the conduct of religious services or the rendering of nursing or medical services are exempt from ad valorem taxation.

(4)(a) After removing the assessed value exempted in subsection (3), units or apartments in homes for the aged shall be exempt only to the extent that residency in the existing unit or apartment of the applicant home is reserved for or restricted to or the unit or apartment is occupied by persons who have resided in the applicant home and in good faith made this state their permanent residence as of January 1 of the year in which exemption is claimed and who also meet the requirements set forth in one of the following subparagraphs:

1. Persons who have gross incomes of not more than $7,200 per year and who are 62 years of age or older.

2. Couples, one of whom must be 62 years of age or older, having a combined gross income of not more than $8,000 per year, or the surviving spouse thereof, who lived with the deceased at the time of the deceased’s death in a home for the aged.

3. Persons who are totally and permanently disabled and who have gross incomes of not more than $7,200 per year.

4. Couples, one or both of whom are totally and permanently disabled, having a combined gross income of not more than $8,000 per year, or the surviving spouse thereof, who lived with the deceased at the time of the deceased’s death in a home for the aged.

However, the income limitations do not apply to totally and permanently disabled veterans, provided they meet the requirements of s. 196.081.

(b) The maximum income limitations permitted in this subsection shall be adjusted, effective January 1, 1977, and on each succeeding year, by the percentage change in the average cost-of-living index in the period January 1 through December 31 of the immediate prior year compared with the same period for the year prior to that. The index is the average of the monthly consumer price index figures for the stated 12-month period, relative to the United States as a whole, issued by the United States Department of Labor.

(5) Nonprofit housing projects that are financed by a mortgage loan made or insured by the United States Department of Housing and Urban Development under s. 202, s. 202 with a s. 8 subsidy, s. 221(d)(3) or (4), or s. 236 of the National Housing Act, as amended, and that are subject to the income limitations established by that department are exempt from ad valorem taxation.

(6) For the purposes of this section, gross income includes social security benefits payable to the person or couple or assigned to an organization designated specifically for the support or benefit of that person or couple.

(7) It is declared to be the intent of the Legislature that subsection (3) implements the ad valorem tax exemption authorized in the third sentence of s. 3(a), Art. VII, State Constitution, and the remaining subsections implement s. 6(c), Art. VII, State Constitution, for purposes of granting such exemption to homes for the aged.

(8) Physical occupancy on January 1 is not required in those instances in which a home restricts occupancy to persons meeting the income requirements specified in this section. Those portions of a property failing to meet those requirements shall qualify for an alternative exemption as provided in subsection (9). In a home in which at least 25 percent of the units or apartments of the home are restricted to or occupied by persons meeting the income requirements specified in this section, the common areas of that home are exempt from taxation.

(9)(a) Each unit or apartment of a home for the aged not exempted in subsection (3) or subsection (4), which is operated by a not for profit corporation and is owned by such corporation or leased by such corporation from a health facilities authority pursuant to part III of chapter 154 or an industrial development authority pursuant to part III of chapter 159, and which property is used by such home for the aged for the purposes for which it was organized, is exempt from all ad valorem taxation, except for assessments for special benefits, to the extent of $25,000 of assessed valuation of such property for each apartment or unit:

1. Which is used by such home for the aged for the purposes for which it was organized; and

2. Which is occupied, on January 1 of the year in which exemption from ad valorem property taxation is requested, by a person who resides therein and in good faith makes the same his or her permanent home.

(b) Each corporation applying for an exemption under paragraph (a) of this subsection or paragraph (4)(a) must file with the annual application for exemption an affidavit from each person who occupies a unit or apartment for which an exemption under either of those paragraphs is claimed stating that the person resides therein and in good faith makes that unit or apartment his or her permanent residence.

(10) Homes for the aged, or life care communities, however designated, which are financed through the sale of health facilities authority bonds or bonds of any other public entity, whether on a sale-leaseback basis, a sale-repurchase basis, or other financing arrangement, or which are financed without public-entity bonds, are exempt from ad valorem taxation only in accordance with the provisions of this section.

(11) Any portion of such property used for nonexempt purposes may be valued and placed upon the tax rolls separately from any portion entitled to exemption pursuant to this chapter.

(12) When it becomes necessary for the property appraiser to determine the value of a unit, he or she shall include in such valuation the proportionate share of the common areas, including the land, fairly attributable to such unit, based upon the value of such unit in relation to all other units in the home, unless the common areas are otherwise exempted by subsection (8).

(13) Sections 196.195 and 196.196 do not apply to this section.

History.—s. 12, ch. 76-234; s. 1, ch. 77-174; s. 1, ch. 77-448; s. 87, ch. 79-400; s. 3, ch. 80-261; s. 53, ch. 80-274; s. 13, ch. 81-219; s. 1, ch. 82-133; s. 9, ch. 82-399; s. 8, ch. 83-71; s. 2, ch. 84-138; s. 27, ch. 85-80; s. 1, ch. 87-332; s. 46, ch. 91-45; s. 999, ch. 95-147; s. 2, ch. 95-210; s. 2, ch. 95-383; s. 141, ch. 95-418; s. 9, ch. 96-397; s. 19, ch. 99-8; s. 2, ch. 99-208; s. 10, ch. 2001-137; s. 1, ch. 2001-208; s. 7, ch. 2006-197; s. 27, ch. 2010-5.



196.1976 - Provisions of ss. 196.197(1) or (2) and 196.1975; severability.

196.1976 Provisions of ss. 196.197(1) or (2) and 196.1975; severability.—If any provision of s. 196.197(1) or (2), created and amended by chapter 76-234, Laws of Florida, or s. 196.1975, created by chapter 76-234 and amended by chapter 87-332, Laws of Florida, is held to be invalid or inoperative for any reason, it is the legislative intent that the invalidity shall not affect other provisions or applications of said subsections or section which can be given effect without the invalid provision or application, and to this end the provisions of said subsections and section are declared to be severable.

History.—s. 18, ch. 76-234; s. 2, ch. 77-448; s. 88, ch. 79-400; s. 2, ch. 87-332; s. 1, ch. 98-177.



196.1977 - Exemption for property used by proprietary continuing care facilities.

196.1977 Exemption for property used by proprietary continuing care facilities.—

(1) Each apartment in a continuing care facility certified under chapter 651, which facility is not qualified for exemption under s. 196.1975, or other similar exemption, is exempt to the extent of $25,000 of assessed valuation of such property for each apartment which is occupied on January 1 of the year in which exemption from ad valorem property taxation is requested by a person holding a continuing care contract as defined under chapter 651 who resides therein and in good faith makes the same his or her permanent home. No apartment shall be eligible for the exemption provided under this section if the resident of the apartment is eligible for the homestead exemption under s. 196.031.

(2) Each facility applying for an exemption must file with the annual application for exemption an affidavit from each person who occupies an apartment for which an exemption is claimed stating that the person resides therein and in good faith makes that apartment his or her permanent residence.

(3) Any portion of such property used for nonexempt purposes may be valued and placed upon the tax rolls separately from any portion entitled to exemption.

(4) The owner shall disclose to a qualifying resident the full amount of the benefit derived from the exemption and the method for ensuring that the resident receives such benefit. The resident shall receive the full benefit derived from this exemption in either an annual or monthly credit to his or her unit’s monthly maintenance fee. For a nonqualifying resident who subsequently qualifies for the exemption, the same disclosure shall be made.

(5) It is the intent of the Legislature that this section implements s. 6(c), Art. VII of the State Constitution.

History.—s. 2, ch. 98-177; s. 28, ch. 2010-5.



196.1978 - Affordable housing property exemption.

196.1978 Affordable housing property exemption.—Property used to provide affordable housing to eligible persons as defined by s. 159.603 and natural persons or families meeting the extremely-low-income, very-low-income, low-income, or moderate-income limits specified in s. 420.0004, which is owned entirely by a nonprofit entity that is a corporation not for profit, qualified as charitable under s. 501(c)(3) of the Internal Revenue Code and in compliance with Rev. Proc. 96-32, 1996-1 C.B. 717, is considered property owned by an exempt entity and used for a charitable purpose, and those portions of the affordable housing property that provide housing to natural persons or families classified as extremely low income, very low income, low income, or moderate income under s. 420.0004 are exempt from ad valorem taxation to the extent authorized under s. 196.196. All property identified in this section must comply with the criteria provided under s. 196.195 for determining exempt status and applied by property appraisers on an annual basis. The Legislature intends that any property owned by a limited liability company which is disregarded as an entity for federal income tax purposes pursuant to Treasury Regulation 301.7701-3(b)(1)(ii) be treated as owned by its sole member.

History.—s. 15, ch. 99-378; s. 9, ch. 2000-353; s. 29, ch. 2006-69; s. 18, ch. 2009-96; s. 4, ch. 2011-15; s. 11, ch. 2013-72; s. 3, ch. 2013-83.



196.198 - Educational property exemption.

196.198 Educational property exemption.—Educational institutions within this state and their property used by them or by any other exempt entity or educational institution exclusively for educational purposes are exempt from taxation. Sheltered workshops providing rehabilitation and retraining of individuals who have disabilities and exempted by a certificate under s. (d) of the federal Fair Labor Standards Act of 1938, as amended, are declared wholly educational in purpose and are exempt from certification, accreditation, and membership requirements set forth in s. 196.012. Those portions of property of college fraternities and sororities certified by the president of the college or university to the appropriate property appraiser as being essential to the educational process are exempt from ad valorem taxation. The use of property by public fairs and expositions chartered by chapter 616 is presumed to be an educational use of such property and is exempt from ad valorem taxation to the extent of such use. Property used exclusively for educational purposes shall be deemed owned by an educational institution if the entity owning 100 percent of the educational institution is owned by the identical persons who own the property, or if the entity owning 100 percent of the educational institution and the entity owning the property are owned by the identical natural persons. Land, buildings, and other improvements to real property used exclusively for educational purposes shall be deemed owned by an educational institution if the entity owning 100 percent of the land is a nonprofit entity and the land is used, under a ground lease or other contractual arrangement, by an educational institution that owns the buildings and other improvements to the real property, is a nonprofit entity under s. 501(c)(3) of the Internal Revenue Code, and provides education limited to students in prekindergarten through grade 8. If legal title to property is held by a governmental agency that leases the property to a lessee, the property shall be deemed to be owned by the governmental agency and used exclusively for educational purposes if the governmental agency continues to use such property exclusively for educational purposes pursuant to a sublease or other contractual agreement with that lessee. If the title to land is held by the trustee of an irrevocable inter vivos trust and if the trust grantor owns 100 percent of the entity that owns an educational institution that is using the land exclusively for educational purposes, the land is deemed to be property owned by the educational institution for purposes of this exemption. Property owned by an educational institution shall be deemed to be used for an educational purpose if the institution has taken affirmative steps to prepare the property for educational use. The term “affirmative steps” means environmental or land use permitting activities, creation of architectural plans or schematic drawings, land clearing or site preparation, construction or renovation activities, or other similar activities that demonstrate commitment of the property to an educational use.

History.—s. 10, ch. 71-133; s. 1, ch. 77-102; ss. 35, 37, ch. 90-203; s. 2, ch. 91-121; s. 1, ch. 99-283; s. 4, ch. 2000-262; s. 25, ch. 2012-193; s. 12, ch. 2013-72.



196.1983 - Charter school exemption from ad valorem taxes.

196.1983 Charter school exemption from ad valorem taxes.—Any facility, or portion thereof, used to house a charter school whose charter has been approved by the sponsor and the governing board pursuant to s. 1002.33(7) shall be exempt from ad valorem taxes. For leasehold properties, the landlord must certify by affidavit to the charter school that the lease payments shall be reduced to the extent of the exemption received. The owner of the property shall disclose to a charter school the full amount of the benefit derived from the exemption and the method for ensuring that the charter school receives such benefit. The charter school shall receive the full benefit derived from the exemption through either an annual or monthly credit to the charter school’s lease payments.

History.—s. 1, ch. 2000-306; s. 27, ch. 2002-1; s. 909, ch. 2002-387; s. 16, ch. 2003-1.



196.1985 - Labor organization property exemption.

196.1985 Labor organization property exemption.—Real property owned and used by any labor organization which has a charter from a state or national organization, which property is used predominantly by such organization for educational purposes, is hereby defined as property within the purview of s. 3, Art. VII of the State Constitution and shall be exempt from ad valorem taxation to the extent of such use pursuant to s. 196.192(2). Any portion of such property used for nonexempt purposes may be valued and placed upon the tax rolls separately from any portion entitled to exemption pursuant to this section.

History.—s. 1, ch. 77-459.



196.1986 - Community centers exemption.

196.1986 Community centers exemption.—

(1) A single general-purpose structure represented as a community center owned and operated by a private, nonprofit organization and used predominantly for educational, literary, scientific, religious, or charitable purposes is hereby defined as property within the purview of s. 3(a), Art. VII of the State Constitution and shall be exempt from ad valorem taxes imposed by taxing authorities. However, no use shall be considered to serve an exempt purpose if, in conjunction with that use, alcoholic beverages are served or consumed on the premises. Any portion of such property used for nonexempt purposes may be valued and placed upon the tax roll separately from any portion entitled to exemption pursuant to this section.

(2) This exemption shall not apply to condominium common elements and shall not apply to any structure unless it is generally open and available for use by the general public.

History.—s. 1, ch. 80-253.



196.1987 - Biblical history display property exemption.

196.1987 Biblical history display property exemption.—The use of property owned by an organization exempt from federal income tax under s. 501(c)(3) of the Internal Revenue Code to exhibit, illustrate, and interpret Biblical manuscripts, codices, stone tablets, and other Biblical archives; provide live and recorded demonstrations, explanations, reenactments, and illustrations of Biblical history and Biblical worship; and exhibit times, places, and events of Biblical history and significance, when such activity is open to the public and is available to the public for no admission charge at least 1 day each calendar year, subject to capacity limits, and when such organization has received written correspondence from the Internal Revenue Service stating that the conduct of the organization’s activities does not adversely affect the organization’s exempt status under s. 501(c)(3) of the Internal Revenue Code, constitutes religious use of such property, which is hereby defined as property within the purview of s. 3(a), Art. VII of the State Constitution and is exempt from ad valorem taxation to the extent of such use pursuant to s. 196.192(2). Any portion of such property used for nonexempt purposes may be valued and placed upon the tax rolls separately from any portion entitled to exemption pursuant to this section.

History.—s. 1, ch. 2006-164.



196.199 - Government property exemption.

196.199 Government property exemption.—

(1) Property owned and used by the following governmental units shall be exempt from taxation under the following conditions:

(a)1. All property of the United States is exempt from ad valorem taxation, except such property as is subject to tax by this state or any political subdivision thereof or any municipality under any law of the United States.

2. Notwithstanding any other provision of law, for purposes of the exemption from ad valorem taxation provided in subparagraph 1., property of the United States includes any leasehold interest of and improvements affixed to land owned by the United States, any branch of the United States Armed Forces, or any agency or quasi-governmental agency of the United States if the leasehold interest and improvements are acquired or constructed and used pursuant to the federal Military Housing Privatization Initiative of 1996, 10 U.S.C. ss. 2871 et seq. As used in this subparagraph, the term “improvements” includes actual housing units and any facilities that are directly related to such housing units, including any housing maintenance facilities, housing rental and management offices, parks and community centers, and recreational facilities. Any leasehold interest and improvements described in this subparagraph, regardless of whether title is held by the United States, shall be construed as being owned by the United States, the applicable branch of the United States Armed Forces, or the applicable agency or quasi-governmental agency of the United States and are exempt from ad valorem taxation without the necessity of an application for exemption being filed or approved by the property appraiser. This subparagraph does not apply to a transient public lodging establishment as defined in s. 509.013 and does not affect any existing agreement to provide municipal services by a municipality or county.

(b) All property of this state which is used for governmental purposes shall be exempt from ad valorem taxation except as otherwise provided by law.

(c) All property of the several political subdivisions and municipalities of this state or of entities created by general or special law and composed entirely of governmental agencies, or property conveyed to a nonprofit corporation which would revert to the governmental agency, which is used for governmental, municipal, or public purposes shall be exempt from ad valorem taxation, except as otherwise provided by law.

(d) All property of municipalities is exempt from ad valorem taxation if used as an essential ancillary function of a facility constructed with financing obtained in part by pledging proceeds from the tax authorized under s. 212.0305(4) which is upon exempt or immune federal, state, or county property.

(2) Property owned by the following governmental units but used by nongovernmental lessees shall only be exempt from taxation under the following conditions:

1(a) Leasehold interests in property of the United States, of the state or any of its several political subdivisions, or of municipalities, agencies, authorities, and other public bodies corporate of the state shall be exempt from ad valorem taxation and the intangible tax pursuant to paragraph (b) only when the lessee serves or performs a governmental, municipal, or public purpose or function, as defined in s. 196.012(6). In all such cases, all other interests in the leased property shall also be exempt from ad valorem taxation. However, a leasehold interest in property of the state may not be exempted from ad valorem taxation when a nongovernmental lessee uses such property for the operation of a multipurpose hazardous waste treatment facility.

(b) Except as provided in paragraph (c), the exemption provided by this subsection shall not apply to those portions of a leasehold or other interest defined by s. 199.023(1)(d), Florida Statutes 2005, subject to the provisions of subsection (7). Such leasehold or other interest shall be taxed only as intangible personal property pursuant to chapter 199, Florida Statutes 2005, if rental payments are due in consideration of such leasehold or other interest. All applicable collection, administration, and enforcement provisions of chapter 199, Florida Statutes 2005, shall apply to taxation of such leaseholds. If no rental payments are due pursuant to the agreement creating such leasehold or other interest, the leasehold or other interest shall be taxed as real property. Nothing in this paragraph shall be deemed to exempt personal property, buildings, or other real property improvements owned by the lessee from ad valorem taxation.

(c) Any governmental property leased to an organization which uses the property exclusively for literary, scientific, religious, or charitable purposes shall be exempt from taxation.

(3) Nothing herein or in s. 196.001 shall require a governmental unit or authority to impose taxes upon a leasehold estate created, extended, or renewed prior to April 15, 1976, if the lease agreement creating such leasehold estate contains a covenant on the part of such governmental unit or authority as lessor to refrain from imposing taxes on the leasehold estate during the term of the leasehold estate; but any such covenant shall not prevent taxation of a leasehold estate by any such taxing unit or authority other than the unit or authority making such covenant.

(4) Property owned by any municipality, agency, authority, or other public body corporate of the state which becomes subject to a leasehold interest or other possessory interest of a nongovernmental lessee other than that described in paragraph (2)(a), after April 14, 1976, shall be subject to ad valorem taxation unless the lessee is an organization which uses the property exclusively for literary, scientific, religious, or charitable purposes.

(5) Leasehold interests in governmental property shall not be exempt pursuant to this subsection unless an application for exemption has been filed on or before March 1 with the property appraiser. The property appraiser shall review the application and make findings of fact which shall be presented to the value adjustment board at its convening, whereupon the board shall take appropriate action regarding the application. If the exemption in whole or in part is granted, or established by judicial proceeding, it shall remain valid for the duration of the lease unless the lessee changes its use, in which case the lessee shall again submit an application for exemption. The requirements set forth in s. 196.194 shall apply to all applications made under this subsection.

(6) No exemption granted before June 1, 1976, shall be revoked by this chapter if such revocation will impair any existing bond agreement.

(7) Property which is originally leased for 100 years or more, exclusive of renewal options, or property which is financed, acquired, or maintained utilizing in whole or in part funds acquired through the issuance of bonds pursuant to parts II, III, and V of chapter 159, shall be deemed to be owned for purposes of this section.

(8)(a) Any and all of the aforesaid taxes on any leasehold described in this section shall not become a lien on same or the property itself but shall constitute a debt due and shall be recoverable by legal action or by the issuance of tax executions that shall become liens upon any other property in any county of this state of the taxpayer who owes said tax. The sheriff of the county shall execute the tax execution in the same manner as other executions are executed under chapters 30 and 56.

(b) Nonpayment of any such taxes by the lessee shall result in the revocation of any occupational license of such person or the revocation, upon certification hereunder by the property appraiser to the Department of State, of the corporate charter of any such domestic corporation or the revocation, upon certification hereunder by the property appraiser to the Department of State, of the authority of any foreign corporation to do business in this state, as appropriate, which such license, charter, or authority is related to the leased property.

(9) Improvements to real property which are located on state-owned land and which are leased to a public educational institution shall be deemed owned by the public educational institution for purposes of this section where, by the terms of the lease, the improvement will become the property of the public educational institution or the State of Florida at the expiration of the lease.

(10) Notwithstanding any other provision of law to the contrary, property held by a port authority and any leasehold interest in such property are exempt from ad valorem taxation to the same extent that county property is immune from taxation, provided such property is located in a county described in s. 9, Art. VIII of the State Constitution (1885), as restated in s. 6(e), Art. VIII of the State Constitution (1968).

History.—s. 11, ch. 71-133; s. 1, ch. 76-283; s. 1, ch. 77-174; ss. 1, 2, ch. 80-368; s. 4, ch. 82-388; s. 13, ch. 83-215; s. 30, ch. 85-342; s. 1, ch. 86-141; s. 61, ch. 86-152; s. 81, ch. 88-130; s. 47, ch. 91-45; s. 160, ch. 91-112; s. 1, ch. 96-288; s. 1, ch. 96-323; s. 9, ch. 2006-312; s. 1, ch. 2012-32; s. 26, ch. 2012-193; s. 1, ch. 2015-80.

1Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



196.1993 - Certain agreements with local governments for use of public property; exemption.

196.1993 Certain agreements with local governments for use of public property; exemption.—Any agreement entered into with a local governmental authority prior to January 1, 1969, for use of public property, under which it was understood and agreed in a written instrument or by special act that no ad valorem real property taxes would be paid by the licensee or lessee, shall be deemed a license or management agreement for the use or management of public property. Such interest shall be deemed not to convey an interest in the property and shall not be subject to ad valorem real property taxation. Nothing in this section shall be deemed to exempt such licensee from the ad valorem intangible tax and the ad valorem personal property tax.

History.—s. 9, ch. 80-368.



196.1995 - Economic development ad valorem tax exemption.

1196.1995 Economic development ad valorem tax exemption.—

(1) The board of county commissioners of any county or the governing authority of any municipality shall call a referendum within its total jurisdiction to determine whether its respective jurisdiction may grant economic development ad valorem tax exemptions under s. 3, Art. VII of the State Constitution if:

(a) The board of county commissioners of the county or the governing authority of the municipality votes to hold such referendum;

(b) The board of county commissioners of the county or the governing authority of the municipality receives a petition signed by 10 percent of the registered electors of its respective jurisdiction, which petition calls for the holding of such referendum; or

(c) The board of county commissioners of a charter county receives a petition or initiative signed by the required percentage of registered electors in accordance with the procedures established in the county’s charter for the enactment of ordinances or for approval of amendments of the charter, if less than 10 percent, which petition or initiative calls for the holding of such referendum.

(2) The ballot question in such referendum shall be in substantially the following form:

Shall the board of county commissioners of this county (or the governing authority of this municipality, or both) be authorized to grant, pursuant to s. 3, Art. VII of the State Constitution, property tax exemptions to new businesses and expansions of existing businesses that are expected to create new, full-time jobs in the county (or municipality, or both)?

Yes—For authority to grant exemptions.

No—Against authority to grant exemptions.

(3) The board of county commissioners or the governing authority of the municipality that calls a referendum within its total jurisdiction to determine whether its respective jurisdiction may grant economic development ad valorem tax exemptions may vote to limit the effect of the referendum to authority to grant economic development tax exemptions for new businesses and expansions of existing businesses located in an enterprise zone or a brownfield area, as defined in s. 376.79(5). If an area nominated to be an enterprise zone pursuant to s. 290.0055 has not yet been designated pursuant to s. 290.0065, the board of county commissioners or the governing authority of the municipality may call such referendum prior to such designation; however, the authority to grant economic development ad valorem tax exemptions does not apply until such area is designated pursuant to s. 290.0065. The ballot question in such referendum shall be in substantially the following form and shall be used in lieu of the ballot question prescribed in subsection (2):

Shall the board of county commissioners of this county (or the governing authority of this municipality, or both) be authorized to grant, pursuant to s. 3, Art. VII of the State Constitution, property tax exemptions for new businesses and expansions of existing businesses that are located in an enterprise zone or a brownfield area and that are expected to create new, full-time jobs in the county (or municipality, or both)?

Yes—For authority to grant exemptions.

No—Against authority to grant exemptions.

(4) A referendum pursuant to this section may be called only once in any 12-month period.

2(5) Upon a majority vote in favor of such authority, the board of county commissioners or the governing authority of the municipality, at its discretion, by ordinance may exempt from ad valorem taxation up to 100 percent of the assessed value of all improvements to real property made by or for the use of a new business and of all tangible personal property of such new business, or up to 100 percent of the assessed value of all added improvements to real property made to facilitate the expansion of an existing business and of the net increase in all tangible personal property acquired to facilitate such expansion of an existing business. To qualify for this exemption, the improvements to real property must be made or the tangible personal property must be added or increased after approval by motion or resolution of the local governing body, subject to ordinance adoption or on or after the day the ordinance is adopted. However, if the authority to grant exemptions is approved in a referendum in which the ballot question contained in subsection (3) appears on the ballot, the authority of the board of county commissioners or the governing authority of the municipality to grant exemptions is limited solely to new businesses and expansions of existing businesses that are located in an area which was designated as an enterprise zone pursuant to chapter 290 as of December 30, 2015, or in a brownfield area. New businesses and expansions of existing businesses located in an area that was designated as an enterprise zone pursuant to chapter 290 as of December 30, 2015, but is not in a brownfield area, may qualify for the ad valorem tax exemption only if approved by motion or resolution of the local governing body, subject to ordinance adoption, or by ordinance, enacted before December 31, 2015. Property acquired to replace existing property shall not be considered to facilitate a business expansion. All data center equipment for a data center shall be exempt from ad valorem taxation for the term of the approved exemption. The exemption applies only to taxes levied by the respective unit of government granting the exemption. The exemption does not apply, however, to taxes levied for the payment of bonds or to taxes authorized by a vote of the electors pursuant to s. 9(b) or s. 12, Art. VII of the State Constitution. Any such exemption shall remain in effect for up to 10 years with respect to any particular facility, or up to 20 years for a data center, regardless of any change in the authority of the county or municipality to grant such exemptions or the expiration of the Enterprise Zone Act pursuant to chapter 290. The exemption shall not be prolonged or extended by granting exemptions from additional taxes or by virtue of any reorganization or sale of the business receiving the exemption.

(6) With respect to a new business as defined by s. 196.012(14)(c), the municipality annexing the property on which the business is situated may grant an economic development ad valorem tax exemption under this section to that business for a period that will expire upon the expiration of the exemption granted by the county. If the county renews the exemption under subsection (7), the municipality may also extend its exemption. A municipal economic development ad valorem tax exemption granted under this subsection may not extend beyond the duration of the county exemption.

(7) The authority to grant exemptions under this section expires 10 years after the date such authority was approved in an election, but such authority may be renewed for subsequent 10-year periods if each 10-year renewal is approved in a referendum called and held pursuant to this section.

(8) Any person, firm, or corporation which desires an economic development ad valorem tax exemption shall, in the year the exemption is desired to take effect, file a written application on a form prescribed by the department with the board of county commissioners or the governing authority of the municipality, or both. The application shall request the adoption of an ordinance granting the applicant an exemption pursuant to this section and shall include the following information:

(a) The name and location of the new business or the expansion of an existing business;

(b) A description of the improvements to real property for which an exemption is requested and the date of commencement of construction of such improvements;

(c) A description of the tangible personal property for which an exemption is requested and the dates when such property was or is to be purchased;

(d) Proof, to the satisfaction of the board of county commissioners or the governing authority of the municipality, that the applicant is a new business or an expansion of an existing business, as defined in s. 196.012;

(e) The number of jobs the applicant expects to create along with the average wage of the jobs and whether the jobs are full-time or part-time;

(f) The expected time schedule for job creation; and

(g) Other information deemed necessary or appropriate by the department, county, or municipality.

(9) Before it takes action on the application, the board of county commissioners or the governing authority of the municipality shall deliver a copy of the application to the property appraiser of the county. After careful consideration, the property appraiser shall report the following information to the board of county commissioners or the governing authority of the municipality:

(a) The total revenue available to the county or municipality for the current fiscal year from ad valorem tax sources, or an estimate of such revenue if the actual total revenue available cannot be determined;

(b) Any revenue lost to the county or municipality for the current fiscal year by virtue of exemptions previously granted under this section, or an estimate of such revenue if the actual revenue lost cannot be determined;

(c) An estimate of the revenue which would be lost to the county or municipality during the current fiscal year if the exemption applied for were granted had the property for which the exemption is requested otherwise been subject to taxation; and

(d) A determination as to whether the property for which an exemption is requested is to be incorporated into a new business or the expansion of an existing business, as defined in s. 196.012, or into neither, which determination the property appraiser shall also affix to the face of the application. Upon the request of the property appraiser, the department shall provide to him or her such information as it may have available to assist in making such determination.

(10) In considering any application for an exemption under this section, the board of county commissioners or the governing authority of the municipality must take into account the following:

(a) The total number of net new jobs to be created by the applicant;

(b) The average wage of the new jobs;

(c) The capital investment to be made by the applicant;

(d) The type of business or operation and whether it qualifies as a targeted industry as may be identified from time to time by the board of county commissioners or the governing authority of the municipality;

(e) The environmental impact of the proposed business or operation;

(f) The extent to which the applicant intends to source its supplies and materials within the applicable jurisdiction; and

(g) Any other economic-related characteristics or criteria deemed necessary by the board of county commissioners or the governing authority of the municipality.

2(11) An ordinance granting an exemption under this section shall be adopted in the same manner as any other ordinance of the county or municipality and shall include the following:

(a) The name and address of the new business or expansion of an existing business to which the exemption is granted;

(b) The total amount of revenue available to the county or municipality from ad valorem tax sources for the current fiscal year, the total amount of revenue lost to the county or municipality for the current fiscal year by virtue of economic development ad valorem tax exemptions currently in effect, and the estimated revenue loss to the county or municipality for the current fiscal year attributable to the exemption of the business named in the ordinance;

(c) The period of time for which the exemption will remain in effect and the expiration date of the exemption, which may be any period of time up to 10 years, or up to 20 years for a data center; and

(d) A finding that the business named in the ordinance meets the requirements of s. 196.012(14) or (15).

(12) Upon approval of an application for a tax exemption under this section, the board of county commissioners or the governing authority of the municipality and the applicant may enter into a written tax exemption agreement, which may include performance criteria and must be consistent with the requirements of this section or other applicable laws. The agreement must require the applicant to report at a specific time before the expiration of the exemption the actual number of new, full-time jobs created and their actual average wage. The agreement may provide the board of county commissioners or the governing authority of the municipality with authority to revoke, in whole or in part, the exemption if the applicant fails to meet the expectations and representations described in subsection (8).

History.—s. 2, ch. 80-347; s. 1, ch. 83-141; s. 30, ch. 84-356; s. 11, ch. 86-300; s. 1, ch. 90-57; s. 68, ch. 94-136; s. 1477, ch. 95-147; s. 57, ch. 95-280; s. 110, ch. 99-251; s. 5, ch. 2006-291; s. 3, ch. 2010-147; s. 2, ch. 2011-182; s. 6, ch. 2013-77; s. 1, ch. 2014-40; s. 5, ch. 2016-184; s. 3, ch. 2016-220.

1Note.—Section 14, ch. 2014-40, provides that “[a] local ordinance enacted pursuant to s. 196.1995, Florida Statutes, before the effective date of this act shall not be invalidated on the ground that improvements to real property were made or that tangible personal property was added or increased before the date that such ordinance was adopted, as long as the local governing body acted substantially in accordance with s. 196.1995(5), Florida Statutes, as amended by this act.”

2Note.—Section 4, ch. 2016-220, provides that “[t]he amendments made by this act to ss. 196.012 and 196.1995, Florida Statutes, which relate to the ad valorem tax exemption for certain enterprise zone businesses are remedial in nature and apply retroactively to December 31, 2015, and the amendments to s. 196.1995, Florida Statutes, made by this act which relate to the ad valorem tax exemption for data center equipment apply upon this act becoming a law.”



196.1996 - Economic development ad valorem tax exemption; effect of ch. 94-136.

196.1996 Economic development ad valorem tax exemption; effect of ch. 94-136.—Nothing contained in chapter 94-136, Laws of Florida, shall be deemed to require any board of county commissioners or a governing body of any municipality to reenact any resolution or ordinance to authorize the board of county commissioners or the governing body to grant economic development ad valorem tax exemptions in an enterprise zone that was in effect on December 31, 1994. Economic development ad valorem tax exemptions may be granted pursuant to such resolution or ordinance which was previously approved and a referendum, beginning July 1, 1995.

History.—s. 57, ch. 94-136.



196.1997 - Ad valorem tax exemptions for historic properties.

196.1997 Ad valorem tax exemptions for historic properties.—

(1) The board of county commissioners of any county or the governing authority of any municipality may adopt an ordinance to allow ad valorem tax exemptions under s. 3, Art. VII of the State Constitution to historic properties if the owners are engaging in the restoration, rehabilitation, or renovation of such properties in accordance with guidelines established in this section.

(2) The board of county commissioners or the governing authority of the municipality by ordinance may authorize the exemption from ad valorem taxation of up to 100 percent of the assessed value of all improvements to historic properties which result from the restoration, renovation, or rehabilitation of such properties. The exemption applies only to improvements to real property. In order for the property to qualify for the exemption, any such improvements must be made on or after the day the ordinance authorizing ad valorem tax exemption for historic properties is adopted.

(3) The ordinance shall designate the type and location of historic property for which exemptions may be granted, which may include any property meeting the provisions of subsection (11), which property may be further required to be located within a particular geographic area or areas of the county or municipality.

(4) The ordinance must specify that such exemptions shall apply only to taxes levied by the unit of government granting the exemption. The exemptions do not apply, however, to taxes levied for the payment of bonds or to taxes authorized by a vote of the electors pursuant to s. 9(b) or s. 12, Art. VII of the State Constitution.

(5) The ordinance must specify that any exemption granted remains in effect for up to 10 years with respect to any particular property, regardless of any change in the authority of the county or municipality to grant such exemptions or any change in ownership of the property. In order to retain the exemption, however, the historic character of the property, and improvements which qualified the property for an exemption, must be maintained over the period for which the exemption is granted.

(6) The ordinance shall designate either a local historic preservation office or the Division of Historical Resources of the Department of State to review applications for exemptions. The local historic preservation office or the division, whichever is applicable, must recommend that the board of county commissioners or the governing authority of the municipality grant or deny the exemption. Such reviews must be conducted in accordance with rules adopted by the Department of State. The recommendation, and the reasons therefor, must be provided to the applicant and to the governing entity before consideration of the application at an official meeting of the governing entity. For the purposes of this section, local historic preservation offices must be approved and certified by the Department of State.

(7) To qualify for an exemption, the property owner must enter into a covenant or agreement with the governing body for the term for which the exemption is granted. The form of the covenant or agreement must be established by the Department of State and must require that the character of the property, and the qualifying improvements to the property, be maintained during the period that the exemption is granted. The covenant or agreement shall be binding on the current property owner, transferees, and their heirs, successors, or assigns. Violation of the covenant or agreement results in the property owner being subject to the payment of the differences between the total amount of taxes which would have been due in March in each of the previous years in which the covenant or agreement was in effect had the property not received the exemption and the total amount of taxes actually paid in those years, plus interest on the difference calculated as provided in s. 212.12(3).

(8) Any person, firm, or corporation that desires an ad valorem tax exemption for the improvement of a historic property must, in the year the exemption is desired to take effect, file with the board of county commissioners or the governing authority of the municipality a written application on a form prescribed by the Department of State. The application must include the following information:

(a) The name of the property owner and the location of the historic property.

(b) A description of the improvements to real property for which an exemption is requested and the date of commencement of construction of such improvements.

(c) Proof, to the satisfaction of the designated local historic preservation office or the Division of Historical Resources, whichever is applicable, that the property that is to be rehabilitated or renovated is a historic property under this section.

(d) Proof, to the satisfaction of the designated local historic preservation office or the Division of Historical Resources, whichever is applicable, that the improvements to the property will be consistent with the United States Secretary of Interior’s Standards for Rehabilitation and will be made in accordance with guidelines developed by the Department of State.

(e) Other information deemed necessary by the Department of State.

(9) The board of county commissioners or the governing authority of the municipality shall deliver a copy of each application for a historic preservation ad valorem tax exemption to the property appraiser of the county. Upon certification of the assessment roll, or recertification, if applicable, pursuant to s. 193.122, for each fiscal year during which the ordinance is in effect, the property appraiser shall report the following information to the local governing body:

(a) The total taxable value of all property within the county or municipality for the current fiscal year.

(b) The total exempted value of all property in the county or municipality which has been approved to receive historic preservation ad valorem tax exemption for the current fiscal year.

(10) A majority vote of the board of county commissioners of the county or of the governing authority of the municipality shall be required to approve a written application for exemption. Such exemption shall take effect on the January 1 following substantial completion of the improvement. The board of county commissioners or the governing authority of a municipality shall include the following in the resolution or ordinance approving the written application for exemption:

(a) The name of the owner and the address of the historic property for which the exemption is granted.

(b) The period of time for which the exemption will remain in effect and the expiration date of the exemption.

(c) A finding that the historic property meets the requirements of this section.

(11) Property is qualified for an exemption under this section if:

(a) At the time the exemption is granted, the property:

1. Is individually listed in the National Register of Historic Places pursuant to the National Historic Preservation Act of 1966, as amended; or

2. Is a contributing property to a national-register-listed district; or

3. Is designated as a historic property, or as a contributing property to a historic district, under the terms of a local preservation ordinance; and

(b) The local historic preservation office or the Division of Historical Resources, whichever is applicable, has certified to the local governing authority that the property for which an exemption is requested satisfies paragraph (a).

(12) In order for an improvement to a historic property to qualify the property for an exemption, the improvement must:

(a) Be consistent with the United States Secretary of Interior’s Standards for Rehabilitation.

(b) Be determined by the Division of Historical Resources or the local historic preservation office, whichever is applicable, to meet criteria established in rules adopted by the Department of State.

(13) The Department of State shall adopt rules as provided in chapter 120 for the implementation of this section. These rules must specify the criteria for determining whether a property is eligible for exemption; guidelines to determine improvements to historic properties which qualify the property for an exemption; criteria for the review of applications for exemptions; procedures for the cancellation of exemptions for violations to the agreement required by subsection (7); the manner in which local historic preservation offices may be certified as qualified to review applications; and other requirements necessary to implement this section.

History.—s. 1, ch. 92-159.



196.1998 - Additional ad valorem tax exemptions for historic properties open to the public.

196.1998 Additional ad valorem tax exemptions for historic properties open to the public.—

(1) If an improvement qualifies a historic property for an exemption under s. 196.1997, and the property is used for nonprofit or governmental purposes and is regularly and frequently open for the public’s visitation, use, and benefit, the board of county commissioners or the governing authority of the municipality by ordinance may authorize the exemption from ad valorem taxation of up to 100 percent of the assessed value of the property, as improved, any provision of s. 196.1997(2) to the contrary notwithstanding, if all other provisions of that section are complied with; provided, however, that the assessed value of the improvement must be equal to at least 50 percent of the total assessed value of the property as improved. The exemption applies only to real property to which improvements are made by or for the use of the existing owner. In order for the property to qualify for the exemption provided in this section, any such improvements must be made on or after the day the ordinance granting the exemption is adopted.

(2) In addition to meeting the criteria established in rules adopted by the Department of State under s. 196.1997, a historic property is qualified for an exemption under this section if the Division of Historical Resources, or the local historic preservation office, whichever is applicable, determines that the property meets the criteria established in rules adopted by the Department of State under this section.

(3) In addition to the authority granted to the Department of State to adopt rules under s. 196.1997, the Department of State shall adopt rules as provided in chapter 120 for the implementation of this section, which shall include criteria for determining whether a property is qualified for the exemption authorized by this section, and other rules necessary to implement this section.

History.—s. 2, ch. 92-159.



196.1999 - Space laboratories and carriers; exemption.

196.1999 Space laboratories and carriers; exemption.—Notwithstanding other provisions of this chapter, a module, pallet, rack, locker, and any necessary associated hardware and subsystem owned by any person and intended to be used to transport or store cargo used for a space laboratory for the primary purpose of conducting scientific research in space is deemed to carry out a scientific purpose and is exempt from ad valorem taxation.

History.—s. 32, ch. 2005-280.



196.2001 - Not-for-profit sewer and water company property exemption.

196.2001 Not-for-profit sewer and water company property exemption.—

(1) Property of any sewer and water company owned or operated by a Florida corporation not for profit, the income from which has been exempt, as of January 1 of the year for which the exemption from ad valorem property taxes is requested, from federal income taxation by having qualified under s. 115(a) of the Internal Revenue Code of 1954 or of a corresponding section of a subsequently enacted federal revenue act, shall be exempt from ad valorem taxation, provided the following criteria for exemption are met by the not-for-profit sewer and water company:

(a) Net income derived by the company does not inure to any private shareholder or individual.

(b) Gross receipts do not constitute gross income for federal income tax purposes.

(c) Members of the company’s governing board serve without compensation.

(d) Rates for services rendered by the company are established by the governing board of the county or counties within which the company provides service; by the Public Service Commission, in those counties in which rates are regulated by the commission; or by the Farmers Home Administration.

(e) Ownership of the company reverts to the county in which the company conducts its business upon retirement of all outstanding indebtedness of the company.

Notwithstanding anything above, no exemption shall be granted until the property appraiser has considered the proposed exemption and has made a specific finding that the water and sewer company in question performs a public purpose in the absence of which the expenditure of public funds would be required.

(2)(a) No exemption authorized pursuant to this section shall be granted unless the company applies to the property appraiser on or before March 1 of each year for such exemption. In its annual application for exemption, the company shall provide the property appraiser with the following information:

1. Financial statements for the immediately preceding fiscal year, certified by an independent certified public accountant, showing the financial condition and records of operation of the company for that fiscal year.

2. Any other records or information as may be requested by the property appraiser for the purposes of determining whether the requirements of subsection (1) have been met.

(b) The exemption from ad valorem taxation shall not be granted to a not-for-profit sewer and water company unless the company meets the criteria set forth in subsection (1). In determining whether the company is operated as a profitmaking venture, the property appraiser shall consider the following:

1. Any advances or payments directly or indirectly by way of salary, fee, loan, gift, bonus, gratuity, drawing account, commission, or otherwise (except for reimbursement of advances for reasonable out-of-pocket expenses incurred on behalf of the applicant) to any person, company, or other entity directly or indirectly controlled by such persons, or which pays any compensation to its officers, directors, trustees, members, or stockholders for services rendered to or on behalf of the corporation;

2. Any contractual arrangement by the corporation with any officer, director, trustee, member, or stockholder of the corporation regarding rendition of services, the provision of goods or supplies, the management of applicant, the construction or renovation of the property of the corporation, the procurement of the real, personal, or intangible property of the corporation, or other similar financial interest in the affairs of the corporation;

3. The reasonableness of payments made for salaries for the operations of the corporation or for services, supplies, and materials used by the corporation, reserves for repair, replacement, and depreciation of the property of the corporation, payment of mortgages, liens, and encumbrances upon the property of the corporation, or other purposes.

History.—s. 11, ch. 76-234; s. 2, ch. 77-459.



196.2002 - Exemption for s. 501(c)(12) not-for-profit water and wastewater systems.

196.2002 Exemption for s. 501(c)(12) not-for-profit water and wastewater systems.—Property of any not-for-profit water and wastewater corporation which holds a current exemption from federal income tax under s. 501(c)(12) of the Internal Revenue Code, as amended, shall be exempt from ad valorem taxation if the sole or primary function of the corporation is to construct, maintain, or operate a water and/or wastewater system in this state.

History.—s. 1, ch. 2000-355.



196.202 - Property of widows, widowers, blind persons, and persons totally and permanently disabled.

196.202 Property of widows, widowers, blind persons, and persons totally and permanently disabled.—

(1) Property to the value of $500 of every widow, widower, blind person, or totally and permanently disabled person who is a bona fide resident of this state is exempt from taxation. As used in this section, the term “totally and permanently disabled person” means a person who is currently certified by a physician licensed in this state, by the United States Department of Veterans Affairs or its predecessor, or by the Social Security Administration to be totally and permanently disabled.

(2) An applicant for the exemption under this section may apply for the exemption before receiving the necessary documentation from the United States Department of Veterans Affairs or its predecessor, or the Social Security Administration. Upon receipt of the documentation, the exemption shall be granted as of the date of the original application, and the excess taxes paid shall be refunded. Any refund of excess taxes paid shall be limited to those paid during the 4-year period of limitation set forth in s. 197.182(1)(e).

History.—s. 12, ch. 71-133; s. 1, ch. 88-293; s. 1, ch. 2001-204; s. 1, ch. 2001-245; s. 27, ch. 2012-193.



196.24 - Exemption for disabled ex-servicemember or surviving spouse; evidence of disability.

196.24 Exemption for disabled ex-servicemember or surviving spouse; evidence of disability.—

(1) Any ex-servicemember, as defined in s. 196.012, who is a bona fide resident of the state, who was discharged under honorable conditions, and who has been disabled to a degree of 10 percent or more by misfortune or while serving during a period of wartime service as defined in s. 1.01(14) is entitled to the exemption from taxation provided for in s. 3(b), Art. VII of the State Constitution as provided in this section. Property to the value of $5,000 of such a person is exempt from taxation. The production by him or her of a certificate of disability from the United States Government or the United States Department of Veterans Affairs or its predecessor before the property appraiser of the county wherein the ex-servicemember’s property lies is prima facie evidence of the fact that he or she is entitled to the exemption. The unremarried surviving spouse of such a disabled ex-servicemember who, on the date of the disabled ex-servicemember’s death, had been married to the disabled ex-servicemember for at least 5 years is also entitled to the exemption.

(2) An applicant for the exemption under this section may apply for the exemption before receiving the necessary documentation from the United States Government or the United States Department of Veterans Affairs or its predecessor. Upon receipt of the documentation, the exemption shall be granted as of the date of the original application, and the excess taxes paid shall be refunded. Any refund of excess taxes paid shall be limited to those paid during the 4-year period of limitation set forth in s. 197.182(1)(e).

History.—s. 1, ch. 16298, 1933; CGL 1936 Supp. 897(1); s. 2, ch. 67-457; ss. 1, 2, ch. 69-55; s. 16, ch. 69-216; s. 1, ch. 77-102; s. 8, ch. 84-114; s. 5, ch. 93-268; s. 1000, ch. 95-147; s. 31, ch. 95-280; s. 1, ch. 2002-271; s. 2, ch. 2005-42; s. 28, ch. 2012-193.

Note.—Former s. 192.11.



196.26 - Exemption for real property dedicated in perpetuity for conservation purposes.

1196.26 Exemption for real property dedicated in perpetuity for conservation purposes.—

(1) As used in this section:

(a) “Allowed commercial uses” means commercial uses that are allowed by the conservation easement encumbering the land exempt from taxation under this section.

(b) “Conservation easement” means the property right described in s. 704.06.

(c) “Conservation purposes” means:

1. Serving a conservation purpose, as defined in 26 U.S.C. s. 170(h)(4)(A)(i)-(iii), for land which serves as the basis of a qualified conservation contribution under 26 U.S.C. s. 170(h); or

2.a. Retention of the substantial natural value of land, including woodlands, wetlands, watercourses, ponds, streams, and natural open spaces;

b. Retention of such lands as suitable habitat for fish, plants, or wildlife; or

c. Retention of such lands’ natural value for water quality enhancement or water recharge.

(d) “Dedicated in perpetuity” means that the land is encumbered by an irrevocable, perpetual conservation easement.

(2) Land that is dedicated in perpetuity for conservation purposes and that is used exclusively for conservation purposes is exempt from ad valorem taxation. Such exclusive use does not preclude the receipt of income from activities that are consistent with a management plan when the income is used to implement, maintain, and manage the management plan.

(3) Land that is dedicated in perpetuity for conservation purposes and that is used for allowed commercial uses is exempt from ad valorem taxation to the extent of 50 percent of the assessed value of the land.

(4) Land that comprises less than 40 contiguous acres does not qualify for the exemption provided in this section unless, in addition to meeting the other requirements of this section, the use of the land for conservation purposes is determined by the Acquisition and Restoration Council created in s. 259.035 to fulfill a clearly delineated state conservation policy and yield a significant public benefit. In making its determination of public benefit, the Acquisition and Restoration Council must give particular consideration to land that:

(a) Contains a natural sinkhole or natural spring that serves a water recharge or production function;

(b) Contains a unique geological feature;

(c) Provides habitat for endangered or threatened species;

(d) Provides nursery habitat for marine and estuarine species;

(e) Provides protection or restoration of vulnerable coastal areas;

(f) Preserves natural shoreline habitat; or

(g) Provides retention of natural open space in otherwise densely built-up areas.

Any land approved by the Acquisition and Restoration Council under this subsection must have a management plan and a designated manager who will be responsible for implementing the management plan.

(5) The conservation easement that serves as the basis for the exemption granted by this section must include baseline documentation as to the natural values to be protected on the land and may include a management plan that details the management of the land so as to effectuate the conservation of natural resources on the land.

(6) Buildings, structures, and other improvements situated on land receiving the exemption provided in this section and the land area immediately surrounding the buildings, structures, and improvements must be assessed separately pursuant to chapter 193. However, structures and other improvements that are auxiliary to the use of the land for conservation purposes are exempt to the same extent as the underlying land.

(7) Land that qualifies for the exemption provided in this section the allowed commercial uses of which include agriculture must comply with the most recent best management practices if adopted by rule of the Department of Agriculture and Consumer Services.

(8) As provided in s. 704.06(8) and (9), water management districts with jurisdiction over lands receiving the exemption provided in this section have a third-party right of enforcement to enforce the terms of the applicable conservation easement for any easement that is not enforceable by a federal or state agency, county, municipality, or water management district when the holder of the easement is unable or unwilling to enforce the terms of the easement.

(9) The Acquisition and Restoration Council, created in s. 259.035, shall maintain a list of nonprofit entities that are qualified to enforce the provisions of a conservation easement.

History.—s. 1, ch. 2009-157.

1Note.—Section 8, ch. 2009-157, provides that “[t]he Department of Revenue may adopt emergency rules to administer s. 196.26, Florida Statutes, as created by this act. The emergency rules shall remain in effect for 6 months after adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”



196.28 - Cancellation of delinquent taxes upon lands used for road purposes, etc.

196.28 Cancellation of delinquent taxes upon lands used for road purposes, etc.—

(1) The board of county commissioners of each county of the state be and it is hereby given full power and authority to cancel and discharge any and all liens for taxes, delinquent or current, held or owned by the county or the state, upon lands, heretofore or hereafter, conveyed to, or acquired by any agency, governmental subdivision or municipality of the state, or the United States, for road purposes, defense purposes, recreation, reforestation or other public use; and said lands shall be exempt from county taxation so long as the same are used for such public purpose.

(2) Such cancellation shall be by resolution of the board of county commissioners, duly adopted and entered upon its minutes, properly describing such lands, and setting forth the public use to which the same are, or will be, devoted. Upon receipt of a certified copy of such resolution, the proper officials of the county, and of the state, are hereby authorized, empowered and directed to make proper entries upon the records to accomplish such cancellation and to do all things necessary to carry out the provisions of this section, and to make the same effective, this section being their authority so to do.

History.—ss. 1, 2, ch. 22845, 1945; ss. 1, 2, ch. 69-55.

Note.—Former s. 192.59.



196.29 - Cancellation of certain taxes on real property acquired by a county, school board, charter school governing board, or community college district board of trustees.

196.29 Cancellation of certain taxes on real property acquired by a county, school board, charter school governing board, or community college district board of trustees.—Whenever any county, school board, charter school governing board, or community college district board of trustees of this state has heretofore acquired, or shall hereafter acquire, title to any real property, the taxes of all political subdivisions, as defined in s. 1.01, upon such property for the year in which title to such property was acquired, or shall hereafter be acquired, shall be that portion of the taxes levied or accrued against such property for such year which the portion of such year which has expired at the date of such acquisition bears to the entire year, and the remainder of such taxes for such year shall stand canceled.

History.—s. 1, ch. 26974, 1951; s. 1, ch. 65-179; ss. 1, 2, ch. 69-55; s. 1, ch. 69-300; s. 1, ch. 88-220; s. 2, ch. 2000-306.

Note.—Former s. 192.60.



196.295 - Property transferred to exempt governmental unit; tax payment into escrow; taxes due from prior years.

196.295 Property transferred to exempt governmental unit; tax payment into escrow; taxes due from prior years.—

(1) In the event fee title to property is acquired between January 1 and November 1 of any year by a governmental unit exempt under this chapter by any means except condemnation or is acquired by any means except condemnation for use exclusively for federal, state, county, or municipal purposes, the taxpayer shall be required to place in escrow with the county tax collector an amount equal to the current taxes prorated to the date of transfer of title, based upon the current assessment and millage rates on the land involved. This fund shall be used to pay any ad valorem taxes due, and the remainder of taxes which would otherwise have been due for that current year shall stand canceled.

(2) In the event fee title to property is acquired by a governmental unit exempt under this chapter by any means except condemnation or is acquired by any means except condemnation for use exclusively for federal, state, county, or municipal purposes, the taxpayer is required to pay all taxes due from prior years.

History.—s. 13, ch. 74-234; s. 1, ch. 75-103; s. 7, ch. 85-322; s. 26, ch. 86-152; s. 15, ch. 86-300; s. 4, ch. 88-101; s. 8, ch. 92-173.



196.31 - Taxes against state properties; notice.

196.31 Taxes against state properties; notice.—Whenever lands or other property of the state or of any agency thereof are situated within any district, subdistrict or governmental unit for the purpose of taxation, which said lands or any of them or other property, are or shall be subject to special assessments or taxes, the tax collector or other tax collecting agency having authority to collect such taxes or special assessments shall, upon such taxes or special assessments becoming legally due and payable, mail to the state agency or department holding such land or other property, or if held by the state, then to the Board of Trustees of the Internal Improvement Trust Fund at Tallahassee, a notice and make notation under the same date of such notice on the tax roll, which said notice shall contain a description of the lands or other property owned by the state or its agency upon which taxes or special assessments have been levied and are collectible, and the amount of such special assessments or taxes, and unless such notation of notice on the tax roll shall have been made, any nonpayment by the said state or its agency of taxes or special assessments shall not constitute a delinquency or be the basis on which the said lands or other property may be sold for the nonpayment of such taxes or special assessments.

History.—s. 1, ch. 15640, 1931; CGL 1936 Supp. 953(1); ss. 1, 2, ch. 69-55; ss. 27, 35, ch. 69-106.

Note.—Former s. 192.27.



196.32 - Executive Office of the Governor; consent required to certain assessments.

196.32 Executive Office of the Governor; consent required to certain assessments.—When, under any law of this state heretofore or hereafter enacted providing for the imposition of any tax, provision is made for the payment of any portion of the revenue derived from such tax by any state officer, officers, or board, to defray expenses incident to the enforcement and collection thereof, no such state officer, officers, or board may pay or agree to pay any of such funds without the express authorization and approval of the Executive Office of the Governor.

History.—s. 1, ch. 21919, 1943; ss. 2, 3, ch. 67-371; ss. 1, 2, ch. 69-55; ss. 31, 35, ch. 69-106; s. 94, ch. 79-190.

Note.—Former s. 192.51.






Chapter 197 - TAX COLLECTIONS, SALES, AND LIENS

197.102 - Definitions.

197.102 Definitions.—

(1) As used in this chapter, the following definitions apply, unless the context clearly requires otherwise:

(a) “Awarded” means the time when the tax collector or a designee determines and announces verbally or through the closing of the bid process in a live or an electronic auction that a buyer has placed the winning bid on a tax certificate at a tax certificate sale.

(b) “Department,” unless otherwise specified, means the Department of Revenue.

(c) “Omitted taxes” means those taxes which have not been extended on the tax roll against a parcel of property after the property has been placed upon the list of lands available for taxes pursuant to s. 197.502.

(d) “Proxy bidding” means a method of bidding by which a bidder authorizes an agent, whether an individual or an electronic agent, to place bids on his or her behalf.

(e) “Random number generator” means a computational device that generates a sequence of numbers that lack any pattern and is used to resolve a tie when multiple bidders have bid the same lowest amount by assigning a number to each of the tied bidders and randomly determining which one of those numbers is the winner.

(f) “Tax certificate” means a paper or electronic legal document, representing unpaid delinquent real property taxes, non-ad valorem assessments, including special assessments, interest, and related costs and charges, issued in accordance with this chapter against a specific parcel of real property and becoming a first lien thereon, superior to all other liens, except as provided by s. 197.573(2).

(g) “Tax notice” means the paper or electronic tax bill sent to taxpayers for payment of any taxes or special assessments collected pursuant to this chapter, or the bill sent to taxpayers for payment of the total of ad valorem taxes and non-ad valorem assessments collected pursuant to s. 197.3632.

(h) “Tax receipt” means the paid tax notice.

(i) “Tax rolls” and “assessment rolls” are synonymous and mean the rolls prepared by the property appraiser pursuant to chapter 193 and certified pursuant to s. 193.122.

(2) If a local government uses the method in s. 197.3632 to levy, collect, or enforce a non-ad valorem assessment, the following definitions apply:

(a) “Ad valorem tax roll” means the roll prepared by the property appraiser and certified to the tax collector for collection.

(b) “Non-ad valorem assessment roll” means a roll prepared by a local government and certified to the tax collector for collection.

History.—s. 127, ch. 85-342; s. 64, ch. 88-130; s. 3, ch. 88-216; s. 5, ch. 90-343; s. 2, ch. 2011-151.



197.103 - Deputy tax collectors; appointment.

197.103 Deputy tax collectors; appointment.—Tax collectors may appoint deputies to act in their behalf in carrying out the duties prescribed by law.

History.—s. 1, ch. 80-366; s. 9, ch. 81-284; s. 128, ch. 85-342.

Note.—Former s. 197.0122.



197.122 - Lien of taxes; application.

197.122 Lien of taxes; application.—

(1) All taxes imposed pursuant to the State Constitution and laws of this state shall be a first lien, superior to all other liens, on any property against which the taxes have been assessed and shall continue in full force from January 1 of the year the taxes were levied until discharged by payment or until barred under chapter 95. If the property to which the lien applies cannot be located in the county or the sale of the property is insufficient to pay all delinquent taxes, interest, fees, and costs due, a personal property tax lien applies against all other personal property of the taxpayer in the county. However, a lien against other personal property does not apply against property that has been sold and is subordinate to any valid prior or subsequent liens against such other property. An act of omission or commission on the part of a property appraiser, tax collector, board of county commissioners, clerk of the circuit court, or county comptroller, or their deputies or assistants, or newspaper in which an advertisement of sale may be published does not defeat the payment of taxes, interest, fees, and costs due and may be corrected at any time by the party responsible in the same manner as provided by law for performing acts in the first place. Amounts so corrected shall be deemed to be valid ab initio and do not affect the collection of the tax. All owners of property are held to know that taxes are due and payable annually and are responsible for ascertaining the amount of current and delinquent taxes and paying them before April 1 of the year following the year in which taxes are assessed. A sale or conveyance of real or personal property for nonpayment of taxes may not be held invalid except upon proof that:

(a) The property was not subject to taxation;

(b) The taxes were paid before the sale of personal property; or

(c) The real property was redeemed before receipt by the clerk of the court of full payment for a deed based upon a certificate issued for nonpayment of taxes, including all recording fees and documentary stamps.

(2) A lien created through the sale of a tax certificate may not be foreclosed or enforced in any manner except as prescribed in this chapter.

(3) A property appraiser may also correct a material mistake of fact relating to an essential condition of the subject property to reduce an assessment if to do so requires only the exercise of judgment as to the effect of the mistake of fact on the assessed or taxable value of the property.

(a) As used in this subsection, the term “an essential condition of the subject property” means a characteristic of the subject parcel, including only:

1. Environmental restrictions, zoning restrictions, or restrictions on permissible use;

2. Acreage;

3. Wetlands or other environmental lands that are or have been restricted in use because of such environmental features;

4. Access to usable land;

5. Any characteristic of the subject parcel which, in the property appraiser’s opinion, caused the appraisal to be clearly erroneous; or

6. Depreciation of the property that was based on a latent defect of the property which existed but was not readily discernible by inspection on January 1, but not depreciation from any other cause.

(b) The material mistake of fact may be corrected by the property appraiser, in the same manner as provided by law for performing the act in the first place only within 1 year after the approval of the tax roll pursuant to s. 193.1142. If corrected, the tax roll becomes valid ab initio and does not affect the enforcement of the collection of the tax. If the correction results in a refund of taxes paid on the basis of an erroneous assessment included on the current year’s tax roll, the property appraiser may request the department to pass upon the refund request pursuant to s. 197.182 or may submit the correction and refund order directly to the tax collector in accordance with the notice provisions of s. 197.182(2). Corrections to tax rolls for previous years which result in refunds must be made pursuant to s. 197.182.

History.—s. 129, ch. 85-342; s. 11, ch. 88-216; s. 9, ch. 91-295; s. 6, ch. 92-32; s. 1, ch. 98-167; s. 3, ch. 2011-151.



197.123 - Erroneous returns; notification of property appraiser.

197.123 Erroneous returns; notification of property appraiser.—If a tax collector has reason to believe that a taxpayer has filed an erroneous or incomplete statement of her or his personal property or has not disclosed all of her or his property subject to taxation, the collector must notify the property appraiser of the erroneous or incomplete statement.

History.—s. 38, ch. 4322, 1895; s. 5, ch. 4515, 1897; GS 538; s. 37, ch. 5596, 1907; RGS 737; CGL 945; s. 8, ch. 20722, 1941; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; s. 1, ch. 77-102; s. 31, ch. 82-226; s. 130, ch. 85-342; s. 1001, ch. 95-147; s. 4, ch. 2011-151.

Note.—Former ss. 193.37, 197.031, 197.026, 197.0128.



197.131 - Correction of erroneous assessments.

197.131 Correction of erroneous assessments.—Any tax collector who discovers an erroneous assessment shall notify the property appraiser. If the error constitutes a double assessment, the tax collector shall collect only the tax justly due.

History.—s. 131, ch. 85-342; s. 1002, ch. 95-147.



197.146 - Uncollectible personal property taxes; correction of tax roll.

197.146 Uncollectible personal property taxes; correction of tax roll.—A tax collector who determines that a tangible personal property account is uncollectible may issue a certificate of correction for the current tax roll and any prior tax rolls. The tax collector shall notify the property appraiser that the account is invalid, and the assessment may not be certified for a future tax roll. An uncollectible account includes, but is not limited to, an account on property that was originally assessed but cannot be found to seize and sell for the payment of taxes and includes other personal property of the owner as identified pursuant to s. 197.413(8) and (9).

History.—s. 5, ch. 2011-151.



197.152 - Collection of unpaid or omitted taxes; interest amount; taxable value.

197.152 Collection of unpaid or omitted taxes; interest amount; taxable value.—Unpaid or omitted taxes shall be collected upon the basis of the regular valuation placed by the property appraiser upon the land for the year for which taxes remain unpaid, and, when no valuation was so placed, then the last assessed valuation prior thereto shall be considered the regular valuation. Omitted taxes shall be paid with interest thereon at the rate of interest specified in this chapter.

History.—s. 133, ch. 85-342.



197.162 - Tax discount payment periods.

197.162 Tax discount payment periods.—

(1) For all taxes assessed on the county tax rolls and collected by the county tax collector, discounts for payments made before delinquency shall be at the rate of 4 percent in the month of November or at any time within 30 days after the sending of the original tax notice; 3 percent in the following month of December; 2 percent in the following month of January; 1 percent in the following month of February; and zero percent in the following month of March or within 30 days before the date of delinquency if the date of delinquency is after April 1.

(2) If a taxpayer makes a request to have the original tax notice corrected, the discount rate for early payment applicable at the time of the request applies for 30 days after the sending of the corrected tax notice.

(3) A discount rate of 4 percent applies for 30 days after the sending of a tax notice resulting from the action of a value adjustment board when a corrected tax notice is issued before the taxes become delinquent pursuant to s. 197.333. Thereafter, the regular discount periods apply.

(4) If the discount period ends on a Saturday, Sunday, or legal holiday, the discount period, including the zero percent period, extends to the next working day, if payment is delivered to the designated collection office of the tax collector.

History.—s. 134, ch. 85-342; s. 1, ch. 92-312; s. 2, ch. 98-139; s. 6, ch. 2011-151; s. 3, ch. 2011-181.



197.172 - Interest rate; calculation and minimum.

197.172 Interest rate; calculation and minimum.—

(1) Real property taxes shall bear interest at the rate of 18 percent per year from the date of delinquency until a certificate is sold, except that the minimum charge for delinquent taxes paid prior to the sale of a tax certificate shall be 3 percent.

(2) The maximum rate of interest on a tax certificate is 18 percent per year. However, a tax certificate may not bear interest, and the mandatory interest as provided by s. 197.472(2) may not be levied during the 60-day period following the date of delinquency, except for the 3 percent mandatory interest charged under subsection (1).

(3) Personal property taxes shall bear interest at the rate of 18 percent per year from the date of delinquency until paid or barred under chapter 95.

(4) Interest shall be calculated from the first day of each month.

History.—s. 135, ch. 85-342; s. 7, ch. 92-32; s. 7, ch. 2011-151.



197.182 - Department of Revenue to pass upon and order refunds.

197.182 Department of Revenue to pass upon and order refunds.—

(1)(a) Except as provided in paragraphs (b), (c), and (d), the department shall pass upon and order refunds if payment of taxes assessed on the county tax rolls has been made voluntarily or involuntarily under any of the following circumstances:

1. An overpayment has been made.

2. A payment has been made when no tax was due.

3. A bona fide controversy exists between the tax collector and the taxpayer as to the liability of the taxpayer for the payment of the tax claimed to be due, the taxpayer pays the amount claimed by the tax collector to be due, and it is finally adjudged by a court of competent jurisdiction that the taxpayer was not liable for the payment of the tax or any part thereof.

4. A payment for a delinquent tax has been made in error by a taxpayer to the tax collector and within 12 months after the date of the erroneous payment and before any transfer of the assessed property to a third party for consideration, the party seeking a refund makes demand for reimbursement of the erroneous payment upon the owner of the property on which the taxes were erroneously paid and reimbursement of the erroneous payment is not received within 45 days after such demand. The demand for reimbursement must be sent by certified mail, return receipt requested, and a copy of the demand must be sent to the tax collector. If the payment was made in error by the taxpayer because of an error in the tax notice sent to the taxpayer, refund must be made as provided in paragraph (d).

5. A payment for a tax that has not become delinquent, has been made in error by a taxpayer to the tax collector and within 18 months after the date of the erroneous payment and before any transfer of the assessed property to a third party for consideration, the party seeking a refund makes a demand for reimbursement of the erroneous payment upon the owner of the property on which the taxes were erroneously paid, and reimbursement of the erroneous payment is not received within 45 days after such demand. The demand for reimbursement must be sent by certified mail, return receipt requested, and a copy of the demand must be sent to the tax collector. If the payment was made in error by the taxpayer because of an error in the tax notice sent to the taxpayer, refund must be made as provided in paragraph (d).

6. A payment is made for a tax certificate that is subsequently corrected or amended or is subsequently determined to be void under s. 197.443.

(b) Refunds that have been ordered by a court and refunds that do not result from changes made in the assessed value on a tax roll certified to the tax collector shall be made directly by the tax collector without order from the department and shall be made from undistributed funds without approval of the various taxing authorities.

(c) Overpayments in the amount of $10 or less may be retained by the tax collector unless a written claim for a refund is received from the taxpayer. Overpayments of more than $10 resulting from taxpayer error, if identified within the 4-year period of limitation, shall be automatically refunded to the taxpayer. Such refunds do not require approval from the department.

(d) If a payment has been made in error by a taxpayer because of an error in the tax notice sent to the taxpayer, refund must be made directly by the tax collector and does not require approval from the department. At the request of the taxpayer, the amount paid in error may be applied by the tax collector to the taxes for which the taxpayer is liable.

(e) Claims for refunds must be made pursuant to the rules of the department. A refund may not be granted unless a claim for the refund is made within 4 years after January 1 of the tax year for which the taxes were paid.

(f) Upon receipt of the department’s written denial of a refund, the tax collector shall issue the denial in writing to the taxpayer.

(g) If funds are available from current receipts subject to subsection (3) and a refund is approved, the taxpayer shall receive a refund within 100 days after a claim for refund is made, unless the tax collector, property appraiser, or department states good cause for remitting the refund after that date. The time periods stated in this paragraph and paragraphs (i) through (l) are directory and may be extended by a maximum of an additional 60 days if good cause is stated.

(h) If the taxpayer contacts the property appraiser first, the property appraiser shall refer the taxpayer to the tax collector.

(i) If a correction to the roll by the property appraiser is required as a condition for the refund, the tax collector shall, within 30 days, advise the property appraiser of the taxpayer’s application for a refund and forward the application to the property appraiser.

(j) The property appraiser has 30 days after receipt of the form from the tax collector to correct the roll if a correction is permissible by law. Within the 30-day period, the property appraiser shall advise the tax collector in writing of whether the roll has been corrected and state the reasons why the roll was corrected or not corrected.

(k) If the refund requires an order from the department, the tax collector shall forward the claim for refund to the department upon receipt of the correction from the property appraiser or 30 days after the claim for refund, whichever occurs first. This provision does not apply to corrections resulting in refunds of less than $2,500, which the tax collector shall make directly without order from the department from undistributed funds without approval of the various taxing authorities.

(l) The department shall approve or deny a claim for a refund within 30 days after receiving the claim from the tax collector, unless good cause is stated for delaying the approval or denial beyond that date.

(m) Subject to and after meeting the requirements of s. 194.171 and this section, an action to contest a denial of refund must be brought within 60 days after the date the tax collector sends the denial to the taxpayer. The tax collector may send notice of the denial electronically or by postal mail. Electronic transmission may be used only with the express consent of the property owner. If the notice of denial is sent electronically and is returned as undeliverable, a second notice must be sent. However, the original electronic transmission is the official mailing for purpose of this section.

(n) In computing any time period under this section, if the last day of the period is a Saturday, Sunday, or legal holiday, the period is extended to the next working day.

(2) If the department orders a refund, the department shall forward a copy of its order to the tax collector who shall determine the pro rata share due by each taxing authority. The tax collector shall make the refund from undistributed funds held for that taxing authority and shall identify such refund as a reduction in the next distribution. If the undistributed funds are not sufficient for the refund, the tax collector shall notify the taxing authority of the shortfall. The taxing authority shall:

(a) Authorize the tax collector to make refund and forward to the tax collector its pro rata share of the refund from currently budgeted funds, if available; or

(b) Notify the tax collector that the taxing authority does not have funds currently available and provide for the payment of the refund in its budget for the next year.

(3) A refund ordered by the department pursuant to this section shall be made by the tax collector in one aggregate amount composed of all the pro rata shares of the several taxing authorities concerned, except that a partial refund is allowed if one or more of the taxing authorities concerned do not have funds currently available to pay their pro rata shares of the refund and this would cause an unreasonable delay in the total refund. A statement by the tax collector explaining the refund shall accompany the refund payment. If taxes become delinquent as a result of a refund pursuant to subparagraph (1)(a)5. or paragraph (1)(d), the tax collector shall notify the property owner that the taxes have become delinquent and that a tax certificate will be sold if the taxes are not paid within 30 days after the date of delinquency.

(4) Nothing contained in this section shall be construed to authorize any taxing authority to make any tax levy in excess of the maximum authorized by the constitution or the laws of this state.

History.—s. 136, ch. 85-342; ss. 3, 7, ch. 91-295; s. 3, ch. 98-139; ss. 1, 11, ch. 2000-312; s. 6, ch. 2002-18; s. 1, ch. 2005-96; s. 8, ch. 2011-151.



197.192 - Land not to be divided or plat filed until taxes paid.

197.192 Land not to be divided or plat filed until taxes paid.—No land shall be divided or subdivided and no drawing or plat of the division or subdivision of any land, or declaration of condominium of such land, shall be filed or recorded in the public records of any court until all taxes have been paid on the land.

History.—s. 137, ch. 85-342; s. 36, ch. 87-224; s. 8, ch. 92-32.



197.212 - Minimum tax bill.

197.212 Minimum tax bill.—On the recommendation of the county tax collector, the board of county commissioners may adopt a resolution instructing the collector not to mail tax notices to a taxpayer if the amount of taxes shown on the tax notice is less than an amount up to $30. The resolution shall also instruct the property appraiser that he or she may not make an extension on the tax roll for any parcel for which the tax would amount to less than an amount up to $30. The minimum tax bill so established may not exceed an amount up to $30. This section does not apply to a parcel of property that is subject to an adverse possession claim pursuant to s. 95.18.

History.—s. 139, ch. 85-342; s. 1004, ch. 95-147; s. 8, ch. 2001-137; s. 2, ch. 2011-107.



197.217 - Judicial sale; payment of taxes.

197.217 Judicial sale; payment of taxes.—All officers of the court selling property under process or court order shall pay all taxes that are due and unpaid against the property from the proceeds of the sale after the payment of the costs of the proceedings and any attorney’s fee allowed by the court when the court order or process directs that taxes shall be paid.

History.—s. 1, ch. 10285, 1925; CGL 954; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; s. 47, ch. 82-226; s. 140, ch. 85-342.

Note.—Former ss. 192.28, 197.255, 197.143, 197.352.



197.222 - Prepayment of estimated tax by installment method.

197.222 Prepayment of estimated tax by installment method.—

(1) Taxes collected pursuant to this chapter may be prepaid in installments as provided in this section. A taxpayer may elect to prepay by installments for each tax notice for taxes estimated to be more than $100. A taxpayer who elects to prepay shall make payments based upon an estimated tax equal to the actual taxes levied upon the subject property in the prior year. In order to prepay by installments, the taxpayer must complete and file an application for each tax notice with the tax collector on or before April 30 of the year in which the taxpayer elects to prepay the taxes. After submission of an initial application, a taxpayer is not required to submit additional annual applications as long as he or she continues to elect to prepay taxes in installments. However, if in any year the taxpayer does not so elect, reapplication is required for a subsequent election. Installment payments shall be made according to the following schedule:

(a) The first payment of one-quarter of the total amount of estimated taxes due must be made by June 30 of the year in which the taxes are assessed. A 6 percent discount applied against the amount of the installment shall be granted for such payment. The tax collector may accept a late payment of the first installment through July 31, and the late payment must be accompanied by a penalty of 5 percent of the amount of the installment due.

(b) The second payment of one-quarter of the total amount of estimated taxes must be made by September 30 of the year in which the taxes are assessed. A 4.5 percent discount applied against the amount of the installment shall be granted for such payment.

(c) The third payment of one-quarter of the total amount of estimated taxes due, plus one-half of any adjustment made pursuant to a determination of actual tax liability, must be made by December 31 of the year in which taxes are assessed. A 3 percent discount applied against the amount of the installment shall be granted for such payment.

(d) The fourth payment of one-quarter of the total amount of estimated taxes due, plus one-half of any adjustment made pursuant to a determination of actual tax liability, must be made by March 31 following the year in which taxes are assessed. A discount may not be granted for such payment.

(e) If an installment due date falls on a Saturday, Sunday, or legal holiday, the due date for the installment is the next working day, if the installment payment is delivered to a designated collection office of the tax collector. Taxpayers making such payment shall be entitled to the applicable discount rate authorized in this section.

(2) A taxpayer must pay the first installment payment as required in paragraph (1)(a) in order to participate in the installment payment plan. If the taxpayer fails to do so, he or she will not be allowed to participate in the installment payment plan for that year, and subsequent participation will require reapplication as specified in subsection (1). Once a taxpayer elects to participate by timely paying the first payment, he or she is required to continue participation for the tax year in which the payment was first made and is not entitled to the discounts provided in s. 197.162. In the event a taxpayer fails to timely make an installment payment subsequent to the first payment, such taxpayer shall be required to remit with his or her next installment payment an amount equal to the current installment amount plus any installment amount due but unpaid. Delinquent payments shall be computed without allowance for any discount. Any amounts which remain unpaid as of the date of delinquency established for regular tax payments under s. 197.333 shall be subject to all the provisions of law applicable to delinquent taxes.

(3) Upon receiving a taxpayer’s application for participation in the prepayment installment plan, and for those taxpayers who participated in the prepayment installment plan the previous year and who are not required to reapply, the tax collector shall send a quarterly tax notice with the discount rates provided in this section according to the payment schedule provided by the department. The postage or cost of electronic mailing shall be paid out of the general fund of the county, upon statement of the costs by the tax collector.

(4) The moneys collected under this section shall be placed in an interest-earning escrow account. The taxes and penalties collected shall be distributed as provided in s. 197.383. The interest earned on this account shall be distributed as provided in s. 197.383 or, at the option of the tax collector, as provided in s. 219.075(2).

(5) Notice of the right to prepay taxes pursuant to this section shall be provided with the notice of taxes. The notice shall inform the taxpayer of the right to prepay taxes in installments, that application forms can be obtained from the tax collector, and that reapplication is not necessary if the taxpayer participated in the prepayment installment plan for the previous year. The application forms shall be provided by the tax collector to those taxpayers requesting an application.

History.—s. 18, ch. 79-334; s. 1, ch. 79-585; ss. 1, 37, ch. 82-226; s. 14, ch. 83-215; s. 141, ch. 85-342; s. 1, ch. 89-122; s. 2, ch. 92-312; s. 1005, ch. 95-147; s. 2, ch. 96-288; s. 1, ch. 97-17; s. 72, ch. 99-2; s. 9, ch. 2011-151.

Note.—Former ss. 197.013, 197.0155.



197.2301 - Payment of taxes prior to certified roll procedure.

197.2301 Payment of taxes prior to certified roll procedure.—

(1) It is the legislative intent to provide a method for voluntary payment of ad valorem taxes when the tax roll cannot be certified for collection of taxes in time to allow payment prior to January 1 of the current tax year. It is the legislative intent that all taxpayers shall be afforded the opportunity to pay estimated taxes pursuant to this section.

(2) When it appears that it will be impossible for the property appraiser to certify the tax roll for collection in time sufficient to allow payment of current taxes prior to January 1, the property appraiser shall certify such circumstances in writing to the tax collector on or before December 1 and shall provide to the collector a true copy of the preceding year’s tax roll as certified for collection and a statement of current year’s millages from taxing authorities which have so certified. The property appraiser’s certification shall constitute authority for the collector to receive payments of estimated taxes.

(3) Immediately upon receipt of the property appraiser’s certification under subsection (2), the tax collector shall publish a notice in a newspaper of general circulation in the county that the tax roll will not be certified for collection before January 1 and that payments of estimated taxes may be made by taxpayers who submit payment to the collector on or before December 31.

(4) The tax collector shall accept payment of estimated current taxes based upon an amount equal to the taxes levied against the parcel in the previous year or an amount the tax collector deems to be a more accurate representation of the taxpayer’s current tax liability.

(5) When estimated taxes are paid, the collector shall issue a validated temporary tax notice-receipt. Estimated taxes collected pursuant to this section shall be accounted for, deposited, and distributed as provided generally for ad valorem taxes. However, no distribution shall be made of estimated taxes collected until receipt of a tax roll properly certified for collection, except upon request for an emergency distribution made by the governing body of a taxing authority, certifying a lack of funds for current operations.

(6) Discounts shall not be allowed on payments of estimated taxes, but shall be allowed on the amount of total taxes levied, determined at the time the tax roll has been certified for collection and final tax notice-receipts are issued.

(7) Interest earned on payments of estimated taxes prior to certification of the tax roll for collection shall be retained by the tax collector’s office and disbursed as follows:

(a) First, to pay the expenses of the tax collector’s office in administering and accounting for payments of estimated taxes;

(b) Second, any excess remaining shall be distributed pro rata to the taxing authorities in the proportion that each authority’s tax levy for the prior tax year bears to the total ad valorem tax levy for the prior tax year; however, a taxing authority which has requested and received an emergency distribution of estimated taxes shall not receive this distribution.

(8) Upon receipt of the tax roll certified for collection, the tax collector shall prepare a tax notice-receipt for each taxpayer who has made payment of estimated taxes, showing the amount of estimated taxes paid and the taxes remaining unpaid or any overpayment. Each such tax notice-receipt shall show the periods in which discounts are authorized, the amount of discount, and the discount applied to the estimated taxes with the appropriate remainder due.

(9) After the discount has been applied to the estimated taxes paid and it is determined that an underpayment or overpayment occurred:

(a) If the amount of underpayment is $10 or less, no additional billing is required except as determined by the tax collector.

(b) If the amount of overpayment is more than $10, the tax collector shall immediately refund to the person who paid the estimated tax the amount of overpayment. Department approval is not required for the refund.

(10) Any remaining unpaid taxes which become delinquent after notice by the tax collector shall be collected as are other delinquent taxes pursuant to this chapter.

(11) Payment of estimated taxes shall not preclude the right of the taxpayer to challenge his or her assessment as provided in chapter 194.

History.—s. 28, ch. 79-334; s. 38, ch. 82-226; s. 142, ch. 85-342; s. 37, ch. 87-224; s. 1006, ch. 95-147; s. 10, ch. 2011-151.

Note.—Former ss. 197.014, 197.0158.



197.2421 - Property tax deferral.

197.2421 Property tax deferral.—

(1) If a property owner applies for a property tax deferral and meets the criteria established in this chapter, the tax collector shall approve the deferral of the ad valorem taxes and non-ad valorem assessments.

(2) Authorized property tax deferral programs are:

(a) Homestead tax deferral.

(b) Recreational and commercial working waterfront deferral.

(c) Affordable rental housing deferral.

(3) Ad valorem taxes, non-ad valorem assessments, and interest deferred pursuant to this chapter constitute a priority lien and attach to the property in the same manner as other tax liens. Deferred taxes, assessments, and interest, however, are due, payable, and delinquent as provided in this chapter.

History.—s. 11, ch. 2011-151.



197.2423 - Application for property tax deferral; determination of approval or denial by tax collector.

197.2423 Application for property tax deferral; determination of approval or denial by tax collector.—

(1) A property owner is responsible for submitting an annual application for tax deferral with the county tax collector on or before March 31 following the year in which the taxes and non-ad valorem assessments are assessed.

(2) Each applicant shall demonstrate compliance with the requirements for tax deferral.

(3) The application for deferral shall be made upon a form prescribed by the department and provided by the tax collector. The tax collector may require the applicant to submit other evidence and documentation deemed necessary in considering the application. The application form shall advise the applicant:

(a) Of the manner in which interest is computed.

(b) Of the conditions that must be met to qualify for approval.

(c) Of the conditions under which deferred taxes, assessments, and interest become due, payable, and delinquent.

(d) That all tax deferrals pursuant to this section constitute a priority tax lien on the applicant’s property.

(4) Each application shall include a list of all outstanding liens on the property and the current value of each lien.

(5) Each applicant shall furnish proof of fire and extended coverage insurance in an amount at least equal to the total of all outstanding liens, including a lien for deferred taxes, non-ad valorem assessments, and interest, with a loss payable clause to the tax collector.

(6) The tax collector shall consider each annual application for a tax deferral within 45 days after the application is filed or as soon as practicable thereafter. The tax collector shall exercise reasonable discretion based upon applicable information available under this section. A tax collector who finds that the applicant is entitled to the tax deferral shall approve the application and maintain the deferral records until the tax lien is satisfied.

(7) For approved deferrals, the date of receipt by the tax collector of the application for tax deferral shall be used in calculating taxes due and payable net of discounts for early payment as provided in s. 197.162.

(8) The tax collector shall notify the property appraiser in writing of those parcels for which taxes have been deferred.

(9) A tax deferral may not be granted if:

(a) The total amount of deferred taxes, non-ad valorem assessments, and interest, plus the total amount of all other unsatisfied liens on the property, exceeds 85 percent of the just value of the property; or

(b) The primary mortgage financing on the property is for an amount that exceeds 70 percent of the just value of the property.

(10) A tax collector who finds that the applicant is not entitled to the deferral shall send a notice of disapproval within 45 days after the date the application is filed, citing the reason for disapproval. The original notice of disapproval shall be sent to the applicant and shall advise the applicant of the right to appeal the decision to the value adjustment board and shall inform the applicant of the procedure for filing such an appeal.

History.—s. 12, ch. 2011-151.



197.2425 - Appeal of denied tax deferral.

197.2425 Appeal of denied tax deferral.—An appeal of a denied tax deferral must be made by the property owner to the value adjustment board on a form prescribed by the department and furnished by the tax collector. The appeal must be filed with the value adjustment board within 30 days after the mailing of the notice of disapproval. The value adjustment board shall review the application and the evidence presented to the tax collector and, at the election of the applicant, must hear the applicant in person, or by agent on the applicant’s behalf, on his or her right to tax deferral. The value adjustment board shall reverse the decision of the tax collector and grant a tax deferral, if in its judgment the applicant is entitled to the tax deferral, or must affirm the decision of the tax collector. An action by the value adjustment board is final unless the applicant or tax collector files a de novo proceeding for a declaratory judgment or other appropriate proceeding in the circuit court of the county in which the property is located within 15 days after the date of the decision.

History.—s. 4, ch. 77-301; s. 3, ch. 78-161; s. 21, ch. 79-334; s. 146, ch. 85-342; s. 161, ch. 91-112; s. 1008, ch. 95-147; s. 6, ch. 98-139; s. 13, ch. 2011-151.

Note.—Former s. 197.0166; s. 197.253.



197.243 - Definitions relating to homestead property tax deferral.

197.243 Definitions relating to homestead property tax deferral.—

(1) “Household” means a person or group of persons living together in a room or group of rooms as a housing unit, but the term does not include persons boarding in or renting a portion of the dwelling.

(2) “Income” means the “adjusted gross income,” as defined in s. 62 of the United States Internal Revenue Code, of all members of a household.

History.—s. 2, ch. 77-301; s. 1, ch. 78-161; s. 19, ch. 79-334; s. 144, ch. 85-342; s. 4, ch. 98-139; s. 14, ch. 2011-151.

Note.—Former s. 197.0164.



197.252 - Homestead tax deferral.

197.252 Homestead tax deferral.—

(1) Any person who is entitled to claim homestead tax exemption under s. 196.031(1) may apply to defer payment of a portion of the combined total of the ad valorem taxes, non-ad valorem assessments, and interest accumulated on a tax certificate. Any applicant who is entitled to receive the homestead tax exemption but has waived it for any reason shall furnish a certificate of eligibility to receive the exemption. Such certificate shall be prepared by the county property appraiser upon request of the taxpayer.

(2)(a) Approval of an application for homestead tax deferral shall defer the combined total of ad valorem taxes and non-ad valorem assessments:

1. Which exceeds 5 percent of the applicant’s household income for the prior calendar year if the applicant is younger than 65 years old;

12. Which exceeds 3 percent of the applicant’s household income for the prior calendar year if the applicant is 65 years old or older; or

13. In its entirety if the applicant’s household income:

a. For the previous calendar year is less than $10,000; or

b. Is less than the designated amount for the additional homestead exemption under s. 196.075 and the applicant is 65 years old or older.

(b) The household income of an applicant who applies for a tax deferral before the end of the calendar year in which the taxes and non-ad valorem assessments are assessed shall be for the current year, adjusted to reflect estimated income for the full calendar year period. The estimate of a full year’s household income shall be made by multiplying the household income received to the date of application by a fraction, the numerator being 365 and the denominator being the number of days expired in the calendar year to the date of application.

(3) The property appraiser shall promptly notify the tax collector if there is a change in ownership or the homestead exemption has been denied on property that has been granted a tax deferral.

History.—s. 3, ch. 77-301; s. 2, ch. 78-161; s. 20, ch. 79-334; s. 145, ch. 85-342; s. 1, ch. 89-328; s. 1007, ch. 95-147; s. 5, ch. 98-139; s. 1, ch. 2006-47; s. 8, ch. 2006-69; s. 7, ch. 2007-339; s. 15, ch. 2011-151; s. 3, ch. 2012-57.

1Note.—Section 7, ch. 2007-339, amended s. 197.252(2)(b); s. 1, ch. 2007-339, provided authorization for adoption of emergency rules to implement ch. 2007-339. Section 15, ch. 2011-151, deleted paragraph (2)(b) and added substantially similar material at subparagraphs (2)(a)2. and 3. Section 1, ch. 2007-339, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) In anticipation of implementing this act, the executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of making necessary changes and preparations so that forms, methods, and data records, electronic or otherwise, are ready and in place if sections 3 through 9 and sections 10, 12, and 14 . . . of this act become law.

“(3) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”

Note.—Former s. 197.0165.



197.2524 - Tax deferral for recreational and commercial working waterfront properties and affordable rental housing property.

197.2524 Tax deferral for recreational and commercial working waterfront properties and affordable rental housing property.—

(1) This section applies to:

(a) Recreational and commercial working waterfront properties if the owners are engaging in the operation, rehabilitation, or renovation of such properties in accordance with guidelines established in this section.

(b) Affordable rental housing, if the owners are engaging in the operation, rehabilitation, or renovation of such properties in accordance with the guidelines provided in part VI of chapter 420.

(2) The board of county commissioners of any county or the governing authority of a municipality may adopt an ordinance to authorize the deferral of ad valorem taxes and non-ad valorem assessments for properties described in subsection (1).

(3) The ordinance shall designate the percentage or amount of the deferral and the type and location of the property and may require the property to be located within a particular geographic area or areas of the county or municipality. For property defined in s. 342.07(2) as “recreational and commercial working waterfront,” the ordinance may specify the type of public lodging establishments that qualify.

(4) The ordinance must specify that such deferrals apply only to taxes or assessments levied by the unit of government granting the deferral. However, a deferral may not be granted for taxes or assessments levied for the payment of bonds or for taxes authorized by a vote of the electors pursuant to s. 9(b) or s. 12, Art. VII of the State Constitution.

(5) The ordinance must specify that any deferral granted remains in effect regardless of any change in the authority of the county or municipality to grant the deferral. In order to retain the deferral, the use and ownership of the property must remain as it was when the deferral was granted for the period in which the deferral remains.

(6)(a) If an application for deferral is granted on property that is located in a community redevelopment area, the amount of taxes eligible for deferral is limited, as provided for in paragraph (b), if:

1. The community redevelopment agency has previously issued instruments of indebtedness that are secured by increment revenues on deposit in the community redevelopment trust fund; and

2. Those instruments of indebtedness are associated with the real property applying for the deferral.

(b) If paragraph (a) applies, the deferral applies only to the amount of taxes in excess of the amount that must be deposited into the community redevelopment trust fund by the entity granting the deferral based upon the taxable value of the property upon which the deferral is being granted. Once all instruments of indebtedness that existed at the time the deferral was originally granted are no longer outstanding or have otherwise been defeased, this paragraph no longer applies.

(c) If a portion of the taxes on a property was not eligible for deferral under paragraph (b), the community redevelopment agency shall notify the property owner and the tax collector 1 year before the debt instruments that prevented the taxes from being deferred are no longer outstanding or otherwise defeased.

(d) The tax collector shall notify a community redevelopment agency of any tax deferral that has been granted on property located within the community redevelopment area of that agency.

(e) Issuance of a debt obligation after the date a deferral has been granted does not reduce the amount of taxes eligible for deferral.

History.—s. 14, ch. 2005-157; s. 4, ch. 2006-220; s. 16, ch. 2011-151.

Note.—Former s. 197.303.



197.2526 - Eligibility for tax deferral for affordable rental housing property.

197.2526 Eligibility for tax deferral for affordable rental housing property.—The tax deferral authorized by s. 197.2524 applies only on a pro rata basis to the ad valorem taxes levied on residential units within a property which meet the following conditions:

(1) Units for which the monthly rent along with taxes, insurance, and utilities does not exceed 30 percent of the median adjusted gross annual income as defined in s. 420.0004 for the households described in subsection (2).

(2) Units that are occupied by extremely-low-income persons, very-low-income persons, low-income persons, or moderate-income persons as these terms are defined in s. 420.0004.

History.—s. 6, ch. 2007-198; s. 17, ch. 2011-151.

Note.—Former s. 197.3071.



197.254 - Annual notification to taxpayer.

197.254 Annual notification to taxpayer.—

(1) The tax collector shall notify the taxpayer of each parcel appearing on the real property assessment roll of the right to defer payment of taxes and non-ad valorem assessments and interest on homestead property pursuant to s. 197.252.

(2) On or before November 1 of each year, the tax collector shall notify each taxpayer to whom a tax deferral has been previously granted of the accumulated sum of deferred taxes, non-ad valorem assessments, and interest outstanding.

History.—s. 5, ch. 77-301; s. 22, ch. 79-334; s. 57, ch. 82-226; s. 147, ch. 85-342; s. 2, ch. 89-328; s. 3, ch. 92-312; s. 12, ch. 93-132; s. 18, ch. 2011-151.

Note.—Former s. 197.0167.



197.262 - Deferred payment tax certificates.

197.262 Deferred payment tax certificates.—

(1) At a tax certificate sale, the tax collector shall strike to the county each certificate on property for which taxes have been deferred. Certificates issued pursuant to this section are exempt from the public sale of tax certificates held pursuant to s. 197.432 or s. 197.4725.

(2) The certificates so held by the county shall bear interest at a rate equal to the semiannually compounded rate of 0.5 percent plus the average yield to maturity of the long-term fixed-income portion of the Florida Retirement System investments as of the end of the quarter preceding the date of the sale of the deferred payment tax certificates. However, the interest rate may not exceed 7 percent.

History.—s. 6, ch. 77-301; s. 4, ch. 78-161; s. 2, ch. 84-137; s. 148, ch. 85-342; s. 3, ch. 89-328; s. 4, ch. 92-312; s. 19, ch. 2011-151.

Note.—Former s. 197.0168.



197.263 - Change in ownership or use of property.

197.263 Change in ownership or use of property.—

(1) If there is a change in use or ownership of tax-deferred property such that the owner is no longer eligible for the tax deferral granted, or the owner fails to maintain the required fire and extended insurance coverage, the total amount of deferred taxes and interest for all years is due and payable November 1 of the year in which the change occurs or on the date failure to maintain insurance occurs. Payment is delinquent on April 1 of the year following the year in which the change in use or failure to maintain insurance occurs. However, if the change in ownership is to a surviving spouse and the spouse is eligible to maintain the tax deferral on such property, the surviving spouse may continue the deferment of previously deferred taxes and interest pursuant to this chapter.

(2) Whenever the property appraiser discovers that there has been a change in the ownership or use of property that has been granted a tax deferral, the property appraiser shall notify the tax collector in writing of the date such change occurs, and the tax collector shall collect any taxes, assessments, and interest due.

(3) During any year in which the total amount of deferred taxes, interest, assessments, and all other unsatisfied liens on the homestead exceeds 85 percent of the just value of the homestead, the tax collector shall notify the owner that the portion of taxes, interest, and assessments which exceeds 85 percent of the just value of the homestead is due and payable within 30 days after the notice is sent. Failure to pay the amount due causes the total amount of deferred taxes, interest, and assessments to become delinquent.

(4) Each year, upon notification, each owner of property on which taxes, interest, and assessments have been deferred shall submit to the tax collector a list of, and the current value of, all outstanding liens on the owner’s homestead. Failure to respond to this notification within 30 days causes the total amount of deferred taxes, interest, and assessments to become payable within 30 days.

(5) If deferred taxes, interest, and assessments become delinquent, the tax collector shall sell a tax certificate for the delinquent taxes, interest, and assessments in the manner provided by s. 197.432.

History.—s. 7, ch. 77-301; s. 5, ch. 78-161; s. 149, ch. 85-342; s. 5, ch. 92-312; s. 1009, ch. 95-147; s. 20, ch. 2011-151.

Note.—Former s. 197.0169.



197.272 - Prepayment of deferred taxes.

197.272 Prepayment of deferred taxes.—All or part of the deferred taxes and accrued interest may at any time be paid to the tax collector. Any payment that is less than the total amount due must be equal to the amount of the deferred taxes, interest, and assessments, and the payment must be for 1 or more full years.

History.—s. 8, ch. 77-301; s. 150, ch. 85-342; s. 21, ch. 2011-151.

Note.—Former s. 197.017.



197.282 - Distribution of payments.

197.282 Distribution of payments.—When any deferred taxes, assessments, or interest is collected, the tax collector shall maintain a record of the payment. The tax collector shall distribute payments received in accordance with the procedures for distribution of ad valorem taxes, non-ad valorem assessments, or redemption moneys as prescribed in this chapter.

History.—s. 9, ch. 77-301; s. 6, ch. 78-161; s. 151, ch. 85-342; s. 22, ch. 2011-151.

Note.—Former s. 197.0171.



197.292 - Construction.

197.292 Construction.—This chapter does not:

(1) Prohibit the collection of personal property taxes that become a lien against tax-deferred property;

(2) Defer payment of special assessments to benefited property other than those specifically allowed to be deferred; or

(3) Affect any provision of any mortgage or other instrument relating to property requiring a person to pay ad valorem taxes or non-ad valorem assessments.

History.—s. 10, ch. 77-301; s. 152, ch. 85-342; s. 6, ch. 89-328; s. 23, ch. 2011-151.

Note.—Former s. 197.0172.



197.301 - Penalties.

197.301 Penalties.—

(1) The following penalties shall be imposed on any person who willfully files incorrect information for a tax deferral:

(a) The person shall pay the total amount of deferred taxes and non-ad valorem assessments subject to collection pursuant to the uniform method of collection set forth in s. 197.3632, and interest, which amount shall immediately become due.

(b) The person shall be disqualified from filing a tax deferral application for the next 3 years.

(c) The person shall pay a penalty of 25 percent of the total amount of deferred taxes, non-ad valorem assessments subject to collection pursuant to the uniform method of collection set forth in s. 197.3632, and interest.

(2) Any person against whom the penalties prescribed in this section have been imposed may appeal the penalties imposed to the value adjustment board within 30 days after the penalties are imposed.

History.—s. 11, ch. 77-301; s. 153, ch. 85-342; s. 162, ch. 91-112; s. 24, ch. 2011-151.

Note.—Former s. 197.0173.



197.312 - Payment by mortgagee.

197.312 Payment by mortgagee.—If any mortgagee elects to pay the taxes when an applicant qualifies for tax deferral, such election does not give the mortgagee the right to foreclose.

History.—s. 12, ch. 77-301; s. 154, ch. 85-342; s. 25, ch. 2011-151.

Note.—Former s. 197.0174.



197.322 - Delivery of ad valorem tax and non-ad valorem assessment rolls; notice of taxes; publication and mail.

197.322 Delivery of ad valorem tax and non-ad valorem assessment rolls; notice of taxes; publication and mail.—

(1) The property appraiser shall deliver to the tax collector the certified assessment roll along with his or her warrant and recapitulation sheet.

(2) The tax collector shall on November 1, or as soon as the assessment roll is open for collection, publish a notice in a local newspaper that the tax roll is open for collection.

(3) Within 20 working days after receipt of the certified ad valorem tax roll and the non-ad valorem assessment rolls, the tax collector shall send to each taxpayer appearing on such rolls, whose address is known to him or her, a tax notice stating the amount of current taxes due, discounts allowed for early payment, and that delinquent taxes are outstanding, if applicable. Pursuant to s. 197.3632, the form of the notice of non-ad valorem assessments and notice of ad valorem taxes shall be in the form specified in s. 197.3635, notwithstanding s. 195.022. The tax collector may send such notice electronically or by postal mail. Electronic transmission may be used only with the express consent of the property owner. Electronic transmission of tax notices may be sent earlier but may not be sent later than the postal mailing of the notices. If the notice of taxes is sent electronically and is returned as undeliverable, a second notice must be sent. However, the original electronic transmission used with the consent of the property owner is the official mailing for purpose of this section. A discount period may not be extended due to a tax bill being returned as undeliverable electronically or by postal mail. The postage for mailing or the cost of electronic transmission shall be paid out of the general fund of each local governing board, upon statement of the amount by the tax collector.

History.—s. 155, ch. 85-342; s. 65, ch. 88-130; s. 4, ch. 88-216; s. 6, ch. 90-343; s. 1010, ch. 95-147; s. 26, ch. 2011-151.



197.3225 - Public records exemption; taxpayer e-mail addresses.

197.3225 Public records exemption; taxpayer e-mail addresses.—

(1) A taxpayer’s e-mail address held by a tax collector for any of the following purposes is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) Sending a quarterly tax notice for prepayment of estimated taxes to the taxpayer pursuant to s. 197.222(3).

(b) Obtaining the taxpayer’s consent to send the tax notice described in s. 197.322(3).

(c) Sending an additional tax notice or delinquent tax notice to the taxpayer pursuant to s. 197.343.

(d) Sending a tax notice to a designated third party, mortgagee, or vendee pursuant to s. 197.344(1).

(2) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2020, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2015-13.



197.323 - Extension of roll during adjustment board hearings.

197.323 Extension of roll during adjustment board hearings.—

(1) Notwithstanding the provisions of s. 193.122, the board of county commissioners may, upon request by the tax collector and by majority vote, order the roll to be extended prior to completion of value adjustment board hearings, if completion thereof would otherwise be the only cause for a delay in the issuance of tax notices beyond November 1. For any parcel for which tax liability is subsequently altered as a result of board action, the tax collector shall resolve the matter by following the same procedures used for correction of errors. However, approval by the department is not required for refund of overpayment made pursuant to this section.

(2) A tax certificate or warrant shall not be issued under s. 197.413 or s. 197.432 with respect to delinquent taxes on real or personal property for the current year if a petition currently filed with respect to such property has not received final action by the value adjustment board.

History.—s. 156, ch. 85-342; s. 163, ch. 91-112.



197.332 - Duties of tax collectors; branch offices.

197.332 Duties of tax collectors; branch offices.—

(1) The tax collector has the authority and obligation to collect all taxes as shown on the tax roll by the date of delinquency or to collect delinquent taxes, interest, and costs, by sale of tax certificates on real property and by seizure and sale of personal property. In exercising their powers to contract, the tax collector may perform such duties by use of contracted services or products or by electronic means. The use of contracted services, products, or vendors does not diminish the responsibility or liability of the tax collector to perform such duties pursuant to law. The tax collector may collect the cost of contracted services and reasonable attorney’s fees and court costs in actions on proceedings to recover delinquent taxes, interest, and costs.

(2) A county tax collector may establish one or more branch offices by acquiring title to real property or by lease agreement. The tax collector may hire staff and equip such branch offices to conduct state business, or, if authorized to do so by resolution of the county governing body, conduct county business pursuant to s. 1(k), Art. VIII of the State Constitution. The department shall rely on the tax collector’s determination that a branch office is necessary and shall base its approval of the tax collector’s budget in accordance with the procedures of s. 195.087(2).

History.—s. 157, ch. 85-342; s. 10, ch. 91-295; s. 54, ch. 94-353; s. 7, ch. 98-139; s. 27, ch. 2011-151.



197.333 - When taxes due; delinquent.

197.333 When taxes due; delinquent.—All taxes shall be due and payable on November 1 of each year or as soon thereafter as the certified tax roll is received by the tax collector. Taxes shall become delinquent on April 1 following the year in which they are assessed or immediately after 60 days have expired from the mailing of the original tax notice, whichever is later. If the delinquency date for ad valorem taxes is later than April 1 of the year following the year in which taxes are assessed, all dates or time periods specified in this chapter relative to the collection of, or administrative procedures regarding, delinquent taxes shall be extended a like number of days.

History.—s. 158, ch. 85-342.



197.3335 - Tax payments when property is subject to adverse possession; refunds.

197.3335 Tax payments when property is subject to adverse possession; refunds.—

(1) Upon the receipt of a subsequent payment for the same annual tax assessment for a particular parcel of property, the tax collector must determine whether an adverse possession return has been submitted on the particular parcel. If an adverse possession return has been submitted, or is submitted within 30 days of the earlier payment, the tax collector must comply with subsection (2).

(2) If a person claiming adverse possession under s. 95.18 pays an annual tax assessment on a parcel of property before the assessment is paid by the owner of record, and the owner of record subsequently makes a payment of that same annual tax assessment before April 1 following the year in which the tax is assessed, the tax collector shall accept the payment made by the owner of record and refund within 60 days any payment made by the person claiming adverse possession. Such refunds do not require approval from the department.

(3) For claims of adverse possession for a portion of a parcel of property as provided in s. 95.18(5), the tax collector may accept a tax payment, based upon the value of the property assigned by the property appraiser under s. 95.18(5)(c), from a person claiming adverse possession for the portion of the property subject to the claim. If the owner of record makes a payment of the annual tax assessment for the whole parcel before April 1 following the year in which the tax is assessed, the tax collector shall refund within 60 days any payment previously made for the portion of the parcel subject to the claim by the person claiming adverse possession.

History.—s. 3, ch. 2011-107; s. 2, ch. 2013-246.



197.343 - Tax notices; additional notice required.

197.343 Tax notices; additional notice required.—

(1) An additional tax notice shall be sent, electronically or by postal mail, by April 30 to each taxpayer whose payment has not been received. Electronic transmission of the additional tax notice may be used only with the express consent of the property owner. If the electronic transmission is returned as undeliverable, a second notice must be sent. However, the original electronic transmission used with the consent of the property owner is the official notice for the purposes of this subsection. The notice shall include a description of the property and a statement that if the taxes are not paid:

(a) For real property, a tax certificate may be sold; and

(b) For tangible personal property, the property may be sold.

(2) When the taxes under s. 193.481 on subsurface rights become delinquent and a tax certificate is to be sold under this chapter, a notice of the delinquency shall be sent to the owner of the fee to which these subsurface rights are attached. The additional notice may be transmitted electronically only with the express consent of the fee owner. If the electronic transmission is returned as undeliverable, a second notice must be sent. However, the original electronic transmission used with the consent of the property owner is the official notice for the purposes of this subsection. On the day of the tax sale, the fee owner shall have the right to purchase the tax certificate at the maximum rate of interest provided by law before bids are accepted for the sale of such certificate.

(3) The tax collector shall send such additional notices as he or she considers proper and necessary or as may be required by reasonable rules of the department. An additional notice may be transmitted electronically only with the express consent of the property owner. If the notice of taxes is sent electronically and is returned as undeliverable, a second notice shall be sent. However, an original electronic transmission used with the consent of the property owner is the official mailing for purpose of this section.

History.—s. 160, ch. 85-342; s. 5, ch. 88-146; s. 13, ch. 93-132; s. 1011, ch. 95-147; s. 3, ch. 96-288; s. 32, ch. 2000-151; s. 6, ch. 2001-137; s. 2, ch. 2009-130; s. 28, ch. 2011-151.



197.344 - Lienholders; receipt of notices and delinquent taxes.

197.344 Lienholders; receipt of notices and delinquent taxes.—

(1) When requested in writing, a tax notice shall be sent according to the following procedures:

(a) Upon request by any taxpayer who is 60 years old or older, the tax collector shall send the tax notice to a third party designated by the taxpayer. A duplicate copy of the notice shall be sent to the taxpayer.

(b) Upon request by a mortgagee stating that the mortgagee is the trustee of an escrow account for ad valorem taxes due on the property, the tax notice shall be sent to such trustee. When the original tax notice is sent to such trustee, the tax collector shall send a duplicate notice to the owner of the property with the additional statement that the original has been sent to the trustee.

(c) Upon request by a vendee of an unrecorded or recorded contract for deed, the tax collector shall send a duplicate notice to such vendee.

The tax collector may establish cutoff dates, periods for updating the list, and any other reasonable requirements to ensure that the tax notices are sent to the proper party on time. Notices shall be sent electronically or by postal mail. However, electronic transmission may be used only with the express consent of the person making the request. If the electronic transmission is returned as undeliverable, a second notice must be sent. However, the original electronic transmission used with the consent of the requester is the official notice for the purpose of this subsection.

(2) On or before May 1 of each year, the holder or mortgagee of an unsatisfied mortgage, lienholder, or vendee under a contract for deed, upon filing with the tax collector a description of property so encumbered and paying a service charge of $2, may request and receive information concerning any delinquent taxes appearing on the current tax roll and certificates issued on the described property. Upon receipt of such request, the tax collector shall furnish the following information within 60 days following the tax certificate sale:

(a) The description of property on which certificates were sold.

(b) The number of each certificate issued and to whom.

(c) The face amount of each certificate.

(d) The cost for redemption of each certificate.

(3) On or before May 1 of each year, the holder or mortgagee of an unsatisfied mortgage or lien upon personal property, upon filing with the tax collector a description of the personal property encumbered by the mortgage or lien and the name and address of the owner of such property, and upon paying a service charge of $2, may request and receive information concerning any delinquent taxes appearing on the current tax roll for such property as is described as provided in this subsection or as may be owned by the named taxpayer. Upon receipt of such request, the collector shall furnish the following information to the mortgagee or lienholder before April 25 of the following year:

(a) A description of property against which taxes are assessed.

(b) The amount of taxes and costs owed.

History.—s. 161, ch. 85-342; s. 8, ch. 98-139; s. 29, ch. 2011-151.



197.363 - Special assessments and service charges; optional method of collection.

197.363 Special assessments and service charges; optional method of collection.—

(1) At the option of the property appraiser, special assessments collected pursuant to this section prior to January 1, 1990, may be collected pursuant to this section after January 1, 1990. However, any local governing board collecting non-ad valorem assessments pursuant to this section on January 1, 1990, may elect to collect said assessments pursuant to s. 197.3632. In the event of such election, the local governing board shall notify the property appraiser and tax collector in writing and comply with s. 197.3632(2) and the applicable certification provisions of s. 197.3632(5). If a local governing board amends any non-ad valorem assessment roll certified under this provision, the local governing board shall comply with all applicable provisions of s. 197.3631.

(2) In accordance with subsection (1), special assessments authorized by general or special law or the State Constitution may be collected as provided for ad valorem taxes under this chapter if:

(a) The entity imposing the special assessment has entered into a written agreement with the property appraiser, at her or his option, providing for reimbursement of administrative costs incurred under this section;

(b) A resolution authorizing use of this method for collection of special assessments is adopted at a public hearing;

(c) Affected property owners have been provided by first-class mail prior notice of both the potential for loss of title that exists with use of this collection method and the time and place of the public hearing required by paragraph (b);

(d) The property appraiser has listed on the assessment roll the special assessment for each affected parcel;

(e) The dollar amount of the special assessment has been included in the notice of proposed property taxes; and

(f) The dollar amount of the special assessment has been included in the tax notice issued pursuant to s. 197.322.

(3) When collected by using the method provided for ad valorem taxes, special assessments shall be subject to all collection provisions of this chapter, including provisions relating to discount for early payment, prepayment by installment method, penalty for delinquent payment, and issuance of tax certificates and tax deeds for nonpayment, and shall also be subject to the provisions of s. 192.091(2)(b)2.

(4) If the requirements of subsection (2) which are imposed upon the collection of special assessments are not met, the collection of such special assessments shall be by the manner provided in the ordinance or resolution establishing such special assessments. The manner of collection established in any ordinance or resolution shall be in compliance with all general or special laws authorizing the levy of such special assessments, and in no event shall the ordinance or resolution provide for use of the ad valorem collection method.

(5) The tax collector of a county may act as agent for the county in collecting service charges if the board of county commissioners of the county and the tax collector establish by agreement a manner in which service charges may be collected. The board of county commissioners shall compensate the tax collector for the actual cost of collecting such service charges. However, tax certificates and tax deeds may not be issued for nonpayment of service charges, and such charges shall not be included on a bill for ad valorem taxes.

(6) Effective January 1, 1990, no new special assessments may be collected pursuant to this section.

History.—s. 162, ch. 85-342; s. 2, ch. 86-141; s. 66, ch. 88-130; s. 5, ch. 88-216; s. 1012, ch. 95-147.



197.3631 - Non-ad valorem assessments; general provisions.

197.3631 Non-ad valorem assessments; general provisions.—Non-ad valorem assessments as defined in s. 197.3632 may be collected pursuant to the method provided for in ss. 197.3632 and 197.3635. Non-ad valorem assessments may also be collected pursuant to any alternative method which is authorized by law, but such alternative method shall not require the tax collector or property appraiser to perform those services as provided for in ss. 197.3632 and 197.3635. However, a property appraiser or tax collector may contract with a local government to supply information and services necessary for any such alternative method. Section 197.3632 is additional authority for local governments to impose and collect non-ad valorem assessments supplemental to the home rule powers pursuant to ss. 125.01 and 166.021 and chapter 170, or any other law. Any county operating under a charter adopted pursuant to s. 11, Art. VIII of the Constitution of 1885, as amended, as referred to in s. 6(e), Art. VIII of the Constitution of 1968, as amended, may use any method authorized by law for imposing and collecting non-ad valorem assessments.

History.—s. 67, ch. 88-130; s. 6, ch. 88-216; s. 7, ch. 90-343.



197.3632 - Uniform method for the levy, collection, and enforcement of non-ad valorem assessments.

197.3632 Uniform method for the levy, collection, and enforcement of non-ad valorem assessments.—

(1) As used in this section:

(a) “Levy” means the imposition of a non-ad valorem assessment, stated in terms of rates, against all appropriately located property by a governmental body authorized by law to impose non-ad valorem assessments.

(b) “Local government” means a county, municipality, or special district levying non-ad valorem assessments.

(c) “Local governing board” means a governing board of a local government.

(d) “Non-ad valorem assessment” means only those assessments which are not based upon millage and which can become a lien against a homestead as permitted in s. 4, Art. X of the State Constitution.

(e) “Non-ad valorem assessment roll” means the roll prepared by a local government and certified to the tax collector for collection.

(f) “Compatible electronic medium” or “media” means machine-readable electronic repositories of data and information, including, but not limited to, magnetic disk, magnetic tape, and magnetic diskette technologies, which provide without modification that the data and information therein are in harmony with and can be used in concert with the data and information on the ad valorem tax roll keyed to the property identification number used by the property appraiser.

(g) “Capital project assessment” means a non-ad valorem assessment levied to fund a capital project, which assessment may be payable in annual payments with interest, over a period of years.

(2) A local governing board shall enter into a written agreement with the property appraiser and tax collector providing for reimbursement of necessary administrative costs incurred under this section. Administrative costs shall include, but not be limited to, those costs associated with personnel, forms, supplies, data processing, computer equipment, postage, and programming.

(3)(a) Notwithstanding any other provision of law to the contrary, a local government which is authorized to impose a non-ad valorem assessment and which elects to use the uniform method of collecting such assessment for the first time as authorized in this section shall adopt a resolution at a public hearing prior to January 1 or, if the property appraiser, tax collector, and local government agree, March 1. The resolution shall clearly state its intent to use the uniform method of collecting such assessment. The local government shall publish notice of its intent to use the uniform method for collecting such assessment weekly in a newspaper of general circulation within each county contained in the boundaries of the local government for 4 consecutive weeks preceding the hearing. The resolution shall state the need for the levy and shall include a legal description of the boundaries of the real property subject to the levy. If the resolution is adopted, the local governing board shall send a copy of it by United States mail to the property appraiser, the tax collector, and the department by January 10 or, if the property appraiser, tax collector, and local government agree, March 10.

(b) Annually by June 1, the property appraiser shall provide each local government using the uniform method with the following information by list or compatible electronic medium: the legal description of the property within the boundaries described in the resolution, and the names and addresses of the owners of such property. Such information shall reference the property identification number and otherwise conform in format to that contained on the ad valorem roll submitted to the department. The property appraiser is not required to submit information which is not on the ad valorem roll or compatible electronic medium submitted to the department. If the local government determines that the information supplied by the property appraiser is insufficient for the local government’s purpose, the local government shall obtain additional information from any other source.

(4)(a) A local government shall adopt a non-ad valorem assessment roll at a public hearing held between January 1 and September 15, or between January 1 and September 25 for any county as defined in s. 125.011(1), if:

1. The non-ad valorem assessment is levied for the first time;

2. The non-ad valorem assessment is increased beyond the maximum rate authorized by law or judicial decree at the time of initial imposition;

3. The local government’s boundaries have changed, unless all newly affected property owners have provided written consent for such assessment to the local governing board; or

4. There is a change in the purpose for such assessment or in the use of the revenue generated by such assessment.

(b) At least 20 days prior to the public hearing, the local government shall notice the hearing by first-class United States mail and by publication in a newspaper generally circulated within each county contained in the boundaries of the local government. The notice by mail shall be sent to each person owning property subject to the assessment and shall include the following information: the purpose of the assessment; the total amount to be levied against each parcel; the unit of measurement to be applied against each parcel to determine the assessment; the number of such units contained within each parcel; the total revenue the local government will collect by the assessment; a statement that failure to pay the assessment will cause a tax certificate to be issued against the property which may result in a loss of title; a statement that all affected property owners have a right to appear at the hearing and to file written objections with the local governing board within 20 days of the notice; and the date, time, and place of the hearing. However, notice by mail shall not be required if notice by mail is otherwise required by general or special law governing a taxing authority and such notice is served at least 30 days prior to the authority’s public hearing on adoption of a new or amended non-ad valorem assessment roll. The published notice shall contain at least the following information: the name of the local governing board; a geographic depiction of the property subject to the assessment; the proposed schedule of the assessment; the fact that the assessment will be collected by the tax collector; and a statement that all affected property owners have the right to appear at the public hearing and the right to file written objections within 20 days of the publication of the notice.

(c) At the public hearing, the local governing board shall receive the written objections and shall hear testimony from all interested persons. The local governing board may adjourn the hearing from time to time. If the local governing board adopts the non-ad valorem assessment roll, it shall specify the unit of measurement for the assessment and the amount of the assessment. Notwithstanding the notices provided for in paragraph (b), the local governing board may adjust the assessment or the application of the assessment to any affected property based on the benefit which the board will provide or has provided to the property with the revenue generated by the assessment.

1(5)(a) By September 15 of each year, or by September 25 for any county as defined in s. 125.011(1), the chair of the local governing board or his or her designee shall certify a non-ad valorem assessment roll on compatible electronic medium to the tax collector. The local government shall post the non-ad valorem assessment for each parcel on the roll. The tax collector shall not accept any such roll that is not certified on compatible electronic medium and that does not contain the posting of the non-ad valorem assessment for each parcel. It is the responsibility of the local governing board that such roll be free of errors and omissions. Alterations to such roll may be made by the chair or his or her designee up to 10 days before certification. If the tax collector discovers errors or omissions on such roll, he or she may request the local governing board to file a corrected roll or a correction of the amount of any assessment.

(b) Beginning in 2009, by December 15 of each year, the tax collector shall provide to the department a copy of each local governing board’s non-ad valorem assessment roll containing the data elements and in the format prescribed by the executive director. In addition, beginning in 2008, a report shall be provided to the department by December 15 of each year for each non-ad valorem assessment roll, including, but not limited to, the following information:

1. The name and type of local governing board levying the non-ad valorem assessment;

2. Whether or not the local government levies a property tax;

3. The basis for the levy;

4. The rate of assessment;

5. The total amount of non-ad valorem assessment levied; and

6. The number of parcels affected.

(6) If the non-ad valorem assessment is to be collected for a period of more than 1 year or is to be amortized over a number of years, the local governing board shall so specify and shall not be required to annually adopt the non-ad valorem assessment roll, and shall not be required to provide individual notices to each taxpayer unless the provisions of subsection (4) apply. Notice of an assessment, other than that which is required under subsection (4), may be provided by including the assessment in the property appraiser’s notice of proposed property taxes and proposed or adopted non-ad valorem assessments under s. 200.069. However, the local governing board shall inform the property appraiser, tax collector, and department by January 10 if it intends to discontinue using the uniform method of collecting such assessment.

(7) Non-ad valorem assessments collected pursuant to this section shall be included in the combined notice for ad valorem taxes and non-ad valorem assessments provided for in s. 197.3635. A separate mailing is authorized only as a solution to the most exigent factual circumstances. However, if a tax collector cannot merge a non-ad valorem assessment roll to produce such a notice, he or she shall mail a separate notice of non-ad valorem assessments or shall direct the local government to mail such a separate notice. In deciding whether a separate mailing is necessary, the tax collector shall consider all costs to the local government and taxpayers of such a separate mailing and the adverse effects to the taxpayers of delayed and multiple notices. The local government whose roll could not be merged shall bear all costs associated with the separate notice.

(8)(a) Non-ad valorem assessments collected pursuant to this section shall be subject to all collection provisions of this chapter, including provisions relating to discount for early payment, prepayment by installment method, deferred payment, penalty for delinquent payment, and issuance and sale of tax certificates and tax deeds for nonpayment.

(b) Within 30 days following the hearing provided in subsection (4), any person having any right, title, or interest in any parcel against which an assessment has been levied may elect to prepay the same in whole, and the amount of such assessment shall be the full amount levied, reduced, if the local government so provides, by a discount equal to any portion of the assessment which is attributable to the parcel’s proportionate share of any bond financing costs, provided the errors and insolvency procedures available for use in the collection of ad valorem taxes pursuant to s. 197.492 are followed.

(c) Non-ad valorem assessments shall also be subject to the provisions of s. 192.091(2)(b), or the tax collector at his or her option shall be compensated for the collection of non-ad valorem assessments based on the actual cost of collection, whichever is greater. However, a municipal or county government shall only compensate the tax collector for the actual cost of collecting non-ad valorem assessments.

(9) A local government may elect to use the uniform method of collecting non-ad valorem assessments as authorized by this section for any assessment levied pursuant to general or special law or local government ordinance or resolution, regardless of when the assessment was initially imposed or whether it has previously been collected by another method.

(10)(a) Capital project assessments may be levied and collected before the completion of the capital project.

(b)1. Except as provided in this subsection, the local government shall comply with all of the requirements set forth in subsections (1)-(8) for capital project assessments.

2. The requirements set forth in subsection (4) are satisfied for capital project assessments if:

a. The local government adopts or reaffirms the non-ad valorem assessment roll at a public hearing held at any time before certification of the non-ad valorem assessment roll pursuant to subsection (5) for the first year in which the capital project assessment is to be collected in the manner authorized by this section; and

b. The local government provides notice of the public hearing in the manner provided in paragraph (4)(b).

3. The local government is not required to allow prepayment for capital project assessments as set forth in paragraph (8)(b); however, if prepayment is allowed, the errors and insolvency procedures available for use in the collection of ad valorem taxes pursuant to s. 197.492 must be followed.

(c) Any hearing or notice required by this section may be combined with any other hearing or notice required by this section or by the general or special law or municipal or county ordinance pursuant to which a capital project assessment is levied.

(11) The department shall adopt rules to administer this section.

History.—s. 68, ch. 88-130; s. 7, ch. 88-216; s. 8, ch. 90-343; s. 2, ch. 91-238; s. 1013, ch. 95-147; s. 1, ch. 97-66; s. 1, ch. 2003-70; s. 10, ch. 2008-173; s. 13, ch. 2016-128.

1Note.—Section 13, ch. 2008-173, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”



197.3635 - Combined notice of ad valorem taxes and non-ad valorem assessments; requirements.

197.3635 Combined notice of ad valorem taxes and non-ad valorem assessments; requirements.—A form for the combined notice of ad valorem taxes and non-ad valorem assessments shall be produced and paid for by the tax collector. The form shall meet the requirements of this section and department rules and is subject to approval by the department. By rule, the department shall provide a format for the form of such combined notice. The form shall:

(1)  Contain the title “Notice of Ad Valorem Taxes and Non-ad Valorem Assessments.” The form shall also contain a receipt part that can be returned along with the payment to the tax collector.

(2)  Contain the heading “Ad Valorem Taxes” within the ad valorem part and the heading “Non-ad Valorem Assessments” within the non-ad valorem assessment part.

(3)  Contain the county name, the assessment year, the mailing address of the tax collector, the mailing address of one property owner, the legal description of the property to at least 25 characters, and the unique parcel or tax identification number of the property.

(4)  Provide for the labeled disclosure of the total amount of combined levies and the total discounted amount due each month when paid in advance.

(5)  Provide a field or portion on the front of the notice for official use for data to reflect codes useful to the tax collector.

(6) Provide for the combined notice to be set in type that is 8 points or larger.

(7)  Contain within the ad valorem part:

(a) A schedule of the assessed value, exempted value, and taxable value of the property.

(b) Subheadings for columns listing taxing authorities, corresponding millage rates expressed in dollars and cents per $1,000 of taxable value, and the associated tax.

(c) A listing of taxing authorities in the same sequence and manner as listed on the notice required by s. 200.069(4)(a), with the exception that independent special districts, municipal service taxing districts, and voted debt service millages for each taxing authority shall be listed separately. If a county has too many municipal service taxing units to list separately, it shall combine them to disclose the total number of such units and the amount of taxes levied.

(8) Contain within the non-ad valorem assessment part:

(a) Subheadings for columns listing the levying authorities, corresponding assessment rates expressed in dollars and cents per unit of assessment, and the associated assessment amount.

(b) The purpose of the assessment, if the purpose is not clearly indicated by the name of the levying authority.

(c) A listing of the levying authorities in the same order as in the ad valorem part to the extent practicable. If a county has too many municipal service benefit units to list separately, it shall combine them by function.

(9)  Provide instructions and useful information to the taxpayer. Such information and instructions shall be nontechnical to minimize confusion. The information and instructions required by this section shall be provided by department rule and shall include:

(a) Procedures to be followed when the property has been sold or conveyed.

(b) Instruction as to mailing the remittance and receipt along with a brief disclosure of the availability of discounts.

(c) Notification about delinquency and interest for delinquent payment.

(d) Notification that failure to pay the amounts due will result in a tax certificate being issued against the property.

(e) A brief statement outlining the responsibility of the tax collector, the property appraiser, and the taxing authorities. This statement shall be accompanied by directions as to which office to contact for particular questions or problems.

History.—s. 69, ch. 88-130; s. 8, ch. 88-216; s. 30, ch. 2011-151.



197.373 - Payment of portion of taxes.

197.373 Payment of portion of taxes.—

(1) The tax collector of the county is authorized to allow the payment of a part of a tax notice when the part to be paid can be ascertained by legal description, such part is under a contract for sale or has been transferred to a new owner, and the request is made by the person purchasing the property or the new owner or someone acting on behalf of the purchaser or owner.

(2) The request must be made at least 45 days before the tax certificate sale.

(3) The property appraiser shall within 10 days after request from the tax collector apportion the property into the parts sought to be paid or redeemed.

(4) This section does not apply to assessments and collections relating to fee timeshare real property made pursuant to s. 192.037.

History.—s. 164, ch. 85-342; s. 31, ch. 2011-151.



197.374 - Partial payment of current year taxes.

197.374 Partial payment of current year taxes.—

(1) As used in this section, the term “partial payment” means a payment that is less than the full amount of taxes due. The term does not include payments made pursuant to s. 194.171, s. 196.295, s. 197.222, s. 197.252, or s. 197.2524.

(2) At the discretion of the tax collector, the tax collector may accept one or more partial payments of any amount per parcel for payment of current taxes and assessments on real property or tangible personal property as long as such payment is made prior to the date of delinquency. The remaining amount of tax due, when paid, must be paid in full.

(3) Each partial payment, less a $10 processing fee payable to the tax collector, shall be credited to the tax account. A partial payment is not eligible for any applicable discount set forth in s. 197.162. The taxpayer has the responsibility to ensure that the remaining amount due is paid.

(4) Pursuant to s. 197.343, the tax collector shall prepare and mail at least one notice with the balance due. The tax collector shall mail the notice in the form as he or she considers proper and necessary or as may be required by rule of the department.

(5) Any remaining balance that is not paid before April 1 or the date of delinquency becomes delinquent and shall be handled in the same manner as any other unpaid taxes.

(6) At the tax collector’s discretion, an underpayment of $10 or less may be deemed a payment in full, rather than a partial payment.

(7) A partial payment shall be distributed in equal proportion to all taxing districts and levying authorities applicable to that account.

History.—s. 1, ch. 2009-130; s. 57, ch. 2011-151.



197.383 - Distribution of taxes.

197.383 Distribution of taxes.—The tax collector shall distribute taxes collected to each taxing authority at least four times during the first 2 months after the tax roll comes into his or her possession for collection and at least one time in all other months. A different schedule may be used if the tax collector and the governing board of the taxing authority mutually agree.

History.—s. 165, ch. 85-342; s. 1014, ch. 95-147.



197.402 - Advertisement of real or personal property with delinquent taxes.

197.402 Advertisement of real or personal property with delinquent taxes.—

(1) If advertisements are required, the board of county commissioners shall select the newspaper as provided in chapter 50. The tax collector shall pay all newspaper charges, and the proportionate cost of the advertisements shall be added to the delinquent taxes collected.

(2) Within 45 days after the personal property taxes become delinquent, the tax collector shall advertise a list of the names of delinquent personal property taxpayers and the amount of tax due by each. The advertisement shall include a notice that all personal property taxes are drawing interest at the rate of 18 percent per year and that, unless the delinquent taxes are paid, warrants will be issued thereon pursuant to s. 197.413 and the tax collector will apply to the circuit court for an order directing levy upon and seizure of the personal property of the taxpayer for the unpaid taxes.

(3) Except as provided in s. 197.432(4), on or before June 1 or the 60th day after the date of delinquency, whichever is later, the tax collector shall advertise once each week for 3 weeks and shall sell tax certificates on all real property having delinquent taxes. If the deadline falls on a Saturday, Sunday, or legal holiday, it is extended to the next working day. The tax collector shall make a list of such properties in the same order in which the property was assessed, specifying the amount due on each parcel, including interest at the rate of 18 percent per year from the date of delinquency to the date of sale; the cost of advertising; and the expense of sale. For sales that commence on or after June 1, all certificates shall be issued effective as of the date of the first day of the sale, and the interest to be paid to the certificateholder shall include the month of June.

(4) All advertisements shall be in the form prescribed by the department.

History.—s. 166, ch. 85-342; s. 55, ch. 94-353; s. 1478, ch. 95-147; s. 1, ch. 2005-220; s. 29, ch. 2010-5; s. 32, ch. 2011-151.



197.403 - Proof of publication.

197.403  Proof of publication.—The newspaper publishing the notice of a tax sale shall furnish a copy of the paper containing each notice to the tax collector within 10 days after the last required publication. When the publication of the tax sale notice is completed, the publisher shall make an affidavit, which shall be delivered to the tax collector and annexed to the report of certificates sold for taxes as provided by s. 197.432(9).

History.—s. 167, ch. 85-342; s. 33, ch. 2011-151.



197.412 - Attachment of tangible personal property in case of removal.

197.412 Attachment of tangible personal property in case of removal.—The tax collector of each county shall have the power, in the same manner and under the rules of law governing attachments of debts in other cases, to attach for taxes any tangible personal property that has been assessed at any time before payment if he or she has reason to believe that the property is being removed or disposed of so as to prevent or endanger the payment of taxes thereon. All taxes assessed upon tangible personal property shall have all the force of a judgment and execution at law against the owner of the property from the date the taxes became due. If the property is still located within the county, the tax collector may issue a warrant authorizing the tax collector, the tax collector’s deputy, or the sheriff to collect the taxes or otherwise seize the property, and the tax collector, deputy, or sheriff shall proceed in the same manner as on an execution from the circuit court. If the property is located outside the county, the tax collector may issue a warrant authorizing the sheriff of the county where the property is located to collect the taxes, or otherwise seize the property in the same manner as property in the county where the property is assessed. Thereafter, the tax collector shall proceed pursuant to s. 197.413.

History.—s. 169, ch. 85-342; s. 1015, ch. 95-147.



197.413 - Delinquent personal property taxes; warrants; court order for levy and seizure of personal property; seizure; fees of tax collectors.

197.413 Delinquent personal property taxes; warrants; court order for levy and seizure of personal property; seizure; fees of tax collectors.—

(1) Prior to May 1 of each year immediately following the year of assessment, the tax collector shall prepare a list of the unpaid personal property taxes containing the names and addresses of the taxpayers and the property subject to the tax as the same appear on the tax roll. Prior to April 30 of the next year, the tax collector shall prepare warrants against the delinquent taxpayers providing for the levy upon, and seizure of, tangible personal property. The cost of advertising delinquent tax shall be added to the delinquent taxes at the time of advertising. The tax collector is not required to issue warrants if delinquent taxes are less than $50. However, such taxes shall remain due and payable.

(2) Within 30 days after the date such warrants are prepared, the tax collector shall cause the filing of a petition in the circuit court for the county which the tax collector serves, which petition shall briefly describe the levies and nonpayment of taxes, the issuance of warrants, and proof of the publication of notice as provided for in s. 197.402 and shall list the names and addresses of the taxpayers who failed to pay taxes, as the same appear on the assessment roll. Such petition shall pray for an order ratifying and confirming the issuance of the warrants and directing the tax collector or his or her deputy to levy upon and seize the tangible personal property of each delinquent taxpayer to satisfy the unpaid taxes set forth in the petition. This proceeding is specifically provided to safeguard the constitutional rights of the taxpayers in relation to their tangible personal property and to allow the tax collector sufficient time to collect such delinquent personal property taxes before the filing of petitions in the circuit court and shall be conducted with these objectives in mind.

(3) The tax collector may employ counsel, and agree upon the counsel’s compensation, for conducting such suit or suits and may pay such compensation out of the general office expense fund and include such item in the budget.

(4) Immediately upon the filing of such petition, the tax collector shall request the earliest possible time for hearing before the circuit court on the petition, at which hearing the tax roll shall be presented and the tax collector or one of his or her deputies shall appear to testify under oath as to the nonpayment of the personal property taxes listed in the petition.

(5) Upon the filing of the petition, the clerk of the court shall notify each delinquent taxpayer listed in the petition that a petition has been filed and that, upon ratification and confirmation of the petition, the tax collector may issue warrants and levy upon, seize, and sell so much of the personal property as to satisfy the delinquent taxes, plus costs, interest, attorney’s fees, and other charges. The notice shall be given by certified mail, return receipt requested. If the clerk of court and the tax collector agree, the tax collector may provide the notice.

(6) If it appears to the circuit court that the taxes that appear on the tax roll are unpaid, the court shall issue its order directing the tax collector or his or her deputy to levy upon and seize so much of the tangible personal property of the taxpayers who are listed in the petition as is necessary to satisfy the unpaid taxes, costs, interest, attorney’s fees, and other charges.

(7) The court shall retain jurisdiction over the matters raised in the petition to hear such objections of taxpayers to the levy and seizure of their tangible personal property as may be warranted under the statutes and laws of the state.

(8) A tax warrant issued by the tax collector for the collection of tangible personal property taxes shall, after the court has issued its order as set forth in subsection (6), have the same force as a writ of garnishment upon any person who has any goods, moneys, chattels, or effects of the delinquent taxpayer in his or her hands, possession, or control or who is indebted to such delinquent taxpayer.

(9) When any tax warrant is levied upon any debtor or person holding property of the taxpayer, the debtor or person shall pay the debt or deliver the property of the delinquent taxpayer to the tax collector levying the warrant, and the receipt of the tax collector shall be complete discharge to that extent of the debtor or person holding the property. The tax collector shall make note of the levy upon the tax warrant.

(10) The tax collector is entitled to a fee of $10 from each delinquent taxpayer at the time delinquent taxes are collected.

History.—s. 170, ch. 85-342; s. 3, ch. 86-141; s. 38, ch. 87-224; s. 56, ch. 94-353; s. 1479, ch. 95-147; s. 9, ch. 98-139; s. 34, ch. 2011-151.



197.414 - Record of warrants and levies on tangible personal property.

197.414 Record of warrants and levies on tangible personal property.—The tax collector shall keep a record of all warrants and levies made under this chapter and shall note on such record the date of payment, the amount of money, if any, received, and the disposition thereof made by him or her. Such record shall be known as “the tangible personal property tax warrant register.” The warrant register may be maintained in paper or electronic form.

History.—s. 31, ch. 20723, 1941; ss. 1, 2, ch. 69-55; ss. 21, 35, ch. 69-106; s. 1, ch. 72-268; s. 171, ch. 85-342; s. 1016, ch. 95-147; s. 35, ch. 2011-151.

Note.—Former ss. 200.32, 197.160, 197.096.



197.4155 - Delinquent personal property taxes; payment program.

197.4155 Delinquent personal property taxes; payment program.—

(1) A county tax collector may implement a payment program for the payment of delinquent personal property taxes. If implemented, the tax collector shall require each taxpayer who requests to participate in the program to submit an application on a form prescribed by the tax collector which, at a minimum, must include the name, address, a description of the property subject to personal property taxes, and the amount of the personal property taxes owed by the taxpayer.

(2) Within 10 days after a taxpayer who owes delinquent personal property taxes submits the required application, the tax collector may prescribe a payment plan for the full payment of the delinquent taxes, including any delinquency charges, interest, and costs allowed by this chapter. The plan must be in writing and must be delivered to the taxpayer after it is prescribed. When the plan is developed, the tax collector may consider a taxpayer’s current and anticipated future ability to pay over the time period of a potential payment plan. The plan must provide that if the taxpayer does not follow the payment terms or fails to timely file returns or pay current obligations after the date of the payment plan, the taxpayer is delinquent, and any unpaid balance of tax, penalty, or interest scheduled in the payment plan will be due and payable immediately. The plan must also provide that unpaid tax amounts bear interest as provided by law. In prescribing a payment plan, the tax collector may exercise flexibility as to the dates, amounts, and number of payments required to collect all delinquent personal property taxes owed, except that the plan must provide for the full satisfaction of all amounts owed by the taxpayer within 3 years after the due date of the first payment under the plan.

(3) If a tax warrant is issued under s. 197.413 against a delinquent taxpayer who is participating in an installment payment plan under this section, the tax warrant is unenforceable as long as the taxpayer is neither delinquent under the terms of the installment payment plan nor attempting to remove or dispose of the personal property that is subject to the tax warrant.

(4) If the amounts due under the installment payment plan are not paid in full in accordance with the terms of the plan, the tax collector may use all enforcement methods available under the law.

History.—s. 2, ch. 98-167; s. 36, ch. 2011-151.



197.416 - Continuing duty of the tax collector to collect delinquent tax warrants; limitation of actions.

197.416 Continuing duty of the tax collector to collect delinquent tax warrants; limitation of actions.—It is the duty of the tax collector issuing a tax warrant for the collection of delinquent tangible personal property taxes to continue his or her efforts to collect such taxes for 7 years after the date of the ratification of the warrant. After the expiration of 7 years, the warrant is barred by this statute of limitation. A tax collector or his or her successor is not relieved of accountability for collection of any taxes assessed on tangible personal property until he or she has completely performed every duty devolving upon the tax collector as required by law.

History.—s. 172, ch. 85-342; s. 1017, ch. 95-147; s. 37, ch. 2011-151.



197.417 - Sale of personal property after seizure.

197.417 Sale of personal property after seizure.—

(1) When personal property is levied upon for delinquent taxes as provided for in s. 197.413, at least 7 days before the sale the tax collector shall give public notice by advertisement of the time and place of sale of the property to be sold. The notice shall be posted in at least two public places in the county and the property shall be sold at public auction at the location noted in the advertisement. Notice posted on the Internet qualifies as one location. The property sold shall be present if practical. If the sale is conducted electronically, a description of the property and a photograph, when practical, shall be available. At any time before the sale the owner or claimant of the property may release the property by the payment of the taxes, plus delinquent charges, interest, and costs, for which the property was liable to be sold. In case such a sale is made, the tax collector is entitled to the same fees and charges as are allowed sheriffs upon execution sales.

(2) If the property levied upon is sold for more than the amount of taxes, delinquent charges, interest, costs, and collection fees, the surplus shall be returned to the person who had possession of the property when the levy was made or to the owner of the property.

(3) If the property levied upon cannot be located in the county or is sold for less than the amount of taxes, delinquent charges, interest, costs, and collection fees, the deficit shall be a general lien against all the taxpayer’s other personal property situated in the county. The other property may be seized and sold in the same manner as property on which there is a specific lien for delinquent taxes.

History.—s. 173, ch. 85-342; s. 38, ch. 2011-151.



197.432 - Sale of tax certificates for unpaid taxes.

197.432 Sale of tax certificates for unpaid taxes.—

(1) On the day and approximately at the time designated in the notice of the sale, the tax collector shall commence the sale of tax certificates on the real property on which taxes have not been paid. The tax collector shall continue the sale from day to day until each certificate is sold to pay the taxes, interest, costs, and charges on the parcel described in the certificate. The tax collector shall offer all certificates on the property as they are listed on the tax roll. The tax collector may conduct the sale of tax certificates for unpaid taxes pursuant to this section by electronic means, which may allow for proxy bidding. Such electronic means must comply with the procedures provided in this chapter. A tax collector who chooses to conduct such electronic sales may receive electronic deposits and payments related to the tax certificate sale.

(2) A lien created through the sale of a tax certificate may not be enforced in any manner except as prescribed in this chapter.

(3) If the taxes on a real property and all interest, costs, and charges are paid before a tax certificate is awarded to a buyer or struck to the county, the tax collector may not issue the tax certificate. After a tax certificate is awarded to a buyer or struck to the county, the delinquent taxes, interest, costs, and charges are paid by the redemption of the tax certificate.

(4) A tax certificate representing less than $250 in delinquent taxes on property that has been granted a homestead exemption for the year in which the delinquent taxes were assessed may not be sold at public auction or by electronic sale as provided in subsection (1) but must be issued by the tax collector to the county at the maximum rate of interest allowed. Section 197.4725 or s. 197.502(3) may not be invoked if the homestead exemption is granted to the person who received the homestead exemption for the year in which the tax certificate was issued unless any such tax certificates and accrued interest represent an amount of $250 or more.

(5) A tax certificate that has not been sold on property for which a tax deed application is pending shall be struck to the county.

(6) Each certificate shall be awarded to the person who will pay the taxes, interest, costs, and charges and will demand the lowest rate of interest, not in excess of the maximum rate of interest allowed by this chapter. The tax collector shall accept bids in even increments and in fractional interest rate bids of one-quarter of 1 percent only. If multiple bidders offer the same lowest rate of interest, the tax collector shall determine the method of selecting the bidder to whom the certificate will be awarded. Acceptable methods include the bid received first or use of a random-number generator. If a certificate is not purchased, the certificate shall be struck to the county at the maximum rate of interest allowed by this chapter.

(7) The tax collector may require payment of a reasonable deposit from any person who wishes to bid for a tax certificate. A person who fails or refuses to pay any bid made by, or on behalf of, such person is not entitled to bid or have any other bid accepted or enforced except as authorized by the tax collector. The tax collector shall provide written or electronic notice when certificates are ready for issuance. Payment must be made within 48 hours after the transmission of the electronic notice by the tax collector or mailing of such notice or, at the tax collector’s discretion, all or a portion of the deposit placed by the bidder may be forfeited. Payment must be made before the issuance of the certificate by the tax collector. If the tax collector determines that payment has been requested in error, the tax collector shall issue a refund within 15 business days after such payment.

(8) Upon the cancellation of a bid:

(a) If the sale has not been adjourned, the tax collector shall reoffer the certificate for sale.

(b) If the sale has been adjourned, the tax collector shall reoffer the certificate at a subsequent sale. Before the subsequent sale, the parcels must be readvertised pursuant to s. 197.402(3).

(9) The tax collector shall maintain records of all the certificates sold for taxes, showing the date of the sale, the number of each certificate, the name of the owner as returned, a description of the property within the certificate, the name of the purchaser, the interest rate bid, and the amount for which sale was made. Such records may be maintained electronically and shall be cited as the “list of tax certificates sold.”

(10) A certificate may not be sold on, and a lien is not created in, property owned by any governmental unit which has become subject to taxation due to lease of the property to a nongovernmental lessee. The delinquent taxes shall be enforced and collected in the manner provided in s. 196.199(8). However, the ad valorem real property taxes levied on a leasehold that is taxed as real property under s. 196.199(2)(b), and for which no rental payments are due under the agreement that created the leasehold or for which payments required under the original leasehold agreement have been waived or prohibited by law before January 1, 1993, must be paid by the lessee. If the taxes are unpaid, the delinquent taxes become a lien on the leasehold and may be collected and enforced under this chapter.

(11) Any tax certificates that are void due to an error of the property appraiser, the tax collector, or the taxing or levying authority and are subsequently canceled, or are corrected or amended pursuant to this chapter or chapter 196, earn interest at the rate of 8 percent per year, simple interest, or the rate of interest bid at the tax certificate sale, whichever is less, calculated monthly from the date the certificate was purchased until the date the tax collector issues the refund. Refunds made on tax certificates that are corrected or void shall be processed pursuant to the procedure set forth in s. 197.182, except that the 4-year time period provided for in s. 197.182(1)(e) does not apply to or bar refunds resulting from correction or cancellation of certificates and release of tax deeds as authorized herein.

(12) The tax collector is entitled to a commission of 5 percent on the amount of the delinquent taxes and interest when a tax certificate is sold. The commission must be included in the face value of the certificate. However, the tax collector is not entitled to a commission for a certificate that is struck to the county until the certificate is redeemed or purchased. If a tax deed is issued to the county, the tax collector may not receive his or her commission until the property is sold and conveyed by the county.

(13) The holder of a tax certificate may not directly, through an agent, or otherwise initiate contact with the owner of property upon which he or she holds a tax certificate to encourage or demand payment until 2 years after April 1 of the year of issuance of the tax certificate.

(14) Any holder of a tax certificate who, prior to the date 2 years after April 1 of the year of issuance of the tax certificate, initiates, or whose agent initiates, contact with the property owner upon which he or she holds a certificate encouraging or demanding payment may be barred by the tax collector from bidding at a tax certificate sale. Unfair or deceptive contact by the holder of a tax certificate to a property owner to obtain payment is an unfair and deceptive trade practice, as referenced in s. 501.204(1), regardless of whether the tax certificate is redeemed. Such unfair or deceptive contact is actionable under ss. 501.2075-501.211. If the property owner later redeems the certificate in reliance on the deceptive or unfair practice, the unfair or deceptive contact is actionable under applicable laws prohibiting fraud.

History.—s. 174, ch. 85-342; s. 9, ch. 90-343; s. 4, ch. 91-295; s. 1, ch. 93-108; s. 1018, ch. 95-147; s. 10, ch. 98-139; s. 3, ch. 98-167; s. 1, ch. 99-141; s. 1, ch. 2003-22; s. 39, ch. 2011-151; s. 4, ch. 2014-211.



197.4325 - Procedure when payment of taxes or tax certificates is dishonored.

197.4325 Procedure when payment of taxes or tax certificates is dishonored.—

(1) Within 10 days after a payment for taxes received by the tax collector is dishonored, the tax collector shall notify the payor that the payment has been dishonored. If the official receipt is canceled for nonpayment, the tax collector shall make an entry on the tax roll that the receipt was canceled because of a dishonored payment. The tax collector may make a reasonable effort to collect the moneys due before canceling the receipt.

(2) If a payment received by the tax collector for the purchase of a tax certificate is dishonored and:

(a)  The tax certificate sale has been adjourned, the tax collector shall readvertise the tax certificate to be resold. If the bidder’s deposit is forfeited and the certificate is readvertised, the deposit shall be used to pay the advertising fees before other costs or charges are imposed. Any portion of the bidder’s forfeit deposit that remains after advertising and other costs or charges have been paid shall be deposited by the tax collector into his or her official office account. If the tax collector fails to require a deposit and tax certificates are resold, the advertising charges required for the second sale may not be added to the face value of the tax certificate.

(b)  The tax certificate sale has not been adjourned, the tax collector shall cancel the previous bid pursuant to s. 197.432(8)(a) and reoffer the certificate for sale.

History.—s. 13, ch. 98-139; s. 40, ch. 2011-151.



197.433 - Duplicate certificates.

197.433 Duplicate certificates.—

(1) A holder of a tax certificate may apply to the tax collector for a duplicate certificate if the original certificate has been lost or destroyed. The tax certificate holder shall give an affidavit to the tax collector stating that the affiant is the owner of the tax certificate and that the tax certificate was lost or destroyed. The tax certificate holder shall pay a $5 fee for issuance of the duplicate certificate.

(2) If the tax collector certifies to the board of county commissioners that a tax certificate belonging to the county has been lost or destroyed, the board shall enter an order in its minute book directing the collector to issue and file in his or her office a duplicate certificate.

(3) The tax collector shall issue a duplicate certificate, plainly mark or stamp such certificate as a duplicate, and enter the fact of the duplicate in the tax sale record opposite the entry of the sale for which the lost or destroyed certificate was issued. The tax collector shall enter in the same place a notation of the alleged loss or destruction, whether the duplicate certificate is issued or not.

History.—s. 8, ch. 14572, 1929; s. 16, ch. 20722, 1941; s. 7, ch. 22079, 1943; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; s. 10, ch. 73-332; s. 53, ch. 73-333; s. 175, ch. 85-342; s. 1019, ch. 95-147.

Note.—Former ss. 193.59, 197.205, 197.132.



197.442 - Tax collector not to sell certificates on land on which taxes have been paid; penalty.

197.442 Tax collector not to sell certificates on land on which taxes have been paid; penalty.—

(1) If a tax collector sells tax certificates on land upon which the taxes have been paid, upon written demand by the aggrieved taxpayer alleging the circumstances, the tax collector shall initiate action to cancel any improperly issued tax certificate or deed in accordance with the provisions of s. 197.443. If the tax collector fails to act within a reasonable time, his or her office shall be liable for all legitimate expenses which the aggrieved taxpayer may spend in clearing his or her title, including a reasonable attorney’s fee.

(2) The office of the tax collector shall be responsible for costs of advertising property on which the taxes have been paid, and the office of the property appraiser shall be responsible for the costs of advertising property doubly assessed or assessed in error.

History.—s. 176, ch. 85-342; s. 1020, ch. 95-147; s. 41, ch. 2011-151.



197.443 - Cancellation of tax certificates; correction of tax certificates.

197.443 Cancellation of tax certificates; correction of tax certificates.—

(1) The tax collector shall forward a certificate of error to the department and enter a memorandum of error upon the list of certificates sold for taxes if:

(a) The tax certificate evidencing the sale is void because the taxes on the property have been paid;

(b) The property was not subject to taxation at the time of the assessment on which they were sold;

(c) The description of the property in the tax certificate is void or has been corrected or amended;

(d) An error of commission or omission has occurred which invalidates the sale;

(e) The circuit court has voided the tax certificate by a suit to cancel the tax certificate by the holder;

(f) The tax certificate is void for any other reason; or

(g) An error in assessed value has occurred for which the tax certificate may be corrected.

(2) The department, upon receipt of the certificate of error, if satisfied of the correctness of the certificate or upon receipt of a court order, shall notify the tax collector, who shall cancel or correct the certificate. A tax certificate correction or cancellation that has been ordered by a court and that does not result from a change made in the assessed value on a tax roll certified to the tax collector shall be made by the tax collector without order from the department.

(3) The holder of a tax certificate who pays, redeems, or causes to be corrected or to be canceled and surrendered by any other tax certificates, or who pays any subsequent and omitted taxes or costs, in connection with the foreclosure of a tax certificate or tax deed that is void or corrected for any reason, is entitled to a refund of the amount paid together with interest calculated monthly from the date of payment through the date of issuance of the refund at the rate specified in s. 197.432(11).

(a) The county officer or taxing or levying authority that causes an error that results in the voiding of a tax certificate shall be charged for the costs of advertising incurred in the sale of a new tax certificate.

(b) If the owner of a tax certificate requests that the certificate be canceled for any reason, or that the amount of the certificate be amended as a result of payments received due to an intervening bankruptcy or receivership, but does not seek a refund, the tax collector shall cancel or amend the tax certificate and a refund shall not be processed. The tax collector shall require the owner of the tax certificate to execute a written statement that he or she is the holder of the tax certificate, that he or she wishes the certificate to be canceled or amended, and that a refund is not expected and is not to be made.

(4) If the tax certificate or a tax deed based upon the certificate is held by an individual, the collector shall notify the original purchaser of the certificate or tax deed or the subsequent holder, if known, that upon the voluntary surrender of the certificate or deed of release of any rights under the tax deed, a refund will be made of the amount received by the governmental units for the certificate or deed, plus $1 for the deed of release.

(5) The refund shall be made in accordance with the procedure set forth in s. 197.182, except that the 4-year time period provided for in s. 197.182(1)(e) does not apply to or bar refunds resulting from correction or cancellation of certificates and release of tax deeds as authorized in this section.

History.—s. 177, ch. 85-342; s. 10, ch. 90-343; s. 5, ch. 91-295; s. 1021, ch. 95-147; s. 11, ch. 98-139; s. 42, ch. 2011-151.



197.444 - Cancellation of tax certificates; suit by holder.

197.444 Cancellation of tax certificates; suit by holder.—

(1) The holder of any tax certificate that is void for any reason has the right to bring an action in circuit court to have such tax certificate canceled and to obtain the return of the money paid for the tax certificate. The plaintiff may include as many void certificates as he or she sees fit. The only necessary party defendant shall be the tax collector.

(2) The complaint shall briefly describe the tax certificate, state that it is void and the reason therefor, and demand that the certificate be declared void and that all amounts received by the governmental unit be returned. The plaintiff may include as many void certificates as desired, whether they cover the same land or different parcels of land.

(3) If the court finds for the plaintiff, it shall enter a final judgment declaring the tax certificate void, canceling it of record, and ordering each governmental unit or agency receiving any sums for the tax certificate to return the amounts received by it to the plaintiff, and, thereupon, the amount received for the certificate by the governmental units or agencies shall be returned.

(4) The provisions of this section may also be used by the holder of any tax certificate who pays, redeems, or causes to be canceled and surrenders any other tax certificate in connection with an application for tax deed or in connection with tax foreclosure proceedings, if the other tax certificate is void for any reason.

(5) The provisions of this section are not exclusive, and a refund of moneys may be obtained under s. 197.442 or s. 197.443.

History.—s. 178, ch. 85-342; s. 1022, ch. 95-147.



197.446 - Payment of back taxes as condition precedent to cancellation of tax certificate held by county.

197.446 Payment of back taxes as condition precedent to cancellation of tax certificate held by county.—No order shall be issued by any court in an action brought by or on behalf of any landowner to enjoin any tax sale or to set aside or cancel any tax certificate held by any county in the state until the owner pays to the tax collector of the county where the property is assessable the full amount of the taxes that could have been lawfully assessed against the property for the period covered by the assessment complained of, whether or not the real estate has been returned for assessment by the owner. In all such cases, the court shall ascertain and determine the amount of tax to be paid by the owner.

History.—s. 179, ch. 85-342.



197.447 - Cancellation of tax liens held by the county on property of the United States and the State of Florida.

197.447 Cancellation of tax liens held by the county on property of the United States and the State of Florida.—When a board of county commissioners finds that the United States, or any duly constituted agency thereof, has acquired by purchase or contract to purchase any lands in that county for reforestation, game preserve, or military aviation purposes, or that any duly constituted authority of the state has acquired lands for public road or aeronautical purposes, against which lands there is an outstanding tax lien held by the county, the board shall by resolution describe the lands acquired, the nature of the lien thereon, and the purpose for which the lands are to be used and request the department for authority to cancel the lien against the lands. A certified copy of the resolution shall be furnished to the department, and, upon receipt of the authority from the department to cancel the tax lien, the tax collector and the clerk of the county in which the lands are located shall record the authority in the official records of the county and shall note on the proper tax records of the office the action taken by the board of county commissioners and the department by noting: “Canceled by authority of s. 197.447, Florida Statutes,” the date of the authority, and reference to the book number and page number where the authorization is recorded. All such taxes and liens held by the county shall thereafter be canceled. No charge shall be made for costs or expenses to secure cancellation of any tax lien affected by the provisions of this section.

History.—s. 180, ch. 85-342.



197.462 - Transfer of tax certificates held by individuals.

197.462 Transfer of tax certificates held by individuals.—

(1) All tax certificates issued to an individual may be transferred at any time before they are redeemed or a tax deed is executed.

(2) The tax collector shall record the transfer on the record of tax certificates sold.

(3) The tax collector shall receive $2.25 as a service charge for each transfer.

History.—s. 182, ch. 85-342; s. 11, ch. 90-343; s. 57, ch. 94-353; s. 43, ch. 2011-151.



197.472 - Redemption of tax certificates.

197.472 Redemption of tax certificates.—

(1) A person may redeem a tax certificate at any time after the certificate is issued and before a tax deed is issued unless full payment for a tax deed is made to the clerk of the court, including documentary stamps and recording fees. The person redeeming a tax certificate shall pay the tax collector the face amount plus all interest, costs, and charges.

(2) When a tax certificate is redeemed and the interest earned on the tax certificate is less than 5 percent of the face amount of the certificate, a mandatory minimum interest of an absolute 5 percent shall be levied upon the face value of the tax certificate. The person redeeming the tax certificate shall pay the interest rate due on the certificate or the 5 percent mandatory minimum interest, whichever is greater. This subsection applies to all county-held tax certificates and all individual tax certificates except those with an interest rate bid of zero percent.

(3) The tax collector shall receive a fee of $6.25 for each tax certificate redeemed.

(4) A portion of a certificate may be redeemed only if such portion can be ascertained by legal description and the portion to be redeemed is evidenced by a contract for sale or recorded deed. The tax collector shall make a written request for apportionment to the property appraiser, and within 15 days the property appraiser shall furnish the tax collector a certificate apportioning the value to that portion sought to be redeemed and to the remaining land covered by the certificate.

(5) After a tax certificate is redeemed, the tax collector shall pay to the owner of the tax certificate the amount received by the tax collector less the redemption fee within 15 business days after the date of receipt of the redemption. Along with the payment, the tax collector shall identify the certificates redeemed and the amount paid for each certificate. However, if the tax collector pays the certificateholder electronically, the certificates redeemed and the amounts paid for each certificate shall be provided electronically by facsimile or electronic mail.

(6) Nothing in this section shall be deemed to deny any person the right to redeem any outstanding tax certificate in accordance with the law.

(7) The provisions of subsection (4) do not apply to collections relating to fee timeshare real property made pursuant to s. 192.037.

History.—s. 183, ch. 85-342; s. 4, ch. 86-141; s. 58, ch. 94-353; s. 44, ch. 2011-151; s. 5, ch. 2014-211.



197.4725 - Purchase of county-held tax certificates.

197.4725 Purchase of county-held tax certificates.—

(1) Any person may purchase a county-held tax certificate at any time after the tax certificate is issued and before a tax deed application is made. The person purchasing a county-held tax certificate shall pay to the tax collector the face amount plus all interest, costs, and charges or, subject to s. 197.472(4), the part described in the tax certificate.

(2) If a county-held tax certificate is purchased, the interest earned shall be calculated at 1.5 percent per month, or a fraction thereof, to the date of purchase.

(3) The tax collector shall receive a fee of $6.25 for each county-held tax certificate purchased.

(4) This section does not apply to collections relating to fee timeshare real property made pursuant to s. 192.037.

(5) The tax collector may use electronic means to make known county-held tax certificates that are available for purchase and to complete the purchase. The tax collector may charge a reasonable fee for costs incurred in providing such electronic services.

(6) The purchaser of a county-held tax certificate shall be issued a tax certificate with a face value that includes all sums paid to acquire the certificate from the county, including accrued interest and charges paid under this section. The date the county-held certificate was issued is the date for use in determining the date on which an application for tax deed may be made. The date that the new certificate is purchased is the date for use in calculating the interest or minimum interest due if the certificate is redeemed.

History.—s. 45, ch. 2011-151.



197.473 - Disposition of unclaimed redemption moneys.

197.473 Disposition of unclaimed redemption moneys.—Money paid to the tax collector for the redemption of a tax certificate or a tax deed application that is payable to the holder of a redeemed tax certificate but for which no claim has been made, or that fails to be presented for payment, is considered unclaimed as defined in s. 717.113 and shall be remitted to the state pursuant to s. 717.117.

History.—s. 184, ch. 85-342; s. 5, ch. 86-141; s. 46, ch. 2011-151.



197.482 - Expiration of tax certificate.

197.482 Expiration of tax certificate.—Seven years after the date of issuance of a tax certificate, which is the date of the first day of the tax certificate sale as advertised under s. 197.432, if a tax deed has not been applied for, and no other administrative or legal proceeding, including a bankruptcy, has existed of record, the tax certificate is null and void and shall be canceled. The tax collector shall note the date of the cancellation upon all appropriate records in his or her office. This section does not apply to deferred payment tax certificates.

History.—s. 185, ch. 85-342; s. 6, ch. 92-312; s. 1023, ch. 95-147; s. 2, ch. 99-141; s. 47, ch. 2011-151.



197.492 - Errors and insolvencies report.

197.492 Errors and insolvencies report.—On or before the 60th day after the tax certificate sale is adjourned, the tax collector shall certify to the board of county commissioners a report showing the discounts, errors, double assessments, and insolvencies relating to tax collections for which credit is to be given, including in every case except discounts, the names of the parties on whose account the credit is to be allowed. The report may be submitted in an electronic format.

History.—s. 186, ch. 85-342; s. 48, ch. 2011-151.



197.502 - Application for obtaining tax deed by holder of tax sale certificate; fees.

197.502 Application for obtaining tax deed by holder of tax sale certificate; fees.—

(1) The holder of a tax certificate at any time after 2 years have elapsed since April 1 of the year of issuance of the tax certificate and before the cancellation of the certificate, may file the certificate and an application for a tax deed with the tax collector of the county where the property described in the certificate is located. The tax collector may charge a tax deed application fee of $75 and for reimbursement of the costs for providing online tax deed application services. If the tax collector charges a combined fee in excess of $75, applicants shall have the option of using the electronic tax deed application process or may file applications without using such service.

(2) A certificateholder, other than the county, who makes application for a tax deed shall pay the tax collector at the time of application all amounts required for redemption or purchase of all other outstanding tax certificates, plus interest, any omitted taxes, plus interest, any delinquent taxes, plus interest, and current taxes, if due, covering the property. In addition, the certificateholder shall pay the costs of resale, if applicable, and failure to pay such costs within 30 days after notice from the clerk shall result in the clerk’s entering the land on a list entitled “lands available for taxes.”

(3) The county in which the property described in the certificate is located shall apply for a tax deed on all county-held certificates on property valued at $5,000 or more on the property appraiser’s most recent assessment roll, except deferred payment tax certificates, and may apply for tax deeds on certificates on property valued at less than $5,000 on the property appraiser’s most recent assessment roll. The application shall be made 2 years after April 1 of the year of issuance of the certificates or as soon thereafter as is reasonable. Upon application, the county shall deposit with the tax collector all applicable costs and fees as provided in subsection (1), but may not deposit any money to cover the redemption of other outstanding certificates covering the property.

(4) The tax collector shall deliver to the clerk of the circuit court a statement that payment has been made for all outstanding certificates or, if the certificate is held by the county, that all appropriate fees have been deposited, and stating that the following persons are to be notified prior to the sale of the property:

(a) Any legal titleholder of record if the address of the owner appears on the record of conveyance of the property to the owner. However, if the legal titleholder of record is the same as the person to whom the property was assessed on the tax roll for the year in which the property was last assessed, the notice may be mailed to the address of the legal titleholder as it appears on the latest assessment roll.

(b) Any lienholder of record who has recorded a lien against the property described in the tax certificate if an address appears on the recorded lien.

(c) Any mortgagee of record if an address appears on the recorded mortgage.

(d) Any vendee of a recorded contract for deed if an address appears on the recorded contract or, if the contract is not recorded, any vendee who has applied to receive notice pursuant to s. 197.344(1)(c).

(e) Any other lienholder who has applied to the tax collector to receive notice if an address is supplied to the collector.

(f) Any person to whom the property was assessed on the tax roll for the year in which the property was last assessed.

(g) Any lienholder of record who has recorded a lien against a mobile home located on the property described in the tax certificate if an address appears on the recorded lien and if the lien is recorded with the clerk of the circuit court in the county where the mobile home is located.

(h) Any legal titleholder of record of property that is contiguous to the property described in the tax certificate, if the property described is submerged land or common elements of a subdivision and if the address of the titleholder of contiguous property appears on the record of conveyance of the property to the legal titleholder. However, if the legal titleholder of property contiguous to the property is the same as the person to whom the property described in the tax certificate was assessed on the tax roll for the year in which the property was last assessed, the notice may be mailed to the address of the legal titleholder as it appears on the latest assessment roll. As used in this chapter, the term “contiguous” means touching, meeting, or joining at the surface or border, other than at a corner or a single point, and not separated by submerged lands. Submerged lands lying below the ordinary high-water mark which are sovereignty lands are not part of the upland contiguous property for purposes of notification.

The statement must be signed by the tax collector or the tax collector’s designee. The tax collector may purchase a reasonable bond for errors and omissions of his or her office in making such statement. The search of the official records must be made by a direct and inverse search. “Direct” means the index in straight and continuous alphabetic order by grantor, and “inverse” means the index in straight and continuous alphabetic order by grantee.

(5)(a) The tax collector may contract with a title company or an abstract company to provide the minimum information required in subsection (4), consistent with rules adopted by the department. If additional information is required, the tax collector must make a written request to the title or abstract company stating the additional requirements. The tax collector may select any title or abstract company, regardless of its location, as long as the fee is reasonable, the minimum information is submitted, and the title or abstract company is authorized to do business in this state. The tax collector may advertise and accept bids for the title or abstract company if he or she considers it appropriate to do so.

1. The ownership and encumbrance report must include the letterhead of the person, firm, or company that makes the search, and the signature of the individual who makes the search or of an officer of the firm. The tax collector is not liable for payment to the firm unless these requirements are met. The report may be submitted to the tax collector in an electronic format.

2. The tax collector may not accept or pay for any title search or abstract if financial responsibility is not assumed for the search. However, reasonable restrictions as to the liability or responsibility of the title or abstract company are acceptable. Notwithstanding s. 627.7843(3), the tax collector may contract for higher maximum liability limits.

3. In order to establish uniform prices for ownership and encumbrance reports within the county, the tax collector must ensure that the contract for ownership and encumbrance reports include all requests for title searches or abstracts for a given period of time.

(b) Any fee paid for a title search or abstract must be collected at the time of application under subsection (1), and the amount of the fee must be added to the opening bid.

(c) The clerk shall advertise and administer the sale and receive such fees for the issuance of the deed and sale of the property as provided in s. 28.24.

(6) The opening bid:

(a) On county-held certificates on nonhomestead property shall be the sum of the value of all outstanding certificates against the property, plus omitted years’ taxes, delinquent taxes, interest, and all costs and fees paid by the county.

(b) On an individual certificate must include, in addition to the amount of money paid to the tax collector by the certificateholder at the time of application, the amount required to redeem the applicant’s tax certificate and all other costs and fees paid by the applicant, plus all tax certificates that were sold subsequent to the filing of the tax deed application and omitted taxes, if any.

(c) On property assessed on the latest tax roll as homestead property shall include, in addition to the amount of money required for an opening bid on nonhomestead property, an amount equal to one-half of the latest assessed value of the homestead.

(7) On county-held or individually held certificates for which there are no bidders at the public sale and for which the certificateholder fails to timely pay costs of resale or fails to pay the amounts due for issuance of a tax deed within 30 days after the sale, the clerk shall enter the land on a list entitled “lands available for taxes” and shall immediately notify the county commission that the property is available. During the first 90 days after the property is placed on the list, the county may purchase the land for the opening bid or may waive its rights to purchase the property. Thereafter, any person, the county, or any other governmental unit may purchase the property from the clerk, without further notice or advertising, for the opening bid, except that if the county or other governmental unit is the purchaser for its own use, the board of county commissioners may cancel omitted years’ taxes, as provided under s. 197.447. Interest on the opening bid continues to accrue through the month of sale as prescribed by s. 197.542.

(8) Taxes may not be extended against parcels listed as lands available for taxes, but in each year the taxes that would have been due shall be treated as omitted years and added to the required minimum bid. Three years after the day the land was offered for public sale, the land shall escheat to the county in which it is located, free and clear. All tax certificates, accrued taxes, and liens of any nature against the property shall be deemed canceled as a matter of law and of no further legal force and effect, and the clerk shall execute an escheatment tax deed vesting title in the board of county commissioners of the county in which the land is located.

(a) When a property escheats to the county under this subsection, the county is not subject to any liability imposed by chapter 376 or chapter 403 for preexisting soil or groundwater contamination due solely to its ownership. However, this subsection does not affect the rights or liabilities of any past or future owners of the escheated property and does not affect the liability of any governmental entity for the results of its actions that create or exacerbate a pollution source.

(b) The county and the Department of Environmental Protection may enter into a written agreement for the performance, funding, and reimbursement of the investigative and remedial acts necessary for a property that escheats to the county.

(9) Consolidated applications on more than one tax certificate are allowed, but a separate statement shall be issued pursuant to subsection (4), and a separate tax deed shall be issued pursuant to s. 197.552, for each parcel of property shown on the tax certificate.

(10) Any fees collected pursuant to this section shall be refunded to the certificateholder in the event that the tax deed sale is canceled for any reason.

(11) For any property acquired under this section by the county for the express purpose of providing infill housing, the board of county commissioners may, in accordance with s. 197.447, cancel county-held tax certificates and omitted years’ taxes on such properties. Furthermore, the county may not transfer a property acquired under this section specifically for infill housing back to a taxpayer who failed to pay the delinquent taxes or charges that led to the issuance of the tax certificate or lien. For purposes of this subsection only, the term “taxpayer” includes the taxpayer’s family or any entity in which the taxpayer or taxpayer’s family has any interest.

History.—s. 187, ch. 85-342; s. 6, ch. 86-141; s. 27, ch. 86-152; s. 1, ch. 89-286; s. 7, ch. 92-312; s. 14, ch. 93-132; s. 1024, ch. 95-147; s. 1, ch. 96-181; s. 1, ch. 96-219; ss. 3, 4, 5, ch. 99-190; s. 3, ch. 2001-137; s. 9, ch. 2001-252; s. 1, ch. 2003-284; s. 8, ch. 2004-349; s. 1, ch. 2004-372; s. 49, ch. 2011-151; s. 1, ch. 2013-148; s. 6, ch. 2014-211.



197.512 - Notice, form of publication for obtaining tax deed by holder.

197.512 Notice, form of publication for obtaining tax deed by holder.—

(1) Upon the receipt of the application as provided by s. 197.502, and after the proper charges have been paid, the clerk shall publish a notice once each week for 4 consecutive weeks at weekly intervals in a newspaper selected as provided in s. 197.402. The form of notice of the application for a tax deed shall be as prescribed by the department. No tax deed sale shall be held until 30 days after the first publication of the notice.

(2) Proof of the publication or posting of the notice provided for in this section shall be filed by the clerk of the circuit court in the clerk’s office on or before the date fixed for the making of the sale. When there is no newspaper, the clerk shall execute and file in his or her office a certificate of the posting of the notices, stating where and on what dates the notices were posted.

(3) Except when the land is redeemed according to law, the clerk shall record his or her certificate of notice and his or her certificate of advertising in the public records of the county with such other relevant documents as may be required by the department.

History.—ss. 2, 3, ch. 17457, 1935; CGL 1936 Supp. 999(137, 138); ss. 25, 27, ch. 20722, 1941; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; ss. 18, 30, ch. 73-332; s. 188, ch. 85-342; s. 1025, ch. 95-147; s. 10, ch. 2001-252.

Note.—Former ss. 194.16, 197.495, 194.17, 197.500, 197.251, 197.246.



197.522 - Notice to owner when application for tax deed is made.

197.522 Notice to owner when application for tax deed is made.—

(1)(a) The clerk of the circuit court shall notify, by certified mail with return receipt requested or by registered mail if the notice is to be sent outside the continental United States, the persons listed in the tax collector’s statement pursuant to s. 197.502(4) that an application for a tax deed has been made. Such notice shall be mailed at least 20 days prior to the date of sale. If no address is listed in the tax collector’s statement, then no notice shall be required.

(b) The clerk shall enclose with every copy mailed a statement as follows:

WARNING: There are unpaid taxes on property which you own or in which you have a legal interest. The property will be sold at public auction on   (date)   unless the back taxes are paid. To make payment, or to receive further information, contact the clerk of court immediately at   (address)  ,   (telephone number)  .

(c) The clerk shall complete and attach to the affidavit of the publisher a certificate containing the names and addresses of those persons notified and the date the notice was mailed. The certificate shall be signed by the clerk and the clerk’s official seal affixed. The certificate shall be prima facie evidence of the fact that the notice was mailed. If no address is listed on the tax collector’s certification, the clerk shall execute a certificate to that effect.

(d) The failure of anyone to receive notice as provided herein shall not affect the validity of the tax deed issued pursuant to the notice.

(e) A printed copy of the notice as published in the newspaper, accompanied by the warning statement described in paragraph (b), shall be deemed sufficient notice.

(2)(a) In addition to the notice provided in subsection (1), the sheriff of the county in which the legal titleholder resides shall, at least 20 days prior to the date of sale, notify the legal titleholder of record of the property on which the tax certificate is outstanding. The original notice and sufficient copies shall be prepared by the clerk and provided to the sheriff. Such notice shall be served as specified in chapter 48; if the sheriff is unable to make service, he or she shall post a copy of the notice in a conspicuous place at the legal titleholder’s last known address. The inability of the sheriff to serve notice on the legal titleholder shall not affect the validity of the tax deed issued pursuant to the notice. A legal titleholder of record who resides outside the state may be notified by the clerk as provided in subsection (1). The notice shall be in substantially the following form:

WARNING

There are unpaid taxes on the property which you own. The property will be sold at public auction on   (date)   unless the back taxes are paid. To make arrangements for payment, or to receive further information, contact the clerk of court at   (address)  ,   (telephone number)  .

In addition, if the legal titleholder does not reside in the county in which the property to be sold is located, a copy of such notice shall be posted in a conspicuous place on the property by the sheriff of the county in which the property is located. However, no posting of notice shall be required if the property to be sold is classified for assessment purposes, according to use classifications established by the department, as nonagricultural acreage or vacant land.

(b) In addition to the notice provided in subsection (1), the clerk shall notify by certified mail with return receipt requested, or by registered mail if the notice is to be sent outside the continental United States, the persons listed in the tax collector’s statement pursuant to s. 197.502(4)(h) that application for a tax deed has been made. Such notice shall be mailed at least 20 days prior to the date of sale. If no address is listed in the tax collector’s statement, then no notice shall be required. Enclosed with the copy of the notice shall be a statement in substantially the following form:

WARNING

There are unpaid taxes on property contiguous to your property. The property with the unpaid taxes will be sold at auction on   (date)   unless the back taxes are paid. To make payment, or to receive further information about the purchase of the property, contact the clerk of court immediately at   (address)  ,   (telephone number)  .

Neither the failure of the tax collector to include the list of contiguous property owners pursuant to s. 197.502(4)(h) in his or her statement to the clerk nor the failure of the clerk to mail this notice to any or all of the persons listed in the tax collector’s statement pursuant to s. 197.502(4)(h) shall be a basis to challenge the validity of the tax deed issued pursuant to any notice under this section.

(3) Nothing in this chapter shall be construed to prevent the tax collector, or any other public official, in his or her discretion from giving additional notice in any form concerning tax certificates and tax sales beyond the minimum requirements of this chapter.

History.—s. 4, ch. 17457, 1935; CGL 1936 Supp. 999(139); s. 28, ch. 20722, 1941; s. 11, ch. 22079, 1943; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; s. 20, ch. 73-332; s. 1, ch. 75-192; s. 1, ch. 77-174; s. 8, ch. 79-584; s. 3, ch. 81-284; s. 189, ch. 85-342; s. 1026, ch. 95-147; s. 3, ch. 2003-284.

Note.—Former ss. 194.18, 197.505, 197.256.



197.532 - Fees for mailing additional notices, when application is made by holder.

197.532 Fees for mailing additional notices, when application is made by holder.—When the certificateholder makes a written request of the clerk and furnishes the names and addresses at the time of the filing of the application, the clerk shall send a copy of the notice referred to in s. 197.522 to anyone to whom the certificateholder may request him or her to send it, and the clerk shall include in such notice the statement required in s. 197.522. The certificateholder shall pay the clerk the service charges as prescribed in s. 28.24(5) for preparing and mailing each copy of notice requested by the holder. When the charges are made, they shall be added by the clerk to the amount required to redeem the land from sale.

History.—s. 5, ch. 17457, 1935; CGL 1936 Supp. 999(140); s. 29, ch. 20722, 1941; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; s. 20, ch. 73-332; s. 3, ch. 77-354; s. 5, ch. 82-205; s. 190, ch. 85-342; s. 39, ch. 87-224; s. 1027, ch. 95-147; s. 88, ch. 2003-402.

Note.—Former ss. 194.19, 197.510, 197.261.



197.542 - Sale at public auction.

197.542 Sale at public auction.—

(1) Real property advertised for sale to the highest bidder as a result of an application filed under s. 197.502 shall be sold at public auction by the clerk of the circuit court, or his or her deputy, of the county where the property is located on the date, at the time, and at the location as set forth in the published notice, which must be during the regular hours the clerk’s office is open. The amount required to redeem the tax certificate, plus the amounts paid by the holder to the clerk in charges for costs of sale, redemption of other tax certificates on the same property, and all other costs to the applicant for tax deed, plus interest at the rate of 1.5 percent per month for the period running from the month after the date of application for the deed through the month of sale and costs incurred for the service of notice provided for in s. 197.522(2), shall be the bid of the certificateholder for the property. If tax certificates exist or if delinquent taxes accrued subsequent to the filing of the tax deed application, the amount required to redeem such tax certificates or pay such delinquent taxes must be included in the minimum bid. However, if the land to be sold is assessed on the latest tax roll as homestead property, the bid of the certificateholder must be increased to include an amount equal to one-half of the assessed value of the homestead property as required by s. 197.502. If there are no higher bids, the property shall be struck off and sold to the certificateholder, who shall pay to the clerk any amounts included in the minimum bid not already paid, including, but not limited to, the documentary stamp tax, the recording fees, and, if the property is homestead property, the moneys to cover the one-half value of the homestead within 30 days after the sale. Upon payment, a tax deed shall be issued and recorded by the clerk. If the certificateholder fails to make full payment when due, the clerk shall enter the land on a list entitled “lands available for taxes.”

(2) The certificateholder has the right to bid as others present may bid, and the property shall be struck off and sold to the highest bidder. The high bidder shall post with the clerk a nonrefundable deposit of 5 percent of the bid or $200, whichever is greater, at the time of the sale, to be applied to the sale price at the time of full payment. Notice of the deposit requirement must be posted at the auction site, and the clerk may require bidders to show their willingness and ability to post the deposit. If full payment of the final bid and of documentary stamp tax and recording fees is not made within 24 hours, excluding weekends and legal holidays, the clerk shall cancel all bids, readvertise the sale as provided in this section, and pay all costs of the sale from the deposit. Any remaining funds must be applied toward the opening bid. The clerk may refuse to recognize the bid of any person who has previously bid and refused, for any reason, to honor such bid.

(3) If the sale is canceled for any reason or the buyer fails to make full payment within the time required, the clerk shall readvertise the sale within 30 days after the buyer’s nonpayment or, if canceled, within 30 days after the clerk receives the costs of resale. The sale shall be held within 30 days after readvertising. Only one advertisement is necessary. The amount of the opening bid shall be increased by the cost of advertising, additional clerk’s fees as provided for in s. 28.24(21), and interest as provided for in subsection (1). If, at the subsequent sale, there are no bidders at the tax deed sale and the certificateholder fails to pay the moneys due within 30 days after the sale, the clerk may not readvertise the sale and shall place the property on a list entitled “lands available for taxes.” The clerk must receive full payment before the issuance of the tax deed.

(4)(a) A clerk may conduct electronic tax deed sales in lieu of public outcry. The clerk must comply with the procedures provided in this chapter, except that electronic proxy bidding shall be allowed and the clerk may require bidders to advance sufficient funds to pay the deposit required by subsection (2). The clerk shall provide access to the electronic sale by computer terminals open to the public at a designated location. A clerk who conducts such electronic sales may receive electronic deposits and payments related to the sale. The portion of an advance deposit from a winning bidder required by subsection (2) shall, upon acceptance of the winning bid, be subject to the fee under s. 28.24(10).

(b) This subsection does not restrict or limit the authority of a charter county to conduct electronic tax deed sales. In a charter county where the clerk of the circuit court does not conduct all electronic sales, the charter county shall be permitted to receive electronic deposits and payments related to sales it conducts, as well as to subject the winning bidder to a fee, consistent with the schedule in s. 28.24(10).

(c) The costs of electronic tax deed sales shall be added to the charges for the costs of sale under subsection (1) and paid by the certificateholder when filing an application for a tax deed.

History.—s. 7, ch. 17457, 1935; CGL 1936 Supp. 999(142); s. 30, ch. 20722, 1941; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; s. 19, ch. 73-332; s. 9, ch. 79-584; s. 7, ch. 81-284; s. 191, ch. 85-342; s. 9, ch. 87-145; s. 1028, ch. 95-147; s. 12, ch. 98-139; s. 11, ch. 2001-252; s. 89, ch. 2003-402; s. 3, ch. 2008-194; s. 13, ch. 2009-204; s. 50, ch. 2011-151; s. 7, ch. 2014-211.

Note.—Former ss. 194.21, 197.520, 197.266.



197.552 - Tax deeds.

197.552 Tax deeds.—All tax deeds shall be issued in the name of a county and shall be signed by the clerk of the county. The deed shall be witnessed by two witnesses, the official seal shall be attached thereto, and the deed shall be acknowledged or proven as other deeds. Except as specifically provided in this chapter, no right, interest, restriction, or other covenant shall survive the issuance of a tax deed, except that a lien of record held by a municipal or county governmental unit, special district, or community development district, when such lien is not satisfied as of the disbursement of proceeds of sale under the provisions of s. 197.582, shall survive the issuance of a tax deed. The charges by the clerk shall be as provided in s. 28.24. Tax deeds issued to a purchaser of land for delinquent taxes shall be in the form prescribed by the department. All deeds issued pursuant to this section shall be prima facie evidence of the regularity of all proceedings from the valuation of the lands to the issuance of the deed, inclusive.

History.—s. 1, ch. 72-268; s. 21, ch. 73-332; s. 1, ch. 79-334; s. 192, ch. 85-342; s. 14, ch. 2002-18.

Note.—Former s. 197.271.



197.562 - Grantee of tax deed entitled to immediate possession.

197.562 Grantee of tax deed entitled to immediate possession.—Any person, firm, corporation, or county that is the grantee of any tax deed under this law shall be entitled to the immediate possession of the lands described in the deed. If a demand for possession is refused, the purchaser may apply to the circuit court for a writ of assistance upon 5 days’ notice directed to the person refusing to deliver possession. Upon service of the responsive pleadings, if any, the matter shall proceed as in chancery cases. If the court finds for the applicant, an order shall be issued by the court directing the sheriff to put the grantee in possession of the lands.

History.—s. 43, ch. 20722, 1941; s. 20, ch. 22079, 1943; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; s. 24, ch. 73-332; s. 193, ch. 85-342.

Note.—Former ss. 194.54, 197.695, 197.311.



197.572 - Easements for conservation purposes, or for public service purposes or for drainage or ingress and egress survive tax sales and deeds.

197.572 Easements for conservation purposes, or for public service purposes or for drainage or ingress and egress survive tax sales and deeds.—When any lands are sold for the nonpayment of taxes, or any tax certificate is issued thereon by a governmental unit or agency or pursuant to any tax lien foreclosure proceeding, the title to the lands shall continue to be subject to any easement for conservation purposes as provided in s. 704.06 or telephone, telegraph, pipeline, power transmission, or other public service purpose and shall continue to be subject to any easement for the purposes of drainage or of ingress and egress to and from other land. The easement and the rights of the owner of it shall survive and be enforceable after the execution, delivery, and recording of a tax deed, a master’s deed, or a clerk’s certificate of title pursuant to foreclosure of a tax deed, tax certificate, or tax lien, to the same extent as though the land had been conveyed by voluntary deed. The easement must be evidenced by written instrument recorded in the office of the clerk of the circuit court in the county where such land is located before the recording of such tax deed or master’s deed, or, if not recorded, an easement for a public service purpose must be evidenced by wires, poles, or other visible occupation, an easement for drainage must be evidenced by a waterway, water bed, or other visible occupation, and an easement for the purpose of ingress and egress must be evidenced by a road or other visible occupation to be entitled to the benefit of this section; however, this shall apply only to tax deeds issued after the effective date of this act.

History.—s. 1, ch. 21805, 1943; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; s. 1, ch. 77-138; s. 1, ch. 81-255; s. 194, ch. 85-342; s. 6, ch. 2007-106.

Note.—Former ss. 192.58, 197.525, 197.276.



197.573 - Survival of restrictions and covenants after tax sale.

197.573 Survival of restrictions and covenants after tax sale.—

(1) When a deed in the chain of title contains restrictions and covenants running with the land, as hereinafter defined and limited, the restrictions and covenants shall survive and be enforceable after the issuance of a tax deed or master’s deed, or a clerk’s certificate of title upon foreclosure of a tax deed, tax certificate, or tax lien, to the same extent that it would be enforceable against a voluntary grantee of the owner of the title immediately before the delivery of the tax deed, master’s deed, or clerk’s certificate of title.

(2) This section shall apply to the usual restrictions and covenants limiting the use of property; the type, character and location of building; covenants against nuisances and what the former parties deemed to be undesirable conditions, in, upon, and about the property; and other similar restrictions and covenants; but this section shall not protect covenants creating any debt or lien against or upon the property, except one providing for satisfaction or survival of a lien of record held by a municipal or county governmental unit, or requiring the grantee to expend money for any purpose, except one that may require that the premises be kept in a sanitary or sightly condition or one to abate nuisances or undesirable conditions.

(3) Any right that the former owner had to enforce like restrictions and covenants against the immediate, mediate, or remote grantor and other parties owning other property held or sold under the same plat or plan, or in the same or adjacent subdivisions of land, or otherwise, except forfeitures, right of reentry, or reverter, shall likewise survive to the grantee in the tax deed or master’s deed or clerk’s certificate of title and to his, her, or its heirs, successors, and assigns. All forfeitures, rights of reentry, and reverter rights shall be destroyed and shall not survive to the grantee in the tax deed or master’s deed or clerk’s certificate of title or to his, her, or its heirs, successors, and assigns.

History.—ss. 1, 2, 3, ch. 17402, 1935; CGL 1936 Supp. 5663(1), (2), (3); s. 1, ch. 29959, 1955; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; s. 2, ch. 79-334; s. 195, ch. 85-342; s. 1029, ch. 95-147.

Note.—Former ss. 192.33, 197.530, 197.281.



197.582 - Disbursement of proceeds of sale.

197.582 Disbursement of proceeds of sale.—

(1) If the property is purchased by any person other than the certificateholder, the clerk shall forthwith pay to the certificateholder all of the sums he or she has paid, including the amount required for the redemption of the certificate or certificates together with any and all subsequent unpaid taxes plus the costs and expenses of the application for deed, with interest on the total of such sums for the period running from the month after the date of application for the deed through the month of sale at the rate of 1.5 percent per month. The clerk shall distribute the amount required to redeem the certificate or certificates and the amount required for the redemption of other tax certificates on the same land with omitted taxes and with all costs, plus interest thereon at the rate of 1.5 percent per month for the period running from the month after the date of application for the deed through the month of sale, in the same manner as he or she distributes money received for the redemption of tax certificates owned by the county.

(2) If the property is purchased for an amount in excess of the statutory bid of the certificateholder, the excess must be paid over and disbursed by the clerk. If the property purchased is homestead property and the statutory bid includes an amount equal to at least one-half of the assessed value of the homestead, that amount must be treated as excess and distributed in the same manner. The clerk shall distribute the excess to the governmental units for the payment of any lien of record held by a governmental unit against the property, including any tax certificates not incorporated in the tax deed application and omitted taxes, if any. If the excess is not sufficient to pay all of such liens in full, the excess shall be paid to each governmental unit pro rata. If, after all liens of governmental units are paid in full, there remains a balance of undistributed funds, the balance shall be retained by the clerk for the benefit of persons described in s. 197.522(1)(a), except those persons described in s. 197.502(4)(h), as their interests may appear. The clerk shall mail notices to such persons notifying them of the funds held for their benefit. Such notice constitutes compliance with the requirements of s. 717.117(4). Any service charges, at the rate prescribed in s. 28.24(10), and costs of mailing notices shall be paid out of the excess balance held by the clerk. Excess proceeds shall be held and disbursed in the same manner as unclaimed redemption moneys in s. 197.473. For purposes of identifying unclaimed property pursuant to s. 717.113, excess proceeds shall be presumed payable or distributable on the date the notice is sent. If excess proceeds are not sufficient to cover the service charges and mailing costs, the clerk shall receive the total amount of excess proceeds as a service charge.

(3) If unresolved claims against the property exist on the date the property is purchased, the clerk shall ensure that the excess funds are paid according to the priorities of the claims. If a lien appears to be entitled to priority and the lienholder has not made a claim against the excess funds, payment may not be made on any lien that is junior in priority. If potentially conflicting claims to the funds exist, the clerk may initiate an interpleader action against the lienholders involved, and the court shall determine the proper distribution of the interpleaded funds. The clerk may move the court for an award of reasonable fees and costs from the interpleaded funds.

History.—s. 8, ch. 17457, 1935; CGL 1936 Supp. 999(143); s. 31, ch. 20722, 1941; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; ss. 22, 34, ch. 73-332; s. 4, ch. 77-354; s. 3, ch. 79-334; s. 6, ch. 81-284; s. 6, ch. 82-205; s. 196, ch. 85-342; s. 1030, ch. 95-147; s. 10, ch. 96-397; s. 2, ch. 2003-284; s. 90, ch. 2003-402; s. 51, ch. 2011-151; s. 8, ch. 2014-211.

Note.—Former ss. 194.22, 197.535, 197.291.



197.592 - County delinquent tax lands; method and procedure for sale by county; certain lands conveyed to municipalities; extinction of liens.

197.592 County delinquent tax lands; method and procedure for sale by county; certain lands conveyed to municipalities; extinction of liens.—

(1) Lands acquired by any county of the state for delinquent taxes in accordance with law which have not been previously sold or dedicated by the board of county commissioners may, at its discretion, be conveyed to the record fee simple owner of such lands as of the date the county obtained title to the lands. However, before any conveyance shall be made, the former owner of the lands may file with the board of county commissioners a verified written application which shall show:

(a) The description of the lands for which a conveyance is sought;

(b) The name and address of the former owner;

(c) The date title was acquired by the county;

(d) The price of the lands as previously fixed by resolution of the board of county commissioners, if this has been done;

(e) The use to which the lands were enjoyed by the record fee simple owner at the time of acquisition by the county;

(f) A brief statement of the facts and circumstances upon which the former owner bases the request for restitution of the described property;

(g) An offer to pay an amount equal to all taxes, including municipal taxes and liens, if any, which had become delinquent, together with interest and costs provided by law.

(2) In the event the described lands have not been assessed for taxes for the current year in which the petition is filed, the applicant shall pay, in addition, the taxes for current and omitted years, the latter amount to be determined by applicable millage for the omitted years and based on the last assessment of the described lands.

(3) Lands acquired by any county of the state for delinquent taxes in accordance with law which have not been previously sold, acquired for infill housing, or dedicated by the board of county commissioners, which the board of county commissioners has determined are not to be conveyed to the record fee simple owner in accordance with the provisions of subsections (1) and (2), and which are located within the boundaries of an incorporated municipality of the county shall be conveyed to the governing board of the municipality in which the land is located. Such lands conveyed to the municipality shall be freely alienable to the municipality without regard to third parties. Liens of record held by the county on such parcels conveyed to a municipality shall not survive the conveyance of the property to the municipality.

(4) Liens of record held by the county upon lands not conveyed in accordance with subsections (1) and (2) or subsection (3) shall not survive the conveyance of the property to the county.

History.—s. 1, ch. 22870, 1945; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; s. 23, ch. 73-332; s. 197, ch. 85-342; s. 7, ch. 86-141; s. 6, ch. 99-190.

Note.—Former ss. 194.471, 197.655, 197.302.



197.593 - Corrective county deeds without consideration or further notice.

197.593 Corrective county deeds without consideration or further notice.—As to all lands acquired by any county for delinquent taxes and thereafter described and recorded in the book designated “county lands acquired for delinquent taxes” on file in the office of the clerk of the circuit court and that have been through the procedures of public notice and public sale to the highest and best bidder and a conveyance issued by any county and the proceeds of the sale received by the county and the conveyance being invalid because the purchaser or one of the purchasers at the public sale and in the deed from the county was the clerk of the circuit court of the county, the board of county commissioners is authorized and empowered to convey the title to the lands to the record fee simple owners or the record grantees or successor grantees of the purchaser from the county and execute a proper conveyance therefor without further public notice or without further consideration.

History.—ss. 1, 2, ch. 57-827; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; s. 198, ch. 85-342.

Note.—Former ss. 194.601, 197.690, 197.306.



197.602 - Reimbursement required in challenges to the validity of a tax deed.

197.602 Reimbursement required in challenges to the validity of a tax deed.—

(1) If a party successfully challenges the validity of a tax deed in an action at law or equity, but the taxes for which the tax deed was sold were not paid before the tax deed was issued, the party shall pay to the party against whom the judgment or decree is entered:

(a) The amount paid for the tax deed and all taxes paid upon the land, together with 12 percent interest thereon per year from the date of the issuance of the tax deed;

(b) All legal expenses in obtaining the tax deed, including publication of notice and clerk’s fees for issuing and recording the tax deed; and

(c) The fair cash value of all maintenance and permanent improvements made upon the land by the holders under the tax deed.

(2) In an action to challenge the validity of a tax deed, the prevailing party is entitled to all reasonable litigation expenses, including attorney’s fees.

(3) The court shall determine the amount of the expenses for which a party shall be reimbursed. The tax deed holder or anyone holding under the tax deed has a prior lien on the land for the payment of the expenses that must be reimbursed to such persons.

History.—s. 64, ch. 4322, 1895; GS 592; s. 61, ch. 5596, 1907; RGS 795; s. 3, ch. 12409, 1927; CGL 1026; ss. 1, 2, ch. 23637, 1947; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; s. 50, ch. 77-104; s. 47, ch. 82-226; s. 199, ch. 85-342; s. 52, ch. 2011-151.

Note.—Former ss. 196.07, 197.310, 197.166, 197.353.



197.603 - Declaration of legislative findings and intent.

197.603 Declaration of legislative findings and intent.—The Legislature finds that the state has a strong interest in ensuring due process and public confidence in a uniform, fair, efficient, and accountable collection of property taxes by county tax collectors. Therefore, tax collections shall be supervised by the Department of Revenue pursuant to s. 195.002(1). The Legislature intends that the property tax collection authorized by this chapter under s. 9(a), Art. VII of the State Constitution be free from the influence or the appearance of influence of the local governments that levy property taxes and receive property tax revenues.

History.—s. 58, ch. 2011-151.






Chapter 198 - ESTATE TAXES

198.01 - Definitions.

198.01 Definitions.—When used in this chapter the term, phrase or word:

(1) “Department” means the Department of Revenue.

(2) “Personal representative” means the executor, administrator, or curator of the decedent, or, if there is no executor, administrator, or curator appointed, qualified, and acting, then any person who is in the actual or constructive possession of any property included in the gross estate of the decedent or any other person who is required to file a return or pay the taxes due under any provision of this chapter.

(3) “Person” means persons, corporations, associations, joint stock companies, and business trusts.

(4) “Transfer” shall be taken to include the passing of property or any interest therein, in possession or enjoyment, present or future, by inheritance, descent, devise, succession, bequest, grant, deed, bargain, sale, gift, or appointment in the manner herein described.

(5) “Decedent” shall include the testator, intestate, grantor, bargainor, vendor, or donor.

(6) “Resident” means a natural person domiciled in the state.

(7) “Nonresident” means a natural person domiciled without the state.

(8) “Gross estate” means the gross estate as determined under the provisions of the applicable federal revenue act.

(9) “Net estate” means the net estate as determined under the provisions of the applicable federal revenue act.

(10) “Tangible personal property” means corporeal personal property, including money.

(11) “Intangible personal property” means incorporeal personal property including deposits in banks, negotiable instruments, mortgages, debts, receivables, shares of stock, bonds, notes, credits, evidences of an interest in property, evidences of debt and choses in action generally.

(12) “United States” when used in a geographical sense includes only the 50 states and the District of Columbia.

(13) “Generation-skipping transfer” means every transfer subject to the federal generation-skipping transfer tax in which transfer the original transferor is a resident of this state at the date of original transfer or the property transferred is real or personal property in this state.

(14) “Original transferor” means any grantor, donor, trustor, or testator who by grant, gift, trust, or will makes a transfer of real or personal property that results in a federal generation-skipping transfer tax.

(15) “Federal generation-skipping transfer tax” means the tax imposed by chapter 13 of the Internal Revenue Code of 1986, as amended.

History.—s. 2, ch. 16015, 1933; CGL 1936 Supp. 1342(81); ss. 21, 35, ch. 69-106; s. 44, ch. 71-377; s. 1, ch. 80-153; s. 3, ch. 89-356.



198.015 - Domicile of decedent.

198.015 Domicile of decedent.—

(1) For the purposes of this chapter, every person shall be presumed to have died a resident and not a nonresident of the state:

(a) If such person has dwelt or lodged in the state during and for the greater part of any period of 12 consecutive months in the 24 months next preceding death, notwithstanding the fact that from time to time during such 24 months such person may have sojourned outside of this state, and without regard to whether or not such person may have voted, may have been entitled to vote, or may have been assessed for taxes in this state; or

(b) If such person has been a resident of Florida, sojourning outside of this state.

(2) The burden of proof in an estate tax proceeding shall be upon any person claiming exemption by reason of alleged nonresidency. Domicile shall be determined exclusively in the proceedings provided in this chapter, and orders relating to domicile previously entered in the probate proceedings shall not be conclusive for the purposes of this chapter.

History.—s. 1, ch. 77-411; s. 1031, ch. 95-147.



198.02 - Tax upon estates of resident decedents.

198.02 Tax upon estates of resident decedents.—A tax is imposed upon the transfer of the estate of every person who, at the time of death, was a resident of this state, the amount of which shall be a sum equal to the amount by which the credit allowable under the applicable federal revenue act for estate, inheritance, legacy, and succession taxes actually paid to the several states exceeds the aggregate amount of all constitutionally valid estate, inheritance, legacy, and succession taxes actually paid to the several states of the United States (other than this state) in respect of any property owned by such decedent or subject to such taxes as a part of or in connection with his or her estate. All values shall be as finally determined for federal estate tax purposes.

History.—s. 3, ch. 16015, 1933; CGL 1936 Supp. 1342(83); s. 1, ch. 71-202; s. 3, ch. 82-38; s. 1032, ch. 95-147.



198.021 - Tax upon generation-skipping transfers of residents.

198.021 Tax upon generation-skipping transfers of residents.—A tax is hereby imposed upon every generation-skipping transfer in which the original transferor is a resident of this state at the date of original transfer, in an amount equal to the amount allowable as a credit for state legacy taxes under s. 2604 of the Internal Revenue Code of 1986, as amended, to the extent such credit exceeds the aggregate amount of all constitutionally valid taxes on the same transfer actually paid to the several states of the United States other than this state.

History.—s. 2, ch. 80-153; s. 4, ch. 89-356.



198.03 - Tax upon estates of nonresident decedents.

198.03 Tax upon estates of nonresident decedents.—A tax is imposed upon the transfer of real property situate in this state, upon tangible personal property having an actual situs in this state, upon intangible personal property having a business situs in this state and upon stocks, bonds, debentures, notes, and other securities or obligations of corporations organized under the laws of this state, of every person who at the time of death was not a resident of this state but was a resident of the United States, the amount of which shall be a sum equal to such proportion of the amount of the credit allowable under the applicable federal revenue act for estate, inheritance, legacy, and succession taxes actually paid to the several states, as the value of the property taxable in this state bears to the value of the entire gross estate wherever situate.

History.—s. 4, ch. 16015, 1933; CGL 1936 Supp. 1342(84); s. 1, ch. 28031, 1953.



198.031 - Tax upon generation-skipping transfers of nonresidents.

198.031 Tax upon generation-skipping transfers of nonresidents.—A tax is hereby imposed upon every generation-skipping transfer in which the original transferor is not a resident of this state at the date of the original transfer but in which the property transferred includes real or personal property in this state, in an amount equal to the amount allowable as a credit for state legacy taxes under s. 2604 of the Internal Revenue Code of 1986, as amended, reduced by an amount which bears the same ratio to the total state tax credit allowable for federal generation-skipping transfer tax purposes as the value of the transferred property taxable by all other states bears to the value of the gross generation-skipping transfer for federal generation-skipping transfer tax purposes.

History.—s. 3, ch. 80-153; s. 5, ch. 89-356.



198.04 - Tax upon estates of alien decedents.

198.04 Tax upon estates of alien decedents.—A tax is imposed upon the transfer of real property situate and tangible personal property having an actual situs in this state and upon intangible personal property physically present within this state of every person who at the time of death was not a resident of the United States, the amount of which shall be a sum equal to such proportion of the credit allowable under the applicable federal revenue act for estate, inheritance, legacy, and succession taxes actually paid to the several states, as the value of the property taxable in this state bears to the value of the estate taxable by the United States wherever situate. For the purpose of this section, stock in a corporation organized under the laws of this state shall be deemed physically present within this state. The amount receivable as insurance upon the life of a decedent who at the time of death was not a resident of the United States, and any moneys deposited with any person carrying on the banking business by or for such decedent who was not engaged in business in the United States at the time of death, shall not, for the purpose of this section, be deemed to be physically present in this state.

History.—s. 5, ch. 16015, 1933; CGL 1936 Supp. 1342(85); s. 1033, ch. 95-147.



198.05 - Administration of law by Department of Revenue.

198.05 Administration of law by Department of Revenue.—The Department of Revenue shall, except as otherwise provided, have jurisdiction and be charged with the administration and enforcement of the provisions of this chapter.

History.—s. 6, ch. 16015, 1933; CGL 1936 Supp. 1342(86); ss. 21, 35, ch. 69-106.



198.06 - Examination of books, papers, records, or memoranda by the department.

198.06 Examination of books, papers, records, or memoranda by the department.—

(1) The department, for the purpose of ascertaining the correctness of any return, or for the purpose of making a return where none has been made, may examine any books, papers, records, or memoranda, bearing upon the matter required to be included in the return; may require the attendance of persons rendering return or of any officer or employee of such persons, or of any person having knowledge in the premises, at any convenient place in the county in which such person resides, and may take his or her testimony with reference to the matter required by law to be included in such return, and may administer oaths to such persons.

(2) If any person summoned to appear under this chapter to testify, or to produce books, papers, or other data, shall refuse to do so, the circuit court for the county in which such person resides shall have jurisdiction by appropriate process to compel such attendance, testimony, or production of books, papers, or other data.

History.—s. 6, ch. 16015, 1933; CGL 1936 Supp. 1342(86); ss. 21, 35, ch. 69-106; s. 1034, ch. 95-147.



198.07 - Appointment of agents by department; bonds of agents; may administer oaths; credentials.

198.07 Appointment of agents by department; bonds of agents; may administer oaths; credentials.—

(1) The department may appoint and remove such examiners, appraisers, attorneys and employees as it may deem necessary, such persons to have such duties and powers as the department may from time to time prescribe. The salaries of all examiners, appraisers, attorneys and employees employed by the department shall be such as it may prescribe, and such examiners, appraisers, attorneys and employees shall be reimbursed for travel expenses as provided in s. 112.061.

(2) The department may require such of the examiners, appraisers, attorneys and employees as it may designate to give bond payable to the state for the faithful performance of their duties in such form and with such sureties as it may determine, and all premiums on such bonds shall be paid by the state.

(3) All officers empowered by law to administer oaths and the examiners, appraisers and attorneys appointed by the department may administer an oath to all persons giving any testimony before them or to take the acknowledgment of any person in respect to any return or report required under this chapter.

(4) All examiners, appraisers and attorneys appointed by the department shall have for identification purpose proper credentials issued by the department and exhibit the same upon demand.

History.—s. 6, ch. 16015, 1933; CGL 1936 Supp. 1342(86); s. 19, ch. 63-400; ss. 21, 35, ch. 69-106.



198.08 - Rules.

198.08 Rules.—The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to enforce the provisions of this chapter and may adopt, as rules, such rules and regulations as are promulgated with respect to the estate tax or generation-skipping transfer tax provisions of the Revenue Act of the United States insofar as they are applicable hereto. The department may from time to time prescribe such forms as it shall deem proper for the administration of this chapter.

History.—s. 6, ch. 16015, 1933; CGL 1936 Supp. 1342(86); ss. 21, 35, ch. 69-106; s. 4, ch. 80-153; s. 14, ch. 98-200.



198.11 - Appointment of special appraisers.

198.11 Appointment of special appraisers.—The department may employ special appraisers for the purpose of determining the value of any property which is, or is believed by the department to be, subject to the tax imposed by this chapter, and such special appraisers shall be paid such compensation as said department shall deem proper.

History.—s. 6, ch. 16015, 1933; CGL 1936 Supp. 1342(86); ss. 21, 35, ch. 69-106.



198.13 - Tax return to be made in certain cases; certificate of nonliability.

198.13 Tax return to be made in certain cases; certificate of nonliability.—

(1) The personal representative of every estate required by the laws of the United States to file a federal estate tax return shall file with the department, on or before the last day prescribed by law for filing the initial federal estate tax return for such estate, a return consisting of an executed copy of the federal estate tax return and shall file with such return all supplemental data, if any, as may be necessary to determine and establish the correct tax under this chapter. Such return shall be made in the case of every decedent who at the time of death was not a resident of the United States and whose gross estate includes any real property situate in the state, tangible personal property having an actual situs in the state, and intangible personal property physically present within the state.

(2) Whenever it is made to appear to the department that an estate that has filed a return owes no taxes under this chapter, the department shall issue to the personal representative a certificate in writing to that effect, which certificate shall have the same force and effect as a receipt showing payment. The certificate shall be subject to record and admissible in evidence in like manner as a receipt showing payment of taxes. A fee of $5 shall be paid to the department for each certificate so issued.

(3) Every person required to file a return reporting a generation-skipping transfer under applicable federal statutes and regulations shall file with the Department of Revenue, on or before the last day prescribed for filing the federal return, a return consisting of a duplicate copy of the federal return.

(4) Notwithstanding any other provisions of this section and applicable to the estate of a decedent who dies after December 31, 2004, if, upon the death of the decedent, a state death tax credit or a generation-skipping transfer credit is not allowable pursuant to the Internal Revenue Code of 1986, as amended:

(a) The personal representative of the estate is not required to file a return under subsection (1) in connection with the estate.

(b) The person who would otherwise be required to file a return reporting a generation-skipping transfer under subsection (3) is not required to file such a return in connection with the estate.

History.—s. 7, ch. 16015, 1933; CGL 1936 Supp. 1342(87); s. 2, ch. 28031, 1953; s. 2, ch. 29718, 1955; ss. 21, 35, ch. 69-106; s. 2, ch. 71-202; s. 7, ch. 80-153; s. 1, ch. 84-325; s. 38, ch. 85-342; s. 1035, ch. 95-147; s. 4, ch. 99-208; s. 7, ch. 2007-106; s. 35, ch. 2008-4; s. 1, ch. 2011-86; s. 1, ch. 2013-172.



198.14 - Failure to make return; extension of time for filing.

198.14 Failure to make return; extension of time for filing.—To obtain an extension for filing a Florida return, the personal representative shall file with the department a copy of the federal extension request within 30 days after filing such request with the federal taxing authorities. If the federal taxing authorities grant an extension of time for filing a return, the department shall allow a like extension of time for filing if the personal representative files a copy of such federal extension with the department within 30 days after receiving an approved federal extension. An extension of time for filing a return shall not operate to extend the time for payment of the tax. If any person fails to file a return at the time prescribed by law or files, willfully or otherwise, a false or fraudulent return, the department shall make the return from its own knowledge and from such information as it can obtain through testimony or otherwise. Any such return so made by the department shall be prima facie good and sufficient for all legal purposes.

History.—s. 7, ch. 16015, 1933; CGL 1936 Supp. 1342(87); s. 3, ch. 29718, 1955; ss. 21, 35, ch. 69-106; s. 2, ch. 87-102.



198.15 - When tax due; extension; interest; penalty.

198.15 When tax due; extension; interest; penalty.—

(1) The tax imposed by this chapter is due and payable on or before the last day prescribed by law for paying the federal estate tax pursuant to the initial estate tax return and shall be paid by the personal representative to the department. The department shall extend the time for payment of the tax or any part of the tax if the time for paying the federal estate tax is extended, provided the personal representative files with the department a copy of the approved federal extension notice within 30 days after receiving such notice. No extension shall be for more than 1 year, and the aggregate of extensions with respect to any estate shall not exceed 10 years from the due date. In such case, the amount in respect of which the extension is granted shall be paid on or before the date of the expiration of the period of the extension, unless a further extension is granted. If the time for the payment is thus extended, there shall be collected, as part of such amount, interest thereon at the rate of 1 percent per month of the amount due from the due date of the tax to the date the same is paid.

(2) For any tax that is due on or after July 1, 1991, and that is not paid by the due date or by the due date of any extension granted by the department, in addition to any other penalties, a specific penalty shall be added to the tax in the amount of 10 percent of any unpaid tax if the failure is for not more than 30 days, or 20 percent of the aggregate of any unpaid tax if the failure is for more than 30 days.

History.—s. 8, ch. 16015, 1933; CGL 1936 Supp. 1342(88); s. 3, ch. 28031, 1953; ss. 21, 35, ch. 69-106; s. 3, ch. 71-202; s. 1, ch. 76-261; s. 2, ch. 77-411; s. 1, ch. 80-24; s. 8, ch. 80-153; s. 2, ch. 84-325; s. 39, ch. 85-342; s. 3, ch. 87-102; s. 8, ch. 91-112; s. 3, ch. 92-320.



198.155 - Payment of tax on generation-skipping transfers.

198.155 Payment of tax on generation-skipping transfers.—

(1) The person liable for payment of the federal generation-skipping transfer tax shall be liable for the tax imposed by ss. 198.021 and 198.031.

(2) The tax imposed by ss. 198.021 and 198.031 is due upon a taxable distribution or taxable termination as determined under applicable provisions of the federal generation-skipping transfer tax.

(3) The tax becomes delinquent the day after the last day allowed for filing a return for the generation-skipping transfer.

(4) The tax shall be paid to the Department of Revenue.

(5) If the tax, or any portion thereof, is not paid before it becomes delinquent, it shall bear interest at the rate of 1 percent per month for each month or fraction thereof that it is delinquent.

History.—s. 21, ch. 80-153.



198.16 - Notice of determination of deficiency in federal tax to be filed with department.

198.16 Notice of determination of deficiency in federal tax to be filed with department.—

(1) It shall be the duty of the personal representative to file with the department within 60 days after a final determination of any deficiency in federal estate tax has been made, written notice thereof.

(2) If, after a duplicate federal return of a generation-skipping transfer has been filed with the Department of Revenue, the federal authorities increase or decrease the amount of the federal generation-skipping transfer tax, an amended return shall be filed with the department showing all changes made in the original return and the amount of increase or decrease in the federal generation-skipping transfer tax.

(3) If, based upon any deficiency and the ground therefor, it shall appear that the amount of tax previously paid is less than the amount of tax owing, the difference, together with interest at the rate of 1 percent per month from the due date of the tax, shall be paid upon notice and demand by the department. In the event the personal representative or person required to return and pay such tax shall fail to give the notice required by this section, any additional tax which shall be owing may be assessed, or a proceeding in court for the collection of such tax may be begun without assessment at any time prior to the filing of such notice or within 30 days after the delinquent filing of such notice, notwithstanding the provisions of s. 198.28.

History.—s. 9, ch. 16015, 1933; CGL 1936 Supp. 1342(89); s. 4, ch. 28031, 1953; s. 4, ch. 29718, 1955; ss. 21, 35, ch. 69-106; s. 3, ch. 77-411; s. 9, ch. 80-153.



198.17 - Deficiency; hearing by department.

198.17 Deficiency; hearing by department.—If upon examination of any return a tax or a deficiency in tax is disclosed, the department shall proceed to determine all questions involving such tax or deficiency. Such tax or deficiency in tax shall be assessed and paid together with the penalty and interest, if any, applicable thereto, within 60 days after such demand as may be included in the department’s order.

History.—s. 10, ch. 16015, 1933; CGL 1936 Supp. 1342(90); s. 5, ch. 29718, 1955; s. 19, ch. 63-559; ss. 21, 35, ch. 69-106; s. 54, ch. 78-95.



198.18 - Failure to pay tax; penalties; delinquent or deficient taxes, interest.

198.18 Failure to pay tax; penalties; delinquent or deficient taxes, interest.—

(1) If any part of a deficiency in tax due under the provisions of this chapter is due to negligence or intentional disregard of the provisions of this chapter or the rules and regulations issued pursuant hereto, with knowledge thereof but without intent to defraud, there shall be added as a penalty 10 percent per month of the total amount of the deficiency in tax to a maximum of 50 percent of the tax due; and, if any part of such deficiency is willfully made with intent to defraud, there shall be added as a penalty 100 percent of the total amount of such deficiency, which penalty shall become due and payable upon notice and demand by the department. The personal representative shall be liable to the state personally and on his or her official bond, if any, for any loss to the state accruing under the provisions of this section through the personal representative’s negligence or willful neglect. No interest shall be collected upon the amount of any penalty. The department may settle or compromise such penalties pursuant to s. 213.21.

(2) Any deficiency in tax or any tax payment not received by the department on or before the due date as provided in s. 198.15, in addition to any other penalties, shall bear interest at the rate of 1 percent per month of the amount due from the due date until paid. The department may settle or compromise such interest pursuant to s. 213.21.

History.—s. 11, ch. 16015, 1933; CGL 1936 Supp. 1342(91); s. 6, ch. 29718, 1955; ss. 21, 35, ch. 69-106; s. 2, ch. 76-261; s. 1, ch. 77-174; s. 10, ch. 80-153; s. 2, ch. 81-178; s. 50, ch. 87-6; s. 30, ch. 87-101; s. 4, ch. 92-320; s. 1036, ch. 95-147.



198.19 - Receipts for taxes.

198.19 Receipts for taxes.—The department shall issue to the personal representative, upon payment of the tax imposed by this chapter, receipts in triplicate, any of which shall be sufficient evidence of such payment and shall entitle the personal representative to be credited and allowed the amount thereof by any court having jurisdiction to audit or settle his or her accounts. If the personal representative files a complete return and makes written application to the department for determination of the amount of the tax and discharge from personal liability therefor, the department as soon as possible, and in any event within 1 year after receipt of such application, shall notify the personal representative of the amount of the tax; and upon payment thereof the personal representative shall be discharged from personal liability for any additional tax thereafter found to be due and shall be entitled to receive from the department a receipt in writing showing such discharge; however, such discharge shall not operate to release the gross estate of the lien of any additional tax that may thereafter be found to be due, while the title to the gross estate remains in the personal representative or in the heirs, devisees, or distributees thereof; but after such discharge is given, no part of the gross estate shall be subject to such lien or to any claim or demand for any such tax after the title thereto has passed to a bona fide purchaser for value.

History.—s. 12, ch. 16015, 1933; CGL 1936 Supp. 1342(92); ss. 21, 35, ch. 69-106; s. 11, ch. 80-153; s. 1037, ch. 95-147.



198.20 - Failure to pay tax when due, department’s warrant, etc.

198.20 Failure to pay tax when due, department’s warrant, etc.—If any tax imposed by this chapter or any portion of such tax be unpaid within 90 days after the same becomes due, and the time for payment be not extended, the department shall issue a warrant directed to the sheriff of any county of the state in which the estate or any part thereof may be situated, commanding the sheriff to levy upon and sell the real and personal property of such estate found within his or her county, for the payment of the amount thereof, with such interest and penalties, if any, as may have accrued thereon or been assessed against the same, together with the cost of executing the warrant, and to return such warrant, to the department and pay to it the money collected by virtue thereof, by a time to be therein specified, not less than 60 days from the date of the warrant. The sheriff thereupon shall proceed upon the same in all respects, with like effect, and in the same manner prescribed by law in respect to executions issued against property upon judgments of a court of record, and shall be entitled to the same fees for services in executing the warrant as are now allowed by law for like services to be collected in the same manner as now provided by law. Alias and pluries warrants may issue from time to time as said department may deem proper until the entire amount of the tax, deficiency, interest, penalties, and costs have been recovered.

History.—s. 13, ch. 16015, 1933; CGL 1936 Supp. 1342(93); ss. 21, 35, ch. 69-106; s. 1038, ch. 95-147.



198.21 - Tax due payable from entire estate; third persons.

198.21 Tax due payable from entire estate; third persons.—If the tax or any part thereof is paid or collected out of that part of the estate passing to or in possession of any person other than the personal representative in his or her capacity as such, such person shall be entitled to a reimbursement out of any part of the estate still undistributed or by a just and equitable contribution by the person whose interest in the estate of the decedent would have been reduced if the tax had been paid before the distribution of the estate or whose interest in the estate is subject to an equal or prior liability for the payment of tax, debts, or other charges against the estate, it being the purpose and intent of this section that, so far as is practical and unless otherwise directed by the will of the decedent, the tax shall be paid out of the estate before its distribution; but the department shall not be charged with enforcing contribution from any person.

History.—s. 14, ch. 16015, 1933; CGL 1936 Supp. 1342(94); ss. 21, 35, ch. 69-106; s. 12, ch. 80-153; s. 1039, ch. 95-147.



198.22 - Lien for unpaid taxes.

198.22 Lien for unpaid taxes.—Unless the tax is sooner paid in full, it shall be a lien for 12 years upon the gross estate of the decedent, except that such part of the gross estate as is used for the payment of charges against the estate and expenses of its administration, allowed by any court having jurisdiction thereof, shall be divested of such lien, and except that such part of the gross estate of a resident decedent as is transferred to a bona fide purchaser, mortgagee, or pledgee, for an adequate and full consideration in money or money’s worth shall be divested of such lien and such lien shall then attach to the consideration received for such property from such purchaser, mortgagee, or pledgee. If the department is satisfied that no tax liability exists or that the tax liability of an estate has been fully discharged or provided for, it may issue a waiver releasing any or all property of such estate from the lien herein imposed.

History.—s. 15, ch. 16015, 1933; CGL 1936 Supp. 1342(95); s. 1, ch. 57-108; s. 13, ch. 59-1; ss. 21, 35, ch. 69-106; s. 4, ch. 77-411.



198.23 - Personal liability of personal representative.

198.23 Personal liability of personal representative.—If any personal representative shall make distribution either in whole or in part of any of the property of an estate to the heirs, next of kin, distributees, legatees, or devisees without having paid or secured the tax due the state under this chapter, or having obtained the release of such property from the lien of such tax either by the department or pursuant to s. 198.32(2), he or she shall become personally liable for the tax so due the state, or so much thereof as may remain due and unpaid, to the full extent of the full value of any property belonging to such person or estate which may come into the personal representative’s hands, custody, or control.

History.—s. 16, ch. 16015, 1933; CGL 1936 Supp. 1342(96); s. 13, ch. 80-153; s. 1040, ch. 95-147; s. 5, ch. 99-208.



198.24 - Sale of real estate by personal representative to pay tax.

198.24 Sale of real estate by personal representative to pay tax.—Every personal representative shall have the same right and power to take possession of or sell, convey, and dispose of real estate, as assets of the estate, for the payment of the tax imposed by this chapter as he or she may have for the payment of the debts of the decedent.

History.—s. 17, ch. 16015, 1933; CGL 1936 Supp. 1342(97); s. 14, ch. 80-153; s. 1041, ch. 95-147.



198.25 - Actions to enforce payment of tax.

198.25 Actions to enforce payment of tax.—Actions may be brought within the time or times herein specified by the department to recover the amount of any taxes, penalties and interest due under this chapter. Every such action shall be brought in the county where the estate is being or has been administered, or if no administration be had in this state, then in any county where any of the property of the estate shall be situate.

History.—s. 18, ch. 16015, 1933; CGL 1936 Supp. 1342(98); ss. 21, 35, ch. 69-106.



198.26 - No discharge of personal representative until tax is paid.

198.26 No discharge of personal representative until tax is paid.—No final account of a personal representative shall be allowed by any court unless and until such account shows, and the judge of said court finds, that the tax imposed by the provisions of this chapter upon the personal representative, which has become payable, has been paid. The certificate of the department of nonliability for the tax or its receipt for the amount of tax therein certified shall be conclusive in such proceedings as to the liability or the payment of the tax to the extent of said certificate. In the case of a nontaxable estate, the court may consider the affidavit prepared pursuant to s. 198.32(2) as evidence of the nonliability for tax.

History.—s. 19, ch. 16015, 1933; CGL 1936 Supp. 1342(99); s. 7, ch. 29718, 1955; ss. 21, 35, ch. 69-106; s. 15, ch. 80-153; s. 6, ch. 99-208.



198.28 - Time for assessment of tax.

198.28 Time for assessment of tax.—The amount of estate tax due under this chapter shall be determined and assessed within 4 years from the date the return was filed, or within a period expiring 90 days after the last day on which the assessment of a deficiency in federal estate tax may lawfully be made under applicable provisions of the Internal Revenue Laws of the United States, whichever date last occurs, and no suit or other proceedings for the collection of any tax due under this chapter shall be begun after such date; provided, however, that in the case of a false or fraudulent return or of a failure to file a return, the tax may be assessed, or a proceeding in court for the collection of such tax may be begun without assessment, at any time.

History.—s. 21, ch. 16015, 1933; CGL 1936 Supp. 1342(101); s. 5, ch. 28031, 1953; s. 8, ch. 29718, 1955.



198.29 - Refunds of excess tax paid.

198.29 Refunds of excess tax paid.—

(1) Whenever it appears, upon the examination of any return made under this chapter or upon proof submitted to the department by the personal representative, that an amount of estate tax has been paid in excess of the tax legally due under this chapter, the amount of such overpayment, together with any overpayment of interest thereon shall be refunded to the personal representative and paid by the Chief Financial Officer; such refund shall be made by the department as a matter of course regardless of whether or not the personal representative has filed a written claim therefor, except that upon request of the department, the personal representative shall file with the department a conformed copy of any written claim for refund of federal estate tax which has theretofore been filed with the United States.

(2) Notwithstanding the foregoing provisions, no refund of estate tax shall be made nor shall any personal representative be entitled to bring any action for refund of estate tax after the expiration of 4 years from the date of payment of the tax to be refunded, unless there shall have been filed with the department written notice of any administrative or judicial determination of the federal estate tax liability of the estate, whichever shall last occur, and such notice shall have been so filed not later than 60 days after the determination shall have become final.

(3) For the purpose of this section, an administrative determination shall be deemed to have become final on the date of receipt by the personal representative or other interested party of the final payment to be made refunding federal estate tax or upon the last date on which the personal representative or any other interested party shall receive notice from the United States that an overpayment of federal estate tax has been credited by the United States against any liability other than federal estate tax of said estate. A final judicial determination shall be deemed to have occurred on the date on which any judgment entered by a court of competent jurisdiction and determining that there has been an overpayment of federal estate tax becomes final.

(4) Nothing herein contained shall be construed to prevent a personal representative from bringing or maintaining an action in any court of competent jurisdiction, within any period otherwise prescribed by law, to determine any question bearing upon the taxable situs of property, the domicile of a decedent, or otherwise affecting the jurisdiction of the state to impose an inheritance or estate tax with respect to a particular item or items of property.

(5) Notwithstanding any other provision of this section, estate tax may not be refunded pursuant to any allegation that the decedent was a resident of another state unless this state is a party to any compromise agreement between the decedent’s estate and the other state or unless this state is allowed to intervene as a party in any action in the other state in which the residency of the decedent is at issue.

History.—s. 22, ch. 16015, 1933; CGL 1936 Supp. 1342(102); s. 8-A, ch. 29718, 1955; ss. 21, 35, ch. 69-106; s. 17, ch. 80-153; s. 2, ch. 89-356; s. 176, ch. 2003-261.



198.30 - Circuit judge to report names of decedents, etc.

198.30 Circuit judge to report names of decedents, etc.—Each circuit judge of this state shall, on or before the 10th day of every month, notify the department of the names of all decedents; the names and addresses of the respective personal representatives, administrators, or curators appointed; the amount of the bonds, if any, required by the court; and the probable value of the estates, in all estates of decedents whose wills have been probated or propounded for probate before the circuit judge or upon which letters testamentary or upon whose estates letters of administration or curatorship have been sought or granted, during the preceding month; and such report shall contain any other information which the circuit judge may have concerning the estates of such decedents. In addition, a copy of this report shall be provided to the Agency for Health Care Administration. A circuit judge shall also furnish forthwith such further information, from the records and files of the circuit court in regard to such estates, as the department may from time to time require.

History.—s. 23, ch. 16015, 1933; CGL 1936 Supp. 1342(103); s. 9, ch. 29718, 1955; ss. 21, 35, ch. 69-106; s. 20, ch. 73-334; s. 18, ch. 80-153; s. 1042, ch. 95-147; s. 14, ch. 98-191.



198.31 - Duties and powers of corporate personal representatives of nonresident decedents.

198.31 Duties and powers of corporate personal representatives of nonresident decedents.—If the personal representative of the estate of a nonresident is a corporation duly authorized, qualified, and acting as personal representative in the jurisdiction of the domicile of the decedent, it shall be under the duties and obligations as to the giving of notices and filing of returns required by this chapter, and may bring and defend actions and suits as may be authorized or permitted by this chapter, to the same extent as an individual personal representative, notwithstanding that such corporation may be prohibited from exercising, in this state, any powers as personal representative; but nothing herein contained shall be taken or construed as authorizing a corporation not authorized to do business in this state to qualify or act as a personal representative, an administrator, or in any other fiduciary capacity, if otherwise prohibited by the laws of this state, except to the extent herein expressly provided.

History.—s. 24, ch. 16015, 1933; CGL 1936 Supp. 1342(104); s. 19, ch. 80-153.



198.32 - Prima facie liability for tax.

198.32 Prima facie liability for tax.—

(1) The estate of each decedent whose property is subject to the laws of the state shall be deemed prima facie liable for estate taxes under this chapter and shall be subject to a lien therefor in such amount as may be later determined to be due and payable on the estate as provided in this chapter. This presumption of liability shall begin on the date of the death of the decedent and shall continue until the full settlement of all taxes which may be found to be due under this chapter, the settlement to be shown by receipts for all taxes due to be issued by the department as provided for in this chapter.

(2) Whenever an estate is not subject to tax under this chapter and is not required to file a return, the personal representative may execute an affidavit attesting that the estate is not taxable. The form of the affidavit shall be prescribed by the department, and shall include, but not be limited to, statements regarding the decedent’s domicile and whether a federal estate tax return will be filed, and acknowledgment of the personal representative’s personal liability under s. 198.23. This affidavit shall be subject to record and admissible in evidence to show nonliability for tax. This subsection applies to all estates, regardless of the date of death of the decedent.

History.—s. 25, ch. 16015, 1933; CGL 1936 Supp. 1342(105); ss. 21, 35, ch. 69-106; s. 4, ch. 71-202; s. 20, ch. 80-153; s. 7, ch. 99-208; s. 2, ch. 2005-280.



198.33 - Discharge of estate, notice of lien, limitation on lien, etc.

198.33 Discharge of estate, notice of lien, limitation on lien, etc.—

(1) Where no receipt for the payment of taxes, or no affidavit or certificate of nonliability for taxes has been issued or recorded as provided for in this chapter, the property constituting the estate of the decedent in this state shall be deemed fully acquitted and discharged of all liability for estate and inheritance taxes under this chapter after a lapse of 10 years from the date of the filing with the department of an estate tax return, unless the department shall make out and file and have recorded in the public records of the county wherein any part of the estate of the decedent may be situated in this state, a notice of lien against the property of the estate, specifying the amount or approximate amount of taxes claimed to be due to the state under this chapter, which notice of lien shall continue said lien in force for an additional period of 5 years or until payment is made. Such notice of lien shall be filed and recorded in the book of deeds in the office of the clerk of the circuit court; provided, where no receipt for the payment of taxes, or no affidavit or certificate of nonliability for taxes, has been issued or recorded as provided for in this chapter, the property constituting the estate of the decedent in this state, if said decedent was a resident of this state at the time of death, shall be deemed fully acquitted and discharged of all liability for tax under this chapter after a lapse of 10 years from the date of the death of the decedent, unless the department shall make out and file and have recorded notice of lien as herein provided, which notice shall continue said lien in force against such property of the estate as is situate in the county wherein said notice of lien was recorded for an additional period of 5 years or until payment is made.

(2) Notwithstanding anything to the contrary in this section or this chapter, no lien for estate and inheritance taxes under this chapter shall continue for more than 20 years from the date of death of the decedent, whether the decedent be a resident or nonresident of this state.

History.—s. 26, ch. 16015, 1933; CGL 1936 Supp. 1342(106); s. 6, ch. 28031, 1953; s. 10, ch. 29718, 1955; s. 2, ch. 57-108; ss. 21, 35, ch. 69-106; s. 1043, ch. 95-147; s. 8, ch. 99-208.



198.34 - Disposition of proceeds from taxes.

198.34 Disposition of proceeds from taxes.—All taxes and fees levied and collected under this chapter shall be paid into the Treasury of the state to the credit of the General Revenue Fund.

History.—s. 28, ch. 16015, 1933; CGL 1936 Supp. 1342(108); s. 10, ch. 26869, 1951.



198.35 - Interpretation and construction.

198.35 Interpretation and construction.—When not otherwise provided for in this chapter, the rules of interpretation and construction applicable to the estate and inheritance tax laws of the United States shall apply to and be followed in the interpretation of this chapter.

History.—s. 32, ch. 16015, 1933; CGL 1936 Supp. 1342(111); s. 5, ch. 77-411; s. 1, ch. 79-34; s. 1, ch. 80-16; s. 1, ch. 82-38.



198.36 - Failure to produce records; penalty.

198.36 Failure to produce records; penalty.—Whoever fails to comply with any duty imposed upon him or her by this law, or having in his or her possession or control any record, file, or paper, containing or supposed to contain any information concerning the estate of the decedent, or, having in his or her possession or control any property comprised in the gross estate of the decedent, fails to exhibit the same upon request to the department or any examiner, appraiser, or attorney appointed pursuant to this chapter, who desires to examine the same in the performance of his or her duties under this chapter, shall be liable to a penalty of not exceeding $500 to be recovered, with costs of suit, in a civil action in the name of the state.

History.—s. 27, ch. 16015, 1933; CGL 1936 Supp. 1342(107); ss. 21, 35, ch. 69-106; s. 1044, ch. 95-147.



198.37 - Failure to make return; penalty.

198.37 Failure to make return; penalty.—Any person required under this chapter to pay any tax, or required by law or regulations made under authority thereof to make a return, keep any records, or supply any information for the purposes of the computation, assessment, or collection of any tax imposed by this chapter, who willfully fails to pay such tax, make such return, keep such records, or supply such information, at the time or times required by law or regulations, is, in addition to other penalties provided by law, guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 27, ch. 16015, 1933; CGL 1936 Supp. 7473(3-a); s. 97, ch. 71-136; s. 62, ch. 87-6; s. 36, ch. 87-101; s. 11, ch. 91-224.



198.38 - False return; penalty.

198.38 False return; penalty.—Any person who willfully aids or assists in, or procures, counsels, or advises, the preparation or presentation under, or in connection with any matter arising under, this chapter of a false or fraudulent return, affidavit, claim, or document shall (whether or not such falsity or fraud is with the knowledge or consent of the person authorized or required to present such return, affidavit, claim or document) be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 27, ch. 16015, 1933; CGL 1936 Supp. 7473(3-a); s. 98, ch. 71-136.



198.39 - False statement in return; penalty.

198.39 False statement in return; penalty.—Whoever knowingly makes any false statement in any notice, affidavit, or return required to be filed or made under this chapter is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 27, ch. 16015, 1933; CGL 1936 Supp. 7473(3-a); s. 99, ch. 71-136; s. 63, ch. 87-6; s. 37, ch. 87-101; s. 12, ch. 91-224; s. 9, ch. 99-208.



198.40 - Failure to pay tax, evasion of tax, etc.; penalty.

198.40 Failure to pay tax, evasion of tax, etc.; penalty.—Any person required under this chapter to collect, account for, and pay over any tax imposed by this chapter who willfully fails to collect or truthfully account for and pay over such tax, and any person who willfully attempts in any manner to evade or defeat any tax imposed by this chapter or the payment thereof, shall, in addition to other penalties provided by law, be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 27, ch. 16015, 1933; CGL 1936 Supp. 7473(3-a); s. 100, ch. 71-136.



198.41 - Effectiveness of this chapter, etc.

198.41 Effectiveness of this chapter, etc.—This chapter shall remain in force and effect so long as the Government of the United States retains in full force and effect as a part of the Revenue Laws of the United States a Federal Estate Tax, and this chapter shall cease to be operative as and when the Government of the United States ceases to impose any Estate Tax of the United States.

History.—s. 29, ch. 16015, 1933; CGL 1936 Supp. 1342(109).



198.42 - Short title.

198.42 Short title.—This chapter may be cited as the “Estate Tax Law of Florida.”

History.—s. 1, ch. 16015, 1933; CGL 1936 Supp. 1342(80).



198.44 - Certain exemptions from inheritance and estate taxes.

198.44 Certain exemptions from inheritance and estate taxes.—The tax imposed under the inheritance and estate tax laws of this state in respect to personal property (except tangible property having an actual situs in this state) shall not be payable:

(1) If the transferor at the time of death was a resident of a state or territory of the United States, or the District of Columbia, which at the time of death did not impose a death tax of any character in respect to property of residents of this state (except tangible personal property having an actual situs in such state, territory, or district); or

(2) If the laws of the state, territory, or district of the residence of the transferor at the time of death contained a reciprocal exemption provision under which nonresidents were exempted from said death taxes of every character in respect to personal property (except tangible personal property having an actual situs therein), and provided that the state, territory, or district of the residence of such nonresident decedent allowed a similar exemption to residents of the state, territory, or district of residence of such decedent.

History.—s. 1, ch. 15747, 1931; CGL 1936 Supp. 1342(70); s. 1045, ch. 95-147.






Chapter 199 - INTANGIBLE PERSONAL PROPERTY TAXES

Part I - NONRECURRING TAX (ss. 199.133-199.183)

199.133 - Levy of nonrecurring tax.

199.133 Levy of nonrecurring tax.—

(1) A one-time nonrecurring tax of 2 mills is hereby imposed on each dollar of the just valuation of all notes, bonds, and other obligations for payment of money which are secured by mortgage, deed of trust, or other lien upon real property situated in this state. This tax shall be assessed and collected as provided by this chapter.

(2) The nonrecurring tax shall apply to a note, bond, or other obligation for payment of money only to the extent it is secured by mortgage, deed of trust, or other lien upon real property situated in this state. Where a note, bond, or other obligation is secured by personal property or by real property situated outside this state, as well as by mortgage, deed of trust, or other lien upon real property situated in this state, then the nonrecurring tax shall apply to that portion of the note, bond, or other obligation which bears the same ratio to the entire principal balance of the note, bond, or other obligation as the value of the real property situated in this state bears to the value of all of the security; however, if the security is solely made up of personal property and real property situated in this state, the taxpayer may elect to apportion the taxes based upon the value of the collateral, if any, to which the taxpayer by law or contract must look first for collection. In no event shall the portion of the note, bond, or other obligation which is subject to the nonrecurring tax exceed in value the value of the real property situated in this state which is the security.

History.—s. 10, ch. 85-342; s. 10, ch. 2006-312.



199.135 - Due date and payment of nonrecurring tax.

199.135 Due date and payment of nonrecurring tax.—The nonrecurring tax imposed on notes, bonds, and other obligations for payment of money secured by a mortgage, deed of trust, or other lien evidenced by a written instrument presented for recordation shall be due and payable when the instrument is presented for recordation. If there is no written instrument or if it is not so presented within 30 days following creation of the obligation, then the tax shall be due and payable within 30 days following creation of the obligation.

(1) Where an instrument giving rise to the mortgage, deed of trust, or other lien is recorded, the person recording it shall pay the tax to the clerk of the circuit court to whom the instrument is presented for recording. The clerk shall note the amount received upon the instrument. If the instrument is being recorded in more than one county, the tax may be paid to the clerk of circuit court in any such county, and, upon request, such clerk shall notify the clerks of circuit court in the other counties as to such payment.

(2) Where no instrument is recorded, the tax shall be paid to the department as provided by rule.

(3) No later than 7 working days after the end of each week, each clerk shall transmit to the department all nonrecurring intangible taxes collected during the preceding week, together with a report certifying the amount of tax collected with respect to all instruments upon which the tax was paid. Each clerk shall be compensated 0.5 percent of any tax he or she collects under s. 199.133 as collection costs in the form of a deduction from the amount of tax due and remitted by the clerk, and the department shall allow the deduction to the clerk remitting the tax in the manner as provided by the department.

(4) With respect to the nonrecurring tax imposed pursuant to s. 199.133, the taxpayer shall be solely liable for payment of the tax but may pass on the amount of such tax to the borrower or mortgagor.

(5)(a) In recognition of the special escrow requirements that apply to sales of timeshare interests in timeshare plans pursuant to s. 721.08, tax on notes or other obligations secured by a mortgage, deed of trust, or other lien upon real property situated in this state executed in conjunction with the sale by a developer of a timeshare interest in a timeshare plan is due and payable on the earlier of the date on which:

1. The mortgage, deed of trust, or other lien is recorded; or

2. All of the conditions precedent to the release of the purchaser’s escrowed funds or other property pursuant to s. 721.08(2)(c) have been met, regardless of whether the developer has posted an alternative assurance. Tax due under this subparagraph is due and payable on or before the 20th day of the month following the month in which these conditions were met.

(b)1. If tax has been paid to the department under subparagraph (a)2., and the note, other written obligation, mortgage, deed of trust, or other lien with respect to which the tax was paid is subsequently recorded, a notation reflecting the prior payment of the tax must be made upon the mortgage or other lien.

2. Notwithstanding paragraph (a), if funds are designated on a closing statement as tax collected from the purchaser, but the mortgage, deed of trust, or other lien with respect to which the tax was collected has not been recorded or filed in this state, the tax must be paid to the department on or before the 20th day of the month following the month in which the funds are available for release from escrow, unless the funds have been refunded to the purchaser.

(c) The department may adopt rules to administer the method for reporting tax due under this subsection.

History.—s. 11, ch. 85-342; s. 4, ch. 87-102; s. 68, ch. 94-353; s. 1480, ch. 95-147; s. 3, ch. 2005-280.



199.143 - Future advances.

199.143 Future advances.—

(1) Except as provided in subsection (3), if the mortgage, deed of trust, or other lien is recorded or executed after December 31, 1985, and secures future advances, as provided in s. 697.04, the nonrecurring tax shall initially be paid on the initial obligation secured, excluding future advances. Each time a future advance is made, additional nonrecurring tax shall be paid on the amount of the advance. However, any increase in the amount of original indebtedness caused by interest accruing under an adjustable interest rate obligation having an initial interest rate adjustment interval of not less than 6 months shall be taxable as a future advance only to the extent such increase is a computable sum certain when the original indebtedness is incurred.

(2) The trustee, if a deed of trust, or the owner of the obligation, if a mortgage or other lien, making the advance shall pay the additional tax to the clerk to whom the initial tax was paid. The clerk shall note the amount received upon the instrument, if one has been recorded, or shall otherwise give a receipt.

(3) If the mortgage, deed of trust, or other lien secures a line of credit, the nonrecurring tax shall be paid as provided in s. 199.135 on the maximum amount of the line of credit, except as limited by s. 199.133, and no further nonrecurring tax shall be due on any borrowing under the line of credit.

History.—s. 12, ch. 85-342; s. 50, ch. 86-152; s. 1, ch. 97-123; s. 1, ch. 99-274.



199.145 - Corrective mortgages; assignments; assumptions; refinancing.

199.145 Corrective mortgages; assignments; assumptions; refinancing.—

(1) Any mortgage, deed of trust, or other lien given to replace a defective mortgage, deed of trust, or other lien, covering the identical real property as the original and securing the identical original note or obligation, may be recorded without payment of additional nonrecurring tax upon proof of payment of the tax upon the original recording. The clerk shall note the original payment on the new instrument.

(2) No additional nonrecurring tax shall be due upon the assignment by the obligee of a note, bond, or other obligation for the payment of money upon which a nonrecurring tax has previously been paid.

(3) No additional nonrecurring tax shall be due upon the assumption of a note, bond, or other obligation for the payment of money if a nonrecurring tax has previously been paid and the amount of the indebtedness remains the same, whether or not the original obligor is released from liability.

(4) Where a note, bond, or other obligation upon which a nonrecurring tax has previously been paid is refinanced with the original obligee or its assignee:

(a) No additional nonrecurring tax is due if the principal balance of the new obligation is less than or equal to the unpaid principal balance of the original obligation, plus accrued but unpaid interest, as of the refinancing.

(b) Additional nonrecurring tax is due if the principal balance of the new obligation exceeds the principal balance of the original obligation, plus accrued but unpaid interest, as of the refinancing. If the original obligor is not liable to the obligee under the new obligation, the additional nonrecurring tax shall be computed on the entire principal balance of the new obligation; otherwise, the additional nonrecurring tax shall be computed on the excess of the principal balance of the new obligation over the principal balance of the original obligation, plus accrued but unpaid interest, as of the refinancing.

History.—s. 13, ch. 85-342.



199.155 - Valuation.

199.155 Valuation.—Subject to the provisions of s. 199.133(2), all notes, bonds, and other obligations for payment of money subject to the nonrecurring tax shall be valued at the principal amount of indebtedness evidenced by such obligation.

History.—s. 14, ch. 85-342.



199.183 - Taxpayers exempt from nonrecurring taxes.

199.183 Taxpayers exempt from nonrecurring taxes.—

(1) Intangible personal property owned by this state or any of its political subdivisions or municipalities shall be exempt from taxation under this chapter. This exemption does not apply to:

(a) Any leasehold or other interest that is described in s. 199.023(1)(d), Florida Statutes 2005; or

(b) Property related to the provision of two-way telecommunications services to the public for hire by the use of a telecommunications facility, as defined in s. 364.02(14), and for which a certificate is required under chapter 364, when the service is provided by any county, municipality, or other political subdivision of the state. Any immunity of any political subdivision of the state or other entity of local government from taxation of the property used to provide telecommunication services that is taxed as a result of this paragraph is hereby waived. However, intangible personal property related to the provision of telecommunications services provided by the operator of a public-use airport, as defined in s. 332.004, for the operator’s provision of telecommunications services for the airport or its tenants, concessionaires, or licensees, and intangible personal property related to the provision of telecommunications services provided by a public hospital, are exempt from taxation under this chapter.

(2) Intangible personal property owned by nonprofit religious, nonprofit educational, or nonprofit charitable institutions shall be exempt from taxation under this chapter. This exemption shall be strictly defined, limited, and applied in each category as follows:

(a) “Religious institutions” means churches and ecclesiastical or denominational organizations having established physical places for worship in this state at which nonprofit religious services and activities are regularly conducted, as well as church cemeteries.

(b) “Educational institutions” means only:

1. Public or nonprofit private schools, colleges, or universities conducting regular classes and courses of study required for accreditation by, or membership in, the Southern Association of Colleges and Schools, Department of Education, or the Florida Council of Independent Schools; or

2. Nonprofit libraries, art galleries, and museums open to the public.

(c) “Charitable institutions” means only:

1. Nonprofit corporations operating physical facilities in this state at which are provided charitable services, a reasonable percentage of which shall be without cost to those unable to pay; or

2. Those institutions qualified as charitable under s. 501(c)(3) of the United States Internal Revenue Code of 1954.

Intangible personal property shall not be deemed to be owned by such exempt institutions if it is held in a trust of any kind under which the institution has no present interest in the trust principal except the right to compel the performance of the trust agreement.

History.—s. 16, ch. 85-342; s. 48, ch. 91-45; s. 2, ch. 96-283; s. 4, ch. 97-197; s. 6, ch. 2000-173; s. 21, ch. 2003-32; s. 21, ch. 2005-132; s. 11, ch. 2006-312; s. 55, ch. 2011-36; s. 32, ch. 2011-64.






Part II - ADMINISTRATIVE, COLLECTION, AND ENFORCEMENTPROCEDURES (ss. 199.202-199.303)

199.202 - Administration of law; rules.

199.202 Administration of law; rules.—The department shall administer and enforce the assessment and collection of the taxes, interest, and penalties imposed by this chapter. It may by rule prescribe the form and content of all returns and reports. It has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to enforce the provisions of this chapter.

History.—s. 1, ch. 71-134; s. 18, ch. 85-342; s. 15, ch. 98-200.



199.212 - All state agencies to cooperate in administration of law.

199.212 All state agencies to cooperate in administration of law.—The department may call on any state, county, or municipal agency, department, bureau, or board for any information which may, in the department’s judgment, assist it in administering this chapter. Such agency, department, bureau, or board shall promptly furnish such information.

History.—s. 1, ch. 71-134; s. 19, ch. 85-342.



199.218 - Books and records.

199.218 Books and records.—Each taxpayer shall retain all books and other records necessary to identify the taxpayer’s intangible personal property and to determine any tax due under this chapter, as well as all books and other records otherwise required by rule of the department with respect to any such tax, until the department’s power to make an assessment with respect to such tax has terminated under s. 95.091(3).

History.—s. 20, ch. 85-342; s. 52, ch. 87-6; s. 6, ch. 2002-218; s. 12, ch. 2006-312.



199.232 - Powers of department.

199.232 Powers of department.—

(1)(a) The department may audit the books and records of any person to determine whether a nonrecurring tax has been properly paid.

(b) An audit is commenced by service in person or by certified mail of a written notice to the taxpayer of intent to audit.

(2) The department may inspect all records of the taxpayer which may be relevant to the audit, and the department may compel the testimony of the taxpayer under oath or affirmation. The department may also issue subpoenas to compel the testimony of third parties under oath or affirmation and the production of records and other evidence held by third parties, including corporations and brokers. Any duly authorized representative of the department may administer an oath or affirmation. If the taxpayer fails to give testimony or to produce any requested records, or if a third party fails to comply with a subpoena, any circuit court having jurisdiction over the taxpayer or third party may, upon application of the department, issue such orders as are necessary to secure compliance.

(3) With or without an audit, the department may assess any tax deficiency resulting from nonpayment or underpayment of the tax, as well as any applicable interest and penalties. The department shall assess on the basis of the best information available to it, including estimates based on the best information available to it if the taxpayer fails to permit inspection of the taxpayer’s records, files a grossly incorrect return, or files a false and fraudulent return.

(4) Following an assessment, the department shall collect the assessed amount from the taxpayer. The assessment is considered prima facie correct, and the taxpayer has the burden of showing any error in the assessment.

(5) The department shall credit or refund any overpayment of tax that is revealed on an audit or for which a claim for refund is filed. A claim for refund may be filed within the period specified in s. 215.26(2). It must be filed by the taxpayer, or the taxpayer’s heirs, personal representatives, successors, or assigns, and must include the information required by the department.

(6) In its discretion, the department may, for reasonable cause, grant extensions of time not to exceed 3 months for paying any tax due, or for filing any return or report required, under this chapter.

(7)(a) If it appears, upon examination of an intangible tax return made under this chapter or upon proof submitted to the department by the taxpayer, that an amount of intangible personal property tax has been paid in excess of the amount due, the department shall refund the amount of the overpayment to the taxpayer by a warrant of the Chief Financial Officer. The department shall refund the overpayment without regard to whether the taxpayer has filed a written claim for a refund; however, the department may request that the taxpayer file a statement affirming that the taxpayer made the overpayment.

(b) Notwithstanding paragraph (a), a refund of the intangible personal property tax may not be made nor is a taxpayer entitled to bring an action for a refund of the intangible personal property tax after the period specified in s. 215.26(2) has elapsed.

(c) If a refund issued by the department under this section is found to exceed the amount of refund legally due to the taxpayer, the provisions of s. 199.282 concerning penalties and interest do not apply if the taxpayer reimburses the department for any overpayment within 60 days after the taxpayer is notified that the overpayment was made.

History.—s. 1, ch. 71-134; s. 22, ch. 85-342; s. 5, ch. 86-152; s. 51, ch. 87-6; s. 7, ch. 94-314; ss. 5, 47, ch. 94-353; s. 177, ch. 2003-261; s. 13, ch. 2006-312.



199.262 - Tax liens and garnishment.

199.262 Tax liens and garnishment.—

(1) When any tax imposed by this chapter becomes delinquent, or is otherwise in jeopardy, the department shall issue a warrant for the full amount of tax due or estimated to be due, together with interest, penalties, and cost of collection. The warrant shall be directed to all and singular the sheriffs of the state. It shall be recorded with the clerk of the circuit court in the county where the delinquent taxpayer’s property is located. Upon recording, the amount of the warrant shall become a lien upon the taxpayer’s real and personal property in such county in the same manner as a judgment duly docketed and recorded, and the clerk of the circuit court shall issue execution on the warrant in the same manner as on a judgment. The sheriff shall then execute the warrant in the same manner prescribed by law for executions upon judgments, and he or she shall be entitled to the same fees for his or her services. Upon payment of the warrant, the department shall satisfy the lien of record within 30 days; and any interested person may thereafter compel the department to satisfy the lien of record. If there is jeopardy to the revenue and jeopardy is asserted in or with an assessment, the department shall proceed in the manner specified for jeopardy assessments in s. 213.732.

(2) Whenever the department deems it necessary, the department may issue an alias tax execution. Each alias tax execution shall be so designated on its face. Each alias tax execution shall have the same force and effect as the original.

(3) Tax executions may be levied upon any third party having any assets of the delinquent taxpayer in its possession or control or that is indebted to the delinquent taxpayer. When any tax execution is so levied, it shall have the force and effect of a writ of garnishment. The third party shall pay the debt or deliver the assets of the delinquent taxpayer to the department. The receipt of the department shall be complete discharge to the third party to the extent of the debt paid or assets turned over.

(4) Any employee of the department may be designated in writing by the executive director of the department to make and sign assessments, tax warrants, assignments of tax warrants, and satisfactions of tax warrants.

(5) Whenever any tax execution becomes void, the department may cancel it of record and shall do so upon the request of any interested person.

History.—s. 1, ch. 71-134; s. 1, ch. 78-43; s. 24, ch. 85-342; s. 9, ch. 92-315; s. 1046, ch. 95-147.



199.272 - Suits for violation of this chapter; jurisdiction and service.

199.272 Suits for violation of this chapter; jurisdiction and service.—

(1) All suits brought by the department against any person for any violation of this chapter shall be brought in the circuit courts of this state.

(2) Every person having his or her principal place of business outside of this state but subject to the provisions of this chapter shall designate with the department an agent for service within the state for the purpose of enforcing this chapter. If such person has not designated an agent, the department may deem the Department of State or any agent or employee of the person within the state as agent for service.

History.—s. 1, ch. 71-134; s. 25, ch. 85-342; s. 1047, ch. 95-147.



199.282 - Penalties for violation of this chapter.

199.282 Penalties for violation of this chapter.—

(1) Any person willfully violating or failing to comply with any of the provisions of this chapter shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) If any nonrecurring tax is not paid by the statutory due date, then despite any extension granted under s. 199.232(6), interest shall run on the unpaid balance from such due date until paid at the rate of 12 percent per year.

(3) If any nonrecurring tax is not paid by the due date, a delinquency penalty shall be charged. The delinquency penalty shall be 10 percent of the delinquent tax for each calendar month or portion thereof from the due date until paid, up to a limit of 50 percent of the total tax not timely paid.

(4) No mortgage, deed of trust, or other lien upon real property situated in this state shall be enforceable in any Florida court, nor shall any written evidence of such mortgage, deed of trust, or other lien be recorded in any public record of the state, until the nonrecurring tax imposed by this chapter, including any taxes due on future advances, has been paid and the clerk of circuit court collecting the tax has noted its payment on the instrument or given other receipt for it. However, failure to pay the correct amount of tax or failure of the clerk to note payment of the tax on the instrument shall not affect the constructive notice given by recording of the instrument.

(5) Interest and penalties attributable to any tax shall be deemed assessed when the tax is assessed. Interest and penalties shall be assessed and collected by the department as provided in this chapter. The department may settle or compromise tax, interest, or penalties under the provisions of s. 213.21.

(6) Any person who fails or refuses to make records available for inspection, when requested to do so by the department is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(7) Any officer or director of a corporation who has administrative control over the filing of a return or payment of any tax due under this chapter and who willfully directs any employee of the corporation to fail to file the return or pay the tax due or to evade, defeat, or improperly account for the tax due, in addition to any other penalties provided by law, shall be liable for a penalty equal to the amount of tax not paid as required by this chapter. The filing of a protest based upon doubt as to liability for the tax shall not be deemed an attempt to evade or defeat the tax under this subsection. The penalty imposed hereunder shall be abated to the extent the tax is paid and may be compromised by the executive director of the department as provided in s. 213.21. An assessment of penalty made pursuant to this section shall be deemed prima facie correct in any judicial or quasi-judicial proceeding brought to collect this penalty.

History.—s. 1A, ch. 71-134; s. 26, ch. 85-342; s. 6, ch. 86-152; s. 64, ch. 87-6; s. 38, ch. 87-101; s. 5, ch. 87-102; s. 10, ch. 89-356; s. 21, ch. 90-203; s. 233, ch. 91-224; s. 6, ch. 92-320; s. 9, ch. 98-132; s. 7, ch. 2002-218; s. 17, ch. 2003-1; s. 14, ch. 2006-312.



199.292 - Disposition of intangible personal property taxes.

199.292 Disposition of intangible personal property taxes.—All intangible personal property taxes collected pursuant to this chapter, except for revenues derived from the annual tax on a leasehold described in s. 199.023(1)(d), Florida Statutes 2005, shall be deposited into the General Revenue Fund. Revenues derived from the annual tax on a leasehold described in s. 199.023(1)(d), Florida Statutes 2005, shall be returned to the local school board for the county in which the property subject to the leasehold is situated.

History.—s. 1, ch. 71-134; s. 1, ch. 72-277; s. 18, ch. 72-360; s. 1, ch. 77-102; s. 5, ch. 77-476; s. 4, ch. 80-261; s. 4, ch. 80-274; s. 5, ch. 80-368; s. 8, ch. 81-308; s. 27, ch. 85-342; s. 5, ch. 90-132; s. 3, ch. 92-319; s. 10, ch. 98-132; s. 8, ch. 2000-173; s. 8, ch. 2004-234; s. 15, ch. 2006-312.



199.303 - Declaration of legislative intent.

199.303 Declaration of legislative intent.—

(1) If any section, subsection, sentence, clause, phrase, or word of this chapter is for any reason held or declared to be unconstitutional, invalid, inoperative, ineffective, inapplicable, or void, such invalidity or unconstitutionality shall not affect the portions of this chapter not so held to be unconstitutional, void, invalid, or ineffective, or affect the application of this chapter to other circumstances not so held to be invalid, it being the express legislative intent that any such unconstitutional, illegal, invalid, ineffective, inapplicable, or void portion or portions of this chapter did not induce its passage, and that without the inclusion of any such unconstitutional, illegal, invalid, ineffective, or void portions of this chapter, the Legislature would have enacted the valid and constitutional portions thereof.

(2) It is hereby declared to be the specific legislative intent to tax all intangible personal property that may constitutionally be taxed subject only to the exemptions and credits allowed by law. However, if any application of these statutes is declared unconstitutional, the taxes imposed shall nevertheless remain in force, but only to the extent permitted by the constitutions of this state and of the United States.

(3) It is hereby declared to be the specific intent of the Legislature that all annual intangible personal property taxes imposed as provided by law for calendar years 2006 and prior shall remain in full force and effect during the period specified by s. 95.091 for the year in which the tax was due. It is further the intent of the Legislature that the department continue to assess and collect all taxes due to the state under such provisions for all periods available for assessment, as provided for the year in which tax was due by s. 95.091.

History.—s. 5, ch. 92-319; s. 16, ch. 2006-312.









Chapter 200 - DETERMINATION OF MILLAGE

200.001 - Millages; definitions and general provisions.

200.001 Millages; definitions and general provisions.—

(1) County millages shall be composed of four categories of millage rates, as follows:

(a) General county millage, which shall be that nonvoted millage rate set by the governing body of the county.

(b) County debt service millage, which shall be that millage rate necessary to raise taxes for debt service as authorized by a vote of the electors pursuant to s. 12, Art. VII of the State Constitution.

(c) County voted millage, which shall be that millage rate set by the governing body of the county as authorized by a vote of the electors pursuant to s. 9(b), Art. VII of the State Constitution.

(d) County dependent special district millage, as provided in subsection (5).

(2) Municipal millages shall be composed of four categories of millage rates, as follows:

(a) General municipal millage, which shall be that nonvoted millage rate set by the governing body of the municipality.

(b) Municipal debt service millage, which shall be that millage rate necessary to raise taxes for debt service as authorized by a vote of the electors pursuant to s. 12, Art. VII of the State Constitution.

(c) Municipal voted millage, which shall be that millage rate set by the governing body of the municipality as authorized by a vote of the electors pursuant to s. 9(b), Art. VII of the State Constitution.

(d) Municipal dependent special district millage, as provided in subsection (5).

(3) School millages shall be composed of five categories of millage rates, as follows:

(a) Nonvoted required school operating millage, which shall be that nonvoted millage rate set by the county school board for current operating purposes and imposed pursuant to s. 1011.60(6).

(b) Nonvoted discretionary school operating millage, which shall be that nonvoted millage rate set by the county school board for operating purposes other than the rate imposed pursuant to s. 1011.60(6) and other than the rate authorized in s. 1011.71(2).

(c) Voted district school operating millage, which shall be that millage rate set by the district school board for current school operating purposes as authorized by the electors pursuant to s. 9(b), Art. VII of the State Constitution.

(d) Nonvoted district school capital improvement millage, which shall be that millage rate set by the district school board for capital improvements as authorized in s. 1011.71(2).

(e) Voted district school debt service millage, which shall be that millage rate set by the district school board as authorized by a vote of the electors pursuant to s. 12, Art. VII of the State Constitution.

(4) Independent special district millage shall be that millage rate set by the governing body of an independent special district, which shall be identified:

(a) As to whether authorized by a special act approved by the electors pursuant to s. 9(b), Art. VII of the State Constitution, authorized pursuant to s. 15, Art. XII of the State Constitution, or otherwise authorized; and

(b) As to whether levied countywide, less than countywide, or on a multicounty basis.

(5) Dependent special district millage shall be that millage rate set by the board of county commissioners or the governing body of a municipality, ex officio or otherwise, which shall be identified as to the area covered; as to the taxing authority to which the district is dependent; and as to whether authorized by a special act, authorized by a special act and approved by the electors, authorized pursuant to s. 15, Art. XII of the State Constitution, authorized by s. 125.01(1)(q), or otherwise authorized.

(6) At any time millage rates are published for the purpose of giving notice, the rates shall be stated in terms of dollars and cents per thousand dollars of assessed property value.

(7) Millages shall be fixed only by ordinance or resolution of the governing body of the taxing authority in the manner specifically provided by general law or by special act.

(8)(a) “County” means a political subdivision of the state as established pursuant to s. 1, Art. VIII of the State Constitution.

(b) “Municipality” means a municipality created pursuant to general or special law but excludes metropolitan and consolidated governments as provided in s. 6(e) and (f), Art. VIII of the State Constitution, which shall be considered county governments. Such municipality must have held an election for its legislative body pursuant to law and established such a legislative body which meets pursuant to law.

(c) “Special district” means a special district as defined in s. 189.012.

(d) “Dependent special district” means a dependent special district as defined in s. 189.012. Dependent special district millage, when added to the millage of the governing body to which it is dependent, shall not exceed the maximum millage applicable to such governing body.

(e) “Independent special district” means an independent special district as defined in s. 189.012, with the exception of a downtown development authority established prior to the effective date of the 1968 State Constitution as an independent body, either appointed or elected, regardless of whether or not the budget is approved by the local governing body, if the district levies a millage authorized as of the effective date of the 1968 State Constitution. Independent special district millage shall not be levied in excess of a millage amount authorized by general law and approved by vote of the electors pursuant to s. 9(b), Art. VII of the State Constitution, except for those independent special districts levying millage for water management purposes as provided in that section and municipal service taxing units as specified in s. 125.01(1)(q) and (r). However, independent special district millage authorized as of the date the 1968 State Constitution became effective need not be so approved, pursuant to s. 2, Art. XII of the State Constitution.

(f) “Voted millage” or “voted levies” means ad valorem taxes in excess of maximum millage amounts authorized by law approved for periods not longer than 2 years by vote of the electors pursuant to s. 9(b), Art. VII of the State Constitution or ad valorem taxes levied for purposes provided in s. 12, Art. VII of the State Constitution. “Voted millage” does not include levies approved by voter referendum not required by general law or the State Constitution.

(g) “Aggregate millage rate” means that millage rate obtained from the quotient of the sum of all ad valorem taxes levied by the governing body of a county or municipality for countywide or municipality-wide purposes, respectively, plus the ad valorem taxes levied for all districts dependent to the governing body divided by the total taxable value of the county or municipality.

(h) “Dedicated increment value” means the proportion of the cumulative increase in taxable value within a defined geographic area used to determine a tax increment amount to be paid to a redevelopment trust fund pursuant to s. 163.387(2)(a) or to be paid or applied pursuant to an ordinance, resolution, or agreement to fund a project or to finance essential infrastructure. Upon creating any obligation for payment to a redevelopment trust fund or otherwise pursuant to an ordinance, resolution, or agreement to fund a project or to finance essential infrastructure based on an increase in assessed value, the taxing authority shall certify to the property appraiser the boundaries of the designated geographic area and the date of the most recent assessment roll used in connection with the taxation of such property prior to creation of the obligation. If the increment amount payment is not based on a specific proportion of the cumulative increase in taxable value within a defined geographic area, such value shall be reduced by multiplying by a proportion calculated by dividing the payment in the prior year, if any, by the product of the millage rate in the prior year and the cumulative increase in taxable value within the defined geographic area in the prior year. For tax years beginning on or after January 1, 2008, information provided to the property appraiser after May 1 of any year may not be used for the current year’s certification.

(i) “Per capita Florida personal income” means Florida nominal personal income for the four quarters ending the prior September 30, as published by the Bureau of Economic Analysis of the United States Department of Commerce, or its successor, divided by the prior April 1 official estimate of Florida resident population pursuant to s. 186.901, which shall be reported by the Office of Economic and Demographic Research by April 1 of each year.

(j) “Total county ad valorem taxes levied” means all property taxes other than voted levies levied by a county, any municipal service taxing units of that county, and any special districts dependent to that county in a fiscal year.

(k) “Total municipal ad valorem taxes levied” means all property taxes other than voted levies levied by a municipality and any special districts dependent to that municipality in a fiscal year.

(l) “Maximum total county ad valorem taxes levied” means the total taxes levied by a county, municipal service taxing units of that county, and special districts dependent to that county at their individual maximum millages, calculated pursuant to s. 200.065(5)(a) for fiscal years 2009-2010 and thereafter.

(m) “Maximum total municipal ad valorem taxes levied” means the total taxes levied by a municipality and special districts dependent to that municipality at their individual maximum millages, calculated pursuant to s. 200.065(5)(b) for fiscal years 2009-2010 and thereafter.

History.—s. 9, ch. 73-349; s. 27, ch. 80-274; s. 13, ch. 82-154; s. 9, ch. 83-204; s. 60, ch. 83-217; ss. 1, 2, ch. 86-153; s. 3, ch. 87-103; s. 6, ch. 87-239; s. 57, ch. 89-169; s. 1, ch. 90-172; s. 43, ch. 90-288; s. 51, ch. 94-232; s. 910, ch. 2002-387; s. 1, ch. 2007-321; s. 36, ch. 2008-4; s. 77, ch. 2014-22; s. 16, ch. 2016-10.

Note.—Former s. 200.191.



200.011 - Duty of county commissioners and school board in setting rate of taxation.

200.011 Duty of county commissioners and school board in setting rate of taxation.—

(1) The county commissioners shall determine the amount to be raised for all county purposes, except for county school purposes, and shall enter upon their minutes the rates to be levied for each fund respectively, together with the rates certified to be levied by the board of county commissioners for use of the county, special taxing district, board, agency, or other taxing unit within the county for which the board of county commissioners is required by law to levy taxes.

(2) The county commissioners shall ascertain the aggregate rate necessary to cover all such taxes and certify the same to the property appraiser within 30 days after the adjournment of the value adjustment board. The property appraiser shall carry out the full amount of taxes for all county purposes, except for school purposes, under one heading in the assessment roll to be provided for that purpose, and the county commissioners shall notify the clerk and auditor and tax collector of the county of the amounts to be apportioned to the different accounts out of the total taxes levied for all purposes.

(3) The county depository, in issuing receipts to the tax collector, shall state in each of his or her receipts, which shall be in duplicate, the amount deposited to each fund out of the deposits made with it by the tax collector. When any such receipts shall be given to the tax collector by the county depository, the tax collector shall immediately file one of the same with the clerk and auditor of the county, who shall credit the same to the tax collector with the amount thereof and make out and deliver to the tax collector a certificate setting forth the payment in detail, as shown by the receipt of the county depository.

(4) The county commissioners and school board shall file written statements with the property appraiser setting forth the boundary of each special school district and the district or territory in which other special taxes are to be assessed, and the property appraiser shall, upon receipt of such statements and orders from the board of county commissioners and school board setting forth the rate of taxation to be levied on the real and personal property therein, proceed to assess such property and enter the taxes thereon in the assessment rolls to be provided for that purpose.

(5) The property appraiser shall designate and separately identify by certificate to the tax collector the rate of taxation to be levied for the use of the county and school board and the total rate of taxation for all other taxing authorities in the county.

(6) The board of county commissioners shall certify to the property appraiser and tax collector the millage rates to be levied for the use of the county and special taxing districts, boards, and authorities and all other taxing units within the county for which the board of county commissioners is required by law to levy taxes. The district school board, each municipality, and the governing board or governing authority of each special taxing district or other taxing unit within the county the taxes of which are assessed on the tax roll prepared by the property appraiser, but for which the board of county commissioners is not required by law to levy taxes, shall certify to the property appraiser and tax collector the millage rate set by such board, municipality, authority, special taxing district, or taxing unit. The certifications required by this subsection shall be made within 30 days after the value adjustment board adjourns.

History.—s. 2, ch. 4885, 1901; GS 532; s. 30, ch. 5596, 1907; RGS 731; CGL 937; s. 6, ch. 20722, 1941; s. 1, ch. 67-227; s. 1, ch. 67-512; ss. 1, 2, ch. 69-55; s. 1, ch. 69-300; s. 36, ch. 71-355; s. 18, ch. 76-133; s. 1, ch. 77-102; s. 1, ch. 77-248; s. 90, ch. 79-400; s. 71, ch. 82-226; s. 164, ch. 91-112; s. 1048, ch. 95-147.

Note.—Former s. 193.31.



200.065 - Method of fixing millage.

200.065 Method of fixing millage.—

(1) Upon completion of the assessment of all property pursuant to s. 193.023, the property appraiser shall certify to each taxing authority the taxable value within the jurisdiction of the taxing authority. This certification shall include a copy of the statement required to be submitted under s. 195.073(3), as applicable to that taxing authority. The form on which the certification is made shall include instructions to each taxing authority describing the proper method of computing a millage rate which, exclusive of new construction, additions to structures, deletions, increases in the value of improvements that have undergone a substantial rehabilitation which increased the assessed value of such improvements by at least 100 percent, property added due to geographic boundary changes, total taxable value of tangible personal property within the jurisdiction in excess of 115 percent of the previous year’s total taxable value, and any dedicated increment value, will provide the same ad valorem tax revenue for each taxing authority as was levied during the prior year less the amount, if any, paid or applied as a consequence of an obligation measured by the dedicated increment value. That millage rate shall be known as the “rolled-back rate.” The property appraiser shall also include instructions, as prescribed by the Department of Revenue, to each county and municipality, each special district dependent to a county or municipality, each municipal service taxing unit, and each independent special district describing the proper method of computing the millage rates and taxes levied as specified in subsection (5). The Department of Revenue shall prescribe the instructions and forms that are necessary to administer this subsection and subsection (5). The information provided pursuant to this subsection shall also be sent to the tax collector by the property appraiser at the time it is sent to each taxing authority.

(2) No millage shall be levied until a resolution or ordinance has been approved by the governing board of the taxing authority which resolution or ordinance must be approved by the taxing authority according to the following procedure:

(a)1. Upon preparation of a tentative budget, but prior to adoption thereof, each taxing authority shall compute a proposed millage rate necessary to fund the tentative budget other than the portion of the budget to be funded from sources other than ad valorem taxes. In computing proposed or final millage rates, each taxing authority shall utilize not less than 95 percent of the taxable value certified pursuant to subsection (1).

2. The tentative budget of the county commission shall be prepared and submitted in accordance with s. 129.03.

3. The tentative budget of the school district shall be prepared and submitted in accordance with chapter 1011, provided that the date of submission shall not be later than 24 days after certification of value pursuant to subsection (1).

4. Taxing authorities other than the county and school district shall prepare and consider tentative and final budgets in accordance with this section and applicable provisions of law, including budget procedures applicable to the taxing authority, provided such procedures do not conflict with general law.

(b) Within 35 days of certification of value pursuant to subsection (1), each taxing authority shall advise the property appraiser of its proposed millage rate, of its rolled-back rate computed pursuant to subsection (1), and of the date, time, and place at which a public hearing will be held to consider the proposed millage rate and the tentative budget. The property appraiser shall utilize this information in preparing the notice of proposed property taxes pursuant to s. 200.069. The deadline for mailing the notice shall be the later of 55 days after certification of value pursuant to subsection (1) or 10 days after either the date the tax roll is approved or the interim roll procedures under s. 193.1145 are instituted. If the deadline for mailing the notice of proposed property taxes is 10 days after the date the tax roll is approved or the interim roll procedures are instituted, all subsequent deadlines provided in this section shall be extended. The number of days by which the deadlines shall be extended shall equal the number of days by which the deadline for mailing the notice of proposed taxes is extended beyond 55 days after certification. If any taxing authority fails to provide the information required in this paragraph to the property appraiser in a timely fashion, the taxing authority shall be prohibited from levying a millage rate greater than the rolled-back rate computed pursuant to subsection (1) for the upcoming fiscal year, which rate shall be computed by the property appraiser and used in preparing the notice of proposed property taxes.

(c) Within 80 days of the certification of value pursuant to subsection (1), but not earlier than 65 days after certification, the governing body of each taxing authority shall hold a public hearing on the tentative budget and proposed millage rate. Prior to the conclusion of the hearing, the governing body of the taxing authority shall amend the tentative budget as it sees fit, adopt the amended tentative budget, recompute its proposed millage rate, and publicly announce the percent, if any, by which the recomputed proposed millage rate exceeds the rolled-back rate computed pursuant to subsection (1). That percent shall be characterized as the percentage increase in property taxes tentatively adopted by the governing body.

(d) Within 15 days after the meeting adopting the tentative budget, the taxing authority shall advertise in a newspaper of general circulation in the county as provided in subsection (3), its intent to finally adopt a millage rate and budget. A public hearing to finalize the budget and adopt a millage rate shall be held not less than 2 days nor more than 5 days after the day that the advertisement is first published. During the hearing, the governing body of the taxing authority shall amend the adopted tentative budget as it sees fit, adopt a final budget, and adopt a resolution or ordinance stating the millage rate to be levied. The resolution or ordinance shall state the percent, if any, by which the millage rate to be levied exceeds the rolled-back rate computed pursuant to subsection (1), which shall be characterized as the percentage increase in property taxes adopted by the governing body. The adoption of the budget and the millage-levy resolution or ordinance shall be by separate votes. For each taxing authority levying millage, the name of the taxing authority, the rolled-back rate, the percentage increase, and the millage rate to be levied shall be publicly announced prior to the adoption of the millage-levy resolution or ordinance. In no event may the millage rate adopted pursuant to this paragraph exceed the millage rate tentatively adopted pursuant to paragraph (c). If the rate tentatively adopted pursuant to paragraph (c) exceeds the proposed rate provided to the property appraiser pursuant to paragraph (b), or as subsequently adjusted pursuant to subsection (11), each taxpayer within the jurisdiction of the taxing authority shall be sent notice by first-class mail of his or her taxes under the tentatively adopted millage rate and his or her taxes under the previously proposed rate. The notice must be prepared by the property appraiser, at the expense of the taxing authority, and must generally conform to the requirements of s. 200.069. If such additional notice is necessary, its mailing must precede the hearing held pursuant to this paragraph by not less than 10 days and not more than 15 days.

(e)1. In the hearings required pursuant to paragraphs (c) and (d), the first substantive issue discussed shall be the percentage increase in millage over the rolled-back rate necessary to fund the budget, if any, and the specific purposes for which ad valorem tax revenues are being increased. During such discussion, the governing body shall hear comments regarding the proposed increase and explain the reasons for the proposed increase over the rolled-back rate. The general public shall be allowed to speak and to ask questions prior to adoption of any measures by the governing body. The governing body shall adopt its tentative or final millage rate prior to adopting its tentative or final budget.

2. These hearings shall be held after 5 p.m. if scheduled on a day other than Saturday. No hearing shall be held on a Sunday. The county commission shall not schedule its hearings on days scheduled for hearings by the school board. The hearing dates scheduled by the county commission and school board shall not be utilized by any other taxing authority within the county for its public hearings. A multicounty taxing authority shall make every reasonable effort to avoid scheduling hearings on days utilized by the counties or school districts within its jurisdiction. Tax levies and budgets for dependent special taxing districts shall be adopted at the hearings for the taxing authority to which such districts are dependent, following such discussion and adoption of levies and budgets for the superior taxing authority. A taxing authority may adopt the tax levies for all of its dependent special taxing districts, and may adopt the budgets for all of its dependent special taxing districts, by a single unanimous vote. However, if a member of the general public requests that the tax levy or budget of a dependent special taxing district be separately discussed and separately adopted, the taxing authority shall discuss and adopt that tax levy or budget separately. If, due to circumstances beyond the control of the taxing authority, the hearing provided for in paragraph (d) is recessed, the taxing authority shall publish a notice in a newspaper of general paid circulation in the county. The notice shall state the time and place for the continuation of the hearing and shall be published at least 2 days but not more than 5 days prior to the date the hearing will be continued.

(f)1. Notwithstanding any provisions of paragraph (c) to the contrary, each school district shall advertise its intent to adopt a tentative budget in a newspaper of general circulation pursuant to subsection (3) within 29 days of certification of value pursuant to subsection (1). Not less than 2 days or more than 5 days thereafter, the district shall hold a public hearing on the tentative budget pursuant to the applicable provisions of paragraph (c).

2. Notwithstanding any provisions of paragraph (b) to the contrary, each school district shall advise the property appraiser of its recomputed proposed millage rate within 35 days of certification of value pursuant to subsection (1). The recomputed proposed millage rate of the school district shall be considered its proposed millage rate for the purposes of paragraph (b).

3. Notwithstanding any provisions of paragraph (d) to the contrary, each school district shall hold a public hearing to finalize the budget and adopt a millage rate within 80 days of certification of value pursuant to subsection (1), but not earlier than 65 days after certification. The hearing shall be held in accordance with the applicable provisions of paragraph (d), except that a newspaper advertisement need not precede the hearing.

(g) Notwithstanding other provisions of law to the contrary, a taxing authority may:

1. Expend moneys based on its tentative budget after adoption pursuant to paragraph (c) and until such time as its final budget is adopted pursuant to paragraph (d), only if the fiscal year of the taxing authority begins prior to adoption of the final budget or, in the case of a school district, if the fall term begins prior to adoption of the final budget; or

2. Readopt its prior year’s adopted final budget, as amended, and expend moneys based on that budget until such time as its tentative budget is adopted pursuant to paragraph (c), only if the fiscal year of the taxing authority begins prior to adoption of the tentative budget. The readopted budget shall be adopted by resolution without notice pursuant to this section at a duly constituted meeting of the governing body.

(3) The advertisement shall be no less than one-quarter page in size of a standard size or a tabloid size newspaper, and the headline in the advertisement shall be in a type no smaller than 18 point. The advertisement shall not be placed in that portion of the newspaper where legal notices and classified advertisements appear. The advertisement shall be published in a newspaper of general paid circulation in the county or in a geographically limited insert of such newspaper. The geographic boundaries in which such insert is circulated shall include the geographic boundaries of the taxing authority. It is the legislative intent that, whenever possible, the advertisement appear in a newspaper that is published at least 5 days a week unless the only newspaper in the county is published less than 5 days a week, or that the advertisement appear in a geographically limited insert of such newspaper which insert is published throughout the taxing authority’s jurisdiction at least twice each week. It is further the legislative intent that the newspaper selected be one of general interest and readership in the community and not one of limited subject matter, pursuant to chapter 50.

(a) For taxing authorities other than school districts which have tentatively adopted a millage rate in excess of 100 percent of the rolled-back rate computed pursuant to subsection (1), the advertisement shall be in the following form:

NOTICE OF PROPOSED TAX INCREASE

The   (name of the taxing authority)   has tentatively adopted a measure to increase its property tax levy.

Last year’s property tax levy:

A. Initially proposed tax levy..........$XX,XXX,XXX

B. Less tax reductions due to Value Adjustment Board and other assessment changes..........($XX,XXX,XXX)

C. Actual property tax levy..........$XX,XXX,XXX

This year’s proposed tax levy..........$XX,XXX,XXX

All concerned citizens are invited to attend a public hearing on the tax increase to be held on   (date and time)   at   (meeting place)  .

A FINAL DECISION on the proposed tax increase and the budget will be made at this hearing.

(b) In all instances in which the provisions of paragraph (a) are inapplicable for taxing authorities other than school districts, the advertisement shall be in the following form:

NOTICE OF BUDGET HEARING

The   (name of taxing authority)   has tentatively adopted a budget for   (fiscal year)  . A public hearing to make a FINAL DECISION on the budget AND TAXES will be held on   (date and time)   at   (meeting place)  .

(c) For school districts which have proposed a millage rate in excess of 100 percent of the rolled-back rate computed pursuant to subsection (1) and which propose to levy nonvoted millage in excess of the minimum amount required pursuant to s. 1011.60(6), the advertisement shall be in the following form:

NOTICE OF PROPOSED TAX INCREASE

The   (name of school district)   will soon consider a measure to increase its property tax levy.

Last year’s property tax levy:

A. Initially proposed tax levy..........$XX,XXX,XXX

B. Less tax reductions due to Value Adjustment Board and other assessment changes..........($XX,XXX,XXX)

C. Actual property tax levy..........$XX,XXX,XXX

This year’s proposed tax levy..........$XX,XXX,XXX

A portion of the tax levy is required under state law in order for the school board to receive $  (amount A)   in state education grants. The required portion has   (increased or decreased)   by   (amount B)   percent and represents approximately   (amount C)   of the total proposed taxes.

The remainder of the taxes is proposed solely at the discretion of the school board.

All concerned citizens are invited to a public hearing on the tax increase to be held on   (date and time)   at   (meeting place)  .

A DECISION on the proposed tax increase and the budget will be made at this hearing.

1. AMOUNT A shall be an estimate, provided by the Department of Education, of the amount to be received in the current fiscal year by the district from state appropriations for the Florida Education Finance Program.

2. AMOUNT B shall be the percent increase over the rolled-back rate necessary to levy only the required local effort in the current fiscal year, computed as though in the preceding fiscal year only the required local effort was levied.

3. AMOUNT C shall be the quotient of required local-effort millage divided by the total proposed nonvoted millage, rounded to the nearest tenth and stated in words; however, the stated amount shall not exceed nine-tenths.

(d) For school districts which have proposed a millage rate in excess of 100 percent of the rolled-back rate computed pursuant to subsection (1) and which propose to levy as nonvoted millage only the minimum amount required pursuant to s. 1011.60(6), the advertisement shall be the same as provided in paragraph (c), except that the second and third paragraphs shall be replaced with the following paragraph:

This increase is required under state law in order for the school board to receive $  (amount A)   in state education grants.

(e) In all instances in which the provisions of paragraphs (c) and (d) are inapplicable for school districts, the advertisement shall be in the following form:

NOTICE OF BUDGET HEARING

The   (name of school district)   will soon consider a budget for   (fiscal year)  . A public hearing to make a DECISION on the budget AND TAXES will be held on   (date and time)   at   (meeting place)  .

(f) In lieu of publishing the notice set out in this subsection, the taxing authority may mail a copy of the notice to each elector residing within the jurisdiction of the taxing authority.

(g) In the event that the mailing of the notice of proposed property taxes is delayed beyond September 3 in a county, any multicounty taxing authority which levies ad valorem taxes within that county shall advertise its intention to adopt a tentative budget and millage rate in a newspaper of paid general circulation within that county, as provided in this subsection, and shall hold the hearing required pursuant to paragraph (2)(c) not less than 2 days or more than 5 days thereafter, and not later than September 18. The advertisement shall be in the following form, unless the proposed millage rate is less than or equal to the rolled-back rate, computed pursuant to subsection (1), in which case the advertisement shall be as provided in paragraph (e):

NOTICE OF TAX INCREASE

The   (name of the taxing authority)   proposes to increase its property tax levy by   (percentage of increase over rolled-back rate)   percent.

All concerned citizens are invited to attend a public hearing on the proposed tax increase to be held on   (date and time)   at   (meeting place)  .

(h) In no event shall any taxing authority add to or delete from the language of the advertisements as specified herein unless expressly authorized by law, except that, if an increase in ad valorem tax rates will affect only a portion of the jurisdiction of a taxing authority, advertisements may include a map or geographical description of the area to be affected and the proposed use of the tax revenues under consideration. In addition, if published in the newspaper, the map must be part of the online advertisement required by s. 50.0211. The advertisements required herein shall not be accompanied, preceded, or followed by other advertising or notices which conflict with or modify the substantive content prescribed herein.

(i) The advertisements required pursuant to paragraphs (b) and (e) need not be one-quarter page in size or have a headline in type no smaller than 18 point.

(j) The amounts to be published as percentages of increase over the rolled-back rate pursuant to this subsection shall be based on aggregate millage rates and shall exclude voted millage levies unless expressly provided otherwise in this subsection.

(k) Any taxing authority which will levy an ad valorem tax for an upcoming budget year but does not levy an ad valorem tax currently shall, in the advertisement specified in paragraph (a), paragraph (c), paragraph (d), or paragraph (g), replace the phrase “increase its property tax levy by   (percentage of increase over rolled-back rate)   percent” with the phrase “impose a new property tax levy of $  (amount)   per $1,000 value.”

(l) Any advertisement required pursuant to this section shall be accompanied by an adjacent notice meeting the budget summary requirements of s. 129.03(3)(b). Except for those taxing authorities proposing to levy ad valorem taxes for the first time, the following statement shall appear in the budget summary in boldfaced type immediately following the heading, if the applicable percentage is greater than zero:

THE PROPOSED OPERATING BUDGET EXPENDITURES OF   (name of taxing authority)   ARE   (percent rounded to one decimal place)   MORE THAN LAST YEAR’S TOTAL OPERATING EXPENDITURES.

For purposes of this paragraph, “proposed operating budget expenditures” or “operating expenditures” means all moneys of the local government, including dependent special districts, that:

1. Were or could be expended during the applicable fiscal year, or

2. Were or could be retained as a balance for future spending in the fiscal year.

Provided, however, those moneys held in or used in trust, agency, or internal service funds, and expenditures of bond proceeds for capital outlay or for advanced refunded debt principal, shall be excluded.

(4) The resolution or ordinance approved in the manner provided for in this section shall be forwarded to the property appraiser and the tax collector within 3 days after the adoption of such resolution or ordinance. No millage other than that approved by referendum may be levied until the resolution or ordinance to levy required in subsection (2) is approved by the governing board of the taxing authority and submitted to the property appraiser and the tax collector. The receipt of the resolution or ordinance by the property appraiser shall be considered official notice of the millage rate approved by the taxing authority, and that millage rate shall be the rate applied by the property appraiser in extending the rolls pursuant to s. 193.122, subject to the provisions of subsection (6). These submissions shall be made within 101 days of certification of value pursuant to subsection (1).

1(5) In each fiscal year:

(a) The maximum millage rate that a county, municipality, special district dependent to a county or municipality, municipal service taxing unit, or independent special district may levy is a rolled-back rate based on the amount of taxes which would have been levied in the prior year if the maximum millage rate had been applied, adjusted for change in per capita Florida personal income, unless a higher rate was adopted, in which case the maximum is the adopted rate. The maximum millage rate applicable to a county authorized to levy a county public hospital surtax under s. 212.055 and which did so in fiscal year 2007 shall exclude the revenues required to be contributed to the county public general hospital in the current fiscal year for the purposes of making the maximum millage rate calculation, but shall be added back to the maximum millage rate allowed after the roll back has been applied, the total of which shall be considered the maximum millage rate for such a county for purposes of this subsection. The revenue required to be contributed to the county public general hospital for the upcoming fiscal year shall be calculated as 11.873 percent times the millage rate levied for countywide purposes in fiscal year 2007 times 95 percent of the preliminary tax roll for the upcoming fiscal year. A higher rate may be adopted only under the following conditions:

1. A rate of not more than 110 percent of the rolled-back rate based on the previous year’s maximum millage rate, adjusted for change in per capita Florida personal income, may be adopted if approved by a two-thirds vote of the membership of the governing body of the county, municipality, or independent district; or

2. A rate in excess of 110 percent may be adopted if approved by a unanimous vote of the membership of the governing body of the county, municipality, or independent district or by a three-fourths vote of the membership of the governing body if the governing body has nine or more members, or if the rate is approved by a referendum.

(b) The millage rate of a county or municipality, municipal service taxing unit of that county, and any special district dependent to that county or municipality may exceed the maximum millage rate calculated pursuant to this subsection if the total county ad valorem taxes levied or total municipal ad valorem taxes levied do not exceed the maximum total county ad valorem taxes levied or maximum total municipal ad valorem taxes levied respectively. Voted millage and taxes levied by a municipality or independent special district that has levied ad valorem taxes for less than 5 years are not subject to this limitation. The millage rate of a county authorized to levy a county public hospital surtax under s. 212.055 may exceed the maximum millage rate calculated pursuant to this subsection to the extent necessary to account for the revenues required to be contributed to the county public hospital. Total taxes levied may exceed the maximum calculated pursuant to subsection (6) as a result of an increase in taxable value above that certified in subsection (1) if such increase is less than the percentage amounts contained in subsection (6) or if the administrative adjustment cannot be made because the value adjustment board is still in session at the time the tax roll is extended; otherwise, millage rates subject to this subsection may be reduced so that total taxes levied do not exceed the maximum.

Any unit of government operating under a home rule charter adopted pursuant to ss. 10, 11, and 24, Art. VIII of the State Constitution of 1885, as preserved by s. 6(e), Art. VIII of the State Constitution of 1968, which is granted the authority in the State Constitution to exercise all the powers conferred now or hereafter by general law upon municipalities and which exercises such powers in the unincorporated area shall be recognized as a municipality under this subsection. For a downtown development authority established before the effective date of the 1968 State Constitution which has a millage that must be approved by a municipality, the governing body of that municipality shall be considered the governing body of the downtown development authority for purposes of this subsection.

(6) Prior to extension of the rolls pursuant to s. 193.122, the property appraiser shall notify each taxing authority of the aggregate change in the assessment roll, if any, from that certified pursuant to subsection (1), including, but not limited to, those changes which result from actions by the value adjustment board or from corrections of errors in the assessment roll. Municipalities, counties, school boards, and water management districts may adjust administratively their adopted millage rate without a public hearing if the taxable value within the jurisdiction of the taxing authority as certified pursuant to subsection (1) is at variance by more than 1 percent with the taxable value shown on the roll to be extended. Any other taxing authority may adjust administratively its adopted millage rate without a public hearing if the taxable value within the jurisdiction of the taxing authority as certified pursuant to subsection (1) is at variance by more than 3 percent with the taxable value shown on the roll to be extended. The adjustment shall be such that the taxes computed by applying the adopted rate against the certified taxable value are equal to the taxes computed by applying the adjusted adopted rate to the taxable value on the roll to be extended. However, no adjustment shall be made to levies required by law to be a specific millage amount. Not later than 3 days after receipt of notification pursuant to this subsection, each affected taxing authority shall certify to the property appraiser its adjusted adopted rate. Failure to so certify shall constitute waiver of the adjustment privilege.

(7) Nothing contained in this section shall serve to extend or authorize any millage in excess of the maximum millage permitted by law or prevent the reduction of millage.

(8) The property appraiser shall deliver to the presiding officer of each taxing authority within the county, on June 1, an estimate of the total assessed value of nonexempt property for the current year for budget planning purposes.

(9) Multicounty taxing authorities are subject to the provisions of this section. The term “taxable value” means the taxable value of all property subject to taxation by the authority. If a multicounty taxing authority has not received a certification pursuant to subsection (1) from a county by July 15, it shall compute its proposed millage rate and rolled-back rate based upon estimates of taxable value supplied by the Department of Revenue. All dates for public hearings and advertisements specified in this section shall, with respect to multicounty taxing authorities, be computed as though certification of value pursuant to subsection (1) were made July 1. The multicounty district shall add the following sentence to the advertisement set forth in paragraphs (3)(a) and (g): This tax increase is applicable to   (name of county or counties)  .

(10)(a) In addition to the notice required in subsection (3), a district school board shall publish a second notice of intent to levy additional taxes under s. 1011.71(2) or (3). The notice shall specify the projects or number of school buses anticipated to be funded by the additional taxes and shall be published in the size, within the time periods, adjacent to, and in substantial conformity with the advertisement required under subsection (3). The projects shall be listed in priority within each category as follows: construction and remodeling; maintenance, renovation, and repair; motor vehicle purchases; new and replacement equipment; payments for educational facilities and sites due under a lease-purchase agreement; payments for renting and leasing educational facilities and sites; payments of loans approved pursuant to ss. 1011.14 and 1011.15; payment of costs of compliance with environmental statutes and regulations; payment of premiums for property and casualty insurance necessary to insure the educational and ancillary plants of the school district; payment of costs of leasing relocatable educational facilities; and payments to private entities to offset the cost of school buses pursuant to s. 1011.71(2)(i). The additional notice shall be in the following form, except that if the district school board is proposing to levy the same millage under s. 1011.71(2) or (3) which it levied in the prior year, the words “continue to” shall be inserted before the word “impose” in the first sentence, and except that the second sentence of the second paragraph shall be deleted if the district is advertising pursuant to paragraph (3)(e):

NOTICE OF TAX FOR SCHOOL
CAPITAL OUTLAY

The   (name of school district)   will soon consider a measure to impose a   (number)   mill property tax for the capital outlay projects listed herein.

This tax is in addition to the school board’s proposed tax of   (number)   mills for operating expenses and is proposed solely at the discretion of the school board. THE PROPOSED COMBINED SCHOOL BOARD TAX INCREASE FOR BOTH OPERATING EXPENSES AND CAPITAL OUTLAY IS SHOWN IN THE ADJACENT NOTICE.

The capital outlay tax will generate approximately $  (amount)  , to be used for the following projects:

(list of capital outlay projects)

All concerned citizens are invited to a public hearing to be held on   (date and time)   at   (meeting place)  .

A DECISION on the proposed CAPITAL OUTLAY TAXES will be made at this hearing.

(b) In the event a school district needs to amend the list of capital outlay projects previously advertised and adopted, a notice of intent to amend the notice of tax for school capital outlay shall be published in conformity with the advertisement required in subsection (3). A public hearing to adopt the amended project list shall be held not less than 2 days nor more than 5 days after the day the advertisement is first published. The projects should be listed under each category of new, amended, or deleted projects in the same order as required in paragraph (a). The notice shall appear in the following form, except that any of the categories of new, amended, or deleted projects may be omitted if not appropriate for the changes proposed:

AMENDED NOTICE OF TAX FOR

SCHOOL CAPITAL OUTLAY

The School Board of   (name)   County will soon consider a measure to amend the use of property tax for the capital outlay projects previously advertised for the   (year)   to   (year)   school year.

New projects to be funded:

(list of capital outlay projects)

Amended projects to be funded:

(list of capital outlay projects)

Projects to be deleted:

(list of capital outlay projects)

All concerned citizens are invited to a public hearing to be held on   (date and time)   at   (meeting place)  .

A DECISION on the proposed amendment to the projects funded from CAPITAL OUTLAY TAXES will be made at this meeting.

(11) Notwithstanding the provisions of paragraph (2)(b) and s. 200.069(4)(f) to the contrary, the proposed millage rates provided to the property appraiser by the taxing authority, except for millage rates adopted by referendum, for rates authorized by s. 1011.71, and for rates required by law to be in a specified millage amount, shall be adjusted in the event that a review notice is issued pursuant to s. 193.1142(4) and the taxable value on the approved roll is at variance with the taxable value certified pursuant to subsection (1). The adjustment shall be made by the property appraiser, who shall notify the taxing authorities affected by the adjustment within 5 days of the date the roll is approved pursuant to s. 193.1142(4). The adjustment shall be such as to provide for no change in the dollar amount of taxes levied from that initially proposed by the taxing authority.

(12) The time periods specified in this section shall be determined by using the date of certification of value pursuant to subsection (1) or July 1, whichever date is later, as day 1. The time periods shall be considered directory and may be shortened, provided:

(a) No public hearing which is preceded by a mailed notice occurs earlier than 10 days following the mailing of such notice;

(b) Any public hearing preceded by a newspaper advertisement is held not less than 2 days or more than 5 days following publication of such advertisement; and

(c) The property appraiser coordinates such shortening of time periods and gives written notice to all affected taxing authorities; however, no taxing authority shall be denied its right to the full time periods allowed in this section.

(13)(a) Any taxing authority in violation of this section, other than subsection (5), shall be subject to forfeiture of state funds otherwise available to it for the 12 months following a determination of noncompliance by the Department of Revenue.

(b) Within 30 days of the deadline for certification of compliance required by s. 200.068, the department shall notify any taxing authority in violation of this section, other than subsection (5), that it is subject to paragraph (c). Except for revenues from voted levies or levies imposed pursuant to s. 1011.60(6), the revenues of any taxing authority in violation of this section, other than subsection (5), collected in excess of the rolled-back rate shall be held in escrow until the process required by paragraph (c) is completed and approved by the department. The department shall direct the tax collector to so hold such funds.

(c) Any taxing authority so noticed by the department shall repeat the hearing and notice process required by paragraph (2)(d), except that:

1. The advertisement shall appear within 15 days of notice from the department.

2. The advertisement, in addition to meeting the requirements of subsection (3), shall contain the following statement in boldfaced type immediately after the heading:

THE PREVIOUS NOTICE PLACED BY THE   (name of taxing authority)   HAS BEEN DETERMINED BY THE DEPARTMENT OF REVENUE TO BE IN VIOLATION OF THE LAW, NECESSITATING THIS SECOND NOTICE.

3. The millage newly adopted at this hearing shall not be forwarded to the tax collector or property appraiser and may not exceed the rate previously adopted.

4. If the newly adopted millage is less than the amount previously forwarded pursuant to subsection (4), any moneys collected in excess of the new levy shall be held in reserve until the subsequent fiscal year and shall then be utilized to reduce ad valorem taxes otherwise necessary.

(d) If any county or municipality, dependent special district of such county or municipality, or municipal service taxing unit of such county is in violation of subsection (5) because total county or municipal ad valorem taxes exceeded the maximum total county or municipal ad valorem taxes, respectively, that county or municipality shall forfeit the distribution of local government half-cent sales tax revenues during the 12 months following a determination of noncompliance by the Department of Revenue as described in s. 218.63(3) and this subsection. If the executive director of the Department of Revenue determines that any county or municipality, dependent special district of such county or municipality, or municipal service taxing unit of such county is in violation of subsection (5), the Department of Revenue and the county or municipality, dependent special district of such county or municipality, or municipal service taxing unit of such county shall follow the procedures set forth in this paragraph or paragraph (e). During the pendency of any procedure under paragraph (e) or any administrative or judicial action to challenge any action taken under this subsection, the tax collector shall hold in escrow any revenues collected by the noncomplying county or municipality, dependent special district of such county or municipality, or municipal service taxing unit of such county in excess of the amount allowed by subsection (5), as determined by the executive director. Such revenues shall be held in escrow until the process required by paragraph (e) is completed and approved by the department. The department shall direct the tax collector to so hold such funds. If the county or municipality, dependent special district of such county or municipality, or municipal service taxing unit of such county remedies the noncompliance, any moneys collected in excess of the new levy or in excess of the amount allowed by subsection (5) shall be held in reserve until the subsequent fiscal year and shall then be used to reduce ad valorem taxes otherwise necessary. If the county or municipality, dependent special district of such county or municipality, or municipal service taxing unit of such county does not remedy the noncompliance, the provisions of s. 218.63 shall apply.

(e) The following procedures shall be followed when the executive director notifies any county or municipality, dependent special district of such county or municipality, or municipal service taxing unit of such county that he or she has determined that such taxing authority is in violation of subsection (5):

1. Within 30 days after the deadline for certification of compliance required by s. 200.068, the executive director shall notify any such county or municipality, dependent special district of such county or municipality, or municipal service taxing unit of such county of his or her determination regarding subsection (5) and that such taxing authority is subject to subparagraph 2.

2. Any taxing authority so noticed by the executive director shall repeat the hearing and notice process required by paragraph (2)(d), except that:

a. The advertisement shall appear within 15 days after notice from the executive director.

b. The advertisement, in addition to meeting the requirements of subsection (3), must contain the following statement in boldfaced type immediately after the heading:

THE PREVIOUS NOTICE PLACED BY THE   (name of taxing authority)   HAS BEEN DETERMINED BY THE DEPARTMENT OF REVENUE TO BE IN VIOLATION OF THE LAW, NECESSITATING THIS SECOND NOTICE.

c. The millage newly adopted at such hearing shall not be forwarded to the tax collector or property appraiser and may not exceed the rate previously adopted or the amount allowed by subsection (5). Each taxing authority provided notice pursuant to this paragraph shall recertify compliance with this chapter as provided in this section within 15 days after the adoption of a millage at such hearing.

d. The determination of the executive director shall be superseded if the executive director determines that the county or municipality, dependent special district of such county or municipality, or municipal service taxing unit of such county has remedied the noncompliance. Such noncompliance shall be determined to be remedied if any such taxing authority provided notice by the executive director pursuant to this paragraph adopts a new millage that does not exceed the maximum millage allowed for such taxing authority under paragraph (5)(a), or if any such county or municipality, dependent special district of such county or municipality, or municipal service taxing unit of such county adopts a lower millage sufficient to reduce the total taxes levied such that total taxes levied do not exceed the maximum as provided in paragraph (5)(b).

e. If any such county or municipality, dependent special district of such county or municipality, or municipal service taxing unit of such county has not remedied the noncompliance or recertified compliance with this chapter as provided in this paragraph, and the executive director determines that the noncompliance has not been remedied or compliance has not been recertified, the county or municipality shall forfeit the distribution of local government half-cent sales tax revenues during the 12 months following a determination of noncompliance by the Department of Revenue as described in s. 218.63(2) and (3) and this subsection.

f. The determination of the executive director is not subject to chapter 120.

(14)(a) If the notice of proposed property taxes mailed to taxpayers under this section contains an error, the property appraiser, in lieu of mailing a corrected notice to all taxpayers, may correct the error by mailing a short form of the notice to those taxpayers affected by the error and its correction. The notice shall be prepared by the property appraiser at the expense of the taxing authority which caused the error or at the property appraiser’s expense if he or she caused the error. The form of the notice must be approved by the executive director of the Department of Revenue or the executive director’s designee. If the error involves only the date and time of the public hearings required by this section, the property appraiser, with the permission of the taxing authority affected by the error, may correct the error by advertising the corrected information in a newspaper of general circulation in the county as provided in subsection (3).

(b) Errors that may be corrected in this manner are:

1. Incorrect location, time, or date of a public hearing.

2. Incorrect assessed, exempt, or taxable value.

3. Incorrect amount of taxes as reflected in column one, column two, or column three of the notice; and

4. Any other error as approved by the executive director of the Department of Revenue or the executive director’s designee.

(15) The provisions of this section shall apply to all taxing authorities in this state which levy ad valorem taxes, and shall control over any special law which is inconsistent or in conflict with this section, except to the extent the special law expressly exempts a taxing authority from the provisions of this section. This subsection is a clarification of existing law, and in the absence of such express exemption, no past or future budget or levy of taxes shall be set aside upon the ground that the taxing authority failed to comply with any special law prescribing a schedule or procedure for such adoption which is inconsistent or in conflict with the provisions of this section.

History.—s. 13, ch. 73-172; s. 16, ch. 74-234; ss. 1, 2, ch. 75-68; s. 19, ch. 76-133; s. 1, ch. 77-102; s. 1, ch. 77-174; s. 1, ch. 78-228; ss. 2, 9, ch. 80-261; s. 25, ch. 80-274; s. 14, ch. 82-154; s. 12, ch. 82-208; ss. 4, 11, 25, 72, 80, ch. 82-226; s. 5, ch. 82-388; s. 2, ch. 82-399; s. 28, ch. 83-204; s. 61, ch. 83-217; s. 2, ch. 84-164; s. 20, ch. 84-356; s. 1, ch. 86-190; s. 12, ch. 86-300; s. 5, ch. 87-284; s. 13, ch. 88-216; s. 2, ch. 88-223; s. 14, ch. 90-241; ss. 136, 165, ch. 91-112; s. 8, ch. 91-295; s. 1, ch. 92-163; ss. 5, 15, ch. 93-132; s. 25, ch. 93-233; s. 1, ch. 93-241; s. 52, ch. 94-232; s. 4, ch. 94-344; s. 41, ch. 94-353; s. 1481, ch. 95-147; s. 2, ch. 95-359; ss. 1, 2, 3, ch. 96-211; s. 1, ch. 98-32; s. 1, ch. 98-53; s. 18, ch. 99-6; s. 11, ch. 2002-18; s. 911, ch. 2002-387; s. 2, ch. 2004-346; s. 3, ch. 2007-194; ss. 2, 33, ch. 2007-321; s. 11, ch. 2008-173; s. 3, ch. 2009-165; s. 29, ch. 2012-193; s. 7, ch. 2012-212; s. 13, ch. 2015-2; s. 17, ch. 2016-10.

1Note.—Section 13, ch. 2008-173, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”



200.066 - Newly created tax units.

200.066 Newly created tax units.—Ad valorem taxes of newly created municipalities or special districts shall be initially imposed no earlier than the January 1 subsequent to the creation or establishment of the municipality or district. The creation by a county of a municipal service taxing unit under s. 125.01 is not controlled by this section if the boundaries of the municipal service taxing unit conform to the boundaries of existing special districts, include all the unincorporated areas, or include all the incorporated areas of a municipality, and if the taxing unit is created before July 1 if millage is to be imposed in the ensuing county budget.

History.—s. 5, ch. 82-226; s. 29, ch. 83-204; s. 2, ch. 84-371; s. 3, ch. 91-238.



200.068 - Certification of compliance with this chapter.

200.068 Certification of compliance with this chapter.—Not later than 30 days following adoption of an ordinance or resolution establishing a property tax levy, each taxing authority shall certify compliance with the provisions of this chapter to the Department of Revenue. In addition to a statement of compliance, such certification shall include a copy of the ordinance or resolution so adopted; a copy of the certification of value showing rolled-back millage and proposed millage rates, as provided to the property appraiser pursuant to s. 200.065(1) and (2)(b); maximum millage rates calculated pursuant to s. 200.065(5), together with values and calculations upon which the maximum millage rates are based; and a certified copy of the advertisement, as published pursuant to s. 200.065(3). In certifying compliance, the governing body of the county shall also include a certified copy of the notice required under s. 194.037. However, if the value adjustment board completes its hearings after the deadline for certification under this section, the county shall submit such copy to the department not later than 30 days following completion of such hearings.

History.—s. 6, ch. 82-226; s. 30, ch. 83-204; s. 166, ch. 91-112; ss. 7, 21, ch. 95-272; s. 7, ch. 97-287; s. 3, ch. 2007-321; s. 18, ch. 2016-10.



200.069 - Notice of proposed property taxes and non-ad valorem assessments.

200.069 Notice of proposed property taxes and non-ad valorem assessments.—Pursuant to s. 200.065(2)(b), the property appraiser, in the name of the taxing authorities and local governing boards levying non-ad valorem assessments within his or her jurisdiction and at the expense of the county, shall prepare and deliver by first-class mail to each taxpayer to be listed on the current year’s assessment roll a notice of proposed property taxes, which notice shall contain the elements and use the format provided in the following form. Notwithstanding the provisions of s. 195.022, no county officer shall use a form other than that provided herein. The Department of Revenue may adjust the spacing and placement on the form of the elements listed in this section as it considers necessary based on changes in conditions necessitated by various taxing authorities. If the elements are in the order listed, the placement of the listed columns may be varied at the discretion and expense of the property appraiser, and the property appraiser may use printing technology and devices to complete the form, the spacing, and the placement of the information in the columns. A county officer may use a form other than that provided by the department for purposes of this part, but only if his or her office pays the related expenses and he or she obtains prior written permission from the executive director of the department; however, a county officer may not use a form the substantive content of which is at variance with the form prescribed by the department. The county officer may continue to use such an approved form until the law that specifies the form is amended or repealed or until the officer receives written disapproval from the executive director.

(1) The first page of the notice shall read:

NOTICE OF PROPOSED PROPERTY TAXES

DO NOT PAY—THIS IS NOT A BILL

The taxing authorities which levy property taxes against your property will soon hold PUBLIC HEARINGS to adopt budgets and tax rates for the next year.

The purpose of these PUBLIC HEARINGS is to receive opinions from the general public and to answer questions on the proposed tax change and budget PRIOR TO TAKING FINAL ACTION.

Each taxing authority may AMEND OR ALTER its proposals at the hearing.

(2)(a) The notice shall include a brief legal description of the property, the name and mailing address of the owner of record, and the tax information applicable to the specific parcel in question. The information shall be in columnar form. There shall be seven column headings which shall read: “Taxing Authority,” “Your Property Taxes Last Year,” “Last Year’s Adjusted Tax Rate (Millage),” “Your Taxes This Year IF NO Budget Change Is Adopted,” “Tax Rate This Year IF PROPOSED Budget Is Adopted (Millage),” “Your Taxes This Year IF PROPOSED Budget Change Is Adopted,” and “A Public Hearing on the Proposed Taxes and Budget Will Be Held:.”

(b) As used in this section, the term “last year’s adjusted tax rate” means the rolled-back rate calculated pursuant to s. 200.065(1).

(3) There shall be under each column heading an entry for the county; the school district levy required pursuant to s. 1011.60(6); other operating school levies; the municipality or municipal service taxing unit or units in which the parcel lies, if any; the water management district levying pursuant to s. 373.503; the independent special districts in which the parcel lies, if any; and for all voted levies for debt service applicable to the parcel, if any.

(4) For each entry listed in subsection (3), there shall appear on the notice the following:

(a) In the first column, a brief, commonly used name for the taxing authority or its governing body. The entry in the first column for the levy required pursuant to s. 1011.60(6) shall be “By State Law.” The entry for other operating school district levies shall be “By Local Board.” Both school levy entries shall be indented and preceded by the notation “Public Schools:”. For each voted levy for debt service, the entry shall be “Voter Approved Debt Payments.”

(b) In the second column, the gross amount of ad valorem taxes levied against the parcel in the previous year. If the parcel did not exist in the previous year, the second column shall be blank.

(c) In the third column, last year’s adjusted tax rate or, in the case of voted levies for debt service, the tax rate previously authorized by referendum.

(d) In the fourth column, the gross amount of ad valorem taxes which will apply to the parcel in the current year if each taxing authority levies last year’s adjusted tax rate or, in the case of voted levies for debt service, the amount previously authorized by referendum.

(e) In the fifth column, the tax rate that each taxing authority must levy against the parcel to fund the proposed budget or, in the case of voted levies for debt service, the tax rate previously authorized by referendum.

(f) In the sixth column, the gross amount of ad valorem taxes that must be levied in the current year if the proposed budget is adopted.

(g) In the seventh column, the date, the time, and a brief description of the location of the public hearing required pursuant to s. 200.065(2)(c).

(5) Following the entries for each taxing authority, a final entry shall show: in the first column, the words “Total Property Taxes:” and in the second, fourth, and sixth columns, the sum of the entries for each of the individual taxing authorities. The second, fourth, and sixth columns shall, immediately below said entries, be labeled Column 1, Column 2, and Column 3, respectively. Below these labels shall appear, in boldfaced type, the statement: SEE REVERSE SIDE FOR EXPLANATION.

(6)(a) The second page of the notice shall state the parcel’s market value and for each taxing authority that levies an ad valorem tax against the parcel:

1. The assessed value, value of exemptions, and taxable value for the previous year and the current year.

2. Each assessment reduction and exemption applicable to the property, including the value of the assessment reduction or exemption and tax levies to which they apply.

(b) The reverse side of the second page shall contain definitions and explanations for the values included on the front side.

(7) The following statement shall appear after the values listed on the front of the second page:

If you feel that the market value of your property is inaccurate or does not reflect fair market value, or if you are entitled to an exemption or classification that is not reflected above, contact your county property appraiser at   (phone number)   or   (location)  .

If the property appraiser’s office is unable to resolve the matter as to market value, classification, or an exemption, you may file a petition for adjustment with the Value Adjustment Board. Petition forms are available from the county property appraiser and must be filed ON OR BEFORE   (date)  .

(8) The reverse side of the first page of the form shall read:

EXPLANATION

*COLUMN 1—“YOUR PROPERTY TAXES LAST YEAR”

This column shows the taxes that applied last year to your property. These amounts were based on budgets adopted last year and your property’s previous taxable value.

*COLUMN 2—“YOUR TAXES IF NO BUDGET CHANGE IS ADOPTED”

This column shows what your taxes will be this year IF EACH TAXING AUTHORITY DOES NOT CHANGE ITS PROPERTY TAX LEVY. These amounts are based on last year’s budgets and your current assessment.

*COLUMN 3—“YOUR TAXES IF PROPOSED BUDGET CHANGE IS ADOPTED”

This column shows what your taxes will be this year under the BUDGET ACTUALLY PROPOSED by each local taxing authority. The proposal is NOT final and may be amended at the public hearings shown on the front side of this notice. The difference between columns 2 and 3 is the tax change proposed by each local taxing authority and is NOT the result of higher assessments.

*Note: Amounts shown on this form do NOT reflect early payment discounts you may have received or may be eligible to receive. (Discounts are a maximum of 4 percent of the amounts shown on this form.)

(9) The bottom portion of the notice shall further read in bold, conspicuous print:

“Your final tax bill may contain non-ad valorem assessments which may not be reflected on this notice such as assessments for roads, fire, garbage, lighting, drainage, water, sewer, or other governmental services and facilities which may be levied by your county, city, or any special district.”

(10)(a) If requested by the local governing board levying non-ad valorem assessments and agreed to by the property appraiser, the notice specified in this section may contain a notice of proposed or adopted non-ad valorem assessments. If so agreed, the notice shall be titled:

NOTICE OF PROPOSED PROPERTY TAXES
AND PROPOSED OR ADOPTED
NON-AD VALOREM ASSESSMENTS
DO NOT PAY—THIS IS NOT A BILL

There must be a clear partition between the notice of proposed property taxes and the notice of proposed or adopted non-ad valorem assessments. The partition must be a bold, horizontal line approximately 1/8-inch thick. By rule, the department shall provide a format for the form of the notice of proposed or adopted non-ad valorem assessments which meets the following minimum requirements:

1. There must be subheading for columns listing the levying local governing board, with corresponding assessment rates expressed in dollars and cents per unit of assessment, and the associated assessment amount.

2. The purpose of each assessment must also be listed in the column listing the levying local governing board if the purpose is not clearly indicated by the name of the board.

3. Each non-ad valorem assessment for each levying local governing board must be listed separately.

4. If a county has too many municipal service benefit units or assessments to be listed separately, it shall combine them by function.

5. A brief statement outlining the responsibility of the tax collector and each levying local governing board as to any non-ad valorem assessment must be provided on the form, accompanied by directions as to which office to contact for particular questions or problems.

(b) If the notice includes all adopted non-ad valorem assessments, the provisions contained in subsection (9) shall not be placed on the notice.

History.—s. 26, ch. 80-274; s. 15, ch. 82-154; s. 12, ch. 82-226; s. 10, ch. 82-385; s. 13, ch. 83-204; s. 3, ch. 84-371; s. 212, ch. 85-342; s. 12, ch. 90-343; ss. 137, 167, ch. 91-112; s. 2, ch. 92-163; s. 17, ch. 93-132; s. 53, ch. 94-232; s. 67, ch. 94-353; s. 1482, ch. 95-147; s. 26, ch. 97-255; s. 4, ch. 98-167; s. 4, ch. 2001-137; s. 7, ch. 2002-18; s. 912, ch. 2002-387; s. 1, ch. 2009-165; s. 30, ch. 2010-5.



200.071 - Limitation of millage; counties.

200.071 Limitation of millage; counties.—

(1) Except as otherwise provided herein, no ad valorem tax millage shall be levied against real property and tangible personal property by counties in excess of 10 mills, except for voted levies.

(2) The board of county commissioners shall, in the event the sum of the proposed millage for the county and dependent districts therein is more than the maximum allowed hereunder, reduce the millage to be levied for county officers, departments, divisions, commissions, authorities, and dependent special districts so as not to exceed the maximum millage provided under this section or s. 200.091.

(3) Any county which, through a municipal service taxing unit, provides services or facilities of the kind or type commonly provided by municipalities, may levy, in addition to the millages otherwise provided in this section, against real property and tangible personal property within each such municipal service taxing unit an ad valorem tax millage not in excess of 10 mills to pay for such services or facilities provided with the funds obtained through such levy within such municipal service taxing unit.

History.—s. 1, ch. 67-395; ss. 1, 2, ch. 69-55; s. 28, ch. 69-216; s. 1, ch. 69-300; s. 2, ch. 70-368; s. 3, ch. 74-191; s. 16, ch. 82-154; s. 11, ch. 82-385; s. 4, ch. 91-238.

Note.—Former s. 193.321.



200.081 - Millage limitation; municipalities.

200.081 Millage limitation; municipalities.—No municipality shall levy ad valorem taxes against real property and tangible personal property in excess of 10 mills, except for voted levies.

History.—s. 1, ch. 67-396; ss. 1, 2, ch. 69-55; s. 17, ch. 82-154.

Note.—Former s. 167.441.



200.091 - Referendum to increase millage.

200.091 Referendum to increase millage.—The millage authorized to be levied in s. 200.071 for county purposes, including dependent districts therein, may be increased for periods not exceeding 2 years, provided such levy has been approved by majority vote of the qualified electors in the county or district voting in an election called for such purpose. Such an election may be called by the governing body of any such county or district on its own motion and shall be called upon submission of a petition specifying the amount of millage sought to be levied and the purpose for which the proceeds will be expended and containing the signatures of at least 10 percent of the persons qualified to vote in such election, signed within 60 days prior to the date the petition is filed.

History.—s. 2, ch. 67-395; ss. 1, 2, ch. 69-55; s. 19, ch. 82-154; s. 62, ch. 83-217.

Note.—Former s. 193.322.



200.101 - Referendum for millage in excess of limits.

200.101 Referendum for millage in excess of limits.—The qualified electors of a municipality may by majority vote of those voting approve an increase of millage above those limits imposed by s. 200.081 in a referendum called for such purpose by the governing body of the municipality, but the period of such increase may not exceed 2 years. Such referendum also may be initiated by submission of a petition to the governing body of the municipality containing the signatures of 10 percent of those persons eligible to vote in such referendum, which signatures were affixed to the petition within 60 days prior to its submission.

History.—s. 2, ch. 67-396; ss. 1, 2, ch. 69-55; s. 20, ch. 82-154.

Note.—Former s. 167.442.



200.141 - Millage following consolidation of city and county functions.

200.141 Millage following consolidation of city and county functions.—Those cities or counties which now or hereafter provide both municipal and county services as authorized under ss. 9-11 and 24 of Art. VIII of the State Constitution of 1885, as preserved by s. (6)(e), Art. VIII of the State Constitution of 1968, shall have the right to levy for county, district and municipal purposes a millage up to 20 mills on the dollar of assessed valuation under this section. For each increase in the county millage above 10 mills which is attributable to an assumption of municipal services by a county having home rule, or for each increase in the municipal millage above 10 mills which is attributable to an assumption of county services by a city having home rule, there shall be a decrease in the millage levied by each and every municipality which has a service or services assumed by the county, or by the county which has a service or services assumed by the city. Such decrease shall be equal to the cost of that service or services assumed, so that an amount equal to that cost shall be eliminated from the budget of the county or city giving up the performance of such service or services.

History.—s. 5, ch. 67-395; ss. 1, 2, ch. 69-55; s. 11, ch. 69-216; s. 19, ch. 2016-10.

Note.—Former s. 193.325.



200.151 - Millage to replace lost revenue.

200.151 Millage to replace lost revenue.—In the event any municipality should lose revenue through the loss of a proprietary activity or other source of revenue, the governing body of the municipality is authorized to increase the millage in an amount sufficient to restore such loss of revenue. In the event any municipality should relinquish any governmental function to a county or other governmental body, the governing body of such municipality shall reduce the millage in an amount which will equal the cost of such governmental function.

History.—s. 3, ch. 67-396; ss. 1, 2, ch. 69-55.

Note.—Former s. 167.443.



200.171 - Mandamus to levy tax; limitations.

200.171 Mandamus to levy tax; limitations.—In any suit brought in any court of this state seeking to compel the levy of any tax for the payment of any bonds, coupons or other evidences of indebtedness, or to establish a sinking fund for their ultimate redemption at maturity, the peremptory writ, if issued by the court, shall in no case require a levy in excess of the ability of the taxing unit involved to pay the taxes commanded to be levied; and if such taxing unit be one having other functions of civil government to perform, the court shall also take into consideration in commanding such levy, the necessity of such unit to make a reasonably ample levy of taxes for the purpose of raising revenue with which to pay for the operation of the ordinary functions of civil government which such unit performs; provided, this section shall not apply to bonds, coupons or other evidences of indebtedness issued subsequent to the passage of this law. The ability of the taxing unit involved to pay the taxes commanded to be levied shall be determined by the court within its sound discretion by the application of equitable considerations in view of all the conditions of the taxing unit bearing upon such ability to pay; and such ability to pay shall be first found and determined before the issuance of any such peremptory writ.

History.—s. 1, ch. 18301, 1937; CGL 1940 Supp. 2321(3); ss. 1, 2, ch. 69-55.

Note.—Former s. 192.34.



200.181 - Bond payments; tax levies; restrictions.

200.181 Bond payments; tax levies; restrictions.—

(1) None of the provisions of this chapter or of any other law, whether general, special or local or of the charter of any municipality or county, shall limit or restrict the rate or the amount of the ad valorem taxes levied for the payment of the principal of and the interest on any debt service whether secured by revenue certificates or by bonds for which the full faith and credit of any county, municipality or taxing district may be pledged, and such taxes shall be in addition to all other taxes authorized or limited by law.

(2) Nothing in this section shall prevent any municipality, county or school board from levying at least 5 mills of ad valorem tax during any fiscal year.

(3) A county or municipality may levy voted millage at the maximum millage rate approved by referendum even if the levy would raise revenue in excess of that necessary for debt service as authorized by a vote of the electors pursuant to s. 12, Art. VII of the State Constitution. The county or municipality may use the surplus revenue for any lawful purpose solely related to the capital project for which the voted millage was approved, including operations and maintenance. For purposes of this chapter, the portion of the voted millage necessary to pay debt service must be treated as debt service millage and the excess portion must be treated as general millage. The portion treated as general millage must be included within the millage levied under the county or municipal 10-mill limitation.

History.—ss. 1, 3, ch. 67-536; ss. 1, 2, ch. 69-55; s. 1, ch. 69-300; s. 1, ch. 96-259.

Note.—Former s. 193.77.






Chapter 201 - EXCISE TAX ON DOCUMENTS

201.01 - Documents taxable, generally.

201.01 Documents taxable, generally.—There shall be levied, collected, and paid the taxes specified in this chapter, for and in respect to the several documents, bonds, debentures or certificates of stock and indebtedness, and other documents, instruments, matters, writings, and things described in the following sections, or for or in respect of the vellum, parchment, paper, or any other medium whether tangible, electronic, or otherwise, upon which such document, instrument, matter, writing, or thing, or any of them, is written, printed, or created electronically or otherwise, by any person who makes, signs, executes, issues, sells, removes, consigns, assigns, records, or ships the same, or for whose benefit or use the same are made, signed, executed, issued, sold, removed, consigned, assigned, recorded, or shipped in the state. Unless exempt under s. 201.24 or under any state or federal law, if the United States, the state, or any political subdivision of the state is a party to a document taxable under this chapter, any tax specified in this chapter shall be paid by a nonexempt party to the document. The documentary stamp taxes shall be paid on all recordable instruments requiring documentary stamp tax according to law, prior to recordation. With respect to mortgages or trust deeds which do not incorporate the certificate of indebtedness, a notation shall be made on the note or certificate that the tax has been paid on the mortgage or trust deed.

History.—s. 1, ch. 15787, 1931; CGL 1936 Supp. 1279(111); s. 1, ch. 61-278; s. 1, ch. 77-414; s. 6, ch. 87-102; s. 5, ch. 96-395; s. 2, ch. 2007-233.



201.02 - Tax on deeds and other instruments relating to real property or interests in real property.

201.02 Tax on deeds and other instruments relating to real property or interests in real property.—

1(1)(a) On deeds, instruments, or writings whereby any lands, tenements, or other real property, or any interest therein, shall be granted, assigned, transferred, or otherwise conveyed to, or vested in, the purchaser or any other person by his or her direction, on each $100 of the consideration therefor the tax shall be 70 cents. When the full amount of the consideration for the execution, assignment, transfer, or conveyance is not shown in the face of such deed, instrument, document, or writing, the tax shall be at the rate of 70 cents for each $100 or fractional part thereof of the consideration therefor. For purposes of this section, consideration includes, but is not limited to, the money paid or agreed to be paid; the discharge of an obligation; and the amount of any mortgage, purchase money mortgage lien, or other encumbrance, whether or not the underlying indebtedness is assumed. If the consideration paid or given in exchange for real property or any interest therein includes property other than money, it is presumed that the consideration is equal to the fair market value of the real property or interest therein.

(b)1. For purposes of this paragraph the term:

a. “Conduit entity” means a legal entity to which real property is conveyed without full consideration by a grantor who owns a direct or indirect interest in the entity, or a successor entity.

b. “Full consideration” means the consideration that would be paid in an arm’s length transaction between unrelated parties.

2. When real property is conveyed to a conduit entity and all or a portion of the grantor’s direct or indirect ownership interest in the conduit entity is subsequently transferred for consideration within 3 years of such conveyance, tax is imposed on each such transfer of an interest in the conduit entity for consideration at the rate of 70 cents for each $100 or fraction thereof of the consideration paid or given in exchange for the ownership interest in the conduit entity.

3. When an ownership interest is transferred in a conduit entity that owns assets other than the real property conveyed to the conduit entity, the tax shall be prorated based on the percentage the value of such real property represents of the total value of all assets owned by the conduit entity.

4. A gift of an ownership interest in a conduit entity is not subject to tax to the extent there is no consideration. The transfer of shares or similar equity interests in a conduit entity which are dealt in or traded on public, regulated security exchanges or markets is not subject to tax under this paragraph.

5. The transfer for purposes of estate planning by a natural person of an interest in a conduit entity to an irrevocable grantor trust as described in subpart E of part I of subchapter J of chapter 1 of subtitle A of the United States Internal Revenue Code is not subject to tax under this paragraph.

6. The purpose of this paragraph is to impose the documentary stamp tax on the transfer for consideration of a beneficial interest in real property. The provisions of this paragraph are to be construed liberally to effectuate this purpose.

(c) Conversion or merger of a trust that is not a legal entity that owns real property in this state into a legal entity shall be treated as a conveyance of the real property for the purposes of this section.

(d) Taxes imposed by this subsection shall be paid pursuant to s. 201.133 when no document is recorded. If a document is recorded, taxes imposed by the paragraph shall be paid as required for all other taxable documents that are recorded.

(2) The tax imposed by subsection (1) shall also be payable upon documents by which the right is granted to a tenant-stockholder to occupy an apartment in a building owned by a cooperative apartment corporation or in a dwelling on real property owned by any other form of cooperative association as defined in s. 719.103.

(3) The tax imposed by subsection (2) shall be paid by the purchaser, and the document recorded in the office of the clerk of the circuit court as evidence of ownership.

(4) The tax imposed by subsection (1) shall also be payable upon documents which convey or transfer, pursuant to s. 689.071, any beneficial interest in lands, tenements, or other real property, or any interest therein, even though such interest may be designated as personal property, notwithstanding the provisions of s. 689.071(6). The tax shall be paid upon execution of any such document.

(5) All conveyances of real property to a partner from a partnership which property was conveyed to the partnership after July 1, 1986, are taxable if:

(a) The partner receiving the real property from the partnership is a partner other than the partner who conveyed the real property to the partnership; or

(b) The partner receiving the real property from the partnership is the partner who conveyed the real property to the partnership and there is a mortgage debt or other debt secured by such real property for which the partner was not personally liable prior to conveying the real property to the partnership.

For purposes of this subsection, the value of the consideration paid for the conveyance of the real property to the partner from the partnership includes, but is not limited to, the amount of any outstanding mortgage debt or other debt which the partner pays or agrees to pay in exchange for the real property, regardless of whether the partner was personally liable for the debts of the partnership prior to the conveyance to the partner from the partnership.

(6) Taxes imposed by this section shall not apply to any assignment, transfer, or other disposition, or any document, which arises out of a transfer of real property from a nonprofit organization to the Board of Trustees of the Internal Improvement Trust Fund, to any state agency, to any water management district, or to any local government. For purposes of this subsection, “nonprofit organization” means an organization whose purpose is the preservation of natural resources and which is exempt from federal income tax under s. 501(c)(3) of the Internal Revenue Code. The Department of Revenue shall provide a form, or a place on an existing form, for the nonprofit organization to indicate its exempt status.

(7) Taxes imposed by this section do not apply to a deed, transfer, or conveyance between spouses or former spouses pursuant to an action for dissolution of their marriage wherein the real property is or was their marital home or an interest therein. Taxes paid pursuant to this section shall be refunded in those cases in which a deed, transfer, or conveyance occurred 1 year before a dissolution of marriage. This subsection applies in spite of any consideration as defined in subsection (1). This subsection does not apply to a deed, transfer, or conveyance executed before July 1, 1997.

(8) Taxes imposed by this section do not apply to a contract to sell the residence of an employee relocating at his or her employer’s direction or to documents related to the contract, which contract is between the employee and the employer or between the employee and a person in the business of providing employee relocation services. In the case of such transactions, taxes apply only to the transfer of the real property comprising the residence by deed that vests legal title in a named grantee.

(9) A certificate of title issued by the clerk of court under s. 45.031(5) in a judicial sale of real property under an order or final judgment issued pursuant to a foreclosure proceeding is subject to the tax imposed by subsection (1). However, the amount of the tax shall be computed based solely on the amount of the highest and best bid received for the property at the foreclosure sale. This subsection is intended to clarify existing law and shall be applied retroactively.

(10)(a) In recognition of the special escrow requirements that apply to sales of timeshare interests in timeshare plans pursuant to s. 721.08, tax on deeds or other instruments conveying any interest in Florida real property which are executed in conjunction with the sale by a developer of a timeshare interest in a timeshare plan is due and payable on the earlier of the date on which:

1. The deed or other instrument conveying the interest in Florida real property is recorded; or

2. All of the conditions precedent to the release of the purchaser’s escrowed funds or other property pursuant to s. 721.08(2)(c) have been met, regardless of whether the developer has posted an alternative assurance. Tax due pursuant to this subparagraph is due and payable on or before the 20th day of the month following the month in which these conditions were met.

(b)1. If tax has been paid to the department pursuant to subparagraph (a)2., and the deed or other instrument conveying the interest in Florida real property with respect to which the tax was paid is subsequently recorded, a notation reflecting the prior payment of the tax must be made upon the deed or other instrument conveying the interest in Florida real property.

2. Notwithstanding paragraph (a), if funds are designated on a closing statement as tax collected from the purchaser, but a default or cancellation occurs pursuant to s. 721.08(2)(a) or (b) and no deed or other instrument conveying interest in Florida real property has been recorded or delivered to the purchaser, the tax must be paid to the department on or before the 20th day of the month following the month in which the funds are available for release from escrow unless the funds have been refunded to the purchaser.

(c) The department may adopt rules to administer the method for reporting tax due under this subsection.

(11) The taxable consideration for a short sale transfer does not include unpaid indebtedness that is forgiven or released by a mortgagee holding a mortgage on the grantor’s interest in the property. For purposes of this subsection, the term “short sale” means a purchase and sale of real property in which all of the following apply:

2(a) The grantor’s interest is encumbered by a mortgage or mortgages securing indebtedness in an aggregate amount greater than the consideration paid or given by the grantee.

2(b) A mortgagee releases the real property from its mortgage in exchange for a payment of less than the total of the outstanding mortgage indebtedness owed to the releasing mortgagee.

(c) The releasing mortgagee does not receive, directly or indirectly, any interest in the property transferred.

(d) The releasing mortgagee is not controlled by or related to the grantor or the grantee.

History.—s. 1, ch. 15787, 1931; CGL 1936 Supp. 1279(111); s. 1, ch. 57-397; s. 1, ch. 63-533; s. 1, ch. 70-304; s. 1, ch. 71-362; ss. 2, 3, ch. 79-350; ss. 1, 4, ch. 81-33; s. 6, ch. 85-347; s. 10, ch. 86-152; s. 34, ch. 87-6; s. 7, ch. 90-132; s. 2, ch. 91-192; s. 9, ch. 92-32; s. 1, ch. 92-288; s. 2, ch. 92-317; s. 1049, ch. 95-147; s. 2, ch. 97-191; s. 1, ch. 2002-8; s. 8, ch. 2002-218; s. 4, ch. 2005-280; s. 8, ch. 2006-175; s. 2, ch. 2006-274; s. 4, ch. 2009-131; s. 1, ch. 2010-32; s. 3, ch. 2010-138.

1Note.—Section 6, ch. 2009-131, provides that “[e]ffective [June 10, 2009], the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules pursuant to ss. 120.536(1) and 120.54(4), Florida Statutes, to implement s. 201.02, Florida Statutes, as amended by section 4 of this act. Notwithstanding any other provision of law, such emergency rules shall remain effective for 6 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”

2Note.—As created by s. 3, ch. 2010-138. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Paragraphs (a) and (b) were also created by s. 1, ch. 2010-32, and that version reads:

(a) The grantor’s interest is encumbered by a mortgage or mortgages securing indebtedness in an aggregate amount greater than the purchase price paid by the grantee.

(b) A mortgagee releases the real property from its mortgage in exchange for a partial payment of less than the total of the outstanding mortgage indebtedness owed to the releasing mortgagee.



201.0201 - Interpretation of s. 201.02.

201.0201 Interpretation of s. 201.02.—

(1) The Legislature finds that the Florida Supreme Court opinion in Crescent Miami Center, LLC v. Florida Department of Revenue, 903 So. 2d 913 (Fla. 2005), interprets s. 201.02 in a manner that permits tax avoidance inconsistent with the intent of the Legislature at the time the statute was amended in 1990.

(2) The Legislature finds that the opinion of the District Court of Appeal for the Third District of Florida in Crescent Miami Center, LLC v. Florida Department of Revenue, 857 So. 2d 904 (Fla. 3d D.C.A. 2003), interprets s. 201.02 in a manner that prevents tax avoidance consistent with the intent of the Legislature at the time the statute was amended in 1990.

(3) The Legislature recognizes that the Supreme Court’s opinion in Crescent is limited to the facts of the case and accepts the court’s interpretation of s. 201.02 that no consideration exists when owners of real property unencumbered by a mortgage convey an interest in such property to an artificial entity whose ownership is identical to the ownership of the real property before conveyance. The Legislature expressly rejects any application of the court’s interpretation where the facts are not comparable to the facts in Crescent. However, because the Supreme Court’s interpretation, combined with other settled law regarding the application of s. 201.02, allows for the tax-free transfer of ownership interests in real property from one owner to another through the use of artificial entities, it is the Legislature’s intent by this act to impose the documentary stamp tax when the beneficial ownership of real property is transferred to a new owner or owners by the use of techniques that apply the Supreme Court’s decision in Crescent in combination with transfers of ownership of, or distributions from, artificial entities.

History.—s. 3, ch. 2009-131.



201.0205 - Counties that have implemented ch. 83-220; inapplicability of 10-cent tax increase by s. 2, ch. 92-317, Laws of Florida.

201.0205 Counties that have implemented ch. 83-220; inapplicability of 10-cent tax increase by s. 2, ch. 92-317, Laws of Florida.—The 10-cent tax increase in the documentary stamp tax levied by s. 2, chapter 92-317, does not apply to deeds and other taxable instruments relating to real property located in any county that has implemented the provisions of chapter 83-220, Laws of Florida, as amended by chapters 84-270, 86-152, and 89-252, Laws of Florida. Each such county and each eligible jurisdiction within such county may not participate in programs funded pursuant to s. 201.15(4)(c). However, each such county and each eligible jurisdiction within such county may participate in programs funded pursuant to s. 201.15(4)(d).

History.—s. 34, ch. 92-317; s. 15, ch. 2007-5; s. 8, ch. 2015-229.



201.031 - Discretionary surtax; administration and collection; Housing Assistance Loan Trust Fund; reporting requirements.

1201.031 Discretionary surtax; administration and collection; Housing Assistance Loan Trust Fund; reporting requirements.—

(1) Each county, as defined by s. 125.011(1), may levy, subject to the provisions of s. 125.0167, a discretionary surtax on documents taxable under the provisions of s. 201.02, except that there shall be no surtax on any document pursuant to which the interest granted, assigned, transferred, or conveyed involves only a single-family residence. The single-family residence may be a condominium unit, a unit held through stock ownership or membership representing a proprietary interest in a corporation owning a fee or a leasehold initially in excess of 98 years, or a detached dwelling.

(2) All provisions of chapter 201, except s. 201.15, apply to the surtax. The Department of Revenue shall pay to the governing authority of the county which levies the surtax all taxes, penalties, and interest collected under this section less any costs of administration.

(3) Each county that levies the surtax shall:

(a) Include in the financial report required under s. 218.32 information showing the revenues and the expenses of the trust fund for the fiscal year.

(b) Adopt a housing plan every 3 years which includes provisions substantially similar to the plans required in s. 420.9075(1).

(c) Have adopted an affordable housing element of its comprehensive land use plan which complies with s. 163.3177(6)(f).

(d) Require by resolution that the staff or entity that has administrative authority for implementing the housing plan prepare and submit to the county’s governing body an annual report substantially similar to the annual report required in s. 420.9075(10).

History.—ss. 2, 3, ch. 83-220; s. 1, ch. 84-270; s. 1, ch. 89-252; ss. 1, 7, ch. 2009-131.

1Note.—Repealed effective October 1, 2031, by s. 3, ch. 83-220, as amended by s. 1, ch. 84-270; s. 1, ch. 89-252; and s. 1, ch. 2009-131.



201.07 - Tax on bonds, debentures, and certificates of indebtedness.

201.07 Tax on bonds, debentures, and certificates of indebtedness.—On all bonds, debentures, or certificates of indebtedness issued in the state by any person, and all instruments and documents, however termed, issued by any corporation with interest coupons or in registered form, on each $100 of the face value or fraction thereof, the tax shall be 35 cents; provided, however, that only that part of the value of the bonds, debentures, or certificates of indebtedness issued by any such person, the property of which is located within the state shall bear to the whole value of the property described in said instrument or obligation shall be taxed hereunder.

History.—s. 1, ch. 15787, 1931; CGL 1936 Supp. 1279(111); s. 4, ch. 63-533; s. 9, ch. 90-132; s. 6, ch. 92-317.



201.08 - Tax on promissory or nonnegotiable notes, written obligations to pay money, or assignments of wages or other compensation; exception.

201.08 Tax on promissory or nonnegotiable notes, written obligations to pay money, or assignments of wages or other compensation; exception.—

(1)(a) On promissory notes, nonnegotiable notes, written obligations to pay money, or assignments of salaries, wages, or other compensation made, executed, delivered, sold, transferred, or assigned in the state, and for each renewal of the same, the tax shall be 35 cents on each $100 or fraction thereof of the indebtedness or obligation evidenced thereby. The tax on any document described in this paragraph 1may not exceed $2,450.

(b) On mortgages, trust deeds, security agreements, or other evidences of indebtedness filed or recorded in this state, and for each renewal of the same, the tax shall be 35 cents on each $100 or fraction thereof of the indebtedness or obligation evidenced thereby. Mortgages, including, but not limited to, mortgages executed without the state and recorded in the state, which incorporate the certificate of indebtedness, not otherwise shown in separate instruments, are subject to the same tax at the same rate. When there is both a mortgage, trust deed, or security agreement and a note, certificate of indebtedness, or obligation, the tax shall be paid on the mortgage, trust deed, or security agreement at the time of recordation. A notation shall be made on the note, certificate of indebtedness, or obligation that the tax has been paid on the mortgage, trust deed, or security agreement. If a mortgage, trust deed, security agreement, or other evidence of indebtedness is subsequently filed or recorded in this state to evidence an indebtedness or obligation upon which tax was paid under paragraph (a) or 2subsection (2), tax shall be paid on the mortgage, trust deed, security agreement, or other evidence of indebtedness on the amount of the indebtedness or obligation evidenced which exceeds the aggregate amount upon which tax was previously paid under this paragraph and under paragraph (a) or 2subsection (2). If the mortgage, trust deed, security agreement, or other evidence of indebtedness subject to the tax levied by this section secures future advances, as provided in s. 697.04, the tax shall be paid at the time of recordation on the initial debt or obligation secured, excluding future advances; at the time and so often as any future advance is made, the tax shall be paid on all sums then advanced regardless of where such advance is made. Notwithstanding the aforestated general rule, any increase in the amount of original indebtedness caused by interest accruing under an adjustable rate note or mortgage having an initial interest rate adjustment interval of not less than 6 months shall be taxable as a future advance only to the extent such increase is a computable sum certain when the document is executed. Failure to pay the tax shall not affect the lien for any such future advance given by s. 697.04, but any person who fails or refuses to pay such tax due by him or her is guilty of a misdemeanor of the first degree. The mortgage, trust deed, or other instrument shall not be enforceable in any court of this state as to any such advance unless and until the tax due thereon upon each advance that may have been made thereunder has been paid.

(2)(a) On promissory notes, nonnegotiable notes, written obligations to pay money, or other compensation, made, executed, delivered, sold, transferred, or assigned in the state, in connection with sales made under retail charge account services, incident to sales which are not conditional in character and which are not secured by mortgage or other pledge of purchaser, the tax shall be 35 cents on each $100 or fraction thereof of the gross amount of the indebtedness evidenced by such instruments, payable quarterly on such forms and under such rules and regulations as may be promulgated by the Department of Revenue. The tax on any document described in this paragraph 1may not exceed $2,450.

(b) Any receipt, charge slip, or other record of a transaction effected with the use of a credit card, charge card, or debit card shall be exempt from the tax imposed by this section.

(3) No tax shall be required on promissory notes executed for students to receive financial aid from federal or state educational assistance programs, from loans guaranteed by the Federal Government or the state when federal regulations prohibit the assessment of such taxes against the borrower, or for any financial aid program administered by a state university or community college, and the holders of such promissory notes shall not lose any rights incident to the payment of such tax.

(4) Notwithstanding paragraph (1)(b), a supplement or an amendment to a mortgage, deed of trust, indenture, or security agreement, which supplement or amendment is filed or recorded in this state in connection with a new issue of bonds, shall be subject to the tax imposed by paragraph (1)(b) only to the extent of the aggregate amount of the new issue of bonds or other evidence of indebtedness and not to the extent of the aggregate amount of bonds or other evidence of indebtedness previously issued under the instrument being supplemented or amended. In order to qualify for the tax treatment provided for in this subsection, the document which evidences the increase in indebtedness must show the official records book and page number in which, and the county in which, the original obligation and any prior increase in that obligation were recorded.

(5) For purposes of this section, a renewal shall only include modifications of an original document which change the terms of the indebtedness evidenced by the original document by adding one or more obligors, increasing the principal balance, or changing the interest rate, maturity date, or payment terms. Modifications to documents which do not modify the terms of the indebtedness evidenced such as those given or recorded to correct error; modify covenants, conditions, or terms unrelated to the debt; sever a lien into separate liens; provide for additional, substitute, or further security for the indebtedness; consolidate indebtedness or collateral; add, change, or delete guarantors; or which substitute a new mortgagee or payee are not renewals and are not subject to tax pursuant to this section. If the taxable amount of a mortgage is limited by language contained in the mortgage or by the application of rules limiting the tax base when there is collateral in more than one state, then a modification which changes such limitation or tax base shall be taxable only to the extent of any increase in the limitation or tax base attributable to such modification. This subsection shall not be interpreted to exempt from taxation an original mortgage that would otherwise be subject to tax pursuant to paragraph (1)(b).

(6) Taxability of a document pursuant to this section shall be determined solely from the face of the document and any separate document expressly incorporated into the document. Taxability of a document pursuant to this section shall not be determined by reference to any separate document referenced or forming part of the same contract or obligation unless the separate document is expressly incorporated into the document. When multiple documents evidence, secure, or form part of the same primary debt, tax pursuant to this section shall not be imposed more than once, on the total indebtedness evidenced, notwithstanding the existence of multiple documents.

(7) A mortgage, trust deed, or security agreement filed or recorded in this state which is given by a taxpayer different than or in addition to the taxpayer obligated upon the primary note, certificate of indebtedness, or obligation, or which is given to secure a guaranty or surety of a primary note, certificate of indebtedness, or obligation, shall for purposes of this section be deemed to evidence and secure the primary note, certificate of indebtedness, or obligation, not a separate obligation, and to the extent that tax is paid on any document evidencing or securing the primary note, certificate of indebtedness, or obligation, such tax shall be paid once, notwithstanding that more than one mortgage, trust deed, or security agreement is recorded with respect to such note, certificate of indebtedness, or obligation.

(8)(a) In recognition of the special escrow requirements that apply to sales of timeshare interests in timeshare plans pursuant to s. 721.08, tax on notes or other written obligations and mortgages or other evidences of indebtedness executed in conjunction with the sale by a developer of a timeshare interest in a timeshare plan is due and payable on the earlier of the date on which:

1. The note, other written obligation, mortgage, or other evidence of indebtedness is recorded or filed in this state; or

2. All of the conditions precedent to the release of the purchaser’s escrowed funds or other property pursuant to s. 721.08(2)(c) have been met, regardless of whether the developer has posted an alternative assurance. Tax due under this subparagraph is due and payable on or before the 20th day of the month following the month in which these conditions were met.

(b)1. If tax has been paid to the department pursuant to subparagraph (a)2., and the note, other written obligation, mortgage, or other evidence of indebtedness with respect to which the tax was paid is subsequently recorded or filed in this state, a notation reflecting the prior payment of the tax must be made upon the note, other written obligation, mortgage, or other evidence of indebtedness recorded or filed in this state.

2. Notwithstanding paragraph (a), if funds are designated on a closing statement as tax collected from the purchaser, but the note, other written obligation, mortgage, or other evidence of indebtedness with respect to which the tax was collected has not been recorded or filed in this state, the tax shall be paid to the department on or before the 20th day of the month following the month in which the funds are available for release from escrow, unless the funds have been refunded to the purchaser.

(c) The department may adopt rules to administer the method for reporting tax due under this subsection.

History.—s. 1, ch. 15787, 1931; CGL 1936 Supp. 1279(111); s. 1, ch. 28216, 1953; ss. 1, 2, ch. 61-277; s. 5, ch. 63-533; ss. 21, 35, ch. 69-106; s. 2, ch. 77-57; s. 2, ch. 77-414; s. 105, ch. 79-222; s. 6, ch. 79-350; s. 91, ch. 79-400; s. 1, ch. 80-220; s. 7, ch. 82-83; s. 1, ch. 83-207; s. 8, ch. 83-267; s. 7, ch. 83-311; s. 28, ch. 85-80; s. 13, ch. 85-196; s. 10, ch. 90-132; s. 7, ch. 92-317; s. 1, ch. 96-245; s. 8, ch. 96-395; s. 2, ch. 97-123; s. 1, ch. 2002-26; s. 9, ch. 2002-218; s. 5, ch. 2005-280.

1Note.—As amended by s. 1, ch. 2002-26. The amendment by s. 9, ch. 2002-218, substitutes the word “shall” for the word “may.”

2Note.—As amended by s. 1, ch. 2002-26. The amendment by s. 9, ch. 2002-218, cites to paragraph (2)(a).



201.09 - Renewal of existing promissory notes and mortgages; exemption.

201.09 Renewal of existing promissory notes and mortgages; exemption.—

(1) When any promissory note is given in renewal of any existing promissory note, which renewal note only extends or continues the identical contractual obligations of the original promissory note and evidences part or all of the original indebtedness evidenced thereby, not including any accumulated interest thereon and without enlargement in any way of the original contract and obligation, such renewal note shall not be subject to taxation under this chapter if such renewal note has attached to it the original promissory note with the proper notation thereon as required by s. 201.133. In order to be exempt from taxation under this section, a renewal note evidencing a term obligation shall not be executed by any person other than the original obligor and must renew and extend only the unpaid balance of the original contract and obligation. In order to be exempt from taxation under this section, a renewal note evidencing a revolving obligation shall not be executed by any person other than the original obligor and must renew and extend no more than the original face amount of the original contract and obligation. A renewal note evidencing a term obligation which increases the unpaid balance of the original contract and obligation but which otherwise meets the exemption criteria of this section is taxable only on the face amount of the increase. A renewal note evidencing a revolving obligation which increases the original face amount of the original contract and obligation but which otherwise meets the exemption criteria of this section is taxable only on the amount of the increase.

(2) When any mortgage, trust deed, security agreement, or other evidence of indebtedness evidences a promissory note which would not be subject to taxation pursuant to subsection (1), then such mortgage, trust deed, security agreement, or other evidence of indebtedness shall not be subject to taxation under this chapter.

(3) A note given in renewal of an adjustable rate note or mortgage which has an initial interest rate adjustment interval of not less than 6 months shall be subject to taxation only to the extent of any accrued interest upon which taxes have not previously been paid, notwithstanding the provisions contained in subsection (1).

History.—s. 1, ch. 19068, 1939; CGL 1940 Supp. 1279(118); s. 7, ch. 79-350; s. 8, ch. 82-83; s. 9, ch. 83-267; s. 8, ch. 83-311; s. 11, ch. 90-132; s. 9, ch. 96-395; s. 3, ch. 97-123; s. 1, ch. 98-187.



201.091 - Correction of prior error.

201.091 Correction of prior error.—If the only reason a document is not exempt from tax pursuant to s. 201.09 is the nonpayment or underpayment of tax on the document evidencing the original contract and obligation or the original primary debt or mortgage, then payment of the tax deficiency plus interest at the current statutory rate and penalty, if any, on the prior document shall cause the renewal to qualify for the exemption. The corrective payment described in this section may be made on the original note, on the original mortgage, on any subsequent mortgage modification, or in such other manner as may be set forth in rules promulgated by the Department of Revenue. The application of this section shall not be limited by expiration of any applicable statute of limitations on assessment or collection of the omitted tax.

History.—s. 4, ch. 97-123.



201.10 - Certificates of deposit issued by banks exempt.

201.10 Certificates of deposit issued by banks exempt.—All certificates of deposit issued by any bank, banking association, or trust company are exempt from the requirement for an excise tax imposed by this chapter.

History.—s. 2, ch. 19068, 1939; CGL 1940 Supp. 1279(119).



201.11 - Administration of law by Department of Revenue.

201.11 Administration of law by Department of Revenue.—

(1) The administration of this chapter shall be vested in the Department of Revenue, which has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to enforce the provisions of this chapter and shall administer and enforce the taxes levied and imposed by this chapter. The Department of Revenue may enter upon the premises of any taxpayer, and examine or cause to be examined by any agent or representative designated by it for that purpose, any books, papers, records, or memoranda bearing upon the amount of taxes payable, and secure other information directly or indirectly concerned in the enforcement of this chapter. Any person, subject to this tax, who shall by any practice or evasion make it difficult to enforce the provisions of this chapter by inspection, or any person, agent or officer, who shall, after demand by the department or any agent or representative designated by it for that purpose, refuse to allow full inspection of the premises or any part thereof, or any books, records, documents, or other instruments in any way relating to the liability of the taxpayer for the tax herein imposed, or shall hinder or in anywise delay or prevent such inspection, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) The county comptroller or, if there be none, then the clerk of the circuit court, shall serve ex officio, and the Department of Revenue may appoint others, as agents for the collection of the tax imposed by this chapter. The department may adopt rules and regulations requiring the agents to meet certain standards, including, without limitation, a demonstrated volume of business or a geographical distribution. All agents shall be subject to audit and shall post a bond as may be required by the Department of Revenue. The Department of Revenue may purchase a blanket bond; however, all costs associated with such a bond shall be allocated by department regulation to those agents so bonded. An agent shall be compensated 0.5 percent of the tax collected as collection costs in the form of a deduction from the amount of the tax due and remitted by the agent, and the department shall allow the said deduction to the agent paying and remitting the tax in the manner as provided for by the department. However, no deduction or allowance shall be granted when there is a manifest failure to maintain proper records or make proper reports.

History.—s. 2, ch. 15787, 1931; CGL 1936 Supp. 1279(112), 7473(5); ss. 21, 35, ch. 69-106; s. 104, ch. 71-136; s. 1, ch. 71-344; s. 2, ch. 74-325; s. 1, ch. 76-199; s. 1050, ch. 95-147; s. 10, ch. 96-395; s. 16, ch. 98-200.



201.12 - Duties of clerks of the circuit court.

201.12 Duties of clerks of the circuit court.—Clerks of the circuit court shall report to the Department of Revenue the names and addresses of any and all individuals, firms, or corporations, who shall fail to have affixed either the required amount of stamps or a notation that the proper stamps and the amount of same have been paid or will be paid directly to the department on any conveyance or taxable instrument or document which may be recorded in their respective offices; and any such clerk who knowingly fails to report any such violation within 30 days after recording of any taxable instrument or document, without such stamps or notation, shall be deemed guilty of a misdemeanor and upon conviction punished accordingly.

History.—s. 2, ch. 15787, 1931; CGL 1936 Supp. 1279(113), 7473(6); ss. 21, 35, ch. 69-106; s. 3, ch. 81-14; s. 11, ch. 96-395.



201.13 - Department of Revenue to furnish stamps for tax for specified period.

201.13 Department of Revenue to furnish stamps for tax for specified period.—Except as otherwise provided in ss. 201.132 and 201.133, through March 31, 1997, the Department of Revenue shall cause to be prepared and distributed for the payment of the taxes prescribed in this chapter suitable stamps denoting the tax on the documents to which same are required to be affixed and shall prescribe such method for the affixing of the stamps as shall be necessary to carry out and comply with the intent and purpose of this chapter. Persons holding documentary stamps after March 31, 1997, may continue to use those stamps to pay the tax.

History.—s. 3, ch. 15787, 1931; CGL 1936 Supp. 1279(114); ss. 21, 35, ch. 69-106; s. 4, ch. 81-14; s. 12, ch. 96-395.



201.132 - Exceptions to use of stamps on recorded documents; county comptrollers and clerks of the circuit court.

201.132 Exceptions to use of stamps on recorded documents; county comptrollers and clerks of the circuit court.—

(1) The county comptroller or, if there be none, the clerk of the circuit court of each county may collect the tax imposed by this chapter without affixing stamps to the document to be recorded under the following conditions:

(a) A notation shall be placed on the document to be recorded showing the amount of tax paid and the county where payment is being made, and the notation shall be signed by, initialed, or otherwise stamped with the name or initials of the county comptroller or clerk of the circuit court, or designated agent thereof.

(b) All stamp taxes collected on recorded documents during the preceding week, less the collection allowance provided in s. 201.11(2), shall be transmitted to the department no later than 7 working days after the end of the week in which the taxes were collected. A report certifying the amount of tax payable shall be submitted with the remittance. Report forms shall be furnished by the department.

(c) A register approved by the department shall be maintained listing all recorded documents according to the clerk’s filing number assigned to each such document.

(2) A county comptroller or clerk of the circuit court who elects to use the procedure authorized by this section shall be subject to audit and shall make all records available for ready inspection by the department and shall post a bond at his or her own expense as may be required by the department.

(3) The authority provided by this section applies only to tax collected on documents to be recorded.

History.—s. 1, ch. 81-14; s. 63, ch. 83-217; s. 8, ch. 87-102; s. 1051, ch. 95-147; s. 2, ch. 2002-8.



201.133 - Payment of tax on documents not to be recorded; certificates of registration.

201.133 Payment of tax on documents not to be recorded; certificates of registration.—

(1) Except as provided in s. 201.132, any person who has averaged or will average at least 5 taxable transactions per month shall register with the department and remit to the department all taxes due for documents not to be recorded.

(2) Each person described in subsection (1) shall apply for a certificate of registration with the department for each business location. The application shall include the name and address of the applicant together with such other information as the department may require.

(3) The department shall issue certificates of registration to qualified applicants who are required to register under this section.

(4) Any person described in subsection (1) who is required to register and remit tax imposed by this chapter shall file a report with the department not later than the 20th day of each month certifying the amount of tax payable for the preceding month, and a remittance shall be submitted with the report to cover the amount of tax payable for the preceding month. Any person who fails to timely report and pay any tax as required under this section shall be subject to penalties and interest imposed by this chapter. Report forms shall be furnished by the department.

(5) All persons described in subsection (1) shall be subject to audit and shall make their records available for ready inspection by the department and shall post a bond at their own expense as may be required by the department.

(6) Persons described in subsection (1) shall keep a journal, or other account book or record of original entry, showing a listing of all documents executed and delivered. The journal shall show a daily listing of such documents unless another time period is required by the department. The journal shall show every transaction and the amount, whether the transaction is taxable or not. In the case of taxable transactions, the journal shall show the amount of tax payable with respect to each transaction. In the case of nontaxable transactions, the journal shall disclose the basis on which the exemption from tax is claimed. Such records shall be kept in permanent form and retained indefinitely in the files subject to verification by the representative of the department. The following notation or similar language along with the certificate of registration number shall be made on each individual document requiring tax: “Florida documentary stamp tax required by law in the amount of $  has been paid or will be paid directly to the Department of Revenue. Certificate of Registration # .”

(7) Except as provided in s. 201.132, any person engaged in an average of less than 5 taxable transactions per month is required to remit tax imposed by this chapter to the department not later than the 20th day of the month for tax due for the preceding month for documents not to be recorded. Any person who fails to timely report and pay any tax as required under this subsection shall be subject to penalties and interest imposed by this chapter. Report forms shall be furnished by the department.

(8) Notwithstanding any other provision of this chapter, the department may require:

(a) A quarterly return and payment when the tax remitted for the preceding four calendar quarters did not exceed $1,000.

(b) A semiannual return and payment when the tax remitted for the preceding four calendar quarters did not exceed $500.

(c) An annual return and payment when the tax remitted for the preceding four calendar quarters did not exceed $100.

History.—s. 2, ch. 81-14; s. 14, ch. 96-395.



201.14 - Cancellation of stamps when used.

201.14 Cancellation of stamps when used.—Whenever an adhesive stamp is used for denoting any tax imposed by this chapter on documents, the person using or affixing the same shall write or stamp or cause to be written or stamped thereon, the initials of his, her, or its name, and the date upon which same is attached or used, so that the same may not again be used. Stamps shall be affixed in such manner that their removal will require continued application of steam or water; provided, that the Department of Revenue may prescribe such other method for the cancellation of such stamps as it may deem expedient.

History.—s. 5, ch. 15787, 1931; CGL 1936 Supp. 1279(116); ss. 21, 35, ch. 69-106; s. 1052, ch. 95-147.



201.15 - Distribution of taxes collected.

201.15 Distribution of taxes collected.—All taxes collected under this chapter are hereby pledged and shall be first made available to make payments when due on bonds issued pursuant to s. 215.618 or s. 215.619, or any other bonds authorized to be issued on a parity basis with such bonds. Such pledge and availability for the payment of these bonds shall have priority over any requirement for the payment of service charges or costs of collection and enforcement under this section. All taxes collected under this chapter, except taxes distributed to the Land Acquisition Trust Fund pursuant to subsections (1) and (2), are subject to the service charge imposed in s. 215.20(1). Before distribution pursuant to this section, the Department of Revenue shall deduct amounts necessary to pay the costs of the collection and enforcement of the tax levied by this chapter. The costs and service charge may not be levied against any portion of taxes pledged to debt service on bonds to the extent that the costs and service charge are required to pay any amounts relating to the bonds. All of the costs of the collection and enforcement of the tax levied by this chapter and the service charge shall be available and transferred to the extent necessary to pay debt service and any other amounts payable with respect to bonds authorized before January 1, 2017, secured by revenues distributed pursuant to this section. All taxes remaining after deduction of costs shall be distributed as follows:

(1) Amounts necessary to make payments on bonds issued pursuant to s. 215.618 or s. 215.619, as provided under paragraphs (3)(a) and (b), or on any other bonds authorized to be issued on a parity basis with such bonds shall be deposited into the Land Acquisition Trust Fund.

(2) If the amounts deposited pursuant to subsection (1) are less than 33 percent of all taxes collected after first deducting the costs of collection, an amount equal to 33 percent of all taxes collected after first deducting the costs of collection, minus the amounts deposited pursuant to subsection (1), shall be deposited into the Land Acquisition Trust Fund.

(3) Amounts on deposit in the Land Acquisition Trust Fund shall be used in the following order:

(a) Payment of debt service or funding of debt service reserve funds, rebate obligations, or other amounts payable with respect to Florida Forever bonds issued pursuant to s. 215.618. The amount used for such purposes may not exceed $300 million in each fiscal year. It is the intent of the Legislature that all bonds issued to fund the Florida Forever Act be retired by December 31, 2040. Except for bonds issued to refund previously issued bonds, no series of bonds may be issued pursuant to this paragraph unless such bonds are approved and the debt service for the remainder of the fiscal year in which the bonds are issued is specifically appropriated in the General Appropriations Act.

(b) Payment of debt service or funding of debt service reserve funds, rebate obligations, or other amounts due with respect to Everglades restoration bonds issued pursuant to s. 215.619. Taxes distributed under paragraph (a) and this paragraph must be collectively distributed on a pro rata basis when the available moneys under this subsection are not sufficient to cover the amounts required under paragraph (a) and this paragraph.

Bonds issued pursuant to s. 215.618 or s. 215.619 are equally and ratably secured by moneys distributable to the Land Acquisition Trust Fund.

(4) After the required distributions to the Land Acquisition Trust Fund pursuant to subsections (1) and (2) and deduction of the service charge imposed pursuant to s. 215.20(1), the remainder shall be distributed as follows:

(a) The lesser of 24.18442 percent of the remainder or $541.75 million in each fiscal year shall be paid into the State Treasury to the credit of the State Transportation Trust Fund. Of such funds, $75 million for each fiscal year shall be transferred to the State Economic Enhancement and Development Trust Fund within the Department of Economic Opportunity. Notwithstanding any other law, the remaining amount credited to the State Transportation Trust Fund shall be used for:

1. Capital funding for the New Starts Transit Program, authorized by Title 49, U.S.C. s. 5309 and specified in s. 341.051, in the amount of 10 percent of the funds;

2. The Small County Outreach Program specified in s. 339.2818, in the amount of 10 percent of the funds;

3. The Strategic Intermodal System specified in ss. 339.61, 339.62, 339.63, and 339.64, in the amount of 75 percent of the funds after deduction of the payments required pursuant to subparagraphs 1. and 2.; and

4. The Transportation Regional Incentive Program specified in s. 339.2819, in the amount of 25 percent of the funds after deduction of the payments required pursuant to subparagraphs 1. and 2. The first $60 million of the funds allocated pursuant to this subparagraph shall be allocated annually to the Florida Rail Enterprise for the purposes established in s. 341.303(5).

(b) The lesser of 0.1456 percent of the remainder or $3.25 million in each fiscal year shall be paid into the State Treasury to the credit of the Grants and Donations Trust Fund in the Department of Economic Opportunity to fund technical assistance to local governments.

Moneys distributed pursuant to paragraphs (a) and (b) may not be pledged for debt service unless such pledge is approved by referendum of the voters.

(c) Eleven and twenty-four hundredths percent of the remainder in each fiscal year shall be paid into the State Treasury to the credit of the State Housing Trust Fund. Of such funds, the first $35 million shall be transferred annually, subject to any distribution required under subsection (5), to the State Economic Enhancement and Development Trust Fund within the Department of Economic Opportunity. The remainder shall be used as follows:

1. Half of that amount shall be used for the purposes for which the State Housing Trust Fund was created and exists by law.

2. Half of that amount shall be paid into the State Treasury to the credit of the Local Government Housing Trust Fund and used for the purposes for which the Local Government Housing Trust Fund was created and exists by law.

(d) Twelve and ninety-three hundredths percent of the remainder in each fiscal year shall be paid into the State Treasury to the credit of the State Housing Trust Fund. Of such funds, the first $40 million shall be transferred annually, subject to any distribution required under subsection (5), to the State Economic Enhancement and Development Trust Fund within the Department of Economic Opportunity. The remainder shall be used as follows:

1. Twelve and one-half percent of that amount shall be deposited into the State Housing Trust Fund and expended by the Department of Economic Opportunity and the Florida Housing Finance Corporation for the purposes for which the State Housing Trust Fund was created and exists by law.

2. Eighty-seven and one-half percent of that amount shall be distributed to the Local Government Housing Trust Fund and used for the purposes for which the Local Government Housing Trust Fund was created and exists by law. Funds from this category may also be used to provide for state and local services to assist the homeless.

(e) The lesser of 0.017 percent of the remainder or $300,000 in each fiscal year shall be paid into the State Treasury to the credit of the General Inspection Trust Fund to be used to fund oyster management and restoration programs as provided in s. 379.362(3).

(5) Distributions to the State Housing Trust Fund pursuant to paragraphs (4)(c) and (d) must be sufficient to cover amounts required to be transferred to the Florida Affordable Housing Guarantee Program’s annual debt service reserve and guarantee fund pursuant to s. 420.5092(6)(a) and (b) up to the amount required to be transferred to such reserve and fund based on the percentage distribution of documentary stamp tax revenues to the State Housing Trust Fund which is in effect in the 2004-2005 fiscal year.

(6) After the distributions provided in the preceding subsections, any remaining taxes shall be paid into the State Treasury to the credit of the General Revenue Fund.

History.—s. 6, ch. 15787, 1931; CGL 1936 Supp. 1279(117); s. 4, ch. 79-350; ss. 2, 4, ch. 81-33; s. 7, ch. 85-347; s. 35, ch. 87-6; ss. 3, 4, ch. 87-96; s. 43, ch. 87-548; s. 12, ch. 90-132; s. 3, ch. 90-217; s. 2, ch. 91-79; s. 3, ch. 91-192; ss. 3, 4, ch. 92-317; ss. 1, 2, ch. 93-74; ss. 10, 11, ch. 94-240; ss. 46, 47, ch. 94-356; s. 1, ch. 95-394; s. 5, ch. 98-311; ss. 1, 2, ch. 99-247; ss. 33, 34, ch. 2000-151; ss. 1, 2, ch. 2000-170; ss. 33, 34, ch. 2000-197; s. 5, ch. 2001-279; s. 29, ch. 2002-1; s. 1, ch. 2002-261; s. 20, ch. 2003-394; s. 1, ch. 2005-92; s. 26, ch. 2005-290; ss. 21, 22, ch. 2006-1; ss. 1, 2, ch. 2006-185; ss. 1, 2, ch. 2006-231; s. 1, ch. 2007-60; ss. 42, 43, ch. 2007-73; s. 1, ch. 2007-335; s. 3, ch. 2008-114; s. 1, ch. 2008-229; s. 187, ch. 2008-247; s. 1, ch. 2009-17; s. 14, ch. 2009-21; s. 1, ch. 2009-68; s. 8, ch. 2009-131; s. 2, ch. 2009-271; ss. 43, 44, ch. 2010-153; ss. 50, 51, ch. 2011-47; s. 15, ch. 2011-142; ss. 4, 5, ch. 2011-189; s. 2, ch. 2012-127; s. 1, ch. 2012-145; s. 3, ch. 2013-39; s. 1, ch. 2014-61; s. 9, ch. 2015-229; s. 5, ch. 2016-220.



201.16 - Other laws made applicable to chapter.

201.16 Other laws made applicable to chapter.—All revenue laws relating to the assessment and collection of taxes are hereby extended to and made a part of this chapter, so far as applicable, for the purpose of collecting stamp taxes omitted through mistake or fraud from any instrument, document, paper, or writing named herein.

History.—s. 3, ch. 15787, 1931; CGL 1936 Supp. 1279(115).



201.165 - Credit for tax paid to other states.

201.165 Credit for tax paid to other states.—

(1) For a tax imposed by any section of this chapter, a credit against the specific tax imposed by that section is allowed in an amount equal to a like tax lawfully imposed and paid on the same document or instrument in another state, territory of the United States, or the District of Columbia. For purposes of this subsection, “like tax” means an excise tax on documents that is in substance identical to the tax imposed by this chapter on the same document. The credit may not exceed the tax imposed by this chapter on the document. Proof of entitlement to such a credit must be provided to the department.

(2) The credit provided by this section applies retroactively. Notwithstanding the retroactivity of this credit provision, this section does not reopen a closed period of nonclaim under s. 215.26 or any other statute or extend the period of nonclaim under s. 215.26 or any other statute.

History.—s. 11, ch. 99-208; s. 10, ch. 2013-18.



201.17 - Penalties for failure to pay tax required.

201.17 Penalties for failure to pay tax required.—

(1) Whoever makes, signs, issues, or accepts, or causes to be made, signed, issued, or accepted, any instrument, document, or paper of any kind or description whatsoever, without the full amount of the tax herein imposed thereon being fully paid, or whoever makes use of any adhesive stamp to denote any tax imposed by this chapter without canceling or obliterating such stamps as herein provided, is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) If any document, instrument, or paper upon which the tax under this chapter is imposed, upon audit or at time of recordation, does not show the proper amount of tax paid, or if the tax imposed by this chapter on any document, instrument, or paper is not timely reported and paid as required by s. 201.133, the person or persons liable for the tax upon the document, instrument, or paper shall be subject to:

(a) Payment of the tax not paid.

(b) A specific penalty added to the tax in the amount of 10 percent of any unpaid tax if the failure is for not more than 30 days, with an additional 10 percent of any unpaid tax for each additional 30 days, or fraction thereof, during the time which the failure continues, not to exceed a total penalty of 50 percent, in the aggregate, of any unpaid tax. In no event shall the penalty be less than $10 for failure to timely file a tax return required. If it is determined by clear and convincing evidence that any part of a deficiency is due to fraud, there shall be added to the tax as a civil penalty, in lieu of the aforementioned penalty under this paragraph, an amount equal to 200 percent of the deficiency. These penalties are to be in addition to, and not in lieu of, any other penalties imposed by law.

(c) Payment of interest to the Department of Revenue, accruing from the date the tax is due until paid, at the rate of 1 percent per month, based on the amount of tax not paid.

(3) The department may settle or compromise any interest or penalties pursuant to s. 213.21.

History.—s. 4, ch. 15787, 1931; CGL 1936 Supp. 7473(7); s. 105, ch. 71-136; s. 2, ch. 71-344; s. 4, ch. 76-261; s. 1, ch. 77-281; s. 5, ch. 81-14; s. 5, ch. 81-178; s. 65, ch. 87-6; s. 39, ch. 87-101; s. 13, ch. 91-224; s. 7, ch. 92-320; s. 9, ch. 93-233; s. 15, ch. 96-395.



201.18 - Penalties for illegal use of stamps.

201.18 Penalties for illegal use of stamps.—

(1) Whoever fraudulently cuts, tears, or removes from any vellum, parchment, paper, instrument, writing, or document, upon which any tax is imposed by this chapter, any adhesive stamp used in pursuance of this chapter, or fraudulently uses, joins, fixes, or places to, with, or upon any vellum, parchment, paper, instrument, writing, or document, upon which any tax is imposed by this chapter:

(a) Any adhesive stamp which has been cut, torn, or removed from any other vellum, parchment, paper, instrument, writing, or document, upon which any tax is imposed by this chapter,

(b) Any adhesive stamp of insufficient value, or

(c) Any forged or counterfeited stamp; or

(2) Whoever willfully removes or alters the cancellation or defacing marks of, or otherwise prepares, any adhesive stamp with intent to use or cause the same to be used after it has already been used, or knowingly or willfully buys, sells, offers for sale, or gives away any such washed or restored stamp to any person for use, or knowingly uses the same, or whoever knowingly and without lawful excuse has in possession any washed, restored, or altered stamp which has been removed from any vellum, parchment, paper, instrument, writing, or document; or

(3) Whoever knowingly or willfully prepares, buys, sells, offers for sale, or has in his, her, or its possession any counterfeit stamps,

is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 15787, 1931; CGL 1936 Supp. 7473(7); s. 106, ch. 71-136; s. 3, ch. 71-344; s. 14, ch. 83-216; s. 66, ch. 87-6; s. 1053, ch. 95-147.



201.20 - Penalties for illegally avoiding tax on notes.

201.20 Penalties for illegally avoiding tax on notes.—Any person using the provisions of s. 201.09 to avoid the payment of any tax justly due is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 4, ch. 19068, 1939; CGL 1940 Supp. 7473(7a); s. 107, ch. 71-136; s. 4, ch. 71-344; s. 67, ch. 87-6; s. 40, ch. 87-101; s. 14, ch. 91-224.



201.21 - Notes and other written obligations exempt under certain conditions.

201.21 Notes and other written obligations exempt under certain conditions.—There shall be exempt from all excise taxes imposed by this chapter all promissory notes, nonnegotiable notes, and other written obligations to pay money bearing date subsequent to July 1, 1955, hereinafter referred to as “principal obligations,” when the maker thereof shall pledge or deposit with the payee or holder thereof pursuant to any agreement commonly known as a wholesale warehouse mortgage agreement, as collateral security for the payment thereof, any collateral obligation or obligations, as hereinafter defined, provided all excise taxes imposed by this chapter upon or in respect to such collateral obligation or obligations shall have been paid. If the indebtedness evidenced by any such principal obligation shall be in excess of the indebtedness evidenced by such collateral obligation or obligations, the exemption provided by this section shall not apply to the amount of such excess indebtedness; and, in such event, the excise taxes imposed by this chapter shall apply and be paid only in respect to such excess of indebtedness of such principal obligation. The term “collateral obligation” as used in this section means any note, bond, or other written obligation to pay money secured by mortgage, deed of trust, or other lien upon real or personal property. The pledging of a specific collateral obligation to secure a specific principal obligation, if required under the terms of the agreement, shall not invalidate the exemption provided by this section. The temporary removal of the document or documents representing one or more collateral obligations for a reasonable commercial purpose, for a period not exceeding 60 days, shall not invalidate the exemption provided by this section.

History.—s. 1, ch. 29981, 1955; s. 8, ch. 79-350; s. 86, ch. 81-259.



201.22 - Financing statements under chapter 679 of the Uniform Commercial Code.

201.22 Financing statements under chapter 679 of the Uniform Commercial Code.—The excise tax on documents provided by this chapter shall be applicable to transactions covered by the Uniform Commercial Code to the same extent that it would be if the code had not been enacted. The clerk or filing officer shall not accept for filing or filing and recording any financing statement under chapter 679, unless there appears thereon a notation that the taxes required by this chapter have been paid on the promissory instruments secured by said financing statement and will be paid on any additional promissory instruments, advances, or similar instrument that may be secured by said financing statement. The failure to pay the tax required by this chapter, as so stated, shall be subject to the penalties provided by this chapter.

History.—s. 1, ch. 65-254; s. 16, ch. 96-395.



201.23 - Foreign notes and other written obligations exempt.

201.23 Foreign notes and other written obligations exempt.—

(1) There shall be exempt from all excise taxes imposed by this chapter:

(a) All promissory notes, nonnegotiable notes, and other written obligations to pay money bearing date on or after July 1, 1977, if the makers thereof or the obligors thereunder, at the time of the making or execution thereof, are individuals residing outside the United States or business organizations or other persons located outside the United States.

(b) All drafts or bills of exchange drawn upon and, on or after July 1, 1977, accepted by a bank having an office in Florida, which arise out of transactions involving the importation or exportation of goods or the storage of goods abroad, or drawn by banks or bankers in foreign countries or dependencies or insular possessions of the United States for the purpose of furnishing dollar exchange as required by the usages of trade in the respective countries, dependencies, or insular possessions, if at the date of the acceptance of any of the foregoing the drawer of the draft or bill of exchange or the persons for whose benefit the financing is conducted are individuals residing outside the United States or business organizations or other persons located outside the United States.

(c) Any promissory note, nonnegotiable note, or other written obligation to pay money if the note or obligation is executed and delivered outside this state and at the time of its making is secured only by a mortgage, deed of trust, or similar security agreement encumbering real estate located outside this state and if such promissory note, nonnegotiable note, or other written obligation for payment of money is brought into this state for deposit as collateral security under a wholesale warehouse mortgage agreement or for inclusion in a pool of mortgages deposited with a custodian as security for obligations issued by an agency of the United States Government or for inclusion in a pool of mortgages to be serviced for the account of a customer by a mortgage lender licensed or exempt from licensing under part III of chapter 494.

(2) The exemptions provided in this chapter shall not apply:

(a) To mortgages, trust deeds, security agreements, or other evidences of indebtedness relating to the purchase or transfer of real property located in Florida and filed or recorded in the state, which shall be taxable as if they were entered into within this state.

(b) If the purpose of the financing evidenced by any instrument described in paragraph (1)(a) is to finance all or any part of the purchase of real estate located in Florida or personal property for use in Florida. However, the obligee under any such instrument shall be entitled to rely on a written certificate by the makers thereof or the obligors thereunder that no part of the proceeds of such financing is intended for any such purpose.

(c) If, at the date of any instrument described in paragraph (1)(a) or at the date of acceptance of any instrument described in paragraph (1)(b), a majority of the equity securities of any maker of any instrument described in paragraph (1)(a) or of any obligor thereunder, or of any drawer or person for whose benefit the financing referred to in paragraph (1)(b) is conducted, are owned by individuals residing within the United States or business organizations or other persons located within the United States. However, the obligee under or acceptor of any such instrument shall be entitled to rely upon the written certificate of each maker, obligor, or person for whose benefit the financing is conducted, other than an individual, certifying that a majority of its equity securities are not owned by individuals residing within the United States or business organizations or other persons located within the United States.

(3) The provisions of this section shall not be construed so as to impair the obligation of any contract entered into prior to July 1, 1977.

(4)(a) The excise taxes imposed by this chapter shall not apply to the documents, notes, evidences of indebtedness, financing statements, drafts, bills of exchange, or other taxable items dealt with, made, issued, drawn upon, accepted, delivered, shipped, received, signed, executed, assigned, transferred, or sold by or to a banking organization in the conduct of an international banking transaction. Nothing in this subsection shall be construed to change the application of paragraph (2)(a).

(b) For purposes of this subsection, the term:

1. “Banking organization” means:

a. A bank organized and existing under the laws of any state;

b. A national bank organized and existing pursuant to the provisions of the National Bank Act, 12 U.S.C. ss. 21 et seq.;

c. An Edge Act corporation organized pursuant to the provisions of s. 25(a) of the Federal Reserve Act, 12 U.S.C. ss. 611 et seq.;

d. An international bank agency licensed pursuant to the laws of any state;

e. A federal agency licensed pursuant to ss. 4 and 5 of the International Banking Act of 1978;

f. A savings association organized and existing under the laws of any state;

g. A federal association organized and existing pursuant to the provisions of the Home Owners’ Loan Act of 1933, 12 U.S.C. ss. 1461 et seq.; or

h. A Florida export finance corporation organized and existing pursuant to the provisions of part V of chapter 288.

2. “International banking transaction” means:

a. The financing of the exportation from, or the importation into, the United States or between jurisdictions abroad of tangible personal property or services;

b. The financing of the production, preparation, storage, or transportation of tangible personal property or services which are identifiable as being directly and solely for export from, or import into, the United States or between jurisdictions abroad;

c. The financing of contracts, projects, or activities to be performed substantially abroad, except those transactions secured by a mortgage, deed of trust, or other lien upon real property located in the state;

d. The receipt of deposits or borrowings or the extensions of credit by an international banking facility, except the loan or deposit of funds secured by mortgage, deed of trust, or other lien upon real property located in the state; or

e. Entering into foreign exchange trading or hedging transactions in connection with the activities described in sub-subparagraph d.

History.—s. 1, ch. 77-463; s. 9, ch. 79-350; s. 92, ch. 79-400; s. 5, ch. 80-136; s. 3, ch. 81-179; s. 53, ch. 91-245; s. 34, ch. 2005-280; s. 64, ch. 2009-241.



201.24 - Obligations of municipalities, political subdivisions, and agencies of the state.

201.24 Obligations of municipalities, political subdivisions, and agencies of the state.—There shall be exempt from all taxes imposed by this chapter:

(1) Any obligation to pay money issued by a municipality, political subdivision, or agency of the state.

(2) Any assignment, transfer, or other disposition, or any document, which arises out of a rental, lease, or lease-purchase for real property agreement entered pursuant to s. 1013.15(2) or (4).

History.—s. 10, ch. 79-350; s. 2, ch. 88-119; s. 29, ch. 95-269; s. 2, ch. 98-264; s. 913, ch. 2002-387.






Chapter 202 - COMMUNICATIONS SERVICES TAX SIMPLIFICATION LAW

202.10 - Short title.

202.10 Short title.—This chapter may be cited as the “Communications Services Tax Simplification Law.”

History.—ss. 1, 58, ch. 2000-260; s. 38, ch. 2001-140.



202.105 - Legislative findings and intent.

202.105 Legislative findings and intent.—

(1) It is declared to be a specific legislative finding that the creation of this chapter fulfills important state interests by reforming the tax laws to provide a fair, efficient, and uniform method for taxing communications services sold in this state. This chapter is essential to the continued economic vitality of this increasingly important industry because it restructures state and local taxes and fees to account for the impact of federal legislation, industry deregulation, and the multitude of providers offering functionally equivalent communications services in today′s marketplace. This chapter promotes the increased competition that accompanies deregulation by embracing a competitively neutral tax policy that will free consumers to choose a provider based on tax-neutral considerations. This chapter further spurs new competition by simplifying an extremely complicated state and local tax and fee system. Simplification will lower the cost of collecting taxes and fees, increase service availability, and place downward pressure on price. Newfound administrative efficiency is demonstrated by a reduction in the number of returns that a provider must file each month. By restructuring separate taxes and fees into a revenue-neutral communications services tax centrally administered by the department, this chapter will ensure that the growth of the industry is unimpaired by excessive governmental regulation. The tax imposed pursuant to this chapter is a replacement for taxes and fees previously imposed and is not a new tax. The taxes imposed and administered pursuant to this chapter are of general application and are imposed in a uniform, consistent, and nondiscriminatory manner.

(2) It is declared to be a specific legislative finding that this chapter will not reduce the authority that municipalities or counties had to raise revenue in the aggregate, as such authority existed on February 1, 1989.

History.—s. 1, ch. 2001-140; s. 1, ch. 2012-70.



202.11 - Definitions.

202.11 Definitions.—As used in this chapter, the term:

(1) “Communications services” means the transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals, including video services, to a point, or between or among points, by or through any electronic, radio, satellite, cable, optical, microwave, or other medium or method now in existence or hereafter devised, regardless of the protocol used for such transmission or conveyance. The term includes such transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether such service is referred to as voice-over-Internet-protocol services or is classified by the Federal Communications Commission as enhanced or value-added. The term does not include:

(a) Information services.

(b) Installation or maintenance of wiring or equipment on a customer’s premises.

(c) The sale or rental of tangible personal property.

(d) The sale of advertising, including, but not limited to, directory advertising.

(e) Bad check charges.

(f) Late payment charges.

(g) Billing and collection services.

(h) Internet access service, electronic mail service, electronic bulletin board service, or similar online computer services.

(2) “Dealer” means a person registered with the department as a provider of communications services in this state.

(3) “Department” means the Department of Revenue.

(4) “Direct-to-home satellite service” has the meaning ascribed in the Communications Act of 1934, 47 U.S.C. s. 303(v).

(5) “Information service” means the offering of a capability for generating, acquiring, storing, transforming, processing, retrieving, using, or making available information via communications services, including, but not limited to, electronic publishing, web-hosting service, and end-user 900 number service. The term includes data processing and other services that allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser whose primary purpose for the underlying transaction is the processed data or information. The term does not include video service.

(6) “Internet access service” has the same meaning as ascribed to the term “Internet access” by s. 1105(5) of the Internet Tax Freedom Act, 47 U.S.C. s. 151 note, as amended by Pub. L. No. 110-108.

(7) “Mobile communications service” means commercial mobile radio service, as defined in 47 C.F.R. s. 20.3 as in effect on June 1, 1999. The term does not include air-ground radiotelephone service as defined in 47 C.F.R. s. 22.99 as in effect on June 1, 1999.

(8) “Person” has the meaning ascribed in s. 212.02.

(9) “Prepaid calling arrangement” means:

(a) A right to use communications services, other than mobile communications services, for which a separately stated price must be paid in advance, which is sold at retail in predetermined units that decline in number with use on a predetermined basis, and which consist exclusively of telephone calls originated by using an access number, authorization code, or other means that may be manually, electronically, or otherwise entered; or

(b) A right to use mobile communications services that must be paid for in advance and is sold at retail in predetermined units that expire or decline in number on a predetermined basis if:

1. The purchaser’s right to use mobile communications services terminates upon all purchased units’ expiring or being exhausted unless the purchaser pays for additional units;

2. The purchaser is not required to purchase additional units; and

3. Any right of the purchaser to use units to obtain communications services other than mobile communications services is limited to services that are provided to or through the same handset or other electronic device that is used by the purchaser to access mobile communications services.

Predetermined units described in this subsection may be quantified as amounts of usage, time, money, or a combination of these or other means of measurement.

(10) “Purchaser” means the person paying for or obligated to pay for communications services.

(11) “Retail sale” means the sale of communications services for any purpose other than for resale or for use as a component part of or for integration into communications services to be resold in the ordinary course of business. However, any sale for resale must comply with s. 202.16(2) and the rules adopted thereunder.

(12) “Sale” means the provision of communications services for a consideration.

(13) “Sales price” means the total amount charged in money or other consideration by a dealer for the sale of the right or privilege of using communications services in this state, including any property or other service, not described in paragraph (a), which is part of the sale and for which the charge is not separately itemized on a customer’s bill or separately allocated under subparagraph (b)8. The sales price of communications services may not be reduced by any separately identified components of the charge which constitute expenses of the dealer, including, but not limited to, sales taxes on goods or services purchased by the dealer, property taxes, taxes measured by net income, and universal-service fund fees.

(a) The sales price of communications services includes, whether or not separately stated, charges for any of the following:

1. The connection, movement, change, or termination of communications services.

2. The detailed billing of communications services.

3. The sale of directory listings in connection with a communications service.

4. Central office and custom calling features.

5. Voice mail and other messaging service.

6. Directory assistance.

7. The service of sending or receiving a document commonly referred to as a facsimile or “fax,” except when performed during the course of providing professional or advertising services.

(b) The sales price of communications services does not include charges for any of the following:

1. An excise tax, sales tax, or similar tax levied by the United States or any state or local government on the purchase, sale, use, or consumption of any communications service, including, but not limited to, a tax imposed under this chapter or chapter 203 which is permitted or required to be added to the sales price of such service, if the tax is stated separately.

2. A fee or assessment levied by the United States or any state or local government, including, but not limited to, regulatory fees and emergency telephone surcharges, which must be added to the price of the service if the fee or assessment is separately stated.

3. Communications services paid for by inserting coins into coin-operated communications devices available to the public.

4. The sale or recharge of a prepaid calling arrangement.

5. The provision of air-to-ground communications services, defined as a radio service provided to a purchaser while on board an aircraft.

6. A dealer’s internal use of communications services in connection with its business of providing communications services.

7. Charges for property or other services that are not part of the sale of communications services, if such charges are stated separately from the charges for communications services.

8. Charges for goods or services that are not subject to tax under this chapter, including Internet access services but excluding any item described in paragraph (a), that are not separately itemized on a customer’s bill, but that can be reasonably identified from the selling dealer’s books and records kept in the regular course of business. The dealer may support the allocation of charges with books and records kept in the regular course of business covering the dealer’s entire service area, including territories outside this state.

(14) “Service address” means:

(a) Except as otherwise provided in this section:

1. The location of the communications equipment from which communications services originate or at which communications services are received by the customer;

2. In the case of a communications service paid through a credit or payment mechanism that does not relate to a service address, such as a bank, travel, debit, or credit card, and in the case of third-number and calling-card calls, the term “service address” means the address of the central office, as determined by the area code and the first three digits of the seven-digit originating telephone number; or

3. If the location of the equipment described in subparagraph 1. is not known and subparagraph 2. is inapplicable, the term “service address” means the location of the customer’s primary use of the communications service. For purposes of this subparagraph, the location of the customer’s primary use of a communications service is the residential street address or the business street address of the customer.

(b) In the case of video services and direct-to-home satellite services, the location where the customer receives the services in this state.

(c) In the case of mobile communications services, the customer’s place of primary use.

(15) “Unbundled network element” means a network element, as defined in 47 U.S.C. s. 153(29), to which access is provided on an unbundled basis pursuant to 47 U.S.C. s. 251(c)(3).

(16) “Private communications service” means a communications service that entitles the subscriber or user to exclusive or priority use of a communications channel or group of channels between or among channel termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels.

(17)(a) “Customer” means:

1. The person or entity that contracts with the home service provider for mobile communications services; or

2. If the end user of mobile communications services is not the contracting party, the end user of the mobile communications service. This subparagraph only applies for the purpose of determining the place of primary use.

(b) “Customer” does not include:

1. A reseller of mobile communications services; or

2. A serving carrier under an agreement to serve the customer outside the home service provider’s licensed service area.

(18) “Enhanced zip code” means a United States postal zip code of 9 or more digits.

(19) “Home service provider” means the facilities-based carrier or reseller with which the customer contracts for the provision of mobile communications services.

(20) “Licensed service area” means the geographic area in which the home service provider is authorized by law or contract to provide mobile communications service to the customer.

(21) “Place of primary use” means the street address representative of where the customer’s use of the mobile communications service primarily occurs, which must be:

(a) The residential street address or the primary business street address of the customer; and

(b) Within the licensed service area of the home service provider.

(22)(a) “Reseller” means a provider who purchases communications services from another communications service provider and then resells, uses as a component part of, or integrates the purchased services into a mobile communications service.

(b) “Reseller” does not include a serving carrier with which a home service provider arranges for the services to its customers outside the home service provider’s licensed service area.

(23) “Serving carrier” means a facilities-based carrier providing mobile communications service to a customer outside a home service provider’s or reseller’s licensed service area.

(24) “Video service” means the transmission of video, audio, or other programming service to a purchaser, and the purchaser interaction, if any, required for the selection or use of a programming service, regardless of whether the programming is transmitted over facilities owned or operated by the video service provider or over facilities owned or operated by another dealer of communications services. The term includes point-to-point and point-to-multipoint distribution services through which programming is transmitted or broadcast by microwave or other equipment directly to the purchaser’s premises, but does not include direct-to-home satellite service. The term includes basic, extended, premium, pay-per-view, digital video, two-way cable, and music services.

History.—ss. 2, 58, ch. 2000-260; ss. 2, 38, ch. 2001-140; s. 1, ch. 2003-254; ss. 1, 14, ch. 2005-187; s. 6, ch. 2005-280; s. 3, ch. 2007-29; s. 2, ch. 2012-70; s. 1, ch. 2014-36; s. 1, ch. 2014-38.



202.12 - Sales of communications services.

202.12 Sales of communications services.—The Legislature finds that every person who engages in the business of selling communications services at retail in this state is exercising a taxable privilege. It is the intent of the Legislature that the tax imposed by chapter 203 be administered as provided in this chapter.

(1) For the exercise of such privilege, a tax is levied on each taxable transaction and is due and payable as follows:

1(a) Except as otherwise provided in this subsection, at the rate of 4.92 percent applied to the sales price of the communications service that:

1. Originates and terminates in this state, or

2. Originates or terminates in this state and is charged to a service address in this state,

when sold at retail, computed on each taxable sale for the purpose of remitting the tax due. The gross receipts tax imposed by chapter 203 shall be collected on the same taxable transactions and remitted with the tax imposed by this paragraph. If no tax is imposed by this paragraph due to the exemption provided under s. 202.125(1), the tax imposed by chapter 203 shall nevertheless be collected and remitted in the manner and at the time prescribed for tax collections and remittances under this chapter.

2(b) At the rate of 9.07 percent applied to the retail sales price of any direct-to-home satellite service received in this state. The proceeds of the tax imposed under this paragraph shall be accounted for and distributed in accordance with s. 202.18(2). The gross receipts tax imposed by chapter 203 shall be collected on the same taxable transactions and remitted with the tax imposed by this paragraph.

(c) At the rate set forth in paragraph (a) on the sales price of private communications services provided within this state, which shall be determined in accordance with the following provisions:

1. Any charge with respect to a channel termination point located within this state;

2. Any charge for the use of a channel between two channel termination points located in this state; and

3. Where channel termination points are located both within and outside of this state:

a. If any segment between two such channel termination points is separately billed, 50 percent of such charge; and

b. If any segment of the circuit is not separately billed, an amount equal to the total charge for such circuit multiplied by a fraction, the numerator of which is the number of channel termination points within this state and the denominator of which is the total number of channel termination points of the circuit.

The gross receipts tax imposed by chapter 203 shall be collected on the same taxable transactions and remitted with the tax imposed by this paragraph.

(d) At the rate set forth in paragraph (a) applied to the sales price of all mobile communications services deemed to be provided to a customer by a home service provider pursuant to s. 117(a) of the Mobile Telecommunications Sourcing Act, Pub. L. No. 106-252, if such customer’s service address is located within this state.

(2) A dealer of taxable communications services shall bill, collect, and remit the taxes on communications services imposed pursuant to chapter 203 and this section at a combined rate that is the sum of the rate of tax on communications services prescribed in chapter 203 and the applicable rate of tax prescribed in this section. However, a dealer shall, in reporting each remittance to the department, identify the portion thereof which consists of taxes remitted pursuant to chapter 203. Return forms prescribed by the department shall facilitate such reporting.

(3) Notwithstanding any law to the contrary, the combined amount of taxes imposed under this section and s. 203.01(1)(a)2. shall not exceed $100,000 per calendar year on charges to any person for interstate communications services that originate outside this state and terminate within this state. This subsection applies only to holders of a direct-pay permit issued under this subsection. A refund may not be given for taxes paid before receiving a direct-pay permit. Upon application, the department may issue one direct-pay permit to the purchaser of communications services authorizing such purchaser to pay the Florida communications services tax on such services directly to the department if the majority of such services used by such person are for communications originating outside of this state and terminating in this state. Only one direct-pay permit shall be issued to a person. Such direct-pay permit shall identify the taxes and service addresses to which it applies. Any dealer of communications services furnishing communications services to the holder of a valid direct-pay permit is relieved of the obligation to collect and remit the taxes imposed under this section and s. 203.01(1)(a)2. on such services. Tax payments and returns pursuant to a direct-pay permit shall be monthly. As used in this subsection, “person” means a single legal entity and does not mean a group or combination of affiliated entities or entities controlled by one person or group of persons.

History.—ss. 3, 58, ch. 2000-260; ss. 3, 4, 38, ch. 2001-140; s. 2, ch. 2005-187; s. 1, ch. 2010-149; s. 2, ch. 2015-221.

1Note.—

A. Section 6, ch. 2010-149, provides that “[t]he Department of Revenue may, and all conditions are deemed met to, adopt emergency rules pursuant to ss. 120.536(1) and 120.54, Florida Statutes, for the purpose of promulgating such forms and instructions as are required to effectuate this act.”

B. Section 15, ch. 2015-221, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed to be met, to adopt emergency rules pursuant to s. 120.54(4), Florida Statutes, for the purpose of implementing the amendments made by this act to ss. 202.12, 202.27, and 212.08(7), Florida Statutes.

“(2) Notwithstanding any other provision of law, emergency rules adopted pursuant to subsection (1) are effective for 6 months after adoption and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.

“(3) This section expires July 1, 2018.”

2Note.—Section 15, ch. 2015-221, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed to be met, to adopt emergency rules pursuant to s. 120.54(4), Florida Statutes, for the purpose of implementing the amendments made by this act to ss. 202.12, 202.27, and 212.08(7), Florida Statutes.

“(2) Notwithstanding any other provision of law, emergency rules adopted pursuant to subsection (1) are effective for 6 months after adoption and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.

“(3) This section expires July 1, 2018.”



202.12001 - Combined rate for tax collected pursuant to ss. 202.12(1)(a) and 203.01(1)(b).

1202.12001 Combined rate for tax collected pursuant to ss. 202.12(1)(a) and 203.01(1)(b).—In complying with ss. 1-3, ch. 2010-149, Laws of Florida, the dealer of communication services may collect a combined rate of 5.07 percent, composed of the 4.92 percent and 0.15 percent rates required by ss. 202.12(1)(a) and 203.01(1)(b)3., respectively, if the provider properly reflects the tax collected with respect to the two provisions as required in the return to the department.

History.—s. 5, ch. 2010-149; s. 3, ch. 2015-221.

1Note.—Section 6, ch. 2010-149, provides that “[t]he Department of Revenue may, and all conditions are deemed met to, adopt emergency rules pursuant to ss. 120.536(1) and 120.54, Florida Statutes, for the purpose of promulgating such forms and instructions as are required to effectuate this act.”



202.125 - Sales of communications services; specified exemptions.

202.125 Sales of communications services; specified exemptions.—

1(1) The separately stated sales price of communications services sold to residential households is exempt from the tax imposed by s. 202.12 and s. 203.01(1)(b)3. This exemption does not apply to any residence that constitutes all or part of a transient public lodging establishment as defined in chapter 509, any mobile communications service, any video service, or any direct-to-home satellite service.

(2) The sale of communications services provided to the Federal Government, any agency or instrumentality of the Federal Government, or any entity that is exempt from state taxes under federal law is exempt from the taxes imposed or administered pursuant to ss. 202.12 and 202.19.

(3) The sale of communications services to the state or any county, municipality, or political subdivision of the state when payment is made directly to the dealer by the governmental entity is exempt from the taxes imposed or administered pursuant to ss. 202.12 and 202.19. This exemption does not inure to any transaction otherwise taxable under this chapter when payment is made by a government employee by any means, including, but not limited to, cash, check, or credit card even when that employee is subsequently reimbursed by the governmental entity.

(4) The sale of communications services to a home for the aged, religious institution or educational institution that is exempt from federal income tax under s. 501(c)(3) of the Internal Revenue Code, or by a religious institution that is exempt from federal income tax under s. 501(c)(3) of the Internal Revenue Code having an established physical place for worship at which nonprofit religious services and activities are regularly conducted and carried on, is exempt from the taxes imposed or administered pursuant to ss. 202.12 and 202.19. As used in this subsection, the term:

(a) “Religious institution” means an organization owning and operating an established physical place for worship at which nonprofit religious services and activities are regularly conducted. The term also includes:

1. Any nonprofit corporation the sole purpose of which is to provide free transportation services to religious institution members, their families, and other religious institution attendees.

2. Any nonprofit state, district, or other governing or administrative office the function of which is to assist or regulate the customary activities of religious institutions.

3. Any nonprofit corporation that owns and operates a television station in this state of which at least 90 percent of the programming consists of programs of a religious nature and the financial support for which, exclusive of receipts for broadcasting from other nonprofit organizations, is predominantly from contributions from the public.

4. Any nonprofit corporation the primary activity of which is making and distributing audio recordings of religious scriptures and teachings to blind or visually impaired persons at no charge.

5. Any nonprofit corporation the sole or primary purpose of which is to provide, upon invitation, nonprofit religious services, evangelistic services, religious education, administrative assistance, or missionary assistance for a religious institution, or established physical place of worship at which nonprofit religious services and activities are regularly conducted.

(b) “Educational institution” includes:

1. Any state tax-supported, parochial, religious institution, and nonprofit private school, college, or university that conducts regular classes and courses of study required for accreditation by or membership in the Southern Association of Colleges and Schools, the Florida Council of Independent Schools, or the Florida Association of Christian Colleges and Schools, Inc.

2. Any nonprofit private school that conducts regular classes and courses of study which are accepted for continuing education credit by a board of the Division of Medical Quality Assurance of the Department of Health.

3. Any nonprofit library.

4. Any nonprofit art gallery.

5. Any nonprofit performing arts center that provides educational programs to school children, which programs involve performances or other educational activities at the performing arts center and serve a minimum of 50,000 school children a year.

6. Any nonprofit museum that is open to the public.

(c) “Home for the aged” includes any nonprofit corporation:

1. In which at least 75 percent of the occupants are 62 years of age or older or totally and permanently disabled; which qualifies for an ad valorem property tax exemption under s. 196.196, s. 196.197, or s. 196.1975; and which is exempt from the sales tax imposed under chapter 212.

2. Licensed as a nursing home under chapter 400 or an assisted living facility under chapter 429 and which is exempt from the sales tax imposed under chapter 212.

History.—ss. 4, 58, ch. 2000-260; s. 38, ch. 2001-140; s. 1, ch. 2002-48; s. 2, ch. 2003-254; s. 8, ch. 2006-197; s. 4, ch. 2010-138; s. 2, ch. 2010-149; s. 3, ch. 2012-70.

1Note.—Section 6, ch. 2010-149, provides that “[t]he Department of Revenue may, and all conditions are deemed met to, adopt emergency rules pursuant to ss. 120.536(1) and 120.54, Florida Statutes, for the purpose of promulgating such forms and instructions as are required to effectuate this act.”



202.13 - Intent.

202.13 Intent.—

(1) If the operation or imposition of the taxes imposed or administered under this chapter is declared invalid, ineffective, inapplicable, unconstitutional, or void for any reason, chapters 166, 203, 212, and 337, as such chapters existed before January 1, 2000, shall fully apply to the sale, use, or consumption of communications services. If any exemption from the tax is declared invalid, ineffective, inapplicable, unconstitutional, or void for any reason, such declaration shall not affect the taxes imposed or administered under this chapter, but such sale, use, or consumption shall be subject to the taxes imposed under this chapter to the same extent as if such exemption never existed.

(2) It is the intent of the Legislature to exempt from the taxes imposed or administered pursuant to this chapter only the communications services set forth in this chapter as exempt from such taxes, to the extent that such exemptions are in accordance with the constitutions of this state and of the United States.

(3) The tax on dealers of communications services authorized under this chapter, including the tax imposed by local governments under ss. 202.19 and 202.20, shall supersede the authority of local governments to levy franchise fees as set out in 47 U.S.C. s. 542 without regard to the fact that this is a tax of general applicability on all providers of communications services.

History.—ss. 5, 58, ch. 2000-260; s. 38, ch. 2001-140.



202.14 - Credit against tax imposed.

202.14 Credit against tax imposed.—To prevent actual multistate taxation of communications services subject to tax under this chapter, any taxpayer, upon proof that such taxpayer has paid a tax legally imposed by another state or local jurisdiction in such other state with respect to such services, shall be allowed a credit against the taxes imposed under this chapter to the extent of the amount of tax paid in the other state or local jurisdiction.

History.—ss. 6, 58, ch. 2000-260; s. 38, ch. 2001-140.



202.151 - Use tax imposed on certain purchasers of communications services.

202.151 Use tax imposed on certain purchasers of communications services.—Any person who purchases communications services that are otherwise taxable under ss. 202.12 and 202.19 at retail from a seller in another state, territory, the District of Columbia, or any foreign country shall report and remit to the department the taxes imposed by or administered under this chapter on the communications services purchased and used, the same as if such communications services had been purchased at retail from a dealer in this state. This section does not apply if the out-of-state seller registers as a dealer in this state and collects from the purchaser the taxes imposed by or administered under this chapter. The department may adopt rules governing the reporting and remitting of communications services taxes by purchasers who purchase from out-of-state sellers who do not collect the taxes imposed by or administered under this chapter.

History.—s. 2, ch. 2002-48.



202.155 - Special rules for mobile communications services.

202.155 Special rules for mobile communications services.—

(1) A home service provider shall be responsible for obtaining and maintaining the customer’s place of primary use. Subject to subsections (2) and (3), if the home service provider’s reliance on information provided by its customer is in good faith:

(a) The home service provider shall be entitled to rely on the applicable residential or business street address supplied by such customer.

(b) The home service provider shall be held harmless from liability for any additional taxes imposed by or pursuant to this chapter or chapter 203 which are based on a different determination of such customer’s place of primary use.

(2) Except as provided in subsection (3), a home service provider shall be allowed to treat the address used for tax purposes for any customer under a service contract in effect on August 1, 2002, as that customer’s place of primary use for the remaining term of such service contract or agreement, excluding any extension or renewal of such service contract or agreement.

(3)(a) The department shall provide notice to the customer of its intent to redetermine the customer’s place of primary use. If a final order is entered ruling that the address used by a home service provider as a customer’s place of primary use does not meet the definition of “place of primary use” provided by s. 202.11, the department shall notify the home service provider of the proper address to be used as such customer’s place of primary use. The home service provider shall begin using the correct address within 120 days.

(b) The department shall provide notice to the home service provider of its intent to redetermine the assignment of a taxing jurisdiction by a home service provider under s. 202.22. If a final order is entered ruling that the jurisdiction assigned by the home service provider is incorrect, the department shall notify the home service provider of the proper jurisdictional assignment. The home service provider shall begin using the correct jurisdictional assignment within 120 days.

(4)(a) If a mobile communications service is not subject to the taxes administered pursuant to this chapter, and if the sales price of such service is aggregated with and not separately stated from the sales price of services subject to tax, then the nontaxable mobile communications service shall be treated as being subject to tax unless the home service provider can reasonably identify the sales price of the service not subject to tax from its books and records kept in the regular course of business.

(b) If a mobile communications service is not subject to the taxes administered pursuant to this chapter, a customer may not rely upon the nontaxability of such service unless the customer’s home service provider separately states the sales price of such nontaxable services or the home service provider elects, after receiving a written request from the customer in the form required by the provider, to provide verifiable data based upon the home service provider’s books and records that are kept in the regular course of business that reasonably identifies the sales price of such nontaxable service.

History.—s. 5, ch. 2001-140.



202.16 - Payment.

202.16 Payment.—The taxes imposed or administered under this chapter and chapter 203 shall be collected from all dealers of taxable communications services on the sale at retail in this state of communications services taxable under this chapter and chapter 203. The full amount of the taxes on a credit sale, installment sale, or sale made on any kind of deferred payment plan is due at the moment of the transaction in the same manner as a cash sale.

(1)(a) The taxes collected under this chapter and chapter 203 shall be paid by the purchaser of the communications service and shall be collected from such person by the dealer of communications services.

(b) Each dealer of communications services selling communications services in this state shall collect the taxes imposed under this chapter and chapter 203 from the purchaser of such services, and such taxes must be stated separately from all other charges on the bill or invoice. Notwithstanding the requirement in this paragraph and in s. 202.35 to separately state such taxes, a public lodging establishment licensed under chapter 509 may notify purchasers of the taxes imposed under this chapter on a notice in a guest room posted in a manner consistent with the requirements of s. 509.2015, rather than separately stating the taxes on the guest bill or invoice.

(2)(a) A sale of communications services that are used as a component part of or integrated into a communications service or prepaid calling arrangement for resale, including, but not limited to, carrier-access charges, interconnection charges paid by providers of mobile communication services or other communication services, charges paid by a video service provider for the purchase of video programming or the transmission of video or other programming by another dealer of communications services, charges for the sale of unbundled network elements, and any other intercompany charges for the use of facilities for providing communications services for resale, must be made in compliance with the rules of the department. A person who makes a sale for resale which is not in compliance with these rules is liable for any tax, penalty, and interest due for failing to comply, to be calculated pursuant to s. 202.28(2)(a).

(b)1. Any dealer who makes a sale for resale shall document the exempt nature of the transaction, as established by rules adopted by the department, by retaining a copy of the purchaser’s initial or annual resale certificate issued pursuant to s. 202.17(6). In lieu of maintaining a copy of the certificate, a dealer may document, prior to the time of sale, an authorization number provided telephonically or electronically by the department or by such other means established by rule of the department. The dealer may rely on an initial or annual resale certificate issued pursuant to s. 202.17(6), valid at the time of receipt from the purchaser, without seeking additional annual resale certificates from such purchaser, if the dealer makes recurring sales to the purchaser in the normal course of business on a continual basis. For purposes of this paragraph, the term “recurring sales to a purchaser in the normal course of business” means sales in which the dealer extends credit to the purchaser and records the debt as an account receivable, or in which the dealer sells to a purchaser who has an established cash account, similar to an open credit account. For purposes of this paragraph, purchases are made from a selling dealer on a continual basis if the selling dealer makes, in the normal course of business, sales to the purchaser no less frequently than once in every 12-month period.

2. A dealer may, through the informal conference procedures provided for in s. 213.21 and the rules of the department, provide the department with evidence of the exempt status of a sale. Exemption certificates executed by entities that were exempt at the time of sale, resale certificates provided by purchasers who were active dealers at the time of sale, and verification by the department of a purchaser’s active dealer status at the time of sale in lieu of a resale certificate shall be accepted by the department when submitted during the protest period but may not be accepted in any proceeding under chapter 120 or any circuit court action instituted under chapter 72.

(3)(a) A dealer must compute the tax due on the sale of communications services imposed pursuant to this chapter and chapter 203 based on a rounding algorithm that meets the following criteria:

1. The computation of the tax must be carried to the third decimal place.

2. The tax must be rounded to a whole cent using a method that rounds up to the next cent whenever the third decimal place is greater than four.

(b) The rounding algorithm must be applied to the local communications services tax imposed pursuant to this chapter separately from its application to the communications services taxes imposed pursuant to s. 202.12 and the gross receipts taxes imposed pursuant to s. 203.01.

(c) A dealer may apply the rounding algorithm to the taxes imposed pursuant to ss. 202.12 and 203.01 in one of the following ways:

1. Apply the rounding algorithm to the combined taxes imposed pursuant to ss. 202.12 and 203.01.

2. Apply the rounding algorithm to the communications services taxes imposed pursuant to s. 202.12(1), and apply the rounding algorithm separately to the combined gross receipts taxes imposed pursuant to s. 203.01(1)(b)2. and 3.

3. Apply the rounding algorithm to the combined taxes imposed pursuant to ss. 202.12(1)(a) and 203.01(1)(b)3., as allowed by ss. 202.12001 and 203.001, and apply the rounding algorithm separately to the gross receipts tax imposed pursuant to s. 203.01(1)(b)2.

(d) Under paragraph (b) or paragraph (c), a dealer may apply the rounding algorithm to the aggregate tax amount that is computed on all taxable items on an invoice or to each tax amount that is computed on one or more, but fewer than all, taxable items on an invoice. The aggregate tax amount for all items on the invoice must equal at least the result that would have been obtained if the rounding algorithm had been applied to the aggregate tax amount computed on all taxable items on the invoice. A dealer may satisfy this requirement by setting a minimum tax amount of not less than 1 cent with respect to each item, or group of items, to which the rounding algorithm is applied.

(e) The department may not require a dealer to collect the tax based on a bracket system.

(4) Each purchaser of a communications service is liable for the taxes imposed under this chapter and chapter 203. The purchaser’s liability is not extinguished until the tax has been paid to the department, except that proof of payment of the tax to a dealer of communications services engaged in business in this state is sufficient to relieve the purchaser from further liability for the tax.

History.—ss. 8, 58, ch. 2000-260; ss. 6, 38, ch. 2001-140; s. 3, ch. 2002-48; s. 3, ch. 2005-187; s. 8, ch. 2007-106; s. 1, ch. 2011-120; s. 4, ch. 2012-70.



202.17 - Registration.

202.17 Registration.—

(1) Each person seeking to engage in business as a dealer of communications services must file with the department an application for a certificate of registration. Registration under this section does not constitute registration with a municipality or county for the purpose of placing and maintaining communications facilities in municipal or county rights-of-way, as described in s. 337.401.

(2) A person may not engage in the business of providing communications services without first obtaining a certificate of registration. The failure or refusal to submit an application by any person required to register, as required by this section, is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person who fails or refuses to register shall pay an initial registration fee of $100. However, this fee may be waived by the department if the failure is due to reasonable cause.

(3)(a) An application for a certificate of registration must be completed by the dealer of communications services before engaging in business. The application for a certificate of registration must contain the information required by rule of the department.

(b) The department, upon receipt of a completed application, shall grant to the applicant a certificate of registration.

(4) Each application required by paragraph (3)(a) must set forth:

(a) The name under which the person will transact business within this state.

(b) The street address of his or her principal office or place of business within this state and of the location where records are available for inspection.

(c) The name and complete residence address of the owner or the names and residence addresses of the partners, if the applicant is a partnership, or of the principal officers, if the applicant is a corporation or association. If the applicant is a corporation organized under the laws of another state, territory, or country, he or she must also file with the application a certified copy of the certificate or license issued by the Department of State showing that the corporation is authorized to transact business in this state.

(d) Any other data required by the department.

(5) Certificates of registration issued by the department are not assignable.

(6) In addition to the certificate of registration, the department shall provide to each newly registered dealer an initial resale certificate that is valid for the remainder of the period of issuance. The department shall provide to each active dealer an annual resale certificate. As used in this section, the term “active dealer” means a person who is registered with the department and who is required to file a return at least once during each applicable reporting period.

(7) A certificate of registration issued by the department may be revoked by the department or its designated agent when a dealer fails to comply with this chapter or chapter 203. Before revoking a dealer’s certificate of registration, the department must schedule an informal conference at which the dealer may present evidence regarding the department’s intended revocation or enter into a compliance agreement with the department. The department must notify the dealer of its intended action and of the time, place, and date of the scheduled informal conference by written notification sent by United States mail to the dealer’s last known address of record furnished by the dealer on a form prescribed by the department. The dealer must attend the informal conference and present evidence refuting the department’s intended revocation or enter into a compliance agreement with the department which resolves the dealer’s failure to comply with this chapter or chapter 203. The department shall issue an administrative complaint under s. 120.60 if the dealer fails to attend the department’s informal conference, fails to enter into a compliance agreement with the department resolving the dealer’s noncompliance with this chapter, or fails to comply with the executed compliance agreement.

(8) It is the intent of the Legislature to subject to the provisions of this chapter all sellers of communications services that have established a sufficient connection with this state to permit the state constitutionally to require compliance with this chapter. Activities of a seller of communications services that may subject such a seller to the provisions of this chapter include, but are not limited to:

(a) Maintaining an office or other place of business within this state.

(b) Solicitation of business from one or more Florida locations through employees, agents, independent contractors, or other representatives of such seller.

History.—ss. 9, 58, ch. 2000-260; ss. 7, 38, ch. 2001-140; ss. 4, 19, ch. 2005-187.



202.175 - Toll-free telephone number for verification of dealer registration numbers and resale certificates.

202.175 Toll-free telephone number for verification of dealer registration numbers and resale certificates.—Effective January 1, 2008, the Department of Revenue shall establish a toll-free telephone number for the verification of valid dealer registration numbers and resale certificates issued under this chapter. The system must be adequate to guarantee a low busy rate, must respond to keypad inquiries, and must provide data that is updated daily.

History.—s. 9, ch. 2007-106.



202.177 - Verification system for certificate numbers of purchasers seeking to purchase for resale.

202.177 Verification system for certificate numbers of purchasers seeking to purchase for resale.—Effective January 1, 2008, the Department of Revenue shall establish a system for receiving information from dealers regarding certificate numbers of purchasers who are seeking to make purchases for resale under this chapter. The department shall provide such dealers, free of charge, with verification of those numbers that are canceled or invalid.

History.—s. 10, ch. 2007-106.



202.18 - Allocation and disposition of tax proceeds.

202.18 Allocation and disposition of tax proceeds.—The proceeds of the communications services taxes remitted under this chapter shall be treated as follows:

(1) The proceeds of the taxes remitted under s. 202.12(1)(a) shall be divided as follows:

(a) The portion of such proceeds which constitutes gross receipts taxes, imposed at the rate prescribed in chapter 203, shall be deposited as provided by law and in accordance with s. 9, Art. XII of the State Constitution.

(b) The remaining portion shall be distributed according to s. 212.20(6).

(2) The proceeds of the taxes remitted under s. 202.12(1)(b) shall be allocated as follows:

(a) The portion of the proceeds which constitutes gross receipts taxes, imposed at the rate prescribed in chapter 203, shall be deposited as provided by law and in accordance with s. 9, Art. XII of the State Constitution.

(b) Fifty-five and nine-tenths percent of the remainder shall be allocated to the state and distributed pursuant to s. 212.20(6), except that the proceeds allocated pursuant to s. 212.20(6)(d)2. shall be prorated to the participating counties in the same proportion as that month’s collection of the taxes and fees imposed pursuant to chapter 212 and paragraph (1)(b).

(c)1. During each calendar year, the remaining portion of the proceeds shall be transferred to the Local Government Half-cent Sales Tax Clearing Trust Fund. Seventy percent of such proceeds shall be allocated in the same proportion as the allocation of total receipts of the half-cent sales tax under s. 218.61 and the emergency distribution under s. 218.65 in the prior state fiscal year. Thirty percent of such proceeds shall be distributed pursuant to s. 218.67.

2. The proportion of the proceeds allocated based on the emergency distribution under s. 218.65 shall be distributed pursuant to s. 218.65.

3. In each calendar year, the proportion of the proceeds allocated based on the half-cent sales tax under s. 218.61 shall be allocated to each county in the same proportion as the county’s percentage of total sales tax allocation for the prior state fiscal year and distributed pursuant to s. 218.62.

4. The department shall distribute the appropriate amount to each municipality and county each month at the same time that local communications services taxes are distributed pursuant to subsection (3).

(3)(a) Notwithstanding any law to the contrary, the proceeds of each local communications services tax levied by a municipality or county pursuant to s. 202.19(1) or s. 202.20(1), less the department’s costs of administration, shall be transferred to the Local Communications Services Tax Clearing Trust Fund and held there to be distributed to such municipality or county. However, the proceeds of any communications services tax imposed pursuant to s. 202.19(5) shall be deposited and disbursed in accordance with ss. 212.054 and 212.055. For purposes of this section, the proceeds of any tax levied by a municipality, county, or school board under s. 202.19(1) or s. 202.20(1) are all funds collected and received by the department pursuant to a specific levy authorized by such sections, including any interest and penalties attributable to the tax levy.

(b) The amount deducted for the costs of administration may not exceed 1 percent of the total revenue generated for all municipalities, counties, and school boards levying a tax pursuant to s. 202.19. The amount deducted for the costs of administration shall be used only for those costs that are attributable to the taxes imposed pursuant to s. 202.19. The total cost of administration shall be prorated among those jurisdictions levying the tax on the basis of the amount collected for a particular jurisdiction to the total amount collected for all such jurisdictions.

(c)1. Except as otherwise provided in this paragraph, proceeds of the taxes levied pursuant to s. 202.19, less amounts deducted for costs of administration in accordance with paragraph (b), shall be distributed monthly to the appropriate jurisdictions. The proceeds of taxes imposed pursuant to s. 202.19(5) shall be distributed in the same manner as discretionary surtaxes are distributed, in accordance with ss. 212.054 and 212.055.

2. The department shall make any adjustments to the distributions pursuant to this section which are necessary to reflect the proper amounts due to individual jurisdictions or trust funds. In the event that the department adjusts amounts due to reflect a correction in the situsing of a customer, such adjustment shall be limited to the amount of tax actually collected from such customer by the dealer of communication services.

3.a. Adjustments in distributions which are necessary to correct misallocations between jurisdictions shall be governed by this subparagraph. If the department determines that misallocations between jurisdictions occurred, it shall provide written notice of such determination to all affected jurisdictions. The notice shall include the amount of the misallocations, the basis upon which the determination was made, data supporting the determination, and the identity of each affected jurisdiction. The notice shall also inform all affected jurisdictions of their authority to enter into a written agreement establishing a method of adjustment as described in sub-subparagraph c.

b. An adjustment affecting a distribution to a jurisdiction which is less than 90 percent of the average monthly distribution to that jurisdiction for the 6 months immediately preceding the department’s determination, as reported by all communications services dealers, shall be made in the month immediately following the department’s determination that misallocations occurred.

c. If an adjustment affecting a distribution to a jurisdiction equals or exceeds 90 percent of the average monthly distribution to that jurisdiction for the 6 months immediately preceding the department’s determination, as reported by all communications services dealers, the affected jurisdictions may enter into a written agreement establishing a method of adjustment. If the agreement establishing a method of adjustment provides for payments of local communications services tax monthly distributions, the amount of any such payment agreed to may not exceed the local communications services tax monthly distributions available to the jurisdiction that was allocated amounts in excess of those to which it was entitled. If affected jurisdictions execute a written agreement specifying a method of adjustment, a copy of the written agreement shall be provided to the department no later than the first day of the month following 90 days after the date the department transmits notice of the misallocation. If the department does not receive a copy of the written agreement within the specified time period, an adjustment affecting a distribution to a jurisdiction made pursuant to this sub-subparagraph shall be prorated over a time period that equals the time period over which the misallocations occurred.

History.—ss. 10, 58, ch. 2000-260; ss. 8, 38, ch. 2001-140; s. 30, ch. 2002-1; s. 5, ch. 2005-187; s. 1, ch. 2006-229; s. 11, ch. 2007-106; s. 6, ch. 2009-68; s. 5, ch. 2012-70; s. 4, ch. 2015-221.



202.19 - Authorization to impose local communications services tax.

202.19 Authorization to impose local communications services tax.—

(1) The governing authority of each county and municipality may, by ordinance, levy a discretionary communications services tax.

(2)(a) Charter counties and municipalities may levy the tax authorized by subsection (1) at a rate of up to 5.1 percent for municipalities and charter counties that have not chosen to levy permit fees, and at a rate of up to 4.98 percent for municipalities and charter counties that have chosen to levy permit fees.

(b) Noncharter counties may levy the tax authorized by subsection (1) at a rate of up to 1.6 percent.

(c) The maximum rates authorized by paragraphs (a) and (b) do not include the add-ons of up to 0.12 percent for municipalities and charter counties or of up to 0.24 percent for noncharter counties authorized pursuant to s. 337.401, nor do they supersede conversion or emergency rates authorized by s. 202.20 which are in excess of these maximum rates.

(3)(a) The tax authorized under this section includes and is in lieu of any fee or other consideration, including, but not limited to, application fees, transfer fees, renewal fees, or claims for related costs, to which the municipality or county is otherwise entitled for granting permission to dealers of communications services, including, but not limited to, providers of cable television services, as authorized in 47 U.S.C. s. 542, to use or occupy its roads or rights-of-way for the placement, construction, and maintenance of poles, wires, and other fixtures used in the provision of communications services.

(b) This subsection does not supersede or impair the right, if any, of a municipality or county to require the payment of consideration or to require the payment of regulatory fees or assessments by persons using or occupying its roads or rights-of-way in a capacity other than that of a dealer of communications services.

(4)(a)1. Except as otherwise provided in this section, the tax imposed by any municipality shall be on all communications services subject to tax under s. 202.12 which:

a. Originate or terminate in this state; and

b. Are charged to a service address in the municipality.

2. With respect to private communications services, the tax shall be on the sales price of such services provided within the municipality, which shall be determined in accordance with the following provisions:

a. Any charge with respect to a channel termination point located within such municipality;

b. Any charge for the use of a channel between two channel termination points located in such municipality; and

c. Where channel termination points are located both within and outside of the municipality:

(I) If any segment between two such channel termination points is separately billed, 50 percent of such charge; and

(II) If any segment of the circuit is not separately billed, an amount equal to the total charge for such circuit multiplied by a fraction, the numerator of which is the number of channel termination points within such municipality and the denominator of which is the total number of channel termination points of the circuit.

(b)1. Except as otherwise provided in this section, the tax imposed by any county under subsection (1) shall be on all communications services subject to tax under s. 202.12 which:

a. Originate or terminate in this state; and

b. Are charged to a service address in the unincorporated area of the county.

2. With respect to private communications services, the tax shall be on the sales price of such services provided within the unincorporated area of the county, which shall be determined in accordance with the following provisions:

a. Any charge with respect to a channel termination point located within the unincorporated area of such county;

b. Any charge for the use of a channel between two channel termination points located in the unincorporated area of such county; and

c. Where channel termination points are located both within and outside of the unincorporated area of such county:

(I) If any segment between two such channel termination points is separately billed, 50 percent of such charge; and

(II) If any segment of the circuit is not separately billed, an amount equal to the total charge for such circuit multiplied by a fraction, the numerator of which is the number of channel termination points within the unincorporated area of such county and the denominator of which is the total number of channel termination points of the circuit.

(5) In addition to the communications services taxes authorized by subsection (1), a discretionary sales surtax that a county or school board has levied under s. 212.055 is imposed as a local communications services tax under this section, and the rate shall be determined in accordance with s. 202.20(3).

(a) Except as otherwise provided in this subsection, each such tax rate shall be applied, in addition to the other tax rates applied under this chapter, to communications services subject to tax under s. 202.12 which:

1. Originate or terminate in this state; and

2. Are charged to a service address in the county.

(b) With respect to private communications services, the tax shall be on the sales price of such services provided within the county, which shall be determined in accordance with the following provisions:

1. Any charge with respect to a channel termination point located within such county;

2. Any charge for the use of a channel between two channel termination points located in such county; and

3. Where channel termination points are located both within and outside of such county:

a. If any segment between two such channel termination points is separately billed, 50 percent of such charge; and

b. If any segment of the circuit is not separately billed, an amount equal to the total charge for such circuit multiplied by a fraction, the numerator of which is the number of channel termination points within such county and the denominator of which is the total number of channel termination points of the circuit.

(6) Notwithstanding any other provision of this section, a tax imposed under this section does not apply to any direct-to-home satellite service.

(7) Notwithstanding any law to the contrary, a tax imposed under this section shall not exceed $25,000 per calendar year on communications services charges billed to a service address located in a municipality or county imposing a local communications services tax for interstate communications services that originate outside this state and terminate within this state. This subsection applies only to holders of a direct-pay permit issued under s. 202.12(3). A person who does not qualify for a direct-pay permit under s. 202.12(3) does not qualify for a direct-pay permit under this subsection. A refund may not be given for taxes paid before receiving a direct-pay permit. Upon application, the department shall identify the service addresses qualifying for the limitation provided by this subsection on the direct-pay permit issued under s. 202.12(3) and authorize such purchaser to pay the local communications tax on such interstate services directly to the department if the application indicates that the majority of such services used by such person and billed to a service address are for communications originating outside of this state and terminating in this state. The direct-pay permit shall also indicate the counties or municipalities to which it applies. Any dealer of communications services furnishing communications services to the holder of a valid direct-pay permit is relieved of the obligation to collect and remit the tax on such services. Tax payments and returns pursuant to a direct-pay permit shall be monthly. As used in this subsection, “person” means a single legal entity and does not mean a group or combination of affiliated entities or entities controlled by one person or group of persons.

(8) The revenues raised by any tax imposed under subsection (1) or s. 202.20(1), or distributed to a local government pursuant to s. 202.18, may be used by a municipality or county for any public purpose, including, but not limited to, pledging such revenues for the repayment of current or future bonded indebtedness. Revenues raised by a tax imposed under subsection (5) shall be used for the same purposes as the underlying discretionary sales surtax imposed by the county or school board under s. 212.055.

(9) Notwithstanding any provision of law to the contrary, the exemption set forth in s. 202.125(1) shall not apply to a tax imposed by a municipality, school board, or county pursuant to subsection (4) or subsection (5).

(10) To the extent that a provider of communications services is required to pay to a local taxing jurisdiction a tax, charge, or other fee under any franchise agreement or ordinance with respect to the services or revenues that are also subject to the tax imposed by this section, such provider is entitled to a credit against the amount payable to the state pursuant to this section in the amount of such tax, charge, or fee with respect to such services or revenues. The amount of such credit shall be deducted from the amount that such local taxing jurisdiction is entitled to receive under s. 202.18(3).

(11) Notwithstanding any other provision of this section, with respect to mobile communications services, the rate of a local communications services tax levied under this section shall be applied to the sales price of all mobile communications services deemed to be provided to a customer by a home service provider pursuant to s. 117(a) of the Mobile Telecommunications Sourcing Act, Pub. L. No. 106-252, if such customer’s service address is located within the municipality levying the tax or within the unincorporated area of the county levying the tax, as the case may be.

History.—ss. 11, 58, ch. 2000-260; ss. 9, 10, 11, 38, ch. 2001-140; s. 9, ch. 2005-132; s. 6, ch. 2005-187.



202.193 - Local Communications Services Tax Clearing Trust Fund.

202.193 Local Communications Services Tax Clearing Trust Fund.—

(1) The Local Communications Services Tax Clearing Trust Fund is created within the Department of Revenue. Proceeds from the local communications services tax levied pursuant to s. 202.19 shall be deposited in the trust fund for distribution to municipalities and counties as provided in s. 202.18. Moneys deposited in the trust fund are exempt from the service charges imposed under s. 215.20.

(2) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the Local Communications Services Tax Clearing Trust Fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(3) Pursuant to the provisions of s. 19(f)(3), Art. III of the State Constitution, the Local Communications Services Tax Clearing Trust Fund is exempt from the termination provisions of s. 19(f)(2), Art. III of the State Constitution.

History.—s. 1, ch. 2001-135.



202.195 - Proprietary confidential business information; public records exemption.

202.195 Proprietary confidential business information; public records exemption.—

(1) Proprietary confidential business information obtained from a telecommunications company or franchised cable company for the purposes of imposing fees for occupying the public rights-of-way, assessing the local communications services tax pursuant to s. 202.19, or regulating the public rights-of-way, held by a local governmental entity, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such proprietary confidential business information held by a local governmental entity may be used only for the purposes of imposing such fees, assessing such tax, or regulating such rights-of-way, and may not be used for any other purposes, including, but not limited to, commercial or competitive purposes.

(2) For the purposes of this exemption, “proprietary confidential business information” includes maps, plans, billing and payment records, trade secrets, or other information relating to the provision of or facilities for communications service:

(a) That is intended to be and is treated by the company as confidential;

(b) The disclosure of which would be reasonably likely to be used by a competitor to harm the business interests of the company; and

(c) That is not otherwise readily ascertainable or publicly available by proper means by other persons from another source in the same configuration as requested by the local governmental entity.

Proprietary confidential business information does not include schematics indicating the location of facilities for a specific site that are provided in the normal course of the local governmental entity’s permitting process.

(3) Nothing in this exemption expands the information or documentation that a local governmental entity may properly request under applicable law pursuant to the imposition of fees for occupying the rights-of-way, the local communication services tax, or the regulation of its public rights-of-way.

(4) Maps, plans, schematics, diagrams, or other engineering data held by a local governmental entity that relate to the exact location and capacity of facilities for the provision of communications services by such entity are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such information is exempt only for a period of 60 days after completion of the construction of the communications services facilities.

History.—s. 1, ch. 2000-322; s. 1, ch. 2005-37.



202.20 - Local communications services tax conversion rates.

202.20 Local communications services tax conversion rates.—

(1)(a) For the period of October 1, 2001, through September 30, 2002, there are hereby levied the following local communications services tax conversion rates on taxable sales as authorized by s. 202.19. The conversion rates take effect without any action required by the local government. The conversion rates for local governments that have not chosen to levy permit fees do not include the add-ons of up to 0.12 percent for municipalities and charter counties or of up to 0.24 percent for noncharter counties authorized pursuant to s. 337.401.

The conversion rate displayed in the rows with the name of the county in capitalized letters assigns the conversion rate for the unincorporated area. This paragraph is repealed October 1, 2002.

(b) Beginning October 1, 2002, there are hereby levied the following local communications services tax conversion rates on taxable sales as authorized by s. 202.19. The conversion rates take effect without any action required by the local government. The conversion rates for local governments that have not chosen to levy permit fees do not include the add-ons of up to 0.12 percent for municipalities and charter counties or of up to 0.24 percent for noncharter counties authorized pursuant to s. 337.401.

The conversion rate displayed in the rows with the name of the county in capitalized letters assigns the conversion rate for the unincorporated area.

(c) Notwithstanding the rates provided by paragraph (b), the following local communications services tax conversion rates shall take effect upon the expiration of existing franchise agreements which provide for fees in excess of those authorized by s. 337.401. The conversion rates for local governments that have not chosen to levy permit fees do not include the add-ons of up to 0.12 percent for municipalities and charter counties or of up to 0.24 percent for noncharter counties authorized pursuant to s. 337.401.

(2)(a)1. With respect to any local taxing jurisdiction, if, for the periods ending December 31, 2001; March 31, 2002; June 30, 2002; or September 30, 2002, the revenues received by that local government from the local communications services tax imposed under subsection (1) are less than the revenues received from the replaced revenue sources for the corresponding 2000-2001 period; plus reasonably anticipated growth in such revenues over the preceding 1-year period, based on the average growth of such revenues over the immediately preceding 5-year period; plus an amount representing the revenues from the replaced revenue sources for the 1-month period that the local taxing jurisdiction was required to forego, the governing authority may adjust the rate of the local communications services tax upward to the extent necessary to generate the entire shortfall in revenues within 1 year after the rate adjustment and by an amount necessary to generate the expected amount of revenue on an ongoing basis.

2. If complete data are not available at the time of determining whether the revenues received by a local government from the local communications services tax imposed under subsection (1) are less than the revenues received from the replaced revenue sources for the corresponding 2000-2001 period, as set forth in subparagraph 1., the local government shall use the best data available for the corresponding 2000-2001 period in making such determination. Complete data shall be deemed available to all local governments after the department audits, including the redistribution of local tax, dealers who account for no less than 80 percent of the amount of communications services tax revenues received for fiscal year 2005-2006.

3. The adjustment permitted under subparagraph 1. may be made by emergency ordinance or resolution and may be made notwithstanding the maximum rate established under s. 202.19(2) and notwithstanding any schedules or timeframes or any other limitations contained in this chapter. Beginning July 1, 2007, a local government may make such adjustment only if the department or a dealer allocates or reallocates revenues away from the local government. However, any such adjustment shall be made no later than 6 months following the date the department notifies the local governments in writing that complete data is available. The emergency ordinance or resolution shall specify an effective date for the adjusted rate, which shall be no less than 60 days after the date of adoption of the ordinance or resolution and shall be effective with respect to taxable services included on bills that are dated on the first day of a month subsequent to the expiration of the 60-day period. At the end of 1 year following the effective date of such adjusted rate, the local governing authority shall, as soon as is consistent with s. 202.21, reduce the rate by that portion of the emergency rate which was necessary to recoup the amount of revenues not received prior to the implementation of the emergency rate.

4. If, for the period October 1, 2001, through September 30, 2002, the revenues received by a local government from the local communications services tax conversion rate established under subsection (1), adjusted upward for the difference in rates between paragraphs (1)(a) and (b) or any other rate adjustments or base changes, are above the threshold of 10 percent more than the revenues received from the replaced revenue sources for the corresponding 2000-2001 period plus reasonably anticipated growth in such revenues over the preceding 1-year period, based on the average growth of such revenues over the immediately preceding 5-year period, the governing authority must adjust the rate of the local communications services tax to the extent necessary to reduce revenues to the threshold by emergency ordinance or resolution within the timeframes established in subparagraph 3. The foregoing rate adjustment requirement shall not apply to a local government that adopts a local communications services tax rate by resolution or ordinance. If complete data are not available at the time of determining whether the revenues exceed the threshold, the local government shall use the best data available for the corresponding 2000-2001 period in making such determination. This subparagraph shall not be construed as establishing a right of action for any person to enforce this subparagraph or challenge a local government’s implementation of this subparagraph.

(b) Except as otherwise provided in this subsection, “replaced revenue sources,” as used in this section, means the following taxes, charges, fees, or other impositions to the extent that the respective local taxing jurisdictions were authorized to impose them prior to July 1, 2000.

1. With respect to municipalities and charter counties and the taxes authorized by s. 202.19(1):

a. The public service tax on telecommunications authorized by former s. 166.231(9).

b. Franchise fees on cable service providers as authorized by 47 U.S.C. s. 542.

c. The public service tax on prepaid calling arrangements.

d. Franchise fees on dealers of communications services which use the public roads or rights-of-way, up to the limit set forth in s. 337.401. For purposes of calculating rates under this section, it is the legislative intent that charter counties be treated as having had the same authority as municipalities to impose franchise fees on recurring local telecommunication service revenues prior to July 1, 2000. However, the Legislature recognizes that the authority of charter counties to impose such fees is in dispute, and the treatment provided in this section is not an expression of legislative intent that charter counties actually do or do not possess such authority.

e. Actual permit fees relating to placing or maintaining facilities in or on public roads or rights-of-way, collected from providers of long-distance, cable, and mobile communications services for the fiscal year ending September 30, 1999; however, if a municipality or charter county elects the option to charge permit fees pursuant to s. 337.401(3)(c)1.a., such fees shall not be included as a replaced revenue source.

2. With respect to all other counties and the taxes authorized in s. 202.19(1), franchise fees on cable service providers as authorized by 47 U.S.C. s. 542.

(3) For any county or school board that levies a discretionary surtax under s. 212.055, the rate of such tax on communications services as authorized by s. 202.19(5) shall be as follows:

The discretionary surtax conversion rate with respect to communications services reflected on bills dated on or after October 1, 2001, shall take effect without any further action by a county or school board that has levied a surtax on or before October 1, 2001. For a county or school board that levies a surtax subsequent to October 1, 2001, the discretionary surtax conversion rate with respect to communications services shall take effect upon the effective date of the surtax as provided in s. 212.054. The discretionary sales surtax rate on communications services for a county or school board levying a combined rate which is not listed in the table provided by this subsection shall be calculated by averaging or adding the appropriate rates from the table and rounding up to the nearest tenth of a percent.

History.—ss. 12, 58, ch. 2000-260; ss. 12, 38, ch. 2001-140; s. 31, ch. 2002-1; s. 12, ch. 2007-106; s. 37, ch. 2008-4.



202.21 - Effective dates; procedures for informing dealers of communications services of tax levies and rate changes.

202.21 Effective dates; procedures for informing dealers of communications services of tax levies and rate changes.—Any adoption, repeal, or change in the rate of a local communications services tax imposed under s. 202.19 is effective with respect to taxable services included on bills that are dated on or after the January 1 subsequent to such adoption, repeal, or change. A municipality or county adopting, repealing, or changing the rate of such tax must notify the department of the adoption, repeal, or change by September 1 immediately preceding such January 1. Notification must be furnished on a form prescribed by the department and must specify the rate of tax; the effective date of the adoption, repeal, or change thereof; and the name, mailing address, and telephone number of a person designated by the municipality or county to respond to inquiries concerning the tax. The department shall provide notice of such adoption, repeal, or change to all affected dealers of communications services at least 90 days before the effective date of the tax. Any local government that adjusts the rate of its local communications services tax by emergency ordinance or resolution pursuant to s. 202.20(2) shall notify the department of the new tax rate immediately upon its adoption. The department shall provide written notice of the adoption of the new rate to all affected dealers within 30 days after receiving such notice. In any notice to providers or publication of local tax rates for purposes of this chapter, the department shall express the rate for a municipality or charter county as the sum of the tax rates levied within such jurisdiction pursuant to s. 202.19(2)(a) and (5), and shall express the rate for any other county as the sum of the tax rates levied pursuant to s. 202.19(2)(b) and (5). The department is not liable for any loss of or decrease in revenue by reason of any error, omission, or untimely action that results in the nonpayment of a tax imposed under s. 202.19.

History.—ss. 13, 58, ch. 2000-260; ss. 14, 38, ch. 2001-140.



202.22 - Determination of local tax situs.

202.22 Determination of local tax situs.—

(1) A dealer of communications services who is obligated to collect and remit a local communications services tax imposed under s. 202.19 shall be held harmless from any liability, including tax, interest, and penalties, which would otherwise be due solely as a result of an assignment of a service address to an incorrect local taxing jurisdiction, if the dealer of communications services exercises due diligence in applying one or more of the following methods for determining the local taxing jurisdiction in which a service address is located:

(a) Employing an electronic database provided by the department under subsection (2).

(b) Employing a database developed by the dealer or supplied by a vendor which has been certified by the department under subsection (3).

(c)1. Employing enhanced zip codes to assign each street address, address range, post office box, or post office box range in the dealer’s service area to a specific local taxing jurisdiction.

2. If an enhanced zip code overlaps boundaries of municipalities or counties, or if an enhanced zip code cannot be assigned to the service address because the service address is in a rural area or a location without postal delivery, the dealer of communications services or its database vendor shall assign the affected service addresses to one specific local taxing jurisdiction within such zip code based on a reasonable methodology. A methodology satisfies this subparagraph if the information used to assign service addresses is obtained by the dealer or its database vendor from:

a. A database provided by the department;

b. A database certified by the department under subsection (3);

c. Responsible representatives of the relevant local taxing jurisdictions; or

d. The United States Census Bureau or the United States Postal Service.

(d) Employing a database of street addresses or other assignments that does not meet the requirements of paragraphs (a)-(c), but meets the criteria set forth in paragraph (3)(a) at the time of audit by the department.

(2)(a) The department shall, subject to legislative appropriation, create as soon as practical and feasible, and thereafter maintain, an electronic database that gives due and proper regard to any format that is approved by the American National Standards Institute’s Accredited Standards Committee X12 and that designates for each street address, address range, post office box, or post office box range in the state, including any multiple postal street addresses applicable to one street location, the local taxing jurisdiction in which the street address, address range, post office box, or post office box range is located and the appropriate code for each such local taxing jurisdiction, identified by one nationwide standard numeric code. The nationwide standard numeric code must contain the same number of numeric digits, and each digit, or combination of digits, must refer to the same level of taxing jurisdiction throughout the United States using a format similar to FIPS 55-3 or other appropriate standard approved by the Federation of Tax Administrators and the Multistate Tax Commission. Each address or address range or post office box or post office box range must be provided in standard postal format, including the street number, street number range, street name, post office box number, post office box range, and zip code. The department shall provide notice of the availability of the database, and any subsequent revision thereof, by publication in the Florida Administrative Register.

(b)1. Each local taxing jurisdiction shall furnish to the department all information needed to create and update the electronic database, including changes in service addresses, annexations, incorporations, reorganizations, and any other changes in jurisdictional boundaries. The information furnished to the department must specify an effective date, which must be the next ensuing January 1 or July 1, and such information must be furnished to the department at least 120 days prior to the effective date. However, the requirement that counties submit information pursuant to this paragraph shall be subject to appropriation.

2. The department shall update the electronic database in accordance with the information furnished by local taxing jurisdictions under subparagraph 1. Each update must specify the effective date as the next ensuing January 1 or July 1 and must be posted by the department on a website not less than 90 days prior to the effective date. A substantially affected person may provide notice to the database administrator of an objection to information contained in the electronic database. If an objection is supported by competent evidence, the department shall forward the evidence to the affected local taxing jurisdictions and update the electronic database in accordance with the determination furnished by local taxing jurisdictions to the department. The department shall also furnish the update on magnetic or electronic media to any dealer of communications services or vendor who requests the update on such media. However, the department may collect a fee from the dealer of communications services which does not exceed the actual cost of furnishing the update on magnetic or electronic media. Information contained in the electronic database is conclusive for purposes of this chapter. The electronic database is not an order, a rule, or a policy of general applicability.

3. Each update must identify the additions, deletions, and other changes to the preceding version of the database.

(3) For purposes of this section, a database must be certified by the department pursuant to rules that implement the following criteria and procedures:

(a) The database must assign street addresses, address ranges, post office boxes, or post office box ranges to the proper jurisdiction with an overall accuracy rate of 95 percent at a 95 percent level of confidence, as determined through a statistically reliable sample. The accuracy must be measured based on the entire geographic area within the state covered by such database.

(b) Upon receipt of an application for certification or recertification of a database, the provisions of s. 120.60 shall apply, except that the department shall examine the application and, within 90 days after receipt, notify the applicant of any apparent errors or omissions and request any additional information determined necessary. The applicant shall designate an individual responsible for providing access to all records, facilities, and processes the department determines are reasonably necessary to review, inspect, or test to make a determination regarding the application. Such access must be provided within 10 working days after notification.

(c) The application must be in the form prescribed by rule and must include the applicant’s name, federal employer identification number, mailing address, business address, and any other information required by the department. The application may request that the applicant identify the applicant’s proposal for testing the database.

(d) Each application for certification must be approved or denied upon written notice within 180 days after receipt of a completed application. The notice must specify the grounds for denial, inform the applicant of any remedy that is available, and indicate the procedure that must be followed. Filing of a petition under chapter 120 does not preclude the department from certifying the database upon a demonstration that the deficiencies have been corrected.

(e) Certification or recertification of a database under this subsection is effective from the date of the department’s notice approving the application until the expiration of 3 or 4 years following such date, as set forth in the notice, except as provided in paragraph (f).

(f) An application for recertification of a database must be received by the department not more than 3 years after the date of any prior certification. The application and procedures relating thereto shall be governed by this subsection, except as otherwise provided in this paragraph. When an application for recertification has been timely submitted, the existing certification shall not expire but shall remain effective until the application has received final action by the department, or if the application is denied, until the denial is no longer subject to administrative or judicial review or such later date as may be fixed by order of the reviewing court.

(g) Notwithstanding any provision of law to the contrary, if a dealer submits an application for certification on or before the later of October 1, 2001, or the date that is 30 days after the date on which the applicable department rule becomes effective, the 180-day time limit set forth in paragraph (d) does not apply. During the time the application is under consideration by the department or, if the application is denied, until the denial is no longer subject to administrative or judicial review or until a later date fixed by order of the reviewing court:

1. For purposes of computing the amount of the deduction to which such dealer is entitled under s. 202.28, the dealer shall be deemed to have used a certified database pursuant to paragraph (1)(b).

2. In the event that such application is approved, such approval shall be deemed to have been effective on the date of the application or October 1, 2001, whichever is later.

(4)(a) As used in this section, “due diligence” means the care and attention that is expected from, and ordinarily exercised by, a reasonable and prudent person under the circumstances.

(b) Notwithstanding any law to the contrary, a dealer of communications services is exercising due diligence in applying one or more of the methods set forth in subsection (1) if the dealer:

1. Expends reasonable resources to accurately and reliably implement such method. However, the employment of enhanced zip codes pursuant to paragraph (1)(c) satisfies the requirements of this subparagraph; and

2. Maintains adequate internal controls in assigning street addresses, address ranges, post offices boxes, and post office box ranges to taxing jurisdictions. Internal controls are adequate if the dealer of communications services:

a. Maintains and follows procedures to obtain and implement periodic and consistent updates to the database at least once every 6 months; and

b. Corrects errors in the assignments of service addresses to local taxing jurisdictions within 120 days after the dealer discovers such errors.

(5) If a dealer of communications services does not use one or more of the methods specified in subsection (1) for determining the local taxing jurisdiction in which one or more service addresses are located and:

(a) The dealer’s failure to use one or more of such methods results in a net aggregate underpayment of all taxes levied pursuant to s. 202.19 with respect to one or more tax periods that are being examined by the department under the provisions of this chapter; and

(b) The department has determined the misallocations between jurisdictions for all taxes levied pursuant to s. 202.19 and collected by the dealer with respect to any tax period being examined by the department; then,

the dealer of communications services may be held liable to the department for the net aggregate underpayment of tax, and for interest and penalties attributable to the net aggregate underpayment of tax, which is due as a result of assigning one or more service addresses to an incorrect local taxing jurisdiction. Subject to the provisions of subsection (8) and ss. 202.34 and 202.35(3), the dealer of communications services is not liable for any tax, interest, or penalty under this subsection unless the department has determined the net aggregate underpayment of tax for any tax period that is being examined, taking into account all underpayments and overpayments for such period or periods.

(6)(a) Pursuant to rules adopted by the department, each dealer of communications services must notify the department of the methods it intends to employ for determining the local taxing jurisdiction in which service addresses are located.

(b) Notwithstanding s. 202.28, if a dealer of communications services:

1. Employs a method of assigning service addresses other than as set forth in paragraph (1)(a), paragraph (1)(b), or paragraph (1)(c), the deduction allowed to the dealer of communications services as compensation under s. 202.28 shall be 0.25 percent of that portion of the tax due and accounted for and remitted to the department which is attributable to such method of assigning service addresses other than as set forth in paragraph (1)(a), paragraph (1)(b), or paragraph (1)(c).

2. Employs a method of assigning service addresses as set forth in paragraph (1)(a), paragraph (1)(b), or paragraph (1)(c), the department may not deny the deduction allowed to the dealer of communications services as compensation allowed under s. 202.28 because the dealer assigned one or more service addresses to an incorrect local taxing jurisdiction.

(7) As used in this section, “enhanced zip code” means a United States postal zip code of 9 or more digits.

(8) All local communications services taxes collected by a dealer are subject to the provisions of s. 213.756. The hold harmless protection provided by subsection (1) does not entitle a dealer to retain or take credits for taxes collected from any customers that are assigned to an incorrect local taxing jurisdiction in excess of the taxes due to the correct local taxing jurisdiction for that customer. Dealers are entitled to refunds of or credits for such excess collections only upon making refunds or providing credits to the customer.

History.—ss. 14, 58, ch. 2000-260; ss. 15, 38, ch. 2001-140; s. 5, ch. 2002-48; s. 3, ch. 2003-254; s. 6, ch. 2012-70; s. 17, ch. 2013-14.



202.23 - Procedure on purchaser’s request for refund or credit of communications services taxes.

202.23 Procedure on purchaser’s request for refund or credit of communications services taxes.—

(1) Notwithstanding any other law, a purchaser seeking a refund of or credit for a tax collected by a dealer under this chapter must, within 3 years following collection of the tax from the purchaser, submit a written request for the refund or credit to the dealer in accordance with this section. A request shall not be granted unless the amount claimed was collected from the purchaser and was not due to the state or to any local taxing jurisdiction.

(a) A request for a refund or credit may be submitted under this section if:

1. The dealer charged and collected the tax with respect to a transaction or charge that was not subject to the communications services taxes imposed by this chapter or chapter 203, or applied a tax rate in excess of the lawful rate.

2. The purchaser or the transaction was exempt or immune from such taxes.

3. The purchaser was assigned to the incorrect local taxing jurisdiction for purposes of the taxes authorized in s. 202.19.

4. The purchaser paid the tax in error.

(b) A purchaser’s request for a refund or credit must be signed by the purchaser and is complete for purposes of this section and the limitation period if it states the purchaser’s name, mailing address, account number, the tax amounts claimed, the specific months during which those amounts were collected, and the reason for the purchaser’s claim that such amounts were not due to the state or to any local taxing jurisdiction. If the reason for the request is an exemption or immunity or a claim that the purchaser was assigned to the incorrect local taxing jurisdiction for purposes of a tax imposed under s. 202.19, a completed request must also include any additional information the department prescribes by rule to facilitate verification of the purchaser’s eligibility for exemption or immunity or to facilitate verification of the purchaser’s service address. Upon receipt of a completed request, the dealer shall ascertain whether it collected the tax claimed from the purchaser and whether the request is timely.

(c) Within 30 days following receipt of a completed request, the dealer shall determine whether any portion of the tax was collected solely as the result of an error of the dealer or the purchaser or solely as the result of a combination of errors of the dealer and the purchaser. The dealer shall refund any such amount or credit the purchaser’s account for such amount within 45 days following such determination.

(d) With respect to all amounts timely claimed which the dealer collected from the purchaser and which the dealer has not determined to be subject to refund or credit pursuant to paragraph (c), the dealer shall, within 30 days following receipt of the purchaser’s completed request for refund or credit, provide a copy of the request to the department. If the reason for the purchaser’s request is described in subparagraph (a)1. or subparagraph (a)3., the dealer shall contemporaneously furnish to the department an identification of the charges included in the taxable measure and the tax rates applied to the charges, or a written identification of each local jurisdiction to which the purchaser was assigned and the amounts collected from the purchaser and reported for each such jurisdiction, as the case may be. If a purchaser’s request submitted to the department under this section sets forth another reason for claiming a refund or credit, the dealer shall furnish to the department information to facilitate the department’s evaluation of the request.

(e) Within 90 days following receipt of the purchaser’s request from the dealer, the department shall determine whether the tax was correctly applied and notify the dealer in writing of its determination. If the department determines that the tax was incorrectly applied, its notification to the dealer must inform the dealer how the tax should have been applied, including, in the case of an incorrect assignment of the purchaser to a local taxing jurisdiction, an identification of the correct local taxing jurisdiction and the applicable rates of tax levied by the local jurisdiction. The department’s notification must also inform the dealer of any portion of the amount claimed which was not due to the state or to any local taxing jurisdiction and approve the refund or credit of such amount to the purchaser. Within 45 days following receipt of notification from the department, the dealer shall issue a refund or credit the purchaser’s account for any such amount. The dealer’s obligation to issue a refund or credit the purchaser’s account is limited to amounts approved in accordance with this section.

(f) The dealer shall issue a written response advising the purchaser of the disposition of the purchaser’s request. The response must specify any portion of the tax claimed which is being refunded or credited to the purchaser’s account and the reason for denial of any portion of the request. The request may be denied if the request was untimely or incomplete, the dealer did not collect the tax claimed, the purchaser previously received a refund of or credit for the same tax, the tax collected was due, or the department failed to furnish the notification required by paragraph (e). With respect to any portion of the request which is granted, the response must be issued at the time of the refund or credit to the purchaser’s account. With respect to any portion of the request which is denied, the response must be issued within 45 days following the dealer’s receipt of the request if the request was not submitted to the department pursuant to paragraph (d), within 45 days following the dealer’s receipt of the department’s notification pursuant to paragraph (e) if the denial is based on the department’s notification, or within 135 days following submission of the request to the department if the dealer has not received the department’s notification.

(g) The dealer may deduct from any refund or credit under this section any amount owed by the purchaser to the dealer which is delinquent.

(2) This section provides the sole and exclusive procedure and remedy for a purchaser who claims that a dealer has collected communications services taxes imposed or administered under this chapter which were not due. An action that arises as a result of the claimed collection of taxes that were not due may not be commenced or maintained by or on behalf of a purchaser against a dealer, a municipality, a county, or the state unless the purchaser pleads and proves that the purchaser has exhausted the procedures in subsection (1) and that the defendant has failed to comply with subsection (1). However, no determination by a dealer under paragraph (1)(c) shall be deemed a failure to comply with subsection (1) if the dealer has complied with the obligations imposed on the dealer by paragraphs (1)(d), (e), and (f). In any such action, it is a complete defense that the dealer, a municipality, a county, or the state has refunded the taxes claimed or credited the purchaser’s account. In such an action against a dealer, it is also a complete defense that, in collecting the tax, the dealer used one or more of the methods set forth in s. 202.22 for assigning the purchaser to a local taxing jurisdiction. Such action is barred unless it is commenced within 180 days following the date of the dealer’s written response under paragraph (1)(f), or within 1 year following submission of the purchaser’s request to the dealer if the dealer failed to issue a timely written response. The relief available to a purchaser as a result of collection of communications services taxes that were not due is limited to a refund of or credit for such taxes.

(3) A dealer who remitted a tax amount to the department for which the dealer subsequently issued a refund or credit to the purchaser pursuant to this section, and a dealer who has otherwise remitted to the department a tax amount with respect to communications services which was not due under this chapter or chapter 203, is entitled to a refund or credit of such amount from the department. The dealer may apply for a refund within the period prescribed in s. 215.26, or may take a credit against a tax remittance otherwise required under this chapter within 3 years after the date that the amount for which credit is claimed was remitted to the department, or within 60 days following such provider’s issuance of a refund or credit to the purchaser for such amount, whichever occurs later. In addition, s. 213.34 applies to the offset of overpayments against deficiencies in audits of dealers and purchasers.

(4) A dealer who takes a credit on a subsequent return, as provided in subsection (3), for a tax imposed pursuant to s. 202.19 which has been collected and remitted by the dealer must indicate such credit in the portion of the return applicable to the local taxing jurisdiction for which the tax was originally reported.

(5) A dealer who has collected and remitted amounts that were not due, as determined by the department under paragraph (1)(e), who has issued a refund or credit to the purchaser for such amounts, and who takes a credit or receives a refund from the department for such amounts as provided in subsection (3) is not subject to assessment for any of the tax that was refunded or credited or for any interest or penalty with respect to the tax. In addition, a dealer who modifies his or her tax compliance practices to conform to a department determination under paragraph (1)(e) is not subject to assessment as a result of such modification, absent a subsequent change in law or update to a database pursuant to s. 202.22.

(6) A purchaser who seeks a refund of communications services taxes that the purchaser paid directly to the department must apply to the department for such refund in accordance with s. 215.26 and may not apply to the dealer.

(7) The rights to a refund or credit provided in this section for purchasers and dealers may be assigned.

(8)(a) Subject to the provisions of s. 213.756, if it appears, upon examination of a communications services tax return made under this chapter, or upon proof submitted to the department by the dealer, that an amount of communications services tax has been paid in excess of the amount due, the department may refund the amount of the overpayment to the dealer. The department may refund the overpayment without regard to whether the dealer has filed a written claim for refund; however, the department may require the dealer to file a statement affirming that the dealer made the overpayment. Prior to issuing a refund pursuant to this subsection, the department shall notify the dealer of its intent to issue such refund, the amount of such refund, and the reason for such refund.

(b) Notwithstanding the provisions of paragraph (a), a refund of communications services tax shall not be made, and no action for a refund may be brought by a dealer or other person, after the applicable period set forth in s. 215.26(2) has elapsed.

(c) If, after the issuance of a refund by the department pursuant to this subsection, the department determines that the amount of such refund exceeds the amount legally due to the dealer, the provisions of s. 202.35 concerning penalties and interest shall not apply if, within 60 days of receiving notice of such determination, the dealer reimburses the department the amount of such excess.

History.—ss. 15, 58, ch. 2000-260; ss. 16, 38, ch. 2001-140.



202.231 - Provision of information to local taxing jurisdictions.

202.231 Provision of information to local taxing jurisdictions.—

(1) The department shall provide a monthly report to each jurisdiction imposing the tax authorized by s. 202.19. Each report shall contain the following information for the jurisdiction which is receiving the report: the name and other information necessary to identify each dealer providing service in the jurisdiction, including each dealer’s federal employer identification number; the gross taxable sales reported by each dealer; the amount of the dealer’s collection allowance; and any adjustments specified on the return, including audit assessments or refunds, and interest or penalties, affecting the net tax from each dealer which is being remitted to the jurisdiction. The report shall total the net amount transferred to the jurisdiction, showing the net taxes remitted by dealers less the administrative fees deducted by the department.

(2) Monthly reports shall be transmitted by the department to each municipality and county through a secure electronic mail system or by other suitable written or electronic means.

(3) The gross taxable sales and the total net amount transferred to the jurisdiction, showing the net taxes remitted by dealers less the administrative fees deducted by the department contained in the monthly reports required by this section, shall be aggregated on a jurisdiction-by-jurisdiction basis, and the aggregate jurisdiction-by-jurisdiction information shall be made available by the department to the public through the department’s website for each fiscal year this chapter has been in effect.

History.—s. 17, ch. 2001-140; s. 7, ch. 2012-70.



202.24 - Limitations on local taxes and fees imposed on dealers of communications services.

202.24 Limitations on local taxes and fees imposed on dealers of communications services.—

(1) The authority of a public body to require taxes, fees, charges, or other impositions from dealers of communications services for occupying its roads and rights-of-way is specifically preempted by the state because of unique circumstances applicable to communications services dealers. Communications services may be provided by certain dealers of communications services in a manner that requires the use of public roads or rights-of-way while similar communications services may be provided by other dealers of communications services in a manner that does not require the use of public roads or rights-of-way. Although similar communications services may be provided by different means, the state seeks to treat dealers of communications services in a nondiscriminatory and competitively neutral manner.

(2)(a) Except as provided in paragraph (c), each public body is prohibited from:

1. Levying on or collecting from dealers or purchasers of communications services any tax, charge, fee, or other imposition on or with respect to the provision or purchase of communications services.

2. Requiring any dealer of communications services to enter into or extend the term of a franchise or other agreement that requires the payment of a tax, charge, fee, or other imposition.

3. Adopting or enforcing any provision of any ordinance or agreement to the extent that such provision obligates a dealer of communications services to charge, collect, or pay to the public body a tax, charge, fee, or other imposition.

Municipalities and counties may not negotiate those terms and conditions related to franchise fees or the definition of gross revenues or other definitions or methodologies related to the payment or assessment of franchise fees on providers of video services.

(b) For purposes of this subsection, a tax, charge, fee, or other imposition includes any amount or in-kind payment of property or services which is required by ordinance or agreement to be paid or furnished to a public body by or through a dealer of communications services in its capacity as a dealer of communications services, regardless of whether such amount or in-kind payment of property or services is:

1. Designated as a sales tax, excise tax, subscriber charge, franchise fee, user fee, privilege fee, occupancy fee, rental fee, license fee, pole fee, tower fee, base-station fee, or other tax or fee;

2. Measured by the amounts charged or received for services, regardless of whether such amount is permitted or required to be separately stated on the customer’s bill, by the type or amount of equipment or facilities deployed, or by other means; or

3. Intended as compensation for the use of public roads or rights-of-way, for the right to conduct business, or for other purposes.

(c) This subsection does not apply to:

1. Local communications services taxes levied under this chapter.

2. Ad valorem taxes levied pursuant to chapter 200.

3. Business taxes levied under chapter 205.

4. “911” service charges levied under chapter 365.

5. Amounts charged for the rental or other use of property owned by a public body which is not in the public rights-of-way to a dealer of communications services for any purpose, including, but not limited to, the placement or attachment of equipment used in the provision of communications services.

6. Permit fees of general applicability which are not related to placing or maintaining facilities in or on public roads or rights-of-way.

7. Permit fees related to placing or maintaining facilities in or on public roads or rights-of-way pursuant to s. 337.401.

8. Any in-kind requirements, institutional networks, or contributions for, or in support of, the use or construction of public, educational, or governmental access facilities allowed under federal law and imposed on providers of video service pursuant to any existing ordinance or an existing franchise agreement granted by each municipality or county, under which ordinance or franchise agreement service is provided before July 1, 2007, or as permitted under chapter 610. This subparagraph does not prohibit providers of video service from recovering the expenses as allowed under federal law.

9. Special assessments and impact fees.

10. Pole attachment fees that are charged by a local government for attachments to utility poles owned by the local government.

11. Utility service fees or other similar user fees for utility services.

12. Any other generally applicable tax, fee, charge, or imposition authorized by general law on July 1, 2000, which is not specifically prohibited by this subsection or included as a replaced revenue source in s. 202.20.

(3) As used in this section, “public body” has the meaning ascribed in s. 1.01(8), and includes, without limitation, every division, agency, and instrumentality thereof; however, the term does not include the state or any branch of state government.

History.—ss. 16, 58, ch. 2000-260; ss. 18, 38, ch. 2001-140; s. 16, ch. 2007-5; s. 4, ch. 2007-29; s. 8, ch. 2012-70.



202.25 - Jurisdiction; dealers not qualified to do business in this state.

202.25 Jurisdiction; dealers not qualified to do business in this state.—

(1) All suits brought by the department against any dealer for any violation of this chapter for the purpose of collecting any tax due from the dealer, including garnishment proceedings, regardless of the amount, must be brought in the circuit court of this state having jurisdiction of the subject matter.

(2) Each dealer who is not qualified to do business in this state shall designate with the department an agent within this state for service of process to enforce this chapter. If a dealer fails to designate such an agent, the Secretary of State or any agent or employee of the dealer within this state constitutes the agent for the service of such process.

History.—ss. 17, 58, ch. 2000-260; s. 38, ch. 2001-140.



202.26 - Department powers.

202.26 Department powers.—

(1) The department shall administer and enforce the assessment and collection of the taxes, interest, and penalties collected under or imposed by this chapter.

(2) The provisions of chapter 213 shall, as far as lawful and practicable, be applicable to the taxes imposed and administered under this chapter and to the collection thereof as if fully set out in this chapter. However, no provision of chapter 213 shall apply if it conflicts with any provision of this chapter.

(3) To administer the tax imposed by this chapter, the department may adopt rules relating to:

(a) The filing of returns and remittance of tax, including provisions concerning electronic funds transfer and electronic data interchange.

(b) The determination of customer service addresses.

(c) The interpretation or definition of any exemptions or exclusions from taxation granted by law.

(d) Procedures for handling sales for resale and for determining the taxable status of discounts and rebates.

(e) Methods for granting self-accrual authority to taxpayers.

(f) The records and methods necessary for a dealer to demonstrate the exercise of due diligence as defined by s. 202.22(4)(b).

(g) The creation of the database described in s. 202.22(2) and the certification and recertification of the databases as described in s. 202.22(3).

(h) The registration of dealers.

(i) The review of applications for, and the issuance of, direct-pay permits, and the returns required to be filed by holders thereof.

(j) The types of books and records kept in the regular course of business which must be available during an audit of a dealer’s books and records when the dealer has made an allocation or attribution pursuant to the definition of sales prices in s. 202.11(13)(b)8. and examples of methods for determining the reasonableness thereof. Books and records kept in the regular course of business include, but are not limited to, general ledgers, price lists, cost records, customer billings, billing system reports, tariffs, and other regulatory filings and rules of regulatory authorities. Such records may be required to be made available to the department in an electronic format when so kept by the dealer. The dealer may support the allocation of charges with books and records kept in the regular course of business covering the dealer’s entire service area, including territories outside this state. During an audit, the department may reasonably require production of any additional books and records found necessary to assist in its determination.

(4) The executive director of the department is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4) to implement this chapter. Notwithstanding any other provision of law, such emergency rules shall remain effective for 6 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.

History.—ss. 18, 58, ch. 2000-260; ss. 19, 38, ch. 2001-140; s. 15, ch. 2005-187; s. 23, ch. 2006-1.



202.27 - Return filing; rules for self-accrual.

202.27 Return filing; rules for self-accrual.—

1(1) For the purpose of ascertaining the amount of tax payable under this chapter and chapter 203, each dealer must file a return and remit the taxes required to be collected in any calendar month to the department, on or before the 20th day of the subsequent month, upon forms prepared and furnished by the department or in a format prescribed by it. The department shall, by rule, prescribe the information to be furnished by taxpayers on such returns. For the purpose of determining the taxes required to be remitted under this subsection, a dealer may elect to use an alternative-period basis. As used in this subsection, the term “alternative-period basis” means any month-long period, other than a calendar month, with an end date on or after the 15th day of the calendar month. The election shall be made on forms prepared and furnished by the department or in a format prescribed by the department. A dealer making such election is bound by the election for at least 12 months. If an election is made, the dealer must file a return and remit the taxes required to be collected in the chosen alternative-period basis to the department on or before the 20th day of the subsequent month.

(2) The department may require:

(a) A quarterly return and payment when the tax remitted by the dealer for the preceding four calendar quarters did not exceed $1,000.

(b) A semiannual return and payment when the tax remitted by the dealer for the preceding four calendar quarters did not exceed $500.

(c) An annual return and payment when the tax remitted by the dealer for the preceding four calendar quarters did not exceed $100.

(d) A quarterly return and monthly payment when the tax remitted by the dealer for the preceding four calendar quarters exceeded $1,000 but did not exceed $12,000.

(3) The department shall accept returns, except those required to be initiated through an electronic data interchange, as timely if postmarked on or before the 20th day of the month; if the 20th day falls on a Saturday, Sunday, or federal or state legal holiday, returns are timely if postmarked on the next succeeding workday. Each dealer shall file a return for each tax period even though no tax is due for such period.

(4) Whenever returns are required to be made to the department, the full amount of the taxes required to be paid as shown by the return must be paid and accompany the return, and the failure to remit the full amount of taxes at the time of making the return shall cause the taxes to become delinquent. All taxes and all interest and penalties imposed or administered under this chapter must be remitted to the department at Tallahassee or at another office designated by the department, in the form required by the department.

(5) The department may require all returns of taxes under this chapter to be accompanied by a written statement, by the person or by an officer of any firm or corporation required to pay such taxes, setting forth the facts that the department requires in order to ascertain the amount of taxes that are due and payable with the return. The filing of a return that is not accompanied by payment is prima facie evidence of the wrongful conversion of the money due. Any person or any duly authorized corporation officer or agent, or members of any firm or incorporated society or organization, who refuses to make a return and pay the taxes due, as required by the department and in the manner and in the form that the department requires, or to state in writing that the return is correct to the best of his or her knowledge and belief, as required by the department, is subject to a penalty of 6 percent per annum of the amount due and commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. The signing of a written return has the same legal effect as if made under oath without the necessity of appending an oath thereto.

(6) In addition to the contact person identified on the return, each dealer of communications services obligated to collect and remit local communications services tax imposed under s. 202.19 may at any time, and shall within 10 days after a request, designate a managerial representative to whom the department shall direct any inquiry regarding the completeness or accuracy of the dealer’s return when the response provided by the contact person identified on the return has been inadequate. When the representative designated under this subsection is contacted by the department, the dealer shall respond to the department within 30 days.

(7) The department may provide by rule for self-accrual of the communications services tax when:

(a) Authorized by law for holders of direct-pay permits; or

(b) The taxable status of sales of communications services will be known only upon use.

History.—ss. 19, 58, ch. 2000-260; ss. 20, 38, ch. 2001-140; ss. 5, 6, ch. 2003-254; s. 6, ch. 2005-3; s. 5, ch. 2015-221.

1Note.—Section 15, ch. 2015-221, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed to be met, to adopt emergency rules pursuant to s. 120.54(4), Florida Statutes, for the purpose of implementing the amendments made by this act to ss. 202.12, 202.27, and 212.08(7), Florida Statutes.

“(2) Notwithstanding any other provision of law, emergency rules adopted pursuant to subsection (1) are effective for 6 months after adoption and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.

“(3) This section expires July 1, 2018.”



202.28 - Credit for collecting tax; penalties.

202.28 Credit for collecting tax; penalties.—

(1) Except as otherwise provided in s. 202.22, for the purpose of compensating persons providing communications services for the keeping of prescribed records, the filing of timely tax returns, and the proper accounting and remitting of taxes, persons collecting taxes imposed under this chapter and under s. 203.01(1)(a)2. shall be allowed to deduct 0.75 percent of the amount of the tax due and accounted for and remitted to the department.

(a) The collection allowance may not be granted, nor may any deduction be permitted, if the required tax return or tax is delinquent at the time of payment.

(b) The department may deny the collection allowance if a taxpayer files an incomplete return.

1. For the purposes of this chapter, a return is incomplete if it is lacking such uniformity, completeness, and arrangement that the physical handling, verification, review of the return, or determination of other taxes and fees reported on the return can not be readily accomplished.

2. The department shall adopt rules requiring the information that it considers necessary to ensure that the taxes levied or administered under this chapter are properly collected, reviewed, compiled, reported, and enforced, including, but not limited to, rules requiring the reporting of the amount of gross sales; the amount of taxable sales; the amount of tax collected or due; the amount of lawful refunds, deductions, or credits claimed; the amount claimed as the dealer’s collection allowance; the amount of penalty and interest; and the amount due with the return.

(c) The collection allowance and other credits or deductions provided in this chapter shall be applied to the taxes reported for the jurisdiction previously credited with the tax paid.

(d) A disallowance of a collection allowance based on a delinquent tax payment is limited to the percentage of the total tax due which was delinquent when the payment was remitted to the department. The taxpayer has the burden to demonstrate the percentage of the payment which is not delinquent if that percentage is not readily evident at the time of payment.

(2)(a) Any person who is required to make a return or pay the taxes imposed by this chapter who fails to timely file such return or fails to pay the taxes due within the time required, in addition to all other penalties provided by law, is subject to a specific penalty in the amount of 10 percent of any unpaid tax if the failure is for not more than 30 days, and an additional 10 percent of any unpaid tax for each additional 30 days, or fraction thereof, during which the failure continues, not to exceed a total penalty of 50 percent, in the aggregate, of any unpaid tax.

(b) Any person who knowingly and with a willful intent to evade any tax imposed under this chapter fails to file six consecutive returns as required by law commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(c) Any person who makes a false or fraudulent return with a willful intent to evade payment of any tax or fee imposed under this chapter is liable, in addition to the other penalties provided by law, for a specific penalty of 100 percent of the tax bill or fee, and:

1. If the total amount of unreported taxes or fees is less than $300:

a. Such person commits, for the first offense, a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

b. Such person commits, for the second offense, a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

c. Such person commits, for the third and subsequent offenses, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. If the total amount of unreported taxes or fees is $300 or more but less than $20,000, such person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. If the total amount of unreported taxes or fees is $20,000 or more but less than $100,000, such person commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

4. If the total amount of unreported taxes or fees is $100,000 or more, such person commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) If a dealer fails to separately report and identify local communications services taxes on the appropriate return schedule, the dealer shall be subject to a penalty of $5,000 per return. If the department is unable to obtain appropriate return schedules, any penalty imposed by this paragraph shall be allocated in the same manner as provided in s. 202.18(2).

(e) If a dealer of communications services does not use one or more of the methods specified in s. 202.22(1) for assigning service addresses to local jurisdictions and assigns one or more service addresses to an incorrect local jurisdiction in collecting and remitting local communications services taxes imposed under s. 202.19, the dealer shall be subject to a specific penalty of 10 percent of any tax collected but reported to the incorrect jurisdiction as a result of incorrect assignment, except that the penalty imposed under this paragraph with respect to a single return may not exceed $10,000.

History.—ss. 20, 58, ch. 2000-260; ss. 21, 38, ch. 2001-140; s. 7, ch. 2003-254; s. 13, ch. 2007-106; s. 6, ch. 2015-221.



202.29 - Bad debts.

202.29 Bad debts.—

(1) A dealer who has paid the tax imposed by this chapter may take a credit or obtain a refund for tax paid by the dealer on unpaid balances due on worthless accounts within 12 months following the last day of the calendar year for which the bad debt was charged off on the taxpayer’s federal income tax return.

(2) If any accounts for which a credit or refund has been received are then in whole or in part paid to the dealer, the amount paid must be included in the first return filed after such receipt and the tax paid accordingly.

(3) Bad debts associated with accounts receivable which have been assigned or sold with recourse are eligible upon reassignment for inclusion by the dealer in the credit or refund authorized by this section.

(4)(a) A dealer may report the credit for bad debt allowed under this section by netting such credit against the tax due to the state pursuant to s. 202.12 or to a local jurisdiction pursuant to s. 202.19, but such netting may not reduce the amount due to the state or to any local jurisdiction below zero.

(b) For purposes of determining the amount of bad debt that is attributable to the state or to a local jurisdiction, a dealer may employ a proportionate allocation method based on current gross taxes due or another reasonable allocation method approved by the department.

History.—ss. 21, 58, ch. 2000-260; s. 38, ch. 2001-140; s. 1, ch. 2010-83.



202.30 - Payment of taxes by electronic funds transfer; filing of returns by electronic data interchange.

202.30 Payment of taxes by electronic funds transfer; filing of returns by electronic data interchange.—

(1) A dealer of communications services is required to remit taxes by electronic funds transfer, in the manner prescribed by the department, when the amount of tax paid by the dealer under this chapter, chapter 203, or chapter 212 in the previous state fiscal year was $20,000 or more.

(2)(a) A dealer who is required to remit taxes by electronic funds transfer shall make a return in a manner that is initiated through an electronic data interchange. The department shall prescribe the acceptable method of transfer; the method, form, and content of the electronic data interchange, giving due regard to developing uniform standards for formats as adopted by the American National Standards Institute; the circumstances under which an electronic data interchange will serve as a substitute for the filing of another form of return; and the means, if any, by which taxpayers will be provided with acknowledgments. The department must accept such returns as timely if initiated and accepted on or before the 20th day of the month. If the 20th day falls on a Saturday, Sunday, or federal or state legal holiday, returns are timely if initiated and accepted on the next succeeding workday.

(b) The department may waive the requirement to make a return through an electronic data interchange when problems arise with respect to the taxpayer’s computer capabilities, data systems changes, or operating procedures. To obtain a waiver, the taxpayer must prove to the department that such problems exist.

(3)(a) The department shall design, prepare, print, and furnish to all dealers, except dealers filing through electronic data interchange, or make available or prescribe to the dealers all necessary forms for filing returns and instructions to ensure a full collection from dealers and an accounting for the taxes due, but failure of any dealer to secure such forms does not relieve the dealer of the obligation to pay the tax at the time and in the manner required.

(b) The department shall prescribe the format and instructions necessary for filing returns in a manner that is initiated through an electronic data interchange to ensure a full collection from dealers and an accounting for the taxes due. The failure of any dealer to use such format does not relieve the dealer of the obligation to pay the tax at the time and in the manner required.

History.—ss. 22, 58, ch. 2000-260; s. 38, ch. 2001-140; s. 14, ch. 2007-106.



202.32 - State and local agencies to cooperate in administration of law.

202.32 State and local agencies to cooperate in administration of law.—The department may request from any state, county, municipal, or local governmental agency any information that the department considers necessary in administering this chapter, and such agency shall furnish such information.

History.—ss. 24, 58, ch. 2000-260; s. 38, ch. 2001-140.



202.33 - Taxes declared to be government funds; penalties for failure to remit taxes; warrants.

202.33 Taxes declared to be government funds; penalties for failure to remit taxes; warrants.—

(1) The taxes collected under this chapter become government funds from the moment of collection by the dealer.

(2) Any person who, with intent to unlawfully deprive or defraud the state or a local government of its moneys or the use or benefit thereof, fails to remit taxes collected under this chapter is guilty of the theft of government funds, punishable as follows:

(a) If the total amount of stolen revenue is less than $300, the offense is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. For a second offense, the offender is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. For a third or subsequent offense, the offender is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the total amount of stolen revenue is $300 or more, but less than $20,000, the offense is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If the total amount of stolen revenue is $20,000 or more, but less than $100,000, the offense is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) If the total amount of stolen revenue is $100,000 or more, the offense is a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) All taxes collected under this chapter must be remitted to the department. In addition to criminal sanctions, the department shall, when any tax becomes delinquent or is otherwise in jeopardy under this chapter, issue a warrant for the full amount of the tax due or estimated to be due, with the interest, penalties, and cost of collection, directed to the sheriffs of the state, and mail the warrant to the clerk of the circuit court of the county where any property of the taxpayer is located. Upon receipt of the warrant, the clerk of the circuit court shall record it, and thereupon the amount of the warrant becomes a lien on any real or personal property of the taxpayer in the same manner as a recorded judgment. The department may issue a tax execution to enforce the collection of taxes imposed by this chapter and deliver it to any sheriff. The sheriff shall thereupon proceed in the same manner as prescribed by law for executions and shall be entitled to the same fees for his or her services in executing the warrant to be collected. The department may also have a writ of garnishment with respect to any indebtedness due to the delinquent dealer by a third person in any goods, money, chattels, or effects of the delinquent dealer in the hands, possession, or control of the third person. Upon payment of the execution, warrant, judgment, or garnishment, the department shall satisfy the lien of record within 30 days. If there is jeopardy to the revenue and jeopardy is asserted in or with an assessment, the department shall proceed in the manner specified for jeopardy assessments in s. 213.732.

History.—ss. 25, 58, ch. 2000-260; s. 38, ch. 2001-140.



202.34 - Records required to be kept; power to inspect; audit procedure.

202.34 Records required to be kept; power to inspect; audit procedure.—

(1)(a) Each dealer shall secure, maintain, and keep as long as required by s. 213.35 a complete record of communications services sold at retail by the dealer, together with invoices, records of gross receipts from such sales, and other pertinent records and papers required by the department for the reasonable administration of this chapter. All such records that are located or maintained in this state must be made available for inspection by the department at all reasonable hours at the dealer’s office or other place of business located in this state. Any dealer who maintains such books and records outside this state must make such books and records available for inspection by the department wherever the dealer’s general records are kept. Any dealer subject to the provisions of this chapter who violates this subsection is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. If, however, any subsequent offense involves intentional destruction of such records with an intent to evade payment of or deprive the government of any tax revenues, such subsequent offense constitutes a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(b) For the purpose of this subsection, if a dealer does not have adequate records of its sales of communications services, the department may, upon the basis of a test or sampling of the dealer’s available records or other information relating to the sales made by such dealer for a representative period, determine the proper basis for assessing tax. This subsection does not affect the duty of the dealer to collect, or the liability of any consumer to pay, any tax imposed or administered under this chapter.

(c) If the records of a dealer are adequate but voluminous, the department may reasonably sample such records and project the audit findings derived therefrom over the entire audit period to determine the proper basis for assessing tax. In order to conduct such a sample, the department must first make a good faith effort to reach an agreement with the dealer which provides for the means and methods to be used in the sampling process. If an agreement is not reached, the dealer is entitled to a review by the executive director or the executive director’s designee of the sampling method to be used by the auditor.

(2) For the purpose of enforcement of this chapter, each dealer shall allow the department to examine its books and records at all reasonable hours; and, if the dealer refuses, the department may petition the circuit court to order the dealer to permit such examination, subject to the right of removal of the cause to the judicial circuit wherein such person’s business is located or wherein such person’s books and records are kept.

(3) Each person who sells or purchases communications services shall permit the department to examine his or her books and records at all reasonable hours. The person shall also maintain books and records as long as required by s. 213.35 in order to disclose the sales and purchases of all services sold, to whom sold, and the amount sold, in the form and manner that the department requires, so that the department can determine the volume of services sold or purchased, as defined by this chapter, and the dates and amounts of such sales and purchases. The department may petition the circuit court to require any person who refuses to keep such records to permit such inspection, subject to the right of removal of the cause to the judicial circuit wherein such person’s business is located or wherein such person’s books and records are kept.

(4)(a) The department shall send written notification, at least 60 days prior to the date an auditor is scheduled to begin an audit, informing the person of the audit. The department is not required to give 60 days’ prior notification of a forthcoming audit whenever the person requests an emergency audit.

(b) The written notification must specify:

1. The approximate date on which the auditor is scheduled to begin the audit.

2. A reminder that all of the records, receipts, invoices, resale certificates, and related documentation of the person must be made available to the auditor.

3. Any other requests or suggestions that the department considers necessary.

(c) Only records, receipts, invoices, resale certificates, and related documentation that are available to the auditor when the audit begins are acceptable for the purposes of the audit. A resale certificate containing a date prior to the date the audit commences constitutes acceptable documentation of the specific transactions that occurred in the past.

(d) The provisions of this chapter concerning fraudulent or improper records, receipts, invoices, resale certificates, and related documentation apply with respect to any audit.

(e) The requirement in paragraph (a) of 60 days’ written notification does not apply in cases of distress or jeopardy as provided in s. 202.33 or s. 202.36.

(5) If a dealer retains records in both machine-readable and hardcopy formats, upon a request by the department, the dealer shall make the records available to the department in the machine-readable format in which such records are retained. Any dealer or other person who fails or refuses to provide such records within 60 days after the department’s request or any extension thereof shall, in addition to all other penalties provided by law, be subject to a specific penalty of $5,000 per audit.

History.—ss. 26, 58, ch. 2000-260; s. 38, ch. 2001-140; s. 8, ch. 2003-254.



202.35 - Powers of department in dealing with delinquents; tax to be separately stated.

202.35 Powers of department in dealing with delinquents; tax to be separately stated.—

(1) If any dealer or other person fails to remit the tax, or any portion thereof, on or before the day when the tax is required by law to be paid, there will be added to the amount due interest at the rate calculated pursuant to s. 213.235 of the amount due from the date due until paid, except that the annual rate of interest shall never be greater than 12 percent. Interest on the delinquent tax is to be calculated beginning on the 21st day of the month following the month for which the tax is due, except as otherwise provided in this chapter.

(2) All penalties and interest imposed by this chapter are payable to and collectible by the department in the same manner as if they were a part of the tax collected under this chapter. The department may settle or compromise any such interest or penalties pursuant to s. 213.21.

(3) If a dealer or other person fails or refuses to make his or her records available for inspection so that an audit or examination of his or her books and records cannot be made, fails or refuses to register as a dealer, fails to make a report and pay the tax as provided by this chapter, makes a grossly incorrect report, or makes a report that is false or fraudulent, the department shall make an assessment from an estimate based upon the best information then available to it for the taxable period of retail sales of the dealer, together with any accrued interest and penalties. The department shall then proceed to collect the taxes, interest, and penalties on the basis of such assessment, which shall be considered prima facie correct; and the burden to show the contrary rests upon the dealer or other person. If the dealer fails to respond to a contact made pursuant to s. 202.27(6), or if a dealer’s records are determined to be inadequate for purposes of determining whether the dealer properly allocated tax to and between local governments, the department may determine the proper allocation or reallocation based upon the best information available to the department and shall seek the agreement of the affected local governments.

(4) Each dealer who makes retail sales of communications services shall add the amount of the taxes imposed or administered under this chapter to the price of the services sold by him or her and shall state the taxes separately from the price of the services on all invoices. The combined amount of taxes due under ss. 202.12 and 203.01 shall be stated and identified as the Florida communications services tax, and the combined amount of taxes due under s. 202.19 shall be stated and identified as the local communications services tax.

(5) A dealer may not advertise or hold out to the public, in any manner, directly or indirectly, that he or she will absorb all or any part of the tax; that he or she will relieve the purchaser of the payment of all or any part of the tax; that the tax will not be added to the selling price of the property or services sold or released; or, when added, that it or any part thereof will be refunded either directly or indirectly by any method. A person who violates this subsection with respect to advertising or refund is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A second or subsequent offense constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(6) Whenever in the construction, administration, or enforcement of this chapter there is any question respecting a duplication of the tax, the sale to the end consumer or last retail sale is the sale to be taxed, and, insofar as is practicable, there is to be no duplication or pyramiding of the tax.

History.—ss. 27, 58, ch. 2000-260; s. 38, ch. 2001-140; s. 9, ch. 2003-254; s. 6, ch. 2003-395; s. 29, ch. 2005-3.



202.36 - Departmental powers; hearings; distress warrants; bonds; subpoenas and subpoenas duces tecum.

202.36 Departmental powers; hearings; distress warrants; bonds; subpoenas and subpoenas duces tecum.—

(1) Any person required to pay a tax imposed or administered under this chapter or to make a return who renders a return or makes a payment of a tax with intent to deceive or defraud the government and prevent the government from collecting the amount of taxes imposed or administered by this chapter, or who otherwise fails to comply with this chapter for the taxable period for which any return is made, any tax is paid, or any report is made to the department, may be required by the department to show cause at a time and place to be set by the department, after 10 days’ notice in writing requiring the production of such books, records, or papers relating to the business of such person for such tax period as the department requires. The department may require such person or his or her employees to give testimony under oath and answer interrogatories respecting the sale of communications services within this state, the failure to make a true report thereof, or failure to pay the true amount of the tax required to be paid under this chapter. If such person fails to produce such books, records, or papers or to appear and answer questions within the scope of investigation relating to matters concerning taxes to be imposed or administered under this chapter, or fails to allow his or her agents or employees to give testimony, the department may estimate any unpaid deficiencies in taxes to be assessed against such person based on whatever information is available to it and may issue a distress warrant for the collection of such taxes, interest, or penalties estimated by the department to be due and payable; and such assessment shall be deemed prima facie correct. In such cases, the warrant shall be issued to the sheriff of any county in the state where such person owns or possesses any property; and the sheriff shall seize such property as is required to satisfy any such taxes, interest, or penalties and sell such property under the distress warrant in the same manner as property is permitted to be seized and sold under distress warrants issued to secure the payment of delinquent taxes. The department shall also have the right to writ of garnishment to subject any indebtedness due to the delinquent dealer by a third person in any goods, money, chattels, or effects of the delinquent dealer in the hands, possession, or control of the third person in the manner provided by law. The person whose tax return or report is being investigated may by written request to the department require that the hearing be set at a place within the judicial circuit wherein the person’s business is located or wherein such person’s books and records are kept. If there is jeopardy to the revenue and jeopardy is asserted in or with an assessment, the department shall proceed in the manner specified for jeopardy assessment in s. 213.732.

(2) Whenever it is necessary to ensure compliance with this chapter, the department shall require a cash deposit, bond, or other security as a condition to a person’s obtaining or retaining a dealer’s certificate of registration under this chapter. The bond must be in such form and amount as the department deems appropriate under the particular circumstances. Any person who fails to produce such cash deposit, bond, or other security may not obtain or retain a dealer’s certificate of registration under this chapter. The Department of Legal Affairs may seek an injunction, when requested by the department, to prevent such person from doing business subject to the provisions of this chapter until the cash deposit, bond, or other security is posted with the department. Any security required to be deposited may be sold by the department at public sale if it becomes necessary to do so in order to recover any tax, interest, or penalty due. Notice of such sale may be served personally or by mail upon the person who deposited the security. Mailing the notice to the last known address appearing on the records of the department constitutes adequate service. Any proceeds of the sale exceeding the amount due under this chapter must be returned to the person who deposited the security.

(3) The department or any person authorized by it in writing is authorized to make and sign assessments, tax warrants, assignments of tax warrants, and satisfaction of tax warrants.

(4)(a) The department may issue subpoenas or subpoenas duces tecum compelling the attendance and testimony of witnesses and the production of books, records, written materials, and electronically recorded information. Subpoenas must be issued with the written and signed approval of the executive director or his or her designee on written and sworn application by any employee of the department. The application must set forth the reason for the application, the name of the person subpoenaed, the time and place of appearance of the witness, and a description of any books, records, or electronically recorded information to be produced, together with a statement by the applicant that the department has unsuccessfully attempted other reasonable means of securing information and that the testimony of the witness or the written or electronically recorded materials sought in the subpoena are necessary for the collection of taxes, penalty, or interest or the enforcement of the taxes levied or administered under this chapter. A subpoena shall be served in the manner provided by law and by the Florida Rules of Civil Procedure and shall be returnable only during regular business hours and at least 20 calendar days after the date of service of the subpoena. Any subpoena to which this subsection applies must identify the taxpayer to whom the subpoena relates and to whom the records pertain and must provide other information to enable the person subpoenaed to locate the records required under the subpoena. The department shall give notice to the taxpayer to whom the subpoena relates within 3 days after the day on which the service of the subpoena is made. Within 14 days after service of the subpoena, the person to whom the subpoena is directed may serve written objection to the inspection or copying of any of the designated materials. If objection is made, the department may not inspect or copy the materials, except pursuant to an order of the circuit court. If an objection is made, the department may petition any circuit court for an order to comply with the subpoena. The subpoena must contain a written notice of the right to object to the subpoena. Every subpoena served upon the witness or custodian of records must be accompanied by a copy of the provisions of this subsection. If a person refuses to obey a subpoena or subpoena duces tecum, the department may apply to any circuit court of this state to enforce compliance with the subpoena. Witnesses are entitled to be paid a mileage allowance and witness fees as authorized for witnesses in civil cases.

(b)1. If any subpoena is served on any person who is a third-party recordkeeper and the subpoena requires the production of any portion of the records made or kept of the business transactions or affairs of any person other than the person subpoenaed, notice of the subpoena must be given to any person to whom the records pertain and to the taxpayer to whom the subpoena relates. Such notice must be given within 3 days after the day on which the service on the third-party recordkeeper is made, if the department can at that time identify the person to whom the records pertain. If the person to whom the records pertain cannot be identified at the time of issuance of the subpoena, the third-party recordkeeper shall immediately inform the department of such person’s identity, and the department shall give notice to that person within 3 days thereafter. The notice must be accompanied by a copy of the subpoena that has been served and must contain directions for staying compliance with the subpoena under subparagraph (c)2.

2. The notice is sufficient if, on or before the third day, the notice is delivered in hand to the person entitled to notice or is mailed by certified or registered mail to the last known mailing address of the person, or, in the absence of a last known address, is left with the person subpoenaed.

3. As used in this subsection, “third-party recordkeeper” means:

a. Any mutual savings bank, cooperative bank, domestic building and loan association, or other savings institution chartered and supervised as a savings and loan association or similar association under federal or state law; a bank as defined in s. 581 of the Internal Revenue Code; or any credit union within the meaning of s. 501(c)(14)(A) of the Internal Revenue Code.

b. Any consumer reporting agency as defined under s. 603(f) of the Fair Credit Reporting Act, 15 U.S.C. s. 1681a(f).

c. Any person extending credit through the use of credit cards or similar devices.

d. Any broker as defined in s. 3(a)(4) of the Securities Exchange Act of 1934, 15 U.S.C. s. 78c(a)(4).

e. Any attorney.

f. Any accountant.

g. Any barter exchange as defined in s. 6045(c)(3) of the Internal Revenue Code.

h. Any regulated investment company as defined in s. 851 of the Internal Revenue Code.

4. This paragraph does not apply to a subpoena served on the person with respect to whose liability the subpoena is issued or an officer or employee of the person; to a subpoena to determine whether or not records of the business transactions or affairs of an identified person have been made or kept; or to a subpoena described in paragraph (f).

(c)1. Notwithstanding any other law, a person who is entitled to notice of a subpoena under paragraph (b) and the taxpayer to whom the subpoena relates have the right to intervene in any proceeding with respect to the enforcement of the subpoena under paragraph (a).

2. Notwithstanding any other law, a person who is entitled to notice of a subpoena under paragraph (b) and the taxpayer to whom the subpoena relates have the right to stay compliance with the subpoena if, not later than the 14th day after the day the notice is given in the manner provided in subparagraph (b)2.:

a. Notice of intent to stay the subpoena is given in writing to the person subpoenaed;

b. A copy of the notice of intent to stay the subpoena is mailed by registered or certified mail to the person and to the department; and

c. Suit is filed against the department in the circuit court to stay compliance with the subpoena.

(d) An examination of any records required to be produced under a subpoena as to which notice is required under paragraph (b) may not be made:

1. Before the expiration of the 14-day period allowed for the notice of intent to stay under subparagraph (c)2.; or

2. When the requirements of subparagraph (c)2. have been met, except in accordance with an order issued by the circuit court authorizing examination of the records or with the consent of the person staying compliance.

(e) Any subpoena issued under paragraph (a) which does not identify the person with respect to whose liability the subpoena is issued may be served only after a proceeding in any circuit court in which the department establishes that:

1. The subpoena relates to the investigation of a particular person or ascertainable group or class of persons.

2. There is reasonable basis for believing that the person or group or class of persons may fail or may have failed to comply with any provision of state law.

3. The information sought to be obtained from the examination of the records and the identity of the person or persons with respect to whose liability the subpoena is issued is not readily available from other sources.

(f) In the case of a subpoena issued under paragraph (a), the provisions of subparagraph (b)1. and paragraph (c) do not apply if, upon petition by the department, a circuit court determines, on the basis of the facts and circumstances alleged, that there is reasonable cause to believe that the giving of notice may lead to attempts to conceal, destroy, or alter records relevant to the examination, may prevent the communication of information from other persons through intimidation, bribery, or collusion, or may result in flight to avoid prosecution, testifying, or production of records.

(g)1. Any circuit court has jurisdiction to hear and determine proceedings brought under paragraph (e) or paragraph (f). The determinations required to be made under paragraphs (e) and (f) shall be ex parte and shall be made solely upon the petition and supporting affidavits. An order denying the petition shall be deemed a final order that may be appealed.

2. Except for cases that the court considers of great importance, any proceeding brought for the enforcement of any subpoena or any proceeding under this subsection, and any appeal therefrom, takes precedence on the docket over all cases and shall be assigned for hearing and decided at the earliest practicable date.

(h) The department shall by rule establish the rates and conditions for payments to reimburse reasonably necessary costs directly incurred by third-party recordkeepers in searching for, reproducing, or transporting books, papers, records, or other data required to be produced by subpoena upon request of the department. The reimbursement shall be in addition to any mileage allowance and fees paid under paragraph (a).

(i)1. Except as provided in subparagraph 2., an action initiated in circuit court under this subsection must be filed in the circuit court in the county where:

a. The taxpayer to whom the subpoena relates resides or maintains his or her principal commercial domicile in this state;

b. The person subpoenaed resides or maintains his or her principal commercial domicile in this state; or

c. The person to whom the records pertain resides or maintains his or her principal commercial domicile in this state.

2. Venue in an action initiated in circuit court under this subsection by a person who is not a resident of this state or does not maintain a commercial domicile in this state rests in Leon County.

3. Venue in an action initiated in circuit court pursuant to paragraph (e) rests in the Second Judicial Circuit Court in and for Leon County.

History.—ss. 28, 58, ch. 2000-260; s. 38, ch. 2001-140.



202.37 - Special rules for administration of local communications services tax.

202.37 Special rules for administration of local communications services tax.—

(1)(a) Except as otherwise provided in this section, all statutory provisions and administrative rules applicable to the communications services tax imposed by s. 202.12 apply to any local communications services tax imposed under s. 202.19, and the department shall administer, collect, and enforce all taxes imposed under s. 202.19, including interest and penalties attributable thereto, in accordance with the same procedures used in the administration, collection, and enforcement of the communications services tax imposed by s. 202.12. Audits performed by the department shall include a determination of the dealer’s compliance with the jurisdictional situsing of its customers’ service addresses and a determination of whether the rate collected for the local tax pursuant to ss. 202.19 and 202.20 is correct. The person or entity designated by a local government pursuant to s. 213.053(8) may provide evidence to the department demonstrating a specific person’s failure to fully or correctly report taxable communications services sales within the jurisdiction. The department may request additional information from the designee to assist in any review. The department shall inform the designee of what action, if any, the department intends to take regarding the person.

(b) The department may contract with one or more private entities to assist it in fulfilling its obligation of administering the local communications services taxes imposed under this chapter, including, but not limited to, the compilation, maintenance, and publication of data pursuant to ss. 202.21 and 202.22.

(c) Notwithstanding any other provision of law to the contrary, if a dealer of communications services provides communications services solely within a single county, that county or any municipality located therein may perform an audit of such dealer with respect to communications services provided by such dealer within such county, including both the state and local components of the communications services tax imposed and any other tax administered pursuant to this chapter.

1. Prior to the exercise of such authority, and for purposes of determining whether a dealer operates solely within one county, a local government may presume such localized operation if the dealer reports sales in a single county. Upon notice by the local government to the department of an intent to audit a dealer, the department shall notify the local government within 60 days if the department has issued a notice of intent to audit the dealer, or it shall notify the dealer of the local government’s request to audit.

2. The dealer may, within 30 days, rebut the single-county-operation presumption by providing evidence to the department that it provides communication services in more than one county in the state or that it is part of an affiliated group members of which provide communications services in more than one county in the state. An affiliated group is defined as one or more chains of includable corporations or partnerships connected through ownership with a common parent corporation or other partnership which is an includable corporation or partnership when the common parent corporation or partnership has ownership in at least one other includable corporation or partnership which generally satisfies the requirements of s. 267 or s. 707 of the Internal Revenue Code. If a dealer or a member of an affiliated group provides communications services in more than one county in the state, the department will notify the local government that no audit may be performed.

3. If, during the course of an audit conducted pursuant to this paragraph, a local government determines that a dealer provided communications services in more than one county during the period under audit, the local government shall terminate the audit and notify the department of its findings.

4. Local governments conducting audits shall be bound by department rules and technical assistance advisements issued during the course of an audit conducted pursuant to this paragraph. Local governments conducting communications services tax audits pursuant to this subparagraph, or taxpayers being audited pursuant to this subparagraph, may request and the department may issue technical assistance advisements pursuant to s. 213.22 regarding a pending audit issue. When the department is requested to issue a technical assistance advisement hereunder, it shall notify the affected local government or taxpayer of the request.

5. Any audit performed hereunder shall obligate the local government to extend situsing work performed during such audit to include all addresses within the county. Such audit results shall be performed on behalf of and computed for each local government and unincorporated county area inside the subject county, and they shall be bound thereby.

6. The review, protest, and collection of amounts due as the results of an audit performed hereunder shall be the responsibility of the local jurisdiction and shall be governed by s. 166.234 to the extent not inconsistent with this chapter.

7. No fee or any portion of a fee for audits conducted on behalf of a municipality or county pursuant to this paragraph shall be based upon the amount assessed or collected as a result of the audit, and no determination based upon an audit conducted in violation of this prohibition shall be valid.

8. All audits performed pursuant to this paragraph shall be in accordance with standards promulgated by the American Institute of Certified Public Accountants, the Institute of Internal Auditors, or the Comptroller General of the United States insofar as those standards are not inconsistent with rules of the Department of Revenue.

9. Results of audits performed pursuant to this paragraph shall be valid for all jurisdictions within the subject county. The assessment, review, and collection of any amounts ultimately determined to be due as the result of such an audit will be the responsibility of the auditing jurisdiction, and any such collections from the dealer shall be remitted to the Department of Revenue along with appropriate instructions for distribution of such amounts. No entity subject to audit hereunder can be audited by any local jurisdiction for compliance with this chapter more frequently than once every 3 years.

(2) Each dealer of communications services obligated to collect and remit one or more local communications services taxes imposed under s. 202.19 shall separately report and identify each such tax to the department, by jurisdiction, on a form prescribed by the department, and shall pay such taxes to the department. However, taxes imposed under s. 202.19(5) shall be added to and included in the amounts reported to the department as taxes imposed under s. 202.19(1). A dealer of communications services may include in a single payment to the department:

(a) The total amount of all local communications services taxes imposed pursuant to s. 202.19; and

(b) The amount of communications services tax imposed by ss. 202.12 and 203.01.

History.—ss. 29, 58, ch. 2000-260; ss. 22, 38, ch. 2001-140; s. 32, ch. 2002-1; s. 2, ch. 2006-85; s. 74, ch. 2011-142; s. 11, ch. 2013-18.



202.381 - Transition from previous taxes.

202.381 Transition from previous taxes.—The department is directed to implement the tax changes contained in this act, and in chapter 2000-260, Laws of Florida, in a manner that ensures that any request or action under existing statutes and rules, including, but not limited to, a claim for a credit or refund of an overpayment of tax, audits in progress, and protests of tax, penalty, or interest initiated before October 1, 2001, shall apply, to the fullest extent possible, to any tax that replaces an existing tax that is repealed effective October 1, 2001. It is the intent of the Legislature that a person not be subject to an adverse administrative action solely due to the tax changes that take effect October 1, 2001.

History.—s. 24, ch. 2001-140.



202.41 - Security for bonded indebtedness pledged under previous law.

202.41 Security for bonded indebtedness pledged under previous law.—Revenue received by a taxing authority under this act shall be deemed to replace any taxes or fees previously imposed but repealed by this act without any further action on the part of such taxing authority. If the repeal under this act of a taxing authority’s authority to levy taxes or fees impairs security pledged to retire the authority’s bonded indebtedness secured by such taxes or fees, then to the extent of any such impairment, a like sum of revenue received by the authority under this act shall be deemed as a matter of law to replace said taxes and fees as security for the bonded indebtedness.

History.—ss. 54, 58, ch. 2000-260; s. 38, ch. 2001-140.






Chapter 203 - GROSS RECEIPTS TAXES

203.001 - Combined rate for tax collected pursuant to ss. 202.12(1)(a) and 203.01(1)(b).

1203.001 Combined rate for tax collected pursuant to ss. 202.12(1)(a) and 203.01(1)(b).—In complying with ss. 1-3, ch. 2010-149, Laws of Florida, the dealer of communication services may collect a combined rate of 5.07 percent, composed of the 4.92 percent and 0.15 percent rates required by ss. 202.12(1)(a) and 203.01(1)(b)3., respectively, if the provider properly reflects the tax collected with respect to the two provisions as required in the return to the Department of Revenue.

History.—s. 5, ch. 2010-149; s. 8, ch. 2015-221.

1Note.—Section 6, ch. 2010-149, provides that “[t]he Department of Revenue may, and all conditions are deemed met to, adopt emergency rules pursuant to ss. 120.536(1) and 120.54, Florida Statutes, for the purpose of promulgating such forms and instructions as are required to effectuate this act.”



203.0011 - Combined rate for tax collected pursuant to ss. 203.01(1)(b)4. and 212.05(1)(e)1.c.

1203.0011 Combined rate for tax collected pursuant to ss. 203.01(1)(b)4. and 212.05(1)(e)1.c.—In complying with the amendments to ss. 203.01 and 212.05, relating to the additional tax on electrical power or energy, made by this act, a seller of electrical power or energy may collect a combined rate of 6.95 percent, which consists of the 4.35 percent and 2.6 percent required under ss. 212.05(1)(e)1.c. and 203.01(1)(b)4., respectively, if the provider properly reflects the tax collected with respect to the two provisions as required in the return to the Department of Revenue.

History.—s. 6, ch. 2014-38.

1Note.—Also published at s. 212.05011.



203.01 - Tax on gross receipts for utility and communications services.

203.01 Tax on gross receipts for utility and communications services.—

1(1)(a)1. A tax is imposed on gross receipts from utility services that are delivered to a retail consumer in this state. The tax shall be levied as provided in paragraphs (b)-(j).

2. A tax is levied on communications services as defined in s. 202.11(1). The tax shall be applied to the same services and transactions as are subject to taxation under chapter 202, and to communications services that are subject to the exemption provided in s. 202.125(1). The tax shall be applied to the sales price of communications services when sold at retail, as the terms are defined in s. 202.11, shall be due and payable at the same time as the taxes imposed pursuant to chapter 202, and shall be administered and collected pursuant to chapter 202.

3. An additional tax is levied on charges for, or the use of, electrical power or energy that is subject to the tax levied pursuant to s. 212.05(1)(e)1.c. or s. 212.06(1). The tax shall be applied to the same transactions or uses as are subject to taxation under s. 212.05(1)(e)1.c. or s. 212.06(1). If a transaction or use is exempt from the tax imposed under s. 212.05(1)(e)1.c. or s. 212.06(1), the transaction or use is also exempt from the tax imposed under this subparagraph. The tax shall be applied to charges for electrical power or energy and is due and payable at the same time as taxes imposed pursuant to chapter 212. Chapter 212 governs the administration and enforcement of the tax imposed by this subparagraph. The charges upon which the tax imposed by this subparagraph is applied do not include the taxes imposed by subparagraph 1. or s. 166.231. The tax imposed by this subparagraph becomes state funds at the moment of collection and is not considered as revenue of a utility for purposes of a franchise agreement between the utility and a local government.

2(b)1. The rate applied to utility services shall be 2.5 percent.

2. The rate applied to communications services shall be 2.37 percent.

3. An additional rate of 0.15 percent shall be applied to communication services subject to the tax levied pursuant to s. 202.12(1)(a), (c), and (d). The exemption provided in s. 202.125(1) applies to the tax levied pursuant to this subparagraph.

4. The rate applied to electrical power or energy taxed under subparagraph (a)3. shall be 2.6 percent.

(c)1. The tax imposed under subparagraph (a)1. shall be levied against the total amount of gross receipts received by a distribution company for its sale of utility services if the utility service is delivered to the retail consumer by a distribution company and the retail consumer pays the distribution company a charge for utility service which includes a charge for both the electricity and the transportation of electricity to the retail consumer. The distribution company shall report and remit to the Department of Revenue by the 20th day of each month the taxes levied pursuant to this paragraph during the preceding month.

2. To the extent practicable, the Department of Revenue must distribute all receipts of taxes remitted under this chapter to the Public Education Capital Outlay and Debt Service Trust Fund in the same month as the department collects such taxes.

(d)1. Each distribution company that receives payment for the delivery of electricity to a retail consumer in this state is subject to tax on the exercise of this privilege as provided by this paragraph unless the payment is subject to tax under paragraph (c). For the exercise of this privilege, the tax levied on the distribution company’s receipts for the delivery of electricity shall be determined by multiplying the number of kilowatt hours delivered by the index price and applying the rate in subparagraph (b)1. to the result.

2. The index price is the Florida price per kilowatt hour for retail consumers in the previous calendar year, as published in the United States Energy Information Administration Electric Power Monthly and announced by the Department of Revenue on June 1 of each year to be effective for the 12-month period beginning July 1 of that year. For each residential, commercial, and industrial customer class, the applicable index posted for residential, commercial, and industrial shall be applied in calculating the gross receipts to which the tax applies. If publication of the indices is delayed or discontinued, the last posted index shall be used until a current index is posted or the department adopts a comparable index by rule.

3. Tax due under this paragraph shall be administered, paid, and reported in the same manner as the tax due under paragraph (c).

4. The amount of tax due under this paragraph shall be reduced by the amount of any like tax lawfully imposed on and paid by the person from whom the retail consumer purchased the electricity, whether imposed by and paid to this state, another state, a territory of the United States, or the District of Columbia. This reduction in tax shall be available to the retail consumer as a refund made pursuant to s. 215.26 and does not inure to the benefit of the person who receives payment for the delivery of the electricity. The methods of demonstrating proof of payment and the amount of such refund shall be made according to rules of the Department of Revenue.

(e)1. A distribution company that receives payment for the sale or transportation of natural or manufactured gas to a retail consumer in this state is subject to tax on the exercise of this privilege as provided by this paragraph. For the exercise of this privilege, the tax levied on the distribution company’s receipts for the sale or transportation of natural or manufactured gas shall be determined by dividing the number of cubic feet delivered by 1,000, multiplying the resulting number by the index price, and applying the rate in subparagraph (b)1. to the result.

2. The index price is the Florida price per 1,000 cubic feet for retail consumers in the previous calendar year as published in the United States Energy Information Administration Natural Gas Monthly and announced by the Department of Revenue on June 1 of each year to be effective for the 12-month period beginning July 1 of that year. For each residential, commercial, and industrial customer class, the applicable index posted for residential, commercial, and industrial shall be applied in calculating the gross receipts to which the tax applies. If publication of the indices is delayed or discontinued, the last posted index shall be used until a current index is posted or the department adopts a comparable index by rule.

3. Tax due under this paragraph shall be administered, paid, and reported in the same manner as the tax due under paragraph (c).

4. The amount of tax due under this paragraph shall be reduced by the amount of any like tax lawfully imposed on and paid by the person from whom the retail consumer purchased the natural gas or manufactured gas, whether imposed by and paid to this state, another state, a territory of the United States, or the District of Columbia. This reduction in tax shall be available to the retail consumer as a refund pursuant to s. 215.26 and does not inure to the benefit of the person providing the transportation service. The methods of demonstrating proof of payment and the amount of such refund shall be made according to rules of the Department of Revenue.

(f) Any person who imports into this state electricity, natural gas, or manufactured gas, or severs natural gas, for that person’s own use or consumption as a substitute for purchasing utility, transportation, or delivery services taxable under subparagraph (a)1. and who cannot demonstrate payment of the tax imposed by this chapter must register with the Department of Revenue and pay into the State Treasury each month an amount equal to the cost price, as defined in s. 212.02, of such electricity, natural gas, or manufactured gas times the rate set forth in subparagraph (b)1., reduced by the amount of any like tax lawfully imposed on and paid by the person from whom the electricity, natural gas, or manufactured gas was purchased or any person who provided delivery service or transportation service in connection with the electricity, natural gas, or manufactured gas. The methods of demonstrating proof of payment and the amount of such reductions in tax shall be made according to rules of the Department of Revenue.

(g) Electricity produced by cogeneration or by small power producers which is transmitted and distributed by a public utility between two locations of a customer of the utility pursuant to s. 366.051 is subject to the tax imposed by subparagraph (a)1. The tax shall be applied to the cost price, as defined in s. 212.02, of such electricity and shall be paid each month by the producer of such electricity.

(h) Electricity produced by cogeneration or by small power producers during the 12-month period ending June 30 of each year which is in excess of nontaxable electricity produced during the 12-month period ending June 30, 1990, is subject to the tax imposed by subparagraph (a)1. The tax shall be applied to the cost price, as defined in s. 212.02, of such electricity and shall be paid each month, beginning with the month in which total production exceeds the production of nontaxable electricity for the 12-month period ending June 30, 1990. As used in this paragraph, the term “nontaxable electricity” means electricity produced by cogeneration or by small power producers which is not subject to tax under paragraph (g). Taxes paid pursuant to paragraph (g) may be credited against taxes due under this paragraph. Electricity generated as part of an industrial manufacturing process that manufactures products from phosphate rock, raw wood fiber, paper, citrus, or any agricultural product is not subject to the tax imposed by this paragraph. The term “industrial manufacturing process” means the entire process conducted at the location where the process takes place.

(i) Any person other than a cogenerator or small power producer described in paragraph (h) who produces for his or her own use electrical energy that is a substitute for electrical energy produced by an electric utility as defined in s. 366.02 is subject to the tax imposed by subparagraph (a)1. The tax shall be applied to the cost price, as defined in s. 212.02, of such electrical energy and shall be paid each month. This paragraph does not apply to electrical energy produced and used by an electric utility.

(j) Notwithstanding any other provision of this chapter, with the exception of a communications services dealer reporting taxes administered under chapter 202, the department may require:

1. A quarterly return and payment when the tax remitted for the preceding four calendar quarters did not exceed $1,000;

2. A semiannual return and payment when the tax remitted for the preceding four calendar quarters did not exceed $500; or

3. An annual return and payment when the tax remitted for the preceding four calendar quarters did not exceed $100.

(2)(a) In addition to any other penalty provided by law, any person who fails to timely report and pay any tax imposed on gross receipts from utility services under this chapter shall pay a penalty equal to 10 percent of any unpaid tax, if the failure is for less than 31 days, plus an additional 10 percent of any unpaid tax for each additional 30 days or fraction thereof. However, such penalty may not be less than $10 or exceed a total of 50 percent in the aggregate of any unpaid tax.

(b) In addition to any other penalty provided by law, any person who falsely or fraudulently reports or unlawfully attempts to evade paying any tax imposed on gross receipts from utility services under this chapter shall pay a penalty equal to 100 percent of any tax due and is guilty of a misdemeanor of the second degree, punishable as provided under s. 775.082 or s. 775.083.

1(3) The tax imposed by subparagraph (1)(a)1. does not apply to:

(a)1. The sale or transportation of natural gas or manufactured gas to a public or private utility, including a municipal corporation or rural electric cooperative association, for resale or for use as fuel in the generation of electricity; or

2. The sale or delivery of electricity to a public or private utility, including a municipal corporation or rural electric cooperative association, for resale, or as part of an electrical interchange agreement or contract between such utilities for the purpose of transferring more economically generated power;

if the person deriving gross receipts from such sale demonstrates that a sale, transportation, or delivery for resale in fact occurred and complies with the following requirements: A sale, transportation, or delivery for resale must be in strict compliance with the rules of the Department of Revenue; and any sale subject to the tax imposed by this section which is not in strict compliance with the rules of the Department of Revenue shall be subject to the tax at the appropriate rate imposed on utilities under subparagraph (1)(b)1. on the person making the sale. Any person making a sale for resale may, through an informal protest provided in s. 213.21 and the rules of the Department of Revenue, provide the department with evidence of the exempt status of a sale. The department shall adopt rules that provide that valid proof and documentation of the resale by a person making the sale for resale will be accepted by the department when submitted during the protest period but will not be accepted when submitted in any proceeding under chapter 120 or any circuit court action instituted under chapter 72;

(b) Wholesale sales of electric transmission service;

(c) The use of natural gas in the production of oil or gas, or the use of natural or manufactured gas by a person transporting natural or manufactured gas, when used and consumed in providing such services; or

(d) The sale or transportation to, or use of, natural gas or manufactured gas by a person eligible for an exemption under s. 212.08(7)(ff)2. for use as an energy source or a raw material. Possession by a seller of natural or manufactured gas or by any person providing transportation or delivery of natural or manufactured gas of a written certification by the purchaser, certifying the purchaser’s entitlement to the exclusion permitted by this paragraph, relieves the seller or person providing transportation or delivery from the responsibility of remitting tax on the nontaxable amounts, and the department shall look solely to the purchaser for recovery of such tax if the department determines that the purchaser was not entitled to the exclusion. The certification must include an acknowledgment by the purchaser that it will be liable for tax pursuant to paragraph (1)(f) if the requirements for exclusion are not met.

1(4) The tax imposed pursuant to subparagraph (1)(a)1. relating to the provision of utility services at the option of the person supplying the taxable services may be separately stated as Florida gross receipts tax on the total amount of any bill, invoice, or other tangible evidence of the provision of such taxable services and may be added as a component part of the total charge. If a provider of taxable services elects to separately state such tax as a component of the charge for the provision of such taxable services, any person, including all governmental units, shall remit the tax to the person who provides such taxable services as a part of the total bill, and the tax is a component part of the debt of the purchaser to the person who provides such taxable services until paid and, if unpaid, is recoverable at law in the same manner as any other part of the charge for such taxable services. For a utility, the decision to separately state any increase in the rate of tax imposed by this chapter which is effective after December 31, 1989, and the ability to recover the increased charge from the customer is not subject to regulatory approval.

(5) The tax is imposed upon every person for the privilege of conducting a utility or communications services business, and each provider of the taxable services remains fully and completely liable for the tax, even if the tax is separately stated as a line item or component of the total bill.

(6) Any person who provides such services and who fails, neglects, or refuses to remit the tax imposed in this chapter, either by himself or herself, or through agents or employees, is liable for the tax and is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

1(7) Gross receipts subject to the tax imposed under subparagraph (1)(a)1. for the provision of electricity must include receipts from monthly customer charges or monthly customer facility charges.

(8) Notwithstanding the provisions of subsection (4) and s. 212.07(2), sums that were charged or billed as taxes under this section and chapter 212 and that were remitted to the state in full as taxes shall not be subject to refund by the state or by the utility or other person that remitted the sums, when the amount remitted was not in excess of the amount of tax imposed by chapter 212 and this section.

(9) Any person who engages in the transportation of natural or manufactured gas shall furnish annually to the Department of Revenue a list of customers to whom transportation services were provided in the prior year. This reporting requirement does not apply to distribution companies. Any person required to furnish such a list may elect to identify only those customers who take direct delivery without purchasing interconnection services from a distribution company. Such reports are subject to the confidentiality provisions of s. 213.053. Any person required to furnish a customer list may instead comply by maintaining a publicly accessible customer list on its Internet website. Such list shall be updated no less than annually.

History.—ss. 1, 2, ch. 15658, 1931; CGL 1936 Supp. 1279(108), (109); s. 7, ch. 22858, 1945; s. 1, ch. 57-819; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 10, ch. 75-292; s. 3, ch. 80-381; s. 15, ch. 83-137; ss. 1, 4, ch. 84-342; s. 29, ch. 85-116; s. 2, ch. 85-174; s. 2, ch. 86-155; s. 68, ch. 87-6; s. 41, ch. 87-101; s. 43, ch. 87-224; s. 7, ch. 89-292; s. 12, ch. 89-356; s. 14, ch. 90-132; s. 11, ch. 91-112; s. 234, ch. 91-224; s. 8, ch. 92-320; s. 10, ch. 93-233; s. 1054, ch. 95-147; s. 2, ch. 95-403; s. 12, ch. 96-397; s. 6, ch. 97-233; s. 11, ch. 98-277; ss. 40, 41, 58, ch. 2000-260; s. 10, ch. 2000-355; ss. 25, 38, ch. 2001-140; s. 1, ch. 2003-17; s. 178, ch. 2003-261; s. 1, ch. 2005-148; s. 7, ch. 2005-187; s. 2, ch. 2007-60; s. 3, ch. 2010-149; s. 9, ch. 2012-70; s. 4, ch. 2014-38.

1Note.—Section 12, ch. 2014-38, provides that “[t]he Department of Revenue may, and all conditions are deemed met to, adopt emergency rules pursuant to ss. 120.536(1) and 120.54, Florida Statutes, for the purpose of implementing the amendments to ss. 203.01, 212.05, 212.12, and 212.20, Florida Statutes, relating to changes to the taxation of electrical power or energy, made by this act. This section expires July 1, 2017.”

2Note.—Section 6, ch. 2010-149, provides that “[t]he Department of Revenue may, and all conditions are deemed met to, adopt emergency rules pursuant to ss. 120.536(1) and 120.54, Florida Statutes, for the purpose of promulgating such forms and instructions as are required to effectuate this act.”



203.0111 - Application of tax increase.

203.0111 Application of tax increase.—With respect to utility services regularly billed on a monthly cycle basis, each increase in the gross receipts tax provided for in this act shall apply to any bill dated on or after July 1 in the year in which the increase becomes effective.

History.—s. 16, ch. 90-132.



203.012 - Definitions.

203.012 Definitions.—As used in this chapter:

(1) “Distribution company” means any person owning or operating local electric or natural or manufactured gas utility distribution facilities within this state for the transmission, delivery, and sale of electricity or natural or manufactured gas. The term does not include natural gas transmission companies that are subject to the jurisdiction of the Federal Energy Regulatory Commission.

(2) “Person” means any person as defined in s. 212.02.

(3) “Utility service” means electricity for light, heat, or power; and natural or manufactured gas for light, heat, or power, including transportation, delivery, transmission, and distribution of the electricity or natural or manufactured gas. This subsection does not broaden the definition of utility service to include separately stated charges for tangible personal property or services which are not charges for the electricity or natural or manufactured gas or the transportation, delivery, transmission, or distribution of electricity or natural or manufactured gas.

History.—ss. 2, 6, ch. 84-342; s. 30, ch. 85-116; s. 3, ch. 85-174; s. 3, ch. 86-155; s. 44, ch. 87-224; s. 17, ch. 90-132; s. 13, ch. 91-112; s. 1, ch. 97-283; ss. 42, 58, ch. 2000-260; s. 38, ch. 2001-140; s. 2, ch. 2005-148.



203.02 - Powers of Department of Revenue.

203.02 Powers of Department of Revenue.—The Department of Revenue may audit the reports provided for in s. 203.01; and each and every such person shall submit all records, books, papers and accounts as to business done to the department or its duly authorized agents for examination or investigation upon demand.

History.—s. 3, ch. 15658, 1931; CGL 1936 Supp. 1279(110); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106.



203.03 - Penalties.

203.03 Penalties.—

(1) Any officer, agent, or representative of any such person who receives any payment for the furnishing of the things or the services above mentioned without first complying with the provisions of this chapter is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who willfully violates or fails to comply with any of the provisions of this chapter is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 4, ch. 15658, 1931; CGL 1936 Supp. 7455(3); s. 108, ch. 71-136; s. 69, ch. 87-6; s. 42, ch. 87-101; s. 15, ch. 91-224.



203.04 - Construction of laws granting exemptions or exceptions.

203.04 Construction of laws granting exemptions or exceptions.—No statute or law, general, special, or local hereafter enacted which either directly or indirectly relates to exemptions or exceptions from taxation in this state shall be construed as including or extending to the gross receipts taxes imposed by this chapter unless its application to said chapter, either directly or indirectly, is clearly and specifically expressed and no repeals by implication shall be recognized in this connection. This is a rule of statutory construction to be applied to statutes and laws hereafter enacted.

History.—ss. 1, 2, 3, ch. 63-535; s. 49, ch. 91-45; s. 13, ch. 96-397.



203.06 - Interest on delinquent payments.

203.06 Interest on delinquent payments.—Any payments as imposed in this chapter, if not received by the Department of Revenue on or before the due date as provided by law, shall include, as an additional part of such amount due, interest at the rate of 1 percent per month, accruing from the date due until paid.

History.—s. 5, ch. 76-261.



203.07 - Settlement or compromise of penalties and interest.

203.07 Settlement or compromise of penalties and interest.—The department, pursuant to s. 213.21, may settle or compromise penalties or interest imposed by this chapter.

History.—s. 6, ch. 81-178.






Chapter 205 - LOCAL BUSINESS TAXES

205.013 - Short title.

205.013 Short title.—This chapter shall be known and may be cited as the “Local Business Tax Act.”

History.—s. 1, ch. 72-306; s. 1, ch. 73-144; s. 1, ch. 2006-152.



205.022 - Definitions.

205.022 Definitions.—When used in this chapter, the following terms and phrases shall have the meanings ascribed to them in this section, except when the context clearly indicates a different meaning:

(1) “Business,” “profession,” and “occupation” do not include the customary religious, charitable, or educational activities of nonprofit religious, nonprofit charitable, and nonprofit educational institutions in this state, which institutions are more particularly defined and limited as follows:

(a) “Religious institutions” means churches and ecclesiastical or denominational organizations or established physical places for worship in this state at which nonprofit religious services and activities are regularly conducted and carried on, and also means church cemeteries.

(b) “Educational institutions” means state tax-supported or parochial, church and nonprofit private schools, colleges, or universities conducting regular classes and courses of study required for accreditation by or membership in the Southern Association of Colleges and Schools, the Department of Education, or the Florida Council of Independent Schools. Nonprofit libraries, art galleries, and museums open to the public are defined as educational institutions and eligible for exemption.

(c) “Charitable institutions” means only nonprofit corporations operating physical facilities in this state at which are provided charitable services, a reasonable percentage of which are without cost to those unable to pay.

(2) “Receipt” means the document that is issued by the local governing authority which bears the words “Local Business Tax Receipt” and evidences that the person in whose name the document is issued has complied with the provisions of this chapter relating to the business tax.

(3) “Classification” means the method by which a business or group of businesses is identified by size or type, or both.

(4) “Enterprise zone” means an area designated as an enterprise zone pursuant to s. 290.0065. This subsection expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(5) “Local business tax” means the fees charged and the method by which a local governing authority grants the privilege of engaging in or managing any business, profession, or occupation within its jurisdiction. It does not mean any fees or licenses paid to any board, commission, or officer for permits, registration, examination, or inspection. Unless otherwise provided by law, these are deemed to be regulatory and in addition to, but not in lieu of, any local business tax imposed under the provisions of this chapter.

(6) “Local governing authority” means the governing body of any county or incorporated municipality of this state.

(7) “Person” means any individual, firm, partnership, joint adventure, syndicate, or other group or combination acting as a unit, association, corporation, estate, trust, business trust, trustee, executor, administrator, receiver, or other fiduciary, and includes the plural as well as the singular.

(8) “Taxpayer” means any person liable for taxes imposed under the provisions of this chapter; any agent required to file and pay any taxes imposed hereunder; and the heirs, successors, assignees, and transferees of any such person or agent.

(9) “Independent contractor” has the same meaning as provided in s. 440.02(15)(d)1.a. and b.

History.—s. 1, ch. 72-306; s. 1, ch. 73-144; s. 5, ch. 82-75; s. 31, ch. 84-356; s. 50, ch. 91-45; s. 69, ch. 94-136; s. 18, ch. 2005-287; s. 2, ch. 2006-152; s. 1, ch. 2011-78.



205.023 - Requirement to report status of fictitious name registration.

205.023 Requirement to report status of fictitious name registration.—As a prerequisite to receiving a local business tax receipt under this chapter or transferring a business license under s. 205.033(2) or s. 205.043(2), the applicant or new owner must present to the county or municipality that has jurisdiction to issue or transfer the receipt either:

(1) A copy of the applicant’s or new owner’s current fictitious name registration, issued by the Division of Corporations of the Department of State; or

(2) A written statement, signed by the applicant or new owner, which sets forth the reason that the applicant or new owner need not comply with the Fictitious Name Act.

History.—s. 1, ch. 94-87; s. 3, ch. 2006-152.



205.0315 - Ordinance adoption after October 1, 1995.

205.0315 Ordinance adoption after October 1, 1995.—Beginning October 1, 1995, a county or municipality that has not adopted a business tax ordinance or resolution may adopt a business tax ordinance. The business tax rate structure and classifications in the adopted ordinance must be reasonable and based upon the rate structure and classifications prescribed in ordinances adopted by adjacent local governments that have implemented s. 205.0535. If no adjacent local government has implemented s. 205.0535, or if the governing body of the county or municipality finds that the rate structures or classifications of adjacent local governments are unreasonable, the rate structure or classifications prescribed in its ordinance may be based upon those prescribed in ordinances adopted by local governments that have implemented s. 205.0535 in counties or municipalities that have a comparable population.

History.—s. 1, ch. 93-180; s. 4, ch. 2006-152.



205.032 - Levy; counties.

205.032 Levy; counties.—The governing body of a county may levy, by appropriate resolution or ordinance, a business tax for the privilege of engaging in or managing any business, profession, or occupation within its jurisdiction. However, the governing body must first give at least 14 days’ public notice between the first and last reading of the resolution or ordinance by publishing a notice in a newspaper of general circulation within its jurisdiction as defined by law. The public notice must contain the proposed classifications and rates applicable to the business tax.

History.—s. 1, ch. 72-306; s. 1, ch. 73-144; s. 2, ch. 93-180; s. 5, ch. 2006-152.



205.033 - Conditions for levy; counties.

205.033 Conditions for levy; counties.—

(1) The following conditions are imposed on the authority of a county governing body to levy a business tax:

(a) The tax must be based upon reasonable classifications and must be uniform throughout any class.

(b) Unless the county implements s. 205.0535 or adopts a new business tax ordinance under s. 205.0315, a business tax levied under this subsection may not exceed the rate provided by this chapter in effect for the year beginning October 1, 1971; however, beginning October 1, 1980, the county governing body may increase business taxes authorized by this chapter. The amount of the increase above the tax rate levied on October 1, 1971, for taxes levied at a flat rate may be up to 100 percent for business taxes that are $100 or less; 50 percent for business taxes that are between $101 and $300; and 25 percent for business taxes that are more than $300. Beginning October 1, 1982, the increase may not exceed 25 percent for taxes levied at graduated or per unit rates. Authority to increase business taxes does not apply to licenses or receipts granted to any utility franchised by the county for which a franchise fee is paid.

(c) A receipt is not valid for more than 1 year, and all receipts expire on September 30 of each year, except as otherwise provided by law.

(2) Any receipt may be transferred to a new owner, when there is a bona fide sale of the business, upon payment of a transfer fee of up to 10 percent of the annual business tax, but not less than $3 nor more than $25, and presentation of the original receipt and evidence of the sale.

(3) Upon written request and presentation of the original receipt, any receipt may be transferred from one location to another location in the same county upon payment of a transfer fee of up to 10 percent of the annual business tax, but not less than $3 nor more than $25.

(4) The revenues derived from the business tax, exclusive of the costs of collection and any credit given for municipal business taxes, shall be apportioned between the unincorporated area of the county and the incorporated municipalities located therein by a ratio derived by dividing their respective populations by the population of the county. This subsection does not apply to counties that have established a new rate structure under s. 205.0535.

(5) The revenues so apportioned shall be sent to the governing authority of each municipality, according to its ratio, and to the governing authority of the county, according to the ratio of the unincorporated area, within 15 days following the month of receipt. This subsection does not apply to counties that have established a new rate structure under s. 205.0535.

(6)(a) Each county, as defined in s. 125.011(1), or any county adjacent thereto may levy and collect, by an ordinance enacted by the governing body of the county, an additional business tax up to 50 percent of the appropriate business tax imposed under subsection (1).

(b) Subsections (4) and (5) do not apply to any revenues derived from the additional tax imposed under this subsection. Proceeds from the additional business tax must be placed in a separate interest-earning account, and the governing body of the county shall distribute this revenue, plus accrued interest, each fiscal year to an organization or agency designated by the governing body of the county to oversee and implement a comprehensive economic development strategy through advertising, promotional activities, and other sales and marketing techniques.

(c) An ordinance that levies an additional business tax under this subsection may not be adopted after January 1, 1995.

(7) Notwithstanding any other provisions of this chapter, the revenue received from a county business tax may be used for overseeing and implementing a comprehensive economic development strategy through advertising, promotional activities, and other sales and marketing techniques.

History.—s. 1, ch. 72-306; s. 1, ch. 73-144; s. 1, ch. 77-55; s. 54, ch. 80-274; s. 1, ch. 82-72; s. 1, ch. 85-209; s. 1, ch. 86-298; s. 3, ch. 93-180; s. 12, ch. 97-95; s. 6, ch. 2006-152.



205.042 - Levy; municipalities.

205.042 Levy; municipalities.—The governing body of an incorporated municipality may levy, by appropriate resolution or ordinance, a business tax for the privilege of engaging in or managing any business, profession, or occupation within its jurisdiction. However, the governing body must first give at least 14 days’ public notice between the first and last reading of the resolution or ordinance by publishing the notice in a newspaper of general circulation within its jurisdiction as defined by law. The notice must contain the proposed classifications and rates applicable to the business tax. The business tax may be levied on:

(1) Any person who maintains a permanent business location or branch office within the municipality, for the privilege of engaging in or managing any business within its jurisdiction.

(2) Any person who maintains a permanent business location or branch office within the municipality, for the privilege of engaging in or managing any profession or occupation within its jurisdiction.

(3) Any person who does not qualify under subsection (1) or subsection (2) and who transacts any business or engages in any occupation or profession in interstate commerce, if the business tax is not prohibited by s. 8, Art. I of the United States Constitution.

History.—s. 1, ch. 72-306; s. 1, ch. 73-144; s. 4, ch. 93-180; s. 7, ch. 2006-152.



205.043 - Conditions for levy; municipalities.

205.043 Conditions for levy; municipalities.—

(1) The following conditions are imposed on the authority of a municipal governing body to levy a business tax:

(a) The tax must be based upon reasonable classifications and must be uniform throughout any class.

(b) Unless the municipality implements s. 205.0535 or adopts a new business tax ordinance under s. 205.0315, a business tax levied under this subsection may not exceed the rate in effect in the municipality for the year beginning October 1, 1971; however, beginning October 1, 1980, the municipal governing body may increase business taxes authorized by this chapter. The amount of the increase above the tax rate levied on October 1, 1971, for taxes levied at a flat rate may be up to 100 percent for business taxes that are $100 or less; 50 percent for business taxes that are between $101 and $300; and 25 percent for business taxes that are more than $300. Beginning October 1, 1982, an increase may not exceed 25 percent for taxes levied at graduated or per unit rates. Authority to increase business taxes does not apply to receipts or licenses granted to any utility franchised by the municipality for which a franchise fee is paid.

(c) A receipt is not valid for more than 1 year and all receipts expire on September 30 of each year, except as otherwise provided by law.

(2) Any business receipt may be transferred to a new owner, when there is a bona fide sale of the business, upon payment of a transfer fee of up to 10 percent of the annual tax, but not less than $3 nor more than $25, and presentation of the original receipt and evidence of the sale.

(3) Upon written request and presentation of the original receipt, any receipt may be transferred from one location to another location in the same municipality upon payment of a transfer fee of up to 10 percent of the annual tax, but not less than $3 nor more than $25.

(4) If the governing body of the county in which the municipality is located has levied a business tax or subsequently levies such a tax, the collector of the county tax may issue the receipt and collect the tax thereon.

History.—s. 1, ch. 72-306; s. 1, ch. 73-144; s. 1, ch. 77-55; s. 55, ch. 80-274; s. 2, ch. 82-72; s. 5, ch. 93-180; s. 8, ch. 2006-152.



205.045 - Transfer of administrative duties.

205.045 Transfer of administrative duties.—The governing body of a municipality that levies a business tax may request that the county in which the municipality is located issue the municipal receipt and collect the tax thereon. The governing body of a county that levies a business tax may request that municipalities within the county issue the county receipt and collect the tax thereon. Before any local government may issue receipts on behalf of another local government, appropriate agreements must be entered into by the affected local governments.

History.—s. 6, ch. 93-180; s. 9, ch. 2006-152.



205.053 - Business tax receipts; dates due and delinquent; penalties.

205.053 Business tax receipts; dates due and delinquent; penalties.—

(1) All business tax receipts shall be sold by the appropriate tax collector beginning July 1 of each year, are due and payable on or before September 30 of each year, and expire on September 30 of the succeeding year. If September 30 falls on a weekend or holiday, the tax is due and payable on or before the first working day following September 30. Provisions for partial receipts may be made in the resolution or ordinance authorizing such receipts. Receipts that are not renewed when due and payable are delinquent and subject to a delinquency penalty of 10 percent for the month of October, plus an additional 5 percent penalty for each subsequent month of delinquency until paid. However, the total delinquency penalty may not exceed 25 percent of the business tax for the delinquent establishment.

(2) Any person who engages in or manages any business, occupation, or profession without first obtaining a local business tax receipt, if required, is subject to a penalty of 25 percent of the tax due, in addition to any other penalty provided by law or ordinance.

(3) Any person who engages in any business, occupation, or profession covered by this chapter, who does not pay the required business tax within 150 days after the initial notice of tax due, and who does not obtain the required receipt is subject to civil actions and penalties, including court costs, reasonable attorneys’ fees, additional administrative costs incurred as a result of collection efforts, and a penalty of up to $250.

History.—s. 1, ch. 72-306; s. 1, ch. 73-144; s. 40, ch. 83-204; s. 7, ch. 93-180; s. 10, ch. 2006-152; s. 1, ch. 2007-97.



205.0532 - Revocation or refusal to renew; doing business with Cuba.

1205.0532 Revocation or refusal to renew; doing business with Cuba.—Any local governing authority issuing a business tax receipt to any individual, business, or entity under this chapter may revoke or refuse to renew such receipt if the individual, business, or entity, or parent company of such individual, business, or entity, is doing business with Cuba.

History.—s. 4, ch. 93-218; s. 11, ch. 2006-152.

1Note.—Section 6, ch. 93-218, provides that “[t]he Governor may waive the requirements of this act in the event that there is a collapse of the existing regime in Cuba and there is a need for immediate aid to Cuba prior to the convening of the Legislature or for humanitarian reasons as a result of a national disaster on the Island of Cuba.”



205.0535 - Reclassification and rate structure revisions.

205.0535 Reclassification and rate structure revisions.—

(1) By October 1, 2008, any municipality that has adopted by ordinance a local business tax after October 1, 1995, may by ordinance reclassify businesses, professions, and occupations and may establish new rate structures, if the conditions specified in subsections (2) and (3) are met. A person who is engaged in the business of providing local exchange telephone service or a pay telephone service in a municipality or in the unincorporated area of a county and who pays the business tax under the category designated for telephone companies or a pay telephone service provider certified pursuant to s. 364.3375 is deemed to have but one place of business or business location in each municipality or unincorporated area of a county. Pay telephone service providers may not be assessed a business tax on a per-instrument basis.

(2) Before adopting a reclassification and revision ordinance, the municipality or county must establish an equity study commission and appoint its members. Each member of the study commission must be a representative of the business community within the local government’s jurisdiction. Each equity study commission shall recommend to the appropriate local government a classification system and rate structure for business taxes.

(3)(a) After the reclassification and rate structure revisions have been transmitted to and considered by the appropriate local governing body, it may adopt by majority vote a new business tax ordinance. Except that a minimum tax of up to $25 is permitted, the reclassification may not increase the tax by more than the following: for receipts costing $150 or less, 200 percent; for receipts costing more than $150 but not more than $500, 100 percent; for receipts costing more than $500 but not more than $2,500, 75 percent; for receipts costing more than $2,500 but not more than $10,000, 50 percent; and for receipts costing more than $10,000, 10 percent; however, in no case may the tax on any receipt be increased more than $5,000.

(b) The total annual revenue generated by the new rate structure for the fiscal year following the fiscal year during which the rate structure is adopted may not exceed:

1. For municipalities, the sum of the revenue base and 10 percent of that revenue base. The revenue base is the sum of the business tax revenue generated by receipts issued for the most recently completed local fiscal year or the amount of revenue that would have been generated from the authorized increases under s. 205.043(1)(b), whichever is greater, plus any revenue received from the county under s. 205.033(4).

2. For counties, the sum of the revenue base, 10 percent of that revenue base, and the amount of revenue distributed by the county to the municipalities under s. 205.033(4) during the most recently completed local fiscal year. The revenue base is the business tax revenue generated by receipts issued for the most recently completed local fiscal year or the amount of revenue that would have been generated from the authorized increases under s. 205.033(1)(b), whichever is greater, but may not include any revenues distributed to municipalities under s. 205.033(4).

(c) In addition to the revenue increases authorized by paragraph (b), revenue increases attributed to the increases in the number of receipts issued are authorized.

(4) After the conditions specified in subsections (2) and (3) are met, municipalities and counties may, every other year thereafter, increase or decrease by ordinance the rates of business taxes by up to 5 percent. However, an increase must be enacted by at least a majority plus one vote of the governing body.

(5) This chapter does not prohibit a municipality or county from decreasing or repealing any business tax authorized under this chapter. By majority vote, the governing body of a county or municipality may adopt an ordinance repealing a local business tax or establishing new rates that decrease local business taxes and do not result in an increase in local business taxes for a taxpayer. Such ordinances are not subject to subsections (2) and (3).

(6) A receipt may not be issued unless the federal employer identification number or social security number is obtained from the person to be taxed.

History.—s. 8, ch. 93-180; s. 60, ch. 98-419; s. 12, ch. 2006-152; s. 2, ch. 2007-97; s. 7, ch. 2014-38.



205.0536 - Distribution of county revenues.

205.0536 Distribution of county revenues.—A county that establishes a new rate structure under s. 205.0535 shall retain all business tax revenues collected from businesses, professions, or occupations whose places of business are located within the unincorporated portions of the county. Any business tax revenues collected by a county that establishes a new rate structure under s. 205.0535 from businesses, professions, or occupations whose places of business are located within a municipality, exclusive of the costs of collection, must be apportioned between the unincorporated area of the county and the incorporated municipalities located therein by a ratio derived by dividing their respective populations by the population of the county. As used in this section, the term “population” means the latest official state estimate of population certified under s. 186.901. The revenues so apportioned shall be sent to the governing authority of each municipality, according to its ratio, and to the governing authority of the county, according to the ratio of the unincorporated area, within 15 days after the month of receipt.

History.—s. 9, ch. 93-180; s. 13, ch. 2006-152.



205.0537 - Vending and amusement machines.

205.0537 Vending and amusement machines.—The business premises where a coin-operated or token-operated vending machine that dispenses products, merchandise, or services or where an amusement or game machine is operated must assure that any required municipal or county business tax receipt for the machine is secured. The term “vending machine” does not include coin-operated telephone sets owned by persons who are in the business of providing local exchange telephone service and who pay the business tax under the category designated for telephone companies in the municipality or county or a pay telephone service provider certified pursuant to s. 364.3375. The business tax for vending and amusement machines must be assessed based on the highest number of machines located on the business premises on any single day during the previous receipted year or, in the case of new businesses, be based on an estimate for the current year. Replacement of one vending machine with another machine during a receipted year does not affect the tax assessment for that year, unless the replacement machine belongs to a business tax classification that requires a higher tax rate. For the first year in which a municipality or county assesses a business tax on vending machines, each business owning machines located in the municipality or county must notify the municipality or county, upon request, of the location of such machines. Each business owning machines must provide notice of the provisions of this section to each affected business premises where the machines are located. The business premises must secure the receipt if it is not otherwise secured.

History.—s. 10, ch. 93-180; s. 14, ch. 2006-152.



205.054 - Business tax; partial exemption for engaging in business or occupation in enterprise zone.

205.054 Business tax; partial exemption for engaging in business or occupation in enterprise zone.—

(1) Notwithstanding the provisions of s. 205.033(1)(a) or s. 205.043(1)(a), the governing body of a county or municipality may authorize by appropriate resolution or ordinance, adopted pursuant to the procedure established in s. 205.032 or s. 205.042, the exemption of 50 percent of the business tax levied for the privilege of engaging in or managing any business, profession, or occupation in the respective jurisdiction of the county or municipality when such privilege is exercised at a permanent business location or branch office located in an enterprise zone.

(2) Such exemption applies to each classification for which a business tax receipt is required in the jurisdiction. Classifications shall be the same in an enterprise zone as elsewhere in the jurisdiction. Each county or municipal business tax receipt issued with the exemption authorized in this section shall be in the same general form as the other county or municipal business tax receipts and shall expire at the same time as those other receipts expire as fixed by law. Any receipt issued with the exemption authorized in this section is nontransferable. The exemption authorized in this section does not apply to any penalty authorized in s. 205.053.

(3) Each tax collecting authority of a county or municipality which provides the exemption authorized in this section shall issue to each person who may be entitled to the exemption a receipt pursuant to the provisions contained in this section. Before a receipt with such exemption is issued to an applicant, the tax collecting authority must, in each case, be provided proof that the applicant is entitled to such exemption. Such proof shall be made by means of a statement filed under oath with the tax collecting authority, which statement indicates that the permanent business location or branch office of the applicant is located in an enterprise zone of a jurisdiction which has authorized the exemption permitted in this section.

(4) Any receipt obtained with the exemption authorized in this subsection by the commission of fraud upon the issuing authority is void. Any person who has fraudulently obtained such exemption and thereafter engages, under color of the receipt, in any business, profession, or occupation requiring the business tax receipt is subject to prosecution for engaging in a business, profession, or occupation without having the required receipt under the laws of the state.

(5) If an area nominated as an enterprise zone pursuant to s. 290.0055 has not yet been designated pursuant to s. 290.0065, the governing body of a county or municipality may enact the appropriate ordinance or resolution authorizing the exemption permitted in this section; however, such ordinance or resolution will not be effective until such area is designated pursuant to s. 290.0065.

(6) This section expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act; and a receipt may not be issued with the exemption authorized in this section for any period beginning on or after that date.

History.—s. 32, ch. 84-356; s. 46, ch. 87-224; s. 70, ch. 94-136; s. 19, ch. 2005-287; s. 15, ch. 2006-152.



205.063 - Exemptions; motor vehicles.

205.063 Exemptions; motor vehicles.—Vehicles used by any person receipted under this chapter for the sale and delivery of tangible personal property at wholesale or retail from his or her place of business on which a business tax is paid may not be construed to be separate places of business, and a business tax may not be levied on such vehicles or the operators thereof as salespersons or otherwise by a county or incorporated municipality, any other law to the contrary notwithstanding.

History.—s. 3, ch. 72-306; s. 1, ch. 73-144; s. 1056, ch. 95-147; s. 16, ch. 2006-152.



205.064 - Farm, aquacultural, grove, horticultural, floricultural, tropical piscicultural, and tropical fish farm products; certain exemptions.

205.064 Farm, aquacultural, grove, horticultural, floricultural, tropical piscicultural, and tropical fish farm products; certain exemptions.—

(1) A local business tax receipt is not required of any person for the privilege of engaging in the selling of farm, aquacultural, grove, horticultural, floricultural, tropical piscicultural, or tropical fish farm products, or products manufactured therefrom, except intoxicating liquors, wine, or beer, when such products were grown or produced by such person in the state.

(2) A wholesale farmers’ produce market may pay a tax of not more than $200 for a receipt that will entitle the market’s stall tenants to engage in the selling of agricultural and horticultural products therein, in lieu of such tenants being required to obtain individual local business tax receipts to so engage.

History.—s. 1, ch. 74-271; s. 2, ch. 87-367; s. 17, ch. 2006-152; ss. 3, 9, ch. 2011-7; HJR 7103, 2011 Regular Session.



205.065 - Exemption; nonresident persons regulated by the Department of Business and Professional Regulation.

205.065 Exemption; nonresident persons regulated by the Department of Business and Professional Regulation.—If any person engaging in or managing a business, profession, or occupation regulated by the Department of Business and Professional Regulation has paid a business tax for the current year to the county or municipality in the state where the person’s permanent business location or branch office is maintained, no other local governing authority may levy a business tax, or any registration or regulatory fee equivalent to the business tax, on the person for performing work or services on a temporary or transitory basis in another municipality or county. Work or services performed in a place other than the county or municipality where the permanent business location or branch office is maintained may not be construed as creating a separate business location or branch office of that person for the purposes of this chapter. Any properly licensed contractor asserting an exemption under this section who is unlawfully required by the local governing authority to pay a business tax, or any registration or regulatory fee equivalent to a business tax, has standing to challenge the propriety of the local government’s actions, and the prevailing party in such a challenge is entitled to recover a reasonable attorney’s fee.

History.—s. 32, ch. 92-203; s. 11, ch. 94-218; s. 1484, ch. 95-147; s. 6, ch. 99-254; s. 18, ch. 2006-152.



205.066 - Exemptions; employees.

205.066 Exemptions; employees.—

(1) An individual who engages in or manages a business, profession, or occupation as an employee of another person is not required to apply for an exemption from a local business tax, pay a local business tax, or obtain a local business tax receipt. An individual acting in the capacity of an independent contractor is not an employee.

(2) An employee may not be held liable by any local governing authority for the failure of a principal or employer to apply for an exemption from a local business tax, pay a local business tax, or obtain a local business tax receipt. An individual exempt under this section may not be required by any local governing authority to apply for an exemption from a local business tax, otherwise prove his or her exempt status, or pay any tax or fee related to a local business tax.

(3) A principal or employer who is required to obtain a local business tax receipt may not be required by a local governing authority to provide personal or contact information for individuals exempt under this section in order to obtain a local business tax receipt.

(4) The exemption provided in this section does not apply to a business tax imposed on individual employees by a municipality or county pursuant to a resolution or ordinance adopted before October 13, 2010. Municipalities or counties that, before October 13, 2010, had a classification system that was in compliance with the requirements of this chapter and that actually resulted in individual employees paying a business tax may continue to impose such a tax in that manner.

History.—s. 2, ch. 2011-78; s. 2, ch. 2012-102.



205.067 - Exemptions; broker associates and sales associates.

205.067 Exemptions; broker associates and sales associates.—

(1) An individual licensed and operating as a broker associate or sales associate under chapter 475 is not required to apply for an exemption from a local business tax, pay a local business tax, or obtain a local business tax receipt.

(2) An individual exempt under this section may not be held liable by any local governing authority for the failure of a principal or employer to apply for an exemption from a local business tax, pay a local business tax, or obtain a local business tax receipt. An individual exempt under this section may not be required by any local governing authority to apply for an exemption from a local business tax, otherwise prove his or her exempt status, or pay any tax or fee related to a local business tax.

(3) A principal or employer who is required to obtain a local business tax receipt may not be required by a local governing authority to provide personal or contact information for individuals exempt under this section in order to obtain a local business tax receipt.

History.—s. 1, ch. 2012-102.



205.162 - Exemption allowed certain disabled persons, the aged, and widows with minor dependents.

205.162 Exemption allowed certain disabled persons, the aged, and widows with minor dependents.—

(1) All disabled persons physically incapable of manual labor, widows with minor dependents, and persons 65 years of age or older, with not more than one employee or helper, and who use their own capital only, not in excess of $1,000, may engage in any business or occupation in counties in which they live without being required to pay a business tax. The exemption provided by this section shall be allowed only upon the certificate of the county physician, or other reputable physician, that the applicant claiming the exemption is disabled, the nature and extent of the disability being specified therein, and in case the exemption is claimed by a widow with minor dependents, or a person over 65 years of age, proof of the right to the exemption shall be made. Any person entitled to the exemption provided by this section shall, upon application and furnishing of the necessary proof as aforesaid, be issued a receipt which shall have plainly stamped or written across the face thereof the fact that it is issued under this section, and the reason for the exemption shall be written thereon.

(2) Neither this nor any other law exempts any person from the payment of any amount required by law for the issuance of a license to sell intoxicating liquors or malt and vinous beverages.

History.—s. 1, ch. 67-433; s. 1, ch. 85-159; s. 19, ch. 2006-152.



205.171 - Exemptions allowed disabled veterans of any war or their unremarried spouses.

205.171 Exemptions allowed disabled veterans of any war or their unremarried spouses.—

(1) Any bona fide, permanent resident elector of the state who served as an officer or enlisted person during any of the periods specified in s. 1.01(14) in the Armed Forces of the United States, National Guard, or United States Coast Guard or Coast Guard Reserve, or any temporary member thereof, who has actually been, or may hereafter be, reassigned by the air force, army, navy, coast guard, or marines to active duty during any war, declared or undeclared, armed conflicts, crises, etc., who was honorably discharged from the service of the United States, and who at the time of his or her application for a business tax receipt is disabled from performing manual labor shall, upon sufficient identification, proof of being a permanent resident elector in the state, and production of an honorable discharge from the service of the United States:

(a) Be granted a receipt to engage in any business or occupation in the state which may be carried on mainly through the personal efforts of the receiptholder as a means of livelihood and for which the state license or county or municipal receipt does not exceed the sum of $50 for each without payment of any business tax otherwise provided for by law; or

(b) Be entitled to an exemption to the extent of $50 on any receipt to engage in any business or occupation in the state which may be carried on mainly through the personal efforts of the receiptholder as a means of livelihood when the state license or county or municipal receipt for such business or occupation is more than $50. The exemption shall extend to and include the right of the receiptholder to operate an automobile-for-hire of not exceeding five-passenger capacity, including the driver, when such automobile is owned or contracted to be purchased by the receiptholder and is being operated by him or her as a means of livelihood and that the proper business tax for the operation of such motor vehicle for private use has been applied for and attached to the motor vehicle and the proper fees paid by the receiptholder.

(2) When such person applies for a receipt to conduct any business or occupation for which the county or municipal business tax exceeds $50, the remainder of such tax in excess of $50 shall be paid in cash.

(3) Each tax collecting authority of this state and of each county and each municipality shall issue to such persons as may be entitled hereunder a receipt pursuant to the foregoing provision and subject to the conditions thereof. Such receipt when issued shall be marked across the face “Veterans Exempt Receipt” — “Not Transferable.” Before issuing the receipt, proof shall be duly made that the applicant is entitled under this law to receive the exemption. The proof may be made by establishing to the satisfaction of such tax collecting authority by means of certificate of honorable discharge or certified copy thereof that the applicant is a veteran within the purview of this section and by exhibiting:

(a) A certificate of government-rated disability to an extent of 10 percent or more;

(b) The affidavit or testimony of a reputable physician who personally knows the applicant and who makes oath that the applicant is disabled from performing manual labor as a means of livelihood;

(c) The certificate of the veteran’s service officer of the county in which applicant lives, duly executed under the hand and seal of the chief officer and secretary thereof, attesting the fact that the applicant is disabled and entitled to receive a receipt within the meaning and intent of this section;

(d) A pension certificate issued to him or her by the United States by reason of such disability; or

(e) Such other reasonable proof as may be required by the tax collecting authority to establish the fact that such applicant is disabled.

All receipts issued under this section shall be in the same general form as other state, county, and municipal licenses and shall expire at the same time as such other licenses are fixed by law to expire.

(4) Receipts obtained by the commission of fraud upon any issuing authority are void. Any person who has fraudulently obtained a receipt, or who has fraudulently received any transfer of a receipt issued to another, and has thereafter engaged in any business or occupation requiring a receipt under color thereof is subject to prosecution for engaging in a business or occupation without having the required receipt under the laws of the state. Such receipt may not be issued in any county other than the county where the veteran is a resident citizen elector, unless such veteran produces a certificate of the tax collector of his or her home county to the effect that no exemption from taxation has been granted to such veteran in his or her home county under this section.

(5) Neither this nor any other law exempts any person from the payment of any amount required by law for the issuance of a license to sell intoxicating liquors or malt and vinous beverages.

(6) The unremarried spouse of a deceased disabled veteran of any war in which the United States Armed Forces participated is entitled to the same exemptions as the disabled veteran.

History.—s. 1, ch. 67-433; s. 38, ch. 71-355; s. 1, ch. 77-163; s. 93, ch. 79-400; s. 2, ch. 85-159; s. 1057, ch. 95-147; s. 32, ch. 95-280; s. 20, ch. 2006-152.



205.191 - Religious tenets; exemption.

205.191 Religious tenets; exemption.—This chapter does not require a business tax receipt for practicing the religious tenets of any church.

History.—s. 1, ch. 67-433; s. 21, ch. 2006-152.



205.192 - Charitable, etc., organizations; occasional sales, fundraising; exemption.

205.192 Charitable, etc., organizations; occasional sales, fundraising; exemption.—A business tax receipt is not required of any charitable, religious, fraternal, youth, civic, service, or other similar organization that makes occasional sales or engages in fundraising projects that are performed exclusively by the members, and the proceeds derived from the activities are used exclusively in the charitable, religious, fraternal, youth, civic, and service activities of the organization.

History.—s. 1, ch. 70-400; s. 22, ch. 2006-152.



205.193 - Mobile home setup operations; local business tax receipt prohibited; exception.

205.193 Mobile home setup operations; local business tax receipt prohibited; exception.—A county, municipality, or other unit of local government may not require a licensed mobile home dealer or a licensed mobile home manufacturer, or an employee of a dealer or manufacturer, who performs setup operations as defined in s. 320.822 to be a business tax receiptholder to engage in such operations. However, such dealer or manufacturer must obtain a local receipt for his or her permanent business location or branch office, which receipt shall not require for its issuance any conditions other than those required by chapter 320.

History.—s. 1, ch. 79-120; s. 1058, ch. 95-147; s. 23, ch. 2006-152.



205.194 - Prohibition of local business tax receipt without exhibition of state license or registration.

205.194 Prohibition of local business tax receipt without exhibition of state license or registration.—

(1) Any person applying for or renewing a local business tax receipt to practice any profession or engage in or manage any business or occupation regulated by the Department of Business and Professional Regulation, the Florida Supreme Court, or any other state regulatory agency, including any board or commission thereof, must exhibit an active state certificate, registration, or license, or proof of copy of the same, before such local receipt may be issued. Online renewals may provide for electronic certification by an applicant to meet this requirement.

(2) This section shall not apply to s. 489.113, s. 489.117, s. 489.119, s. 489.131, s. 489.511, s. 489.513, s. 489.521, or s. 489.537.

History.—s. 34, ch. 85-175; s. 1, ch. 85-278; s. 12, ch. 94-218; s. 24, ch. 2006-152; s. 3, ch. 2011-78.



205.196 - Pharmacies and pharmacists.

205.196 Pharmacies and pharmacists.—A state, county, or municipal licensing agency may not issue a business tax receipt to operate a pharmacy unless the applicant produces a current permit issued by the Board of Pharmacy; however, no such receipt is required to practice the profession of pharmacy.

History.—s. 2, ch. 79-226; s. 25, ch. 2006-152.



205.1965 - Assisted living facilities.

205.1965 Assisted living facilities.—A county or municipality may not issue a business tax receipt for the operation of an assisted living facility pursuant to chapter 429 without first ascertaining that the applicant has been licensed by the Agency for Health Care Administration to operate such facility at the specified location or locations. The Agency for Health Care Administration shall furnish to local agencies responsible for issuing business tax receipts sufficient instructions for making the required determinations.

History.—s. 16, ch. 87-371; s. 3, ch. 95-210; s. 20, ch. 99-8; s. 26, ch. 2006-152; s. 9, ch. 2006-197.



205.1967 - Prerequisite for issuance of pest control business tax receipt.

205.1967 Prerequisite for issuance of pest control business tax receipt.—A municipality or county may not issue a business tax receipt to any pest control business regulated under chapter 482 unless a current license has been procured from the Department of Agriculture and Consumer Services for each of its business locations in that municipality or county. Upon presentation of the requisite licenses from the department and the required fee, a business tax receipt shall be issued by the municipality or county in which application is made.

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 375, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 82-229; ss. 31, 59, ch. 92-203; s. 27, ch. 2006-152.

Note.—Former s. 482.081.



205.1969 - Health studios; consumer protection.

205.1969 Health studios; consumer protection.—A county or municipality may not issue or renew a business tax receipt for the operation of a health studio pursuant to ss. 501.012-501.019, unless such business exhibits a current license, registration, or letter of exemption from the Department of Agriculture and Consumer Services.

History.—s. 4, ch. 93-116; s. 28, ch. 2006-152; s. 20, ch. 2014-147.



205.1971 - Sellers of travel; consumer protection.

205.1971 Sellers of travel; consumer protection.—A county or municipality may not issue or renew a business tax receipt to engage in business as a seller of travel pursuant to part XI of chapter 559 unless such business exhibits a current registration or letter of exemption from the Department of Agriculture and Consumer Services.

History.—s. 3, ch. 93-107; s. 7, ch. 95-314; s. 29, ch. 2006-152.



205.1973 - Telemarketing businesses; consumer protection.

205.1973 Telemarketing businesses; consumer protection.—A county or municipality may not issue or renew a business tax receipt for the operation of a telemarketing business under ss. 501.604 and 501.608, unless such business exhibits a current license or registration from the Department of Agriculture and Consumer Services or a current affidavit of exemption.

History.—s. 3, ch. 93-235; s. 30, ch. 2006-152.



205.1975 - Household moving services; consumer protection.

205.1975 Household moving services; consumer protection.—A county or municipality may not issue or renew a business tax receipt for the operation of a mover or moving broker under chapter 507 unless the mover or broker exhibits a current registration from the Department of Agriculture and Consumer Services.

History.—s. 16, ch. 2006-4; s. 17, ch. 2007-5.






Chapter 206 - MOTOR AND OTHER FUEL TAXES

Part I - MOTOR FUELS (ss. 206.01-206.64)

206.01 - Definitions.

206.01 Definitions.—As used in this chapter:

(1) “Department” means the Department of Revenue.

(2) “Refinery” means those industrial plants, regardless of capacity, that process crude oil feed stock and manufacture refined petroleum products, except when such plant is a petrochemical plant.

(3) “Importer” means any person that has met the requirements of s. 206.051 and is licensed by the department to import motor fuel or diesel fuel upon which no precollection of tax has occurred, other than through bulk transfer, into this state by common carrier or company-owned trucks.

(4) “Wholesaler” means any person who holds a valid wholesaler of taxable fuel license issued by the department.

(5) “Retail dealer” means any person who is engaged in the business of selling fuel at retail at posted retail prices.

(6) “Carrier” means every railroad company, pipeline company, water transportation company, private or common carrier, and any other person transporting motor or diesel fuel, casinghead gasoline, natural gasoline, naphtha, or distillate for others, either in interstate or intrastate commerce, to points within Florida, or from a point in Florida to a point outside of the state.

(7) “Fuel tax” means and includes any tax imposed by the laws of the state upon or measured by the sale, use, distribution, or consumption of motor fuel.

(8) “Fuel tax collection trust fund” means any fund or funds heretofore or hereafter created by the Legislature for the purpose of enforcing the fuel tax laws of the state.

(9) “Motor fuel” or “fuel” means all gasoline products or any product blended with gasoline or any fuel placed in the storage supply tank of a gasoline-powered motor vehicle.

(10) “Person” means and includes natural persons, corporations, copartnerships, firms, companies, agencies, or associations; state agencies; and counties, municipalities, or other political subdivisions of this state, singular or plural.

(11) “Public highways” means and includes every way or place, of whatever nature generally open to the use of the public as a matter of right, for the purpose of vehicular travel, notwithstanding that the same have been temporarily closed for the purpose of construction, reconstruction, maintenance, or repair.

(12) “Loading rack” means that part of a terminal or refinery by which petroleum products are physically removed from the terminal or refinery into tanker trucks or rail cars.

(13) “Gross amount” means the actual amount of fuel pumped through the loading rack, pipeline, or tanker and not adjusted for 60 degrees Fahrenheit.

(14) “Net amount” means the actual amount of fuel pumped through the loading rack, pipeline, or tanker adjusted for 60 degrees Fahrenheit.

(15) “Bulk transfer” means the shipment of fuel by pipeline or marine vessel between terminals or from a refinery to a terminal.

(16) “Import” means delivery of motor fuel or diesel fuel into this state.

(17) “Position holder” means a person that holds the inventory position in the motor or diesel fuel in storage at a terminal, as reflected on the records of the terminal operator. A person holds the inventory position in motor or diesel fuel when that person has a contractual agreement with the terminal operator for the use of storage facilities and terminaling services at a terminal with respect to the motor or diesel fuel. A position holder also includes a terminal operator that owns motor or diesel fuel in its terminal.

(18) “Terminal” is a storage and distribution facility for taxable motor or diesel fuel, supplied by pipeline or marine vessel, that has the capacity to receive and store a bulk transfer of taxable motor or diesel fuel, including a loading rack through which petroleum products are physically removed into tanker trucks or rail cars, and that is registered with the Internal Revenue Service as a terminal.

(19) “Terminal operator” means any person that owns, operates, or otherwise controls a terminal. A terminal operator may own the motor or diesel fuels that are transferred through or stored in the terminal.

(20) “Export” means any removal of taxable motor or diesel fuels from this state other than by bulk transfer.

(21) “Exporter” means any person that has met the requirements of s. 206.052 and that is licensed by the department as an exporter of taxable motor or diesel fuels either from substorage at a bulk facility or directly from a terminal rack to a destination outside the state.

(22) “Terminal supplier” means any position holder that has been licensed by the department as a terminal supplier, that has met the requirements of ss. 206.05 and 206.90, and that is registered under s. 4101 of the Internal Revenue Code for transactions involving the bulk storage and transfer of taxable motor or diesel fuels.

(23) “Motor vehicle” means any vehicle, machine, or mechanical contrivance which is propelled by any form of engine or motor which utilizes motor or diesel fuel and is required, or would be required, to be licensed under chapter 320 if owned by a resident.

(24) “Use” means the placing of motor or diesel fuel into any receptacle on a motor vehicle from which fuel is supplied for the propulsion thereof.

(25) “Exchange agreement” means an agreement between two licensed terminal suppliers whereby a position holder in a terminal agrees to deliver fuel to the other party or the other party’s customer at the loading rack of the terminal where the delivering party holds an inventory position.

(26) “Fuel tank” means any receptacle or reservoir attached to a motor vehicle from which fuel is supplied for the propulsion thereof.

(27) “Forwarding agent” means a person or firm engaged in the business of preparing property for shipment or arranging for its shipment.

(28) “Pipeline” means a fuel distribution system that moves product in bulk, through a pipe, from a refinery to a terminal or from one terminal to another terminal.

(29) “Reseller” means any person who purchases in the state tax-paid fuel from a terminal supplier or wholesaler and who is authorized by the terminal supplier or wholesaler to resell such fuel to retail dealers or end users only.

(30) “Blender” means any person who blends any product with motor or diesel fuel and who has been licensed or authorized by the department as a blender.

History.—s. 1, ch. 16082, 1933; CGL 1936 Supp. 1167(62); s. 1, ch. 28100, 1953; s. 1, ch. 57-162; s. 2, ch. 61-119; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 1, ch. 75-286; s. 1, ch. 84-329; s. 73, ch. 85-342; s. 53, ch. 87-99; s. 2, ch. 91-82; s. 14, ch. 91-112; s. 1, ch. 95-417; s. 2, ch. 96-323; s. 1, ch. 97-54.

Note.—Former s. 207.01.



206.02 - Application for license; temporary license; terminal suppliers, importers, exporters, blenders, biodiesel manufacturers, and wholesalers.

206.02 Application for license; temporary license; terminal suppliers, importers, exporters, blenders, biodiesel manufacturers, and wholesalers.—

(1) It is unlawful for any person to engage in business as a terminal supplier, importer, exporter, blender, biodiesel manufacturer, or wholesaler of motor fuel within this state unless such person is the holder of an unrevoked license issued by the department to engage in such business. A person is engaging in such business if he or she:

(a) Imports or causes any motor fuel to be imported and sells such fuel at wholesale, retail, or otherwise within this state.

(b) Imports and withdraws for use within this state by himself or herself or others any motor fuel from the tank car, truck, or other original container or package in which such motor fuel was imported into this state.

(c) Manufactures, refines, produces, or compounds any motor fuel and sells such fuel at wholesale or retail, or otherwise within this state for use or consumption within this state.

(d) Imports into this state from any other state or foreign country, or receives by any means into this state, any motor fuel which is intended to be used for consumption in this state and keeps such fuel in storage in this state for a period of 24 hours or more after it loses its interstate or foreign commerce character as a shipment in interstate or foreign commerce.

(e) Is primarily liable under the fuel tax laws of this state for the payment of motor fuel taxes.

(f) Purchases or receives in this state motor fuel upon which the tax has not been paid.

(g) Exports taxable motor or diesel fuels either from substorage at a bulk facility or directly from a terminal rack to a destination outside the state.

(2) To procure a terminal supplier license, a person shall file with the department an application under oath, and in such form as the department may prescribe, setting forth:

(a) The name under which the person will transact business within the state and that person’s registration number under s. 4101 of the Internal Revenue Code.

(b) The location, with street number address, of his or her principal office or place of business and the location where records will be made available for inspection.

(c) The name and complete residence address of the owner or the names and addresses of the partners, if such person is a partnership, or of the principal officers, if such person is a corporation or association; and, if such person is a corporation organized under the laws of another state, territory, or country, he or she shall also indicate the state, territory, or country where the corporation is organized and the date the corporation was registered with the Department of State as a foreign corporation authorized to transact business in the state.

The application shall require a $30 license tax. Each license shall be renewed annually through application, including an annual $30 license tax.

(3) To procure an importer, exporter, or blender of motor fuels license, a person shall file with the department an application under oath, and in such form as the department may prescribe, setting forth:

(a) The name under which the person will transact business within the state.

(b) The location, with street number address, of his or her principal office or place of business and the location where records will be made available for inspection.

(c) The name and complete residence address of the owner or the names and addresses of the partners, if such person is a partnership, or of the principal officers, if such person is a corporation or association; and, if such person is a corporation organized under the laws of another state, territory, or country, he or she shall also indicate the state, territory, or country where the corporation is organized and the date the corporation was registered with the Department of State as a foreign corporation authorized to transact business in the state.

The application shall require a $30 license tax. Each license shall be renewed annually through application, including an annual $30 license tax.

(4) To procure a wholesaler of motor fuel license, a person shall file with the department an application under oath and in such form as the department may prescribe, setting forth:

(a) The name under which the person will transact business within the state.

(b) The location, with street number address, of his or her principal office or place of business within this state and the location where records will be made available for inspection.

(c) The name and complete residence address of the owner or the names and addresses of the partners, if such person is a partnership, or of the principal officers, if such person is a corporation or association; and, if such person is a corporation organized under the laws of another state, territory, or country, he or she shall also indicate the state, territory, or country where the corporation is organized and the date the corporation was registered with the Department of State as a foreign corporation authorized to transact business in the state.

The application shall require a $30 license tax. Each license shall be renewed annually through application, including an annual $30 license fee.

(5) Each biodiesel manufacturer must meet the reporting, bonding, and licensing requirements for wholesalers under this chapter. This subsection does not apply to a municipality, county, or school district that manufactures biodiesel fuel solely for use by the municipality, county, or school district.

(6) Upon the filing of an application for a license and concurrently therewith, a bond of the character stipulated and in the amount provided for shall be filed with the department. No license shall issue upon any application unless accompanied by such a bond, except as provided in s. 206.05(1).

(7)(a) If all applicants for a license hold a current license in good standing of the same type and kind, the department shall issue a temporary license upon the filing of a completed application, payment of all fees, and the posting of adequate bond. A temporary license shall automatically expire 90 days after its effective date or, prior to the expiration of 90 days or the period of any extension, upon issuance of a permanent license or of a notice of intent to deny a permanent license. A temporary license may be extended once for a period not to exceed 60 days, upon written request of the applicant, subject to the restrictions imposed by this subsection.

(b) A publicly held corporation, the securities of which are regularly traded on a national securities exchange and not over the counter, which begins a new business and which applies for a license as a terminal supplier, importer, exporter, or wholesaler shall be issued a license without the department’s background investigation.

(8)(a) Notwithstanding any provision to the contrary contained in this chapter, the department may grant a temporary fuel license for immediate use if:

1. The Governor has declared a state of emergency under s. 252.36; or

2. The President of the United States has declared a major disaster in this state or in any other state or territory of the United States.

(b) Notwithstanding the provisions of this chapter requiring a license tax and a bond or criminal background check, the department may issue a temporary license as an importer or exporter to a person who holds a valid Florida wholesaler license or to a person who is an unlicensed dealer. A license may be issued under this subsection only to a business that has a physical location in this state and holds a valid Florida sales and use tax certificate of registration or that holds a valid fuel license issued by another state.

(c) A temporary license expires on the last day of the month following the month in which the temporary license was issued. The department may extend any temporary license on a month-to-month basis during the period of a declared state of emergency or major disaster as provided in this subsection. If the department extends a temporary license, the extended license expires on the last day of the month in which the temporary license was extended.

(d) In order to procure a temporary license, a nonresident business must provide to the department the information required in subsection (4); the federal identification number of the business or, if such number is unavailable, the social security number of the owner; and any other information that is required by the department.

(e) A temporary license authorized by this subsection may not be renewed if the licensee has not filed the required returns or made payment of the taxes required under this chapter.

History.—s. 2, ch. 16082, 1933; CGL 1936 Supp. 1167(63); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 10, 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 1, ch. 77-149; s. 2, ch. 84-329; s. 74, ch. 85-342; s. 54, ch. 87-99; s. 1059, ch. 95-147; s. 2, ch. 95-417; s. 3, ch. 96-323; s. 10, ch. 2003-254; s. 14, ch. 2004-5; s. 15, ch. 2007-106; s. 1, ch. 2013-142.

Note.—Former s. 207.02.



206.021 - Application for license; carriers.

206.021 Application for license; carriers.—

(1) It is unlawful for any person to engage in business as a private or common carrier of motor fuel within this state or to engage in the business of transporting fuel by pipeline or marine vessel unless he or she is the holder of an unrevoked license issued by the department to engage in such business.

(2) To procure such license, a person shall file with the department an application under oath and in such form as the department may prescribe, setting forth:

(a) The name under which the person will transact business within the state.

(b) The location, with street number address, of his or her principal office or place of business within this state and the location where records will be made available for inspection.

(c) The name, federal employer identification number or, if such number is not available, the social security number, and complete residence address of the owner or the names and addresses of the partners, if such person is a partnership, or of the principal officers, if such person is a corporation or association; and, if such person is a corporation organized under the laws of another state, territory, or country, he or she shall also file with the application a certified copy of the certificate or license issued by the Department of State showing that such corporation is authorized to transact business in the state.

(3) The application shall require a $30 license tax. Each license shall be renewed annually through application, including an annual $30 license tax.

(4) Any person transporting fuel without first obtaining such license commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Such person shall also be subject to the provisions of s. 206.205.

(5)(a) Notwithstanding any provision to the contrary contained in this chapter, the department may grant a temporary fuel license for immediate use if:

1. The Governor has declared a state of emergency under s. 252.36; or

2. The President of the United States has declared a major disaster in this state or in any other state or territory of the United States.

(b) Notwithstanding the provisions of this chapter requiring a license tax and a bond or criminal background check, the department may issue a temporary license as a carrier to a person who holds a valid Florida wholesaler, importer, exporter, or blender license or to a person who is an unlicensed dealer. A license may be issued under this subsection only to a business that has a physical location in this state and holds a valid Florida sales and use tax certificate of registration or that holds a valid fuel license issued by another state.

(c) A temporary license expires on the last day of the month following the month in which the temporary license was issued. The department may extend any temporary license on a month-to-month basis during the period of a declared state of emergency or major disaster as provided in this subsection. If the department extends a temporary license, the extended license expires on the last day of the month in which the temporary license was extended.

(d) In order to procure a temporary license, a nonresident business must provide to the department the information required in subsection (2); the federal identification number of the business or, if such number is unavailable, the social security number of the owner; and any other information that is required by the department.

(e) A temporary license authorized by this subsection may not be renewed if the licensee has not filed the required returns or made payment of the taxes required under this chapter.

History.—s. 75, ch. 85-342; s. 1060, ch. 95-147; s. 3, ch. 95-417; s. 16, ch. 2007-106.



206.022 - Application for license; terminal operators.

206.022 Application for license; terminal operators.—

(1) It is unlawful for any terminal operator to operate within this state unless he or she is the holder of an unrevoked license issued by the department to engage in such business. To procure such license, a person shall file with the department an application under oath and in such form as the department may prescribe, setting forth:

(a) The name under which the person will transact business within the state.

(b) The location, with street number address, of his or her principal office or place of business within this state and the location where records will be made available for inspection.

(c) The name and complete residence address of the owner or the names and addresses of the partners, if such person is a partnership, or of the principal officers, if such person is a corporation or association; and, if such person is a corporation organized under the laws of another state, territory, or country, he or she shall also file with the application a certified copy of the certificate or license issued by the Department of State showing that such corporation is authorized to transact business in the state.

(d) The storage capacity of the facility.

(e) Any other information which the department may deem necessary.

(2) The application shall require a $30 license tax. Each license shall be renewed annually through application, including an annual $30 license tax.

History.—s. 76, ch. 85-342; s. 1061, ch. 95-147; s. 4, ch. 96-323.



206.025 - Application by person whose license has been canceled; procedure.

206.025 Application by person whose license has been canceled; procedure.—In the event that any application for a license to transact business in the state shall be filed by any person whose license at any time theretofore shall have been canceled for cause by the department, or in case the department is of the opinion that such application was not filed in good faith or that such application was filed by some person as a subterfuge for the real person in interest whose license or registration theretofore shall have been canceled for cause by said department, the department may refuse to issue to such person a license to transact business in the state.

History.—s. 2, ch. 16082, 1933; CGL 1936 Supp. 1167(63); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 54, ch. 78-95; s. 77, ch. 85-342.

Note.—Former s. 207.03.



206.026 - Certain persons prohibited from holding a terminal supplier, importer, exporter, blender, carrier, terminal operator, or wholesaler license; suspension and revocation.

206.026 Certain persons prohibited from holding a terminal supplier, importer, exporter, blender, carrier, terminal operator, or wholesaler license; suspension and revocation.—

(1) No corporation, except a publicly held corporation regularly traded on a national securities exchange and not over the counter, general or limited partnership, sole proprietorship, business trust, joint venture or unincorporated association, or other business entity shall hold a terminal supplier, importer, exporter, blender, carrier, terminal operator, or wholesaler license in this state if any one of the persons or entities specified in paragraph (a) has been determined by the department not to be of good moral character or has been convicted of any offense specified in paragraph (b):

(a)1. The licenseholder.

2. The sole proprietor of the licenseholder.

3. A corporate officer or director of the licenseholder.

4. A general or limited partner of the licenseholder.

5. A trustee of the licenseholder.

6. A member of an unincorporated association licenseholder.

7. A joint venturer of the licenseholder.

8. The owner of any equity interest in the licenseholder, whether as a common shareholder, general or limited partner, voting trustee, or trust beneficiary.

9. An owner of any interest in the license or licenseholder, including any immediate family member of the owner, or holder of any debt, mortgage, contract, or concession from the licenseholder, who by virtue thereof is able to control the business of the licenseholder.

(b)1. A felony in this state.

2. Any felony in any other state which would be a felony if committed in this state under the laws of Florida.

3. Any felony under the laws of the United States.

4. A felony under the Florida Motor Fuel Tax Relief Act of 2004.

(2)(a) If the applicant for a license as specified under subsection (1) or a licenseholder as specified in paragraph (1)(a) has received a full pardon or a restoration of civil rights with respect to the conviction specified in paragraph (1)(b), then the conviction shall not constitute an absolute bar to the issuance or renewal of a license or ground for the revocation or suspension of a license.

(b) A corporation which has been convicted of a felony shall be entitled to apply for and receive a restoration of its civil rights in the same manner and on the same grounds as an individual.

(3) After notice and hearing, the department shall refuse to issue or renew, or shall suspend, as appropriate, any license found in violation of subsection (1). The order shall become effective 120 days after service of the order upon the licenseholder and shall be amended to constitute a final order of revocation unless the licenseholder has, within that period of time, either caused the divestiture, or agreed with the convicted person upon a complete immediate divestiture, of his or her holding, or has petitioned the circuit court as provided in subsection (4), or, in the case of corporate officers or directors of the holder or employees of the holder, has terminated the relationship between the licenseholder and those persons mentioned. If no action has been taken by the licenseholder within the 120-day period following the issuance of the order of suspension, the department shall, without further notice or hearing, enter a final order of revocation of the license.

(4) The circuit courts shall have jurisdiction to decide a petition brought by a holder of a license who shows that the holder’s license is in jeopardy of suspension or revocation under subsection (3) and that such licenseholder is unable to agree upon the terms of divestiture of interest with the person specified in subparagraphs (1)(a)3.-9. who has been convicted of an offense specified in paragraph (1)(b). The court shall determine the reasonable value of the interest of the convicted person and order a divestiture upon such terms and conditions as it finds just. In determining the value of the interest of the convicted person, the court may consider, among other matters, the value of the assets of the licenseholder, its good will and value as a going concern, recent and expected future earnings, and other criteria usual and customary in the sale of like enterprises.

(5) The department shall obtain the fingerprints and personal data from persons described in paragraph (1)(a) for purposes of determining whether such persons have a criminal background and shall obtain data regarding the business entities described in subsection (1) to effectuate the provisions of this section. Such fingerprints shall be used for statewide criminal and juvenile records checks through the Department of Law Enforcement and federal criminal records checks through the Federal Bureau of Investigation.

History.—s. 78, ch. 85-342; s. 47, ch. 87-224; s. 1062, ch. 95-147; s. 4, ch. 95-417; s. 2, ch. 97-54; s. 11, ch. 2003-254; s. 9, ch. 2004-73.



206.0261 - Retaining all or portion of tax reduction amount or interference with tax reduction benefit prohibited.

206.0261 Retaining all or portion of tax reduction amount or interference with tax reduction benefit prohibited.—It is unlawful for a terminal supplier, wholesaler, importer, reseller, or retail dealer of motor fuel to retain any part of the tax reduction set forth in this act or to interfere with providing the full benefit of the tax reduction to the retail purchaser of motor fuel. Any person violating the provisions of this act commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 7, ch. 2004-73.



206.027 - Licenses not assignable.

206.027 Licenses not assignable.—

(1) No license granted under the provisions of this chapter shall be transferred or assigned except upon application to, and written consent and approval of the transferee by, the department pursuant to the provisions of s. 206.026.

(2) At all times prior to approval of a transfer or assignment of the license the transferor shall be deemed to be the licenseholder.

(3) Whenever a license is held by a corporation or business entity other than an individual, no transfer of the stock or other evidence of ownership or equity in the licenseholder shall be made, absent the prior approval of the transferee by the department pursuant to the provisions of s. 206.026.

History.—s. 79, ch. 85-342.



206.028 - Costs of investigation; department to charge applicants; contracts with private companies authorized.

206.028 Costs of investigation; department to charge applicants; contracts with private companies authorized.—

(1) The department may charge any anticipated costs incurred by the department in determining the eligibility of any person or entity specified in s. 206.026(1)(a) to hold a license against such person or entity.

(2) The department may, by rule, determine the manner of payment of its anticipated costs and the procedure for filing applications for eligibility in conjunction with payment of those costs.

(3) The department must furnish to the applicant an itemized statement of actual costs incurred during the investigation to determine eligibility.

(4) If there are unused funds at the conclusion of the investigation, the unused funds must be returned to the applicant within 60 days after the determination of eligibility has been made.

(5) If the actual costs of investigation exceed anticipated costs, the department must assess the applicant those moneys necessary to recover all actual costs.

(6) The department may enter into contracts with private companies to conduct investigations to determine the eligibility of any person or entity specified in s. 206.026(1)(a) to hold a license. The costs of the investigations must be charged to the applicant as provided in this section.

History.—s. 80, ch. 85-342; s. 6, ch. 94-353.



206.03 - Licensing of terminal suppliers, importers, exporters, and wholesalers.

206.03 Licensing of terminal suppliers, importers, exporters, and wholesalers.—

(1) The application in proper form having been accepted for filing, the filing fee paid, and the bond accepted and approved, except as provided in s. 206.05(1), the department shall issue to such person a license to transact business in the state, subject to cancellation of such license as provided by law.

(2) The license so issued by the department shall not be assignable except pursuant to s. 206.027, shall be valid only for the person in whose name it has been issued, and shall be displayed conspicuously in the principal place of business in the state.

(3) The department shall keep and file all applications and bonds with an alphabetical index thereof, together with a record of all duly licensed persons.

(4) An importer must first be licensed as a wholesaler prior to being licensed as an importer.

History.—s. 2, ch. 16082, 1933; CGL 1936 Supp. 1167(63); s. 7, ch. 22858, 1945; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 2, ch. 77-149; s. 81, ch. 85-342; s. 48, ch. 87-224; s. 5, ch. 95-417.

Note.—Former s. 207.04.



206.04 - License number and cards; penalties.

206.04 License number and cards; penalties.—Each terminal supplier, importer, exporter, and wholesaler shall be assigned a license number upon qualifying for a license hereunder, and the department shall issue to each such licensee separate license cards for each tank truck operated by that person. Such license card shall indicate the license number so assigned, the motor number of the truck authorized to be operated under such license card, and such other information as the department may prescribe. The license card shall be conspicuously displayed in the vehicle to which it is assigned, and any person operating a tank truck in this state conveying or transporting motor fuel without such license card or, if a common carrier, a bill of lading is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 16082, 1933; CGL 1936 Supp. 1167(63), 7794(5); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 116, ch. 71-136; s. 82, ch. 85-342; s. 71, ch. 87-6; s. 6, ch. 95-417.

Note.—Former s. 207.05.



206.045 - Licensing period; cost for license issuance.

206.045 Licensing period; cost for license issuance.—Beginning January 1, 1998, the licensing period under this chapter shall be a calendar year, or any part thereof. The cost of any such license issued pursuant to this chapter shall be $30.

History.—s. 29, ch. 96-323; s. 4, ch. 99-5.



206.05 - Bond required of licensed terminal supplier, importer, exporter, or wholesaler.

206.05 Bond required of licensed terminal supplier, importer, exporter, or wholesaler.—

(1) Each terminal supplier, importer, exporter, or wholesaler, except a municipality, county, school board, state agency, federal agency, or special district which is licensed under this part, shall file with the department a bond in a penal sum of not more than $100,000, such sum to be approximately 3 times the combined average monthly tax levied under this part and local option tax on motor fuel paid or due during the preceding 12 calendar months under the laws of this state. An exporter shall file a bond in an amount equal to 3 times the average monthly tax due on gallons acquired for export. The bond shall be in such form as may be approved by the department, executed by a surety company duly licensed to do business under the laws of the state as surety thereon, and conditioned upon the prompt filing of true reports and the payment to the department of any and all fuel taxes levied under this chapter including local option taxes which are now or which hereafter may be levied or imposed, together with any and all penalties and interest thereon, and generally upon faithful compliance with the provisions of the fuel tax and local option tax laws of the state. The licensee shall be the principal obligor, and the state shall be the obligee. An assigned time deposit or irrevocable letter of credit may be accepted in lieu of a surety bond.

(2) In the event that liability upon the bond thus filed with the department is discharged or reduced, whether by judgment rendered, payment made, or otherwise, or if in the opinion of the department any surety on the bond theretofore given has become unsatisfactory or unacceptable, then the department may require a new bond with satisfactory sureties in the same amount, failing which the department shall forthwith cancel the license. If such new bond is furnished as above provided, the department shall cancel and surrender the bond of the person for which such new bond is substituted.

(3) In the event that the department decides that the amount of the existing bond is insufficient to ensure payment to the state of the amount of the tax and any penalties and interest for which the person is or may at any time become liable, then that person shall forthwith, upon the written demand of the department, file additional bond in the same manner and form with like security thereon as hereinbefore provided, and the department shall forthwith cancel the license of anyone failing to file an additional bond as herein provided.

(4) Any surety on any bond furnished by a person, as above provided, shall be released and discharged from any and all liability to the state accruing on such bond after the expiration of 60 days from the date upon which such surety has filed with the department written request to be released and discharged. However, such request shall not operate to relieve, release, or discharge such surety from any liability already accrued, or which shall accrue, before the expiration of the 60-day period. The department shall, promptly on receipt of notice of such request, notify the licensee who furnished the bond, and, unless the licensee on or before the expiration of the 60-day period files with the department a new bond with a surety company satisfactory to the department in the amount and form hereinbefore in this section provided, the department shall forthwith cancel the license. If the new bond is furnished as above provided, the department shall cancel and surrender the bond of the licensee for which the new bond is provided.

History.—s. 3, ch. 16082, 1933; CGL 1936 Supp. 1167(64); s. 1, ch. 57-78; s. 7, ch. 63-253; s. 1, ch. 63-299; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 3, ch. 77-149; s. 54, ch. 78-95; s. 9, ch. 83-3; s. 1, ch. 83-137; s. 1, ch. 83-138; s. 83, ch. 85-342; s. 73, ch. 87-99; s. 1, ch. 92-184; s. 7, ch. 95-417.

Note.—Former s. 207.06.



206.051 - Importer and exporter; credit authorization and bonding requirements.

206.051 Importer and exporter; credit authorization and bonding requirements.—

(1) Prior to being licensed, an importer must establish credit worthiness with the department. This shall be accomplished by posting a bond equivalent to 60 days’ tax liability or by making a cash deposit or providing an irrevocable letter of credit in that amount. An importer shall then be authorized to import fuels and remit taxes directly to the state as provided in this part up to the amount of credit so established. Before an importer’s liability may exceed its established credit limit, the importer shall make a tax deposit, by electronic funds transfer to the department, in an amount equal to its current tax liability, or provide the department with additional security as provided by this section. Any importer who fails to timely remit taxes and supply sufficient credit as required by this section shall be prohibited from importing untaxed fuel into this state.

(2) Prior to each importation of taxable motor or diesel fuels upon which tax has not been charged by the supplier, an importer must notify the department and obtain an import authorization number which shall be recorded by the importer on the shipping papers.

(3) Prior to being licensed, an exporter must post a bond with the department equal to 3 times the total state and local option taxes that would be due if sold for highway use in Florida, based on the average monthly number of gallons of motor and diesel fuel to be exported, subject to the maximum bonding restrictions for motor fuels in s. 206.05 and diesel fuels in s. 206.90. To the extent that a taxpayer already has established a bond under those sections, only an amount necessary to comply with this section will be required.

(4) A licensed exporter shall be authorized to take a credit on its monthly fuel tax return or apply for a refund of all state fuel tax and local option fuel tax paid on fuel exported from the state in compliance with this section. To establish the right to refund, an exporter shall provide a copy of the return filed in the destination state showing the import of all fuels claimed for refund. The department shall, absent any violation, authorize a refund based on the information submitted.

(5) Any exporter filing a false refund claim or claiming a false credit shall be prohibited from making future refund or credit claims for taxes paid on motor fuels exported from this state for a period of not less than 12 months. A false claim for credit or refund shall be a basis for license revocation.

History.—s. 8, ch. 95-417.



206.052 - Export of tax-free fuels.

206.052 Export of tax-free fuels.—

(1) A licensed exporter may purchase from a terminal supplier at a terminal taxable motor fuels for export from this state without paying the tax imposed pursuant to this part only under the following circumstances:

(a) The exporter has designated to the terminal supplier the destination for delivery of the fuel to a location outside the state;

(b) The exporter is licensed in the state of destination and has supplied the terminal supplier with that license number;

(c) The exporter has not been barred from making tax-free exports by the department for violation of s. 206.051(5); and

(d) The terminal supplier collects and remits to the state of destination all taxes imposed on said fuel by the destination state.

(2) A licensed exporter shall not divert for sale or use in this state any fuel designated to a destination outside this state without first obtaining a diversion number from the department as specified in s. 206.416(1)(b) and manually recording that number on the shipping paper prior to diversion of fuel for sale or use in this state.

History.—s. 9, ch. 95-417; s. 31, ch. 2003-254.



206.054 - Payment of taxes by importers.

206.054 Payment of taxes by importers.—

(1) Except as otherwise provided in this part, the taxes imposed on the importation of motor fuel and taxable diesel fuel by this chapter on net gallons imported from another state shall be paid by the licensed importer who has imported such nonexempt motor or diesel fuel. The taxes shall be due to the state on the first day of the month following the month in which the taxable importation occurred as provided in s. 206.43. Nothing in this part shall provide an importer with an exemption privilege. Importers must pay taxes when billed by the terminal supplier on purchases of Florida destination fuels. A licensed importer may qualify and be authorized by the department to remit taxes to its supplier pursuant to s. 206.43(5).

(2) The department may license an out-of-state terminal supplier to precollect and remit the taxes imposed by this chapter with respect to taxable motor fuel and diesel fuel imported from a terminal outside this state in the same manner and at the same time as taxes would arise and be paid under this chapter if the taxable motor and diesel fuel had been sold or removed from storage at a terminal in this state. The sales record shall reflect the taxes collected, total number of net gallons, and the destination state. The state of destination shall also be printed on the shipping papers, a copy of which must remain with the carrier during transport. A terminal supplier shall bill the taxes imposed by this chapter on all Florida destination sales.

(3) The taxes imposed by this chapter on use of taxable motor or diesel fuels which are imported into this state other than by a bulk transfer shall be due at the time the product enters into the state and shall be measured by invoiced net gallons received outside this state at a refinery, terminal, or bulk plant for delivery to a destination in this state.

(4) The department may, upon written notification, require any terminal supplier, wholesaler, or importer to make a direct payment of taxes due on purchases from a terminal supplier who has failed to file a proper return and remit the taxes due. The department may require a wholesaler not licensed as an importer to obtain an importer’s license to continue purchasing from the terminal supplier.

History.—s. 10, ch. 95-417.



206.055 - Departmental powers; cancellation of licenses; surrender of bond; interstate enforcement agreements.

206.055 Departmental powers; cancellation of licenses; surrender of bond; interstate enforcement agreements.—

(1) If a terminal supplier, importer, exporter, or wholesaler at any time:

(a) Knowingly files a false monthly report of the data or information required by the provisions of this chapter;

(b) Fails, refuses, or neglects to file the monthly report required by such laws;

(c) Fails to pay the fuel taxes as required by part I or part II of this chapter or the local option tax required under this chapter and the laws of the state; or

(d) Knowingly files a false claim for refund or credit of fuel tax;

the department may cancel the license of the terminal supplier, importer, exporter, or wholesaler.

(2) The department may cancel any license hitherto or hereafter issued to any such person if it ascertains and finds that the person to whom such license has been issued is no longer engaged in such business and has not been so engaged for the period of 6 months immediately preceding such cancellation; but no license shall be canceled upon the request of any person until and unless the person has, prior to the date of such cancellation, paid to the state all fuel taxes payable under the laws of the state, together with any and all penalties, interest, and fines accruing by reason of any failure on the part of said person to make accurate reports as required by the fuel tax laws of Florida or to pay said taxes, interest, and penalties. In the event that any license is canceled by the department as provided in this section, and in the further event that the licensee shall have paid to the state all fuel taxes due and payable by it under the laws of this state, together with any and all penalties and interest accruing by reason of any failure on the part of the licensee to make accurate reports or to pay said tax, interest, and penalties, the department shall cancel and surrender the bond held on file by the department.

(3) The department is authorized, with the consent of another jurisdiction of the United States whose cooperation is needed, to enforce this chapter in that jurisdiction, either directly or, at the option of that jurisdiction, by entering into an agreement with its agencies, officers, and employees.

History.—s. 4, ch. 16082, 1933; CGL 1936 Supp. 1167(65); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 54, ch. 78-95; s. 87, ch. 81-259; s. 84, ch. 85-342; s. 11, ch. 95-417.

Note.—Former s. 207.07.



206.06 - Estimate of amount of fuel taxes due and unpaid.

206.06 Estimate of amount of fuel taxes due and unpaid.—

(1) Whenever any terminal supplier, importer, exporter, or wholesaler neglects or refuses to make and file any report for any calendar month, as required by the fuel tax laws of this state, or files an incorrect or fraudulent report, or is in default in the payment of any fuel taxes and penalties thereon payable under the laws of this state, the department shall, from any information it may be able to obtain from its office or elsewhere, estimate the number of gallons of motor fuel with respect to which the terminal supplier, importer, exporter, or wholesaler has become liable for taxes under the fuel tax laws of this state and the amount of taxes due and payable thereon, to which sum shall be added a penalty and interest as provided in s. 206.44.

(2) In any action or proceeding for the collection of the fuel tax and any penalties or interest imposed in connection therewith, an assessment by the department of the amount of the tax due and interest or penalties due to the state shall constitute prima facie evidence of the claim of the state, and the burden of proof shall be upon the terminal supplier, importer, exporter, or wholesaler to show that the assessment was incorrect or contrary to law.

(3) If any terminal supplier, importer, exporter, or wholesaler fails to make a complete report, including all schedules, the department shall add, in addition to any other penalty or interest due, a penalty in the amount of $200.

History.—ss. 5, 24, ch. 16082, 1933; CGL 1936 Supp. 1167(66), (84); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 3, ch. 84-329; s. 85, ch. 85-342; s. 9, ch. 92-320; s. 12, ch. 95-417.

Note.—Former s. 207.08.



206.07 - Suits for collection of unpaid taxes.

206.07 Suits for collection of unpaid taxes.—

(1) Upon demand of the department, the Department of Legal Affairs or any state attorney of any judicial circuit shall bring appropriate actions in the name of the state, or in the name of the Department of Revenue in the capacity of its office, for the recovery of the above-mentioned taxes, penalties, and interest, and judgment shall be rendered for the amount so found to be due together with costs. However, if it shall be found as a fact that such failure to pay was willful on the part of any terminal supplier, importer, exporter, or wholesaler, judgment shall be rendered for double the amount of the tax found to be due with costs. The department may employ an attorney at law to institute and prosecute proper proceedings to enforce payment of the fuel taxes provided for by the laws of this state and the penalties and interest provided for by part I or part II of this chapter and to fix the compensation for the services of said attorney at law.

(2) Any seller and purchaser convicted of conspiring to defraud the state of any tax imposed under this chapter may be held liable for the tax and any penalty and interest due on such tax.

History.—s. 5, ch. 16082, 1933; CGL 1936 Supp. 1167(66); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 11, 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 88, ch. 81-259; s. 86, ch. 85-342; s. 75, ch. 87-99; s. 14, ch. 95-417.

Note.—Former s. 207.09.



206.075 - Department’s warrant for collection of unpaid taxes.

206.075 Department’s warrant for collection of unpaid taxes.—

(1) Upon the determination and assessment of the amount of unpaid taxes and penalties due, the department may issue a warrant, under its official seal, directed to the sheriff of any county of the state, commanding said sheriff to levy upon and sell the goods and chattels of such person found within the sheriff’s jurisdiction for the payment of the amount of such delinquency, with the added penalties and interest and the cost of executing the warrant and conducting the sale, and to return such warrant to the department and pay the department the money collected by virtue thereof. However, any surplus resulting from said sale after all payments of costs, penalties, and delinquent taxes have been made shall be returned to the person in default. If there is jeopardy to the revenue and jeopardy is asserted in or with an assessment, the department shall proceed in the manner specified for jeopardy assessment in s. 213.732.

(2) The sheriff to whom any such warrant shall be directed shall proceed upon the same in all respects to and with like effect and in the same manner (with the exceptions herein noted) as prescribed by law in respect to executions issued against goods and chattels upon judgments by the several circuit courts.

(3) In the event there shall be a contest or claim of any kind with reference to the property levied upon or the amount of taxes, costs, or penalties due, such contest or claim shall be tried in the circuit court in and for the county in which the warrant was executed as nearly as may be in the same manner and means as such contest or claim would have been tried in such court had the warrant originally issued upon a judgment rendered by said court. The warrant issued as aforesaid shall constitute prima facie evidence of the amount of taxes, interest, and penalties due to the state by the licensee, and the burden of proof shall be upon the licensee to show that the amounts or penalties were incorrect.

(4) Nothing in this section shall be construed as forfeiting or waiving any rights to collect such taxes, interest, or penalties by an action upon any bond that may be filed with the department under the provisions of part I or part II of this chapter or by suit or otherwise; and in case such suit, action, or other proceeding is instituted for the collection of the tax, such suit, action, or other proceeding shall not be construed as waiving any other right herein provided. Any civil proceeding under part I or part II of this chapter shall not be construed as a waiver or estoppel in any criminal proceeding against such person under part I or part II of this chapter.

History.—s. 24, ch. 16082, 1933; CGL 1936 Supp. 1167(84); s. 7, ch. 22858, 1945; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 89, ch. 81-259; s. 87, ch. 85-342; s. 10, ch. 92-315; s. 1064, ch. 95-147; s. 15, ch. 95-417.

Note.—Former s. 207.10.



206.08 - Reports from persons who do not purchase tax-free motor fuel.

206.08 Reports from persons who do not purchase tax-free motor fuel.—

(1) Every person purchasing or otherwise acquiring motor fuel in tank car, truck, or cargo lots and selling the same for delivery in Florida who is not required by the provisions of part I or part II of this chapter to be licensed under s. 206.02 or by the laws of Florida to make reports shall file a statement setting forth:

(a) The name under which such person is transacting business within the state;

(b) The location with street number address of such person’s principal office or place of business within the state; and

(c) The name and address of the owner or the names and addresses of the partners, if such person is a partnership, or the principal officers, if such person is a corporation or association.

(2) On or before the 20th day of each calendar month, such person shall, on forms prescribed by the department, report to the department all purchases or other acquisition and sales or other disposition of motor fuel during the preceding calendar month, giving a record of each tank car, truck, or cargo lot delivered to a point within Florida. Such report shall set forth:

(a) The name and license number of the person from whom each tank car, truck, or cargo lot was purchased or otherwise acquired;

(b) The point of shipment;

(c) To whom sold or shipped;

(d) The point of delivery;

(e) The date of shipment;

(f) The name and license number of the carrier, the initials and number of the car, and the number of gallons contained in the tank car, if shipped by rail;

(g) The name and owner of the boat, barge, or vessel and the number of gallons contained therein, if shipped by water;

(h) The name and license number of the owner of the truck and the number of gallons contained in such truck, if shipped by truck; and

(i) Any other additional information the department may require relative to such motor fuel.

(3) If any person required to file under this section fails to make a complete report, the department shall impose, in addition to any other penalty or interest due, a penalty in the amount of $200.

History.—s. 6, ch. 16082, 1933; CGL 1936 Supp. 1167(67); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 90, ch. 81-259; s. 88, ch. 85-342; s. 10, ch. 92-320; s. 16, ch. 95-417.

Note.—Former s. 207.11.



206.09 - Reports from carriers transporting motor fuel or similar products.

206.09 Reports from carriers transporting motor fuel or similar products.—

(1) Every railroad company, pipeline company, water transportation company, private carrier, and common carrier transporting motor fuel, casinghead gasoline, natural gasoline, naphtha, or diesel fuel distillate, either in interstate or intrastate or foreign commerce, to points within Florida, and every person transporting motor fuel, casinghead gasoline, natural gasoline, naphtha, or diesel fuel distillate, by whatever manner, to a point in Florida from any point outside of said state, shall file monthly returns setting forth:

(a) The name under which such person is transacting business within the state.

(b) The location with street number address of such person’s principal office or place of business within the state.

(c) The name, federal employer identification number or, if such number is not available, the social security number, and business address of the owner or the names and addresses of the partners, if such person is a partnership, or the principal officers, if such person is a corporation or association.

(2) Such person or company shall report under oath to the department on forms prescribed by the department all deliveries of motor fuel, casinghead gasoline, natural gasoline, naphtha, or diesel fuel distillate so made to points within the state.

(3) Such reports shall cover monthly periods and be submitted within 20 days after the close of the month covered by the report and shall show:

(a) The name, federal employer identification number or, if such number is not available, the social security number, and complete business address of the person to whom the deliveries of motor fuel, casinghead gasoline, natural gasoline, naphtha, or diesel fuel distillate have actually and in fact been made;

(b) The name, federal employer identification number or, if such number is not available, the social security number, and complete business address of the originally named consignee, if motor fuel, casinghead gasoline, natural gasoline, naphtha, or diesel fuel distillate has been delivered to any person other than the originally named consignee;

(c) The municipality and state of origin, the municipality, county, and state of delivery, the date of delivery, and the number and initials of each tank car and the number of gallons contained therein, if shipped by rail;

(d) The name of the boat, barge, or vessel and the number of gallons contained therein, if shipped by water;

(e) The company unit number of each tank truck and the number of gallons contained therein, if transported by motor truck;

(f) If delivered by other means, the manner in which such delivery is made; and

(g) Such other additional information relative to shipments of motor fuel as the department may require.

(4) The department is authorized to suspend the reporting requirements of this section if substantially the same data is filed with the Internal Revenue Service and provided to the department through a national information reporting system.

(5) If any such person or company required to file under this section fails to make a complete report, the department shall impose, in addition to any other penalty or interest due, a penalty in the amount of $200.

(6) All moneys derived from the penalties imposed by this section shall be deposited into the Fuel Tax Collection Trust Fund and allocated in the same manner as provided by s. 206.875.

History.—s. 7, ch. 16082, 1933; CGL 1936 Supp. 1167(68); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 89, ch. 85-342; s. 55, ch. 87-99; s. 49, ch. 87-224; s. 11, ch. 92-320; s. 17, ch. 95-417; s. 11, ch. 2000-355; s. 7, ch. 2005-280.

Note.—Former s. 207.13.



206.095 - Reports from terminal operators.

206.095 Reports from terminal operators.—

(1) Every terminal operator who stores, handles, or transfers motor fuel, casinghead gasoline, natural gasoline, naphtha, diesel fuel, kerosene, or other middle distillates shall file a report on forms prescribed by the department. The report shall be filed on a monthly basis within 20 days after the close of the month covered by the report and shall show:

(a) The name, address, and license number of the terminal supplier, importer, or exporter storing or transferring such product.

(b) The name of the boat, barge, or vessel transporting the product to the terminal.

(c) The number of gallons and type of product which is being stored.

(d) Such other additional information relative to shipments and storage of products as the department may require.

(2) The department is authorized to suspend the reporting requirements of this section if substantially the same data is filed with the Internal Revenue Service and provided to the department through a national information reporting system.

(3) If any terminal operator fails to make a complete report, the department shall impose, in addition to any other penalty and interest due, a penalty in the amount of $100.

(4) All moneys derived from the penalties imposed by this section shall be deposited into the Fuel Tax Collection Trust Fund and allocated in the same manner as provided by s. 206.875.

History.—s. 90, ch. 85-342; s. 18, ch. 95-417; s. 6, ch. 96-323; s. 12, ch. 2000-355; s. 8, ch. 2005-280.



206.10 - Reports to be filed whether taxes due or not.

206.10 Reports to be filed whether taxes due or not.—All statements or reports required by part I or part II of this chapter and the fuel tax laws of this state to be made to the department monthly shall be filed each month, regardless of whether or not a fuel tax is due under the provisions of the laws of Florida.

History.—s. 17, ch. 16082, 1933; CGL 1936 Supp. 1167(78); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 91, ch. 81-259; s. 19, ch. 95-417.

Note.—Former s. 207.14.



206.11 - Penalties.

206.11 Penalties.—

(1) Any false or fraudulent statement or report submitted under the fuel tax laws of this state and sworn to by a person knowing same to be false or fraudulent shall constitute perjury, and, upon conviction thereof, the person so convicted shall be punished as provided by law for conviction of perjury under 1s. 837.01.

(2) Any person:

(a) Who willfully refuses or neglects to make any statement, report, or return required by the provisions of this law;

(b) Who knowingly makes, or assists any other person in making, a false statement in a return or report or in connection with an application for refund of any tax;

(c) Who knowingly collects, or attempts to collect or causes to be paid to that person or to any other person, either directly or indirectly, any refund of such tax without being entitled to the same; or

(d) Who violates any of the provisions of part I or part II of this chapter, a penalty for which is not otherwise provided,

is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084; and, in addition thereto, the department may revoke or suspend the license of any violator. Each day or part thereof during which any person engages in business without being the holder of an uncanceled license as provided by part I or part II of this chapter shall constitute a separate offense within the meaning of this section. In addition to the penalty imposed by part I or part II of this chapter, the defendant shall be required to pay all fuel taxes, interest, and penalties due to the state. The penalties provided in this section shall be in addition to those provided for in s. 206.44.

History.—s. 1, ch. 70-995; s. 115, ch. 71-136; s. 92, ch. 81-259; s. 91, ch. 85-342; s. 72, ch. 87-6; s. 1065, ch. 95-147; s. 20, ch. 95-417.

1Note.—Transferred to s. 837.012 by s. 54, ch. 74-383.



206.12 - Retention of records; all persons that purchase, import, export, use, sell, or store motor fuel.

206.12 Retention of records; all persons that purchase, import, export, use, sell, or store motor fuel.—

(1) Each person shall maintain and keep such record of motor fuel received, used, transferred, sold, and delivered within this state by such person, together with invoices, bills of lading, and other pertinent records and papers, as may be required by the department for the reasonable administration of the motor fuel tax laws of this state. Records shall include all import and export documentation, all records necessary to provide evidence of exemptions claimed as a result of use, sale, or export, or through the sale, use, or storage of diesel fuels exempted for meeting dyeing requirements in part II. Each licensee or any other person who purchases, imports, exports, stores, sells, or uses motor fuel shall preserve such records as long as required by s. 213.35. This section shall not apply to noncommercial retail purchases of tax-paid fuel in quantities of 100 gallons or less. All purchases made by commercial and agricultural users shall be covered by this section.

(2) If any person required to maintain records by this chapter does not have adequate records of sales, use, imports, exports, transfers, exchanges, loans, or purchases, the department shall advise the person as to the adequacy of the records, and test or make a reasonable examination of the person’s available records or other available information relating to the sales or purchases made by such person for a representative period. This subsection does not affect the duty of the terminal supplier, terminal operator, importer, exporter, wholesaler, or dealer to collect, or the liability of any person to pay, any tax imposed by this part. The department shall provide the person with information concerning the method and extent of the test or reasonable examination.

(3) If the records of a person are adequate but voluminous in nature and substance, the department may use a representative sample of such records and estimate the audit findings derived therefrom for the entire audit period. The department must first make a good faith effort to reach an agreement with the person which provides for the means and methods to be used in the examination process. In the event that no agreement is reached, the person is entitled to a review by the executive director or the appropriate designee.

History.—s. 8, ch. 16082, 1933; CGL 1936 Supp. 1167(69), 7794(7); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 1, ch. 80-104; s. 92, ch. 85-342; s. 7, ch. 88-119; s. 92, ch. 90-136; s. 3, ch. 90-351; s. 21, ch. 95-417.

Note.—Former s. 207.16.



206.13 - Refund or credit of taxes erroneously paid or illegally collected.

206.13 Refund or credit of taxes erroneously paid or illegally collected.—When any taxes, interest, or penalties imposed by part I or part II of this chapter have been erroneously paid or illegally collected, the department may permit the terminal supplier, importer, exporter, or wholesaler within 1 year to take credit against a subsequent tax report for the amount of the erroneous or illegal amount overpaid, or such person may apply for refund as provided by s. 215.26.

History.—s. 1, ch. 70-995; s. 39, ch. 71-355; s. 93, ch. 81-259; s. 2, ch. 83-137; s. 93, ch. 85-342; s. 22, ch. 95-417.



206.14 - Inspection of records; audits; hearings; forms; rules and regulations.

206.14 Inspection of records; audits; hearings; forms; rules and regulations.—

(1) The department shall have the authority to prescribe all forms upon which reports shall be made to it and any other forms required for the proper administration of this law and shall prescribe and publish all rules and regulations for the enforcement of this part, which rules and regulations shall have the force and effect of law.

(2)(a) The department or any authorized deputy, employee, or agent is authorized to audit and examine the records, books, papers, and equipment of terminal suppliers, importers, exporters, or wholesalers, retail dealers, terminal operators, or all private and common carriers to verify the truth and accuracy of any statement or report and ascertain whether or not the tax imposed by this law has been paid. No prior written notification is necessary. In addition to making all records available to the department to determine the accuracy of tax payments to the state and suppliers, all persons, including retail dealers, wholesalers, importers, exporters, terminal suppliers, and end users with storage other than the fuel tank of a highway vehicle, shall make available to the department, during normal business hours, records disclosing all receipts, sales, inventory records, fuel payments, and tax payment information. These records shall cover all transactions within the last 3 complete calendar months and shall be made available within 3 business days of the department’s request. The department may correct by credit or refund any overpayment of tax, penalty, or interest revealed by an audit or examination and shall make assessment of any deficiency in tax, penalty, or interest determined to be due.

(b) Any person who fails to provide the records required by this section shall, in addition to all other penalties, be subject to a fine of $5,000.

(3) The department or any of its duly authorized agents shall have the power in the enforcement of the provisions of this part to hold hearings, administer oaths to witnesses, and take sworn testimony of any person and cause it to be transcribed into writing; and for such purposes the department is authorized to issue subpoenas and subpoenas duces tecum, compel the attendance of witnesses and records, and conduct such investigations as it may deem necessary.

(4) If any person unreasonably refuses access to such records, books, papers or other documents, or equipment, or if any person fails or refuses to obey such subpoenas duces tecum or to testify, except for lawful reasons, before the department or any of its authorized agents, the department shall certify the names and facts to the clerk of the circuit court of any county; and the circuit court shall enter such order against such person in the premises as the enforcement of this law and justice requires.

(5) In any action or proceeding for the collection of the tax and penalties or interest imposed in connection therewith, an assessment by the department of the amount of the tax, penalties, or interest due shall be prima facie evidence of the claim of the state, and the burden of proof shall be upon the person charged to show the assessment was incorrect and contrary to law.

(6) All moneys derived from the penalties imposed by this section shall be deposited into the Fuel Tax Collection Trust Fund and allocated in the same manner as provided by s. 206.875.

History.—s. 9, ch. 16082, 1933; CGL 1936 Supp. 1167(70); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 31, ch. 74-382; s. 3, ch. 83-137; s. 94, ch. 85-342; s. 23, ch. 95-417; s. 12, ch. 2003-254; s. 9, ch. 2005-280.

Note.—Former s. 207.17.



206.15 - Fuel taxes a lien on property.

206.15 Fuel taxes a lien on property.—If any person liable for the fuel tax imposed by law neglects or refuses to pay it, the amount of the tax (including any interest, penalty, or addition to the tax, with any cost that may accrue in addition thereto) shall be a lien in favor of the state upon all franchises, property, and rights to property, whether real or personal, then belonging to, or thereafter acquired by, the person, (whether the property is employed by the person in the prosecution of business or is in the hands of an assignee, trustee, or receiver for the benefit of creditors) from the date the taxes are due and payable. The lien shall have priority over any lien or encumbrance whatsoever except the lien of other state taxes having priority by law, and except that the lien shall not be valid as against any bona fide mortgagee, pledgee, judgment creditor, or purchaser whose rights have attached before the time when the department has filed claim of lien in the office of the clerk of the circuit court of the county where the principal place of business of the person is located or, if the person has no principal place of business in the state, in the office of the Department of State (for which no filing fee shall be required). The lien shall continue until the amount of the tax, with any penalties and interest subsequently accruing, is paid or the tax is barred under chapter 95. The department may issue a certificate of release of lien when the amount of the tax, with any penalties and interest subsequently accruing thereon, has been satisfied by the person, and the person may record it with the clerk of the circuit court of the county where the claim of lien was filed.

History.—s. 10, ch. 16082, 1933; CGL 1936 Supp. 1167(71); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 32, ch. 74-382; s. 24, ch. 95-417.

Note.—Former s. 207.18.



206.16 - Officer selling property.

206.16 Officer selling property.—

(1) No sheriff, receiver, assignee, general or special magistrate, or other officer shall sell the property or franchise of any person for failure to pay fuel taxes, penalties, or interest without first filing with the department a statement containing the following information:

(a) The name of the plaintiff or party at whose instance or upon whose account the sale is made;

(b) The name of the person whose property or franchise is to be sold;

(c) The time and place of sale; and

(d) The nature of the property and the location of the same.

(2) The department, after receiving notice as aforesaid, shall furnish to the sheriff, receiver, trustee, assignee, general or special magistrate, or other officer having charge of the sale a certified copy or copies of all fuel taxes, penalties, and interest on file in the office of the department as liens against such person, and, in the event there are no such liens, a certificate showing that fact, which certified copies or copy of certificate shall be publicly read by such officer at and immediately before the sale of the property or franchise of such person.

History.—s. 10, ch. 16082, 1933; CGL 1936 Supp. 1167(71); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 25, ch. 95-417; s. 73, ch. 2004-11.

Note.—Former s. 207.19.



206.17 - Department to furnish certificates of liens.

206.17 Department to furnish certificates of liens.—The department shall furnish to any person applying therefor a certificate showing the amount of all liens for fuel tax, penalties, and interest that may be of record in the files of the department against any person under the provisions of this part.

History.—s. 10, ch. 16082, 1933; CGL 1936 Supp. 1167(71); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 26, ch. 95-417.

Note.—Former s. 207.20.



206.175 - Foreclosure of liens.

206.175 Foreclosure of liens.—The department may file an action in the name of the state to foreclose the liens provided for herein. The procedure shall be the same as the procedure for foreclosure of mortgages on real estate. A certificate of the department setting forth the amount of fuel taxes due shall be prima facie evidence of the matter therein contained. The action may be instituted at any time after the lien becomes effective and before it is barred under chapter 95. The title to the land conveyed by such deed shall be indefeasible as to all parties defendant in the action.

History.—s. 10, ch. 16082, 1933; CGL 1936 Supp. 1167(71); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 33, ch. 74-382; s. 27, ch. 95-417.

Note.—Former s. 207.21.



206.18 - Discontinuance or transfer of business; liability of tax, procedure; penalty for violation.

206.18 Discontinuance or transfer of business; liability of tax, procedure; penalty for violation.—

(1) Whenever a person ceases to engage in business as a terminal supplier, importer, exporter, or wholesaler within the state by reason of the discontinuance, sale, or transfer of the business, such person shall notify the department in writing at least 10 days prior to the time the discontinuance, sale, or transfer takes effect. Such notice shall give the date of discontinuance and, in the event of a sale or transfer of the business, the date thereof and the name and address of the purchaser or transferee. All fuel taxes, penalties, and interest not due and payable under the provisions of the laws of this state shall, notwithstanding such provisions, become due and payable concurrently with such discontinuance, sale, or transfer; and any such person shall, concurrently with such discontinuance, sale, or transfer, make a report, pay all such taxes, interest, and penalties, and surrender to the department the license certificate theretofore issued to said person by the department.

(2) Unless the above notice shall have been given to the department as above provided, such purchaser or transferee shall be liable to the state for the amount of all taxes, penalties, and interest under the laws of Florida accrued against any such person selling or transferring his or her business on the date of such sale or transfer, but only to the extent of the value of the property and business thereby acquired from such person.

(3) Nothing in this section shall be construed as releasing the person so transferring or discontinuing his or her business from liability for any fuel taxes or for any interest or penalty due under the fuel tax laws.

(4) In the event any dealer is delinquent in the payment of the tax herein provided for, the department may give notice of the amount of such delinquency by registered mail to all persons having in their possession or under their control any credits or other personal property belonging to such dealer or owing any debts to such dealer at the time of receipt by them of such notice. All persons so notified shall within 5 days after receipt of the notice advise the department of all such credits, other personal property, or debts in their possession, under their control, or owing by them. After receiving the notice, the persons so notified shall neither transfer nor make any other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the department consents to a transfer or disposition or until 60 days elapse after the receipt of the notice, whichever period expires earlier, except that the credits, other personal property, or debts which exceed the delinquent amount stipulated in the notice shall not be subject to the provisions of this section, wherever held, in any case in which such dealer does not have a prior history of tax delinquencies. All persons notified shall likewise within 5 days advise the department of any subsequent credits or other personal property belonging to such dealer or any debts incurred and owing to such dealer which may come within their possession or under their control during the time prescribed by the notice or until the department consents to a transfer or disposition, whichever expires earlier. If such notice seeks to prevent transfer or other disposition of a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice to be effective shall be delivered or mailed to the office of such bank, at which such deposit is carried or at which such credits or personal property is held. If, during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld hereunder, he or she shall be liable to the state for any indebtedness due under this chapter from the person with respect to whose obligation the notice was given to the extent of the value of the property or the amount of the debts thus transferred or paid if, solely by reason of such transfer or disposition, the state is unable to recover the indebtedness of the person with respect to whose obligation the notice was given. All such credits or other personal property or debts are subject to garnishment by the department for satisfaction of the delinquent tax due.

(5) Any violation of the provisions of this section is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 11, ch. 16082, 1933; CGL 1936 Supp. 1167(72), 7794(8); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 95, ch. 85-342; s. 73, ch. 87-6; s. 44, ch. 87-101; s. 50, ch. 87-224; s. 1066, ch. 95-147; s. 28, ch. 95-417.

Note.—Former s. 207.22.



206.199 - Transportation of motor fuel by pipeline or marine vessel.

206.199 Transportation of motor fuel by pipeline or marine vessel.—

(1) Every person engaged in the business of transporting motor fuel by pipeline, marine vessel, or barge to a storage facility in this state from a point either within or outside this state or between facilities in this state shall have in his or her possession an invoice or delivery ticket, bill of sale, or other record evidence showing the true name and address of the person from whom he or she has received the motor fuel, the number of gallons so originally received by him or her from said person, the true name and address, including state of destination, of every person to whom he or she has made deliveries of said motor fuel, the number of gallons so delivered to each of said persons, and the destination address of the undelivered gallons. The person hauling, transporting, or conveying such motor fuel shall, at the request of any person authorized by law to inquire into or investigate said matters, produce and offer for inspection said invoice or delivery ticket, bill of sale, or record evidence. If the person fails to produce the invoice or delivery ticket, bill of sale, or record evidence, or if, when produced, it fails clearly to disclose said information, the same shall be prima facie evidence of a violation of this section.

(2) Any person engaged in the business activity of transporting fuel by pipeline or marine vessel with an origin or destination in this state either as a private or common carrier or for his or her own account shall maintain records disclosing all receipts and deliveries of motor fuel products enumerated in subsection (1). Records shall include terminal location or receiving point of origin, federal employer identification numbers of the fuel owner, the shipper and the consignee, the volume and type of fuel transported, the complete address of delivery destination, and the date of delivery.

History.—s. 29, ch. 95-417.



206.20 - Transportation of motor fuel over public highways.

206.20 Transportation of motor fuel over public highways.—

(1) Every person hauling, transporting, or conveying motor fuel over any of the public highways of this state must, during the entire time he or she is so engaged, have in his or her possession an invoice or delivery ticket, bill of sale, or other record evidence showing the true name and address of the person from whom he or she has received the motor fuel, the number of gallons so originally received by him or her from said person, the true name and address, including state of destination, of every person to whom he or she has made deliveries of said motor fuel, and the number of gallons so delivered to each of said persons, and the destination address of the undelivered gallons. The person hauling, transporting, or conveying such motor fuel shall, at the request of any person required by law to inquire into or investigate said matters, produce and offer for inspection said invoice or delivery ticket, bill of sale, or record evidence. If the person fails to produce the invoice or delivery ticket, bill of sale, or record evidence, or if, when produced, it fails clearly to disclose said information, the same shall be prima facie evidence of a violation of this section.

(2) Any person engaged in the business activity of transporting fuel over public highways as a private or common carrier or for his or her own account shall maintain records disclosing all receipts and deliveries of fuel products enumerated in subsection (1). Records shall include terminal location or receiving point of origin, federal employer identification numbers of the fuel owner, the shipper and the consignee, the volume and type of fuel transported, the complete address of delivery destination, the date and time of pickup and delivery and, for all imports of untaxed fuel, the import authorization number required by this part.

(3) The provisions of this section shall not apply to vehicles transporting motor fuel not in excess of 200 gallons contained in the fuel tank of such vehicle provided for the carrying of motor fuel for propelling same, which motor fuel is to be used solely for the motive power of such vehicle, to vehicles transporting motor fuel in quantities of not more than 5 gallons for emergency purposes, or to motor fuel being transported by common carrier in railroad cars.

(4) Except as authorized by this chapter, it is unlawful for any person to transport or cause to be transported any taxable motor or diesel fuels, other than through bulk transfer, within this state, upon which the tax imposed by this part has not been paid, including all fuels removed from bulk storage through a loading rack.

(5) The department may authorize a licensed importer to transport untaxed fuel if all credit requirements set forth in s. 206.051 have been met.

(6) Transportation of fuel by common carrier from a point outside the state to a destination outside the state in interstate or foreign commerce shall not constitute a violation of this section.

(7) Any person who violates this section commits a first degree misdemeanor, punishable as provided in s. 775.082 or s. 775.083; and, in addition, the department may revoke or cancel the license of such person.

History.—s. 13, ch. 16082, 1933; CGL 1936 Supp. 1167(74), 7794(9); s. 1, ch. 70-995; s. 1067, ch. 95-147; s. 30, ch. 95-417.

Note.—Former s. 207.24.



206.204 - Transportation of motor fuel by boats over the navigable waters of this state.

206.204 Transportation of motor fuel by boats over the navigable waters of this state.—

(1) Every person hauling, transporting, or conveying motor fuel over any of the navigable waters of this state must, during the entire time so engaged, have in his or her possession an invoice or bill of sale or other record evidence showing the true name and address of the person from whom he or she has received said motor fuel and the true name and address of every person or persons to whom he or she has made or is making deliveries of same, and the number of gallons (that is, a person hauling, transporting, or conveying said motor fuel must have in his or her possession record evidence of the name and address of the person from whom he or she has received the same, and also of the name and address of the person to whom he or she has delivered or is going to deliver the same, and the number of gallons). The person hauling, transporting, or conveying said motor fuel shall at the request of any person authorized by law to inquire into or investigate said matters, produce and offer for inspection the invoice or bill of sale or other record evidence. If the person fails to produce the invoice or bill of sale or other record evidence, or if, when produced, it fails to clearly disclose said information, the same shall be prima facie evidence of a violation of this section.

(2) Any person engaged in the business activity of transporting fuel over the navigable waters of this state as a private or common carrier or for his or her own account shall maintain records disclosing all receipts and deliveries of motor fuel products enumerated in subsection (1). Records shall include:

(a) The terminal location or receiving point of origin.

(b) The federal employer identification numbers of the fuel owner, the shipper, and the consignee.

(c) The volume and type of fuel transported.

(d) The complete address of delivery destination.

(e) The date and time of pickup and delivery.

Importers of untaxed motor fuel shall also include the import authorization number required by this part.

(3) No person shall haul, transport, or convey motor fuel in boats over any of the navigable waters of the state, except in boats plainly and visibly marked on both sides and above the waterline thereof with the word “gasoline” or other name of the motor fuel being transported, in letters at least 4 inches high and of corresponding appropriate width, together with the name and address of the owner of the boat in which such motor fuel is contained.

(4) The provisions of this section shall not apply to boats transporting motor fuel to be used solely for their own motive power.

History.—s. 14, ch. 16082, 1933; CGL 1936 Supp. 1167(75), 7794(10); s. 1, ch. 70-995; s. 1068, ch. 95-147; s. 31, ch. 95-417.

Note.—Former s. 207.25.



206.205 - Forfeiture of vehicles and boats illegally transporting or delivering motor fuel.

206.205 Forfeiture of vehicles and boats illegally transporting or delivering motor fuel.—

(1) The right of property in and to all conveyances, boats, and other vehicles of transportation, and all tanks and other equipment used in connection therewith, employed in the illegal transportation or delivery of motor fuel in this state for the purpose of illegally evading or avoiding any fuel tax provided or imposed by the laws of this state, and all other personal property that may have been used by any person for the purpose of illegally evading or avoiding any such tax, or which may have been used to facilitate the illegal evasion or avoidance of any such tax, is declared not to exist in any person, and the same shall be forfeited. The department, its authorized agents, and the several sheriffs, deputy sheriffs, and police officers of municipalities shall seize any and all such things; and the same shall be safely kept by the sheriff of the county until disposed of as provided by law. Every conveyance, boat, and other vehicle of transportation, and all tanks and other equipment used in connection therewith, as hereinabove described shall be seized and may be forfeited as provided by the Florida Contraband Forfeiture Act. All other personal property shall be seized and forfeited as provided by this section.

(2) Any person who violates s. 206.199, s. 206.20, or s. 206.204, or who fails to obtain a license as a carrier and report as required by this chapter, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and such person shall be subject to the forfeiture provisions of this section.

(3) The sheriff of the county, within 10 days after the receipt of any such things, shall make and subscribe to an affidavit in writing before some officer authorized by law to administer an oath, reciting such seizure, with the date, place, and things seized, giving a reasonably full description thereof, the name of the alleged owner and person from whose possession same were taken, if either or both be known to such sheriff, and a short statement of the circumstances under which said property was being used for the purpose of illegally evading or avoiding, or had been used for the purpose of illegally evading or avoiding, any fuel tax provided or imposed by the laws of this state.

(4) Within 10 days after the receipt of such things by the sheriff, the sheriff shall present such affidavit to the judge of the circuit court of the county where such things were seized, and the circuit judge of said court shall direct that such sheriff shall serve written notice upon such owner and person from whose possession such things were taken, if known, and if he or she, it, or they be within the county, of time and place of the hearing upon such affidavit, which may be in term time or in vacation, and at any place within the judicial circuit as the circuit judge may fix, which notice shall be signed by the circuit judge citing such person to appear and show cause, if any, why such things should not be adjudged forfeited and disposed of as in this section provided.

(5) If such sheriff shall recite in his or her affidavit that such things were not taken from the possession of any person, or that the owner is unknown, or that either of such persons is without the county, conceals himself or herself or themselves, or that personal service of such notice cannot be made by such sheriff for any good reason, the circuit judge shall by written order direct that, in lieu of personal notice of such hearing to any such person, written notice of such hearing shall be posted at the county courthouse door, directed to all persons interested in such things and giving notice of such seizure and of the date and place thereof and a reasonable description of the things seized, and of the time and place of the hearing upon such affidavit, which notice shall be signed by the circuit judge.

(6) If at the time and place provided for the hearing upon such affidavit no person shall appear and claim such things, the affidavit of the sheriff shall stand as confessed and taken as true, and the recitals therein contained shall not thereafter be open to question in any other court or proceeding; and the circuit judge shall thereupon make an order in writing directing the sale thereof.

(7) Such sale shall be in the presence of the clerk of the circuit court of the county and at such times and places and in such manner as the judge shall in his or her order direct.

History.—s. 16, ch. 16082, 1933; CGL 1936 Supp. 1167(77); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 20, ch. 73-334; s. 5, ch. 74-385; s. 5, ch. 80-68; s. 1069, ch. 95-147; s. 32, ch. 95-417.

Note.—Former s. 207.27.



206.21 - Trial of issues interposed by defense; sale, etc.

206.21 Trial of issues interposed by defense; sale, etc.—

(1) Should any person appear at the hearing provided for in s. 206.205 and claim the things seized and interpose any defense to the affidavit mentioned in said section, the circuit judge shall determine whether the evidence adduced proves beyond a reasonable doubt that such things are forfeited and make his or her written order accordingly. If the judge shall determine in the affirmative, such things shall be sold by the sheriff in the same manner and upon the same terms and conditions as provided in s. 206.205, but if the judge shall determine in the negative respecting all or any of such things, the part not forfeited shall be returned to the person legally entitled thereto.

(2) The hearing before the circuit judge shall be informal, and he or she may make all rules and orders to carry this section into effect. The sheriff may call upon the state attorney to assist him or her in preparing the affidavit herein mentioned and represent the sheriff at the hearing before the circuit judge, and in taking and perfecting any appeal from the final decision of the circuit judge.

(3) The state, the sheriff, or the claimant who is dissatisfied with the decision may appeal from the final decision of the court to the appropriate district court of appeal in the same manner and within the time as appeals in chancery are taken under the Florida Rules of Appellate Procedure, and upon such appeal being entered such circuit judge shall cause to be reduced to writing and authenticate with the judge’s signature all oral evidence considered by the judge upon such hearing, and the same shall be filed with the papers in the case and thereby become a part of the record proper.

(4) If authorized by the State Constitution, appeal may be taken to the Supreme Court. No appeal taken by any party shall operate as a supersedeas, but such things shall remain in the custody of the sheriff pending such appeal and to abide the final decision of the appellate court.

History.—s. 16, ch. 16082, 1933; CGL 1936 Supp. 1167(77); s. 20, ch. 63-559; s. 1, ch. 70-995; s. 20, ch. 73-334; s. 1070, ch. 95-147.

Note.—Former s. 207.28.



206.215 - Costs and expenses of proceedings.

206.215 Costs and expenses of proceedings.—

(1) For the performance of the duties required of the sheriff by the provisions of ss. 206.205 and 206.21 he or she shall receive the same fees provided by law for the arrest and return of persons charged with crime, including the same mileage and the actual cost of transporting such things, and all such fees and compensations shall be paid out of the proceeds of the sale.

(2) The clerks of the courts performing duties under the provisions aforesaid shall receive the same fees as prescribed by the general law for the performance of similar duties, and witnesses attending any investigation pursuant to subpoena shall receive the same mileage and per diem as if attending as a witness before the circuit court.

(3) All fees and costs provided for shall be paid from the proceeds of the sale, or if there be no sale or if the proceeds of such sale be insufficient to meet such fees and costs then such fees and costs shall be paid out of the Fuel Tax Collection Trust Fund or other funds available for the enforcement of the fuel tax laws by the department.

(4) In the event the proceeds of the sale are more than sufficient to pay all costs and fees attending the sale, then the surplus thereof shall be sent to the department to be disposed of as provided for the disposition of the taxes collected under the fuel tax laws of the state; provided, however, that any property seized under s. 206.205 against which there is existing a mortgage lien or retain title contract held by a person who has no knowledge that such property is being used for the purpose of illegally evading or avoiding the payment of the fuel taxes provided for under the laws of the state, then such seizure shall not invalidate such lien or retain title contract, but the same shall be paid out of any funds derived from a sale of said property, provided the retain titleholder or mortgagee shall within 30 days after seizure come into court and set up his or her claim to such retained title lien or mortgage.

History.—s. 16, ch. 16082, 1933; CGL 1936 Supp. 1167(77); s. 2, ch. 61-119; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 1071, ch. 95-147; s. 33, ch. 95-417; s. 12, ch. 2013-25.

Note.—Former s. 207.29.



206.22 - Restraining and enjoining violations.

206.22 Restraining and enjoining violations.—Any person who violates any of the provisions of this part or who fails to pay fuel taxes and all interest and penalties due by him or her to the state under the provisions of the laws of this state may be restrained and enjoined in a suit or other proceeding in any court of competent jurisdiction instituted in the name of the state by the Department of Legal Affairs or by any state attorney at the direction of the department from selling, consuming, using, distributing, or transporting any motor fuel which is taxable under the laws of this state until such person shall have paid all of said taxes, interest, and penalties due the state and complied with the provisions of this part. Any proceeding instituted under this section shall not operate as a bar to the prosecution of any person guilty of violating any of the criminal laws of the state.

History.—s. 19, ch. 16082, 1933; CGL 1936 Supp. 1167(80); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 11, 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 1072, ch. 95-147; s. 34, ch. 95-417.

Note.—Former s. 207.30.



206.23 - Tax; must be stated separately.

206.23 Tax; must be stated separately.—

(1) Any person engaged in selling motor fuel shall add the amount of the fuel tax to the price of the motor fuel sold by him or her and shall state the tax separately from the price of the motor fuel on all invoices. All taxes due pursuant to this part shall be separately stated and identified as Florida fuel tax and as a local option fuel tax imposed by a specific county, as applicable. However, this section shall not apply to retail sales by a retail service station.

(2) A person engaged in any activity taxable under this chapter may not advertise or hold out to the public, in any manner, directly or indirectly, that he or she will absorb all or any part of the tax, or that he or she will relieve the purchaser of the payment of all or any part of the tax, or that the tax will not be added to the selling price of the property or services sold or released or, when added, that it or any part thereof will be refunded either directly or indirectly by any method whatsoever. A person who violates this provision with respect to advertising or refund commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A second or subsequent offense constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any person who has purchased, received, or otherwise acquired motor fuel for sale, use, or storage outside a terminal facility in this state who cannot prove that tax was charged by and paid to his or her supplier shall be liable for the payment to the department of tax, penalty, and interest imposed pursuant to this part on such fuel.

History.—s. 22, ch. 16082, 1933; CGL 1936 Supp. 1167(82); s. 1, ch. 70-995; s. 97, ch. 85-342; s. 1073, ch. 95-147; s. 35, ch. 95-417.

Note.—Former s. 207.31.



206.24 - Department and agents may make arrests, seize property, and execute warrants.

206.24 Department and agents may make arrests, seize property, and execute warrants.—

(1) The department and its deputies, agents, and employees may make arrests without warrants for any violation of the provisions of this part. Any person arrested for violation of any provision of this part shall be surrendered without delay to the sheriff of the county in which the arrest was made and formal complaint made against him or her, in accordance with law.

(2) The department and its deputies, agents, and employees also may seize property as set out in ss. 206.205, 206.21, and 206.215, and upon said seizure being made shall surrender without delay such seized property to the sheriff of the county where said property was seized for further procedure as set out in said sections.

(3) When the department deems advisable, it may direct the warrant provided for in s. 206.075 to one of the said department’s deputies, agents, and employees who shall then execute said warrant and proceed thereon in the same manner provided for sheriffs in such cases.

History.—s. 25, ch. 16082, 1933; CGL 1936 Supp. 1167(85); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 1074, ch. 95-147.

Note.—Former s. 207.32.



206.25 - Method for collection of tax cumulative.

206.25 Method for collection of tax cumulative.—The methods and means of effecting and enforcing the collection of fuel taxes as set out in this part shall be in addition to, and not in lieu of, the methods and means of effecting and enforcing collection set out in the fuel tax laws of Florida.

History.—s. 28, ch. 16082, 1933; CGL 1936 Supp. 1167(87); s. 1, ch. 70-995; s. 36, ch. 95-417.

Note.—Former s. 207.33.



206.27 - Records and files as public records.

206.27 Records and files as public records.—

(1) The records and files in the office of the department appertaining to parts I and II of this chapter shall be available in Tallahassee to the public at any time during business hours. The department shall prepare and make available a list each month of all current licensed terminal suppliers, importers, exporters, and wholesalers which also shall include all new licenses issued and all licenses canceled during the past 12 months. Such list shall be used to verify license numbers of purchasers issuing exemption certificates or affidavits.

(2) Nothing herein shall be construed as requiring the department to provide as a public record any information concerning audits in progress or those records and files of the department described in this section which are currently the subject of pending investigation by the Department of Revenue or the Florida Department of Law Enforcement. It is specifically provided that the foregoing information shall be exempt from the provisions of s. 119.07(1) and shall be considered confidential pursuant to s. 213.053; however, the department may make available to the executive director of the Department of Highway Safety and Motor Vehicles or his or her designee, exclusively for official purposes in administering chapter 207, any information concerning any audit in progress, and the provisions of s. 213.053(8) requiring a written agreement and maintenance of confidentiality by the recipient, and the penalty for breach of confidentiality, shall apply if the department makes such information available. Any officer, employee, or former officer or employee of the department who divulges any such information in any manner except for such official purposes or under s. 213.053 is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 21, ch. 16082, 1933; CGL 1936 Supp. 1167(81); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 98, ch. 85-342; s. 28, ch. 86-152; s. 76, ch. 87-99; s. 27, ch. 88-119; s. 44, ch. 90-360; s. 236, ch. 91-224; s. 37, ch. 95-417; s. 58, ch. 96-406; s. 3, ch. 97-54; s. 2, ch. 2005-140; s. 10, ch. 2005-280; s. 3, ch. 2006-85.

Note.—Former s. 207.36.



206.28 - Exchange of information among the states.

206.28 Exchange of information among the states.—The department shall, upon request duly received from the officials to whom are entrusted the enforcement of the fuel tax laws of any other state, forward to such officials any information which it may have in its possession relative to the manufacture, receipt, sale, use, transportation, or shipment by any person of motor fuel.

History.—s. 21, ch. 16082, 1933; CGL 1936 Supp. 1167(81); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 38, ch. 95-417.

Note.—Former s. 207.37.



206.404 - License requirements for retail dealers and resellers; penalty.

206.404 License requirements for retail dealers and resellers; penalty.—

(1)(a) It is unlawful to engage in the business of selling motor or diesel fuel at retail without first obtaining the license required by this section.

(b) It is unlawful to engage in the business of reselling tax-paid fuel to retailers or end users without first obtaining the license required by this section.

(c) Every person engaging in the business of selling motor or diesel fuel at retail or engaging in business as a reseller shall, prior to engaging in business, register with the department pursuant to chapter 212.

(d) No license shall be transferred.

(e) Each business location shall have a separate license.

(f) Each application shall include the federal employer identification number or, if such number is not available, the social security number of the applicant and the Department of Environmental Protection storage tank facility number.

(g) Each applicant shall declare his or her primary business activity as either the sale of motor fuel at retail, the sale of diesel fuel at retail, or acting as a reseller.

(h) Any person who violates this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2)(a) Each person required to be licensed by this section shall maintain all records required under s. 206.12 and shall make those records available to the department for inspection or audit upon request.

(b) Any person required to register under this section who fails to make records available to the department within the time specified in s. 206.12 commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and the department shall estimate such person’s tax liability and make a jeopardy assessment for the estimated tax due. In addition to any estimated tax, delinquency penalty, and interest found to be due, the licensee shall be subject to a civil penalty of $500 and the department shall revoke such person’s registration under chapter 212.

(3) Any retail dealer or reseller in violation of the provisions of this chapter or the provisions of the Florida Motor Fuel Tax Relief Act of 2004 shall be subject to revocation of his or her license under chapter 212.

History.—s. 1, ch. 15659, 1931; CGL 1936 Supp. 1167(16); s. 1, ch. 20303, 1941; s. 1, ch. 70-995; s. 2, ch. 75-286; s. 99, ch. 85-342; s. 31, ch. 86-152; s. 39, ch. 95-417; s. 7, ch. 96-323; s. 10, ch. 2004-73.

Note.—Former s. 208.01.



206.405 - Receipt for payment of license tax.

206.405 Receipt for payment of license tax.—The department shall issue a receipt or certificate evidencing the payment of the license tax. Said receipt or certificate shall be posted on display and be so kept at all times open to the public view at the place of business for which same is issued.

History.—s. 4, ch. 15659, 1931; CGL 1936 Supp. 1167(19); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 100, ch. 85-342.

Note.—Former s. 208.02.



206.406 - Disposition of license tax funds.

206.406 Disposition of license tax funds.—All moneys derived from the license tax pursuant to ss. 206.02, 206.021, 206.022, and 206.404, shall be paid into the State Treasury to the credit of the General Revenue Fund.

History.—s. 5, ch. 15659, 1931; CGL 1936 Supp. 1167(20); s. 14, ch. 26869, 1951; s. 1, ch. 70-995; s. 101, ch. 85-342.

Note.—Former s. 208.03.



206.41 - State taxes imposed on motor fuel.

206.41 State taxes imposed on motor fuel.—

(1) The following taxes are imposed on motor fuel under the circumstances described in subsection (6):

(a) An excise or license tax of 2 cents per net gallon, which is the tax as levied by s. 16, Art. IX of the State Constitution of 1885, as amended, and continued by s. 9(c), Art. XII of the 1968 State Constitution, as amended, which is therein referred to as the “second gas tax,” and which is hereby designated the “constitutional fuel tax.”

(b) An additional tax of 1 cent per net gallon, which is designated as the “county fuel tax” and which shall be used for the purposes described in s. 206.60.

(c) An additional tax of 1 cent per net gallon, which is designated as the “municipal fuel tax” and which shall be used for the purposes described in s. 206.605.

(d) An additional tax of 1 cent per net gallon may be imposed by each county on motor fuel, which shall be designated as the “ninth-cent fuel tax.” This tax shall be levied and used as provided in s. 336.021.

(e) An additional tax of between 1 cent and 11 cents per net gallon may be imposed on motor fuel by each county, which shall be designated as the “local option fuel tax.” This tax shall be levied and used as provided in s. 336.025.

(f)1. An additional tax designated as the State Comprehensive Enhanced Transportation System Tax is imposed on each net gallon of motor fuel in each county. This tax shall be levied and used as provided in s. 206.608.

2. The rate of the tax in each county shall be equal to two-thirds of the lesser of the sum of the taxes imposed on motor fuel pursuant to paragraphs (d) and (e) in such county or 6 cents, rounded to the nearest tenth of a cent.

3. Beginning January 1, 1992, and on January 1 of each year thereafter, the tax rate provided in subparagraph 2. shall be adjusted by the percentage change in the average of the Consumer Price Index issued by the United States Department of Labor for the most recent 12-month period ending September 30, compared to the base year average, which is the average for the 12-month period ending September 30, 1990, and rounded to the nearest tenth of a cent.

4. The department shall notify each terminal supplier, position holder, wholesaler, and importer of the tax rate applicable under this paragraph for the 12-month period beginning January 1.

(g)1. An additional tax is imposed on each net gallon of motor fuel, which tax is on the privilege of selling motor fuel and which is designated the “fuel sales tax,” at a rate determined pursuant to this paragraph. Before January 1 of 1997, and of each year thereafter, the department shall determine the tax rate applicable to the sale of fuel for the forthcoming 12-month period beginning January 1, rounded to the nearest tenth of a cent, by adjusting the initially established tax rate of 6.9 cents per gallon by the percentage change in the average of the Consumer Price Index issued by the United States Department of Labor for the most recent 12-month period ending September 30, compared to the base year average, which is the average for the 12-month period ending September 30, 1989. However, the tax rate shall not be lower than 6.9 cents per gallon.

2. The department is authorized to adopt rules and adopt such forms as may be necessary for the administration of this paragraph.

3. The department shall notify each terminal supplier, position holder, wholesaler, and importer of the tax rate applicable under this paragraph for the 12-month period beginning January 1.

(h) An additional 0.125 cents per net gallon is levied on all motor fuel for sale or use in this state for the purpose of defraying the expenses incident to inspecting, testing, and analyzing motor fuel in this state. All moneys collected pursuant to this paragraph shall be deposited into the State Treasury. Such moneys shall be distributed monthly into the General Inspection Trust Fund.

(2) Revenues from these taxes become state funds at the time of collection by the terminal supplier, importer, or wholesaler, who shall act as agent for the state in the collection of such taxes whether he or she is the ultimate seller or not. For purposes of this chapter, the term “first sale” or “first removal” shall be the net amount of motor fuel pumped from the loading rack. The term “first sale” does not include exchanges or loans, gallon-for-gallon, of motor fuel between licensed terminal suppliers before the fuel has been sold or removed through the loading rack or transfers between terminal facilities owned by the same taxpayer. The tax on motor fuel first imported into this state by a licensed terminal supplier storing such fuel in a terminal facility shall be imposed when the product is first removed through the loading rack. The tax shall be remitted by the licensed terminal supplier who owned the motor fuel immediately prior to removal of such fuel from storage.

(3) Motor fuel contained in the fuel tanks of any motor vehicle entering this state and used to propel such motor vehicle into Florida from another state shall be exempt from the taxes imposed by this part. Motor fuel supplied by a vehicle manufacturer and contained in the fuel tanks of a new and untitled motor vehicle shall be exempt from the taxes imposed by this part. “Fuel tanks” shall mean the reservoir or receptacle attached to the motor vehicle by the manufacturer as the container for fuel used to propel the vehicle.

(4)(a) Nothing in this part shall be construed to change the legal incidence of the tax and the right to a refund by a qualifying ultimate consumer. The legal incidence of the tax shall be on the ultimate consumer; however, the tax shall be precollected for administrative convenience prior to the sale to the ultimate consumer.

(b) Any person who uses motor fuel on which the taxes imposed by paragraph (1)(e), paragraph (1)(f), or paragraph (1)(g) have been paid for any system of mass public transportation authorized to operate within any city, town, municipality, county, or transit authority region in this state, as distinguished from any over-the-road or charter system of public transportation, is entitled to a refund of such taxes. However, such transit system shall be entitled to take a credit on the monthly diesel fuel tax return not to exceed the tax imposed under said paragraphs on those gallons which would otherwise be eligible for refund, when such transit system is licensed as a mass transit system. A public transportation system or transit system as defined in this paragraph may operate outside its limits when such operation is found necessary to adequately and efficiently provide mass public transportation services for the city, town, or municipality involved. A transit system as defined in this paragraph includes demand service that is an integral part of a city, town, municipality, county, or transit or transportation authority system but does not include independent taxicab or limousine operations. The terms “city,” “county,” and “authority” as used in this paragraph include any city, town, municipality, county, or transit or transportation authority organized in this state by virtue of any general or special law enacted by the Legislature.

(c)1. Any person who uses any motor fuel for agricultural, aquacultural, commercial fishing, or commercial aviation purposes on which fuel the tax imposed by paragraph (1)(e), paragraph (1)(f), or paragraph (1)(g) has been paid is entitled to a refund of such tax.

2. For the purposes of this paragraph, “agricultural and aquacultural purposes” means motor fuel used in any tractor, vehicle, or other farm equipment which is used exclusively on a farm or for processing farm products on the farm, and no part of which fuel is used in any vehicle or equipment driven or operated upon the public highways of this state. This restriction does not apply to the movement of a farm vehicle, farm equipment, citrus harvesting equipment, or citrus fruit loaders between farms. The transporting of bees by water and the operating of equipment used in the apiary of a beekeeper shall be also deemed an agricultural purpose.

3. For the purposes of this paragraph, “commercial fishing and aquacultural purposes” means motor fuel used in the operation of boats, vessels, or equipment used exclusively for the taking of fish, crayfish, oysters, shrimp, or sponges from salt or fresh waters under the jurisdiction of the state for resale to the public, and no part of which fuel is used in any vehicle or equipment driven or operated upon the highways of this state; however, the term may in no way be construed to include fuel used for sport or pleasure fishing.

4. For the purposes of this paragraph, “commercial aviation purposes” means motor fuel used in the operation of aviation ground support vehicles or equipment, no part of which fuel is used in any vehicle or equipment driven or operated upon the public highways of this state.

(d) The portion of the tax imposed by paragraph (1)(g) which results from the collection of such taxes paid by a municipality or county on motor fuel or diesel fuel for use in a motor vehicle operated by it shall be returned to the governing body of such municipality or county for the construction, reconstruction, and maintenance of roads and streets within the municipality or county. A municipality or county, when licensed as a local government user, shall be entitled to take a credit on the monthly diesel fuel tax return not to exceed the tax imposed under paragraphs (1)(b) and (g) on those gallons which would otherwise be eligible for refund.

(e)1. The portion of the tax imposed by paragraph (1)(g) which results from the collection of such tax paid by a school district or a private contractor operating school buses for a school district or by a nonpublic school on motor fuel or diesel fuel for use in a motor vehicle operated by such district, private contractor, or nonpublic school shall be returned to the governing body of such school district or to such nonpublic school. A school district, when licensed as a local government user, shall be entitled to take a credit on the monthly diesel fuel tax return not to exceed the tax imposed under paragraphs (1)(b) and (g) on those gallons which would otherwise be eligible for refund.

2. Funds returned to school districts shall be used to fund construction, reconstruction, and maintenance of roads and streets within the school district required as a result of the construction of new schools or the renovation of existing schools. The school board shall select the projects to be funded; however, the first priority shall be given to projects required as the result of the construction of new schools, unless a waiver is granted by the affected county or municipal government. Funds returned to nonpublic schools shall be used for transportation-related purposes.

(5)(a)1. This subsection applies to administration of the refunds provided for by subsection (4). To procure a permit, a person must file with the department an application, on forms furnished by the department, stating that he or she is entitled to a refund according to the provisions of subsection (4) and that he or she intends to file an application for refund for a calendar quarter during the current calendar year, and must furnish the department such other information as the department requests.

2. No person may in any event be allowed a refund unless he or she has filed the application provided for in subparagraph 1. with the department. A permit shall be effective for the year issued by the department and shall be continuous from year to year so long as the permitholder files refund claims from year to year. In the event the permitholder fails to file a claim for any year, he or she must apply for a new permit.

3. If an applicant for a refund permit has violated any provision of this subsection or any regulation pursuant hereto; or has been convicted of bribery, theft, or false swearing within the period of 5 years preceding the application; or if the department has evidence of the financial irresponsibility of the applicant, the department may require the applicant to execute a corporate surety bond of $1,000 to be approved by the department, conditioned upon the payment of all taxes, penalties, and fines for which such applicant may become liable.

(b)1. When motor fuel or diesel fuel is sold to a person who claims to be entitled to a refund under subsection (4), the seller of such motor fuel or diesel fuel shall make out a sales invoice, which shall contain the following information:

a. The name, post office address, and residence address of the purchaser.

b. The number of gallons purchased.

c. The date on which the purchase was made.

d. The price paid for the motor fuel or diesel fuel.

e. The name and place of business of the seller of the motor fuel or diesel fuel.

f. The license number, or other identification number, of the motor vehicle or boat of the purchaser.

g. The Department of Environmental Protection storage tank facility identification number for the seller’s location, if the location is required to be registered in accordance with s. 376.303.

2. The sales invoice shall be retained by the purchaser until the department’s power to issue an assessment with respect to such tax has terminated pursuant to s. 95.091(3). In lieu of original sales invoices, a purchaser may submit a detailed schedule of individual transactions which includes the information required by subparagraph 1. along with the refund application. No refund will be allowed unless the seller has executed such an invoice and unless proof of payment of the taxes for which the refund is claimed can be provided to the department upon request. The department may refuse to grant a refund in whole or in part if the schedule or an invoice is incomplete and fails to contain the full information required in this paragraph.

3. No person may execute a sales invoice, as described in subparagraph 1., except a terminal supplier, importer, exporter, wholesaler, reseller, or retail dealer.

4. When motor fuel or diesel fuel is sold by a retail dealer to a person who claims to be entitled to a refund under subsection (4), a detailed schedule of individual purchase transactions including names, addresses, Department of Environmental Protection storage tank facility identification number of the station, date of purchase, invoice number, and number of gallons purchased may be provided the department by the permitted refund applicant in lieu of the original invoices.

5. Notwithstanding provisions of this paragraph to the contrary, refunds to a school district for fuel consumed by school buses operated for the district by private contractors shall be based on an estimate of taxes paid. The estimate shall be determined quarterly by dividing the total miles traveled by such vehicles for school purposes by their average miles per gallon, as determined by the department, and multiplying the result by the applicable tax rate per gallon. It is the responsibility of the school district to provide information relevant to this determination.

(c)1. No refund may be authorized unless a sworn application therefor containing such information as the department may determine is filed with the department not later than the last day of the month following the quarter for which the refund is claimed. However, when a justified excuse for late filing is presented to the department and the last preceding claim was filed on time, the deadline for filing may be extended an additional month. No refund will be authorized unless the amount due is for $5 or more for any refund period and unless application is made upon forms prescribed by the department.

2. Claims made for refunds provided pursuant to subsection (4) shall be paid quarterly. The department shall deduct a fee of $2 for each claim, which fee shall be deposited in the General Revenue Fund.

(d) The right to receive any refund under the provisions of this subsection is not assignable, except to the executor or administrator, or to the receiver, trustee in bankruptcy, or assignee in an insolvency proceeding, of the person entitled to the refund.

(e)1. Each terminal supplier, importer, blender, exporter, or wholesaler shall, in accordance with the requirements of the department, keep at his or her principal place of business in this state or at the bulk plant where the sale is made a complete record of or duplicate sales tickets for all motor fuel or diesel fuel sold by him or her for which a refund provided in this section may be claimed, which records must give the date of each such sale, the number of gallons sold, the name of the person to whom sold, and the sale price. A terminal supplier, importer, blender, exporter, or wholesaler, or his or her agent or employee, may not acknowledge or assist in the preparation of any false or fraudulent claim for tax refund. Any terminal supplier, importer, blender, exporter, or wholesaler, or his or her agent or employee, that has knowledge or should have had knowledge that a refund is false or fraudulent shall in addition to other penalties be jointly liable with the refund recipient to the state for the tax improperly refunded.

2. Every person to whom a refund permit has been issued under this subsection shall, in accordance with the requirements of the department, keep at his or her residence or principal place of business in this state a record of each purchase of motor fuel or diesel fuel from a terminal supplier, importer, blender, exporter, or wholesaler, or his or her authorized agent; the number of gallons purchased; the name of the seller; the date of the purchase; and the sale price.

3. The records required to be kept under this paragraph are subject, at all reasonable hours, to audit or inspection by the department or by any person duly authorized by the department. Such records shall be preserved and may not be destroyed until the period specified in s. 215.26(2) has elapsed.

4. The department shall keep a permanent record of the amount of refund claimed and paid to each claimant. Such records are open to public inspection.

(f) Agents of the department are authorized to go upon the premises of any permitholder or terminal supplier, importer, blender, exporter, or wholesaler, or duly authorized agent thereof, to make inspection to ascertain any matter connected with the operation of this subsection or the enforcement hereof. However, no agent may enter the dwelling of any person without the consent of the occupant or authority from a court of competent jurisdiction.

(g) If any taxes are refunded erroneously, the department shall advise the payee by registered mail of the erroneous refund. If the payee fails to reimburse the state within 15 days after the receipt of the letter, an action may be instituted by the department against such payee in the circuit court, and the department shall recover from the payee the amount of the erroneous refund plus a penalty of 25 percent.

(h) No person shall:

1. Knowingly make a false or fraudulent statement in an application for a refund permit or in an application for a refund of any taxes under this section;

2. Fraudulently obtain a refund of such taxes;

3. Knowingly aid or assist in making any such false or fraudulent statement or claim; or

4. Buy motor fuel or diesel fuel to be used for any purpose other than as provided in subsection (4).

(i) The refund permit of any person who violates any provision of this subsection shall be revoked by the department and may not be reissued until 2 years have elapsed from the date of such revocation. The refund permit of any person who violates any other provision of this chapter may be suspended by the department for any period, in its discretion, not exceeding 6 months.

(j) The department shall prescribe a permit form which shall be used to secure refunds under this subsection.

(6) Unless otherwise provided for by this chapter, the taxes specified in subsection (1) are imposed on all of the following:

(a) The removal of motor fuel in this state from a terminal if the motor fuel is removed at the rack.

(b) The removal of motor fuel in this state from any refinery if either of the following applies:

1. The removal is by bulk transfer and the owner of the motor fuel immediately before the removal is not a licensed terminal supplier; or

2. The removal is at the refinery rack.

(c) The entry of motor fuel into this state for sale, consumption, use, or warehousing if either of the following applies:

1. The entry is by bulk transfer and the enterer is not licensed as a terminal supplier or importer; or

2. The entry is not by bulk transfer.

(d) The removal of motor fuel in this state to an unregistered person, unless there was a prior taxable removal, entry, or sale of the motor fuel.

(e) The removal or sale of blended motor fuel in this state by the blender thereof. The number of gallons of blended motor fuel subject to tax is the difference between the total number of gallons of blended motor fuel removed or sold and the number of gallons of previously taxed motor fuel used to produce the blended motor fuel.

History.—s. 9, ch. 7905, 1919; s. 3, ch. 10134, 1925; CGL 3965; s. 1, ch. 15659, 1931; CGL 1936 Supp. 1167(16); s. 1, ch. 18298, 1937; CGL 1940 Supp. 1167(29a); s. 1, ch. 20303, 1941; s. 1, ch. 24176, 1947; s. 2, ch. 57-162; ss. 23, 35, ch. 69-106; s. 18, ch. 69-216; s. 1, ch. 70-342; s. 1, ch. 70-995; s. 3, ch. 75-286; s. 97, ch. 81-259; s. 11, ch. 83-3; s. 102, ch. 85-342; s. 38, ch. 86-152; s. 56, ch. 87-99; s. 3, ch. 91-82; s. 3, ch. 92-184; s. 74, ch. 92-291; s. 5, ch. 95-146; s. 1075, ch. 95-147; ss. 40, 135, ch. 95-417; s. 8, ch. 96-323; s. 4, ch. 97-54; s. 1, ch. 2007-31; s. 2, ch. 2012-83; s. 7, ch. 2012-174; s. 1, ch. 2013-251.

Note.—Former s. 208.04; paragraph (1)(h) former s. 525.09(1).



206.413 - Liability for tax; interstate agreement; penalties.

206.413 Liability for tax; interstate agreement; penalties.—

(1) The person liable for payment of the taxes imposed by s. 206.41 shall be as follows:

(a) Every position holder shall pay taxes on the removal of motor fuel from a terminal as described by s. 206.41. In an exchange agreement between two licensed terminal suppliers, the receiving party shall be liable as the position holder if the receiving party is identified to the terminal operator by the delivering party.

(b) Every terminal supplier shall pay taxes on the removal of motor fuel from a refinery as specified by s. 206.41.

(c) Every importer shall pay taxes on the entry into this state as specified by s. 206.41.

(d) Any person that produces blended motor fuel outside the bulk transfer or terminal system shall pay taxes as provided for by s. 206.41.

(e) Any person using motor fuel upon which the tax required by s. 206.41 has not been paid and which is not exempted by this part is liable for the backup tax imposed by s. 206.873.

(f) The seller of motor fuel is jointly and severally liable for the backup tax imposed by s. 206.873 if the seller knows or has reason to know that the motor fuel will be used in any nonexempt use.

(g) The terminal operator is jointly and severally liable for the taxes imposed by s. 206.41 if:

1. The position holder with respect to the motor fuel is a person other than the terminal operator and is not a terminal supplier; or

2. The terminal operator has not met the conditions specified under paragraph (h).

(h) A terminal operator is not liable for taxes imposed by s. 206.41 if at the time of the removal all the following apply:

1. The terminal operator is a terminal supplier.

2. The terminal operator has an unexpired notification certificate from the position holder as required by the Internal Revenue Service.

3. The terminal operator has no reason to believe that any information in the certificate is false.

(2) A licensed terminal supplier who is a position holder in a terminal located outside of this state or a seller transferring ownership of motor fuel outside of this state destined for this state agrees to be subject to the laws of this state and comply with the provisions of this chapter in the same manner as if the motor fuel were withdrawn from a terminal in this state or the transfer of ownership occurred in this state.

(3)(a) Any person who willfully evades or attempts to evade or defeat the payment of the fuel taxes imposed by this part shall be penalized in the amount of $10 for every gallon of motor fuel involved or $1,000, whichever is greater, for the first offense. The penalty shall increase with subsequent violations by multiplying the penalty amount by the number of prior violations. The penalty applies in any of the following circumstances:

1. If any motor fuel is sold or held for sale by any person for any use that is taxable and such person knows or has reason to know that the taxes due under this part have not been paid to the state, and that person fails to pay the taxes due directly to the state.

2. If any motor fuel is held for use or used by any person for a use other than a nontaxable use and such person knew, or had reason to know, that the taxes due under this part have not been paid to the state, and that person fails to pay the taxes due directly to the state.

3. If any person willfully, with intent to evade tax, alters sales or shipping documents or collects and fails to remit any taxes due under this part.

(b) Any business entity and each officer, employee, or agent of the entity who willfully participated in any act giving rise to the penalty is jointly and severally liable with the entity for the penalty.

History.—s. 5, ch. 97-54.



206.414 - Collection of certain taxes; prohibited credits and refunds.

206.414 Collection of certain taxes; prohibited credits and refunds.—

(1) Notwithstanding s. 206.41, which requires the collection of taxes due when motor fuel is removed through the terminal loading rack, the taxes imposed by s. 206.41(1)(d), (e), and (f) shall be collected in the following manner:

(a) Prior to January 1 each year the department shall determine the minimum amount of taxes to be imposed by s. 206.41(1)(d), (e), and (f) in any county.

(b) The minimum tax imposed by s. 206.41(1)(d), (e), and (f) shall be collected in the same manner as the taxes imposed under s. 206.41(1)(a), (b), and (c); at the point of removal through the terminal loading rack; or as provided in paragraph (c). All taxes collected, refunded, or credited shall be distributed based on the current applied period.

(c) The taxes imposed by s. 206.41(1)(d), (e), and (f) above the annual minimum shall be collected and remitted by licensed wholesalers and terminal suppliers upon each sale, delivery, or consignment to retail dealers, resellers, and end users.

(2) Terminal suppliers and wholesalers shall not collect the taxes imposed by s. 206.41(1)(d), (e), and (f) above the annual minimum established in this section on authorized exchanges and sales to terminal suppliers, wholesalers, and importers.

(3) Terminal suppliers, wholesalers, and importers shall not pay the taxes imposed by s. 206.41(1)(d), (e), and (f) above the annual minimum established in this section to their suppliers. There shall be no credit or refund for any of the taxes imposed by s. 206.41(1)(d), (e), and (f) above the annual minimum established in this section paid by a terminal supplier, wholesaler, or importer to any supplier.

History.—s. 41, ch. 95-417; s. 6, ch. 97-54; s. 13, ch. 2003-254; s. 28, ch. 2014-17.



206.416 - Change in state destination.

206.416 Change in state destination.—

(1)(a) A terminal supplier or position holder may sell motor or diesel fuel, other than by bulk transfer, a portion of which fuel is destined for sale or use in this state and a portion of which fuel is destined for sale or use in another state or states. However, such sale shall be documented by the terminal supplier or position holder by issuing shipping papers designating the state of destination for each portion of the fuel.

(b) A licensed terminal supplier, wholesaler, importer, or exporter who intends to sell or use motor fuel in this state which was purchased pursuant to shipping papers bearing an out-of-state destination shall obtain a diversion number issued by the department which shall be manually recorded by the terminal supplier, wholesaler, importer, or exporter on the shipping paper prior to importing the fuel into this state. The terminal supplier, wholesaler, importer, or exporter is liable for reporting and remitting all applicable taxes on fuel with the return required pursuant to s. 206.43.

(c) If a wholesaler or exporter diverts to this state, within 3 consecutive months, more than six loads of fuel which were originally destined for allocation outside the state, the wholesaler or exporter must register as an importer within 30 days after such diversion. A wholesaler or exporter who violates this paragraph is subject to the penalties prescribed under ss. 206.413 and 206.872.

(2)(a) Any person who owns or possesses motor fuel in this state bearing an out-of-state destination on the shipping paper as to which a diversion number has not been issued by the department and manually recorded on the shipping paper, and who cannot prove that the tax imposed under the part has been paid, shall be subject to a specific penalty of $1 per gallon based on the maximum capacity of the product storage tank of the vehicle, plus all applicable taxes, penalties, and interest otherwise imposed under this part on said fuel.

(b) In order to seek relief from any penalty assessed under this subsection, a person may, through the informal protest procedure established under s. 213.21 and the rules of the department, provide the department with evidence that the error was made despite a good faith effort to properly account for and report fuel shipments and taxes. Evidence may include proof of a written or standing order documenting the correct destination placed prior to the shipment, or evidence that demonstrates that the error is not a continuing event.

History.—s. 42, ch. 95-417; s. 14, ch. 2003-254.



206.42 - Aviation gasoline exempt from excise tax; rocket fuel.

206.42 Aviation gasoline exempt from excise tax; rocket fuel.—

(1) Each and every dealer in aviation gasoline in the state by whatever name designated who purchases from any terminal supplier, importer, or wholesaler, and sells, aviation gasoline (A.S.T.M. specification D-910 or current specification), of such quality not adapted for use in ordinary motor vehicles, being designed for and sold and exclusively used for aircraft, is exempted from the payment of taxes levied under this part, but is subject to the tax levied under part III.

(2) A terminal supplier or wholesaler may be entitled to a refund of taxes paid under this chapter on all gallons of aviation motor fuel sold to aviation dealers monthly. A terminal supplier or wholesaler may instead of refund take credit for taxes paid on his or her monthly returns.

(3) All sales of aviation motor fuel must be in compliance with the requirements of parts I, II, and III of this chapter and chapter 212 to qualify for the exemption.

(4) Fuels of such quality not adapted for use in ordinary motor vehicles, being produced for and sold and exclusively used for space flight as defined in s. 212.02 are not subject to the tax pursuant to this part, parts II and III, and chapter 212.

History.—s. 1, ch. 16789, 1935; CGL 1936 Supp. 1167(102); s. 1, ch. 70-995; s. 13, ch. 83-3; s. 4, ch. 83-137; s. 103, ch. 85-342; s. 1, ch. 85-348; ss. 25, 61, ch. 89-300; s. 8, ch. 90-192; s. 1076, ch. 95-147; s. 43, ch. 95-417.

Note.—Former s. 208.05.



206.43 - Terminal supplier, importer, exporter, blender, and wholesaler to report to department monthly; deduction.

206.43 Terminal supplier, importer, exporter, blender, and wholesaler to report to department monthly; deduction.—The taxes levied and assessed as provided in this part shall be paid to the department monthly in the following manner:

(1)(a) Taxes are due on the first day of the succeeding month and shall be paid on or before the 20th day of each month. The terminal supplier, importer, exporter, blender, or wholesaler shall mail to the department verified reports on forms prescribed by the department and shall at the same time pay to the department the amount of tax computed to be due. However, if the 20th day falls on a Saturday, a Sunday, or a federal or state legal holiday, returns shall be accepted if postmarked on the next succeeding workday. The terminal supplier or importer shall deduct from the amount of tax shown by the report to be payable an amount equivalent to .2 percent of the tax on motor fuels imposed by s. 206.41(1)(a), (b), (c), and (g), which deduction is hereby allowed to the terminal supplier or importer on account of services and expenses in complying with the provisions of the law. The allowance on taxable gallons of motor fuel sold to persons licensed under this chapter shall not be deductible unless the terminal supplier or importer has allowed 50 percent of the allowance provided by this section to a purchaser with a valid wholesaler or terminal supplier license. However, this allowance shall not be deductible unless payment of the tax is made on or before the 20th day of the month as herein required. The United States post office date stamped on the envelope in which the report is submitted shall be considered as the date the report is received by the department. Nothing in this subsection shall be construed to authorize a deduction from the constitutional fuel tax or fuel sales tax.

(b) In addition to the allowance authorized by paragraph (a), every terminal supplier and wholesaler shall be entitled to a deduction of 1.1 percent of the tax imposed under s. 206.41(1)(d) and the first 6 cents of tax imposed under s. 206.41(1)(e), which deduction is hereby allowed on account of services and expenses in complying with the provisions of this part. This allowance shall not be deductible unless payment of the tax is made on or before the 20th day of the month as herein required.

(2) Such report may show in detail the number of gallons so sold and delivered by the terminal supplier, importer, exporter, blender, or wholesaler in the state, and the destination as to the county in the state to which the motor fuel was delivered for resale at retail or use shall be specified in the report. The total taxable gallons sold shall agree with the total gallons reported to the county destinations for resale at retail or use. All gallons of motor fuel sold shall be invoiced and shall name the county of destination for resale at retail or use.

(3) All terminal suppliers, importers, exporters, blenders, and wholesalers shall report monthly:

(a) The consumption of motor fuel by the licensee and the county or counties in which the gallons of motor fuel were consumed.

(b) All sales to the ultimate consumer and the county or counties to which the gallons of motor fuel were delivered.

(c) All sales to retail dealers and service stations and the county or counties to which the gallons of motor fuel were delivered.

(4) The taxes herein levied and assessed shall be in addition to any and all other taxes authorized, imposed, assessed, or levied on motor fuel under any laws of this state.

(5)(a) A licensed wholesaler may, after obtaining written consent of the executive director of the department, remit the taxes imposed by s. 206.41 to its supplier by electronic funds transfer or other approved methods, no later than the last business day prior to the 20th day of the succeeding month following the date of the transaction. Consent of the department shall be conditioned solely upon a wholesaler having a license currently in good standing and shall be subject to the bond required pursuant to s. 206.05(1).

(b) If a terminal supplier or position holder sells motor fuel to a licensed wholesaler with electronic funds transfer authority from the department and is unable to collect the taxes imposed pursuant to this part by the end of the last day of the succeeding month following the date of the transaction, the terminal supplier or position holder shall be entitled to a refund or credit of taxes which it has been unable to collect from the wholesaler and which were reported and remitted to the department on fuel sold to the wholesaler through the end of the last day of such succeeding month.

(c) A terminal supplier or position holder which is unable to collect the taxes imposed pursuant to this part from a licensed wholesaler by the 10th day after the funds are due pursuant to paragraph (a) shall immediately notify the department of the wholesaler’s failure to pay such taxes. The department shall immediately notify all terminal suppliers and position holders that any sales of motor fuel to the wholesaler after the last day of the month following the date of the transaction shall not qualify for the refund or credit provided under paragraph (b), until the wholesaler shall have paid the amount of all applicable tax, penalties, and interest due to the department on the transaction, in which event the department shall immediately notify all terminal suppliers and position holders that sales to the wholesaler will thereafter qualify for the refund or credit provided under paragraph (b).

(d) Any terminal supplier or position holder which fails to timely notify the department as required pursuant to paragraph (c) shall not be entitled to the refund or credit provided under paragraph (b). However, nothing contained in this section shall be construed to impose liability upon the terminal supplier or position holder for taxes due on fuel sold to the wholesaler by any other terminal supplier or position holder.

(6)(a) A licensed wholesaler shall self-accrue and remit to the department the tax on motor fuel imposed by s. 206.41(1)(d), (e), and (f) in accordance with subsections (1)-(3).

(b) All motor fuel local option taxes required to be returned pursuant to this section by a licensed wholesaler shall be reported to the department on a consolidated fuel tax return. A wholesaler may, in lieu of applying for a refund, take a credit against any motor fuel local option taxes due to the department on said return for any motor fuel taxes, including local option taxes, paid by the wholesaler on fuel subsequently sold by it in a transaction which is exempt from fuel tax or eligible for a refund of fuel tax under this chapter.

(c) A terminal supplier or wholesaler that has paid the tax required under s. 206.41(1)(d), (e), and (f) upon sales to a retail dealer or reseller may take credit for any unpaid tax due on worthless accounts within 12 months after the month the bad debt was written off for federal income tax purposes, if the debt for the fuel upon which the tax was paid was also written off and if the credit for taxes paid is limited to the sales of fuel and taxes remitted within the first 60 days of nonpayment, not to exceed 120 percent of the 60-day average based on the prior 12 months of business. Any taxes due on sales to retailers and resellers resulting in worthless accounts receivable following the first 60 days of nonpayment shall not be credited or refunded. If any accounts so charged off for which a credit or refund has been obtained are thereafter in whole or in part paid to the licensee, the amount so paid shall be included in the first return filed after such collection and the tax paid accordingly.

(7)(a) Any terminal supplier or wholesaler who inadvertently reports a sale or use of motor fuel in a county other than the county in which such sale or use occurred shall have the right, prior to being contacted by the department concerning such liability, to correct the reporting error by filing an amended return and paying the correct amount of tax due, plus any applicable interest due on the difference between the correct tax due and the amount of tax originally reported. However, interest shall not be due if the amended return is filed with the department on or before the due date of the next return. The terminal supplier or wholesaler shall be entitled to a credit or refund of the amount, if any, by which the amount of tax originally reported exceeds the correct tax due.

(b) Any terminal supplier or wholesaler who fails to correct a reporting error under the circumstances provided in paragraph (a) within 180 days after making the error and prior to any request made by the department to examine the records of the licensee shall be liable for all the additional taxes due, applicable delinquency penalty and interest, a specific penalty of 100 percent of the additional tax due, and an additional specific penalty, for improper reporting, of 10 percent of the tax due to any county without benefit of credit for taxes paid in error.

History.—s. 1, ch. 15659, 1931; CGL 1936 Supp. 1167(16); s. 1, ch. 20303, 1941; s. 1, ch. 24308, 1947; s. 1, ch. 26796, 1951; s. 1, ch. 65-360; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 1, ch. 72-65; s. 3, ch. 78-250; s. 14, ch. 83-3; s. 10, ch. 83-138; s. 106, ch. 85-342; s. 1078, ch. 95-147; s. 45, ch. 95-417; s. 9, ch. 96-323; s. 7, ch. 97-54; s. 8, ch. 2008-227; s. 2, ch. 2013-103.

Note.—Former s. 208.06.



206.44 - Penalty and interest for failure to report on time; penalty and interest on tax deficiencies.

206.44 Penalty and interest for failure to report on time; penalty and interest on tax deficiencies.—

(1) If any person fails to make a report or pay the taxes due as required by this chapter, the department shall add a penalty in the amount of 10 percent of any unpaid tax if the failure is for not more than 1 month, with an additional 10 percent of any unpaid tax for each additional month or fraction thereof during which the failure continues. However, such penalty may not exceed 50 percent in the aggregate of any unpaid tax. Furthermore, in no event may the penalty assessed be less than $10. The department shall collect the tax, together with the penalty and costs, in the same manner as other delinquent taxes are collected.

(2) Any payment that is not received by the department on or before the due date as provided in s. 206.43 shall bear interest at the rate of 1 percent per month, from the date due until paid. Interest on any delinquent tax shall be calculated beginning on the 21st day of the month for which the tax is due, except as otherwise provided in this part.

History.—s. 2, ch. 15659, 1931; CGL 1936 Supp. 1167(17); s. 2, ch. 24308, 1947; s. 11, ch. 25035, 1949; s. 7, ch. 63-253; s. 1, ch. 63-302; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 1, ch. 72-65; s. 6, ch. 76-261; s. 7, ch. 81-178; s. 5, ch. 83-137; s. 107, ch. 85-342; s. 11, ch. 86-152; s. 75, ch. 87-6; s. 45, ch. 87-101; s. 12, ch. 92-320; s. 47, ch. 95-417; s. 8, ch. 97-54.

Note.—Former s. 208.07.



206.45 - Payment of tax into State Treasury.

206.45 Payment of tax into State Treasury.—

(1) All moneys collected pursuant to ss. 206.41(1)(a), (b), and (c) and 206.87(1)(a) shall be paid into the State Treasury by the department for deposit in the Fuel Tax Collection Trust Fund. The department shall deduct the costs of collecting, administering, enforcing, and distributing each fuel tax proportionally from the revenues that are derived from that tax and deposited into the fund. Of the total amount collected for each tax, the department may not deduct more than 2 percent for administration costs.

(2) The department shall maintain a balance of at least $50,000 within the fund after making the following transfers:

(a) The constitutional fuel tax shall be remitted to the State Board of Administration for distribution as provided in the State Constitution.

(b) The county fuel tax shall be distributed as provided in s. 206.60.

(c) The municipal fuel tax shall be distributed as provided in s. 206.605.

(3) This section does not authorize a deduction from the constitutional fuel tax in order to maintain any balance in the Fuel Tax Collection Trust Fund or for the cost of the department to administer this tax.

History.—s. 3, ch. 15659, 1931; CGL 1936 Supp. 1167(18); s. 3, ch. 61-119; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 18, ch. 69-216; s. 2, ch. 70-342; s. 1, ch. 70-995; s. 2, ch. 71-232; s. 1, ch. 71-363; s. 1, ch. 73-57; s. 15, ch. 83-3; s. 12, ch. 86-152; s. 1, ch. 94-146; ss. 48, 49, ch. 95-417.

Note.—Former s. 208.08.



206.46 - State Transportation Trust Fund.

206.46 State Transportation Trust Fund.—

(1) All moneys in the State Transportation Trust Fund, which is hereby created, shall be used for transportation purposes, as provided by law, under the direction of the Department of Transportation, which department may from time to time make requisition on the Chief Financial Officer for such funds. Moneys from such fund shall be drawn by the Chief Financial Officer by warrant upon the State Treasury pursuant to vouchers and shall be paid in like manner as other state warrants are paid out of the appropriated fund against which the warrants are drawn. All sums of money necessary to provide for the payment of the warrants by the Chief Financial Officer drawn upon such fund are appropriated annually out of the fund for the purpose of making such payments from time to time.

(2) Notwithstanding any other provisions of law, from the revenues deposited into the State Transportation Trust Fund a maximum of 7 percent in each fiscal year shall be transferred into the Right-of-Way Acquisition and Bridge Construction Trust Fund created in s. 215.605, as needed to meet the requirements of the documents authorizing the bonds issued or proposed to be issued under ss. 215.605 and 337.276 or at a minimum amount sufficient to pay for the debt service coverage requirements of outstanding bonds. Notwithstanding the 7 percent annual transfer authorized in this subsection, the annual amount transferred under this subsection shall not exceed an amount necessary to provide the required debt service coverage levels for a maximum debt service not to exceed $275 million. Such transfer shall be payable primarily from the motor and diesel fuel taxes transferred to the State Transportation Trust Fund from the Fuel Tax Collection Trust Fund.

(3) Each fiscal year, a minimum of 15 percent of all state revenues deposited into the State Transportation Trust Fund shall be committed annually by the department for public transportation projects in accordance with chapter 311, ss. 332.003-332.007, chapter 341, and chapter 343.

(4) The department may authorize the investment of the earnings accrued and collected upon the investment of the minimum balance of funds required to be maintained in the State Transportation Trust Fund pursuant to s. 339.135(6)(b).

(5) Notwithstanding any other provision of law, the department may covenant to pay all or any part of the costs of operation and maintenance of any existing or future department-owned toll facility or system directly from moneys in the State Transportation Trust Fund which will be reimbursed from turnpike revenues after the payment of debt service and other bond resolution accounts as needed to protect the integrity of the toll facility or system. If such reimbursement is determined to adversely impact the toll facility or system, the reimbursement obligation shall become a debt payable to the State Transportation Trust Fund to be reimbursed over an agreed-upon period of time. The department shall take into account projections of operation and maintenance reimbursements in the financing of the tentative and adopted work programs. The state does hereby covenant that it will not repeal or impair or amend this section in any manner that will materially and adversely affect the rights of bondholders so long as bonds authorized pursuant to the provisions of this subsection are outstanding.

History.—s. 6, ch. 15659, 1931; CGL 1936 Supp. 1167(21); s. 2, ch. 61-119; ss. 23, 35, ch. 69-106; s. 1, ch. 70-995; ss. 2, 3, ch. 73-57; s. 16, ch. 83-3; s. 1, ch. 88-247; s. 64, ch. 90-136; s. 115, ch. 92-152; s. 44, ch. 93-187; s. 5, ch. 95-257; s. 50, ch. 95-417; s. 14, ch. 96-320; ss. 10, 11, 45, ch. 96-323; s. 4, ch. 97-280; ss. 2, 67, ch. 99-385; s. 35, ch. 2000-151; s. 33, ch. 2002-1; s. 2, ch. 2002-20; s. 179, ch. 2003-261; s. 19, ch. 2005-290; s. 11, ch. 2010-139.

Note.—Former s. 208.09.



206.47 - Distribution of constitutional fuel tax pursuant to State Constitution.

206.47 Distribution of constitutional fuel tax pursuant to State Constitution.—

(1) The constitutional fuel tax shall be allocated among the several counties in accordance with the formula stated in s. 16, Art. IX of the State Constitution of 1885, as amended, to the extent necessary to comply with all obligations to or for the benefit of holders of bonds, revenue certificates, and tax anticipation certificates or any refundings thereof secured by any portion of the constitutional fuel tax allocated under the provisions of s. 16, Art. IX of the State Constitution of 1885, as amended.

(2) The Department of Revenue will transmit the constitutional fuel tax as collected monthly to the State Board of Administration allocated and distributed to the credit of the several counties of the state based on the formula of distribution contained in s. 16, Art. IX of the Constitution of 1885, as amended.

(3) The State Board of Administration will calculate a distribution of the constitutional fuel tax received from the Department of Revenue under subsection (2), based on the formula contained in s. 9(c)(4), Art. XII of the revised State Constitution of 1968.

(4) The State Board of Administration shall allocate the constitutional fuel tax beginning with the tax collected January 1969 on the formula contained in s. 9(c)(4), Art. XII of the revised State Constitution of 1968, subject only to the debt service requirements of bonds pledging all or part of the constitutional fuel tax allocated under the provisions of s. 16, Art. IX of the State Constitution of 1885, as amended.

(5)(a) The distribution factor, “the tax collected on retail sales or use in each county,” shall be based upon a certificate of the Department of Revenue of the taxable gallons attributable to each county as of June 30 for each fiscal year. The Department of Revenue shall furnish a certificate to the State Board of Administration on or before July 31 following the end of each fiscal year, and such certificate shall be conclusive as to the tax collected on retail sales or use in each county for the prior fiscal year. The factor based on such certificate shall be applied to the fuel tax collections for the following fiscal year beginning July 1 and ending June 30.

(b) For the purpose of this section, “taxable gallons attributable to each county” shall be calculated as a consumption factor for each county divided by the sum of such consumption factors for all counties, and multiplied by the total gallons statewide upon which a tax was paid pursuant to s. 206.41(1)(a). For each county imposing a tax pursuant to s. 206.41(1)(d) or (e), the consumption factor shall be the gallons upon which the county’s tax was paid under either or both of said sections. For each other county, the consumption factor shall be calculated as the taxable gallons yielding the tax amount certified pursuant to this section for fiscal year 1984-1985 for the county, multiplied by the quotient of the statewide total taxes collected pursuant to s. 206.41(1)(a) for the current year divided by the statewide total taxes certified pursuant to this section for fiscal year 1984-1985.

(6) The State Board of Administration will calculate a monthly allocation of the constitutional fuel tax received from the Department of Revenue based on the formula contained in s. 9(c)(4), Art. XII of the revised State Constitution of 1968, and credit to the account of each county the amount of the constitutional fuel tax to be allocated under such formula.

(7) The fuel tax funds credited to each county will be first distributed to meet the debt service requirements, if any, of the s. 16, Art. IX debt assumed or refunded by the State Board of Administration payable from the constitutional fuel tax. The remaining fuel tax funds credited to each county are surplus fuel tax funds and shall be distributed as provided by s. 9(c), Art. XII of the State Constitution or by law pursuant to that section and shall be used for the acquisition, construction, and maintenance of roads. For the purposes of this subsection, the term “maintenance” includes periodic maintenance and routine maintenance, as defined in s. 334.03, and may include the construction and installation of traffic signals, sidewalks, bicycle paths, and landscaping. The funds may be used as matching funds for any federal, state, or private grant specifically related to these purposes.

(8) The State Board of Administration shall retain a reasonable percentage of the total surplus fuel tax in an amount to be determined by the board in each fiscal year and shall hold such funds in a reserve account to make any adjustments required for the distribution of the fuel tax for the fiscal year. Funds in the reserve account may be invested in direct obligations of the United States maturing not later than June 30 of each fiscal year.

(9) The State Board of Administration will, in each fiscal year, distribute the 80-percent surplus fuel tax allocated to each county to the debt service requirements of each bond issue pledging the 80-percent surplus accruing to that county under the provisions of s. 16, Art. IX of the State Constitution of 1885, as amended. The remaining 80-percent surplus fuel tax funds will be advanced monthly, to the extent practicable, to the boards of county commissioners for use in the county.

(10) The State Board of Administration will, in each fiscal year, distribute the 20-percent surplus fuel tax allocated to each county to the debt service requirements of each bond issue pledging the 20-percent surplus accruing to that county under the provisions of s. 16, Art. IX of the State Constitution of 1885, as amended. The remaining 20-percent surplus fuel tax funds will be advanced monthly, to the extent practicable, to the boards of county commissioners for use in the county.

(11) After receiving the fuel tax collections for the 12th month of each fiscal year, the State Board of Administration shall make a complete and total distribution of all earnings on investments and remaining fuel tax collected during the fiscal year, taking into account all the requirements of s. 16, Art. IX of the State Constitution of 1885, as amended, of bonds pledging all or any portion of the constitutional fuel tax accruing thereunder, and s. 9(c), Art. XII of the revised State Constitution of 1968, as amended.

History.—s. 1, ch. 69-304; ss. 21, 23, 35, ch. 69-106; s. 1, ch. 70-995; s. 3, ch. 77-165; s. 98, ch. 81-259; s. 17, ch. 83-3; s. 264, ch. 84-309; s. 36, ch. 86-152; s. 77, ch. 87-99; s. 1, ch. 93-71; s. 6, ch. 95-257; s. 51, ch. 95-417.

Note.—Former s. 208.111.



206.48 - Reports required of terminal suppliers, importers, exporters, blenders, and wholesalers.

206.48 Reports required of terminal suppliers, importers, exporters, blenders, and wholesalers.—

(1) Each terminal supplier, importer, blender, or wholesaler of motor fuels, when making a report to the Department of Revenue of the amount of such products sold in this state upon which the tax provided is due and payable by him or her to the department, shall at the same time report to the department each and every sale made by such person of any quantity of motor fuel which shall not have been at the time of such sale divested of its interstate or foreign character, which report shall show the name and business location of the person to whom the same is sold in this state. Every terminal supplier, importer, blender, or wholesaler shall, at the time other reports are required to be made to the department, report to the department each and every purchase of such products not theretofore divested of their interstate or foreign character made by such person upon which the tax is shown by the invoice thereof to have been assumed for report and payment by the terminal supplier, importer, blender, or wholesaler selling to him or her.

(2) Each importer of taxable motor or diesel fuels, when making a report to the department of the amount of such product brought into this state upon which the tax provided is due and payable by him or her directly to the department, shall at the same time report to the department each and every sale or storage, other than in a bulk facility, made by such person of any quantity of motor fuel in net gallons, the county to which said fuel was delivered, the terminal supplier of the imported fuel, the shipping paper number, the import authorization number required by s. 206.051, and any other information necessary as specified by the department.

(3) A licensed exporter shall file a report each month disclosing all gallons exported, including the following information: supplier name, terminal location, destination state, shipping manifest number, carrier name, carrier federal employer identification number, mode of transportation, destination address, state of destination, origin terminal identification, purchaser’s name, purchaser’s federal employer identification number or, if such number is not available, social security number, shipping paper number, invoice number, net gallons, gross gallons, billed gallons, product identification, and a copy of the return accounting for the import of these fuels to the destination state.

History.—s. 12, ch. 15659, 1931; CGL 1936 Supp. 1167 (27); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 108, ch. 85-342; s. 1079, ch. 95-147; s. 52, ch. 95-417; s. 12, ch. 96-323.

Note.—Former s. 208.15.



206.485 - Tracking system reporting requirements.

206.485 Tracking system reporting requirements.—

(1) The information required for tracking movements of petroleum products pursuant to ss. 206.08, 206.09, 206.095, and 206.48 shall be submitted in the manner prescribed by the executive director of the department by rule. The rule shall include, but not be limited to, the data elements, the format of the data elements, and the method and medium of transmission to the department.

(2) Any person liable for reporting under this chapter who fails to meet the requirements of this section within 3 months after notification of such failure by the department shall, in addition to all other penalties prescribed by this chapter, be subject to an additional penalty of $5,000 for each month such failure continues.

(3) All moneys derived from the penalties imposed by this section shall be deposited into the Fuel Tax Collection Trust Fund and allocated in the same manner as provided by s. 206.875.

History.—s. 2, ch. 86-159; s. 15, ch. 2003-254; s. 11, ch. 2005-280.



206.49 - Invoice to show whether or not tax paid; liability.

206.49 Invoice to show whether or not tax paid; liability.—

(1) Each terminal supplier or importer, when selling to any other terminal supplier or importer any of the products taxed under this part, shall render an invoice of such sale to the purchaser, and upon such invoice the terminal supplier or importer rendering such invoice shall plainly state thereon whether or not the tax required will be reported and paid by him or her, and the purchaser buying and receiving such products may fully rely upon the statement made in such invoice.

(2) In the event that a seller and purchaser of motor fuel have been convicted of conspiring to defraud the state of tax imposed under this chapter, the seller and purchaser may be held jointly and severally liable for the tax, interest, and penalties.

History.—s. 13, ch. 15659, 1931; CGL 1936 Supp. 1167(28); s. 1, ch. 70-995; s. 109, ch. 85-342; s. 1080, ch. 95-147; s. 53, ch. 95-417.

Note.—Former s. 208.16.



206.56 - Unlawful use of tax collected; theft of state funds.

206.56 Unlawful use of tax collected; theft of state funds.—

(1) Any person who knowingly obtains or uses, or endeavors to obtain or use, taxes collected pursuant to this chapter, with the intent, either temporarily or permanently, to deprive the state of a right to the funds or a benefit therefrom, or appropriate the funds to his or her own use or to the use of any person not entitled thereto, commits theft of state funds.

(2)(a) If the total amount of revenue involved is $100,000 or more, the offense is a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the total amount of revenue involved is $20,000 or more, but less than $100,000, the offense is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If the total amount of revenue involved is $300 or more, but less than $20,000, the offense is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) If the total amount of revenue involved is less than $300, the offense is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. However, any person who commits theft of state funds involving less than $300 and who has previously been convicted of any theft of state funds is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person who commits theft of state funds involving less than $300 and who has previously been convicted two or more times of any theft of state funds is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 15, ch. 15659, 1931; CGL 1936 Supp. 7254(1); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 110, ch. 85-342; s. 78, ch. 87-99; s. 15, ch. 91-112; s. 1081, ch. 95-147; s. 54, ch. 95-417.

Note.—Former s. 208.19.



206.59 - Department to make rules; powers.

206.59 Department to make rules; powers.—

(1) The department shall make rules and regulations, which shall have the force and effect of law, to govern reports and accounts by all persons dealing in or handling fuel for the purpose of enabling the department to ascertain whether or not any fuels are being dealt with, handled, or stored in this state under such circumstances as to become liable to the tax imposed by any law relating to a tax on fuel.

(2) The department is further given power to investigate, or cause to be investigated under its authority, all cases involving dealing in fuel by persons receiving, handling, or storing the same and to determine from such investigation whether or not any section in this chapter relating to the fuel tax is being evaded or illegally avoided. The determination of the department in any case shall be prima facie valid and authentic in all courts in this state and in all actions involving the validating of taxes on persons subject to the provisions of part I or part II of this chapter.

(3) The department may investigate and audit inventories, receipts, and disposals of fuel to ascertain the validity of all taxes collected and remitted to the department. Any fuel which cannot be accounted for, except for normal temperature gains, by a terminal supplier, importer, exporter, blender, or wholesaler is subject to all taxes levied under this chapter. As used in this subsection, “normal temperature gains” shall be limited to 1.5 percent of the total disposals in any month, unless the terminal supplier, importer, exporter, blender, or wholesaler demonstrates to the reasonable satisfaction of the department that temperature gains occurred in excess of 1.5 percent of total disposals for the month.

(4) The department may assess and collect any tax, penalty, or interest against any person who purchases, receives, or disposes of motor fuel in violation of any provision of this part.

History.—s. 7, ch. 13756, 1929; CGL 1936 Supp. 1167(11); s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 99, ch. 81-259; s. 111, ch. 85-342; s. 39, ch. 86-152; s. 79, ch. 87-99; s. 51, ch. 87-224; s. 4, ch. 92-184; s. 1082, ch. 95-147; s. 55, ch. 95-417; s. 13, ch. 96-323; s. 74, ch. 99-2.

Note.—Former s. 208.28.



206.60 - County tax on motor fuel.

206.60 County tax on motor fuel.—

(1) The proceeds of the county fuel tax imposed pursuant to s. 206.41(1)(b) are appropriated for public transportation purposes in the manner following:

(a) After transferring to the General Revenue Fund the service charge provided for by s. 215.20 and after deducting its administrative costs incurred in the collection, administration, enforcement, and distribution back to the counties of such tax, which administrative costs may not exceed 2 percent of collections, the department shall monthly divide the proceeds of such tax in the same manner as the constitutional fuel tax pursuant to s. 206.47 and the formula contained in s. 9(c)(4), Art. XII of the revised State Constitution of 1968.

(b)1. The Department of Revenue shall, from month to month, distribute the amount allocated to each of the several counties under paragraph (a) to the board of county commissioners of the county, who shall use such funds solely for the acquisition of rights-of-way; the construction, reconstruction, operation, maintenance, and repair of transportation facilities, roads, bridges, bicycle paths, and pedestrian pathways therein; or the reduction of bonded indebtedness of such county or of special road and bridge districts within such county, incurred for road and bridge or other transportation purposes. In the event the powers and duties relating to transportation facilities, roads, bridges, bicycle paths, and pedestrian pathways usually exercised and performed by boards of county commissioners are exercised and performed by some other or separate county board, such board shall receive the proceeds, exercise the powers, and perform the duties designated in this section to be done by the boards of county commissioners.

2. The board of county commissioners of each county, or any separate board or local agency exercising the powers and performing the duties relating to transportation facilities, roads, bridges, bicycle paths, and pedestrian pathways usually exercised and performed by the boards of county commissioners, shall be assigned the full responsibility for the maintenance of transportation facilities in the county and of roads in the county road system.

3. Nothing in this paragraph as amended by chapter 71-212, Laws of Florida, shall be construed to permit the expenditure of public funds in such manner or for such projects as would violate the State Constitution or the trust indenture of any bond issue or which would cause the state to lose any federal aid funds for highway or transportation purposes; and the provisions of this paragraph shall be applied in a manner to avoid such result.

(2) The gasoline inspection laws of the state shall be and are declared to be applicable to the enforcement of this section.

(3) The license tax herein levied shall be in addition to all other license taxes levied under the laws of the state and in addition to the dealer’s license tax for each place of business levied under the provisions of the laws of the state.

(4) It is hereby expressly recognized and declared by the Legislature that all public roads, bridges, bicycle paths, and pedestrian pathways being constructed or built or which will be hereafter constructed or built, including the acquisition of rights-of-way as incident thereto, either by the Department of Transportation or the several counties of the state, were, are, and will be constructed and built as general public projects and undertakings and that the cost of the construction and building thereof, including the acquisition of rights-of-way as incident thereto, was, is, and will be legitimate, proper state expense incurred for a general public and state purpose. And it is expressly recognized and declared that the construction, reconstruction, maintenance, and acquisition of rights-of-way of all secondary roads are essential to the welfare of the state and that such roads when constructed, reconstructed, or maintained, or such rights-of-way when acquired, are and will be for a general public and state purpose. And the Legislature has found and hereby declares that for the proper and efficient construction and maintenance of public highways designated state roads, it is in the best interest of the state to further integrate the activities of the Department of Transportation and the several boards of county commissioners as provided in subsection (1) in order that both state and local highway needs may be adequately provided for.

(5) It is declared to be the legislative intent that the funds derived from this section shall be used in such manner and for the purposes aforesaid to reduce the burden of ad valorem taxes in the several counties.

History.—ss. 1-11, 13, 14, ch. 20228, 1941; ss. 1-11, 13, 14, ch. 21639, 1943; ss. 1-11, 13, 14, ch. 22822, 1945; ss. 1-14, ch. 24172, 1947; ss. 1-14, ch. 25266, 1949; ss. 1-12, 14, 16-18, ch. 26321, 1949; s. 7, ch. 63-253; s. 3, ch. 63-302; s. 2, ch. 65-360; s. 5, ch. 65-371; s. 2, ch. 65-420; s. 1, ch. 67-198; ss. 21, 23, 35, ch. 69-106; s. 3, ch. 70-342; s. 1, ch. 70-995; ss. 1, 2, ch. 71-212; s. 61, ch. 73-333; s. 57, ch. 77-104; s. 4, ch. 77-165; s. 2, ch. 80-77; s. 3, ch. 83-339; s. 2, ch. 85-164; s. 112, ch. 85-342; s. 40, ch. 86-152; s. 58, ch. 87-99; s. 4, ch. 91-82; s. 108, ch. 91-112; s. 5, ch. 92-184; s. 2, ch. 94-146; s. 30, ch. 95-146; s. 1485, ch. 95-147; ss. 56, 57, ch. 95-417; s. 13, ch. 97-95; s. 51, ch. 2001-266; s. 1, ch. 2003-86.

Note.—Former s. 208.44.



206.605 - Municipal tax on motor fuel.

206.605 Municipal tax on motor fuel.—

(1) The proceeds of the municipal fuel tax imposed pursuant to s. 206.41(1)(c), after deducting the service charge pursuant to chapter 215 and the administrative costs incurred by the department in collecting, administering, enforcing, and distributing the tax, which administrative costs may not exceed 2 percent of collections, shall be transferred into the Revenue Sharing Trust Fund for Municipalities.

(2) Funds available under this section shall be used only for purchase of transportation facilities and road and street rights-of-way; construction, reconstruction, and maintenance of roads, streets, bicycle paths, and pedestrian pathways; adjustment of city-owned utilities as required by road and street construction; and construction, reconstruction, transportation-related public safety activities, maintenance, and operation of transportation facilities. Municipalities are authorized to expend the funds received under this section in conjunction with other cities or counties or state or federal government in joint projects.

(3)(a) If any municipality subject to this section does not have the transportation facilities capability, the municipality may designate by resolution the projects to be undertaken, and the engineering may be thereafter performed and administered and the construction administered by the Department of Transportation or, in the case of a municipality, by the appropriate county, if such county has the capability and agrees to undertake the projects.

(b) In the event the municipality desires the Department of Transportation either to perform or administer the engineering services or to administer the construction, or both, it must so indicate at the time of the presentation of the annual budget or it must so designate at the time the county presents its annual budget.

History.—s. 2, ch. 71-363; s. 16, ch. 72-360; s. 58, ch. 77-104; s. 4, ch. 83-339; s. 113, ch. 85-342; s. 41, ch. 86-152; s. 59, ch. 87-99; s. 5, ch. 91-82; s. 6, ch. 92-184; s. 3, ch. 94-146; s. 1486, ch. 95-147; ss. 58, 59, ch. 95-417; s. 2, ch. 2003-86.



206.606 - Distribution of certain proceeds.

206.606 Distribution of certain proceeds.—

(1) Moneys collected pursuant to ss. 206.41(1)(g) and 206.87(1)(e) shall be deposited in the Fuel Tax Collection Trust Fund. Such moneys, after deducting the service charges imposed by s. 215.20, the refunds granted pursuant to s. 206.41, and the administrative costs incurred by the department in collecting, administering, enforcing, and distributing the tax, which administrative costs may not exceed 2 percent of collections, shall be distributed monthly to the State Transportation Trust Fund, except that:

(a) $6.30 million shall be transferred to the Fish and Wildlife Conservation Commission in each fiscal year and deposited in the Invasive Plant Control Trust Fund to be used for aquatic plant management, including nonchemical control of aquatic weeds, research into nonchemical controls, and enforcement activities. The commission shall allocate at least $1 million of such funds to the eradication of melaleuca.

(b) Annually, $2.5 million shall be transferred to the State Game Trust Fund in the Fish and Wildlife Conservation Commission and used for recreational boating activities and freshwater fisheries management and research. The transfers must be made in equal monthly amounts beginning on July 1 of each fiscal year. The commission shall annually determine where unmet needs exist for boating-related activities, and may fund such activities in counties where, due to the number of vessel registrations, sufficient financial resources are unavailable.

1. A minimum of $1.25 million shall be used to fund local projects to provide recreational channel marking and other uniform waterway markers, public boat ramps, lifts, and hoists, marine railways, and other public launching facilities, derelict vessel removal, and other local boating-related activities. In funding the projects, the commission shall give priority consideration to:

a. Unmet needs in counties having populations of 100,000 or fewer.

b. Unmet needs in coastal counties having a high level of boating-related activities from individuals residing in other counties.

2. The remaining $1.25 million may be used for recreational boating activities and freshwater fisheries management and research.

3. The commission may adopt rules to administer a Florida Boating Improvement Program.

The commission shall prepare and make available on its Internet website an annual report outlining the status of its Florida Boating Improvement Program, including the projects funded, and a list of counties whose needs are unmet due to insufficient financial resources from vessel registration fees.

(c) 0.65 percent of moneys collected pursuant to s. 206.41(1)(g) shall be transferred to the Agricultural Emergency Eradication Trust Fund.

(d) $13.4 million in fiscal year 2007-2008 and each fiscal year thereafter of the moneys attributable to the sale of motor and diesel fuel at marinas shall be transferred from the Fuel Tax Collection Trust Fund to the Marine Resources Conservation Trust Fund in the Fish and Wildlife Conservation Commission.

(2) Not less than 10 percent of the moneys deposited in the State Transportation Trust Fund pursuant to this section shall be allocated by the Department of Transportation for public transit and rail capital projects, including service development projects, as defined in s. 341.031(7) and (8), unless otherwise provided in the General Appropriations Act.

History.—s. 6, ch. 83-3; s. 1, ch. 84-348; s. 46, ch. 89-356; s. 115, ch. 91-112; ss. 116, 154, ch. 92-152; ss. 1, 2, ch. 92-308; s. 6, ch. 94-146; s. 53, ch. 94-356; ss. 60, 61, 115, ch. 95-417; ss. 7, 8, ch. 96-321; s. 27, ch. 96-323; ss. 2, 3, ch. 98-114; s. 4, ch. 98-307; s. 19, ch. 99-205; s. 15, ch. 99-245; s. 2, ch. 99-312; s. 3, ch. 2003-156; s. 1, ch. 2006-309; s. 11, ch. 2008-150; s. 1, ch. 2009-86; s. 49, ch. 2010-102; s. 29, ch. 2014-17.

Note.—Former s. 212.69.



206.608 - State Comprehensive Enhanced Transportation System Tax; deposit of proceeds; distribution.

206.608 State Comprehensive Enhanced Transportation System Tax; deposit of proceeds; distribution.—Moneys received pursuant to ss. 206.41(1)(f) and 206.87(1)(d) shall be deposited in the Fuel Tax Collection Trust Fund, and, after deducting the service charge imposed in chapter 215 and administrative costs incurred by the department in collecting, administering, enforcing, and distributing the tax, which administrative costs may not exceed 2 percent of collections, shall be distributed as follows:

(1) 0.65 percent of the proceeds of the tax levied pursuant to s. 206.41(1)(f) shall be transferred to the Agricultural Emergency Eradication Trust Fund.

(2) The remaining proceeds of the tax levied pursuant to s. 206.41(1)(f) and all of the proceeds from the tax imposed by s. 206.87(1)(d) shall be transferred into the State Transportation Trust Fund, and may be used only for projects in the adopted work program in the district in which the tax proceeds are collected and, to the maximum extent feasible, such moneys shall be programmed for use in the county where collected. However, no revenue from the taxes imposed pursuant to ss. 206.41(1)(f) and 206.87(1)(d) in a county shall be expended unless the projects funded with such revenues have been included in the work program adopted pursuant to s. 339.135.

History.—s. 84, ch. 85-180; s. 34, ch. 86-152; s. 30, ch. 86-243; s. 72, ch. 87-99; s. 91, ch. 90-136; s. 19, ch. 91-112; s. 10, ch. 92-184; s. 9, ch. 94-146; ss. 961, 962, ch. 95-148; ss. 62, 63, 64, ch. 95-417; s. 28, ch. 96-323; ss. 4, 5, ch. 98-114; ss. 50, 72, ch. 2010-153; s. 7, ch. 2011-4; s. 52, ch. 2011-47; s. 1, ch. 2013-16.

Note.—Former s. 336.026.



206.609 - Transfer of funds to the Agricultural Emergency Eradication Trust Fund.

206.609 Transfer of funds to the Agricultural Emergency Eradication Trust Fund.—Moneys transferred to the Agricultural Emergency Eradication Trust Fund pursuant to ss. 206.606 and 206.608 are subject to the following provisions:

(1) If the unobligated balance of the Agricultural Emergency Eradication Trust Fund exceeds $20 million, the transfers provided for in ss. 206.606(1)(c) and 206.608(1) shall be discontinued until the unobligated balance of the trust fund falls below $10 million, at which time such transfers shall be reinstated to return the balance to $20 million.

(2) A change in transfers pursuant to this section shall take effect on the first day of the month after 30 days’ notification to the Department of Revenue by the Department of Agriculture and Consumer Services when the unobligated balance of the trust fund exceeds or falls below a limit set pursuant to this section.

(3)(a) Any refunds of the tax imposed under s. 206.41(1)(f) claimed under s. 206.41(4)(c)1. in excess of such refunds claimed during the fiscal year preceding the effective date of this act shall be deducted from the amount transferred pursuant to s. 206.608(1), during the year the claims are made, to the Agricultural Emergency Eradication Trust Fund.

(b) Any refunds of the tax imposed under s. 206.41(1)(g) claimed under s. 206.41(4)(c)1. in excess of such refunds claimed during the fiscal year preceding the effective date of this act shall be deducted from the amount transferred pursuant to s. 206.606(1)(c), during the year the claims are made, to the Agricultural Emergency Eradication Trust Fund.

History.—s. 6, ch. 98-114; s. 36, ch. 2000-151.



206.61 - Municipal taxes, limited.

206.61 Municipal taxes, limited.—No municipality or other political subdivision shall levy or collect any fuel tax or other tax measured or computed by the sale, purchase, storage, distribution, use, consumption, or other disposition of motor fuel. However, nothing herein shall prevent the levying by municipalities or other political subdivisions of reasonable flat license fees or taxes upon the business of selling gasoline at wholesale or retail.

History.—s. 23, ch. 26718, 1951; s. 1, ch. 70-995; s. 2, ch. 93-71; s. 65, ch. 95-417.

Note.—Former s. 209.22.



206.62 - Certain sales to United States tax-exempt; rules and regulations.

206.62 Certain sales to United States tax-exempt; rules and regulations.—

(1) Every terminal supplier or importer of motor fuels shall be exempt from the payment of all excise taxes upon motor fuels sold by such person in the state to the United States or its departments or agencies when the motor fuel is sold and delivered by the terminal supplier or importer in bulk lots of not less than 500 gallons in each delivery to and for the exclusive use by the United States or its departments or agencies.

(2) Every wholesaler of motor fuels who has purchased such fuel tax-exempt from a terminal supplier or importer shall be exempt from the payment of all excise taxes upon motor fuels sold by such licensee in the state to the United States or its departments or agencies when the motor fuel is sold and delivered by such licensee in bulk lots of not less than 500 gallons in each delivery to and for the exclusive use by the United States or its departments or agencies.

(3) Every wholesaler of motor fuels who has purchased such fuel tax paid shall be entitled to a monthly refund of all excise taxes paid upon motor fuels in the state to the United States or its departments or agencies when the motor fuel is sold and delivered by such licensee in bulk lots of not less than 500 gallons in each delivery to and for the exclusive use by the United States or its departments or agencies.

(4) Wholesalers may, instead of filing a refund request, take credit for taxes paid on such sales to the United States Government against tax due on monthly returns.

(5) Terminal suppliers, importers, and wholesalers are not exempt from the tax levied under this part on motor fuel sold or delivered to post exchanges located on United States military reservations.

(6) All purchases of motor fuel by the United States or its departments or agencies when sold through or by post exchanges located on United States military reservations are subject to the tax levied under this part.

(7) The term “exclusive use by the United States or its departments or agencies” shall be construed to mean the consuming by the United States or its departments or agencies of the motor fuel in equipment, devices, or motors owned and operated by the United States or its departments or agencies and operated by contract flying schools training cadet aviators for the United States Air Force under contract whereby the United States reimburses the contract flying school for the motor fuel so used.

(8) The term “exclusive use by the United States or its departments or agencies” shall be further construed to exclude specifically the use of motor fuel by any person, whether operating under contract with the United States or its departments or agencies or not, the original purchase by whom from a terminal supplier, importer, or wholesaler of motor fuel in this state would have rendered such terminal supplier, importer, or wholesaler liable for the payment of excise taxes upon such motor fuel under the laws of the state.

(9) The above definitions of the term “exclusive use by the United States or its departments or agencies,” shall not be construed to be the sole meaning intended by the use of such term in this section, but such term shall be given its ordinary and usual meaning in all instances not specifically mentioned herein, and the enumeration of the above definitions shall be construed as an extension of the ordinary and usual meaning of the term “exclusive use.”

(10) The department shall promulgate such rules and regulations and prescribe such forms as shall be necessary to effectuate and enforce the purpose of this section.

(11) If any subsection, provision, or clause of this section is declared to be invalid or unconstitutional and such invalidity or unconstitutionality shall have the effect of defeating or striking down the attempted exemption, it shall not affect the operation or validity of other statutes of the state providing for the taxation of every gallon of motor fuel sold in the state, it being hereby declared to be the legislative intent to grant exemption from taxation under conditions set forth in subsection (1) only in the event and to such extent that such exemption is lawful and constitutional; and it is further declared to be the legislative intent that if any subsection, provision or clause of this section is declared to be invalid or unconstitutional and such declaration shall have the effect of defeating or striking down the attempted exemption, the terminal supplier, importer, or wholesaler of motor fuel shall pay each and every excise tax levied upon every gallon of motor fuel sold in the state.

History.—ss. 1-3, 5, ch. 21757, 1943; s. 1, ch. 22801, 1945; ss. 1-3, ch. 23676, 1947; s. 11, ch. 25035, 1949; s. 1, ch. 28191, 1953; s. 24, ch. 57-1; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 114, ch. 85-342; s. 60, ch. 87-99; s. 66, ch. 95-417.

Note.—Former s. 208.45.



206.625 - Return of tax to municipalities, counties, and school districts.

206.625 Return of tax to municipalities, counties, and school districts.—

(1) Those portions of the county fuel tax imposed by s. 206.41(1)(b) which result from the collection of such tax paid by a municipality or county on motor fuel for use in a motor vehicle operated by it shall be returned to the governing body of each such municipality or county according to the administrative procedures in s. 206.41 for the construction, reconstruction, and maintenance of roads and streets within the respective municipality or county.

(2) Those portions of the county fuel tax imposed by s. 206.41(1)(b) which result from the collection of such tax paid by a school district, or by a private contractor operating school buses for a school district, on motor fuel for use in a motor vehicle operated by such district or private contractor shall be returned to the governing body of each such school district according to the administrative procedures in s. 206.41 to be used to fund construction, reconstruction, and maintenance of roads and streets within the school district required as a result of new school construction or renovation of existing schools. The school board shall select the projects to be funded; however, first priority shall be given to projects required as the result of new school construction, unless a waiver is granted by the affected county or municipal government.

History.—s. 4, ch. 70-342; ss. 21, 62, ch. 83-3; s. 16, ch. 83-137; s. 3, ch. 84-334; s. 67, ch. 95-417.

Note.—Former s. 208.461.



206.626 - Refunds to ethanol dealers.

206.626 Refunds to ethanol dealers.—Any ethanol dealer who has paid the tax imposed under this chapter on purchases of motor fuel used for denaturing from a duly licensed terminal supplier, importer, or wholesaler is entitled to a refund.

History.—s. 115, ch. 85-342; s. 68, ch. 95-417.



206.63 - Definitions; s. 206.64.

206.63 Definitions; s. 206.64.—For the purposes of s. 206.64, the following words and terms when used herein shall have the following meanings:

(1) “Agricultural purposes” shall be construed to mean motor fuel used in any tractor, vehicle, or other farm equipment which is used exclusively on a farm or for processing farm products on the farm and no part of which is used in any vehicle or equipment driven or operated upon the public highways of this state. This restriction shall not apply to the movement of farm vehicles or farm equipment between farms. The transporting of bees by water and the operating of equipment used in the apiary of a beekeeper and the practice of aquaculture shall be also deemed agricultural purposes.

(2) “Commercial fishing purposes” shall be construed to mean motor fuel used in the operation of boats, vessels, and equipment used exclusively for the taking of fish, crayfish, oysters, shrimp, and sponges from the salt and fresh waters under the jurisdiction of the state for resale to the public, but shall in no way be construed to include fuel used for sports or pleasure fishing, no part of which is used in any vehicle or equipment driven or operated upon the highways of this state.

History.—s. 1, ch. 28098, 1953; s. 1, ch. 29916, 1955; s. 1, ch. 57-205; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 3, ch. 87-367.

Note.—Former s. 208.47.



206.64 - Refunds on fuel used for agricultural or commercial fishing purposes.

206.64 Refunds on fuel used for agricultural or commercial fishing purposes.—Any person who uses any motor fuel for agricultural purposes or commercial fishing purposes on which the tax, as imposed by this part, has been paid shall be entitled to a refund of the municipal tax imposed by s. 206.41(1)(c) according to the administrative procedures in s. 206.41.

History.—s. 2, ch. 28098, 1953; s. 2, ch. 29916, 1955; s. 7, ch. 63-253; s. 1, ch. 63-297; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 22, ch. 83-3; s. 69, ch. 95-417.

Note.—Former s. 208.48.






Part II - DIESEL FUELS (ss. 206.85-206.97)

206.85 - Purpose.

206.85 Purpose.—The tax imposed by this part II of this chapter is levied for the purpose of providing revenue to be used by this state to defray in whole or in part the cost of constructing, widening, reconstructing, maintaining, resurfacing, and repairing the public highways of this state and the cost and expense incurred in the administration and enforcement of this part and for no other purpose whatsoever.

History.—s. 1, ch. 26718, 1951; s. 1, ch. 70-995.

Note.—Former s. 209.001.



206.86 - Definitions.

206.86 Definitions.—As used in this part:

(1) “Diesel fuel” means all petroleum distillates commonly known as diesel #2, biodiesel, or any other product blended with diesel or any product placed into the storage supply tank of a diesel-powered motor vehicle.

(2) “Taxable diesel fuel” or “fuel” means any diesel fuel not held in bulk storage at a terminal which has not been dyed for exempt use in accordance with Internal Revenue Code requirements.

(3) “User” includes any person who uses diesel fuels within this state for the propulsion of a motor vehicle on the public highways of this state, even though the motor is also used for a purpose other than the propulsion of the vehicle.

(4) “Removal” means any physical transfer of diesel fuel and any use of diesel fuel other than as a material in the production of diesel fuel.

(5) “Blender” means any person who produces blended diesel fuel outside the bulk transfer/terminal system.

(6) “Colorless marker” means material that is not perceptible to the senses until the diesel fuel into which it is introduced is subjected to a scientific test.

(7) “Dyed diesel fuel” means diesel fuel that is dyed in accordance with United States Environmental Protection Agency or Internal Revenue Service requirements for high sulfur diesel fuel or low sulfur diesel fuel.

(8) “Ultimate vendor” means a licensee that sells undyed diesel fuel to the United States or its departments or agencies in bulk lots of not less than 500 gallons in each delivery or to the user of the diesel fuel for use on a farm for farming purposes.

(9) “Local government user of diesel fuel” means any county, municipality, or school district licensed by the department to use untaxed diesel fuel in motor vehicles.

(10) “Mass transit system” means any licensed local transportation company providing local bus service that is open to the public and that travels regular routes.

(11) “Diesel fuel registrant” means anyone required by this chapter to be licensed to remit diesel fuel taxes, including, but not limited to, terminal suppliers, importers, local government users of diesel fuel, and mass transit systems.

(12) “Biodiesel” means any product made from nonpetroleum-based oils or fats which is suitable for use in diesel-powered engines. Biodiesel is also referred to as alkyl esters.

(13) “Biodiesel manufacturer” means those industrial plants, regardless of capacity, where organic products are used in the production of biodiesel. This includes businesses that process or blend organic products that are marketed as biodiesel.

History.—s. 1, ch. 19446, 1939; CGL 1940 Supp. 1167(103); s. 2, ch. 26718, 1951; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 4, ch. 75-286; s. 2, ch. 84-369; s. 62, ch. 87-99; s. 20, ch. 91-112; s. 1083, ch. 95-147; s. 70, ch. 95-417; s. 14, ch. 96-323; s. 16, ch. 2003-254; s. 1, ch. 2013-198.

Note.—Former s. 209.01.



206.87 - Levy of tax.

206.87 Levy of tax.—

(1)(a) An excise tax of 4 cents per gallon is imposed upon each net gallon of diesel fuel subject to the tax under subsection (2).

(b) An additional tax of 1 cent per net gallon shall be imposed by each county on each net gallon of diesel fuel, which shall be designated as the “ninth-cent fuel tax.” This tax shall be used as provided in s. 336.021.

(c) An additional tax of 6 cents per net gallon shall be imposed on diesel fuel by each county, which shall be designated as the “local option fuel tax.” This tax shall be levied and used as provided in s. 336.025.

(d) An additional tax designated as the State Comprehensive Enhanced Transportation System Tax is imposed on each net gallon of diesel fuel in each county, at a rate equal to the maximum rate provided in s. 206.41(1)(f). This tax shall be used as provided in s. 206.608.

(e)1. An additional tax is imposed on each net gallon of diesel fuel, which tax is on the privilege of selling diesel fuel and which is designated the “fuel sales tax,” at a rate determined pursuant to this paragraph. Before January 1 of 1997 and of each year thereafter, the department shall determine the tax rate applicable to the sale of diesel fuel applicable for the forthcoming 12-month period beginning January 1, rounded to the nearest tenth of a cent, by adjusting the initially established tax rate of 6.9 cents per gallon by the percentage change in the average of the Consumer Price Index issued by the United States Department of Labor for the most recent 12-month period ending September 30, compared to the base year average, which is the average for the 12-month period ending September 30, 1989. However, the tax rate shall not be lower than 6.9 cents per gallon.

2. The department is authorized to adopt rules and adopt such forms as may be necessary for the administration of this paragraph.

3. The department shall notify each terminal supplier, position holder, wholesaler, and importer of the tax rate applicable under this paragraph for the 12-month period beginning January 1.

(2) The taxes specified in this section are imposed on all of the following:

(a) The removal of diesel fuel in this state from a terminal if the diesel fuel is removed at the rack.

(b) The removal of diesel fuel in this state from any refinery if either of the following applies:

1. The removal is by bulk transfer and the owner of the diesel fuel immediately before the removal is not a licensed terminal supplier; or

2. The removal is at the refinery rack.

(c) The entry of diesel fuel into this state for sale, consumption, use, or warehousing if either of the following applies:

1. The entry is by bulk transfer and the enterer is not a licensed terminal supplier; or

2. The entry is not by bulk transfer.

(d) The removal of diesel fuel in this state to an unregistered person, unless there was a prior taxable removal, entry, or sale of the diesel fuel.

(e) The removal or sale of blended diesel fuel in this state by the blender thereof. The number of gallons of blended diesel fuel subject to tax is the difference between the total number of gallons of blended diesel fuel removed or sold and the number of gallons of previously taxed diesel fuel used to produce the blended diesel fuel.

History.—s. 2, ch. 19446, 1939; CGL 1940 Supp. 1167(104); s. 3, ch. 26718, 1951; s. 1, ch. 70-995; s. 4, ch. 71-363; s. 1, ch. 72-87; s. 5, ch. 75-286; s. 3, ch. 78-299; s. 2, ch. 80-163; ss. 1, 3, ch. 80-415; s. 9, ch. 81-151; s. 24, ch. 83-3; s. 6, ch. 83-137; s. 3, ch. 84-369; ss. 51, 125, ch. 85-342; s. 46, ch. 86-152; ss. 39, 76, ch. 87-6; s. 64, ch. 87-99; s. 45, ch. 87-548; s. 5, ch. 90-351; s. 13, ch. 92-320; s. 1084, ch. 95-147; s. 71, ch. 95-417; s. 2, ch. 2013-198.

Note.—Former s. 209.02.



206.872 - Liability for tax; interstate agreement.

206.872 Liability for tax; interstate agreement.—The person liable for payment of the taxes imposed by s. 206.87 shall be the following:

(1) Every position holder shall pay taxes on the removal of diesel fuel from a terminal as described by s. 206.87(2). In an exchange agreement between two licensed terminal suppliers, the receiving party shall be liable as the position holder if the receiving party is identified to the terminal operator by the delivering party.

(2) Every terminal supplier shall pay taxes on the removal of diesel fuel from a refinery as specified by s. 206.87(2)(b).

(3) Every importer shall pay taxes on the entry into this state as specified by s. 206.87(2)(c).

(4) Any person that produces blended diesel fuel outside the bulk transfer or terminal system shall pay taxes as provided for by s. 206.87(2)(e).

(5) Any person using diesel fuel in a use which is not exempt under s. 206.874 is liable for the backup tax imposed under s. 206.873.

(6) The seller of diesel fuel is jointly and severally liable for the backup tax imposed under s. 206.873 if the seller knows or has reason to know that the diesel fuel will be used in any nonexempt use.

(7) The terminal operator is jointly and severally liable for the taxes imposed under s. 206.87 if:

(a) The position holder with respect to the diesel fuel is a person other than the terminal operator and is not a terminal supplier; or

(b) The terminal operator has not met the conditions specified under subsection (8).

(8) A terminal operator is not liable for taxes imposed under s. 206.87 if at the time of the removal all the following apply:

(a) The terminal operator is a terminal supplier.

(b) The terminal operator has an unexpired notification certificate from the position holder as required by the Internal Revenue Service.

(c) The terminal operator has no reason to believe that any information in the certificate is false.

(9) The terminal operator is jointly and severally liable for the taxes imposed under s. 206.87 if, in connection with the removal of diesel fuel that is not dyed and marked in accordance with United States Environmental Protection Agency or Internal Revenue Service requirements, the terminal operator provides any person with any bill of lading, shipping paper, or similar document indicating that the diesel fuel is dyed and marked in accordance with United States Environmental Protection Agency or Internal Revenue Service requirements.

(10) A licensed importer, a position holder in a terminal located outside of this state, or a seller transferring ownership of diesel fuel outside of this state may enter into an agreement with the department for diesel fuel destined for this state whereby the position holder or the seller of diesel fuel agrees to be subject to the laws of this state and comply with the provisions of this chapter in the same manner as if the diesel fuel were withdrawn from a terminal in this state or the transfer of ownership occurred in this state.

(11)(a) Any person who willfully evades or attempts to evade or defeat the payment of the fuel taxes imposed by this part is subject to an assessable penalty. For each offense such person shall be subject to a penalty of $10 for every gallon of diesel fuel involved or $1,000, whichever is greater. The penalty increases with subsequent violations by multiplying the penalty amount by the number of prior violations. The penalty applies in any of the following circumstances:

1. If any dyed diesel fuel is sold or held for sale by any person for any use that such person knows or has reason to know is not a nontaxable use of such diesel fuel.

2. If any dyed diesel fuel is held for use or used by any person for a use other than a nontaxable use and such person knew, or had reason to know, that such diesel fuel was so dyed.

3. If any person willfully, with intent to evade tax, alters, or attempts to alter, the strength or composition of any dye or marker in any dyed diesel fuel.

(b) Any business entity and each officer, employee, or agent of the entity who willfully participated in any act giving rise to the penalty is jointly and severally liable with the entity for the penalty.

History.—s. 72, ch. 95-417.



206.873 - Backup tax.

206.873 Backup tax.—The taxes imposed by s. 206.41 or s. 206.87 are imposed as a backup tax on the delivery or receipt in this state for any use which is not exempt under s. 206.42, s. 206.62, or s. 206.874 of any of the following:

(1) Any diesel fuel that contains a dye.

(2) Any diesel fuel on which a credit or claim for refund has been allowed.

(3) Any diesel fuel on which tax has not been imposed by this part.

(4) Any motor fuel on which tax has not been imposed by this chapter.

History.—s. 73, ch. 95-417; s. 15, ch. 96-323.



206.8735 - Department authorized to inspect.

206.8735 Department authorized to inspect.—The department and its agents designated as inspectors, upon presenting appropriate credentials, are authorized to conduct inspections and to take and remove samples of fuel in reasonable quantities as follows:

(1) Inspections must be performed in a reasonable manner consistent with the circumstances, but in no event is prior notice required. Inspectors may physically inspect, examine, or otherwise search any tank, reservoir, or other container that can or might be used for the production, storage, or transportation of fuel. Inspection may be made of any equipment used for, or in connection with, the production, storage, or transportation of fuel. Inspectors may demand to have produced for immediate inspection the documents and records required to be kept by a person transporting fuel in nonbulk quantities.

(2) Inspections may be conducted at any place at which fuel is, or may be, produced, stored, delivered, or blended, or at any site where evidence of activities regulated by this part may be discovered, including, but not limited to:

(a) Terminal facilities.

(b) Other fuel storage facilities, including, but not limited to, bulk storage and retail facilities.

(c) Any highway inspection site, either fixed or mobile, when designated as such.

(3) Inspectors may reasonably stop and detain any person or equipment transporting fuel in or through this state for the purpose of determining whether the person is operating in compliance with the provisions of this chapter and the rules adopted pursuant thereto. Detainment may continue for such time only as is necessary to determine whether the person is in compliance.

(4) Any person who refuses, for the purpose of evading tax, to allow an inspection, in addition to being liable for any other penalties imposed by this part, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 74, ch. 95-417.



206.874 - Exemptions.

206.874 Exemptions.—

(1) The provisions of this part requiring the payment of taxes do not apply to any of the following:

(a) The removal from a terminal or refinery of, or the entry or sale of, any diesel fuel if all of the following apply:

1. The person otherwise liable for tax is a diesel fuel registrant;

2. In the case of a removal from a terminal, the terminal is an approved terminal; and

3. The diesel fuel satisfies the dyeing and marking requirements of s. 206.8741.

(b) Any entry by a licensed importer into this state of diesel fuel on which taxes have been imposed by this chapter on a diesel fuel registrant pursuant to an agreement entered into with the department as provided by s. 206.872.

(c) The removal of diesel fuel if all of the following apply:

1. The diesel fuel is removed by rail car from an approved refinery or terminal and is received at an approved refinery or terminal; and

2. The refinery and the terminal are operated by the same diesel fuel registrant.

(d) Diesel fuel which, pursuant to the contract of sale, is required to be shipped and is shipped to a point outside of this state by a supplier by means of any of the following:

1. Facilities operated by the supplier.

2. Delivery by the supplier to a carrier, customs broker, or forwarding agent, whether hired by the purchaser or not, for shipment to such out-of-state point.

3. Delivery by the supplier to any vessel clearing from a port of this state for a port outside of this state and actually exported from this state in the vessel.

(e) Diesel fuel which is destined for delivery to a location outside of this state on which the diesel fuel registrant is required to collect the taxes of the destination state pursuant to an agreement with the state of destination.

(2) Backup tax does not apply to delivery in this state of diesel fuel into the fuel tank of a diesel-powered motor vehicle as provided in s. 206.873 for use on a farm for farming purposes.

(3) Dyed diesel fuel may be purchased and used only for the following purposes:

(a) Use on a farm for farming purposes.

(b) Exclusive use of a local government.

(c) Use in a vehicle owned by an aircraft museum.

(d) Exclusive use of the American Red Cross.

(e) Use in a vessel employed in the business of commercial transportation of persons or property or in commercial fishing.

(f) Use in a bus engaged in the transportation of students and employees of schools.

(g) Use in a local bus service that is open to the public and travels regular routes.

(h) Exclusive use of a nonprofit educational facility.

(i) Use in a motor vehicle owned by the United States Government which is not used on a highway.

(j) Use in a vessel of war.

(k) Use of diesel fuel for home heating.

(l) Use in self-propelled off-road equipment or stationary equipment subject to tax under s. 212.0501.

(m) Use by a noncommercial vessel.

(4)(a) Notwithstanding the provisions of this section allowing local governments and school districts to use dyed or otherwise untaxed diesel fuel in motor vehicles, each county, municipality, and school district, to qualify for such use, must first register with the department as a local government user of diesel fuel.

(b) A municipality, county, or school district that manufactures biodiesel fuel solely for use by the municipality, county, or school district and local government users of diesel fuel are required to file a return accounting for biodiesel fuel manufacturing, diesel fuel acquisitions, inventory, and use, and remit a tax equal to 3 cents of the 4-cent tax required under s. 206.87(1)(a), plus the taxes required under s. 206.87(1)(b), (c), and (d) each month to the department.

(c) Any county, municipality, or school district not licensed as a local government user of diesel fuel shall be liable for the taxes imposed by s. 206.87(1) directly to the department for any highway use of untaxed diesel fuels.

(d) Each county, municipality, or school district may receive a credit for additional taxes paid under s. 206.87 for the highway use of diesel fuel, provided the purchases of diesel fuel meet the requirements relating to refunds for motor fuel purchases under s. 206.41.

(5)(a) Notwithstanding the provisions of this section allowing local bus transit systems to use dyed or otherwise untaxed diesel fuel in qualifying motor vehicles providing local public transportation over regular routes, each qualifying mass transit provider, to qualify for such use, must first register with the department as a mass transit system.

(b) Mass transit system providers shall be required to file a return accounting for diesel fuel acquisitions, inventory, and use, and remit a tax equal to the taxes required under s. 206.87(1)(a) and (b) each month to the department.

(c) Any local provider not licensed as a mass transit system shall be liable directly to the department for any highway use of untaxed diesel fuels.

(d) Each licensed mass transit system may receive a credit for additional taxes paid under s. 206.87 for the highway use of diesel fuel, provided the purchases of diesel fuel meet the requirements relating to refunds for motor fuel purchases under s. 206.41.

(6) Diesel fuel contained in the fuel tanks of any motor vehicle entering this state and used to propel such motor vehicle into Florida from another state shall be exempt from the taxes imposed by this part but may be taxed under the provisions of chapter 207. Diesel fuel supplied by a vehicle manufacturer and contained in the fuel tanks of a new and untitled motor vehicle shall be exempt from the taxes imposed by this part. “Fuel tanks” means the reservoir or receptacle attached to the motor vehicle by the manufacturer as the container for fuel used to propel the vehicle.

(7) Biodiesel fuel manufactured by a public or private secondary school that produces less than 1,000 gallons annually for the sole use at the school, by its employees, or its students is exempt from the tax imposed by this part. A public or private secondary school that produces less than 1,000 gallons a year of biodiesel is exempt from the registration requirements of this chapter.

History.—s. 75, ch. 95-417; s. 16, ch. 96-323; s. 9, ch. 97-54; s. 1, ch. 2010-195; s. 2, ch. 2013-142.



206.8741 - Dyeing and marking; notice requirements.

206.8741 Dyeing and marking; notice requirements.—

(1) The department shall adopt by rule dyeing and marking requirements for diesel fuel consistent with, and not more stringent than, the requirements of the United States Environmental Protection Agency and the Internal Revenue Service.

(2) Notice is required with respect to dyed diesel fuel. A notice stating: “DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE” shall be:

(a) Provided by the terminal operator to any person that receives dyed diesel fuel at a terminal rack of that terminal operator.

(b) Provided by any seller of dyed diesel fuel to its buyer if the diesel fuel is located outside the bulk transfer or terminal system and is not sold from a retail pump posted in accordance with the requirements of paragraph (c).

(c) Posted by a seller on any retail pump where it sells dyed diesel fuel for use by its buyer.

(3) All shipping papers, bills of lading, and invoices accompanying the sale or removal of tax-paid, undyed diesel fuel shall be stamped, typed, printed, or written in indelible ink with the following notice: “THIS DIESEL FUEL DOES NOT CONTAIN VISIBLE EVIDENCE OF DYE.”

(4) All shipping papers, bills of lading, and invoices accompanying the sale of tax-paid, undyed diesel fuel exempt from the tax imposed by this part pursuant to s. 206.8745(2) shall be stamped, typed, printed, or written in indelible ink with a notice that the price of the fuel does not include Florida state and local fuel taxes and does not contain visible evidence of dye.

(5) The form of notice required under paragraphs (2)(a) and (b) shall be provided by the time of the removal or sale and shall be stamped, typed, printed, or written in indelible ink on shipping papers, bills of lading, and invoices accompanying the sale or removal of the dyed diesel fuel.

(6) Any person who fails to provide or post the required notice with respect to any dyed diesel fuel is subject to the penalty imposed by s. 206.872(11).

History.—s. 76, ch. 95-417.



206.8745 - Credits and refund claims.

206.8745 Credits and refund claims.—

(1) Except as provided in subsections (2) and (7), any person who purchases undyed, tax-paid diesel fuel who has paid the tax imposed by this part to the seller may file a claim for refund of such taxes paid as provided in s. 215.26 if the fuel is used for an exempt purpose identified in s. 206.874(3).

(2) The provisions of subsection (1) do not apply to any person purchasing undyed, tax-paid diesel fuel for use on a farm for farming purposes, or to sales of undyed, tax-paid diesel fuel to the United States or its departments or agencies in bulk lots of not less than 500 gallons in each delivery. Such sales shall be made tax-free and the seller, if a registered ultimate vendor, shall be entitled to file a refund of such taxes or apply for a credit on its monthly return as authorized by law.

(3)(a) A licensed terminal supplier, importer, or wholesaler which holds title to undyed diesel fuel which has been mixed with dyed diesel fuel in storage may claim a refund or credit for any state and local option tax paid on the undyed diesel fuel. In lieu of applying for a refund, a credit may be taken on the return required pursuant to s. 206.43. Any refund or credit claimed under this subsection shall be supported by documentation showing the date and location of the mixing, number of gallons involved, and disposition of the mixed fuel.

(b) Any mixture of dyed and undyed diesel fuel shall not be subject to a taxable use, and shall remain subject to the dye specifications provided by s. 206.8741.

(4) A licensed wholesaler which has paid the tax imposed by this part and any applicable local option tax on undyed diesel fuel subsequently sold tax-free for use on a farm for farming purposes, or to the United States or its departments or agencies in bulk lots of not less than 500 gallons in each delivery may, in lieu of applying for a refund, take a credit on its monthly consolidated fuel tax return against any motor or diesel fuel local option taxes due to the department pursuant to s. 206.41(1)(d), (e), and (f).

(5) A terminal supplier or position holder which removes undyed diesel fuel from a terminal and subsequently places the fuel back into the same or another terminal may claim a refund or credit for all state and local option tax which it paid or accrued on the first removal of the fuel. Nothing in this section shall be construed as authorizing a terminal supplier or position holder to remove undyed diesel fuel from a terminal without paying or accruing the tax imposed by this part.

(6) Undyed, tax-paid diesel fuel consumed by a power takeoff or engine exhaust for the purpose of unloading bulk cargo by pumping or turning a concrete mixer drum used in the manufacturing process, or for the purpose of compacting solid waste, which is mounted on a motor vehicle and which has no separate fuel tank or power unit, is subject to a refund as provided by rule.

(7) Any person who purchases undyed diesel fuel for use by a noncommercial vessel who has paid the tax imposed by this part to the seller may claim a refund of such taxes paid subject to the following restrictions:

(a) The purchaser may make one claim for refund per calendar year.

(b) The annual refund claim shall be submitted prior to April 1 of the year subsequent to the year in which the tax was paid.

(c) No refund shall be allowed on purchases of less than 2,500 gallons per calendar year.

(d) The purchaser shall submit, with the refund request, original purchase invoices showing the taxes paid.

(e) The purchaser shall remit as an offset to the refund the sales tax due under chapter 212 based on the purchase price of the fuel net of the state tax refunded.

(8) Undyed, tax-paid diesel fuel purchased in this state and consumed by the engine of a qualified motor coach during idle time for the purpose of running climate control systems and maintaining electrical systems for the motor coach is subject to a refund. As used in this subsection, the term “qualified motor coach” means a privately owned vehicle that is designed to carry nine or more passengers, that has a gross vehicle weight of at least 33,000 pounds, that is used exclusively in the commercial application of transporting passengers for compensation, and that has the capacity to measure diesel fuel consumed in Florida during idling, separate from diesel fuel consumed to propel the vehicle in this state, by way of an on-board computer.

(a) The purchaser may make one claim for refund per calendar year.

(b) The annual refund claim must be submitted before April 1 of the year following the year in which the tax was paid and after December 31, 2000.

(c) The purchaser must submit original or copies of original purchase invoices showing the taxes paid, or, in lieu of original invoices, a purchaser may submit a schedule of purchases containing the information required by s. 206.41(5)(b)1.

(d) The purchaser must remit, as an offset to the refund, sales tax due under chapter 212 based on the purchase price of the fuel, net of the state tax refunded.

The Department of Revenue may adopt rules to administer this subsection.

History.—s. 77, ch. 95-417; s. 17, ch. 96-323; s. 10, ch. 97-54; s. 2, ch. 2000-266.



206.875 - Allocation of tax.

206.875 Allocation of tax.—

(1) All moneys derived from the taxes imposed by this part shall be paid into the State Treasury by the department for deposit in the Fuel Tax Collection Trust Fund, from which the following transfers shall be made: After withholding $10,000 from the proceeds of 4 cents of such tax, to be used as a revolving cash balance, all other moneys shall be transferred in the same manner and for the same purpose as provided by law for allocation of the taxes levied in part I, including deduction of the service charges provided for in s. 215.20 and the administrative costs incurred by the department in collecting, administering, enforcing, and distributing the tax, which administrative costs may not exceed 2 percent of collections.

(2) It is the intent of the Legislature that this section be construed to provide for the distribution of the appropriate portion of the diesel fuels tax imposed by this part, in the same manner as provided by ss. 206.41, 206.45, 206.60, 206.605, 206.606, 206.608, and 206.625.

History.—s. 3, ch. 19446, 1939; CGL 1940 Supp. 1167(105); s. 1, ch. 20554, 1941; s. 4, ch. 26718, 1951; s. 4, ch. 61-119; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 5, ch. 70-342; s. 1, ch. 70-995; s. 6, ch. 75-286; s. 100, ch. 81-259; s. 25, ch. 83-3; s. 5, ch. 83-339; s. 3, ch. 85-164; s. 40, ch. 87-6; s. 45, ch. 87-548; s. 109, ch. 91-112; s. 4, ch. 94-146; ss. 78, 79, ch. 95-417.

Note.—Former s. 209.03.



206.88 - Appropriation for expenses of administration.

206.88 Appropriation for expenses of administration.—The Legislature shall include in its appropriation act a sum sufficient for the payment by the department of expenses incident to the administration of parts I and II of this chapter, including legal expenses, costs and expenses incident to litigation, and the payment of such sums of money as the department may from time to time determine shall be refunded to any person making overpayment of such taxes.

History.—s. 4, ch. 19446, 1939; CGL 1940 Supp. 1167(106); s. 15, ch. 26869, 1951; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 101, ch. 81-259.

Note.—Former s. 209.04.



206.90 - Bond required of terminal suppliers, importers, and wholesalers.

206.90 Bond required of terminal suppliers, importers, and wholesalers.—

(1) Every terminal supplier, importer, or wholesaler, except a municipality, county, state agency, federal agency, school board, or special district, shall file with the department a bond or bonds in the penal sum of not more than $100,000. The sum of such bond shall be approximately 3 times the average monthly diesel fuels tax and local option tax on diesel fuels paid or due during the preceding 12 calendar months, with a surety approved by the department. The licensee shall be the principal obligor and the state shall be the obligee, conditioned upon the faithful compliance with the provisions of this chapter, including the local option tax laws. If the sum of 3 times a licensee’s average monthly tax is less than $50, no bond shall be required.

(2) When the liability upon the bond filed as provided in subsection (1) shall be discharged or reduced, whether by judgment rendered, payment made, or otherwise, or if in the opinion of the department any surety on the bond theretofore given has become unsatisfactory or unacceptable, the department may require the licensee to file a new bond with satisfactory surety in the same form and amount.

(3) If such new bond is furnished as provided in subsection (2), the department shall cancel and surrender the bond of the licensee for which such new bond is substituted. If the licensee fails to post the new bond, the department shall forthwith cancel the license of the licensee.

(4) If the department decides that the amount of the existing bond is insufficient to ensure payment to the state of the amount of tax and any penalties and interest for which the licensee is liable, the licensee shall forthwith, upon the written demand of the department, file additional bond in the same manner and form with like security thereon. The department shall forthwith cancel the license of any licensee failing to file the additional bond.

(5) Any surety on any bond furnished by a licensee, as provided in this section, shall be released and discharged from all liability to the state accruing on such bond after the expiration of 60 days from the date upon which such surety has lodged with the department a written request to be released and discharged. Such request shall not operate to relieve, release, or discharge such surety from any liability already accrued, or which shall accrue, before the expiration of the 60-day period. The department shall, promptly on receipt of such request, notify the licensee who furnished such bond, and, unless the licensee on or before the expiration of the 60-day period files with the department a new bond with a surety company satisfactory to the department in the amount and form as provided in subsection (1), the department shall forthwith cancel the license of such licensee. If the new bond is furnished, the department shall cancel and surrender the bond of the licensee for which the new bond is substituted.

History.—s. 6, ch. 19446, 1939; CGL 1940 Supp. 1167(108); s. 7, ch. 26718, 1951; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 1, ch. 75-21; s. 5, ch. 77-149; s. 54, ch. 78-95; s. 26, ch. 83-3; s. 8, ch. 83-137; s. 2, ch. 83-138; s. 83, ch. 95-417.

Note.—Former s. 209.06.



206.91 - Tax reports; computation and payment of tax.

206.91 Tax reports; computation and payment of tax.—

(1) For the purpose of determining the amount of taxes imposed by s. 206.87, each diesel fuel registrant shall, not later than the 20th day of each calendar month, mail to the department, on forms prescribed by the department, monthly reports that provide information on inventories, purchases, nontaxable disposals, and taxable sales in gallons of diesel fuel for the preceding calendar month required by the department. However, if the 20th day falls on a Saturday, a Sunday, or a federal or state legal holiday, returns shall be accepted if postmarked on the next succeeding workday. The reports must include, or be verified by, a written declaration stating that they are made under the penalties of perjury. The diesel fuel registrant shall deduct from the amount of taxes shown by the report to be payable an amount equivalent to .67 percent of the taxes on diesel fuel imposed by s. 206.87(1)(a) and (e), which deduction is allowed to the diesel fuel registrant on account of services and expenses in complying with the provisions of this part. The allowance on taxable gallons of diesel fuel sold to persons licensed under this chapter is not deductible unless the diesel fuel registrant has allowed 50 percent of the allowance provided by this section to a purchaser with a valid wholesaler or terminal supplier license. This allowance is not deductible unless payment of the taxes is made on or before the 20th day of the month as required in this subsection. This subsection does not authorize a deduction from the constitutional fuel tax or fuel sales tax.

(2) At the time of filing the monthly report, each diesel fuel registrant shall pay to the department the full amount of diesel fuel taxes for the preceding calendar month at the rate provided for in s. 206.87, less the amount allowable to the diesel fuel registrant on account of services and expenses as provided in subsection (1).

(3) The department may authorize a quarterly return and payment of taxes when the taxes remitted by the diesel fuel registrant for the preceding quarter did not exceed $100, and may authorize a semiannual return and payment of taxes when the taxes remitted by the diesel fuel registrant for the preceding 6 months did not exceed $200.

(4) In addition to the allowance authorized by subsection (1), every diesel fuel registrant shall be entitled to a deduction of 1.1 percent of the taxes imposed under s. 206.87(1)(b) and (c), which deduction is hereby allowed on account of services and expenses in complying with the provisions of this part. This allowance shall not be deductible unless payment of the tax is made on or before the 20th day of the month as herein required.

History.—s. 7, ch. 19446, 1939; CGL 1940 Supp. 1167(109); s. 8, ch. 26718, 1951; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 4, ch. 78-250; s. 1, ch. 81-165; s. 27, ch. 83-3; s. 9, ch. 83-137; s. 11, ch. 83-138; s. 80, ch. 87-99; s. 15, ch. 89-356; s. 84, ch. 95-417; s. 11, ch. 97-54; s. 5, ch. 2013-198.

Note.—Former s. 209.07.



206.92 - Surrender of bond or license.

206.92 Surrender of bond or license.—

(1) Upon receipt of a written request from any registrant to cancel the license, the department shall have the power to cancel such license, effective 60 days from the date of such written request. No such license shall be canceled unless the registrant has, prior to the date of such cancellation, paid to this state all taxes due and payable, together with all penalties and interest accruing under any of the provisions of this part, and unless the registrant has surrendered to the department the license certificate issued to him or her.

(2) If, upon investigation, the department ascertains and finds that any person to whom a license has been issued under this part is no longer engaged in the sale, use, transfer, or delivery of diesel fuels and has not been so engaged for a period of 6 months, the department shall have the power to cancel the license by giving such person 60 days’ notice of the cancellation, mailed to his or her last known address, in which event the license certificate theretofore issued to such person shall be surrendered to the department.

(3) If any license is canceled by the department as provided in this section, and if the registrant has paid to this state all taxes due and payable, together with any and all penalties and interest accruing under this part, the department shall cancel and surrender the bond theretofore filed by said registrant.

History.—s. 8, ch. 19446, 1939; CGL 1940 Supp. 1167(110); s. 9, ch. 26718, 1951; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 1086, ch. 95-147; s. 85, ch. 95-417; s. 19, ch. 96-323.

Note.—Former s. 209.08.



206.93 - Penalty for failure to report and pay taxes promptly.

206.93 Penalty for failure to report and pay taxes promptly.—If any person willfully fails to file the report and pay the tax as provided in s. 206.91, the department shall revoke the person’s license unless it appears that the failure to comply with this part was not due to fraud or to an intent to violate this part.

History.—s. 9, ch. 19446, 1939; CGL 1940 Supp. 1167(111); s. 10, ch. 26718, 1951; s. 7, ch. 63-253; s. 3, ch. 63-512; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 1, ch. 77-174; s. 54, ch. 78-95; s. 16, ch. 89-356; s. 1087, ch. 95-147.

Note.—Former s. 209.09.



206.94 - Department may estimate diesel fuels sold or used.

206.94 Department may estimate diesel fuels sold or used.—When any person neglects or refuses to file any report as required by s. 206.91 or files an incorrect or fraudulent report, the department shall determine, after investigation, the number of gallons of diesel fuels with respect to which the person has incurred liability under this part for any particular period and fix the amount of taxes due and payable thereon, to which taxes due shall be added the penalties and interest imposed by s. 206.44 as a penalty for the default of such person. The department may settle or compromise such penalties pursuant to s. 213.21.

History.—s. 10, ch. 19446, 1939; CGL 1940 Supp. 1167(112); s. 11, ch. 26718, 1951; s. 7, ch. 63-253; s. 1, ch. 63-301; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 70-995; s. 7, ch. 76-261; s. 8, ch. 81-178; s. 10, ch. 83-137; s. 17, ch. 89-356; s. 86, ch. 95-417.

Note.—Former s. 209.10.



206.945 - Settlement or compromise of tax, penalty, or interest.

206.945 Settlement or compromise of tax, penalty, or interest.—The department may settle or compromise tax, penalty, or interest imposed by this part pursuant to s. 213.21.

History.—s. 8, ch. 81-178; s. 65, ch. 83-217; s. 94, ch. 90-136; s. 6, ch. 90-351.



206.96 - Reports from Department of Highway Safety and Motor Vehicles.

206.96 Reports from Department of Highway Safety and Motor Vehicles.—Upon the request of the department at the time of issuing a license plate to the owner of a motor vehicle, the Department of Highway Safety and Motor Vehicles shall determine the kind of fuel used to propel the motor vehicle, and for those motor vehicles using fuel other than gasoline, shall report to the Department of Revenue within 30 days the name and address of the owner, the make, and motor number of the vehicle. Forms for making such reports shall be furnished by the Department of Revenue.

History.—s. 22, ch. 26718, 1951; s. 7, ch. 63-253; s. 6, ch. 65-190; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 24, 35, ch. 69-106; s. 1, ch. 70-995.

Note.—Former s. 209.21.



206.97 - Applicability of specified sections of part I.

206.97 Applicability of specified sections of part I.—The provisions of ss. 206.01, 206.02, 206.026, 206.027, 206.028, 206.04, 206.051, 206.052, 206.054, 206.055, 206.07, 206.075, 206.08, 206.09, 206.095, 206.10, 206.11, 206.12, 206.13, 206.14, 206.15, 206.16, 206.17, 206.175, 206.18, 206.199, 206.20, 206.204, 206.205, 206.21, 206.215, 206.22, 206.23, 206.24, 206.25, 206.27, 206.28, 206.41, 206.416, 206.43, 206.44, 206.48, 206.49, 206.56, 206.59, 206.606, 206.608, 206.61, and 206.62 of part I of this chapter shall, as far as lawful or practicable, be applicable to the tax herein levied and imposed and to the collection thereof as if fully set out in this part. However, no provision of any such section shall apply if it conflicts with any provision of this part.

History.—s. 1, ch. 70-995; s. 7, ch. 75-286; s. 28, ch. 83-3; s. 11, ch. 83-137; s. 116, ch. 85-342; s. 5, ch. 88-243; s. 95, ch. 90-136; s. 7, ch. 90-351; s. 16, ch. 91-112; s. 87, ch. 95-417; s. 75, ch. 99-2; s. 5, ch. 2000-210.






Part III - AVIATION FUEL (ss. 206.9815-206.9875)

206.9815 - Definitions.

206.9815 Definitions.—As used in this part:

(1) “Aviation fuel” means fuel for use in aircraft, and includes aviation gasoline and aviation turbine fuels and kerosene, as determined by the American Society for Testing Materials specifications D-910 or D-1655 or current specifications.

(2) “Kerosene” means all aviation turbine fuels and any distillate known as diesel #1, K-1, or any product suitable for use as a substitute for kerosene not taxed as a diesel fuel under part II. Any kerosene meeting the definition of diesel under s. 206.86(1) shall be taxed under part II.

(3) “Aviation gasoline” means any motor fuel blended or produced specifically for use in aircraft which has been dyed in accordance with federal regulations. Aviation gasoline does not include any such fuel used in any manner other than being placed in the storage tank of an aircraft.

History.—s. 2, ch. 85-348; s. 20, ch. 96-323.



206.9825 - Aviation fuel tax.

1206.9825 Aviation fuel tax.—

(1)(a) Except as otherwise provided in this part, an excise tax of 6.9 cents per gallon of aviation fuel is imposed upon every gallon of aviation fuel sold in this state, or brought into this state for use, upon which such tax has not been paid or the payment thereof has not been lawfully assumed by some person handling the same in this state. Fuel taxed pursuant to this part shall not be subject to the taxes imposed by ss. 206.41(1)(d), (e), and (f) and 206.87(1)(b), (c), and (d).

(b) Any licensed wholesaler or terminal supplier that delivers aviation fuel to an air carrier offering transcontinental jet service and that, after January 1, 1996, but before July 1, 2016, increases the air carrier’s Florida workforce by more than 1,000 percent and by 250 or more full-time equivalent employee positions, may receive a credit or refund as the ultimate vendor of the aviation fuel for the 6.9 cents excise tax previously paid, provided that the air carrier has no facility for fueling highway vehicles from the tank in which the aviation fuel is stored. In calculating the new or additional Florida full-time equivalent employee positions, any full-time equivalent employee positions of parent or subsidiary corporations which existed before January 1, 1996, shall not be counted toward reaching the Florida employment increase thresholds. The refund allowed under this paragraph is in furtherance of the goals and policies of the State Comprehensive Plan set forth in s. 187.201(16)(a), (b)1., 2., (17)(a), (b)1., 4., (19)(a), (b)5., (21)(a), (b)1., 2., 4., 7., 9., and 12.

(c) If, before July 1, 2001, the number of full-time equivalent employee positions created or added to the air carrier’s Florida workforce falls below 250, the exemption granted pursuant to this section shall not apply during the period in which the air carrier has fewer than the 250 additional employees.

(d) The exemption taken by credit or refund pursuant to paragraph (b) shall apply only under the terms and conditions set forth therein. If any part of that paragraph is judicially declared to be unconstitutional or invalid, the validity of any provisions taxing aviation fuel shall not be affected and all fuel exempted pursuant to paragraph (b) shall be subject to tax as if the exemption was never enacted. Every person benefiting from such exemption shall be liable for and make payment of all taxes for which a credit or refund was granted.

(e)1. Sales of aviation fuel to, and exclusively used for flight training through a school of aeronautics or college of aviation by, a college based in this state which is a tax-exempt organization under s. 501(c)(3) of the Internal Revenue Code or a university based in this state are exempt from the tax imposed by this part if the college or university:

a. Is accredited by or has applied for accreditation by the Aviation Accreditation Board International; and

b. Offers a graduate program in aeronautical or aerospace engineering or offers flight training through a school of aeronautics or college of aviation.

2. A licensed wholesaler or terminal supplier that sells aviation fuel to a college or university qualified under this paragraph and that does not collect the aviation fuel tax from the college or university on such sale may receive an ultimate vendor credit for the 6.9-cent excise tax previously paid on the aviation fuel delivered to such college or university.

3. A college or university qualified under this paragraph which purchases fuel from a retail supplier, including a fixed-base operator, and pays the 6.9-cent excise tax on the purchase may apply for and receive a refund of the aviation fuel tax paid.

(2)(a) An excise tax of 6.9 cents per gallon is imposed on each gallon of kerosene in the same manner as prescribed for diesel fuel under ss. 206.87(2) and 206.872.

(b) The exemptions provided by s. 206.874 shall apply to kerosene if the dyeing and marking requirements of s. 206.8741 are met.

(c) Kerosene prepackaged in containers of 5 gallons or less and labeled “Not for Use in a Motor Vehicle” is exempt from the taxes imposed by this part when sold for home heating and cooking. Packagers may qualify for a refund of taxes previously paid, as prescribed by the department.

(d) Sales of kerosene in quantities of 5 gallons or less by a person not licensed under this chapter who has no facilities for placing kerosene in the fuel supply system of a motor vehicle may qualify for a refund of taxes paid. Refunds of taxes paid shall be limited to sales for use in home heating or cooking and shall be documented as prescribed by the department.

(3) An excise tax of 6.9 cents per gallon is imposed on each gallon of aviation gasoline in the manner prescribed by paragraph (2)(a). However, the exemptions allowed by paragraph (2)(b) do not apply to aviation gasoline.

(4) Any licensed wholesaler or terminal supplier that delivers undyed kerosene to a residence for home heating or cooking may receive a credit or refund as the ultimate vendor of the kerosene for the 6.9 cents excise tax previously paid.

(5) Any licensed wholesaler or terminal supplier that delivers undyed kerosene to a retail dealer not licensed as a wholesaler or terminal supplier for sale as a home heating or cooking fuel may receive a credit or refund as the ultimate vendor of the kerosene for the 6.9 cents excise tax previously paid, provided the retail dealer has no facility for fueling highway vehicles from the tank in which the kerosene is stored.

(6) Any person who fails to meet the requirements of this section is subject to a backup tax as provided by s. 206.873.

History.—s. 2, ch. 85-348; s. 49, ch. 86-152; s. 1, ch. 88-371; s. 1, ch. 89-529; s. 107, ch. 90-136; s. 6, ch. 90-203; s. 21, ch. 91-112; s. 1088, ch. 95-147; s. 88, ch. 95-417; s. 21, ch. 96-323; s. 5, ch. 2002-2; s. 10, ch. 2002-218; s. 3, ch. 2003-2; s. 15, ch. 2004-5; s. 10, ch. 2015-221; ss. 6, 7, ch. 2016-220.

1Note.—Section 7, ch. 2016-220, amended s. 206.9825, effective July 1, 2019, to read:

206.9825 Aviation fuel tax.—

(1)(a) Except as otherwise provided in this part, an excise tax of 4.27 cents per gallon of aviation fuel is imposed upon every gallon of aviation fuel sold in this state, or brought into this state for use, upon which such tax has not been paid or the payment thereof has not been lawfully assumed by some person handling the same in this state. Fuel taxed pursuant to this part is not subject to the taxes imposed by ss. 206.41(1)(d), (e), and (f) and 206.87(1)(b), (c), and (d).

(b)1. Sales of aviation fuel to, and exclusively used for flight training through a school of aeronautics or college of aviation by, a college based in this state which is a tax-exempt organization under s. 501(c)(3) of the Internal Revenue Code or a university based in this state are exempt from the tax imposed by this part if the college or university:

a. Is accredited by or has applied for accreditation by the Aviation Accreditation Board International; and

b. Offers a graduate program in aeronautical or aerospace engineering or offers flight training through a school of aeronautics or college of aviation.

2. A licensed wholesaler or terminal supplier that sells aviation fuel to a college or university qualified under this paragraph and that does not collect the aviation fuel tax from the college or university on such sale may receive an ultimate vendor credit for the 4.27-cent excise tax previously paid on the aviation fuel delivered to such college or university.

3. A college or university qualified under this paragraph which purchases aviation fuel from a retail supplier, including a fixed-base operator, and pays the 4.27-cent excise tax on the purchase may apply for and receive a refund of the aviation fuel tax paid.

(2)(a) An excise tax of 4.27 cents per gallon is imposed on each gallon of kerosene in the same manner as prescribed for diesel fuel under ss. 206.87(2) and 206.872.

(b) The exemptions provided by s. 206.874 shall apply to kerosene if the dyeing and marking requirements of s. 206.8741 are met.

(c) Kerosene prepackaged in containers of 5 gallons or less and labeled “Not for Use in a Motor Vehicle” is exempt from the taxes imposed by this part when sold for home heating and cooking. Packagers may qualify for a refund of taxes previously paid, as prescribed by the department.

(d) Sales of kerosene in quantities of 5 gallons or less by a person not licensed under this chapter who has no facilities for placing kerosene in the fuel supply system of a motor vehicle may qualify for a refund of taxes paid. Refunds of taxes paid shall be limited to sales for use in home heating or cooking and shall be documented as prescribed by the department.

(3) An excise tax of 4.27 cents per gallon is imposed on each gallon of aviation gasoline in the manner prescribed by paragraph (2)(a). However, the exemptions allowed by paragraph (2)(b) do not apply to aviation gasoline.

(4) Any licensed wholesaler or terminal supplier that delivers undyed kerosene to a residence for home heating or cooking may receive a credit or refund as the ultimate vendor of the kerosene for the 4.27-cent excise tax previously paid.

(5) Any licensed wholesaler or terminal supplier that delivers undyed kerosene to a retail dealer not licensed as a wholesaler or terminal supplier for sale as a home heating or cooking fuel may receive a credit or refund as the ultimate vendor of the kerosene for the 4.27-cent excise tax previously paid, provided the retail dealer has no facility for fueling highway vehicles from the tank in which the kerosene is stored.

(6) Any person who fails to meet the requirements of this section is subject to a backup tax as provided by s. 206.873.



206.9835 - Administration of tax.

206.9835 Administration of tax.—To the extent that they are not manifestly incompatible with the provisions of this part, the provisions of part I shall govern the administration and enforcement of the tax imposed by this part.

History.—s. 2, ch. 85-348.



206.9837 - Disclosure of price.

206.9837 Disclosure of price.—Every retail dealer engaged in the sale of aviation fuel to the public shall post in a place clearly visible to the public in the fixed base operator terminal, or on the outside housing of each pump or other dispensing device, the price of the aviation fuel, including a statement disclosing whether the stated price includes tax on the fuel. All display material shall be subject to the approval of the local governing or controlling agency with jurisdiction over the airport.

History.—s. 1, ch. 88-296.



206.9845 - Distribution of proceeds.

206.9845 Distribution of proceeds.—Moneys collected pursuant to this part shall be deposited in the Fuel Tax Collection Trust Fund. Such moneys, after deducting the service charges imposed by s. 215.20, the refunds granted pursuant to s. 206.9855, and the administrative costs incurred by the department in collecting, administering, enforcing, and distributing the tax, which administrative costs may not exceed 2 percent of collections, shall be distributed monthly to the State Transportation Trust Fund.

History.—s. 2, ch. 85-348; s. 1, ch. 86-165; s. 111, ch. 91-112; s. 5, ch. 94-146; ss. 89, 90, ch. 95-417.



206.9855 - Refund to carriers.

206.9855 Refund to carriers.—Any carrier that is in the business of transporting persons or property for compensation or hire by air shall be entitled to receive a refund of the taxes imposed by this part on aviation fuel purchased by such carrier. The refund shall not exceed 0.6 percent of the wages paid by the carrier to employees located or based within this state and who are covered by the provisions of chapter 443.

History.—s. 2, ch. 85-348.



206.9865 - Commercial air carriers; registration; reporting.

206.9865 Commercial air carriers; registration; reporting.—

(1) A commercial air carrier which operates in Florida must apply for and receive from the department an aviation fuel tax license.

(2) To procure an aviation fuel tax license, the carrier must file an application in such form and furnish such information as the department may require.

(3) The application must be renewed annually and the fee for application or renewal is $30.

(4) Upon issuance of the aviation fuel tax license, each carrier shall file with the department a report showing inventories; all purchases of tax-paid aviation fuel; all fuels drawn from bonded supplies; imports; and disbursements, sales, and usage. The report shall be filed pursuant to part I of this chapter.

(5) The license shall be for the purpose of remitting taxes on any aviation fuel which is drawn from bond or imported into Florida and which is used for domestic purposes.

(6) The provisions of this chapter relating to timely filing of reports, payment of any tax that may be due, suits for collection, warrants for collection, department warrants, penalties, interest, retention of records, inspection of records, liens on property, foreclosure, and enforcement apply to this part.

History.—s. 81, ch. 87-99; s. 20, ch. 89-356.



206.9875 - United States government exempt.

206.9875 United States government exempt.—Aviation fuel purchased by the United States or any department or agency of the United States is exempt from the tax imposed by this part when used in governmental aircraft. Any dealer of aviation fuel is entitled to a refund of any tax he or she has paid upon any aviation fuel purchased under such exemption.

History.—s. 82, ch. 87-99; s. 1089, ch. 95-147.






Part IV - FUEL AND OTHER POLLUTANTS (ss. 206.9915-206.9945)

206.9915 - Legislative intent and general provisions.

206.9915 Legislative intent and general provisions.—

(1) It is the legislative intent that the excise taxes imposed in this part shall be in addition to all other taxes imposed under this chapter and other provisions of law. The application of any one tax under this part shall not preclude application of any or all of the other taxes provided herein.

(2) The provisions of parts I-III of this chapter shall be applicable to the taxes imposed herein only by express reference to this part.

(3) The provisions of ss. 206.01, 206.02, 206.026, 206.027, 206.028, 206.051, 206.052, 206.054, 206.055, 206.06, 206.07, 206.075, 206.08, 206.09, 206.095, 206.10, 206.11, 206.12, 206.13, 206.14, 206.15, 206.16, 206.17, 206.175, 206.18, 206.199, 206.20, 206.204, 206.205, 206.21, 206.215, 206.22, 206.24, 206.27, 206.28, 206.416, 206.42, 206.44, 206.48, 206.49, 206.56, 206.59, 206.86, 206.87, 206.872, 206.873, 206.8735, 206.874, 206.8741, 206.8745, 206.94, 206.945, and 206.9815 shall, as far as lawful or practicable, be applicable to the levy and collection of taxes imposed pursuant to this part as if fully set out in this part and made expressly applicable to the taxes imposed herein.

History.—s. 3, ch. 86-159; s. 96, ch. 90-136; s. 8, ch. 90-351; s. 17, ch. 91-112; s. 91, ch. 95-417; s. 22, ch. 96-323; s. 15, ch. 96-397; s. 76, ch. 99-2.



206.9925 - Definitions.

206.9925 Definitions.—As used in this part:

(1) “Barrel” means 42 U.S. gallons at 60 °F.

(2) “Oil” means crude petroleum oil and other hydrocarbons, regardless of gravity, which are produced at the well in liquid form by ordinary production methods and which are not the result of condensation of gas after it leaves the reservoir.

(3) “Gas” means all natural gas, including casinghead gas, and all other hydrocarbons not defined as oil in subsection (2).

(4) “Petroleum product” means any refined liquid commodity made wholly or partially from oil or gas, or blends or mixtures of oil with one or more liquid products or byproducts derived from oil or gas, or blends or mixtures of two or more liquid products or byproducts derived from oil or gas, and includes, but is not limited to, motor gasoline, gasohol, aviation gasoline, naphtha-type jet fuel, kerosene-type jet fuel, kerosene, distillate fuel oil, residual fuel oil, motor oil and other lubricants, naphtha of less than 400 °F for petroleum feed, special naphthas, road oil, still gas, unfinished oils, motor gas blending components, including petroleum-derived ethanol when used for such purpose, and aviation gas blending components.

(5) “Pollutants” includes any petroleum product as defined in subsection (4) as well as pesticides, ammonia, and chlorine; lead-acid batteries, including, but not limited to, batteries that are a component part of other tangible personal property; and solvents as defined in subsection (6), but the term excludes liquefied petroleum gas, medicinal oils, and waxes. Products intended for application to the human body or for use in human personal hygiene or for human ingestion are not pollutants, regardless of their contents. For the purpose of the tax imposed under s. 206.9935(1), “pollutants” also includes crude oil.

(6) “Solvents” means the following organic compounds, if the listed organic compound is in liquid form: acetamide, acetone, acetonitrile, acetophenone, amyl acetates (all), aniline, benzene, butyl acetates (all), butyl alcohols (all), butyl benzyl phthalate, carbon disulfide, carbon tetrachloride, chlorobenzene, chloroform, cumene, cyclohexane, cyclohexanone, dibutyl phthalate, dichlorobenzenes (all), dichlorodifluoromethane, diethyl phthalate, dimethyl phthalate, dioctyl phthalate (di2-ethyl hexyl phthalate), n-dioctyl phthalate, 1,4-dioxane, petroleum-derived ethanol, ethyl acetate, ethyl benzene, ethylene dichloride, 2-ethoxy ethanol (ethylene glycol ethyl ether), ethylene glycol, furfural, formaldehyde, n-hexane, isophorone, isopropyl alcohol, methanol, 2-methoxy ethanol (ethylene glycol methyl ether), methyl tert-butyl ether, methylene chloride (dichloromethane), methyl ethyl ketone, methyl isobutyl ketone, mineral spirits, 140-F naphtha, naphthalene, nitrobenzene, 2-nitropropane, pentachlorobenzene, phenol, perchloroethylene (tetrachloroethylene), stoddard solvent, tetrahydrofuran, toluene, 1,1,1-trichloroethane, trichloroethylene, 1,1,2-trichloro-1,2,2-trifluoroethane, and xylenes (all).

(7) “Consume” means to destroy or to alter the chemical or physical structure of a solvent so that it is no longer identifiable as the solvent it was.

(8) “Storage facility” means a location owned, operated, or leased by a licensed terminal operator, which location contains any stationary tank or tanks for holding petroleum products.

History.—s. 3, ch. 86-159; s. 1, ch. 88-393; s. 1, ch. 89-171; s. 3, ch. 91-194; s. 2, ch. 91-305; s. 92, ch. 95-417; s. 5, ch. 96-323; s. 1, ch. 96-352.



206.9931 - Administrative provisions.

206.9931 Administrative provisions.—

(1) Any person producing in, importing into, or causing to be imported into this state taxable pollutants for sale, use, or otherwise and who is not registered or licensed pursuant to other parts of this chapter is hereby required to register and become licensed for the purposes of this part. Such person shall register as either a producer or importer of pollutants and shall be subject to all applicable registration and licensing provisions of this chapter, as if fully set out in this part and made expressly applicable to the taxes imposed herein, including, but not limited to, ss. 206.02, 206.021, 206.022, 206.025, 206.03, 206.04, and 206.05. For the purposes of this section, registrations required exclusively for this part shall be made within 90 days of July 1, 1986, for existing businesses, or prior to the first production or importation of pollutants for businesses created after July 1, 1986. The fee for registration shall be $30. Failure to timely register is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) The taxes imposed in this part are due on the first day of the month succeeding the month of production, importation, or removal from a storage facility and shall be paid on or before the 20th day of each month. Taxes shall be reported on forms and in the manner prescribed by the department by rule.

(3) Any person subject to taxation under this part or any person who sells tax-paid pollutants, other than a retail dealer, shall separately state the amount of such tax paid on any charge ticket, sales slip, invoice, or other tangible evidence of the sale or shall certify on the sales document that the tax required pursuant to this part has been paid and the amount of tax paid per barrel.

(4) All pollutants imported, produced, or sold in this state are presumed to be subject to the taxes imposed by this part. Any person, except the final retail consumer, who has purchased a pollutant for sale, use, consumption, or distribution in this state must document that the taxes imposed by this part have been paid or must pay such taxes directly to the department in accordance with subsection (2).

(5) The department may authorize a quarterly return and payment when the tax remitted by the terminal supplier, importer, wholesaler, dealer, or producer for the preceding quarter did not exceed $100; may authorize a semiannual return and payment when the tax remitted by the licensee for the preceding 6 months did not exceed $200; and may authorize an annual return and payment when the tax remitted by the licensee for the preceding 12 months did not exceed $400.

History.—s. 3, ch. 86-159; s. 78, ch. 87-6; s. 65, ch. 87-99; s. 47, ch. 87-101; s. 22, ch. 91-112; s. 16, ch. 91-224; s. 93, ch. 95-417.



206.9935 - Taxes imposed.

206.9935 Taxes imposed.—

(1) TAX FOR COASTAL PROTECTION.—

(a)1. There is hereby levied an excise tax for the privilege of producing in, importing into, or causing to be imported into this state pollutants for sale, use, or otherwise.

2. The tax shall be imposed only once on each barrel of pollutant, other than petroleum products, when first produced in or imported into this state. The tax on pollutants first imported into or produced in this state shall be imposed when the product is first sold or first removed from storage. The tax shall be paid and remitted by any person who is licensed by the department to engage in the production or importation of motor fuel, diesel fuel, aviation fuel, or other pollutants.

3. The tax shall be imposed on petroleum products and remitted to the department in the same manner as the motor fuel tax imposed pursuant to s. 206.41.

(b) The excise tax shall be 2 cents per barrel of pollutant, or equivalent measure as established by the department, produced in or imported into this state until the balance in the Coastal Protection Trust Fund equals or exceeds $50 million. For the fiscal year immediately following the year in which the balance in the fund equals or exceeds $50 million, no excise tax shall be levied unless:

1. The balance in the fund is less than or equal to $40 million. For the fiscal year immediately following the year in which the balance in the fund is less than or equal to $40 million, the excise tax shall be and shall remain 2 cents per barrel or equivalent measure until the fund again equals or exceeds $50 million. For the fiscal year immediately following the year in which the fund again is equal to or exceeds $50 million, the excise tax and fund shall be controlled as when the fund first was equal to or exceeded $50 million.

2. There is a discharge of catastrophic proportions, the results of which could significantly reduce the balance in the fund. In the event of such a catastrophic occurrence, the Secretary of Environmental Protection may, by rule, relevy the excise tax in an amount not to exceed 10 cents per barrel for a period of time sufficient to maintain the fund at a balance of $50 million, after payment of the costs and damages related to the catastrophic discharge.

3. The fund is unable to pay any proven claims against the fund at the end of the fiscal year. Notwithstanding any other provision of this subsection, for the fiscal year following the year in which the fund is unable to pay any proven claims against the fund at the end of the fiscal year, the excise tax shall be and shall remain 5 cents per barrel or equivalent measure until all outstanding proven claims have been paid and the fund again equals or exceeds $20 million. For the fiscal year immediately following the year in which the fund, after levy of the 5-cent excise tax, again is equal to or exceeds $20 million, the excise tax and fund shall be controlled in accordance with subparagraph 1., unless otherwise provided.

4. The fund has had appropriated to it by the Legislature, but has not yet repaid, state funds from the General Revenue Fund. In such event, the excise tax shall continue to be in effect until all such funds are repaid to the General Revenue Fund.

(c)1. Excluding natural gas drilling activities, if offshore oil drilling activity is approved by the United States Department of the Interior for the waters off the coast of this state in the Atlantic Ocean, Gulf of Mexico, or Straits of Florida, paragraph (b) shall not apply. Instead, the excise tax shall be 2 cents per barrel of pollutant, or equivalent measure as established by the department, produced in or imported into this state, and the proceeds shall be deposited into the Coastal Protection Trust Fund with a cap of $100 million.

2. If a discharge of catastrophic proportions occurs, the results of which could significantly reduce the balance in the fund, the Secretary of Environmental Protection may, by rule, increase the levy of the excise tax to an amount not to exceed 10 cents per barrel for a period of time sufficient to pay any proven claim against the fund and restore the balance in the fund until it again equals or exceeds $50 million; except that for any fiscal year immediately following the year in which the fund is equal to or exceeds $50 million, the excise tax and fund shall be governed by the provisions of subparagraph 1.

(2) TAX FOR WATER QUALITY.—

(a)1. There is hereby levied an excise tax for the privilege of producing in, importing into, or causing to be imported into this state pollutants for sale, use, or otherwise.

2. The tax shall be imposed only once on each barrel or other unit of pollutant, other than petroleum products, when first produced in or imported into this state. The tax on pollutants first imported into or produced in this state shall be imposed when the product is first sold or first removed from storage. The tax shall be paid and remitted by any person who is licensed by the department to engage in the production or importation of motor fuel, diesel fuel, aviation fuel, or other pollutants.

3. The tax shall be imposed on petroleum products and remitted to the department in the same manner as the motor fuel tax imposed pursuant to s. 206.41.

1(b) The excise tax shall be the applicable rate as specified in subparagraph 1. per barrel or per unit of pollutant, or equivalent measure as established by the department, produced in or imported into the state. If the unobligated balance of the Water Quality Assurance Trust Fund is or falls below $3 million, the tax shall be increased to the applicable rates specified in subparagraph 2. and shall remain at said rates until the unobligated balance in the fund exceeds $5 million, at which time the tax shall be imposed at the rates specified in subparagraph 1. If the unobligated balance of the fund exceeds $12 million, the levy of the tax shall be discontinued until the unobligated balance of the fund falls below $5 million, at which time the tax shall be imposed at the rates specified in subparagraph 1. Changes in the tax rates pursuant to this paragraph shall take effect on the first day of the month after 30 days’ notification to the Department of Revenue when the unobligated balance of the fund falls below or exceeds a limit set pursuant to this paragraph. The unobligated balance of the Water Quality Assurance Trust Fund as it relates to determination of the applicable excise tax rate shall exclude the unobligated balances of funds of the Dry Cleaning, Operator Certification, and nonagricultural nonpoint source programs, and other required reservations of fund balance. The unobligated balance in the Water Quality Assurance Trust Fund is based upon the current unreserved fund balance, projected revenues, authorized legislative appropriations, and funding for the department’s base budget for the subsequent fiscal year. Revenues for penalties collected pursuant to s. 403.121(11) and all moneys recovered under s. 373.430(7) are exempt from the calculation of the unobligated balance of the Water Quality Assurance Trust Fund. Determination of the unobligated balance of the Water Quality Assurance Trust Fund shall be performed annually subsequent to the annual legislative appropriations becoming law.

1. As provided in this paragraph, the tax shall be 2.36 cents per gallon of solvents, 1 cent per gallon of motor oil or other lubricants, and 2 cents per barrel of petroleum products, pesticides, ammonia, and chlorine.

2. As provided in this paragraph, the tax shall be 5.9 cents per gallon of solvents, 2.5 cents per gallon of motor oil or other lubricants, 2 cents per barrel of ammonia, and 5 cents per barrel of petroleum products, pesticides, and chlorine.

(c) Any person producing in or importing into the state a liquid mixture and claiming that the mixture is not subject to taxation as a pollutant shall bear the burden of demonstrating to the Department of Revenue that the mixture is not a pollutant or is intended for application to the human body or for use in human personal hygiene or for human ingestion.

(3) TAX FOR INLAND PROTECTION.—

(a)1. There is hereby levied an excise tax for the privilege of producing in, importing into, or causing to be imported into this state pollutants for sale, use, or otherwise.

2. The tax shall be imposed only once on each barrel of pollutant produced in or imported into this state in the same manner as the motor fuel tax imposed pursuant to s. 206.41. The tax shall be paid or remitted by any person who is licensed by the department to engage in the production or importation of motor fuel, diesel fuel, aviation fuel, or other pollutants.

(b)1. The excise tax per barrel of pollutant, or equivalent measure as established by the department, produced in or imported into this state shall be:

a. Thirty cents if the unobligated balance of the fund is between $100 million and $150 million.

b. Sixty cents if the unobligated balance of the fund is above $50 million, but below $100 million.

c. Eighty cents if the unobligated balance of the fund is $50 million or less.

2. Any change in the tax rate shall be effective for a minimum of 6 months, unless the unobligated balance of the fund requires that a higher rate be levied.

3. If the unobligated balance of the fund exceeds $150 million, the tax shall be discontinued until such time as the unobligated balance of the fund reaches $100 million.

4. The Secretary of Environmental Protection shall immediately notify the Department of Revenue when the unobligated balance of the fund falls below or exceeds an amount set herein. Changes in the tax rates pursuant to this subsection shall take effect on the first day of the month after 30 days’ notification to the Department of Revenue by the Secretary of Environmental Protection when the unobligated balance of the fund falls below or exceeds a limit set pursuant to this subsection. The unobligated balance of the Inland Protection Trust Fund as it relates to determination of the applicable excise tax rate shall exclude any required reservations of fund balance. The unobligated balance of the Inland Protection Trust Fund is based upon the current unreserved fund balance, projected revenues, authorized legislative appropriations, and funding for the department’s base budget for the subsequent fiscal year. Determination of the unobligated balance of the Inland Protection Trust Fund shall be performed annually subsequent to the annual legislative appropriations becoming law.

(4) For purposes of this section, the term “first sale” does not include exchanges or loans, gallon-for-gallon, of petroleum products between licensed terminal suppliers before the petroleum products have been sold or removed through the loading rack or transfers between terminal facilities owned by the same taxpayer. The tax on petroleum products first imported into this state by a licensed terminal supplier storing such petroleum products in a terminal facility shall be imposed when the product is first removed through the loading rack. The tax shall be remitted by the licensed terminal supplier who owned the petroleum products immediately prior to removal of such petroleum products from storage.

(5) The sum of $8 million or 2.5 percent, whichever is greater, of the amount credited to the Inland Protection Trust Fund pursuant to subsection (3) shall be transferred to the Florida Coastal Protection Trust Fund and used for the purposes authorized in s. 376.11.

History.—s. 11, ch. 74-336; ss. 82, 84, ch. 83-310; s. 10, ch. 84-338; s. 3, ch. 86-159; s. 66, ch. 87-99; s. 1, ch. 87-374; s. 2, ch. 88-393; s. 2, ch. 89-171; s. 2, ch. 89-175; s. 1, ch. 90-54; s. 11, ch. 90-98; s. 2, ch. 91-194; s. 3, ch. 91-305; s. 14, ch. 92-30; s. 48, ch. 94-356; s. 58, ch. 95-280; s. 94, ch. 95-417; s. 2, ch. 96-352; s. 6, ch. 2000-210; s. 1, ch. 2000-317; s. 1, ch. 2007-81; s. 1, ch. 2007-336; ss. 86, 87, ch. 2016-62.

1Note.—

A. Section 86, ch. 2016-62, amended paragraph (2)(b) “[i]n order to implement specific appropriations from the Water Quality Assurance Trust Fund within the Department of Environmental Protection contained in the 2016-2017 General Appropriations Act.”

B. Section 87, ch. 2016-62, provides that “[t]he amendment made by this act to s. 206.9935(2)(b), Florida Statutes, expires July 1, 2017, and the text of that paragraph shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, paragraph (2)(b), as amended by s. 87, ch. 2016-62, will read:

(b) The excise tax shall be the applicable rate as specified in subparagraph 1. per barrel or per unit of pollutant, or equivalent measure as established by the department, produced in or imported into the state. If the unobligated balance of the Water Quality Assurance Trust Fund is or falls below $3 million, the tax shall be increased to the applicable rates specified in subparagraph 2. and shall remain at said rates until the unobligated balance in the fund exceeds $5 million, at which time the tax shall be imposed at the rates specified in subparagraph 1. If the unobligated balance of the fund exceeds $12 million, the levy of the tax shall be discontinued until the unobligated balance of the fund falls below $5 million, at which time the tax shall be imposed at the rates specified in subparagraph 1. Changes in the tax rates pursuant to this paragraph shall take effect on the first day of the month after 30 days’ notification to the Department of Revenue when the unobligated balance of the fund falls below or exceeds a limit set pursuant to this paragraph. The unobligated balance of the Water Quality Assurance Trust Fund as it relates to determination of the applicable excise tax rate shall exclude the unobligated balances of funds of the Dry Cleaning, Operator Certification, and nonagricultural nonpoint source programs, and other required reservations of fund balance. The unobligated balance in the Water Quality Assurance Trust Fund is based upon the current unreserved fund balance, projected revenues, authorized legislative appropriations, and funding for the department’s base budget for the subsequent fiscal year. Determination of the unobligated balance of the Water Quality Assurance Trust Fund shall be performed annually subsequent to the annual legislative appropriations becoming law.

1. As provided in this paragraph, the tax shall be 2.36 cents per gallon of solvents, 1 cent per gallon of motor oil or other lubricants, and 2 cents per barrel of petroleum products, pesticides, ammonia, and chlorine.

2. As provided in this paragraph, the tax shall be 5.9 cents per gallon of solvents, 2.5 cents per gallon of motor oil or other lubricants, 2 cents per barrel of ammonia, and 5 cents per barrel of petroleum products, pesticides, and chlorine.

Note.—Subsection (1) former s. 376.11(4)(a),(b); subsection (2) former s. 376.307(5)(a),(b).



206.9941 - Exemptions.

206.9941 Exemptions.—

(1) The following items shall be exempt from the tax imposed under s. 206.9935(3): American Society for Testing and Materials (ASTM) grades No. 5 and No. 6 residual oils; intermediate fuel oils (IFO) used by the taxpayer for marine bunkering with a viscosity of 30 and higher; asphalt oil; petrochemical feedstocks; and pesticides, ammonia, chlorine, and derivatives thereof.

(2) Petroleum products exported from the first storage facility at which they are held in this state by a licensed terminal supplier, importer, exporter, wholesaler, or producer are exempt from the taxes imposed under s. 206.9935(2) and (3).

(3) Pollutants exported from the manufacturing plant, first storage tank system, or first warehouse at which they are held in this state by a licensed importer or producer are exempt from the tax imposed under s. 206.9935(2).

(4) Solvents consumed in the manufacture or production of a material that is not itself a pollutant, as defined in s. 206.9925, are exempt from the tax imposed by s. 206.9935(2).

(5) Solvents, motor oil, and lubricants are exempt from the taxes imposed by s. 206.9935(1) and (3).

(6) Crude oil produced at a well site subject to regulation under s. 377.22 and exported from that site by the producer exclusively by pipeline, truck, or rail to beyond the jurisdiction of this state without intermediate storage or stoppage shall be exempt from the tax imposed under s. 206.9935(1).

(7) Petroleum products bunkered into marine vessels engaged in interstate or foreign commerce from the first storage facility at which they are held in this state by a licensed terminal supplier, importer, exporter, wholesaler, or producer are exempt from the taxes imposed under s. 206.9935(2) and (3).

History.—s. 3, ch. 86-159; s. 67, ch. 87-99; s. 3, ch. 88-393; s. 3, ch. 89-171; s. 15, ch. 92-30; s. 95, ch. 95-417; s. 3, ch. 96-352.



206.9942 - Refunds and credits.

206.9942 Refunds and credits.—

(1) Any licensed terminal supplier, importer, exporter, producer, wholesaler, or dealer who has purchased petroleum products, who has paid the tax pursuant to s. 206.9935(2) or (3) to his or her supplier, and who subsequently exports said products from the state or bunkers petroleum products into marine vessels engaged in interstate or foreign commerce may deduct the amount of tax paid thereon pursuant to s. 206.9935(2) or (3) from the amount owed to the state and remitted pursuant to s. 206.9931(2) or may apply for a refund of the amount of tax paid thereon pursuant to s. 206.9935(2) or (3).

(2) Any person licensed pursuant to this chapter who has produced, imported, or purchased pollutants on which the tax has been paid pursuant to s. 206.9935(2) to the state or to his or her supplier and who subsequently exports from the state said pollutants or products containing said pollutants may deduct the amount of tax paid thereon pursuant to s. 206.9935(2) from the amount owed to the state and remitted pursuant to s. 206.9931(2) or may apply for a refund of the amount of tax paid thereon pursuant to s. 206.9935(2).

(3) Any person licensed pursuant to this chapter who has produced, imported, or purchased solvents on which the tax has been paid pursuant to s. 206.9935(2) to the state or to his or her supplier and which solvents are subsequently consumed in the manufacture or production of a product which is not itself a pollutant as defined in s. 206.9925(5) may deduct the amount of tax paid thereon pursuant to s. 206.9935(2) from the amount owed to the state and remitted pursuant to s. 206.9931(2) or may apply for a refund of the amount of tax paid thereon pursuant to s. 206.9935(2).

(4) Any person licensed pursuant to this chapter who has produced, imported, or purchased solvents on which the tax has been paid pursuant to s. 206.9935(2) to the state or to his or her supplier and which solvents were subsequently consumed, blended, or mixed to produce a pollutant that is subject to tax pursuant to s. 206.9935(2) may deduct the amount of tax paid on the solvent pursuant to s. 206.9935(2) from the amount owed to the state for the pollutant and remitted pursuant to s. 206.9931(2) or may apply for a refund of the amount of tax paid on the solvent pursuant to s. 206.9935(2). In no event shall any deduction or credit under this subsection exceed the tax owed to the state for the pollutant.

(5) Any person licensed pursuant to this chapter who has produced, imported, or purchased lead-acid batteries on which the tax has been paid pursuant to s. 206.9935(2) to the state or to his or her supplier and who subsequently exports from the state said lead-acid batteries may deduct the amount of tax paid thereon pursuant to s. 206.9935(2) from the amount owed to the state and remitted pursuant to s. 206.9931(2) or may apply for a refund of the amount of tax paid thereon pursuant to s. 206.9935(2).

(6) Administrative procedures governing refunds under this section shall be those specified in s. 206.41, except for the provisions requiring refund permits.

(7) It is the responsibility of the applicant to affirmatively demonstrate to the satisfaction of the department that he or she is eligible for any deduction or refund claimed hereunder. Without such demonstration, no refund or deduction shall be allowed.

History.—s. 3, ch. 86-159; s. 68, ch. 87-99; s. 4, ch. 89-171; s. 1090, ch. 95-147; s. 96, ch. 95-417; s. 4, ch. 96-352.



206.9943 - Pollutant tax license.

206.9943 Pollutant tax license.—

(1) Any person who is not otherwise licensed pursuant to this chapter and who produces, imports, or causes to be imported pollutants, or who is entitled to a refund under s. 206.9942, must apply for and receive from the department a pollutant tax license. Any person who produces, imports, or causes to be imported lead-acid batteries but no other pollutants is not required to be licensed pursuant to this section after October 1, 1989, unless such person seeks a refund pursuant to this part.

(2) To procure a pollutant tax license the person must file an application in such form and furnish such information as the department may require.

(3) The license must be renewed annually, and the fee for original application or renewal is $30.

(4) A temporary pollutant tax license may be issued to a holder of a valid Florida temporary importer, temporary wholesaler, or temporary exporter license issued under s. 206.02. A temporary pollutant tax license is subject to the provisions set forth in s. 206.02(8).

History.—s. 5, ch. 89-171; s. 17, ch. 2007-106.



206.9945 - Funds collected; disposition; department authority.

206.9945 Funds collected; disposition; department authority.—

(1) The department shall deposit all funds received and collected by it under this part into the Fuel Tax Collection Trust Fund to be transferred, less the costs of administration and less the service charges to be deducted pursuant to s. 215.20, as follows:

(a) Moneys collected pursuant to s. 206.9935(1) and tax revenues collected pursuant to s. 207.003 at the rates specified in s. 206.9935(3) shall be transferred to the Florida Coastal Protection Trust Fund as provided in s. 376.11;

(b) Moneys collected pursuant to s. 206.9935(2) shall be transferred to the Water Quality Assurance Trust Fund as provided in s. 376.307; and

(c) Moneys collected pursuant to s. 206.9935(3), less any refunds granted under s. 206.9942, shall be transferred to the Inland Protection Trust Fund as provided in s. 376.3071. This paragraph does not apply to moneys collected pursuant to s. 207.003 and transferred pursuant to paragraph (a).

(2) The department is authorized to employ all necessary assistants to administer this part properly and is also authorized to purchase all necessary supplies and equipment and incur such other expense as may be necessary for this purpose.

History.—s. 3, ch. 86-159; s. 69, ch. 87-99; s. 79, ch. 90-132; s. 112, ch. 91-112; s. 97, ch. 95-417; s. 1, ch. 2006-16.






Part V - NATURAL GAS FUEL (ss. 206.9951-206.998)

206.9951 - Definitions.

206.9951 Definitions.—As used in this part, the term:

(1) “Motor fuel equivalent gallon” means the volume of natural gas fuel it takes to equal the energy content of 1 gallon of motor fuel.

(2) “Natural gas fuel” means any liquefied petroleum gas product, compressed natural gas product, or combination thereof used in a motor vehicle as defined in s. 206.01(23). This term includes, but is not limited to, all forms of fuel commonly or commercially known or sold as natural gasoline, butane gas, propane gas, or any other form of liquefied petroleum gas, compressed natural gas, or liquefied natural gas. This term does not include natural gas or liquefied petroleum placed in a separate tank of a motor vehicle for cooking, heating, water heating, or electric generation.

(3) “Natural gas fuel retailer” means any person who sells, produces, or refines natural gas fuel for use in a motor vehicle as defined in s. 206.01(23). This term does not include individuals specified in s. 206.9965(5).

(4) “Natural gasoline” is a liquid hydrocarbon that is produced by natural gas and must be blended with other liquid petroleum products to produce motor fuel.

(5) “Person” means a natural person, corporation, copartnership, firm, company, agency, or association; a state agency; a federal agency; or a political subdivision of the state.

History.—s. 7, ch. 2013-198.



206.9952 - Application for license as a natural gas fuel retailer.

206.9952 Application for license as a natural gas fuel retailer.—

(1) It is unlawful for any person to engage in business as a natural gas fuel retailer within this state unless the person is the holder of a valid license issued by the department to engage in such business.

(2) A person who has facilities for placing natural gas fuel into the supply system of an internal combustion engine fueled by individual portable containers of 10 gallons or less is not required to be licensed as a natural gas fuel retailer, provided that the fuel is only used for exempt purposes.

(3)(a) Any person who acts as a natural gas retailer and does not hold a valid natural gas fuel retailer license shall pay a penalty of $200 for each month of operation without a license. This paragraph expires December 31, 2018.

(b) Effective January 1, 2019, any person who acts as a natural gas fuel retailer and does not hold a valid natural gas fuel retailer license shall pay a penalty of 25 percent of the tax assessed on the total purchases made during the unlicensed period.

(4) To procure a natural gas fuel retailer license, a person shall file an application and a bond with the department on a form prescribed by the department. The department may not issue a license upon the receipt of any application unless it is accompanied by a bond.

(5) When a natural gas fuel retailer license application is filed by a person whose previous license was canceled for cause by the department or the department believes that such application was not filed in good faith or is filed by another person as a subterfuge for the actual person in interest whose previous license has been canceled, the department may, if evidence warrants, refuse to issue a license for such an application.

(6) Upon the department’s issuance of a natural gas fuel retailer license, such license remains in effect so long as the natural gas fuel retailer is in compliance with the requirements of this part.

(7) Such license may not be assigned and is valid only for the natural gas fuel retailer in whose name the license is issued. The license shall be displayed conspicuously by the natural gas fuel retailer in the principal place of business for which the license was issued.

(8) With the exception of a state or federal agency or a political subdivision licensed under this chapter, each person, as defined in this part, who operates as a natural gas fuel retailer shall report monthly to the department and pay a tax on all natural gas fuel purchases beginning January 1, 2019.

(9) The license application requires a license fee of $5. Each license shall be renewed annually by submitting a reapplication and the license fee to the department. The license fee shall be paid to the department for deposit into the General Revenue Fund.

History.—s. 8, ch. 2013-198.



206.9955 - Levy of natural gas fuel tax.

206.9955 Levy of natural gas fuel tax.—

(1) The motor fuel equivalent gallon means the following for:

(a) Compressed natural gas gallon: 5.66 pounds, or per each 126.67 cubic feet.

(b) Liquefied natural gas gallon: 6.06 pounds.

(c) Liquefied petroleum gas gallon: 1.35 gallons.

(2) Effective January 1, 2019, the following taxes shall be imposed:

(a) An excise tax of 4 cents upon each motor fuel equivalent gallon of natural gas fuel.

(b) An additional tax of 1 cent upon each motor fuel equivalent gallon of natural gas fuel, which is designated as the “ninth-cent fuel tax.”

(c) An additional tax of 1 cent on each motor fuel equivalent gallon of natural gas fuel by each county, which is designated as the “local option fuel tax.”

(d) An additional tax on each motor fuel equivalent gallon of natural gas fuel, which is designated as the “State Comprehensive Enhanced Transportation System Tax,” at a rate determined pursuant to this paragraph. Each calendar year, the department shall determine the tax rate applicable to the sale of natural gas fuel for the following 12-month period beginning January 1, rounded to the nearest tenth of a cent, by adjusting the initially established tax rate of 5.8 cents per gallon by the percentage change in the average of the Consumer Price Index issued by the United States Department of Labor for the most recent 12-month period ending September 30.

(e)1. An additional tax is imposed on each motor fuel equivalent gallon of natural gas fuel for the privilege of selling natural gas fuel. Each calendar year, the department shall determine the tax rate applicable to the sale of natural gas fuel, rounded to the nearest tenth of a cent, for the following 12-month period beginning January 1. The tax rate is calculated by adjusting the initially established tax rate of 9.2 cents per gallon by the percentage change in the average of the Consumer Price Index issued by the United States Department of Labor for the most recent 12-month period ending September 30.

2. The department is authorized to adopt rules and publish forms to administer this paragraph.

(3) Unless otherwise provided by this chapter, the taxes specified in subsection (2) are imposed on natural gas fuel when it is placed into the fuel supply tank of a motor vehicle as defined in s. 206.01(23). The person liable for payment of the taxes imposed by this section is the person selling or supplying the natural gas fuel to the end user, for use in the fuel supply tank of a motor vehicle as defined in s. 206.01(23).

History.—s. 9, ch. 2013-198.



206.996 - Monthly reports by natural gas fuel retailers; deductions.

206.996 Monthly reports by natural gas fuel retailers; deductions.—

(1) For the purpose of determining the amount of taxes imposed by s. 206.9955, each natural gas fuel retailer shall file beginning with February 2019, and each month thereafter, no later than the 20th day of each month, monthly reports electronically with the department showing information on inventory, purchases, nontaxable disposals, taxable uses, and taxable sales in gallons of natural gas fuel for the preceding month. However, if the 20th day of the month falls on a Saturday, Sunday, or federal or state legal holiday, a return must be accepted if it is electronically filed on the next succeeding business day. The reports must include, or be verified by, a written declaration stating that such report is made under the penalties of perjury. The natural gas fuel retailer shall deduct from the amount of taxes shown by the report to be payable an amount equivalent to 0.67 percent of the taxes on natural gas fuel imposed by s. 206.9955(2)(a) and (e), which deduction is allowed to the natural gas fuel retailer to compensate it for services rendered and expenses incurred in complying with the requirements of this part. This allowance is not deductible unless payment of applicable taxes is made on or before the 20th day of the month. This subsection may not be construed as authorizing a deduction from the constitutional fuel tax or the fuel sales tax.

(2) Upon the electronic filing of the monthly report, each natural gas fuel retailer shall pay the department the full amount of natural gas fuel taxes for the preceding month at the rate provided in s. 206.9955, less the amount allowed the natural gas fuel retailer for services and expenses as provided in subsection (1).

(3) The department may authorize a quarterly return and payment of taxes when the taxes remitted by the natural gas fuel retailer for the preceding quarter did not exceed $100, and the department may authorize a semiannual return and payment of taxes when the taxes remitted by the natural gas fuel retailer for the preceding 6 months did not exceed $200.

(4) In addition to the allowance authorized by subsection (1), every natural gas fuel retailer is entitled to a deduction of 1.1 percent of the taxes imposed under s. 206.9955(2)(b) and (c), on account of services and expenses incurred due to compliance with the requirements of this part. This allowance may not be deductible unless payment of the tax is made on or before the 20th day of the month.

History.—s. 10, ch. 2013-198.



206.9965 - Exemptions and refunds; natural gas fuel retailers.

206.9965 Exemptions and refunds; natural gas fuel retailers.—Natural gas fuel may be purchased from natural gas fuel retailers exempt from the tax imposed by this part when used or purchased for the following:

(1) Exclusive use by the United States or its departments or agencies. Exclusive use by the United States or its departments and agencies means the consumption by the United States or its departments or agencies of the natural gas fuel in a motor vehicle as defined in s. 206.01(23).

(2) Use for agricultural purposes as defined in s. 206.41(4)(c).

(3) Uses as provided in s. 206.874(3).

(4) Use by vehicles operated by state and local government agencies.

(5) Individual use resulting from residential refueling devices located at a person’s primary residence.

(6) Purchases of natural gas fuel between licensed natural gas fuel retailers. A natural gas fuel retailer that sells tax-paid natural gas fuel to another natural gas fuel retailer may take a credit on its monthly return or may file a claim for refund with the Chief Financial Officer pursuant to s. 215.26. All sales of natural gas fuel between natural gas fuel retailers must be documented on invoices or other evidence of the sale of such fuel, and the seller shall retain a copy of the purchaser’s natural gas fuel retailer license.

(7) Natural gas fuel consumed by a power take off or engine exhaust for the purpose of unloading bulk cargo by pumping or turning a concrete mixer drum used in the manufacturing process, or for the purpose of compacting solid waste, which is mounted on a motor vehicle and which has no separate fuel tank or power unit, is allowed a refund of 35 percent of the tax paid on the fuel purchased.

History.—s. 11, ch. 2013-198.



206.997 - State and local alternative fuel user fee clearing trust funds; distribution.

206.997 State and local alternative fuel user fee clearing trust funds; distribution.—

(1) Notwithstanding the provisions of s. 206.875, the revenues from the state natural gas fuel tax imposed by s. 206.9955(2)(a), (d), and (e) shall be deposited into the State Alternative Fuel User Fee Clearing Trust Fund. After deducting the service charges provided in s. 215.20, the proceeds in this trust fund shall be distributed as follows: the taxes imposed under s. 206.9955(2)(d) and (e) shall be transferred to the State Transportation Trust Fund and the tax imposed under s. 206.9955(2)(a) shall be distributed as follows: 50 percent shall be transferred to the State Board of Administration for distribution according to the provisions of s. 16, Art. IX of the State Constitution of 1885, as amended; 25 percent shall be transferred to the Revenue Sharing Trust Fund for Municipalities; and the remaining 25 percent shall be distributed using the formula contained in s. 206.60(1).

(2) Notwithstanding the provisions of s. 206.875, the revenues from the local natural gas fuel tax imposed by s. 206.9955(2)(b) and (c) shall be deposited into The Local Alternative Fuel User Fee Clearing Trust Fund. After deducting the service charges provided in s. 215.20, the proceeds in this trust fund shall be returned monthly to the appropriate county.

History.—s. 3, ch. 84-369; s. 112, ch. 90-136; s. 110, ch. 91-112; s. 81, ch. 95-417; s. 12, ch. 2013-198.

Note.—Former s. 206.879.



206.998 - Applicability of specified sections of parts I and II.

206.998 Applicability of specified sections of parts I and II.—The provisions of ss. 206.01, 206.02, 206.025, 206.026, 206.027, 206.028, 206.03, 206.05, 206.055, 206.06, 206.07, 206.075, 206.09, 206.10, 206.11, 206.12, 206.13, 206.14, 206.15, 206.16, 206.17, 206.175, 206.18, 206.199, 206.20, 206.204, 206.205, 206.21, 206.215, 206.22, 206.23, 206.24, 206.25, 206.27, 206.28, 206.405, 206.406, 206.41, 206.413, 206.43, 206.44, 206.48, 206.485, 206.49, 206.56, 206.59, 206.606, 206.608, and 206.61 of part I of this chapter and ss. 206.86, 206.872, 206.874, 206.8745, 206.88, 206.90, and 206.93 of part II of this chapter shall, as far as lawful or practicable, be applicable to the tax levied and imposed and to the collection thereof as if fully set out in this part. However, any provision of any such section does not apply if it conflicts with any provision of this part.

History.—s. 13, ch. 2013-198.









Chapter 207 - TAX ON OPERATION OF COMMERCIAL MOTOR VEHICLES

207.001 - Short title.

207.001 Short title.—This chapter shall be known as the “Florida Diesel Fuel and Motor Fuel Use Tax Act of 1981,” and the taxes levied under this chapter shall be in addition to all other taxes imposed by law.

History.—s. 2, ch. 80-415; s. 1, ch. 81-151; s. 101, ch. 95-417.

Note.—Former s. 206.971.



207.002 - Definitions.

207.002 Definitions.—As used in this chapter, the term:

(1) “Commercial motor vehicle” means any vehicle not owned or operated by a governmental entity which uses diesel fuel or motor fuel on the public highways; and which has a gross vehicle weight in excess of 26,000 pounds, or has three or more axles regardless of weight, or is used in combination when the weight of such combination exceeds 26,000 pounds gross vehicle weight. The term excludes any vehicle owned or operated by a community transportation coordinator as defined in s. 427.011 or by a private operator that provides public transit services under contract with such a provider.

(2) “Department” means the Department of Highway Safety and Motor Vehicles.

(3) “Diesel fuel” means any liquid product or gas product or combination thereof, including, but not limited to, all forms of fuel known or sold as diesel fuel, kerosene, butane gas, or propane gas and all other forms of liquefied petroleum gases, except those defined as “motor fuel,” used to propel a motor vehicle.

(4) “International Registration Plan” means a registration reciprocity agreement among states of the United States and provinces of Canada providing for payment of license fees or license taxes on the basis of fleet miles operated in various jurisdictions.

(5) “Interstate” means vehicle movement between or through two or more states.

(6) “Intrastate” means vehicle movement from one point within a state to another point within the same state.

(7) “Motor carrier” means any person owning, controlling, operating, or managing any motor vehicle used to transport persons or property over any public highway.

(8) “Motor fuel” means what is commonly known and sold as gasoline and fuels containing a mixture of gasoline and other products.

(9) “Operate,” “operated,” “operation,” or “operating” means and includes the utilization in any form of any commercial motor vehicle, whether loaded or empty, whether utilized for compensation or not for compensation, and whether owned by or leased to the motor carrier who uses it or causes it to be used.

(10) “Person” means and includes natural persons, corporations, copartnerships, firms, companies, agencies, or associations, singular or plural.

(11) “Public highway” means any public street, road, or highway in this state.

(12) “Registrant” means a person in whose name or names a vehicle is properly registered.

(13) “Use,” “uses,” or “used” means the consumption of diesel fuel or motor fuel in a commercial motor vehicle for the propulsion thereof.

History.—s. 2, ch. 80-415; s. 1, ch. 81-151; s. 66, ch. 83-217; s. 1, ch. 84-260; s. 40, ch. 85-180; s. 4, ch. 86-243; s. 6, ch. 87-198; s. 102, ch. 95-417; s. 37, ch. 2000-151; s. 2, ch. 2013-160.

Note.—Former s. 206.972.



207.003 - Privilege tax levied.

207.003 Privilege tax levied.—A tax for the privilege of operating any commercial motor vehicle upon the public highways of this state shall be levied upon every motor carrier at a rate which includes the minimum rates provided in parts I, II, and IV of chapter 206 on each gallon of diesel fuel or motor fuel used for the propulsion of a commercial motor vehicle by such motor carrier within the state.

History.—s. 2, ch. 80-415; s. 1, ch. 81-151; s. 29, ch. 83-3; s. 97, ch. 90-136; s. 9, ch. 90-351; s. 103, ch. 95-417.

Note.—Former s. 206.973.



207.004 - Registration of motor carriers; identifying devices; fees; renewals; temporary fuel-use permits and driveaway permits.

207.004 Registration of motor carriers; identifying devices; fees; renewals; temporary fuel-use permits and driveaway permits.—

(1)(a) No motor carrier shall operate or cause to be operated in this state any commercial motor vehicle, other than a Florida-based commercial motor vehicle that travels Florida intrastate mileage only, that uses diesel fuel or motor fuel until such carrier has registered with the department or has registered under a cooperative reciprocal agreement as described in s. 207.0281, after such time as this state enters into such agreement, and has been issued an identifying device or such carrier has been issued a permit as authorized under subsections (4) and (5) for each vehicle operated. There shall be a fee of $4 per year or any fraction thereof for each such identifying device issued. The identifying device shall be provided by the department and must be conspicuously displayed on the commercial motor vehicle as prescribed by the department while it is being operated on the public highways of this state. The transfer of an identifying device from one vehicle to another vehicle or from one motor carrier to another motor carrier is prohibited.

(b) The motor carrier to whom an identifying device has been issued shall be solely responsible for the proper use of the identifying device by its employees, consignees, or lessees.

(2) Identifying devices shall be issued each year for the period January 1 through December 31, or any portion thereof, if tax returns and tax payments, when applicable, have been submitted to the department for prior reporting periods. Identifying devices may be displayed for the next succeeding indicia period beginning December 1 of each year.

(3) If a motor carrier no longer operates or causes to be operated in this state a commercial motor vehicle, the identifying device shall be destroyed and the motor carrier to whom the device was issued shall notify the department immediately by letter of such removal and of the number of the identifying device that has been destroyed.

(4) A motor carrier, before operating a commercial motor vehicle on the public highways of this state, must display an identifying device as required under subsections (1) and (2) or must obtain a temporary fuel-use permit for that vehicle. A temporary fuel-use permit shall expire within 10 days after date of issuance. The cost of a temporary fuel-use permit is $45, and the permit exempts the vehicle from the payment of the motor fuel or diesel fuel tax imposed under this chapter during the term for which the permit is valid. However, the vehicle is not exempt from paying the fuel tax at the pump.

(5)(a) A registered motor carrier holding a valid certificate of registration may, upon payment of the $45 fee per permit, secure from the department, or any wire service authorized by the department, a temporary fuel-use permit. A blank temporary fuel-use permit, before its use, must be executed by the motor carrier, in ink or type, so as to identify the carrier, the vehicle to which the permit is assigned, and the date that the vehicle is placed in and removed from service. The temporary fuel-use permit shall also show a complete identification of the vehicle on which the permit is to be used, together with the name and address of the owner or lessee of the vehicle. The endorsed temporary fuel-use permit shall then be carried on the vehicle that it identifies and shall be exhibited on demand to any authorized personnel. Temporary fuel-use permits may be transmitted to the motor carrier by electronic means and shall be completed as outlined by department personnel prior to transmittal. The motor carrier to whom a temporary fuel-use permit is issued shall be solely responsible for the proper use of the permit by its employees, consignees, or lessees. Any erasure, alteration, or unauthorized use of a temporary fuel-use permit shall render it invalid and of no effect. A motor carrier to whom a temporary fuel-use permit is issued may not knowingly allow the permit to be used by any other person or organization.

(b) An unregistered motor carrier may, upon payment of the $45 fee, secure from any wire service authorized by the department, by electronic means, a temporary fuel-use permit that shall be valid for a period of 10 days. Such permit must show the name and address of the unregistered motor carrier to whom it is issued, the date the vehicle is placed in and removed from service, a complete identification of the vehicle on which the permit is to be used, and the name and address of the owner or lessee of the vehicle. The temporary fuel-use permit shall then be carried on the vehicle that it identifies and shall be exhibited on demand to any authorized personnel. The unregistered motor carrier to whom a temporary fuel-use permit is issued shall be solely responsible for the proper use of the permit by its employees, consignees, or lessees. Any erasure, alteration, or unauthorized use of a temporary fuel-use permit shall render it invalid and of no effect. The unregistered motor carrier to whom a temporary fuel-use permit is issued may not knowingly allow the permit to be used by any other person or organization.

(c) A registered motor carrier engaged in driveaway transportation, in which the cargo is the vehicle itself and is in transit to stock inventory and the ownership of the vehicle is not vested in the motor carrier, may, upon payment of the $4 fee, secure from the department a driveaway permit. The driveaway permits shall be issued for the period January 1 through December 31. An original permit must be in the possession of the operator of each vehicle and shall be exhibited on demand to any authorized personnel. Vehicle mileage reports must be submitted by the motor carrier, and the road privilege tax must be paid on all miles operated within this state during the reporting period. All other provisions of this chapter shall apply to the holder of a driveaway permit.

History.—s. 2, ch. 80-415; s. 1, ch. 81-151; s. 102, ch. 81-259; s. 67, ch. 83-217; s. 2, ch. 84-260; s. 41, ch. 85-180; s. 7, ch. 87-198; s. 5, ch. 88-306; s. 5, ch. 90-329; s. 1, ch. 94-306; s. 104, ch. 95-417.

Note.—Former s. 206.974.



207.005 - Returns and payment of tax; delinquencies; calculation of fuel used during operations in the state; credit; bond.

207.005 Returns and payment of tax; delinquencies; calculation of fuel used during operations in the state; credit; bond.—

(1) The taxes levied under this chapter shall be due and payable on the first day of the month following the last month of the reporting period. The department may promulgate rules for requiring and establishing procedures for annual, semiannual, or quarterly filing. The reporting period shall be the 12 months beginning July 1 and ending June 30. It shall be the duty of each motor carrier registered or required to be registered under the provisions of this chapter to submit a return within 30 days after the due date. The due date shall be as follows:

(a) If annual filing, the due date shall be July 1;

(b) If semiannual filing, the due dates shall be January 1 and July 1; or

(c) If quarterly filing, the due dates shall be January 1, April 1, July 1, and October 1.

(2) The amount of fuel used in the propulsion of any commercial motor vehicle within this state may be calculated, if the motor carrier maintains adequate records, by applying total interstate vehicular consumption of all diesel fuel and motor fuel used as related to total miles traveled and applying such rate to total miles traveled within this state. In the absence of adequate documentation by the motor carrier, the department is authorized to promulgate rules converting miles driven to gallons used.

(3) For the purpose of computing the carrier’s liability for the road privilege tax, the total gallons of fuel used in the propulsion of any commercial motor vehicle in this state shall be multiplied by the rates provided in parts I, II, and IV of chapter 206. From the sum determined by this calculation, there shall be allowed a credit equal to the amount of the tax per gallon under parts I, II, and IV of chapter 206 for each gallon of fuel purchased in this state during the reporting period when the diesel fuel or motor fuel tax was paid at the time of purchase. If the tax paid under parts I, II, and IV of chapter 206 exceeds the total tax due under this chapter, the excess may be allowed as a credit against future tax payments, until the credit is fully offset or until eight calendar quarters shall have passed since the end of the calendar quarter in which the credit accrued, whichever occurs first. A refund may be made for this credit provided it exceeds $10.

(4) The department is authorized to promulgate the necessary rules to provide for an adequate bond from each motor carrier to ensure payment of taxes required under this chapter.

History.—s. 2, ch. 80-415; s. 1, ch. 81-151; s. 103, ch. 81-259; s. 30, ch. 83-3; s. 12, ch. 83-138; s. 68, ch. 83-217; s. 3, ch. 84-260; s. 1, ch. 84-334; s. 4, ch. 84-353; s. 98, ch. 90-136; s. 6, ch. 90-329; s. 10, ch. 90-351; s. 2, ch. 94-306; s. 105, ch. 95-417.

Note.—Former s. 206.975.



207.006 - Reports to be filed regardless of tax.

207.006 Reports to be filed regardless of tax.—All statements or reports required by this chapter to be made to the department shall be filed regardless of whether tax is due under the provisions of this chapter.

History.—s. 2, ch. 80-415; s. 1, ch. 81-151.

Note.—Former s. 206.977.



207.007 - Offenses; penalties and interest.

207.007 Offenses; penalties and interest.—

(1) If any motor carrier registered under this chapter fails to file a return and pay any tax liability under this chapter within the time required hereunder, the department may impose a delinquency penalty of $50 or 10 percent of the delinquent taxes due, whichever is greater, if the failure is for not more than 30 days, with an additional 10 percent penalty for each additional 30 days, or fraction thereof, during the time which the failure continues, not to exceed a total penalty of 100 percent in the aggregate. However, the penalty may not be less than $50.

(2) In addition to any other penalties, any delinquent tax shall bear interest at the rate of 1 percent per month, or fraction thereof, calculated from the date the tax was due. If the department enters into a cooperative reciprocal agreement under the provisions of s. 207.0281, the department shall collect and distribute all interest due to other jurisdictions at the same rate as if such interest were due to the state.

(3) Any person who:

(a) Willfully refuses or neglects to make any statement, report, or return required by the provisions of this chapter;

(b) Knowingly makes, or assists any other person in making, a false statement in a return or report or in connection with an application for registration under this chapter; or

(c) Violates any of the provisions of this chapter, a penalty for which is not otherwise provided,

is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. In addition, the department may revoke or suspend the registration privileges under ss. 207.004 and 320.02 of the violator. Each day or part thereof during which a person operates or causes to be operated a commercial motor vehicle without being the holder of an identifying device or having a valid temporary fuel-use or driveaway permit as required by this chapter constitutes a separate offense within the meaning of this section. In addition to the penalty imposed by this section, the defendant shall be required to pay all taxes, interest, and penalties due to the state.

History.—s. 2, ch. 80-415; s. 1, ch. 81-151; s. 55, ch. 85-180; s. 79, ch. 87-6; s. 48, ch. 87-101; s. 8, ch. 87-198; s. 14, ch. 92-320; s. 3, ch. 94-306.

Note.—Former s. 206.983.



207.008 - Retention of records by motor carrier.

207.008 Retention of records by motor carrier.—Each registered motor carrier shall maintain and keep pertinent records and papers as may be required by the department for the reasonable administration of this chapter and shall preserve the records upon which each quarterly tax return is based for 4 years following the due date or filing date of the return, whichever is later.

History.—s. 2, ch. 80-415; s. 1, ch. 81-151; s. 8, ch. 88-119; s. 1, ch. 2006-290.

Note.—Former s. 206.98.



207.011 - Inspection of records; hearings; forms; rules.

207.011 Inspection of records; hearings; forms; rules.—

(1) The department shall have the authority to prescribe all forms upon which reports shall be made to it and any other forms required for the proper administration of this chapter.

(2) The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to enforce the provisions of this chapter.

(3) The department, or any authorized agent thereof, is authorized to examine the records, books, papers, and equipment of any motor carrier, any retail dealer of diesel fuels, and any wholesale distributor of diesel fuels or motor fuels that are deemed necessary to verify the truth and accuracy of any statement or report and ascertain whether the tax imposed by this chapter has been paid.

(4) The department or any of its duly authorized agents shall have the power in the enforcement of the provisions of this chapter to hold hearings, administer oaths to witnesses, and take the sworn testimony of any person and cause it to be transcribed into writing; for such purposes, the department shall be authorized to issue subpoenas and subpoenas duces tecum and conduct such investigations as it may deem necessary.

(5) If any person unreasonably refuses access to such records, books, papers, other documents, or equipment, or if any person fails or refuses to obey such subpoenas duces tecum or to testify, except for lawful reasons, before the department or any of its authorized agents, the department shall certify the names and facts to the clerk of the circuit court of any county; and the circuit court shall enter such order against such person in the premises as the enforcement of this chapter requires.

(6) In any action or proceeding for the collection of the tax and penalties or interest imposed in connection therewith, an assessment by the department of the amount of the tax, penalties, or interest due shall be prima facie evidence of the claim of the state; and the burden of proof shall be upon the person charged to show that the assessment was incorrect and contrary to law.

History.—s. 2, ch. 80-415; s. 1, ch. 81-151; s. 9, ch. 87-198; s. 4, ch. 94-306; s. 106, ch. 95-417; s. 17, ch. 98-200.

Note.—Former s. 206.981.



207.012 - Estimate of amount of tax due and unpaid.

207.012 Estimate of amount of tax due and unpaid.—

(1) Whenever any motor carrier neglects or refuses to make and file any report for any reporting period as required by this chapter or files an incorrect or fraudulent report, or is in default in the payment of any taxes and penalties thereon payable under this chapter, the department, after giving at least 10 days’ notice to the motor carrier, shall, from any information it may be able to obtain from its office or elsewhere, estimate the number of gallons of fuel with respect to which the motor carrier has become liable for taxes under this chapter and the amount of taxes due and payable thereon, to which sum shall be added the penalties and interest required under s. 207.007.

(2) In any action or proceeding for the collection of the tax and any penalties or interest imposed in connection therewith, an assessment by the department in the amount of the tax due and the interest or penalties due to the state shall constitute prima facie evidence of the claim of the state; and the burden of proof shall be upon the motor carrier to show that the assessment was incorrect or contrary to law.

History.—s. 2, ch. 80-415; s. 1, ch. 81-151.

Note.—Former s. 206.982.



207.013 - Suits for collection of unpaid taxes, penalties, and interest.

207.013 Suits for collection of unpaid taxes, penalties, and interest.—Upon demand of the department, the Department of Legal Affairs or the state attorney for a judicial circuit shall bring appropriate actions, in the name of the state or in the name of the Department of Highway Safety and Motor Vehicles in the capacity of its office, for the recovery of taxes, penalties, and interest due under this chapter; and judgment shall be rendered for the amount so found to be due together with costs. However, if it shall be found as a fact that such claim for, or grant of, an exemption or credit was willful on the part of any motor carrier, retail dealer, or distributor of diesel fuel or motor fuel, judgment shall be rendered for double the amount of the tax found to be due with costs. The department may employ an attorney at law to institute and prosecute proper proceedings to enforce payment of the taxes, penalties, and interest provided for by this chapter and may fix the compensation for the services of such attorney at law.

History.—s. 2, ch. 80-415; s. 1, ch. 81-151; s. 10, ch. 87-198; s. 107, ch. 95-417.

Note.—Former s. 206.984.



207.014 - Departmental warrant for collection of unpaid taxes.

207.014 Departmental warrant for collection of unpaid taxes.—

(1) Upon the determination of the amount of unpaid taxes and penalties due from a person, the department may issue a warrant, under its official seal, directed to the sheriff of any county of the state, commanding the sheriff to levy upon and sell the goods and chattels of such person found within the sheriff’s jurisdiction for the payment of the amount of such delinquency, with the added penalties and interest and the cost of executing the warrant and conducting the sale, and to return such warrant to the department and pay the department the money collected by virtue thereof. However, any surplus resulting from such sale after all payments of costs, penalties, and delinquent taxes have been made shall be returned to the defaulting person.

(2) The sheriff to whom any such warrant is directed shall proceed upon the same in the same manner as prescribed by law in respect to executions issued against goods and chattels upon judgment by the several circuit courts, except as otherwise provided in this chapter.

(3) In the event there is a contest or claim of any kind with reference to the property levied upon or the amount of taxes, costs, or penalties due, such contest or claim shall be tried in the circuit court in and for the county in which the warrant was executed, as nearly as may be in the same manner and means as such contest or claim would have been tried in such court had the warrant originally issued upon a judgment rendered by such court. The warrant issued as provided in this section shall constitute prima facie evidence of the amount of taxes, interest, and penalties due to the state by the motor carrier; and the burden of proof shall be upon the motor carrier, retail dealer, or distributor of diesel fuel or motor fuel to show that the amounts or penalties were incorrect.

(4) Nothing in this section shall be construed as forfeiting or waiving any rights to collect such taxes or penalties by an action upon any bonds that may be filed with the department under the provisions of this chapter or by suit or otherwise; and in case such suit, action, or other proceeding is instituted for the collection of the tax, such suit, action, or other proceeding shall not be construed as waiving any other right herein provided. Any civil proceeding under this chapter shall not be construed as a waiver or as an estoppel in any criminal proceeding against such person under this chapter.

History.—s. 2, ch. 80-415; s. 1, ch. 81-151; s. 105, ch. 81-259; s. 1091, ch. 95-147; s. 108, ch. 95-417.

Note.—Former s. 206.985.



207.015 - Tax a lien on property.

207.015 Tax a lien on property.—If any person liable for the tax imposed by this chapter neglects or refuses to pay it, the amount of the tax, including any interest, penalty, or addition to the tax, with any cost that may accrue in addition thereto, shall be a lien in favor of the state upon all franchises, property, and rights to property, whether real or personal, then belonging to or thereafter acquired by the person, whether the property is employed by the person in the prosecution of business or is in the hands of an assignee, trustee, or receiver for the benefit of creditors, from the date the taxes are due and payable. The lien shall have priority over any lien or encumbrance whatsoever except the lien of other state taxes having priority by law, and except that the lien shall not be valid as against any bona fide mortgagee, pledgee, judgment creditor, or purchaser whose rights attached before the time when the department filed claim of lien in the office of the clerk of the circuit court of the county where the principal place of business of the person is located or, if the person has no principal place of business in the state, in the office of the Department of State, for which no filing fee shall be required. The lien shall continue until the amount of the tax, with any penalties and interest subsequently accruing, is paid or until the tax is barred under chapter 95. The department may issue a certificate of release of lien when the amount of the tax, with any penalties and interest subsequently accruing thereon, has been satisfied by the person; and the person may record it with the clerk of the circuit court of the county where the claim of lien was filed.

History.—s. 2, ch. 80-415; s. 1, ch. 81-151.

Note.—Former s. 206.986.



207.016 - Officer’s sale of property or franchise.

207.016 Officer’s sale of property or franchise.—

(1) No sheriff, receiver, assignee, general or special magistrate, or other officer shall sell the property or franchise of any person for failure to pay taxes, penalties, or interest without first filing with the department a statement containing the following information:

(a) The name of the plaintiff or party at whose instance or upon whose account the sale is made.

(b) The name of the person whose property or franchise is to be sold.

(c) The time and place of sale.

(d) The nature of the property and the location of the same.

(2) The department, after receiving notice as provided in subsection (1), shall furnish to the sheriff, receiver, trustee, assignee, general or special magistrate, or other officer having charge of the sale a certified copy or copies of all taxes, penalties, and interest on file in the office of the department as liens against such person and, in the event there are no such liens, a certificate showing that fact, which certified copy or copies of certificate shall be publicly read by such officer at and immediately before the sale of the property or franchise of such person.

History.—s. 2, ch. 80-415; s. 2, ch. 81-151; s. 74, ch. 2004-11.

Note.—Former s. 206.987.



207.017 - Department to furnish certificate of liens.

207.017 Department to furnish certificate of liens.—The department shall furnish to any person applying therefor a certificate showing the amount of all liens for tax, penalties, and interest that may be of record in the files of the department against any person under the provisions of this chapter.

History.—s. 2, ch. 80-415; s. 3, ch. 81-151.

Note.—Former s. 206.988.



207.018 - Foreclosure of liens.

207.018 Foreclosure of liens.—The department may file an action in the name of the state to foreclose the liens provided for in this chapter. The procedure shall be the same as the procedure for foreclosure of mortgages on real estate. A certificate of the department setting forth the amount of taxes due shall be prima facie evidence of the matter therein contained. The action may be instituted at any time after the lien becomes effective and before it is barred under chapter 95. The title to the land conveyed by such deed shall be indefeasible as to all parties defendant in the action.

History.—s. 2, ch. 80-415; s. 3, ch. 81-151.

Note.—Former s. 206.989.



207.019 - Discontinuance or transfer of business; change of address.

207.019 Discontinuance or transfer of business; change of address.—

(1) Whenever a person ceases to engage in business as a motor carrier within the state by reason of the discontinuance, sale, or transfer of the business of such person, he or she shall notify the department in writing at least 10 days prior to the time the discontinuance, sale, or transfer takes effect. Such notice shall give the date of discontinuance and, in the event of a sale or transfer of the business, the date thereof and the name and address of the purchaser or transferee. All diesel fuel or motor fuel use taxes shall become due and payable concurrently with such discontinuance, sale, or transfer; and any such person shall, concurrently with such discontinuance, sale, or transfer, make a report, pay all such taxes, interest, and penalties, and surrender to the department the registration issued to such person.

(2) Unless notice has been given to the department as provided in subsection (1), such purchaser or transferee is liable to the state for the amount of all taxes, penalties, and interest under the laws of this state accrued against the person selling or transferring his or her business on the date of such sale or transfer, but only to the extent of the value of the property and business thereby acquired from such motor carrier.

(3) Nothing in this section shall be construed as releasing the motor carrier so transferring or discontinuing his or her business from liability for any taxes or for any interest or penalty due under the provisions of this chapter.

(4) Every motor carrier shall submit in writing to the department any change in address of his or her principal place of business within 10 days after such change becomes effective.

History.—s. 2, ch. 80-415; s. 3, ch. 81-151; s. 104, ch. 81-259; s. 1092, ch. 95-147; s. 109, ch. 95-417.

Note.—Former s. 206.979.



207.021 - Informal conferences; settlement or compromise of taxes, penalties, or interest.

207.021 Informal conferences; settlement or compromise of taxes, penalties, or interest.—

(1)(a) The department may establish informal conferences for the resolution of disputes arising from the assessment of taxes, penalties, or interest or the denial of refunds under chapter 120.

(b) During any proceeding arising under this section, the motor carrier has the right to be represented and to record all procedures at the motor carrier’s expense.

(2)(a) The executive director or his or her designee may enter into a closing agreement with a taxpayer settling or compromising the taxpayer’s liability for any tax, interest, or penalty assessed under this chapter. Each agreement must be in writing, in the form of a closing agreement approved by the department, and signed by the executive director or his or her designee. The agreement is final and conclusive, except upon a showing of material fraud or misrepresentation of material fact. The department may not make an additional assessment against the taxpayer for the tax, interest, or penalty specified in the closing agreement for the time specified in the closing agreement, and the taxpayer may not institute a judicial or administrative proceeding to recover any tax, interest, or penalty paid pursuant to the closing agreement. The executive director of the department or his or her designee may approve the closing agreement.

(b) Notwithstanding paragraph (a), for the purpose of settling and compromising the liability of a taxpayer for any tax or interest on the grounds of doubt as to liability based on the taxpayer’s reasonable reliance on a written determination issued by the department, the department may compromise the amount of the tax or interest resulting from such reasonable reliance.

(3) A taxpayer’s liability for any tax or interest specified in this chapter may be compromised by the department upon the grounds of doubt as to liability for or the collectibility of such tax or interest. Doubt as to the liability of a taxpayer for tax and interest exists if the taxpayer demonstrates that he or she reasonably relied on a written determination of the department.

(4) A taxpayer’s liability for any tax or interest under this chapter shall be settled or compromised in whole or in part whenever or to the extent allowable under the Articles of Agreement of the International Fuel Tax Agreement.

(5) A taxpayer’s liability for penalties under this chapter may be settled or compromised if it is determined by the department that the noncompliance is due to reasonable cause and not willful negligence, willful neglect, or fraud.

(6) The department may enter into an agreement for scheduling payments of any tax, penalty, or interest owed to the department as a result of an audit assessment issued under this chapter.

History.—s. 2, ch. 80-415; s. 3, ch. 81-151; s. 4, ch. 84-170; s. 4, ch. 84-260; s. 2, ch. 2006-290; s. 12, ch. 2013-18.

Note.—Former s. 206.99.



207.022 - Restraining and enjoining violation.

207.022 Restraining and enjoining violation.—In a suit or other proceeding instituted in any court of competent jurisdiction in the name of the state by the Department of Legal Affairs or by a state attorney at the direction of the department, any person who violates any of the provisions of this chapter or who fails to pay the taxes and all interest and penalties due by him or her to the state under the provisions of this chapter may be restrained and enjoined from operating any motor vehicle within this state until such person has paid all of such taxes, interest, and penalties due the state and has complied with the provisions of this chapter. Any proceeding instituted under this section shall not operate as a bar to the prosecution of any person guilty of violating any of the criminal laws of the state.

History.—s. 2, ch. 80-415; s. 3, ch. 81-151; s. 1093, ch. 95-147.

Note.—Former s. 206.991.



207.023 - Authority to inspect vehicles, make arrests, seize property, and execute warrants.

207.023 Authority to inspect vehicles, make arrests, seize property, and execute warrants.—

(1) As a part of their responsibility when inspecting commercial vehicles, the Department of Highway Safety and Motor Vehicles, the Department of Agriculture and Consumer Services, and the Department of Transportation shall ensure that all vehicles are properly qualified under the provisions of this chapter.

(2) The Department of Highway Safety and Motor Vehicles, the Department of Agriculture and Consumer Services, the Department of Transportation, and their deputies, agents, and employees may assess the penalty imposed in s. 316.545(4) for violations of s. 207.004(4) and may make arrests without warrants for violations of the other provisions of this chapter. Any person arrested for a violation of any provision of this chapter shall be surrendered without delay to the sheriff of the county in which the arrest was made, and a formal complaint shall be made against the person, in accordance with law.

(3) Commercial motor vehicles owned or operated by any motor carrier who refuses to comply with this chapter may be seized by authorized agents or employees of the Department of Highway Safety and Motor Vehicles, the Department of Agriculture and Consumer Services, or the Department of Transportation; or authorized agents and employees of any of these departments also may seize property as set out in ss. 206.205, 206.21, and 206.215. Upon such seizure, the property shall be surrendered without delay to the sheriff of the county where the property was seized for further proceedings.

(4) When the Department of Highway Safety and Motor Vehicles deems it advisable, it may direct the warrant provided for in s. 207.014 to one of such deputies, agents, or employees of the department, who shall then execute the warrant and proceed thereon in the same manner provided for sheriffs in such cases.

History.—s. 2, ch. 80-415; s. 3, ch. 81-151; s. 69, ch. 83-217; s. 56, ch. 85-180; s. 11, ch. 87-198; s. 1094, ch. 95-147.

Note.—Former s. 206.992.



207.024 - Cooperation of other state agencies in administration of law.

207.024 Cooperation of other state agencies in administration of law.—The department is empowered to call on any state agency, department, bureau, or board for any and all information which, in its judgment, may be of assistance in administering or preparing for the administration of this chapter; and such state agency, department, bureau, or board is authorized, directed, and required to furnish such information.

History.—s. 4, ch. 81-151.



207.025 - Exchange of information.

207.025 Exchange of information.—The department is authorized to exchange information with the American Association of Motor Vehicle Administrators and with another state or states as necessary to enforce the provisions of this chapter.

History.—s. 2, ch. 80-415; s. 5, ch. 81-151; s. 12, ch. 87-198.

Note.—Former s. 206.994.



207.026 - Allocation of tax.

207.026 Allocation of tax.—All moneys derived from the taxes and fees imposed by this chapter shall be paid into the State Treasury by the department for deposit in the Fuel Tax Collection Trust Fund from which the following transfers shall be made: After withholding $50,000 from the proceeds therefrom, to be used as a revolving cash balance, and the amount of funds necessary for the administration and enforcement of this tax, all other moneys shall be transferred in the same manner and for the same purpose as provided in ss. 206.41, 206.45, 206.60, 206.605, 206.606, 206.608, 206.9945, 336.021, and 336.025.

History.—s. 2, ch. 80-415; s. 5, ch. 81-151; s. 106, ch. 81-259; s. 31, ch. 83-3; s. 4, ch. 85-164; s. 41, ch. 87-6; s. 13, ch. 87-198; ss. 46, 47, ch. 87-548; s. 99, ch. 90-136; s. 11, ch. 90-351; s. 5, ch. 94-306; s. 110, ch. 95-417.

Note.—Former s. 206.995.



207.0281 - Registration; cooperative reciprocal agreements between states.

207.0281 Registration; cooperative reciprocal agreements between states.—

(1) The Department of Highway Safety and Motor Vehicles may enter into a cooperative reciprocal agreement, including, but not limited to, the international fuel-tax agreement, with another state or group of states for the administration of the tax imposed by this chapter. An agreement arrangement, declaration, or amendment is not effective until stated in writing and filed with the Department of Highway Safety and Motor Vehicles.

(2) The agreement may provide for determining the base state for users, users’ records requirements, audit procedures, exchange of information, persons eligible for tax licensing, defining qualified motor vehicles, determining if bonding is required, specifying reporting requirements and periods including defining uniform penalty and interest rates for late reporting, and determining methods for collecting and forwarding of motor fuel taxes and penalties to another jurisdiction and may include other provisions as will facilitate the administration of the agreement.

(3) The department may, as required by the terms of the agreement, forward to the proper officers of another state any information in the department’s possession relative to the manufacture, receipt, sale, use, transportation, or shipment of motor fuels by any person. The department may disclose to the proper officers of another state the location of offices, motor vehicles, and other real and personal property of users of motor fuels.

(4) The agreement may provide for each state to audit the records of persons based in the state to determine if the motor fuel taxes due each state are properly reported and paid. Each state shall forward the findings of the audits performed on persons based in the state to each state in which the person has taxable use of motor fuels. For persons who are not based in this state and who have taxable use of motor fuel in this state, the department shall serve the audit findings received from another state in the form of an assessment on the person as though an audit was conducted by the department.

(5) Any agreement entered into under this section does not preclude the department from auditing the records of any person covered by the provisions of this chapter.

(6) This section and the contents of any reciprocal agreement entered into under this section supersede all other fuel-tax requirements of this chapter for commercial motor vehicles.

(7) The legal remedies for any person served with an order or assessment under this section are as prescribed in this chapter.

History.—s. 14, ch. 87-198; s. 51, ch. 91-45; s. 6, ch. 94-306; s. 13, ch. 2013-18.






Chapter 210 - TAX ON TOBACCO PRODUCTS

Part I - TAX ON CIGARETTES (ss. 210.01-210.22)

210.01 - Definitions.

210.01 Definitions.—When used in this part the following words shall have the meaning herein indicated:

(1) “Cigarette” means any roll for smoking, except one of which the tobacco is fully naturally fermented, without regard to the kind of tobacco or other substances used in the inner roll or the nature or composition of the material in which the roll is wrapped, which is made wholly or in part of tobacco irrespective of size or shape and whether such tobacco is flavored, adulterated or mixed with any other ingredient.

(2) “Persons” means any individual, copartnership, society, club, association, corporation, joint stock company, and any combination of individuals and also an executor, administrator, receiver, trustee or other fiduciary.

(3) “Sale” means any transfer, exchange or barter in any manner, or by any means whatever.

(4) “Retail sale” or “sale at retail” means a sale to a consumer or to any person for any purpose other than resale.

(5) “Dealer” means any wholesale dealer as hereinafter defined.

(6) “Wholesale dealer” means any person located inside or outside this state who sells cigarettes to retail dealers or other persons for purposes of resale only. Such term shall not include any cigarette manufacturer, export warehouse proprietor, or importer with a valid permit under 26 U.S.C. s. 5712 if such person sells or distributes cigarettes in this state only to dealers who are agents and who hold valid and current permits under s. 210.15 or to any cigarette manufacturer, export warehouse proprietor, or importer who holds a valid and current permit under 26 U.S.C. s. 5712.

(7) “Retail dealer” means any person located inside or outside this state other than a wholesale dealer engaged in the business of selling cigarettes, including persons issued a permit pursuant to s. 569.003.

(8) “Package” means the individual package, box or other container in or from which retail sales of cigarettes are normally made or intended to be made.

(9) “Agent” means any person authorized by the Division of Alcoholic Beverages and Tobacco to purchase and affix adhesive stamps under this part.

(10) “Division” means the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation.

(11) “Use” means the consuming, giving away or disposing, in any manner, of cigarettes.

(12) “First sale” means the first use or consumption of cigarettes within this state.

(13) “Operating ad valorem millage” means all millages other than those fixed for debt service.

(14) “Distributing agent” means every person, firm or corporation in this state who acts as an agent for any person, firm or corporation outside or inside the state by receiving cigarettes in interstate or intrastate commerce and storing such cigarettes subject to distribution or delivery upon order from said principal to wholesale dealers and other distributing agents inside or outside this state.

(15) “Place of business” means any place where cigarettes are sold or where cigarettes are stored or kept for the purpose of sale or consumption; or if cigarettes are sold from a vending machine the place in which the vending machine is located.

(16) “Manufacturer’s representative” means a person who represents a manufacturer of cigarettes but who has no place of business in this state where cigarettes are stored. A manufacturer’s representative is required to obtain any cigarettes required by her or him through a wholesale dealer in this state and to make such reports as may be required by the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation.

(17) “Exporter” means a person who transports tax-exempt cigarettes into this state under bond for delivery beyond the borders of this state. Each permit shall entitle the permittee to store such cigarettes under bond at one location in this state pending shipment beyond the borders of this state.

(18) “Unstamped package” or “unstamped cigarettes” means a package on which the surcharge and tax required by this part have not been paid, regardless of whether or not such package is stamped or marked with the indicia of any other taxing authority, or a package on which there has been affixed a counterfeit or fraudulent indicium or stamp.

(19) “Stamp” or “stamps” means the indicia required to be placed on cigarette packages which evidence payment of the surcharge on cigarettes under s. 210.011 and the tax on cigarettes under s. 210.02.

(20) “Importer” means any person with a valid permit under 26 U.S.C. s. 5712 who imports into the United States, directly or indirectly, a finished cigarette for sale or distribution.

(21) “Manufacturer” means any domestic person or entity with a valid permit under 26 U.S.C. s. 5712 that manufactures, fabricates, assembles, processes, or labels a finished cigarette.

(22) “Counterfeit cigarettes” means cigarettes that have false manufacturing labels, tobacco product packs with counterfeit tax stamps, or any combination thereof.

History.—s. 1, ch. 21946, 1943; s. 1, ch. 22645, 1945; s. 1, ch. 24363, 1947; s. 1, ch. 26320, 1949; ss. 1, 2, ch. 29884, 1955; s. 1, ch. 61-399; s. 1, ch. 67-45; ss. 16, 35, ch. 69-106; s. 45, ch. 71-377; s. 1, ch. 73-123; s. 59, ch. 77-104; s. 3, ch. 77-421; s. 1, ch. 79-11; s. 1, ch. 87-86; s. 13, ch. 94-218; s. 1488, ch. 95-147; s. 1, ch. 2005-228; s. 2, ch. 2009-79; s. 1, ch. 2012-208.



210.011 - Cigarette surcharge levied; collection.

210.011 Cigarette surcharge levied; collection.—

(1) A surcharge, in addition to all other taxes of every kind levied by law, is levied upon the sale, receipt, purchase, possession, consumption, handling, distribution, and use of cigarettes in this state, in the following amounts, except as otherwise provided in subsections (2)-(5), for cigarettes of standard dimensions:

(a) Upon all cigarettes weighing not more than 3 pounds per thousand, 5 cents on each cigarette.

(b) Upon all cigarettes weighing more than 3 pounds per thousand and not more than 6 inches long, 10 cents on each cigarette.

(c) Upon all cigarettes weighing more than 3 pounds per thousand and more than 6 inches long, 20 cents on each cigarette.

(2) The descriptions of cigarettes contained in subsection (1) are declared to be standard as to dimensions for the purpose of levying a surcharge as provided in this section. If any cigarette is received, purchased, possessed, sold, offered for sale, given away, or used which is of a size other than those standard dimensions, the cigarette is subject to a surcharge at the rate of 4.2 cents on each cigarette.

(3) When cigarettes as described in paragraph (1)(a) are packed in varying quantities of 20 cigarettes or fewer, except the manufacturer’s free samples authorized under s. 210.04(9), the following rates shall govern:

(a) Packages containing 10 cigarettes or fewer require a surcharge of 50 cents.

(b) Packages containing more than 10 but not more than 20 cigarettes require a surcharge of $1.

(4) When cigarettes as described in paragraph (1)(b) are packed in varying quantities of 20 cigarettes or fewer, except the manufacturer’s free samples authorized under s. 210.04(9), the following rates shall govern:

(a) Packages containing 10 cigarettes or fewer require a surcharge of $1.

(b) Packages containing more than 10 but not more than 20 cigarettes require a surcharge of $2.

(5) When cigarettes as described in paragraph (1)(c) are packed in varying quantities of 20 cigarettes or fewer, except the manufacturer’s free samples authorized under s. 210.04(9), the following rates shall govern:

(a) Packages containing 10 cigarettes or fewer require a surcharge of $2.

(b) Packages containing more than 10 but not more than 20 cigarettes require a surcharge of $4.

(6) This surcharge shall be paid by the dealer to the division for deposit and distribution as hereinafter provided upon the first sale or transaction within the state, whether such sale or transfer is to the ultimate purchaser or consumer. The seller or dealer shall collect the surcharge from the purchaser or consumer, and the purchaser or consumer shall pay the surcharge to the seller. The seller or dealer is responsible for the collection of the surcharge and payment of the surcharge to the division. All surcharges are due not later than the 10th day of the month following the calendar month in which they were incurred, and thereafter shall bear interest at the rate of 1 percent per month. If the amount of surcharge due for a given period is assessed without allocating it to any particular month, the interest begins accruing on the date of the assessment. Whenever cigarettes are shipped from outside the state to anyone other than a distributing agent or wholesale dealer, the person receiving the cigarettes is responsible for the surcharge on the cigarettes and payment of the surcharge to the division.

(7) It is the legislative intent that the surcharge on cigarettes be uniform throughout the state.

(8) The surcharge levied under this section shall be administered, collected, and enforced in the same manner as the tax imposed under s. 210.02.

(9) Revenue produced from the surcharge levied under this section shall be deposited into the Health Care Trust Fund within the Agency for Health Care Administration.

History.—s. 3, ch. 2009-79.



210.02 - Cigarette tax imposed; collection.

210.02 Cigarette tax imposed; collection.—

(1) An excise or privilege tax, in addition to all other taxes of every kind imposed by law, is imposed upon the sale, receipt, purchase, possession, consumption, handling, distribution, and use of cigarettes in this state, in the following amounts, except as hereinafter otherwise provided, for cigarettes of standard dimensions:

(a) Upon all cigarettes weighing not more than 3 pounds per thousand, 16.95 mills on each cigarette.

(b) Upon all cigarettes weighing more than 3 pounds per thousand and not more than 6 inches long, 33.9 mills on each cigarette.

(c) Upon all cigarettes weighing more than 3 pounds per thousand and more than 6 inches long, 67.8 mills on each cigarette.

(2) The description of cigarettes contained in paragraphs (a), (b), and (c) of subsection (1) are hereby declared to be standard as to dimensions for taxing purposes as provided in this law and should any cigarette be received, purchased, possessed, sold, offered for sale, given away, or used of a size other than of standard dimensions, the same shall be taxed at the rate of 1.41 cents on each such cigarette.

(3) When cigarettes as described in paragraph (1)(a) are packed in varying quantities of 20 cigarettes or less, except manufacturer’s free samples authorized under s. 210.04(9), the following rate shall govern:

(a) Packages containing 10 cigarettes or less require a 16.95-cent tax.

(b) Packages containing more than 10 but not more than 20 cigarettes require a 33.9-cent tax.

(4) When cigarettes as described in paragraph (1)(b) are packed in varying quantities of 20 cigarettes or less, except manufacturer’s free samples authorized under s. 210.04(9), the following rates shall govern:

(a) Packages containing 10 cigarettes or less require a 33.9-cent tax.

(b) Packages containing more than 10 but not more than 20 cigarettes require a 67.8-cent tax.

(5) When cigarettes as described in paragraph (1)(c) are packed in varying quantities of 20 cigarettes or less, except manufacturer’s free samples authorized under s. 210.04(9), the following rates shall govern:

(a) Packages containing 10 cigarettes or less require a 67.8-cent tax.

(b) Packages containing more than 10 but not more than 20 cigarettes require a 135.6-cent tax.

(6) This tax shall be paid by the dealer to the division for deposit and distribution as hereinafter provided upon the first sale or transaction within the state, whether or not such sale or transfer be to the ultimate purchaser or consumer. The seller or dealer shall collect the tax from the purchaser or consumer, and the purchaser or consumer shall pay the tax to the seller. The seller or dealer shall be responsible for the collection of the tax and the payment of the same to the division. All taxes are due not later than the 10th day of the month following the calendar month in which they were incurred, and thereafter shall bear interest at the rate of 1 percent per month. If the amount of tax due for a given period is assessed without allocating it to any particular month, the interest shall begin with the date of the assessment. Whenever cigarettes are shipped from outside the state to anyone other than a distributing agent or wholesale dealer, the person receiving the cigarettes shall be responsible for the tax on said cigarettes and the payment of same to the division.

(7) It is the legislative intent that the tax on cigarettes shall be uniform throughout the state.

History.—s. 2, ch. 21946, 1943; s. 2, ch. 22645, 1945; s. 7, ch. 24337, s. 1, ch. 23871, s. 2, ch. 24363, 1947; s. 11, ch. 25035, s. 1, ch. 26320, 1949; s. 3, ch. 29884, 1955; ss. 1, 3, ch. 63-480; s. 1, ch. 65-442; s. 1, ch. 68-30; ss. 16, 35, ch. 69-106; ss. 40, 41, ch. 71-355; s. 6, ch. 72-360; s. 1, ch. 75-104; s. 1, ch. 77-409; s. 2, ch. 79-11; s. 1, ch. 82-85; s. 1, ch. 85-294; s. 1, ch. 86-123; s. 1, ch. 88-308; s. 20, ch. 90-132.



210.021 - Payment of taxes by certified check or electronic funds transfer.

210.021 Payment of taxes by certified check or electronic funds transfer.—

(1) The Secretary of Business and Professional Regulation may require a dealer who sells cigarettes within the state to remit by certified check or electronic funds transfer any tax imposed under s. 210.02.

(2) The Secretary of Business and Professional Regulation shall require for a period not to exceed 12 months that a dealer or agent, during the dealer’s or agent’s initial period of licensure or appointment, remit by certified check or electronic funds transfer any tax imposed under s. 210.02.

(3) The division shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section.

History.—s. 2, ch. 89-153; s. 26, ch. 89-356; s. 14, ch. 94-218; s. 1489, ch. 95-147; s. 2, ch. 2005-228.



210.03 - Prohibition against levying of cigarette taxes by municipalities.

210.03 Prohibition against levying of cigarette taxes by municipalities.—No municipality shall, after July 1, 1972, levy or collect any excise tax on cigarettes.

History.—s. 1, ch. 26320, 1949; s. 1, ch. 63-486; ss. 16, 35, ch. 69-106; s. 10, ch. 72-360.



210.04 - Construction; exemptions; collection.

210.04 Construction; exemptions; collection.—

(1) The amount of taxes advanced and paid to the state aforesaid shall be added to and collected as a part of the sales price of the cigarettes sold or distributed, which amount may be stated separately from the price of the cigarettes on all display signs, sales and delivery slips, bills and statements which advertise or indicate the price of the product.

(2) The cigarette tax imposed shall be collected only once upon the same package or container of such cigarettes.

(3) No tax shall be imposed by this part upon cigarettes not within the taxing power of the state under the Commerce Clause of the United States Constitution.

(4) No tax shall be required to be paid:

(a) Upon cigarettes sold at post exchanges, ship service stores, ship stores, slop chests, or base exchanges to members of the Armed Services of the United States when such post exchanges, ship service stores, or base exchanges are operated under regulations of the Army, Navy, or Air Force of the United States on military, naval, or air force reservations in this state or when such ship stores or slop chests are operated under the regulations of the United States Navy on ships of the United States Navy; however, it is unlawful for anyone, including members of the Armed Services of the United States, to purchase such tax-exempt cigarettes for purposes of resale. Any person who resells, or offers for resale, tax-exempt cigarettes purchased at post exchanges, ship service stores, ship stores, slop chests, or base exchanges is guilty of a violation of the cigarette tax law, punishable as provided in s. 210.18(1).

(b) Upon the sale or gift of cigarettes by charitable organizations to bona fide patients in regularly established government veterans’ hospitals in Florida for the personal use or consumption of such patients.

(5) It shall be presumed that all cigarettes are subject to the tax imposed by this part until the contrary is established, and the burden of proof that they are not taxable shall be upon the person having possession of them.

(6) The sale of single or loose unpacked cigarettes is prohibited. The division may authorize any person to give away sample packages of cigarettes, each to contain not less than two cigarettes upon which the taxes have been paid.

(7) Nothing in this part shall be construed to prohibit the sale of cigarettes, upon which the tax has been advanced, through the medium of vending machines where the tax is collected by the said vending machines.

(8) Except as hereinafter provided, all agents shall be liable for the collection and payment of the tax imposed by this part and shall pay the tax to the division by purchasing, under such regulations as it shall prescribe, adhesive stamps of such design and denominations as it shall prescribe.

(9) Agents, located within or without the state, shall purchase stamps and affix such stamps in the manner prescribed to packages or containers of cigarettes to be sold, distributed, or given away within the state, in which case any dealer subsequently receiving such stamped packages of cigarettes will not be required to purchase and affix stamps on such packages of cigarettes. However, the division may, in its discretion, authorize manufacturers to distribute in the state free sample packages of cigarettes containing not less than 2 or more than 20 cigarettes without affixing any surcharge and tax stamps provided copies of shipping invoices on such cigarettes are furnished, and payment of all surcharges and taxes imposed on such cigarettes by law is made, directly to the division not later than the 10th day of each calendar month. The surcharge and tax on cigarettes in sample packages shall be based on a unit in accordance with the surcharges levied under s. 210.011(1) and the taxing provisions of s. 210.02(1).

History.—s. 2, ch. 21946, 1943; s. 2, ch. 22645, 1945; s. 3, ch. 24363, 1947; s. 11, ch. 25035, 1949; s. 1, ch. 26320, 1949; s. 1, ch. 28227, 1953; s. 1, ch. 57-169; ss. 16, 35, ch. 69-106; s. 11, ch. 72-360; s. 3, ch. 79-11; s. 3, ch. 79-317; s. 111, ch. 81-259; s. 2, ch. 82-85; s. 2, ch. 87-86; s. 4, ch. 2009-79.



210.05 - Preparation and sale of stamps; discount.

210.05 Preparation and sale of stamps; discount.—

(1) The tax imposed by this part shall be paid by affixing stamps in the manner herein set forth.

(2) The division shall prescribe, prepare, and furnish stamps of such denominations and quantities as may be necessary for the payment of the tax imposed by this part, and may from time to time and as often as it deems advisable provide for the issuance and exclusive use of stamps of a new design and forbid the use of stamps of any other design. However, all stamps prescribed by the division must be designed and furnished in a fashion that permits identification of the agent or wholesale dealer that affixed the stamp to the particular package of cigarettes by means of a serial number or other mark on the stamp. The division shall make provisions for the sale of such stamps at such places and at such time as it may deem necessary.

(3)(a) The division may appoint dealers in cigarettes, manufacturers of cigarettes, within or without the state as agent to buy or affix stamps to be used in paying the tax herein imposed, but an agent shall at all times have the right to appoint a person in his or her employ who is to affix the stamps to any cigarettes under the agent’s control; provided, however, that any wholesale dealer in the state shall have the right to buy and affix such stamps. Whenever the division shall sell and deliver to any such agent or wholesaler any such stamps, such agent or wholesaler shall be entitled to receive as compensation for his or her services and expenses as such agent or wholesaler in affixing and accounting for the taxes represented by such stamps and to retain out of the moneys to be paid by the agent or wholesaler for such stamps a discount of 2 percent of the par value of any amount of stamps purchased during any fiscal year from July 1 through June 30 of the following year, provided the discount shall be computed on the basis of 24 cents per pack. No such discount shall be allowed to a dealer, vendor, or distributor who sells or deals in any form of candy which resembles drug paraphernalia. Stamping locations approved by the division shall be responsible for computing the discount they receive pursuant to this paragraph, and said computations shall be retained by the stamping location for a period of 5 years and shall be available to the division. All stamps purchased from the division under this part shall be paid for in cash on delivery, except as hereinafter provided.

(b) Each agent appointed by the division to affix stamps shall be authorized to purchase stamps by furnishing an irrevocable letter of credit or unconditional guaranty contract or by executing bond with a solvent surety company qualified to do business in this state, in an amount of 110 percent of the agent’s estimated tax liability for 30 days, but not less than $2,000, conditioned upon said agent paying all taxes due the state arising hereunder. This form of payment in lieu of cash on delivery or its equivalent shall not preclude supplemental purchases for cash. Payment for each month’s liability shall be due on or before the 10th day of the month following the month in which the stamps were sold. Default in the aforesaid bonding and payment provisions by any agent may result in the revocation of his or her privilege to purchase stamps except for cash on delivery for a period up to 12 months in the discretion of the division.

(4) The division may in its discretion revoke the authority of any agent failing to comply with the requirements of this part or the rules and regulations promulgated hereunder and such agent may in addition be punished in accordance with the provisions of this part.

(5) Cigarettes sold to the Seminole Indian Tribe of Florida shall be administered as provided in s. 210.1801.

History.—s. 3, ch. 21946, 1943; s. 3, ch. 22645, 1945; s. 1, ch. 26320, 1949; s. 1, ch. 57-255; s. 2, ch. 63-480; s. 2, ch. 68-30; ss. 16, 35, ch. 69-106; s. 1, ch. 69-221; s. 2, ch. 71-364; s. 12, ch. 72-360; s. 60, ch. 77-104; s. 8, ch. 77-421; s. 1, ch. 78-442; s. 4, ch. 79-11; ss. 2, 4, ch. 79-317; s. 2, ch. 86-123; s. 3, ch. 87-86; s. 21, ch. 90-132; s. 84, ch. 91-45; s. 1095, ch. 95-147; s. 1, ch. 2000-251; s. 9, ch. 2009-79; s. 2, ch. 2012-208.



210.06 - Affixation of stamps; presumption.

210.06 Affixation of stamps; presumption.—

(1) Every dealer within the state shall affix or cause to be affixed to such package or container of such cigarettes such stamps as are required under this section within 10 days after receipt of such products. Dealers outside this state shall affix such stamps before the shipment of cigarettes into this state.

(a) A tax stamp shall be applied to all cigarette packages intended for sale or distribution to consumers subject to the tax imposed under s. 210.02, except as otherwise provided in this part.

(b) No stamp shall be applied to any cigarette package exempt from tax under 26 U.S.C. s. 5704 that is distributed by a manufacturer pursuant to federal regulations.

(c) Dealers may apply stamps only to cigarette packages received directly from a manufacturer or importer of cigarettes, or a distributing agent representing a manufacturer or importer of cigarettes, who possesses a valid and current permit under this part.

(2) Each retail dealer shall open such box, carton or other container of cigarettes prior to exposing for sale or selling such cigarettes and examine the packages contained therein for the purpose of ascertaining whether or not the said packages have affixed thereto the proper tax stamp. If unstamped or improperly stamped packages of cigarettes are discovered, the retail dealer shall immediately notify the dealer from whom said cigarettes were purchased. Upon such notification, the dealer from whom said cigarettes were purchased shall replace such unstamped or improperly stamped packages of cigarettes with those upon which stamps have been properly affixed, or immediately affix thereto the proper amount of stamps.

(3) Whenever any cigarettes are found in the place of business of any such retail dealer, or in the possession of any other person without the stamps affixed, the presumption shall be that such cigarettes are kept in violation of the provisions of this law.

(4) Stamps shall be affixed to each package of cigarettes of an aggregate denomination not less than the amount of the tax upon the contents therein, and shall be affixed in such manner as to be visible to the purchaser. All stamps shall be affixed in the manner prescribed by the division. The state may not impose an additional charge on stamps for printing costs.

(5) Except as provided in s. 210.04(9) or s. 210.09(1), no person, other than a dealer or distributing agent that receives unstamped cigarette packages directly from a cigarette manufacturer or importer in accordance with this section and s. 210.085, shall hold or possess an unstamped cigarette package. Dealers shall be permitted to set aside, without application of stamps, only such part of the dealer’s stock that is identified for sale or distribution outside this state. If a dealer maintains stocks of unstamped cigarette packages, such unstamped packages shall be stored separately from stamped product packages. No unstamped cigarette packages shall be transferred by a dealer to another facility of the dealer within this state or to another person within this state.

History.—s. 4, ch. 21946, 1943; s. 4, ch. 22645, 1945; s. 1, ch. 26320, 1949; ss. 16, 35, ch. 69-106; s. 5, ch. 79-11; s. 4, ch. 87-86; s. 1, ch. 89-293; s. 3, ch. 2005-228.



210.07 - Machines.

210.07 Machines.—

(1) Retail dealers of cigarettes owning, leasing, furnishing, or operating cigarette vending machines shall affix to each such machine, in a conspicuous place, an identification sticker furnished by the division. Every sticker shall show the vending machine serial number and the name and address of the cigarette retail dealer owning, leasing, furnishing, or operating the vending machine.

(2) A person may not operate a vending machine in the state unless the identification sticker required by this section is affixed to the vending machine. A person may not operate a vending machine in the state which does not display at all times at least one package of each brand of the packages located therein so the same are clearly visible and arranged in such a manner that the cigarette tax stamps affixed thereto are clearly visible. A person, firm, or corporation operating a cigarette vending machine in this state must furnish to the division the location of the vending machine and report within 30 days to the division any change of location of the vending machine.

History.—s. 5, ch. 21946, 1943; s. 5, ch. 22645, 1945; s. 1, ch. 26320, 1949; s. 2, ch. 57-169; s. 2, ch. 61-399; ss. 16, 35, ch. 69-106; ss. 2, 3, ch. 69-221; s. 6, ch. 79-11; s. 1, ch. 79-317; s. 5, ch. 87-86; s. 3, ch. 2012-208.



210.08 - Bond for payment of taxes.

210.08 Bond for payment of taxes.—Each dealer, agent, or distributing agent shall file with the division a surety bond, certificate of deposit, or irrevocable letter of credit acceptable to the division in an amount equal to 110 percent of the estimated tax liability for 30 days, but not less than $2,000.

History.—s. 6, ch. 22645, 1945; s. 1, ch. 26320, 1949; s. 3, ch. 57-169; ss. 16, 35, ch. 69-106; s. 7, ch. 79-11; s. 32, ch. 2002-299; s. 4, ch. 2005-228.



210.085 - Transactions only with permitted manufacturers, importers, distributing agents, dealers, and retail dealers.

210.085 Transactions only with permitted manufacturers, importers, distributing agents, dealers, and retail dealers.—Except as otherwise provided in s. 210.04(9), a manufacturer or importer, or a distributing agent representing a manufacturer or importer, may sell or distribute cigarettes to a person located or doing business within this state only if such person is a dealer or importer with a valid, current permit under s. 210.15. A distributing agent may accept cigarettes from a manufacturer or importer with a valid, current permit for transfer to a dealer with a valid, current permit but may not own or sell cigarettes. A dealer may sell or distribute cigarettes to a person located or doing business within this state only if such person is a dealer or retail dealer with a valid, current permit under s. 569.003. A dealer may obtain cigarettes only from a manufacturer or importer or from a distributing agent or dealer with a valid, current permit under s. 210.15. A retail dealer may obtain cigarettes only from a dealer with a valid, current permit under s. 210.15.

History.—s. 5, ch. 2005-228.



210.09 - Records to be kept; reports to be made; examination.

210.09 Records to be kept; reports to be made; examination.—

(1)(a) Every person who shall possess or transport any unstamped cigarettes upon the public highways, roads, or streets of the state, shall be required to have in his or her actual possession invoices or delivery tickets for such cigarettes. The absence of such invoices or delivery tickets shall be prima facie evidence that such person is a dealer in cigarettes in this state and subject to the provisions of this part.

(b) Any person who ships unstamped cigarette packages into this state other than to a manufacturer, an importer, or a distributing agent representing a manufacturer or an importer, or dealer holding a valid, current permit pursuant to s. 210.15 shall first file with the division a notice of such shipment. This paragraph shall not apply to any common or contract carrier that:

1. Is transporting cigarettes through this state to another location outside this state under a proper bill of lading or freight bill that states the quantity, source, and destination of such cigarettes or to cigarettes shipped or otherwise transported pursuant to s. 210.04(9); or

2. Does not issue paper bills of lading or freight bills and does not obtain specific information about the contents of the shipment that includes a description of the freight carried but uses electronic shipping documents as part of its ordinary course of business to provide transportation services for individually addressed packages weighing less than 150 pounds, which electronic shipping documents shall be made available for inspection upon request.

(c) In any case in which the division or its duly authorized agent, or any law enforcement officer of this state, has probable cause to believe that any vehicle is transporting cigarettes in violation of this part, the division, such agent, or such law enforcement officer is authorized to stop such vehicle and inspect the vehicle for contraband cigarettes.

(2) The division is authorized to prescribe and promulgate by rules and regulations, which shall have the force and effect of the law, such records to be kept and reports to be made to the division by any manufacturer, importer, distributing agent, wholesale dealer, retail dealer, common carrier, or any other person handling, transporting or possessing cigarettes for sale or distribution within the state as may be necessary to collect and properly distribute the taxes imposed by s. 210.02. All reports shall be made on or before the 10th day of the month following the month for which the report is made, unless the division by rule or regulation shall prescribe that reports be made more often.

(3) All manufacturers, importers, distributing agents, wholesale dealers, agents, or retail dealers shall maintain and keep for a period of 3 years at the place of business where any transaction takes place, such records of cigarettes received, sold, or delivered within the state as may be required by the division. The division or its duly authorized representative is hereby authorized to examine the books, papers, invoices, and other records, the stock of cigarettes in and upon any premises where the same are placed, stored, and sold, and the equipment of any such manufacturers, importers, distributing agents, wholesale dealers, agents, or retail dealers, pertaining to the sale and delivery of cigarettes taxable under this part. To verify the accuracy of the tax imposed and assessed by this part, each person is hereby directed and required to give to the division or its duly authorized representatives the means, facilities, and opportunity for such examinations as are herein provided for and required.

(4)(a) All persons who are either cigarette manufacturers, importers, wholesalers, or distributing agents, and agents and employees of the same, are required to keep daily sales tickets or invoices of cigarette sales and it shall be the duty of said persons to see that each sales ticket and invoice handled by them or on behalf of them show the correct name and address to whom sold and the number of packages or cartons of each brand sold. It shall also be the duty of said persons to see that each sales ticket or invoice correctly shows whether the same is inside or outside of a qualified municipality and if the sale is made within the limits of a qualified municipality, the correct name of the municipality must be indicated.

(b) The division shall suspend or revoke the license of any person who is either a cigarette wholesaler, vending machine operator or distributing agent upon sufficient cause appearing that the said persons, their agents or employees have failed to keep daily sales tickets or invoices in accordance with this section.

(5) Common carriers in this state are required to report to the division all packages or cartons of unstamped cigarettes which are refused by the consignee because of damage or otherwise. Authority in writing from the division must be obtained to sell or dispose of such unstamped cigarettes. Any dealer or distributing agent, who refuses any shipment or part of a shipment of unstamped cigarettes, must show in the next monthly report to the division the number of packages or cartons of cigarettes refused and the name of the common carrier from whom the cigarettes were refused.

History.—ss. 6, 10, 11, ch. 21946, 1943; ss. 7, 11, 12, ch. 22645, 1945; s. 1, ch. 26320, 1949; s. 4, ch. 29884, 1955; s. 4, ch. 57-169; s. 1, ch. 57-784; ss. 16, 35, ch. 69-106; s. 13, ch. 72-360; s. 9, ch. 78-95; s. 8, ch. 79-11; s. 6, ch. 87-86; s. 1096, ch. 95-147; s. 6, ch. 2005-228.



210.095 - Mail order, Internet, and remote sales of tobacco products; age verification.

210.095 Mail order, Internet, and remote sales of tobacco products; age verification.—

(1) For purposes of this section, the term:

(a) “Adult” means an individual who is at least of the legal minimum purchase age for tobacco products.

(b) “Consumer” means a person in this state who comes into possession of any tobacco product subject to the tax imposed by this chapter and who, at the time of possession, is not a distributor intending to sell or distribute the tobacco product, a retailer, or a wholesaler.

(c) “Delivery sale” means any sale of tobacco products to a consumer in this state for which:

1. The consumer submits the order for the sale by telephonic or other voice transmission, mail, delivery service, or the Internet or other online service; or

2. The tobacco products are delivered by use of mail or a delivery service.

(d) “Delivery service” means any person engaged in the commercial delivery of letters, packages, or other containers.

(e) “Legal minimum purchase age” means the minimum age at which an individual may legally purchase tobacco products in this state.

(f) “Mail” or “mailing” means the shipment of tobacco products through the United States Postal Service.

(g) “Retailer” means any person who is not a licensed distributor but who is in possession of tobacco products subject to tax under this chapter for the purposes of selling the tobacco products to consumers.

(h) “Shipping container” means a container in which tobacco products are shipped in connection with a delivery sale.

(i) “Shipping document” means a bill of lading, airbill, United States Postal Service form, or any other document used to verify the undertaking by a delivery service to deliver letters, packages, or other containers.

(j) “Tobacco products” means all cigarettes, smoking tobacco, snuff, fine-cut chewing tobacco, cut and granulated tobacco, cavendish, and plug or twist tobacco.

(2)(a) A sale of tobacco products constituting a delivery sale pursuant to paragraph (1)(c) is a delivery sale regardless of whether the person accepting the order for the delivery sale is located inside or outside this state.

(b) A retailer must obtain a license from the division pursuant to the requirements of this chapter before accepting an order for a delivery sale.

(c) A person may not make a delivery sale of tobacco products to any individual who is not an adult.

(d) Each person accepting an order for a delivery sale must comply with each of the following:

1. The age-verification requirements set forth in subsection (3).

2. The disclosure requirements set forth in subsection (4).

3. The shipping requirements set forth in subsection (5).

4. The registration and reporting requirements set forth in subsection (6).

5. The tax collection requirements set forth in subsection (7).

6. The licensing and tax stamp requirements set forth in this chapter which apply to sales of tobacco products occurring entirely in this state.

7. All laws of this state generally applicable to sales of tobacco products occurring entirely in this state which impose excise taxes and assessments.

(3) A person may not mail, ship, or otherwise deliver tobacco products in connection with an order for a delivery sale unless, before the first delivery to the consumer, the person accepting the order for the delivery sale:

(a) Obtains from the individual submitting the order a certification that includes:

1. Reliable confirmation that the individual is an adult; and

2. A statement signed by the individual in writing and under penalty of perjury which:

a. Certifies the address and date of birth of the individual; and

b. Confirms that the individual wants to receive delivery sales from a tobacco company and understands that, under the laws of this state, the following actions are illegal:

(I) Signing another individual’s name to the certification;

(II) Selling tobacco products to individuals under the legal minimum purchase age; and

(III) Purchasing tobacco products, if the person making the purchase is under the legal minimum purchase age.

(b) Makes a good faith effort to verify the information contained in the certification provided by the individual pursuant to paragraph (a) against a commercially available database that may be reasonably relied upon for accurate age information or obtains a photocopy or other image of a valid government-issued identification card stating the date of birth or age of the individual.

(c) Provides to the individual, via electronic mail or other means, a notice meeting the requirements of subsection (4).

(d) If an order for tobacco products is made pursuant to an advertisement on the Internet, receives payment for the delivery sale from the consumer by a credit or debit card issued in the name of the consumer, or by personal or company check of the consumer.

(e) Imposes a two-carton minimum on each order of cigarettes, and requires payment for the purchase of any tobacco product to be made by personal or company check of the purchaser or the purchaser’s credit card or debit card. Payment by money order or cash may not be received or permitted. The person accepting the order for delivery sale shall submit, to each credit card acquiring company with which the person has credit card sales, identification information in an appropriate form and format so that the words “tobacco product” may be printed in the purchaser’s credit card statement when a purchase of a tobacco product is made by credit card payment.

(f) Makes a telephone call after 5 p.m. to the purchaser confirming the order before shipping the tobacco products. The telephone call may be a person-to-person call or a recorded message. The person accepting the order for delivery sale is not required to speak directly with a person and may leave a message on an answering machine or through voice mail.

In addition to the requirements of this subsection, a person accepting an order for a delivery sale may request that a consumer provide an electronic mail address.

(4) The notice described in paragraph (3)(c) must include prominent and clearly legible statements that sales of tobacco products are:

(a) Illegal if made to individuals who are not adults.

(b) Restricted to those individuals who provide verifiable proof of age in accordance with subsection (3).

(c) Taxable under this chapter.

The notice must include an explanation of how each tax has been, or is to be, paid with respect to the delivery sale.

(5) Each person who mails, ships, or otherwise delivers tobacco products in connection with an order for a delivery sale must:

(a) Include as part of the shipping documents, in a clear and conspicuous manner, the following statement: “Tobacco Products: Florida law prohibits shipping to individuals under 18 years of age and requires the payment of all applicable taxes.”

(b) Use a method of mailing, shipping, or delivery which obligates the delivery service to require:

1. The individual submitting the order for the delivery sale or another adult who resides at the individual’s address to sign his or her name to accept delivery of the shipping container. Proof of the legal minimum purchase age of the individual accepting delivery is required only if the individual appears to be under 27 years of age.

2. Proof that the individual is either the addressee or the adult designated by the addressee, in the form of a valid, government-issued identification card bearing a photograph of the individual who signs to accept delivery of the shipping container.

(c) Provide to the delivery service, if such service is used, evidence of full compliance with subsection (7).

If the person accepting a purchase order for a delivery sale delivers the tobacco products without using a delivery service, the person must comply with all of the requirements of this section which apply to a delivery service. Any failure to comply with a requirement of this section constitutes a violation thereof.

(6)(a) Before making sales or shipping tobacco products in connection with sales, a person shall file with the division a statement providing the person’s name, trade name, and the address of the person’s principal place of business, as well as any other place of business.

(b) No later than the 10th day of each month, each person who has made a sale or mailed, shipped, or otherwise delivered tobacco products in connection with any sale during the previous calendar month shall file with the division a memorandum or a copy of the invoice, providing for each sale:

1. The name and address of the individual who submitted the order for the sale.

2. The name and address of the individual who accepted delivery of the tobacco products.

3. The name and address of the person who accepted the order for the sale of the tobacco products.

4. The name and address of the delivery service and the name of the individual making the delivery.

5. The brand or brands of the tobacco products sold in the sale.

6. The quantity of each brand of tobacco products sold in the sale.

(c) A person may comply with the requirements of this subsection by complying with the requirements of 15 U.S.C. s. 376.

(d) This section does not apply to sales of tobacco products by a licensed distributor or to sales of tobacco products by a retailer purchased from a licensed distributor.

(7) Each person accepting a purchase order for a delivery sale shall collect and remit to the division all taxes imposed on tobacco products by this state with respect to the delivery sale. With respect to cigarettes, the collection and remission are not required if the person has obtained proof in the form of the presence of applicable tax stamps or tax-exempt stamps, or other proof that the taxes have already been paid to this state.

(8)(a) Except as otherwise provided in this section, a violation of this section by a person other than an individual who is not an adult is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and:

1. For a first violation of this section, the person shall be fined $1,000 or five times the retail value of the tobacco products involved in the violation, whichever is greater.

2. For a second or subsequent violation of this section, the person shall be fined $5,000 or five times the retail value of the tobacco products involved in the violation, whichever is greater.

(b) A person who is an adult and knowingly submits a false certification under subsection (3) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. For each offense, the person shall be fined $10,000 or five times the retail value of the tobacco products involved in the violation, whichever is greater.

(c) A person who fails to pay any tax required in connection with a delivery sale shall pay, in addition to any other penalty, a penalty of five times the retail value of the tobacco products involved.

(d) Any tobacco products sold or attempted to be sold in a delivery sale not meeting the requirements of this section shall be forfeited to the state pursuant to s. 210.185.

(e) A person who, in connection with a delivery sale, delivers tobacco products on behalf of a delivery service to an individual who is not an adult commits a misdemeanor of the 1third degree, punishable as provided in s. 775.082 or s. 775.083.

(f) Any fixture, equipment, or other material or personal property on the premises of any person who, with the intent to defraud this state, mails or ships tobacco products into this state and fails to satisfy any of the requirements of this section is a contraband article within the definition of s. 932.701(2)(a)3.

(g) An individual who is not an adult and who knowingly violates any provision of this section commits a misdemeanor of the 1third degree, punishable as provided in s. 775.082 or s. 775.083.

(9) The Attorney General, the Attorney General’s designee, a state attorney, or any person who holds a permit under 26 U.S.C. s. 5713 may bring an action in the appropriate court in this state to prevent or restrain violations of this section by any person.

History.—s. 5, ch. 2009-79.

1Note.—Section 775.081 provides only for first and second degree misdemeanors.



210.10 - General powers of the Division of Alcoholic Beverages and Tobacco.

210.10 General powers of the Division of Alcoholic Beverages and Tobacco.—The Division of Alcoholic Beverages and Tobacco has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part. All cigarette permits issued hereunder shall have printed thereon a notice to the effect that such permit is issued subject to the provisions of this part and such rules. The division shall provide upon request without charge to any applicant for a permit a copy of this part and the rules prescribed by it pursuant hereto.

History.—s. 7, ch. 21946, 1943; s. 8, ch. 22645, 1945; s. 1, ch. 26320, 1949; s. 7, ch. 29615, 1955; ss. 16, 35, ch. 69-106; s. 6, ch. 77-421; s. 7, ch. 87-86; s. 18, ch. 98-200; s. 1, ch. 2000-323; s. 2, ch. 2000-340.



210.11 - Refunds; sales of stamps and payment of tax.

210.11 Refunds; sales of stamps and payment of tax.—Whenever any cigarettes upon which stamps have been placed, have been sold and shipped into another state for sale or use therein, or have become unfit for use and consumption or unsalable, or have been destroyed, the dealer involved shall be entitled to a refund or credit of the actual amount of the tax paid with respect to such cigarettes less any discount allowed by the division in the sale of the stamps, upon receipt of satisfactory evidence of the dealer’s right to receive such refund or credit, provided application for refund or credit is made within 9 months after the date the cigarettes were shipped out of the state, became unfit, or were destroyed. Only the division shall sell, or offer for sale, any stamp or stamps issued under this part. The division may redeem unused stamps lawfully in the possession of any person. The division may prescribe necessary rules concerning refunds, credits, sales of stamps, and redemptions under the provisions of this part. Appropriation is hereby made out of revenues collected under this part for payment of such allowances.

History.—s. 8, ch. 21946, 1943; s. 9, ch. 22645, 1945; s. 1, ch. 26320, 1949; s. 5, ch. 29884, 1955; ss. 16, 35, ch. 69-106; s. 9, ch. 79-11; s. 2, ch. 85-294; s. 8, ch. 87-86; s. 2, ch. 88-308; s. 4, ch. 2012-208.



210.12 - Seizures; forfeiture proceedings.

210.12 Seizures; forfeiture proceedings.—

(1) The state, acting by and through the division, may seize, confiscate, and forfeit any cigarettes upon which taxes payable hereunder may be unpaid or which are otherwise held in violation of the requirements of this chapter, and also any vending machine or receptacle in which cigarettes upon which taxes have not been paid are held for sale, or any vending machine that does not have affixed thereto the identification sticker required by s. 210.07, or that does not display at all times at least one package of each brand of cigarettes located therein so the same is clearly visible and arranged in such a manner that the cigarette tax stamp affixed thereto is clearly visible. Such seizure may be made by the division, its duly authorized representative, any sheriff or deputy sheriff, or any police officer.

(2) All fixtures, equipment, and other materials and personal property on the premises of any dealer, retail dealer, or distributing agent who, with intent to defraud the state, fails to keep or make any record, return, report, or inventory required by this part; keeps or makes any false or fraudulent record, return, report, or inventory required by this part; refuses to pay any tax imposed by this part; or attempts in any manner to evade or defeat the requirements of this part shall be forfeited to the state as provided by the Florida Contraband Forfeiture Act.

(3) All cigarettes seized, confiscated, and forfeited to the state under this part shall be destroyed.

(4) The procedure for seizure, the listing, appraisal, advertisement and sale of the property seized, the bond of any claimant, the court proceedings, if any, including the parties, personal service of citation, and other personal services, the services by publication, judicial sale, and all other proceedings for the confiscation and forfeiture of the property for the nonpayment of the taxes shall be regulated, conducted, governed and controlled in the manner provided by chapter 562, relating to the seizure, confiscation and forfeiture of property under the Beverage Law which is incorporated herein by reference except to the extent that such sections may conflict or be inconsistent herewith.

(5) From the proceeds of any sale hereunder the division shall collect the tax on the property, together with a penalty of 50 percent thereof and the costs incurred in such proceedings; the balance, if any, shall be payable by the division to the person in whose possession the said property was found or as the court may direct.

(6) The distribution by the division of the proceeds of the sale from any cigarettes or other property that may be forfeited and confiscated hereunder shall, after the payment of expenses of such forfeiture, be governed by the provisions of this part.

(7) No sale shall be made hereunder to any person except a licensed wholesale or retail dealer authorized to engage in the sale of cigarettes under the laws of Florida. All sales shall be made to the highest and best bidder for cash. The division shall provide for the payment of any taxes payable upon any cigarettes sold hereunder before the same are delivered to any purchaser.

(8) The state attorney for the judicial circuit in which such property was seized shall act as the attorney for the division in such confiscation and forfeiture proceedings.

History.—s. 9, ch. 21946, 1943; s. 10, ch. 22645, 1945; s. 1, ch. 26320, 1949; s. 5, ch. 57-169; ss. 16, 35, ch. 69-106; s. 10, ch. 79-11; s. 9, ch. 87-86; s. 7, ch. 2005-228; s. 5, ch. 2012-208.



210.13 - Determination of tax on failure to file a return.

210.13 Determination of tax on failure to file a return.—If a dealer or other person required to remit the tax under this part fails to file any return required under this part or, having filed an incorrect or insufficient return, fails to file a correct or sufficient return, as the case may require, within 10 days after the giving of notice to the dealer or other person by the Division of Alcoholic Beverages and Tobacco that such return or corrected or sufficient return is required, the division shall determine the amount of tax due by such dealer or other person any time within 3 years after the making of the earliest sale included in such determination and give written notice of such determination to such dealer or other person. Such a determination shall finally and irrevocably fix the tax unless the dealer or other person against whom it is assessed, within 30 days after the giving of notice of such determination, applies to the division for a hearing. Judicial review shall not be granted unless the amount of tax stated in the decision, with penalties thereon, if any, is first deposited with the division, and an undertaking or bond filed in the court in which such cause may be pending in such amount and with such sureties as the court shall approve, conditioned that if such proceeding be dismissed or the decision of the division confirmed, the applicant for review will pay all costs and charges which may accrue against the applicant in the prosecution of the proceeding. At the option of the applicant, such undertaking or bond may be in an additional sum sufficient to cover the tax, penalties, costs, and charges aforesaid, in which event the applicant shall not be required to pay such tax and penalties precedent to the granting of such review by such court.

History.—s. 12, ch. 21946, 1943; s. 13, ch. 22645, 1945; s. 1, ch. 26320, 1949; s. 1, ch. 63-512; ss. 16, 35, ch. 69-106; s. 9, ch. 78-95; s. 10, ch. 87-86; s. 1097, ch. 95-147; s. 1, ch. 2016-190; s. 8, ch. 2016-220.



210.14 - Warrant for collection of taxes.

210.14 Warrant for collection of taxes.—

(1) In addition to all other remedies for the collection of any taxes due under the provisions of this part, the division may issue a warrant under its official seal, which warrant may be filed by the division in the office of the clerk of the circuit court of any county where the delinquent taxpayer owns property. Upon presentation of the warrant, the clerk of the circuit court shall enter it in the judgment docket. The name of the person mentioned in the warrant, the amount of the tax and penalties for which the warrant was issued, and the date such copy was filed shall be included in the record of the warrant. The clerk shall be allowed the same fees as are allowed by law for similar services rendered in judgment execution proceedings. The warrant issued by the division may then be directed to the sheriff of any county commanding that sheriff to levy upon and sell the goods and chattels of the specified delinquent person found within the sheriff’s jurisdiction, for the payment of the amount of such delinquency plus a penalty equal to 50 percent of the amount thereof, and interest on the total at 1 percent per month and the cost of executing the warrant, and to return such warrant to the division and to pay it the money collected by virtue thereof within 60 days after receipt of such warrant.

(2) The amount of the warrant docketed pursuant to subsection (1) shall become a lien upon the title to or the interest in real or personal property of the person against whom the warrant is issued. The sheriff to whom any such warrant is directed shall proceed upon the warrant in all respects and with like effect and in the same manner as prescribed by law in respect to executions issued against goods and chattels upon judgments by a court of record, and the sheriff shall be entitled to the same fees for his or her services in executing the warrant to be collected in the same manner.

(3) In the discretion of the division, a warrant of like terms, force, and effect may be issued and directed to any officer or employee of the division; and in the execution thereof such officer or employee shall have all the power conferred by law upon sheriffs, but shall be entitled to no fee or compensation in excess of the actual expenses paid in the performance of such duty. If a warrant is returned not satisfied in full, the division may from time to time issue new warrants and shall also have the same remedies to enforce the amount due thereunder as if the state had recovered judgment therefor and execution thereon had been returned satisfied.

History.—s. 13, ch. 21946, 1943; s. 14, ch. 22645, 1945; s. 1, ch. 26320, 1949; s. 6, ch. 29884, 1955; ss. 16, 35, ch. 69-106; s. 8, ch. 76-261; s. 11, ch. 79-11; s. 9, ch. 82-118; s. 11, ch. 87-86; s. 1098, ch. 95-147.



210.15 - Permits.

210.15 Permits.—

(1)(a) Every person, firm, or corporation desiring to engage in business as a manufacturer, importer, exporter, distributing agent, or wholesale dealer of cigarettes within this state shall file with the division an application for a cigarette permit for each place of business located within this state or, in the absence of such place of business in this state, for wherever its principal place of business is located. Every application for a cigarette permit shall be made on forms furnished by the division and shall set forth the name under which the applicant transacts or intends to transact business, the location of the applicant’s place of business within the state, if any, and such other information as the division may require. If the applicant has or intends to have more than one place of business dealing in cigarettes within this state, the application shall state the location of each place of business. If the applicant is an association, the application shall set forth the names and addresses of the persons constituting the association, and if a corporation, the names and addresses of the principal officers thereof and any other information prescribed by the division for the purpose of identification. The application shall be signed and verified by oath or affirmation by the owner, if a natural person, and in the case of an association or partnership, members or partners thereof, and in the case of a corporation, by an executive officer thereof or by any person specifically authorized by the corporation to sign the application, to which shall be attached the written evidence of this authority.

(b) Permits shall be issued only to persons of good moral character, who are not less than 18 years of age. Permits to corporations shall be issued only to corporations whose officers are of good moral character and not less than 18 years of age. There shall be no exemptions from the permit fees herein provided to any persons, association of persons, or corporation, any law to the contrary notwithstanding.

(c) No permit under this part or chapter 569 shall be issued, maintained, or renewed if the applicant, its officers, or any person or persons owning directly or indirectly, in the aggregate, more than 10 percent of the ownership interests in the applicant:

1. Has been finally adjudicated as owing $500 or more in delinquent cigarette taxes;

2. Had a permit revoked by the division within the previous 2 years;

3. Has been convicted of selling stolen or counterfeit cigarettes, receiving stolen cigarettes, or being involved in the counterfeiting of cigarettes;

4. Has been convicted within the past 5 years of any offense against the cigarette laws of this state or convicted in this state, any other state, or the United States during the past 5 years of any offense designated as a felony by such state or the United States, or to a corporation, any of whose officers have been so convicted. The term “convicted” shall include an adjudication of guilt on a plea of guilty or a plea of nolo contendere, or the forfeiture of a bond when charged with a crime;

5. Has imported, or caused to be imported, into the United States any cigarette in violation of 19 U.S.C. s. 1681a; or

6. Has imported, or caused to be imported, into the United States, or manufactured for sale or distribution in the United States, any cigarette that does not fully comply with the Federal Cigarette Labeling and Advertising Act (15 U.S.C. ss. 1331 et seq.).

(d) The division may refuse to issue a permit to any person, firm, or corporation whose permit under the cigarette law has been revoked, to any corporation an officer of which has had his or her permit under the cigarette law revoked, or to any person who is or has been an officer of a corporation whose permit has been revoked under the cigarette law. Any permit issued to a firm or corporation prohibited from obtaining such permit under the cigarette law may be revoked by the division.

(e) Prior to an application for a distributing agent, wholesale dealer, or exporter permit being approved, the applicant shall file a set of fingerprints on forms provided by the division. The applicant shall also file a set of fingerprints for any person or persons interested directly or indirectly with the applicant in the business for which the permit is being sought, when so required by the division. If the applicant or any person interested with the applicant, either directly or indirectly, in the business for which the permit is sought shall be such a person as is within the definition of persons to whom a permit shall be denied, then the application may be denied by the division. If the applicant is a partnership, all members of the partnership are required to file said fingerprints, or if a corporation, all principal officers of the corporation are required to file said fingerprints. The cigarette permit for a manufacturer, importer, distributing agent, wholesale dealer, or exporter shall be originally issued at a fee of $100, which sum is to cover the cost of the investigation required before issuing such permit.

(f) The cigarette permits issued under this section shall be renewed from year to year at an annual cost of $100, on or before July 1, upon making application to the division and upon payment of the annual renewal fee.

(g) Permittees, by acceptance of their permits, agree that their places of business or vehicles transporting cigarettes shall always be subject to be inspected and searched without a search warrant for the purpose of ascertaining that all provisions of this part are complied with by authorized employees of the division and also by sheriffs, deputy sheriffs, and police officers during business hours or during any other time such premises are occupied by the permittee or other persons. Retail cigarette dealers and manufacturers’ representatives, by dealing in cigarettes, agree that their places of business or vehicles transporting cigarettes shall always be subject to inspection and search without a search warrant for the purpose of ascertaining that all provisions of this part are complied with by authorized employees of the division and also by sheriffs, deputy sheriffs, and police officers during business hours or other times when the premises are occupied by the retail dealer or manufacturers’ representatives or other persons.

(h) No retail sales of cigarettes may be made at a location for which a wholesale dealer, distributing agent, or exporter permit has been issued. The excise tax on sales made to any traveling location, such as an itinerant store or industrial caterer, shall be paid into the General Revenue Fund unallocated. Cigarettes may be purchased for retail purposes only from a person holding a wholesale dealer permit. The invoice for the purchase of cigarettes must show the place of business for which the purchase is made and the cigarettes cannot be transferred to any other place of business for the purpose of resale.

(2) The division may not furnish stamps to evidence the payment of the taxes on cigarettes except to qualified wholesale dealers.

(3) Upon approval of the application, the division shall grant and issue to each applicant a cigarette permit for each place of business set forth in the application. Cigarette permits shall not be assignable and shall be valid only for the persons in whose names issued and for the transaction of business at the places designated therein and shall at all times be conspicuously displayed at the places for which issued.

(4) All permits of distributing agents, wholesale dealers, or exporters shall remain in force and effect until July 1 following their issuance, or until suspended or revoked for cause by the division, or surrendered by the permitholder.

(5) Whenever any permit issued under the provisions of this part is destroyed or lost, the holder thereof shall immediately make application for a duplicate permit on a form prescribed by the division, which application shall be filed with the division. The said application shall be under oath and shall state that the applicant is a holder of a valid permit which has been destroyed or lost as the case may be and that the said permit has not been suspended or revoked for cause by the division or surrendered by the permitholder.

(6) Applicants for a permit hereunder, by the acceptance of such permit, agree that their places of business covered by such permit shall always be subject to be inspected and searched without search warrant by the division or any of its authorized assistants and also by sheriffs, deputy sheriffs or police officers.

(7) The division shall promulgate suitable rules for carrying out the provisions of this section.

(8) Every person, firm, corporation, or business entity who deals in, or sells, stores, or operates as a wholesale dealer in, cigarettes, or who acts as a cigarette distributing agent or exporter in any manner whatsoever, and who does so without a cigarette permit as required by this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 14, ch. 21946, 1943; s. 15, ch. 22645, 1945; s. 1, ch. 26320, 1949; ss. 7, 8, ch. 29884, 1955; s. 6, ch. 57-169; s. 3, ch. 61-399; s. 2, ch. 63-486; s. 2, ch. 67-45; ss. 16, 35, ch. 69-106; s. 3, ch. 76-168; s. 8, ch. 77-121; s. 1, ch. 77-421; s. 1, ch. 77-457; ss. 1, 3, ch. 78-351; s. 2, ch. 81-318; s. 12, ch. 87-86; s. 2, ch. 89-293; s. 1, ch. 91-97; s. 1099, ch. 95-147; s. 8, ch. 2005-228; s. 6, ch. 2012-208.



210.151 - Initial temporary cigarette permits.

210.151 Initial temporary cigarette permits.—When a person has filed a completed application which does not on its face disclose any reason for denying a cigarette permit under s. 210.15, the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation shall issue a temporary initial permit of the same type and series for which the application has been submitted, which is valid for all purposes under this chapter.

(1) A temporary initial permit shall be valid for up to 90 days and may be extended by the division for up to an additional 90 days for good cause. The division may at any time during such period grant or deny the permit applied for, notwithstanding s. 120.60.

(2) A temporary initial permit expires and may not be continued or extended beyond the date the division denies the permit applied for; beyond 14 days after the date the division approves the permit applied for; beyond the date the applicant pays the permit fee and the division issues the permit applied for; or beyond the date the temporary permit otherwise expires by law, whichever date occurs first.

(3) Each applicant seeking a temporary initial cigarette permit shall pay to the division for such permit a fee of $100.

(4) Any fee or penalty collected under the provisions of this section shall be deposited into the Alcoholic Beverage and Tobacco Trust Fund.

History.—ss. 1, 3, ch. 91-131; s. 15, ch. 94-218; s. 2, ch. 2000-323.



210.16 - Revocation or suspension of permit.

210.16 Revocation or suspension of permit.—

(1) The Division of Alcoholic Beverages and Tobacco is given full power and authority to revoke the permit of any person receiving a permit to engage in business under this part or chapter 569 for violation of any of the provisions of this part or chapter 569.

(2) The division shall revoke the permit or permits of any person who would be ineligible to obtain a new license or renew a license by reason of any of the conditions for permitting provided in s. 210.15(1)(c)1.-6.

(3) The division may suspend for a reasonable period of time or revoke, in its discretion, the permits issued under the provisions of this part or chapter 569 to any person who has violated any other provision of this part or chapter 569.

(4) At the discretion of the wholesale dealer making the sale, credit for the sale of tobacco products may be extended to a retail dealer that has been issued a permit pursuant to chapter 569. Upon submission of proof to the division by a wholesale dealer, the division shall suspend or deny the renewal of a retail permit to any person or, if a corporation, to any officer or stockholder of the corporation who has failed to satisfy the terms of a civil judgment obtained against the person, corporation, officer, or stockholder for failure to pay for tobacco products purchased from a wholesale dealer. The permit shall remain suspended until the retail dealer submits proof to the division that it has entered into an agreed payment plan with the wholesale dealer or satisfied the civil judgment in full.

(5) No person whose permit for any place of business has been revoked shall engage in business under this part or chapter 569 at such place of business after such revocation until a new permit is issued. No person whose permit for any place of business has been revoked shall be permitted to have said permit renewed, or to obtain an additional cigarette permit for any other place of business, for a period of 2 years after the date such revocation becomes final.

(6) In addition to the suspension or revocation of permits, the division may impose civil penalties against holders of permits for violations of this part or rules and regulations relating thereto. No civil penalty so imposed shall exceed $2,500 for each offense, and all amounts collected shall be deposited with the Chief Financial Officer to the credit of the General Revenue Fund. If the holder of the permit fails to pay the civil penalty, his or her permit shall be suspended for such period of time as the division may specify.

History.—s. 14, ch. 21946, 1943; s. 15, ch. 22645, 1945; s. 1, ch. 26320, 1949; s. 1, ch. 63-512; ss. 16, 35, ch. 69-106; s. 1, ch. 72-159; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 9, ch. 78-95; ss. 2, 3, ch. 78-351; s. 2, ch. 81-318; s. 13, ch. 87-86; s. 2, ch. 91-97; s. 1100, ch. 95-147; s. 180, ch. 2003-261; s. 9, ch. 2005-228; s. 1, ch. 2012-72.



210.1605 - Renewal of permit.

210.1605 Renewal of permit.—

(1) A permit may be renewed after its expiration only by filing with the division a delinquent application for approval and upon payment of a penalty of $20 for each month or part of a month of such delinquency. A permit not renewed within 60 days after its expiration date shall be canceled by the division unless the permit is involved in litigation. However, the division may allow a permittee to renew a permit after the 60-day period for good and sufficient cause.

(2) Any fee or penalty collected under the provisions of this section shall be deposited into the Alcoholic Beverage and Tobacco Trust Fund.

History.—ss. 2, 3, ch. 91-131; s. 3, ch. 2000-323.



210.161 - Examination of records.

210.161 Examination of records.—The division, or any employee designated by it, shall have the power and authority to examine into the business, books, records, and accounts of any permittee and to issue subpoenas to said permittee or any other person from whom information is desired and to take depositions of witnesses within or without the state. The division, or any employee designated by it, may administer oaths and issue subpoenas. The provisions of the civil law of the state in relation to enforcing obedience to a subpoena lawfully issued by a judge or other person duly authorized to issue subpoenas in civil cases shall apply to a subpoena issued by the division, or any employee designated by it, as authorized in this section, and may be enforced by writ of attachment to be issued by the division, or any employee designated by it, for such witness to compel him or her to attend before the division, or any employee designated by it, and give testimony and to bring and produce such books, papers, and documents as may be required for examination. The division, or any employee designated by it, may punish any willful refusal to so appear or give testimony by citation of any witness before the circuit court which shall punish such witness for contempt as in cases of refusal to obey the orders and process of the circuit court. The division may in such cases pay such attendance and mileage fees as are permitted to witnesses in civil cases appearing before the circuit court.

History.—s. 2, ch. 78-351; s. 2, ch. 81-318; s. 3, ch. 91-97; s. 1101, ch. 95-147.



210.18 - Penalties for tax evasion; reports by sheriffs.

210.18 Penalties for tax evasion; reports by sheriffs.—

(1) Any person who possesses or transports any unstamped packages of cigarettes upon the public highways, roads, or streets in the state for the purpose of sale; or who sells or offers for sale unstamped packages of cigarettes in violation of the provisions of this part; or who willfully attempts in any manner to evade or defeat any tax imposed by this part, or the payment thereof, is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person who has been convicted of a violation of any provision of the cigarette tax law and who is thereafter convicted of a further violation of the cigarette tax law is, upon conviction of such further offense, guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Except as otherwise provided in this section, any person who fails, neglects, or refuses to comply with, or violates the provisions of, this part or the rules adopted by the division under this part commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person who has been convicted of a violation of any provision of the cigarette tax law and who is thereafter convicted of a further violation of the cigarette tax law is, upon conviction of such further offense, guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any person who falsely or fraudulently makes, forges, alters, or counterfeits any stamp prescribed by the division under the provisions of this part; or causes or procures to be falsely or fraudulently made, forged, altered, or counterfeited any such stamp; or knowingly and willfully utters, purchases, passes or tenders as true any such false, altered, or counterfeited stamp; or, with the intent to defraud the state, fails to comply with any other requirement of this part commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4)(a) Any person or corporation that owns or is in possession of any cigarettes upon which a tax is imposed by the cigarette law, or would be imposed if such cigarettes were manufactured in or brought into this state in accordance with the regulatory provisions of the cigarette law, and upon which such tax has not been paid is, in addition to the fines and penalties otherwise provided in the cigarette law, personally liable for the amount of the tax imposed on such cigarettes; and the division may collect such tax from such person or corporation by suit or by restitution if the taxpayer is convicted, found guilty, or pleads nolo contendere or guilty to any crime under this chapter. This paragraph is applicable even if adjudication is withheld.

(b) This subsection does not apply to a manufacturer or distributor licensed under the cigarette law, to a state bonded warehouse, or to a person possessing not in excess of three cartons of such cigarettes, which cigarettes were purchased by such possessor outside the state in accordance with the laws of the place where purchased and brought into this state by such possessor. The burden of proof that such cigarettes were purchased outside the state and in accordance with the laws of the place where purchased shall in all cases be upon the possessor of such cigarettes.

(5)(a) All cigarettes on which taxes are imposed by the cigarette law, or would be imposed if such cigarettes were manufactured in or brought into this state in accordance with the regulatory provisions of such law, which are found in the possession or custody or within the control of any person for the purpose of being sold or removed by him or her in fraud of the cigarette law or with design to evade payment of such taxes may be seized by the division or any supervisor, sheriff, deputy sheriff, or other law enforcement agent and shall be forfeited to the state.

(b) This subsection does not apply to a person possessing not in excess of three cartons of cigarettes, which cigarettes were purchased by such possessor outside the state in accordance with the laws of the place where purchased and brought into this state by such possessor.

(6)(a) Every person, firm, or corporation, other than a licensee under the provisions of this part, who possesses, removes, deposits, or conceals, or aids in the possessing, removing, depositing, or concealing of, any unstamped cigarettes is presumed to have knowledge that they have not been taxed and commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) This section does not apply to a person possessing not in excess of three cartons of such cigarettes purchased by such possessor outside the state in accordance with the laws of the place where purchased and brought into this state by such possessor. The burden of proof that such cigarettes were purchased outside the state and in accordance with the laws of the place where purchased shall in all cases be upon the possessor of such cigarettes.

(7) Any sheriff, deputy sheriff, police officer, or state law enforcement officer, upon the seizure of any unstamped cigarettes under this section, shall promptly report such seizure to the division or its representative, together with a description of all such unstamped cigarettes seized, so that the state may be kept informed as to the size and magnitude of the illicit cigarette business. The division shall keep records showing the number of seizures and seized cigarettes reported to, or seized by, the division.

(8)(a) It is unlawful for any person to conspire with any other person or persons to do any act in violation of the provisions of this part, when any one or more of such persons does or commits any act to effect the object of the conspiracy.

(b) Any person who violates the provisions of this subsection:

1. If the act conspired to be done would constitute a misdemeanor, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

2. If the act conspired to be done would constitute a felony, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(9) Notwithstanding any other provision of law, the sale or possession for sale of counterfeit cigarettes by any person or by a manufacturer, importer, distributing agent, wholesale dealer, or retail dealer shall result in the seizure of the product and related machinery by the division or any law enforcement agency.

(10) It is unlawful to sell or possess with the intent to sell counterfeit cigarettes, as defined in s. 210.01(22).

(a) A person who does not hold a permit or holds a retail permit under the provisions of this chapter and who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, and is subject to the imposition of fines and additional penalties as follows:

1. If the quantity of counterfeit cigarettes sold or possessed with the intent to sell is less than two cartons or the equivalent, the fine for a first violation shall not exceed $1,000 or five times the retail value of the counterfeit cigarettes, whichever is greater. A subsequent violation may result in the imposition of a fine not to exceed $5,000 or five times the retail value of the counterfeit cigarettes, whichever is greater, and shall result in revocation of the retail permit by the division.

2. If the quantity of counterfeit cigarettes sold or possessed with the intent to sell is two cartons or more or the equivalent, the fine for a first violation shall not exceed $2,000 or five times the retail value of the counterfeit cigarettes, whichever is greater. A subsequent violation may result in the imposition of a fine not to exceed $50,000 or five times the retail value of the counterfeit cigarettes, whichever is greater, and shall result in revocation of the retail permit by the division.

(b) A person who holds a permit, other than a retail permit, under the provisions of this chapter and who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, and is subject to the imposition of fines and additional penalties as follows:

1. If the quantity of counterfeit cigarettes sold or possessed with the intent to sell is less than 10 cartons or the equivalent, the fine for a first violation shall not exceed $1,000 or five times the retail value of the counterfeit cigarettes, whichever is greater. A subsequent violation may result in the imposition of a fine not to exceed $5,000 or five times the retail value of the counterfeit cigarettes, whichever is greater, and shall result in revocation of the permit by the division.

2. If the quantity of counterfeit cigarettes sold or possessed with the intent to sell is 10 cartons or more or the equivalent, the fine for a first violation shall not exceed $2,000 or five times the retail value of the counterfeit cigarettes, whichever is greater. A subsequent violation may result in the imposition of a fine not to exceed $50,000 or five times the retail value of the counterfeit cigarettes, whichever is greater, and shall result in revocation of the permit by the division.

For purposes of this subsection, any counterfeit cigarettes seized by the division shall be destroyed.

(11) The division shall create a toll-free number for reporting violations of this part. Upon a determination that a violation has occurred, the informant who provided the information that led to the determination shall be paid a reward of up to 50 percent of the fine levied and paid under this section. A notice must be conspicuously displayed in every location where cigarettes are sold which contains the following provision in conspicuous type: “NOTICE TO CUSTOMER: FLORIDA LAW PROHIBITS THE POSSESSION OR SALE OF UNSTAMPED CIGARETTES. REPORT VIOLATIONS TO (TOLL-FREE NUMBER). YOU MAY BE ELIGIBLE FOR A CASH REWARD.” This notice must be provided at the expense of the retail dealer.

History.—s. 16, ch. 21946, 1943; s. 17, ch. 22645, 1945; s. 1, ch. 26320, 1949; ss. 16, 35, ch. 69-106; s. 1, ch. 69-253; s. 1, ch. 69-254; s. 1, ch. 69-275; s. 1, ch. 69-276; s. 1, ch. 69-397; s. 121, ch. 71-136; s. 20, ch. 73-334; s. 61, ch. 77-104; s. 2, ch. 77-421; s. 12, ch. 79-11; s. 1, ch. 84-19; s. 14, ch. 87-86; s. 6, ch. 89-293; s. 17, ch. 91-224; s. 1102, ch. 95-147; s. 10, ch. 2005-228; s. 6, ch. 2009-79; s. 7, ch. 2012-208.



210.1801 - Exempt cigarettes for members of recognized Indian tribes.

210.1801 Exempt cigarettes for members of recognized Indian tribes.—

(1) Notwithstanding any provision of this chapter to the contrary, a member of an Indian tribe recognized in this state who purchases cigarettes on an Indian reservation for his or her own use is exempt from paying a cigarette tax and surcharge. However, such member purchasing cigarettes outside of an Indian reservation or a nontribal member purchasing cigarettes on an Indian reservation is not exempt from paying the cigarette tax or surcharge when purchasing cigarettes within this state. Accordingly, the tax and surcharge shall apply to all cigarettes sold on an Indian reservation to a nontribal member, and evidence of such tax or surcharge shall be by means of an affixed cigarette tax and surcharge stamp.

(2) In order to ensure an adequate quantity of cigarettes on Indian reservations which may be purchased by tribal members who are exempt from the cigarette tax and surcharge, the division shall provide recognized Indian tribes within this state with Indian-tax-and-surcharge-exemption coupons as set forth in this section. A reservation cigarette seller shall present such Indian-tax-and-surcharge-exemption coupons to a wholesale dealer licensed in this state in order to purchase stamped cigarettes that are exempt from the imposition of the cigarette tax and surcharge. A tribal member may purchase cigarettes that are exempt from the cigarette tax and surcharge from a reservation cigarette seller even though such cigarettes have an affixed cigarette tax-and-surcharge stamp.

(3) Indian-tax-and-surcharge-exemption coupons shall be provided to the recognized governing body of each Indian tribe to ensure that each Indian tribe can obtain cigarettes that are exempt from the tax and surcharge which are for the use of the tribe or its members. The Indian-tax-and-surcharge-exemption coupons shall be provided to the Indian tribes quarterly. It is intended that each Indian tribe will distribute the Indian-tax-and-surcharge-exemption coupons to reservation cigarette sellers on such tribe’s reservation. Only Indian tribes or reservation cigarette sellers on their reservations may redeem such Indian-tax-and-surcharge-exemption coupons pursuant to this section.

(a) The number of Indian-tax-and-surcharge-exemption coupons to be given to the recognized governing body of each Indian tribe shall be based upon the probable demand of the tribal members on the tribe’s reservation plus the number needed for official tribal use. The annual total number of Indian-tax-and-surcharge-exemption coupons to be given to the recognized governing body of each Indian tribe shall be calculated by multiplying the number of members of the tribe times five packs of cigarettes times 365.

(b) Each wholesale dealer shall keep records of transactions involving Indian-tax-and-surcharge-exemption coupons and shall submit appropriate documentation to the division when claiming a refund as set forth in this section. Documentation must contain at least the following information:

1. The identity of the Indian tribe from which an Indian-tax-and-surcharge-exemption coupon is received;

2. The identity and the quantity of the product for which an Indian-tax-and-surcharge-exemption coupon is provided;

3. The date of issuance and the date of expiration of the Indian-tax-and-surcharge-exemption coupon; and

4. Any other information as the division may deem appropriate.

(4)(a) An Indian tribe may purchase cigarettes for its own official use from a wholesale dealer without payment of the cigarette tax and surcharge to the extent that the Indian tribe provides the wholesale dealer with Indian-tax-and-surcharge-exemption coupons entitling the Indian tribe to purchase such quantities of cigarettes as allowed by each Indian-tax-and-surcharge-exemption coupon without paying the cigarette tax and surcharge.

(b) A tribal member may purchase cigarettes for his or her own use without payment of the cigarette tax and surcharge if the tribal member makes such purchase on a qualified reservation.

(c) A reservation cigarette seller may purchase cigarettes for resale without payment of the cigarette tax from a wholesale dealer licensed pursuant to this chapter:

1. If the reservation cigarette seller brings the cigarettes or causes them to be delivered onto a qualified reservation for resale on the reservation;

2. To the extent that the reservation cigarette seller provides the wholesale dealer with Indian-tax-and-surcharge-exemption coupons entitling the reservation cigarette seller to purchase such quantities of cigarettes as allowed on each Indian-tax-and-surcharge-exemption coupon without paying the cigarette tax and surcharge; and

3. If the cigarettes are affixed with a cigarette tax and surcharge stamp.

(d) A wholesale dealer may not collect the cigarette tax and surcharge from any purchaser if the purchaser gives the dealer Indian-tax-and-surcharge-exemption coupons that entitle the purchaser to purchase such quantities of cigarettes as allowed on each such Indian-tax-and-surcharge-exemption coupon without paying the cigarette tax and surcharge.

(5) A wholesale dealer who has one or more Indian-tax-and-surcharge-exemption coupons may file a claim for a refund with respect to any cigarette tax previously paid on cigarettes that the wholesale dealer sold without collecting the tax because the dealer accepted an Indian-tax-and-surcharge-exemption coupon from a purchaser pursuant to this section.

(6) If an Indian tribe enters into an agreement with the state and the Legislature approves such agreement regarding the sale and distribution of cigarettes on the tribe’s reservation, the terms of the agreement take precedence over the provisions of this section and exempt the tribe from the tax and surcharge if the tax and surcharge are specifically addressed in the agreement. The sale or distribution, including transportation, of any cigarettes to the tribe’s reservation shall be in accordance with the provisions of the agreement. The agreement must provide for revenue sharing between the tribe and the state relating to the imposition and collection of the taxes imposed by ss. 210.02 and 210.30 and the surcharges imposed by ss. 210.011 and 210.276 and must, at a minimum, provide for the state to receive as revenue sharing from the tribe the full amounts of the surcharges imposed by ss. 210.011 and 210.276.

History.—s. 10, ch. 2009-79; s. 31, ch. 2010-5.



210.181 - Civil penalties.

210.181 Civil penalties.—

(1) Except as provided in s. 210.16(6), whoever knowingly omits, neglects, or refuses to comply with any duty imposed upon him or her by this part, or to do or cause to be done any of the things required by this part, or does anything prohibited by this part shall, in addition to any other penalty provided in this part, be liable for a fine of $1,000 or five times the retail value of the cigarettes involved, whichever is greater.

(2) Whoever fails to pay any tax imposed by this part at the time prescribed by law or rules shall, in addition to any other penalty provided in this part, be liable for a penalty of five times the unpaid tax due.

History.—s. 11, ch. 2005-228; s. 2, ch. 2012-72.



210.185 - Prohibition on sale or distribution of cigarettes; criminal penalties; administrative sanctions; applicability.

210.185 Prohibition on sale or distribution of cigarettes; criminal penalties; administrative sanctions; applicability.—

(1) PROHIBITIONS.—It is unlawful for any person:

(a) To sell or distribute in this state; to acquire, hold, own, possess, or transport, for sale or distribution in this state; or to import, or cause to be imported, into this state for sale or distribution in this state:

1. Any cigarettes the package of which:

a. Bears any statement, label, stamp, sticker, or notice indicating that the manufacturer did not intend the cigarettes to be sold, distributed, or used in the United States, including but not limited to labels stating “For Export Only,” “U.S. Tax-Exempt,” “For Use Outside U.S.,” or similar wording; or

b. Does not comply with:

(I) All requirements imposed by or under federal law regarding warnings and other information on packages of cigarettes manufactured, packaged, or imported for sale, distribution, or use in the United States, including but not limited to the precise warning labels specified in the Federal Cigarette Labeling and Advertising Act, 15 U.S.C. s. 1333; and

(II) All federal trademark and copyright laws;

2. Any cigarettes imported into the United States in violation of 26 U.S.C. s. 5754 or any other federal law, or implementing federal regulations;

3. Any cigarettes that a person otherwise knows or has reason to know the manufacturer did not intend to be sold, distributed, or used in the United States; or

4. Any cigarettes for which there has not been submitted to the Secretary of the United States Department of Health and Human Services the list or lists of the ingredients added to tobacco in the manufacture of those cigarettes required by the Federal Cigarette Labeling and Advertising Act, 15 U.S.C. s. 1335a;

(b) To alter the package of any cigarettes, before sale or distribution to the ultimate consumer, so as to remove, conceal, or obscure any statement, label, stamp, sticker, or notice described in sub-subparagraph (a)1.a. or any health warning that is not specified in or does not conform with the requirements of the Federal Cigarette Labeling and Advertising Act, 15 U.S.C. s. 1333;

(c) To affix any stamp required under this part to the package of any cigarettes described in paragraph (a) or altered in violation of paragraph (b).

(2) DOCUMENTATION.—On or before the 10th day of each month, each person permitted to affix the tax stamp to cigarettes shall file with the division, for all cigarettes imported into the United States to which the person has affixed the tax stamp in the preceding month, a copy of the permit issued under the Internal Revenue Code, 26 U.S.C. s. 5713, to the person importing the cigarettes into the United States which allows that person to import those cigarettes; a copy of the customs form containing, with respect to the cigarettes, the internal revenue tax information required by the United States Bureau of Alcohol, Tobacco and Firearms; and a statement, signed by an officer of the manufacturer or importer under penalty of perjury, certifying that the manufacturer or importer has complied with the package health warning and ingredient reporting requirements of the Federal Cigarette Labeling and Advertising Act, 15 U.S.C. ss. 1333 and 1335a, with respect to those cigarettes.

(3) CRIMINAL PENALTIES.—Any person who violates subsection (1), either knowing or having reason to know he or she is doing so, or who fails to comply with subsection (2), commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) ADMINISTRATIVE SANCTIONS.—

(a) The division may revoke or suspend the permit of any distributing agent or wholesale dealer, or the retail tobacco dealer permit of any retailer, and impose on the permittee a civil penalty, in an amount not to exceed the greater of 500 percent of the retail value of the cigarettes involved or $5,000, upon finding a violation of this section or any implementing rule adopted by the division.

(b) Cigarettes that are acquired, held, owned, possessed, transported in, imported into, or sold or distributed in this state in violation of this section are considered contraband and are subject to seizure and forfeiture under this part. Any cigarettes so seized and forfeited shall be destroyed. The cigarettes are considered contraband whether the violation of this section is knowing or otherwise.

(5) UNFAIR TRADE PRACTICES.—A violation of subsection (1) or subsection (2) constitutes an unlawful trade practice under part II of chapter 501 and, in addition to any remedies or penalties set forth in this section is subject to any remedies or penalties available for a violation of that part.

(6) GENERAL PROVISIONS.—

(a) The division shall enforce this section. However, at the request of the division, any law enforcement agency shall enforce this section.

(b) For the purpose of enforcing this act, the division and any agency to which the division has delegated enforcement responsibility may request information from any state or local agency, and may share information with, and request information from, any federal agency or any agency of any other state or any local agency thereof.

(c) In addition to any other remedy provided by law, including enforcement as provided in paragraph (a), any person may bring an action for appropriate injunctive or other equitable relief for a violation of this section; for actual damages, if any, sustained by reason of the violation; and, as determined by the court, for interest on the damages from the date of the complaint, taxable costs, and reasonable attorney’s fees. If the trier of fact finds that the violation is flagrant, it may increase recovery to an amount not in excess of 3 times the actual damages sustained by reason of the violation.

(7) DEFINITIONS.—As used in this section, the term:

(a) “Cigarette” means:

1. Any roll of tobacco wrapped in paper or tobacco leaf or in any substance not containing tobacco, including a bidi, kretek, or other similar product, which is to be burned;

2. Any roll of tobacco wrapped in any substance containing tobacco, including a bidi, kretek, or other similar product, which, because of its appearance, the type of tobacco used in the filler, or its packaging or labeling is likely to be offered to or purchased by consumers as a cigarette described in subparagraph 1.; or

3. Loose rolling tobacco that, because of its appearance, type, packaging, or labeling, is likely to be offered to or purchased by consumers as tobacco for making cigarettes.

(b) “Importer” means “importer” as that term is defined in 26 U.S.C. s. 5702(l).

(c) “Package” means “package” as that term is defined in 15 U.S.C. s. 1332(4).

(8) APPLICABILITY.—

(a) This section does not apply to cigarettes allowed to be imported or brought into the United States for personal use and cigarettes sold or intended to be sold as duty-free merchandise by a duty-free sales enterprise in accordance with 19 U.S.C. s. 1555(b) and any implementing regulations, but this section does apply to any such cigarettes that are brought back into the customs territory for resale within the customs territory.

(b) The penalties provided in this section are in addition to any penalties imposed under any other law.

History.—s. 2, ch. 2000-251.



210.19 - Records to be kept by division.

210.19 Records to be kept by division.—The division shall keep records showing the total amount of taxes collected, which records shall be open to the public during the regular office hours of the division. The division shall maintain records that identify which agent or wholesale dealer affixed the tax stamp to each package of cigarettes. The identifying records must be made available for public inspection and retained for at least 3 years.

History.—s. 1, ch. 26320, 1949; ss. 16, 35, ch. 69-106; s. 14, ch. 72-360; s. 13, ch. 79-11; s. 3, ch. 2000-251.



210.20 - Employees and assistants; distribution of funds.

210.20 Employees and assistants; distribution of funds.—

(1) The division under the applicable rules of the Department of Management Services shall have the power to employ such employees and assistants and incur such other expenses as may be necessary for the administration of this part, within the limits of an appropriation for the operation of the Department of Business and Professional Regulation as may be authorized by the General Appropriations Act.

(2) As collections are received by the division from such cigarette taxes, it shall pay the same into a trust fund in the State Treasury designated “Cigarette Tax Collection Trust Fund” which shall be paid and distributed as follows:

(a) The division shall from month to month certify to the Chief Financial Officer the amount derived from the cigarette tax imposed by s. 210.02, less the service charges provided for in s. 215.20 and less 0.9 percent of the amount derived from the cigarette tax imposed by s. 210.02, which shall be deposited into the Alcoholic Beverage and Tobacco Trust Fund, specifying the amounts to be transferred from the Cigarette Tax Collection Trust Fund and credited on the basis of 2.9 percent of the net collections to the Revenue Sharing Trust Fund for Counties and 29.3 percent of the net collections for the funding of indigent health care to the Public Medical Assistance Trust Fund.

1(b) Beginning July 1, 2004, and continuing through June 30, 2013, the division shall from month to month certify to the Chief Financial Officer the amount derived from the cigarette tax imposed by s. 210.02, less the service charges provided for in s. 215.20 and less 0.9 percent of the amount derived from the cigarette tax imposed by s. 210.02, which shall be deposited into the Alcoholic Beverage and Tobacco Trust Fund, specifying an amount equal to 1.47 percent of the net collections, and that amount shall be paid to the Board of Directors of the H. Lee Moffitt Cancer Center and Research Institute, established under s. 1004.43, by warrant drawn by the Chief Financial Officer. Beginning July 1, 2014, and continuing through June 30, 2033, the division shall from month to month certify to the Chief Financial Officer the amount derived from the cigarette tax imposed by s. 210.02, less the service charges provided for in s. 215.20 and less 0.9 percent of the amount derived from the cigarette tax imposed by s. 210.02, which shall be deposited into the Alcoholic Beverage and Tobacco Trust Fund, specifying an amount equal to 4.04 percent of the net collections, and that amount shall be paid to the Board of Directors of the H. Lee Moffitt Cancer Center and Research Institute, established under s. 1004.43, by warrant drawn by the Chief Financial Officer. These funds are appropriated monthly out of the Cigarette Tax Collection Trust Fund, to be used for lawful purposes, including constructing, furnishing, equipping, financing, operating, and maintaining cancer research and clinical and related facilities; furnishing, equipping, operating, and maintaining other properties owned or leased by the H. Lee Moffitt Cancer Center and Research Institute; and paying costs incurred in connection with purchasing, financing, operating, and maintaining such equipment, facilities, and properties. In fiscal years 2004-2005 and thereafter, the appropriation to the H. Lee Moffitt Cancer Center and Research Institute authorized by this subparagraph shall not be less than the amount that would have been paid to the H. Lee Moffitt Cancer Center and Research Institute in fiscal year 2001-2002, had this subparagraph been in effect.

1(c) Beginning July 1, 2013, and continuing through June 30, 2033, the division shall from month to month certify to the Chief Financial Officer the amount derived from the cigarette tax imposed by s. 210.02, less the service charges provided for in s. 215.20 and less 0.9 percent of the amount derived from the cigarette tax imposed by s. 210.02, which shall be deposited into the Alcoholic Beverage and Tobacco Trust Fund, specifying an amount equal to 1 percent of the net collections, and that amount shall be deposited into the Biomedical Research Trust Fund in the Department of Health. These funds are appropriated annually in an amount not to exceed $3 million from the Biomedical Research Trust Fund for the Department of Health and the Sanford-Burnham Medical Research Institute to work in conjunction for the purpose of establishing activities and grant opportunities in relation to biomedical research.

(3) After all distributions hereinabove provided for have been made, the balance of the revenue produced from the tax imposed by this part shall be deposited in the General Revenue Fund.

History.—s. 17, ch. 21946, 1943; s. 18, ch. 22645, 1945; s. 1, ch. 26320, 1949; s. 16, ch. 26869, 1951; s. 1, ch. 29827, 1955; s. 7, ch. 57-169; s. 2, ch. 61-119; s. 3, ch. 61-493; s. 1, ch. 67-437; ss. 3, 5, ch. 68-30; ss. 16, 35, ch. 69-106; ss. 8, 9, ch. 72-360; s. 3, ch. 77-409; s. 14, ch. 79-11; s. 3, ch. 85-294; s. 3, ch. 86-123; s. 15, ch. 87-86; ss. 22, 80, ch. 90-132; s. 113, ch. 91-112; s. 81, ch. 92-279; s. 55, ch. 92-326; s. 16, ch. 94-218; s. 1, ch. 98-286; s. 28, ch. 2000-355; s. 32, ch. 2001-60; s. 914, ch. 2002-387; s. 2, ch. 2002-393; s. 18, ch. 2003-1; s. 181, ch. 2003-261; s. 1, ch. 2009-58; s. 3, ch. 2012-32; s. 3, ch. 2013-42; s. 8, ch. 2014-38.

1Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



210.201 - H. Lee Moffitt Cancer Center and Research Institute facilities; establishment; funding.

1210.201 H. Lee Moffitt Cancer Center and Research Institute facilities; establishment; funding.—The Board of Directors of the H. Lee Moffitt Cancer Center and Research Institute shall construct, furnish, and equip, and shall covenant to complete, the cancer research and clinical and related facilities of the H. Lee Moffitt Cancer Center and Research Institute funded with proceeds from the Cigarette Tax Collection Trust Fund pursuant to s. 210.20. Moneys transferred to the Board of Directors of the H. Lee Moffitt Cancer Center and Research Institute pursuant to s. 210.20 may be used to secure financing to pay costs related to constructing, furnishing, equipping, operating, and maintaining cancer research and clinical and related facilities; furnishing, equipping, operating, and maintaining other leased or owned properties; and paying costs incurred in connection with purchasing, financing, operating, and maintaining such equipment, facilities, and properties as provided in s. 210.20. Such financing may include the issuance of tax-exempt bonds or other forms of indebtedness by a local authority, municipality, or county pursuant to parts II and III of chapter 159. Such bonds shall not constitute state bonds for purposes of s. 11, Art. VII of the State Constitution, but shall constitute bonds of a “local agency,” as defined in s. 159.27(4). The cigarette tax dollars pledged to facilities pursuant to s. 210.20 may be replaced annually by the Legislature from tobacco litigation settlement proceeds.

History.—s. 2, ch. 98-286; s. 3, ch. 2002-393; s. 4, ch. 2012-32.

1Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



210.22 - Declaration of legislative intent.

210.22 Declaration of legislative intent.—In the event that any section or clause hereof shall for any reason be held or declared invalid, the same shall be eliminated and the remaining portion or portions hereof shall remain in full force and effect as if such invalid clause or section had not been incorporated herein, provided that ss. 210.03 and 210.20 are declaratory of the specific legislative intent in the passage of this part, and should either of said sections be declared unconstitutional, ineffective, or invalid, then in such event, the entire part shall become inoperative and void.

History.—s. 3, ch. 26320, 1949; s. 16, ch. 87-86.






Part II - TAX ON TOBACCO PRODUCTS OTHER THAN CIGARETTES ORCIGARS (ss. 210.25-210.75)

210.25 - Definitions.

210.25 Definitions.—As used in this part:

(1) “Affiliate” means a manufacturer or other person that directly or indirectly, through one or more intermediaries, controls or is controlled by a distributor or that is under common control with a distributor.

(2) “Business” means any trade, occupation, activity, or enterprise engaged in for the purpose of selling or distributing tobacco products in this state.

(3) “Consumer” means any person who has title to or possession of tobacco products in storage for use or other consumption in this state.

(4) “Division” means the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation.

(5) “Distributor” means:

(a) Any person engaged in the business of selling tobacco products in this state who brings, or causes to be brought, into this state from outside the state any tobacco products for sale;

(b) Any person who makes, manufactures, or fabricates tobacco products in this state for sale in this state; or

(c) Any person engaged in the business of selling tobacco outside this state who ships or transports tobacco products to retailers in this state to be sold by those retailers.

(6) “Manufacturer” means any person who manufactures and sells tobacco products.

(7) “Place of business” means any place where tobacco products are sold, manufactured, stored or kept for the purpose of sale or consumption, including any vessel, vehicle, airplane, train, or vending machine.

(8) “Retail outlet” means each place of business from which tobacco products are sold to consumers.

(9) “Retailer” means any person engaged in the business of selling tobacco products to ultimate consumers.

(10) “Sale” means any transfer, exchange, or barter for a consideration. The term “sale” includes a gift by a person engaged in the business of selling tobacco products for advertising or as a means of evading this part or for any other purpose.

(11) “Storage” means any keeping or retention of tobacco products for use or consumption in this state.

(12) “Tobacco products” means loose tobacco suitable for smoking; snuff; snuff flour; cavendish; plug and twist tobacco; fine cuts and other chewing tobaccos; shorts; refuse scraps; clippings, cuttings, and sweepings of tobacco, and other kinds and forms of tobacco prepared in such manner as to be suitable for chewing; but “tobacco products” does not include cigarettes, as defined by s. 210.01(1), or cigars.

(13) “Use” means the exercise of any right or power incidental to the ownership of tobacco products.

(14) “Wholesale sales price” means the sum of:

(a) The full price paid by the distributor to acquire the tobacco products, including charges by the seller for the cost of materials, the cost of labor and service, charges for transportation and delivery, the federal excise tax, and any other charge, even if the charge is listed as a separate item on the invoice paid by the distributor, exclusive of any diminution by volume or other discounts, including a discount provided to a distributor by an affiliate; and

(b) The federal excise tax paid by the distributor on the tobacco products if the tax is not included in the full price under paragraph (a).

History.—s. 1, ch. 85-141; s. 1, ch. 86-286; s. 4, ch. 91-429; s. 17, ch. 94-218; s. 9, ch. 2016-220.



210.276 - Surcharge on tobacco products.

210.276 Surcharge on tobacco products.—

(1) A surcharge is levied upon all tobacco products in this state and upon any person engaged in business as a distributor of tobacco products at the rate of 60 percent of the wholesale sales price. The surcharge shall be levied at the time the distributor:

(a) Brings or causes to be brought into this state from without the state tobacco products for sale;

(b) Makes, manufactures, or fabricates tobacco products in this state for sale in this state; or

(c) Ships or transports tobacco products to retailers in this state, to be sold by those retailers. A surcharge may not be levied on tobacco products shipped or transported outside this state for sale or use outside this state.

(2) A surcharge is imposed upon the use or storage by consumers of tobacco products in this state and upon such consumers at the rate of 60 percent of the wholesale sales price. The surcharge imposed by this subsection does not apply if the surcharge imposed by subsection (1) on such tobacco products has been paid. This surcharge does not apply to the use or storage of tobacco products in quantities of less than 1 pound in the possession of any one consumer.

(3) Any tobacco product with respect to which a surcharge has once been imposed under this section is not again subject to surcharge under this section.

(4) No surcharge shall be imposed by this section upon tobacco products not within the taxing power of the state under the Commerce Clause of the United States Constitution.

(5) The exemptions provided for cigarettes under s. 210.04(4) also apply to tobacco products subject to a surcharge under this section.

(6) The surcharge levied under this section shall be administered, collected, and enforced in the same manner as the tax imposed under s. 210.30.

(7) Revenue produced from the surcharge levied under this section shall be deposited into the Health Care Trust Fund within the Agency for Health Care Administration.

History.—s. 7, ch. 2009-79.



210.30 - Tax on tobacco products; exemptions.

210.30 Tax on tobacco products; exemptions.—

(1) A tax is hereby imposed upon all tobacco products in this state and upon any person engaged in business as a distributor thereof at the rate of 25 percent of the wholesale sales price of such tobacco products. Such tax shall be imposed at the time the distributor:

(a) Brings or causes to be brought into this state from without the state tobacco products for sale;

(b) Makes, manufactures, or fabricates tobacco products in this state for sale in this state; or

(c) Ships or transports tobacco products to retailers in this state, to be sold by those retailers.

(2) A tax is hereby imposed upon the use or storage by consumers of tobacco products in this state and upon such consumers at the rate of 25 percent of the cost of such tobacco products. The tax imposed by this subsection shall not apply if the tax imposed by subsection (1) on such tobacco products has been paid. This tax shall not apply to the use or storage of tobacco products in quantities of less than 1 pound in the possession of any one consumer.

(3) Any tobacco product with respect to which a tax has once been imposed under this part shall not again be subject to tax under this part.

(4) No tax shall be imposed by this part upon tobacco products not within the taxing power of the state under the Commerce Clause of the United States Constitution.

(5) The exemptions provided for cigarettes under s. 210.04(4) shall also apply to tobacco products under this part.

History.—s. 1, ch. 85-141; s. 1, ch. 86-286; s. 4, ch. 91-429.



210.31 - Payment of taxes by electronic funds transfer.

210.31 Payment of taxes by electronic funds transfer.—The Secretary of Business and Professional Regulation may require a distributor who sells tobacco products within the state to remit by electronic funds transfer any tax imposed under s. 210.30 if the taxpayer is subject to the tax and if the total of such taxes the distributor paid in the prior year amounted to $50,000 or more.

History.—s. 3, ch. 89-153; s. 27, ch. 89-356; s. 18, ch. 94-218; s. 7, ch. 99-7.



210.35 - Distributor’s license required; application; out-of-state applicant.

210.35 Distributor’s license required; application; out-of-state applicant.—

(1) No person shall engage in the business of selling or dealing in tobacco products as a distributor in any place of business in this state without first having received a license from the division to engage in such business at the place of business. Every application for such license shall be made on a form prescribed by the division and shall state the name and address of the applicant; if the applicant is a firm, partnership, or association, the name and address of each of its members; if the applicant is a corporation, the name and address of each of its officers; the address of its principal place of business; the place where the business to be licensed is to be conducted; and such other information as the division may require for the purpose of the administration of this part.

(2) A person outside this state who ships or transports tobacco products to retailers in this state, to be sold by those retailers, may make application for license as a distributor, be granted such a license by the division, and thereafter be subject to all the provisions of this part and entitled to act as a licensed distributor.

History.—s. 1, ch. 85-141; s. 1, ch. 86-286; s. 4, ch. 91-429.



210.40 - License fees; surety bond; application for each place of business.

210.40 License fees; surety bond; application for each place of business.—Each application for a distributor’s license shall be accompanied by a fee of $25. The application shall also be accompanied by a corporate surety bond issued by a surety company authorized to do business in this state, conditioned for the payment when due of all taxes, penalties, and accrued interest which may be due the state. The bond shall be in the sum of $1,000 and in a form prescribed by the division. Whenever it is the opinion of the division that the bond given by a licensee is inadequate in amount to fully protect the state, the division shall require an additional bond in such amount as is deemed sufficient. A separate application for a license shall be made for each place of business at which a distributor proposes to engage in business as a distributor under this part, but an applicant may provide one bond in an amount determined by the division for all applications made by the distributor.

History.—s. 1, ch. 85-141; s. 1, ch. 86-286; s. 4, ch. 91-429.



210.405 - Initial temporary permits for other tobacco products.

210.405 Initial temporary permits for other tobacco products.—When a person has filed a completed application which does not on its face disclose any reason for denying a permit for other tobacco products under s. 210.40, the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation shall issue a temporary initial permit of the same type and series for which the application has been submitted, which is valid for all purposes under this chapter.

(1) A temporary initial permit shall be valid for up to 90 days and may be extended by the division for up to an additional 90 days for good cause. The division may at any time during such period grant or deny the permit applied for, notwithstanding s. 120.60.

(2) A temporary initial permit expires and may not be continued or extended beyond the date the division denies the permit applied for; beyond 14 days after the date the division approves the permit applied for; beyond the date the applicant pays the permit fee and the division issues the permit applied for; or beyond the date the temporary permit otherwise expires by law, whichever date occurs first.

(3) Each applicant seeking a temporary initial permit for other tobacco products shall pay to the division for such permit a fee of $25.

(4) Any fee or penalty collected under the provisions of this section shall be deposited into the Alcoholic Beverage and Tobacco Trust Fund.

History.—ss. 1, 3, ch. 91-131; s. 19, ch. 94-218; s. 4, ch. 2000-323.



210.45 - Issuance, expiration, and display of licenses; license not transferable.

210.45 Issuance, expiration, and display of licenses; license not transferable.—Upon receipt of an application in proper form and payment of the required license fee, the division shall, unless otherwise provided by this part, issue to the applicant a license which shall permit the applicant to engage in business as a distributor at the place of business shown on the license. Each license shall expire on June 30 following its date of issue unless sooner revoked by the division or unless the business for which the license was issued is transferred. In either case, the holder of the license shall immediately surrender it to the division. Each license shall be prominently displayed on the premises covered by the license. No license shall be transferable to any other person.

History.—s. 1, ch. 85-141; s. 1, ch. 86-286; s. 4, ch. 91-429.



210.50 - Revocation or suspension of license.

210.50 Revocation or suspension of license.—

(1) The division is authorized upon sufficient cause appearing of the violation of any of the provisions of this part by any distributor licensed under this part to revoke the license of the distributor.

(2) The division may suspend for a reasonable period of time, in its discretion, the license of any distributor issued under the provisions of this part for the same causes and under the same limitations as are authorized for license revocation.

(3) No distributor whose license for any place of business has been revoked shall engage in business under this part at such place of business, after the revocation, until a new license is issued. No distributor whose license for any place of business has been revoked shall be permitted to have the license renewed or to obtain an additional license for any other place of business for a period of 6 months after the date such revocation becomes final.

(4) In lieu of the suspension or revocation of licenses, the division may impose civil penalties against holders of licenses for violations of this part or rules relating thereto. No civil penalty so imposed shall exceed $1,000 for each offense, and all amounts collected shall be deposited with the Chief Financial Officer to the credit of the General Revenue Fund. If the holder of the license fails to pay the civil penalty, his or her license shall be suspended for such period of time as the division may specify.

History.—s. 1, ch. 85-141; s. 1, ch. 86-286; s. 4, ch. 91-429; s. 1103, ch. 95-147; s. 182, ch. 2003-261.



210.51 - Renewal of permit.

210.51 Renewal of permit.—

(1) A permit may be renewed after its expiration only by filing with the division a delinquent application for approval and upon payment of a penalty of $20 for each month or part of a month of such delinquency. A permit not renewed within 60 days after its expiration date shall be canceled by the division unless the permit is involved in litigation. However, the division may allow a permittee to renew a permit after the 60-day period for good and sufficient cause.

(2) Any fee or penalty collected under the provisions of this section shall be deposited into the Alcoholic Beverage and Tobacco Trust Fund.

History.—ss. 2, 3, ch. 91-131; s. 5, ch. 2000-323.



210.55 - Distributors; monthly returns.

210.55 Distributors; monthly returns.—

(1) On or before the 10th of each month, every taxpayer with a place of business in this state shall file a return with the division showing the taxable price of each tobacco product brought or caused to be brought into this state for sale, or made, manufactured, or fabricated in this state for sale in this state, during the preceding month. Every taxpayer outside this state shall file a return showing the quantity and taxable price of each tobacco product shipped or transported to retailers in this state, to be sold by those retailers, during the preceding month. Returns shall be made upon forms furnished and prescribed by the division and shall contain any other information that the division requires. Each return shall be accompanied by a remittance for the full tax liability shown.

(2) As soon as practicable after any return is filed, the division shall examine each return and correct it, if necessary, according to its best judgment and information. If the division finds that any amount of tax is due from the taxpayer and unpaid, it shall notify the taxpayer of the deficiency, stating that it proposes to assess the amount due together with interest and penalties. If a deficiency disclosed by the division’s examination cannot be allocated to one or more particular months, the division shall notify the taxpayer of the deficiency, stating its intention to assess the amount due for a given period without allocating it to any particular months.

(3) If, within 60 days after the mailing of notice of the proposed assessment, the taxpayer files a protest to the proposed assessment and requests a hearing on it, the division shall give notice to the taxpayer of the time and place fixed for the hearing, shall hold a hearing on the protest, and shall issue a final assessment to the taxpayer for the amount found to be due as a result of the hearing. If a protest is not filed within 60 days, the division shall issue a final assessment to the taxpayer. In any action or proceeding in respect to the proposed assessment, the taxpayer shall have the burden of establishing the incorrectness or invalidity of any final assessment made by the division.

(4) If any taxpayer required to file any return fails to do so within the time prescribed, the taxpayer shall, on the written demand of the division, file the return within 20 days after mailing of the demand and at the same time pay the tax due on its basis. If the taxpayer fails within that time to file the return, the division shall prepare the return from its own knowledge and from the information that it obtains and on that basis shall assess a tax, which shall be paid within 10 days after the division has mailed to the taxpayer a written notice of the amount and a demand for its payment. In any action or proceeding in respect to the assessment, the taxpayer shall have the burden of establishing the incorrectness or invalidity of any return or assessment made by the division because of the failure of the taxpayer to make a return.

(5) All taxes are due not later than the 10th day of the month following the calendar month in which they were incurred, and thereafter shall bear interest at the annual rate of 12 percent. If the amount of tax due for a given period is assessed without allocating it to any particular month, the interest shall begin with the date of the assessment.

(6) In issuing its final assessment, the division shall add to the amount of tax found due and unpaid a penalty of 10 percent, but if it finds that the taxpayer has made a false return with intent to evade the tax, the penalty shall be 50 percent of the entire tax as shown by the corrected return. In assessing a tax on the basis of a return made under subsection (4), the division shall add to the amount of tax found due and unpaid a penalty of 25 percent.

(7) For the purpose of compensating the distributor for the keeping of prescribed records and the proper accounting and remitting of taxes imposed under this part, the distributor shall be allowed 1 percent of the amount of the tax due and accounted for and remitted to the division in the form of a deduction in submitting his or her report and paying the amount due; and the division shall allow such deduction of 1 percent of the amount of the tax to the person paying the same for remitting the tax in the manner herein provided, for paying the amount due to be paid by him or her, and as further compensation to the distributor for the keeping of prescribed records and for collection of taxes and remitting the same.

(a) The collection allowance may not be granted, nor may any deduction be permitted, if the tax is delinquent at the time of payment.

(b) The division may reduce the collection allowance by 10 percent or $50, whichever is less, if a taxpayer files an incomplete return.

1. An “incomplete return” is, for purposes of this part, a return which is lacking such uniformity, completeness, and arrangement that the physical handling, verification, or review of the return may not be readily accomplished.

2. The division shall adopt rules requiring such information as it may deem necessary to ensure that the tax levied hereunder is properly collected, reviewed, compiled, and enforced, including, but not limited to: the amount of taxable sales; the amount of tax collected or due; the amount claimed as the collection allowance; the amount of penalty and interest; the amount due with the return; and such other information as the division may specify.

History.—s. 1, ch. 85-141; s. 4, ch. 86-123; s. 1, ch. 86-286; s. 4, ch. 91-429; s. 1104, ch. 95-147.



210.60 - Books, records, and invoices to be kept and preserved; inspection by agents of division.

210.60 Books, records, and invoices to be kept and preserved; inspection by agents of division.—Every distributor shall keep in each licensed place of business complete and accurate records for that place of business, including itemized invoices of tobacco products held, purchased, manufactured, brought in or caused to be brought in from without the state, or shipped or transported to retailers in this state, and of all sales of tobacco products made, except sales to an ultimate consumer. Such records shall show the names and addresses of purchasers and other pertinent papers and documents relating to the purchase, sale, or disposition of tobacco products. When a licensed distributor sells tobacco products exclusively to ultimate consumers at the addresses given in the license, no invoice of those sales shall be required, but itemized invoices shall be made of all tobacco products transferred to other retail outlets owned or controlled by that licensed distributor. All books, records and other papers, and other documents required by this section to be kept shall be preserved for a period of at least 3 years after the date of the documents, as aforesaid, or the date of the entries thereof appearing in the records, unless the division, in writing, authorizes their destruction or disposal at an earlier date. At any time during usual business hours, duly authorized agents or employees of the division may enter any place of business of a distributor and inspect the premises, the records required to be kept under this part, and the tobacco products contained therein to determine whether all the provisions of this part are being fully complied with. Refusal to permit such inspection by a duly authorized agent or employee of the division shall be grounds for revocation of the license. Every person who sells tobacco products to persons other than an ultimate consumer shall render with each sale an itemized invoice showing the seller’s name and address, the purchaser’s name and address, the date of sale, and all prices and discounts. The seller shall preserve legible copies of all such invoices for 3 years from the date of sale. Every retailer shall produce itemized invoices of all tobacco products purchased. The invoices shall show the name and address of the seller and the date of purchase. The retailer shall preserve a legible copy of each such invoice for 3 years from the date of purchase. Invoices shall be available for inspection by authorized agents or employees of the division at the retailer’s place of business.

History.—s. 1, ch. 85-141; s. 1, ch. 86-286; s. 52, ch. 87-224; s. 4, ch. 91-429.



210.65 - Penalties for tax evasion.

210.65 Penalties for tax evasion.—

(1) Any distributor or any other person who fails, neglects, or refuses to comply with, or violates the provisions of, this part or the rules promulgated by the division under this part, is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any retailer who purchases tobacco products from a distributor not licensed under the provisions of this part is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any distributor or any other person who has been convicted of a violation of this part and is thereafter convicted of a further violation of this part shall, upon conviction of said further offense, be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 85-141; s. 1, ch. 86-286; s. 53, ch. 87-224; s. 4, ch. 91-429.



210.67 - Refunds.

210.67 Refunds.—Where tobacco products, on which the tax imposed by this part has been reported and paid, or which have been reported for the purpose of determining and imposing the tax for the privilege of doing business under the provisions of this part and on which the tax has been paid, are sold, shipped, or transported by the distributor to retailers, distributors, or ultimate consumers outside the state, or are returned to the manufacturer by the distributor or destroyed by the distributor, a refund or credit of such tax shall be made to the distributor.

History.—s. 1, ch. 85-141; s. 1, ch. 86-286; s. 4, ch. 91-429.



210.70 - Disposition of funds.

210.70 Disposition of funds.—As collections from the taxes imposed under this part are received by the division, it shall pay the same into the General Revenue Fund.

History.—s. 1, ch. 85-141; s. 20, ch. 86-269; s. 1, ch. 86-286; s. 4, ch. 91-429.



210.75 - Administration.

210.75 Administration.—

(1) The division, under the applicable rules of the Department of Management Services, shall have the power to employ such employees and assistants and to incur such other expenses as may be necessary for the administration of this part within the limits of an appropriation for the operation of the Department of Business and Professional Regulation as may be authorized by the General Appropriations Act.

(2) The division has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to enforce the provisions of this part.

History.—s. 1, ch. 85-141; s. 1, ch. 86-286; s. 4, ch. 91-429; s. 82, ch. 92-279; s. 55, ch. 92-326; s. 20, ch. 94-218; s. 19, ch. 98-200.









Chapter 211 - TAX ON PRODUCTION OF OIL AND GAS AND SEVERANCE OF SOLID MINERALS

Part I - TAX ON PRODUCTION OF OIL AND GAS (ss. 211.01-211.25)

211.01 - Definitions.

211.01 Definitions.—As used in this part:

(1) “Barrel” means a unit of measurement for oil production and is 42 U.S. gallons of 231 cubic inches per gallon, computed at a temperature of 60 degrees Fahrenheit, after deduction for the full percent of basic sediment, water, and other impurities as ascertained by centrifugal or other recognized and customary tests.

(2) “Casinghead gas” means gas produced with oil from oil wells, the gas being taken from the well through the casinghead, or the liquid hydrocarbons in solution which may be separated in part by a reduction in pressure at the wellhead and separated more completely in a separator or absorption plant or by another manufacturing process.

(3) “Completion date” means the day, month, and year that a new productive well, a previously shut-in well, or a temporarily abandoned well is completed, repaired, or recompleted and the operator begins producing oil or gas in commercial quantities.

(4) “Cubic foot” means a unit of measurement for gas production and is the volume of gas contained in one cubic foot of space at a base temperature of 60 degrees Fahrenheit and a base pressure of 14.65 pounds per square inch absolute, pressure and specific gravity corrections to be made according to Boyle’s Law and a test made by the balance method, respectively.

(5) “Day” means the standard calendar period of 24 consecutive hours ending at 12 o’clock midnight.

(6) “Department” means the Department of Revenue.

(7) “Gas” means all natural gas, including casinghead gas, and all hydrocarbons not defined as oil, but excludes any hydrogen sulfide gas or sulfur contained, produced, or recovered from such hydrogen sulfide gas.

(8) “Horizontal well” means a well completed with the wellbore in a horizontal or nearly horizontal orientation within 10 degrees of horizontal within the producing formation.

(9) “Long ton” means 2240 pounds and is the unit of measurement in the production of sulfur.

(10) “Mcf” means 1000 cubic feet and is the unit of measurement in the production of gas.

(11) “Month” means a calendar month.

(12) “New field well” means an oil or gas well completed after July 1, 1997, in a new field as designated by the Department of Environmental Protection.

(13) “Oil” means crude petroleum oil or other hydrocarbon, regardless of gravity, which is produced at the well in liquid form by ordinary production methods and which is not the result of condensation of gas after it leaves the reservoir.

(14) “Operator” means the person in charge of a production operation by which taxable oil, gas, or sulfur products are severed.

(15) “Person” means any individual, firm, partnership, joint adventure, syndicate, association, business trust, estate, trust, fiduciary, corporation, group, or combination.

(16) “Producer” means any person who owns, controls, manages, or leases any oil or gas property or oil or gas well or any person who produces in any manner any taxable product, including any person owning any royalty or other interest in any taxable product or its value, whether the taxable product is produced by, or on behalf of, such person under a lease contract or otherwise.

(17) “Production” means the total gross quantity of each taxable product severed during a month, measured as required by this part.

(18) “Purchaser” means any person who directly or indirectly buys, takes, transports, or otherwise removes any production of a taxable oil, gas, or sulfur product to his or her account from a well, lease, or source of supply.

(19) “Sever” means to extract or withdraw any taxable oil, gas, or sulfur product from below the surface of the soil or water of this state by natural or mechanically enforced flow; to produce or recover sulfur from hydrogen sulfide gas; to withdraw from any natural or artificial surface reservoir or water surface, by any means whatsoever, any taxable product upon which tax imposed under this part has not been paid; or to recover any escaped taxable product upon which tax imposed under this part has not been paid.

(20) “Shut-in well” means an oil or gas well that has been taken out of service for economic reasons or mechanical repairs.

(21) “Small well oil” means oil produced from a well from which less than 100 barrels of oil per day are severed, considering only those days of the month during which production of oil from the well actually occurred.

(22) “Sulfur” means any sulfur produced or recovered from hydrogen sulfide gas contained in oil or gas production.

(23) “Taxable product” means the oil, gas, or sulfur severed by a producer during a month.

(24) “Taxable production” means the quantity of a taxable product severed during a month by a producer, measured as required by this part.

(25) “Taxpayer” means the person liable for any tax imposed under this part.

(26) “Temporarily abandoned well” means a permitted well or wellbore that has been abandoned by plugging in a manner that allows reentry and redevelopment in accordance with oil or gas rules of the Department of Environmental Protection.

History.—s. 1, ch. 22784, 1945; s. 1, ch. 23883, 1947; s. 11, ch. 25035, 1949; ss. 21, 35, ch. 69-106; s. 46, ch. 71-377; s. 1, ch. 86-178; s. 1105, ch. 95-147; s. 70, ch. 96-323.



211.02 - Oil production tax; basis and rate of tax; tertiary oil and mature field recovery oil.

211.02 Oil production tax; basis and rate of tax; tertiary oil and mature field recovery oil.—An excise tax is hereby levied upon every person who severs oil in the state for sale, transport, storage, profit, or commercial use. Except as otherwise provided in this part, the tax is levied on the basis of the entire production of oil in this state, including any royalty interest. Such tax shall accrue at the time the oil is severed and shall be a lien on production regardless of the place of sale, to whom sold, or by whom used, and regardless of the fact that delivery of the oil may be made outside the state.

(1) The amount of tax shall be measured by the value of the oil produced and saved or sold during a month. The value of oil shall be taxed at the following rates:

(a) Small well oil, 5 percent of gross value.

1(b) Tertiary oil and mature field recovery oil:

1. One percent of the gross value of oil on the value of oil $60 and below;

2. Seven percent of the gross value of oil on the value of oil above $60 and below $80; and

3. Nine percent of the gross value of oil on the value of oil $80 and above.

(c) All other oil, 8 percent of gross value.

(2)(a) For the purposes of this section, “value” means the sale price or market price of a barrel of oil at the mouth of the well in its natural, unrefined condition. If the oil is exchanged for something other than cash, if there is no sale at the mouth of the well, or if the sale price is not indicative of the true value or market price of the oil produced, value shall be determined by the sale price of oil of like kind and quality, considering any differences in the place of production or sale.

(b) Any charges prepaid by the producer or included in the invoice price for delivery of the oil shall be deducted from the gross proceeds of the sale which are used to determine the value of oil produced, provided the oil was sold at a delivered price.

(c) The value of oil produced shall not include any wellhead or other production taxes imposed by the United States on the producer, to the extent that such taxes do not provide a credit or deduction for the tax imposed under this part.

(3)(a) The term “tertiary oil” means the excess barrels of oil produced, or estimated to be produced, as a result of the actual use of a tertiary recovery method in a qualified enhanced oil recovery project, over the barrels of oil which could have been produced by continued maximum feasible production methods in use prior to the start of tertiary recovery. A “qualified enhanced oil recovery project” means a project for enhancing recovery of oil which meets the requirements of 26 U.S.C. s. 43(c)(2) or substantially similar requirements.

(b) The department may establish the method to be used by producers to determine the taxable production of tertiary oil and may require a producer or operator to furnish any information the department deems necessary for this purpose.

1(4) As used in this section, the term “mature field recovery oil” means the barrels of oil recovered from new wells that begin production after July 1, 2012, in fields that were discovered prior to 1981.

(5) Oil production shall be measured or gauged. Mechanical metering systems using meters of a type generally approved for use in the industry may be used to measure oil production. If tank tables are used to determine oil production, tables compiled to show 100 percent of the full capacity of tanks, without deduction for overage or losses in handling, shall be used; or the oil production shall be adjusted to a basis of 100 percent of the full capacity of tanks if oil production is determined using tank tables compiled to show less than 100 percent of the full capacity of tanks. Oil production shall be expressed in barrels.

(6) The tax imposed under this section shall be administered, collected, and enforced by the department.

(7) As used in this section, the term “oil” does not include gas-phase hydrocarbons that are transported into the state, injected in the gaseous phase into a natural gas storage facility permitted under part I of chapter 377, and later recovered as a liquid hydrocarbon.

History.—s. 2, ch. 22784, 1945; s. 2, ch. 23883, 1947; s. 1, ch. 77-408; s. 6, ch. 79-255; s. 19, ch. 83-339; s. 2, ch. 86-178; s. 1, ch. 2009-139; s. 6, ch. 2012-32; s. 24, ch. 2013-15; s. 2, ch. 2013-205.

1Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



211.025 - Gas production tax; basis and rate of tax.

211.025 Gas production tax; basis and rate of tax.—An excise tax is hereby levied upon every person who severs gas in the state for sale, transport, profit, or commercial use. Except as otherwise provided in this part, the tax shall be levied on the basis of the entire production of gas in this state, including any royalty interest. Such tax shall accrue at the time the gas is severed and shall be a lien on production regardless of the place of sale, to whom sold, or by whom used and regardless of the fact that delivery of the gas may be made outside the state.

(1) The amount of tax shall be determined by the volume, in mcf, of gas produced and sold or used by a producer during the month, measured at the point where the gas is identifiable as to kind and quality and is capable of being transported for further use or processing, subject to the gas tax rate established in this section. For each fiscal year, the gas tax rate shall be the gas base rate times the gas base rate adjustment for the fiscal year, as calculated by the department under subsection (3).

(2) The gas base rate shall be $0.171 per mcf.

(3)(a) On or before May 15, 1987, and annually thereafter, the department shall determine the gas base rate adjustment and the resulting gas tax rate for the fiscal year beginning on the following July 1.

(b) The gas base rate adjustment for the fiscal year is a fraction, the numerator of which is the annual average of the gas fuels producer price index, Commodity Code 053, as calculated and published by the United States Department of Labor, Bureau of Labor Statistics, for the previous calendar year, and the denominator of which is 1109.0.

(c) The department shall provide the gas base rate adjustment and the gas tax rate for the fiscal year, as determined under this subsection, to affected producers by written notice mailed on or before June 1.

(d) If the index used to determine the gas base rate adjustment is substantially revised, or if the base year for the index is changed, the department shall make appropriate adjustment to the method used to determine the gas base rate adjustment to ensure a result which is reasonably consistent with the result which would have been obtained had the index not been revised or the base year changed.

(e) If the gas fuels producer price index is discontinued, a comparable index shall be adopted by the department by rule.

(4) Gas production shall be measured or determined by meter readings from meters showing 100 percent of the full volume of gas produced and shall be expressed in mcf.

(5) The tax imposed under this section shall be administered, collected, and enforced by the department.

(6) This section applies only to native gas as defined in s. 377.19.

History.—s. 3, ch. 86-178; s. 21, ch. 2000-158; s. 7, ch. 2000-210; s. 3, ch. 2013-205.



211.0251 - Credit for contributions to eligible nonprofit scholarship-funding organizations.

211.0251 Credit for contributions to eligible nonprofit scholarship-funding organizations.—There is allowed a credit of 100 percent of an eligible contribution made to an eligible nonprofit scholarship-funding organization under s. 1002.395 against any tax due under s. 211.02 or s. 211.025. However, a credit allowed under this section may not exceed 50 percent of the tax due on the return the credit is taken. For purposes of the distributions of tax revenue under s. 211.06, the department shall disregard any tax credits allowed under this section to ensure that any reduction in tax revenue received which is attributable to the tax credits results only in a reduction in distributions to the General Revenue Fund. The provisions of s. 1002.395 apply to the credit authorized by this section.

History.—s. 2, ch. 2010-24.



211.026 - Sulfur production tax; basis and rate of tax.

211.026 Sulfur production tax; basis and rate of tax.—An excise tax is hereby levied upon every person who severs sulfur in this state for sale, transport, storage, profit, or commercial use. Except as otherwise provided in this part, such tax shall be levied on the basis of the entire production of sulfur in this state, including any royalty interest. Such tax shall accrue at the time of severance of the gas from which the sulfur is produced and shall be a lien on production regardless of the place of sale, to whom sold, or by whom used and regardless of the fact that delivery may be made outside the state.

(1) The amount of tax shall be determined by the long tons of sulfur produced or recovered by a producer during the month from the hydrogen sulfide gas contained in oil or gas production from a well, measured at the point where the sulfur is in its molten, elemental state, and is capable of being sold, delivered, transported, or stored, subject to the sulfur tax rate established in this section. For each fiscal year, the sulfur tax rate shall be the sulfur base rate times the sulfur base rate adjustment for the fiscal year, as calculated by the department under subsection (3).

(2) The sulfur base rate shall be $2.71 per long ton.

(3)(a) On or before May 15, 1987, and annually thereafter, the department shall determine the sulfur base rate adjustment and the resulting sulfur tax rate for the fiscal year beginning on the following July 1.

(b) The sulfur base rate adjustment is a fraction, the numerator of which is the annual average of the sulfur producer price index, Commodity Code 06130272.99, as calculated and published by the United States Department of Labor, Bureau of Labor Statistics, for the previous calendar year, and the denominator of which is 100.0.

(c) The department shall provide the sulfur base rate adjustment and the sulfur tax rate for the fiscal year, as determined under this subsection, to affected producers by written notice mailed on or before June 1.

(d) If the index used to determine the sulfur base rate adjustment is substantially revised, or if the base year for the index is changed, the department shall make appropriate adjustment to the method used to determine the sulfur base rate adjustment to ensure a result which is reasonably consistent with the result which would have been obtained had the index not been substantially revised or the base year changed.

(e) If the sulfur producer price index is discontinued, a comparable index shall be selected by the department and adopted by rule.

(4) Sulfur production shall be measured and expressed in long tons.

(5) The tax imposed under this section shall be administered, collected, and enforced by the department.

History.—s. 4, ch. 86-178; s. 22, ch. 2000-158; s. 8, ch. 2000-210.



211.027 - Exemptions.

211.027 Exemptions.—The following on-shore production is not subject to any tax imposed under this part:

(1) Oil or gas production used for lease operations on the lease or unit where produced.

(2) Gas returned to a horizon or horizons in the field where produced, either through wells on the lease from which produced or wells on other leases.

(3) Gas vented or flared directly into the atmosphere, provided such gas is not otherwise sold.

History.—s. 5, ch. 86-178; s. 71, ch. 96-323; s. 2, ch. 2008-5.



211.04 - Assessment upon escaped oil; claims against same.

211.04 Assessment upon escaped oil; claims against same.—

(1) When any regular monthly report required from taxpayers by this chapter does not disclose the actual source of any oil taxable under this chapter, but does show such oil to have escaped from a well or wells and to have been recovered from streams, lakes, ravines, or other natural depression; it shall be the duty of the department to collect, in addition to the excise tax herein imposed, an additional amount equal to 12.5 percent of the gross value of such escaped oil. The department shall hold such additional collection in a special escrow account for a period of 12 months from the date of the collections, during which time any person or persons, who claim to be the rightful owner or owners of any royalty interest in the escaped oil, may present proper and satisfactory proof of such ownership to the department. If the department shall be satisfied as to the ownership of such escaped oil, then it shall pay to such claimant or claimants a proportionate part of such additional collection held in escrow, according to their proper interest or interests. No payment to any claimant shall be made, however, before it is approved by the Department of Legal Affairs or before it is ordered by any court having proper jurisdiction.

(2) After the lapse of 12 months from the date of any additional collection, if no claim or claims have been made to it, or to the balance remaining of it after the payment by the department of any claim or claims, the department shall distribute the additional collection or any balance of it in the same manner as is herein provided for the distribution of the tax imposed by this chapter.

History.—s. 4, ch. 22784, 1945; s. 4, ch. 23883, 1947; ss. 11, 21, 35, ch. 69-106.



211.06 - Oil and Gas Tax Trust Fund; distribution of tax proceeds.

211.06 Oil and Gas Tax Trust Fund; distribution of tax proceeds.—All taxes, interest, and penalties imposed under this part shall be collected by the department and placed in a special fund designated the “Oil and Gas Tax Trust Fund.”

(1) There is hereby annually appropriated a sufficient amount from the Oil and Gas Tax Trust Fund for the Chief Financial Officer to refund any overpayments that have been properly approved.

1(2) The remaining proceeds in the Oil and Gas Tax Trust Fund shall be distributed monthly by the department and shall be paid into the State Treasury as follows:

(a) To the credit of the General Revenue Fund of the state:

1. Seventy-five percent of the proceeds from the oil production tax imposed under s. 211.02(1)(c).

2. Sixty-three and one-half percent of the proceeds from the tax on small well oil, tertiary oil, and mature field recovery oil imposed under s. 211.02(1)(a) and (b).

3. Sixty-seven and one-half percent of the proceeds from the tax on gas imposed under s. 211.025.

4. Sixty-seven and one-half percent of the proceeds of the tax on sulfur imposed under s. 211.026.

(b) To the credit of the general revenue fund of the board of county commissioners of the county where produced, subject to the service charge imposed under chapter 215:

1. Twelve and one-half percent of the proceeds from the tax on oil imposed under s. 211.02(1)(c).

2. Twenty percent of the proceeds from the tax on small well oil, tertiary oil, and mature field recovery oil imposed under s. 211.02(1)(a) and (b).

3. Twenty percent of the proceeds from the tax on gas imposed under s. 211.025.

4. Twenty percent of the proceeds from the tax on sulfur imposed under s. 211.026.

(c) To the credit of the Minerals Trust Fund:

1. Twelve and one-half percent of the proceeds from the tax on oil imposed under s. 211.02(1)(c).

2. Sixteen and one-half percent of the proceeds from the tax on small well oil, tertiary oil, and mature field recovery oil imposed under s. 211.02(1)(a) and (b).

3. Twelve and one-half percent of the proceeds from the tax on gas imposed under s. 211.025.

4. Twelve and one-half percent of the proceeds from the tax on sulfur imposed under s. 211.026.

History.—s. 6, ch. 22784, 1945; s. 6, ch. 23883, 1947; s. 2, ch. 61-119; s. 1, ch. 65-146; ss. 21, 35, ch. 69-106; s. 13, ch. 83-137; s. 6, ch. 86-178; s. 8, ch. 87-96; s. 1, ch. 94-197; s. 183, ch. 2003-261; s. 17, ch. 2005-2; s. 32, ch. 2010-5; s. 7, ch. 2012-32.

1Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



211.075 - Payment of tax; returns; filing requirements; estimated tax declarations.

211.075 Payment of tax; returns; filing requirements; estimated tax declarations.—

(1) The tax on oil production shall be due and payable on or before the 25th day of the month following the month production occurred. The tax on gas production and the tax on sulfur production shall be due and payable on or before the 25th day of the second month following the end of each calendar quarter.

(2) Each producer shall file a return prescribed by the department listing the kind and quality of taxable products, the source and county of production, and the location of all oil or gas wells from which taxable products were produced. The return shall be filed on or before the last day prescribed for payment of the tax and shall be signed and verified under oath by the producer or the producer’s authorized representative.

(a) The return shall include a statement of the tax due under this part and such other information as the department may reasonably require.

(b) A return shall be filed even though no tax is due. Any tax, penalty, or interest due shall be remitted with the return.

(3)(a) Each person subject to the tax under s. 211.025 or s. 211.026 shall file, on a form prescribed by the department, a declaration of estimated tax on or before the 25th day of the month following the month production occurred and shall remit to the department an amount equal to 90 percent of the estimated tax.

(b) The declaration may be amended under rules prescribed by the department, and the installment due shall be increased or decreased to reflect the change in estimated tax occasioned by the amendment.

(c) The department may provide for credit of any overpayment of amounts due under this part which the department determines to have been made against the installment required under this subsection.

(d) Any estimated tax paid for a month shall be deemed assessed upon the last date for payment of the tax under subsection (1).

(4) If any due date prescribed by this section falls on a Saturday, Sunday, or state or federal holiday, the last date prescribed for filing or payment shall be the next day which is not a Saturday, Sunday, or holiday. The date of receipt by the department, or the postmark date if mailed, shall determine the timeliness of payment or filing.

(5) The department may grant an extension of time for payment, or filing of a return, upon written request submitted on or before the due date.

History.—s. 7, ch. 86-178.



211.076 - Interest and penalties; failure to pay tax or file return; estimated tax underpayments.

211.076 Interest and penalties; failure to pay tax or file return; estimated tax underpayments.—

(1) If any part of the tax imposed by this part is not paid on or before the due date, interest shall be added to the amount due at the rate of 12 percent per year from the due date until the date of payment.

(2) Failure to file any return required by this part by the due date shall require payment of a delinquency penalty. If tax is due with the return, the delinquency penalty shall be 10 percent for each month, or portion thereof, of the amount of tax due with the return, not to exceed 50 percent. If no tax is due with the return, the delinquency penalty shall be $50 for each month, or portion thereof, during which the return was not filed, not to exceed $300 in aggregate. The amount of tax due with a return shall be reduced by amounts properly creditable against the tax liability shown on the return on the date the return was due.

(3) Any taxpayer who makes a substantial underpayment of any tax due under this part shall pay a penalty of 30 percent of the underpayment, in addition to the delinquency penalty imposed under subsection (2). A substantial underpayment of tax means a deficiency of tax in an amount which exceeds 35 percent of the total tax due for a month.

(4)(a) Except as provided in paragraph (c), the taxpayer is liable for interest at the rate of 12 percent per year and a penalty at the rate of 12 percent per year on any underpayment of estimated tax determined under this subsection.

(b) An underpayment of estimated tax is the excess of:

1. An amount equal to 90 percent of the tax for a month which is shown to be due on a return or, if no return is filed, 90 percent of the tax finally due for the month, over

2. The amount, if any, paid on or before the due date of the installment.

(c) The period of underpayment of estimated tax shall commence on the date the installment is due and shall end on the date the underpayment is paid. A payment of estimated tax shall be deemed a payment of a previous underpayment only to the extent the payment exceeds the amount of estimated tax installment due under subparagraph (b)1.

(d) No penalty or interest for underpayment of estimated tax shall be imposed if the total amount of estimated tax paid on or before the installment due date equals or exceeds the lesser of:

1. Ninety percent of the tax finally due for the month; or

2. The amount of tax determined by the tax rate applicable for the month times the taxable production for the previous month.

(5) Any penalty or interest imposed under this section shall be deemed assessed upon the assessment of the tax and shall be collected and paid in the same manner as the tax.

(6) Any penalty imposed by this section may be settled or compromised by the department for reasonable cause pursuant to s. 213.21. Interest imposed by this section may be settled or compromised only as authorized by s. 213.21.

History.—s. 8, ch. 86-178; s. 80, ch. 87-6; s. 49, ch. 87-101; s. 15, ch. 92-320.



211.09 - Collection of tax; duties of producer, operator, and purchaser.

211.09 Collection of tax; duties of producer, operator, and purchaser.—

(1)(a) The tax levied under this part is imposed upon the producer of the taxable product in proportion to the producer’s ownership of the taxable product at the time of severance. The tax shall constitute a first lien on production until paid, whether or not the taxable product is in possession of the producer or any purchaser.

(b) Except as otherwise provided by law, the operator shall collect the tax by deducting the proportionate amount of tax due from amounts due each producer and withholding the tax so deducted from any payments made to producers. Any operator who sells taxable products on the open market, or who uses or disposes of them in any manner, except in lease operations on the lease where produced, shall deduct the amount of tax imposed under this part from any amounts due interest owners and withhold the tax so deducted from any payments made to the interest owners.

(c) When taxable products are sold under contracts requiring the purchaser to pay the owners of the taxable products directly, the operator shall not be required to deduct the tax. In this event, the purchaser shall collect the tax by deducting it from the amount due the owners and withholding it from payments made to each of the owners. Nothing in this paragraph shall release the operator from any recordkeeping or reporting requirements imposed under this part.

(2)(a) The person required by this section to deduct and withhold the tax imposed under this part shall make remittance of the tax to the department, as provided in this part.

(b) Any person who fails to deduct, withhold, or remit the tax as required by this part is liable for payment of the full amount of tax, and the department shall proceed to collect the tax, together with any interest or penalties, from such person as if such person were the producer.

(c) When the title to any taxable product is in dispute or whenever any payments are being withheld on account of litigation or other reason, the amount of tax imposed by this part shall be deducted, withheld, and remitted to the department, as required by this section.

History.—s. 9, ch. 22784, 1945; s. 9, ch. 23883, 1947; ss. 21, 35, ch. 69-106; s. 9, ch. 86-178.



211.125 - Administration of law; books and records; powers of the department; refunds; enforcement provisions; confidentiality.

211.125 Administration of law; books and records; powers of the department; refunds; enforcement provisions; confidentiality.—

(1) The department shall administer and enforce the provisions of this part and may prescribe the form and content of returns and reports and may adopt such rules as it deems necessary.

(2) All state, county, or municipal agencies, boards, bureaus, departments, or districts shall cooperate with the department and shall furnish any information the department deems necessary, without cost to the department, for the purposes of administering, collecting, or enforcing any tax imposed under this part.

(3)(a) Each person subject to the provisions of this part shall keep suitable books and records relating to the severance or production of taxable products in this state to enable the department to determine the amount of tax due under this part. Such books and records shall be preserved until the time within which the department may make an assessment with respect thereto has expired, as provided in s. 213.35.

(b) The department shall have the power to inspect or examine the books, records, or papers of any operator, producer, purchaser, royalty interest owner, taxpayer, or transporter of taxable products which are reasonably required for the purposes of this part and may require such person to testify under oath or affirmation or to answer competent questions touching upon such person’s business or production of taxable products in the state.

1. The department may issue subpoenas to compel third parties to testify or to produce records or other evidence held by them.

2. Any duly authorized representative of the department may administer an oath or affirmation.

3. If any person fails to comply with a request of the department for the inspection of records, fails to give testimony or respond to competent questions, or fails to comply with a subpoena, a circuit court having jurisdiction over such person may, upon application by the department, issue orders necessary to secure compliance.

(c) All books and records required to be kept under this subsection shall be available for inspection by the department, upon written request, during normal business hours.

(4) The department may audit or examine the books and records of persons subject to this part to determine whether returns have been properly filed and tax properly paid. An audit may be commenced for any month for which the power of the department to make an assessment of amounts due under this part is available. An audit shall be commenced by service of a written notice of intent to audit upon the taxpayer, either in person or by certified mail. The date of personal contact or the date of the notice shall govern the period subject to audit. If there is jeopardy to the revenue and jeopardy is asserted in or with an assessment, the department shall proceed in the manner specified for jeopardy assessment in s. 213.732.

(5)(a) The department may assess, with or without an audit, any deficiency resulting from nonpayment or underpayment of the tax, interest, or penalties imposed by this part. The department shall inform the taxpayer, by written notice, of the amount of any deficiency or overpayment revealed by an audit, including the tax, interest, or penalties due, and shall explain the basis for the determination.

(b) The department shall have the power to make an assessment under this part based upon the best information available to it. The department may make an assessment based upon an estimate of amounts due under this part if the taxpayer fails to file a return, files a grossly incorrect or fraudulent return, or refuses to permit inspection of records. An assessment of the amounts due under this part shall be considered prima facie correct, and the taxpayer shall have the burden of showing any error in it.

(c) In the event of a deficiency, the department shall issue its written notice to the taxpayer for the tax, penalties, or interest due. Full payment of the total amount assessed shall be made in the manner prescribed by the department in its notice.

(6)(a) The department may credit or refund any overpayments of amounts due under this part which are revealed by an audit or for which a timely claim for refund has been properly filed.

(b) A claim for refund may be filed within the period specified in s. 215.26(2).

(c) A claim for refund must be signed by the taxpayer or the taxpayer’s duly authorized representative, successor, or assigns and must include information the department requires to determine the correctness of the claim.

(7)(a) Amounts due under this part shall remain a lien upon the property, assets, and effects of the taxpayer until paid or until collection thereof is barred under s. 95.091, and may be recovered by the department, on behalf of the state, by an action in any county where the property, assets, or effects of the taxpayer are located.

(b) When any tax imposed by this part becomes delinquent or is otherwise in jeopardy, the department may issue a warrant for the full amount due or estimated to be due, including the tax, penalties, interest, and costs of collection. The warrant shall be directed to each sheriff and may be recorded with the clerk of the circuit court in any county where the taxpayer’s property is located. Upon recording, the clerk of the circuit court shall execute the warrant in the same manner prescribed by law for executions upon judgments and shall be entitled to the same fees for this service. Upon payment of the warrant, the department shall satisfy the lien of record within 30 days. Thereafter, any interested person may compel the department to satisfy the lien of record.

(c) Whenever the department deems it necessary, an alias tax execution may be issued. Each alias tax execution shall be so designated on its face and shall have the same force and effect as the original.

(d) Tax executions may be levied upon any third party who is in possession or control of any assets of a delinquent taxpayer or who is indebted to a delinquent taxpayer. Such tax executions shall have the force and effect of a writ of garnishment. The third party shall pay the debt or deliver the assets of the delinquent taxpayer to the department, and receipt by the department shall discharge the third party completely to the extent of the debt paid or assets surrendered to the department.

(e) Whenever any tax execution becomes void, the department may cancel it of record and shall do so upon the request of any interested person.

(8) Any employee of the department may be designated by the executive director to make and sign assessments, tax warrants, and satisfactions of tax warrants.

(9) Any suit brought by the department against any person for violating this part shall be brought in circuit court.

(10) All returns and information filed with the department under this part are confidential and exempt from the provisions of s. 119.07(1), and such returns or information shall be protected from unauthorized disclosure as provided in s. 213.053 and shall be exempt from the provisions of s. 119.07(1).

History.—s. 10, ch. 86-178; s. 53, ch. 87-6; ss. 9, 28, ch. 88-119; s. 45, ch. 90-360; s. 11, ch. 92-315; s. 48, ch. 94-353; s. 59, ch. 96-406.



211.13 - Tax exclusive.

211.13 Tax exclusive.—No other excise or license tax, in addition to the tax provided in this part, may be imposed by the state or by a county, municipality, drainage district, or road, school, or other taxing district within this state upon any person who produces in any manner any taxable product by taking it from the earth or water of this state. The value of land for ad valorem tax purposes shall not be increased by reason of the location thereon of any producing oil or gas equipment or machinery used in and around any oil or gas well which is actually used in the operation thereof or because there may be taxable products under the surface of the land.

History.—s. 13, ch. 22784, 1945; s. 13, ch. 23883, 1947; s. 19, ch. 72-360; s. 1, ch. 77-102; s. 11, ch. 86-178.



211.18 - Records.

211.18 Records.—It shall be the duty of the clerk of the circuit court to keep a record book to be provided by the board of county commissioners of the county for the purpose of accepting for record any subsurface owner’s interest in real estate of said county and any owner of subsurface interest in the lands of said county may register with the clerk the name of such owner, his or her address, the description of the land in which the owner has subsurface interest and such recording shall entitle such subsurface owner to notice by registered mail with return receipt requested of nonpayment of taxes by the surface owner, sale of tax certificates affecting the surface of said lands, application for tax deed of the surface interest and any foreclosure proceedings against said lands for unpaid taxes thereon, and no tax deed nor foreclosure proceedings shall affect such subsurface owner’s interest if the notice hereby provided for is not given. For the clerk’s services in registering such subsurface owner’s interest as herein provided, the clerk shall receive a fee of $1, plus the fee per page for recording now provided by law. Where an owner of a subsurface interest or interests has registered with the clerk of the circuit court of the county in which said subsurface interest is located, the name of such owner, his or her address, and the description of the land in which the owner has subsurface interests pursuant to the provisions of chapter 22784, Acts of 1945, such registration shall be and operate as a registration of his or her subsurface interests and shall entitle the owner thereof to the notices and immunities hereinabove provided the same as if such owner had registered with said clerk his or her subsurface interests under and pursuant to this chapter.

History.—s. 14, ch. 22784, 1945; s. 14, ch. 23883, 1947; s. 1106, ch. 95-147.



211.25 - Tax crimes; punishment for violation of this part.

211.25 Tax crimes; punishment for violation of this part.—

(1) Any person who willfully fails to file a return or keep books or records on production of taxable products, or who files a fraudulent return, or who willfully fails or refuses to produce books or records, or who willfully violates any provision of this part or any rule adopted by the department under this part is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who withholds tax due under this part and willfully fails to make remittance as required by this part, or who purports to make payments due under this part but willfully fails to do so because the remittance fails to clear the bank or depository institution against which it is drawn, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 12, ch. 86-178; s. 81, ch. 87-6; s. 50, ch. 87-101; s. 18, ch. 91-224.






Part II - TAX ON SEVERANCE OF SOLID MINERALS (ss. 211.30-211.34)

211.30 - Definitions.

211.30 Definitions.—In addition to the definitions contained in s. 211.01, the following words and terms shall have the definition and meaning ascribed to them in this section, unless the intention to give a more limited meaning is disclosed by the context:

(1) “Solid mineral” means all solid minerals, including, but not limited to, clay, gravel, phosphate rock, lime, shells (excluding live shellfish), stone, sand, heavy minerals, and any rare earths which have heretofore been discovered or may be discovered in the future, which are contained in the soils or waters of this state.

(2) “Severed” means the extraction or withdrawal from the soil or water of this state, either on or below the surface, of any solid minerals.

(3) “Producer” means any person severing solid minerals from the soils and waters of this state.

(4) “Production,” for measuring solid minerals, means the total gross amount severed from the soils and waters of this state from any type of production unit, including, but not limited to, mines, quarries, pits, or other sites of extraction.

(5) “Value” means the sales price or true market price of the solid mineral at the point of severance.

(6) “Point of severance” means that point at which the solid mineral being severed is identifiable as to kind and quality and is capable of being transported for use or further processing. For phosphate rock, “point of severance” is the wet rock bin. For heavy minerals, “point of severance” is the discharge pump of the production dredge.

(7) “Site of severance” means the mine, quarry, pit, or other geographical location at which a solid mineral is actually being severed from the soils and waters of this state.

(8) “Taxable year” means calendar year.

(9) “Phosphate rock” means a variable mixture of calcium phosphates and other minerals that have fluorapatite as the dominant phosphatic mineral, found in bedded deposits of marine origin. This term includes the forms of land-pebble and river-pebble phosphates and the phosphate concentrates derived from beneficiation of these forms. This term does not include colloidal phosphatic clays.

(10) “Heavy minerals” means those minerals found in conjunction with sand deposits which have a specific gravity of not less than 2.8. “Heavy minerals” is a term applied to an admixture of such minerals as zircon, staurolite, and titanium minerals as generally mined in Florida.

(11) “Producer price index” means:

(a) For phosphate rock, the unadjusted annual phosphate rock-primary products index as calculated and published by the United States Department of Labor, Bureau of Labor Statistics.

(b) For heavy minerals, the unadjusted annual titanium dioxide index as calculated and published by the United States Department of Labor, Bureau of Labor Statistics.

(12) “Five-year moving average” means a simple average which is recomputed for each period by eliminating the data for the fifth prior year for the previous period and adding the data for the first prior year of the current period.

(13) “Period” means the 5 calendar years immediately preceding the taxable year.

(14) “Previous period” means the period for the prior taxable year.

(15) “Base year” means the year used by the United States Department of Labor, Bureau of Labor Statistics, in an index as the reference year on which all other index numbers are computed, or the year designated as “100” in an index.

(16) “Base period” means the 5 years immediately preceding the 1981 tax year, or the years 1976, 1977, 1978, 1979, and 1980.

(17) “Bone dry” means a condition which indicates the substantial absence of water as determined by generally accepted measurements of water content used within the industry.

(18) “Colloidal phosphatic clay” means that material produced as a waste byproduct of hard rock phosphate mining and severed solely for direct application in agricultural uses.

(19) “Ton” means 2,000 pounds.

History.—s. 1, ch. 71-105; s. 1, ch. 75-40; s. 1, ch. 81-35; s. 5, ch. 87-96.



211.31 - Levy of tax on severance of certain solid minerals; rate, basis, and distribution of tax.

211.31 Levy of tax on severance of certain solid minerals; rate, basis, and distribution of tax.—

(1) There is hereby levied, to be collected as provided herein, an excise tax upon every person engaging in the business of severing solid minerals, except phosphate rock and heavy minerals, from the soils and waters of this state for commercial use. Such tax shall be 8 percent of the value at the point of severance of the identifiable solid minerals severed. The proceeds of the tax imposed by this section shall be paid into the State Treasury as follows:

(a) Thirty-two percent to the credit of the General Revenue Fund of the state; and

(b) Sixty-eight percent to the credit of the Minerals Trust Fund.

(2) On April 1 of each year until such funding ends, the Secretary of Environmental Protection shall report to the Governor, the President of the Senate, and the Speaker of the House of Representatives as to the sufficiency of the Nonmandatory Land Reclamation Trust Fund and whether the funding of that fund needed substantially to complete the master reclamation plan as provided in s. 378.021 should be decreased, increased, or otherwise modified by law.

(3) Interest earned on funds within any trust fund created under this part shall be invested and reinvested to the credit of such trust fund in accordance with s. 17.61.

(4) The expenses of administering this part and ss. 378.021, 378.031, and 1004.346 shall be borne by the Land Reclamation Trust Fund, the Nonmandatory Land Reclamation Trust Fund, and the Phosphate Research Trust Fund.

(5) The purpose of the Minerals Trust Fund is to receive designated taxes on severance of minerals to fund the administrative costs of programs of this state established to reclaim those lands disturbed by the severance of minerals; to fund the geological survey of the state; to fund the regulation of oil and gas exploration and production; to serve as a repository for funds allocated pursuant to ss. 377.24(1), 377.2408(1), 377.2425(1)(b), 377.247, and 377.41 that will enable the Department of Environmental Protection to respond without delay to incidents that affect safety or threaten to cause environmental damage or contamination as a result of incidents involving petroleum exploration and production activities; and to make available immediately to such department funds sufficient to correct violations such as an operator’s failure to adequately plug, abandon, or restore production sites or other test sites and facilities after operations cease, if the permittee or operator does not correct the violation within a reasonable time. On June 30 of each fiscal year, beginning with fiscal year 2000-2001, of any funds credited to the Minerals Trust Fund from severance taxes in excess of 150 percent of the legislative appropriation from the Minerals Trust Fund, 50 percent of the excess shall be transferred to the General Revenue Fund and 50 percent of the excess shall be transferred to the Nonmandatory Land Reclamation Trust Fund.

History.—ss. 1, 3, ch. 71-105; s. 2, ch. 75-40; s. 1, ch. 77-406; s. 1, ch. 78-136; s. 7, ch. 79-255; s. 2, ch. 81-35; s. 112, ch. 81-259; s. 8, ch. 81-295; s. 9, ch. 87-96; s. 7, ch. 87-331; s. 2, ch. 94-197; s. 49, ch. 94-356; s. 9, ch. 96-321; s. 1, ch. 2000-176; s. 4, ch. 2003-5; s. 184, ch. 2003-261; s. 15, ch. 2009-21; s. 2, ch. 2010-206.



211.3103 - Levy of tax on severance of phosphate rock; rate, basis, and distribution of tax.

1211.3103 Levy of tax on severance of phosphate rock; rate, basis, and distribution of tax.—

(1) There is hereby levied an excise tax upon each person engaging in the business of severing phosphate rock from the soils or waters of this state for commercial use. The tax shall be collected, administered, and enforced by the department.

(2) The tax rate shall be $1.61 per ton severed, except for the time period beginning January 1, 2015, until December 31, 2022, when the tax rate shall be $1.80 per ton severed.

(3) The excise tax levied by this section applies to the total production of the producer during the taxable year, measured on the basis of bone-dry tons produced at the point of severance.

(4) The excise tax levied on the severance of phosphate rock is in addition to any ad valorem taxes levied upon the separately assessed mineral interest in the real property upon which the site of severance is located, or any other tax, permit, or license fee imposed by the state or its political subdivisions.

(5) The tax levied by this section shall be collected in the manner prescribed in s. 211.33.

(6)(a) Beginning January 1, 2023, the proceeds of all taxes, interest, and penalties imposed under this section are exempt from the general revenue service charge provided in s. 215.20, and such proceeds shall be paid into the State Treasury as follows:

1. To the credit of the State Park Trust Fund, 25.5 percent.

2. To the credit of the General Revenue Fund of the state, 35.7 percent.

3. For payment to counties in proportion to the number of tons of phosphate rock produced from a phosphate rock matrix located within such political boundary, 12.8 percent. The department shall distribute this portion of the proceeds annually based on production information reported by the producers on the annual returns for the taxable year. Any such proceeds received by a county shall be used only for phosphate-related expenses.

4. For payment to counties that have been designated as a rural area of opportunity pursuant to s. 288.0656 in proportion to the number of tons of phosphate rock produced from a phosphate rock matrix located within such political boundary, 10.0 percent. The department shall distribute this portion of the proceeds annually based on production information reported by the producers on the annual returns for the taxable year. Payments under this subparagraph shall be made to the counties unless the Legislature by special act creates a local authority to promote and direct the economic development of the county. If such authority exists, payments shall be made to that authority.

5. To the credit of the Nonmandatory Land Reclamation Trust Fund, 6.2 percent.

6. To the credit of the Phosphate Research Trust Fund in the Division of Universities of the Department of Education, 6.2 percent.

7. To the credit of the Minerals Trust Fund, 3.6 percent.

(b) Notwithstanding paragraph (a), from July 1, 2015, until December 31, 2022, the proceeds of all taxes, interest, and penalties imposed under this section are exempt from the general revenue service charge provided in s. 215.20, and such proceeds shall be paid to the State Treasury as follows:

1. To the credit of the State Park Trust Fund, 22.8 percent.

2. To the credit of the General Revenue Fund of the state, 31.9 percent.

3. For payment to counties pursuant to subparagraph (a)3., 11.5 percent.

4. For payment to counties pursuant to subparagraph (a)4., 8.9 percent.

5. To the credit of the Nonmandatory Land Reclamation Trust Fund, 16.1 percent.

6. To the credit of the Phosphate Research Trust Fund in the Division of Universities of the Department of Education, 5.6 percent.

7. To the credit of the Minerals Trust Fund, 3.2 percent.

(c) For purposes of this section, “phosphate-related expenses” means those expenses that provide for infrastructure or services in support of the phosphate industry, including environmental education, reclamation or restoration of phosphate lands, maintenance and restoration of reclaimed lands and county-owned environmental lands which were formerly phosphate lands, community infrastructure on such reclaimed lands and county-owned environmental lands which were formerly phosphate lands, and similar expenses directly related to support of the industry.

History.—s. 3, ch. 81-35; s. 1, ch. 82-184; s. 9, ch. 84-330; s. 6, ch. 87-96; s. 4, ch. 91-305; s. 3, ch. 91-420; s. 3, ch. 94-197; s. 10, ch. 96-321; s. 24, ch. 2000-170; s. 2, ch. 2000-176; s. 22, ch. 2000-317; s. 11, ch. 2002-218; s. 1, ch. 2003-423; s. 18, ch. 2007-106; s. 20, ch. 2007-217; s. 2, ch. 2008-150; s. 3, ch. 2010-166; s. 5, ch. 2012-32; s. 4, ch. 2013-92; s. 27, ch. 2014-218; s. 10, ch. 2015-229.

1Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



211.3106 - Levy of tax on severance of heavy minerals; rate, basis, and distribution of tax.

211.3106 Levy of tax on severance of heavy minerals; rate, basis, and distribution of tax.—

(1) There is hereby levied an excise tax upon every person engaging in the business of severing heavy minerals from the soils or waters of this state for commercial use. The tax shall be collected, administered, and enforced by the department. The proceeds of the tax imposed by this section shall be paid into the State Treasury as provided in s. 211.31(1) for certain solid minerals.

(2) The excise tax levied by this section shall apply to the total production of the producer during the taxable year, measured on the basis of bone-dry tons of heavy minerals severed for commercial use at the point of severance, subject to the following rate: Beginning July 1, 1997, and thereafter, the tax rate shall be the base rate of $1.34 per ton severed times the base rate adjustment for the tax year as calculated by the department in accordance with subsection (3).

(3)(a) On or before March 30, 1982, and annually thereafter, the department shall calculate the base rate adjustment, if any, for heavy minerals based on the change in the 5-year moving average of the annual producer price indexes for titanium dioxide in relation to the base period.

(b) For the purposes of determining the base rate adjustment for any year, the base rate adjustment shall be a fraction, the numerator of which is the average of the annual producer price indexes for titanium dioxide for the period and the denominator of which is the average of the annual producer price indexes for titanium dioxide for the base period.

(c) The department shall provide the base rate, the base rate adjustment, and the resulting tax rate to affected producers by written notice on or before April 15 of the current year.

(d) If the producer price index for titanium dioxide is substantially revised, or if the base year used as an index of 100 is changed, the department shall make appropriate adjustment in the method used to compute the base rate adjustment under this subsection, which will produce results reasonably consistent with the result which would have been obtained if the producer price index for titanium dioxide had not been revised or the base year changed.

(e) In the event the producer price index for titanium dioxide is discontinued, then a comparable index shall be selected by the department and adopted by rule.

(4) The excise tax levied on the severance of heavy minerals shall be in addition to any ad valorem taxes levied upon the separately assessed mineral interest in the real property upon which the site of severance is located, or any other tax, permit, or license fee imposed by the state or its political subdivisions.

(5) The tax levied by this section shall be collected in the manner prescribed in s. 211.33 and shall be expressly applicable for the severance of heavy minerals in the 1981 tax year.

History.—s. 3, ch. 81-35; s. 10, ch. 87-96; s. 5, ch. 94-197; s. 23, ch. 2000-158.



211.3108 - Exemptions.

211.3108 Exemptions.—The following solid minerals shall not be subject to the tax imposed by this part:

(1) Solid minerals which are sold to governmental agencies in this state, including cities and counties.

(2) Solid minerals, except phosphate rock and heavy minerals, upon which the sales tax is ultimately paid to the state under chapter 212.

(3) Solid minerals which are extracted by the owner of the site of severance for the purpose of improving the site of severance, provided the site of severance is subject to a restoration or reclamation program which has been approved by the appropriate state or local governmental entity.

(4) Solid minerals, except phosphate rock, which are severed solely for direct application in agricultural uses.

History.—s. 3, ch. 81-35.



211.32 - Tax on solid minerals; Land Reclamation Trust Fund; refund for restoration and reclamation.

211.32 Tax on solid minerals; Land Reclamation Trust Fund; refund for restoration and reclamation.—

(1)(a) Each taxpayer shall institute and complete a reclamation and restoration program upon each site of severance subject to the taxes imposed by this part, in accordance with criteria adopted by the Department of Environmental Protection pursuant to chapter 378, which shall include the following standards:

1. Control of the physical and chemical quality of the water draining from the area of operation;

2. Soil stabilization, including contouring and vegetation;

3. Elimination of health and safety hazards;

4. Conservation and preservation of remaining natural resources; and

5. A time schedule for the completion of the program and the various phases thereof.

The Department of Environmental Protection may adopt as criteria local ordinances which, at the minimum, meet the above standards. The mandatory obligation to institute and complete a reclamation and restoration program under this paragraph shall not apply to acres disturbed by the severance of solid minerals before July 1, 1975. However, if such acres are included within sites of severance that are subject to reclamation and restoration programs approved by the Department of Environmental Protection, such acres shall be treated as being subject to this paragraph for purposes of the refunds provided under paragraph (d).

(b) The reclamation and restoration program may include qualified sites other than the site of severance upon which the taxes were paid. The Department of Environmental Protection may adopt a list of sites qualifying under this paragraph, which must meet, at the minimum, the following qualifications:

1. The restoration or reclamation of the site and the program to be instituted are in the public interest; and

2. The location of the site is in an area where economic considerations would not be conducive to immediate restoration or reclamation of the site.

(c) As part of accomplishing a program of restoration and reclamation at a particular site of severance or at other sites qualified pursuant to paragraph (b), the taxpayer may request the Department of Environmental Protection to accept a portion or portions of the site as state land. Such a request shall be accompanied by an offer to transfer to the state title to the land involved and suitable ingress thereto and egress therefrom. If such request is granted by the Department of Environmental Protection, the refund under this election shall be computed on the fair market value of the land at the time of transfer, as determined by the taxpayer and the Department of Environmental Protection, with the approval of the Board of Trustees of the Internal Improvement Trust Fund and concurred in after public hearing by such board.

(d) The Chief Financial Officer shall, upon written verification of compliance with paragraph (a), paragraph (b), or paragraph (c) by the Department of Environmental Protection, and upon verification of the cost of the restoration and reclamation program or, if paragraph (c) is elected, the fair market value of the land, grant refunds, to be paid from the Land Reclamation Trust Fund, of the taxes paid under this part, in an amount equal to 100 percent of the costs incurred in complying with paragraph (a) or paragraph (b), or 100 percent of the fair market value of the land transferred in complying with paragraph (c), subject to the following limitations:

1. A taxpayer shall not be entitled to refunds in excess of the amount of taxes paid by the taxpayer under this part which are deposited in the Land Reclamation Trust Fund.

2. A taxpayer shall not be entitled to the payment of a refund for costs incurred in connection with a particular restoration and reclamation program unless and until the taxpayer is accomplishing the program in reasonable compliance with the criteria established by the Department of Environmental Protection.

(e) Claims for reclamation refunds under paragraph (d) shall be filed on an annual basis within 60 days after the taxpayer has paid the tax imposed under this part for the preceding taxable year. The taxpayer may include in the claim for refund all costs incurred in complying with paragraph (a) or paragraph (b), or the values of all land transferred in complying with paragraph (c), for the period July 1, 1971, through December 31 of the preceding taxable year, to the extent that such costs or values have not been previously allowed for refund purposes.

(f)1. To encourage the rapid accomplishment of reclamation, the taxes credited to the Land Reclamation Trust Fund shall be available for refund to the taxpayer under paragraph (d) for a maximum period of 5 years from the date the tax is paid. The Land Reclamation Trust Fund shall be subject to the service charge imposed pursuant to chapter 215.

2. In allocating the tax paid into the Land Reclamation Trust Fund for a particular taxable year to refunds claimed and received by the taxpayer, the taxes first paid into the trust fund shall be deemed the taxes first paid out in refunds. The department shall determine by July 1 of each year that portion of the Land Reclamation Trust Fund for which refund claims have not been timely filed and allowed in accordance with this paragraph, and such portion shall be transferred to the General Revenue Fund.

(g) If, during any 3 consecutive taxable years, a taxpayer has not performed work under any approved reclamation and restoration program and if, at the end of such 3-year period, the taxpayer has completed reclamation on all lands he or she is obligated to reclaim pursuant to paragraph (a), then all moneys in the Land Reclamation Trust Fund to the taxpayer’s account at the end of such period shall be transferred to the General Revenue Fund.

(h) If the Department of Environmental Protection determines that a taxpayer has abandoned a reclamation program subject to this part or has failed to complete such program by the completion date specified by the Department of Environmental Protection, and if the Department of Environmental Protection further determines that the taxpayer, after 60 days’ notice of such deficiency from the Department of Environmental Protection, has failed to return work on the reclamation program to a rate of progress that would reasonably ensure completion of the program within not more than 6 months after the date of such deficiency notice from the Department of Environmental Protection or within not more than 6 months from the completion date established by the Department of Environmental Protection, whichever period is longer, then such reclamation program shall be permanently ineligible for purposes of reclamation refunds under this part.

(i) In determining a taxpayer’s compliance with completion dates specified by the Department of Environmental Protection for reclamation programs under this part, such completion dates shall be extended by the period of any delays attributable to causes beyond the reasonable control of the taxpayer.

(j) The obligation to reclaim under paragraph (a) shall run with the land and shall be enforceable against any person claiming a fee interest in the land subject to that obligation.

(k) The amendments by chapter 75-40, Laws of Florida, to paragraphs (d), (e), (f), and (g) shall apply to the balance in the Land Reclamation Trust Fund on July 1, 1975, regardless of the date the taxes were paid that gave rise to that balance and to refund claims filed on or after July 1, 1975, regardless of the date the reclamation costs were incurred on which the claim is based.

(2) Notwithstanding any other provision in this part, refunds from the taxes levied under this part based upon the severance of solid minerals before July 1, 1978, shall be paid from the Land Reclamation Trust Fund for so long as funds remain available only for the cost of restoration and reclamation of land:

(a) Disturbed by the severance of solid minerals prior to July 1, 1975; or

(b) Included within a site of severance on or before July 1, 1977, for which a restoration and reclamation program was filed with the former Department of Natural Resources on or before July 1, 1977.

History.—s. 1, ch. 71-105; ss. 3, 6, ch. 75-40; s. 2, ch. 77-406; ss. 2, 7, ch. 78-136; s. 6, ch. 81-35; s. 18, ch. 83-339; ss. 2, 11, ch. 86-294; s. 50, ch. 94-356; s. 1490, ch. 95-147; s. 185, ch. 2003-261.



211.33 - Administration of the tax; returns; delinquency penalties and interest; departmental inspections of records.

211.33 Administration of the tax; returns; delinquency penalties and interest; departmental inspections of records.—

(1)(a) Every producer subject to tax under this part shall file a declaration of estimated tax for the taxable year, in such form as the department shall prescribe. The term “estimated tax” means the amount the taxpayer estimates to be his or her tax under this part for the taxable year. A taxpayer may amend a declaration under rules prescribed by the department.

(b) The declaration is required to be filed on or before the first day of the fifth month of the taxable year. The estimated tax shall be paid in four equal installments. The first installment shall be paid at the time of the required filing of the declaration; the second and third installments shall be paid on or before the first day of the 7th and 10th months of the taxable year, respectively; and the fourth installment shall be paid on or before the first day of the next taxable year.

(c) If an amended declaration is filed, the remaining installments, if any, shall be ratably increased or decreased, as the case may be, to reflect the increase or decrease in the estimated tax occasioned by such amendment.

(d) The department shall provide by rule for a credit against estimated taxes of any amount determined by the department to be an overpayment of the tax imposed by this part for the preceding tax year.

(e) Any amount paid as estimated tax shall be deemed assessed upon the due date for the taxpayer’s annual return for the taxable year.

(f) Except as provided in subparagraph 3., the taxpayer shall be liable for interest at the rate of 12 percent per year and for a penalty in an amount determined at the rate of 20 percent per year upon the amount of any underpayment of estimated tax determined under this paragraph.

1. The amount of any underpayment of estimated tax shall be the excess of:

a. The amount of the installment which would be required to be paid if the estimated tax were equal to 80 percent of the tax shown on the return for the taxable year or, if no return were filed, 80 percent of the tax for such year, over

b. The amount, if any, of the installment paid on or before the last date prescribed for payment.

2. The period of the underpayment for which interest and penalties shall apply shall commence on the date the installment was required to be paid and shall terminate on the date on which the amount of underpayment is paid. A payment of estimated tax on any installment date shall be considered a payment of any previous underpayment only to the extent such payment exceeds the amount of the installment determined under sub-subparagraph 1.a. for such installment date.

3. No penalty or interest for underpayment of any installment of estimated tax shall be imposed if the total amount of all such payments made on or before the last date prescribed for the payment of such installment equals or exceeds the amount which would have been required to be paid on or before such date if the estimated tax were the lesser of:

a. An amount equal to 80 percent of the tax finally due for the taxable year; or

b. An amount equal to the tax shown on the taxpayer’s return for the preceding taxable year, if a return showing a liability for tax was filed by the taxpayer for the preceding year.

(g) Pursuant to s. 213.21, the department may settle or compromise any penalty or interest assessed under this subsection.

(2)(a) Every producer shall file an annual return with the department on or before April 1 of each year for the preceding taxable year. The annual return shall be signed by the producer or the producer’s duly authorized agent, shall be verified by oath, and shall include the following:

1. The location of each site of severance operated or controlled by the producer during the taxable period and the total number of acres in each site.

2. The kind and quantity of the solid minerals severed within each county political boundary.

(b) Except as provided in subsection (1), the taxpayer shall pay the amount of any tax due for the preceding tax year by April 1.

(c) If a tax return is not filed by April 1 for any taxes due for the preceding year or if any part of a deficiency in the tax due for the preceding tax year is due to negligence or intentional disregard of this part or the rules promulgated pursuant hereto, the department shall levy a delinquency penalty of 10 percent for each month, or portion thereof, on the amount of tax delinquent, not to exceed 50 percent of the total tax due.

(d) In addition to the delinquency penalty provided in paragraph (c), the department shall assess interest on the unpaid balance of any such tax which becomes delinquent, without regard to any extensions, at the rate of 12 percent per year, from April 1 to the date of payment. Interest prescribed by this paragraph shall be deemed assessed upon the assessment of the tax and shall be collected and paid in the same manner.

(e) Any taxpayer who makes a substantial underpayment of any tax due under this part shall pay a penalty of 30 percent of the underpayment in addition to the delinquency penalty imposed under paragraph (c). A substantial underpayment of tax due and payable under this part means a deficiency which exceeds 35 percent of the total tax due for any month.

(f) The department may settle or compromise any penalty or interest assessed under this subsection pursuant to s. 213.21.

(3) Every producer shall keep and preserve as long as required by s. 213.35 suitable records of production of solid minerals and such other books and documents as may be necessary to ensure compliance.

(4)(a) The department is authorized to audit or inspect the books, records, documents, and returns of producers and to correct by credit or refund any overpayment of tax, or to make assessment of any deficiency revealed.

(b) The department shall inform the producer by written notice of the amount of any overpayment or deficiency determined by an audit, including the basis for determining any tax, penalty, interest, or period subject to credit or refund.

(c) In the event of a deficiency, the department shall make an assessment of the tax, penalty, and interest determined to be due. Full payment of the total amount assessed shall be made by the producer to the place and within the time specified in the written notice of the deficiency.

(5) The use of information contained in any return filed by a producer under this part or in any books, records, or documents of a producer shall be as provided in s. 213.053, and shall be confidential and exempt from the provisions of s. 119.07(1).

(6) The department is authorized to make and publish such rules as it may deem necessary to administer and enforce the provisions of this part and to collect the taxes levied herein.

(7)(a) When any tax imposed by this part becomes delinquent or is otherwise in jeopardy, the department may issue a warrant for the full amount due or estimated to be due, including the tax, penalties, interest, and costs of collection. The warrant shall be directed to each sheriff and may be recorded with the clerk of the circuit court in any county where the taxpayer’s property is located. Upon recording, the amount of the warrant shall become a lien upon the taxpayer’s real and personal property in such county in the same manner as a judgment duly docketed and recorded, and the clerk of the circuit court shall issue execution on the warrant in the same manner as on a judgment. The sheriff shall then execute the warrant in the same manner prescribed by law for executions upon judgments and shall be entitled to the same fees for this service. Upon payment of the warrant, the department shall satisfy the lien of record within 30 days. Thereafter, any interested person may compel the department to satisfy the lien of record. If there is jeopardy to the revenue and jeopardy is asserted in or with an assessment, the department shall proceed in the manner specified for jeopardy assessment in s. 213.732.

(b) Whenever the department deems it necessary, an alias tax execution may be issued. Each alias tax execution shall be designated on its face and shall have the same force and effect as the original.

(c) Tax executions may be levied upon any third party who is in possession or control of any assets of a delinquent taxpayer or who is indebted to a delinquent taxpayer. Such tax executions shall have the force and effect of a writ of garnishment. The third party shall pay the debt or deliver the assets of the delinquent taxpayer to the department, and a receipt by the department shall discharge the third party completely to the extent of the debt paid or assets surrendered to the department.

(d) Whenever any tax execution becomes void, the department may cancel it of record and shall do so upon request of any interested person.

(e) Any employee of the department may be designated by the executive director to make and sign assessments, tax warrants, and satisfactions of tax warrants.

History.—s. 1, ch. 71-105; s. 4, ch. 75-40; s. 3, ch. 77-406; s. 94, ch. 79-400; s. 4, ch. 80-222; s. 1, ch. 80-400; s. 4, ch. 81-35; s. 9, ch. 81-178; s. 2, ch. 82-184; s. 15, ch. 86-152; s. 54, ch. 87-6; s. 31, ch. 87-101; ss. 10, 29, ch. 88-119; s. 21, ch. 89-356; s. 46, ch. 90-360; s. 12, ch. 92-315; s. 16, ch. 92-320; s. 1107, ch. 95-147; s. 60, ch. 96-406.



211.335 - Tax crimes; punishment for violation of this part.

211.335 Tax crimes; punishment for violation of this part.—

(1) Any person who willfully fails to file a return or keep books and records on production of taxable products, or who files a grossly false or fraudulent return, or who willfully fails or refuses to produce books and records, or who willfully violates any provision of this part, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any person who fails to make remittance of the tax as required by this part, or who purports to make payments due under this part but willfully fails to do so because the remittance fails to clear the bank or depository institution against which it is drawn, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 98, ch. 87-6.



211.34 - Local ordinances not preempted.

211.34 Local ordinances not preempted.—Nothing in this act shall be deemed to preempt local ordinances that impose stricter land reclamation standards.

History.—s. 5, ch. 75-40.









Chapter 212 - TAX ON SALES, USE, AND OTHER TRANSACTIONS

212.01 - Short title.

212.01 Short title.—This chapter shall be known as the “Florida Revenue Act of 1949” and the taxes imposed herein shall be in addition to all other taxes imposed by law.

History.—s. 1, ch. 26319, 1949.



212.02 - Definitions.

212.02 Definitions.—The following terms and phrases when used in this chapter have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) The term “admissions” means and includes the net sum of money after deduction of any federal taxes for admitting a person or vehicle or persons to any place of amusement, sport, or recreation or for the privilege of entering or staying in any place of amusement, sport, or recreation, including, but not limited to, theaters, outdoor theaters, shows, exhibitions, games, races, or any place where charge is made by way of sale of tickets, gate charges, seat charges, box charges, season pass charges, cover charges, greens fees, participation fees, entrance fees, or other fees or receipts of anything of value measured on an admission or entrance or length of stay or seat box accommodations in any place where there is any exhibition, amusement, sport, or recreation, and all dues and fees paid to private clubs and membership clubs providing recreational or physical fitness facilities, including, but not limited to, golf, tennis, swimming, yachting, boating, athletic, exercise, and fitness facilities, except physical fitness facilities owned or operated by any hospital licensed under chapter 395.

(2) “Business” means any activity engaged in by any person, or caused to be engaged in by him or her, with the object of private or public gain, benefit, or advantage, either direct or indirect. Except for the sales of any aircraft, boat, mobile home, or motor vehicle, the term “business” shall not be construed in this chapter to include occasional or isolated sales or transactions involving tangible personal property or services by a person who does not hold himself or herself out as engaged in business or sales of unclaimed tangible personal property under s. 717.122, but includes other charges for the sale or rental of tangible personal property, sales of services taxable under this chapter, sales of or charges of admission, communication services, all rentals and leases of living quarters, other than low-rent housing operated under chapter 421, sleeping or housekeeping accommodations in hotels, apartment houses, roominghouses, tourist or trailer camps, and all rentals of or licenses in real property, other than low-rent housing operated under chapter 421, all leases or rentals of or licenses in parking lots or garages for motor vehicles, docking or storage spaces for boats in boat docks or marinas as defined in this chapter and made subject to a tax imposed by this chapter. The term “business” shall not be construed in this chapter to include the leasing, subleasing, or licensing of real property by one corporation to another if all of the stock of both such corporations is owned, directly or through one or more wholly owned subsidiaries, by a common parent corporation; the property was in use prior to July 1, 1989, title to the property was transferred after July 1, 1988, and before July 1, 1989, between members of an affiliated group, as defined in s. 1504(a) of the Internal Revenue Code of 1986, which group included both such corporations and there is no substantial change in the use of the property following the transfer of title; the leasing, subleasing, or licensing of the property was required by an unrelated lender as a condition of providing financing to one or more members of the affiliated group; and the corporation to which the property is leased, subleased, or licensed had sales subject to the tax imposed by this chapter of not less than $667 million during the most recent 12-month period ended June 30. Any tax on such sales, charges, rentals, admissions, or other transactions made subject to the tax imposed by this chapter shall be collected by the state, county, municipality, any political subdivision, agency, bureau, or department, or other state or local governmental instrumentality in the same manner as other dealers, unless specifically exempted by this chapter.

(3) The terms “cigarettes,” “tobacco,” or “tobacco products” referred to in this chapter include all such products as are defined or may be hereafter defined by the laws of the state.

(4) “Cost price” means the actual cost of articles of tangible personal property without any deductions therefrom on account of the cost of materials used, labor or service costs, transportation charges, or any expenses whatsoever.

(5) The term “department” means the Department of Revenue.

(6) “Enterprise zone” means an area of the state designated pursuant to s. 290.0065. This subsection expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(7) “Factory-built building” means a structure manufactured in a manufacturing facility for installation or erection as a finished building; “factory-built building” includes, but is not limited to, residential, commercial, institutional, storage, and industrial structures.

(8) “In this state” or “in the state” means within the state boundaries of Florida as defined in s. 1, Art. II of the State Constitution and includes all territory within these limits owned by or ceded to the United States.

(9) The term “intoxicating beverages” or “alcoholic beverages” referred to in this chapter includes all such beverages as are so defined or may be hereafter defined by the laws of the state.

(10) “Lease,” “let,” or “rental” means leasing or renting of living quarters or sleeping or housekeeping accommodations in hotels, apartment houses, roominghouses, tourist or trailer camps and real property, the same being defined as follows:

(a) Every building or other structure kept, used, maintained, or advertised as, or held out to the public to be, a place where sleeping accommodations are supplied for pay to transient or permanent guests or tenants, in which 10 or more rooms are furnished for the accommodation of such guests, and having one or more dining rooms or cafes where meals or lunches are served to such transient or permanent guests; such sleeping accommodations and dining rooms or cafes being conducted in the same building or buildings in connection therewith, shall, for the purpose of this chapter, be deemed a hotel.

(b) Any building, or part thereof, where separate accommodations for two or more families living independently of each other are supplied to transient or permanent guests or tenants shall for the purpose of this chapter be deemed an apartment house.

(c) Every house, boat, vehicle, motor court, trailer court, or other structure or any place or location kept, used, maintained, or advertised as, or held out to the public to be, a place where living quarters or sleeping or housekeeping accommodations are supplied for pay to transient or permanent guests or tenants, whether in one or adjoining buildings, shall for the purpose of this chapter be deemed a roominghouse.

(d) In all hotels, apartment houses, and roominghouses within the meaning of this chapter, the parlor, dining room, sleeping porches, kitchen, office, and sample rooms shall be construed to mean “rooms.”

(e) A “tourist camp” is a place where two or more tents, tent houses, or camp cottages are located and offered by a person or municipality for sleeping or eating accommodations, most generally to the transient public for either a direct money consideration or an indirect benefit to the lessor or owner in connection with a related business.

(f) A “trailer camp,” “mobile home park,” or “recreational vehicle park” is a place where space is offered, with or without service facilities, by any persons or municipality to the public for the parking and accommodation of two or more automobile trailers, mobile homes, or recreational vehicles which are used for lodging, for either a direct money consideration or an indirect benefit to the lessor or owner in connection with a related business, such space being hereby defined as living quarters, and the rental price thereof shall include all service charges paid to the lessor.

(g) “Lease,” “let,” or “rental” also means the leasing or rental of tangible personal property and the possession or use thereof by the lessee or rentee for a consideration, without transfer of the title of such property, except as expressly provided to the contrary herein. The term “lease,” “let,” or “rental” does not mean hourly, daily, or mileage charges, to the extent that such charges are subject to the jurisdiction of the 1United States Interstate Commerce Commission, when such charges are paid by reason of the presence of railroad cars owned by another on the tracks of the taxpayer, or charges made pursuant to car service agreements. The term “lease,” “let,” “rental,” or “license” does not include payments made to an owner of high-voltage bulk transmission facilities in connection with the possession or control of such facilities by a regional transmission organization, independent system operator, or similar entity under the jurisdiction of the Federal Energy Regulatory Commission. However, where two taxpayers, in connection with the interchange of facilities, rent or lease property, each to the other, for use in providing or furnishing any of the services mentioned in s. 166.231, the term “lease or rental” means only the net amount of rental involved.

(h) “Real property” means the surface land, improvements thereto, and fixtures, and is synonymous with “realty” and “real estate.”

(i) “License,” as used in this chapter with reference to the use of real property, means the granting of a privilege to use or occupy a building or a parcel of real property for any purpose.

(j) Privilege, franchise, or concession fees, or fees for a license to do business, paid to an airport are not payments for leasing, letting, renting, or granting a license for the use of real property.

(11) “Motor fuel” means and includes what is commonly known and sold as gasoline and fuels containing a mixture of gasoline and other products.

(12) “Person” includes any individual, firm, copartnership, joint adventure, association, corporation, estate, trust, business trust, receiver, syndicate, or other group or combination acting as a unit and also includes any political subdivision, municipality, state agency, bureau, or department and includes the plural as well as the singular number.

(13) “Retailer” means and includes every person engaged in the business of making sales at retail or for distribution, or use, or consumption, or storage to be used or consumed in this state.

(14)(a) “Retail sale” or a “sale at retail” means a sale to a consumer or to any person for any purpose other than for resale in the form of tangible personal property or services taxable under this chapter, and includes all such transactions that may be made in lieu of retail sales or sales at retail. A sale for resale includes a sale of qualifying property. As used in this paragraph, the term “qualifying property” means tangible personal property, other than electricity, which is used or consumed by a government contractor in the performance of a qualifying contract as defined in s. 212.08(17)(c), to the extent that the cost of the property is allocated or charged as a direct item of cost to such contract, title to which property vests in or passes to the government under the contract. The term “government contractor” includes prime contractors and subcontractors. As used in this paragraph, a cost is a “direct item of cost” if it is a “direct cost” as defined in 48 C.F.R. s. 9904.418-30(a)(2), or similar successor provisions, including costs identified specifically with a particular contract.

(b) The terms “retail sales,” “sales at retail,” “use,” “storage,” and “consumption” include the sale, use, storage, or consumption of all tangible advertising materials imported or caused to be imported into this state. Tangible advertising material includes displays, display containers, brochures, catalogs, price lists, point-of-sale advertising, and technical manuals or any tangible personal property which does not accompany the product to the ultimate consumer.

(c) “Retail sales,” “sale at retail,” “use,” “storage,” and “consumption” do not include materials, containers, labels, sacks, bags, or similar items intended to accompany a product sold to a customer without which delivery of the product would be impracticable because of the character of the contents and be used one time only for packaging tangible personal property for sale or for the convenience of the customer or for packaging in the process of providing a service taxable under this chapter. When a separate charge for packaging materials is made, the charge shall be considered part of the sales price or rental charge for purposes of determining the applicability of tax. The terms do not include the sale, use, storage, or consumption of industrial materials, including chemicals and fuels except as provided herein, for future processing, manufacture, or conversion into articles of tangible personal property for resale when such industrial materials, including chemicals and fuels except as provided herein, become a component or ingredient of the finished product. However, the terms include the sale, use, storage, or consumption of tangible personal property, including machinery and equipment or parts thereof, purchased electricity, and fuels used to power machinery, when such items are used and dissipated in fabricating, converting, or processing tangible personal property for sale, even though they may become ingredients or components of the tangible personal property for sale through accident, wear, tear, erosion, corrosion, or similar means. The terms do not include the sale of materials to a registered repair facility for use in repairing a motor vehicle, airplane, or boat, when such materials are incorporated into and sold as part of the repair. Such a sale shall be deemed a purchase for resale by the repair facility, even though every material is not separately stated or separately priced on the repair invoice.

(d) “Gross sales” means the sum total of all sales of tangible personal property as defined herein, without any deduction whatsoever of any kind or character, except as provided in this chapter.

(e) The term “retail sale” includes a mail order sale, as defined in s. 212.0596(1).

(15) “Sale” means and includes:

(a) Any transfer of title or possession, or both, exchange, barter, license, lease, or rental, conditional or otherwise, in any manner or by any means whatsoever, of tangible personal property for a consideration.

(b) The rental of living quarters or sleeping or housekeeping accommodations in hotels, apartment houses or roominghouses, or tourist or trailer camps, as hereinafter defined in this chapter.

(c) The producing, fabricating, processing, printing, or imprinting of tangible personal property for a consideration for consumers who furnish either directly or indirectly the materials used in the producing, fabricating, processing, printing, or imprinting.

(d) The furnishing, preparing, or serving for a consideration of any tangible personal property for consumption on or off the premises of the person furnishing, preparing, or serving such tangible personal property which includes the sale of meals or prepared food by an employer to his or her employees.

(e) A transaction whereby the possession of property is transferred but the seller retains title as security for the payment of the price.

(16) “Sales price” means the total amount paid for tangible personal property, including any services that are a part of the sale, valued in money, whether paid in money or otherwise, and includes any amount for which credit is given to the purchaser by the seller, without any deduction therefrom on account of the cost of the property sold, the cost of materials used, labor or service cost, interest charged, losses, or any other expense whatsoever. “Sales price” also includes the consideration for a transaction which requires both labor and material to alter, remodel, maintain, adjust, or repair tangible personal property. Trade-ins or discounts allowed and taken at the time of sale shall not be included within the purview of this subsection. “Sales price” also includes the full face value of any coupon used by a purchaser to reduce the price paid to a retailer for an item of tangible personal property; where the retailer will be reimbursed for such coupon, in whole or in part, by the manufacturer of the item of tangible personal property; or whenever it is not practicable for the retailer to determine, at the time of sale, the extent to which reimbursement for the coupon will be made. The term “sales price” does not include federal excise taxes imposed upon the retailer on the sale of tangible personal property. The term “sales price” does include federal manufacturers’ excise taxes, even if the federal tax is listed as a separate item on the invoice. To the extent required by federal law, the term “sales price” does not include charges for Internet access services which are not itemized on the customer’s bill, but which can be reasonably identified from the selling dealer’s books and records kept in the regular course of business. The dealer may support the allocation of charges with books and records kept in the regular course of business covering the dealer’s entire service area, including territories outside this state.

(17) “Diesel fuel” means any liquid product, gas product, or combination thereof used in an internal combustion engine or motor to propel any form of vehicle, machine, or mechanical contrivance. This term includes, but is not limited to, all forms of fuel commonly or commercially known or sold as diesel fuel or kerosene. However, the term “diesel fuel” does not include butane gas, propane gas, or any other form of liquefied petroleum gas or compressed natural gas.

(18) “Storage” means and includes any keeping or retention in this state of tangible personal property for use or consumption in this state or for any purpose other than sale at retail in the regular course of business.

(19) “Tangible personal property” means and includes personal property which may be seen, weighed, measured, or touched or is in any manner perceptible to the senses, including electric power or energy, boats, motor vehicles and mobile homes as defined in s. 320.01(1) and (2), aircraft as defined in s. 330.27, and all other types of vehicles. The term “tangible personal property” does not include stocks, bonds, notes, insurance, or other obligations or securities or pari-mutuel tickets sold or issued under the racing laws of the state.

(20) “Use” means and includes the exercise of any right or power over tangible personal property incident to the ownership thereof, or interest therein, except that it does not include the sale at retail of that property in the regular course of business. The term “use” does not include the loan of an automobile by a motor vehicle dealer to a high school for use in its driver education and safety program. The term “use” does not include a contractor’s use of “qualifying property” as defined by paragraph (14)(a).

(21) The term “use tax” referred to in this chapter includes the use, the consumption, the distribution, and the storage as herein defined.

(22) “Spaceport activities” means activities directed or sponsored by Space Florida on spaceport territory pursuant to its powers and responsibilities under the Space Florida Act.

(23) “Space flight” means any flight designed for suborbital, orbital, or interplanetary travel of a space vehicle, satellite, or station of any kind.

(24) “Coin-operated amusement machine” means any machine operated by coin, slug, token, coupon, or similar device for the purposes of entertainment or amusement. The term includes, but is not limited to, coin-operated pinball machines, music machines, juke boxes, mechanical games, video games, arcade games, billiard tables, moving picture viewers, shooting galleries, and all other similar amusement devices.

(25) “Sea trial” means a voyage for the purpose of testing repair or modification work, which is in length and scope reasonably necessary to test repairs or modifications, or a voyage for the purpose of ascertaining the seaworthiness of a vessel. If the sea trial is to test repair or modification work, the owner or repair facility shall certify, in a form required by the department, what repairs have been tested. The owner and the repair facility may also be required to certify that the length and scope of the voyage were reasonably necessary to test the repairs or modifications.

(26) “Solar energy system” means the equipment and requisite hardware that provide and are used for collecting, transferring, converting, storing, or using incident solar energy for water heating, space heating, cooling, or other applications that would otherwise require the use of a conventional source of energy such as petroleum products, natural gas, manufactured gas, or electricity.

(27) “Agricultural commodity” means horticultural, aquacultural, poultry and farm products, and livestock and livestock products.

(28) “Farmer” means a person who is directly engaged in the business of producing crops, livestock, or other agricultural commodities. The term includes, but is not limited to, horse breeders, nurserymen, dairy farmers, poultry farmers, cattle ranchers, apiarists, and persons raising fish.

(29) “Livestock” includes all animals of the equine, bovine, or swine class, including goats, sheep, mules, horses, hogs, cattle, ostriches, and other grazing animals raised for commercial purposes. The term also includes all aquaculture products, as defined in s. 597.0015 and identified by the Department of Agriculture and Consumer Services pursuant to s. 597.003, raised for commercial purposes.

(30) “Power farm equipment” means moving or stationary equipment that contains within itself the means for its own propulsion or power and moving or stationary equipment that is dependent upon an external power source to perform its functions.

(31) “Forest” means the land stocked by trees of any size used in the production of forest products, or formerly having such tree cover, and not currently developed for nonforest use.

(32) “Agricultural production” means the production of plants and animals useful to humans, including the preparation, planting, cultivating, or harvesting of these products or any other practices necessary to accomplish production through the harvest phase, including storage of raw products on a farm. The term includes aquaculture, horticulture, floriculture, viticulture, forestry, dairy, livestock, poultry, bees, and any and all forms of farm products and farm production.

(33) “Qualified aircraft” means any aircraft having a maximum certified takeoff weight of less than 10,000 pounds and equipped with twin turbofan engines that meet Stage IV noise requirements that is used by a business operating as an on-demand air carrier under Federal Aviation Administration Regulation Title 14, chapter I, part 135, Code of Federal Regulations, that owns or leases and operates a fleet of at least 25 of such aircraft in this state.

(34) “Fractional aircraft ownership program” means a program that meets the requirements of 14 C.F.R. part 91, subpart K, relating to fractional ownership operations, except that the program must include a minimum of 25 aircraft owned or leased by the program manager and used in the program.

History.—s. 2, ch. 26319, 1949; ss. 1-3, ch. 26871, 1951; s. 1, ch. 29883, 1955; s. 13, ch. 59-1; ss. 1-4, ch. 59-288; s. 3, ch. 61-274; s. 1, ch. 63-526; s. 7, ch. 63-253; ss. 1-3, ch. 65-329; s. 5, ch. 65-371; s. 2, ch. 65-420; s. 1, ch. 67-180; ss. 1, 2, ch. 68-27; s. 1, ch. 68-119; ss. 21, 35, ch. 69-106; ss. 1-3, ch. 69-222; s. 1, ch. 70-206; s. 1, ch. 71-360; s. 47, ch. 71-377; s. 2, ch. 71-986; s. 3, ch. 73-240; s. 1, ch. 76-7; s. 1, ch. 77-174; s. 1, ch. 77-412; s. 1, ch. 78-250; ss. 1, 3, ch. 79-339; s. 1, ch. 79-359; s. 1, ch. 80-213; s. 6, ch. 82-75; s. 2, ch. 82-206; s. 1, ch. 83-3; s. 15, ch. 83-138; s. 5, ch. 84-170; s. 2, ch. 84-315; ss. 1, 9, ch. 84-324; s. 1, ch. 84-350; s. 33, ch. 84-356; s. 1, ch. 85-310; ss. 58, 65, ch. 85-342; s. 5, ch. 85-348; s. 64, ch. 86-152; s. 1, ch. 86-166; s. 7, ch. 87-6; s. 12, ch. 87-87; s. 9, ch. 87-101; s. 6, ch. 87-402; s. 1, ch. 87-548; ss. 26, 61, ch. 89-300; s. 8, ch. 90-192; s. 29, ch. 90-203; s. 2, ch. 90-358; ss. 23, 170, ch. 91-112; s. 9, ch. 92-319; s. 41, ch. 94-136; s. 31, ch. 95-146; s. 1491, ch. 95-147; s. 1, ch. 95-232; s. 59, ch. 95-280; s. 1, ch. 95-391; s. 111, ch. 95-417; s. 160, ch. 96-320; s. 17, ch. 97-99; s. 1, ch. 98-140; s. 1, ch. 98-142; s. 1, ch. 98-294; s. 4, ch. 98-342; s. 8, ch. 99-7; s. 12, ch. 99-208; s. 1, ch. 99-273; s. 38, ch. 2000-151; s. 1, ch. 2000-276; s. 9, ch. 2000-308; s. 3, ch. 2002-183; s. 12, ch. 2002-218; s. 142, ch. 2004-390; s. 16, ch. 2005-187; s. 1, ch. 2005-197; s. 20, ch. 2005-287; s. 53, ch. 2006-60; s. 1, ch. 2006-144; s. 17, ch. 2006-312; s. 19, ch. 2007-106; s. 4, ch. 2010-147; s. 11, ch. 2015-221.

1Note.—Abolished by s. 101, Pub. L. No. 104-88.



212.03 - Transient rentals tax; rate, procedure, enforcement, exemptions.

212.03 Transient rentals tax; rate, procedure, enforcement, exemptions.—

(1)(a) It is hereby declared to be the legislative intent that every person is exercising a taxable privilege who engages in the business of renting, leasing, letting, or granting a license to use any living quarters or sleeping or housekeeping accommodations in, from, or a part of, or in connection with any hotel, apartment house, roominghouse, tourist or trailer camp, mobile home park, recreational vehicle park, condominium, or timeshare resort. However, any person who rents, leases, lets, or grants a license to others to use, occupy, or enter upon any living quarters or sleeping or housekeeping accommodations in any apartment house, roominghouse, tourist camp, trailer camp, mobile home park, recreational vehicle park, condominium, or timeshare resort and who exclusively enters into a bona fide written agreement for continuous residence for longer than 6 months in duration at such property is not exercising a taxable privilege. For the exercise of such taxable privilege, a tax is hereby levied in an amount equal to 6 percent of and on the total rental charged for such living quarters or sleeping or housekeeping accommodations by the person charging or collecting the rental. Such tax shall apply to hotels, apartment houses, roominghouses, tourist or trailer camps, mobile home parks, recreational vehicle parks, condominiums, or timeshare resorts, whether or not these facilities have dining rooms, cafes, or other places where meals or lunches are sold or served to guests.

(b)1. Tax shall be due on the consideration paid for occupancy in the county pursuant to a regulated short-term product, as defined in s. 721.05, or occupancy in the county pursuant to a product that would be deemed a regulated short-term product if the agreement to purchase the short-term right was executed in this state. Such tax shall be collected on the last day of occupancy within the county unless such consideration is applied to the purchase of a timeshare estate. The occupancy of an accommodation of a timeshare resort pursuant to a timeshare plan, a multisite timeshare plan, or an exchange transaction in an exchange program, as defined in s. 721.05, by the owner of a timeshare interest or such owner’s guest, which guest is not paying monetary consideration to the owner or to a third party for the benefit of the owner, is not a privilege subject to taxation under this section. A membership or transaction fee paid by a timeshare owner that does not provide the timeshare owner with the right to occupy any specific timeshare unit but merely provides the timeshare owner with the opportunity to exchange a timeshare interest through an exchange program is a service charge and not subject to taxation under this section.

2. Consideration paid for the purchase of a timeshare license in a timeshare plan, as defined in s. 721.05, is rent subject to taxation under this section.

(2) The tax provided for herein shall be in addition to the total amount of the rental, shall be charged by the lessor or person receiving the rent in and by said rental arrangement to the lessee or person paying the rental, and shall be due and payable at the time of the receipt of such rental payment by the lessor or person, as defined in this chapter, who receives said rental or payment. The owner, lessor, or person receiving the rent shall remit the tax to the department at the times and in the manner hereinafter provided for dealers to remit taxes under this chapter. The same duties imposed by this chapter upon dealers in tangible personal property respecting the collection and remission of the tax; the making of returns; the keeping of books, records, and accounts; and the compliance with the rules and regulations of the department in the administration of this chapter shall apply to and be binding upon all persons who manage or operate hotels, apartment houses, roominghouses, tourist and trailer camps, and the rental of condominium units, and to all persons who collect or receive such rents on behalf of such owner or lessor taxable under this chapter.

(3) When rentals are received by way of property, goods, wares, merchandise, services, or other things of value, the tax shall be at the rate of 6 percent of the value of the property, goods, wares, merchandise, services, or other things of value.

(4) The tax levied by this section shall not apply to, be imposed upon, or collected from any person who shall have entered into a bona fide written lease for longer than 6 months in duration for continuous residence at any one hotel, apartment house, roominghouse, tourist or trailer camp, or condominium, or to any person who shall reside continuously longer than 6 months at any one hotel, apartment house, roominghouse, tourist or trailer camp, or condominium and shall have paid the tax levied by this section for 6 months of residence in any one hotel, roominghouse, apartment house, tourist or trailer camp, or condominium. Notwithstanding other provisions of this chapter, no tax shall be imposed upon rooms provided guests when there is no consideration involved between the guest and the public lodging establishment. Further, any person who, on the effective date of this act, has resided continuously for 6 months at any one hotel, apartment house, roominghouse, tourist or trailer camp, or condominium, or, if less than 6 months, has paid the tax imposed herein until he or she shall have resided continuously for 6 months, shall thereafter be exempt, so long as such person shall continuously reside at such location. The Department of Revenue shall have the power to reform the rental contract for the purposes of this chapter if the rental payments are collected in other than equal daily, weekly, or monthly amounts so as to reflect the actual consideration to be paid in the future for the right of occupancy during the first 6 months.

(5) The tax imposed by this section shall constitute a lien on the property of the lessee or rentee of any sleeping accommodations in the same manner as and shall be collectible as are liens authorized and imposed by ss. 713.68 and 713.69.

(6) The Legislature finds that every person who leases or rents parking or storage spaces for motor vehicles in parking lots or garages, including storage facilities for towed vehicles, who leases or rents docking or storage spaces for boats in boat docks or marinas, or who leases or rents tie-down or storage space for aircraft at airports is engaging in a taxable privilege.

(a) For the exercise of this privilege, a tax is hereby levied at the rate of 6 percent on the total rental charged.

(b) Charges for parking, docking, tie-down, or storage arising from a lawful impoundment are not subject to taxation under this subsection. As used in this paragraph, the term “lawful impoundment” means the storing of or having custody over an aircraft, boat, or motor vehicle by, or at the direction of, a local, state, or federal law enforcement agency which the owner or the owner’s representative is not authorized to enter upon, have access to, or remove without the consent of the law enforcement agency.

(7)(a) Full-time students enrolled in an institution offering postsecondary education and military personnel currently on active duty who reside in the facilities described in subsection (1) shall be exempt from the tax imposed by this section. The department shall be empowered to determine what shall be deemed acceptable proof of full-time enrollment. The exemption contained in this subsection shall apply irrespective of any other provisions of this section. The tax levied by this section shall not apply to or be imposed upon or collected on the basis of rentals to any person who resides in any building or group of buildings intended primarily for lease or rent to persons as their permanent or principal place of residence.

(b) It is the intent of the Legislature that this subsection provide tax relief for persons who rent living accommodations rather than own their homes, while still providing a tax on the rental of lodging facilities that primarily serve transient guests.

(c) The rental of facilities, as defined in s. 212.02(10)(f), which are intended primarily for rental as a principal or permanent place of residence is exempt from the tax imposed by this chapter. The rental of such facilities that primarily serve transient guests is not exempt by this subsection. In the application of this law, or in making any determination against the exemption, the department shall consider the facility as primarily serving transient guests unless the facility owner makes a verified declaration on a form prescribed by the department that more than half of the total rental units available are occupied by tenants who have a continuous residence in excess of 3 months. The owner of a facility declared to be exempt by this paragraph must make a determination of the taxable status of the facility at the end of the owner’s accounting year using any consecutive 3-month period at least one month of which is in the accounting year. The owner must use a selected consecutive 3-month period during each annual redetermination. In the event that an exempt facility no longer qualifies for exemption by this paragraph, the owner must notify the department on a form prescribed by the department by the 20th day of the first month of the owner’s next succeeding accounting year that the facility no longer qualifies for such exemption. The tax levied by this section shall apply to the rental of facilities that no longer qualify for exemption under this paragraph beginning the first day of the owner’s next succeeding accounting year. The provisions of this paragraph do not apply to mobile home lots regulated under chapter 723.

(d) The rental of living accommodations in migrant labor camps is not taxable under this section. “Migrant labor camps” are defined as one or more buildings or structures, tents, trailers, or vehicles, or any portion thereof, together with the land appertaining thereto, established, operated, or used as living quarters for seasonal, temporary, or migrant workers.

History.—s. 3, ch. 26319, 1949; s. 4, ch. 26871, 1951; ss. 2, 3, ch. 29883, 1955; ss. 2, 7, ch. 63-526; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; s. 3, ch. 68-27; s. 2, ch. 68-119; ss. 4, 5, ch. 69-222; s. 15, ch. 69-353; ss. 21, 35, ch. 69-106; s. 1, ch. 71-986; s. 2, ch. 79-359; s. 1, ch. 82-154; s. 70, ch. 83-217; s. 59, ch. 85-342; s. 2, ch. 87-548; s. 1, ch. 89-362; s. 4, ch. 89-529; s. 7, ch. 94-353; s. 1492, ch. 95-147; s. 2, ch. 98-140; s. 3, ch. 2009-133; s. 2, ch. 2014-40.



212.0305 - Convention development taxes; intent; administration; authorization; use of proceeds.

212.0305 Convention development taxes; intent; administration; authorization; use of proceeds.—

(1) TITLE.—This section may be cited as the “Convention Development Tax Act.”

(2) LEGISLATIVE INTENT.—No convention development tax on transient rentals shall be imposed by the governing body of any county unless specifically authorized herein. Any tax authorized pursuant to this section shall be administered and collected exclusively as provided herein and may consist of one or more component levies as enumerated in subsection (4). It is the legislative intent that any authorization for imposition of a convention development tax shall be published in the Florida Statutes as a paragraph of subsection (4), irrespective of the duration of the levy. Each enactment shall specify the types of local governments authorized to levy a convention development tax; the rate or rates which may be imposed; the maximum length of time the tax may be imposed, if any; the procedure which must be followed to secure voter approval, if required; the purpose for which the proceeds may be expended; and such other requirements as the Legislature may provide. One of the principal purposes of the convention development tax is to promote tourism and the use of hotel facilities by facilitating the improvement and construction of convention centers. Any municipality or county wherein the convention development tax is levied is specifically authorized to adopt and implement a convention center booking policy to apply to convention centers owned or operated by a municipality or county which gives priority to bookings after July 1, 1993, in accordance with the minimum number of hotel rooms to be utilized in connection with such convention center bookings or in accordance with the impact of such bookings on the convention development tax generated.

(3) APPLICATION; ADMINISTRATION; PENALTIES.—

(a)1. The convention development tax on transient rentals imposed by the governing body of any county authorized to so levy shall apply to the amount of any payment made by any person to rent, lease, or use for a period of 6 months or less any living quarters or accommodations in a hotel, apartment hotel, motel, resort motel, apartment, apartment motel, roominghouse, tourist or trailer camp, mobile home park, recreational vehicle park, condominium, or timeshare resort. When receipt of consideration is by way of property other than money, the tax shall be levied and imposed on the fair market value of such nonmonetary consideration. Any payment made by a person to rent, lease, or use any living quarters or accommodations which are exempt from the tax imposed under s. 212.03 shall likewise be exempt from any tax imposed under this section.

2.a. Tax shall be due on the consideration paid for occupancy in the county pursuant to a regulated short-term product, as defined in s. 721.05, or occupancy in the county pursuant to a product that would be deemed a regulated short-term product if the agreement to purchase the short-term right was executed in this state. Such tax shall be collected on the last day of occupancy within the county unless such consideration is applied to the purchase of a timeshare estate. The occupancy of an accommodation of a timeshare resort pursuant to a timeshare plan, a multisite timeshare plan, or an exchange transaction in an exchange program, as defined in s. 721.05, by the owner of a timeshare interest or such owner’s guest, which guest is not paying monetary consideration to the owner or to a third party for the benefit of the owner, is not a privilege subject to taxation under this section. A membership or transaction fee paid by a timeshare owner that does not provide the timeshare owner with the right to occupy any specific timeshare unit but merely provides the timeshare owner with the opportunity to exchange a timeshare interest through an exchange program is a service charge and not subject to taxation under this section.

b. Consideration paid for the purchase of a timeshare license in a timeshare plan, as defined in s. 721.05, is rent subject to taxation under this section.

(b) The tax shall be charged by the person receiving the consideration for the lease or rental, and the tax shall be collected from the lessee, tenant, or customer at the time of payment of the consideration for such lease or rental.

(c) The person receiving the consideration for such rental or lease shall receive, account for, and remit the tax to the department at the time and in the manner provided for persons who collect and remit taxes under s. 212.03. The same duties and privileges imposed by this chapter upon dealers in tangible property respecting the collection and remission of tax; the making of returns; the keeping of books, records, and accounts; and compliance with the rules of the department in the administration of this chapter apply to and are binding upon all persons who are subject to the provisions of this section. However, the department may authorize a quarterly return and payment when the tax remitted by the dealer for the preceding quarter did not exceed $25.

(d) The department shall keep records showing the amount of taxes collected, which records shall disclose the taxes collected from each county in which a local government resort tax is levied. These records shall be subject to the provisions of s. 213.053 and are confidential and exempt from the provisions of s. 119.07(1).

(e) The collections received by the department from the tax, less costs of administration, shall be paid and returned monthly to the county which imposed the tax, for use by the county as provided in this section. Such receipts shall be placed in a specific trust fund or funds created by the county.

(f) The department shall promulgate such rules and shall prescribe and publish such forms as may be necessary to effectuate the purposes of this section. The department is authorized to establish audit procedures and to assess for delinquent taxes.

(g) The estimated tax provisions contained in s. 212.11 do not apply to the administration of any tax levied under this section.

(h) Any person taxable under this section who, either by himself or herself or through the person’s agents or employees, fails or refuses to charge and collect the taxes herein provided from the person paying any rental or lease is, in addition to being personally liable for the payment of the tax, guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(i) No person shall advertise or hold out to the public in any manner, directly or indirectly, that he or she will absorb all or any part of the tax; that he or she will relieve the person paying the rental of the payment of all or any part of the tax; or that the tax will not be added to the rental or lease consideration or, if added, that the tax or any part thereof will be refunded or refused, either directly or indirectly, by any method whatsoever. Any person who willfully violates any provision of this paragraph is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(j) The tax shall constitute a lien on the property of the lessee, customer, or tenant in the same manner as, and shall be collectible as are, liens authorized and imposed by ss. 713.67, 713.68, and 713.69.

(k) Any tax levied pursuant to this section shall be in addition to any other tax imposed pursuant to this chapter and in addition to all other taxes and fees and the consideration for the rental or lease.

(l) The department shall administer the taxes levied herein as increases in the rate of the tax authorized in s. 125.0104. The department shall collect and enforce the provisions of this section and s. 125.0104 in conjunction with each other in those counties authorized to levy the taxes authorized herein. The department shall distribute the proceeds received from the taxes levied pursuant to this section and s. 125.0104 in proportion to the rates of the taxes authorized to the appropriate trust funds as provided by law. In the event of underpayment of the total amount due by a taxpayer pursuant to this section and s. 125.0104, the department shall distribute the amount received in proportion to the rates of the taxes authorized to the appropriate trust funds as provided by law and the penalties and interest due on both of said taxes shall be applicable.

(4) AUTHORIZATION TO LEVY; USE OF PROCEEDS; OTHER REQUIREMENTS.—

(a) Consolidated government levy for convention development.—

1. Each county that operates under a government consolidated with that of one or more municipalities in the county may impose, pursuant to an ordinance enacted by the governing body of the county, a levy on the exercise within its boundaries of the taxable privilege of leasing or letting transient rental accommodations described in subsection (3) at the rate of 2 percent of each dollar and major fraction of each dollar of the total consideration charged therefor. The proceeds of this levy shall be known as the consolidated county convention development tax.

2. The county shall furnish to the department, within 10 days after approval of the ordinance imposing the levy, a copy of the ordinance. The effective date of imposition of the levy must be the first day of any month that is at least 60 days after enactment of the ordinance.

3. All consolidated county convention development moneys, including any interest accrued thereon, received by a county imposing the levy must be used in any of the following manners, although the utilization authorized in sub-subparagraph a. shall apply only to municipalities with a population of 10,000 or more:

a. To promote and advertise tourism;

b. To extend, enlarge, and improve existing publicly owned convention centers in the county;

c. To construct a multipurpose convention/coliseum/exhibition center or the maximum components thereof as funds permit in the county; and

d. To acquire, construct, extend, enlarge, remodel, repair, improve, or maintain one or more convention centers, stadiums, exhibition halls, arenas, coliseums, or auditoriums.

4. For the purposes of completion of any project under this paragraph, tax revenues and interest accrued may be used:

a. As collateral, pledged, or hypothecated for projects authorized by this paragraph, including bonds issued in connection therewith; or

b. As a pledge or capital contribution in conjunction with a partnership, joint venture, or other business arrangement between the county and one or more business entities for projects authorized by this paragraph.

5.a. The county may designate or appoint an authority to administer and disburse such proceeds and any other related source of revenue. However, the annual budget of the authority is subject to approval of the governing body of the county.

b. Except as otherwise provided by law, one-half of the proceeds of the tax which are collected within a municipality the government of which is not consolidated with that of the county must, at the request of the governing body of the municipality, be remitted to the municipality. The revenue remitted to a municipality under this sub-subparagraph may be used by the municipality only for the purposes and in the manner authorized in this paragraph, but the municipality may enter into an interlocal agreement with the county or with any other municipality in the county to use such revenue to jointly finance any project authorized by this paragraph. This sub-subparagraph does not apply to the distribution to the county of any convention development tax revenues necessary to repay the principal of or the interest on any bonds issued under sub-subparagraph 4.a. before May 29, 1984. Notwithstanding this sub-subparagraph, if the governing body of such a municipality adopts a resolution stating that the municipality is unable to use such revenue for any purpose authorized in this paragraph, the municipality may use the revenue to acquire and develop municipal parks, lifeguard stations, or athletic fields.

6. The consolidated county convention development tax shall be in addition to any other levy imposed under this section.

7. Revenues collected and returned to the county must be deposited in a convention development trust fund, which must be established by the county as a condition precedent to receipt of such funds.

(b) Charter county levy for convention development.—

1. Each county, as defined in s. 125.011(1), may impose, under an ordinance enacted by the governing body of the county, a levy on the exercise within its boundaries of the taxable privilege of leasing or letting transient rental accommodations described in subsection (3) at the rate of 3 percent of the total consideration charged therefor. The proceeds of this levy shall be known as the charter county convention development tax.

2. All charter county convention development moneys, including any interest accrued thereon, received by a county imposing the levy shall be used as follows:

a. Two-thirds of the proceeds shall be used to extend, enlarge, and improve the largest existing publicly owned convention center in the county.

b. One-third of the proceeds shall be used to construct a new multipurpose convention/coliseum/exhibition center/stadium or the maximum components thereof as funds permit in the most populous municipality in the county.

c. After the completion of any project under sub-subparagraph a., the tax revenues and interest accrued under sub-subparagraph a. may be used to acquire, construct, extend, enlarge, remodel, repair, improve, plan for, operate, manage, or maintain one or more convention centers, stadiums, exhibition halls, arenas, coliseums, auditoriums, or golf courses, and may be used to acquire and construct an intercity light rail transportation system as described in the Light Rail Transit System Status Report to the Legislature dated April 1988, which shall provide a means to transport persons to and from the largest existing publicly owned convention center in the county and the hotels north of the convention center and to and from the downtown area of the most populous municipality in the county as determined by the county.

d. After completion of any project under sub-subparagraph b., the tax revenues and interest accrued under sub-subparagraph b. may be used, as determined by the county, to operate an authority created pursuant to subparagraph 4. or to acquire, construct, extend, enlarge, remodel, repair, improve, operate, or maintain one or more convention centers, stadiums, exhibition halls, arenas, coliseums, auditoriums, golf courses, or related buildings and parking facilities in the most populous municipality in the county.

e. For the purposes of completion of any project pursuant to this paragraph, tax revenues and interest accrued may be used:

(I) As collateral, pledged, or hypothecated for projects authorized by this paragraph, including bonds issued in connection therewith; or

(II) As a pledge or capital contribution in conjunction with a partnership, joint venture, or other business arrangement between a municipality and one or more business entities for projects authorized by this paragraph.

3. The governing body of each municipality in which a municipal tourist tax is levied may adopt a resolution prohibiting imposition of the charter county convention development levy within such municipality. If the governing body adopts such a resolution, the convention development levy shall be imposed by the county in all other areas of the county except such municipality. No funds collected pursuant to this paragraph may be expended in a municipality which has adopted such a resolution.

4.a. Before the county enacts an ordinance imposing the levy, the county shall notify the governing body of each municipality in which projects are to be developed pursuant to sub-subparagraph 2.a., sub-subparagraph 2.b., sub-subparagraph 2.c., or sub-subparagraph 2.d. As a condition precedent to receiving funding, the governing bodies of such municipalities shall designate or appoint an authority that shall have the sole power to:

(I) Approve the concept, location, program, and design of the facilities or improvements to be built in accordance with this paragraph and to administer and disburse such proceeds and any other related source of revenue.

(II) Appoint and dismiss the authority’s executive director, general counsel, and any other consultants retained by the authority. The governing body shall have the right to approve or disapprove the initial appointment of the authority’s executive director and general counsel.

b. The members of each such authority shall serve for a term of not less than 1 year and shall be appointed by the governing body of such municipality. The annual budget of such authority shall be subject to approval of the governing body of the municipality. If the governing body does not approve the budget, the authority shall use as the authority’s budget the previous fiscal year budget.

c. The authority, by resolution to be adopted from time to time, may invest and reinvest the proceeds from the convention development tax and any other revenues generated by the authority in the same manner that the municipality in which the authority is located may invest surplus funds.

5. The charter county convention development levy shall be in addition to any other levy imposed pursuant to this section.

6. A certified copy of the ordinance imposing the levy shall be furnished by the county to the department within 10 days after approval of such ordinance. The effective date of imposition of the levy shall be the first day of any month at least 60 days after enactment of the ordinance.

7. Revenues collected pursuant to this paragraph shall be deposited in a convention development trust fund, which shall be established by the county as a condition precedent to receipt of such funds.

(c) Special district levy for convention development.—

1. Each county which was chartered under Art. VIII of the State Constitution and which on January 1, 1984, levied a tourist advertising ad valorem tax within a special taxing district in that county may impose, pursuant to an ordinance enacted by the governing body of the county, a levy within the boundaries of such special taxing district on the exercise of the taxable privilege of leasing or letting transient rental accommodations described in subsection (3) at a rate of up to 3 percent of each dollar and major fraction of each dollar of the total consideration charged therefor. The proceeds of this levy shall be known as the special district convention development tax.

2. The county shall designate or appoint an authority to administer and disburse the proceeds of such levy and any revenue related to the levy authorized by this paragraph. The members of such authority shall be selected from persons involved in the tourism and lodging industries doing business within such special district. Not less than a majority of the members shall be selected from persons doing business in the lodging industry. Members shall serve at the pleasure of the governing body of such county and shall serve without compensation. The annual budget of such authority shall be subject to approval of the governing body of the county. The authority shall consist of 11 members, who shall annually select a chair from among their members.

3. The county shall have no power to levy and impose the tourist advertising ad valorem tax in such district on or after January 1 of the year following the date of the adoption of the levy authorized in this paragraph. All special district convention development moneys, including any interest accrued thereon, received by a county imposing the special district convention development levy shall be used for the following purposes only:

a. To promote and advertise tourism;

b. To fund convention bureaus, tourist bureaus, tourist information centers, and news bureaus.

4. The special district convention development tax shall be in addition to any other levy imposed pursuant to this section.

5. A certified copy of the ordinance imposing the levy shall be furnished by the county to the department within 10 days after approval of such ordinance. The effective date of the levy shall be the first day of any month at least 60 days after enactment of the ordinance.

6. Revenues collected and returned to the county shall be deposited in a convention development trust fund, which shall be established by the county as a condition precedent to receipt of such funds.

(d) Special levy for convention development.—

1. Each county which was chartered under Art. VIII of the State Constitution and which on January 1, 1984, levied a tourist advertising ad valorem tax within a special taxing district in that county may impose, pursuant to an ordinance enacted by the governing body of the county, a levy outside the boundaries of such special taxing district and to the southeast of State Road 415, on the exercise of the taxable privilege of leasing or letting transient rental accommodations described in subsection (3), at a rate of up to 3 percent of each dollar and major fraction of each dollar of the total consideration charged therefor. The proceeds of this levy shall be known as the special convention development tax.

2. The county shall designate or appoint an authority to administer and disburse the proceeds of such levy and any revenue related to the levy authorized by this paragraph. The members of the authority shall be selected from persons doing business within the area in which the tax is levied. Not less than three of the members shall be selected from persons doing business in the lodging industry. Members shall serve at the pleasure of the governing body of the county and shall serve without compensation. The annual budget of the authority shall be subject to approval of the governing body of the county. The authority shall consist of seven members, who shall annually select a chair from among their members.

3. All special convention development moneys, including any interest accrued thereon, received by a county imposing the special convention development levy shall be used for the following purposes only:

a. To promote and advertise tourism;

b. To fund convention bureaus, tourist bureaus, tourist information centers, and news bureaus.

4. The special convention development tax shall be in addition to any other levy imposed pursuant to this section.

5. A certified copy of the ordinance imposing the levy shall be furnished by the county to the department within 10 days after approval of the ordinance. The effective date of the levy shall be the first day of any month at least 60 days after enactment of the ordinance.

6. Revenues collected and returned to the county shall be deposited in a separate convention development trust fund, which shall be established by the county as a condition precedent to receipt of such funds.

(e) Subcounty levy for convention development.—

1. Each county which was chartered under Art. VIII of the State Constitution and which on January 1, 1984, levied a tourist advertising ad valorem tax within a special taxing district in that county may impose, pursuant to an ordinance enacted by the governing body of the county, a levy outside the boundaries of such special taxing district and to the northwest of State Road 415, on the exercise of the taxable privilege of leasing or letting transient rental accommodations described in subsection (3), at a rate of up to 3 percent of each dollar and major fraction of each dollar of the total consideration charged therefor. The proceeds of this levy shall be known as the subcounty convention development tax.

2. The county shall designate or appoint an authority to administer and disburse the proceeds of such levy and any revenue related to the levy authorized by this paragraph. The members of the authority shall be selected from persons doing business within the area in which the tax is levied. Not less than three of the members shall be selected from persons doing business in the lodging industry. Members shall serve at the pleasure of the governing body of the county and shall serve without compensation. The annual budget of the authority shall be subject to approval of the governing body of the county. The authority shall consist of seven members, who shall annually select a chair from among their members.

3. All subcounty convention development moneys, including any interest accrued thereon, received by a county imposing the subcounty convention development levy shall be used for the following purposes only:

a. To promote and advertise tourism;

b. To fund convention bureaus, tourist bureaus, tourist information centers, and news bureaus.

4. The subcounty convention development tax shall be in addition to any other levy imposed pursuant to this section.

5. A certified copy of the ordinance imposing the levy shall be furnished by the county to the department within 10 days after approval of the ordinance. The effective date of the levy shall be the first day of any month at least 60 days after enactment of the ordinance.

6. Revenues collected and returned to the county shall be deposited in a separate convention development trust fund, which shall be established by the county as a condition precedent to receipt of such funds.

(5) LOCAL ADMINISTRATION OF TAX.—

(a) A county levying a tax under the provisions of this section may be exempt from the requirements of this section that the tax collected be remitted to the Department of Revenue before being returned to the county and that such tax be administered according to the provisions of this chapter, if the county adopts an ordinance providing for the collection and administration of the tax on a local basis.

(b) The ordinance shall include provision for, but need not be limited to:

1. Initial collection of the tax to be made in the same manner as the tax imposed under this chapter.

2. Designation of the local official to whom the tax shall be remitted and that official’s powers and duties with respect thereto. Tax revenues may be used only in accordance with the provisions of this section.

3. Requirements respecting the keeping of appropriate books, records, and accounts by those responsible for collecting and administering the tax.

4. Payment of a dealer’s credit as required under this chapter.

5. A portion of the tax collected may be retained by the county for costs of administration, but such portion shall not exceed 2 percent of collections.

(c) A county adopting an ordinance providing for the collection and administration of the tax on a local basis shall also adopt an ordinance electing either to assume all responsibility for auditing the records and accounts of dealers, and assessing, collecting, and enforcing payments of delinquent taxes, or to delegate such authority to the Department of Revenue. If the county elects to assume such responsibility, it shall be bound by the rules promulgated by the Department of Revenue pursuant to paragraph (3)(f), as well as those rules pertaining to the sales and use tax on transient rentals imposed by s. 212.03. The county may use any power granted in this chapter to the department to determine the amount of tax, penalties, and interest to be paid by each dealer and to enforce payment of such tax, penalties, and interest. The county may use a certified public accountant licensed in this state in the administration of its statutory duties and responsibilities. Such certified public accountants are bound by the same confidentiality requirements and subject to the same penalties as the county under s. 213.053. If the county delegates such authority to the department, the department shall distribute any collections so received, less costs of administration, to the county. The amount deducted for costs of administration by the department shall be used only for those costs which are solely and directly attributable to auditing, assessing, collecting, processing, and enforcing payments of delinquent taxes authorized in this section. If a county elects to delegate such authority to the department, the department shall audit only those businesses in the county that it audits pursuant to this chapter.

History.—s. 1, ch. 83-356; ss. 2, 4, ch. 84-67; s. 70, ch. 86-152; s. 82, ch. 87-6; s. 11, ch. 87-99; s. 51, ch. 87-101; s. 1, ch. 87-258; s. 30, ch. 88-119; s. 1, ch. 88-401; s. 32, ch. 89-356; s. 30, ch. 90-132; s. 2, ch. 90-349; s. 47, ch. 90-360; s. 85, ch. 91-45; s. 25, ch. 91-112; s. 1, ch. 91-155; s. 238, ch. 91-224; s. 8, ch. 93-286; s. 3, ch. 94-351; s. 1493, ch. 95-147; s. 1, ch. 95-290; ss. 1, 47, ch. 96-397; s. 61, ch. 96-406; s. 18, ch. 97-99; s. 9, ch. 2000-210; ss. 7, 11, ch. 2000-312; s. 1, ch. 2005-96; s. 12, ch. 2005-280; s. 4, ch. 2009-133.



212.03055 - Super majority vote required for levy at rate in excess of 2 percent under ch. 95-290.

212.03055 Super majority vote required for levy at rate in excess of 2 percent under ch. 95-290.—A special taxing district may not levy a tax under chapter 95-290, Laws of Florida, at a rate in excess of 2 percent unless the levy of such tax is approved by a super majority (a majority plus one) vote of the members of the governing body of the county in which the special taxing district is located.

History.—s. 2, ch. 95-290.



212.0306 - Local option food and beverage tax; procedure for levying; authorized uses; administration.

212.0306 Local option food and beverage tax; procedure for levying; authorized uses; administration.—

(1) Any county, as defined in s. 125.011(1), may impose the following additional taxes, by ordinance adopted by a majority vote of the governing body:

(a) At the rate of 2 percent on the sale of food, beverages, or alcoholic beverages in hotels and motels only.

(b) At the rate of 1 percent on the sale of food, beverages, or alcoholic beverages in establishments that are licensed by the state to sell alcoholic beverages for consumption on the premises, except for hotels and motels; however, the tax shall not apply to any alcoholic beverage sold by the package for off-premises consumption.

(2)(a)1. The sales in any establishment licensed by the state to sell alcoholic beverages for consumption on the premises, except for hotels and motels, that had gross annual revenues of $400,000 or less in the previous calendar year, are exempt from the tax authorized by paragraph (1)(b).

2. For purposes of determining qualification for this exemption, each such establishment must determine the annual gross revenues of the business at the end of each calendar year. If an establishment’s exemption status changes, the establishment must cease or begin collection of the tax effective the following February 1, in accordance with its new exemption status. An establishment must notify the tax collector of the county levying the tax of such change in writing no later than 20 days after the end of the calendar year.

3. Each newly opened establishment must collect the tax authorized by paragraph (1)(b) for 45 days commencing with its first day of business. After such time a newly opened business may cease collecting the tax if its projected gross annual revenues are $400,000 or less. Projected gross annual revenues shall be determined by dividing gross revenues for the first 45 days by 45, and multiplying the resulting quotient by 365. Newly opened businesses which cease collecting the tax must notify the tax collector of the county levying the tax within 20 days after the last day the tax is collected. A newly opened establishment which has been in business for less than 45 days as of the end of its first calendar year is exempt from the provisions of subparagraph 2. for that calendar year.

(b) Sales in any veterans’ organization are exempt from the tax authorized by paragraph (1)(b).

(c) All transactions that are exempt from the state sales tax are exempt from the taxes authorized by subsection (1).

(d) Sales in cities or towns presently imposing a municipal resort tax as authorized by chapter 67-930, Laws of Florida, are exempt from the taxes authorized by subsection (1).

(3)(a) The proceeds of the tax authorized by paragraph (1)(a) shall be allocated by the county to a countywide convention and visitors bureau which, by interlocal agreement and contract with the county, has been given the primary responsibility for promoting the county and its constituent cities as a destination site for conventions, trade shows, and pleasure travel, to be used for purposes provided in s. 125.0104(5)(a)2. or 3., 1992 Supplement to the Florida Statutes 1991. If the county is not or is no longer a party to such an interlocal agreement and contract with a countywide convention and visitors bureau, the county shall allocate the proceeds of such tax for the purposes described in s. 125.0104(5)(a)2. or 3., 1992 Supplement to the Florida Statutes 1991.

1(b) For the first 12 months, the proceeds from the tax authorized by paragraph (1)(b) shall be used by the county to assist persons who have become, or are about to become, homeless. These funds shall be made available for emergency homeless shelters, food, clothing, medical care, counseling, alcohol and drug abuse treatment, mental health treatment, employment and training, education, and housing. Thereafter, not less than 15 percent of these funds shall be made available for construction and operation of domestic violence centers, and the remainder shall be used for the other purposes set forth in this paragraph. In addition, the proceeds of the tax and the interest accrued on those proceeds may be used as collateral, pledged, or hypothecated for projects authorized by this paragraph, including bonds issued in connection therewith. Prior to enactment of the ordinance levying and imposing the tax provided for by paragraph (1)(b), the county shall appoint a representative task force including, but not limited to, service providers, homeless persons’ advocates, and impacted jurisdictions to prepare and submit to the governing board of the county for its approval a plan for addressing the needs of persons who have become, or are about to become, homeless. The governing board of the county shall adopt this countywide plan for addressing homeless needs as part of the ordinance levying the tax.

(c) The county and each municipality in that county shall continue to contribute each year at least 85 percent of aggregate expenditures from the respective county or municipal general fund budget for county-operated or municipally operated homeless shelter services at or above the average level of such expenditures in the 2 fiscal years preceding the date of levying this tax.

(4) A certified copy of the ordinance that authorizes the imposition of a tax authorized by this section shall be furnished by the county to the Department of Revenue within 10 days after the adoption of the ordinance.

(5) A tax authorized by this section may take effect on the first day of any month, but may not take effect until at least 60 days after the adoption of the ordinance levying the tax.

(6) Any county levying a tax authorized by this section must locally administer the tax using the powers and duties enumerated for local administration of the tourist development tax by s. 125.0104, 1992 Supplement to the Florida Statutes 1991. The county’s ordinance shall also provide for brackets applicable to taxable transactions.

(7) Each county shall also appoint an oversight board including, but not limited to, service providers, domestic violence victim advocates, members of the judiciary, concerned citizens, a victim of domestic violence, and impacted jurisdictions to prepare and submit to the governing board of the county for its approval a plan for disbursing the funds made available for the construction and operation of domestic violence centers. Each member of the county’s governing board shall appoint a member, and the county manager shall appoint two members, to the oversight board.

History.—s. 2, ch. 89-362; s. 4, ch. 93-233; ss. 1, 2, ch. 94-351; ss. 71, 72, ch. 94-353.

1Note.—As amended by s. 71, ch. 94-353. Paragraph (b) was also amended by s. 1, ch. 94-351. The ch. 94-353 version is published here as the last expression of legislative will. Paragraph (b), as amended by s. 1, ch. 94-351, reads:

(b) For the first 12 months, the proceeds from the tax authorized by paragraph (1)(b) shall be used by the county to assist persons who have become, or are about to become, homeless. These funds shall be made available for emergency homeless shelters, food, clothing, medical care, counseling, alcohol and drug abuse treatment, mental health treatment, employment and training, education, and housing. Thereafter, not less than 15 percent of these funds shall be made available for construction and operation of domestic violence centers, and the remainder shall be used for the other purposes set forth in this paragraph. In addition, the proceeds of the tax and interest accrued may be used as collateral, pledged or hypothecated, for any projects authorized by this paragraph, including bonds issued in connection therewith. Prior to enactment of the ordinance levying and imposing the tax provided for by paragraph (1)(b), the county shall appoint a representative task force including, but not limited to, service providers, homeless advocates, and impacted jurisdictions to prepare and submit to the governing board of the county for its approval a plan for addressing the needs of persons who have become, or are about to become, homeless. The governing board of the county shall adopt this countywide plan for addressing homeless needs as part of the ordinance levying the tax.

Note.—Former s. 125.0104(3)(n).



212.031 - Tax on rental or license fee for use of real property.

212.031 Tax on rental or license fee for use of real property.—

(1)(a) It is declared to be the legislative intent that every person is exercising a taxable privilege who engages in the business of renting, leasing, letting, or granting a license for the use of any real property unless such property is:

1. Assessed as agricultural property under s. 193.461.

2. Used exclusively as dwelling units.

3. Property subject to tax on parking, docking, or storage spaces under s. 212.03(6).

4. Recreational property or the common elements of a condominium when subject to a lease between the developer or owner thereof and the condominium association in its own right or as agent for the owners of individual condominium units or the owners of individual condominium units. However, only the lease payments on such property shall be exempt from the tax imposed by this chapter, and any other use made by the owner or the condominium association shall be fully taxable under this chapter.

5. A public or private street or right-of-way and poles, conduits, fixtures, and similar improvements located on such streets or rights-of-way, occupied or used by a utility or provider of communications services, as defined by s. 202.11, for utility or communications or television purposes. For purposes of this subparagraph, the term “utility” means any person providing utility services as defined in s. 203.012. This exception also applies to property, wherever located, on which the following are placed: towers, antennas, cables, accessory structures, or equipment, not including switching equipment, used in the provision of mobile communications services as defined in s. 202.11. For purposes of this chapter, towers used in the provision of mobile communications services, as defined in s. 202.11, are considered to be fixtures.

6. A public street or road which is used for transportation purposes.

7. Property used at an airport exclusively for the purpose of aircraft landing or aircraft taxiing or property used by an airline for the purpose of loading or unloading passengers or property onto or from aircraft or for fueling aircraft.

8.a. Property used at a port authority, as defined in s. 315.02(2), exclusively for the purpose of oceangoing vessels or tugs docking, or such vessels mooring on property used by a port authority for the purpose of loading or unloading passengers or cargo onto or from such a vessel, or property used at a port authority for fueling such vessels, or to the extent that the amount paid for the use of any property at the port is based on the charge for the amount of tonnage actually imported or exported through the port by a tenant.

b. The amount charged for the use of any property at the port in excess of the amount charged for tonnage actually imported or exported shall remain subject to tax except as provided in sub-subparagraph a.

9. Property used as an integral part of the performance of qualified production services. As used in this subparagraph, the term “qualified production services” means any activity or service performed directly in connection with the production of a qualified motion picture, as defined in s. 212.06(1)(b), and includes:

a. Photography, sound and recording, casting, location managing and scouting, shooting, creation of special and optical effects, animation, adaptation (language, media, electronic, or otherwise), technological modifications, computer graphics, set and stage support (such as electricians, lighting designers and operators, greensmen, prop managers and assistants, and grips), wardrobe (design, preparation, and management), hair and makeup (design, production, and application), performing (such as acting, dancing, and playing), designing and executing stunts, coaching, consulting, writing, scoring, composing, choreographing, script supervising, directing, producing, transmitting dailies, dubbing, mixing, editing, cutting, looping, printing, processing, duplicating, storing, and distributing;

b. The design, planning, engineering, construction, alteration, repair, and maintenance of real or personal property including stages, sets, props, models, paintings, and facilities principally required for the performance of those services listed in sub-subparagraph a.; and

c. Property management services directly related to property used in connection with the services described in sub-subparagraphs a. and b.

This exemption will inure to the taxpayer upon presentation of the certificate of exemption issued to the taxpayer under the provisions of s. 288.1258.

10. Leased, subleased, licensed, or rented to a person providing food and drink concessionaire services within the premises of a convention hall, exhibition hall, auditorium, stadium, theater, arena, civic center, performing arts center, publicly owned recreational facility, or any business operated under a permit issued pursuant to chapter 550. A person providing retail concessionaire services involving the sale of food and drink or other tangible personal property within the premises of an airport shall be subject to tax on the rental of real property used for that purpose, but shall not be subject to the tax on any license to use the property. For purposes of this subparagraph, the term “sale” shall not include the leasing of tangible personal property.

11. Property occupied pursuant to an instrument calling for payments which the department has declared, in a Technical Assistance Advisement issued on or before March 15, 1993, to be nontaxable pursuant to rule 12A-1.070(19)(c), Florida Administrative Code; provided that this subparagraph shall only apply to property occupied by the same person before and after the execution of the subject instrument and only to those payments made pursuant to such instrument, exclusive of renewals and extensions thereof occurring after March 15, 1993.

12. Property used or occupied predominantly for space flight business purposes. As used in this subparagraph, “space flight business” means the manufacturing, processing, or assembly of a space facility, space propulsion system, space vehicle, satellite, or station of any kind possessing the capacity for space flight, as defined by s. 212.02(23), or components thereof, and also means the following activities supporting space flight: vehicle launch activities, flight operations, ground control or ground support, and all administrative activities directly related thereto. Property shall be deemed to be used or occupied predominantly for space flight business purposes if more than 50 percent of the property, or improvements thereon, is used for one or more space flight business purposes. Possession by a landlord, lessor, or licensor of a signed written statement from the tenant, lessee, or licensee claiming the exemption shall relieve the landlord, lessor, or licensor from the responsibility of collecting the tax, and the department shall look solely to the tenant, lessee, or licensee for recovery of such tax if it determines that the exemption was not applicable.

13. Rented, leased, subleased, or licensed to a person providing telecommunications, data systems management, or Internet services at a publicly or privately owned convention hall, civic center, or meeting space at a public lodging establishment as defined in s. 509.013. This subparagraph applies only to that portion of the rental, lease, or license payment that is based upon a percentage of sales, revenue sharing, or royalty payments and not based upon a fixed price. This subparagraph is intended to be clarifying and remedial in nature and shall apply retroactively. This subparagraph does not provide a basis for an assessment of any tax not paid, or create a right to a refund of any tax paid, pursuant to this section before July 1, 2010.

(b) When a lease involves multiple use of real property wherein a part of the real property is subject to the tax herein, and a part of the property would be excluded from the tax under subparagraph (a)1., subparagraph (a)2., subparagraph (a)3., or subparagraph (a)5., the department shall determine, from the lease or license and such other information as may be available, that portion of the total rental charge which is exempt from the tax imposed by this section. The portion of the premises leased or rented by a for-profit entity providing a residential facility for the aged will be exempt on the basis of a pro rata portion calculated by combining the square footage of the areas used for residential units by the aged and for the care of such residents and dividing the resultant sum by the total square footage of the rented premises. For purposes of this section, the term “residential facility for the aged” means a facility that is licensed or certified in whole or in part under chapter 400, chapter 429, or chapter 651; or that provides residences to the elderly and is financed by a mortgage or loan made or insured by the United States Department of Housing and Urban Development under s. 202, s. 202 with a s. 8 subsidy, s. 221(d)(3) or (4), s. 232, or s. 236 of the National Housing Act; or other such similar facility that provides residences primarily for the elderly.

(c) For the exercise of such privilege, a tax is levied in an amount equal to 6 percent of and on the total rent or license fee charged for such real property by the person charging or collecting the rental or license fee. The total rent or license fee charged for such real property shall include payments for the granting of a privilege to use or occupy real property for any purpose and shall include base rent, percentage rents, or similar charges. Such charges shall be included in the total rent or license fee subject to tax under this section whether or not they can be attributed to the ability of the lessor’s or licensor’s property as used or operated to attract customers. Payments for intrinsically valuable personal property such as franchises, trademarks, service marks, logos, or patents are not subject to tax under this section. In the case of a contractual arrangement that provides for both payments taxable as total rent or license fee and payments not subject to tax, the tax shall be based on a reasonable allocation of such payments and shall not apply to that portion which is for the nontaxable payments.

(d) When the rental or license fee of any such real property is paid by way of property, goods, wares, merchandise, services, or other thing of value, the tax shall be at the rate of 6 percent of the value of the property, goods, wares, merchandise, services, or other thing of value.

(2)(a) The tenant or person actually occupying, using, or entitled to the use of any property from which the rental or license fee is subject to taxation under this section shall pay the tax to his or her immediate landlord or other person granting the right to such tenant or person to occupy or use such real property.

(b) It is the further intent of this Legislature that only one tax be collected on the rental or license fee payable for the occupancy or use of any such property, that the tax so collected shall not be pyramided by a progression of transactions, and that the amount of the tax due the state shall not be decreased by any such progression of transactions.

(3) The tax imposed by this section shall be in addition to the total amount of the rental or license fee, shall be charged by the lessor or person receiving the rent or payment in and by a rental or license fee arrangement with the lessee or person paying the rental or license fee, and shall be due and payable at the time of the receipt of such rental or license fee payment by the lessor or other person who receives the rental or payment. Notwithstanding any other provision of this chapter, the tax imposed by this section on the rental, lease, or license for the use of a convention hall, exhibition hall, auditorium, stadium, theater, arena, civic center, performing arts center, or publicly owned recreational facility to hold an event of not more than 7 consecutive days’ duration shall be collected at the time of the payment for that rental, lease, or license but is not due and payable to the department until the first day of the month following the last day that the event for which the payment is made is actually held, and becomes delinquent on the 21st day of that month. The owner, lessor, or person receiving the rent or license fee shall remit the tax to the department at the times and in the manner hereinafter provided for dealers to remit taxes under this chapter. The same duties imposed by this chapter upon dealers in tangible personal property respecting the collection and remission of the tax; the making of returns; the keeping of books, records, and accounts; and the compliance with the rules and regulations of the department in the administration of this chapter shall apply to and be binding upon all persons who manage any leases or operate real property, hotels, apartment houses, roominghouses, or tourist and trailer camps and all persons who collect or receive rents or license fees taxable under this chapter on behalf of owners or lessors.

(4) The tax imposed by this section shall constitute a lien on the property of the lessee or licensee of any real estate in the same manner as, and shall be collectible as are, liens authorized and imposed by ss. 713.68 and 713.69.

(5) When space is subleased to a convention or industry trade show in a convention hall, exhibition hall, or auditorium, whether publicly or privately owned, the sponsor who holds the prime lease is subject to tax on the prime lease and the sublease is exempt.

(6) The lease or rental of land or a hall or other facilities by a fair association subject to the provisions of chapter 616 to a show promoter or prime operator of a carnival or midway attraction is exempt from the tax imposed by this section; however, the sublease of land or a hall or other facilities by the show promoter or prime operator is not exempt from the provisions of this section.

(7) Utility charges subject to sales tax which are paid by a tenant to the lessor and which are part of a payment for the privilege or right to use or occupy real property are exempt from tax if the lessor has paid sales tax on the purchase of such utilities and the charges billed by the lessor to the tenant are separately stated and at the same or a lower price than those paid by the lessor.

(8) Charges by lessors to a lessee to cancel or terminate a lease agreement are presumed taxable if the lessor records such charges as rental income in its books and records. This presumption can be overcome by the provision of sufficient documentation by either the lessor or the lessee that such charges were other than for the rental of real property.

(9) The rental, lease, sublease, or license for the use of a skybox, luxury box, or other box seats for use during a high school or college football game is exempt from the tax imposed by this section when the charge for such rental, lease, sublease, or license is imposed by a nonprofit sponsoring organization which is qualified as nonprofit pursuant to s. 501(c)(3) of the Internal Revenue Code.

History.—s. 6, ch. 69-222; ss. 21, 35, ch. 69-106; s. 3, ch. 71-986; s. 2, ch. 77-194; s. 1, ch. 78-107; s. 95, ch. 79-400; s. 2, ch. 82-154; s. 1, ch. 82-207; s. 71, ch. 83-217; s. 4, ch. 83-297; s. 2, ch. 85-310; s. 66, ch. 86-152; ss. 2, 8, ch. 86-166; ss. 8, 25, ch. 87-6; s. 10, ch. 87-101; ss. 3, 4, ch. 87-548; s. 92, ch. 90-132; s. 57, ch. 92-348; s. 4, ch. 93-86; s. 1108, ch. 95-147; s. 2, ch. 95-391; s. 20, ch. 96-397; s. 4, ch. 97-221; s. 3, ch. 98-140; s. 1, ch. 99-238; s. 1, ch. 99-270; s. 1, ch. 99-363; s. 2, ch. 2000-182; s. 1, ch. 2000-183; s. 53, ch. 2000-260; ss. 1, 3, ch. 2000-345; ss. 26, 27, ch. 2001-140; s. 55, ch. 2002-218; ss. 1, 2, ch. 2006-101; s. 10, ch. 2006-197; s. 3, ch. 2010-4; s. 5, ch. 2010-147.



212.04 - Admissions tax; rate, procedure, enforcement.

212.04 Admissions tax; rate, procedure, enforcement.—

(1)(a) It is hereby declared to be the legislative intent that every person is exercising a taxable privilege who sells or receives anything of value by way of admissions.

(b) For the exercise of such privilege, a tax is levied at the rate of 6 percent of sales price, or the actual value received from such admissions, which 6 percent shall be added to and collected with all such admissions from the purchaser thereof, and such tax shall be paid for the exercise of the privilege as defined in the preceding paragraph. Each ticket must show on its face the actual sales price of the admission, or each dealer selling the admission must prominently display at the box office or other place where the admission charge is made a notice disclosing the price of the admission, and the tax shall be computed and collected on the basis of the actual price of the admission charged by the dealer. The sale price or actual value of admission shall, for the purpose of this chapter, be that price remaining after deduction of federal taxes and state or locally imposed or authorized seat surcharges, taxes, or fees, if any, imposed upon such admission. The sale price or actual value does not include separately stated ticket service charges that are imposed by a facility ticket office or a ticketing service and added to a separately stated, established ticket price. The rate of tax on each admission shall be according to the brackets established by s. 212.12(9).

(c) The provisions of this chapter that authorize a tax-exempt sale for resale do not apply to sales of admissions. However, if a purchaser of an admission subsequently resells the admission for more than the amount paid, the purchaser shall collect tax on the full sales price and may take credit for the amount of tax previously paid. If the purchaser of the admission subsequently resells it for an amount equal to or less than the amount paid, the purchaser shall not collect any additional tax, nor shall the purchaser be allowed to take credit for the amount of tax previously paid.

(d) No additional tax is due on components incorporated as part of a package sold by a travel agent if the package includes two or more components such as admissions, transient rentals, transportation, or meals; if all of the components were purchased by the travel agent from other parties and any sales tax due on such purchases was paid; and if there is no separate itemization of the admission, transient rental, transportation, meal, or other components in the sales price of the package. This paragraph does not apply if the actual price charged for a component by the dealer to a travel agent is less than the price charged to unrelated parties under normal industry practices and the dealer and the travel agent are members of the same controlled group of corporations for federal income tax purposes.

(2)(a) A tax may not be levied on:

1. Admissions to athletic or other events sponsored by elementary schools, junior high schools, middle schools, high schools, community colleges, public or private colleges and universities, deaf and blind schools, facilities of the youth services programs of the Department of Children and Families, and state correctional institutions if only student, faculty, or inmate talent is used. However, this exemption does not apply to admission to athletic events sponsored by a state university, and the proceeds of the tax collected on such admissions shall be retained and used by each institution to support women’s athletics as provided in s. 1006.71(2)(c).

2. Dues, membership fees, and admission charges imposed by not-for-profit sponsoring organizations. To receive this exemption, the sponsoring organization must qualify as a not-for-profit entity under s. 501(c)(3) of the Internal Revenue Code of 1954, as amended.

3. Admission charges to an event sponsored by a governmental entity, sports authority, or sports commission if held in a convention hall, exhibition hall, auditorium, stadium, theater, arena, civic center, performing arts center, or publicly owned recreational facility and if 100 percent of the risk of success or failure lies with the sponsor of the event and 100 percent of the funds at risk for the event belong to the sponsor, and student or faculty talent is not exclusively used. As used in this subparagraph, the terms “sports authority” and “sports commission” mean a nonprofit organization that is exempt from federal income tax under s. 501(c)(3) of the Internal Revenue Code and that contracts with a county or municipal government for the purpose of promoting and attracting sports-tourism events to the community with which it contracts.

4. An admission paid by a student, or on the student’s behalf, to any required place of sport or recreation if the student’s participation in the sport or recreational activity is required as a part of a program or activity sponsored by, and under the jurisdiction of, the student’s educational institution if his or her attendance is as a participant and not as a spectator.

5. Admissions to the National Football League championship game or Pro Bowl; admissions to any semifinal game or championship game of a national collegiate tournament; admissions to a Major League Baseball, Major League Soccer, National Basketball Association, or National Hockey League all-star game; admissions to the Major League Baseball Home Run Derby held before the Major League Baseball All-Star Game; or admissions to National Basketball Association all-star events produced by the National Basketball Association and held at a facility such as an arena, convention center, or municipal facility.

6. A participation fee or sponsorship fee imposed by a governmental entity as described in s. 212.08(6) for an athletic or recreational program if the governmental entity by itself, or in conjunction with an organization exempt under s. 501(c)(3) of the Internal Revenue Code of 1954, as amended, sponsors, administers, plans, supervises, directs, and controls the athletic or recreational program.

7. Admissions to live theater, live opera, or live ballet productions in this state which are sponsored by an organization that has received a determination from the Internal Revenue Service that the organization is exempt from federal income tax under s. 501(c)(3) of the Internal Revenue Code of 1954, as amended, if the organization actively participates in planning and conducting the event, is responsible for the safety and success of the event, is organized for the purpose of sponsoring live theater, live opera, or live ballet productions in this state, has more than 10,000 subscribing members and has among the stated purposes in its charter the promotion of arts education in the communities it serves, and will receive at least 20 percent of the net profits, if any, of the events the organization sponsors and will bear the risk of at least 20 percent of the losses, if any, from the events it sponsors if the organization employs other persons as agents to provide services in connection with a sponsored event. Before March 1 of each year, such organization may apply to the department for a certificate of exemption for admissions to such events sponsored in this state by the organization during the immediately following state fiscal year. The application must state the total dollar amount of admissions receipts collected by the organization or its agents from such events in this state sponsored by the organization or its agents in the year immediately preceding the year in which the organization applies for the exemption. Such organization shall receive the exemption only to the extent of $1.5 million multiplied by the ratio that such receipts bear to the total of such receipts of all organizations applying for the exemption in such year; however, such exemption granted to any organization may not exceed 6 percent of such admissions receipts collected by the organization or its agents in the year immediately preceding the year in which the organization applies for the exemption. Each organization receiving the exemption shall report each month to the department the total admissions receipts collected from such events sponsored by the organization during the preceding month and shall remit to the department an amount equal to 6 percent of such receipts reduced by any amount remaining under the exemption. Tickets for such events sold by such organizations may not reflect the tax otherwise imposed under this section.

8. Entry fees for participation in freshwater fishing tournaments.

9. Participation or entry fees charged to participants in a game, race, or other sport or recreational event if spectators are charged a taxable admission to such event.

10. Admissions to any postseason collegiate football game sanctioned by the National Collegiate Athletic Association.

11. Admissions to and membership fees for gun clubs. For purposes of this subparagraph, the term “gun club” means an organization whose primary purpose is to offer its members access to one or more shooting ranges for target or skeet shooting.

(b) No municipality of the state shall levy an excise tax on admissions.

(c) The taxes imposed by this section shall be collected in addition to the admission tax collected pursuant to s. 550.0951, but the amount collected under s. 550.0951 shall not be subject to taxation under this chapter.

(3) Such taxes shall be paid and remitted at the same time and in the same manner as provided for remitting taxes on sales of tangible personal property, as hereinafter provided. Notwithstanding any other provision of this chapter, the tax on admission to an event at a convention hall, exhibition hall, auditorium, stadium, theater, arena, civic center, performing arts center, or publicly owned recreational facility shall be collected at the time of payment for the admission but is not due to the department until the first day of the month following the actual date of the event for which the admission is sold and becomes delinquent on the 21st day of that month.

(4) Each person who exercises the privilege of charging admission taxes, as herein defined, shall apply for, and at that time shall furnish the information and comply with the provisions of s. 212.18 not inconsistent herewith and receive from the department, a certificate of right to exercise such privilege, which certificate shall apply to each place of business where such privilege is exercised and shall be in the manner and form prescribed by the department. Such certificate shall be issued upon payment to the department of a registration fee of $5 by the applicant. Each person exercising the privilege of charging such admission taxes as herein defined shall cause to be kept records and accounts showing the admission which shall be in the form as the department may from time to time prescribe, inclusive of records of all tickets numbered and issued for a period of not less than the time within which the department may, as permitted by s. 95.091(3), make an assessment with respect to any admission evidenced by such records and accounts, and inclusive of all bills or checks of customers who are charged any of the taxes defined herein, showing the charge made to each for that period. The department is empowered to use each and every one of the powers granted herein to the department to discover the amount of tax to be paid by each such person and to enforce the payment thereof as are hereby granted the department for the discovery and enforcement of the payment of taxes hereinafter levied on the sales of tangible personal property.

(5) All of the provisions of this chapter relating to collection, investigation, discovery, and aids to collection of taxes upon sales of tangible personal property shall likewise apply to all privileges described or referred to in this section, and the obligations imposed in this chapter upon retailers are hereby imposed upon the seller of such admissions. All penalties applicable to a dealer in tangible personal property for failure to meet any such obligation, including, but not limited to, any failure related to the filing of returns, the payment of taxes, or the maintenance and production of records, are applicable to the seller of admissions. When tickets or admissions are sold and not used but returned and credited by the seller, the seller may apply to the department for a credit allowance for such returned tickets or admissions if advance payments have been made by the buyer and have been returned by the seller, upon such form and in such manner as the department may from time to time prescribe. The department may, upon obtaining satisfactory proof of the refunds on the part of the seller, credit the seller for taxes paid upon admissions that have been returned unused to the purchaser of those admissions. The seller of admissions, upon the payment of the taxes before they become delinquent and the rendering of the returns in accordance with the requirement of the department and as provided in this law, shall be entitled to a discount of 2.5 percent of the amount of taxes upon the payment thereof before such taxes become delinquent, in the same manner as permitted the sellers of tangible personal property in this chapter. However, if the amount of the tax due and remitted to the department for the reporting period exceeds $1,200, no discount shall be allowed for all amounts in excess of $1,200.

(6) Admission taxes required to be paid by this chapter shall be paid to the department by the owner or the collector of such admission. When any place of business is sold or transferred by any owner, wherein such admission taxes have accrued or are accruing, such owner shall be obligated before such sale becomes effective to notify the department of such pending sale and secure from the department a certificate of registration as prescribed in this section, and the purchaser shall become obligated to withhold from the sales price such sum of money as will safely be required to discharge all accrued admission taxes upon such places of business. Upon the failure of any such purchaser to withhold, he or she shall become obligated to pay all accrued admission taxes, and the same shall become a lien upon all of the purchaser’s assets until the same have been paid and fully discharged.

(7) The taxes under this section shall become a lien upon the assets of the owner of any business exercising the privilege of selling admissions, and the collection of such admissions, as defined hereunder, and shall remain a lien until fully paid and discharged. Such lien may be enforced in the manner provided hereinafter for the enforcement of the collection of taxes imposed upon the sales of tangible personal property.

(8) The word “owners” as used in this chapter shall be taken to include and mean all persons obligated to collect and pay over to the state the tax imposed under this section, inclusive of all holders of certificates of registration issued as herein provided. Wherever the word “owner” or “owners” is used herein, it shall be taken to mean and include all persons liable for such admission taxes unless it appears from the context that the words are descriptive of property owners.

History.—s. 4, ch. 26319, 1949; ss. 5, 6, ch. 26871, 1951; s. 4, ch. 29883, 1955; s. 2, ch. 57-109; s. 2, ch. 61-274; s. 3, ch. 63-526; s. 7, ch. 63-253; s. 4, ch. 65-329; s. 5, ch. 65-371; s. 2, ch. 65-420; s. 2, ch. 67-180; s. 4, ch. 68-27; s. 7, ch. 69-222; ss. 21, 35, ch. 69-106; s. 1, ch. 72-220; s. 1, ch. 74-126; s. 35, ch. 77-147; s. 2, ch. 78-220; s. 4, ch. 79-359; s. 5, ch. 80-378; s. 2, ch. 81-1; s. 1, ch. 81-221; s. 113, ch. 81-259; s. 2, ch. 81-319; s. 3, ch. 82-154; s. 72, ch. 83-217; s. 29, ch. 85-80; s. 8, ch. 86-166; ss. 9, 25, ch. 87-6; s. 11, ch. 87-101; ss. 5, 6, ch. 87-548; s. 11, ch. 88-119; s. 75, ch. 88-130; s. 67, ch. 89-356; s. 26, ch. 90-132; s. 34, ch. 90-203; ss. 26, 174, ch. 91-112; s. 15, ch. 92-319; s. 17, ch. 92-320; s. 58, ch. 92-348; s. 5, ch. 93-202; s. 29, ch. 94-314; s. 1494, ch. 95-147; s. 21, ch. 96-397; s. 19, ch. 97-99; s. 1, ch. 97-217; s. 4, ch. 98-140; s. 1, ch. 98-290; s. 13, ch. 99-208; s. 24, ch. 2000-158; s. 11, ch. 2000-210; ss. 2, 4, ch. 2000-345; s. 55, ch. 2002-218; ss. 915, 916, ch. 2002-387; s. 3, ch. 2006-101; s. 6, ch. 2010-147; s. 43, ch. 2014-19; s. 1, ch. 2014-29; s. 12, ch. 2015-221.



212.05 - Sales, storage, use tax.

212.05 Sales, storage, use tax.—It is hereby declared to be the legislative intent that every person is exercising a taxable privilege who engages in the business of selling tangible personal property at retail in this state, including the business of making mail order sales, or who rents or furnishes any of the things or services taxable under this chapter, or who stores for use or consumption in this state any item or article of tangible personal property as defined herein and who leases or rents such property within the state.

(1) For the exercise of such privilege, a tax is levied on each taxable transaction or incident, which tax is due and payable as follows:

(a)1.a. At the rate of 6 percent of the sales price of each item or article of tangible personal property when sold at retail in this state, computed on each taxable sale for the purpose of remitting the amount of tax due the state, and including each and every retail sale.

b. Each occasional or isolated sale of an aircraft, boat, mobile home, or motor vehicle of a class or type which is required to be registered, licensed, titled, or documented in this state or by the United States Government shall be subject to tax at the rate provided in this paragraph. The department shall by rule adopt any nationally recognized publication for valuation of used motor vehicles as the reference price list for any used motor vehicle which is required to be licensed pursuant to s. 320.08(1), (2), (3)(a), (b), (c), or (e), or (9). If any party to an occasional or isolated sale of such a vehicle reports to the tax collector a sales price which is less than 80 percent of the average loan price for the specified model and year of such vehicle as listed in the most recent reference price list, the tax levied under this paragraph shall be computed by the department on such average loan price unless the parties to the sale have provided to the tax collector an affidavit signed by each party, or other substantial proof, stating the actual sales price. Any party to such sale who reports a sales price less than the actual sales price is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. The department shall collect or attempt to collect from such party any delinquent sales taxes. In addition, such party shall pay any tax due and any penalty and interest assessed plus a penalty equal to twice the amount of the additional tax owed. Notwithstanding any other provision of law, the Department of Revenue may waive or compromise any penalty imposed pursuant to this subparagraph.

2. This paragraph does not apply to the sale of a boat or aircraft by or through a registered dealer under this chapter to a purchaser who, at the time of taking delivery, is a nonresident of this state, does not make his or her permanent place of abode in this state, and is not engaged in carrying on in this state any employment, trade, business, or profession in which the boat or aircraft will be used in this state, or is a corporation none of the officers or directors of which is a resident of, or makes his or her permanent place of abode in, this state, or is a noncorporate entity that has no individual vested with authority to participate in the management, direction, or control of the entity’s affairs who is a resident of, or makes his or her permanent abode in, this state. For purposes of this exemption, either a registered dealer acting on his or her own behalf as seller, a registered dealer acting as broker on behalf of a seller, or a registered dealer acting as broker on behalf of the purchaser may be deemed to be the selling dealer. This exemption shall not be allowed unless:

a. The purchaser removes a qualifying boat, as described in sub-subparagraph f., from the state within 90 days after the date of purchase or extension, or the purchaser removes a nonqualifying boat or an aircraft from this state within 10 days after the date of purchase or, when the boat or aircraft is repaired or altered, within 20 days after completion of the repairs or alterations; or if the aircraft will be registered in a foreign jurisdiction and:

(I) Application for the aircraft’s registration is properly filed with a civil airworthiness authority of a foreign jurisdiction within 10 days after the date of purchase;

(II) The purchaser removes the aircraft from the state to a foreign jurisdiction within 10 days after the date the aircraft is registered by the applicable foreign airworthiness authority; and

(III) The aircraft is operated in the state solely to remove it from the state to a foreign jurisdiction.

For purposes of this sub-subparagraph, the term “foreign jurisdiction” means any jurisdiction outside of the United States or any of its territories;

b. The purchaser, within 30 days from the date of departure, provides the department with written proof that the purchaser licensed, registered, titled, or documented the boat or aircraft outside the state. If such written proof is unavailable, within 30 days the purchaser shall provide proof that the purchaser applied for such license, title, registration, or documentation. The purchaser shall forward to the department proof of title, license, registration, or documentation upon receipt;

c. The purchaser, within 10 days of removing the boat or aircraft from Florida, furnishes the department with proof of removal in the form of receipts for fuel, dockage, slippage, tie-down, or hangaring from outside of Florida. The information so provided must clearly and specifically identify the boat or aircraft;

d. The selling dealer, within 5 days of the date of sale, provides to the department a copy of the sales invoice, closing statement, bills of sale, and the original affidavit signed by the purchaser attesting that he or she has read the provisions of this section;

e. The seller makes a copy of the affidavit a part of his or her record for as long as required by s. 213.35; and

f. Unless the nonresident purchaser of a boat of 5 net tons of admeasurement or larger intends to remove the boat from this state within 10 days after the date of purchase or when the boat is repaired or altered, within 20 days after completion of the repairs or alterations, the nonresident purchaser applies to the selling dealer for a decal which authorizes 90 days after the date of purchase for removal of the boat. The nonresident purchaser of a qualifying boat may apply to the selling dealer within 60 days after the date of purchase for an extension decal that authorizes the boat to remain in this state for an additional 90 days, but not more than a total of 180 days, before the nonresident purchaser is required to pay the tax imposed by this chapter. The department is authorized to issue decals in advance to dealers. The number of decals issued in advance to a dealer shall be consistent with the volume of the dealer’s past sales of boats which qualify under this sub-subparagraph. The selling dealer or his or her agent shall mark and affix the decals to qualifying boats in the manner prescribed by the department, before delivery of the boat.

(I) The department is hereby authorized to charge dealers a fee sufficient to recover the costs of decals issued, except the extension decal shall cost $425.

(II) The proceeds from the sale of decals will be deposited into the administrative trust fund.

(III) Decals shall display information to identify the boat as a qualifying boat under this sub-subparagraph, including, but not limited to, the decal’s date of expiration.

(IV) The department is authorized to require dealers who purchase decals to file reports with the department and may prescribe all necessary records by rule. All such records are subject to inspection by the department.

(V) Any dealer or his or her agent who issues a decal falsely, fails to affix a decal, mismarks the expiration date of a decal, or fails to properly account for decals will be considered prima facie to have committed a fraudulent act to evade the tax and will be liable for payment of the tax plus a mandatory penalty of 200 percent of the tax, and shall be liable for fine and punishment as provided by law for a conviction of a misdemeanor of the first degree, as provided in s. 775.082 or s. 775.083.

(VI) Any nonresident purchaser of a boat who removes a decal before permanently removing the boat from the state, or defaces, changes, modifies, or alters a decal in a manner affecting its expiration date before its expiration, or who causes or allows the same to be done by another, will be considered prima facie to have committed a fraudulent act to evade the tax and will be liable for payment of the tax plus a mandatory penalty of 200 percent of the tax, and shall be liable for fine and punishment as provided by law for a conviction of a misdemeanor of the first degree, as provided in s. 775.082 or s. 775.083.

(VII) The department is authorized to adopt rules necessary to administer and enforce this subparagraph and to publish the necessary forms and instructions.

(VIII) The department is hereby authorized to adopt emergency rules pursuant to s. 120.54(4) to administer and enforce the provisions of this subparagraph.

If the purchaser fails to remove the qualifying boat from this state within the maximum 180 days after purchase or a nonqualifying boat or an aircraft from this state within 10 days after purchase or, when the boat or aircraft is repaired or altered, within 20 days after completion of such repairs or alterations, or permits the boat or aircraft to return to this state within 6 months from the date of departure, except as provided in s. 212.08(7)(fff), or if the purchaser fails to furnish the department with any of the documentation required by this subparagraph within the prescribed time period, the purchaser shall be liable for use tax on the cost price of the boat or aircraft and, in addition thereto, payment of a penalty to the Department of Revenue equal to the tax payable. This penalty shall be in lieu of the penalty imposed by s. 212.12(2). The maximum 180-day period following the sale of a qualifying boat tax-exempt to a nonresident may not be tolled for any reason.

(b) At the rate of 6 percent of the cost price of each item or article of tangible personal property when the same is not sold but is used, consumed, distributed, or stored for use or consumption in this state; however, for tangible property originally purchased exempt from tax for use exclusively for lease and which is converted to the owner’s own use, tax may be paid on the fair market value of the property at the time of conversion. If the fair market value of the property cannot be determined, use tax at the time of conversion shall be based on the owner’s acquisition cost. Under no circumstances may the aggregate amount of sales tax from leasing the property and use tax due at the time of conversion be less than the total sales tax that would have been due on the original acquisition cost paid by the owner.

(c) At the rate of 6 percent of the gross proceeds derived from the lease or rental of tangible personal property, as defined herein; however, the following special provisions apply to the lease or rental of motor vehicles:

1. When a motor vehicle is leased or rented for a period of less than 12 months:

a. If the motor vehicle is rented in Florida, the entire amount of such rental is taxable, even if the vehicle is dropped off in another state.

b. If the motor vehicle is rented in another state and dropped off in Florida, the rental is exempt from Florida tax.

2. Except as provided in subparagraph 3., for the lease or rental of a motor vehicle for a period of not less than 12 months, sales tax is due on the lease or rental payments if the vehicle is registered in this state; provided, however, that no tax shall be due if the taxpayer documents use of the motor vehicle outside this state and tax is being paid on the lease or rental payments in another state.

3. The tax imposed by this chapter does not apply to the lease or rental of a commercial motor vehicle as defined in s. 316.003(12)(a) to one lessee or rentee for a period of not less than 12 months when tax was paid on the purchase price of such vehicle by the lessor. To the extent tax was paid with respect to the purchase of such vehicle in another state, territory of the United States, or the District of Columbia, the Florida tax payable shall be reduced in accordance with the provisions of s. 212.06(7). This subparagraph shall only be available when the lease or rental of such property is an established business or part of an established business or the same is incidental or germane to such business.

(d) At the rate of 6 percent of the lease or rental price paid by a lessee or rentee, or contracted or agreed to be paid by a lessee or rentee, to the owner of the tangible personal property.

1(e)1. At the rate of 6 percent on charges for:

a. Prepaid calling arrangements. The tax on charges for prepaid calling arrangements shall be collected at the time of sale and remitted by the selling dealer.

(I) “Prepaid calling arrangement” has the same meaning as provided in s. 202.11.

(II) If the sale or recharge of the prepaid calling arrangement does not take place at the dealer’s place of business, it shall be deemed to have taken place at the customer’s shipping address or, if no item is shipped, at the customer’s address or the location associated with the customer’s mobile telephone number.

(III) The sale or recharge of a prepaid calling arrangement shall be treated as a sale of tangible personal property for purposes of this chapter, regardless of whether a tangible item evidencing such arrangement is furnished to the purchaser, and such sale within this state subjects the selling dealer to the jurisdiction of this state for purposes of this subsection.

(IV) No additional tax under this chapter or chapter 202 is due or payable if a purchaser of a prepaid calling arrangement who has paid tax under this chapter on the sale or recharge of such arrangement applies one or more units of the prepaid calling arrangement to obtain communications services as described in s. 202.11(9)(b)3., other services that are not communications services, or products.

b. The installation of telecommunication and telegraphic equipment.

c. Electrical power or energy, except that the tax rate for charges for electrical power or energy is 4.35 percent. Charges for electrical power and energy do not include taxes imposed under ss. 166.231 and 203.01(1)(a)3.

2. Section 212.17(3), regarding credit for tax paid on charges subsequently found to be worthless, is equally applicable to any tax paid under this section on charges for prepaid calling arrangements, telecommunication or telegraph services, or electric power subsequently found to be uncollectible. As used in this paragraph, the term “charges” does not include any excise or similar tax levied by the Federal Government, a political subdivision of this state, or a municipality upon the purchase, sale, or recharge of prepaid calling arrangements or upon the purchase or sale of telecommunication, television system program, or telegraph service or electric power, which tax is collected by the seller from the purchaser.

(f) At the rate of 6 percent on the sale, rental, use, consumption, or storage for use in this state of machines and equipment, and parts and accessories therefor, used in manufacturing, processing, compounding, producing, mining, or quarrying personal property for sale or to be used in furnishing communications, transportation, or public utility services.

(g)1. At the rate of 6 percent on the retail price of newspapers and magazines sold or used in Florida.

2. Notwithstanding other provisions of this chapter, inserts of printed materials which are distributed with a newspaper or magazine are a component part of the newspaper or magazine, and neither the sale nor use of such inserts is subject to tax when:

a. Printed by a newspaper or magazine publisher or commercial printer and distributed as a component part of a newspaper or magazine, which means that the items after being printed are delivered directly to a newspaper or magazine publisher by the printer for inclusion in editions of the distributed newspaper or magazine;

b. Such publications are labeled as part of the designated newspaper or magazine publication into which they are to be inserted; and

c. The purchaser of the insert presents a resale certificate to the vendor stating that the inserts are to be distributed as a component part of a newspaper or magazine.

(h)1. A tax is imposed at the rate of 4 percent on the charges for the use of coin-operated amusement machines. The tax shall be calculated by dividing the gross receipts from such charges for the applicable reporting period by a divisor, determined as provided in this subparagraph, to compute gross taxable sales, and then subtracting gross taxable sales from gross receipts to arrive at the amount of tax due. For counties that do not impose a discretionary sales surtax, the divisor is equal to 1.04; for counties that impose a 0.5 percent discretionary sales surtax, the divisor is equal to 1.045; for counties that impose a 1 percent discretionary sales surtax, the divisor is equal to 1.050; and for counties that impose a 2 percent sales surtax, the divisor is equal to 1.060. If a county imposes a discretionary sales surtax that is not listed in this subparagraph, the department shall make the applicable divisor available in an electronic format or otherwise. Additional divisors shall bear the same mathematical relationship to the next higher and next lower divisors as the new surtax rate bears to the next higher and next lower surtax rates for which divisors have been established. When a machine is activated by a slug, token, coupon, or any similar device which has been purchased, the tax is on the price paid by the user of the device for such device.

2. As used in this paragraph, the term “operator” means any person who possesses a coin-operated amusement machine for the purpose of generating sales through that machine and who is responsible for removing the receipts from the machine.

a. If the owner of the machine is also the operator of it, he or she shall be liable for payment of the tax without any deduction for rent or a license fee paid to a location owner for the use of any real property on which the machine is located.

b. If the owner or lessee of the machine is also its operator, he or she shall be liable for payment of the tax on the purchase or lease of the machine, as well as the tax on sales generated through the machine.

c. If the proprietor of the business where the machine is located does not own the machine, he or she shall be deemed to be the lessee and operator of the machine and is responsible for the payment of the tax on sales, unless such responsibility is otherwise provided for in a written agreement between him or her and the machine owner.

3.a. An operator of a coin-operated amusement machine may not operate or cause to be operated in this state any such machine until the operator has registered with the department and has conspicuously displayed an identifying certificate issued by the department. The identifying certificate shall be issued by the department upon application from the operator. The identifying certificate shall include a unique number, and the certificate shall be permanently marked with the operator’s name, the operator’s sales tax number, and the maximum number of machines to be operated under the certificate. An identifying certificate shall not be transferred from one operator to another. The identifying certificate must be conspicuously displayed on the premises where the coin-operated amusement machines are being operated.

b. The operator of the machine must obtain an identifying certificate before the machine is first operated in the state and by July 1 of each year thereafter. The annual fee for each certificate shall be based on the number of machines identified on the application times $30 and is due and payable upon application for the identifying device. The application shall contain the operator’s name, sales tax number, business address where the machines are being operated, and the number of machines in operation at that place of business by the operator. No operator may operate more machines than are listed on the certificate. A new certificate is required if more machines are being operated at that location than are listed on the certificate. The fee for the new certificate shall be based on the number of additional machines identified on the application form times $30.

c. A penalty of $250 per machine is imposed on the operator for failing to properly obtain and display the required identifying certificate. A penalty of $250 is imposed on the lessee of any machine placed in a place of business without a proper current identifying certificate. Such penalties shall apply in addition to all other applicable taxes, interest, and penalties.

d. Operators of coin-operated amusement machines must obtain a separate sales and use tax certificate of registration for each county in which such machines are located. One sales and use tax certificate of registration is sufficient for all of the operator’s machines within a single county.

4. The provisions of this paragraph do not apply to coin-operated amusement machines owned and operated by churches or synagogues.

5. In addition to any other penalties imposed by this chapter, a person who knowingly and willfully violates any provision of this paragraph commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

6. The department may adopt rules necessary to administer the provisions of this paragraph.

(i)1. At the rate of 6 percent on charges for all:

a. Detective, burglar protection, and other protection services (NAICS National Numbers 561611, 561612, 561613, and 561621). Any law enforcement officer, as defined in s. 943.10, who is performing approved duties as determined by his or her local law enforcement agency in his or her capacity as a law enforcement officer, and who is subject to the direct and immediate command of his or her law enforcement agency, and in the law enforcement officer’s uniform as authorized by his or her law enforcement agency, is performing law enforcement and public safety services and is not performing detective, burglar protection, or other protective services, if the law enforcement officer is performing his or her approved duties in a geographical area in which the law enforcement officer has arrest jurisdiction. Such law enforcement and public safety services are not subject to tax irrespective of whether the duty is characterized as “extra duty,” “off-duty,” or “secondary employment,” and irrespective of whether the officer is paid directly or through the officer’s agency by an outside source. The term “law enforcement officer” includes full-time or part-time law enforcement officers, and any auxiliary law enforcement officer, when such auxiliary law enforcement officer is working under the direct supervision of a full-time or part-time law enforcement officer.

b. Nonresidential cleaning, excluding cleaning of the interiors of transportation equipment, and nonresidential building pest control services (NAICS National Numbers 561710 and 561720).

2. As used in this paragraph, “NAICS” means those classifications contained in the North American Industry Classification System, as published in 2007 by the Office of Management and Budget, Executive Office of the President.

3. Charges for detective, burglar protection, and other protection security services performed in this state but used outside this state are exempt from taxation. Charges for detective, burglar protection, and other protection security services performed outside this state and used in this state are subject to tax.

4. If a transaction involves both the sale or use of a service taxable under this paragraph and the sale or use of a service or any other item not taxable under this chapter, the consideration paid must be separately identified and stated with respect to the taxable and exempt portions of the transaction or the entire transaction shall be presumed taxable. The burden shall be on the seller of the service or the purchaser of the service, whichever applicable, to overcome this presumption by providing documentary evidence as to which portion of the transaction is exempt from tax. The department is authorized to adjust the amount of consideration identified as the taxable and exempt portions of the transaction; however, a determination that the taxable and exempt portions are inaccurately stated and that the adjustment is applicable must be supported by substantial competent evidence.

5. Each seller of services subject to sales tax pursuant to this paragraph shall maintain a monthly log showing each transaction for which sales tax was not collected because the services meet the requirements of subparagraph 3. for out-of-state use. The log must identify the purchaser’s name, location and mailing address, and federal employer identification number, if a business, or the social security number, if an individual, the service sold, the price of the service, the date of sale, the reason for the exemption, and the sales invoice number. The monthly log shall be maintained pursuant to the same requirements and subject to the same penalties imposed for the keeping of similar records pursuant to this chapter.

(j)1. Notwithstanding any other provision of this chapter, there is hereby levied a tax on the sale, use, consumption, or storage for use in this state of any coin or currency, whether in circulation or not, when such coin or currency:

a. Is not legal tender;

b. If legal tender, is sold, exchanged, or traded at a rate in excess of its face value; or

c. Is sold, exchanged, or traded at a rate based on its precious metal content.

2. Such tax shall be at a rate of 6 percent of the price at which the coin or currency is sold, exchanged, or traded, except that, with respect to a coin or currency which is legal tender of the United States and which is sold, exchanged, or traded, such tax shall not be levied.

3. There are exempt from this tax exchanges of coins or currency which are in general circulation in, and legal tender of, one nation for coins or currency which are in general circulation in, and legal tender of, another nation when exchanged solely for use as legal tender and at an exchange rate based on the relative value of each as a medium of exchange.

4. With respect to any transaction that involves the sale of coins or currency taxable under this paragraph in which the taxable amount represented by the sale of such coins or currency exceeds $500, the entire amount represented by the sale of such coins or currency is exempt from the tax imposed under this paragraph. The dealer must maintain proper documentation, as prescribed by rule of the department, to identify that portion of a transaction which involves the sale of coins or currency and is exempt under this subparagraph.

(k) At the rate of 6 percent of the sales price of each gallon of diesel fuel not taxed under chapter 206 purchased for use in a vessel, except dyed diesel fuel that is exempt pursuant to s. 212.08(4)(a)4.

(l) Florists located in this state are liable for sales tax on sales to retail customers regardless of where or by whom the items sold are to be delivered. Florists located in this state are not liable for sales tax on payments received from other florists for items delivered to customers in this state.

(m) Operators of game concessions or other concessionaires who customarily award tangible personal property as prizes may, in lieu of paying tax on the cost price of such property, pay tax on 25 percent of the gross receipts from such concession activity.

(2) The tax shall be collected by the dealer, as defined herein, and remitted by the dealer to the state at the time and in the manner as hereinafter provided.

(3) The tax so levied is in addition to all other taxes, whether levied in the form of excise, license, or privilege taxes, and in addition to all other fees and taxes levied.

(4) The tax imposed pursuant to this chapter shall be due and payable according to the brackets set forth in s. 212.12.

(5) Notwithstanding any other provision of this chapter, the maximum amount of tax imposed under this chapter and collected on each sale or use of a boat in this state may not exceed $18,000 and on each repair of a boat in this state may not exceed $60,000.

History.—s. 5, ch. 26319, 1949; s. 3, ch. 59-289; s. 4, ch. 63-526; ss. 5, 6, ch. 68-27; ss. 8, 9, ch. 69-222; s. 4, ch. 71-360; s. 1, ch. 76-6; s. 2, ch. 78-74; s. 114, ch. 81-259; s. 4, ch. 82-154; s. 2, ch. 83-3; s. 7, ch. 85-174; s. 6, ch. 85-348; ss. 80, 81, ch. 86-152; ss. 6, 7, ch. 86-155; s. 3, ch. 86-166; ss. 10, 83, ch. 87-6; ss. 2, 9, ch. 87-99; ss. 12, 52, ch. 87-101; s. 7, ch. 87-402; ss. 7, 8, 9, ch. 87-548; s. 18, ch. 90-132; s. 89, ch. 90-136; s. 86, ch. 91-45; s. 1, ch. 91-66; s. 171, ch. 91-112; s. 239, ch. 91-224; ss. 10, 13, 16, ch. 92-319; s. 1, ch. 93-86; ss. 8, 17, ch. 94-314; s. 8, ch. 94-353; s. 1495, ch. 95-147; ss. 1, 2, ch. 95-302; s. 4, ch. 95-403; s. 3, ch. 95-416; s. 112, ch. 95-417; ss. 22, 28, ch. 96-397; s. 35, ch. 96-410; s. 12, ch. 97-54; s. 20, ch. 97-94; s. 28, ch. 97-96; s. 20, ch. 97-99; s. 1, ch. 97-121; s. 3, ch. 97-283; s. 5, ch. 98-140; s. 1, ch. 99-337; s. 2, ch. 99-363; ss. 45, 48, 58, ch. 2000-260; s. 38, ch. 2001-140; s. 15, ch. 2002-48; s. 13, ch. 2005-280; s. 20, ch. 2007-106; s. 3, ch. 2009-51; s. 1, ch. 2010-128; s. 5, ch. 2010-138; s. 7, ch. 2010-147; s. 20, ch. 2011-3; s. 1, ch. 2013-82; s. 2, ch. 2014-38; s. 13, ch. 2015-221; s. 10, ch. 2016-220; s. 63, ch. 2016-239.

1Note.—

A. Section 3, ch. 2007-78, provides that “[s]ection 501.95(2)(a), Florida Statutes, as created in [ch. 2007-256] or similar legislation, does not apply to prepaid calling arrangements as defined in s. 212.05(1)(e), Florida Statutes, including prepaid cards for wireless or wireline telecommunications service.”

B. Section 12, ch. 2014-38, provides that “[t]he Department of Revenue may, and all conditions are deemed met to, adopt emergency rules pursuant to ss. 120.536(1) and 120.54, Florida Statutes, for the purpose of implementing the amendments to ss. 203.01, 212.05, 212.12, and 212.20, Florida Statutes, relating to changes to the taxation of electrical power or energy, made by this act. This section expires July 1, 2017.”



212.0501 - Tax on diesel fuel for business purposes; purchase, storage, and use.

212.0501 Tax on diesel fuel for business purposes; purchase, storage, and use.—

(1) It is declared to be the legislative intent that every person is exercising a taxable privilege who purchases any diesel fuel as defined in chapter 206 for use by that person in a trade or business.

(2) Each person who purchases diesel fuel for consumption, use, or storage by a trade or business shall register as a dealer and remit a use tax, at the rate of 6 percent, on the total cost price of diesel fuel consumed.

(3) For purposes of this section, “consumption, use, or storage by a trade or business” does not include those uses of diesel fuel specifically exempt on account of residential purposes; or in any tractor, vehicle, or other equipment used exclusively on a farm or for processing farm products on the farm, no part of which diesel fuel is used in any licensed motor vehicle on the public highways of this state; or the purchase or storage of diesel fuel held for resale.

(4) Except as otherwise provided in s. 212.05(1)(k), a licensed sales tax dealer may elect to collect such tax pursuant to this chapter on all sales to each person who purchases diesel fuel, except dyed diesel fuel used for commercial fishing and aquacultural purposes listed in s. 206.41(4)(c)3., for consumption, use, or storage by a trade or business. When the licensed sales tax dealer has not elected to collect such tax on all such sales, the purchaser or ultimate consumer shall be liable for the payment of tax directly to the state.

(5) Diesel fuel upon which the fuel taxes pursuant to chapter 206 have been paid is exempt from the tax imposed by this chapter. Liquefied petroleum gas or other fuel used to heat a structure in which started pullets or broilers are raised is exempt from the tax imposed by this chapter; however, such exemption shall not be allowed unless the purchaser or lessee signs a certificate stating that the fuel to be exempted is for the exclusive use designated herein.

(6) All taxes required to be paid on fuel used in self-propelled off-road equipment shall be deposited in the Fuel Tax Collection Trust Fund, to be distributed, after deduction of the general revenue service charge pursuant to s. 215.20, to the State Transportation Trust Fund. The department shall, each month, make a transfer, from general revenue collections, equal to such use tax reported on dealers’ sales and use tax returns.

History.—s. 113, ch. 95-417; s. 13, ch. 97-54; s. 8, ch. 2002-48; s. 18, ch. 2006-289; s. 2, ch. 2013-82.



212.05011 - Combined rate for tax collected pursuant to ss. 203.01(1)(b)4. and 212.05(1)(e)1.c.

1212.05011 Combined rate for tax collected pursuant to ss. 203.01(1)(b)4. and 212.05(1)(e)1.c.—In complying with the amendments to ss. 203.01 and 212.05, relating to the additional tax on electrical power or energy, made by this act, a seller of electrical power or energy may collect a combined rate of 6.95 percent, which consists of the 4.35 percent and 2.6 percent required under ss. 212.05(1)(e)1.c. and 203.01(1)(b)4., respectively, if the provider properly reflects the tax collected with respect to the two provisions as required in the return to the Department of Revenue.

History.—s. 6, ch. 2014-38.

1Note.—Also published at s. 203.0011.



212.0506 - Taxation of service warranties.

212.0506 Taxation of service warranties.—

(1) It is the intent of the Legislature that every person is exercising a taxable privilege who engages in this state in the business of soliciting, offering, providing, entering into, issuing, or delivering any service warranty.

(2) For exercising such privilege, a tax is levied on each taxable transaction or incident, which tax is due and payable at the rate of 6 percent on the total consideration received or to be received by any person for issuing and delivering any service warranty.

(3) For purposes of this section, “service warranty” means any contract or agreement which indemnifies the holder of the contract or agreement for the cost of maintaining, repairing, or replacing tangible personal property. The term “service warranty” does not include contracts or agreements to repair, maintain, or replace tangible personal property if such property when sold at retail in this state would not be subject to the tax imposed by this chapter or if the parts and labor to repair tangible personal property qualify for an exemption under this chapter, nor does it include such contracts or agreements covering tangible personal property which becomes a part of real property.

(4) Such tax shall be in addition to the total amount of the consideration for the service warranty, shall be charged by the person receiving such consideration from the service warranty agreement holder, and shall be due and payable by such person at the time he or she receives such consideration. Such person shall remit the tax to the department at the times and in the manner provided for dealers to remit taxes on tangible personal property under this chapter.

(5) This tax is in addition to all other taxes, whether levied in the form of excise, license, or privilege taxes, and is in addition to all other fees and taxes levied.

(6) This tax shall be due and payable according to the brackets set forth in s. 212.12.

(7) This tax shall not apply to any portion of the consideration received by any person in connection with the issuance of any service warranty contract upon which such person is required to pay any premium tax imposed under the Florida Insurance Code or under s. 634.313(1).

(8) If a transaction involves both the issuance of a service warranty that is subject to such tax and the issuance of a warranty, guaranty, extended warranty or extended guaranty, contract, agreement, or other written promise that is not subject to such tax, the consideration shall be separately identified and stated with respect to the taxable and nontaxable portions of the transaction. If the consideration is separately apportioned and identified in good faith, such tax shall apply to the transaction to the extent that the consideration received or to be received in connection with the transaction is payment for a service warranty subject to such tax. If the consideration is not apportioned in good faith, the department may reform the contract; such reformation by the department is to be considered prima facie correct, and the burden to show the contrary rests upon the dealer. If the consideration for such a transaction is not separately identified and stated, the entire transaction is taxable.

(9) Any claim which arises under a service warranty taxable under this section, which claim is paid directly by the person issuing such warranty, is not subject to any tax imposed under this chapter.

(10) Materials and supplies used in the performance of a factory or manufacturer’s warranty are exempt if the contract is furnished at no extra charge with the equipment guaranteed thereunder and such materials and supplies are paid for by the factory or manufacturer.

(11) Any duties imposed by this chapter upon dealers of tangible personal property with respect to collecting and remitting taxes; making returns; keeping books, records, and accounts; and complying with the rules and regulations of the department apply to all dealers as defined in s. 212.06(2)(l).

History.—s. 33, ch. 89-356; s. 1110, ch. 95-147; s. 2, ch. 97-99; s. 1, ch. 98-141; s. 21, ch. 2007-106.



212.051 - Equipment, machinery, and other materials for pollution control; not subject to sales or use tax.

212.051 Equipment, machinery, and other materials for pollution control; not subject to sales or use tax.—

(1) Notwithstanding any provision to the contrary, sales, use, or privilege taxes shall not be collected with respect to any facility, device, fixture, equipment, machinery, specialty chemical, or bioaugmentation product used primarily for the control or abatement of pollution or contaminants in manufacturing, processing, compounding, or producing for sale items of tangible personal property at a fixed location, or any structure, machinery, or equipment installed in the reconstruction or replacement of such facility, device, fixture, equipment, or machinery. To qualify, such facility, device, fixture, equipment, structure, specialty chemical, or bioaugmentation product must be used, installed, or constructed to meet a law implemented by, or a condition of a permit issued by, the Department of Environmental Protection; however, such exemption shall not be allowed unless the purchaser signs a certificate stating that the facility, device, fixture, equipment, structure, specialty chemical, or bioaugmentation product to be exempted is required to meet such law or condition.

(2) Equipment, machinery, or materials required to meet any law implemented by, or any condition of a permit issued by, the Department of Environmental Protection that are purchased for the monitoring, prevention, abatement, or control of pollution or contaminants at privately owned or operated landfills or construction and demolition debris disposal facilities shall be exempt from taxation as otherwise imposed by this chapter; however, such exemption shall not be allowed unless the purchaser signs a certificate stating that the equipment, machinery, or materials to be exempted are required to meet such law or condition. This exemption does not include solid waste collection vehicles, compactors, graders, or other earthmoving equipment.

(3) For the purposes of this section, “specialty chemicals” means those chemicals used to enhance or further treat wastewater, including, but not limited to, defoamers, nutrients, and polymers, and “bioaugmentation products” means the microorganisms used in waste treatment plants to break down solids and consume organic matter.

History.—s. 22, ch. 69-222; s. 1, ch. 98-317; s. 13, ch. 2000-355.



212.0515 - Sales from vending machines; sales to vending machine operators; special provisions; registration; penalties.

212.0515 Sales from vending machines; sales to vending machine operators; special provisions; registration; penalties.—

(1) As used in this section:

(a) “Vending machine” means a machine, operated by coin, currency, credit card, slug, token, coupon, or similar device, which dispenses food, beverages, or other items of tangible personal property.

(b) “Operator” means any person who possesses a vending machine for the purpose of generating sales through that machine and who maintains the inventory in and removes the receipts from that vending machine.

(2) Notwithstanding any other provision of law, the amount of the tax to be paid on food, beverages, or other items of tangible personal property that are sold in vending machines shall be calculated by dividing the gross receipts from such sales for the applicable reporting period by a divisor, determined as provided in this subsection, to compute gross taxable sales, and then subtracting gross taxable sales from gross receipts to arrive at the amount of tax due. For counties that do not impose a discretionary sales surtax, the divisor is equal to the sum of 1.0645 for beverage and food items, or 1.0659 for other items of tangible personal property. For counties with a 0.5 percent sales surtax rate the divisor is equal to the sum of 1.0686 for beverage and food items or 1.0707 for other items of tangible personal property; for counties with a 0.75 percent sales surtax rate the divisor is equal to the sum of 1.0706 for beverage and food items or 1.0727 for other items of tangible personal property; for counties with a 1 percent sales surtax rate the divisor is equal to the sum of 1.0726 for beverage and food items or 1.0749 for other items of tangible personal property; for counties with a 1.5 percent sales surtax rate the divisor is equal to the sum of 1.0767 for beverage and food items or 1.0791 for other items of tangible personal property; and for counties with a 2 percent sales surtax rate the divisor is equal to the sum of 1.0808 for beverage and food items or 1.0833 for other items of tangible personal property. When a county imposes a surtax rate that is not listed in this subsection, the department shall make the applicable divisor available in an electronic format or otherwise. Additional divisors shall bear the same mathematical relationship to the next higher and next lower divisors as the new surtax rate bears to the next higher and next lower surtax rates for which divisors have been established. If an operator cannot account for each type of item sold through a vending machine, the highest tax rate shall be used for all products sold through that machine.

(3)(a) An operator of a vending machine may not operate or cause to be operated in this state any vending machine until the operator has registered with the department, has obtained a separate registration certificate for each county in which such machines are located, and has affixed a notice to each vending machine selling food or beverages. The notice must be conspicuously displayed on the vending machine when it is being operated in this state and shall contain the following language in conspicuous type: NOTICE TO CUSTOMER: FLORIDA LAW REQUIRES THIS NOTICE TO BE POSTED ON ALL FOOD AND BEVERAGE VENDING MACHINES. REPORT ANY MACHINE WITHOUT A NOTICE TO (TOLL-FREE NUMBER). YOU MAY BE ELIGIBLE FOR A CASH REWARD. DO NOT USE THIS NUMBER TO REPORT PROBLEMS WITH THE VENDING MACHINE SUCH AS LOST MONEY OR OUT-OF-DATE PRODUCTS.

(b) The department shall establish a toll-free number to report any violations of this section. Upon a determination that a violation has occurred, the department shall pay the informant a reward of up to 10 percent of previously unpaid taxes recovered as a result of the information provided. A person who receives information concerning a violation of this section from an employee as specified in s. 213.30 is not eligible for a cash reward.

(4) A penalty of $250 per machine is imposed on an operator who fails to properly obtain and display the required notice on any machine. Penalties accrue interest as provided for delinquent taxes under this chapter and apply in addition to all other applicable taxes, interest, and penalties.

(5) The provisions of this section do not apply to vending machines owned and operated by churches, synagogues, or nonprofit or charitable organizations exempt pursuant to s. 212.08(7)(z).

(6) In addition to any other penalties imposed by this chapter, a person who knowingly and willfully violates any provision of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(7) The department may adopt rules necessary to administer the provisions of this section and may establish a schedule for phasing in the requirement that existing notices be replaced with revised notices displayed on vending machines.

History.—s. 168, ch. 91-112; s. 7, ch. 92-319; s. 1, ch. 93-222; s. 1111, ch. 95-147; s. 167, ch. 96-320; s. 21, ch. 97-99; s. 1, ch. 97-244; s. 2, ch. 98-141; s. 7, ch. 98-342; s. 1, ch. 99-366; s. 22, ch. 2007-106; s. 6, ch. 2010-138.



212.052 - Research or development costs; exemption.

212.052 Research or development costs; exemption.—

(1) For the purposes of the exemption provided in this section:

(a) The term “research or development” means research which has one of the following as its ultimate goal:

1. Basic research in a scientific field of endeavor.

2. Advancing knowledge or technology in a scientific or technical field of endeavor.

3. The development of a new product, whether or not the new product is offered for sale.

4. The improvement of an existing product, whether or not the improved product is offered for sale.

5. The development of new uses of an existing product, whether or not a new use is offered as a rationale to purchase the product.

6. The design and development of prototypes, whether or not a resulting product is offered for sale.

The term “research or development” does not include ordinary testing or inspection of materials or products used for quality control, market research, efficiency surveys, consumer surveys, advertising and promotions, management studies, or research in connection with literary, historical, social science, psychological, or other similar nontechnical activities.

(b) The term “costs” means cost price as defined in s. 212.02(4).

(c) The term “product” means any item, device, technique, prototype, invention, or process which is, was, or may be commercially exploitable.

(2) Notwithstanding any provision of this chapter to the contrary, any person, including an affiliated group as defined in s. 1504 of the Internal Revenue Code of 1954, as amended, who manufactures, produces, compounds, processes, or fabricates in any manner tangible personal property for such taxpayer’s own use directly and solely in research or development shall not be subject to the tax imposed by this chapter upon the cost of the product so manufactured, produced, compounded, processed, or fabricated.

(3) This section does not apply to any product of research or development which is used by a person, including an affiliated group as defined in s. 1504 of the Internal Revenue Code of 1954, as amended, in the ordinary course of business, other than for research or development, except and to the extent that the knowledge, technology, science, design, plan, patent, or understanding which is derived from the product of research or development is applied in the ordinary course of business. In addition, this section does not apply to any product of research or development that is tangible personal property which is offered for sale.

(4) Any person, including an affiliated group as defined in s. 1504 of the Internal Revenue Code of 1954, as amended, who makes a fraudulent claim under this section shall be liable for the payment of the tax due, together with the penalties set forth in s. 212.085, and as otherwise provided by law.

(5) The department shall promulgate rules governing the implementation and operation of this section.

History.—s. 1, ch. 82-219; s. 33, ch. 95-280; s. 1, ch. 2006-57.



212.054 - Discretionary sales surtax; limitations, administration, and collection.

212.054 Discretionary sales surtax; limitations, administration, and collection.—

(1) No general excise tax on sales shall be levied by the governing body of any county unless specifically authorized in s. 212.055. Any general excise tax on sales authorized pursuant to said section shall be administered and collected exclusively as provided in this section.

(2)(a) The tax imposed by the governing body of any county authorized to so levy pursuant to s. 212.055 shall be a discretionary surtax on all transactions occurring in the county which transactions are subject to the state tax imposed on sales, use, services, rentals, admissions, and other transactions by this chapter and communications services as defined for purposes of chapter 202. The surtax, if levied, shall be computed as the applicable rate or rates authorized pursuant to s. 212.055 times the amount of taxable sales and taxable purchases representing such transactions. If the surtax is levied on the sale of an item of tangible personal property or on the sale of a service, the surtax shall be computed by multiplying the rate imposed by the county within which the sale occurs by the amount of the taxable sale. The sale of an item of tangible personal property or the sale of a service is not subject to the surtax if the property, the service, or the tangible personal property representing the service is delivered within a county that does not impose a discretionary sales surtax.

(b) However:

1. The sales amount above $5,000 on any item of tangible personal property shall not be subject to the surtax. However, charges for prepaid calling arrangements, as defined in s. 212.05(1)(e)1.a., shall be subject to the surtax. For purposes of administering the $5,000 limitation on an item of tangible personal property, if two or more taxable items of tangible personal property are sold to the same purchaser at the same time and, under generally accepted business practice or industry standards or usage, are normally sold in bulk or are items that, when assembled, comprise a working unit or part of a working unit, such items must be considered a single item for purposes of the $5,000 limitation when supported by a charge ticket, sales slip, invoice, or other tangible evidence of a single sale or rental.

2. In the case of utility services billed on or after the effective date of any such surtax, the entire amount of the charge for utility services shall be subject to the surtax. In the case of utility services billed after the last day the surtax is in effect, the entire amount of the charge on said items shall not be subject to the surtax. “Utility service,” as used in this section, does not include any communications services as defined in chapter 202.

3. In the case of written contracts which are signed prior to the effective date of any such surtax for the construction of improvements to real property or for remodeling of existing structures, the surtax shall be paid by the contractor responsible for the performance of the contract. However, the contractor may apply for one refund of any such surtax paid on materials necessary for the completion of the contract. Any application for refund shall be made no later than 15 months following initial imposition of the surtax in that county. The application for refund shall be in the manner prescribed by the department by rule. A complete application shall include proof of the written contract and of payment of the surtax. The application shall contain a sworn statement, signed by the applicant or its representative, attesting to the validity of the application. The department shall, within 30 days after approval of a complete application, certify to the county information necessary for issuance of a refund to the applicant. Counties are hereby authorized to issue refunds for this purpose and shall set aside from the proceeds of the surtax a sum sufficient to pay any refund lawfully due. Any person who fraudulently obtains or attempts to obtain a refund pursuant to this subparagraph, in addition to being liable for repayment of any refund fraudulently obtained plus a mandatory penalty of 100 percent of the refund, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

4. In the case of any vessel, railroad, or motor vehicle common carrier entitled to partial exemption from tax imposed under this chapter pursuant to s. 212.08(4), (8), or (9), the basis for imposition of surtax shall be the same as provided in s. 212.08 and the ratio shall be applied each month to total purchases in this state of property qualified for proration which is delivered or sold in the taxing county to establish the portion used and consumed in intracounty movement and subject to surtax.

(3) For the purpose of this section, a transaction shall be deemed to have occurred in a county imposing the surtax when:

(a)1. The sale includes an item of tangible personal property, a service, or tangible personal property representing a service, and the item of tangible personal property, the service, or the tangible personal property representing the service is delivered within the county. If there is no reasonable evidence of delivery of a service, the sale of a service is deemed to occur in the county in which the purchaser accepts the bill of sale.

2. The sale of any motor vehicle or mobile home of a class or type which is required to be registered in this state or in any other state shall be deemed to have occurred only in the county identified as the residence address of the purchaser on the registration or title document for such property.

(b) The event for which an admission is charged is located in the county.

(c) The consumer of utility services is located in the county.

(d)1. The user of any aircraft or boat of a class or type which is required to be registered, licensed, titled, or documented in this state or by the United States Government imported into the county for use, consumption, distribution, or storage to be used or consumed in the county is located in the county.

2. However, it shall be presumed that such items used outside the county for 6 months or longer before being imported into the county were not purchased for use in the county, except as provided in s. 212.06(8)(b).

3. This paragraph does not apply to the use or consumption of items upon which a like tax of equal or greater amount has been lawfully imposed and paid outside the county.

(e) The purchaser of any motor vehicle or mobile home of a class or type which is required to be registered in this state is a resident of the taxing county as determined by the address appearing on or to be reflected on the registration document for such property.

(f)1. Any motor vehicle or mobile home of a class or type which is required to be registered in this state is imported from another state into the taxing county by a user residing therein for the purpose of use, consumption, distribution, or storage in the taxing county.

2. However, it shall be presumed that such items used outside the taxing county for 6 months or longer before being imported into the county were not purchased for use in the county.

(g) The real property which is leased or rented is located in the county.

(h) The transient rental transaction occurs in the county.

(i) The delivery of any aircraft or boat of a class or type which is required to be registered, licensed, titled, or documented in this state or by the United States Government is to a location in the county. However, this paragraph does not apply to the use or consumption of items upon which a like tax of equal or greater amount has been lawfully imposed and paid outside the county.

(j) The dealer owing a use tax on purchases or leases is located in the county.

(k) The delivery of tangible personal property other than that described in paragraph (d), paragraph (e), or paragraph (f) is made to a location outside the county, but the property is brought into the county within 6 months after delivery, in which event, the owner must pay the surtax as a use tax.

(l) The coin-operated amusement or vending machine is located in the county.

(m) The florist taking the original order to sell tangible personal property is located in the county, notwithstanding any other provision of this section.

(4)(a) The department shall administer, collect, and enforce the tax authorized under s. 212.055 pursuant to the same procedures used in the administration, collection, and enforcement of the general state sales tax imposed under the provisions of this chapter, except as provided in this section. The provisions of this chapter regarding interest and penalties on delinquent taxes shall apply to the surtax. Discretionary sales surtaxes shall not be included in the computation of estimated taxes pursuant to s. 212.11. Notwithstanding any other provision of law, a dealer need not separately state the amount of the surtax on the charge ticket, sales slip, invoice, or other tangible evidence of sale. For the purposes of this section and s. 212.055, the “proceeds” of any surtax means all funds collected and received by the department pursuant to a specific authorization and levy under s. 212.055, including any interest and penalties on delinquent surtaxes.

(b) The proceeds of a discretionary sales surtax collected by the selling dealer located in a county imposing the surtax shall be returned, less the cost of administration, to the county where the selling dealer is located. The proceeds shall be transferred to the Discretionary Sales Surtax Clearing Trust Fund. A separate account shall be established in the trust fund for each county imposing a discretionary surtax. The amount deducted for the costs of administration may not exceed 3 percent of the total revenue generated for all counties levying a surtax authorized in s. 212.055. The amount deducted for the costs of administration may be used only for costs that are solely and directly attributable to the surtax. The total cost of administration shall be prorated among those counties levying the surtax on the basis of the amount collected for a particular county to the total amount collected for all counties. The department shall distribute the moneys in the trust fund to the appropriate counties each month, unless otherwise provided in s. 212.055.

(c)1. Any dealer located in a county that does not impose a discretionary sales surtax but who collects the surtax due to sales of tangible personal property or services delivered outside the county shall remit monthly the proceeds of the surtax to the department to be deposited into an account in the Discretionary Sales Surtax Clearing Trust Fund which is separate from the county surtax collection accounts. The department shall distribute funds in this account using a distribution factor determined for each county that levies a surtax and multiplied by the amount of funds in the account and available for distribution. The distribution factor for each county equals the product of:

a. The county’s latest official population determined pursuant to s. 186.901;

b. The county’s rate of surtax; and

c. The number of months the county has levied a surtax during the most recent distribution period;

divided by the sum of all such products of the counties levying the surtax during the most recent distribution period.

2. The department shall compute distribution factors for eligible counties once each quarter and make appropriate quarterly distributions.

3. A county that fails to timely provide the information required by this section to the department authorizes the department, by such action, to use the best information available to it in distributing surtax revenues to the county. If this information is unavailable to the department, the department may partially or entirely disqualify the county from receiving surtax revenues under this paragraph. A county that fails to provide timely information waives its right to challenge the department’s determination of the county’s share, if any, of revenues provided under this paragraph.

(5) No discretionary sales surtax or increase or decrease in the rate of any discretionary sales surtax shall take effect on a date other than January 1. No discretionary sales surtax shall terminate on a day other than December 31.

(6) The governing body of any county levying a discretionary sales surtax shall enact an ordinance levying the surtax in accordance with the procedures described in s. 125.66(2).

(7)(a) The governing body of any county levying a discretionary sales surtax or the school board of any county levying the school capital outlay surtax authorized by s. 212.055(6) shall notify the department within 10 days after final adoption by ordinance or referendum of an imposition, termination, or rate change of the surtax, but no later than November 16 prior to the effective date. The notice must specify the time period during which the surtax will be in effect and the rate and must include a copy of the ordinance and such other information as the department requires by rule. Failure to timely provide such notification to the department shall result in the delay of the effective date for a period of 1 year.

(b) In addition to the notification required by paragraph (a), the governing body of any county proposing to levy a discretionary sales surtax or the school board of any county proposing to levy the school capital outlay surtax authorized by s. 212.055(6) shall notify the department by October 1 if the referendum or consideration of the ordinance that would result in imposition, termination, or rate change of the surtax is scheduled to occur on or after October 1 of that year. Failure to timely provide such notification to the department shall result in the delay of the effective date for a period of 1 year.

(8) With respect to any motor vehicle or mobile home of a class or type which is required to be registered in this state, the tax due on a transaction occurring in the taxing county as herein provided shall be collected from the purchaser or user incident to the titling and registration of such property, irrespective of whether such titling or registration occurs in the taxing county.

History.—s. 69, ch. 85-342; s. 68, ch. 86-152; ss. 11, 84, ch. 87-6; ss. 10, 11, ch. 87-548; ss. 19, 37, ch. 88-119; s. 38, ch. 89-356; ss. 19, 31, ch. 90-132; s. 3, ch. 90-203; s. 1, ch. 91-81; ss. 28, 129, ch. 91-112; s. 2, ch. 93-222; s. 1, ch. 96-325; s. 24, ch. 96-397; s. 22, ch. 97-99; s. 3, ch. 98-141; s. 8, ch. 98-342; s. 39, ch. 2000-151; ss. 47, 49, 58, ch. 2000-260; ss. 28, 38, ch. 2001-140; s. 50, ch. 2010-102.



212.055 - Discretionary sales surtaxes; legislative intent; authorization and use of proceeds.

212.055 Discretionary sales surtaxes; legislative intent; authorization and use of proceeds.—It is the legislative intent that any authorization for imposition of a discretionary sales surtax shall be published in the Florida Statutes as a subsection of this section, irrespective of the duration of the levy. Each enactment shall specify the types of counties authorized to levy; the rate or rates which may be imposed; the maximum length of time the surtax may be imposed, if any; the procedure which must be followed to secure voter approval, if required; the purpose for which the proceeds may be expended; and such other requirements as the Legislature may provide. Taxable transactions and administrative procedures shall be as provided in s. 212.054.

(1) CHARTER COUNTY AND REGIONAL TRANSPORTATION SYSTEM SURTAX.—

(a) Each charter county that has adopted a charter, each county the government of which is consolidated with that of one or more municipalities, and each county that is within or under an interlocal agreement with a regional transportation or transit authority created under chapter 343 or chapter 349 may levy a discretionary sales surtax, subject to approval by a majority vote of the electorate of the county or by a charter amendment approved by a majority vote of the electorate of the county.

(b) The rate shall be up to 1 percent.

(c) The proposal to adopt a discretionary sales surtax as provided in this subsection and to create a trust fund within the county accounts shall be placed on the ballot in accordance with law at a time to be set at the discretion of the governing body.

(d) Proceeds from the surtax shall be applied to as many or as few of the uses enumerated below in whatever combination the county commission deems appropriate:

1. Deposited by the county in the trust fund and shall be used for the purposes of development, construction, equipment, maintenance, operation, supportive services, including a countywide bus system, on-demand transportation services, and related costs of a fixed guideway rapid transit system;

2. Remitted by the governing body of the county to an expressway, transit, or transportation authority created by law to be used, at the discretion of such authority, for the development, construction, operation, or maintenance of roads or bridges in the county, for the operation and maintenance of a bus system, for the operation and maintenance of on-demand transportation services, for the payment of principal and interest on existing bonds issued for the construction of such roads or bridges, and, upon approval by the county commission, such proceeds may be pledged for bonds issued to refinance existing bonds or new bonds issued for the construction of such roads or bridges;

3. Used by the county for the development, construction, operation, and maintenance of roads and bridges in the county; for the expansion, operation, and maintenance of bus and fixed guideway systems; for the expansion, operation, and maintenance of on-demand transportation services; and for the payment of principal and interest on bonds issued for the construction of fixed guideway rapid transit systems, bus systems, roads, or bridges; and such proceeds may be pledged by the governing body of the county for bonds issued to refinance existing bonds or new bonds issued for the construction of such fixed guideway rapid transit systems, bus systems, roads, or bridges and no more than 25 percent used for nontransit uses; and

4. Used by the county for the planning, development, construction, operation, and maintenance of roads and bridges in the county; for the planning, development, expansion, operation, and maintenance of bus and fixed guideway systems; for the planning, development, construction, operation, and maintenance of on-demand transportation services; and for the payment of principal and interest on bonds issued for the construction of fixed guideway rapid transit systems, bus systems, roads, or bridges; and such proceeds may be pledged by the governing body of the county for bonds issued to refinance existing bonds or new bonds issued for the construction of such fixed guideway rapid transit systems, bus systems, roads, or bridges. Pursuant to an interlocal agreement entered into pursuant to chapter 163, the governing body of the county may distribute proceeds from the tax to a municipality, or an expressway or transportation authority created by law to be expended for the purpose authorized by this paragraph. Any county that has entered into interlocal agreements for distribution of proceeds to one or more municipalities in the county shall revise such interlocal agreements no less than every 5 years in order to include any municipalities that have been created since the prior interlocal agreements were executed.

(e) As used in this subsection, the term “on-demand transportation services” means transportation provided between flexible points of origin and destination selected by individual users with such service being provided at a time that is agreed upon by the user and the provider of the service and that is not fixed-schedule or fixed-route in nature.

(2) LOCAL GOVERNMENT INFRASTRUCTURE SURTAX.—

(a)1. The governing authority in each county may levy a discretionary sales surtax of 0.5 percent or 1 percent. The levy of the surtax shall be pursuant to ordinance enacted by a majority of the members of the county governing authority and approved by a majority of the electors of the county voting in a referendum on the surtax. If the governing bodies of the municipalities representing a majority of the county’s population adopt uniform resolutions establishing the rate of the surtax and calling for a referendum on the surtax, the levy of the surtax shall be placed on the ballot and shall take effect if approved by a majority of the electors of the county voting in the referendum on the surtax.

2. If the surtax was levied pursuant to a referendum held before July 1, 1993, the surtax may not be levied beyond the time established in the ordinance, or, if the ordinance did not limit the period of the levy, the surtax may not be levied for more than 15 years. The levy of such surtax may be extended only by approval of a majority of the electors of the county voting in a referendum on the surtax.

(b) A statement which includes a brief general description of the projects to be funded by the surtax and which conforms to the requirements of s. 101.161 shall be placed on the ballot by the governing authority of any county which enacts an ordinance calling for a referendum on the levy of the surtax or in which the governing bodies of the municipalities representing a majority of the county’s population adopt uniform resolutions calling for a referendum on the surtax. The following question shall be placed on the ballot:

(c) Pursuant to s. 212.054(4), the proceeds of the surtax levied under this subsection shall be distributed to the county and the municipalities within such county in which the surtax was collected, according to:

1. An interlocal agreement between the county governing authority and the governing bodies of the municipalities representing a majority of the county’s municipal population, which agreement may include a school district with the consent of the county governing authority and the governing bodies of the municipalities representing a majority of the county’s municipal population; or

2. If there is no interlocal agreement, according to the formula provided in s. 218.62.

Any change in the distribution formula must take effect on the first day of any month that begins at least 60 days after written notification of that change has been made to the department.

(d) The proceeds of the surtax authorized by this subsection and any accrued interest shall be expended by the school district, within the county and municipalities within the county, or, in the case of a negotiated joint county agreement, within another county, to finance, plan, and construct infrastructure; to acquire any interest in land for public recreation, conservation, or protection of natural resources or to prevent or satisfy private property rights claims resulting from limitations imposed by the designation of an area of critical state concern; to provide loans, grants, or rebates to residential or commercial property owners who make energy efficiency improvements to their residential or commercial property, if a local government ordinance authorizing such use is approved by referendum; or to finance the closure of county-owned or municipally owned solid waste landfills that have been closed or are required to be closed by order of the Department of Environmental Protection. Any use of the proceeds or interest for purposes of landfill closure before July 1, 1993, is ratified. The proceeds and any interest may not be used for the operational expenses of infrastructure, except that a county that has a population of fewer than 75,000 and that is required to close a landfill may use the proceeds or interest for long-term maintenance costs associated with landfill closure. Counties, as defined in s. 125.011, and charter counties may, in addition, use the proceeds or interest to retire or service indebtedness incurred for bonds issued before July 1, 1987, for infrastructure purposes, and for bonds subsequently issued to refund such bonds. Any use of the proceeds or interest for purposes of retiring or servicing indebtedness incurred for refunding bonds before July 1, 1999, is ratified.

1. For the purposes of this paragraph, the term “infrastructure” means:

a. Any fixed capital expenditure or fixed capital outlay associated with the construction, reconstruction, or improvement of public facilities that have a life expectancy of 5 or more years, any related land acquisition, land improvement, design, and engineering costs, and all other professional and related costs required to bring the public facilities into service. For purposes of this sub-subparagraph, the term “public facilities” means facilities as defined in s. 163.3164(38), s. 163.3221(13), or s. 189.012(5), regardless of whether the facilities are owned by the local taxing authority or another governmental entity.

b. A fire department vehicle, an emergency medical service vehicle, a sheriff’s office vehicle, a police department vehicle, or any other vehicle, and the equipment necessary to outfit the vehicle for its official use or equipment that has a life expectancy of at least 5 years.

c. Any expenditure for the construction, lease, or maintenance of, or provision of utilities or security for, facilities, as defined in s. 29.008.

d. Any fixed capital expenditure or fixed capital outlay associated with the improvement of private facilities that have a life expectancy of 5 or more years and that the owner agrees to make available for use on a temporary basis as needed by a local government as a public emergency shelter or a staging area for emergency response equipment during an emergency officially declared by the state or by the local government under s. 252.38. Such improvements are limited to those necessary to comply with current standards for public emergency evacuation shelters. The owner must enter into a written contract with the local government providing the improvement funding to make the private facility available to the public for purposes of emergency shelter at no cost to the local government for a minimum of 10 years after completion of the improvement, with the provision that the obligation will transfer to any subsequent owner until the end of the minimum period.

e. Any land acquisition expenditure for a residential housing project in which at least 30 percent of the units are affordable to individuals or families whose total annual household income does not exceed 120 percent of the area median income adjusted for household size, if the land is owned by a local government or by a special district that enters into a written agreement with the local government to provide such housing. The local government or special district may enter into a ground lease with a public or private person or entity for nominal or other consideration for the construction of the residential housing project on land acquired pursuant to this sub-subparagraph.

2. For the purposes of this paragraph, the term “energy efficiency improvement” means any energy conservation and efficiency improvement that reduces consumption through conservation or a more efficient use of electricity, natural gas, propane, or other forms of energy on the property, including, but not limited to, air sealing; installation of insulation; installation of energy-efficient heating, cooling, or ventilation systems; installation of solar panels; building modifications to increase the use of daylight or shade; replacement of windows; installation of energy controls or energy recovery systems; installation of electric vehicle charging equipment; installation of systems for natural gas fuel as defined in s. 206.9951; and installation of efficient lighting equipment.

3. Notwithstanding any other provision of this subsection, a local government infrastructure surtax imposed or extended after July 1, 1998, may allocate up to 15 percent of the surtax proceeds for deposit into a trust fund within the county’s accounts created for the purpose of funding economic development projects having a general public purpose of improving local economies, including the funding of operational costs and incentives related to economic development. The ballot statement must indicate the intention to make an allocation under the authority of this subparagraph.

(e) School districts, counties, and municipalities receiving proceeds under the provisions of this subsection may pledge such proceeds for the purpose of servicing new bond indebtedness incurred pursuant to law. Local governments may use the services of the Division of Bond Finance of the State Board of Administration pursuant to the State Bond Act to issue any bonds through the provisions of this subsection. Counties and municipalities may join together for the issuance of bonds authorized by this subsection.

(f)1. Notwithstanding paragraph (d), a county that has a population of 50,000 or less on April 1, 1992, or any county designated as an area of critical state concern on the effective date of this act, and that imposed the surtax before July 1, 1992, may use the proceeds and interest of the surtax for any public purpose if:

a. The debt service obligations for any year are met;

b. The county’s comprehensive plan has been determined to be in compliance with part II of chapter 163; and

c. The county has adopted an amendment to the surtax ordinance pursuant to the procedure provided in s. 125.66 authorizing additional uses of the surtax proceeds and interest.

2. A municipality located within a county that has a population of 50,000 or less on April 1, 1992, or within a county designated as an area of critical state concern on the effective date of this act, and that imposed the surtax before July 1, 1992, may not use the proceeds and interest of the surtax for any purpose other than an infrastructure purpose authorized in paragraph (d) unless the municipality’s comprehensive plan has been determined to be in compliance with part II of chapter 163 and the municipality has adopted an amendment to its surtax ordinance or resolution pursuant to the procedure provided in s. 166.041 authorizing additional uses of the surtax proceeds and interest. Such municipality may expend the surtax proceeds and interest for any public purpose authorized in the amendment.

3. Those counties designated as an area of critical state concern which qualify to use the surtax for any public purpose may use only up to 10 percent of the surtax proceeds for any public purpose other than for infrastructure purposes authorized by this section. A county that was designated as an area of critical state concern for at least 20 consecutive years prior to removal of the designation, and that qualified to use the surtax for any public purpose at the time of the removal of the designation, may continue to use up to 10 percent of the surtax proceeds for any public purpose other than for infrastructure purposes for 20 years following removal of the designation, notwithstanding subparagraph (a)2. After expiration of the 20-year period, a county may continue to use up to 10 percent of the surtax proceeds for any public purpose other than for infrastructure if the county adopts an ordinance providing for such continued use of the surtax proceeds.

(g) Notwithstanding paragraph (d), a county having a population greater than 75,000 in which the taxable value of real property is less than 60 percent of the just value of real property for ad valorem tax purposes for the tax year in which an infrastructure surtax referendum is placed before the voters, and the municipalities within such a county, may use the proceeds and interest of the surtax for operation and maintenance of parks and recreation programs and facilities established with the proceeds of the surtax throughout the duration of the surtax levy or while interest earnings accruing from the proceeds of the surtax are available for such use, whichever period is longer.

(h) Notwithstanding any other provision of this section, a county shall not levy local option sales surtaxes authorized in this subsection and subsections (3), (4), and (5) in excess of a combined rate of 1 percent.

(3) SMALL COUNTY SURTAX.—

(a) The governing authority in each county that has a population of 50,000 or less on April 1, 1992, may levy a discretionary sales surtax of 0.5 percent or 1 percent. The levy of the surtax shall be pursuant to ordinance enacted by an extraordinary vote of the members of the county governing authority if the surtax revenues are expended for operating purposes. If the surtax revenues are expended for the purpose of servicing bond indebtedness, the surtax shall be approved by a majority of the electors of the county voting in a referendum on the surtax.

(b) A statement that includes a brief general description of the projects to be funded by the surtax and conforms to the requirements of s. 101.161 shall be placed on the ballot by the governing authority of any county that enacts an ordinance calling for a referendum on the levy of the surtax for the purpose of servicing bond indebtedness. The following question shall be placed on the ballot:

(c) Pursuant to s. 212.054(4), the proceeds of the surtax levied under this subsection shall be distributed to the county and the municipalities within the county in which the surtax was collected, according to:

1. An interlocal agreement between the county governing authority and the governing bodies of the municipalities representing a majority of the county’s municipal population, which agreement may include a school district with the consent of the county governing authority and the governing bodies of the municipalities representing a majority of the county’s municipal population; or

2. If there is no interlocal agreement, according to the formula provided in s. 218.62.

Any change in the distribution formula shall take effect on the first day of any month that begins at least 60 days after written notification of that change has been made to the department.

(d)1. If the surtax is levied pursuant to a referendum, the proceeds of the surtax and any interest accrued thereto may be expended by the school district or within the county and municipalities within the county, or, in the case of a negotiated joint county agreement, within another county, for the purpose of servicing bond indebtedness to finance, plan, and construct infrastructure and to acquire land for public recreation or conservation or protection of natural resources. However, if the surtax is levied pursuant to an ordinance approved by an extraordinary vote of the members of the county governing authority, the proceeds and any interest accrued thereto may be used for operational expenses of any infrastructure or for any public purpose authorized in the ordinance under which the surtax is levied.

2. For the purposes of this paragraph, “infrastructure” means any fixed capital expenditure or fixed capital costs associated with the construction, reconstruction, or improvement of public facilities that have a life expectancy of 5 or more years and any land acquisition, land improvement, design, and engineering costs related thereto.

(e) A school district, county, or municipality that receives proceeds under this subsection following a referendum may pledge the proceeds for the purpose of servicing new bond indebtedness incurred pursuant to law. Local governments may use the services of the Division of Bond Finance pursuant to the State Bond Act to issue any bonds through the provisions of this subsection. A jurisdiction may not issue bonds pursuant to this subsection more frequently than once per year. A county and municipality may join together to issue bonds authorized by this subsection.

(f) Notwithstanding any other provision of this section, a county shall not levy local option sales surtaxes authorized in this subsection and subsections (2), (4), and (5) in excess of a combined rate of 1 percent.

(4) INDIGENT CARE AND TRAUMA CENTER SURTAX.—

(a)1. The governing body in each county the government of which is not consolidated with that of one or more municipalities, which has a population of at least 800,000 residents and is not authorized to levy a surtax under subsection (5), may levy, pursuant to an ordinance either approved by an extraordinary vote of the governing body or conditioned to take effect only upon approval by a majority vote of the electors of the county voting in a referendum, a discretionary sales surtax at a rate that may not exceed 0.5 percent.

2. If the ordinance is conditioned on a referendum, a statement that includes a brief and general description of the purposes to be funded by the surtax and that conforms to the requirements of s. 101.161 shall be placed on the ballot by the governing body of the county. The following questions shall be placed on the ballot:

FOR THE. . . .CENTS TAX
AGAINST THE. . . .CENTS TAX

3. The ordinance adopted by the governing body providing for the imposition of the surtax shall set forth a plan for providing health care services to qualified residents, as defined in subparagraph 4. Such plan and subsequent amendments to it shall fund a broad range of health care services for both indigent persons and the medically poor, including, but not limited to, primary care and preventive care as well as hospital care. The plan must also address the services to be provided by the Level I trauma center. It shall emphasize a continuity of care in the most cost-effective setting, taking into consideration both a high quality of care and geographic access. Where consistent with these objectives, it shall include, without limitation, services rendered by physicians, clinics, community hospitals, mental health centers, and alternative delivery sites, as well as at least one regional referral hospital where appropriate. It shall provide that agreements negotiated between the county and providers, including hospitals with a Level I trauma center, will include reimbursement methodologies that take into account the cost of services rendered to eligible patients, recognize hospitals that render a disproportionate share of indigent care, provide other incentives to promote the delivery of charity care, promote the advancement of technology in medical services, recognize the level of responsiveness to medical needs in trauma cases, and require cost containment including, but not limited to, case management. It must also provide that any hospitals that are owned and operated by government entities on May 21, 1991, must, as a condition of receiving funds under this subsection, afford public access equal to that provided under s. 286.011 as to meetings of the governing board, the subject of which is budgeting resources for the rendition of charity care as that term is defined in the Florida Hospital Uniform Reporting System (FHURS) manual referenced in s. 408.07. The plan shall also include innovative health care programs that provide cost-effective alternatives to traditional methods of service delivery and funding.

4. For the purpose of this paragraph, the term “qualified resident” means residents of the authorizing county who are:

a. Qualified as indigent persons as certified by the authorizing county;

b. Certified by the authorizing county as meeting the definition of the medically poor, defined as persons having insufficient income, resources, and assets to provide the needed medical care without using resources required to meet basic needs for shelter, food, clothing, and personal expenses; or not being eligible for any other state or federal program, or having medical needs that are not covered by any such program; or having insufficient third-party insurance coverage. In all cases, the authorizing county is intended to serve as the payor of last resort; or

c. Participating in innovative, cost-effective programs approved by the authorizing county.

5. Moneys collected pursuant to this paragraph remain the property of the state and shall be distributed by the Department of Revenue on a regular and periodic basis to the clerk of the circuit court as ex officio custodian of the funds of the authorizing county. The clerk of the circuit court shall:

a. Maintain the moneys in an indigent health care trust fund;

b. Invest any funds held on deposit in the trust fund pursuant to general law;

c. Disburse the funds, including any interest earned, to any provider of health care services, as provided in subparagraphs 3. and 4., upon directive from the authorizing county. However, if a county has a population of at least 800,000 residents and has levied the surtax authorized in this paragraph, notwithstanding any directive from the authorizing county, on October 1 of each calendar year, the clerk of the court shall issue a check in the amount of $6.5 million to a hospital in its jurisdiction that has a Level I trauma center or shall issue a check in the amount of $3.5 million to a hospital in its jurisdiction that has a Level I trauma center if that county enacts and implements a hospital lien law in accordance with chapter 98-499, Laws of Florida. The issuance of the checks on October 1 of each year is provided in recognition of the Level I trauma center status and shall be in addition to the base contract amount received during fiscal year 1999-2000 and any additional amount negotiated to the base contract. If the hospital receiving funds for its Level I trauma center status requests such funds to be used to generate federal matching funds under Medicaid, the clerk of the court shall instead issue a check to the Agency for Health Care Administration to accomplish that purpose to the extent that it is allowed through the General Appropriations Act; and

d. Prepare on a biennial basis an audit of the trust fund specified in sub-subparagraph a. Commencing February 1, 2004, such audit shall be delivered to the governing body and to the chair of the legislative delegation of each authorizing county.

6. Notwithstanding any other provision of this section, a county shall not levy local option sales surtaxes authorized in this paragraph and subsections (2) and (3) in excess of a combined rate of 1 percent.

(b) Notwithstanding any other provision of this section, the governing body in each county the government of which is not consolidated with that of one or more municipalities and which has a population of less than 800,000 residents, may levy, by ordinance subject to approval by a majority of the electors of the county voting in a referendum, a discretionary sales surtax at a rate that may not exceed 0.25 percent for the sole purpose of funding trauma services provided by a trauma center licensed pursuant to chapter 395.

1. A statement that includes a brief and general description of the purposes to be funded by the surtax and that conforms to the requirements of s. 101.161 shall be placed on the ballot by the governing body of the county. The following shall be placed on the ballot:

FOR THE. . . .CENTS TAX
AGAINST THE. . . .CENTS TAX

2. The ordinance adopted by the governing body of the county providing for the imposition of the surtax shall set forth a plan for providing trauma services to trauma victims presenting in the trauma service area in which such county is located.

3. Moneys collected pursuant to this paragraph remain the property of the state and shall be distributed by the Department of Revenue on a regular and periodic basis to the clerk of the circuit court as ex officio custodian of the funds of the authorizing county. The clerk of the circuit court shall:

a. Maintain the moneys in a trauma services trust fund.

b. Invest any funds held on deposit in the trust fund pursuant to general law.

c. Disburse the funds, including any interest earned on such funds, to the trauma center in its trauma service area, as provided in the plan set forth pursuant to subparagraph 2., upon directive from the authorizing county. If the trauma center receiving funds requests such funds be used to generate federal matching funds under Medicaid, the custodian of the funds shall instead issue a check to the Agency for Health Care Administration to accomplish that purpose to the extent that the agency is allowed through the General Appropriations Act.

d. Prepare on a biennial basis an audit of the trauma services trust fund specified in sub-subparagraph a., to be delivered to the authorizing county.

4. A discretionary sales surtax imposed pursuant to this paragraph shall expire 4 years after the effective date of the surtax, unless reenacted by ordinance subject to approval by a majority of the electors of the county voting in a subsequent referendum.

5. Notwithstanding any other provision of this section, a county shall not levy local option sales surtaxes authorized in this paragraph and subsections (2) and (3) in excess of a combined rate of 1 percent.

(5) COUNTY PUBLIC HOSPITAL SURTAX.—Any county as defined in s. 125.011(1) may levy the surtax authorized in this subsection pursuant to an ordinance either approved by extraordinary vote of the county commission or conditioned to take effect only upon approval by a majority vote of the electors of the county voting in a referendum. In a county as defined in s. 125.011(1), for the purposes of this subsection, “county public general hospital” means a general hospital as defined in s. 395.002 which is owned, operated, maintained, or governed by the county or its agency, authority, or public health trust.

(a) The rate shall be 0.5 percent.

(b) If the ordinance is conditioned on a referendum, the proposal to adopt the county public hospital surtax shall be placed on the ballot in accordance with law at a time to be set at the discretion of the governing body. The referendum question on the ballot shall include a brief general description of the health care services to be funded by the surtax.

(c) Proceeds from the surtax shall be:

1. Deposited by the county in a special fund, set aside from other county funds, to be used only for the operation, maintenance, and administration of the county public general hospital; and

2. Remitted promptly by the county to the agency, authority, or public health trust created by law which administers or operates the county public general hospital.

(d) Except as provided in subparagraphs 1. and 2., the county must continue to contribute each year an amount equal to at least 80 percent of that percentage of the total county budget appropriated for the operation, administration, and maintenance of the county public general hospital from the county’s general revenues in the fiscal year of the county ending September 30, 1991:

1. Twenty-five percent of such amount must be remitted to a governing board, agency, or authority that is wholly independent from the public health trust, agency, or authority responsible for the county public general hospital, to be used solely for the purpose of funding the plan for indigent health care services provided for in paragraph (e);

2. However, in the first year of the plan, a total of $10 million shall be remitted to such governing board, agency, or authority, to be used solely for the purpose of funding the plan for indigent health care services provided for in paragraph (e), and in the second year of the plan, a total of $15 million shall be so remitted and used.

(e) A governing board, agency, or authority shall be chartered by the county commission upon this act becoming law. The governing board, agency, or authority shall adopt and implement a health care plan for indigent health care services. The governing board, agency, or authority shall consist of no more than seven and no fewer than five members appointed by the county commission. The members of the governing board, agency, or authority shall be at least 18 years of age and residents of the county. No member may be employed by or affiliated with a health care provider or the public health trust, agency, or authority responsible for the county public general hospital. The following community organizations shall each appoint a representative to a nominating committee: the South Florida Hospital and Healthcare Association, the Miami-Dade County Public Health Trust, the Dade County Medical Association, the Miami-Dade County Homeless Trust, and the Mayor of Miami-Dade County. This committee shall nominate between 10 and 14 county citizens for the governing board, agency, or authority. The slate shall be presented to the county commission and the county commission shall confirm the top five to seven nominees, depending on the size of the governing board. Until such time as the governing board, agency, or authority is created, the funds provided for in subparagraph (d)2. shall be placed in a restricted account set aside from other county funds and not disbursed by the county for any other purpose.

1. The plan shall divide the county into a minimum of four and maximum of six service areas, with no more than one participant hospital per service area. The county public general hospital shall be designated as the provider for one of the service areas. Services shall be provided through participants’ primary acute care facilities.

2. The plan and subsequent amendments to it shall fund a defined range of health care services for both indigent persons and the medically poor, including primary care, preventive care, hospital emergency room care, and hospital care necessary to stabilize the patient. For the purposes of this section, “stabilization” means stabilization as defined in s. 397.311(44). Where consistent with these objectives, the plan may include services rendered by physicians, clinics, community hospitals, and alternative delivery sites, as well as at least one regional referral hospital per service area. The plan shall provide that agreements negotiated between the governing board, agency, or authority and providers shall recognize hospitals that render a disproportionate share of indigent care, provide other incentives to promote the delivery of charity care to draw down federal funds where appropriate, and require cost containment, including, but not limited to, case management. From the funds specified in subparagraphs (d)1. and 2. for indigent health care services, service providers shall receive reimbursement at a Medicaid rate to be determined by the governing board, agency, or authority created pursuant to this paragraph for the initial emergency room visit, and a per-member per-month fee or capitation for those members enrolled in their service area, as compensation for the services rendered following the initial emergency visit. Except for provisions of emergency services, upon determination of eligibility, enrollment shall be deemed to have occurred at the time services were rendered. The provisions for specific reimbursement of emergency services shall be repealed on July 1, 2001, unless otherwise reenacted by the Legislature. The capitation amount or rate shall be determined before program implementation by an independent actuarial consultant. In no event shall such reimbursement rates exceed the Medicaid rate. The plan must also provide that any hospitals owned and operated by government entities on or after the effective date of this act must, as a condition of receiving funds under this subsection, afford public access equal to that provided under s. 286.011 as to any meeting of the governing board, agency, or authority the subject of which is budgeting resources for the retention of charity care, as that term is defined in the rules of the Agency for Health Care Administration. The plan shall also include innovative health care programs that provide cost-effective alternatives to traditional methods of service and delivery funding.

3. The plan’s benefits shall be made available to all county residents currently eligible to receive health care services as indigents or medically poor as defined in paragraph (4)(d).

4. Eligible residents who participate in the health care plan shall receive coverage for a period of 12 months or the period extending from the time of enrollment to the end of the current fiscal year, per enrollment period, whichever is less.

5. At the end of each fiscal year, the governing board, agency, or authority shall prepare an audit that reviews the budget of the plan, delivery of services, and quality of services, and makes recommendations to increase the plan’s efficiency. The audit shall take into account participant hospital satisfaction with the plan and assess the amount of poststabilization patient transfers requested, and accepted or denied, by the county public general hospital.

(f) Notwithstanding any other provision of this section, a county may not levy local option sales surtaxes authorized in this subsection and subsections (2) and (3) in excess of a combined rate of 1 percent.

(6) SCHOOL CAPITAL OUTLAY SURTAX.—

(a) The school board in each county may levy, pursuant to resolution conditioned to take effect only upon approval by a majority vote of the electors of the county voting in a referendum, a discretionary sales surtax at a rate that may not exceed 0.5 percent.

(b) The resolution shall include a statement that provides a brief and general description of the school capital outlay projects to be funded by the surtax. The statement shall conform to the requirements of s. 101.161 and shall be placed on the ballot by the governing body of the county. The following question shall be placed on the ballot:

(c) The resolution providing for the imposition of the surtax shall set forth a plan for use of the surtax proceeds for fixed capital expenditures or fixed capital costs associated with the construction, reconstruction, or improvement of school facilities and campuses which have a useful life expectancy of 5 or more years, and any land acquisition, land improvement, design, and engineering costs related thereto. Additionally, the plan shall include the costs of retrofitting and providing for technology implementation, including hardware and software, for the various sites within the school district. Surtax revenues may be used for the purpose of servicing bond indebtedness to finance projects authorized by this subsection, and any interest accrued thereto may be held in trust to finance such projects. Neither the proceeds of the surtax nor any interest accrued thereto shall be used for operational expenses.

(d) Surtax revenues collected by the Department of Revenue pursuant to this subsection shall be distributed to the school board imposing the surtax in accordance with law.

(7) VOTER-APPROVED INDIGENT CARE SURTAX.—

(a)1. The governing body in each county that has a population of fewer than 800,000 residents may levy an indigent care surtax pursuant to an ordinance conditioned to take effect only upon approval by a majority vote of the electors of the county voting in a referendum. The surtax may be levied at a rate not to exceed 0.5 percent, except that if a publicly supported medical school is located in the county, the rate shall not exceed 1 percent.

2. Notwithstanding subparagraph 1., the governing body of any county that has a population of fewer than 50,000 residents may levy an indigent care surtax pursuant to an ordinance conditioned to take effect only upon approval by a majority vote of the electors of the county voting in a referendum. The surtax may be levied at a rate not to exceed 1 percent.

(b) A statement that includes a brief and general description of the purposes to be funded by the surtax and that conforms to the requirements of s. 101.161 shall be placed on the ballot by the governing body of the county. The following questions shall be placed on the ballot:

FOR THE. . . .CENTS TAX
AGAINST THE. . . .CENTS TAX

(c)1. The ordinance adopted by the governing body providing for the imposition of the surtax must set forth a plan for providing health care services to qualified residents, as defined in paragraph (d). The plan and subsequent amendments to it shall fund a broad range of health care services for indigent persons and the medically poor, including, but not limited to, primary care and preventive care, as well as hospital care. It shall emphasize a continuity of care in the most cost-effective setting, taking into consideration a high quality of care and geographic access. Where consistent with these objectives, it shall include, without limitation, services rendered by physicians, clinics, community hospitals, mental health centers, and alternative delivery sites, as well as at least one regional referral hospital where appropriate. It shall provide that agreements negotiated between the county and providers shall include reimbursement methodologies that take into account the cost of services rendered to eligible patients, recognize hospitals that render a disproportionate share of indigent care, provide other incentives to promote the delivery of charity care, and require cost containment, including, but not limited to, case management. The plan must also include innovative health care programs that provide cost-effective alternatives to traditional methods of service delivery and funding.

2. In addition to the uses specified or services required to be provided under this subsection, the ordinance adopted by a county that has a population of fewer than 50,000 residents may pledge surtax proceeds to service new or existing bond indebtedness incurred to finance, plan, construct, or reconstruct a public or not-for-profit hospital in such county and any land acquisition, land improvement, design, or engineering costs related to such hospital, if the governing body of the county determines that a public or not-for-profit hospital existing at the time of issuance of the bonds authorized under this subparagraph would, more likely than not, otherwise cease to operate. The plan required under this paragraph may, by an extraordinary vote of the governing body of such county, provide that some or all of the surtax revenues and any interest earned must be expended for the purpose of servicing such bond indebtedness. Such county may also use the services of the Division of Bond Finance of the State Board of Administration pursuant to the State Bond Act to issue bonds under this subparagraph. A jurisdiction may not issue bonds under this subparagraph more frequently than once per year. Any county that has a population of fewer than 50,000 residents at the time any bonds authorized in this subparagraph are issued retains the authority granted under this subparagraph throughout the terms of such bonds, including the term of any refinancing bonds, regardless of any subsequent increase in population which would result in such county having 50,000 or more residents.

(d) For the purpose of this subsection, the term “qualified residents” means residents of the authorizing county who are:

1. Qualified as indigent persons as certified by the authorizing county;

2. Certified by the authorizing county as meeting the definition of the medically poor, defined as persons having insufficient income, resources, and assets to provide the needed medical care without using resources required to meet basic needs for shelter, food, clothing, and personal expenses; not being eligible for any other state or federal program or having medical needs that are not covered by any such program; or having insufficient third-party insurance coverage. In all cases, the authorizing county shall serve as the payor of last resort; or

3. Participating in innovative, cost-effective programs approved by the authorizing county.

(e) Moneys collected pursuant to this subsection remain the property of the state and shall be distributed by the Department of Revenue on a regular and periodic basis to the clerk of the circuit court as ex officio custodian of the funds of the authorizing county. The clerk of the circuit court shall:

1. Maintain the moneys in an indigent health care trust fund.

2. Invest any funds held on deposit in the trust fund pursuant to general law.

3. Disburse the funds, including any interest earned, to any provider of health care services, as provided in paragraphs (c) and (d), upon directive from the authorizing county.

4. Disburse the funds, including any interest earned, to service any bond indebtedness authorized in this subsection upon directive from the authorizing county, which directive may be irrevocably given at the time the bond indebtedness is incurred.

(f) Notwithstanding any other provision of this section, a county may not levy local option sales surtaxes authorized in this subsection and subsections (2) and (3) in excess of a combined rate of 1 percent or, if a publicly supported medical school is located in the county or the county has a population of fewer than 50,000 residents, in excess of a combined rate of 1.5 percent.

(8) EMERGENCY FIRE RESCUE SERVICES AND FACILITIES SURTAX.—

(a) The governing authority of a county, other than a county that has imposed two separate discretionary surtaxes without expiration, may, by ordinance, levy a discretionary sales surtax of up to 1 percent for emergency fire rescue services and facilities as provided in this subsection. As used in this subsection, the term “emergency fire rescue services” includes, but is not limited to, preventing and extinguishing fires; protecting and saving life and property from fires or natural or intentional acts or disasters; enforcing municipal, county, or state fire prevention codes and laws pertaining to the prevention and control of fires; and providing prehospital emergency medical treatment.

(b) Upon the adoption of the ordinance, the levy of the surtax must be placed on the ballot by the governing authority of the county enacting the ordinance. The ordinance will take effect if approved by a majority of the electors of the county voting in a referendum held for such purpose. The referendum shall be placed on the ballot of a regularly scheduled election. The ballot for the referendum must conform to the requirements of s. 101.161.

(c) Pursuant to s. 212.054(4), the proceeds of the discretionary sales surtax collected under this subsection, less an administrative fee that may be retained by the Department of Revenue, shall be distributed by the department to the county. The county shall distribute the proceeds it receives from the department to each local government entity providing emergency fire rescue services in the county. The surtax proceeds, less an administrative fee not to exceed 2 percent of the surtax collected, shall be distributed by the county based on each entity’s average annual expenditures for fire control and emergency fire rescue services in the 5 fiscal years preceding the fiscal year in which the surtax takes effect in proportion to the average annual total of the expenditures for such entities in the 5 fiscal years preceding the fiscal year in which the surtax takes effect. The county shall revise the distribution proportions to reflect a change in the service area of an entity receiving a distribution of the surtax proceeds. If an entity declines its share of surtax revenue, such revenue shall be redistributed proportionally to the entities that are participating in the sharing of such revenue based on each participating entity’s average annual expenditures for fire control and emergency fire rescue services in the preceding 5 fiscal years in proportion to the average annual total of the expenditures for the participating entities in the preceding 5 fiscal years.

(d) If a local government entity requests personnel or equipment from any other service provider on a long-term basis and the personnel or equipment is provided, the local government entity providing the service is entitled to payment from the requesting service provider from that provider’s share of the surtax proceeds for all costs of the equipment or personnel.

(e) Upon the surtax taking effect and initiation of collections, each local government entity receiving a share of surtax proceeds shall reduce the ad valorem tax levy or any non-ad valorem assessment for fire control and emergency rescue services in its next and subsequent budgets by the estimated amount of revenue provided by the surtax.

(f) Use of surtax proceeds authorized under this subsection does not relieve a local government entity from complying with chapter 200 and any related provision of law that establishes millage caps or limits undesignated budget reserves and procedures for establishing rollback rates for ad valorem taxes and budget adoption. If surtax collections exceed projected collections in any fiscal year, any surplus distribution shall be used to further reduce ad valorem taxes in the next fiscal year. These proceeds shall be applied as a rebate to the final millage, after the TRIM notice is completed in accordance with this provision. If a local government entity receiving a share of the surtax is unable to further reduce ad valorem taxes because the millage rate is zero, the funds shall be applied to reduce any non-ad valorem assessments levied for the purposes described in this section. If no ad valorem or non-ad valorem reduction is possible, the surplus surtax collections shall be returned to the county, and the county shall reduce the county millage rates to offset the surplus surtax proceeds.

(g) Surtax collections shall be initiated on January 1 of the year following a successful referendum in order to coincide with s. 212.054(5).

(h) Notwithstanding s. 212.054, if a multicounty independent special district created pursuant to chapter 67-764, Laws of Florida, levies ad valorem taxes on district property to fund emergency fire rescue services within the district and is required by s. 2, Art. VII of the State Constitution to maintain a uniform ad valorem tax rate throughout the district, the county may not levy the discretionary sales surtax authorized by this subsection within the boundaries of the district.

(9) PENSION LIABILITY SURTAX.—

(a) The governing body of a county may levy a pension liability surtax to fund an underfunded defined benefit retirement plan or system, pursuant to an ordinance conditioned to take effect upon approval by a majority vote of the electors of the county voting in a referendum, at a rate that may not exceed 0.5 percent. The county may not impose a pension liability surtax unless the underfunded defined benefit retirement plan or system is below 80 percent of actuarial funding at the time the ordinance or referendum is passed. The most recent actuarial report submitted to the Department of Management Services pursuant to s. 112.63 must be used to establish the level of actuarial funding for purposes of determining eligibility to impose the surtax. The governing body of a county may only impose the surtax if:

1. An employee, including a police officer or firefighter, who enters employment on or after the date when the local government certifies that the defined benefit retirement plan or system formerly available to such an employee has been closed may not enroll in a defined benefit retirement plan or system that will receive surtax proceeds.

2. The local government and the collective bargaining representative for the members of the underfunded defined benefit retirement plan or system or, if there is no representative, a majority of the members of the plan or system, mutually consent to requiring each member to make an employee retirement contribution of at least 10 percent of each member’s salary for each pay period beginning with the first pay period after the plan or system is closed.

3. The pension board of trustees for the underfunded defined benefit retirement plan or system, if such board exists, is prohibited from participating in the collective bargaining process and engaging in the determination of pension benefits.

4. The county currently levies a local government infrastructure surtax pursuant to subsection (2) which is scheduled to terminate and is not subject to renewal.

5. The pension liability surtax does not take effect until the local government infrastructure surtax described in subparagraph 4. is terminated.

(b) A referendum to adopt a pension liability surtax must meet the requirements of s. 101.161 and must include a brief and general description of the purposes for which the surtax proceeds will be used.

(c) Pursuant to s. 212.054(4), the proceeds of the surtax collected under this subsection, less an administrative fee that may be retained by the department, shall be distributed by the department to the local government.

(d) The local government may use the pension liability surtax proceeds in the following manner:

1. If the proceeds of the pension liability surtax have been actuarially recognized as provided in s. 112.64(6), the local government must distribute the proceeds to an eligible defined benefit retirement plan or system, not including the Florida Retirement System.

2. If the proceeds of the pension liability surtax have not been actuarially recognized, the local government is authorized to distribute the proceeds to an eligible defined benefit retirement plan or system, not including the Florida Retirement System, to pledge the proceeds of the surtax to repay debts incurred for the purpose of making advanced payments toward the unfunded liability of an underfunded defined benefit retirement plan or system, and to reimburse itself from the proceeds of the surtax for any borrowing costs associated with such debts.

(e) The ordinance providing for the imposition of the pension liability surtax must specify how the proceeds will be used:

1. The ordinance must specify the method of determining the percentage of the proceeds, and the frequency of such payments, distributed to each eligible defined benefit retirement plan or system if the proceeds of the pension liability surtax are actuarially recognized as provided in s. 112.64(6).

2. The ordinance must specify the local government’s intention to incur debt for the purpose of making advanced payments toward the unfunded liability of an underfunded defined benefit retirement plan or system if the proceeds of the pension liability surtax are not actuarially recognized as provided in s. 112.64(6).

(f) A pension liability surtax imposed pursuant to this subsection shall terminate on December 31 of the year in which the actuarial funding level is expected to reach or exceed 100 percent for the defined benefit retirement plan or system for which the surtax was levied or December 31, 2060, whichever occurs first. The most recent actuarial report submitted to the Department of Management Services pursuant to s. 112.63 must be used to establish the level of actuarial funding.

(g) Notwithstanding any other provision of this section, a county may not levy local option sales surtaxes authorized in this subsection and subsections (2), (3), (4), and (5) in excess of a combined rate of 1 percent.

History.—s. 2, ch. 76-284; s. 5, ch. 82-154; s. 3, ch. 83-3; s. 1, ch. 84-373; s. 1, ch. 84-555; s. 25, ch. 85-180; s. 70, ch. 85-342; s. 8, ch. 87-99; s. 1, ch. 87-100; s. 2, ch. 87-239; s. 12, ch. 87-548; s. 85, ch. 90-132; s. 4, ch. 90-203; s. 1, ch. 90-282; ss. 2, 3, ch. 91-81; s. 29, ch. 91-112; s. 2, ch. 91-418; s. 1, ch. 91-423; s. 148, ch. 92-279; ss. 1, 2, ch. 92-309; s. 55, ch. 92-326; s. 3, ch. 93-207; s. 3, ch. 93-222; s. 51, ch. 94-356; s. 1, ch. 95-258; s. 1, ch. 96-240; s. 1, ch. 97-83; s. 17, ch. 97-384; s. 7, ch. 98-258; s. 9, ch. 98-342; s. 4, ch. 99-4; s. 1, ch. 99-340; s. 54, ch. 99-385; s. 40, ch. 2000-151; ss. 10, 11, 13, 16, ch. 2000-312; s. 78, ch. 2000-318; s. 33, ch. 2001-60; s. 100, ch. 2002-20; s. 7, ch. 2002-196; s. 1, ch. 2003-77; ss. 33, 42, ch. 2003-254; s. 91, ch. 2003-402; s. 6, ch. 2004-41; s. 1, ch. 2004-66; s. 1, ch. 2004-259; s. 3, ch. 2005-55; s. 1, ch. 2005-56; s. 1, ch. 2005-96; s. 1, ch. 2005-242; s. 1, ch. 2006-66; s. 2, ch. 2006-223; s. 14, ch. 2007-196; s. 19, ch. 2009-96; s. 1, ch. 2009-132; s. 1, ch. 2009-146; s. 1, ch. 2009-182; s. 1, ch. 2010-154; s. 1, ch. 2010-225; s. 5, ch. 2011-15; s. 3, ch. 2012-117; s. 14, ch. 2013-198; s. 6, ch. 2015-100; s. 1, ch. 2015-169; s. 2, ch. 2016-146; s. 2, ch. 2016-225; s. 64, ch. 2016-241.



212.0596 - Taxation of mail order sales.

212.0596 Taxation of mail order sales.—

(1) For purposes of this chapter, a “mail order sale” is a sale of tangible personal property, ordered by mail or other means of communication, from a dealer who receives the order in another state of the United States, or in a commonwealth, territory, or other area under the jurisdiction of the United States, and transports the property or causes the property to be transported, whether or not by mail, from any jurisdiction of the United States, including this state, to a person in this state, including the person who ordered the property.

(2) Every dealer as defined in s. 212.06(2)(c) who makes a mail order sale is subject to the power of this state to levy and collect the tax imposed by this chapter when:

(a) The dealer is a corporation doing business under the laws of this state or a person domiciled in, a resident of, or a citizen of, this state;

(b) The dealer maintains retail establishments or offices in this state, whether the mail order sales thus subject to taxation by this state result from or are related in any other way to the activities of such establishments or offices;

(c) The dealer has agents in this state who solicit business or transact business on behalf of the dealer, whether the mail order sales thus subject to taxation by this state result from or are related in any other way to such solicitation or transaction of business, except that a printer who mails or delivers for an out-of-state print purchaser material the printer printed for it shall not be deemed to be the print purchaser’s agent for purposes of this paragraph;

(d) The property was delivered in this state in fulfillment of a sales contract that was entered into in this state, in accordance with applicable conflict of laws rules, when a person in this state accepted an offer by ordering the property;

(e) The dealer, by purposefully or systematically exploiting the market provided by this state by any media-assisted, media-facilitated, or media-solicited means, including, but not limited to, direct mail advertising, unsolicited distribution of catalogs, computer-assisted shopping, television, radio, or other electronic media, or magazine or newspaper advertisements or other media, creates nexus with this state;

(f) Through compact or reciprocity with another jurisdiction of the United States, that jurisdiction uses its taxing power and its jurisdiction over the retailer in support of this state’s taxing power;

(g) The dealer consents, expressly or by implication, to the imposition of the tax imposed by this chapter;

(h) The dealer is subject to service of process under s. 48.181;

(i) The dealer’s mail order sales are subject to the power of this state to tax sales or to require the dealer to collect use taxes under a statute or statutes of the United States;

(j) The dealer owns real property or tangible personal property that is physically in this state, except that a dealer whose only property (including property owned by an affiliate) in this state is located at the premises of a printer with which the vendor has contracted for printing, and is either a final printed product, or property which becomes a part of the final printed product, or property from which the printed product is produced, is not deemed to own such property for purposes of this paragraph;

(k) The dealer, while not having nexus with this state on any of the bases described in paragraphs (a)-(j) or paragraph (l), is a corporation that is a member of an affiliated group of corporations, as defined in s. 1504(a) of the Internal Revenue Code, whose members are includable under s. 1504(b) of the Internal Revenue Code and whose members are eligible to file a consolidated tax return for federal corporate income tax purposes and any parent or subsidiary corporation in the affiliated group has nexus with this state on one or more of the bases described in paragraphs (a)-(j) or paragraph (l); or

(l) The dealer or the dealer’s activities have sufficient connection with or relationship to this state or its residents of some type other than those described in paragraphs (a)-(k) to create nexus empowering this state to tax its mail order sales or to require the dealer to collect sales tax or accrue use tax.

(3) Every dealer engaged in the business of making mail order sales is subject to the requirements of this chapter for cooperation of dealers in collection of taxes and in administration of this chapter, except that no fee shall be imposed upon such dealer for carrying out any required activity.

(4) The department shall, with the consent of another jurisdiction of the United States whose cooperation is needed, enforce this chapter in that jurisdiction, either directly or, at the option of that jurisdiction, through its officers or employees.

(5) The tax required under this section to be collected and any amount unreturned to a purchaser that is not tax but was collected from the purchaser under the representation that it was tax constitute funds of the State of Florida from the moment of collection.

(6) Notwithstanding other provisions of law, a dealer who makes a mail order sale in this state is exempt from collecting and remitting any local option surtax on the sale, unless the dealer is located in a county that imposes a surtax within the meaning of s. 212.054(3)(a), the order is placed through the dealer’s location in such county, and the property purchased is delivered into such county or into another county in this state that levies the surtax, in which case the provisions of s. 212.054(3)(a) are applicable.

(7) The department may establish by rule procedures for collecting the use tax from unregistered persons who but for their mail order purchases would not be required to remit sales or use tax directly to the department. The procedures may provide for waiver of registration and registration fees, provisions for irregular remittance of tax, elimination of the collection allowance, and nonapplication of local option surtaxes.

History.—s. 3, ch. 87-402; s. 84, ch. 90-132; s. 30, ch. 91-112; s. 1, ch. 92-207; s. 1112, ch. 95-147; s. 34, ch. 95-280; s. 3, ch. 97-99.



212.0597 - Maximum tax on fractional aircraft ownership interests.

212.0597 Maximum tax on fractional aircraft ownership interests.—The maximum tax imposed under this chapter, including any discretionary sales surtax under s. 212.055, is limited to $300 on the sale or use in this state of a fractional ownership interest in aircraft pursuant to a fractional aircraft ownership program. The tax applies to the total consideration paid for the fractional ownership interest, including any amounts paid by the fractional owner as monthly management or maintenance fees. The tax applies only if the fractional ownership interest is sold by or to the program manager of the fractional aircraft ownership program, or if the fractional ownership interest is transferred upon the approval of the program manager of the fractional aircraft ownership program.

History.—s. 8, ch. 2010-147.



212.0598 - Special provisions; air carriers.

212.0598 Special provisions; air carriers.—

(1) Notwithstanding other provisions of this chapter to the contrary, any air carrier utilizing mileage apportionment for corporate income tax purposes in this state pursuant to chapter 220 may elect, upon the conditions prescribed in subsection (4), to be subject to the tax imposed by this chapter on tangible personal property according to the provisions of this section.

(2) The basis of the tax shall be the ratio of Florida mileage to total mileage as determined pursuant to chapter 220 and this section. The ratio shall be determined at the close of the carrier’s preceding fiscal year. However, during the fiscal year in which the air carrier begins initial operations in this state, the carrier may determine its mileage apportionment factor based on an estimated ratio of anticipated revenue miles in this state to anticipated total revenue miles. In such cases, the air carrier shall pay additional tax or apply for a refund based on the actual ratio for that year. The applicable ratio shall be applied each month to the carrier’s total systemwide gross purchases of tangible personal property and services otherwise taxable in Florida. Additionally, the ratio shall be applied each month to the carrier’s total systemwide payments for the lease or rental of, or license in, real property used by the carrier substantially for aircraft maintenance if that carrier employed, on average, during the previous calendar quarter in excess of 3,000 full-time equivalent maintenance or repair employees at one maintenance base that it leases, rents, or has a license in, in this state. In all other instances, the tax on real property leased, rented, or licensed by the carrier shall be as provided in s. 212.031.

(3) It is the legislative intent that air carriers are hereby determined to be susceptible to a distinct and separate classification for taxation under the provisions of this chapter, if the provisions of this section are met.

(4) The election provided for in this section shall not be allowed unless the purchaser makes a written request, in a manner prescribed by the Department of Revenue, to be taxed under the provisions of subsection (1), and such person registers with the Department of Revenue as a dealer and extends to his or her vendor at the time of purchase, if required to do so, a certificate stating that the item or items to be partially exempted are for the exclusive use designated herein.

(5) Notwithstanding other provisions of this chapter to the contrary, any air carrier eligible for the election provided in subsection (1) which does not so elect shall be subject to the tax imposed by this chapter on the purchase or use of tangible personal property purchased or used in this state, as well as other taxes imposed herein.

History.—s. 8, ch. 87-101; s. 19, ch. 87-548; s. 2, ch. 88-3; s. 2, ch. 89-529; s. 7, ch. 90-203; s. 88, ch. 91-112; s. 1113, ch. 95-147; s. 4, ch. 97-99; s. 4, ch. 98-141.



212.06 - Sales, storage, use tax; collectible from dealers; “dealer” defined; dealers to collect from purchasers; legislative intent as to scope of tax.

212.06 Sales, storage, use tax; collectible from dealers; “dealer” defined; dealers to collect from purchasers; legislative intent as to scope of tax.—

(1)(a) The aforesaid tax at the rate of 6 percent of the retail sales price as of the moment of sale, 6 percent of the cost price as of the moment of purchase, or 6 percent of the cost price as of the moment of commingling with the general mass of property in this state, as the case may be, shall be collectible from all dealers as herein defined on the sale at retail, the use, the consumption, the distribution, and the storage for use or consumption in this state of tangible personal property or services taxable under this chapter. The full amount of the tax on a credit sale, installment sale, or sale made on any kind of deferred payment plan shall be due at the moment of the transaction in the same manner as on a cash sale.

(b) Except as otherwise provided, any person who manufactures, produces, compounds, processes, or fabricates in any manner tangible personal property for his or her own use shall pay a tax upon the cost of the product manufactured, produced, compounded, processed, or fabricated without any deduction therefrom on account of the cost of material used, labor or service costs, or transportation charges, notwithstanding the provisions of s. 212.02 defining “cost price.” However, the tax levied under this paragraph shall not be imposed upon any person who manufactures or produces electrical power or energy, steam energy, or other energy at a single location, when such power or energy is used directly and exclusively at such location, or at other locations if the energy is transferred through facilities of the owner in the operation of machinery or equipment that is used to manufacture, process, compound, produce, fabricate, or prepare for shipment tangible personal property for sale or to operate pollution control equipment, maintenance equipment, or monitoring or control equipment used in such operations. The manufacture or production of electrical power or energy that is used for space heating, lighting, office equipment, or air-conditioning or any other, nonprocessing, noncompounding, nonproducing, nonfabricating, or nonshipping activity is taxable. Electrical power or energy consumed or dissipated in the transmission or distribution of electrical power or energy for resale is also not taxable. Fabrication labor shall not be taxable when a person is using his or her own equipment and personnel, for his or her own account, as a producer, subproducer, or coproducer of a qualified motion picture. For purposes of this chapter, the term “qualified motion picture” means all or any part of a series of related images, either on film, tape, or other embodiment, including, but not limited to, all items comprising part of the original work and film-related products derived therefrom as well as duplicates and prints thereof and all sound recordings created to accompany a motion picture, which is produced, adapted, or altered for exploitation in, on, or through any medium or device and at any location, primarily for entertainment, commercial, industrial, or educational purposes. This exemption for fabrication labor associated with production of a qualified motion picture will inure to the taxpayer upon presentation of the certificate of exemption issued to the taxpayer under the provisions of s. 288.1258. A person who manufactures factory-built buildings for his or her own use in the performance of contracts for the construction or improvement of real property shall pay a tax only upon the person’s cost price of items used in the manufacture of such buildings.

(c)1. Notwithstanding the provisions of paragraph (b), the use tax on asphalt manufactured for one’s own use shall be calculated with respect to paragraph (b) only upon the cost of materials which become a component part or which are an ingredient of the finished asphalt and upon the cost of the transportation of such components and ingredients. In addition, an indexed tax of 38 cents per ton of such manufactured asphalt shall be due at the same time and in the same manner as taxes due pursuant to paragraph (b). Beginning July 1, 1989, the indexed tax shall be adjusted each July 1 to an amount, rounded to the nearest cent, equal to the product of 38 cents multiplied by a fraction, the numerator of which is the annual average of the “materials and components for construction” series of the producer price index, as calculated and published by the United States Department of Labor, Bureau of Statistics, for the previous calendar year, and the denominator of which is the annual average of said series for calendar year 1988.

2.a. Beginning July 1, 1999, the indexed tax imposed by this paragraph on manufactured asphalt which is used for any federal, state, or local government public works project shall be reduced by 20 percent.

b. Beginning July 1, 2000, the indexed tax imposed by this paragraph on manufactured asphalt which is used for any federal, state, or local government public works project shall be reduced by 40 percent.

c. Beginning July 1, 2016, the indexed tax imposed by this paragraph on manufactured asphalt which is used for any federal, state, or local government public works project shall be reduced by 60 percent.

d. Beginning July 1, 2017, the indexed tax imposed by this paragraph on manufactured asphalt which is used for any federal, state, or local government public works project shall be reduced by 80 percent.

e. Beginning July 1, 2018, manufactured asphalt used for any federal, state, or local government public works project shall be exempt from the indexed tax imposed by this paragraph.

(d) For purposes of paragraph (b), the department may establish a cost price amount for industry groups that manufacture, produce, compound, process, or fabricate tangible personal property for their own use in the performance of contracts for improvements to real property. Such cost price amount must be established as a percentage, rounded to the nearest whole number, of the total contract price charged for the improvement. The cost price percentages established must be adopted by rule pursuant to the procedures provided in s. 120.54, upon petition of a majority of the members of an industry group or by a statewide association that represents such industry group, and must be based on a reasonable estimate of average costs incurred by members of the petitioning industry group. The department is required to adopt a cost price percentage only if sufficient information is available to determine such percentage. The information considered by the department to establish the cost price percentage must be that set forth in the petition or that which is otherwise made available to the department. Any cost price percentage so established must be available only by election of a member of the industry group for which the percentage was established and may apply only to such periods or contracts for which the election is made. The election must be made by the taxpayer by timely accruing and remitting tax on the contract using the established percentage figure. If the taxpayer does not timely accrue and remit the use tax due for a contract using the percentage figure, the taxpayer may not later use this method of calculating the use tax due for that contract. Taxpayers must maintain adequate records showing the accrual of tax using the percentage figure on total contract price. Any cost price so established must remain available for use for a period of at least 5 years from the date of its adoption and must be reviewed and be subject to adjustment by the department no more frequently than at 5-year intervals. The provisions of this paragraph are not available to persons subject to paragraph (c).

(e)1. Notwithstanding any other provision of this chapter, tax shall not be imposed on any vessel registered under s. 328.52 by a vessel dealer or vessel manufacturer with respect to a vessel used solely for demonstration, sales promotional, or testing purposes. The term “promotional purposes” shall include, but not be limited to, participation in fishing tournaments. For the purposes of this paragraph, “promotional purposes” means the entry of the vessel in a marine-related event where prospective purchasers would be in attendance, where the vessel is entered in the name of the dealer or manufacturer, and where the vessel is clearly marked as for sale, on which vessel the name of the dealer or manufacturer is clearly displayed, and which vessel has never been transferred into the dealer’s or manufacturer’s accounting books from an inventory item to a capital asset for depreciation purposes.

2. The provisions of this paragraph do not apply to any vessel when used for transporting persons or goods for compensation; when offered, let, or rented to another for consideration; when offered for rent or hire as a means of transportation for compensation; or when offered or used to provide transportation for persons solicited through personal contact or through advertisement on a “share expense” basis.

3. Notwithstanding any other provision of this chapter, tax may not be imposed on any vessel imported into this state for the sole purpose of being offered for sale at retail by a yacht broker or yacht dealer registered in this state if the vessel remains under the care, custody, and control of the registered broker or dealer and the owner of the vessel does not make personal use of the vessel during that time. The provisions of this chapter govern the taxability of any sale or use of the vessel subsequent to its importation under this provision.

(2)(a) The term “dealer,” as used in this chapter, includes every person who manufactures or produces tangible personal property for sale at retail; for use, consumption, or distribution; or for storage to be used or consumed in this state.

(b) The term “dealer” is further defined to mean every person, as used in this chapter, who imports, or causes to be imported, tangible personal property from any state or foreign country for sale at retail; for use, consumption, or distribution; or for storage to be used or consumed in this state.

(c) The term “dealer” is further defined to mean every person, as used in this chapter, who sells at retail or who offers for sale at retail, or who has in his or her possession for sale at retail; or for use, consumption, or distribution; or for storage to be used or consumed in this state, tangible personal property as defined herein, including a retailer who transacts a mail order sale.

(d) The term “dealer” is further defined to mean any person who has sold at retail; or used, or consumed, or distributed; or stored for use or consumption in this state, tangible personal property and who cannot prove that the tax levied by this chapter has been paid on the sale at retail, the use, the consumption, the distribution, or the storage of such tangible personal property. However, the term “dealer” does not mean a person who is not a “dealer” under the definition of any other paragraph of this subsection and whose only owned or leased property (including property owned or leased by an affiliate) in this state is located at the premises of a printer with which it has contracted for printing, if such property consists of the final printed product, property which becomes a part of the final printed product, or property from which the printed product is produced.

(e) The term “dealer” is further defined to mean any person, as used in this chapter, who leases or rents tangible personal property, as defined in this chapter, for a consideration, permitting the use or possession of such property without transferring title thereto, except as expressly provided for to the contrary herein.

(f) The term “dealer” is further defined to mean any person, as used in this chapter, who maintains or has within this state, directly or by a subsidiary, an office, distributing house, salesroom, or house, warehouse, or other place of business.

(g) “Dealer” also means and includes every person who solicits business either by direct representatives, indirect representatives, or manufacturers’ agents; by distribution of catalogs or other advertising matter; or by any other means whatsoever, and by reason thereof receives orders for tangible personal property from consumers for use, consumption, distribution, and storage for use or consumption in the state; such dealer shall collect the tax imposed by this chapter from the purchaser, and no action, either in law or in equity, on a sale or transaction as provided by the terms of this chapter may be had in this state by any such dealer unless it is affirmatively shown that the provisions of this chapter have been fully complied with.

(h) “Dealer” also means and includes every person who, as a representative, agent, or solicitor of an out-of-state principal or principals, solicits, receives, and accepts orders from consumers in the state for future delivery and whose principal refuses to register as a dealer.

(i) “Dealer” also means and includes the state, county, municipality, any political subdivision, agency, bureau or department, or other state or local governmental instrumentality.

(j) The term “dealer” is further defined to mean any person who leases, or grants a license to use, occupy, or enter upon, living quarters, sleeping or housekeeping accommodations in hotels, apartment houses, roominghouses, tourist or trailer camps, real property, space or spaces in parking lots or garages for motor vehicles, docking or storage space or spaces for boats in boat docks or marinas, or tie-down or storage space or spaces for aircraft at airports. The term “dealer” also means any person who has leased, occupied, or used or was entitled to use any living quarters, sleeping or housekeeping accommodations in hotels, apartment houses, roominghouses, tourist or trailer camps, real property, space or spaces in parking lots or garages for motor vehicles or docking or storage space or spaces for boats in boat docks or marinas, or who has purchased communication services or electric power or energy, and who cannot prove that the tax levied by this chapter has been paid to the vendor or lessor on any such transactions. The term “dealer” does not include any person who leases, lets, rents, or grants a license to use, occupy, or enter upon any living quarters, sleeping quarters, or housekeeping accommodations in apartment houses, roominghouses, tourist camps, or trailer camps, and who exclusively enters into a bona fide written agreement for continuous residence for longer than 6 months in duration with any person who leases, lets, rents, or is granted a license to use such property.

(k) “Dealer” also means any person who sells, provides, or performs a service taxable under this chapter. “Dealer” also means any person who purchases, uses, or consumes a service taxable under this chapter who cannot prove that the tax levied by this chapter has been paid to the seller of the taxable service.

(l) “Dealer” also means any person who solicits, offers, provides, enters into, issues, or delivers any service warranty taxable under this chapter, or who receives, on behalf of such a person, any consideration from a service warranty holder.

(3)(a) Except as provided in paragraph (b), every dealer making sales, whether within or outside the state, of tangible personal property for distribution, storage, or use or other consumption, in this state, shall, at the time of making sales, collect the tax imposed by this chapter from the purchaser.

(b)1. A purchaser of printed materials shall have sole responsibility for the taxes imposed by this chapter on those materials when the printer of the materials delivers them to the United States Postal Service for mailing to persons other than the purchaser located within and outside this state. Printers of materials delivered by mail to persons other than the purchaser located within and outside this state shall have no obligation or responsibility for the payment or collection of any taxes imposed under this chapter on those materials. However, printers are obligated to collect the taxes imposed by this chapter on printed materials when all, or substantially all, of the materials will be mailed to persons located within this state. For purposes of the printer’s tax collection obligation, there is a rebuttable presumption that all materials printed at a facility are mailed to persons located within the same state as that in which the facility is located. A certificate provided by the purchaser to the printer concerning the delivery of the printed materials for that purchase or all purchases shall be sufficient for purposes of rebutting the presumption created herein.

2. The Department of Revenue is authorized to adopt rules and forms to implement the provisions of this paragraph.

(4) On all tangible personal property imported or caused to be imported from other states, territories, the District of Columbia, or any foreign country, and used by him or her, the dealer, as herein defined, shall pay the tax imposed by this chapter on all articles of tangible personal property so imported and used, the same as if such articles had been sold at retail for use or consumption in this state. For the purposes of this chapter, the use, or consumption, or distribution, or storage to be used or consumed in this state of tangible personal property shall each be equivalent to a sale at retail, and the tax shall thereupon immediately levy and be collected in the manner provided herein, provided there shall be no duplication of the tax in any event.

(5)(a)1. Except as provided in subparagraph 2., it is not the intention of this chapter to levy a tax upon tangible personal property imported, produced, or manufactured in this state for export, provided that tangible personal property may not be considered as being imported, produced, or manufactured for export unless the importer, producer, or manufacturer delivers the same to a licensed exporter for exporting or to a common carrier for shipment outside the state or mails the same by United States mail to a destination outside the state; or, in the case of aircraft being exported under their own power to a destination outside the continental limits of the United States, by submission to the department of a duly signed and validated United States customs declaration, showing the departure of the aircraft from the continental United States; and further with respect to aircraft, the canceled United States registry of said aircraft; or in the case of parts and equipment installed on aircraft of foreign registry, by submission to the department of documentation, the extent of which shall be provided by rule, showing the departure of the aircraft from the continental United States; nor is it the intention of this chapter to levy a tax on any sale which the state is prohibited from taxing under the Constitution or laws of the United States. Every retail sale made to a person physically present at the time of sale shall be presumed to have been delivered in this state.

2.a. Notwithstanding subparagraph 1., a tax is levied on each sale of tangible personal property to be transported to a cooperating state as defined in sub-subparagraph c., at the rate specified in sub-subparagraph d. However, a Florida dealer will be relieved from the requirements of collecting taxes pursuant to this subparagraph if the Florida dealer obtains from the purchaser an affidavit setting forth the purchaser’s name, address, state taxpayer identification number, and a statement that the purchaser is aware of his or her state’s use tax laws, is a registered dealer in Florida or another state, or is purchasing the tangible personal property for resale or is otherwise not required to pay the tax on the transaction. The department may, by rule, provide a form to be used for the purposes set forth herein.

b. For purposes of this subparagraph, “a cooperating state” is one determined by the executive director of the department to cooperate satisfactorily with this state in collecting taxes on mail order sales. No state shall be so determined unless it meets all the following minimum requirements:

(I) It levies and collects taxes on mail order sales of property transported from that state to persons in this state, as described in s. 212.0596, upon request of the department.

(II) The tax so collected shall be at the rate specified in s. 212.05, not including any local option or tourist or convention development taxes collected pursuant to s. 125.0104 or this chapter.

(III) Such state agrees to remit to the department all taxes so collected no later than 30 days from the last day of the calendar quarter following their collection.

(IV) Such state authorizes the department to audit dealers within its jurisdiction who make mail order sales that are the subject of s. 212.0596, or makes arrangements deemed adequate by the department for auditing them with its own personnel.

(V) Such state agrees to provide to the department records obtained by it from retailers or dealers in such state showing delivery of tangible personal property into this state upon which no sales or use tax has been paid in a manner similar to that provided in sub-subparagraph g.

c. For purposes of this subparagraph, “sales of tangible personal property to be transported to a cooperating state” means mail order sales to a person who is in the cooperating state at the time the order is executed, from a dealer who receives that order in this state.

d. The tax levied by sub-subparagraph a. shall be at the rate at which such a sale would have been taxed pursuant to the cooperating state’s tax laws if consummated in the cooperating state by a dealer and a purchaser, both of whom were physically present in that state at the time of the sale.

e. The tax levied by sub-subparagraph a., when collected, shall be held in the State Treasury in trust for the benefit of the cooperating state and shall be paid to it at a time agreed upon between the department, acting for this state, and the cooperating state or the department or agency designated by it to act for it; however, such payment shall in no event be made later than 30 days from the last day of the calendar quarter after the tax was collected. Funds held in trust for the benefit of a cooperating state shall not be subject to the service charges imposed by s. 215.20.

f. The department is authorized to perform such acts and to provide such cooperation to a cooperating state with reference to the tax levied by sub-subparagraph a. as is required of the cooperating state by sub-subparagraph b.

g. In furtherance of this act, dealers selling tangible personal property for delivery in another state shall make available to the department, upon request of the department, records of all tangible personal property so sold. Such records shall include a description of the property, the name and address of the purchaser, the name and address of the person to whom the property was sent, the purchase price of the property, information regarding whether sales tax was paid in this state on the purchase price, and such other information as the department may by rule prescribe.

(b)1. Notwithstanding the provisions of paragraph (a), it is not the intention of this chapter to levy a tax on the sale of tangible personal property to a nonresident dealer who does not hold a Florida sales tax registration, provided such nonresident dealer furnishes the seller a statement declaring that the tangible personal property will be transported outside this state by the nonresident dealer for resale and for no other purpose. The statement shall include, but not be limited to, the nonresident dealer’s name, address, applicable passport or visa number, arrival-departure card number, and evidence of authority to do business in the nonresident dealer’s home state or country, such as his or her business name and address, occupational license number, if applicable, or any other suitable requirement. The statement shall be signed by the nonresident dealer and shall include the following sentence: “Under penalties of perjury, I declare that I have read the foregoing, and the facts alleged are true to the best of my knowledge and belief.”

2. The burden of proof of subparagraph 1. rests with the seller, who must retain the proper documentation to support the exempt sale. The exempt transaction is subject to verification by the department.

(c) Notwithstanding the provisions of paragraph (a), it is not the intention of this chapter to levy a tax on the sale by a printer to a nonresident print purchaser of material printed by that printer for that nonresident print purchaser when the print purchaser does not furnish the printer a resale certificate containing a sales tax registration number but does furnish to the printer a statement declaring that such material will be resold by the nonresident print purchaser.

(6) It is however, the intention of this chapter to levy a tax on the sale at retail, the use, the consumption, the distribution, and the storage to be used or consumed in this state of tangible personal property after it has come to rest in this state and has become a part of the mass property of this state.

(7) The provisions of this chapter do not apply in respect to the use or consumption of tangible personal property or services, or distribution or storage of tangible personal property for use or consumption in this state, upon which a like tax equal to or greater than the amount imposed by this chapter has been lawfully imposed and paid in another state, territory of the United States, or the District of Columbia. The proof of payment of such tax shall be made according to rules and regulations of the department. If the amount of tax paid in another state, territory of the United States, or the District of Columbia is not equal to or greater than the amount of tax imposed by this chapter, then the dealer shall pay to the department an amount sufficient to make the tax paid in the other state, territory of the United States, or the District of Columbia and in this state equal to the amount imposed by this chapter.

(8)(a) Use tax will apply and be due on tangible personal property imported or caused to be imported into this state for use, consumption, distribution, or storage to be used or consumed in this state; provided, however, that, except as provided in paragraph (b), it shall be presumed that tangible personal property used in another state, territory of the United States, or the District of Columbia for 6 months or longer before being imported into this state was not purchased for use in this state. The rental or lease of tangible personal property which is used or stored in this state shall be taxable without regard to its prior use or tax paid on purchase outside this state.

(b) The presumption that tangible personal property used in another state, territory of the United States, or the District of Columbia for 6 months or longer before being imported into this state was not purchased for use in this state does not apply to any boat for which a saltwater fishing license fee is required to be paid pursuant to s. 379.354(7), either directly or indirectly, for the purpose of taking, attempting to take, or possessing any saltwater fish for noncommercial purposes. Use tax shall apply and be due on such a boat as provided in this paragraph, and proof of payment of such tax must be presented prior to the first such licensure of the boat, registration of the boat pursuant to chapter 328, and titling of the boat pursuant to chapter 328. A boat that is first licensed within 1 year after purchase shall be subject to use tax on the full amount of the purchase price; a boat that is first licensed in the second year after purchase shall be subject to use tax on 90 percent of the purchase price; a boat that is first licensed in the third year after purchase shall be subject to use tax on 80 percent of the purchase price; a boat that is first licensed in the fourth year after purchase shall be subject to use tax on 70 percent of the purchase price; a boat that is first licensed in the fifth year after purchase shall be subject to use tax on 60 percent of the purchase price; and a boat that is first licensed in the sixth year after purchase, or later, shall be subject to use tax on 50 percent of the purchase price. If the purchaser fails to provide the purchase invoice on such boat, the fair market value of the boat at the time of importation into this state shall be used to compute the tax.

(9) The taxes imposed by this chapter do not apply to the use, sale, or distribution of religious publications, bibles, hymn books, prayer books, vestments, altar paraphernalia, sacramental chalices, and like church service and ceremonial raiments and equipment.

(10) No title certificate may be issued on any boat, mobile home, motor vehicle, or other vehicle, or, if no title is required by law, no license or registration may be issued for any boat, mobile home, motor vehicle, or other vehicle, unless there is filed with such application for title certificate or license or registration certificate a receipt, issued by an authorized dealer or a designated agent of the Department of Revenue, evidencing the payment of the tax imposed by this chapter where the same is payable. A presumption of sales and use tax applicability is created if the motor vehicle is registered in this state. For the purpose of enforcing this provision, all county tax collectors and all persons or firms authorized to sell or issue boat, mobile home, and motor vehicle licenses are hereby designated agents of the department and are required to perform such duty in the same manner and under the same conditions prescribed for their other duties by the constitution or any statute of this state. All transfers of title to boats, mobile homes, motor vehicles, and other vehicles are taxable transactions, unless expressly exempt under this chapter.

(11)(a) Notwithstanding any other provision of this chapter, the taxes imposed by this chapter shall not be imposed on promotional materials, which are imported, purchased, sold, used, manufactured, fabricated, processed, printed, imprinted, assembled, distributed, or stored in this state, if the promotional materials are subsequently exported outside this state, and regardless of whether the exportation process is continuous and unbroken, a separate consideration is charged for the material so exported, or the taxpayer keeps, retains, or exercises any right, power, dominion, or control over the promotional materials before or for the purpose of subsequently transporting them outside this state.

(b) As used in this subsection, the term promotional materials means tangible personal property that is given away or otherwise distributed to promote the sale of a subscription to a publication; written or printed advertising material, direct mail literature, correspondence, written solicitations, renewal notices, and billings for sales connected with or to promote the sale of a subscription to a publication; and the component parts of each of these types of promotional materials.

(c) After July 1, 1992, this exemption inures to the taxpayer only through refund of previously paid taxes or by self-accruing taxes as provided in s. 212.183 and applies only where the seller of subscriptions to publications sold in the state:

1. Is registered with the department pursuant to this chapter; and

2. Remits the taxes imposed by this chapter on such publications.

(d) This subsection applies retroactively to July 1, 1987.

(12) In lieu of any other facts which may indicate commingling, any boat which remains in this state for more than an aggregate of 183 days in any 1-year period, except as provided in subsection (8) or s. 212.08(7)(t), shall be presumed to be commingled with the general mass of property of this state.

(13) Registered aircraft dealers who purchase aircraft exclusively for resale and do not pay sales tax on the purchase price at the time of purchase shall pay a use tax computed on 1 percent of the value of the aircraft each calendar month that the aircraft is used by the dealer. Payment of such tax shall commence in the month during which the aircraft is first used for any purpose for which income is received by the dealer. A dealer may pay the sales tax on the purchase of the aircraft in lieu of the monthly use tax. The value of the aircraft shall include its acquisition cost and the cost of reconditioning that enhances the value of the aircraft and shall generally be the value shown on the books of the dealer in accordance with generally accepted accounting principles. Notwithstanding the payment by the dealer of tax computed on 1 percent of the value of any aircraft, if the aircraft is leased or rented, the dealer shall collect from the customer and remit the tax that is due on the lease or rental of the aircraft; such payments do not diminish or offset any use tax due from the dealer.

(14) For the purpose of determining whether a person is improving real property, the term:

(a) “Real property” means the land and improvements thereto and fixtures and is synonymous with the terms “realty” and “real estate.”

(b) “Fixtures” means items that are an accessory to a building, other structure, or land and that do not lose their identity as accessories when installed but that do become permanently attached to realty. However, the term does not include the following items, whether or not such items are attached to real property in a permanent manner: property of a type that is required to be registered, licensed, titled, or documented by this state or by the United States Government, including, but not limited to, mobile homes, except mobile homes assessed as real property, or industrial machinery or equipment. For purposes of this paragraph, industrial machinery or equipment is not limited to machinery and equipment used to manufacture, process, compound, or produce tangible personal property. For an item to be considered a fixture, it is not necessary that the owner of the item also own the real property to which it is attached.

(c) “Improvements to real property” includes the activities of building, erecting, constructing, altering, improving, repairing, or maintaining real property.

(15)(a) When a contractor secures rock, shell, fill dirt, or similar materials from a location that he or she owns or leases and uses such materials to fulfill a real property contract on the property of another person, the contractor is the ultimate consumer of such materials and is liable for use tax thereon. This paragraph does not apply to a person or a corporation or affiliated group as defined by s. 220.03(1)(b) or (e) that secures such materials from a location that he, she, or it owns for use on his, her, or its own property. The basis upon which the contractor shall remit the tax is the fair retail market value determined by establishing either the price he or she would have to pay for it on the open market or the price he or she would regularly charge if he or she sold it to other contractors or users.

(b) When a contractor does not own or lease the land but has entered into an agreement to purchase fill dirt, rock, shell, or similar materials for his or her own use and wherein the contractor will excavate and remove the material, the taxable basis shall include the cost of the material plus all costs of clearing, excavating, and removing, including labor and all other costs incurred by the contractor.

(c) In lieu of the method described in paragraph (a) for determining the taxable basis on rock, shell, fill dirt, and similar materials a contractor uses in performing a contract for the improvement of real property, the taxable basis may be calculated as the land cost plus all costs of clearing, excavating, and loading, including labor, power, blasting, and similar costs.

(d) No tax is applicable when the Department of Transportation furnishes without charge the borrow materials or the pits where materials are to be extracted for use on a road contract.

(16)(a) Notwithstanding other provisions of this chapter, the use by the publisher of a newspaper, magazine, or periodical of copies for his or her own consumption or to be given away is taxable at the usual retail price thereof, if any, or at the “cost price.”

(b) For the purposes of this subsection, the term “cost price” means the actual cost of printing of newspapers, magazines, and other publications, without any deductions therefrom on account of the cost of materials used, labor or services cost, transportation charges, or other direct or indirect overhead costs that are a part of printing costs of the property. However, the cost of labor to manufacture, produce, compound, process, or fabricate expendable items of tangible personal property which are directly used by such person in printing other tangible personal property for sale or for his or her own use is exempt. Authors’ royalties, fees, or salaries, general overhead, and other costs not directly related to printing shall be deemed to be labor associated with manufacturing, producing, compounding, processing, or fabricating expendable items.

History.—s. 6, ch. 26319, 1949; ss. 7, 8, ch. 26871, 1951; s. 5, ch. 29883, 1955; ss. 1, 2, ch. 59-397; ss. 1, 2, ch. 59-289; s. 1, ch. 61-275; s. 1, ch. 61-279; s. 7, ch. 63-253; s. 1, ch. 65-392; s. 5, ch. 65-329; s. 5, ch. 65-371; s. 2, ch. 65-420; s. 3, ch. 67-180; s. 7, ch. 68-27; s. 3, ch. 68-119; ss. 21, 35, ch. 69-106; s. 10, ch. 69-222; ss. 1, 2, ch. 69-383; s. 1, ch. 70-373; s. 5, ch. 71-360; s. 1, ch. 74-32; s. 6, ch. 82-154; s. 3, ch. 82-206; s. 1, ch. 83-243; s. 1, ch. 84-548; s. 60, ch. 85-342; s. 73, ch. 86-152; s. 4, ch. 86-166; s. 12, ch. 87-6; s. 3, ch. 87-99; s. 1, ch. 87-370; s. 4, ch. 87-402; ss. 20, 21, ch. 87-548; s. 1, ch. 88-243; s. 6, ch. 89-292; s. 27, ch. 89-300; s. 34, ch. 89-356; s. 52, ch. 91-45; ss. 114, 128, ch. 91-112; s. 2, ch. 92-168; s. 2, ch. 92-207; s. 12, ch. 92-319; s. 3, ch. 93-86; s. 9, ch. 94-353; s. 1496, ch. 95-147; s. 60, ch. 95-280; s. 5, ch. 97-99; s. 1, ch. 97-221; s. 6, ch. 98-140; s. 5, ch. 98-141; s. 77, ch. 99-2; s. 2, ch. 99-289; s. 1, ch. 99-334; s. 41, ch. 2000-151; s. 3, ch. 2000-182; ss. 1, 2, ch. 2000-275; s. 4, ch. 2000-276; s. 1, ch. 2000-310; s. 14, ch. 2000-355; s. 1, ch. 2002-46; s. 13, ch. 2002-218; s. 14, ch. 2005-280; s. 188, ch. 2008-247; s. 11, ch. 2016-220.



212.0601 - Use taxes of vehicle dealers.

212.0601 Use taxes of vehicle dealers.—

(1) Each motor vehicle dealer who is required by s. 320.08(12) to purchase one or more dealer license plates shall pay an annual use tax of $27 for each dealer license plate purchased under that subsection, in addition to the license tax imposed by that subsection. The use tax shall be for the year for which the dealer license plate was purchased.

(2) There shall be no additional tax imposed by this chapter for the use of a dealer license plate for which, after July 1, 1987, a dealer use tax has been paid under this section. This exemption shall apply to the time period before the sale or any other disposition of the vehicle throughout the year for which the dealer license plate required by s. 320.08(12) is purchased.

(3) Unless otherwise exempted by law, a motor vehicle dealer who loans a vehicle to any person at no charge shall accrue use tax based on the annual lease value as determined by the United States Internal Revenue Service’s Automobile Annual Lease Value Table.

(4) Notwithstanding the provisions of a motor vehicle rental agreement, no sales or use tax and no rental car surcharge pursuant to s. 212.0606 shall accrue to the use of a motor vehicle provided at no charge to a person whose motor vehicle is being repaired, adjusted, or serviced by the entity providing the replacement motor vehicle.

History.—s. 5, ch. 87-99; s. 6, ch. 97-99; s. 5, ch. 98-342.



212.0602 - Education; limited exemption.

212.0602 Education; limited exemption.—To facilitate investment in education and job training, there is also exempt from the taxes levied under this chapter, subject to the provisions of this section, the purchase or lease of materials, equipment, and other items or the license in or lease of real property by any entity, institution, or organization that is primarily engaged in teaching students to perform any of the activities or services described in s. 212.031(1)(a)9., that conducts classes at a fixed location located in this state, that is licensed under chapter 1005, and that has at least 500 enrolled students. Any entity, institution, or organization meeting the requirements of this section shall be deemed to qualify for the exemptions in ss. 212.031(1)(a)9. and 212.08(5)(f) and (12), and to qualify for an exemption for its purchase or lease of materials, equipment, and other items used for education or demonstration of the school’s curriculum, including supporting operations. Nothing in this section shall preclude an entity described in this section from qualifying for any other exemption provided for in this chapter.

History.—s. 3, ch. 97-188; s. 2, ch. 99-238; s. 917, ch. 2002-387.



212.0606 - Rental car surcharge.

1212.0606 Rental car surcharge.—

(1) Except as provided in subsection (2), a surcharge of $2 per day or any part of a day is imposed upon the lease or rental of a motor vehicle licensed for hire and designed to carry fewer than nine passengers regardless of whether the motor vehicle is licensed in this state. The surcharge applies to only the first 30 days of the term of a lease or rental. The surcharge is subject to all applicable taxes imposed by this chapter.

(2) A member of a car-sharing service who uses a motor vehicle as described in subsection (1) for less than 24 hours pursuant to an agreement with the car-sharing service shall pay a surcharge of $1 per usage. A member of a car-sharing service who uses the same motor vehicle for 24 hours or more shall pay a surcharge of $2 per day or any part of a day as provided in subsection (1). For purposes of this subsection, the term “car-sharing service” means a membership-based organization or business, or division thereof, which requires the payment of an application or membership fee and provides member access to motor vehicles:

(a) Only at locations that are not staffed by car-sharing service personnel employed solely for the purpose of interacting with car-sharing service members;

(b) Twenty-four hours per day, 7 days per week;

(c) Only through automated means, including, but not limited to, smartphone applications or electronic membership cards;

(d) On an hourly basis or for a shorter increment of time;

(e) Without a separate fee for refueling the motor vehicle;

(f) Without a separate fee for minimum financial responsibility liability insurance; and

(g) Owned or controlled by the car-sharing service or its affiliates.

The surcharge imposed under this subsection does not apply to the lease, rental, or use of a motor vehicle from a location owned, operated, or leased by or for the benefit of an airport or airport authority.

(3)(a) Notwithstanding s. 212.20, and less the costs of administration, 80 percent of the proceeds of this surcharge shall be deposited in the State Transportation Trust Fund, 15.75 percent of the proceeds of this surcharge shall be deposited in the Tourism Promotional Trust Fund created in s. 288.122, and 4.25 percent of the proceeds of this surcharge shall be deposited in the Florida International Trade and Promotion Trust Fund. For the purposes of this subsection, “proceeds” of the surcharge means all funds collected and received by the department under this section, including interest and penalties on delinquent surcharges. The department shall provide the Department of Transportation rental car surcharge revenue information for the previous state fiscal year by September 1 of each year.

(b) Notwithstanding any other provision of law, the proceeds deposited in the State Transportation Trust Fund shall be allocated on an annual basis in the Department of Transportation’s work program to each department district, except the Turnpike District. The amount allocated to each district shall be based on the amount of proceeds attributed to the counties within each respective district.

(4) Except as provided in this section, the department shall administer, collect, and enforce the surcharge as provided in this chapter.

(a) The department shall require dealers to report surcharge collections according to the county to which the surcharge was attributed. For purposes of this section, the surcharge shall be attributed to the county where the rental agreement was entered into.

(b) Dealers who collect the rental car surcharge shall report to the department all surcharge revenues attributed to the county where the rental agreement was entered into on a timely filed return for each required reporting period. The provisions of this chapter which apply to interest and penalties on delinquent taxes apply to the surcharge. The surcharge shall not be included in the calculation of estimated taxes pursuant to s. 212.11. The dealer’s credit provided in s. 212.12 does not apply to any amount collected under this section.

(5) The surcharge imposed by this section does not apply to a motor vehicle provided at no charge to a person whose motor vehicle is being repaired, adjusted, or serviced by the entity providing the replacement motor vehicle.

History.—s. 4, ch. 89-364; ss. 32, 90, ch. 90-132; s. 109, ch. 90-136; s. 3, ch. 91-79; s. 5, ch. 92-299; s. 7, ch. 97-99; s. 6, ch. 98-342; s. 1, ch. 2000-257; s. 60, ch. 2002-20; s. 18, ch. 2003-254; s. 1, ch. 2014-199; s. 14, ch. 2015-2.

1Note.—Section 22, ch. 2000-257, provides that “[n]otwithstanding any other law to the contrary the requirements of sections 206.46(3) and 206.606(2), Florida Statutes, shall not apply to any funding, programs, or other provisions contained in this act.”



212.07 - Sales, storage, use tax; tax added to purchase price; dealer not to absorb; liability of purchasers who cannot prove payment of the tax; penalties; general exemptions.

212.07 Sales, storage, use tax; tax added to purchase price; dealer not to absorb; liability of purchasers who cannot prove payment of the tax; penalties; general exemptions.—

(1)(a) The privilege tax herein levied measured by retail sales shall be collected by the dealers from the purchaser or consumer.

(b) A resale must be in strict compliance with s. 212.18 and the rules and regulations adopted thereunder. A dealer who makes a sale for resale that is not in strict compliance with s. 212.18 and the rules and regulations adopted thereunder is liable for and must pay the tax. A dealer who makes a sale for resale shall document the exempt nature of the transaction, as established by rules adopted by the department, by retaining a copy of the purchaser’s resale certificate. In lieu of maintaining a copy of the certificate, a dealer may document, before the time of sale, an authorization number provided telephonically or electronically by the department, or by such other means established by rule of the department. The dealer may rely on a resale certificate issued pursuant to s. 212.18(3)(d), valid at the time of receipt from the purchaser, without seeking annual verification of the resale certificate if the dealer makes recurring sales to a purchaser in the normal course of business on a continual basis. For purposes of this paragraph, “recurring sales to a purchaser in the normal course of business” refers to a sale in which the dealer extends credit to the purchaser and records the debt as an account receivable, or in which the dealer sells to a purchaser who has an established cash or C.O.D. account, similar to an open credit account. For purposes of this paragraph, purchases are made from a selling dealer on a continual basis if the selling dealer makes, in the normal course of business, sales to the purchaser at least once in every 12-month period. A dealer may, through the informal protest provided for in s. 213.21 and the rules of the department, provide the department with evidence of the exempt status of a sale. Consumer certificates of exemption executed by those exempt entities that were registered with the department at the time of sale, resale certificates provided by purchasers who were active dealers at the time of sale, and verification by the department of a purchaser’s active dealer status at the time of sale in lieu of a resale certificate shall be accepted by the department when submitted during the protest period, but may not be accepted in any proceeding under chapter 120 or any circuit court action instituted under chapter 72.

(c) Unless the purchaser of tangible personal property that is incorporated into tangible personal property manufactured, produced, compounded, processed, or fabricated for one’s own use and subject to the tax imposed under s. 212.06(1)(b) or is purchased for export under s. 212.06(5)(a)1. extends a certificate in compliance with the rules of the department, the dealer shall himself or herself be liable for and pay the tax.

(2) A dealer shall, as far as practicable, add the amount of the tax imposed under this chapter to the sale price, and the amount of the tax shall be separately stated as Florida tax on any charge ticket, sales slip, invoice, or other tangible evidence of sale. Such tax shall constitute a part of such price, charge, or proof of sale which shall be a debt from the purchaser or consumer to the dealer, until paid, and shall be recoverable at law in the same manner as other debts. Where it is impracticable, due to the nature of the business practices within an industry, to separately state Florida tax on any charge ticket, sales slip, invoice, or other tangible evidence of sale, the department may establish an effective tax rate for such industry. The department may also amend this effective tax rate as the industry’s pricing or practices change. Except as otherwise specifically provided, any dealer who neglects, fails, or refuses to collect the tax herein provided upon any, every, and all retail sales made by the dealer or the dealer’s agents or employees of tangible personal property or services which are subject to the tax imposed by this chapter shall be liable for and pay the tax himself or herself.

(3)(a) A dealer who fails, neglects, or refuses to collect the tax or fees imposed under this chapter by himself or herself or through the dealer’s agents or employees, in addition to the penalty of being liable for paying the tax or fee, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A dealer who willfully fails to collect a tax or fee after the department provides notice of the duty to collect the tax or fee is liable for a specific penalty of 100 percent of the uncollected tax or fee. This penalty is in addition to any other penalty that may be imposed by law. A dealer who willfully fails to collect taxes or fees totaling:

1. Less than $300:

a. For a first offense, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

b. For a second offense, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

c. For a third or subsequent offense, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. An amount equal to $300 or more, but less than $20,000, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. An amount equal to $20,000 or more, but less than $100,000, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

4. An amount equal to $100,000 or more, commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) The department shall provide written notice of the duty to collect taxes or fees to the dealer by personal service or by sending notice to the dealer’s last known address by registered mail. The department may provide written notice using both methods described in this paragraph.

(4) A dealer engaged in any business taxable under this chapter may not advertise or hold out to the public, in any manner, directly or indirectly, that he or she will absorb all or any part of the tax, or that he or she will relieve the purchaser of the payment of all or any part of the tax, or that the tax will not be added to the selling price of the property or services sold or released or, when added, that it or any part thereof will be refunded either directly or indirectly by any method whatsoever. A person who violates this provision with respect to advertising or refund is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A second or subsequent offense constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(5)(a) The gross proceeds derived from the sale in this state of livestock, poultry, and other farm products direct from the farm are exempted from the tax levied by this chapter provided such sales are made directly by the producers. The producers shall be entitled to such exemptions although the livestock so sold in this state may have been registered with a breeders’ or registry association prior to the sale and although the sale takes place at a livestock show or race meeting, so long as the sale is made by the original producer and within this state. When sales of livestock, poultry, or other farm products are made to consumers by any person, as defined herein, other than a producer, they are not exempt from the tax imposed by this chapter. The foregoing exemption does not apply to ornamental nursery stock offered for retail sale by the producer.

(b) Sales of race horses at claiming races are taxable; however, if sufficient information is provided by race track officials to properly administer the tax, sales tax is due only on the maximum single amount for which a horse is sold at all races at which it is claimed during an entire racing season.

(6) It is specifically provided that the use tax as defined herein does not apply to livestock and livestock products, to poultry and poultry products, or to farm and agricultural products, when produced by the farmer and used by him or her and members of the farmer’s family and his or her employees on the farm.

(7) Provided, however, that each and every agricultural commodity sold by any person, other than a producer, to any other person who purchases not for direct consumption but for the purpose of acquiring raw products for use or for sale in the process of preparing, finishing, or manufacturing such agricultural commodity for the ultimate retail consumer trade shall be and is exempted from any and all provisions of this chapter, including payment of the tax applicable to the sale, storage, use, or transfer, or any other utilization or handling thereof, except when such agricultural commodity is actually sold as a marketable or finished product to the ultimate consumer; in no case shall more than one tax be exacted.

(8) Any person who has purchased at retail, used, consumed, distributed, or stored for use or consumption in this state tangible personal property, admissions, communication or other services taxable under this chapter, or leased tangible personal property, or who has leased, occupied, or used or was entitled to use any real property, space or spaces in parking lots or garages for motor vehicles, docking or storage space or spaces for boats in boat docks or marinas, and cannot prove that the tax levied by this chapter has been paid to his or her vendor, lessor, or other person is directly liable to the state for any tax, interest, or penalty due on any such taxable transactions.

(9)(a) If a purchaser engaging in transactions taxable under this chapter did not pay tax to a vendor based on a good faith belief that the transaction was a nontaxable purchase for resale or the transaction was exempt as a purchase by an organization exempt from tax under this chapter, except as provided in paragraph (b), neither the purchaser nor the vendor is directly liable for any tax, interest, or penalty that would otherwise be due if the following conditions are met:

1. At the time of the purchase, the purchaser was not registered as a dealer with the department or did not hold a consumer’s certificate of exemption from the department.

2. At the time of the purchase, the purchaser was qualified to register with the department as a dealer or to receive a consumer’s certificate of exemption from the department.

3. Before applying for treatment under this subsection, the purchaser has registered with the department as a dealer or has applied for and received a consumer’s certificate of exemption from the department.

4. The purchaser establishes justifiable cause for failure to register as a dealer or to obtain a consumer’s certificate of exemption before making the purchase. Whether a purchaser has established justifiable cause for failure to register depends on the facts and circumstances of each case, including, but not limited to, such factors as the complexity of the transaction, the purchaser’s business experience and history, whether the purchaser sought advice on its tax obligations, whether any such advice was followed, and any remedial action taken by the purchaser.

5. The transaction would otherwise qualify as exempt under this chapter except for the fact that at the time of the purchase the purchaser was not registered as a dealer with the department or did not hold a consumer’s certificate of exemption from the department.

6. Relief pursuant to this subsection is applied for:

a. Before the department has initiated any audit or other action or inquiry in regard to the purchaser or the vendor; or

b. If any audit or other action or inquiry of the purchaser or the vendor has already been initiated, within 7 days after being informed in writing by the department that the purchaser was required to be registered or to hold a consumer’s certificate of exemption at the time the transaction occurred.

(b) In lieu of the tax, penalties, and interest that would otherwise have been due, the department shall impose and collect the following mandatory penalties, which the department may not waive:

1. If a purchaser or vendor applies for relief before the department initiates any audit or other action or inquiry, the mandatory penalty is the lesser of $1,000 or 10 percent of the total tax due on transactions that qualify for treatment under this subsection.

2. If a purchaser or vendor applies for relief after an audit or other action or inquiry has already been initiated by the department, the mandatory penalty is the lesser of $5,000 or 20 percent of the total tax due on transactions that qualify for treatment under this subsection.

The department may impose and collect the mandatory penalties from either the purchaser or the vendor that failed to obtain proper documentation at the time of the transaction.

(c) The department may adopt forms and rules to administer this subsection.

History.—s. 7, ch. 26319, 1949; s. 1, ch. 28297, 1953; s. 1, ch. 61-276; s. 6, ch. 65-329; s. 4, ch. 68-119; s. 11, ch. 69-222; s. 123, ch. 71-136; s. 6, ch. 71-360; s. 7, ch. 83-297; s. 65, ch. 86-152; ss. 13, 85, ch. 87-6; s. 53, ch. 87-101; ss. 24, 25, ch. 87-548; s. 19, ch. 91-224; s. 1114, ch. 95-147; s. 8, ch. 97-99; s. 2, ch. 98-142; s. 18, ch. 99-208; s. 3, ch. 99-239; s. 15, ch. 2002-218; s. 3, ch. 2014-40.



212.08 - Sales, rental, use, consumption, distribution, and storage tax; specified exemptions.

212.08 Sales, rental, use, consumption, distribution, and storage tax; specified exemptions.—The sale at retail, the rental, the use, the consumption, the distribution, and the storage to be used or consumed in this state of the following are hereby specifically exempt from the tax imposed by this chapter.

(1) EXEMPTIONS; GENERAL GROCERIES.—

(a) Food products for human consumption are exempt from the tax imposed by this chapter.

(b) For the purpose of this chapter, as used in this subsection, the term “food products” means edible commodities, whether processed, cooked, raw, canned, or in any other form, which are generally regarded as food. This includes, but is not limited to, all of the following:

1. Cereals and cereal products, baked goods, oleomargarine, meat and meat products, fish and seafood products, frozen foods and dinners, poultry, eggs and egg products, vegetables and vegetable products, fruit and fruit products, spices, salt, sugar and sugar products, milk and dairy products, and products intended to be mixed with milk.

2. Natural fruit or vegetable juices or their concentrates or reconstituted natural concentrated fruit or vegetable juices, whether frozen or unfrozen, dehydrated, powdered, granulated, sweetened or unsweetened, seasoned with salt or spice, or unseasoned; coffee, coffee substitutes, or cocoa; and tea, unless it is sold in a liquid form.

3. Bakery products sold by bakeries, pastry shops, or like establishments that do not have eating facilities.

(c) The exemption provided by this subsection does not apply to:

1. Food products sold as meals for consumption on or off the premises of the dealer.

2. Food products furnished, prepared, or served for consumption at tables, chairs, or counters or from trays, glasses, dishes, or other tableware, whether provided by the dealer or by a person with whom the dealer contracts to furnish, prepare, or serve food products to others.

3. Food products ordinarily sold for immediate consumption on the seller’s premises or near a location at which parking facilities are provided primarily for the use of patrons in consuming the products purchased at the location, even though such products are sold on a “take out” or “to go” order and are actually packaged or wrapped and taken from the premises of the dealer.

4. Sandwiches sold ready for immediate consumption on or off the seller’s premises.

5. Food products sold ready for immediate consumption within a place, the entrance to which is subject to an admission charge.

6. Food products sold as hot prepared food products.

7. Soft drinks, including, but not limited to, any nonalcoholic beverage, any preparation or beverage commonly referred to as a “soft drink,” or any noncarbonated drink made from milk derivatives or tea, if sold in cans or similar containers.

8. Ice cream, frozen yogurt, and similar frozen dairy or nondairy products in cones, small cups, or pints, popsicles, frozen fruit bars, or other novelty items, whether or not sold separately.

9. Food that is prepared, whether on or off the premises, and sold for immediate consumption. This does not apply to food prepared off the premises and sold in the original sealed container, or the slicing of products into smaller portions.

10. Food products sold through a vending machine, pushcart, motor vehicle, or any other form of vehicle.

11. Candy and any similar product regarded as candy or confection, based on its normal use, as indicated on the label or advertising thereof.

12. Bakery products sold by bakeries, pastry shops, or like establishments having eating facilities, except when sold for consumption off the seller’s premises.

13. Food products served, prepared, or sold in or by restaurants, lunch counters, cafeterias, hotels, taverns, or other like places of business.

(d) As used in this subsection, the term:

1. “For consumption off the seller’s premises” means that the food or drink is intended by the customer to be consumed at a place away from the dealer’s premises.

2. “For consumption on the seller’s premises” means that the food or drink sold may be immediately consumed on the premises where the dealer conducts his or her business. In determining whether an item of food is sold for immediate consumption, the customary consumption practices prevailing at the selling facility shall be considered.

3. “Premises” shall be construed broadly, and means, but is not limited to, the lobby, aisle, or auditorium of a theater; the seating, aisle, or parking area of an arena, rink, or stadium; or the parking area of a drive-in or outdoor theater. The premises of a caterer with respect to catered meals or beverages shall be the place where such meals or beverages are served.

4. “Hot prepared food products” means those products, items, or components which have been prepared for sale in a heated condition and which are sold at any temperature that is higher than the air temperature of the room or place where they are sold. “Hot prepared food products,” for the purposes of this subsection, includes a combination of hot and cold food items or components where a single price has been established for the combination and the food products are sold in such combination, such as a hot meal, a hot specialty dish or serving, or a hot sandwich or hot pizza, including cold components or side items.

(e)1. Food or drinks not exempt under paragraphs (a), (b), (c), and (d) are exempt, notwithstanding those paragraphs, when purchased with food coupons or Special Supplemental Food Program for Women, Infants, and Children vouchers issued under authority of federal law.

2. This paragraph is effective only while federal law prohibits a state’s participation in the federal food coupon program or Special Supplemental Food Program for Women, Infants, and Children if there is an official determination that state or local sales taxes are collected within that state on purchases of food or drinks with such coupons.

3. This paragraph shall not apply to any food or drinks on which federal law shall permit sales taxes without penalty, such as termination of the state’s participation.

(f) The application of the tax on a package that contains exempt food products and taxable nonfood products depends upon the essential character of the complete package.

1. If the taxable items represent more than 25 percent of the cost of the complete package and a single charge is made, the entire sales price of the package is taxable. If the taxable items are separately stated, the separate charge for the taxable items is subject to tax.

2. If the taxable items represent 25 percent or less of the cost of the complete package and a single charge is made, the entire sales price of the package is exempt from tax. The person preparing the package is liable for the tax on the cost of the taxable items going into the complete package. If the taxable items are separately stated, the separate charge is subject to tax.

(2) EXEMPTIONS; MEDICAL.—

(a) There shall be exempt from the tax imposed by this chapter any medical products and supplies or medicine dispensed according to an individual prescription or prescriptions written by a prescriber authorized by law to prescribe medicinal drugs; hypodermic needles; hypodermic syringes; chemical compounds and test kits used for the diagnosis or treatment of human disease, illness, or injury; and common household remedies recommended and generally sold for internal or external use in the cure, mitigation, treatment, or prevention of illness or disease in human beings, but not including cosmetics or toilet articles, notwithstanding the presence of medicinal ingredients therein, according to a list prescribed and approved by the Department of Business and Professional Regulation, which list shall be certified to the Department of Revenue from time to time and included in the rules promulgated by the Department of Revenue. There shall also be exempt from the tax imposed by this chapter artificial eyes and limbs; orthopedic shoes; prescription eyeglasses and items incidental thereto or which become a part thereof; dentures; hearing aids; crutches; prosthetic and orthopedic appliances; and funerals. In addition, any items intended for one-time use which transfer essential optical characteristics to contact lenses shall be exempt from the tax imposed by this chapter; however, this exemption shall apply only after $100,000 of the tax imposed by this chapter on such items has been paid in any calendar year by a taxpayer who claims the exemption in such year. Funeral directors shall pay tax on all tangible personal property used by them in their business.

(b) For the purposes of this subsection:

1. “Prosthetic and orthopedic appliances” means any apparatus, instrument, device, or equipment used to replace or substitute for any missing part of the body, to alleviate the malfunction of any part of the body, or to assist any disabled person in leading a normal life by facilitating such person’s mobility. Such apparatus, instrument, device, or equipment shall be exempted according to an individual prescription or prescriptions written by a physician licensed under chapter 458, chapter 459, chapter 460, chapter 461, or chapter 466, or according to a list prescribed and approved by the Department of Health, which list shall be certified to the Department of Revenue from time to time and included in the rules promulgated by the Department of Revenue.

2. “Cosmetics” means articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body for cleansing, beautifying, promoting attractiveness, or altering the appearance and also means articles intended for use as a compound of any such articles, including, but not limited to, cold creams, suntan lotions, makeup, and body lotions.

3. “Toilet articles” means any article advertised or held out for sale for grooming purposes and those articles that are customarily used for grooming purposes, regardless of the name by which they may be known, including, but not limited to, soap, toothpaste, hair spray, shaving products, colognes, perfumes, shampoo, deodorant, and mouthwash.

4. “Prescription” includes any order for drugs or medicinal supplies written or transmitted by any means of communication by a duly licensed practitioner authorized by the laws of the state to prescribe such drugs or medicinal supplies and intended to be dispensed by a pharmacist. The term also includes an orally transmitted order by the lawfully designated agent of such practitioner. The term also includes an order written or transmitted by a practitioner licensed to practice in a jurisdiction other than this state, but only if the pharmacist called upon to dispense such order determines, in the exercise of his or her professional judgment, that the order is valid and necessary for the treatment of a chronic or recurrent illness. The term also includes a pharmacist’s order for a product selected from the formulary created pursuant to s. 465.186. A prescription may be retained in written form, or the pharmacist may cause it to be recorded in a data processing system, provided that such order can be produced in printed form upon lawful request.

(c) Chlorine shall not be exempt from the tax imposed by this chapter when used for the treatment of water in swimming pools.

(d) Lithotripters are exempt.

(e) Human organs are exempt.

(f) Sales of drugs to or by physicians, dentists, veterinarians, and hospitals in connection with medical treatment are exempt.

(g) Medical products and supplies used in the cure, mitigation, alleviation, prevention, or treatment of injury, disease, or incapacity which are temporarily or permanently incorporated into a patient or client by a practitioner of the healing arts licensed in the state are exempt.

(h) The purchase by a veterinarian of commonly recognized substances possessing curative or remedial properties which are ordered and dispensed as treatment for a diagnosed health disorder by or on the prescription of a duly licensed veterinarian, and which are applied to or consumed by animals for alleviation of pain or the cure or prevention of sickness, disease, or suffering are exempt. Also exempt are the purchase by a veterinarian of antiseptics, absorbent cotton, gauze for bandages, lotions, vitamins, and worm remedies.

(i) Sales of therapeutic veterinary diets specifically formulated to aid in the management of illness and disease of a diagnosed health disorder in an animal and which are only available from a licensed veterinarian are exempt from the tax imposed under this chapter.

(j) X-ray opaques, also known as opaque drugs and radiopaque, such as the various opaque dyes and barium sulphate, when used in connection with medical X rays for treatment of bodies of humans and animals, are exempt.

(k) Parts, special attachments, special lettering, and other like items that are added to or attached to tangible personal property so that a handicapped person can use them are exempt when such items are purchased by a person pursuant to an individual prescription.

(l) This subsection shall be strictly construed and enforced.

(3) EXEMPTIONS; CERTAIN FARM EQUIPMENT.—

(a) The tax may not be imposed on the sale, rental, lease, use, consumption, repair, or storage for use in this state of power farm equipment or irrigation equipment, including replacement parts and accessories for power farm equipment or irrigation equipment, which are used exclusively on a farm or in a forest in the agricultural production of crops or products produced by those agricultural industries included in s. 570.02(1), or for fire prevention and suppression work with respect to such crops or products. Harvesting may not be construed to include processing activities. This exemption is not forfeited by moving farm equipment between farms or forests.

(b) The tax may not be imposed on that portion of the sales price below $20,000 for a trailer weighing 12,000 pounds or less and purchased by a farmer for exclusive use in agricultural production or to transport farm products from his or her farm to the place where the farmer transfers ownership of the farm products to another. This exemption is not forfeited by using a trailer to transport the farmer’s farm equipment. The exemption provided under this paragraph does not apply to the lease or rental of a trailer.

(c) The exemptions provided in paragraphs (a) and (b) are not allowed unless the purchaser, renter, or lessee signs a certificate stating that the farm equipment is to be used exclusively as required under this subsection. Possession by a seller, lessor, or other dealer of a written certification by the purchaser, renter, or lessee certifying the purchaser’s, renter’s, or lessee’s entitlement to an exemption permitted by this subsection relieves the seller from the responsibility of collecting the tax on the nontaxable amounts, and the department shall look solely to the purchaser for recovery of such tax if it determines that the purchaser was not entitled to the exemption.

(4) EXEMPTIONS; ITEMS BEARING OTHER EXCISE TAXES, ETC.—

(a) Also exempt are:

1. Water delivered to the purchaser through pipes or conduits or delivered for irrigation purposes. The sale of drinking water in bottles, cans, or other containers, including water that contains minerals or carbonation in its natural state or water to which minerals have been added at a water treatment facility regulated by the Department of Environmental Protection or the Department of Health, is exempt. This exemption does not apply to the sale of drinking water in bottles, cans, or other containers if carbonation or flavorings, except those added at a water treatment facility, have been added. Water that has been enhanced by the addition of minerals and that does not contain any added carbonation or flavorings is also exempt.

2. All fuels used by a public or private utility, including any municipal corporation or rural electric cooperative association, in the generation of electric power or energy for sale. Fuel other than motor fuel and diesel fuel is taxable as provided in this chapter with the exception of fuel expressly exempt herein. Natural gas and natural gas fuel as defined in s. 206.9951(2) are exempt from the tax imposed by this chapter when placed into the fuel supply system of a motor vehicle. Effective July 1, 2013, natural gas used to generate electricity in a non-combustion fuel cell used in stationary equipment is exempt from the tax imposed by this chapter. Motor fuels and diesel fuels are taxable as provided in chapter 206, with the exception of those motor fuels and diesel fuels used by railroad locomotives or vessels to transport persons or property in interstate or foreign commerce, which are taxable under this chapter only to the extent provided herein. The basis of the tax shall be the ratio of intrastate mileage to interstate or foreign mileage traveled by the carrier’s railroad locomotives or vessels that were used in interstate or foreign commerce and that had at least some Florida mileage during the previous fiscal year of the carrier, such ratio to be determined at the close of the fiscal year of the carrier. However, during the fiscal year in which the carrier begins its initial operations in this state, the carrier’s mileage apportionment factor may be determined on the basis of an estimated ratio of anticipated miles in this state to anticipated total miles for that year, and subsequently, additional tax shall be paid on the motor fuel and diesel fuels, or a refund may be applied for, on the basis of the actual ratio of the carrier’s railroad locomotives’ or vessels’ miles in this state to its total miles for that year. This ratio shall be applied each month to the total Florida purchases made in this state of motor and diesel fuels to establish that portion of the total used and consumed in intrastate movement and subject to tax under this chapter. The basis for imposition of any discretionary surtax shall be set forth in s. 212.054. Fuels used exclusively in intrastate commerce do not qualify for the proration of tax.

3. The transmission or wheeling of electricity.

4. Dyed diesel fuel placed into the storage tank of a vessel used exclusively for the commercial fishing and aquacultural purposes listed in s. 206.41(4)(c)3.

(b) Alcoholic beverages and malt beverages are not exempt. The terms “alcoholic beverages” and “malt beverages” as used in this paragraph have the same meanings ascribed to them in ss. 561.01(4) and 563.01, respectively. It is determined by the Legislature that the classification of alcoholic beverages made in this paragraph for the purpose of extending the tax imposed by this chapter is reasonable and just, and it is intended that such tax be separate from, and in addition to, any other tax imposed on alcoholic beverages.

(5) EXEMPTIONS; ACCOUNT OF USE.—

(a) Items in agricultural use and certain nets.—There are exempt from the tax imposed by this chapter nets designed and used exclusively by commercial fisheries; disinfectants, fertilizers, insecticides, pesticides, herbicides, fungicides, and weed killers used for application on crops or groves, including commercial nurseries and home vegetable gardens, used in dairy barns or on poultry farms for the purpose of protecting poultry or livestock, or used directly on poultry or livestock; portable containers or movable receptacles in which portable containers are placed, used for processing farm products; field and garden seeds, including flower seeds; nursery stock, seedlings, cuttings, or other propagative material purchased for growing stock; seeds, seedlings, cuttings, and plants used to produce food for human consumption; cloth, plastic, and other similar materials used for shade, mulch, or protection from frost or insects on a farm; stakes used by a farmer to support plants during agricultural production; generators used on poultry farms; and liquefied petroleum gas or other fuel used to heat a structure in which started pullets or broilers are raised; however, such exemption is not allowed unless the purchaser or lessee signs a certificate stating that the item to be exempted is for the exclusive use designated herein. Also exempt are cellophane wrappers, glue for tin and glass (apiarists), mailing cases for honey, shipping cases, window cartons, and baling wire and twine used for baling hay, when used by a farmer to contain, produce, or process an agricultural commodity.

1(b) Machinery and equipment used to increase productive output.—

1. Industrial machinery and equipment purchased for exclusive use by a new business in spaceport activities as defined by s. 212.02 or for use in new businesses that manufacture, process, compound, or produce for sale items of tangible personal property at fixed locations are exempt from the tax imposed by this chapter upon an affirmative showing by the taxpayer to the satisfaction of the department that such items are used in a new business in this state. Such purchases must be made before the date the business first begins its productive operations, and delivery of the purchased item must be made within 12 months after that date.

2. Industrial machinery and equipment purchased for exclusive use by an expanding facility which is engaged in spaceport activities as defined by s. 212.02 or for use in expanding manufacturing facilities or plant units which manufacture, process, compound, or produce for sale items of tangible personal property at fixed locations in this state are exempt from any amount of tax imposed by this chapter upon an affirmative showing by the taxpayer to the satisfaction of the department that such items are used to increase the productive output of such expanded facility or business by not less than 5 percent.

3.a. To receive an exemption provided by subparagraph 1. or subparagraph 2., a qualifying business entity shall apply to the department for a temporary tax exemption permit. The application shall state that a new business exemption or expanded business exemption is being sought. Upon a tentative affirmative determination by the department pursuant to subparagraph 1. or subparagraph 2., the department shall issue such permit.

b. The applicant shall maintain all necessary books and records to support the exemption. Upon completion of purchases of qualified machinery and equipment pursuant to subparagraph 1. or subparagraph 2., the temporary tax permit shall be delivered to the department or returned to the department by certified or registered mail.

c. If, in a subsequent audit conducted by the department, it is determined that the machinery and equipment purchased as exempt under subparagraph 1. or subparagraph 2. did not meet the criteria mandated by this paragraph or if commencement of production did not occur, the amount of taxes exempted at the time of purchase shall immediately be due and payable to the department by the business entity, together with the appropriate interest and penalty, computed from the date of purchase, in the manner prescribed by this chapter.

d. If a qualifying business entity fails to apply for a temporary exemption permit or if the tentative determination by the department required to obtain a temporary exemption permit is negative, a qualifying business entity shall receive the exemption provided in subparagraph 1. or subparagraph 2. through a refund of previously paid taxes. No refund may be made for such taxes unless the criteria mandated by subparagraph 1. or subparagraph 2. have been met and commencement of production has occurred.

4. The department shall adopt rules governing applications for, issuance of, and the form of temporary tax exemption permits; provisions for recapture of taxes; and the manner and form of refund applications, and may establish guidelines as to the requisites for an affirmative showing of increased productive output, commencement of production, and qualification for exemption.

5. The exemptions provided in subparagraphs 1. and 2. do not apply to machinery or equipment purchased or used by electric utility companies, communications companies, oil or gas exploration or production operations, publishing firms that do not export at least 50 percent of their finished product out of the state, any firm subject to regulation by the Division of Hotels and Restaurants of the Department of Business and Professional Regulation, or any firm that does not manufacture, process, compound, or produce for sale items of tangible personal property or that does not use such machinery and equipment in spaceport activities as required by this paragraph. The exemptions provided in subparagraphs 1. and 2. shall apply to machinery and equipment purchased for use in phosphate or other solid minerals severance, mining, or processing operations.

6. For the purposes of the exemptions provided in subparagraphs 1. and 2., these terms have the following meanings:

a. “Industrial machinery and equipment” means tangible personal property or other property that has a depreciable life of 3 years or more and that is used as an integral part in the manufacturing, processing, compounding, or production of tangible personal property for sale or is exclusively used in spaceport activities. A building and its structural components are not industrial machinery and equipment unless the building or structural component is so closely related to the industrial machinery and equipment that it houses or supports that the building or structural component can be expected to be replaced when the machinery and equipment are replaced. Heating and air-conditioning systems are not industrial machinery and equipment unless the sole justification for their installation is to meet the requirements of the production process, even though the system may provide incidental comfort to employees or serve, to an insubstantial degree, nonproduction activities. The term includes parts and accessories only to the extent that the exemption thereof is consistent with the provisions of this paragraph.

b. “Productive output” means the number of units actually produced by a single plant, operation, or product line in a single continuous 12-month period, irrespective of sales. Increases in productive output shall be measured by the output for 12 continuous months selected by the expanding business after completion of the installation of such machinery or equipment over the output for the 12 continuous months immediately preceding such installation. However, in no case may such time period begin later than 2 years after completion of the installation of the new machinery and equipment. The units used to measure productive output shall be physically comparable between the two periods, irrespective of sales.

(c) Machinery and equipment used in production of electrical or steam energy.—

1. The purchase of machinery and equipment for use at a fixed location which machinery and equipment are necessary in the production of electrical or steam energy resulting from the burning of boiler fuels other than residual oil is exempt from the tax imposed by this chapter. Such electrical or steam energy must be primarily for use in manufacturing, processing, compounding, or producing for sale items of tangible personal property in this state. Use of a de minimis amount of residual fuel to facilitate the burning of nonresidual fuel shall not reduce the exemption otherwise available under this paragraph.

2. In facilities where machinery and equipment are necessary to burn both residual and nonresidual fuels, the exemption shall be prorated. Such proration shall be based upon the production of electrical or steam energy from nonresidual fuels as a percentage of electrical or steam energy from all fuels. If it is determined that 15 percent or less of all electrical or steam energy generated was produced by burning residual fuel, the full exemption shall apply. Purchasers claiming a partial exemption shall obtain such exemption by refund of taxes paid, or as otherwise provided in the department’s rules.

3. The department may adopt rules that provide for implementation of this exemption. Purchasers of machinery and equipment qualifying for the exemption provided in this paragraph shall furnish the vendor with an affidavit stating that the item or items to be exempted are for the use designated herein. Any person furnishing a false affidavit to the vendor for the purpose of evading payment of any tax imposed under this chapter shall be subject to the penalty set forth in s. 212.085 and as otherwise provided by law. Purchasers with self-accrual authority shall maintain all documentation necessary to prove the exempt status of purchases.

(d) Machinery and equipment used under federal procurement contract.—

1. Industrial machinery and equipment purchased by an expanding business which manufactures tangible personal property pursuant to federal procurement regulations at fixed locations in this state are exempt from the tax imposed in this chapter upon an affirmative showing by the taxpayer to the satisfaction of the department that such items are used to increase the implicit productive output of the expanded business by not less than 10 percent. The percentage of increase is measured as deflated implicit productive output for the calendar year during which the installation of the machinery or equipment is completed or during which commencement of production utilizing such items is begun divided by the implicit productive output for the preceding calendar year. In no case may the commencement of production begin later than 2 years following completion of installation of the machinery or equipment.

2. The amount of the exemption allowed shall equal the taxes otherwise imposed by this chapter on qualifying industrial machinery or equipment reduced by the percentage of gross receipts from cost-reimbursement type contracts attributable to the plant or operation to total gross receipts so attributable, accrued for the year of completion or commencement.

3. The exemption provided by this paragraph shall inure to the taxpayer only through refund of previously paid taxes. Such refund shall be made within 30 days of formal approval by the department of the taxpayer’s application, which application may be made on an annual basis following installation of the machinery or equipment.

4. For the purposes of this paragraph, the term:

a. “Cost-reimbursement type contracts” has the same meaning as in 232 C.F.R. s. 3-405.

b. “Deflated implicit productive output” means the product of implicit productive output times the quotient of the national defense implicit price deflator for the preceding calendar year divided by the deflator for the year of completion or commencement.

c. “Eligible costs” means the total direct and indirect costs, as defined in 332 C.F.R. ss. 15-202 and 15-203, excluding general and administrative costs, selling expenses, and profit, defined by the uniform cost-accounting standards adopted by the Cost-Accounting Standards Board created pursuant to 450 U.S.C. s. 2168.

d. “Implicit productive output” means the annual eligible costs attributable to all contracts or subcontracts subject to federal procurement regulations of the single plant or operation at which the machinery or equipment is used.

e. “Industrial machinery and equipment” means tangible personal property or other property that has a depreciable life of 3 years or more, that qualifies as an eligible cost under federal procurement regulations, and that is used as an integral part of the process of production of tangible personal property. A building and its structural components are not industrial machinery and equipment unless the building or structural component is so closely related to the industrial machinery and equipment that it houses or supports that the building or structural component can be expected to be replaced when the machinery and equipment are replaced. Heating and air-conditioning systems are not industrial machinery and equipment unless the sole justification for their installation is to meet the requirements of the production process, even though the system may provide incidental comfort to employees or serve, to an insubstantial degree, nonproduction activities. The term includes parts and accessories only to the extent that the exemption of such parts and accessories is consistent with the provisions of this paragraph.

f. “National defense implicit price deflator” means the national defense implicit price deflator for the gross national product as determined by the Bureau of Economic Analysis of the United States Department of Commerce.

5. The exclusions provided in subparagraph (b)5. apply to this exemption. This exemption applies only to machinery or equipment purchased pursuant to production contracts with the United States Department of Defense and Armed Forces, the National Aeronautics and Space Administration, and other federal agencies for which the contracts are classified for national security reasons. In no event shall the provisions of this paragraph apply to any expanding business the increase in productive output of which could be measured under the provisions of sub-subparagraph (b)6.b. as physically comparable between the two periods.

1(e) Gas or electricity used for certain agricultural purposes.—

1. Butane gas, propane gas, natural gas, and all other forms of liquefied petroleum gases are exempt from the tax imposed by this chapter if used in any tractor, vehicle, or other farm equipment which is used exclusively on a farm or for processing farm products on the farm and no part of which gas is used in any vehicle or equipment driven or operated on the public highways of this state. This restriction does not apply to the movement of farm vehicles or farm equipment between farms. The transporting of bees by water and the operating of equipment used in the apiary of a beekeeper is also deemed an exempt use.

2. Electricity used directly or indirectly for production, packing, or processing of agricultural products on the farm, or used directly or indirectly in a packinghouse, is exempt from the tax imposed by this chapter. As used in this subsection, the term “packinghouse” means any building or structure where fruits, vegetables, or meat from cattle or hogs is packed or otherwise prepared for market or shipment in fresh form for wholesale distribution. The exemption does not apply to electricity used in buildings or structures where agricultural products are sold at retail. This exemption applies only if the electricity used for the exempt purposes is separately metered. If the electricity is not separately metered, it is conclusively presumed that some portion of the electricity is used for a nonexempt purpose, and all of the electricity used for such purposes is taxable.

(f) Motion picture or video equipment used in motion picture or television production activities and sound recording equipment used in the production of master tapes and master records.—

1. Motion picture or video equipment and sound recording equipment purchased or leased for use in this state in production activities is exempt from the tax imposed by this chapter. The exemption provided by this paragraph shall inure to the taxpayer upon presentation of the certificate of exemption issued to the taxpayer under the provisions of s. 288.1258.

2. For the purpose of the exemption provided in subparagraph 1.:

a. “Motion picture or video equipment” and “sound recording equipment” includes only tangible personal property or other property that has a depreciable life of 3 years or more and that is used by the lessee or purchaser exclusively as an integral part of production activities; however, motion picture or video equipment and sound recording equipment does not include supplies, tape, records, film, or video tape used in productions or other similar items; vehicles or vessels; or general office equipment not specifically suited to production activities. In addition, the term does not include equipment purchased or leased by television or radio broadcasting or cable companies licensed by the Federal Communications Commission. Furthermore, a building and its structural components are not motion picture or video equipment and sound recording equipment unless the building or structural component is so closely related to the motion picture or video equipment and sound recording equipment that it houses or supports that the building or structural component can be expected to be replaced when the motion picture or video equipment and sound recording equipment are replaced. Heating and air-conditioning systems are not motion picture or video equipment and sound recording equipment unless the sole justification for their installation is to meet the requirements of the production activities, even though the system may provide incidental comfort to employees or serve, to an insubstantial degree, nonproduction activities.

b. “Production activities” means activities directed toward the preparation of a:

(I) Master tape or master record embodying sound; or

(II) Motion picture or television production which is produced for theatrical, commercial, advertising, or educational purposes and utilizes live or animated actions or a combination of live and animated actions. The motion picture or television production shall be commercially produced for sale or for showing on screens or broadcasting on television and may be on film or video tape.

5(g) Building materials used in the rehabilitation of real property located in an enterprise zone.—

1. Building materials used in the rehabilitation of real property located in an enterprise zone are exempt from the tax imposed by this chapter upon an affirmative showing to the satisfaction of the department that the items have been used for the rehabilitation of real property located in an enterprise zone. Except as provided in subparagraph 2., this exemption inures to the owner, lessee, or lessor at the time the real property is rehabilitated, but only through a refund of previously paid taxes. To receive a refund pursuant to this paragraph, the owner, lessee, or lessor of the rehabilitated real property must file an application under oath with the governing body or enterprise zone development agency having jurisdiction over the enterprise zone where the business is located, as applicable. A single application for a refund may be submitted for multiple, contiguous parcels that were part of a single parcel that was divided as part of the rehabilitation of the property. All other requirements of this paragraph apply to each parcel on an individual basis. The application must include:

a. The name and address of the person claiming the refund.

b. An address and assessment roll parcel number of the rehabilitated real property for which a refund of previously paid taxes is being sought.

c. A description of the improvements made to accomplish the rehabilitation of the real property.

d. A copy of a valid building permit issued by the county or municipal building department for the rehabilitation of the real property.

e. A sworn statement, under penalty of perjury, from the general contractor licensed in this state with whom the applicant contracted to make the improvements necessary to rehabilitate the real property, which lists the building materials used to rehabilitate the real property, the actual cost of the building materials, and the amount of sales tax paid in this state on the building materials. If a general contractor was not used, the applicant, not a general contractor, shall make the sworn statement required by this sub-subparagraph. Copies of the invoices that evidence the purchase of the building materials used in the rehabilitation and the payment of sales tax on the building materials must be attached to the sworn statement provided by the general contractor or by the applicant. Unless the actual cost of building materials used in the rehabilitation of real property and the payment of sales taxes is documented by a general contractor or by the applicant in this manner, the cost of the building materials is deemed to be an amount equal to 40 percent of the increase in assessed value for ad valorem tax purposes.

f. The identifying number assigned pursuant to s. 290.0065 to the enterprise zone in which the rehabilitated real property is located.

g. A certification by the local building code inspector that the improvements necessary to rehabilitate the real property are substantially completed.

h. A statement of whether the business is a small business as defined by s. 288.703.

i. If applicable, the name and address of each permanent employee of the business, including, for each employee who is a resident of an enterprise zone, the identifying number assigned pursuant to s. 290.0065 to the enterprise zone in which the employee resides.

2. This exemption inures to a municipality, county, other governmental unit or agency, or nonprofit community-based organization through a refund of previously paid taxes if the building materials used in the rehabilitation are paid for from the funds of a community development block grant, State Housing Initiatives Partnership Program, or similar grant or loan program. To receive a refund, a municipality, county, other governmental unit or agency, or nonprofit community-based organization must file an application that includes the same information required in subparagraph 1. In addition, the application must include a sworn statement signed by the chief executive officer of the municipality, county, other governmental unit or agency, or nonprofit community-based organization seeking a refund which states that the building materials for which a refund is sought were funded by a community development block grant, State Housing Initiatives Partnership Program, or similar grant or loan program.

3. Within 10 working days after receipt of an application, the governing body or enterprise zone development agency shall review the application to determine if it contains all the information required by subparagraph 1. or subparagraph 2. and meets the criteria set out in this paragraph. The governing body or agency shall certify all applications that contain the required information and are eligible to receive a refund. If applicable, the governing body or agency shall also certify if 20 percent of the employees of the business are residents of an enterprise zone, excluding temporary and part-time employees. The certification must be in writing, and a copy of the certification shall be transmitted to the executive director of the department. The applicant is responsible for forwarding a certified application to the department within the time specified in subparagraph 4.

4. An application for a refund must be submitted to the department within 6 months after the rehabilitation of the property is deemed to be substantially completed by the local building code inspector or by November 1 after the rehabilitated property is first subject to assessment.

5. Only one exemption through a refund of previously paid taxes for the rehabilitation of real property is permitted for any single parcel of property unless there is a change in ownership, a new lessor, or a new lessee of the real property. A refund may not be granted unless the amount to be refunded exceeds $500. A refund may not exceed the lesser of 97 percent of the Florida sales or use tax paid on the cost of the building materials used in the rehabilitation of the real property as determined pursuant to sub-subparagraph 1.e. or $5,000, or, if at least 20 percent of the employees of the business are residents of an enterprise zone, excluding temporary and part-time employees, the amount of refund may not exceed the lesser of 97 percent of the sales tax paid on the cost of the building materials or $10,000. A refund shall be made within 30 days after formal approval by the department of the application for the refund.

6. The department shall adopt rules governing the manner and form of refund applications and may establish guidelines as to the requisites for an affirmative showing of qualification for exemption under this paragraph.

7. The department shall deduct an amount equal to 10 percent of each refund granted under this paragraph from the amount transferred into the Local Government Half-cent Sales Tax Clearing Trust Fund pursuant to s. 212.20 for the county area in which the rehabilitated real property is located and shall transfer that amount to the General Revenue Fund.

8. For the purposes of the exemption provided in this paragraph, the term:

a. “Building materials” means tangible personal property that becomes a component part of improvements to real property.

b. “Real property” has the same meaning as provided in s. 192.001(12), except that the term does not include a condominium parcel or condominium property as defined in s. 718.103.

c. “Rehabilitation of real property” means the reconstruction, renovation, restoration, rehabilitation, construction, or expansion of improvements to real property.

d. “Substantially completed” has the same meaning as provided in s. 192.042(1).

9. This paragraph expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

5(h) Business property used in an enterprise zone.—

1. Business property purchased for use by businesses located in an enterprise zone which is subsequently used in an enterprise zone shall be exempt from the tax imposed by this chapter. This exemption inures to the business only through a refund of previously paid taxes. A refund shall be authorized upon an affirmative showing by the taxpayer to the satisfaction of the department that the requirements of this paragraph have been met.

2. To receive a refund, the business must file under oath with the governing body or enterprise zone development agency having jurisdiction over the enterprise zone where the business is located, as applicable, an application which includes:

a. The name and address of the business claiming the refund.

b. The identifying number assigned pursuant to s. 290.0065 to the enterprise zone in which the business is located.

c. A specific description of the property for which a refund is sought, including its serial number or other permanent identification number.

d. The location of the property.

e. The sales invoice or other proof of purchase of the property, showing the amount of sales tax paid, the date of purchase, and the name and address of the sales tax dealer from whom the property was purchased.

f. Whether the business is a small business as defined by s. 288.703.

g. If applicable, the name and address of each permanent employee of the business, including, for each employee who is a resident of an enterprise zone, the identifying number assigned pursuant to s. 290.0065 to the enterprise zone in which the employee resides.

3. Within 10 working days after receipt of an application, the governing body or enterprise zone development agency shall review the application to determine if it contains all the information required pursuant to subparagraph 2. and meets the criteria set out in this paragraph. The governing body or agency shall certify all applications that contain the information required pursuant to subparagraph 2. and meet the criteria set out in this paragraph as eligible to receive a refund. If applicable, the governing body or agency shall also certify if 20 percent of the employees of the business are residents of an enterprise zone, excluding temporary and part-time employees. The certification shall be in writing, and a copy of the certification shall be transmitted to the executive director of the Department of Revenue. The business shall be responsible for forwarding a certified application to the department within the time specified in subparagraph 4.

4. An application for a refund pursuant to this paragraph must be submitted to the department within 6 months after the tax is due on the business property that is purchased.

5. The amount refunded on purchases of business property under this paragraph shall be the lesser of 97 percent of the sales tax paid on such business property or $5,000, or, if no less than 20 percent of the employees of the business are residents of an enterprise zone, excluding temporary and part-time employees, the amount refunded on purchases of business property under this paragraph shall be the lesser of 97 percent of the sales tax paid on such business property or $10,000. A refund approved pursuant to this paragraph shall be made within 30 days after formal approval by the department of the application for the refund. A refund may not be granted under this paragraph unless the amount to be refunded exceeds $100 in sales tax paid on purchases made within a 60-day time period.

6. The department shall adopt rules governing the manner and form of refund applications and may establish guidelines as to the requisites for an affirmative showing of qualification for exemption under this paragraph.

7. If the department determines that the business property is used outside an enterprise zone within 3 years from the date of purchase, the amount of taxes refunded to the business purchasing such business property shall immediately be due and payable to the department by the business, together with the appropriate interest and penalty, computed from the date of purchase, in the manner provided by this chapter. Notwithstanding this subparagraph, business property used exclusively in:

a. Licensed commercial fishing vessels,

b. Fishing guide boats, or

c. Ecotourism guide boats

that leave and return to a fixed location within an area designated under s. 379.2353, Florida Statutes 2010, are eligible for the exemption provided under this paragraph if all requirements of this paragraph are met. Such vessels and boats must be owned by a business that is eligible to receive the exemption provided under this paragraph. This exemption does not apply to the purchase of a vessel or boat.

8. The department shall deduct an amount equal to 10 percent of each refund granted under this paragraph from the amount transferred into the Local Government Half-cent Sales Tax Clearing Trust Fund pursuant to s. 212.20 for the county area in which the business property is located and shall transfer that amount to the General Revenue Fund.

9. For the purposes of this exemption, “business property” means new or used property defined as “recovery property” in 6s. 168(c) of the Internal Revenue Code of 1954, as amended, except:

a. Property classified as 3-year property under 7s. 168(c)(2)(A) of the Internal Revenue Code of 1954, as amended;

b. Industrial machinery and equipment as defined in sub-subparagraph (b)6.a. and eligible for exemption under paragraph (b);

c. Building materials as defined in sub-subparagraph (g)8.a.; and

d. Business property having a sales price of under $5,000 per unit.

10. This paragraph expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(i) Aircraft modification services.—There shall be exempt from the tax imposed by this chapter all charges for aircraft modification services, including parts and equipment furnished or installed in connection therewith, performed under authority of a supplemental type certificate issued by the Federal Aviation Administration.

(j) Machinery and equipment used in semiconductor, defense, or space technology production.—

1.a. Industrial machinery and equipment used in semiconductor technology facilities certified under subparagraph 5. to manufacture, process, compound, or produce semiconductor technology products for sale or for use by these facilities are exempt from the tax imposed by this chapter. For purposes of this paragraph, industrial machinery and equipment includes molds, dies, machine tooling, other appurtenances or accessories to machinery and equipment, testing equipment, test beds, computers, and software, whether purchased or self-fabricated, and, if self-fabricated, includes materials and labor for design, fabrication, and assembly.

b. Industrial machinery and equipment used in defense or space technology facilities certified under subparagraph 5. to design, manufacture, assemble, process, compound, or produce defense technology products or space technology products for sale or for use by these facilities are exempt from the tax imposed by this chapter.

2. Building materials purchased for use in manufacturing or expanding clean rooms in semiconductor-manufacturing facilities are exempt from the tax imposed by this chapter.

3. In addition to meeting the criteria mandated by subparagraph 1. or subparagraph 2., a business must be certified by the Department of Economic Opportunity in order to qualify for exemption under this paragraph.

4. For items purchased tax-exempt pursuant to this paragraph, possession of a written certification from the purchaser, certifying the purchaser’s entitlement to the exemption, relieves the seller of the responsibility of collecting the tax on the sale of such items, and the department shall look solely to the purchaser for recovery of the tax if it determines that the purchaser was not entitled to the exemption.

5.a. To be eligible to receive the exemption provided by subparagraph 1. or subparagraph 2., a qualifying business entity shall initially apply to Enterprise Florida, Inc. The original certification is valid for a period of 2 years. In lieu of submitting a new application, the original certification may be renewed biennially by submitting to the Department of Economic Opportunity a statement, certified under oath, that there has not been a material change in the conditions or circumstances entitling the business entity to the original certification. The initial application and the certification renewal statement shall be developed by the Department of Economic Opportunity.

b. The Division of Strategic Business Development of the Department of Economic Opportunity shall review each submitted initial application and determine whether or not the application is complete within 5 working days. Once complete, the division shall, within 10 working days, evaluate the application and recommend approval or disapproval to the Department of Economic Opportunity.

c. Upon receipt of the initial application and recommendation from the division or upon receipt of a certification renewal statement, the Department of Economic Opportunity shall certify within 5 working days those applicants who are found to meet the requirements of this section and notify the applicant of the original certification or certification renewal. If the Department of Economic Opportunity finds that the applicant does not meet the requirements, it shall notify the applicant and Enterprise Florida, Inc., within 10 working days that the application for certification has been denied and the reasons for denial. The Department of Economic Opportunity has final approval authority for certification under this section.

d. The initial application and certification renewal statement must indicate, for program evaluation purposes only, the average number of full-time equivalent employees at the facility over the preceding calendar year, the average wage and benefits paid to those employees over the preceding calendar year, the total investment made in real and tangible personal property over the preceding calendar year, and the total value of tax-exempt purchases and taxes exempted during the previous year. The department shall assist the Department of Economic Opportunity in evaluating and verifying information provided in the application for exemption.

e. The Department of Economic Opportunity may use the information reported on the initial application and certification renewal statement for evaluation purposes only.

6. A business certified to receive this exemption may elect to designate one or more state universities or community colleges as recipients of up to 100 percent of the amount of the exemption. To receive these funds, the institution must agree to match the funds with equivalent cash, programs, services, or other in-kind support on a one-to-one basis for research and development projects requested by the certified business. The rights to any patents, royalties, or real or intellectual property must be vested in the business unless otherwise agreed to by the business and the university or community college.

7. As used in this paragraph, the term:

a. “Semiconductor technology products” means raw semiconductor wafers or semiconductor thin films that are transformed into semiconductor memory or logic wafers, including wafers containing mixed memory and logic circuits; related assembly and test operations; active-matrix flat panel displays; semiconductor chips; semiconductor lasers; optoelectronic elements; and related semiconductor technology products as determined by the Department of Economic Opportunity.

b. “Clean rooms” means manufacturing facilities enclosed in a manner that meets the clean manufacturing requirements necessary for high-technology semiconductor-manufacturing environments.

c. “Defense technology products” means products that have a military application, including, but not limited to, weapons, weapons systems, guidance systems, surveillance systems, communications or information systems, munitions, aircraft, vessels, or boats, or components thereof, which are intended for military use and manufactured in performance of a contract with the United States Department of Defense or the military branch of a recognized foreign government or a subcontract thereunder which relates to matters of national defense.

d. “Space technology products” means products that are specifically designed or manufactured for application in space activities, including, but not limited to, space launch vehicles, space flight vehicles, missiles, satellites or research payloads, avionics, and associated control systems and processing systems and components of any of the foregoing. The term does not include products that are designed or manufactured for general commercial aviation or other uses even though those products may also serve an incidental use in space applications.

(k) Samples.—Paint color card samples, flooring and wall samples, fabric swatch samples, window covering samples, and similar samples, when such samples serve no useful purpose other than as a comparison of color, texture, or design; are provided by the manufacturer to a dealer or ultimate consumer for no charge; and are given away by the dealer to the ultimate consumer for no charge, are exempt.

(l) Growth enhancers or performance enhancers for cattle.—There is exempt from the tax imposed by this chapter the sale of performance-enhancing or growth-enhancing products for cattle.

(m) Educational materials purchased by certain child care facilities.—Educational materials, such as glue, paper, paints, crayons, unique craft items, scissors, books, and educational toys, purchased by a child care facility that meets the standards delineated in s. 402.305, is licensed under s. 402.308, holds a current Gold Seal Quality Care designation pursuant to s. 402.281, and provides basic health insurance to all employees are exempt from the taxes imposed by this chapter. For purposes of this paragraph, the term “basic health insurance” shall be defined and promulgated in rules developed jointly by the Department of Children and Families, the Agency for Health Care Administration, and the Financial Services Commission.

(n) Materials for construction of single-family homes in certain areas.—

1. As used in this paragraph, the term:

a. “Building materials” means tangible personal property that becomes a component part of a qualified home.

b. “Qualified home” means a single-family home having an appraised value of no more than $160,000 which is located in an enterprise zone, empowerment zone, or Front Porch Florida Community and which is constructed and occupied by the owner thereof for residential purposes.

c. “Substantially completed” has the same meaning as provided in s. 192.042(1).

2. Building materials used in the construction of a qualified home and the costs of labor associated with the construction of a qualified home are exempt from the tax imposed by this chapter upon an affirmative showing to the satisfaction of the department that the requirements of this paragraph have been met. This exemption inures to the owner through a refund of previously paid taxes. To receive this refund, the owner must file an application under oath with the department which includes:

a. The name and address of the owner.

b. The address and assessment roll parcel number of the home for which a refund is sought.

c. A copy of the building permit issued for the home.

d. A certification by the local building code inspector that the home is substantially completed.

e. A sworn statement, under penalty of perjury, from the general contractor licensed in this state with whom the owner contracted to construct the home, which statement lists the building materials used in the construction of the home and the actual cost thereof, the labor costs associated with such construction, and the amount of sales tax paid on these materials and labor costs. If a general contractor was not used, the owner shall provide this information in a sworn statement, under penalty of perjury. Copies of invoices evidencing payment of sales tax must be attached to the sworn statement.

f. A sworn statement, under penalty of perjury, from the owner affirming that he or she is occupying the home for residential purposes.

3. An application for a refund under this paragraph must be submitted to the department within 6 months after the date the home is deemed to be substantially completed by the local building code inspector. Within 30 working days after receipt of the application, the department shall determine if it meets the requirements of this paragraph. A refund approved pursuant to this paragraph shall be made within 30 days after formal approval of the application by the department.

4. The department shall establish by rule an application form and criteria for establishing eligibility for exemption under this paragraph.

5. The exemption shall apply to purchases of materials on or after July 1, 2000.

(o) Building materials in redevelopment projects.—

1. As used in this paragraph, the term:

a. “Building materials” means tangible personal property that becomes a component part of a housing project or a mixed-use project.

b. “Housing project” means the conversion of an existing manufacturing or industrial building to a housing unit which is in an urban high-crime area, an enterprise zone, an empowerment zone, a Front Porch Florida Community, a designated brownfield site for which a rehabilitation agreement with the Department of Environmental Protection or a local government delegated by the Department of Environmental Protection has been executed under s. 376.80 and any abutting real property parcel within a brownfield area, or an urban infill area; and in which the developer agrees to set aside at least 20 percent of the housing units in the project for low-income and moderate-income persons or the construction in a designated brownfield area of affordable housing for persons described in s. 420.0004(9), (11), (12), or (17) or in s. 159.603(7).

c. “Mixed-use project” means the conversion of an existing manufacturing or industrial building to mixed-use units that include artists’ studios, art and entertainment services, or other compatible uses. A mixed-use project must be located in an urban high-crime area, an enterprise zone, an empowerment zone, a Front Porch Florida Community, a designated brownfield site for which a rehabilitation agreement with the Department of Environmental Protection or a local government delegated by the Department of Environmental Protection has been executed under s. 376.80 and any abutting real property parcel within a brownfield area, or an urban infill area; and the developer must agree to set aside at least 20 percent of the square footage of the project for low-income and moderate-income housing.

d. “Substantially completed” has the same meaning as provided in s. 192.042(1).

2. Building materials used in the construction of a housing project or mixed-use project are exempt from the tax imposed by this chapter upon an affirmative showing to the satisfaction of the department that the requirements of this paragraph have been met. This exemption inures to the owner through a refund of previously paid taxes. To receive this refund, the owner must file an application under oath with the department which includes:

a. The name and address of the owner.

b. The address and assessment roll parcel number of the project for which a refund is sought.

c. A copy of the building permit issued for the project.

d. A certification by the local building code inspector that the project is substantially completed.

e. A sworn statement, under penalty of perjury, from the general contractor licensed in this state with whom the owner contracted to construct the project, which statement lists the building materials used in the construction of the project and the actual cost thereof, and the amount of sales tax paid on these materials. If a general contractor was not used, the owner shall provide this information in a sworn statement, under penalty of perjury. Copies of invoices evidencing payment of sales tax must be attached to the sworn statement.

3. An application for a refund under this paragraph must be submitted to the department within 6 months after the date the project is deemed to be substantially completed by the local building code inspector. Within 30 working days after receipt of the application, the department shall determine if it meets the requirements of this paragraph. A refund approved pursuant to this paragraph shall be made within 30 days after formal approval of the application by the department.

4. The department shall establish by rule an application form and criteria for establishing eligibility for exemption under this paragraph.

5. The exemption shall apply to purchases of materials on or after July 1, 2000.

(p) Community contribution tax credit for donations.—

1. Authorization.—Persons who are registered with the department under s. 212.18 to collect or remit sales or use tax and who make donations to eligible sponsors are eligible for tax credits against their state sales and use tax liabilities as provided in this paragraph:

a. The credit shall be computed as 50 percent of the person’s approved annual community contribution.

b. The credit shall be granted as a refund against state sales and use taxes reported on returns and remitted in the 12 months preceding the date of application to the department for the credit as required in sub-subparagraph 3.c. If the annual credit is not fully used through such refund because of insufficient tax payments during the applicable 12-month period, the unused amount may be included in an application for a refund made pursuant to sub-subparagraph 3.c. in subsequent years against the total tax payments made for such year. Carryover credits may be applied for a 3-year period without regard to any time limitation that would otherwise apply under s. 215.26.

c. A person may not receive more than $200,000 in annual tax credits for all approved community contributions made in any one year.

d. All proposals for the granting of the tax credit require the prior approval of the Department of Economic Opportunity.

e. The total amount of tax credits which may be granted for all programs approved under this paragraph, s. 220.183, and s. 624.5105 is $18.4 million in the 2015-2016 fiscal year, $21.4 million in the 2016-2017 fiscal year, and $21.4 million in the 2017-2018 fiscal year for projects that provide housing opportunities for persons with special needs or homeownership opportunities for low-income households or very-low-income households and $3.5 million annually for all other projects. As used in this paragraph, the term “person with special needs” has the same meaning as in s. 420.0004 and the terms “low-income person,” “low-income household,” “very-low-income person,” and “very-low-income household” have the same meanings as in s. 420.9071.

f. A person who is eligible to receive the credit provided in this paragraph, s. 220.183, or s. 624.5105 may receive the credit only under one section of the person’s choice.

2. Eligibility requirements.—

a. A community contribution by a person must be in the following form:

(I) Cash or other liquid assets;

(II) Real property, including 100 percent ownership of a real property holding company;

(III) Goods or inventory; or

(IV) Other physical resources identified by the Department of Economic Opportunity.

For purposes of this subparagraph, the term “real property holding company” means a Florida entity, such as a Florida limited liability company, that is wholly owned by the person; is the sole owner of real property, as defined in s. 192.001(12), located in the state; is disregarded as an entity for federal income tax purposes pursuant to 26 C.F.R. s. 301.7701-3(b)(1)(ii); and at the time of contribution to an eligible sponsor, has no material assets other than the real property and any other property that qualifies as a community contribution.

b. All community contributions must be reserved exclusively for use in a project. As used in this sub-subparagraph, the term “project” means activity undertaken by an eligible sponsor which is designed to construct, improve, or substantially rehabilitate housing that is affordable to low-income households or very-low-income households; designed to provide housing opportunities for persons with special needs; designed to provide commercial, industrial, or public resources and facilities; or designed to improve entrepreneurial and job-development opportunities for low-income persons. A project may be the investment necessary to increase access to high-speed broadband capability in a rural community that had an enterprise zone designated pursuant to chapter 290 as of May 1, 2015, including projects that result in improvements to communications assets that are owned by a business. A project may include the provision of museum educational programs and materials that are directly related to a project approved between January 1, 1996, and December 31, 1999, and located in an area which was in an enterprise zone designated pursuant to s. 290.0065 as of May 1, 2015. This paragraph does not preclude projects that propose to construct or rehabilitate housing for low-income households or very-low-income households on scattered sites or housing opportunities for persons with special needs. With respect to housing, contributions may be used to pay the following eligible special needs, low-income, and very-low-income housing-related activities:

(I) Project development impact and management fees for special needs, low-income, or very-low-income housing projects;

(II) Down payment and closing costs for persons with special needs, low-income persons, and very-low-income persons;

(III) Administrative costs, including housing counseling and marketing fees, not to exceed 10 percent of the community contribution, directly related to special needs, low-income, or very-low-income projects; and

(IV) Removal of liens recorded against residential property by municipal, county, or special district local governments if satisfaction of the lien is a necessary precedent to the transfer of the property to a low-income person or very-low-income person for the purpose of promoting home ownership. Contributions for lien removal must be received from a nonrelated third party.

c. The project must be undertaken by an “eligible sponsor,” which includes:

(I) A community action program;

(II) A nonprofit community-based development organization whose mission is the provision of housing for persons with specials needs, low-income households, or very-low-income households or increasing entrepreneurial and job-development opportunities for low-income persons;

(III) A neighborhood housing services corporation;

(IV) A local housing authority created under chapter 421;

(V) A community redevelopment agency created under s. 163.356;

(VI) A historic preservation district agency or organization;

(VII) A local workforce development board;

(VIII) A direct-support organization as provided in s. 1009.983;

(IX) An enterprise zone development agency created under s. 290.0056;

(X) A community-based organization incorporated under chapter 617 which is recognized as educational, charitable, or scientific pursuant to s. 501(c)(3) of the Internal Revenue Code and whose bylaws and articles of incorporation include affordable housing, economic development, or community development as the primary mission of the corporation;

(XI) Units of local government;

(XII) Units of state government; or

(XIII) Any other agency that the Department of Economic Opportunity designates by rule.

A contributing person may not have a financial interest in the eligible sponsor.

d. The project must be located in an area which was in an enterprise zone designated pursuant to chapter 290 as of May 1, 2015, or a Front Porch Florida Community, unless the project increases access to high-speed broadband capability in a rural community that had an enterprise zone designated pursuant to chapter 290 as of May 1, 2015, but is physically located outside the designated rural zone boundaries. Any project designed to construct or rehabilitate housing for low-income households or very-low-income households or housing opportunities for persons with special needs is exempt from the area requirement of this sub-subparagraph.

e.(I) If, during the first 10 business days of the state fiscal year, eligible tax credit applications for projects that provide housing opportunities for persons with special needs or homeownership opportunities for low-income households or very-low-income households are received for less than the annual tax credits available for those projects, the Department of Economic Opportunity shall grant tax credits for those applications and grant remaining tax credits on a first-come, first-served basis for subsequent eligible applications received before the end of the state fiscal year. If, during the first 10 business days of the state fiscal year, eligible tax credit applications for projects that provide housing opportunities for persons with special needs or homeownership opportunities for low-income households or very-low-income households are received for more than the annual tax credits available for those projects, the Department of Economic Opportunity shall grant the tax credits for those applications as follows:

(A) If tax credit applications submitted for approved projects of an eligible sponsor do not exceed $200,000 in total, the credits shall be granted in full if the tax credit applications are approved.

(B) If tax credit applications submitted for approved projects of an eligible sponsor exceed $200,000 in total, the amount of tax credits granted pursuant to sub-sub-sub-subparagraph (A) shall be subtracted from the amount of available tax credits, and the remaining credits shall be granted to each approved tax credit application on a pro rata basis.

(II) If, during the first 10 business days of the state fiscal year, eligible tax credit applications for projects other than those that provide housing opportunities for persons with special needs or homeownership opportunities for low-income households or very-low-income households are received for less than the annual tax credits available for those projects, the Department of Economic Opportunity shall grant tax credits for those applications and shall grant remaining tax credits on a first-come, first-served basis for subsequent eligible applications received before the end of the state fiscal year. If, during the first 10 business days of the state fiscal year, eligible tax credit applications for projects other than those that provide housing opportunities for persons with special needs or homeownership opportunities for low-income households or very-low-income households are received for more than the annual tax credits available for those projects, the Department of Economic Opportunity shall grant the tax credits for those applications on a pro rata basis.

3. Application requirements.—

a. An eligible sponsor seeking to participate in this program must submit a proposal to the Department of Economic Opportunity which sets forth the name of the sponsor, a description of the project, and the area in which the project is located, together with such supporting information as is prescribed by rule. The proposal must also contain a resolution from the local governmental unit in which the project is located certifying that the project is consistent with local plans and regulations.

b. A person seeking to participate in this program must submit an application for tax credit to the Department of Economic Opportunity which sets forth the name of the sponsor, a description of the project, and the type, value, and purpose of the contribution. The sponsor shall verify, in writing, the terms of the application and indicate its receipt of the contribution, and such verification must accompany the application for tax credit. The person must submit a separate tax credit application to the Department of Economic Opportunity for each individual contribution that it makes to each individual project.

c. A person who has received notification from the Department of Economic Opportunity that a tax credit has been approved must apply to the department to receive the refund. Application must be made on the form prescribed for claiming refunds of sales and use taxes and be accompanied by a copy of the notification. A person may submit only one application for refund to the department within a 12-month period.

4. Administration.—

a. The Department of Economic Opportunity may adopt rules necessary to administer this paragraph, including rules for the approval or disapproval of proposals by a person.

b. The decision of the Department of Economic Opportunity must be in writing, and, if approved, the notification shall state the maximum credit allowable to the person. Upon approval, the Department of Economic Opportunity shall transmit a copy of the decision to the department.

c. The Department of Economic Opportunity shall periodically monitor all projects in a manner consistent with available resources to ensure that resources are used in accordance with this paragraph; however, each project must be reviewed at least once every 2 years.

d. The Department of Economic Opportunity shall, in consultation with the statewide and regional housing and financial intermediaries, market the availability of the community contribution tax credit program to community-based organizations.

5. Expiration.—This paragraph expires June 30, 2018; however, any accrued credit carryover that is unused on that date may be used until the expiration of the 3-year carryover period for such credit.

(q) Entertainment industry tax credit; authorization; eligibility for credits.—The credits against the state sales tax authorized pursuant to s. 288.1254 shall be deducted from any sales and use tax remitted by the dealer to the department by electronic funds transfer and may only be deducted on a sales and use tax return initiated through electronic data interchange. The dealer shall separately state the credit on the electronic return. The net amount of tax due and payable must be remitted by electronic funds transfer. If the credit for the qualified expenditures is larger than the amount owed on the sales and use tax return that is eligible for the credit, the unused amount of the credit may be carried forward to a succeeding reporting period as provided in s. 288.1254(4)(e). A dealer may only obtain a credit using the method described in this subparagraph. A dealer is not authorized to obtain a credit by applying for a refund.

8(6) EXEMPTIONS; POLITICAL SUBDIVISIONS.—

(a) There are also exempt from the tax imposed by this chapter sales made to the United States Government, a state, or any county, municipality, or political subdivision of a state when payment is made directly to the dealer by the governmental entity. This exemption shall not inure to any transaction otherwise taxable under this chapter when payment is made by a government employee by any means, including, but not limited to, cash, check, or credit card when that employee is subsequently reimbursed by the governmental entity. This exemption does not include sales, rental, use, consumption, or storage for use in any political subdivision or municipality in this state of machines and equipment and parts and accessories therefor used in the generation, transmission, or distribution of electrical energy by systems owned and operated by a political subdivision in this state for transmission or distribution expansion. Likewise exempt are charges for services rendered by radio and television stations, including line charges, talent fees, or license fees and charges for films, videotapes, and transcriptions used in producing radio or television broadcasts. The exemption provided in this subsection does not include sales, rental, use, consumption, or storage for use in any political subdivision or municipality in this state of machines and equipment and parts and accessories therefor used in providing two-way telecommunications services to the public for hire by the use of a telecommunications facility, as defined in s. 364.02(14), and for which a certificate is required under chapter 364, which facility is owned and operated by any county, municipality, or other political subdivision of the state. Any immunity of any political subdivision of the state or other entity of local government from taxation of the property used to provide telecommunication services that is taxed as a result of this section is hereby waived. However, the exemption provided in this subsection includes transactions taxable under this chapter which are for use by the operator of a public-use airport, as defined in s. 332.004, in providing such telecommunications services for the airport or its tenants, concessionaires, or licensees, or which are for use by a public hospital for the provision of such telecommunications services.

(b) The exemption provided under this subsection does not include sales of tangible personal property made to contractors employed directly to or as agents of any such government or political subdivision when such tangible personal property goes into or becomes a part of public works owned by such government or political subdivision. A determination of whether a particular transaction is properly characterized as an exempt sale to a government entity or a taxable sale to a contractor shall be based upon the substance of the transaction rather than the form in which the transaction is cast. However, for sales of tangible personal property that go into or become a part of public works owned by a governmental entity, other than the Federal Government, a governmental entity claiming the exemption provided under this subsection shall certify to the dealer and the contractor the entity’s claim to the exemption by providing the dealer and the contractor a certificate of entitlement to the exemption for such sales. If the department later determines that such sales, in which the governmental entity provided the dealer and the contractor with a certificate of entitlement to the exemption, were not exempt sales to the governmental entity, the governmental entity shall be liable for any tax, penalty, and interest determined to be owed on such transactions. Possession by a dealer or contractor of a certificate of entitlement to the exemption from the governmental entity relieves the dealer from the responsibility of collecting tax on the sale and the contractor for any liability for tax, penalty, or interest related to the sale, and the department shall look solely to the governmental entity for recovery of tax, penalty, and interest if the department determines that the transaction was not an exempt sale to the governmental entity. The governmental entity may not transfer liability for such tax, penalty, and interest to another party by contract or agreement.

(c) The department shall adopt rules for determining whether a particular transaction is properly characterized as an exempt sale to a governmental entity or a taxable sale to a contractor which give special consideration to factors that govern the status of the tangible personal property before being affixed to real property. In developing such rules, assumption of the risk of damage or loss is of paramount consideration in the determination. The department shall also adopt, by rule, a certificate of entitlement to exemption for use as provided in paragraph (b). The certificate shall require the governmental entity to affirm that it will comply with the requirements of this subsection and the rules adopted under paragraph (b) in order to qualify for the exemption and that it acknowledges its liability for any tax, penalty, or interest later determined by the department to be owed on such transactions.

(7) MISCELLANEOUS EXEMPTIONS.—Exemptions provided to any entity by this chapter do not inure to any transaction that is otherwise taxable under this chapter when payment is made by a representative or employee of the entity by any means, including, but not limited to, cash, check, or credit card, even when that representative or employee is subsequently reimbursed by the entity. In addition, exemptions provided to any entity by this subsection do not inure to any transaction that is otherwise taxable under this chapter unless the entity has obtained a sales tax exemption certificate from the department or the entity obtains or provides other documentation as required by the department. Eligible purchases or leases made with such a certificate must be in strict compliance with this subsection and departmental rules, and any person who makes an exempt purchase with a certificate that is not in strict compliance with this subsection and the rules is liable for and shall pay the tax. The department may adopt rules to administer this subsection.

(a) Artificial commemorative flowers.—Exempt from the tax imposed by this chapter is the sale of artificial commemorative flowers by bona fide nationally chartered veterans’ organizations.

(b) Boiler fuels.—When purchased for use as a combustible fuel, purchases of natural gas, residual oil, recycled oil, waste oil, solid waste material, coal, sulfur, wood, wood residues or wood bark used in an industrial manufacturing, processing, compounding, or production process at a fixed location in this state are exempt from the taxes imposed by this chapter; however, such exemption shall not be allowed unless the purchaser signs a certificate stating that the fuel to be exempted is for the exclusive use designated herein. This exemption does not apply to the use of boiler fuels that are not used in manufacturing, processing, compounding, or producing items of tangible personal property for sale, or to the use of boiler fuels used by any firm subject to regulation by the Division of Hotels and Restaurants of the Department of Business and Professional Regulation.

(c) Crustacea bait.—Also exempt from the tax imposed by this chapter is the purchase by commercial fishers of bait intended solely for use in the entrapment of Callinectes sapidus and Menippe mercenaria.

(d) Feeds.—Feeds for poultry, ostriches, and livestock, including racehorses and dairy cows, are exempt.

(e) Film rentals.—Film rentals are exempt when an admission is charged for viewing such film, and license fees and direct charges for films, videotapes, and transcriptions used by television or radio stations or networks are exempt.

(f) Flags.—Also exempt are sales of the flag of the United States and the official state flag of Florida.

(g) Florida Retired Educators Association and its local chapters.—Also exempt from payment of the tax imposed by this chapter are purchases of office supplies, equipment, and publications made by the Florida Retired Educators Association and its local chapters.

(h) Guide dogs for the blind.—Also exempt are the sale or rental of guide dogs for the blind, commonly referred to as “seeing-eye dogs,” and the sale of food or other items for such guide dogs.

1. The department shall issue a consumer’s certificate of exemption to any blind person who holds an identification card as provided for in s. 413.091 and who either owns or rents, or contemplates the ownership or rental of, a guide dog for the blind. The consumer’s certificate of exemption shall be issued without charge and shall be of such size as to be capable of being carried in a wallet or billfold.

2. The department shall make such rules concerning items exempt from tax under the provisions of this paragraph as may be necessary to provide that any person authorized to have a consumer’s certificate of exemption need only present such a certificate at the time of paying for exempt goods and shall not be required to pay any tax thereon.

(i) Hospital meals and rooms.—Also exempt from payment of the tax imposed by this chapter on rentals and meals are patients and inmates of any hospital or other physical plant or facility designed and operated primarily for the care of persons who are ill, aged, infirm, mentally or physically incapacitated, or otherwise dependent on special care or attention. Residents of a home for the aged are exempt from payment of taxes on meals provided through the facility. A home for the aged is defined as a facility that is licensed or certified in part or in whole under chapter 400, chapter 429, or chapter 651, or that is financed by a mortgage loan made or insured by the United States Department of Housing and Urban Development under s. 202, s. 202 with a s. 8 subsidy, s. 221(d)(3) or (4), s. 232, or s. 236 of the National Housing Act, or other such similar facility designed and operated primarily for the care of the aged.

(j) Household fuels.—Also exempt from payment of the tax imposed by this chapter are sales of utilities to residential households or owners of residential models in this state by utility companies who pay the gross receipts tax imposed under s. 203.01, and sales of fuel to residential households or owners of residential models, including oil, kerosene, liquefied petroleum gas, coal, wood, and other fuel products used in the household or residential model for the purposes of heating, cooking, lighting, and refrigeration, regardless of whether such sales of utilities and fuels are separately metered and billed direct to the residents or are metered and billed to the landlord. If any part of the utility or fuel is used for a nonexempt purpose, the entire sale is taxable. The landlord shall provide a separate meter for nonexempt utility or fuel consumption. For the purposes of this paragraph, licensed family day care homes shall also be exempt.

(k) Meals provided by certain nonprofit organizations.—There is exempt from the tax imposed by this chapter the sale of prepared meals by a nonprofit volunteer organization to handicapped, elderly, or indigent persons when such meals are delivered as a charitable function by the organization to such persons at their places of residence.

(l) Organizations providing special educational, cultural, recreational, and social benefits to minors.—Also exempt from the tax imposed by this chapter are sales or leases to and sales of donated property by nonprofit organizations which are incorporated pursuant to chapter 617 the primary purpose of which is providing activities that contribute to the development of good character or good sportsmanship, or to the educational or cultural development, of minors. This exemption is extended only to that level of the organization that has a salaried executive officer or an elected nonsalaried executive officer. For the purpose of this paragraph, the term “donated property” means any property transferred to such nonprofit organization for less than 50 percent of its fair market value.

(m) Religious institutions.—

1. There are exempt from the tax imposed by this chapter transactions involving sales or leases directly to religious institutions when used in carrying on their customary nonprofit religious activities or sales or leases of tangible personal property by religious institutions having an established physical place for worship at which nonprofit religious services and activities are regularly conducted and carried on.

2. As used in this paragraph, the term “religious institutions” means churches, synagogues, and established physical places for worship at which nonprofit religious services and activities are regularly conducted and carried on. The term “religious institutions” includes nonprofit corporations the sole purpose of which is to provide free transportation services to church members, their families, and other church attendees. The term “religious institutions” also includes nonprofit state, nonprofit district, or other nonprofit governing or administrative offices the function of which is to assist or regulate the customary activities of religious institutions. The term “religious institutions” also includes any nonprofit corporation that is qualified as nonprofit under s. 501(c)(3) of the Internal Revenue Code of 1986, as amended, and that owns and operates a Florida television station, at least 90 percent of the programming of which station consists of programs of a religious nature and the financial support for which, exclusive of receipts for broadcasting from other nonprofit organizations, is predominantly from contributions from the general public. The term “religious institutions” also includes any nonprofit corporation that is qualified as nonprofit under s. 501(c)(3) of the Internal Revenue Code of 1986, as amended, the primary activity of which is making and distributing audio recordings of religious scriptures and teachings to blind or visually impaired persons at no charge. The term “religious institutions” also includes any nonprofit corporation that is qualified as nonprofit under s. 501(c)(3) of the Internal Revenue Code of 1986, as amended, the sole or primary function of which is to provide, upon invitation, nonprofit religious services, evangelistic services, religious education, administrative assistance, or missionary assistance for a church, synagogue, or established physical place of worship at which nonprofit religious services and activities are regularly conducted.

(n) Veterans’ organizations.—

1. There are exempt from the tax imposed by this chapter transactions involving sales or leases to qualified veterans’ organizations and their auxiliaries when used in carrying on their customary veterans’ organization activities or sales of food or drink by qualified veterans’ organizations in connection with customary veterans’ organization activities to members of qualified veterans’ organizations.

2. As used in this paragraph, the term “veterans’ organizations” means nationally chartered or recognized veterans’ organizations, including, but not limited to, the American Legion, Veterans of Foreign Wars of the United States, Florida chapters of the Paralyzed Veterans of America, Catholic War Veterans of the U.S.A., Jewish War Veterans of the U.S.A., and the Disabled American Veterans, Department of Florida, Inc., which hold current exemptions from federal income tax under s. 501(c)(4) or (19) of the Internal Revenue Code of 1986, as amended.

(o) Schools, colleges, and universities.—Also exempt from the tax imposed by this chapter are sales or leases to state tax-supported schools, colleges, or universities.

(p) Section 501(c)(3) organizations.—Also exempt from the tax imposed by this chapter are sales or leases to organizations determined by the Internal Revenue Service to be currently exempt from federal income tax pursuant to s. 501(c)(3) of the Internal Revenue Code of 1986, as amended, if such leases or purchases are used in carrying on their customary nonprofit activities, unless such organizations are subject to a final disqualification order issued by the Department of Agriculture and Consumer Services pursuant to s. 496.430.

(q) Resource recovery equipment.—Also exempt is resource recovery equipment which is owned and operated by or on behalf of any county or municipality, certified by the Department of Environmental Protection under the provisions of s. 403.715.

9(r) School books and school lunches; institution of higher learning prepaid meal plans.—This exemption applies to school books used in regularly prescribed courses of study, and to school lunches served in public, parochial, or nonprofit schools operated for and attended by pupils of grades K through 12. Yearbooks, magazines, newspapers, directories, bulletins, and similar publications distributed by such educational institutions to their students are also exempt. School books and food sold or served at a college or institution of higher learning are taxable, except that prepaid meal plans purchased for use by students currently enrolled or preparing to enroll in a college or institution of higher learning are exempt. As used in this paragraph, the term “prepaid meal plans” means payment in advance, or payment using financial aid, once disbursed, to a college or institution of higher learning, or to a management entity under contract to provide prepaid meal plans on behalf of a college or institution of higher learning, for the provision of defined quantities of dollar equivalencies or meal plans that expire at the end of an academic term and cannot be refunded to the student upon expiration. Prepaid meal plans that contain a defined number of meals or a defined number of dollar equivalencies qualify for this exemption. However, the taxability of the dollar equivalencies of the prepaid meal plans shall be determined upon the plan’s use, and tax shall be due when the dollar equivalencies are used to make a purchase if that purchase is otherwise subject to sales tax pursuant to this chapter. As used in this paragraph, the term “dollar equivalencies” includes university-specific dollars on a declining balance, such as flex bucks or dining bucks.

(s) Tasting beverages.—Vinous and alcoholic beverages provided by distributors or vendors for the purpose of “wine tasting” and “spirituous beverage tasting” as contemplated under the provisions of 10ss. 564.06 and 565.12, respectively, are exempt from the tax imposed by this chapter.

(t) Boats temporarily docked in state.—

1. Notwithstanding the provisions of chapter 328, pertaining to the registration of vessels, a boat upon which the state sales or use tax has not been paid is exempt from the use tax under this chapter if it enters and remains in this state for a period not to exceed a total of 20 days in any calendar year calculated from the date of first dockage or slippage at a facility, registered with the department, that rents dockage or slippage space in this state. If a boat brought into this state for use under this paragraph is placed in a facility, registered with the department, for repairs, alterations, refitting, or modifications and such repairs, alterations, refitting, or modifications are supported by written documentation, the 20-day period shall be tolled during the time the boat is physically in the care, custody, and control of the repair facility, including the time spent on sea trials conducted by the facility. The 20-day time period may be tolled only once within a calendar year when a boat is placed for the first time that year in the physical care, custody, and control of a registered repair facility; however, the owner may request and the department may grant an additional tolling of the 20-day period for purposes of repairs that arise from a written guarantee given by the registered repair facility, which guarantee covers only those repairs or modifications made during the first tolled period. Within 72 hours after the date upon which the registered repair facility took possession of the boat, the facility must have in its possession, on forms prescribed by the department, an affidavit which states that the boat is under its care, custody, and control and that the owner does not use the boat while in the facility. Upon completion of the repairs, alterations, refitting, or modifications, the registered repair facility must, within 72 hours after the date of release, have in its possession a copy of the release form which shows the date of release and any other information the department requires. The repair facility shall maintain a log that documents all alterations, additions, repairs, and sea trials during the time the boat is under the care, custody, and control of the facility. The affidavit shall be maintained by the registered repair facility as part of its records for as long as required by s. 213.35. When, within 6 months after the date of its purchase, a boat is brought into this state under this paragraph, the 6-month period provided in s. 212.05(1)(a)2. or s. 212.06(8) shall be tolled.

2. During the period of repairs, alterations, refitting, or modifications and during the 20-day period referred to in subparagraph 1., the boat may be listed for sale, contracted for sale, or sold exclusively by a broker or dealer registered with the department without incurring a use tax under this chapter; however, the sales tax levied under this chapter applies to such sale.

3. The mere storage of a boat at a registered repair facility does not qualify as a tax-exempt use in this state.

4. As used in this paragraph, “registered repair facility” means:

a. A full-service facility that:

(I) Is located on a navigable body of water;

(II) Has haulout capability such as a dry dock, travel lift, railway, or similar equipment to service craft under the care, custody, and control of the facility;

(III) Has adequate piers and storage facilities to provide safe berthing of vessels in its care, custody, and control; and

(IV) Has necessary shops and equipment to provide repair or warranty work on vessels under the care, custody, and control of the facility;

b. A marina that:

(I) Is located on a navigable body of water;

(II) Has adequate piers and storage facilities to provide safe berthing of vessels in its care, custody, and control; and

(III) Has necessary shops and equipment to provide repairs or warranty work on vessels; or

c. A shoreside facility that:

(I) Is located on a navigable body of water;

(II) Has adequate piers and storage facilities to provide safe berthing of vessels in its care, custody, and control; and

(III) Has necessary shops and equipment to provide repairs or warranty work.

(u) Volunteer fire departments.—Also exempt are firefighting and rescue service equipment and supplies purchased by volunteer fire departments, duly chartered under the Florida Statutes as corporations not for profit.

(v) Professional services.—

1. Also exempted are professional, insurance, or personal service transactions that involve sales as inconsequential elements for which no separate charges are made.

2. The personal service transactions exempted pursuant to subparagraph 1. do not exempt the sale of information services involving the furnishing of printed, mimeographed, or multigraphed matter, or matter duplicating written or printed matter in any other manner, other than professional services and services of employees, agents, or other persons acting in a representative or fiduciary capacity or information services furnished to newspapers and radio and television stations. As used in this subparagraph, the term “information services” includes the services of collecting, compiling, or analyzing information of any kind or nature and furnishing reports thereof to other persons.

3. This exemption does not apply to any service warranty transaction taxable under s. 212.0506.

4. This exemption does not apply to any service transaction taxable under s. 212.05(1)(i).

(w) Certain newspaper, magazine, and newsletter subscriptions, shoppers, and community newspapers.—Likewise exempt are newspaper, magazine, and newsletter subscriptions in which the product is delivered to the customer by mail. Also exempt are free, circulated publications that are published on a regular basis, the content of which is primarily advertising, and that are distributed through the mail, home delivery, or newsstands. The exemption for newspaper, magazine, and newsletter subscriptions which is provided in this paragraph applies only to subscriptions entered into after March 1, 1997.

(x) Sporting equipment brought into the state.—Sporting equipment brought into Florida, for a period of not more than 4 months in any calendar year, used by an athletic team or an individual athlete in a sporting event is exempt from the use tax if such equipment is removed from the state within 7 days after the completion of the event.

(y) Charter fishing vessels.—The charge for chartering any boat or vessel, with the crew furnished, solely for the purpose of fishing is exempt from the tax imposed under s. 212.04 or s. 212.05. This exemption does not apply to any charge to enter or stay upon any “head-boat,” party boat, or other boat or vessel. Nothing in this paragraph shall be construed to exempt any boat from sales or use tax upon the purchase thereof except as provided in paragraph (t) and s. 212.05.

(z) Vending machines sponsored by nonprofit or charitable organizations.—Also exempt are food or drinks for human consumption sold for 25 cents or less through a coin-operated vending machine sponsored by a nonprofit corporation qualified as nonprofit pursuant to s. 501(c)(3) or (4) of the Internal Revenue Code of 1986, as amended.

(aa) Certain commercial vehicles.—Also exempt is the sale, lease, or rental of a commercial motor vehicle as defined in s. 207.002, when the following conditions are met:

1. The sale, lease, or rental occurs between two commonly owned and controlled corporations;

2. Such vehicle was titled and registered in this state at the time of the sale, lease, or rental; and

3. Florida sales tax was paid on the acquisition of such vehicle by the seller, lessor, or renter.

(bb) Community cemeteries.—Also exempt are purchases by any nonprofit corporation that has qualified under s. 501(c)(13) of the Internal Revenue Code of 1986, as amended, and is operated for the purpose of maintaining a cemetery that was donated to the community by deed.

(cc) Works of art.—

1. Also exempt are works of art sold to or used by an educational institution.

2. This exemption also applies to the sale to or use in this state of any work of art by any person if it was purchased or imported exclusively for the purpose of being donated to any educational institution, or loaned to and made available for display by any educational institution, provided that the term of the loan agreement is for at least 10 years.

3. The exemption provided by this paragraph for donations is allowed only if the person who purchased the work of art transfers title to the donated work of art to an educational institution. Such transfer of title shall be evidenced by an affidavit meeting requirements established by rule to document entitlement to the exemption. Nothing in this paragraph shall preclude a work of art donated to an educational institution from remaining in the possession of the donor or purchaser, as long as title to the work of art lies with the educational institution.

4. A work of art is presumed to have been purchased in or imported into this state exclusively for loan as provided in subparagraph 2., if it is so loaned or placed in storage in preparation for such a loan within 90 days after purchase or importation, whichever is later; but a work of art is not deemed to be placed in storage in preparation for loan for purposes of this exemption if it is displayed at any place other than an educational institution.

5. The exemptions provided by this paragraph are allowed only if the person who purchased the work of art gives to the vendor an affidavit meeting the requirements, established by rule, to document entitlement to the exemption. The person who purchased the work of art shall forward a copy of such affidavit to the Department of Revenue at the time it is issued to the vendor.

6. The exemption for loans provided by subparagraph 2. applies only for the period during which a work of art is in the possession of the educational institution or is in storage before transfer of possession to that institution; and when it ceases to be so possessed or held, tax based upon the sales price paid by the owner is payable, and the statute of limitations provided in s. 95.091 shall begin to run at that time. However, tax shall not become due if the work of art is donated to an educational institution after the loan ceases.

7. Any educational institution to which a work of art has been donated pursuant to this paragraph shall make available to the department the title to the work of art and any other relevant information. Any educational institution which has received a work of art on loan pursuant to this paragraph shall make available to the department information relating to the work of art. Any educational institution that transfers from its possession a work of art as defined by this paragraph which has been loaned to it must notify the Department of Revenue within 60 days after the transfer.

8. For purposes of the exemptions provided by this paragraph, the term:

a. “Educational institutions” includes state tax-supported, parochial, church, and nonprofit private schools, colleges, or universities that conduct regular classes and courses of study required for accreditation by or membership in the Southern Association of Colleges and Schools, the Florida Council of Independent Schools, or the Florida Association of Christian Colleges and Schools, Inc.; nonprofit private schools that conduct regular classes and courses of study accepted for continuing education credit by a board of the Division of Medical Quality Assurance of the Department of Health; or nonprofit libraries, art galleries, performing arts centers that provide educational programs to school children, which programs involve performances or other educational activities at the performing arts center and serve a minimum of 50,000 school children a year, and museums open to the public.

b. “Work of art” includes pictorial representations, sculpture, jewelry, antiques, stamp collections and coin collections, and other tangible personal property, the value of which is attributable predominantly to its artistic, historical, political, cultural, or social importance.

(dd) Taxicab leases.—The lease of or license to use a taxicab or taxicab-related equipment and services provided by a taxicab company to an independent taxicab operator are exempt, provided, however, the exemptions provided under this paragraph only apply if sales or use tax has been paid on the acquisition of the taxicab and its related equipment.

1(ee) Aircraft repair and maintenance labor charges.—All labor charges for the repair and maintenance of qualified aircraft and aircraft of more than 2,000 pounds maximum certified takeoff weight, including rotary wing aircraft, are exempt from the tax imposed under this chapter. Except as otherwise provided in this chapter, charges for parts and equipment furnished in connection with such labor charges are taxable.

(ff) Certain electricity or steam uses.—

1. Subject to the provisions of subparagraph 4., charges for electricity or steam used to operate machinery and equipment at a fixed location in this state when such machinery and equipment is used to manufacture, process, compound, produce, or prepare for shipment items of tangible personal property for sale, or to operate pollution control equipment, recycling equipment, maintenance equipment, or monitoring or control equipment used in such operations are exempt to the extent provided in this paragraph. If 75 percent or more of the electricity or steam used at the fixed location is used to operate qualifying machinery or equipment, 100 percent of the charges for electricity or steam used at the fixed location are exempt. If less than 75 percent but 50 percent or more of the electricity or steam used at the fixed location is used to operate qualifying machinery or equipment, 50 percent of the charges for electricity or steam used at the fixed location are exempt. If less than 50 percent of the electricity or steam used at the fixed location is used to operate qualifying machinery or equipment, none of the charges for electricity or steam used at the fixed location are exempt.

2. This exemption applies only to industries classified under SIC Industry Major Group Numbers 10, 12, 13, 14, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, and 39 and Industry Group Number 212. As used in this paragraph, “SIC” means those classifications contained in the Standard Industrial Classification Manual, 1987, as published by the Office of Management and Budget, Executive Office of the President.

3. Possession by a seller of a written certification by the purchaser, certifying the purchaser’s entitlement to an exemption permitted by this subsection, relieves the seller from the responsibility of collecting the tax on the nontaxable amounts, and the department shall look solely to the purchaser for recovery of such tax if it determines that the purchaser was not entitled to the exemption.

4. Such exemption shall be applied as follows: beginning July 1, 2000, 100 percent of the charges for such electricity or steam shall be exempt.

(gg) Fair associations.—Also exempt from the tax imposed by this chapter is the sale, use, lease, rental, or grant of a license to use, made directly to or by a fair association, of real or tangible personal property; any charge made by a fair association, or its agents, for parking, admissions, or for temporary parking of vehicles used for sleeping quarters; rentals, subleases, and sublicenses of real or tangible personal property between the owner of the central amusement attraction and any owner of an amusement ride, as those terms are used in ss. 616.15(1)(b) and 616.242(3)(a), for the furnishing of amusement rides at a public fair or exposition; and other transactions of a fair association which are incurred directly by the fair association in the financing, construction, and operation of a fair, exposition, or other event or facility that is authorized by s. 616.08. As used in this paragraph, the terms “fair association” and “public fair or exposition” have the same meaning as those terms are defined in s. 616.001. This exemption does not apply to the sale of tangible personal property made by a fair association through an agent or independent contractor; sales of admissions and tangible personal property by a concessionaire, vendor, exhibitor, or licensee; or rentals and subleases of tangible personal property or real property between the owner of the central amusement attraction and a concessionaire, vendor, exhibitor, or licensee, except for the furnishing of amusement rides, which transactions are exempt.

(hh) Solar energy systems.—Also exempt are solar energy systems or any component thereof. The Florida Solar Energy Center shall from time to time certify to the department a list of equipment and requisite hardware considered to be a solar energy system or a component thereof.

(ii) Nonprofit cooperative hospital laundries.—Also exempt are sales or leases to nonprofit organizations that are incorporated under chapter 617 and which are treated, for federal income tax purposes, as cooperatives under subchapter T of the Internal Revenue Code, whose sole purpose is to offer laundry supplies and services to their members who must all be exempt from federal income tax pursuant to s. 501(c)(3) of the Internal Revenue Code. A member of a nonprofit cooperative hospital laundry whose Internal Revenue Code status changes shall, within 90 days after such change, divest all participation in the cooperative. The provision of laundry supplies and services to a nonmember business pursuant to a declaration of emergency under s. 252.36(2) and a written emergency plan of operation executed by the members of the cooperative does not invalidate or cause the denial of a cooperative’s certificate of exemption.

(jj) Complimentary meals.—Also exempt from the tax imposed by this chapter are food or drinks that are furnished as part of a packaged room rate by any person offering for rent or lease any transient living accommodations as described in s. 509.013(4)(a) which are licensed under part I of chapter 509 and which are subject to the tax under s. 212.03, if a separate charge or specific amount for the food or drinks is not shown. Such food or drinks are considered to be sold at retail as part of the total charge for the transient living accommodations. Moreover, the person offering the accommodations is not considered to be the consumer of items purchased in furnishing such food or drinks and may purchase those items under conditions of a sale for resale.

(kk) Nonprofit corporation conducting the correctional work programs.—Products sold pursuant to s. 946.515 by the corporation organized pursuant to part II of chapter 946 are exempt from the tax imposed by this chapter. This exemption applies retroactively to July 1, 1983.

9(ll) Parent-teacher organizations, parent-teacher associations, and schools having grades K through 12.—

1. Sales or leases to parent-teacher organizations and associations the purpose of which is to raise funds for schools that teach grades K through 12 and that are associated with schools having grades K through 12 are exempt from the tax imposed by this chapter.

2. Parent-teacher organizations and associations described in subparagraph 1., and schools having grades K through 12, may pay tax to their suppliers on the cost price of school materials and supplies purchased, rented, or leased for resale or rental to students in grades K through 12, of items sold for fundraising purposes, and of items sold through vending machines located on the school premises, in lieu of collecting the tax imposed by this chapter from the purchaser. This subparagraph also applies to food or beverages sold through vending machines located in the student lunchroom or dining room of a school having kindergarten through grade 12.

3. In lieu of collecting the tax imposed by this chapter from the purchaser, school support organizations may pay tax to their suppliers on the cost price of food, drink, and supplies necessary to serve such food and drink when the food, drink, and supplies are purchased for resale. For purposes of this subparagraph, the term “school support organization” means an organization whose sole purpose is to raise funds to support extracurricular activities at public, parochial, or nonprofit schools that teach students in grades K through 12.

(mm) Mobile home lot improvements.—Items purchased by developers for use in making improvements to a mobile home lot owned by the developer may be purchased tax-exempt as a sale for resale if made pursuant to a contract that requires the developer to sell a mobile home to a purchaser, place the mobile home on the lot, and make the improvements to the lot for a single lump-sum price. The developer must collect and remit sales tax on the entire lump-sum price.

(nn) Veterans Administration.—When a veteran of the armed forces purchases an aircraft, boat, mobile home, motor vehicle, or other vehicle from a dealer pursuant to the provisions of 38 U.S.C. s. 3902(a), or any successor provision of the United States Code, the amount that is paid directly to the dealer by the Veterans Administration is not taxable. However, any portion of the purchase price which is paid directly to the dealer by the veteran is taxable.

(oo) Complimentary items.—There is exempt from the tax imposed by this chapter:

1. Any food or drink, whether or not cooked or prepared on the premises, provided without charge as a sample or for the convenience of customers by a dealer that primarily sells food product items at retail.

2. Any item given to a customer as part of a price guarantee plan related to point-of-sale errors by a dealer that primarily sells food products at retail.

The exemptions in this paragraph do not apply to businesses with the primary activity of serving prepared meals or alcoholic beverages for immediate consumption.

(pp) Donated foods or beverages.—Any food or beverage donated by a dealer that sells food products at retail to a food bank or an organization that holds a current exemption from federal corporate income tax pursuant to s. 501(c) of the Internal Revenue Code of 1986, as amended, is exempt from the tax imposed by this chapter.

(qq) Racing dogs.—The sale of a racing dog by its owner is exempt if the owner is also the breeder of the animal.

1(rr) Equipment used in aircraft repair and maintenance.—Replacement engines, parts, and equipment used in the repair or maintenance of qualified aircraft and aircraft of more than 2,000 pounds maximum certified takeoff weight, including rotary wing aircraft, are exempt from the tax imposed under this chapter if such parts or equipment are installed on such aircraft that is being repaired or maintained in this state.

(ss) Aircraft sales or leases.—The sale or lease of a qualified aircraft or an aircraft of more than 15,000 pounds maximum certified takeoff weight for use by a common carrier is exempt from the tax imposed by this chapter. As used in this paragraph, “common carrier” means an airline operating under Federal Aviation Administration regulations contained in Title 14, chapter I, part 121 or part 129 of the Code of Federal Regulations.

(tt) Nonprofit water systems.—Sales or leases to a not-for-profit corporation which holds a current exemption from federal income tax under s. 501(c)(4) or (12) of the Internal Revenue Code, as amended, are exempt from the tax imposed by this chapter if the sole or primary function of the corporation is to construct, maintain, or operate a water system in this state.

(uu) Library cooperatives.—Sales or leases to library cooperatives certified under s. 257.41(2) are exempt from the tax imposed by this chapter.

(vv) Advertising agencies.—

1. As used in this paragraph, the term “advertising agency” means any firm that is primarily engaged in the business of providing advertising materials and services to its clients.

2. The sale of advertising services by an advertising agency to a client is exempt from the tax imposed by this chapter. Also exempt from the tax imposed by this chapter are items of tangible personal property such as photographic negatives and positives, videos, films, galleys, mechanicals, veloxes, illustrations, digital audiotapes, analog tapes, printed advertisement copies, compact discs for the purpose of recording, digital equipment, and artwork and the services used to produce those items if the items are:

a. Sold to an advertising agency that is acting as an agent for its clients pursuant to contract, and are created for the performance of advertising services for the clients;

b. Produced, fabricated, manufactured, or otherwise created by an advertising agency for its clients, and are used in the performance of advertising services for the clients; or

c. Sold by an advertising agency to its clients in the performance of advertising services for the clients, whether or not the charges for these items are marked up or separately stated.

The exemption provided by this subparagraph does not apply when tangible personal property such as film, paper, and videotapes is purchased to create items such as photographic negatives and positives, videos, films, galleys, mechanicals, veloxes, illustrations, and artwork that are sold to an advertising agency or produced in-house by an advertising agency on behalf of its clients.

3. The items exempted from tax under subparagraph 2. and the creative services used by an advertising agency to design the advertising for promotional goods such as displays, display containers, exhibits, newspaper inserts, brochures, catalogues, direct mail letters or flats, shirts, hats, pens, pencils, key chains, or other printed goods or materials are not subject to tax. However, when such promotional goods are produced or reproduced for distribution, tax applies to the sales price charged to the client for such promotional goods.

4. For items purchased by an advertising agency and exempt from tax under this paragraph, possession of an exemption certificate from the advertising agency certifying the agency’s entitlement to exemption relieves the vendor of the responsibility of collecting the tax on the sale of such items to the advertising agency, and the department shall look solely to the advertising agency for recovery of tax if it determines that the advertising agency was not entitled to the exemption.

5. The exemptions provided by this paragraph apply retroactively, except that all taxes that have been collected must be remitted, and taxes that have been remitted before July 1, 1999, on transactions that are subject to exemption under this paragraph are not subject to refund.

6. The department may adopt rules that interpret or define the provisions of these exemptions and provide examples regarding the application of these exemptions.

(ww) Bullion.—The sale of gold, silver, or platinum bullion, or any combination thereof, in a single transaction is exempt if the sales price exceeds $500. The dealer must maintain proper documentation, as prescribed by rule of the department, to identify that portion of a transaction which involves the sale of gold, silver, or platinum bullion and is exempt under this paragraph.

(xx) Certain repair and labor charges.—

1. Subject to the provisions of subparagraphs 2. and 3., there is exempt from the tax imposed by this chapter all labor charges for the repair of, and parts and materials used in the repair of and incorporated into, industrial machinery and equipment which is used for the manufacture, processing, compounding, production, or preparation for shipping of items of tangible personal property at a fixed location within this state.

2. This exemption applies only to industries classified under SIC Industry Major Group Numbers 10, 12, 13, 14, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, and 39 and Industry Group Number 212. As used in this subparagraph, “SIC” means those classifications contained in the Standard Industrial Classification Manual, 1987, as published by the Office of Management and Budget, Executive Office of the President.

3. This exemption shall be applied as follows:

a. Beginning July 1, 2000, 50 percent of such charges for repair parts and labor shall be exempt.

b. Beginning July 1, 2001, 75 percent of such charges for repair parts and labor shall be exempt.

c. Beginning July 1, 2002, 100 percent of such charges for repair parts and labor shall be exempt.

(yy) Film and other printing supplies.—Also exempt are the following materials purchased, produced, or created by businesses classified under SIC Industry Numbers 275, 276, 277, 278, or 279 for use in producing graphic matter for sale: film, photographic paper, dyes used for embossing and engraving, artwork, typography, lithographic plates, and negatives. As used in this paragraph, “SIC” means those classifications contained in the Standard Industrial Classification Manual, 1987, as published by the Office of Management and Budget, Executive Office of the President.

(zz) People-mover systems.—People-mover systems, and parts thereof, which are purchased or manufactured by contractors employed either directly by or as agents for the United States Government, the state, a county, a municipality, a political subdivision of the state, or the public operator of a public-use airport as defined by s. 332.004(14) are exempt from the tax imposed by this chapter when the systems or parts go into or become part of publicly owned facilities. In the case of contractors who manufacture and install such systems and parts, this exemption extends to the purchase of component parts and all other manufacturing and fabrication costs. The department may provide a form to be used by contractors to provide to suppliers of people-mover systems or parts to certify the contractors’ eligibility for the exemption provided under this paragraph. As used in this paragraph, “people-mover systems” includes wheeled passenger vehicles and related control and power distribution systems that are part of a transportation system for use by the general public, regardless of whether such vehicles are operator-controlled or driverless, self-propelled or propelled by external power and control systems, or conducted on roads, rails, guidebeams, or other permanent structures that are an integral part of such transportation system. “Related control and power distribution systems” includes any electrical or electronic control or signaling equipment, but does not include the embedded wiring, conduits, or cabling used to transmit electrical or electronic signals among such control equipment, power distribution equipment, signaling equipment, and wheeled vehicles.

(aaa) Florida Fire and Emergency Services Foundation.—Sales or leases to the Florida Fire and Emergency Services Foundation are exempt from the tax imposed by this chapter.

(bbb) Railroad roadway materials.—Also exempt from the tax imposed by this chapter are railroad roadway materials used in the construction, repair, or maintenance of railways. Railroad roadway materials shall include rails, ties, ballasts, communication equipment, signal equipment, power transmission equipment, and any other track materials.

(ccc) Advertising materials distributed free of charge by mail in an envelope.—Likewise exempt are materials consisting exclusively of advertisements, such as individual coupons or other individual cards, sheets, or pages of printed advertising, that are distributed free of charge by mail in an envelope for 10 or more persons on a monthly, bimonthly, or other regular basis.

(ddd) Certain delivery charges.—Separately stated charges that can be avoided at the option of the purchaser for the delivery, inspection, placement, or removal from packaging or shipping materials of furniture or appliances by the selling dealer at the premises of the purchaser or the removal of similar items from the premises of the purchaser are exempt. If any charge for delivery, inspection, placement, or removal of furniture or appliances includes the modification, assembly, or construction of such furniture or appliances, then all of the charges are taxable.

(eee) Bookstore operations at a postsecondary educational institution.—Also exempt from payment of the tax imposed by this chapter on renting, leasing, letting, or granting a license for the use of any real property are payments to a postsecondary educational institution made by any person pursuant to a grant of the right to conduct bookstore operations on real property owned or leased by the postsecondary educational institution. As used in this paragraph, the term “bookstore operations” means activities consisting predominantly of sales, distribution, and provision of textbooks, merchandise, and services traditionally offered in college and university bookstores for the benefit of the institution’s students, faculty, and staff.

(fff) Aircraft temporarily in the state.—

1. An aircraft owned by a nonresident is exempt from the use tax imposed under this chapter if the aircraft enters and remains in this state for less than a total of 21 days during the 6-month period after the date of purchase. The temporary use of the aircraft and subsequent removal from this state may be proven by invoices for fuel, tie-down, or hangar charges issued by out-of-state vendors or suppliers or similar documentation that clearly and specifically identifies the aircraft. The exemption provided in this subparagraph is in addition to the exemptions provided in subparagraph 2. and s. 212.05(1)(a).

2. An aircraft owned by a nonresident is exempt from the use tax imposed under this chapter if the aircraft enters or remains in this state exclusively for purposes of flight training, repairs, alterations, refitting, or modification. Such purposes shall be supported by written documentation issued by in-state vendors or suppliers which clearly and specifically identifies the aircraft. The exemption provided in this subparagraph is in addition to the exemptions provided in subparagraph 1. and s. 212.05(1)(a).

(ggg) Fractional aircraft ownership programs.—The sale or use of aircraft primarily used in a fractional aircraft ownership program or of any parts or labor used in the completion, maintenance, repair, or overhaul of such aircraft is exempt from the tax imposed by this chapter. The exemption is not allowed unless the program manager of the fractional aircraft ownership program furnishes the dealer with a certificate stating that the lease, purchase, repair, or maintenance is for aircraft primarily used in a fractional aircraft ownership program and that the program manager qualifies for the exemption. If a program manager makes tax-exempt purchases on a continual basis, the program manager may allow the dealer to keep the certificate on file. The program manager must inform a dealer that keeps the certificate on file if the program manager no longer qualifies for the exemption. The department may adopt rules to administer this paragraph, including rules determining the format of the certificate.

(hhh) Equipment, machinery, and other materials for renewable energy technologies.—

1. As used in this paragraph, the term:

a. “Biodiesel” means the mono-alkyl esters of long-chain fatty acids derived from plant or animal matter for use as a source of energy and meeting the specifications for biodiesel and biodiesel blends with petroleum products as adopted by rule of the Department of Agriculture and Consumer Services. “Biodiesel” may refer to biodiesel blends designated BXX, where XX represents the volume percentage of biodiesel fuel in the blend.

b. “Ethanol” means an anhydrous denatured alcohol produced by the conversion of carbohydrates meeting the specifications for fuel ethanol and fuel ethanol blends with petroleum products as adopted by rule of the Department of Agriculture and Consumer Services. “Ethanol” may refer to fuel ethanol blends designated EXX, where XX represents the volume percentage of fuel ethanol in the blend.

c. “Renewable fuel” means a fuel produced from biomass that is used to replace or reduce the quantity of fossil fuel present in motor fuel or diesel fuel. “Biomass” means biomass as defined in s. 366.91, “motor fuel” means motor fuel as defined in s. 206.01, and “diesel fuel” means diesel fuel as defined in s. 206.86.

2. The sale or use in the state of the following is exempt from the tax imposed by this chapter: materials used in the distribution of biodiesel (B10-B100), ethanol (E10-E100), and other renewable fuels, including fueling infrastructure, transportation, and storage, up to a limit of $1 million in tax each state fiscal year for all taxpayers. Gasoline fueling station pump retrofits for biodiesel (B10-B100), ethanol (E10-E100), and other renewable fuel distribution qualify for the exemption provided in this paragraph.

3. The Department of Agriculture and Consumer Services shall provide to the department a list of items eligible for the exemption provided in this paragraph.

4.a. The exemption provided in this paragraph shall be available to a purchaser only through a refund of previously paid taxes. An eligible item is subject to refund one time. A person who has received a refund on an eligible item shall notify the next purchaser of the item that the item is no longer eligible for a refund of paid taxes. The notification shall be provided to each subsequent purchaser on the sales invoice or other proof of purchase.

b. To be eligible to receive the exemption provided in this paragraph, a purchaser shall file an application with the Department of Agriculture and Consumer Services. The application shall be developed by the Department of Agriculture and Consumer Services, in consultation with the department, and shall require:

(I) The name and address of the person claiming the refund.

(II) A specific description of the purchase for which a refund is sought, including, when applicable, a serial number or other permanent identification number.

(III) The sales invoice or other proof of purchase showing the amount of sales tax paid, the date of purchase, and the name and address of the sales tax dealer from whom the property was purchased.

(IV) A sworn statement that the information provided is accurate and that the requirements of this paragraph have been met.

c. Within 30 days after receipt of an application, the Department of Agriculture and Consumer Services shall review the application and notify the applicant of any deficiencies. Upon receipt of a completed application, the Department of Agriculture and Consumer Services shall evaluate the application for the exemption and issue a written certification that the applicant is eligible for a refund or issue a written denial of such certification. The Department of Agriculture and Consumer Services shall provide the department a copy of each certification issued upon approval of an application.

d. Each certified applicant is responsible for applying for the refund and forwarding the certification that the applicant is eligible to the department within 6 months after certification by the Department of Agriculture and Consumer Services.

e. A refund approved pursuant to this paragraph shall be made within 30 days after formal approval by the department.

f. The Department of Agriculture and Consumer Services may adopt by rule the form for the application for a certificate, requirements for the content and format of information submitted to the Department of Agriculture and Consumer Services in support of the application, other procedural requirements, and criteria by which the application will be determined. The Department of Agriculture and Consumer Services may adopt other rules pursuant to ss. 120.536(1) and 120.54 to administer this paragraph, including rules establishing additional forms and procedures for claiming the exemption.

g. The Department of Agriculture and Consumer Services shall be responsible for ensuring that the total amount of the exemptions authorized does not exceed the limits specified in subparagraph 2.

5. Approval of the exemptions under this paragraph is on a first-come, first-served basis, based upon the date complete applications are received by the Department of Agriculture and Consumer Services. Incomplete placeholder applications shall not be accepted and shall not secure a place in the first-come, first-served application line. The Department of Agriculture and Consumer Services shall determine and publish on its website on a regular basis the amount of sales tax funds remaining in each fiscal year.

6. This paragraph expires July 1, 2016.

1(iii) Items used in manufacturing and fabricating aircraft and gas turbine engines.—Chemicals, machinery, parts, and equipment used and consumed in the manufacture or fabrication of aircraft engines and gas turbine engines, including cores, electrical discharge machining supplies, brass electrodes, ceramic guides, reamers, grinding and deburring wheels, Norton vortex wheels, argon, nitrogen, helium, fluid abrasive cutters, solvents and soaps, boroscopes, penetrants, patterns, dies, and molds consumed in the production of castings are exempt from the tax imposed by this chapter.

1(jjj) Accessible taxicabs.—The sale or lease of accessible taxicabs is exempt from the tax imposed by this chapter. As used in this paragraph, the term “accessible taxicab” means a chauffeur-driven taxi, limousine, sedan, van, or other passenger vehicle for which an operator is hired to use for the transportation of persons for compensation; which transports eight passengers or fewer; is equipped with a lift or ramp designed specifically to transport physically disabled persons or contains any other device designed to permit access to, and enable the transportation of, physically disabled persons, including persons who use wheelchairs, motorized wheelchairs, or similar mobility aids; which complies with the accessibility requirements of the Americans with Disabilities Act of 1990, 49 C.F.R. ss. 38.23, 38.25, and 38.31, as amended, regardless of whether such requirements would apply under federal law; and meets all applicable federal motor vehicle safety standards and regulations adopted thereunder. If the lift or ramp or any other device is installed through an aftermarket conversion of a stock vehicle, only the value of the conversion is exempt from the tax imposed by this chapter.

(kkk) Certain machinery and equipment.—

1. Industrial machinery and equipment purchased by eligible manufacturing businesses which is used at a fixed location in this state for the manufacture, processing, compounding, or production of items of tangible personal property for sale is exempt from the tax imposed by this chapter. If, at the time of purchase, the purchaser furnishes the seller with a signed certificate certifying the purchaser’s entitlement to exemption pursuant to this paragraph, the seller is not required to collect the tax on the sale of such items, and the department shall look solely to the purchaser for recovery of the tax if it determines that the purchaser was not entitled to the exemption.

2. For purposes of this paragraph, the term:

a. “Eligible manufacturing business” means any business whose primary business activity at the location where the industrial machinery and equipment is located is within the industries classified under NAICS codes 31, 32, 33, and 423930.

b. “Eligible postharvest activity business” means a business whose primary business activity, at the location where the postharvest machinery and equipment is located, is within the industries classified under NAICS code 115114.

c. “NAICS” means those classifications contained in the North American Industry Classification System, as published in 2007 by the Office of Management and Budget, Executive Office of the President.

d. “Primary business activity” means an activity representing more than 50 percent of the activities conducted at the location where the industrial machinery and equipment or postharvest machinery and equipment is located.

e. “Industrial machinery and equipment” means tangible personal property or other property that has a depreciable life of 3 years or more and that is used as an integral part in the manufacturing, processing, compounding, or production of tangible personal property for sale. The term includes tangible personal property or other property that has a depreciable life of 3 years or more which is used as an integral part in the recycling of metals for sale. A building and its structural components are not industrial machinery and equipment unless the building or structural component is so closely related to the industrial machinery and equipment that it houses or supports that the building or structural component can be expected to be replaced when the machinery and equipment are replaced. Heating and air conditioning systems are not industrial machinery and equipment unless the sole justification for their installation is to meet the requirements of the production process, even though the system may provide incidental comfort to employees or serve, to an insubstantial degree, nonproduction activities. The term includes parts and accessories for industrial machinery and equipment only to the extent that the parts and accessories are purchased before the date the machinery and equipment are placed in service.

f. “Postharvest activities” means services performed on crops, after their harvest, with the intent of preparing them for market or further processing. Postharvest activities include, but are not limited to, crop cleaning, sun drying, shelling, fumigating, curing, sorting, grading, packing, and cooling.

g. “Postharvest machinery and equipment” means tangible personal property or other property with a depreciable life of 3 years or more which is used primarily for postharvest activities. A building and its structural components are not postharvest industrial machinery and equipment unless the building or structural component is so closely related to the postharvest machinery and equipment that it houses or supports that the building or structural component can be expected to be replaced when the postharvest machinery and equipment is replaced. Heating and air conditioning systems are not postharvest machinery and equipment unless the sole justification for their installation is to meet the requirements of the postharvest activities process, even though the system may provide incidental comfort to employees or serve, to an insubstantial degree, nonpostharvest activities.

3. Postharvest machinery and equipment purchased by an eligible postharvest activity business which is used at a fixed location in this state is exempt from the tax imposed by this chapter. All labor charges for the repair of, and parts and materials used in the repair of and incorporated into, such postharvest machinery and equipment are also exempt. If, at the time of purchase, the purchaser furnishes the seller with a signed certificate certifying the purchaser’s entitlement to exemption pursuant to this subparagraph, the seller is not required to collect the tax on the sale of such items, and the department shall look solely to the purchaser for recovery of the tax if it determines that the purchaser was not entitled to the exemption.

4. A mixer drum affixed to a mixer truck which is used at any location in this state to mix, agitate, and transport freshly mixed concrete in a plastic state for sale is exempt from the tax imposed by this chapter. Parts and labor required to affix a mixer drum exempt under this subparagraph to a mixer truck are also exempt. If, at the time of purchase, the purchaser furnishes the seller with a signed certificate certifying the purchaser’s entitlement to exemption pursuant to this subparagraph, the seller is not required to collect the tax on the sale of such items, and the department shall look solely to the purchaser for recovery of the tax if it determines that the purchaser was not entitled to the exemption. This subparagraph is repealed April 30, 2017.

(lll) Motor vehicle child restraint.—The sale of a child restraint system or booster seat for use in a motor vehicle is exempt from the tax imposed by this chapter.

(mmm) Youth bicycle helmets.—The sale of a bicycle helmet marketed for use by youth is exempt from the tax imposed by this chapter.

9(nnn) Importation of motor vehicles; active United States Armed Forces members.—The importation of a motor vehicle purchased and used for 6 months or more in a foreign country by an active member of the United States Armed Forces or his or her spouse is also exempt from the tax imposed by this chapter when the vehicle is imported, registered, or titled in this state for personal use by the member or his or her spouse. Proof of the active status of the member, and, when applicable, proof of the spouse’s relationship to the member, must be provided when the vehicle is titled and registered in this state.

(8) PARTIAL EXEMPTIONS; VESSELS ENGAGED IN INTERSTATE OR FOREIGN COMMERCE.—

(a) The sale or use of vessels and parts thereof used to transport persons or property in interstate or foreign commerce, including commercial fishing vessels, is subject to the taxes imposed in this chapter only to the extent provided herein. The basis of the tax shall be the ratio of intrastate mileage to interstate or foreign mileage traveled by the carrier’s vessels which were used in interstate or foreign commerce and which had at least some Florida mileage during the previous fiscal year. The ratio would be determined at the close of the carrier’s fiscal year. However, during the fiscal year in which the vessel begins its initial operations in this state, the vessel’s mileage apportionment factor may be determined on the basis of an estimated ratio of anticipated miles in this state to anticipated total miles for that year and, subsequently, additional tax shall be paid on the vessel, or a refund may be applied for, on the basis of the actual ratio of the vessel’s miles in this state to its total miles for that year. This ratio shall be applied each month to the total Florida purchases of such vessels and parts thereof which are used in Florida to establish that portion of the total used and consumed in intrastate movement and subject to the tax at the applicable rate. The basis for imposition of any discretionary surtax shall be as set forth in s. 212.054. Items, appropriate to carry out the purposes for which a vessel is designed or equipped and used, purchased by the owner, operator, or agent of a vessel for use on board such vessel shall be deemed to be parts of the vessel upon which the same are used or consumed. Vessels and parts thereof used to transport persons or property in interstate and foreign commerce are hereby determined to be susceptible to a distinct and separate classification for taxation under the provisions of this chapter. Vessels and parts thereof used exclusively in intrastate commerce do not qualify for the proration of tax.

(b) The partial exemption provided for in this subsection shall not be allowed unless the purchaser signs an affidavit stating that the item or items to be partially exempted are for the exclusive use designated herein and setting forth the extent of such partial exemption. Any person furnishing a false affidavit to such effect for the purpose of evading payment of any tax imposed under this chapter is subject to the penalties set forth in s. 212.12 and as otherwise provided by law.

(c) It is the intent of the Legislature that neither subsection (4) nor this subsection shall be construed as imposing the tax provided by this chapter on vessels used as common carriers, contract carriers, or private carriers, engaged in interstate or foreign commerce, except to the extent provided by the pro rata formula provided in subsection (4) and in paragraph (a).

(9) PARTIAL EXEMPTIONS; RAILROADS AND MOTOR VEHICLES ENGAGED IN INTERSTATE OR FOREIGN COMMERCE.—

(a) Railroads that are licensed as common carriers by the Surface Transportation Board and parts thereof used to transport persons or property in interstate or foreign commerce are subject to tax imposed in this chapter only to the extent provided herein. The basis of the tax shall be the ratio of intrastate mileage to interstate or foreign mileage traveled by the carrier during the previous fiscal year of the carrier. Such ratio is to be determined at the close of the carrier’s fiscal year. However, during the fiscal year in which the railroad begins its initial operations in this state, the railroad’s mileage apportionment factor may be determined on the basis of an estimated ratio of anticipated miles in this state to anticipated total miles for that year and, subsequently, additional tax shall be paid on the railroad, or a refund may be applied for, on the basis of the actual ratio of the railroad’s miles in this state to its total miles for that year. This ratio shall be applied each month to the purchases of the railroad in this state which are used in this state to establish that portion of the total used and consumed in intrastate movement and subject to tax under this chapter. The basis for imposition of any discretionary surtax is set forth in s. 212.054. Railroads that are licensed as common carriers by the Surface Transportation Board and parts thereof used to transport persons or property in interstate and foreign commerce are hereby determined to be susceptible to a distinct and separate classification for taxation under the provisions of this chapter.

(b) Motor vehicles that are engaged in interstate commerce as common carriers, and parts thereof, used to transport persons or property in interstate or foreign commerce are subject to tax imposed in this chapter only to the extent provided herein. The basis of the tax shall be the ratio of intrastate mileage to interstate or foreign mileage traveled by the carrier’s motor vehicles which were used in interstate or foreign commerce and which had at least some Florida mileage during the previous fiscal year of the carrier. Such ratio is to be determined at the close of the carrier’s fiscal year. However, during the fiscal year in which the carrier begins its initial operations in this state, the carrier’s mileage apportionment factor may be determined on the basis of an estimated ratio of anticipated miles in this state to anticipated total miles for that year and, subsequently, additional tax shall be paid on the carrier, or a refund may be applied for, on the basis of the actual ratio of the carrier’s miles in this state to its total miles for that year. This ratio shall be applied each month to the purchases in this state of such motor vehicles and parts thereof which are used in this state to establish that portion of the total used and consumed in intrastate movement and subject to tax under this chapter. The basis for imposition of any discretionary surtax is set forth in s. 212.054. Motor vehicles that are engaged in interstate commerce, and parts thereof, used to transport persons or property in interstate and foreign commerce are hereby determined to be susceptible to a distinct and separate classification for taxation under the provisions of this chapter. Motor vehicles and parts thereof used exclusively in intrastate commerce do not qualify for the proration of tax. For purposes of this paragraph, parts of a motor vehicle engaged in interstate commerce include a separate tank not connected to the fuel supply system of the motor vehicle into which diesel fuel is placed to operate a refrigeration unit or other equipment.

(10) PARTIAL EXEMPTION; MOTOR VEHICLE SOLD TO RESIDENT OF ANOTHER STATE.—

(a) The tax collected on the sale of a new or used motor vehicle in this state to a resident of another state shall be an amount equal to the sales tax which would be imposed on such sale under the laws of the state of which the purchaser is a resident, except that such tax shall not exceed the tax that would otherwise be imposed under this chapter. At the time of the sale, the purchaser shall execute a notarized statement of his or her intent to license the vehicle in the state of which the purchaser is a resident within 45 days of the sale and of the fact of the payment to the State of Florida of a sales tax in an amount equivalent to the sales tax of his or her state of residence and shall submit the statement to the appropriate sales tax collection agency in his or her state of residence. Nothing in this subsection shall be construed to require the removal of the vehicle from this state following the filing of an intent to license the vehicle in the purchaser’s home state if the purchaser licenses the vehicle in his or her home state within 45 days after the date of sale.

(b) Notwithstanding the partial exemption allowed in paragraph (a), a vehicle is subject to this state’s sales tax at the applicable state sales tax rate plus authorized surtaxes when the vehicle is purchased by a nonresident corporation or partnership and:

1. An officer of the corporation is a resident of this state;

2. A stockholder of the corporation who owns at least 10 percent of the corporation is a resident of this state; or

3. A partner in the partnership who has at least 10 percent ownership is a resident of this state.

However, if the vehicle is removed from this state within 45 days after purchase and remains outside the state for a minimum of 180 days, the vehicle may qualify for the partial exemption allowed in paragraph (a) despite the residency of owners or stockholders of the purchasing entity.

(c) Nothing herein shall require the payment of tax to the State of Florida for assessments made prior to July 1, 2001, if the tax imposed by this section has been paid to the state in which the vehicle was licensed and the department has assessed a like amount of tax on the same transactions. This provision shall apply retroactively to assessments that have been protested prior to August 1, 1999, and have not been paid on the date this act takes effect.

(11) PARTIAL EXEMPTION; FLYABLE AIRCRAFT.—

(a) The tax imposed on the sale by a manufacturer of flyable aircraft, who designs such aircraft, which sale may include necessary equipment and modifications placed on such flyable aircraft prior to delivery by the manufacturer, shall be an amount equal to the sales tax which would be imposed on such sale under the laws of the state in which the aircraft will be domiciled.

(b) This partial exemption applies only if the purchaser is a resident of another state who will not use the aircraft in this state, or if the purchaser is a resident of another state and uses the aircraft in interstate or foreign commerce, or if the purchaser is a resident of a foreign country.

(c) The maximum tax collectible under this subsection may not exceed 6 percent of the sales price of such aircraft. No Florida tax may be imposed on the sale of such aircraft if the state in which the aircraft will be domiciled does not allow Florida sales or use tax to be credited against its sales or use tax. Furthermore, no tax may be imposed on the sale of such aircraft if the state in which the aircraft will be domiciled has enacted a sales and use tax exemption for flyable aircraft or if the aircraft will be domiciled outside the United States.

(d) The purchaser shall execute a sworn affidavit attesting that he or she is not a resident of this state and stating where the aircraft will be domiciled. If the aircraft is subsequently used in this state within 6 months of the time of purchase, in violation of the intent of this subsection, the purchaser shall be liable for payment of the full use tax imposed by this chapter and shall be subject to the penalty imposed by s. 212.12(2), which penalty shall be mandatory. Notwithstanding the provisions of this paragraph, the owner of an aircraft purchased pursuant to this subsection may permit the aircraft to be returned to this state for repairs within 6 months after the date of sale without the aircraft being in violation of the law and without incurring liability for payment of tax or penalty on the purchase price of the aircraft, so long as the aircraft is removed from this state within 20 days after the completion of the repairs and such removal can be proven by invoices for fuel, tie-down, or hangar charges issued by out-of-state vendors or suppliers or similar documentation.

(12) PARTIAL EXEMPTION; MASTER TAPES, RECORDS, FILMS, OR VIDEO TAPES.—

(a) There are exempt from the taxes imposed by this chapter the gross receipts from the sale or lease of, and the storage, use, or other consumption in this state of, master tapes or master records embodying sound, or master films or master video tapes; except that amounts paid to recording studios or motion picture or television studios for the tangible elements of such master tapes, records, films, or video tapes are taxable as otherwise provided in this chapter. This exemption will inure to the taxpayer upon presentation of the certificate of exemption issued to the taxpayer under the provisions of s. 288.1258.

(b) For the purposes of this subsection, the term:

1. “Amounts paid for the tangible elements” does not include any amounts paid for the copyrightable, artistic, or other intangible elements of such master tapes, records, films, or video tapes, whether designated as royalties or otherwise, including, but not limited to, services rendered in producing, fabricating, processing, or imprinting tangible personal property or any other services or production expenses in connection therewith which may otherwise be construed as constituting a “sale” under s. 212.02.

2. “Master films or master video tapes” means films or video tapes utilized by the motion picture and television production industries in making visual images for reproduction.

3. “Master tapes or master records embodying sound” means tapes, records, and other devices utilized by the recording industry in making recordings embodying sound.

4. “Motion picture or television studio” means a facility in which film or video tape productions or parts of productions are made and which contains the necessary equipment and personnel for this purpose and includes a mobile unit or vehicle that is equipped in much the same manner as a stationary studio and used in the making of film or video tape productions.

5. “Recording studio” means a place where, by means of mechanical or electronic devices, voices, music, or other sounds are transmitted to tapes, records, or other devices capable of reproducing sound.

6. “Recording industry” means any person engaged in an occupation or business of making recordings embodying sound for a livelihood or for a profit.

7. “Motion picture or television production industry” means any person engaged in an occupation or business for a livelihood or for profit of making visual motion picture or television visual images for showing on screen or television for theatrical, commercial, advertising, or educational purposes.

(13) No transactions shall be exempt from the tax imposed by this chapter except those expressly exempted herein. All laws granting tax exemptions, to the extent they may be inconsistent or in conflict with this chapter, including, but not limited to, the following designated laws, shall yield to and be superseded by the provisions of this subsection: ss. 125.019, 153.76, 154.2331, 159.15, 159.31, 159.50, 159.708, 163.385, 163.395, 215.76, 243.33, 315.11, 348.65, 348.762, 349.13, 403.1834, 616.07, and 623.09, and the following Laws of Florida, acts of the year indicated: s. 31, chapter 30843, 1955; s. 19, chapter 30845, 1955; s. 12, chapter 30927, 1955; s. 8, chapter 31179, 1955; s. 15, chapter 31263, 1955; s. 13, chapter 31343, 1955; s. 16, chapter 59-1653; s. 13, chapter 59-1356; s. 12, chapter 61-2261; s. 19, chapter 61-2754; s. 10, chapter 61-2686; s. 11, chapter 63-1643; s. 11, chapter 65-1274; s. 16, chapter 67-1446; and s. 10, chapter 67-1681. This subsection does not supersede the authority of a local government to adopt financial and local government incentives pursuant to s. 163.2517.

(14) TECHNICAL ASSISTANCE ADVISORY COMMITTEE.—The department shall establish a technical assistance advisory committee with public and private sector members, including representatives of both manufacturers and retailers, to advise the Department of Revenue and the 11Department of Health in determining the taxability of specific products and product lines pursuant to subsection (1) and paragraph (2)(a). In determining taxability and in preparing a list of specific products and product lines that are or are not taxable, the committee shall not be subject to the provisions of chapter 120. Private sector members shall not be compensated for serving on the committee.

5(15) ELECTRICAL ENERGY USED IN AN ENTERPRISE ZONE.—

(a) Beginning July 1, 1995, charges for electrical energy used by a qualified business at a fixed location in an enterprise zone in a municipality which has enacted an ordinance pursuant to s. 166.231(8) which provides for exemption of municipal utility taxes on such businesses or in an enterprise zone jointly authorized by a county and a municipality which has enacted an ordinance pursuant to s. 166.231(8) which provides for exemption of municipal utility taxes on such businesses shall receive an exemption equal to 50 percent of the tax imposed by this chapter, or, if no less than 20 percent of the employees of the business are residents of an enterprise zone, excluding temporary and part-time employees, the exemption shall be equal to 100 percent of the tax imposed by this chapter. A qualified business may receive such exemption for a period of 5 years from the billing period beginning not more than 30 days following notification to the applicable utility company by the department that an exemption has been authorized pursuant to this subsection and s. 166.231(8).

(b) To receive this exemption, a business must file an application, with the enterprise zone development agency having jurisdiction over the enterprise zone where the business is located, on a form provided by the department for the purposes of this subsection and s. 166.231(8). The application shall be made under oath and shall include:

1. The name and location of the business.

2. The identifying number assigned pursuant to s. 290.0065 to the enterprise zone in which the business is located.

3. The date on which electrical service is to be first initiated to the business.

4. The name and mailing address of the entity from which electrical energy is to be purchased.

5. The date of the application.

6. The name of the city in which the business is located.

7. If applicable, the name and address of each permanent employee of the business including, for each employee who is a resident of an enterprise zone, the identifying number assigned pursuant to s. 290.0065 to the enterprise zone in which the employee resides.

8. Whether the business is a small business as defined by s. 288.703.

(c) Within 10 working days after receipt of an application, the enterprise zone development agency shall review the application to determine if it contains all information required pursuant to paragraph (b) and meets the criteria set out in this subsection. The agency shall certify all applications that contain the information required pursuant to paragraph (b) and meet the criteria set out in this subsection as eligible to receive an exemption. If applicable, the agency shall also certify if 20 percent of the employees of the business are residents of an enterprise zone, excluding temporary and part-time employees. The certification shall be in writing, and a copy of the certification shall be transmitted to the executive director of the Department of Revenue. The applicant shall be responsible for forwarding a certified application to the department within 6 months after the occurrence of the appropriate qualifying provision set out in paragraph (f).

(d) If, in a subsequent audit conducted by the department, it is determined that the business did not meet the criteria mandated in this subsection, the amount of taxes exempted shall immediately be due and payable to the department by the business, together with the appropriate interest and penalty, computed from the due date of each bill for the electrical energy purchased as exempt under this subsection, in the manner prescribed by this chapter.

(e) The department shall adopt rules governing applications for, issuance of, and the form of applications for the exemption authorized in this subsection and provisions for recapture of taxes exempted under this subsection, and the department may establish guidelines as to qualifications for exemption.

(f) For the purpose of the exemption provided in this subsection, the term “qualified business” means a business which is:

1. First occupying a new structure to which electrical service, other than that used for construction purposes, has not been previously provided or furnished;

2. Newly occupying an existing, remodeled, renovated, or rehabilitated structure to which electrical service, other than that used for remodeling, renovation, or rehabilitation of the structure, has not been provided or furnished in the three preceding billing periods; or

3. Occupying a new, remodeled, rebuilt, renovated, or rehabilitated structure for which a refund has been granted pursuant to paragraph (5)(g).

(g) This subsection expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act, except that:

1. Paragraph (d) shall not expire; and

2. Any qualified business which has been granted an exemption under this subsection prior to that date shall be allowed the full benefit of this exemption as if this subsection had not expired on that date.

(16) EXEMPTIONS; SPACE ACTIVITIES.—

(a) There shall be exempt from the tax imposed by this chapter:

1. The sale, lease, use, storage, consumption, or distribution in this state of any orbital space facility, space propulsion system, or space vehicle, satellite, or station of any kind possessing space flight capacity, including the components thereof.

2. The sale, lease, use, storage, consumption, or distribution in this state of tangible personal property placed on or used aboard any orbital space facility, space propulsion system, or space vehicle, satellite, or station of any kind, irrespective of whether such tangible personal property is returned to this state for subsequent use, storage, or consumption in any manner. This exemption is not affected by the failure of a launch to occur, or the destruction of a launch vehicle or any components thereof.

(b) This subsection shall be strictly construed and enforced.

(17) EXEMPTIONS; CERTAIN GOVERNMENT CONTRACTORS.—

(a) Subject to paragraph (d), the tax imposed by this chapter does not apply to the sale to or use by a government contractor of overhead materials. The term “government contractor” includes prime contractors and subcontractors.

(b) As used in this subsection, the term “overhead materials” means all tangible personal property, other than qualifying property as defined in s. 212.02(14)(a) and electricity, which is used or consumed in the performance of a qualifying contract, title to which property vests in or passes to the government under the contract.

(c) As used in this subsection and in s. 212.02(14)(a), the term “qualifying contract” means a contract with the United States Department of Defense or the National Aeronautics and Space Administration, or a subcontract thereunder, but does not include a contract or subcontract for the repair, alteration, improvement, or construction of real property, except to the extent that purchases under such a contract would otherwise be exempt from the tax imposed by this chapter.

(d) The exemption provided in this subsection applies as follows:

1. Beginning July 1, 2000, the tax imposed by this chapter shall be applicable to 60 percent of the sales price or cost price of such overhead materials.

2. Beginning July 1, 2001, the tax imposed by this chapter shall be applicable to 40 percent of the sales price or cost price of such overhead materials.

3. Beginning July 1, 2002, the tax imposed by this chapter shall be applicable to 20 percent of the sales price or cost price of such overhead materials.

4. Beginning July 1, 2003, the entire sales price or cost price of such overhead materials is exempt from the tax imposed by this chapter.

The exemption provided in this subsection does not apply to any part of the cost of overhead materials allocated to a contract that is not a qualifying contract.

(e) Possession by a seller of a resale certificate or direct-pay permit relieves the seller from the responsibility of collecting the tax, and the department shall look solely to the contractor for recovery of such tax if it determines that the contractor was not entitled to the exemption. The contractor shall self-accrue and remit any applicable sales or use tax due with respect to overhead materials and with respect to costs allocable to contracts that are not qualifying contracts. The department may amend its rules to reflect the use of resale certificates and direct-pay permits with respect to the exemption provided for in this subsection.

(f) This subsection is not an expression of legislative intent as to the applicability of any tax to any sale or use of overhead materials prior to July 1, 1999. In addition, this subsection does not imply that transactions or costs that are not described in this subsection are taxable.

(18) MACHINERY AND EQUIPMENT USED PREDOMINANTLY FOR RESEARCH AND DEVELOPMENT.—

(a) Machinery and equipment used predominantly for research and development as defined in this subsection are exempt from the tax imposed by this chapter.

(b) For purposes of this subsection:

1. “Machinery and equipment” includes, but is not limited to, molds, dies, machine tooling, other appurtenances or accessories to machinery and equipment, testing and measuring equipment, test beds, computers, and software, whether purchased or self-fabricated, and, if self-fabricated, includes materials and labor for design, fabrication, and assembly.

2. “Predominantly” means at least 50 percent of the time.

3. “Research and development” means research that has one of the following as its ultimate goal:

a. Basic research in a scientific field of endeavor;

b. Advancing knowledge or technology in a scientific or technical field of endeavor;

c. The development of a new product, whether or not the new product is offered for sale;

d. The improvement of an existing product, whether or not the improved product is offered for sale;

e. The development of new uses of an existing product, whether or not a new use is offered as a rationale to purchase the product; or

f. The design and development of prototypes, whether or not a resulting product is offered for sale.

The term “research and development” does not include ordinary testing or inspection of materials or products used for quality control, market research, efficiency surveys, consumer surveys, advertising and promotions, management studies, or research in connection with literary, historical, social science, psychological, or other similar nontechnical activities.

(c) The department may adopt rules pursuant to ss. 120.536(1) and 120.54 that provide for administering and implementing this exemption.

(d) A person who claims the exemption provided in this subsection shall furnish the vendor of the machinery or equipment, including the vendor of materials and labor used in self-fabrication of the machinery or equipment, an affidavit stating that the item or items for which an exemption is claimed are machinery and equipment that will be used predominantly for research and development as required by this subsection. A purchaser who claims the exemption by refund shall include the affidavit with the refund application. The affidavit must contain the purchaser’s name, address, sales and use tax registration number, and, if applicable, federal employer’s identification number. Any person fraudulently furnishing an affidavit to the vendor for the purpose of evading payment of any tax imposed under this chapter shall be subject to the penalty set forth in s. 212.085 and as otherwise provided by law.

(e) In lieu of furnishing an affidavit, a purchaser claiming the exemption provided in this subsection who has a direct-pay permit may furnish the vendor with a copy of the direct-pay permit and shall maintain all documentation necessary to prove the exempt status of the purchases and fabrication activity.

(f) Purchasers shall maintain all documentation necessary to prove the exempt status of purchases and fabrication activity and make such documentation available for inspection pursuant to the requirements of s. 212.13(2).

History.—s. 8, ch. 26319, 1949; ss. 1, 2, ch. 26323, 1949; s. 9, ch. 26871, 1951; s. 1, ch. 28082, 1953; ss. 7, 33, ch. 29615, 1955; ss. 6-8, ch. 29883, 1955; s. 1, ch. 57-76; s. 1, ch. 57-398; s. 1, ch. 57-821; s. 1, ch. 57-1968; s. 1, ch. 57-1971; s. 1, ch. 59-287; ss. 1, 2, ch. 59-402; ss. 1, 2, ch. 59-448; s. 1, ch. 61-464; s. 2, ch. 61-276; s. 1, ch. 61-274; s. 7, ch. 63-253; ss. 5, 6, ch. 63-526; s. 1, ch. 63-565; s. 6, ch. 65-190; ss. 7-9, ch. 65-329; s. 1, ch. 65-331; s. 1, ch. 65-358; s. 5, ch. 65-371; s. 2, ch. 65-420; s. 4, ch. 67-180; ss. 8-12, 15, ch. 68-27; s. 1, ch. 69-99; ss. 15, 16, 19, 21, 24, 35, ch. 69-106; ss. 12-16, 19, ch. 69-222; ss. 2, 3, ch. 70-206; s. 2, ch. 70-373; s. 7, ch. 71-360; s. 1, ch. 71-985; s. 70, ch. 72-221; s. 1, ch. 72-289; s. 1, ch. 73-240; s. 1, ch. 74-4; s. 1, ch. 74-134; s. 1, ch. 74-305; ss. 1, 4, ch. 75-65; s. 35, ch. 77-147; s. 1, ch. 77-193; s. 1, ch. 77-194; s. 2, ch. 77-412; s. 1, ch. 78-59; s. 1, ch. 78-67; s. 1, ch. 78-77; s. 1, ch. 78-176; s. 1, ch. 78-220; s. 1, ch. 78-249; s. 1, ch. 78-270; s. 1, ch. 78-299; s. 1, ch. 78-329; s. 1, ch. 78-411; s. 41, ch. 79-164; ss. 2, 3, ch. 79-339; s. 96, ch. 79-400; ss. 1, 3, 4, ch. 80-163; s. 2, ch. 80-213; s. 10, ch. 81-151; s. 115, ch. 81-259; s. 3, ch. 81-319; s. 7, ch. 82-154; s. 1, ch. 82-206; s. 2, ch. 82-219; s. 5, ch. 83-3; s. 3, ch. 83-138; ss. 1, 2, ch. 83-154; ss. 1, 3, 8, ch. 83-297; s. 29, ch. 83-315; s. 29, ch. 83-317; ss. 2, 6, ch. 83-338; s. 265, ch. 84-309; ss. 3, 4, 5, ch. 84-324; s. 3, ch. 84-350; s. 34, ch. 84-356; s. 1, ch. 84-362; s. 30, ch. 85-80; ss. 1, 2, ch. 85-230; ss. 61, 64, 220, ch. 85-342; s. 74, ch. 86-152; ss. 5, 8, ch. 86-166; ss. 14, 25, 59, ch. 87-6; s. 4, ch. 87-72; s. 4, ch. 87-99; ss. 13, 34, ch. 87-101; s. 2, ch. 87-370; ss. 26, 27, 28, ch. 87-548; s. 1, ch. 88-123; s. 78, ch. 88-130; s. 27, ch. 88-201; ss. 2, 3, ch. 88-243; ss. 28, 61, ch. 89-300; ss. 35, 42, ch. 89-356; ss. 86, 93, ch. 90-132; s. 8, ch. 90-192; s. 1, ch. 90-203; s. 87, ch. 91-45; s. 3, ch. 92-113; s. 1, ch. 92-164; s. 1, ch. 92-168; s. 10, ch. 92-173; s. 2, ch. 92-206; s. 1, ch. 92-302; ss. 11, 17, ch. 92-319; s. 5, ch. 93-46; s. 11, ch. 93-233; ss. 42, 43, ch. 94-136; s. 1, ch. 94-186; s. 21, ch. 94-218; ss. 1, 16, ch. 94-314; s. 10, ch. 94-353; s. 52, ch. 94-356; s. 32, ch. 95-145; s. 1497, ch. 95-147; s. 3, ch. 95-232; s. 3, ch. 95-302; s. 12, ch. 95-333; s. 114, ch. 95-417; s. 92, ch. 95-418; s. 56, ch. 96-175; ss. 15, 161, 162, ch. 96-320; s. 23, ch. 96-323; s. 1, ch. 96-395; s. 26, ch. 96-397; s. 14, ch. 97-54; s. 1, ch. 97-86; s. 23, ch. 97-99; s. 5, ch. 97-197; s. 1, ch. 97-205; ss. 3, 5, 6, 7, ch. 97-221; s. 1, ch. 97-227; s. 11, ch. 97-278; s. 1, ch. 98-60; s. 2, ch. 98-133; s. 3, ch. 98-142; s. 1, ch. 98-143; s. 1, ch. 98-144; s. 14, ch. 98-166; s. 1, ch. 98-205; s. 2, ch. 98-220; s. 1, ch. 98-252; s. 2, ch. 98-273; s. 1, ch. 98-291; s. 2, ch. 98-294; s. 1, ch. 98-318; s. 1, ch. 98-328; s. 1, ch. 98-408; ss. 1, 2, ch. 98-416; s. 78, ch. 99-2; s. 1, ch. 99-171; s. 25, ch. 99-208; s. 3, ch. 99-238; s. 12, ch. 99-256; s. 1, ch. 99-269; s. 3, ch. 99-273; s. 3, ch. 99-304; s. 2, ch. 99-337; s. 1, ch. 99-364; s. 1, ch. 99-368; s. 42, ch. 2000-151; s. 37, ch. 2000-164; s. 54, ch. 2000-165; s. 4, ch. 2000-182; s. 6, ch. 2000-197; s. 13, ch. 2000-210; s. 3, ch. 2000-211; ss. 1, 3, ch. 2000-223; s. 1, ch. 2000-228; s. 2, ch. 2000-276; s. 7, ch. 2000-290; s. 3, ch. 2000-310; s. 19, ch. 2000-317; s. 10, ch. 2000-351; s. 1, ch. 2000-353; s. 15, ch. 2000-355; s. 25, ch. 2000-372; s. 34, ch. 2001-60; s. 38, ch. 2001-196; s. 2, ch. 2001-201; s. 10, ch. 2001-225; s. 52, ch. 2001-266; s. 6, ch. 2002-2; s. 9, ch. 2002-48; ss. 17, 18, 20, 22, ch. 2002-218; s. 918, ch. 2002-387; s. 5, ch. 2002-392; s. 22, ch. 2003-32; ss. 19, 41, ch. 2003-254; s. 186, ch. 2003-261; s. 8, ch. 2004-243; s. 1, ch. 2005-83; s. 22, ch. 2005-132; s. 2, ch. 2005-197; s. 1, ch. 2005-282; s. 21, ch. 2005-287; s. 2, ch. 2006-2; s. 3, ch. 2006-56; s. 2, ch. 2006-57; s. 58, ch. 2006-60; s. 30, ch. 2006-69; s. 1, ch. 2006-78; s. 3, ch. 2006-113; s. 2, ch. 2006-144; s. 11, ch. 2006-197; s. 9, ch. 2006-230; s. 19, ch. 2006-289; s. 18, ch. 2007-5; s. 1, ch. 2007-53; s. 1, ch. 2007-56; s. 23, ch. 2007-106; s. 38, ch. 2008-4; s. 37, ch. 2008-153; s. 1, ch. 2008-201; s. 9, ch. 2008-227; s. 189, ch. 2008-247; s. 4, ch. 2010-4; s. 51, ch. 2010-102; s. 2, ch. 2010-128; ss. 7, 8, ch. 2010-138; s. 9, ch. 2010-147; s. 1, ch. 2011-3; s. 56, ch. 2011-36; s. 33, ch. 2011-64; s. 2, ch. 2011-97; s. 75, ch. 2011-142; s. 14, ch. 2011-189; s. 8, ch. 2012-32; s. 4, ch. 2012-117; s. 4, ch. 2012-184; ss. 4, 6, ch. 2013-39; s. 4, ch. 2013-42; s. 3, ch. 2013-82; s. 76, ch. 2013-160; s. 15, ch. 2013-198.; s. 44, ch. 2014-19; s. 9, ch. 2014-38; s. 2, ch. 2014-122; s. 14, ch. 2015-221; s. 21, ch. 2016-10; s. 2, ch. 2016-131; s. 3, ch. 2016-216; s. 12, ch. 2016-220.

1Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

2Note.—32 C.F.R. s. 3-405 no longer exists.

3Note.—32 C.F.R. ss. 15-202 and 15-203 no longer exist.

4Note.—Repealed by Pub. L. No. 100-679, s. 5(b), 102 Stat. 4063.

5Note.—Section 30, ch. 2015-221, provides that:

“(1) A business may apply to the Department of Economic Opportunity for the incentives specified in subsection (2) if each of the following criteria is satisfied:

“(a) The business has entered into a contract with the Department of Economic Opportunity for a project under ss. 288.0659, 288.1045, 288.106, 288.107, 288.108, 288.1088, or 288.1089, Florida Statutes, between January 1, 2012, and July 1, 2015.

“(b) The contract is deemed active by the Department of Economic Opportunity and has not expired or been terminated.

“(c) The project that is the subject of the contract is located within the boundaries of an enterprise zone designated pursuant to chapter 290, Florida Statutes, as the boundaries existed on May 1, 2015.

“(2) For a project described under paragraph (1)(c), a business qualified under subsection (1) may apply for the following incentives:

“(a) The property tax exemption for a licensed child care facility under s. 196.095, Florida Statutes 2014.

“(b) The building sales tax refund under s. 212.08(5)(g), Florida Statutes 2014.

“(c) The business property sales tax refund under s. 212.08(5)(h), Florida Statutes 2014.

“(d) The electrical energy sales tax exemption under s. 212.08(15), Florida Statutes 2014.

“(e) The enterprise zone jobs tax credit under s. 212.096, Florida Statutes 2014.

“(f) The enterprise zone jobs tax credit under s. 220.181, Florida Statutes 2014.

“(g) The enterprise zone property tax credit under s. 220.182, Florida Statutes 2014.

“(3) The Department of Economic Opportunity must provide a list of businesses that are qualified under subsection (1) to the Department of Revenue by December 31, 2015. The Department of Economic Opportunity must also provide notice to the Department of Revenue within 10 days after the expiration or termination of a contract.

“(4) From January 1, 2016, to December 31, 2018, the Department of Economic Opportunity is designated to perform all the duties and responsibilities that were performed by the governing body or enterprise zone development agency having jurisdiction over the enterprise zone under ss. 196.095, 212.08(5)(g) and (h), 212.08(15), 212.096, 220.181, and 220.182, Florida Statutes 2014, including receipt and review of applications and verifications.

“(5) The incentives described in subsection (2) are to be treated as if they had not expired on December 31, 2015.

“(6) This section is effective January 1, 2016, and expires on December 31, 2018.”

6Note.—Section 168(c) no longer defines “recovery property.”

7Note.—Section 168(c)(2)(A) no longer classifies 3-year property.

8Note.—Section 8(2), ch. 2010-138, provides that “[t]he Department of Revenue may, and all conditions are deemed met to, adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, to implement the amendment to s. 212.08(6), Florida Statutes, made by this section. The emergency rules shall remain in effect for 6 months after adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”

9Note.—Section 15, ch. 2015-221, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed to be met, to adopt emergency rules pursuant to s. 120.54(4), Florida Statutes, for the purpose of implementing the amendments made by this act to ss. 202.12, 202.27, and 212.08(7), Florida Statutes.

“(2) Notwithstanding any other provision of law, emergency rules adopted pursuant to subsection (1) are effective for 6 months after adoption and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.

“(3) This section expires July 1, 2018.”

10Note.—See ss. 564.08 and 565.17 for specific references to beverage tastings.

11Note.—Section 27, ch. 2010-161, provides that:

“(1) All of the statutory powers, duties, and functions, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds for the administration of chapter 499, Florida Statutes, relating to drugs, devices, cosmetics, and household products shall be transferred by a type two transfer, as defined in s. 20.06(2), Florida Statutes, from the Department of Health to the Department of Business and Professional Regulation.

“(2) The transfer of regulatory authority under chapter 499, Florida Statutes, provided by this section shall not affect the validity of any judicial or administrative action pending as of 11:59 p.m. on the day before the effective date of this section to which the Department of Health is at that time a party, and the Department of Business and Professional Regulation shall be substituted as a party in interest in any such action.

“(3) All lawful orders issued by the Department of Health implementing or enforcing or otherwise in regard to any provision of chapter 499, Florida Statutes, issued prior to the effective date of this section shall remain in effect and be enforceable after the effective date of this section unless thereafter modified in accordance with law.

“(4) The rules of the Department of Health relating to the implementation of chapter 499, Florida Statutes, that were in effect at 11:59 p.m. on the day prior to the effective date of this section shall become the rules of the Department of Business and Professional Regulation and shall remain in effect until amended or repealed in the manner provided by law.

“(5) Notwithstanding the transfer of regulatory authority under chapter 499, Florida Statutes, provided by this section, persons and entities holding in good standing any permit under chapter 499, Florida Statutes, as of 11:59 p.m. on the day prior to the effective date of this section shall, as of the effective date of this section, be deemed to hold in good standing a permit in the same capacity as that for which the permit was formerly issued.

“(6) Notwithstanding the transfer of regulatory authority under chapter 499, Florida Statutes, provided by this section, persons holding in good standing any certification under chapter 499, Florida Statutes, as of 11:59 p.m. on the day prior to the effective date of this section shall, as of the effective date of this section, be deemed to be certified in the same capacity in which they were formerly certified.

“(7) This section shall take effect October 1, 2011.”



212.0801 - Qualified aircraft exemption.

212.0801 Qualified aircraft exemption.—To be eligible to receive an exemption under s. 212.08(7) for a qualified aircraft, a purchaser or lessee must offer, in writing, to participate in a flight training and research program with two or more universities based in this state which offer graduate programs in aeronautical or aerospace engineering and offer flight training through a school of aeronautics or college of aviation. The purchaser or lessee shall forward a copy of the written offer to the Department of Revenue. No exemption provided in this chapter for the lease, purchase, repair, or maintenance of a qualified aircraft shall be allowed unless the purchaser or lessee furnishes the dealer with a certificate stating that the lease, purchase, repair, or maintenance to be exempted is for the exclusive use of the purchaser or lessee of a qualified aircraft and that the purchaser or lessee otherwise qualifies for the exemption as provided in this section. If a purchaser or lessee makes tax-exempt purchases of qualified aircraft or leases a qualified aircraft on a continual basis, the purchaser or lessee may tender the certificate once and allow the dealer to keep a certificate on file. The purchaser or lessee shall inform the dealer that has a certificate on file when the purchaser or lessee no longer qualifies for the exemption. The department shall determine the format of the certificate.

History.—s. 3, ch. 2006-144.



212.081 - Legislative intent.

212.081 Legislative intent.—It is hereby declared to be the legislative intent of the amendments to ss. 212.11(1), 1212.12(10), and 212.20 by chapter 57-398, Laws of Florida:

(1) To aid in the enforcement of this chapter by recognizing the effect of court rulings involving such enforcement and to incorporate herein substantial rulings of the department which have been recognized as necessary to supplement the interpretation of some of the terms used in this section.

(2) To arrange the exemptions allowed in this section in more orderly categories thereby eliminating some of the confusion attendant upon the present arrangement where cross-exemptions frequently occur.

(a) It is further declared to be the legislative intent that the tax levied by this chapter and imposed by this section is not a tax on motor vehicles as property but a tax on the privilege to sell, to rent, to use or to store for use in this state motor vehicles; that such tax is separate from and in addition to any license tax imposed on motor vehicles; and that such tax is not intended as an ad valorem tax on motor vehicles as prohibited by the Constitution.

(b) It is also the legislative intent that there shall be no pyramiding or duplication of excise taxes levied by the state under this chapter and no municipality shall levy any excise tax upon any privilege, admission, lease, rental, sale, use or storage for use or consumption which is subject to a tax under this chapter unless permitted by general law; provided, however, that this provision shall not impair valid municipal ordinances which are in effect and under which a municipal tax is being levied and collected on July 1, 1957.

(3) It is hereby declared to be the legislative intent that all purchases made by banks are subject to state sales tax in the same manner as is provided by law for all other purchasers. It is further declared to be the legislative intent that if for any reason the sales tax on federal banks is declared invalid, that sales tax shall not apply or be applicable to purchases made by state banks.

History.—s. 1, ch. 57-398; s. 3, ch. 59-402; s. 4, ch. 61-274; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 35, ch. 95-280; s. 27, ch. 96-397; s. 16, ch. 98-73.

1Note.—This material can now be found at s. 212.12(9).



212.0821 - Legislative intent that political subdivisions and public libraries use their sales tax exemption certificates for purchases on behalf of specified groups.

212.0821 Legislative intent that political subdivisions and public libraries use their sales tax exemption certificates for purchases on behalf of specified groups.—It is the intent of the Legislature that the political subdivisions of the state and the public libraries utilize their sales tax exemption certificates to purchase, with funds provided by the following groups, services, equipment, supplies, and items necessary for the operation of such groups, in addition to the normal exempt purchases that political subdivisions and libraries are empowered to make:

(1) School districts shall purchase necessary goods and services requested by parent-teacher organizations.

(2) Counties and municipalities shall purchase necessary goods and services requested by REACT groups, neighborhood crime watch groups, and state or locally recognized organizations solely engaged in youth activities identical to those discussed in s. 212.08(7)(l).

(3) Public libraries shall purchase necessary goods and services requested by groups solely engaged in fundraising activities for such libraries.

History.—s. 4, ch. 84-362; s. 26, ch. 87-6; s. 4, ch. 2000-228.



212.084 - Review of exemption certificates; reissuance; specified expiration date; temporary exemption certificates.

212.084 Review of exemption certificates; reissuance; specified expiration date; temporary exemption certificates.—

(1)(a) In reviewing each sales tax exemption certificate, the department shall ensure that the institution, organization, or individual possessing the certificate is actively engaged in an exempt endeavor as stipulated in this chapter.

(b) Whenever feasible, the department shall choose entities for review based on an alphabetical selection procedure.

(2)(a) Each institution, organization, or individual possessing a sales tax exemption certificate shall cooperate fully with the department during its review of the certificate. The department shall revoke the sales tax exemption certificate of any entity that fails to respond to either of two written requests for information regarding the taxable status of the entity. These requests must be mailed at least 4 weeks apart to the last known address of the entity.

(b) Any entity may apply for reissuance of a revoked exemption certificate if the revocation occurred due to the failure of the entity to respond to either of the two written requests sent by the department.

(3) After review is completed and it has been determined that an institution, organization, or individual is actively engaged in a bona fide exempt endeavor and is not subject to a final disqualification order issued by the Department of Agriculture and Consumer Services pursuant to s. 496.430, the department shall reissue an exemption certificate to the entity. However, each certificate so reissued is valid for 5 consecutive years, at which time the review and reissuance procedure provided by this section applies again. If the department determines that an entity no longer qualifies for an exemption, it shall revoke the tax exemption certificate of the entity.

(4) Each sales tax exemption certificate expires 5 years after the date of issuance. Upon expiration, the certificate is subject to the review and reissuance procedures provided by this section.

(5) The department may require that an entity submit documentation and evidence of its organizational structure, federal tax status, program content, or any other materials necessary during the review process mandated by this section.

(6) Notwithstanding the provisions of s. 213.053 to the contrary, the department shall furnish, upon request, the name and address of any institution, organization, individual, or other entity possessing a valid sales tax exemption certificate.

(7) The department shall revoke a sales tax exemption certificate granted to, or refuse to grant a sales tax exemption certificate to, an institution, organization, or individual who is the subject of a final disqualification order issued by the Department of Agriculture and Consumer Services pursuant to s. 496.430. A revocation or denial under this subsection is subject to challenge under chapter 120 only as to whether a disqualification order is in effect. An institution, organization, or individual who appeals the disqualification order must do so pursuant to s. 496.430(2).

History.—s. 14, ch. 83-137; s. 5, ch. 83-338; s. 1, ch. 94-178; s. 29, ch. 96-397; s. 24, ch. 97-99; s. 2, ch. 2000-228; s. 60, ch. 2002-218; s. 3, ch. 2014-122.



212.085 - Fraudulent claim of exemption; penalties.

212.085 Fraudulent claim of exemption; penalties.—When any person shall fraudulently, for the purpose of evading tax, issue to a vendor or to any agent of the state a certificate or statement in writing in which he or she claims exemption from sales tax, such person, in addition to being liable for payment of the tax plus a mandatory penalty of 200 percent of the tax, shall be liable for fine and punishment as provided by law for a conviction of a felony of the third degree, as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 3, ch. 78-59; s. 86, ch. 87-6; s. 54, ch. 87-101; s. 18, ch. 92-320; s. 1115, ch. 95-147.



212.09 - Trade-ins deducted; exception.

212.09 Trade-ins deducted; exception.—

(1) Where used articles, accepted and intended for resale, are taken in trade, or a series of trades, as a credit or part payment on the sale of new articles, the tax levied by this chapter shall be paid on the sales price of the new article, less the credit for the used article taken in trade.

(2) Where used articles, accepted and intended for resale, are taken in trade, or a series of trades, as a credit or part payment on the sale of used articles, the tax levied by this chapter shall be paid on the sales price of the used article less the credit for the used article taken in trade.

(3) A person who is not registered with the department as a seller of aircraft, boats, mobile homes, or vehicles who is selling an aircraft, boat, mobile home, or vehicle and who takes in trade an item other than an aircraft, boat, mobile home, or vehicle may not use the item as a credit against sales price.

History.—s. 9, ch. 26319, 1949; s. 4, ch. 98-142.



212.096 - Sales, rental, storage, use tax; enterprise zone jobs credit against sales tax.

1212.096 Sales, rental, storage, use tax; enterprise zone jobs credit against sales tax.—

(1) For the purposes of the credit provided in this section:

(a) “Eligible business” means any sole proprietorship, firm, partnership, corporation, bank, savings association, estate, trust, business trust, receiver, syndicate, or other group or combination, or successor business, located in an enterprise zone. The business must demonstrate to the department that, on the date of application, the total number of full-time jobs defined under paragraph (d) is greater than the total was 12 months prior to that date. An eligible business does not include any business which has claimed the credit permitted under s. 220.181 for any new business employee first beginning employment with the business after July 1, 1995.

(b) “Month” means either a calendar month or the time period from any day of any month to the corresponding day of the next succeeding month or, if there is no corresponding day in the next succeeding month, the last day of the succeeding month.

(c) “New employee” means a person residing in an enterprise zone or a participant in the welfare transition program who begins employment with an eligible business after July 1, 1995, and who has not been previously employed full time within the preceding 12 months by the eligible business, or a successor eligible business, claiming the credit allowed by this section.

(d) “Job” means a full-time position, as consistent with terms used by the Department of Economic Opportunity and the United States Department of Labor for purposes of reemployment assistance tax administration and employment estimation resulting directly from a business operation in this state. This term does not include a temporary construction job involved with the construction of facilities or any job that has previously been included in any application for tax credits under s. 220.181(1). The term also includes employment of an employee leased from an employee leasing company licensed under chapter 468 if such employee has been continuously leased to the employer for an average of at least 36 hours per week for more than 6 months.

(e) “New job has been created” means that, on the date of application, the total number of full-time jobs is greater than the total was 12 months prior to that date, as demonstrated to the department by a business located in the enterprise zone.

A person shall be deemed to be employed if the person performs duties in connection with the operations of the business on a regular, full-time basis, provided the person is performing such duties for an average of at least 36 hours per week each month. The person must be performing such duties at a business site located in the enterprise zone.

(2)(a) Upon an affirmative showing by an eligible business to the satisfaction of the department that the requirements of this section have been met, the business shall be allowed a credit against the tax remitted under this chapter.

(b) The credit shall be computed as 20 percent of the actual monthly wages paid in this state to each new employee hired when a new job has been created, unless the business is located within a rural enterprise zone pursuant to s. 290.004, in which case the credit shall be 30 percent of the actual monthly wages paid. If no less than 20 percent of the employees of the business are residents of an enterprise zone, excluding temporary and part-time employees, the credit shall be computed as 30 percent of the actual monthly wages paid in this state to each new employee hired when a new job has been created, unless the business is located within a rural enterprise zone, in which case the credit shall be 45 percent of the actual monthly wages paid. If the new employee hired when a new job is created is a participant in the welfare transition program, the following credit shall be a percent of the actual monthly wages paid: 40 percent for $4 above the hourly federal minimum wage rate; 41 percent for $5 above the hourly federal minimum wage rate; 42 percent for $6 above the hourly federal minimum wage rate; 43 percent for $7 above the hourly federal minimum wage rate; and 44 percent for $8 above the hourly federal minimum wage rate. For purposes of this paragraph, monthly wages shall be computed as one-twelfth of the expected annual wages paid to such employee. The amount paid as wages to a new employee is the compensation paid to such employee that is subject to reemployment assistance tax. The credit shall be allowed for up to 24 consecutive months, beginning with the first tax return due pursuant to s. 212.11 after approval by the department.

(3) In order to claim this credit, an eligible business must file under oath with the governing body or enterprise zone development agency having jurisdiction over the enterprise zone where the business is located, as applicable, a statement which includes:

(a) For each new employee for whom this credit is claimed, the employee’s name and place of residence, including the identifying number assigned pursuant to s. 290.0065 to the enterprise zone in which the employee resides if the new employee is a person residing in an enterprise zone, and, if applicable, documentation that the employee is a welfare transition program participant.

(b) If applicable, the name and address of each permanent employee of the business, including, for each employee who is a resident of an enterprise zone, the identifying number assigned pursuant to s. 290.0065 to the enterprise zone in which the employee resides.

(c) The name and address of the eligible business.

(d) The starting salary or hourly wages paid to the new employee.

(e) Demonstration to the department that, on the date of application, the total number of full-time jobs defined under paragraph (1)(d) is greater than the total was 12 months prior to that date.

(f) The identifying number assigned pursuant to s. 290.0065 to the enterprise zone in which the business is located.

(g) Whether the business is a small business as defined by s. 288.703(6).

(h) Within 10 working days after receipt of an application, the governing body or enterprise zone development agency shall review the application to determine if it contains all the information required pursuant to this subsection and meets the criteria set out in this section. The governing body or agency shall certify all applications that contain the information required pursuant to this subsection and meet the criteria set out in this section as eligible to receive a credit. If applicable, the governing body or agency shall also certify if 20 percent of the employees of the business are residents of an enterprise zone, excluding temporary and part-time employees. The certification shall be in writing, and a copy of the certification shall be transmitted to the executive director of the Department of Revenue. The business shall be responsible for forwarding a certified application to the department within the time specified in paragraph (i).

(i) All applications for a credit pursuant to this section must be submitted to the department within 6 months after the new employee is hired, except applications for credit for leased employees. Applications for credit for leased employees must be submitted to the department within 7 months after the employee is leased.

(4) Within 10 working days after receipt of a completed application for a credit authorized in this section, the department shall inform the business that the application has been approved. The credit may be taken on the first return due after receipt of approval from the department.

(5) In the event the application is incomplete or insufficient to support the credit authorized in this section, the department shall deny the credit and notify the business of that fact. The business may reapply for this credit.

(6) The credit provided in this section does not apply:

(a) For any new employee who is an owner, partner, or majority stockholder of an eligible business.

(b) For any new employee who is employed for any period less than 3 months.

(7) The credit provided in this section shall not be allowed for any month in which the tax due for such period or the tax return required pursuant to s. 212.11 for such period is delinquent.

(8) In the event an eligible business has a credit larger than the amount owed the state on the tax return for the time period in which the credit is claimed, the amount of the credit for that time period shall be the amount owed the state on that tax return.

(9) Any business which has claimed this credit shall not be allowed any credit under the provisions of s. 220.181 for any new employee beginning employment after July 1, 1995.

(10) It shall be the responsibility of each business to affirmatively demonstrate to the satisfaction of the department that it meets the requirements of this section.

(11) Any person who fraudulently claims this credit is liable for repayment of the credit plus a mandatory penalty of 100 percent of the credit plus interest at the rate provided in this chapter, and such person is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(12) This section, except for subsection (11), expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

History.—s. 35, ch. 84-356; s. 8, ch. 86-166; s. 25, ch. 87-6; s. 28, ch. 88-201; s. 20, ch. 91-224; s. 47, ch. 94-136; s. 1498, ch. 95-147; s. 17, ch. 96-320; s. 20, ch. 98-57; s. 55, ch. 2000-165; s. 3, ch. 2001-201; s. 23, ch. 2002-218; s. 22, ch. 2005-287; s. 4, ch. 2006-113; s. 76, ch. 2011-142; s. 21, ch. 2012-5; s. 45, ch. 2012-30; s. 23, ch. 2012-96.

1Note.—Section 30, ch. 2015-221, provides that:

“(1) A business may apply to the Department of Economic Opportunity for the incentives specified in subsection (2) if each of the following criteria is satisfied:

“(a) The business has entered into a contract with the Department of Economic Opportunity for a project under ss. 288.0659, 288.1045, 288.106, 288.107, 288.108, 288.1088, or 288.1089, Florida Statutes, between January 1, 2012, and July 1, 2015.

“(b) The contract is deemed active by the Department of Economic Opportunity and has not expired or been terminated.

“(c) The project that is the subject of the contract is located within the boundaries of an enterprise zone designated pursuant to chapter 290, Florida Statutes, as the boundaries existed on May 1, 2015.

“(2) For a project described under paragraph (1)(c), a business qualified under subsection (1) may apply for the following incentives:

“(a) The property tax exemption for a licensed child care facility under s. 196.095, Florida Statutes 2014.

“(b) The building sales tax refund under s. 212.08(5)(g), Florida Statutes 2014.

“(c) The business property sales tax refund under s. 212.08(5)(h), Florida Statutes 2014.

“(d) The electrical energy sales tax exemption under s. 212.08(15), Florida Statutes 2014.

“(e) The enterprise zone jobs tax credit under s. 212.096, Florida Statutes 2014.

“(f) The enterprise zone jobs tax credit under s. 220.181, Florida Statutes 2014.

“(g) The enterprise zone property tax credit under s. 220.182, Florida Statutes 2014.

“(3) The Department of Economic Opportunity must provide a list of businesses that are qualified under subsection (1) to the Department of Revenue by December 31, 2015. The Department of Economic Opportunity must also provide notice to the Department of Revenue within 10 days after the expiration or termination of a contract.

“(4) From January 1, 2016, to December 31, 2018, the Department of Economic Opportunity is designated to perform all the duties and responsibilities that were performed by the governing body or enterprise zone development agency having jurisdiction over the enterprise zone under ss. 196.095, 212.08(5)(g) and (h), 212.08(15), 212.096, 220.181, and 220.182, Florida Statutes 2014, including receipt and review of applications and verifications.

“(5) The incentives described in subsection (2) are to be treated as if they had not expired on December 31, 2015.

“(6) This section is effective January 1, 2016, and expires on December 31, 2018.”



212.097 - Urban High-Crime Area Job Tax Credit Program.

212.097 Urban High-Crime Area Job Tax Credit Program.—

(1) As used in this section, the term:

(a) “Eligible business” means any sole proprietorship, firm, partnership, or corporation that is located in a qualified county and is predominantly engaged in, or is headquarters for a business predominantly engaged in, activities usually provided for consideration by firms classified within the following standard industrial classifications: SIC 01-SIC 09 (agriculture, forestry, and fishing); SIC 20-SIC 39 (manufacturing); SIC 52-SIC 57 and SIC 59 (retail); SIC 422 (public warehousing and storage); SIC 70 (hotels and other lodging places); SIC 7391 (research and development); SIC 781 (motion picture production and allied services); SIC 7992 (public golf courses); and SIC 7996 (amusement parks). A call center or similar customer service operation that services a multistate market or international market is also an eligible business. In addition, the Department of Economic Opportunity may, as part of its final budget request submitted pursuant to s. 216.023, recommend additions to or deletions from the list of standard industrial classifications used to determine an eligible business, and the Legislature may implement such recommendations. Excluded from eligible receipts are receipts from retail sales, except such receipts for SIC 52-SIC 57 and SIC 59 (retail) hotels and other lodging places classified in SIC 70, public golf courses in SIC 7992, and amusement parks in SIC 7996. For purposes of this paragraph, the term “predominantly” means that more than 50 percent of the business’s gross receipts from all sources is generated by those activities usually provided for consideration by firms in the specified standard industrial classification. The determination of whether the business is located in a qualified high-crime area and the tier ranking of that area must be based on the date of application for the credit under this section. Commonly owned and controlled entities are to be considered a single business entity.

(b) “Qualified employee” means any employee of an eligible business who performs duties in connection with the operations of the business on a regular, full-time basis for an average of at least 36 hours per week for at least 3 months within the qualified high-crime area in which the eligible business is located. An owner or partner of the eligible business is not a qualified employee. The term also includes an employee leased from an employee leasing company licensed under chapter 468, if such employee has been continuously leased to the employer for an average of at least 36 hours per week for more than 6 months.

(c) “New business” means any eligible business first beginning operation on a site in a qualified high-crime area and clearly separate from any other commercial or business operation of the business entity within a qualified high-crime area. A business entity that operated an eligible business within a qualified high-crime area within the 48 months before the period provided for application by subsection (2) is not considered a new business.

(d) “Existing business” means any eligible business that does not meet the criteria for a new business.

(e) “Qualified high-crime area” means an area selected by the Department of Economic Opportunity in the following manner: every third year, the Department of Economic Opportunity shall rank and tier those areas nominated under subsection (7), according to the following prioritized criteria:

1. Highest arrest rates within the geographic area for violent crime and for such other crimes as drug sale, drug possession, prostitution, vandalism, and civil disturbances;

2. Highest reported crime volume and rate of specific property crimes such as business and residential burglary, motor vehicle theft, and vandalism;

3. Highest percentage of reported index crimes that are violent in nature;

4. Highest overall index crime volume for the area; and

5. Highest overall index crime rate for the geographic area.

Tier-one areas are ranked 1 through 5 and represent the highest crime areas according to this ranking. Tier-two areas are ranked 6 through 10 according to this ranking. Tier-three areas are ranked 11 through 15. Notwithstanding this definition, “qualified high-crime area” also means an area that has been designated as a federal Empowerment Zone pursuant to the Taxpayer Relief Act of 1997. Such a designated area is ranked in tier three until the areas are reevaluated by the Department of Economic Opportunity.

(2) A new eligible business may apply for a tax credit under this subsection once at any time during its first year of operation. A new eligible business in a tier-one qualified high-crime area which has at least 10 qualified employees on the date of application shall receive a $1,500 tax credit for each such employee. A new eligible business in a tier-two qualified high-crime area which has at least 20 qualified employees on the date of application shall receive a $1,000 tax credit for each such employee. A new eligible business in a tier-three qualified high-crime area which has at least 30 qualified employees on the date of application shall receive a $500 tax credit for each such employee.

1(3)(a) An existing eligible business may apply for a tax credit under this subsection at any time it is entitled to such credit, except as restricted by this subsection. An existing eligible business in a tier-one qualified high-crime area which on the date of application has at least 5 more qualified employees than it had 1 year prior to its date of application shall receive a $1,500 tax credit for each such additional employee. An existing eligible business in a tier-two qualified high-crime area which on the date of application has at least 10 more qualified employees than it had 1 year prior to its date of application shall receive a $1,000 credit for each such additional employee. An existing business in a tier-three qualified high-crime area which on the date of application has at least 15 more qualified employees than it had 1 year prior to its date of application shall receive a $500 tax credit for each such additional employee. An existing eligible business may apply for the credit under this subsection no more than once in any 12-month period. Any existing eligible business that received a credit under subsection (2) may not apply for the credit under this subsection sooner than 12 months after the application date for the credit under subsection (2).

(b) An existing eligible business that filed an application for a tax credit under this subsection on or after January 1, 2009, and was denied because of the limitation set forth in subsection (5) at the time of such application, may refile the application on or before December 31, 2012, if the number of qualified employees employed on the day the denied application is refiled is no lower than the number of qualified employees on the day the denied application was initially filed. Any credit resulting from the refiled application is subject to the aggregate limitation set forth in subsection (10) for the calendar year 2012. For purposes of applying the tax credit eligibility determination required by this section to the refiled application, the terms “date of application” and “application date” mean the date the denied application was initially filed.

(4) For any new eligible business receiving a credit pursuant to subsection (2), an additional $500 credit shall be provided for any qualified employee who is a welfare transition program participant. For any existing eligible business receiving a credit pursuant to subsection (3), an additional $500 credit shall be provided for any qualified employee who is a welfare transition program participant. Such employee must be employed on the application date and have been employed less than 1 year. This credit shall be in addition to other credits pursuant to this section regardless of the tier-level of the high-crime area. Appropriate documentation concerning the eligibility of an employee for this credit must be submitted as determined by the Department of Revenue.

1(5) To be eligible for a tax credit under subsection (3), the number of qualified employees employed 1 year before the application date must be no lower than the number of qualified employees on January 1, 2009, or on the application date on which a credit under this section was based for any previous application, including an application under subsection (2).

(6) Any county or municipality, or a county and one or more municipalities together, may apply to the Department of Economic Opportunity for the designation of an area as a high-crime area after the adoption by the governing body or bodies of a resolution that:

(a) Finds that a high-crime area exists in such county or municipality, or in both the county and one or more municipalities, which chronically exhibits extreme and unacceptable levels of poverty, unemployment, physical deterioration, and economic disinvestment;

(b) Determines that the rehabilitation, conservation, or redevelopment, or a combination thereof, of such a high-crime area is necessary in the interest of the health, safety, and welfare of the residents of such county or municipality, or such county and one or more municipalities; and

(c) Determines that the revitalization of such a high-crime area can occur if the public sector or private sector can be induced to invest its own resources in productive enterprises that build or rebuild the economic viability of the area.

(7) The governing body of the entity nominating the area shall provide to the Department of Economic Opportunity the following:

(a) The overall index crime rate for the geographic area;

(b) The overall index crime volume for the area;

(c) The percentage of reported index crimes that are violent in nature;

(d) The reported crime volume and rate of specific property crimes such as business and residential burglary, motor vehicle theft, and vandalism; and

(e) The arrest rates within the geographic area for violent crime and for such other crimes as drug sale, drug possession, prostitution, disorderly conduct, vandalism, and other public-order offenses.

(8) A municipality, or a county and one or more municipalities together, may not nominate more than one high-crime area. However, any county as defined by s. 125.011(1) may nominate no more than three high-crime areas.

(9) An area nominated by a county or municipality, or a county and one or more municipalities together, for designation as a high-crime area shall be eligible only if it meets the following criteria:

(a) The selected area does not exceed 20 square miles and either has a continuous boundary or consists of not more than three noncontiguous parcels;

(b) The selected area does not exceed the following mileage limitation:

1. For communities having a total population of 150,000 persons or more, the selected area does not exceed 20 square miles.

2. For communities having a total population of 50,000 persons or more, but fewer than 150,000 persons, the selected area does not exceed 10 square miles.

3. For communities having a total population of 20,000 persons or more, but fewer than 50,000 persons, the selected area does not exceed 5 square miles.

4. For communities having a total population of fewer than 20,000 persons, the selected area does not exceed 3 square miles.

(10)(a) In order to claim this credit, an eligible business must file under oath with the Department of Economic Opportunity a statement that includes the name and address of the eligible business and any other information that is required to process the application.

(b) Applications shall be reviewed and certified pursuant to s. 288.061.

(c) The maximum credit amount that may be approved during any calendar year is $5 million, of which $1 million shall be exclusively reserved for tier-one areas. The Department of Revenue, in conjunction with the Department of Economic Opportunity, shall notify the governing bodies in areas designated as urban high-crime areas when the $5 million maximum amount has been reached. Applications must be considered for approval in the order in which they are received without regard to whether the credit is for a new or existing business. This limitation applies to the value of the credit as contained in approved applications. Approved credits may be taken in the time and manner allowed pursuant to this section.

(11) If the application is insufficient to support the credit authorized in this section, the Department of Economic Opportunity shall deny the credit and notify the business of that fact. The business may reapply for this credit within 3 months after such notification.

(12) If the credit under this section is greater than can be taken on a single tax return, excess amounts may be taken as credits on any tax return submitted within 12 months after the approval of the application by the department.

(13) It is the responsibility of each business to affirmatively demonstrate to the satisfaction of the Department of Revenue that it meets the requirements of this section.

(14) Any person who fraudulently claims this credit is liable for repayment of the credit plus a mandatory penalty of 100 percent of the credit and is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(15) A corporation may take the credit under this section against its corporate income tax liability, as provided in s. 220.1895. However, a corporation that applies its job tax credit against the tax imposed by chapter 220 may not receive the credit provided for in this section. A credit may be taken against only one tax.

History.—s. 1, ch. 97-50; s. 10, ch. 98-342; s. 86, ch. 99-251; s. 2, ch. 99-342; s. 56, ch. 2000-165; s. 15, ch. 2000-210; s. 2, ch. 2001-106; s. 4, ch. 2009-51; s. 77, ch. 2011-142; s. 9, ch. 2012-32; s. 14, ch. 2013-18.

1Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



212.098 - Rural Job Tax Credit Program.

212.098 Rural Job Tax Credit Program.—

(1) As used in this section, the term:

(a) “Eligible business” means any sole proprietorship, firm, partnership, or corporation that is located in a qualified county and is predominantly engaged in, or is headquarters for a business predominantly engaged in, activities usually provided for consideration by firms classified within the following standard industrial classifications: SIC 01-SIC 09 (agriculture, forestry, and fishing); SIC 20-SIC 39 (manufacturing); SIC 422 (public warehousing and storage); SIC 70 (hotels and other lodging places); SIC 7391 (research and development); SIC 781 (motion picture production and allied services); SIC 7992 (public golf courses); SIC 7996 (amusement parks); and a targeted industry eligible for the qualified target industry business tax refund under s. 288.106. A call center or similar customer service operation that services a multistate market or an international market is also an eligible business. In addition, the Department of Economic Opportunity may, as part of its final budget request submitted pursuant to s. 216.023, recommend additions to or deletions from the list of standard industrial classifications used to determine an eligible business, and the Legislature may implement such recommendations. Excluded from eligible receipts are receipts from retail sales, except such receipts for hotels and other lodging places classified in SIC 70, public golf courses in SIC 7992, and amusement parks in SIC 7996. For purposes of this paragraph, the term “predominantly” means that more than 50 percent of the business’s gross receipts from all sources is generated by those activities usually provided for consideration by firms in the specified standard industrial classification. The determination of whether the business is located in a qualified county and the tier ranking of that county must be based on the date of application for the credit under this section. Commonly owned and controlled entities are to be considered a single business entity.

(b) “Qualified employee” means any employee of an eligible business who performs duties in connection with the operations of the business on a regular, full-time basis for an average of at least 36 hours per week for at least 3 months within the qualified county in which the eligible business is located. The term also includes an employee leased from an employee leasing company licensed under chapter 468, if such employee has been continuously leased to the employer for an average of at least 36 hours per week for more than 6 months. An owner or partner of the eligible business is not a qualified employee.

(c) “Qualified area” means any area that is contained within a rural area of opportunity designated under s. 288.0656, a county that has a population of fewer than 75,000 persons, or a county that has a population of 125,000 or less and is contiguous to a county that has a population of less than 75,000, selected in the following manner: every third year, the Department of Economic Opportunity shall rank and tier the state’s counties according to the following four factors:

1. Highest unemployment rate for the most recent 36-month period.

2. Lowest per capita income for the most recent 36-month period.

3. Highest percentage of residents whose incomes are below the poverty level, based upon the most recent data available.

4. Average weekly manufacturing wage, based upon the most recent data available.

(d) “New business” means any eligible business first beginning operation on a site in a qualified county and clearly separate from any other commercial or business operation of the business entity within a qualified county. A business entity that operated an eligible business within a qualified county within the 48 months before the period provided for application by subsection (2) is not considered a new business.

(e) “Existing business” means any eligible business that does not meet the criteria for a new business.

(2) A new eligible business may apply for a tax credit under this subsection once at any time during its first year of operation. A new eligible business in a qualified area that has at least 10 qualified employees on the date of application shall receive a $1,000 tax credit for each such employee.

(3) An existing eligible business may apply for a tax credit under this subsection at any time it is entitled to such credit, except as restricted by this subsection. An existing eligible business with fewer than 50 employees in a qualified area that on the date of application has at least 20 percent more qualified employees than it had 1 year prior to its date of application shall receive a $1,000 tax credit for each such additional employee. An existing eligible business that has 50 employees or more in a qualified area that, on the date of application, has at least 10 more qualified employees than it had 1 year prior to its date of application shall receive a $1,000 tax credit for each additional employee. Any existing eligible business that received a credit under subsection (2) may not apply for the credit under this subsection sooner than 12 months after the application date for the credit under subsection (2).

(4) For any new eligible business receiving a credit pursuant to subsection (2), an additional $500 credit shall be provided for any qualified employee who is a welfare transition program participant. For any existing eligible business receiving a credit pursuant to subsection (3), an additional $500 credit shall be provided for any qualified employee who is a welfare transition program participant. Such employee must be employed on the application date and have been employed less than 1 year. This credit shall be in addition to other credits pursuant to this section regardless of the tier-level of the county. Appropriate documentation concerning the eligibility of an employee for this credit must be submitted as determined by the department.

(5) To be eligible for a tax credit under subsection (3), the number of qualified employees employed 1 year prior to the application date must be no lower than the number of qualified employees on the application date on which a credit under this section was based for any previous application, including an application under subsection (2).

(6)(a) In order to claim this credit, an eligible business must file under oath with the Department of Economic Opportunity a statement that includes the name and address of the eligible business, the starting salary or hourly wages paid to the new employee, and any other information that the Department of Revenue requires.

(b) Pursuant to the incentive review process under s. 288.061, the Department of Economic Opportunity shall review the application to determine whether it contains all the information required by this subsection and meets the criteria set out in this section. Subject to the provisions of paragraph (c), the Department of Economic Opportunity shall approve all applications that contain the information required by this subsection and meet the criteria set out in this section as eligible to receive a credit.

(c) The maximum credit amount that may be approved during any calendar year is $5 million. The Department of Revenue, in conjunction with the Department of Economic Opportunity, shall notify the governing bodies in areas designated as qualified counties when the $5 million maximum amount has been reached. Applications must be considered for approval in the order in which they are received without regard to whether the credit is for a new or existing business. This limitation applies to the value of the credit as contained in approved applications. Approved credits may be taken in the time and manner allowed pursuant to this section.

(d) A business may not receive more than $500,000 of tax credits under this section during any one calendar year.

(7) If the application is insufficient to support the credit authorized in this section, the Department of Economic Opportunity shall deny the credit and notify the business of that fact. The business may reapply for this credit within 3 months after such notification.

(8) If the credit under this section is greater than can be taken on a single tax return, excess amounts may be taken as credits on any tax return submitted within 12 months after the approval of the application by the department.

(9) It is the responsibility of each business to affirmatively demonstrate to the satisfaction of the Department of Revenue that it meets the requirements of this section.

(10) Any person who fraudulently claims this credit is liable for repayment of the credit plus a mandatory penalty of 100 percent of the credit and is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(11) A corporation may take the credit under this section against its corporate income tax liability, as provided in s. 220.1895. However, a corporation that uses its job tax credit against the tax imposed by chapter 220 may not receive the credit provided for in this section. A credit may be taken against only one tax.

(12) A new or existing eligible business that receives a tax credit under subsection (2) or subsection (3) is eligible for a tax refund of up to 50 percent of the amount of sales tax on purchases of electricity paid by the business during the 1-year period after the date the credit is received. The total amount of tax refunds approved pursuant to this subsection may not exceed $600,000 during any calendar year. The department may adopt rules to administer this subsection.

History.—s. 2, ch. 97-50; s. 11, ch. 98-342; s. 87, ch. 99-251; s. 3, ch. 99-342; s. 57, ch. 2000-165; s. 16, ch. 2000-210; s. 3, ch. 2001-106; s. 4, ch. 2001-201; s. 24, ch. 2002-218; s. 5, ch. 2009-51; s. 33, ch. 2010-5; s. 78, ch. 2011-142; s. 15, ch. 2013-18; ss. 2, 28, ch. 2014-218.



212.11 - Tax returns and regulations.

212.11 Tax returns and regulations.—

(1)(a) Each dealer shall calculate his or her estimated tax liability for any month by one of the following methods:

1. Sixty percent of the current month’s liability pursuant to this chapter as shown on the tax return;

2. Sixty percent of the tax reported on the tax return pursuant to this chapter by a dealer for the taxable transactions occurring during the corresponding month of the preceding calendar year; or

3. Sixty percent of the average tax liability pursuant to this chapter for those months during the preceding calendar year in which the dealer reported taxable transactions.

(b) For the purpose of ascertaining the amount of tax payable under this chapter, it shall be the duty of all dealers to file a return and remit the tax, on or before the 20th day of the month, to the department, upon forms prepared and furnished by it or in a format prescribed by it. Such return must show the rentals, admissions, gross sales, or purchases, as the case may be, arising from all leases, rentals, admissions, sales, or purchases taxable under this chapter during the preceding calendar month.

(c) However, the department may require:

1. A quarterly return and payment when the tax remitted by the dealer for the preceding four calendar quarters did not exceed $1,000.

2. A semiannual return and payment when the tax remitted by the dealer for the preceding four calendar quarters did not exceed $500.

3. An annual return and payment when the tax remitted by the dealer for the preceding four calendar quarters did not exceed $100.

4. A quarterly return and monthly payment when the tax remitted by the dealer for the preceding four calendar quarters exceeded $1,000 but did not exceed $12,000.

The department is authorized to allow a dealer filing returns and paying tax under subparagraph 1., subparagraph 2., subparagraph 3., or subparagraph 4. to continue to use the same filing frequency, even though the dealer has paid tax in a filing period that is greater than the maximum amount allowed for such period. The dealer must submit a written request to the department to be continued on the same filing frequency, and such request must be based on an explanation that the tax amount submitted represents nonrecurring business activity.

(d) The department may authorize dealers who are newly required to file returns and pay tax quarterly to file returns and remit the tax for the 3-month periods ending in February, May, August, and November, and may authorize dealers who are newly required to file returns and pay tax semiannually to file returns and remit the tax for the 6-month periods ending in May and November.

(e) The department shall accept returns, except those required to be initiated through an electronic data interchange, as timely if postmarked on or before the 20th day of the month; if the 20th day falls on a Saturday, Sunday, or federal or state legal holiday, returns shall be accepted as timely if postmarked on the next succeeding workday. Any dealer who operates two or more places of business for which returns are required to be filed with the department and maintains records for such places of business in a central office or place shall have the privilege on each reporting date of filing a consolidated return for all such places of business in lieu of separate returns for each such place of business; however, such consolidated returns must clearly indicate the amounts collected within each county of the state. Any dealer who files a consolidated return shall calculate his or her estimated tax liability for each county by the same method the dealer uses to calculate his or her estimated tax liability on the consolidated return as a whole. Each dealer shall file a return for each tax period even though no tax is due for such period.

(f)1. A taxpayer who is required to remit taxes by electronic funds transfer shall make a return in a manner that is initiated through an electronic data interchange. The acceptable method of transfer, the method, form, and content of the electronic data interchange, giving due regard to developing uniform standards for formats as adopted by the American National Standards Institute, the circumstances under which an electronic data interchange shall serve as a substitute for the filing of another form of return, and the means, if any, by which taxpayers will be provided with acknowledgments, shall be as prescribed by the department. The department must accept such returns as timely if initiated and accepted on or before the 20th day of the month. If the 20th day falls on a Saturday, Sunday, or federal or state legal holiday, returns must be accepted as timely if initiated and accepted on the next succeeding workday.

2. The department may waive the requirement to make a return through an electronic data interchange due to problems arising from the taxpayer’s computer capabilities, data systems changes, and taxpayer operating procedures. To obtain a waiver, the taxpayer shall demonstrate in writing to the department that such circumstances exist.

(2) Gross proceeds from rentals or leases of tangible personal property shall be reported and the tax shall be paid with respect thereto in accordance with such rules and regulations as the department may prescribe.

(3) Except as otherwise expressly provided for herein, it is hereby declared to be the intention of this chapter to impose a tax on the gross proceeds of all leases and rentals of tangible personal property in this state when the lease or rental is a part of the regularly established business, or the same is incidental or germane thereto.

(4)(a) Each dealer who is subject to the tax imposed by this chapter and who paid such tax for the preceding state fiscal year in an amount greater than or equal to $200,000 shall calculate the amount of estimated tax due pursuant to this section for any month as provided in paragraph (1)(a).

(b) The amount of any estimated tax shall be due, payable, and remitted by electronic funds transfer by the 20th day of the month for which it is estimated. The difference between the amount of estimated tax paid and the actual amount of tax due under this chapter for such month shall be due and payable by the first day of the following month and remitted by electronic funds transfer by the 20th day thereof.

(c) Any dealer who is eligible to file a consolidated return and who paid the tax imposed by this chapter for the immediately preceding state fiscal year in an amount greater than or equal to $200,000 or would have paid the tax in such amount if he or she had filed a consolidated return shall be subject to the provisions of this subsection notwithstanding an election by the dealer in any month to file a separate return.

(d) A dealer engaged in the business of selling boats, motor vehicles, or aircraft who made at least one sale of a boat, motor vehicle, or aircraft with a sales price of $200,000 or greater in the previous state fiscal year may qualify for payment of estimated sales tax pursuant to the provisions of this paragraph. To qualify, a dealer must apply annually to the department prior to October 1, and, if qualified, the department must grant the application for payment of estimated sales tax pursuant to this paragraph for the following calendar year. In lieu of the method for calculating estimated sales tax liability pursuant to subparagraph (1)(a)3., a qualified dealer must calculate that option as 60 percent of the average tax liability pursuant to this chapter for all sales excluding the sale of each boat, motor vehicle, or aircraft with a sales price of $200,000 or greater during the state fiscal year ending the year in which the application is made. A qualified dealer must also remit the sales tax for each sale of a boat, motor vehicle, or aircraft with a sales price of $200,000 or greater by either electronic funds transfer on the date of the sale or on a form prescribed by the department and postmarked on the date of the sale.

(e) The penalty provisions of this chapter, except s. 212.12(2)(f), apply to the provisions of this subsection.

(5)(a) Each dealer that claims any credits granted in this chapter against that dealer’s sales and use tax liabilities shall submit to the department, upon request, documentation that provides all of the information required to verify the dealer’s entitlement to such credits, excluding credits authorized pursuant to the provisions of s. 212.17. All information must be broken down as prescribed by the department and shall be submitted in a manner that enables the department to verify that the credits are allowable by law. With respect to any credit that is granted in the form of a refund of previously paid taxes, supporting documentation must be provided with the application for refund and the penalty provisions of paragraph (c) do not apply.

(b) The department shall adopt rules regarding the forms and documentation required to verify credits against sales and use tax liabilities and the format in which documentation is to be submitted, which format may include magnetic tape or other means of electronic transmission.

(c) The department shall disallow any credit that is not supported by the information required under this subsection. In addition, the disallowed credit or any part of the credit disallowed is subject to a mandatory penalty of 25 percent and interest as provided for in s. 212.12. A specific penalty of 25 percent of the otherwise available credit shall be applied to any credit for which the required information report is not received within 30 days after a written request from the department.

History.—s. 11, ch. 26319, 1949; s. 10, ch. 26871, 1951; s. 2, ch. 57-398; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; s. 7, ch. 67-180; s. 15, ch. 68-27; s. 19, ch. 69-222; ss. 21, 35, ch. 69-106; s. 1, ch. 73-85; s. 1, ch. 75-50; s. 2, ch. 78-59; s. 2, ch. 78-250; s. 5, ch. 81-319; ss. 57, 58, ch. 83-310; s. 19, ch. 84-549; ss. 13, 37, ch. 85-120; s. 1, ch. 85-142; s. 62, ch. 85-342; s. 75, ch. 86-152; s. 34, ch. 86-168; s. 16, ch. 87-6; s. 15, ch. 87-101; s. 3, ch. 87-239; s. 29, ch. 87-548; s. 25, ch. 90-132; ss. 172, 173, ch. 91-112; s. 11, ch. 94-353; s. 1499, ch. 95-147; s. 17, ch. 96-395; s. 30, ch. 96-397; s. 25, ch. 97-99; s. 2, ch. 97-221; s. 12, ch. 98-342; s. 15, ch. 99-208; s. 5, ch. 99-239; s. 16, ch. 2000-355; s. 25, ch. 2002-218; s. 15, ch. 2005-280.



212.12 - Dealer’s credit for collecting tax; penalties for noncompliance; powers of Department of Revenue in dealing with delinquents; brackets applicable to taxable transactions; records required.

212.12 Dealer’s credit for collecting tax; penalties for noncompliance; powers of Department of Revenue in dealing with delinquents; brackets applicable to taxable transactions; records required.—

(1)(a)1. Notwithstanding any other law and for the purpose of compensating persons granting licenses for and the lessors of real and personal property taxed hereunder, for the purpose of compensating dealers in tangible personal property, for the purpose of compensating dealers providing communication services and taxable services, for the purpose of compensating owners of places where admissions are collected, and for the purpose of compensating remitters of any taxes or fees reported on the same documents utilized for the sales and use tax, as compensation for the keeping of prescribed records, filing timely tax returns, and the proper accounting and remitting of taxes by them, such seller, person, lessor, dealer, owner, and remitter (except dealers who make mail order sales) who files the return required pursuant to s. 212.11 only by electronic means and who pays the amount due on such return only by electronic means shall be allowed 2.5 percent of the amount of the tax due, accounted for, and remitted to the department in the form of a deduction. However, if the amount of the tax due and remitted to the department by electronic means for the reporting period exceeds $1,200, an allowance is not allowed for all amounts in excess of $1,200. For purposes of this subparagraph, the term “electronic means” has the same meaning as provided in s. 213.755(2)(c).

2. The executive director of the department is authorized to negotiate a collection allowance, pursuant to rules promulgated by the department, with a dealer who makes mail order sales. The rules of the department shall provide guidelines for establishing the collection allowance based upon the dealer’s estimated costs of collecting the tax, the volume and value of the dealer’s mail order sales to purchasers in this state, and the administrative and legal costs and likelihood of achieving collection of the tax absent the cooperation of the dealer. However, in no event shall the collection allowance negotiated by the executive director exceed 10 percent of the tax remitted for a reporting period.

(b) The Department of Revenue may deny the collection allowance if a taxpayer files an incomplete return or if the required tax return or tax is delinquent at the time of payment.

1. An “incomplete return” is, for purposes of this chapter, a return which is lacking such uniformity, completeness, and arrangement that the physical handling, verification, review of the return, or determination of other taxes and fees reported on the return may not be readily accomplished.

2. The department shall adopt rules requiring such information as it may deem necessary to ensure that the tax levied hereunder is properly collected, reviewed, compiled, reported, and enforced, including, but not limited to: the amount of gross sales; the amount of taxable sales; the amount of tax collected or due; the amount of lawful refunds, deductions, or credits claimed; the amount claimed as the dealer’s collection allowance; the amount of penalty and interest; the amount due with the return; and such other information as the Department of Revenue may specify. The department shall require that transient rentals and agricultural equipment transactions be separately shown. Sales made through vending machines as defined in s. 212.0515 must be separately shown on the return. Sales made through coin-operated amusement machines as defined by s. 212.02 and the number of machines operated must be separately shown on the return or on a form prescribed by the department. If a separate form is required, the same penalties for late filing, incomplete filing, or failure to file as provided for the sales tax return shall apply to the form.

(c) The collection allowance and other credits or deductions provided in this chapter shall be applied proportionally to any taxes or fees reported on the same documents used for the sales and use tax.

(d)1. A dealer entitled to the collection allowance provided in this section may elect to forego the collection allowance and direct that the amount be transferred into the Educational Enhancement Trust Fund. Such an election must be made with the timely filing of a return and may not be rescinded once made. If a dealer who makes such an election files a delinquent return, underpays the tax, or files an incomplete return, the amount transferred into the Educational Enhancement Trust Fund shall be the amount of the collection allowance remaining after resolution of liability for all of the tax, interest, and penalty due on that return or underpayment of tax. The Department of Education shall distribute the remaining amount from the trust fund to the school districts that have adopted resolutions stating that those funds will be used to ensure that up-to-date technology is purchased for the classrooms in the district and that teachers are trained in the use of that technology. Revenues collected in districts that do not adopt such a resolution shall be equally distributed to districts that have adopted such resolutions.

2. This paragraph applies to all taxes, surtaxes, and any local option taxes administered under this chapter and remitted directly to the department. This paragraph does not apply to a locally imposed and self-administered convention development tax, tourist development tax, or tourist impact tax administered under this chapter.

3. Revenues from the dealer-collection allowances shall be transferred quarterly from the General Revenue Fund to the Educational Enhancement Trust Fund. The Department of Revenue shall provide to the Department of Education quarterly information about such revenues by county to which the collection allowance was attributed.

Notwithstanding any provision of chapter 120 to the contrary, the Department of Revenue may adopt rules to carry out the amendment made by chapter 2006-52, Laws of Florida, to this section.

(2)(a) When any person required hereunder to make any return or to pay any tax or fee imposed by this chapter either fails to timely file such return or fails to pay the tax or fee shown due on the return within the time required hereunder, in addition to all other penalties provided herein and by the laws of this state in respect to such taxes or fees, a specific penalty shall be added to the tax or fee in the amount of 10 percent of either the tax or fee shown on the return that is not timely filed or any tax or fee not paid timely. The penalty may not be less than $50 for failure to timely file a tax return required by s. 212.11(1) or timely pay the tax or fee shown due on the return except as provided in s. 213.21(10). If a person fails to timely file a return required by s. 212.11(1) and to timely pay the tax or fee shown due on the return, only one penalty of 10 percent, which may not be less than $50, shall be imposed.

(b) When any person required under this section to make a return or to pay a tax or fee imposed by this chapter fails to disclose the tax or fee on the return within the time required, excluding a noncompliant filing event generated by situations covered in paragraph (a), in addition to all other penalties provided in this section and by the laws of this state in respect to such taxes or fees, a specific penalty shall be added to the additional tax or fee owed in the amount of 10 percent of any such unpaid tax or fee not paid timely if the failure is for not more than 30 days, with an additional 10 percent of any such unpaid tax or fee for each additional 30 days, or fraction thereof, while the failure continues, not to exceed a total penalty of 50 percent, in the aggregate, of any unpaid tax or fee.

(c) Any person who knowingly and with a willful intent to evade any tax imposed under this chapter fails to file six consecutive returns as required by law commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(d) A person who makes a false or fraudulent return and who has a willful intent to evade payment of any tax or fee imposed under this chapter is liable for a specific penalty of 100 percent of any unreported tax or fee. This penalty is in addition to any other penalty provided by law. A person who makes a false or fraudulent return with a willful intent to evade payment of taxes or fees totaling:

1. Less than $300:

a. For a first offense, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

b. For a second offense, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

c. For a third or subsequent offense, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. An amount equal to $300 or more, but less than $20,000, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. An amount equal to $20,000 or more, but less than $100,000, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

4. An amount equal to $100,000 or more, commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(e) A person who willfully attempts in any manner to evade any tax, surcharge, or fee imposed under this chapter or the payment thereof is, in addition to any other penalties provided by law, liable for a specific penalty in the amount of 100 percent of the tax, surcharge, or fee, and commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(f) When any person, firm, or corporation fails to timely remit the proper estimated payment required under s. 212.11, a specific penalty shall be added in an amount equal to 10 percent of any unpaid estimated tax. Beginning with January 1, 1985, returns, the department, upon a showing of reasonable cause, is authorized to waive or compromise penalties imposed by this paragraph. However, other penalties and interest shall be due and payable if the return on which the estimated payment was due was not timely or properly filed.

(g) A dealer who files a consolidated return pursuant to s. 212.11(1)(e) is subject to the penalty established in paragraph (e) unless the dealer has paid the required estimated tax for his or her consolidated return as a whole without regard to each location. If the dealer fails to pay the required estimated tax for his or her consolidated return as a whole, each filing location shall stand on its own with respect to calculating penalties pursuant to paragraph (f).

(3) When any dealer, or other person charged herein, fails to remit the tax, or any portion thereof, on or before the day when such tax is required by law to be paid, there shall be added to the amount due interest at the rate of 1 percent per month of the amount due from the date due until paid. Interest on the delinquent tax shall be calculated beginning on the 21st day of the month following the month for which the tax is due, except as otherwise provided in this chapter.

(4) All penalties and interest imposed by this chapter shall be payable to and collectible by the department in the same manner as if they were a part of the tax imposed. The department may settle or compromise any such interest or penalties pursuant to s. 213.21.

(5)(a) The department is authorized to audit or inspect the records and accounts of dealers defined herein, including audits or inspections of dealers who make mail order sales to the extent permitted by another state, and to correct by credit any overpayment of tax, and, in the event of a deficiency, an assessment shall be made and collected. No administrative finding of fact is necessary prior to the assessment of any tax deficiency.

(b) In the event any dealer or other person charged herein fails or refuses to make his or her records available for inspection so that no audit or examination has been made of the books and records of such dealer or person, fails or refuses to register as a dealer, fails to make a report and pay the tax as provided by this chapter, makes a grossly incorrect report or makes a report that is false or fraudulent, then, in such event, it shall be the duty of the department to make an assessment from an estimate based upon the best information then available to it for the taxable period of retail sales of such dealer, the gross proceeds from rentals, the total admissions received, amounts received from leases of tangible personal property by such dealer, or of the cost price of all articles of tangible personal property imported by the dealer for use or consumption or distribution or storage to be used or consumed in this state, or of the sales or cost price of all services the sale or use of which is taxable under this chapter, together with interest, plus penalty, if such have accrued, as the case may be. Then the department shall proceed to collect such taxes, interest, and penalty on the basis of such assessment which shall be considered prima facie correct, and the burden to show the contrary shall rest upon the dealer, seller, owner, or lessor, as the case may be.

(6)(a) The department is given the power to prescribe the records to be kept by all persons subject to taxes imposed by this chapter. It shall be the duty of every person required to make a report and pay any tax under this chapter, every person receiving rentals or license fees, and owners of places of admission, to keep and preserve suitable records of the sales, leases, rentals, license fees, admissions, or purchases, as the case may be, taxable under this chapter; such other books of account as may be necessary to determine the amount of the tax due hereunder; and other information as may be required by the department. It shall be the duty of every such person so charged with such duty, moreover, to keep and preserve as long as required by s. 213.35 all invoices and other records of goods, wares, and merchandise; records of admissions, leases, license fees and rentals; and records of all other subjects of taxation under this chapter. All such books, invoices, and other records shall be open to examination at all reasonable hours to the department or any of its duly authorized agents.

(b) For the purpose of this subsection, if a dealer does not have adequate records of his or her retail sales or purchases, the department may, upon the basis of a test or sampling of the dealer’s available records or other information relating to the sales or purchases made by such dealer for a representative period, determine the proportion that taxable retail sales bear to total retail sales or the proportion that taxable purchases bear to total purchases. This subsection does not affect the duty of the dealer to collect, or the liability of any consumer to pay, any tax imposed by or pursuant to this chapter.

(c)1. If the records of a dealer are adequate but voluminous in nature and substance, the department may sample such records and project the audit findings derived therefrom over the entire audit period to determine the proportion that taxable retail sales bear to total retail sales or the proportion that taxable purchases bear to total purchases. In order to conduct such a sample, the department must first make a good faith effort to reach an agreement with the dealer, which agreement provides for the means and methods to be used in the sampling process. In the event that no agreement is reached, the dealer is entitled to a review by the executive director. In the case of fixed assets, a dealer may agree in writing with the department for adequate but voluminous records to be statistically sampled. Such an agreement shall provide for the methodology to be used in the statistical sampling process. The audit findings derived therefrom shall be projected over the period represented by the sample in order to determine the proportion that taxable purchases bear to total purchases. Once an agreement has been signed, it is final and conclusive with respect to the method of sampling fixed assets, and the department may not conduct a detailed audit of fixed assets, and the taxpayer may not request a detailed audit after the agreement is reached.

2. For the purposes of sampling pursuant to subparagraph 1., the department shall project any deficiencies and overpayments derived therefrom over the entire audit period. In determining the dealer’s compliance, the department shall reduce any tax deficiency as derived from the sample by the amount of any overpayment derived from the sample. In the event the department determines from the sample results that the dealer has a net tax overpayment, the department shall provide the findings of this overpayment to the Chief Financial Officer for repayment of funds paid into the State Treasury through error pursuant to s. 215.26.

3.a. A taxpayer is entitled, both in connection with an audit and in connection with an application for refund filed independently of any audit, to establish the amount of any refund or deficiency through statistical sampling when the taxpayer’s records are adequate but voluminous. In the case of fixed assets, a dealer may agree in writing with the department for adequate but voluminous records to be statistically sampled. Such an agreement shall provide for the methodology to be used in the statistical sampling process. The audit findings derived therefrom shall be projected over the period represented by the sample in order to determine the proportion that taxable purchases bear to total purchases. Once an agreement has been signed, it is final and conclusive with respect to the method of sampling fixed assets, and the department may not conduct a detailed audit of fixed assets, and the taxpayer may not request a detailed audit after the agreement is reached.

b. Alternatively, a taxpayer is entitled to establish any refund or deficiency through any other sampling method agreed upon by the taxpayer and the department when the taxpayer’s records, other than those regarding fixed assets, are adequate but voluminous. Whether done through statistical sampling or any other sampling method agreed upon by the taxpayer and the department, the completed sample must reflect both overpayments and underpayments of taxes due. The sample shall be conducted through:

(I) A taxpayer request to perform the sampling through the certified audit program pursuant to s. 213.285;

(II) Attestation by a certified public accountant as to the adequacy of the sampling method utilized and the results reached using such sampling method; or

(III) A sampling method that has been submitted by the taxpayer and approved by the department before a refund claim is submitted. This sub-sub-subparagraph does not prohibit a taxpayer from filing a refund claim prior to approval by the department of the sampling method; however, a refund claim submitted before the sampling method has been approved by the department cannot be a complete refund application pursuant to s. 213.255 until the sampling method has been approved by the department.

c. The department shall prescribe by rule the procedures to be followed under each method of sampling. Such procedures shall follow generally accepted auditing procedures for sampling. The rule shall also set forth other criteria regarding the use of sampling, including, but not limited to, training requirements that must be met before a sampling method may be utilized and the steps necessary for the department and the taxpayer to reach agreement on a sampling method submitted by the taxpayer for approval by the department.

(7) In the event the dealer has imported tangible personal property and he or she fails to produce an invoice showing the cost price of the articles, as defined in this chapter, which are subject to tax, or the invoice does not reflect the true or actual cost price as defined herein, then the department shall ascertain, in any manner feasible, the true cost price, and assess and collect the tax thereon with interest plus penalties, if such have accrued on the true cost price as assessed by it. The assessment so made shall be considered prima facie correct, and the duty shall be on the dealer to show to the contrary.

(8) In the case of the lease or rental of tangible personal property, or other rentals or license fees as herein defined and taxed, if the consideration given or reported by the lessor, person receiving rental or license fee, or dealer does not, in the judgment of the department, represent the true or actual consideration, then the department is authorized to ascertain the same and assess and collect the tax thereon in the same manner as above provided, with respect to imported tangible property, together with interest, plus penalties, if such have accrued.

(9) Taxes imposed by this chapter upon the privilege of the use, consumption, storage for consumption, or sale of tangible personal property, admissions, license fees, rentals, communication services, and upon the sale or use of services as herein taxed shall be collected upon the basis of an addition of the tax imposed by this chapter to the total price of such admissions, license fees, rentals, communication or other services, or sale price of such article or articles that are purchased, sold, or leased at any one time by or to a customer or buyer; the dealer, or person charged herein, is required to pay a privilege tax in the amount of the tax imposed by this chapter on the total of his or her gross sales of tangible personal property, admissions, license fees, rentals, and communication services or to collect a tax upon the sale or use of services, and such person or dealer shall add the tax imposed by this chapter to the price, license fee, rental, or admissions, and communication or other services and collect the total sum from the purchaser, admittee, licensee, lessee, or consumer. The department shall make available in an electronic format or otherwise the tax amounts and the following brackets applicable to all transactions taxable at the rate of 6 percent:

(a) On single sales of less than 10 cents, no tax shall be added.

(b) On single sales in amounts from 10 cents to 16 cents, both inclusive, 1 cent shall be added for taxes.

(c) On sales in amounts from 17 cents to 33 cents, both inclusive, 2 cents shall be added for taxes.

(d) On sales in amounts from 34 cents to 50 cents, both inclusive, 3 cents shall be added for taxes.

(e) On sales in amounts from 51 cents to 66 cents, both inclusive, 4 cents shall be added for taxes.

(f) On sales in amounts from 67 cents to 83 cents, both inclusive, 5 cents shall be added for taxes.

(g) On sales in amounts from 84 cents to $1, both inclusive, 6 cents shall be added for taxes.

(h) On sales in amounts of more than $1, 6 percent shall be charged upon each dollar of price, plus the appropriate bracket charge upon any fractional part of a dollar.

(10) In counties which have adopted a discretionary sales surtax at the rate of 1 percent, the department shall make available in an electronic format or otherwise the tax amounts and the following brackets applicable to all taxable transactions that would otherwise have been transactions taxable at the rate of 6 percent:

(a) On single sales of less than 10 cents, no tax shall be added.

(b) On single sales in amounts from 10 cents to 14 cents, both inclusive, 1 cent shall be added for taxes.

(c) On sales in amounts from 15 cents to 28 cents, both inclusive, 2 cents shall be added for taxes.

(d) On sales in amounts from 29 cents to 42 cents, both inclusive, 3 cents shall be added for taxes.

(e) On sales in amounts from 43 cents to 57 cents, both inclusive, 4 cents shall be added for taxes.

(f) On sales in amounts from 58 cents to 71 cents, both inclusive, 5 cents shall be added for taxes.

(g) On sales in amounts from 72 cents to 85 cents, both inclusive, 6 cents shall be added for taxes.

(h) On sales in amounts from 86 cents to $1, both inclusive, 7 cents shall be added for taxes.

(i) On sales in amounts from $1 up to, and including, the first $5,000 in price, 7 percent shall be charged upon each dollar of price, plus the appropriate bracket charge upon any fractional part of a dollar.

(j) On sales in amounts of more than $5,000 in price, 7 percent shall be added upon the first $5,000 in price, and 6 percent shall be added upon each dollar of price in excess of the first $5,000 in price, plus the bracket charges upon any fractional part of a dollar as provided for in subsection (9).

1(11) The department shall make available in an electronic format or otherwise the tax amounts and brackets applicable to all taxable transactions that occur in counties that have a surtax at a rate other than 1 percent which would otherwise have been transactions taxable at the rate of 6 percent. Likewise, the department shall make available in an electronic format or otherwise the tax amounts and brackets applicable to transactions taxable at 4.35 percent pursuant to s. 212.05(1)(e)1.c. and on transactions which would otherwise have been so taxable in counties which have adopted a discretionary sales surtax.

(12) It is hereby declared to be the legislative intent that, whenever in the construction, administration, or enforcement of this chapter there may be any question respecting a duplication of the tax, the end consumer, or last retail sale, be the sale intended to be taxed and insofar as may be practicable there be no duplication or pyramiding of the tax.

(13) In order to aid the administration and enforcement of the provisions of this chapter with respect to the rentals and license fees, each lessor or person granting the use of any hotel, apartment house, roominghouse, tourist or trailer camp, real property, or any interest therein, or any portion thereof, inclusive of owners; property managers; lessors; landlords; hotel, apartment house, and roominghouse operators; and all licensed real estate agents within the state leasing, granting the use of, or renting such property, shall be required to keep a record of each and every such lease, license, or rental transaction which is taxable under this chapter, in such a manner and upon such forms as the department may prescribe, and to report such transaction to the department or its designated agents, and to maintain such records as long as required by s. 213.35, subject to the inspection of the department and its agents. Upon the failure by such owner; property manager; lessor; landlord; hotel, apartment house, roominghouse, tourist or trailer camp operator; or real estate agent to keep and maintain such records and to make such reports upon the forms and in the manner prescribed, such owner; property manager; lessor; landlord; hotel, apartment house, roominghouse, tourist or trailer camp operator; receiver of rent or license fees; or real estate agent is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for the first offense; for subsequent offenses, they are each guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. If, however, any subsequent offense involves intentional destruction of such records with an intent to evade payment of or deprive the state of any tax revenues, such subsequent offense shall be a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(14) If it is determined upon audit that a dealer has collected and remitted taxes by applying the applicable tax rate to each transaction as described in subsection (9) and rounding the tax due to the nearest whole cent rather than applying the appropriate bracket system provided by law or department rule, the dealer shall not be held liable for additional tax, penalty, and interest resulting from such failure if:

(a) The dealer acted in a good faith belief that rounding to the nearest whole cent was the proper method of determining the amount of tax due on each taxable transaction.

(b) The dealer timely reported and remitted all taxes collected on each taxable transaction.

(c) The dealer agrees in writing to future compliance with the laws and rules concerning brackets applicable to the dealer’s transactions.

History.—s. 12, ch. 26319, 1949; s. 11, ch. 26871, 1951; s. 3, ch. 57-109; s. 3, ch. 57-398; s. 4, ch. 61-276; s. 7, ch. 63-253; s. 10, ch. 65-329; s. 5, ch. 65-371; s. 2, ch. 65-420; s. 8, ch. 67-180; s. 13, ch. 68-27; s. 17, ch. 69-222; ss. 21, 35, ch. 69-106; s. 125, ch. 71-136; s. 10, ch. 76-261; s. 3, ch. 76-284; s. 3, ch. 78-59; s. 10, ch. 81-178; s. 2, ch. 81-221; s. 6, ch. 81-319; s. 8, ch. 82-154; s. 73, ch. 83-217; s. 9, ch. 83-297; s. 59, ch. 83-310; s. 7, ch. 84-324; s. 20, ch. 84-549; s. 2, ch. 85-142; s. 63, ch. 85-342; s. 76, ch. 86-152; s. 7, ch. 86-166; ss. 17, 88, ch. 87-6; s. 6, ch. 87-99; ss. 16, 56, ch. 87-101; s. 8, ch. 87-402; ss. 30, 31, 32, ch. 87-548; s. 12, ch. 88-119; s. 74, ch. 88-130; s. 27, ch. 90-132; ss. 32, 169, ch. 91-112; s. 240, ch. 91-224; s. 14, ch. 92-319; s. 19, ch. 92-320; s. 24, ch. 94-314; s. 1500, ch. 95-147; s. 31, ch. 96-397; s. 26, ch. 97-99; s. 13, ch. 98-342; s. 79, ch. 99-2; s. 14, ch. 99-208; s. 3, ch. 2000-276; s. 17, ch. 2000-355; ss. 26, 28, ch. 2002-218; s. 20, ch. 2003-254; s. 187, ch. 2003-261; s. 3, ch. 2005-197; s. 16, ch. 2005-280; ss. 1, 2, 4, ch. 2006-52; s. 25, ch. 2007-106; s. 2, ch. 2012-145; s. 10, ch. 2014-38; s. 4, ch. 2014-40.

1Note.—Section 12, ch. 2014-38, provides that “[t]he Department of Revenue may, and all conditions are deemed met to, adopt emergency rules pursuant to ss. 120.536(1) and 120.54, Florida Statutes, for the purpose of implementing the amendments to ss. 203.01, 212.05, 212.12, and 212.20, Florida Statutes, relating to changes to the taxation of electrical power or energy, made by this act. This section expires July 1, 2017.”



212.13 - Records required to be kept; power to inspect; audit procedure.

212.13 Records required to be kept; power to inspect; audit procedure.—

(1) For the purpose of enforcing the collection of the tax levied by this chapter, the department is hereby specifically authorized and empowered to examine at all reasonable hours the books, records, and other documents of all transportation companies, agencies, or firms that conduct their business by truck, rail, water, aircraft, or otherwise, in order to determine what dealers, or other persons charged with the duty to report or pay a tax under this chapter, are importing or are otherwise shipping in articles or tangible personal property which are liable for said tax. In the event said transportation company, agency, or firm refuses to permit such examination of its books, records, or other documents by the department as aforesaid, it is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. If, however, any subsequent offense involves intentional destruction of such records with an intent to evade payment of or deprive the state of any tax revenues, such subsequent offense shall be a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083. The department shall have the right to proceed in any chancery court to seek a mandatory injunction or other appropriate remedy to enforce its right against the offender, as granted by this section, to require an examination of the books and records of such transportation company or carrier.

(2) Each dealer, as defined in this chapter, shall secure, maintain, and keep as long as required by s. 213.35 a complete record of tangible personal property or services received, used, sold at retail, distributed or stored, leased or rented by said dealer, together with invoices, bills of lading, gross receipts from such sales, and other pertinent records and papers as may be required by the department for the reasonable administration of this chapter; all such records which are located or maintained in this state shall be open for inspection by the department at all reasonable hours at such dealer’s store, sales office, general office, warehouse, or place of business located in this state. Any dealer who maintains such books and records at a point outside this state must make such books and records available for inspection by the department where the general records are kept. Any dealer subject to the provisions of this chapter who violates these provisions is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. If, however, any subsequent offense involves intentional destruction of such records with an intent to evade payment of or deprive the state of any tax revenues, such subsequent offense shall be a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(3) For the purpose of enforcement of this chapter, every manufacturer and seller of tangible personal property or services licensed within this state is required to permit the department to examine his or her books and records at all reasonable hours, and, upon his or her refusal, the department may require him or her to permit such examination by resort to the circuit courts of this state, subject however to the right of removal of the cause to the judicial circuit wherein such person’s business is located or wherein such person’s books and records are kept, provided further that such person’s books and records are kept within the state. When the dealer has made an allocation or attribution pursuant to the definition of sales price in s. 212.02(16), the department may prescribe by rule the books and records that must be made available during an audit of the dealer’s books and records and examples of methods for determining the reasonableness thereof. Books and records kept in the regular course of business include, but are not limited to, general ledgers, price lists, cost records, customer billings, billing system reports, tariffs, and other regulatory filings and rules of regulatory authorities. Such record may be required to be made available to the department in an electronic format when so kept by the dealer. The dealer may support the allocation of charges with books and records kept in the regular course of business covering the dealer’s entire service area, including territories outside this state. During an audit, the department may reasonably require production of any additional books and records found necessary to assist in its determination.

(4) For the further purpose of enforcement of this chapter, every wholesaler of tangible personal property or services licensed within this state is required to permit the department to examine his or her books and records at all reasonable hours. He or she must also maintain such books and records as long as required by s. 213.35 in order to disclose the sales of all goods or services sold, to whom sold, and also the amount of items sold, in such form and in such manner as the department may reasonably require, so as to permit the department to determine the volume of goods or services sold by wholesalers to dealers, as defined under this chapter, and the dates and amounts of sales made. The department may require any manufacturer or wholesaler who refuses to keep such records or to permit such inspection, through the circuit courts of Florida, to submit to such inspection, subject however to the right of removal of the cause as hereinbefore provided in this section.

(5)(a) The department shall send written notification at least 60 days prior to the date an auditor is scheduled to begin an audit, informing the taxpayer of the audit. The department is not required to give 60 days’ prior notification of a forthcoming audit in any instance in which the taxpayer requests an emergency audit.

(b) Such written notification shall contain:

1. The approximate date on which the auditor is scheduled to begin the audit.

2. A reminder that all of the records, receipts, invoices, resale certificates, and related documentation of the taxpayer must be made available to the auditor.

3. Any other requests or suggestions the department may deem necessary.

(c) Only records, receipts, invoices, resale certificates, and related documentation which are available to the auditor when such audit begins shall be deemed acceptable for the purposes of conducting such audit. A resale certificate containing a date prior to the date the audit commences shall be deemed acceptable documentation of the specific transaction or transactions which occurred in the past, for the purpose of conducting an audit.

(d) The provisions of this chapter concerning fraudulent or improper records, receipts, invoices, resale certificates, and related documentation shall apply when conducting any audit.

(e) The requirement in paragraph (a) of 60 days’ written notification does not apply to the distress or jeopardy situations referred to in s. 212.14 or s. 212.15.

(6) Any fair association subject to chapter 616 which leases or licenses its real property to, or allows its assets or property to be used by, any concessionaire, vendor, exhibitor, or licensee shall distribute to the concessionaire, vendor, exhibitor, or licensee a form suggested by the department which requests, at a minimum, the name, business address, and telephone number of the concessionaire, vendor, exhibitor, or licensee; its sales tax registration number; and the amount of the daily revenue that it receives as a result of activities and sales on the fairgrounds or as a result of the use of the assets or other property of the fair association. Each vendor, concessionaire, exhibitor, or licensee that uses a fair association’s real property or other assets shall complete and submit such a form to the management of the fair association daily within 24 hours after the close of a day’s business, and the fair association shall make the completed forms available to the department as requested by the department. The failure of a vendor, concessionaire, exhibitor, or licensee to complete and submit such a form must be reported to the department by the fair association within 24 hours after the form becomes due. This subsection does not require the fair association to be responsible for collecting or remitting the tax owed by any such concessionaire, vendor, exhibitor, or licensee.

History.—s. 13, ch. 26319, 1949; s. 4, ch. 57-109; s. 1, ch. 59-290; s. 5, ch. 61-276; s. 7, ch. 63-253; s. 11, ch. 65-329; s. 5, ch. 65-371; s. 2, ch. 65-420; s. 9, ch. 67-180; ss. 21, 35, ch. 69-106; s. 126, ch. 71-136; s. 1, ch. 82-75; ss. 18, 89, ch. 87-6; s. 57, ch. 87-101; s. 13, ch. 88-119; s. 22, ch. 91-224; s. 1118, ch. 95-147; s. 164, ch. 96-320; s. 16, ch. 99-208; s. 17, ch. 2005-187.



212.133 - Information reports required for sales of alcoholic beverages and tobacco products.

212.133 Information reports required for sales of alcoholic beverages and tobacco products.—

(1)(a) For the sole purpose of enforcing the collection of the tax levied by this chapter on retail sales, the department shall require every seller of alcoholic beverages or tobacco products to file an information report of any sales of those products to any retailer in this state.

(b) As used in this section, the term:

1. “Retailer” means a person engaged in the business of making sales at retail and who holds a license pursuant to chapters 561 through 565 or a permit pursuant to chapters 210 and 569.

2. “Seller” means any manufacturer, wholesaler, or distributor of alcoholic beverages or tobacco products who sells to a retailer in this state.

(2)(a) The information report must be filed electronically by using the department’s e-filing website or secure file transfer protocol or electronic data interchange files with the department’s e-filing provider. The information report must contain:

1. The seller’s name.

2. The seller’s beverage license or tobacco permit number.

3. The retailer’s name.

4. The retailer’s beverage license or tobacco permit number.

5. The retailer’s address, including street address, municipality, state, and five-digit zip code.

6. The general item type, such as cigarettes, cigars, tobacco, beer, wine, spirits, or any combination of those items.

7. The net monthly sales total, in dollars sold to each retailer.

(b) The department may annually waive the requirement to submit the information report through an electronic data interchange due to problems arising from the seller’s computer capabilities, data system changes, or operating procedures. The annual request for a waiver must be in writing, and the seller must demonstrate that such circumstances exist. A waiver under this paragraph does not operate to relieve the seller from the obligation to file an information report.

(3) The information report must contain the required information for the period from July 1 through June 30. The information report is due annually on July 1 for the preceding reporting period and is delinquent if not received by the department by September 30.

(4) Any seller who fails to provide the information report by September 30 is subject to a penalty of $1,000 for every month, or part thereof, the report is not provided, up to a maximum amount of $10,000. This penalty must be settled or compromised if it is determined by the department that the noncompliance is due to reasonable cause and not to willful negligence, willful neglect, or fraud.

History.—s. 2, ch. 2011-86.



212.14 - Departmental powers; hearings; distress warrants; bonds; subpoenas and subpoenas duces tecum.

212.14 Departmental powers; hearings; distress warrants; bonds; subpoenas and subpoenas duces tecum.—

(1) Any person required to pay a tax imposed under this chapter, or to make a return, either or both, and who renders a return or makes a payment of a tax with intent to deceive or defraud the state, and to prevent the state from collecting the amount of taxes imposed by this chapter, or otherwise fails to comply with the provisions of this chapter for the taxable period for which any return is made, or any tax is paid, or any report is made to the department, may be required by the department to show cause at a time and place to be set by the department, after 10 days’ notice in writing requiring such books, records, or papers as the department may require relating to the business of such person for such tax period, and the department may require such person, or persons, or their employee or employees to give testimony under oath and answer interrogatories by the department, or an assistant, respecting the sale, use, consumption, distribution, or storage rental or license for use of real or personal property or services within the state, or admissions collected therein, or the failure to make a true report thereof, as provided by this chapter, or failure to pay the true amount of the tax required to be paid under this chapter. At said hearing, in the event such person fails to produce such books, records, or papers, or to appear and answer questions within the scope of investigation relating to matters concerning taxes to be imposed under this chapter, or prevents or impedes his or her agents or employees from giving testimony, then the department is authorized under this chapter to estimate any unpaid deficiencies in taxes to be assessed against such person upon such information as may be available to it and to issue a distress warrant for the collection of such taxes, interest, or penalties estimated by him or her to be due and payable, and such assessment shall be deemed prima facie correct. In such cases said warrant shall be issued to any sheriff in the state where such person owns or possesses any property and such property as may be required to satisfy any such taxes, interest, or penalties shall be by such sheriff seized and sold under said distress warrant in the same manner as property is permitted to be seized and sold under distress warrants issued to secure the payments of delinquent taxes as hereinafter provided, and the department shall also have the right to writ of garnishment to subject any indebtedness due to the delinquent dealer by a third person in any goods, money, chattels, or effects of the delinquent dealer in the hands, possession, or control of the third person in the manner provided by law. Respecting the place for the holding of a hearing by the department or its agents as provided in this section, the person whose tax return or report being investigated may by written request to the department require the hearing be set at a place within the judicial circuit of Florida wherein the person’s business is located or within the judicial circuit of Florida wherein such person’s books and records are kept. If there is jeopardy to the revenue and jeopardy is asserted in or with an assessment, the department shall proceed in the manner specified for jeopardy assessment in s. 213.732.

(2) Wherever returns are required to be made to the department hereunder the full amount of the taxes required to be paid as shown by said return shall be paid and accompany said return, and the failure to remit said full amount of taxes at the time of making said return shall cause said taxes to become delinquent. All taxes and all interest and penalties imposed under this chapter shall be paid to the department at Tallahassee, or to such designated offices throughout the state as the department may from time to time designate and in the form of remittance required by it.

(3) The department may require all reports of taxes to be paid under this chapter to be accompanied with a written statement, of the person or by an officer of any firm or corporation required to pay such taxes setting forth such facts as the department may reasonably require in order to advise the department as to the amount of taxes that are due and payable upon said return. Filing of return not accompanied by payment is prima facie evidence of conversion of the money due. Any person or any duly authorized corporation officer or agent, members of any firm or incorporated society, or organization who refuses to make a return and pay the taxes due, as required by the department and in the manner and in the form that the department may require, or to state in writing that the return is correct to the best of his or her knowledge and belief, as so required by the department, shall be subject to a penalty of 6 percent per annum of the amount due and shall upon conviction, be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. The signing of a written return shall have the same legal effect as if made under oath without the necessity of appending such oath thereto.

(4) In all cases where it is necessary to ensure compliance with this chapter, the department shall require a cash deposit, bond, or other security as a condition to a person obtaining or retaining a dealer’s certificate of registration under this chapter. Such bond must be in the form and amount the department deems appropriate under the particular circumstances. A person failing to produce such cash deposit, bond, or other security is not entitled to obtain or retain a dealer’s certificate of registration under this chapter, and the Department of Legal Affairs is hereby authorized to proceed by injunction, if requested by the Department of Revenue, to prevent such person from doing business subject to this chapter until such cash deposit, bond, or other security is posted with the department, and any temporary injunction for this purpose may be granted by any judge or chancellor authorized by law to grant injunctions. Any security required to be deposited may be sold by the department at public sale if necessary in order to recover any tax, interest, or penalty due. Notice of such sale may be served personally or by mail upon the person who deposited the security. If by mail, notice sent to the last known address as it appears on the records of the department is sufficient for the purpose of this requirement. Upon such sale, the surplus, if any, above the amount due under this chapter shall be returned to the person who deposited the security. The department may adopt rules necessary to administer this subsection. For the purpose of the cash deposit, bond, or other security required by this subsection, the term “person” includes:

(a) Those entities listed in s. 212.02(12).

(b) An individual or entity owning a controlling interest in a business.

(c) An individual or entity that acquired an ownership interest or a controlling interest in a business that would otherwise be liable for posting a cash deposit, bond, or other security, unless the department has determined that the individual or entity is not liable for the taxes, interest, or penalties described in s. 213.758.

(d) An individual or entity seeking to obtain a dealer’s certificate of registration for a business that will be operated at the same location as a previous business that would otherwise have been liable for posting a cash deposit, bond, or other security, if the individual or entity fails to provide evidence that the business was acquired for consideration in an arms-length transaction.

(5) Any person entering into a contract for the repair, alteration, construction, or improvement of realty who is required to obtain a contractor’s occupational license under the laws of this state shall, before entering into the performance of such contract, secure a dealer’s certificate of registration, unless such person has held such contractor’s occupational license for a period of at least 12 months immediately preceding the date of the contract. As a prerequisite for the issuance of such dealer’s certificate of registration, the dealer shall execute and file with the department a good and valid bond endorsed by a surety company authorized to do business in this state, or with sufficient sureties to be approved by the department, conditioned that all taxes which may accrue to the state under this chapter will be paid when due; provided, however, that any taxpayer may pay the tax in advance on any contract in lieu of furnishing bond. Every person failing to procure the certificate of registration required by this law shall be denied the right to perform such contract until he or she complies with such requirement, and the Department of Legal Affairs is hereby authorized to proceed by injunction, when so requested by the Department of Revenue, to prevent any activity in the performance of such contract until the certificate of registration is secured, and any temporary injunction enjoining the execution of such contract may be granted without notice by any judge or chancellor now authorized by law to grant injunctions. The bond shall remain in full force and effect during the terms of the contract or until such time as the department has issued a formal certificate of clearance stating that the tax due on the contract has been paid.

(6) The department or any person authorized by it in writing is authorized to make and sign assessments, tax warrants, assignments of tax warrants and satisfaction of tax warrants.

(7)(a) For purposes of collection and enforcement of taxes, penalties, and interest levied under this chapter, the department may issue subpoenas or subpoenas duces tecum compelling the attendance and testimony of witnesses and the production of books, records, written materials, and electronically recorded information. Subpoenas shall be issued with the written and signed approval of the executive director or his or her designee on written and sworn application by any employee of the department. The application must set forth the reason for the application, the name of the person subpoenaed, the time and place of appearance of the witness, and a description of any books, records, or electronically recorded information to be produced, together with a statement by the applicant that the department has unsuccessfully attempted other reasonable means of securing information and that the testimony of the witness or the written or electronically recorded materials sought in the subpoena are necessary for the collection of taxes, penalty, or interest or the enforcement of the taxes levied under this chapter. A subpoena shall be served in the manner provided by law and by the Florida Rules of Civil Procedure and shall be returnable only during regular business hours and at least 20 calendar days after the date of service of the subpoena. Any subpoena to which this subsection applies shall identify the taxpayer to whom the subpoena relates and to whom the records pertain and shall provide other information to enable the person subpoenaed to locate the records required under the subpoena. The department shall give notice to the taxpayer to whom the subpoena relates within 3 days of the day on which the service of the subpoena is made. Within 14 days after service of the subpoena, the person to whom the subpoena is directed may serve written objection to inspection or copying of any of the designated materials. If objection is made, the department shall not be entitled to inspect and copy the materials, except pursuant to an order of the circuit court. If an objection is made, the department may petition any circuit court for an order to comply with the subpoena. The subpoena shall contain a written notice of the right to object to the subpoena. Every subpoena served upon the witness or records custodian must be accompanied by a copy of the provisions of this subsection. If a person refuses to obey a subpoena or subpoena duces tecum, the department may apply to any circuit court of this state to enforce compliance with the subpoena. Witnesses shall be paid mileage and witness fees as authorized for witnesses in civil cases.

(b)1. If any subpoena is served on any person who is a third-party recordkeeper, and the subpoena requires the production of any portion of records made or kept of the business transactions or affairs of any person other than the person subpoenaed who is identified in the description of the record contained in the subpoena, then notice of the subpoena shall be given to any person to whom the records pertain and the taxpayer to whom the subpoena relates within 3 days of the day on which the service on the third-party recordkeeper is made. The notice shall be accompanied by a copy of the subpoena which has been served and shall contain directions for staying compliance with the subpoena under subparagraph (c)2.

2. The notice shall be sufficient if, on or before the third day, the notice is delivered in hand to the person entitled to notice or is mailed by certified or registered mail to the last mailing address of the person or, in the absence of a last known address, is left with the person subpoenaed.

3. For purposes of this subsection, “third-party recordkeeper” means:

a. Any mutual savings bank, cooperative bank, domestic building and loan association, or other savings institution chartered and supervised as a savings and loan or similar association under federal or state law; a bank as defined in s. 581 of the Internal Revenue Code; or any credit union within the meaning of s. 501(c)(14)(A) of the Internal Revenue Code;

b. Any consumer reporting agency as defined under s. 603(f) of the Fair Credit Reporting Act, 15 U.S.C. s. 1681a(f);

c. Any person extending credit through the use of credit cards or similar devices;

d. Any broker as defined in s. 3(a)(4) of the Securities Exchange Act of 1934, 15 U.S.C. s. 78c(a)(4);

e. Any attorney;

f. Any accountant;

g. Any barter exchange as defined in s. 6045(c)(3) of the Internal Revenue Code; or

h. Any regulated investment company as defined in s. 851 of the Internal Revenue Code.

4. This paragraph does not apply to a subpoena served on the person with respect to whose liability the subpoena is issued or an officer or employee of the person; or to a subpoena to determine whether or not records of the business transactions or affairs of an identified person have been made or kept; or to a subpoena described in paragraph (f).

(c)1. Notwithstanding any other law or rule of law, a person who is entitled to notice of a subpoena under paragraph (b) and the taxpayer to whom the subpoena relates shall have the right to intervene in any proceeding with respect to the enforcement of the subpoena under paragraph (a).

2. Notwithstanding any other law or rule of law, a person who is entitled to notice of a subpoena under paragraph (b) and the taxpayer to whom the subpoena relates shall have the right to stay compliance with the subpoena if, not later than the 14th day after the day the notice is given in the manner provided in subparagraph (b)2.:

a. Notice in writing is given to the person subpoenaed not to comply with the subpoena.

b. A copy of the notice not to comply with the subpoena is mailed by registered or certified mail to the person and to the department.

c. Suit is filed against the department in the circuit court to stay compliance with the subpoena.

(d) No examination of any records required to be produced under a subpoena as to which notice is required under paragraph (b) may be made:

1. Before the expiration of the 14-day period allowed for the notice not to comply under subparagraph (c)2.; or

2. When the requirements of subparagraph (c)2. have been met, except in accordance with an order issued by the circuit court authorizing examination of the records or with the consent of the person staying compliance.

(e) Any subpoena issued under paragraph (a) that does not identify the person with respect to whose liability the subpoena is issued may be served only after a proceeding in any circuit court in which the department establishes that:

1. The subpoena relates to the investigation of a particular person or ascertainable group or class of persons.

2. There is reasonable basis for believing that the person or group or class of persons may fail or may have failed to comply with any provision of state law.

3. The information sought to be obtained from the examination of the records and the identity of the person or persons with respect to whose liability the subpoena is issued is not readily available from other sources.

(f) In the case of a subpoena issued under paragraph (a), the provisions of subparagraph (b)1. and paragraph (c) do not apply if, upon petition by the department, a circuit court determines, on the basis of the facts and circumstances alleged, that there is reasonable cause to believe the giving of notice may lead to attempts to conceal, destroy, or alter records relevant to the examination, to prevent the communication of information from other persons through intimidation, bribery, or collusion, or to flee to avoid prosecution, testifying, or production of records.

(g)1. Any circuit court has jurisdiction to hear and determine proceedings brought under paragraph (e) or paragraph (f). The determinations required to be made under paragraphs (e) and (f) shall be ex parte and shall be made solely upon the petition and supporting affidavits. An order denying the petition shall be deemed a final order that may be appealed.

2. Except for cases the court considers of greater importance, any proceeding brought for the enforcement of any subpoena, or a proceeding under this subsection, and appeals, take precedence on the docket over all cases and shall be assigned for hearing and decided at the earliest practicable date.

(h) The department shall by rule establish the rates and conditions for payments to reimburse reasonably necessary costs directly incurred by third-party recordkeepers in searching for, reproducing, or transporting books, papers, records, or other data required to be produced by subpoena upon request of the department. The reimbursement shall be in addition to mileage and fees paid under paragraph (a).

(i)1. Except as provided in subparagraph 2., an action initiated in circuit court pursuant to this subsection shall be filed in the circuit court in the county where:

a. The taxpayer to whom the subpoena relates resides or maintains his or her principal commercial domicile in this state;

b. The person subpoenaed resides or maintains his or her principal commercial domicile in this state; or

c. The person to whom the records pertain resides or maintains his or her principal commercial domicile in this state.

2. Venue in an action initiated in circuit court pursuant to this subsection by a person who is not a resident of this state or does not maintain a commercial domicile in this state shall be in Leon County.

3. Venue in an action initiated in circuit court pursuant to paragraph (e) shall be in the Second Judicial Circuit Court in and for Leon County.

History.—s. 14, ch. 26319, 1949; s. 9, ch. 29883, 1955; s. 24, ch. 57-1; s. 1, ch. 57-109; s. 2, ch. 59-426; ss. 1, 2, 3, ch. 59-449; s. 6, ch. 61-276; s. 7, ch. 63-253; s. 12, ch. 65-329; s. 5, ch. 65-371; s. 2, ch. 65-420; s. 1, ch. 65-2444; s. 11, ch. 67-180; ss. 11, 21, 35, ch. 69-106; s. 127, ch. 71-136; s. 2, ch. 73-240; s. 48, ch. 85-342; s. 77, ch. 86-152; ss. 19, 58, 90, ch. 87-6; s. 58, ch. 87-101; s. 23, ch. 91-224; s. 11, ch. 92-173; s. 13, ch. 92-315; s. 12, ch. 93-233; s. 1119, ch. 95-147; s. 10, ch. 97-99; s. 5, ch. 2014-40.



212.15 - Taxes declared state funds; penalties for failure to remit taxes; due and delinquent dates; judicial review.

212.15 Taxes declared state funds; penalties for failure to remit taxes; due and delinquent dates; judicial review.—

(1) The taxes imposed by this chapter shall, except as provided in s. 212.06(5)(a)2.e., become state funds at the moment of collection and shall for each month be due to the department on the first day of the succeeding month and be delinquent on the 21st day of such month. All returns postmarked after the 20th day of such month are delinquent.

(2) Any person who, with intent to unlawfully deprive or defraud the state of its moneys or the use or benefit thereof, fails to remit taxes collected under this chapter is guilty of theft of state funds, punishable as follows:

(a) If the total amount of stolen revenue is less than $300, the offense is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Upon a second conviction, the offender is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Upon a third or subsequent conviction, the offender is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the total amount of stolen revenue is $300 or more, but less than $20,000, the offense is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If the total amount of stolen revenue is $20,000 or more, but less than $100,000, the offense is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) If the total amount of stolen revenue is $100,000 or more, the offense is a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Prosecution of a misdemeanor under this section shall commence no later than 2 years from the date of the offense. Prosecution of a felony under this section shall commence no later than 5 years from the date of the offense.

(4) All taxes collected under this chapter shall be remitted to the department. In addition to criminal sanctions, the department is empowered, and it shall be its duty, when any tax becomes delinquent or is otherwise in jeopardy under this chapter, to issue a warrant for the full amount of the tax due or estimated to be due, with the interest, penalties, and cost of collection, directed to all and singular the sheriffs of the state, and mail the warrant to the clerk of the circuit court of the county where any property of the taxpayer is located. Upon receipt of the warrant, the clerk of the circuit court shall record it, and thereupon the amount of the warrant shall become a lien on any real or personal property of the taxpayer in the same manner as a recorded judgment. The department may issue a tax execution to enforce the collection of taxes imposed by this chapter and deliver it to any sheriff. The sheriff shall thereupon proceed in the same manner as prescribed by law for executions and shall be entitled to the same fees for his or her services in executing the warrant to be collected. The department may also have a writ of garnishment to subject any indebtedness due to the delinquent dealer by a third person in any goods, money, chattels, or effects of the delinquent dealer in the hands, possession, or control of the third person in the manner provided by law for the payment of the tax due. Upon payment of the execution, warrant, judgment, or garnishment, the department shall satisfy the lien of record within 30 days. If there is jeopardy to the revenue and jeopardy is asserted in or with an assessment, the department shall proceed in the manner specified for jeopardy assessment in s. 213.732.

History.—s. 15, ch. 26319, 1949; s. 12, ch. 26871, 1951; s. 3, ch. 59-426; s. 7, ch. 61-276; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; s. 12, ch. 67-180; s. 1, ch. 69-267; ss. 21, 35, ch. 69-106; s. 1, ch. 71-8; s. 42, ch. 71-355; s. 54, ch. 78-95; s. 5, ch. 79-359; s. 18, ch. 81-178; s. 118, ch. 81-259; s. 91, ch. 87-6; s. 59, ch. 87-101; s. 9, ch. 87-402; s. 24, ch. 91-224; s. 14, ch. 92-315; s. 13, ch. 93-233; s. 1120, ch. 95-147; s. 11, ch. 97-99.



212.151 - Jurisdiction of suits for violation of Florida Revenue Act of 1949; collection of tax; service on retailers, dealers or vendors not qualified to do business in state.

212.151 Jurisdiction of suits for violation of Florida Revenue Act of 1949; collection of tax; service on retailers, dealers or vendors not qualified to do business in state.—

(1) All suits brought hereafter by the department against any retailer, dealer, or vendor for any violation of this chapter, and for the purpose of effecting collection of any tax due from any dealer, including garnishment proceedings regardless of the amount, shall be brought thereon in the circuit courts of this state having jurisdiction of the subject matter.

(2) Every retailer, dealer or vendor not qualified to do business in this state shall designate with the department an agent for service within the state, for the purpose of enforcing this chapter. If a retailer, dealer or vendor has not designated, or shall fail to designate, with the department an agent for service within the state, then the Secretary of State shall be deemed the agent for service, or any agent or employee of the retailer, dealer or vendor within the state shall be deemed agent for service.

History.—s. 10, ch. 29883, 1955; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; s. 13, ch. 67-180; ss. 10, 21, 35, ch. 69-106.



212.16 - Importation of goods; permits; seizure for noncompliance; procedure; review.

212.16 Importation of goods; permits; seizure for noncompliance; procedure; review.—

(1) For the protection of the revenue of this state, to prevent the illegal importation of tangible personal property which is subject to tax in this state, and to strengthen and make more effective the manner and method of enforcing payment of the tax imposed by this chapter, the department is hereby authorized and empowered to put into operation a system of permits whereby any person or dealer as defined in this chapter may import tangible personal property by truck, automobile, or other means of transportation other than a common carrier, without having said truck, automobile, or other means of transportation, seized and subjected to legal proceedings for its forfeiture. Such system of permits shall require the person or dealer who desires to import tangible personal property into this state, which property is subject to tax imposed by this chapter, to apply to the department or its designated agent for a certificate of registration and a permit stating the kind of vehicle used, the name of the driver, the license number of the vehicle, the kind or character of tangible personal property to be imported, the date, the name and address of the consignee and such other information as the department may deem necessary to prevent the illegal transportation of tangible personal property into this state. Such certificate of registration and permit shall be free of cost to the applicant and forms for such certificate of registration and permit may be obtained from the department or its designated agents.

(2) The importation into this state of tangible personal property which is subject to tax, by truck, automobile, or other means of transportation other than a common carrier without having first obtained a certificate of registration and permit as hereinabove described (if the tax imposed by this chapter on the said tangible personal property has not been paid), shall be construed as an attempt to evade payment of the said tax and the same is hereby prohibited and the said truck, automobile, or other means of transportation, other than that of common carrier, and said taxable property may be seized by the department in order to secure the same as evidence in a trial and the same shall be subject to forfeiture and sale in the manner provided for in this chapter. No certificate of registration or permit shall be required to transport personal effects of a driver, owner, or passengers of any private automobile or carrier vehicle not engaged in carrying goods for resale within the state. The department may issue a certificate of registration and permit to a person who is regularly or frequently importing into this state tangible personal property in trucks owned by him or her in connection with the person’s own business, requiring that reports, copies of sales documents, and other information may be filed at regular or frequent intervals with the department after importation of tangible personal property subject to the tax, and the department may require as a condition for the issuance of such certificate of registration and permit that such person post a bond payable to the department in an amount sufficient to guarantee payment of the tax on such goods as may be imported by such person, which amount the department shall set.

(3) Subject to the above stated exception of private vehicles, any truck, automobile, or other means of transportation other than a common carrier which is used to import into this state tangible personal property which is subject to tax under this chapter, together with the contents thereof, is hereby declared to be contraband and subject to confiscation unless a certificate of registration and permit as hereinabove described was first obtained. The department may confiscate any such truck, automobile, or other means of transportation other than a common carrier together with its contents whenever the same is found to be importing without the certificate of registration and permit tangible personal property, the sale or use of which is taxable under this chapter. Such permit shall be posted in or on the vehicle or made immediately available for inspection. The department or its agent is authorized hereby to turn over to any sheriff or constable for safekeeping any vehicle or property seized hereunder, and such sheriff or constable shall collect from the vehicle owner costs provided by the general law for performing similar service.

(4) Upon seizure for confiscation, the department or its representatives shall appraise the value of the vehicle and its said contents according to its best judgment and shall deliver to the person, if any found in possession of such property, a receipt showing the fact of seizure, from whom seized, the place of seizure, a description of the vehicle and contents seized. A copy of said receipt shall be filed in the office of the department and shall be open to public inspection.

(5) The department, or any representative of the department, shall within 30 days advertise the said vehicle and its contents or other property so seized for sale to the highest bidder by one proper notice in a newspaper published in the county where the property is to be sold, if the county has such a newspaper, if there is no newspaper in such county, then by notice on the courthouse door, at least 30 days prior to the date of sale and contain a description of the vehicle and property to be sold.

(6) Any person claiming any property so seized as contraband goods may, at any time before the sale, file with the department, at Tallahassee, a claim in writing stating his or her interest in the article seized. The department shall determine the claim.

(7) In the event the ruling of the department is favorable to the claimant, the department shall deliver to the claimant the vehicle or property so seized. If the ruling of the department is adverse to the claimant, the department shall proceed to sell such contraband goods in accordance with the foregoing provisions of this chapter. The expense of storage and transportation shall be adjudged as part of the cost of the proceedings in such manner as the department shall fix pending any proceeding to recover a vehicle or other property seized under this chapter. The department may order delivery thereof to any claimant who shall execute with one or more sureties, approved by the department, and deliver to the department, a bond in favor of the state for the payment of a sum double the appraised value thereof as of the time of any hearing; and if the vehicle or other property is not returned at the time of the hearing, the bond shall stand in lieu of, and be forfeited in the same manner as, such vehicle or other property.

(8) The confiscated vehicle or goods shall not be sold pending any judicial review but shall be stored by the department until the final disposition of said case.

(9) Within the discretion of the department, the claimant may be awarded possession of the confiscated goods pending any judicial review; however, the claimant shall be required to execute a bond payable to the state in an amount double the value of the property seized, the sureties to be approved by the department. The condition of the bond shall be that the obligors shall pay to the state the full value of the vehicle or goods seized unless upon certiorari the decision of the department shall be reversed and the property awarded to the claimant.

(10) If no claim is interposed, such vehicle or other goods shall be forfeited without further proceedings and the same sold as hereinabove provided. The above procedure is the sole remedy of any claimant, and no court shall have jurisdiction to interfere therewith by replevin, injunction, or supersedeas or in any other manner.

(11) Any funds derived from the sale of confiscated vehicles or other goods shall be distributed or allocated in the same manner as other funds derived from the taxing statute.

History.—s. 16, ch. 26319, 1949; s. 8, ch. 61-276; s. 4, ch. 63-512; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 54, ch. 78-95; s. 1121, ch. 95-147.



212.17 - Tax credits or refunds.

212.17 Tax credits or refunds.—

(1)(a) If purchases are returned to a dealer by the purchaser or consumer after the tax imposed by this chapter has been collected from or charged to the account of the consumer or user, the dealer is entitled to reimbursement of the amount of tax collected or charged by the dealer, in the manner prescribed by the department.

(b) A registered dealer that purchases property for the dealer’s own use, pays tax on acquisition, and sells the property subsequent to acquisition without having used the property is entitled to reimbursement, in the manner prescribed by the department, of the amount of tax paid on the property’s acquisition.

(c) If the tax has not been remitted by a dealer to the department, the dealer may deduct the same in submitting his or her return upon receipt of a signed statement by the dealer as to the gross amount of such refunds during the period covered by the signed statement, which may not be longer than 90 days. The department shall issue to the dealer an official credit memorandum equal to the net amount remitted by the dealer for such tax collected or paid. Such memorandum shall be accepted by the department at full face value from the dealer to whom it is issued upon the remittance of subsequent taxes accrued under this chapter. If a dealer has retired from business and filed a final return, a refund of tax may be made if it can be established to the satisfaction of the department that the tax was not due.

(2) A dealer who has paid the tax imposed by this chapter on tangible personal property sold under a retained title, conditional sale, or similar contract, or under a contract in which the dealer retains a security interest in the property pursuant to chapter 679, may take credit or obtain a refund for the tax paid by the dealer on the unpaid balance due him or her when he or she repossesses the property, with or without judicial process, within 12 months after the month in which the property was repossessed. If such repossessed property is resold, the sale is subject in all respects to the tax imposed by this chapter.

(3) Except as provided in subsection (4), a dealer who has paid the tax imposed by this chapter on tangible personal property or services may take a credit or obtain a refund for any tax paid by the dealer on the unpaid balance due on worthless accounts within 12 months after the month in which the bad debt has been charged off for federal income tax purposes. If any accounts so charged off for which a credit or refund has been obtained are subsequently, in whole or in part, paid to the dealer, the amount so paid shall be included in the first return filed after such collection and the tax paid accordingly.

(4) With respect to the payment of taxes on purchases made through a private-label credit card program:

(a) If consumer accounts or receivables are found to be worthless or uncollectible, the dealer may claim a credit for, or obtain a refund of, the tax remitted by the dealer on the unpaid balance due if:

1. The accounts or receivables have been charged off as bad debt on the lender’s books and records on or after January 1, 2014;

2. A credit was not previously claimed and a refund was not previously allowed on any portion of the accounts or receivables; and

3. The credit or refund is claimed within 12 months after the month in which the bad debt has been charged off by the lender for federal income tax purposes.

(b) If the dealer or the lender subsequently collects, in whole or in part, the accounts or receivables for which a credit or refund has been granted under paragraph (a), the dealer shall include the taxable percentage of the amount collected in the first return filed after the collection and pay the tax on the portion of that amount for which a credit or refund was granted.

(c) The credit or refund allowed includes all credit sale transaction amounts that are outstanding in the specific private-label credit card account or receivable at the time the account or receivable is charged off, regardless of the date on which the credit sale transaction actually occurred.

(d) A dealer must use one of the following methods to determine the amount of the credit or refund:

1. An apportionment method to substantiate the amount of tax imposed under this chapter which is included in the bad debt to which the credit or refund applies. The method must use the dealer’s Florida and non-Florida sales, the dealer’s taxable and nontaxable sales, and the amount of tax the dealer remitted to this state; or

2. A specified percentage of the accounts or receivables giving rise to the credit or refund, which is derived from a sampling of the dealer’s or lender’s records in accordance with a methodology agreed upon by the department and the dealer.

(e) For purposes of computing the credit or refund, payments on the accounts or receivables shall be allocated based on the terms and conditions of the contract between the dealer or lender and the consumer.

(f) The credit or refund for tax on bad debt may be claimed on any return filed by an entity related by a direct or indirect common ownership of 50 percent or more.

(g) The amount of the credit or refund that a dealer is eligible to recover under this subsection is limited to 64.4 percent of the tax paid to the department which is attributable to bad debt.

(h) As used in this subsection, the term:

1. “Dealer’s affiliates” means an entity affiliated with the dealer under 26 U.S.C. s. 1504 or an entity that would be an affiliate under that section if the entity were a corporation.

2. “Lender” means a person who owns or has owned a private-label credit card account or an interest in a private-label credit card receivable that:

a. The person purchased directly from a dealer who remitted the tax imposed under this chapter or from the dealer’s affiliates, or that was transferred from a third party;

b. The person originated pursuant to that person’s contract with a dealer who remitted the tax imposed under this chapter or with the dealer’s affiliates; or

c. Is affiliated in the manner described under 26 U.S.C. s. 1504, regardless of whether the different entities are corporations, with a person described in sub-subparagraph a. or sub-subparagraph b. or with an assignee or other transferee of such person.

3. “Private-label credit card” means a charge card or credit card that carries, refers to, or is branded with the name or logo of a dealer and can be used for purchases from the dealer whose name or logo appears on the card or for purchases from the dealer’s affiliates or franchises.

(5) If admissions, license fees, rental payments, or payments for services are made and returned to payors after the taxes have been paid, the department shall return or credit the taxpayer for taxes paid on the moneys returned in the same manner as provided for returns or credits of taxes if purchases or tangible personal property are returnable to a dealer.

(6) The department shall:

(a) Design, prepare, print and furnish to all dealers, except dealers filing through electronic data interchange, or make available or prescribe to the dealers, all necessary forms for filing returns and instructions to ensure a full collection from dealers and an accounting for the taxes due. The failure of a dealer to secure such forms does not relieve the dealer from the payment of the tax at the time and in the manner provided.

(b) Prescribe the format and instructions necessary for filing returns in a manner that is initiated through an electronic data interchange to ensure a full collection from dealers and an accounting for the taxes due. The failure of a dealer to use such format does not relieve the dealer from the payment of the tax at the time and in the manner provided.

(7) The department and its assistants are authorized and empowered to administer the oath for the purpose of enforcing and administering this chapter.

(8) The department may adopt rules to administer and enforce this section.

History.—s. 17, ch. 26319, 1949; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; s. 14, ch. 67-180; s. 1, ch. 67-518; ss. 21, 35, ch. 69-106; s. 1, ch. 78-23; s. 4, ch. 78-59; s. 78, ch. 86-152; s. 20, ch. 87-6; s. 1122, ch. 95-147; s. 5, ch. 98-142; s. 20, ch. 98-200; s. 14, ch. 98-342; s. 13, ch. 2014-38.



212.18 - Administration of law; registration of dealers; rules.

212.18 Administration of law; registration of dealers; rules.—

(1) The cost of preparing and distributing the reports, forms, and paraphernalia for the collection of said tax and the inspection and enforcement duties required herein shall be borne by the revenue produced by this chapter, provisions for which are hereinafter made.

(2) The department shall administer and enforce the assessment and collection of the taxes, interest, and penalties imposed by this chapter. It has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to enforce the provisions of this chapter in order that there shall not be collected on the average more than the rate levied herein. The department is authorized to and it shall provide by rule a method for accomplishing this end. It shall prepare instructions to all persons required by this chapter to collect and remit the tax to guide such persons in the proper collection and remission of such tax and to instruct such persons in the practices that may be necessary for the purpose of enforcement of this chapter and the collection of the tax imposed hereby. The use of tokens in the collection of this tax is hereby expressly forbidden and prohibited.

(3)(a) A person desiring to engage in or conduct business in this state as a dealer, or to lease, rent, or let or grant licenses in living quarters or sleeping or housekeeping accommodations in hotels, apartment houses, roominghouses, or tourist or trailer camps that are subject to tax under s. 212.03, or to lease, rent, or let or grant licenses in real property, and a person who sells or receives anything of value by way of admissions, must file with the department an application for a certificate of registration for each place of business. The application must include the names of the persons who have interests in such business and their residences, the address of the business, and other data reasonably required by the department. However, owners and operators of vending machines or newspaper rack machines are required to obtain only one certificate of registration for each county in which such machines are located. The department, by rule, may authorize a dealer that uses independent sellers to sell its merchandise to remit tax on the retail sales price charged to the ultimate consumer in lieu of having the independent seller register as a dealer and remit the tax. The department may appoint the county tax collector as the department’s agent to accept applications for registrations. The application must be submitted to the department before the person, firm, copartnership, or corporation may engage in such business, and it must be accompanied by a registration fee of $5. However, a registration fee is not required to accompany an application to engage in or conduct business to make mail order sales. The department may waive the registration fee for applications submitted through the department’s Internet registration process.

(b) The department, upon receipt of such application, shall grant to the applicant a separate certificate of registration for each place of business, which may be canceled by the department or its designated assistants for any failure by the certificateholder to comply with this chapter. The certificate is not assignable and is valid only for the person, firm, copartnership, or corporation to which it is issued. The certificate must be placed in a conspicuous place in the business or businesses for which it is issued and must be displayed at all times. Except as provided in this subsection, a person may not engage in business as a dealer or in leasing, renting, or letting of or granting licenses in living quarters or sleeping or housekeeping accommodations in hotels, apartment houses, roominghouses, tourist or trailer camps, or real property, or sell or receive anything of value by way of admissions, without a valid certificate. A person may not receive a license from any authority within the state to engage in any such business without a valid certificate. A person may not engage in the business of selling or leasing tangible personal property or services as a dealer; engage in leasing, renting, or letting of or granting licenses in living quarters or sleeping or housekeeping accommodations in hotels, apartment houses, roominghouses, or tourist or trailer camps that are taxable under this chapter, or real property; or engage in the business of selling or receiving anything of value by way of admissions without a valid certificate.

(c)1. A person who engages in acts requiring a certificate of registration under this subsection and who fails or refuses to register commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Such acts are subject to injunctive proceedings as provided by law. A person who engages in acts requiring a certificate of registration and who fails or refuses to register is also subject to a $100 initial registration fee in lieu of the $5 registration fee required by paragraph (a). However, the department may waive the increase in the registration fee if it finds that the failure to register was due to reasonable cause and not to willful negligence, willful neglect, or fraud.

2.a. A person who willfully fails to register after the department provides notice of the duty to register as a dealer commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

b. The department shall provide written notice of the duty to register to the person by personal service or by sending notice by registered mail to the person’s last known address. The department may provide written notice by both methods described in this sub-subparagraph.

(d) In addition to the certificate of registration, the department shall provide to each newly registered dealer an initial resale certificate that will be valid for the remainder of the period of issuance. The department shall provide each active dealer with an annual resale certificate. For purposes of this section, the term “active dealer” means a person who is currently registered with the department and who is required to file at least once during each applicable reporting period.

(e) The department may revoke a dealer’s certificate of registration if the dealer fails to comply with this chapter. Before revocation of a dealer’s certificate of registration, the department must schedule an informal conference at which the dealer may present evidence regarding the department’s intended revocation or enter into a compliance agreement with the department. The department must notify the dealer of its intended action and the time, place, and date of the scheduled informal conference by written notification sent by United States mail to the dealer’s last known address of record furnished by the dealer on a form prescribed by the department. The dealer is required to attend the informal conference and present evidence refuting the department’s intended revocation or enter into a compliance agreement with the department which resolves the dealer’s failure to comply with this chapter. The department shall issue an administrative complaint under s. 120.60 if the dealer fails to attend the department’s informal conference, fails to enter into a compliance agreement with the department resolving the dealer’s noncompliance with this chapter, or fails to comply with the executed compliance agreement.

(f) As used in this paragraph, the term “exhibitor” means a person who enters into an agreement authorizing the display of tangible personal property or services at a convention or a trade show. The following provisions apply to the registration of exhibitors as dealers under this chapter:

1. An exhibitor whose agreement prohibits the sale of tangible personal property or services subject to the tax imposed in this chapter is not required to register as a dealer.

2. An exhibitor whose agreement provides for the sale at wholesale only of tangible personal property or services subject to the tax imposed by this chapter must obtain a resale certificate from the purchasing dealer but is not required to register as a dealer.

3. An exhibitor whose agreement authorizes the retail sale of tangible personal property or services subject to the tax imposed by this chapter must register as a dealer and collect the tax on such sales.

4. An exhibitor who makes a mail order sale pursuant to s. 212.0596 must register as a dealer.

A person who conducts a convention or a trade show must make his or her exhibitor’s agreements available to the department for inspection and copying.

(4) The department is hereby given the authority to purchase such supplies and equipment as may be necessary and incur any other necessary expenses as are proper for the enforcement and administration of this chapter.

History.—s. 18, ch. 26319, 1949; s. 9, ch. 61-276; s. 7, ch. 63-253; s. 13, ch. 65-329; s. 5, ch. 65-371; s. 2, ch. 65-420; s. 15, ch. 67-180; ss. 21, 35, ch. 69-106; s. 128, ch. 71-136; s. 5, ch. 78-59; s. 54, ch. 78-95; s. 2, ch. 82-75; s. 74, ch. 83-217; s. 79, ch. 86-152; ss. 21, 92, ch. 87-6; s. 60, ch. 87-101; s. 10, ch. 87-402; s. 76, ch. 88-130; s. 43, ch. 89-356; s. 33, ch. 90-203; s. 241, ch. 91-224; s. 20, ch. 92-320; s. 9, ch. 94-314; s. 12, ch. 94-353; s. 1501, ch. 95-147; s. 1, ch. 96-299; s. 27, ch. 97-99; s. 7, ch. 98-140; s. 6, ch. 98-142; s. 21, ch. 98-200; s. 19, ch. 99-208; s. 4, ch. 99-239; s. 1, ch. 2000-206; s. 29, ch. 2002-218; s. 6, ch. 2014-40.



212.183 - Rules for self-accrual of sales tax.

212.183 Rules for self-accrual of sales tax.—The Department of Revenue is authorized to provide by rule for self-accrual of the sales tax under one or more of the following circumstances:

(1) Where authorized by law for holders of direct pay permits.

(2) Where tangible personal property is subject to tax on a prorated basis, and the proration factor is based upon characteristics of the purchaser.

(3) Where the taxable status of types of tangible personal property will be known only upon use.

(4) For commercial rentals where the purchaser rents from a number of independent property owners who, apart from rentals to the purchaser in question, would otherwise not be obligated to register as dealers.

(5) Where the purchaser makes purchases in excess of $10 million per year of tangible personal property in any county.

(6) When the purchaser makes purchases of promotional materials as defined in s. 212.06(11) and at the time of purchase, the purchaser does not know whether the materials will be exported outside this state.

(7) For commercial rentals where the purchaser, who is required to remit sales tax electronically as provided under s. 213.755, rents from a number of independent property owners.

History.—s. 32, ch. 87-6; s. 19, ch. 87-101; s. 36, ch. 87-548; s. 3, ch. 92-168; s. 14, ch. 93-233; s. 32, ch. 96-397.



212.1831 - Credit for contributions to eligible nonprofit scholarship-funding organizations.

212.1831 Credit for contributions to eligible nonprofit scholarship-funding organizations.—There is allowed a credit of 100 percent of an eligible contribution made to an eligible nonprofit scholarship-funding organization under s. 1002.395 against any tax imposed by the state and due under this chapter from a direct pay permit holder as a result of the direct pay permit held pursuant to s. 212.183. For purposes of the distributions of tax revenue under s. 212.20, the department shall disregard any tax credits allowed under this section to ensure that any reduction in tax revenue received that is attributable to the tax credits results only in a reduction in distributions to the General Revenue Fund. The provisions of s. 1002.395 apply to the credit authorized by this section.

History.—s. 3, ch. 2010-24.



212.184 - Rule of construction; disclosure of privileged information.

212.184 Rule of construction; disclosure of privileged information.—Nothing contained in this act shall be construed to require disclosure of privileged information, the confidentiality of which is protected under the Florida Evidence Code.

History.—s. 38, ch. 87-6; s. 23, ch. 87-101.



212.185 - Sales tax hotline.

212.185 Sales tax hotline.—Effective July 1, 1987, the Department of Revenue is directed to provide for a sales tax hotline to be operated by the department to provide information to citizens of the state who have questions with respect to the sales tax.

History.—s. 109, ch. 87-6.



212.186 - Registration number and resale certificate verification; toll-free number; information system; dealer education.

212.186 Registration number and resale certificate verification; toll-free number; information system; dealer education.—

(1) Effective January 1, 2000, the Department of Revenue shall establish a toll-free number for verification of valid registration numbers and resale certificates. The system must be sufficient to guarantee a low busy rate and must respond to keypad inquiries, and data must be updated daily.

(2) Effective January 1, 2000, the Department of Revenue shall establish a system for receiving information from dealers regarding certificate numbers of those seeking to make purchases for resale. The department must provide such dealers with verification of those numbers which are canceled or invalid. This information must be provided by the department free of charge.

(3) Effective July 1, 1999, the Department of Revenue shall expand its dealer education program regarding the proper use of resale certificates. The expansion shall include, but need not be limited to, revision of the registration application for clarity, development of industry-specific brochures, development of a media campaign to heighten awareness of resale fraud and its consequences, outreach to business and professional organizations, and creation of seminars and continuing education programs for taxpayers and licensed professionals.

History.—ss. 21, 22, 23, ch. 99-208; ss. 11, 12, 13, ch. 99-239.



212.19 - All state agencies to cooperate in administration of law.

212.19 All state agencies to cooperate in administration of law.—The department is further empowered to call on any state agency, department, bureau or board for any and all information which may, in its judgment, be of assistance in administering or preparing for the administration of this chapter, and such state agency, department, bureau or board is hereby authorized, directed and required to furnish such information.

History.—s. 19, ch. 26319, 1949; s. 12, ch. 57-1; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106.



212.20 - Funds collected, disposition; additional powers of department; operational expense; refund of taxes adjudicated unconstitutionally collected.

212.20 Funds collected, disposition; additional powers of department; operational expense; refund of taxes adjudicated unconstitutionally collected.—

(1) The department shall pay over to the Chief Financial Officer of the state all funds received and collected by it under the provisions of this chapter, to be credited to the account of the General Revenue Fund of the state.

(2) The department is authorized to employ all necessary assistants to administer this chapter properly and is also authorized to purchase all necessary supplies and equipment which may be required for this purpose.

(3) The estimated amount of money needed for the administration of this chapter shall be included by the department in its annual legislative budget request for the operation of its office.

(4) When there has been a final adjudication that any tax pursuant to s. 212.0596 was levied, collected, or both, contrary to the Constitution of the United States or the State Constitution, the department shall, in accordance with rules, determine, based upon claims for refund and other evidence and information, who paid such tax or taxes, and refund to each such person the amount of tax paid. For purposes of this subsection, a “final adjudication” is a decision of a court of competent jurisdiction from which no appeal can be taken or from which the official or officials of this state with authority to make such decisions has or have decided not to appeal.

(5) For the purposes of this section:

(a) “Proceeds” means all tax or fee revenue collected or received by the department, including interest and penalties.

(b) “Reallocate” means reduction of the accounts of initial deposit and redeposit into the indicated account.

(6) Distribution of all proceeds under this chapter and ss. 202.18(1)(b) and (2)(b) and 203.01(1)(a)3. is as follows:

(a) Proceeds from the convention development taxes authorized under s. 212.0305 shall be reallocated to the Convention Development Tax Clearing Trust Fund.

(b) Proceeds from discretionary sales surtaxes imposed pursuant to ss. 212.054 and 212.055 shall be reallocated to the Discretionary Sales Surtax Clearing Trust Fund.

1(c)1. Proceeds from the fees imposed under ss. 212.05(1)(h)3. and 212.18(3) shall remain with the General Revenue Fund.

2. The portion of the proceeds which constitutes gross receipts tax imposed pursuant to s. 203.01(1)(a)3. shall be deposited as provided by law and in accordance with s. 9, Art. XII of the State Constitution.

1(d) The proceeds of all other taxes and fees imposed pursuant to this chapter or remitted pursuant to s. 202.18(1)(b) and (2)(b) shall be distributed as follows:

1. In any fiscal year, the greater of $500 million, minus an amount equal to 4.6 percent of the proceeds of the taxes collected pursuant to chapter 201, or 5.2 percent of all other taxes and fees imposed pursuant to this chapter or remitted pursuant to s. 202.18(1)(b) and (2)(b) shall be deposited in monthly installments into the General Revenue Fund.

2. After the distribution under subparagraph 1., 8.9744 percent of the amount remitted by a sales tax dealer located within a participating county pursuant to s. 218.61 shall be transferred into the Local Government Half-cent Sales Tax Clearing Trust Fund. Beginning July 1, 2003, the amount to be transferred shall be reduced by 0.1 percent, and the department shall distribute this amount to the Public Employees Relations Commission Trust Fund less $5,000 each month, which shall be added to the amount calculated in subparagraph 3. and distributed accordingly.

3. After the distribution under subparagraphs 1. and 2., 0.0966 percent shall be transferred to the Local Government Half-cent Sales Tax Clearing Trust Fund and distributed pursuant to s. 218.65.

4. After the distributions under subparagraphs 1., 2., and 3., 2.0810 percent of the available proceeds shall be transferred monthly to the Revenue Sharing Trust Fund for Counties pursuant to s. 218.215.

5. After the distributions under subparagraphs 1., 2., and 3., 1.3653 percent of the available proceeds shall be transferred monthly to the Revenue Sharing Trust Fund for Municipalities pursuant to s. 218.215. If the total revenue to be distributed pursuant to this subparagraph is at least as great as the amount due from the Revenue Sharing Trust Fund for Municipalities and the former Municipal Financial Assistance Trust Fund in state fiscal year 1999-2000, no municipality shall receive less than the amount due from the Revenue Sharing Trust Fund for Municipalities and the former Municipal Financial Assistance Trust Fund in state fiscal year 1999-2000. If the total proceeds to be distributed are less than the amount received in combination from the Revenue Sharing Trust Fund for Municipalities and the former Municipal Financial Assistance Trust Fund in state fiscal year 1999-2000, each municipality shall receive an amount proportionate to the amount it was due in state fiscal year 1999-2000.

6. Of the remaining proceeds:

a. In each fiscal year, the sum of $29,915,500 shall be divided into as many equal parts as there are counties in the state, and one part shall be distributed to each county. The distribution among the several counties must begin each fiscal year on or before January 5th and continue monthly for a total of 4 months. If a local or special law required that any moneys accruing to a county in fiscal year 1999-2000 under the then-existing provisions of s. 550.135 be paid directly to the district school board, special district, or a municipal government, such payment must continue until the local or special law is amended or repealed. The state covenants with holders of bonds or other instruments of indebtedness issued by local governments, special districts, or district school boards before July 1, 2000, that it is not the intent of this subparagraph to adversely affect the rights of those holders or relieve local governments, special districts, or district school boards of the duty to meet their obligations as a result of previous pledges or assignments or trusts entered into which obligated funds received from the distribution to county governments under then-existing s. 550.135. This distribution specifically is in lieu of funds distributed under s. 550.135 before July 1, 2000.

b. The department shall distribute $166,667 monthly to each applicant certified as a facility for a new or retained professional sports franchise pursuant to s. 288.1162. Up to $41,667 shall be distributed monthly by the department to each certified applicant as defined in s. 288.11621 for a facility for a spring training franchise. However, not more than $416,670 may be distributed monthly in the aggregate to all certified applicants for facilities for spring training franchises. Distributions begin 60 days after such certification and continue for not more than 30 years, except as otherwise provided in s. 288.11621. A certified applicant identified in this sub-subparagraph may not receive more in distributions than expended by the applicant for the public purposes provided in s. 288.1162(5) or s. 288.11621(3).

c. Beginning 30 days after notice by the Department of Economic Opportunity to the Department of Revenue that an applicant has been certified as the professional golf hall of fame pursuant to s. 288.1168 and is open to the public, $166,667 shall be distributed monthly, for up to 300 months, to the applicant.

d. Beginning 30 days after notice by the Department of Economic Opportunity to the Department of Revenue that the applicant has been certified as the International Game Fish Association World Center facility pursuant to s. 288.1169, and the facility is open to the public, $83,333 shall be distributed monthly, for up to 168 months, to the applicant. This distribution is subject to reduction pursuant to s. 288.1169. A lump sum payment of $999,996 shall be made after certification and before July 1, 2000.

e. The department shall distribute up to $83,333 monthly to each certified applicant as defined in s. 288.11631 for a facility used by a single spring training franchise, or up to $166,667 monthly to each certified applicant as defined in s. 288.11631 for a facility used by more than one spring training franchise. Monthly distributions begin 60 days after such certification or July 1, 2016, whichever is later, and continue for not more than 20 years to each certified applicant as defined in s. 288.11631 for a facility used by a single spring training franchise or not more than 25 years to each certified applicant as defined in s. 288.11631 for a facility used by more than one spring training franchise. A certified applicant identified in this sub-subparagraph may not receive more in distributions than expended by the applicant for the public purposes provided in s. 288.11631(3).

f. Beginning 45 days after notice by the Department of Economic Opportunity to the Department of Revenue that an applicant has been approved by the Legislature and certified by the Department of Economic Opportunity under s. 288.11625 or upon a date specified by the Department of Economic Opportunity as provided under s. 288.11625(6)(d), the department shall distribute each month an amount equal to one-twelfth of the annual distribution amount certified by the Department of Economic Opportunity for the applicant. The department may not distribute more than $7 million in the 2014-2015 fiscal year or more than $13 million annually thereafter under this sub-subparagraph.

g. Beginning December 1, 2015, and ending June 30, 2016, the department shall distribute $26,286 monthly to the State Transportation Trust Fund. Beginning July 1, 2016, the department shall distribute $15,333 monthly to the State Transportation Trust Fund.

7. All other proceeds must remain in the General Revenue Fund.

History.—s. 20, ch. 26319, 1949; s. 7, ch. 29615, 1955; ss. 13, 24, ch. 57-1; s. 4, ch. 57-398; s. 13, ch. 59-1; s. 1, ch. 59-336; s. 7, ch. 63-253; s. 5, ch. 65-371; s. 2, ch. 65-420; ss. 21, 35, ch. 69-106; s. 1, ch. 73-305; s. 5, ch. 87-402; s. 39, ch. 89-356; s. 2, ch. 90-203; s. 4, ch. 91-79; s. 33, ch. 91-112; s. 1, ch. 91-274; s. 18, ch. 92-319; s. 1, ch. 93-233; s. 1, ch. 94-245; s. 18, ch. 94-314; s. 36, ch. 94-338; s. 1, ch. 95-304; s. 13, ch. 95-372; s. 19, ch. 96-320; ss. 23, 33, ch. 96-397; s. 1, ch. 96-415; s. 28, ch. 97-99; s. 32, ch. 97-153; ss. 20, 38, ch. 98-46; s. 80, ch. 99-2; ss. 22, 53, ch. 99-228; ss. 56, 66, ch. 2000-171; s. 9, ch. 2000-173; s. 1, ch. 2000-186; s. 2, ch. 2000-206; s. 17, ch. 2000-210; ss. 35, 58, ch. 2000-260; s. 4, ch. 2000-310; s. 3, ch. 2000-354; s. 29, ch. 2000-355; ss. 29, 38, ch. 2001-140; s. 10, ch. 2002-48; s. 1, ch. 2002-291; s. 188, ch. 2003-261; s. 92, ch. 2003-402; s. 1, ch. 2003-404; s. 18, ch. 2004-234; s. 1, ch. 2006-262; s. 2, ch. 2009-68; s. 2, ch. 2010-140; s. 33, ch. 2010-147; s. 79, ch. 2011-142; s. 6, ch. 2013-42; s. 11, ch. 2014-38; s. 7, ch. 2014-40; s. 1, ch. 2014-167; s. 16, ch. 2015-221.

1Note.—Section 12, ch. 2014-38, provides that “[t]he Department of Revenue may, and all conditions are deemed met to, adopt emergency rules pursuant to ss. 120.536(1) and 120.54, Florida Statutes, for the purpose of implementing the amendments to ss. 203.01, 212.05, 212.12, and 212.20, Florida Statutes, relating to changes to the taxation of electrical power or energy, made by this act. This section expires July 1, 2017.”



212.202 - Renaming and continuation of certain funds.

212.202 Renaming and continuation of certain funds.—The Local Government Infrastructure Tax Trust Fund is hereby retitled the Discretionary Sales Surtax Clearing Trust Fund. The Mail Order Sales Tax Clearing Trust Fund is retitled the Communications Services Tax Clearing Trust Fund. Notwithstanding the repeal of s. 212.237 by s. 45, chapter 89-356, the Solid Waste Management Trust Fund shall continue to exist.

History.—s. 40, ch. 89-356; s. 33, ch. 2001-140.



212.21 - Declaration of legislative intent.

212.21 Declaration of legislative intent.—

(1) If any section, subsection, sentence, clause, phrase or word of this chapter is for any reason held or declared to be unconstitutional, invalid, inoperative, ineffective, inapplicable, or void, such invalidity or unconstitutionality shall not be construed to affect the portions of this chapter not so held to be unconstitutional, void, invalid, or ineffective, or affect the application of this chapter to other circumstances not so held to be invalid, it being hereby declared to be the express legislative intent that any such unconstitutional, illegal, invalid, ineffective, inapplicable, or void portion or portions of this chapter did not induce its passage, and that without the inclusion of any such unconstitutional, illegal, invalid, ineffective, or void portions of this chapter, the Legislature would have enacted the valid and constitutional portions thereof.

(2) It is hereby declared to be the specific legislative intent to tax each and every sale, admission, use, storage, consumption, or rental levied and set forth in this chapter, except as to such sale, admission, use, storage, consumption, or rental as shall be specifically exempted therefrom by this chapter subject to the conditions appertaining to such exemption. It is further declared to be the specific legislative intent that should any exemption or attempted exemption from the tax or the operation or imposition of the tax or taxes be declared to be invalid, ineffective, inapplicable, unconstitutional, or void for any reason, such declaration shall not affect the tax or taxes imposed herein, but such sale, admission, use, storage, consumption, or rental, or any of them exempted or attempted to be exempted from the tax or taxes or the operation or the imposition of the tax or taxes, shall be subject to the tax or taxes and the operation and imposition thereof to the same extent as if such exemption or attempted exemption had never been included herein.

(3) It is further declared to be the specific legislative intent to exempt from the tax or taxes or from the operation or the imposition thereof only such sales, admissions, uses, storages, consumption, or rentals in relation to or in respect of the things set forth by this chapter as exempted from the tax to the extent that such exemptions are in accordance with the provisions of the constitutions of the state and of the United States. It is further declared to be the specific legislative intent to tax each and every taxable privilege made subject to the tax or taxes, except such sales, admissions, uses, storages, consumptions, or rentals as are specifically exempted therefrom by this chapter to the extent that such exemptions are in accordance with the provisions of the constitutions of the state and of the United States.

(4) It being further declared to be the specific legislative intent that in the event any exemption or attempted exemption of any sale, admissions, use, storage, consumption, or rental from the tax or taxes imposed by this chapter is for any reason declared to be unconstitutional, ineffective, inapplicable, or void, that then and in such event each and every such sale, admission, use, storage, consumption, or rental shall be subject to the tax or taxes imposed by this chapter as fully and to the same extent as if such exemption or attempted exemption had never been included herein, it being declared to be the specific legislative intent that no unconstitutional, invalid, ineffective, inapplicable, or void exemption or attempted exemption or exemptions or attempted exemptions induced the passage of this chapter, it being further declared to be the specific legislative intent that without the inclusion herein of any such unconstitutional, invalid, ineffective, inapplicable, or void exemption or attempted exemption, exemptions or attempted exemptions, the valid portions of this chapter would have been enacted.

(5) It is the legislative intent that the repeal of any provision heretofore exempting in whole or part any item or transaction from the tax imposed by this chapter shall result in the full imposition of the applicable tax to any such item or transaction.

History.—s. 21, ch. 26319, 1949; s. 16, ch. 67-180; s. 14, ch. 68-27; s. 18, ch. 69-222; s. 22, ch. 87-6; s. 33, ch. 87-548.



212.211 - Savings provision.

212.211 Savings provision.—Nothing herein contained shall be construed as repealing any general or special act authorizing a municipality to levy a special tax upon admission tickets which said tax is now being levied by such municipality.

History.—s. 23, ch. 26319, 1949.

Note.—Former s. 212.22.






Chapter 213 - STATE REVENUE LAWS: GENERAL PROVISIONS

213.015 - Taxpayer rights.

213.015 Taxpayer rights.—There is created a Florida Taxpayer’s Bill of Rights to guarantee that the rights, privacy, and property of Florida taxpayers are adequately safeguarded and protected during tax assessment, collection, and enforcement processes administered under the revenue laws of this state. The Taxpayer’s Bill of Rights compiles, in one document, brief but comprehensive statements which explain, in simple, nontechnical terms, the rights and obligations of the Department of Revenue and taxpayers. Section 192.0105 provides additional rights afforded to payors of property taxes and assessments. The rights afforded taxpayers to ensure that their privacy and property are safeguarded and protected during tax assessment and collection are available only insofar as they are implemented in other parts of the Florida Statutes or rules of the Department of Revenue. The rights so guaranteed Florida taxpayers in the Florida Statutes and the departmental rules are:

(1) The right to available information and prompt, accurate responses to questions and requests for tax assistance.

(2) The right to request assistance from a taxpayers’ rights advocate of the department, who shall be responsible for facilitating the resolution of taxpayer complaints and problems not resolved through the normal administrative channels within the department, including any taxpayer complaints regarding unsatisfactory treatment by department employees. The taxpayers’ rights advocate may issue a stay order if a taxpayer has suffered or is about to suffer irreparable loss as a result of an action by the department (see ss. 20.21(3) and 213.018).

(3) The right to be represented or advised by counsel or other qualified representatives at any time in administrative interactions with the department, the right to procedural safeguards with respect to recording of interviews during tax determination or collection processes conducted by the department, the right to be treated in a professional manner by department personnel, and the right to have audits, inspections of records, and interviews conducted at a reasonable time and place except in criminal and internal investigations (see ss. 198.06, 199.218, 201.11(1), 203.02, 206.14, 211.125(3), 211.33(3), 212.0305(3), 212.12(5)(a), (6)(a), and (13), 212.13(5), 213.05, 213.21(1)(a) and (c), and 213.34).

(4) The right to freedom from penalty attributable to any taxes administered by the Department of Revenue; freedom from payment of uncollected sales, use, motor or diesel fuel, or other transaction-based excise taxes administered by the Department of Revenue; and to abatement of interest attributable to any taxes administered by the Department of Revenue, when the taxpayer reasonably relies upon binding written advice furnished to the taxpayer by the department through authorized representatives in response to the taxpayer’s specific written request which provided adequate and accurate information (see ss. 120.565 and 213.22).

(5) The right to obtain simple, nontechnical statements which explain the reason for audit selection and the procedures, remedies, and rights available during audit, appeals, and collection proceedings, including, but not limited to, the rights pursuant to this Taxpayer’s Bill of Rights and the right to be provided with a narrative description which explains the basis of audit changes, proposed assessments, assessments, and denials of refunds; identifies any amount of tax, interest, or penalty due; and states the consequences of the taxpayer’s failure to comply with the notice.

(6) The right to be informed of impending collection actions which require sale or seizure of property or freezing of assets, except jeopardy assessments, and the right to at least 30 days’ notice in which to pay the liability or seek further review (see ss. 198.20, 199.262, 201.16, 206.075, 206.24, 211.125(5), 212.03(5), 212.0305(3)(j), 212.04(7), 212.14(1), 213.73(3), 213.731, and 220.739).

(7) The right to have all other collection actions attempted before a jeopardy assessment unless delay will endanger collection and, after a jeopardy assessment, the right to have an immediate review of the jeopardy assessment (see ss. 212.15, 213.73(3), 213.732, and 220.719(2)).

(8) The right to seek review, through formal or informal proceedings, of any adverse decisions relating to determinations in the audit or collections processes and the right to seek a reasonable administrative stay of enforcement actions while the taxpayer pursues other administrative remedies available under Florida law (see ss. 120.80(14)(b), 213.21(1), 220.717, and 220.719(2)).

(9) The right to have the taxpayer’s tax information kept confidential unless otherwise specified by law (see s. 213.053).

(10) The right to procedures for retirement of tax obligations by installment payment agreements which recognize both the taxpayer’s financial condition and the best interests of the state, provided that the taxpayer gives accurate, current information and meets all other tax obligations on schedule (see s. 213.21(4)).

(11) The right to procedures for requesting cancellation, release, or modification of liens filed by the department and for requesting that any lien which is filed in error be so noted on the lien cancellation filed by the department, in public notice, and in notice to any credit agency at the taxpayer’s request (see ss. 198.22, 199.262, 212.15(4), 213.733, and 220.819).

(12) The right to procedures which assure that the individual employees of the department are not paid, evaluated, or promoted on the basis of the amount of assessments or collections from taxpayers (see s. 213.30(2)).

(13) The right to an action at law within the limitations of s. 768.28, relating to sovereign immunity, to recover damages against the state or the Department of Revenue for injury caused by the wrongful or negligent act or omission of a department officer or employee (see s. 768.28).

(14) The right of the taxpayer or the department, as the prevailing party in a judicial or administrative action brought or maintained without the support of justiciable issues of fact or law, to recover all costs of the administrative or judicial action, including reasonable attorney’s fees, and of the department and taxpayer to settle such claims through negotiations (see ss. 57.105 and 57.111).

(15) The right to have the department begin and complete its audits in a timely and expeditious manner after notification of intent to audit (see s. 95.091).

(16) The right to have the department actively identify and review multistate proposals that offer more efficient and effective methods for administering the revenue sources of this state (see s. 213.256).

(17) The right to have the department actively investigate and, where appropriate, implement automated or electronic business methods that enable the department to more efficiently and effectively administer the revenue sources of this state at less cost and effort for taxpayers.

(18) The right to waiver of interest that accrues as the result of errors or delays caused by a department employee (see s. 213.21(3)).

(19) The right to participate in free educational activities that help the taxpayer successfully comply with the revenue laws of this state.

(20) The right to pay a reasonable fine or percentage of tax, whichever is less, to reinstate an exemption from any tax which a taxpayer would have been entitled to receive but which was lost because the taxpayer failed to properly register as a tax dealer in this state or obtain the necessary certificates entitling the taxpayer to the exemption (see s. 212.07(9)).

(21) The right to fair and consistent application of the tax laws of this state by the Department of Revenue.

History.—s. 1, ch. 92-315; ss. 9, 23, ch. 95-272; s. 120, ch. 95-417; s. 37, ch. 96-397; s. 37, ch. 96-410; s. 9, ch. 97-287; s. 10, ch. 2000-210; s. 18, ch. 2000-355; s. 30, ch. 2002-218.



213.018 - Taxpayer problem resolution program; taxpayer assistance orders.

213.018 Taxpayer problem resolution program; taxpayer assistance orders.—A taxpayer problem resolution program shall be available to taxpayers to facilitate the prompt review and resolution of taxpayer complaints and problems which have not been addressed or remedied through normal administrative proceedings or operational procedures and to assure that taxpayer rights are safeguarded and protected during tax determination and collection processes.

(1) The executive director of the Department of Revenue shall designate a taxpayers’ rights advocate and adequate staff to administer the taxpayer problem resolution program.

(2) The taxpayers’ rights advocate may, with or without a formal written request from the taxpayer, issue a taxpayer assistance order that suspends or stays actions or proposed actions by the department when a taxpayer suffers or is about to suffer a significant hardship as a result of a tax determination, collection, or enforcement process.

(a) Relief or remedy may be granted by a taxpayer assistance order only as an extraordinary measure. The process shall not be used to contest the merits of a tax liability or as a substitute for informal protest procedures or normal administrative or judicial proceedings for the review of a tax assessment or collection action or denial of refund.

(b) The running of the period of limitations on assessment shall be tolled from the date of a taxpayer’s request for a taxpayer assistance order until either the date the request is denied or the date specified in the taxpayer assistance order, whichever is applicable.

History.—s. 2, ch. 92-315.



213.025 - Audits, inspections, and interviews.

213.025 Audits, inspections, and interviews.—Except in criminal and internal investigations, the department shall conduct its audits, inspections of records, and interviews at reasonable times and places.

History.—s. 4, ch. 92-315.



213.05 - Department of Revenue; control and administration of revenue laws.

1213.05 Department of Revenue; control and administration of revenue laws.—The Department of Revenue shall have only those responsibilities for ad valorem taxation specified to the department in chapter 192, taxation, general provisions; chapter 193, assessments; chapter 194, administrative and judicial review of property taxes; chapter 195, property assessment administration and finance; chapter 196, exemption; chapter 197, tax collections, sales, and liens; chapter 199, intangible personal property taxes; and chapter 200, determination of millage. The Department of Revenue shall have the responsibility of regulating, controlling, and administering all revenue laws and performing all duties as provided in s. 125.0104, the Local Option Tourist Development Act; s. 125.0108, tourist impact tax; chapter 198, estate taxes; chapter 201, excise tax on documents; chapter 202, communications services tax; chapter 203, gross receipts taxes; chapter 206, motor and other fuel taxes; chapter 211, tax on production of oil and gas and severance of solid minerals; chapter 212, tax on sales, use, and other transactions; chapter 220, income tax code; ss. 336.021 and 336.025, taxes on motor fuel and special fuel; 2s. 376.11, pollutant spill prevention and control; s. 403.718, waste tire fees; s. 403.7185, lead-acid battery fees; s. 538.09, registration of secondhand dealers; s. 538.25, registration of secondary metals recyclers; s. 624.4621, group self-insurer’s fund premium tax; s. 624.5091, retaliatory tax; s. 624.475, commercial self-insurance fund premium tax; ss. 624.509-624.511, insurance code: administration and general provisions; s. 624.515, State Fire Marshal regulatory assessment; s. 627.357, medical malpractice self-insurance premium tax; s. 629.5011, reciprocal insurers premium tax; and s. 681.117, motor vehicle warranty enforcement.

History.—s. 5, ch. 63-253; s. 4, ch. 65-371; ss. 10, 21, 35, ch. 69-106; s. 43, ch. 71-355; s. 62, ch. 73-333; s. 1, ch. 79-9; s. 42, ch. 79-164; s. 3, ch. 82-75; ss. 16, 80, ch. 82-226; s. 12, ch. 82-385; s. 72, ch. 86-152; s. 9, ch. 87-102; s. 16, ch. 87-198; s. 4, ch. 89-167; s. 11, ch. 89-171; s. 39, ch. 90-132; s. 102, ch. 90-136; s. 28, ch. 90-203; s. 13, ch. 90-351; s. 89, ch. 91-112; s. 1, ch. 92-318; s. 64, ch. 93-207; s. 37, ch. 95-280; s. 121, ch. 95-417; s. 81, ch. 99-2; s. 1, ch. 2000-152; ss. 34, 58, ch. 2000-260; s. 38, ch. 2001-140; s. 4, ch. 2006-185; s. 19, ch. 2011-76.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

2Note.—Paragraphs (4)(a) and (b) of s. 376.11 were transferred to paragraphs (1)(a) and (b) of s. 206.9935 by s. 3, ch. 86-159.



213.051 - Service of subpoenas.

213.051 Service of subpoenas.—For the purpose of administering and enforcing the provisions of the revenue laws of this state, the executive director of the Department of Revenue, or any of his or her assistants designated in writing by the executive director, shall be authorized to serve subpoenas and subpoenas duces tecum issued by the state attorney relating to investigations concerning the taxes enumerated in s. 213.05.

History.—s. 6, ch. 78-59; s. 1126, ch. 95-147.



213.053 - Confidentiality and information sharing.

213.053 Confidentiality and information sharing.—

1(1) This section applies to:

(a) Section 125.0104, county government;

(b) Section 125.0108, tourist impact tax;

(c) Chapter 175, municipal firefighters’ pension trust funds;

(d) Chapter 185, municipal police officers’ retirement trust funds;

(e) Chapter 198, estate taxes;

(f) Chapter 199, intangible personal property taxes;

(g) Chapter 201, excise tax on documents;

(h) Chapter 202, the Communications Services Tax Simplification Law;

(i) Chapter 203, gross receipts taxes;

(j) Chapter 211, tax on severance and production of minerals;

(k) Chapter 212, tax on sales, use, and other transactions;

(l) Chapter 220, income tax code;

(m) Section 252.372, emergency management, preparedness, and assistance surcharge;

(n) Section 379.362(3), Apalachicola Bay oyster surcharge;

(o) Chapter 376, pollutant spill prevention and control;

(p) Section 403.718, waste tire fees;

(q) Section 403.7185, lead-acid battery fees;

(r) Section 538.09, registration of secondhand dealers;

(s) Section 538.25, registration of secondary metals recyclers;

(t) Sections 624.501 and 624.509-624.515, insurance code;

(u) Section 681.117, motor vehicle warranty enforcement; and

(v) Section 896.102, reports of financial transactions in trade or business.

(2)(a) All information contained in returns, reports, accounts, or declarations received by the department, including investigative reports and information and including letters of technical advice, is confidential except for official purposes and is exempt from s. 119.07(1).

(b) Any officer or employee, or former officer or employee, of the department who divulges any such information in any manner, except for such official purposes, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) The department shall permit a taxpayer, his or her authorized representative, or the personal representative of an estate to inspect the taxpayer’s return and may furnish him or her an abstract of such return. A taxpayer may authorize the department in writing to divulge specific information concerning the taxpayer’s account.

(4) The department, while providing reemployment assistance tax collection services under contract with the Department of Economic Opportunity through an interagency agreement pursuant to s. 443.1316, may release reemployment assistance tax rate information to the agent of an employer who provides payroll services for more than 100 employers, pursuant to the terms of a memorandum of understanding. The memorandum of understanding must state that the agent affirms, subject to the criminal penalties contained in ss. 443.171 and 443.1715, that the agent will retain the confidentiality of the information, that the agent has in effect a power of attorney from the employer which permits the agent to obtain reemployment assistance tax rate information, and that the agent shall provide the department with a copy of the employer’s power of attorney upon request.

(5) This section does not prevent the department from:

(a) Publishing statistics so classified as to prevent the identification of particular accounts, reports, declarations, or returns; or

(b) Using telephones, e-mail, facsimile machines, or other electronic means to:

1. Distribute information relating to changes in law, tax rates, interest rates, or other information that is not specific to a particular taxpayer;

2. Remind taxpayers of due dates;

3. Respond to a taxpayer to an electronic mail address that does not support encryption if the use of that address is authorized by the taxpayer; or

4. Notify taxpayers to contact the department.

(6) The department may make available to the Secretary of the Treasury of the United States or his or her delegate, the Commissioner of Internal Revenue of the United States or his or her delegate, the Secretary of the Department of the Interior of the United States or his or her delegate, or the proper officer of any state or his or her delegate, exclusively for official purposes, information to comply with any formal agreement for the mutual exchange of state information with the Internal Revenue Service of the United States, the Department of the Interior of the United States, or any state.

(7)(a) Any information received by the Department of Revenue in connection with the administration of taxes, including, but not limited to, information contained in returns, reports, accounts, or declarations filed by persons subject to tax, shall be made available to the following in performance of their official duties:

1. The Auditor General or his or her authorized agent;

2. The director of the Office of Program Policy Analysis and Government Accountability or his or her authorized agent;

3. The Chief Financial Officer or his or her authorized agent;

4. The Director of the Office of Insurance Regulation of the Financial Services Commission or his or her authorized agent;

5. A property appraiser or tax collector or their authorized agents pursuant to s. 195.084(1);

6. Designated employees of the Department of Education solely for determination of each school district’s price level index pursuant to s. 1011.62(2); and

7. The executive director of the Department of Economic Opportunity or his or her authorized agent.

(b) No information shall be disclosed as provided in paragraph (a) if such disclosure is prohibited by federal law.

(c) Any person designated in paragraph (a) shall be subject to the same requirements of confidentiality and the same penalties for violation of the requirements as the department.

(d) For the purpose of this subsection, “designated employees of the Department of Education” means only those employees directly responsible for calculation of price level indices pursuant to s. 1011.62(2). It does not include the supervisors of such employees or any other employees or elected officials within the Department of Education.

(8) Notwithstanding any other provision of this section, the department may provide:

(a) Information relative to chapter 211, chapter 376, or chapter 377 to the proper state agency in the conduct of its official duties.

(b) Names, addresses, and dates of commencement of business activities of corporations to the Division of Corporations of the Department of State in the conduct of its official duties.

(c) Information relative to chapter 212 and chapters 561 through 568 to the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation in the conduct of its official duties.

2(d) Names, addresses, sales tax registration information, and information relating to a public lodging establishment or a public food service establishment having an outstanding tax warrant, notice of lien, or judgment lien certificate to the Division of Hotels and Restaurants of the Department of Business and Professional Regulation in the conduct of its official duties.

(e) Names, addresses, taxpayer identification numbers, and outstanding tax liabilities to the Department of the Lottery and the Office of Financial Regulation of the Financial Services Commission in the conduct of their official duties.

(f) State tax information to the Nexus Program of the Multistate Tax Commission pursuant to any formal agreement for the exchange of mutual information between the department and the commission.

(g) Tax information to principals, and their designees, of the Revenue Estimating Conference for the purpose of developing official revenue estimates.

(h) Names and addresses of persons paying taxes pursuant to part IV of chapter 206 to the Department of Environmental Protection in the conduct of its official duties.

(i) Information relative to chapters 212 and 326 to the Division of Florida Condominiums, Timeshares, and Mobile Homes of the Department of Business and Professional Regulation in the conduct of its official duties.

(j) Information authorized pursuant to s. 213.0535 to eligible participants and certified public accountants for such participants in the Registration Information Sharing and Exchange Program.

(k) Information relative to chapter 212 and the Bill of Lading Program to the Office of Agriculture Law Enforcement of the Department of Agriculture and Consumer Services in the conduct of its official duties.

(l) Information relative to chapter 198 to the Agency for Health Care Administration in the conduct of its official business relating to ss. 409.901-409.9101.

(m) Information contained in returns, reports, accounts, or declarations to the Board of Accountancy in connection with a disciplinary proceeding conducted pursuant to chapter 473 when related to a certified public accountant participating in the certified audits project, or to the court in connection with a civil proceeding brought by the department relating to a claim for recovery of taxes due to negligence on the part of a certified public accountant participating in the certified audits project. In any judicial proceeding brought by the department, upon motion for protective order, the court shall limit disclosure of tax information when necessary to effectuate the purposes of this section.

(n) Information relative to ss. 376.70 and 376.75 to the Department of Environmental Protection in the conduct of its official business and to the facility owner, facility operator, and real property owners as defined in s. 376.301.

(o) Information relative to ss. 220.1845 and 376.30781 to the Department of Environmental Protection in the conduct of its official business.

(p) Names, addresses, and sales tax registration information to the Division of Consumer Services of the Department of Agriculture and Consumer Services in the conduct of its official duties.

(q) Information relative to the returns required by ss. 175.111 and 185.09 to the Department of Management Services in the conduct of its official duties. The Department of Management Services is, in turn, authorized to disclose payment information to a governmental agency or the agency’s agent for purposes related to budget preparation, auditing, revenue or financial administration, or administration of chapters 175 and 185.

(r) Names, addresses, and federal employer identification numbers, or similar identifiers, to the Department of Highway Safety and Motor Vehicles for use in the conduct of its official duties.

(s) Information relative to ss. 211.0251, 212.1831, 220.1875, 561.1211, 624.51055, and 1002.395 to the Department of Education and the Division of Alcoholic Beverages and Tobacco in the conduct of official business.

(t) Information relative to chapter 202 to each local government that imposes a tax pursuant to s. 202.19 in the conduct of its official duties as specified in chapter 202. Information provided under this paragraph may include, but is not limited to, any reports required pursuant to s. 202.231, audit files, notices of intent to audit, tax returns, and other confidential tax information in the department’s possession relating to chapter 202. A person or an entity designated by the local government in writing to the department as requiring access to confidential taxpayer information shall have reasonable access to information provided pursuant to this paragraph. Such person or entity may disclose such information to other persons or entities with direct responsibility for budget preparation, auditing, revenue or financial administration, or legal counsel. Such information shall only be used for purposes related to budget preparation, auditing, and revenue and financial administration. Any confidential and exempt information furnished to a local government, or to any person or entity designated by the local government as authorized by this paragraph may not be further disclosed by the recipient except as provided by this paragraph.

(u) Rental car surcharge revenues authorized by s. 212.0606, reported according to the county to which the surcharge was attributed to the Department of Transportation.

(v) Information relative to ss. 212.08(7)(hhh), 220.192, and 220.193 to the Department of Agriculture and Consumer Services for use in the conduct of its official business.

(w) Taxpayer names and identification numbers for the purposes of information-sharing agreements with financial institutions pursuant to s. 213.0532.

(x) Information relative to chapter 212 to the Department of Environmental Protection in the conduct of its official duties in the administration of s. 253.03(7)(b) and (11).

(y) Information relative to ss. 253.03(8) and 253.0325 to the Department of Environmental Protection in the conduct of its official business.

(z) Information relative to s. 215.61(5) to the State Board of Education, the Division of Bond Finance, and the Office of Economic and Demographic Research.

1(aa) Information relating to tax credits taken under s. 220.194 to Space Florida.

(bb) Information to the director of the Office of Program Policy Analysis and Government Accountability or his or her authorized agent, and to the coordinator of the Office of Economic and Demographic Research or his or her authorized agent, for purposes of completing the Economic Development Programs Evaluation. Information obtained from the department pursuant to this paragraph may be shared by the director and the coordinator, or the director’s or coordinator’s authorized agent, for purposes of completing the Economic Development Programs Evaluation.

Disclosure of information under this subsection shall be pursuant to a written agreement between the executive director and the agency. Such agencies, governmental or nongovernmental, shall be bound by the same requirements of confidentiality as the Department of Revenue. Breach of confidentiality is a misdemeanor of the first degree, punishable as provided by s. 775.082 or s. 775.083.

(9) The Department of Revenue shall provide returns, reports, accounts, or declarations received by the department, including investigative reports and information, or information contained in such documents, pursuant to an order of a judge of a court of competent jurisdiction or pursuant to a subpoena duces tecum only when the subpoena is:

(a) Issued by a state attorney, a United States attorney, or a court in a criminal investigation or a criminal judicial proceeding;

(b) Issued by a state or federal grand jury; or

(c) Issued by a state attorney, the Department of Legal Affairs, the State Fire Marshal, a United States attorney, or a court in the course of a civil investigation or a civil judicial proceeding under the state or federal racketeer influenced and corrupt organization act or under chapter 896.

(10)(a) Notwithstanding other provisions of this section, the department shall, subject to paragraph (c) and to the safeguards and limitations of paragraphs (b) and (d), disclose to the governing body of a municipality, a county, or a subcounty district levying a local option tax, or any state tax that is distributed to units of local government based upon place of collection, which the department is responsible for administering, names and addresses only of the taxpayers granted a certificate of registration pursuant to s. 212.18(3) who reside within or adjacent to the taxing boundaries of such municipality, county, or subcounty district when sufficient information is supplied by the municipality, the county, or subcounty district as the department by rule may prescribe, provided such governing bodies are following s. 212.18(3) relative to the denial of an occupational license after the department cancels a dealer’s sales tax certificate of registration.

(b) Such information shall be disclosed only if the department receives an authenticated copy of a resolution adopted by the governing body requesting it.

(c) After receipt of such information, the governing body and its officers and employees are subject to the same requirements of confidentiality and the same penalties for violating confidentiality as the department and its employees.

(d) The resolution requesting such information shall provide assurance that the governing body and its officers and employees are aware of the confidentiality requirements and of the penalties for their violation of such requirements, and the resolution shall describe the measures that will be put into effect to ensure such confidentiality. The officer of the department who is authorized to receive, consider, and act upon such requests shall, if satisfied that the assurances in the resolution are adequate to assure confidentiality, grant the request.

(e) Nothing in this subsection authorizes disclosure of any information prohibited by federal law from being disclosed.

(11) Notwithstanding any other provision of this section, with respect to a request for verification of a certificate of registration issued pursuant to s. 212.18 to a specified dealer or taxpayer or with respect to a request by a law enforcement officer for verification of a certificate of registration issued pursuant to s. 538.09 to a specified secondhand dealer or pursuant to s. 538.25 to a specified secondary metals recycler, the department may disclose whether the specified person holds a valid certificate or whether a specified certificate number is valid or whether a specified certificate number has been canceled or is inactive or invalid and the name of the holder of the certificate. This subsection shall not be construed to create a duty to request verification of any certificate of registration.

(12) The department may provide to a United States Trustee, or his or her designee, for any United States Bankruptcy Court, exclusively for official purposes in connection with administering a bankruptcy estate, information relating to payment or nonpayment of taxes imposed by any revenue law of this state by a trustee, debtor, or debtor in possession, including any amount paid or due.

(13) The department may disclose certain state sales tax information relating to the cancellation or revocation of sales and use tax certificates of registration for the failure to collect and remit sales tax. This information is limited to the sales tax certificate number, trade name, owner’s name, business location address, and the reason for the cancellation or revocation.

(14) Notwithstanding the provisions of s. 896.102(2), the department may allow full access to the information and documents required to be filed with it under s. 896.102(1) to federal, state, and local law enforcement and prosecutorial agencies, and to the Office of Financial Regulation of the Financial Services Commission, and any of those agencies may use the information and documents in any civil or criminal investigation and in any court proceedings.

(15)(a) Notwithstanding any other provision of this section, the department shall, subject to the safeguards specified in paragraph (c), disclose to the Division of Corporations of the Department of State the name, address, federal employer identification number, and duration of tax filings with this state of all corporate or partnership entities which are not on file or have a dissolved status with the Division of Corporations and which have filed tax returns pursuant to chapter 220.

(b) The Division of Corporations shall use such information only in the pursuit of its official duties relative to nonqualified foreign or dissolved corporations in the recovery of fees and penalties due and owing the state.

(c) All information exchanged between the Division of Corporations and the department shall be subject to the same requirements of confidentiality as the Department of Revenue.

(16)(a) Confidential taxpayer information may be shared with the child support enforcement program, which may use the information for purposes of program administration, and with the Department of Children and Families for the purpose of diligent search activities pursuant to chapter 39.

(b) Nothing in this subsection authorizes the disclosure of information if such disclosure is prohibited by federal law. Employees of the child support enforcement program and of the Department of Children and Families are bound by the same requirements of confidentiality and the same penalties for violation of the requirements as the department.

(17) The department may provide to the person against whom transferee liability is being asserted pursuant to s. 213.758 information relating to the basis of the claim.

(18) The department may disclose to a person entitled to compensation pursuant to s. 213.30 the amount of any tax, penalty, or interest collected as a result of information furnished by such person.

(19)(a) The department may publish a list of taxpayers against whom the department has filed a warrant, notice of lien, or judgment lien certificate. The list may include the name and address of each taxpayer; the amounts and types of delinquent taxes, fees, or surcharges, penalties, or interest; and the employer identification number or other taxpayer identification number.

(b) The department shall update the list at least monthly to reflect payments for resolution of deficiencies and to otherwise add or remove taxpayers from the list.

(c) The department may adopt rules to administer this subsection.

(20) The department may disclose information relating to taxpayers against whom the department has filed a warrant, notice of lien, or judgment lien certificate. Such information includes the name and address of the taxpayer, the actions taken, the amounts and types of liabilities, and the amount of any collections made.

History.—s. 1, ch. 80-222; s. 11, ch. 81-151; s. 2, ch. 81-165; s. 4, ch. 81-179; s. 3, ch. 82-219; s. 75, ch. 83-217; s. 7, ch. 84-170; s. 14, ch. 84-338; ss. 31, 121, ch. 85-342; s. 29, ch. 86-152; s. 7, ch. 87-99; s. 10, ch. 87-102; s. 2, ch. 87-175; s. 17, ch. 87-198; s. 4, ch. 87-331; ss. 5, 31, ch. 88-119; s. 19, ch. 88-381; s. 1, ch. 89-128; s. 5, ch. 90-203; s. 4, ch. 90-290; s. 49, ch. 90-360; s. 34, ch. 91-112; s. 1, ch. 91-214; s. 242, ch. 91-224; s. 6, ch. 91-305; s. 17, ch. 92-138; s. 4, ch. 92-146; s. 8, ch. 92-319; s. 36, ch. 92-320; s. 65, ch. 93-207; ss. 3, 7, ch. 93-414; s. 15, ch. 94-124; ss. 15, 74, ch. 94-136; s. 2, ch. 94-187; s. 22, ch. 94-218; s. 14, ch. 94-353; s. 54, ch. 94-356; s. 1503, ch. 95-147; ss. 10, 24, ch. 95-272; s. 1, ch. 95-379; s. 4, ch. 96-283; s. 5, ch. 96-331; s. 34, ch. 96-397; ss. 62, 63, ch. 96-406; s. 1, ch. 96-421; s. 29, ch. 97-99; s. 39, ch. 97-170; s. 10, ch. 97-287; s. 2, ch. 98-95; ss. 5, 17, ch. 98-189; s. 1, ch. 98-299; s. 15, ch. 98-342; s. 130, ch. 98-403; s. 82, ch. 99-2; s. 5, ch. 99-5; s. 20, ch. 99-208; s. 6, ch. 99-239; s. 2, ch. 2000-152; s. 5, ch. 2000-182; ss. 8, 11, ch. 2000-312; s. 1, ch. 2000-313; s. 8, ch. 2000-355; s. 4, ch. 2001-106; s. 1, ch. 2001-139; s. 19, ch. 2001-158; s. 8, ch. 2001-225; s. 53, ch. 2001-266; s. 2, ch. 2002-68; s. 1, ch. 2002-171; s. 31, ch. 2002-218; s. 919, ch. 2002-387; s. 4, ch. 2003-36; ss. 34, 38, ch. 2003-254; s. 189, ch. 2003-261; s. 1, ch. 2005-96; s. 1, ch. 2005-140; s. 17, ch. 2005-280; s. 1, ch. 2006-85; s. 10, ch. 2006-230; s. 18, ch. 2006-312; s. 19, ch. 2007-5; s. 28, ch. 2007-106; s. 3, ch. 2008-89; s. 12, ch. 2008-240; s. 190, ch. 2008-247; s. 1, ch. 2009-50; s. 6, ch. 2009-51; s. 4, ch. 2010-24; ss. 9, 10, ch. 2010-138; s. 10, ch. 2010-147; s. 4, ch. 2010-166; ss. 3, 10, ch. 2010-280; SJR 8-A, 2010 Special Session A; s. 21, ch. 2011-3; s. 1, ch. 2011-55; s. 1, ch. 2011-63; s. 20, ch. 2011-76; s. 80, ch. 2011-142; s. 1, ch. 2011-235; s. 46, ch. 2012-30; s. 2, ch. 2012-55; s. 24, ch. 2012-96; s. 5, ch. 2012-117; s. 124, ch. 2013-18; s. 7, ch. 2013-39; s. 7, ch. 2013-42; s. 45, ch. 2014-19.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

2Note.—As amended by s. 4, ch. 2010-166. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Paragraph (8)(d) was also amended by s. 10, ch. 2010-138, and that version reads:

(d) Names, addresses, and sales tax registration information, and information relating to a hotel or restaurant having an outstanding tax warrant, notice of lien, or judgment lien certificate, to the Division of Hotels and Restaurants of the Department of Business and Professional Regulation in the conduct of its official duties.



213.0532 - Information-sharing agreements with financial institutions.

213.0532 Information-sharing agreements with financial institutions.—

(1) As used in this section, the term:

(a) “Account” means a demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account, or money market mutual fund account.

(b) “Department” means the Department of Revenue.

(c) “Financial institution” means:

1. A depository institution as defined in 12 U.S.C. s. 1813(c);

2. An institution-affiliated party as defined in 12 U.S.C. s. 1813(u);

3. A federal credit union or state credit union as defined in 12 U.S.C. s. 1752, including an institution-affiliated party of such a credit union as defined in 12 U.S.C. s. 1786(r); or

4. A benefit association, insurance company, safe-deposit company, money market mutual fund, or similar entity authorized to do business in this state.

(d) “Obligor” means any person against whose property the department has filed a warrant or judgment lien certificate.

(e) “Person” has the same meaning as provided in s. 212.02.

(2) The department shall request information and assistance from a financial institution as necessary to enforce the tax laws of this state. Pursuant to this subsection, financial institutions doing business in this state and having deposits of at least $50 million shall enter into agreements with the department to develop and operate a data match system, using an automated data exchange to the maximum extent feasible, under which the financial institution shall provide, to the extent allowable by law, for each calendar quarter the name, record address, social security number or other taxpayer identification number, average daily account balance, and other identifying information for:

(a) Each obligor who maintains an account at the financial institution as identified to the institution by the department by name and social security number or other taxpayer identification number; or

(b) At the financial institution’s option, each person who maintains an account at the institution.

(3) The department may enter into agreements to operate an automated data exchange with financial institutions having deposits that do not exceed $50 million.

(4) The department may use the information received pursuant to this section only for the purpose of enforcing the collection of taxes and fees administered by the department.

(5) To the extent possible and in compliance with state and federal law, the department shall administer this section in conjunction with s. 409.25657 in order to avoid duplication and reduce the burden on financial institutions.

(6) The department shall pay a reasonable fee to the financial institution for conducting the data match provided for in this section, which may not exceed actual costs incurred by the financial institution.

(7) A financial institution is not required to provide notice to its customers and is not liable to any person for:

(a) Disclosing to the department any information required under this section.

(b) Encumbering or surrendering any assets held by the financial institution in response to a notice of lien or levy issued by the department.

(c) Disclosing any information in connection with a data match.

(d) Taking any other action in good faith to comply with the requirements of this section.

(8) Any financial records obtained pursuant to this section may be disclosed only for the purpose of, and to the extent necessary for, administration and enforcement of the tax laws of this state.

(9) The department may adopt rules establishing the procedures and requirements for conducting automated data matches with financial institutions pursuant to this section.

History.—s. 11, ch. 2010-138; s. 22, ch. 2016-10.



213.0535 - Registration Information Sharing and Exchange Program.

213.0535 Registration Information Sharing and Exchange Program.—

(1) The Registration Information Sharing and Exchange Program, or “RISE,” is established and shall be coordinated by the Department of Revenue. Periodically, each participant in the program shall share the tax administration information specified in this section in the format prescribed by the department. To the fullest extent practicable, the information 1shall be shared in a computer-processable medium.

(2) Information that is subject to sharing includes the registrant’s, licensee’s, or taxpayer’s name, mailing address, business location, and federal employer identification number or social security number; any applicable business type code; any applicable county code; and such other tax registration information as the department prescribes.

(3) Each local government that participates in the program is responsible for transmitting its shared data to participating state agencies. Each state agency participating in the program is responsible for transmitting its shared data to the other participating state agencies and to the appropriate participating local governments. Data shall be transmitted within 20 days after the close of the reporting period.

(4) There are two levels of participation:

(a) Each unit of state or local government responsible for administering one or more of the provisions specified in subparagraphs 1.-8. is a level-one participant. Level-one participants shall exchange, monthly or quarterly, as determined jointly by each participant and the department, the data enumerated in subsection (2) for each new registrant, new filer, or initial reporter, permittee, or licensee, with respect to the following taxes, licenses, or permits:

1. The sales and use tax imposed under chapter 212.

2. The tourist development tax imposed under s. 125.0104.

3. The tourist impact tax imposed under s. 125.0108.

4. Local business taxes imposed under chapter 205.

5. Convention development taxes imposed under s. 212.0305.

6. Public lodging and food service establishment licenses issued pursuant to chapter 509.

7. Beverage law licenses issued pursuant to chapter 561.

8. A municipal resort tax as authorized under chapter 67-930, Laws of Florida.

(b) Level-two participants include the Department of Revenue and local officials responsible for collecting the tourist development tax pursuant to s. 125.0104, the tourist impact tax pursuant to s. 125.0108, or a convention development tax pursuant to s. 212.0305, or a municipal resort tax as authorized under chapter 67-930, Laws of Florida. Level-two participants shall, in addition to the data shared by level-one participants, exchange data relating to tax payment history, audit assessments, and registration cancellations of dealers engaging in transient rentals, and such data may relate only to sales and use taxes, tourist development taxes, convention development taxes, and municipal resort tax. The department shall prescribe, by rule, the data elements to be shared and the frequency of sharing; however, audit assessments must be shared at least quarterly.

(c) A level-two participant may disclose information as provided in paragraph (b) in response to a request for such information from any other level-two participant. Information relative to specific taxpayers shall be requested or disclosed under this paragraph only to the extent necessary in the administration of a tax or licensing provision as enumerated in paragraph (a). When a disclosure made under this paragraph involves confidential information provided to the participant by the Department of Revenue, the participant who provides the information shall maintain records of the disclosures, which records shall be subject to review by the Department of Revenue for a period of 5 years after the date of the disclosure.

(5) A provision of law imposing confidentiality upon data shared under this section, including, but not limited to, a provision imposing penalties for disclosure, applies to recipients of this data and their employees. Data exchanged under this section may not be provided to a person or entity other than a person or entity administering the tax or licensing provisions of those provisions enumerated in paragraph (4)(a), and such data may not be used for any purpose other than for enforcing those tax or licensing provisions. This 2subsection does not prevent a level-two participant from publishing statistics classified so as to prevent the identification of particular accounts, reports, declarations, or returns. However, statistics may not be published if they contain data pertaining to fewer than three taxpayers or if the statistics are prepared for geographic areas below the county level and contain data pertaining to fewer than 10 taxpayers. This subsection does not authorize the publishing of statistics that could be used to calculate the gross receipts or income of any individual taxpayer. Statistics may not be published under this section if a single taxpayer has remitted more than 33 percent of the tax that is the subject of the statistics. Statistics published under this subsection must relate only to tourist development taxes imposed under s. 125.0104, the tourist impact tax imposed under s. 125.0108, convention development taxes imposed under s. 212.0305, or the municipal resort tax authorized under chapter 67-930, Laws of Florida. This subsection does not prevent the Department of Revenue from meeting the requirements of s. 125.0104(3)(h).

(6) In addition to data on new registrants, the information shared by level-one participants in the first month of the program shall include data for all active registrants, taxpayers, licensees, or permittees under the provisions of law enumerated in paragraph (4)(a).

History.—s. 32, ch. 92-319; s. 31, ch. 92-320; s. 1, ch. 95-362; s. 64, ch. 96-406; s. 16, ch. 98-342; s. 32, ch. 2002-218; s. 35, ch. 2003-254; s. 20, ch. 2007-5; s. 14, ch. 2014-38; s. 8, ch. 2014-40.

1Note.—The amendment to this section by s. 32, ch. 92-319, uses the word “must.”

2Note.—As amended by s. 14, ch. 2014-38. The amendment to subsection (5) by s. 8, ch. 2014-40, uses the word “section.”



213.055 - Declared emergency; waiver or suspension of specified revenue laws and other requirements.

213.055 Declared emergency; waiver or suspension of specified revenue laws and other requirements.—

(1)(a) The Governor and Cabinet may grant refunds of state and local taxes on motor and diesel fuel donated during a state of emergency declared pursuant to s. 252.36 for official emergency use in cases in which the state solicits the donation. The refunds may be implemented by a vote of the majority of the Governor and Cabinet during a public meeting or by a majority jointly signing a written order.

(b) The authorized refunds of state and local taxes on motor and diesel fuel apply to taxes imposed by chapter 206.

(2) Notwithstanding any other provision of law, the executive director of the Department of Revenue may implement the following actions during a state of emergency declared pursuant to s. 252.36 for those revenue sources over which the department is granted administrative control pursuant to s. 213.05:

(a) Extend the stipulated due date for tax returns and accompanying tax payments; and

(b) Waive interest that accrues during the period of the state of emergency on taxes due prior to and during the period of the disaster.

(3)(a) As used in this subsection, the term:

1. “Disaster-response period” means:

a. A period that begins 10 calendar days before the first day of a state of emergency declared pursuant to s. 252.36 and ends on the 60th calendar day after the end of the declared state of emergency; or

b. A period that begins on the date that an out-of-state business enters this state in good faith under a mutual aid agreement and in anticipation of a disaster or an emergency, regardless of whether a state of emergency is declared, and ends on the date that the work is concluded, or 7 calendar days after the out-of-state business enters this state, whichever occurs first.

2. “Emergency-related work” means repairing, renovating, installing, building, rendering services, or other business activities that relate to infrastructure that is damaged, impaired, or destroyed by an event that has resulted in a declaration of a state of emergency or performing such activities in anticipation of or in response to a disaster or an emergency, regardless of whether a state of emergency is declared.

3. “Infrastructure” means public roads; public bridges; and property, equipment, and related support facilities owned or used by communication networks, electric generating systems, electric transmission and distribution systems, gas transmission and distribution systems, or water pipelines.

4. “Mutual aid agreement” means an agreement to which two or more business entities are parties and under which a public utility, municipally owned utility, electric cooperative, natural gas special district, natural gas transmission pipeline, or joint agency owning, operating, or owning and operating infrastructure used for electric generation, electric or gas transmission, or electric or gas distribution in this state may request that an out-of-state business perform work in this state in anticipation of a disaster or an emergency.

5. “Out-of-state business” means a business entity that:

a. Does not have a presence in this state, except with respect to the performance of emergency-related work, that conducts no business in this state, and the services of which are requested by a registered business or by a unit of state or local government for purposes of performing emergency-related work in this state; and

b. Is not registered and does not have tax filings or presence sufficient to require the collection or payment of a tax in this state during the tax year immediately before the disaster-response period.

The term also includes a business entity that is affiliated with a registered business solely through common ownership.

6. “Out-of-state employee” means an employee who does not work in this state, except for emergency-related work on infrastructure during a disaster-response period.

7. “Registered business” means a business entity that is registered to do business in this state before the disaster-response period begins.

(b)1. Notwithstanding any other law, an out-of-state business that is conducting operations within this state during a disaster-response period solely for purposes of performing emergency-related work or pursuant to a mutual aid agreement is not considered to have established a level of presence that would require that business to register, file, and remit state or local taxes or fees or require that business to be subject to any registration, licensing, or filing requirements in this state. For purposes of any state or local tax on or measured, in whole or in part, by net or gross income or receipts, the activity of the out-of-state business conducted in this state during the disaster-response period must be disregarded with respect to any filing requirements for such tax, including the filing required for a consolidated group of which the out-of- state business may be a part. This includes the following:

a. Reemployment assistance taxes.

b. State or local professional or occupational licensing requirements or related fees.

c. Local business taxes.

d. Taxes on the operation of commercial motor vehicles.

e. Corporate income tax.

f. Tangible personal property tax and use tax on equipment that is brought into the state by the out-of-state business, used by the out-of-state business only to perform emergency-related work during the disaster-response period, and removed from the state by the out-of-state business after the disaster-response period.

2. Notwithstanding any other law, an out-of-state employee whose only employment in this state is for the performance of emergency-related work or pursuant to a mutual aid agreement during a disaster-response period is not required to comply with state or local occupational licensing requirements or related fees.

(c) An out-of-state business or out-of-state employee who remains in this state after the disaster-response period is not entitled to the privileges provided in this subsection for activities performed after the disaster-response period ends and is subject to the state’s normal standards for establishing presence or residency or for doing business in the state.

History.—s. 5, ch. 93-211; s. 122, ch. 95-417; s. 1, ch. 2016-99.



213.06 - Rules of department; circumstances requiring emergency rules.

213.06 Rules of department; circumstances requiring emergency rules.—

(1) The Department of Revenue has the authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of the revenue laws.

(2) The executive director of the department may adopt emergency rules pursuant to s. 120.54 on behalf of the department when the effective date of a legislative change occurs sooner than 60 days after the close of a legislative session in which enacted and the change affects a tax rate or a collection or reporting procedure which affects a substantial number of dealers or persons subject to the tax change or procedure. The Legislature finds that such circumstances qualify as an exception to the prerequisite of a finding of immediate danger to the public health, safety, or welfare as set forth in s. 120.54(4)(a) and qualify as circumstances requiring an emergency rule.

History.—s. 6, ch. 63-253; ss. 21, 35, ch. 69-106; s. 4, ch. 82-75; s. 76, ch. 83-217; s. 13, ch. 86-152; s. 22, ch. 89-356; s. 38, ch. 96-410; s. 22, ch. 98-200.



213.071 - Certification under seal of certain records by executive director.

213.071 Certification under seal of certain records by executive director.—The executive director of the Department of Revenue may certify under appropriate seal, copies of any records, papers, or documents placed in his or her custody, keeping, and care by law. Such certified copies shall have the same force and effect as evidence as would the original records, papers, or documents.

History.—s. 1, ch. 65-41; ss. 21, 35, ch. 69-106; s. 1127, ch. 95-147.



213.10 - Deposit of tax moneys collected.

213.10 Deposit of tax moneys collected.—Any and all tax moneys collected by the Department of Revenue shall be deposited in the appropriate fund as provided by law. Except as otherwise provided, the Department of Revenue may use separate clearing trust funds to account for the collection and distribution of tax moneys.

History.—s. 10, ch. 63-253; ss. 21, 35, ch. 69-106; s. 15, ch. 93-233.



213.12 - Certain state-chartered financial institutions; immunity from certain state and local taxes.

213.12 Certain state-chartered financial institutions; immunity from certain state and local taxes.—

(1) All banks, trust companies, and Morris Plan banks now or hereafter chartered under the laws of the state shall have the same immunity from state and local taxation that national banking associations have from time to time under the statutes of the United States.

(2) All credit unions now or hereafter chartered under the laws of the state shall have the same immunity from state and local taxation that federally chartered credit unions have from time to time under the statutes of the United States.

(3) No tax may be imposed by the state or any of its political subdivisions on any savings and loan association or its franchise, surplus, deposits, assets, reserves, loans, or income which is greater than the least onerous imposed by the state on any other financial institution as defined in chapter 658.

History.—s. 1, ch. 72-153.



213.13 - Electronic remittance and distribution of funds collected by clerks of the court.

213.13 Electronic remittance and distribution of funds collected by clerks of the court.—

(1) Notwithstanding any other provision of law, the Department of Revenue shall establish procedures requiring the electronic transmittal of funds and associated return information submitted by clerks of the court. These procedures must be developed jointly by the Department of Revenue and the Florida Association of Court Clerks representing the clerks of the court. The department shall adopt rules necessary to implement the procedures contained in this section.

(2) The funds to be remitted electronically by the clerks include proceeds from the taxes imposed by chapter 199, chapter 201, and all other fees, fines, reimbursements, court costs, or other court-related funds that the clerks must remit to the state pursuant to law. At a minimum, these electronic remittance procedures must include:

(a) The prescribed reporting frequency and time period for the clerks to remit such funds and the prescribed time period in which the department must electronically deposit the funds received to the appropriate state and local funds and accounts;

(b) The electronic format and type of debit remittance system to be used by the clerks to remit the funds to the department;

(c) The means of communication used to transmit the required information; and

(d) The information that must be submitted with such remittance.

(3) The clerks shall submit return information with the electronic payments required by this section in a manner that is initiated through electronic means.

(4) To ensure that the Department of Revenue deposits on a correct and timely basis the revenues electronically received from the clerks, the agencies that are statutorily authorized to receive such revenue deposits shall grant the department electronic access to their appropriate funds and accounts.

(5) All court-related collections, including fees, fines, reimbursements, court costs, and other court-related funds that the clerks must remit to the state pursuant to law, must be transmitted electronically by the 10th day of the month immediately following the month in which the funds are collected.

History.—s. 1, ch. 2001-122; s. 43, ch. 2005-236; s. 9, ch. 2014-40.



213.131 - Clerks of the Court Trust Fund within the Department of Revenue.

213.131 Clerks of the Court Trust Fund within the Department of Revenue.—The Clerks of the Court Trust Fund is created within the Department of Revenue.

History.—s. 1, ch. 2001-121; s. 2, ch. 2003-243; s. 7, ch. 2005-3; s. 14, ch. 2009-204; s. 13, ch. 2013-44.



213.21 - Informal conferences; compromises.

213.21 Informal conferences; compromises.—

(1)(a) The Department of Revenue may adopt rules for establishing informal conference procedures within the department for resolution of disputes relating to assessment of taxes, interest, and penalties and the denial of refunds, and for informal hearings under ss. 120.569 and 120.57(2).

(b) The statute of limitations upon the issuance of final assessments shall be tolled during the period in which the taxpayer is engaged in a procedure under this section.

(c) During procedures under this section, the taxpayer has the right to be represented at the taxpayer’s cost and to record procedures electronically or manually at the taxpayer’s cost.

(2)(a) The executive director of the department or his or her designee is authorized to enter into closing agreements with any taxpayer settling or compromising the taxpayer’s liability for any tax, interest, or penalty assessed under any of the chapters specified in s. 72.011(1). Such agreements must be in writing if the amount of tax, penalty, or interest compromised exceeds $30,000, or for lesser amounts, if the department deems it appropriate or if requested by the taxpayer. When a written closing agreement has been approved by the department and signed by the executive director or his or her designee and the taxpayer, it shall be final and conclusive; and, except upon a showing of fraud or misrepresentation of material fact or except as to adjustments pursuant to ss. 198.16 and 220.23, no additional assessment may be made by the department against the taxpayer for the tax, interest, or penalty specified in the closing agreement for the time period specified in the closing agreement, and the taxpayer is not entitled to institute any judicial or administrative proceeding to recover any tax, interest, or penalty paid pursuant to the closing agreement. The department is authorized to delegate to the executive director the authority to approve any such closing agreement resulting in a tax reduction of $500,000 or less.

(b) Notwithstanding the provisions of paragraph (a), for the purpose of facilitating the settlement and distribution of an estate held by a personal representative, the executive director of the department may, on behalf of the state, agree upon the amount of taxes at any time due or to become due from such personal representative under the provisions of chapter 198; and payment in accordance with such agreement shall be full satisfaction of the taxes to which the agreement relates.

(c) Notwithstanding paragraph (a), for the purpose of compromising the liability of any taxpayer for tax or interest on the grounds of doubt as to liability based on the taxpayer’s reasonable reliance on a written determination issued by the department as described in paragraph (3)(b), the department may compromise the amount of such tax or interest liability resulting from such reasonable reliance.

(3)(a) A taxpayer’s liability for any tax or interest specified in s. 72.011(1) may be compromised by the department upon the grounds of doubt as to liability for or collectibility of such tax or interest. A taxpayer’s liability for interest under any of the chapters specified in s. 72.011(1) shall be settled or compromised in whole or in part whenever or to the extent that the department determines that the delay in the determination of the amount due is attributable to the action or inaction of the department. A taxpayer’s liability for penalties under any of the chapters specified in s. 72.011(1) may be settled or compromised if it is determined by the department that the noncompliance is due to reasonable cause and not to willful negligence, willful neglect, or fraud. The facts and circumstances are subject to de novo review to determine the existence of reasonable cause in any administrative proceeding or judicial action challenging an assessment of penalty under any of the chapters specified in s. 72.011(1). A taxpayer who establishes reasonable reliance on the written advice issued by the department to the taxpayer will be deemed to have shown reasonable cause for the noncompliance. In addition, a taxpayer’s liability for penalties under any of the chapters specified in s. 72.011(1) in excess of 25 percent of the tax shall be settled or compromised if the department determines that the noncompliance is due to reasonable cause and not to willful negligence, willful neglect, or fraud. The department shall maintain records of all compromises, and the records shall state the basis for the compromise. The records of compromise under this paragraph shall not be subject to disclosure pursuant to s. 119.07(1) and shall be considered confidential information governed by the provisions of s. 213.053.

(b) Doubt as to liability of a taxpayer for tax and interest exists if the taxpayer demonstrates that he or she reasonably relied on a written determination of the department in any of the following circumstances:

1. The audit workpapers clearly show that the same issue was considered in a prior audit of the taxpayer conducted by or on behalf of the department and, after consideration of the issue, the department’s auditor determined that no assessment was appropriate in regard to that issue.

2. The same issue was raised in a prior audit of the taxpayer and, during the informal protest of the proposed assessment, the department issued a notice of decision withdrawing the issue from the assessment.

3. The taxpayer received a technical assistance advisement pursuant to s. 213.22 in regard to the issue.

The circumstances listed in this paragraph are not intended to be the only circumstances in which doubt as to liability exists. Nothing contained in this section shall interfere with the state’s ability to structure a remedy to cure a judicially determined constitutional defect in a tax law.

(c) A taxpayer shall not be deemed to have reasonably relied on a written determination of the department under any of the following circumstances:

1. The taxpayer misrepresented material facts or did not fully disclose material facts at the time the written determination was issued.

2. The specific facts and circumstances have changed in such a material manner that the written determination no longer applies.

3. The statutes or regulations on which the determination was based have been materially revised or a published judicial opinion constituting precedent in the taxpayer’s jurisdiction has overruled the department’s determination on the issue.

4. The department has informed the taxpayer in writing that its previous written determination has been revised and should no longer be relied upon.

(d) A taxpayer’s liability for the service fee required by s. 215.34(2) may be settled or compromised if it is determined that the dishonored check, draft, or order was returned due to an unintentional error committed by the issuing financial institution, the taxpayer, or the department and the unintentional error is substantiated by the department. The department shall maintain records of all compromises, and the records shall state the basis for the compromise.

(4) The department is authorized to enter into agreements for scheduling payments of taxes, interest, and penalties.

(5) The department shall establish by rule guidelines and procedures for implementation of this section.

(6) The Department of Revenue may modify the reporting or filing periods required for any tax enumerated in s. 213.05, for purposes of facilitating the calculation of penalty and interest due on tax payments made as a result of a taxpayer’s voluntary self-disclosure or the department’s selection of a taxpayer for self-analysis. Interest or penalty calculations may not be based on a filing period longer than 1 year. Modified reporting periods apply only to taxpayers not previously registered for the specific tax disclosed and to registered taxpayers with annual gross receipts of less than $500,000. Annual filing periods must be based on a calendar year or the fiscal year used for federal income tax reporting by the taxpayer.

(7)(a) When a taxpayer voluntarily self-discloses a liability for tax to the department, the department may settle and compromise the tax and interest due under the voluntary self-disclosure to those amounts due for the 3 years immediately preceding the date that the taxpayer initially contacted the department concerning the voluntary self-disclosure. For purposes of this paragraph, the term “years” means tax years or calendar years, whichever is applicable to the tax that is voluntarily self-disclosed. A voluntary self-disclosure does not occur if the department has contacted or informed the taxpayer that the department is inquiring into the taxpayer’s liability for tax or whether the taxpayer is subject to tax in this state.

(b) The department may further settle and compromise the tax and interest due under a voluntary self-disclosure when the department is able to determine that such further settlement and compromise is in the best interests of this state. When making this determination the department shall consider, but is not limited to, the following:

1. The amount of tax and interest that will be collected and compromised under the voluntary self-disclosure;

2. The financial ability of the taxpayer and the future outlook of the taxpayer’s business and the industry involved;

3. Whether the taxpayer has paid or will be paying other taxes to the state;

4. The future voluntary compliance of the taxpayer; and

5. Any other factor that the department considers relevant to this determination.

(c) This subsection does not limit the department’s ability to enter into further settlement and compromise of the liability that is voluntarily self-disclosed based on any other provision of this section.

(d) This subsection does not apply to a voluntary self-disclosure when the taxpayer collected, but failed to remit, the tax to the state.

(8) In order to determine whether certified audits are an effective tool in the overall state tax collection effort, the executive director of the department or the executive director’s designee shall settle or compromise penalty liabilities of taxpayers who participate in the certified audits project. As further incentive for participating in the program, the department shall abate the first $25,000 of any interest liability and 25 percent of any interest due in excess of the first $25,000. A settlement or compromise of penalties or interest pursuant to this subsection shall not be subject to the provisions of paragraph (3)(a), except for the requirement relating to confidentiality of records. The department may consider an additional compromise of tax or interest pursuant to the provisions of paragraph (3)(a). This subsection does not apply to any liability related to taxes collected but not remitted to the department.

(9) A penalty for failing to collect a tax imposed by chapter 212 shall be settled or compromised upon payment of tax and interest if a taxpayer failed to collect the tax due to a good faith belief that tax was not due on the transaction and, because of that good faith belief, the taxpayer is now unable to charge and collect the tax from the taxpayer’s purchaser. The Department of Revenue shall adopt rules necessary to implement and administer this subsection, including rules establishing procedures and forms.

(10)(a) Notwithstanding any other provision of law and solely for the purpose of administering the taxes imposed by ss. 125.0104 and 125.0108 and chapter 212, except s. 212.0606, under the circumstances set forth in this subsection, the department shall settle or compromise a taxpayer’s liability for penalty without requiring the taxpayer to submit a written request for compromise or settlement.

(b) For taxpayers who file returns and remit tax on a monthly basis:

1. Any penalty related to a noncompliant filing event shall be settled or compromised if the taxpayer has:

a. No noncompliant filing event in the immediately preceding 12-month period and no unresolved liability under s. 125.0104, s. 125.0108, or chapter 212 resulting from a noncompliant filing event; or

b. One noncompliant filing event in the immediately preceding 12-month period, resolution of the current noncompliant filing event through payment of tax and interest and the filing of a return within 30 days after notification by the department, and no unresolved liability under s. 125.0104, s. 125.0108, or chapter 212 resulting from a noncompliant filing event.

2. If a taxpayer has two or more noncompliant filing events in the immediately preceding 12-month period, the taxpayer shall be liable, absent a showing by the taxpayer that the noncompliant filing event was due to extraordinary circumstances, for the penalties provided in s. 125.0104 or s. 125.0108 and s. 212.12, including loss of collection allowance, and shall be reported to a credit bureau.

(c) For taxpayers who file returns and remit tax on a quarterly basis, any penalty related to a noncompliant filing event shall be settled or compromised if the taxpayer has no noncompliant filing event in the immediately preceding 12-month period and no unresolved liability under s. 125.0104, s. 125.0108, or chapter 212 resulting from a noncompliant filing event.

(d) For purposes of this subsection:

1. “Noncompliant filing event” means a failure to timely file a complete and accurate return required under s. 125.0104, s. 125.0108, or chapter 212 or a failure to timely pay the amount of tax reported on a return required by s. 125.0104, s. 125.0108, or chapter 212.

2. “Extraordinary circumstances” means the occurrence of events beyond the control of the taxpayer, such as, but not limited to, the death of the taxpayer, acts of war or terrorism, natural disasters, fire, or other casualty, or the nonfeasance or misfeasance of the taxpayer’s employees or representatives responsible for compliance with s. 125.0104, s. 125.0108, or chapter 212. With respect to the acts of an employee or representative, the taxpayer must show that the principals of the business lacked actual knowledge of the noncompliance and that the noncompliance was resolved within 30 days after actual knowledge.

History.—s. 13, ch. 81-178; s. 15, ch. 83-215; s. 3, ch. 84-325; s. 32, ch. 85-80; s. 47, ch. 85-342; s. 14, ch. 86-152; s. 32, ch. 88-119; s. 12, ch. 89-171; s. 103, ch. 90-136; s. 14, ch. 90-351; s. 50, ch. 90-360; s. 3, ch. 92-315; s. 35, ch. 92-320; s. 15, ch. 94-353; s. 1504, ch. 95-147; s. 65, ch. 96-406; s. 41, ch. 96-410; s. 3, ch. 98-95; ss. 17, 26, ch. 98-342; ss. 3, 11, ch. 2000-312; s. 19, ch. 2000-355; s. 2, ch. 2002-171; s. 33, ch. 2002-218; ss. 21, 39, ch. 2003-254; s. 1, ch. 2005-96; ss. 18, 30, ch. 2005-280; s. 29, ch. 2007-106; s. 10, ch. 2014-40.



213.22 - Technical assistance advisements.

213.22 Technical assistance advisements.—

(1) The department may issue informal technical assistance advisements to persons, upon written request, as to the position of the department on the tax consequences of a stated transaction or event, under existing statutes, rules, or policies. After the issuance of an assessment, a technical assistance advisement may not be issued to a taxpayer who requests an advisement relating to the tax or liability for tax in respect to which the assessment has been made, except that a technical assistance advisement may be issued to a taxpayer who requests an advisement relating to the exemptions in s. 212.08(1) or (2) at any time. Technical assistance advisements shall have no precedential value except to the taxpayer who requests the advisement and then only for the specific transaction addressed in the technical assistance advisement, unless specifically stated otherwise in the advisement. Any modification of an advisement shall be prospective only. A technical assistance advisement is not an order issued pursuant to s. 120.565 or s. 120.569 or a rule or policy of general applicability under s. 120.54. The provisions of s. 120.53 are not applicable to technical assistance advisements.

(2) The department may not disclose pursuant to s. 119.07(1), or otherwise, a technical assistance advisement or a request for a technical assistance advisement to any person other than the person who requested the advisement, or his or her authorized representative, or for official departmental purposes, without first deleting the name, address, and other identifying details of the person to whom the technical assistance advisement was issued.

(3) The department is authorized to establish rules prescribing guidelines and procedures for submission, issuance or denial of issuance, and disclosure of technical assistance advisements.

(4) The department shall collect a fee from any person who requests disclosure of a technical assistance advisement issued under this section. A schedule of fees shall be provided by the department by rule. The fee schedule shall provide for a minimum fee of $5 for each technical assistance advisement disclosed or a maximum of 50 cents per page, whichever is greater. However, any person who uses the department’s tax information retrieval system, known as the Tax Law Library, may view or print a technical assistance advisement without paying the fee imposed under this subsection.

History.—s. 14, ch. 81-178; s. 77, ch. 83-217; s. 17, ch. 86-152; s. 33, ch. 88-119; s. 51, ch. 90-360; s. 1128, ch. 95-147; s. 18, ch. 96-395; s. 66, ch. 96-406; s. 42, ch. 96-410; s. 2, ch. 98-143; s. 2, ch. 98-408; s. 4, ch. 2015-155.



213.2201 - Publications by the department.

213.2201 Publications by the department.—The department may from time to time cause the laws under its jurisdiction, together with any rules and other publications, to be published in pamphlet form for free distribution in this state. The department may make charges for these technical and educational publications and mimeographed material of use for educational or reference purposes, except that charges may not be made for providing publications to any agency of the state. The charges shall be made at the discretion of the department. The charges may be sufficient to cover the cost of research, preparation, printing, binding, publishing, and distribution. All moneys received for publications shall be deposited into the fund from which the cost of the publication was paid. The department may also enter into agreements with persons, firms, corporations, governmental agencies, and other institutions whereby publications may be exchanged reciprocally in lieu of payments for the publications.

History.—s. 35, ch. 91-112; ss. 11, 25, ch. 95-272; s. 11, ch. 97-287.



213.23 - Consent agreements extending the period subject to assessment or available for refund.

213.23 Consent agreements extending the period subject to assessment or available for refund.—

(1) The executive director of the department or his or her designee may enter into agreements with taxpayers which extend the period during which an assessment may be issued or a claim for refund may be filed with respect of any tax, license, or fee collected by the Department of Revenue. Notwithstanding provisions of s. 95.091 or s. 215.26 to the contrary, if, before the expiration of time prescribed in a revenue law of this state for issuance of an assessment or claim of a refund, both the department and the taxpayer have consented in writing to the issuance of an assessment or claim of a refund after such time, an assessment may be issued or a claim for refund may be made at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements made before the expiration of the period previously agreed upon.

(2) Consent agreements may be made on forms prescribed by the department by rule and shall be signed by the taxpayer, or the duly authorized representative of the taxpayer, and by the executive director of the department, or his or her designee, and shall specify the date of expiration. A consent agreement under this section shall operate to extend the time for issuance of an assessment, or filing of a claim for refund, only for those taxes, licenses, or fees for the taxable periods specified in the agreement.

History.—s. 41, ch. 85-342; s. 1129, ch. 95-147.



213.235 - Determination of interest on deficiencies.

213.235 Determination of interest on deficiencies.—

(1) Notwithstanding any other provision of law, the annual rate of interest applicable to tax payment deficiencies that arise on or after January 1, 2000, shall be the adjusted rate established by the executive director of the department under subsection (2), unless a lower rate for the particular tax is specifically provided for in law, in which case the lower rate applies. This annual rate of interest applies to all taxes enumerated in s. 213.05.

(2) If the adjusted prime rate charged by banks, rounded to the nearest full percent, plus 4 percentage points, during either:

(a) The 6-month period ending on September 30 of any calendar year, or

(b) The 6-month period ending on March 31 of any calendar year

differs from the interest rate in effect on either such date, the executive director of the department shall, within 20 days, establish an adjusted rate of interest equal to such adjusted prime rate plus 4 percentage points.

(3) An adjusted rate of interest established under this section becomes effective:

(a) On January 1 of the succeeding year, if based upon the adjusted prime rate plus 4 percentage points for the 6-month period ending on September 30; or

(b) On July 1 of the same calendar year, if based upon the adjusted prime rate plus 4 percentage points for the 6-month period ending on March 31.

(4) As used in this section, the term “adjusted prime rate charged by banks” means the average predominant prime rate quoted by commercial banks to large businesses, as determined by the Board of Governors of the Federal Reserve System.

(5) Once established, an adjusted rate of interest remains in effect until further adjusted under subsection (2).

History.—s. 7, ch. 99-239; s. 20, ch. 2000-355; s. 2, ch. 2003-395.



213.24 - Accrual of penalties and interest on deficiencies; deficiency billing costs.

213.24 Accrual of penalties and interest on deficiencies; deficiency billing costs.—

(1) If notice and demand is made for the payment of any amount due under laws applicable to this chapter and if such amount is paid within 30 days after the date of such billing or notice and demand, no additional penalties or interest under this section on the amount so paid shall be imposed for the period after the date of such notice and demand.

(2)(a) Billings for deficiencies or automated refunds of tax, penalty, or interest may not be issued for an amount less than the actual costs incurred to produce a billing or automated refund.

(b) The cost of issuing billings or automated refunds for any tax or fee enumerated in s. 213.05 or chapter 443 shall be computed in a study performed by the inspector general of the department. The study shall be conducted every 3 years and at such other times as deemed necessary by the inspector general. A minimum billing and automated refund amount shall be established and adjusted in accordance with the results of such study.

(c) Any change in minimum billing or automated refund amounts is effective on July 1 following the completion of the study.

(3) An administrative collection processing fee shall be imposed to offset payment processing and administrative costs incurred by the state due to late payment of a collection event.

(a) As used in this subsection, the term:

1. “Collection event” means when a taxpayer fails to:

a. Timely file a complete return;

b. Timely pay the full amount of tax reported on a return; or

c. Timely pay the full amount due resulting from an audit after all appeal rights have expired or the result has been finally determined.

2. “Extraordinary circumstances” means events beyond the control of the taxpayer, including, but not limited to, the taxpayer’s death; acts of war or terrorism; natural disaster, fire, or other casualty; or the nonfeasance or misfeasance of the taxpayer’s employee or representative responsible for complying with the taxes and fees listed in s. 213.05 and chapter 443. With respect to acts of the taxpayer’s employee or representative, the taxpayer must show that the principals of the business lacked actual knowledge of the collection event and any notification of the collection event.

(b) The department shall collect the fee from a taxpayer who fails to pay the full amount of tax, penalty, and interest due within 90 days following initial notification of the collection event. The department may waive or reduce the fee if the taxpayer demonstrates that the failure to pay the full amount due within 90 days following the initial notification was due to extraordinary circumstances. The fee applies to those taxes and fees listed in s. 213.05 and chapter 443 and administered by the department.

(c) The fee is equal to 10 percent of the total amount of tax, penalty, and interest which remains unpaid after 90 days, or $10 for each collection event, whichever is greater. The fee shall be imposed in addition to the taxes, fees, penalties, and interest prescribed by law.

(d) Fees collected pursuant to this subsection shall be distributed each fiscal year as follows:

1. The first $6.2 million collected shall be deposited into the department’s Operating Trust Fund.

2. Any amount collected above $6.2 million shall be deposited into the General Revenue Fund.

History.—s. 42, ch. 85-342; s. 30, ch. 86-152; s. 23, ch. 89-356; s. 34, ch. 2002-218; s. 2, ch. 2009-67; s. 22, ch. 2012-5.



213.25 - Refunds; credits; right of setoff.

213.25 Refunds; credits; right of setoff.—If a tax refund or tax credit is due to a taxpayer, the department may reduce the refund or credit to the extent of any billings not subject to protest under s. 213.21 or chapter 443 for any tax owed by the taxpayer.

History.—s. 43, ch. 85-342; s. 5, ch. 2010-90; s. 12, ch. 2010-138.



213.255 - Interest.

213.255 Interest.—Interest shall be paid on overpayments of taxes, payment of taxes not due, or taxes paid in error, subject to the following conditions:

(1) A refund application must be filed with the department within the time specified by s. 215.26.

(2) A refund application shall not be processed until it is determined complete. A refund application is complete if it is filed on a permitted form and contains:

(a) The taxpayer’s name, address, identifying number, and signature.

(b) Sufficient information, whether on the application or attachments, to permit mathematical verification of the amount of the refund.

(c) The amount claimed.

(d) The specific grounds upon which the refund is claimed.

(e) The taxable years or periods involved.

(3) Within 30 days after receipt of the refund application, the department shall examine the application and notify the applicant of any apparent errors or omissions and request any additional information the department is permitted by law to require. An application shall be considered complete upon receipt of all requested information and correction of any error or omission for which the applicant was timely notified, or when the time for such notification has expired, whichever is later.

(4) Interest shall not commence until 90 days after a complete refund application has been filed and the amount of overpayment has not been refunded to the taxpayer or applied as a credit to the taxpayer’s account. However, if there is a prohibition against refunding a tax overpayment before the first day of the state fiscal year, interest on the tax overpayment shall not commence until August 1 of the year the tax was due. If the department and the taxpayer mutually agree that an audit or verification is necessary in order to determine the taxpayer’s entitlement to the refund, interest shall not commence until the audit or verification of the claim is final.

(5) If a tax is adjudicated unconstitutional and refunds are ordered by the court, interest shall not commence on complete applications until 90 days after the adjudication becomes final and unappealable or 90 days after a complete application has been filed, whichever is later.

(6) Interest shall be paid until a date determined by the department which shall be no more than 7 days prior to the date of the issuance of the refund warrant by the Chief Financial Officer.

(7) If the department intends to pay a refund claim prior to completion of an audit, the department may condition its payment of the refund claim upon the person filing a cash bond or surety bond in the amount of the refund claimed or making such other security arrangements satisfactory to protect the state’s interests. The department may impose this condition only when it has reasonable cause to believe that it could not recover the amount of any refund paid in error from the person claiming the refund. The cash or surety bond shall be endorsed by a surety company authorized to do business in this state and shall be conditioned upon payment in full of the amount of any refund paid in error for any reason. The department shall provide a written notice of its determination that a cash or surety bond is required as a condition of payment prior to audit, in which event interest shall not commence until the person filing the claim satisfies this requirement. Such bond shall remain in place while the department retains a right pursuant to s. 95.091(3) to audit the refund claim. Upon completion of an audit of the claim, the department shall agree to a reduction in the bond amount equal to the portion of the refund claim approved by the department.

(8) Nothing in this section is intended to alter the department’s right to audit or verify refund claims either before or after they are paid.

(9) In the event that the department pays a refund claim that is later determined to have been paid in error, the person to whom the refund was paid shall be assessed interest on the amount of the erroneous refund payment, commencing with the date of the erroneous payment and continuing until the erroneous payment amount is repaid to the department. If the department determines that the erroneous refund claim was not due to reasonable cause, there shall be added a penalty in the amount of 10 percent of the erroneously refunded tax. If the department determines that the erroneous refund claim was due to fraud, there shall be added a penalty in the amount of 100 percent of the erroneously refunded tax.

(10) The provisions of this section shall apply with regard to refund claims filed on or after January 1, 2000, and beginning July 1, 2000, shall apply with regard to any then-pending refund claims that were filed with the department prior to January 1, 2000.

(11) The department is authorized to adopt such rules, not inconsistent with the provisions of this section, as are necessary for the implementation of this section including, but not limited to, rules establishing the information necessary for a complete refund application, the procedures for denying an incomplete application, and the standards and guidelines to be applied in determining when to require a bond under the provisions of subsection (7).

1(12) The rate of interest shall be the adjusted rate established pursuant to s. 213.235, except that the annual rate of interest shall never be greater than 11 percent. This annual rate of interest shall be applied to all refunds of taxes administered by the department except for corporate income taxes governed by ss. 220.721 and 220.723.

History.—s. 9, ch. 99-239; s. 35, ch. 2002-218; s. 191, ch. 2003-261; s. 21, ch. 2011-76.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



213.256 - Simplified Sales and Use Tax Administration Act.

213.256 Simplified Sales and Use Tax Administration Act.—

(1) As used in this section, the term:

(a) “Department” means the Department of Revenue.

(b) “Agreement” means the Streamlined Sales and Use Tax Agreement as amended and adopted on January 27, 2001, by the Executive Committee of the National Conference of State Legislatures.

(c) “Certified automated system” means software certified jointly by the states that are signatories to the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction.

(d) “Certified service provider” means an agent certified jointly by the states that are signatories to the agreement to perform all of the seller’s sales tax functions.

(e) “Person” means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity.

(f) “Sales tax” means the tax levied under chapter 212.

(g) “Seller” means any person making sales, leases, or rentals of personal property or services.

(h) “State” means any state of the United States and the District of Columbia.

(i) “Use tax” means the tax levied under chapter 212.

(2)(a) The executive director of the department shall enter into the Streamlined Sales and Use Tax Agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce. In furtherance of the agreement, the executive director of the department or his or her designee shall act jointly with other states that are members of the agreement to establish standards for certification of a certified service provider and certified automated system and establish performance standards for multistate sellers.

(b) The executive director of the department or his or her designee shall take other actions reasonably required to administer this section. Other actions authorized by this section include, but are not limited to, the adoption of rules and the joint procurement, with other member states, of goods and services in furtherance of the cooperative agreement.

(c) The executive director of the department or his or her designee may represent this state before the other states that are signatories to the agreement.

(3) The executive director of the department may not enter into the Streamlined Sales and Use Tax Agreement unless the agreement requires each state to abide by the following requirements:

(a) The agreement must set restrictions to limit, over time, the number of state tax rates.

(b) The agreement must establish uniform standards for:

1. The sourcing of transactions to taxing jurisdictions.

2. The administration of exempt sales.

3. Sales and use tax returns and remittances.

(c) The agreement must provide a central electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states.

(d) The agreement must provide that registration with the central registration system and the collection of sales and use taxes in the signatory state will not be used as a factor in determining whether the seller has nexus with a state for any tax.

(e) The agreement must provide for reduction of the burdens of complying with local sales and use taxes through:

1. Restricting variances between the state and local tax bases.

2. Requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers who collect and remit these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions.

3. Restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes.

4. Providing notice of changes in local sales and use tax rates and of local changes in the boundaries of local taxing jurisdictions.

(f) The agreement must outline any monetary allowances that are to be provided by the states to sellers or certified service providers. The agreement must allow for a joint study by the public and private sectors, which must be completed by July 1, 2002, of the compliance cost to sellers and certified service providers of collecting sales and use taxes for state and local governments under various levels of complexity.

(g) The agreement must require each state to certify compliance with the terms of the agreement before joining and to maintain compliance, under the laws of the member state, with all provisions of the agreement while a member.

(h) The agreement must require each state to adopt a uniform policy for certified service providers which protects the privacy of consumers and maintains the confidentiality of tax information.

(i) The agreement must provide for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives to consult within the administration of the agreement.

(4) For the purposes of reviewing or amending the agreement to embody the simplification requirements as set forth in subsection (3), this state shall enter into multistate discussions. For purposes of such discussions, this state shall be represented by three delegates, one appointed by the President of the Senate, one appointed by the Speaker of the House of Representatives, and the executive director of the department or his or her designee.

(5) No provision of the agreement authorized by this section in whole or in part invalidates or amends any provision of the laws of this state. Adoption of the agreement by this state does not amend or modify any law of the state. Implementation of any condition of the agreement in this state, whether adopted before, at, or after membership of this state in the agreement, must be by the action of the state.

(6) The agreement authorized by this section is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.

(7)(a) The agreement authorized by this act binds and inures only to the benefit of this state and the other member states. No person, other than a member state, is an intended beneficiary of the agreement. Any benefit to a person other than a state is established by the laws of this state and of other member states and not by the terms of the agreement.

(b) Consistent with paragraph (a), no person has any cause of action or defense under the agreement or by virtue of this state’s approval of the agreement. No person may challenge, in any action brought under any provision of law, any action or inaction by any department, agency, or other instrumentality of this state, or of any political subdivision of this state, on the ground that the action or inaction is inconsistent with the agreement.

(c) No law of this state, or the application thereof, may be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the agreement.

(8)(a) A certified service provider is the agent of a seller with whom the certified service provider has contracted for the collection and remittance of sales and use taxes. As the seller’s agent, the certified service provider is liable for sales and use tax due each member state on all sales transactions it processes for the seller except as set out in this subsection.

(b) A seller that contracts with a certified service provider is not liable to the state for sales or use tax due on transactions processed by the certified service provider unless the seller has misrepresented the type of items it sells or has committed fraud. In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on the transactions processed by the certified service provider. A seller is subject to audit for transactions that have not been processed by the certified service provider. The member states acting jointly may perform a system check of the seller and review the seller’s procedures to determine if the certified service provider’s system is functioning properly and to determine the extent to which the seller’s transactions are being processed by the certified service provider.

(c) A person that provides a certified automated system is responsible for the proper functioning of that system and is liable to the state for underpayments of tax attributable to errors in the functioning of the certified automated system. A seller that uses a certified automated system remains responsible and is liable to the state for reporting and remitting tax.

(d) A seller that has a proprietary system for determining the amount of tax due on transactions and has signed an agreement establishing a performance standard for that system is liable for the failure of the system to meet the performance standard.

(9) Disclosure of information necessary under this section must be pursuant to a written agreement between the executive director of the department or his or her designee and the certified service provider. The certified service provider is bound by the same requirements of confidentiality as the department. Breach of confidentiality is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(10) On or before January 1 annually, the department shall provide recommendations to the President of the Senate, the Senate Minority Leader, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives for provisions to be adopted for inclusion within the system which are necessary to bring it into compliance with the Streamlined Sales and Use Tax Agreement.

History.—s. 3, ch. 2001-225.



213.26 - Contracts with county tax collectors.

213.26 Contracts with county tax collectors.—

(1) The Department of Revenue may enter into contracts with county tax collectors for the purpose of collecting delinquent taxes, penalties, and interest, including taxes for which the department has generated a bill or notice. The department shall execute a contract with the tax collector in the manner provided in chapter 287. Before commencing litigation to recover a delinquent tax, penalty, or interest, the tax collector must provide the taxpayer, or the taxpayer’s authorized representative, with at least 30 days’ notice.

(2) The executive director of the Department of Revenue shall determine, and the contract must provide, the manner in which the tax collector shall be compensated for collection services. The department may add the tax collector’s compensation to the amount of the delinquent tax, penalty, or interest, and the tax collector shall collect that amount as a part of the delinquent tax, or the department may deduct the tax collector’s compensation from the amount of the delinquent tax, penalty, or interest which is collected.

(3) The tax collector shall remit to the department all funds collected, less the amount of compensation provided for in the contract, within 7 business days after the end of the week in which the delinquent tax, penalty, or interest is collected. The tax collector shall remit funds to the department by electronic transfer and use the forms prescribed by the department.

(4) As provided in s. 195.084, the department may share confidential information with the tax collector for the purpose of collecting delinquent taxes, penalties, and interest, including taxes for which the department has generated a bill or notice. The tax collector is bound by the same requirements of confidentiality as the Department of Revenue with respect to confidential information. A breach of confidentiality is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 96-299.



213.27 - Contracts with debt collection agencies and certain vendors.

213.27 Contracts with debt collection agencies and certain vendors.—

(1) The Department of Revenue may, for the purpose of collecting any delinquent taxes due from a taxpayer, including taxes for which a bill or notice has been generated, contract with any debt collection agency or attorney doing business within or without this state for the collection of such delinquent taxes, including penalties and interest thereon. The department may also share confidential information pursuant to the contract necessary for the collection of delinquent taxes and taxes for which a billing or notice has been generated. Contracts will be made pursuant to chapter 287. The taxpayer must be notified by mail by the department, its employees, or its authorized representative at least 30 days prior to commencing any litigation to recover any delinquent taxes. The taxpayer must be notified by mail by the department at least 30 days prior to the initial assignment by the department of the taxpayer’s account for the collection of any taxes by the debt collection agency.

(2) Any contract may provide, in the discretion of the executive director of the Department of Revenue, the manner in which the compensation for such services will be paid. Under standards established by the department, such compensation shall be added to the amount of the tax and collected as a part thereof by the agency or deducted from the amount of tax, penalty, and interest actually collected.

(3) All funds collected under the terms of the contract, less the fees provided in the contract, shall be remitted to the department within 30 days from the date of collection from a taxpayer. Forms to be used for such purpose shall be prescribed by the department.

(4) The department shall require a bond from the debt collection agency not in excess of $100,000 guaranteeing compliance with the terms of the contract. However, a bond of $10,000 is required from a debt collection agency if the agency does not actually collect and remit delinquent funds to the department.

(5) The department may, for the purpose of ascertaining the amount of or collecting any taxes due from a person doing mail order business in this state, contract with any auditing agency doing business within or without this state for the purpose of conducting an audit of such mail order business; however, such audit agency may not conduct an audit on behalf of the department of any person domiciled in this state, person registered for sales and use tax purposes in this state, or corporation filing a Florida corporate tax return, if any such person or corporation objects to such audit in writing to the department and the auditing agency. The department shall notify the taxpayer by mail at least 30 days before the department assigns the collection of such taxes.

(6) Confidential information shared by the department with debt collection or auditing agencies is exempt from the provisions of s. 119.07(1), and debt collection or auditing agencies shall be bound by the same requirements of confidentiality as the Department of Revenue. Breach of confidentiality is a misdemeanor of the first degree, punishable as provided by ss. 775.082 and 775.083.

(7)(a) The executive director of the department may enter into contracts with private vendors to develop and implement systems to enhance tax collections where compensation to the vendors is funded through increased tax collections. The amount of compensation paid to a vendor shall be based on a percentage of increased tax collections attributable to the system after all administrative and judicial appeals are exhausted, and the total amount of compensation paid to a vendor shall not exceed the maximum amount stated in the contract.

(b) A person acting on behalf of the department under a contract authorized by this subsection does not exercise any of the powers of the department, except that the person is an agent of the department for the purposes of developing and implementing a system to enhance tax collection.

(c) Disclosure of information under this subsection shall be pursuant to a written agreement between the executive director and the private vendors. The vendors shall be bound by the same requirements of confidentiality as the department. Breach of confidentiality is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 44, ch. 85-342; s. 48, ch. 86-152; s. 34, ch. 88-119; s. 52, ch. 90-360; s. 36, ch. 91-112; s. 16, ch. 93-233; s. 67, ch. 96-406; s. 26, ch. 99-208; s. 21, ch. 2000-355; s. 2, ch. 2001-225; s. 20, ch. 2005-280; s. 20, ch. 2006-312.



213.28 - Contracts with private auditors.

213.28 Contracts with private auditors.—

(1) It is the intent of the Legislature that the Department of Revenue be allowed to enter into contracts with certified public accountants to audit taxpayer accounts. It is further the intent of the Legislature that contracts not be used to supplant existing departmental staff or as an alternative to hiring staff when that would be more efficient.

(2) Subject to appropriations by the Legislature, the Department of Revenue shall contract with certified public accountants to conduct an audit of any person who is subject to a Florida revenue law. Furthermore, the Department of Revenue may contract with a private firm to facilitate the securing of the services of certified public accountants, licensed outside this state, to conduct audits on persons who are subject to the revenue laws of this state and who are located outside the state.

(3) Contracts for more than $25,000 but less than $50,000 shall be approved by the executive director of the Department of Revenue. Contracts for $50,000 or more must be approved by the head of the department. Contracts under this section shall be interpreted under Florida law, and any action for resolution of any dispute related to any such contract shall be brought under Florida law. Contracts may contain such other terms and conditions as the department deems appropriate under the circumstances, provided, no fee or any portion of a fee for audits contracted for pursuant to this section shall be based on the amount of tax assessed or collected as a result of the audit.

(4) The department shall establish, by rule, procedures for the selection of certified public accounting firms wishing to enter into audit contracts pursuant to this section. Such procedures shall contain, but not be limited to, the development of a rating system that takes into account pertinent information, including the firms’ fee proposals, and rank such firms participating in the process, to determine which firms will receive audit contracts.

(5) The department shall establish a training, certification, and review procedure that will ensure that audits performed pursuant to this section are of the highest quality.

(6) Certified public accountants entering into such contracts must be in good standing under the laws of the state in which they are licensed. They shall be bound by the same confidentiality requirements and subject to the same penalties as the department under s. 213.053. Any return, return information, or documentation obtained from the Internal Revenue Service under an information-sharing agreement is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution and shall not be divulged or disclosed in any manner by an officer or employee of the department to any certified public accountant under a contract authorized by this section, unless the department and the Internal Revenue Service mutually agree to such disclosure.

History.—s. 7, ch. 89-529; s. 37, ch. 91-112; ss. 6, 17, ch. 93-233; s. 1, ch. 95-363; s. 68, ch. 96-406; s. 18, ch. 98-342.



213.285 - Certified audits.

213.285 Certified audits.—

(1) As used in this section, the term:

(a) “Certification program” means an instructional curriculum, examination, and process for certification, recertification, and revocation of certification of certified public accountants which is administered by an independent provider and which is officially approved by the department to ensure that a certified public accountant possesses the necessary skills and abilities to successfully perform an attestation engagement for tax compliance review in a certified audits project.

(b) “Department” means the Department of Revenue.

(c) “Participating taxpayer” means any person subject to the revenue laws administered by the department who enters into an engagement with a qualified practitioner for tax compliance review and who is approved by the department under the certified audits project.

(d) “Qualified practitioner” means a certified public accountant who is licensed to practice in Florida and who has completed the certification program.

(2)(a) The department is authorized to initiate a certified audits project to further enhance tax compliance reviews performed by qualified practitioners and to encourage taxpayers to hire qualified practitioners at their own expense to review and report on their tax compliance. The nature of certified audit work performed by qualified practitioners shall be agreed-upon procedures in which the department is the specified user of the resulting report.

(b) As an incentive for taxpayers to incur the costs of a certified audit, the department shall compromise penalties and abate interest due on any tax liabilities revealed by a certified audit as provided in s. 213.21. This authority to compromise penalties or abate interest shall not apply to any liability for taxes that were collected by the participating taxpayer but that were not remitted to the department.

(3) Any practitioner responsible for planning, directing, or conducting a certified audit or reporting on a participating taxpayer’s tax compliance in a certified audit must be a qualified practitioner. For the purposes of this subsection, a practitioner is considered responsible for:

(a) “Planning” in a certified audit when performing work that involves determining the objectives, scope, and methodology of the certified audit, when establishing criteria to evaluate matters subject to the review as part of the certified audit, when gathering information used in planning the certified audit, or when coordinating the certified audit with the department.

(b) “Directing” in a certified audit when the work involves supervising the efforts of others who are involved or when reviewing the work to determine whether it is properly accomplished and complete.

(c) “Conducting” a certified audit when performing tests and procedures or field audit work necessary to accomplish the audit objectives in accordance with applicable standards.

(d) “Reporting” on a participating taxpayer’s tax compliance in a certified audit when determining report contents and substance or reviewing reports for technical content and substance prior to issuance.

(4)(a) The qualified practitioner shall notify the department of an engagement to perform a certified audit and shall provide the department with the information the department deems necessary to identify the taxpayer, to confirm that the taxpayer is not already under audit by the department, and to establish the basic nature of the taxpayer’s business and the taxpayer’s potential exposure to Florida revenue laws. The information provided in the notification shall include the taxpayer’s name, federal employer identification number or social security number, state tax account number, mailing address, business location, and the specific taxes and period proposed to be covered by the engagement for the certified audit. In addition, the notice shall include the name, address, identification number, contact person, and telephone number of the engaged firm.

(b) If the taxpayer has not been issued a written notice of intent to conduct an audit, the taxpayer shall be a participating taxpayer and the department shall so advise the qualified practitioner in writing within 10 days after receipt of the engagement notice. However, the department may exclude a taxpayer from a certified audit or may limit the taxes or periods subject to the certified audit on the basis that the department has previously conducted an audit, that it is in the process of conducting an investigation or other examination of the taxpayer’s records, or for just cause determined solely by the department.

(c) Notice of the qualification of a taxpayer for a certified audit shall toll the statute of limitations provided in s. 95.091 with respect to the taxpayer for the tax and periods covered by the engagement.

(d) Within 30 days after receipt of the notice of qualification from the department, the qualified practitioner shall contact the department and submit a proposed audit plan and procedures for review and agreement by the department. The department may extend the time for submission of the plan and procedures for reasonable cause. The qualified practitioner shall initiate action to advise the department that amendment or modification of the plan and procedures is necessary in the event that the qualified practitioner’s inspection reveals that the taxpayer’s circumstances or exposure to the revenue laws is substantially different than as described in the engagement notice.

(5) Upon the department’s designation of the agreed-upon procedures to be followed by the practitioner in the certified audit, the qualified practitioner shall perform the engagement and shall timely submit a completed report to the department. The report shall affirm completion of the agreed-upon procedures and shall provide any required disclosures.

(6) The department shall review the report of the certified audit and shall accept it when it is determined to be complete. Once the report is accepted by the department, the department shall issue a notice of proposed assessment reflecting the determination of any additional liability reflected in the report and shall provide the taxpayer with all the normal payment, protest, and appeal rights with respect to the liability. In cases where the report indicates an overpayment has been made, the taxpayer shall submit a properly executed application for refund to the department. Otherwise, the certified audit report is a final and conclusive determination with respect to the tax and period covered. No additional assessment may be made by the department for the specific taxes and period referenced in the report, except upon a showing of fraud or misrepresentation of material facts and except for adjustments made under s. 198.16 or s. 220.23. This determination shall not prevent the department from collecting liabilities not covered by the report or from conducting an audit or investigation and making an assessment for additional tax, penalty, or interest for any tax or period not covered by the report.

(7) To implement the certified audits project, the department shall have authority to adopt rules relating to:

(a) The availability of the certification program required for participation in the project;

(b) The requirements and basis for establishing just cause for approval or rejection of participation by taxpayers;

(c) Procedures for assessment, collection, and payment of liabilities or refund of overpayments and provisions for taxpayers to obtain informal and formal review of certified audit results;

(d) The nature, frequency, and basis for the department’s review of certified audits conducted by qualified practitioners, including the requirements for documentation, work-paper retention and access, and reporting; and

(e) Requirements for conducting certified audits and for review of agreed-upon procedures.

History.—s. 1, ch. 98-95; s. 3, ch. 2002-171; s. 36, ch. 2002-218; s. 40, ch. 2003-254.



213.29 - Failure to collect and pay over tax or attempt to evade or defeat tax.

213.29 Failure to collect and pay over tax or attempt to evade or defeat tax.—Any person who is required to collect, truthfully account for, and pay over any tax enumerated in chapter 201, chapter 206, or chapter 212 and who willfully fails to collect such tax or truthfully account for and pay over such tax or willfully attempts in any manner to evade or defeat such tax or the payment thereof; or any officer or director of a corporation who has administrative control over the collection and payment of such tax and who willfully directs any employee of the corporation to fail to collect or pay over, evade, defeat, or truthfully account for such tax shall, in addition to other penalties provided by law, be liable to a penalty equal to twice the total amount of the tax evaded or not accounted for or paid over. The filing of a protest based upon doubt as to liability or collection of a tax shall not be determined to be an attempt to evade tax under this section. The penalty imposed hereunder shall be in addition to any other penalty imposed or that should have been imposed under the revenue laws of this state, but shall be abated to the extent that the tax is paid. Any penalty may be compromised by the executive director of the Department of Revenue as set forth in s. 213.21. An assessment of penalty made pursuant to this section shall be deemed prima facie correct in any judicial or quasi-judicial proceeding brought to collect this penalty.

History.—s. 46, ch. 85-342; s. 55, ch. 87-224; s. 104, ch. 90-136; s. 15, ch. 90-351; s. 21, ch. 92-320; s. 123, ch. 95-417.



213.295 - Automated sales suppression devices.

213.295 Automated sales suppression devices.—

(1) As used in this section, the term:

(a) “Automated sales suppression device” or “zapper” means a software program that falsifies the electronic records of electronic cash registers or other point-of-sale systems, including, but not limited to, transaction data and transaction reports. The term includes the software program, any device that carries the software program, or an Internet link to the software program.

(b) “Electronic cash register” means a device that keeps a register or supporting documents through the use of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling, or processing retail sales transaction data.

(c) “Phantom-ware” means a hidden programming option embedded in the operating system of an electronic cash register or hardwired into the electronic cash register which may be used to create a second set of records or eliminate or manipulate transaction records, which may or may not be preserved in digital formats, to represent the true or manipulated record of transactions in the electronic cash register.

(d) “Transaction data” includes:

1. The identification of items purchased by a customer.

2. The price charged for each item.

3. A taxability determination for each item.

4. A segregated tax amount for each of the taxed items.

5. The amount of cash or credit tendered.

6. The net amount returned to the customer in change.

7. The date and time of the purchase.

8. The name, address, and identification number of the vendor.

9. The receipt or invoice number of the transaction.

(e) “Transaction report” means:

1. A report printed on cash register tape at the end of a day or shift that contains information including, but not limited to, the sales, taxes, or fees collected, media totals, and discount voids on an electronic cash register; or

2. A report that is stored electronically which documents every action on an electronic cash register.

(2) A person may not knowingly sell, purchase, install, transfer, possess, use, or access an automated sales suppression device, a zapper, or phantom-ware.

(3) A person who violates this section:

(a) Commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Is liable for all taxes, fees, penalties, and interest due the state which result from the use of an automated sales suppression device, a zapper, or phantom-ware.

(c) Shall forfeit to the state as an additional penalty all profits associated with the sale or use of an automated sales suppression device, a zapper, or phantom-ware.

(4) An automated sales suppression device, a zapper, phantom-ware, or any device containing such device or software is a contraband article as provided in s. 932.701(2)(a) and may be seized and forfeited pursuant to the Florida Contraband Forfeiture Act.

History.—s. 11, ch. 2014-40.



213.30 - Compensation for information relating to a violation of the tax laws.

213.30 Compensation for information relating to a violation of the tax laws.—

(1) The executive director of the department, pursuant to rules adopted by the department, is authorized to compensate persons providing information to the department leading to:

(a) The punishment of, or collection of taxes, penalties, or interest from, any person with respect to the taxes enumerated in s. 213.05. The amount of any payment made under this paragraph may not exceed 10 percent of any tax, penalties, or interest collected as a result of such information.

(b) The identification and registration of a taxpayer who is not in compliance with the registration requirements of any tax statute that is listed in s. 213.05. The amount of the payment made to any person who provides information to the department which results in the registration of a noncompliant taxpayer shall be $100. The reward authorized in this paragraph shall be paid only if the noncompliant taxpayer:

1. Conducts business from a permanent, fixed location;

2. Is engaged in a bona fide taxable activity; and

3. Is found by the department to have an unpaid tax liability.

(2) Any employee of the department or of any other state or federal agency who comes into possession of information relating to a violation of a revenue law while an employee of such agency may provide information to the department of the type described in subsection (1), but the employee may not be compensated under this section. Any former employee of the department or any other state or federal agency who came into possession of information relating to a violation of a revenue law while an employee of such agency may provide information to the department of the type described in subsection (1), but the former employee may not receive compensation under this section.

(3) Notwithstanding any other provision of law, this section is the sole means by which any person may seek or obtain any moneys as the result of, in relation to, or founded upon the failure by another person to comply with the tax laws of this state. A person’s use of any other law to seek or obtain moneys for such failure is in derogation of this section and conflicts with the state’s duty to administer the tax laws.

History.—s. 99, ch. 87-6; s. 38, ch. 91-112; s. 22, ch. 92-320; s. 1, ch. 96-221; s. 37, ch. 2002-218.



213.34 - Authority to audit.

213.34 Authority to audit.—

(1) The Department of Revenue shall have the authority to audit and examine the accounts, books, or records of all persons who are subject to a revenue law made applicable to this chapter, or otherwise placed under the control and administration of the department, for the purpose of ascertaining the correctness of any return which has been filed or payment which has been made, or for the purpose of making a return where none has been made.

(2) The department, or its duly authorized agents, may inspect such books and records necessary to ascertain a taxpayer’s compliance with the revenue laws of this state, provided that the department’s power to make an assessment or grant a refund has not terminated under s. 95.091(3).

(3) The department may correct by credit or refund any overpayment of tax, penalty, or interest revealed by an audit and shall make assessment of any deficiency in tax, penalty, or interest determined to be due.

(4) Notwithstanding the provisions of s. 215.26, the department shall offset the overpayment of any tax during an audit period against a deficiency of any tax, penalty, or interest determined to be due during the same audit period.

History.—s. 24, ch. 89-356; s. 39, ch. 91-112; s. 5, ch. 92-315.



213.345 - Tolling of periods during an audit.

213.345 Tolling of periods during an audit.—The limitations in s. 95.091(3) and the period for filing a claim for refund as required by s. 215.26(2) shall be tolled for a period of 1 year if the Department of Revenue has, on or after July 1, 1999, issued a notice of intent to conduct an audit or investigation of the taxpayer’s account within the applicable period of time. The department must commence an audit within 120 days after it issues a notice of intent to conduct an audit, unless the taxpayer requests a delay. If the taxpayer does not request a delay and the department does not begin the audit within 120 days after issuing the notice, the tolling period shall terminate unless the taxpayer and the department enter into an agreement to extend the period pursuant to s. 213.23.

History.—s. 8, ch. 99-239.



213.35 - Books and records.

213.35 Books and records.—Each person required by law to perform any act in the administration of any tax enumerated in s. 72.011 shall keep suitable books and records relating to that tax, such as invoices, bills of lading, and other pertinent records and papers, and shall preserve such books and records until expiration of the time within which the department may make an assessment with respect to that tax pursuant to s. 95.091(3).

History.—s. 6, ch. 88-119.



213.37 - Authority to require sworn statements.

213.37 Authority to require sworn statements.—

(1) The Department of Revenue may require verification of exemption applications, refund applications, and tax returns relevant to administration of the revenue laws of this state.

(2) Verification shall be accomplished as provided in s. 92.525(1)(b) and subject to the provisions of s. 92.525(3).

History.—s. 40, ch. 91-112.



213.50 - Failure to comply; revocation of corporate charter or license to operate a public lodging establishment or public food service establishment; refusal to reinstate charter or license.

213.50 Failure to comply; revocation of corporate charter or license to operate a public lodging establishment or public food service establishment; refusal to reinstate charter or license.—

(1) Any corporation of this state which has an outstanding tax warrant that has existed for more than 3 consecutive months is subject to the revocation of its charter as provided in s. 607.1420.

(2) A request for reinstatement of a corporate charter may not be granted by the Division of Corporations of the Department of State if an outstanding tax warrant has existed for that corporation for more than 3 consecutive months.

(3)(a) The Division of Hotels and Restaurants of the Department of Business and Professional Regulation may suspend a license to operate a public lodging establishment or a public food service establishment if a tax warrant has been outstanding against the licenseholder for more than 3 months.

(b) The division may deny an application to renew a license to operate a public lodging establishment or a public food service establishment if a tax warrant has been outstanding against the licenseholder for more than 3 months.

History.—s. 23, ch. 92-320; s. 13, ch. 2010-138; s. 5, ch. 2010-166.



213.67 - Garnishment.

213.67 Garnishment.—

(1) If a person is delinquent in the payment of any taxes, penalties, and interest owed to the department, the executive director or his or her designee may give notice of the amount of such delinquency by registered mail, by personal service, or by electronic means, including, but not limited to, facsimile transmissions, electronic data interchange, or use of the Internet, to all persons having in their possession or under their control any credits or personal property, exclusive of wages, belonging to the delinquent taxpayer, or owing any debts to such delinquent taxpayer at the time of receipt by them of such notice. Thereafter, any person who has been notified may not transfer or make any other disposition of such credits, other personal property, or debts until the executive director or his or her designee consents to a transfer or disposition or until 60 days after the receipt of such notice. However, the credits, other personal property, or debts that exceed the delinquent amount stipulated in the notice are not subject to this section, wherever held, if the taxpayer does not have a prior history of tax delinquencies. If during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld under this section, he or she is liable to the state for any indebtedness owed to the department by the person with respect to whose obligation the notice was given to the extent of the value of the property or the amount of the debts thus transferred or paid if, solely by reason of such transfer or disposition, the state is unable to recover the indebtedness of the person with respect to whose obligation the notice was given. If the delinquent taxpayer contests the intended levy in circuit court or under chapter 120, the notice under this section remains effective until that final resolution of the contest. Any financial institution receiving such notice will maintain a right of setoff for any transaction involving a debit card occurring on or before the date of receipt of such notice.

(2) All persons who have been notified must, within 5 days after receipt of the notice, advise the executive director or his or her designee of the credits, other personal property, or debts in their possession, under their control, or owing them, and must advise the executive director or designee within 5 days after coming into possession or control of any subsequent credits, personal property, or debts owed during the time prescribed by the notice. Any such person coming into possession or control of such subsequent credits, personal property, or debts may not transfer or dispose of them during the time prescribed by the notice or before the department consents to a transfer.

(3) During the last 30 days of the 60-day period set forth in subsection (1), the executive director or his or her designee may levy upon such credits, other personal property, or debts. The levy must be accomplished by delivery of a notice of levy by registered mail, upon receipt of which the person possessing the credits, other personal property, or debts shall transfer them to the department or pay to the department the amount owed to the delinquent taxpayer.

(4) A notice that is delivered under this section is effective at the time of delivery against all credits, other personal property, or debts of the delinquent taxpayer which are not at the time of such notice subject to an attachment, garnishment, or execution issued through a judicial process.

(5) Any person acting in accordance with the terms of the notice or levy issued by the executive director or his or her designee is expressly discharged from any obligation or liability to the delinquent taxpayer with respect to such credits, other personal property, or debts of the delinquent taxpayer affected by compliance with the notice of freeze or levy.

(6)(a) Levy may be made under subsection (3) upon credits, other personal property, or debt of any person with respect to any unpaid tax, penalties, and interest only after the executive director or his or her designee has notified such person in writing of the intention to make such levy.

(b) No less than 30 days before the day of the levy, the notice of intent to levy required under paragraph (a) shall be given in person or sent by certified or registered mail to the person’s last known address.

(c) The notice required in paragraph (a) must include a brief statement that sets forth in simple and nontechnical terms:

1. The provisions of this section relating to levy and sale of property;

2. The procedures applicable to the levy under this section;

3. The administrative and judicial appeals available to the taxpayer with respect to such levy and sale, and the procedures relating to such appeals; and

4. The alternatives, if any, available to taxpayers which could prevent levy on the property.

(7) A taxpayer may contest the notice of intent to levy provided for under subsection (6) by filing an action in circuit court. Alternatively, the taxpayer may file a petition under the applicable provisions of chapter 120. After an action has been initiated under chapter 120 to contest the notice of intent to levy, an action relating to the same levy may not be filed by the taxpayer in circuit court, and judicial review is exclusively limited to appellate review pursuant to s. 120.68. Also, after an action has been initiated in circuit court, an action may not be brought under chapter 120.

(8) An action may not be brought to contest a notice of intent to levy under chapter 120 or in circuit court, later than 21 days after the date of receipt of the notice of intent to levy.

(9) The department shall provide notice to the Chief Financial Officer, in electronic or other form specified by the Chief Financial Officer, listing the taxpayers for which tax warrants are outstanding. Pursuant to subsection (1), the Chief Financial Officer shall, upon notice from the department, withhold all payments to any person or business, as defined in s. 212.02, which provides commodities or services to the state, leases real property to the state, or constructs a public building or public work for the state. The department may levy upon the withheld payments in accordance with subsection (3). The provisions of s. 215.422 do not apply from the date the notice is filed with the Chief Financial Officer until the date the department notifies the Chief Financial Officer of its consent to make payment to the person or 60 days after receipt of the department’s notice in accordance with subsection (1), whichever occurs earlier.

(10) The department may bring an action in circuit court for an order compelling compliance with any notice issued under this section.

History.—s. 24, ch. 92-320; s. 1, ch. 94-82; s. 1505, ch. 95-147; s. 19, ch. 98-342; s. 27, ch. 99-208; s. 192, ch. 2003-261; s. 14, ch. 2010-138; s. 8, ch. 2011-4.



213.68 - Garnishment; collecting entity of counties which self-administer collection of tourist development tax.

213.68 Garnishment; collecting entity of counties which self-administer collection of tourist development tax.—The collecting entity of a county which self-administers the collection of the tourist development tax under s. 125.0104 shall have the same authority and use the same procedure as described in s. 213.67.

History.—s. 6, ch. 98-167.



213.69 - Authority to issue warrants.

213.69 Authority to issue warrants.—Upon a final determination of unpaid taxes, interest, or penalties due under the revenue laws of this state, the department may issue warrants for those taxes listed in s. 213.05 or placed under the control of the department by law. Such warrants may direct:

(1) The sheriff of any county within the state to levy upon and sell the goods of such person which are found within the sheriff’s jurisdiction for the payment of the amount of the delinquency, plus the penalties, interest, and cost of executing the warrant and conducting the sale, and to return the warrant and the money collected to the department. However, any surplus resulting from the sale after the costs, penalties, and delinquent taxes have been accounted for must be returned to the person in default; or

(2) A deputy, agent, or employee of the department or of the Department of Law Enforcement, after receiving written designation by the executive director, to execute that warrant in the same manner as a sheriff.

History.—s. 25, ch. 92-320.



213.692 - Integrated enforcement authority.

1213.692 Integrated enforcement authority.—

(1) If the department files a warrant, notice of lien, or judgment lien certificate against the property of a taxpayer, the department may also revoke all certificates of registration, permits, or licenses issued by the department to that taxpayer.

(a) Before the department may revoke the certificates of registration, permits, or licenses, the department must schedule an informal conference that the taxpayer is required to attend. At the conference, the taxpayer may present evidence regarding the department’s intended action or enter into a compliance agreement. The department must provide written notice to the taxpayer of the department’s intended action and the time, date, and place of the conference. The department shall issue an administrative complaint to revoke the certificates of registration, permits, or licenses if the taxpayer does not attend the conference, enter into a compliance agreement, or comply with the compliance agreement.

(b) The department may not issue a certificate of registration, permit, or license to a taxpayer whose certificate of registration, permit, or license has been revoked unless:

1. The outstanding liabilities of the taxpayer have been satisfied; or

2. The department enters into a written agreement with the taxpayer regarding any outstanding liabilities and, as part of such agreement, agrees to issue a certificate of registration, permit, or license.

(c) The department shall require a cash deposit, bond, or other security as a condition of issuing a new certificate of registration pursuant to the requirements of s. 212.14(4).

(2) If the department files a warrant or a judgment lien certificate in connection with a jeopardy assessment, the department must comply with the procedures in s. 213.732 before or in conjunction with those provided in this section.

(3) The department may adopt rules to administer this section.

History.—s. 23, ch. 2010-138; s. 6, ch. 2010-166.

1Note.—Section 7, ch. 2010-166, provides that, “[e]ffective July 1, 2010, the Department of Revenue is authorized to adopt emergency rules pursuant to ss. 120.536(1) and 120.54, Florida Statutes, to administer s. 213.692, Florida Statutes. The emergency rules shall remain in effect for 6 months after adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.” The provision by s. 24, ch. 2010-138, is substantially similar.



213.70 - Taxpayers’ escrow requirement.

213.70 Taxpayers’ escrow requirement.—For the purpose of ensuring the continued payment of any taxes, penalties, and interest due the state, the executive director or his or her designee may require a person who is registered to remit sales tax, motor or diesel fuel tax, or any other transaction-based excise tax administered by the department and who has collected and knowingly failed, or repeatedly failed, to remit such taxes in a timely manner or has otherwise failed to comply with the requirements of such tax law to deposit such amount upon receipt into a jointly controlled escrow account, subject to conditions provided by the department.

History.—s. 26, ch. 92-320; s. 1130, ch. 95-147; s. 124, ch. 95-417.



213.73 - Manner and conditions of sale of property subject of a levy by the Department of Revenue.

213.73 Manner and conditions of sale of property subject of a levy by the Department of Revenue.—Whenever a levy is made as a result of an execution upon a tax warrant or lien:

(1) Before the sale, the executive director or his or her designee shall determine a minimum price for which the property shall be sold, and if no person offers at the sale the amount of the minimum price for such property, the sale may be, in the discretion of the executive director or his or her designee, rescheduled; the property may be declared to be purchased at such price for the state; or the property may be declared to be sold to the highest bidder. In determining the minimum price, the executive director or his or her designee shall take into account the expense of making the levy and sale.

(2) The department shall by rule prescribe the manner and other conditions of the sale of property seized. Such regulations shall provide:

(a) That the sale may not be conducted in any manner other than by public auction or by public sale under sealed bids.

(b) In the case of the seizure of several items of property, whether such items must be offered separately, in groups, or in the aggregate or whether such property must be offered in any combination thereof, and sold under whichever method produces the highest aggregate amount.

(c) Under what circumstances the executive director or his or her designee may adjourn the sale from time to time; however, any such adjournment may not exceed 1 month.

(3) Any person whose property has been levied upon may pay the amount due, together with the expenses of the proceeding, if any, to the department at any time prior to the sale; and upon such payment, the department shall restore such property to that person, and all further proceedings in connection with the levy on such property shall cease from the date of such payment.

History.—s. 103, ch. 87-6; s. 64, ch. 87-101; s. 1131, ch. 95-147.



213.731 - Collection action; notice; taxpayer’s protest and review rights.

213.731 Collection action; notice; taxpayer’s protest and review rights.—In the absence of jeopardy to the revenue, no warrant or other collection action shall be issued or taken until 30 days after issuance to the taxpayer of a notice informing him or her of such impending action or notifying him or her that such action is indicated or authorized in the circumstances. The department shall, by rule, provide procedures to afford the taxpayer the opportunity to pay any tax, penalty, or interest on which collection action is sought which is not based on jeopardy, or to protest the circumstances underlying billing notices on which collection action is sought, to the department within 20 days after such notice is issued. Such notice shall inform the taxpayer of these available protest and review rights. This section does not apply to final assessments for which rights to review under s. 72.011 have expired.

History.—s. 6, ch. 92-315; s. 1132, ch. 95-147.



213.732 - Jeopardy findings and assessments.

213.732 Jeopardy findings and assessments.—

(1) The department shall generally exhaust reasonable collection efforts prior to making a jeopardy finding or assessment; however, if the exhaustion of collection efforts would create or prolong the jeopardy, the department need not exhaust collection efforts or may exhaust only those efforts consistent with the jeopardy.

(2) The department shall issue to the taxpayer, with any jeopardy assessment, a notice or finding of the facts which constitute a jeopardy to the revenue. A warrant, lien, or other detainer of property may be issued and recorded as provided by law simultaneously with the issuance of a jeopardy assessment. Such warrant, lien, or detainer may proceed to execution, levy, and seizure as provided by law. However, the department shall not hold an execution sale or other sale of the property without order of a court of competent jurisdiction until the expiration of the time provided in s. 72.011 for filing an action in circuit court or petition for administrative proceeding or, if such an action or petition is filed, until the decision rendered in such action or proceeding is final.

(3) The department shall also notify the taxpayer that the taxpayer shall have the opportunity to appear at a conference within 10 days and make an oral or written statement of why he or she believes no jeopardy to the revenue exists or why a jeopardy lien or warrant should be released, if one was recorded. Upon request of the taxpayer, the department shall meet with the taxpayer at a time set by the department within 10 days after the issuance of the assessment.

(4) The conference shall be conducted informally and shall not be in the nature of a formal evidentiary proceeding. The taxpayer may present relevant information, orally or in writing; however, discovery and cross-examination shall not be allowed. The department shall not be required to transcribe the proceedings, but the taxpayer may transcribe the proceedings at the taxpayer’s cost.

(5) If the taxpayer makes a statement under subsection (3), the department shall determine within 20 days after its receipt of such statement whether such jeopardy lien, warrant, or other detainer should be released. The department shall send written notice of such finding to the taxpayer.

(6) If the department finds that the jeopardy lien, warrant, or other detainer should be released, the department shall release the subject property within a reasonable time.

(7) If the department proceeds to seize or freeze the assets of a taxpayer upon a determination of jeopardy, the taxpayer shall have a right to a meeting with the department, as provided by subsection (3), immediately or within 24 hours after requesting such meeting. The department shall, within 24 hours after such meeting, determine whether to release the seizure or freeze. If the department does not release such seizure or freeze of property, the taxpayer shall have a right to request a hearing within 5 days before the circuit court, at which hearing the taxpayer and the department may present evidence with respect to the issue of jeopardy. Venue in such an action shall lie in the county in which the seizure was effected or, if there are multiple seizures based upon the same assessment, venue shall also lie in Leon County. Whenever an action is filed to seek review of a jeopardy finding under this subsection, the court shall set an immediate hearing and shall give the case priority over other pending cases other than those filed pursuant to s. 119.11.

History.—s. 7, ch. 92-315; s. 1133, ch. 95-147.



213.733 - Satisfaction of warrant.

213.733 Satisfaction of warrant.—If a warrant is filed in the public records for any tax administered by the department and the department is satisfied that no tax liability exists or that the tax liability has been discharged or provided for or the warrant has become unenforceable or was filed in error, the department shall cancel the warrant, amend or modify any portion of it, and refile it in the public records, making specific reference to the fact that the warrant was filed in error. An amendment or modification does not affect the priority of the original warrant. At the written request of the taxpayer, the department shall furnish a credit agency specified by the taxpayer a copy of the cancellation, amendment, or modification of the warrant.

History.—s. 8, ch. 92-315.



213.74 - Certificate of sale; deed of real property; legal effect.

213.74 Certificate of sale; deed of real property; legal effect.—

(1) In the case of property sold pursuant to a levy by the Department of Revenue, the executive director or his or her designee shall give to the purchaser a certificate of sale upon payment in full of the purchase price. Such certificate shall set forth a description of the property purchased, for whose taxes the same was sold, the name of the purchaser, and the price paid therefor.

(2) In the case of any real property sold pursuant to a levy by the Department of Revenue, and not redeemed in the manner and within the time provided in s. 213.73, the executive director or his or her designee shall execute, in accordance with the laws of this state pertaining to the sale of real property under execution, to the purchaser of such real property at such sale, upon his or her surrender of the certificate of sale, a deed of the real property so purchased by that person, reciting the facts set forth in the certificate.

(3) If real property is declared purchased for the state at a sale pursuant to a levy by the Department of Revenue, the executive director or his or her designee shall present a certificate of sale and execute a deed therefor to the Board of Trustees of the Internal Improvement Trust Fund, and the board of trustees shall, without delay, cause such deed to be duly recorded in the proper clerk’s office in the proper manner.

(4) In all cases of sale of tangible or intangible personal property pursuant to a levy by the Department of Revenue, the certificate of sale shall be prima facie evidence of the right of the executive director or his or her designee to make such sale, and conclusive evidence of the regularity of his or her proceedings in making the sale, and shall transfer to the purchaser all right, title, and interest of the party delinquent in and to the property sold. If such property consists of intangibles such as stock and bonds, the certificate constitutes notice, when received, to any corporation, company, or association of such transfer, and constitutes authority to such corporation, company, or association to record the transfer on its books and records in the same manner as if the intangibles were transferred or assigned by the party holding the same, in lieu of any original or prior certificate, which shall be void, whether canceled or not. If the subject of the sale is securities or other evidences of debt, the certificate constitutes a good and valid receipt to the person holding the same, as against any person holding or claiming to hold possession of such securities or other evidences of debt. If such property consists of a motor vehicle, the certificate constitutes notice when received, to any public official charged with the registration of title of motor vehicles, of such transfer and constitutes authority to such official to record the transfer on his or her books and records in the same manner as if the certificate of title to such motor vehicle were transferred or assigned by the party holding the same, in lieu of any original or prior certificate of title, which shall be void whether canceled or not.

(5) In the case of the sale of real property pursuant to a levy by the Department of Revenue, the deed of sale given pursuant to this section shall be prima facie evidence of the facts stated therein; and if the proceedings by the executive director or his or her designee have been substantially in accordance with the provisions of this chapter and the rules of the department, such deed constitutes a conveyance of all the right, title, and interest the party delinquent had in and to the real property thus sold at the time the lien of the Department of Revenue attached thereto.

History.—s. 104, ch. 87-6; s. 65, ch. 87-101; s. 1134, ch. 95-147.



213.75 - Application of payments.

213.75 Application of payments.—

(1) Except for any payment made pursuant to s. 213.21, or as otherwise specified by the taxpayer at the time he or she makes a payment, if payment is made to the department with respect to any of the revenue laws of this state, such payment shall be applied in priority order as follows:

(a) First, against the accrued interest, if any;

(b) The remaining amount, if any, shall be credited against any accrued penalty;

(c) The remaining amount, if any, shall be credited against the administrative collection processing fee; and

(d) The remaining amount, if any, shall be credited to any tax due.

(2) If a warrant or lien has been filed and recorded by the department, a payment shall be applied in priority order as follows:

(a) First, against the costs to record the warrant or lien, if any;

(b) The remaining amount, if any, shall be credited against the administrative collection processing fee;

(c) The remaining amount, if any, shall be applied to accrued interest;

(d) The remaining amount, if any, shall be credited against any accrued penalty; and

(e) The remaining amount, if any, shall be credited to any tax due.

(3) If a levy has been made by the department, a payment shall be applied in priority order as follows:

(a) First, against the costs to execute the levy, if any;

(b) The remaining amount, if any, shall be credited against the administrative collection processing fee;

(c) The remaining amount, if any, shall be applied to accrued interest;

(d) The remaining amount, if any, shall be credited against any accrued penalty; and

(e) The remaining amount, if any, shall be credited to any tax due.

(4) Any surplus proceeds remaining after the application of subsection (3) shall, upon application and satisfactory proof thereof, be refunded by the Chief Financial Officer to the person or persons legally entitled pursuant to s. 215.26.

History.—s. 105, ch. 87-6; s. 3, ch. 88-119; s. 1135, ch. 95-147; s. 193, ch. 2003-261; s. 3, ch. 2009-67.



213.755 - Filing of returns and payment of taxes by electronic means.

213.755 Filing of returns and payment of taxes by electronic means.—

(1) The executive director of the Department of Revenue shall have authority to require a taxpayer to file returns and remit payments by electronic means where the taxpayer is subject to tax and has paid that tax in the prior state fiscal year in an amount of $20,000 or more. Any taxpayer who operates two or more places of business for which returns are required to be filed with the department shall combine the tax payments for all such locations in order to determine whether they are obligated under this section. This subsection does not override additional requirements in any provision of a revenue law which the department has the responsibility for regulating, controlling, and administering.

(2) As used in any revenue law administered by the department, the term:

(a) “Payment” means any payment or remittance required to be made or paid within a prescribed period or on or before a prescribed date under the authority of any provision of a revenue law which the department has the responsibility for regulating, controlling, and administering. The term does not include any remittance unless the amount of the remittance is actually received by the department.

(b) “Return” means any report, claim, statement, notice, application, affidavit, or other document required to be filed within a prescribed period or on or before a prescribed date under the authority of any provision of a revenue law which the department has the responsibility of regulating, controlling, and administering.

(c) “Electronic means” includes, but is not limited to, electronic data interchange; electronic funds transfer; or use of the Internet, telephone, or other technology specified by the department.

(3) Solely for the purposes of administering this section:

(a) Taxes levied under parts I and II of chapter 206 shall be considered a single tax.

(b) A person required to remit a tax acting as a collection agent or dealer for the state shall nonetheless be considered the taxpayer.

(4) The executive director may require a taxpayer to file by electronic means returns for which no tax is due for the specific taxing period.

(5) Beginning January 1, 2003, consolidated filers shall file returns and remit taxes by electronic means.

(6) A taxpayer required to file returns by electronic means shall also remit payments by electronic means. A taxpayer who fails to file returns pursuant to this section is liable for a penalty of $10 for each report submitted, which is in addition to any other penalty that may be applicable, unless the taxpayer has first obtained a waiver of such requirement from the department. A taxpayer who fails to remit payments pursuant to this section is liable for a penalty of $10 for each remittance submitted, which is in addition to any other penalty that may be applicable.

(7) The department shall give due regard to developing uniform standards for formats as adopted by the American National Standards Institute for encryption and taxpayer authentication to ensure that the return and payment information is kept confidential. The department shall also provide several options for filing reports and remitting payments by electronic means in order to make compliance with the requirements of this section as simple as possible for the taxpayer.

(8) The department shall prescribe by rule the format and instructions necessary for filing returns and reports and for remitting payments in accordance with this section to ensure a full collection of taxes, interest, and penalties due. The acceptable method of transfer; the method, form, and content of the electronic filing of returns or remittance of payments of tax, penalty, or interest; and the means, if any, by which the taxpayer will be provided with an acknowledgment of receipt shall be prescribed by the department.

(9) The department may waive the requirement to file a return by electronic means for taxpayers that are unable to comply despite good faith efforts or due to circumstances beyond the taxpayer’s reasonable control.

(a) As prescribed by the department, grounds for approving the waiver include, but are not limited to, circumstances in which the taxpayer, the owner, or an officer of the business, or the taxpayer’s accountant or bookkeeper, does not:

1. Currently file information or data electronically with any business or government agency; or

2. Have a compatible computer that meets or exceeds the department’s minimum standards.

(b) The department shall accept other reasons for requesting a waiver from the requirement to submit a return by electronic means, including, but not limited to:

1. That the taxpayer needs additional time to program his or her computer;

2. That complying with this requirement causes the taxpayer financial hardship; or

3. That complying with this requirement conflicts with the taxpayer’s business procedures.

(c) The department may establish by rule the length of time a waiver is valid and may determine whether subsequent waivers will be authorized, based on the provisions of this subsection.

History.—s. 1, ch. 89-153; s. 25, ch. 89-356; s. 24, ch. 90-203; s. 125, ch. 95-417; s. 20, ch. 98-342; s. 38, ch. 2002-218; s. 30, ch. 2007-106.



213.756 - Funds collected are state tax funds.

213.756 Funds collected are state tax funds.—

(1) Funds collected from a purchaser under the representation that they are taxes provided for under the state revenue laws are state funds from the moment of collection and are not subject to refund absent proof that such funds have been refunded previously to the purchaser.

(2)(a) In any action by a purchaser against a retailer, dealer, or vendor to obtain a refund of or to otherwise recover taxes, fees, or surcharges collected by the retailer, dealer, or vendor from the purchaser:

1. The purchaser in the action has the burden of proving all elements of its claim for a refund by clear and convincing evidence;

2. The sole remedy in the action is damages measured by the difference between what the retailer, dealer, or vendor collected as a tax, fee, or surcharge and what the retailer, dealer, or vendor paid to the taxing authority plus any discount or collection allowance authorized by law and taken by the retailer, dealer, or vendor; and

3. It is an affirmative defense to the action when the retailer, dealer, or vendor remitted the amount collected from the purchaser to the appropriate taxing authority, less any discount or collection allowance authorized by law.

(b) This subsection applies to those taxes enumerated in s. 72.011, excluding chapter 202 and that portion of chapter 203 collected thereunder, and also applies to taxes imposed under chapter 205.

(c) This subsection does not change the law regarding standing to claim a refund.

History.—s. 41, ch. 91-112; s. 1, ch. 2005-184.



213.757 - Willful failure to pay over funds or destruction of records by agent.

213.757 Willful failure to pay over funds or destruction of records by agent.—Any person who accepts money from a taxpayer that is due to the department, for the purpose of acting as the taxpayer’s agent to make the payment to the department, but who willfully fails to remit such payment to the department when due, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Any person who has possession as a taxpayer’s agent of the taxpayer’s records that are required to be maintained under the revenue laws of this state and who intentionally destroys those records with the intent of depriving the state of tax revenues commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 17, ch. 99-208.



213.758 - Transfer of tax liabilities.

213.758 Transfer of tax liabilities.—

(1) As used in this section, the term:

(a) “Business” means any activity regularly engaged in by any person, or caused to be engaged in by any person, for the purpose of private or public gain, benefit, or advantage. The term does not include occasional or isolated sales or transactions involving property or services by a person who does not hold himself or herself out as engaged in business. A discrete division or portion of a business is not a separate business and must be aggregated with all other divisions or portions that constitute a business if the division or portion is not a separate legal entity.

(b) “Financial institution” means a financial institution as defined in s. 655.005 and any person who controls, is controlled by, or is under common control with a financial institution as defined in s. 655.005.

(c) “Insider” means:

1. Any person included within the meaning of insider as used in s. 726.102; or

2. A manager of, or a person who controls a transferor that is, a limited liability company or a relative as defined in s. 726.102 of any such persons.

(d) “Involuntary transfer” means a transfer of a business, assets of a business, or stock of goods of a business made without the consent of the transferor, including, but not limited to, a transfer:

1. That occurs due to the foreclosure of a security interest issued to a person who is not an insider;

2. That results from an eminent domain or condemnation action;

3. Pursuant to chapter 61, chapter 702, or the United States Bankruptcy Code;

4. To a financial institution if the transfer is made to satisfy the transferor’s debt to the financial institution; or

5. To a third party to the extent that the proceeds are used to satisfy the transferor’s indebtedness to a financial institution. If the third party receives assets worth more than the indebtedness, the transfer of the excess may not be deemed an involuntary transfer.

(e) “Stock of goods” means the inventory of a business held for sale to customers in the ordinary course of business.

(f) “Tax” means any tax, interest, penalty, surcharge, or fee administered by the department pursuant to chapter 443 or any of the chapters specified in s. 213.05, excluding chapter 220, the corporate income tax code.

(g) “Transfer” means every mode, direct or indirect, with or without consideration, of disposing of or parting with a business, assets of the business, or stock of goods of the business, and includes, but is not limited to, assigning, conveying, demising, gifting, granting, or selling, other than to customers in the ordinary course of business, to a transferee or to a group of transferees who are acting in concert. A business is considered transferred when there is a transfer of more than 50 percent of:

1. The business;

2. The assets of the business; or

3. The stock of goods of the business.

(2) A taxpayer engaged in a business who is liable for any tax arising from the operation of that business and who quits the business without the benefit of a purchaser, successor, or assignee, or without transferring the business, assets of the business, or stock of goods of a business to a transferee, must file a final return for the business and make full payment of all taxes arising from the operation of that business within 15 days after quitting the business. The Department of Legal Affairs may seek an injunction at the request of the department to prevent further business activity of a taxpayer who fails to file a final return and make payment of the taxes associated with the operation of the business until such taxes are paid. A temporary injunction enjoining further business activity shall be granted by a circuit court if the department has provided at least 20 days’ prior written notice to the taxpayer.

(3) A taxpayer who is liable for taxes with respect to a business who transfers the taxpayer’s business, assets of the business, or stock of goods of the business must file a final return and make full payment within 15 days after the date of transfer.

(4)(a) A transferee, or a group of transferees acting in concert, of more than 50 percent of a business, assets of a business, or stock of goods of a business is liable for any unpaid tax owed by the transferor arising from the operation of that business unless:

1.a. The transferor provides a receipt or certificate of compliance from the department to the transferee showing that the transferor has not received a notice of audit and the transferor has filed all required tax returns and has paid all tax arising from the operation of the business identified on the returns filed; and

b. There were no insiders in common between the transferor and the transferee at the time of the transfer; or

2. The department finds that the transferor is not liable for taxes, interest, or penalties after an audit of the transferor’s books and records. The audit may be requested by the transferee or the transferor and, if not done pursuant to the certified audit program under s. 213.285, must be completed by the department within 90 days after the records are made available to the department. The department may charge a fee for the cost of the audit if it has not issued a notice of intent to audit by the time the request for the audit is received.

(b) A transferee may withhold a portion of the consideration for a business, assets of the business, or stock of goods of the business to pay the tax owed to the state by the transferor taxpayer arising from the operation of the business. The transferee shall pay the withheld consideration to the state within 30 days after the date of the transfer. If the consideration withheld is less than the transferor’s liability, the transferor remains liable for the deficiency.

(c) The Department of Legal Affairs may seek an injunction at the request of the department to prevent further business activity of a transferee who is liable for unpaid tax of a transferor and who fails to pay or cause to be paid the transferee’s maximum liability for such tax due until such maximum liability for the tax is paid. A temporary injunction enjoining further business activity shall be granted by a circuit court if:

1. The assessment against the transferee is final and either:

a. The time for filing a contest under s. 72.011 has expired; or

b. Any contest filed pursuant to s. 72.011 resulted in a final and nonappealable judgment sustaining any part of the assessment; and

2. The department has provided at least 20 days’ prior written notice to the transferee of its intention to seek an injunction.

(5) The transferee, or transferees acting in concert, of more than 50 percent of a business, assets of the business, or stock of goods of a business who are liable for any tax pursuant to this section shall be jointly and severally liable with the transferor for the payment of the tax owed to the state from the operation of the business by the transferor up to the transferee’s or transferees’ maximum liability for such tax due.

(6) The maximum liability of a transferee pursuant to this section is equal to the fair market value of the business, assets of the business, or stock of goods of the business transferred to the transferee or the total purchase price paid by the transferee for the business, assets of the business, or stock of goods of the business, whichever is greater.

(a) The fair market value must be determined net of any liens or liabilities, with the exception of liens or liabilities owed to insiders.

(b) The total purchase price must be determined net of liens and liabilities against the assets, with the exception of:

1. Liens or liabilities owed to insiders.

2. Liens or liabilities assumed by the transferee that are not liens or liabilities owed to insiders.

(7) After notice by the department of transferee liability under this section, the transferee has 60 days within which to file an action as provided in chapter 72.

(8) This section does not impose liability on a transferee of a business, assets of a business, or stock of goods of a business when:

(a) The transfer is pursuant to an involuntary transfer; or

(b) The transferee is not an insider, and the asset transferred consists solely of a one- to four-family residential real property and furnishings and fixtures therein; real property that has not been improved with any building; or owner-occupied commercial real property; and, in each case, is not accompanied by a transfer of other assets of the business.

(9) The department may adopt rules necessary to administer and enforce this section.

History.—s. 8, ch. 2010-166; s. 1, ch. 2012-55; s. 3, ch. 2013-189; s. 14, ch. 2015-148.






Chapter 215 - FINANCIAL MATTERS: GENERAL PROVISIONS

215.01 - Fiscal year.

215.01 Fiscal year.—The fiscal year shall begin on July 1 and end on June 30 in each and every year.

History.—s. 5, ch. 515, 1853; RS 405; GS 597; RGS 1032; s. 1, ch. 10124, 1925; s. 1, ch. 10130, 1925; CGL 1343.



215.02 - Manner of paying money into the Treasury.

215.02 Manner of paying money into the Treasury.—Whenever any officer of this state or other person desires to pay any money into the Treasury of the state on account of his or her indebtedness to the state, the person shall first go to the Department of Financial Services, ascertain from the department’s books the amount of his or her indebtedness to the state, and pay over to the Chief Financial Officer the amount ascertained. The Chief Financial Officer shall receive the money, make a proper entry thereof, and give to the party paying over the money a receipt for the amount and enter a credit on the party’s account in his or her books for the amount thus paid by him or her.

History.—s. 1, ch. 1292, 1861; RS 406; GS 598; RGS 1033; CGL 1344; ss. 12, 13, 35, ch. 69-106; s. 1136, ch. 95-147; s. 194, ch. 2003-261.



215.03 - Party to be reimbursed on reversal of judgment for state.

215.03 Party to be reimbursed on reversal of judgment for state.—Whenever upon appeal in civil cases, any judgment in favor of the state has been or shall be reversed and set aside, which may have been paid in part by the appellant, the Chief Financial Officer shall issue his or her warrant to reimburse the appellant for all sums paid in discharge of such judgment and cost, provided the appellant shall adduce satisfactory evidence to the Chief Financial Officer of the sums paid as aforesaid.

History.—s. 1, ch. 723, 1855; GS 615; RGS 1051; CGL 1362; s. 21, ch. 63-559; s. 1137, ch. 95-147; s. 195, ch. 2003-261.



215.04 - Department of Financial Services to report delinquents.

215.04 Department of Financial Services to report delinquents.—The Department of Financial Services shall report to the state attorney of the proper circuit the name of any delinquent officer whose delinquency concerns the department, so soon as such delinquency shall occur; and the state attorney shall proceed forthwith against such delinquent.

History.—s. 4, Mar. 4, 1839; RS 407; GS 599; RGS 1034; CGL 1345; ss. 12, 35, ch. 69-106; s. 196, ch. 2003-261.



215.05 - Department of Financial Services to certify accounts of delinquents.

215.05 Department of Financial Services to certify accounts of delinquents.—When any revenue officer or other person accountable for public money shall neglect or refuse to pay into the treasury the sum or balance reported to be due to the state, upon the adjustment of that person’s account, the Department of Financial Services shall immediately hand over to the state attorney of the proper circuit the statement of the sum or balance certified under its seal of office, so due; and the state attorney shall institute suit for the recovery of the same, adding to the sum or balance stated to be due on such account the commissions of the delinquent, which shall be forfeited in every instance where suit is commenced and judgment is obtained thereon, and an interest of 8 percent per annum from the time of the delinquent’s receiving the money until it shall be paid into the State Treasury.

History.—s. 1, Feb. 10, 1832; RS 408; GS 600; RGS 1035; CGL 1346; ss. 12, 35, ch. 69-106; s. 1138, ch. 95-147; s. 197, ch. 2003-261.



215.06 - Certified accounts of delinquents as evidence.

215.06 Certified accounts of delinquents as evidence.—In every case of delinquency, where suit has been or shall be instituted, the certified statement provided for in s. 215.05, shall be admitted as evidence and shall be prima facie proof of the facts therein stated. All copies of bonds, contracts, or other papers relating to or connected with the settlement of any account between the state and an individual, when certified as aforesaid to be true copies of the original, may be annexed to such statement aforesaid, and shall have equal validity and be entitled to the same degree of credit which would be due to the original papers if produced and authenticated in court; provided, where suit is brought upon a bond or other sealed instrument, and the defendant shall plead non est factum, or upon motion to the court, such plea or motion being verified by the oath of the defendant, it is lawful for the court to take the same into consideration, and, if it shall appear necessary for the attainment of justice, to require the production of the original bond, contract, or other paper specified in such affidavit.

History.—s. 2, Feb. 10, 1832; RS 409; GS 601; RGS 1036; CGL 1347.



215.07 - Preference of state in case of insolvency.

215.07 Preference of state in case of insolvency.—When any revenue officer or other person now indebted or hereafter becoming indebted to the state, by bond or otherwise, shall become insolvent, or when the estate of any deceased debtor in the hands of executors or administrators shall not be sufficient to pay all the debt due from the deceased, the debt due to the state shall be first satisfied; and the priority established shall be deemed to extend as well to cases in which a debtor, not having sufficient property to pay all his or her debts, shall make a voluntary assignment thereof, or in which the estate and effects of an absconding, concealed or absent debtor shall be attached by process of law, as to cases in which the party shall be insolvent.

History.—s. 5, Feb. 10, 1832; RS 410; GS 602; RGS 1037; CGL 1348; s. 1139, ch. 95-147.



215.08 - Delinquent collectors to be reported to state attorney.

215.08 Delinquent collectors to be reported to state attorney.—The Department of Revenue, the county court judge, the chair of the board of county commissioners and the members of the said board representing the same, after sufficient time has expired to receive the reports required of the tax collector by law and they have not received them, or if the collector has failed to turn over money collected to either the proper state or county officer as provided by law, shall report the same to the state attorney of the circuit in which the collector resides; and the state attorney shall institute such proper proceedings, both civil and criminal, as are authorized by law; and the said state attorney shall, in case the said defaulting tax collector shall either attempt to collect taxes or perform any other act prohibited by law, or shall fail or refuse to deliver all the official tax rolls and books, with the statement required by law, to his or her successor or the person appointed by the Governor to perform the duties appertaining to the office of the collector of any county in lieu of any such defaulting collector, apply in a summary way, by petition to the circuit court or to the judge thereof in vacation, of the proper county, for an order prohibiting and enjoining in the one case such defaulting collector from collecting or attempting to collect taxes, or performing any other act prohibited to him or her by law, and requiring the defaulting collector in the other case to deliver to his or her successor, or to the person appointed by the Governor to perform his or her duties as aforesaid, all the official tax rolls and books, with the statement required by law; and the said court or judge in vacation may make such order and compel the performance of, or obedience to, such order by attachment and punishment as for a contempt of court.

History.—s. 3, ch. 1977, 1874; RS 411; GS 603; RGS 1038; CGL 1349; ss. 21, 35, ch. 69-106; s. 20, ch. 73-334; s. 1140, ch. 95-147.



215.09 - Delinquent collectors; forfeiture of commissions.

215.09 Delinquent collectors; forfeiture of commissions.—For any failure on the part of any tax collector to make reports or to pay over any money as required by law, the tax collector shall forfeit for every week’s delay one-fifth of his or her commissions, and if the delay extends beyond 30 days he or she shall forfeit all commissions on all amounts to which such failure applies, and all future commissions upon all collections to be made; provided, that the Department of Revenue, for good cause shown, may suspend the force and operation of this section with regard to such defaulting collector.

History.—s. 5, ch. 1977, 1874; RS 412; GS 604; RGS 1039; CGL 1350; ss. 21, 35, ch. 69-106; s. 1141, ch. 95-147.



215.10 - Delinquent collectors; suspension.

215.10 Delinquent collectors; suspension.—For a failure or refusal of any tax collector or other officer, whose duty it is to perform any act connected with the assessment or collection of taxes, to perform any duty or act, to make any return, or pay over any money required by law, the Governor, by his or her written order, may suspend any such defaulting or noncomplying collector or other officer from office, and from further acting in his or her office until the Governor’s further order, but not beyond the adjournment of the next session of the Senate; and appoint or designate some other person to perform and discharge all the duties of such collector or other officer, who shall discharge such duties until the further order of the Governor, but not beyond the adjournment of the next session of the Senate, and to whom the official tax rolls, books and statements as required by law shall be delivered.

History.—s. 4, ch. 1977, 1874; RS 413; GS 605; RGS 1040; CGL 1351; s. 1142, ch. 95-147.



215.11 - Defaulting officers; Department of Financial Services to report to clerk.

215.11 Defaulting officers; Department of Financial Services to report to clerk.—The Department of Financial Services shall, within 90 days after the expiration of the term of office of any tax collector, sheriff, clerk of the circuit or county court, treasurer, or any other officer of any county who has the collection, custody, and control of any state funds, who shall be in arrears in his or her accounts with the state, make up and forward to the clerk of the circuit court of such county a statement of his or her accounts with the state.

History.—s. 1, ch. 3854, 1889; RS 417; GS 606; RGS 1041; CGL 1352; ss. 12, 35, ch. 69-106; s. 20, ch. 73-334; s. 1143, ch. 95-147; s. 198, ch. 2003-261.



215.12 - Defaulting officers; duty of clerk.

215.12 Defaulting officers; duty of clerk.—The clerk of the circuit court to whom any such statement shall be forwarded, shall file the same in his or her office, and within 10 days thereafter shall furnish each of the sureties of such delinquent officer with an abstract of such statement, showing the amount of indebtedness of such delinquent officer to the state, and shall at the same time furnish the sureties with a statement showing his or her indebtedness to the county, if there be any.

History.—s. 2, ch. 3854, 1889; RS 418; GS 607; RGS 1042; CGL 1353; s. 1144, ch. 95-147.



215.15 - School appropriations to have priority.

215.15 School appropriations to have priority.—Appropriations, other than from the General Revenue Fund, made for school purposes under any statute or law, shall be payable out of the first funds available after payment of the salaries of public officers and other current expenses as hereinbefore provided, and the moneys for such appropriations shall be available as fast as they come in, without waiting for the whole amount of any such appropriation to be received into the Treasury.

History.—s. 2, ch. 5603, 1907; RGS 1053; s. 1, ch. 19001, 1939; CGL 1364.



215.16 - Appropriations from General Revenue Fund for public schools, state institutions of higher learning, and community colleges; reduction.

215.16 Appropriations from General Revenue Fund for public schools, state institutions of higher learning, and community colleges; reduction.—

(1) All state appropriations, from the General Revenue Fund, for the benefit of the uniform system of public free schools and the state institutions of higher learning shall be on a parity with all other state appropriations for all other purposes from the General Revenue Fund; provided, that the appropriations by the Legislature of the proceeds from specific tax levies set aside and earmarked for a particular purpose shall not be affected by this section.

(2) If the state appropriations from the General Revenue Fund for the benefit of the uniform system of public free schools, state institutions of higher learning, and community colleges cannot be paid in full during any given year, they shall be diminished only in the same proportion that appropriations for all other purposes from the General Revenue Fund are diminished during such year. Additionally, any funding reductions to public free schools, state institutions of higher learning, and community colleges shall be diminished in proportions identical to one another. For the purpose of implementing this section, general revenue funds exclude the administrative budgets of the Board of Governors and the Department of Education.

History.—ss. 1, 2, ch. 19001, 1939; CGL 1940 Supp. 892; s. 1, ch. 83-49; s. 8, ch. 97-307; s. 21, ch. 2007-217.



215.18 - Transfers between funds; limitation.

215.18 Transfers between funds; limitation.—

(1) Whenever there is a deficiency in any fund provided for by s. 215.32 which would render such fund insufficient to meet its just requirements, and other funds in the State Treasury have moneys which are for the time being or otherwise in excess of the amounts necessary to meet the just requirements of such last-mentioned funds, the Governor may order a temporary transfer of moneys from one fund to another in order to meet temporary deficiencies in a particular fund without resorting to the necessity of borrowing money and paying interest thereon. Any action proposed under this section is subject to the notice and objection procedures set forth in s. 216.177, and the Governor shall provide notice of such action at least 7 days before the effective date of the transfer of funds. Except as otherwise provided in s. 216.222(1)(a)2., the fund from which any money is temporarily transferred must be repaid the amount transferred from it by the end of the fiscal year in which such transfer is made, the date of repayment to be specified in the order of the Governor.

1(2) The Chief Justice of the Supreme Court may receive one or more trust fund loans to ensure that the state court system has funds sufficient to meet its appropriations in the 2016-2017 General Appropriations Act. If the Chief Justice accesses the loan, he or she must notify the Governor and the chairs of the legislative appropriations committees in writing. The loan must come from other funds in the State Treasury which are for the time being or otherwise in excess of the amounts necessary to meet the just requirements of such last-mentioned funds. The Governor shall order the transfer of funds within 5 days after the written notification from the Chief Justice. If the Governor does not order the transfer, the Chief Financial Officer shall transfer the requested funds. The loan of funds from which any money is temporarily transferred must be repaid by the end of the 2016-2017 fiscal year. This subsection expires July 1, 2017.

2(3) Notwithstanding subsection (1) and only with respect to a land acquisition trust fund in the Department of Agriculture and Consumer Services, the Department of Environmental Protection, the Department of State, or the Fish and Wildlife Conservation Commission, whenever there is a deficiency in a land acquisition trust fund which would render that trust fund temporarily insufficient to meet its just requirements, including the timely payment of appropriations from that trust fund, and other trust funds in the State Treasury have moneys that are for the time being or otherwise in excess of the amounts necessary to meet the just requirements, including appropriated obligations, of those other trust funds, the Governor may order a temporary transfer of moneys from one or more of the other trust funds to a land acquisition trust fund in the Department of Agriculture and Consumer Services, the Department of Environmental Protection, the Department of State, or the Fish and Wildlife Conservation Commission. Any action proposed pursuant to this subsection is subject to the notice, review, and objection procedures of s. 216.177, and the Governor shall provide notice of such action at least 7 days before the effective date of the transfer of trust funds, except that during July 2016, notice of such action shall be provided at least 3 days before the effective date of a transfer unless such 3-day notice is waived by the chair and vice-chair of the Legislative Budget Commission. Any transfer of trust funds to a land acquisition trust fund in the Department of Agriculture and Consumer Services, the Department of Environmental Protection, the Department of State, or the Fish and Wildlife Conservation Commission must be repaid to the trust funds from which the moneys were loaned by the end of the 2016-2017 fiscal year. The Legislature has determined that the repayment of the other trust fund moneys temporarily loaned to a land acquisition trust fund in the Department of Agriculture and Consumer Services, the Department of Environmental Protection, the Department of State, or the Fish and Wildlife Conservation Commission pursuant to this subsection is an allowable use of the moneys in a land acquisition trust fund because the moneys from other trust funds temporarily loaned to a land acquisition trust fund shall be expended solely and exclusively in accordance with s. 28, Art. X of the State Constitution. This subsection expires July 1, 2017.

History.—s. 2, ch. 12295, 1927; CGL 1365; s. 24, ch. 57-1; s. 1, ch. 59-82; s. 15, ch. 63-572; s. 1, ch. 72-224; s. 5, ch. 81-169; s. 45, ch. 2000-371; s. 2, ch. 2001-376; s. 2, ch. 2004-239; s. 10, ch. 2005-71; s. 9, ch. 2006-122; s. 4, ch. 2007-6; s. 21, ch. 2011-47; s. 17, ch. 2012-119; s. 2, ch. 2014-18; s. 25, ch. 2014-53; ss. 36, 54, ch. 2015-222; ss. 59, 90, ch. 2016-62.

1Note.—Section 59, ch. 2016-62, amended subsection (2) “[i]n order to implement Specific Appropriations 3109 through 3179 of the 2016-2017 General Appropriations Act.”

2Note.—Section 90, ch. 2016-62, amended subsection (3) “[i]n order to implement specific appropriations from the land acquisition trust funds within the Department of Agriculture and Consumer Services, the Department of Environmental Protection, the Department of State, and the Fish and Wildlife Conservation Commission which are contained in the 2016-2017 General Appropriations Act.”



215.195 - Agency deposits relating to the Statewide Cost Allocation Plan.

215.195 Agency deposits relating to the Statewide Cost Allocation Plan.—

(1) APPLICATION FOR ALLOCABLE STATEWIDE OVERHEAD.—Each state agency, and the judicial branch, making application for federal grant or contract funds shall, in accordance with the Statewide Cost Allocation Plan (SWCAP), include in its application a prorated share of the cost of services provided by state central service agencies which are reimbursable to the state pursuant to the provisions of Office of Management and Budget Circular A-87. Preparation of the Statewide Cost Allocation Plan and coordination thereof with all applicable parties is the responsibility of the Department of Financial Services. The Department of Financial Services shall ensure that the SWCAP presents the most favorable allocation of central services cost allowable to the state by the Federal Government.

(2) DEPOSIT OF OVERHEAD IN THE GENERAL REVENUE FUND.—If an application for federal grant or contract funds is approved, the state agency or judicial branch receiving the federal grant or contract shall identify that portion representing reimbursement of allocable statewide overhead and deposit that amount into the General Revenue Fund unallocated as directed by the Department of Financial Services. The Department of Financial Services shall be responsible for monitoring agency compliance with this section.

History.—ss. 1, 2, 3, 4, ch. 77-419; s. 1, ch. 78-350; s. 8, ch. 79-190; s. 119, ch. 81-259; s. 1, ch. 83-331; s. 8, ch. 92-142; s. 2, ch. 99-192; s. 44, ch. 2004-305.



215.196 - Architects Incidental Trust Fund; creation; assessment.

215.196 Architects Incidental Trust Fund; creation; assessment.—

(1) There is created the Architects Incidental Trust Fund for the purpose of providing sufficient funds for the operation of the facilities development activities of the Department of Management Services.

(2) The department is authorized to levy and assess an amount necessary to cover the cost of administration by the department of fixed capital outlay projects on which it serves as owner representative on behalf of the state. The assessment rate is to be provided in the General Appropriations Act and statement of intent and shall be based on estimated operating cost projections for the services rendered. The total assessment shall be transferred into the Architects Incidental Trust Fund at the beginning of each fiscal year.

History.—s. 1, ch. 83-266; s. 31, ch. 85-349; s. 5, ch. 98-279; s. 18, ch. 99-399.



215.197 - Federal Grants Trust Fund.

215.197 Federal Grants Trust Fund.—

(1) The Federal Grants Trust Fund is created within the Department of Revenue.

(2) The trust fund is established for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues from federal sources. Moneys to be credited to the trust fund shall consist of grants and funding from the Federal Government, interest earnings, and cash advances from other trust funds. Funds shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

History.—s. 1, ch. 2007-16; s. 2, ch. 2011-27.



215.198 - Operating Trust Fund.

215.198 Operating Trust Fund.—

(1) The Operating Trust Fund is created within the Department of Revenue.

(2) The fund is established for use as a depository for funds to be used for program operations funded by program revenues. Funds shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

History.—s. 1, ch. 2007-15; s. 2, ch. 2011-28; s. 23, ch. 2012-5.



215.199 - Audit and Warrant Clearing Trust Fund.

215.199 Audit and Warrant Clearing Trust Fund.—

(1) The Audit and Warrant Clearing Trust Fund is created within the Department of Revenue.

(2) The fund is established for use as a depository for audit receipts, warrant receipts, and governmental leasehold receipts and for subsequent distributions to appropriate entities and accounts.

History.—s. 1, ch. 2007-24; s. 2, ch. 2010-13.



215.20 - Certain income and certain trust funds to contribute to the General Revenue Fund.

215.20 Certain income and certain trust funds to contribute to the General Revenue Fund.—

(1) A service charge of 8 percent, representing the estimated pro rata share of the cost of general government paid from the General Revenue Fund, is hereby appropriated from all income of a revenue nature deposited in all trust funds except those enumerated in s. 215.22. Income of a revenue nature shall include all earnings received or credited by such trust funds, including the interest or benefit received from the investment of the principal of such trust funds as may be permitted by law. This provision shall be construed in favor of the General Revenue Fund in each instance. All such appropriations shall be deposited in the General Revenue Fund.

(2) Notwithstanding the provisions of subsection (1), the trust funds of the Department of Citrus and the Department of Agriculture and Consumer Services, including funds collected in the General Inspection Trust Fund for marketing orders and in the Florida Citrus Advertising Trust Fund, shall be subject to a 4 percent service charge, which is hereby appropriated to the General Revenue Fund. This subsection does not apply to the Citrus Inspection Trust Fund, the Florida Forever Program Trust Fund, the Market Improvements Working Capital Trust Fund, the Pest Control Trust Fund, the Plant Industry Trust Fund, or other funds collected in the General Inspection Trust Fund in the Department of Agriculture and Consumer Services.

(3) Subsection (1) does not prohibit the applicability of s. 215.24 should the Governor determine that for the reasons mentioned in s. 215.24 the money or trust funds should be exempt herefrom, as it is the purpose of this law to exempt income from its force and effect when, by the operation of this law, federal matching funds or contributions or private grants to any trust fund would be lost to the state.

(4) There is appropriated from the proper respective trust funds from time to time such sums as may be necessary to pay to the General Revenue Fund the service charges imposed by this section.

History.—s. 2, ch. 20890, 1941; s. 1, ch. 61-493; s. 1, ch. 63-567; s. 1, ch. 83-339; s. 10, ch. 90-110; s. 75, ch. 90-132; s. 103, ch. 91-112; s. 86, ch. 92-33; ss. 24, 59, ch. 93-120; s. 1, ch. 94-167; s. 9, ch. 95-250; s. 61, ch. 95-280; s. 128, ch. 95-417; s. 11, ch. 96-321; s. 35, ch. 96-418; s. 170, ch. 98-166; s. 70, ch. 99-255; s. 21, ch. 2001-56; s. 4, ch. 2001-225; s. 2, ch. 2002-46; s. 920, ch. 2002-387; ss. 60, 61, ch. 2002-402; ss. 199, 200, ch. 2003-261; s. 1, ch. 2003-400; s. 20, ch. 2004-234; s. 18, ch. 2005-2; s. 4, ch. 2006-79; s. 4, ch. 2006-162; s. 3, ch. 2007-14; s. 4, ch. 2008-9; s. 13, ch. 2008-240; s. 191, ch. 2008-247; s. 3, ch. 2009-71; s. 1, ch. 2009-78; s. 11, ch. 2015-229.



215.211 - Service charge; elimination or reduction for specified proceeds.

1215.211 Service charge; elimination or reduction for specified proceeds.—

(1) Notwithstanding the provisions of s. 215.20(1) and former s. 215.20(3), the service charge provided in s. 215.20(1) and former s. 215.20(3), which is deducted from the proceeds of the taxes distributed under ss. 206.606(1), 207.026, 212.0501(6), and 319.32(5), shall be eliminated beginning July 1, 2000.

(2) Notwithstanding the provisions of s. 215.20(1) and former s. 215.20(3), the service charge provided in s. 215.20(1) and former s. 215.20(3), which is deducted from the proceeds of the taxes distributed under ss. 206.608 and 320.072(4), shall be eliminated beginning July 1, 2001.

(3) Notwithstanding the provisions of s. 215.20(1), the service charge provided in s. 215.20(1) may not be deducted from the proceeds of the local option fuel tax distributed under s. 336.025(1)(a).

(4) From the revenues derived from s. 336.025(1)(a), an amount equal to 7 percent of those revenues shall be deposited in the State Transportation Trust Fund and used to fund the County Incentive Grant Program and the Small County Outreach Program. Up to 20 percent of such funds shall be used for the purpose of implementing the Small County Outreach Program as provided in this act. Notwithstanding any other laws to the contrary, the requirements of ss. 339.135, 339.155, and 339.175 shall not apply to these funds and programs.

History.—ss. 2, 3, 5, ch. 2000-257; s. 4, ch. 2008-114; s. 34, ch. 2010-5.

1Note.—Section 22, ch. 2000-257, provides that “[n]otwithstanding any other law to the contrary the requirements of sections 206.46(3) and 206.606(2), Florida Statutes, shall not apply to any funding, programs, or other provisions contained in this act.”



215.22 - Certain income and certain trust funds exempt.

215.22 Certain income and certain trust funds exempt.—

(1) The following income of a revenue nature or the following trust funds shall be exempt from the appropriation required by s. 215.20(1):

(a) Student financial aid or prepaid tuition receipts.

(b) Trust funds administered by the Department of the Lottery.

(c) Departmental administrative assessments for administrative divisions.

(d) Funds charged by a state agency for services provided to another state agency, by a state agency for services provided to the judicial branch, or by the judicial branch for services provided to a state agency.

(e) State, agency, or political subdivision investments by the Chief Financial Officer.

(f) Retirement or employee benefit funds.

(g) Self-insurance programs administered by the Chief Financial Officer.

(h) Medicaid, Medicare, or third-party receipts for client custodial care.

(i) Bond proceeds or revenues dedicated for bond repayment, except for the Documentary Stamp Clearing Trust Fund administered by the Department of Revenue.

(j) Trust funds administered by the Department of Education.

(k) Trust funds administered by the Department of Transportation.

(l) The following trust funds administered by the Department of Agriculture and Consumer Services:

1. The Citrus Inspection Trust Fund.

2. The Florida Forever Program Trust Fund.

3. The Market Improvements Working Capital Trust Fund.

4. The Pest Control Trust Fund.

5. The Plant Industry Trust Fund.

(m) The Motor Vehicle License Clearing Trust Fund.

(n) The Solid Waste Management Trust Fund.

(o) The Communications Working Capital Trust Fund of the Department of Management Services.

(p) The Camp Blanding Management Trust Fund.

(q) That portion of the Highway Safety Operating Trust Fund funded by the motorcycle safety education fee collected pursuant to s. 320.08(1)(c).

(r) Tobacco Settlement Trust Funds administered by any agency.

(s) The Save Our Everglades Trust Fund.

(t) Voluntary contributions collected pursuant to s. 464.0195(3).

(u) Taxes imposed on slot machine revenues pursuant to s. 551.106(2).

(v) That portion of the fines to be disbursed to the Florida Network of Children’s Advocacy Centers, Inc., collected pursuant to s. 938.10.

(2) Moneys and income of a revenue nature shared with political subdivisions or received from taxes or fees authorized to be levied by any political subdivision, including moneys from service charges, fees, costs, and fines deposited into the Clerks of the Court Trust Fund within the Department of Revenue, shall be exempt from the deduction required by s. 215.20(1).

(3) In addition to the exemptions enumerated in subsections (1) and (2), the Executive Office of the Governor is authorized to exempt any income when, by the operation of this law and pursuant to s. 215.24, federal matching funds or contributions or private grants to any trust fund would be lost to the state.

(4) Notwithstanding the exemptions granted in subsections (1), (2), and (3), this section shall not exempt income of a revenue nature or any trust fund which was subject to the service charge pursuant to s. 215.20 on January 1, 1990.

History.—s. 4, ch. 20890, 1941; s. 2, ch. 61-493; s. 2, ch. 63-235; s. 1, ch. 63-249; s. 16, ch. 63-572; s. 2, ch. 63-496; ss. 1, 28-30, ch. 65-269; s. 4, ch. 65-337; ss. 32, 35, ch. 69-106; ss. 53, 60, 65, ch. 69-353; s. 1, ch. 69-394; s. 2, ch. 71-98; s. 45, ch. 71-355; ss. 2, 3, ch. 73-57; s. 2, ch. 75-184; s. 62, ch. 77-104; s. 3, ch. 79-36; s. 63, ch. 79-40; s. 7, ch. 80-95; s. 120, ch. 81-259; s. 33, ch. 83-3; s. 41, ch. 83-310; s. 2, ch. 83-339; s. 1, ch. 84-70; s. 8, ch. 84-80; s. 4, ch. 84-369; s. 6, ch. 86-159; ss. 9, 70, ch. 86-163; s. 28, ch. 86-269; s. 56, ch. 87-224; s. 20, ch. 88-129; s. 11, ch. 90-110; s. 76, ch. 90-132; s. 198, ch. 90-363; s. 6, ch. 90-364; s. 104, ch. 91-112; s. 9, ch. 92-142; s. 8, ch. 92-350; s. 2, ch. 94-167; s. 2, ch. 94-226; s. 67, ch. 96-418; s. 10, ch. 97-107; s. 1, ch. 98-90; s. 8, ch. 98-414; s. 1, ch. 2000-129; s. 3, ch. 2000-152; s. 46, ch. 2000-371; s. 1, ch. 2002-228; ss. 62, 63, ch. 2002-402; ss. 201, 202, ch. 2003-261; s. 2, ch. 2003-400; s. 3, ch. 2003-401; s. 6, ch. 2005-362; s. 8, ch. 2006-79; s. 7, ch. 2008-16; s. 3, ch. 2008-19; s. 2, ch. 2010-35; s. 14, ch. 2013-44.



215.23 - When contributions to be made.

215.23 When contributions to be made.—The deductions required by s. 215.20 shall be paid into the appropriate fund by the Chief Financial Officer for quarterly periods ending March 31, June 30, September 30, and December 31 of each year, and when so paid shall thereupon become a part of that fund to be accounted for and disbursed as provided by law.

History.—s. 5, ch. 20890, 1941; ss. 12, 35, ch. 69-106; s. 106, ch. 91-112; s. 203, ch. 2003-261.



215.24 - Exemptions where federal contributions or private grants.

215.24 Exemptions where federal contributions or private grants.—

(1) Should any state fund be the recipient of federal contributions or private grants, either by the matching of state funds or by a general donation to state funds, and the payment of moneys into the General Revenue Fund under s. 215.20 should cause such fund to lose federal or private assistance, the Governor shall certify to the Chief Financial Officer that said income is for that reason exempt from the force and effect of s. 215.20.

(2) Should it be determined by the Governor that by reason of payments already made into the General Revenue Fund by any fund under this law, such fund is subject to the loss of federal or private assistance, then the Governor shall certify to the Chief Financial Officer that the income from such assistance is exempt from the provisions of this law, and the Chief Financial Officer shall thereupon refund and pay over to such fund any amount previously paid into the General Revenue Fund from such income.

History.—s. 6, ch. 20890, 1941; s. 5, ch. 61-493; ss. 12, 35, ch. 69-106; s. 77, ch. 90-132; s. 3, ch. 94-167; s. 204, ch. 2003-261.



215.245 - Contracts with Federal Government; indemnification authorized in certain circumstances.

215.245 Contracts with Federal Government; indemnification authorized in certain circumstances.—The state and its political subdivisions, which are authorized to enter into cooperative agreements or otherwise contract or participate with the Federal Government in constructing water resources development projects under the jurisdiction of the Secretary of the Army, are authorized to agree in such contracts or participation agreements to indemnify and hold harmless the United States from damages due to the construction, operation, maintenance, repair, replacement, and rehabilitation of the projects and any state or local sponsor project-related betterments, except for damages due to the fault or negligence of the United States or its contractors; however, this section does not obligate the Legislature to provide future appropriations and does not abrogate the provisions of s. 45.062.

History.—s. 1, ch. 99-325.



215.25 - Manner of contributions; rules and regulations.

215.25 Manner of contributions; rules and regulations.—The Chief Financial Officer is authorized to ascertain and determine the manner in which the required amounts shall be deducted and paid and to adopt and effectuate such rules and procedure as may be necessary for carrying out the provisions of this law. Such rules and procedure shall be approved by the Executive Office of the Governor.

History.—s. 7, ch. 20890, 1941; ss. 2, 3, ch. 67-371; ss. 12, 31, 35, ch. 69-106; s. 95, ch. 79-190; s. 205, ch. 2003-261.



215.26 - Repayment of funds paid into State Treasury through error.

215.26 Repayment of funds paid into State Treasury through error.—

(1) The Chief Financial Officer may refund to the person who paid same, or his or her heirs, personal representatives, or assigns, any moneys paid into the State Treasury which constitute:

(a) An overpayment of any tax, license, or account due;

(b) A payment where no tax, license, or account is due; and

(c) Any payment made into the State Treasury in error;

and if any such payment has been credited to an appropriation, such appropriation shall at the time of making any such refund, be charged therewith. There are appropriated from the proper respective funds from time to time such sums as may be necessary for such refunds.

(2) Application for refunds as provided by this section must be filed with the Chief Financial Officer, except as otherwise provided in this subsection, within 3 years after the right to the refund has accrued or else the right is barred. Except as provided in chapter 198 and ss. 220.23 and 624.50921, an application for a refund of a tax enumerated in s. 72.011, which tax was paid after September 30, 1994, and before July 1, 1999, must be filed with the Chief Financial Officer within 5 years after the date the tax is paid, and within 3 years after the date the tax was paid for taxes paid on or after July 1, 1999. The Chief Financial Officer may delegate the authority to accept an application for refund to any state agency, or the judicial branch, vested by law with the responsibility for the collection of any tax, license, or account due. The application for refund must be on a form approved by the Chief Financial Officer and must be supplemented with additional proof the Chief Financial Officer deems necessary to establish the claim; provided, the claim is not otherwise barred under the laws of this state. Upon receipt of an application for refund, the judicial branch or the state agency to which the funds were paid shall make a determination of the amount due. If an application for refund is denied, in whole or in part, the judicial branch or such state agency shall notify the applicant stating the reasons therefor. Upon approval of an application for refund, the judicial branch or such state agency shall furnish the Chief Financial Officer with a properly executed voucher authorizing payment.

(3) No refund of moneys referred to in this section shall be made of an amount which is less than $1, except upon application.

(4) This section is the exclusive procedure and remedy for refund claims between individual funds and accounts in the State Treasury.

(5) When a taxpayer has pursued administrative remedies before the Department of Revenue pursuant to s. 213.21 and has failed to comply with the time limitations and conditions provided in ss. 72.011 and 120.80(14)(b), a claim of refund under subsection (1) shall be denied by the Chief Financial Officer. However, the Chief Financial Officer may entertain a claim for refund under this subsection when the taxpayer demonstrates that his or her failure to pursue remedies under chapter 72 was not due to neglect or for the purpose of delaying payment of lawfully imposed taxes and can demonstrate reasonable cause for such failure.

(6) A taxpayer may contest a denial of refund of tax, interest, or penalty paid under a section or chapter specified in s. 72.011(1) pursuant to the provisions of s. 72.011.

History.—s. 1, ch. 22008, 1943; s. 14, ch. 57-1; s. 1, ch. 57-18; s. 1, ch. 59-181; s. 1, ch. 63-271; s. 2, ch. 78-352; s. 28, ch. 83-339; s. 18, ch. 86-152; s. 3, ch. 91-112; s. 10, ch. 92-142; s. 10, ch. 94-314; ss. 26, 50, ch. 94-353; s. 1506, ch. 95-147; s. 43, ch. 96-410; s. 10, ch. 99-239; s. 206, ch. 2003-261; s. 21, ch. 2005-280.



215.28 - United States securities, purchase by state and county officers and employees; deductions from salary.

215.28 United States securities, purchase by state and county officers and employees; deductions from salary.—

(1) Upon the request in writing, signed by any officer or employee of the state, or of any county, of any other political subdivision or subordinate agency of the state or any county, or of the judicial branch, any officer or employee who acts as disbursing agent for the payment of salaries and wages is authorized and empowered to deduct from the salary or wages of such officer or employee, periodically, such sum as authorized by such written application, for the purchase of United States securities.

(2) The participation in such payroll deduction plan by any officer or employee shall be entirely voluntary at all times, and any officer or employee may from time to time increase or decrease the amount to be so deducted, or cancel his or her payroll deduction authorization, or change the form of registration for securities to be purchased.

(3) All deductions so made by any such disbursing authority shall be deposited in a trust account separate and apart from the funds of the state, county, or subordinate agency. Such account will be subject to withdrawal only for the purchase of United States securities on behalf of officers and employees, or for refunds to such persons in accordance with the provisions of this law. Whenever the sum of $18.75 or the purchase price of the security requested to be purchased is accumulated from deductions so made from the salaries or wages of an officer or employee, such disbursing agent shall arrange the purchase of the bond or security applied for and have it registered in the name or names requested in the deduction authorization. Securities so purchased will be delivered in such manner as may be convenient for the issuing agent and the purchaser. Any interest earned on moneys in such account while awaiting the accumulation of the purchase price of the security shall be transferred to the Florida Retirement System Trust Fund as reimbursement for administrative costs incurred by the Department of Management Services under this section.

(4) Upon request, the disbursing agent will advise the officer or employee of the amount accumulated in his or her account for the purchase of United States securities. A periodic statement showing amounts accumulated to the credit of the officer or employee need not be issued.

(5) When an officer or employee leaves the service of the state, county, or subordinate governmental agency, the payroll deduction authorization will be canceled automatically and any amount credited to the officer or employee’s account shall immediately be refunded and paid to the officer or employee entitled to receive the same. In case of the death of the officer or employee, the payroll deduction authorization will be canceled automatically and any amount to the credit of the officer or employee’s account will be paid immediately to the surviving spouse, children, or parents of the officer or employee, according to and as provided by ss. 222.15 and 222.16.

(6) The disbursing agent is authorized to promulgate such reasonable rules and regulations with reference to the handling of such payroll deduction plan as will promote the purposes thereof and as will most conveniently meet the facilities of the office of such disbursing agent.

History.—ss. 1-6, ch. 21794, 1943; s. 1, ch. 84-124; s. 11, ch. 92-142; s. 1145, ch. 95-147; s. 71, ch. 99-255.



215.31 - State funds; deposit in State Treasury.

215.31 State funds; deposit in State Treasury.—Revenue, including licenses, fees, imposts, or exactions collected or received under the authority of the laws of the state by each and every state official, office, employee, bureau, division, board, commission, institution, agency, or undertaking of the state or the judicial branch shall be promptly deposited in the State Treasury, and immediately credited to the appropriate fund as herein provided, properly accounted for by the Department of Financial Services as to source and no money shall be paid from the State Treasury except as appropriated and provided by the annual General Appropriations Act, or as otherwise provided by law.

History.—s. 2, ch. 22833, 1945; ss. 12, 35, ch. 69-106; s. 1, ch. 73-305; s. 13, ch. 92-142; s. 208, ch. 2003-261.



215.311 - State funds; exceptions.

215.311 State funds; exceptions.—The provisions of s. 215.31 shall not apply to funds collected by and under the direction and supervision of the Division of Blind Services of the Department of Education as provided under ss. 413.011, 413.041, and 413.051; however, nothing in this section shall be construed to except from the provisions of s. 215.31 any appropriations made by the state to the division.

History.—s. 1, ch. 29872, 1955; ss. 19, 35, ch. 69-106; s. 22, ch. 77-259; s. 4, ch. 95-327; s. 19, ch. 2002-22.



215.32 - State funds; segregation.

215.32 State funds; segregation.—

(1) All moneys received by the state shall be deposited in the State Treasury unless specifically provided otherwise by law and shall be deposited in and accounted for by the Chief Financial Officer within the following funds, which funds are hereby created and established:

(a) General Revenue Fund.

(b) Trust funds.

(c) Budget Stabilization Fund.

(2) The source and use of each of these funds shall be as follows:

(a) The General Revenue Fund shall consist of all moneys received by the state from every source whatsoever, except as provided in paragraphs (b) and (c). Such moneys shall be expended pursuant to General Revenue Fund appropriations acts, transferred as provided in paragraph (c), or maintained as unallocated general revenue. Unallocated general revenue shall be considered the working capital balance of the state and shall consist of moneys in the General Revenue Fund that are in excess of the amount needed to meet General Revenue Fund appropriations for the current fiscal year.

1(b)1. The trust funds shall consist of moneys received by the state which under law or under trust agreement are segregated for a purpose authorized by law. The state agency or branch of state government receiving or collecting such moneys is responsible for their proper expenditure as provided by law. Upon the request of the state agency or branch of state government responsible for the administration of the trust fund, the Chief Financial Officer may establish accounts within the trust fund at a level considered necessary for proper accountability. Once an account is established, the Chief Financial Officer may authorize payment from that account only upon determining that there is sufficient cash and releases at the level of the account.

2. In addition to other trust funds created by law, to the extent possible, each agency shall use the following trust funds as described in this subparagraph for day-to-day operations:

a. Operations or operating trust fund, for use as a depository for funds to be used for program operations funded by program revenues, with the exception of administrative activities when the operations or operating trust fund is a proprietary fund.

b. Operations and maintenance trust fund, for use as a depository for client services funded by third-party payors.

c. Administrative trust fund, for use as a depository for funds to be used for management activities that are departmental in nature and funded by indirect cost earnings and assessments against trust funds. Proprietary funds are excluded from the requirement of using an administrative trust fund.

d. Grants and donations trust fund, for use as a depository for funds to be used for allowable grant or donor agreement activities funded by restricted contractual revenue from private and public nonfederal sources.

e. Agency working capital trust fund, for use as a depository for funds to be used pursuant to s. 216.272.

f. Clearing funds trust fund, for use as a depository for funds to account for collections pending distribution to lawful recipients.

g. Federal grant trust fund, for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues from federal sources.

To the extent possible, each agency must adjust its internal accounting to use existing trust funds consistent with the requirements of this subparagraph. If an agency does not have trust funds listed in this subparagraph and cannot make such adjustment, the agency must recommend the creation of the necessary trust funds to the Legislature no later than the next scheduled review of the agency’s trust funds pursuant to s. 215.3206.

3. All such moneys are hereby appropriated to be expended in accordance with the law or trust agreement under which they were received, subject always to the provisions of chapter 216 relating to the appropriation of funds and to the applicable laws relating to the deposit or expenditure of moneys in the State Treasury.

4.a. Notwithstanding any provision of law restricting the use of trust funds to specific purposes, unappropriated cash balances from selected trust funds may be authorized by the Legislature for transfer to the Budget Stabilization Fund and General Revenue Fund in the General Appropriations Act.

b. This subparagraph does not apply to trust funds required by federal programs or mandates; trust funds established for bond covenants, indentures, or resolutions whose revenues are legally pledged by the state or public body to meet debt service or other financial requirements of any debt obligations of the state or any public body; the Division of Licensing Trust Fund in the Department of Agriculture and Consumer Services; the State Transportation Trust Fund; the trust fund containing the net annual proceeds from the Florida Education Lotteries; the Florida Retirement System Trust Fund; trust funds under the management of the State Board of Education or the Board of Governors of the State University System, where such trust funds are for auxiliary enterprises, self-insurance, and contracts, grants, and donations, as those terms are defined by general law; trust funds that serve as clearing funds or accounts for the Chief Financial Officer or state agencies; trust funds that account for assets held by the state in a trustee capacity as an agent or fiduciary for individuals, private organizations, or other governmental units; and other trust funds authorized by the State Constitution.

(c)1. The Budget Stabilization Fund shall consist of amounts equal to at least 5 percent of net revenue collections for the General Revenue Fund during the last completed fiscal year. The Budget Stabilization Fund’s principal balance shall not exceed an amount equal to 10 percent of the last completed fiscal year’s net revenue collections for the General Revenue Fund. As used in this paragraph, the term “last completed fiscal year” means the most recently completed fiscal year prior to the regular legislative session at which the Legislature considers the General Appropriations Act for the year in which the transfer to the Budget Stabilization Fund must be made under this paragraph.

2. By September 15 of each year, the Governor shall authorize the Chief Financial Officer to transfer, and the Chief Financial Officer shall transfer pursuant to appropriations made by law, to the Budget Stabilization Fund the amount of money needed for the balance of that fund to equal the amount specified in subparagraph 1., less any amounts expended and not restored. The moneys needed for this transfer may be appropriated by the Legislature from any funds.

3. Unless otherwise provided in this subparagraph, an expenditure from the Budget Stabilization Fund must be restored pursuant to a restoration schedule that provides for making five equal annual transfers from the General Revenue Fund, beginning in the third fiscal year following that in which the expenditure was made. For any Budget Stabilization Fund expenditure, the Legislature may establish by law a different restoration schedule and such change may be made at any time during the restoration period. Moneys are hereby appropriated for transfers pursuant to this subparagraph.

4. The Budget Stabilization Fund may be used as a revolving fund for transfers as provided in s. 215.18; however, any interest earned must be deposited in the General Revenue Fund.

History.—s. 3, ch. 22833, 1945; s. 1, ch. 59-91; s. 2, ch. 59-257; s. 1, ch. 61-119; s. 1, ch. 65-266; s. 3, ch. 65-420; ss. 2, 3, ch. 67-371; ss. 12, 31, 35, ch. 69-106; s. 1, ch. 73-196; ss. 1, 2, ch. 73-316; s. 1, ch. 77-352; s. 15, ch. 79-190; s. 2, ch. 80-114; s. 6, ch. 81-169; s. 2, ch. 81-231; s. 9, ch. 81-295; ss. 2, 25, ch. 83-49; s. 31, ch. 87-247; s. 8, ch. 87-331; s. 44, ch. 87-548; s. 47, ch. 89-356; s. 5, ch. 91-79; s. 1, ch. 91-109; s. 14, ch. 92-142; s. 1, ch. 93-159; s. 1146, ch. 95-147; s. 12, ch. 98-73; s. 83, ch. 99-2; s. 13, ch. 2000-169; s. 47, ch. 2000-371; s. 18, ch. 2001-256; s. 1, ch. 2001-375; s. 3, ch. 2001-380; s. 209, ch. 2003-261; s. 9, ch. 2003-400; s. 21, ch. 2004-234; s. 73, ch. 2004-269; s. 51, ch. 2005-71; s. 7, ch. 2005-152; s. 3, ch. 2007-119; s. 22, ch. 2007-217; s. 51, ch. 2008-153; s. 2, ch. 2009-2; s. 52, ch. 2009-82; s. 1, ch. 2010-2; s. 59, ch. 2010-153; ss. 65, 66, ch. 2011-47; ss. 42, 43, ch. 2012-119; ss. 41, 42, ch. 2013-41; ss. 55, 56, ch. 2014-53; ss. 77, 78, ch. 2015-222; ss. 116, 117, ch. 2016-62.

1Note.—

A. Section 116, ch. 2016-62, amended paragraph (2)(b) “[i]n order to implement the transfer of funds to the General Revenue Fund from trust funds in the 2016-2017 General Appropriations Act.”

B. Section 117, ch. 2016-62, provides that “[t]he amendment to s. 215.32(2)(b), Florida Statutes, as carried forward by this act from chapter 2011-47, Laws of Florida, expires July 1, 2017, and the text of that paragraph shall revert to that in existence on June 30, 2011, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, paragraph (2)(b), as amended by s. 117, ch. 2016-62, will read:

(b)1. The trust funds shall consist of moneys received by the state which under law or under trust agreement are segregated for a purpose authorized by law. The state agency or branch of state government receiving or collecting such moneys shall be responsible for their proper expenditure as provided by law. Upon the request of the state agency or branch of state government responsible for the administration of the trust fund, the Chief Financial Officer may establish accounts within the trust fund at a level considered necessary for proper accountability. Once an account is established within a trust fund, the Chief Financial Officer may authorize payment from that account only upon determining that there is sufficient cash and releases at the level of the account.

2. In addition to other trust funds created by law, to the extent possible, each agency shall use the following trust funds as described in this subparagraph for day-to-day operations:

a. Operations or operating trust fund, for use as a depository for funds to be used for program operations funded by program revenues, with the exception of administrative activities when the operations or operating trust fund is a proprietary fund.

b. Operations and maintenance trust fund, for use as a depository for client services funded by third-party payors.

c. Administrative trust fund, for use as a depository for funds to be used for management activities that are departmental in nature and funded by indirect cost earnings and assessments against trust funds. Proprietary funds are excluded from the requirement of using an administrative trust fund.

d. Grants and donations trust fund, for use as a depository for funds to be used for allowable grant or donor agreement activities funded by restricted contractual revenue from private and public nonfederal sources.

e. Agency working capital trust fund, for use as a depository for funds to be used pursuant to s. 216.272.

f. Clearing funds trust fund, for use as a depository for funds to account for collections pending distribution to lawful recipients.

g. Federal grant trust fund, for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues from federal sources.

To the extent possible, each agency must adjust its internal accounting to use existing trust funds consistent with the requirements of this subparagraph. If an agency does not have trust funds listed in this subparagraph and cannot make such adjustment, the agency must recommend the creation of the necessary trust funds to the Legislature no later than the next scheduled review of the agency’s trust funds pursuant to s. 215.3206.

3. All such moneys are hereby appropriated to be expended in accordance with the law or trust agreement under which they were received, subject always to the provisions of chapter 216 relating to the appropriation of funds and to the applicable laws relating to the deposit or expenditure of moneys in the State Treasury.

4.a. Notwithstanding any provision of law restricting the use of trust funds to specific purposes, unappropriated cash balances from selected trust funds may be authorized by the Legislature for transfer to the Budget Stabilization Fund and General Revenue Fund in the General Appropriations Act.

b. This subparagraph does not apply to trust funds required by federal programs or mandates; trust funds established for bond covenants, indentures, or resolutions whose revenues are legally pledged by the state or public body to meet debt service or other financial requirements of any debt obligations of the state or any public body; the Division of Licensing Trust Fund in the Department of Agriculture and Consumer Services; the State Transportation Trust Fund; the trust fund containing the net annual proceeds from the Florida Education Lotteries; the Florida Retirement System Trust Fund; trust funds under the management of the State Board of Education or the Board of Governors of the State University System, where such trust funds are for auxiliary enterprises, self-insurance, and contracts, grants, and donations, as those terms are defined by general law; trust funds that serve as clearing funds or accounts for the Chief Financial Officer or state agencies; trust funds that account for assets held by the state in a trustee capacity as an agent or fiduciary for individuals, private organizations, or other governmental units; and other trust funds authorized by the State Constitution.



215.3206 - Trust funds; termination or re-creation.

215.3206 Trust funds; termination or re-creation.—

(1) Prior to the regular session of the Legislature immediately preceding the date on which any executive or judicial branch trust fund is scheduled to be terminated, pursuant to the provisions of s. 19(f), Art. III of the State Constitution, or such earlier date as the Legislature may specify, the agency responsible for the administration of the trust fund and the Governor, for executive branch trust funds, or the Chief Justice, for judicial branch trust funds, shall recommend to the President of the Senate and the Speaker of the House of Representatives whether the trust fund should be allowed to terminate or should be re-created. Each recommendation shall be based on a review of the purpose and use of the trust fund and a determination of whether the trust fund will continue to be necessary. A recommendation to re-create the trust fund may include suggested modifications to the purpose, sources of receipts, and allowable expenditures for the trust fund. Recommendations from an agency or the Chief Justice shall be made as a part of the legislative budget request to the Legislature pursuant to s. 216.023. Recommendations from the Governor shall be made as part of the recommended budget presented to the Legislature pursuant to s. 216.162.

(2) If the trust fund is terminated and not immediately re-created, all cash balances and income of the trust fund shall be deposited into the General Revenue Fund. The agency or Chief Justice shall pay any outstanding debts of the trust fund as soon as practicable, and the Chief Financial Officer shall close out and remove the trust fund from the various state financial systems, using generally accepted accounting practices concerning warrants outstanding, assets, and liabilities. No appropriation or budget amendment shall be construed to authorize any encumbrance of funds from a trust fund after the date on which the trust fund is terminated or is judicially determined to be invalid.

(3) On or before September 1 of each year, the Chief Financial Officer shall submit to the Executive Office of the Governor, the President of the Senate, and the Speaker of the House of Representatives a list of trust funds that are scheduled to terminate within 12 months after that date and also, beginning September 1, 1996, a list of all trust funds that are exempt from automatic termination pursuant to the provisions of s. 19(f)(3), Art. III of the State Constitution, listing revenues of the trust funds by major revenue category for each of the last 4 fiscal years.

(4) For the purposes of this section, the Governor, Chief Justice, and agencies shall review the trust funds as they are identified by a classification scheme set out in the legislative budget request instructions pursuant to s. 216.023 consistent with the Department of Financial Services’ financial systems. The Governor, Chief Justice, and agencies may also conduct their review and make recommendations concerning accounts within such trust funds.

History.—s. 2, ch. 93-159; s. 5, ch. 97-259; s. 13, ch. 99-155; s. 210, ch. 2003-261; s. 10, ch. 2006-122.



215.3207 - Trust funds; establishment; criteria.

215.3207 Trust funds; establishment; criteria.—A trust fund may be created by law only by the Legislature and only if passed by a three-fifths vote of the membership of each house in a separate bill for that purpose only. Except for trust funds being re-created by the Legislature, each trust fund must be created by statutory language that specifies at least the following:

(1) The name of the trust fund.

(2) The agency or branch of state government responsible for administering the trust fund.

(3) The requirements or purposes that the trust fund is established to meet.

(4) The sources of moneys to be credited to the trust fund or specific sources of receipts to be deposited in the trust fund.

History.—s. 17, ch. 92-142; s. 3, ch. 93-159; s. 1, ch. 94-67.



215.3208 - Trust funds; legislative review.

215.3208 Trust funds; legislative review.—

(1) In order to implement s. 19(f), Art. III of the State Constitution, for the purpose of reviewing trust funds prior to their automatic termination pursuant to the provisions of s. 19(f)(2), Art. III of the State Constitution, the Legislature shall review all state trust funds at least once every 4 years. The schedule for such review may be included in the legislative budget instructions developed pursuant to the requirements of s. 216.023. The Legislature shall review trust funds as they are identified by a classification scheme set out in the legislative budget request instructions pursuant to s. 216.023 consistent with the Department of Financial Services’ financial systems. When a statutorily created trust fund that was in existence on November 4, 1992, has more than one fund code in the financial systems, the Legislature may treat it as a single trust fund for the purposes of this section. The Legislature may also conduct its review concerning accounts within such trust funds.

(2)(a) When the Legislature terminates a trust fund, the agency or branch of state government that administers the trust fund shall pay any outstanding debts or obligations of the trust fund as soon as practicable, and the Chief Financial Officer shall close out and remove the trust fund from the various state financial systems, using generally accepted accounting principles concerning assets, liabilities, and warrants outstanding.

(b) If the Legislature determines to terminate a trust fund, it may provide for the distribution of moneys in that trust fund. If such a distribution is not provided, the moneys remaining after all outstanding obligations of the trust fund are met shall be deposited in the General Revenue Fund.

History.—s. 4, ch. 93-159; s. 2, ch. 94-67; s. 55, ch. 94-356; s. 21, ch. 99-8; s. 14, ch. 99-155; s. 26, ch. 2000-158; s. 22, ch. 2000-210; s. 48, ch. 2000-371; s. 211, ch. 2003-261; s. 11, ch. 2006-122.



215.321 - Regulatory Trust Fund.

215.321 Regulatory Trust Fund.—All funds received pursuant to chapter 494, chapter 497, chapter 516, chapter 520, or part I of chapter 559 shall be deposited into the Regulatory Trust Fund.

History.—s. 1, ch. 72-174; s. 1, ch. 72-222; s. 44, ch. 79-164; s. 121, ch. 81-259; s. 54, ch. 91-245.



215.322 - Acceptance of credit cards, charge cards, debit cards, or electronic funds transfers by state agencies, units of local government, and the judicial branch.

215.322 Acceptance of credit cards, charge cards, debit cards, or electronic funds transfers by state agencies, units of local government, and the judicial branch.—

(1) It is the intent of the Legislature to encourage state agencies, the judicial branch, and units of local government to make their goods, services, and information more convenient to the public through the acceptance of payments by credit cards, charge cards, debit cards, or other means of electronic funds transfers to the maximum extent practicable when the benefits to the participating agency and the public substantiate the cost of accepting these types of payments.

(2) A state agency as defined in s. 216.011, or the judicial branch, may accept credit cards, charge cards, debit cards, or electronic funds transfers in payment for goods and services with the prior approval of the Chief Financial Officer. If the Internet or other related electronic methods are to be used as the collection medium, the Agency for State Technology shall review and recommend to the Chief Financial Officer whether to approve the request with regard to the process or procedure to be used.

(3) The Chief Financial Officer shall adopt rules governing the establishment and acceptance of credit cards, charge cards, debit cards, or electronic funds transfers by state agencies or the judicial branch, including, but not limited to, the following:

(a) Use of a standardized contract between the financial institution or other appropriate intermediaries and the agency or judicial branch which shall be developed by the Chief Financial Officer or approval by the Chief Financial Officer of a substitute agreement.

(b) Procedures that permit an agency or officer accepting payment by credit card, charge card, debit card, or electronic funds transfer to impose a convenience fee upon the person making the payment. However, the total amount of such convenience fees may not exceed the total cost to the state agency. A convenience fee is not refundable to the payor. However, this section does not permit the imposition of surcharges on any other credit card purchase in violation of s. 501.0117.

(c) All service fees payable pursuant to this section shall be invoiced and paid by state warrant or such other manner that is satisfactory to the Chief Financial Officer in accordance with the time periods specified in s. 215.422, if practicable.

(d) Submission of information to the Chief Financial Officer concerning the acceptance of credit cards, charge cards, debit cards, or electronic funds transfers by all state agencies or the judicial branch.

(e) A methodology for agencies to use when completing the cost-benefit analysis referred to in subsection (1). The methodology must consider all quantifiable cost reductions, other benefits to the agency, and the potential impact on general revenue. The methodology must also consider nonquantifiable benefits such as the convenience to individuals and businesses that would benefit from the ability to pay for state goods and services through the use of credit cards, charge cards, debit cards, or electronic funds transfers.

(4) The Chief Financial Officer may establish contracts with one or more financial institutions, credit card companies, or other entities that may lawfully provide such services, in a manner consistent with chapter 287, for processing credit card, charge card, debit card, or electronic funds transfer collections for deposit into the State Treasury or another qualified public depository. Any state agency, or the judicial branch, which accepts payment by credit card, charge card, debit card, or electronic funds transfer shall use at least one of the contractors established by the Chief Financial Officer, unless the state agency or judicial branch obtains authorization from the Chief Financial Officer to use another contractor that is more advantageous to the state agency or the judicial branch. The contracts may authorize a unit of local government to use the services upon the same terms and conditions for deposit of credit card, charge card, debit card, or electronic funds transfer transactions into its qualified public depositories.

(5) A unit of local government, including a municipality, special district, or board of county commissioners or other governing body of a county, a consolidated or metropolitan government, and any clerk of the circuit court, sheriff, property appraiser, tax collector, or supervisor of elections, is authorized to accept payment by use of credit cards, charge cards, bank debit cards, and electronic funds transfers for financial obligations that are owing to such unit of local government and to surcharge the person who uses a credit card, charge card, bank debit card, or electronic funds transfer in payment of taxes, license fees, tuition, fines, civil penalties, court-ordered payments, or court costs, or other statutorily prescribed revenues an amount sufficient to pay the service fee charges by the financial institution, vending service company, or credit card company for such services. A unit of local government shall verify both the validity of any credit card, charge card, bank debit card, or electronic funds transfer used pursuant to this subsection and the existence of appropriate credit with respect to the person using the card or transfer. The unit of local government does not incur any liability as a result of such verification or any subsequent action taken.

(6) Any action required to be performed by a state officer or agency pursuant to this section shall be performed within 10 working days after receipt of the request for approval or be deemed approved if not acted upon within that time.

(7) This section does not prohibit a state agency or the judicial branch from continuing to accept charge cards, debit cards, or electronic funds transfers pursuant to a contract that was lawfully entered into before the effective date of this act, unless specifically directed otherwise in the General Appropriations Act. However, such contract may not be extended or renewed after the effective date of this act unless such renewal and extension conforms to the requirements of this section.

(8) When deemed administratively necessary, a state agency, as defined in s. 216.011, or the judicial branch may adopt rules requiring that payments for goods, services, or anything of value be made by electronic means, including, but not limited to, credit cards, charge cards, debit cards, or electronic funds transfers. However, the rules may not conflict with any similar rules adopted by the Chief Financial Officer. The rules must provide a method to reasonably accommodate persons who, because of technological, financial, or other hardship, may not be able to make payment by electronic means.

(9) For payment programs in which credit cards, charge cards, or debit cards are accepted by state agencies, the judicial branch, or units of local government, the Chief Financial Officer, in consultation with the Agency for State Technology, may adopt rules to establish uniform security safeguards for cardholder data and to ensure compliance with the Payment Card Industry Data Security Standards.

History.—s. 1, ch. 83-332; s. 15, ch. 88-119; s. 53, ch. 90-360; s. 18, ch. 92-142; s. 1, ch. 92-300; s. 16, ch. 96-324; s. 69, ch. 96-406; s. 11, ch. 97-241; s. 30, ch. 2000-164; s. 212, ch. 2003-261; s. 3, ch. 2007-251; s. 2, ch. 2008-116; s. 7, ch. 2010-151; s. 24, ch. 2014-221.



215.34 - State funds; noncollectible items; procedure.

215.34 State funds; noncollectible items; procedure.—

(1) Any check, draft, or other order for the payment of money in payment of any licenses, fees, taxes, commissions, or charges of any sort authorized to be made under the laws of the state and deposited in the State Treasury as provided herein, which may be returned for any reason by the bank or other payor upon which same shall have been drawn shall be forthwith returned by the Chief Financial Officer for collection to the state officer, the state agency, or the entity of the judicial branch making the deposit. In such case, the Chief Financial Officer may issue a debit memorandum charging an account of the agency, officer, or entity of the judicial branch which originally received the payment. The original of the debit memorandum shall state the reason for the return of the check, draft, or other order and shall accompany the item being returned to the officer, agency, or entity of the judicial branch being charged. The officer, agency, or entity of the judicial branch receiving the charged-back item shall prepare a journal transfer which shall debit the charge against the fund or account to which the same shall have been originally credited. Such procedure for handling noncollectible items shall not be construed as paying funds out of the State Treasury without an appropriation, but shall be considered as an administrative procedure for the efficient handling of state records and accounts.

(2) Whenever a check, draft, or other order for the payment of money is returned by the Chief Financial Officer, or by a qualified public depository as defined in s. 280.02, to a state officer, a state agency, or the judicial branch for collection, the officer, agency, or judicial branch shall add to the amount due a service fee of $15 or 5 percent of the face amount of the check, draft, or order, whichever is greater. An agency or the judicial branch may adopt a rule which prescribes a lesser maximum service fee, which shall be added to the amount due for the dishonored check, draft, or other order tendered for a particular service, license, tax, fee, or other charge, but in no event shall the fee be less than $15. The service fee shall be in addition to all other penalties imposed by law, except that when other charges or penalties are imposed by an agency related to a noncollectible item, the amount of the service fee shall not exceed $150. Proceeds from this fee shall be deposited in the same fund as the collected item. Nothing in this section shall be construed as authorization to deposit moneys outside the State Treasury unless specifically authorized by law.

(3) When a county or municipal official or agency is acting for a state official or agency or the judicial branch in the collection of fees or other charges, the service fee collected under this section shall be retained by the collector of the fee.

History.—s. 5, ch. 22833, 1945; s. 1, ch. 75-56; s. 3, ch. 86-51; s. 5, ch. 87-331; s. 1, ch. 90-212; s. 19, ch. 92-142; s. 38, ch. 95-280; s. 213, ch. 2003-261.



215.35 - State funds; warrants and their issuance.

215.35 State funds; warrants and their issuance.—All warrants issued by the Chief Financial Officer shall be numbered in a manner that uniquely identifies each warrant for audit and reconciliation purposes. Each warrant shall state the name of the payee thereof and the amount allowed, and said warrant shall be stated in words at length. No warrant shall issue until same has been authorized by an appropriation made by law but such warrant need not state or set forth such authorization. The Chief Financial Officer shall register and maintain a record of each warrant in his or her office. The record shall show the funds, accounts, purposes, and departments involved in the issuance of each warrant. In those instances where the expenditure of funds of regulatory boards or commissions has been provided for by laws other than the annual appropriations bill, warrants shall be issued upon requisition to the Chief Financial Officer by the governing body of such board or commission.

History.—s. 6, ch. 22833, 1945; s. 1, ch. 73-305; s. 1147, ch. 95-147; s. 31, ch. 95-312; s. 214, ch. 2003-261; s. 12, ch. 2006-122.



215.36 - State funds; laws not repealed.

215.36 State funds; laws not repealed.—Nothing in ss. 215.31-215.32, 215.34-215.36 shall be construed as repealing ss. 215.20, 215.22 to 215.25, inclusive, or as affecting the proceeds of 2 cents per gallon of the total tax levied by state law upon gasoline and other like products of petroleum, now known as the “constitutional fuel tax,” and upon other fuels used to propel motor vehicles, placed in the State Treasury and divided and distributed as required by s. 16, Art. IX of the State Constitution of 1885 as adopted by the 1968 revised constitution or by s. 9, Art. XII of such revision.

History.—s. 7, ch. 22833, 1945; s. 18, ch. 69-216; s. 34, ch. 83-3; s. 129, ch. 95-417.



215.37 - Department of Business and Professional Regulation and the boards to be financed from fees collected; deposit of funds; service charge; appropriation.

215.37 Department of Business and Professional Regulation and the boards to be financed from fees collected; deposit of funds; service charge; appropriation.—

(1) All fees, licenses, and other charges assessed to practitioners of professions, as defined in chapter 455, by the Department of Business and Professional Regulation or a board within the department shall be collected by the department and shall be deposited in the State Treasury into the Professional Regulation Trust Fund to the credit of the department.

(2) The regulation of professions as defined in s. 455.01 by the department shall be financed solely from revenue collected by it from fees and other charges and deposited in the Professional Regulation Trust Fund, and all such revenue is hereby appropriated to the department. However, it is legislative intent that each profession shall operate within its anticipated fees.

(3) The department shall be charged a service charge pursuant to chapter 215 on funds deposited in the Professional Regulation Trust Fund.

(4) The department shall submit a balanced legislative budget for its regulation of professions, as defined in chapter 455, by division and operating budgets as required of all governmental subdivisions in chapters 215 and 216, to be based upon anticipated revenues. Prior to development of the department’s budget request to the Legislature, the department shall request that each board submit its proposed budget for the operation of the board, the board’s office, and other activities or expanded programs of the board for possible inclusion in the department’s budget request. Prior to submission of the department’s budget request to the Legislature, each board, at a regularly scheduled board meeting, shall review the proposed request related to its regulation of a profession, as defined in chapter 455, and either approve the proposed request or submit to the secretary written exceptions to the department’s proposed budget. Any board making such exceptions must specify its objections, the reasons for such exceptions, and proposed alternatives to the department’s request. The secretary shall consider all exceptions. When a majority of boards agree on an exception, the secretary shall make adjustments to the department’s budget request related to its regulation of professions, as defined in chapter 455, to reflect the majority position. If appropriate, the secretary shall file an exception on behalf of the department. The secretary shall submit to the Legislature the department’s amended budget request along with any unresolved exceptions.

(5) The department shall maintain separate accounts in the Professional Regulation Trust Fund, as provided in s. 455.219, for every profession within the department.

History.—s. 8, ch. 28115, s. 3, ch. 28231, 1953; s. 24, ch. 57-1; s. 13, ch. 59-1; s. 1, ch. 61-514; s. 12, ch. 63-195; s. 2, ch. 65-170; s. 4, ch. 65-295; s. 4, ch. 65-420; ss. 2, 3, ch. 67-371; ss. 6, 30, 31, 35, ch. 69-106; s. 16, ch. 69-353; s. 2, ch. 72-29; s. 1, ch. 72-304; s. 1, ch. 73-305; s. 64, ch. 73-333; s. 1, ch. 73-353; s. 9, ch. 75-201; s. 37, ch. 77-147; s. 15, ch. 78-140; s. 26, ch. 78-155; s. 2, ch. 78-253; s. 22, ch. 78-436; s. 4, ch. 79-36; s. 96, ch. 79-190; s. 78, ch. 83-217; s. 6, ch. 83-339; s. 2, ch. 92-149; s. 2, ch. 94-119; s. 23, ch. 94-218; s. 15, ch. 98-166; s. 3, ch. 2000-160; s. 2, ch. 2010-106.



215.405 - State agencies and the judicial branch authorized to collect costs of fingerprinting.

215.405 State agencies and the judicial branch authorized to collect costs of fingerprinting.—Any state agency, or the judicial branch, exercising regulatory authority and authorized to take fingerprints of persons within or seeking to come within such agency’s or the judicial branch’s regulatory power may collect from the person or entity on whose behalf the fingerprints were submitted the actual costs of processing such fingerprints including, but not limited to, any charges imposed by the Department of Law Enforcement or any agency or branch of the United States Government. This provision shall constitute express authority for state agencies and the judicial branch to collect the actual costs of processing the fingerprints either prior to or subsequent to the actual processing and shall supersede any other law to the contrary. To administer the provisions of this section, a state agency, or the judicial branch, electing to collect the cost of fingerprinting is empowered to promulgate and adopt rules to establish the amounts and the methods of payment needed to collect such costs. Collections made under these provisions shall be deposited with the Chief Financial Officer to an appropriate trust fund account to be designated by the Executive Office of the Governor.

History.—s. 1, ch. 82-149; s. 1, ch. 82-201; s. 20, ch. 92-142; s. 215, ch. 2003-261.



215.42 - Purchases from appropriations, proof of delivery.

215.42 Purchases from appropriations, proof of delivery.—The Chief Financial Officer may require proof, as he or she deems necessary, of delivery and receipt of purchases before honoring any voucher for payment from appropriations made in the General Appropriations Act or otherwise provided by law.

History.—s. 20, ch. 28115, s. 14, ch. 28231, 1953; s. 1148, ch. 95-147; s. 216, ch. 2003-261.



215.422 - Payments, warrants, and invoices; processing time limits; dispute resolution; agency or judicial branch compliance.

215.422 Payments, warrants, and invoices; processing time limits; dispute resolution; agency or judicial branch compliance.—

(1) An invoice submitted to an agency of the state or the judicial branch, required by law to be filed with the Chief Financial Officer, shall be recorded in the financial systems of the state, approved for payment by the agency or the judicial branch, and filed with the Chief Financial Officer not later than 20 days after receipt of the invoice and receipt, inspection, and approval of the goods or services, except that in the case of a bona fide dispute the invoice recorded in the financial systems of the state shall contain a statement of the dispute and authorize payment only in the amount not disputed. The Chief Financial Officer may establish dollar thresholds and other criteria for all invoices and may delegate to a state agency or the judicial branch responsibility for maintaining the official invoices and documents for invoices which do not exceed the thresholds or which meet the established criteria. Such records shall be maintained in accordance with the requirements established by the Secretary of State. The transmission of an approved invoice recorded in the financial systems of the state to the Chief Financial Officer shall constitute filing of a request for payment of invoices for which the Chief Financial Officer has delegated to an agency custody of official records. Approval and inspection of goods or services shall take no longer than 5 working days unless the bid specifications, purchase order, or contract specifies otherwise. If an invoice filed within the 20-day period is returned by the Department of Financial Services because of an error, it shall nevertheless be deemed timely filed. The 20-day filing requirement may be waived in whole or in part by the Department of Financial Services on a showing of exceptional circumstances in accordance with rules and regulations of the department. For the purposes of determining the receipt of invoice date, the agency or the judicial branch is deemed to receive an invoice on the date on which a proper invoice is first received at the place designated by the agency or the judicial branch. The agency or the judicial branch is deemed to receive an invoice on the date of the invoice if the agency or the judicial branch has failed to annotate the invoice with the date of receipt at the time the agency or the judicial branch actually received the invoice or failed at the time the order is placed or contract made to designate a specific location to which the invoice must be delivered.

(2) The Department of Financial Services shall approve payment of an invoice no later than 10 days after the agency’s filing of the approved invoice. However, this requirement may be waived in whole or in part by the Department of Financial Services on a showing of exceptional circumstances in accordance with rules and regulations of the department. If the 10-day period contains fewer than 6 working days, the Department of Financial Services shall be deemed in compliance with this subsection if the payment is approved within 6 working days without regard to the actual number of calendar days.

(3)(a) Each agency of the state or the judicial branch which is required by law to file invoices with the Chief Financial Officer shall keep a record of the date of receipt of the invoice; dates of receipt, inspection, and approval of the goods or services; date of filing of the approved invoice; and date of issuance of the warrant in payment thereof. If the invoice is not filed or the warrant is not issued within the time required, an explanation in writing by the agency head or the Chief Justice shall be submitted to the Department of Financial Services in a manner prescribed by it. Agencies and the judicial branch shall continue to deliver or mail state payments promptly.

(b) If a warrant in payment of an invoice is not issued within 40 days after receipt of the invoice and receipt, inspection, and approval of the goods and services, the agency or judicial branch shall pay to the vendor, in addition to the amount of the invoice, interest at a rate as established pursuant to s. 55.03(1) on the unpaid balance from the expiration of such 40-day period until such time as the warrant is issued to the vendor. Such interest shall be added to the invoice at the time of submission to the Chief Financial Officer for payment whenever possible. If addition of the interest penalty is not possible, the agency or judicial branch shall pay the interest penalty payment within 15 days after issuing the warrant. The provisions of this paragraph apply only to undisputed amounts for which payment has been authorized. Disputes shall be resolved in accordance with rules developed and adopted by the Chief Justice for the judicial branch, and rules adopted by the Department of Financial Services or in a formal administrative proceeding before an administrative law judge of the Division of Administrative Hearings for state agencies, provided that, for the purposes of ss. 120.569 and 120.57(1), no party to a dispute involving less than $1,000 in interest penalties shall be deemed to be substantially affected by the dispute or to have a substantial interest in the decision resolving the dispute. In the case of an error on the part of the vendor, the 40-day period shall begin to run upon receipt by the agency or the judicial branch of a corrected invoice or other remedy of the error. For purposes of this section, the nonsubmittal of the appropriate federal taxpayer identification documentation to the Department of Financial Services by the vendor will be deemed an error on the part of the vendor, and the vendor will be required to submit the appropriate federal taxpayer documentation in order to remedy the error. The provisions of this paragraph do not apply when the filing requirement under subsection (1) or subsection (2) has been waived in whole by the Department of Financial Services. The various state agencies and the judicial branch shall be responsible for initiating the penalty payments required by this subsection and shall use this subsection as authority to make such payments. The budget request submitted to the Legislature shall specifically disclose the amount of any interest paid by any agency or the judicial branch pursuant to this subsection. The temporary unavailability of funds to make a timely payment due for goods or services does not relieve an agency or the judicial branch from the obligation to pay interest penalties under this section.

(c) An agency or the judicial branch may make partial payments to a contractor upon partial delivery of goods or services or upon partial completion of construction when a request for such partial payment is made by the contractor and approved by the agency. Provisions of this section and rules of the Department of Financial Services shall apply to partial payments in the same manner as they apply to full payments.

(4) If the terms of the invoice provide a discount for payment in less than 30 days, agencies of the state and the judicial branch shall preferentially process it and use all diligence to obtain the saving by compliance with the invoice terms.

(5) All purchasing agreements between a state agency or the judicial branch and a vendor, applicable to this section, shall include a statement of the vendor’s rights and the state’s responsibilities under this section. The vendor’s rights shall include being provided with the telephone number of the vendor ombudsman within the Department of Financial Services, which information shall also be placed on all agency or judicial branch purchase orders.

(6) The Department of Financial Services shall monitor each agency’s and the judicial branch’s compliance with the time limits and interest penalty provisions of this section. The department shall provide a report to an agency or to the judicial branch if the department determines that the agency or the judicial branch has failed to maintain an acceptable rate of compliance with the time limits and interest penalty provisions of this section. The department shall establish criteria for determining acceptable rates of compliance. The report shall also include a list of late invoices or payments, the amount of interest owed or paid, and any corrective actions recommended. The department shall perform monitoring responsibilities, pursuant to this section, using the Department of Financial Services’ financial systems provided in s. 215.94. Each agency and the judicial branch shall be responsible for the accuracy of information entered into the Department of Management Services’ procurement system and the Department of Financial Services’ financial systems for use in this monitoring.

(7) There is created a vendor ombudsman within the Department of Financial Services who shall be responsible for the following functions:

(a) Performing the duties of the department pursuant to subsection (6).

(b) Reviewing requests for waivers due to exceptional circumstances.

(c) Disseminating information relative to the prompt payment policies of this state and assisting vendors in receiving their payments in a timely manner.

(d) Performing such other duties as determined by the department.

(8) The Department of Financial Services is authorized and directed to adopt and promulgate rules and regulations to implement this section and for resolution of disputes involving amounts of less than $1,000 in interest penalties for state agencies. No agency or the judicial branch shall adopt any rule or policy that is inconsistent with this section or the Department of Financial Services’ rules or policies.

(9) Each agency and the judicial branch shall include in the official position description of every officer or employee who is responsible for the approval or processing of vendors’ invoices or distribution of warrants to vendors that the requirements of this section are mandatory.

(10) Persistent failure to comply with this section by any agency of the state or the judicial branch shall constitute good cause for discharge of employees duly found responsible, or predominantly responsible, for failure to comply.

(11) Travel and other reimbursements to state officers and employees must be the same as payments to vendors under this section, except payment of Class C travel subsistence. Class C travel subsistence shall be paid in accordance with the schedule established by the Chief Financial Officer pursuant to s. 112.061(5)(b). This section does not apply to payments made to state agencies, the judicial branch, or the legislative branch.

(12) In the event that a state agency or the judicial branch contracts with a third party, uses a revolving fund, or pays from a local bank account to process and pay invoices for goods or services, all requirements for financial obligations and time processing set forth in this section shall be applicable and the state agency or the judicial branch shall be responsible for paying vendors the interest assessed for untimely payment. The state agency or the judicial branch may, through its contract with a third party, require the third party to pay interest from the third party’s funds.

(13) Notwithstanding the provisions of subsections (3) and (12), in order to alleviate any hardship that may be caused to a health care provider as a result of delay in receiving reimbursement for services, any payment or payments for hospital, medical, or other health care services which are to be reimbursed by a state agency or the judicial branch, either directly or indirectly, shall be made to the health care provider not more than 35 days from the date eligibility for payment of such claim is determined. If payment is not issued to a health care provider within 35 days after the date eligibility for payment of the claim is determined, the state agency or the judicial branch shall pay the health care provider interest at a rate of 1 percent per month calculated on a calendar day basis on the unpaid balance from the expiration of such 35-day period until such time as payment is made to the health care provider, unless a waiver in whole has been granted by the Department of Financial Services pursuant to subsection (1) or subsection (2).

(14) The Chief Financial Officer may adopt rules to authorize advance payments for goods and services, including, but not limited to, maintenance agreements and subscriptions. Such rules shall provide objective criteria for determining when it is in the best interest of the state to make payments in advance and shall also provide for adequate protection to ensure that such goods or services will be provided.

(15) Nothing contained in this section shall be construed to be an appropriation. Any interest which becomes due and owing pursuant to this section shall only be payable from the appropriation charged for such goods or services.

(16) Notwithstanding the provisions of s. 24.120(3), applicable to warrants issued for payment of invoices submitted by the Department of the Lottery, the Chief Financial Officer may, by written agreement with the Department of the Lottery, establish a shorter time requirement than the 10 days provided in subsection (2) for warrants issued for payment. Pursuant to such written agreement, the Department of the Lottery shall reimburse the Chief Financial Officer for costs associated with processing invoices under the agreement.

History.—s. 1, ch. 74-7; s. 1, ch. 77-174; s. 1, ch. 78-352; s. 3, ch. 79-106; s. 2, ch. 83-332; s. 8, ch. 85-104; s. 57, ch. 87-224; s. 1, ch. 89-200; s. 3, ch. 91-162; s. 21, ch. 92-142; s. 149, ch. 92-279; s. 55, ch. 92-326; s. 9, ch. 94-239; s. 1507, ch. 95-147; s. 32, ch. 95-312; s. 6, ch. 96-310; s. 44, ch. 96-410; s. 8, ch. 99-155; s. 19, ch. 99-399; s. 217, ch. 2003-261; s. 13, ch. 2006-122.



215.425 - Extra compensation claims prohibited; bonuses; severance pay.

215.425 Extra compensation claims prohibited; bonuses; severance pay.—

(1) No extra compensation shall be made to any officer, agent, employee, or contractor after the service has been rendered or the contract made; nor shall any money be appropriated or paid on any claim the subject matter of which has not been provided for by preexisting laws, unless such compensation or claim is allowed by a law enacted by two-thirds of the members elected to each house of the Legislature. However, when adopting salary schedules for a fiscal year, a district school board or community college district board of trustees may apply the schedule for payment of all services rendered subsequent to July 1 of that fiscal year.

(2) This section does not apply to:

(a) A bonus or severance pay that is paid wholly from nontax revenues and nonstate-appropriated funds, the payment and receipt of which does not otherwise violate part III of chapter 112, and which is paid to an officer, agent, employee, or contractor of a public hospital that is operated by a county or a special district; or

(b) A clothing and maintenance allowance given to plainclothes deputies pursuant to s. 30.49.

(3) Any policy, ordinance, rule, or resolution designed to implement a bonus scheme must:

(a) Base the award of a bonus on work performance;

(b) Describe the performance standards and evaluation process by which a bonus will be awarded;

(c) Notify all employees of the policy, ordinance, rule, or resolution before the beginning of the evaluation period on which a bonus will be based; and

(d) Consider all employees for the bonus.

(4)(a) On or after July 1, 2011, a unit of government that enters into a contract or employment agreement, or renewal or renegotiation of an existing contract or employment agreement, that contains a provision for severance pay with an officer, agent, employee, or contractor must include the following provisions in the contract:

1. A requirement that severance pay provided may not exceed an amount greater than 20 weeks of compensation.

2. A prohibition of provision of severance pay when the officer, agent, employee, or contractor has been fired for misconduct, as defined in s. 443.036(29), by the unit of government.

(b) On or after July 1, 2011, an officer, agent, employee, or contractor may receive severance pay that is not provided for in a contract or employment agreement if the severance pay represents the settlement of an employment dispute. Such severance pay may not exceed an amount greater than 6 weeks of compensation. The settlement may not include provisions that limit the ability of any party to the settlement to discuss the dispute or settlement.

(c) This subsection does not create an entitlement to severance pay in the absence of its authorization.

(d) As used in this subsection, the term “severance pay” means the actual or constructive compensation, including salary, benefits, or perquisites, for employment services yet to be rendered which is provided to an employee who has recently been or is about to be terminated. The term does not include compensation for:

1. Earned and accrued annual, sick, compensatory, or administrative leave;

2. Early retirement under provisions established in an actuarially funded pension plan subject to part VII of chapter 112; or

3. Any subsidy for the cost of a group insurance plan available to an employee upon normal or disability retirement that is by policy available to all employees of the unit of government pursuant to the unit’s health insurance plan. This subparagraph may not be construed to limit the ability of a unit of government to reduce or eliminate such subsidies.

(5) Any agreement or contract, executed on or after July 1, 2011, which involves extra compensation between a unit of government and an officer, agent, employee, or contractor may not include provisions that limit the ability of any party to the agreement or contract to discuss the agreement or contract.

History.—Formerly s. 11, Art. XVI of the Constitution of 1885, as amended; converted to statutory law by s. 10, Art. XII of the Constitution as revised in 1968; s. 27, ch. 79-190; s. 1, ch. 80-114; s. 35, ch. 84-336; s. 3, ch. 92-90; s. 83, ch. 92-279; s. 55, ch. 92-326; s. 2, ch. 95-169; s. 5, ch. 98-320; s. 8, ch. 99-259; s. 1, ch. 2011-143; s. 24, ch. 2012-5; s. 44, ch. 2014-218.



215.43 - Public bonds, notes, and other securities.

215.43 Public bonds, notes, and other securities.—

(1) DEFINITIONS.—As used in this section, the following words and term shall have the following meanings:

(a) The word “unit” shall mean any department, board, commission or other agency of Florida, or any county, city, town, village, district or any other political subdivision of the state, heretofore or hereafter created or established, or any board, commission, authority or other public agency or instrumentality which is now or may hereafter be authorized by law to issue bonds.

(b) The term “governing body” shall mean the officer or officers, or the department, board, body, council, commission, authority or other agency which is authorized by law to take the proceedings which are required to authorize or to provide for the issuance of bonds.

(c) The word “bonds” shall include all bonds, notes, certificates and other similar obligations and securities of a unit whether payable in whole or in part from the proceeds of ad valorem taxes, revenues or any other source.

(2) EXECUTION OF PUBLIC SECURITIES.—

(a) Any bonds heretofore or hereafter authorized to be issued by any unit under the provisions of any general, special or local law heretofore or hereafter enacted and any interest coupons attached thereto may, if so authorized by the governing body of such unit, bear or be executed with the facsimile signature of any official authorized by such law to sign or to execute such bonds or coupons; provided, however, that each such bond shall be manually signed by at least one official of such unit. In case any such law shall provide for the sealing of such bonds with the official or corporate seal of such unit or of its governing body or any official thereof, a facsimile of such seal may be imprinted on the bonds if so authorized by the governing body of such unit, and it shall not be necessary in such case to impress such seal physically upon such bonds.

(b) In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he or she had remained in office until such delivery, and any bond may bear the facsimile signature of, or may be signed by, such persons as at the actual time of the execution of such bond shall be the proper officers to sign such bond although at the date of such bond such persons may not have been such officers.

History.—ss. 1, 2, ch. 57-763; s. 1149, ch. 95-147.



215.431 - Issuance of bond anticipation notes.

215.431 Issuance of bond anticipation notes.—

(1) Each of the counties, school boards, districts, authorities, municipalities, and agencies of municipalities in the state shall have power, at any time and from time to time after the issuance of bonds thereof shall have been authorized, whether such bonds be general, special, revenue or other obligations of such county, school board, district, authority, municipality, or agency of a municipality, and, if the approval of such bonds at an election is required after the holding of such election, to borrow money for the purposes for which such bonds are to be issued in anticipation of the receipt of the proceeds of the sale of such bonds and within the authorized maximum amount of such bond issue. Any such loan shall be paid within 5 years after the date on which the bond anticipation notes shall have been issued or, if such bonds shall have been approved at an election, within 5 years after the date on which such election shall have been held. Bond anticipation notes shall be issued for all moneys borrowed under the provisions of this law, and such notes may be renewed from time to time; but all such notes shall mature within the time above limited for the payment of the original loan. Such notes shall be authorized by resolution of the governing body of the issuer and shall be in such denomination or denominations, shall bear interest at such rate or rates not exceeding the maximum rate permitted by law or by the resolution or ordinance authorizing the issuance of the bonds, whichever shall be the lesser, shall be in such form, and shall be executed in such manner, all as such governing body shall prescribe. Such notes may be sold at either public or private sale; or, if such notes shall be renewal notes, they may be exchanged for notes then outstanding on such terms as the governing body shall determine. The governing body may, in its discretion, retire any such notes by means of current revenues, in lieu of retiring them by means of bonds; however, before the retirement of such notes by any means other than the issuance of bonds, it shall amend or repeal the resolution or ordinance authorizing the issuance of the bonds in anticipation of the proceeds of the sale of which such notes shall have been issued so as to reduce the authorized amount of the bond issue by the amount of the notes so retired. Such amendatory or repealing resolution or ordinance shall take effect upon its passage and need not be published. All powers and rights conferred by this law shall be in addition to and supplemental to those conferred by any other general or special law and shall be liberally construed to effectuate the purposes hereof.

(2) Chapter 80-42, Laws of Florida, shall be applicable to any bond anticipation notes heretofore issued and now outstanding or authorized but unissued upon July 1, 1980, as well as any bond anticipation notes authorized and issued after July 1, 1980.

History.—s. 1, ch. 59-127; ss. 1, 2, ch. 80-42; s. 122, ch. 81-259.



215.44 - Board of Administration; powers and duties in relation to investment of trust funds.

215.44 Board of Administration; powers and duties in relation to investment of trust funds.—

(1) Except when otherwise specifically provided by the State Constitution and subject to any limitations of the trust agreement relating to a trust fund, the Board of Administration, sometimes referred to in this chapter as “board” or “Trustees of the State Board of Administration,” composed of the Governor as chair, the Chief Financial Officer, and the Attorney General, shall invest all the funds in the System Trust Fund, as defined in s. 121.021(36), and all other funds specifically required by law to be invested by the board pursuant to ss. 215.44-215.53 to the fullest extent that is consistent with the cash requirements, trust agreement, and investment objectives of the fund. Notwithstanding any other law to the contrary, the State Board of Administration may invest any funds of any state agency, any state university or college, any unit of local government, or any direct-support organization thereof pursuant to the terms of a trust agreement with the head of the state agency or the governing body of the state university or college, unit of local government, or direct-support organization thereof, and may invest such funds in the Local Government Surplus Funds Trust Fund created by s. 218.405 without a trust agreement upon completion of enrollment materials provided by the board. The board shall approve the undertaking of investments subject to a trust agreement before execution of such trust agreement by the State Board of Administration. The funds and the earnings therefrom are exempt from the service charge imposed by s. 215.20. As used in this subsection, the term “state agency” has the same meaning as that provided in s. 216.011, and the terms “governing body” and “unit of local government” have the same meaning as that provided in s. 218.403.

(2)(a) The board shall have the power to make purchases, sales, exchanges, investments, and reinvestments for and on behalf of the funds referred to in subsection (1), and it shall be the duty of the board to see that moneys invested under the provisions of ss. 215.44-215.53 are at all times handled in the best interests of the state.

(b) In exercising investment authority pursuant to s. 215.47, the board may retain investment advisers or managers, or both, external to in-house staff, to assist the board in carrying out the power specified in paragraph (a).

(c) The board shall create an audit committee to assist the board in fulfilling its oversight responsibilities. The committee shall consist of three members appointed by the board. Members shall be appointed for 4-year terms. A vacancy shall be filled for the remainder of the unexpired term. The committee shall annually elect a chair and vice chair from its membership. A member may not be elected to consecutive terms as chair or vice chair. Persons appointed to the audit committee must have relevant knowledge and expertise as determined by the board. The audit committee shall serve as an independent and objective party to monitor processes for financial reporting, internal controls and risk assessment, audit processes, and compliance with laws, rules, and regulations. The audit committee shall direct the efforts of the board’s independent external auditors and the board’s internal audit staff. The committee shall periodically, but not less than quarterly, report to the board and the executive director of the board.

(d) The board shall produce a set of financial statements for the Florida Retirement System on an annual basis, which shall be reported to the Legislature and audited by a commercial independent third-party audit firm.

(e) The board shall meet at least quarterly and shall receive reports from the audit committee, the investment advisory committee, the inspector general, the general counsel, the executive director, and such other persons or entities as the board may require about the financial status, operations, and investment activities of the board.

(3) Notwithstanding any law to the contrary, all investments made by the State Board of Administration pursuant to ss. 215.44-215.53 shall be subject to the restrictions and limitations contained in s. 215.47, except that investments made by the State Board of Administration under a trust agreement pursuant to subsection (1) shall be subject only to the restrictions and limitations contained in the trust agreement.

(4) The board shall prepare and approve an operating budget each fiscal year consistent with the provisions of chapter 216. The approved operating budget shall be submitted to the legislative appropriation committees and the Executive Office of the Governor prior to July 1 of each year.

(5) On or before January 1 of each year, the board shall provide to the Legislature a report including the following items for each fund which, by law, has been entrusted to the board for investment:

(a) A schedule of the annual beginning and ending asset values and changes and sources of changes in the asset value of:

1. Each fund managed by the board; and

2. Each asset class and portfolio within the Florida Retirement System Trust Fund.

(b) A description of the investment policy for each fund, and changes in investment policy for each fund since the previous annual report.

(c) A description of compliance with investment strategy for each fund.

(d) A description of the risks inherent in investing in financial instruments of the major asset classes held in the fund.

(e) A summary of the type and amount of technology and growth investments held by each fund.

(f) Other information deemed of interest by the executive director of the board.

(6) The Office of Program Policy Analysis and Government Accountability shall examine the board’s management of investments every 2 years. The Office of Program Policy Analysis and Government Accountability shall submit such reports to the board, the President of the Senate, and the Speaker of the House of Representatives and their designees.

(7) Investment and debt purchasing procedures and contracts of funds held in trust by the State Board of Administration, whether directly or incidentally related to the investment or debt transactions, are exempt from the provisions of chapter 287.

(8) In connection with any investment pursuant to s. 215.47, the State Board of Administration may enter into an indemnification agreement provided that, under any such agreement, the liability of the State Board of Administration is limited to the amount of its investment and the State Board of Administration is not obligated to indemnify against loss caused by the negligence or fault of the person seeking indemnification.

History.—ss. 1, 2, ch. 57-353; ss. 1, 10, ch. 67-354; s. 46, ch. 71-355; s. 1, ch. 77-270; s. 97, ch. 79-190; s. 2, ch. 81-295; ss. 1, 2, ch. 83-270; s. 3, ch. 83-332; s. 7, ch. 83-339; s. 52, ch. 86-152; s. 1, ch. 86-236; s. 1, ch. 89-299; s. 25, ch. 91-244; s. 4, ch. 93-162; s. 1150, ch. 95-147; s. 4, ch. 96-177; s. 70, ch. 96-406; s. 1, ch. 98-47; s. 54, ch. 2001-266; s. 9, ch. 2003-6; s. 1, ch. 2006-163; s. 2, ch. 2008-31; s. 6, ch. 2010-180; s. 1, ch. 2011-100; s. 1, ch. 2011-101.



215.4401 - Board of Administration; public record exemptions.

215.4401 Board of Administration; public record exemptions.—

(1) In order to effectively and efficiently administer the real estate investment program of the State Board of Administration, the Legislature finds a public necessity in protecting specified records of the board. Accordingly, records and information relating to acquiring, hypothecating, or disposing of real property or related personal property or mortgage interests in same, as well as interest in collective real estate investment funds, publicly traded securities, or private placement investments, are confidential and exempt from s. 119.07(1) in order to protect proprietary information requisite to the board’s ability to transact arms length negotiations necessary to successfully compete in the real estate investment market. All reports and documents relating to value, offers, counteroffers, or negotiations are confidential and exempt from s. 119.07(1) until closing is complete and all funds have been disbursed. Reports and documents relating to tenants, leases, contracts, rent rolls, and negotiations in progress are confidential and exempt from the provisions of s. 119.07(1) until the executive director determines that releasing such information would not be detrimental to the interests of the board and would not cause a conflict with the fiduciary responsibilities of the State Board of Administration.

(2) In order to effectively and efficiently administer the investment programs of the board, the Legislature finds a public necessity in protecting records other than those described in subsection (1). Accordingly, records and other information relating to investments made by the board pursuant to its constitutional and statutory investment duties and responsibilities are confidential and exempt from s. 119.07(1) until 30 days after completion of an investment transaction. However, if in the opinion of the executive director of the board it would be detrimental to the financial interests of the board or would cause a conflict with the fiduciary responsibilities of the board, information concerning service provider fees may be maintained as confidential and exempt from s. 119.07(1) until 6 months after negotiations relating to such fees have been terminated. This exemption prevents the use of confidential internal investment decisions of the State Board of Administration for improper personal gain.

(3)(a) As used in this subsection, the term:

1. “Alternative investment” means an investment by the State Board of Administration in a private equity fund, venture fund, hedge fund, or distress fund or a direct investment in a portfolio company through an investment manager.

2. “Alternative investment vehicle” means the limited partnership, limited liability company, or similar legal structure or investment manager through which the State Board of Administration invests in a portfolio company.

3. “Portfolio company” means a corporation or other issuer, any of whose securities are owned by an alternative investment vehicle or the State Board of Administration and any subsidiary of such corporation or other issuer.

4. “Portfolio positions” means individual investments in portfolio companies which are made by the alternative investment vehicles, including information or specific investment terms associated with any portfolio company investment.

5. “Proprietor” means an alternative investment vehicle, a portfolio company in which the alternative investment vehicle is invested, or an outside consultant, including the respective authorized officers, employees, agents, or successors in interest, which controls or owns information provided to the State Board of Administration.

6. “Proprietary confidential business information” means information that has been designated by the proprietor when provided to the State Board of Administration as information that is owned or controlled by a proprietor; that is intended to be and is treated by the proprietor as private, the disclosure of which would harm the business operations of the proprietor and has not been intentionally disclosed by the proprietor unless pursuant to a private agreement that provides that the information will not be released to the public except as required by law or legal process, or pursuant to law or an order of a court or administrative body; and that concerns:

a. Trade secrets as defined in s. 688.002.

b. Information provided to the State Board of Administration regarding a prospective investment in a private equity fund, venture fund, hedge fund, distress fund, or portfolio company which is proprietary to the provider of the information.

c. Financial statements and auditor reports of an alternative investment vehicle.

d. Meeting materials of an alternative investment vehicle relating to financial, operating, or marketing information of the alternative investment vehicle.

e. Information regarding the portfolio positions in which the alternative investment vehicles invest.

f. Capital call and distribution notices to investors of an alternative investment vehicle.

g. Alternative investment agreements and related records.

h. Information concerning investors, other than the State Board of Administration, in an alternative investment vehicle.

7. “Proprietary confidential business information” does not include:

a. The name, address, and vintage year of an alternative investment vehicle and the identity of the principals involved in the management of the alternative investment vehicle.

b. The dollar amount of the commitment made by the State Board of Administration to each alternative investment vehicle since inception.

c. The dollar amount and date of cash contributions made by the State Board of Administration to each alternative investment vehicle since inception.

d. The dollar amount, on a fiscal-year-end basis, of cash distributions received by the State Board of Administration from each alternative investment vehicle.

e. The dollar amount, on a fiscal-year-end basis, of cash distributions received by the State Board of Administration plus the remaining value of alternative-vehicle assets that are attributable to the State Board of Administration’s investment in each alternative investment vehicle.

f. The net internal rate of return of each alternative investment vehicle since inception.

g. The investment multiple of each alternative investment vehicle since inception.

h. The dollar amount of the total management fees and costs paid on an annual fiscal-year-end basis by the State Board of Administration to each alternative investment vehicle.

i. The dollar amount of cash profit received by the State Board of Administration from each alternative investment vehicle on a fiscal-year-end basis.

j. A description of any compensation, fees, or expenses, including the amount or value, paid or agreed to be paid by a proprietor to any person to solicit the board to make an alternative investment or investment through an alternative investment vehicle. This does not apply to an executive officer, general partner, managing member, or other employee of the proprietor, who is paid by the proprietor to solicit the board to make such investments.

(b) Proprietary confidential business information held by the State Board of Administration regarding alternative investments is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution for 10 years after the termination of the alternative investment. This exemption applies to proprietary confidential business information held by the State Board of Administration before, on, or after October 1, 2006.

(c)1. Notwithstanding the provisions of paragraph (b), a request to inspect or copy a record under s. 119.07(1) that contains proprietary confidential business information shall be granted if the proprietor of the information fails, within a reasonable period of time after the request is received by the State Board of Administration, to verify the following to the State Board of Administration through a written declaration in the manner provided by s. 92.525:

a. That the requested record contains proprietary confidential business information and the specific location of such information within the record;

b. If the proprietary confidential business information is a trade secret, a verification that it is a trade secret as defined in s. 688.002;

c. That the proprietary confidential business information is intended to be and is treated by the proprietor as private, is the subject of efforts of the proprietor to maintain its privacy, and is not readily ascertainable or publicly available from any other source; and

d. That the disclosure of the proprietary confidential business information to the public would harm the business operations of the proprietor.

2. The State Board of Administration shall maintain a list and a description of the records covered by any verified, written declaration made under this paragraph.

(d) Any person may petition a court of competent jurisdiction for an order for the public release of those portions of any record made confidential and exempt by paragraph (b). Any action under this paragraph must be brought in Leon County, Florida, and the petition or other initial pleading shall be served on the State Board of Administration and, if determinable upon diligent inquiry, on the proprietor of the information sought to be released. In any order for the public release of a record under this paragraph, the court shall make a finding that the record or portion thereof is not a trade secret as defined in s. 688.002, that a compelling public interest is served by the release of the record or portions thereof which exceed the public necessity for maintaining the confidentiality of such record, and that the release of the record will not cause damage to or adversely affect the interests of the proprietor of the released information, other private persons or business entities, the State Board of Administration, or any trust fund, the assets of which are invested by the State Board of Administration.

History.—s. 4, ch. 93-162; s. 70, ch. 96-406; s. 1, ch. 2006-163; s. 1, ch. 2011-101.



215.441 - Board of Administration; appointment of executive director.

215.441 Board of Administration; appointment of executive director.—The appointment of the executive director of the State Board of Administration shall be subject to the approval by a majority vote of the Board of Trustees of the State Board of Administration, and the Governor must vote on the prevailing side. Such appointment must be reaffirmed in the same manner by the board of trustees on an annual basis. The executive director shall, at a minimum, possess substantial experience, knowledge, and expertise in the oversight of investment portfolios and must meet any other requirements determined by the board to be necessary to the overall management and investment of funds.

History.—s. 9, ch. 2001-235; s. 7, ch. 2010-180.



215.442 - Executive director; reporting requirements; public meeting.

215.442 Executive director; reporting requirements; public meeting.—

(1) Beginning October 2007 and quarterly thereafter, the executive director shall present to the Board of Trustees of the State Board of Administration a quarterly report to include the following:

(a) The name of each equity in which the State Board of Administration has invested for the quarter.

(b) The industry category of each equity.

(2) The executive director shall present each quarterly report at a meeting of the board of trustees, which shall be open and noticed to the public pursuant to the requirements of s. 286.011 and s. 24(b), Art. I of the State Constitution.

(3) The State Board of Administration shall publish a copy of each quarterly report on its website prior to presenting the report at each quarterly meeting of the board of trustees.

History.—s. 2, ch. 2007-88.



215.444 - Investment Advisory Council.

215.444 Investment Advisory Council.—

(1) There is created a six-member Investment Advisory Council to review the investments made by the staff of the Board of Administration and to make recommendations to the board regarding investment policy, strategy, and procedures. Beginning February 1, 2011, the membership of the council shall be expanded to nine members. The council shall meet with staff of the board at least once each quarter and shall provide a quarterly report directly to the Board of Trustees of the State Board of Administration at a meeting of the board.

(2) The members of the council shall be appointed by the board as a resource to the Board of Trustees of the State Board of Administration and shall be subject to confirmation by the Senate. These individuals shall possess special knowledge, experience, and familiarity with portfolio management, institutional investments, and fiduciary responsibilities. Members shall be appointed for 4-year terms. A vacancy shall be filled for the remainder of the unexpired term. The council shall annually elect a chair and a vice chair from its membership. A member may not be elected to consecutive terms as chair or vice chair.

(3) The council members must undergo regular fiduciary training as required by the board and must complete an annual conflict disclosure statement. In carrying out their duties, council members must make recommendations consistent with the fiduciary standards applicable to the board.

(4) The council may create subcommittees as necessary to carry out its duties and responsibilities.

History.—s. 1, ch. 83-270; s. 2, ch. 84-94; s. 53, ch. 86-152; s. 2, ch. 86-236; ss. 1, 3, ch. 93-23; s. 1151, ch. 95-147; s. 8, ch. 2010-180.



215.45 - Sale and exchange of securities.

215.45 Sale and exchange of securities.—Securities or investments purchased or held under the provisions of this chapter may be sold or exchanged for other securities or investments; provided, however, that no sale or exchange shall be at a price less than the market price of the securities or investments to be sold or exchanged unless such sale or exchange is pursuant to a call option having a strike price more than the price of the securities on the date the option was written or unless such sale or exchange has received the unanimous approval of the board.

History.—s. 3, ch. 57-353; s. 1, ch. 82-45.



215.47 - Investments; authorized securities; loan of securities.

215.47 Investments; authorized securities; loan of securities.—Subject to the limitations and conditions of the State Constitution or of the trust agreement relating to a trust fund, moneys available for investments under ss. 215.44-215.53 may be invested as follows:

(1) Without limitation in:

(a) Bonds, notes, or other obligations of the United States or those guaranteed by the United States or for which the credit of the United States is pledged for the payment of the principal and interest or dividends thereof.

(b) Bonds, notes, or obligations of any state or organized territory of the United States or the District of Columbia that pledge the full faith and credit of the state, territory, or district; and revenue bonds, notes, or obligations of any state or organized territory of the United States or the District of Columbia additionally secured by the full faith and credit of the state, territory, or district.

(c) Bonds, notes, or obligations of the several counties or districts in any state or organized territory of the United States or the District of Columbia containing a pledge of the full faith and credit of the county or district involved.

(d) Bonds issued or administered by the State Board of Administration secured solely by a pledge of all or part of the 2-cent constitutional fuel tax accruing under the provisions of s. 16, Art. IX of the State Constitution of 1885, as amended, or of s. 9, Art. XII of the 1968 revised State Constitution.

(e) Bonds issued by the State Board of Education pursuant to ss. 18 and 19, Art. XII of the State Constitution of 1885, as amended, or to s. 9, Art. XII of the 1968 revised State Constitution, as amended.

(f) Bonds issued by the Florida Outdoor Recreational Development Council pursuant to s. 17, Art. IX of the State Constitution of 1885, as amended.

(g) Bonds issued by the Florida State Improvement Commission, Florida Development Commission, 1Division of Bond Finance of the 2Department of General Services, or Division of Bond Finance of the State Board of Administration.

(h) Savings accounts in, or certificates of deposit of, any bank, savings bank, or savings and loan association incorporated under the laws of this state or organized under the laws of the United States doing business and situated in this state, the accounts of which are insured by the Federal Government or an agency thereof and having a prime quality of the highest letter and numerical ratings as provided for by at least one nationally recognized statistical rating organization, provided such savings accounts and certificates of deposit are secured in the manner prescribed in chapter 280.

(i) Notes, bonds, and other obligations of agencies of the United States.

(j) Commercial paper of prime quality of the highest letter and numerical rating as provided for by at least one nationally recognized rating service.

(k) Time drafts or bills of exchange drawn on and accepted by a commercial bank, otherwise known as banker’s acceptances, which are accepted by a member bank of the Federal Reserve System and are of prime quality of the highest letter and numerical ratings as provided for by at least one nationally recognized statistical rating organization.

(l) Negotiable certificates of deposit issued by domestic or foreign financial institutions in United States dollars of prime quality of the highest letter and numerical ratings as provided for by at least one nationally recognized statistical rating organization.

(m) Short-term obligations not authorized elsewhere in this section to be purchased individually or in pooled accounts or other collective investment funds, for the purpose of providing liquidity to any fund or portfolio.

(n) Securities of, or other interests in, any open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C. ss. 80a-1 et seq., as amended from time to time, provided that the portfolio of such investment company or investment trust is limited to obligations of the United States Government or any agency or instrumentality thereof and to repurchase agreements fully collateralized by such United States Government obligations and provided that such investment company or investment trust takes delivery of such collateral either directly or through an authorized custodian.

(o) Bonds, notes, or obligations described in 26 U.S.C. s. 149(g)(3)(B), if investment in such bonds, notes, or obligations is necessary in order to comply with covenants in documents or proceedings relating to bonds issued pursuant to s. 215.555(6). Investments made pursuant to this paragraph may be purchased only from the proceeds of bonds issued pursuant to s. 215.555(6) and must be authorized under documents or proceedings relating to such bonds.

(2) With no more than 25 percent of any fund in:

(a) Bonds, notes, or obligations of any state or organized territory of the United States or the District of Columbia; of any municipality or political subdivision or any agency, district, or authority thereof; or of any agency or authority of this state, if the obligations are rated investment grade by at least one nationally recognized statistical rating organization.

(b) Notes secured by first mortgages, insured or guaranteed by the Federal Housing Administration or the United States Department of Veterans Affairs.

(c) Mortgage securities which represent participation in or are collateralized by mortgage loans secured by real property. Such securities must be issued by an agency of or enterprise sponsored by the United States Government, including, but not limited to, the Government National Mortgage Association, the Federal National Mortgage Association, and the Federal Home Loan Mortgage Corporation.

(d) Group annuity contracts of the pension investment type with insurers licensed to do business in this state which are rated investment grade by at least one nationally recognized rating service.

(e) Certain interests in real property and related personal property, including mortgages and related instruments on commercial or industrial real property, with provisions for equity or income participation or with provisions for convertibility to equity ownership; and interests in collective investment funds. Associated expenditures for acquisition and operation of assets purchased under this provision or of investments in private equity or other private investment partnerships or limited liability companies shall be included as a part of the cost of the investment.

1. The title to real property acquired under this paragraph shall be vested in the name of the respective fund.

2. For purposes of taxation of property owned by any fund, the provisions of s. 196.199(2)(b) do not apply.

3. Real property acquired under the provisions of this paragraph shall not be considered state lands or public lands and property as defined in chapter 253, and the provisions of that chapter do not apply to such real property.

(f) Fixed-income obligations not otherwise authorized by this section issued by foreign governments or political subdivisions or agencies thereof, supranational agencies, foreign corporations, or foreign commercial entities, if the obligations are rated investment grade by at least one nationally recognized rating service.

(g) A portion of the funds available for investment pursuant to this subsection may be invested in rated or unrated bonds, notes, or instruments backed by the full faith and credit of the government of Israel.

(h) Obligations of agencies of the government of the United States, provided such obligations have been included in and authorized by the Florida Retirement System Defined Benefit Plan Investment Policy Statement established in s. 215.475.

(i) United States dollar-denominated obligations issued by foreign governments, or political subdivisions or agencies thereof, supranational agencies, foreign corporations, or foreign commercial entities.

(j) Asset-backed securities not otherwise authorized by this section.

(3) With no more than 80 percent of any fund in common stock, preferred stock, and interest-bearing obligations of a corporation having an option to convert into common stock, provided:

(a) The corporation is organized under the laws of the United States, any state or organized territory of the United States, or the District of Columbia; or

(b) The corporation is listed on any one or more of the recognized national stock exchanges in the United States and conforms with the periodic reporting requirements under the Securities Exchange Act of 1934.

(c) Not more than 75 percent of the fund may be in internally managed common stock.

The board shall not invest more than 10 percent of the equity assets of any fund in the common stock, preferred stock, and interest-bearing obligations having an option to convert into common stock, of any one issuing corporation; and the board shall not invest more than 3 percent of the equity assets of any fund in such securities of any one issuing corporation except to the extent a higher percentage of the same issue is included in a nationally recognized market index, based on market values, at least as broad as the Standard and Poor’s Composite Index of 500 Companies, or except upon a specific finding by the board that such higher percentage is in the best interest of the fund.

(4) With no more than 80 percent of any fund, in interest-bearing obligations with a fixed maturity of any corporation or commercial entity within the United States.

(5) With no more than 25 percent of any fund in corporate obligations and securities of any kind of a foreign corporation or a foreign commercial entity having its principal office located in any country other than the United States or its possessions or territories, not including United States dollar-denominated securities listed and traded on a United States exchange which are a part of the ordinary investment strategy of the board.

(6) With no more than 5 percent of any fund to be invested as deemed appropriate by the board, notwithstanding investment limitations otherwise expressed in this section. Prior to the board engaging in any investment activity not otherwise authorized under ss. 215.44-215.53, excluding investments in publicly traded securities, options, financial futures, or similar instruments, the board shall present to the Investment Advisory Council a proposed plan for such investment. Said plan shall include, but not be limited to, the expected benefits and potential risks of such activity; methods for monitoring and measuring the performance of the investment; a complete description of the type, nature, extent and purpose of the investment, including description of issuer, security in which investment is proposed to be made, voting rights or lack thereof and control to be acquired, restrictions upon voting, transfer, and other material rights of ownership, and the existence of any contracts, arrangements, understandings, or relationships with any person or entity (naming the same) with respect to the proposed investment; and assurances that sufficient investment expertise is available to the board to properly evaluate and manage such activity. The Investment Advisory Council may obtain independent investment counsel to provide expert advice with regard to such proposed investment activity by the board, and the board shall defray such costs.

(7) The State Board of Administration, consistent with its fiduciary duties, may invest up to 1.5 percent of the net assets of the system trust fund in technology and growth investments of businesses domiciled in this state or businesses whose principal address is in this state. As used in this subsection, the term “technology and growth investments” includes, but is not limited to, space technology, aerospace and aviation engineering, computer technology, renewable energy, and medical and life sciences. For the purposes of this chapter, “life sciences” means the use of information technology, engineering, and biological and chemical sciences for the development and production of goods and services, including, but not limited to, drug development, medical implants and devices, bio-related diagnostic products, bioagriculture technologies, biosecurity, biofuels, and bio-related applications.

(8) For the purpose of determining the above investment limitations, the value of bonds shall be the par value thereof, and the value of evidences of ownership and interest-bearing obligations having an option to convert to ownership shall be the cost thereof.

(9) Investments in any securities authorized by this section may be under repurchase agreements or reverse repurchase agreements.

(10) Investments made by the State Board of Administration shall be designed to maximize the financial return to the fund consistent with the risks incumbent in each investment and shall be designed to preserve an appropriate diversification of the portfolio. The board shall discharge its duties with respect to a plan solely in the interest of its participants and beneficiaries. The board in performing the above investment duties shall comply with the fiduciary standards set forth in the Employee Retirement Income Security Act of 1974 at 29 U.S.C. s. 1104(a)(1)(A) through (C). In case of conflict with other provisions of law authorizing investments, the investment and fiduciary standards set forth in this subsection shall prevail.

(11) The board is authorized to buy and sell futures and options, provided the instruments for such purpose are traded on a securities exchange or board of trade regulated by the Securities and Exchange Commission or the Commodity Futures Trading Commission, unless the board by rule authorizes a different market.

(12) The board is authorized to invest in domestic or foreign notional principal contracts.

(13) The State Board of Administration, consistent with sound investment policy, may pledge up to 2 percent of the assets of the Florida Retirement System Trust Fund as collateral for housing bonds issued by the State of Florida or its political subdivisions under chapter 159, part V of chapter 420, or chapter 421 as a supplemental income program for the system. With regard to any collateral program, the State Board of Administration is authorized to coordinate or retain other governmental entities of the State of Florida or private entities to administer this program, as well as receive fees for the use of the designated collateral.

(14) The State Board of Administration, consistent with sound investment policy, may invest the earnings accrued and collected upon the investment of the minimum balance of funds required to be maintained in the State Transportation Trust Fund pursuant to s. 339.135(6)(b).

(15) With no more, in the aggregate, than 20 percent of any fund in alternative investments through participation in an alternative investment vehicle as those terms are defined in s. 215.4401(3)(a), or in securities or investments that are not publicly traded and not otherwise authorized by this section.

(16) The State Board of Administration is authorized to invest in domestic and foreign group trusts.

(17) Securities or investments purchased or held under the provisions of this section may be loaned to securities dealers or financial institutions, provided the loan is collateralized by cash or securities having a market value of at least 100 percent of the market value of the securities loaned.

(18) The State Board of Administration may sell short any of the securities and investments authorized under this section.

(19) The State Board of Administration may offer opportunities to small, state-based investment management firms to facilitate their development and growth.

(20) Notwithstanding the provisions in subsection (5) limiting such investments to 25 percent of any fund, the board may invest up to 50 percent of any fund in corporate obligations and securities of any kind of a foreign corporation or a foreign commercial entity having its principal office located in any country other than the United States or its possessions or territories, not including United States dollar-denominated securities listed and traded on a United States exchange that are a part of the ordinary investment strategy of the board.

(21) The State Board of Administration, consistent with its fiduciary duties, may invest net assets of the system trust fund in projects deemed eligible under the provisions of s. 373.707.

History.—s. 5, ch. 57-353; s. 1, ch. 61-462; s. 1, ch. 63-341; s. 1, ch. 63-446; s. 1, ch. 65-551; s. 2, ch. 67-354; ss. 22, 35, ch. 69-106; s. 18, ch. 69-216; s. 1, ch. 70-47; ss. 1, 2, ch. 73-183; s. 65, ch. 73-333; s. 14, ch. 77-301; s. 2, ch. 79-262; s. 1, ch. 80-317; s. 123, ch. 81-259; s. 3, ch. 82-45; s. 35, ch. 83-3; s. 16, ch. 83-215; s. 1, ch. 83-229; s. 2, ch. 83-270; s. 1, ch. 84-137; s. 1, ch. 84-166; s. 213, ch. 85-342; s. 54, ch. 86-152; s. 3, ch. 86-236; s. 5, ch. 88-171; s. 2, ch. 88-385; s. 2, ch. 89-299; s. 26, ch. 91-244; s. 150, ch. 92-279; s. 8, ch. 92-312; s. 55, ch. 92-326; s. 5, ch. 93-162; s. 45, ch. 93-187; s. 64, ch. 93-268; s. 2, ch. 94-264; s. 5, ch. 94-332; s. 130, ch. 95-417; s. 5, ch. 96-177; s. 2, ch. 98-47; s. 5, ch. 2004-71; s. 6, ch. 2005-253; s. 3, ch. 2006-205; s. 1, ch. 2007-98; s. 3, ch. 2008-31; s. 12, ch. 2010-139; s. 9, ch. 2010-180; s. 45, ch. 2010-205; s. 2, ch. 2011-101; s. 1, ch. 2012-112; s. 1, ch. 2014-134.

1Note.—Transferred to the State Board of Administration by s. 2, ch. 92-279.

2Note.—Redesignated as the Department of Management Services by s. 4, ch. 92-279.



215.4701 - Trademarks, copyrights, or patents.

215.4701 Trademarks, copyrights, or patents.—The State Board of Administration, on behalf of the Florida Retirement System or any other trust fund under its jurisdiction, may develop work products that are subject to trademark, copyright, or patent statutes. The board may, in its own name or through the growth initiative program created pursuant to s. 215.47(7) or any other program developed with or for the board:

(1) Perform all things necessary to secure letters of patent, copyrights, or trademarks on any work products and enforce its rights therein.

(2) License, lease, assign, or otherwise give written consent to any person for the manufacture or use of its work products on a royalty basis or for such other consideration as the board deems proper.

(3) Take any action necessary, including legal action, to protect its work products against improper or unlawful use or infringement.

(4) Enforce the collection of any sums due the board for the manufacture or use of its work products by any other party.

(5) Sell any of its work products and execute all instruments necessary to consummate any such sale.

(6) Do all other acts necessary and proper for the execution of powers and duties provided under this section.

History.—s. 14, ch. 2010-180.



215.4702 - Investments in publicly traded companies operating in Northern Ireland.

215.4702 Investments in publicly traded companies operating in Northern Ireland.—

(1) As used in this section, the term:

(a) “MacBride Principles” means the objectives for companies operating in Northern Ireland to:

1. Increase the representation of individuals from underrepresented religious groups in the workforce, including managerial, supervisory, administrative, clerical, and technical jobs.

2. Provide adequate security for the protection of minority employees both at the workplace and while traveling to and from work.

3. Ban provocative religious or political emblems from the workplace.

4. Publicly advertise all job openings and make special recruitment efforts to attract applicants from underrepresented religious groups.

5. Provide that layoff, recall, and termination procedures should not in practice favor particular religious groups.

6. Abolish job reservations, apprenticeship restrictions, and differential employment criteria that discriminate on the basis of religion or ethnic origin.

7. Develop training programs that will prepare substantial numbers of current minority employees for skilled jobs, including the expansion of existing programs and the creation of new programs to train, upgrade, and improve the skills of minority employees.

8. Establish procedures to assess, identify, and actively recruit minority employees with potential for further advancement.

9. Appoint senior management staff members to oversee affirmative action efforts and to set up timetables to carry out affirmative action principles.

(b) “Operating” means actively engaging in commerce geographically in Northern Ireland through the acquisition, development, maintenance, ownership, sale, possession, lease, or operation of equipment, facilities, personnel, products, services, or personal property.

(c) “Publicly traded company” means any business organization having equity securities listed on a national or an international exchange that is regulated by a national or an international regulatory authority.

(d) “State board” means the State Board of Administration.

(2) The state board is encouraged to determine which publicly traded companies in which the Florida Retirement System Trust Fund is invested operate in Northern Ireland. If the state board determines that a publicly traded company meets such criteria, the state board is encouraged to:

(a) Notify the publicly traded company that the state board supports the MacBride Principles;

(b) Inquire regarding the actions that the publicly traded company has taken in support of or furtherance of the MacBride Principles;

(c) Encourage a publicly traded company that has not adopted the MacBride Principles to make all lawful efforts to implement the fair employment practices embodied in the MacBride Principles; and

(d) Support the adoption of the MacBride Principles in exercising its proxy voting authority. For these purposes, the state board may not be a fiduciary under this section in exercising its proxy voting authority.

(3) In making the determination specified in subsection (2), the state board may, to the extent it deems appropriate, rely on available public information, including information provided by nonprofit organizations, research firms, international organizations, and government entities.

(4) The state board may not be held liable for, and a cause of action does not arise from, any action or inaction by the state board in the administration of this section.

History.—s. 1, ch. 2016-215.



215.471 - Divestiture by the State Board of Administration; reporting requirements.

1215.471 Divestiture by the State Board of Administration; reporting requirements.—

(1) The State Board of Administration shall divest any investment under s. 121.151 and ss. 215.44-215.53, and is prohibited from investment in stocks, securities, or other obligations of:

(a) Any institution or company domiciled in the United States, or foreign subsidiary of a company domiciled in the United States, doing business in or with Cuba, or with agencies or instrumentalities thereof in violation of federal law.

(b) Any institution or company domiciled outside of the United States if the President of the United States has applied sanctions against the foreign country in which the institution or company is domiciled pursuant to s. 4 of the Cuban Democracy Act of 1992.

(2) The State Board of Administration may not be a fiduciary under this section with respect to voting on, and may not have the right to vote in favor of, any proxy resolution advocating expanded United States trade with Cuba or Syria. The board’s staff shall report on its activities in its annual proxy voting report.

History.—s. 2, ch. 93-218; s. 4, ch. 2000-152; s. 1, ch. 2012-196.

1Note.—Section 6, ch. 93-218, provides that “[t]he Governor may waive the requirements of this act in the event that there is a collapse of the existing regime in Cuba and there is a need for immediate aid to Cuba prior to the convening of the Legislature or for humanitarian reasons as a result of a national disaster on the Island of Cuba.”



215.472 - Prohibited investments.

1215.472 Prohibited investments.—Notwithstanding any other provision of law, each state agency, as defined in s. 216.011, is prohibited from investing in:

(1) Any financial institution or company domiciled in the United States, or foreign subsidiary of a company domiciled in the United States, which directly or through a United States or foreign subsidiary makes any loan, extends credit of any kind or character, advances funds in any manner, or purchases or trades any goods or services with Cuba, the government of Cuba, or any company doing business in or with Cuba in violation of federal law.

(2) Any financial institution or company domiciled outside of the United States if the President of the United States has applied sanctions against the foreign country in which the institution or company is domiciled pursuant to s. 4 of the Cuban Democracy Act of 1992.

History.—s. 3, ch. 93-218.

1Note.—Section 6, ch. 93-218, provides that “[t]he Governor may waive the requirements of this act in the event that there is a collapse of the existing regime in Cuba and there is a need for immediate aid to Cuba prior to the convening of the Legislature or for humanitarian reasons as a result of a national disaster on the Island of Cuba.”



215.4725 - Prohibited investments by the State Board of Administration; companies that boycott Israel.

215.4725 Prohibited investments by the State Board of Administration; companies that boycott Israel.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Boycott Israel” or “boycott of Israel” means refusing to deal, terminating business activities, or taking other actions to limit commercial relations with Israel, or persons or entities doing business in Israel or in Israeli-controlled territories, in a discriminatory manner. A statement by a company that it is participating in a boycott of Israel, or that it has initiated a boycott in response to a request for a boycott of Israel or in compliance with, or in furtherance of, calls for a boycott of Israel, may be considered by the State Board of Administration to be evidence that a company is participating in a boycott of Israel. The term does not include restrictive trade practices or boycotts fostered or imposed by foreign countries against Israel.

(b) “Company” means a sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, and parent companies, that exists for the purpose of making profit.

(c) “Direct holdings” in a company means all securities of that company that are held directly by the public fund or in an account or fund in which the public fund owns all shares or interests.

(d) “Indirect holdings” in a company means all securities of that company that are held in a commingled fund or other collective investment, such as a mutual fund, in which the public fund owns shares or interests, together with other investors not subject to this section or which are held in an index fund.

(e) “Public fund” means all funds, assets, trustee, and other designates under the State Board of Administration pursuant to part I of chapter 121.

(f) “Scrutinized companies” means companies that boycott Israel or engage in a boycott of Israel.

(2) IDENTIFICATION OF COMPANIES.—

(a) By August 1, 2016, the public fund shall make its best efforts to identify all scrutinized companies in which the public fund has direct or indirect holdings or could possibly have such holdings in the future. Such efforts include:

1. To the extent that the public fund finds it appropriate, reviewing and relying on publicly available information regarding companies that boycott Israel, including information provided by nonprofit organizations, research firms, international organizations, and government entities;

2. Contacting asset managers contracted by the public fund for information regarding companies that boycott Israel; or

3. Contacting other institutional investors that prohibit such investments or that have engaged with companies that boycott Israel.

(b) By the first meeting of the public fund following the identification of scrutinized companies in accordance with paragraph (a), the public fund shall compile and make available the “Scrutinized Companies that Boycott Israel List.”

(c) The public fund shall update and make publicly available quarterly the Scrutinized Companies that Boycott Israel List based on evolving information from, among other sources, those listed in paragraph (a).

(3) REQUIRED ACTIONS.—The public fund shall adhere to the following procedures for assembling companies on the Scrutinized Companies that Boycott Israel List.

(a) Engagement.—

1. The public fund shall immediately determine the companies on the Scrutinized Companies that Boycott Israel List in which the public fund owns direct or indirect holdings.

2. For each company newly identified under this paragraph after August 1, 2016, the public fund shall send a written notice informing the company of its scrutinized company status and that it may become subject to investment prohibition by the public fund. The notice must inform the company of the opportunity to clarify its activities regarding the boycott of Israel and encourage the company to cease the boycott of Israel within 90 days in order to avoid qualifying for investment prohibition.

3. If, within 90 days after the public fund’s first engagement with a company pursuant to this paragraph, the company ceases a boycott of Israel, the company shall be removed from the Scrutinized Companies that Boycott Israel List, and the provisions of this section shall cease to apply to that company unless that company resumes a boycott of Israel.

(b) Prohibition.—The public fund may not acquire securities of companies on the Scrutinized Companies that Boycott Israel List, except as provided in paragraph (c) and subsection (6).

(c) Excluded securities.—Notwithstanding the provisions of this section, paragraph (b) does not apply to:

1. Indirect holdings. However, the public fund shall submit letters to the managers of such investment funds containing companies that boycott Israel requesting that they consider removing such companies from the fund or create a similar fund having indirect holdings devoid of such companies. If the manager creates a similar fund, the public fund shall replace all applicable investments with investments in the similar fund in an expedited timeframe consistent with prudent investing standards. For the purposes of this section, an alternative investment, as the term is defined in s. 215.4401, and securities that are not publicly traded are deemed to be indirect holdings.

2. Exchange-traded funds.

(4) REPORTING.—

(a) The public fund shall file a report with each member of the Board of Trustees of the State Board of Administration, the President of the Senate, and the Speaker of the House of Representatives which includes the Scrutinized Companies that Boycott Israel List within 30 days after the list is created. This report shall be made available to the public.

(b) At each quarterly meeting of the Board of Trustees thereafter, the public fund shall file a report, which shall be made available to the public and to each member of the Board of Trustees of the State Board of Administration, the President of the Senate, and the Speaker of the House of Representatives, which includes:

1. A summary of correspondence with companies engaged by the public fund under subparagraph (3)(a)2.;

2. All prohibited investments under paragraph (3)(b);

3. Any progress made under paragraph (3)(c); and

4. A list of all publicly traded securities held directly by the public fund.

(5) INVESTMENT POLICY STATEMENT OBLIGATIONS.—The public fund’s actions taken in compliance with this section, including all good faith determinations regarding companies as required by this act, shall be adopted and incorporated into the public fund’s investment policy statement as provided in s. 215.475.

(6) INVESTMENT IN CERTAIN SCRUTINIZED COMPANIES.—Notwithstanding any other provision of this section, the public fund may invest in certain scrutinized companies if clear and convincing evidence shows that the value of all assets under management by the public fund becomes equal to or less than 99.50 percent, or 50 basis points, of the hypothetical value of all assets under management by the public fund, assuming no investment prohibition for any company had occurred under paragraph (3)(b). Cessation of the investment prohibition and any new investment in a scrutinized company is limited to the minimum steps necessary to avoid the contingency described in this subsection. For any cessation of the investment prohibition and new investment authorized by this subsection, the public fund shall provide a written report to each member of the Board of Trustees of the State Board of Administration, the President of the Senate, and the Speaker of the House of Representatives in advance of the new investment, updated semiannually thereafter as applicable, setting forth the reasons and justification, supported by clear and convincing evidence, for its decisions to cease the investment prohibition in scrutinized companies.

History.—s. 1, ch. 2016-36.



215.473 - Divestiture by the State Board of Administration; Sudan; Iran.

215.473 Divestiture by the State Board of Administration; Sudan; Iran.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Active business operations” means all business operations that are not inactive business operations.

(b) “Board” means the State Board of Administration.

(c) “Business operations” means engaging in commerce in any form in Sudan or Iran, including, but not limited to, acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.

(d) “Company” means a sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, parent companies, or affiliates of such entities or business associations, that exists for the purpose of making profit.

(e) “Complicit” means taking actions during any preceding 20-month period which have directly supported or promoted the genocidal campaign in Darfur, including preventing Darfur’s victimized population from communicating with each other; encouraging Sudanese citizens to speak out against an internationally approved security force for Darfur; actively working to deny, cover up, or alter the record on human rights abuses in Darfur; or other similar actions.

(f) “Direct holdings” in a company means all securities of that company that are held directly by the public fund or in an account or fund in which the public fund owns all shares or interests.

(g) “Government of Iran” means the government of Iran, its instrumentalities, and companies owned or controlled by the government of Iran.

(h) “Government of South Sudan” means the Republic of South Sudan, that has its capital in Juba, South Sudan.

(i) “Government of Sudan” means the Republic of the Sudan that has its capital in Khartoum, Sudan.

(j) “Inactive business operations” means the mere continued holding or renewal of rights to property previously operated for the purpose of generating revenues but not presently deployed for such purpose.

(k) “Indirect holdings” in a company means all securities of that company that are held in a commingled fund or other collective investment, such as a mutual fund, in which the public fund owns shares or interests together with other investors not subject to this section.

(l) “Iran” means the Islamic Republic of Iran.

(m) “Marginalized populations of Sudan” include, but are not limited to, the portion of the population in the Darfur region that has been genocidally victimized; the portion of the population of South Sudan victimized by Sudan’s north-south civil war; the Beja, Rashidiya, and other similarly underserved groups of eastern Sudan; the Nubian and other similarly underserved groups in Sudan’s Abyei, Southern Blue Nile, and Nuba Mountain regions; and the Amri, Hamadab, Manasir, and other similarly underserved groups of northern Sudan.

(n) “Military equipment” means weapons, arms, military supplies, and equipment that may readily be used for military purposes, including, but not limited to, radar systems, military-grade transport vehicles, or supplies or services sold or provided directly or indirectly to any force actively participating in armed conflict in Sudan.

(o) “Mineral-extraction activities” include the exploring, extracting, processing, transporting, or wholesale selling or trading of elemental minerals or associated metal alloys or oxides (ore), including gold, copper, chromium, chromite, diamonds, iron, iron ore, silver, tungsten, uranium, and zinc, as well as facilitating such activities, including providing supplies or services in support of such activities.

(p) “Oil-related activities” include, but are not limited to, owning rights to oil blocks; exporting, extracting, producing, refining, processing, exploring for, transporting, selling, or trading of oil; constructing, maintaining, or operating a pipeline, refinery, or other oil-field infrastructure; and facilitating such activities, including providing supplies or services in support of such activities, except that the mere retail sale of gasoline and related consumer products is not considered an oil-related activity.

(q) “Petroleum resources” means petroleum, petroleum byproducts, or natural gas.

(r) “Power-production activities” means a business operation that involves a project commissioned by the National Electricity Corporation (NEC) of Sudan or other similar entity of the government of Sudan whose purpose is to facilitate power generation and delivery, including, but not limited to, establishing power-generating plants or hydroelectric dams, selling or installing components for the project, providing service contracts related to the installation or maintenance of the project, as well as facilitating such activities, including providing supplies or services in support of such activities.

(s) “Public fund” means all assets of the Florida Retirement System held by the State Board of Administration in its capacity as a fiduciary pursuant to chapter 121.

(t) “Scrutinized active business operations” means active business operations that result in a company becoming a scrutinized company.

(u) “Scrutinized business operations” means business operations that result in a company becoming a scrutinized company.

(v) “Scrutinized company” means a company that meets any of the following criteria:

1. The company has business operations that involve contracts with or provision of supplies or services to the government of Sudan, companies in which the government of Sudan has a direct or indirect equity share, consortiums or projects commissioned by the government of Sudan, or companies involved in consortiums or projects commissioned by the government of Sudan, and:

a. More than 10 percent of the company’s revenues or assets linked to Sudan involve oil-related activities or mineral-extraction activities; less than 75 percent of the company’s revenues or assets linked to Sudan involve contracts with or provision of oil-related or mineral-extracting products or services to the government of South Sudan; and the company has failed to take substantial action; or

b. More than 10 percent of the company’s revenues or assets linked to Sudan involve power-production activities; less than 75 percent of the company’s power-production activities include projects whose intent is to provide power or electricity to the marginalized populations of Sudan; and the company has failed to take substantial action.

2. The company is complicit in the Darfur genocide.

3. The company supplies military equipment within Sudan, unless it clearly shows that the military equipment cannot be used to facilitate offensive military actions in Sudan or the company implements rigorous and verifiable safeguards to prevent use of that equipment by forces actively participating in armed conflict. Examples of safeguards include post-sale tracking of such equipment by the company, certification from a reputable and objective third party that such equipment is not being used by a party participating in armed conflict in Sudan, or sale of such equipment solely to the government of South Sudan or any internationally recognized peacekeeping force or humanitarian organization.

4. The company has business operations that involve contracts with or provision of supplies or services to the government of Iran, companies in which the government of Iran has any direct or indirect equity share, consortiums, or projects commissioned by the government of Iran, or companies involved in consortiums or projects commissioned by the government of Iran and:

a. More than 10 percent of the company’s total revenues or assets are linked to Iran and involve oil-related activities or mineral-extraction activities, and the company has failed to take substantial action; or

b. The company has, with actual knowledge, on or after August 5, 1996, made an investment of $20 million or more, or any combination of investments of at least $10 million each, which in the aggregate equals or exceeds $20 million in any 12-month period, and which directly or significantly contributes to the enhancement of Iran’s ability to develop the petroleum resources of Iran.

(w) “Social-development company” means a company whose primary purpose in Sudan is to provide humanitarian goods or services, including medicine or medical equipment; agricultural supplies or infrastructure; educational opportunities; journalism-related activities; information or information materials; spiritual-related activities; services of a purely clerical or reporting nature; food, clothing, or general consumer goods that are unrelated to oil-related activities; mineral-extraction activities; or power-production activities.

(x) “Substantial action specific to Iran” means adopting, publicizing, and implementing a formal plan to cease scrutinized business operations within 1 year and to refrain from such new business operations.

(y) “Substantial action specific to Sudan” means adopting, publicizing, and implementing a formal plan to cease scrutinized business operations within 1 year and to refrain from such new business operations; undertaking humanitarian efforts in conjunction with an international organization, the government of Sudan, the government of South Sudan, or a nonprofit entity evaluated and certified by an independent third party to be substantially in a relationship to the company’s Sudan business operations and of benefit to one or more marginalized populations of Sudan; or, through engagement with the government of Sudan, materially improving conditions for the genocidally victimized population in Darfur.

(2) IDENTIFICATION OF COMPANIES.—

(a) The board shall make its best efforts to identify all scrutinized companies in which the public fund has direct or indirect holdings or could possibly have such holdings in the future. Such efforts include:

1. Reviewing and relying, as appropriate in the board’s judgment, on publicly available information regarding companies having business operations in Sudan, including information provided by nonprofit organizations, research firms, international organizations, and government entities;

2. Contacting asset managers contracted by the board which invest in companies having business operations in Sudan;

3. Contacting other institutional investors that have divested from or engaged with companies that have business operations in Sudan; or

4. Reviewing the laws of the United States regarding the levels of business activity that would cause application of sanctions for companies conducting business or investing in countries that are designated state sponsors of terror.

(b) The board shall maintain a list of all scrutinized companies that fit criteria specified in subparagraphs (1)(v)1., 2., and 3. labeled the “Scrutinized Companies with Activities in Sudan List” and a list of all scrutinized companies that fit criteria specified in subparagraph (1)(v)4. labeled the “Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List.”

(c) The board shall update and make publicly available quarterly the Scrutinized Companies with Activities in Sudan List and the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List based on evolving information from, among other sources, those listed in paragraph (a).

(d) Notwithstanding this section, a social-development company that is not complicit in the Darfur genocide is not considered a scrutinized company under subparagraph (1)(v)1., subparagraph (1)(v)2., or subparagraph (1)(v)3.

(3) REQUIRED ACTIONS.—The board shall adhere to the following procedure for assembling companies on the Scrutinized Companies with Activities in Sudan List and the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List:

(a) Engagement.—

1. The board shall immediately determine the companies on the Scrutinized Companies with Activities in Sudan List and the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List in which the public fund owns direct or indirect holdings.

2. For each company identified in this paragraph that has only inactive business operations, the board shall send a written notice informing the company of this act and encouraging it to continue to refrain from initiating active business operations in Sudan or Iran until it is able to avoid scrutinized business operations. The board shall continue such correspondence semiannually.

3. For each company newly identified under this paragraph which has active business operations, the board shall send a written notice informing the company of its scrutinized company status and that it may become subject to divestment by the public fund. The notice must inform the company of the opportunity to clarify its Sudan-related or Iran-related activities and encourage the company to cease its scrutinized business operations or convert such operations to inactive business operations within 90 days in order to avoid qualifying for divestment by the public fund.

4. If, within 90 days after the board’s first engagement with a company pursuant to this paragraph, that company ceases scrutinized business operations, the company shall be removed from the Scrutinized Companies with Activities in Sudan List and the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List, and the provisions of this act shall cease to apply to that company unless that company resumes scrutinized business operations. If, within 90 days after the board’s first engagement, the company converts its scrutinized active business operations to inactive business operations, the company is subject to all provisions relating to inactive business operations. A company may be removed from one list but remain on the other list, in which case the company shall be subject to the provisions applicable to the list on which the company remains.

(b) Divestment.—

1. If, after 90 days following the board’s first engagement with a company pursuant to paragraph (a), the company continues to have scrutinized active business operations, and only while such company continues to have scrutinized active business operations, the board shall sell, redeem, divest, or withdraw all publicly traded securities of the company, except as provided in paragraph (d), from the public fund within 12 months after the company’s most recent appearance on the Scrutinized Companies with Activities in Sudan List or on the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List.

2. If a company that ceased scrutinized active business operations following engagement pursuant to paragraph (a) resumes such operations, this paragraph immediately applies, and the board shall send a written notice to the company. The company shall also be immediately reintroduced onto the Scrutinized Companies with Activities in Sudan List or on the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List, as applicable.

(c) Prohibition.—The board may not acquire, on behalf of the public fund, securities of companies on the Scrutinized Companies with Activities in Sudan List or the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List that have active business operations, except as provided in paragraph (d).

(d) Exemption.—A company that the United States Government affirmatively declares to be excluded from its present or any future federal sanctions regime relating to Sudan or Iran is not subject to divestment or the investment prohibition pursuant to paragraphs (b) and (c).

(e) Excluded securities.—

1. Notwithstanding this section, paragraphs (b) and (c) do not apply to indirect holdings in actively managed investment funds. However, the board shall submit letters to the managers of such investment funds containing companies that have scrutinized active business operations requesting that they consider removing such companies from the fund or create a similar actively managed fund having indirect holdings devoid of such companies. If the manager creates a similar fund, the board, on behalf of the public fund, shall replace all applicable investments with investments in the similar fund in an expedited timeframe consistent with prudent investing standards. For the purposes of this section, a private equity fund is deemed to be an actively managed investment fund.

2. Notwithstanding this section, paragraphs (b) and (c) do not apply to exchange-traded funds.

(f) Further exclusions.—Notwithstanding any other provision of this act, the board, when discharging its responsibility for operation of a defined contribution plan, shall engage the manager of the investment offerings in such plans requesting that they consider removing scrutinized companies from the investment offerings or create an alternative investment offering devoid of scrutinized companies. If the manager creates an alternative investment offering and the offering is deemed by the board to be consistent with prudent investor standards, the board shall consider including such investment offering in the plan.

(4) REPORTING.—

(a) The board shall file a report with each member of its Board of Trustees, the President of the Senate, and the Speaker of the House of Representatives which includes the Scrutinized Companies with Activities in Sudan List and the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List within 30 days after the list is created. This report shall be made available to the public.

(b) At each quarterly meeting of the Board of Trustees thereafter, the board shall file a report regarding the public fund, which shall be made available to the public and to each member of its Board of Trustees, the President of the Senate, and the Speaker of the House of Representatives, and send a copy of that report to the United States Presidential Special Envoy to Sudan and the United States Presidential Special Envoy to Iran, or an appropriate designee or successor, which includes:

1. A summary of correspondence with companies engaged by the board on behalf of the public fund under subparagraphs (3)(a)2. and 3.;

2. All investments sold, redeemed, divested, or withdrawn in compliance with paragraph (3)(b);

3. All prohibited investments under paragraph (3)(c);

4. Any progress made under paragraph (3)(e); and

5. A list of all publicly traded securities held directly by the public fund.

(5) EXPIRATION.—This section expires upon the occurrence of all of the following:

(a) If any of the following occurs, the board may no longer scrutinize companies according to subparagraphs (1)(v)1., 2., and 3. and may no longer assemble the Scrutinized Companies with Activities in Sudan List, shall cease engagement and divestment of such companies, and may reinvest in such companies if such companies do not satisfy the criteria for inclusion in the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List:

1. The Congress or President of the United States affirmatively and unambiguously states, by means including, but not limited to, legislation, executive order, or written certification from the President to Congress, that the Darfur genocide has been halted for at least 12 months;

2. The United States revokes all sanctions imposed against the government of Sudan;

3. The Congress or President of the United States affirmatively and unambiguously states, by means including, but not limited to, legislation, executive order, or written certification from the President to Congress, that the government of Sudan has honored its commitments to cease attacks on civilians, demobilize and demilitarize the Janjaweed and associated militias, grant free and unfettered access for deliveries of humanitarian assistance, and allow for the safe and voluntary return of refugees and internally displaced persons; or

4. The Congress or President of the United States affirmatively and unambiguously states, by means including, but not limited to, legislation, executive order, or written certification from the President to Congress, that mandatory divestment of the type provided for in this section interferes with the conduct of United States foreign policy.

(b) If either of the following occurs, the board may no longer scrutinize companies according to subparagraph (1)(v)4., may no longer assemble the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List, and shall cease engagement, investment prohibitions, and divestment:

1. The Congress or President of the United States affirmatively and unambiguously states, by means including, but not limited to, legislation, executive order, or written certification from the President to Congress, that the government of Iran has ceased to acquire weapons of mass destruction and support international terrorism; or

2. The United States revokes all sanctions imposed against the government of Iran.

The board, on behalf of the public fund, may reinvest in such companies if such companies do not satisfy the criteria for inclusion in the Scrutinized Companies with Activities in Sudan List. The board, acting as a fiduciary in accordance with s. 215.47(10), shall monitor events relating to subparagraphs 1. and 2., and, upon finding that the conditions in subparagraph 1. or subparagraph 2. have occurred, the board shall report such finding at a quarterly meeting of its trustees. At each quarterly meeting of the trustees, the board shall report on the status of events relating to subparagraphs 1. and 2.

(6) INVESTMENT POLICY STATEMENT OBLIGATIONS.—The board’s actions taken in compliance with this act, including all good faith determinations regarding companies as required by this act, shall be adopted and incorporated into the public fund’s investment policy statement as provided in s. 215.475.

(7) REINVESTMENT IN CERTAIN COMPANIES HAVING SCRUTINIZED ACTIVE BUSINESS OPERATIONS.—Notwithstanding any other provision of this act to the contrary, the public fund may cease divesting from certain scrutinized companies pursuant to paragraph (3)(b) or reinvest in certain scrutinized companies from which it divested pursuant to paragraph (3)(b) if clear and convincing evidence shows that the value of all assets of the public fund becomes equal to or less than 99.50 percent, or 50 basis points, of the hypothetical value of all assets of the public fund assuming no divestment for any company had occurred under paragraph (3)(b). Cessation of divestment, reinvestment, or any subsequent ongoing investment authorized by this act is limited to the minimum steps necessary to avoid the contingency set forth in this subsection or that no divestment of any company is required for less than fair value. For any cessation of divestment, reinvestment, or subsequent ongoing investment authorized by this act, the board shall provide a written report to each member of its Board of Trustees, the President of the Senate, and the Speaker of the House of Representatives in advance of initial reinvestment, updated semiannually thereafter as applicable, setting forth the reasons and justification, supported by clear and convincing evidence, for its decisions to cease divestment, reinvest, or remain invested in companies having scrutinized active business operations. This act does not apply to reinvestment in companies on the grounds that they have ceased to have scrutinized active business operations.

History.—s. 3, ch. 2007-88; s. 2, ch. 2014-134; s. 2, ch. 2016-215.



215.474 - Analyses of technology and growth investments.

215.474 Analyses of technology and growth investments.—The Office of Program Policy Analysis and Government Accountability shall perform an annual review of technology and growth investments made in Florida-based companies by the State Board of Administration and submit its findings to the State Board of Administration, the President of the Senate, and the Speaker of the House of Representatives by January 15 of each year. The office may consult with the board, the Department of Revenue, the Office of Economic and Demographic Research, and other entities as necessary to obtain and evaluate the information requested. The annual review shall include:

(1) The dollar amount of technology and growth investments in the state made by the board during the previous year ending June 30 and the investment’s percentage share of the system trust fund’s net assets.

(2) A list of investments in the state identified by the board as technology and growth investments within each asset class.

(3) An analysis of the direct and indirect economic benefits to the state resulting from the technology and growth investments.

History.—s. 4, ch. 2008-31.



215.475 - Investment policy statement.

215.475 Investment policy statement.—

(1) In making investments for the System Trust Fund pursuant to ss. 215.44-215.53, the board shall make no investment which is not in conformance with the Florida Retirement System Defined Benefit Plan Investment Policy Statement, hereinafter referred to as “the IPS,” as developed by the executive director and approved by the board. The IPS must include, among other items, the investment objectives of the System Trust Fund; permitted types of securities in which the board may invest; and evaluation criteria necessary to measure the investment performance of the fund. As required from time to time, the executive director of the board may present recommended changes in the IPS to the board for approval.

(2) Prior to any recommended changes in the IPS being presented to the board, the executive director of the board shall present such changes to the Investment Advisory Council for review. The council shall present the results of its review to the board prior to the board’s final approval of the IPS or changes in the IPS.

History.—s. 3, ch. 89-299; ss. 3, 4, ch. 90-192; s. 4, ch. 93-23; s. 6, ch. 2004-71.



215.4754 - Ethics requirements for investment advisers and managers and members of the Investment Advisory Council.

215.4754 Ethics requirements for investment advisers and managers and members of the Investment Advisory Council.—The intent of this section is to promote independence and the avoidance of conflicts and improper influence by certain investment advisers and managers without creating unnecessary barriers to the board performing its investment duties consistent with its fiduciary standards, investment performance, and business relationships.

(1) A contract under which an investment adviser or manager has been retained to exercise investment authority on behalf of the board for direct holdings shall require that the investment adviser or manager abide by a standard of conduct pursuant to s. 215.4755. Any such contract may be terminated by the board if the investment adviser or manager violates such standard of conduct.

(2) An Investment Advisory Council member or any business organization or any affiliate thereof that is owned by or employs such member may not directly or indirectly contract with or provide any services for the investment of trust funds invested by the board during the time of such member’s service on the council or for 2 years thereafter.

History.—s. 10, ch. 2010-180.



215.4755 - Certification and disclosure requirements for investment advisers and managers.

215.4755 Certification and disclosure requirements for investment advisers and managers.—

(1) An investment adviser or manager who has discretionary investment authority for direct holdings and who is retained as provided in s. 215.44(2)(b) shall agree pursuant to contract to annually certify in writing to the board that:

(a) All investment decisions made on behalf of the trust funds and the board are made in the best interests of the trust funds and the board and not made in a manner to the advantage of such investment adviser or manager, other persons, or clients to the detriment of the trust funds and the board.

(b) Appropriate policies, procedures, or other safeguards have been adopted and implemented to ensure that relationships with any affiliated persons or entities do not adversely influence the investment decisions made on behalf of the trust funds and the board.

(c) A written code of ethics, conduct, or other set of standards, which governs the professional behavior and expectations of owners, general partners, directors or managers, officers, and employees of the investment adviser or manager, has been adopted and implemented and is effectively monitored and enforced. The investment advisers’ and managers’ code of ethics shall require that:

1. Officers and employees involved in the investment process refrain from personal business activity that could conflict with the proper execution and management of the investment program over which the investment adviser or manager has discretionary investment authority or that could impair their ability to make impartial decisions with respect to such investment program; and

2. Officers and employees refrain from undertaking personal investment transactions with the same individual employee at a broker-dealer firm with whom business is conducted on behalf of the board.

(d) The investment adviser or manager has proactively and promptly disclosed to the board, notwithstanding subsection (2), any known circumstances or situations that a prudent person could expect to create an actual or potential conflict of interest, including specifically:

1. Any material interests in or with financial institutions with which officers and employees conduct business on behalf of the trust funds and the board; and

2. Any personal financial or investment positions of the investment adviser or manager that could be related to the performance of an investment program over which the investment adviser or manager has discretionary investment authority on behalf of the board.

(2) At the board’s request, an investment adviser or manager who has discretionary investment authority over direct holdings and who is retained as provided in s. 215.44(2)(b) shall disclose in writing to the board:

(a) Any nonconfidential, nonproprietary information or reports to substantiate the certifications required under subsection (1).

(b) All direct or indirect pecuniary interests that the investment adviser or manager has in or with any party to a transaction with the board, if the transaction is related to any discretionary investment authority that the investment adviser or manager exercises on behalf of the board.

(3) An investment adviser or manager certification required under subsection (1) shall be provided annually, no later than January 31, for the reporting period of the previous calendar year on a form prescribed by the board.

History.—s. 11, ch. 2010-180; s. 2, ch. 2011-100.



215.48 - Consent and ratification of appropriate board, agency, or of the judicial branch.

215.48 Consent and ratification of appropriate board, agency, or of the judicial branch.—By and with the consent and approval of any constitutional board or agency, or the judicial branch, now having the constitutional power to make investments, and in accordance with the provisions of ss. 215.44-215.53, the State Board of Administration shall have the power to make purchases, sales, exchanges, investments and reinvestments for and on behalf of any such board.

History.—s. 6, ch. 57-353; s. 3, ch. 67-354; s. 45, ch. 79-164; s. 22, ch. 92-142.



215.49 - Making funds available for investment.

215.49 Making funds available for investment.—

(1) It shall be the duty of each state agency, and the judicial branch, now or hereafter charged with the administration of the System Trust Fund, as defined in s. 121.021(36), or other funds specifically required by law to be invested by the State Board of Administration pursuant to ss. 215.44-215.53 to make such moneys available for investment as fully as is consistent with the cash requirements of the particular fund and to transfer such moneys to the board for investment.

(2) Monthly, and more often as circumstances require, such agency and the judicial branch shall notify the State Board of Administration of the amount available for investment, the moneys shall be transferred to the board, and the investment shall be made by the board. Such notification shall include the name and number of the fund for which the investments are to be made, and of the life of the investment if the principal sum is to be required for meeting obligations; however, nothing herein shall be construed as legislative intent to make available for investment any funds other than those referred to in s. 215.44.

(3) If requested by the board, it shall be the duty of the agency and the judicial branch to furnish the board an inventory of all securities in the particular fund, together with such additional information as may be requested.

History.—s. 7, ch. 57-353; s. 4, ch. 67-354; s. 3, ch. 81-295; s. 23, ch. 92-142.



215.50 - Custody of securities purchased; income.

215.50 Custody of securities purchased; income.—

(1) All securities purchased or held may, with the approval of the board, be in the custody of the Chief Financial Officer or the Chief Financial Officer as treasurer ex officio of the board, or be deposited with a bank or trust company to be held in safekeeping by such bank or trust company for the collection of principal and interest or of the proceeds of the sale thereof.

(2) It shall be the duty of the board or of the Chief Financial Officer, as custodian of the securities of the board, to collect the interest or other income on, and the principal of, such securities in their custody as the sums become due and payable and to pay the same, when so collected, into the investment account of the fund to which the investments belong.

(3) The Chief Financial Officer, as custodian of securities owned by the Florida Retirement System Trust Fund and the Florida Survivor Benefit Trust Fund, shall collect the interest, dividends, prepayments, maturities, proceeds from sales, and other income accruing from such assets. As such income is collected by the Chief Financial Officer, it shall be deposited directly into a commercial bank to the credit of the State Board of Administration. Such bank accounts as may be required for this purpose shall offer satisfactory collateral security as provided by chapter 280. In the event funds so deposited according to the provisions of this section are required for the purpose of paying benefits or other operational needs, the State Board of Administration shall remit to the Florida Retirement System Trust Fund in the State Treasury such amounts as may be requested by the Department of Management Services.

(4) Securities that the board selects to use for options operations under s. 215.45 or for lending under s. 215.47(17) shall be registered by the Chief Financial Officer in the name of a third-party nominee in order to facilitate such operations.

History.—s. 8, ch. 57-353; s. 5, ch. 67-354; s. 6, ch. 80-242; s. 2, ch. 80-317; s. 8, ch. 81-285; s. 4, ch. 82-45; s. 1, ch. 83-60; s. 79, ch. 83-217; s. 4, ch. 98-47; s. 72, ch. 99-255; s. 218, ch. 2003-261; s. 16, ch. 2009-21.



215.51 - Investment accounts; changes, notice, etc.

215.51 Investment accounts; changes, notice, etc.—

(1) The board shall keep, for each fund for which investments are made, a separate account, to be designated by name and number, which shall record the individual amounts and the totals of all investments belonging to such fund. Every receipt and collection or disbursement when received or made shall be immediately reported to the board for recording to the particular fund to which it belongs.

(2) The board shall make written report monthly to each and every interested state official or agency and the judicial branch the changes in investments made during the preceding month for their respective fund or funds, and, in addition, shall furnish the details on the investment transaction of any fund upon written request of such state official or agency or judicial branch or head thereof.

History.—s. 9, ch. 57-353; s. 24, ch. 92-142.



215.515 - Investment accounts; charges for services.

215.515 Investment accounts; charges for services.—

(1) The State Board of Administration shall make reasonable charges for all investment services performed for any agency, the judicial branch, or any fund in accordance with the provisions of ss. 215.44-215.53 or other provisions of law. The agency, fund, or judicial branch shall pay the charges, and such sums as may be necessary for this purpose are hereby appropriated from earnings on investments held by such agency, fund, or the judicial branch. The amount to be paid by each agency, fund, or the judicial branch shall be determined in such proportion as the service rendered to each agency, fund, or the judicial branch bears to the total service rendered to all agencies and funds and the judicial branch.

(2) The State Board of Administration Administrative Expense Trust Fund may be invested by the board to the extent that such investment is consistent with the cash requirements and investment objectives of the board.

History.—s. 2, ch. 77-270; s. 97, ch. 79-400; s. 5, ch. 82-45; s. 25, ch. 92-142; s. 84, ch. 92-279; s. 55, ch. 92-326; s. 5, ch. 98-47.



215.52 - Rules and regulations.

215.52 Rules and regulations.—The board shall have the power and authority to make reasonable rules and regulations necessary to carry out the provisions of ss. 215.44-215.53. The rules shall provide for full transparency and accountability in fulfillment of the board’s fiduciary duties in the areas of compliance, ethics, training, and audit procedures.

History.—s. 10, ch. 57-353; s. 6, ch. 67-354; s. 12, ch. 2010-180.



215.53 - Powers of existing officers and boards, the judicial branch, and agencies not affected.

215.53 Powers of existing officers and boards, the judicial branch, and agencies not affected.—It is the intent of the Legislature that transfer of the powers, duties, and responsibilities of existing state agencies or the judicial branch made by ss. 215.44-215.53 to the board shall include only the particular powers, duties, and responsibilities hereby transferred, and all other existing powers shall in no way be affected by said sections. The powers, duties, and responsibilities conferred by ss. 215.44-215.53 upon the board are additional and supplemental to the existing powers of the officers composing the said board.

History.—s. 11, ch. 57-353; s. 7, ch. 67-354; s. 26, ch. 92-142.



215.55 - Federal Use of State Lands Trust Fund; county distribution.

215.55 Federal Use of State Lands Trust Fund; county distribution.—The funds collected and deposited in the Federal Use of State Lands Trust Fund shall be distributed annually to the county in which the money is collected, as follows: 50 percent to the board of county commissioners and 50 percent to the school board in such counties.

History.—s. 1, ch. 59-204; s. 2, ch. 61-119; s. 1, ch. 69-300; s. 63, ch. 77-104; s. 10, ch. 95-372.



215.551 - Federal Use of State Lands Trust Fund; county distribution; requests by counties.

215.551 Federal Use of State Lands Trust Fund; county distribution; requests by counties.—

(1) The Chief Financial Officer may make distribution of the Federal Use of State Lands Trust Fund, when so requested by the counties in interest, of such amounts as may be accumulated in that fund.

(2) The Chief Financial Officer shall ascertain, from the records of the General Land Office or other departments in Washington, D.C., the number of acres of land situated in the several counties in which the Apalachicola, Choctawhatchee, Ocala, and Osceola Forest Reserves are located, the number of acres of land of such forest reserve embraced in each of the counties in each of the reserves, and, also, the amount of money received by the United States Government from each of the reserves, respectively. The Chief Financial Officer shall apportion the money on hand to each county in each reserve, respectively and separately; such distribution shall be based upon the number of acres of land embraced in the Apalachicola Forest, Choctawhatchee Forest, Ocala Forest, and Osceola Forest, respectively, in each county and shall be further based upon the amount collected by the United States from each of such forests, so that such distribution, when made, will include for each county the amount due each county, based upon the receipts for the particular forest and the acreage in the particular county in which such forest is located. The Chief Financial Officer shall issue two warrants in each case, the sum of which shall be the amount due each of such counties from the fund. One warrant shall be payable to the county for the county general road fund, and one warrant, of equal amount, shall be payable to such county’s district school board for the district school fund.

(3) In the event that actual figures of receipts from different reserves cannot be obtained by counties, so as to fully comply with subsections (1) and (2), the Chief Financial Officer may adjust the matter according to the United States statutes, or as may appear to him or her to be just and fair, and with the approval of all counties in interest.

(4) The moneys that may be received and credited to the Federal Use of State Lands Trust Fund are appropriated for the payment of the warrants of the Chief Financial Officer in pursuance of this section.

History.—ss. 1, 2, ch. 6966, 1915; ss. 2, 3, 4, ch. 7405, 1917; RGS 1094, 1095, 1096, 1097; CGL 1447, 1448, 1449, 1450; s. 7, ch. 22858, 1945; s. 2, ch. 61-119; s. 1, ch. 69-300; s. 81, ch. 77-104; s. 1, ch. 83-35; s. 1, ch. 86-211; s. 1152, ch. 95-147; s. 22, ch. 99-205; s. 2, ch. 99-310; s. 219, ch. 2003-261.

Note.—Consolidation of former ss. 254.01, 254.02, 254.03, 254.05.



215.552 - Federal Use of State Lands Trust Fund; land within military installations; county distribution.

215.552 Federal Use of State Lands Trust Fund; land within military installations; county distribution.—The Chief Financial Officer shall distribute moneys from the Federal Use of State Lands Trust Fund when so requested by the counties so affected. The Chief Financial Officer shall apportion the money on hand equal to the percentage of land in each county within each military installation, and the amount so apportioned to each county shall be applied by such counties equally divided between the district school fund and the general road fund of such counties.

History.—s. 2, ch. 83-35; s. 11, ch. 95-372; s. 220, ch. 2003-261.



215.555 - Florida Hurricane Catastrophe Fund.

215.555 Florida Hurricane Catastrophe Fund.—

(1) FINDINGS AND PURPOSE.—The Legislature finds and declares as follows:

(a) There is a compelling state interest in maintaining a viable and orderly private sector market for property insurance in this state. To the extent that the private sector is unable to maintain a viable and orderly market for property insurance in this state, state actions to maintain such a viable and orderly market are valid and necessary exercises of the police power.

(b) As a result of unprecedented levels of catastrophic insured losses in recent years, and especially as a result of Hurricane Andrew, numerous insurers have determined that in order to protect their solvency, it is necessary for them to reduce their exposure to hurricane losses. Also as a result of these events, world reinsurance capacity has significantly contracted, increasing the pressure on insurers to reduce their catastrophic exposures.

(c) Mortgages require reliable property insurance, and the unavailability of reliable property insurance would therefore make most real estate transactions impossible. In addition, the public health, safety, and welfare demand that structures damaged or destroyed in a catastrophe be repaired or reconstructed as soon as possible. Therefore, the inability of the private sector insurance and reinsurance markets to maintain sufficient capacity to enable residents of this state to obtain property insurance coverage in the private sector endangers the economy of the state and endangers the public health, safety, and welfare. Accordingly, state action to correct for this inability of the private sector constitutes a valid and necessary public and governmental purpose.

(d) The insolvencies and financial impairments resulting from Hurricane Andrew demonstrate that many property insurers are unable or unwilling to maintain reserves, surplus, and reinsurance sufficient to enable the insurers to pay all claims in full in the event of a catastrophe. State action is therefore necessary to protect the public from an insurer’s unwillingness or inability to maintain sufficient reserves, surplus, and reinsurance.

(e) A state program to provide a stable and ongoing source of reimbursement to insurers for a portion of their catastrophic hurricane losses will create additional insurance capacity sufficient to ameliorate the current dangers to the state’s economy and to the public health, safety, and welfare.

(f) It is essential to the functioning of a state program to increase insurance capacity that revenues received be exempt from federal taxation. It is therefore the intent of the Legislature that this program be structured as a state trust fund under the direction and control of the State Board of Administration and operate exclusively for the purpose of protecting and advancing the state’s interest in maintaining insurance capacity in this state.

(g) Hurricane Andrew, which caused insured and uninsured losses in excess of $20 billion, will likely not be the last major windstorm to strike Florida. Recognizing that a future wind catastrophe could cause damages in excess of $60 billion, especially if a major urban area or series of urban areas were hit, it is the intent of the Legislature to balance equitably its concerns about mitigation of hurricane impact, insurance affordability and availability, and the risk of insurer and joint underwriting association insolvency, as well as assessment and bonding limitations.

(2) DEFINITIONS.—As used in this section:

(a) “Actuarially indicated” means, with respect to premiums paid by insurers for reimbursement provided by the fund, an amount determined according to principles of actuarial science to be adequate, but not excessive, in the aggregate, to pay current and future obligations and expenses of the fund, including additional amounts if needed to pay debt service on revenue bonds issued under this section and to provide required debt service coverage in excess of the amounts required to pay actual debt service on revenue bonds issued under subsection (6), and determined according to principles of actuarial science to reflect each insurer’s relative exposure to hurricane losses.

(b) “Covered event” means any one storm declared to be a hurricane by the National Hurricane Center, which storm causes insured losses in this state.

(c) “Covered policy” means any insurance policy covering residential property in this state, including, but not limited to, any homeowner, mobile home owner, farm owner, condominium association, condominium unit owner, tenant, or apartment building policy, or any other policy covering a residential structure or its contents issued by any authorized insurer, including a commercial self-insurance fund holding a certificate of authority issued by the Office of Insurance Regulation under s. 624.462, the Citizens Property Insurance Corporation, and any joint underwriting association or similar entity created under law. The term “covered policy” includes any collateral protection insurance policy covering personal residences which protects both the borrower’s and the lender’s financial interests, in an amount at least equal to the coverage for the dwelling in place under the lapsed homeowner’s policy, if such policy can be accurately reported as required in subsection (5). Additionally, covered policies include policies covering the peril of wind removed from the Florida Residential Property and Casualty Joint Underwriting Association or from the Citizens Property Insurance Corporation, created under s. 627.351(6), or from the Florida Windstorm Underwriting Association, created under s. 627.351(2), by an authorized insurer under the terms and conditions of an executed assumption agreement between the authorized insurer and such association or Citizens Property Insurance Corporation. Each assumption agreement between the association and such authorized insurer or Citizens Property Insurance Corporation must be approved by the Office of Insurance Regulation before the effective date of the assumption, and the Office of Insurance Regulation must provide written notification to the board within 15 working days after such approval. “Covered policy” does not include any policy that excludes wind coverage or hurricane coverage or any reinsurance agreement and does not include any policy otherwise meeting this definition which is issued by a surplus lines insurer or a reinsurer. All commercial residential excess policies and all deductible buy-back policies that, based on sound actuarial principles, require individual ratemaking shall be excluded by rule if the actuarial soundness of the fund is not jeopardized. For this purpose, the term “excess policy” means a policy that provides insurance protection for large commercial property risks and that provides a layer of coverage above a primary layer insured by another insurer.

(d) “Losses” means all incurred losses under covered policies, including additional living expenses not to exceed 40 percent of the insured value of a residential structure or its contents and amounts paid as fees on behalf of or inuring to the benefit of a policyholder. The term does not include:

1. Losses for fair rental value, loss of rent or rental income, or business interruption losses;

2. Losses under liability coverages;

3. Property losses that are proximately caused by any peril other than a covered event, including, but not limited to, fire, theft, flood or rising water, or windstorm that does not constitute a covered event;

4. Amounts paid as the result of a voluntary expansion of coverage by the insurer, including, but not limited to, a waiver of an applicable deductible;

5. Amounts paid to reimburse a policyholder for condominium association or homeowners’ association loss assessments or under similar coverages for contractual liabilities;

6. Amounts paid as bad faith awards, punitive damage awards, or other court-imposed fines, sanctions, or penalties;

7. Amounts in excess of the coverage limits under the covered policy; or

8. Allocated or unallocated loss adjustment expenses.

(e) “Retention” means the amount of losses below which an insurer is not entitled to reimbursement from the fund. An insurer’s retention shall be calculated as follows:

1. The board shall calculate and report to each insurer the retention multiples for that year. For the contract year beginning June 1, 2005, the retention multiple shall be equal to $4.5 billion divided by the total estimated reimbursement premium for the contract year; for subsequent years, the retention multiple shall be equal to $4.5 billion, adjusted based upon the reported exposure for the contract year occurring 2 years before the particular contract year to reflect the percentage growth in exposure to the fund for covered policies since 2004, divided by the total estimated reimbursement premium for the contract year. Total reimbursement premium for purposes of the calculation under this subparagraph shall be estimated using the assumption that all insurers have selected the 90-percent coverage level.

2. The retention multiple as determined under subparagraph 1. shall be adjusted to reflect the coverage level elected by the insurer. For insurers electing the 90-percent coverage level, the adjusted retention multiple is 100 percent of the amount determined under subparagraph 1. For insurers electing the 75-percent coverage level, the retention multiple is 120 percent of the amount determined under subparagraph 1. For insurers electing the 45-percent coverage level, the adjusted retention multiple is 200 percent of the amount determined under subparagraph 1.

3. An insurer shall determine its provisional retention by multiplying its provisional reimbursement premium by the applicable adjusted retention multiple and shall determine its actual retention by multiplying its actual reimbursement premium by the applicable adjusted retention multiple.

4. For insurers who experience multiple covered events causing loss during the contract year, beginning June 1, 2005, each insurer’s full retention shall be applied to each of the covered events causing the two largest losses for that insurer. For each other covered event resulting in losses, the insurer’s retention shall be reduced to one-third of the full retention. The reimbursement contract shall provide for the reimbursement of losses for each covered event based on the full retention with adjustments made to reflect the reduced retentions on or after January 1 of the contract year provided the insurer reports its losses as specified in the reimbursement contract.

(f) “Workers’ compensation” includes both workers’ compensation and excess workers’ compensation insurance.

(g) “Bond” means any bond, debenture, note, or other evidence of financial indebtedness issued under this section.

(h) “Debt service” means the amount required in any fiscal year to pay the principal of, redemption premium, if any, and interest on revenue bonds and any amounts required by the terms of documents authorizing, securing, or providing liquidity for revenue bonds necessary to maintain in effect any such liquidity or security arrangements.

(i) “Debt service coverage” means the amount, if any, required by the documents under which revenue bonds are issued, which amount is to be received in any fiscal year in excess of the amount required to pay debt service for such fiscal year.

(j) “Local government” means a unit of general purpose local government as defined in s. 218.31(2).

(k) “Pledged revenues” means all or any portion of revenues to be derived from reimbursement premiums under subsection (5) or from emergency assessments under paragraph (6)(b), as determined by the board.

(l) “Estimated claims-paying capacity” means the sum of the projected year-end balance of the fund as of December 31 of a contract year, plus any reinsurance purchased by the fund, plus the board’s estimate of the board’s borrowing capacity.

(m) “Actual claims-paying capacity” means the sum of the balance of the fund as of December 31 of a contract year, plus any reinsurance purchased by the fund, plus the amount the board is able to raise through the issuance of revenue bonds under subsection (6).

(n) “Corporation” means the State Board of Administration Finance Corporation created in paragraph (6)(d).

(o) “Contract year” means the period beginning on June 1 of a specified calendar year and ending on May 31 of the following calendar year.

(3) FLORIDA HURRICANE CATASTROPHE FUND CREATED.—There is created the Florida Hurricane Catastrophe Fund to be administered by the State Board of Administration. Moneys in the fund may not be expended, loaned, or appropriated except to pay obligations of the fund arising out of reimbursement contracts entered into under subsection (4), payment of debt service on revenue bonds issued under subsection (6), costs of the mitigation program under subsection (7), costs of procuring reinsurance, and costs of administration of the fund. The board shall invest the moneys in the fund pursuant to ss. 215.44-215.52. Except as otherwise provided in this section, earnings from all investments shall be retained in the fund. The board may employ or contract with such staff and professionals as the board deems necessary for the administration of the fund. The board may adopt such rules as are reasonable and necessary to implement this section and shall specify interest due on any delinquent remittances, which interest may not exceed the fund’s rate of return plus 5 percent. Such rules must conform to the Legislature’s specific intent in establishing the fund as expressed in subsection (1), must enhance the fund’s potential ability to respond to claims for covered events, must contain general provisions so that the rules can be applied with reasonable flexibility so as to accommodate insurers in situations of an unusual nature or where undue hardship may result, except that such flexibility may not in any way impair, override, supersede, or constrain the public purpose of the fund, and must be consistent with sound insurance practices. The board may, by rule, provide for the exemption from subsections (4) and (5) of insurers writing covered policies with less than $10 million in aggregate exposure for covered policies if the exemption does not affect the actuarial soundness of the fund.

(4) REIMBURSEMENT CONTRACTS.—

(a) The board shall enter into a contract with each insurer writing covered policies in this state to provide to the insurer the reimbursement described in paragraphs (b) and (d), in exchange for the reimbursement premium paid into the fund under subsection (5). As a condition of doing business in this state, each such insurer shall enter into such a contract.

(b)1. The contract shall contain a promise by the board to reimburse the insurer for 45 percent, 75 percent, or 90 percent of its losses from each covered event in excess of the insurer’s retention, plus 5 percent of the reimbursed losses to cover loss adjustment expenses.

2. The insurer must elect one of the percentage coverage levels specified in this paragraph and may, upon renewal of a reimbursement contract, elect a lower percentage coverage level if no revenue bonds issued under subsection (6) after a covered event are outstanding, or elect a higher percentage coverage level, regardless of whether or not revenue bonds are outstanding. All members of an insurer group must elect the same percentage coverage level. Any joint underwriting association, risk apportionment plan, or other entity created under s. 627.351 must elect the 90-percent coverage level.

3. The contract shall provide that reimbursement amounts shall not be reduced by reinsurance paid or payable to the insurer from other sources.

(c)1. The contract shall also provide that the obligation of the board with respect to all contracts covering a particular contract year shall not exceed the actual claims-paying capacity of the fund up to a limit of $17 billion for that contract year, unless the board determines that there is sufficient estimated claims-paying capacity to provide $17 billion of capacity for the current contract year and an additional $17 billion of capacity for subsequent contract years. If the board makes such a determination, the estimated claims-paying capacity for the particular contract year shall be determined by adding to the $17 billion limit one-half of the fund’s estimated claims-paying capacity in excess of $34 billion. However, the dollar growth in the limit may not increase in any year by an amount greater than the dollar growth of the balance of the fund as of December 31, less any premiums or interest attributable to optional coverage, as defined by rule which occurred over the prior calendar year.

2. In May and October of the contract year, the board shall publish in the Florida Administrative Register a statement of the fund’s estimated borrowing capacity, the fund’s estimated claims-paying capacity, and the projected balance of the fund as of December 31. After the end of each calendar year, the board shall notify insurers of the estimated borrowing capacity, estimated claims-paying capacity, and the balance of the fund as of December 31 to provide insurers with data necessary to assist them in determining their retention and projected payout from the fund for loss reimbursement purposes. In conjunction with the development of the premium formula, as provided for in subsection (5), the board shall publish factors or multiples that assist insurers in determining their retention and projected payout for the next contract year. For all regulatory and reinsurance purposes, an insurer may calculate its projected payout from the fund as its share of the total fund premium for the current contract year multiplied by the sum of the projected balance of the fund as of December 31 and the estimated borrowing capacity for that contract year as reported under this subparagraph.

(d)1. For purposes of determining potential liability and to aid in the sound administration of the fund, the contract shall require each insurer to report such insurer’s losses from each covered event on an interim basis, as directed by the board. The contract shall require the insurer to report to the board no later than December 31 of each year, and quarterly thereafter, its reimbursable losses from covered events for the year. The contract shall require the board to determine and pay, as soon as practicable after receiving these reports of reimbursable losses, the initial amount of reimbursement due and adjustments to this amount based on later loss information. The adjustments to reimbursement amounts shall require the board to pay, or the insurer to return, amounts reflecting the most recent calculation of losses.

2. In determining reimbursements pursuant to this subsection, the contract shall provide that the board shall pay to each insurer such insurer’s projected payout, which is the amount of reimbursement it is owed, up to an amount equal to the insurer’s share of the actual premium paid for that contract year, multiplied by the actual claims-paying capacity available for that contract year.

3. The board may reimburse insurers for amounts up to the published factors or multiples for determining each participating insurer’s retention and projected payout derived as a result of the development of the premium formula in those situations in which the total reimbursement of losses to such insurers would not exceed the estimated claims-paying capacity of the fund. Otherwise, the projected payout factors or multiples shall be reduced uniformly among all insurers to reflect the estimated claims-paying capacity.

(e)1. Except as provided in subparagraphs 2. and 3., the contract shall provide that if an insurer demonstrates to the board that it is likely to qualify for reimbursement under the contract, and demonstrates to the board that the immediate receipt of moneys from the board is likely to prevent the insurer from becoming insolvent, the board shall advance the insurer, at market interest rates, the amounts necessary to maintain the solvency of the insurer, up to 50 percent of the board’s estimate of the reimbursement due the insurer. The insurer’s reimbursement shall be reduced by an amount equal to the amount of the advance and interest thereon.

2. With respect only to an entity created under s. 627.351, the contract shall also provide that the board may, upon application by such entity, advance to such entity, at market interest rates, up to 90 percent of the lesser of:

a. The board’s estimate of the amount of reimbursement due to such entity; or

b. The entity’s share of the actual reimbursement premium paid for that contract year, multiplied by the currently available liquid assets of the fund. In order for the entity to qualify for an advance under this subparagraph, the entity must demonstrate to the board that the advance is essential to allow the entity to pay claims for a covered event and the board must determine that the fund’s assets are sufficient and are sufficiently liquid to allow the board to make an advance to the entity and still fulfill the board’s reimbursement obligations to other insurers. The entity’s final reimbursement for any contract year in which an advance has been made under this subparagraph must be reduced by an amount equal to the amount of the advance and any interest on such advance. In order to determine what amounts, if any, are due the entity, the board may require the entity to report its exposure and its losses at any time to determine retention levels and reimbursements payable.

3. The contract shall also provide specifically and solely with respect to any limited apportionment company under s. 627.351(2)(b)3. that the board may, upon application by such company, advance to such company the amount of the estimated reimbursement payable to such company as calculated pursuant to paragraph (d), at market interest rates, if the board determines that the fund’s assets are sufficient and are sufficiently liquid to permit the board to make an advance to such company and at the same time fulfill its reimbursement obligations to the insurers that are participants in the fund. Such company’s final reimbursement for any contract year in which an advance pursuant to this subparagraph has been made shall be reduced by an amount equal to the amount of the advance and interest thereon. In order to determine what amounts, if any, are due to such company, the board may require such company to report its exposure and its losses at such times as may be required to determine retention levels and loss reimbursements payable.

(f) In order to ensure that insurers have properly reported the insured values on which the reimbursement premium is based and to ensure that insurers have properly reported the losses for which reimbursements have been made, the board shall inspect, examine, and verify the records of each insurer’s covered policies at such times as the board deems appropriate and according to standards established by rule for the specific purpose of validating the accuracy of exposures and losses required to be reported under the terms and conditions of the reimbursement contract. The costs of the examinations shall be borne by the board. However, in order to remove any incentive for an insurer to delay preparations for an examination, the board shall be reimbursed by the insurer for any examination expenses incurred in addition to the usual and customary costs of the examination, which additional expenses were incurred as a result of an insurer’s failure, despite proper notice, to be prepared for the examination or as a result of an insurer’s failure to provide requested information while the examination is in progress. If the board finds any insurer’s records or other necessary information to be inadequate or inadequately posted, recorded, or maintained, the board may employ experts to reconstruct, rewrite, record, post, or maintain such records or information, at the expense of the insurer being examined, if such insurer has failed to maintain, complete, or correct such records or deficiencies after the board has given the insurer notice and a reasonable opportunity to do so. Any information contained in an examination report, which information is described in s. 215.557, is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, as provided in s. 215.557. Nothing in this paragraph expands the exemption in s. 215.557.

(g) The contract shall provide that in the event of the insolvency of an insurer, the fund shall pay directly to the Florida Insurance Guaranty Association for the benefit of Florida policyholders of the insurer the net amount of all reimbursement moneys owed to the insurer. As used in this paragraph, the term “net amount of all reimbursement moneys” means that amount which remains after reimbursement for:

1. Preliminary or duplicate payments owed to private reinsurers or other inuring reinsurance payments to private reinsurers that satisfy statutory or contractual obligations of the insolvent insurer attributable to covered events to such reinsurers; or

2. Funds owed to a bank or other financial institution to cover obligations of the insolvent insurer under a credit agreement that assists the insolvent insurer in paying claims attributable to covered events.

The private reinsurers, banks, or other financial institutions shall be reimbursed or otherwise paid prior to payment to the Florida Insurance Guaranty Association, notwithstanding any law to the contrary. The guaranty association shall pay all claims up to the maximum amount permitted by chapter 631; thereafter, any remaining moneys shall be paid pro rata to claims not fully satisfied. This paragraph does not apply to a joint underwriting association, risk apportionment plan, or other entity created under s. 627.351.

(5) REIMBURSEMENT PREMIUMS.—

(a) Each reimbursement contract shall require the insurer to annually pay to the fund an actuarially indicated premium for the reimbursement.

(b) The State Board of Administration shall select an independent consultant to develop a formula for determining the actuarially indicated premium to be paid to the fund. The formula shall specify, for each zip code or other limited geographical area, the amount of premium to be paid by an insurer for each $1,000 of insured value under covered policies in that zip code or other area. In establishing premiums, the board shall consider the coverage elected under paragraph (4)(b) and any factors that tend to enhance the actuarial sophistication of ratemaking for the fund, including deductibles, type of construction, type of coverage provided, relative concentration of risks, and other such factors deemed by the board to be appropriate. The formula must provide for a cash build-up factor. For the 2009-2010 contract year, the factor is 5 percent. For the 2010-2011 contract year, the factor is 10 percent. For the 2011-2012 contract year, the factor is 15 percent. For the 2012-2013 contract year, the factor is 20 percent. For the 2013-2014 contract year and thereafter, the factor is 25 percent. The formula may provide for a procedure to determine the premiums to be paid by new insurers that begin writing covered policies after the beginning of a contract year, taking into consideration when the insurer starts writing covered policies, the potential exposure of the insurer, the potential exposure of the fund, the administrative costs to the insurer and to the fund, and any other factors deemed appropriate by the board. The formula must be approved by unanimous vote of the board. The board may, at any time, revise the formula pursuant to the procedure provided in this paragraph.

(c) No later than September 1 of each year, each insurer shall notify the board of its insured values under covered policies by zip code, as of June 30 of that year. On the basis of these reports, the board shall calculate the premium due from the insurer, based on the formula adopted under paragraph (b). The insurer shall pay the required annual premium pursuant to a periodic payment plan specified in the contract. The board shall provide for payment of reimbursement premium in periodic installments and for the adjustment of provisional premium installments collected prior to submission of the exposure report to reflect data in the exposure report. The board shall collect interest on late reimbursement premium payments consistent with the assumptions made in developing the premium formula in accordance with paragraph (b).

(d) All premiums paid to the fund under reimbursement contracts shall be treated as premium for approved reinsurance for all accounting and regulatory purposes.

(e) If Citizens Property Insurance Corporation assumes or otherwise provides coverage for policies of an insurer placed in liquidation under chapter 631 pursuant to s. 627.351(6), the corporation may, pursuant to conditions mutually agreed to between the corporation and the State Board of Administration, obtain coverage for such policies under its contract with the fund or accept an assignment of the liquidated insurer’s contract with the fund. If Citizens Property Insurance Corporation elects to cover these policies under the corporation’s contract with the fund, it shall notify the board of its insured values with respect to such policies within a specified time mutually agreed to between the corporation and the board, after such assumption or other coverage transaction, and the fund shall treat such policies as having been in effect as of June 30 of that year. In the event of an assignment, the fund shall apply that contract to such policies and treat Citizens Property Insurance Corporation as if the corporation were the liquidated insurer for the remaining term of the contract, and the corporation shall have all rights and duties of the liquidated insurer beginning on the date it provides coverage for such policies, but the corporation is not subject to any preexisting rights, liabilities, or duties of the liquidated insurer. The assignment, including any unresolved issues between the liquidated insurer and Citizens Property Insurance Corporation under the contract, shall be provided for in the liquidation order or otherwise determined by the court. However, if a covered event occurs before the effective date of the assignment, the corporation may not obtain coverage for such policies under its contract with the fund and shall accept an assignment of the liquidated insurer’s contract as provided in this paragraph.

(6) REVENUE BONDS.—

(a) General provisions.—

1. Upon the occurrence of a hurricane and a determination that the moneys in the fund are or will be insufficient to pay reimbursement at the levels promised in the reimbursement contracts, the board may take the necessary steps under paragraph (c) or paragraph (d) for the issuance of revenue bonds for the benefit of the fund. The proceeds of such revenue bonds may be used to make reimbursement payments under reimbursement contracts; to refinance or replace previously existing borrowings or financial arrangements; to pay interest on bonds; to fund reserves for the bonds; to pay expenses incident to the issuance or sale of any bond issued under this section, including costs of validating, printing, and delivering the bonds, costs of printing the official statement, costs of publishing notices of sale of the bonds, and related administrative expenses; or for such other purposes related to the financial obligations of the fund as the board may determine. The term of the bonds may not exceed 30 years. The board may pledge or authorize the corporation to pledge all or a portion of all revenues under subsection (5) and under paragraph (b) to secure such revenue bonds and the board may execute such agreements between the board and the issuer of any revenue bonds and providers of other financing arrangements under paragraph (7)(b) as the board deems necessary to evidence, secure, preserve, and protect such pledge. If reimbursement premiums received under subsection (5) or earnings on such premiums are used to pay debt service on revenue bonds, such premiums and earnings shall be used only after the use of the moneys derived from assessments under paragraph (b). The funds, credit, property, or taxing power of the state or political subdivisions of the state shall not be pledged for the payment of such bonds. The board may also enter into agreements under paragraph (c) or paragraph (d) for the purpose of issuing revenue bonds in the absence of a hurricane upon a determination that such action would maximize the ability of the fund to meet future obligations.

2. The Legislature finds and declares that the issuance of bonds under this subsection is for the public purpose of paying the proceeds of the bonds to insurers, thereby enabling insurers to pay the claims of policyholders to assure that policyholders are able to pay the cost of construction, reconstruction, repair, restoration, and other costs associated with damage to property of policyholders of covered policies after the occurrence of a hurricane.

(b) Emergency assessments.—

1. If the board determines that the amount of revenue produced under subsection (5) is insufficient to fund the obligations, costs, and expenses of the fund and the corporation, including repayment of revenue bonds and that portion of the debt service coverage not met by reimbursement premiums, the board shall direct the Office of Insurance Regulation to levy, by order, an emergency assessment on direct premiums for all property and casualty lines of business in this state, including property and casualty business of surplus lines insurers regulated under part VIII of chapter 626, but not including any workers’ compensation premiums or medical malpractice premiums. As used in this subsection, the term “property and casualty business” includes all lines of business identified on Form 2, Exhibit of Premiums and Losses, in the annual statement required of authorized insurers by s. 624.424 and any rule adopted under this section, except for those lines identified as accident and health insurance and except for policies written under the National Flood Insurance Program. The assessment shall be specified as a percentage of direct written premium and is subject to annual adjustments by the board in order to meet debt obligations. The same percentage applies to all policies in lines of business subject to the assessment issued or renewed during the 12-month period beginning on the effective date of the assessment.

2. A premium is not subject to an annual assessment under this paragraph in excess of 6 percent of premium with respect to obligations arising out of losses attributable to any one contract year, and a premium is not subject to an aggregate annual assessment under this paragraph in excess of 10 percent of premium. An annual assessment under this paragraph continues as long as the revenue bonds issued with respect to which the assessment was imposed are outstanding, including any bonds the proceeds of which were used to refund the revenue bonds, unless adequate provision has been made for the payment of the bonds under the documents authorizing issuance of the bonds.

3. Emergency assessments shall be collected from policyholders. Emergency assessments shall be remitted by insurers as a percentage of direct written premium for the preceding calendar quarter as specified in the order from the Office of Insurance Regulation. The office shall verify the accurate and timely collection and remittance of emergency assessments and shall report the information to the board in a form and at a time specified by the board. Each insurer collecting assessments shall provide the information with respect to premiums and collections as may be required by the office to enable the office to monitor and verify compliance with this paragraph.

4. With respect to assessments of surplus lines premiums, each surplus lines agent shall collect the assessment at the same time as the agent collects the surplus lines tax required by s. 626.932, and the surplus lines agent shall remit the assessment to the Florida Surplus Lines Service Office created by s. 626.921 at the same time as the agent remits the surplus lines tax to the Florida Surplus Lines Service Office. The emergency assessment on each insured procuring coverage and filing under s. 626.938 shall be remitted by the insured to the Florida Surplus Lines Service Office at the time the insured pays the surplus lines tax to the Florida Surplus Lines Service Office. The Florida Surplus Lines Service Office shall remit the collected assessments to the fund or corporation as provided in the order levied by the Office of Insurance Regulation. The Florida Surplus Lines Service Office shall verify the proper application of such emergency assessments and shall assist the board in ensuring the accurate and timely collection and remittance of assessments as required by the board. The Florida Surplus Lines Service Office shall annually calculate the aggregate written premium on property and casualty business, other than workers’ compensation and medical malpractice, procured through surplus lines agents and insureds procuring coverage and filing under s. 626.938 and shall report the information to the board in a form and at a time specified by the board.

5. Any assessment authority not used for a particular contract year may be used for a subsequent contract year. If, for a subsequent contract year, the board determines that the amount of revenue produced under subsection (5) is insufficient to fund the obligations, costs, and expenses of the fund and the corporation, including repayment of revenue bonds and that portion of the debt service coverage not met by reimbursement premiums, the board shall direct the Office of Insurance Regulation to levy an emergency assessment up to an amount not exceeding the amount of unused assessment authority from a previous contract year or years, plus an additional 4 percent provided that the assessments in the aggregate do not exceed the limits specified in subparagraph 2.

6. The assessments otherwise payable to the corporation under this paragraph shall be paid to the fund unless the Office of Insurance Regulation and the Florida Surplus Lines Service Office received a notice from the corporation and the fund, which shall be conclusive and upon which they may rely without further inquiry, that the corporation has issued bonds and the fund has no agreements in effect with local governments under paragraph (c). On or after the date of the notice and until the date the corporation has no bonds outstanding, the fund shall have no right, title, or interest in or to the assessments, except as provided in the fund’s agreement with the corporation.

7. Emergency assessments are not premium and are not subject to the premium tax, to the surplus lines tax, to any fees, or to any commissions. An insurer is liable for all assessments that it collects and must treat the failure of an insured to pay an assessment as a failure to pay the premium. An insurer is not liable for uncollectible assessments.

8. If an insurer is required to return an unearned premium, it shall also return any collected assessment attributable to the unearned premium. A credit adjustment to the collected assessment may be made by the insurer with regard to future remittances that are payable to the fund or corporation, but the insurer is not entitled to a refund.

9. If a surplus lines insured or an insured who has procured coverage and filed under s. 626.938 is entitled to the return of an unearned premium, the Florida Surplus Lines Service Office shall provide a credit or refund to the agent or such insured for the collected assessment attributable to the unearned premium before remitting the emergency assessment collected to the fund or corporation.

10. The exemption of medical malpractice insurance premiums from emergency assessments under this paragraph is repealed May 31, 2019, and medical malpractice insurance premiums shall be subject to emergency assessments attributable to loss events occurring in the contract years commencing on June 1, 2019.

(c) Revenue bond issuance through counties or municipalities.—

1. If the board elects to enter into agreements with local governments for the issuance of revenue bonds for the benefit of the fund, the board shall enter into such contracts with one or more local governments, including agreements providing for the pledge of revenues, as are necessary to effect such issuance. The governing body of a county or municipality is authorized to issue bonds as defined in s. 125.013 or s. 166.101 from time to time to fund an assistance program, in conjunction with the Florida Hurricane Catastrophe Fund, for the purposes set forth in this section or for the purpose of paying the costs of construction, reconstruction, repair, restoration, and other costs associated with damage to properties of policyholders of covered policies due to the occurrence of a hurricane by assuring that policyholders located in this state are able to recover claims under property insurance policies after a covered event.

2. In order to avoid needless and indiscriminate proliferation, duplication, and fragmentation of such assistance programs, any local government may provide for the payment of fund reimbursements, regardless of whether or not the losses for which reimbursement is made occurred within or outside of the territorial jurisdiction of the local government.

3. The state hereby covenants with holders of bonds issued under this paragraph that the state will not repeal or abrogate the power of the board to direct the Office of Insurance Regulation to levy the assessments and to collect the proceeds of the revenues pledged to the payment of such bonds as long as any such bonds remain outstanding unless adequate provision has been made for the payment of such bonds pursuant to the documents authorizing the issuance of such bonds.

4. There shall be no liability on the part of, and no cause of action shall arise against any members or employees of the governing body of a local government for any actions taken by them in the performance of their duties under this paragraph.

(d) State Board of Administration Finance Corporation.—

1. In addition to the findings and declarations in subsection (1), the Legislature also finds and declares that:

a. The public benefits corporation created under this paragraph will provide a mechanism necessary for the cost-effective and efficient issuance of bonds. This mechanism will eliminate unnecessary costs in the bond issuance process, thereby increasing the amounts available to pay reimbursement for losses to property sustained as a result of hurricane damage.

b. The purpose of such bonds is to fund reimbursements through the Florida Hurricane Catastrophe Fund to pay for the costs of construction, reconstruction, repair, restoration, and other costs associated with damage to properties of policyholders of covered policies due to the occurrence of a hurricane.

c. The efficacy of the financing mechanism will be enhanced by the corporation’s ownership of the assessments, by the insulation of the assessments from possible bankruptcy proceedings, and by covenants of the state with the corporation’s bondholders.

2.a. There is created a public benefits corporation, which is an instrumentality of the state, to be known as the State Board of Administration Finance Corporation.

b. The corporation shall operate under a five-member board of directors consisting of the Governor or a designee, the Chief Financial Officer or a designee, the Attorney General or a designee, the director of the Division of Bond Finance of the State Board of Administration, and the Chief Operating Officer of the Florida Hurricane Catastrophe Fund.

c. The corporation has all of the powers of corporations under part I of chapter 607 and under chapter 617, subject only to this subsection.

d. The corporation may issue bonds and engage in such other financial transactions as are necessary to provide sufficient funds to achieve the purposes of this section.

e. The corporation may invest in any of the investments authorized under s. 215.47.

f. There shall be no liability on the part of, and no cause of action shall arise against, any board members or employees of the corporation for any actions taken by them in the performance of their duties under this paragraph.

3.a. In actions under chapter 75 to validate any bonds issued by the corporation, the notice required under s. 75.06 shall be published in two newspapers of general circulation in the state, and the complaint and order of the court shall be served only on the State Attorney of the Second Judicial Circuit.

b. The state hereby covenants with holders of bonds of the corporation that the state will not repeal or abrogate the power of the board to direct the Office of Insurance Regulation to levy the assessments and to collect the proceeds of the revenues pledged to the payment of such bonds as long as any such bonds remain outstanding unless adequate provision has been made for the payment of such bonds pursuant to the documents authorizing the issuance of such bonds.

4. The bonds of the corporation are not a debt of the state or of any political subdivision, and neither the state nor any political subdivision is liable on such bonds. The corporation does not have the power to pledge the credit, the revenues, or the taxing power of the state or of any political subdivision. The credit, revenues, or taxing power of the state or of any political subdivision shall not be deemed to be pledged to the payment of any bonds of the corporation.

5.a. The property, revenues, and other assets of the corporation; the transactions and operations of the corporation and the income from such transactions and operations; and all bonds issued under this paragraph and interest on such bonds are exempt from taxation by the state and any political subdivision, including the intangibles tax under chapter 199 and the income tax under chapter 220. This exemption does not apply to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations other than the State Board of Administration Finance Corporation.

b. All bonds of the corporation shall be and constitute legal investments without limitation for all public bodies of this state; for all banks, trust companies, savings banks, savings associations, savings and loan associations, and investment companies; for all administrators, executors, trustees, and other fiduciaries; for all insurance companies and associations and other persons carrying on an insurance business; and for all other persons who are now or may hereafter be authorized to invest in bonds or other obligations of the state and shall be and constitute eligible securities to be deposited as collateral for the security of any state, county, municipal, or other public funds. This sub-subparagraph is additional and supplemental authority and may not be limited without specific reference to this sub-subparagraph.

6. The corporation and its corporate existence continue until terminated by law; however, such law may not take effect as long as the corporation has bonds outstanding unless adequate provision has been made for the payment of such bonds pursuant to the documents authorizing the issuance of such bonds. Upon termination of the existence of the corporation, all of its rights and properties in excess of its obligations shall pass to and be vested in the state.

7. The State Board of Administration Finance Corporation is for all purposes the successor to the Florida Hurricane Catastrophe Fund Finance Corporation.

(e) Protection of bondholders.—

1. As long as the corporation has any bonds outstanding, neither the fund nor the corporation shall have the authority to file a voluntary petition under chapter 9 of the federal Bankruptcy Code or such corresponding chapter or sections as may be in effect, from time to time, and neither any public officer nor any organization, entity, or other person shall authorize the fund or the corporation to be or become a debtor under chapter 9 of the federal Bankruptcy Code or such corresponding chapter or sections as may be in effect, from time to time, during any such period.

2. The state hereby covenants with holders of bonds of the corporation that the state will not limit or alter the denial of authority under this paragraph or the rights under this section vested in the fund or the corporation to fulfill the terms of any agreements made with such bondholders or in any way impair the rights and remedies of such bondholders as long as any such bonds remain outstanding unless adequate provision has been made for the payment of such bonds pursuant to the documents authorizing the issuance of such bonds.

3. Notwithstanding any other provision of law, any pledge of or other security interest in revenue, money, accounts, contract rights, general intangibles, or other personal property made or created by the fund or the corporation shall be valid, binding, and perfected from the time such pledge is made or other security interest attaches without any physical delivery of the collateral or further act and the lien of any such pledge or other security interest shall be valid, binding, and perfected against all parties having claims of any kind in tort, contract, or otherwise against the fund or the corporation irrespective of whether or not such parties have notice of such claims. No instrument by which such a pledge or security interest is created nor any financing statement need be recorded or filed.

(7) ADDITIONAL POWERS AND DUTIES.—

(a) The board may procure reinsurance from reinsurers acceptable to the Office of Insurance Regulation for the purpose of maximizing the capacity of the fund and may enter into capital market transactions, including, but not limited to, industry loss warranties, catastrophe bonds, side-car arrangements, or financial contracts permissible for the board’s usage under s. 215.47(11) and (12), consistent with prudent management of the fund.

(b) In addition to borrowing under subsection (6), the board may also borrow from, or enter into other financing arrangements with, any market sources at prevailing interest rates.

(c) Each fiscal year, the Legislature shall appropriate from the investment income of the Florida Hurricane Catastrophe Fund an amount no less than $10 million and no more than 35 percent of the investment income based upon the most recent fiscal year-end audited financial statements for the purpose of providing funding for local governments, state agencies, public and private educational institutions, and nonprofit organizations to support programs intended to improve hurricane preparedness, reduce potential losses in the event of a hurricane, provide research into means to reduce such losses, educate or inform the public as to means to reduce hurricane losses, assist the public in determining the appropriateness of particular upgrades to structures or in the financing of such upgrades, or protect local infrastructure from potential damage from a hurricane. Moneys shall first be available for appropriation under this paragraph in fiscal year 1997-1998. Moneys in excess of the $10 million specified in this paragraph shall not be available for appropriation under this paragraph if the State Board of Administration finds that an appropriation of investment income from the fund would jeopardize the actuarial soundness of the fund.

(d) The board may allow insurers to comply with reporting requirements and reporting format requirements by using alternative methods of reporting if the proper administration of the fund is not thereby impaired and if the alternative methods produce data which is consistent with the purposes of this section.

(e) In order to assure the equitable operation of the fund, the board may impose a reasonable fee on an insurer to recover costs involved in reprocessing inaccurate, incomplete, or untimely exposure data submitted by the insurer.

(f) The board may require insurers to notarize documents submitted to the board.

(8) ADVISORY COUNCIL.—The State Board of Administration shall appoint a nine-member advisory council that consists of an actuary, a meteorologist, an engineer, a representative of insurers, a representative of insurance agents, a representative of reinsurers, and three consumers who shall also be representatives of other affected professions and industries, to provide the board with information and advice in connection with its duties under this section. Members of the advisory council shall serve at the pleasure of the board and are eligible for per diem and travel expenses under s. 112.061.

(9) APPLICABILITY OF S. 19, ART. III OF THE STATE CONSTITUTION.—The Legislature finds that the Florida Hurricane Catastrophe Fund created by this section is a trust fund established for bond covenants, indentures, or resolutions within the meaning of s. 19(f)(3), Art. III of the State Constitution.

(10) VIOLATIONS.—Any violation of this section or of rules adopted under this section constitutes a violation of the insurance code.

(11) LEGAL PROCEEDINGS.—The board is authorized to take any action necessary to enforce the rules, and the provisions and requirements of the reimbursement contract, required by and adopted pursuant to this section.

(12) FEDERAL OR MULTISTATE CATASTROPHIC FUNDS.—Upon the creation of a federal or multistate catastrophic insurance or reinsurance program intended to serve purposes similar to the purposes of the fund created by this section, the State Board of Administration shall promptly make recommendations to the Legislature for coordination with the federal or multistate program, for termination of the fund, or for such other actions as the board finds appropriate in the circumstances.

(13) REVERSION OF FUND ASSETS UPON TERMINATION.—The fund and the duties of the board under this section may be terminated only by law. Upon termination of the fund, all assets of the fund shall revert to the General Revenue Fund.

(14) SEVERABILITY.—If any provision of this section or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the section which can be given effect without the invalid provision or application, and to this end the provisions of this section are declared severable.

1(15) COLLATERAL PROTECTION INSURANCE.—As used in this section and ss. 627.311 and 627.351, the term “collateral protection insurance” means commercial property insurance of which a creditor is the primary beneficiary and policyholder and which protects or covers an interest of the creditor arising out of a credit transaction secured by real or personal property. Initiation of such coverage is triggered by the mortgagor’s failure to maintain insurance coverage as required by the mortgage or other lending document. Collateral protection insurance is not residential coverage.

(16) TEMPORARY INCREASE IN COVERAGE LIMIT OPTIONS.—

(a) Findings and intent.—

1. The Legislature finds that:

a. Because of temporary disruptions in the market for catastrophic reinsurance, many property insurers were unable to procure sufficient amounts of reinsurance for the 2006 hurricane season or were able to procure such reinsurance only by incurring substantially higher costs than in prior years.

b. The reinsurance market problems were responsible, at least in part, for substantial premium increases to many consumers and increases in the number of policies issued by Citizens Property Insurance Corporation.

c. It is likely that the reinsurance market disruptions will not significantly abate prior to the 2007 hurricane season.

2. It is the intent of the Legislature to create options for insurers to purchase a temporary increased coverage limit above the statutorily determined limit in subparagraph (4)(c)1., applicable for the 2007, 2008, 2009, 2010, 2011, 2012, and 2013 hurricane seasons, to address market disruptions and enable insurers, at their option, to procure additional coverage from the Florida Hurricane Catastrophe Fund.

(b) Applicability of other provisions of this section.—All provisions of this section and the rules adopted under this section apply to the coverage created by this subsection unless specifically superseded by provisions in this subsection.

(c) Optional coverage.—For the 2009-2010, 2010-2011, 2011-2012, 2012-2013, and 2013-2014 contract years, the board shall offer, for each of such years, the optional coverage as provided in this subsection.

(d) Additional definitions.—As used in this subsection, the term:

1. “FHCF” means Florida Hurricane Catastrophe Fund.

2. “FHCF reimbursement premium” means the premium paid by an insurer for its coverage as a mandatory participant in the FHCF, but does not include additional premiums for optional coverages.

3. “Payout multiple” means the number or multiple created by dividing the statutorily defined claims-paying capacity as determined in subparagraph (4)(c)1. by the aggregate reimbursement premiums paid by all insurers estimated or projected as of calendar year-end.

4. “TICL” means the temporary increase in coverage limit.

5. “TICL options” means the temporary increase in coverage options created under this subsection.

6. “TICL insurer” means an insurer that has opted to obtain coverage under the TICL options addendum in addition to the coverage provided to the insurer under its FHCF reimbursement contract.

7. “TICL reimbursement premium” means the premium charged by the fund for coverage provided under the TICL option.

8. “TICL coverage multiple” means the coverage multiple when multiplied by an insurer’s reimbursement premium that defines the temporary increase in coverage limit.

9. “TICL coverage” means the coverage for an insurer’s losses above the insurer’s statutorily determined claims-paying capacity based on the claims-paying limit in subparagraph (4)(c)1., which an insurer selects as its temporary increase in coverage from the fund under the TICL options selected. A TICL insurer’s increased coverage limit options shall be calculated as follows:

a. The board shall calculate and report to each TICL insurer the TICL coverage multiples based on 12 options for increasing the insurer’s FHCF coverage limit. Each TICL coverage multiple shall be calculated by dividing $1 billion, $2 billion, $3 billion, $4 billion, $5 billion, $6 billion, $7 billion, $8 billion, $9 billion, $10 billion, $11 billion, or $12 billion by the total estimated aggregate FHCF reimbursement premiums for the 2007-2008 contract year, and the 2008-2009 contract year.

b. For the 2009-2010 contract year, the board shall calculate and report to each TICL insurer the TICL coverage multiples based on 10 options for increasing the insurer’s FHCF coverage limit. Each TICL coverage multiple shall be calculated by dividing $1 billion, $2 billion, $3 billion, $4 billion, $5 billion, $6 billion, $7 billion, $8 billion, $9 billion, and $10 billion by the total estimated aggregate FHCF reimbursement premiums for the 2009-2010 contract year.

c. For the 2010-2011 contract year, the board shall calculate and report to each TICL insurer the TICL coverage multiples based on eight options for increasing the insurer’s FHCF coverage limit. Each TICL coverage multiple shall be calculated by dividing $1 billion, $2 billion, $3 billion, $4 billion, $5 billion, $6 billion, $7 billion, and $8 billion by the total estimated aggregate FHCF reimbursement premiums for the contract year.

d. For the 2011-2012 contract year, the board shall calculate and report to each TICL insurer the TICL coverage multiples based on six options for increasing the insurer’s FHCF coverage limit. Each TICL coverage multiple shall be calculated by dividing $1 billion, $2 billion, $3 billion, $4 billion, $5 billion, and $6 billion by the total estimated aggregate FHCF reimbursement premiums for the 2011-2012 contract year.

e. For the 2012-2013 contract year, the board shall calculate and report to each TICL insurer the TICL coverage multiples based on four options for increasing the insurer’s FHCF coverage limit. Each TICL coverage multiple shall be calculated by dividing $1 billion, $2 billion, $3 billion, and $4 billion by the total estimated aggregate FHCF reimbursement premiums for the 2012-2013 contract year.

f. For the 2013-2014 contract year, the board shall calculate and report to each TICL insurer the TICL coverage multiples based on two options for increasing the insurer’s FHCF coverage limit. Each TICL coverage multiple shall be calculated by dividing $1 billion and $2 billion by the total estimated aggregate FHCF reimbursement premiums for the 2013-2014 contract year.

g. The TICL insurer’s increased coverage shall be the FHCF reimbursement premium multiplied by the TICL coverage multiple. In order to determine an insurer’s total limit of coverage, an insurer shall add its TICL coverage multiple to its payout multiple. The total shall represent a number that, when multiplied by an insurer’s FHCF reimbursement premium for a given reimbursement contract year, defines an insurer’s total limit of FHCF reimbursement coverage for that reimbursement contract year.

10. “TICL options addendum” means an addendum to the reimbursement contract reflecting the obligations of the fund and insurers selecting an option to increase an insurer’s FHCF coverage limit.

(e) TICL options addendum.—

1. The TICL options addendum shall provide for reimbursement of TICL insurers for covered events occurring during the 2009-2010, 2010-2011, 2011-2012, 2012-2013, and 2013-2014 contract years in exchange for the TICL reimbursement premium paid into the fund under paragraph (f) based on the TICL coverage available and selected for each respective contract year. Any insurer writing covered policies has the option of selecting an increased limit of coverage under the TICL options addendum and shall select such coverage at the time that it executes the FHCF reimbursement contract.

2. The TICL addendum shall contain a promise by the board to reimburse the TICL insurer for 45 percent, 75 percent, or 90 percent of its losses from each covered event in excess of the insurer’s retention, plus 5 percent of the reimbursed losses to cover loss adjustment expenses. The percentage shall be the same as the coverage level selected by the insurer under paragraph (4)(b).

3. The TICL addendum shall provide that reimbursement amounts shall not be reduced by reinsurance paid or payable to the insurer from other sources.

4. The priorities, schedule, and method of reimbursements under the TICL addendum shall be the same as provided under subsection (4).

(f) TICL reimbursement premiums.—Each TICL insurer shall pay to the fund, in the manner and at the time provided in the reimbursement contract for payment of reimbursement premiums, a TICL reimbursement premium determined as specified in subsection (5), except that a cash build-up factor does not apply to the TICL reimbursement premiums. However, the TICL reimbursement premium shall be increased in the 2009-2010 contract year by a factor of two, in the 2010-2011 contract year by a factor of three, in the 2011-2012 contract year by a factor of four, in the 2012-2013 contract year by a factor of five, and in the 2013-2014 contract year by a factor of six.

(g) Effect on claims-paying capacity of the fund.—For the 2009-2010, 2010-2011, 2011-2012, 2012-2013, and 2013-2014 contract years, the program created by this subsection shall increase the claims-paying capacity of the fund as provided in subparagraph (4)(c)1. by an amount not to exceed $12 billion and shall depend on the TICL coverage options available and selected for the specified contract year and the number of insurers that select the TICL optional coverage. The additional capacity shall apply only to the additional coverage provided under the TICL options and shall not otherwise affect any insurer’s reimbursement from the fund if the insurer chooses not to select the temporary option to increase its limit of coverage under the FHCF.

(17) FACILITATION OF INSURERS’ PRIVATE CONTRACT NEGOTIATIONS BEFORE THE START OF THE HURRICANE SEASON.—

(a) In addition to the legislative findings and intent provided elsewhere in this section, the Legislature finds that:

1.a. Because a regular session of the Legislature begins approximately 3 months before the start of a contract year and ends approximately 1 month before the start of a contract year, participants in the fund always face the possibility that legislative actions will change the coverage provided or offered by the fund with only a few days or weeks of advance notice.

b. The timing issues described in sub-subparagraph a. can create uncertainties and disadvantages for the residential property insurers that are required to participate in the fund when such insurers negotiate for the procurement of private reinsurance or other sources of capital.

c. Providing participating insurers with a greater degree of certainty regarding the coverage provided or offered by the fund and more time to negotiate for the procurement of private reinsurance or other sources of capital will enable the residential property insurance market to operate with greater stability.

d. Increased stability in the residential property insurance market serves a primary purpose of the fund and benefits Florida consumers by enabling insurers to operate more economically. In years when reinsurance and capital markets are experiencing a capital shortage, the last-minute rush by insurers only weeks before the start of the hurricane season to procure adequate coverage in order to meet their capital requirements can result in higher costs that are passed on to Florida consumers. However, if more time is available, residential property insurers should experience greater competition for their business with a corresponding beneficial effect for Florida consumers.

2. It is the intent of the Legislature to provide insurers with the terms and conditions of the reimbursement contract well in advance of the insurers’ need to finalize their procurement of private reinsurance or other sources of capital, and thereby improve insurers’ negotiating position with reinsurers and other sources of capital.

3. It is also the intent of the Legislature that the board publish the fund’s maximum statutory limit of coverage and the fund’s total retention early enough that residential property insurers can have the opportunity to better estimate their coverage from the fund.

(b) The board shall adopt the reimbursement contract for a particular contract year by February 1 of the immediately preceding contract year. However, the reimbursement contract shall be adopted as soon as possible in advance of the 2010-2011 contract year.

(c) Insurers writing covered policies shall execute the reimbursement contract by March 1 of the immediately preceding contract year, and the contract shall have an effective date as defined in paragraph (2)(o).

(d) The board shall publish in the Florida Administrative Register the maximum statutory adjusted capacity for the mandatory coverage for a particular contract year, the maximum statutory coverage for any optional coverage for the particular contract year, and the aggregate fund retention used to calculate individual insurer’s retention multiples for the particular contract year no later than January 1 of the immediately preceding contract year.

History.—s. 1, ch. 93-409; s. 1, ch. 95-1; s. 1, ch. 95-276; s. 2, ch. 96-194; s. 86, ch. 98-199; s. 1, ch. 99-217; s. 1, ch. 99-237; s. 1, ch. 2000-168; s. 1, ch. 2002-240; s. 2, ch. 2002-282; ss. 29, 79, ch. 2002-402; s. 221, ch. 2003-261; s. 3, ch. 2004-6; ss. 1, 2, ch. 2004-27; s. 19, ch. 2005-2; s. 1, ch. 2005-111; s. 1, ch. 2006-12; s. 2, ch. 2007-1; s. 1, ch. 2007-80; s. 2, ch. 2007-90; s. 39, ch. 2008-4; s. 23, ch. 2008-66; s. 24, ch. 2008-220; s. 17, ch. 2009-21; s. 1, ch. 2009-87; s. 4, ch. 2009-140; s. 1, ch. 2010-10; s. 1, ch. 2010-141; s. 2, ch. 2011-39; s. 11, ch. 2012-212; s. 18, ch. 2013-14; s. 2, ch. 2013-16; s. 1, ch. 2013-60; s. 1, ch. 2013-66; s. 37, ch. 2014-209; s. 5, ch. 2016-132.

1Note.—Also published at s. 627.351(7).



215.556 - Exemption.

215.556 Exemption.—The Florida Hurricane Catastrophe Fund created by s. 215.555 is exempt from the deduction required by s. 215.20(1).

History.—s. 2, ch. 93-409.



215.557 - Reports of insured values.

215.557 Reports of insured values.—The reports of insured values under covered policies by zip code submitted to the State Board of Administration pursuant to s. 215.555, as created by s. 1, ch. 93-409, Laws of Florida, or similar legislation, are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

History.—s. 1, ch. 93-413; s. 71, ch. 96-406.



215.5586 - My Safe Florida Home Program.

215.5586 My Safe Florida Home Program.—There is established within the Department of Financial Services the My Safe Florida Home Program. The department shall provide fiscal accountability, contract management, and strategic leadership for the program, consistent with this section. This section does not create an entitlement for property owners or obligate the state in any way to fund the inspection or retrofitting of residential property in this state. Implementation of this program is subject to annual legislative appropriations. It is the intent of the Legislature that the My Safe Florida Home Program provide trained and certified inspectors to perform inspections for owners of site-built, single-family, residential properties and grants to eligible applicants as funding allows. The program shall develop and implement a comprehensive and coordinated approach for hurricane damage mitigation that may include the following:

(1) HURRICANE MITIGATION INSPECTIONS.—

(a) Certified inspectors to provide home-retrofit inspections of site-built, single-family, residential property may be offered to determine what mitigation measures are needed, what insurance premium discounts may be available, and what improvements to existing residential properties are needed to reduce the property’s vulnerability to hurricane damage. The Department of Financial Services shall contract with wind certification entities to provide hurricane mitigation inspections. The inspections provided to homeowners, at a minimum, must include:

1. A home inspection and report that summarizes the results and identifies recommended improvements a homeowner may take to mitigate hurricane damage.

2. A range of cost estimates regarding the recommended mitigation improvements.

3. Insurer-specific information regarding premium discounts correlated to the current mitigation features and the recommended mitigation improvements identified by the inspection.

(b) To qualify for selection by the department as a wind certification entity to provide hurricane mitigation inspections, the entity shall, at a minimum, meet the following requirements:

1. Use hurricane mitigation inspectors who:

a. Are certified as a building inspector under s. 468.607;

b. Are licensed as a general or residential contractor under s. 489.111;

c. Are licensed as a professional engineer under s. 471.015 and who have passed the appropriate equivalency test of the building code training program as required by s. 553.841;

d. Are licensed as a professional architect under s. 481.213; or

e. Have at least 2 years of experience in residential construction or residential building inspection and have received specialized training in hurricane mitigation procedures. Such training may be provided by a class offered online or in person.

2. Use hurricane mitigation inspectors who also:

a. Have undergone drug testing and a background screening. The department may conduct criminal record checks of inspectors used by wind certification entities. Inspectors must submit a set of the fingerprints to the department for state and national criminal history checks and must pay the fingerprint processing fee set forth in s. 624.501. The fingerprints shall be sent by the department to the Department of Law Enforcement and forwarded to the Federal Bureau of Investigation for processing. The results shall be returned to the department for screening. The fingerprints shall be taken by a law enforcement agency, designated examination center, or other department-approved entity; and

b. Have been certified, in a manner satisfactory to the department, to conduct the inspections.

3. Provide a quality assurance program including a reinspection component.

(c) The department shall implement a quality assurance program that includes a statistically valid number of reinspections.

(d) An application for an inspection must contain a signed or electronically verified statement made under penalty of perjury that the applicant has submitted only a single application for that home.

(e) The owner of a site-built, single-family, residential property may apply for and receive an inspection without also applying for a grant pursuant to subsection (2) and without meeting the requirements of paragraph (2)(a).

(2) MITIGATION GRANTS.—Financial grants shall be used to encourage single-family, site-built, owner-occupied, residential property owners to retrofit their properties to make them less vulnerable to hurricane damage.

(a) For a homeowner to be eligible for a grant, the following criteria must be met:

1. The homeowner must have been granted a homestead exemption on the home under chapter 196.

2. The home must be a dwelling with an insured value of $300,000 or less. Homeowners who are low-income persons, as defined in s. 420.0004(11), are exempt from this requirement.

3. The home must have undergone an acceptable hurricane mitigation inspection after May 1, 2007.

4. The home must be located in the “wind-borne debris region” as that term is defined in s. 1609.2, International Building Code (2006), or as subsequently amended.

5. The building permit application for initial construction of the home must have been made before March 1, 2002.

An application for a grant must contain a signed or electronically verified statement made under penalty of perjury that the applicant has submitted only a single application and must have attached documents demonstrating the applicant meets the requirements of this paragraph.

(b) All grants must be matched on a dollar-for-dollar basis up to a total of $10,000 for the actual cost of the mitigation project with the state’s contribution not to exceed $5,000.

(c) The program shall create a process in which contractors agree to participate and homeowners select from a list of participating contractors. All mitigation must be based upon the securing of all required local permits and inspections and must be performed by properly licensed contractors. Mitigation projects are subject to random reinspection of up to at least 5 percent of all projects. Hurricane mitigation inspectors qualifying for the program may also participate as mitigation contractors as long as the inspectors meet the department’s qualifications and certification requirements for mitigation contractors.

(d) Matching fund grants shall also be made available to local governments and nonprofit entities for projects that will reduce hurricane damage to single-family, site-built, owner-occupied, residential property. The department shall liberally construe those requirements in favor of availing the state of the opportunity to leverage funding for the My Safe Florida Home Program with other sources of funding.

(e) When recommended by a hurricane mitigation inspection, grants may be used for the following improvements:

1. Opening protection.

2. Exterior doors, including garage doors.

3. Brace gable ends.

4. Reinforcing roof-to-wall connections.

5. Improving the strength of roof-deck attachments.

6. Upgrading roof covering from code to code plus.

7. Secondary water barrier for roof.

The department may require that improvements be made to all openings, including exterior doors and garage doors, as a condition of reimbursing a homeowner approved for a grant. The department may adopt, by rule, the maximum grant allowances for any improvement allowable under this paragraph.

(f) Grants may be used on a previously inspected existing structure or on a rebuild. A rebuild is defined as a site-built, single-family dwelling under construction to replace a home that was destroyed or significantly damaged by a hurricane and deemed unlivable by a regulatory authority. The homeowner must be a low-income homeowner as defined in paragraph (g), must have had a homestead exemption for that home prior to the hurricane, and must be intending to rebuild the home as that homeowner’s homestead.

(g) Low-income homeowners, as defined in s. 420.0004(11), who otherwise meet the requirements of paragraphs (a), (c), (e), and (f) are eligible for a grant of up to $5,000 and are not required to provide a matching amount to receive the grant. Additionally, for low-income homeowners, grant funding may be used for repair to existing structures leading to any of the mitigation improvements provided in paragraph (e), limited to 20 percent of the grant value. The program may accept a certification directly from a low-income homeowner that the homeowner meets the requirements of s. 420.0004(11) if the homeowner provides such certification in a signed or electronically verified statement made under penalty of perjury.

(h) The department shall establish objective, reasonable criteria for prioritizing grant applications, consistent with the requirements of this section.

(i) The department shall develop a process that ensures the most efficient means to collect and verify grant applications to determine eligibility and may direct hurricane mitigation inspectors to collect and verify grant application information or use the Internet or other electronic means to collect information and determine eligibility.

(3) EDUCATION AND CONSUMER AWARENESS.—The department may undertake a statewide multimedia public outreach and advertising campaign to inform consumers of the availability and benefits of hurricane inspections and of the safety and financial benefits of residential hurricane damage mitigation. The department may seek out and use local, state, federal, and private funds to support the campaign.

(4) ADVISORY COUNCIL.—There is created an advisory council to provide advice and assistance to the department regarding administration of the program. The advisory council shall consist of:

(a) A representative of lending institutions, selected by the Financial Services Commission from a list of at least three persons recommended by the Florida Bankers Association.

(b) A representative of residential property insurers, selected by the Financial Services Commission from a list of at least three persons recommended by the Florida Insurance Council.

(c) A representative of home builders, selected by the Financial Services Commission from a list of at least three persons recommended by the Florida Home Builders Association.

(d) A faculty member of a state university, selected by the Financial Services Commission, who is an expert in hurricane-resistant construction methodologies and materials.

(e) Two members of the House of Representatives, selected by the Speaker of the House of Representatives.

(f) Two members of the Senate, selected by the President of the Senate.

(g) The Chief Executive Officer of the Federal Alliance for Safe Homes, Inc., or his or her designee.

(h) The senior officer of the Florida Hurricane Catastrophe Fund.

(i) The executive director of Citizens Property Insurance Corporation.

(j) The director of the Florida Division of Emergency Management.

Members appointed under paragraphs (a)-(d) shall serve at the pleasure of the Financial Services Commission. Members appointed under paragraphs (e) and (f) shall serve at the pleasure of the appointing officer. All other members shall serve as voting ex officio members. Members of the advisory council shall serve without compensation but may receive reimbursement as provided in s. 112.061 for per diem and travel expenses incurred in the performance of their official duties.

(5) FUNDING.—The department may seek out and leverage local, state, federal, or private funds to enhance the financial resources of the program.

(6) RULES.—The Department of Financial Services shall adopt rules pursuant to ss. 120.536(1) and 120.54 to govern the program; implement the provisions of this section; including rules governing hurricane mitigation inspections and grants, mitigation contractors, and training of inspectors and contractors; and carry out the duties of the department under this section.

(7) HURRICANE MITIGATION INSPECTOR LIST.—The department shall develop and maintain as a public record a current list of hurricane mitigation inspectors authorized to conduct hurricane mitigation inspections pursuant to this section.

(8) PUBLIC OUTREACH FOR CONTRACTORS AND REAL ESTATE BROKERS AND SALES ASSOCIATES.—The program shall develop brochures for distribution to general contractors, roofing contractors, and real estate brokers and sales associates licensed under part I of chapter 475 explaining the benefits to homeowners of residential hurricane damage mitigation. The program shall encourage contractors to distribute the brochures to homeowners at the first meeting with a homeowner who is considering contracting for home or roof repairs or contracting for the construction of a new home. The program shall encourage real estate brokers and sales associates licensed under part I of chapter 475 to distribute the brochures to clients prior to the purchase of a home. The brochures may be made available electronically.

(9) CONTRACT MANAGEMENT.—The department may contract with third parties for grants management, inspection services, contractor services for low-income homeowners, information technology, educational outreach, and auditing services. Such contracts shall be considered direct costs of the program and shall not be subject to administrative cost limits, but contracts valued at $1 million or more shall be subject to review and approval by the Legislative Budget Commission. The department shall contract with providers that have a demonstrated record of successful business operations in areas directly related to the services to be provided and shall ensure the highest accountability for use of state funds, consistent with this section.

(10) INTENT.—It is the intent of the Legislature that grants made to residential property owners under this section shall be considered disaster-relief assistance within the meaning of s. 139 of the Internal Revenue Code of 1986, as amended.

(11) REPORTS.—The department shall make an annual report on the activities of the program that shall account for the use of state funds and indicate the number of inspections requested, the number of inspections performed, the number of grant applications received, and the number and value of grants approved. The report shall be delivered to the President of the Senate and the Speaker of the House of Representatives by February 1 of each year.

History.—s. 2, ch. 2006-12; s. 4, ch. 2007-1; s. 1, ch. 2007-126; s. 40, ch. 2008-4; s. 1, ch. 2008-248; s. 1, ch. 2009-10; s. 2, ch. 2009-87; s. 3, ch. 2010-114; s. 15, ch. 2011-189; s. 2, ch. 2012-92.



215.5588 - Florida Disaster Recovery Program.

215.5588 Florida Disaster Recovery Program.—

(1) The Department of Economic Opportunity shall implement the 2006 Disaster Recovery Program from funds provided through the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006, for the purpose of assisting local governments in satisfying disaster recovery needs in the areas of low-income housing and infrastructure, with a primary focus on the hardening of single-family and multifamily housing units, not only to ensure that affordable housing can withstand the effects of hurricane-force winds, but also to mitigate the increasing costs of insurance, which may ultimately render existing affordable homes unaffordable or uninsurable. This section does not create an entitlement for local governments or property owners or obligate the state in any way to fund disaster recovery needs.

(2) Entitlement and nonentitlement counties identified under the Federal Disaster Declaration (FEMA-1609-DR), federally recognized Indian tribes, and nonprofit organizations are eligible to apply for funding.

(3) Up to 78 percent of these funds may be used to complement the grants awarded by the Department of Financial Services under s. 215.5586 and fund other eligible disaster-related activities supporting housing rehabilitation, hardening, mitigation, and infrastructure improvements at the request of the local governments in order to assist the State of Florida in better serving low-income homeowners in single-family housing units, including, but not limited to, condominiums. Up to 20 percent of the funds may be used to provide inspections and mitigation improvements to multifamily units receiving rental assistance under projects of the United States Department of Housing and Urban Development or the Rural Development Division of the United States Department of Agriculture.

History.—s. 41, ch. 2007-1; s. 81, ch. 2011-142.



215.559 - Hurricane Loss Mitigation Program.

215.559 Hurricane Loss Mitigation Program.—A Hurricane Loss Mitigation Program is established in the Division of Emergency Management.

(1) The Legislature shall annually appropriate $10 million of the moneys authorized for appropriation under s. 215.555(7)(c) from the Florida Hurricane Catastrophe Fund to the division for the purposes set forth in this section. Of the amount:

(a) Seven million dollars in funds shall be used for programs to improve the wind resistance of residences and mobile homes, including loans, subsidies, grants, demonstration projects, and direct assistance; educating persons concerning the Florida Building Code cooperative programs with local governments and the Federal Government; and other efforts to prevent or reduce losses or reduce the cost of rebuilding after a disaster.

(b) Three million dollars in funds shall be used to retrofit existing facilities used as public hurricane shelters. Each year the division shall prioritize the use of these funds for projects included in the annual report of the Shelter Retrofit Report prepared in accordance with s. 252.385(3). The division must give funding priority to projects in regional planning council regions that have shelter deficits and to projects that maximize the use of state funds.

(2)(a) Forty percent of the total appropriation in paragraph (1)(a) shall be used to inspect and improve tie-downs for mobile homes.

(b)1. The Manufactured Housing and Mobile Home Mitigation and Enhancement Program is established. The program shall require the mitigation of damage to or the enhancement of homes for the areas of concern raised by the Department of Highway Safety and Motor Vehicles in the 2004-2005 Hurricane Reports on the effects of the 2004 and 2005 hurricanes on manufactured and mobile homes in this state. The mitigation or enhancement must include, but need not be limited to, problems associated with weakened trusses, studs, and other structural components caused by wood rot or termite damage; site-built additions; or tie-down systems and may also address any other issues deemed appropriate by Tallahassee Community College, the Federation of Manufactured Home Owners of Florida, Inc., the Florida Manufactured Housing Association, and the Department of Highway Safety and Motor Vehicles. The program shall include an education and outreach component to ensure that owners of manufactured and mobile homes are aware of the benefits of participation.

2. The program shall be a grant program that ensures that entire manufactured home communities and mobile home parks may be improved wherever practicable. The moneys appropriated for this program shall be distributed directly to Tallahassee Community College for the uses set forth under this subsection.

3. Upon evidence of completion of the program, the Citizens Property Insurance Corporation shall grant, on a pro rata basis, actuarially reasonable discounts, credits, or other rate differentials or appropriate reductions in deductibles for the properties of owners of manufactured homes or mobile homes on which fixtures or construction techniques that have been demonstrated to reduce the amount of loss in a windstorm have been installed or implemented. The discount on the premium must be applied to subsequent renewal premium amounts. Premiums of the Citizens Property Insurance Corporation must reflect the location of the home and the fact that the home has been installed in compliance with building codes adopted after Hurricane Andrew. Rates resulting from the completion of the Manufactured Housing and Mobile Home Mitigation and Enhancement Program are not considered competitive rates for the purposes of 1s. 627.351(6)(d)1. and 2.

4. On or before January 1 of each year, Tallahassee Community College shall provide a report of activities under this subsection to the Governor, the President of the Senate, and the Speaker of the House of Representatives. The report must set forth the number of homes that have taken advantage of the program, the types of enhancements and improvements made to the manufactured or mobile homes and attachments to such homes, and whether there has been an increase in availability of insurance products to owners of manufactured or mobile homes.

Tallahassee Community College shall develop the programs set forth in this subsection in consultation with the Federation of Manufactured Home Owners of Florida, Inc., the Florida Manufactured Housing Association, and the Department of Highway Safety and Motor Vehicles. The moneys appropriated for the programs set forth in this subsection shall be distributed directly to Tallahassee Community College to be used as set forth in this subsection.

(3) Of moneys provided to the division in paragraph (1)(a), 10 percent shall be allocated to the Florida International University center dedicated to hurricane research. The center shall develop a preliminary work plan approved by the advisory council set forth in subsection (4) to eliminate the state and local barriers to upgrading existing mobile homes and communities, research and develop a program for the recycling of existing older mobile homes, and support programs of research and development relating to hurricane loss reduction devices and techniques for site-built residences. The State University System also shall consult with the division and assist the division with the report required under subsection (6).

(4) Except for the programs set forth in subsection (3), the division shall develop the programs set forth in this section in consultation with an advisory council consisting of a representative designated by the Chief Financial Officer, a representative designated by the Florida Home Builders Association, a representative designated by the Florida Insurance Council, a representative designated by the Federation of Manufactured Home Owners, a representative designated by the Florida Association of Counties, a representative designated by the Florida Manufactured Housing Association, and a representative designated by the Florida Building Commission.

(5) Moneys provided to the division under this section are intended to supplement, not supplant, the division’s other funding sources.

(6) On January 1st of each year, the division shall provide a full report and accounting of activities under this section and an evaluation of such activities to the Speaker of the House of Representatives, the President of the Senate, and the Majority and Minority Leaders of the House of Representatives and the Senate. Upon completion of the report, the division shall deliver the report to the Office of Insurance Regulation. The Office of Insurance Regulation shall review the report and shall make such recommendations available to the insurance industry as the Office of Insurance Regulation deems appropriate. These recommendations may be used by insurers for potential discounts or rebates pursuant to s. 627.0629. The Office of Insurance Regulation shall make such recommendations within 1 year after receiving the report.

(7) This section is repealed June 30, 2021.

History.—s. 2, ch. 99-305; s. 1, ch. 2000-140; s. 1, ch. 2001-227; s. 222, ch. 2003-261; s. 10, ch. 2004-283; s. 2, ch. 2005-111; s. 1, ch. 2005-147; ss. 3, 46, ch. 2006-12; s. 18, ch. 2006-122; s. 21, ch. 2007-5; s. 23, ch. 2007-217; s. 41, ch. 2008-4; s. 29, ch. 2008-153; s. 5, ch. 2010-4; s. 45, ch. 2010-153; s. 16, ch. 2011-142.

1Note.—The cross-reference is erroneous; s. 627.351(6)(d)1. and 2. reference background checks and conflict of interest.



215.5595 - Insurance Capital Build-Up Incentive Program.

215.5595 Insurance Capital Build-Up Incentive Program.—

(1) Upon entering the 2008 hurricane season, the Legislature finds that:

(a) The losses in this state from eight hurricanes in 2004 and 2005 have seriously strained the resources of both the voluntary insurance market and the public sector mechanisms of Citizens Property Insurance Corporation and the Florida Hurricane Catastrophe Fund.

(b) Citizens Property Insurance Corporation has over 1.2 million policies in force, has the largest market share of any insurer writing residential property insurance in the state, and faces the threat of a catastrophic loss that must be funded by assessments against insurers and policyholders, unless otherwise funded by the state. The program has a substantial positive effect on the depopulation efforts of Citizens Property Insurance Corporation since companies participating in the program have removed over 199,000 policies from the corporation. Companies participating in the program have issued a significant number of new policies, thereby keeping an estimated 480,000 new policies out of the corporation.

(c) Policyholders are subject to high premiums and assessments that are increasingly making such coverage unaffordable and that may force policyholders to sell their homes and even leave the state.

(d) The increased risk to the public sector and private sector continues to pose a serious threat to the economy of this state, particularly the building and financing of residential structures, and existing mortgages may be placed in default.

(e) Appropriating state funds to be exchanged for surplus notes issued by residential property insurers, under conditions requiring the insurer to contribute additional private sector capital and to write a minimum level of premiums for residential hurricane coverage, is a valid and important public purpose.

(f) Extending the Insurance Capital Build-Up Incentive Program will provide an incentive for investors to commit additional capital to Florida’s residential insurance market.

(2) The purpose of this section is to provide funds in exchange for surplus notes to be issued by new or existing authorized residential property insurers under the Insurance Capital Build-Up Incentive Program administered by the State Board of Administration, under the following conditions:

(a) The amount of state funds provided in exchange for a surplus note to any insurer, other than an insurer writing only manufactured housing policies, may not exceed $25 million or 20 percent of the total amount of funds appropriated for the program, whichever is greater. The amount of the surplus note for any insurer or insurer group writing residential property insurance covering only manufactured housing may not exceed $7 million.

(b) On or after April 1, 2008, the insurer must contribute an amount of new capital to its surplus which is at least equal to the amount of the surplus note and must apply to the board by September 1, 2008. If an insurer applies after September 1, 2008, but before June 1, 2009, the amount of the surplus note is limited to one-half of the new capital that the insurer contributes to its surplus, except that an insurer writing only manufactured housing policies is eligible to receive a surplus note of up to $7 million. For purposes of this section, new capital must be in the form of cash or cash equivalents as specified in s. 625.012(1).

(c) The insurer’s surplus, new capital, and the surplus note must total at least $50 million, except for insurers writing residential property insurance covering only manufactured housing. The insurer’s surplus, new capital, and the surplus note must total at least $14 million for insurers writing only residential property insurance covering manufactured housing policies as provided in paragraph (a).

(d) The insurer must commit to increase its writings of residential property insurance, including the peril of wind, and to meet a minimum writing ratio of net written premium to surplus of at least 1:1 for the first calendar year after receiving the state funds or renegotiation of the surplus note, 1.5:1 for the second calendar year, and 2:1 for the remaining term of the surplus note. Alternatively, the insurer must meet a minimum writing ratio of gross written premium to surplus of at least 3:1 for the first calendar year after receiving the state funds or renegotiation of the surplus note, 4.5:1 for the second calendar year, and 6:1 for the remaining term of the surplus note. The writing ratios shall be determined by the Office of Insurance Regulation and certified quarterly to the board. For this purpose, the term “premium” means premium for residential property insurance in this state, including the peril of wind, and “surplus” means the new capital and surplus note of the insurer. An insurer that makes an initial application after July 1, 2008, must also commit to writing at least 15 percent of its net or gross written premium for new policies, not including renewal premiums, for policies taken out of Citizens Property Insurance Corporation, during each of the first 3 years after receiving the state funds in exchange for the surplus note, which shall be determined by the Office of Insurance Regulation and certified annually to the board. The insurer must also commit to maintaining a level of surplus and reinsurance sufficient to cover in excess of its 1-in-100 year probable maximum loss, as determined by a hurricane loss model accepted by the Florida Commission on Hurricane Loss Projection Methodology, which shall be determined by the Office of Insurance Regulation and certified annually to the board. If the board determines that the insurer has failed to meet any of the requirements of this paragraph during the term of the surplus note, the board may increase the interest rate, accelerate the repayment of interest and principal, or shorten the term of the surplus note, subject to approval by the Commissioner of Insurance of payments by the insurer of principal and interest as provided in paragraph (f).

(e) If the requirements of this section are met, the board may approve an application by an insurer for funds in exchange for issuance of a surplus note, unless the board determines that the financial condition of the insurer and its business plan for writing residential property insurance in Florida places an unreasonably high level of financial risk to the state of nonpayment in full of the interest and principal. The board shall consult with the Office of Insurance Regulation and may contract with independent financial and insurance consultants in making this determination.

(f)1. The surplus note must be repayable to the state with a term of 20 years. The surplus note shall accrue interest on the unpaid principal balance at a rate equivalent to the 10-year U.S. Treasury Bond rate, require the payment only of interest during the first 3 years, and include such other terms as approved by the board. The board may charge late fees up to 5 percent for late payments or other late remittances. Payment of principal, interest, or late fees by the insurer on the surplus note must be approved by the Commissioner of Insurance, who shall approve such payment unless the commissioner determines that such payment will substantially impair the financial condition of the insurer. If such a determination is made, the commissioner shall approve such payment that will not substantially impair the financial condition of the insurer.

2. Within 30 days after receiving principal, interest, and late fees from insurers, the board shall deposit such moneys into the General Revenue Fund.

(g) The total amount of funds available for the program is limited to the amount appropriated by the Legislature for this purpose. If the amount of surplus notes requested by insurers exceeds the amount of funds available, the board may prioritize insurers that are eligible and approved, with priority for funding given to insurers writing only manufactured housing policies, regardless of the date of application, based on the financial strength of the insurer, the viability of its proposed business plan for writing additional residential property insurance in the state, and the effect on competition in the residential property insurance market. Between insurers writing residential property insurance covering manufactured housing, priority shall be given to the insurer writing the highest percentage of its policies covering manufactured housing.

(h) Notwithstanding paragraph (d), a newly formed manufactured housing insurer that is eligible for a surplus note under this section shall meet the premium to surplus ratio provisions of s. 624.4095.

(i) As used in this section, “an insurer writing only manufactured housing policies” includes:

1. A Florida domiciled insurer that begins writing personal lines residential manufactured housing policies in Florida after March 1, 2007, and that removes a minimum of 50,000 policies from Citizens Property Insurance Corporation without accepting a bonus, provided at least 25 percent of its policies cover manufactured housing. Such an insurer may count any funds above the minimum capital and surplus requirement that were contributed into the insurer after March 1, 2007, as new capital under this section.

2. A Florida domiciled insurer that writes at least 40 percent of its policies covering manufactured housing in Florida.

(3) As used in this section, the term:

(a) “Board” means the State Board of Administration.

(b) “Program” means the Insurance Capital Build-Up Incentive Program established by this section.

(4) The state funds provided to the insurer in exchange for the surplus note pursuant to this section are considered borrowed surplus of the insurer pursuant to s. 628.401.

(5) If an insurer that receives funds in exchange for issuance of a surplus note pursuant to this section is rendered insolvent, the state is a creditor pursuant to s. 631.271 for the unpaid principal and interest on the surplus note.

(6) The board shall adopt rules prescribing the procedures, administration, and criteria for approving the applications of insurers to receive funds in exchange for issuance of surplus notes pursuant to this section, which may be adopted pursuant to the procedures for emergency rules of chapter 120. Otherwise, actions and determinations by the board pursuant to this section are exempt from chapter 120.

(7) The board shall invest and reinvest the funds appropriated for the program in accordance with s. 215.47 and consistent with board policy.

(8) Costs and fees incurred by the board in administering this program, including fees for investment services, shall be paid from funds appropriated by the Legislature for this program, but are limited to 1 percent of the amount appropriated.

(9) The board shall submit a report to the President of the Senate and the Speaker of the House of Representatives by February 1 of each year as to the results of the program and each insurer’s compliance with the terms of its surplus note.

(10) The amendments to this section enacted in 2008 do not affect the terms or conditions of the surplus notes that were approved prior to January 1, 2008. However, the board may renegotiate the terms of any surplus note issued by an insurer prior to January 2008 under this program upon the agreement of the insurer and the board and consistent with the requirements of this section as amended in 2008.

1(11) The insurer may request that the board renegotiate the terms of any surplus note issued under this section before January 1, 2011. The request must be submitted to the board by January 1, 2012. If the insurer agrees to accelerate the payment period of the note by at least 5 years, the board must agree to exempt the insurer from the premium-to-surplus ratios required under paragraph (2)(d). If the insurer agrees to an acceleration of the payment period for less than 5 years, the board may, after consultation with the Office of Insurance Regulation, agree to an appropriate revision of the premium-to-surplus ratios required under paragraph (2)(d) for the remaining term of the note if the revised ratios are not lower than a minimum writing ratio of net premium to surplus of at least 1 to 1 and, alternatively, a minimum writing ratio of gross premium to surplus of at least 3 to 1.

History.—s. 5, ch. 2006-12; s. 5, ch. 2007-1; s. 3, ch. 2007-90; s. 2, ch. 2008-66; s. 1, ch. 2009-12; s. 18, ch. 2009-21; s. 1, ch. 2011-11; s. 4, ch. 2011-39; s. 1, ch. 2011-226.

1Note.—Added as subsection (12) by s. 4, ch. 2011-39, and redesignated as subsection (11) by the editors to conform to the repeal of former subsection (11) by s. 1, ch. 2011-11. Substantially similar language was added to replace language formerly at subsection (11) by s. 1, ch. 2011-226, and that version reads:

(11) For a surplus note issued under this section before January 1, 2011, the insurer may request that the board renegotiate terms of the note as provided in this subsection. The request must be submitted to the board by January 1, 2012. If the insurer agrees to accelerate the payment period of the note by at least 5 years, the board shall agree to exempt the insurer from the premium-to-surplus ratios required under paragraph (2)(d). If the insurer requesting the renegotiation agrees to an acceleration of the payment period of less than 5 years, the board may, after consultation with the Office of Insurance Regulation, agree to an appropriate revision of the premium-to-surplus ratios required under paragraph (2)(d) for the remaining term of the note. However, the revised ratios may not be lower than a minimum writing ratio of net premium to surplus of at least 1:1, and alternatively, a minimum writing ratio of gross premium to surplus of at least 3:1.



215.55952 - Annual report on economic impact of a 1-in-100-year hurricane.

215.55952 Annual report on economic impact of a 1-in-100-year hurricane.—The Chief Financial Officer shall provide a report on the economic impact on the state of a 1-in-100-year hurricane to the Governor, the President of the Senate, and the Speaker of the House of Representatives by March 1 of each year. The report shall include an estimate of the short-term and long-term fiscal impacts of such a storm on Citizens Property Insurance Corporation, the Florida Hurricane Catastrophe Fund, the private insurance and reinsurance markets, the state economy, and the state debt. The report shall also include an analysis of the average premium increase to fund a 1-in-100-year hurricane event and list the average cost, in both a percentage and dollar amount, impact to consumers on a county-level basis. The report may also include recommendations by the Chief Financial Officer for preparing for such a hurricane and reducing the economic impact of such a hurricane on the state. In preparing the analysis, the Chief Financial Officer shall coordinate with and obtain data from the Office of Insurance Regulation, Citizens Property Insurance Corporation, the Florida Hurricane Catastrophe Fund, the Florida Commission on Hurricane Loss Projection Methodology, the State Board of Administration, the Office of Economic and Demographic Research, and other state agencies.

History.—s. 21, ch. 2008-66.



215.56005 - Tobacco Settlement Financing Corporation.

215.56005 Tobacco Settlement Financing Corporation.—

(1) DEFINITIONS.—As used in this section:

(a) “Bond” means any bond, debenture, note, certificate, or other obligation of financial indebtedness issued by the corporation under this section.

(b) “Corporation” means the Tobacco Settlement Financing Corporation created by this section.

(c) “Department” means the Department of Financial Services or its successor.

(d) “Purchase agreement” means a contract between the corporation and the State of Florida, acting by and through the department, in which the State of Florida sells to the corporation any or all of the state’s right, title, and interest in and to the tobacco settlement agreement, including, but not limited to, the moneys to be received thereunder.

(e) “State” means the State of Florida.

(f) “Tobacco settlement agreement” means the settlement agreement, as amended, entered into by the state and participating cigarette manufacturers in settlement of State of Florida v. American Tobacco Co., No. 95-1466AH (Fla. 15th Cir. Ct. 1996).

(2) CORPORATION CREATION AND AUTHORITY.—

(a) The Tobacco Settlement Financing Corporation is hereby created as a special purpose, not-for-profit, public benefits corporation, for the purpose of purchasing any or all of the state’s right, title, and interest in and to the tobacco settlement agreement and issuing bonds to pay the purchase price therefor which shall be used to provide funding for the Lawton Chiles Endowment Fund. The corporation is authorized to purchase any or all of the state’s right, title, and interest in and to the tobacco settlement agreement and to issue bonds to pay the purchase price therefor. The proceeds derived by the state from the sale of any or all of the state’s right, title, and interest in and to the tobacco settlement agreement shall be used to fund the Lawton Chiles Endowment Fund. The fulfillment of the purposes of the corporation promotes the health, safety, and general welfare of the people of this state and serves essential governmental functions and a paramount public purpose.

(b) The corporation shall be governed by a board of directors consisting of the Governor, the Chief Financial Officer or the Chief Financial Officer’s designee, the Attorney General, two directors appointed from the membership of the Senate by the President of the Senate, and two directors appointed from the membership of the House of Representatives by the Speaker of the House of Representatives. The executive director of the State Board of Administration shall be the chief executive officer of the corporation and shall direct and supervise the administrative affairs and operation of the corporation. The corporation shall also have such other officers as may be determined by the board of directors.

(c) The corporation shall have all the powers of a corporate body under the laws of this state, including, but not limited to, the powers of corporations under chapter 617, to the extent not inconsistent with or restricted by the provisions of this section, including, but not limited to, the power to:

1. Adopt, amend, and repeal bylaws not inconsistent with this section.

2. Sue and be sued.

3. Adopt and use a common seal.

4. Acquire, purchase, hold, lease, and convey real and personal property, contract rights, general intangibles, revenues, moneys, and accounts as may be proper or expedient to carry out the purposes of the corporation and this section, and to assign, convey, sell, transfer, lease, or otherwise dispose of such property.

5. Elect or appoint and employ such officers, agents, and employees as the corporation deems advisable to operate and manage the affairs of the corporation, which officers, agents, and employees may be employees of this state or of the state officers and agencies represented on the board of directors of the corporation.

6. Make and execute any and all contracts, trust agreements, trust indentures, and other instruments and agreements necessary or convenient to accomplish the purposes of the corporation and this section, including but not limited to investment contracts, swap agreements, or liquidity facilities.

7. Select, retain, and employ professionals, contractors, or agents, which may include the Division of Bond Finance of the State Board of Administration, as necessary or convenient to enable or assist the corporation in carrying out the purposes of the corporation.

8. Do any act or thing necessary or convenient to carry out the purposes of the corporation subject to approval of the Legislature where required in this section.

(d) The corporation is authorized to enter into one or more purchase agreements with the department pursuant to which the corporation purchases any or all of the state’s right, title, and interest in and to the tobacco settlement agreement and to execute and deliver any other documents necessary or desirable to effectuate such purchase. Sale of all or part of the state’s right, title, and interest in and to the tobacco settlement agreement is subject to approval by the Legislature in a regular, extended, or special session. The tobacco settlement agreement moneys received pursuant to the purchase agreements may be used for the costs and expenses of administration of the corporation.

(e)1. The corporation may issue bonds payable from and secured by amounts payable to the corporation pursuant to the tobacco settlement agreement. Issuance of bonds by the corporation is subject to approval by the Legislature in a regular, extended, or special session. In addition, the corporation is authorized to issue bonds to refund previously issued bonds and to deposit the proceeds of such bonds as provided in the documents authorizing the issuance of such bonds. The corporation is authorized to do all things necessary or desirable in connection with the issuance of the bonds, including, but not limited to, establishing debt service reserves or other additional security for the bonds, providing for capitalized interest, and executing and delivering any and all documents and agreements. The total principal amount of bonds issued by the corporation shall not exceed $3 billion. The principal amount of bonds issued in any single fiscal year shall not exceed $1.5 billion, beginning with the 2000-2001 fiscal year. The limitation on the principal amount of bonds issued by the corporation shall not apply to bonds issued to refund previously issued bonds. No series of bonds issued shall have a true interest cost rate of more than 4 percent over the yield on U.S. Treasury obligations which have a maturity approximately equal to the average life of such series of bonds. Satisfaction of the foregoing interest rate limitation shall be determined on the date such bonds are sold or a definitive agreement to sell such bonds at specified prices or yields is executed and delivered. The corporation may sell bonds through competitive bidding or negotiated contracts, whichever method of sale is determined by the corporation to be in the best interest of the corporation.

2. The corporation does not have the power to pledge the credit, the general revenues, or the taxing power of the state or of any political subdivision of the state. The obligations of the department and the corporation under the purchase agreement and under any bonds shall not constitute a general obligation of the state or a pledge of the faith and credit or taxing power of the state. The bonds shall be payable from and secured by payments received under the tobacco settlement agreement, and neither the state nor any of its agencies shall have any liability on such bonds. Such bonds shall not be construed in any manner as an obligation of the state or any agency of the state, the department, the State Board of Administration or entities for which the State Board of Administration invests funds, or board members or their respective agencies. The corporation shall not be authorized to expend moneys for payment of debt service on bonds from any source other than revenues received under the tobacco settlement agreement or reserves, funds, or accounts established pursuant to documents authorizing the issuance of such bonds.

3. The corporation may validate any bonds issued pursuant to this paragraph and the security for payment for such bonds, as provided in chapter 75. The validation complaint shall be filed only in the circuit court for Leon County. The notice required under s. 75.06 shall be published in Leon County, and the complaint and order of the circuit court shall be served only on the State Attorney for the Second Judicial Circuit. The provisions of ss. 75.04(2) and 75.06(2) shall not apply to a validation complaint filed as authorized in this paragraph. The validation of the first bonds issued pursuant to this paragraph may be appealed to the Supreme Court, and such appeal shall be handled on an expedited basis.

4. The state hereby covenants with the holders of bonds of the corporation that the state will not limit or alter the authority or the rights under this section vested in the corporation to fulfill the terms of any agreement, including the terms of any purchase agreement, or in any way impair the rights and remedies of such bondholders until at least 1 year and 1 day after which no such bonds remain outstanding unless adequate provision has been made for the payment of such bonds pursuant to the documents authorizing such bonds.

5. The corporation shall not take any action which will materially and adversely affect the rights of holders of any bonds issued under this paragraph as long as such bonds are outstanding.

6. Until at least 1 year and 1 day after which no bonds of the corporation remain outstanding, the corporation shall not have the authority to file a voluntary petition under chapter 9 of the federal Bankruptcy Code or such corresponding chapter or sections as may be in effect, from time to time, and neither any public officer nor any organization, entity, or other person shall authorize the corporation to be or become a debtor under chapter 9 of the federal Bankruptcy Code or such corresponding chapter or sections as may be in effect, from time to time, during any such period. The state hereby covenants with the holders of bonds of the corporation that the state will not limit or alter the denial of authority to file bankruptcy under this paragraph until at least 1 year and 1 day after which no bonds of the corporation remain outstanding.

7. The corporation may contract with the State Board of Administration to serve as trustee with respect to bonds issued by the corporation as provided by this paragraph and to hold, administer, and invest proceeds of such bonds and other funds of the corporation and to perform other services required by the corporation. The State Board of Administration may perform such services and may contract with others to provide all or a part of such services and to recover the costs and expenses of providing such services.

(f) Notwithstanding any other provision of law, any pledge of or other security interest in revenues, moneys, accounts, contract rights, general intangibles, or other personal property made or created by the corporation or department resulting from the authority of this section shall be valid, binding, and perfected from the time such pledge is made or other security interest attaches without any physical delivery of the collateral or further act, and the lien of any such pledge or other security interest shall be valid, binding, and perfected against all parties having claims of any kind in tort, contract, or otherwise against the corporation irrespective of whether such parties have notice of such claims. No instrument by which such a pledge or security interest is created or any financing statement need be recorded or filed.

(g) The corporation shall not be deemed to be a special district for purposes of chapter 189 or a unit of local government for purposes of part III of chapter 218. The provisions of chapter 120, part I of chapter 287, and ss. 215.57-215.83 shall not apply to this section, the corporation created in this section, the purchase agreements entered into pursuant to this section, or bonds issued by the corporation as provided in this section, except that underwriters, financial advisors, and legal counsel shall be selected in a manner consistent with the rules adopted pursuant to the State Bond Act for the selection of service providers and underwriters.

(h) In no event shall any of the benefits or earnings of the corporation inure to the benefit of any private person.

(i) Unless such officer, employee, or agent acted outside the course and scope of his or her employment or acted in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property, there shall be no liability on the part of, and no cause of action shall arise against, any board member of the corporation or any employee of the corporation or the state for any actions taken by such board member or employee in the performance of his or her duties under this section.

(j) The corporation is exempt from taxation and assessments of any nature whatsoever upon the income of the corporation and any property, assets, or revenues acquired, received, or used in the furtherance of the purposes provided in this section.

(k) The corporation and its corporate existence shall continue until terminated by law; however, no such law shall take effect until at least 1 year and 1 day after which no bonds of the corporation remain outstanding unless adequate provision has been made for the payment of such bonds pursuant to the documents authorizing the issuance of such bonds. Upon termination of the existence of the corporation, all rights and properties of the corporation in excess of obligations of the corporation shall pass to and be vested in the Lawton Chiles Endowment Fund.

(l) If any provision of this section or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and under such circumstances the provisions of this section are declared severable.

(3) POWERS OF THE DEPARTMENT.—

(a) The department is authorized, on behalf of the state, to do all things necessary or desirable to assist the corporation in the execution of the corporation’s responsibilities, including, but not limited to, processing budget amendments against the Department of Financial Services Tobacco Settlement Clearing Trust Fund, subject to the requirements of s. 216.177, for the costs and expenses of administration of the corporation in an amount not to exceed $500,000; entering into one or more purchase agreements to sell to the corporation any or all of the state’s right, title, and interest in and to the tobacco settlement agreement; executing any administrative agreements with the corporation to fund the administration, operation, and expenses of the corporation from moneys appropriated for such purpose; and executing and delivering any and all other documents and agreements necessary or desirable in connection with the sale of any or all of the state’s right, title, and interest in and to the tobacco settlement agreement to the corporation or the issuance of the bonds by the corporation. The department’s authority to sell any or all of the state’s right, title, and interest in and to the tobacco settlement agreement is subject to approval by the Legislature in a regular, extended, or special session.

(b) The state hereby covenants with the holders of bonds of the corporation that the state will not limit or alter the authority or the rights under this section vested in the department to fulfill the terms of any agreement, including the terms of any purchase agreement, or in any way impair the rights and remedies of such bondholders until at least 1 year and 1 day after which no such bonds remain outstanding unless adequate provision has been made for the payment of such bonds pursuant to the documents authorizing such bonds.

(c) The department is authorized, on behalf of the state, to make any covenant, representation, or warranty necessary or desirable in connection with the sale of any or all of the state’s right, title, and interest in and to the tobacco settlement agreement to the corporation or the issuance of the bonds by the corporation. Such covenants may specifically include a covenant to take whatever actions are necessary on behalf of the corporation or holders of the bonds issued by the corporation to enforce the provisions of the tobacco settlement agreement, and any rights and remedies thereunder.

History.—s. 1, ch. 2000-128; s. 141, ch. 2001-266; s. 223, ch. 2003-261.



215.5601 - Lawton Chiles Endowment Fund.

1215.5601 Lawton Chiles Endowment Fund.—

(1) LEGISLATIVE INTENT.—It is the intent of the Legislature to:

(a) Provide a perpetual source of enhanced funding for state children’s health programs, child welfare programs, children’s community-based health and human services initiatives, elder programs, and biomedical research activities related to tobacco use.

(b) Use tobacco settlement moneys as the source of enhanced funding to ensure the financial security of vital health and human services programs for children and elders.

(c) Ensure that enhancement revenues will be available to help finance these important programs and initiatives.

(d) Provide funds to help support public-health and biomedical research for the prevention, diagnosis, treatment, and cure of diseases related to tobacco use by creating an annual and perpetual source of funding for biomedical research in the state in order to expand the foundation of biomedical knowledge relating to the prevention, diagnosis, treatment, and cure of diseases related to tobacco use, including cancer, cardiovascular disease, stroke, and pulmonary disease; improve the quality of the state’s academic health centers by bringing the advances of biomedical research into the training of physicians and other health care providers; and increase the state’s per capita funding for biomedical research by undertaking new initiatives in biomedical research which will attract additional funding from outside the state while also stimulating economic activity in the state in areas related to biomedical research, such as the research and production of pharmaceuticals, biotechnology, and medical devices.

(e) Encourage the development of community-based solutions to strengthen and improve the quality of life of Florida’s most vulnerable citizens, its children and elders.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Board” means the State Board of Administration established by s. 16, Art. IX of the State Constitution of 1885 and incorporated into s. 4, Art. IV of the State Constitution of 1968.

(b) “Endowment” means the Lawton Chiles Endowment Fund.

(c) “Earnings” means all income generated by investments and the net change in the market value of assets.

(d) “State agency” or “state agencies” means the Department of Health, the Department of Children and Families, the Department of Elderly Affairs, or the Agency for Health Care Administration, or any combination thereof, as the context indicates.

(3) LAWTON CHILES ENDOWMENT FUND; CREATION; PRINCIPAL.—

(a) There is created the Lawton Chiles Endowment Fund, to be administered by the State Board of Administration. The endowment shall serve as a clearing trust fund, not subject to termination under s. 19(f), Art. III of the State Constitution. The endowment fund shall be exempt from the service charges imposed by s. 215.20.

(b) The endowment shall receive moneys from the sale of the state’s right, title, and interest in and to the tobacco settlement agreement as defined in s. 215.56005, including the right to receive payments under such agreement, and from accounts transferred from the Department of Financial Services Tobacco Settlement Clearing Trust Fund established under s. 17.41. Amounts to be transferred from the Department of Financial Services Tobacco Settlement Clearing Trust Fund to the endowment shall be in the following amounts for the following fiscal years:

1. For fiscal year 1999-2000, $1.1 billion;

2. For fiscal year 2000-2001, $200 million;

3. For fiscal year 2001-2002, $200 million;

4. For fiscal year 2002-2003, $200 million; and

(c) Amounts to be transferred under subparagraphs (b)2., 3., and 4. may be reduced by an amount equal to the lesser of $200 million or the amount the endowment receives in that fiscal year from the sale of the state’s right, title, and interest in and to the tobacco settlement agreement.

(d) For fiscal year 2001-2002, $150 million of the existing principal in the endowment shall be reserved and accounted for within the endowment, the income from which shall be used solely for the funding for biomedical research activities as provided in s. 215.5602. The income from the remaining principal shall be used solely as the source of funding for health and human services programs for children and elders as provided in subsection (5). The separate account for biomedical research shall be dissolved and the entire principal in the endowment shall be used exclusively for health and human services programs when cures have been found for tobacco-related cancer, heart, and lung disease.

(4) ADMINISTRATION.—

(a) The board may invest and reinvest funds of the endowment in accordance with s. 215.47 and consistent with an investment policy statement developed by the executive director and approved by the board.

(b) The endowment shall be managed as an annuity. The investment objective shall be long-term preservation of the real value of the net contributed principal and a specified regular annual cash outflow for appropriation, as nonrecurring revenue. From the annual cash outflow, a pro rata share shall be used solely for biomedical research activities as provided in paragraph (3)(d), until such time as cures are found for tobacco-related cancer and heart and lung disease. Five percent of the annual cash outflow dedicated to the biomedical research portion of the endowment shall be reinvested and applied to that portion of the endowment’s principal, with the remainder to be spent on biomedical research activities consistent with this section. The schedule of annual cash outflow shall be included within the investment plan adopted under paragraph (a). Withdrawals other than specified regular cash outflow shall be considered reductions in contributed principal for the purposes of this subsection.

(c) In accordance with s. 215.44, the board shall include separate sections on the financial status of the endowment in its annual investment report to the Legislature.

(d) Accountability for funds from the endowment which have been appropriated to a state agency and distributed by the board shall reside with the state agency. The board is not responsible for the proper expenditure of or accountability concerning funds from the endowment after distribution to a state agency.

(e) Costs and fees of the board for investment services shall be deducted from the earnings accruing to the endowment. Fees for investment services shall be no greater than fees charged to the Florida Retirement System.

(5) AVAILABILITY OF FUNDS; USES.—

(a) Funds from the endowment which are available for legislative appropriation shall be transferred by the board to the Department of Financial Services Tobacco Settlement Clearing Trust Fund, created in s. 17.41, and disbursed in accordance with the legislative appropriation.

1. Appropriations by the Legislature to the Department of Health from endowment earnings from the principal set aside for biomedical research shall be from a category called the James and Esther King Biomedical Research Program and shall be deposited into the Biomedical Research Trust Fund in the Department of Health established in s. 20.435.

2. Appropriations by the Legislature to the Department of Children and Families, the Department of Health, or the Department of Elderly Affairs from endowment earnings for health and human services programs shall be deposited into each department’s respective Tobacco Settlement Trust Fund as appropriated.

(b) In order to ensure that the expenditure of funds earned from the Lawton Chiles Endowment Fund will be used for the purposes intended by the Legislature, the Legislature shall establish line item categories for the state agencies describing the designated use of the appropriated funds as provided in the General Appropriations Act.

(c) The secretaries of the state agencies and the State Surgeon General shall conduct meetings to discuss priorities for endowment funding for health and human services programs for children and elders before submitting their legislative budget requests to the Executive Office of the Governor and the Legislature. The purpose of the meetings is to gain consensus for priority requests and recommended endowment funding levels for those priority requests. No later than September 1 of each year, the secretaries of the state agencies and the State Surgeon General shall also submit their consensus priority requests to the Lawton Chiles Endowment Fund Advisory Council created in subsection (6).

(d) Subject to legislative appropriations, state agencies shall use distributions from the endowment to enhance or support increases in clients served or to meet increases in program costs in health and human services program areas. Funds distributed from the endowment may not be used to supplant existing revenues.

(e) Notwithstanding s. 216.301 and pursuant to s. 216.351, all unencumbered balances of appropriations from each department’s respective Tobacco Settlement Trust Fund as of June 30 or undisbursed balances as of September 30 shall revert to the endowment’s principal. Unencumbered balances in the Biomedical Research Trust Fund shall be managed as provided in s. 20.435(7)(b).

(6) ADVISORY COUNCIL.—The Lawton Chiles Endowment Fund Advisory Council is established for the purpose of reviewing the funding priorities of the state agencies, evaluating their requests against the mission and goals of the agencies and legislative intent for the use of endowment funds, and allowing for public input and advocacy.

(a) The advisory council shall consist of 15 members, including:

1. The director of the United Way of Florida, Inc., or his or her designee;

2. The director of the Foster Parents Association, or his or her designee;

3. The chair of the Department of Elderly Affairs Advisory Council, or his or her designee;

4. The president of the Florida Association of Area Agencies on Aging, or his or her designee;

5. The State Long-Term Care Ombudsman, or his or her designee;

6. The state director of the Florida AARP, or his or her designee;

7. The director of the Florida Pediatric Society, or his or her designee;

8. A representative of the Guardian Ad Litem Program, appointed by the Governor;

9. A representative of a child welfare lead agency for community-based care, appointed by the Governor;

10. A representative of an elder care lead agency for community-based care, appointed by the Governor;

11. A representative of a statewide child advocacy organization, appointed by the Governor;

12. One consumer caregiver for children, appointed by the Governor;

13. One person over the age of 60 years to represent the interests of elders, appointed by the Governor;

14. One person under the age of 18 years to represent the interests of children, appointed by the Governor; and

15. One consumer caregiver for a functionally impaired elderly person, appointed by the Governor.

(b) Before November 1 of each year, the advisory council shall advise the Governor and the Legislature as to its recommendations with respect to the priorities submitted by the secretaries of the state agencies and the State Surgeon General with respect to endowment funding for health and human services programs for children and elders. The responsibilities of the advisory council include:

1. Evaluating the value of programs and services submitted by the state agencies as they relate to the overall enhancement of services to children and elders;

2. Developing criteria and guiding principles for ranking the priorities submitted by the state agencies;

3. Providing recommendations with respect to funding levels for the programs ranked by the advisory council;

4. Participating in periodic evaluation of programs funded by the endowment to determine the need for continued funding; and

5. Soliciting input from child and elder advocacy organizations, community stakeholders, providers, and the public with respect to statewide child and elder needs and the effectiveness of program service delivery systems.

(c) Members of the advisory council shall serve without compensation, but may receive reimbursement as provided in s. 112.061 for per diem and travel expenses incurred in the performance of their official duties. The Department of Children and Families shall provide staff and other administrative assistance reasonably necessary to assist the advisory council in carrying out its responsibilities. Administrative costs of the advisory council shall be charged equally to endowment funds deposited in the Department of Children and Families and the Department of Elderly Affairs Tobacco Settlement Trust Funds.

History.—s. 1, ch. 99-167; s. 3, ch. 2000-128; s. 1, ch. 2000-255; s. 5, ch. 2000-305; s. 3, ch. 2001-73; s. 224, ch. 2003-261; s. 3, ch. 2003-414; s. 7, ch. 2004-2; s. 7, ch. 2004-71; s. 3, ch. 2004-282; s. 8, ch. 2005-152; s. 13, ch. 2008-6; s. 4, ch. 2008-19; ss. 48, 49, ch. 2008-153; s. 3, ch. 2009-2; s. 2, ch. 2009-47; ss. 53, 56, ch. 2009-82; s. 60, ch. 2010-153; ss. 67, 68, ch. 2011-47; ss. 44, 45, 46, ch. 2012-119; s. 25, ch. 2013-15; ss. 43, 44, ch. 2013-41; s. 3, ch. 2014-18; s. 46, ch. 2014-19; s. 6, ch. 2016-29.

1Note.—Section 4, ch. 2009-2, provides that “[i]t is the intent of the Legislature that the repayment of the distribution from the Lawton Chiles Endowment Fund will begin in the first year that recurring General Revenue Fund receipts are estimated to exceed the prior year’s recurring General Revenue Fund receipts by 5 percent. In addition, it is the intent of the Legislature that, from the growth in general revenue receipts, up to $150 million may be used to repay the fund in each year.”



215.5602 - James and Esther King Biomedical Research Program.

215.5602 James and Esther King Biomedical Research Program.—

(1) There is established within the Department of Health the James and Esther King Biomedical Research Program funded by the proceeds of the Lawton Chiles Endowment Fund pursuant to s. 215.5601. The purpose of the James and Esther King Biomedical Research Program is to provide an annual and perpetual source of funding in order to support research initiatives that address the health care problems of Floridians in the areas of tobacco-related cancer, cardiovascular disease, stroke, and pulmonary disease. The long-term goals of the program are to:

(a) Improve the health of Floridians by researching better prevention, diagnoses, treatments, and cures for cancer, cardiovascular disease, stroke, and pulmonary disease.

(b) Expand the foundation of biomedical knowledge relating to the prevention, diagnosis, treatment, and cure of diseases related to tobacco use, including cancer, cardiovascular disease, stroke, and pulmonary disease.

(c) Improve the quality of the state’s academic health centers by bringing the advances of biomedical research into the training of physicians and other health care providers.

(d) Increase the state’s per capita funding for research by undertaking new initiatives in public health and biomedical research that will attract additional funding from outside the state.

(e) Stimulate economic activity in the state in areas related to biomedical research, such as the research and production of pharmaceuticals, biotechnology, and medical devices.

(2) Funds appropriated for the James and Esther King Biomedical Research Program shall be used exclusively for the award of grants and fellowships as established in this section; for research relating to the prevention, diagnosis, treatment, and cure of diseases related to tobacco use, including cancer, cardiovascular disease, stroke, and pulmonary disease; and for expenses incurred in the administration of this section. Priority shall be granted to research designed to prevent or cure disease.

(3) There is created within the Department of Health the Biomedical Research Advisory Council.

(a) The council shall consist of 11 members, including: the chief executive officer of the Florida Division of the American Cancer Society, or a designee; the chief executive officer of the Greater Southeast Affiliate of the American Heart Association, or a designee; and the chief executive officer of the American Lung Association of Florida, or a designee. The remaining 8 members of the council shall be appointed as follows:

1. The Governor shall appoint four members, two members with expertise in the field of biomedical research, one member from a research university in the state, and one member representing the general population of the state.

2. The President of the Senate shall appoint two members, one member with expertise in the field of behavioral or social research and one representative from a cancer program approved by the American College of Surgeons.

3. The Speaker of the House of Representatives shall appoint two members, one member from a professional medical organization or from a comprehensive cardiovascular program with experience in biomedical research approved by the American College of Cardiology and one representative from a cancer program approved by the American College of Surgeons.

In making these appointments, the Governor, the President of the Senate, and the Speaker of the House of Representatives shall select primarily, but not exclusively, Floridians with biomedical and lay expertise in the general areas of cancer, cardiovascular disease, stroke, and pulmonary disease. The appointments shall be for a 3-year term and shall reflect the diversity of the state’s population. An appointed member may not serve more than two consecutive terms. The first two appointments by the Governor and the first appointment by the President of the Senate and the Speaker of the House of Representatives on or after July 1, 2012, shall be for a term of 2 years.

(b) The council shall adopt internal organizational procedures as necessary for its efficient organization.

(c) The department shall provide such staff, information, and other assistance as is reasonably necessary to assist the council in carrying out its responsibilities.

(d) Members of the council shall serve without compensation, but may receive reimbursement as provided in s. 112.061 for travel and other necessary expenses incurred in the performance of their official duties.

(4) The council shall advise the State Surgeon General as to the direction and scope of the biomedical research program. The responsibilities of the council may include, but are not limited to:

(a) Providing advice on program priorities and emphases.

(b) Providing advice on the overall program budget.

(c) Participating in periodic program evaluation.

(d) Assisting in the development of guidelines to ensure fairness, neutrality, and adherence to the principles of merit and quality in the conduct of the program.

(e) Assisting in the development of appropriate linkages to nonacademic entities, such as voluntary organizations, health care delivery institutions, industry, government agencies, and public officials.

(f) Developing criteria and standards for the award of research grants.

(g) Developing guidelines relating to solicitation, review, and award of research grants and fellowships, to ensure an impartial, high-quality peer review system.

(h) Reviewing reports of peer review panels and making recommendations for research grants and fellowships.

(i) Developing and providing oversight regarding mechanisms for the dissemination of research results.

(j) The council shall select, by majority vote, six members of the council who must combine with seven members of the Florida Cancer Control and Research Advisory Council to form a joint committee to develop performance measures, a rating system, a rating standard, and an application form for the Cancer Center of Excellence Award created in s. 381.925.

(5)(a) Applications for biomedical research funding under the program may be submitted from any university or established research institute in the state. All qualified investigators in the state, regardless of institution affiliation, shall have equal access and opportunity to compete for the research funding.

(b) Grants and fellowships shall be awarded by the State Surgeon General, after consultation with the council, on the basis of scientific merit, as determined by the competitively open peer-reviewed process to ensure objectivity, consistency, and high quality. The following types of applications may be considered for funding:

1. Investigator-initiated research grants.

2. Institutional research grants.

3. Predoctoral and postdoctoral research fellowships.

(6) To ensure that all proposals for research funding are appropriate and are evaluated fairly on the basis of scientific merit, the Department of Health shall appoint peer review panels of independent, scientifically qualified individuals to review the scientific merit of each proposal and establish its scientific priority score. The priority scores shall be forwarded to the council and must be considered in determining which proposals shall be recommended for funding.

(7) The council and the peer review panels shall establish and follow rigorous guidelines for ethical conduct and adhere to a strict policy with regard to conflict of interest. A member of the council or a panel may not participate in any discussion or decision of the council or a panel with respect to a research proposal by any firm, entity, or agency with which the member is associated as a member of the governing body or as an employee, or with which the member has entered into a contractual arrangement.

(8) The department may contract on a competitive-bid basis with an appropriate entity to administer the program. Administrative expenses may not exceed 15 percent of the total funds available to the program in any given year.

(9) The grant programs under the purview of the council are exempt from chapter 120.

(10) The council shall submit a fiscal-year progress report on the programs under its purview to the Governor, the State Surgeon General, the President of the Senate, and the Speaker of the House of Representatives by December 15. The report must include:

(a) For each research project supported by grants or fellowships awarded under the program:

1. A summary of the research project and results or expected results of the research.

2. The status of the research project, including whether it has concluded or the estimated date of completion.

3. The amount of the grant or fellowship awarded and the estimated or actual cost of the research project.

4. A list of principal investigators under the research project.

5. The title, citation, and summary of findings of a publication in a peer-reviewed journal resulting from the research.

6. The source and amount of any federal, state, or local government grants or donations or private grants or donations generated as a result of the research project.

7. The status of a patent, if any, generated from the research project and an economic analysis of the impact of the resulting patent.

8. A list of postsecondary educational institutions involved in the research project, a description of each postsecondary educational institution’s involvement in the research project, and the number of students receiving training or performing research under the research project.

(b) The state ranking and total amount of biomedical research funding currently flowing into the state from the National Institutes of Health.

(c) Progress towards programmatic goals, particularly in the prevention, diagnosis, treatment, and cure of diseases related to tobacco use, including cancer, cardiovascular disease, stroke, and pulmonary disease.

(d) Recommendations to further the mission of the programs.

(11) The council shall award grants for cancer research through the William G. “Bill” Bankhead, Jr., and David Coley Cancer Research Program created in s. 381.922.

(12)(a) Each fiscal year, $25 million from the revenue deposited into the Health Care Trust Fund pursuant to ss. 210.011(9) and 210.276(7) shall be reserved for research of tobacco-related or cancer-related illnesses. Of the revenue deposited in the Health Care Trust Fund pursuant to this section, $25 million shall be transferred to the Biomedical Research Trust Fund within the Department of Health. Subject to annual appropriations in the General Appropriations Act, $5 million shall be appropriated to the James and Esther King Biomedical Research Program, and $5 million shall be appropriated to the William G. “Bill” Bankhead, Jr., and David Coley Cancer Research Program created under s. 381.922.

(b) An entity that performs or is associated with cancer research or care that receives a specific appropriation for biomedical research, research-related functions, operations or other supportive functions, or expansion of operations in the General Appropriations Act without statutory reporting requirements for the receipt of those funds must submit an annual fiscal-year progress report to the President of the Senate and the Speaker of the House of Representatives by December 15. The report must:

1. Describe the general use of the funds.

2. Summarize the research, if any, funded by the appropriation and provide the:

a. Status of the research, including whether the research has concluded.

b. Results or expected results of the research.

c. Names of principal investigators performing the research.

d. Title, citation, and summary of findings of a publication in a peer-reviewed journal resulting from the research.

e. Status of a patent, if any, generated from the research and an economic analysis of the impact of the resulting patent.

f. List of postsecondary educational institutions involved in the research, a description of each postsecondary educational institution’s involvement in the research, and the number of students receiving training or performing research.

3. Describe any fixed capital outlay project funded by the appropriation, the need for the project, how the project will be utilized, and the timeline for and status of the project, if applicable.

4. Identify any federal, state, or local government grants or donations or private grants or donations generated as a result of the appropriation or activities funded by the appropriation, if applicable and traceable.

History.—s. 2, ch. 99-167; s. 4, ch. 2000-159; s. 2, ch. 2000-255; s. 5, ch. 2000-367; s. 4, ch. 2001-73; s. 1, ch. 2003-414; s. 8, ch. 2004-2; s. 3, ch. 2006-182; s. 14, ch. 2008-6; s. 1, ch. 2009-5; s. 2, ch. 2009-58; s. 13, ch. 2010-161; s. 1, ch. 2011-98; s. 2, ch. 2012-20; s. 5, ch. 2012-184; s. 2, ch. 2013-50; s. 2, ch. 2014-165; s. 2, ch. 2016-230.



215.56021 - Exemptions from public records and public meetings requirements; peer review panels.

1215.56021 Exemptions from public records and public meetings requirements; peer review panels.—

(1) That portion of a meeting of a peer review panel in which applications for biomedical research grants under s. 215.5602 or s. 381.922 are discussed is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(2) Any records generated by the peer review panel relating to review of applications for biomedical research grants, except final recommendations, are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(3) Research grant applications provided to the peer review panel are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(4) Information which is held confidential and exempt under this section may be disclosed with the express written consent of the individual to whom the information pertains or the individual’s legally authorized representative, or by court order upon showing good cause.

(5) Subsections (1), (2), (3), and (4) are subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2017, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2012-15.

1Note.—Also published at s. 381.92201.



215.57 - Short title.

215.57 Short title.—Sections 215.57-215.83 shall be known and may be cited as the “State Bond Act.”

History.—s. 1, ch. 69-230.



215.58 - Definitions relating to State Bond Act.

215.58 Definitions relating to State Bond Act.—The following words or terms when used in this act shall have the following meanings:

(1) “Governor” means the Governor of the state or any Acting Governor or other person then exercising the duties of the office of Governor.

(2) “State” means the State of Florida.

(3) “Division” means the Division of Bond Finance.

(4) “Board” means the governing board of the division, which shall be composed of the Governor and Cabinet.

(5) “Director” means the chief administrator of the division, who shall act on behalf of the division when authorized by the board, as provided by this act.

(6) “State agency” means any board, commission, authority, or other state agency heretofore or hereafter created by the constitution or statutes of the state.

(7) “Bonds” means state bonds, or any revenue bonds, certificates or other obligations heretofore or hereafter authorized to be issued by said division or by any state agency.

(8) “State bonds” means bonds pledging the full faith and credit of the State of Florida.

(9) “Legislature” means the State Legislature.

(10) “Constitution” means the existing constitution of the state, or any constitution hereafter adopted by the people of the state, together with all amendments thereof.

(11) “Original issue discount” means the amount by which the par value of a bond exceeds its public offering price at the time it is originally offered to an investor.

(12) “Governmental agency” means:

(a) The state or any department, commission, agency, or other instrumentality thereof.

(b) Any county or municipality or any department, commission, agency, or other instrumentality thereof.

(c) Any school board or special district, authority, or governmental entity.

History.—s. 2, ch. 69-230; ss. 13, 35, ch. 69-106; s. 1, ch. 87-308; s. 4, ch. 89-287; s. 151, ch. 92-279; s. 55, ch. 92-326; s. 84, ch. 99-2; s. 225, ch. 2003-261.



215.59 - State bonds, revenue bonds; issuance.

215.59 State bonds, revenue bonds; issuance.—

(1) The issuance of state bonds pledging the full faith and credit of the state, pursuant to s. 11, Art. VII of the State Constitution, is hereby authorized upon approval by vote of the electors, except as otherwise authorized by said s. 11, Art. VII. The amount of such state bonds, other than refunding bonds, the projects to be financed thereby, and the date of such vote of the electors shall be as provided by law.

(2) The issuance of revenue bonds payable solely from funds derived directly from sources other than state tax revenues, pursuant to s. 11(d), Art. VII of the State Constitution, is hereby authorized without a vote of the electors in the manner provided by law.

(3) All bonds hereby authorized shall be issued in the manner provided by the Constitution or by the division in the manner provided by this act, subject to all other applicable provisions of law.

History.—ss. 3, 6, ch. 69-230; s. 2, ch. 87-308.



215.60 - State bonds for financing road acquisition and construction.

215.60 State bonds for financing road acquisition and construction.—

(1) The issuance of state bonds to finance the acquisition and construction of roads, primarily payable from the revenues provided for by s. 9(c), Art. XII of the State Constitution and pledging the full faith and credit of the state, is hereby authorized, pursuant to the provisions of said section of the Constitution and this act.

(2) The State Board of Administration is hereby designated as the state fiscal agency to make the determinations required by said s. 9(c), Art. XII of the Constitution in connection with the issuance of such bonds.

History.—s. 4, ch. 69-230.



215.605 - State bonds for right-of-way acquisition or bridge construction.

215.605 State bonds for right-of-way acquisition or bridge construction.—

(1) The issuance of state bonds to finance or refinance the cost of acquiring real property or the rights to real property for state roads as defined by law, or to finance or refinance the cost of state bridge construction, and purposes incidental to such property acquisition or state bridge construction, is hereby authorized pursuant to s. 17, Art. VII of the State Constitution and ss. 215.57-215.83. Except for bonds issued to refinance property acquisition or bridge construction previously financed by bonds issued under this section, right-of-way or bridges financed by state bonds issued under this section shall first be authorized by the Legislature by an act relating to appropriations or by general law and shall be issued pursuant to the State Bond Act.

(2) Bonds issued pursuant to this section shall be payable primarily from motor fuel and diesel fuel taxes which are transferred to the Right-of-Way Acquisition and Bridge Construction Trust Fund, which fund is hereby created in the Department of Transportation, and shall additionally be secured by the full faith and credit of the state. Any moneys transferred into the fund under s. 206.46 that are not needed to pay the debt service on, provide required financial coverage levels for, and fund debt service reserve funds, rebate obligations, or other amounts with respect to bonds issued pursuant to this section, may be transferred to the State Transportation Trust Fund.

(3) The Department of Transportation shall request the Division of Bond Finance to issue the state bonds authorized by this section pursuant to the State Bond Act. The Department of Transportation shall certify that the projects to be financed will comply with the requirements of s. 339.135(4)(b) and (c) and (5).

(4) The proceeds from the sale of bonds issued pursuant to this section shall be deposited into the Right-of-way Acquisition and Bridge Construction Trust Fund.

(5) Section 339.135 shall apply to the Right-of-Way Acquisition and Bridge Construction Trust Fund.

History.—s. 2, ch. 88-247; s. 9, ch. 89-301; s. 117, ch. 92-152; s. 39, ch. 95-280; s. 131, ch. 95-417.



215.61 - State system of public education capital outlay bonds.

215.61 State system of public education capital outlay bonds.—

(1) The issuance of school bonds, payable primarily from revenues as provided in s. 18, Art. XII of the State Constitution of 1885, as amended, and additionally secured by pledging the full faith and credit of the state, is hereby authorized pursuant to the provisions of s. 9(d), Art. XII of the State Constitution and the provisions of ss. 215.57-215.83, “The State Bond Act.”

(2) The issuance of bonds to finance or refinance capital outlay projects authorized by the Legislature for the state system of public education, primarily payable from revenues as provided in s. 19, Art. XII of the State Constitution of 1885, as amended, and additionally secured by pledging the full faith and credit of the state, is hereby authorized pursuant to the provisions of s. 9(a)(2), Art. XII of the State Constitution and the provisions of ss. 215.57-215.83, “The State Bond Act.”

1(3) No bonds authorized by s. 9(a)(2), Art. XII of the State Constitution shall be issued in an amount exceeding 90 percent of the amount which the State Board of Education determines can be serviced by the revenues derived from the gross receipts tax levied and collected pursuant to chapter 203. In determining the amount which can be serviced by the gross receipts tax, the State Board of Education shall use the average annual amount of revenue collected for the tax periods during the 24 months immediately preceding the most recent collection date before the date of issuance of any such bonds, adjusted to reflect revenues that would have been collected had legislation enacted into law before the date of determination been in effect during the 24-month period. Such adjustment shall be based on the assumption that the provisions of the enacted legislation had become effective 24 months before the dates contemplated in the legislation. For purpose of the approval required by s. 215.73, official estimates of future collections furnished by the State Board of Education prior to the estimated date of issuance shall be used to determine fiscal sufficiency.

(4) With respect to the bonds authorized by s. 9, Art. XII of the State Constitution, the Division of Bond Finance shall act as the agent of the State Board of Education pursuant to ss. 215.57-215.83, “The State Bond Act.”

(5) In making the determination as required by subsection (3) of the amount that can be serviced by the gross receipts tax, the State Board of Education shall disregard the effects on the reported gross receipts tax revenues collected during a tax period of any refund paid by the Department of Revenue as a direct result of a refund request made pursuant to the settlement reached in In re: AT&T Mobility Wireless Data Services Sales Litigation, 270 F.R.D. 330, (Aug. 11, 2010). The Department of Revenue shall provide to the State Board of Education, the Division of Bond Finance, and the Office of Economic and Demographic Research the amount of any such refund and the tax period in which the refund is included.

(6) Pursuant to s. 9(a)(2), Art. XII of the State Constitution and s. 203.01(1)(c)2., all revenues collected from gross receipts taxes are deposited into the Public Education Capital Outlay and Debt Service Trust Fund. The first priority for the use of the moneys in the trust fund in each fiscal year is the payment of the principal and interest due in such fiscal year on bonds secured by gross receipts tax revenues as provided in s. 9(a)(2), Art. XII of the State Constitution. The State Board of Education shall at least once per month, from gross receipts tax revenues available in the Public Education Capital Outlay and Debt Service Trust Fund, deposit into a separate account within such trust fund one-sixth of the amount due on the next interest payment date and one-twelfth of the amount due on the next principal payment date for all outstanding bonds secured by a pledge of gross receipts taxes. If there are insufficient funds to make the required deposit, the State Board of Education shall deposit an amount equal to the funds available into the separate account and, in the following month, add an amount equal to the previous month’s shortfall to the required deposit. The State Board of Education shall transfer funds deposited into the separate account to the State Board of Administration, as the trustee for bondholders, by the 20th day of the month before a principal or interest payment on bonds issued pursuant to s. 9(a)(2), Art. XII of the State Constitution is due.

History.—s. 5, ch. 69-230; s. 13, ch. 75-292; s. 6, ch. 76-280; s. 36, ch. 81-223; s. 4, ch. 2010-149; s. 2, ch. 2011-55; s. 2, ch. 2011-63; s. 16, ch. 2013-18; s. 1, ch. 2014-56.

1Note.—Section 6, ch. 2010-149, provides that “[t]he Department of Revenue may, and all conditions are deemed met to, adopt emergency rules pursuant to ss. 120.536(1) and 120.54, Florida Statutes, for the purpose of promulgating such forms and instructions as are required to effectuate this act.”



215.615 - Fixed-guideway transportation systems funding.

215.615 Fixed-guideway transportation systems funding.—

(1) The issuance of revenue bonds by the Division of Bond Finance, on behalf of the Department of Transportation, pursuant to s. 11, Art. VII of the State Constitution, is authorized, pursuant to the State Bond Act, to finance or refinance fixed capital expenditures for fixed-guideway transportation systems, as defined in s. 341.031, including facilities appurtenant thereto, costs of issuance, and other amounts relating to such financing or refinancing. The Division of Bond Finance is authorized to consider innovative financing techniques that may include, but are not limited to, innovative bidding and structures of potential financings that may result in negotiated transactions. The following conditions apply to the issuance of revenue bonds for fixed-guideway transportation systems:

1(a) The department and any participating commuter rail authority or regional transportation authority established under chapter 343, local governments, or local governments collectively by interlocal agreement having jurisdiction of a fixed-guideway transportation system may enter into an interlocal agreement to promote the efficient and cost-effective financing or refinancing of fixed-guideway transportation system projects by revenue bonds issued pursuant to this subsection. The terms of such interlocal agreements shall include provisions for the Department of Transportation to request the issuance of the bonds on behalf of the parties; shall provide that after reimbursement pursuant to interlocal agreement, the department’s share may be up to 50 percent of the eligible project cost, which may include a share of annual debt service requirements of such bonds; and shall include any other terms, provisions, or covenants necessary to the making of and full performance under such interlocal agreement. Repayments made to the department under any interlocal agreement are not pledged to the repayment of bonds issued hereunder, and failure of the local governmental authority to make such payment shall not affect the obligation of the department to pay debt service on the bonds.

(b) Revenue bonds issued pursuant to this subsection shall not constitute a general obligation of, or a pledge of the full faith and credit of, the State of Florida. Bonds issued pursuant to this section shall be payable from funds available pursuant to s. 206.46(3), or other funds available to the project, subject to annual appropriation. The amount of revenues available for debt service shall never exceed a maximum of 2 percent of all state revenues deposited into the State Transportation Trust Fund.

(c) The projects to be financed or refinanced with the proceeds of the revenue bonds issued hereunder are designated as state fixed capital outlay projects for purposes of s. 11(d), Art. VII of the State Constitution, and the specific projects to be financed or refinanced shall be determined by the Department of Transportation in accordance with state law and appropriations from the State Transportation Trust Fund. Each project to be financed with the proceeds of the bonds issued pursuant to this subsection must first be approved by the Legislature by an act of general law.

(d) Any complaint for validation of bonds issued pursuant to this section shall be filed in the circuit court of the county where the seat of state government is situated, the notice required to be published by s. 75.06 shall be published only in the county where the complaint is filed, and the complaint and order of the circuit court shall be served only on the state attorney of the circuit in which the action is pending.

(e) The state does hereby covenant with holders of such revenue bonds or other instruments of indebtedness issued hereunder that it will not repeal or impair or amend these provisions in any manner that will materially and adversely affect the rights of such holders as long as bonds authorized by this subsection are outstanding.

(f) This subsection supersedes any inconsistent provisions in existing law.

Notwithstanding this subsection, the lien of revenue bonds issued pursuant to this subsection on moneys deposited into the State Transportation Trust Fund shall be subordinate to the lien on such moneys of bonds issued under ss. 215.605, 320.20, and 215.616, and any pledge of such moneys to pay operating and maintenance expenses under s. 206.46(5) and chapter 348, as may be amended.

(2) To be eligible for participation, fixed-guideway transportation system projects must be found to be consistent, to the maximum extent feasible, with approved local government comprehensive plans of the local governments in which such projects are located and must be included in the work program of the Department of Transportation pursuant to the provisions under s. 339.135. The department shall certify that the expected useful life of the transportation improvements will equal or exceed the maturity date of the debt to be issued.

History.—s. 4, ch. 99-385; s. 5, ch. 2000-152; s. 61, ch. 2002-20; s. 1, ch. 2007-66; s. 15, ch. 2007-196.

1Note.—As amended by s. 15, ch. 2007-196. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Paragraph (1)(a) was also amended by s. 1, ch. 2007-66, and that version reads:

(a) The department and any participating commuter rail authority or regional transportation authority established under chapter 343, local governments, or local governments collectively by interlocal agreement having jurisdiction of a fixed-guideway transportation system may enter into an interlocal agreement to promote the efficient and cost-effective financing or refinancing of fixed-guideway transportation system projects by revenue bonds issued pursuant to this subsection. The terms of such interlocal agreements shall include provisions for the Department of Transportation to request the issuance of the bonds on behalf of the parties; shall provide that the department’s share may be up to 50 percent of the eligible project cost, which may include a share of the annual debt service requirements of such bonds; and shall include any other terms, provisions, or covenants necessary to the making of and full performance under such interlocal agreement. Repayments made to the department under any interlocal agreement are not pledged to the repayment of bonds issued hereunder, and failure of the local governmental authority to make such payment shall not affect the obligation of the department to pay debt service on the bonds.



215.616 - State bonds for federal aid highway construction.

215.616 State bonds for federal aid highway construction.—

(1) Upon the request of the Department of Transportation, the Division of Bond Finance is authorized pursuant to s. 11, Art. VII of the State Constitution and the State Bond Act to issue revenue bonds, for and on behalf of the Department of Transportation, for the purpose of financing or refinancing the construction, reconstruction, and improvement of projects that are eligible to receive federal-aid highway funds. The Division of Bond Finance is authorized to consider innovative financing technologies which may include, but are not limited to, innovative bidding and structures of potential financings that may result in negotiated transactions.

(2) Any bonds issued pursuant to this section shall be payable primarily from a prior and superior claim on all federal highway aid reimbursements received each year with respect to federal-aid projects undertaken in accordance with the provisions of Title 23 of the United States Code.

(3) The term of the bonds shall not exceed a term of 12 years. Prior to the issuance of bonds, the Department of Transportation shall determine that annual debt service on all bonds issued pursuant to this section does not exceed 10 percent of annual apportionments to the department for federal highway aid in accordance with the provisions of Title 23 of the United States Code.

(4) The bonds issued under this section shall not constitute a debt or general obligation of the state or a pledge of the full faith and credit or taxing power of the state. The bonds shall be secured by and are payable from the revenues pledged in accordance with this section and the resolution authorizing their issuance.

(5) The state does covenant with the holders of bonds issued under this section that it will not repeal, impair, or amend this section in any manner which will materially and adversely affect the rights of bondholders as long as the bonds authorized by this section are outstanding.

(6) Any complaint for such validation of bonds issued pursuant to this section shall be filed in the circuit court of the county where the seat of state government is situated, the notice required to be published by s. 75.06 shall be published only in the county where the complaint is filed, and the complaint and order of the circuit court shall be served only on the state attorney of the circuit in which the action is pending.

History.—s. 68, ch. 99-385; s. 12, ch. 2000-257; s. 82, ch. 2012-174.



215.617 - Bonds for state-funded infrastructure bank.

215.617 Bonds for state-funded infrastructure bank.—

(1) Upon the request of the Department of Transportation, the Division of Bond Finance is authorized pursuant to s. 11, Art. VII of the State Constitution and the State Bond Act to issue revenue bonds, for and on behalf of the Department of Transportation, for the purpose of financing or refinancing the construction, reconstruction, and improvement of projects that are eligible to receive assistance from the state-funded infrastructure bank as provided in s. 339.55. The facilities to be financed with the proceeds of such bonds are designated as state fixed capital outlay projects for the purposes of s. 11(d), Art. VII of the State Constitution, and the specific facilities to be financed shall be determined by the Department of Transportation in accordance with s. 339.55. Each project financed with the proceeds of the bonds issued under this section in the 2003-2004 fiscal year is approved as required by s. 11(f), Art. VII of the State Constitution. In the 2004-2005 fiscal year and thereafter, legislative approval of the department’s tentative work program specifying the State Infrastructure Bank project loans constitutes approval to issue bonds as required by s. 11(f), Art. VII of the State Constitution. The Division of Bond Finance is authorized to consider innovative financing techniques, which may include, but are not limited to, innovative bidding and structures of potential financings that may result in negotiated transactions.

(2) Bonds issued pursuant to this section shall be payable primarily from a prior and superior claim on all state-funded infrastructure bank repayments received each year with respect to state-funded infrastructure bank projects undertaken in accordance with s. 339.55.

(3) The duration of each series of bonds may not exceed 30 annual maturities.

(4) The bonds issued under this section shall not constitute a general obligation or debt of the state or a pledge of the full faith and credit or taxing power of the state. The bonds shall be secured by and are payable from the revenues pledged in accordance with this section and the resolution authorizing their issuance.

(5) The state does covenant with the holders of bonds issued under this section that it will not take any action that will materially and adversely affect the rights of such bondholders as long as the bonds authorized by this section are outstanding.

(6) Any complaint for validation of bonds issued pursuant to this section shall be filed in the circuit court of the county where the seat of state government is situated, the notice required to be published by s. 75.06 shall be published only in the county where the complaint is filed, and the complaint and order of the circuit court shall be served only on the state attorney of the circuit in which the action is pending.

History.—s. 1, ch. 2003-409.



215.618 - Bonds for acquisition and improvement of land, water areas, and related property interests and resources.

215.618 Bonds for acquisition and improvement of land, water areas, and related property interests and resources.—

(1)(a) The issuance of Florida Forever bonds, not to exceed $5.3 billion, to finance or refinance the cost of acquisition and improvement of land, water areas, and related property interests and resources, in urban and rural settings, for the purposes of restoration, conservation, recreation, water resource development, or historical preservation, and for capital improvements to lands and water areas that accomplish environmental restoration, enhance public access and recreational enjoyment, promote long-term management goals, and facilitate water resource development is hereby authorized, subject to s. 259.105 and pursuant to s. 11(e), Art. VII of the State Constitution and, on or after July 1, 2015, to also finance or refinance the acquisition and improvement of land, water areas, and related property interests as provided in s. 28, Art. X of the State Constitution. The $5.3 billion limitation on the issuance of Florida Forever bonds does not apply to refunding bonds. The duration of each series of Florida Forever bonds issued may not exceed 20 annual maturities. Not more than 58.25 percent of documentary stamp taxes collected may be taken into account for the purpose of satisfying an additional bonds test set forth in any authorizing resolution for bonds issued on or after July 1, 2015.

(b) Beginning July 1, 2010, the Legislature shall analyze the state’s debt ratio in relation to projected revenues prior to the authorization of any bonds for land acquisition.

(2) The state covenants with the holders of Florida Forever bonds that it will not take any action which will materially and adversely affect the rights of such holders so long as such bonds are outstanding, including, but not limited to, a reduction in the portion of documentary stamp taxes distributable to the Land Acquisition Trust Fund for payment of debt service on Florida Forever bonds.

(3) Bonds issued pursuant to this section are payable from taxes distributable to the Land Acquisition Trust Fund pursuant to s. 201.15. Bonds issued pursuant to this section do not constitute a general obligation of, or a pledge of the full faith and credit of, the state.

(4) The Department of Environmental Protection shall request the Division of Bond Finance of the State Board of Administration to issue the Florida Forever bonds authorized by this section. The Division of Bond Finance shall issue such bonds pursuant to the State Bond Act.

(5) The proceeds from the sale of bonds issued pursuant to this section, less the costs of issuance, the costs of funding reserve accounts, and other costs with respect to the bonds, shall be deposited into the Florida Forever Trust Fund. The bond proceeds deposited into the Florida Forever Trust Fund shall be distributed by the Department of Environmental Protection as provided in s. 259.105.

(6) There shall be no sale, disposition, lease, easement, license, or other use of any land, water areas, or related property interests acquired or improved with proceeds of Florida Forever bonds which would cause all or any portion of the interest of such bonds to lose the exclusion from gross income for federal income tax purposes.

(7) The initial series of Florida Forever bonds shall be validated in addition to any other bonds required to be validated pursuant to s. 215.82. Any complaint for validation of bonds issued pursuant to this section shall be filed only in the circuit court of the county where the seat of state government is situated, the notice required to be published by s. 75.06 shall be published only in the county where the complaint is filed, and the complaint and order of the circuit court shall be served only on the state attorney of the circuit in which the action is pending.

History.—s. 6, ch. 99-247; s. 3, ch. 2000-170; s. 2, ch. 2008-229; s. 30, ch. 2014-17; s. 12, ch. 2015-229.



215.619 - Bonds for Everglades restoration.

215.619 Bonds for Everglades restoration.—

(1) The issuance of Everglades restoration bonds to finance or refinance the cost of the acquisition and improvement of land, water areas, and related property interests and resources for the purpose of implementing the Comprehensive Everglades Restoration Plan under s. 373.470, the Lake Okeechobee Watershed Protection Plan under s. 373.4595, the Caloosahatchee River Watershed Protection Plan under s. 373.4595, the St. Lucie River Watershed Protection Plan under s. 373.4595, the City of Key West Area of Critical State Concern as designated by the Administration Commission under s. 380.05, and the Florida Keys Area of Critical State Concern protection program under ss. 380.05 and 380.0552 in order to restore and conserve natural systems through implementation of water management projects, including projects that protect, restore, or enhance nearshore water quality and fisheries, such as stormwater or canal restoration projects, projects to protect water resources available to the Florida Keys, including wastewater management projects identified in the Keys Wastewater Plan, dated November 2007, and submitted to the Florida House of Representatives on December 4, 2007, is authorized in accordance with s. 11(e), Art. VII of the State Constitution.

(a) Everglades restoration bonds, except refunding bonds, may be issued only in fiscal years 2002-2003 through 2019-2020 and may not be issued in an amount exceeding $100 million per fiscal year unless:

1. The Department of Environmental Protection has requested additional amounts in order to achieve cost savings or accelerate the purchase of land; or

2. The Legislature authorizes an additional amount of bonds not to exceed $200 million, and limited to $50 million per fiscal year, specifically for the purpose of funding the Florida Keys Area of Critical State Concern protection program and the City of Key West Area of Critical State Concern. Proceeds from the bonds shall be managed by the Department of Environmental Protection for the purpose of entering into financial assistance agreements with local governments located in the Florida Keys Area of Critical State Concern or the City of Key West Area of Critical State Concern to finance or refinance the cost of constructing sewage collection, treatment, and disposal facilities or building projects that protect, restore, or enhance nearshore water quality and fisheries, such as stormwater or canal restoration projects and projects to protect water resources available to the Florida Keys.

(b) The duration of Everglades restoration bonds may not exceed 20 annual maturities and must mature by December 31, 2047. Except for refunding bonds, a series of bonds may not be issued unless an amount equal to the debt service coming due in the year of issuance has been appropriated by the Legislature. Not more than 58.25 percent of documentary stamp taxes collected may be taken into account for the purpose of satisfying an additional bonds test set forth in any authorizing resolution for bonds issued on or after July 1, 2015. Beginning July 1, 2010, the Legislature shall analyze the ratio of the state’s debt to projected revenues before authorizing the issuance of bonds under this section.

(2) The state covenants with the holders of Everglades restoration bonds that it will not take any action that will materially and adversely affect the rights of the holders so long as the bonds are outstanding, including, but not limited to, a reduction in the portion of documentary stamp taxes distributable under s. 205.15 for payment of debt service on Florida Forever bonds or Everglades restoration bonds.

(3) Everglades restoration bonds are payable from, and secured by a first lien on, taxes distributable under s. 201.15 and do not constitute a general obligation of, or a pledge of the full faith and credit of, the state. Everglades restoration bonds shall be secured on a parity basis with Florida Forever bonds issued pursuant to s. 215.618.

(4) The Department of Environmental Protection shall request the Division of Bond Finance of the State Board of Administration to issue Everglades restoration bonds under the State Bond Act in an amount supported by projected expenditures of the recipients of the proceeds of the bonds. The Department of Environmental Protection shall coordinate with the Division of Bond Finance to issue the bonds in a cost-effective manner consistent with cash needs.

(5) The proceeds of Everglades restoration bonds, less the costs of issuance, the costs of funding reserve accounts, and other costs with respect to the bonds, shall be deposited into the Save Our Everglades Trust Fund. The bond proceeds deposited into the Save Our Everglades Trust Fund shall be distributed by the Department of Environmental Protection as provided in s. 373.470.

(6) Lands purchased using bond proceeds under this section which are later determined by the South Florida Water Management District and the Department of Environmental Protection as not needed to implement the comprehensive plan, the Lake Okeechobee Watershed Protection Plan, the Caloosahatchee River Watershed Protection Plan, or the St. Lucie River Watershed Protection Plan, respectively, shall either be surplused at no less than appraised value, and the proceeds from the sale of such lands shall be deposited into the Save Our Everglades Trust Fund to be used to implement the respective plans, or the South Florida Water Management District shall use a different source of funds to pay for or reimburse the Save Our Everglades Trust Fund for that portion of land not needed to implement the respective plans.

(7) If the South Florida Water Management District and the Department of Environmental Protection determine that lands purchased using bond proceeds within the Florida Keys Area of Critical State Concern, the City of Key West Area of Critical State Concern, or outside the Florida Keys Area of Critical State Concern but which were purchased to preserve and protect the potable water supply to the Florida Keys, are no longer needed for the purpose for which they were purchased, the entity owning the lands may dispose of them. However, before the lands can be disposed of, each general purpose local government within the boundaries of which a portion of the land lies must agree to the disposal of lands within its boundaries and must be offered the first right to purchase those lands.

(8) There may not be any sale, disposition, lease, easement, license, or other use of any land, water areas, or related property interests acquired or improved with proceeds of Everglades restoration bonds which would cause all or any portion of the interest on the bonds to be included in gross income for federal income tax purposes.

(9) Any complaint for validation of bonds issued under this section may be filed only in the circuit court of the county where the seat of state government is situated. The notice required to be published by s. 75.06 may be published only in the county where the complaint is filed, and the complaint and order of the circuit court need be served only on the state attorney of the circuit in which the action is pending.

History.—s. 2, ch. 2002-261; s. 21, ch. 2003-394; s. 3, ch. 2006-231; s. 1, ch. 2007-253; s. 1, ch. 2008-49; s. 33, ch. 2010-205; s. 13, ch. 2015-229; s. 3, ch. 2016-225.



215.62 - Division of Bond Finance.

215.62 Division of Bond Finance.—

(1) There is created a division of the State Board of Administration of the state to be known as the Division of Bond Finance. The Governor shall be the chair of the governing board of the division, the Attorney General shall be the secretary of the board, and the Chief Financial Officer shall be the treasurer of the board for the purposes of this act. The division shall be a public body corporate for the purposes of this act.

(2) Any action of the division shall be taken pursuant to resolution which shall be in effect upon passage by a majority of the members of the board and need not be posted or published, and a majority of the board shall be and constitute a quorum for all meetings.

(3) The employees of the division shall be required to give such bond as the board may require, but the board may provide for payment of such employee bond premiums from moneys available for administrative expenses of the division.

(4) The members of said board shall not receive any additional salary for services in such capacity, but shall be entitled to their necessary travel and other expenses in the performance of their duties and obligations as members of the board.

(5) The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of law conferring duties on it. The board shall hold regular and special meetings at such places and times, in such manner, and after such notice as may be provided by resolution adopted by the board or upon call of the chair.

History.—s. 7, ch. 69-230; s. 152, ch. 92-279; s. 55, ch. 92-326; s. 1153, ch. 95-147; s. 23, ch. 98-200; s. 10, ch. 2003-6.



215.63 - Transfer to division of assets and liabilities of the Revenue Bond Department of Development Commission.

215.63 Transfer to division of assets and liabilities of the Revenue Bond Department of Development Commission.—

(1) All obligations of the Florida Development Commission in connection with outstanding bond issues shall be assumed and performed either by the division or by the State Board of Administration, as provided by law or by contract. Any bond proceedings taken by the Florida Development Commission prior to July 1, 1969, when ratified by the board shall be deemed to have been taken by the board and the division on behalf of said commission, and any further necessary services in connection with such bond issues shall be performed by the board or the division in the manner provided by this act.

(2) Any legal commitments, contracts, or other obligations heretofore entered into or assumed by the Florida Development Commission in connection with its revenue bond program outstanding on July 1, 1969, are hereby charged to and shall be performed by the division. All of the powers and duties granted to and vested in the Florida Development Commission by any statutes and laws of this state relating to the revenue bond program of said commission are granted to, vested in and shall be exercised by the division, and all of said statutes and laws not expressly repealed hereby shall remain in full force and effect, subject to the powers and duties therein prescribed being performed by the division.

History.—s. 8, ch. 69-230; s. 54, ch. 91-45.



215.64 - Powers of the division.

215.64 Powers of the division.—The division shall have power:

(1) To sue and be sued in the corporate name of the division and to adopt a corporate seal.

(2) To issue any bonds of the state heretofore or hereafter authorized by law or by the State Constitution, and to issue bonds on behalf of any state agency heretofore or hereafter authorized by law upon application of such state agency. Such bonds issued on behalf of a state agency may be issued in the name of the State of Florida, or in the sole name of such state agency if required by law.

(3) To exercise all of the powers relating to the issuance of bonds of any state agency, the terms and details thereof, the security pledged therefor, and the rights and remedies relating to the holders of said bonds as fully and to the same extent as such state agencies could exercise such powers under the statutes in effect at the time of the issuance of such bonds relating to such state agencies, and it is hereby expressly provided that all pledges or security for bondholders and all covenants and agreements made pursuant to this act, whether such bonds are issued directly in the name of the State of Florida or in the name of the State of Florida on behalf of the state agency, shall be and constitute valid and legally binding pledges and covenants of both the State of Florida and the state agency and shall be fully enforceable by any holder of such bonds against either the state or such agency or the state and such agency jointly.

(4) To employ the services of a director of the division to be designated by the Governor with the concurrence of the board. The director may also serve as general counsel of the division and as assistant secretary of the board and in such capacities shall be authorized to perform duties provided by appropriate regulations or resolutions of the board under conditions and limitations included therein.

(5) To employ or retain persons, firms, or corporations as engineers, attorneys, financial advisers or consultants, and such other consultants and employees as it may deem necessary or advisable for the carrying out and performing of the duties and obligations of the division, and to fix and determine the compensation of all such persons, firms, or corporations.

(6) To prepare resolutions and all other necessary proceedings for approval by the board relating to the authorization, validation, issuance and sale of any bonds to be issued by the state and any bonds to be issued for and on behalf of any state agency. Any resolution or other proceedings had or taken by the board or the division on behalf of any state agency shall be deemed to be the resolution or other proceedings of such state agency as fully and to the same extent as if such state agency had originally adopted such resolution or other proceedings.

(7) To sell at such place or places and under such terms and conditions as the board shall determine in conformity with this act, all state bonds authorized by law and the bonds issued on behalf of any state agency as provided in this act.

(8) To request any state agency on behalf of which the division is issuing bonds to adopt any necessary resolutions or other proceedings and to take any necessary actions in connection with the issuance of such bonds, and no resolution or other proceeding shall be adopted or action taken by any state agency relating to bonds of such state agency which the division has been requested to issue without the approval and consent of the board.

(9) To exercise the power of eminent domain, as provided by s. 288.15(2), to carry out the objects and purposes of the State Bond Act and to take such other proceedings and actions as may be necessary to perform and carry out the provisions of this act. It is hereby expressly declared that it is the intent of this act that the division have all the powers necessary or advisable to enable the board and the division to carry out and perform the powers provided in this act, and this act shall be construed liberally to effectuate such purpose.

(10) To remit the proceeds of any bonds sold for any state agency for use in the manner provided in proceedings adopted by such state agency and approved and consented to by the board, or adopted by the board on behalf of such state agency, and to remit the proceeds of any state bonds for use in the manner provided in the acts of the Legislature and the proceedings approved by the board authorizing the issuance of such state bonds. The division is authorized to retain from the proceeds of any state bonds or bonds issued on behalf of any state agency the amount of its fees, costs and expenses in connection with all proceedings and acts taken in connection with the authorization, issuance and sale of such bonds, including a proportionate part of the general overhead costs of the operation and administration of the division in its carrying out of the purposes of this act. The determination of the division as to the proper proportion and amount of such fees, costs and expenses to be charged against each issue of bonds shall be final and conclusive when approved by the board.

(11) To exercise control over the state’s arbitrage compliance program by taking responsibility for and having full and final authority over such program as provided by rule or resolution of the division. Such authority shall include, but shall not be limited to, the power to direct the actions of any governmental agency on behalf of which the division has issued bonds, or any state agency, with respect to the recordkeeping, investment, disbursement, computation, and rebate functions concerning bond proceeds, any funds which the Internal Revenue Service may consider to be bond proceeds, or any other funds which the division deems necessary, to the extent required to ensure compliance by such agency with federal arbitrage law.

(12) For purposes of any investigation or proceeding conducted by the division, to administer oaths, take depositions, issue subpoenas, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence.

History.—s. 9, ch. 69-230; s. 5, ch. 73-135; s. 5, ch. 89-287.



215.65 - Bond Fee Trust Fund, expenditures; schedule of fees.

215.65 Bond Fee Trust Fund, expenditures; schedule of fees.—

(1) There is created a Bond Fee Trust Fund, which shall be maintained as a separate fund. The working capital reserve of this fund for any fiscal year shall never exceed the expenditures of the previous fiscal year. The “working capital reserve” is defined as the amount of cash, investments at cost, and accounts receivable due within 1 year, less the amount of accounts payable due within 1 year, at the end of the current fiscal year. Any moneys in excess of the working capital reserve which remain in the fund at the end of the fiscal year shall be transferred by the division within 120 days to the sinking fund accounts established for the bonds issued by the division during such prior fiscal year and shall be distributed to such accounts on a pro rata basis according to the fees charged for the issuance of such bonds.

(2) All expenses of the division may be paid from such trust fund. Such expenses shall include, but shall not be limited to, costs of validating, printing and delivering the bonds, printing the prospectus, publishing notices of sale of the bonds, salaries of personnel of the division, and necessary administrative expenses.

(3) The division shall adopt by resolution a schedule of fees and expenses, which may be revised from time to time as conditions warrant, designed so that the Bond Fee Trust Fund will be reimbursed for general administrative expenses of the division as well as all direct out-of-pocket expenses. The fees charged to and all expenses paid for and on behalf of each bond issue shall be paid and reimbursed to the Bond Fee Trust Fund from the proceeds of the sale of the bonds, if such bonds are sold, or from such other source as may be agreed to by the state agency requesting the services of the division, if for any reason the bonds are not sold.

History.—s. 10, ch. 69-230; s. 48, ch. 71-355; s. 1, ch. 73-135; s. 37, ch. 81-223; s. 80, ch. 83-217; s. 6, ch. 89-287; s. 2, ch. 93-162.



215.655 - Arbitrage Compliance Program, expenditures; schedule of fees.

215.655 Arbitrage Compliance Program, expenditures; schedule of fees.—

(1) There is created an Arbitrage Compliance Program to ensure compliance with the provisions of federal arbitrage laws.

(2) The division shall adopt by resolution a schedule of fees and expenses, to be paid by the governmental agency for which services were provided, which may be revised from time to time as conditions warrant, designed so that the Arbitrage Compliance Program will be reimbursed for general administrative expenses of the division as well as direct out-of-pocket expenses.

(3) Fees charged to a governmental agency for services other than those involved in issuing bonds may be collected directly by the division or by the State Board of Administration or other trustee of a bond issue.

History.—s. 7, ch. 89-287; s. 3, ch. 93-162; s. 13, ch. 94-265.



215.66 - Request for issuance of bonds; procedure requirements.

215.66 Request for issuance of bonds; procedure requirements.—

(1) Before any bonds may be issued by the division on behalf of a state agency, such state agency shall file a request with the division by appropriate resolution for approval of the issuance of such proposed bonds, which request shall state such facts and shall have annexed thereto such exhibits in regard to such bonds and to such state agency and its financial condition as may be required by the division.

(2) In any case in which any bonds proposed by any state agency shall be required by the constitution or statutes to be submitted to the qualified electors or qualified electors who are freeholders for approval or disapproval at a bond election prior to the issuance of such bonds, the request shall be filed with the division at least 60 days prior to the date of the holding of such proposed bond election. No such bond election shall be held on the question of the issuance of such bonds until the Legislature has approved the holding of such bond election.

History.—s. 11, ch. 69-230.



215.67 - Issuance of state bonds.

215.67 Issuance of state bonds.—All state bonds shall be issued by the division. No state bonds shall be issued by the division until the issuance thereof has been approved by the electors, if such approval is required by the constitution or laws of the state. If such approval has been obtained in such bond election or if no such approval is required, such state bonds may be issued by the division when the official or the board, commission, or other agency of the state authorized by law to provide for the acquisition or construction of the projects to be financed with the proceeds of such state bonds or for the issuance thereof has filed with the division its request for the division to issue such state bonds for the purposes and in the manner provided in this act and other applicable statutes or provisions of the State Constitution.

History.—s. 12, ch. 69-230.



215.68 - Issuance of bonds; form; maturity date, execution, sale.

215.68 Issuance of bonds; form; maturity date, execution, sale.—

(1) The board is empowered to authorize, by resolution duly adopted, the issuance by the division, at one time or from time to time, of any state bonds or bonds on behalf of any state agency.

(2) Such bonds may:

(a) Be issued in either coupon form or registered form or both;

(b) Have such date or dates of issue and such maturities, not exceeding in any event 40 years from the date of issuance thereof;

(c) Bear interest at a rate or rates not exceeding the interest rate limitation set forth in s. 215.84(3);

(d) Have such provisions for registration of coupon bonds and conversion and reconversion of bonds from coupon to registered form or from registered form to coupon form;

(e) Have such provisions for payment at maturity and redemption prior to maturity at such time or times and at such price or prices; and

(f) Be payable at such place or places within or without the state as the board shall determine by resolution.

The foregoing terms and conditions do not supersede the limitations provided in chapter 348, part I, relating to the issuance of bonds.

(3) Such bonds may be signed by such officers of the board or state agency as is provided for by resolution of the board. The signatures may be manual or facsimile signatures, but at least one of such signatures must be a manual signature. The coupons shall be signed with the facsimile signatures of such officials of the board or state agency as the board shall determine. In case any officer whose signature or facsimile of whose signature appears on any bonds or coupons ceases to be such officer before delivery of such bonds or coupons, such signature or facsimile signature shall nevertheless be valid and sufficient for all purposes as fully and to the same extent as if he or she had remained in office until such delivery.

(4) All bonds issued under the provisions of this act shall be and have, and are hereby declared to be and have, all the qualities and incidents of negotiable instruments under the Uniform Commercial Code—Investment Securities Law of the state.

(5)(a) The division may sell such bonds at such price or prices as the board may determine to be for the best interest of the state or of the state agency on behalf of which such bonds are issued, but no such sale shall be made at an average net interest cost rate in excess of the interest rate limitation set forth in s. 215.84(3); provided, however, that such bonds may be sold at a reasonable discount to par not to exceed 3 percent. This limitation on discount does not apply to the portion of the discount that constitutes original issue discount.

(b) All of such bonds shall be sold at public sale at such place or places within the state as the board shall determine to receive proposals for the purchase of such bonds. Notice of such sale shall be provided at such time and shall contain such terms as the board shall deem advisable and proper under the circumstances; provided, that if no bids are received at the time and place called for by such notice of sale, or if all bids received are rejected, such bonds may again be offered for public sale by competitive bid or negotiated sale, as provided herein, upon a shorter period of reasonable notice provided for by resolution of the board. However, unless the State Constitution specifically requires the public sale by competitive bid of such bonds, the division may, by resolution adopted at a public meeting, determine that a negotiated sale of such bonds is in the best interest of the issuer, and may negotiate for sale of such bonds to any underwriter designated by the division.

1. In the resolution authorizing the negotiated sale, the division shall provide specific findings as to the reasons requiring the negotiated sale.

2. A resolution authorizing a negotiated bond sale may be the same resolution as that authorizing the issuance of such bonds.

(c) All proposals for the purchase of any bonds offered for sale by the division shall be opened in public. When competitively bid, bonds shall be awarded to the lowest bidder by the director or an assistant secretary of the board, as provided in the resolution authorizing the issuance of the bonds. The basis of award of a competitive bid may be either the lowest net interest cost or the lowest true interest cost, as set forth in the resolution authorizing the issuance or sale of the bonds.

(d) No bid conforming to the notice of sale may be rejected unless all bids are rejected. If the bids rejected are legally acceptable bids under the notice of sale, such bonds shall not be sold thereafter except upon public sale after publication of notice of sale or by negotiated sale as provided herein.

(e) Notwithstanding the provisions of this subsection, the division may sell refunding bonds as provided in s. 215.79.

(6) No bonds of the state or of any state agency shall be issued by the division unless the face or reverse thereof contains a certificate, executed either manually or with his or her facsimile signature by the secretary or assistant secretary of the board, to the effect that the issuance of such bonds has been approved under the provisions of this act by the board. Such certificate shall be conclusive evidence as to approval of the issuance of such bonds by the board and that the requirements of this act and all of the laws relating to such bonds or to any state agency on behalf of which the bonds are to be issued have been fully complied with.

(7) The division shall have the authority with approval of the board to issue bond anticipation notes in the name of the state, or in the name of the state agency on behalf of which a bond issue is to be sold by the division, in anticipation of the receipt of the proceeds of the bonds in the same manner and subject to the same limitations and conditions provided by s. 215.431. The rights and remedies of the holders of such notes shall be the same rights and remedies which they would have if they were the holders of the definitive bonds in anticipation of which they are issued; and all of the covenants, agreements, or other proceedings relating to the definitive bonds in anticipation of which such bond anticipation notes are issued shall be a part of the proceedings relating to the issuance of such notes as fully and to the same extent as if incorporated verbatim therein.

(8) Prior to the preparation of definitive bonds, the division may be authorized by the board to issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery under such terms and conditions as the board shall deem advisable. The board may also provide for the replacement of any bonds which shall become mutilated or be destroyed, stolen, or lost under such terms and conditions as the board shall deem advisable.

History.—s. 13, ch. 69-230; s. 49, ch. 71-355; s. 3, ch. 73-135; s. 20A, ch. 73-302; s. 4, ch. 82-195; s. 1, ch. 84-171; s. 2, ch. 86-181; s. 13, ch. 87-222; s. 3, ch. 87-308; s. 1154, ch. 95-147; s. 9, ch. 2012-212.



215.684 - Limitation on engaging services of securities broker or bond underwriter convicted of fraud.

215.684 Limitation on engaging services of securities broker or bond underwriter convicted of fraud.—

(1) Subject to the notice provided in subsection (2), the State of Florida shall not engage the services of any person or firm as a securities broker or bond underwriter that has been convicted or entered a plea of guilty or nolo contendere to fraud in a federal or state court, for a period of 2 years from the date of such conviction.

(2) Upon notification under chapter 517 that a person or firm has been convicted or has pleaded as provided in subsection (1), the Chief Financial Officer shall issue a notice of intent to take action to disqualify such person or firm, which notice must state that:

(a) Such person or firm is considered a disqualified securities broker or bond underwriter;

(b) A state agency may not enter into a contract with such person or firm as a securities broker or bond underwriter for any new business for a period of 2 years;

(c) The substantial rights of such person or firm as a securities broker or bond underwriter are being affected and the person or firm has the rights accorded pursuant to ss. 120.569 and 120.57; and

(d) Such person or firm may petition to mitigate the duration of his or her disqualification, based on the criteria established in subsection (3) and may request that such mitigation be considered as part of any hearing under ss. 120.569 and 120.57.

(3) The Chief Financial Officer shall decide, based on the following criteria, whether or not to mitigate the duration of the disqualification:

(a) The nature and details of the crime;

(b) The degree of culpability of the person or firm proposed to be requalified;

(c) Prompt or voluntary payment of any damages or penalty as a result of the conviction and disassociation from any other person or firm involved in the crimes of fraud;

(d) Cooperation with state or federal investigation or prosecution of the crime of fraud;

(e) Prior or future self-policing by the person or firm to prevent crimes of fraud; and

(f) Reinstatement or clemency in any jurisdiction in relation to the crime at issue in the proceeding.

(4) If the Chief Financial Officer in his or her sole discretion decides to mitigate the duration of the disqualification based on the foregoing, the duration of disqualification shall be for any period the Chief Financial Officer specifies up to 2 years from the date of the person’s or firm’s conviction or plea. If the Chief Financial Officer refuses to mitigate the duration of the disqualification, such person or firm may again file for mitigation no sooner than 9 months after denial by the Chief Financial Officer.

(5) Notwithstanding subsection (4), a firm or person at any time may petition the Chief Financial Officer for termination of the disqualification based upon a reversal of the conviction of the firm or person by an appellate court or a pardon.

(6) The person’s or firm’s conviction of, or plea of nolo contendere to, fraud, or the disqualification of a person or firm under this section, shall not affect any rights or obligations under any contract, franchise, or other binding agreement which predates such conviction, plea, or disqualification.

(7) A person or firm requesting a hearing pursuant to ss. 120.569 and 120.57 may consent to a disqualification beginning prior to the disposition of the proceedings, in which case the period of disqualification shall run from such agreed upon date.

(8) Except when otherwise provided by law for crimes of fraud with respect to the transaction of business with any public entity or with an agency or political subdivision of any other state or with the United States, this act constitutes the sole authorization for determining when a person or firm convicted or having pleaded guilty or nolo contendere to the crime of fraud may not be engaged to provide services as a securities broker or bond underwriter with the state. Nothing in this act shall be construed to affect the authority granted the Chief Financial Officer under chapter 517 to revoke or suspend the license of such securities dealer or bond underwriter.

History.—s. 16, ch. 85-165; ss. 1, 2, ch. 89-24; s. 1155, ch. 95-147; s. 45, ch. 96-410; s. 226, ch. 2003-261.



215.69 - State Board of Administration to administer funds.

215.69 State Board of Administration to administer funds.—

(1) The State Board of Administration is hereby designated and appointed as the agent of the board and the division to administer all debt service funds for bonds issued pursuant to this act, except as otherwise provided herein.

(2) Upon sale and delivery of any bonds by the division pursuant to this act and disbursement of the proceeds thereof in the manner provided by the proceedings authorizing the issuance of such bonds, the State Board of Administration shall take over the management, control, bond trusteeship, administration, custody, and payment of all debt service or other funds or assets available for such bonds and shall cause to be entered in its records a description of all bonds issued pursuant to this act, giving their amount, date, the times fixed for payment of principal and interest, the rate or rates of interest, the place or places at which the principal and interest will be payable, the denomination or denominations and purpose of issuance, together with the name of the state agency or state officials vested with the authority and power to levy, fix, and establish the taxes, revenues, or other funds for the payment of the principal and interest on such bonds, and reserves therefor, and a reference to the statute under which such bonds are issued. Upon assuming such trusteeship, the State Board of Administration shall succeed to all the statutory powers of the division and other state agencies with regard to such bonds.

(3) The State Board of Administration shall have authority to require the state officials and the state agencies on behalf of which the division shall have issued bonds to promptly forward the necessary taxes, revenues, or other funds for the payment of the principal of or interest on such bonds, and reserves therefor, and any other funds required by the proceedings which authorized such bonds to the State Board of Administration.

(4) The State Board of Administration shall also be the agent of the division for the investment of all funds of the division, including all reserve funds, and the State Board of Administration shall invest all such funds in the securities provided in the proceedings which authorized the issuance of such bonds, or, if no provisions for such investments are provided in such proceedings, then such funds shall be invested in the manner provided in s. 215.47.

(5) The State Board of Administration shall also act as the trustee of any sinking funds or other funds if the proceedings which authorized the issuance of such bonds provide for a trustee of such funds and no bank or trust company is designated as trustee of such funds in such proceedings.

(6) The provisions of this section shall not prevent, however, the designation by the board of a bank or trust company to serve as a trustee for the purposes of this act.

(7) The State Board of Administration shall maintain all records required to be maintained as to outstanding bond issues pursuant to s. 215.63 and this section, and it shall not be necessary for the Division of Bond Finance to duplicate such records or to maintain separate accounts for any of such issues.

History.—s. 14, ch. 69-230; s. 2, ch. 73-135.



215.70 - State Board of Administration to act in case of defaults.

215.70 State Board of Administration to act in case of defaults.—

(1) If funds sufficient for the payment of the principal and interest due at any time on any bonds of the state or on any bonds issued on behalf of any state agency are not remitted to the State Board of Administration in sufficient time to pay the same when due, the State Board of Administration shall succeed to all the powers of the state officials or state agency on behalf of which such bonds were issued relating to the collection of taxes, revenues, or any other funds pledged for the payment of the principal of or interest on such bonds. It shall be the duty of the State Board of Administration to take over and enforce the levy, fixing, and collecting of such taxes, revenues, or other pledged funds and to apply the same in the manner provided in the proceeding which authorized the issuance of such bonds.

(2) The provisions of this section do not prevent, however, the appointment of a receiver for any of the properties or facilities of any state agency for which any revenues or other funds have been pledged, upon the default of such state agency in the manner provided in the resolution or other proceedings which authorized the bonds issued by the division on behalf of such state agency.

(3) The State Board of Administration shall monitor the debt service accounts for bonds issued pursuant to this act. The board shall advise the Governor and Legislature of any projected need to appropriate funds to honor the pledge of full faith and credit of the state. The report must include the estimated amount of appropriations needed, the estimated maximum amount of appropriations needed, and a contingency appropriation request for each bond issue.

(4) Whenever it becomes necessary for state funds to be appropriated for the payment of principal or interest on bonds which have been issued by the Division of Bond Finance on behalf of any local government or authority and for which the full faith and credit of the state has been pledged, any state shared revenues otherwise earmarked for the local government or authority shall be used by the Chief Financial Officer to reimburse the state, until the local government or authority has reimbursed the state in full.

History.—s. 15, ch. 69-230; s. 2, ch. 84-171; s. 227, ch. 2003-261; s. 54, ch. 2010-102.



215.71 - Application of bond proceeds.

215.71 Application of bond proceeds.—The division shall remit the proceeds of such bonds, after first deducting its fees, costs and expenses as provided in this act, for application in the manner provided in the laws relating to such bonds and in the proceedings authorizing the issuance of such bonds.

History.—s. 16, ch. 69-230.



215.72 - Covenants with bondholders.

215.72 Covenants with bondholders.—

(1) The board shall have power to enter into valid and legally binding covenants between the State of Florida or any state agency and the holders of any bonds, including, without limitation:

(a) The manner and method of determining and paying rates, fees or other charges for services and facilities of revenue-producing facilities;

(b) Insurance on revenue-producing facilities;

(c) Limitations on the powers of the board, the division, or any state agency on behalf of which the bonds are issued to construct, acquire or operate or permit the construction, acquisition or operation of any roads, bridges, tunnels, structures, facilities, or properties which would materially and adversely affect the revenues derived from the facilities financed with the proceeds of such bonds;

(d) Terms and conditions for modification or amendment of any provisions or covenants in the proceedings authorizing the issuance of such bonds;

(e) Provisions for and limitations on the appointment of a trustee for bondholders for any properties or facilities financed by the issuance of such bonds;

(f) Provisions as to the appointment of a receiver of any facilities or properties financed by the issuance of such bonds on default of payment of principal or interest on such bonds or violation of any covenants or conditions contained in the proceedings which authorized the issuance of such bonds or the provisions or requirements of this act;

(g) Provisions for the execution and implementation of trust agreements with the State Board of Administration or banks or trust companies within or without the state regarding the holding and disposition of taxes or revenues derived from such properties or facilities or other funds pledged for such bonds and the proceeds of such bonds;

(h) Provisions as to the rank and priority of any bonds issued in relation to subsequent bonds issued for the same purpose or purposes, or payable from the same taxes, revenues or other funds; and

(i) Any other matters deemed necessary or advisable to enhance the security of such bonds and the marketability thereof and which are customary in accordance with the market requirements for the sale of such bonds.

(2) All such covenants and agreements, in addition to the provisions of this act, shall constitute valid and legally binding contracts between the state or any state agency on behalf of which such bonds are issued and the holders of such bonds, and shall be enforceable by any such holder or holders by mandamus or other appropriate action, suit or proceeding at law or in equity in any court of competent jurisdiction.

History.—s. 17, ch. 69-230.



215.73 - Approval of bond issue by State Board of Administration.

215.73 Approval of bond issue by State Board of Administration.—At or prior to the sale by the division, all bonds proposed to be issued by the division shall be approved by the State Board of Administration as to fiscal sufficiency.

History.—s. 18, ch. 69-230; s. 3, ch. 84-171.



215.74 - Pledge of constitutional fuel tax; consent by counties and state agency supervising state road system.

215.74 Pledge of constitutional fuel tax; consent by counties and state agency supervising state road system.—Any portion of the constitutional fuel tax provided for and allocated to the account of each of the several counties by s. 9(c), Art. XII of the State Constitution may be pledged and used for the payment of bonds issued by the division; provided, however, that such funds may only be pledged and used with the consent of the state agency supervising the state road system and the governing body of the county to the account of which such portion of the constitutional fuel tax is allocated.

History.—s. 19, ch. 69-230; s. 36, ch. 83-3; s. 132, ch. 95-417.



215.75 - Bonds securities for public bodies.

215.75 Bonds securities for public bodies.—All bonds issued by the division, either for the state or on behalf of any state agency pursuant to this act, shall be and constitute legal investments for state, county, municipal, and all other public funds, and for banks, savings banks, insurance companies, executors, administrators, trustees, and all other fiduciaries, and shall also be and constitute securities eligible as collateral deposits for all state, county, municipal, or other public funds.

History.—s. 20, ch. 69-230.



215.76 - Exemption of bonds from taxation.

215.76 Exemption of bonds from taxation.—

(1) As the exercise of the powers conferred by this act constitutes the performance of essential public functions, all properties, revenues, or other assets of the division or of any state agency on behalf of which bonds are issued under this act, and all bonds issued hereunder and the interest thereon, shall be exempt from all taxation by the state or any county, municipality, political subdivision, agency, or instrumentality of the state. The exemption granted by this section is not applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

(2) Each governmental agency for which the division issues bonds shall have the responsibility for the life of all bonds outstanding to assure continued compliance with the provisions of the federal Internal Revenue Code, as amended, and the regulations promulgated thereunder relating to maintaining the tax-exempt status of such bonds; provided, however, that the division shall be responsible for ensuring that all provisions of federal arbitrage laws are complied with regarding such bonds. Each governmental agency for which the division has issued bonds and each state agency shall be subject to the direction of the division to the extent necessary to ensure such compliance.

History.—s. 21, ch. 69-230; s. 6, ch. 73-327; s. 4, ch. 84-171; s. 8, ch. 89-287.



215.77 - Trust funds.

215.77 Trust funds.—The proceeds of all bonds and all taxes, revenues, or other funds provided for in this act and the proceedings which authorized the issuance of such bonds shall be and constitute trust funds and shall be used and applied solely in the manner and for the purposes provided in this act and the proceedings which authorized the issuance of such bonds.

History.—s. 22, ch. 69-230.



215.78 - Remedies.

215.78 Remedies.—Any holder of bonds issued under the provisions of this act or of any of the coupons appertaining thereto, except to the extent the rights herein given may be restricted by the resolution or other proceedings authorizing the issuance of such bonds, may by civil action, mandamus, or other proceedings, protect and enforce any and all rights of such bondholders granted hereunder or under the proceedings authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this act or by such proceedings by the state or any state agency on behalf of which such bonds are issued, including the levying, fixing, establishing and collecting of taxes, revenues or other funds and the performance and carrying out of all the provisions of this act and all covenants and agreements in the proceedings which authorized the issuance of such bonds.

History.—s. 23, ch. 69-230.



215.79 - Refunding bonds.

215.79 Refunding bonds.—

(1) The board is authorized to provide by resolution for the issuance by the division of refunding bonds of the state, or on behalf of any state agency, for the purpose of refunding any bonds then outstanding. The board is further authorized to provide by resolution for the issuance of bonds for the combined purposes of paying the cost of the construction or acquisition of capital projects and refunding any bonds then outstanding. Any outstanding bonds may be so refunded at any time prior to the date or dates on which they shall mature or shall be subject to redemption prior to maturity or can be acquired for voluntary exchange. The proceeds of any refunding bonds may be invested in direct obligations of the United States maturing not later than the date upon which such outstanding bonds will mature or any date upon which such outstanding bonds will be redeemed.

(2) The amount of refunding bonds to be issued for the purposes of refunding outstanding bonds, or for refunding outstanding bonds and the construction or acquisition of capital projects, may be increased in the amount necessary for the payment of all costs and expenses of the issuance of such bonds and also for the purpose of depositing in escrow until the date upon which any outstanding bonds will mature or be redeemed or acquired all interest and redemption premiums which will accrue to and including the date on which said outstanding bonds shall mature or be redeemed or acquired. In determining the amount of such refunding bonds to be issued, the amounts of any discounts or interest on such direct obligations of the United States to be deposited in escrow, which will accrue to and be deposited in the escrow account prior to the date or dates on which the outstanding bonds being so refunded shall mature or be redeemed or acquired, may be taken into account. Deposit in escrow of direct obligations of the United States in an amount which, at maturity, together with interest to accrue thereon prior to the date or dates on which the outstanding bonds being refunded shall mature or be redeemed or acquired, will equal the total amounts of principal, interest, and any redemption premiums required to redeem, retire, or purchase such outstanding bonds on such date or dates shall be sufficient to terminate the lien of such outstanding bonds on all funds except such escrow fund.

(3) Bonds issued pursuant to this section for the purpose of refunding outstanding bonds shall be sold at public sale as provided in s. 215.68 unless the board, by resolution, authorizes a negotiated sale.

History.—s. 24, ch. 69-230; s. 4, ch. 73-135; s. 38, ch. 81-223; s. 3, ch. 86-181.



215.80 - Annual report.

215.80 Annual report.—The division or the State Board of Administration shall cause to be made at least once each year a comprehensive report of all debt service or other sinking funds for any bonds issued by the division for the state or any state agencies and the status of all such funds and accounts. Copies of such report shall be filed with the secretary or assistant secretary of the board and shall be open to public inspection.

History.—s. 25, ch. 69-230.



215.81 - Pledge of state.

215.81 Pledge of state.—The state does hereby covenant and agree with the holders of the bonds issued pursuant to this act that the state will not limit or restrict the rights hereby vested in the board or the division or in any state agency on behalf of which such bonds are issued:

(1) To construct, acquire, improve, maintain and operate any capital projects financed with the proceeds of bonds issued pursuant to this act;

(2) To levy, fix, establish and collect such taxes, revenues or other funds which are pledged for the payment of the principal of and interest on said bonds, or reserves therefor;

(3) To fulfill the terms of any covenants and agreements made with the holders of bonds issued pursuant to this act

or in any way to impair the rights or remedies of the holders of such bonds until all such bonds together with the interest thereon are fully paid and discharged.

History.—s. 26, ch. 69-230.



215.82 - Validation; when required.

215.82 Validation; when required.—

(1) Bonds issued pursuant to this act shall be validated in the manner provided by law through proceedings instituted by the attorneys for the division under chapter 75. Refunding bonds issued pursuant to s. 215.79, bonds issued pursuant to s. 9(a)(2), Art. XII of the State Constitution to finance or refinance capital outlay projects authorized by the Legislature for the state system of public education, and bonds issued to finance the acquisition and construction of roads in a county pursuant to s. 9(c), Art. XII of the State Constitution may, as determined by the division, be validated pursuant to chapter 75. Nothing herein shall be construed to prevent sale or delivery of any bonds or notes after entry of a judgment of validation by the circuit court.

(2) Any bonds issued pursuant to this act which are validated shall be validated in the manner provided by chapter 75. In actions to validate bonds to be issued in the name of the State Board of Education under s. 9(a) and (d), Art. XII of the State Constitution and bonds to be issued pursuant to chapter 259, the Land Conservation Program, the complaint shall be filed in the circuit court of the county where the seat of state government is situated, the notice required to be published by s. 75.06 shall be published only in the county where the complaint is filed, and the complaint and order of the circuit court shall be served only on the state attorney of the circuit in which the action is pending. In any action to validate bonds issued pursuant to s. 1010.62 or issued pursuant to s. 9(a)(1), Art. XII of the State Constitution or issued pursuant to s. 215.605 or s. 338.227, the complaint shall be filed in the circuit court of the county where the seat of state government is situated, the notice required to be published by s. 75.06 shall be published in a newspaper of general circulation in the county where the complaint is filed and in two other newspapers of general circulation in the state, and the complaint and order of the circuit court shall be served only on the state attorney of the circuit in which the action is pending; provided, however, that if publication of notice pursuant to this section would require publication in more newspapers than would publication pursuant to s. 75.06, such publication shall be made pursuant to s. 75.06.

History.—s. 27, ch. 69-230; s. 6, ch. 73-135; s. 5, ch. 84-171; s. 4, ch. 88-247; s. 1, ch. 88-318; s. 17, ch. 90-136; s. 921, ch. 2002-387; s. 22, ch. 2007-5; s. 24, ch. 2007-217; s. 31, ch. 2016-233.



215.821 - Issuance of bonds by state agencies.

215.821 Issuance of bonds by state agencies.—Prior to July 1, 1969, state agencies may issue bonds directly under the laws relating to such state agencies. Any state agency may, however, make application for the issuance of such bonds on behalf of such state agency by the division as provided in ss. 215.57-215.83 at any time after July 1, 1969; and, in such event, all the provisions of ss. 215.57-215.83 shall apply to such bonds issued by the division on behalf of any state agency making such application. The provisions of ss. 215.57-215.83 shall apply to all state agencies on and after July 1, 1969, and all bonds of such state agencies shall thereafter be issued by the division on behalf of such state agencies under the provisions of ss. 215.57-215.83, except in cases in which the State Constitution provides for the issuance of such bonds by the state agency. In any such case a state agency may request the division to act as the agent of such state agency in the sale of such bonds and to render any assistance in the preparation and dissemination of information and preparation of proceedings for the issuance of such bonds under such terms and conditions as shall be agreed upon by the board.

History.—s. 28, ch. 69-230; s. 50, ch. 71-355.



215.83 - Construction of State Bond Act.

215.83 Construction of State Bond Act.—The provisions of this act shall be liberally construed to effect its purposes. The exercise of the powers provided by this act and the issuance of bonds and federal arbitrage compliance functions provided for hereunder shall not be subject to the limitations and provisions of any other law or laws which are inconsistent with the provisions of this act, and any provisions of any other laws relating to the issuance of bonds by any state agency or affecting such federal arbitrage compliance functions which are inconsistent with the provisions of this act are hereby superseded to the extent of such inconsistent provisions. The provisions of all resolutions adopted by the board which authorize the issuance and sale of bonds, and all other proceedings taken pursuant to this act for the sale, issuance, and delivery of the bonds, shall be liberally construed in favor of the bondholders of such bonds.

History.—s. 29, ch. 69-230; s. 6, ch. 84-171; s. 9, ch. 89-287.



215.835 - Rulemaking authority.

215.835 Rulemaking authority.—The Division of Bond Finance and the State Board of Administration may adopt rules deemed necessary to carry out the provisions and intent of this act, including, but not limited to, reporting of debt service accounts.

History.—s. 11, ch. 89-287; s. 6, ch. 98-47; s. 1, ch. 98-124.



215.84 - Government bonds; maximum rate of interest.

215.84 Government bonds; maximum rate of interest.—

(1) It is the purpose of this section to maintain the fiscal solvency of public bodies, agencies, and political subdivisions in public borrowing; to prescribe a statewide maximum bond interest rate which is flexible with the bond market and from which are exempted bonds rated in the three highest ratings by nationally recognized rating services; and to authorize the State Board of Administration, when warranted, to authorize an interest rate in excess of the maximum. This section shall be applicable to debt instruments whose interest is either taxable or tax-exempt from income taxation under federal law existing on the date the bonds are issued.

(2) As used in this section and s. 215.845:

(a) “Governmental unit” means any department, board, commission, or other agency of the state, or any county, municipality, or other political subdivision of the state, heretofore or hereafter created, or any board, commission, authority, or other public agency or instrumentality which is now or hereafter authorized by law to issue bonds.

(b) “Bonds” includes:

1. “General obligation bonds,” which are obligations secured by the full faith and credit of a governmental unit or payable from the proceeds of ad valorem taxes of a governmental unit.

2. “Revenue bonds,” which are obligations of a governmental unit issued to pay the cost of a self-liquidating project or improvements thereof, or combination of one or more projects or improvements thereof, and payable from the earnings of such project and any other special funds authorized to be pledged as additional security therefor, except for bonds issued to finance projects under part II, part III, or part V of chapter 159 or health facilities under part III of chapter 154.

3. “Bond anticipation notes,” which are notes issued by a governmental unit in anticipation of the issuance of general obligation or revenue bonds.

4. “Limited revenue bonds,” which are obligations issued by a governmental unit to pay the cost of a project or improvement thereof, or combination of one or more projects or improvements thereof, and payable from funds of a governmental unit, exclusive of ad valorem taxes, special assessments, or earnings from such projects or improvements.

5. “Special assessment bonds,” which are bonds that provide for capital improvements and are paid in whole or in part by levying and collecting special assessments on the abutting, adjoining, contiguous, or other specially benefited property.

(3) Bonds may bear interest at a rate not to exceed an average net interest cost rate, which shall be computed by adding 300 basis points to The Bond Buyer “20 Bond Index” published immediately preceding the first day of the calendar month in which the bonds are sold. If the interest rate on bonds bearing a floating or variable rate of interest as calculated on the date of the initial sale thereof does not exceed the limitation provided by this subsection, so long as the basis, method, or formula for computing the floating or variable rate does not change during the life of the bonds, subsequent increases in the interest rate in accordance with said basis, method, or formula shall not cause the interest rate on the bonds to violate the limitation provided by this subsection. A certificate by the issuer of the bonds as to the computation of the interest rate in compliance with this requirement shall be deemed conclusive evidence of compliance with the provisions of this subsection. Such maximum rate does not apply to bonds rated by a nationally recognized rating service in any one of the three highest classifications, which rating services and classifications are determined pursuant to rules adopted by the State Board of Administration.

(4) Upon the request of a governmental unit, the State Board of Administration may authorize, for a specific issue or reissue of bonds, a rate of interest in excess of the maximum rate prescribed in subsection (3). The governmental unit shall provide in its request:

(a) Relevant supporting data which shall include, but not be limited to:

1. The official statement or prospectus, if available, or similar information relating to the sale of the bonds;

2. The resolution or ordinance authorizing the issuance of the bonds;

3. Financial data relating to anticipated revenue, debt service, and coverage; and

4. The most recent financial statement of the governmental unit.

(b) Information relating to sale of the bonds, including whether they will be sold at public or private sale, and the amount of the discount, if any.

In making the determination to exceed the maximum interest rate, the State Board of Administration shall consider, but not be limited to considering, comparable sales of other state, county, municipal, or district bonds and evidence that the objectives and intent of the issuing of such bonds will be realized.

(5) The State Board of Administration shall adopt rules to implement the provisions of this section.

(6) Any provision of law, whether special or general, which is in conflict with this section is expressly superseded by this section.

(7) This section does not apply to bonds which have been sold prior to the effective date of this section but which are issued on or after the effective date of this section, nor does this section apply to bonds issued to finance projects under part II, part III, or part V of chapter 159 or health facilities under part III of chapter 154.

(8) This section does not apply to limit or restrict the rate of interest on bonds or other obligations of municipal utilities or agencies thereof issued or made pursuant to authority provided in part II of chapter 166 and s. 215.431.

History.—s. 1, ch. 80-318; s. 1, ch. 81-195; s. 81, ch. 83-217; s. 7, ch. 84-171; s. 1, ch. 86-15; s. 6, ch. 96-177.



215.845 - Certain special laws establishing interest rates on bonds prohibited.

215.845 Certain special laws establishing interest rates on bonds prohibited.—Pursuant to s. 11(a)(21), Art. III of the State Constitution, the Legislature hereby prohibits any special law providing for the establishment of an interest rate on bonds in excess of the maximum prescribed in s. 215.84(3) or providing any procedure for exceeding such interest rate, which procedure conflicts with that prescribed in s. 215.84(4).

History.—s. 2, ch. 80-318.



215.85 - Direct deposit of public funds.

215.85 Direct deposit of public funds.—

(1) SHORT TITLE.—This act shall be known and may be cited as the “Direct Deposit of Public Funds Act.”

(2) LEGISLATIVE INTENT.—It is the legislative intent that this act shall constitute authorization for all public agencies, and the judicial branch, to withdraw, pay, or disburse all public funds in their control by direct deposit to the account of the person entitled to receive such funds. This act is not intended to limit existing statutory authority for the direct deposit of public funds, but rather to allow in similar fashion all public agencies, and the judicial branch, to employ this method.

(3) DEFINITIONS.—

(a) The term “governing board or officer” means each individual or group of individuals, including, but not limited to, trustees, having lawful authority to withdraw, pay, or disburse public funds from the depository thereof.

(b) The term “public funds” means all moneys under the jurisdiction or control of the state, a county, or a municipality, including any district, authority, commission, board, or agency thereof and the judicial branch, and includes all manner of pension and retirement funds and all other funds held, as trust funds or otherwise, for any public purpose.

(4) DISBURSEMENT OF PUBLIC FUNDS; DIRECT DEPOSIT.—

(a) For the purpose of providing for the direct deposit of public funds under the circumstances herein specified, each governing board or officer is authorized to establish the form or forms of checks, warrants, or other instruments for the withdrawal, payment, or disbursement of the public funds under its control, and to change the form thereof from time to time. However, nothing in this section shall be construed as eliminating or impairing the requirements of any statute, rule, or ordinance relating to any official or other action or signatures necessary to authorize the withdrawal, payment, or disbursement of such public funds.

(b) If authorized in writing by the person entitled to the withdrawal, payment, or disbursement of public funds, such checks, warrants, or other instruments may provide for direct deposit of the public funds to the account of the person entitled to receive the same in any financial institution which is designated in writing by such person and which has lawful authority to accept such deposits. The written authorization of the person entitled to receive such public funds shall be filed with the appropriate governing board or officer. Direct deposit of public funds may be by any electronic or other medium approved for such purpose by the governing board or officer having jurisdiction or control of such public funds.

(5) PROCEDURES FOR WIRE TRANSFER OF FUNDS.—Notwithstanding any other provision of law, the governing board or officer of any local government who has the authority to deposit or withdraw funds is authorized to transfer funds from one depository to another or within a depository or to another institution, and may transfer funds to pay expenses, expenditures, or other disbursements, evidenced by an invoice or other appropriate documentation. Such transfer may be made by electronic, telephonic, or other medium; and each transfer shall be confirmed in writing and signed by the designee of the governing board or officer of the local government.

(6) INVESTMENT OF PUBLIC FUNDS.—Notwithstanding any other provision of law, the governing board or officer of any local government who has the authority to invest funds is authorized to transfer funds by electronic or other medium for purposes of investment to any depository authorized by law to receive funds or in the Local Government Surplus Funds Trust Fund. A written record shall be kept of all transfers made pursuant to this section.

History.—ss. 1, 2, 3, 4, 5, ch. 78-406; s. 3, ch. 82-104; s. 27, ch. 92-142; s. 1, ch. 2003-60.



215.86 - Management systems and controls.

215.86 Management systems and controls.—Each state agency and the judicial branch as defined in s. 216.011 shall establish and maintain management systems and controls that promote and encourage compliance; economic, efficient, and effective operations; reliability of records and reports; and safeguarding of assets. Accounting systems and procedures shall be designed to fulfill the requirements of generally accepted accounting principles.

History.—s. 55, ch. 2001-266.



215.89 - Charts of account.

215.89 Charts of account.—

(1) LEGISLATIVE INTENT.—It is the intent of the Legislature that a mechanism be provided for obtaining detailed, uniform reporting of government financial information to enable citizens to view compatible information on the use of public funds by governmental entities. The Legislature intends that uniform reporting requirements be developed specifically to promote accountability and transparency in the use of public funds. In order to accommodate the different financial management systems currently in use, separate charts of account may be used as long as the financial information is captured and reported consistently and is compatible with any reporting entity.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Charts of account” means a compilation of uniform data codes that are to be used for reporting governmental assets, liabilities, equities, revenues, and expenditures to the Chief Financial Officer. Uniform data codes shall capture specific details of the assets, liabilities, equities, revenues, and expenditures that are of interest to the public.

(b) “State agency” means an official, officer, commission, board, authority, council, committee, or department of the executive branch; a state attorney, public defender, criminal conflict and civil regional counsel, or capital collateral regional counsel; the Florida Clerks of Court Operations Corporation; the Justice Administrative Commission; the Florida Housing Finance Corporation; the Florida Public Service Commission; the State Board of Administration; the Supreme Court or a district court of appeal, circuit court, or county court; or the Judicial Qualifications Commission.

(c) “Local government” means a municipality, county, water management district, special district, or any other entity created by a local government.

(d) “Educational entity” means a school district or an entity created by a school district.

(e) “Entity of higher education” means a state university, a state or Florida College System institution, or an entity created by a state university or state or Florida College System institution.

(f) “State and local government financial information” means the assets, liabilities, equities, revenues, and expenditure information that is recorded in financial management systems of state agencies, local governments, educational entities, and entities of higher education.

(3) REPORTING STRUCTURE.—

(a) The Chief Financial Officer shall accept comments from state agencies, local governments, educational entities, entities of higher education, and other interested parties regarding the proposed charts of account until November 1, 2013.

(b) By January 15, 2014, the Chief Financial Officer, after consultation with affected state agencies, local governments, educational entities, entities of higher education, and the Auditor General, shall submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives a report recommending a uniform charts of account which requires specific enterprise-wide information related to revenues and expenditures of state agencies, local governments, educational entities, and entities of higher education. The report must include the estimated cost of adopting and implementing a uniform enterprise-wide charts of account.

History.—s. 1, ch. 2011-44; s. 31, ch. 2014-17.



215.90 - Short title.

215.90 Short title.—Sections 215.90-215.96 may be cited as the “Florida Financial Management Information System Act.”

History.—s. 1, ch. 80-45; s. 19, ch. 97-286.



215.91 - Florida Financial Management Information System; board; council.

215.91 Florida Financial Management Information System; board; council.—

(1) It is the intent of the Legislature that the executive branch of government, in consultation with the legislative fiscal committees, specifically design and implement the Florida Financial Management Information System to be the primary means by which state government managers acquire and disseminate the information needed to plan and account for the delivery of services to the citizens in a timely, efficient, and effective manner.

(2) The Florida Financial Management Information System shall be a unified information system providing fiscal, management, and accounting support for state decisionmakers. It shall provide a means of coordinating fiscal management information and information that supports state planning, policy development, management, evaluation, and performance monitoring. The Florida Financial Management Information System shall be the primary information resource that provides accountability for public funds, resources, and activities.

(3) The Financial Management Information Board shall provide the overall framework within which the Florida Financial Management Information System will operate. The board, through the Florida Financial Management Information System Coordinating Council, shall adopt policies and procedures to:

(a) Strengthen and standardize the fiscal management and accounting practices of the state;

(b) Improve internal financial controls;

(c) Simplify the preparation of objective, accurate, and timely management and fiscal reports; and

(d) Provide the information needed in the development, management, and evaluation of public policy and programs.

(4) The council shall provide ongoing counsel to the board and act to resolve problems among or between the functional owner subsystems. The board, through the coordinating council, shall direct and manage the development, implementation, and operation of the information subsystems that together are the Florida Financial Management Information System. The coordinating council shall approve the information subsystems’ designs prior to the development, implementation, and operation of the subsystems and shall approve subsequent proposed design modifications to the information subsystems subject to the guidelines issued by the council. The coordinating council shall ensure that the information subsystems’ operations support the exchange of unified and coordinated data between information subsystems. The coordinating council shall establish the common data codes for financial management, and it shall require and ensure the use of common data codes by the information subsystems that together constitute the Florida Financial Management Information System. The Chief Financial Officer shall adopt a chart of accounts consistent with the common financial management data codes established by the coordinating council. The board, through the coordinating council, shall establish the financial management policies and procedures for the executive branch of state government. The coordinating council shall notify in writing the chairs of the legislative fiscal committees and the Chief Justice of the Supreme Court regarding the adoption of, or modification to, a proposed financial management policy or procedure. The notice shall solicit comments from the chairs of the legislative fiscal committees and the Chief Justice of the Supreme Court at least 14 consecutive days before the final action by the coordinating council.

(5) The Florida Financial Management Information System and its functional owner information subsystems shall be compatible with the legislative appropriations system, and they shall be designed to support the legislative oversight function. The Florida Financial Management Information System and its functional owner information subsystems shall be unified with the legislative information systems that support the legislative appropriations and legislative oversight functions. The Florida Financial Management Information System and its functional owner information subsystems shall exchange information with the legislative information systems that support the legislative appropriations and legislative oversight functions without conversion or modification. Any information maintained by the Florida Financial Management Information System and its functional owner information subsystems shall be available, upon request, to the information systems of the legislative branch.

(6) The Florida Financial Management Information System and its functional owner information subsystems shall be designed to incorporate the flexibility needed to respond to the dynamic demands of state government in a cost-conscious manner. The Florida Financial Management Information System shall include applications that will support an information retrieval system that will allow the user to ask general questions and receive accurate answers that include assessments concerning the qualifications of the data.

(7) The Florida Financial Management Information System and each of its functional owner information subsystems shall strive to employ a common set of operations that make the system accessible to agency program managers and statewide decisionmakers. Data shall be easily transferred from the functional owner information subsystems to Florida Financial Management Information System applications and also among the functional owner information subsystems. The functional owner information subsystems shall identify shared data-gathering needs in order to minimize the duplications of source-entry input. The coordinating council shall ensure that all organizations within the executive branch of state government have access to and use the Florida Financial Management Information System for the collection, processing, and reporting of financial management data required for the efficient and effective operation of state government.

(8) The Florida Financial Management Information System, through its functional owner subsystems, shall include a data-gathering and data-distribution facility that will support a management and decisionmaking information system that collects and stores agency and statewide financial, administrative, planning, and program information to assist agency program managers and statewide decisionmakers in carrying out their responsibilities.

History.—s. 1, ch. 80-45; s. 20, ch. 97-286; s. 228, ch. 2003-261.



215.92 - Definitions relating to Florida Financial Management Information System Act.

215.92 Definitions relating to Florida Financial Management Information System Act.—For the purposes of ss. 215.90-215.96:

(1) “Auditable” means the presence of features and characteristics that are needed to verify the proper functioning of controls in any given information subsystem.

(2) “Board” means the Financial Management Information Board.

(3) “Coordinating council” or “council” means the Florida Financial Management Information System Coordinating Council.

(4) “Data or data code” means representation of facts, concepts, or instructions in a formalized manner suitable for communication, interpretation, or processing by humans or by automatic means. The term includes any representations such as characters or analog quantities to which meaning is, or might be, assigned.

(5) “Design and coordination staff” means the personnel responsible for providing administrative and clerical support to the board, coordinating council, and secretary to the board. The design and coordination staff shall function as the agency clerk for the board and the coordinating council. For administrative purposes, the design and coordination staff are assigned to the Department of Financial Services but they are functionally assigned to the board.

(6) “Functional owner” means the agency, or the part of the judicial branch, that has the legal responsibility to ensure that a subsystem is designed, implemented, and operated in accordance with ss. 215.90-215.96.

(7) “Functional system specifications” means the detailed written description of an information subsystem. These specifications are prepared by the functional owner of the system; describe, in the functional owner’s language, what an information subsystem is required to do; and describe the features, characteristics, controls, and internal control measures to be incorporated into the information subsystem. Such specifications are the basis for the preparation of the technical system specifications by the functional owner.

(8) “Information system” means a group of interrelated information subsystems.

(9) “Information subsystem” means the entire collection of procedures, equipment, and people devoted to the generation, collection, evaluation, storage, retrieval, and dissemination of data and information within an organization or functional area in order to promote the flow of information from source to user.

History.—s. 1, ch. 80-45; s. 28, ch. 92-142; s. 21, ch. 97-286; s. 15, ch. 2003-138; s. 229, ch. 2003-261.



215.93 - Florida Financial Management Information System.

215.93 Florida Financial Management Information System.—

(1) To provide the information necessary to carry out the intent of the Legislature, there shall be a Florida Financial Management Information System. The Florida Financial Management Information System shall be fully implemented and shall be upgraded as necessary to ensure the efficient operation of an integrated financial management information system and to provide necessary information for the effective operation of state government. Upon the recommendation of the coordinating council and approval of the board, the Florida Financial Management Information System may require data from any state agency information system or information subsystem or may request data from any judicial branch information system or information subsystem that the coordinating council and board have determined to have statewide financial management significance. Each functional owner information subsystem within the Florida Financial Management Information System shall be developed in such a fashion as to allow for timely, positive, preplanned, and prescribed data transfers between the Florida Financial Management Information System functional owner information subsystems and from other information systems. The principal unit of the system shall be the functional owner information subsystem, and the system shall include, but shall not be limited to, the following:

(a) Planning and Budgeting Subsystem.

(b) Florida Accounting Information Resource Subsystem.

(c) Cash Management Subsystem.

(d) Purchasing Subsystem.

(e) Personnel Information System.

(2) Each information subsystem shall have a functional owner, who may establish additional functions for the subsystem unless specifically prohibited by ss. 215.90-215.96. However, without the express approval of the board upon recommendation of the coordinating council, no functional owner nor any other agency shall have the authority to establish or maintain additional subsystems which duplicate any of the information subsystems of the Florida Financial Management Information System. Each functional owner shall solicit input and responses from agencies utilizing the information subsystem. Each functional owner may contract with the other functional owners or private sector entities in the design, development, and implementation of their information systems and subsystems. Each functional owner shall include in its information subsystem functional specifications the data requirements and standards of the Florida Financial Management Information System as approved by the board. Each functional owner shall establish design teams that shall plan and coordinate the design and implementation of its subsystem within the framework established by the board. The design teams shall assist the design and coordination staff in carrying out the duties assigned by the board or the coordinating council. The coordinating council shall review and approve the work plans for these projects.

(3) The Florida Financial Management Information System shall include financial management data and utilize the chart of accounts approved by the Chief Financial Officer. Common financial management data shall include, but not be limited to, data codes, titles, and definitions used by one or more of the functional owner subsystems. The Florida Financial Management Information System shall utilize common financial management data codes. The council shall recommend and the board shall adopt policies regarding the approval and publication of the financial management data. The Chief Financial Officer shall adopt policies regarding the approval and publication of the chart of accounts. The Chief Financial Officer’s chart of accounts shall be consistent with the common financial management data codes established by the coordinating council. Further, all systems not a part of the Florida Financial Management Information System which provide information to the system shall use the common data codes from the Florida Financial Management Information System and the Chief Financial Officer’s chart of accounts. Data codes that cannot be supplied by the Florida Financial Management Information System and the Chief Financial Officer’s chart of accounts and that are required for use by the information subsystems shall be approved by the board upon recommendation of the coordinating council.

(4) The Florida Financial Management Information System shall be designed, installed, and operated in a fashion compatible with the legislative appropriations system.

(5) Functional owners are legally responsible for the security and integrity of all data records existing within or transferred from their information subsystems. Each agency and the judicial branch shall be responsible for the accuracy of the information entered into the Florida Financial Management Information System.

History.—s. 1, ch. 80-45; s. 17, ch. 83-215; s. 29, ch. 92-142; s. 153, ch. 92-279; s. 55, ch. 92-326; s. 22, ch. 97-286; s. 16, ch. 2003-138; s. 230, ch. 2003-261; s. 9, ch. 2005-152.



215.94 - Designation, duties, and responsibilities of functional owners.

215.94 Designation, duties, and responsibilities of functional owners.—

(1) The Executive Office of the Governor shall be the functional owner of the Planning and Budgeting Subsystem, which shall be designed, implemented, and operated in accordance with the provisions of ss. 215.90-215.96 and chapter 216. The Planning and Budgeting Subsystem shall include, but shall not be limited to, functions for:

(a) Development and preparation of agency and judicial branch budget requests.

(b) Analysis and evaluation of agency and judicial branch budget requests and alternatives.

(c) Controlling and tracking the allocation of appropriations, approved budget, and releases.

(d) Performance-based program budgeting compliance evaluations, as provided in the legislative budget instructions pursuant to s. 216.023(3).

(2) The Department of Financial Services shall be the functional owner of the Florida Accounting Information Resource Subsystem established pursuant to ss. 17.03, 215.86, 216.141, and 216.151 and further developed in accordance with the provisions of ss. 215.90-215.96. The subsystem shall include, but shall not be limited to, the following functions:

(a) Accounting and reporting so as to provide timely data for producing financial statements for the state in accordance with generally accepted accounting principles.

(b) Auditing and settling claims against the state.

(3) The Chief Financial Officer shall be the functional owner of the Cash Management Subsystem. The Chief Financial Officer shall design, implement, and operate the subsystem in accordance with the provisions of ss. 215.90-215.96. The subsystem shall include, but shall not be limited to, functions for:

(a) Recording and reconciling credits and debits to treasury fund accounts.

(b) Monitoring cash levels and activities in state bank accounts.

(c) Monitoring short-term investments of idle cash.

(d) Administering the provisions of the Federal Cash Management Improvement Act of 1990.

(4) The Department of Management Services shall be the functional owner of the Purchasing Subsystem. The department shall design, implement, and operate the subsystem in accordance with the provisions of ss. 215.90-215.96. The subsystem shall include, but shall not be limited to, functions for commodity and service procurement.

(5) The Department of Management Services shall be the functional owner of the Personnel Information System. The department shall ensure that the system is designed, implemented, and operated in accordance with the provisions of ss. 110.116 and 215.90-215.96. The department may contract with a vendor to provide the system and services required of the Personnel Information System. The subsystem shall include, but shall not be limited to, functions for:

(a) Maintenance of employee and position data, including funding sources and percentages and salary lapse. The employee data shall include, but not be limited to, information to meet the payroll system requirements of the Department of Financial Services and to meet the employee benefit system requirements of the Department of Management Services.

(b) Recruitment and selection.

(c) Time and leave reporting.

(d) Collective bargaining.

(6)(a) Consistent with the provisions of s. 215.86, the respective functional owner of each information subsystem shall be responsible for ensuring that:

1. The accounting information produced by the information subsystem adheres to generally accepted accounting principles.

2. The information subsystem contains the necessary controls to maintain its integrity, within acceptable limits and at an acceptable cost.

3. The information subsystem is auditable.

(b) The Auditor General shall be advised by the functional owner of each information subsystem as to the date that the development or significant modification of its functional system specifications is to begin. The Auditor General shall provide technical advice, as allowed by professional auditing standards, on specific issues relating to the design, implementation, and operation of each information subsystem.

(7) The Auditor General shall provide to the board and the coordinating council the findings and recommendations of any audit regarding the provisions of ss. 215.90-215.96.

History.—s. 1, ch. 80-45; s. 30, ch. 92-142; ss. 85, 154, ch. 92-279; s. 55, ch. 92-326; s. 23, ch. 97-286; s. 100, ch. 99-255; s. 56, ch. 2001-266; s. 17, ch. 2003-138; s. 231, ch. 2003-261; s. 10, ch. 2005-152.



215.95 - Financial Management Information Board.

215.95 Financial Management Information Board.—

(1) There is created, as part of the Administration Commission, the Financial Management Information Board. The board shall be composed of the Governor, the Chief Financial Officer, the Commissioner of Agriculture, and the Attorney General. The Governor shall be chair of the board. The Governor or the Chief Financial Officer may call a meeting of the board at any time the need arises.

(2) To carry out its duties and responsibilities, the board shall by majority vote:

(a) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the Florida Financial Management Information System.

(b) Oversee the actions of the coordinating council and issue orders to executive branch agencies to enforce implementation of and compliance with provisions relating to the Florida Financial Management Information System.

(c) Manage and oversee the development of the Florida Financial Management Information System in such a fashion including, but not limited to, ensuring compatibility and integration with the Legislative Appropriations System.

History.—s. 1, ch. 80-45; s. 1156, ch. 95-147; s. 24, ch. 97-286; s. 24, ch. 98-200; s. 11, ch. 2003-6; s. 9, ch. 2004-390; s. 16, ch. 2007-105.



215.96 - Coordinating council and design and coordination staff.

215.96 Coordinating council and design and coordination staff.—

(1) The Chief Financial Officer, as chief fiscal officer of the state, shall establish a coordinating council to function on a continuing basis. The coordinating council shall review and recommend to the board solutions and policy alternatives to ensure coordination between functional owners of the various information subsystems described in ss. 215.90-215.96 to the extent necessary to unify all the subsystems into a financial management information system.

(2) The coordinating council shall consist of the Chief Financial Officer; the Commissioner of Agriculture; the Attorney General; the Secretary of Management Services; the executive director of the Agency for State Technology; and the Director of Planning and Budgeting, Executive Office of the Governor, or their designees. The Chief Financial Officer, or his or her designee, shall be chair of the council, and the design and coordination staff shall provide administrative and clerical support to the council and the board. The design and coordination staff shall maintain the minutes of each meeting and make such minutes available to any interested person. The Auditor General, the State Courts Administrator, an executive officer of the Florida Association of State Agency Administrative Services Directors, and an executive officer of the Florida Association of State Budget Officers, or their designees, shall serve without voting rights as ex officio members of the council. The chair may call meetings of the council as often as necessary to transact business; however, the council shall meet at least once a year. Action of the council shall be by motion, duly made, seconded and passed by a majority of the council voting in the affirmative for approval of items that are to be recommended for approval to the Financial Management Information Board.

(3) The coordinating council, assisted by the design and coordination staff, shall have the following duties, powers, and responsibilities pertaining to the Florida Financial Management Information System:

(a) To conduct such studies and to establish committees, workgroups, and teams to develop recommendations for rules, policies, procedures, principles, and standards to the board as necessary to assist the board in its efforts to design, implement, and perpetuate a financial management information system, including, but not limited to, the establishment of common data codes, and the development of integrated financial management policies that address the information and management needs of the functional owner subsystems. The coordinating council shall make available a copy of the approved plan in writing or through electronic means to each of the coordinating council members, the fiscal committees of the Legislature, and any interested person.

(b) To recommend to the board solutions, policy alternatives, and legislative budget request issues that will ensure a framework for the timely, positive, preplanned, and prescribed data transfer between information subsystems and to recommend to the board solutions, policy alternatives, and legislative budget request issues that ensure the availability of data and information that support state planning, policy development, management, evaluation, and performance monitoring.

(c) To report to the board all actions taken by the coordinating council for final action.

(d) To review the annual work plans of the functional owner information subsystems by October 1 of each year. The review shall be conducted to assess the status of the Florida Financial Management Information System and the functional owner subsystems in regard to the provisions of s. 215.91. The coordinating council, as part of the review process, may make recommendations for modifications to the functional owner information subsystems annual work plans.

History.—s. 1, ch. 80-45; s. 1, ch. 82-46; s. 9, ch. 83-92; s. 2, ch. 87-137; ss. 1, 2, 3, ch. 89-2; s. 5, ch. 91-429; s. 86, ch. 92-279; s. 55, ch. 92-326; s. 11, ch. 94-226; s. 1508, ch. 95-147; s. 25, ch. 97-286; s. 25, ch. 98-73; s. 85, ch. 99-2; s. 1, ch. 2001-61; s. 12, ch. 2003-6; s. 52, ch. 2003-399; ss. 26, 76, ch. 2004-269; s. 10, ch. 2004-390; s. 17, ch. 2007-105; s. 3, ch. 2009-20; s. 7, ch. 2014-221.



215.962 - Standards for state agency use of card-based technology.

215.962 Standards for state agency use of card-based technology.—Each state agency that uses a card that relies on the electronic reading and use of information encoded in the card must comply with the following standards unless an exception is granted by the Florida Fiscal Accounting Management Information System Coordinating Council. The council shall follow the notice, review, and exception procedures in s. 216.177 prior to granting an exception. These standards apply whether the card is used for electronic transfer of benefits, identification, or other purposes.

(1) Card-based technology must conform to standards of the American National Standards Institute.

(2) Each card must contain the digital photographic image of the person to whom it is issued.

(3) If the card is issued for purposes of financial transactions, it must be readable and usable by a portion of point-of-sale devices that are sufficient to guarantee reasonable access to benefits and services for card users.

(4) Cards must contain the words “State of Florida” to identify the card as being issued by the state.

(5) A single-purpose card may not be procured or issued.

(6) Provision must be made in all card-based technology, whether developed by the issuing agency or procured by contract, for migration to advanced systems, in order to keep pace with card-based technology.

History.—s. 16, ch. 97-241.



215.964 - Process for acquisition of commodities or services that include the use of card-based technology.

215.964 Process for acquisition of commodities or services that include the use of card-based technology.—

(1) Whenever any state agency intends to issue a bid, request for proposals, or contract in any manner to acquire commodities or services that include the use of card-based technology and will require the agency to expend more than the threshold amount provided in s. 287.017 for CATEGORY FIVE, such acquisition documentation must be submitted to the Florida Fiscal Accounting Management Information System Coordinating Council for approval prior to issuance. The Florida Fiscal Accounting Management Information System Coordinating Council shall consider whether the proposed transaction is structured to encourage vendor competition, cooperation among agencies in the use of card-based technology, and other financial terms and conditions that are appropriate with regard to the nature of the card-based technology application being acquired.

(2) Nothing contained in this act shall be construed to prohibit an agency from continuing to use a card-based technology system that was lawfully acquired before the effective date of this act unless specifically directed otherwise in the General Appropriations Act.

(3) An extension or renewal of an existing contract in any manner for commodities or services that include the use of card-based technology and will require the agency to expend more than the threshold amount provided in s. 287.017 for CATEGORY FIVE, is subject to the provisions of subsection (1).

History.—s. 17, ch. 97-241.



215.965 - Disbursement of state moneys.

215.965 Disbursement of state moneys.—Except as provided in s. 17.076, s. 253.025(17), s. 717.124(4)(b) and (c), s. 732.107(5), or s. 733.816(5), all moneys in the State Treasury shall be disbursed by state warrant, drawn by the Chief Financial Officer upon the State Treasury and payable to the ultimate beneficiary. This authorization shall include electronic disbursement.

History.—s. 31, ch. 69-106; s. 3, ch. 81-277; s. 6, ch. 85-61; s. 2, ch. 89-291; s. 7, ch. 89-299; s. 4, ch. 91-56; s. 12, ch. 94-240; s. 24, ch. 96-301; s. 7, ch. 99-247; s. 59, ch. 2000-371; s. 33, ch. 2001-36; s. 191, ch. 2001-226; s. 232, ch. 2003-261; s. 24, ch. 2006-1; s. 32, ch. 2016-233.

Note.—Former s. 216.331.



215.966 - Refinancing of bonds.

215.966 Refinancing of bonds.—The Division of Bond Finance of the State Board of Administration is hereby authorized to refinance any or all bonds previously issued pursuant to the provisions of s. 11(d), Art. VII of the State Constitution, and all projects that have been built or are scheduled to be built with the proceeds of bonds previously issued pursuant to the provisions of s. 11(d), Art. VII of the State Constitution are hereby approved in accordance with the provisions of s. 11(f), Art. VII of the State Constitution for the purposes of one or more refinancings of any or all of such bonds as may be determined by the Division of Bond Finance. The bonds authorized to be issued shall not be counted towards any statutory limit on the dollar amount of bonds which may be issued for any bond program.

History.—s. 14, ch. 95-396; s. 7, ch. 2000-152; s. 60, ch. 2000-371.

Note.—Former s. 216.3505.



215.97 - Florida Single Audit Act.

215.97 Florida Single Audit Act.—

(1) The purposes of the section are to:

(a) Establish uniform state audit requirements for state financial assistance provided by state agencies to nonstate entities to carry out state projects.

(b) Promote sound financial management, including effective internal controls, with respect to state financial assistance administered by nonstate entities.

(c) Promote audit economy and efficiency by relying to the extent possible on already required audits of federal financial assistance provided to nonstate entities.

(d) Provide for identification of state financial assistance transactions in the state accounting records and recipient organization records.

(e) Promote improved coordination and cooperation within and between affected state agencies providing state financial assistance and nonstate entities receiving state assistance.

(f) Ensure, to the maximum extent possible, that state agencies monitor, use, and followup on audits of state financial assistance provided to nonstate entities.

(2) As used in this section, the term:

(a) “Audit threshold” means the threshold amount used to determine when a state single audit or project-specific audit of a nonstate entity shall be conducted in accordance with this section. Each nonstate entity that expends a total amount of state financial assistance equal to or in excess of $750,000 in any fiscal year of such nonstate entity shall be required to have a state single audit, or a project-specific audit, for such fiscal year in accordance with the requirements of this section. Every 2 years the Auditor General, after consulting with the Executive Office of the Governor, the Department of Financial Services, and all state awarding agencies, shall review the threshold amount for requiring audits under this section and may adjust such threshold amount consistent with the purposes of this section.

(b) “Auditing standards” means the auditing standards as stated in the rules of the Auditor General as applicable to for-profit organizations, nonprofit organizations, or local governmental entities.

(c) “Catalog of State Financial Assistance” means a comprehensive listing of state projects. The Catalog of State Financial Assistance shall be issued by the Department of Financial Services after conferring with the Executive Office of the Governor and all state awarding agencies. The Catalog of State Financial Assistance shall include for each listed state project: the responsible state awarding agency; standard state project number identifier; official title; legal authorization; and description of the state project, including objectives, restrictions, application and awarding procedures, and other relevant information determined necessary.

(d) “Coordinating agency” means the state awarding agency that provides the predominant amount of state financial assistance expended by a recipient, as determined by the recipient’s Schedule of Expenditures of State Financial Assistance. To provide continuity, the determination of the predominant amount of state financial assistance shall be based upon state financial assistance expended in the recipient’s fiscal years ending in 2006, 2009, and 2012, and every third year thereafter.

(e) “Financial reporting package” means the nonstate entities’ financial statements, Schedule of Expenditures of State Financial Assistance, auditor’s reports, management letter, auditee’s written responses or corrective action plan, correspondence on followup of prior years’ corrective actions taken, and such other information determined by the Auditor General to be necessary and consistent with the purposes of this section.

(f) “Federal financial assistance” means financial assistance from federal sources passed through the state and provided to nonstate organizations to carry out a federal program. “Federal financial assistance” includes all types of federal assistance as defined in applicable United States Office of Management and Budget circulars.

(g) “For-profit organization” means any organization or sole proprietor that is not a governmental entity or a nonprofit organization.

(h) “Higher education entity” means a Florida College System institution or a state university, as those terms are defined in s. 1000.21.

(i) “Independent auditor” means an independent certified public accountant licensed under chapter 473.

(j) “Internal control over state projects” means a process, effected by a nonstate entity’s management and other personnel, designed to provide reasonable assurance regarding the achievement of objectives in the following categories:

1. Effectiveness and efficiency of operations.

2. Reliability of financial operations.

3. Compliance with applicable laws and regulations.

(k) “Local governmental entity” means a county as a whole, municipality, or special district or any other entity excluding a district school board, charter school, Florida College System institution, or public university, however styled, which independently exercises any type of governmental function within the state.

(l) “Major state project” means any state project meeting the criteria as stated in the rules of the Department of Financial Services. Such criteria shall be established after consultation with all state awarding agencies and shall consider the amount of state project expenditures and expenses or inherent risks. Each major state project shall be audited in accordance with the requirements of this section.

(m) “Nonprofit organization” means any corporation, trust, association, cooperative, or other organization that:

1. Is operated primarily for scientific, educational service, charitable, or similar purpose in the public interest.

2. Is not organized primarily for profit.

3. Uses net proceeds to maintain, improve, or expand the operations of the organization.

4. Has no part of its income or profit distributable to its members, directors, or officers.

(n) “Nonstate entity” means a local governmental entity, higher education entity, nonprofit organization, or for-profit organization that receives state financial assistance.

(o) “Recipient” means a nonstate entity that receives state financial assistance directly from a state awarding agency.

(p) “Schedule of Expenditures of State Financial Assistance” means a document prepared in accordance with the rules of the Department of Financial Services and included in each financial reporting package required by this section.

(q) “State awarding agency” means a state agency, as defined in s. 216.011, that is primarily responsible for the operations and outcomes of a state project, regardless of the state agency that actually provides state financial assistance to a nonstate entity.

(r) “State financial assistance” means state resources, not including federal financial assistance and state matching on federal programs, provided to a nonstate entity to carry out a state project. “State financial assistance” includes the types of state resources stated in the rules of the Department of Financial Services established in consultation with all state awarding agencies. State financial assistance may be provided directly by state awarding agencies or indirectly by nonstate entities. “State financial assistance” does not include procurement contracts used to buy goods or services from vendors and contracts to operate state-owned and contractor-operated facilities.

(s) “State matching” means state resources provided to a nonstate entity to meet federal financial participation matching requirements.

(t) “State program” means a set of special purpose activities undertaken to realize identifiable goals and objectives in order to achieve a state agency’s mission and legislative intent requiring accountability for state resources.

(u) “State project” means a state program that provides state financial assistance to a nonstate organization and that must be assigned a state project number identifier in the Catalog of State Financial Assistance.

(v) “State Projects Compliance Supplement” means a document issued by the Department of Financial Services, in consultation with all state awarding agencies. The State Projects Compliance Supplement shall identify state projects, the significant compliance requirements, eligibility requirements, matching requirements, suggested audit procedures, and other relevant information determined necessary.

(w) “State project-specific audit” means an audit of one state project performed in accordance with the requirements of subsection (11).

(x) “State single audit” means an audit of a nonstate entity’s financial statements and state financial assistance. Such audits shall be conducted in accordance with the auditing standards as stated in the rules of the Auditor General.

(y) “Subrecipient” means a nonstate entity that receives state financial assistance through another nonstate entity.

(z) “Vendor” means a dealer, distributor, merchant, or other seller providing goods or services that are required for the conduct of a state project. These goods or services may be for an organization’s own use or for the use of beneficiaries of the state project.

(3) The Executive Office of the Governor is responsible for notifying the Department of Financial Services of any actions during the budgetary process that impact the Catalog of State Financial Assistance.

(4) The Department of Financial Services shall:

(a) Upon conferring with the Executive Office of the Governor and all state awarding agencies, adopt rules necessary to provide appropriate guidance to state awarding agencies, nonstate entities, and independent auditors of state financial assistance relating to the requirements of this section, including:

1. The types or classes of state resources considered to be state financial assistance that would be subject to the requirements of this section. This would include guidance to assist in identifying when the state awarding agency or a nonstate entity has contracted with a vendor rather than with a recipient or subrecipient.

2. The criteria for identifying a major state project.

3. The criteria for selecting state projects for audits based on inherent risk.

(b) Be responsible for coordinating revisions to the Catalog of State Financial Assistance after consultation with the Executive Office of the Governor and all state awarding agencies.

(c) Be responsible for coordinating with the Executive Office of the Governor actions affecting the budgetary process under paragraph (b).

(d) Be responsible for coordinating revisions to the State Projects Compliance Supplement, after consultation with the Executive Office of the Governor and all state awarding agencies.

(e) Make enhancements to the state’s accounting system to provide for the:

1. Recording of state financial assistance and federal financial assistance appropriations and expenditures within the state awarding agencies’ operating funds.

2. Recording of state project number identifiers, as provided in the Catalog of State Financial Assistance, for state financial assistance.

3. Establishment and recording of an identification code for each financial transaction, including awarding state agencies’ disbursements of state financial assistance and federal financial assistance, as to the corresponding type or organization that is party to the transaction (e.g., other governmental agencies, nonprofit organizations, and for-profit organizations), and disbursements of federal financial assistance, as to whether the party to the transaction is or is not a nonstate entity.

(f) Upon conferring with the Executive Office of the Governor and all state awarding agencies, adopt rules necessary to provide appropriate guidance to state awarding agencies, nonstate entities, and independent auditors of state financial assistance relating to the format for the Schedule of Expenditures of State Financial Assistance.

(g) Perform any inspections, reviews, investigations, or audits of state financial assistance considered necessary in carrying out the Department of Financial Services’ legal responsibilities for state financial assistance or to comply with the requirements of this section.

(5) Each state awarding agency shall:

(a) Provide to each recipient information needed by the recipient to comply with the requirements of this section, including:

1. The audit and accountability requirements for state projects as stated in this section and applicable rules of the Department of Financial Services and rules of the Auditor General.

2. Information from the Catalog of State Financial Assistance, including the standard state project number identifier; official title; legal authorization; and description of the state project including objectives, restrictions, and other relevant information determined necessary.

3. Information from the State Projects Compliance Supplement, including the significant compliance requirements, eligibility requirements, matching requirements, suggested audit procedures, and other relevant information determined necessary.

(b) Require the recipient, as a condition of receiving state financial assistance, to allow the state awarding agency, the Department of Financial Services, and the Auditor General access to the recipient’s records and the recipient’s independent auditor’s working papers as necessary for complying with the requirements of this section.

(c) Notify the recipient that this section does not limit the authority of the state awarding agency to conduct or arrange for the conduct of additional audits or evaluations of state financial assistance or limit the authority of any state awarding agency inspector general, the Auditor General, or any other state official.

(d) Be provided one copy of each financial reporting package prepared in accordance with the requirement of this section.

(e) Review the recipient’s financial reporting package, including the management letters and corrective action plans, to the extent necessary to determine whether timely and appropriate corrective action has been taken with respect to audit findings and recommendations pertaining to state financial assistance that are specific to the state awarding agency.

(f) Designate within the state awarding agency an organizational unit that will be responsible for reviewing financial reporting packages pursuant to paragraph (e).

If the state awarding agency is not the coordinating agency as defined in paragraph (2)(d), the state awarding agency’s designated organizational unit shall communicate to the coordinating agency the state awarding agency’s approval of the recipient’s corrective action plan with respect to findings and recommendations that are not specific to the state awarding agency.

(6) Each coordinating agency shall:

(a) Review the recipient’s financial reporting package, including the management letter and corrective action plan, to identify audit findings and recommendations that affect state financial assistance that are not specific to a particular state awarding agency.

(b) For any findings and recommendations identified pursuant to paragraph (a):

1. Determine whether timely and appropriate corrective action has been taken.

2. Promptly inform the state awarding agency, as provided in paragraph (5)(f), of actions taken by the recipient to comply with the approved corrective action plan.

(c) Maintain records of followup actions taken for the use of any succeeding coordinating agency.

(7) As a condition of receiving state financial assistance, each nonstate entity that provides state financial assistance to a subrecipient shall:

(a) Provide to each subrecipient information needed by the subrecipient to comply with the requirements of this section, including:

1. Identification of the state awarding agency.

2. The audit and accountability requirements for state projects as stated in this section and applicable rules of the Department of Financial Services and rules of the Auditor General.

3. Information from the Catalog of State Financial Assistance, including the standard state project number identifier; official title; legal authorization; and description of the state project, including objectives, restrictions, and other relevant information.

4. Information from the State Projects Compliance Supplement including the significant compliance requirements, eligibility requirements, matching requirements, and suggested audit procedures, and other relevant information determined necessary.

(b) Review the financial reporting package of the subrecipient, including the management letter and corrective action plan, to the extent necessary to determine whether timely and appropriate corrective action has been taken with respect to audit findings and recommendations pertaining to state financial assistance provided by a state awarding agency or nonstate entity.

(c) Perform any other procedures specified in terms and conditions of the written agreement with the state awarding agency or nonstate entity, including any required monitoring of the subrecipient’s use of state financial assistance through onsite visits, limited scope audits, or other specified procedures.

(d) Require subrecipients, as a condition of receiving state financial assistance, to permit the independent auditor of the nonstate entity, the state awarding agency, the Department of Financial Services, and the Auditor General access to the subrecipient’s records and the subrecipient’s independent auditor’s working papers as necessary to comply with the requirements of this section.

(8) Each recipient or subrecipient of state financial assistance shall comply with the following:

(a) Each nonstate entity that meets the audit threshold requirements, in any fiscal year of the nonstate entity, stated in the rules of the Auditor General, shall have a state single audit conducted for such fiscal year in accordance with the requirements of this act and with additional requirements established in rules of the Department of Financial Services and rules of the Auditor General. If only one state project is involved in a nonstate entity’s fiscal year, the nonstate entity may elect to have only a state project-specific audit.

(b) Each nonstate entity that does not meet the audit threshold requirements, in any fiscal year of the nonstate entity, stated in this law or the rules of the Auditor General is exempt for such fiscal year from the state single audit requirements of this section. However, such nonstate entity must meet terms and conditions specified in the written agreement with the state awarding agency or nonstate entity.

(c) If a nonstate entity has extremely limited or no required activities related to the administration of a state project, and only acts as a conduit of state financial assistance, none of the requirements of this section apply to the conduit nonstate entity. However, the nonstate entity that is provided state financial assistance by the conduit nonstate entity is subject to the requirements of this section.

(d) Regardless of the amount of the state financial assistance, this section does not exempt a nonstate entity from compliance with provisions of law relating to maintaining records concerning state financial assistance to such nonstate entity or allowing access and examination of those records by the state awarding agency, the nonstate entity, the Department of Financial Services, or the Auditor General.

(e) Audits conducted pursuant to this section shall be performed annually.

(f) Audits conducted pursuant to this section shall be conducted by independent auditors in accordance with auditing standards stated in rules of the Auditor General.

(g) Upon completion of the audit required by this section, a copy of the recipient’s financial reporting package shall be filed with the state awarding agency and the Auditor General. Upon completion of the audit required by this section, a copy of the subrecipient’s financial reporting package shall be filed with the nonstate entity that provided the state financial assistance and the Auditor General. The financial reporting package shall be filed in accordance with the rules of the Auditor General.

(h) All financial reporting packages prepared pursuant to this section shall be available for public inspection.

(i) If an audit conducted pursuant to this section discloses any significant audit findings relating to state financial assistance, including material noncompliance with individual state project compliance requirements or reportable conditions in internal controls of the nonstate entity, the nonstate entity shall submit as part of the financial reporting package to the state awarding agency or nonstate entity a plan for corrective action to eliminate such audit findings or a statement describing the reasons that corrective action is not necessary.

(j) An audit conducted in accordance with this section is in addition to any audit of federal awards required by the federal Single Audit Act and other federal laws and regulations. To the extent that such federally required audits provide the state awarding agency or nonstate entity with information it requires to carry out its responsibilities under state law or other guidance, the state awarding agency or nonstate entity shall rely upon and use that information.

(k) Unless prohibited by law, the costs of audits pursuant to this section are allowable charges to state projects. However, any charges to state projects should be limited to those incremental costs incurred as a result of the audit requirements of this section in relation to other audit requirements. The nonstate entity should allocate such incremental costs to all state projects for which it expended state financial assistance.

(l) Audit costs may not be charged to state projects when audits required by this section have not been made or have been made but not in accordance with this section. If a nonstate entity fails to have an audit conducted consistent with this section, a state awarding agency or nonstate entity may take appropriate corrective action to enforce compliance.

(m) This section does not prohibit the state awarding agency or nonstate entity from including terms and conditions in the written agreement which require additional assurances that state financial assistance meets the applicable requirements of laws, regulations, and other compliance rules.

(n) A state awarding agency or nonstate entity that conducts or arranges for audits of state financial assistance that are in addition to the audits conducted under this act, including audits of nonstate entities that do not meet the audit threshold requirements, shall, consistent with other applicable law, arrange for funding the full cost of such additional audits.

(o) A higher education entity is exempt from the requirements of paragraph (2)(a) and this subsection.

(9) This subsection applies to any contract or agreement between a state awarding agency and a higher education entity that is funded by state financial assistance.

(a) The contract or agreement must comply with ss. 215.971(1) and 216.3475 and must be in the form of one or a combination of the following:

1. A fixed-price contract that entitles the provider to receive compensation for the fixed contract amount upon completion of all contract deliverables.

2. A fixed-rate-per-unit contract that entitles the provider to receive compensation for each contract deliverable provided.

3. A cost-reimbursable contract that entitles the provider to receive compensation for actual allowable costs incurred in performing contract deliverables.

(b) If a higher education entity has extremely limited or no required activities related to the administration of a state project and acts only as a conduit of state financial assistance, none of the requirements of this section apply to the conduit higher education entity. However, the subrecipient that is provided state financial assistance by the conduit higher education entity is subject to the requirements of subsection (8) and this subsection.

(c) Regardless of the amount of the state financial assistance, this subsection does not exempt a higher education entity from compliance with provisions of law that relate to maintaining records concerning state financial assistance to the higher education entity or that allow access and examination of those records by the state awarding agency, the higher education entity, the Department of Financial Services, or the Auditor General.

(d) This subsection does not prohibit the state awarding agency from including terms and conditions in the contract or agreement which require additional assurances that the state financial assistance meets the applicable requirements of laws, regulations, and other compliance rules.

(10) The independent auditor when conducting a state single audit of a nonstate entity shall:

(a) Determine whether the nonstate entity’s financial statements are presented fairly in all material respects in conformity with generally accepted accounting principles.

(b) Determine whether state financial assistance shown on the Schedule of Expenditures of State Financial Assistance is presented fairly in all material respects in relation to the nonstate entity’s financial statements taken as a whole.

(c) With respect to internal controls pertaining to each major state project:

1. Obtain an understanding of internal controls.

2. Assess control risk.

3. Perform tests of controls unless the controls are deemed to be ineffective.

4. Determine whether the nonstate entity has internal controls in place to provide reasonable assurance of compliance with the provisions of laws and rules pertaining to state financial assistance that have a material effect on each major state project.

(d) Determine whether each major state project complied with the provisions of laws, rules, and guidelines as identified in the State Projects Compliance Supplement, or otherwise identified by the state awarding agency, which have a material effect on each major state project. When major state projects are less than 50 percent of the nonstate entity’s total expenditures for all state financial assistance, the auditor shall select and test additional state projects as major state projects as necessary to achieve audit coverage of at least 50 percent of the expenditures for all state financial assistance provided to the nonstate entity. Additional state projects needed to meet the 50-percent requirement may be selected on an inherent risk basis as stated in the rules of the Department of Financial Services.

(e) Report on the results of any audit conducted pursuant to this section in accordance with the rules of the Department of Financial Services and rules of the Auditor General. Financial reporting packages shall include summaries of the auditor’s results regarding the nonstate entity’s financial statements; Schedule of Expenditures of State Financial Assistance; internal controls; and compliance with laws, rules, and guidelines.

(f) Issue a management letter as prescribed in the rules of the Auditor General.

(g) Upon notification by the nonstate entity, make available the working papers relating to the audit conducted pursuant to this section to the state awarding agency, the Department of Financial Services, or the Auditor General for review or copying.

(11) The independent auditor, when conducting a state project-specific audit of a nonstate entity, shall:

(a) Determine whether the nonstate entity’s schedule of Expenditure of State Financial Assistance is presented fairly in all material respects in conformity with stated accounting policies.

(b) Obtain an understanding of internal controls and perform tests of internal controls over the state project consistent with the requirements of a major state project.

(c) Determine whether or not the auditee has complied with applicable provisions of laws, rules, and guidelines identified in the State Projects Compliance Supplement, or otherwise identified by the state awarding agency, which could have a direct and material effect on the state project.

(d) Report on the results of the state project-specific audit consistent with the requirements of the state single audit and issue a management letter as prescribed in the rules of the Auditor General.

(e) Upon notification by the nonstate entity, make available the working papers relating to the audit conducted pursuant to this section to the state awarding agency, the Department of Financial Services, or the Auditor General for review or copying.

(12) The Auditor General shall:

(a) Have the authority to audit state financial assistance provided to any nonstate entity when determined necessary by the Auditor General or when directed by the Legislative Auditing Committee.

(b) Adopt rules that state the auditing standards that independent auditors are to follow for audits of nonstate entities required by this section.

(c) Adopt rules that describe the contents and the filing deadlines for the financial reporting package.

(d) Provide technical advice upon request of the Department of Financial Services and state awarding agencies relating to financial reporting and audit responsibilities contained in this section.

(e) Be provided one copy of each financial reporting package prepared in accordance with this section.

(f) Perform ongoing reviews of a sample of financial reporting packages filed pursuant to this section to determine compliance with the reporting requirements of this section and applicable rules of the Department of Financial Services and rules of the Auditor General.

History.—s. 2, ch. 98-91; s. 58, ch. 2000-371; s. 233, ch. 2003-261; s. 11, ch. 2005-152; ss. 14, 16, ch. 2006-122; s. 26, ch. 2013-15; s. 6, ch. 2016-132.

Note.—Former s. 216.3491.



215.971 - Agreements funded with federal or state assistance.

215.971 Agreements funded with federal or state assistance.—

(1) An agency agreement that provides state financial assistance to a recipient or subrecipient, as those terms are defined in s. 215.97, or that provides federal financial assistance to a subrecipient, as defined by applicable United States Office of Management and Budget circulars, must include all of the following:

(a) A provision specifying a scope of work that clearly establishes the tasks that the recipient or subrecipient is required to perform.

(b) A provision dividing the agreement into quantifiable units of deliverables that must be received and accepted in writing by the agency before payment. Each deliverable must be directly related to the scope of work and specify the required minimum level of service to be performed and the criteria for evaluating the successful completion of each deliverable.

(c) A provision specifying the financial consequences that apply if the recipient or subrecipient fails to perform the minimum level of service required by the agreement. The provision can be excluded from the agreement only if financial consequences are prohibited by the federal agency awarding the grant. Funds refunded to a state agency from a recipient or subrecipient for failure to perform as required under the agreement may be expended only in direct support of the program from which the agreement originated.

(d) A provision specifying that a recipient or subrecipient of federal or state financial assistance may expend funds only for allowable costs resulting from obligations incurred during the specified agreement period.

(e) A provision specifying that any balance of unobligated funds which has been advanced or paid must be refunded to the state agency.

(f) A provision specifying that any funds paid in excess of the amount to which the recipient or subrecipient is entitled under the terms and conditions of the agreement must be refunded to the state agency.

(g) Any additional information required pursuant to s. 215.97.

(2) For each agreement funded with federal or state financial assistance, the state agency shall designate an employee to function as a grant manager who shall be responsible for enforcing performance of the agreement’s terms and conditions and who shall serve as a liaison with the recipient or subrecipient.

(a)1. Each grant manager who is responsible for agreements in excess of the threshold amount for CATEGORY TWO under s. 287.017 must, at a minimum, complete training conducted by the Chief Financial Officer for accountability in contracts and grant management.

2. Effective December 1, 2014, each grant manager responsible for agreements in excess of $100,000 annually must complete the training and become a certified contract manager as provided under s. 287.057(14). All grant managers must become certified contract managers within 24 months after establishment of the training and certification requirements by the Department of Management Services and the Department of Financial Services.

(b) The Chief Financial Officer shall establish and disseminate uniform procedures for grant management pursuant to s. 17.03(3) to ensure that services have been rendered in accordance with agreement terms before the agency processes an invoice for payment. The procedures must include, but need not be limited to, procedures for monitoring and documenting recipient or subrecipient performance, reviewing and documenting all deliverables for which payment is requested by the recipient or subrecipient, and providing written certification by the grant manager of the agency’s receipt of goods and services.

(c) The grant manager shall reconcile and verify all funds received against all funds expended during the grant agreement period and produce a final reconciliation report. The final report must identify any funds paid in excess of the expenditures incurred by the recipient or subrecipient.

(3) After execution of a grant agreement, the Chief Financial Officer shall perform audits of the executed state and federal grant agreement documents and grant manager’s records in order to ensure that adequate internal controls are in place for complying with the terms and conditions of such agreements and for validation and receipt of goods and services.

(a) At the conclusion of the audit, the Chief Financial Officer’s designee shall discuss the audit and potential findings with the official whose office is subject to audit. The final audit report shall be submitted to the agency head.

(b) Within 30 days after receipt of the final audit report, the agency head shall submit to the Chief Financial Officer or designee his or her written statement of explanation or rebuttal concerning findings requiring corrective action, including corrective action to be taken to preclude a recurrence.

History.—s. 8, ch. 2010-151; s. 2, ch. 2013-154.



215.98 - State debt fiscal responsibility.

215.98 State debt fiscal responsibility.—

(1) It is the public policy of this state to encourage fiscal responsibility on matters pertaining to state debt. In an effort to finance essential capital projects for the benefit of residents at favorable interest rates, the state must continue to maintain its excellent credit standing with investors. Authorizations of state debt must take into account the ability of the state to meet its total debt service requirements in light of other demands on the state’s fiscal resources. The Legislature declares that it is the policy of this state to exercise prudence in undertaking the authorization and issuance of debt. In order to implement this policy, the Legislature desires to authorize the issuance of additional state tax-supported debt only when such authorization would not cause the ratio of debt service to revenue available to pay debt service on tax-supported debt to exceed 6 percent. If the 6-percent target debt ratio will be exceeded, the authorization of such additional debt must be accompanied by a legislative statement of determination that such authorization and issuance is in the best interest of the state and should be implemented. The Legislature shall not authorize the issuance of additional state tax-supported debt if such authorization would cause the designated benchmark debt ratio of debt service to revenues available to pay debt service to exceed 7 percent unless the Legislature determines that such additional debt is necessary to address a critical state emergency.

(2) The Division of Bond Finance shall conduct a debt affordability analysis each year. Proposed capital projects that require funding by the issuance of additional state debt shall be evaluated on the basis of the analysis to assist the Governor and the Legislature in setting priorities among capital projects and related appropriations.

(a) The Division of Bond Finance shall annually prepare a debt affordability report, to be presented to the governing board of the Division of Bond Finance, the President of the Senate, the Speaker of the House of Representatives, and the chair of each appropriations committee by December 15 of each year, for purposes of providing a framework for the Legislature to evaluate and establish priorities for bills that propose the authorization of additional state debt during the next budget year.

(b) The report shall include, but not be limited to:

1. A listing of state debt outstanding, other debt secured by state revenues, and other contingent debt.

2. An estimate of revenues available for the next 10 fiscal years to pay debt service, including general revenues plus any revenues specifically pledged to pay debt service.

3. An estimate of additional debt issuance for the next 10 fiscal years for the state’s existing borrowing programs.

4. A schedule of the annual debt service requirements, including principal and interest allocation, on the outstanding state debt and an estimate of the annual debt service requirements on the debt included in subparagraph 3. for each of the next 10 fiscal years.

5. An overview of the state’s general obligation credit rating.

6. Identification and calculation of pertinent debt ratios, including, but not limited to, debt service to revenues available to pay debt service, debt to personal income, and debt per capita for the state’s net tax-supported debt.

7. The estimated debt capacity available over the next 10 fiscal years without the benchmark debt ratio of debt service to revenue exceeding 6 percent.

8. A comparison of the debt ratios prepared for subparagraph 6., with the comparable debt ratios for the 10 most populous states.

(c) The Division of Bond Finance shall prepare an update of the report set forth above upon completion of the revenue estimates prepared in connection with the legislative session.

(d) Any entity issuing debt secured by state revenues shall provide the information necessary to prepare the debt affordability report.

(3) Failure to comply with this section shall not affect the validity of any debt or the authorization of such debt.

History.—s. 24, ch. 2001-56.



215.981 - Audits of state agency direct-support organizations and citizen support organizations.

215.981 Audits of state agency direct-support organizations and citizen support organizations.—

(1) Each direct-support organization and each citizen support organization with annual expenditures in excess of $100,000, created or authorized pursuant to law, and created, approved, or administered by a state agency, other than a university, district board of trustees of a community college, or district school board, shall provide for an annual financial audit of its accounts and records to be conducted by an independent certified public accountant in accordance with rules adopted by the Auditor General pursuant to s. 11.45(8) and the state agency that created, approved, or administers the direct-support organization or citizen support organization. The audit report shall be submitted within 9 months after the end of the fiscal year to the Auditor General and to the state agency responsible for creation, administration, or approval of the direct-support organization or citizen support organization. Such state agency, the Auditor General, and the Office of Program Policy Analysis and Government Accountability shall have the authority to require and receive from the organization or from the independent auditor any records relative to the operation of the organization.

(2) Notwithstanding subsection (1), direct-support organizations and citizen support organizations for the Department of Environmental Protection or direct-support organizations and citizen support organizations for the Department of Agriculture and Consumer Services that are not for profit and that have annual expenditures of less than $300,000 are not required to have an independent audit. The respective department shall establish accounting and financial management guidelines for those organizations under its jurisdiction. Each year, the respective department shall conduct operational and financial reviews of a selected number of direct-support organizations or citizen support organizations that fall below the audit threshold established in this subsection.

History.—s. 57, ch. 2001-266; s. 35, ch. 2002-402; s. 1, ch. 2003-135; s. 3, ch. 2011-206.



215.985 - Transparency in government spending.

215.985 Transparency in government spending.—

(1) This section may be cited as the “Transparency Florida Act.”

(2) As used in this section, the term:

(a) “Committee” means the Legislative Auditing Committee created in s. 11.40.

(b) “Contract” means a written agreement or purchase order issued for the purchase of goods or services or a written agreement for the receipt of state or federal financial assistance.

(c) “Governmental entity” means a state, regional, county, municipal, special district, or other political subdivision whether executive, judicial, or legislative, including, but not limited to, a department, division, bureau, commission, authority, district, or agency thereof, or public school, Florida College System institution, state university, or associated board.

(d) “Website” means a site on the Internet which is easily accessible to the public at no cost and does not require the user to provide information.

(3) The Executive Office of the Governor, in consultation with the appropriations committees of the Senate and the House of Representatives, shall establish and maintain a single website that provides access to all other websites required by this section. Such single website and other websites must:

(a) Be constructed for usability that, to the extent possible, provides an intuitive user experience.

(b) Provide a consistent visual design, interaction or navigation design, and information or data presentation.

(c) Be deployed in compliance with the Americans with Disabilities Act.

(d) Be compatible with all major web browsers.

(4) The Executive Office of the Governor, in consultation with the appropriations committees of the Senate and the House of Representatives, shall establish and maintain a website that provides information relating to the approved operating budget for each branch of state government and state agency.

(a) At a minimum, the information must include:

1. Disbursement data for each appropriation by the object code associated with each expenditure established within the Florida Accounting Information Resource Subsystem. Expenditure data must include the name of the payee, the date of the expenditure, the amount of the expenditure, and the statewide document number. Such data must be searchable by the name of the payee, the paying agency, and fiscal year, and must be downloadable in a format that allows offline analysis.

2. For each appropriation, any adjustments, including vetoes, approved supplemental appropriations included in legislation other than the General Appropriations Act, budget amendments, other actions approved pursuant to chapter 216, and other adjustments authorized by law.

3. Status of spending authority for each appropriation in the approved operating budget, including released, unreleased, reserved, and disbursed balances.

4. Position and rate information for positions provided in the General Appropriations Act or approved through an amendment to the approved operating budget and position information for positions established in the legislative branch.

5. Allotments for planned expenditures of state appropriations established by state agencies in the Florida Accounting Information Resource Subsystem, and the current balances of such allotments.

6. Trust fund balance reports, including cash available, investments, and receipts.

7. General revenue fund balance reports, including revenue received and amounts disbursed.

8. Fixed capital outlay project data, including original appropriation and disbursements throughout the life of the project.

9. A 10-year history of appropriations indicated by agency.

10. Links to state audits or reports related to the expenditure and dispersal of state funds.

11. Links to program or activity descriptions for which funds may be expended.

(b) All data provided through the website must be data currently available in the state’s financial management information system referenced in s. 215.93. The Office of Policy and Budget in the Executive Office of the Governor shall ensure that all data added to the website remains accessible to the public for 10 years.

(5) The Executive Office of the Governor, in consultation with the appropriations committees of the Senate and the House of Representatives, shall establish and maintain a website that provides information relating to fiscal planning for the state.

(a) At a minimum, the information must include:

1. The long-range financial outlook adopted by the Legislative Budget Commission.

2. The instructions to the agencies relating to legislative budget requests, capital improvement plans, and long-range program plans.

3. The legislative budget requests submitted by each state agency or branch of state government, and any amendments to such requests.

4. The capital improvement plans submitted by each state agency or branch of state government.

5. The long-range program plans submitted by each state agency or branch of state government.

6. The Governor’s budget recommendation submitted pursuant to s. 216.163.

(b) The data must be searchable by the fiscal year, agency, appropriation category, and keywords.

(c) The Office of Policy and Budget in the Executive Office of the Governor shall ensure that all data added to the website remains accessible to the public for 10 years.

(6) The Department of Management Services shall establish and maintain a website that provides current information relating to each employee or officer of a state agency, a state university, or the State Board of Administration, regardless of the appropriation category from which the person is paid.

(a) For each employee or officer, the information must include, at a minimum, his or her:

1. Name and salary or hourly rate of pay.

2. Position number, class code, and class title.

3. Employing agency and budget entity.

(b) The information must be searchable by state agency, state university, and the State Board of Administration, and by employee name, salary range, or class code and must be downloadable in a format that allows offline analysis.

(7) By November 1, 2013, and annually thereafter, the committee shall recommend to the President of the Senate and the Speaker of the House of Representatives:

(a) Additional information to be added to a website, such as whether to expand the scope of the information provided to include state universities, Florida College System institutions, school districts, charter schools, charter technical career centers, local government units, and other governmental entities.

(b) A schedule for adding information to the website by type of information and governmental entity, including timeframes and development entity.

(c) A format for collecting and displaying the additional information.

(8) The manager of each website described in subsections (4), (5), and (6) shall submit to the committee information relating to the cost of creating and maintaining such website, and the number of times the website has been accessed.

(9) The committee shall coordinate with the Financial Management Information Board in developing recommendations for including information on the website which is necessary to meet the requirements of s. 215.91(8).

(10) Functional owners as described in s. 215.94 and other governmental entities shall provide information necessary to accomplish the purposes of this section.

(11) Each water management district shall provide a monthly financial statement to its governing board and make such statement available for public access on its website.

(12) This section does not require or permit the disclosure of information that is considered confidential under state or federal law.

(13) The committee shall prepare an annual report detailing progress in establishing the single website and providing recommendations for enhancement of the content and format of the website and related policies and procedures. The report shall be submitted to the Governor, the President of the Senate, and the Speaker of the House of Representatives by November 1.

(14) The Chief Financial Officer shall establish and maintain a secure contract tracking system available for viewing and downloading by the public through a secure website. The Chief Financial Officer shall use appropriate Internet security measures to ensure that no person has the ability to alter or modify records available on the website.

(a) Within 30 calendar days after executing a contract, each state entity shall post the following information relating to the contract on the contract tracking system:

1. The names of the contracting entities.

2. The procurement method.

3. The contract beginning and ending dates.

4. The nature or type of the commodities or services purchased.

5. Applicable contract unit prices and deliverables.

6. Total compensation to be paid or received under the contract.

7. All payments made to the contractor to date.

8. Applicable contract performance measures.

9. If a competitive solicitation was not used to procure the goods or services, the justification of such action, including citation to a statutory exemption or exception from competitive solicitation, if any.

10. Electronic copies of the contract and procurement documents that have been redacted to exclude confidential or exempt information.

(b) Within 30 calendar days after an amendment to an existing contract, the state entity that is a party to the contract must update the information described in paragraph (a) in the contract tracking system. An amendment to a contract includes, but is not limited to, a renewal, termination, or extension of the contract or a modification of the terms of the contract.

(c) By January 1, 2014, each state entity shall post to the contract tracking system the information required in paragraph (a) for each existing contract that was executed before July 1, 2013, with payment from state funds made after June 30, 2013.

(d)1. Records made available on the contract tracking system may not reveal information made confidential or exempt by law.

2. Each state entity that is a party to a contract must redact confidential or exempt information from the contract and procurement documents before posting an electronic copy on the contract tracking system. If a state entity that is a party to the contract becomes aware that an electronic copy of a contract or a procurement document has been posted but has not been properly redacted, the state entity must immediately notify the Chief Financial Officer and must immediately remove the contract or procurement document from the contract tracking system. Within 7 business days, the state entity must post a properly redacted copy of the contract or procurement document on the contract tracking system.

3.a. If a party to a contract, or an authorized representative of a party to a contract, discovers that an electronic copy of a contract or procurement document has been posted to the contract tracking system but has not been properly redacted, the party or representative may request the state entity that is a party to the contract to redact the confidential or exempt information. Upon receipt of the request, the state entity shall redact the confidential or exempt information.

b. A request to redact confidential or exempt information must be made in writing and delivered by mail, facsimile, electronic transmission, or in person to the state entity that is a party to the contract. The request must identify the specific document, the page numbers that include the confidential or exempt information, the information that is confidential or exempt, and the applicable statutory exemption. A fee may not be charged for a redaction made pursuant to the request.

c. A party to a contract may petition the circuit court for an order directing compliance with this paragraph.

4. The contract tracking system shall display a notice of the right of an affected party to request redaction of confidential or exempt information contained on the system.

5.a. The Chief Financial Officer, the Department of Financial Services, or an officer, employee, or contractor thereof, is not responsible for redacting confidential or exempt information from an electronic copy of a contract or procurement document posted by another state entity on the system.

b. The Chief Financial Officer, the Department of Financial Services, or an officer, employee, or contractor thereof, is not liable for the failure of a state entity to redact the confidential or exempt information.

(e)1. The posting of information on the contract tracking system or the provision of contract information on a website for public viewing and downloading does not supersede the duty of a state entity to respond to a public records request or subpoena for the information.

2. A request for a copy of a contract or procurement document or certified copy of a contract or procurement document shall be made to the state entity that is party to the contract. The request may not be made to the Chief Financial Officer, the Department of Financial Services, or an officer, employee, or contractor thereof, unless the Chief Financial Officer or the department is a party to the contract.

3. A subpoena for a copy of a contract or procurement document or certified copy of a contract or procurement document must be served on the state entity that is a party to the contract and that maintains the original documents. The Chief Financial Officer, the Department of Financial Services, or an officer, employee, or contractor thereof, may not be served a subpoena for those records unless the Chief Financial Officer or the department is a party to the contract.

(f) The Chief Financial Officer may regulate and prohibit the posting of records that could facilitate identity theft or fraud, such as signatures; compromise or reveal an agency investigation; reveal the identity of undercover personnel; reveal proprietary business information or trade secrets; reveal an individual’s medical information; or reveal another record or information that the Chief Financial Officer believes may jeopardize the health, safety, or welfare of the public. However, such action by the Chief Financial Officer does not supersede the duty of a state entity to provide a copy of a public record upon request.

(g) The Chief Financial Officer may adopt rules to administer this subsection.

(h) For purposes of this subsection, the term:

1. “Procurement document” means any document or material provided to the public or any vendor as part of a formal competitive solicitation of goods or services undertaken by a state entity, and a document or material submitted in response to a formal competitive solicitation by any vendor who is awarded the resulting contract.

2. “State entity” means an official, officer, commission, board, authority, council, committee, or department of the executive branch of state government; a state attorney, public defender, criminal conflict and civil regional counsel, capital collateral regional counsel, and the Justice Administrative Commission; the Public Service Commission; and any part of the judicial branch of state government.

(i) In lieu of posting in the contract tracking system administered by the Chief Financial Officer, the Department of Legal Affairs and the Department of Agriculture and Consumer Services may post the information described in paragraphs (a) through (c) to its own agency-managed website. The data posted on the agency-managed website must be downloadable in a format that allows offline analysis.

(j) The requirement under paragraphs (a) through (c) that each agency post information and documentation relating to contracts on the tracking system does not apply to any record that could reveal attorney work product or strategy.

History.—s. 2, ch. 2009-74; s. 2, ch. 2011-49; s. 1, ch. 2013-54.






Chapter 216 - PLANNING AND BUDGETING

216.011 - Definitions.

216.011 Definitions.—

(1) For the purpose of fiscal affairs of the state, appropriations acts, legislative budgets, and approved budgets, each of the following terms has the meaning indicated:

(a) “Annual salary rate” means the monetary compensation authorized to be paid a position on an annualized basis. The term does not include moneys authorized for benefits associated with the position.

(b) “Appropriation” means a legal authorization to make expenditures for specific purposes within the amounts authorized by law.

(c) “Appropriations act” means the authorization of the Legislature, based upon legislative budgets or based upon legislative findings of the necessity for an authorization when no legislative budget is filed, for the expenditure of amounts of money by an agency, the judicial branch, or the legislative branch for stated purposes in the performance of the functions it is authorized by law to perform. The categories contained in the appropriations act include, but are not limited to:

1. Data processing services.

2. Expenses.

3. Fixed capital outlay.

4. Food products.

5. Grants and aids.

6. Grants and aids to local governments and nonstate entities-fixed capital outlay.

7. Lump-sum appropriations.

8. Operating capital outlay.

9. Other personal services.

10. Salaries and benefits.

11. Special categories.

(d) “Authorized position” means a position included in an approved budget. In counting the number of authorized positions, part-time positions shall be converted to full-time equivalents.

(e) “Baseline data” means indicators of a state agency’s current performance level, pursuant to guidelines established by the Executive Office of the Governor, in consultation with legislative appropriations and appropriate substantive committees.

(f) “Budget entity” means a unit or function at the lowest level to which funds are specifically appropriated in the appropriations act. “Budget entity” and “service” have the same meaning.

(g) “Chairs of the legislative appropriations committees” means the chairs of the committees of the Senate and the House of Representatives responsible for producing the General Appropriations Act.

(h) “Consultation” means communication to allow government officials and agencies to deliberate and to seek and provide advice in an open and forthright manner.

(i) “Continuing appropriation” means an appropriation automatically renewed without further legislative action, period after period, until altered or revoked by the Legislature.

(j) “Data processing services” means the appropriation category used to fund electronic data processing services provided by state agencies or the judicial branch, which services include, but are not limited to, systems design, software development, or time-sharing by other governmental units or budget entities.

(k) “Disbursement” means the payment of an expenditure.

(l) “Disincentive” means a sanction as described in s. 216.163.

(m) “Expenditure” means the creation or incurring of a legal obligation to disburse money.

(n) “Expense” means the appropriation category used to fund the usual, ordinary, and incidental expenditures by an agency or the judicial branch, including such items as commodities, supplies of a consumable nature, current obligations, and fixed charges, and excluding expenditures classified as operating capital outlay. Payments to other funds or local, state, or federal agencies may be included in this category.

(o) “Fiscal year of the state” means a period of time beginning July 1 and ending on the following June 30, both dates inclusive.

(p) “Fixed capital outlay” means the appropriation category used to fund real property (land, buildings, including appurtenances, fixtures and fixed equipment, structures, etc.), including additions, replacements, major repairs, and renovations to real property which materially extend its useful life or materially improve or change its functional use and including furniture and equipment necessary to furnish and operate a new or improved facility, when appropriated by the Legislature in the fixed capital outlay appropriation category.

(q) “Food products” means the appropriation category used to fund food consumed and purchased in state-run facilities that provide housing to individuals.

(r) “Grants and aids” means the appropriation category used to fund contributions to units of government or nonstate entities to be used for one or more specified purposes or activities. Funds appropriated to units of government and nonprofit entities under this category may be advanced.

(s) “Grants and aids to local governments and nonstate entities-fixed capital outlay” means the appropriation category used to fund:

1. Grants to local units of governments or nonstate entities for the acquisition of real property (land, buildings, including appurtenances, fixtures and fixed equipment, structures, etc.); additions, replacements, major repairs, and renovations to real property which materially extend its useful life or materially improve or change its functional use; and operating capital outlay necessary to furnish and operate a new or improved facility; and

2. Grants to local units of government for their respective infrastructure and growth management needs related to local government comprehensive plans.

Funds appropriated to local units of government and nonprofit organizations under this category may be advanced in part or in whole.

(t) “Incentive” means a mechanism, as described in s. 216.163, for recognizing the achievement of performance standards or for motivating performance that exceeds performance standards.

(u) “Independent judgment” means an evaluation of actual needs made separately and apart from the legislative budget request of any other agency or of the judicial branch, or any assessments by the Governor. Such evaluation shall not be limited by revenue estimates of the Revenue Estimating Conference.

(v) “Judicial branch” means all officers, employees, and offices of the Supreme Court, district courts of appeal, circuit courts, county courts, and the Judicial Qualifications Commission.

(w) “Legislative branch” means the various officers, committees, and other units of the legislative branch of state government.

(x) “Legislative budget instructions” means the annual set of instructions developed to assist agencies in submitting budget requests to the Legislature and to generate information necessary for budgetary decisionmaking. Such instructions may include program-based performance budget instructions.

(y) “Legislative budget request” means a request to the Legislature, filed pursuant to s. 216.023, or supplemental detailed requests filed with the Legislature, for the amounts of money such agency or branch believes will be needed in the performance of the functions that it is authorized, or which it is requesting authorization by law, to perform.

(z) “Long-range program plan” means a plan developed pursuant to s. 216.013.

(aa) “Lump-sum appropriation” means the appropriation category used to fund a specific activity or project which must be transferred to one or more appropriation categories for expenditure.

(bb) “Operating capital outlay” means the appropriation category used to fund equipment, fixtures, and other tangible personal property of a nonconsumable and nonexpendable nature under s. 273.025.

(cc) “Original approved budget” means the approved plan of operation of an agency or of the judicial branch consistent with the General Appropriations Act or special appropriations acts.

(dd) “Other personal services” means the appropriation category used to fund the compensation for services rendered by a person who is not filling an established position. This definition includes, but is not limited to, services of temporary employees, student or graduate assistants, persons on fellowships, part-time academic employees, board members, and consultants and other services specifically budgeted by each agency, or by the judicial branch, in this category. In distinguishing between payments to be made from salaries and benefits appropriations and other-personal-services appropriations:

1. Those persons filling established positions shall be paid from salaries and benefits appropriations and those persons performing services for a state agency or for the judicial branch, but who are not filling established positions, shall be paid from other-personal-services appropriations.

2. Those persons paid from salaries and benefits appropriations shall be state officers or employees and shall be eligible for membership in a state retirement system and those paid from other-personal-services appropriations shall not be eligible for such membership.

(ee) “Outcome” means an indicator of the actual impact or public benefit of a program.

(ff) “Output” means the actual service or product delivered by a state agency.

(gg) “Mandatory reserve” means the reduction of an appropriation by the Governor or the Legislative Budget Commission due to an anticipated deficit in a fund, pursuant to s. 216.221. Action may not be taken to restore a mandatory reserve either directly or indirectly.

(hh) “Budget reserve” means the withholding, as authorized by the Legislature, of an appropriation, or portion thereof. The need for a budget reserve may exist until certain conditions set by the Legislature are met by the affected agency, or such need may exist due to financial or program changes that have occurred since, and were unforeseen at the time of, passage of the General Appropriations Act.

(ii) “Performance measure” means a quantitative or qualitative indicator used to assess state agency performance.

(jj) “Program” means a set of services and activities undertaken in accordance with a plan of action organized to realize identifiable goals and objectives based on legislative authorization.

(kk) “Program component” means an aggregation of generally related objectives which, because of their special character, related workload, and interrelated output, can logically be considered an entity for purposes of organization, management, accounting, reporting, and budgeting.

(ll) “Proviso” means language that qualifies or restricts a specific appropriation and which can be logically and directly related to the specific appropriation.

(mm) “Salaries and benefits” means the appropriation category used to fund the monetary or cash-equivalent compensation for work performed by state employees for a specific period of time. Benefits shall be as provided by law.

(nn) “Salary” means the cash compensation for services rendered for a specific period of time.

(oo) “Special category” means the appropriation category used to fund amounts appropriated for a specific need or classification of expenditures.

(pp) “Standard” means the level of performance of an outcome or output.

(qq) “State agency” or “agency” means any official, officer, commission, board, authority, council, committee, or department of the executive branch of state government. For purposes of this chapter and chapter 215, “state agency” or “agency” includes, but is not limited to, state attorneys, public defenders, criminal conflict and civil regional counsel, capital collateral regional counsel, the Justice Administrative Commission, the Florida Housing Finance Corporation, and the Florida Public Service Commission. Solely for the purposes of implementing s. 19(h), Art. III of the State Constitution, the terms “state agency” or “agency” include the judicial branch.

(rr) “Activity” means a unit of work that has identifiable starting and ending points, consumes resources, and produces outputs.

(ss) “Qualified expenditure category” means the appropriations category used to fund specific activities and projects which must be transferred to one or more appropriation categories for expenditure upon recommendation by the Governor or Chief Justice, as appropriate, and subject to approval by the Legislative Budget Commission. The Legislature by law may provide that a specific portion of the funds appropriated in this category be transferred to one or more appropriation categories without approval by the commission and may provide that requirements or contingencies be satisfied prior to the transfer.

(tt) “Incurred obligation” means a legal obligation for goods or services that have been contracted for, referred to as an encumbrance in the state’s financial system, or received or incurred by the state and referred to as a payable in the state’s financial system.

(uu) “Salary rate reserve” means the withholding of a portion of the annual salary rate for a specific purpose.

(vv) “Lease or lease-purchase of equipment” means the appropriations category used to fund the lease or lease-purchase of equipment, fixtures, and other tangible personal property.

(ww) “Long-range financial outlook” means a document issued by the Legislative Budget Commission based on a 3-year forecast of revenues and expenditures.

(2) For purposes of this chapter, terms related to personnel affairs of the state shall be defined as set forth in s. 110.107.

(3) For purposes of this chapter, the term:

(a) “Approved operating budget” or “approved budget” means the plan of operations consisting of the original approved operating budget.

(b) “Commission” means the Legislative Budget Commission created in s. 11.90.

(c) “Statutorily authorized entity” means any entity primarily acting as an instrumentality of the state, any regulatory or governing body, or any other governmental or quasi-governmental organization that receives, disburses, expends, administers, awards, recommends expenditure of, handles, manages, or has custody or control of funds appropriated by the Legislature and:

1. Is created, organized, or specifically authorized to be created or established by general law; or

2. Assists a department, as defined in s. 20.03(2), or other unit of state government in providing programs or services on a statewide basis with a statewide service area or population.

History.—s. 31, ch. 69-106; s. 6, ch. 71-354; s. 2, ch. 77-352; s. 16, ch. 79-190; s. 2, ch. 80-380; s. 1, ch. 81-256; s. 3, ch. 83-49; s. 16, ch. 83-216; s. 2, ch. 83-279; s. 33, ch. 85-80; s. 3, ch. 87-137; s. 58, ch. 87-548; s. 1, ch. 89-51; ss. 1, 7, ch. 89-291; s. 2, ch. 91-109; s. 31, ch. 92-142; s. 87, ch. 92-279; s. 55, ch. 92-326; s. 3, ch. 94-249; s. 1509, ch. 95-147; s. 3, ch. 96-278; s. 1, ch. 98-73; s. 9, ch. 99-155; s. 20, ch. 99-399; s. 16, ch. 2000-237; s. 1, ch. 2000-371; s. 1, ch. 2001-56; s. 18, ch. 2003-138; ss. 12, 13, ch. 2005-152; s. 5, ch. 2006-119; s. 15, ch. 2006-122; s. 27, ch. 2007-62; s. 15, ch. 2009-204; s. 55, ch. 2010-102; s. 1, ch. 2011-45; s. 15, ch. 2013-44.



216.0111 - State agency contracts; required information to be provided to Department of Financial Services.

216.0111 State agency contracts; required information to be provided to Department of Financial Services.—

(1) Each state agency, as defined in s. 216.011, shall provide the following information to the Department of Financial Services regarding the agency’s contracted activities:

(a) The nature of the commodities or services purchased.

(b) The term of the contract.

(c) The final obligation made by the agency.

(d) A summary of any time constraints that apply to the procurement.

(e) The justification for not using the competitive solicitation, including any statutory exemption or exception.

(f) Other information regarding the contract or the procurement which may be required by the Department of Financial Services.

(2) This section applies to any contract executed on or after July 1, 2010, for the purchase of commodities or contractual services in excess of the CATEGORY TWO threshold amount provided in s. 287.017 which is not:

(a) Awarded by competitive solicitation pursuant to s. 287.057(1); or

(b) Purchased from a purchasing agreement or state term contract pursuant to s. 287.056.

(3) An agency must submit the required information to the Department of Financial Services within 3 working days after executing the contract.

History.—s. 46, ch. 2010-151.



216.0113 - Preferred pricing clauses in state contracts; compliance required.

1216.0113 Preferred pricing clauses in state contracts; compliance required.—

(1) Each state agency, as defined in s. 216.011, shall review its contracts and, for any contract with a preferred-pricing clause, the agency shall ensure that the contractor complies with such clause.

(2) Each contract executed, renewed, extended, or modified on or after July 1, 2010, which includes a preferred-pricing clause, must require an affidavit from an authorized representative of the contractor attesting that the contract is in compliance with the preferred-pricing clause. Such affidavit must be submitted at least annually. A contractor’s failure to comply with a preferred-pricing clause is grounds for terminating the contract at the state agency’s sole discretion.

(3) As used in this section, the term “preferred-pricing clause” means a contractual provision under which the state is offered the most favorable price that the contractor offers to any client.

History.—s. 48, ch. 2010-151.

1Note.—Section 47, ch. 2010-151, provides that “[e]ach state agency, as defined in s. 216.011, Florida Statutes, shall review existing contract renewals and reprocurements with private providers and public-private providers in an effort to reduce contract payments by at least 3 percent. It is the statewide goal to achieve substantial savings; however, it is the intent of the Legislature that the level and quality of services not be affected. Each agency shall renegotiate and reprocure contracts consistent with this section. Any savings that accrue through renegotiating the renewal or reprocurement of an existing contract shall be placed in reserve by the Executive Office of the Governor.”



216.012 - Long-range financial outlook.

216.012 Long-range financial outlook.—

(1) The commission shall develop a long-range 3-year financial outlook and shall update that outlook each year.

(2) Each state agency shall provide information to the commission, based on the commission’s direction, which supports the commission’s development and updates of the long-range financial outlook. The commission has the authority to accept, modify, or direct the agency to modify any information received from an agency.

(3) By September 15 of each year, the commission shall complete the long-range financial outlook. The commission may subsequently provide any additions or adjustments to the outlook based on information not previously available.

History.—s. 6, ch. 2006-119.



216.013 - Long-range program plan.

216.013 Long-range program plan.—State agencies and the judicial branch shall develop long-range program plans to achieve state goals using an interagency planning process that includes the development of integrated agency program service outcomes. The plans shall be policy based, priority driven, accountable, and developed through careful examination and justification of all agency and judicial branch programs.

(1) Long-range program plans shall provide the framework for the development of budget requests and shall identify or update:

(a) The mission of the agency or judicial branch.

(b) The goals established to accomplish the mission.

(c) The objectives developed to achieve state goals.

(d) The trends and conditions relevant to the mission, goals, and objectives.

(e) The agency or judicial branch programs that will be used to implement state policy and achieve state goals and objectives.

(f) The program outcomes and standards to measure progress toward program objectives.

(g) Information regarding performance measurement, which includes, but is not limited to, how data is collected, the methodology used to measure a performance indicator, the validity and reliability of a measure, the appropriateness of a measure, and whether, in the case of agencies, the agency inspector general has assessed the reliability and validity of agency performance measures, pursuant to s. 20.055(2).

(h) Legislatively approved output and outcome performance measures. Each performance measure must identify the associated activity contributing to the measure from those identified in accordance with s. 216.023(4)(b).

(i) Performance standards for each performance measure and justification for the standards and the sources of data to be used for measurement. Performance standards must include standards for each affected activity and be expressed in terms of the associated unit of activity.

(j) Prior-year performance data on approved performance measures and an explanation of deviation from expected performance. Performance data must be assessed for reliability in accordance with s. 20.055.

(k) Proposed performance incentives and disincentives.

(2) Each long-range program plan shall cover a period of 5 fiscal years, be revised annually, and remain in effect until replaced or revised.

(3) Long-range program plans or revisions shall be presented by state agencies and the judicial branch in a form, manner, and timeframe prescribed in written instructions prepared by the Executive Office of the Governor in consultation with the chairs of the legislative appropriations committees.

(4) Each state executive agency and the judicial branch shall post their long-range program plans on their Internet websites not later than September 30th of each year, and provide written notice to the Governor and the Legislature that the plans have been posted.

(5) The state agencies and the judicial branch shall make appropriate adjustments to their long-range program plans, excluding adjustments to performance measures and standards, to be consistent with the appropriations in the General Appropriations Act and legislation implementing the General Appropriations Act. Agencies and the judicial branch have 30 days subsequent to the effective date of the General Appropriations Act and implementing legislation to make adjustments to their plans as posted on their Internet websites.

(6) Long-range program plans developed pursuant to this chapter are not rules and, therefore, are not subject to the provisions of chapter 120.

History.—s. 2, ch. 2000-371; s. 2, ch. 2001-56; s. 4, ch. 2001-261; s. 14, ch. 2005-152; s. 25, ch. 2006-122; s. 16, ch. 2006-146.



216.015 - Capital facilities planning and budgeting process.

216.015 Capital facilities planning and budgeting process.—

(1) Sections 216.015-216.016 may be cited as the “Capital Facilities Planning and Budgeting Act.”

(2) The Legislature finds that there is a need to establish a comprehensive capital facilities planning and budgeting process that is fully integrated with the state financial planning and debt management activities and that incorporates the long-range plans of all state agencies and the judicial branch and major public benefit corporations to ensure that projects with the greatest potential for improving the prosperity and well-being of the people of the state receive their proper allocation of limited resources. It is, therefore, the intent of the Legislature in enacting this legislation that a comprehensive capital facilities planning and budgeting process be established and maintained to enable the state to better meet the demands for new and properly maintained infrastructure in a fiscally responsible manner.

(3) The comprehensive capital facilities planning and budgeting process requires integration and coordination by all government agencies and by the judicial branch. The process includes:

(a) An inventory of current facilities owned, leased, rented, or otherwise occupied by any agency of the state or the judicial branch;

(b) An assessment of current population, economic, social, physical, and environmental trends and conditions that relate to public facilities;

(c) A determination of future demographic conditions deemed most appropriate and likely for this state and of a set of goals and objectives;

(d) A determination of unmet needs by comparing existing facilities to goals and objectives;

(e) A strategic matching of funding options and facility needs to ensure the most effective development strategy; and

(f) A management structure that maintains, operates, repairs, renovates, and replaces capital facilities to obtain the maximum value for each public dollar spent.

(4) In order to carry out this act, the Executive Office of the Governor is designated as the agency responsible for the coordination, development, direction, monitoring, and evaluation of the comprehensive capital facilities planning and budgeting process, including the plans revised pursuant to that process. The Executive Office of the Governor shall publish an annual report of the progress being made by the state toward meeting the state goals and objectives of the plans.

(5) All agencies of government and the judicial branch are directed to extend maximum cooperation and assistance in the furtherance of this program.

History.—ss. 1, 2, 3, ch. 84-321; s. 32, ch. 92-142; s. 3, ch. 2000-371; s. 2, ch. 2001-61.



216.0152 - Inventory of state-owned facilities or state-occupied facilities.

216.0152 Inventory of state-owned facilities or state-occupied facilities.—

(1) The Department of Management Services shall develop and maintain an automated inventory of all facilities owned, leased, rented, or otherwise occupied or maintained by a state agency, the judicial branch, or the water management districts. The inventory data shall be provided annually by July 1 by the owning or operating agency in a format prescribed by the department and must include the location, occupying agency, ownership, size, condition assessment, valuations, operating costs, maintenance record, age, parking and employee facilities, building uses, full-time equivalent occupancy, known restrictions or historic designations, leases or subleases, associated revenues, and other information as required by rule adopted by the department. The department shall use this data for determining maintenance needs, conducting strategic analyses, including, but not limited to, analyzing and identifying candidates for surplus, valuation, and disposition, and life-cycle cost evaluations of the facility. The inventory need not include a condition assessment or maintenance record of facilities not owned by a state agency, the judicial branch, or a water management district. The term “facility,” as used in this section, means buildings, structures, and building systems, but does not include transportation facilities of the state transportation system.

(a) For reporting purposes, the Department of Transportation shall develop and maintain an inventory of the transportation facilities of the state transportation system. The Department of Transportation shall also identify and dispose of surplus property pursuant to ss. 337.25 and 339.04.

(b) The Board of Governors of the State University System and the Department of Education, respectively, shall develop and maintain an inventory, in the manner prescribed by the Department of Management Services, of all state university and community college facilities and, by July 1 of each year, provide this inventory data in a format acceptable to the Department of Management Services.

(2) The Department of Management Services and the Department of Environmental Protection shall, by October 1 of each year, publish a complete report detailing the inventory of all state-owned facilities, including the inventories of the Board of Governors of the State University System, the Department of Education, and the Department of Transportation, excluding the transportation facilities of the state transportation system. The annual report of state-owned real property recommended for disposition required under s. 216.0153 must be included in this report.

(3) The Department of Management Services shall adopt rules to administer this section.

History.—s. 4, ch. 84-321; s. 1, ch. 89-301; s. 33, ch. 92-142; s. 155, ch. 92-279; s. 55, ch. 92-326; s. 14, ch. 97-95; s. 4, ch. 2000-371; s. 25, ch. 2007-217; ss. 4, 10, ch. 2010-280; SJR 8-A, 2010 Special Session A; s. 1, ch. 2013-152.



216.0153 - Comprehensive state-owned real property system.

216.0153 Comprehensive state-owned real property system.—Whereas, the Legislature finds that it is in the best interest of the state to identify surplus property and dispose of such property owned by the state that is unnecessary to achieving the state’s responsibilities, that may cost more to maintain than the revenue generated, that does not serve any public purpose, or from which the state may derive a substantially similar public purpose under private ownership.

(1) The Department of Environmental Protection shall create, administer, and maintain a comprehensive system for all state lands and real property leased, owned, rented, and otherwise occupied or maintained by any state agency, by the judicial branch, and by any water management district. The comprehensive state-owned real property system shall allow the Board of Trustees of the Internal Improvement Trust Fund to perform its statutory responsibilities and the Division of State Lands in the Department of Environmental Protection to conduct strategic analyses and prepare annual valuation and disposition analyses and recommendations for all state real property assets.

(a) The comprehensive state-owned real property system must contain a database that includes an accurate inventory of all real property that is leased, owned, rented, occupied, or managed by the state, the judicial branch, or the water management districts.

(b) The Division of State Lands in the Department of Environmental Protection shall be the statewide custodian of the real property information and shall be accountable for its accuracy.

(c) All state agencies and water management districts shall enter required real property information in the comprehensive system according to standards published by the Division of State Lands.

(2) The comprehensive state-owned real property system must accomplish the following objectives:

(a) Eliminate the need for redundant state real property information collection processes and state agency information systems.

(b) Reduce the need to lease or acquire additional real property as a result of an annual surplus valuation, utilization, and disposition analysis.

(c) Enable regional planning as a tool for cost-effective buy, sell, and lease decisions.

(d) Increase state revenues and maximize operational efficiencies by annually identifying those state-owned real properties that are the best candidates for surplus or disposition.

(e) Ensure all state real property is identified by collaborating and integrating with the Department of Revenue data as submitted by the county property appraisers.

(f) Implement required functionality and processes for state agencies to electronically submit all applicable real property information using a web browser application.

(3) By October 1, 2010, and annually thereafter, the Division of State Lands in the Department of Environmental Protection shall submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives a report that lists the state-owned real property recommended for disposition, including a report by the Department of Management Services of surplus buildings recommended for disposition. The report shall include specific information that documents the valuation and analysis process used to identify the specific state-owned real property recommended for disposition.

History.—ss. 5, 10, ch. 2010-280; SJR 8-A, 2010 Special Session A.



216.0158 - Assessment of facility needs.

216.0158 Assessment of facility needs.—

(1) By analyzing the trends and conditions, goals and objectives, and current facilities inventory, each agency and the judicial branch shall determine its unmet and forecasted future needs.

(2) On or before September 15 of each year, each state agency, as defined in s. 216.011, shall submit to the Executive Office of the Governor, and each district court of appeal and the Marshal of the Supreme Court shall submit to the Chief Justice of the Supreme Court, in a manner prescribed by the legislative budget instructions, a short-term plan for facility needs covering the next 5-year period. The short-term plan shall list the agency’s or judicial branch’s facility needs in order of priority and shall include preventive maintenance strategies, expected replacement of existing facilities, expected improvements or additions to facilities on a specific project-by-project basis, estimated cost, and other information as prescribed by the legislative budget instructions. The Chief Justice shall certify the final approved plan for the judicial branch to the Executive Office of the Governor which shall include the plan, without modification, in the state comprehensive plan.

(3) Based on the plans submitted by each agency or certified by the Chief Justice, the Executive Office of the Governor shall prepare a state comprehensive plan for facility needs and related expenditures. The plan shall provide a 5-year schedule for preventive maintenance, replacement, improvement, or construction of facilities on a specific project-by-project basis.

(4) The first year of the plan referred to in subsection (2) shall comport with the requirements of s. 216.043.

(5) Each plan for years 2 through 5 shall provide the following information:

(a) A full explanation of the basis for each project, including a description of the function which requires the facility; an explanation of the inability of existing facilities to meet such requirements; historical background; alternatives; and anticipated changes in both initial and continuing operating costs.

(b) An application of standards and criteria to establish the scope of each project.

(c) An application of cost factors to all elements of each project to establish an estimate of funding requirements.

(d) A request for a legislative appropriation to provide such funding in the appropriate fiscal year, including the need for advance funding of programming and design activities.

History.—s. 7, ch. 84-321; s. 3, ch. 91-109; s. 35, ch. 92-142; s. 5, ch. 2000-371.



216.016 - Evaluation of plans; determination of financing method.

216.016 Evaluation of plans; determination of financing method.—

(1) Pursuant to the requirements of s. 216.044, the Department of Management Services shall evaluate state agency plans and plans of the judicial branch.

(2)(a) The Executive Office of the Governor shall develop a finance plan for meeting the state’s infrastructure and fixed capital outlay needs, which shall be incorporated into the Governor’s recommended budget submitted to the Legislature pursuant to s. 216.162.

(b) The Division of Bond Finance of the State Board of Administration shall work with the Executive Office of the Governor and all agencies and the judicial branch to determine the most cost-beneficial and effective financing methods for the satisfaction of the capital facility needs described or identified in the state comprehensive plan for facility needs.

History.—s. 7, ch. 84-321; s. 2, ch. 89-301; s. 6, ch. 91-79; s. 36, ch. 92-142; s. 156, ch. 92-279; s. 55, ch. 92-326; s. 6, ch. 2000-371.



216.023 - Legislative budget requests to be furnished to Legislature by agencies.

216.023 Legislative budget requests to be furnished to Legislature by agencies.—

(1) The head of each state agency, except as provided in subsection (2), shall submit a final legislative budget request to the Legislature and to the Governor, as chief budget officer of the state, in the form and manner prescribed in the budget instructions and at such time as specified by the Executive Office of the Governor, based on the agency’s independent judgment of its needs. However, a state agency may not submit its complete legislative budget request, including all supporting forms and schedules required by this chapter, later than October 15 of each year unless an alternative date is agreed to be in the best interest of the state by the Governor and the chairs of the legislative appropriations committees.

(2) The judicial branch and the Division of Administrative Hearings shall submit their complete legislative budget requests directly to the Legislature with a copy to the Governor, as chief budget officer of the state, in the form and manner as prescribed in the budget instructions. However, the complete legislative budget requests, including all supporting forms and schedules required by this chapter, shall be submitted no later than October 15 of each year unless an alternative date is agreed to be in the best interest of the state by the Governor and the chairs of the legislative appropriations committees.

(3) The Executive Office of the Governor and the appropriations committees of the Legislature shall jointly develop legislative budget instructions for preparing the exhibits and schedules that make up the agency budget from which each agency and the judicial branch shall prepare their budget request. The budget instructions shall be consistent with s. 216.141 and shall be transmitted to each agency and to the judicial branch no later than July 15 of each year unless an alternative date is agreed to be in the best interest of the state by the Governor and the chairs of the legislative appropriations committees. In the event that agreement cannot be reached between the Executive Office of the Governor and the appropriations committees of the Legislature regarding legislative budget instructions, the issue shall be resolved by the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(4)(a) The legislative budget request for each program must contain:

1. The constitutional or statutory authority for a program, a brief purpose statement, and approved program components.

2. Information on expenditures for 3 fiscal years (actual prior-year expenditures, current-year estimated expenditures, and agency budget requested expenditures for the next fiscal year) by appropriation category.

3. Details on trust funds and fees.

4. The total number of positions (authorized, fixed, and requested).

5. An issue narrative describing and justifying changes in amounts and positions requested for current and proposed programs for the next fiscal year.

6. Information resource requests.

7. Supporting information, including applicable cost-benefit analyses, business case analyses, performance contracting procedures, service comparisons, and impacts on performance standards for any request to outsource or privatize agency functions. The cost-benefit and business case analyses must include an assessment of the impact on each affected activity from those identified in accordance with paragraph (b). Performance standards must include standards for each affected activity and be expressed in terms of the associated unit of activity.

8. An evaluation of major outsourcing and privatization initiatives undertaken during the last 5 fiscal years having aggregate expenditures exceeding $10 million during the term of the contract. The evaluation must include an assessment of contractor performance, a comparison of anticipated service levels to actual service levels, and a comparison of estimated savings to actual savings achieved. Consolidated reports issued by the Department of Management Services may be used to satisfy this requirement.

9. Supporting information for any proposed consolidated financing of deferred-payment commodity contracts including guaranteed energy performance savings contracts. Supporting information must also include narrative describing and justifying the need, baseline for current costs, estimated cost savings, projected equipment purchases, estimated contract costs, and return on investment calculation.

10. For projects that exceed $10 million in total cost, the statutory reference of the existing policy or the proposed substantive policy that establishes and defines the project’s governance structure, planned scope, main business objectives that must be achieved, and estimated completion timeframes. The governance structure for information technology-related projects must incorporate the applicable project management and oversight standards established pursuant to s. 282.0051. Information technology budget requests for the continuance of existing hardware and software maintenance agreements, renewal of existing software licensing agreements, or the replacement of desktop units with new technology that is similar to the technology currently in use are exempt from this requirement.

(b) It is the intent of the Legislature that total accountability measures, including unit-cost data, serve not only as a budgeting tool but also as a policymaking tool and an accountability tool. Therefore, each state agency and the judicial branch must submit a summary of information for the preceding year in accordance with the legislative budget instructions. Each summary must provide a one-page overview and must contain:

1. The final budget for the agency and the judicial branch.

2. Total funds from the General Appropriations Act.

3. Adjustments to the General Appropriations Act.

4. The line-item listings of all activities.

5. The number of activity units performed or accomplished.

6. Total expenditures for each activity, including amounts paid to contractors and subordinate entities. Expenditures related to administrative activities not aligned with output measures must consistently be allocated to activities with output measures prior to computing unit costs.

7. The cost per unit for each activity, including the costs allocated to contractors and subordinate entities.

8. The total amount of reversions and pass-through expenditures omitted from unit-cost calculations.

At the regular session immediately following the submission of the agency unit cost summary, the Legislature shall reduce in the General Appropriations Act for the ensuing fiscal year, by an amount equal to at least 10 percent of the allocation for the fiscal year preceding the current fiscal year, the funding of each state agency that fails to submit the report required under this paragraph.

(5) As a part of the legislative budget request, the head of each state agency and the Chief Justice of the Supreme Court for the judicial branch shall include an inventory of all litigation in which the agency is involved that may require additional appropriations to the agency, that may significantly affect revenues received or anticipated to be received by the state, or that may require amendments to the law under which the agency operates. No later than March 1 following the submission of the legislative budget request, the head of the state agency and the Chief Justice of the Supreme Court shall provide an update of any additions or changes to the inventory. Such inventory shall include information specified annually in the legislative budget instructions and, within the discretion of the head of the state agency or the Chief Justice of the Supreme Court, may contain only information found in the pleadings.

(6) As part of the legislative budget request, each state agency must include the following information for each contract in which the consideration to be paid to the agency is a percentage of the vendor revenue and in excess of $10 million under the contract period:

(a) The name of the vendor.

(b) A brief description of the services provided by the vendor.

(c) The term of the contract and the years remaining on the contract.

(d) The amount of revenue generated or expected to be generated by the vendor under the contract for the prior fiscal year, the current fiscal year, and the next fiscal year.

(e) The amount of revenue remitted or expected to be remitted to the state agency by the vendor for the prior fiscal year, the current fiscal year, and the next fiscal year.

(f) The value of capital improvements, if any, on state property which have been funded by the vendor over the term of the contract.

(g) The remaining amount of capital improvements, if any, on state property which have not been fully amortized by June 30 of the prior fiscal year.

(h) The amount, if any, of state appropriations made to the state agency to pay for services provided by the vendor.

(7) The Executive Office of the Governor shall review the legislative budget request for technical compliance with the budget format provided for in the budget instructions. The Executive Office of the Governor shall notify the agency or the judicial branch of any adjustment required. The agency or judicial branch shall make the appropriate corrections as requested. If the appropriate technical corrections are not made as requested, the Executive Office of the Governor shall adjust the budget request to incorporate the appropriate technical corrections in the format of the request.

(8) At any time after the Governor submits his or her recommended budget to the Legislature, the head of the agency or judicial branch may amend his or her request by transmitting to the Governor and the Legislature an amended request in the form and manner prescribed in the legislative budget instructions.

(9) The legislative budget request from each agency and from the judicial branch shall be reviewed by the Legislature. The review may allow for the opportunity to have information or testimony by the agency, the judicial branch, the Auditor General, the Office of Program Policy Analysis and Government Accountability, the Governor’s Office of Planning and Budgeting, and the public regarding the proper level of funding for the agency in order to carry out its mission.

(10) In order to ensure an integrated state planning and budgeting process, the agency long-range plan should be reviewed by the Legislature. The legislative budget request instructions must provide for consistency between the agency’s long-range plan and the agency’s legislative budget request.

History.—s. 31, ch. 69-106; s. 1, ch. 77-314; s. 3, ch. 77-352; s. 11, ch. 79-190; s. 2, ch. 80-45; s. 4, ch. 83-49; s. 2, ch. 86-297; s. 2, ch. 89-51; s. 8, ch. 90-110; s. 4, ch. 91-109; s. 38, ch. 92-142; s. 1157, ch. 95-147; s. 15, ch. 97-95; s. 18, ch. 2000-237; s. 7, ch. 2000-371; s. 3, ch. 2001-56; s. 2, ch. 2001-238; s. 9, ch. 2001-266; s. 2, ch. 2001-380; s. 1, ch. 2003-55; s. 20, ch. 2005-2; s. 15, ch. 2005-152; s. 7, ch. 2006-119; s. 26, ch. 2006-122; s. 17, ch. 2006-146; s. 12, ch. 2007-105; s. 2, ch. 2011-45; s. 8, ch. 2014-221.



216.0236 - Agency fees for regulatory services or oversight; criteria.

216.0236 Agency fees for regulatory services or oversight; criteria.—

(1) It is the intent of the Legislature that all costs of providing a regulatory service or regulating a profession or business be borne solely by those who receive the service or who are subject to regulation. It is also the intent of the Legislature that the fees charged for providing a regulatory service or regulating a profession or business be reasonable and take into account the differences between the types of professions or businesses being regulated. Moreover, it is the intent of the Legislature that state agencies operate as efficiently as possible and regularly report to the Legislature additional methods by which to streamline their operational costs.

(2) In accordance with the instructions for legislative budget requests, each state agency shall examine the fees it charges for providing regulatory services and oversight to businesses or professions. The annual examination shall determine whether operational efficiencies can be achieved in the underlying program, whether the regulatory activity is an appropriate function that the agency should continue at its current level, and whether the fees charged for each regulatory program are:

(a) Based on revenue projections that are prepared using generally accepted governmental accounting procedures or official estimates by the Revenue Estimating Conference, if applicable;

(b) Adequate to cover both the direct and indirect costs of providing the regulatory service or oversight; and

(c) Reasonable and take into account differences between the types of professions or businesses that are regulated.

(3) If the agency determines that the fees charged for regulatory services or oversight to businesses or professions are not adequate to cover program costs and that an appropriation from other state funds is necessary to supplement the direct or indirect costs of providing a regulatory service or regulating a program, the agency shall present to the Governor and the Legislature as part of its legislative budget request information regarding alternatives for realigning revenues or costs to make the regulatory service or program totally self-sufficient or shall demonstrate that the service or program provides substantial benefits to the public which justify a partial subsidy from other state funds. The Legislature shall review the alternatives during the next regular session.

(4) The Legislature shall review the regulatory fee structure for all businesses and professions at least once every 5 years. The schedule for such review may be included in the legislative budget instructions developed pursuant to the requirements of s. 216.023.

History.—s. 1, ch. 2006-93.



216.031 - Target budget request.

216.031 Target budget request.—Either chair of a legislative appropriations committee, or the Executive Office of the Governor for state agencies, may require the agency or the Chief Justice to address major issues separate from those outlined in s. 216.023, this section, and s. 216.043 for inclusion in the requests of the agency or of the judicial branch. The issues shall be submitted to the agency no later than July 30 of each year and shall be displayed in its requests as provided in the budget instructions. The Executive Office of the Governor may request an agency, or the chair of an appropriations committee of the Senate or the House of Representatives may request any agency or the judicial branch, to submit a budget plan with respect to targets established by the Governor or either chair. The target budget shall require each entity to establish an order of priorities for its budget issues and may include requests for multiple options for the budget issues. The target budget format shall be compatible with the planning and budgeting system requirements set out in s. 216.141. Such a request shall not influence the agencies’ or judicial branch’s independent judgment in making legislative budget requests, as required by law.

History.—s. 31, ch. 69-106; s. 7, ch. 71-354; s. 4, ch. 77-352; s. 40, ch. 79-222; s. 3, ch. 80-45; s. 3, ch. 82-46; s. 11, ch. 82-196; s. 5, ch. 83-49; s. 10, ch. 83-92; s. 4, ch. 83-332; s. 25, ch. 84-254; s. 3, ch. 84-346; s. 5, ch. 87-137; s. 59, ch. 87-548; s. 3, ch. 89-51; s. 8, ch. 90-160; s. 32, ch. 90-268; s. 39, ch. 90-335; s. 88, ch. 91-45; s. 5, ch. 91-109; s. 13, ch. 92-98; ss. 39, 105, ch. 92-142; s. 9, ch. 94-249; s. 1511, ch. 95-147; s. 32, ch. 97-286; s. 5, ch. 98-73; s. 6, ch. 2000-152; s. 8, ch. 2000-371; s. 16, ch. 2005-152.



216.043 - Budgets for fixed capital outlay.

216.043 Budgets for fixed capital outlay.—

(1) A legislative budget request, reflecting the independent judgment of the head of the agency or of the Chief Justice of the Supreme Court with respect to the needs of the agency or of the judicial branch for fixed capital outlay during the next fiscal year, shall be submitted by each head of an agency and by the Chief Justice and shall contain:

(a) An estimate in itemized form showing the amounts needed for fixed capital outlay expenditures, to include a detailed statement of program needs, estimated construction costs and square footage, site costs, operating capital necessary to furnish and equip for operating a new or improved facility, and the anticipated sources of funding during the next fiscal year.

(b) Proposed fixed capital outlay projects, including proposed operational standards related to programs and utilization, an analysis of continuing operating costs, and such other data as the Executive Office of the Governor deems necessary for state agencies, or the Chief Justice deems necessary for the judicial branch, to analyze the relationship of agency needs and program requirements to construction requirements. The plan shall also include the availability and suitability of privately constructed and owned buildings and facilities to meet the needs and program requirements of the agency or of the judicial branch.

(c) For any budget request for fixed capital outlay or operating capital outlay which is to be funded by a proposed state debt or obligation as defined in s. 216.0442, the information set forth in s. 216.0442(2).

(2) The legislative budget requests for fixed capital outlay shall be submitted as a product of an ongoing planning process which:

(a) Relates to program plans in an anticipatory manner so as to identify facility requirements sufficiently early to provide lead time for planning and construction without deterring the operation of the applicable program.

(b) Applies that lead time to the budget process.

(3) Each legislative budget request for fixed capital outlay submitted shall contain:

(a) A schedule of projects planned to meet the 4-year requirements of the agency or of the judicial branch and a schedule of anticipated funding for the initial fiscal year of the 4-year period.

(b) A full explanation of the basis for each project, including a description of the program which requires the facility; an explanation of the inability of existing facilities to meet such requirements; historical background; alternatives; and anticipated changes in operating costs, both initial and continuing.

(c) An application of standards and criteria to establish the scope of each project.

(d) An application of cost factors to all elements of each project to establish an estimate of funding requirements.

(e) A request for legislative appropriation to provide such funding in the appropriate fiscal year, including the need for advance funding of programming and design activities.

(f) A priority list of fixed capital outlay projects for which the construction of the project may be deferred for countercyclical purposes for a period not to exceed 12 months.

(g) The unamortized cost of tenant improvements under any lease executed after September 30, 2000, which is terminated before the expiration of its term for the purpose of relocating to a state-owned building.

History.—s. 31, ch. 69-106; s. 1, ch. 75-243; s. 5, ch. 77-352; s. 4, ch. 80-45; s. 6, ch. 83-49; s. 6, ch. 91-109; s. 40, ch. 92-142; s. 1, ch. 2000-172.



216.044 - Budget evaluation by Department of Management Services.

216.044 Budget evaluation by Department of Management Services.—

(1) Any state agency or judicial branch entity requesting a fixed capital outlay project to be managed by the Department of Management Services shall consult with that department during the budget development process. The Department of Management Services shall provide recommendations regarding construction requirements, cost of the project, and project alternatives to be incorporated in the agency’s or entity’s proposed fixed capital outlay budget request and narrative justification.

(2) Concurrently with the submission of the fixed capital outlay legislative budget request to the Executive Office of the Governor or to the Chief Justice of the Supreme Court, the agency or judicial branch shall submit a copy of the legislative budget request to the Department of Management Services for evaluation.

(3) The Department of Management Services shall advise the Executive Office of the Governor, the Chief Justice, and the Legislature regarding alternatives to the proposed fixed capital outlay project and make recommendations relating to the construction requirements and cost of the project. These recommendations shall be provided to the Legislature and Executive Office of the Governor at a time specified by the Governor, but not less than 90 days prior to the regular session of the Legislature. When evaluating alternatives, the Department of Management Services shall include information as to whether it would be more cost-efficient to lease private property or facilities, to construct facilities on property presently owned by the state, or to acquire property on which to construct the facilities. In determining the cost to the state of constructing facilities on property presently owned by the state or the cost of acquiring property on which to construct facilities, the Department of Management Services shall include the costs which would be incurred by a private person in acquiring the property and constructing the facilities, including, but not limited to, taxes and return on investment.

History.—s. 2, ch. 75-243; s. 1, ch. 77-174; s. 6, ch. 77-352; s. 5, ch. 80-45; s. 7, ch. 91-109; s. 41, ch. 92-142; s. 157, ch. 92-279; s. 55, ch. 92-326; s. 9, ch. 2000-371.



216.0442 - Truth in bonding; definitions; summary of state debt; statement of proposed financing; truth-in-bonding statement.

216.0442 Truth in bonding; definitions; summary of state debt; statement of proposed financing; truth-in-bonding statement.—

(1) As used in this section, the following words and terms shall have the following meanings, unless the context otherwise requires:

(a) “Costs of issuance” means all of those costs and expenses directly incurred by or on behalf of any state agency or the judicial branch in the process of issuing or incurring a debt or obligation. Such costs of issuance shall include, but shall not be limited to, the costs of rating the debt or obligation, the costs of retaining professional services such as bond counsel or financial advisers, the amount of underwriter’s discount, printing costs, and the costs of the entity responsible for issuing or incurring the debt or obligation.

(b) “Debt” means a bond, certificate, note, or other evidence of indebtedness, including, but not limited to, an agreement to pay principal and any interest thereon, whether in the form of a contract to repay borrowed money or otherwise, and includes a share or other interest in any such agreement.

(c) “Debt service” means the amounts due on any state debt or obligation for interest, any maturing principal, any required contributions to an amortization or sinking fund for a term debt or obligation, and any other continuing payments necessary or incidental to the repayment of a state debt or obligation.

(d) “Interest” means the compensation for the use or detention of money or its equivalent.

(e) “Interest rate” means the annual percentage of the outstanding state debt or obligation payable as interest.

(f) “Obligation” means an agreement to pay principal and interest thereon, other than a debt, whether in the form of a lease, lease-purchase, installment purchase, or otherwise, and includes a share, participation, or other interest in any such agreement. However, the term “obligation” does not include an agreement having a term of less than 5 years, unless the principal is more than $5 million and the term is more than 2 years.

(g) “Outstanding state debt” means any state debt or obligation of which the principal has not been paid or for which an amount sufficient to provide for the payment of such state debt or obligation and the interest on such state debt or obligation to the maturity or early redemption of such state debt or obligation has not been set aside for the benefit of the holders of such state debt or obligation.

(h) “Principal” means the face value of the debt or obligation.

(i) “Proposed state debt or obligation” means any state debt or obligation proposed to be issued or incurred.

(j) “State debt or obligation” means a debt or obligation incurred or issued by or on behalf of the state or any state agency or the judicial branch.

(2) When required by statute to support the proposed debt financing of fixed capital outlay projects or operating capital outlay requests or to explain the issuance of a debt or obligation, one or more of the following documents shall be developed:

(a) A summary of outstanding state debt as furnished by the Chief Financial Officer pursuant to s. 216.102.

(b) A statement of proposed financing, which shall include the following items:

1. A listing of the purpose of the debt or obligation.

2. The source of repayment of the debt or obligation.

3. The principal amount of the debt or obligation.

4. The interest rate on the debt or obligation, which shall be as forecasted by the Economic Estimating Conference, as provided in s. 216.136, for the period during which the debt or obligation is to be sold.

5. A schedule of annual debt service payments for each proposed state debt or obligation.

6. The method of sale of the debt or obligation.

7. The costs of issuance of the debt or obligation, including a detailed listing of the amounts of the major costs of issuance.

(c) A truth-in-bonding statement, developed from the information compiled pursuant to this section, in substantially the following form:

The State of Florida is proposing to issue $ (insert principal) of debt or obligation for the purpose of (insert purpose). This debt or obligation is expected to be repaid over a period of (insert term of issue from subparagraph (b)5.) years. At a forecasted interest rate of (insert rate of interest from subparagraph (b)4.), total interest paid over the life of the debt or obligation will be $ (insert sum of interest payments).

(3) The failure of any state agency or the judicial branch to comply with the provisions of this section shall not affect the validity of any state debt or obligation.

(4) The documents prepared pursuant to this section are for illustrative purposes only and shall not affect or control the actual terms and conditions of the debt or obligation.

History.—s. 8, ch. 91-109; s. 42, ch. 92-142; s. 234, ch. 2003-261.



216.052 - Community budget requests; appropriations.

216.052 Community budget requests; appropriations.—

(1) A local, county, or regional governmental entity, private organization, or nonprofit organization may submit a request for a state appropriation for a program, service, or capital outlay initiative that is local or regional in scope, is intended to meet a documented need, addresses a statewide interest, is intended to produce measurable results, and has tangible community support to members of the Legislature, a state agency, or the Governor.

(2) For requests submitted to members of the Legislature, community budget requests shall be submitted in the form and manner prescribed jointly by the President of the Senate and the Speaker of the House of Representatives. If the President of the Senate and the Speaker of the House of Representatives do not agree on a form and manner of submission to be used by both houses, each may prescribe a form and manner of submission to be used in his or her house.

(3) Community budget requests shall be submitted to the chairs of the legislative appropriations committees in accordance with the schedule established jointly by the President of the Senate and the Speaker of the House of Representatives. If the President of the Senate and the Speaker of the House of Representatives do not agree on a schedule to be used by both houses, each may prescribe a schedule to be used in his or her house.

(4) The Executive Office of the Governor shall prescribe the form and manner of submission of requests to state agencies and to the Governor.

(5) The retention of interest earned on state funds or the amount of interest income earned shall be applied against the state entity’s obligation to pay the appropriated amount.

History.—s. 44, ch. 92-142; s. 1158, ch. 95-147; s. 11, ch. 2000-371; s. 17, ch. 2005-152.



216.053 - Summary information in the General Appropriations Act; construction of such information.

216.053 Summary information in the General Appropriations Act; construction of such information.—

(1) For informational purposes only, the General Appropriations Act shall contain summary information that covers specific appropriations and summarizes program areas.

(2) The purpose of the summary information is to help the public understand those budgetary decisions made by the Legislature and contained in the General Appropriations Act.

(3) Summary information does not operate to further change, earmark, or restrict specific appropriations made in the General Appropriations Act, does not constitute specific appropriations, and is not subject to the Governor’s line-item veto.

(4) In drafting the General Appropriations Act, the Legislature shall ensure that all specific appropriations are displayed so as not to impede the Governor’s authority under the State Constitution to line-item veto specific appropriations.

History.—s. 45, ch. 92-142; s. 10, ch. 94-249; s. 18, ch. 2005-152.



216.065 - Fiscal impact statements on actions affecting the budget.

216.065 Fiscal impact statements on actions affecting the budget.—In addition to the applicable requirements of chapter 120, before the Governor, or Governor and Cabinet as a body, performing any constitutional or statutory duty, or before any state agency or statutorily authorized entity takes any final action that will affect revenues, require a request for an increased or new appropriation in the following 3 fiscal years, or transfer current year funds, it shall first provide the joint Legislative Budget Commission and the legislative appropriations committees with a fiscal impact statement that details the effects of such action on the budget. The fiscal impact statement must specify the estimated budget and revenue impacts for the current year and the 2 subsequent fiscal years at the same level of detail required to support a legislative budget request, including amounts by appropriation category and fund.

History.—s. 9, ch. 91-109; s. 19, ch. 2005-152; s. 8, ch. 2006-119.



216.071 - Reports of Legislature.

216.071 Reports of Legislature.—No right to require reports from the Legislature or from any committee thereof is granted by this chapter.

History.—s. 31, ch. 69-106.



216.081 - Data on legislative and judicial branch expenses.

216.081 Data on legislative and judicial branch expenses.—

(1) In sufficient time to be included in the Governor’s recommended budget, estimates of the financial needs of the legislative branch and the judicial branch during the ensuing fiscal year shall be furnished to the Governor pursuant to chapter 11.

(2) All of the data relative to the legislative branch and to the judicial branch shall be for information and guidance in estimating the total financial needs of the state for the ensuing fiscal year; none of these estimates shall be subject to revision or review by the Governor, and they must be included in the Governor’s recommended budget.

(3) If the Governor does not receive timely estimates of the financial needs of the legislative branch, the Governor’s recommended budget shall include the amounts appropriated and budget entity structure established in the most recent General Appropriations Act.

History.—s. 31, ch. 69-106; s. 9, ch. 71-354; s. 8, ch. 77-352; s. 61, ch. 87-548; s. 10, ch. 91-109; s. 46, ch. 92-142; s. 1159, ch. 95-147; s. 12, ch. 2000-371; s. 20, ch. 2005-152.



216.102 - Filing of financial information; handling by Chief Financial Officer; penalty for noncompliance.

216.102 Filing of financial information; handling by Chief Financial Officer; penalty for noncompliance.—

(1) By September 30 of each year, each agency supported by any form of taxation, licenses, fees, imposts, or exactions, the judicial branch, and, for financial reporting purposes, each component unit of the state as determined by the Chief Financial Officer shall prepare, using generally accepted accounting principles, and file with the Chief Financial Officer the financial and other information necessary for the preparation of annual financial statements for the State of Florida as of June 30. In addition, each such agency and the judicial branch shall prepare financial statements showing the financial position and results of agency or branch operations as of June 30 for internal management purposes.

(a) Each state agency and the judicial branch shall record the receipt and disbursement of funds from federal sources in a form and format prescribed by the Chief Financial Officer. The access to federal funds by the administering agencies or the judicial branch may not be authorized until:

1. The deposit has been recorded in the Florida Accounting Information Resource Subsystem using proper, consistent codes that designate deposits as federal funds.

2. The deposit and appropriate recording required by this paragraph have been verified by the office of the Chief Financial Officer.

(b) The Chief Financial Officer shall publish a statewide policy detailing the requirements for recording receipt and disbursement of federal funds into the Florida Accounting Information Resource Subsystem and provide technical assistance to the agencies and the judicial branch to implement the policy.

(2) Financial information must be contained within the Florida Accounting Information Resource Subsystem. Other information must be submitted in the form and format prescribed by the Chief Financial Officer.

(a) Each component unit shall file financial information and other information necessary for the preparation of annual financial statements with the agency or branch designated by the Chief Financial Officer by the date specified by the Chief Financial Officer.

(b) The state agency or branch designated by the Chief Financial Officer to receive financial information and other information from component units shall include the financial information in the Florida Accounting Information Resource Subsystem and shall include the component units’ other information in its submission to the Chief Financial Officer.

(3) The Chief Financial Officer shall:

(a) Prepare and furnish to the Auditor General annual financial statements for the state on or before December 31 of each year, using generally accepted accounting principles.

(b) Prepare and publish a comprehensive annual financial report for the state in accordance with generally accepted accounting principles on or before February 28 of each year.

(c) Furnish the Governor, the President of the Senate, and the Speaker of the House of Representatives with a copy of the comprehensive annual financial report prepared pursuant to paragraph (b).

(d) Notify each agency and the judicial branch of the data that is required to be recorded to enhance accountability for tracking federal financial assistance.

(e) Provide reports, as requested, to executive or judicial branch entities, the President of the Senate, the Speaker of the House of Representatives, and the members of the Florida Congressional Delegation, detailing the federal financial assistance received and disbursed by state agencies and the judicial branch.

(f) Consult with and elicit comments from the Executive Office of the Governor on changes to the Florida Accounting Information Resource Subsystem which clearly affect the accounting of federal funds, so as to ensure consistency of information entered into the Federal Aid Tracking System by state executive and judicial branch entities. While efforts shall be made to ensure the compatibility of the Florida Accounting Information Resource Subsystem and the Federal Aid Tracking System, any successive systems serving identical or similar functions shall preserve such compatibility.

The Chief Financial Officer may furnish and publish in electronic form the financial statements and the comprehensive annual financial report required under paragraphs (a), (b), and (c).

(4) If any agency or the judicial branch fails to comply with subsection (1) or subsection (2), the Chief Financial Officer may refuse to honor salary claims for agency or branch fiscal and executive staff until the agency or branch corrects its deficiency.

(5) The Chief Financial Officer may withhold any funds payable to a component unit that does not comply with subsection (1) or subsection (2) until the component unit corrects its deficiency.

(6) The Chief Financial Officer may adopt rules to administer this section.

History.—s. 31, ch. 69-106; s. 1, ch. 74-29; s. 9, ch. 80-45; s. 1, ch. 86-103; s. 48, ch. 92-142; s. 2, ch. 95-303; s. 33, ch. 95-312; s. 10, ch. 99-155; s. 235, ch. 2003-261.



216.103 - Agencies receiving federal funds; designation of coordinating official; duties.

216.103 Agencies receiving federal funds; designation of coordinating official; duties.—

(1) The intent of the Legislature is that state agencies which receive federal funds take appropriate steps to enhance their level of readiness in preparing for anticipated changes in the Federal Government’s continually changing relationship with the state.

(2) Each state agency receiving any federal funds shall:

(a) Designate a senior official having a direct reporting relationship to the agency head to be responsible for the internal coordination of the agency’s efforts to maximize the amount of federally derived dollars the agency receives. Such designee shall serve as a point of contact on federal funds issues for the Executive Office of the Governor and shall oversee and coordinate the individual agency’s efforts in acquiring federal funds. When requested, such designee shall notify the Executive Office of the Governor of the award or denial of federal grants to the agency, including reasons for denial if readily discernible.

(b) Create and maintain an inventory of all programs which are partially or fully funded from federal sources and provide reports to the Executive Office of the Governor or legislative committees, as requested. Reports based on said inventory shall be consistent with and complement the Federal Aid Tracking System.

(c) Develop, document, and implement, in a manner prescribed by the Executive Office of the Governor, an internal process whereby information on all federal funds received, as well as the impact of congressional initiatives on the state, can be collected, assimilated, and evaluated rapidly.

(d) Establish and maintain a process to identify and monitor specific opportunities to preserve or enhance the state’s share of federal grant-in-aid programs, improve the delivery of services utilizing federal funds, and realize the benefits of additional flexibility given to the state in federal programs. Such a process should include provisions for interagency cooperation and coordination, which may be required in the event of federal program consolidations or changes in federal funding formulas in any given year.

History.—s. 3, ch. 95-303.



216.121 - Information to be furnished to the Executive Office of the Governor.

216.121 Information to be furnished to the Executive Office of the Governor.—Each state agency, upon request, shall promptly furnish to the Executive Office of the Governor any information in relation to the affairs or activities of such agency in such form as the office may prescribe. The office shall have authority to examine and inspect any and all records and programs of any such state agency.

History.—ss. 31, 35, ch. 69-106; s. 10, ch. 71-354; s. 82, ch. 83-217.



216.131 - Public hearings on legislative budgets.

216.131 Public hearings on legislative budgets.—The Governor and the Chief Justice of the Supreme Court shall each provide for at least one public hearing prior to submission of budget recommendations to the Legislature on issues contained in agency legislative budget requests or in the judicial branch budget request and issues that may be included in budget recommendations to the Legislature, which hearing shall be held at such time as the Governor or the Chief Justice may fix. The Governor may require the attendance or participation, or both, at his or her hearings of the heads or responsible representatives of all state agencies supported by any form of taxation or licenses, fees, imposts, or exactions. The Governor and the Chief Justice may provide these hearings simultaneously via electronic format, such as teleconference, Internet, etc., provided that a means for active participation and questions by the audience is accommodated.

History.—s. 31, ch. 69-106; s. 4, ch. 89-51; s. 50, ch. 92-142; s. 1160, ch. 95-147; s. 13, ch. 2000-371.



216.133 - Definitions; ss. 216.133-216.138.

216.133 Definitions; ss. 216.133-216.138.—As used in ss. 216.133-216.138:

(1) “Consensus estimating conference” includes the Economic Estimating Conference, the Demographic Estimating Conference, the Revenue Estimating Conference, the Education Estimating Conference, the Criminal Justice Estimating Conference, the Occupational Forecasting Conference, the Early Learning Programs Estimating Conference, the Self-Insurance Estimating Conference, the Florida Retirement System Actuarial Assumption Conference, and the Social Services Estimating Conference.

(2) “Official information” means the data, forecasts, estimates, analyses, studies, and other information which the principals of a consensus estimating conference unanimously adopt for purposes of the state planning and budgeting system.

(3) “Consensus” means the unanimous consent of all of the principals of a consensus estimating conference.

History.—s. 1, ch. 85-26; s. 16, ch. 93-230; s. 14, ch. 2000-371; s. 6, ch. 2004-484; s. 21, ch. 2005-152; s. 3, ch. 2010-101.



216.134 - Consensus estimating conferences; general provisions.

216.134 Consensus estimating conferences; general provisions.—

(1) Each consensus estimating conference shall develop such official information within its area of responsibility as the conference determines, by consensus, is needed for purposes of the state planning and budgeting system. Unless otherwise provided by law or decided by unanimous agreement of the principals of the conference, all official information developed by the conference shall be based on the assumption that current law and current administrative practices will remain in effect throughout the period for which the official information is to be used. The official information developed by each consensus estimating conference shall include forecasts for a period of at least 10 years, unless the principals of the conference unanimously agree otherwise.

(2) Whenever an estimating conference is convened, an official estimate does not exist until a new consensus is reached.

(3) The official information developed by the Economic Estimating Conference and the official information developed by the Demographic Estimating Conference shall be used by all other consensus estimating conferences in developing their official information.

(4) Consensus estimating conferences are within the legislative branch. The membership of each consensus estimating conference consists of principals and participants.

(a) A person designated by law as a principal may preside over conference sessions, convene conference sessions, request information, specify topics to be included on the conference agenda, agree or withhold agreement on whether information is to be official information of the conference, release official information of the conference, interpret official information of the conference, and monitor errors in official information of the conference. The responsibility of presiding over sessions of the conference shall be rotated among the principals.

(b) A participant is any person who is invited to participate in the consensus estimating conference by a principal. A participant shall, at the request of any principal before or during any session of the conference, develop alternative forecasts, collect and supply data, perform analyses, or provide other information needed by the conference. The conference shall consider information provided by participants in developing its official information.

(c) The principals of each conference shall be professional staff of the Executive Office of the Governor designated by the Governor, the coordinator of the Office of Economic and Demographic Research, professional staff of the Senate designated by the President of the Senate, and professional staff of the House of Representatives designated by the Speaker of the House of Representatives. The coordinator of the Office of Economic and Demographic Research may designate other professional staff within that office to act as principals on the conferences.

(5) All sessions and meetings of a consensus estimating conference shall be open to the public. The President of the Senate and the Speaker of the House of Representatives, jointly, shall be the sole judge for the interpretation, implementation, and enforcement of this subsection.

History.—s. 2, ch. 85-26; s. 15, ch. 2000-371; s. 22, ch. 2005-152; s. 27, ch. 2006-122.



216.135 - Use of official information by state agencies and the judicial branch.

216.135 Use of official information by state agencies and the judicial branch.—Each state agency and the judicial branch shall use the official information developed by the consensus estimating conferences in carrying out their duties under the state planning and budgeting system.

History.—s. 3, ch. 85-26; s. 51, ch. 92-142.



216.136 - Consensus estimating conferences; duties and principals.

216.136 Consensus estimating conferences; duties and principals.—

(1) ECONOMIC ESTIMATING CONFERENCE.—The Economic Estimating Conference shall develop such official information with respect to the national and state economies as the conference determines is needed for the state planning and budgeting system. The basic, long-term forecasts which are a part of its official information shall be trend forecasts. However, the conference may include cycle forecasts as a part of its official information if the subject matter of the forecast warrants a cycle forecast and if such forecast is developed in a special impact session of the conference.

(2) DEMOGRAPHIC ESTIMATING CONFERENCE.—The Demographic Estimating Conference shall develop such official information with respect to the population of the nation and state by age, race, and sex as the conference determines is needed for the state planning and budgeting system. The conference shall use the official population estimates provided under s. 186.901 in developing its official information.

(3) REVENUE ESTIMATING CONFERENCE.—The Revenue Estimating Conference shall develop such official information with respect to anticipated state and local government revenues as the conference determines is needed for the state planning and budgeting system. Any principal may request the conference to review and estimate revenues for any trust fund.

(4) EDUCATION ESTIMATING CONFERENCE.—

(a) The Education Estimating Conference shall develop such official information relating to the state public and private educational system, including forecasts of student enrollments, the national average of tuition and fees at public postsecondary educational institutions, the number of students qualified for state financial aid programs and for the William L. Boyd, IV, Florida Resident Access Grant Program and the appropriation required to fund the full award amounts for each program, fixed capital outlay needs, and Florida Education Finance Program formula needs, as the conference determines is needed for the state planning and budgeting system. The conference’s initial projections of enrollments in public schools shall be forwarded by the conference to each school district no later than 2 months prior to the start of the regular session of the Legislature. Each school district may, in writing, request adjustments to the initial projections. Any adjustment request shall be submitted to the conference no later than 1 month prior to the start of the regular session of the Legislature and shall be considered by the principals of the conference. A school district may amend its adjustment request, in writing, during the first 3 weeks of the legislative session, and such amended adjustment request shall be considered by the principals of the conference. For any adjustment so requested, the district shall indicate and explain, using definitions adopted by the conference, the components of anticipated enrollment changes that correspond to continuation of current programs with workload changes; program improvement; program reduction or elimination; initiation of new programs; and any other information that may be needed by the Legislature. For public schools, the conference shall submit its full-time equivalent student consensus estimate to the Legislature no later than 1 month after the start of the regular session of the Legislature. No conference estimate may be changed without the agreement of the full conference.

(b) No later than 2 months prior to the start of the regular session of the Legislature, the conference shall forward to each eligible postsecondary education institution its initial projections of the number of students qualified for state financial aid programs and the appropriation required to fund those students at the full award amount. Each postsecondary education institution may request, in writing, adjustments to the initial projection. Any adjustment request must be submitted to the conference no later than 1 month prior to the start of the regular session of the Legislature and shall be considered by the principals of the conference. For any adjustment so requested, the postsecondary education institution shall indicate and explain, using definitions adopted by the conference, the components of anticipated changes that correspond to continuation of current programs with enrollment changes, program reduction or elimination, initiation of new programs, award amount increases or decreases, and any other information that is considered by the conference. The conference shall submit its consensus estimate to the Legislature no later than 1 month after the start of the regular session of the Legislature. No conference estimate may be changed without the agreement of the full conference.

(5) CRIMINAL JUSTICE ESTIMATING CONFERENCE.—The Criminal Justice Estimating Conference shall:

(a) Develop such official information relating to the criminal justice system, including forecasts of prison admissions and population and of supervised felony offender admissions and population, as the conference determines is needed for the state planning and budgeting system.

(b) Develop such official information relating to the number of eligible discharges and the projected number of civil commitments for determining space needs pursuant to the civil proceedings provided under part V of chapter 394.

(c) Develop official information relating to the number of sexual offenders and sexual predators who are required by law to be placed on community control, probation, or conditional release who are subject to electronic monitoring.

(6) SOCIAL SERVICES ESTIMATING CONFERENCE.—

(a) The Social Services Estimating Conference shall develop such official information relating to the social services system of the state, including forecasts of social services caseloads, utilization, and expenditures, as the conference determines is needed for the state planning and budgeting system. Such official information shall include, but not be limited to, cash assistance and Medicaid caseloads.

(b) The Social Services Estimating Conference shall develop information relating to the Florida Kidcare program, including, but not limited to, outreach impacts, enrollment, caseload, utilization, and expenditure information that the conference determines is needed to plan for and project future budgets and the drawdown of federal matching funds.

(7) WORKFORCE ESTIMATING CONFERENCE.—

(a) The Workforce Estimating Conference shall develop such official information on the workforce development system planning process as it relates to the personnel needs of current, new, and emerging industries as the conference determines is needed by the state planning and budgeting system. Such information, using quantitative and qualitative research methods, must include at least: short-term and long-term forecasts of employment demand for jobs by occupation and industry; entry and average wage forecasts among those occupations; and estimates of the supply of trained and qualified individuals available or potentially available for employment in those occupations, with special focus upon those occupations and industries which require high skills and have high entry wages and experienced wage levels. In the development of workforce estimates, the conference shall use, to the fullest extent possible, local occupational and workforce forecasts and estimates.

(b) The Workforce Estimating Conference shall review data concerning local and regional demands for short-term and long-term employment in High-Skills/High-Wage Program jobs, as well as other jobs, which data is generated through surveys conducted as part of the state’s Internet-based job matching and labor market information system authorized under s. 445.011. The conference shall consider this data in developing its forecasts for statewide employment demand, including reviewing local and regional data for common trends and conditions among localities or regions which may warrant inclusion of a particular occupation on the statewide occupational forecasting list developed by the conference. Based upon its review of such survey data, the conference shall also make recommendations semiannually to CareerSource Florida, Inc., on additions or deletions to lists of locally targeted occupations approved by CareerSource Florida, Inc.

(c) The Workforce Estimating Conference, for the purposes described in paragraph (a), shall meet no less than 2 times in a calendar year. The first meeting shall be held in February, and the second meeting shall be held in August. Other meetings may be scheduled as needed.

(8) EARLY LEARNING PROGRAMS ESTIMATING CONFERENCE.—

(a) The Early Learning Programs Estimating Conference shall develop estimates and forecasts of the unduplicated count of children eligible for the school readiness program in accordance with the standards of eligibility established in s. 1002.87 and of children eligible for the Voluntary Prekindergarten Education Program in accordance with s. 1002.53(2), as the conference determines are needed to support the state planning, budgeting, and appropriations processes.

(b) The Office of Early Learning shall provide information on needs and waiting lists for school readiness programs, and information on the needs for the Voluntary Prekindergarten Education Program, as requested by the Early Learning Programs Estimating Conference or individual conference principals in a timely manner.

(9) SELF-INSURANCE ESTIMATING CONFERENCE.—The Self-Insurance Estimating Conference shall develop such official information on self-insurance related issues as the conference determines is needed by the state planning and budgeting system.

(10) FLORIDA RETIREMENT SYSTEM ACTUARIAL ASSUMPTION CONFERENCE.—The Florida Retirement System Actuarial Assumption Conference shall develop official information with respect to the economic and noneconomic assumptions and funding methods of the Florida Retirement System necessary to perform the system actuarial study undertaken pursuant to s. 121.031(3). Such information shall include: an analysis of the actuarial assumptions and actuarial methods used in the study and a determination of whether changes to the assumptions or methods need to be made due to experience changes or revised future forecasts.

History.—s. 4, ch. 85-26; s. 1, ch. 87-234; s. 3, ch. 88-384; s. 2, ch. 89-531; s. 25, ch. 90-306; s. 18, ch. 91-57; s. 11, ch. 91-109; s. 20, ch. 91-282; s. 1, ch. 93-84; s. 15, ch. 93-230; s. 63, ch. 94-209; s. 1512, ch. 95-147; s. 61, ch. 95-228; s. 20, ch. 96-320; s. 4, ch. 96-404; s. 10, ch. 98-136; s. 131, ch. 98-403; s. 45, ch. 98-421; s. 87, ch. 99-2; s. 23, ch. 99-8; s. 1, ch. 99-206; s. 3, ch. 99-357; s. 4, ch. 2000-135; ss. 43, 78, ch. 2000-139; s. 58, ch. 2000-165; s. 2, ch. 2000-200; s. 1, ch. 2000-253; s. 16, ch. 2000-371; s. 5, ch. 2001-56; s. 22, ch. 2001-170; s. 3, ch. 2001-185; s. 6, ch. 2002-390; s. 7, ch. 2004-33; s. 7, ch. 2004-41; s. 7, ch. 2004-484; s. 2, ch. 2005-28; s. 23, ch. 2005-152; s. 25, ch. 2006-1; s. 28, ch. 2006-122; s. 1, ch. 2009-98; s. 82, ch. 2011-142; s. 21, ch. 2013-252; s. 3, ch. 2015-98.



216.137 - Sessions of consensus estimating conferences; workpapers.

216.137 Sessions of consensus estimating conferences; workpapers.—

(1) SESSIONS.—A session of a consensus estimating conference may be convened as follows:

(a) For the Governor.—A session may be convened at the call of the Executive Office of the Governor to develop official information on behalf of the Governor for use in preparing his or her legislative budget recommendations.

(b) For the Legislature.—A session may be convened at the call of a principal who represents the Legislature or his or her designee to develop official information on behalf of the Legislature for use in its budget deliberations.

(c) To review official information.—After adequate notice, a session may be convened at the call of any principal to review and reconsider any official information of the conference that the principal feels is no longer valid. Any participant in the conference may notify a principal in writing if the participant feels that any official information of the conference is no longer valid. The principal shall review the matter and, if he or she feels that a session of the conference is warranted, convene the conference for the purpose of reviewing and reconsidering such official information.

(d) To consider special impacts.—After adequate notice, any principal may call a special impact session of the conference to develop official information which reflects specific changes or proposed changes relating to the area of responsibility of the conference.

(2) FINAL SESSIONS.—Following each regular session of the Legislature, each consensus estimating conference shall convene to revise its official information to reflect changes made in the law. The official information developed at this final session of the conference shall be published by the conference and shall constitute the official information of the conference until the adjournment of the next estimating conference. The principal who is responsible for presiding over the conference shall prepare a final report relating to the official information of the conference. The report shall be completed within 2 working days after the final session of the conference adjourns. It is the official information developed at this final session of the conference and at each estimating conference that shall be monitored by the principals.

(3) WORKPAPERS.—The principal who is responsible for presiding over the session of a consensus estimating conference, or his or her designee, is responsible for preparing and distributing the necessary workpapers prior to the meetings of the conference. Any principal may cancel a meeting of the conference if such workpapers have not been distributed prior to the meeting. The workpapers shall include comparisons between alternative information when such comparisons are warranted.

History.—s. 5, ch. 85-26; s. 1161, ch. 95-147.



216.138 - Authority to request additional analysis of legislative proposals.

1216.138 Authority to request additional analysis of legislative proposals.—

(1) The President of the Senate or the Speaker of the House of Representatives may request special impact estimating conferences to evaluate legislative proposals based on tools and models not generally employed by the consensus estimating conferences, including cost-benefit, return-on-investment, or dynamic scoring techniques, when suitable and appropriate for the legislative proposals being evaluated.

(2) Unless exempt from s. 119.07(1), information used to develop the analyses shall be available to the public. In addition, all meetings of a special impact estimating conference shall be open to the public. The President of the Senate and the Speaker of the House of Representatives, jointly, shall be the sole judge for the interpretation, implementation, and enforcement of this subsection.

(3) A special impact estimating conference shall consist of four principals: one person from the Executive Office of the Governor; the coordinator of the Office of Economic and Demographic Research, or his or her designee; one person from the professional staff of the Senate; and one person from the professional staff of the House of Representatives. Each principal shall have appropriate fiscal expertise in the subject matter of the legislative proposal. A separate special impact estimating conference may be appointed for each proposal.

(4) After the designation of the four principals, a special impact estimating conference shall convene to adopt official information relating to the proposal.

(a) A principal may invite any person to participate in a special impact estimating conference. Such person shall be designated as a participant. A participant shall, at the request of any principal before or during any meeting of a conference, collect and supply data, perform analyses, or provide other information needed by a conference.

(b) The principal from the Office of Economic and Demographic Research may convene any of the conferences established in s. 216.136 to reach a consensus on supplemental information required for the analysis of the proposed legislation.

(c) All official information of a special impact estimating conference shall be adopted by consensus of all of the principals of the conference. For the purposes of this section, the terms “official information” and “consensus” have the same meanings as provided in s. 216.133.

History.—s. 1, ch. 2010-101; s. 4, ch. 2011-76.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



216.141 - Budget system procedures; planning and programming by state agencies.

216.141 Budget system procedures; planning and programming by state agencies.—

(1) The Executive Office of the Governor, in consultation with the appropriations committees of the Senate and House of Representatives, and by utilizing the Florida Financial Management Information System management data and the Chief Financial Officer’s chart of accounts, shall prescribe a planning and budgeting system, pursuant to s. 215.94(1), to provide for continuous planning and programming and for effective management practices for the efficient operations of all state agencies and the judicial branch. The Legislature may contract with the Executive Office of the Governor to develop the planning and budgeting system and to provide services to the Legislature for the support and use of the legislative appropriations system. The contract shall include the policies and procedures for combining the legislative appropriations system with the planning and budgeting information system established pursuant to s. 215.94(1). At a minimum, the contract shall require the use of common data codes. The combined legislative appropriations and planning and budgeting information subsystem shall support the legislative appropriations and legislative oversight functions without data code conversion or modification.

(2) The Florida Management Information Board shall notify the Auditor General of any changes or modifications to the Florida Financial Management Information System and its functional owner information subsystems.

(3) The Chief Financial Officer, as chief fiscal officer, shall use the Florida Accounting Information Resource Subsystem developed pursuant to s. 215.94(2) for account purposes in the performance of and accounting for all of his or her constitutional and statutory duties and responsibilities. However, state agencies and the judicial branch continue to be responsible for maintaining accounting records necessary for effective management of their programs and functions.

History.—s. 31, ch. 69-106; s. 8, ch. 69-82; s. 11, ch. 71-354; s. 1, ch. 77-10; s. 98, ch. 79-400; s. 1, ch. 80-46; s. 7, ch. 81-169; s. 8, ch. 83-49; s. 52, ch. 92-142; s. 26, ch. 97-286; s. 17, ch. 2000-371; s. 236, ch. 2003-261.



216.151 - Duties of the Executive Office of the Governor.

216.151 Duties of the Executive Office of the Governor.—It shall be the duty of the Executive Office of the Governor to:

(1) Make a detailed study, as necessary, of each of the several state agencies, with a view toward ascertaining and determining the needs thereof; whether changes should be made in existing organizations, their activities and methods of operation; what appropriation should be made therefor; whether the operations and activities of different agencies or within the same agencies should be combined, consolidated, or integrated or should be regrouped and rearranged, all to the end of securing greater economy without sacrificing efficiency in the operations of such agencies. In order to accomplish this type of study, the Executive Office of the Governor may request any or all agencies to submit a budget plan with respect to targets established by the Governor. Such a request shall not influence the agencies’ independent judgments in making legislative budget requests, as required by law.

(2) Prepare an analysis of the legislative budget requests submitted by state agencies and the judicial branch covering their respective operational and fixed capital outlay requirements.

(3) Prepare such other data as will reflect the financial condition of the state and its agencies at the close of the prior fiscal year and an estimate of what that condition will be at the close of the current fiscal year.

(4) Prepare a statement of policy to assure that fixed capital outlay appropriations recommended by the Governor will be consistent with recommended operational standards related to programs and utilization.

(5) Provide to the Legislature any information used to justify and evaluate the Governor’s recommended balanced budget.

(6) Consult with the Office of State-Federal Relations in Washington, D.C., under the Executive Office of the Governor, in order to:

(a) Evaluate current levels of federal authorization to determine how the state might obtain a more equitable share of federal funding.

(b) Develop a federal-aid formula database in order to catalog all existing federal formulas and identify funding inequities.

(c) Establish a federal formula modeling capability, to the extent allowable by resources. Such a modeling component should be designed in a manner which assists the state and its federal representatives in assessing periodic legislation before Congress which disseminates financial assistance to state and local governments based on a formula or set of formulas.

(d) Develop and implement a communications network to link the Legislature and the executive branch with Florida’s Congressional Delegation. Such a network should allow for the rapid transmittal of:

1. Data on restructuring formula-based legislation.

2. Information on block grants and the impact of periodic proposals related thereto.

3. Information relating to federal mandate issues.

4. Data pertaining to other matters associated with federally derived funds which have an impact upon the state.

The express intent of the endeavors enumerated in this subsection shall be to secure a more equitable share of available federal revenues.

(7) Perform such other duties as may be required by law or by the Governor.

History.—s. 31, ch. 69-106; s. 11, ch. 71-354; s. 3, ch. 75-243; s. 1, ch. 77-174; s. 10, ch. 80-45; s. 5, ch. 89-51; s. 53, ch. 92-142; s. 4, ch. 95-303.



216.162 - Governor’s recommended budget to be furnished Legislature; copies to members.

216.162 Governor’s recommended budget to be furnished Legislature; copies to members.—

(1) At least 30 days before the scheduled annual legislative session, or at a later date if requested by the Governor and approved in writing by the President of the Senate and the Speaker of the House of Representatives, the Governor shall furnish each senator and representative a copy of his or her recommended balanced budget for the state, based on the Governor’s own conclusions and judgment.

(2) There shall be included in such document the details of the Governor’s recommended balanced budget, including his or her recommended appropriations pursuant to s. 216.163, his or her recommended revenues pursuant to s. 216.165, and a financial schedule showing that his or her estimates of state revenues will be sufficient to fund the Governor’s recommendations pursuant to s. 216.167.

History.—s. 31, ch. 69-106; s. 11, ch. 71-354; s. 10, ch. 77-352; s. 11, ch. 80-45; s. 9, ch. 83-49; s. 12, ch. 91-109; s. 1162, ch. 95-147; s. 18, ch. 2000-371; s. 24, ch. 2005-152; s. 9, ch. 2006-119.



216.163 - Governor’s recommended budget; form and content; declaration of collective bargaining impasses.

216.163 Governor’s recommended budget; form and content; declaration of collective bargaining impasses.—

(1) The Governor’s recommended budget shall be referenced to the legislative budget requests prescribed in ss. 216.023 and 216.043 and shall be consistent with the format of the current fiscal year General Appropriations Act.

(2) The Governor’s recommended budget shall also include:

(a) The Governor’s recommendations for operating each state agency, and those of the Chief Justice of the Supreme Court for operating the judicial branch, for the next fiscal year. These recommendations shall be displayed by appropriation category within each budget entity and shall also include the legislative budget request of the corresponding agency. In order to present a balanced budget as required by s. 216.162, the Governor’s recommendations for operating appropriations may include an alternative recommendation to that of the Chief Justice.

(b)1. The Governor’s recommendations and those of the Chief Justice for fixed capital outlay appropriations for the next fiscal year. These recommendations shall be displayed by budget entity and shall also include the legislative budget request of the corresponding agency. In order to present a balanced budget as required by s. 216.162, the Governor’s recommendations for fixed capital outlay appropriations may include an alternative recommendation to that of the Chief Justice.

2. For each specific fixed capital outlay project or group of projects or operating capital outlay requests recommended to be funded from a proposed state debt or obligation, he or she shall make available pursuant to s. 216.164(1)(a) the documents set forth in s. 216.0442(2).

(c) The evaluation of the fixed capital outlay request of each agency and the judicial branch and alternatives to the proposed projects as made by the Department of Management Services pursuant to s. 216.044.

(d) A summary statement of the amount of appropriations requested by each state agency and as recommended by the Governor and by the judicial branch.

(e) A distinct listing of all nonrecurring appropriations recommended by the Governor or the Chief Justice.

(f) Any additional information which the Governor or Chief Justice feels is needed to justify his or her recommendations.

(3) The Governor shall provide to the Legislature a performance-based program budget. Information submitted to the Legislature shall be provided in a fashion that will allow comparison of the requested information with the agency request and legislative appropriation by the automated legislative appropriation planning and budgeting system.

(4) The Executive Office of the Governor shall review the findings of the Office of Program Policy Analysis and Government Accountability, to the extent they are available, request any reports or additional analyses as necessary, and submit a recommendation for executive agencies, which may include a recommendation regarding incentives or disincentives for agency performance. Incentives or disincentives may apply to all or part of a state agency. The Chief Justice shall review the findings of the Office of Program Policy Analysis and Government Accountability regarding judicial branch performance and make appropriate recommendations for the judicial branch.

(a) Incentives may include, but are not limited to:

1. Additional flexibility in budget management, such as, but not limited to, the use of lump sums or special categories; consolidation of budget entities or program components; consolidation of appropriation categories; and increased agency transfer authority between appropriation categories or budget entities.

2. Additional flexibility in salary rate and position management.

3. Retention of up to 50 percent of all unencumbered balances of appropriations as of June 30, or undisbursed balances as of December 31, excluding special categories and grants and aids, which may be used for nonrecurring purposes including, but not limited to, lump-sum bonuses, employee training, or productivity enhancements, including technology and other improvements.

4. Additional funds to be used for, but not limited to, lump-sum bonuses, employee training, or productivity enhancements, including technology and other improvements.

5. Additional funds provided pursuant to law to be released to an agency quarterly or incrementally contingent upon the accomplishment of units of output or outcome specified in the General Appropriations Act.

(b) Disincentives may include, but are not limited to:

1. Mandatory quarterly reports to the Executive Office of the Governor and the Legislature on the agency’s progress in meeting performance standards.

2. Mandatory quarterly appearances before the Legislature, the Governor, or the Governor and Cabinet to report on the agency’s progress in meeting performance standards.

3. Elimination or restructuring of the program, which may include, but not be limited to, transfer of the program or outsourcing all or a portion of the program.

4. Reduction of total positions for a program.

5. Restriction on or reduction of the spending authority provided in s. 216.292(2)(b).

6. Reduction of managerial salaries.

(5) At the same time that the Governor furnishes each senator and representative with a copy of his or her recommended balanced budget under s. 216.162(1), the Executive Office of the Governor shall electronically transmit to the legislative appropriations committees the Governor’s recommended budget, the Exhibit B, Major Issues, and D-3a’s.

(6) At the time the Governor is required to furnish copies of his or her recommended budget to each senator and representative under s. 216.162(1), the Governor shall declare an impasse in all collective bargaining negotiations for which he or she is deemed to be the public employer and for which a collective bargaining agreement has not been executed.

History.—s. 12, ch. 80-45; s. 10, ch. 83-49; s. 6, ch. 89-51; s. 3, ch. 89-301; s. 13, ch. 91-109; s. 54, ch. 92-142; s. 159, ch. 92-279; s. 55, ch. 92-326; s. 11, ch. 94-249; s. 8, ch. 94-340; s. 1513, ch. 95-147; s. 6, ch. 98-73; s. 19, ch. 2000-371; s. 45, ch. 2001-43; s. 28, ch. 2001-261; s. 25, ch. 2005-152; s. 7, ch. 2011-34.



216.164 - Governor’s recommended budget; supporting information.

216.164 Governor’s recommended budget; supporting information.—

(1) Not later than 14 days after the Governor submits his or her recommended budget to the Legislature pursuant to ss. 216.162 and 216.163, the Executive Office of the Governor shall make available:

(a) To the legislative appropriations committees an appropriations bill as recommended by the Governor, an economic impact statement, and appropriate staff analyses or support materials used to develop the Governor’s budget recommendations. Any proposed changes in the benefits provided under the state employee group health self-insurance plan shall be accompanied by a statement signed by an enrolled actuary indicating the amount by which monthly plan premiums would need to change if the proposed benefit changes were exclusively funded by a change in plan premiums.

(b) To the President of the Senate and the Speaker of the House of Representatives any additional legislation in bill form which will be needed to fully implement the Governor’s recommended budget. Upon receipt, the President of the Senate and the Speaker of the House of Representatives shall transmit each such bill to the chair of the appropriate committee.

(2) The Governor, upon request, shall promptly furnish to the Legislature any appropriate information relating to the Governor’s recommendations.

(3) The Governor may provide to the Legislature a program budget or a performance-based budget for any state agency, in a form prescribed by the Executive Office of the Governor. Information submitted to the Legislature shall be presented in a fashion that will allow comparison of the requested information with the agency request, Governor’s recommendations, and legislative appropriations by the automated legislative appropriation system/planning and budgeting system.

History.—s. 13, ch. 80-45; s. 11, ch. 83-49; s. 4, ch. 88-384; s. 7, ch. 89-51; s. 55, ch. 92-142; s. 1163, ch. 95-147; s. 35, ch. 96-318.



216.165 - Governor’s recommended revenues.

216.165 Governor’s recommended revenues.—The Governor shall recommend revenues for the funds provided for in s. 215.32. The recommended revenues shall be sufficient to fund his or her recommended appropriations. Such recommended revenues shall include:

(1) The Governor’s estimate of revenues from current revenue sources during the current fiscal year and during the next fiscal year.

(2) The Governor’s estimate of the effect of his or her recommended changes in revenue sources on revenues from current sources.

(3) The national and state economic assumptions.

(4) A delineation of revenues from all sources, which delineation identifies those revenues which are recurring and those revenues which are nonrecurring.

History.—s. 14, ch. 80-45; s. 14, ch. 91-109; s. 1164, ch. 95-147.



216.166 - Governor’s recommended revenues; supporting information.

216.166 Governor’s recommended revenues; supporting information.—

(1) Not later than 14 days after the Governor submits his or her recommended revenues to the Legislature pursuant to s. 216.165, the Executive Office of the Governor shall make available:

(a) To the legislative finance and tax committees an economic impact statement and appropriate staff analyses or support materials used to develop the Governor’s revenue recommendations.

(b) To the President of the Senate and the Speaker of the House of Representatives any legislation in bill form which will be needed to fully implement the Governor’s recommended revenues. Upon receipt, the President of the Senate and the Speaker of the House of Representatives shall transmit each such bill to the chair of the appropriate committee.

(2) The Governor, upon request, shall promptly furnish to the Legislature any appropriate information relating to his or her recommendations.

History.—s. 15, ch. 80-45; s. 1165, ch. 95-147; s. 36, ch. 96-318.



216.167 - Governor’s recommendations.

216.167 Governor’s recommendations.—The Governor’s recommendations shall include a financial schedule that provides:

(1) The Governor’s estimate of the recommended recurring revenues available in the Budget Stabilization Fund and the General Revenue Fund.

(2) The Governor’s estimate of the recommended nonrecurring revenues available in the Budget Stabilization Fund and the General Revenue Fund.

(3) The Governor’s recommended recurring and nonrecurring appropriations from the Budget Stabilization Fund and the General Revenue Fund.

(4) The Governor’s estimates of any interfund loans or temporary obligations of the Budget Stabilization Fund, the General Revenue Fund, or trust funds, which loans or obligations are needed to implement his or her recommended budget.

(5)(a) For any recommendation to be funded by a proposed state debt or obligation as defined in s. 216.0442, the documents set forth in s. 216.0442(2) and a 5-year estimate of the program operational costs associated with any proposed fixed capital outlay project to be funded by the proposed state debt or obligation.

(b) The Governor’s estimates of the debt service and reserve requirements for any recommended new bond issues or reissues and his or her recommended debt service appropriations for all outstanding fixed capital outlay bond issues.

History.—s. 16, ch. 80-45; s. 12, ch. 83-49; s. 62, ch. 87-548; s. 7, ch. 91-79; s. 15, ch. 91-109; s. 1166, ch. 95-147; s. 7, ch. 98-73; s. 26, ch. 2005-152.



216.168 - Governor’s amended revenue or budget recommendations; optional and mandatory.

216.168 Governor’s amended revenue or budget recommendations; optional and mandatory.—

(1) At any time following submission of his or her budget recommendations and revenues recommendations, the Governor may amend his or her recommendations.

(2) The amended recommendations shall be furnished to the Legislature along with the reasons for the amended recommendations.

(3) The amended recommendations shall include the materials required in ss. 216.163 and 216.165; and the Executive Office of the Governor shall provide, within 3 days after the Governor amends his or her recommendations, the supporting information required under ss. 216.164 and 216.166.

(4) If the Governor determines, at any time after he or she has furnished the Legislature with his or her recommendations or amended recommendations, that the revenue estimates upon which the Governor’s recommendations were based are insufficient to fund these recommendations, the Governor shall amend his or her revenues or appropriations recommendations to bring the Governor’s recommended budget into balance.

History.—s. 17, ch. 80-45; s. 13, ch. 83-49; s. 16, ch. 91-109; s. 1167, ch. 95-147; s. 27, ch. 2005-152.



216.172 - Meetings of legislative appropriations committees.

216.172 Meetings of legislative appropriations committees.—

(1) The appropriations committees of the Senate and of the House of Representatives, being in charge of appropriation measures, shall sit in open sessions while considering the budget. The committees may cause the attendance of agency heads or responsible representatives of the state agencies and the judicial branch to furnish such information and answer such questions as the committees shall require, and to these sessions shall be admitted, with the right to be heard, all persons interested in the estimates.

(2) Each member of the Cabinet and each department headed by the Governor and Cabinet, in addition to submitting their budget requests to the Governor, may submit their budget requests directly to the appropriate committees of the Legislature and may make presentations directly to the Legislature pertaining to such requests.

History.—s. 31, ch. 69-106; s. 11, ch. 71-354; s. 56, ch. 92-142.



216.176 - Truth in budgeting.

216.176 Truth in budgeting.—The Governor’s recommended budget shall contain a “truth in budgeting” statement which shall display in summary form all currently estimated fees, taxes, revenues, or other income which need to be raised to fund the proposed budget and its annualized costs. The “truth in budgeting” statement for the General Appropriations Act shall be completed by the Legislature as soon as practicable but no later than 72 hours prior to the end of the period authorized by law for veto consideration by the Governor.

History.—s. 19, ch. 91-282.



216.177 - Appropriations acts, statement of intent, violation, notice, review and objection procedures.

216.177 Appropriations acts, statement of intent, violation, notice, review and objection procedures.—

(1) When an appropriations act is delivered to the Governor after the Legislature has adjourned sine die, as soon as practicable, but no later than the 10th day before the end of the period allowed by law for veto consideration in any year in which an appropriation is made, the chairs of the legislative appropriations committees shall jointly transmit:

(a) The official list of General Revenue Fund appropriations determined in consultation with the Executive Office of the Governor to be nonrecurring; and

(b) The documents set forth in s. 216.0442(2)(a) and (c),

to the Executive Office of the Governor, the Chief Financial Officer, the Auditor General, the director of the Office of Program Policy Analysis and Government Accountability, the Chief Justice of the Supreme Court, and each state agency. A request for additional explanation and direction regarding the legislative intent of the General Appropriations Act during the fiscal year may be made to the chair and vice chair of the Legislative Budget Commission or the President of the Senate and the Speaker of the House of Representatives only by and through the Executive Office of the Governor for state agencies, and by and through the Chief Justice of the Supreme Court for the judicial branch, as is deemed necessary. However, the Chief Financial Officer may also request further clarification of legislative intent pursuant to the Chief Financial Officer’s responsibilities related to his or her preaudit function of expenditures.

(2)(a) Whenever notice of action to be taken by the Executive Office of the Governor or the Chief Justice of the Supreme Court is required by law, such notice shall be given to the chair and vice chair of the Legislative Budget Commission in writing, and shall be delivered at least 14 days prior to the action referred to, unless a shorter period is approved in writing by the chair and vice chair or a different period is specified by law. If the action is solely for the release of funds appropriated by the Legislature, the notice shall be delivered at least 3 days before the effective date of the action. Action shall not be taken on any budget item for which this chapter requires notice to the Legislative Budget Commission or the appropriations committees without such notice having been provided, even though there may be good cause for considering such item.

(b) If the chair and vice chair of the Legislative Budget Commission or the President of the Senate and the Speaker of the House of Representatives timely advise, in writing, the Executive Office of the Governor or the Chief Justice of the Supreme Court that an action or a proposed action, including any expenditure of funds resulting from the settlement of litigation involving a state agency or officer, whether subject to the notice and review requirements of this chapter or not, exceeds the delegated authority of the Executive Office of the Governor for the executive branch or the Chief Justice for the judicial branch, respectively, or is contrary to legislative policy and intent, the Governor or the Chief Justice of the Supreme Court shall void such action and instruct the affected state agency or entity of the judicial branch to change immediately its spending action or spending proposal until the Legislative Budget Commission or the Legislature addresses the issue. The written documentation shall indicate the specific reasons that an action or proposed action exceeds the delegated authority or is contrary to legislative policy and intent.

(c) The House of Representatives and the Senate shall provide by rule that any member of the House of Representatives or Senate may request, in writing, of either the President of the Senate or the Speaker of the House of Representatives to initiate the procedures of paragraph (b).

(3) The Legislature may annually specify any incentives and disincentives for agencies operating programs under performance-based budgets pursuant to this chapter in the General Appropriations Act or legislation implementing the General Appropriations Act.

History.—s. 31, ch. 69-106; s. 8, ch. 69-82; s. 12, ch. 71-354; s. 11, ch. 77-352; s. 14, ch. 79-190; s. 8, ch. 81-169; s. 14, ch. 83-49; s. 63, ch. 87-548; s. 8, ch. 89-51; s. 17, ch. 91-109; s. 57, ch. 92-142; s. 12, ch. 94-249; s. 1514, ch. 95-147; s. 24, ch. 2000-171; s. 20, ch. 2000-371; s. 6, ch. 2001-56; s. 3, ch. 2001-61; s. 58, ch. 2001-266; s. 237, ch. 2003-261; s. 28, ch. 2005-152; s. 29, ch. 2006-122.

Note.—Former s. 216.181(1) and (2).



216.178 - General Appropriations Act; format; procedure.

216.178 General Appropriations Act; format; procedure.—

(1) Any information contained in a conference committee report on a general or supplemental appropriations bill, on any other bill adopted by the same conference committee to implement a general or supplemental appropriations bill and effective for the same period as such appropriations bill, or on a revenue bill during any regular or special legislative session must be made available to the members of the Legislature and to the public at least 72 hours before the report may be voted on by the Senate or the House of Representatives.

(2) The Office of Planning and Budgeting shall develop a final budget report that reflects the net appropriations for each budget item. The report shall reflect actual expenditures for each of the 2 preceding fiscal years and the estimated expenditures for the current fiscal year. In addition, the report must contain the actual revenues and cash balances for the preceding 2 fiscal years and the estimated revenues and cash balances for the current fiscal year. The report may also contain expenditure data, program objectives, and program measures for each state agency program. The report must be produced by the 120th day of each fiscal year. A copy of the report must be made available to each member of the Legislature, to the head of each state agency, to the Auditor General, to the director of the Office of Program Policy Analysis and Government Accountability, and to the public.

History.—s. 30, ch. 91-109; s. 58, ch. 92-142; s. 8, ch. 98-73; s. 21, ch. 2000-371; s. 59, ch. 2001-266; s. 10, ch. 2006-119.



216.179 - Reinstatement of vetoed appropriations by administrative means prohibited.

216.179 Reinstatement of vetoed appropriations by administrative means prohibited.—After the Governor has vetoed a specific appropriation for an agency or the judicial branch, neither the Governor, the Chief Justice of the Supreme Court, nor a state agency, in their various statutory and constitutional roles, may authorize expenditures for or implementation in any manner of the programs that were authorized by the vetoed appropriation.

History.—s. 18, ch. 91-109; s. 59, ch. 92-142; s. 22, ch. 2000-371.



216.181 - Approved budgets for operations and fixed capital outlay.

216.181 Approved budgets for operations and fixed capital outlay.—

(1) The General Appropriations Act and any other acts containing appropriations shall be considered the original approved operating budgets for operational and fixed capital expenditures. Amendments to the approved operating budgets for operational and fixed capital outlay expenditures from state agencies may be requested only through the Executive Office of the Governor and approved by the Governor and the Legislative Budget Commission as provided in this chapter. Amendments from the judicial branch may be requested only through the Chief Justice of the Supreme Court and must be approved by the Chief Justice and the Legislative Budget Commission as provided in this chapter. This includes amendments which are necessary to implement the provisions of s. 216.212 or s. 216.221.

(2) Amendments to the original approved operating budgets for operational and fixed capital outlay expenditures must comply with the following guidelines in order to be approved by the Governor and the Legislative Budget Commission for the executive branch and the Chief Justice and the Legislative Budget Commission for the judicial branch:

(a) The amendment must be consistent with legislative policy and intent.

(b) The amendment may not initiate or commence a new program or a fixed capital outlay project, except as authorized by this chapter, or eliminate an existing program.

(c) Except as authorized in s. 216.292 or other provisions of this chapter, the amendment may not provide funding or increased funding for items which were funded by the Legislature in an amount less than that requested by the agency in the legislative budget request or recommended by the Governor, or which were vetoed by the Governor.

(d) For amendments that involve trust funds, there must be adequate and appropriate revenues available in the trust fund and the amendment must be consistent with the laws authorizing such trust funds and the laws relating to the use of the trust funds. However, a trust fund shall not be increased in excess of the original approved budget, except as provided in subsection (11).

(e) The amendment shall not conflict with any provision of law.

(f) The amendment must not provide funding for any issue which was requested by the agency or branch in its legislative budget request and not funded in the General Appropriations Act.

(g) The amendment must include a written description of the purpose of the proposed change, an indication of why interim budget action is necessary, and the intended recipient of any funds for contracted services.

(h) The amendment must not provide general salary increases which the Legislature has not authorized in the General Appropriations Act or other laws.

(3) All amendments to original approved operating budgets, regardless of funding source, are subject to the notice and objection procedures set forth in s. 216.177.

(4) To the extent possible, individual members of the Senate and the House of Representatives should be advised of budget amendments requested by the executive branch and judicial branch.

(5) An amendment to the original operating budget for an information technology project or initiative that involves more than one agency, has an outcome that impacts another agency, or exceeds $500,000 in total cost over a 1-year period, except for those projects that are a continuation of hardware or software maintenance or software licensing agreements, or that are for desktop replacement that is similar to the technology currently in use must be approved by the Executive Office of the Governor for the executive branch or by the Chief Justice for the judicial branch, and shall be subject to approval by the Legislative Budget Commission as well as the notice and objection procedures set forth in s. 216.177.

(6)(a) A detailed plan allocating a lump-sum appropriation to traditional appropriations categories shall be submitted by the affected agency to the Executive Office of the Governor or the Chief Justice of the Supreme Court. The Executive Office of the Governor and the Chief Justice of the Supreme Court shall submit such plan to the chair and vice chair of the Legislative Budget Commission either before or concurrent with the submission of any budget amendment that recommends the transfer and release of the balance of a lump-sum appropriation.

(b) The Executive Office of the Governor and the Chief Justice of the Supreme Court may amend, without approval of the Legislative Budget Commission, state agency and judicial branch entity budgets, respectively, to reflect the transferred funds and to provide the associated increased salary rate based on the approved plans for lump-sum appropriations. Any action proposed pursuant to this paragraph is subject to the procedures set forth in s. 216.177.

The Executive Office of the Governor shall transmit to each state agency and the Chief Financial Officer, and the Chief Justice shall transmit to each judicial branch component and the Chief Financial Officer, any approved amendments to the approved operating budgets.

(7) The Executive Office of the Governor may, for the purpose of improved contract administration, authorize the consolidation of two or more fixed capital outlay appropriations for an agency, and the Chief Justice of the Supreme Court for the judicial branch, except for projects authorized under chapter 1013, provided the original scope and purpose of each project are not changed.

(8) As part of the approved operating budget, the Executive Office of the Governor shall furnish to each state agency, and the Chief Justice of the Supreme Court shall furnish to the entity of the judicial branch, an approved annual salary rate for each budget entity containing a salary appropriation. This rate shall be based upon the actual salary rate and shall be consistent with the General Appropriations Act or special appropriations acts. The annual salary rate shall be:

(a) Determined by the salary rate specified in the General Appropriations Act and adjusted for reorganizations authorized by law, for any other appropriations made by law, and, subject to s. 216.177, for distributions of lump-sum appropriations and administered funds and for actions that require authorization of salary rate from salary rate reserve and placement of salary rate in salary rate reserve.

(b) Controlled by department or agency; except for the Department of Education, which shall be controlled by division and for the judicial branch, which shall be controlled at the branch level.

(c) Assigned to the number of authorized positions.

(9) No agency or the judicial branch may exceed its maximum approved annual salary rate for the fiscal year. However, at any time during the fiscal year, an agency or entity of the judicial branch may exceed its approved rate for all budget entities by no more than 5 percent, provided that, by June 30 of every fiscal year, the agency or entity of the judicial branch has reduced its salary rate so that the salary rate for each department is within the approved rate limit for that department.

(10)(a) The Legislative Budget Commission may authorize increases or decreases in the approved salary rate, except as authorized in paragraph (8)(a), for positions pursuant to the request of the agency filed with the Executive Office of the Governor or pursuant to the request of an entity of the judicial branch filed with the Chief Justice of the Supreme Court, if deemed necessary and in the best interest of the state and consistent with legislative policy and intent.

(b) Lump-sum salary bonuses may be provided only if specifically appropriated or provided pursuant to s. 110.1245 or s. 216.1815.

(c) The salary rate provisions of subsections (8) and (9) and this subsection do not apply to the general office program of the Executive Office of the Governor.

(11)(a) The Executive Office of the Governor and the Chief Justice of the Supreme Court may approve changes in the amounts appropriated from state trust funds in excess of those in the approved operating budget up to $1 million only pursuant to the federal funds provisions of s. 216.212, when grants and donations are received after April 1, or when deemed necessary due to a set of conditions that were unforeseen at the time the General Appropriations Act was adopted and that are essential to correct in order to continue the operation of government.

(b) Changes in the amounts appropriated from state trust funds in excess of those in the approved operating budget which are in excess of $1 million may be approved only by the Legislative Budget Commission pursuant to the request of a state agency filed with the Executive Office of the Governor or pursuant to the request of an entity of the judicial branch filed with the Chief Justice of the Supreme Court.

(c) Notwithstanding the provisions of paragraphs (a) and (b) to the contrary, the Executive Office of the Governor may approve changes in the amounts appropriated to the Department of Military Affairs for fixed capital outlay projects when the department has received federal funds for specific fixed capital outlay projects that do not carry a continuing commitment for future appropriations by the Legislature.

1(d) Notwithstanding paragraph (b) and paragraph (2)(b), and for the 2016-2017 fiscal year only, the Legislative Budget Commission may increase the amounts appropriated to the Fish and Wildlife Conservation Commission or the Department of Environmental Protection for fixed capital outlay projects, including additional fixed capital outlay projects, using funds provided to the state from the Gulf Environmental Benefit Fund administered by the National Fish and Wildlife Foundation; funds provided to the state from the Gulf Coast Restoration Trust Fund related to the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast Act of 2012 (RESTORE Act); or funds provided by the British Petroleum Corporation (BP) for natural resource damage assessment restoration projects. Concurrent with submission of an amendment to the Legislative Budget Commission pursuant to this paragraph, any project that carries a continuing commitment for future appropriations by the Legislature must be specifically identified, together with the projected amount of the future commitment associated with the project and the fiscal years in which the commitment is expected to commence. This paragraph expires July 1, 2017.

The provisions of this subsection are subject to the notice and objection procedures set forth in s. 216.177.

(12) There is appropriated nonoperating budget for refunds, payments to the United States Treasury, and payments of the service charge to the General Revenue Fund. Such authorized budget, together with related releases, shall be transmitted by the state agency or by the judicial branch to the Chief Financial Officer for entry in his or her records in the manner and format prescribed by the Executive Office of the Governor in consultation with the Chief Financial Officer. A copy of such authorized budgets shall be furnished to the Executive Office of the Governor or the Chief Justice, the chairs of the legislative committees responsible for developing the general appropriations acts, and the Auditor General. Notwithstanding the duty specified for each state agency in s. 17.61(3), the Governor may withhold approval of nonoperating investment authority for certain trust funds when deemed in the best interest of the state. The Governor for the executive branch, and the Chief Justice for the judicial branch, may establish nonoperating budgets, with the approval of the chairs of the Senate and the House of Representatives appropriations committees, for transfers, purchase of investments, special expenses, distributions, transfers of funds specifically required by law, and any other nonoperating budget categories they deem necessary and in the best interest of the state and consistent with legislative intent and policy. For purposes of this section, the term “nonoperating budgets” means nonoperating disbursement authority for purchase of investments, refunds, payments to the United States Treasury, transfers of funds specifically required by law, distributions of assets held by the state in a trustee capacity as an agent of fiduciary, special expenses, and other nonoperating budget categories, as determined necessary by the Executive Office of the Governor and the chairs of the Senate and the House of Representatives appropriations committees, not otherwise appropriated in the General Appropriations Act. The establishment of nonoperating budget authority shall be deemed approved by a chair of a legislative committee if written notice of the objection is not provided to the Governor or Chief Justice, as appropriate, within 14 days of the chair receiving notice of the action pursuant to the provisions of s. 216.177.

(13) Each state agency and the judicial branch shall develop the internal management procedures and budgets necessary to assure compliance with the approved operating budget.

(14) The Executive Office of the Governor and the Chief Justice of the Supreme Court shall certify the amounts approved for operations and fixed capital outlay, together with any relevant supplementary materials or information, to the Chief Financial Officer; and such certification shall be the Chief Financial Officer’s guide with reference to the expenditures of each state agency pursuant to s. 216.192.

(15) The provisions of this section do not apply to the budgets for the legislative branch.

(16)(a) Funds provided in any specific appropriation in the General Appropriations Act may be advanced if the General Appropriations Act specifically so provides.

(b) Any agency, or the judicial branch, that has been authorized by the General Appropriations Act or expressly authorized by other law to make advances for program startup or advances for contracted services, in total or periodically, shall limit such disbursements to other governmental entities and not-for-profit corporations. The amount that may be advanced shall not exceed the expected cash needs of the contractor or recipient within the initial 3 months. Thereafter, disbursements shall only be made on a reimbursement basis. Any agreement that provides for advancements may contain a clause that permits the contractor or recipient to temporarily invest the proceeds, provided that any interest income shall either be returned to the agency or be applied against the agency’s obligation to pay the contract amount. This paragraph does not constitute lawful authority to make any advance payment not otherwise authorized by laws relating to a particular agency or general laws relating to the expenditure or disbursement of public funds. The Chief Financial Officer may, after consultation with the legislative appropriations committees, advance funds beyond a 3-month requirement if it is determined to be consistent with the intent of the approved operating budget.

(17) Except as otherwise specifically provided in this chapter or chapter 339, a change to the approved operating budget may not initiate or commence a fixed capital outlay project.

History.—s. 31, ch. 69-106; s. 12, ch. 71-354; s. 11, ch. 77-352; s. 8, ch. 81-169; s. 14, ch. 83-49; s. 5, ch. 83-332; ss. 1, 12, ch. 85-241; s. 3, ch. 86-297; s. 58, ch. 87-224; s. 2, ch. 88-182; s. 5, ch. 88-557; ss. 8, 9, ch. 89-51; s. 12, ch. 90-365; s. 19, ch. 91-109; s. 60, ch. 92-142; s. 40, ch. 95-280; s. 13, ch. 95-396; s. 7, ch. 96-420; s. 7, ch. 97-153; s. 6, ch. 97-286; ss. 7, 10, 14, 38, ch. 98-46; s. 18, ch. 98-73; s. 88, ch. 99-2; ss. 6, 10, 19, 43, 53, ch. 99-228; s. 5, ch. 2000-159; ss. 17, 31, 52, 66, ch. 2000-171; s. 23, ch. 2000-371; s. 7, ch. 2001-56; s. 4, ch. 2001-61; ss. 14, 26, 53, ch. 2001-254; s. 6, ch. 2001-261; s. 922, ch. 2002-387; s. 1, ch. 2002-397; ss. 20, 79, ch. 2002-402; s. 238, ch. 2003-261; s. 31, ch. 2003-399; s. 18, ch. 2004-269; s. 8, ch. 2005-3; s. 53, ch. 2005-71; s. 29, ch. 2005-152; s. 3, ch. 2006-2; s. 1, ch. 2006-15; s. 30, ch. 2006-122; s. 5, ch. 2007-6; s. 2, ch. 2007-98; s. 3, ch. 2008-5; s. 56, ch. 2010-102; s. 24, ch. 2011-34; s. 39, ch. 2014-53; s. 48, ch. 2015-222; s. 85, ch. 2016-62.

1Note.—Section 85, ch. 2016-62, amended paragraph (11)(d) “[i]n order to implement Specific Appropriations 1599, 1599A, 1599B, and 1740A of the 2016-2017 General Appropriations Act.”



216.1811 - Approved operating budgets and appropriations for the legislative branch.

216.1811 Approved operating budgets and appropriations for the legislative branch.—

(1) The Governor and the Chief Financial Officer shall each make changes to the original approved operating budgets for operational and fixed capital expenditures relating to the legislative branch as directed by the presiding officers of the legislative branch.

(2) The Governor and the Chief Financial Officer shall each ensure that any balances of appropriations made to the legislative branch are carried forward as directed by the presiding officers of the legislative branch.

History.—s. 31, ch. 2006-122.



216.1815 - Agency incentive and savings program.

216.1815 Agency incentive and savings program.—

(1) In order to provide an incentive for agencies and the judicial branch to re-engineer business processes and otherwise increase operating efficiency, it is the intent of the Legislature to allow agencies and the judicial branch to retain a portion of the savings produced by internally generated agency or judicial branch program efficiencies and cost reductions.

(2) To be eligible to retain funds, an agency or the Chief Justice of the Supreme Court must submit a plan and an associated request to amend its approved operating budget to the Legislative Budget Commission specifying:

(a) The modifications to approved programs resulting in efficiencies and cost savings;

(b) The amount and source of the funds and positions saved;

(c) The specific positions, rate, amounts, and sources of funds the agency or the judicial branch wishes to include in its incentive expenditures;

(d) How the agency or the judicial branch will meet the goals and objectives established in its long-range program plan;

(e) How the agency or the judicial branch will meet performance standards, including those in its long-range program plan; and

(f) Any other incentive expenditures which the agency or the judicial branch believes will enhance its performance.

(3) Notwithstanding the 14-day notice requirement contained in s. 216.177(2)(a), all plans and budget amendments submitted to the Legislative Budget Commission pursuant to this section shall be delivered at least 30 days prior to the date of the commission meeting at which the request will be considered.

(4) In determining the amount the agency or the judicial branch will be allowed to retain, the commission shall consider the actual savings projected for the current budget year and the annualized savings.

(5) The amount to be retained by the agency or the judicial branch shall be no less than 5 percent and no more than 25 percent of the annual savings and may be used by the agency or the judicial branch for salary increases or other expenditures specified in the agency’s or the judicial branch’s plan if the salary increases or other expenditures do not create a recurring cost to the state in excess of the recurring savings achieved by the agency or the judicial branch in the plan.

(6) Each agency or judicial branch allowed to retain funds pursuant to this section shall submit in its next legislative budget request a schedule showing how it used such funds.

History.—s. 8, ch. 2001-56; s. 32, ch. 2006-122.



216.182 - Approval of fixed capital outlay program plan.

216.182 Approval of fixed capital outlay program plan.—

(1) The Executive Office of the Governor shall have the authority to approve the program plan of fixed capital outlay projects to assure that each is consistent with legislative policies for operations, including approved operational standards related to program and utilization and reasonable continuing operating costs.

(2) Any department under the direct supervision of a member of the Cabinet or of a board consisting of the Governor and members of the Cabinet which contends that the determination of the program plan by the Executive Office of the Governor pursuant to subsection (1) is contrary to the orderly implementation of legislative authorization shall have the right to have the issue reviewed by the Administration Commission, which shall decide such issue by majority vote. The appropriations committees of the Legislature may advise the Administration Commission on the issue.

History.—s. 4, ch. 75-243; s. 12, ch. 77-352; s. 9, ch. 81-169.



216.1826 - Activity-based planning and budgeting.

216.1826 Activity-based planning and budgeting.—Agencies are directed to work in consultation with the Executive Office of the Governor and the appropriations and appropriate substantive committees of the Legislature, and the Chief Justice of the Supreme Court is directed to work with the appropriations and appropriate substantive committees of the Legislature, to identify and reach consensus on the appropriate services and activities for activity-based budgeting. It is the intent of the Legislature that all dollars within an agency or the judicial branch be allocated to the appropriate activity for budgeting purposes. Additionally, agencies or the judicial branch shall examine approved performance measures and recommend any changes so that outcomes are clearly delineated for each service or program, as appropriate, and outputs are aligned with activities. Output measures should be capable of being used to generate a unit cost for each activity resulting in a true accounting of what the state should spend on each activity it provides and what the state should expect to accomplish with those funds.

History.—s. 9, ch. 2001-56.



216.1827 - Requirements for performance measures and standards.

216.1827 Requirements for performance measures and standards.—

(1) Agencies and the judicial branch shall maintain a comprehensive performance accountability system containing, at a minimum, a list of performance measures and standards that are adopted by the Legislature and subsequently amended pursuant to this section.

(2)(a) Agencies and the judicial branch shall submit output and outcome measures and standards, as well as historical baseline and performance data pursuant to s. 216.013.

(b) Agencies and the judicial branch shall also submit performance data, measures, and standards to the Office of Program Policy Analysis and Government Accountability upon request for review of the adequacy of the legislatively approved measures and standards.

(3)(a) An agency may submit requests to delete or amend its existing approved performance measures and standards or activities, including alignment of activities to performance measures, or submit requests to create additional performance measures and standards or activities to the Executive Office of the Governor for review and approval. The request shall document the justification for the change and ensure that the revision, deletion, or addition is consistent with legislative intent. Revisions or deletions to or additions of performance measures and standards approved by the Executive Office of the Governor are subject to the review and objection procedure set forth in s. 216.177.

(b) The Chief Justice of the Supreme Court may submit deletions or amendments of the judicial branch’s existing approved performance measures and standards or may submit additional performance measures and standards to the Legislature accompanied with justification for the change and ensure that the revision, deletion, or addition is consistent with legislative intent. Revisions or deletions to, or additions of performance measures and standards submitted by the Chief Justice of the Supreme Court are subject to the review and objection procedure set forth in s. 216.177.

(4)(a) The Legislature may create, amend, and delete performance measures and standards. The Legislature may confer with the Executive Office of the Governor for state agencies and the Chief Justice of the Supreme Court for the judicial branch prior to any such action.

(b) The Legislature may require state agencies to submit requests for revisions, additions, or deletions to approved performance measures and standards to the Executive Office of the Governor for review and approval, subject to the review and objection procedure set forth in s. 216.177.

(c) The Legislature may require the judicial branch to submit revisions, additions, or deletions to approved performance measures and standards to the Legislature, subject to the review and objection procedure set forth in s. 216.177.

(d) Any new agency created by the Legislature is subject to the initial performance measures and standards established by the Legislature. The Legislature may require state agencies and the judicial branch to provide any information necessary to create initial performance measures and standards.

History.—s. 33, ch. 2006-122; s. 3, ch. 2007-98.



216.192 - Release of appropriations; revision of budgets.

216.192 Release of appropriations; revision of budgets.—

(1) Unless otherwise provided in law, on July 1 of each fiscal year, up to 25 percent of the original approved operating budget of each agency and of the judicial branch may be released until such time as annual plans for quarterly releases for all appropriations have been developed, approved, and furnished to the Chief Financial Officer by the Executive Office of the Governor for state agencies and by the Chief Justice of the Supreme Court for the judicial branch. The plans, including appropriate plans of releases for fixed capital outlay projects that correspond with each project schedule, shall attempt to maximize the use of trust funds and shall be transmitted to the Chief Financial Officer by August 1 of each fiscal year. Such releases shall at no time exceed the total appropriations available to a state agency or to the judicial branch, or the approved budget for such agency or the judicial branch if less. The Chief Financial Officer shall enter such releases in his or her records in accordance with the release plans prescribed by the Executive Office of the Governor and the Chief Justice, unless otherwise amended as provided by law. The Executive Office of the Governor and the Chief Justice shall transmit a copy of the approved annual releases to the head of the state agency, the chair and vice chair of the Legislative Budget Commission, and the Auditor General. The Chief Financial Officer shall authorize all expenditures to be made from the appropriations on the basis of such releases and in accordance with the approved budget, and not otherwise. Expenditures shall be authorized only in accordance with legislative authorizations. Nothing herein precludes periodic reexamination and revision by the Executive Office of the Governor or by the Chief Justice of the annual plans for release of appropriations and the notifications of the parties of all such revisions.

(2) Any department under the direct supervision of a member of the Cabinet or of a board consisting of the Governor and members of the Cabinet which contends that the plan for releases of funds appropriated to it is contrary to the approved operating budget shall have the right to have the issue reviewed by the Administration Commission which shall decide such issue by majority vote.

(3) The Executive Office of the Governor shall make releases within the amounts appropriated and as requested for all appropriations to the legislative branch, and the provisions of subsections (1) and (2) shall not apply to the legislative branch.

(4) The annual plans of releases authorized by this section may be considered by the Revenue Estimating Conference in preparation of the statement of financial outlook.

(5) In order to implement directives contained in the General Appropriations Act or to prevent deficits pursuant to s. 216.221, the Executive Office of the Governor for the executive branch and the Chief Justice for the judicial branch may place appropriations in budget reserve or mandatory reserve.

(6) All budget actions taken pursuant to the provisions of this section are subject to the notice and review procedures set forth in s. 216.177.

History.—s. 31, ch. 69-106; s. 8, ch. 69-82; s. 13, ch. 71-354; s. 13, ch. 77-352; s. 10, ch. 81-169; s. 15, ch. 83-49; s. 6, ch. 83-332; s. 10, ch. 89-51; s. 61, ch. 92-142; s. 1168, ch. 95-147; s. 26, ch. 2000-371; s. 10, ch. 2001-56; s. 240, ch. 2003-261; s. 30, ch. 2005-152; s. 4, ch. 2007-98.



216.195 - Impoundment of funds; restricted.

216.195 Impoundment of funds; restricted.—The Executive Office of the Governor, the Chief Justice of the Supreme Court, any member of the Cabinet, or any state agency shall not impound any appropriation except as necessary to avoid or eliminate a deficit pursuant to the provisions of s. 216.221. As used in this section, the term “impoundment” means the omission of any appropriation or part of an appropriation in the approved operating plan prepared pursuant to s. 216.181 or in the schedule of releases prepared pursuant to s. 216.192 or the failure of any state agency or the judicial branch to spend an appropriation for the stated purposes authorized in the approved operating budget. The Governor or either house of the Legislature may seek judicial review of any action or proposed action which violates this section.

History.—s. 11, ch. 89-51; s. 20, ch. 91-109; s. 62, ch. 92-142; s. 27, ch. 2000-371; s. 31, ch. 2005-152.



216.201 - Services of Executive Office of the Governor to be available to Legislature.

216.201 Services of Executive Office of the Governor to be available to Legislature.—The services of the Executive Office of the Governor shall be available to the Legislature for procuring such fiscal or other data as the Legislature may require.

History.—s. 31, ch. 69-106; s. 14, ch. 71-354; s. 11, ch. 81-169; s. 16, ch. 83-49.



216.212 - Budgets for federal funds; restrictions on expenditure of federal funds.

216.212 Budgets for federal funds; restrictions on expenditure of federal funds.—

(1) The Executive Office of the Governor and the office of the Chief Financial Officer shall develop and implement procedures for accelerating the drawdown of, and minimizing the payment of interest on, federal funds. The Executive Office of the Governor shall establish a clearinghouse for federal programs and activities. The clearinghouse shall develop the capacity to respond to federal grant opportunities and to coordinate the use of federal funds in the state.

(a) Every state agency, when making a request or preparing a budget to be submitted to the Federal Government for funds, equipment, material, or services, shall submit such request or budget to the Executive Office of the Governor for review before submitting it to the proper federal authority. However, the Executive Office of the Governor may specifically authorize any agency to submit specific types of grant proposals directly to the Federal Government.

(b) Every office or court of the judicial branch, when making a request or preparing a budget to be submitted to the Federal Government for funds, equipment, material, or services, shall submit such request or budget to the Chief Justice of the Supreme Court for approval before submitting it to the proper federal authority. However, the Chief Justice may specifically authorize any court to submit specific types of grant proposals directly to the Federal Government.

(2) When such federal authority has approved the request or budget, the state agency or the judicial branch shall submit to the Executive Office of the Governor such documentation showing approval as that office prescribes. The Executive Office of the Governor must acknowledge each approved request or budget by entering that approval into an Automated Grant Management System developed in consultation with the chairs of the House of Representatives and Senate appropriations committees.

(3) Federal money appropriated by Congress or received from court settlements to be used for state purposes, whether by itself or in conjunction with moneys appropriated by the Legislature, may not be expended unless appropriated by the Legislature. However, the Executive Office of the Governor or the Chief Justice of the Supreme Court may, after consultation with the legislative appropriations committees, approve the receipt and expenditure of funds from federal sources by state agencies or by the judicial branch. Any federal programs requiring state matching funds which funds were eliminated, or were requested and were not approved, by the Legislature may not be implemented during the interim. However, federal and other fund sources for the State University System which do not carry a continuing commitment on future appropriations are hereby appropriated for the purpose received.

History.—s. 31, ch. 69-106; s. 14, ch. 71-354; s. 14, ch. 77-352; s. 17, ch. 79-190; s. 12, ch. 81-169; s. 17, ch. 83-49; s. 6, ch. 88-557; s. 63, ch. 92-142; s. 1169, ch. 95-147; s. 5, ch. 95-303; s. 16, ch. 99-155; s. 28, ch. 2000-371; s. 241, ch. 2003-261.



216.216 - Court settlement funds negotiated by the state.

216.216 Court settlement funds negotiated by the state.—In any court settlement in which a state agency or officer or any other counsel representing the interests of the state negotiates settlement amounts to be expended by the judicial branch or the executive branch, such funds may not be expended unless the Legislature has appropriated funds to the agency in the appropriate category or the Legislative Budget Commission has approved a budget amendment for such funds. In either instance, the funding source identified must be sufficient to cover both the anticipated program costs and the amount of the settlement, the settlement must not be contrary to the intent of the Legislature, and, if the settlement amount is substantial, good reason must exist for entering into the settlement prior to the next legislative session and no significant amount of recurring funding shall be committed. When a state agency or officer settles an action in which the state will receive moneys, the funds shall be placed in the General Revenue Fund or in the trust fund that is associated with the agency’s or officer’s authority to pursue the legal action. The provisions of this section are subject to the notice and review procedures set forth in s. 216.177.

History.—s. 29, ch. 2000-371; s. 11, ch. 2001-56.



216.221 - Appropriations as maximum appropriations; adjustment of budgets to avoid or eliminate deficits.

216.221 Appropriations as maximum appropriations; adjustment of budgets to avoid or eliminate deficits.—

(1) All appropriations shall be maximum appropriations, based upon the collection of sufficient revenues to meet and provide for such appropriations. It is the duty of the Governor, as chief budget officer, to ensure that revenues collected will be sufficient to meet the appropriations and that no deficit occurs in any state fund.

(2) The Legislature may annually provide direction in the General Appropriations Act regarding use of any state funds to offset General Revenue Fund deficits.

(3) For purposes of preventing a deficit in the General Revenue Fund, all branches and agencies of government shall participate in deficit reduction efforts. Absent specific legislative direction, when budget reductions are required in order to prevent a deficit under the provisions of subsection (7), each branch shall reduce its General Revenue Fund appropriations by a proportional amount.

(4) For purposes of preventing a deficit in the General Revenue Fund, appropriations to the legislative branch that are voluntarily placed in their reserve by the President of the Senate or the Speaker of the House of Representatives, or by both, may not be reduced, but may be included in any deficit reduction plan.

(5)(a) If, in the opinion of the Governor, after consultation with the Revenue Estimating Conference, a deficit will occur in the General Revenue Fund, he or she shall so certify to the commission and to the Chief Justice of the Supreme Court. No more than 30 days after certifying that a deficit will occur in the General Revenue Fund, the Governor shall develop for the executive branch, and the Chief Justice of the Supreme Court shall develop for the judicial branch, and provide to the commission and to the Legislature plans of action to eliminate the deficit.

(b) If, in the opinion of the President of the Senate and the Speaker of the House of Representatives, after consultation with the Revenue Estimating Conference, a deficit will occur in the General Revenue Fund and the Governor has not certified the deficit, the President of the Senate and the Speaker of the House of Representatives shall so certify. Within 30 days after such certification, the Governor shall develop for the executive branch and the Chief Justice of the Supreme Court shall develop for the judicial branch and provide to the commission and to the Legislature plans of action to eliminate the deficit.

(c) In developing a plan of action to prevent deficits in accordance with subsection (7), the Governor and Chief Justice shall, to the extent possible, preserve legislative policy and intent, and, absent any specific direction to the contrary in the General Appropriations Act, the Governor and Chief Justice shall comply with the following guidelines for reductions in the approved operating budgets of the executive branch and the judicial branch:

1. Education budgets should not be reduced more than provided for in s. 215.16(2).

2. The use of nonrecurring funds to solve recurring deficits should be minimized.

3. Newly created programs that are not fully implemented and programs with critical audits, evaluations, and reviews should receive first consideration for reductions.

4. No agencies or branches of government receiving appropriations should be exempt from reductions.

5. When reductions in positions are required, the focus should be initially on vacant positions.

6. Reductions that would cause substantial losses of federal funds should be minimized.

7. Reductions to statewide programs should occur only after review of programs that provide only local benefits.

8. Reductions in administrative and support functions should be considered before reductions in direct-support services.

9. Maximum reductions should be considered in budgets for expenses including travel and in budgets for equipment replacement, outside consultants, and contracts.

10. Reductions in salaries for elected state officials should be considered.

11. Reductions that adversely affect the public health, safety, and welfare should be minimized.

12. The Budget Stabilization Fund should not be reduced to a level that would impair the financial stability of this state.

13. Reductions in programs that are traditionally funded by the private sector and that may be assumed by private enterprise should be considered.

14. Reductions in programs that are duplicated among state agencies or branches of government should be considered.

(6) If the Revenue Estimating Conference projects a deficit in the General Revenue Fund in excess of 1.5 percent of the moneys appropriated from the General Revenue Fund during a fiscal year or when the cumulative total of a series of projected deficits in the General Revenue Fund exceeds 1.5 percent of the moneys appropriated from the General Revenue Fund, the deficit shall be resolved by the Legislature.

(7) Deficits in the General Revenue Fund that do not meet the amounts specified by subsection (6) shall be resolved by the Governor for the executive branch and the Chief Justice of the Supreme Court for the judicial branch. The Governor and Chief Justice shall implement any directions provided in the General Appropriations Act related to eliminating deficits and to reducing agency and judicial branch budgets, including the use of those legislative appropriations voluntarily placed in reserve. In addition, the Governor and Chief Justice shall implement any directions in the General Appropriations Act relating to the resolution of deficit situations. When reducing state agency or judicial branch budgets, the Governor or the Chief Justice, respectively, shall use the guidelines prescribed in subsection (5). The Executive Office of the Governor, and the Chief Justice for the judicial branch, shall implement the deficit reduction plans through amendments to the approved operating budgets in accordance with s. 216.181.

(8) The Chief Financial Officer also has the duty to ensure that revenues being collected will be sufficient to meet the appropriations and that no deficit occurs in any fund of the state.

(9) If, in the opinion of the Chief Financial Officer, after consultation with the Revenue Estimating Conference, a deficit will occur, he or she shall report his or her opinion to the Governor, the President of the Senate, and the Speaker of the House of Representatives in writing. In the event the Governor does not certify a deficit, or the President of the Senate and the Speaker of the House of Representatives do not certify a deficit within 10 days after the Chief Financial Officer’s report, the Chief Financial Officer shall report his or her findings and opinion to the commission and the Chief Justice of the Supreme Court.

(10) When advised by the Revenue Estimating Conference, the Chief Financial Officer, or any agency responsible for a trust fund that a deficit will occur with respect to the appropriations from a specific trust fund in the current fiscal year, the Governor for the executive branch, or the Chief Justice for the judicial branch, shall develop a plan of action to eliminate the deficit. Before implementing the plan of action, the Governor or the Chief Justice must comply with the provisions of s. 216.177(2), and actions to resolve deficits in excess of $1 million must be approved by the Legislative Budget Commission. In developing the plan of action, the Governor or the Chief Justice shall, to the extent possible, preserve legislative policy and intent.

(11) Once a deficit is determined to have occurred and action is taken to reduce approved operating budgets and release authority, no action may be taken to restore the reductions, either directly or indirectly.

History.—s. 31, ch. 69-106; s. 14, ch. 71-354; s. 18, ch. 83-49; s. 21, ch. 91-109; s. 64, ch. 92-142; s. 1170, ch. 95-147; s. 13, ch. 98-73; s. 30, ch. 2000-371; s. 12, ch. 2001-56; s. 242, ch. 2003-261; s. 32, ch. 2005-152.



216.222 - Budget Stabilization Fund; criteria for withdrawing moneys.

216.222 Budget Stabilization Fund; criteria for withdrawing moneys.—

(1) Moneys in the Budget Stabilization Fund may be transferred to the General Revenue Fund for:

(a)1. Offsetting a deficit in the General Revenue Fund. A deficit is deemed to occur when the official estimate of funds available in the General Revenue Fund for a fiscal year falls below the total amount appropriated from the General Revenue Fund for that fiscal year. Such a transfer must be made pursuant to s. 216.221, or pursuant to an appropriation by law.

2. Notwithstanding the requirements of s. 216.221, if, after consultation with the Revenue Estimating Conference, the Chief Financial Officer believes that a deficit will occur in the General Revenue Fund and if:

a. Fewer than 30 but more than 4 days are left in the fiscal year, the Legislature is not in session, and neither the Legislature nor the Legislative Budget Commission is scheduled to meet before the end of the fiscal year, or

b. Fewer than 5 days are left in the fiscal year and the Governor and the Chief Justice, the Legislature, or the Legislative Budget Commission have not implemented measures to resolve the deficit,

the Chief Financial Officer shall certify the deficit to the Governor, the Chief Justice, the President of the Senate, and the Speaker of the House of Representatives, and may thereafter withdraw funds from the Budget Stabilization Fund to offset the projected deficit in the General Revenue Fund. The Chief Financial Officer shall consult with the Governor and the chair and vice chair of the Legislative Budget Commission before any funds may be withdrawn from the Budget Stabilization Fund. At the beginning of the next fiscal year, the Chief Financial Officer shall promptly determine the General Revenue Fund balance to be carried forward. The Chief Financial Officer shall immediately repay the Budget Stabilization Fund for the withdrawn amount, up to the amount of the balance. If the General Revenue Fund balance carried forward is not sufficient to fully repay the Budget Stabilization Fund, the repayment of the remainder of the withdrawn funds shall be as provided in s. 215.32(2)(c)3.

(b) Providing funding for an emergency as defined in s. 252.34. The emergency must have been declared by the Governor pursuant to s. 252.36 or declared by law. Such a transfer must be made pursuant to s. 252.37, subject to the conditions in that section, or pursuant to an appropriation by law.

(c) Providing temporary transfers to the General Revenue Fund pursuant to s. 215.18.

(2)(a) Moneys in the Budget Stabilization Fund may be transferred to the State Risk Management Trust Fund to provide funding for an emergency. For purposes of this subsection, an emergency exists when uninsured losses to state property exceed $2 million per occurrence or $5 million annual aggregate, as this constitutes an unanticipated financial need that the Legislature has found must be funded to serve an essential state responsibility.

(b) At such time that the Division of Risk Management certifies that uninsured property losses exceed $2 million per occurrence or $5 million annual aggregate, the division shall request a budget amendment through the procedures set out in s. 216.181. Transfers into the State Risk Management Trust Fund pursuant to this paragraph may not exceed $38 million in any fiscal year.

History.—s. 1, ch. 94-250; s. 1, ch. 2001-376; s. 243, ch. 2003-261; s. 1, ch. 2004-239.



216.231 - Release of certain classified appropriations.

216.231 Release of certain classified appropriations.—

(1)(a) Any appropriation to the Executive Office of the Governor which is classified as an emergency, as defined in s. 252.34, may be released only with the approval of the Governor. The state agency, or the judicial branch, desiring the use of the emergency appropriation shall submit to the Executive Office of the Governor application in writing setting forth the facts from which the alleged need arises. The Executive Office of the Governor shall, at a public hearing, review such application promptly and approve or disapprove the applications as the circumstances may warrant. All actions of the Executive Office of the Governor shall be reported to the legislative appropriations committees, and the committees may advise the Executive Office of the Governor relative to the release of such funds.

(b) The release of appropriated funds classified as “emergency” shall be approved only if an act or circumstance caused by an act of God, civil disturbance, natural disaster, or other circumstance of an emergency nature threatens, endangers, or damages the property, safety, health, or welfare of the state or its residents, which condition has not been provided for in appropriation acts of the Legislature. Funds allocated for this purpose may be used to pay overtime pay to personnel of agencies called upon to perform extra duty because of any civil disturbance or other emergency as defined in s. 252.34 and to provide the required state match for federal grants under the federal Disaster Relief Act.

(2) The release of appropriated funds classified as “deficiency” shall be approved only when a General Revenue Fund appropriation for operations of a state agency or of the judicial branch is inadequate because the workload or cost of the operation exceeds that anticipated by the Legislature and a determination has been made by the Governor that the deficiency will result in an impairment of the activities of an agency or of the judicial branch to the extent that the agency is unable to carry out its program as provided by the Legislature in the general appropriations acts. These funds may not be used for creation of any new agency or program, for increases of salary, or for the construction or equipping of additional buildings.

(3) Notwithstanding any other provisions of law, moneys appropriated in any appropriations act to the Governor for discretionary contingencies may be expended at his or her discretion to promote general government and intergovernmental cooperation and to enhance the image of the state. All funds expended for such purposes shall be accounted for, and a report showing the amounts expended, the names of the persons receiving the amounts expended, and the purpose of each expenditure shall be annually reported to the Auditor General and the legislative appropriations committees.

History.—s. 31, ch. 69-106; s. 1, ch. 71-84; s. 14, ch. 71-354; s. 15, ch. 77-352; s. 13, ch. 81-169; s. 8, ch. 83-334; s. 65, ch. 92-142; s. 1171, ch. 95-147; s. 41, ch. 95-280; s. 33, ch. 2005-152; s. 84, ch. 2011-142.



216.241 - Initiation or commencement of new programs; approval; expenditure of certain revenues.

216.241 Initiation or commencement of new programs; approval; expenditure of certain revenues.—

(1) A state agency or the judicial branch may not initiate or commence any new program, including any new federal program or initiative, or make changes in its current programs, as provided for in the appropriations act, that require additional financing unless funds have been specifically appropriated by the Legislature or unless the Legislative Budget Commission expressly approves such new program or changes.

(2) Changes that are inconsistent with the approved budget may not be made to existing programs unless such changes are recommended to the Legislative Budget Commission by the Governor or the Chief Justice and the Legislative Budget Commission expressly approves such program changes. This subsection is subject to the notice, review, and objection procedures set forth in s. 216.177.

(3) Any revenues generated by any tax or fee imposed by amendment to the State Constitution after October 1, 1999, shall not be expended by any agency, as defined in s. 120.52(1), except pursuant to appropriation by the Legislature.

History.—s. 31, ch. 69-106; s. 18, ch. 79-190; s. 19, ch. 83-49; s. 12, ch. 89-51; s. 66, ch. 92-142; s. 4, ch. 99-377; s. 35, ch. 2005-152.



216.251 - Salary appropriations; limitations.

216.251 Salary appropriations; limitations.—

(1) The annual rate of salary of any officer or employee filling the position specifically named in an item in the appropriations acts shall be as provided in one of the following paragraphs:

(a) In the amount appropriated for such position;

(b) The amount appropriated in an item for the named positions in that item, shall be divided by the indicated number of such positions, and the resulting quotient shall be the annual rate of salary of each such position; or

(c) Within the amounts appropriated where such salary may be otherwise fixed pursuant to law.

(2)(a) The salary for each position not specifically indicated in the appropriations acts shall be as provided in one of the following subparagraphs:

1. Within the classification and pay plans provided for in chapter 110.

2. Within the classification and pay plans established by the Board of Trustees for the Florida School for the Deaf and the Blind of the Department of Education and approved by the State Board of Education for academic and academic administrative personnel.

3. Within the classification and pay plan approved and administered by the Board of Governors or the designee of the board for those positions in the State University System.

4. Within the classification and pay plan approved by the President of the Senate and the Speaker of the House of Representatives, as the case may be, for employees of the Legislature.

5. Within the approved classification and pay plan for the judicial branch.

(b) Salary payments shall be made only to employees filling established positions included in the agency’s or in the judicial branch’s approved budgets and amendments thereto as may be provided by law; provided, however:

1. Reclassification of established positions may be accomplished when justified in accordance with the established procedures for reclassifying positions; or

2. When the Division of Risk Management of the Department of Financial Services has determined that an employee is entitled to receive a temporary partial disability benefit or a temporary total disability benefit pursuant to the provisions of s. 440.15 and there is medical certification that the employee cannot perform the duties of the employee’s regular position, but the employee can perform some type of work beneficial to the agency, the agency may return the employee to the payroll, at his or her regular rate of pay, to perform such duties as the employee is capable of performing, even if there is not an established position in which the employee can be placed. Nothing in this subparagraph shall abrogate an employee’s rights under chapter 440 or chapter 447, nor shall it adversely affect the retirement credit of a member of the Florida Retirement System in the membership class he or she was in at the time of, and during, the member’s disability.

(3) An agency may not provide general salary increases or pay additives for a cohort of positions sharing the same job classification or job occupations which the Legislature has not authorized in the General Appropriations Act or other laws.

History.—ss. 15, 31, 35, ch. 69-106; s. 15, ch. 71-354; s. 3, ch. 80-404; ss. 2, 12, ch. 85-241; s. 1, ch. 85-336; s. 12, ch. 90-365; s. 67, ch. 92-142; s. 1172, ch. 95-147; s. 11, ch. 98-136; s. 31, ch. 2000-371; s. 246, ch. 2003-261; s. 36, ch. 2005-152; s. 34, ch. 2006-122; s. 26, ch. 2007-217.



216.262 - Authorized positions.

216.262 Authorized positions.—

(1)(a) Unless otherwise expressly provided by law, the total number of authorized positions may not exceed the total provided in the appropriations acts. In the event any state agency or entity of the judicial branch finds that the number of positions so provided is not sufficient to administer its authorized programs, it may file an application with the Executive Office of the Governor or the Chief Justice; and, if the Executive Office of the Governor or Chief Justice certifies that there are no authorized positions available for addition, deletion, or transfer within the agency as provided in paragraph (c) and recommends an increase in the number of positions, the Governor or the Chief Justice may recommend an increase in the number of positions for the following reasons only:

1. To implement or provide for continuing federal grants or changes in grants not previously anticipated.

2. To meet emergencies pursuant to s. 252.36.

3. To satisfy new federal regulations or changes therein.

4. To take advantage of opportunities to reduce operating expenditures or to increase the revenues of the state or local government.

5. To authorize positions that were not fixed by the Legislature through error in drafting the appropriations acts.

Actions recommended pursuant to this paragraph are subject to approval by the Legislative Budget Commission. The certification and the final authorization shall be provided to the Legislative Budget Commission, the appropriations committees, and the Auditor General.

(b) The Governor and the Chief Justice may, after a public hearing, delete supervisory or managerial positions within a department and establish direct service delivery positions in excess of the number of supervisory or managerial positions deleted. The salary rate for all positions authorized under this paragraph may not exceed the salary rate for all positions deleted under this paragraph. Positions affected by changes made under this paragraph may be funded only from identical funding sources.

(c)1. The Executive Office of the Governor, under such procedures and qualifications as it deems appropriate, shall, upon agency request, delegate to any state agency authority to add and delete authorized positions or transfer authorized positions from one budget entity to another budget entity within the same division, and may approve additions and deletions of authorized positions or transfers of authorized positions within the state agency when such changes would enable the agency to administer more effectively its authorized and approved programs. The additions or deletions must be consistent with the intent of the approved operating budget, must be consistent with legislative policy and intent, and must not conflict with specific spending policies specified in the General Appropriations Act.

2. The Chief Justice of the Supreme Court shall have the authority to establish procedures for the judicial branch to add and delete authorized positions or transfer authorized positions from one budget entity to another budget entity, and to add and delete authorized positions within the same budget entity, when such changes are consistent with legislative policy and intent and do not conflict with spending policies specified in the General Appropriations Act.

(d) An individual employed by a state agency or by the judicial branch may not hold more than one employment during his or her normal working hours with the state, such working hours to be determined by the head of the state agency affected, unless approved by the Department of Management Services, or otherwise delegated to the agency head, or by the Chief Justice of the Supreme Court, respectively.

(e) An individual employed by a state agency or by the judicial branch may not fill more than a total of one full-time equivalent established position, receive compensation simultaneously from any appropriation other than appropriations for salaries, or receive compensation simultaneously from more than one state agency unless approved by the Department of Management Services, or otherwise delegated to the agency head, or by the Chief Justice, respectively, during each fiscal year. The Department of Management Services may adopt uniform rules applicable to the executive branch agencies to implement its responsibilities under this paragraph.

(f) Perquisites may not be furnished by a state agency or by the judicial branch unless approved by the Department of Management Services, or otherwise delegated to the agency head, or by the Chief Justice, respectively, during each fiscal year. Whenever a state agency or the judicial branch is to furnish perquisites, the Department of Management Services or the agency head to which the approval has been delegated or the Chief Justice, respectively, must approve the kind and monetary value of such perquisites before they may be furnished. Perquisites may be furnished only when in the best interest of the state due to the exceptional or unique requirements of the position. The value of a perquisite may not be used to compute an employee’s base rate of pay or regular rate of pay unless required by the Fair Labor Standards Act. Permissible perquisites include, but are not limited to, moving expenses, clothing, use of vehicles and other transportation, domestic services, groundskeeping services, telephone services, medical services, housing, utilities, and meals. The Department of Management Services may adopt uniform rules applicable to the executive branch agencies to implement its responsibilities under this paragraph, which rules may specify additional perquisites, establish additional criteria for each kind of perquisite, provide the procedure to be used by executive agencies in applying for approvals, and establish the required justification. As used in this section, the term “perquisites” means those things, or the use thereof, or services of a kind that confer on the officers or employees receiving them some benefit that is in the nature of additional compensation, or that reduce to some extent the normal personal expenses of the officer or employee receiving them. The term includes, but is not limited to, such things as quarters, subsistence, utilities, laundry services, medical service, use of state-owned vehicles for other than state purposes, and servants paid by the state.

(g) If goods and services are to be sold to officers and employees of a state agency or of the judicial branch rather than being furnished as perquisites, the kind and selling price thereof shall be approved by the Department of Management Services, unless otherwise delegated to the agency head, or by the Chief Justice, respectively, during each fiscal year before such sales are made. The selling price may be deducted from any amounts due by the state to any person receiving such things. The amount of cash so deducted shall be faithfully accounted for. This paragraph does not apply to sales to officers or employees of items generally sold to the public and does not apply to meals which may be provided without charge to volunteers under a volunteer service program approved by the Department of Management Services. The goods and services may include, but are not limited to, medical services, long-term and short-term rental housing, and laundry and transportation services. The Department of Management Services may adopt uniform rules applicable to the executive branch agencies to implement its responsibilities under this paragraph, which rules may specify other items that may be approved, the required justification for proposed sales, and the manner in which agencies will apply for approvals.

(2) The provisions of paragraphs (1)(d) and (e) do not apply to an individual filling a position the salary of which has been specifically fixed or limited by law. Unless specifically authorized by law, an individual filling or performing the duties of a position the salary of which has been specifically fixed or limited by law may not receive compensation from more than one appropriation, or in excess of the amount so fixed or limited by law, regardless of any additional duties performed by that individual in any capacity or position. However, this subsection does not prohibit additional compensation from an educational appropriation to any person holding a position the salary of which is specifically fixed or limited by law, provided such compensation does not exceed payment for more than one course of instruction during any one academic term and that such compensation is approved as provided in paragraphs (1)(d) and (e). Any compensation received by any person pursuant to the provisions of this subsection shall not be computed as a part of average final compensation for retirement purposes under the provisions of chapter 121.

(3) No full-time position shall be filled by more than the equivalent of one full-time officer or employee, except when extenuating circumstances exist. Extenuating circumstances will be provided for in rules to be adopted by the Department of Management Services or by the Chief Justice, respectively.

1(4) Notwithstanding the provisions of this chapter relating to increasing the number of authorized positions, and for the 2016-2017 fiscal year only, if the actual inmate population of the Department of Corrections exceeds the inmate population projections of the December 17, 2015, Criminal Justice Estimating Conference by 1 percent for 2 consecutive months or 2 percent for any month, the Executive Office of the Governor, with the approval of the Legislative Budget Commission, shall immediately notify the Criminal Justice Estimating Conference, which shall convene as soon as possible to revise the estimates. The Department of Corrections may then submit a budget amendment requesting the establishment of positions in excess of the number authorized by the Legislature and additional appropriations from unallocated general revenue sufficient to provide for essential staff, fixed capital improvements, and other resources to provide classification, security, food services, health services, and other variable expenses within the institutions to accommodate the estimated increase in the inmate population. All actions taken pursuant to this subsection are subject to review and approval by the Legislative Budget Commission. This subsection expires July 1, 2017.

History.—ss. 31, 35, ch. 69-106; s. 8, ch. 69-82; s. 16, ch. 71-354; s. 1, ch. 73-314; s. 1, ch. 73-326; s. 1, ch. 74-258; s. 1, ch. 75-150; s. 1, ch. 76-248; s. 1, ch. 77-66; s. 16, ch. 77-352; s. 14, ch. 81-169; s. 20, ch. 83-49; s. 9, ch. 85-68; s. 13, ch. 89-51; s. 68, ch. 92-142; s. 89, ch. 92-279; s. 33, ch. 92-319; s. 34, ch. 92-320; s. 55, ch. 92-326; s. 1173, ch. 95-147; s. 17, ch. 95-196; s. 42, ch. 95-280; s. 24, ch. 96-399; s. 5, ch. 98-196; s. 38, ch. 2000-171; s. 32, ch. 2000-371; s. 34, ch. 2001-43; s. 13, ch. 2001-56; s. 28, ch. 2001-254; s. 13, ch. 2001-380; ss. 25, 79, ch. 2002-402; s. 35, ch. 2003-399; s. 1, ch. 2003-417; s. 24, ch. 2004-269; s. 14, ch. 2005-71; s. 37, ch. 2005-152; s. 7, ch. 2006-26; s. 7, ch. 2007-73; s. 8, ch. 2008-153; s. 3, ch. 2009-82; s. 5, ch. 2010-153; s. 15, ch. 2011-47; s. 12, ch. 2012-119; s. 10, ch. 2013-41; s. 20, ch. 2014-53; s. 33, ch. 2015-222; s. 56, ch. 2016-62.

1Note.—Section 56, ch. 2016-62, amended subsection (4) “[i]n order to implement Specific Appropriations 598A through 701 and 721 through 755 of the 2016-2017 General Appropriations Act.”



216.271 - Revolving funds.

216.271 Revolving funds.—

(1) No revolving fund may be established or increased in amount pursuant to s. 17.58(2), unless approved by the Chief Financial Officer. The purpose and uses of a revolving fund may not be changed without the prior approval of the Chief Financial Officer. As used in this section, the term “revolving fund” means a cash fund maintained within or outside the State Treasury and established from an appropriation, to be used by an agency or the judicial branch in making authorized expenditures.

(2) When the Chief Financial Officer approves a revolving or petty cash fund for making refunds or other payments, such fund shall be established from an account within the appropriate fund to be known as “payments for revolving funds from funds not otherwise appropriated.” Reimbursements made from revolving or petty cash funds shall be made in strict accordance with the provisions of s. 215.26(2). The Chief Financial Officer may restrict the types of uses of any revolving fund established pursuant to this section.

(3) Vouchers for reimbursement of expenditures from revolving funds established under this section shall be presented in a routine manner to the Chief Financial Officer for approval and payment, the proceeds of which shall be returned to the revolving or petty cash fund involved.

(4) The revolving or petty cash fund authorized herein shall be properly maintained and accounted for by the agency or by the judicial branch requesting the fund and, upon the expiration of the need therefor, shall be returned in the amount originally established to the appropriate fund for credit to the payments for revolving funds account therein.

(5) Reimbursement to the revolving fund for uninsured losses and theft may be made from the fund in which the responsible operating department is budgeted. Such reimbursement shall be submitted consistent with procedures specified by the Chief Financial Officer.

History.—s. 31, ch. 69-106; s. 17, ch. 71-354; s. 17, ch. 77-352; s. 99, ch. 79-190; s. 1, ch. 80-380; s. 12, ch. 83-132; s. 22, ch. 91-109; s. 69, ch. 92-142; s. 7, ch. 96-310; s. 33, ch. 2000-371; s. 247, ch. 2003-261.



216.272 - Working Capital Trust Funds.

216.272 Working Capital Trust Funds.—

(1) There are hereby created Working Capital Trust Funds for the purpose of providing sufficient funds for the operation of data processing centers, which may include the creation of a reserve account within the Working Capital Trust Fund to pay for future information technology resource acquisitions as appropriated by the Legislature. Such funds shall be created from moneys budgeted for data processing services and equipment by those agencies to be served by the data processing center.

(2) The funds so allocated shall be in an amount sufficient to finance the center’s operation; however, each agency served by the center shall contribute an amount equal to its proportionate share of cost of operating such data processing center. Each agency utilizing the services of the data processing center shall pay such moneys into the appropriate Working Capital Trust Fund on a quarterly basis or such other basis as may be determined by the Executive Office of the Governor.

History.—s. 9, ch. 67-253; ss. 2, 3, ch. 67-371; ss. 22, 31, 35, ch. 69-106; s. 78, ch. 79-190; s. 7, ch. 83-92; s. 70, ch. 92-142; s. 4, ch. 93-278; s. 2, ch. 98-388.

Note.—Former s. 23.029.



216.273 - Administered Funds Trust Fund.

216.273 Administered Funds Trust Fund.—

(1) The Administered Funds Trust Fund is created within the Executive Office of the Governor.

(2) The trust fund shall be used for the purpose of allocating to various agencies those appropriations that are made under the administered funds budget entity. The trust fund is a clearing account to be used solely for the distribution of budget authority and is not intended to receive or distribute cash.

(3) Pursuant to the provisions of s. 19(f)(3), Art. III of the State Constitution, the trust fund, as a clearing account, is exempt from the automatic termination provisions of s. 19(f)(2), Art. III of the State Constitution.

History.—s. 1, ch. 2002-166.



216.275 - Clearing accounts.

216.275 Clearing accounts.—No clearing account may be established outside the State Treasury pursuant to s. 17.58(2) unless approved by the Chief Financial Officer during the fiscal year. Each agency, or the judicial branch, desiring to maintain a clearing account outside the State Treasury shall submit a written request to do so to the Chief Financial Officer in accordance with the format and manner prescribed by the Chief Financial Officer. The Chief Financial Officer shall maintain a listing of all clearing accounts approved during the fiscal year.

History.—s. 1, ch. 75-91; s. 18, ch. 77-352; s. 1, ch. 80-39; s. 23, ch. 91-109; s. 71, ch. 92-142; s. 248, ch. 2003-261.



216.292 - Appropriations nontransferable; exceptions.

216.292 Appropriations nontransferable; exceptions.—

(1)(a) Funds provided in the General Appropriations Act or as otherwise expressly provided by law shall be expended only for the purpose for which appropriated, except that such moneys may be transferred as provided in this section when it is determined to be in the best interest of the state. Appropriations for fixed capital outlay may not be expended for any other purpose. Appropriations may not be transferred between state agencies, or between a state agency and the judicial branch, unless specifically authorized by law.

(b)1. Authorized revisions of the original approved operating budget, together with related changes in the plan for release of appropriations, if any, shall be transmitted by the state agency or by the judicial branch to the Executive Office of the Governor or the Chief Justice, respectively, the chairs of the Senate and the House of Representatives appropriations committees, the Office of Program Policy Analysis and Government Accountability, and the Auditor General. Such authorized revisions shall be consistent with the intent of the approved operating budget, shall be consistent with legislative policy and intent, and may not conflict with specific spending policies specified in the General Appropriations Act.

2. Authorized revisions, together with related changes, if any, in the plan for release of appropriations shall be transmitted by the state agency or by the judicial branch to the Chief Financial Officer for entry in the Chief Financial Officer’s records in the manner and format prescribed by the Executive Office of the Governor in consultation with the Chief Financial Officer.

3. The Executive Office of the Governor or the Chief Justice shall forward a copy of the revisions within 7 working days to the Chief Financial Officer for entry in his or her records in the manner and format prescribed by the Executive Office of the Governor in consultation with the Chief Financial Officer.

(2) The following transfers are authorized to be made by the head of each department or the Chief Justice of the Supreme Court whenever it is deemed necessary by reason of changed conditions:

1(a) The transfer of appropriations funded from identical funding sources, except appropriations for fixed capital outlay, and the transfer of amounts included within the total original approved budget and plans of releases of appropriations as furnished pursuant to ss. 216.181 and 216.192, as follows:

1. Between categories of appropriations within a budget entity, if no category of appropriation is increased or decreased by more than 5 percent of the original approved budget or $250,000, whichever is greater, by all action taken under this subsection.

2. Between budget entities within identical categories of appropriations, if no category of appropriation is increased or decreased by more than 5 percent of the original approved budget or $250,000, whichever is greater, by all action taken under this subsection.

3. Any agency exceeding salary rate established pursuant to s. 216.181(8) on June 30th of any fiscal year shall not be authorized to make transfers pursuant to subparagraphs 1. and 2. in the subsequent fiscal year.

4. Notice of proposed transfers under subparagraphs 1. and 2. shall be provided to the Executive Office of the Governor and the chairs of the legislative appropriations committees at least 3 days prior to agency implementation in order to provide an opportunity for review.

(b) After providing notice at least 5 working days prior to implementation:

1. The transfer of funds within programs identified in the General Appropriations Act from identical funding sources between the following appropriation categories without limitation so long as such a transfer does not result in an increase, to the total recurring general revenue or trust fund cost of the agency or entity of the judicial branch in the subsequent fiscal year: other personal services, expenses, operating capital outlay, food products, state attorney and public defender operations, data processing services, operating and maintenance of patrol vehicles, overtime payments, salary incentive payments, compensation to retired judges, law libraries, and juror and witness payments.

2. The transfer of funds and positions from identical funding sources between salaries and benefits appropriation categories within programs identified in the General Appropriations Act. Such transfers must be consistent with legislative policy and intent and may not adversely affect achievement of approved performance outcomes or outputs in any program.

(c) The transfer of funds appropriated to accounts established for disbursement purposes upon release of such appropriation upon request of a department and approval by the Chief Financial Officer. Such transfer may only be made to the same appropriation category and the same funding source from which the funds are transferred.

(3) The following transfers are authorized with the approval of the Executive Office of the Governor for the executive branch or the Chief Justice for the judicial branch, subject to the notice and objection provisions of s. 216.177:

(a) The transfer of appropriations for operations from trust funds in excess of those provided in subsection (2), up to $1 million.

(b) The transfer of positions between budget entities.

(4) The following transfers are authorized with the approval of the Legislative Budget Commission. Unless waived by the chair and vice chair of the commission, notice of such transfers must be provided 14 days before the commission meeting:

(a) The transfer of appropriations for operations from the General Revenue Fund in excess of those provided in this section but within a state agency or within the judicial branch, as recommended by the Executive Office of the Governor or the Chief Justice of the Supreme Court.

(b) The transfer of appropriations for operations from trust funds in excess of those authorized in subsection (2) or subsection (3), as recommended by the Executive Office of the Governor or the Chief Justice of the Supreme Court.

(c) The transfer of the portion of an appropriation for a named fixed capital outlay project found to be in excess of that needed to complete the project to another project for which there has been an appropriation in the same fiscal year from the same fund and within the same department where a deficiency is found to exist, at the request of the Executive Office of the Governor for state agencies or the Chief Justice of the Supreme Court for the judicial branch. The scope of a fixed capital outlay project may not be changed by any transfer of funds made pursuant to this subsection.

(d) The transfers necessary to accomplish the purposes of reorganization within state agencies or the judicial branch authorized by the Legislature when the necessary adjustments of appropriations and positions have not been provided in the General Appropriations Act.

(5) A transfer of funds may not result in the initiation of a fixed capital outlay project that has not received a specific legislative appropriation.

(6) The Chief Financial Officer shall transfer from any available funds of an agency or the judicial branch the following amounts and shall report all such transfers and the reasons therefor to the legislative appropriations committees and the Executive Office of the Governor:

(a) The amount due to the Unemployment Compensation Trust Fund which is more than 90 days delinquent on reimbursements due to the Unemployment Compensation Trust Fund. The amount transferred shall be that certified by the state agency providing reemployment assistance tax collection services under contract with the Department of Economic Opportunity through an interagency agreement pursuant to s. 443.1316.

(b) The amount due to the Division of Risk Management which is more than 90 days delinquent in payment to the Division of Risk Management of the Department of Financial Services for insurance coverage. The amount transferred shall be that certified by the division.

(c) The amount due to the Communications Working Capital Trust Fund from moneys appropriated in the General Appropriations Act for the purpose of paying for services provided by the state communications system in the Department of Management Services which is unpaid 45 days after the billing date. The amount transferred shall be that billed by the department.

(7) The provisions of this section do not apply to the budgets for the legislative branch.

(8) Notwithstanding subsections (2), (3), and (4), and for the 2015-2016 fiscal year only, the Agency for State Technology, with the approval of the Executive Office of the Governor, and after 14 days prior notice, may transfer up to $2.5 million of recurring funds from the Working Capital Trust Fund within the Agency for State Technology between appropriations categories for operations, as needed, to realign funds, based upon the final report of the third-party assessment required by January 15, 2016, to begin migration of cloud-ready applications at the State Data Center to a cloud solution that complies with all applicable federal and state security and privacy requirements, to the extent feasible within available resources, while continuing to provide computing services for existing data center applications, until those applications can be cloud-ready. Such transfers are subject to the notice and objection provisions of s. 216.177. This subsection expires July 1, 2016.

2(9) Notwithstanding subsections (2), (3), and (4), and for the 2016-2017 fiscal year only, the Department of Highway Safety and Motor Vehicles, with the approval of the Executive Office of the Governor, and after 14 days’ notice, may transfer up to $6,563,775 of nonrecurring funds from the Highway Safety Operating Trust Fund between appropriations categories as needed to realign funds based upon the cost-benefit analysis that analyzes the different options, including cloud computing services, for securing the hardware and software necessary to upgrade the department’s existing database environment, implement a platform for data synchronization, establish a staging environment, implement a test data management toolset, and acquire a managed disaster recovery service. Such transfers are subject to the notice and objection provisions of s. 216.177. This subsection expires July 1, 2017.

History.—s. 31, ch. 69-106; s. 18, ch. 71-354; s. 15, ch. 81-169; s. 21, ch. 83-49; ss. 7, 8, ch. 83-332; s. 7, ch. 87-137; s. 64, ch. 87-548; s. 7, ch. 88-557; s. 14, ch. 89-51; s. 72, ch. 92-142; s. 160, ch. 92-279; s. 55, ch. 92-326; s. 14, ch. 94-249; s. 1515, ch. 95-147; ss. 3, 24, ch. 95-430; s. 3, ch. 96-420; s. 21, ch. 97-94; s. 2, ch. 97-153; s. 8, ch. 97-259; ss. 3, 38, ch. 98-46; s. 9, ch. 98-73; s. 6, ch. 98-279; s. 9, ch. 2000-157; s. 34, ch. 2000-371; s. 14, ch. 2001-56; s. 5, ch. 2001-61; s. 19, ch. 2001-254; s. 8, ch. 2001-261; s. 60, ch. 2001-266; ss. 12, 79, ch. 2002-402; s. 5, ch. 2003-36; s. 249, ch. 2003-261; s. 24, ch. 2003-391; s. 22, ch. 2003-399; s. 2, ch. 2003-417; s. 4, ch. 2004-269; s. 9, ch. 2005-3; ss. 5, 45, ch. 2005-71; s. 38, ch. 2005-152; s. 38, ch. 2006-26; s. 35, ch. 2006-122; ss. 8, 30, ch. 2007-73; s. 5, ch. 2007-98; s. 4, ch. 2009-20; s. 10, ch. 2009-82; ss. 3, 35, ch. 2010-153; s. 2, ch. 2010-154; s. 3, ch. 2011-47; s. 83, ch. 2011-142; s. 1, ch. 2012-6; s. 47, ch. 2012-30; s. 3, ch. 2012-119; s. 4, ch. 2014-18; ss. 48, 49, ch. 2014-53; ss. 45, 70, 71, ch. 2015-222; ss. 80, 106, 111, 112, ch. 2016-62.

1Note.—

A. Section 111, ch. 2016-62, reenacted paragraph (2)(a) “[i]n order to implement the salaries and benefits, expenses, other personal services, contracted services, special categories, and operating capital outlay categories of the 2016-2017 General Appropriations Act.”

B. Section 112, ch. 2016-62, provides that “[t]he amendment to s. 216.292(2)(a), Florida Statutes, as carried forward by this act from chapter 2015-222, Laws of Florida, expires July 1, 2017, and the text of that paragraph shall revert to that in existence on June 30, 2014, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, paragraph (2)(a), as amended by s. 112, ch. 2016-62, will read:

(a) The transfer of appropriations funded from identical funding sources, except appropriations for fixed capital outlay, and the transfer of amounts included within the total original approved budget and plans of releases of appropriations as furnished pursuant to ss. 216.181 and 216.192, as follows:

1. Between categories of appropriations within a budget entity, if no category of appropriation is increased or decreased by more than 5 percent of the original approved budget or $250,000, whichever is greater, by all action taken under this subsection.

2. Between budget entities within identical categories of appropriations, if no category of appropriation is increased or decreased by more than 5 percent of the original approved budget or $250,000, whichever is greater, by all action taken under this subsection.

3. Any agency exceeding salary rate established pursuant to s. 216.181(8) on June 30th of any fiscal year shall not be authorized to make transfers pursuant to subparagraphs 1. and 2. in the subsequent fiscal year.

4. Notice of proposed transfers under subparagraphs 1. and 2. shall be provided to the Executive Office of the Governor and the chairs of the legislative appropriations committees at least 3 days prior to agency implementation in order to provide an opportunity for review. The review shall be limited to ensuring that the transfer is in compliance with the requirements of this paragraph.

2Note.—Section 106, ch. 2016-62, added subsection (9) “[i]n order to implement Specific Appropriation 2644 of the 2016-2017 General Appropriations Act.”



216.301 - Appropriations; undisbursed balances.

216.301 Appropriations; undisbursed balances.—

(1)(a) As of June 30th of each year, for appropriations for operations only, each department and the judicial branch shall identify in the state’s financial system any incurred obligation which has not been disbursed, showing in detail the commitment or to whom obligated and the amounts of such commitments or obligations. Any appropriation not identified as an incurred obligation effective June 30th shall revert to the fund from which it was appropriated and shall be available for reappropriation by the Legislature.

(b) The undisbursed release balance of any authorized appropriation, except an appropriation for fixed capital outlay, for any given fiscal year remaining on June 30 of the fiscal year shall be carried forward in an amount equal to the incurred obligations identified in paragraph (a). Any such incurred obligations remaining undisbursed on September 30 shall revert to the fund from which appropriated and shall be available for reappropriation by the Legislature. The Chief Financial Officer will monitor changes made to incurred obligations prior to the September 30 reversion to ensure generally accepted accounting principles and legislative intent are followed.

(c) In the event an appropriate identification of an incurred obligation is not made and an incurred obligation is proven to be legal, due, and unpaid, then the incurred obligation shall be paid and charged to the appropriation for the current fiscal year of the state agency or judicial branch affected.

(d) Each department and the judicial branch shall maintain the integrity of the General Revenue Fund. Appropriations from the General Revenue Fund contained in the original approved budget may be transferred to the proper trust fund for disbursement. Any reversion of appropriation balances from programs which receive funding from the General Revenue Fund and trust funds shall be transferred to the General Revenue Fund within 15 days after such reversion, unless otherwise provided by federal or state law, including the General Appropriations Act. The Executive Office of the Governor or the Chief Justice of the Supreme Court shall determine the state agency or judicial branch programs which are subject to this paragraph. This determination shall be subject to the legislative consultation and objection process in this chapter. The Education Enhancement Trust Fund shall not be subject to the provisions of this section.

(2)(a) The balance of any appropriation for fixed capital outlay which is not disbursed but expended, contracted, or committed to be expended prior to February 1 of the second fiscal year of the appropriation, or the third fiscal year if it is for an educational facility as defined in chapter 1013 or for a construction project of a state university, shall be certified by the head of the affected state agency or judicial branch on February 1 to the Executive Office of the Governor, showing in detail the commitment or to whom obligated and the amount of the commitment or obligation. The Executive Office of the Governor for the executive branch and the Chief Justice for the judicial branch shall review and approve or disapprove, consistent with criteria jointly developed by the Executive Office of the Governor and the legislative appropriations committees, the continuation of such unexpended balances. The Executive Office of the Governor shall, no later than February 28 of each year, furnish the Chief Financial Officer, the legislative appropriations committees, and the Auditor General a report listing in detail the items and amounts reverting under the authority of this subsection, including the fund to which reverted and the agency affected.

(b) The certification required in this subsection shall be in the form and on the date approved by the Executive Office of the Governor. Any balance that is not certified shall revert to the fund from which it was appropriated and be available for reappropriation.

(c) The balance of any appropriation for fixed capital outlay certified forward under paragraph (a) which is not disbursed but expended, contracted, or committed to be expended prior to the end of the second fiscal year of the appropriation, or the third fiscal year if it is for an educational facility as defined in chapter 1013 or for a construction project of a state university, and any subsequent fiscal year, shall be certified by the head of the affected state agency or the legislative or judicial branch on or before August 1 of each year to the Executive Office of the Governor, showing in detail the commitment or to whom obligated and the amount of such commitment or obligation. On or before September 1 of each year, the Executive Office of the Governor shall review and approve or disapprove, consistent with legislative policy and intent, any or all of the items and amounts certified by the head of the affected state agency and shall approve all items and amounts certified by the Chief Justice of the Supreme Court and by the legislative branch and shall furnish the Chief Financial Officer, the legislative appropriations committees, and the Auditor General a detailed listing of the items and amounts approved as legal encumbrances against the undisbursed balances of such appropriations. If such certification is not made and the balance of the appropriation has reverted and the obligation is proven to be legal, due, and unpaid, the obligation shall be presented to the Legislature for its consideration.

History.—s. 31, ch. 69-106; s. 8, ch. 69-82; s. 19, ch. 71-354; s. 5, ch. 75-243; s. 19, ch. 77-352; s. 16, ch. 81-169; s. 22, ch. 83-49; s. 9, ch. 83-332; s. 65, ch. 87-548; s. 9, ch. 90-203; s. 89, ch. 91-45; s. 25, ch. 91-109; s. 73, ch. 92-142; s. 26, ch. 95-269; s. 923, ch. 2002-387; s. 250, ch. 2003-261; ss. 39, 40, ch. 2005-152; s. 36, ch. 2006-122.



216.311 - Unauthorized contracts in excess of appropriations; penalty.

216.311 Unauthorized contracts in excess of appropriations; penalty.—

(1) No agency or branch of state government shall contract to spend, or enter into any agreement to spend, any moneys in excess of the amount appropriated to such agency or branch unless specifically authorized by law, and any contract or agreement in violation of this chapter shall be null and void.

(2) Any person who willfully contracts to spend, or enters into an agreement to spend, any money in excess of the amount appropriated to the agency or branch for whom the contract or agreement is executed is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 15, 31, 35, ch. 69-106; s. 19, ch. 71-354; s. 66, ch. 73-333; s. 20, ch. 77-352; s. 100, ch. 79-190; s. 106, ch. 79-222; s. 26, ch. 91-224; s. 74, ch. 92-142.



216.313 - Contract appropriation; requirements.

216.313 Contract appropriation; requirements.—An executive or judicial branch public officer or employee may not enter into any contract or agreement on behalf of the state or judicial branch which binds the state or its executive agencies or the judicial branch for the purchase of services or tangible personal property in excess of $5 million unless the contract identifies the specific appropriation of state funds from which the state will make payment under the contract in the first year of the contract, unless the Legislature expressly authorizes the agency or the judicial branch to enter into such contract absent a specific appropriation of funds.

History.—s. 3, ch. 2011-45.



216.321 - Construction of chapter 216 as unauthorized expenditures and disbursements.

216.321 Construction of chapter 216 as unauthorized expenditures and disbursements.—Nothing contained in any legislative budget or operating budget shall be construed to be an administrative or legislative construction affirming the existence then of the lawful authority to make an expenditure or disbursement for any purpose not otherwise authorized by laws of the particular agency, judicial branch, or legislative branch and the general laws relating to the expenditure or disbursement of public funds.

History.—s. 31, ch. 69-106; s. 75, ch. 92-142.



216.345 - Professional or other organization membership dues; payment.

216.345 Professional or other organization membership dues; payment.—

(1) A state department, agency, bureau, commission, or other component of state government, or the judicial branch, upon approval by the head or the designated agent thereof, may utilize state funds for the purpose of paying dues for membership in a professional or other organization only when such membership is essential to the statutory duties and responsibilities of the state agency.

(2) Upon certification by a professional or other organization that it does not accept institutional memberships, the agency or branch may authorize the use of state funds for the payment of individual membership dues when such membership is essential to the statutory duties and responsibilities of the state agency or judicial branch by which the individual is employed. However, approval shall not be granted to pay membership dues for maintenance of an individual’s professional or trade status in any association or organization, except in those instances where agency or branch membership is necessary and purchase of an individual membership is more economical.

(3) Each agency and the judicial branch shall promulgate specific criteria to be used to determine justification for payment of such membership dues.

(4) Payments for membership dues are exempt from the provisions of part I of chapter 287.

History.—s. 1, ch. 74-91; s. 1, ch. 77-39; s. 101, ch. 79-190; s. 5, ch. 88-384; s. 76, ch. 92-142; s. 1174, ch. 95-147; s. 19, ch. 95-196.



216.347 - Disbursement of grants and aids appropriations for lobbying prohibited.

216.347 Disbursement of grants and aids appropriations for lobbying prohibited.—A state agency, a water management district, or the judicial branch may not authorize or make any disbursement of grants and aids appropriations pursuant to a contract or grant to any person or organization unless the terms of the grant or contract prohibit the expenditure of funds for the purpose of lobbying the Legislature, the judicial branch, or a state agency. The provisions of this section are supplemental to the provisions of s. 11.062 and any other law prohibiting the use of state funds for lobbying purposes. However, for the purposes of this section and s. 11.062, the payment of funds for the purpose of registering as a lobbyist shall not be considered a lobbying purpose.

History.—s. 27, ch. 91-109; s. 77, ch. 92-142.



216.3475 - Maximum rate of payment for services funded under General Appropriations Act or awarded on a noncompetitive basis.

216.3475 Maximum rate of payment for services funded under General Appropriations Act or awarded on a noncompetitive basis.—A person or entity that is designated by the General Appropriations Act, or that is awarded funding on a noncompetitive basis, to provide services for which funds are appropriated by that act may not receive a rate of payment in excess of the competitive prevailing rate for those services unless expressly authorized in the General Appropriations Act. Each agency shall maintain records to support a cost analysis, which includes a detailed budget submitted by the person or entity awarded funding and the agency’s documented review of individual cost elements from the submitted budget for allowability, reasonableness, and necessity.

History.—s. 28, ch. 91-109; s. 9, ch. 2010-151.



216.348 - Fixed capital outlay grants and aids appropriations to certain nonprofit entities.

216.348 Fixed capital outlay grants and aids appropriations to certain nonprofit entities.—If a bill appropriating a fixed capital outlay grants and aids appropriation requires compliance with this section, the following conditions shall apply, except to the extent that such bill modifies these conditions:

(1) As used in this section, the term:

(a) “Administering agency” means the governmental agency or entity which is charged by the bill appropriating the fixed capital outlay grants and aids appropriation to a grantee with administering that appropriation.

(b) “Grant” means a fixed capital outlay grants and aids appropriation to a nonprofit entity other than a governmental entity.

(c) “Grantee” means a nonprofit entity, other than a governmental entity, to which the Legislature has appropriated over $50,000 pursuant to a fixed capital outlay grants and aids appropriation.

(2) Prior to the receipt of any grant money from the administering agency, a grantee must provide the administering agency with an affidavit by an officer or director of the grantee certifying under oath that the grantee is a nonprofit entity and must execute a written agreement with the administering agency, in a form approved by the administering agency, pursuant to subsection (3).

(3)(a) If the grantee is acquiring real property with the grant, or if the grantee owns the real property upon which an improvement is being constructed, renovated, altered, modified, or maintained with the grant, the grantee must execute, deliver, and record in the county in which the subject property is located an agreement that:

1. States a correct legal description of the real property.

2. Sets forth with specificity the buildings, appurtenances, fixtures, fixed equipment, structures, improvements, renovations, and personalty to be purchased pursuant to the grant.

3. During the term of the agreement, prohibits the grantee from selling, transferring, mortgaging, or assigning the grantee’s interest in the real property, unless the administering agency approves the sale, transfer, mortgage, or assignment; and, in the case of sale, transfer, or assignment, the purchaser, transferor, or assignee must fully assume, in writing, all of the terms and conditions of the agreement required by this subsection. The administering agency may not agree to subordinate a mortgage.

(b) If the grantee is not acquiring real property, or does not own the real property being improved, the agreement shall:

1. Specify the leasehold or other real property interest the grantee has in the real property.

2. State the name of the owner of the real property.

3. Describe the relationship between the owner of the real property and the grantee.

4. Set forth with specificity the improvements, renovations, and personalty to be purchased pursuant to the grant.

5. During the term of the agreement, prohibit the grantee from selling, transferring, mortgaging, or assigning the grantee’s interest in the leasehold, improvements, renovations, or personalty, unless the administering agency approves the sale, transfer, mortgage, or assignment; and, in the case of sale, transfer, or assignment, the purchaser, transferor, or assignee must fully assume, in writing, all of the terms and conditions of the agreement required by this subsection. Additionally, the grantee shall execute and deliver a security instrument, financing statement, or other appropriate document securing the interest of the administering agency in the improvements, renovations, and personalty associated with the grant. The administering agency may not subordinate or modify a security interest.

(c) All agreements required by this subsection shall:

1. Require the grantee to continue the operation, maintenance, repair, and administration of the property in accordance with the purposes for which the funds were originally appropriated and for the period of time expressly specified by the bill appropriating the grant. If the bill appropriating the grant does not specify a time period, the administering agency shall determine a reasonable period of time.

2. Provide that if the grantee fails, during the term of the agreement, to operate, maintain, repair, and administer the property in accordance with the purposes for which the funds were originally granted, the grantee shall return to the administering agency, no later than upon demand by the administering agency, an amount calculated as follows:

a. If the bill appropriating the grant states a specific repayment formula, that formula shall be used;

b. If the bill appropriating the grant states a specific period of time but does not specify a repayment formula, the amount to be returned shall be calculated on a pro rata basis for that period of time; or

c. If the bill appropriating the grant does not state a specific period of time or formula, the amount to be returned shall be specified by the administering agency, which shall be no less than the full amount of the grant less $100,000 or 10 percent of the grant, whichever is more, for each full year for which the property was used for such purposes.

The administering agency shall deposit all funds returned by the grantee into the state fund from which the grant was originally made.

3. Require that the grantee adopt an accounting system, in compliance with generally accepted accounting principles, which shall provide for a complete record of the use of the grant money. In addition, the provisions of s. 215.97 shall apply.

4. Provide that the grantee shall indemnify, defend, and hold the administering agency harmless from and against any and all claims or demands for damages resulting from personal injury, including death or damage to property, arising out of or relating to the subject property or the use of the grant money. The agreement shall require the grantee to purchase and maintain insurance on behalf of directors, officers, and employees of the grantee against any personal liability or accountability by reason of actions taken while acting within the scope of their authority. The administering agency shall be immune from civil or criminal liability resulting from acts or omissions of the grantee and the grantee’s agents, employees, or assigns.

5. Require the grantee to return any portion of the grant money received that is not necessary to the purchase of the land, or to the cost of the improvements, renovations, and personalty, for which the grant was awarded.

(d) The administering agency may:

1. Require that, during any term or period of construction, or until such time as the grant money is fully and properly spent according to the bill appropriating the grant, the grantee obtain a blanket fidelity bond, in the amount of the grant, issued by a company authorized and licensed to do business in this state, which will reimburse the administering agency in the event that anyone handling the grant moneys either misappropriates or absconds with the grant moneys. All employees handling the grant moneys must be covered by the bond.

2. Include any other term or condition the administering agency deems reasonable and necessary for the effective and efficient administration of the grant.

3. Modify any condition required by this subsection, provided the administering agency deems that such modification is necessary in order to best effectuate the purpose of the grant and provided the bill appropriating the grant, or applicable law, does not otherwise require.

(e) The agreement must provide that the administering agency shall execute a satisfaction of the agreement in recordable form upon full compliance by the grantee with the terms of the agreement.

History.—s. 35, ch. 2000-371; s. 6, ch. 2001-61.



216.351 - Subsequent inconsistent laws.

216.351 Subsequent inconsistent laws.—Subsequent inconsistent laws shall supersede this chapter only to the extent that they do so by express reference to this section.

History.—s. 31, ch. 69-106.






Chapter 217 - SURPLUS PROPERTY

217.001 - Permanent state plan of operation for receipt of federal surplus property.

217.001 Permanent state plan of operation for receipt of federal surplus property.—The Plan of Operation of the Federal Surplus Property Donation Program, approved by the Governor in Executive Order Number 77-36 and by the General Services Administration on October 17, 1977, is adopted as the permanent state plan of operation.

History.—s. 1, ch. 83-31.



217.01 - Purpose.

217.01 Purpose.—The purpose of this chapter is to provide authority to a designated state agency for the procurement and distribution of federal surplus personal property for public agencies; for eligible nonprofit, tax-exempt educational and health organizations; and for eligible nonprofit, tax-exempt organizations that assist the homeless.

History.—s. 1, ch. 65-173; s. 9, ch. 83-334; s. 161, ch. 92-279; s. 55, ch. 92-326.



217.02 - Definitions.

217.02 Definitions.—As used in this act, the term:

(1) “Department” means the Department of Management Services.

(2) “Surplus property” means any federal property which has been declared excess by a federal agency, including the Department of Defense, and made available for procurement and distribution in the state in compliance with the Federal Property and Administrative Services Act of 1949, and subsequent amendments thereto, or any other federal law provided for the procurement and distribution of federal excess and surplus property.

History.—s. 1, ch. 65-173; ss. 22, 35, ch. 69-106; s. 49, ch. 71-377; s. 162, ch. 92-279; s. 55, ch. 92-326; s. 30, ch. 94-226.



217.03 - Authority to contract with federal agencies.

217.03 Authority to contract with federal agencies.—The state is granted authority to enter into any contract with the United States or any other owner or disposal agency thereof for the lease, purchase, or other procurement of any equipment, supplies, materials or other property real or personal offered for lease or disposal, or to accept donations from such federal agencies as provided for under the Federal Property and Administrative Services Act of 1949 and subsequent amendments thereto, or any other federal law provided for the procurement and distribution of federal surplus property.

History.—s. 1, ch. 65-173.



217.04 - Department of Management Services as state agency to negotiate with federal agency.

217.04 Department of Management Services as state agency to negotiate with federal agency.—The Department of Management Services is designated the official agency of the state to negotiate with any federal agency in accordance and compliance with the Federal Property and Administrative Services Act of 1949 and subsequent amendments thereto, and any other federal law or regulation providing for the procurement and distribution of federal surplus personal property.

History.—s. 1, ch. 65-173; ss. 22, 35, ch. 69-106; s. 64, ch. 77-104; s. 163, ch. 92-279; s. 55, ch. 92-326.



217.045 - Department of Management Services; assistance to state agencies.

217.045 Department of Management Services; assistance to state agencies.—The Department of Management Services may follow whatever procedure is considered necessary to enable state agencies to take advantage of surplus property allocated to the state by the Federal Government or by its disposal agencies.

History.—s. 2, ch. 77-112; s. 164, ch. 92-279; s. 55, ch. 92-326; s. 31, ch. 94-226; s. 7, ch. 98-279.



217.05 - Continuation of commitments made by Development Commission.

217.05 Continuation of commitments made by Development Commission.—Any legal commitments, contracts or other obligations heretofore entered into or assumed by the commission in connection with its procurement and distribution of surplus property pursuant to state and federal laws outstanding on the effective date of this law are charged to and shall be performed by the department.

History.—s. 1, ch. 65-173; ss. 22, 35, ch. 69-106.



217.07 - Transfer of surplus property assets to department.

217.07 Transfer of surplus property assets to department.—The Chief Financial Officer is authorized to transfer to the department any funds unexpended in the Surplus Property Revolving Trust Fund account in the State Treasury. This revolving fund shall remain in existence as a separate trust fund as long as the surplus property program exists. Upon termination of the program any remaining funds shall be disposed of as provided by federal law.

History.—s. 1, ch. 65-173; ss. 22, 35, ch. 69-106; s. 68, ch. 73-333; s. 330, ch. 92-279; s. 55, ch. 92-326; s. 251, ch. 2003-261.



217.11 - Authority for warehouses and other facilities.

217.11 Authority for warehouses and other facilities.—The department is authorized to construct and maintain such warehouses and other facilities necessary for carrying out the purposes of this chapter.

History.—s. 1, ch. 65-173; ss. 22, 35, ch. 69-106; s. 2, ch. 75-70; s. 32, ch. 85-349; s. 8, ch. 98-279.



217.12 - Departmental authority relative to additional restrictions.

217.12 Departmental authority relative to additional restrictions.—The department, when deemed necessary, may impose additional state restrictions on any equipment or surplus property other than the federal restrictions imposed under the Federal Property and Administrative Services Act of 1949.

History.—s. 1, ch. 65-173; ss. 22, 35, ch. 69-106.



217.13 - Officers and employees.

217.13 Officers and employees.—The department is authorized to appoint or employ such agents, officers or employees as it shall deem necessary for carrying out the provisions of this chapter.

History.—s. 1, ch. 65-173; ss. 22, 35, ch. 69-106; s. 70, ch. 73-333.



217.14 - Adoption of rules.

217.14 Adoption of rules.—The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—s. 1, ch. 65-173; ss. 22, 35, ch. 69-106; s. 1, ch. 77-117; s. 25, ch. 98-200.



217.15 - Assembly and distribution of information.

217.15 Assembly and distribution of information.—The department is authorized to secure, gather and assemble from the United States, or any owning or disposal agency thereof, information relating to the lease, sale or procurement and distribution of any equipment, supplies, materials or other property, real or personal, offered for procurement or distribution under the provisions of the Federal Property and Administrative Services Act of 1949, or any amendments thereto, or any other law providing for the disposal of surplus property. The department shall distribute and disseminate such information to the several boards, commissions, departments, state agencies and officers of the state, and the several counties of the state, boards of county commissioners, school boards, and other county agencies and officers, and municipalities of the state, and officers thereof, authorized by law to make purchases of material, supplies, and equipment or other property, real or personal, for state, county or municipal uses or purposes. The department may act as agent for any board, commission, department, state agency or officer of the state, or any of the several counties of the state, boards of county commissioners, school boards, and any other county agency and officer, or municipality of the state, and officers thereof, to enter a bid or bids in its or their behalf for any surplus property, real or personal, offered for lease, sale or other disposal by the United States, or any owning or disposal agency thereof, and as such agent to make any down payment or payment in full required in connection with such bidding.

History.—s. 1, ch. 65-173; ss. 22, 35, ch. 69-106; s. 1, ch. 69-300.



217.16 - Authority granted to other public entities of the state.

217.16 Authority granted to other public entities of the state.—The authority granted to the state by s. 217.03, pertaining to surplus property is also granted to the following public entities of the state:

(1) Every county of the state, boards of county commissioners, school boards, or other county agency, and every county officer authorized by law to make purchases of material, supplies and equipment or other property, real or personal, for county use or purposes.

(2) Every municipality of the state, and every officer thereof, authorized by law to make purchases of material, supplies and equipment or other property, real or personal, for municipal use or purposes.

History.—s. 1, ch. 65-173; s. 1, ch. 69-300.



217.17 - Designation of officers or employees in connection with bids and payment of moneys.

217.17 Designation of officers or employees in connection with bids and payment of moneys.—The department and any public entity listed in s. 217.16, may designate by appropriate resolution or order any officer, employee or agency to enter a bid or bids in its or their behalf for any surplus property, real or personal, offered for lease, sale or other disposal by the United States, or any owning or disposal agency thereof, and may authorize such officer, employee or agency to make any down payment, or payment in full, required in connection with such bidding.

History.—s. 1, ch. 65-173; ss. 22, 35, ch. 69-106.



217.18 - Exemption from compliance with laws relative to sealed bids.

217.18 Exemption from compliance with laws relative to sealed bids.—The authority granted by ss. 217.03 and 217.16, may be exercised by the grantees of such authority without reference to the requirements of any general or special law, charter or ordinance, providing for advertising for sealed bids, inviting or receiving competitive bids, or the letting of contracts to the lowest and best bidder, and with respect to, and to the extent of, the contracts herein authorized, all general or special laws, charters or ordinances relating to advertising for sealed bids, inviting or receiving competitive bids, or the letting of contracts to the lowest and best bidder, are hereby abrogated, in order to effectuate the purposes of this law.

History.—s. 1, ch. 65-173.



217.19 - Terms for contracts pursuant to ss. 217.03 and 217.16.

217.19 Terms for contracts pursuant to ss. 217.03 and 217.16.—The contracts authorized by ss. 217.03 and 217.16, may be entered into for cash, or upon such credit terms or plan not in conflict with organic law, and as may be deemed advisable or expedient; any general or special law, charter or ordinance to the contrary is hereby modified to the extent of permitting entering into the contracts herein authorized, in order to effectuate the purposes of this chapter.

History.—s. 1, ch. 65-173.



217.20 - Construction of ch. 65-173.

217.20 Construction of ch. 65-173.—No provisions of ss. 217.01-217.19 shall be construed as in anywise repealing, altering, modifying or qualifying any general or special law, charter or ordinance, relating to advertising for sealed bids, inviting or receiving competitive bids, or the letting of contracts to the lowest and best bidder, or purchasing of property on credit terms, except to the extent herein provided.

History.—s. 1, ch. 65-173.






Chapter 218 - FINANCIAL MATTERS PERTAINING TO POLITICAL SUBDIVISIONS

Part I - GENERAL FINANCIAL PROVISIONS RELATING TO POLITICALSUBDIVISIONS (ss. 218.01-218.125)

218.01 - Authority to accept benefits of bankruptcy acts.

218.01 Authority to accept benefits of bankruptcy acts.—For the purpose of rendering effective the privilege and benefits of any amendments to the bankruptcy laws of the United States that may be enacted for the relief of municipalities, taxing districts and political subdivisions, the state represented by its legislative body gives its assent to, and accepts the provisions of any such bankruptcy laws that may be enacted by the Congress of the United States for the benefit and relief of municipalities, taxing districts and political subdivisions and its several municipalities, taxing districts and political subdivisions, at the discretion of the governing authorities thereof, may institute and conduct and carry out, by any appropriate bankruptcy procedure that may be enacted into the laws of the United States for the purpose of conferring upon municipalities, taxing districts and political subdivisions, relief by proceedings in bankruptcy in the federal courts.

History.—s. 1, ch. 15878, 1933; CGL 1936 Supp. 1365(2).



218.02 - Disposition of unused funds relating to the refunding of bonds.

218.02 Disposition of unused funds relating to the refunding of bonds.—

(1) All funds heretofore or hereafter raised or created by any county or taxing district for the purpose of applying toward the payment of interest or principal of refunding bonds of such county or taxing district, when such refunding bonds are not issued and such funds not otherwise lawfully disposed of, shall revert back to the county or special taxing district to be used by the governing body or board of such county or taxing district for such general and lawful purposes of the county or taxing district raising such funds as in the judgment and discretion of such governing body or board shall seem to the best interest of the county or taxing district.

(2) For the purpose of carrying out the intent of this section, every officer or board, now or hereafter having the custody of any of the said funds shall transmit and return the same to the governing body or board of the county or taxing district, taking receipt therefor from such governing body or board.

History.—ss. 1, 2, ch. 15907, 1933; CGL 1936 Supp. 1365(4).



218.03 - Creation of political subdivisions validated.

218.03 Creation of political subdivisions validated.—The creation, organization and existence of all cities, towns, counties, special tax school districts, special road and bridge districts, bridge districts and all other districts in this state which have heretofore issued or taken proceedings toward the issuance of any bonds for the purpose of financing or aiding in financing any work, undertaking or project financed or to be financed in whole or in part by a loan or grant heretofore made or agreed to be made to such public body by the United States acting through the Federal Emergency Administrator of Public Works are validated, ratified, approved and confirmed.

History.—s. 2, ch. 17750, 1937; CGL 1940 Supp. 1365(44).



218.04 - Proceedings relating to certain bonds sold, etc., to Federal Government validated.

218.04 Proceedings relating to certain bonds sold, etc., to Federal Government validated.—All proceedings heretofore taken in connection with the authorization or issuance of any issue of bonds, all or a part of which have heretofore been purchased by the United States through the Federal Emergency Administrator of Public Works, or an agreement for the purchase of all or a part of which has heretofore been entered into by the United States through the Federal Emergency Administrator of Public Works, issued or to be issued for the purpose of financing or aiding in the financing of any work, undertaking or project by any public body are validated, ratified, approved and confirmed notwithstanding any lack of power of such public body, or the governing board, council, commission or officers thereof, to authorize such bonds, or to execute the same, and notwithstanding any defects or irregularities in such proceedings or in such sale, execution or delivery, and all bonds heretofore or hereafter issued pursuant to such proceedings shall constitute binding, legal, valid, and enforceable obligations of such public body.

History.—s. 3, ch. 17750, 1937; CGL 1940 Supp. 1365(45).



218.05 - Certain bonds sold to Federal Government, etc., validated.

218.05 Certain bonds sold to Federal Government, etc., validated.—

(1) All bonds heretofore issued for the purpose of financing or aiding in financing any work, undertaking or project by any public body to which any loan or grant has heretofore been made or agreed to be made by the United States through the Federal Emergency Administrator of Public Works for the purpose of financing or aiding in financing of such work, undertaking or project, including all proceedings for the authorization and issuance of such bonds and the sale, execution and delivery thereof, are validated, ratified, approved and confirmed, notwithstanding any lack of power of such public body or the governing board, council or commission or officers thereof, to authorize and issue such bonds, or to sell, execute or deliver the same, and notwithstanding any defects or irregularities in such proceedings, or in such sale, execution or delivery; and such bonds are and shall be binding, legal, valid and enforceable obligations of such public body.

(2) The term “bonds” includes bonds, notes, warrants, debentures, certificates of indebtedness, revenue certificates and all instruments or obligations evidencing or representing indebtedness, or evidencing or representing the borrowing of money or evidencing or representing a charge, lien, or encumbrance on specific revenues, income or property of a public body, including all instruments or obligations payable from a special fund.

History.—ss. 1, 4, ch. 17750, 1937; CGL 1940 Supp. 1365(43),(45).



218.06 - Transfer of funds by county commissioners with relation to public works grants.

218.06 Transfer of funds by county commissioners with relation to public works grants.—

(1) Boards of county commissioners of the several counties of the state, whenever it may be necessary to meet the requirements of the United States Government with reference to obtaining grants of federal funds in connection with the program of the Public Works Administration, may by resolution of such board, transfer and expend such sums of money as may be necessary to obtain said grant, from any fund to such other fund as may be necessary to meet said requirements and carry out the intent and purposes of the said transfer; provided, however, that no such transfer may be made by any county of the state without first having obtained the approval of the Department of Financial Services thereto, and in the counties of the state where there is provision for a budget commission, without first having also obtained the approval of said budget commission to said transfer.

(2) The Department of Financial Services and the budget commissions of the several counties of the state in which there are provisions for such budget commissions, may approve such transfers whenever in their opinion such transfers are necessary and proper.

History.—s. 1, ch. 18023, 1937; CGL 1940 Supp. 1373(73); ss. 12, 35, ch. 69-106; s. 252, ch. 2003-261.



218.075 - Reduction or waiver of permit processing fees.

218.075 Reduction or waiver of permit processing fees.—Notwithstanding any other provision of law, the Department of Environmental Protection and the water management districts shall reduce or waive permit processing fees for counties with a population of 50,000 or less on April 1, 1994, until such counties exceed a population of 75,000 and municipalities with a population of 25,000 or less, or for an entity created by special act, local ordinance, or interlocal agreement of such counties or municipalities, or for any county or municipality not included within a metropolitan statistical area. Fee reductions or waivers shall be approved on the basis of fiscal hardship or environmental need for a particular project or activity. The governing body must certify that the cost of the permit processing fee is a fiscal hardship due to one of the following factors:

(1) Per capita taxable value is less than the statewide average for the current fiscal year;

(2) Percentage of assessed property value that is exempt from ad valorem taxation is higher than the statewide average for the current fiscal year;

(3) Any condition specified in s. 218.503(1) which results in the county or municipality being in a state of financial emergency;

(4) Ad valorem operating millage rate for the current fiscal year is greater than 8 mills; or

(5) A financial condition that is documented in annual financial statements at the end of the current fiscal year and indicates an inability to pay the permit processing fee during that fiscal year.

The permit applicant must be the governing body of a county or municipality or a third party under contract with a county or municipality or an entity created by special act, local ordinance, or interlocal agreement and the project for which the fee reduction or waiver is sought must serve a public purpose. If a permit processing fee is reduced, the total fee shall not exceed $100.

History.—s. 1, ch. 94-278; s. 8, ch. 98-258; s. 25, ch. 2004-305; s. 4, ch. 2012-205.



218.076 - Reduction or waiver of certain permit processing fees.

218.076 Reduction or waiver of certain permit processing fees.—Notwithstanding any other provision of law, the Department of Environmental Protection shall waive processing fees for renewals of exemptions from the Class G-II ground water standards for sodium, odor, chloride, color, and total dissolved solids issued to any county, municipality, or independent special district, with reclaimed water land application facilities for wastewater effluent disposal when such exemptions were granted by the department by final agency action based upon findings that:

(1) The public will benefit from the land application due to the augmentation of the shallow water aquifer for irrigation use; and

(2) Compliance with the Class G-II ground water standard for sodium, chloride, color, and total dissolved solids is unnecessary for the protection of present and future potable water supplied; and

(3) The receiving water for the discharge is the local surficial aquifer used only for irrigation and allowed discharge will not impair such use; and

(4) The constituents for which the exemptions are granted are not expected to cause health-related problems at the projected discharge concentrations; and

(5) There is no reasonable relationship between economic, social, and environmental cost of compliance with the Class G-II ground water standards for sodium, chloride, odor, color, and total dissolved solids, and the economic, social, and environmental benefits of compliance; and

(6) The State of Florida provided the majority of the funds required to construct the wastewater treatment facility creating the discharge effluent; and

(7) The potential benefit of compliance is minor; and

(8) The applicant for the permit renewal has complied with all of the terms and conditions of the exemptions previously approved and which is (are) the subject of the renewal application.

History.—s. 9, ch. 98-258.



218.077 - Wage and employment benefits requirements by political subdivisions; restrictions.

218.077 Wage and employment benefits requirements by political subdivisions; restrictions.—

(1) As used in this section, the term:

(a) “Employee” means any natural person who is entitled under state or federal law to receive a state or federal minimum wage.

(b) “Employer” means any person who is required under state or federal law to pay a state or federal minimum wage to the person’s employees.

(c) “Employer contracting to provide goods or services for the political subdivision” means a person contracting with the political subdivision to provide goods or services to, for the benefit of, or on behalf of, the political subdivision in exchange for valuable consideration, and includes a person leasing or subleasing real property owned by the political subdivision.

(d) “Employment benefits” means anything of value that an employee may receive from an employer in addition to wages and salary. The term includes, but is not limited to, health benefits; disability benefits; death benefits; group accidental death and dismemberment benefits; paid or unpaid days off for holidays, sick leave, vacation, and personal necessity; retirement benefits; and profit-sharing benefits.

(e) “Federal minimum wage” means a minimum wage required under federal law, including the federal Fair Labor Standards Act of 1938, as amended, 29 U.S.C. ss. 201 et seq.

(f) “Political subdivision” means a county, municipality, department, commission, district, board, or other public body, whether corporate or otherwise, created by or under state law.

(g) “Wage” means that compensation for employment to which any state or federal minimum wage applies.

(2) Except as otherwise provided in subsection (3), a political subdivision may not establish, mandate, or otherwise require an employer to pay a minimum wage, other than a state or federal minimum wage, to apply a state or federal minimum wage to wages exempt from a state or federal minimum wage, or to provide employment benefits not otherwise required by state or federal law.

(3) This section does not:

(a) Limit the authority of a political subdivision to establish a minimum wage other than a state or federal minimum wage or to provide employment benefits not otherwise required under state or federal law:

1. For the employees of the political subdivision;

2. For the employees of an employer contracting to provide goods or services for the political subdivision, or for the employees of a subcontractor of such an employer, under the terms of a contract with the political subdivision; or

3. For the employees of an employer receiving a direct tax abatement or subsidy from the political subdivision, as a condition of the direct tax abatement or subsidy.

(b) Apply to a domestic violence or sexual abuse ordinance, order, rule, or policy adopted by a political subdivision.

(4) If it is determined by the officer or agency responsible for distributing federal funds to a political subdivision that compliance with this act would prevent receipt of those federal funds, or would otherwise be inconsistent with federal requirements pertaining to such funds, then this act does not apply, but only to the extent necessary to allow receipt of the federal funds or to eliminate the inconsistency with such federal requirements.

(5) This section does not prohibit a federally authorized and recognized tribal government from requiring employment benefits for a person employed within a territory over which the tribe has jurisdiction.

History.—s. 1, ch. 2003-87; s. 1, ch. 2013-200; s. 5, ch. 2015-3; s. 4, ch. 2015-98.



218.078 - Minimum wage establishment by tribal governments.

218.078 Minimum wage establishment by tribal governments.—This act shall not prohibit a federally authorized and recognized tribal government from establishing a minimum wage in excess of the federal minimum wage for natural persons employed within any territory over which the tribe has jurisdiction.

History.—s. 2, ch. 2003-87.



218.12 - Appropriations to offset reductions in ad valorem tax revenue in fiscally constrained counties.

1218.12 Appropriations to offset reductions in ad valorem tax revenue in fiscally constrained counties.—

(1) Beginning in fiscal year 2008-2009, the Legislature shall appropriate moneys to offset the reductions in ad valorem tax revenue experienced by fiscally constrained counties, as defined in s. 218.67(1), which occur as a direct result of the implementation of revisions of Art. VII of the State Constitution approved in the special election held on January 29, 2008. The moneys appropriated for this purpose shall be distributed in January of each fiscal year among the fiscally constrained counties based on each county’s proportion of the total reduction in ad valorem tax revenue resulting from the implementation of the revision.

(2) On or before November 15 of each year, each fiscally constrained county shall apply to the Department of Revenue to participate in the distribution of the appropriation and provide documentation supporting the county’s estimated reduction in ad valorem tax revenue in the form and manner prescribed by the Department of Revenue. The documentation must include an estimate of the reduction in taxable value directly attributable to revisions of Art. VII of the State Constitution for all county taxing jurisdictions within the county and shall be prepared by the property appraiser in each fiscally constrained county. The documentation must also include the county millage rates applicable in all such jurisdictions for both the current year and the prior year; rolled-back rates, determined as provided in s. 200.065, for each county taxing jurisdiction; and maximum millage rates that could have been levied by majority vote pursuant to s. 200.065(5). For purposes of this section, each fiscally constrained county’s reduction in ad valorem tax revenue shall be calculated as 95 percent of the estimated reduction in taxable value times the lesser of the 2007 applicable millage rate or the applicable millage rate for each county taxing jurisdiction in the current year. If a fiscally constrained county fails to apply for the distribution, its share shall revert to the fund from which the appropriation was made.

(3) In determining the reductions in ad valorem tax revenues occurring as a result of the implementation of the revisions to Art. VII of the State Constitution approved in the special election held on January 29, 2008, the value of assessments reduced pursuant to s. 4(d)(8)a., Art. VII of the State Constitution shall include only the reduction in taxable value for homesteads established January 1 of the year in which the determination is being made.

History.—s. 16, ch. 2008-173; ss. 24, 25, ch. 2009-82; ss. 18, 19, 73, ch. 2010-153; s. 9, ch. 2010-166; s. 8, ch. 2011-125; s. 30, ch. 2012-193.

1Note.—Section 13, ch. 2008-173, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 18 months after the date of adoption and may be renewed during the pendency of procedures to adopt rules addressing the subject of the emergency rules.”



218.125 - Offset for tax loss associated with certain constitutional amendments affecting fiscally constrained counties.

218.125 Offset for tax loss associated with certain constitutional amendments affecting fiscally constrained counties.—

(1) Beginning in the 2010-2011 fiscal year, the Legislature shall appropriate moneys to offset the reductions in ad valorem tax revenue experienced by fiscally constrained counties, as defined in s. 218.67(1), which occur as a direct result of the implementation of revisions of ss. 3(f) and 4(b) of Art. VII of the State Constitution which were approved in the general election held in November 2008. The moneys appropriated for this purpose shall be distributed in January of each fiscal year among the fiscally constrained counties based on each county’s proportion of the total reduction in ad valorem tax revenue resulting from the implementation of the revisions.

(2) On or before November 15 of each year, each fiscally constrained county shall apply to the Department of Revenue to participate in the distribution of the appropriation and provide documentation supporting the county’s estimated reduction in ad valorem tax revenue in the form and manner prescribed by the Department of Revenue. The documentation must include an estimate of the reduction in taxable value directly attributable to revisions of Art. VII of the State Constitution for all county taxing jurisdictions within the county and shall be prepared by the property appraiser in each fiscally constrained county. The documentation must also include the county millage rates applicable in all such jurisdictions for the current year and the prior year, rolled-back rates determined as provided in s. 200.065 for each county taxing jurisdiction, and maximum millage rates that could have been levied by majority vote pursuant to s. 200.065(5). For purposes of this section, each fiscally constrained county’s reduction in ad valorem tax revenue shall be calculated as 95 percent of the estimated reduction in taxable value multiplied by the lesser of the 2010 applicable millage rate or the applicable millage rate for each county taxing jurisdiction in the current year. If a fiscally constrained county fails to apply for the distribution, its share shall revert to the fund from which the appropriation was made.

History.—s. 7, ch. 2009-157; s. 31, ch. 2012-193.






Part II - REVENUE SHARING ACT OF 1972 (ss. 218.20-218.26)

218.20 - Short title.

218.20 Short title.—This part shall be known, and may be cited, as the “Florida Revenue Sharing Act of 1972.”

History.—s. 1, ch. 72-360; s. 1, ch. 73-349; s. 1, ch. 74-194.



218.21 - Definitions.

218.21 Definitions.—As used in this part, the following words and terms shall have the meanings ascribed them in this section, except where the context clearly indicates a different meaning:

(1) “Unit of local government” means a county or municipal government and shall not include any special district as defined in part III.

(2) “County” means a political subdivision of the state as established pursuant to s. 1, Art. VIII of the State Constitution.

(3) “Municipality” means a municipality created pursuant to general or special law and metropolitan and consolidated governments as provided in s. 6(e) and (f), Art. VIII of the State Constitution. Such municipality must have held an election for its legislative body pursuant to law and established such a legislative body which meets pursuant to law.

(4) “Department” means the Department of Revenue.

(5) “Entitlement” means the amount of revenue which would be shared with an eligible unit of local government if the distribution from trust funds were based solely on the formula computation.

(6) “Guaranteed entitlement” means the amount of revenue which must be shared with an eligible unit of local government so that:

(a) No eligible county shall receive less funds from the Revenue Sharing Trust Fund for Counties in any fiscal year than the amount received in the aggregate from the state in fiscal year 1971-1972 under the provisions of the then-existing s. 210.20(2)(c), tax on cigarettes; the then-existing s. 323.16(4), road tax; and the then-existing s. 199.292(4), tax on intangible personal property.

(b) No eligible municipality shall receive less funds from the Revenue Sharing Trust Fund for Municipalities in any fiscal year than the aggregate amount it received from the state in fiscal year 1971-1972 under the provisions of the then-existing s. 210.20(2)(a), tax on cigarettes; the then-existing s. 323.16(3), road tax; and s. 206.605, tax on motor fuel. Any government exercising municipal powers under s. 6(f), Art. VIII of the State Constitution may not receive less than the aggregate amount it received from the Revenue Sharing Trust Fund for Municipalities in the preceding fiscal year.

(7) “Minimum entitlement” means the amount of revenue, as certified by a unit of local government and determined by the department, which must be shared with a unit of local government so that such unit will receive the amount of revenue necessary to meet its obligations as a result of pledges or assignments or trusts entered into which obligated funds received from revenue sources or proceeds which by terms of this act shall henceforth be distributed out of revenue sharing trust funds.

(8) “Population” means the latest official state estimate of population certified pursuant to s. 186.901 or, if there is no independent annual certification of population for any urban service district necessary to the requirements of this part, the population of such district shall be determined by applying the latest available percentage distribution to the population of the area affected.

(9) “All receipts available” means the amount estimated to be available for distribution during the fiscal year as determined, and as amended from time to time, by the department.

(10) “Second guaranteed entitlement for counties” means the amount of revenue received in the aggregate by an eligible county in fiscal year 1981-1982 under the provisions of the then-existing s. 210.20(2)(a), tax on cigarettes, and the then-existing s. 199.292(4), tax on intangible personal property, less the guaranteed entitlement. For any fiscal year, each eligible county shall be entitled to receive the second guaranteed entitlement for counties from the Revenue Sharing Trust Fund for Counties. The second guaranteed entitlement for counties shall be deemed separate and apart from the guaranteed entitlement and shall not be deemed to be a part of the guaranteed entitlement for purposes of any indenture, contract, or pledge to holders of obligations issued by any county.

History.—s. 1, ch. 72-360; s. 1, ch. 73-349; s. 1, ch. 74-194; s. 1, ch. 77-174; s. 59, ch. 87-224; s. 7, ch. 87-237; s. 26, ch. 93-233; s. 92, ch. 99-2; s. 7, ch. 2001-61; ss. 93, 94, 95, ch. 2003-402.



218.215 - Revenue sharing trust funds; creation and distribution.

218.215 Revenue sharing trust funds; creation and distribution.—

(1) The Revenue Sharing Trust Fund for Counties is hereby created. All revenue designated for deposit in such fund shall be deposited by the appropriate agency. The distribution to the several counties shall be made monthly as provided in ss. 218.23 and 218.26.

(2) The Revenue Sharing Trust Fund for Municipalities is hereby created. All revenue designated for deposit in such fund shall be deposited by the appropriate agency. The distribution to the several municipalities shall be made monthly as provided in ss. 218.23 and 218.26.

History.—s. 1, ch. 72-360; s. 1, ch. 73-349; s. 1, ch. 74-194.

Note.—Former s. 218.24.



218.23 - Revenue sharing with units of local government.

218.23 Revenue sharing with units of local government.—

(1) To be eligible to participate in revenue sharing beyond the minimum entitlement in any fiscal year, a unit of local government is required to have:

(a) Reported its finances for its most recently completed fiscal year to the Department of Financial Services, pursuant to s. 218.32.

(b) Made provisions for annual postaudits of its financial accounts in accordance with provisions of law.

(c) Levied, as shown on its most recent financial report pursuant to s. 218.32, ad valorem taxes, exclusive of taxes levied for debt service or other special millages authorized by the voters, to produce the revenue equivalent to a millage rate of 3 mills on the dollar based on the 1973 taxable values as certified by the property appraiser pursuant to s. 193.122(2) or, in order to produce revenue equivalent to that which would otherwise be produced by such 3-mill ad valorem tax, to have received a remittance from the county pursuant to s. 125.01(6)(a), collected an occupational license tax or a utility tax, levied an ad valorem tax, or received revenue from any combination of these four sources. If a new municipality is incorporated, the provisions of this paragraph shall apply to the taxable values for the year of incorporation as certified by the property appraiser. This paragraph requires only a minimum amount of revenue to be raised from the ad valorem tax, the occupational license tax, and the utility tax. It does not require a minimum millage rate.

(d) Certified that persons in its employ as law enforcement officers, as defined in s. 943.10(1), meet the qualifications for employment as established by the Criminal Justice Standards and Training Commission; that its salary structure and salary plans meet the provisions of chapter 943; and that no law enforcement officer is compensated for his or her services at an annual salary rate of less than $6,000. However, the department may waive the minimum law enforcement officer salary requirement if a city or county certifies that it is levying ad valorem taxes at 10 mills.

(e) Certified that persons in its employ as firefighters, as defined in s. 633.102, meet the qualification for employment as established by the Division of State Fire Marshal pursuant to ss. 633.408 and 633.412 and that s. 633.422 has been met.

(f) Certified that each dependent special district that is budgeted separately from the general budget of the local governing authority has met the provisions for annual postaudit of its financial accounts in accordance with the provisions of law.

Additionally, to receive its share of revenue sharing funds, a unit of local government shall certify to the Department of Revenue that the requirements of s. 200.065, if applicable, were met. The certification shall be made annually within 30 days of adoption of an ordinance or resolution establishing a final property tax levy or, if no property tax is levied, not later than November 1. The portion of revenue sharing funds which, pursuant to this part, would otherwise be distributed to a unit of local government which has not certified compliance or has otherwise failed to meet the requirements of s. 200.065 shall be deposited in the General Revenue Fund for the 12 months following a determination of noncompliance by the department.

(2) Any unit of local government which is consolidated as provided by s. 9, Art. VIII of the State Constitution of 1885, as preserved by s. 6(e), Art. VIII, 1968 revised constitution, shall receive an annual distribution from the Revenue Sharing Trust Fund for Counties equal to $6.24 times its population.

(3) The distribution to a unit of local government under this part is determined by the following formula:

(a) First, the entitlement of an eligible unit of local government shall be computed on the basis of the apportionment factor provided in s. 218.245, which shall be applied for all eligible units of local government to all receipts available for distribution in the respective revenue sharing trust fund.

(b) Second, revenue shared with eligible units of local government for any fiscal year shall be adjusted so that no eligible unit of local government receives less funds than its guaranteed entitlement.

(c) Third, revenues shared with counties for any fiscal year shall be adjusted so that no county receives less funds than its guaranteed entitlement plus the second guaranteed entitlement for counties.

(d) Fourth, revenue shared with units of local government for any fiscal year shall be adjusted so that no unit of local government receives less funds than its minimum entitlement.

(e) Fifth, after the adjustments provided in paragraphs (b), (c), and (d), and after deducting the amount committed to all the units of local government, the funds remaining in the respective trust funds shall be distributed to those eligible units of local government which qualify to receive additional moneys beyond the guaranteed entitlement, on the basis of the additional money of each qualified unit of local government in proportion to the total additional money of all qualified units of local government.

(4) Notwithstanding the provisions of paragraph (1)(c), no unit of local government which was eligible to participate in revenue sharing in the 3 years prior to initially participating in the local government half-cent sales tax shall be ineligible to participate in revenue sharing solely due to a millage or utility tax reduction afforded by the local government half-cent sales tax.

History.—s. 1, ch. 72-360; s. 1, ch. 73-349; s. 1, ch. 74-194; s. 1, ch. 74-628; s. 1, ch. 77-102; s. 65, ch. 77-104; s. 2, ch. 80-53; s. 17, ch. 80-71; s. 39, ch. 80-274; s. 124, ch. 81-259; s. 22, ch. 82-154; s. 6, ch. 83-115; s. 7, ch. 83-167; s. 8, ch. 87-237; s. 7, ch. 87-239; s. 52, ch. 89-169; s. 1175, ch. 95-147; s. 10, ch. 2000-173; s. 253, ch. 2003-261; s. 128, ch. 2013-183.

Note.—Former s. 218.22.



218.245 - Revenue sharing; apportionment.

218.245 Revenue sharing; apportionment.—

(1) The apportionment factor for all eligible counties shall be composed of three equally weighted portions as follows:

(a) Each eligible county’s percentage of the total population of all eligible counties in the state.

(b) Each eligible county’s percentage of the total population of the state residing in unincorporated areas of all eligible counties.

(c) Each eligible county’s percentage of total sales tax collections in all eligible counties during the preceding year.

(2) The apportionment factor for all eligible municipalities shall be composed of three equally weighted portions as follows:

(a) The proportion of the population of a given municipality to the total population of all the eligible municipalities in the state, as adjusted by the following factors:

1. For a municipality with a population in excess of 50,000, the population shall be adjusted by multiplying its population by a factor of 1.791.

2. For a municipality with a population in excess of 20,000, but less than 50,001, the population shall be adjusted by multiplying its population by a factor of 1.709.

3. For a municipality with a population in excess of 5,000, but less than 20,001, the population shall be adjusted by multiplying its population by a factor of 1.425.

4. For a municipality with a population in excess of 2,000, but less than 5,001, the population shall be adjusted by multiplying its population by a factor of 1.135.

(b) The proportion of the sales tax collected within a given municipality to the total sales tax collected within all the eligible municipalities in the state. The sales tax collected within a given municipality shall be derived by allocating the amount of sales tax collections for the county in which the municipality is located to each municipality in the county on the basis of the proportion of each municipality’s population to the total population of the county.

(c) The ratio of the relative local ability to raise revenue, to be determined:

1. By dividing the per capita nonexempt assessed real and personal property valuation of all eligible municipalities by the per capita nonexempt real and personal property valuation of each eligible municipality.

2. By multiplying the population of an eligible municipality by the percentage applicable to that municipality as established under subparagraph 1.

3. By dividing the population, as recalculated to reflect the relative local ability, by the total recalculated population of all eligible municipalities in the state.

(d) For a metropolitan or consolidated government, as provided by s. 3, s. 6(e), or s. 6(f), Art. VIII of the State Constitution, the population or sales tax collections of the unincorporated area or areas outside of urban service districts, if such have been established, as determined in paragraphs (a)-(c) above and after adjustments made as provided therein, shall be further adjusted by multiplying the adjusted or recalculated population or sales tax collections, as the case may be, by a percentage which is derived by dividing:

1. The total amount of ad valorem taxes levied by the county government on real and personal property in the area of the county outside of municipal limits, as created pursuant to general or special law, or outside of urban service district limits, where such are established; by

2. The total amount of ad valorem taxes levied on real and personal property by the county and municipal governments.

(3) Revenues attributed to the increase in distribution to the Revenue Sharing Trust Fund for Municipalities pursuant to s. 212.20(6)(d)5. from 1.0715 percent to 1.3409 percent provided in chapter 2003-402, Laws of Florida, shall be distributed to each eligible municipality and any unit of local government that is consolidated as provided by s. 9, Art. VIII of the State Constitution of 1885, as preserved by s. 6(e), Art. VIII, 1968 revised constitution, as follows: each eligible local government’s allocation shall be based on the amount it received from the half-cent sales tax under s. 218.61 in the prior state fiscal year divided by the total receipts under s. 218.61 in the prior state fiscal year for all eligible local governments. However, for the purpose of calculating this distribution, the amount received from the half-cent sales tax under s. 218.61 in the prior state fiscal year by a unit of local government which is consolidated as provided by s. 9, Art. VIII of the State Constitution of 1885, as amended, and as preserved by s. 6(e), Art. VIII, of the Constitution as revised in 1968, shall be reduced by 50 percent for such local government and for the total receipts. For eligible municipalities that began participating in the allocation of half-cent sales tax under s. 218.61 in the previous state fiscal year, their annual receipts shall be calculated by dividing their actual receipts by the number of months they participated, and the result multiplied by 12.

History.—s. 1, ch. 72-360; s. 1, ch. 73-349; s. 1, ch. 74-194; s. 57, ch. 2004-265; s. 44, ch. 2005-236; s. 7, ch. 2009-68.

Note.—Former ss. 218.22 and 218.23.



218.25 - Limitation of shared funds; holders of bonds protected; limitation on use of second guaranteed entitlement for counties.

218.25 Limitation of shared funds; holders of bonds protected; limitation on use of second guaranteed entitlement for counties.—

(1) Except as provided in subsection (2) with respect to the second guaranteed entitlement for counties, local governments shall not use any portion of the moneys received in excess of the guaranteed entitlement from the revenue sharing trust funds created by this part to assign, pledge, or set aside as a trust for the payment of principal or interest on bonds, tax anticipation certificates, or any other form of indebtedness, and there shall be no other use restriction on revenues shared pursuant to this part. The state does hereby covenant with holders of bonds or other instruments of indebtedness issued by local governments prior to July 1, 1972, that it is not the intent of this part to affect adversely the rights of said holders or to relieve local governments of the duty to meet their obligations as a result of previous pledges or assignments or trusts entered into which obligated funds received from revenue sources which by terms of this part shall henceforth be distributed out of the revenue sharing trust funds.

(2) The second guaranteed entitlement for counties may be assigned, pledged, or set aside as a trust for the payment of principal or interest on bonds, tax anticipation certificates, or any other form of indebtedness, including obligations issued to acquire an insurance contract or contracts from a local government liability pool and including payments required pursuant to any loan agreement entered into to provide funds to acquire an insurance contract or contracts from a local government liability pool.

(3) As an additional assurance to holders of bonds issued before April 18, 2000, which are secured by the guaranteed entitlement or second guaranteed entitlement for counties, or bonds issued to refund such bonds which mature no later than the bonds that they refunded and which result in a reduction of debt service payable in each fiscal year, it is the intent of the Legislature that, to the extent the elimination of tax sources dedicated to funding the guaranteed entitlement or the second guaranteed entitlement for counties or a reduction in the rate of assessment of such taxes results in an inability of a county to pay debt service on such bonds, the Legislature will provide alternative funding sources in an amount sufficient to pay any deficit in the amount required for such debt service. This commitment of the Legislature is contingent on the county first using any funds available under this part for the payment of such debt service.

(4) Notwithstanding subsections (1) and (2), a local government may assign, pledge, or set aside as a trust for the payment of principal or interest on bonds, tax anticipation certificates, or any other form of indebtedness an amount up to 50 percent of the funds received in the prior year.

History.—s. 1, ch. 72-360; s. 1, ch. 73-349; s. 1, ch. 74-194; s. 9, ch. 87-237; s. 11, ch. 2000-173; s. 96, ch. 2003-402.



218.26 - Administration; distribution schedule.

218.26 Administration; distribution schedule.—

(1) The department is empowered to promulgate rules and regulations and to issue special instructions to local governments as required to carry out the provisions of this part.

(2) The department shall, for all taxes collected and received into the revenue sharing trust funds, establish a schedule of equal monthly distribution for any computation period. The department is authorized to receive funds pursuant to s. 215.18 at any time in order to make such monthly payments by the 25th day of the month.

(3)(a) The department shall compute the apportionment factors once each fiscal year for use during the fiscal year. The computation shall be made prior to July 25 of each fiscal year and shall be based upon information submitted and certified to the department prior to June 1 of each year.

(b) The apportionment factors shall, except in the case of error, remain in effect for the fiscal year.

(4) It shall be the duty of each agency and unit of local government required to submit certified information to the department pursuant to the administration of this part to file timely information. Any unit of local government failing to provide timely information required pursuant to the administration of this part shall, by such action, authorize the department to utilize the best information available or, if no such information is available, to take any necessary action, including disqualification, either partial or entire, and shall further, by such action, waive any right to challenge the determination of the department as to its share, if any, pursuant to the privilege of receiving shared revenues under this part.

History.—s. 1, ch. 72-360; s. 1, ch. 73-349; s. 1, ch. 74-194.






Part III - LOCAL FINANCIAL MANAGEMENT AND REPORTING (ss. 218.30-218.391)

218.30 - Short title.

218.30 Short title.—This part shall be known and may be cited as the “Uniform Local Government Financial Management and Reporting Act.”

History.—s. 2, ch. 73-349.



218.31 - Definitions.

218.31 Definitions.—As used in this part, except where the context clearly indicates a different meaning:

(1) “Local governmental entity” means a county agency, a municipality, or a special district as defined in s. 189.012. For purposes of s. 218.32, the term also includes a housing authority created under chapter 421.

(2) “Unit of local general-purpose government” means a county or a municipality established by general or special law.

(3) “Local governing authority” means the governing body of a unit of local general-purpose government.

(4) “Department” means the Department of Financial Services.

(5) “Special district” means a special district as defined in s. 189.012.

(6) “Dependent special district” means a dependent special district as defined in s. 189.012.

(7) “Independent special district” means an independent special district as defined in s. 189.012.

(8) “County fee officers” means those county officials who are assigned specialized functions within county government and whose budgets are established independently of the local governing body, even though said budgets may be reported to the local governing body or may be composed of funds either generally or specially available to a local governing authority involved.

(9) “Verified report” means a report that has received such test or tests by the department so as to accurately and reliably present the data that have been submitted by the local governmental entities for inclusion in the report.

(10) “Short-term debt” means any debt with a maturity of less than 1 year from the date of issuance.

(11) “Revenue bonds” means any obligations issued by a unit to pay the cost of a project or improvement thereof, or combination of one or more projects or improvements thereof, and payable from the earnings of such project and any other special funds authorized to be pledged as additional security therefor.

(12) “Limited revenue bonds” means any obligations issued by a unit to pay the cost of a project or improvement thereof, or combination of one or more projects or improvements thereof, and payable from funds, exclusive of ad valorem taxes, special assessments, or earnings from such projects or improvements.

(13) “Industrial development bond” means any obligation the interest on which is exempt from income taxes under the provisions of s. 103(b) of the United States Internal Revenue Code and the payment of the principal or interest on which under the terms of such obligation or any underlying arrangement is, in whole or in major part:

(a) Secured by any interest in property used or to be used in a trade or business or in payments in respect of such property.

(b) To be derived from payments in respect of property, or borrowed money, used or to be used in a trade or business.

(14) “Generally accepted accounting principles” means those accounting principles adopted by rule of the Board of Accountancy under chapter 473.

(15) “Auditor” means an independent certified public accountant licensed pursuant to chapter 473 and retained by a local governmental entity to perform a financial audit.

(16) “County agency” means a board of county commissioners or other legislative and governing body of a county, however styled, including that of a consolidated or metropolitan government, a clerk of the circuit court, a separate or ex officio clerk of the county court, a sheriff, a property appraiser, a tax collector, a supervisor of elections, or any other officer in whom any portion of the fiscal duties of the above are under law separately placed.

(17) “Financial audit” means an examination of financial statements in order to express an opinion on the fairness with which they are presented in conformity with generally accepted accounting principles and an examination to determine whether operations are properly conducted in accordance with legal and regulatory requirements. Financial audits must be conducted in accordance with auditing standards generally accepted in the United States and government auditing standards as adopted by the Board of Accountancy and as prescribed by rules promulgated by the Auditor General. When applicable, the scope of financial audits shall encompass the additional activities necessary to establish compliance with the Single Audit Act Amendments of 1996, 31 U.S.C. ss. 7501-7507, and other applicable federal law.

(18) “Management letter” means a statement of the auditor’s comments and recommendations as prescribed by rules adopted by the Auditor General.

History.—s. 2, ch. 73-349; s. 4, ch. 79-183; s. 1, ch. 81-96; s. 83, ch. 83-217; s. 58, ch. 89-169; s. 2, ch. 92-300; s. 17, ch. 96-324; s. 61, ch. 2001-266; s. 254, ch. 2003-261; s. 5, ch. 2011-52; s. 78, ch. 2014-22.



218.32 - Annual financial reports; local governmental entities.

218.32 Annual financial reports; local governmental entities.—

(1)(a) Each local governmental entity that is determined to be a reporting entity, as defined by generally accepted accounting principles, and each independent special district as defined in s. 189.012, shall submit to the department a copy of its annual financial report for the previous fiscal year in a format prescribed by the department. The annual financial report must include a list of each local governmental entity included in the report and each local governmental entity that failed to provide financial information as required by paragraph (b). The chair of the governing body and the chief financial officer of each local governmental entity shall sign the annual financial report submitted pursuant to this subsection attesting to the accuracy of the information included in the report. The county annual financial report must be a single document that covers each county agency.

(b) Each component unit, as defined by generally accepted accounting principles, of a local governmental entity shall provide the local governmental entity, within a reasonable time period as established by the local governmental entity, with financial information necessary to comply with the reporting requirements contained in this section.

(c) Each regional planning council created under s. 186.504, each local government finance commission, board, or council, and each municipal power corporation created as a separate legal or administrative entity by interlocal agreement under s. 163.01(7) shall submit to the department a copy of its audit report and an annual financial report for the previous fiscal year in a format prescribed by the department.

(d) Each local governmental entity that is required to provide for an audit under s. 218.39(1) must submit a copy of the audit report and annual financial report to the department within 45 days after the completion of the audit report but no later than 9 months after the end of the fiscal year.

(e) Each local governmental entity that is not required to provide for an audit under s. 218.39 must submit the annual financial report to the department no later than 9 months after the end of the fiscal year. The department shall consult with the Auditor General in the development of the format of annual financial reports submitted pursuant to this paragraph. The format must include balance sheet information used by the Auditor General pursuant to s. 11.45(7)(f). The department must forward the financial information contained within the annual financial reports to the Auditor General in electronic form. This paragraph does not apply to housing authorities created under chapter 421.

(f) If the department does not receive a completed annual financial report from a local governmental entity within the required period, it shall notify the Legislative Auditing Committee and the Special District Accountability Program of the Department of Economic Opportunity of the entity’s failure to comply with the reporting requirements.

(g) Each local governmental entity’s website must provide a link to the department’s website to view the entity’s annual financial report submitted to the department pursuant to this section. If the local governmental entity does not have an official website, the county government’s website must provide the required link for the local governmental entity.

(2) The department shall annually by December 1 file a verified report with the Governor, the Legislature, the Auditor General, and the Special District Accountability Program of the Department of Economic Opportunity showing the revenues, both locally derived and derived from intergovernmental transfers, and the expenditures of each local governmental entity, regional planning council, local government finance commission, and municipal power corporation that is required to submit an annual financial report. The report must include, but is not limited to:

(a) The total revenues and expenditures of each local governmental entity that is a component unit included in the annual financial report of the reporting entity.

(b) The amount of outstanding long-term debt by each local governmental entity. For purposes of this paragraph, the term “long-term debt” means any agreement or series of agreements to pay money, which, at inception, contemplate terms of payment exceeding 1 year in duration.

(3) The department shall notify the President of the Senate and the Speaker of the House of Representatives of any municipality that has not reported any financial activity for the last 4 fiscal years. Such notice must be sufficient to initiate dissolution procedures as described in s. 165.051(1)(a). Any special law authorizing the incorporation or creation of the municipality must be included within the notification.

History.—s. 2, ch. 73-349; s. 15, ch. 77-165; s. 46, ch. 79-164; s. 5, ch. 79-183; s. 4, ch. 79-589; s. 42, ch. 80-274; s. 18, ch. 81-167; s. 16, ch. 83-55; s. 2, ch. 83-106; s. 43, ch. 89-169; s. 55, ch. 91-45; s. 93, ch. 92-152; s. 90, ch. 92-279; s. 55, ch. 92-326; s. 36, ch. 94-249; s. 18, ch. 96-324; s. 8, ch. 2000-152; s. 5, ch. 2000-264; s. 62, ch. 2001-266; s. 26, ch. 2004-305; s. 25, ch. 2011-34; s. 85, ch. 2011-142; s. 18, ch. 2011-144; s. 27, ch. 2013-15; s. 79, ch. 2014-22.



218.322 - County and municipal transportation program data.

218.322 County and municipal transportation program data.—Each county and municipality shall annually provide the Department of Transportation with uniform program data. The data must conform to the local governmental entity’s fiscal year and must include, but need not be limited to, details on transportation receipts and expenditures and on the number of miles of road for which the local governmental entity is responsible. The Department of Transportation shall inform each local governmental entity of the method and format for submitting the data. The Department of Transportation shall compile the data and shall furnish the compilation of data to any interested person upon request.

History.—s. 29, ch. 96-324.



218.33 - Local governmental entities; establishment of uniform fiscal years and accounting practices and procedures.

218.33 Local governmental entities; establishment of uniform fiscal years and accounting practices and procedures.—

(1) Each local governmental entity shall begin its fiscal year on October 1 of each year and end it on September 30.

(2) Each local governmental entity shall follow uniform accounting practices and procedures as promulgated by rule of the department to assure the use of proper accounting and fiscal management by such units. Such rules shall include a uniform classification of accounts.

(3) Any word, sentence, phrase, or provision of any special act, municipal charter, or other law that prohibits or restricts a local governmental entity from complying with this section or any rules adopted under this section is nullified and repealed to the extent of the conflict.

History.—s. 2, ch. 73-349; s. 66, ch. 77-104; s. 20, ch. 96-324; s. 63, ch. 2001-266.



218.335 - Local governmental entity; authority to charge interest on overdue payments.

218.335 Local governmental entity; authority to charge interest on overdue payments.—A local governmental entity may impose an interest penalty on any amount due and owing to it from another local governmental entity if payment of the amount is not made within 10 working days after the required time authorized by interlocal agreement. The rate of interest that must be imposed is the rate established under s. 55.03. This section does not apply to payments due from the state or any of its agencies.

History.—s. 1, ch. 84-178; s. 34, ch. 85-80; s. 21, ch. 96-324.



218.35 - County fee officers; financial matters.

218.35 County fee officers; financial matters.—

(1) Each county fee officer shall establish an annual budget for carrying out the powers, duties, and operations of his or her office for the next county fiscal year. The budget must be balanced so that the total of estimated receipts, including balances brought forward, equals the total of estimated expenditures and reserves. The budgeting of segregated funds must be made in a manner that retains the relation between program and revenue source, as provided by law.

(2) The clerk of the circuit court, functioning in his or her capacity as clerk of the circuit and county courts and as clerk of the board of county commissioners, shall prepare his or her budget in two parts:

(a) The budget for funds necessary to perform court-related functions as provided in s. 28.36.

(b) The budget relating to the requirements of the clerk as clerk of the board of county commissioners, county auditor, and custodian or treasurer of all county funds and other county-related duties, which shall be annually prepared and submitted to the board of county commissioners pursuant to s. 129.03(2), for each fiscal year. Expenditures must be itemized in accordance with the uniform accounting system prescribed by the Department of Financial Services as follows:

1. Personnel services.

2. Operating expenses.

3. Capital outlay.

4. Debt service.

5. Grants and aids.

6. Other uses.

(3) The clerk of the circuit court shall furnish to the board of county commissioners or the county budget commission all relevant and pertinent information that the board or commission deems necessary, including expenditures at the subobject code level in accordance with the uniform accounting system prescribed by the Department of Financial Services.

(4) The final approved budget of the clerk of the circuit court must be posted on the county’s official website within 30 days after adoption. The final approved budget of the clerk of the circuit court may be included in the county’s budget.

(5) Each county fee officer shall establish a fiscal year beginning October 1 and ending September 30 of the following year, and shall report his or her finances annually upon the close of each fiscal year to the county fiscal officer for inclusion in the annual financial report by the county.

(6) The proposed budget of a county fee officer shall be filed with the clerk of the county governing authority by September 1 preceding the fiscal year for the budget, except for the budget prepared by the clerk of the circuit court for court-related functions as provided in s. 28.36.

History.—s. 2, ch. 73-349; s. 1176, ch. 95-147; s. 97, ch. 2003-402; s. 19, ch. 2011-144.



218.36 - County officers; record and report of fees and disposition of same.

218.36 County officers; record and report of fees and disposition of same.—

(1) Each county officer who receives any expenses or compensation in fees, commissions, or other remuneration shall keep a complete record of all fees, commissions, or other remuneration collected by that county officer and shall make an annual report to the board of county commissioners within 31 days of the close of his or her fiscal year. Such report shall specify in detail the purposes, character, and amount of all official expenses and the amount of net income or unexpended budget balance as of the close of the fiscal year. All officers shall prepare such reports and subscribe under oath as to their accuracy and propriety.

(2) On or before the date for filing the annual report, each county officer shall pay into the county general fund all money in excess of the sum to which he or she is entitled under the provisions of chapter 145. Whenever a tax collector has money in excess, he or she shall distribute the excess to each governmental unit in the same proportion as the fees paid by the governmental unit bear to the total fee income of his or her office. Any excess held by a property appraiser shall be divided into parts for each governmental unit which was billed and which paid for the operation of the property appraiser’s office in the same proportion as the governmental units were originally billed. Such part shall be an advance on the current year’s bill, if any.

(3) The board of county commissioners may notify the Governor of the failure of any county officer to comply with the provisions of this section. Such notification shall specify the name of the officer and the office held by him or her at the time of such failure and shall subject said officer to suspension from office at the Governor’s discretion.

(4) Compliance by a county officer with the provisions of this section shall exempt said officer from making any report required pursuant to s. 116.03.

History.—s. 2, ch. 73-349; s. 17, ch. 74-234; s. 1, ch. 77-102; s. 5, ch. 88-175; s. 1177, ch. 95-147; s. 29, ch. 2004-305.



218.369 - Definitions applicable to ss. 218.37-218.386.

218.369 Definitions applicable to ss. 218.37-218.386.—As used in this section and in ss. 218.37, 218.38, 218.385, and 218.386, the term “unit of local government,” except where exception is made, means a county, municipality, special district, district school board, local agency, authority, or consolidated city-county government or any other local governmental body or public body corporate and politic authorized or created by general or special law and granted the power to issue general obligation or revenue bonds; and the words “general obligation or revenue bonds” shall be interpreted to include within their scope general obligation bonds, revenue bonds, special assessment bonds, limited revenue bonds, special obligation bonds, debentures, and other similar instruments, but not bond anticipation notes.

History.—s. 1, ch. 82-195; s. 84, ch. 83-217; s. 30, ch. 2004-305.



218.37 - Powers and duties of Division of Bond Finance; advisory council.

218.37 Powers and duties of Division of Bond Finance; advisory council.—

(1) The Division of Bond Finance of the State Board of Administration, with respect to both general obligation bonds and revenue bonds, shall:

(a) Provide information, upon request of a unit of local government, on the preliminary planning of a new bond issue.

(b) Collect, maintain, and make available information on new bonds of units of local government and of the state.

(c) Serve as a clearinghouse for information on bond issues of units of local government and of the state.

(d) Undertake or commission studies on methods to reduce the costs of local and state bond issues.

(e) Recommend changes in law and in local practices to improve the sale and servicing of local bonds.

(f) By January 1 each year, provide the Special District Accountability Program of the Department of Economic Opportunity with a list of special districts that are not in compliance with the requirements in s. 218.38.

(2) The Division of Bond Finance of the State Board of Administration shall also collect, maintain, and make available information from units of local government on lease-purchase agreements or certificates of participation, or other similar debt instruments, for which the total amount of principal payments under the agreement or series of agreements is $2 million or more.

(3) The Division of Bond Finance of the State Board of Administration may adopt rules to implement this section and ss. 218.38 and 218.385.

(4) The Division of Bond Finance of the State Board of Administration shall conduct a study of professional fees paid to fiscal advisers, bond counsel, and others and shall adopt a recommended fee schedule that is commensurate with fees typically paid in states similar to Florida in size and character. The schedule must be adopted by the division as the recommended fee schedule for all state and state agency financings.

History.—s. 6, ch. 79-183; s. 1, ch. 82-46; ss. 1, 9, ch. 82-195; s. 85, ch. 83-217; s. 2, ch. 88-318; s. 44, ch. 89-169; s. 15, ch. 92-173; s. 165, ch. 92-279; s. 55, ch. 92-326; s. 20, ch. 95-196; s. 23, ch. 96-324; s. 43, ch. 2004-305; s. 86, ch. 2011-142; s. 80, ch. 2014-22; s. 1, ch. 2015-22.



218.38 - Notice of bond issues required; verification.

218.38 Notice of bond issues required; verification.—

(1)(a) Each unit of local government shall furnish the Division of Bond Finance of the State Board of Administration a complete description of all of its new general obligation bonds and revenue bonds, shall also provide the division with advance notice of the impending sale of any new issue of bonds, and shall also provide the division with a copy of the final official statement, if any is published, all as required by rules of the division.

(b)1. Excluding for the purposes of this paragraph those general obligation bonds and revenue bonds issued pursuant to the provisions of part III of chapter 154, parts II, III, and V of chapter 159, and part II of chapter 243, each unit of local government shall, within 120 days after the delivery of any general revenue or obligation bonds which were sold at public sale by competitive bids, file the following information with the division on forms prescribed by the division:

a. The name and address of the managing underwriter, if any, connected with the bond issue;

b. The name and address of any attorney or financial consultant who advised the unit of local government with respect to the bond issue;

c. Any fee, bonus, or gratuity paid by any underwriter or financial consultant, in connection with the bond issue, to any person not regularly employed or engaged by such underwriter or consultant; and

d. Any other fee paid by the unit of local government with respect to the bond issue, including any fee paid to attorneys or financial consultants.

2. Within 90 days after the delivery of such bonds, the managing underwriter or financial consultant shall file with the unit of local government a statement containing the information required by sub-subparagraph 1.c.

3. The information disclosed pursuant to this paragraph shall be maintained by the division and by the unit of local government as a public record.

(c)1. Excluding for the purposes of this paragraph those general obligation bonds and revenue bonds issued pursuant to the provisions of part III of chapter 154, parts II, III, and V of chapter 159, and part II of chapter 243, each unit of local government shall, within 120 days after the delivery of any general obligation or revenue bonds which were sold by negotiated bond sale authorized by s. 218.385, file the following information with the division on forms prescribed by the division:

a. The name and address of the managing underwriter, if any, connected with the bond issue;

b. The name and address of any attorney or financial consultant who advised the unit of local government with respect to the bond issue;

c. Any management fee charged by the managing underwriter, if any;

d. The underwriting spread which the managing underwriter, if any, expects to realize;

e. Any fee, bonus, or gratuity paid by any underwriter or financial consultant, in connection with the bond issue, to any person not regularly employed or engaged by such underwriter or consultant; and

f. Any other fee paid by the unit of local government with respect to the bond issue, including any fee paid to attorneys or financial consultants.

2. Within 90 days after the delivery of such bonds, the managing underwriter or financial consultant shall file with the unit of local government a statement containing the information required by sub-subparagraphs 1.c., d., and e.

3. The information disclosed pursuant to this paragraph shall be maintained by the division and by the unit of local government as a public record.

(2) Each unit of local government shall, upon request of the division, verify the information held by the division relating to the bonded obligations of the unit of local government.

(3) If a unit of local government fails to verify pursuant to subsection (2) the information held by the division, or fails to provide the information required by subsection (1), the division shall notify the Legislative Auditing Committee of such failure to comply.

History.—s. 7, ch. 79-183; s. 3, ch. 80-98; s. 19, ch. 81-167; s. 2, ch. 82-195; s. 17, ch. 83-55; s. 45, ch. 89-169; s. 166, ch. 92-279; s. 55, ch. 92-326; s. 24, ch. 96-324; s. 6, ch. 2000-264; s. 64, ch. 2001-266; s. 26, ch. 2011-34.



218.385 - Local government bonds; sale.

218.385 Local government bonds; sale.—

(1) All general obligation bonds and revenue bonds sold by a unit of local government, as defined in s. 218.369, shall be sold at public sale by competitive bids at such place or places as the governing body shall determine to receive proposals for the purchase of such bonds. Notice of such sale shall be published one or more times at least 10 days prior to the date of sale in one or more newspapers or financial journals published within or without the state and shall contain such terms as the governing body shall deem advisable and proper under the circumstances. However, if the governing body shall by resolution adopted at a public meeting determine that a negotiated sale of such bonds is in the best interest of the issuer, the governing body may negotiate for sale of such bonds.

(a) In the resolution authorizing the negotiated sale, the local governing body shall provide specific findings as to the reasons requiring the negotiated sale.

(b) A resolution authorizing a negotiated bond sale may be the same resolution as that authorizing the issuance of such bonds.

(2) Prior to the award of bonds, all proposals for the purchase of any bonds offered by a unit of local government as defined in s. 218.369 shall include a truth-in-bonding statement in substantially the following form:

The   (insert unit of local government)   is proposing to issue $  (insert principal)   of debt or obligation for the purpose of   (insert purpose)  . This debt or obligation is expected to be repaid over a period of   (insert term of issue)   years. At a forecasted interest rate of   (insert rate of interest)  , total interest paid over the life of the debt or obligation will be $  (insert sum of interest payments)  .

(3) Truth-in-bonding statements shall also include language in substantially the following form:

The source of repayment or security for this proposal is the   (insert the unit of local government)   existing   (insert fund)  . Authorizing this debt or obligation will result in $  (insert the annual amount)   of   (insert unit of local government)     (insert fund)   moneys not being available to finance the other services of the   (insert unit of local government)   each year for   (insert the length of the debt or obligation)  .

(4) All proposals for the purchase of any bonds offered by a unit of local government shall be opened in public. Such bonds when competitively bid shall be awarded by resolution to the lowest bid consistent with the notice of sale.

(5) No bid conforming to the notice of sale may be rejected unless all bids are rejected. If all bids are rejected, such bonds may be sold thereafter at public sale by competitive bids or by negotiated sale pursuant to this section.

(6) In the event the local governing body decides to negotiate for a sale of bonds, the managing underwriter, or financial consultant or adviser if applicable, shall provide to the unit of local government, prior to the award of bonds to the managing underwriter, a disclosure statement containing the following information:

(a) An itemized list setting forth the nature and estimated amounts of expenses to be incurred by the managing underwriter in connection with the issuance of such bonds. Notwithstanding the foregoing, any such list may include an item for miscellaneous expenses, provided it includes only minor items of expense which cannot be easily categorized elsewhere in the statement.

(b) The names, addresses, and estimated amounts of compensation of any finders, as defined in s. 218.386, connected with the issuance of the bonds.

(c) The amount of underwriting spread expected to be realized.

(d) Any management fee charged by the managing underwriter.

(e) Any other fee, bonus, and other compensation estimated to be paid by the managing underwriter in connection with the bond issue to any person not regularly employed or retained by it.

(f) The name and address of the managing underwriter or underwriters, if any, connected with the bond issue.

(g) Any other disclosure which the local governing body may require.

This subsection is not intended to restrict or prohibit the employment of professional services relating to local government bond issues.

(7) The failure of a unit of local government to comply with one or more provisions of this section or s. 218.38 shall not affect the validity of the bond issue; however, upon such failure to comply, the unit of local government shall be subject to the sanctions provided in s. 218.38(3).

(8) The truth-in-bonding statements prepared pursuant to this section are for informational purposes only and shall not affect or control the actual terms and conditions of the debt or obligations.

History.—s. 1, ch. 80-98; s. 125, ch. 81-259; s. 3, ch. 82-195; s. 84, ch. 92-142.



218.386 - Bonds; finder’s fees prohibited.

218.386 Bonds; finder’s fees prohibited.—

(1)(a) As used in this section, “finder” means a person who is not regularly employed by, or not a partner or officer of, an underwriter, bank, banker, or financial consultant or adviser and who enters into an understanding with either the issuer or the managing underwriter, or both, for any paid or promised compensation or valuable consideration directly or indirectly, expressly or impliedly, to act solely as an intermediary between such issuer and managing underwriter for the purpose of influencing any transaction in the purchase of such bonds.

(b) No underwriter, commercial bank, investment banker, or financial consultant or adviser shall pay any finder any bonus, fee, or gratuity in connection with the sale of general obligation bonds or revenue bonds issued by any unit of local government, unless full disclosure is made to the unit of local government prior to or concurrently with the submission of a purchase proposal for bonds by the underwriter, commercial bank, investment banker, or financial consultant or adviser and subsequently in the official statement or offering circular, if any, detailing the name and address of any finder and the amount of bonus, fee, or gratuity paid to such finder.

(2) The willful violation of this section is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) No violation of this section shall affect the validity of the bond issue.

History.—s. 2, ch. 80-98; s. 3, ch. 82-195.



218.39 - Annual financial audit reports.

218.39 Annual financial audit reports.—

(1) If, by the first day in any fiscal year, a local governmental entity, district school board, charter school, or charter technical career center has not been notified that a financial audit for that fiscal year will be performed by the Auditor General, each of the following entities shall have an annual financial audit of its accounts and records completed within 9 months after the end of its fiscal year by an independent certified public accountant retained by it and paid from its public funds:

(a) Each county.

(b) Any municipality with revenues or the total of expenditures and expenses in excess of $250,000, as reported on the fund financial statements.

(c) Any special district with revenues or the total of expenditures and expenses in excess of $100,000, as reported on the fund financial statements.

(d) Each district school board.

(e) Each charter school established under s. 1002.33.

(f) Each charter technical center established under s. 1002.34.

(g) Each municipality with revenues or the total of expenditures and expenses between $100,000 and $250,000, as reported on the fund financial statements, which has not been subject to a financial audit pursuant to this subsection for the 2 preceding fiscal years.

(h) Each special district with revenues or the total of expenditures and expenses between $50,000 and $100,000, as reported on the fund financial statement, which has not been subject to a financial audit pursuant to this subsection for the 2 preceding fiscal years.

(2) The county audit report must be a single document that includes a financial audit of the county as a whole and, for each county agency other than a board of county commissioners, an audit of its financial accounts and records, including reports on compliance and internal control, management letters, and financial statements as required by rules adopted by the Auditor General. In addition, if a board of county commissioners elects to have a separate audit of its financial accounts and records in the manner required by rules adopted by the Auditor General for other county agencies, the separate audit must be included in the county audit report.

(3)(a) A dependent special district may provide for an annual financial audit by being included in the audit of the local governmental entity upon which it is dependent. An independent special district may not make provision for an annual financial audit by being included in the audit of another local governmental entity.

(b) A special district that is a component unit, as defined by generally accepted accounting principles, of a local governmental entity shall provide the local governmental entity, within a reasonable time period as established by the local governmental entity, with financial information necessary to comply with this section. The failure of a component unit to provide this financial information must be noted in the annual financial audit report of the local governmental entity.

(4) A management letter shall be prepared and included as a part of each financial audit report.

(5) At the conclusion of the audit, the auditor shall discuss with the chair of the governing body of the local governmental entity or the chair’s designee, the elected official of each county agency or the elected official’s designee, the chair of the district school board or the chair’s designee, the chair of the board of the charter school or the chair’s designee, or the chair of the board of the charter technical career center or the chair’s designee, as appropriate, all of the auditor’s comments that will be included in the audit report. If the officer is not available to discuss the auditor’s comments, their discussion is presumed when the comments are delivered in writing to his or her office. The auditor shall notify each member of the governing body of a local governmental entity, district school board, charter school, or charter technical career center for which:

(a) Deteriorating financial conditions exist that may cause a condition described in s. 218.503(1) to occur if actions are not taken to address such conditions.

(b) A fund balance deficit in total or a deficit for that portion of a fund balance not classified as restricted, committed, or nonspendable, or a total or unrestricted net assets deficit, as reported on the fund financial statements of entities required to report under governmental financial reporting standards or on the basic financial statements of entities required to report under not-for-profit financial reporting standards, for which sufficient resources of the local governmental entity, charter school, charter technical career center, or district school board, as reported on the fund financial statements, are not available to cover the deficit. Resources available to cover reported deficits include fund balance or net assets that are not otherwise restricted by federal, state, or local laws, bond covenants, contractual agreements, or other legal constraints. Property, plant, and equipment, the disposal of which would impair the ability of a local governmental entity, charter school, charter technical career center, or district school board to carry out its functions, are not considered resources available to cover reported deficits.

(6) The officer’s written statement of explanation or rebuttal concerning the auditor’s findings, including corrective action to be taken, must be filed with the governing body of the local governmental entity, district school board, charter school, or charter technical career center within 30 days after the delivery of the auditor’s findings.

(7) All audits conducted pursuant to this section must be conducted in accordance with the rules of the Auditor General adopted pursuant to s. 11.45. Upon completion of the audit, the auditor shall prepare an audit report in accordance with the rules of the Auditor General. The audit report shall be filed with the Auditor General within 45 days after delivery of the audit report to the governing body of the audited entity, but no later than 9 months after the end of the audited entity’s fiscal year. The audit report must include a written statement describing corrective actions to be taken in response to each of the auditor’s recommendations included in the audit report.

(8) The Auditor General shall notify the Legislative Auditing Committee of any audit report prepared pursuant to this section which indicates that an audited entity has failed to take full corrective action in response to a recommendation that was included in the two preceding financial audit reports.

(a) The committee may direct the governing body of the audited entity to provide a written statement to the committee explaining why full corrective action has not been taken or, if the governing body intends to take full corrective action, describing the corrective action to be taken and when it will occur.

(b) If the committee determines that the written statement is not sufficient, it may require the chair of the governing body of the local governmental entity or the chair’s designee, the elected official of each county agency or the elected official’s designee, the chair of the district school board or the chair’s designee, the chair of the board of the charter school or the chair’s designee, or the chair of the board of the charter technical career center or the chair’s designee, as appropriate, to appear before the committee.

(c) If the committee determines that an audited entity has failed to take full corrective action for which there is no justifiable reason for not taking such action, or has failed to comply with committee requests made pursuant to this section, the committee may proceed in accordance with s. 11.40(2).

(9) The predecessor auditor of a district school board shall provide the Auditor General access to the prior year’s working papers in accordance with the Statements on Auditing Standards, including documentation of planning, internal control, audit results, and other matters of continuing accounting and auditing significance, such as the working paper analysis of balance sheet accounts and those relating to contingencies.

(10) Each charter school and charter technical career center must file a copy of its audit report with the sponsoring entity; the local district school board, if not the sponsoring entity; the Auditor General; and with the Department of Education.

(11) This section does not apply to housing authorities created under chapter 421.

(12) Notwithstanding the provisions of any local law, the provisions of this section shall govern.

History.—s. 65, ch. 2001-266; s. 924, ch. 2002-387; s. 28, ch. 2004-305; s. 2, ch. 2006-190; s. 2, ch. 2009-214; s. 20, ch. 2011-144; s. 25, ch. 2012-5; s. 1, ch. 2012-38; s. 23, ch. 2016-10.



218.391 - Auditor selection procedures.

218.391 Auditor selection procedures.—

(1) Each local governmental entity, district school board, charter school, or charter technical career center, prior to entering into a written contract pursuant to subsection (7), except as provided in subsection (8), shall use auditor selection procedures when selecting an auditor to conduct the annual financial audit required in s. 218.39.

(2) The governing body of a charter county, municipality, special district, district school board, charter school, or charter technical career center shall establish an audit committee. Each noncharter county shall establish an audit committee that, at a minimum, shall consist of each of the county officers elected pursuant to s. 1(d), Art. VIII of the State Constitution, or a designee, and one member of the board of county commissioners or its designee. The primary purpose of the audit committee is to assist the governing body in selecting an auditor to conduct the annual financial audit required in s. 218.39; however, the audit committee may serve other audit oversight purposes as determined by the entity’s governing body. The public shall not be excluded from the proceedings under this section.

(3) The audit committee shall:

(a) Establish factors to use for the evaluation of audit services to be provided by a certified public accounting firm duly licensed under chapter 473 and qualified to conduct audits in accordance with government auditing standards as adopted by the Florida Board of Accountancy. Such factors shall include, but are not limited to, ability of personnel, experience, ability to furnish the required services, and such other factors as may be determined by the committee to be applicable to its particular requirements.

(b) Publicly announce requests for proposals. Public announcements must include, at a minimum, a brief description of the audit and indicate how interested firms can apply for consideration.

(c) Provide interested firms with a request for proposal. The request for proposal shall include information on how proposals are to be evaluated and such other information the committee determines is necessary for the firm to prepare a proposal.

(d) Evaluate proposals provided by qualified firms. If compensation is one of the factors established pursuant to paragraph (a), it shall not be the sole or predominant factor used to evaluate proposals.

(e) Rank and recommend in order of preference no fewer than three firms deemed to be the most highly qualified to perform the required services after considering the factors established pursuant to paragraph (a). If fewer than three firms respond to the request for proposal, the committee shall recommend such firms as it deems to be the most highly qualified.

(4) The governing body shall inquire of qualified firms as to the basis of compensation, select one of the firms recommended by the audit committee, and negotiate a contract, using one of the following methods:

(a) If compensation is not one of the factors established pursuant to paragraph (3)(a) and not used to evaluate firms pursuant to paragraph (3)(e), the governing body shall negotiate a contract with the firm ranked first. If the governing body is unable to negotiate a satisfactory contract with that firm, negotiations with that firm shall be formally terminated, and the governing body shall then undertake negotiations with the second-ranked firm. Failing accord with the second-ranked firm, negotiations shall then be terminated with that firm and undertaken with the third-ranked firm. Negotiations with the other ranked firms shall be undertaken in the same manner. The governing body, in negotiating with firms, may reopen formal negotiations with any one of the three top-ranked firms, but it may not negotiate with more than one firm at a time.

(b) If compensation is one of the factors established pursuant to paragraph (3)(a) and used in the evaluation of proposals pursuant to paragraph (3)(d), the governing body shall select the highest-ranked qualified firm or must document in its public records the reason for not selecting the highest-ranked qualified firm.

(c) The governing body may select a firm recommended by the audit committee and negotiate a contract with one of the recommended firms using an appropriate alternative negotiation method for which compensation is not the sole or predominant factor used to select the firm.

(d) In negotiations with firms under this section, the governing body may allow a designee to conduct negotiations on its behalf.

(5) The method used by the governing body to select a firm recommended by the audit committee and negotiate a contract with such firm must ensure that the agreed-upon compensation is reasonable to satisfy the requirements of s. 218.39 and the needs of the governing body.

(6) If the governing body is unable to negotiate a satisfactory contract with any of the recommended firms, the committee shall recommend additional firms, and negotiations shall continue in accordance with this section until an agreement is reached.

(7) Every procurement of audit services shall be evidenced by a written contract embodying all provisions and conditions of the procurement of such services. For purposes of this section, an engagement letter signed and executed by both parties shall constitute a written contract. The written contract shall, at a minimum, include the following:

(a) A provision specifying the services to be provided and fees or other compensation for such services.

(b) A provision requiring that invoices for fees or other compensation be submitted in sufficient detail to demonstrate compliance with the terms of the contract.

(c) A provision specifying the contract period, including renewals, and conditions under which the contract may be terminated or renewed.

(8) Written contracts entered into pursuant to subsection (7) may be renewed. Such renewals may be done without the use of the auditor selection procedures provided in this section. Renewal of a contract shall be in writing.

History.—s. 65, ch. 2001-266; s. 1, ch. 2005-32.






Part IV - INVESTMENT OF LOCAL GOVERNMENT SURPLUS FUNDS (ss. 218.40-218.422)

218.40 - Short title.

218.40 Short title.—This part shall be known, and may be cited, as the “Investment of Local Government Surplus Funds Act.”

History.—s. 1, ch. 77-394.



218.401 - Purpose.

218.401 Purpose.—It is the intent of this part to promote, through state assistance, the maximization of net interest earnings on invested surplus funds of local units of government, based on the principals of investor protection, mandated transparency, and proper governance, with the goal of reducing the need for imposing additional taxes.

History.—s. 1, ch. 77-394; s. 1, ch. 2008-59.



218.403 - Definitions.

218.403 Definitions.—The following words or terms, when used in this part, shall have the following meanings:

(1) “Board” means the State Board of Administration.

(2) “Chief Financial Officer” means the mayor, manager, administrator, clerk, comptroller, treasurer, director of finance, or other local government official, regardless of the title of his or her office, charged with administering the fiscal affairs of a unit of local government.

(3) “Current expenses” means expenses to meet known cash needs and anticipated cash-flow requirements for the short term.

(4) “GASB” means the Governmental Accounting Standards Board.

(5) “GFOA” means the Government Finance Officers Association.

(6) “Governing body” means the body or board in which the legislative power of a unit of local government is vested.

(7) “Short term” means a maximum of 6 months of operation.

(8) “Surplus funds” means any funds in any general or special account or fund of a unit of local government, or funds held by an independent trustee on behalf of a unit of local government, which in reasonable contemplation will not be immediately needed for the purposes intended.

(9) “Trust fund” means the pooled investment fund created by s. 218.405 and known as the Local Government Surplus Funds Trust Fund.

(10) “Trustees” mean the Trustees of the State Board of Administration.

(11) “Unit of local government” means any governmental entity within the state not part of state government and shall include, but not be limited to, the following and the officers thereof: any county, municipality, school district, special district, clerk of the circuit court, sheriff, property appraiser, tax collector, supervisor of elections, authority, board, public corporations, or any other political subdivision of the state.

History.—s. 1, ch. 77-394; s. 4, ch. 87-239; s. 1178, ch. 95-147; s. 5, ch. 95-194; s. 1, ch. 97-9; s. 2, ch. 2008-59.



218.405 - Local Government Surplus Funds Trust Fund; creation; objectives; certification; interest; rulemaking.

218.405 Local Government Surplus Funds Trust Fund; creation; objectives; certification; interest; rulemaking.—

(1) There is hereby created a Local Government Surplus Funds Trust Fund to be administered by the board and to be composed of local government surplus funds deposited therein by units of local government under the procedures established in this part. The board may contract with a professional money management firm to manage the trust fund.

(2) The primary objectives, in priority order, of investment activities shall be safety, liquidity, and competitive returns with minimization of risks.

(3) The trustees shall annually certify to the Joint Legislative Auditing Committee that the trust fund is in compliance with the requirements of this part and that the trustees have conducted a review of the trust fund and determined that the management of the trust fund is in accord with best investment practices.

(4) The board may adopt rules to administer the provisions of this section.

History.—s. 1, ch. 77-394; s. 3, ch. 98-124; s. 3, ch. 2008-59.



218.407 - Local government investment authority.

218.407 Local government investment authority.—

(1) Prior to any determination by the governing body that it is in the interest of the unit of local government to deposit surplus funds in the trust fund, the board or a professional money management firm must provide to the governing body enrollment materials, including a trust fund profile containing impartial educational information describing the administration and investment policy of the trust fund, including, but not limited to:

(a) All rights and conditions of participation, including potential restrictions on withdrawals.

(b) The historical performance, investment holdings, credit quality, and average maturity of the trust fund investments.

(c) The applicable administrative rules.

(d) The rate determination processes for any deposit or withdrawal.

(e) Any fees, charges, penalties, and deductions that apply to the account.

(f) The most recently published financial statements or independent audits, if available, prepared under generally accepted accounting principles.

(g) A disclosure statement for signature by the appropriate local government official.

(2) Upon review of the enrollment materials and upon determination by the governing body that it is in the interest of the unit of local government to deposit surplus funds in the trust fund, a resolution by the governing body and the signed acceptance of the disclosure statement by the local government official, who may be the chief financial or administrative officer of the local government, shall be filed with the board and, if appropriate, a copy shall be provided to a professional money management firm authorizing investment of its surplus funds in the trust fund established by this part. The resolution shall name:

(a) The local government official, who may be the chief financial or administrative officer of the local government, or

(b) An independent trustee holding funds on behalf of the unit of local government,

responsible for deposit and withdrawal of such funds.

(3) The board or a professional money management firm shall, upon the filing of the resolution, invest the moneys in the trust fund in the same manner and subject to the same restrictions as are set forth in s. 215.47. All units of local government that qualify to be participants in the trust fund shall have surplus funds deposited into a pooled investment account.

(4) The provisions of this part shall not impair the power of a unit of local government to hold funds in deposit accounts with banking or savings institutions or to invest funds as otherwise authorized by law.

History.—s. 1, ch. 77-394; s. 6, ch. 82-45; s. 3, ch. 84-137; s. 5, ch. 87-239; s. 9, ch. 98-47; s. 4, ch. 98-124; s. 4, ch. 2008-59.



218.409 - Administration of the trust fund; creation of advisory council.

218.409 Administration of the trust fund; creation of advisory council.—

(1) Upon receipt of the items specified in s. 218.407 from the local governing body, the board or a professional money management firm shall accept all wire transfers of funds into the trust fund. The board or a professional money management firm shall also wire-transfer invested local government funds to the local government upon request of the local government official named in the resolution.

(2)(a) The trustees shall ensure that the board or a professional money management firm administers the trust fund on behalf of the participants. The board or a professional money management firm shall have the power to invest such funds in accordance with a written investment policy. The investment policy shall be updated annually to conform to best investment practices. The standard of prudence to be used by investment officials shall be the fiduciary standards as set forth in s. 215.47(10), which shall be applied in the context of managing an overall portfolio. Portfolio managers acting in accordance with written procedures and an investment policy and exercising due diligence shall be relieved of personal responsibility for an individual security’s credit risk or market price changes, provided deviations from expectations are reported in a timely fashion and the liquidity and the sale of securities are carried out in accordance with the terms of this part.

(b) Officers and employees involved in the investment process shall refrain from personal business activity that could conflict with the proper execution and management of the investment program or that could impair their ability to make impartial decisions. Employees and investment officials shall disclose any material interests in financial institutions with which they conduct business on behalf of the trust fund. They shall further disclose any personal financial or investment positions that could be related to the performance of the investment portfolio. Employees and officers shall refrain from undertaking personal investment transactions with the same individual with whom business is conducted on behalf of the board.

(c) The board or a professional money management firm and all employees have an affirmative duty to immediately disclose any material impact to the trust fund to the participants. To ensure such disclosure, a system of internal controls shall be established by the board, which shall be documented in writing as part of the investment policy. The controls shall be designed to prevent the loss of public funds arising from fraud, employee error, and misrepresentation by third parties, unanticipated changes in financial markets, or imprudent actions by employees and officers of the board or a professional money management firm. The controls shall also include formal escalation reporting guidelines for all employees. The guidelines shall establish procedures to address material impacts on the trust fund that require reporting and action.

(d) The investment policy shall be reviewed and approved annually by the trustees or when market changes dictate, and in each event the investment policy shall be reviewed by the Investment Advisory Council and by the Participant Local Government Advisory Council.

(3) The board or a professional money management firm may purchase such surety or other bonds as may be necessary for its officials in order to protect the trust fund. A reserve fund may be established to fulfill this purpose. However, any reserve must be a portion of the management fee and must be fully disclosed, including its purpose, in the enrollment materials at the time a unit of local government considers participation. Further, any change in the amount to be charged for a reserve must have a reasonable notice period to allow any participant to withdraw from the trust fund prior to the new reserve charge being imposed.

(4) The board or a professional money management firm shall purchase investments for a pooled investment account in which all participants share pro rata in the capital gain, income, or losses, subject to any penalties for early withdrawal. Any provisions for penalties, including their purpose, must be disclosed in the enrollment materials. Any change in the amount to be charged for a penalty must have a reasonable notice period to allow any participant to withdraw from the trust fund prior to the new penalty charge being imposed. A system shall be developed by the board, and disclosed in the enrollment materials, subject to annual approval by the trustees, to keep account balances current and to apportion pooled investment earnings to individual accounts.

(5) The board shall keep a separate account, designated by name and number of each participating local government. A maximum number of accounts allowed for each participant may be established by the board. Individual transactions and totals of all investments, or the share belonging to each participant, shall be recorded in the accounts.

(6)(a) The board or a professional money management firm shall provide a report, at a minimum monthly or upon the occurrence of a material event, to every participant having a beneficial interest in the trust fund, the board’s executive director, the trustees, the Joint Legislative Auditing Committee, the Investment Advisory Council, and the Participant Local Government Advisory Council. The report shall include:

1. Reports of any material impacts on the trust fund and any actions or escalations taken by staff to address such impacts. The trustees shall provide quarterly a report to the Joint Legislative Auditing Committee that the trustees have reviewed and approved the monthly reports and actions taken, if any, to address any impacts.

2. A management summary that provides an analysis of the status of the current investment portfolio and the individual transactions executed over the last month. This management summary shall be prepared in a manner that will allow anyone to ascertain whether investment activities during the reporting period have conformed to investment policies. Such reporting shall be in conformance with best market practices. The board or a professional money management firm shall furnish upon request the details of an investment transaction to any participant, the trustees, the Investment Advisory Council, and the Participant Local Government Advisory Council.

(b) The market value of the portfolio shall be calculated daily. Withdrawals from the trust fund shall be based on a process that is transparent to participants and will ensure that advantages or disadvantages do not occur to parties making deposits or withdrawals on any particular day. A statement of the market value and amortized cost of the portfolio shall be issued to participants in conjunction with any deposits or withdrawals. In addition, this information shall be reported monthly with the items in paragraph (a) to participants, the trustees, the Investment Advisory Council, and the Participant Local Government Advisory Council. The review of the investment portfolio, in terms of value and price volatility, shall be performed with practices consistent with the GFOA Recommended Practice on “Mark-to-Market Practices for State and Local Government Investment Portfolios and Investment Pools.” In defining market value, consideration shall be given to GASB Statement 31. Additional reporting may be made to pool participants through regular and frequent ongoing multimedia educational materials and communications, including, but not limited to, historical performance, investment holdings, amortized cost and market value of the trust fund, credit quality, and average maturity of the trust fund investments.

(7) Costs incurred in carrying out the provisions of this part shall be deducted from the interest earnings accruing to the trust fund. Such deductions shall be prorated among the participant local governments in the percentage that each participant’s deposits bear to the total trust fund. The remaining interest earned shall be distributed monthly to participants according to the amount invested. Except for costs, the board or a professional money management firm may not transfer the interest or use the interest for any other purpose, including, but not limited to, making up investment losses.

(8)(a) The principal, and any part thereof, of each account constituting the trust fund is subject to payment at any time from the moneys in the trust fund. However, the executive director may, in good faith, on the occurrence of an event that has a material impact on liquidity or operations of the trust fund, for 48 hours limit contributions to or withdrawals from the trust fund to ensure that the board can invest moneys entrusted to it in exercising its fiduciary responsibility. Such action must be immediately disclosed to all participants, the trustees, the Joint Legislative Auditing Committee, the Investment Advisory Council, and the Participant Local Government Advisory Council. The trustees shall convene an emergency meeting as soon as practicable from the time the executive director has instituted such measures and review the necessity of those measures. If the trustees are unable to convene an emergency meeting before the expiration of the 48-hour moratorium on contributions and withdrawals, the moratorium may be extended by the executive director until the trustees are able to meet to review the necessity for the moratorium. If the trustees agree with such measures, the trustees shall vote to continue the measures for up to an additional 15 days. The trustees must convene and vote to continue any such measures before the expiration of the time limit set, but in no case may the time limit set by the trustees exceed 15 days.

(b) An order to withdraw funds may not be issued upon any account for a larger amount than the share of the particular account to which it applies; and if such order is issued, the responsible official shall be personally liable under his or her bond for the entire overdraft resulting from the payment if made.

(9) The Auditor General shall conduct an annual financial audit of the trust fund, which shall include testing for compliance with the investment policy. The completed audit shall be provided to the participants, the board, the trustees, the Investment Advisory Council, the Participant Local Government Advisory Council, and the Joint Legislative Auditing Committee. As soon as practicable, but no later than 30 days after completion of the audit, the trustees shall report to the Joint Legislative Auditing Committee that the trustees have reviewed the audit of the trust fund and shall certify that any necessary items are being addressed by a corrective action plan that includes target completion dates.

(10)(a) There is created a six-member Participant Local Government Advisory Council for the purposes of regularly reviewing the administration of the trust fund and making recommendations regarding such administration to the trustees. The members of the council shall be appointed by the board and subject to confirmation by the Senate. Members must possess special knowledge, experience, and familiarity obtained through active, long-standing, and material participation in the dealings of the trust fund. Each member shall serve a 4-year term. Any vacancy shall be filled for the remainder of the unexpired term. The council shall annually elect a chair and vice chair from within its membership. A member may not serve consecutive terms as chair or vice chair.

(b) The council shall prepare and submit a written biennial report to the board, trustees, the Investment Advisory Council, and the Joint Legislative Auditing Committee that describes the activities and recommendations of the council.

History.—s. 1, ch. 77-394; s. 4, ch. 84-137; s. 1179, ch. 95-147; s. 5, ch. 98-124; s. 5, ch. 2008-59; s. 19, ch. 2009-21; s. 13, ch. 2010-180.



218.411 - Authorization for state technical and advisory assistance.

218.411 Authorization for state technical and advisory assistance.—

(1) The board is authorized, upon request, to assist local governments in investing funds that are temporarily in excess of operating needs by:

(a) Explaining investment opportunities to such local governments through publication and other appropriate means.

(b) Acquainting such local governments with the state’s practice and experience in investing short-term funds.

(c) Providing, in cooperation with the Department of Economic Opportunity, technical assistance to local governments in investment of surplus funds.

(2) The board may establish fees to cover the cost of such services, which shall be paid by the unit of local government requesting such service. Such fees shall be deposited to the credit of the appropriation or appropriations from which the costs of providing the services have been paid or are to be charged.

History.—s. 1, ch. 77-394; s. 20, ch. 81-167; s. 18, ch. 83-55; s. 6, ch. 2008-59; s. 26, ch. 2012-96.



218.412 - Rulemaking authority.

218.412 Rulemaking authority.—The board may adopt rules as it deems necessary to carry out the provisions of this part for the administration of the trust fund.

History.—s. 12, ch. 98-47; s. 7, ch. 2008-59.



218.415 - Local government investment policies.

218.415 Local government investment policies.—Investment activity by a unit of local government must be consistent with a written investment plan adopted by the governing body, or in the absence of the existence of a governing body, the respective principal officer of the unit of local government and maintained by the unit of local government or, in the alternative, such activity must be conducted in accordance with subsection (17). Any such unit of local government shall have an investment policy for any public funds in excess of the amounts needed to meet current expenses as provided in subsections (1)-(16), or shall meet the alternative investment guidelines contained in subsection (17). Such policies shall be structured to place the highest priority on the safety of principal and liquidity of funds. The optimization of investment returns shall be secondary to the requirements for safety and liquidity. Each unit of local government shall adopt policies that are commensurate with the nature and size of the public funds within its custody.

(1) SCOPE.—The investment policy shall apply to funds under the control of the unit of local government in excess of those required to meet current expenses. The investment policy shall not apply to pension funds, including those funds in chapters 175 and 185, or funds related to the issuance of debt where there are other existing policies or indentures in effect for such funds.

(2) INVESTMENT OBJECTIVES.—The investment policy shall describe the investment objectives of the unit of local government. Investment objectives shall include safety of capital, liquidity of funds, and investment income, in that order.

(3) PERFORMANCE MEASUREMENT.—The investment policy shall specify performance measures as are appropriate for the nature and size of the public funds within the custody of the unit of local government.

(4) PRUDENCE AND ETHICAL STANDARDS.—The investment policy shall describe the level of prudence and ethical standards to be followed by the unit of local government in carrying out its investment activities with respect to funds described in this section. The unit of local government shall adopt the Prudent Person Rule, which states that: “Investments should be made with judgment and care, under circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering the probable safety of their capital as well as the probable income to be derived from the investment.”

(5) LISTING OF AUTHORIZED INVESTMENTS.—The investment policy shall list investments authorized by the governing body of the unit of local government, subject to the provisions of subsection (16). Investments not listed in the investment policy are prohibited. If the policy authorizes investments in derivative products, the policy must require that the unit of local government’s officials responsible for making investment decisions or chief financial officer have developed sufficient understanding of the derivative products and have the expertise to manage them. For purposes of this subsection, a “derivative” is defined as a financial instrument the value of which depends on, or is derived from, the value of one or more underlying assets or index or asset values. If the policy authorizes investments in reverse repurchase agreements or other forms of leverage, the policy must limit the investments to transactions in which the proceeds are intended to provide liquidity and for which the unit of local government has sufficient resources and expertise.

(6) MATURITY AND LIQUIDITY REQUIREMENTS.—The investment policy shall require that the investment portfolio is structured in such manner as to provide sufficient liquidity to pay obligations as they come due. To that end, the investment policy should direct that, to the extent possible, an attempt will be made to match investment maturities with known cash needs and anticipated cash-flow requirements.

(7) PORTFOLIO COMPOSITION.—The investment policy shall establish guidelines for investments and limits on security issues, issuers, and maturities. Such guidelines shall be commensurate with the nature and size of the public funds within the custody of the unit of local government.

(8) RISK AND DIVERSIFICATION.—The investment policy shall provide for appropriate diversification of the investment portfolio. Investments held should be diversified to the extent practicable to control the risk of loss resulting from overconcentration of assets in a specific maturity, issuer, instrument, dealer, or bank through which financial instruments are bought and sold. Diversification strategies within the established guidelines shall be reviewed and revised periodically, as deemed necessary by the appropriate management staff.

(9) AUTHORIZED INVESTMENT INSTITUTIONS AND DEALERS.—The investment policy should specify the authorized securities dealers, issuers, and banks from whom the unit of local government may purchase securities.

(10) THIRD-PARTY CUSTODIAL AGREEMENTS.—The investment policy shall provide appropriate arrangements for the holding of assets of the unit of local government. Securities should be held with a third party; and all securities purchased by, and all collateral obtained by, the unit of local government should be properly designated as an asset of the unit of local government. No withdrawal of securities, in whole or in part, shall be made from safekeeping, except by an authorized staff member of the unit of local government. Securities transactions between a broker-dealer and the custodian involving purchase or sale of securities by transfer of money or securities must be made on a “delivery vs. payment” basis, if applicable, to ensure that the custodian will have the security or money, as appropriate, in hand at the conclusion of the transaction.

(11) MASTER REPURCHASE AGREEMENT.—The investment policy shall require all approved institutions and dealers transacting repurchase agreements to execute and perform as stated in the Master Repurchase Agreement. All repurchase agreement transactions shall adhere to the requirements of the Master Repurchase Agreement.

(12) BID REQUIREMENT.—The investment policy shall require that the unit of local government’s staff determine the approximate maturity date based on cash-flow needs and market conditions, analyze and select one or more optimal types of investment, and competitively bid the security in question when feasible and appropriate. Except as otherwise required by law, the bid deemed to best meet the investment objectives specified in subsection (2) must be selected.

(13) INTERNAL CONTROLS.—The investment policy shall provide for a system of internal controls and operational procedures. The unit of local government’s officials responsible for making investment decisions or chief financial officer shall establish a system of internal controls which shall be in writing and made a part of the governmental entity’s operational procedures. The investment policy shall provide for review of such controls by independent auditors as part of any financial audit periodically required of the unit of local government. The internal controls should be designed to prevent losses of funds which might arise from fraud, employee error, misrepresentation by third parties, or imprudent actions by employees of the unit of local government.

(14) CONTINUING EDUCATION.—The investment policy shall provide for the continuing education of the unit of local government’s officials responsible for making investment decisions or chief financial officer. Such officials must annually complete 8 hours of continuing education in subjects or courses of study related to investment practices and products.

(15) REPORTING.—The investment policy shall provide for appropriate annual or more frequent reporting of investment activities. To that end, the governmental entity’s officials responsible for making investment decisions or chief financial officer shall prepare periodic reports for submission to the legislative and governing body of the unit of local government, which shall include securities in the portfolio by class or type, book value, income earned, and market value as of the report date. Such reports shall be available to the public.

(16) AUTHORIZED INVESTMENTS; WRITTEN INVESTMENT POLICIES.—Those units of local government electing to adopt a written investment policy as provided in subsections (1)-(15) may by resolution invest and reinvest any surplus public funds in their control or possession in:

(a) The Local Government Surplus Funds Trust Fund or any intergovernmental investment pool authorized pursuant to the Florida Interlocal Cooperation Act of 1969, as provided in s. 163.01.

(b) Securities and Exchange Commission registered money market funds with the highest credit quality rating from a nationally recognized rating agency.

(c) Interest-bearing time deposits or savings accounts in qualified public depositories as defined in s. 280.02.

(d) Direct obligations of the United States Treasury.

(e) Federal agencies and instrumentalities.

(f) Rated or unrated bonds, notes, or instruments backed by the full faith and credit of the government of Israel.

(g) Securities of, or other interests in, any open-end or closed-end management-type investment company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C. ss. 80a-1 et seq., as amended from time to time, provided that the portfolio of such investment company or investment trust is limited to obligations of the United States Government or any agency or instrumentality thereof and to repurchase agreements fully collateralized by such United States Government obligations, and provided that such investment company or investment trust takes delivery of such collateral either directly or through an authorized custodian.

(h) Other investments authorized by law or by ordinance for a county or a municipality.

(i) Other investments authorized by law or by resolution for a school district or a special district.

(17) AUTHORIZED INVESTMENTS; NO WRITTEN INVESTMENT POLICY.—Those units of local government electing not to adopt a written investment policy in accordance with investment policies developed as provided in subsections (1)-(15) may invest or reinvest any surplus public funds in their control or possession in:

(a) The Local Government Surplus Funds Trust Fund, or any intergovernmental investment pool authorized pursuant to the Florida Interlocal Cooperation Act of 1969, as provided in s. 163.01.

(b) Securities and Exchange Commission registered money market funds with the highest credit quality rating from a nationally recognized rating agency.

(c) Interest-bearing time deposits or savings accounts in qualified public depositories, as defined in s. 280.02.

(d) Direct obligations of the U.S. Treasury.

The securities listed in paragraphs (c) and (d) shall be invested to provide sufficient liquidity to pay obligations as they come due.

(18) SECURITIES; DISPOSITION.—

(a) Every security purchased under this section on behalf of the governing body of a unit of local government must be properly earmarked and:

1. If registered with the issuer or its agents, must be immediately placed for safekeeping in a location that protects the governing body’s interest in the security;

2. If in book entry form, must be held for the credit of the governing body by a depository chartered by the Federal Government, the state, or any other state or territory of the United States which has a branch or principal place of business in this state as defined in s. 658.12, or by a national association organized and existing under the laws of the United States which is authorized to accept and execute trusts and which is doing business in this state, and must be kept by the depository in an account separate and apart from the assets of the financial institution; or

3. If physically issued to the holder but not registered with the issuer or its agents, must be immediately placed for safekeeping in a secured vault.

(b) The unit of local government’s governing body may also receive bank trust receipts in return for investment of surplus funds in securities. Any trust receipts received must enumerate the various securities held, together with the specific number of each security held. The actual securities on which the trust receipts are issued may be held by any bank depository chartered by the Federal Government, this state, or any other state or territory of the United States which has a branch or principal place of business in this state as defined in s. 658.12, or by a national association organized and existing under the laws of the United States which is authorized to accept and execute trusts and which is doing business in this state.

(19) SALE OF SECURITIES.—When the invested funds are needed in whole or in part for the purposes originally intended or for more optimal investments, the unit of local government’s governing body may sell such investments at the then-prevailing market price and place the proceeds into the proper account or fund of the unit of local government.

(20) PREEXISTING CONTRACT.—Any public funds subject to a contract or agreement existing on October 1, 2000, may not be invested contrary to such contract or agreement.

(21) PREEMPTION.—Any provision of any special act, municipal charter, or other law which prohibits or restricts a local governmental entity from complying with this section or any rules adopted under this section is void to the extent of the conflict.

(22) AUDITS.—Certified public accountants conducting audits of units of local government pursuant to s. 218.39 shall report, as part of the audit, whether or not the unit of local government has complied with this section.

(23) AUTHORIZED DEPOSITS.—In addition to the investments authorized for local governments in subsections (16) and (17) and notwithstanding any other provisions of law, a unit of local government may deposit any portion of surplus public funds in its control or possession in accordance with the following conditions:

(a) The funds are initially deposited in a qualified public depository, as defined in s. 280.02, selected by the unit of local government.

(b) The selected depository arranges for depositing the funds in financial deposit instruments insured by the Federal Deposit Insurance Corporation in one or more federally insured banks or savings and loan associations, wherever located, for the account of the unit of local government.

(c) The full amount of the principal and accrued interest of each financial deposit instrument is insured by the Federal Deposit Insurance Corporation.

(d) The selected depository acts as custodian for the unit of local government with respect to each financial deposit instrument issued for its account.

History.—s. 1, ch. 95-194; s. 2, ch. 97-9; s. 3, ch. 2000-264; ss. 66, 141, ch. 2001-266; s. 2, ch. 2005-126; s. 1, ch. 2007-89; s. 42, ch. 2008-4; s. 2, ch. 2009-140.



218.417 - Fund B Surplus Funds Trust Fund.

218.417 Fund B Surplus Funds Trust Fund.—

(1) There is created the Fund B Surplus Funds Trust Fund within the State Board of Administration. Funds credited to the trust fund shall consist of the investments, interest earned, and reserve in Fund B of the Local Government Surplus Funds Trust Fund. Those funds shall be transferred from the Local Government Surplus Funds Trust Fund to the Fund B Surplus Funds Trust Fund within 30 days after the effective date of this act.

(2) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of the fiscal year shall remain in the fund and be available for carrying out the purposes of the trust fund.

(3) Pursuant to the provisions of s. 19(f)(3), Art. III of the State Constitution, the Fund B Surplus Funds Trust Fund is exempt from the termination provisions of s. 19(f)(2), Art. III of the State Constitution. The trust fund shall be terminated upon self-liquidation, if not terminated sooner by law.

History.—s. 1, ch. 2008-93.



218.418 - Definitions.

1218.418 Definitions.—As used in ss. 218.421 and 218.422, the term:

(1) “Board” means the State Board of Administration.

(2) “Surplus funds” means any funds in any general or special account or fund of a unit of local government, or funds held by an independent trustee on behalf of a unit of local government, which in reasonable contemplation will not be immediately needed for the purposes intended.

(3) “Trust fund” means the pooled investment fund known as the Fund B Surplus Funds Trust Fund.

(4) “Trustees” means the Trustees of the State Board of Administration.

(5) “Unit of local government” means any governmental entity within the state not part of state government and includes, but is not limited to, the following and the officers thereof: any county, municipality, school district, special district, clerk of the circuit court, sheriff, property appraiser, tax collector, supervisor of elections, authority, board, public corporation, or other political subdivision of the state.

History.—ss. 8, 11, ch. 2008-59.

1Note.—Section 11, ch. 2008-59, provides that “[s]ections 218.418, 218.421, and 218.422, Florida Statutes, as created by this act, shall expire at the time the Fund B Surplus Funds Trust Fund is terminated by law or self-liquidates as determined and announced by the executive director of the State Board of Administration, whichever occurs first.”



218.421 - Fund B Surplus Funds Trust Fund; purpose; rulemaking; administration; reporting.

1218.421 Fund B Surplus Funds Trust Fund; purpose; rulemaking; administration; reporting.—

(1)(a) The purpose of the Fund B Surplus Funds Trust Fund is to maximize the payout of principal on invested surplus funds of units of local government formerly in Fund B of the Local Government Surplus Funds Trust Fund through a prudent work out of the trust fund with the ultimate goal of self-liquidating the trust fund through maturity and payout of the investments.

(b) The State Board of Administration may adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section.

(2)(a) The board or a professional money management firm shall administer the trust fund on behalf of the participants based on a written investment policy, approved by the trustees, and shall have the power to work out, restructure, or invest such funds. The trustees shall annually certify to the Joint Legislative Auditing Committee that the trustees have conducted a review of the trust fund and that the trust fund is in compliance with the requirements of this section. Any new investments must be made in money market or equivalent funds. The board or a professional money management firm shall keep a separate account, designated by name and number of each participating local government. Individual transactions and totals of all investments, or the share belonging to each participant, shall be recorded in the accounts. Any moneys accrued in the trust fund shall be subject to payment from the trust fund on a monthly basis to the trust fund participants according to their proportional interest in the trust fund so long as at least $100,000 is in the trust fund at the end of that month. After all securities have matured, been sold, or worked out, a final distribution shall be made to the participants in the trust fund. Participants may not conduct transactions in the trust fund.

(b) The board or a professional money management firm and all employees of the board or firm have an affirmative duty to immediately disclose any material impact to the trust fund to the participants. To ensure such disclosure, a system of internal controls shall be established by the board, which shall be documented in writing as part of the investment policy. The controls shall be designed to prevent the loss of public funds arising from fraud, employee error, and misrepresentation by third parties, unanticipated changes in financial markets, or imprudent actions by employees and officers of the board or a professional money management firm. The controls shall also include formal escalation reporting guidelines for all employees. The guidelines shall establish procedures to address material impacts on the trust fund that require reporting and action.

(c) The investment policy shall be reviewed and approved by the trustees upon the transfer of the funds into the trust fund or when market changes dictate, and in each event, the investment policy shall be reviewed by the Investment Advisory Council and by the Participant Local Government Advisory Council.

(d) Costs incurred in carrying out the provisions of this section, which shall be prorated among the participants in the percentage that each participant’s deposits bear to the total trust fund, may be deducted from any interest earned in the trust fund. The board or a professional money management firm may not transfer the interest or use the interest for any other purpose, including, but not limited to, making up investment losses.

(e) After the trust fund self-liquidates through the full return of the original principal balance to trust fund participants and the payment of all expenses related to the liquidation of assets, any residual balance shall be transferred, within a timeframe established by the board, back to each participant in the Local Government Surplus Funds Trust Fund who had been entitled to, but had not received, a November 2007 interest payment on invested funds at any time during that month. The amount paid to such participants shall be based on each participant’s proportional share of the total November 2007 interest earned by such participants in the Local Government Surplus Funds Trust Fund which was not paid out but transferred to the trust fund in order to maximize the payout of principal. If income attributable to an investment held directly or indirectly at any time by the trust fund is received by the board after the residual balance has been paid out to all entitled participants, such income shall be deposited in the Local Government Surplus Funds Trust Fund.

(3)(a) The board or a professional money management firm shall provide a report at a minimum, monthly, or upon the occurrence of a material event, to every participant having a beneficial interest in the trust fund, the board’s executive director, the trustees, the Joint Legislative Auditing Committee, the Investment Advisory Council, and the Participant Local Government Advisory Council. The report shall include:

1. Reports of any material impacts on the trust fund, and any actions or escalations taken by staff to address such impacts. The trustees shall provide quarterly a report to the Joint Legislative Auditing Committee that the trustees have reviewed and approved the monthly reports and actions taken, if any, to address any impacts.

2. A management summary that provides an analysis of the status of the current investment portfolio and the individual transactions executed over the last month. This management summary shall be prepared in a manner that will allow anyone to ascertain whether investment activities during the reporting period have conformed to investment policies. Such reporting shall be in conformance with best market practices.

3. The board or a professional money management firm shall furnish upon request the details of an investment transaction to any participant, the trustees, the Investment Advisory Council, and the Participant Local Government Advisory Council.

(b) Additional reporting may be made to participants in the trust fund through regular and frequent ongoing multimedia educational materials and communications, including, but not limited to, historical performance, investment holdings, amortized cost and market value of the trust fund, credit quality, and average maturity of the trust fund investments.

(4) The trustees shall review the board’s progress in returning the principal in the trust fund to the participants at each meeting of the board until the trust fund self-liquidates or is terminated by law.

History.—ss. 9, 11, ch. 2008-59; s. 2, ch. 2015-75.

1Note.—Section 11, ch. 2008-59, provides that “[s]ections 218.418, 218.421, and 218.422, Florida Statutes, as created by this act, shall expire at the time the Fund B Surplus Funds Trust Fund is terminated by law or self-liquidates as determined and announced by the executive director of the State Board of Administration, whichever occurs first.”



218.422 - Fund B Surplus Funds Trust Fund; review.

1218.422 Fund B Surplus Funds Trust Fund; review.—Unless the Fund B Surplus Funds Trust Fund has been terminated by law or through self-liquidation, prior to the 2013 Regular Session of the Legislature, the Auditor General shall review the trust fund and the steps taken up to that time to return as much of the principal to the participants as possible and provide a summary report to the board, the trustees, the President of the Senate, the Speaker of the House of Representatives, the Investment Advisory Council, and the Participant Local Government Advisory Council.

History.—ss. 10, 11, ch. 2008-59.

1Note.—Section 11, ch. 2008-59, provides that “[s]ections 218.418, 218.421, and 218.422, Florida Statutes, as created by this act, shall expire at the time the Fund B Surplus Funds Trust Fund is terminated by law or self-liquidates as determined and announced by the executive director of the State Board of Administration, whichever occurs first.”






Part V - LOCAL GOVERNMENTAL ENTITY AND DISTRICT SCHOOL BOARD FINANCIALEMERGENCIES (ss. 218.50-218.504)

218.50 - Short title.

218.50 Short title.—Sections 218.50-218.504 may be cited as the “Local Governmental Entity, Charter School, Charter Technical Career Center, and District School Board Financial Emergencies Act.”

History.—s. 8, ch. 79-183; s. 32, ch. 2004-305; s. 3, ch. 2006-190; s. 3, ch. 2009-214.



218.501 - Purposes.

218.501 Purposes.—The purposes of ss. 218.50-218.504 are:

(1) To promote the fiscal responsibility of local governmental entities, charter schools, charter technical career centers, and district school boards.

(2) To assist local governmental entities, charter schools, charter technical career centers, and district school boards in providing essential services without interruption and in meeting their financial obligations.

(3) To assist local governmental entities, charter schools, charter technical career centers, and district school boards through the improvement of local financial management procedures.

History.—s. 8, ch. 79-183; s. 25, ch. 96-324; s. 33, ch. 2004-305; s. 4, ch. 2006-190; s. 4, ch. 2009-214.



218.502 - Definition.

218.502 Definition.—As used in ss. 218.50-218.504, the term “local governmental entity” means a county, municipality, or special district.

History.—s. 8, ch. 79-183; s. 26, ch. 96-324; s. 24, ch. 99-333; s. 34, ch. 2004-305.



218.503 - Determination of financial emergency.

218.503 Determination of financial emergency.—

(1) Local governmental entities, charter schools, charter technical career centers, and district school boards shall be subject to review and oversight by the Governor, the charter school sponsor, the charter technical career center sponsor, or the Commissioner of Education, as appropriate, when any one of the following conditions occurs:

(a) Failure within the same fiscal year in which due to pay short-term loans or failure to make bond debt service or other long-term debt payments when due, as a result of a lack of funds.

(b) Failure to pay uncontested claims from creditors within 90 days after the claim is presented, as a result of a lack of funds.

(c) Failure to transfer at the appropriate time, due to lack of funds:

1. Taxes withheld on the income of employees; or

2. Employer and employee contributions for:

a. Federal social security; or

b. Any pension, retirement, or benefit plan of an employee.

(d) Failure for one pay period to pay, due to lack of funds:

1. Wages and salaries owed to employees; or

2. Retirement benefits owed to former employees.

(2) A local governmental entity shall notify the Governor and the Legislative Auditing Committee; a charter school shall notify the charter school sponsor, the Commissioner of Education, and the Legislative Auditing Committee; a charter technical career center shall notify the charter technical career center sponsor, the Commissioner of Education, and the Legislative Auditing Committee; and a district school board shall notify the Commissioner of Education and the Legislative Auditing Committee, when one or more of the conditions specified in subsection (1) have occurred or will occur if action is not taken to assist the local governmental entity, charter school, charter technical career center, or district school board. In addition, any state agency must, within 30 days after a determination that one or more of the conditions specified in subsection (1) have occurred or will occur if action is not taken to assist the local governmental entity, charter school, charter technical career center, or district school board, notify the Governor, charter school sponsor, charter technical career center sponsor, or the Commissioner of Education, as appropriate, and the Legislative Auditing Committee.

(3) Upon notification that one or more of the conditions in subsection (1) have occurred or will occur if action is not taken to assist the local governmental entity or district school board, the Governor or his or her designee shall contact the local governmental entity or the Commissioner of Education or his or her designee shall contact the district school board to determine what actions have been taken by the local governmental entity or the district school board to resolve or prevent the condition. The information requested must be provided within 45 days after the date of the request. If the local governmental entity or the district school board does not comply with the request, the Governor or his or her designee or the Commissioner of Education or his or her designee shall notify the members of the Legislative Auditing Committee who may take action pursuant to s. 11.40. The Governor or the Commissioner of Education, as appropriate, shall determine whether the local governmental entity or the district school board needs state assistance to resolve or prevent the condition. If state assistance is needed, the local governmental entity or district school board is considered to be in a state of financial emergency. The Governor or the Commissioner of Education, as appropriate, has the authority to implement measures as set forth in ss. 218.50-218.504 to assist the local governmental entity or district school board in resolving the financial emergency. Such measures may include, but are not limited to:

(a) Requiring approval of the local governmental entity’s budget by the Governor or approval of the district school board’s budget by the Commissioner of Education.

(b) Authorizing a state loan to a local governmental entity and providing for repayment of same.

(c) Prohibiting a local governmental entity or district school board from issuing bonds, notes, certificates of indebtedness, or any other form of debt until such time as it is no longer subject to this section.

(d) Making such inspections and reviews of records, information, reports, and assets of the local governmental entity or district school board as are needed. The appropriate local officials shall cooperate in such inspections and reviews.

(e) Consulting with officials and auditors of the local governmental entity or the district school board and the appropriate state officials regarding any steps necessary to bring the books of account, accounting systems, financial procedures, and reports into compliance with state requirements.

(f) Providing technical assistance to the local governmental entity or the district school board.

(g)1. Establishing a financial emergency board to oversee the activities of the local governmental entity or the district school board. If a financial emergency board is established for a local governmental entity, the Governor shall appoint board members and select a chair. If a financial emergency board is established for a district school board, the State Board of Education shall appoint board members and select a chair. The financial emergency board shall adopt such rules as are necessary for conducting board business. The board may:

a. Make such reviews of records, reports, and assets of the local governmental entity or the district school board as are needed.

b. Consult with officials and auditors of the local governmental entity or the district school board and the appropriate state officials regarding any steps necessary to bring the books of account, accounting systems, financial procedures, and reports of the local governmental entity or the district school board into compliance with state requirements.

c. Review the operations, management, efficiency, productivity, and financing of functions and operations of the local governmental entity or the district school board.

d. Consult with other governmental entities for the consolidation of all administrative direction and support services, including, but not limited to, services for asset sales, economic and community development, building inspections, parks and recreation, facilities management, engineering and construction, insurance coverage, risk management, planning and zoning, information systems, fleet management, and purchasing.

2. The recommendations and reports made by the financial emergency board must be submitted to the Governor for local governmental entities or to the Commissioner of Education and the State Board of Education for district school boards for appropriate action.

(h) Requiring and approving a plan, to be prepared by officials of the local governmental entity or the district school board in consultation with the appropriate state officials, prescribing actions that will cause the local governmental entity or district school board to no longer be subject to this section. The plan must include, but need not be limited to:

1. Provision for payment in full of obligations outlined in subsection (1), designated as priority items, which are currently due or will come due.

2. Establishment of priority budgeting or zero-based budgeting in order to eliminate items that are not affordable.

3. The prohibition of a level of operations which can be sustained only with nonrecurring revenues.

4. Provisions implementing the consolidation, sourcing, or discontinuance of all administrative direction and support services, including, but not limited to, services for asset sales, economic and community development, building inspections, parks and recreation, facilities management, engineering and construction, insurance coverage, risk management, planning and zoning, information systems, fleet management, and purchasing.

(4)(a) Upon notification that one or more of the conditions in subsection (1) have occurred or will occur if action is not taken to assist the charter school, the charter school sponsor or the sponsor’s designee and the Commissioner of Education shall contact the charter school governing body to determine what actions have been taken by the charter school governing body to resolve or prevent the condition. The Commissioner of Education has the authority to require and approve a financial recovery plan, to be prepared by the charter school governing body, prescribing actions that will resolve or prevent the condition.

(b) Upon notification that one or more of the conditions in subsection (1) have occurred or will occur if action is not taken to assist the charter technical career center, the charter technical career center sponsor or the sponsor’s designee and the Commissioner of Education shall contact the charter technical career center governing body to determine what actions have been taken by the governing body to resolve or prevent the condition. The Commissioner of Education may require and approve a financial recovery plan, to be prepared by the charter technical career center governing body, prescribing actions that will resolve or prevent the condition.

(c) The Commissioner of Education shall determine if the charter school or charter technical career center needs a financial recovery plan to resolve the condition. If the Commissioner of Education determines that a financial recovery plan is needed, the charter school or charter technical career center is considered to be in a state of financial emergency.

The Department of Education, with the involvement of sponsors, charter schools, and charter technical career centers, shall establish guidelines for developing a financial recovery plan.

(5) A local governmental entity or district school board may not seek application of laws under the bankruptcy provisions of the United States Constitution except with the prior approval of the Governor for local governmental entities or the Commissioner of Education for district school boards.

(6) The failure of the members of the governing body of a local governmental entity or the failure of the members of a district school board to resolve a state of financial emergency constitutes malfeasance, misfeasance, and neglect of duty for purposes of s. 7, Art. IV of the State Constitution.

History.—s. 8, ch. 79-183; s. 54, ch. 89-169; s. 1180, ch. 95-147; s. 27, ch. 96-324; s. 29, ch. 97-96; s. 132, ch. 99-251; s. 1, ch. 2001-354; s. 35, ch. 2004-305; s. 5, ch. 2006-190; s. 6, ch. 2007-6; s. 5, ch. 2009-214; s. 21, ch. 2011-144; s. 2, ch. 2012-38.



218.5031 - Ratification of certain municipal parking surcharges.

218.5031 Ratification of certain municipal parking surcharges.—Any ordinance of any municipality imposing a surcharge pursuant to s. 132, chapter 99-251, Laws of Florida, is hereby ratified. All acts and proceedings, including enforcement procedures, taken in connection with a parking surcharge imposed by a municipality pursuant to s. 132, chapter 99-251, are ratified, validated, and confirmed, and the surcharge is declared to be legal and valid in all respects from the date of enactment of chapter 99-251.

History.—s. 1, ch. 2001-373.



218.504 - Cessation of state action.

218.504 Cessation of state action.—The Governor or the Commissioner of Education, as appropriate, has the authority to terminate all state actions pursuant to ss. 218.50-218.504. Cessation of state action must not occur until the Governor or the Commissioner of Education, as appropriate, has determined that:

(1) The local governmental entity, charter school, charter technical career center, or district school board:

(a) Has established and is operating an effective financial accounting and reporting system.

(b) Has resolved the conditions outlined in s. 218.503(1).

(2) None of the conditions outlined in s. 218.503(1) exists.

History.—s. 8, ch. 79-183; s. 28, ch. 96-324; s. 36, ch. 2004-305; s. 6, ch. 2006-190; s. 6, ch. 2009-214.






Part VI - PARTICIPATION IN HALF-CENT SALES TAX PROCEEDS (ss. 218.60-218.67)

218.60 - Definitions.

218.60 Definitions.—

(1) As used in this part, unless the context clearly indicates a different meaning:

(a) “Population” means the latest official state estimate of population certified pursuant to s. 186.901 prior to the beginning of the local government fiscal year.

(b) “Utility tax relief” means a dollar amount which represents a reduction in taxes to be collected pursuant to ss. 166.231 and 166.232 for the upcoming fiscal year compared to such taxes collected in the current year, which reduction results from a reduction in the tax rate.

(2) All definitions and provisions of s. 200.001 are applicable to this part.

History.—s. 10, ch. 82-154; s. 11, ch. 83-204; s. 86, ch. 83-217; s. 60, ch. 87-224; s. 26, ch. 98-136; s. 41, ch. 2005-152.



218.61 - Local government half-cent sales tax; designated proceeds; trust fund.

218.61 Local government half-cent sales tax; designated proceeds; trust fund.—

(1) Each participating county or municipal government shall receive a portion of the local government half-cent sales tax, as provided in this part.

(2) Money remitted by a sales tax dealer located within the county and transferred into the Local Government Half-cent Sales Tax Clearing Trust Fund shall be earmarked for distribution to the governing body of that county and of each municipality within that county. Such distributions shall be made after funding is provided pursuant to s. 218.64(3), if applicable. Such moneys shall be known as the “local government half-cent sales tax.”

(3) There is created in the State Treasury the Local Government Half-cent Sales Tax Clearing Trust Fund. Moneys in the fund are hereby appropriated to the Department of Revenue and shall be distributed monthly to participating units of local government.

History.—s. 10, ch. 82-154; s. 3, ch. 82-399; s. 10, ch. 83-297; s. 68, ch. 85-342; s. 42, ch. 87-548; s. 48, ch. 89-356; s. 3, ch. 2006-262.



218.62 - Distribution formulas.

218.62 Distribution formulas.—

(1) Each participating county and municipal government shall receive a proportion of moneys earmarked for distribution within that county.

(2) The proportion for each county government shall be computed by dividing the sum of the unincorporated area population plus two-thirds of the incorporated area population by the sum of the total county population plus two-thirds of the incorporated area population.

(3) The proportion for each municipal government shall be computed by dividing the population of that municipality by the sum of the total county population plus two-thirds of the incorporated area population.

(4) Effective October 1, 2000, the apportionment factors shall, except in the case of error in the population certified pursuant to s. 186.901, remain in effect for the fiscal year. Adjustments to distributions to correct errors shall be made subsequent to receipt of a corrected population certified pursuant to s. 186.901.

History.—s. 10, ch. 82-154; s. 1, ch. 2003-33.



218.63 - Participation requirements.

218.63 Participation requirements.—

(1) Only those units of local government which meet the eligibility requirements for revenue sharing pursuant to s. 218.23 shall participate in the local government half-cent sales tax. However, a municipality incorporated subsequent to the effective date of chapter 82-154, Laws of Florida, which does not meet the applicable criteria for incorporation pursuant to s. 165.061 shall not participate in the local government half-cent sales tax. In either case, distributions to eligible units of local government in that county shall be made as though the nonparticipating municipality had not incorporated.

(2) The moneys which otherwise would be distributed pursuant to this part to a unit of local government failing to certify compliance as required by s. 218.23(1) or having otherwise failed to meet the requirements of s. 200.065 shall be deposited in the General Revenue Fund for the 12 months following a determination of noncompliance by the department.

(3) A county or municipality may not participate in the distribution of local government half-cent sales tax revenues during the 12 months following a determination of noncompliance by the Department of Revenue as provided in s. 200.065(13)(e).

History.—s. 10, ch. 82-154; s. 14, ch. 83-204; s. 87, ch. 83-217; s. 8, ch. 87-239; s. 4, ch. 2007-321.



218.64 - Local government half-cent sales tax; uses; limitations.

218.64 Local government half-cent sales tax; uses; limitations.—

(1) The proportion of the local government half-cent sales tax received by a county government based on two-thirds of the incorporated area population shall be deemed countywide revenues and shall be expended only for countywide tax relief or countywide programs. The remaining county government portion shall be deemed county revenues derived on behalf of the unincorporated area but may be expended on a countywide basis.

(2) Municipalities shall expend their portions of the local government half-cent sales tax only for municipality-wide programs, for reimbursing the state as required pursuant to s. 288.11625, or for municipality-wide property tax or municipal utility tax relief. All utility tax rate reductions afforded by participation in the local government half-cent sales tax shall be applied uniformly across all types of taxed utility services.

(3) Subject to ordinances enacted by the majority of the members of the county governing authority and by the majority of the members of the governing authorities of municipalities representing at least 50 percent of the municipal population of such county, counties may use up to $3 million annually of the local government half-cent sales tax allocated to that county for any of the following purposes:

(a) Funding a certified applicant as a facility for a new or retained professional sports franchise under s. 288.1162 or a certified applicant as defined in s. 288.11621 for a facility for a spring training franchise. It is the Legislature’s intent that the provisions of s. 288.1162, including, but not limited to, the evaluation process by the Department of Economic Opportunity except for the limitation on the number of certified applicants or facilities as provided in that section and the restrictions set forth in s. 288.1162(8), shall apply to an applicant’s facility to be funded by local government as provided in this subsection.

(b) Funding a certified applicant as a “motorsport entertainment complex,” as provided for in s. 288.1171. Funding for each franchise or motorsport complex shall begin 60 days after certification and shall continue for not more than 30 years.

(c) Reimbursing the state as required under s. 288.11625.

(4) A local government is authorized to pledge proceeds of the local government half-cent sales tax for the payment of principal and interest on any capital project.

History.—s. 10, ch. 82-154; s. 4, ch. 2006-262; s. 23, ch. 2007-5; s. 3, ch. 2010-140; s. 34, ch. 2010-147; s. 87, ch. 2011-142; s. 2, ch. 2014-167.



218.65 - Emergency distribution.

218.65 Emergency distribution.—

(1) Each county government which meets the provisions of subsection (2) or subsection (8) and which participates in the local government half-cent sales tax shall receive a distribution from the Local Government Half-cent Sales Tax Clearing Trust Fund in addition to its regular monthly distribution as provided in this part.

(2) The Legislature hereby finds and declares that a fiscal emergency exists in any county which meets the following criteria:

(a) The county has a population of 65,000 or less; and

(b) The moneys distributed to the county government pursuant to s. 218.62 for the prior fiscal year were less than the current per capita limitation, based on the population of that county.

(3) Qualification under this section shall be determined annually at the start of the fiscal year. Emergency and supplemental moneys shall be distributed monthly with other moneys provided pursuant to this part.

(4) For the fiscal year beginning in 1988, the per capita limitation shall be $24.60. Thereafter, commencing with the fiscal year which begins in 1989, this limitation shall be adjusted annually for inflation. The annual adjustment to the per capita limitation for each fiscal period shall be the percentage change in the state and local government price deflator for purchases of goods and services, all items, 1983 equals 100, or successor reports for the preceding calendar year as initially reported by the United States Department of Commerce, Bureau of Economic Analysis, as certified by the Florida Consensus Estimating Conference.

(5) At the beginning of each fiscal year, the Department of Revenue shall calculate a base allocation for each eligible county equal to the difference between the current per capita limitation times the county’s population, minus prior year ordinary distributions to the county pursuant to ss. 212.20(6)(d)2., 218.61, and 218.62. If moneys deposited into the Local Government Half-cent Sales Tax Clearing Trust Fund pursuant to s. 212.20(6)(d)3., excluding moneys appropriated for supplemental distributions pursuant to subsection (8), for the current year are less than or equal to the sum of the base allocations, each eligible county shall receive a share of the appropriated amount proportional to its base allocation. If the deposited amount exceeds the sum of the base allocations, each county shall receive its base allocation, and the excess appropriated amount, less any amounts distributed under subsection (6), shall be distributed equally on a per capita basis among the eligible counties.

(6) If moneys deposited in the Local Government Half-cent Sales Tax Clearing Trust Fund pursuant to s. 212.20(6)(d)3. exceed the amount necessary to provide the base allocation to each eligible county, the moneys in the trust fund may be used to provide a transitional distribution, as specified in this subsection, to certain counties whose population has increased. The transitional distribution shall be made available to each county that qualified for a distribution under subsection (2) in the prior year but does not, because of the requirements of paragraph (2)(a), qualify for a distribution in the current year. Beginning on July 1 of the year following the year in which the county no longer qualifies for a distribution under subsection (2), the county shall receive two-thirds of the amount received in the prior year, and beginning July 1 of the second year following the year in which the county no longer qualifies for a distribution under subsection (2), the county shall receive one-third of the amount it received in the last year it qualified for the distribution under subsection (2). If insufficient moneys are available in the Local Government Half-cent Sales Tax Clearing Trust Fund to fully provide such a transitional distribution to each county that meets the eligibility criteria in this section, each eligible county shall receive a share of the available moneys proportional to the amount it would have received had moneys been sufficient to fully provide such a transitional distribution to each eligible county.

(7) There is hereby annually appropriated from the Local Government Half-cent Sales Tax Clearing Trust Fund the distribution provided in s. 212.20(6)(d)3. to be used for emergency and supplemental distributions pursuant to this section.

(8)(a) Any county the inmate population of which in any year is greater than 7 percent of the total population of the county is eligible for a supplemental distribution for that year from funds expressly appropriated therefor. At the beginning of each fiscal year, the Department of Revenue shall calculate a supplemental allocation for each eligible county equal to the current per capita limitation pursuant to subsection (4) times the inmate population of the county. If moneys appropriated for distribution pursuant to this section for the current year are less than the sum of supplemental allocations, each eligible county shall receive a share of the appropriated amount proportional to its supplemental allocation. Otherwise, each shall receive an amount equal to its supplemental allocation.

(b) For the purposes of this subsection, the term:

1. “Inmate population” means the latest official state estimate of the number of inmates and patients residing in institutions operated by the Federal Government, the Department of Corrections, or the Department of Children and Families.

2. “Total population” includes inmate population and noninmate population.

History.—s. 10, ch. 82-154; s. 1, ch. 83-299; s. 39, ch. 88-119; s. 1, ch. 90-93; s. 2, ch. 94-245; s. 328, ch. 96-410; s. 10, ch. 98-258; s. 93, ch. 99-2; s. 24, ch. 99-8; s. 3, ch. 2000-206; s. 31, ch. 2001-140; s. 2, ch. 2006-229; s. 8, ch. 2009-68; s. 47, ch. 2014-19.



218.66 - Special distributions for contested property taxes.

218.66 Special distributions for contested property taxes.—

(1) In the event that an action to contest a tax assessment is brought by a taxpayer in a county or municipality participating in the distribution of half-cent sales tax proceeds pursuant to s. 218.61 and the difference between the good faith payment made by that taxpayer pursuant to s. 194.171(3) and the taxes that would have been paid on the property appraiser’s tax assessment is greater than 6 percent of the total assessed taxes for the county or municipality, the county or municipality qualifies for a special distribution of funds from the Local Government Half-cent Sales Tax Clearing Trust Fund as provided in this section.

(2) The determination of eligibility for the special distribution pursuant to this section and the amount of the distribution shall be calculated based on the total of districtwide millage levies by the county or municipality. The distribution shall be made upon application to the Department of Revenue by a qualified county or municipality in which the action to contest a tax assessment has not been resolved by July 1 of the year following the year in which the tax was assessed. Distributions shall be made prior to September 30 of that year and shall be in an amount equal to 95 percent of the difference between the good faith payment by the taxpayer and the taxes that would have been paid on the property appraiser’s tax assessment. Counties or municipalities receiving such distributions must use the revenue in the same manner prescribed for the ad valorem revenue which the distribution replaces. In calculating the distribution to participating county and municipal governments pursuant to s. 218.61, the amount earmarked for distribution within each county pursuant to s. 218.61(2) shall be reduced by a portion of the amount required for the special distribution equal to its proportionate share of total moneys remitted for distribution by sales tax dealers located in all counties.

(3) Upon resolution of the action to contest the tax assessment, any county or municipality which received a special distribution pursuant to this section shall immediately repay to the Local Government Half-cent Sales Tax Clearing Trust Fund the full amount of any tax revenues received as a result of the resolution. In calculating the distribution to participating county and municipal governments pursuant to s. 218.61, the amount earmarked for distribution within each county pursuant to s. 218.61(2) shall be increased by a portion of the amount of such repayment equal to its proportionate share of total moneys remitted for distribution by sales tax dealers located in all counties.

History.—s. 2, ch. 98-228.



218.67 - Distribution for fiscally constrained counties.

218.67 Distribution for fiscally constrained counties.—

(1) Each county that is entirely within a rural area of opportunity as designated by the Governor pursuant to s. 288.0656 or each county for which the value of a mill will raise no more than $5 million in revenue, based on the taxable value certified pursuant to s. 1011.62(4)(a)1.a., from the previous July 1, shall be considered a fiscally constrained county.

(2) Each fiscally constrained county government that participates in the local government half-cent sales tax shall be eligible to receive an additional distribution from the Local Government Half-cent Sales Tax Clearing Trust Fund, as provided in s. 202.18(2)(c)1., in addition to its regular monthly distribution provided under this part and any emergency or supplemental distribution under s. 218.65.

(3) The amount to be distributed to each fiscally constrained county shall be determined by the Department of Revenue at the beginning of the fiscal year, using the prior fiscal year’s July 1 taxable value certified pursuant to s. 1011.62(4)(a)1.a., tax data, population as defined in s. 218.21, and millage rate levied for the prior fiscal year. The amount distributed shall be allocated based upon the following factors:

(a) The relative revenue-raising-capacity factor shall be the ability of the eligible county to generate ad valorem revenues from 1 mill of taxation on a per capita basis. A county that raises no more than $25 per capita from 1 mill shall be assigned a value of 1; a county that raises more than $25 but no more than $30 per capita from 1 mill shall be assigned a value of 0.75; and a county that raises more than $30 but no more than $50 per capita from 1 mill shall be assigned a value of 0.5. No value shall be assigned to counties that raise more than $50 per capita from 1 mill of ad valorem taxation.

(b) The local-effort factor shall be a measure of the relative level of local effort of the eligible county as indicated by the millage rate levied for the prior fiscal year. The local-effort factor shall be the most recently adopted countywide operating millage rate for each eligible county multiplied by 0.1.

(c) Each eligible county’s proportional allocation of the total amount available to be distributed to all of the eligible counties shall be in the same proportion as the sum of the county’s two factors is to the sum of the two factors for all eligible counties. The counties that are eligible to receive an allocation under this subsection and the amount available to be distributed to such counties shall not include counties participating in the phaseout period under subsection (4) or the amounts they remain eligible to receive during the phaseout.

(4) For those counties that no longer qualify under the requirements of subsection (1) after the effective date of this act, there shall be a 2-year phaseout period. Beginning on July 1 of the year following the year in which the value of a mill for that county exceeds $5 million in revenue, the county shall receive two-thirds of the amount received in the prior year, and beginning on July 1 of the second year following the year in which the value of a mill for that county exceeds $5 million in revenue, the county shall receive one-third of the amount received in the last year that the county qualified as a fiscally constrained county. Following the 2-year phaseout period, the county shall no longer be eligible to receive any distributions under this section unless the county can be considered a fiscally constrained county as provided in subsection (1).

(5) The revenues received under this section may be used by a county for any public purpose, except that such revenues may not be used to pay debt service on bonds, notes, certificates of participation, or any other forms of indebtedness.

History.—s. 3, ch. 2006-229; s. 29, ch. 2014-218.






Part VII - LOCAL GOVERNMENT PROMPT PAYMENT ACT (ss. 218.70-218.80)

218.70 - Popular name.

218.70 Popular name.—This part may be cited as the “Local Government Prompt Payment Act.”

History.—s. 4, ch. 89-297; s. 1, ch. 2005-230.



218.71 - Purpose and policy.

218.71 Purpose and policy.—

(1) The purpose of this part is:

(a) To provide for prompt payments by local governmental entities and their institutions and agencies.

(b) To provide for interest payments on late payments made by local governmental entities and their institutions and agencies.

(c) To provide for a dispute resolution process for payment of obligations.

(2) It is the policy of this state that payment for all purchases by local governmental entities be made in a timely manner.

History.—s. 4, ch. 89-297.



218.72 - Definitions.

218.72 Definitions.—As used in this part, the term:

(1) “Agent” means the project architect, project engineer, or other agency or person acting on behalf of the local governmental entity. The agent who is required to review invoices or payment requests must be identified in accordance with s. 218.735(1).

(2) “Construction services” means all labor, services, and materials provided in connection with the construction, alteration, repair, demolition, reconstruction, or other improvements to real property.

(3) “Contractor” or “provider of construction services” means the person who contracts directly with a local governmental entity to provide construction services.

(4) “County” means a political subdivision of the state established pursuant to s. 1, Art. VIII of the State Constitution.

(5) “Local governmental entity” means a county or municipal government, school board, school district, authority, special taxing district, other political subdivision, or any office, board, bureau, commission, department, branch, division, or institution thereof.

(6) “Municipality” means a municipality created pursuant to general or special law and metropolitan and consolidated governments as provided in s. 6(e) and (f), Art. VIII of the State Constitution.

(7) “Payment request” means a request for payment for construction services which conforms with all statutory requirements and all requirements specified by the local governmental entity to which the payment request is submitted. Such requirements must be included in the contract for the project for which payment is requested.

(8) “Proper invoice” means an invoice that conforms with all statutory requirements and all requirements specified by the local governmental entity to which the invoice is submitted. Such requirements must be included in the contract for the project for which the invoice is submitted.

(9) “Purchase” means the purchase of goods, services, or construction services; the purchase or lease of personal property; or the lease of real property by a local governmental entity.

(10) “Vendor” means any person who sells goods or services, sells or leases personal property, or leases real property directly to a local governmental entity. The term includes any person who provides waste hauling services to residents or businesses located within the boundaries of a local government pursuant to a contract or local ordinance.

History.—s. 4, ch. 89-297; s. 1, ch. 95-331; s. 1, ch. 2001-169; s. 2, ch. 2005-230; s. 1, ch. 2010-111.



218.73 - Timely payment for nonconstruction services.

218.73 Timely payment for nonconstruction services.—The time at which payment is due for a purchase other than construction services by a local governmental entity must be calculated from:

(1) The date on which a proper invoice is received by the chief disbursement officer of the local governmental entity after approval by the governing body, if required; or

(2) If a proper invoice is not received by the local governmental entity, the date:

(a) On which delivery of personal property is accepted by the local governmental entity;

(b) On which services are completed;

(c) On which the rental period begins; or

(d) On which the local governmental entity and vendor agree in a contract that provides dates relative to payment periods;

whichever date is latest.

History.—s. 4, ch. 89-297; s. 2, ch. 95-331; s. 2, ch. 2001-169.



218.735 - Timely payment for purchases of construction services.

218.735 Timely payment for purchases of construction services.—

(1) The due date for payment for the purchase of construction services by a local governmental entity is determined as follows:

(a) If an agent must approve the payment request or invoice before the payment request or invoice is submitted to the local governmental entity, payment is due 25 business days after the date on which the payment request or invoice is stamped as received as provided in s. 218.74(1). The contractor may send the local government an overdue notice. If the payment request or invoice is not rejected within 4 business days after delivery of the overdue notice, the payment request or invoice shall be deemed accepted, except for any portion of the payment request or invoice that is fraudulent or misleading.

(b) If an agent need not approve the payment request or invoice submitted by the contractor, payment is due 20 business days after the date on which the payment request or invoice is stamped as received as provided in s. 218.74(1).

A local governmental entity shall identify the agent or employee of the local governmental entity, or the facility or office, to which the contractor may submit its payment request or invoice. This requirement shall be included in the contract between the local governmental entity and contractor, or shall be provided by the local governmental entity through a separate written notice, as required under the contract, no later than 10 days after the contract award or notice to proceed. A contractor’s submission of a payment request or invoice to the identified agent, employee, facility, or office of the local governmental entity shall be stamped as received as provided in s. 218.74(1) and shall commence the time periods for payment or rejection of a payment request or invoice as provided in this subsection and subsection (2).

(2) If a payment request or invoice does not meet the contract requirements, the local governmental entity must reject the payment request or invoice within 20 business days after the date on which the payment request or invoice is stamped as received as provided in s. 218.74(1). The rejection must be written and must specify the deficiency and the action necessary to make the payment request or invoice proper.

(3) If a payment request or an invoice is rejected under subsection (2) and the contractor submits a payment request or invoice that corrects the deficiency, the corrected payment request or invoice must be paid or rejected on the later of:

(a) Ten business days after the date the corrected payment request or invoice is stamped as received as provided in s. 218.74(1); or

(b) If the local governmental entity is required by ordinance, charter, or other law to approve or reject the corrected payment request or invoice, the first business day after the next regularly scheduled meeting of the local governmental entity held after the corrected payment request or invoice is stamped as received as provided in s. 218.74(1).

(4) If a dispute between the local governmental entity and the contractor cannot be resolved by the procedure in subsection (3), the dispute must be resolved in accordance with the dispute resolution procedure prescribed in the construction contract or in any applicable ordinance, which shall be referenced in the contract. In the absence of a prescribed procedure, the dispute must be resolved by the procedure specified in s. 218.76(2).

(5) If a local governmental entity disputes a portion of a payment request or an invoice, the undisputed portion shall be paid timely, in accordance with subsection (1).

(6) If a contractor receives payment from a local governmental entity for labor, services, or materials furnished by subcontractors and suppliers hired by the contractor, the contractor must remit payment due to those subcontractors and suppliers within 10 days after the contractor’s receipt of payment. If a subcontractor receives payment from a contractor for labor, services, or materials furnished by subcontractors and suppliers hired by the subcontractor, the subcontractor must remit payment due to those subcontractors and suppliers within 7 days after the subcontractor’s receipt of payment. This subsection does not prohibit a contractor or subcontractor from disputing, pursuant to the terms of the relevant contract, all or any portion of a payment alleged to be due to another party if the contractor or subcontractor notifies the party whose payment is disputed, in writing, of the amount in dispute and the actions required to cure the dispute. The contractor or subcontractor must pay all undisputed amounts due within the time limits imposed by this section.

(7) Each contract for construction services between a local governmental entity and a contractor must provide for the development of a single list of items required to render complete, satisfactory, and acceptable the construction services purchased by the local governmental entity.

(a) The contract must specify the process for developing the list, including the responsibilities of the local governmental entity and the contractor in developing and reviewing the list and a reasonable time for developing the list:

1. For construction projects having an estimated cost of Less than $10 million, within 30 calendar days after reaching substantial completion of the construction services purchased as defined in the contract, or, if not defined in the contract, upon reaching beneficial occupancy or use; or

2. For construction projects having an estimated cost of $10 million or more, within 30 calendar days, or, if extended by contract, up to 60 calendar days after reaching substantial completion of the construction services purchased as defined in the contract, or, if not defined in the contract, upon reaching beneficial occupancy or use.

The contract must also specify a date for the delivery of the list of items, not to exceed 5 days after the list of items has been developed and reviewed in accordance with the time periods set forth in subparagraphs 1. and 2.

(b) If the contract between the local governmental entity and the contractor relates to the purchase of construction services on more than one building or structure, or involves a multiphased project, the contract must provide for the development of a list of items required to render complete, satisfactory, and acceptable all the construction services purchased pursuant to the contract for each building, structure, or phase of the project within the time limitations provided in paragraph (a).

(c) The final contract completion date must be at least 30 days after the delivery of the list of items. If the list is not provided to the contractor by the agreed upon date for delivery of the list, the contract time for completion must be extended by the number of days the local governmental entity exceeded the delivery date. Damages may not be assessed against a contractor for failing to complete a project within the time required by the contract, unless the contractor failed to complete the project within the contract period as extended under this paragraph.

(d) The failure to include any corrective work or pending items not yet completed on the list does not alter the responsibility of the contractor to complete all the construction services purchased pursuant to the contract.

(e) Upon completion of all items on the list, the contractor may submit a payment request for all remaining retainage withheld by the local governmental entity pursuant to this section. If a good faith dispute exists as to whether one or more items identified on the list have been completed pursuant to the contract, the local governmental entity may continue to withhold up to 150 percent of the total costs to complete such items.

(f) All items that require correction under the contract and that are identified after the preparation and delivery of the list remain the obligation of the contractor as defined by the contract.

(g) Warranty items or items not included in the list of items required under paragraph (a) may not affect the final payment of retainage as provided in this section or as provided in the contract between the contractor and its subcontractors and suppliers.

(h) Retainage may not be held by a local governmental entity or a contractor to secure payment of insurance premiums under a consolidated insurance program or series of insurance policies issued to a local governmental entity or a contractor for a project or group of projects, and the final payment of retainage as provided in this section may not be delayed pending a final audit by the local governmental entity’s or contractor’s insurance provider.

(i) If a local governmental entity fails to comply with its responsibilities to develop the list required under paragraph (a) or paragraph (b) within the time limitations provided in paragraph (a), the contractor may submit a payment request for all remaining retainage withheld by the local governmental entity pursuant to this section; and payment of any remaining undisputed contract amount, less any amount withheld pursuant to the contract for incomplete or uncorrected work, must be paid within 20 business days after receipt of a proper invoice or payment request. If the local governmental entity has provided written notice to the contractor specifying the failure of the contractor to meet contract requirements in the development of the list of items to be completed, the local governmental entity need not pay or process any payment request for retainage if the contractor has, in whole or in part, failed to cooperate with the local governmental entity in the development of the list or to perform its contractual responsibilities, if any, with regard to the development of the list or if paragraph (8)(f) applies.

(8)(a) With regard to any contract for construction services, a local governmental entity may withhold from each progress payment made to the contractor an amount not exceeding 10 percent of the payment as retainage until 50-percent completion of such services.

(b) After 50-percent completion of the construction services purchased pursuant to the contract, the local governmental entity must reduce to 5 percent the amount of retainage withheld from each subsequent progress payment made to the contractor. For purposes of this subsection, the term “50-percent completion” has the meaning set forth in the contract between the local governmental entity and the contractor or, if not defined in the contract, the point at which the local governmental entity has expended 50 percent of the total cost of the construction services purchased as identified in the contract together with all costs associated with existing change orders and other additions or modifications to the construction services provided for in the contract. However, notwithstanding this subsection, a municipality having a population of 25,000 or fewer, or a county having a population of 100,000 or fewer, may withhold retainage in an amount not exceeding 10 percent of each progress payment made to the contractor until final completion and acceptance of the project by the local governmental entity.

(c) After 50-percent completion of the construction services purchased pursuant to the contract, the contractor may elect to withhold retainage from payments to its subcontractors at a rate higher than 5 percent. The specific amount to be withheld must be determined on a case-by-case basis and must be based on the contractor’s assessment of the subcontractor’s past performance, the likelihood that such performance will continue, and the contractor’s ability to rely on other safeguards. The contractor shall notify the subcontractor, in writing, of its determination to withhold more than 5 percent of the progress payment and the reasons for making that determination, and the contractor may not request the release of such retained funds from the local governmental entity.

(d) After 50-percent completion of the construction services purchased pursuant to the contract, the contractor may present to the local governmental entity a payment request for up to one-half of the retainage held by the local governmental entity. The local governmental entity shall promptly make payment to the contractor, unless the local governmental entity has grounds, pursuant to paragraph (f), for withholding the payment of retainage. If the local governmental entity makes payment of retainage to the contractor under this paragraph which is attributable to the labor, services, or materials supplied by one or more subcontractors or suppliers, the contractor shall timely remit payment of such retainage to those subcontractors and suppliers.

(e) This section does not prohibit a local governmental entity from withholding retainage at a rate less than 10 percent of each progress payment, from incrementally reducing the rate of retainage pursuant to a schedule provided for in the contract, or from releasing at any point all or a portion of any retainage withheld by the local governmental entity which is attributable to the labor, services, or materials supplied by the contractor or by one or more subcontractors or suppliers. If a local governmental entity makes any payment of retainage to the contractor which is attributable to the labor, services, or materials supplied by one or more subcontractors or suppliers, the contractor shall timely remit payment of such retainage to those subcontractors and suppliers.

(f) This section does not require the local governmental entity to pay or release any amounts that are the subject of a good faith dispute, the subject of a claim brought pursuant to s. 255.05, or otherwise the subject of a claim or demand by the local governmental entity or contractor.

(g) The time limitations set forth in this section for payment of payment requests apply to any payment request for retainage made pursuant to this section.

(h) Paragraphs (a)-(d) do not apply to construction services purchased by a local governmental entity which are paid for, in whole or in part, with federal funds and are subject to federal grantor laws and regulations or requirements that are contrary to any provision of the Local Government Prompt Payment Act.

(i) This subsection does not apply to any construction services purchased by a local governmental entity if the total cost of the construction services purchased as identified in the contract is $200,000 or less.

(9) All payments due under this section and not made within the time periods specified by this section shall bear interest at the rate of 1 percent per month, or the rate specified by contract, whichever is greater.

History.—s. 3, ch. 95-331; s. 3, ch. 2001-169; s. 3, ch. 2005-230; s. 2, ch. 2010-111.



218.74 - Procedures for calculation of payment due dates.

218.74 Procedures for calculation of payment due dates.—

(1) Each local governmental entity shall establish procedures whereby each payment request or invoice received by the local governmental entity is marked as received on the date on which it is delivered to an agent or employee of the local governmental entity or of a facility or office of the local governmental entity.

(2) The payment due date for a local governmental entity for the purchase of goods or services other than construction services is 45 days after the date specified in s. 218.73. The payment due date for the purchase of construction services is specified in s. 218.735.

(3) If the terms under which a purchase is made allow for partial deliveries and a payment request or proper invoice is submitted for a partial delivery, the time for payment for the partial delivery must be calculated from the time of the partial delivery and the submission of the payment request or invoice in the same manner as provided in s. 218.73 or s. 218.735.

(4) All payments, other than payments for construction services, due from a local governmental entity and not made within the time specified by this section bear interest from 30 days after the due date at the rate of 1 percent per month on the unpaid balance. The vendor must invoice the local governmental entity for any interest accrued in order to receive the interest payment. Any overdue period of less than 1 month is considered as 1 month in computing interest. Unpaid interest is compounded monthly. For the purposes of this section, the term “1 month” means a period beginning on any day of one month and ending on the same day of the following month.

History.—s. 4, ch. 89-297; s. 4, ch. 95-331; s. 4, ch. 2001-169.



218.75 - Mandatory interest.

218.75 Mandatory interest.—No contract between a local governmental entity and a vendor or a provider of construction services shall prohibit the collection of late payment interest charges allowable under this part.

History.—s. 4, ch. 89-297; s. 5, ch. 2001-169.



218.76 - Improper payment request or invoice; resolution of disputes.

218.76 Improper payment request or invoice; resolution of disputes.—

(1) If an improper payment request or invoice is submitted by a vendor, the local governmental entity shall, within 10 days after the improper payment request or invoice is received, notify the vendor, in writing, that the payment request or invoice is improper and indicate what corrective action on the part of the vendor is needed to make the payment request or invoice proper.

(2)(a) If a dispute arises between a vendor and a local governmental entity concerning payment of a payment request or invoice, the dispute shall be finally determined by the local governmental entity pursuant to a dispute resolution procedure established by the local governmental entity. Such procedure must provide that proceedings to resolve the dispute are commenced within 45 days after the date the payment request or proper invoice was received by the local governmental entity and concluded by final decision of the local governmental entity within 60 days after the date the payment request or proper invoice was received by the local governmental entity. Such procedures are not subject to chapter 120 and do not constitute an administrative proceeding that prohibits a court from deciding de novo any action arising out of the dispute. If the dispute is resolved in favor of the local governmental entity, interest charges begin to accrue 15 days after the local governmental entity’s final decision. If the dispute is resolved in favor of the vendor, interest begins to accrue as of the original date the payment became due.

(b) If the local governmental entity does not commence the dispute resolution procedure within the time required, a contractor may give written notice to the local governmental entity of the failure to timely commence its dispute resolution procedure. If the local governmental entity fails to commence the dispute resolution procedure within 4 business days after such notice, any amounts resolved in the contractor’s favor shall bear mandatory interest, as set forth in s. 218.735(9), from the date the payment request or invoice containing the disputed amounts was submitted to the local governmental entity. If the dispute resolution procedure is not commenced within 4 business days after the notice, the objection to the payment request or invoice shall be deemed waived. The waiver of an objection pursuant to this paragraph does not relieve a contractor of its contractual obligations.

(3) In an action to recover amounts due under this part, the court shall award court costs and reasonable attorney’s fees, including fees incurred through appeal, to the prevailing party.

History.—s. 4, ch. 89-297; s. 6, ch. 2001-169; s. 34, ch. 2002-1; s. 3, ch. 2010-111.



218.77 - Payment by federal funds.

218.77 Payment by federal funds.—A local governmental entity which intends to pay for a purchase with federal funds shall not make such purchase without reasonable assurance that federal funds to cover the cost thereof will be received. Where payment or the time of payment is contingent on receipt of federal funds or federal approval, any contract and any solicitation to bid shall clearly state such contingency.

History.—s. 4, ch. 89-297.



218.78 - Report of interest.

218.78 Report of interest.—If the total amount of interest paid during the preceding fiscal year exceeds $250, each local governmental entity shall, during December of each year, report to the board of county commissioners or the municipal governing body the number of interest payments made by it during the preceding fiscal year and the total amount of such payments made under this part.

History.—s. 4, ch. 89-297; s. 5, ch. 95-331.



218.79 - Repeal of conflicting laws.

218.79 Repeal of conflicting laws.—All laws and parts of laws in conflict with this part are repealed.

History.—s. 4, ch. 89-297.



218.80 - Public Bid Disclosure Act.

218.80 Public Bid Disclosure Act.—

(1) This section may be cited as the “Public Bid Disclosure Act.”

(2) It is the intent of the Legislature that a local governmental entity shall disclose all of the local governmental entity’s permits or fees, including, but not limited to, all license fees, permit fees, impact fees, or inspection fees, payable by the contractor to the unit of government that issued the bidding documents or other request for proposal, unless such permits or fees are disclosed in the bidding documents or other request for proposal for the project at the time the project was let for bid. It is further the intent of the Legislature to prohibit local governments from halting construction to collect any undisclosed permits or fees which were not disclosed or included in the bidding documents or other request for proposal for the project at the time the project was let for bid.

(3) Bidding documents or other request for proposal issued for bids by a local governmental entity, or any public contract entered into between a local governmental entity and a contractor shall disclose each permit or fee which the contractor will have to pay before or during construction and shall include the dollar amount or the percentage method or the unit method of all permits or fees which may be required by the local government as a part of the contract. If the request for proposal does not require the response to include a final fixed price, the local governmental entity is not required to disclose any fees or assessments in the request for proposal. However, at least 10 days prior to requiring the contractor to submit a final fixed price for the project, the local governmental entity shall make the disclosures required in this section. Any of the local governmental entity’s permits or fees which are not disclosed in the bidding documents, other request for proposal, or a contract between a local government and a contractor shall not be assessed or collected after the contract is let. No local government shall halt construction under any public contract or delay completion of the contract in order to collect any permits or fees which were not provided for or specified in the bidding documents, other request for proposal, or the contract.

(4) This section does not require disclosure in the bidding documents of any permits or fees imposed as a result of a change order or a modification to the contract. The local government shall disclose all permits or fees imposed as a result of a change order or a modification to the contract prior to the date the contractor is required to submit a price for the change order or modification.

History.—s. 1, ch. 93-76.









Chapter 219 - COUNTY PUBLIC MONEY, HANDLING BY STATE AND COUNTY

219.01 - Definitions.

219.01 Definitions.—The following words, terms and phrases, when used in this act, shall have the meaning ascribed to them in this section, except where the context clearly indicates a different meaning.

(1) For the purposes of this act, the term “officer” shall be taken to mean a county officer, including an officer whose authority is ordinarily confined to a district within a county, whose duties require or authorize him or her to collect public money; the term “officer” shall not include any board or commission or any member thereof acting as such.

(2) The term “public money” shall be taken to mean and include all money collected by a county officer which he or she is required or authorized by law, as such county officer, to collect, and underpayments, overpayments, partial payments and deposits of such money, except the county officer’s salary when his or her sole compensation is provided by such salary.

History.—s. 1, ch. 57-349; s. 1181, ch. 95-147.



219.02 - Handling of public money.

219.02 Handling of public money.—

(1) It shall be the duty of each officer to issue a receipt for each collection of public money made by him or her, a copy of which receipt shall be retained by the officer and shall be a public record. The receipt may be printed and registered by a cash register or validating machine, or may be by prenumbered license, or may be by prenumbered receipt blank. In addition to the foregoing alternative methods, any one or more of which may be used by the officer, he or she may use also any other form or method which will record collections of public money in a manner adequate for a proper postaudit.

(2) It shall be the duty of each officer to keep safely all the public money collected by him or her. Each officer shall exercise all possible care for the protection of the public money in that officer’s custody, and all public money shall be kept separate in the depository and shall not be commingled with personal funds.

(3) It shall be the duty of the several boards of county commissioners to provide suitable facilities, and adequate insurance, for the protection of the public money in the respective county offices; provided, that if it shall appear to an officer that the facilities or the insurance provided by the board of county commissioners are inadequate, that officer may provide the additional facilities and insurance found to be necessary, and may charge the cost thereof to the expense of his or her office.

History.—s. 2, ch. 57-349; ss. 12, 35, ch. 69-106; s. 1182, ch. 95-147; s. 34, ch. 95-312.



219.03 - Deputies and employees.

219.03 Deputies and employees.—Each deputy and employee handling public money in county offices may be placed under bond by the officer, and the premium on the bond may be charged to the expense of the office.

History.—s. 3, ch. 57-349.



219.04 - Cash book.

219.04 Cash book.—Each officer as defined in this act, shall keep a cash book, or books, wherein shall be entered daily all receipts and disbursements of public money, either by items or by summaries of itemized entries in other records, including machine tapes, kept in such office. The cash book shall be balanced, it shall show the amount of money on hand, and shall be a permanent record of the office.

History.—s. 4, ch. 57-349; ss. 12, 35, ch. 69-106; s. 35, ch. 95-312.



219.05 - Depositories.

219.05 Depositories.—

(1) Public money, as defined in this act, may be deposited in a depository qualified under the provisions of chapter 136. Such deposits shall be made sufficiently often to keep the amount of the money in the office within the insurance coverage; provided, that any public money may be paid directly to the officer, person, or fund entitled to receive it, without first depositing it in the depository, if a receipt is taken and the transaction is properly recorded in the cash book.

(2) The title of each depository account shall include the name of the office, the name of the county, and such other suitable designation as may be required or desired; and withdrawals shall be made only by checks signed with the title of the account, by such officer, or by his or her duly authorized and bonded deputy or employee, by warrants or as otherwise provided in s. 136.06.

(3) Whenever a county office is vacated by any officer who carries a depository account carried under this act, the retiring officer shall transfer each of his or her official depository accounts to the incoming officer, and if the retiring officer should fail to do so, the depository shall transfer such account or accounts to the person succeeding to the office, upon his or her written request, and exhibition to the said depository of his or her commission.

(4) No handling or service charges shall be deducted by the depository from the amounts deposited. Any handling or service charges which are authorized by the depository agreement or by applicable federal law shall be billed to the board of county commissioners and paid by the said board from the general fund of the county.

History.—s. 5, ch. 57-349; s. 7, ch. 59-23; ss. 12, 35, ch. 69-106; s. 8, ch. 78-406; s. 4, ch. 82-104; s. 1183, ch. 95-147; s. 36, ch. 95-312.



219.06 - Income and expenses.

219.06 Income and expenses.—

(1) Each officer whose compensation for his or her official duties is paid wholly or partly by fees or commissions, or fees and commissions, shall handle all collections of fees, commissions, and other compensation for his or her official duties in the same manner as other public money is herein required to be handled, and shall record them in detail sufficient to furnish the information required for the sworn statement required by 1s. 145.12(1), to be made to the board of county commissioners.

(2) Fees and commissions collected in the same transactions with collections of other public funds may be kept or deposited with such other public funds, and accounted for with them, until distribution is made of such other public funds.

(3) The officer may withdraw from the earnings of the office for his or her personal use at any time any amount which, together with previous withdrawals, shall not exceed his or her interest therein if the officer’s compensation were calculated to that time, prorated according to the number of days that had elapsed since the beginning of the calendar year.

(4) Disbursements made from the earnings of an officer for the expenses of the office shall be made by check payable to the person performing the service or furnishing the goods, supported by an itemized bill or voucher, except that a petty cash fund may be maintained for necessary cash expenditures and such petty cash fund may be reimbursed from time to time by checks supported by vouchers showing the purposes of the expenditures.

History.—s. 6, ch. 57-349; s. 1184, ch. 95-147.

1Note.—Repealed by s. 4, ch. 73-349.



219.07 - Disbursements.

219.07 Disbursements.—Each officer shall, not later than 7 working days from the close of the week in which the officer received the funds, distribute the money which is required to be paid to other officers, agencies, funds, or persons entitled to receive the same; provided, that distributions or partial distributions may be made more frequently; and provided further, that money required by law or court order, or by the purpose for which it was collected, to be held and disbursed for a particular purpose in a manner different from that set out herein shall be held and disbursed accordingly. Further, money collected by the county officer on behalf of the state, except for money collected by the clerk of the court as part of court-related functions, shall be deposited directly to the account of the State Treasury not later than 7 working days from the close of the week in which the officer received the funds. The clerk of the court, when collecting money as part of the clerk’s court-related functions, must remit that money as required under s. 28.245.

History.—s. 7, ch. 57-349; s. 1, ch. 59-177; s. 2, ch. 76-224; s. 45, ch. 2005-236.



219.075 - Investment of surplus funds by county officers.

219.075 Investment of surplus funds by county officers.—

(1)(a) Except when another procedure is prescribed by law or by ordinance as to particular funds, a tax collector or any other county officer having, receiving, or collecting any money, either for his or her office or on behalf of and subject to subsequent distribution to another officer of state or local government, while such money is in excess of that required to meet current expenses or is pending distribution, shall invest such money, without limitation, as provided in s. 218.415.

(b) These investments shall be planned so as not to slow the normal distribution of the subject funds. The investment earnings shall be reasonably apportioned and allocated and shall be credited to the account of, and paid to, the office or distributee, together with the principal on which such earnings accrued.

(c) This section does not apply to the clerk of the circuit court with respect to money collected as part of the clerk’s court-related functions. The clerk, however, shall remit this money as provided under s. 28.245.

(2) Except when another procedure is prescribed by law, ordinance, or court order as to particular funds, the tax collector shall, as soon as feasible after collection, deposit in a bank designated as a depository of public funds, as provided in s. 658.60, all taxes, fees, and other collections received by him or her and held prior to distribution to the appropriate taxing authority. Immediately after such funds have cleared and have been properly credited to the tax collector’s account, the tax collector shall invest such funds according to the provisions of s. 218.415. The earnings from such investments shall be apportioned at least quarterly on a pro rata basis to the appropriate taxing authorities. However, the tax collector may deduct therefrom such reasonable amounts as are necessary to provide for costs of administration of such investments and deposits.

(3) The State Board of Administration may establish a schedule and guidelines to be followed by tax collectors making deposits under the provisions of subsection (2).

History.—s. 1, ch. 75-110; s. 1, ch. 77-174; s. 3, ch. 77-394; s. 6, ch. 79-262; s. 148, ch. 80-260; s. 6, ch. 88-171; s. 7, ch. 94-332; s. 1516, ch. 95-147; s. 6, ch. 95-194; s. 9, ch. 2000-264; s. 46, ch. 2005-236.

Note.—Former s. 125.315.



219.08 - Continuing duty.

219.08 Continuing duty.—Each of the duties required to be performed or done under the provisions of this act which is not done or performed at or within the time or times herein prescribed shall continue to be the duty of the person charged therewith until it is actually and completely performed.

History.—s. 8, ch. 57-349.



219.201 - Handling of public funds.

219.201 Handling of public funds.—No public funds shall be retained in the custody of the supervisor in an amount in excess of the burglary, theft, and robbery insurance coverage for that office; the cost of that insurance coverage is authorized as an expense of the office. No funds shall be retained in a depository in amounts in excess of the federal deposit insurance limits. The title of the depository account shall include the words “Supervisor of Elections” and the name of the county from which that officer was elected. Withdrawals from that account shall be made on checks or warrants signed by the duly qualified and acting supervisor of elections of the county, or the supervisor’s properly designated deputy or agent, except in those instances when the supervisor elects to have the clerk sign the checks or warrants.

History.—s. 3, ch. 82-202; s. 1185, ch. 95-147.






Chapter 220 - INCOME TAX CODE

Part I - TITLE; LEGISLATIVE INTENT; DEFINITIONS (ss. 220.02, 220.03)

220.02 - Legislative intent.

220.02 Legislative intent.—

(1) It is the intent of the Legislature in enacting this code to impose a tax upon all corporations, organizations, associations, and other artificial entities which derive from this state or from any other jurisdiction permanent and inherent attributes not inherent in or available to natural persons, such as perpetual life, transferable ownership represented by shares or certificates, and limited liability for all owners. It is intended that any limited liability company that is classified as a partnership for federal income tax purposes and is defined in and organized pursuant to chapter 605 or qualified to do business in this state as a foreign limited liability company not be subject to the tax imposed by this code. It is the intent of the Legislature to subject such corporations and other entities to taxation hereunder for the privilege of conducting business, deriving income, or existing within this state. This code is not intended to tax, and shall not be construed so as to tax, any natural person who engages in a trade, business, or profession in this state under his or her own or any fictitious name, whether individually as a proprietorship or in partnership with others, or as a member or a manager of a limited liability company classified as a partnership for federal income tax purposes; any estate of a decedent or incompetent; or any testamentary trust. However, a corporation or other taxable entity which is or which becomes partners with one or more natural persons shall not, merely by reason of being a partner, exclude from its net income subject to tax its respective share of partnership net income. This statement of intent shall be given preeminent consideration in any construction or interpretation of this code in order to avoid any conflict between this code and the mandate in s. 5, Art. VII of the State Constitution that no income tax be levied upon natural persons who are residents and citizens of this state.

(2) It is the intent of the Legislature that the tax levied by this code be construed to be an excise or privilege tax measured by net income and that such tax not be deemed or construed to be a property tax or a tax on property or a tax measured by the value of property for any purpose.

(3) It is the intent of the Legislature that the income tax imposed by this code utilize, to the greatest extent possible, concepts of law which have been developed in connection with the income tax laws of the United States, in order to:

(a) Minimize the expenses of the Department of Revenue and difficulties in administering this code;

(b) Minimize the costs and difficulties of taxpayer compliance; and

(c) Maximize, for both revenue and statistical purposes, the sharing of information between the state and the Federal Government.

(4) It is the intent of the Legislature that the tax imposed by this code be prospective in effect only. Consistent with this intention and the intent expressed in subsection (3), it is hereby declared to be the intent of the Legislature that:

(a) “Income,” for purposes of this code, including gains from the sale, exchange, or other disposition of property, be deemed to be created for Florida income tax purposes at such time as such income is realized for federal income tax purposes;

(b) No accretion of value, no accrual of gain, and no acquisition of a right to receive or accrue income which has occurred or been generated prior to November 2, 1971, be deemed to be “property,” or an interest in property, for any purpose under this code; and

(c) All income realized for federal income tax purposes after November 2, 1971, be subject to taxation in full by this state and be taxed in the manner and to the extent provided in this code.

(5) It is the intent of the Legislature that, if there is included in any taxpayer’s net income subject to tax under this code any item or items of income which are determined to be improperly so included because of a conflict with any federal statute, the Constitution of the United States, or the State Constitution, all such items of income be excluded from the net incomes of all taxpayers subject to tax under this code, but all other provisions of this chapter, and their application, not be invalidated or in any way impaired by such required exclusion of an item or items of income.

(6)(a) It is the intent of the Legislature that the enterprise zone jobs credit provided by s. 220.181 be applicable only to those businesses located in an enterprise zone. It is further the intent of the Legislature to provide an incentive for the increased provision of employment opportunities leading to the improvement of the quality of life of those employed and the positive expansion of the economy of the state as well as the economy of present enterprise zones.

(b) Any person charged with any criminal offense arising from a civil disorder associated with an emergency, as defined in s. 220.03(1)(i), and found guilty, whether or not adjudication of guilt or imposition of sentence is suspended, deferred, or withheld, is not eligible to make application for, receive, or in any other manner enjoy the benefits or any form of assistance available under chapter 80-247, Laws of Florida.

(c) This subsection expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(7)(a) It is the intent of the Legislature that the enterprise zone property tax credit provided by s. 220.182 be applicable only to those new or expanded businesses located in enterprise zones which make a positive expansionary contribution to the economy of this state and to the economy of their local communities in terms of new jobs for residents of enterprise zones and improvements to real and personal property located in enterprise zones.

(b) Any person charged with any criminal offense arising from a civil disorder associated with an emergency, as defined in s. 220.03(1)(i), and found guilty, whether or not adjudication of guilt or imposition of sentence is suspended, deferred, or withheld, is not eligible to make application for, receive, or in any other manner enjoy the benefits or any form of assistance available under chapter 80-248, Laws of Florida.

(c) This subsection expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

1(8) It is the intent of the Legislature that credits against either the corporate income tax or the franchise tax be applied in the following order: those enumerated in s. 631.828, those enumerated in s. 220.191, those enumerated in s. 220.181, those enumerated in s. 220.183, those enumerated in s. 220.182, those enumerated in s. 220.1895, those enumerated in s. 220.195, those enumerated in s. 220.184, those enumerated in s. 220.186, those enumerated in s. 220.1845, those enumerated in s. 220.19, those enumerated in s. 220.185, those enumerated in s. 220.1875, those enumerated in s. 220.192, those enumerated in s. 220.193, those enumerated in s. 288.9916, those enumerated in s. 220.1899, those enumerated in s. 220.194, and those enumerated in s. 220.196.

(9) Notwithstanding any other provision of this chapter, it is the intent of the Legislature that, except as otherwise provided under the Internal Revenue Code, for the purposes of this chapter, the term “qualified subchapter S subsidiary,” as that term is defined in s. 1361(b)(3) of the Internal Revenue Code, shall not be treated as a separate corporation or entity from the S corporation parent to which the subsidiary’s assets, liabilities, income, deductions, and credits are attributed under s. 1361(b)(3) of the Internal Revenue Code.

History.—s. 1, ch. 71-984; s. 1, ch. 72-278; s. 5, ch. 80-77; ss. 1, 5, 6, ch. 80-247; ss. 1, 9, 10, ch. 80-248; s. 2, ch. 82-119; s. 3, ch. 82-177; s. 5, ch. 82-232; s. 59, ch. 83-3; s. 11, ch. 83-297; ss. 18, 19, ch. 83-310; s. 10, ch. 83-334; s. 36, ch. 84-356; s. 16, ch. 87-99; s. 15, ch. 88-201; s. 22, ch. 88-388; s. 8, ch. 89-167; s. 48, ch. 94-136; s. 1517, ch. 95-147; s. 3, ch. 97-50; s. 1, ch. 98-61; s. 2, ch. 98-100; s. 7, ch. 98-101; s. 11, ch. 98-132; s. 2, ch. 98-189; s. 1, ch. 98-293; s. 22, ch. 98-342; s. 94, ch. 99-2; ss. 16, 17, ch. 99-378; ss. 29, 30, ch. 2000-210; s. 6, ch. 2001-225; s. 23, ch. 2005-287; s. 11, ch. 2006-230; s. 2, ch. 2009-50; s. 5, ch. 2010-24; s. 11, ch. 2010-147; ss. 5, 6, ch. 2011-76; s. 14, ch. 2013-16; s. 15, ch. 2015-148; s. 25, ch. 2015-221.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



220.03 - Definitions.

1220.03 Definitions.—

(1) SPECIFIC TERMS.—When used in this code, and when not otherwise distinctly expressed or manifestly incompatible with the intent thereof, the following terms shall have the following meanings:

(a) “Ad valorem taxes paid” means 96 percent of property taxes levied for operating purposes and does not include interest, penalties, or discounts foregone. In addition, the term “ad valorem taxes paid,” for purposes of the credit in s. 220.182, means the ad valorem tax paid on new or additional real or personal property acquired to establish a new business or facilitate a business expansion, including pollution and waste control facilities, or any part thereof, and including one or more buildings or other structures, machinery, fixtures, and equipment. This paragraph expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(b) “Affiliated group of corporations” means two or more corporations which constitute an affiliated group of corporations as defined in s. 1504(a) of the Internal Revenue Code.

(c) “Business” or “business firm” means any business entity authorized to do business in this state as defined in paragraph (e), and any bank or savings and loan association as defined in s. 220.62, subject to the tax imposed by the provisions of this chapter. This paragraph expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(d) “Community Contribution” means the grant by a business firm of any of the following items:

1. Cash or other liquid assets.

2. Real property, which for purposes of this subparagraph includes 100 percent ownership of a real property holding company. The term “real property holding company” means a Florida entity, such as a Florida limited liability company, that:

a. Is wholly owned by the business firm.

b. Is the sole owner of real property, as defined in s. 192.001(12), located in the state.

c. Is disregarded as an entity for federal income tax purposes pursuant to 26 C.F.R. s. 301.7701-3(b)(1)(ii).

d. At the time of contribution to an eligible sponsor, has no material assets other than the real property and any other property that qualifies as a community contribution.

3. Goods or inventory.

4. Other physical resources as identified by the department.

This paragraph expires June 30, 2018.

(e) “Corporation” includes all domestic corporations; foreign corporations qualified to do business in this state or actually doing business in this state; joint-stock companies; limited liability companies, under chapter 605; common-law declarations of trust, under chapter 609; corporations not for profit, under chapter 617; agricultural cooperative marketing associations, under chapter 618; professional service corporations, under chapter 621; foreign unincorporated associations, under chapter 622; private school corporations, under chapter 623; foreign corporations not for profit which are carrying on their activities in this state; and all other organizations, associations, legal entities, and artificial persons which are created by or pursuant to the statutes of this state, the United States, or any other state, territory, possession, or jurisdiction. The term “corporation” does not include proprietorships, even if using a fictitious name; partnerships of any type, as such; limited liability companies that are taxable as partnerships for federal income tax purposes; state or public fairs or expositions, under chapter 616; estates of decedents or incompetents; testamentary trusts; or private trusts.

(f) “Department” means the Department of Revenue of this state.

(g) “Director” means the executive director of the Department of Revenue and, when there has been an appropriate delegation of authority, the executive director’s delegate.

(h) “Earned,” “accrued,” “paid,” or “incurred” shall be construed according to the method of accounting upon the basis of which a taxpayer’s income is computed under this code.

(i) “Emergency,” as used in s. 220.02 and in paragraph (u) of this subsection, means occurrence of widespread or severe damage, injury, or loss of life or property proclaimed pursuant to s. 14.022 or declared pursuant to s. 252.36. This paragraph expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(j) “Enterprise zone” means an area in the state designated pursuant to s. 290.0065. This paragraph expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(k) “Expansion of an existing business,” for the purposes of the enterprise zone property tax credit, means any business entity authorized to do business in this state as defined in paragraph (e), and any bank or savings and loan association as defined in s. 220.62, subject to the tax imposed by the provisions of this chapter, located in an enterprise zone, which expands by or through additions to real and personal property and which establishes five or more new jobs to employ five or more additional full-time employees at such location. This paragraph expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(l) “Fiscal year” means an accounting period of 12 months or less ending on the last day of any month other than December or, in the case of a taxpayer with an annual accounting period of 52-53 weeks under s. 441(f) of the Internal Revenue Code, the period determined under that subsection.

(m) “Includes” or “including,” when used in a definition contained in this code, shall not be deemed to exclude other things otherwise within the meaning of the term defined.

2(n) “Internal Revenue Code” means the United States Internal Revenue Code of 1986, as amended and in effect on January 1, 2016, except as provided in subsection (3).

(o) “Local government” means any county or incorporated municipality in the state. This paragraph expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(p) “New business,” for the purposes of the enterprise zone property tax credit, means any business entity authorized to do business in this state as defined in paragraph (e), or any bank or savings and loan association as defined in s. 220.62, subject to the tax imposed by the provisions of this chapter, first beginning operations on a site located in an enterprise zone and clearly separate from any other commercial or industrial operations owned by the same entity, bank, or savings and loan association and which establishes five or more new jobs to employ five or more additional full-time employees at such location. This paragraph expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(q) “New employee,” for the purposes of the enterprise zone jobs credit, means a person residing in an enterprise zone or a participant in the welfare transition program who is employed at a business located in an enterprise zone who begins employment in the operations of the business after July 1, 1995, and who has not been previously employed full time within the preceding 12 months by the business or a successor business claiming the credit pursuant to s. 220.181. A person shall be deemed to be employed by such a business if the person performs duties in connection with the operations of the business on a full-time basis, provided she or he is performing such duties for an average of at least 36 hours per week each month. The person must be performing such duties at a business site located in an enterprise zone. This paragraph expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(r) “Nonbusiness income” means rents and royalties from real or tangible personal property, capital gains, interest, dividends, and patent and copyright royalties, to the extent that they do not arise from transactions and activities in the regular course of the taxpayer’s trade or business. The term “nonbusiness income” does not include income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer’s regular trade or business operations, or any amounts which could be included in apportionable income without violating the due process clause of the United States Constitution. For purposes of this definition, “income” means gross receipts less all expenses directly or indirectly attributable thereto. Functionally related dividends are presumed to be business income.

(s) “Partnership” includes a syndicate, group, pool, joint venture, or other unincorporated organization through or by means of which any business, financial operation, or venture is carried on, including a limited partnership; and the term “partner” includes a member having a capital or a profits interest in a partnership.

(t) “Project” means any activity undertaken by an eligible sponsor, as defined in s. 220.183(2)(c), which is designed to construct, improve, or substantially rehabilitate housing that is affordable to low-income or very-low-income households as defined in s. 420.9071(19) and (28); designed to provide housing opportunities for persons with special needs as defined in s. 420.0004; designed to provide commercial, industrial, or public resources and facilities; or designed to improve entrepreneurial and job-development opportunities for low-income persons. A project may be the investment necessary to increase access to high-speed broadband capability in a rural community that had an enterprise zone designated pursuant to chapter 290 as of May 1, 2015, including projects that result in improvements to communications assets that are owned by a business. A project may include the provision of museum educational programs and materials that are directly related to any project approved between January 1, 1996, and December 31, 1999, and located in an area that was in an enterprise zone designated pursuant to s. 290.0065 as of May 1, 2015. This paragraph does not preclude projects that propose to construct or rehabilitate low-income or very-low-income housing on scattered sites or housing opportunities for persons with special needs as defined in s. 420.0004. With respect to housing, contributions may be used to pay the following eligible project-related activities:

1. Project development, impact, and management fees for special needs, low-income, or very-low-income housing projects;

2. Down payment and closing costs for eligible persons, as defined in s. 420.9071(19) and (28);

3. Administrative costs, including housing counseling and marketing fees, not to exceed 10 percent of the community contribution, directly related to special needs, low-income, or very-low-income projects; and

4. Removal of liens recorded against residential property by municipal, county, or special-district local governments when satisfaction of the lien is a necessary precedent to the transfer of the property to an eligible person, as defined in s. 420.9071(19) and (28), for the purpose of promoting home ownership. Contributions for lien removal must be received from a nonrelated third party.

This paragraph expires June 30, 2018.

(u) “Rebuilding of an existing business” means replacement or restoration of real or tangible property destroyed or damaged in an emergency, as defined in paragraph (i), after July 1, 1995, in an enterprise zone, by a business entity authorized to do business in this state as defined in paragraph (e), or a bank or savings and loan association as defined in s. 220.62, subject to the tax imposed by the provisions of this chapter, located in the enterprise zone. This paragraph expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

(v) “Regulations” includes rules promulgated, and forms prescribed, by the department.

(w) “Returns” includes declarations of estimated tax required under this code.

(x) “State,” when applied to a jurisdiction other than Florida, means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country, or any political subdivision of any of the foregoing.

(y) “Taxable year” means the calendar or fiscal year upon the basis of which net income is computed under this code, including, in the case of a return made for a fractional part of a year, the period for which such return is made.

(z) “Taxpayer” means any corporation subject to the tax imposed by this code, and includes all corporations for which a consolidated return is filed under s. 220.131. However, “taxpayer” does not include a corporation having no individuals (including individuals employed by an affiliate) receiving compensation in this state as defined in s. 220.15 when the only property owned or leased by said corporation (including an affiliate) in this state is located at the premises of a printer with which it has contracted for printing, if such property consists of the final printed product, property which becomes a part of the final printed product, or property from which the printed product is produced.

(aa) “Functionally related dividends” include the following types of dividends:

1. Those received from a subsidiary of which the voting stock is more than 50 percent owned or controlled by the taxpayer or members of its affiliated group and which is engaged in the same general line of business.

2. Those received from any corporation which is either a significant source of supply for the taxpayer or its affiliated group or a significant purchaser of the output of the taxpayer or its affiliated group, or which sells a significant part of its output or obtains a significant part of its raw materials or input from the taxpayer or its affiliated group. “Significant” means an amount of 15 percent or more.

3. Those resulting from the investment of working capital or some other purpose in furtherance of the taxpayer or its affiliated group.

However, dividends not otherwise subject to tax under this chapter are excluded.

(bb) “Child care facility startup costs” means expenditures for substantial renovation, equipment, including playground equipment and kitchen appliances and cooking equipment, real property, including land and improvements, and for reduction of debt, made in connection with a child care facility as defined by s. 402.302, or any facility providing daily care to children who are mildly ill, which is located in this state on the taxpayer’s premises and used by the employees of the taxpayer.

(cc) “Operation of a child care facility” means operation of a child care facility as defined by s. 402.302, or any facility providing daily care to children who are mildly ill, which is located in this state within 5 miles of at least one place of business of the taxpayer and which is used by the employees of the taxpayer.

(dd) “Citrus processing company” means a corporation which, during the 60-month period ending on December 31, 1997, had derived more than 50 percent of its total gross receipts from the processing of citrus products and the manufacture of juices.

(ee) “New job has been created” means that, on the date of application, the total number of full-time jobs is greater than the total was 12 months prior to that date, as demonstrated to the department by a business located in the enterprise zone.

(ff) “Job” means a full-time position, as consistent with terms used by the Department of Economic Opportunity and the United States Department of Labor for purposes of reemployment assistance tax administration and employment estimation resulting directly from business operations in this state. The term may not include a temporary construction job involved with the construction of facilities or any job that has previously been included in any application for tax credits under s. 212.096. The term also includes employment of an employee leased from an employee leasing company licensed under chapter 468 if the employee has been continuously leased to the employer for an average of at least 36 hours per week for more than 6 months.

3(2) DEFINITIONAL RULES.—When used in this code and neither otherwise distinctly expressed nor manifestly incompatible with the intent thereof:

(a) The word “corporation” or “taxpayer” includes the words “and its successors and assigns” as if these words, or words of similar import, were expressed.

(b) Any term used in any section of this code with respect to the application of, or in connection with, the provisions of any other section of this code has the same meaning as in such other section.

4(c) Any term used in this code has the same meaning as when used in a comparable context in the Internal Revenue Code and other statutes of the United States relating to federal income taxes, as such code and statutes are in effect on January 1, 2016. However, if subsection (3) is implemented, the meaning of a term shall be taken at the time the term is applied under this code.

(3) FUTURE FEDERAL AMENDMENTS.—On or after January 1, 1972, when expressly authorized by law, any amendment to the Internal Revenue Code shall be given effect under this code in such manner and for such periods as are prescribed in the Internal Revenue Code, to the same extent as if such amendment had been adopted by the Legislature of this state. However, any such amendment shall have effect under this code only to the extent that the amended provision of the Internal Revenue Code shall be taken into account in the computation of net income subject to tax hereunder.

(4) It is the intent of the Legislature that all amendments to the Internal Revenue Code be given effect under the Florida Income Tax Code in such manner and for such periods as are prescribed in the Internal Revenue Code, to the same extent as if such amendments had been adopted by the Legislature of the state.

(5)(a) Notwithstanding any other provision of this code, each amendment to the Internal Revenue Code of 1954, as amended and in effect on January 1, 1980, which was enacted by the Congress of the United States after January 1, 1980, and before January 1, 1982, and which had an effective date prior to January 1, 1982, shall be given effect under this code retroactive to the effective date of such amendment unless the taxpayer makes the election provided for in paragraph (b) or in paragraph (c).

(b) Unless a taxpayer makes the election under paragraph (c), she or he may make an election, in the manner prescribed by the department, by August 26, 1982, or a taxpayer filing an initial return may make an election upon filing the first return for tax due under this chapter, whichever is later, to report and pay the tax levied by this chapter as if all such amendments described in paragraph (a) became effective on January 1, 1982. If such an election is made, all such amendments shall have no application to such taxpayer for periods prior to January 1, 1982, and all transactions and events occurring between January 1, 1980, and January 1, 1982, and the continuing tax ramifications of such events and transactions shall be governed by the law in effect on January 1, 1980.

(c) A taxpayer may make an election, in the manner prescribed by the department, by August 26, 1982, or a taxpayer filing an initial return may make an election upon filing the first return for the tax due under this chapter, whichever is later, to report and pay the tax levied by this chapter as if:

1. The Internal Revenue Code of 1954, as amended and in effect on January 1, 1980, is in effect indefinitely thereafter; and

2. Solely for the purpose of computing depreciation deductions, the provisions of chapter 220, Florida Statutes, 1980 Supplement, are in effect indefinitely thereafter.

For the purposes of taxation of taxpayers who make the election provided for in this paragraph, the Internal Revenue Code of 1954, as amended and in effect on January 1, 1980, shall include, for tax years beginning on or after January 1, 1982, the provisions of the Foreign Investment in Real Property Tax Act of 1980, Subtitle C of Title XI of Pub. L. No. 96-499 and the amendments to those provisions codified in the Internal Revenue Code, as defined in paragraph (1)(n). Taxpayers may one time only revoke an election made pursuant to this paragraph, in accordance with rules formulated by the department. Such revocation shall be prospective in nature, and all transactions and events occurring during the period during which the election provided for in this paragraph is in effect and the continuing tax ramifications of such events and transactions shall be governed by the provisions of this paragraph.

(d) Any taxpayer who has not made the election pursuant to paragraph (c) shall be subject to the provisions of chapter 221, and the provisions of that chapter shall be retroactively effective to the effective date of s. 168 of the Internal Revenue Code of 1954, as amended, unless the taxpayer has made the election pursuant to paragraph (b), in which event the provisions of chapter 221 shall apply retroactively to January 1, 1982.

(e) Paragraphs (b) and (c) and any election made pursuant to such paragraphs shall expire and be void for taxable years beginning on or after January 1, 1987, except any depreciation method elected and applied to assets placed in service prior to January 1, 1987.

(f) Any taxpayer who made an election pursuant to paragraphs (b) and (c) for any prior taxable year shall recompute tax for all prior years for which such election was effective by determining the tax for all such taxable years as if the election had not been made, except for differences attributable to depreciation methods. The aggregate of the changes in the tax liabilities resulting from such recomputation shall be treated as an addition to tax or credit against tax, as the case may be, ratably over the five succeeding taxable years beginning after December 31, 1986. Any ratable portion of a credit against tax which cannot be utilized in any taxable year may be carried over to subsequent taxable years until fully utilized.

History.—s. 1, ch. 71-984; ss. 2, 3, ch. 72-278; s. 1, ch. 73-321; s. 1, ch. 74-324; s. 2, ch. 75-293; s. 1, ch. 76-173; s. 1, ch. 77-402; ss. 1, 2, ch. 78-58; s. 1, ch. 79-35; s. 1, ch. 80-15; s. 6, ch. 80-77; s. 2, ch. 80-199; ss. 2, 6, ch. 80-247; ss. 2, 10, ch. 80-248; s. 21, ch. 81-167; s. 126, ch. 81-259; s. 3, ch. 82-119; s. 4, ch. 82-177; ss. 1, 8, ch. 82-232; ss. 1, 9, ch. 82-385; ss. 4, 8, ch. 82-399; s. 19, ch. 83-55; s. 12, ch. 83-297; s. 11, ch. 83-334; s. 2, ch. 83-349; s. 37, ch. 84-356; ss. 4, 11, 13, 18, ch. 84-549; s. 3, ch. 85-118; s. 54, ch. 85-342; s. 12, ch. 86-121; s. 12, ch. 87-99; s. 14, ch. 87-102; s. 16, ch. 88-119; ss. 16, 29, ch. 88-201; s. 50, ch. 89-356; s. 37, ch. 90-132; s. 13, ch. 90-203; s. 1, ch. 91-19; s. 1, ch. 92-10; s. 3, ch. 92-207; s. 1, ch. 93-172; s. 7, ch. 93-233; s. 1, ch. 94-86; s. 49, ch. 94-136; s. 1518, ch. 95-147; s. 1, ch. 95-397; s. 1, ch. 96-250; s. 21, ch. 96-320; s. 35, ch. 96-397; s. 15, ch. 97-287; s. 21, ch. 98-57; s. 1, ch. 98-100; s. 9, ch. 98-101; s. 2, ch. 98-293; s. 21, ch. 98-342; s. 28, ch. 99-208; s. 11, ch. 2000-157; s. 37, ch. 2000-210; s. 22, ch. 2000-355; s. 6, ch. 2001-201; s. 1, ch. 2001-218; s. 39, ch. 2002-218; s. 1, ch. 2002-283; s. 2, ch. 2002-395; s. 1, ch. 2003-85; s. 1, ch. 2004-262; s. 1, ch. 2005-112; s. 2, ch. 2005-282; s. 24, ch. 2005-287; s. 4, ch. 2006-2; s. 1, ch. 2006-46; s. 2, ch. 2006-113; s. 1, ch. 2007-35; s. 1, ch. 2008-206; s. 1, ch. 2009-18; s. 1, ch. 2009-192; s. 1, ch. 2010-142; s. 88, ch. 2011-142; s. 1, ch. 2011-229; s. 48, ch. 2012-30; s. 3, ch. 2012-145; s. 1, ch. 2013-46; s. 1, ch. 2014-25; s. 1, ch. 2015-35; s. 16, ch. 2015-148; s. 18, ch. 2015-221; s. 1, ch. 2016-131; s. 13, ch. 2016-220.

1Note.—

A. Section 5, ch. 2008-206, provides that “[t]he Department of Revenue may adopt rules necessary to administer the provisions of this act, including rules, forms, and guidelines for computing, claiming, and adding back bonus depreciation under s. 168(k) and deductions under s. 179 of the Internal Revenue Code of 1986, as amended.”

B. Section 3, ch. 2009-192, provides that “[t]he Department of Revenue may adopt rules necessary to administer the provisions of this act.”

2Note.—

A. Section 3, ch. 2011-229, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, the emergency rules shall remain in effect for 6 months after adoption and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

B. Section 3, ch. 2013-46, provides that:

“Emergency rules.—

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, the emergency rules shall remain in effect for 6 months after adoption and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

C. Section 15, ch. 2016-220, provides that:

“(1) The Department of Revenue is authorized, and all conditions are deemed to be met, to adopt emergency rules pursuant to s. 120.54(4), Florida Statutes, for the purpose of implementing the amendments made by this act to s. 220.03(1)(n) and (2)(c), Florida Statutes, and s. 220.13(1)(e), Florida Statutes.

“(2) Notwithstanding any other provision of law, emergency rules adopted pursuant to subsection (1) are effective for 6 months after adoption and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.

“(3) This section expires January 1, 2020.”

D. Section 13, ch. 2016-220, amended paragraph (1)(n) “[e]ffective upon this act becoming a law and operating retroactively to January 1, 2016.”

3Note.—

A. Section 3, ch. 2011-229, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, the emergency rules shall remain in effect for 6 months after adoption and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

B. Section 3, ch. 2013-46, provides that:

“Emergency rules.—

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, the emergency rules shall remain in effect for 6 months after adoption and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

4Note.—

A. Section 15, ch. 2016-220, provides that:

“(1) The Department of Revenue is authorized, and all conditions are deemed to be met, to adopt emergency rules pursuant to s. 120.54(4), Florida Statutes, for the purpose of implementing the amendments made by this act to s. 220.03(1)(n) and (2)(c), Florida Statutes, and s. 220.13(1)(e), Florida Statutes.

“(2) Notwithstanding any other provision of law, emergency rules adopted pursuant to subsection (1) are effective for 6 months after adoption and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.

“(3) This section expires January 1, 2020.”

B. Section 13, ch. 2016-220, amended paragraph (2)(c) “[e]ffective upon this act becoming a law and operating retroactively to January 1, 2016.”






Part II - TAX IMPOSED; APPORTIONMENT (ss. 220.11-220.196)

220.11 - Tax imposed.

220.11 Tax imposed.—

(1) A tax measured by net income is hereby imposed on every taxpayer for each taxable year commencing on or after January 1, 1972, and for each taxable year which begins before and ends after January 1, 1972, for the privilege of conducting business, earning or receiving income in this state, or being a resident or citizen of this state. Such tax shall be in addition to all other occupation, excise, privilege, and property taxes imposed by this state or by any political subdivision thereof, including any municipality or other district, jurisdiction, or authority of this state.

(2) The tax imposed by this section shall be an amount equal to 51/2 percent of the taxpayer’s net income for the taxable year.

(3) The tax imposed by this section, for taxpayers determining taxable income under s. 220.13(2)(k), shall be an amount equal to 3.3 percent of the taxpayer’s net income for the taxable year.

(4) In the case of a taxpayer to which s. 55 of the Internal Revenue Code is applied for the taxable year, the amount of tax determined under this section shall be the greater of the tax determined under subsection (2) without the application of s. 55 of the Internal Revenue Code or the tax determined under subsection (3).

History.—s. 1, ch. 71-984; s. 21, ch. 84-549; s. 13, ch. 87-99; s. 17, ch. 88-119; s. 101, ch. 91-112.



220.12 - “Net income” defined.

220.12 “Net income” defined.—For purposes of this code, a taxpayer’s net income for a taxable year shall be its adjusted federal income, or that share of its adjusted federal income for such year which is apportioned to this state under s. 220.15, plus nonbusiness income allocated to this state pursuant to s. 220.16, less the exemption allowed by s. 220.14.

History.—s. 1, ch. 71-984; s. 23, ch. 83-349; s. 4, ch. 85-118; s. 14, ch. 90-203; s. 92, ch. 91-112; s. 36, ch. 96-397; s. 3, ch. 98-293.



220.13 - “Adjusted federal income” defined.

1220.13 “Adjusted federal income” defined.—

(1) The term “adjusted federal income” means an amount equal to the taxpayer’s taxable income as defined in subsection (2), or such taxable income of more than one taxpayer as provided in s. 220.131, for the taxable year, adjusted as follows:

2(a) Additions.—There shall be added to such taxable income:

1. The amount of any tax upon or measured by income, excluding taxes based on gross receipts or revenues, paid or accrued as a liability to the District of Columbia or any state of the United States which is deductible from gross income in the computation of taxable income for the taxable year.

2. The amount of interest which is excluded from taxable income under s. 103(a) of the Internal Revenue Code or any other federal law, less the associated expenses disallowed in the computation of taxable income under s. 265 of the Internal Revenue Code or any other law, excluding 60 percent of any amounts included in alternative minimum taxable income, as defined in s. 55(b)(2) of the Internal Revenue Code, if the taxpayer pays tax under s. 220.11(3).

3. In the case of a regulated investment company or real estate investment trust, an amount equal to the excess of the net long-term capital gain for the taxable year over the amount of the capital gain dividends attributable to the taxable year.

4. That portion of the wages or salaries paid or incurred for the taxable year which is equal to the amount of the credit allowable for the taxable year under s. 220.181. This subparagraph shall expire on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

5. That portion of the ad valorem school taxes paid or incurred for the taxable year which is equal to the amount of the credit allowable for the taxable year under s. 220.182. This subparagraph shall expire on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act.

6. The amount taken as a credit under s. 220.195 which is deductible from gross income in the computation of taxable income for the taxable year.

7. That portion of assessments to fund a guaranty association incurred for the taxable year which is equal to the amount of the credit allowable for the taxable year.

8. In the case of a nonprofit corporation which holds a pari-mutuel permit and which is exempt from federal income tax as a farmers’ cooperative, an amount equal to the excess of the gross income attributable to the pari-mutuel operations over the attributable expenses for the taxable year.

9. The amount taken as a credit for the taxable year under s. 220.1895.

10. Up to nine percent of the eligible basis of any designated project which is equal to the credit allowable for the taxable year under s. 220.185.

11. The amount taken as a credit for the taxable year under s. 220.1875. The addition in this subparagraph is intended to ensure that the same amount is not allowed for the tax purposes of this state as both a deduction from income and a credit against the tax. This addition is not intended to result in adding the same expense back to income more than once.

12. The amount taken as a credit for the taxable year under s. 220.192.

13. The amount taken as a credit for the taxable year under s. 220.193.

14. Any portion of a qualified investment, as defined in s. 288.9913, which is claimed as a deduction by the taxpayer and taken as a credit against income tax pursuant to s. 288.9916.

15. The costs to acquire a tax credit pursuant to s. 288.1254(5) that are deducted from or otherwise reduce federal taxable income for the taxable year.

16. The amount taken as a credit for the taxable year pursuant to s. 220.194.

17. The amount taken as a credit for the taxable year under s. 220.196. The addition in this subparagraph is intended to ensure that the same amount is not allowed for the tax purposes of this state as both a deduction from income and a credit against the tax. The addition is not intended to result in adding the same expense back to income more than once.

2(b) Subtractions.—

1. There shall be subtracted from such taxable income:

a. The net operating loss deduction allowable for federal income tax purposes under s. 172 of the Internal Revenue Code for the taxable year, except that any net operating loss that is transferred pursuant to s. 220.194(6) may not be deducted by the seller,

b. The net capital loss allowable for federal income tax purposes under s. 1212 of the Internal Revenue Code for the taxable year,

c. The excess charitable contribution deduction allowable for federal income tax purposes under s. 170(d)(2) of the Internal Revenue Code for the taxable year, and

d. The excess contributions deductions allowable for federal income tax purposes under s. 404 of the Internal Revenue Code for the taxable year.

However, a net operating loss and a capital loss shall never be carried back as a deduction to a prior taxable year, but all deductions attributable to such losses shall be deemed net operating loss carryovers and capital loss carryovers, respectively, and treated in the same manner, to the same extent, and for the same time periods as are prescribed for such carryovers in ss. 172 and 1212, respectively, of the Internal Revenue Code.

2. There shall be subtracted from such taxable income any amount to the extent included therein the following:

a. Dividends treated as received from sources without the United States, as determined under s. 862 of the Internal Revenue Code.

b. All amounts included in taxable income under s. 78 or s. 951 of the Internal Revenue Code.

However, as to any amount subtracted under this subparagraph, there shall be added to such taxable income all expenses deducted on the taxpayer’s return for the taxable year which are attributable, directly or indirectly, to such subtracted amount. Further, no amount shall be subtracted with respect to dividends paid or deemed paid by a Domestic International Sales Corporation.

3. In computing “adjusted federal income” for taxable years beginning after December 31, 1976, there shall be allowed as a deduction the amount of wages and salaries paid or incurred within this state for the taxable year for which no deduction is allowed pursuant to s. 280C(a) of the Internal Revenue Code (relating to credit for employment of certain new employees).

4. There shall be subtracted from such taxable income any amount of nonbusiness income included therein.

5. There shall be subtracted any amount of taxes of foreign countries allowable as credits for taxable years beginning on or after September 1, 1985, under s. 901 of the Internal Revenue Code to any corporation which derived less than 20 percent of its gross income or loss for its taxable year ended in 1984 from sources within the United States, as described in s. 861(a)(2)(A) of the Internal Revenue Code, not including credits allowed under ss. 902 and 960 of the Internal Revenue Code, withholding taxes on dividends within the meaning of sub-subparagraph 2.a., and withholding taxes on royalties, interest, technical service fees, and capital gains.

6. Notwithstanding any other provision of this code, except with respect to amounts subtracted pursuant to subparagraphs 1. and 3., any increment of any apportionment factor which is directly related to an increment of gross receipts or income which is deducted, subtracted, or otherwise excluded in determining adjusted federal income shall be excluded from both the numerator and denominator of such apportionment factor. Further, all valuations made for apportionment factor purposes shall be made on a basis consistent with the taxpayer’s method of accounting for federal income tax purposes.

(c) Installment sales occurring after October 19, 1980.—

1. In the case of any disposition made after October 19, 1980, the income from an installment sale shall be taken into account for the purposes of this code in the same manner that such income is taken into account for federal income tax purposes.

2. Any taxpayer who regularly sells or otherwise disposes of personal property on the installment plan and reports the income therefrom on the installment method for federal income tax purposes under s. 453(a) of the Internal Revenue Code shall report such income in the same manner under this code.

(d) Nonallowable deductions.—A deduction for net operating losses, net capital losses, or excess contributions deductions under ss. 170(d)(2), 172, 1212, and 404 of the Internal Revenue Code which has been allowed in a prior taxable year for Florida tax purposes shall not be allowed for Florida tax purposes, notwithstanding the fact that such deduction has not been fully utilized for federal tax purposes.

3(e) Adjustments related to federal acts.—Taxpayers shall be required to make the adjustments prescribed in this paragraph for Florida tax purposes with respect to certain tax benefits received pursuant to the Economic Stimulus Act of 2008, the American Recovery and Reinvestment Act of 2009, the Small Business Jobs Act of 2010, the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010, the American Taxpayer Relief Act of 2012, the Tax Increase Prevention Act of 2014, and the Consolidated Appropriations Act, 2016.

1. There shall be added to such taxable income an amount equal to 100 percent of any amount deducted for federal income tax purposes as bonus depreciation for the taxable year pursuant to ss. 167 and 168(k) of the Internal Revenue Code of 1986, as amended by s. 103 of Pub. L. No. 110-185, s. 1201 of Pub. L. No. 111-5, s. 2022 of Pub. L. No. 111-240, s. 401 of Pub. L. No. 111-312, s. 331 of Pub. L. No. 112-240, s. 125 of Pub. L. No. 113-295, and s. 143 of Division Q of Pub. L. No. 114-113, for property placed in service after December 31, 2007, and before January 1, 2021. For the taxable year and for each of the 6 subsequent taxable years, there shall be subtracted from such taxable income an amount equal to one-seventh of the amount by which taxable income was increased pursuant to this subparagraph, notwithstanding any sale or other disposition of the property that is the subject of the adjustments and regardless of whether such property remains in service in the hands of the taxpayer.

2. There shall be added to such taxable income an amount equal to 100 percent of any amount in excess of $128,000 deducted for federal income tax purposes for the taxable year pursuant to s. 179 of the Internal Revenue Code of 1986, as amended by s. 102 of Pub. L. No. 110-185, s. 1202 of Pub. L. No. 111-5, s. 2021 of Pub. L. No. 111-240, s. 402 of Pub. L. No. 111-312, s. 315 of Pub. L. No. 112-240, and s. 127 of Pub. L. No. 113-295, for taxable years beginning after December 31, 2007, and before January 1, 2015. For the taxable year and for each of the 6 subsequent taxable years, there shall be subtracted from such taxable income one-seventh of the amount by which taxable income was increased pursuant to this subparagraph, notwithstanding any sale or other disposition of the property that is the subject of the adjustments and regardless of whether such property remains in service in the hands of the taxpayer.

3. There shall be added to such taxable income an amount equal to the amount of deferred income not included in such taxable income pursuant to s. 108(i)(1) of the Internal Revenue Code of 1986, as amended by s. 1231 of Pub. L. No. 111-5. There shall be subtracted from such taxable income an amount equal to the amount of deferred income included in such taxable income pursuant to s. 108(i)(1) of the Internal Revenue Code of 1986, as amended by s. 1231 of Pub. L. No. 111-5.

4. Subtractions available under this paragraph may be transferred to the surviving or acquiring entity following a merger or acquisition and used in the same manner and with the same limitations as specified by this paragraph.

5. The additions and subtractions specified in this paragraph are intended to adjust taxable income for Florida tax purposes, and, notwithstanding any other provision of this code, such additions and subtractions shall be permitted to change a taxpayer’s net operating loss for Florida tax purposes.

(2) For purposes of this section, a taxpayer’s taxable income for the taxable year means taxable income as defined in s. 63 of the Internal Revenue Code and properly reportable for federal income tax purposes for the taxable year, but subject to the limitations set forth in paragraph (1)(b) with respect to the deductions provided by ss. 172 (relating to net operating losses), 170(d)(2) (relating to excess charitable contributions), 404(a)(1)(D) (relating to excess pension trust contributions), 404(a)(3)(A) and (B) (to the extent relating to excess stock bonus and profit-sharing trust contributions), and 1212 (relating to capital losses) of the Internal Revenue Code, except that, subject to the same limitations, the term:

(a) “Taxable income,” in the case of a life insurance company subject to the tax imposed by s. 801 of the Internal Revenue Code, means life insurance company taxable income; however, for purposes of this code, the total of any amounts subject to tax under s. 815(a)(2) of the Internal Revenue Code pursuant to s. 801(c) of the Internal Revenue Code shall not exceed, cumulatively, the total of any amounts determined under s. 815(c)(2) of the Internal Revenue Code of 1954, as amended, from January 1, 1972, to December 31, 1983;

(b) “Taxable income,” in the case of an insurance company subject to the tax imposed by s. 831(b) of the Internal Revenue Code, means taxable investment income;

(c) “Taxable income,” in the case of an insurance company subject to the tax imposed by s. 831(a) of the Internal Revenue Code, means insurance company taxable income;

(d) “Taxable income,” in the case of a regulated investment company subject to the tax imposed by s. 852 of the Internal Revenue Code, means investment company taxable income;

(e) “Taxable income,” in the case of a real estate investment trust subject to the tax imposed by s. 857 of the Internal Revenue Code, means the income subject to tax, computed as provided in s. 857 of the Internal Revenue Code;

(f) “Taxable income,” in the case of a corporation which is a member of an affiliated group of corporations filing a consolidated income tax return for the taxable year for federal income tax purposes, means taxable income of such corporation for federal income tax purposes as if such corporation had filed a separate federal income tax return for the taxable year and each preceding taxable year for which it was a member of an affiliated group, unless a consolidated return for the taxpayer and others is required or elected under s. 220.131;

(g) “Taxable income,” in the case of a cooperative corporation or association, means the taxable income of such organization determined in accordance with the provisions of ss. 1381-1388 of the Internal Revenue Code;

(h) “Taxable income,” in the case of an organization which is exempt from the federal income tax by reason of s. 501(a) of the Internal Revenue Code, means its unrelated business taxable income as determined under s. 512 of the Internal Revenue Code;

(i) “Taxable income,” in the case of a corporation for which there is in effect for the taxable year an election under s. 1362(a) of the Internal Revenue Code, means the amounts subject to tax under s. 1374 or s. 1375 of the Internal Revenue Code for each taxable year;

(j) “Taxable income,” in the case of a limited liability company, other than a limited liability company classified as a partnership for federal income tax purposes, as defined in and organized pursuant to chapter 605 or qualified to do business in this state as a foreign limited liability company or other than a similar limited liability company classified as a partnership for federal income tax purposes and created as an artificial entity pursuant to the statutes of the United States or any other state, territory, possession, or jurisdiction, if such limited liability company or similar entity is taxable as a corporation for federal income tax purposes, means taxable income determined as if such limited liability company were required to file or had filed a federal corporate income tax return under the Internal Revenue Code;

(k) “Taxable income,” in the case of a taxpayer liable for the alternative minimum tax as defined in s. 55 of the Internal Revenue Code, means the alternative minimum taxable income as defined in s. 55(b)(2) of the Internal Revenue Code, less the exemption amount computed under s. 55(d) of the Internal Revenue Code. A taxpayer is not liable for the alternative minimum tax unless the taxpayer’s federal tax return, or related federal consolidated tax return, if included in a consolidated return for federal tax purposes, reflect a liability on the return filed for the alternative minimum tax as defined in s. 55(b)(2) of the Internal Revenue Code;

(l) “Taxable income,” in the case of a taxpayer whose taxable income is not otherwise defined in this subsection, means the sum of amounts to which a tax rate specified in s. 11 of the Internal Revenue Code plus the amount to which a tax rate specified in s. 1201(a)(2) of the Internal Revenue Code are applied for federal income tax purposes.

History.—s. 1, ch. 71-984; ss. 4, 7, ch. 72-278; s. 1, ch. 73-321; s. 6, ch. 74-324; s. 1, ch. 78-230; ss. 4, 6, ch. 80-247; ss. 8, 10, ch. 80-248; s. 5, ch. 82-177; s. 2, ch. 82-232; s. 2, ch. 82-385; s. 5, ch. 82-399; s. 2, ch. 82-410; s. 60, ch. 83-3; s. 13, ch. 83-297; s. 3, ch. 83-349; s. 17, ch. 84-282; s. 38, ch. 84-356; ss. 5, 7, 24, ch. 84-549; s. 17, ch. 86-121; s. 14, ch. 87-99; s. 15, ch. 90-203; s. 18, ch. 93-233; s. 50, ch. 94-136; s. 70, ch. 94-353; s. 4, ch. 97-50; s. 10, ch. 98-101; s. 18, ch. 99-378; s. 7, ch. 2001-225; s. 5, ch. 2006-113; s. 14, ch. 2006-230; s. 2, ch. 2008-206; s, 2, ch. 2009-18; s. 3, ch. 2009-50; s. 2, ch. 2009-192; s. 6, ch. 2010-24; s. 12, ch. 2010-147; ss. 7, 8, ch. 2011-76; s. 2, ch. 2011-229; s. 2, ch. 2013-46; s. 2, ch. 2015-35; s. 17, ch. 2015-148; s. 14, ch. 2016-220.

1Note.—

A. Section 5, ch. 2008-206, provides that “[t]he Department of Revenue may adopt rules necessary to administer the provisions of this act, including rules, forms, and guidelines for computing, claiming, and adding back bonus depreciation under s. 168(k) and deductions under s. 179 of the Internal Revenue Code of 1986, as amended.”

B. Section 3, ch. 2009-192, provides that “[t]he Department of Revenue may adopt rules necessary to administer the provisions of this act.”

2Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

3Note.—

A. Section 3, ch. 2011-229, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, the emergency rules shall remain in effect for 6 months after adoption and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

B. Section 3, ch. 2013-46, provides that:

“Emergency rules.—

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, the emergency rules shall remain in effect for 6 months after adoption and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

C. Section 15, ch. 2016-220, provides that:

“(1) The Department of Revenue is authorized, and all conditions are deemed to be met, to adopt emergency rules pursuant to s. 120.54(4), Florida Statutes, for the purpose of implementing the amendments made by this act to s. 220.03(1)(n) and (2)(c), Florida Statutes, and s. 220.13(1)(e), Florida Statutes.

“(2) Notwithstanding any other provision of law, emergency rules adopted pursuant to subsection (1) are effective for 6 months after adoption and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.

“(3) This section expires January 1, 2020.”

D. Section 14, ch. 2016-220, amended paragraph (1)(e) “[e]ffective upon this act becoming a law and operating retroactively to January 1, 2016.”



220.131 - Adjusted federal income; affiliated groups.

220.131 Adjusted federal income; affiliated groups.—

(1) Notwithstanding any prior election made with respect to consolidated returns, and subject to subsection (5), for taxable years beginning on or after September 1, 1984, any corporation subject to tax under this code which corporation is the parent company of an affiliated group of corporations may elect, not later than the due date for filing its return for the taxable year, including any extensions thereof, to consolidate its taxable income with that of all other members of the group, regardless of whether such member is subject to tax under this code, and to return such consolidated taxable income hereunder, in which case all such other members must consent thereto in such manner as the department may by rule prescribe, provided:

(a) Each member of the group consents to such filing by specific written authorization at the time the consolidated return is filed;

(b) The affiliated group so filing under this code has filed a consolidated return for federal income tax purposes for the same taxable year; and

(c) The affiliated group so filing under this code is composed of the identical component members as those which have consolidated their taxable incomes in such federal return.

(2) Subject to subsection (5), the director may require a consolidated return for those members of an affiliated group of corporations which are subject to tax and which would be eligible to elect to consolidate their incomes under subsection (1), if the filing of separate returns for such corporations would improperly reflect the taxable incomes of such corporations or of such group.

(3) The filing of a consolidated return for any taxable year shall require the filing of consolidated returns for all subsequent taxable years so long as the filing taxpayers remain members of the affiliated group or, in the case of a group having component members not subject to tax under this code, so long as a consolidated return is filed by such group for federal income tax purposes, unless the director consents to the filing of separate returns.

(4) The computation of consolidated taxable income for the members of an affiliated group of corporations subject to tax hereunder shall be made in the same manner and under the same procedures, including all intercompany adjustments and eliminations, as are required for consolidating the incomes of affiliated corporations for the taxable year for federal income tax purposes in accordance with s. 1502 of the Internal Revenue Code, and the amount shown as consolidated taxable income shall be the amount subject to tax under this code.

1(5) Each taxpayer shall apportion adjusted federal income under s. 220.15 as a member of an affiliated group which files a consolidated return under this section on the basis of apportionment factors described in s. 220.15. For the purposes of this subsection, each special industry member included in an affiliated group filing a consolidated return, who would otherwise be permitted to use a special method of apportionment under s. 220.151 or s. 220.153, shall construct the numerator of its sales, property, and payroll factors, respectively, by multiplying the denominator of each such factor by the premiums, revenue miles, or single sales factor ratio otherwise applicable under s. 220.151 or s. 220.153 in the manner prescribed by department rule.

History.—s. 1, ch. 71-984; s. 4, ch. 83-349; s. 6, ch. 84-549; s. 11, ch. 86-121; s. 90, ch. 91-112; s. 38, ch. 96-397; s. 9, ch. 2011-76.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



220.14 - Exemption.

220.14 Exemption.—

1(1) In computing a taxpayer’s liability for tax under this code, there shall be exempt from the tax $50,000 of net income as defined in s. 220.12 or such lesser amount as will, without increasing the taxpayer’s federal income tax liability, provide the state with an amount under this code which is equal to the maximum federal income tax credit which may be available from time to time under federal law.

(2) In the case of a taxable year for a period of less than 12 months, the exemption allowed by this section shall be prorated on the basis of the number of days in such year to 365.

(3) Only one exemption shall be allowed to taxpayers filing a consolidated return under this code.

(4) Notwithstanding any other provision of this code, not more than one exemption under this section may be allowed to the Florida members of a controlled group of corporations, as defined in s. 1563 of the Internal Revenue Code with respect to taxable years ending on or after December 31, 1970, filing separate returns under this code. The exemption described in this section shall be divided equally among such Florida members of the group, unless all of such members consent, at such time and in such manner as the department shall by regulation prescribe, to an apportionment plan providing for an unequal allocation of such exemption.

History.—s. 1, ch. 71-984; s. 6, ch. 83-349; s. 3, ch. 84-549; s. 5, ch. 2011-229; s. 10, ch. 2012-32.

1Note.—

A. Section 3, ch. 2011-229, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, the emergency rules shall remain in effect for 6 months after adoption and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

B. Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



220.15 - Apportionment of adjusted federal income.

220.15 Apportionment of adjusted federal income.—

1(1) Except as provided in ss. 220.151, 220.152, and 220.153, adjusted federal income as defined in s. 220.13 shall be apportioned to this state by taxpayers doing business within and without this state by multiplying it by an apportionment fraction composed of a sales factor representing 50 percent of the fraction, a property factor representing 25 percent of the fraction, and a payroll factor representing 25 percent of the fraction. If any factor described in subsection (2), subsection (4), or subsection (5) has a denominator that is zero or is determined by the department to be insignificant, the relative weights of the other factors in the denominator of the apportionment fraction shall be as follows:

(a) If the denominators for any two factors are zero or are insignificant, the weighted percentage for the remaining factor shall be 100 percent.

(b) If the denominator for the sales factor is zero or is insignificant, the weighted percentage for the property and payroll factors shall change from 25 percent to 50 percent, respectively.

(c) If the denominator for either the property or payroll factor is zero or is insignificant, the weighted percentage for the other shall be 331/3 percent, and the weighted percentage for the sales factor shall be 662/3 percent.

(2) The property factor is a fraction the numerator of which is the average value of the taxpayer’s real and tangible personal property owned or rented and used in this state during the taxable year or period and the denominator of which is the average value of such property owned or rented and used everywhere.

(a) Real and tangible personal property owned by the taxpayer shall be valued at original cost. Real and tangible personal property rented by the taxpayer shall be valued at 8 times the net annual rental rate paid by the taxpayer less any annual rental rate received from subrentals.

(b) The average value of real and tangible personal property shall be determined by averaging the value at the beginning and the end of the taxable year or period, unless the department determines that an averaging of monthly values during the taxable year or period is reasonably required to reflect properly the average value of the taxpayer’s real and tangible personal property.

(c) The property factor fraction shall not include any real or tangible personal property located in this state with respect to which it is certified to the Department of Revenue that such property is dedicated exclusively to research and development activities performed pursuant to sponsored research contracts conducted in conjunction with and through a university that is a member of the State University System or a nonpublic university that is chartered in Florida and conducts graduate programs at the professional or doctoral level. The Board of Governors of the State University System must certify the contracts for members of the State University System, and the president of the university must certify the contracts for a nonpublic university. As used in this paragraph, “sponsored research contract” means an agreement executed by parties that include at least the university and the taxpayer. Funding for sponsored research contracts may be provided from public or private sources.

(3) The property factor used by a financial organization shall also include intangible personal property, except goodwill, which is owned and used in the business, valued at its tax basis for federal income tax purposes. Intangible personal property shall be in this state if it consists of any of the following:

(a) Coin or currency located in this state;

(b) Assets in the nature of loans, including balances due from depository institutions, repurchase agreements, federal funds sold, and bankers acceptances, which assets are located in this state; installment obligations on loans for which the customer initially applied at an office located in this state; or loans secured by mortgages, deeds of trust, or other liens upon real or tangible personal property located in this state;

(c) A portion of a participation loan if the office that enters into the participation is located in this state;

(d) Credit card receivables from customers who reside or who are commercially domiciled in this state;

(e) Investments in securities that generate business income if the taxpayer’s commercial domicile is in the state, unless such securities have acquired a discrete business situs elsewhere;

(f) Securities used to maintain reserves against deposits to meet federal or state deposit requirements, based on the ratio that total deposits in this state bear to total deposits everywhere;

(g) Securities held by a state treasurer or other public official or pledged to secure public funds or trust funds deposited with the taxpayer if the office at which the secured deposits are maintained is in this state;

(h) Leases of tangible personal property to another if the taxpayer’s commercial domicile is in the state, unless the taxpayer establishes that the location of the leased tangible personal property is in another state or states for the entire taxable year and the taxpayer is taxable in such other state or states;

(i) Installment sale agreements originally executed by a taxpayer or its agent to sell real or tangible personal property located in this state; or

(j) Any other intangible personal property located in this state which is used to generate business income.

(4) The payroll factor is a fraction the numerator of which is the total amount paid in this state during the taxable year or period by the taxpayer for compensation and the denominator of which is the total compensation paid everywhere during the taxable year or period.

(a) As used in this subsection, the term “compensation” means wages, salaries, commissions, and any other form of remuneration paid to employees for personal services.

(b) Compensation is paid in this state if:

1. The employee’s service is performed entirely within the state; or

2. The employee’s service is performed both within and without the state, but the service performed without the state is incidental to the employee’s service within the state; or

3. Some of the employee’s service is performed in the state, and

a. The base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or

b. The base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed and the employee’s residence is in this state.

(c) The payroll factor fraction shall not include any compensation paid to any employee located in this state when it is certified to the Department of Revenue that such compensation was paid to employees dedicated exclusively to research and development activities performed pursuant to sponsored research contracts conducted in conjunction with and through a university that is a member of the State University System or a nonpublic university that is chartered in Florida and conducts graduate programs at the professional or doctoral level. The Board of Governors of the State University System must certify the contracts for members of the State University System, and the president of the university must certify the contracts for a nonpublic university. As used in this paragraph, “sponsored research contract” means an agreement executed by parties that include at least the university and the taxpayer. Funding for sponsored research contracts may be provided from public or private sources.

(5) The sales factor is a fraction the numerator of which is the total sales of the taxpayer in this state during the taxable year or period and the denominator of which is the total sales of the taxpayer everywhere during the taxable year or period.

(a) As used in this subsection, the term “sales” means all gross receipts of the taxpayer except interest, dividends, rents, royalties, and gross receipts from the sale, exchange, maturity, redemption, or other disposition of securities. However:

1. Rental income is included in the term if a significant portion of the taxpayer’s business consists of leasing or renting real or tangible personal property; and

2. Royalty income is included in the term if a significant portion of the taxpayer’s business consists of dealing in or with the production, exploration, or development of minerals.

(b)1. Sales of tangible personal property occur in this state if the property is delivered or shipped to a purchaser within this state, regardless of the f.o.b. point, other conditions of the sale, or ultimate destination of the property, unless shipment is made via a common or contract carrier. However, for industries in NAICS National Number 311411, if the ultimate destination of the product is to a location outside this state, regardless of the method of shipment or f.o.b. point, the sale shall not be deemed to occur in this state. As used in this paragraph, “NAICS” means those classifications contained in the North American Industry Classification System, as published in 2007 by the Office of Management and Budget, Executive Office of the President.

2. When citrus fruit is delivered by a cooperative for a grower-member, by a grower-member to a cooperative, or by a grower-participant to a Florida processor, the sales factor for the growers for such citrus fruit delivered to such processor shall be the same as the sales factor for the most recent taxable year of that processor. That sales factor, expressed only as a percentage and not in terms of the dollar volume of sales, so as to protect the confidentiality of the sales of the processor, shall be furnished on the request of such a grower promptly after it has been determined for that taxable year.

3. Reimbursement of expenses under an agency contract between a cooperative, a grower-member of a cooperative, or a grower and a processor is not a sale within this state.

(c) Sales of a financial organization, including, but not limited to, banking and savings institutions, investment companies, real estate investment trusts, and brokerage companies, occur in this state if derived from:

1. Fees, commissions, or other compensation for financial services rendered within this state;

2. Gross profits from trading in stocks, bonds, or other securities managed within this state;

3. Interest received within this state, other than interest from loans secured by mortgages, deeds of trust, or other liens upon real or tangible personal property located without this state, and dividends received within this state;

4. Interest charged to customers at places of business maintained within this state for carrying debit balances of margin accounts, without deduction of any costs incurred in carrying such accounts;

5. Interest, fees, commissions, or other charges or gains from loans secured by mortgages, deeds of trust, or other liens upon real or tangible personal property located in this state or from installment sale agreements originally executed by a taxpayer or the taxpayer’s agent to sell real or tangible personal property located in this state;

6. Rents from real or tangible personal property located in this state; or

7. Any other gross income, including other interest, resulting from the operation as a financial organization within this state.

In computing the amounts under this paragraph, any amount received by a member of an affiliated group (determined under s. 1504(a) of the Internal Revenue Code, but without reference to whether any such corporation is an “includable corporation” under s. 1504(b) of the Internal Revenue Code) from another member of such group shall be included only to the extent such amount exceeds expenses of the recipient directly related thereto.

(6) The term “financial organization,” as used in this section, includes any bank, trust company, savings bank, industrial bank, land bank, safe-deposit company, private banker, savings and loan association, credit union, cooperative bank, small loan company, sales finance company, or investment company.

(7) The term “everywhere,” as used in the computation of apportionment factor denominators under this section, means “in all states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country, or any political subdivision of the foregoing.”

(8) No research and development activities certified as being conducted within this state in conjunction with and through a university that is a member of the State University System or a nonpublic university that is chartered in Florida and conducts graduate programs at the professional or doctoral level shall cause any corporation to become subject to the taxes imposed by this chapter if the corporation would otherwise not be subject to the tax levied under this chapter. The property and payroll eliminated from the apportionment formula pursuant to the provisions of paragraphs (2)(c) and (4)(c) shall be eliminated only for the duration of the contractual period specified in the contracts for the conduct of the sponsored research. The reduction in tax due as a result of the property and payroll eliminated from the apportionment formula pursuant to the provisions of paragraphs (2)(c) and (4)(c) shall not exceed the amount paid to the university for the conduct of the sponsored research. No sponsored research contracts in existence prior to July 1, 1998, shall be eligible to participate in the provisions of paragraphs (2)(c) and (4)(c).

History.—s. 1, ch. 71-984; s. 5, ch. 72-278; s. 3, ch. 75-293; s. 7, ch. 83-349; s. 13, ch. 86-121; s. 57, ch. 89-356; s. 91, ch. 91-112; s. 1186, ch. 95-147; s. 1, ch. 98-325; s. 40, ch. 2002-218; s. 27, ch. 2007-217; s. 7, ch. 2009-51; s. 10, ch. 2011-76.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



220.151 - Apportionment; methods for special industries.

220.151 Apportionment; methods for special industries.—

(1)(a) Except as provided in paragraph (b), the tax base of an insurance company for a taxable year or period shall be apportioned to this state by multiplying such base by a fraction the numerator of which is the direct premiums written for insurance upon properties and risks in this state and the denominator of which is the direct premiums written for insurance upon properties and risks everywhere. For purposes of this paragraph, the term “direct premiums written” means the total amount of direct premiums written, assessments, and annuity considerations, as reported for the taxable year or period on the annual statement filed by the company with the Office of Insurance Regulation of the Financial Services Commission in the form approved by the National Convention of Insurance Commissioners or such other form as may be prescribed in lieu thereof.

(b) If the principal source of premiums written by an insurance company consists of premiums for reinsurance accepted by it, the tax base of such company shall be apportioned to this state by multiplying such base by a fraction the numerator of which is the sum of:

1. Direct premiums written for insurance upon properties and risks in this state, plus

2. Premiums written for reinsurance, accepted in respect to properties and risks in this state,

and the denominator of which is the sum of direct premiums written for insurance upon properties and risks everywhere plus premiums written for reinsurance accepted in respect to properties and risks everywhere. For purposes of this paragraph, premiums written for reinsurance accepted in respect to properties and risks in this state, whether or not otherwise determinable, shall be determined on the basis of the proportion which premiums written for reinsurance accepted from companies resident in or having a regional home office in the state bears to premiums written for reinsurance accepted from all sources.

(2) The tax base for a taxpayer furnishing transportation services, for the purpose of computing a tax on those activities, shall be apportioned to this state by multiplying such base by a fraction the numerator of which is the revenue miles of the taxpayer in this state and the denominator of which is the revenue miles of the taxpayer everywhere.

(a) For transportation other than by pipeline, a revenue mile is the transportation of one passenger or 1 net ton of freight the distance of 1 mile for a consideration. When a taxpayer is engaged in the transportation of both passengers and freight, the fraction shall be determined by means of an average of the passenger revenue mile fraction and the freight revenue mile fraction, weighted to reflect the taxpayer’s relative railway operating income from total passenger and total freight service as reported to the 1Interstate Commerce Commission, in the case of transportation by railroad, or weighted to reflect the taxpayer’s relative gross receipts from passenger and freight transportation, in case of transportation other than by railroad.

(b) For transportation by pipeline, a revenue mile is the transportation by pipeline of 1 barrel of oil, 1,000 cubic feet of gas, or any specified quantity of any other substance the distance of 1 mile for a consideration.

(c) For purposes of paragraph (a), in computing the revenue miles of any taxpayer engaged in furnishing air or sea transportation services, the “revenue miles in this state” shall include all miles traversed within the area bounded on the west by the meridian of longitude 87°30′ west from Greenwich, bounded on the north by the northern land border of this state or the parallel of latitude 31° north from the equator, bounded on the east by the meridian of longitude 80° west from Greenwich, and bounded on the south by the parallel of latitude 23°30′ north from the equator as the case may be. The “revenue miles in this state” shall also include all miles traversed between points in this state, even though the route of travel is not wholly over the land mass of the state. The department may prescribe standard mileage tables for the purpose of determining revenue miles in the state under this paragraph, rather than requiring taxpayers to compute from their records the actual number of miles traversed within such boundaries or points from time to time.

(d) For purposes of this subsection, the term “taxpayer furnishing transportation services” includes taxpayers engaged exclusively in interstate commerce.

(3) For any taxable year beginning on or after January 1, 1999, a citrus processing company may, if required to apportion its taxable net income pursuant to the three-factor apportionment method set forth in s. 220.15(1), elect to have such apportionment determined for that taxable year solely by use of the sales factor, as set forth in s. 220.15(5). The election shall be made by the filing of a return for the taxable year utilizing this method.

History.—s. 19, ch. 71-359; s. 63, ch. 73-333; s. 10, ch. 86-121; s. 84, ch. 91-112; s. 29, ch. 99-208; s. 257, ch. 2003-261.

1Note.—Abolished by s. 101, Pub. L. No. 104-88.

Note.—Former s. 214.72.



220.152 - Apportionment; other methods.

220.152 Apportionment; other methods.—If the apportionment methods of ss. 220.15 and 220.151 do not fairly represent the extent of a taxpayer’s tax base attributable to this state, the taxpayer may petition for, or the department may require, in respect to all or any part of the taxpayer’s tax base, if reasonable:

(1) Separate accounting;

(2) The exclusion of any one or more factors;

(3) The inclusion of one or more additional factors which will fairly represent the taxpayer’s tax base attributable to this state; or

(4) The employment of any other method which will produce an equitable apportionment.

History.—s. 19, ch. 71-359; s. 85, ch. 91-112.

Note.—Former s. 214.73.



220.153 - Apportionment by sales factor.

1220.153 Apportionment by sales factor.—

(1) DEFINITION.—As used in this section, the term “qualified capital expenditures” means expenditures in this state for purposes substantially related to a business’s production or sale of goods or services. The expenditure must fund the acquisition of additional real property (land, buildings, including appurtenances, fixtures and fixed equipment, structures, etc.), including additions, replacements, major repairs, and renovations to real property which materially extend its useful life or materially improve or change its functional use and the furniture and equipment necessary to furnish and operate a new or improved facility. The term does not include an expenditure for a passive investment or for an investment intended for the accumulation of reserves or the realization of profit for distribution to any person holding an ownership interest in the business. The term does not include expenditures to acquire an existing business or expenditures in excess of $125 million to acquire land or buildings.

(2) APPORTIONMENT OF TAXES; ELIGIBILITY.—A taxpayer, not including a financial organization as defined in s. 220.15(6) or a bank, savings association, international banking facility, or banking organization as defined in s. 220.62, doing business within and without this state, who applies and demonstrates to the Department of Economic Opportunity that, within a 2-year period beginning on or after July 1, 2011, it has made qualified capital expenditures equal to or exceeding $250 million may apportion its adjusted federal income solely by the sales factor set forth in s. 220.15(5), commencing in the taxable year that the Department of Economic Opportunity approves the application, but not before a taxable year that begins on or after January 1, 2013. Once approved, a taxpayer may elect to apportion its adjusted federal income for any taxable year using the method provided under this section or the method provided under s. 220.15.

(3) QUALIFICATION PROCESS.—

(a) To qualify as a taxpayer who is eligible to apportion its adjusted federal income under this section:

1. The taxpayer must notify the Department of Economic Opportunity of its intent to submit an application to apportion its adjusted federal income in order to commence the 2-year period for measuring qualified capital expenditures.

2. The taxpayer must submit an application to apportion its adjusted federal income under this section to the Department of Economic Opportunity within 2 years after notifying the Department of Economic Opportunity of the taxpayer’s intent to qualify. The application must be made under oath and provide such information as the Department of Economic Opportunity reasonably requires by rule for determining the applicant’s eligibility to apportion adjusted federal income under this section. The taxpayer is responsible for affirmatively demonstrating to the satisfaction of the Department of Economic Opportunity that it meets the eligibility requirements.

(b) The taxpayer notice and application forms shall be established by the Department of Economic Opportunity by rule. The Department of Economic Opportunity shall acknowledge receipt of the notice and approve or deny the application in writing within 45 days after receipt.

(4) REVIEW AUTHORITY; RECAPTURE OF TAX.—

(a) In addition to its existing audit authority, the department may perform any financial and technical review and investigation, including examining the accounts, books, and records of the taxpayer as necessary, to verify that the taxpayer’s tax return correctly computes and apportions adjusted federal income and to ensure compliance with this chapter.

(b) The Department of Economic Opportunity may, by order, revoke its decision to grant eligibility for apportionment pursuant to this section, and may also order the recalculation of apportionment factors to those applicable under s. 220.15 if, as the result of an audit, investigation, or examination, it determines that information provided by the taxpayer in the application, or in a statement, representation, record, report, plan, or other document provided to the Department of Economic Opportunity to become eligible for apportionment, was materially false at the time it was made and that an individual acting on behalf of the taxpayer knew, or should have known, that the information submitted was false. The taxpayer shall pay such additional taxes and interest as may be due pursuant to this chapter computed as the difference between the tax that would have been due under the apportionment formula provided in s. 220.15 for such years and the tax actually paid. In addition, the department shall assess a penalty equal to 100 percent of the additional tax due.

(c) The Department of Economic Opportunity shall immediately notify the department of an order affecting a taxpayer’s eligibility to apportion tax pursuant to this section. A taxpayer who is liable for past tax must file an amended return with the department, or such other report as the department prescribes by rule, and pay any required tax, interest, and penalty within 60 days after the taxpayer receives notification from the Department of Economic Opportunity that the previously approved credits have been revoked. If the revocation is contested, the taxpayer shall file an amended return or other report within 30 days after an order becomes final. A taxpayer who fails to pay the past tax, interest, and penalty by the due date is subject to the penalties provided in s. 220.803.

(5) RULES.—The Department of Economic Opportunity and the department may adopt rules to administer this section.

History.—s. 11, ch. 2011-76; s. 27, ch. 2012-96.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



220.16 - Allocation of nonbusiness income.

220.16 Allocation of nonbusiness income.—Nonbusiness income shall be allocated as follows:

(1)(a) Net rents and royalties from real property located in this state are allocable to this state.

(b) Net rents and royalties from tangible personal property are allocable to this state:

1. If, and to the extent that, the property is utilized in this state; or

2. In their entirety, if the taxpayer’s commercial domicile is in this state and the taxpayer is not organized under the laws of, or taxable in, the state in which the property is utilized.

(c) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of the physical location of the property in the state during the rental or royalty period in the income year and the denominator of which is the number of days of the physical location of the property everywhere during all rental or royalty periods in the income year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, the tangible personal property is deemed to be utilized in the state in which the property was located at the time the rental or royalty payor obtained possession of the property.

(2)(a) Capital gains and losses from sales of real property located in this state are allocable to this state.

(b) Capital gains and losses from sales of tangible personal property are allocable to this state if:

1. The property had a situs in this state at the time of the sale; or

2. The taxpayer’s commercial domicile is in this state, and the taxpayer is not taxable in the state in which the property had a situs.

(c) Capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayer’s commercial domicile is in this state.

(3) Interest and dividends are allocable to this state if the taxpayer’s commercial domicile is in this state.

(4)(a) Patent and copyright royalties are allocable to this state:

1. If, and to the extent that, the patent or copyright is utilized by the payor in this state; or

2. If, and to the extent that, the patent or copyright is utilized by the payor in a state in which the taxpayer is not taxable and the taxpayer’s commercial domicile is in this state.

(b) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer’s commercial domicile is located.

(c) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer’s commercial domicile is located.

1(5) The amount of payments received in exchange for transferring a net operating loss authorized by s. 220.194 is allocable to the state.

History.—s. 8, ch. 83-349; s. 14, ch. 2011-76.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



220.181 - Enterprise zone jobs credit.

1220.181 Enterprise zone jobs credit.—

(1)(a) There shall be allowed a credit against the tax imposed by this chapter to any business located in an enterprise zone which demonstrates to the department that, on the date of application, the total number of full-time jobs is greater than the total was 12 months before that date. The credit shall be computed as 20 percent of the actual monthly wages paid in this state to each new employee hired when a new job has been created, as defined under s. 220.03(1)(ee), unless the business is located in a rural enterprise zone, pursuant to s. 290.004, in which case the credit shall be 30 percent of the actual monthly wages paid. If no less than 20 percent of the employees of the business are residents of an enterprise zone, excluding temporary and part-time employees, the credit shall be computed as 30 percent of the actual monthly wages paid in this state to each new employee hired when a new job has been created, unless the business is located in a rural enterprise zone, in which case the credit shall be 45 percent of the actual monthly wages paid, for a period of up to 24 consecutive months. If the new employee hired when a new job is created is a participant in the welfare transition program, the following credit shall be a percent of the actual monthly wages paid: 40 percent for $4 above the hourly federal minimum wage rate; 41 percent for $5 above the hourly federal minimum wage rate; 42 percent for $6 above the hourly federal minimum wage rate; 43 percent for $7 above the hourly federal minimum wage rate; and 44 percent for $8 above the hourly federal minimum wage rate.

(b) This credit applies only with respect to wages subject to reemployment assistance tax. The credit provided in this section does not apply:

1. For any employee who is an owner, partner, or majority stockholder of an eligible business.

2. For any new employee who is employed for any period less than 3 months.

(c) If this credit is not fully used in any one year, the unused amount may be carried forward for a period not to exceed 5 years. The carryover credit may be used in a subsequent year when the tax imposed by this chapter for such year exceeds the credit for such year after applying the other credits and unused credit carryovers in the order provided in s. 220.02(8).

(2) When filing for an enterprise zone jobs credit, a business must file under oath with the governing body or enterprise zone development agency having jurisdiction over the enterprise zone where the business is located, as applicable, a statement which includes:

(a) For each new employee for whom this credit is claimed, the employee’s name and place of residence during the taxable year, including the identifying number assigned pursuant to s. 290.0065 to the enterprise zone in which the new employee resides if the new employee is a person residing in an enterprise zone, and, if applicable, documentation that the employee is a welfare transition program participant.

(b) If applicable, the name and address of each permanent employee of the business, including, for each employee who is a resident of an enterprise zone, the identifying number assigned pursuant to s. 290.0065 to the enterprise zone in which the employee resides.

(c) The name and address of the business.

(d) The identifying number assigned pursuant to s. 290.0065 to the enterprise zone in which the eligible business is located.

(e) The salary or hourly wages paid to each new employee claimed.

(f) Demonstration to the department that, on the date of application, the total number of full-time jobs is greater than the total was 12 months prior to that date.

(g) Whether the business is a small business as defined by s. 288.703.

(3) Within 10 working days after receipt of an application, the governing body or enterprise zone development agency shall review the application to determine if it contains all the information required pursuant to subsection (2) and meets the criteria set out in this section. The governing body or agency shall certify all applications that contain the information required pursuant to subsection (2) and meet the criteria set out in this section as eligible to receive a credit. If applicable, the governing body or agency shall also certify if 20 percent of the employees of the business are residents of an enterprise zone, excluding temporary and part-time employees. The certification shall be in writing, and a copy of the certification shall be transmitted to the executive director of the Department of Revenue. The business shall be responsible for forwarding a certified application to the department.

(4) It shall be the responsibility of the taxpayer to affirmatively demonstrate to the satisfaction of the department that it meets the requirements of this act.

(5) For the purpose of this section, the term “month” means either a calendar month or the time period from any day of any month to the corresponding day of the next succeeding month or, if there is no corresponding day in the next succeeding month, the last day of the succeeding month.

(6) No business which files an amended return for a taxable year shall be allowed any amount of credit or credit carryforward pursuant to this section in excess of the amount claimed by such business on its original return for the taxable year. The provisions of this subsection do not apply to increases in the amount of credit claimed under this section on an amended return due to the use of any credit amount previously carried forward for the taxable year on the original return or any eligible prior year under paragraph (1)(c).

(7) Any business which has claimed this credit shall not be allowed any credit under the provision of s. 212.096 for any new employee beginning employment after July 1, 1995. The provisions of this subsection shall not apply when a corporation converts to an S corporation for purposes of compliance with the Internal Revenue Code of 1986, as amended; however, no corporation shall be allowed the benefit of this credit and the credit under s. 212.096 either for the same new employee or for the same taxable year. In addition, such a corporation shall not be allowed any credit under s. 212.096 until it has filed notice of its intent to change its status for tax purposes and until its final return under this chapter for the taxable year prior to such change has been filed.

(8)(a) Any person who fraudulently claims this credit is liable for repayment of the credit, plus a mandatory penalty in the amount of 200 percent of the credit, plus interest at the rate provided in s. 220.807, and commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who makes an underpayment of tax as a result of a grossly overstated claim for this credit is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. For purposes of this paragraph, a grossly overstated claim means a claim in an amount in excess of 100 percent of the amount of credit allowable under this section.

(9) This section, except paragraph (1)(c) and subsection (8), expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act, and a business may not begin claiming the enterprise zone jobs credit after that date; however, the expiration of this section does not affect the operation of any credit for which a business has qualified under this section before that date, or any carryforward of unused credit amounts as provided in paragraph (1)(c).

History.—ss. 3, 6, ch. 80-247; s. 22, ch. 81-167; s. 4, ch. 82-119; s. 20, ch. 83-55; s. 39, ch. 84-356; s. 35, ch. 85-80; s. 56, ch. 86-152; s. 97, ch. 87-6; ss. 17, 30, ch. 88-201; s. 93, ch. 91-112; s. 27, ch. 92-320; s. 51, ch. 94-136; s. 18, ch. 96-320; s. 22, ch. 98-57; s. 59, ch. 2000-165; s. 31, ch. 2000-210; s. 7, ch. 2001-201; s. 41, ch. 2002-218; s. 25, ch. 2005-287; s. 6, ch. 2006-113; s. 24, ch. 2007-5; s. 89, ch. 2011-142; s. 49, ch. 2012-30.

1Note.—Section 30, ch. 2015-221, provides that:

“(1) A business may apply to the Department of Economic Opportunity for the incentives specified in subsection (2) if each of the following criteria is satisfied:

“(a) The business has entered into a contract with the Department of Economic Opportunity for a project under ss. 288.0659, 288.1045, 288.106, 288.107, 288.108, 288.1088, or 288.1089, Florida Statutes, between January 1, 2012, and July 1, 2015.

“(b) The contract is deemed active by the Department of Economic Opportunity and has not expired or been terminated.

“(c) The project that is the subject of the contract is located within the boundaries of an enterprise zone designated pursuant to chapter 290, Florida Statutes, as the boundaries existed on May 1, 2015.

“(2) For a project described under paragraph (1)(c), a business qualified under subsection (1) may apply for the following incentives:

“(a) The property tax exemption for a licensed child care facility under s. 196.095, Florida Statutes 2014.

“(b) The building sales tax refund under s. 212.08(5)(g), Florida Statutes 2014.

“(c) The business property sales tax refund under s. 212.08(5)(h), Florida Statutes 2014.

“(d) The electrical energy sales tax exemption under s. 212.08(15), Florida Statutes 2014.

“(e) The enterprise zone jobs tax credit under s. 212.096, Florida Statutes 2014.

“(f) The enterprise zone jobs tax credit under s. 220.181, Florida Statutes 2014.

“(g) The enterprise zone property tax credit under s. 220.182, Florida Statutes 2014.

“(3) The Department of Economic Opportunity must provide a list of businesses that are qualified under subsection (1) to the Department of Revenue by December 31, 2015. The Department of Economic Opportunity must also provide notice to the Department of Revenue within 10 days after the expiration or termination of a contract.

“(4) From January 1, 2016, to December 31, 2018, the Department of Economic Opportunity is designated to perform all the duties and responsibilities that were performed by the governing body or enterprise zone development agency having jurisdiction over the enterprise zone under ss. 196.095, 212.08(5)(g) and (h), 212.08(15), 212.096, 220.181, and 220.182, Florida Statutes 2014, including receipt and review of applications and verifications.

“(5) The incentives described in subsection (2) are to be treated as if they had not expired on December 31, 2015.

“(6) This section is effective January 1, 2016, and expires on December 31, 2018.”



220.182 - Enterprise zone property tax credit.

1220.182 Enterprise zone property tax credit.—

(1)(a) Beginning July 1, 1995, there shall be allowed a credit against the tax imposed by this chapter to any business which establishes a new business as defined in s. 220.03(1)(p), expands an existing business as defined in s. 220.03(1)(k), or rebuilds an existing business as defined in s. 220.03(1)(u) in this state. The credit shall be computed annually as ad valorem taxes paid in this state, in the case of a new business; the additional ad valorem tax paid in this state resulting from assessments on additional real or tangible personal property acquired to facilitate the expansion of an existing business; or the ad valorem taxes paid in this state resulting from assessments on property replaced or restored, in the case of a rebuilt business, including pollution and waste control facilities, or any part thereof, and including one or more buildings or other structures, machinery, fixtures, and equipment.

(b) If the credit granted pursuant to this section is not fully used in any one year, the unused amount may be carried forward for a period not to exceed 5 years. The carryover credit may be used in a subsequent year when the tax imposed by this chapter for such year exceeds the credit for such year under this section after applying the other credits and unused credit carryovers in the order provided in s. 220.02(8). The amount of credit taken under this section in any one year, however, shall not exceed $25,000 for each eligible location, or, if no less than 20 percent of the employees of the business at that location are residents of an enterprise zone, excluding temporary employees, the amount shall not exceed $50,000 for each eligible location.

(2) To be eligible to receive an expanded enterprise zone property tax credit of up to $50,000 for each eligible location, the business must provide a statement, under oath, on the form prescribed by the department for claiming the credit authorized by this section, that no less than 20 percent of its employees at that location, excluding temporary and part-time employees, are residents of an enterprise zone. It shall be a condition precedent to the granting of each annual tax credit that such employment requirements be fulfilled throughout each year during the 5-year period of the credit. The statement shall set forth the name and place of residence of each permanent employee on the last day of business of the tax year for which the credit is claimed or, if the employee is no longer employed or eligible for the credit on that date, the last calendar day of the last full calendar month the employee was employed or eligible for the credit at the relevant site.

(3) The credit shall be available to a new business for a period not to exceed the year in which ad valorem taxes are first levied against the business and the 4 years immediately thereafter. The credit shall be available to an expanded existing business for a period not to exceed the year in which ad valorem taxes are first levied on additional real or tangible personal property acquired to facilitate the expansion or rebuilding and the 4 years immediately thereafter. No business shall be entitled to claim the credit authorized by this section, except any amount attributable to the carryover of a previously earned credit, for more than 5 consecutive years.

(4) To be eligible for an enterprise zone property tax credit, a new, expanded, or rebuilt business shall file a notice with the property appraiser of the county in which the business property is located or to be located. The notice shall be filed no later than April 1 of the year in which new or additional real or tangible personal property acquired to facilitate such new, expanded, or rebuilt facility is first subject to assessment. The notice shall be made on a form prescribed by the department and shall include separate descriptions of:

(a) Real and tangible personal property owned or leased by the business prior to expansion, if any.

(b) Net new or additional real and tangible personal property acquired to facilitate the new, expanded, or rebuilt facility.

(5) When filing for an enterprise zone property tax credit as a new business, a business shall include a copy of its receipt indicating payment of ad valorem taxes for the current year.

(6) When filing for an enterprise zone property tax credit as an expanded or rebuilt business, a business shall include copies of its receipts indicating payment of ad valorem taxes for the current year for prior existing property and for expansion-related or rebuilt property.

(7) The receipts described in subsections (5) and (6) shall indicate the assessed value of the property, the property taxes paid, a brief description of the property, and an indication, if applicable, that the property was separately assessed as expansion-related or rebuilt property.

(8) The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this act.

(9) It shall be the responsibility of the taxpayer to affirmatively demonstrate to the satisfaction of the department that he or she meets the requirements of this act.

(10) When filing for an enterprise zone property tax credit as an expansion of an existing business or as a new business, it shall be a condition precedent to the granting of each annual tax credit that there have been, throughout each year during the 5-year period, no fewer than five more employees than in the year preceding the initial granting of the credit.

(11) To apply for an enterprise zone property tax credit, a new, expanded, or rebuilt business must file under oath with the governing body or enterprise zone development agency having jurisdiction over the enterprise zone where the business is located, as applicable, an application prescribed by the department for claiming the credit authorized by this section. Within 10 working days after receipt of an application, the governing body or enterprise zone development agency shall review the application to determine if it contains all the information required pursuant to this section and meets the criteria set out in this section. The governing body or agency shall certify all applications that contain the information required pursuant to this section and meet the criteria set out in this section as eligible to receive a credit. If applicable, the governing body or agency shall also certify if 20 percent of the employees of the business are residents of an enterprise zone, excluding temporary and part-time employees. The certification shall be in writing, and a copy of the certification shall be transmitted to the executive director of the Department of Revenue. The business shall be responsible for forwarding all certified applications to the department.

(12) When filing for an enterprise zone property tax credit, a business shall include the identifying number assigned pursuant to s. 290.0065 to the enterprise zone in which the business is located.

(13) When filing for an enterprise zone property tax credit, a business shall indicate whether the business is a small business as defined by s. 288.703.

(14) This section expires on the date specified in s. 290.016 for the expiration of the Florida Enterprise Zone Act, and a business may not begin claiming the enterprise zone property tax credit after that date; however, the expiration of this section does not affect the operation of any credit for which a business has qualified under this section before that date, or any carryforward of unused credit amounts as provided in paragraph (1)(b).

History.—ss. 3, 10, ch. 80-248; s. 23, ch. 81-167; s. 5, ch. 82-119; s. 21, ch. 83-55; s. 88, ch. 83-217; s. 40, ch. 84-356; s. 36, ch. 85-80; s. 18, ch. 88-201; s. 52, ch. 94-136; s. 1519, ch. 95-147; s. 26, ch. 98-200; s. 32, ch. 2000-210; s. 26, ch. 2005-287; s. 90, ch. 2011-142; s. 8, ch. 2013-42.

1Note.—Section 30, ch. 2015-221, provides that:

“(1) A business may apply to the Department of Economic Opportunity for the incentives specified in subsection (2) if each of the following criteria is satisfied:

“(a) The business has entered into a contract with the Department of Economic Opportunity for a project under ss. 288.0659, 288.1045, 288.106, 288.107, 288.108, 288.1088, or 288.1089, Florida Statutes, between January 1, 2012, and July 1, 2015.

“(b) The contract is deemed active by the Department of Economic Opportunity and has not expired or been terminated.

“(c) The project that is the subject of the contract is located within the boundaries of an enterprise zone designated pursuant to chapter 290, Florida Statutes, as the boundaries existed on May 1, 2015.

“(2) For a project described under paragraph (1)(c), a business qualified under subsection (1) may apply for the following incentives:

“(a) The property tax exemption for a licensed child care facility under s. 196.095, Florida Statutes 2014.

“(b) The building sales tax refund under s. 212.08(5)(g), Florida Statutes 2014.

“(c) The business property sales tax refund under s. 212.08(5)(h), Florida Statutes 2014.

“(d) The electrical energy sales tax exemption under s. 212.08(15), Florida Statutes 2014.

“(e) The enterprise zone jobs tax credit under s. 212.096, Florida Statutes 2014.

“(f) The enterprise zone jobs tax credit under s. 220.181, Florida Statutes 2014.

“(g) The enterprise zone property tax credit under s. 220.182, Florida Statutes 2014.

“(3) The Department of Economic Opportunity must provide a list of businesses that are qualified under subsection (1) to the Department of Revenue by December 31, 2015. The Department of Economic Opportunity must also provide notice to the Department of Revenue within 10 days after the expiration or termination of a contract.

“(4) From January 1, 2016, to December 31, 2018, the Department of Economic Opportunity is designated to perform all the duties and responsibilities that were performed by the governing body or enterprise zone development agency having jurisdiction over the enterprise zone under ss. 196.095, 212.08(5)(g) and (h), 212.08(15), 212.096, 220.181, and 220.182, Florida Statutes 2014, including receipt and review of applications and verifications.

“(5) The incentives described in subsection (2) are to be treated as if they had not expired on December 31, 2015.

“(6) This section is effective January 1, 2016, and expires on December 31, 2018.”



220.183 - Community contribution tax credit.

220.183 Community contribution tax credit.—

(1) AUTHORIZATION TO GRANT COMMUNITY CONTRIBUTION TAX CREDITS; LIMITATIONS ON INDIVIDUAL CREDITS AND PROGRAM SPENDING.—

(a) There shall be allowed a credit of 50 percent of a community contribution against any tax due for a taxable year under this chapter.

(b) No business firm shall receive more than $200,000 in annual tax credits for all approved community contributions made in any one year.

(c) The total amount of tax credit which may be granted for all programs approved under this section, s. 212.08(5)(p), and s. 624.5105 is $18.4 million in the 2015-2016 fiscal year, $21.4 million in the 2016-2017 fiscal year, and $21.4 million in the 2017-2018 fiscal year for projects that provide housing opportunities for persons with special needs as defined in s. 420.0004 and homeownership opportunities for low-income households or very-low-income households as defined in s. 420.9071 and $3.5 million annually for all other projects.

(d) All proposals for the granting of the tax credit shall require the prior approval of the Department of Economic Opportunity.

(e) If the credit granted pursuant to this section is not fully used in any one year because of insufficient tax liability on the part of the business firm, the unused amount may be carried forward for a period not to exceed 5 years. The carryover credit may be used in a subsequent year when the tax imposed by this chapter for such year exceeds the credit for such year under this section after applying the other credits and unused credit carryovers in the order provided in s. 220.02(8).

(f) A taxpayer who files a Florida consolidated return as a member of an affiliated group pursuant to s. 220.131(1) may be allowed the credit on a consolidated return basis.

(g) A taxpayer who is eligible to receive the credit provided for in s. 624.5105 is not eligible to receive the credit provided by this section.

(2) ELIGIBILITY REQUIREMENTS.—

(a) All community contributions by a business firm shall be in the form specified in s. 220.03(1)(d).

(b)1. All community contributions must be reserved exclusively for use in projects as defined in s. 220.03(1)(t).

2. If, during the first 10 business days of the state fiscal year, eligible tax credit applications for projects that provide housing opportunities for persons with special needs as defined in s. 420.0004 or homeownership opportunities for low-income or very-low-income households as defined in s. 420.9071(19) and (28) are received for less than the annual tax credits available for those projects, the Department of Economic Opportunity shall grant tax credits for those applications and shall grant remaining tax credits on a first-come, first-served basis for any subsequent eligible applications received before the end of the state fiscal year. If, during the first 10 business days of the state fiscal year, eligible tax credit applications for projects that provide housing opportunities for persons with special needs as defined in s. 420.0004 or homeownership opportunities for low-income or very-low-income households as defined in s. 420.9071(19) and (28) are received for more than the annual tax credits available for those projects, the Department of Economic Opportunity shall grant the tax credits for those applications as follows:

a. If tax credit applications submitted for approved projects of an eligible sponsor do not exceed $200,000 in total, the credit shall be granted in full if the tax credit applications are approved.

b. If tax credit applications submitted for approved projects of an eligible sponsor exceed $200,000 in total, the amount of tax credits granted under sub-subparagraph a. shall be subtracted from the amount of available tax credits, and the remaining credits shall be granted to each approved tax credit application on a pro rata basis.

3. If, during the first 10 business days of the state fiscal year, eligible tax credit applications for projects other than those that provide housing opportunities for persons with special needs as defined in s. 420.0004 or homeownership opportunities for low-income or very-low-income households as defined in s. 420.9071(19) and (28) are received for less than the annual tax credits available for those projects, the Department of Economic Opportunity shall grant tax credits for those applications and shall grant remaining tax credits on a first-come, first-served basis for any subsequent eligible applications received before the end of the state fiscal year. If, during the first 10 business days of the state fiscal year, eligible tax credit applications for projects other than those that provide housing opportunities for persons with special needs as defined in s. 420.0004 or homeownership opportunities for low-income or very-low-income households as defined in s. 420.9071(19) and (28) are received for more than the annual tax credits available for those projects, the Department of Economic Opportunity shall grant the tax credits for those applications on a pro rata basis.

(c) The project must be undertaken by an “eligible sponsor,” defined here as:

1. A community action program;

2. A nonprofit community-based development organization whose mission is the provision of housing for persons with special needs or low-income or very-low-income households or increasing entrepreneurial and job-development opportunities for low-income persons;

3. A neighborhood housing services corporation;

4. A local housing authority, created pursuant to chapter 421;

5. A community redevelopment agency, created pursuant to s. 163.356;

6. A historic preservation district agency or organization;

7. A local workforce development board;

8. A direct-support organization as provided in s. 1009.983;

9. An enterprise zone development agency created pursuant to s. 290.0056;

10. A community-based organization incorporated under chapter 617 which is recognized as educational, charitable, or scientific pursuant to s. 501(c)(3) of the Internal Revenue Code and whose bylaws and articles of incorporation include affordable housing, economic development, or community development as the primary mission of the corporation;

11. Units of local government;

12. Units of state government; or

13. Such other agency as the Department of Economic Opportunity may, from time to time, designate by rule.

In no event shall a contributing business firm have a financial interest in the eligible sponsor.

(d) The project shall be located in an area that was designated as an enterprise zone pursuant to chapter 290 as of May 1, 2015, or a Front Porch Florida Community. Any project designed to construct or rehabilitate housing for low-income or very-low-income households as defined in s. 420.9071(19) and (28) or provide housing opportunities for persons with special needs as defined in s. 420.0004 is exempt from the area requirement of this paragraph. This section does not preclude projects that propose to construct or rehabilitate housing for low-income or very-low-income households on scattered sites or provide housing opportunities for persons with special needs. Any project designed to provide increased access to high-speed broadband capabilities which includes coverage of a rural enterprise zone may locate the project’s infrastructure in any area of a rural county.

(3) APPLICATION REQUIREMENTS.—

(a) Any eligible sponsor wishing to participate in this program must submit a proposal to the Department of Economic Opportunity which sets forth the sponsor, the project, the area in which the project is located, and such supporting information as may be prescribed by rule. The proposal shall also contain a resolution from the local governmental unit in which it is located certifying that the project is consistent with local plans and regulations.

(b) Any business wishing to participate in this program must submit an application for tax credit to the Department of Economic Opportunity, which application sets forth the sponsor; the project; and the type, value, and purpose of the contribution. The sponsor shall verify the terms of the application and indicate its receipt of the contribution, which verification must be in writing and accompany the application for tax credit.

(c) The business firm must submit a separate application for tax credit for each individual contribution that it makes to each individual project.

(4) ADMINISTRATION.—

(a) The Department of Economic Opportunity has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section, including rules for the approval or disapproval of proposals by business firms.

(b) The decision of the Department of Economic Opportunity shall be in writing, and, if approved, the notification must state the maximum credit allowable to the business firm. A copy of the decision shall be transmitted to the executive director of the Department of Revenue, who shall apply such credit to the tax liability of the business firm.

(c) The Department of Economic Opportunity shall periodically monitor all projects in a manner consistent with available resources to ensure that resources are utilized in accordance with this section; however, each project shall be reviewed no less often than once every 2 years.

(d) The Department of Revenue has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section.

(e) The Department of Economic Opportunity shall, in consultation with the Florida Housing Finance Corporation and the statewide and regional housing and financial intermediaries, market the availability of the community contribution tax credit program to community-based organizations.

(5) EXPIRATION.—The provisions of this section, except paragraph (1)(e), expire June 30, 2018.

History.—ss. 2, 3, 4, 5, 6, 7, 8, 10, ch. 80-249; s. 24, ch. 81-167; s. 127, ch. 81-259; s. 6, ch. 82-119; s. 41, ch. 84-356; s. 19, ch. 88-201; s. 1, ch. 89-352; s. 56, ch. 89-356; s. 4, ch. 90-130; s. 123, ch. 91-112; s. 53, ch. 94-136; s. 22, ch. 96-320; s. 27, ch. 98-200; s. 1, ch. 98-219; s. 1, ch. 99-265; s. 26, ch. 2000-210; s. 8, ch. 2001-201; s. 925, ch. 2002-387; s. 9, ch. 2004-243; s. 3, ch. 2005-282; s. 2, ch. 2006-78; s. 25, ch. 2007-5; s. 35, ch. 2008-153; s. 6, ch. 2010-4; s. 3, ch. 2011-97; s. 91, ch. 2011-142; s. 28, ch. 2012-96; s. 15, ch. 2014-38; ss. 19, 26, ch. 2015-221; s. 4, ch. 2016-216.



220.184 - Hazardous waste facility tax credit.

220.184 Hazardous waste facility tax credit.—

(1) A credit against the tax imposed by this chapter shall be allowed to the owner of any commercial hazardous waste facility who incurs expenses for hydrologic, geologic, or soil site evaluations and permit fees required by the Department of Environmental Protection, which credit shall be equal to the amount of such expenses incurred.

(2) A credit against the tax imposed by this chapter shall be allowed to the owner of any commercial hazardous waste recycling facility permitted by the state, which credit shall be an amount equal to 5 percent of the cost of the stationary facility equipment placed in service during the taxable year and used for the recycling of hazardous wastes.

(3) If any credit granted pursuant to this section is not fully used in the first year for which it becomes available, the unused amount may be carried forward for a period not to exceed 5 years. The carryover may be used in a subsequent year when the tax imposed by this chapter for such year exceeds the credit for such year under this section after applying the other credits and unused credit carryovers in the order provided in s. 220.02(8).

History.—s. 18, ch. 83-310; s. 20, ch. 88-201; s. 57, ch. 94-356; s. 33, ch. 2000-210.



220.1845 - Contaminated site rehabilitation tax credit.

220.1845 Contaminated site rehabilitation tax credit.—

(1) APPLICATION FOR TAX CREDIT.—A site rehabilitation application must be received by the Division of Waste Management of the Department of Environmental Protection by January 31 of the year after the calendar year for which site rehabilitation costs are being claimed in a tax credit application. All site rehabilitation costs claimed must have been for work conducted between January 1 and December 31 of the year for which the application is being submitted. All payment requests must have been received and all costs must have been paid prior to submittal of the tax credit application, but no later than January 31 of the year after the calendar year for which site rehabilitation costs are being claimed.

(2) AUTHORIZATION FOR TAX CREDIT; LIMITATIONS.—

(a) A credit in the amount of 50 percent of the costs of voluntary cleanup activity that is integral to site rehabilitation at the following sites is available against any tax due for a taxable year under this chapter:

1. A drycleaning-solvent-contaminated site eligible for state-funded site rehabilitation under s. 376.3078(3);

2. A drycleaning-solvent-contaminated site at which site rehabilitation is undertaken by the real property owner pursuant to s. 376.3078(11), if the real property owner is not also, and has never been, the owner or operator of the drycleaning facility where the contamination exists; or

3. A brownfield site in a designated brownfield area under s. 376.80.

(b) A tax credit applicant, or multiple tax credit applicants working jointly to clean up a single site, may not be granted more than $500,000 per year in tax credits for each site voluntarily rehabilitated. Multiple tax credit applicants shall be granted tax credits in the same proportion as their contribution to payment of cleanup costs. Subject to the same conditions and limitations as provided in this section, a municipality, county, or other tax credit applicant which voluntarily rehabilitates a site may receive not more than $500,000 per year in tax credits which it can subsequently transfer subject to the provisions in paragraph (g).

(c) If the credit granted under this section is not fully used in any one year because of insufficient tax liability on the part of the corporation, the unused amount may be carried forward for up to 5 years. The carryover credit may be used in a subsequent year if the tax imposed by this chapter for that year exceeds the credit for which the corporation is eligible in that year after applying the other credits and unused carryovers in the order provided by s. 220.02(8). If during the 5-year period the credit is transferred, in whole or in part, pursuant to paragraph (g), each transferee has 5 years after the date of transfer to use its credit.

(d) A taxpayer that files a consolidated return in this state as a member of an affiliated group under s. 220.131(1) may be allowed the credit on a consolidated return basis up to the amount of tax imposed upon the consolidated group.

(e) A tax credit applicant that receives state-funded site rehabilitation under s. 376.3078(3) for rehabilitation of a drycleaning-solvent-contaminated site is ineligible to receive credit under this section for costs incurred by the tax credit applicant in conjunction with the rehabilitation of that site during the same time period that state-administered site rehabilitation was underway.

1(f) The total amount of the tax credits which may be granted under this section is $21.6 million in the 2015-2016 fiscal year and $5 million annually thereafter.

(g)1. Tax credits that may be available under this section to an entity eligible under s. 376.30781 may be transferred after a merger or acquisition to the surviving or acquiring entity and used in the same manner and with the same limitations.

2. The entity or its surviving or acquiring entity as described in subparagraph 1., may transfer any unused credit in whole or in units of at least 25 percent of the remaining credit. The entity acquiring such credit may use it in the same manner and with the same limitation as described in this section. Such transferred credits may not be transferred again although they may succeed to a surviving or acquiring entity subject to the same conditions and limitations as described in this section.

3. If the credit is reduced due to a determination by the Department of Environmental Protection or an examination or audit by the Department of Revenue, the tax deficiency shall be recovered from the first entity, or the surviving or acquiring entity that claimed the credit up to the amount of credit taken. Any subsequent deficiencies shall be assessed against the entity acquiring and claiming the credit, or in the case of multiple succeeding entities in the order of credit succession.

(h) In order to encourage completion of site rehabilitation at contaminated sites being voluntarily cleaned up and eligible for a tax credit under this section, the tax credit applicant may claim an additional 25 percent of the total cleanup costs, not to exceed $500,000, in the final year of cleanup as evidenced by the Department of Environmental Protection issuing a “No Further Action” order for that site.

(i) In order to encourage the construction of housing that meets the definition of affordable provided in s. 420.0004, an applicant for the tax credit may claim an additional 25 percent of the total site rehabilitation costs that are eligible for tax credits under this section, not to exceed $500,000. In order to receive this additional tax credit, the applicant must provide a certification letter from the Florida Housing Finance Corporation, the local housing authority, or other governmental agency that is a party to the use agreement indicating that the construction on the brownfield site has received a certificate of occupancy and the brownfield site has a properly recorded instrument that limits the use of the property to housing that meets the definition of affordable provided in s. 420.0004.

(j) In order to encourage the redevelopment of a brownfield site, as defined in the brownfield site rehabilitation agreement, that is hindered by the presence of solid waste, as defined in s. 403.703, a tax credit applicant, or multiple tax credit applicants working jointly to clean up a single brownfield site, may also claim costs required to address solid waste removal as defined in this paragraph in accordance with rules of the Department of Environmental Protection. Multiple tax credit applicants shall be granted tax credits in the same proportion as each applicant’s contribution to payment of solid waste removal costs. These costs are eligible for a tax credit provided the applicant submits an affidavit stating that, after consultation with appropriate local government officials and the Department of Environmental Protection, to the best of the applicant’s knowledge according to such consultation and available historical records, the brownfield site was never operated as a permitted solid waste disposal area or was never operated for monetary compensation and the applicant submits all other documentation and certifications required by this section. Under this section, wherever reference is made to “site rehabilitation,” the Department of Environmental Protection shall instead consider whether or not the costs claimed are for solid waste removal. Tax credit applications claiming costs pursuant to this paragraph shall not be subject to the calendar-year limitation and January 31 annual application deadline, and the Department of Environmental Protection shall accept a one-time application filed subsequent to the completion by the tax credit applicant of the applicable requirements listed in this section. A tax credit applicant may claim 50 percent of the cost for solid waste removal, not to exceed $500,000, after the applicant has determined solid waste removal is completed for the brownfield site. A solid waste removal tax credit application may be filed only once per brownfield site. For the purposes of this section, the term:

1. “Solid waste disposal area” means a landfill, dump, or other area where solid waste has been disposed of.

2. “Monetary compensation” means the fees that were charged or the assessments that were levied for the disposal of solid waste at a solid waste disposal area.

3. “Solid waste removal” means removal of solid waste from the land surface or excavation of solid waste from below the land surface and removal of the solid waste from the brownfield site. The term also includes:

a. Transportation of solid waste to a licensed or exempt solid waste management facility or to a temporary storage area.

b. Sorting or screening of solid waste prior to removal from the site.

c. Deposition of solid waste at a permitted or exempt solid waste management facility, whether the solid waste is disposed of or recycled.

(k) In order to encourage the construction and operation of a new health care facility as defined in s. 408.032 or s. 408.07, or a health care provider as defined in s. 408.07 or s. 408.7056, on a brownfield site, an applicant for a tax credit may claim an additional 25 percent of the total site rehabilitation costs, not to exceed $500,000, if the applicant meets the requirements of this paragraph. In order to receive this additional tax credit, the applicant must provide documentation indicating that the construction of the health care facility or health care provider by the applicant on the brownfield site has received a certificate of occupancy or a license or certificate has been issued for the operation of the health care facility or health care provider.

(3) FILING REQUIREMENTS.—Any corporation that wishes to obtain credit under this section must submit with its return a tax credit certificate approving tax credits issued by the Department of Environmental Protection under s. 376.30781.

(4) ADMINISTRATION; AUDIT AUTHORITY; TAX CREDIT FORFEITURE.—

(a) The Department of Revenue may adopt rules to prescribe any necessary forms required to claim a tax credit under this section and to provide the administrative guidelines and procedures required to administer this section.

(b) In addition to its existing audit and investigation authority relating to this chapter, the Department of Revenue may perform any additional financial and technical audits and investigations, including examining the accounts, books, or records of the tax credit applicant, which are necessary to verify the site rehabilitation costs included in a tax credit return and to ensure compliance with this section. The Department of Environmental Protection shall provide technical assistance, when requested by the Department of Revenue, on any technical audits performed pursuant to this section.

(c) It is grounds for forfeiture of previously claimed and received tax credits if the Department of Revenue determines, as a result of either an audit or information received from the Department of Environmental Protection, that a taxpayer received tax credits pursuant to this section to which the taxpayer was not entitled. In the case of fraud, the taxpayer shall be prohibited from claiming any future tax credits under this section.

1. The taxpayer is responsible for returning forfeited tax credits to the Department of Revenue, and such funds shall be paid into the General Revenue Fund of the state.

2. The taxpayer shall file with the Department of Revenue an amended tax return or such other report as the Department of Revenue prescribes by rule and shall pay any required tax within 60 days after the taxpayer receives notification from the Department of Environmental Protection pursuant to s. 376.30781 that previously approved tax credits have been revoked or modified, if uncontested, or within 60 days after a final order is issued following proceedings involving a contested revocation or modification order.

3. A notice of deficiency may be issued by the Department of Revenue at any time within 5 years after the date the taxpayer receives notification from the Department of Environmental Protection pursuant to s. 376.30781 that previously approved tax credits have been revoked or modified. If a taxpayer fails to notify the Department of Revenue of any change in its tax credit claimed, a notice of deficiency may be issued at any time. In either case, the amount of any proposed assessment set forth in such notice of deficiency shall be limited to the amount of any deficiency resulting under this section from the recomputation of the taxpayer’s tax for the taxable year.

4. Any taxpayer that fails to report and timely pay any tax due as a result of the forfeiture of its tax credit is in violation of this section and is subject to applicable penalty and interest.

History.—s. 3, ch. 98-189; s. 34, ch. 2000-210; s. 3, ch. 2003-173; s. 2, ch. 2006-291; s. 21, ch. 2006-312; s. 2, ch. 2008-239; s. 59, ch. 2010-205; s. 12, ch. 2011-76; s. 20, ch. 2015-221.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



220.185 - State housing tax credit.

220.185 State housing tax credit.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Credit period” means the period of 5 years beginning with the year the project is completed.

(b) “Eligible basis” means a project’s adjusted basis of the housing portion of the qualified project as of the close of the first taxable year of the credit period.

(c) “Adjusted basis” means the owner’s adjusted basis in the project, calculated in a manner consistent with the calculation of basis under the Internal Revenue Code, taking into account the adjusted basis of property of a character subject to the allowance for depreciation used in common areas or provided as comparable amenities to the entire project.

(d) “Designated project” means a qualified project designated pursuant to s. 420.5093 to receive the tax credit under this section.

(e) “Qualified project” means a project located in an urban infill area, at least 50 percent of which, on a cost basis, consists of a qualified low-income project within the meaning of s. 42(g) of the Internal Revenue Code, including such projects designed specifically for the elderly but excluding any income restrictions imposed pursuant to s. 42(g) of the Internal Revenue Code upon residents of the project unless such restrictions are otherwise established by the Florida Housing Finance Corporation pursuant to s. 420.5093, and the remainder of which constitutes commercial or single-family residential development consistent with and serving to complement the qualified low-income project.

(f) “Urban infill area” means an area designated for urban infill as defined by s. 163.3164 or as defined through a statewide urban infill study solicited and approved by the Board of Directors of the Florida Housing Finance Corporation.

(2) AUTHORIZATION TO GRANT STATE HOUSING TAX CREDITS; LIMITATION.—

(a) There shall be allowed a credit of up to 9 percent, but no more than necessary to make the project feasible, of the eligible basis of any designated project for each year of the credit period against any tax due for a taxable year under this chapter.

(b) The total amount of tax credits allocated for all projects shall not exceed the amount appropriated for the State Housing Tax Credit Program in the General Appropriations Act. The total tax credits allocated is defined as the total credits pledged over a 5-year period for all projects.

(c) The tax credit shall be allocated among designated projects by the Florida Housing Finance Corporation as provided in s. 420.5093.

(d) Each designated project must comply with the applicable provisions of s. 42 of the Internal Revenue Code with respect to the multifamily residential rental housing element of the project, including specifically the provisions of s. 42(h)(6).

(e) A tax credit shall be allocated to a designated project and shall not be subject to transfer by the recipient unless the transferee is also an owner of the designated project.

History.—s. 19, ch. 99-378; s. 27, ch. 2000-210.



220.186 - Credit for Florida alternative minimum tax.

220.186 Credit for Florida alternative minimum tax.—

(1) A taxpayer required to determine taxable income pursuant to s. 220.13(2)(k) shall be allowed a credit against the tax imposed by this chapter in any subsequent taxable years.

(2) The credit pursuant to this section shall be the amount of the excess, if any, of the tax paid based upon taxable income determined pursuant to s. 220.13(2)(k) over the amount of tax which would have been due based upon taxable income without application of s. 220.13(2)(k), before application of this credit without application of any credit under s. 220.1875.

(3) The amount of credit allowable in any subsequent taxable years shall not exceed the excess, if any, of the amount of tax computed under this chapter without application of s. 220.13(2)(k) over the amount of tax computed with application of s. 220.13(2)(k), whether or not such paragraph is required to compute taxable income for the year.

History.—s. 15, ch. 87-99; s. 16, ch. 90-203; s. 1, ch. 2009-108; s. 8, ch. 2010-24.



220.1875 - Credit for contributions to eligible nonprofit scholarship-funding organizations.

220.1875 Credit for contributions to eligible nonprofit scholarship-funding organizations.—

(1) There is allowed a credit of 100 percent of an eligible contribution made to an eligible nonprofit scholarship-funding organization under s. 1002.395 against any tax due for a taxable year under this chapter after the application of any other allowable credits by the taxpayer. The credit granted by this section shall be reduced by the difference between the amount of federal corporate income tax taking into account the credit granted by this section and the amount of federal corporate income tax without application of the credit granted by this section.

(2) A taxpayer who files a Florida consolidated return as a member of an affiliated group pursuant to s. 220.131(1) may be allowed the credit on a consolidated return basis; however, the total credit taken by the affiliated group is subject to the limitation established under subsection (1).

(3) The provisions of s. 1002.395 apply to the credit authorized by this section.

History.—s. 9, ch. 2010-24; s. 1, ch. 2011-123.



220.1895 - Rural Job Tax Credit and Urban High-Crime Area Job Tax Credit.

220.1895 Rural Job Tax Credit and Urban High-Crime Area Job Tax Credit.—There shall be allowed a credit against the tax imposed by this chapter amounts approved by the Department of Economic Opportunity pursuant to the Rural Job Tax Credit Program in s. 212.098 and the Urban High-Crime Area Job Tax Credit Program in s. 212.097. A corporation that uses its credit against the tax imposed by this chapter may not take the credit against the tax imposed by chapter 212. If any credit granted under this section is not fully used in the first year for which it becomes available, the unused amount may be carried forward for a period not to exceed 5 years. The carryover may be used in a subsequent year when the tax imposed by this chapter for such year exceeds the credit for such year under this section after applying the other credits and unused credit carryovers in the order provided in s. 220.02(8).

History.—s. 5, ch. 97-50; s. 35, ch. 2000-210; s. 21, ch. 2005-2; s. 92, ch. 2011-142.



220.1899 - Entertainment industry tax credit.

220.1899 Entertainment industry tax credit.—

(1) There shall be a credit allowed against the tax imposed by this chapter in the amounts awarded by the Department of Economic Opportunity under the entertainment industry financial incentive program in s. 288.1254.

(2) A qualified production company as defined in s. 288.1254 that is awarded a tax credit under s. 288.1254 may not claim the credit before July 1, 2011, regardless of when the credit is awarded.

(3) To the extent that the amount of a tax credit exceeds the amount due on a return, the balance of the credit may be carried forward to a succeeding taxable year pursuant to s. 288.1254(4)(e).

History.—s. 14, ch. 2010-147; s. 94, ch. 2011-142.



220.19 - Child care tax credits.

220.19 Child care tax credits.—

(1) If the credit granted under this section is not fully used in any one year because of insufficient tax liability on the part of the corporation, the unused amount may be carried forward for a period not to exceed 5 years. The carryover credit may be used in a subsequent year when the tax imposed by this chapter for that year exceeds the credit for which the corporation is eligible in that year under this section after applying the other credits and unused carryovers in the order provided by s. 220.02(8).

(2) If a corporation receives a credit for child care facility startup costs, and the facility fails to operate for at least 5 years, a pro rata share of the credit must be repaid, in accordance with the formula:

A = C x (1 - (N/60))

Where:

(a) “A” is the amount in dollars of the required repayment.

(b) “C” is the total credits taken by the corporation for child care facility startup costs.

(c) “N” is the number of months the facility was in operation.

This repayment requirement is inapplicable if the corporation goes out of business or can demonstrate to the department that its employees no longer want to have a child care facility.

History.—s. 4, ch. 98-293; s. 36, ch. 2000-210; s. 5, ch. 2009-20.



220.191 - Capital investment tax credit.

220.191 Capital investment tax credit.—

(1) DEFINITIONS.—For purposes of this section:

(a) “Commencement of operations” means the beginning of active operations by a qualifying business of the principal function for which a qualifying project was constructed.

(b) “Cumulative capital investment” means the total capital investment in land, buildings, and equipment made in connection with a qualifying project during the period from the beginning of construction of the project to the commencement of operations.

(c) “Eligible capital costs” means all expenses incurred by a qualifying business in connection with the acquisition, construction, installation, and equipping of a qualifying project during the period from the beginning of construction of the project to the commencement of operations, including, but not limited to:

1. The costs of acquiring, constructing, installing, equipping, and financing a qualifying project, including all obligations incurred for labor and obligations to contractors, subcontractors, builders, and materialmen.

2. The costs of acquiring land or rights to land and any cost incidental thereto, including recording fees.

3. The costs of architectural and engineering services, including test borings, surveys, estimates, plans and specifications, preliminary investigations, environmental mitigation, and supervision of construction, as well as the performance of all duties required by or consequent to the acquisition, construction, installation, and equipping of a qualifying project.

4. The costs associated with the installation of fixtures and equipment; surveys, including archaeological and environmental surveys; site tests and inspections; subsurface site work and excavation; removal of structures, roadways, and other surface obstructions; filling, grading, paving, and provisions for drainage, storm water retention, and installation of utilities, including water, sewer, sewage treatment, gas, electricity, communications, and similar facilities; and offsite construction of utility extensions to the boundaries of the property.

Eligible capital costs shall not include the cost of any property previously owned or leased by the qualifying business.

(d) “Income generated by or arising out of the qualifying project” means the qualifying project’s annual taxable income as determined by generally accepted accounting principles and under s. 220.13.

(e) “Jobs” means full-time equivalent positions, as that term is consistent with terms used by the Department of Economic Opportunity and the United States Department of Labor for purposes of reemployment assistance tax administration and employment estimation, resulting directly from a project in this state. The term does not include temporary construction jobs involved in the construction of the project facility.

(f) “Qualifying business” means a business which establishes a qualifying project in this state and which is certified by the Department of Economic Opportunity to receive tax credits pursuant to this section.

(g) “Qualifying project” means a facility in this state meeting one or more of the following criteria:

1. A new or expanding facility in this state which creates at least 100 new jobs in this state and is in one of the high-impact sectors identified by Enterprise Florida, Inc., and certified by the Department of Economic Opportunity pursuant to s. 288.108(6), including, but not limited to, aviation, aerospace, automotive, and silicon technology industries. However, between July 1, 2011, and June 30, 2014, the requirement that a facility be in a high-impact sector is waived for any otherwise eligible business from another state which locates all or a portion of its business to a Disproportionally Affected County. For purposes of this section, the term “Disproportionally Affected County” means Bay County, Escambia County, Franklin County, Gulf County, Okaloosa County, Santa Rosa County, Walton County, or Wakulla County.

2. A new or expanded facility in this state which is engaged in a target industry designated pursuant to the procedure specified in s. 288.106(2) and which is induced by this credit to create or retain at least 1,000 jobs in this state, provided that at least 100 of those jobs are new, pay an annual average wage of at least 130 percent of the average private sector wage in the area as defined in s. 288.106(2), and make a cumulative capital investment of at least $100 million. Jobs may be considered retained only if there is significant evidence that the loss of jobs is imminent. Notwithstanding subsection (2), annual credits against the tax imposed by this chapter may not exceed 50 percent of the increased annual corporate income tax liability or the premium tax liability generated by or arising out of a project qualifying under this subparagraph. A facility that qualifies under this subparagraph for an annual credit against the tax imposed by this chapter may take the tax credit for a period not to exceed 5 years.

3. A new or expanded headquarters facility in this state which locates in an enterprise zone and brownfield area and is induced by this credit to create at least 1,500 jobs which on average pay at least 200 percent of the statewide average annual private sector wage, as published by the Department of Economic Opportunity, and which new or expanded headquarters facility makes a cumulative capital investment in this state of at least $250 million.

(2)(a) An annual credit against the tax imposed by this chapter shall be granted to any qualifying business in an amount equal to 5 percent of the eligible capital costs generated by a qualifying project, for a period not to exceed 20 years beginning with the commencement of operations of the project. Unless assigned as described in this subsection, the tax credit shall be granted against only the corporate income tax liability or the premium tax liability generated by or arising out of the qualifying project, and the sum of all tax credits provided pursuant to this section shall not exceed 100 percent of the eligible capital costs of the project. In no event may any credit granted under this section be carried forward or backward by any qualifying business with respect to a subsequent or prior year. The annual tax credit granted under this section shall not exceed the following percentages of the annual corporate income tax liability or the premium tax liability generated by or arising out of a qualifying project:

1. One hundred percent for a qualifying project which results in a cumulative capital investment of at least $100 million.

2. Seventy-five percent for a qualifying project which results in a cumulative capital investment of at least $50 million but less than $100 million.

3. Fifty percent for a qualifying project which results in a cumulative capital investment of at least $25 million but less than $50 million.

(b) A qualifying project which results in a cumulative capital investment of less than $25 million is not eligible for the capital investment tax credit. An insurance company claiming a credit against premium tax liability under this program shall not be required to pay any additional retaliatory tax levied pursuant to s. 624.5091 as a result of claiming such credit. Because credits under this section are available to an insurance company, s. 624.5091 does not limit such credit in any manner.

(c) A qualifying business that establishes a qualifying project that includes locating a new solar panel manufacturing facility in this state that generates a minimum of 400 jobs within 6 months after commencement of operations with an average salary of at least $50,000 may assign or transfer the annual credit, or any portion thereof, granted under this section to any other business. However, the amount of the tax credit that may be transferred in any year shall be the lesser of the qualifying business’s state corporate income tax liability for that year, as limited by the percentages applicable under paragraph (a) and as calculated prior to taking any credit pursuant to this section, or the credit amount granted for that year. A business receiving the transferred or assigned credits may use the credits only in the year received, and the credits may not be carried forward or backward. To perfect the transfer, the transferor shall provide the department with a written transfer statement notifying the department of the transferor’s intent to transfer the tax credits to the transferee; the date the transfer is effective; the transferee’s name, address, and federal taxpayer identification number; the tax period; and the amount of tax credits to be transferred. The department shall, upon receipt of a transfer statement conforming to the requirements of this paragraph, provide the transferee with a certificate reflecting the tax credit amounts transferred. A copy of the certificate must be attached to each tax return for which the transferee seeks to apply such tax credits.

(d) If the credit granted under subparagraph (a)1. is not fully used in any one year because of insufficient tax liability on the part of the qualifying business, the unused amounts may be used in any one year or years beginning with the 21st year after the commencement of operations of the project and ending the 30th year after the commencement of operations of the project.

(3)(a) Notwithstanding subsection (2), an annual credit against the tax imposed by this chapter shall be granted to a qualifying business which establishes a qualifying project pursuant to subparagraph (1)(g)3., in an amount equal to the lesser of $15 million or 5 percent of the eligible capital costs made in connection with a qualifying project, for a period not to exceed 20 years beginning with the commencement of operations of the project. The tax credit shall be granted against the corporate income tax liability of the qualifying business and as further provided in paragraph (c). The total tax credit provided pursuant to this subsection shall be equal to no more than 100 percent of the eligible capital costs of the qualifying project.

(b) If the credit granted under this subsection is not fully used in any one year because of insufficient tax liability on the part of the qualifying business, the unused amount may be carried forward for a period not to exceed 20 years after the commencement of operations of the project. The carryover credit may be used in a subsequent year when the tax imposed by this chapter for that year exceeds the credit for which the qualifying business is eligible in that year under this subsection after applying the other credits and unused carryovers in the order provided by s. 220.02(8).

(c) The credit granted under this subsection may be used in whole or in part by the qualifying business or any corporation that is either a member of that qualifying business’s affiliated group of corporations, is a related entity taxable as a cooperative under subchapter T of the Internal Revenue Code, or, if the qualifying business is an entity taxable as a cooperative under subchapter T of the Internal Revenue Code, is related to the qualifying business. Any entity related to the qualifying business may continue to file as a member of a Florida-nexus consolidated group pursuant to a prior election made under s. 220.131(1), Florida Statutes (1985), even if the parent of the group changes due to a direct or indirect acquisition of the former common parent of the group. Any credit can be used by any of the affiliated companies or related entities referenced in this paragraph to the same extent as it could have been used by the qualifying business. However, any such use shall not operate to increase the amount of the credit or extend the period within which the credit must be used.

(4) Prior to receiving tax credits pursuant to this section, a qualifying business must achieve and maintain the minimum employment goals beginning with the commencement of operations at a qualifying project and continuing each year thereafter during which tax credits are available pursuant to this section.

(5) Applications shall be reviewed and certified pursuant to s. 288.061. The Department of Economic Opportunity, upon a recommendation by Enterprise Florida, Inc., shall first certify a business as eligible to receive tax credits pursuant to this section prior to the commencement of operations of a qualifying project, and such certification shall be transmitted to the Department of Revenue. Upon receipt of the certification, the Department of Revenue shall enter into a written agreement with the qualifying business specifying, at a minimum, the method by which income generated by or arising out of the qualifying project will be determined.

(6) The Department of Economic Opportunity, in consultation with Enterprise Florida, Inc., is authorized to develop the necessary guidelines and application materials for the certification process described in subsection (5).

(7) It shall be the responsibility of the qualifying business to affirmatively demonstrate to the satisfaction of the Department of Revenue that such business meets the job creation and capital investment requirements of this section.

(8) The Department of Revenue may specify by rule the methods by which a project’s pro forma annual taxable income is determined.

History.—s. 2, ch. 98-61; s. 64, ch. 99-251; s. 6, ch. 2003-36; s. 1, ch. 2003-270; s. 17, ch. 2004-5; s. 10, ch. 2005-3; s. 5, ch. 2005-282; s. 1, ch. 2006-55; s. 10, ch. 2008-227; s. 8, ch. 2009-51; s. 3, ch. 2010-136; s. 95, ch. 2011-142; s. 1, ch. 2011-223; s. 50, ch. 2012-30.



220.192 - Renewable energy technologies investment tax credit.

220.192 Renewable energy technologies investment tax credit.—

(1) DEFINITIONS.—For purposes of this section, the term:

(a) “Biodiesel” means biodiesel as defined in s. 212.08(7)(hhh).

(b) “Corporation” includes a general partnership, limited partnership, limited liability company, unincorporated business, or other business entity, including entities taxed as partnerships for federal income tax purposes.

(c) “Eligible costs” means 75 percent of all capital costs, operation and maintenance costs, and research and development costs incurred between July 1, 2012, and June 30, 2016, not to exceed $1 million per state fiscal year for each taxpayer and up to a limit of $10 million per state fiscal year for all taxpayers, in connection with an investment in the production, storage, and distribution of biodiesel (B10-B100), ethanol (E10-E100), and other renewable fuel in the state, including the costs of constructing, installing, and equipping such technologies in the state. Gasoline fueling station pump retrofits for biodiesel (B10-B100), ethanol (E10-E100), and other renewable fuel distribution qualify as an eligible cost under this section.

(d) “Ethanol” means ethanol as defined in s. 212.08(7)(hhh).

(e) “Renewable fuel” means a fuel produced from biomass that is used to replace or reduce the quantity of fossil fuel present in motor fuel or diesel fuel. “Biomass” means biomass as defined in s. 366.91, “motor fuel” means motor fuel as defined in s. 206.01, and “diesel fuel” means diesel fuel as defined in s. 206.86.

(f) “Taxpayer” includes a corporation as defined in paragraph (b) or s. 220.03.

(2) TAX CREDIT.—For tax years beginning on or after January 1, 2013, a credit against the tax imposed by this chapter shall be granted in an amount equal to the eligible costs. Credits may be used in tax years beginning January 1, 2013, and ending December 31, 2016, after which the credit shall expire. If the credit is not fully used in any one tax year because of insufficient tax liability on the part of the corporation, the unused amount may be carried forward and used in tax years beginning January 1, 2013, and ending December 31, 2018, after which the credit carryover expires and may not be used. A taxpayer that files a consolidated return in this state as a member of an affiliated group under s. 220.131(1) may be allowed the credit on a consolidated return basis up to the amount of tax imposed upon the consolidated group. Any eligible cost for which a credit is claimed and which is deducted or otherwise reduces federal taxable income shall be added back in computing adjusted federal income under s. 220.13.

(3) CORPORATE APPLICATION PROCESS.—Any corporation wishing to obtain tax credits available under this section must submit to the Department of Agriculture and Consumer Services an application for tax credit that includes a complete description of all eligible costs for which the corporation is seeking a credit and a description of the total amount of credits sought. The Department of Agriculture and Consumer Services shall make a determination on the eligibility of the applicant for the credits sought and certify the determination to the applicant and the Department of Revenue. The corporation must attach the Department of Agriculture and Consumer Services’ certification to the tax return on which the credit is claimed. The Department of Agriculture and Consumer Services is responsible for ensuring that the corporate income tax credits granted in each fiscal year do not exceed the limits provided for in this section. The Department of Agriculture and Consumer Services may adopt the necessary rules and forms for the application process.

(4) TAXPAYER APPLICATION PROCESS.—To claim a credit under this section, each taxpayer must apply to the Department of Agriculture and Consumer Services for an allocation of each type of annual credit by the date established by the Department of Agriculture and Consumer Services. The application form adopted by rule of the Department of Agriculture and Consumer Services must include an affidavit from each taxpayer certifying that all information contained in the application, including all records of eligible costs claimed as the basis for the tax credit, are true and correct. Approval of the credits under this section is on a first-come, first-served basis, based upon the date complete applications are received by the Department of Agriculture and Consumer Services. A taxpayer must submit only one complete application based upon eligible costs incurred within a particular state fiscal year. Incomplete placeholder applications will not be accepted and will not secure a place in the first-come, first-served application line. If a taxpayer does not receive a tax credit allocation due to the exhaustion of the annual tax credit authorizations, then such taxpayer may reapply in the following year for those eligible costs and will have priority over other applicants for the allocation of credits. If the annual tax credit authorization amount is not exhausted by allocations of credits within that particular state fiscal year, any authorized but unallocated credit amounts may be used to grant credits that were earned pursuant to s. 220.193 but unallocated due to a lack of authorized funds.

(5) ADMINISTRATION; AUDIT AUTHORITY; RECAPTURE OF CREDITS.—

(a) In addition to its existing audit and investigation authority, the Department of Revenue may perform any additional financial and technical audits and investigations, including examining the accounts, books, and records of the tax credit applicant, which are necessary to verify the eligible costs included in the tax credit return and to ensure compliance with this section. The Department of Agriculture and Consumer Services shall provide technical assistance when requested by the Department of Revenue on any technical audits or examinations performed pursuant to this section.

(b) It is grounds for forfeiture of previously claimed and received tax credits if the Department of Revenue determines, as a result of an audit or examination or from information received from the Department of Agriculture and Consumer Services, that a taxpayer received tax credits pursuant to this section to which the taxpayer was not entitled. The taxpayer is responsible for returning forfeited tax credits to the Department of Revenue, and such funds shall be paid into the General Revenue Fund of the state.

(c) The Department of Agriculture and Consumer Services may revoke or modify any written decision granting eligibility for tax credits under this section if it is discovered that the tax credit applicant submitted any false statement, representation, or certification in any application, record, report, plan, or other document filed in an attempt to receive tax credits under this section. The Department of Agriculture and Consumer Services shall immediately notify the Department of Revenue of any revoked or modified orders affecting previously granted tax credits. Additionally, the taxpayer must notify the Department of Revenue of any change in its tax credit claimed.

(d) The taxpayer shall file with the Department of Revenue an amended return or such other report as the Department of Revenue prescribes by rule and shall pay any required tax and interest within 60 days after the taxpayer receives notification from the Department of Agriculture and Consumer Services that previously approved tax credits have been revoked or modified. If the revocation or modification order is contested, the taxpayer shall file an amended return or other report as provided in this paragraph within 60 days after a final order is issued after proceedings.

(e) A notice of deficiency may be issued by the Department of Revenue at any time within 3 years after the taxpayer receives formal notification from the Department of Agriculture and Consumer Services that previously approved tax credits have been revoked or modified. If a taxpayer fails to notify the Department of Revenue of any changes to its tax credit claimed, a notice of deficiency may be issued at any time.

(6) TRANSFERABILITY OF CREDIT.—

(a) For tax years beginning on or after January 1, 2014, any corporation or subsequent transferee allowed a tax credit under this section may transfer the credit, in whole or in part, to any taxpayer by written agreement without transferring any ownership interest in the property generating the credit or any interest in the entity owning such property. The transferee is entitled to apply the credits against the tax with the same effect as if the transferee had incurred the eligible costs.

(b) To perfect the transfer, the transferor shall provide the Department of Revenue with a written transfer statement notifying the Department of Revenue of the transferor’s intent to transfer the tax credits to the transferee; the date the transfer is effective; the transferee’s name, address, and federal taxpayer identification number; the tax period; and the amount of tax credits to be transferred. The Department of Revenue shall, upon receipt of a transfer statement conforming to the requirements of this section, provide the transferee with a certificate reflecting the tax credit amounts transferred. A copy of the certificate must be attached to each tax return for which the transferee seeks to apply such tax credits.

(c) A tax credit authorized under this section that is held by a corporation and not transferred under this subsection shall be passed through to the taxpayers designated as partners, members, or owners, respectively, in the manner agreed to by such persons regardless of whether such partners, members, or owners are allocated or allowed any portion of the federal energy tax credit for the eligible costs. A corporation that passes the credit through to a partner, member, or owner must comply with the notification requirements described in paragraph (b). The partner, member, or owner must attach a copy of the certificate to each tax return on which the partner, member, or owner claims any portion of the credit.

(7) RULES.—The Department of Revenue and the Department of Agriculture and Consumer Services shall have the authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section, including rules relating to:

(a) The forms required to claim a tax credit under this section, the requirements and basis for establishing an entitlement to a credit, and the examination and audit procedures required to administer this section.

(b) The implementation and administration of the provisions allowing a transfer of a tax credit, including rules prescribing forms, reporting requirements, and specific procedures, guidelines, and requirements necessary to transfer a tax credit.

(8) PUBLICATION.—The Department of Agriculture and Consumer Services shall determine and publish on its website on a regular basis the amount of available tax credits remaining in each fiscal year.

History.—s. 12, ch. 2006-230; s. 11, ch. 2008-227; s. 15, ch. 2010-138; s. 22, ch. 2011-3; s. 501, ch. 2011-142; s. 6, ch. 2012-117.



220.193 - Florida renewable energy production credit.

220.193 Florida renewable energy production credit.—

(1) The purpose of this section is to encourage the development and expansion of facilities that produce renewable energy in Florida.

(2) As used in this section, the term:

(a) “Commission” means the Public Service Commission.

(b) “Department” means the Department of Revenue.

(c) “Expanded facility” means a Florida renewable energy facility that increases its electrical production and sale by more than 5 percent above the facility’s electrical production and sale during the 2011 calendar year.

(d) “Florida renewable energy facility” means a facility in the state that produces electricity for sale from renewable energy, as defined in s. 377.803.

(e) “New facility” means a Florida renewable energy facility that is operationally placed in service after May 1, 2006. The term includes a Florida renewable energy facility that has had an expansion operationally placed in service after May 1, 2006, and whose cost exceeded 50 percent of the assessed value of the facility immediately before the expansion.

(f) “Sale” or “sold” includes the use of electricity by the producer of such electricity which decreases the amount of electricity that the producer would otherwise have to purchase.

(g) “Taxpayer” includes a general partnership, limited partnership, limited liability company, trust, or other artificial entity in which a corporation, as defined in s. 220.03(1)(e), owns an interest and is taxed as a partnership or is disregarded as a separate entity from the corporation under this chapter.

(3) An annual credit against the tax imposed by this section shall be allowed to a taxpayer, based on the taxpayer’s production and sale of electricity from a new or expanded Florida renewable energy facility. For a new facility, the credit shall be based on the taxpayer’s sale of the facility’s entire electrical production. For an expanded facility, the credit shall be based on the increases in the facility’s electrical production that are achieved after May 1, 2012.

(a) The credit shall be $0.01 for each kilowatt-hour of electricity produced and sold by the taxpayer to an unrelated party during a given tax year.

(b) The credit may be claimed for electricity produced and sold on or after January 1, 2013. Beginning in 2014 and continuing until 2017, each taxpayer claiming a credit under this section must apply to the Department of Agriculture and Consumer Services by the date established by the Department of Agriculture and Consumer Services for an allocation of available credits for that year. The application form shall be adopted by rule of the Department of Agriculture and Consumer Services in consultation with the commission. The application form shall, at a minimum, require a sworn affidavit from each taxpayer certifying the increase in production and sales that form the basis of the application and certifying that all information contained in the application is true and correct.

(c) If the amount of credits applied for each year exceeds the amount authorized in paragraph (g), the Department of Agriculture and Consumer Services shall allocate credits to qualified applicants based on the following priority:

1. An applicant who places a new facility in operation after May 1, 2012, shall be allocated credits first, up to a maximum of $250,000 each, with any remaining credits to be granted pursuant to subparagraph 3., but if the claims for credits under this subparagraph exceed the state fiscal year cap in paragraph (g), credits shall be allocated pursuant to this subparagraph on a prorated basis based upon each applicant’s qualified production and sales as a percentage of total production and sales for all applicants in this category for the fiscal year.

2. An applicant who does not qualify under subparagraph 1. but who claims a credit of $50,000 or less shall be allocated credits next, but if the claims for credits under this subparagraph, combined with credits allocated in subparagraph 1., exceed the state fiscal year cap in paragraph (g), credits shall be allocated pursuant to this subparagraph on a prorated basis based upon each applicant’s qualified production and sales as a percentage of total qualified production and sales for all applicants in this category for the fiscal year.

3. An applicant who does not qualify under subparagraph 1. or subparagraph 2. and an applicant whose credits have not been fully allocated under subparagraph 1. shall be allocated credits next. If there is insufficient capacity within the amount authorized for the state fiscal year in paragraph (g), and after allocations pursuant to subparagraphs 1. and 2., the credits allocated under this subparagraph shall be prorated based upon each applicant’s unallocated claims for qualified production and sales as a percentage of total unallocated claims for qualified production and sales of all applicants in this category, up to a maximum of $1 million per taxpayer per state fiscal year. If, after application of this $1 million cap, there is excess capacity under the state fiscal year cap in paragraph (g) in any state fiscal year, that remaining capacity shall be used to allocate additional credits with priority given in the order set forth in this subparagraph and without regard to the $1 million per taxpayer cap.

(d) If the credit granted pursuant to this section is not fully used in 1 year because of insufficient tax liability on the part of the taxpayer, the unused amount may be carried forward for a period not to exceed 5 years. The carryover credit may be used in a subsequent year when the tax imposed by this chapter for such year exceeds the credit for such year, after applying the other credits and unused credit carryovers in the order provided in s. 220.02(8).

(e) A taxpayer that files a consolidated return in this state as a member of an affiliated group under s. 220.131(1) may be allowed the credit on a consolidated return basis up to the amount of tax imposed upon the consolidated group.

(f)1. Tax credits that may be available under this section to an entity eligible under this section may be transferred after a merger or acquisition to the surviving or acquiring entity and used in the same manner with the same limitations.

2. The entity or its surviving or acquiring entity as described in subparagraph 1. may transfer any unused credit in whole or in units of no less than 25 percent of the remaining credit. The entity acquiring such credit may use it in the same manner and with the same limitations under this section. Such transferred credits may not be transferred again although they may succeed to a surviving or acquiring entity subject to the same conditions and limitations as described in this section.

3. In the event the credit provided for under this section is reduced as a result of an examination or audit by the department, such tax deficiency shall be recovered from the first entity or the surviving or acquiring entity to have claimed such credit up to the amount of credit taken. Any subsequent deficiencies shall be assessed against any entity acquiring and claiming such credit, or in the case of multiple succeeding entities in the order of credit succession.

(g) Notwithstanding any other provision of this section, credits for the production and sale of electricity from a new or expanded Florida renewable energy facility may be earned between January 1, 2013, and June 30, 2016. The combined total amount of tax credits which may be granted for all taxpayers under this section is limited to $5 million in state fiscal year 2012-2013 and $10 million per state fiscal year in state fiscal years 2013-2014 through 2016-2017. If the annual tax credit authorization amount is not exhausted by allocations of credits within that particular state fiscal year, any authorized but unallocated credit amounts may be used to grant credits that were earned pursuant to s. 220.192 but unallocated due to a lack of authorized funds.

(h) A taxpayer claiming a credit under this section shall be required to add back to net income that portion of its business deductions claimed on its federal return paid or incurred for the taxable year which is equal to the amount of the credit allowable for the taxable year under this section.

(i) A taxpayer claiming credit under this section may not claim a credit under s. 220.192. A taxpayer claiming credit under s. 220.192 may not claim a credit under this section.

(j) When an entity treated as a partnership or a disregarded entity under this chapter produces and sells electricity from a new or expanded renewable energy facility, the credit earned by such entity shall pass through in the same manner as items of income and expense pass through for federal income tax purposes. When an entity applies for the credit and the entity has received the credit by a pass-through, the application must identify the taxpayer that passed the credit through, all taxpayers that received the credit, and the percentage of the credit that passes through to each recipient and must provide other information that the Department of Agriculture and Consumer Services requires.

(k) A taxpayer’s use of the credit granted pursuant to this section does not reduce the amount of any credit available to such taxpayer under s. 220.186.

(4) The Department of Agriculture and Consumer Services shall make a determination on the eligibility of the applicant for the credits sought and certify the determination to the applicant and the Department of Revenue. The corporation must attach the Department of Agriculture and Consumer Services’ certification to the tax return on which the credit is claimed. The Department of Agriculture and Consumer Services is responsible for ensuring that the corporate income tax credits granted in each fiscal year do not exceed the limits provided for in this section.

(5)(a) In addition to its existing audit and investigation authority, the Department of Revenue may perform any additional financial and technical audits and investigations, including examining the accounts, books, and records of the tax credit applicant, which are necessary to verify the information included in the tax credit return and to ensure compliance with this section. The Department of Agriculture and Consumer Services shall provide technical assistance when requested by the Department of Revenue on any technical audits or examinations performed pursuant to this section.

(b) It is grounds for forfeiture of previously claimed and received tax credits if the Department of Revenue determines, as a result of an audit or examination or from information received from the Department of Agriculture and Consumer Services, that a taxpayer received tax credits pursuant to this section to which the taxpayer was not entitled. The taxpayer is responsible for returning forfeited tax credits to the Department of Revenue, and such funds shall be paid into the General Revenue Fund of the state.

(c) The Department of Agriculture and Consumer Services may revoke or modify any written decision granting eligibility for tax credits under this section if it is discovered that the tax credit applicant submitted any false statement, representation, or certification in any application, record, report, plan, or other document filed in an attempt to receive tax credits under this section. The Department of Agriculture and Consumer Services shall immediately notify the Department of Revenue of any revoked or modified orders affecting previously granted tax credits. Additionally, the taxpayer must notify the Department of Revenue of any change in its tax credit claimed.

(d) The taxpayer shall file with the Department of Revenue an amended return or such other report as the Department of Revenue prescribes by rule and shall pay any required tax and interest within 60 days after the taxpayer receives notification from the Department of Agriculture and Consumer Services that previously approved tax credits have been revoked or modified. If the revocation or modification order is contested, the taxpayer shall file an amended return or other report as provided in this paragraph within 60 days after a final order is issued after proceedings.

(e) A notice of deficiency may be issued by the Department of Revenue at any time within 3 years after the taxpayer receives formal notification from the Department of Agriculture and Consumer Services that previously approved tax credits have been revoked or modified. If a taxpayer fails to notify the Department of Revenue of any changes to its tax credit claimed, a notice of deficiency may be issued at any time.

(6) The Department of Revenue and the Department of Agriculture and Consumer Services may adopt rules to implement and administer this section, including rules prescribing forms, the documentation needed to substantiate a claim for the tax credit, and the specific procedures and guidelines for claiming the credit.

(7) The Department of Agriculture and Consumer Services shall determine and publish on its website on a regular basis the amount of available tax credits remaining in each fiscal year.

(8) This section shall take effect upon becoming law and shall apply to tax years beginning on and after January 1, 2013.

History.—s. 13, ch. 2006-230; s. 12, ch. 2008-227; s. 7, ch. 2012-117.



220.194 - Corporate income tax credits for spaceflight projects.

1220.194 Corporate income tax credits for spaceflight projects.—

(1) SHORT TITLE.—This section may be cited as the “Florida Space Business Incentives Act.”

(2) PURPOSE.—The purpose of this section is to create incentives to attract launch, payload, research and development, and other space business to this state.

(3) DEFINITIONS.—As used in this section, the term:

(a) “Administrative support” means that 51 percent or more of an activity supports a certified spaceflight business.

(b) “Certified” means that a spaceflight business has been certified by the Department of Economic Opportunity as meeting all of the requirements necessary to obtain at least one of the approved tax credits available under this section, including approval to transfer a credit.

(c) “New employee” means a state resident who begins or maintains full-time employment in this state with a spaceflight business on or after October 1, 2011. The term does not include a person who is a partner, majority stockholder, or owner of the business or a person who is employed in a temporary construction job or primarily involved with the construction of real property.

(d) “New job” means the full-time employment of an employee in a manner that is consistent with terms used by the Department of Economic Opportunity and the United States Department of Labor for purposes of reemployment assistance tax administration and employment estimation. In order to meet the requirement for certification specified in paragraph (5)(b), a new job must:

1. Pay new employees at least 115 percent of the statewide or countywide average annual private sector wage for the 3 taxable years immediately preceding filing an application for certification;

2. Require a new employee to perform duties on a regular full-time basis in this state for an average of at least 36 hours per week each month for the 3 taxable years immediately preceding filing an application for certification; and

3. Not be held by a person who has previously been included as a new employee on an application for any credit authorized under this section.

(e) “Payload” means an object built or assembled in this state to be placed into earth’s upper atmospheres or space.

(f) “Reentry” means to return or attempt to return an object from earth’s upper atmospheres or space.

(g) “Reentry service” means an activity conducted in this state related to preparing a reentry vehicle and any payload for reentry and the reentry.

(h) “Space vehicle” means any spacecraft, satellite, space station, upper-stage, launch vehicle, reentry vehicle, and related ground-support systems and equipment.

(i) “Spaceflight business” means a business that:

1. Is registered with the Secretary of State to do business in this state; and

2. Is currently engaged in a spaceflight project. A spaceflight business may participate in more than one spaceflight project at a time and may conduct work on a commercial, governmental, or United States defense-related spaceflight project.

(j) “Spaceflight project” means any of the following activities performed in this state:

1. Designing, manufacturing, testing, or assembling a space vehicle or components thereof;

2. Providing a launch service, payload processing service, or reentry service;

3. Providing the payload for a launch vehicle or reentry space vehicle;

4. Administrative support; or

5. Providing the launch vehicle or the reentry vehicle for space tourists.

(k) “Taxpayer” has the same meaning as provided in s. 220.03.

(4) TAX CREDITS.—

(a) If approved and certified pursuant to subsection (5), the following tax credits may be taken on a return for a taxable year beginning on or after October 1, 2015:

1. A certified spaceflight business may take a nontransferable corporate income tax credit for up to 50 percent of the business’s tax liability under this chapter for the taxable year in which the credit is taken. The maximum nontransferable tax credit amount that may be approved per taxpayer for a taxable year is $1 million. No more than $3 million in total tax credits pursuant to this subparagraph may be certified pursuant to subsection (5). No credit may be approved after October 1, 2017.

2. A certified spaceflight business may transfer, in whole or in part, its Florida net operating loss that would otherwise be available to be taken on a return filed under this chapter, provided that the activity giving rise to such net operating loss must have occurred after July 1, 2011. The transfer allowed under this subparagraph will be in the form of a transferable tax credit equal to the amount of the net operating loss eligible to be transferred. The maximum transferable tax credit amount that may be approved per taxpayer for a taxable year is $2.5 million. No more than $7 million in total tax credits pursuant to this subparagraph may be certified pursuant to subsection (5). No credit may be approved after October 1, 2017.

a. In order to transfer the credit, the business must:

(I) Have been approved to transfer the tax credit for the taxable year in which it is transferred;

(II) Have incurred a qualifying net operating loss on activity in this state after July 1, 2011, directly associated with one or more spaceflight projects in any of its 3 previous taxable years;

(III) Not be 50 percent or more owned or controlled, directly or indirectly, by another corporation that has demonstrated positive net income in any of the 3 previous taxable years of ongoing operations; and

(IV) Not be part of a consolidated group of affiliated corporations, as filed for federal income tax purposes, which in the aggregate demonstrated positive net income in any of the 3 previous taxable years.

b. The credit that may be transferred by a certified spaceflight business:

(I) Is limited to the amount of eligible net operating losses incurred in the immediate 3 taxable years before the transfer; and

(II) Must be directly associated with a spaceflight project in this state as verified through an audit or examination by a certified public accountant licensed to do business in this state and as verified by the Department of Economic Opportunity.

(b) Each certified spaceflight business may only be approved for a credit under subparagraph (a)1. once and may only be approved to transfer a tax credit under subparagraph (a)2. once, and a certified spaceflight business may not be approved for both in a single state fiscal year.

(c) Credits approved under subparagraph (a)1. may be taken only against the corporate income tax liability generated by or arising out of a spaceflight project in this state, as verified through an audit or examination by a certified public accountant licensed to do business in this state and as verified by the Department of Economic Opportunity.

(d) A certified spaceflight business may not file a consolidated return in order to claim the tax incentives described in this subsection.

(e) The certified spaceflight business or transferee must demonstrate to the satisfaction of the Department of Economic Opportunity and the department that it is eligible to take the credits approved under this section.

(5) APPLICATION AND CERTIFICATION.—

(a) In order to claim a tax credit under this section, a spaceflight business must first submit an application to the Department of Economic Opportunity for approval to earn tax credits or create transferable tax credits. The application must be filed by the date established by the Department of Economic Opportunity. In addition to any information that the Department of Economic Opportunity may require, the applicant must provide a complete description of the activity in this state which demonstrates to the Department of Economic Opportunity the applicant’s likelihood to be certified to take or transfer a credit. The applicant must also provide a description of the total amount and type of credits for which approval is sought. The Department of Economic Opportunity may consult with Space Florida regarding the qualifications of an applicant. The applicant shall provide an affidavit certifying that all information contained in the application is true and correct.

1. Approval of the credits shall be provided on a first-come, first-served basis, based on the date the completed applications are received by the Department of Economic Opportunity. A taxpayer may not submit more than one completed application per state fiscal year. The Department of Economic Opportunity may not accept an incomplete placeholder application, and the submission of such an application will not secure a place in the first-come, first-served application line.

2. The Department of Economic Opportunity has 60 days after the receipt of a completed application within which to issue a notice of intent to deny or approve an application for credits. The Department of Economic Opportunity must ensure that the corporate income tax credits approved for all applicants do not exceed the limits provided in this section.

(b) In order to take a tax credit under subparagraph (a)1. or, if applicable, to transfer an approved credit under subparagraph (a)2., a spaceflight business must submit an application for certification to the Department of Economic Opportunity along with a nonrefundable $250 fee.

1. The application must include:

a. The name and physical in-state address of the taxpayer.

b. Documentation demonstrating to the satisfaction of the Department of Economic Opportunity that:

(I) The taxpayer is a spaceflight business.

(II) The business has engaged in a qualifying spaceflight project before taking or transferring a credit under this section.

c. In addition to any requirement specific to a credit, documentation that the business has:

(I) Created 35 new jobs in this state directly associated with spaceflight projects during its immediately preceding 3 taxable years. The business shall be deemed to have created new jobs if the number of full-time jobs located in this state at the time of application for certification is greater than the total number of full-time jobs located in this state at the time of application for approval to earn credits; and

(II) Invested a total of at least $15 million in this state on a spaceflight project during its immediately preceding 3 taxable years.

d. The total amount and types of credits sought.

e. An acknowledgment that a transfer of a tax credit is to be accomplished pursuant to subsection (5).

f. A copy of an audit or audits of the preceding 3 taxable years, prepared by a certified public accountant licensed to practice in this state, which identifies that portion of the business’s activities in this state related to spaceflight projects in this state.

g. An acknowledgment that the business must file an annual report on the spaceflight project’s progress with the Department of Economic Opportunity.

h. Any other information necessary to demonstrate that the applicant meets the job creation, investment, and other requirements of this section.

2. Within 60 days after receipt of the application for certification, the Department of Economic Opportunity shall evaluate the application and recommend the business for certification or denial. The executive director of the Department of Economic Opportunity must approve or deny the application within 30 days after receiving the recommendation. If approved, the Department of Economic Opportunity must provide a letter of certification to the applicant consistent with any restrictions imposed. If the Department of Economic Opportunity denies any part of the requested credit, the Department of Economic Opportunity must inform the applicant of the grounds for the denial. A copy of the certification shall be submitted to the department within 10 days after the executive director’s approval.

(6) TRANSFERABILITY OF CREDIT.—

(a) A certified spaceflight business allowed to transfer an approved credit, in whole or in part, to a taxpayer by written agreement may do so without transferring any ownership interest in the property generating the credit or any interest in the entity owning such property.

(b) In order to perfect the transfer, the transferor shall provide the department with a written transfer statement that has been approved by the Department of Economic Opportunity notifying the department of the transferor’s intent to transfer the tax credits to the transferee; the date that the transfer is effective; the transferee’s name, address, and federal taxpayer identification number; the tax period; and the amount of tax credits to be transferred. Upon receipt of the approved transfer statement, the department shall provide the transferee and the Department of Economic Opportunity with a certificate reflecting the tax credit amounts transferred. A copy of the certificate must be attached to each tax return for which the transferee seeks to apply the credits.

(7) AUDIT AUTHORITY; RECAPTURE OF CREDITS.—

(a) In addition to its existing audit and investigative authority, the department may perform any additional financial and technical audits and investigations, including examining the accounts, books, and financial records of the tax credit applicant, which are necessary for verifying the accuracy of the return and to ensure compliance with this section. If requested by the department, the Department of Economic Opportunity and Space Florida must provide technical assistance for any technical audits or examinations performed under this subsection.

(b) Grounds for forfeiture of previously claimed tax credits approved under this section exist if the department determines, as a result of an audit or examination, or from information received from the Department of Economic Opportunity, that a certified spaceflight business, or in the case of transferred tax credits, a taxpayer received tax credits for which the certified spaceflight business or taxpayer was not entitled. The spaceflight business or transferee must file an amended return reflecting the disallowed credits and paying any tax due as a result of the amendment.

(c) If an amendment to, recomputation of, or redetermination of a certified spaceflight business’s Florida corporate income tax return changes an item entered into the computation of a claimed credit, the taxpayer must notify the department by filing an amended return. The amount of any credit award not supported by the amended return shall be deemed a deficiency that must be remitted with the amended return and is subject to s. 220.23. The spaceflight business is also liable for a penalty equal to the credit claimed or transferred, reduced in proportion to the amount of the net operating loss certified for transfer which is disallowed over the amount of the net operating loss certified for the credit. The certified business and its successors must maintain all records necessary to support the reported net operating loss.

(d) The Department of Economic Opportunity may revoke or modify a certification granting eligibility for tax credits if it finds that the certified spaceflight business made a false statement or representation in any application, record, report, plan, or other document filed in an attempt to receive tax credits under this section. The Department of Economic Opportunity shall immediately notify the department of any revoked or modified orders affecting previously granted tax credits. The certified spaceflight business must also notify the department of any change in its claimed tax credit.

(e) The certified spaceflight business must file with the department an amended return or other report required by the department by rule and pay any required tax and interest within 60 days after the certified business receives notification from the Department of Economic Opportunity that previously approved tax credits have been revoked or modified. If the revocation or modification order is contested, the spaceflight business must file the amended return or other report within 60 days after a final order is issued.

(f) The department may assess an additional tax, penalty, or interest pursuant to s. 95.091.

(8) RULES.—

(a) The Department of Economic Opportunity, in consultation with Space Florida, shall adopt rules to administer this section, including rules relating to application forms for credit approval and certification, and the application and certification procedures, guidelines, and requirements necessary to administer this section.

(b) The department may adopt rules to administer this section, including rules relating to:

1. The forms required to claim a tax credit under this section, the requirements and basis for establishing an entitlement to a credit, and the examination and audit procedures required to administer this section.

2. The implementation and administration of provisions allowing the transfer of a net operating loss as a tax credit, including rules that prescribe forms, reporting requirements, and specific procedures, guidelines, and requirements necessary to perform the transfer.

3. The minimum portion of the credit which is available for transfer.

(9) ANNUAL REPORT.—Beginning in 2014, the Department of Economic Opportunity, in cooperation with Space Florida and the department, shall include in the annual incentives report required under s. 288.907 a summary of activities relating to the Florida Space Business Incentives Act established under this section.

(10) NONAPPLICABILITY.—This section does not apply to returns filed for any tax period before October 1, 2015.

History.—s. 15, ch. 2011-76; s. 51, ch. 2012-30; s. 29, ch. 2012-96; s. 8, ch. 2013-39; s. 9, ch. 2013-42.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



220.195 - Emergency excise tax credit.

1220.195 Emergency excise tax credit.—

(1) Beginning with taxable years ending in 2012, a taxpayer who has earned, but not yet taken, a credit for emergency excise tax paid under former s. 221.02 may take such credit against the tax imposed by this chapter.

(2) If a credit granted pursuant to this section is not fully used in taxable years ending in 2012 because of insufficient tax liability on the part of the taxpayer, the unused amount may be carried forward for a period not to exceed 5 years. The carryover credit may be used in a subsequent year when the tax imposed by this chapter for such year exceeds the credit for such year, after applying the other credits and unused credit carryovers in the order provided in s. 220.02(8).

History.—s. 16, ch. 2011-76.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



220.196 - Research and development tax credit.

1220.196 Research and development tax credit.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Base amount” means the average of the business enterprise’s qualified research expenses in this state allowed under 26 U.S.C. s. 41 for the 4 taxable years preceding the taxable year for which the credit is determined. The qualified research expenses taken into account in computing the base amount shall be determined on a basis consistent with the determination of qualified research expenses for the taxable year.

(b) “Business enterprise” means any corporation as defined in s. 220.03 which meets the definition of a target industry business as defined in s. 288.106.

(c) “Qualified research expenses” means research expenses qualifying for the credit under 26 U.S.C. s. 41 for in-house research expenses incurred in this state or contract research expenses incurred in this state. The term does not include research conducted outside this state or research expenses that do not qualify for a credit under 26 U.S.C. s. 41.

(2) TAX CREDIT.—

(a) As provided in this section, a business enterprise is eligible for a credit against the tax imposed by this chapter if it:

1. Has qualified research expenses in this state in the taxable year exceeding the base amount;

2. Claims and is allowed a research credit for such qualified research expenses under 26 U.S.C. s. 41 for the same taxable year as subparagraph 1.; and

3. Is a qualified target industry business as defined in s. 288.106(2)(n). Only qualified target industry businesses in the manufacturing, life sciences, information technology, aviation and aerospace, homeland security and defense, cloud information technology, marine sciences, materials science, and nanotechnology industries may qualify for a tax credit under this section. A business applying for a credit pursuant to this section shall include a letter from the Department of Economic Opportunity certifying whether the business meets the requirements of this subparagraph with its application for credit. The Department of Economic Opportunity shall provide such a letter upon receiving a request.

(b) The tax credit shall be 10 percent of the excess qualified research expenses over the base amount. However, the maximum tax credit for a business enterprise that has not been in existence for at least 4 taxable years immediately preceding the taxable year is reduced by 25 percent for each taxable year for which the business enterprise, or a predecessor corporation that was a business enterprise, did not exist.

(c) The credit taken in any taxable year may not exceed 50 percent of the business enterprise’s remaining net income tax liability under this chapter after all other credits have been applied under s. 220.02(8).

(d) Any unused credit authorized under this section may be carried forward and claimed by the taxpayer for up to 5 years.

(e) The combined total amount of tax credits which may be granted to all business enterprises under this section during any calendar year is $9 million, except that the total amount that may be awarded in the 2016 calendar year is $23 million. Applications may be filed with the department on or after March 20 and before March 27 for qualified research expenses incurred within the preceding calendar year. If the total credits for all applicants exceed the maximum amount allowed under this paragraph, the credits shall be allocated on a prorated basis.

(3) RECALCULATION OF CREDIT AMOUNT.—If the amount of qualified research expenses is reduced as a result of a federal audit or examination, the credit granted pursuant to this section must be recalculated. The taxpayer must file amended returns for all affected years pursuant to s. 220.23(2), and the taxpayer must pay to the department the difference between the initial credit amount taken and the recalculated credit amount with interest.

(4) RULES.—The department may adopt rules to administer this section, including, but not limited to, rules prescribing forms and application procedures and dates, and may establish guidelines for making an affirmative showing of qualification for a credit and any evidence needed to substantiate a claim for credit under this section.

History.—s. 17, ch. 2011-76; s. 21, ch. 2015-221.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”






Part III - RETURNS; DECLARATIONS; RECORDS (ss. 220.21-220.242)

220.21 - Returns and records; regulations.

220.21 Returns and records; regulations.—

(1) Every taxpayer liable for the tax imposed by this code shall keep such records, render such statements, make such returns and notices, and comply with such rules and regulations, as the department may from time to time prescribe. The director may require any taxpayer or class of taxpayers, by notice or by regulation, to make such returns and notices, render such statements, and keep such records as the director deems necessary to determine whether such taxpayer or taxpayers are liable for tax under this code.

(2) A taxpayer who is required to file its federal income tax return by electronic means on a separate or consolidated basis shall file returns required by this chapter by electronic means. For the reasons described in s. 213.755(9), the department may waive the requirement to file a return by electronic means for taxpayers that are unable to comply despite good faith efforts or due to circumstances beyond the taxpayer’s reasonable control. The provisions of this subsection are in addition to the requirements of s. 213.755 to electronically file returns and remit payments required under this chapter. The department may prescribe by rule the format and instructions necessary for electronic filing to ensure a full collection of taxes due. In addition to the authority granted under s. 213.755, the acceptable method of transfer, the method, form, and content of the electronic data interchange, and the means, if any, by which the taxpayer will be provided with an acknowledgment may be prescribed by the department. In the case of any failure to comply with the electronic filing requirements of this subsection, a penalty shall be added to the amount of tax due with such return equal to 5 percent of the amount of such tax for the first 30 days the return is not filed electronically, with an additional 5 percent of such tax for each additional month or fraction thereof, not to exceed $250 in the aggregate. The department may settle or compromise the penalty pursuant to s. 213.21. This penalty is in addition to any other penalty that may be applicable and shall be assessed, collected, and paid in the same manner as taxes.

(3) In addition to its authority under s. 213.755, the department may adopt rules requiring or allowing taxpayers to use an electronic filing system to file returns required by subsection (2), including any electronic systems developed by the Internal Revenue Service. Rulemaking authority requiring electronic filing is limited to the federal corporate income tax filing threshold for electronic filing as it exists on January 1, 2007.

History.—s. 1, ch. 71-984; s. 30, ch. 99-208; s. 31, ch. 2007-106.



220.211 - Penalties; incomplete return.

220.211 Penalties; incomplete return.—

(1) In the case where an incomplete return is made, notwithstanding that no tax is finally determined to be due for the taxable year, there shall be added to the amount of tax, penalty, and interest otherwise due a penalty in the amount of $300 or 10 percent of the tax finally determined to be due, whichever is greater; however, such penalty shall not exceed $10,000. The department may settle or compromise such penalties pursuant to s. 213.21.

(2) An “incomplete return” is, for the purposes of this code, a return which is lacking such uniformity, completeness, and arrangement that physical handling, verification, or review of the return may not be readily accomplished.

History.—s. 14, ch. 84-549; s. 28, ch. 92-320.



220.22 - Returns; filing requirement.

220.22 Returns; filing requirement.—

(1) A return with respect to the tax imposed by this code shall be made by every taxpayer for each taxable year in which such taxpayer either is liable for tax under this code or is required to make a federal income tax return, regardless of whether such taxpayer is liable for tax under this code.

(2) Every Florida partnership having any partner subject to tax under this code, shall make an information return setting forth:

(a) All items of income, gain, loss, and deduction;

(b) The names and addresses of all partners subject to tax hereunder who would be entitled to share in the net income of the partnership if distributed;

(c) The amount and proportion of the distributive share of each partner-taxpayer; and

(d) Such other pertinent information as the department may by form or regulation prescribe.

(3) Whenever a receiver, trustee in bankruptcy, or assignee, by order of law or otherwise, has possession of or holds title to all or substantially all of the property or business of a taxpayer, whether or not such property or business is being operated, such receiver, trustee, or assignee shall make the returns and notices required of such taxpayer.

(4) The department shall designate by rule certain not-for-profit entities and others that are not required to file a return under this code, including an initial information return, unless the entities have taxable income as defined in s. 220.13(2). These entities shall include subchapter S corporations, tax-exempt entities, and others that do not usually owe federal income tax.

History.—s. 1, ch. 71-984; s. 3, ch. 98-100; s. 8, ch. 98-101; s. 43, ch. 2002-218.



220.221 - Returns; signing and verification.

220.221 Returns; signing and verification.—

(1) A return or notice required of a taxpayer shall be signed by an officer duly authorized so to act or, in the case of a return or notice made by a fiduciary under s. 220.22(3), by the fiduciary. The fact that an officer or fiduciary has signed a return or notice shall be prima facie evidence that the individual was authorized to sign such document on behalf of the taxpayer.

(2) A return or notice for a partnership shall be signed by any one of the general partners, and the fact that a partner has signed a return or notice shall be prima facie evidence that such partner was authorized to sign such document on behalf of the partnership.

(3) Each return or notice required to be filed under this code shall be verified by a declaration that it is made under the penalties of perjury, and if prepared by someone other than the taxpayer the return shall also contain a declaration by the preparer that it was prepared on the basis of all information of which the preparer had knowledge.

History.—s. 1, ch. 71-984; s. 31, ch. 99-208.



220.222 - Returns; time and place for filing.

1220.222 Returns; time and place for filing.—

(1)(a) Returns required by this code shall be filed with the office of the department in Leon County or at such other place as the department may by regulation prescribe. All returns required for a DISC (Domestic International Sales Corporation) under s. 6011(c)(2) of the Internal Revenue Code shall be filed on or before the 1st day of the 10th month after the close of the taxable year; all partnership information returns shall be filed on or before the 1st day of the 4th month after the close of the taxable year; and all other returns shall be filed on or before the 1st day of the 5th month after the close of the taxable year or the 15th day after the due date, without extension, for the filing of the related federal return for the taxable year, unless under subsection (2) one or more extensions of time, not to exceed 6 months in the aggregate, for any such filing is granted.

(b) Notwithstanding paragraph (a), for taxable years beginning before January 1, 2026, returns of taxpayers with a taxable year ending on June 30 shall be filed on or before the 1st day of the 4th month after the close of the taxable year or the 15th day after the due date, without extension, for the filing of the related federal return for the taxable year, unless under subsection (2) one or more extensions of time for any such filing is granted.

(2)(a) When a taxpayer has been granted an extension or extensions of time within which to file its federal income tax return for any taxable year, and if the requirements of s. 220.32 are met, the filing of a request for such extension or extensions with the department shall automatically extend the due date of the return required under this code until the expiration of 6 months from the original due date.

(b) The department may grant an extension or extensions of time for the filing of any return required under this code upon receiving a prior request therefor if good cause for an extension is shown. However, the aggregate extensions of time under paragraph (a) and this paragraph must not exceed 6 months. An extension granted under this paragraph is not valid unless the taxpayer complies with s. 220.32.

(c) For purposes of this subsection, a taxpayer is not in compliance with s. 220.32 if the taxpayer underpays the required payment by more than the greater of $2,000 or 30 percent of the tax shown on the return when filed.

(d) For taxable years beginning before January 1, 2026, the 6-month time period in paragraphs (a) and (b) shall be 7 months for taxpayers with a taxable year ending June 30 and shall be 5 months for taxpayers with a taxable year ending December 31.

History.—s. 1, ch. 71-984; s. 6, ch. 72-278; s. 3, ch. 74-324; s. 2, ch. 79-326; s. 17, ch. 87-99; s. 27, ch. 98-342; s. 32, ch. 99-208; s. 16, ch. 2016-220.

1Note.—Section 16, ch. 2016-220, amended s. 220.222 “[e]ffective upon this act becoming a law and applicable to taxable years beginning on or after January 1, 2016.”



220.23 - Federal returns.

220.23 Federal returns.—

(1) Any taxpayer required to make a return for a taxable year under this code may, at any time that a deficiency could be assessed or a refund claimed under this code in respect of any item reported or properly reportable on such return or any amendment thereof, be required to furnish to the department a true and correct copy of any return which may pertain to such item and which was filed by such taxpayer under the provisions of the Internal Revenue Code.

(2) In the event the taxable income, any item of income or deduction, or the income tax liability reported in a federal income tax return of any taxpayer for any taxable year is adjusted by amendment of such return or as a result of any other recomputation or redetermination of federal taxable income or loss, if such adjustment would affect any item or items entering into the computation of such taxpayer’s net income subject to tax for any taxable year under this code, the following special rules shall apply:

(a) The taxpayer shall notify the department of such adjustment by filing either an amended return or such other report as the department may by regulation prescribe, which return or report:

1. Shall show the taxpayer’s name, address, and employer identification number; the adjustments; the taxpayer’s revised net income subject to tax and revised tax liability under this code; and such other information as the department may by regulation prescribe;

2. Shall be signed by a person required to sign the original return or by a duly authorized representative; and

3. Shall be filed not later than 60 days after such adjustment has been agreed to or finally determined for federal income tax purposes, or after any federal income tax deficiency or refund, abatement, or credit resulting therefrom has been assessed, paid, or collected, whichever shall first occur.

(b) If the amended return or other report filed with the department concedes the accuracy of a federal change or correction, any deficiency in tax under this code resulting therefrom shall be deemed assessed on the date of filing such amended return or report, and such assessment shall be timely, notwithstanding any other provision contained in part VIII of this chapter.

(c) In any case where notification of an adjustment is required under paragraph (a), then notwithstanding any other provision contained in s. 95.091(3):

1. A notice of deficiency may be issued at any time within 5 years after the date such notification is given; or

2. If a taxpayer either fails to notify the department or fails to report a change or correction which is treated in the same manner as if it were a deficiency for federal income tax purposes, a notice of deficiency may be issued at any time;

3. In either case, the amount of any proposed assessment set forth in such notice shall be limited to the amount of any deficiency resulting under this code from recomputation of the taxpayer’s income for the taxable year after giving effect only to the item or items reflected in the adjustment.

Interest in accordance with s. 220.807 is due on the amount of any deficiency from the date fixed for filing the original return for the taxable year, determined without regard to any extension of time for filing the original return, until the date of payment of the deficiency.

(d) In any case when notification of an adjustment is required by paragraph (a), a claim for refund may be filed within 2 years after the date on which such notification was due, regardless of whether such notice was given, notwithstanding any other provision contained in s. 220.727. However, the amount recoverable pursuant to such a claim shall be limited to the amount of any overpayment resulting under this code from recomputation of the taxpayer’s income for the taxable year after giving effect only to the item or items reflected in the adjustment required to be reported.

History.—s. 1, ch. 71-984; s. 57, ch. 87-6; s. 94, ch. 91-112; s. 44, ch. 2002-218.



220.24 - Declaration of estimated tax.

220.24 Declaration of estimated tax.—

(1) Every taxpayer shall make a declaration of estimated tax for the taxable year, in such form as the department shall prescribe, if the amount payable as estimated tax can reasonably be expected to be more than $2,500. The term “estimated tax” shall mean the amount which the taxpayer estimates to be his or her tax under this code for the taxable year or, in the case of a taxable year of less than 12 months, an amount of tax determined in accordance with regulations prescribed by the department.

(2) A taxpayer may amend a declaration, under regulations prescribed by the department.

History.—s. 1, ch. 71-984; s. 1189, ch. 95-147.



220.241 - Declaration; time for filing.

1220.241 Declaration; time for filing.—

(1) A declaration of estimated tax under this code shall be filed before the 1st day of the 6th month of each taxable year, except that if the minimum tax requirement of s. 220.24(1) is first met:

(a) After the 3rd month and before the 6th month of the taxable year, the declaration shall be filed before the 1st day of the 7th month;

(b) After the 5th month and before the 9th month of the taxable year, the declaration shall be filed before the 1st day of the 10th month; or

(c) After the 8th month and before the 12th month of the taxable year, the declaration shall be filed for the taxable year before the 1st day of the succeeding taxable year.

(2) Notwithstanding subsection (1), for taxable years beginning before January 1, 2026, taxpayers with a taxable year ending on June 30 shall file declarations before the 1st day of the 5th month of each taxable year, unless paragraph (1)(a), paragraph (1)(b), or paragraph (1)(c) applies.

History.—s. 1, ch. 71-984; s. 3, ch. 2008-206; s. 17, ch. 2016-220.

1Note.—

A. Section 5, ch. 2008-206, provides that “[t]he Department of Revenue may adopt rules necessary to administer the provisions of this act, including rules, forms, and guidelines for computing, claiming, and adding back bonus depreciation under s. 168(k) and deductions under s. 179 of the Internal Revenue Code of 1986, as amended.”

B. Section 17, ch. 2016-220, amended s. 220.241 “[e]ffective upon this act becoming a law and applicable to taxable years beginning on or after January 1, 2017.”



220.242 - Declaration as return.

220.242 Declaration as return.—All the provisions of this part and of s. 213.053, relating to confidentiality, shall be applicable with respect to declarations of estimated tax unless manifestly inconsistent therewith, and such declarations shall be confidential and exempt from the provisions of s. 119.07(1). However, the declaration required of a preparer other than the taxpayer under s. 220.221(3) shall not be required with respect to declarations of estimated tax.

History.—s. 1, ch. 71-984; s. 3, ch. 80-222; s. 18, ch. 83-215; s. 35, ch. 88-119; s. 54, ch. 90-360; s. 72, ch. 96-406.






Part IV - PAYMENTS (ss. 220.31-220.34)

220.31 - Payments; due date.

220.31 Payments; due date.—

(1) Every taxpayer required to file a return under this code or a notification under s. 220.23(2) shall, without assessment, notice, or demand, pay any tax due thereon to the department at the place fixed for filing, including payment to such depository institutions throughout the state as the department may by regulation designate, on or before the date fixed for filing such return, determined without regard to any extension of time for filing the return, or notification, pursuant to regulations prescribed by the department.

(2) Except as to estimated tax payments under s. 220.33, the payment required under this section shall be the balance of tax remaining due after giving effect to the following:

(a) Any amount of tentative tax or estimated tax paid by a taxpayer for a taxable year pursuant to s. 220.32 or s. 220.33 shall be deemed to have been paid on account of the tax imposed by this code for such taxable year; and

(b) Any amount of a tax overpayment which is credited against the taxpayer’s liability for the taxable year under s. 220.721 shall be deemed to have been paid on account of the tax imposed by this code for such taxable year.

History.—s. 1, ch. 71-984; s. 95, ch. 91-112.



220.32 - Payments of tentative tax.

220.32 Payments of tentative tax.—

(1) In connection with any extension of the time for filing a return under s. 220.222(2), the taxpayer shall file a tentative tax return and pay, on or before the date prescribed by law for the filing of such return, determined without regard to any extensions of time for such filing, an amount estimated to be the balance of its proper tax for the taxable year after giving effect to any estimated tax payments under s. 220.33 and any tax credit under s. 220.721.

(2) The department shall by regulation prescribe the manner and form for filing tentative returns.

(3) Interest on any amount of tax due and unpaid during the period of any extension shall be payable as provided in s. 220.809. The taxpayer shall also be liable for a penalty in an amount determined at the rate of 12 percent per year upon the amount of any underpayment of the tax due.

History.—s. 1, ch. 71-984; s. 14, ch. 83-297; s. 96, ch. 91-112.



220.33 - Payments of estimated tax.

1220.33 Payments of estimated tax.—A taxpayer required to file a declaration of estimated tax pursuant to s. 220.24 shall pay such estimated tax as follows:

2(1) If the declaration is required to be filed before the 1st day of the 6th month of the taxable year, the estimated tax shall be paid in four equal installments. The first installment shall be paid at the time of the required filing of the declaration; the second and third installments shall be paid before the 1st day of the 7th month and before the 1st day of the 10th month of the taxable year, respectively; and the fourth installment shall be paid before the 1st day of the next taxable year.

(2) If the declaration is required to be filed before the 1st day of the 7th month of the taxable year, the estimated tax shall be paid in three equal installments. The first installment shall be paid at the time of required filing of the declaration; the second installment shall be paid before the 1st day of the 10th month of the taxable year; and the third installment shall be paid before the 1st day of the next taxable year.

(3) If the declaration is required to be filed before the 1st day of the 10th month of the taxable year, the estimated tax shall be paid in two equal installments: at the time of required filing of the declaration for such taxable year and before the 1st day of the next taxable year, respectively.

(4) If the declaration is required to be filed on or before the first day of the succeeding taxable year, the estimated tax shall be paid in full at the time of such required filing.

(5) If the declaration is filed after the time prescribed in s. 220.241 due to the grant of an extension of time for filing, subsections (1)-(4) of this section shall not apply, and there shall be paid at the time of such filing all installments of estimated tax which would have been payable on or before such time if the declaration had been filed within the time prescribed in s. 220.241 and without regard to the extension, and the remaining installments shall be paid at the time at which, and in the amounts in which, they would have been payable if the declaration had been so filed.

(6) If an amended declaration is filed, the remaining installments, if any, shall be ratably increased or decreased, as the case may be, to reflect the increase or decrease in the estimated tax occasioned by such amendment.

(7) The application of this section to taxable years of less than 12 months shall be in accordance with regulations prescribed by the department.

History.—s. 1, ch. 71-984; s. 4, ch. 2008-206; s. 4, ch. 2012-145; s. 6, ch. 2015-3; s. 18, ch. 2016-220.

1Note.—Section 5, ch. 2008-206, provides that “[t]he Department of Revenue may adopt rules necessary to administer the provisions of this act, including rules, forms, and guidelines for computing, claiming, and adding back bonus depreciation under s. 168(k) and deductions under s. 179 of the Internal Revenue Code of 1986, as amended.”

2Note.—Section 18, ch. 2016-220, amended subsection (1) “[e]ffective upon this act becoming a law and applicable to taxable years beginning on or after January 1, 2017.”



220.34 - Special rules relating to estimated tax.

220.34 Special rules relating to estimated tax.—

(1) Any amount paid as estimated tax shall be deemed assessed upon the due date for the taxpayer’s return for the taxable year, determined without regard to any extensions of time for filing such return.

(2) No interest or penalty shall be due or paid with respect to a failure to pay estimated taxes except the following:

(a) Except as provided in paragraph (d), the taxpayer shall be liable for interest at the rate of 12 percent per year and for a penalty in an amount determined at the rate of 12 percent per year upon the amount of any underpayment of estimated tax determined under this subsection.

(b) For purposes of this subsection, the amount of any underpayment of estimated tax shall be the excess of:

1. The amount of the installment which would be required to be paid if the estimated tax were equal to 90 percent of the tax shown on the return for the taxable year or, if no return were filed, 90 percent of the tax for such year, over

2. The amount, if any, of the installment paid on or before the last date prescribed for payment.

1(c) The period of the underpayment for which interest and penalties apply shall commence on the date the installment was required to be paid, determined without regard to any extensions of time, and shall terminate on the earlier of the following dates:

1. The 1st day of the 5th month after the close of the taxable year;

2. For taxable years beginning before January 1, 2026, for taxpayers with a taxable year ending June 30, the 1st day of the 4th month after the close of the taxable year; or

3. With respect to any portion of the underpayment, the date on which such portion is paid.

For purposes of this paragraph, a payment of estimated tax on any installment date shall be considered a payment of any previous underpayment only to the extent such payment exceeds the amount of the installment determined under subparagraph (b)1. for such installment date.

(d) No penalty or interest for underpayment of any installment of estimated tax may be imposed if the total amount of all such payments made on or before the last date prescribed for the payment of such installment equals or exceeds the amount which would have been required to be paid on or before such date if the estimated tax were the lesser amount of:

1. An amount equal to the tax computed at the rates applicable to the taxable year, but otherwise on the basis of the facts shown on the return for, and the law applicable to, the preceding taxable year; or

2. An amount equal to 90 percent of the tax finally due for the taxable year.

(e) For purposes of paragraphs (b) and (d), the term “tax” means the excess of the tax imposed by this code over all amounts properly credited against such tax for the taxable year.

(f) The application of this subsection to taxable years of less than 12 months shall be in accordance with regulations prescribed by the department.

(3) The department may provide by regulation for a credit against estimated taxes for any taxable year of any amount determined by the taxpayer or by the department to be an overpayment of the tax imposed by this code for a preceding taxable year.

History.—s. 1, ch. 71-984; s. 15, ch. 83-297; s. 16, ch. 86-152; s. 35, ch. 96-397; s. 19, ch. 2016-220.

1Note.—Section 19, ch. 2016-220, amended paragraph (2)(c) “[e]ffective upon this act becoming a law and applicable to taxable years beginning on or after January 1, 2017.”






Part V - ACCOUNTING (ss. 220.41-220.44)

220.41 - Taxable year.

220.41 Taxable year.—

(1) For purposes of the tax imposed by this code and the returns required to be filed, the taxable year of a taxpayer shall be the same as the taxable year of such taxpayer for federal income tax purposes.

(2) If the taxable year of a taxpayer is changed for federal income tax purposes, the taxable year of such taxpayer for purposes of this code shall be similarly changed.

(3) Notwithstanding the provisions of subsections (1) and (2), if the department terminates the taxable year of a taxpayer under the provisions of s. 220.719 relating to jeopardy assessments, the tax shall be computed for the period determined by such action.

History.—s. 1, ch. 71-984; s. 97, ch. 91-112.



220.42 - Methods of accounting.

220.42 Methods of accounting.—

(1) For purposes of this code, a taxpayer’s method of accounting shall be the same as such taxpayer’s method of accounting for federal income tax purposes, except as provided in subsection (3). If no method of accounting has been regularly used by a taxpayer, net income for purposes of this code shall be computed by such method as in the opinion of the department fairly reflects income.

(2) If a taxpayer’s method of accounting is changed for federal income tax purposes, the taxpayer’s method of accounting for purposes of this code shall be similarly changed.

(3) Any taxpayer which has elected for federal income tax purposes to report any portion of its income on the completed contract method of accounting under Treasury Regulation 1.451-3(b)(2) may elect to return the income so reported on the percentage of completion method of accounting under Treasury Regulation 1.451-3(b)(1), provided the taxpayer regularly maintains its books of account and reports to its shareholders on the percentage of completion method. The election provided by this subsection shall be allowed only if it is made, in such manner as the department may prescribe, not later than the due date, including any extensions thereof, for filing a return for the taxpayer’s first taxable year under this code in which a portion of its income is returned on the completed contract method of accounting for federal tax purposes. An election made pursuant to this subsection shall apply to all subsequent taxable years of the taxpayers unless the department consents in writing to its revocation.

History.—s. 1, ch. 71-984; s. 9, ch. 72-278.



220.43 - Reference to federal determinations.

220.43 Reference to federal determinations.—

(1) To the extent not inconsistent with the provisions of this code or forms or regulations prescribed by the department, each taxpayer making a return under this code shall take into account the items of income, deduction, and exclusion on such return in the same manner and amounts as reflected in such taxpayer’s federal income tax return for the same taxable year.

(2) A final determination under the Internal Revenue Code adjusting any item or items of income, deduction, or exclusion for any taxable year shall be prima facie correct for purposes of this code to the extent such item or items enter into the determination of net income under this code.

(3) If there has been implementing legislation under s. 220.03(3), and to the extent required in regulations prescribed by the department, any taxpayer making a return under this code may be required to indicate the item or items of income, deduction, and exclusion which would enter into the determination of income if this code were amended to incorporate the Internal Revenue Code as amended and in effect for such taxable year.

History.—s. 1, ch. 71-984.



220.44 - Adjustments.

220.44 Adjustments.—If it appears to the director that any agreement, understanding, or arrangement exists between any taxpayers, or between any taxpayer and any other person, which causes any taxpayer’s net income subject to tax to be reflected improperly or inaccurately, the director may adjust any item or items of income, deduction, or exclusion, or any factor taken into account in apportioning income to this state, to the extent necessary clearly to reflect the net income of such taxpayer.

History.—s. 1, ch. 71-984.






Part VI - MISCELLANEOUS PROVISIONS (ss. 220.51-220.54)

220.51 - Promulgation of rules and regulations.

220.51 Promulgation of rules and regulations.—In accordance with the Administrative Procedure Act, chapter 120, the department is authorized to make, promulgate, and enforce such reasonable rules and regulations, and to prescribe such forms relating to the administration and enforcement of the provisions of this code, as it may deem appropriate, including:

(1) Rules for initial implementation of this code and for taxpayers’ transitional taxable years commencing before and ending after January 1, 1972;

(2) Rules or regulations to clarify whether certain groups, organizations, or associations formed under the laws of this state or any other state, country, or jurisdiction shall be deemed “taxpayers” for the purposes of this code, in accordance with the legislative declarations of intent in s. 220.02; and

(3) Regulations relating to consolidated reporting for affiliated groups of corporations, in order to provide for an equitable and just administration of this code with respect to multicorporate taxpayers.

History.—s. 1, ch. 71-984.



220.52 - Arrangement and captions.

220.52 Arrangement and captions.—No inference, implication, or presumption of legislative construction shall be drawn or made by reason of the location or grouping of any particular sections or provisions of this code, nor shall any caption be given any legal effect.

History.—s. 1, ch. 71-984.



220.54 - Administration of law.

220.54 Administration of law.—The cost of preparing and distributing printed documents, reports, forms, and paraphernalia for the collection of the tax imposed by this code and the inspection and enforcement duties required in connection therewith shall be borne by this state through a general revenue appropriation to the department.

History.—s. 2, ch. 74-324.






Part VII - SPECIAL RULES RELATING TO TAXATION OF BANKS AND SAVINGSASSOCIATIONS (ss. 220.62-220.65)

220.62 - Definitions.

220.62 Definitions.—For purposes of this part:

(1) The term “bank” means a bank holding company registered under the Bank Holding Company Act of 1956 of the United States, 12 U.S.C. ss. 1841-1849, as amended, or a bank or trust company incorporated and doing business under the laws of the United States (including laws relating to the District of Columbia), of any state, or of any territory, a substantial part of the business of which consists of receiving deposits and making loans and discounts or of exercising fiduciary powers similar to those permitted to national banks under authority of the Comptroller of the Currency and which is subject by law to supervision and examination by state, territorial, or federal authority having supervision over banking institutions. The term “bank” also includes any banking association, corporation, or other similar organization organized and operated under the laws of any foreign country, which banking association, corporation, or other organization is also operating in this state pursuant to chapter 663.

(2) The term “savings association” means a savings association holding company registered under the Homeowners’ Loan Act (HOLA) of 1933, 12 U.S.C. s. 1467a, as amended, or any savings association, building and loan association, savings and loan association, or mutual savings bank not having capital stock, whether subject to the laws of this or any other jurisdiction.

(3) The term “international banking facility” means a set of asset and liability accounts segregated on the books and records of a banking organization that includes only international banking facility deposits, borrowings, and extensions of credit, as those terms are defined by the Financial Services Commission, taking into account all transactions in which international banking facilities are permitted to engage by regulations of the Board of Governors of the Federal Reserve System, as from time to time amended. When providing such definitions, the Financial Services Commission shall also consider the public interest, including the need to maintain a sound and competitive banking system, as well as the purpose of this act, which is to create an environment conducive to the conduct of an international banking business in the state.

(4) The term “banking organization” means:

(a) A bank organized and existing under the laws of any state;

(b) A national bank organized and existing as a national banking association pursuant to the provisions of the National Bank Act, 12 U.S.C. ss. 21 et seq.;

(c) An Edge Act corporation organized pursuant to the provisions of s. 25(a) of the Federal Reserve Act, 12 U.S.C. ss. 611 et seq.;

(d) An international bank agency licensed pursuant to the laws of any state;

(e) A federal agency licensed pursuant to ss. 4 and 5 of the International Banking Act of 1978;

(f) A savings association organized and existing under the laws of any state; or

(g) A federal association organized and existing pursuant to the provisions of the Home Owners’ Loan Act of 1933, 12 U.S.C. ss. 1461 et seq.

(5) The term “foreign person” means:

(a) An individual who is not a resident of the United States;

(b) A foreign corporation, foreign partnership, or foreign trust, as defined in s. 7701 of the Internal Revenue Code, other than a domestic branch thereof;

(c) A foreign branch of a domestic corporation (including the taxpayer);

(d) A foreign government or an international organization, or an agency of either; or

(e) An international banking facility.

For purposes of this subsection, the terms “foreign” and “domestic” have the same meaning as set forth in s. 7701 of the Internal Revenue Code.

History.—s. 8, ch. 72-278; s. 1, ch. 73-152; s. 6, ch. 78-299; s. 149, ch. 80-260; s. 5, ch. 81-179; s. 18, ch. 88-119; s. 23, ch. 2000-355; s. 259, ch. 2003-261; s. 4, ch. 2011-97.



220.63 - Franchise tax imposed on banks and savings associations.

220.63 Franchise tax imposed on banks and savings associations.—

(1) A franchise tax measured by net income is hereby imposed on every bank and savings association for each taxable year commencing on or after January 1, 1973.

(2) The tax imposed by this section shall be an amount equal to 51/2 percent of the franchise tax base of the bank or savings association for the taxable year.

1(3) For purposes of this part, the franchise tax base shall be adjusted federal income, as defined in s. 220.13, apportioned to this state, plus nonbusiness income allocated to this state pursuant to s. 220.16, less the deduction allowed in subsection (5) and less $50,000.

(4) Nothing contained in this part shall be construed to prohibit a savings association, in computing its franchise tax base, from claiming the maximum deduction allowed under s. 593 of the Internal Revenue Code.

(5) There shall be allowed as a deduction from adjusted federal income, to the extent not deductible in determining federal taxable income or subtracted pursuant to s. 220.13(1)(b)2., the eligible net income of an international banking facility determined as follows:

(a) The “eligible net income of an international banking facility” is the amount remaining after subtracting from the eligible gross income the applicable expenses.

(b) The “eligible gross income” is the gross income derived by an international banking facility from:

1. Making, arranging for, placing, or servicing loans to foreign persons, provided, however, that in the case of a foreign person which is an individual, a foreign branch of a domestic corporation (other than a bank or savings association), or a foreign corporation or a foreign partnership which is 80 percent or more owned or controlled, either directly or indirectly, by one or more domestic corporations (other than banks or savings associations), domestic partnerships, or resident individuals, substantially all the proceeds of the loan are for use outside the United States;

2. Making or placing deposits with foreign persons which are banks or savings associations or foreign branches of banks or savings associations, including foreign subsidiaries or foreign branches of the taxpayer, or with other international banking facilities; or

3. Entering into foreign exchange trading or hedging transactions in connection with the activities described in this paragraph.

However, the term “eligible gross income” does not include any amount derived by an international banking facility from making, arranging for, placing, or servicing loans or making or placing deposits if the loans or deposits of funds are secured by mortgages, deeds of trust, or other liens upon real property located in this state.

(c) The “applicable expenses” are any expenses or other deductions attributable, directly or indirectly, to the eligible gross income described in paragraph (b).

History.—s. 8, ch. 72-278; s. 2, ch. 73-152; s. 6, ch. 81-179; s. 9, ch. 83-349; ss. 8, 12, 22, ch. 84-549; s. 102, ch. 91-112; s. 6, ch. 2011-229; s. 11, ch. 2012-32; s. 24, ch. 2016-10.

1Note.—

A. Section 3, ch. 2011-229, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, the emergency rules shall remain in effect for 6 months after adoption and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

B. Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



220.64 - Other provisions applicable to franchise tax.

220.64 Other provisions applicable to franchise tax.—To the extent that they are not manifestly incompatible with the provisions of this part, parts I, III, IV, V, VI, VIII, IX, and X of this code and ss. 220.12, 220.13, 220.15, and 220.16 apply to the franchise tax imposed by this part. Under rules prescribed in s. 220.131, a consolidated return may be filed by any affiliated group of corporations composed of one or more banks or savings associations, its or their Florida parent corporation, and any nonbank or nonsavings subsidiaries of such parent corporation.

History.—s. 8, ch. 72-278; s. 3, ch. 73-152; s. 10, ch. 83-349; s. 2, ch. 84-549; s. 99, ch. 91-112.



220.65 - Discharge of tax liability.

220.65 Discharge of tax liability.—The tax imposed by this part shall be in lieu of, and no bank or savings association shall be subject to, the tax imposed under part II.

History.—s. 8, ch. 72-278; s. 4, ch. 73-152.






Part VIII - ADMINISTRATIVE PROCEDURES AND JUDICIALREVIEW (ss. 220.701-220.739)

220.701 - Collection authority.

220.701 Collection authority.—The department shall collect the taxes imposed by this chapter and shall pay all moneys received by it into the General Revenue Fund of the state.

History.—s. 19, ch. 71-359; s. 43, ch. 91-112.

Note.—Former s. 214.02.



220.703 - Assessment.

220.703 Assessment.—

(1) The amount of tax which is shown to be due on any return shall be deemed assessed on the date of filing the return, including any amended returns showing an increase of tax. In the event the amount of tax is understated on the taxpayer’s return due to a mathematical error, the department shall notify the taxpayer that the amount of tax in excess of that shown on the return is due and has been assessed. Such notice of additional tax due shall not be considered a notice of deficiency, nor shall the taxpayer have any right of protest. In the case of a return properly filed without a computation of the tax due, the tax computed by the department on the basis of the return shall be deemed assessed on the date the return is filed.

(2) Whenever a notice of deficiency has been issued, the amount of the deficiency shall be deemed assessed on the date provided in s. 220.713 if no protest is filed or, if a protest is filed, on the date when the decision of the department with respect to the protest becomes final.

(3) Any amount paid as tax or in respect to tax under this chapter shall be deemed assessed upon the date of receipt of payment.

History.—s. 19, ch. 71-359; s. 53, ch. 91-45; s. 44, ch. 91-112.

Note.—Former s. 214.03.



220.705 - Limitation on assessment.

220.705 Limitation on assessment.—No deficiency shall be assessed with respect to a taxable year for which a return was filed unless a notice of deficiency for such year was issued not later than the date prescribed in s. 95.091(3).

History.—s. 19, ch. 71-359; s. 60, ch. 87-6; s. 45, ch. 91-112.

Note.—Former s. 214.04.



220.707 - Notice and demand.

220.707 Notice and demand.—

(1) As soon as practicable after an amount payable under this chapter is deemed assessed under s. 220.703 or any other provision of this chapter, the department shall give notice of the amount unpaid to each taxpayer liable for any unpaid portion of such assessment and shall demand payment thereof. The amount stated in such notice shall be payable upon receipt of such notice, at the place and time stated in such notice.

(2) No notice and demand need be issued when a deficiency has been determined by a proceeding in court for review of an assessment.

History.—s. 19, ch. 71-359; s. 46, ch. 91-112.

Note.—Former s. 214.05.



220.709 - Deficiency determinations.

220.709 Deficiency determinations.—

(1) As soon as practicable after a return is filed, the department shall examine it to determine the correct amount of tax. If the department finds that the amount of tax shown on the return is less than the correct amount and the difference is not solely the result of mathematical error, it shall issue a notice of deficiency to the taxpayer, setting forth the amount of additional tax and any penalties proposed to be assessed. The findings of the department under this subsection shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax and penalties due.

(2) If a taxpayer fails to file a tax return, the department shall determine the amount of tax due according to its best judgment and information, and it shall issue a notice of deficiency to the taxpayer, setting forth the amount of tax and any penalties proposed to be assessed. The amount so determined by the department shall be prima facie correct and shall be prima facie evidence of the correctness of the amount of tax due.

(3) An erroneous refund shall be considered deficiency of tax on the date made, and shall be deemed assessed and shall be collected as provided in ss. 220.703 and 220.707.

History.—s. 19, ch. 71-359; s. 47, ch. 91-112.

Note.—Former s. 214.06.



220.711 - Notice of deficiency.

220.711 Notice of deficiency.—A notice of deficiency issued under this chapter shall set forth, in addition to the amount of tax and any penalties, a computation of the adjustments giving rise to the proposed assessment and the reason or reasons therefor.

History.—s. 19, ch. 71-359; s. 48, ch. 91-112.

Note.—Former s. 214.07.



220.713 - Assessment after notice.

220.713 Assessment after notice.—Upon the expiration of 60 days after the date on which it was issued (150 days, if the taxpayer is outside the United States), a notice of deficiency shall constitute an assessment of the amount of tax and penalties specified therein, except for amounts as to which the taxpayer shall have filed a protest with the department under s. 220.717.

History.—s. 19, ch. 71-359; s. 49, ch. 91-112.

Note.—Former s. 214.08.



220.715 - Waiver of restrictions on assessment.

220.715 Waiver of restrictions on assessment.—At any time, whether or not a notice of deficiency has been issued, a taxpayer shall have the right to waive the restrictions on assessment and collection of the whole or any part of any proposed assessment of tax by a signed notice in writing filed with the department in such form as the department may by regulation prescribe.

History.—s. 19, ch. 71-359; s. 50, ch. 91-112.

Note.—Former s. 214.10.



220.717 - Protest of proposed assessment.

220.717 Protest of proposed assessment.—

(1) Within 60 days (150 days if the taxpayer is outside the United States) after the issuance of a notice of deficiency, the taxpayer may file with the department a written protest against the proposed assessment in such form as the department may by regulation prescribe, setting forth the portion or portions of the proposed deficiency protested and the grounds on which such protest is based.

(2) Whenever a protest is filed, the department shall reconsider the proposed assessment.

History.—s. 19, ch. 71-359; s. 54, ch. 78-95; s. 50, ch. 91-112.

Note.—Former s. 214.11.



220.719 - Jeopardy assessments.

220.719 Jeopardy assessments.—

(1) If the department finds that a taxpayer is about to depart from the state, to conceal its property, or to do any other act tending to prejudice or render wholly or partly ineffectual the normal procedures for collection of any amount of tax, penalty, or interest under this chapter, or if the department otherwise finds that the collection of such amount will be jeopardized by delay, the department shall issue to the taxpayer a notice of such findings and shall make demand for the immediate payment of such amount, whereupon such amount shall be deemed assessed and shall become immediately due and payable.

(2) If there is jeopardy to the revenue and jeopardy is asserted in or with an assessment, the department shall proceed in the manner specified for jeopardy assessment in s. 213.732. A jeopardy assessment lien shall have the same scope and effect as other liens prescribed by this chapter.

(3) If the notice and demand relate to the taxpayer’s current taxable period or year, the department shall declare the taxable period or year of the taxpayer immediately terminated, and the notice and demand shall relate to the period or year declared terminated and shall include therein income, deductions, and values accrued or accumulated up to the date of termination if not otherwise properly includable in respect of such taxable year or period.

History.—s. 19, ch. 71-359; s. 54, ch. 78-95; s. 51, ch. 91-112; s. 15, ch. 92-315.

Note.—Former s. 214.12.



220.721 - Overpayments; credits.

220.721 Overpayments; credits.—

(1) If, after a return has been filed, the department finds that the tax paid with the return is more than the correct amount, it shall credit or refund the overpayment as is appropriate.

(2) In the case of any overpayment, the department may within the applicable period of limitations credit the amount of such overpayment, including any interest allowed thereon, against any part of the liability in respect of the tax giving rise to the overpayment of the taxpayer who made the overpayment, refunding any balance to such taxpayer.

History.—s. 19, ch. 71-359; s. 52, ch. 91-112.

Note.—Former s. 214.13.



220.723 - Overpayments; interest.

220.723 Overpayments; interest.—

(1) Interest shall be allowed and paid in accordance with the provisions of s. 220.807 upon any overpayment of a tax imposed by this chapter. However, if any overpayment is refunded or credited within 3 months after the date upon which the taxpayer files written notice advising the department of such overpayment, no interest shall be allowed on such overpayment.

(2) Interest shall accrue from the date upon which the taxpayer files a written notice advising the department of the overpayment. Interest shall be paid until such date as determined by the department, which shall be no more than 7 days prior to the date of the issuance by the Chief Financial Officer of the refund warrant.

(3) For purposes of this section, no amount of tax for any taxable year shall be treated as having been paid before the date on which the tax return for such year was due under applicable law or the date the payment was actually made, whichever is later.

History.—s. 19, ch. 71-359; s. 1, ch. 86-121; s. 13, ch. 87-102; s. 53, ch. 91-112; s. 260, ch. 2003-261.

Note.—Former s. 214.14.



220.725 - Overpayments; refunds.

220.725 Overpayments; refunds.—

(1) Every claim for refund shall be filed with the department in writing, in such form as the department may by regulation prescribe, and shall state the amount claimed, the specific grounds upon which the claim is founded, and the taxable years or periods involved.

(2) As soon as practicable after a claim for refund is filed, the department shall examine the claim and either issue a notice of refund, abatement, or credit to the claimant or issue a notice of denial.

History.—s. 19, ch. 71-359; s. 54, ch. 78-95; s. 54, ch. 91-112.

Note.—Former s. 214.15.



220.727 - Limitations on claims for refund.

220.727 Limitations on claims for refund.—

(1) Except as otherwise provided in this section:

(a) A claim for refund must be filed within the period specified in s. 215.26(2); and

(b) For purposes of this subsection, payments of estimated tax shall be deemed paid at the time such return is required to be filed under this code, determined with regard to any extensions of time allowed to the taxpayer under s. 213.055(2) or s. 220.222 for filing such return and not at such earlier time as such payments of estimated tax were actually made. This paragraph shall apply retroactively to tax years beginning on or after January 1, 2001.

(2) For returns that were filed or taxes paid on or before September 30, 1994:

(a)1. A claim for refund shall be filed not later than 3 years after the date the return was filed or 1 year after the date the tax was paid, whichever is the later; and

2. No credit or refund shall be allowed or made with respect to the taxable year for which a claim was filed unless such claim is filed within such period.

(b) The amount of any credit or refund resulting from a claim for refund shall be limited as follows:

1. If the claim was filed during the 3-year period prescribed in this subsection, the amount of the credit or refund shall not exceed the portion of tax paid within the period, equal to 3 years plus the period of any extension of time for filing the return, immediately preceding the filing of the claim.

2. If the claim was not filed within such 3-year period, the amount of the credit or refund shall not exceed the portion of the tax paid during the year immediately preceding the filing of the claim.

(c) For purposes of this subsection, a tax return filed on or before the last day prescribed by law for the filing of such return, determined without regard to any extensions thereof, shall be deemed to have been filed on such last day.

History.—s. 19, ch. 71-359; s. 50, ch. 85-342; s. 54, ch. 91-112; s. 11, ch. 94-314; s. 51, ch. 94-353; s. 1, ch. 2005-178.

Note.—Former s. 214.16.



220.731 - Investigations.

220.731 Investigations.—For the purpose of administering and enforcing the provisions of this chapter, the department or any officer, agent, or employee of the department designated by the executive director in writing or by regulation may:

(1) Hold investigations concerning any matters;

(2) Require the attendance of any individual, or any officer or employee of a taxpayer, having knowledge of such matters; and

(3) Take testimony and require proof for its information.

In the conduct of any investigation, neither the department nor any officer, agent, or employee thereof shall be bound by the technical rules of evidence, and the informality in any proceeding or in the manner of taking testimony shall not invalidate any order, decision, rule, or regulation made or approved or confirmed by the department. Any officer or employee of the department authorized by the executive director or regulation shall have power to administer oaths. The books, papers, records, and memoranda of the department, or parts thereof, may be proved in any investigation or legal proceeding by a reproduced copy thereof, under the certificate of the executive director, and any such reproduced copy shall, without further proof, be admitted into evidence before the department or in any legal proceeding.

History.—s. 19, ch. 71-359; s. 54, ch. 78-95; s. 56, ch. 91-112.

Note.—Former s. 214.18.



220.733 - Actions to recover taxes.

220.733 Actions to recover taxes.—At any time that the department might commence proceedings for a levy under this chapter, it may bring an action in any court of competent jurisdiction within or without the state, in the name of the state, to recover the amount of taxes, penalties, and interest due and unpaid under this chapter. In any such action, a certificate of the department showing the amount of the delinquency shall be prima facie evidence of the correctness of such amount, the validity of its assessment, and its compliance with all the provisions of this chapter.

History.—s. 19, ch. 71-359; s. 57, ch. 91-112.

Note.—Former s. 214.19.



220.735 - Production of witnesses and records.

220.735 Production of witnesses and records.—

(1) The department, or any officer or employee of the department designated by the executive director in writing or by regulation, shall at its, her, or his own instance, or on the written request of any other party to the proceeding, issue subpoenas requiring the attendance of, and the giving of testimony by, witnesses and issue subpoenas duces tecum requiring the production of books, papers, records, or memoranda. All subpoenas and subpoenas duces tecum issued under this chapter may be served by any person of full age.

(2) Witnesses other than employees of the state shall be entitled to receive for attendance and travel the same fees as witnesses before the circuit courts of this state, such fees to be paid when the witness is excused from further attendance. When the witness is subpoenaed for the department or any officer or employee thereof, such fees shall be paid in the same manner as other expenses of the department. When the witness is subpoenaed for any other party, the cost of subpoena service and the witness fee shall be borne by the party at whose instance the witness is summoned, and the department may, in its discretion, require a deposit or advance payment to cover the cost of such service and witness fee. Subpoenas issued hereunder shall be served in the same manner as subpoenas issued from the circuit courts.

(3) Any circuit court of the state, or any judge thereof, upon application of the department or any officer or employee thereof or upon the application of any other party to the proceeding may, in its, her, or his discretion, compel the attendance of witnesses, the production of books, papers, records, or memoranda, and the giving of testimony before the department or any officer or employee thereof conducting an investigation authorized by this chapter in the same manner as the production of evidence may be compelled before said court.

History.—s. 19, ch. 71-359; s. 54, ch. 78-95; s. 58, ch. 91-112; s. 1190, ch. 95-147.

Note.—Former s. 214.20.



220.737 - Amounts less than $1.

220.737 Amounts less than $1.—

(1) The department may by regulation provide that if a total amount of less than $1 is payable, refundable, or creditable, such amount either may be disregarded or shall be disregarded if it is less than 50 cents and increased to $1 if it is 50 cents or more.

(2) The department may by regulation provide that any amount which is required to be shown or reported on any return or other document required under this chapter shall, if such amount is not a whole dollar, be increased to the nearest whole dollar when the fractional part of a dollar is 50 cents or more and decreased to the nearest whole dollar when the fractional part of a dollar is less than 50 cents.

History.—s. 19, ch. 71-359; s. 59, ch. 91-112.

Note.—Former s. 214.22.



220.739 - Procedure for notices.

220.739 Procedure for notices.—Whenever notice is required by this chapter, such notice shall, if not otherwise provided, be given to the taxpayer by personal delivery by an agent of the department or issued by mailing it by registered or certified mail to the taxpayer concerned at his or her last known address as shown on the most recently filed return under applicable law or, if no return has previously been filed, at the address shown on the corporation report last filed under s. 607.1622. Alternatively, notice may be issued by registered or certified mail to the taxpayer at any other address which the taxpayer has designated in writing as his or her current mailing address.

History.—s. 19, ch. 71-359; s. 54, ch. 78-95; s. 2, ch. 79-9; s. 24, ch. 86-152; s. 130, ch. 90-179; s. 60, ch. 91-112; s. 1191, ch. 95-147.

Note.—Former s. 214.23.






Part IX - PENALTIES, INTEREST, AND ENFORCEMENT (ss. 220.801-220.829)

220.801 - Penalties; failure to timely file returns.

220.801 Penalties; failure to timely file returns.—

(1) In case of failure to file any tax return required under this chapter on the date prescribed therefor, including any extensions thereof, there shall be added as a penalty to the amount of tax due with such return 10 percent of the amount of such tax, if the failure is not for more than 1 month, plus an additional 10 percent for each additional month or fraction thereof during which such failure continues, not exceeding 50 percent in the aggregate. The department may settle or compromise such penalties pursuant to s. 213.21. For purposes of this section, the amount of tax due with any return shall be reduced by any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which was properly allowable on the date the return was required to be filed.

(2) In case of failure to file any tax return required by this chapter, notwithstanding that no tax is shown to be due thereon, a penalty in the amount of $50 for each month or portion thereof, not to exceed $300 in the aggregate, shall be assessed and paid for each such failure to file. This subsection shall only apply to corporations when they also are required to file a federal income tax return.

(3) If any penalty is assessed under subsection (1) for failure to file a return by the prescribed date, no penalty under subsection (2) for failure to file a return with no tax shown to be due shall be assessed with respect to the same return.

1(4) The provisions of this section shall specifically apply to the notice of federal change required under s. 220.23.

History.—s. 19, ch. 71-359; s. 4, ch. 74-324; s. 15, ch. 81-178; s. 8, ch. 86-121; s. 94, ch. 87-6; s. 61, ch. 87-101; s. 62, ch. 91-112; s. 29, ch. 92-320; s. 18, ch. 2011-76.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

Note.—Former s. 214.40.



220.803 - Penalties; failure to pay tax.

220.803 Penalties; failure to pay tax.—

(1) If any part of a deficiency is due to negligence or intentional disregard of rules and regulations prescribed by or under this chapter, but without intent to defraud, there shall be added to the tax as a penalty an amount equal to 10 percent of the deficiency.

(2) If any part of a deficiency is due to fraud, there shall be added to the tax as a penalty, in lieu of the penalty under subsection (1), an amount equal to 100 percent of the deficiency.

(3) For purposes of this section, the amount shown as tax by the taxpayer upon a return shall be taken into account in determining the amount of the deficiency only if such return was filed on or before the last day prescribed by law for the filing of such return, including any extensions of the time for such filing.

History.—s. 19, ch. 71-359; s. 63, ch. 91-112; s. 30, ch. 92-320.

Note.—Former s. 214.41.



220.805 - Assessment of penalties.

220.805 Assessment of penalties.—The penalties provided by this part shall be paid upon notice and demand and shall be assessed, collected, and paid in the same manner as taxes. Any reference in this chapter to the tax imposed by this chapter shall be deemed a reference to penalties provided by this part.

History.—s. 19, ch. 71-359; s. 64, ch. 91-112.

Note.—Former s. 214.42.



220.807 - Determination of rate of interest.

220.807 Determination of rate of interest.—

(1) The annual rate of interest applicable to this chapter shall be the adjusted rate established by the executive director of the Department of Revenue under subsection (2), except that the annual rate of interest shall never be greater than 12 percent.

(2) If the adjusted prime rate charged by banks, rounded to the nearest full percent, plus 4 percentage points, during either:

(a) The 6-month period ending on September 30 of any calendar year; or

(b) The 6-month period ending on March 31 of any calendar year,

differs from the interest rate in effect on either such date, the executive director of the Department of Revenue shall, within 20 days, establish an adjusted rate of interest equal to such adjusted prime rate plus 4 percentage points.

(3) An adjusted rate of interest established under this section shall become effective:

(a) On January 1 of the succeeding year, if based upon the adjusted prime rate plus 4 percentage points for the 6-month period ending on September 30; or

(b) On July 1 of the same calendar year, if based upon the adjusted prime rate plus 4 percentage points for the 6-month period ending on March 31.

(4) For the purposes of this section, “adjusted prime rate charged by banks” means the average predominant prime rate quoted by commercial banks to large business, as determined by the Board of Governors of the Federal Reserve System.

(5) Once established, an adjusted rate of interest shall remain in effect until an adjustment is made under subsection (2).

History.—s. 2, ch. 86-121; s. 65, ch. 91-112; s. 4, ch. 2003-395.

Note.—Former s. 214.425.



220.809 - Interest on deficiencies.

220.809 Interest on deficiencies.—

(1) Except as provided in s. 220.23(2)(c), if any amount of tax imposed by this chapter is not paid on or before the date, determined without regard to any extensions, prescribed for payment of such tax, interest shall be paid in accordance with the provisions of s. 220.807 on the unpaid amount from such date to the date of payment.

(2) Interest prescribed by this section on any tax or penalty shall be deemed assessed upon the assessment of the tax or penalty to which such interest relates, and shall be collected and paid in the same manner as taxes. Any reference in this chapter to the tax imposed by this chapter shall be deemed a reference to interest imposed by this section.

(3) No interest shall be imposed upon the interest provided by this section.

(4) Interest shall be paid in respect to any penalty which is not paid within 20 days of the notice and demand therefor, but only for the period from the date of the notice and demand to the date of payment.

(5) If notice and demand is made for the payment of any amount due under this chapter, and if such amount is paid within 30 days after the date of such notice and demand, interest under this section on the amount so paid shall not be imposed for the period after the date of such notice and demand.

(6) Any tax, interest, or penalty imposed by this chapter which has been erroneously refunded and which is recoverable by the department shall bear interest computed as provided in s. 220.807 from the date of payment of such refund.

(7) The department may settle or compromise interest imposed herein pursuant to s. 213.21.

History.—s. 19, ch. 71-359; s. 11, ch. 76-261; s. 16, ch. 81-178; s. 3, ch. 86-121; s. 66, ch. 91-112; s. 45, ch. 2002-218.

Note.—Former s. 214.43.



220.813 - Liens; attachment and notice.

220.813 Liens; attachment and notice.—

(1) The state shall have a lien for all or any portion of the tax or any penalty, or for any amount of interest which may be due, upon all the real and personal property of any taxpayer assessed with a tax under this chapter.

(2) If the lien arises from an assessment pursuant to a notice of deficiency, such lien shall not attach, and the notice described in subsection (3) shall not be filed, until all proceedings in court for review of such assessment have terminated or the time for the taking thereof has expired without such proceedings being instituted.

(3) The lien created by assessment pursuant to a notice of deficiency shall expire unless a notice of lien is filed as provided in this part within 5 years from the date all proceedings in court for the review of such assessment have terminated or the time for the taking thereof has expired without such proceeding being instituted. The lien created by assessment pursuant to the filing of a return without payment of the tax shown to be due, or the penalty or interest properly due, shall expire unless a notice of lien is filed within 5 years from the date such return was filed with the department.

History.—s. 19, ch. 71-359; s. 68, ch. 91-112.

Note.—Former s. 214.44.



220.815 - Liens; priority and filing.

220.815 Liens; priority and filing.—

(1) Nothing in this part shall be construed to give the state a preference over the perfected rights of any bona fide purchaser, mortgagee, judgment creditor, or other lienholder in existence prior to the filing of notice of lien or of jeopardy assessment lien in the office of the clerk of the circuit court in the county in which the property subject to the lien is located. If there is jeopardy to the revenue and jeopardy is asserted in or with an assessment, the department shall proceed in the manner specified for jeopardy assessment in s. 213.732.

(2) The clerks of the circuit courts of the several counties shall establish and maintain a file and index book for liens arising under this chapter, in the manner and form prescribed by the department, which shall contain numerical and alphabetical indexes. Each entry in the file shall show the name and address of the taxpayer named in the notice, the tax to which the lien relates, the serial number of the notice, the date and hour of filing, whether the lien is a regular lien or a jeopardy assessment lien, and the amount of taxes, penalties, and interest due and unpaid at the time the notice is filed.

History.—s. 19, ch. 71-359; s. 69, ch. 91-112; s. 16, ch. 92-315.

Note.—Former s. 214.45.



220.819 - Liens; release.

220.819 Liens; release.—

(1) The department may release all or any portion of the property subject to a lien if it determines that the release will not endanger or jeopardize the collection of the amount secured thereby.

(2) The department shall release all or any portion of the property subject to a lien upon a final determination of a court of competent jurisdiction that the taxpayer does not owe some or all of the amount secured by the lien or that no jeopardy to the revenue exists.

(3) The department shall release the lien against any taxpayer whenever the tax, penalties and interest covered by the lien are paid.

History.—s. 19, ch. 71-359; s. 71, ch. 91-112.

Note.—Former s. 214.47.



220.821 - Liens; certificates of release.

220.821 Liens; certificates of release.—

(1) The department shall issue a certificate of complete or partial release of lien:

(a) To the extent that the fair market value of any property subject to the lien exceeds 200 percent of the amount of the lien plus the amount of all prior liens upon such property;

(b) To the extent that such lien expires or otherwise becomes unenforceable;

(c) To the extent that the amount of such lien is paid, together with any interest which may become due between the date when the notice of lien is filed and the date when the amount of such lien is paid;

(d) To the extent that there is furnished to the department, on such form as the department may prescribe and with such surety or sureties as are satisfactory to the department, a bond that is conditioned upon the payment of 200 percent of the amount of such lien, plus any interest which may become due after the notice of lien is filed and before the amount thereof is fully paid; and

(e) To the extent and under the circumstances specified in s. 220.819.

(2) A certificate of complete or partial release of any lien shall be conclusive that the lien upon the property covered by the certificate is extinguished to the extent indicated by such certificate.

(3) The clerks of the circuit court shall permanently attach the certificates of release to the notice of lien or notice of jeopardy assessment lien and record same whenever a certificate of complete or partial release of lien issued by the department is presented for filing in the office where a notice of such lien was filed.

History.—s. 19, ch. 71-359; s. 72, ch. 91-112.

Note.—Former s. 214.48.



220.823 - Liens; costs.

220.823 Liens; costs.—The department shall not be required to furnish any bond or to make a deposit or to pay any costs or fees of any court or officer thereof in any legal proceedings or in connection with the recordation in any county of any notice or other document filed by the department pursuant to the provisions of this chapter.

History.—s. 19, ch. 71-359; s. 73, ch. 91-112.

Note.—Former s. 214.49.



220.825 - Liens; foreclosure.

220.825 Liens; foreclosure.—In addition to any other remedy provided by the laws of this state, and provided that no hearing or proceedings for review provided by this chapter shall be pending and that the time for the taking of review shall have expired, the department may foreclose in any court of competent jurisdiction any lien on real or personal property for any tax, penalty, or interest to the same extent and in the same manner as in the enforcement of other liens. Any proceeding to foreclose shall be instituted not more than 20 years after the filing, or availability for filing, of the notice of lien under the provisions of s. 220.815.

History.—s. 19, ch. 71-359; s. 55, ch. 87-6; s. 32, ch. 87-101; s. 74, ch. 91-112.

Note.—Former s. 214.50.



220.827 - Collection procedures.

220.827 Collection procedures.—

(1) In addition to any other remedy provided by the laws of this state, if any tax imposed by this chapter is not paid within the time required by this chapter, the department, or someone designated by it, may cause a demand to be made on the taxpayer for the payment thereof. If such tax remains unpaid for 10 days after such demand has been made and no proceedings have been taken to review the same, the department may issue a warrant directed to any sheriff or other person authorized to serve process, commanding said sheriff or other person to levy upon and sell the real and personal property of the taxpayer found within his or her jurisdiction for the payment of the amount thereof, including penalties, interest, and the cost of executing the warrant. Such warrant shall be returned to the department together with the money collected by virtue thereof within the time therein specified, which shall not be less than 20 nor more than 90 days from the date of the warrant. The sheriff or other person to whom such a warrant shall be directed shall proceed upon the same in all respects and with like effect as is prescribed by law for executions issued against property upon judgments of record, and shall be entitled to the same fees for his or her services in executing the warrant, to be collected in the same manner. No proceedings for a levy under this section shall be commenced more than 20 years after the filing of the notice of lien under the provisions of this part.

(2) Whenever an execution or writ of attachment issued from any court for the enforcement or collection of any tax liability created by this chapter shall be levied by any sheriff or other authorized person upon any personal property, and such property shall be claimed to be exempt from execution or attachment by any person other than the defendant in the execution or attachment, then it shall be the duty of the person making such claim to give notice in writing of his or her claim and of his or her intention to prosecute the same to the sheriff or other person within 10 days after the making of said levy. The giving of such notice shall be a condition precedent to any legal action against the sheriff or other authorized person for wrongful levy or seizure or for sale of said property, and any such person who fails to give notice within said time shall be forever barred from bringing any legal action against such sheriff or other person for injury or damages to or conversion of said property.

History.—s. 19, ch. 71-359; s. 56, ch. 87-6; s. 33, ch. 87-101; s. 75, ch. 91-112; s. 1192, ch. 95-147.

Note.—Former s. 214.51.



220.829 - Liability of transferees.

220.829 Liability of transferees.—The liability of a transferee of a taxpayer for any tax, penalty, or interest due shall be assessed, paid, and collected in the same manner and subject to the same provisions and limitations as in the case of the tax to which the liability relates. The term “transferee” shall include any corporation or other person which succeeds by operation of law or otherwise to substantially all of the business or property of a taxpayer.

History.—s. 19, ch. 71-359; s. 76, ch. 91-112.

Note.—Former s. 214.52.






Part X - TAX CRIMES (ss. 220.901-220.905)

220.901 - Willful and fraudulent acts.

220.901 Willful and fraudulent acts.—Any taxpayer who is subject to the provisions of this chapter and who willfully fails to file a return or keep required books and records, files a fraudulent return, willfully violates any rule or regulation of the department, or willfully attempts in any other manner to evade or defeat any tax imposed by this chapter or the payment thereof, is, in addition to other penalties, guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 19, ch. 71-359; s. 95, ch. 87-6; s. 62, ch. 87-101; s. 78, ch. 91-112; s. 25, ch. 91-224.

Note.—Former s. 214.60.



220.903 - Willful failure to pay over.

220.903 Willful failure to pay over.—Any person who accepts money from a taxpayer that is due to the department, for the purpose of acting as the taxpayer’s agent to make the payment to the department, but who willfully fails to remit such payment to the department when due or who purports to make such payment but willfully fails to do so because his or her check or other remittance fails to clear the bank or other depository against which it is drawn is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 19, ch. 71-359; s. 96, ch. 87-6; s. 79, ch. 91-112; s. 1193, ch. 95-147.

Note.—Former s. 214.61.



220.905 - Aiding and abetting.

220.905 Aiding and abetting.—Any person who aids, abets, counsels, or conspires to commit any of the acts described in s. 220.901 or s. 220.903 shall be subject to fine or imprisonment to the same extent as the perpetrator of such act.

History.—s. 19, ch. 71-359; s. 80, ch. 91-112.

Note.—Former s. 214.62.












TITLE XV - HOMESTEAD AND EXEMPTIONS

Chapter 222 - METHOD OF SETTING APART HOMESTEAD AND EXEMPTIONS

222.01 - Designation of homestead by owner before levy.

222.01 Designation of homestead by owner before levy.—

(1) Whenever any natural person residing in this state desires to avail himself or herself of the benefit of the provisions of the constitution and laws exempting property as a homestead from forced sale under any process of law, he or she may make a statement, in writing, containing a description of the real property, mobile home, or modular home claimed to be exempt and declaring that the real property, mobile home, or modular home is the homestead of the party in whose behalf such claim is being made. Such statement shall be signed by the person making it and shall be recorded in the circuit court.

(2) When a certified copy of a judgment has been filed in the public records of a county pursuant to chapter 55, a person who is entitled to the benefit of the provisions of the State Constitution exempting real property as homestead and who has a contract to sell or a commitment from a lender for a mortgage on the homestead may file a notice of homestead in the public records of the county in which the homestead property is located in substantially the following form:

NOTICE OF HOMESTEAD

To:  (Name and address of judgment creditor as shown on recorded judgment and name and address of any other person shown in the recorded judgment to receive a copy of the Notice of Homestead).

You are notified that the undersigned claims as homestead exempt from levy and execution under Section 4, Article X of the State Constitution, the following described property:

(Legal description)

The undersigned certifies, under oath, that he or she has applied for and received the homestead tax exemption as to the above-described property, that   is the tax identification parcel number of this property, and that the undersigned has resided on this property continuously and uninterruptedly from   (date)   to the date of this Notice of Homestead. Further, the undersigned will either convey or mortgage the above-described property pursuant to the following:

(Describe the contract of sale or loan commitment by date, names of parties, date of anticipated closing, and amount. The name, address, and telephone number of the person conducting the anticipated closing must be set forth.)

The undersigned also certifies, under oath, that the judgment lien filed by you on   (date)   and recorded in Official Records Book  , Page  , of the Public Records of    County, Florida, does not constitute a valid lien on the described property.

YOU ARE FURTHER NOTIFIED, PURSUANT TO SECTION 222.01 ET SEQ., FLORIDA STATUTES, THAT WITHIN 45 DAYS AFTER THE MAILING OF THIS NOTICE YOU MUST FILE AN ACTION IN THE CIRCUIT COURT OF    COUNTY, FLORIDA, FOR A DECLARATORY JUDGMENT TO DETERMINE THE CONSTITUTIONAL HOMESTEAD STATUS OF THE SUBJECT PROPERTY OR TO FORECLOSE YOUR JUDGMENT LIEN ON THE PROPERTY AND RECORD A LIS PENDENS IN THE PUBLIC RECORDS OF THE COUNTY WHERE THE HOMESTEAD IS LOCATED. YOUR FAILURE TO SO ACT WILL RESULT IN ANY BUYER OR LENDER, OR HIS OR HER SUCCESSORS AND ASSIGNS, UNDER THE ABOVE-DESCRIBED CONTRACT OF SALE OR LOAN COMMITMENT TO TAKE FREE AND CLEAR OF ANY JUDGMENT LIEN YOU MAY HAVE ON THE PROPERTY.

This   day of    , 2 .

(Signature of Owner)

(Printed Name of Owner)

(Owner’s Address)

Sworn to and subscribed before me by   who is personally known to me or produced   as identification, this   day of  , 2 .

Notary Public

(3) The clerk shall mail a copy of the notice of homestead to the judgment lienor, by certified mail, return receipt requested, at the address shown in the most recent recorded judgment or accompanying affidavit, and to any other person designated in the most recent recorded judgment or accompanying affidavit to receive the notice of homestead, and shall certify to such service on the face of such notice and record the notice. Notwithstanding the use of certified mail, return receipt requested, service shall be deemed complete upon mailing.

(4) A lien pursuant to chapter 55 of any lienor upon whom such notice is served, who fails to institute an action for a declaratory judgment to determine the constitutional homestead status of the property described in the notice of homestead or to file an action to foreclose the judgment lien, together with the filing of a lis pendens in the public records of the county in which the homestead is located, within 45 days after service of such notice shall be deemed as not attaching to the property by virtue of its status as homestead property as to the interest of any buyer or lender, or his or her successors or assigns, who takes under the contract of sale or loan commitment described above within 180 days after the filing in the public records of the notice of homestead. This subsection shall not act to prohibit a lien from attaching to the real property described in the notice of homestead at such time as the property loses its homestead status.

(5) As provided in s. 4, Art. X of the State Constitution, this subsection shall not apply to:

(a) Liens and judgments for the payment of taxes and assessments on real property.

(b) Liens and judgments for obligations contracted for the purchase of real property.

(c) Liens and judgments for labor, services, or materials furnished to repair or improve real property.

(d) Liens and judgments for other obligations contracted for house, field, or other labor performed on real property.

History.—s. 1, ch. 1715, 1869; RS 1998; GS 2520; RGS 3875; CGL 5782; s. 20, ch. 73-334; s. 2, ch. 77-299; s. 1, ch. 83-40; s. 1195, ch. 95-147; s. 25, ch. 2000-258; s. 17, ch. 2005-241.



222.02 - Designation of homestead after levy.

222.02 Designation of homestead after levy.—Whenever a levy is made upon the lands, tenements, mobile home, or modular home of such person whose homestead has not been set apart and selected, such person, or the person’s agent or attorney, may in writing notify the officer making such levy, by notice under oath made before any officer of this state duly authorized to administer oaths, at any time before the day appointed for the sale thereof, of what such person regards as his or her homestead, with a description thereof; and the remainder only shall be subject to sale under such levy.

History.—s. 2, ch. 1715, 1869; RS 1999; GS 2521; RGS 3876; CGL 5783; s. 3, ch. 77-299; s. 2, ch. 83-40; s. 1196, ch. 95-147.



222.03 - Survey at instance of dissatisfied creditor.

222.03 Survey at instance of dissatisfied creditor.—If the creditor in any execution or process sought to be levied is dissatisfied with the quantity of land selected and set apart, and shall himself or herself, or by his or her agent or attorney, notify the officer levying, the officer shall at the creditor’s request cause the same to be surveyed, and when the homestead is not within the corporate limits of any town or city, the person claiming said exemption shall have the right to set apart that portion of land belonging to him or her which includes the residence, or not, at the person’s option, and if the first tract or parcel does not contain 160 acres, the said officer shall set apart the remainder from any other tract or tracts claimed by the debtor, but in every case taking all the land lying contiguous until the whole quantity of 160 acres is made up. The person claiming the exemption shall not be forced to take as his or her homestead any tract or portion of a tract, if any defect exists in the title, except at the person’s option. The expense of such survey shall be chargeable on the execution as costs; but if it shall appear that the person claiming such exemption does not own more than 160 acres in the state, the expenses of said survey shall be paid by the person directing the same to be made.

History.—s. 3, ch. 1715, 1869; s. 1, ch. 1944, 1873; RS 2000; GS 2522; RGS 3877; CGL 5784; s. 1197, ch. 95-147.



222.04 - Sale after survey.

222.04 Sale after survey.—After such survey has been made, the officer making the levy may sell the property levied upon not included in such property set off in such manner.

History.—s. 4, ch. 1715, 1869; RS 2001; GS 2523; RGS 3878; CGL 5785.



222.05 - Setting apart leasehold.

222.05 Setting apart leasehold.—Any person owning and occupying any dwelling house, including a mobile home used as a residence, or modular home, on land not his or her own which he or she may lawfully possess, by lease or otherwise, and claiming such house, mobile home, or modular home as his or her homestead, shall be entitled to the exemption of such house, mobile home, or modular home from levy and sale as aforesaid.

History.—s. 5, ch. 1715, 1869; RS 2002; GS 2524; RGS 3879; CGL 5786; s. 1, ch. 77-299; s. 1198, ch. 95-147.



222.061 - Method of exempting personal property; inventory.

222.061 Method of exempting personal property; inventory.—

(1) When a levy is made by writ of execution, writ of attachment, or writ of garnishment upon personal property which is allowed by law or by the State Constitution to be exempt from levy and sale, the debtor may claim such personal property to be exempt from sale by making, within 15 days after the date of the levy, an inventory of his or her personal property. The inventory shall show the fair market valuation of the property listed and shall have an affidavit attached certifying that the inventory contains a correct list of all personal property owned by the debtor in this state and that the value shown is the fair market value of the property. The debtor shall designate the property listed in the schedule which he or she claims to be exempt from levy and sale.

(2) The original inventory and affidavit shall be filed with the court which issued the writ. The debtor, by mail or hand delivery, shall promptly serve one copy on the judgment creditor and furnish one copy to the sheriff who executed the writ. If the creditor desires to object to the inventory, he or she shall file an objection with the court which issued the writ within 5 days after service of the inventory, or he or she shall be deemed to admit the inventory as true. If the creditor does not file an objection, the clerk of the court shall immediately send the case file to the court issuing the writ, and the court shall promptly issue an order exempting the items claimed. Such order shall be sent by the court to the sheriff directing him or her to promptly redeliver to the debtor any exempt property under the levy and to sell any nonexempt property under the levy according to law.

(3) If the creditor files an objection, he or she shall promptly serve, by mail or hand delivery, one copy on the debtor and furnish one copy to the sheriff who executed the writ. Upon the filing of an objection, the clerk shall immediately send the case file to the court issuing the writ, and the court shall automatically schedule a prompt evidentiary hearing to determine the validity of the objection and shall enter its order therein describing the exempt and nonexempt property. Upon its issuance, the order shall be sent by the court to the sheriff directing him or her to promptly redeliver to the debtor any exempt property under the levy and to sell the nonexempt property under the levy according to law.

(4) The court shall appoint a disinterested appraiser to assist in its evidentiary hearing unless the debtor and creditor mutually waive the appointment of such appraiser. The appraiser shall take and file an oath that he or she will faithfully appraise the property at its fair market value and that he or she will file a signed and sworn appraisal with the court as required by law. Notice of the time and place of the inspection of the property for the purpose of its appraisal shall be given by the appraiser to the debtor, creditor, and sheriff, at least 24 hours before the inspection is made. The appraiser shall be entitled to a reasonable fee as determined by the court for his or her services. The appraiser’s fee shall be taxed as costs, but no costs shall be assessed against the debtor for the proceedings under this section if the debtor prevails on his or her claim of exemption. The court may require the creditor to deposit a cash bond, a surety bond, or other security, conditioned on the creditor’s obligation to pay reasonable appraisal expenses, not to exceed $100.

(5) During the pendency of proceedings under this section, the sheriff shall safeguard the property seized under the writ, and the creditor shall deposit sufficient moneys with the sheriff to pay the cost of such safeguarding until the property is sold or redelivered to the debtor. When the sheriff receives a copy of a court order identifying which property has been declared exempt and which property has been declared not exempt and ordering the sale of the property not exempt from levy, he or she shall sell the property.

(6) The party who successfully maintains his or her claim at the time of the evidentiary hearing may be entitled to reasonable attorney’s fees and shall be entitled to costs. The costs shall include, but not be limited to, appraisal fees, storage fees, and such other costs incurred as a result of the levy.

(7) No inventory or schedule to exempt personal property from sale shall be accepted prior to a levy on the property.

History.—s. 5, ch. 85-272; s. 61, ch. 87-224; s. 1199, ch. 95-147.



222.07 - Defendant’s rights of selection.

222.07 Defendant’s rights of selection.—Upon the completion of the inventory the person entitled to the exemption, or the person’s agent or attorney, may select from such an inventory an amount of property not exceeding, according to such appraisal, the amount of value exempted; but if the person so entitled, or the person’s agent or attorney, does not appear and make such selection, the officer shall make the selection for him or her, and the property not so selected as exempt may be sold.

History.—s. 8, ch. 1715, 1869; RS 2004; GS 2526; RGS 3881; CGL 5788; s. 1200, ch. 95-147.



222.08 - Jurisdiction to set apart homestead and exemption.

222.08 Jurisdiction to set apart homestead and exemption.—The circuit courts have equity jurisdiction to order and decree the setting apart of homesteads and of exemptions of personal property from forced sales.

History.—s. 2, ch. 3246, 1881; RS 2005; GS 2527; RGS 3882; CGL 5789.



222.09 - Injunction to prevent sale.

222.09 Injunction to prevent sale.—The circuit courts have equity jurisdiction to enjoin the sale of all property, real and personal, that is exempt from forced sale.

History.—s. 1, ch. 3246, 1881; RS 2006; GS 2528; RGS 3883; CGL 5790.



222.10 - Jurisdiction to subject property claimed to be exempt.

222.10 Jurisdiction to subject property claimed to be exempt.—The circuit courts have equity jurisdiction upon bill filed by a creditor or other person interested in enforcing any unsatisfied judgment or decree, to determine whether any property, real or personal, claimed to be exempt, is so exempt, and in case it be not exempt, the court shall, by its decree subject it, or so much thereof as may be necessary, to the satisfaction of said judgment or decree and may enjoin the sheriff or other officer from setting apart as exempt property, real or personal, which is not exempt, and may annul all exemptions made and set apart by the sheriff or other officer.

History.—s. 3, ch. 3246, 1881; RS 2007; GS 2529; RGS 3884; CGL 5791.



222.11 - Exemption of wages from garnishment.

222.11 Exemption of wages from garnishment.—

(1) As used in this section, the term:

(a) “Earnings” includes compensation paid or payable, in money of a sum certain, for personal services or labor whether denominated as wages, salary, commission, or bonus.

(b) “Disposable earnings” means that part of the earnings of any head of family remaining after the deduction from those earnings of any amounts required by law to be withheld.

(c) “Head of family” includes any natural person who is providing more than one-half of the support for a child or other dependent.

(2)(a) All of the disposable earnings of a head of family whose disposable earnings are less than or equal to $750 a week are exempt from attachment or garnishment.

(b) Disposable earnings of a head of a family, which are greater than $750 a week, may not be attached or garnished unless such person has agreed otherwise in writing. The agreement to waive the protection provided by this paragraph must:

1. Be written in the same language as the contract or agreement to which the waiver relates;

2. Be contained in a separate document attached to the contract or agreement; and

3. Be in substantially the following form in at least 14-point type:

IF YOU PROVIDE MORE THAN ONE-HALF OF THE SUPPORT FOR A CHILD OR OTHER DEPENDENT, ALL OR PART OF YOUR INCOME IS EXEMPT FROM GARNISHMENT UNDER FLORIDA LAW. YOU CAN WAIVE THIS PROTECTION ONLY BY SIGNING THIS DOCUMENT. BY SIGNING BELOW, YOU AGREE TO WAIVE THE PROTECTION FROM GARNISHMENT.

(Consumer’s Signature)     (Date Signed)

I have fully explained this document to the consumer.

(Creditor’s Signature)     (Date Signed)

The amount attached or garnished may not exceed the amount allowed under the Consumer Credit Protection Act, 15 U.S.C. s. 1673.

(c) Disposable earnings of a person other than a head of family may not be attached or garnished in excess of the amount allowed under the Consumer Credit Protection Act, 15 U.S.C. s. 1673.

(3) Earnings that are exempt under subsection (2) and are credited or deposited in any financial institution are exempt from attachment or garnishment for 6 months after the earnings are received by the financial institution if the funds can be traced and properly identified as earnings. Commingling of earnings with other funds does not by itself defeat the ability of a head of family to trace earnings.

History.—s. 1, ch. 2065, 1875; RS 2008; GS 2530; RGS 3885; CGL 5792; s. 1, ch. 81-301; s. 6, ch. 85-272; s. 2, ch. 93-256; s. 1, ch. 2010-97.



222.13 - Life insurance policies; disposition of proceeds.

222.13 Life insurance policies; disposition of proceeds.—

(1) Whenever any person residing in the state shall die leaving insurance on his or her life, the said insurance shall inure exclusively to the benefit of the person for whose use and benefit such insurance is designated in the policy, and the proceeds thereof shall be exempt from the claims of creditors of the insured unless the insurance policy or a valid assignment thereof provides otherwise. Notwithstanding the foregoing, whenever the insurance, by designation or otherwise, is payable to the insured or to the insured’s estate or to his or her executors, administrators, or assigns, the insurance proceeds shall become a part of the insured’s estate for all purposes and shall be administered by the personal representative of the estate of the insured in accordance with the probate laws of the state in like manner as other assets of the insured’s estate.

(2) Payments as herein directed shall, in every such case, discharge the insurer from any further liability under the policy, and the insurer shall in no event be responsible for, or be required to see to, the application of such payments.

History.—s. 1, ch. 1864, 1872; RS 2347; s. 1, ch. 4555, 1897; s. 1, ch. 5165, 1903; GS 3154; RGS 4977; CGL 7065; s. 1, ch. 29861, 1955; s. 1, ch. 59-333; s. 1, ch. 63-230; s. 1, ch. 70-376; s. 51, ch. 71-355; s. 1202, ch. 95-147.



222.14 - Exemption of cash surrender value of life insurance policies and annuity contracts from legal process.

222.14 Exemption of cash surrender value of life insurance policies and annuity contracts from legal process.—The cash surrender values of life insurance policies issued upon the lives of citizens or residents of the state and the proceeds of annuity contracts issued to citizens or residents of the state, upon whatever form, shall not in any case be liable to attachment, garnishment or legal process in favor of any creditor of the person whose life is so insured or of any creditor of the person who is the beneficiary of such annuity contract, unless the insurance policy or annuity contract was effected for the benefit of such creditor.

History.—s. 1, ch. 10154, 1925; CGL 7066; s. 1, ch. 78-76.



222.15 - Wages or reemployment assistance or unemployment compensation payments due deceased employee may be paid spouse or certain relatives.

222.15 Wages or reemployment assistance or unemployment compensation payments due deceased employee may be paid spouse or certain relatives.—

(1) It is lawful for any employer, in case of the death of an employee, to pay to the wife or husband, and in case there is no wife or husband, then to the child or children, provided the child or children are over the age of 18 years, and in case there is no child or children, then to the father or mother, any wages or travel expenses that may be due such employee at the time of his or her death.

(2) It is also lawful for the Department of Economic Opportunity, in case of death of any unemployed individual, to pay to those persons referred to in subsection (1) any reemployment assistance or unemployment compensation payments that may be due to the individual at the time of his or her death.

History.—s. 1, ch. 7366, 1917; RGS 4979; CGL 7068; s. 1, ch. 20407, 1941; s. 1, ch. 63-165; ss. 17, 35, ch. 69-106; s. 1, ch. 73-283; s. 10, ch. 79-7; s. 5, ch. 83-174; s. 1203, ch. 95-147; s. 7, ch. 2003-36; s. 96, ch. 2011-142; s. 52, ch. 2012-30.



222.16 - Wages or reemployment assistance or unemployment compensation payments so paid not subject to administration.

222.16 Wages or reemployment assistance or unemployment compensation payments so paid not subject to administration.—Any wages, travel expenses, or reemployment assistance or unemployment compensation payments so paid under the authority of s. 222.15 shall not be considered as assets of the estate and subject to administration; provided, however, that the travel expenses so exempted from administration shall not exceed the sum of $300.

History.—s. 2, ch. 7366, 1917; RGS 4980; CGL 7069; s. 2, ch. 20407, 1941; s. 2, ch. 63-165; s. 53, ch. 2012-30.



222.17 - Manifesting and evidencing domicile in Florida.

222.17 Manifesting and evidencing domicile in Florida.—

(1) Any person who shall have established a domicile in this state may manifest and evidence the same by filing in the office of the clerk of the circuit court for the county in which the said person shall reside, a sworn statement showing that he or she resides in and maintains a place of abode in that county which he or she recognizes and intends to maintain as his or her permanent home.

(2) Any person who shall have established a domicile in the State of Florida, but who shall maintain another place or places of abode in some other state or states, may manifest and evidence his or her domicile in this state by filing in the office of the clerk of the circuit court for the county in which he or she resides, a sworn statement that his or her place of abode in Florida constitutes his or her predominant and principal home, and that he or she intends to continue it permanently as such.

(3) Such sworn statement shall contain, in addition to the foregoing, a declaration that the person making the same is, at the time of making such statement, a bona fide resident of the state, and shall set forth therein his or her place of residence within the state, the city, county and state wherein he or she formerly resided, and the place or places, if any, where he or she maintains another or other place or places of abode.

(4) Any person who shall have been or who shall be domiciled in a state other than the State of Florida, and who has or who may have a place of abode within the State of Florida, or who has or may do or perform other acts within the State of Florida, which independently of the actual intention of such person respecting his or her domicile might be taken to indicate that such person is or may intend to be or become domiciled in the State of Florida, and if such person desires to maintain or continue his or her domicile in such state other than the State of Florida, the person may manifest and evidence his or her permanent domicile and intention to permanently maintain and continue his or her domicile in such state other than the State of Florida, by filing in the office of the clerk of the circuit court in any county in the State of Florida in which the person may have a place of abode or in which the person may have done or performed such acts which independently may indicate that he or she is or may intend to be or become domiciled in the State of Florida, a sworn statement that the person’s domicile is in such state other than the State of Florida, as the case may be, naming such state where he or she is domiciled and stating that he or she intends to permanently continue and maintain his or her domicile in such other state so named in said sworn statement. Such sworn statement shall also contain a declaration that the person making the same is at the time of the making of such statement a bona fide resident of such state other than the State of Florida, and shall set forth therein his or her place of abode within the State of Florida, if any. Such sworn statement may contain such other and further facts with reference to any acts done or performed by such person which such person desires or intends not to be construed as evidencing any intention to establish his or her domicile within the State of Florida.

(5) The sworn statement permitted by this section shall be signed under oath before an official authorized to take affidavits. Upon the filing of such declaration with the clerk of the circuit court, it shall be the duty of the clerk in whose office such declaration is filed to record the same in a book to be provided for that purpose. For the performance of the duties herein prescribed, the clerk of the circuit court shall collect a service charge for each declaration as provided in s. 28.24.

(6) It shall be the duty of the Department of Legal Affairs to prescribe a form for the declaration herein provided for, and to furnish the same to the several clerks of the circuit courts of the state.

(7) Nothing herein shall be construed to repeal or abrogate other existing methods of proving and evidencing domicile except as herein specifically provided.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 20412, 1941; s. 1, ch. 26896, 1951; ss. 11, 35, ch. 69-106; s. 15, ch. 70-134; s. 1204, ch. 95-147.



222.18 - Exempting disability income benefits from legal processes.

222.18 Exempting disability income benefits from legal processes.—Disability income benefits under any policy or contract of life, health, accident, or other insurance of whatever form, shall not in any case be liable to attachment, garnishment, or legal process in the state, in favor of any creditor or creditors of the recipient of such disability income benefits, unless such policy or contract of insurance was effected for the benefit of such creditor or creditors.

History.—s. 1, ch. 20741, 1941.



222.20 - Nonavailability of federal bankruptcy exemptions.

222.20 Nonavailability of federal bankruptcy exemptions.—In accordance with the provision of s. 522(b) of the Bankruptcy Code of 1978 (11 U.S.C. s. 522(b)), residents of this state shall not be entitled to the federal exemptions provided in s. 522(d) of the Bankruptcy Code of 1978 (11 U.S.C. s. 522(d)). Nothing herein shall affect the exemptions given to residents of this state by the State Constitution and the Florida Statutes.

History.—s. 1, ch. 79-363.



222.201 - Availability of federal bankruptcy exemptions.

222.201 Availability of federal bankruptcy exemptions.—

(1) Notwithstanding s. 222.20, an individual debtor under the federal Bankruptcy Reform Act of 1978 may exempt, in addition to any other exemptions allowed under state law, any property listed in subsection (d)(10) of s. 522 of that act.

(2) The provisions of this section apply to any bankruptcy action that is filed on or after October 1, 1987.

History.—s. 2, ch. 87-375.



222.21 - Exemption of pension money and certain tax-exempt funds or accounts from legal processes.

222.21 Exemption of pension money and certain tax-exempt funds or accounts from legal processes.—

(1) Money received by any debtor as pensioner of the United States within 3 months next preceding the issuing of an execution, attachment, or garnishment process may not be applied to the payment of the debts of the pensioner when it is made to appear by the affidavit of the debtor or otherwise that the pension money is necessary for the maintenance of the debtor’s support or a family supported wholly or in part by the pension money. The filing of the affidavit by the debtor, or the making of such proof by the debtor, is prima facie evidence; and it is the duty of the court in which the proceeding is pending to release all pension moneys held by such attachment or garnishment process, immediately, upon the filing of such affidavit or the making of such proof.

(2)(a) Except as provided in paragraph (d), any money or other assets payable to an owner, a participant, or a beneficiary from, or any interest of any owner, participant, or beneficiary in, a fund or account is exempt from all claims of creditors of the owner, beneficiary, or participant if the fund or account is:

1. Maintained in accordance with a master plan, volume submitter plan, prototype plan, or any other plan or governing instrument that has been preapproved by the Internal Revenue Service as exempt from taxation under s. 401(a), s. 403(a), s. 403(b), s. 408, s. 408A, s. 409, s. 414, s. 457(b), or s. 501(a) of the Internal Revenue Code of 1986, as amended, unless it has been subsequently determined that the plan or governing instrument is not exempt from taxation in a proceeding that has become final and nonappealable;

2. Maintained in accordance with a plan or governing instrument that has been determined by the Internal Revenue Service to be exempt from taxation under s. 401(a), s. 403(a), s. 403(b), s. 408, s. 408A, s. 409, s. 414, s. 457(b), or s. 501(a) of the Internal Revenue Code of 1986, as amended, unless it has been subsequently determined that the plan or governing instrument is not exempt from taxation in a proceeding that has become final and nonappealable; or

3. Not maintained in accordance with a plan or governing instrument described in subparagraph 1. or subparagraph 2. if the person claiming exemption under this paragraph proves by a preponderance of the evidence that the fund or account is maintained in accordance with a plan or governing instrument that:

a. Is in substantial compliance with the applicable requirements for tax exemption under s. 401(a), s. 403(a), s. 403(b), s. 408, s. 408A, s. 409, s. 414, s. 457(b), or s. 501(a) of the Internal Revenue Code of 1986, as amended; or

b. Would have been in substantial compliance with the applicable requirements for tax exemption under s. 401(a), s. 403(a), s. 403(b), s. 408, s. 408A, s. 409, s. 414, s. 457(b), or s. 501(a) of the Internal Revenue Code of 1986, as amended, but for the negligent or wrongful conduct of a person or persons other than the person who is claiming the exemption under this section.

(b) It is not necessary that a fund or account that is described in paragraph (a) be maintained in accordance with a plan or governing instrument that is covered by any part of the Employee Retirement Income Security Act for money or assets payable from or any interest in that fund or account to be exempt from claims of creditors under that paragraph.

(c) Any money or other assets or any interest in any fund or account that is exempt from claims of creditors of the owner, beneficiary, or participant under paragraph (a) does not cease to be exempt after the owner’s death by reason of a direct transfer or eligible rollover that is excluded from gross income under the Internal Revenue Code of 1986, including, but not limited to, a direct transfer or eligible rollover to an inherited individual retirement account as defined in s. 408(d)(3) of the Internal Revenue Code of 1986, as amended. This paragraph is intended to clarify existing law, is remedial in nature, and shall have retroactive application to all inherited individual retirement accounts without regard to the date an account was created.

(d) Any fund or account described in paragraph (a) is not exempt from the claims of an alternate payee under a qualified domestic relations order or from the claims of a surviving spouse pursuant to an order determining the amount of elective share and contribution as provided in part II of chapter 732. However, the interest of any alternate payee under a qualified domestic relations order is exempt from all claims of any creditor, other than the Department of Revenue, of the alternate payee. As used in this paragraph, the terms “alternate payee” and “qualified domestic relations order” have the meanings ascribed to them in s. 414(p) of the Internal Revenue Code of 1986.

(e) This subsection applies to any proceeding that is filed on or after the effective date of this act.

History.—s. 1, ch. 87-375; s. 1, ch. 98-159; s. 25, ch. 99-8; s. 5, ch. 2005-82; s. 1, ch. 2005-101; s. 1, ch. 2007-74; s. 1, ch. 2011-84.



222.22 - Exemption of assets in qualified tuition programs, medical savings accounts, Coverdell education savings accounts, and hurricane savings accounts from legal process.

222.22 Exemption of assets in qualified tuition programs, medical savings accounts, Coverdell education savings accounts, and hurricane savings accounts from legal process.—

(1) Moneys paid into or out of, the assets of, and the income of any validly existing qualified tuition program authorized by s. 529 of the Internal Revenue Code of 1986, as amended, including, but not limited to, the Florida Prepaid College Trust Fund advance payment contracts under s. 1009.98 and Florida Prepaid College Trust Fund participation agreements under s. 1009.981, are not liable to attachment, levy, garnishment, or legal process in the state in favor of any creditor of or claimant against any program participant, purchaser, owner or contributor, or program beneficiary.

(2) Moneys paid into or out of, the assets of, and the income of a health savings account or medical savings account authorized under ss. 220 and 223 of the Internal Revenue Code of 1986, as amended, are not liable to attachment, levy, garnishment, or legal process in this state in favor of any creditor of or claimant against any account participant, purchaser, owner or contributor, or account beneficiary.

(3) Moneys paid into or out of, the assets of, and the income of any Coverdell education savings account, also known as an educational IRA, established or existing in accordance with s. 530 of the Internal Revenue Code of 1986, as amended, are not liable to attachment, levy, garnishment, or legal process in this state in favor of any creditor of or claimant against any account participant, purchaser, owner or contributor, or account beneficiary.

(4)(a) Moneys paid into or out of, the assets of, and the income of any hurricane savings account established by an insurance policyholder for residential property in this state equal to twice the deductible sum of such insurance to cover an insurance deductible or other uninsured portion of the risks of loss from a hurricane, rising flood waters, or other catastrophic windstorm event are not liable to attachment, levy, garnishment, or legal process in this state in favor of any creditor of or claimant against any account participant, purchaser, owner or contributor, or account beneficiary.

(b) As used in this subsection, the term “hurricane savings account” means an account established by the owner of residential real estate in this state, which meets the requirements of homestead exemption under s. 4, Art. X of the State Constitution, who specifies that the purpose of the account is to cover the amount of insurance deductibles and other uninsured portions of risks of loss from hurricanes, rising flood waters, or other catastrophic windstorm events.

(c) This subsection shall take effect only when the federal government provides tax-exempt or tax-deferred status to a hurricane savings account, disaster savings account, or other similar account created to cover an insurance deductible or other uninsured portion of the risks of loss from a hurricane, rising flood waters, or other catastrophic windstorm event.

(5) Except as provided in s. 1009.986(7), as it relates to any validly existing qualified ABLE program authorized by s. 529A of the Internal Revenue Code, including, but not limited to, the Florida ABLE program participation agreements under s. 1009.986, moneys paid into or out of such a program, and the income and assets of such a program, are not liable to attachment, levy, garnishment, or legal process in this state in favor of any creditor of or claimant against any designated beneficiary or other program participant.

History.—s. 2, ch. 88-313; s. 2, ch. 89-296; s. 5, ch. 91-429; s. 2, ch. 98-159; s. 50, ch. 98-421; s. 2, ch. 99-220; s. 926, ch. 2002-387; s. 2, ch. 2005-101; s. 3, ch. 2015-56.



222.25 - Other individual property of natural persons exempt from legal process.

222.25 Other individual property of natural persons exempt from legal process.—The following property is exempt from attachment, garnishment, or other legal process:

(1) A debtor’s interest, not to exceed $1,000 in value, in a single motor vehicle as defined in s. 320.01.

(2) A debtor’s interest in any professionally prescribed health aids for the debtor or a dependent of the debtor.

(3) A debtor’s interest in a refund or a credit received or to be received, or the traceable deposits in a financial institution of a debtor’s interest in a refund or credit, pursuant to s. 32 of the Internal Revenue Code of 1986, as amended. This exemption does not apply to a debt owed for child support or spousal support.

(4) A debtor’s interest in personal property, not to exceed $4,000, if the debtor does not claim or receive the benefits of a homestead exemption under s. 4, Art. X of the State Constitution. This exemption does not apply to a debt owed for child support or spousal support.

History.—s. 3, ch. 93-256; s. 1, ch. 2001-129; s. 1, ch. 2007-185; s. 43, ch. 2008-4.



222.29 - No exemption for fraudulent transfers.

222.29 No exemption for fraudulent transfers.—An exemption from attachment, garnishment, or legal process provided by this chapter is not effective if it results from a fraudulent transfer or conveyance as provided in chapter 726.

History.—s. 4, ch. 93-256.



222.30 - Fraudulent asset conversions.

222.30 Fraudulent asset conversions.—

(1) As used in this section, “conversion” means every mode, direct or indirect, absolute or conditional, of changing or disposing of an asset, such that the products or proceeds of the asset become immune or exempt by law from claims of creditors of the debtor and the products or proceeds of the asset remain property of the debtor. The definitions of chapter 726 apply to this section unless the application of a definition would be unreasonable.

(2) Any conversion by a debtor of an asset that results in the proceeds of the asset becoming exempt by law from the claims of a creditor of the debtor is a fraudulent asset conversion as to the creditor, whether the creditor’s claim to the asset arose before or after the conversion of the asset, if the debtor made the conversion with the intent to hinder, delay, or defraud the creditor.

(3) In an action for relief against a fraudulent asset conversion, a creditor may obtain:

(a) Avoidance of the fraudulent asset conversion to the extent necessary to satisfy the creditor’s claim.

(b) An attachment or other provisional remedy against the asset converted in accordance with applicable law.

(c) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

1. An injunction against further conversion by the debtor of the asset or of other property.

2. Any other relief the circumstances may require.

(4) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset converted or its proceeds.

(5) A cause of action with respect to a fraudulent asset conversion is extinguished unless an action is brought within 4 years after the fraudulent asset conversion was made.

(6) If an asset is converted and the converted asset is subsequently transferred to a third party, the provisions of chapter 726 apply to the transfer to the third party.

History.—s. 5, ch. 93-256.









TITLE XVI - TEACHERS' RETIREMENT SYSTEM; HIGHER EDUCATIONAL FACILITIES BONDS

Chapter 238 - TEACHERS' RETIREMENT SYSTEM

238.01 - Definitions.

238.01 Definitions.—The following words and phrases as used in this chapter shall have the following meanings unless a different meaning is plainly required by the context:

(1) “Retirement system” means the Teachers’ Retirement System of Florida provided for in s. 238.02.

(2) “Department” means the Department of Management Services.

(3) “Teacher” means any member of the teaching or professional staff and any certificated employee of any public free school, of any district school system and career center, any member of the teaching or professional staff of the Florida School for the Deaf and Blind, child training schools of the Department of Juvenile Justice, the Department of Corrections, and any tax-supported institution of higher learning of the state, and any member and any certified employee of the Department of Education, any certified employee of the retirement system, any full-time employee of any nonprofit professional association or corporation of teachers functioning in Florida on a statewide basis, which seeks to protect and improve public school opportunities for children and advance the professional and welfare status of its members, any person now serving as superintendent, or who was serving as county superintendent of public instruction on July 1, 1939, and any hereafter duly elected or appointed superintendent, who holds a valid Florida teachers’ certificate. In all cases of doubt the Department of Management Services shall determine whether any person is a teacher as defined herein.

(4) “Member” means any person included in the membership of the retirement system as provided in s. 238.05.

(5) “Employer” means the state, the school boards of all the districts of the state employing teachers, or community college district boards of trustees, subject to the provisions of this chapter, any other agency of and within the state by which the teacher is paid, or any nonprofit professional association or corporation of teachers as referred to in subsection (3).

(6) “Service” means service as a teacher as described in subsection (3) rendered while a member of the retirement system.

(7) “Prior service” means service as a teacher rendered prior to the date of establishment of the retirement system and for which credit is allowable under s. 238.06.

(8) “Membership service” means service as a teacher as described in s. 238.06.

(9) “Creditable service” means prior service plus membership service for which credit is allowable under s. 238.06.

(10) “Beneficiary” means any person in receipt of a retirement allowance or other benefit as provided by this chapter.

(11) “Regular interest” means interest at such rate as may be set from time to time by the Department of Management Services.

(12) “Accumulated contributions” means the sum of all the amounts deducted from the salary of a member and credited to his or her individual account in the Annuity Savings Trust Fund provided in s. 238.09(1), together with regular interest on such accounts.

(13) “Earnable compensation” means the full compensation payable to a teacher working the full working time for his or her position. In respect to plans A, B, C, and D only, in cases where compensation includes maintenance, the Department of Management Services shall fix the value of that part of the compensation not paid in money; provided that all members shall from July 1, 1955, make contributions to the retirement system on the basis of “earnable compensation” as defined herein and all persons who are members on July 1, 1955, may, upon application, have their “earnable compensation” for the time during which they have been members prior to that date determined on the basis of “earnable compensation” as defined in this law, upon paying to the retirement system, on or before the date of retirement, a sum equal to the additional contribution with accumulated regular interest thereon they would have made if “earnable compensation” had been defined, at the time they became members, as it is now defined. However, earnable compensation for all plan years beginning on or after July 1, 1990, shall not include any amounts in excess of the compensation limitation (originally $200,000) established by s. 401(a)(17) of the Internal Revenue Code prior to the Omnibus Budget Reconciliation Act of 1993, which limitation shall be adjusted for changes in the cost of living since 1989, in the manner provided by s. 401(a)(17) of the Internal Revenue Code of 1991. This limitation, which has been part of the Teachers’ Retirement System since plan years beginning on or after July 1, 1990, shall be adjusted as required by federal law for qualified government plans.

(14) “Average final compensation,” with respect to plans A, B, C, and D of s. 238.07, means the average annual earnable compensation of a member for the 10 years of the member’s service as a teacher during which he or she received his or her highest salary; and with respect to plan E of s. 238.07, “average final compensation” means the average annual earnable compensation of a member for 10 years during the last 15 years prior to retirement during which he or she contributed and in which the member’s annual earnable compensation was highest or the average of his or her annual earnable compensation since July 1, 1945, if greater. For a teacher who is a member of the Legislature, “average final compensation” means the greater of the average annual earnable compensation for 10 years during the last 15 years prior to the beginning of his or her legislative service during which he or she contributed and in which his or her earnable compensation was highest or the average annual earnable compensation for 10 years during the last 15 years prior to retirement during which he or she contributed and in which his or her annual earnable compensation was highest or the average of his or her annual earnable compensation since July 1, 1945, if greater.

(15) “Annuity” means annual payments for life derived as provided in this chapter from the accumulated contributions of a member. All annuities shall be paid in equal monthly installments.

(16) “Pension” means annual payments for life derived as provided in this chapter, from money provided by the state and means, when used in conjunction with plan E, the excess of the retirement allowance as provided by plan E over the annuity as defined above. All pensions shall be paid in equal monthly installments.

(17) “Retirement allowance” means annual payments for life and is the sum of the annuity plus the pension; except that, when used in conjunction with plan E of s. 238.07, “retirement allowance” means the total retirement allowance payable under plan E.

(18) “Actuarial equivalent” means a benefit of equal value when computed at regular interest upon the basis of the mortality tables adopted by the division.

(19) Gender-specific pronouns whenever used include the other gender.

History.—s. 1, ch. 19014, 1939; CGL 1940 Supp. 892(156); s. 1, ch. 20749, 1941; s. 1, ch. 22062, 1943; s. 1, ch. 22693, 1945; s. 1, ch. 23864, 1947; s. 1, ch. 25398, 1949; s. 1, ch. 29942, 1955; s. 1, ch. 61-301; s. 1, ch. 61-362; s. 1, ch. 63-554; s. 1, ch. 67-140; ss. 15, 19, 31, 35, ch. 69-106; s. 1, ch. 69-300; s. 1, ch. 70-198; ss. 1, 2, ch. 70-441; s. 63, ch. 71-377; s. 70, ch. 72-221; s. 1, ch. 73-326; s. 2, ch. 77-120; s. 43, ch. 77-147; s. 8, ch. 79-3; s. 141, ch. 81-259; s. 1, ch. 87-19; s. 94, ch. 92-279; s. 55, ch. 92-326; s. 7, ch. 95-148; s. 16, ch. 95-154; s. 14, ch. 96-368; s. 39, ch. 99-8; s. 73, ch. 99-255; s. 19, ch. 2004-357.



238.02 - Name and date of establishment.

238.02 Name and date of establishment.—A retirement system is established and placed under the management of the Department of Management Services for the purpose of providing retirement allowances and other benefits for teachers of the state. The retirement system shall begin operations on July 1, 1939. It has such powers and privileges of a corporation as may be necessary to carry out effectively the provisions of this chapter and shall be known as the “Teachers’ Retirement System of the State,” and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held in trust for the purpose for which received.

History.—s. 2, ch. 19014, 1939; CGL 1940 Supp. 892(157); ss. 31, 35, ch. 69-106; s. 1, ch. 73-326; s. 74, ch. 99-255.



238.021 - Teachers’ Retirement System; plans.

238.021 Teachers’ Retirement System; plans.—The Teachers’ Retirement System shall be deemed to be divided into five plans to be designated plans A, B, C, D, and E and ss. 238.01 to 238.181, inclusive, shall control with respect to plans A through E and membership therein, except as provided for under s. 238.31.

History.—s. 4, ch. 61-301; s. 2, ch. 63-554.



238.03 - Administration.

238.03 Administration.—

(1) The general administration and the responsibility for the proper operation of the retirement system and for making effective the provisions of this chapter are vested in the Department of Management Services.

(2) The department shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds created by this chapter and for checking the experience of the retirement system.

(3) The Department of Legal Affairs shall be the legal adviser of the department.

(4) The department shall employ such agents, servants and employees as in its judgment may be necessary to carry out the terms and provisions of this chapter and shall provide for their compensation. Among the employees of the department shall be an actuary who shall be the technical adviser of the department on matters regarding the operation of the funds created by the provisions of this chapter and who shall perform such other duties as are required in connection therewith.

(5) In the year 1943 and at least once in each 5-year period thereafter, the actuary shall make an actuarial investigation of the mortality, service and salary experience of the members and beneficiaries as defined in this chapter, and shall make a valuation of the various funds created by the chapter, and having regard to such investigation and valuation, the department shall adopt such mortality and service tables as shall be deemed necessary, and shall certify the rates of contribution payable under the provisions of this chapter.

(6) The actuary shall make an annual valuation of the assets and liabilities of the funds of the retirement system on the basis of the tables adopted by the department in accordance with the requirements of this section, and shall prepare an annual statement of the amounts to be contributed by the state in accordance with s. 238.09.

(7) The department shall publish annually the valuation, as certified by the actuary, of the assets and liabilities of the various funds created by this chapter, a statement as to the receipts and disbursements of the funds, and a statement as to the accumulated cash and securities of the funds.

(8) The department shall keep a record of all of its proceedings and such record shall be open to inspection by the public.

History.—s. 3, ch. 19014, 1939; CGL 1940 Supp. 892(158); s. 1, ch. 28109, 1953; s. 2, ch. 29942, 1955; s. 19, ch. 63-400; ss. 11, 31, 35, ch. 69-106; s. 1, ch. 69-184; s. 64, ch. 71-377; s. 1, ch. 73-326; s. 95, ch. 92-279; s. 55, ch. 92-326; s. 37, ch. 94-249; s. 75, ch. 99-255; s. 29, ch. 2004-335; s. 18, ch. 2013-18.



238.05 - Membership.

238.05 Membership.—

(1) The membership of the retirement system shall consist of the following:

(a) All persons who were teachers at any time during the school years 1936-1937 through 1938-1939 shall become members as of July 1, 1939, unless, prior to December 1, 1939, any such teacher shall file with the board of trustees on a form prescribed by such board a notice of his or her election not to be covered in the membership of the retirement system and a duly executed waiver of all present and prospective benefits which would otherwise inure to him or her on account of his or her participation in the retirement system; provided, that all persons who were not eligible for membership in the retirement system at the time the system became effective and who are now eligible for membership by reason of the redefinition of the word “teacher,” and by reason of having served in any of the capacities included in the redefinition of the term during any of the school years 1936-1937 through 1942-1943 shall become members as of July 1, 1943, unless prior to December 1, 1943, any such person shall file with the board of trustees a notice of his or her election not to be covered in the membership of the retirement system as prescribed above; provided, that all persons who become eligible for membership in the retirement system by reason of the redefinition in s. 238.01, of the word “teacher,” and who served in any of the capacities included in the redefinition of the term during any of the school years 1936-1937 through 1944-1945, shall become members as of July 1, 1945, unless prior to December 1, 1945, any such person shall file with the board of trustees a notice of his or her election not to be covered in the membership of the retirement system as prescribed above; provided also that all persons who become eligible for membership in the retirement system by reason of the redefinition in s. 238.01(4), Florida Statutes 1949, of the word “teacher” and who served in any of the capacities included in the redefinition of the term during any of the school years 1936-1937 through 1946-1947 shall become members as of July 1, 1947, unless prior to December 1, 1947, any such person shall file with the board of trustees a notice of his or her election not to be kept in the membership of the retirement system as prescribed above; provided, however, that any person who has heretofore filed a nonelection waiver blank shall not be required to make another such election; provided, further, that any person who heretofore has elected not to become a member shall until July 1, 1949, have the option of becoming a member.

(b) All persons who became or who become teachers on or after July 1, 1939, except as provided in paragraph (a) and subsection (5) hereof, shall become members of the retirement system by virtue of their appointment as teachers. However, employees who are not members of the teaching or professional staff shall only become members of the retirement system by filing a notice with the department of their election to become members.

(2) A teacher whose membership in the retirement system is contingent on his or her own election and who has elected not to become a member, may thereafter apply for and be admitted to membership and receive credit for prior service; provided no such teacher shall receive credit for service prior to such election unless he or she is admitted to membership as of a date before May 1, 1959. Credit for service rendered prior to July 1, 1939, shall be for continuous employment only except that one period of absence of not more than 5 years will be allowed in computing such prior service credit, provided, however, that a teacher admitted to membership prior to January 1, 1955, shall receive credit for all prior service and if he or she has retired, his or her retirement allowance shall be increased effective July 1, 1961. A teacher admitted to membership under this provision must pay into the Annuity Savings Trust Fund prior to his or her retirement contributions plus regular interest thereon based upon all salary received as a teacher prior to and after July 1, 1939.

(3) Except as otherwise provided in s. 238.07(9), membership of any person in the retirement system will cease if he or she is continuously unemployed as a teacher for a period of more than 5 consecutive years, or upon the withdrawal by the member of his or her accumulated contributions as provided in s. 238.07(13), or upon retirement, or upon death; provided that the adjustments prescribed below are to be made for persons who enter the Armed Forces of the United States during a period of war or national emergency and for persons who are granted leaves of absence. Any member of the retirement system who within 1 year before the time of entering the Armed Forces of the United States was a teacher, as defined in s. 238.01, or was engaged in other public educational work within the state, and member of the Teachers’ Retirement System at the time of induction, or who has been or is granted leave of absence, shall be permitted to elect to continue his or her membership in the Teachers’ Retirement System; and membership service shall be allowed for the period covered by service in the Armed Forces of the United States or by leave of absence under the following conditions:

(a) A person who has been granted leave of absence shall file with the department before his or her next contribution is due an application to continue his or her membership during the period covered by the person’s leave of absence and, if such application is filed, shall make his or her contribution to the retirement system on the basis of his or her last previous annual salary as a teacher, and shall, prior to retirement, pay in full to the system such contributions with accumulated regular interest. Such contributions with interest may be paid at one time or in monthly, quarterly, semiannual, or annual payments in the person’s discretion.

(b) A person who enters or who has entered the Armed Forces of the United States may either continue his or her membership according to the plan outlined under paragraph (a) or, in lieu thereof, may file with the department at any time following the close of his or her military service an application that his or her membership be continued and that membership service be allowed for not more than 5 years of his or her period of service in the Armed Forces of the United States during any period of war or national emergency; provided that any such person shall, prior to retirement, pay in full his or her contributions with accumulated regular interest to the retirement system for the period for which he or she is entitled to membership service on the basis of his or her last previous annual salary as a teacher. Such contributions with interest may be paid to the department at one time or in monthly, quarterly, semiannual, or annual payments in the person’s discretion.

(4) The department may in its discretion deny the right to become members to any class of teachers who are serving on a temporary or any other than a per annum basis, and it may also in its discretion make optional with members in any such class their individual entrance into membership.

(5) Any person may, at his or her option, choose not to become a member of the Teachers’ Retirement System when:

(a) An election is made to the division not to become a member within 60 days of appointment to a teaching position as defined in this chapter or within 60 days from the date this law becomes effective.

(b) Any election hereunder will not affect any rights accrued in the retirement system to which the person belongs.

History.—s. 5, ch. 19014, 1939; CGL 1940 Supp. 892(160); s. 2, ch. 20749, 1941; s. 1, ch. 21971, 1943; s. 2, ch. 22062, 1943; s. 2, ch. 22693, 1945; s. 2, ch. 23864, 1947; s. 7, ch. 24337, 1947; s. 11, ch. 25035, 1949; s. 2, ch. 25398, 1949; s. 1, ch. 28196, 1953; s. 3, ch. 29942, 1955; s. 1, ch. 57-357; s. 1, ch. 61-303; s. 1, ch. 61-458; ss. 31, 35, ch. 69-106; s. 1, ch. 69-108; s. 9, ch. 84-114; s. 1, ch. 95-143; s. 8, ch. 95-148; s. 76, ch. 99-255; s. 17, ch. 2000-339; s. 25, ch. 2016-10.



238.06 - Membership application, creditable service, and time for making contributions.

238.06 Membership application, creditable service, and time for making contributions.—

(1) Under such rules and regulations as the Division of Retirement shall adopt, each teacher upon becoming a member shall file with the division an application showing date of birth and such other necessary information as the division may require for the proper operation of the retirement system. Until such application is filed no teacher or his or her beneficiary shall be eligible to receive any benefits under this chapter. If a member has been a teacher in Florida, he or she shall itemize on such application all service as a teacher rendered prior to the date of establishment of the retirement system, including service in a similar capacity in other states rendered by him or her prior to July 1, 1939, for which he or she claims credit. Persons not eligible to membership in the retirement system as of July 1, 1939, and now eligible to membership shall file with the division an application and shall meet with all other requirements prescribed above. All such persons shall be entitled to prior service credit for the years prior to July 1, 1939, as prescribed in subsection (4). Any person made eligible to membership in the retirement system by provisions of this law may elect:

(a) To make no contributions for the school years between 1939-1940 and 1952-1953, inclusive, and if he or she so elects, shall be entitled to no membership credit for those years except as otherwise provided in this chapter.

(b) To make contributions with accumulated regular interest to the retirement system on or before the time of retirement of such member for such years after July 1, 1939, as he or she served as a teacher, at the prescribed rate on the basis of his or her salary for those years, and if such contributions are made, he or she shall be entitled to membership service credit for such years.

(2) With respect to plans A, B, C, or D as set forth in s. 238.07, any member of the retirement system may elect to contribute to the retirement system an amount which shall be equivalent to the difference between the amount such member has contributed and the amount he or she would have contributed had the provisions of s. 238.01(13) been in effect July 1, 1939, and such election must be made and the amount paid into the retirement system on or before the time of the retirement of such member.

(3) The division shall fix and determine by appropriate rules and regulations how much service in any year is the equivalent of a year of service, but in no case shall it allow any credit for a period of absence without pay of more than a month’s duration nor shall it allow credit for more than 1 year of service for all service in any school year.

(4) Subject to the above restriction and to such other rules and regulations as the division shall adopt, the division shall verify, as soon as practicable after the filing of the application, the statement of service therein claimed and shall issue to each person who becomes a member or any person with prior teaching service in the state who becomes a member of the retirement system, a prior service certificate certifying the length of service with which he or she is credited on the basis of his or her statement of service. Such prior service credit shall include credit for service rendered prior to date of establishment as a teacher within the state or in a similar capacity outside the state but not more than 10 years of credit for service outside the state shall be included. Credit for prior service outside the state may be claimed only by a person employed as a teacher in the state prior to July 1, 1939; provided that any person who became a member of the system after July 1, 1939, but prior to July 1, 1955, and remained a member for 10 years shall be entitled to receive out-of-state prior service credit for a period not exceeding 10 years; provided that any person with out-of-state service who became a member of the system after July 1, 1939, but prior to July 1, 1955, and remained a member for 10 years shall be entitled to receive membership service credit for a period of not exceeding 10 years, including credit for the period covered by service in the Armed Forces of the nation during World War II; provided such member was a public school teacher within 1 year before entering the armed services; and provided he or she resumed teaching, if such member shall, prior to retirement, make contribution to the retirement system with accumulated regular interest thereon in an amount equal to the contribution he or she would have made if such service had been rendered in the state subsequent to July 1, 1939; provided that no member who receives, or who is entitled to receive, a pension or annuity from any other state or county or municipality or other taxing district shall receive out-of-state prior service credit or membership service credit as set forth above; provided, however, that the change in this subsection shall not affect the rights of persons who have retired when this amendment to the law takes effect; provided, however, that any person who becomes a member of the system on or after July 1, 1955, and who has moved from another state to Florida, and becoming employed in a category covered by the Teachers’ Retirement System, must teach in the state for 5 years before being entitled to receive any out-of-state service credit. After having been employed within the state for a period of 5 years, a teacher may establish and receive credit for 1 year of out-of-state service for each additional year of service credit within the state, with a maximum of 10 years out-of-state credit allowed. In order to establish and receive this out-of-state credit, a teacher, who became a member of the system on or after July 1, 1955, but prior to October 1, 1963, must pay into the retirement system prior to retirement total contributions equal to 8 percent (plus accumulated regular interest thereon), of such out-of-state compensation as the teacher received during those years of out-of-state service for which the teacher receives out-of-state credit, provided, however, that contributions on out-of-state salary received prior to July 1, 1939, will not be required of any member in this category retiring on or after July 1, 1969. In order to establish and receive this out-of-state credit, a teacher who becomes a member of the retirement system on or after October 1, 1963, must pay into the retirement system prior to retirement, total contributions which are in addition to the regular membership contributions and which, when accumulated with regular interest thereon, are equal to the actuarial equivalent at the time of retirement of the monthly benefit which becomes payable at retirement on account of out-of-state credit. In the event that such accumulated additional contributions at time of retirement are less than the actuarial equivalent at time of retirement of the monthly benefit attributable to out-of-state credit, the monthly benefit attributable to out-of-state credit shall be reduced by an amount equal to the product of:

(a) The monthly benefit attributable to out-of-state credit, and

(b) The ratio that such deficiency bears to the actuarial equivalent of the monthly benefit attributable to the out-of-state credit.

If such accumulated additional contributions are in excess of the actuarial equivalent at time of retirement of the monthly benefit attributable to out-of-state credit, such excess shall be paid in a lump sum to the member at time of retirement. No person may receive retirement benefits for less than 10 years of service credit earned in Florida.

(5) Any person who is a member of the Teachers’ Retirement System, and who has been employed as an employee of any county in Florida or any county board of public instruction of Florida or the state or the United States Department of Agriculture at Welaka, Florida, shall upon payment of accumulated contributions for the years subsequent to July 1, 1939, receive credit for both prior and membership service for all years in which such person was employed by any county in Florida or any county board of public instruction of Florida or the state or the United States Department of Agriculture at Welaka, Florida, toward retirement in the Teachers’ Retirement System; provided, such contributions shall be paid on or before the date of the retirement of such member.

(6) So long as membership continues, a prior service certificate shall be final and conclusive for retirement purposes as to such prior service credit, unless modified by the division upon application made by the member within 1 year after the date of issuance or modification of a prior service certificate or upon the discovery by the division of error or fraud.

(7) When membership ceases such certificate shall become void; should the teacher again become a member, such teacher shall enter the system as a teacher not entitled to prior service credit, except as provided in s. 238.07(12)(c); and provided further that if the teacher should so become a member following the first occurrence of cessation of membership, such certificate shall be valid until the membership next ceases.

(8) Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership services rendered by him or her since he or she last became a member, and also, if the member has a prior service certificate which is in full force and effect, the service certified on his or her prior service certificate.

(9) Subject to the provisions of subsection (4), out-of-state service credit shall be allowed for:

(a) Service rendered as a teacher in American overseas dependent schools conducted by the Armed Forces of the United States for children of citizens of the United States residing in areas outside the continental United States, and

(b) Service rendered as a teacher in federally assisted binational schools serving as demonstration centers for methods and practices employed in the United States, as provided in 22 U.S.C. s. 1448.

(10) A member of the retirement system created by this chapter who has been eligible or becomes eligible to receive workers’ compensation payments for an injury or illness occurring during his or her employment while a member of any state retirement system shall, upon his or her return to active employment with a covered employer for 1 calendar month or upon his or her approval for disability retirement in accordance with s. 238.07, receive full retirement credit for the period prior to such return to active employment or disability retirement for which the workers’ compensation payments were received. However, no member may receive retirement credit for any such period occurring after the earlier of the date of maximum medical improvement as defined in s. 440.02 or the date termination has occurred as defined in s. 121.021(39). The employer of record at the time of the worker’s compensation injury or illness shall make the required employee and employer retirement contributions based on the member’s rate of monthly compensation immediately prior to his or her receiving workers’ compensation payments.

History.—s. 6, ch. 19014, 1939; CGL 1940 Supp. 892(161); s. 3, ch. 20749, 1941; s. 3, ch. 22062, 1943; s. 3, ch. 22693, 1945; s. 3, ch. 23864, 1947; s. 7, ch. 24337, 1947; s. 3, ch. 25398, 1949; s. 2, ch. 28196, 1953; ss. 4, 5, ch. 29942, 1955; s. 1, ch. 29913, 1955; s. 1, ch. 59-481; s. 3, ch. 63-554; ss. 31, 35, ch. 69-106; s. 1, ch. 69-109; s. 1, ch. 71-260; s. 5, ch. 72-347; s. 1, ch. 73-326; s. 65, ch. 79-40; s. 16, ch. 80-295; s. 3, ch. 87-19; s. 16, ch. 92-122; s. 9, ch. 95-148; s. 1, ch. 99-13; s. 9, ch. 2002-194.



238.07 - Regular benefits; survivor benefits.

238.07 Regular benefits; survivor benefits.—

(1) If any member retires and before his or her death fails to select one of the optional benefits set forth in s. 238.08, the member’s executors or administrators shall receive the excess of his or her accumulated contributions at retirement over the total of all annuity payments made to the member.

(2) The provisions for the retirement of a member are as follows:

(a) To retire at the age of 60 upon the basis of a standard of service of 35 years (this provision shall be known and referred to throughout this chapter as plan A); or

(b) To retire at the age of 55 upon the basis of a standard of service of 35 years (this provision shall be known and referred to throughout this chapter as plan B); or

(c) To retire at the age of 55 upon the basis of a standard of service of 30 years (this provision shall be known and referred to throughout this chapter as plan C); or

(d) To retire after 25 years of service upon the basis of a standard of service of 25 years provided the member has reached age 50; provided, further, however, that a member electing to retire under this provision shall not be eligible to receive the benefits allowed by subsection (8) and paragraph (11)(f) (this provision shall be known and referred to throughout this chapter as plan D); or

(e) To retire:

1. At normal retirement age which shall be age 60 for those persons whose membership date, or last renewal thereof, occurred prior to July 1, 1963, and age 62 for those persons whose membership date, or last renewal thereof, occurred on or after July 1, 1963; or

2. Prior to normal retirement age but at or subsequent to age 55, provided that upon such date the member has completed 10 years of creditable service, which shall be the early retirement age; or

3. Subsequent to normal retirement age, which shall be the delayed retirement age; (this provision shall be known and referred to throughout this chapter as plan E); or

(f) Notwithstanding any provision of this chapter to the contrary, effective January 1, 1993, the normal retirement age for a member under this chapter is attained upon the member’s completion of 30 years of creditable service in the aggregate.

The manner and time of selecting a plan of retirement are set out elsewhere in this chapter.

(3) Any member who, prior to July 1, 1955, elected to retire under one of plans A, B, C, or D may elect, prior to retirement, to retire under plan E in accordance with the terms hereof. Any person who became a member on or after July 1, 1955, shall retire under plan E, except as provided for under s. 238.31. With respect to plans A, B, C, or D, any member shall have the right at any time to change to a plan of retirement requiring a lower rate of contribution. The Department of Management Services shall also notify the member of the rate of contribution such member must make from and after selecting such plan of retirement. Any member in service may retire upon reaching the age of retirement formerly selected by him or her, upon the member’s written application to the department setting forth at which time, not more than 90 days subsequent to the execution and filing of such application, it is his or her desire to retire notwithstanding that during such period of notification he or she may have separated from service. Upon receipt of such application for retirement, the department shall retire such member not more than 90 days thereafter. Before such member may retire he or she must file with the department his or her written selection of one of the optional benefits provided in s. 238.08.

(4) Upon service retirement under plans A and B, a member shall receive a retirement allowance which shall consist of:

(a) An annuity which shall be the actuarial equivalent of the member’s accumulated contributions at the time of his or her retirement; and

(b) A pension, in addition to this annuity, of one one-hundred-fortieth of the member’s average final compensation, multiplied by the number of his or her years of membership service since he or she last became a member; and

(c) If the member has a prior service certificate in full force and effect, an additional pension of one-seventieth of his or her average final compensation, multiplied by the number of years of service certified on his or her prior service certificate.

(5) Upon service retirement under plan C a member shall receive a service retirement allowance which shall consist of:

(a) An annuity which shall be the actuarial equivalent of the member’s accumulated contributions at the time of his or her retirement; and

(b) A pension, in addition to the member’s annuity of one one-hundred-twentieth of his or her average final compensation, multiplied by the number of years of membership service since he or she last became a member; and

(c) If the member has a prior service certificate in full force and effect, an additional pension of one-sixtieth of his or her average final compensation, multiplied by the number of years of service certified on his or her prior service certificate.

(6) Upon service retirement under plan D, a member shall receive a service retirement allowance which shall consist of:

(a) An annuity which shall be the actuarial equivalent of the member’s accumulated contributions at the time of his or her retirement; and

(b) A pension, in addition to the member’s annuity, of one one-hundredth of his or her average final compensation multiplied by the number of his or her years of membership service since he or she last became a member; and

(c) If the member has a prior service certificate in full force and effect, an additional pension of one-fiftieth of his or her average final compensation multiplied by the number of years of service certified on his or her prior service certificate.

(7) Upon service retirement under plan E, a member shall receive a service retirement allowance which shall be determined as follows:

(a) At normal retirement age: Two percent of his or her average final compensation multiplied by the number of years of creditable service.

(b) At early retirement age: Two percent of his or her average final compensation multiplied by the number of years of creditable service and adjusted for actuarial equivalents based on completed months by which early retirement precedes normal retirement as provided in paragraph (2)(e).

(c) At delayed retirement age: Two percent of his or her average final compensation multiplied by the number of years of creditable service.

(8) Any member who has heretofore, or who hereafter, retires after 30 years of creditable service shall receive a retirement allowance of not less than $100 per month, provided, however that with respect to plans A, B, or C, any person with less than 30 but with 10 or more years of service shall be entitled to a service retirement allowance which shall be computed on the basis of an average final compensation of $2,400 per year and shall receive a retirement allowance which shall be the equivalent of one-sixtieth of said average final compensation multiplied by the number of years of his or her creditable service; provided that in no event shall such a member receive a retirement allowance greater than $100 per month.

(9) Any member who has taught, or who teaches in the public free schools of Florida for not less than an aggregate of 10 years and withdraws or has withdrawn from the system, may elect to leave his or her accumulated contributions in the system or to repay his or her withdrawn accumulations to the system, and upon reaching retirement age, the member shall receive a retirement allowance based on the number of years of service which he or she taught in the public schools of Florida before retirement, provided, that a person who has lost his or her membership and later returns to service shall be allowed the privilege of having credit restored for previous service if he or she returns to full-time teaching service and renders 3 additional years of continuous service.

(10) Any member in service, who has 10 or more years of creditable service, may upon the application of his or her employer or upon his or her own application, be retired by the department not less than 30 nor more than 90 days next following the date of filing such application, on a disability retirement allowance; provided that a physician licensed by this state examines and certifies that such member is mentally or physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent, and that such member should be retired, and the department concurs. In making the determination, the department may require other evidence of disability as deemed appropriate.

(11) Upon retirement on account of disability, a member shall be paid his or her service retirement allowance if he or she is eligible for a service retirement allowance; otherwise, the member shall receive a retirement allowance which shall consist of:

(a) An annuity which shall be the actuarial equivalent of his or her accumulated contributions at the time of retirement; and

(b) If the member is making contributions for retirement under plan A or B, he or she shall receive a pension which, together with his or her annuity shall provide a total retirement allowance equal to one-seventieth of his or her average final compensation multiplied by the number of years of service creditable to him or her at retirement, if such retirement allowance exceeds 25 percent of the member’s average final compensation; or if such retirement allowance does not exceed 25 percent of the member’s average final compensation, a pension shall be payable which, together with his or her annuity, shall provide a total retirement allowance of 25 percent of his or her average final compensation; provided, however that no retirement allowance shall exceed one-seventieth of his or her average final compensation, multiplied by the number of years of total service which would be credited to the member were his or her service continued to the minimum age for service retirement.

(c) If the member is making contributions for retirement under plan C, he or she shall receive a pension which, together with his or her annuity, shall provide a total retirement allowance equal to one-sixtieth of his or her average final compensation multiplied by the number of years of service creditable to him or her at retirement, if such retirement allowance exceeds 25 percent of the member’s average final compensation; or if such retirement allowance does not exceed 25 percent of the member’s average final compensation, a pension shall be payable which, together with his or her annuity, shall provide a total retirement allowance of 25 percent of his or her average final compensation; provided, however that no retirement allowance shall exceed one-sixtieth of his or her average final compensation multiplied by the number of years of total service which would be credited to the member were his or her service continued to the minimum age for service retirement.

(d) If the member is making contributions for retirement under plan D, he or she shall receive a pension, which together with his or her annuity shall provide a total retirement allowance equal to one-fiftieth of his or her average final compensation multiplied by the number of years of service creditable to him or her at retirement, if such retirement allowance exceeds 25 percent of the member’s average final compensation; or if such retirement allowance does not exceed 25 percent of the member’s average final compensation, a pension shall be payable which, together with his or her annuity, shall provide a total retirement allowance of 25 percent of his or her average final compensation, provided, however that no retirement allowance shall exceed one-fiftieth of his or her average final compensation multiplied by the number of years of total service which would be creditable to the member were his or her service continued to the minimum age of service retirement; provided, however that when a member has taught the standard number of years required for retirement under any of the several retirement plans provided by this section and elected by such member, and such member shall retire on account of disability prior to attainment of the minimum required age under the plan elected, then such member so retired shall receive the same benefits as if he or she had retired on service retirement under the plan elected.

(e) If the member is making contributions for retirement under plan E, he or she shall receive a retirement allowance which shall consist of 100 percent of the retirement allowance to which he or she would be entitled if his or her date of disability retirement were his or her otherwise normal retirement date; provided, however that the retirement allowance payable upon disability retirement shall not be less than the 25 percent of average final compensation nor, if disability retirement occurs prior to the date on which the member is first eligible for service retirement, shall it be greater than the service retirement allowance to which the member would be entitled if he or she continued in active service to such date at the same rate of compensation effective on the date of disability retirement.

(f) With respect to plans A, B, or C, the average final compensation under this subsection shall be computed on the actual average final compensation, or upon the basis of an average final compensation of $2,400 per year, whichever is the greater.

(g) Notwithstanding the minimum disability retirement allowance set out in paragraphs (a) through (f), any member who retired prior to July 1, 1957, on account of disability, shall, on and after July 1, 1957, receive as a minimum disability retirement allowance $75 per month, or an annual sum equal to 40 multiplied by the number of years of his or her creditable service whichever is the greater, and any person who retires on and after July 1, 1957, shall, from the date of his or her retirement, receive as a minimum disability retirement allowance $75 per month, or an annual sum equal to 40 multiplied by the number of years of creditable service, whichever is the greater.

(h) Notwithstanding any other provision of this section, a member who has attained normal retirement age and is retiring on account of disability shall be eligible to receive a minimum of 25 percent of his or her average final compensation under Option 1.

(12)(a) Once each year during the first 5 years following the retirement of a member on a disability retirement allowance, and once in every 3-year period thereafter, the department may require any disability beneficiary who has not yet attained his or her minimum service retirement age to undergo a medical examination by a physician licensed by this state and to submit any other evidence of disability as required by the department. Should a disability beneficiary who has not yet attained his or her minimum service retirement age refuse to submit to any such medical examination, his or her retirement allowance shall be discontinued until his or her withdrawal of such refusal, and should such refusal continue for 1 year, all of the disability beneficiary’s rights in and to his or her pension shall be forfeited.

(b) If the department finds that a disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his or her disability retirement allowance and his or her average final compensation, the amount of the beneficiary’s pension shall be reduced to an amount which, together with his or her annuity and the amount earnable by him or her, shall equal the amount of his or her average final compensation. Should the beneficiary’s earning capacity later be changed, the amount of his or her pension may be further modified; provided that the pension so modified shall not exceed the amount of the pension allowable under subsection (11), at the time of retirement, nor an amount which, when added to the amount earnable by the beneficiary, together with his or her annuity, equals the amount of his or her average final compensation. A beneficiary restored to active service at a salary less than the average final compensation upon the basis of which he or she was retired shall not become a member of the retirement system at that time.

(c) Should a disability beneficiary under his or her minimum service retirement age be at any time in service at a salary equal to or greater than his or her average final compensation upon the basis of which he or she was retired, the beneficiary’s disability retirement allowance shall cease and he or she shall again become a member of the retirement system and shall contribute thereafter at the same rate at which he or she paid prior to disability. Any prior service certificate, on the basis of which his or her allowance was computed at the time of his or her disability retirement, shall be restored to full force and effect; and, in addition, upon his or her subsequent retirement he or she shall be credited with all his or her membership service on the basis of which his or her allowance was computed at the time of his or her disability retirement.

(13) Should a member cease to be a teacher except by death or by retirement under the provisions of this chapter, the member shall be paid the amount of his or her accumulated contributions. Should a member die before retirement, the amount of his or her accumulated contributions shall be paid to such person, if any, as he or she shall have nominated by written designation duly executed and filed with the department; otherwise, to his or her executors or administrators.

(14) Any member who retires on or after July 1, 1954, who at the time of his or her retirement has not served as a teacher in Florida for 10 years shall not be eligible to receive and shall not be paid any service retirement allowance.

(15) Any member of the Teachers’ Retirement System who has heretofore, or who hereafter, retires and who has passed his or her 65th birthday and whose retirement allowance is less than $150 shall have his or her retirement allowance redetermined and shall be entitled to a service retirement allowance which shall be computed on the basis of an average final compensation of $2,400 per year and shall receive a retirement allowance which shall be the equivalent of one-sixtieth of said average final compensation multiplied by the number of years of his or her creditable service; provided, that in no event shall such redetermination entitle the member to receive a retirement allowance greater than $150.

(16)(a) Any member of the Teachers’ Retirement System who has heretofore, or who hereafter, retires with no less than 10 years of creditable service and who has passed his or her 65th birthday, may, upon application to the department, have his or her retirement allowance redetermined and thereupon shall be entitled to a monthly service retirement allowance which shall be equal to $4 multiplied by the number of years of the member’s creditable service which shall be payable monthly during his or her retirement; provided, that the amount of retirement allowance as determined hereunder, shall be reduced by an amount equal to:

1. Any social security benefits received by the member, and

2. Any social security benefits that the member is eligible to receive by reason of his or her own right or through his or her spouse.

(b) No payment shall be made to a member of the Teachers’ Retirement System under this act, until the department has determined the social security status of such member.

(c) Eligibility of a member of the Teachers’ Retirement System shall be determined under the social security laws and regulations; provided, however, that a member shall be considered eligible if the member or the member’s spouse has reached 65 years of age and would draw social security if the member or the member’s spouse were not engaged in activity that results in the member or the member’s spouse receiving income that would make him or her ineligible to receive social security benefits. A member of the Teachers’ Retirement System shall be deemed to be eligible for social security benefits if the member has this eligibility in his or her own right or through his or her spouse.

(d) The department shall review, at least annually, the social security status of all members of the Teachers’ Retirement System receiving payment under this act and shall increase or decrease payments to such members as shall be necessary to carry out the intent of this act.

(e) No member of the Teachers’ Retirement System shall have his or her retirement allowance reduced or any of his or her rights impaired by reason of this act.

(f) This subsection shall take effect on January 1, 1962.

(17) If the member recovers from disability, has his or her disability benefit terminated, reenters covered employment, and is continuously employed for a minimum of 1 year of creditable service, he or she may claim as creditable service the months during which he or she was receiving a disability benefit, upon payment of the required contributions. Contributions shall equal the total required employee and employer contribution rate during the period the retiree received retirement benefits, multiplied times his or her rate of monthly compensation prior to the commencement of disability retirement for each month of the period claimed, plus 4 percent interest until July 1, 1975, and 6.5 percent interest thereafter on such contributions, compounded annually each June 30 to the date of payment. If the member does not claim credit for all of the months he or she received disability benefits, the months claimed must be his or her most recent months of retirement.

(18)(a) Definitions under survivor benefits are:

1. A dependent is a child, widow, widower, or parent of the deceased member who was receiving not less than one-half of his or her support from the deceased member at the time of the death of such member.

2. A child is a natural or legally adopted child of a member, who:

a. Is under 18 years of age, or

b. Is over 18 years of age but not over 22 years of age and is enrolled as a student in an accredited educational institution, or

c. Is 18 years of age or older and is physically or mentally incapable of self-support, when such mental and physical incapacity occurred prior to such child obtaining the age of 18 years. Such person shall cease to be regarded as a child upon the termination of such physical or mental disability. The determination as to such physical or mental incapability shall be vested in the department.

No person shall be considered a child who has married or, except as provided in sub-subparagraph 2.b. or as to a child who is physically or mentally incapable of self-support as hereinbefore set forth, has become 18 years of age.

3. A parent is a natural parent of a member and includes a lawful spouse of a natural parent.

4. A beneficiary is a person who is entitled to benefits under this subsection by reason of his or her relation to a deceased member during the lifetime of such member.

(b) In addition to all other benefits to which a member shall, subject to the conditions set out below, be entitled, the beneficiary of such member shall, upon the death of such member, receive the following benefits:

Beginning on July 1, 1971, the lump-sum death benefit, provided in item 7 above for the retired teacher, shall apply to all present and future retirees of the systems.

(c) The payment of survivor benefits shall begin as of the month immediately following the death of the member except where the beneficiary has not reached the age required to receive benefits under paragraph (b), in which event the payment of survivor benefits shall begin as of the month immediately following the month in which the beneficiary reaches the required age. Provided that if death occurs during the first 3 years of employment, the payment of survivor benefits shall be reduced by the amount of monthly benefits the member’s survivors are entitled to receive under federal social security as either a survivor of the member or as a covered worker under federal social security.

(d) Limitations on rights of beneficiary are:

1. The person named as beneficiary in paragraph (b) shall, in no event, be entitled to receive the benefits set out in such paragraph unless the death of the member under whom such beneficiary claims occurs within the period of time after the member has served in Florida as follows:

Minimum number of years
of service in Florida

Period after serving in
Florida in which
death of member
occurs

3 to 5..........2 years

6 to 9..........5 years

10 or more..........10 years

2. Upon the death of a member, the department shall make a determination of the beneficiary or beneficiaries of the deceased member and shall pay survivor benefits to such beneficiary or beneficiaries beginning 1 month immediately following the death of the member except where the beneficiary has not reached the age required to receive benefits under paragraph (b), in which event the payment of survivor benefits shall begin as of the month immediately following the month in which the beneficiary reaches the required age. When required by the department, the beneficiary or beneficiaries shall file an application for survivor benefits upon forms prescribed by the department.

3. The beneficiaries of a member to receive survivor benefits are fixed by this subsection, and a member may not buy or otherwise change such benefits. He or she may, however, designate the beneficiary to receive the $500 death benefits. If a member fails to make this designation, the $500 death benefits shall be paid to his or her executor or administrator.

4. The beneficiary or beneficiaries of a member whose death occurs while he or she is in service or while he or she is receiving a disability allowance under subsection (11), shall receive survivor benefits under this subsection determined by the years of service in Florida of the deceased member as set out in paragraph (b). The requirement that the death of a member must occur within a certain period of time after service in Florida as set out in subparagraph (d)1. shall not apply to a member receiving a disability benefit at the time of his or her death.

(19) Any person who hereafter elects to receive retirement benefits under s. 112.05 shall not be entitled to the retirement benefits of this chapter except for the refund of his or her accumulated contributions as provided in subsection (13); likewise any person who elects to receive retirement benefits under this chapter shall thereby become ineligible to receive retirement benefits under s. 112.05.

History.—s. 7, ch. 19014, 1939; CGL 1940 Supp. 892(162); s. 4, ch. 22693, 1945; s. 4, ch. 23864, 1947; s. 11, ch. 25035, 1949; s. 4, ch. 25398, 1949; s. 1, ch. 28110, 1953; s. 3, ch. 28196, 1953; s. 6, ch. 29942, 1955; ss. 2, 4, 5, ch. 57-357; s. 2, ch. 61-301; ss. 1, 2, 3, 4, 5, 6, ch. 61-333; ss. 2, 3, 4, 5, ch. 61-458; ss. 4, 5, 7, 12, ch. 63-554; ss. 1, 2, ch. 65-552; s. 1, ch. 67-557; ss. 31, 35, ch. 69-106; s. 1, ch. 69-189; s. 1, ch. 70-125; s. 1, ch. 70-998; s. 1, ch. 71-198; s. 2, ch. 71-260; s. 1, ch. 71-347; s. 1, ch. 72-343; s. 1, ch. 73-326; s. 1, ch. 76-225; s. 14, ch. 80-295; s. 6, ch. 86-180; s. 4, ch. 87-19; s. 17, ch. 92-122; s. 3, ch. 92-139; s. 10, ch. 95-148; s. 77, ch. 99-255; s. 35, ch. 2010-5.



238.071 - Social security benefits; determination of retirement allowance.

238.071 Social security benefits; determination of retirement allowance.—Any member of the Teachers’ Retirement System who has heretofore or who hereafter retires and has his or her retirement allowance redetermined under the provisions of s. 238.07(16), shall not after July 1, 1969, have the amount of the redetermined retirement allowance reduced because of social security benefits received by the member or his or her spouse.

History.—s. 1, ch. 69-47; s. 11, ch. 95-148; s. 36, ch. 2010-5.



238.072 - Special service provisions for extension personnel.

238.072 Special service provisions for extension personnel.—All state and county cooperative extension personnel holding appointments by the United States Department of Agriculture for extension work in agriculture and home economics in this state who are joint representatives of the University of Florida and the United States Department of Agriculture, as provided in s. 121.051(7), who are members of the Teachers’ Retirement System, chapter 238, and who are prohibited from transferring to and participating in the Florida Retirement System, chapter 121, may retire with full benefits upon completion of 30 years of creditable service and shall be considered to have attained normal retirement age under this chapter, any law to the contrary notwithstanding. In order to comply with the provisions of s. 14, Art. X of the State Constitution, any liability accruing to the Florida Retirement System Trust Fund as a result of the provisions of this section shall be paid on an annual basis from the General Revenue Fund.

History.—s. 1, ch. 79-169.



238.08 - Optional benefits.

238.08 Optional benefits.—A member may elect to receive his or her benefits under the terms of this chapter according to the provisions of any one of the following options:

(1) Option one. A member may elect to receive his or her benefits in a retirement allowance payable throughout his or her life.

(2) Option two. A member may elect to receive on retirement the actuarial equivalent (at that time) of his or her retirement allowance in a reduced retirement allowance payable throughout life, with the provisions that if the member dies before he or she has received in payment of his or her annuity the amount of his or her accumulated contributions, as they were at the time of his or her retirement, the balance shall be paid to such person, if any, as he or she shall nominate by written designation duly acknowledged and filed with the department; otherwise, to his or her executors or administrators.

(3) Option three. A member may elect at any time prior to receipt of his or her first monthly installment of retirement compensation, to receive a reduced retirement compensation with the provision that the surviving spouse shall continue to draw such reduced retirement compensation so long as he or she shall live. The amount of such reduced retirement compensation shall be the actuarial equivalent of the amount of such retirement otherwise payable.

(4) Option four. A member may elect at any time prior to receipt of his or her first monthly installment of retirement compensation, to receive a reduced retirement compensation with the provision that the surviving spouse shall continue to draw one-half of such reduced retirement compensation so long as he or she shall live. The amount of such reduced retirement compensation shall be the actuarial equivalent of the amount of such retirement otherwise payable.

(5)(a) If a member continues in service beyond the date he or she is first eligible for service retirement and does not, prior to his or her death, elect Option three or Option four, his or her spouse may, at the option of the spouse, receive either the accumulated contributions of the member at date of death or the reduced retirement compensation to which the beneficiary would have been entitled under Option three, calculated on the assumption that the member retired on his or her date of death and died immediately subsequent thereto; provided that the spouse of any member who died between July 1, 1955, and June 30, 1957, both dates inclusive, is entitled to full benefits under this subsection, and further provided that for all persons who become members of the system on or after July 1, 1963, the amount of such retirement allowance otherwise payable to the member at his or her date of death shall be determined on the basis of his or her normal retirement age as defined in s. 238.07.

(b) A member who elects Option three or Option four shall, on a form provided for that purpose, designate his or her spouse as beneficiary to receive the benefits which continue to be payable upon the death of the member. After such benefits have commenced under Option three or Option four, the retired member may change the designation of his or her spouse as beneficiary only twice. If such a retired member remarries and wishes to make such a change, he or she may do so by filing with the department a notarized change of spouse designation form and shall notify the former spouse in writing of such change. Upon receipt of a completed change of spouse designation form, the department shall adjust the member’s monthly benefit by the application of actuarial tables and calculations developed to ensure that the benefit paid is the actuarial equivalent of the present value of the member’s current benefit. The consent of a retired member’s formerly designated spouse as beneficiary to any such change shall not be required.

(6) Notwithstanding any provision in this chapter to the contrary, the following provisions shall apply to any member of the retirement system who has accumulated at least 10 years of service and dies prior to retirement:

(a) If the deceased member’s surviving spouse has previously received a refund of the member’s accumulated contributions made to the retirement system, such spouse may pay to the department an amount equal to the sum of the amount of the deceased member’s contributions previously refunded and regular interest compounded annually on the amount of such refunded contributions from the date of refund to the date of payment to the department, and by so doing be entitled to receive the monthly retirement benefit provided in paragraph (c).

(b) If the deceased member’s surviving spouse has not received a refund of the deceased member’s accumulated contributions, such spouse shall, upon application to the department within 30 days of the death of the member, receive the monthly retirement benefit provided in paragraph (c).

(c) The monthly benefit payable to the spouse described in paragraph (a) or paragraph (b) shall be the amount which would have been payable to the deceased member’s spouse, assuming that the member retired on the date of his or her death and had selected the option in subsection (3), such benefit to be based on the ages of the spouse and member as of the date of death of the member. The benefit shall commence on the first day of the month following the payment of the aforesaid amount to the department, if paragraph (a) is applicable, or on the first day of the month following the receipt of the spouse’s application by the department, if paragraph (b) is applicable.

(7) The surviving spouse or other dependent of any member whose employment is terminated by death shall, upon application to the department, be permitted to pay the required contributions for any service performed by the member which could have been claimed by the member at the time of his or her death. Such service shall be added to the creditable service of the member and shall be used in the calculation of any benefits which may be payable to the surviving spouse or other surviving dependent.

(8) Upon the death of a retired member or beneficiary who is receiving monthly benefits under this chapter, the monthly benefits shall be paid through the last day of the month of death and shall terminate, or be adjusted, if applicable, as of that date in accordance with the optional form of benefit selected at the time of retirement.

History.—s. 8, ch. 19014, 1939; CGL 1940 Supp. 892(163); s. 7, ch. 22858, 1945; s. 4, ch. 28196, 1953; s. 7, ch. 29942, 1955; s. 3, ch. 57-357; s. 8, ch. 63-554; s. 3, ch. 65-552; ss. 31, 35, ch. 69-106; s. 1, ch. 69-110; s. 1, ch. 70-182; s. 4, ch. 72-334; s. 3, ch. 72-345; s. 1, ch. 73-326; s. 7, ch. 80-130; s. 10, ch. 85-246; s. 96, ch. 92-279; s. 55, ch. 92-326; s. 12, ch. 95-148; s. 78, ch. 99-255.



238.09 - Method of financing.

238.09 Method of financing.—All of the assets of the retirement system shall be credited, according to the purposes for which they are held, to one of four funds; namely, the Annuity Savings Trust Fund, the Pension Accumulation Trust Fund, the Expense Trust Fund, and the Survivors’ Benefit Trust Fund.

(1) The Annuity Savings Trust Fund shall be a fund in which shall be accumulated contributions made from the salaries of members under the provisions of paragraph (c) or paragraph (f). Contribution to, payments from, the Annuity Savings Trust Fund shall be made as follows:

(a) With respect to plan A, B, C, or D, upon the basis of such tables as the Department of Management Services shall adopt, and regular interest, the actuary of the retirement system shall determine for each member the proportion of earnable compensation which, when deducted from each payment of his or her prospective earnable annual compensation prior to his or her minimum service retirement age, and accumulated at regular interest until such age, shall be computed to provide at such age:

1. An annuity equal to one one-hundred-fortieth of his or her average final compensation multiplied by the number of his or her years of membership in the case of each member electing to retire under the provisions of plan A or B.

2. An annuity equal to one one-hundred-twentieth of his or her average final compensation multiplied by the number of his or her years of membership service in the case of each member electing to retire under the provisions of plan C.

3. An annuity equal to one one-hundredth of his or her average final compensation multiplied by the number of his or her years of membership service in the case of each member electing to retire under the provisions of plan D.

In the case of any member who has attained his or her minimum service retirement age prior to becoming a member, the proportion of salary applicable to such member, with respect to plan A, B, C, or D, shall be the proportion computed for the age 1 year younger than his or her minimum service retirement age.

(b) A member under plan E shall make contribution to the fund of 6 percent of his or her earnable compensation.

(c) The department shall certify to each employer the proportion of the earnable compensation of each member who is compensated by the employer, and the employer shall cause to be deducted from the salary of each member on each and every payroll for each and every payroll period an amount equal to the proportion of the member’s earnable compensation so computed. With respect to plan A, B, C, or D, the employer shall not make any deduction for annuity purposes from the compensation of a member who has attained the age of 60 years, if such member elects not to contribute.

(d) In determining the amount earnable by a member in a payroll period, the department may consider the rate of compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period, and it may omit deductions from compensation for any period less than a full payroll period if a teacher was not a member on the first day of the payroll period, and to facilitate the making of deductions, it may modify any deduction required of any member by such an amount as shall not exceed one-tenth of 1 percent of the annual salary from which said deduction is to be made.

(e) The deductions provided for herein shall be made, notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein, and shall receipt in full for his or her salary or compensation; and payment of salary or compensation, less said deductions, shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided by this chapter.

(f) In addition to the deduction from salary, as hereinbefore required, any member may, with respect to plan A, B, C, or D, subject to the approval of the division, redeposit in the Annuity Savings Trust Fund, by a single payment or by an increased rate of contribution an amount equal to the total amount which he or she previously withdrew therefrom, as provided in this chapter, or any part thereof; or any member may deposit in the Annuity Savings Trust Fund, by a single payment or by an increased rate of contribution, amounts for the purchase of an additional annuity, but such additional payments shall not exceed the amount computed to provide, with his or her prospective retirement allowance, a total retirement allowance of one-half of his or her prospective average final compensation at his or her minimum service retirement age. Such additional amounts so deposited shall become a part of his or her accumulated contributions, except that in the case of disability retirement they shall be treated as excess contributions returnable to the member in cash or as an annuity of equivalent actuarial value and shall not be considered in computing his or her pension.

(g) A member who elects to retire under plan E shall pay to the Annuity Savings Trust Fund prior to retirement or receive from the Annuity Savings Trust Fund, as the case may be, the difference between what his or her contributions, with accumulated interest, would have been under plan E and the actual contributions of the member with accumulated interest.

(h) The accumulated contributions of a member returned to him or her upon withdrawal, or paid as provided in this chapter to his or her designated beneficiary, or to his or her executors or administrators in the event of his or her death, shall be paid from the Annuity Savings Trust Fund.

(i) Upon the retirement of a member, his or her accumulated contributions shall be transferred from the Annuity Savings Trust Fund to the Pension Accumulation Trust Fund.

(2) Should a beneficiary, retired on account of disability, again become a member of the retirement system, his or her accumulated contributions as of the date of retirement not paid as an annuity, shall be transferred from the Pension Accumulation Trust Fund to the Annuity Savings Trust Fund and credited to his or her individual account in the Annuity Savings Trust Fund.

(3) The Pension Accumulation Trust Fund shall be the fund in which shall be accumulated all reserves for the payment of all annuities or benefits in lieu of annuities on retired members and all pensions and other benefits payable from contributions made by the members and by the employers, from which annuities, pensions and benefits in lieu thereof shall be paid. Contributions to, and payments from, the Pension Accumulation Trust Fund, other than as set forth in subsections (2) and (3) herein, shall be made as follows:

(a) On account of each member there shall be paid annually into the Pension Accumulation Trust Fund, as provided for in s. 238.11, on account of the preceding year a certain percentage of his or her earnable compensation, to be known as the normal contribution, and an additional percentage of his or her earnable compensation, to be known as the accrued liability contribution. The rates percent of earnable compensation of such contributions shall be fixed on the basis of the liabilities of the retirement system, as shown by actuarial valuation.

(b) On the basis of regular interest and of such mortality and other tables as shall be adopted by the department, the actuary engaged by the department to make each valuation required by this chapter shall, during the period over which the accrued liability contribution is payable, determine, immediately after making such valuation, the uniform and constant percentage of the earnable compensation of the average new entrant, which, if contributed on the basis of his or her compensation throughout his or her entire period of service, would be sufficient to provide for the payment of any pension payable by the state on his or her account. The rate percent so determined shall be known as the normal contribution rate. After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the rate percent of the earnable compensation of all members, obtained by deducting from the total liabilities of the Pension Accumulation Trust Fund the amount of the funds in hand to the credit of that fund and dividing the remainder by 1 percent of the present value of the prospective future salaries of all members as computed on the basis of the mortality and service tables adopted by the department and on the basis of regular interest. The normal rate of contribution shall be determined and certified to the department by the actuary after each valuation and shall continue in force until a new valuation and certification are made.

(c) Immediately succeeding the first valuation, the actuary engaged by the department shall compute the rate percent of the total earnable compensation of all members which is equivalent to 4 percent of the amount of the total liability for pensions on account of all members and beneficiaries and not dischargeable by the present assets of the Pension Accumulation Trust Fund and by the aforesaid normal contribution if made on account of such members during the remainder of their active service. The rate percent, originally so determined, shall be known as the accrued liability contribution rate.

(d) The total amount payable in each year into the Pension Accumulation Trust Fund shall be not less than the sum of the rates percent known as the normal contribution rate and the accrued liability contribution rate, of the total earnable compensation of all members during the preceding year; provided, however that the amount of each annual accrued liability contribution shall be at least 3 percent greater than the preceding annual accrued liability contribution; and provided that the aggregate payment into the Pension Accumulation Trust Fund shall be sufficient, when combined with the amount then held in the fund, to provide the benefits payable from the fund during the current year.

(e) The accrued liability contribution shall be discontinued as soon as the accumulated reserve in the Pension Accumulation Trust Fund shall equal the present value, as actuarially computed and approved by the department, of the total liability of such fund less the present value, computed on the basis of the normal contribution rate, then in force of the prospective normal contributions to be received on account of persons who are at that time members.

(4) The Expense Trust Fund shall be the fund to which shall be credited all moneys contributed for the administrative expenses of the retirement system and from which shall be paid all expenses incurred in connection with the administration and operation of the retirement system. Contribution to the Expense Trust Fund shall be made by transfer from interest earnings on investments in the Annuity Savings Trust Fund. Such transfers shall be regulated by the Legislature pursuant to budgets filed in accordance with the provisions of chapter 216.

(5)(a) The survivors’ benefit fund shall be the fund in which shall be accumulated all reserves for the payment of all survivor benefits provided for in s. 238.07(18), except refund of accumulated contributions. There shall be paid into this fund:

1. All contributions by members based on the rate of twenty-five-hundredths percent of their salary as set out in paragraph (b) of this subsection.

2. All contributions by the state to the Survivors’ Benefit Trust Fund.

3. All transfers from other funds as required by this subsection.

(b) The department shall annually certify to each employer, at the time it makes the certification to the employer under paragraph (1)(c), the rate of twenty-five-hundredths percent to be applied by the employer to the salary of each member who is compensated by the employer, and the employer shall cause to be deducted from the salary of each member on each and every payroll for each and every payroll period an amount equal to twenty-five-hundredths percent of the member’s salary paid by the employer and the employer shall remit monthly such deducted amounts to the department which shall place the same in the Survivors’ Benefit Trust Fund of the Teachers’ Retirement System of the state. The amount of contributions by a member to the Survivors’ Benefit Trust Fund shall, in no event, be refundable to the member or his or her beneficiaries.

(c) Beginning July 1, 1959, there shall be paid annually into the Survivors’ Benefit Trust Fund by the state on account of the preceding year a sum equal to the total amount paid into such fund by the members of the Teachers’ Retirement System of the state.

(d) A member who makes contributions to the Survivors’ Benefit Trust Fund shall not thereby obtain, prior to July 1, 1959, any vested interest or right to the benefits under s. 238.07(18), and these benefits may be altered, changed or repealed by the Legislature at its 1959 session, provided that the beneficiaries of members whose deaths occur prior to July 1, 1959, shall have a vested interest in the benefits accruing to such beneficiaries under s. 238.07(18), and these rights may not be altered, changed nor repealed by the Legislature.

History.—s. 9, ch. 19014, 1939; CGL 1940 Supp. 892(164); s. 5, ch. 22693, 1945; s. 7, ch. 22858, 1945; s. 5, ch. 23864, 1947; s. 11, ch. 25035, 1949; s. 8, ch. 29942, 1955; s. 6, ch. 57-357; s. 1, ch. 59-330; s. 2, ch. 61-119; s. 3, ch. 61-301; s. 6, ch. 63-554; ss. 31, 35, ch. 69-106; s. 3, ch. 72-345; s. 1, ch. 73-326; s. 53, ch. 79-164; s. 13, ch. 95-148; s. 79, ch. 99-255; s. 37, ch. 2010-5.



238.10 - Management of funds.

238.10 Management of funds.—The Department of Management Services, annually, shall allow regular interest on the amount for the preceding year to the credit of each of the funds of the retirement system, and to the credit of the individual account therein, if any, with the exception of the expense fund, from the interest and dividends earned from investments.

History.—s. 10, ch. 19014, 1939; CGL 1940 Supp. 892(165); s. 4, ch. 20749, 1941; s. 15, ch. 21989, 1943; s. 1, ch. 26963, 1951; s. 9, ch. 29942, 1955; s. 6, ch. 61-458; ss. 31, 35, ch. 69-106; s. 1, ch. 73-326; s. 80, ch. 99-255.



238.11 - Collection of contributions.

238.11 Collection of contributions.—

(1) The collection of contributions shall be as follows:

(a) Each employer shall cause to be deducted from each and every payment of salary of a member, for each and every payroll period, the contribution payable by such member as provided in this chapter. Commencing July 1, 1967, each employer shall also budget and set aside an amount equal to such deductions, plus, commencing January 1, 1993, an additional 3.99 percent of each payment of salary of a member, which shall be the employer contribution, except with respect to any nonprofit professional association or corporation of teachers for which the employer contribution shall be at least that amount specified in s. 238.09(3)(a); provided that such amount shall be set aside only if the state makes available to the employer, except for any nonprofit professional association or corporation, the additional funds necessary for such employer contributions.

(b) Each employer shall transmit monthly to the Department of Management Services a warrant for the total amount of such deductions. Each employer shall also transmit monthly to the department a warrant for such employer contribution set aside as provided for in paragraph (a) of this subsection. The department, after making records of all such warrants, shall transmit them to the Department of Financial Services for delivery to the Chief Financial Officer, who shall collect them.

(c) The state contribution shall be equal to the excess of the contributions specified under s. 238.09, over the amounts the state makes available for employer contributions under paragraphs (a) and (b) of this subsection.

(2) The collection of the state contribution shall be made as follows:

(a) The amounts required to be paid by the state into the Teachers’ Retirement System in this chapter shall be provided therefor in the General Appropriations Act. However, in the event a sufficient amount is not included in the General Appropriations Act to meet the full amount needed to pay the retirement compensation provided for in this chapter, the additional amount needed for such retirement compensation is hereby appropriated from the General Revenue Fund as approved by the Department of Management Services.

(b) The Department of Management Services shall certify one-fourth of the amount so ascertained for each year to the Chief Financial Officer on or before the last day of July, October, January, and April of each year. The Chief Financial Officer shall, on or before the first day of August, November, February, and May of each year, immediately transfer to the several funds of the retirement system the amounts due.

(3) All collection of contributions of a nonprofit professional association or corporation of teachers as referred to in s. 238.01(3) and (5) shall be made by such association or corporation in the following manner:

(a) On April 1 of each year, the Department of Management Services shall certify to any such nonprofit professional association or corporation of teachers the amounts which will become due and payable during the ensuing fiscal year to each of the funds of the retirement system to which such contributions are payable as set forth in this law.

(b) The Department of Management Services shall certify one-fourth of the amount so ascertained for each year to the nonprofit professional association or corporation of teachers on or before the last day of July, October, January, and April of each year. The nonprofit professional association or corporation of teachers shall, on or before the first day of August, November, February, and May of each year, draw its check payable to the department for the respective amounts due the several funds of the retirement system. Upon receipt of the check, the department shall immediately transfer to the several funds of the retirement system the amounts due, provided, however, that the amounts due the several funds of the retirement system from any such association or corporation for creditable service accruing to any such member before July 1, 1947, shall be paid prior to the retirement of any such member.

History.—s. 11, ch. 19014, 1939; CGL 1940 Supp. 892(166); s. 6, ch. 23864, 1947; s. 10, ch. 29942, 1955; s. 9, ch. 63-554; ss. 12, 31, 35, ch. 69-106; s. 1, ch. 73-305; s. 1, ch. 73-326; s. 142, ch. 81-259; s. 8, ch. 85-61; s. 5, ch. 87-19; s. 4, ch. 92-139; s. 97, ch. 92-279; s. 55, ch. 92-326; s. 14, ch. 95-148; s. 81, ch. 99-255; s. 261, ch. 2003-261.



238.12 - Duties of employers.

238.12 Duties of employers.—

(1) Each employer shall keep such records and, from time to time, shall furnish such information as the Department of Management Services may require in the discharge of its duties. Upon the employment of any teacher to whom this chapter may apply, the teacher shall be informed by his or her employer of his or her duties and obligations in connection with the retirement system as a condition of his or her employment. Every teacher accepting employment shall be deemed to consent and agree to any deductions from his or her compensation required in this chapter and to all other provisions of this chapter.

(2) During September of each year, or at such other time as the department shall approve, each employer shall certify to the department the names of all teachers to whom this chapter applies.

(3) Each employer shall, on the first day of each calendar month, or at such less frequent intervals as the department may approve, notify the department of the employment of new teachers, removals, withdrawals and changes in salary of members that have occurred during the preceding month, or the period covered since the last notification.

History.—s. 12, ch. 19014, 1939; CGL 1940 Supp. 892(167); ss. 31, 35, ch. 69-106; s. 1, ch. 73-326; s. 15, ch. 95-148; s. 82, ch. 99-255.



238.13 - Limitation on membership.

238.13 Limitation on membership.—

(1) No other provision of law in any other statute which provides wholly or partly at the expense of the state for pensions or for retirement benefits for teachers of the said state, their surviving spouses, or other dependents, shall apply to members or beneficiaries of the retirement system established by this chapter, their surviving spouses or other dependents. No person who shall become a teacher, as defined herein, after July 1, 1939, shall be eligible to a pension under any statute heretofore enacted.

(2) No person who is fully covered by a compulsory civil service retirement plan shall be a member of the retirement system under this chapter; provided, however, that any person who is presently a member of the retirement system and is also fully covered by a compulsory civil service retirement plan may continue to be a member of the retirement system or at his or her option may withdraw from such retirement system and thereupon be entitled to receive all of his or her accumulation in the Annuity Savings Trust Fund together with the interest thereon.

History.—s. 13, ch. 19014, 1939; CGL 1940 Supp. 892(168); s. 7, ch. 61-458; s. 16, ch. 95-148.



238.14 - Protection against fraud.

238.14 Protection against fraud.—Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Should any change or error in records result in any member or beneficiary receiving from the retirement system more or less than he or she would have been entitled to receive had the records been correct, then on discovery of any such error the department shall correct such error, and, as far as practicable, shall adjust the payments in such a manner that the actuarial equivalent of the benefit, to which such member or beneficiary was correctly entitled, shall be paid.

History.—s. 14, ch. 19014, 1939; CGL 1940 Supp. 892(169), 8115(6); ss. 31, 35, ch. 69-106; s. 142, ch. 71-136; s. 17, ch. 95-148; s. 83, ch. 99-255.



238.15 - Exemption of funds from taxation, execution, and assignment.

238.15 Exemption of funds from taxation, execution, and assignment.—The pensions, annuities or any other benefits accrued or accruing to any person under the provisions of this chapter and the accumulated contributions and cash securities in the funds created under this chapter are exempted from any state, county or municipal tax of the state, and shall not be subject to execution or attachment or to any legal process whatsoever, and shall be unassignable, except:

(1) That any teacher who has retired shall have the right and power to authorize in writing the Department of Management Services to deduct from his or her monthly retirement allowance money for the payment of the premiums on group insurance for hospital, medical and surgical benefits, under a plan or plans for such benefits approved in writing by the Chief Financial Officer, and upon receipt of such request the department shall make the monthly payments as directed; and

(2) As may be otherwise specifically provided for in this chapter.

History.—s. 15, ch. 19014, 1939; CGL 1940 Supp. 892(170); s. 11, ch. 29942, 1955; ss. 13, 31, 35, ch. 69-106; s. 1, ch. 73-326; s. 18, ch. 95-148; s. 84, ch. 99-255; s. 262, ch. 2003-261.



238.16 - Penalties.

238.16 Penalties.—Any person subject to the terms and provisions of this chapter, including the individual members of all boards, who shall violate any of the provisions of this chapter or any valid rule or regulation promulgated under authority of the chapter shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and each day of such violation shall constitute a separate offense.

History.—s. 16, ch. 19014, 1939; CGL 1940 Supp. 8115(7); s. 143, ch. 71-136.



238.17 - Employees of nonprofit professional association or corporation of teachers functioning on a statewide basis; intent.

238.17 Employees of nonprofit professional association or corporation of teachers functioning on a statewide basis; intent.—It is the intent of this section to grant to employees of a nonprofit professional association or corporation of teachers who are or become members of the Teachers’ Retirement System all the rights, privileges, and benefits therefrom as are or may be granted to all other members of the Teachers’ Retirement System; however, for other than creditable service as a teacher as defined in s. 238.01(3) rendered to a state, county, municipality, or other taxing district by any such employee, the state shall not make any contributions on account of such service.

History.—s. 7, ch. 23864, 1947; s. 6, ch. 87-19.



238.171 - Monthly allowance; when made.

238.171 Monthly allowance; when made.—

(1) Whenever any person has served as a teacher in the public schools of Florida or has served therein as superintendent, or both, for an aggregate period of 20 or more years, and such person is then incapacitated to do and perform any vocational work sufficient to earn a livelihood, such person shall thereafter, so long as the above conditions exist, during the remainder of his or her life, be entitled to a monthly allowance of $150. However, no person who has ever been eligible to become a member of the Teachers’ Retirement System of the state shall be entitled to receive such allowance.

(2) Effective July 1, 1975, whenever any person has served as a teacher in the public schools of Florida, is 70 years of age or older, and is incapacitated to do and perform any vocational work sufficient to earn a livelihood, such person shall thereafter, during the remainder of his or her life, be entitled to a monthly allowance based on years of service as follows:

(a) An aggregate of 10 years but not more than 15 years, a monthly allowance of $75;

(b) More than 15 years and up to 20 years, a monthly allowance of $100.

No person who has ever been eligible to become a member of the Teachers’ Retirement System of the state shall be entitled to receive such allowance. The monthly allowance authorized by this subsection shall begin on July 1, 1975.

(3)(a) On July 1, 1974, the director of the Division of Retirement shall adjust the monthly allowance provided for incapacitated teachers under this section by increasing said allowance by a percentage which shall be equal to the percentage change in the average cost-of-living index, as defined in chapter 121, over the period between April 1, 1967, and March 31, 1973. The percent of increase, as of July 1, 1974, shall be 25.4 percent, which is the average cost-of-living increase percentage from April 1, 1967, through March 31, 1973.

(b) On July 1, 1975, and each July 1 thereafter, the Department of Management Services shall adjust the monthly allowance being paid on said date. The percentage of such adjustment shall be equal to the percentage change in the average cost-of-living index during the preceding 12-month period, April 1 through March 31, ignoring changes in the cost-of-living index which are greater than 3 percent during the preceding fiscal year.

(c) On July 1, 1981, each incapacitated teacher who is receiving an allowance pursuant to this section shall receive a supplementary cost-of-living adjustment, to be applied by adjusting the incapacitated teacher’s monthly allowance to an amount equal to the sum of the monthly allowance being received on June 30, 1981, plus a percentage of this allowance, which percentage will be determined as follows:

1. For incapacitated teachers with 30 years’ service or more, the percentage shall equal the product of 1 percent multiplied by the number of complete years that have elapsed between the commencement of the allowance to such person as provided by this section and July 1, 1981.

2. For incapacitated teachers with 20 years’ service or more, but less than 30 years’ service, the percentage shall equal the product of 0.9 percent multiplied by the number of complete years that have elapsed between the commencement of the allowance to such person as provided by this section and July 1, 1981.

3. For incapacitated teachers with 10 years’ service or more, but less than 20 years’ service, the percentage shall equal the product of 0.8 percent multiplied by the number of complete years that have elapsed between the commencement of the allowance to such person as provided by this section and July 1, 1981.

For purposes of the July 1, 1981, implementation of the adjustment provided in paragraph (b), the monthly allowance being paid on that date shall be equal to the allowance as adjusted by this paragraph, and the adjustment provided in paragraph (b) shall be in addition to the adjustment provided by this paragraph.

History.—s. 550, ch. 19355, 1939; CGL 1940 Supp. 892(154); s. 1, ch. 22017, 1943; s. 1, ch. 22841, 1945; s. 1, ch. 25411, 1949; s. 1, ch. 29918, 1955; s. 1, ch. 63-540; s. 18, ch. 65-420; s. 1, ch. 65-485; s. 1, ch. 67-517; s. 1, ch. 69-300; s. 1, ch. 70-228; s. 91, ch. 72-221; s. 1, ch. 72-371; s. 2, ch. 74-303; s. 1, ch. 75-270; s. 1, ch. 77-174; s. 8, ch. 81-307; s. 109, ch. 83-217; s. 19, ch. 95-148; s. 85, ch. 99-255.

Note.—Former s. 231.50.



238.172 - Proof required.

238.172 Proof required.—For any person to obtain the allowance as set forth in s. 238.171 the person shall make such proof of the facts and conditions entitling him or her to the allowance as shall reasonably be required by the state board, and when such proof has been submitted to the satisfaction of the state board, the Chief Financial Officer shall pay to such person the monthly allowance provided for herein.

History.—s. 551, ch. 19355, 1939; CGL 1940 Supp. 892(155); s. 1, ch. 20914, 1941; s. 91, ch. 72-221; s. 20, ch. 95-148; s. 263, ch. 2003-261.

Note.—Former s. 231.51.



238.173 - Monthly allowance to widows or widowers of pensioners.

238.173 Monthly allowance to widows or widowers of pensioners.—When any teacher, drawing pension under s. 238.171, shall die leaving surviving a widow or widower to whom such pensioner has been married for a continuous period of at least 10 years immediately prior to his or her death, and from whom no dissolution of marriage is obtained, such widow or widower, upon proof of marriage to and continuation of marriage for the minimum period with, and death of, said pensioner, shall be granted a pension payable from the date of the death of said pensioner, and at the same time and rate as other pensions paid under s. 238.171. The Chief Financial Officer is authorized and directed to draw his or her warrants in payment of such pensions so long as such widow or widower shall remain unmarried and continue to be a resident of the state; provided, however, that nothing herein contained shall be so construed as to allow such pension to be paid to any widow or widower where such widow or widower of a deceased pensioner under this section receives a like pension in his or her own right as a retired school teacher.

History.—s. 1, ch. 20914, 1941; s. 91, ch. 72-221; s. 1, ch. 73-300; s. 21, ch. 95-148; s. 264, ch. 2003-261.

Note.—Former s. 231.52.



238.174 - Appropriation for monthly allowance to incapacitated teachers.

238.174 Appropriation for monthly allowance to incapacitated teachers.—There is appropriated out of any moneys in the State Treasury not otherwise appropriated, a sufficient sum of money to meet the requirements of s. 238.171.

History.—s. 3, ch. 14782, 1931; s. 91, ch. 72-221.

Note.—Former ss. 242.06, 231.53.



238.175 - Members with prior service in federally operated state schools; eligibility for special credits.

238.175 Members with prior service in federally operated state schools; eligibility for special credits.—

(1) Any member of the Teachers’ Retirement System or the Florida Retirement System established respectively by this chapter and chapter 121 who taught in a public school in Florida which was taken over and operated by the United States Government pursuant to Pub. L. No. 81-874 or other Federal Law, may claim and receive credit in the retirement system in which he or she is participating for the time he or she taught in such schools, while they were operated by the United States Government under the following conditions, provided credit for such teaching time has not been granted in any other state or federal retirement system.

(a) If the member was a member of the Teachers’ Retirement System prior to the time he or she began teaching in the public schools operated by the United States Government, he or she may claim and receive credit for such teaching time in the retirement system in which he or she is participating as prior service upon the payment of the amounts required to obtain credit for such prior service pursuant to the laws and rules governing the administration of his or her retirement system.

(b) If the member was not a member of the Teachers’ Retirement System prior to the time he or she began teaching in the public schools operated by the United States Government, he or she may claim and receive retirement credit for such teaching time in the following manner:

1. A member of the Teachers’ Retirement System may receive retirement credit for the time he or she taught in such federally operated schools as prior teaching service outside the state pursuant to the provisions of s. 238.06(4).

2. A member of the Florida Retirement System may receive retirement credit for the time he or she taught in such federally operated schools as past service pursuant to the provisions of, and following the payment of the amounts specified in, s. 121.081(1), notwithstanding any contrary provisions in said s. 121.021(18), or other provisions of law.

(2) The administrator of the retirement system shall make such rules and regulations as are necessary to carry out and implement the provisions of this section.

History.—s. 1, ch. 72-251; s. 22, ch. 95-148.



238.181 - Reemployment after retirement; conditions and limitations.

238.181 Reemployment after retirement; conditions and limitations.—

(1) Any person who is retired under this chapter, except under the disability provisions of s. 238.07, may be employed by an employer that does not participate in a state-administered retirement system and may receive compensation from such employment without limiting or restricting in any way the retirement benefits payable to such person.

(2)(a) Any person retired under this chapter, except under the disability retirement provisions of s. 238.07, may be reemployed by any private or public employer after retirement and receive retirement benefits and compensation from his or her employer without limitation, except that no person may receive both a salary from reemployment with any agency participating in the Florida Retirement System and retirement benefits under this chapter for a period of 12 months immediately subsequent to the date of retirement.

(b) Any person to whom the limitation in paragraph (a) applies who violates such reemployment limitation and who is reemployed with any agency participating in the Florida Retirement System before completion of the 12-month limitation period shall give timely notice of this fact in writing to his or her employer and to the Department of Management Services and shall have his or her retirement benefits suspended for the balance of the 12-month limitation period. Any person employed in violation of this paragraph and any employing agency which knowingly employs or appoints such person without notifying the department to suspend retirement benefits shall be jointly and severally liable for reimbursement to the retirement trust fund of any benefits paid during the reemployment limitation period. To avoid liability, such employing agency shall have a written statement from the retiree that he or she is not retired from a state-administered retirement system. Any retirement benefits received while reemployed during this reemployment limitation period shall be repaid to the retirement trust fund, and retirement benefits shall remain suspended until such repayment has been made. Benefits suspended beyond the reemployment limitation shall apply toward repayment of benefits received in violation of the reemployment limitation.

(c) Effective July 1, 2003, after a retired member has been retired for 1 calendar month in accordance with s. 121.021(39), a district school board may reemploy such retired member as a substitute or hourly teacher on a noncontractual basis, or reemploy such retired member as instructional personnel, as defined in s. 1012.01(2)(a), on an annual contractual basis. Any other retired member who is reemployed within 1 calendar month after retirement shall void his or her application for retirement benefits. All retirees reemployed under this paragraph shall become renewed members of the Florida Retirement System under s. 121.122, and district school boards reemploying such retired members as described herein are subject to the contributions as provided for renewed membership.

(d) A community college board of trustees may reemploy a retired member as an adjunct instructor, that is, an instructor who is noncontractual and part time, or as a participant in a phased retirement program within a community college, after he or she has been retired for 1 calendar month, in accordance with s. 121.021(39). Any retired member who is reemployed within 1 calendar month after retirement shall void his or her application for retirement benefits. Boards of trustees reemploying such instructors are subject to the retirement contribution required in paragraph (g). A retired member may be reemployed as an adjunct instructor for no more than 780 hours during the first 12 months of his or her retirement. Any retired member reemployed for more than 780 hours during his or her first 12 months of retirement shall give timely notice in writing to his or her employer and to the department of the date he or she will exceed the limitation. The department shall suspend his or her retirement benefits for the remainder of his or her first 12 months of retirement. Any person employed in violation of this paragraph and any employing agency which knowingly employs or appoints such person without notifying the department to suspend retirement benefits shall be jointly and severally liable for reimbursement to the retirement trust fund of any benefits paid during the reemployment limitation period. To avoid liability, such employing agency shall have a written statement from the retiree that he or she is not retired from a state-administered retirement system. Any retirement benefits received by a retired member while reemployed in excess of 780 hours during his or her first 12 months of retirement shall be repaid to the Retirement System Trust Fund, and retirement benefits shall remain suspended until repayment is made. Benefits suspended beyond the end of the retired member’s first 12 months of retirement shall apply toward repayment of benefits received in violation of the 780-hour reemployment limitation.

(e) The Board of Trustees of the Florida School for the Deaf and the Blind may reemploy a retired member as a substitute teacher, substitute residential instructor, or substitute nurse on a noncontractual basis after he or she has been retired for 1 calendar month, in accordance with s. 121.021(39). Any retired member who is reemployed within 1 calendar month after retirement shall void his or her application for retirement benefits. The Board of Trustees of the Florida School for the Deaf and the Blind reemploying such teachers, residential instructors, or nurses is subject to the retirement contribution required by paragraph (g). Reemployment of a retired member as a substitute teacher, substitute residential instructor, or substitute nurse is limited to 780 hours during the first 12 months of his or her retirement. Any retired member reemployed for more than 780 hours during his or her first 12 months of retirement shall give timely notice in writing to his or her employer and to the department of the date he or she will exceed the limitation. The department shall suspend his or her retirement benefits for the remainder of his or her first 12 months of retirement. Any person employed in violation of this paragraph and any employing agency which knowingly employs or appoints such person without notifying the department to suspend retirement benefits shall be jointly and severally liable for reimbursement to the retirement trust fund of any benefits paid during the reemployment limitation period. To avoid liability, such employing agency shall have a written statement from the retiree that he or she is not retired from a state-administered retirement system. Any retirement benefits received by a retired member while reemployed in excess of 780 hours during his or her first 12 months of retirement shall be repaid to the Retirement System Trust Fund, and his or her retirement benefits shall remain suspended until payment is made. Benefits suspended beyond the end of the retired member’s first 12 months of retirement shall apply toward repayment of benefits received in violation of the 780-hour reemployment limitation.

(f) The State University System may reemploy a retired member as an adjunct faculty member or as a participant in a phased retirement program within the State University System after the retired member has been retired for 1 calendar month, in accordance with s. 121.021(39). Any retired member who is reemployed within 1 calendar month after retirement shall void his or her application for retirement benefits. The State University System is subject to the retired contribution required in paragraph (g), as appropriate. A retired member may be reemployed as an adjunct faculty member or a participant in a phased retirement program for no more than 780 hours during the first 12 months of his or her retirement. Any retired member reemployed for more than 780 hours during his or her first 12 months of retirement shall give timely notice in writing to his or her employer and to the department of the date he or she will exceed the limitation. The department shall suspend his or her retirement benefits for the remainder of his or her first 12 months of retirement. Any person employed in violation of this paragraph and any employing agency which knowingly employs or appoints such person without notifying the department to suspend retirement benefits shall be jointly and severally liable for reimbursement to the retirement trust fund of any benefits paid during the reemployment limitation period. To avoid liability, such employing agency shall have a written statement from the retiree that he or she is not retired from a state-administered retirement system. Any retirement benefits received by a retired member while reemployed in excess of 780 hours during his or her first 12 months of retirement shall be repaid to the Retirement System Trust Fund, and retirement benefits shall remain suspended until repayment is made. Benefits suspended beyond the end of the retired member’s first 12 months of retirement shall apply toward repayment of benefits received in violation of the 780-hour reemployment limitation.

(g) The employment by an employer of any retiree of a state-administered retirement system shall have no effect on the average final compensation or years of creditable service of such retiree. Prior to July 1, 1991, upon employment of any person, other than an elected officer as provided in s. 121.053, who has been retired under any state-administered retirement program, the employer shall pay retirement contributions in an amount equal to the unfunded actuarial accrued liability portion of the employer contribution which would be required for a regular member of the Florida Retirement System. Effective July 1, 1991, contributions shall be made as provided in s. 121.122 for renewed membership.

(h) The limitations of this subsection apply to reemployment in any capacity with an “employer” as defined in s. 121.021(10), irrespective of the category of funds from which the person is compensated.

History.—s. 2, ch. 28110, 1953; s. 12, ch. 29942, 1955; s. 1, ch. 57-189; s. 1, ch. 69-300; s. 1, ch. 72-215; s. 4, ch. 80-126; s. 9, ch. 81-307; s. 22, ch. 84-266; s. 5, ch. 85-220; s. 2, ch. 88-61; s. 21, ch. 90-274; s. 18, ch. 92-122; s. 23, ch. 95-148; s. 19, ch. 97-180; s. 86, ch. 99-255; s. 1, ch. 2004-355.



238.183 - Developmental research school and Florida School for the Deaf and the Blind instructional personnel; reemployment after retirement.

238.183 Developmental research school and Florida School for the Deaf and the Blind instructional personnel; reemployment after retirement.—

(1) Notwithstanding any other law, instructional personnel, as defined in s. 1012.01(2), employed by a developmental research school or the Florida School for the Deaf and the Blind are eligible for reemployment after retirement in the same manner as classroom teachers who are employed by the district school boards, as described in ss. 121.091(9)(b) and 238.181(2)(c).

(2) Instructional personnel, as defined in s. 1012.01(2), employed by a developmental research school and authorized by the school’s director, or if the school has no director, by the school’s principal, are eligible for the Deferred Retirement Option Program (DROP) beyond 60 months in the same manner as the instructional personnel who are employed by the district school boards and authorized by the district school superintendent, as described in s. 121.091(13).

History.—s. 3, ch. 2004-355; s. 20, ch. 2009-209.



238.184 - Charter school instructional personnel; reemployment after retirement.

238.184 Charter school instructional personnel; reemployment after retirement.—Effective July 1, 2004, the director or principal of a charter school participating in the Florida Retirement System may reemploy a retired member as a substitute or hourly teacher on a noncontractual basis, or reemploy such retired member as instructional personnel, as defined in s. 1012.01(2)(a), on an annual contractual basis, after he or she has been retired for 1 calendar month in accordance with s. 121.021(39).

History.—s. 4, ch. 2004-355.



238.31 - Provision for modification of plan E.

238.31 Provision for modification of plan E.—Notwithstanding any provision contained herein to the contrary the provisions relating to retirement under s. 238.07(2)(e) shall be subject to amendment or modification by subsequent legislation and all other provisions of this chapter relating to the administration of plan E, or to the duties, rights, privileges, requirements and benefits of the members of plan E shall be subject to amendment, modification, deletion, or substitution by act of the 1965 Legislature of this state and all such legislation shall be applicable retroactively to July 1, 1963, with respect to all those persons who become members of plan E on or after July 1, 1963; provided, however, that such legislation shall not provide for a normal retirement age of members to exceed the age of 65 years, nor shall such legislation be applicable to any benefits which become payable to, or with respect to, such members prior to July 1, 1965.

History.—s. 11, ch. 63-554.



238.32 - Service credit in disputed cases.

238.32 Service credit in disputed cases.—The Department of Management Services may in its discretion allow or deny a member service credit in disputed or doubtful cases for employment in Florida and out-of-state schools in order to serve the best interests of the state and the member, subject to the membership dates set forth in s. 238.06(4).

History.—s. 4, ch. 65-552; ss. 31, 35, ch. 69-106; s. 1, ch. 73-326; s. 87, ch. 99-255.



238.325 - Statements of purpose and intent and other provisions required for qualification under the Internal Revenue Code of the United States.

238.325 Statements of purpose and intent and other provisions required for qualification under the Internal Revenue Code of the United States.—Any other provisions in this chapter to the contrary notwithstanding, it is specifically provided that:

(1) The purpose of this chapter is to provide pension benefits for the exclusive benefit of the member employees or their beneficiaries.

(2) No part of the principal or income of the trust fund created hereunder shall be used or diverted for purposes other than for the exclusive benefit of the member employees or their beneficiaries and for the payment of administrative cost.

(3) Forfeitures, if any, shall not be applied to increase the benefits any member employee would otherwise receive under this chapter.

(4) Upon termination or partial termination, upon discontinuance of contributions, abandonment, or merger, or upon consolidation or amendment of this chapter, the rights of all affected employees to benefits accrued as of the date of any of the foregoing events, or the amounts credited to the account of any member employee, shall be and continue thereafter to be nonforfeitable except as otherwise provided by law.

(5) No benefit hereunder shall exceed the maximum amount allowable by law for qualified pension plans under existing or hereafter-enacted provisions of the Internal Revenue Code of the United States.

(6) The compensation limits established by s. 401(a)(17) of the Internal Revenue Code prior to the Omnibus Budget Reconciliation Act of 1993, and adjusted for changes in the cost of living since 1989, in the manner provided by s. 401(a)(17) of the Internal Revenue Code of 1991, were part of the Teachers’ Retirement System of Florida on July 1, 1993.

(7) Except as otherwise provided herein, the provisions of this section are declaratory of the legislative intent upon the original enactment of this chapter and are hereby deemed to have been in effect from such date.

History.—s. 1, ch. 78-108; s. 15, ch. 96-368.






Chapter 243 - HIGHER EDUCATIONAL FACILITIES BONDS

Part I - COUNTY HIGHER EDUCATIONAL FACILITIES AUTHORITIESLAW (ss. 243.18-243.40)

243.18 - Short title.

243.18 Short title.—This part may be referred to as the “Higher Educational Facilities Authorities Law.”

History.—s. 1, ch. 69-345.



243.19 - Findings and declaration of necessity.

243.19 Findings and declaration of necessity.—It is declared that for the benefit of the people of the state, the increase of their commerce, welfare, and prosperity, and the improvement of their health and living conditions, it is essential that this and future generations of youth be given the fullest opportunity to learn and to develop their intellectual and mental capacities; that it is essential that institutions for higher education within each county in the state be provided with appropriate additional means to assist such youth in achieving the required levels of learning and development of their intellectual and mental capacities; that it is the purpose of this part to provide a measure of assistance and an alternate method to enable institutions of higher education in each county of this state to provide the facilities and structures which are sorely needed to accomplish the purposes of this part; and that it is essential to provide additional assistance to institutions for higher education by enabling those institutions to coordinate their budgetary needs with the timing of receipt of tuition revenues in a manner similar to programs authorized for school districts within the state. The necessity in the public interest of the provisions hereinafter enacted is hereby declared as a matter of legislative determination.

History.—s. 2, ch. 69-345; s. 16, ch. 99-252.



243.20 - Definitions.

243.20 Definitions.—The following terms, wherever used or referred to in this part shall have the following respective meanings, unless a different meaning clearly appears from the context:

(1) “Authority” or “educational facilities authority” means any of the public corporations created by s. 243.21 or any board, body, commission, department, or officer of the county succeeding to the principal functions thereof or to whom the powers conferred upon each authority by this part shall be given by this part.

(2) “Commission” means the board of county commissioners or other legislative body charged with governing the county (as the case may be).

(3) “Clerk” means the clerk of the commission or the officer of the county charged with the duties customarily imposed upon the clerk thereof.

(4) “Real property” includes all lands, including improvements and fixtures thereon, and any property of any nature appurtenant thereto, or used in connection therewith and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens.

(5) “Project” means a structure suitable for use as a dormitory or other housing facility, dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, and maintenance, storage, or utility facility, and other structures or facilities related thereto, or required thereto, or required or useful for the instruction of students, or the conducting of research, or the operation of an institution for higher education, including parking and other facilities or structures, essential or convenient for the orderly conduct of such institution for higher education and shall also include equipment and machinery and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended but shall not include such items as books, fuel, supplies or other items which are customarily deemed to result in a current operating charge. The term also includes a loan in anticipation of tuition revenues by a private institution for higher education.

(6) “Cost,” as applied to a project or any portion thereof financed under the provisions of this part, embraces all or any part of the cost of construction and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements and interests acquired or used for a project, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be removed, the cost of all machinery and equipment, financing charges, interest prior to, during and for a period of 30 months after completion of such construction, provisions for working capital, reserves for principal and interest and for extensions, enlargements, additions and improvements, cost of engineering, financial and legal services, plans, specifications, studies, surveys, estimates of cost and of revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of constructing the project and such other expenses as may be necessary or incident to the construction and acquisition of the project, the financing of such construction and acquisition and the placing of the project in operation. In the case of a loan in anticipation of tuition revenues, the term “cost” means the amount of the loan in anticipation of revenues which does not exceed the amount of tuition revenues anticipated to be received by the borrowing institution for higher education in the 1-year period following the date of the loan, plus costs related to the issuance of the loans, or bonds, the proceeds of which fund the loans, and any related cost of debt service reserve funds associated therewith.

(7) “Bonds” or “revenue bonds” mean revenue bonds of the authority issued under the provisions of this part, including revenue refunding bonds, notwithstanding that the same may be secured by mortgage or the full faith and credit of a participating institution for higher education or any other lawfully pledged security of a participating institution for higher education.

(8) “Institution for higher education” means an educational institution which by virtue of law or charter is an accredited, nonprofit educational institution empowered to provide a program of education beyond the high school level.

(9) “Participating institution” means an institution for higher education which, pursuant to the provisions of this part, shall undertake the financing and construction or acquisition of a project or shall undertake the refunding or refinancing of obligations or of a mortgage or of advances as provided in and permitted by this part.

(10) “Loan in anticipation of tuition revenues” means a loan to a private institution for higher education under circumstances in which tuition revenues anticipated to be received by the institution in any budget year are estimated to be insufficient at any time during the budget year to pay the operating expenses or other obligations of the institution in accordance with the budget of the institution. The loans are permitted within guidelines adopted by the authority consistent with the provisions for similar loans undertaken by school districts under s. 1011.13, excluding provisions applicable to the limitations on borrowings relating to the levy of taxes and the adoption of budgets in accordance with law applicable solely to school districts. The Florida Resident Access Grant shall not be considered tuition revenues for the purpose of calculating a loan to a private institution pursuant to the provision of this chapter.

History.—s. 3, ch. 69-345; s. 17, ch. 99-252; s. 20, ch. 2003-1.



243.21 - Creation of educational facilities authorities.

243.21 Creation of educational facilities authorities.—

(1) In each county there is hereby created a public body corporate and politic to be known as the “  County Educational Facilities Authority.” Each of said authorities is constituted as a public instrumentality and the exercise by an authority of the powers conferred by this part shall be deemed and held to be the performance of an essential public function. Each of said authorities shall not transact any business or exercise any power hereunder until and unless the commission by proper ordinance or resolution shall declare that there is a need for an authority to function in such county. The determination as to whether there is such need for an authority to function:

(a) May be made by the commission on its own motion, or

(b) Shall be made by the commission upon filing of a petition signed by 25 residents of the county asserting that there is need for an authority to function in such county and requesting that the commission so declare.

(2) The commission may adopt the ordinance or resolution declaring that there is need for an educational facilities authority in the county if it shall find that the youth of the county do not have the fullest opportunity to learn and to develop their intellectual and mental capacities because there is a shortage of educational facilities or projects at the institutions for higher education located within the county.

(3) In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of the authority, the authority shall be conclusively deemed to have been established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of an ordinance or resolution by the commission declaring the need for the authority. Such ordinance or resolution shall be sufficient if it declares that there is such a need for an authority in the county. A copy of such ordinance or resolution duly certified by the clerk shall be admissible in evidence in any suit, action or proceeding.

(4) The aforementioned ordinance or resolution shall designate not less than five persons as members of the authority created for said county. One of such members shall be a trustee, director, officer, or employee of an institution for higher education if there be such an institution located in such county. Of the members first appointed, one shall serve for 1 year, one for 2 years, one for 3 years, one for 4 years, and the remainder for 5 years, and in each case until his or her successor is appointed and has qualified. Thereafter, the commission shall appoint for terms of 5 years each a member or members to succeed those whose terms expire. The commission shall fill any vacancy for an unexpired term. A member of the authority shall be eligible for reappointment. Any member of the authority may be removed by the commission for misfeasance, malfeasance, or willful neglect of duty. Each member of the authority before entering upon his or her duties shall take and subscribe the oath or affirmation required by the State Constitution. A record of each such oath shall be filed in the office of the Department of State and with the clerk.

(5) The authority shall annually elect one of its members as chair and one as vice chair, and shall also appoint an executive director who shall not be a member of the authority and who shall serve at the pleasure of the authority and receive such compensation as shall be fixed by the authority.

(6) The executive director shall keep a record of the proceedings of the authority and shall be custodian of all books, documents and papers filed with the authority and of the minute book or journal of the authority and of its official seal. He or she may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

(7) A majority of the members of the authority shall constitute a quorum, and the affirmative vote of a majority of the members present at a meeting of the authority shall be necessary for any action taken by an authority; provided, however, any action may be taken by an authority with the unanimous consent of all of the members of an authority. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority. Any action taken by the authority under the provisions of this part may be authorized by resolution at any regular or special meeting, and each such resolution shall take effect immediately and need not be published or posted.

(8) The members of the authority shall receive no compensation for the performance of their duties hereunder but each such member shall be paid his or her necessary expenses incurred while engaged in the performance of such duties.

(9) Notwithstanding any other law to the contrary, it shall not be or constitute a conflict of interest for a trustee, director, officer, or employee of an institution for higher education to serve as a member of the authority.

History.—s. 4, ch. 69-345; ss. 10, 35, ch. 69-106; s. 4, ch. 86-214; s. 84, ch. 95-148.



243.22 - Powers of authority.

243.22 Powers of authority.—The purpose of the authority shall be to assist institutions for higher education in the construction, financing, and refinancing of projects, and for this purpose the authority is authorized and empowered:

(1) To have perpetual succession as a body politic and corporate and to adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the same at pleasure.

(3) To maintain an office at such place or places in the county as it may designate.

(4) To sue and be sued in its own name, and plead and be impleaded.

(5) To determine the location and character of any project to be financed under the provisions of this part; and

(a) To construct, reconstruct, maintain, repair, operate, lease as lessee or lessor and regulate the same;

(b) To enter into contracts for any or all of such purposes;

(c) To enter into contracts for the management and operation of a project; and

(d) To designate a participating institution for higher education as its agent to determine the location and character of a project undertaken by such participating institution for higher education under the provisions of this part and as the agent of the authority, to construct, reconstruct, maintain, repair, operate, lease as lessee or lessor, and regulate the same, and, as the agent of the authority, to enter into contracts for any or all of such purposes, including contracts for the management and operation of such project.

(6) To issue bonds, bond anticipation notes and other obligations of the authority for any of its corporate purposes, and to fund or refund the same, all as provided in this part.

(7) Generally, to fix and revise from time to time and charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by a project or any portion thereof and to contract with any person, partnership, association, or corporation or other body public or private in respect thereof.

(8) To establish rules and regulations for the use of a project or any portion thereof and to designate a participating institution for higher education as its agent to establish rules and regulations for the use of a project undertaken by such participating institution for higher education.

(9) To employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment, and to fix their compensation.

(10) To receive and accept from any public agency loans or grants for or in aid of the construction of a project or any portion thereof, and to receive and accept loans, grants, aid, or contributions from any source of either money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which such loans, grants, aid, and contributions are made.

(11) To mortgage any project and the site thereof for the benefit of the holders of revenue bonds issued to finance such projects.

(12) To make loans to any participating institution for higher education for the cost of a project, including a loan in anticipation of tuition revenues, in accordance with an agreement between the authority and the participating institution for higher education; provided no such loan shall exceed the total cost of the project as determined by the participating institution for higher education and approved by the authority.

(13) To make loans to a participating institution for higher education to refund outstanding obligations, mortgages or advances issued, made or given by such participating institution for higher education for the cost of a project.

(14) To charge to and equitably apportion among participating institutions for higher education its administrative costs and expenses incurred in the exercise of the powers and duties conferred by this part.

(15) To do all things necessary or convenient to carry out the purposes of this part.

History.—s. 5, ch. 69-345; s. 18, ch. 99-252.



243.23 - Payment of expenses.

243.23 Payment of expenses.—All expenses incurred in carrying out the provisions of this part shall be payable solely from funds provided under the authority of this part, and no liability or obligation shall be incurred by an authority hereunder beyond the extent to which moneys shall have been provided under the provisions of this part.

History.—s. 6, ch. 69-345.



243.24 - Acquisition of real property.

243.24 Acquisition of real property.—The authority is authorized and empowered, directly or by and through a participating institution for higher education as its agent, to acquire by purchase solely from funds provided under the authority of this part, or by gift or devise, such lands, structures, property, real or personal, rights, rights-of-way, franchises, easements, and other interests in lands, including lands lying under water and riparian rights, which are located within or without the state as it may deem necessary or convenient for the construction or operation of a project, upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon between it and the owner thereof, and to take title thereto in the name of the authority or in the name of a participating institution for higher education as its agent.

History.—s. 7, ch. 69-345.



243.25 - Conveyance of title or interest to participating institutions.

243.25 Conveyance of title or interest to participating institutions.—When the principal of and interest on revenue bonds of the authority issued to finance the cost of a particular project or projects at a participating institution for higher education, including any revenue refunding bonds issued to refund and refinance such revenue bonds, have been fully paid and retired or when adequate provision has been made fully to pay and retire the same, and all other conditions of the resolution or trust agreement authorizing and securing the same have been satisfied and the lien of such resolution or trust agreement has been released in accordance with the provisions thereof, the authority shall promptly do such things and execute such deeds and conveyances as are necessary and required to convey title to such project or projects to such participating institution for higher education, free and clear of all liens and encumbrances, all to the extent that title to such project or projects shall not, at the time, then be vested in such participating institution for higher education.

History.—s. 8, ch. 69-345.



243.26 - Notes of authority.

243.26 Notes of authority.—The authority is authorized from time to time to issue its negotiable notes for any corporate purpose and renew from time to time any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing revenue bonds of the authority or any issue thereof, and the authority may include in any notes any terms, covenants or conditions which it is authorized to include in any bonds. All such notes shall be payable solely from the revenues of the authority, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.

History.—s. 9, ch. 69-345.



243.27 - Revenue bonds.

243.27 Revenue bonds.—

(1) The authority is authorized from time to time to issue its negotiable revenue bonds for any corporate purpose. In anticipation of the sale of such revenue bonds, the authority may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed 5 years from the date of issue of the original note. Such notes shall be paid from any revenues of the authority available therefor and not otherwise pledged, or from the proceeds of sale of the revenue bonds of the authority in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions, or limitations which a bond resolution of the authority may contain.

(2) The revenue bonds and notes of every issue shall be payable solely out of revenues of the authority, subject only to any agreements with the holders of particular revenue bonds or notes pledging any particular revenues. Notwithstanding that revenue bonds and notes may be payable from a special fund, they shall be and be deemed to be for all purposes negotiable instruments, subject only to the provisions of the revenue bonds and notes for registration.

(3) The revenue bonds may be issued as serial bonds or as term bonds; or the authority, in its discretion, may issue bonds of both types. The revenue bonds shall be authorized by resolution of the members of the authority and shall bear such date or dates, mature at such time or times not exceeding 50 years from their respective dates, bear interest at such rate or rates, be payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The revenue bonds or notes may be sold at public or private sale for such price or prices as the authority shall determine. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(4) Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions, which shall be a part of the contract with the holders of the revenue bonds to be authorized, as to:

(a) Pledging of all or any part of the revenues of a project or any revenue-producing contract or contracts made by the authority with any individual, partnership, corporation, or association or other body, public or private, to secure the payment of the revenue bonds or of any particular issue of revenue bonds, subject to such agreements with bondholders as may then exist.

(b) The rentals, fees, and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues.

(c) The setting aside of reserves or sinking funds, and the regulation and disposition thereof.

(d) Limitations on the right of the authority or its agent to restrict and regulate the use of the project.

(e) Limitations on the purpose to which the proceeds of sale of any issue of revenue bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the revenue bonds or any issue of the revenue bonds.

(f) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds.

(g) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given.

(h) Limitations on the amount of moneys derived from the project to be expended for operating, administrative, or other expenses of the authority.

(i) The acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default.

(j) The mortgaging of a project and the site thereof for the purpose of securing the bondholders.

(5) Neither the members of the authority nor any person executing the revenue bonds or notes shall be liable personally on the revenue bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(6) The authority shall have power out of any funds available therefor to purchase its bonds or notes. The authority may hold, pledge, cancel, or resell such bonds, subject to and in accordance with agreements with bondholders.

History.—s. 10, ch. 69-345; s. 23, ch. 73-302; s. 1, ch. 77-174; s. 2, ch. 81-195.



243.28 - Security of bondholders.

243.28 Security of bondholders.—In the discretion of the authority any revenue bonds issued under the provisions of this part may be secured by a trust agreement by and between the authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such revenue bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged and may convey or mortgage the project or any portion thereof. Such trust agreement or resolution providing for the issuance of such revenue bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the authority authorizing revenue bonds thereof. Any bank or trust company incorporated under the laws of this state which may act as depository of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledge such securities as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of a project.

History.—s. 11, ch. 69-345.



243.29 - Payment of bonds.

243.29 Payment of bonds.—Revenue bonds issued under the provisions of this part shall not be deemed to constitute a debt or liability of the state or of the county or a pledge of the faith and credit of the state or of any such county, but shall be payable solely from the funds herein provided therefor from revenues. All such revenue bonds shall contain on the face thereof a statement to the effect that neither the State of Florida nor the authority shall be obligated to pay the same or the interest thereon except from revenues of the project or the portion thereof for which they are issued and that neither the faith and credit nor the taxing power of the state or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds. The issuance of revenue bonds under the provisions of this part shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment.

History.—s. 12, ch. 69-345; s. 1, ch. 77-174.



243.30 - Rates, rents, fees, and charges.

243.30 Rates, rents, fees, and charges.—

(1) The authority is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from such project so as to provide funds sufficient with other revenues, if any:

(a) To pay the cost of maintaining, repairing and operating the project and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for.

(b) To pay the principal of and the interest on outstanding revenue bonds of the authority issued in respect of such project as the same shall become due and payable.

(c) To create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such revenue bonds of the authority.

Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this state other than the authority.

(2) A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any revenue bonds of the authority or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such revenue bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees and charges and other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the authority.

(3) The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking or other similar fund shall be a fund for all such revenue bonds issued to finance projects at a particular institution for higher education without distinction or priority of one over another; provided the authority in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular project at an institution for higher education and for the revenue bonds issued to finance a particular project and may, additionally, permit and provide for the issuance of revenue bonds having a subordinate lien in respect of the security herein authorized to other revenue bonds of the authority and, in such case, the authority may create separate sinking or other similar funds in respect of such subordinate lien bonds.

History.—s. 13, ch. 69-345.



243.31 - Trust funds.

243.31 Trust funds.—All moneys received pursuant to the authority of this part, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this part. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this act and the resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide.

History.—s. 14, ch. 69-345.



243.32 - Remedies of bondholders.

243.32 Remedies of bondholders.—Any holder of revenue bonds issued under the provisions of this part or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this part or by such resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

History.—s. 15, ch. 69-345.



243.33 - Tax exemption.

243.33 Tax exemption.—The exercise of the powers granted by this part will be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of a project by the authority or its agent will constitute the performance of an essential public function, neither the authority nor its agent shall be required to pay any taxes or assessments upon or in respect of a project or any property acquired or used by the authority or its agents under the provisions of this part or upon the income therefrom, and any bonds issued under the provisions of this part, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the state, the county and by the municipalities and other political subdivisions in the state. The exemption granted by this section shall not be applicable to any tax imposed by chapter 220 on interest, income or profits on debt obligations owned by corporations.

History.—s. 16, ch. 69-345; s. 7, ch. 73-327.



243.34 - Refunding bonds.

243.34 Refunding bonds.—

(1) The authority is hereby authorized to provide for the issuance of revenue bonds of the authority for the purpose of refunding any revenue bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of such revenue bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof.

(2) The proceeds of any such revenue bonds issued for the purpose of refunding outstanding revenue bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding revenue bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

(3) Any such escrowed proceeds, pending such use, may be invested and reinvested in direct obligations of the United States of America, or in certificates of deposit or time deposits secured by direct obligations of the United States, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding revenue bonds to be so refunded. The interest, income, and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding revenue bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner.

(4) The portion of the proceeds of any such revenue bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project may be invested and reinvested in direct obligations of the United States, or in certificates of deposit or time deposits secured by direct obligations of the United States, maturing not later than the time or times when such proceeds will be needed for the purpose of paying all or any part of such cost. The interest, income and profits, if any, earned or realized on such investment may be applied to the payment of all or any part of such cost or may be used by the authority in any lawful manner.

(5) All such revenue bonds shall be subject to the provisions of this part in the same manner and to the same extent as other revenue bonds issued pursuant to this part.

History.—s. 17, ch. 69-345.



243.35 - Legal investment.

243.35 Legal investment.—Bonds issued by the authority under the provisions of this part are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

History.—s. 18, ch. 69-345.



243.36 - Reports.

243.36 Reports.—Within the first 90 days of each calendar year, the authority shall make a report to the governing body of the county of its activities for the preceding calendar year. Each such report shall set forth a complete operating and financial statement covering its operations during such year. The authority shall cause an audit of its books and accounts to be made at least once each year by certified public accountants and the cost thereof shall be paid by the authority from funds available to it pursuant to this part.

History.—s. 19, ch. 69-345.



243.37 - State agreement.

243.37 State agreement.—The state does hereby pledge to and agree with the holders of any obligations issued under this part, and with those parties who may enter into contracts with an authority pursuant to the provisions of this part, that the state will not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing herein contained shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such obligations of an authority or those entering into such contracts with an authority. An authority is authorized to include this pledge and undertaking for the state in such obligations or contracts.

History.—s. 20, ch. 69-345.



243.38 - Alternate means.

243.38 Alternate means.—The foregoing sections of this part shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws; provided the issuance of revenue bonds and revenue refunding bonds under the provisions of this part need not comply with the requirements of any other law applicable to the issuance of bonds. Except as otherwise expressly provided in this part, none of the powers granted to the authority under the provisions of this part shall be subject to the supervision or regulation or require the approval or consent of any municipality or political subdivision or any commission, board, body, bureau, official or agency thereof or of the state.

History.—s. 21, ch. 69-345.



243.39 - Liberal construction.

243.39 Liberal construction.—This part, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.

History.—s. 22, ch. 69-345.



243.40 - Provisions of part controlling.

243.40 Provisions of part controlling.—To the extent that the provisions of this part are inconsistent with the provisions of any general statute or special act or parts thereof, the provisions of this part shall be deemed controlling.

History.—s. 23, ch. 69-345; s. 1, ch. 77-174.






Part II - HIGHER EDUCATIONAL FACILITIES FINANCING (ss. 243.50-243.77)

243.50 - Short title.

243.50 Short title.—Sections 243.50-243.77 may be cited as the “Higher Educational Facilities Financing Act.”

History.—s. 1, ch. 2001-79.



243.51 - Findings and declarations.

243.51 Findings and declarations.—It is the purpose of ss. 243.50-243.77 to provide a measure of assistance and an alternative method enabling private institutions of higher education of this state to provide the facilities and structures that they need and to enable those institutions to coordinate their budgetary needs with the timing of receipt of tuition revenues.

History.—s. 2, ch. 2001-79.



243.52 - Definitions.

243.52 Definitions.—As used in ss. 243.50-243.77, the term:

(1) “Authority” or “educational facilities authority” means the public corporation created by ss. 243.50-243.77.

(2) “Real property” includes all lands, including improvements and fixtures thereon, and any such property appurtenant thereto, or used in connection therewith, and every estate, interest, and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage, or otherwise and the indebtedness secured by such liens. This definition does not affect the classification of property as real property or tangible personal property for purposes of ad valorem taxation under chapters 192 and 193 or sales and use taxation under chapter 212.

(3) “Project” means a structure suitable for use as a dormitory or other housing facility, dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, or maintenance, storage, or utility facility and other structures or facilities related thereto, required thereto, or required or useful for the instruction of students, the conducting of research, or the operation of an institution of higher education. The term includes parking and other facilities or structures, essential or convenient for the orderly conduct of such institution of higher education and includes equipment and machinery and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended, but does not include such items as books, fuel, supplies, or other items that are customarily deemed to result in a current operating charge. The term also includes a loan in anticipation of tuition revenues by an institution of higher education, as defined in subsection (6).

(4) “Cost,” as applied to a project or any portion thereof financed under ss. 243.50-243.77, includes all or any part of the cost of construction and acquisition of all lands, structures, real property, rights, rights-of-way, franchises, easements, and interests acquired or used for a project; the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which the buildings or structures may be removed; the cost of all machinery and equipment, financing charges, and interest before, during, and for a period of 30 months after completion of the construction; provisions for working capital, reserves for principal, interest, and rebate; provisions for extensions, enlargements, additions, and improvements; the cost of engineering, financial, and legal services; the cost of plans, specifications, studies, surveys, estimates of costs and revenues, administrative expenses, expenses necessary to determining the feasibility or practicability of constructing the project; and other expenses necessary for constructing and acquiring the project, financing the construction, and placing the project in operation. In the case of a loan in anticipation of tuition revenues, the term “cost” means the amount of the loan in anticipation of revenues which does not exceed the amount of tuition revenues anticipated to be received by the borrowing institution of higher education in the 1-year period following the date of the loan, plus costs related to the issuance of the loan, or the amount of the bonds, the proceeds of which fund the loans and any related cost of debt service, reserve funds, and rebate associated therewith.

(5) “Bond” or “revenue bond” means a revenue bond of the authority issued under ss. 243.50-243.77, including a revenue refunding bond, notwithstanding that it may be secured by mortgage or the full faith and credit of a participating institution of higher education or any other lawfully pledged security of a participating institution of higher education.

(6) “Institution of higher education” means an independent nonprofit college or university which is located in and chartered by the state; which is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools; which grants baccalaureate degrees; and which is not a state university or Florida College System institution.

(7) “Participating institution” means an institution of higher education, as defined in subsection (6), that undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of obligations or of a mortgage or of advances as provided in and permitted by ss. 243.50-243.77.

(8) “Loan in anticipation of tuition revenues” means a loan to an institution of higher education under circumstances in which tuition revenues anticipated to be received by the institution in any budget year are estimated to be insufficient at any time during the budget year to pay the operating expenses or other obligations of the institution in accordance with the budget of the institution.

History.—s. 3, ch. 2001-79; s. 32, ch. 2014-17; s. 1, ch. 2015-113.



243.53 - Creation of Higher Educational Facilities Financing Authority.

243.53 Creation of Higher Educational Facilities Financing Authority.—

(1) There is created a public body corporate and politic to be known as the Higher Educational Facilities Financing Authority. The authority is constituted as a public instrumentality and the exercise by the authority of the powers conferred by ss. 243.50-243.77 is considered to be the performance of an essential public function. Chapters 119 and 286 apply to the authority.

(2) The authority shall consist of five members to be appointed by the Governor, subject to confirmation by the Senate. One member shall be a trustee, director, officer, or employee of an institution of higher education. Of the members first appointed, one shall serve for 1 year, one for 2 years, one for 3 years, one for 4 years, and one for 5 years, and in each case until his or her successor is appointed and has qualified. Thereafter, the Governor shall appoint for terms of 5 years each a member or members to succeed those whose terms expire. The Governor shall fill any vacancy for an unexpired term. A member of the authority is eligible for reappointment. Any member of the authority may be removed by the Governor for misfeasance, malfeasance, or willful neglect of duty. Each member of the authority before entering upon his or her duties shall take and subscribe to the oath or affirmation required by the State Constitution. A record of each oath must be filed in the office of the Department of State and with the authority.

(3) The authority shall annually elect one of its members as chair and one as vice chair, and shall also appoint an executive director who is not a member of the authority and who serves at the pleasure of the authority and receives compensation as fixed by the authority. The authority may contract for the services of an executive director.

(4) The executive director shall keep a record of the proceedings of the authority and shall be custodian of all books, documents, and papers filed with the authority and of the minute book or journal of the authority and of its official seal. He or she may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that the copies are true copies, and all persons dealing with the authority may rely upon those certificates.

(5) A majority of the members of the authority constitutes a quorum, and the affirmative vote of a majority of the members present at a meeting of the authority is necessary for any action taken by the authority. A vacancy in the membership of the authority does not impair the right of a quorum to exercise all the rights and perform all the duties of the authority. Any action taken by the authority under ss. 243.50-243.77 may be authorized by resolution at any regular or special meeting, and each resolution shall take effect immediately and need not be published or posted.

(6) The members of the authority shall receive no compensation for the performance of their duties, but each member is entitled to reimbursement as provided in s. 112.061 for necessary expenses incurred while engaged in the performance of his or her duties.

(7) The authority is assigned to the Department of Education for administrative purposes.

History.—s. 4, ch. 2001-79.



243.54 - Powers of the authority.

243.54 Powers of the authority.—The purpose of the authority is to assist institutions of higher education in constructing, financing, and refinancing projects throughout the state and, for this purpose, the authority may:

(1) Exercise all powers granted to corporations under part I of chapter 607.

(2) Have perpetual succession as a body politic and corporate and adopt bylaws for the regulation of its affairs and the conduct of its business.

(3) Adopt an official seal and alter the same at its pleasure.

(4) Maintain an office at any place in the state that it may designate.

(5) Sue and be sued in its own name, and plead and be impleaded.

(6) Make and execute financing agreements, leases, as lessee or as lessor, contracts, deeds, and other instruments necessary or convenient in the exercise of the powers and functions of the authority, including contracts with persons, firms, corporations, federal and state agencies, and other authorities, which state agencies and other authorities are authorized to enter into contracts and otherwise cooperate with the authority to facilitate the financing, construction, leasing, or sale of any project or the institution of any program; engage in sale-leaseback, lease-purchase, lease-leaseback, or other undertakings and provide for the sale of certificates of participation incident thereto; and enter into interlocal agreements in the manner provided in s. 163.01.

(7) Determine the location and character of any project to be financed under ss. 243.50-243.77 and may:

(a) Construct, reconstruct, maintain, repair, and lease the project as lessee or lessor.

(b) Enter into contracts for any of those purposes.

(c) Designate a participating institution as its agent to determine the location and character of a project undertaken by a participating institution under ss. 243.50-243.77 and, as the agent of the authority, construct, reconstruct, maintain, repair, own, and lease the project as lessee or lessor.

(8) Issue bonds, bond anticipation notes, and other obligations of the authority for any of its corporate purposes, including the provision of funds to pay all or any part of the cost of any project and to fund or refund the cost of any project as provided in ss. 243.50-243.77.

(9) Establish rules for the use of a project or any portion thereof and designate a participating institution as its agent to establish rules for the use of a project undertaken by the participating institution.

(10) Employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers, and other employees and agents as necessary, and fix their compensation.

(11) Receive and accept from any public agency loans or grants for or in aid of the construction of a project or any portion thereof, and receive and accept loans, grants, aid, or contributions from any source of money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which the loans, grants, aid, and contributions are made.

(12) Mortgage any project and the site thereof for the benefit of the holders of revenue bonds issued to finance projects or those providing credit for that purpose.

(13) Make loans to any participating institution for the cost of a project, including a loan in anticipation of tuition revenues, in accordance with an agreement between the authority and the participating institution. However, a loan may not exceed the total cost of the project as determined by the participating institution and approved by the authority.

(14) Make loans to a participating institution to refund outstanding obligations, mortgages, or advances issued, made, or given by the participating institution for the cost of a project.

(15) Charge to and equitably apportion among participating institutions its administrative costs and expenses incurred in the exercise of the powers and duties conferred by ss. 243.50-243.77.

(16) Contract with an entity as its agent to assist the authority in screening applications of institutions of higher education for loans under ss. 243.50-243.77 and receive any recommendations the entity may make.

(17) Do all things necessary or convenient to carry out the purposes of ss. 243.50-243.77.

History.—s. 5, ch. 2001-79; s. 38, ch. 2014-209.



243.55 - Payment of expenses.

243.55 Payment of expenses.—All expenses incurred in carrying out ss. 243.50-243.77 are payable solely from funds provided under the authority of ss. 243.50-243.77, and the authority may not incur any liability or obligation beyond the extent to which moneys have been provided under ss. 243.50-243.77.

History.—s. 6, ch. 2001-79.



243.56 - Acquisition of real property.

243.56 Acquisition of real property.—The authority may directly, or by and through a participating institution as its agent, acquire by purchase or lease solely from funds provided under ss. 243.50-243.77, or by gift or devise, any lands, structures, real property, rights, rights-of-way, franchises, easements, and other interests in lands, including lands lying underwater and riparian rights, which are located within the state as it considers necessary or convenient for the construction or operation of a project, upon terms and at prices that are considered by it to be reasonable and that can be agreed upon between it and the owner thereof, and to take title thereto in the name of the authority or in the name of a participating institution as its agent or as an owner and borrower.

History.—s. 7, ch. 2001-79.



243.57 - Conveyance of title or interest to participating institutions.

243.57 Conveyance of title or interest to participating institutions.—When the principal of and interest on revenue bonds of the authority issued to finance the cost of a particular project or projects at a participating institution, including any revenue refunding bonds issued to refund and refinance the revenue bonds, have been fully paid and retired, or when adequate provision has been made to pay fully and retire them, and all other conditions of the resolution or trust agreement authorizing and securing the revenue bonds have been satisfied and the lien of the resolution or trust agreement has been released in accordance with the provisions thereof, the authority shall promptly execute deeds and conveyances necessary and required to convey title to the project or projects to the participating institution, free and clear of all liens and encumbrances.

History.—s. 8, ch. 2001-79.



243.58 - Criteria and requirements.

243.58 Criteria and requirements.—In undertaking any project under ss. 243.50-243.77, the authority shall be guided by and shall observe the following criteria and requirements:

(1) The project, in the determination of the authority, is appropriate to the needs and circumstances of, and shall make a significant contribution to the purposes of, the authority and ss. 243.50-243.77 as set forth in the findings and declarations, and shall serve a public purpose by advancing the prosperity and general welfare of the state and the public.

(2) A financing agreement for a project may not be entered into with a participating institution that is not financially responsible and fully capable of and willing to fulfill its obligations under the financing agreement, including the obligations to make payments in the amounts and at the times required; to operate, repair, and maintain at its own expense the project owned or leased; and to serve the purposes of ss. 243.50-243.77 and any other responsibilities that may be imposed under the financing agreement. In determining the financial responsibility of the participating institution, consideration must be given to the party’s ratio of current assets to current liabilities; net worth; endowments; pledges; earning trends; coverage of all fixed charges; the nature of the project involved; its inherent stability; any guarantee of the obligations by some other financially responsible corporation, firm, or person; means by which the bonds are to be marketed to the public; and other factors determinative of the capability of the participating institution, financially and otherwise, to fulfill its obligations consistently with the purposes of ss. 243.50-243.77.

(3) Adequate provision must be made for the operation, repair, and maintenance of the project at the expense of the participating institution and for the payment of principal of and interest on the bonds.

(4) The costs to be paid from the proceeds of the bonds are costs of a project within the meaning of ss. 243.50-243.77, except for payments included in the purposes for which revenue refunding bonds may be issued under ss. 243.50-243.77.

History.—s. 9, ch. 2001-79.



243.59 - Approval required to issue bonds.

243.59 Approval required to issue bonds.—The authority is created for the purpose of promoting higher education and issuing bonds on behalf of the state, and the Governor may approve any bonds issued by the authority which require approval under federal law.

History.—s. 10, ch. 2001-79.



243.60 - Notes of authority.

243.60 Notes of authority.—The authority may issue its negotiable notes for any corporate purpose and renew any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed, and delivered in the same manner as bonds. Any resolution authorizing notes of the authority or any issue thereof may contain any provisions that the authority is authorized to include in any resolution authorizing revenue bonds of the authority or any issue thereof, and the authority may include in any notes any terms, covenants, or conditions that it is authorized to include in any bonds. All the notes must be payable solely from the revenues of the project to be financed, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.

History.—s. 11, ch. 2001-79.



243.61 - Revenue bonds.

243.61 Revenue bonds.—

(1) The authority may issue its negotiable revenue bonds for any corporate purpose, including the provision of funds to pay all or any part of the cost of any project. In anticipation of the sale of revenue bonds, the authority may issue negotiable bond anticipation notes and may renew them from time to time, but the maximum maturity of any note, including renewals thereof, may not exceed 5 years following the date of issue of the original note. The notes must be paid from any revenues of the authority available therefor or of the project and not otherwise pledged, or from the proceeds of sale of the revenue bonds of the authority in anticipation of which they were issued. The notes must be issued in the same manner as the revenue bonds. The notes and the resolution authorizing them may contain any provisions, conditions, or limitations that a bond resolution of the authority may contain.

(2) The revenue bonds and notes of every issue must be payable solely out of revenues of the authority, including the provision of funds of the participating institution to pay all or any part of the cost of any project, subject only to any agreements with the holders of particular revenue bonds or notes pledging any particular revenues. Notwithstanding that revenue bonds and notes may be payable from a special fund, they are for all purposes negotiable instruments, subject only to the provisions of the revenue bonds and notes for registration.

(3) The revenue bonds may be issued as serial bonds or as term bonds, or the authority may issue bonds of both types. The revenue bonds must be authorized by resolution of the authority; must bear the date of issuance, the date of maturity, not exceeding 30 years from issuance, and the interest rate of the bonds, which may be a variable rate; must be payable at a specified time; must be in specified denominations; and must be in specified form, carry registration privileges, be executed in a specified manner, be payable in lawful money of the United States at a specified place, and be subject to the terms of redemption, as the resolution provides. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates that may be exchanged for the definitive bonds. In case any officer whose signature, or a facsimile of whose signature, appears on any bonds or coupons ceases to be that officer before the delivery of the bonds, the signature or facsimile is nevertheless valid and sufficient for all purposes as if he or she had remained in office until delivery. The authority may also provide for the authentication of the bonds by a trustee or fiscal agent. The bonds may be issued in coupon form or in registered form, or both, as the authority determines. Provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest; for the reconversion into coupon bonds of any bonds registered as to both principal and interest; and for the interchange of registered and coupon bonds.

(4)(a) The authority may sell such bonds at such price or prices as it may determine to be in the best interest of the state or of the participating institution on behalf of which such bonds are issued, but no such sale shall be made at an average net interest cost rate in excess of the interest rate limitation set forth in s. 215.84(3) provided, however, that such bonds may be sold at a reasonable discount to par not to exceed 3 percent. This limitation on discount does not apply to the portion of the discount that constitutes original issue discount.

(b) All of such bonds shall be sold at public sale at such place or places within the state as the authority shall determine to receive proposals for the purchase of such bonds. Notice of such sale shall be published at least once at least 10 days prior to the date of sale in one or more newspapers or financial journals published within or without the state and shall contain such terms as the authority shall deem advisable and proper under the circumstances, provided that if no bids are received at the time and place called for by such notice of sale, or if all bids received are rejected, such bonds may again be offered for public sale by competitive bid or negotiated sale, as provided herein, upon a shorter period of reasonable notice provided for by resolution of the authority. However, unless the public sale by competitive bid of such bonds is required by law, the authority may, by resolution adopted at a public meeting, determine that a negotiated sale of such bonds is in the best interest of the authority, and may negotiate for sale of such bonds to any underwriter designated by the authority.

1. In the resolution authorizing the negotiated sale, the authority shall provide specific findings as to the reasons requiring the negotiated sale.

2. A resolution authorizing a negotiated bond sale may be the same resolution as that authorizing the issuance of such bonds.

(c) All proposals for the purchase of any bonds offered for sale by the authority shall be opened in public. When competitively bid, bonds shall be awarded to the lowest bidder by the official of the authority as provided in the resolution authorizing the issuance of the bonds. The basis of award of a competitive bid may be either the lowest net interest cost or the lowest true interest cost, as set forth in the resolution authorizing the issuance or sale of the bonds.

(5) Any resolution authorizing any revenue bonds may contain provisions, which are a part of the contract with the holders of the revenue bonds to be authorized, as to:

(a) Pledging of all or any part of the revenues of a project or any revenue-producing contract made by the authority with any individual, partnership, corporation, or association or other body, public or private, to secure the payment of the revenue bonds or of any particular issue of revenue bonds, subject to any agreements with bondholders as may then exist.

(b) The rentals, fees, and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues.

(c) The setting aside of reserves or sinking funds and the regulation and disposition thereof.

(d) Limitations on the right of the authority or its agent to restrict and regulate the use of the project.

(e) Limitations on the purpose to which the proceeds of sale of any issue of revenue bonds then or thereafter to be issued may be applied and the pledging of the proceeds to secure the payment of the revenue bonds or any issue of the revenue bonds.

(f) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds.

(g) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, including the amount of bonds the holders of which must consent thereto and the manner in which consent may be given.

(h) Limitations on the amount of moneys derived from the project to be expended for operating, administrative, or other expenses of the authority.

(i) The acts or omissions to act that constitute a default in the duties of the authority to holders of its obligations and provisions for the rights and remedies of the holders in the event of a default.

(j) The mortgaging of or granting of a security interest in the project or the site thereof for the purpose of securing the bondholders.

(6) Neither the members of the authority nor any person executing the revenue bonds or notes is liable personally on the revenue bonds or notes or is subject to any personal liability or accountability by reason of the issuance thereof.

(7) The authority may purchase its bonds or notes out of any funds available therefor. The authority may hold, pledge, cancel, or resell the bonds, subject to and in accordance with agreements with bondholders.

(8) Incident to its powers to issue bonds and notes, the authority may enter into interest rate swap agreements, collars, caps, forward securities purchase agreements, delayed delivery bond purchase agreements, and any other financial agreements considered to be in the best interest of the authority.

History.—s. 12, ch. 2001-79.



243.62 - Covenants.

243.62 Covenants.—Any resolution authorizing the issuance of bonds may contain any covenants the authority considers advisable, including those provisions set forth in s. 243.61(5), and all those covenants constitute valid and legally binding and enforceable contracts between the authority and the bondholders, regardless of the time of issuance thereof. The covenants may include, without limitation, covenants concerning the disposition of the bond proceeds; the use and disposition of project revenues; the pledging of revenues and assessments; the obligations of the authority with respect to the operation of the project and the maintenance of adequate project revenues; the issuance of additional bonds; the appointment, powers, and duties of trustees and receivers; the acquisition of outstanding bonds and obligations; restrictions on the establishment of competing projects or facilities; restrictions on the sale or disposal of the assets and property of the authority; the maintenance of deposits to assure the payment of the bonds issued under ss. 243.50-243.77; acceleration upon default; the execution of necessary instruments; the procedure for amending or abrogating covenants with the bondholders; and any other covenants considered necessary for the security of the bondholders.

History.—s. 13, ch. 2001-79.



243.63 - Validation.

243.63 Validation.—Bonds issued pursuant to this act may be validated in the manner provided by law through proceedings instituted by the authority under chapter 75. In actions to validate bonds to be issued pursuant to this act, the complaint shall be filed in the circuit court of the county where the seat of state government is situated or, in the discretion of the authority, in the circuit court of the county where the project is to be situated. The notice required to be published by s. 75.06 shall be published only in the county where the complaint is filed, and the complaint and order of the circuit court shall be served only on the state attorney of the circuit in which the action is pending.

History.—s. 14, ch. 2001-79.



243.64 - Act furnishes full authority for issuance of bonds.

243.64 Act furnishes full authority for issuance of bonds.—Sections 243.50-243.77 constitute full authority for the issuance of bonds and the exercise of the powers of the authority provided in ss. 243.50-243.77. Any bonds issued by the authority are not secured by the full faith and credit of the state and do not constitute an obligation, either general or special, of the state.

History.—s. 15, ch. 2001-79.



243.65 - Security of bondholders.

243.65 Security of bondholders.—In the discretion of the authority, any revenue bonds issued under ss. 243.50-243.77 may be secured by a trust agreement by and between the authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the state. The trust agreement or the resolution providing for the issuance of revenue bonds may pledge or assign the revenues to be received or the proceeds of any contract or contracts pledged and may convey or mortgage the project or any portion thereof. The trust agreement or resolution providing for the issuance of revenue bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly those provisions specifically authorized by ss. 243.50-243.77 to be included in any resolution of the authority authorizing revenue bonds. Any bank or trust company incorporated under the laws of this state or of any other state or the United States which may legally act as depository of the proceeds of bonds or of revenues or other moneys or security may furnish indemnifying bonds or pledge securities required by the authority, if any. Any trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition, any trust agreement or resolution may contain any other provisions the authority considers reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the trust agreement or resolution may be treated as a part of the cost of the operation of a project.

History.—s. 16, ch. 2001-79.



243.66 - Payment of bonds.

243.66 Payment of bonds.—Revenue bonds issued under ss. 243.50-243.77 are not a debt or liability of the authority, any municipality, the state, or any political subdivision thereof, and are not a pledge of the faith and credit of the state, the authority, any municipality, or any political subdivision thereof, but are payable solely from revenues of the authority pertaining to the project relating to the issue; payments by participating institutions of higher education, banks, insurance companies, or others under letters of credit or purchase agreements; investment earnings from funds or accounts maintained under the bond resolution; insurance proceeds; loan funding deposits; proceeds of sales of education loans; proceeds of refunding obligations; and fees, charges, and other revenues of the authority from the project. All revenue bonds must contain on the face thereof a statement to the effect that neither the authority nor any municipality, the state, or any political subdivision thereof is obligated to pay the bond or the interest thereon except from revenues of the project or the portion thereof for which they are issued, and that neither the faith and credit nor the taxing power of the authority, any municipality, the state, or any political subdivision thereof is pledged to the payment of the principal of or the interest on the bonds. The issuance of revenue bonds under ss. 243.50-243.77 may not directly, indirectly, or contingently obligate the authority, any municipality, the state, or any political subdivision thereof to levy or to pledge any form of taxation therefor or to make any appropriation for their payment.

History.—s. 17, ch. 2001-79.



243.67 - Rates, rents, fees, and charges.

243.67 Rates, rents, fees, and charges.—

(1) The participating institution may fix, revise, charge, and collect rates, rents, fees, and charges for the use of and for the services furnished or to be furnished by each project and may contract with any person, partnership, association, corporation, or other body, public or private, in respect thereof. The rates, rents, fees, and charges must be fixed and adjusted in respect of the aggregate of rates, rents, fees, and charges from the project so as to provide funds sufficient with other revenues, if any, to:

(a) Pay the cost of maintaining, repairing, and operating the project and each portion thereof, to the extent that the payment of the cost has not otherwise been adequately provided for.

(b) Pay the principal of and the interest on outstanding revenue bonds of the authority issued in respect of the project as the bonds become due and payable.

(c) Create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, the revenue bonds of the authority.

(2) A sufficient amount of the revenues derived in respect of a project, except the part of the revenues necessary to pay the cost of maintenance, repair, and operation and to provide reserves and provide for renewals, replacements, extensions, enlargements, and improvements provided for in the resolution authorizing the issuance of any revenue bonds of the authority or in the trust agreement securing them, must be set aside at regular intervals as provided in the resolution or trust agreement in a sinking or other similar fund that is hereby pledged to, and charged with, the payment of the principal of and the interest on the revenue bonds as they become due and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. The pledge must be valid and binding from the time when the pledge is made. The rates, rents, fees, charges, and other revenues or other moneys so pledged and thereafter received by the participating institution must immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the authority.

(3) The use and disposition of moneys to the credit of a sinking or other similar fund must be subject to the resolution authorizing the issuance of the bonds or of the trust agreement. Except as otherwise provided in the resolution or the trust agreement, the sinking or other similar fund must be a fund for all revenue bonds issued to finance projects at a particular institution of higher education without distinction or priority of one over another. However, the authority in any resolution or trust agreement may provide that the sinking or other similar fund be the fund for a particular project at a participating institution and for payment of the revenue bonds issued to finance that project, and may, additionally, permit and provide for the issuance of revenue bonds having a subordinate lien in respect of the security authorized to other revenue bonds of the authority, and, in such case, the authority may create separate sinking or other similar funds in respect of the subordinate lien bonds.

History.—s. 18, ch. 2001-79.



243.68 - Trust funds.

243.68 Trust funds.—All moneys received under ss. 243.50-243.77, whether as proceeds from the sale of bonds or as revenues, are considered to be trust funds to be held and applied solely as provided in ss. 243.50-243.77. Any officer with whom, or any bank or trust company with which, the moneys are deposited shall act as trustee of the moneys and shall hold and apply them for the purposes of ss. 243.50-243.77, subject to the provisions of ss. 243.50-243.77 and the resolution authorizing the bonds of any issue or the trust agreement securing the bonds.

History.—s. 19, ch. 2001-79.



243.69 - Remedies of bondholders.

243.69 Remedies of bondholders.—Any holder of revenue bonds issued under ss. 243.50-243.77 or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, the bonds may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any rights under the laws of the state or granted hereunder or under the resolution or trust agreement, and may enforce and compel the performance of all duties required by ss. 243.50-243.77 or by the resolution or trust agreement to be performed by the authority or by any officer, employee, or agent thereof, including the fixing, charging, and collecting of the rates, rents, fees, and charges authorized and required by the provisions of the resolution or trust agreement to be fixed, established, and collected.

History.—s. 20, ch. 2001-79.



243.70 - Tax exemption.

243.70 Tax exemption.—The exercise of the powers granted by ss. 243.50-243.77 is in all respects for the benefit of the people of this state. Because the operation and maintenance of a project by the authority or a participating institution constitutes the performance of an essential public function, neither the authority nor a participating institution is required to pay any taxes or assessments upon or in respect of a project or any property acquired or used by the authority or a participating institution under ss. 243.50-243.77 or upon the income therefrom, and any bonds issued under ss. 243.50-243.77, any security therefor, their transfer, and the income therefrom, including any profit made on the sale thereof, and all notes, mortgages, security agreements, letters of credit, or other instruments that arise out of or are given to secure the repayment of bonds issued in connection with a project financed under ss. 243.50-243.77, shall at all times be free from taxation by the state or any local unit, political subdivision, or other instrumentality of the state. The exemption granted by this section is not applicable to any tax imposed by chapter 220 on interest, income, or profits or on debt obligations owned by corporations.

History.—s. 21, ch. 2001-79.



243.71 - Refunding bonds.

243.71 Refunding bonds.—

(1) The authority may provide for the issuance of revenue bonds of the authority for the purpose of refunding any revenue bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of the revenue bonds, and, if considered advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project or any portion thereof.

(2) The proceeds of any revenue bonds issued for the purpose of refunding outstanding revenue bonds may be applied to the purchase or retirement at maturity or redemption of the outstanding revenue bonds on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending the application, be placed in escrow to be applied to the purchase or retirement at maturity or redemption on the date determined by the authority.

(3) Any escrowed proceeds, pending use, may be invested and reinvested in direct obligations of the United States, or in certificates of deposit or time deposits secured by direct obligations of the United States, or in other investments as the resolution authorizing the issuance and sale of the bonds or the trust agreement provides, maturing at the time or times as is appropriate to assure the prompt payment, as to principal, interest, and redemption premium, if any, of the outstanding revenue bonds to be refunded. The interest, income, and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding revenue bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income, and profits, if any, earned or realized on the investments thereof may be returned to the authority or to the participating institution for use by it in any lawful manner.

(4) The portion of the proceeds of any revenue bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project may be invested and reinvested in direct obligations of the United States, or in certificates of deposit or time deposits secured by direct obligations of the United States, or other investments as the resolution authorizing the issuance and sale of the bonds or the trust agreement provides, maturing not later than the time or times when the proceeds will be needed for the purpose of paying all or any part of the cost. The interest, income, and profits, if any, earned or realized on the investment may be applied to the payment of all or any part of the cost or may be used by the authority or the participating institution in any lawful manner.

(5) All refunding revenue bonds are subject to ss. 243.50-243.77 in the same manner and to the same extent as other revenue bonds issued under ss. 243.50-243.77.

History.—s. 22, ch. 2001-79.



243.72 - Legal investment.

243.72 Legal investment.—Bonds issued by the authority under ss. 243.50-243.77 are made securities in which all public officers and public bodies of the state and its political subdivisions, and all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. The bonds are made securities that may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

History.—s. 23, ch. 2001-79.



243.73 - Reports; audits.

243.73 Reports; audits.—

(1) The authority shall submit to the Governor and the presiding officers of each house of the Legislature, within 2 months after the end of its fiscal year, a complete and detailed report setting forth:

(a) Its operations and accomplishments.

(b) Its receipts and expenditures during its fiscal year in accordance with the categories or classifications established by the authority for its operating and capital outlay purposes.

(c) Its assets and liabilities at the end of its fiscal year and the status of reserve, special, or other funds.

(d) A schedule of its bonds outstanding at the end of its fiscal year, together with a statement of the principal amounts of bonds issued and redeemed during the fiscal year.

(e) Any other information the authority deems appropriate.

(2) The authority shall submit, with the annual report required by this section, a copy of an annual financial audit of its accounts and records and an annual compliance audit of its programs conducted by an independent certified public accountant and performed in accordance with generally accepted auditing standards and government auditing standards.

(3) The Auditor General may, pursuant to his or her own authority or at the direction of the Legislative Auditing Committee, conduct an audit of the authority or any programs or entities created by the authority.

History.—s. 24, ch. 2001-79.



243.74 - State agreement.

243.74 State agreement.—The state agrees with the holders of any obligations issued under ss. 243.50-243.77, and with those parties who may enter into contracts with the authority under ss. 243.50-243.77, that the state will not limit or alter the rights vested in the authority until the obligations, together with the interest thereon, are fully met and discharged and the contracts are fully performed on the part of the authority. However, ss. 243.50-243.77 do not preclude any limitation or alteration if adequate provision is made by law for the protection of the holders of the obligations of the authority or those entering into contracts with the authority. The authority may include this pledge and undertaking for the state in any obligations or contracts.

History.—s. 25, ch. 2001-79.



243.75 - Alternative means.

243.75 Alternative means.—Sections 243.50-243.77 provide an additional and alternative method for the doing of the things authorized, and shall be regarded as supplemental and additional to powers conferred by other laws; but, except as otherwise specifically provided in ss. 243.50-243.77, the issuance of notes, certificates of participation, revenue bonds, and revenue refunding bonds under ss. 243.50-243.77 need not comply with the requirements of any other law applicable to the issuance of bonds or such obligations. Except as otherwise expressly provided in ss. 243.50-243.77, the powers granted to the authority under ss. 243.50-243.77 are not subject to the supervision or regulation of, and do not require the approval or consent of, any municipality or political subdivision or any commission, board, body, bureau, official, or agency thereof or of the state.

History.—s. 26, ch. 2001-79.



243.76 - Liberal construction.

243.76 Liberal construction.—Sections 243.50-243.77 shall be liberally construed to effectively carry out their purpose.

History.—s. 27, ch. 2001-79.



243.77 - Act controlling.

243.77 Act controlling.—To the extent that ss. 243.50-243.77 are inconsistent with any general statute or special act or part thereof, ss. 243.50-243.77 control.

History.—s. 28, ch. 2001-79.












TITLE XVII - MILITARY AFFAIRS AND RELATED MATTERS

Chapter 250 - MILITARY AFFAIRS

Part I - MILITARY CODE (ss. 250.01-250.5206)

250.01 - Definitions.

250.01 Definitions.—As used in this chapter, the term:

(1) “Active duty” means full-time duty in active military service of the United States. The term includes federal duty such as full-time training, annual training, and attendance while a person is in active military service or in a school designated as a service school by law or by the secretary of the applicable military department. The term does not mean full-time duty in the National Guard. The term shall also include the period during which a person in active military service is absent from duty as a result of illness, being wounded, being on leave, or other lawful cause.

(2) “Air National Guard” means that part of the National Guard of a state or territory of the United States, Puerto Rico, or the District of Columbia, active or inactive, which is:

(a) An air force;

(b) Trained, and has its officers appointed, under the United States Constitution;

(c) Organized, armed, and equipped wholly or partially at federal expense; and

(d) Federally recognized.

(3) “Air National Guard of the United States” means the reserve component of the Air Force, the membership of which consists of members of the Air National Guard.

(4) “Armed forces” means the United States Army, Navy, Air Force, Marine Corps, and Coast Guard.

(5) “Armory” means a building or group of buildings used primarily for housing and training troops or for storing military property, supplies, or records.

(6) “Army National Guard” means that part of the National Guard of a state or territory of the United States, Puerto Rico, or the District of Columbia, active or inactive, which is:

(a) A land force;

(b) Trained, and has its officers appointed, under the United States Constitution;

(c) Organized, armed, and equipped wholly or partially at federal expense; and

(d) Federally recognized.

(7) “Army National Guard of the United States” means the reserve component of the Army, the membership of which consists of members of the Army National Guard.

(8) “Convening authority” means a commissioned officer in command and his or her successors in command.

(9) “Enlisted personnel” means persons enlisted, inducted, called, or conscripted into an armed force in an enlisted grade.

(10) “Grade” means a step or degree in a graduated scale of office or military rank which is established and designated as a grade by law or rule.

(11) “Military judge” means the presiding officer of a general or special court-martial. Except as otherwise expressly provided, in the context of a summary court-martial, the term “military judge” includes the summary court-martial officer.

(12) “Military post” means an armory, facility, installation, or real property under the supervision or control of the Armory Board which is used primarily for housing and training troops; performing administrative duties; or storing military property, supplies, or records.

(13) “National Guard” means the Army National Guard and the Air National Guard.

(14) “National Guard Bureau” means the joint Bureau of the Department of the Army and the Department of the Air Force within the Department of Defense, as defined in 10 U.S.C. s. 10501.

(15) “Offense” means a criminal charge under the Uniform Code of Military Justice.

(16) “Officer” means a commissioned officer or warrant officer.

(17) “Rank” means the order of precedence among members of the armed forces.

(18) “Post commander” means the officer in charge of a military post or training site, a National Guard armory, or a portion of a National Guard armory when colocated in an Armed Forces Reserve Center.

(19) “Servicemember” means any person serving as a member of the United States Armed Forces on active duty or state active duty and all members of the Florida National Guard and United States Reserve Forces.

(20) “SCRA” means the Servicemembers Civil Relief Act, Title 50, Appendix U.S.C. ss. 501 et seq.

(21) “State active duty” means full-time duty in active military service of the State of Florida when ordered by the Governor or Adjutant General in accordance with s. 250.06, s. 250.10, or s. 250.28 to preserve the public peace, execute the laws of the state, suppress insurrection, repel invasion, enhance security and respond to terrorist threats or attacks, respond to an emergency as defined in s. 252.34 or to imminent danger of an emergency, enforce the law, carry out counter-drug operations, provide training, provide for the security of the rights or lives of the public, protect property, or conduct ceremonies. The term includes the duties of officers or enlisted personnel who are employed under the order of the Governor in recruiting; making tours of instruction; inspecting troops, armories, storehouses, campsites, rifle ranges, or military property; sitting on general or special courts-martial, boards of examination, courts of inquiry, or boards of officers; or making or assisting in physical examinations. The term shall also include the period during which a person in active military service is absent from duty as a result of illness, being wounded, being on leave, or other lawful cause.

(22) “Troops” includes personnel of the Army National Guard and the Air National Guard.

(23) “USERRA” means the Uniformed Services Employment and Reemployment Rights Act, chapter 43 of Title 38 U.S.C.

History.—s. 3, ch. 8502, 1921; CGL 2014; s. 1, ch. 25112, 1949; s. 1, ch. 2003-68; s. 14, ch. 2003-72; s. 26, ch. 2007-5.

Note.—Former s. 250.03.



250.02 - Militia.

250.02 Militia.—

(1) The militia consists of all able-bodied citizens of this state and all other able-bodied persons who have declared their intention to become citizens.

(2) The organized militia is composed of the National Guard and any other organized military forces that are authorized by law.

(3) The unorganized militia is composed of all persons who are subject to military duty but who are not members of units of the organized militia.

(4) Only persons exempt from military duty by the terms of federal law are exempt from military duty in this state.

History.—s. 4, ch. 8502, 1921; CGL 2015; s. 1, ch. 25112, 1949; s. 1, ch. 73-93; s. 2, ch. 2003-68.

Note.—Former ss. 250.04, 250.05.



250.03 - Military law of the state.

250.03 Military law of the state.—Federal laws that relate to the Florida National Guard, and that are not inconsistent with the State Constitution or state law, are part of the military laws of the state. The Governor of Florida, as commander in chief, may perform all acts and make and publish rules to raise and keep the Florida National Guard at the standard required by the laws of the United States and the rules and regulations of the Secretary of Defense governing the National Guard.

History.—s. 16, ch. 8502, 1921; CGL 2028; s. 1, ch. 25112, 1949; s. 3, ch. 2003-68.

Note.—Former s. 250.18.



250.04 - Naval militia; marine corps.

250.04 Naval militia; marine corps.—The Governor may organize a naval militia and a marine corps in accordance with federal law governing the Naval Militia or Marine Corps of the United States and regulations issued by the Secretary of the Navy for the governing of the United States Navy, Naval Militia, and Marine Corps.

History.—s. 17, ch. 8502, 1921; CGL 2029; s. 1, ch. 25112, 1949; s. 99, ch. 95-148; s. 4, ch. 2003-68.

Note.—Former s. 250.19.



250.05 - Department of Military Affairs.

250.05 Department of Military Affairs.—

(1) The agency of the state government heretofore known as the Military Department shall henceforth be known as the Department of Military Affairs, which shall be organized as provided in the laws of this state.

(2) “Military personnel of the Department of Military Affairs” includes any person who is required to wear a military uniform in performing his or her official duties and who is required to serve in the Florida National Guard as a condition of his or her employment by the department.

(3) The head of the Department of Military Affairs is the Adjutant General.

History.—ss. 5, 40, ch. 8502, 1921; CGL 2016, 2052; s. 1, ch. 25112, 1949; s. 1, ch. 57-82; s. 2, ch. 73-93; s. 1, ch. 90-67; s. 100, ch. 95-148; s. 5, ch. 2003-68.

Note.—Former s. 250.46.



250.06 - Commander in chief.

250.06 Commander in chief.—

(1) The Governor of Florida is the commander in chief of all the militia of the state.

(2) The Governor of Florida, as commander in chief, may alter, increase, divide, annex, consolidate, disband, organize, or reorganize an organization, department, corps, or staff, so as to conform as far as practicable to any organization, system, drill, instruction, corps or staff, uniform or equipment, or period of enlistment prescribed by the laws of the United States and the rules and regulations adopted by the Department of Defense for the organization, armament, training, and discipline of the National Guard.

(3) The Governor may, in order to preserve the public peace, execute the laws of the state, suppress insurrection, repel invasion, respond to an emergency as defined in s. 252.34 or imminent danger thereof, or, in case of the calling of all or any portion of the militia of this state into the services of the United States, may increase the Florida National Guard and organize it in accordance with rules and regulations governing the Armed Forces of the United States. Such organization and increase may be pursuant to or in advance of any call made by the President of the United States. If the Florida National Guard is activated into service of the United States, another organization may not be designated as the Florida National Guard.

(4) The Governor may, in order to preserve the public peace, execute the laws of the state, enhance domestic security, respond to terrorist threats or attacks, respond to an emergency as defined in s. 252.34 or imminent danger thereof, or respond to any need for emergency aid to civil authorities as specified in s. 250.28, order into state active duty all or any part of the militia which he or she deems proper.

(5) The Governor may authorize all or any part of the Florida National Guard to participate in any parade, review, inspection, ceremony, or other public exercise; to serve for escort duty; to participate in training; to provide extraordinary support to law enforcement upon request; and to provide humanitarian relief in situations for which it is uniquely qualified. Such expenses incidental thereto and authorized by the Governor may be paid as provided for state active duty.

(6) The Governor may delegate the authority to convene a general court-martial to the Adjutant General.

History.—ss. 7, 8, ch. 8502, 1921; CGL 2018, 2019; s. 1, ch. 25112, 1949; s. 3, ch. 73-93; s. 12, ch. 83-334; s. 101, ch. 95-148; s. 2, ch. 96-333; s. 6, ch. 2003-68; s. 97, ch. 2011-142.

Note.—Former ss. 250.07, 250.08.



250.07 - Florida National Guard; composition; departmental organization.

250.07 Florida National Guard; composition; departmental organization.—

(1) The Florida National Guard shall consist of enlisted personnel, commissioned officers, and warrant officers who are citizens of the United States, or who have declared their intention to become citizens of the United States, organized, armed, equipped, and federally recognized, in accordance with the laws of the state and the laws and regulations of the Department of the Army and the Department of the Air Force. The Florida National Guard shall include separate components for the Army and Air Force.

(2) All general officers of the Florida National Guard must be federally recognized and appointed by the Governor, subject to confirmation by the Senate.

History.—s. 6, ch. 8502, 1921; s. 1, ch. 10185, 1925; s. 1, ch. 12089, 1927; CGL 2017; s. 1, ch. 25112, 1949; s. 1, ch. 59-67; s. 7, ch. 2003-68.

Note.—Former s. 250.06.



250.08 - Florida National Guard organized.

250.08 Florida National Guard organized.—The Governor of Florida may perform all acts, and make and publish all rules, as he or she considers necessary to organize or reorganize the Florida National Guard, in conformity to federal law and the rules, regulations, and proclamations of the President of the United States or the Department of Defense relating to the National Guard of this state or the United States.

History.—s. 1, ch. 8502, 1921; CGL 2012; s. 1, ch. 25112, 1949; s. 102, ch. 95-148; s. 8, ch. 2003-68.

Note.—Former s. 250.01.



250.09 - Appropriations, property, and equipment.

250.09 Appropriations, property, and equipment.—The Governor of Florida may take all necessary steps to obtain all appropriations, property, and equipment provided by the United States or authorized by law for the use, aid, equipment, benefit, or instruction of the Florida National Guard.

History.—s. 2, ch. 8502, 1921; CGL 2013; s. 1, ch. 25112, 1949; s. 9, ch. 2003-68.

Note.—Former s. 250.02.



250.10 - Appointment and duties of the Adjutant General.

250.10 Appointment and duties of the Adjutant General.—

(1) In case of a vacancy, the Governor shall, subject to confirmation by the Senate, appoint a federally recognized officer of the Florida National Guard, who has served in the Florida National Guard for the preceding 5 years and attained the rank of colonel or higher, to be the Adjutant General of the state with the rank of not less than brigadier general or such higher rank as authorized by applicable tables of organization of the Department of the Army or the Department of the Air Force. The Adjutant General and all other military personnel of the Florida National Guard on full-time military duty with the Department of Military Affairs, except military police and firefighters, who are paid from state funds shall receive the pay and allowances of their respective grade as prescribed by applicable pay tables of the national military establishment for similar grade and period of service of personnel, unless a different rate of pay and allowances is specified in an appropriation act of the Legislature. An officer, with his or her consent, may be ordered to state active duty for administrative duty with the Department of Military Affairs at a grade lower than the officer currently holds.

(2) The Adjutant General shall:

(a) Supervise the receipt, preservation, repair, distribution, issue, and collection of all arms and military equipment of the state.

(b) Supervise all troops and branches of the Florida National Guard, including their organization, armament, discipline, training, recruiting, inspection, instruction, pay, subsistence, and supplies.

(c) Maintain records of all military personnel of the Florida National Guard, and maintain copies of all orders, reports, and communications received and issued by him or her.

(d) Cause the law and orders relating to the Florida National Guard to be indexed, printed, and bound, and prepare and publish blank books, forms, and stationery when necessary, and furnish them at the expense of the state.

(e)1. Prepare and publish by order of the Governor orders, rules, and regulations, consistent with law, to bring the organization, armament, equipment, training, and discipline of the Florida National Guard to a state of efficiency as near as possible to that of the regular United States Army and Air Force, and the Adjutant General shall attest all orders of the commander in chief relating to the Florida National Guard.

2. Establish by directive an organized and supervised physical fitness program for military personnel of the Department of Military Affairs, provided that the program does not exceed 1 hour per day, for a maximum of 3 hours per week, and originates and terminates at the normal worksite. All fees, membership dues, equipment, and clothing relating to such physical fitness program shall be at no cost to the state. Administrative leave, not to exceed 3 hours per week, shall be provided by the department to all personnel authorized to participate in the physical fitness program.

3. Establish by directive a post exchange store for members of the Florida National Guard, their families, guests, and other authorized users. The post exchange store shall be located at the Camp Blanding Training Site. The primary purpose of the store is to provide for the morale, recreation, and welfare of all servicemembers training at the Camp Blanding Training Site. The operation of the post exchange store must be in accordance with state and federal laws, rules, and regulations. Profits of the post exchange store, if any, shall be deposited in the Camp Blanding Management Trust Fund and shall be used to enhance the facilities and services provided by the Camp Blanding Training Site. The Adjutant General may establish an account with a federally insured financial institution in the state to facilitate the operations of the post exchange store.

(f) Prepare reports required by the Secretary of Defense.

(g) Perform other duties required of the Adjutant General by the commander in chief.

(h) Employ personnel as necessary for the proper conduct of the Department of Military Affairs. The Adjutant General may accept personnel provided by the Federal Government.

(i) Establish and maintain as part of the Adjutant General’s office a repository of records of the services of Florida troops during all wars, and be the custodian of all records, relics, trophies, colors, and histories relating to such wars which are possessed or acquired by the state.

(j) Maintain a seal of office, approved by the commander in chief, and all copies of papers in his or her office, duly certified and authenticated under the seal, are admissible in evidence in all cases in like manner as if the original were produced.

(k) Provide, upon request, a summary to the Governor on the number and condition of the Florida National Guard and the number and condition of the arms and property in the custody of the state, and transmit to the Governor at that time a detailed report of all funds and moneys received and disbursed by the Department of Military Affairs. The Adjutant General may also recommend needed legislation as he or she deems proper.

(l) Subject to annual appropriations, administer youth About Face programs and adult Forward March programs at sites to be selected by the Adjutant General. Both programs must provide schoolwork assistance, focusing on the skills needed to master basic high school competencies and functional life skills, including teaching students to work effectively in groups; providing basic instruction in computer skills; teaching basic problem-solving, decisionmaking, and reasoning skills; teaching how the business world and free enterprise work through computer simulations; and teaching home finance and budgeting and other daily living skills.

1. About Face is a summer and year-round after-school life-preparation program for economically disadvantaged and at-risk youths from 13 through 17 years of age. The program must provide training in academic study skills, and the basic skills that businesses require for employment consideration.

2. Forward March is a job-readiness program for economically disadvantaged participants who are directed to Forward March by the local workforce development boards. The Forward March program shall provide training on topics that directly relate to the skills required for real-world success. The program shall emphasize functional life skills, computer literacy, interpersonal relationships, critical-thinking skills, business skills, preemployment and work maturity skills, job-search skills, exploring careers activities, how to be a successful and effective employee, and some job-specific skills. The program also shall provide extensive opportunities for participants to practice generic job skills in a supervised work setting. Upon completion of the program, Forward March shall return participants to the local workforce development boards for placement in a job placement pool.

(m) Order troops to state active duty for training, subject to approved appropriations or grants.

(n) Issue decorations and awards pursuant to military regulations and instructions.

(3) The Adjutant General shall furnish suitable buildings for conducting the business of the Department of Military Affairs and for the proper storage, repair, and issuance of military property.

(4)(a) The Adjutant General shall, subject to confirmation by the Senate, employ a federally recognized officer of the Florida National Guard, who has served in the Florida Army Guard for the preceding 5 years and attained the rank of colonel or higher at the time of appointment, to be the Assistant Adjutant General for Army.

(b) The Adjutant General may, subject to confirmation by the Senate, employ an additional, federally recognized officer of the Florida National Guard, who has served in the Florida Army Guard for the preceding 5 years and attained the rank of colonel or higher at the time of appointment, to be a second Assistant Adjutant General for Army.

Each officer shall perform the duties required by the Adjutant General.

(5) The Adjutant General shall, subject to confirmation by the Senate, employ a federally recognized officer of the Florida National Guard, who has served in the Florida Air Guard for the preceding 5 years and attained the rank of colonel or higher at the time of appointment, to be the Assistant Adjutant General for Air. The officer shall perform the duties required by the Adjutant General.

(6) The Adjutant General shall employ a federally recognized officer of the Florida National Guard as the state quartermaster who, under the direction of the Adjutant General, shall account for all funds accruing to the Department of Military Affairs; shall receive, preserve, repair, issue, distribute, and account for all Department of Military Affairs property, including real estate pertaining to the State Armory Board; and may construct, maintain, improve, and repair facilities pertaining to the Department of Military Affairs and the armory board. The state quartermaster shall be the recorder of the armory board and perform any other duties required of him or her by the Adjutant General.

(7) The Adjutant General shall develop an education assistance program for members in good standing of the Florida National Guard who enroll in an authorized course of study at a public or nonpublic postsecondary institution or technical center in the state which has been accredited by an accrediting body recognized by the United States Department of Education or licensed by the Commission for Independent Education. Education assistance also may be used for training to obtain industry certifications approved by the Department of Education pursuant to s. 1008.44 and continuing education to maintain license certifications. The education assistance program shall be known as the Educational Dollars for Duty program (EDD).

(a) The program shall establish application requirements, including, but not limited to, requirements that the applicant:

1. Be 17 years of age or older.

2. Be presently domiciled in the state.

3. Be an active drilling member and in good standing in the Florida National Guard at the beginning of and throughout the entire academic term for which benefits are received.

4. Maintain continuous satisfactory participation in the Florida National Guard for the school term for which benefits are received.

5. Upon enrollment in the program, complete a memorandum of agreement to:

a. Comply with the rules of the program.

b. Serve in the Florida National Guard for the period specified in the member’s enlistment or reenlistment contract.

c. Authorize the release of information pursuant to subparagraph (d)6. by the postsecondary institution or technical center to the education service office of the Department of Military Affairs, subject to applicable federal and state law.

(b) The program shall define those members of the Florida National Guard who are ineligible to participate in the program and those courses of study which are not authorized for the program.

1. Ineligible members include, but are not limited to, a member, commissioned officer, warrant officer, or enlisted person who has obtained a master’s degree using the program.

2. Inactive members of the Florida National Guard and members of the Individual Ready Reserve are not eligible to participate in the program.

3. Courses not authorized include noncredit courses, courses that do not meet degree requirements, courses that do not meet requirements for completion of career training, or other courses as determined by program definitions.

4. The program may not pay repeat course fees.

(c) The program may include, but is not limited to:

1. Courses at a public or nonpublic postsecondary institution or technical center in the state which is accredited by an accrediting body recognized by the United States Department of Education or licensed by the Commission for Independent Education.

2. Training to obtain industry certifications, limited to certifications approved by the Department of Education under s. 1008.44.

3. Continuing education to maintain a license or certification. Notwithstanding subparagraph (b)1., members who have obtained a master’s degree using the program are eligible for funding under this subparagraph.

4. Licensing and industry certification examination fees. Notwithstanding subparagraph (b)1., members who have obtained a master’s degree using the program are eligible for funding under this subparagraph.

5. Notwithstanding subparagraph (b)3., developmental educational courses.

(d) The Adjutant General shall adopt rules for the overall policy, guidance, administration, implementation, and proper use of the program. Such rules must include, but need not be limited to:

1. Guidelines for certification by the Adjutant General of a guard member’s eligibility.

2. Procedures for notification to a postsecondary institution or technical center of a guard member’s termination of eligibility.

3. Guidelines for approving courses of study that are authorized for the program, including online courses, industry certification training, and continuing education to maintain license certifications.

4. Guidelines for approving the use of program funds for licensing and industry certification examination fees.

5. Procedures for restitution when a guard member fails to comply with the penalties described in this section.

6. Procedures that require a public or nonpublic postsecondary institution or technical center that receives funding from the program to provide information regarding course enrollment, course withdrawal, course cancellation, course completion, course failure, and grade verification of enrolled members to the education service office of the Department of Military Affairs.

7. Guidelines for the payment of tuition and fees, not to exceed the highest in-state tuition rate charged by a public postsecondary institution in the state.

(8) Subject to appropriations, the Department of Military Affairs may pay the full cost of tuition and fees for required courses for current members of the Florida National Guard. Members are eligible to use the program upon enlistment in the Florida National Guard. If a member is enrolled in a nonpublic postsecondary education institution or a nonpublic vocational-technical program, the Department of Military Affairs shall pay an amount that may not exceed the rate of the highest in-state tuition and fees at a public postsecondary education institution or public vocational-technical program.

(a) The Adjutant General shall give preference and priority to eligible members who have deployed on federal military orders while a member of the Florida National Guard.

(b) The Department of Military Affairs may reimburse a member for student textbook and instructional material costs in accordance with limits set each fiscal year based on funding availability and regardless of the source of tuition funding, but only after tuition and fees for all eligible members are paid for that fiscal year.

(c) Penalties for noncompliance with program requirements include, but are not limited to, the following:

1. If a member of the Florida National Guard receives payment of tuition and fees for an academic term and fails to maintain satisfactory participation in the Florida National Guard during that academic term, the member shall reimburse the Department of Military Affairs all tuition charges and student fees for the academic term for which the member received payment.

2. If a member of the Florida National Guard leaves the Florida National Guard during the period specified in the member’s enlistment or reenlistment contract, the member shall reimburse the Department of Military Affairs all tuition charges and student fees for which the member received payments, regardless of whether the obligation to reimburse the department was incurred before, on, or after July 1, 2009, unless the Adjutant General finds that there are justifiable extenuating circumstances.

3. If the service of a member of the Florida National Guard is terminated or the member is placed on scholastic probation while receiving payments, the member shall reimburse the Department of Military Affairs all tuition charges and student fees for the academic term for which the member received payment.

4. If a member defaults on any reimbursement made under this paragraph, the department may charge the member the maximum interest rate authorized by law.

History.—ss. 10, 101/2, 12, 13, ch. 8502, 1921; s. 2, ch. 10185, 1925; CGL 2021, 2022, 2024, 2025; s. 4, ch. 20849, 1941; s. 1, ch. 25112, 1949; s. 83, ch. 73-333; s. 5, ch. 77-85; s. 114, ch. 79-400; s. 1, ch. 86-239; s. 2, ch. 90-165; s. 1, ch. 91-302; s. 2, ch. 92-86; s. 1, ch. 94-229; s. 838, ch. 95-148; s. 24, ch. 95-196; s. 1, ch. 95-422; s. 8, ch. 97-100; ss. 1, 2, ch. 97-158; s. 28, ch. 98-34; s. 1, ch. 98-179; s. 1, ch. 99-177; s. 33, ch. 99-241; s. 10, ch. 2003-68; s. 2, ch. 2004-228; s. 20, ch. 2004-357; s. 28, ch. 2007-217; s. 1, ch. 2009-123; s. 2, ch. 2010-79; s. 5, ch. 2010-182; s. 4, ch. 2013-51; s. 1, ch. 2014-1; s. 5, ch. 2016-216.

Note.—Former ss. 250.11, 250.12, 250.14, 250.15.



250.115 - Department of Military Affairs direct-support organization.

250.115 Department of Military Affairs direct-support organization.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Direct-support organization” means an organization that is:

1. A Florida corporation not for profit, incorporated under chapter 617, and approved by the Department of State.

2. Organized and operated exclusively to raise funds; request and receive grants, gifts, and bequests of moneys; acquire, receive, hold, invest, and administer in its own name securities, funds, or property; support the processing of requests for assistance from the Soldiers and Airmen Assistance Program or similar programs, as directed by the Adjutant General; and make expenditures to or for the direct or indirect benefit of the Department of Military Affairs or the Florida National Guard.

3. Determined by the Department of Military Affairs to be operating in a manner consistent with the goals of the Department of Military Affairs and the Florida National Guard and in the best interest of the state. Any organization that is denied certification by the Adjutant General may not use the name of the Florida National Guard or the Department of Military Affairs in any part of its name or its publications.

(b) “Personal services” includes full-time or part-time personnel as well as payroll processing.

(2) BOARD OF DIRECTORS.—The organization shall be governed by a board of directors. The Adjutant General, or his or her designee, shall appoint a president of the board. The board of directors shall be appointed by the president of the board.

(3) CONTRACT.—The direct-support organization shall operate under a written contract with the department. The written contract must provide for:

(a) Certification by the department that the direct-support organization is complying with the terms of the contract and is doing so consistent with the goals and purposes of the department and in the best interests of the state. This certification must be made annually and reported in the official minutes of a meeting of the direct-support organization.

(b) The reversion of moneys and property held by the direct-support organization:

1. To the department if the direct-support organization is no longer approved to operate by the department;

2. To the department if the direct-support organization ceases to exist; or

3. To the state if the department ceases to exist.

(c) The disclosure of the material provisions of the contract and the distinction between the department and the direct-support organization to donors of gifts, contributions, or bequests, including such disclosure on all promotional and fundraising publications.

(4) USE OF PROPERTY.—

(a) The Department of Military Affairs may permit the use of property, facilities, and personal services of the Department of Military Affairs by the direct-support organization, subject to the provisions of this section.

(b) The Department of Military Affairs may prescribe by rule any condition with which a direct-support organization organized under this section must comply in order to use property, facilities, or personal services of the Department of Military Affairs.

(c) The Department of Military Affairs may not permit the use of its property, facilities, or personal services by any direct-support organization organized under this section which does not provide equal employment opportunities to all persons regardless of race, color, national origin, gender, age, or religion.

(5) ACTIVITIES; RESTRICTIONS.—Any transaction or agreement between the direct-support organization organized pursuant to this section and another direct-support organization must be approved by the Department of Military Affairs.

(6) ANNUAL BUDGETS AND REPORTS.—The direct-support organization shall submit to the Department of Military Affairs its annual budget and financial reports, its federal Internal Revenue Service Application for Recognition of Exemption form (Form 1023), and its federal Internal Revenue Service Return of Organization Exempt from Income Tax form (Form 990).

(7) ANNUAL AUDIT.—The direct-support organization shall provide for an annual financial audit in accordance with s. 215.981.

(8) REPEAL.—This section is repealed October 1, 2017, unless reviewed and saved from repeal by the Legislature.

History.—s. 1, ch. 2000-258; s. 86, ch. 2001-266; s. 927, ch. 2002-387; s. 11, ch. 2003-68; s. 1, ch. 2010-98; s. 38, ch. 2013-35; s. 7, ch. 2014-96.



250.116 - Soldiers and Airmen Assistance Program.

250.116 Soldiers and Airmen Assistance Program.—

(1) PROGRAM PURPOSE.—The purpose of the program is to provide financial assistance and services to eligible servicemembers of the Florida National Guard and eligible members of their families. The program shall be administered by the Department of Military Affairs. The department may be assisted in the processing of applications and the administration of the program by the direct-support organization authorized under s. 250.115.

(2) FUNDING.—The program shall be implemented through funding provided by the direct-support organization.

(3) AUTHORIZED ASSISTANCE.—The assistance available under the program may include:

(a) Housing.—The program may provide housing assistance. Housing assistance includes assistance with emergency repairs, renovations, or replacements that are needed for a servicemember’s primary residential property in order to address health or safety issues or meet disability needs. Housing assistance also includes assistance with lease deposits, mortgage payments, and rent payments.

(b) Living expenses.—The program may provide assistance for living expenses that are reasonable and necessary to meet basic needs for eligible members of the Florida National Guard and eligible members of their families. Living expenses include expenses for clothing, groceries, utility services, motor vehicle fuel and transportation, insurance, and child care that is necessary in order to obtain or maintain employment.

(c) Vehicles.—The program may provide assistance for repairs or short-term rentals required to maintain the primary vehicle of a servicemember’s family in a safe operating condition. If a repair will not restore the primary vehicle to a safe operating condition, or if there is no vehicle, assistance with the purchase of a vehicle may be provided if such a vehicle is necessary.

(d) Health care.—The program may provide assistance for services that are documented by a medical authority as necessary for the health and welfare of the individual. Assistance is not available for elective procedures or medical care that is covered by insurance.

(e) Other services.—The program may provide assistance for a service or expense that is not specifically enumerated in this subsection if the service or expense is reasonable under the circumstances.

(4) ELIGIBILITY.—Persons eligible for assistance from the program include:

(a) Servicemembers who are members of the Florida National Guard who are:

1. On active duty serving in the Global War on Terrorism or Overseas Contingency Operation or who request assistance within 120 days after the termination of orders for such service and return to their home of record.

2. Deployed by the Federal Government and participating in state operations for homeland defense or request assistance within 120 days after the termination of orders for such service and return to their home of record.

(b)1. Beneficiaries of an eligible servicemember designated on United States Department of Defense Form 93.

2. Individuals demonstrating a financial need for authorized assistance who are dependents or family members of an eligible servicemember.

(5) REQUESTS FOR ASSISTANCE; REVIEW; AWARDS.—

(a) A request for assistance shall be reviewed and processed at the local level by an official designated by the Adjutant General. During the initial review and processing of the request, the Department of Military Affairs may accept assistance from the direct-support organization. Final review and approval of requests for assistance shall be made by the Department of Military Affairs.

(b) Requests for assistance shall be reviewed and evaluated based on the following criteria:

1. The impact of a servicemember’s absence and inability to assist in home and vehicle repairs or meet other family needs;

2. The economic impact of deployment;

3. The overall financial situation of the applicant;

4. The assistance authorized under the program; and

5. Other relevant information.

(6) QUARTERLY FINANCIAL REVIEW.—The financial committee of the board of directors of the direct-support organization shall review financial transactions of the program each quarter. This review shall be provided to the Department of Military Affairs in order to determine whether the direct-support organization is being operated in a manner that is consistent with the purposes of the Soldiers and Airmen Assistance Fund, and in the best interests of the department. The financial committee may request the Office of Inspector General to conduct additional reviews.

(7) RULES.—The Department of Military Affairs may adopt rules to administer this section.

History.—s. 2, ch. 2010-98.



250.12 - Appointment of commissioned and warrant officers.

250.12 Appointment of commissioned and warrant officers.—The appointment of commissioned officers and warrant officers shall conform in number, rank, and designation, and shall be based upon and made in conformity with tables of organization for the National Guard as prescribed in National Guard regulations published by the National Guard Bureau. The appointees shall hold their appointments subject to continuance of federal recognition, or attainment of age 64 years, unless relieved by reason of resignation or disability or for a cause to be determined by a court-martial or efficiency board, legally convened for that purpose. Vacancies shall, when practicable, be filled by appointment from personnel of the Florida National Guard.

History.—s. 11, ch. 8502, 1921; s. 1, ch. 14761, 1931; s. 7, ch. 20849, 1941; CGL 2023; s. 1, ch. 25112, 1949; s. 12, ch. 2003-68.

Note.—Former s. 250.13.



250.16 - Authority to incur charge against state.

250.16 Authority to incur charge against state.—An officer of the militia or Florida National Guard may not make any purchases or enter into any contract or agreement for purchases or services as a charge against the state without the authority of the Adjutant General.

History.—s. 29, ch. 8502, 1921; s. 3, ch. 10185, 1925; CGL 2041; s. 1, ch. 25112, 1949; s. 13, ch. 2003-68.

Note.—Former s. 250.32.



250.175 - Trust funds; authorization; name; purpose.

250.175 Trust funds; authorization; name; purpose.—

(1)(a) The Federal Law Enforcement Trust Fund is created within the Department of Military Affairs. The department shall deposit into the trust fund moneys received from the forfeiture of assets obtained through illegal drug activities, which shall be used to support law enforcement and counter-drug activities and drug interdiction programs of the Florida National Guard.

(b) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year will remain in the trust fund and be available for carrying out the purposes of the trust fund. This trust fund is exempt from the service charges imposed by s. 215.20.

(2)(a) The Emergency Response Trust Fund is created within the Department of Military Affairs. Reimbursements from the Federal Emergency Management Agency for the costs of activating the Florida National Guard and transfers of state funds approved by budget amendments processed under chapter 216 shall be deposited into the trust fund. The trust fund shall be used to pay all operational costs incurred by the Florida National Guard when called to active duty.

(b) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund and is available for carrying out the purposes of the trust fund. The trust fund is exempt from the service charges imposed by s. 215.20.

(3)(a) The Camp Blanding Management Trust Fund is created within the Department of Military Affairs. The department shall deposit funds generated by revenue-producing activities on the Camp Blanding Military Reservation into the trust fund, which shall be used to support required training of the Florida National Guard.

(b) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund and is available for carrying out the purposes of the trust fund. The trust fund is exempt from the service charges imposed by s. 215.20.

(4)(a) The Federal Grants Trust Fund is created within the Department of Military Affairs. The department shall deposit into the trust fund federal funds received by the department under cooperative agreements between the federal and state governments, which shall be used to perform the functions and tasks specified in the agreements. The department shall also deposit into the trust fund other funds received by the department.

(b) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund and is available for carrying out the purposes of the trust fund.

(5) The Welfare Transition Trust Fund is created within the Department of Military Affairs.

(a) Funds to be credited to the trust fund shall consist of funds collected from the Temporary Assistance for Needy Families Block Grant.

(b) Trust fund moneys shall be used exclusively for the purpose of providing services to individuals eligible for Temporary Assistance for Needy Families pursuant to the requirements and limitations of Title IV, part A of the Social Security Act, as amended, or any other applicable federal requirement or limitation.

(c) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 98-394; s. 2, ch. 2002-142; s. 14, ch. 2003-68; s. 1, ch. 2005-25; s. 2, ch. 2007-8; s. 2, ch. 2007-9; s. 2, ch. 2009-24; s. 2, ch. 2010-19.



250.18 - Commissioned officers and warrant officers; clothing and uniform allowance.

250.18 Commissioned officers and warrant officers; clothing and uniform allowance.—Each commissioned officer and warrant officer of the Florida National Guard must provide his or her own uniform, as prescribed under Department of the Army and Department of the Air Force regulations for commissioned or warrant officers of the National Guard or officers of the Army or Air Force of the United States, of like grade and office.

History.—s. 41, ch. 8502, 1921; s. 6, ch. 9337, 1923; s. 4(e), ch. 12089, 1927; CGL 2053(e); s. 4, ch. 14761, 1931; CGL 1936 Supp. 2039(1); s. 1, ch. 25112, 1949; s. 1, ch. 91-139; s. 16, ch. 2003-68.

Note.—Former s. 250.30.



250.19 - Expenses for travel on military business.

250.19 Expenses for travel on military business.—Any officer or enlisted person of the Florida National Guard, traveling on military business not with troops, in obedience to the orders of the Governor, must be reimbursed for expenses incurred in the performance of such duties as prescribed by law for state officers and employees.

History.—s. 28, ch. 8502, 1921; CGL 2040; s. 1, ch. 25112, 1949; s. 103, ch. 95-148; s. 17, ch. 2003-68.

Note.—Former s. 250.31.



250.20 - Armory operations; allowances.

250.20 Armory operations; allowances.—

(1) A monetary allowance shall be paid quarterly to the post commander of each Florida National Guard armory from funds appropriated to the Department of Military Affairs, upon the approval of the Adjutant General, based on a calculation of need determined by the Adjutant General, exclusive of any space utilized and maintained by a federally funded activity of the Florida National Guard. The allowance shall cover costs for the operation, maintenance, and repair of the armory facilities. The amount of the allowance shall be computed by the Adjutant General as of June 30 of each year for purposes of determining the total amounts payable for inclusion in his or her budget request to the Legislature.

(2) Payment of all allowances authorized under this section are subject to rules prescribed by the Adjutant General, and all moneys paid are public moneys and must be accounted for as prescribed by rules. All funds must be deposited into a federal depository approved by the Department of Military Affairs.

(3) If an insufficient appropriation is made to the Department of Military Affairs to pay the allowances set forth in subsection (1), or if for other sufficient reason the amounts require redistribution among the National Guard armories, the amount to be paid to such armories shall be adjusted as administratively determined by the Adjutant General. Each post commander is responsible for the proper receipt and distribution of the post armory operations allowance, as directed by the Department of Military Affairs.

History.—s. 41, ch. 8502, 1921; s. 6, ch. 9337, 1923; s. 4, ch. 12089, 1927; CGL 2053; s. 1, ch. 13639, 1929; CGL 1936 Supp. 2053; s. 1, ch. 25112, 1949; s. 1, ch. 59-271; s. 1, ch. 77-22; s. 104, ch. 95-148; s. 18, ch. 2003-68.

Note.—Former s. 250.47.



250.22 - Retirement.

250.22 Retirement.—

(1) Any person who is at least 62 years of age and who has completed not less than 30 years of service as an officer or enlisted person in the Florida National Guard (exclusive of time served on the inactive or retired lists) on, before, or subsequent to the passage of this section is eligible upon application, whether on the active or retired list of the Florida National Guard, to be retired under the provisions of this section at the highest rank attained while serving in the Florida National Guard or the federal military forces, and shall receive pay in an amount equal to one-half of the base pay as is now or hereafter may be prescribed in the applicable pay tables for similar grades and periods of service of personnel in the United States Army or Air Force; provided that, in computing service in the Florida National Guard, service in federal military forces during a period of war or upon order of the President of the United States, in any military duty, where the applicant has been inducted from the Florida National Guard shall be included; and provided further that, in computing such service performed after July 1, 1955, only federally recognized service shall be included. Eligibility for retirement under this section is in addition to any other retirement that such person is eligible to receive; provided, however, that retirement pay under this section shall be reduced by any amount of retirement pay, pension, or compensation which such person is eligible to receive from the Federal Government for military service.

(2) Any person who is at least 60 years of age (but less than 62 years of age) and is otherwise qualified to receive the retirement pay provided in subsection (1) may elect to retire and thereafter receive a reduced benefit which would be the actuarial equivalent of the person’s benefit under subsection (1).

(3) Sufficient money to meet the requirements of this section is hereby appropriated out of any moneys in the State Treasury not otherwise appropriated, and payments under this section will be made to those eligible to receive the same on the first day of each calendar month from the General Revenue Fund by the Chief Financial Officer upon prescribed pay vouchers certified to by the Adjutant General of the state.

(4) In computing time of service of an officer or enlisted person in the Florida National Guard for purposes of retirement under this section, service in federal military forces during the period from August 27, 1940, to December 31, 1946, from June 29, 1950, to January 31, 1955, from August 5, 1964, to May 7, 1975, and from August 1, 1990, to September 1, 1991, all dates inclusive, when inducted into such federal service from the Florida National Guard, shall be included at double the time of actual service.

(5) Upon the death of any person receiving monthly benefits under this section, the monthly benefits shall be paid through the last day of the month of death and shall terminate on that date.

(6) All powers, duties, and functions related to the administration of this section are vested in the Department of Management Services.

History.—ss. 1, 2, ch. 20848, 1941; s. 1, ch. 23018, 1945; s. 1, ch. 25112, 1949; ss. 1, 2, ch. 29725, 1955; s. 3, ch. 77-124; s. 8, ch. 80-130; s. 1, ch. 88-112; s. 1, ch. 89-119; s. 3, ch. 91-139; s. 3, ch. 92-86; s. 101, ch. 92-279; s. 55, ch. 92-326; s. 38, ch. 94-249; s. 89, ch. 99-255; s. 265, ch. 2003-261.

Note.—Former ss. 250.76, 250.78.



250.23 - Pay for state active duty.

250.23 Pay for state active duty.—

(1) Officers and enlisted personnel of the Florida National Guard, when ordered to state active duty shall receive the pay and allowance prescribed in the applicable pay tables for similar grades and periods of service of personnel in the United States Army or Air Force. All personnel shall be provided subsistence in kind or commutation therefor in the amount prescribed by the Adjutant General.

(2) Enlisted personnel of the Florida National Guard who are ordered to state active duty shall be paid $20 per day in addition to any other compensation provided.

History.—s. 30, ch. 8502, 1921; s. 4, ch. 9337, 1923; s. 3, ch. 12089, 1927; CGL 2042(a); s. 2, ch. 14761, 1931; CGL 1936 Supp. 2042(1); s. 1, ch. 22038, 1943; s. 1, ch. 25112, 1949; s. 1, ch. 81-140; s. 1, ch. 82-92; s. 19, ch. 2003-68.

Note.—Former s. 250.33.



250.24 - Pay and expenses; appropriation; procedures.

250.24 Pay and expenses; appropriation; procedures.—

(1) The pay and expenses of troops ordered to state active duty shall be paid from any appropriation for preserving the public peace or from the pay and expenses of troops ordered out in aid of civil authorities. Payments shall be made upon prescribed forms of payrolls and vouchers, accompanied by copies of the order under which troops were acting, certified by the Adjutant General and approved by the Governor. In those instances where the payment will be made from the Department of Military Affairs annual appropriation, the payroll need not be approved by the Governor. The Adjutant General shall be the sole authority of pay for state active duty.

(2) An estimated cost for pay, allowances, and expenses shall be calculated by the Adjutant General as soon as possible after the troops are ordered to state active duty; and the Adjutant General shall request a release of moneys for such purpose.

(3) Notwithstanding s. 216.271, moneys for pay and allowances of the troops ordered to state active duty shall be deposited in the Emergency Response Trust Fund, which must be approved by the Chief Financial Officer and is subject to s. 17.58(2). The Department of Military Affairs shall administer the fund. Frequency of payments to such troops shall be at the discretion of the Adjutant General. The Department of Military Affairs shall present to the Chief Financial Officer audit documentation of such payments. The Department of Military Affairs shall maintain all employee records relating to payments made pursuant to this subsection and shall furnish to the Chief Financial Officer the information necessary to update the payroll master record of each employee.

(4) The fund balance remaining in the Emergency Response Trust Fund after a final accounting of all expenditures for pay and allowances of the troops shall be returned for deposit to the State Treasury within 45 days after the termination of state active duty of the troops, except that an operating balance in an amount mutually agreed upon by the Chief Financial Officer and the Department of Military Affairs shall be retained in the fund.

(5) Vouchers for expenditures other than such pay and allowances shall be presented to the Chief Financial Officer for approval and payment as prescribed by law.

History.—s. 30, ch. 8502, 1921; s. 4, ch. 9337, 1923; s. 3, ch. 12089, 1927; CGL 2042; s. 1, ch. 25112, 1949; s. 5, ch. 73-93; s. 2, ch. 82-92; s. 13, ch. 83-132; s. 3, ch. 96-333; s. 20, ch. 2003-68; s. 266, ch. 2003-261.

Note.—Former s. 250.34.



250.25 - Governor and Chief Financial Officer authorized to borrow money.

250.25 Governor and Chief Financial Officer authorized to borrow money.—When a state appropriation is not available for the pay and expenses of troops called to state active duty to preserve the peace or in aid of civil authorities, and funds are not immediately available for this purpose, the Governor and Chief Financial Officer may borrow money to make such payments, in the sum required, and any such loans shall be promptly repaid out of the first funds that become available for that use.

History.—s. 30, ch. 8502, 1921; s. 4, ch. 9337, 1923; s. 3, ch. 12089, 1927; CGL 2042; s. 1, ch. 25112, 1949; s. 21, ch. 2003-68; s. 267, ch. 2003-261.

Note.—Former s. 250.35.



250.26 - Transfer of funds.

250.26 Transfer of funds.—Where the available funds are not sufficient for the purposes specified in ss. 250.23, 250.24, and 250.34, the Governor and Chief Financial Officer may transfer from any available fund in the State Treasury the sum necessary to meet the emergency, and the moneys must be repaid to the fund from which transferred when moneys become available for that purpose by legislative appropriation or otherwise.

History.—s. 30, ch. 8502, 1921; s. 4, ch. 9337, 1923; s. 3, ch. 12089, 1927; CGL 2042; s. 1, ch. 25112, 1949; s. 22, ch. 2003-68; s. 268, ch. 2003-261.

Note.—Former s. 250.36.



250.28 - Military support to civil authorities.

250.28 Military support to civil authorities.—When an invasion or insurrection in the state is made or threatened, or whenever there exists a threat to security, a terrorist threat or attack, a riot, a mob, an unlawful assembly, a breach of the peace, or resistance to the execution of the laws of the state, or imminent danger thereof, which civil authorities are unable to suppress, the Governor, or in case the Governor cannot be reached and the emergency will not permit awaiting his or her orders, the successor as provided in s. 14.055, or, if the appropriate successor cannot be reached and the emergency will not permit awaiting his or her orders, the Adjutant General, shall issue an order to the officer in command of the body of troops best suited for the duty for which a military force is required, directing the officer to proceed with the troops, or as many as necessary, with all possible promptness, to respond to the invasion, insurrection, threat to security, terrorist threat or attack, riot, mob, unlawful assembly, breach of the peace, or resistance to execution of the laws of the state.

History.—s. 32, ch. 8502, 1921; s. 5, ch. 9337, 1923; CGL 2044; s. 1, ch. 25112, 1949; s. 5, ch. 91-139; s. 105, ch. 95-148; s. 23, ch. 2003-68.

Note.—Former s. 250.38.



250.29 - Duty of officer receiving order to provide emergency aid to civil authority; penalty for failure to comply.

250.29 Duty of officer receiving order to provide emergency aid to civil authority; penalty for failure to comply.—Any officer receiving an order to provide emergency aid to a civil authority shall immediately notify the personnel under his or her command, and as soon as the troops can be assembled, proceed to the duty site. If responding to a civil disturbance, the officer, or the sheriff of the county or other law enforcement officer accompanying the officer, shall warn all such persons to desist and disperse and shall use the force necessary to restore peace and overcome resistance. Any officer who fails to comply with this section and any officer or enlisted person who is notified by his or her commanding officer and who fails to obey such order, unless prevented by physical disability, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and may also be punished as a court-martial directs.

History.—s. 33, ch. 8502, 1921; CGL 2045, 8124; s. 1, ch. 25112, 1949; s. 145, ch. 71-136; s. 6, ch. 91-139; s. 106, ch. 95-148; s. 24, ch. 2003-68.

Note.—Former s. 250.39.



250.30 - Orders of civil authorities; tactical direction of troops; efforts to disperse before attack.

250.30 Orders of civil authorities; tactical direction of troops; efforts to disperse before attack.—When an armed force is called out in aid of the civil authorities, the orders of the civil officer or officers may extend to a direction of the general or specific objects to be accomplished and the duration of service by the Florida National Guard, but the tactical direction of the troops, the kind and extent of force to be used, and the particular means to be employed to accomplish the objects specified by the civil officers, are left solely to the officers of the Florida National Guard. Every endeavor consistent with the preservation of life and property must be made, both by the civil officers and officers commanding the troops, to induce rioters or persons lawlessly assembled to disperse before an attack is made upon them by which their lives may be endangered.

History.—s. 34, ch. 8502, 1921; CGL 2046; s. 1, ch. 25112, 1949; s. 25, ch. 2003-68.

Note.—Former s. 250.40.



250.31 - Liability of members of the organized militia; defense of actions or proceedings.

250.31 Liability of members of the organized militia; defense of actions or proceedings.—

(1) Members of the Florida National Guard ordered into state active duty or full-time National Guard duty or ordered into federal training or duty are not liable, civilly or criminally, for any lawful act done by them in the performance of their duty, while acting in good faith and while acting in the scope of either state or federal duty. For purposes of this section, Florida National Guard personnel serving in any drug interdiction program under the authority of the Governor are in state active duty.

(2) In any action or proceeding of any nature, civil or criminal, commenced in any court by any person or by the state against any member of the Florida National Guard because of any act done or caused, ordered, or directed to be done, the defendant in such action or proceeding, upon his or her request, shall be defended at the expense of the state by a qualified attorney designated by the Department of Legal Affairs. However, this section does not prohibit such defendant from employing his or her own private counsel at the defendant’s own expense.

(3) A defendant may be ordered to state active duty with full pay and allowances for the time his or her presence is required in defense of such actions or proceedings.

(4) In any such action or proceeding, if the plaintiff dismisses his or her suit, or a verdict or judgment in favor of the defendant is entered, the court shall award costs and reasonable attorney’s fees incurred by the state and the defendant in the defense of such action or proceeding.

History.—s. 35, ch. 8502, 1921; CGL 2047; s. 1, ch. 25112, 1949; s. 1, ch. 73-92; s. 1, ch. 87-379; s. 13, ch. 91-139; s. 1, ch. 91-259; s. 107, ch. 95-148; s. 26, ch. 2003-68.

Note.—Former s. 250.41.



250.32 - Commanding officer’s control of arms sales.

250.32 Commanding officer’s control of arms sales.—When any part of the militia of Florida is on state active duty by the order of the Governor to aid in the enforcement of the laws, the commanding officer of such troops may order the closing of any places where arms, ammunition, dynamite, explosives, or intoxicating liquors are sold, and may forbid the selling, bartering, lending, or giving away of any of those commodities in the city, town, or village where the troops are on duty, or in the vicinity of such place, for so long as any of the troops remain on duty in the vicinity. Such orders shall take effect whether any civil officer has issued a similar order; and the commanding officer of the troops may continue to enforce the prohibition until the departure of the troops, although the sheriff, mayor, or intendant of the county, city, town, or village may have prescribed an earlier or different date after which such selling, bartering, lending, or giving away may be carried on.

History.—s. 36, ch. 8052, 1921; CGL 2048; s. 1, ch. 25112, 1949; s. 27, ch. 2003-68.

Note.—Former s. 250.42.



250.33 - Powers of commanding officer on state active duty.

250.33 Powers of commanding officer on state active duty.—The commanding officer of troops on state active duty may incarcerate and detain, until such person can be turned over to the civil authorities, any person guilty of drunkenness, breach of the peace, or disorderly conduct, within 1 mile of a camp, garrison, or station. The commanding officer may also abate any menace to the health or safety of his or her command, camp, garrison, or station.

History.—s. 38, ch. 8502, 1921; CGL 2050; s. 1, ch. 25112, 1949; s. 108, ch. 95-148; s. 28, ch. 2003-68.

Note.—Former s. 250.44.



250.34 - Injury or death on state active duty.

250.34 Injury or death on state active duty.—

(1) Every member of the Florida National Guard who is injured or disabled while on state active duty must be furnished medical attention and necessary hospitalization at the expense of the state, and must be continued in a pay status on state active duty until a board of inquiry, appointed by the Adjutant General, determines that the disability no longer justifies such pay, hospitalization, or medical attention. However, such pay, hospitalization, or medical attention may not be provided for more than 1 year after the date that the injury or disability was incurred; and the injury or disability must have been incurred in the line of duty, may not have been due to the misconduct of the individual who was injured or disabled, and may not be a preexisting condition.

(2) The pay such individual is entitled to receive up to 1 year after the date of injury or disability shall be either the full military pay and allowances to which the individual would be entitled if on full-time state active duty or the amount of compensation provided under ss. 440.14 and 440.15, based on the individual’s average weekly wages in his or her civilian occupation or employment at the time of entry into state active duty during which such injury arose, whichever amount is greater. If a person receiving pay under this subsection obtains gainful employment, whether part time or full time, the pay that he or she is entitled to under this subsection shall be reduced during the duration of that gainful employment by an amount equal to the amount earned from that gainful employment.

(3) After the expiration of 1 year following the date of injury or disability, such individual shall be provided hospitalization, medical services and supplies, and compensation for wages and compensation for disability based on the average weekly wages of such injured individual on pay status in state active duty or in his or her civilian occupation or employment, whichever is greater, in amounts provided under chapter 440, as if such individual were covered under the Workers’ Compensation Law, except that payments made during the first year after the injury may not be duplicated after the expiration of that year. The Division of Risk Management of the Department of Financial Services shall process benefits under this subsection. The Division of Risk Management shall forward each January, to the Department of Military Affairs, an invoice of the payments and associated legal costs made under this subsection during the prior calendar year. The Department of Military Affairs shall incorporate the amount of the invoice in its annual legislative budget request that begins the following July. The Department of Military Affairs shall reimburse the Division of Risk Management for the invoiced amount upon receipt of the funds.

(4) Each member of the Florida National Guard who is killed, or who dies as the result of injuries incurred, while on state active duty under competent orders qualifies for benefits as a law enforcement officer pursuant to s. 112.19 or any successor statute providing for death benefits for law enforcement officers, and the decedent’s survivors or estate are entitled to the death benefits provided in s. 112.19. However, this section does not prohibit survivors or the estate of the decedent from presenting a claim bill for approval by the Legislature in addition to the death benefits provided in this section.

(5) Benefits may not be provided under this section for any injury or disability incurred by a member of the Florida National Guard during the period when the member was continued in a pay status on state active duty pursuant to subsection (1).

History.—s. 39, ch. 8502, 1921; CGL 2051; s. 3, ch. 14761, 1931; CGL 1936 Supp. 2051, 2053(1); s. 8, ch. 20849, 1941; s. 1, ch. 25112, 1949; s. 1, ch. 73-319; s. 66, ch. 79-40; s. 109, ch. 95-148; s. 2, ch. 95-422; s. 10, ch. 97-96; s. 29, ch. 2003-68; s. 269, ch. 2003-261; s. 7, ch. 2005-100.

Note.—Former s. 250.45.



250.341 - Cancellation of health insurance.

250.341 Cancellation of health insurance.—

(1) Any health insurance policy, certificate, or evidence of health coverage which provides coverage to a member of the Florida National Guard, or a member of any branch of the United States military reserves who is a resident of this state, called to active duty or state active duty, must:

(a) Continue all coverages that were in effect for the person, or the person’s dependents covered by the same policy, at the premium in effect for all insured under the same contract, unless the employee or insured requests coverage changes that might alter the premium he or she was paying prior to such activation during the time he or she serves on active duty.

(b) Reinstate the coverage for any such person who elects not to continue it while on active duty or state active duty, at the person’s request upon return from active duty or state active duty, without a waiting period or disqualification for any condition that existed at the time he or she was called to active duty or state active duty. Such reinstatement must be requested within 30 days after returning to work with the same employer or within 60 days if the policy is an individual policy.

(2) Any coverage available to the insured employee’s dependent under any insurance sponsored by the Department of Defense must be considered in the payment of any benefits.

(3) The employee or other appropriate military authority must notify his or her employer of his or her reserve or National Guard status and the employee’s intent to invoke the provisions of subsection (1) prior to leaving his or her employer to report for active duty or state active duty. Prior notice to the employer is not required if such notice is precluded by military necessity or if such notice is impossible or unreasonable.

(4) This section does not require an employee group health insurance policy to provide coverage to a person serving on state active duty.

History.—s. 1, ch. 91-38; s. 110, ch. 95-148; s. 30, ch. 2003-68.



250.35 - Courts-martial.

250.35 Courts-martial.—

(1) The Uniform Code of Military Justice (UCMJ), 10 U.S.C. ss. 801 et seq., and the Manual for Courts-Martial (2012 Edition) are adopted for use by the Florida National Guard, except as otherwise provided by this chapter.

(2) Courts-martial may try a member of the Florida National Guard for any crime or offense made punishable by the Uniform Code of Military Justice (2012 Edition), except that a commissioned officer, warrant officer, or cadet may not be tried by summary courts-martial.

(3) Courts-martial in the state shall be of three kinds, namely: general courts-martial, special courts-martial, and summary courts-martial. General courts-martial and special courts-martial shall be tried by a military judge and a panel of officers as designated in applicable National Guard regulations. However, a panel may include enlisted members, at the request of an enlisted defendant. The military judge must be qualified by attendance at appropriate Judge Advocate General schools and must be certified as qualified by the Adjutant General of Florida. In a general and special court-martial, the defendant may waive trial by panel and request trial by military judge alone. The granting of such waiver shall be in the military judge’s discretion.

(4) General courts-martial in the Florida National Guard may be convened by order of the President of the United States, the Governor, or the Adjutant General as delegated by the Governor, and such courts may adjudge a fine not exceeding $500, confinement not in excess of 200 days; forfeiture of all pay and allowances; reprimand, dismissal, or dishonorable discharge from the service; and reduction to the lowest enlisted grade or any intermediate grade for enlisted personnel. Any two or more of such punishments may be combined in the sentence authorized in this section.

(5) When not in the active service of the United States, the commanding officer of each major command of the Florida National Guard or his or her superior commander may convene special courts-martial empowered to adjudicate a bad conduct discharge from the service, subject to the procedural protections provided in 10 U.S.C. s. 819. Special courts-martial with bad conduct discharge authority have the same powers of punishment as do general courts-martial, except that fines adjudged by special courts-martial may not exceed $300 and confinement may not exceed 100 days. Special courts-martial with bad conduct discharge authority may adjudicate a bad conduct discharge from the service, but may not adjudicate a dismissal or dishonorable discharge from the service.

(6) When not in the active service of the United States, the commanding officer of each garrison, fort, post, camp, air base, auxiliary air base, any other place where troops are on duty, division, brigade, group, regiment, battalion, wing, or squadron may convene special courts-martial for his or her command; but such special courts-martial may be convened by superior commanders when advisable. Special courts-martial have the same powers of punishment as general courts-martial, except that fines adjudged by special courts-martial may not exceed $300 and confinement may not exceed 100 days, and dismissal or discharge from the service may not be adjudicated.

(7) When not in the active service of the United States, the commanding officer of each battalion, higher headquarters, or similar type unit may convene summary courts-martial for such place or command. Any person who may convene a general court-martial or special court-martial may convene a summary court-martial. Summary courts-martial may adjudge a fine not in excess of $200 per offense, confinement not in excess of 25 days, forfeiture of pay and allowances, and reduction by one grade of members whom the convening authority had the authority to promote to their present grade. Any two or more of such punishments may be combined in the sentence authorized to be imposed by such courts, except that confinement may not be combined with a fine.

(8) When not in the active service of the United States, commanders may impose nonjudicial punishment in accordance with 10 U.S.C. s. 815, except that punishment may not exceed:

(a) Oral or written reprimand.

(b) Extra duty for 14 days.

(c) Restriction for 14 days.

(d) Fines of $200.

(e) Reduction by one grade of a member whom the commander had the authority to promote.

(f) Any combination of paragraphs (a)-(e), except that a combination of punishment imposed under paragraphs (b) and (c) may not exceed 14 days.

(9) A finding of guilt and the sentence of a summary court-martial may be appealed to the convening authority. If a sentence of imprisonment has been adjudged, the findings and sentence may be appealed to the Adjutant General.

(10)(a) A finding of guilt and the sentence of a court-martial convened under this chapter, as approved by the convening authority and the Adjutant General if a sentence of imprisonment has been adjudged, may be appealed to the First District Court of Appeal.

(b) Any dismissal of a general or special court-martial by the military judge which does not violate the defendant’s constitutional rights may be appealed by the Florida National Guard to the First District Court of Appeal.

(11) When the Florida National Guard is not in the active service of the United States, a sentence of dismissal from the service or dishonorable discharge from the service, imposed by court-martial, may not be executed until approved by the Governor.

History.—ss. 44-47, 49, ch. 8502, 1921; s. 7, ch. 9337, 1923; ss. 5, 6, ch. 10185, 1925; CGL 2057-2060, 2062; s. 1, ch. 25112, 1949; s. 78, ch. 77-104; s. 2, ch. 85-168; s. 1, ch. 88-72; s. 4, ch. 92-86; s. 1, ch. 94-261; s. 839, ch. 95-148; s. 1, ch. 96-333; s. 31, ch. 2003-68; s. 1, ch. 2009-122; s. 4, ch. 2014-1.

Note.—Former ss. 250.51, 250.52, 250.53, 250.54, 250.56.



250.351 - Court-martial; jurisdiction.

250.351 Court-martial; jurisdiction.—

(1) Members of the Florida National Guard are subject to this chapter and the Uniform Code of Military Justice at all times during their enlistment or appointment, whether serving in this state or outside the state.

(2) A court-martial or court of inquiry may be convened and held in a unit of the Florida National Guard serving outside the state, and the court has the same jurisdiction and powers as if the court-martial or court of inquiry were held within the state. An offense committed outside the state may be tried and punished outside the state or within the state.

History.—s. 32, ch. 2003-68.



250.36 - Mandates and process.

250.36 Mandates and process.—

(1) Military courts may issue all process and mandates, including writs, warrants, and subpoenas, necessary to carry out the powers vested in the courts. Such mandates and process may be directed to the sheriff of any county and must be in the form prescribed by the Adjutant General in the rules issued by him or her under this chapter. All officers to whom such mandates and process are directed must execute the same and make returns of their acts thereunder according to the requirements of the form of process. Any sheriff or other officer who neglects or refuses to perform the duty enjoined upon him or her by this chapter is subject to the same liabilities, penalties, and punishments as are prescribed by the law for neglect or refusal to perform any other duty of his or her office.

(2) When not in the active service of the United States, the Adjutant General, or his or her designee, or a military judge of the Florida National Guard may issue a pretrial confinement warrant for the purpose of securing the presence of an accused at trial. The warrant must be directed to the sheriff of the county, directing the sheriff to arrest the accused and bring the accused before the court for trial if the accused has disobeyed an order in writing to appear before the court which was delivered to the accused in person or mailed to the accused’s last known address, along with a copy of the charges. Pretrial confinement may not exceed 48 hours. However, the Adjutant General or military judge may extend pretrial confinement for not more than 15 days in order to facilitate the presence of the accused at trial. For purposes of this subsection, the term “military judge” does not include a summary court-martial officer who is not qualified to act as a military judge in general or special courts-martial.

(3) When not in the active service of the United States, the Adjutant General, or his or her designee, or a military judge of the Florida National Guard may issue subpoenas and subpoenas duces tecum and enforce by attachment the attendance of witnesses and the production of documents and other items of evidentiary value.

(4) When a sentence of confinement is imposed by any court-martial of the Florida National Guard, the Adjutant General or his or her designee whose approval makes effective the sentence imposed by the court-martial shall issue a warrant directing the sheriff of the appropriate county to take the convicted person into custody and confine him or her in the jail of such county for the period specified in the sentence of the court. Any sheriff receiving such warrant must promptly execute the warrant by taking the convicted person into custody and confining him or her in jail. The sheriff or jailer in charge of any county jail shall receive any person committed for confinement in such jail under proper process from a court-martial, and provide for the care, subsistence, and safekeeping of such prisoner just as the sheriff or jailer would a prisoner properly committed for custody under the sentence of any civil court.

(5) All sums of money collected through fines adjudged by a general, special, or summary court-martial or through the imposition of nonjudicial punishment of the Florida National Guard shall be paid over at once by the officer collecting the fine to the commanding officer of the organization to which the member belongs and be deposited in accordance with s. 250.40(5)(c)1.

History.—ss. 50, 52, ch. 8502, 1921; ss. 9, 11, ch. 9337, 1923; s. 8, ch. 10185, 1925; CGL 2063, 2065; s. 1, ch. 25112, 1949; s. 22, ch. 73-334; s. 3, ch. 85-168; s. 1, ch. 88-297; s. 5, ch. 92-86; s. 111, ch. 95-148; s. 33, ch. 2003-68.

Note.—Former ss. 250.57, 250.59.



250.37 - Expenses of courts-martial.

250.37 Expenses of courts-martial.—

(1) All expenses incurred in a court-martial proceeding, including the payment of court reporters, sheriff’s fees for service of warrants, summons, subpoenas, and all other necessary and lawful fees to civil officers for service, and witness fees at the same rate allowed by law in criminal cases, together with the pay, subsistence, and necessary expenses of the members of the court, shall, except as provided in subsection (4), be paid by the state in the usual manner upon the approval of the Governor. Members of the court are entitled to reimbursement for travel expenses as provided in s. 112.061. Courts-martial may subpoena any witness residing within the state to appear and testify before it, and the sheriff of any county upon receiving any subpoena issued by direction of a court-martial, and signed by the military judge or president thereof, shall make service and return of service as provided by law in criminal cases.

(2) The employment of a court reporter shall be authorized by the convening authority for all general courts-martial, and may be authorized by the convening authority for special courts-martial. When a court reporter is employed, he or she shall be paid upon the certificate of the military judge or president of the court and the approval of the Adjutant General from the military appropriation, such fees as are provided for official reporters.

(3) Fees for the service of all process issuing out of military courts and for the attendance of witnesses to attend such courts shall be the same as provided by law for the service of similar process issued by the civil courts of the state.

(4) In trials by summary court, the sheriff’s costs and fees, including costs of subsistence of the soldier, if sentenced to confinement, shall be paid by the county in which the summary court convenes and exercises its jurisdiction and powers. Such costs, fees, and subsistence charges to be made from the fine and forfeiture fund of any such county.

History.—ss. 48, 51, 54, 55, ch. 8502, 1921; ss. 8, 10, ch. 9337, 1923; ss. 7, 9, ch. 10185, 1925; CGL 2061, 2064, 2067, 2068; s. 1, ch. 25112, 1949; s. 10, ch. 26484, 1951; s. 19, ch. 63-400; s. 4, ch. 85-168; s. 112, ch. 95-148; s. 34, ch. 2003-68.

Note.—Former ss. 250.55, 250.58, 250.61, 250.62.



250.375 - Medical officer authorization.

250.375 Medical officer authorization.—Physicians who hold an active license to practice medicine in any other state or Puerto Rico, while serving as medical officers in the Florida National Guard, pursuant to federal or state orders, are expressly authorized to practice medicine on military personnel or civilians during an emergency, declared disaster, or during federal military training.

History.—s. 12, ch. 91-139; s. 35, ch. 2003-68.



250.38 - Liability.

250.38 Liability.—An action or proceeding may not be prosecuted or maintained against a member of a military court or officer or person acting under its authority or reviewing its proceeding on account of the approval, imposition, or execution of any sentence; the imposition or collection of a fine or penalty; or the execution of any warrant, writ, execution, process, or mandate of any military court. The jurisdiction of the courts and boards established by this chapter is presumed, and the burden of proof rests upon any person seeking to divest such courts or boards of jurisdiction in any action or proceeding.

History.—s. 56, ch. 8502, 1921; CGL 2069; s. 1, ch. 25112, 1949; s. 36, ch. 2003-68.

Note.—Former s. 250.63.



250.39 - Penalty for contempt.

250.39 Penalty for contempt.—A person may not use disorderly, contemptuous, or indecorous language or expression to or before any military court, or any member of such court, in open court, tending to interrupt its proceedings, or impair the respect due its authority, commit any breach of the peace, or make any noises or other disturbances directly tending to interrupt its proceedings. After hearing before the military judge, any person who is found to have violated this subsection may be committed by warrant by the Adjutant General or a military judge for not more than 30 days to the jail of the county in which the court sits or may be fined up to $100 per offense. For purposes of this subsection, a summary court-martial officer who is not qualified to act as a military judge in general or special courts-martial may conduct the contempt hearing and adjudicate a fine, but may not issue a warrant for confinement.

History.—s. 53, ch. 8502, 1921; s. 12, ch. 9337, 1923; CGL 2066; s. 1, ch. 25112, 1949; s. 6, ch. 92-86; s. 37, ch. 2003-68.

Note.—Former s. 250.60.



250.40 - Armory Board; creation; membership, terms, and compensation; duties and responsibilities.

250.40 Armory Board; creation; membership, terms, and compensation; duties and responsibilities.—

(1) There is created an Armory Board, which is charged with the supervision and control of all Florida National Guard armories, facilities, and real property within the state used for military purposes.

(2)(a) Voting members of the Armory Board include the Governor as Commander in Chief and chair of the board, the Adjutant General as vice chair, the Assistant Adjutants General, and major command commanders reporting directly to the Adjutant General, in the active Florida National Guard. If necessary due to exigencies of military duty, any member of the board may delegate his or her deputy commander to attend the meetings as an alternate member with voting privileges.

(b) The Governor may appoint one representative from his or her staff to attend meetings of the Armory Board. The appointee shall serve as a nonvoting advisory member and liaison to the board.

(c) The State Quartermaster shall act as the recorder and secretary of the Armory Board. In addition, the State Quartermaster shall execute the policy, decisions, and official actions of the board. When the board is in recess, the State Quartermaster shall conduct the day-to-day business of the board. The State Quartermaster and his or her staff are not liable, civilly or criminally, for any lawful act done by them in the performance of their duty, while acting in good faith, and while acting in the scope of either state or federal duty.

(3) The term of each member of the Armory Board is the period during which the member possesses the qualifications for such membership under subsection (1).

(4) The members of the Armory Board must perform the duties imposed upon them by this chapter without any special compensation for their services; however, members of the Armory Board are eligible for reimbursement for travel expenses as provided in s. 112.061, and such expenses must be paid from the expense appropriation from the Department of Military Affairs.

(5) The Armory Board must:

(a) Supervise and control all Florida National Guard armories, military buildings, and real property within the state used for military purposes.

(b) Consider and approve the plans for all armories and other buildings before such buildings are rented, constructed, or otherwise acquired for military purposes.

(c) Receive from counties, municipalities, and other sources donations of land, services, or money to aid in providing, operating, improving, and maintaining armories and other facilities used for military purposes. The national military policy recognizes the Florida National Guard as an important component of the United States Army and Air Force, and a member of the total force, sharing in the defense of the country. The Florida National Guard is available to assist the state and local governments in the event of an emergency. Therefore, it is reasonable and equitable that the expense of maintaining the Florida National Guard be shared by the federal, state, and local governments. As the Federal Government is providing liberally for the equipment and training of the Florida National Guard and the state for its administration, management, and maintenance, local governments are encouraged to provide services at no cost to Florida National Guard armories.

1. Any contributions of money, any moneys derived from the rental of armories and other facilities, the armory-operations allowances provided in s. 250.20, and all money collected through fines imposed by a court-martial or nonjudicial proceeding of the Florida National Guard, as provided in s. 250.36(5), shall be received on behalf of the Armory Board by the post commander of such facility and must be deposited into a federal depository, approved by the Department of Military Affairs, in an account in a banking institution in the county in which such facility is located.

2. The funds received shall be disbursed for the purposes enumerated in this subsection at the discretion of the post commander according to rules established by the Armory Board.

3. Any real property donated shall be held as other property for use by the state, and counties and municipalities may make donations of lands by deed or long-term lease and contributions of moneys for the purposes set forth in this section, and may issue bonds or certificates of indebtedness to provide funds for such purposes. Boards of county commissioners may levy taxes, not to exceed 1 mill, to provide funds for the construction of armories or for the retirement of bonds or certificates of indebtedness issued to provide funds for the construction of armories. Counties and municipalities may construct armories upon state-owned land, which may be made available for such purpose by action of the Armory Board. Counties and municipalities may also grant to the Armory Board, by deed or long-term leases, property that is acquired or buildings that are constructed for military purposes. Each local government is encouraged to provide economic incentives to reduce the cost of locating Florida National Guard facilities in its jurisdiction. A local government may appropriate funds to pay expenses of the Florida National Guard unit in its jurisdiction. Such funds will be received, accounted for, and dispersed as other funds received by the unit.

(d) Exercise the right of eminent domain to acquire private property for armories, buildings, and other facilities needed for military purposes, when in the public interest. Whenever it becomes necessary in the public interest to acquire private property, and the property cannot be acquired by agreement satisfactory to the Armory Board and the parties interested in, or the owners of, the private property, eminent domain may be used to condemn such property in the manner provided by law. Any suit or action brought by the Armory Board to condemn property, as provided for under this section, shall be brought in the name of the Armory Board; and the Department of Legal Affairs shall conduct the proceedings for and act as the counsel of the board in such matters.

(e) Accept and hold title to real property, by deed or long-term lease, from federal, state, or local governments, or from private interests, for use as armories or for other military purposes.

(f) Adopt rules for managing armories and other facilities under the control of the Department of Military Affairs. The rules must ensure that federal and state military property is secure. Each unit commander shall provide for the safekeeping, accountability, and proper care of such property and for its protection against misappropriation or loss. An armory, while it is occupied and in use by troops, is a military post and must be under the control and jurisdiction of the post commander. A building that is not under the control and supervision of the post commander or other properly constituted military authority may not be used to house or train troops or to store military property.

(g) Supervise, manage, and maintain any permanent structures or facilities used for military purposes which are the property of the Department of Military Affairs or, if property of the United States, are provided to the Department of Military Affairs for military purposes. The Armory Board may provide for the maintenance and care of armories and other state facilities used for military purposes from any funds that are available for that purpose. All moneys accruing to the Armory Board from the operation, management, and sale of properties or facilities as authorized in this paragraph may be used for maintaining state properties under the control of the Armory Board.

(h) Convey, lease, or re-lease any real property under its ownership, supervision, or control which is no longer required for military purposes.

(i) Acquire, renovate, or construct armories needed for military purposes throughout the state.

(j) Enter into a lease-purchase, sale-leaseback, or tax-exempt leveraged lease contract or other financing arrangement for acquiring, renovating, or constructing needed facilities, subject to authorization by an appropriations act. Each capital outlay project or other contract, agreement, or transaction authorized under this paragraph must be specifically approved by the Legislature.

(k) Report annually to the Adjutant General on the proceedings incident to locating and managing armories and on the management of other property entrusted to the care of the Armory Board. The report must include a detailed account of all disbursements and be made a part of the annual report of the Department of Military Affairs.

History.—ss. 42, 43, 63, ch. 8502, 1921; s. 4, ch. 10185, 1925; s. 5, ch. 12089, 1927; CGL 2054, 2073; s. 6, ch. 20849, 1941; s. 1, ch. 25112, 1949; s. 19, ch. 63-400; ss. 11, 35, ch. 69-106; s. 1, ch. 84-174; s. 1, ch. 90-68; s. 113, ch. 95-148; s. 1, ch. 97-57; s. 38, ch. 2003-68.

Note.—Former ss. 250.48, 250.70.



250.43 - Wearing of uniform and insignia of rank; penalty.

250.43 Wearing of uniform and insignia of rank; penalty.—

(1) The uniform or insignia of rank worn by officers of the Florida National Guard shall be worn only by persons entitled thereto by commission under the laws of the state or the United States. Any person violating this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and may also be punished as a court-martial directs.

(2) Every person other than an officer or enlisted person of the Florida National Guard, naval militia, or marine corps of this state, any other state, Puerto Rico, or the District of Columbia, or of the United States Army, Navy, Marine Corps, or Air Force, who wears the uniform of the United States Army, Navy, Marine Corps, Air Force, National Guard, Naval Militia, or Marine Corps or any part of such uniform, or a uniform or part of uniform similar thereto, or in imitation thereof, within the bounds of the state, except in cases where the wearing of such uniform is permitted by the laws of the United States and the regulations of the Secretary of Defense, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. This section does not prohibit persons in the theatrical profession from wearing such uniforms while actually engaged in such profession, in any playhouse or theater, in a production in no way reflecting upon such uniform; does not prohibit the uniform rank of civic societies parading or traveling in a body or assembling in a lodge room; and does not apply to cadets of any military school or to Boy Scouts or Girl Scouts.

History.—ss. 58, 59, ch. 8502, 1921; CGL 2071, 8125, 8126; s. 1, ch. 25112, 1949; s. 146, ch. 71-136; s. 7, ch. 91-139; s. 39, ch. 2003-68.

Note.—Former ss. 250.65, 250.66.



250.44 - Military equipment regulations; penalties.

250.44 Military equipment regulations; penalties.—

(1) Any person who sells, offers for sale, barters, exchanges, pledges, loans, gives away, secretes, or retains after demand is made by civil or military officers of the state, any clothing, arms, military outfits or property furnished by or through the state to any member of the militia, or who receives by purchase, barter, exchange, pledge, loan, or gift any such clothing, arms, military outfits or property commits theft as provided in chapter 812.

(2) All members of the Florida National Guard who, due to their military responsibilities, have been entrusted any military property, must account for such property according to applicable rules and regulations or special orders made by superior authority. Such military property may not be removed without proper authority. Any person who fails to account for or return to proper military authority any property in that person’s possession to which the state military authorities are entitled, or who conceals or converts the property to the person’s own use, commits theft as provided in chapter 812. Any prosecution under this section may be abated upon making full satisfaction for such property to the military authorities of the state and paying all court costs resulting from the prosecution.

(3) The clothing, arms, military outfits, and property furnished by or through the state to any member of the militia, may not be sold, bartered, loaned, exchanged, pledged, or given away. A person who is not a member of the military forces of this state or the United States, or an authorized agent of this state or the United States, who possesses clothing, arms, military outfits, or property that is unlawfully disposed of has no right, title, or interest therein, and the clothing, arms, military outfits, or property shall be seized and taken wherever found by any civil or military officer of the state and delivered to any commanding officer or other authorized officer who must make an immediate report to the Adjutant General. The possession of any such clothing, arms, military outfits, or property by any person not a member of the military forces of this state, or any other state, or of the United States, is presumptive evidence of such sale, barter, loan, exchange, pledge, or gift and is punishable as provided in chapter 812.

History.—ss. 61, 62, ch. 8502, 1921; s. 9, ch. 12089, 1927; CGL 2072, 8128; s. 1, ch. 25112, 1949; s. 147, ch. 71-136; s. 8, ch. 91-139; s. 40, ch. 2003-68.

Note.—Former ss. 250.68, 250.69.



250.45 - Military uniform discriminated against; penalty.

250.45 Military uniform discriminated against; penalty.—Any proprietor, manager, or employee of any theater or other public place of entertainment or amusement within this state who discriminates against any person lawfully wearing the uniform of any branch of the military or naval service of the United States or of the state, because of that uniform, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 60, ch. 8502, 1921; CGL 8127; s. 1, ch. 25112, 1949; s. 148, ch. 71-136; s. 41, ch. 2003-68.

Note.—Former s. 250.67.



250.46 - Salaried employees not entitled to additional pay.

250.46 Salaried employees not entitled to additional pay.—Officers and enlisted personnel of the Florida National Guard employed by the Department of Military Affairs, who receive monthly salaries from the state for military duties, are not entitled to any other pay from the state for military service of any character. However, this section does not prohibit any officer or enlisted person from receiving pay from the United States for participation in maneuvers, camps, field service, or other service or duty.

History.—s. 15, ch. 8502, 1921; CGL 2027; s. 1, ch. 25112, 1949; s. 9, ch. 91-139; s. 30, ch. 99-13; s. 42, ch. 2003-68.

Note.—Former s. 250.17.



250.47 - Governor’s permission for unit to leave state.

250.47 Governor’s permission for unit to leave state.—A unit of the Florida National Guard may not leave the state without permission of the Governor.

History.—s. 24, ch. 8502, 1921; CGL 2036; s. 1, ch. 25112, 1949; s. 43, ch. 2003-68.

Note.—Former s. 250.26.



250.48 - Leaves of absence.

250.48 Leaves of absence.—Any officer or employee of the state, of any county or school district of the state, or of any municipality or political subdivision of the state who is a member of the Florida National Guard is entitled to leave of absence from his or her respective duties, without loss of pay, time, or efficiency rating, on all days during which the officer or employee is engaged in active state duty for a named event, declared disaster, or operation pursuant to s. 250.28 or s. 252.36. However, a leave of absence without loss of pay granted under this section may not exceed 30 days for each emergency or disaster, as established by executive order.

History.—s. 26, ch. 8502, 1921; s. 2, ch. 12089, 1927; CGL 2038; s. 5, ch. 20849, 1941; s. 1, ch. 25112, 1949; s. 11, ch. 83-227; s. 1, ch. 93-283; s. 115, ch. 95-148; s. 44, ch. 2003-68.

Note.—Former s. 250.28.



250.481 - Reserve components; employment discrimination prohibited.

250.481 Reserve components; employment discrimination prohibited.—Any person who seeks or holds an employment position may not be denied employment or retention in employment, or any promotion or advantage of employment, because of any obligation as a member of a reserve component of the Armed Forces.

History.—s. 1, ch. 87-381; s. 45, ch. 2003-68.



250.4815 - Professional license of servicemember not to expire while member on federal active duty.

250.4815 Professional license of servicemember not to expire while member on federal active duty.—A professional license issued in the state to any member of the Florida National Guard or the United States Armed Forces Reserves shall not expire while the member is serving on federal active duty and shall be extended for up to 90 days after his or her return from federal active duty. If the license is renewed during the 90-day period after his or her return from federal active duty, the member shall only be responsible for normal fees and activities relating to renewal of the license and shall not be charged any additional costs such as, but not limited to, late fees or delinquency fees. The member must present to the authority issuing the professional license a copy of his or her official military orders or a written verification from the member’s commanding officer before the end of the 90-day period in order to qualify for the extension.

History.—s. 3, ch. 2005-48.



250.482 - Troops ordered into state active service; not to be penalized by employers and postsecondary institutions.

250.482 Troops ordered into state active service; not to be penalized by employers and postsecondary institutions.—

(1) If a member of the National Guard is ordered into state active duty pursuant to this chapter or into active duty as defined by the law of any other state, a private or public employer, or an employing or appointing authority of this state, its counties, school districts, municipalities, political subdivisions, career centers, community colleges, or universities, may not discharge, reprimand, or in any other way penalize such member because of his or her absence by reason of state active duty.

(2)(a) Upon the completion of state active duty, a member of the National Guard shall promptly notify the employer of his or her intent to return to work.

(b) An employer is not required to allow a member of the National Guard to return to work under this section if:

1. The employer’s circumstances have so changed as to make employment impossible or unreasonable;

2. Employment would impose an undue hardship on the employer;

3. The employment from which the member of the National Guard leaves to serve in state active duty is for a brief, nonrecurrent period and there is no reasonable expectation that such employment will continue indefinitely or for a significant period; or

4. The employer had legally sufficient cause to terminate the member of the National Guard at the time he or she left for state active duty.

The employer has the burden of proving the impossibility or unreasonableness, undue hardship, the brief or nonrecurrent nature of the employment without a reasonable expectation of continuing indefinitely or for a significant period, or the legally sufficient cause to terminate the person at the time he or she left for state active duty.

(c) A member of the National Guard who returns to work after serving on state active duty is entitled to:

1. The seniority that the member had at his or her place of employment on the date of the commencement of his or her state active duty and any other rights and benefits that inure to the member as a result of such seniority; and

2. Any additional seniority that the member would have attained at his or her place of employment if he or she had remained continuously employed and the rights and benefits that inure to the member as a result of such seniority.

(d) A member of the National Guard who returns to work after serving on state active duty may not be discharged from such employment for a period of 1 year after the date the member returns to work, except for cause.

(e) An employer may not require any National Guard member returning to employment following a period of state active duty service to use vacation, annual, compensatory, or similar leave for the period during which the member was ordered into state active duty. However, any such returning member shall, upon his or her request, be permitted to use, for the period during which the member was ordered into state active duty, any vacation, annual, compensatory, or similar leave with pay accrued by the member prior to the commencement of his or her state active duty service.

(3) If the Adjutant General certifies that there is probable cause to believe there has been a violation of this section, an employee ordered into state active duty so injured by a violation of this section may bring civil action against an employer violating this section in a court of competent jurisdiction of the county in which the alleged violator resides or has his or her principal place of business, or in the county wherein the alleged violation occurred. Upon adverse adjudication, the defendant is liable for actual damages or $500, whichever is greater. The prevailing party in any litigation proceedings is entitled to recover reasonable attorney’s fees and court costs.

(4) The certification of probable cause may not be issued until the Adjutant General, or his or her designee, has investigated the issues. All employers and other personnel involved with the issues of such investigation must cooperate with the Adjutant General in the investigation.

History.—s. 1, ch. 80-227; s. 164, ch. 81-259; s. 1, ch. 88-330; s. 116, ch. 95-148; s. 1, ch. 96-340; s. 31, ch. 97-96; s. 46, ch. 2003-68; s. 21, ch. 2004-357; s. 2, ch. 2009-122; s. 6, ch. 2016-216.



250.49 - Annual encampment.

250.49 Annual encampment.—Subject to the restrictions of federal law, the Governor may annually order into service the whole or any portion of the Florida National Guard. The period of such service shall be fixed by the Governor. When ordered onto state active duty and if rations are not furnished by the United States Government, the state must furnish rations for the officers and enlisted personnel of the same quality as the rations furnished by the regular army and must pay the expenses of the encampment as the Governor considers proper, including the travel expenses of officers and enlisted personnel incurred in obeying such orders when such expenses are not paid by the Government of the United States.

History.—s. 37, ch. 8502, 1921; CGL 2049; s. 1, ch. 25112, 1949; s. 10, ch. 91-139; s. 47, ch. 2003-68.

Note.—Former s. 250.43.



250.51 - Insult to troops; penalty.

250.51 Insult to troops; penalty.—When troops of the Florida National Guard are at drill in their respective armories, on the streets, public roads, or other places, where such drills are conducted or when they are performing other duties required of them by the state or the United States, a person may not make any disloyal or insulting remark to or about the troops or make any sign, motion, or gesture calculated to insult or humiliate the troops. Any person who makes a disloyal or insulting remark, or who makes any such sign, motion, or gesture, for the purpose and in the manner prohibited in this section, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 64, ch. 8502, 1921; CGL 8129; s. 1, ch. 25112, 1949; s. 149, ch. 71-136; s. 48, ch. 2003-68.

Note.—Former s. 250.71.



250.52 - Unlawful to persuade citizens not to enlist; penalty.

250.52 Unlawful to persuade citizens not to enlist; penalty.—Whenever the United States is at war, or our foreign relations tend to indicate an impending war or state of war, a person may not solicit or persuade a citizen of the United States not to enlist or serve in the Army, Air Force, Marine Corps, Coast Guard, or Navy, or in any reserve component thereof, or in the Florida National Guard, or publicly attempt to dissuade any such citizen from enlisting. This section does not apply to the soliciting or persuading done by any person related by affinity or consanguinity to the person solicited or persuaded or whose advice is requested by the person solicited or persuaded. Any person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 7392, 1917; RGS 1422, 1423; CGL 2076, 2077; s. 1, ch. 25112, 1949; s. 1, ch. 67-332; s. 150, ch. 71-136; s. 49, ch. 2003-68.

Note.—Former s. 250.73.



250.5201 - Stay of proceedings where troops called out into state active duty or active duty.

250.5201 Stay of proceedings where troops called out into state active duty or active duty.—

(1) Any civil action or proceeding in any court which involves a person called into state active duty as defined in subsection (3) may be stayed by the court during such service and for a period thereafter not exceeding 30 days.

(2) The stay may be granted by the court on its own motion, and shall be granted upon the motion of a plaintiff or defendant unless, in the opinion of the court, the ability to prosecute or defend the action is not materially affected by reason of the movant’s state active duty.

(3) Notwithstanding the definition in s. 250.01, “state active duty or active duty” as used in ss. 250.5201-250.5205 is limited to service that exceeds 17 days and that is ordered by the Governor.

(4) Before a soldier is entitled to any of the provisions of this section, that soldier must furnish to the affected creditor, landlord, court, or other affected person a copy of his or her orders, together with a written statement from the Adjutant General of the State of Florida, or his or her designee, that the soldier has served continuously on state orders for the period commencing with the date of the orders through the date of the statement. The court may require the soldier to furnish a recertification every 30 days thereafter, which shall be furnished to the soldier by the Adjutant General upon request.

History.—s. 2, ch. 96-342; s. 50, ch. 2003-68.



250.5202 - Actions for rent or possession by landlord during state active duty.

250.5202 Actions for rent or possession by landlord during state active duty.—An eviction, distress action, or requirement for deposit of accrued rent into the registry of the court, as provided in part II of chapter 83, may not proceed against any member who is called into state active duty during the period of such state active duty or active duty if the servicemember has given written notice to the affected landlord with regard to any premises where the agreed upon rent does not exceed $1,200 per month and where the rental unit is occupied chiefly as a residential dwelling by the servicemember, the servicemember’s spouse, or dependent. The court may on its own motion and shall, on application, stay the proceedings for not longer than 3 months unless, in the opinion of the court, the ability of the tenant to pay the agreed rent has not been materially affected by reason of state active duty or active duty.

History.—s. 3, ch. 96-342; s. 51, ch. 2003-68.



250.5204 - Installment contracts for purchase of property; penalty.

250.5204 Installment contracts for purchase of property; penalty.—

(1) If a creditor has received a deposit or installment of the purchase price under an installment contract for the purchase of real or personal property from a member of the Florida National Guard who, after the date of the payment of such deposit or installment, is called into state active duty or active duty and has provided written notice to the creditor of the state active duty or active duty, the creditor may not exercise any right or option under such contract to rescind or terminate the contract or resume possession of the property for nonpayment of any installment due, or for any other breach of the terms of the contract occurring during the period of state active duty or active duty, except upon affirmative authorization by a court of competent jurisdiction.

(2) Upon hearing such action, the court may order the repayment of prior installments or deposits, or any part thereof, as a condition of terminating the contract and resuming possession of the property, or may, on its own motion, and shall, on application to it by such person in state active duty or active duty or some person on his or her behalf, order a stay of proceedings, unless, in the opinion of the court, the ability of the defendant to comply with the terms of the contract is not materially affected by reason of such service. Alternatively, the court may otherwise dispose of the case as is in the interest of all parties.

History.—s. 4, ch. 96-342; s. 32, ch. 97-96; s. 52, ch. 2003-68.



250.5205 - Mortgages, trust deeds, etc.; penalty.

250.5205 Mortgages, trust deeds, etc.; penalty.—

(1) In any proceeding commenced during the period of state active duty or active duty to enforce obligations secured by mortgage, trust deed, or other security upon real or personal property owned prior to the commencement of a period of state active duty or active duty, the court may on its own motion stay the proceedings or otherwise dispose of the case as is equitable to conserve the interests of all parties. The court shall stay the proceedings upon the application of a person or agent of the person in state active duty or active duty unless, in the opinion of the court, the ability of the defendant to comply with the terms of the obligations is not materially affected.

(2) A sale, foreclosure, or seizure of property for nonpayment of any sum due under any obligation, or for breach of the terms of such obligation, is not valid if made during the period of state active duty or active duty or within 30 days thereafter, unless upon an order previously granted by the court and a return made to and approved by the court.

(3) This section applies only to obligations secured by a mortgage, trust deed, or other security in the nature of a mortgage upon real or personal property owned by a person in state active duty or active duty at the commencement of the period of state active service and still owed by her or him, which obligation originated prior to such person’s period of state active service.

History.—s. 5, ch. 96-342; s. 33, ch. 97-96; s. 34, ch. 97-100; s. 53, ch. 2003-68.



250.5206 - Family Readiness Program.

250.5206 Family Readiness Program.—The Department of Military Affairs shall establish the Family Readiness Program headed by a program director and based on the United States Department of Defense National Guard and Reserve Family Readiness Strategic Plan 2004-2005 initiative.

(1) PROGRAM PURPOSE.—The purpose of the program is to provide need-based financial assistance to eligible servicemembers of the Florida National Guard and United States Reserve Forces, including the Coast Guard Reserves, who are on active duty serving in the Global War on Terrorism and who are federally deployed or participating in state operations for homeland defense, and eligible families of such servicemembers.

(2) FUNDING.—Implementation of the program is subject to appropriations expressly provided for this purpose.

(3) ELIGIBLE SERVICES.—Program funds may be used in emergency situations to purchase critically needed services, including, but not limited to, reasonable living expenses, housing, vehicles, equipment or renovations necessary to meet disability needs, and health care.

(4) ELIGIBILITY.—

(a) The following persons are eligible to receive financial assistance from the Family Readiness Program:

1. Florida residents who are members of the Florida National Guard and United States Reserve Forces, including the Coast Guard Reserves, who are on active duty serving in the Global War on Terrorism and who are federally deployed or participating in state operations for homeland defense; and

2. Florida residents who are designated as beneficiaries on the United States Department of Defense Form 93, or who are otherwise dependents, of a servicemember eligible under subparagraph 1. and who are family members of such servicemember.

(b) An eligible person may request financial assistance from the Family Readiness Program for 120 days following termination of the eligible servicemember’s military orders for qualifying service and return to home of record.

(5) REQUESTS FOR ASSISTANCE; REVIEW; AWARDS.—Requests for assistance shall be validated and assessed at the local level by a federal Family Center Support Specialist stationed at a state armory or at a reserve facility by a designated official. Recommendations subsequent to assessment and validation shall be forwarded to the program director, who shall review the recommendations for eligibility, appropriateness, and sufficiency of documentation. The Adjutant General or his or her designee shall receive the recommendations from the program director and is authorized to award funds pursuant to subsections (3) and (4).

(6) AUDITS.—The inspector general of the department shall conduct a semiannual review and an annual audit of the program.

(7) ANNUAL REPORT.—The department shall maintain sufficient data to provide an annual report to the Governor and the Legislature on the servicemembers and families served under the program, the types of services provided, and the allocation of funds spent.

(8) RULES.—The department is authorized to adopt rules necessary to implement this program, including procedures for applying for assistance, qualifying services, and criteria for eligibility.

History.—s. 1, ch. 2005-51; s. 1, ch. 2007-175; s. 1, ch. 2008-82.






Part II - DRUG INTERDICTION (ss. 250.531-250.5395)

250.531 - Drug interdiction responsibilities.

250.531 Drug interdiction responsibilities.—When authorized or directed by the Governor, the Florida National Guard may assist federal law enforcement agencies in interdicting the importation of controlled substances into this state. When so authorized or directed, the Florida National Guard shall be deemed to be a state investigative law enforcement agency and shall be authorized to receive property and revenues pursuant to 19 U.S.C. s. 1613b(a)(3)(f).

History.—s. 14, ch. 91-139; s. 2, ch. 91-259.



250.533 - Purpose.

250.533 Purpose.—The purposes of this compact are to:

(1) Provide for mutual assistance and support among the party states in the utilization of the National Guard in drug interdiction, counter-drug activities, and demand reduction.

(2) Permit the National Guard of this state to enter into mutual assistance and support agreements, on the basis of need, with one or more law enforcement agencies operating within this state, for activities within this state, or with a National Guard of one or more other states, whether said activities are within or without this state, in order to facilitate and coordinate efficient, cooperative enforcement efforts directed toward drug interdiction, counter-drug activities, and demand reduction.

(3) Permit the National Guard of this state to act as a receiving and responding state as defined within this compact to ensure the prompt and effective delivery of National Guard personnel, assets, and services to agencies or areas that are in need of increased support and presence.

(4) Permit and encourage a high degree of flexibility in the deployment of National Guard forces in the interest of efficiency.

(5) Maximize the effectiveness of the National Guard in those situations which call for its utilization under this compact.

(6) Provide protection for the rights of National Guard personnel when performing duties in other states in counter-drug activities.

(7) Ensure uniformity of state laws in the area of National Guard involvement in interstate counter-drug activities by incorporating said uniform laws within the compact.

History.—s. 2, ch. 93-283.



250.534 - Entry into force and withdrawal.

250.534 Entry into force and withdrawal.—

(1) This compact shall enter into force when enacted into law by any two states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(2) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 1 year after the Governor of the withdrawing state has given notice in writing of such withdrawal to the Governors of all other party states.

History.—s. 2, ch. 93-283.



250.535 - Definitions; mutual assistance and support.

250.535 Definitions; mutual assistance and support.—

(1) As used in this compact:

(a) “Drug interdiction and counter-drug activities” means the use of National Guard personnel, while not in federal service, in any law enforcement support activities that are intended to reduce the supply or use of illegal drugs in the United States. These activities include, but are not limited to:

1. Providing information obtained during either the normal course of military training or operations or during counter-drug activities, to federal, state, or local law enforcement officials that may be relevant to a violation of any federal or state law within the jurisdiction of such officials.

2. Making available any equipment, including associated supplies or spare parts, base facilities, or research facilities of the National Guard to any federal, state, or local civilian law enforcement official for law enforcement purposes, in accordance with other applicable law or regulations.

3. Providing available National Guard personnel to train federal, state, or local civilian law enforcement in the operation and maintenance of equipment, including equipment made available by subparagraph 2., in accordance with other applicable law.

4. Providing available National Guard personnel to operate and maintain equipment provided to federal, state, or local law enforcement officials pursuant to activities defined and referred to in this compact.

5. Operation and maintenance of equipment and facilities of the National Guard or law enforcement agencies used for the purposes of drug interdiction and counter-drug activities.

6. Providing available National Guard personnel to operate equipment for the detection, monitoring, and communication of the movement of air, land, and sea traffic; to facilitate communication in connection with law enforcement programs; to provide transportation for civilian law enforcement personnel; and to operate bases of operations for civilian law enforcement personnel.

7. Providing available National Guard personnel, equipment, and support for administrative, interpretive, analytic, or other purposes.

8. Providing available National Guard personnel and equipment to aid federal, state, and local officials and agencies otherwise involved in the prosecution or incarceration of individuals processed within the criminal justice system who have been arrested for criminal acts involving the use, distribution, or transportation of controlled substances as defined in 21 U.S.C. ss. 801 et seq., or otherwise by law, in accordance with other applicable law.

(b) “Demand reduction” means providing available National Guard personnel, equipment, support, and coordination to federal, state, local, and civic organizations, institutions, and agencies for the purposes of the prevention of drug abuse and reduction in the demand for illegal drugs.

(c) “Requesting state” means the state whose Governor requested assistance in the area of counter-drug activities.

(d) “Responding state” means the state furnishing assistance or requested to furnish assistance in the area of counter-drug activities.

(e) “Law enforcement agency” means a lawfully established federal, state, or local public agency that is responsible for the prevention and detection of crime and the enforcement of penal, traffic, regulatory, game, immigration, postal, customs, or controlled substance laws.

(f) “Official” means the appointed, elected, designated, or otherwise duly selected representative of an agency, institution, or organization authorized to conduct those activities for which support is requested.

(g) “Mutual assistance and support agreement” or “agreement” means an agreement between the National Guard of this state and one or more law enforcement agencies or between the National Guard of this state and the National Guard of one or more other states, consistent with the purposes of this compact.

(h) “State” means each of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or possession of the United States.

(i) “Party state” refers to a state that has lawfully enacted this compact.

(2) Upon the request of a Governor of a party state for assistance in the area of drug interdiction, counter-drug activities, and demand reduction, the Governor of a responding state shall have authority under this compact to send without the borders of his or her state and place under the temporary operational control of the appropriate National Guard or other military authorities of the requesting state, for the purposes of providing such requested assistance, all or any part of the National Guard forces of his or her state as he or she may deem necessary, and the exercise of his or her discretion in this regard shall be conclusive.

(3) The Governor of a party state may, within his or her discretion, withhold the National Guard forces of his or her state from such use and recall any forces or part or member thereof previously deployed in a requesting state.

(4) The National Guard of this state is hereby authorized to engage in counter-drug activities and demand reduction.

(5) The Adjutant General of this state, in order to further the purposes of this compact, may enter into a mutual assistance and support agreement with one or more law enforcement agencies of this state, including federal law enforcement agencies operating within this state, or with the National Guard of one or more other party states to provide personnel, assets, and services in the area of counter-drug activities and demand reduction, provided that all parties to the agreement are not specifically prohibited by law to perform said activities.

(6) The agreement must set forth the powers, rights, and obligations of the parties to the agreement, where applicable, as follows:

(a) Its duration.

(b) The organization, composition, and nature of any separate legal entity created thereby.

(c) The purpose of the agreement.

(d) The manner of financing the agreement and maintaining its budget.

(e) The method to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination.

(f) Provision for administering the agreement, which may include creation of a joint board responsible for such administration.

(g) The manner of acquiring, holding, and disposing of real and personal property used in this agreement, if necessary.

(h) The minimum standards for National Guard personnel implementing the provisions of this agreement.

(i) The minimum insurance required of each party to the agreement, if necessary.

(j) The chain of command or delegation of authority to be followed by National Guard personnel acting under the provisions of the agreement.

(k) The duties and authority that the National Guard personnel of each state may exercise.

(l) Any other necessary and proper matters.

(7) Agreements prepared under the provisions of this section are exempt from any general law pertaining to intergovernmental agreements.

(8) As a condition precedent to an agreement becoming effective under this part, the agreement must be submitted to and receive the approval of the Office of the Florida Attorney General. The Florida Attorney General may delegate his or her approval authority to the appropriate attorney for the National Guard subject to those conditions which he or she decides are appropriate. Said delegation must be in writing.

(a) The Florida Attorney General, or his or her agent in the National Guard, shall approve an agreement submitted under this part unless he or she finds that it is not in proper form, does not meet the requirements set forth in this part, or otherwise does not conform to the laws of this state. If the Attorney General disapproves an agreement, he or she shall provide a written explanation to the Adjutant General of the National Guard.

(b) If the Florida Attorney General or the Attorney General’s authorized agent does not disapprove an agreement within 30 days after its submission, it is considered approved.

(9) Whenever National Guard forces of any party state are engaged in the performance of duties in the area of drug interdiction, counter-drug activities, and demand reduction, pursuant to orders, they shall not be held personally liable for any acts or omissions which occur during the performance of their duty.

History.—s. 2, ch. 93-283; s. 117, ch. 95-148.



250.536 - Responsibilities.

250.536 Responsibilities.—

(1) Nothing in this compact shall be construed as a waiver of any benefits, privileges, immunities, or rights otherwise provided for National Guard personnel performing duty pursuant to Title 32, U.S.C., nor shall anything in this compact be construed as a waiver of coverage provided for under the Federal Tort Claim Act. In the event that National Guard personnel performing counter-drug activities do not receive the rights, benefits, privileges, and immunities otherwise provided for National Guard personnel, the following provisions shall apply:

(a) Whenever National Guard forces of any responding state are engaged in another state in carrying out the purposes of this compact, the members thereof so engaged shall have the same powers, duties, rights, privileges, and immunities as members of National Guard forces of the requesting states. The requesting state shall save and hold members of the National Guard forces of responding states harmless from civil liability, except as otherwise provided herein, for acts or omissions which occur in the performance of their duty while engaged in carrying out the purposes of this compact, whether responding forces are serving the requesting state within the borders of the responding state or are attached to the requesting state for purposes of operational control.

(b) Subject to the provisions of this compact, all liability that may arise under the laws of the requesting state or the responding state, on account of or in connection with a request for assistance or support shall be assumed and borne by the requesting state.

(c) Any responding state rendering aid or assistance pursuant to this compact shall be reimbursed by the requesting state for any loss or damage to or expense incurred in the operation of any equipment answering a request for aid, and for the cost of the materials, transportation, and maintenance of National Guard personnel and equipment incurred in connection with such request, provided that nothing herein contained shall prevent any responding state from assuming such loss, damage, expense, or other cost.

(d) Unless there is a written agreement to the contrary, each party shall provide, in the same amounts and manner as if they were on duty within their state for pay and allowances of the personnel of its National Guard units while engaged without the state pursuant to this compact and while going to and returning from such duty pursuant to this compact.

(e) Each party state providing for the payment of compensation and death benefits to injured members and the representatives of deceased members of its National Guard forces, in case such members sustain injuries or are killed within their own state, shall provide for the payment of compensation and death benefits in the same manner and on the same terms in the event such members sustain injury or are killed while rendering assistance or support pursuant to this compact. Such benefits and compensation shall be deemed items of expense reimbursable pursuant to the compact.

(2) Officers and enlisted personnel of the National Guard performing duties subject to proper orders pursuant to this compact shall be subject to and governed by the provisions of their home state code of military justice, whether they are performing duties within or without their home state. In the event that any National Guard member commits, or is suspected of committing, a criminal offense while performing duties pursuant to this compact without the member’s home state, he or she may be returned immediately to his or her home state and said home state shall be responsible for any disciplinary action to be taken. However, nothing in this section shall abrogate the general criminal jurisdiction of the state in which the offense occurred.

History.—s. 2, ch. 93-283; s. 118, ch. 95-148.



250.537 - Delegation.

250.537 Delegation.—Nothing in this compact shall be construed to prevent the Governor of a party state from delegating any of his or her responsibilities or authority respecting the National Guard, provided that such delegation is otherwise in accordance with law. For purposes of this compact, however, the Governor shall not delegate the power to request assistance from another state.

History.—s. 2, ch. 93-283; s. 119, ch. 95-148.



250.538 - Limitations.

250.538 Limitations.—Nothing in this compact shall:

(1) Authorize or permit National Guard units or personnel to be placed under the operational control of any person not having the National Guard rank or status required by law for the command in question.

(2) Deprive a properly convened court of jurisdiction over an offense or a defendant merely because of the fact that the National Guard, while performing duties pursuant to this compact, was utilized in achieving an arrest or indictment.

History.—s. 2, ch. 93-283.



250.539 - Construction and severability.

250.539 Construction and severability.—This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of the United States or of any state or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

History.—s. 2, ch. 93-283.



250.5395 - Provision of training and facilities to support illegal drug reduction.

250.5395 Provision of training and facilities to support illegal drug reduction.—Subject to an annual appropriation, the Florida National Guard shall provide training, training support, and facilities to facilitate the state’s attainment of its goals to reduce the supply of and demand for illegal drugs.

History.—s. 54, ch. 2003-68.






Part III - EMERGENCY RELIEF (ss. 250.540-250.549)

250.540 - Purposes.

250.540 Purposes.—The purposes of this compact are to:

(1) Provide for mutual aid among the party states in the utilization of the National Guard to cope with emergencies.

(2) Permit and encourage a high degree of flexibility in the deployment of National Guard forces in the interest of efficiency.

(3) Maximize the effectiveness of the National Guard in those situations which call for its utilization under this compact.

(4) Provide protection for the rights of National Guard personnel when serving in other states on emergency duty.

History.—s. 3, ch. 93-283.



250.541 - Entry into force and withdrawal.

250.541 Entry into force and withdrawal.—

(1) This compact shall enter into force when enacted into law by any two states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(2) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 1 year after the Governor of the withdrawing state has given notice in writing of such withdrawal to the Governors of all other party states.

History.—s. 3, ch. 93-283.



250.542 - Definitions; mutual aid.

250.542 Definitions; mutual aid.—

(1) As used in this compact:

(a) “Emergency” means an occurrence or condition, temporary in nature, in which police and other public safety officials and locally available National Guard forces are, or may reasonably be expected to be, unable to cope with substantial and imminent danger to the public safety.

(b) “Requesting state” means the state whose Governor requests assistance in coping with an emergency.

(c) “Responding state” means the state furnishing aid or requested to furnish aid.

(2) Upon request of the Governor of a party state for assistance in an emergency, the Governor of a responding state shall have authority under this compact to send without the borders of his or her state and place under the temporary command of the appropriate National Guard or other military authorities of the requesting state all or any part of the National Guard forces of his or her state as he or she may deem necessary, and the exercise of the Governor’s discretion in this regard shall be conclusive.

(3) The Governor of a party state may withhold the National Guard forces of his or her state from such use and recall any forces or part or member thereof previously deployed in a requesting state.

(4) Whenever National Guard forces of any party state are engaged in another state in carrying out the purposes of this compact, the members thereof so engaged shall have the same powers, duties, rights, privileges, and immunities as members of National Guard forces in such other state. The requesting state shall hold members of the National Guard forces of the responding states harmless from civil liability for acts or omissions in good faith which occur in the performance of their duty while engaged in carrying out the purposes of this compact, whether the responding forces are serving the requesting state within its borders or are in transit to or from such service.

(5) Subject to the provisions of subsections (6), (7), and (8), all liability that may arise under the laws of the requesting state, the responding state, or a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

(6) Any responding state rendering aid pursuant to this compact shall be reimbursed by the requesting state for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of materials, transportation, and maintenance of National Guard personnel and equipment incurred in connection with such request, provided that nothing herein contained shall prevent any responding state from assuming such loss, damage, expense, or other cost.

(7) Each party state shall provide, in the same amounts and manner as if they were on duty within their state, for the pay and allowances of the personnel of its National Guard units while engaged without the state pursuant to this compact and while going to and returning from such duty pursuant to this compact. Such pay and allowances shall be deemed items of expense reimbursable under subsection (6) by the requesting state.

(8) Each party state providing for the payment of compensation and death benefits to injured members and the representatives of deceased members of its National Guard forces in case such members sustain injuries or are killed within their own state shall provide for the payment of compensation and death benefits in the same manner and on the same terms in case such members sustain injury or are killed while rendering aid pursuant to this compact. Such compensation and death benefits shall be deemed items of expense reimbursable pursuant to subsection (6).

History.—s. 3, ch. 93-283; s. 120, ch. 95-148.



250.543 - Delegation.

250.543 Delegation.—Nothing in this compact shall be construed to prevent the Governor of a party state from delegating any of his or her responsibilities or authority respecting the National Guard, provided that such delegation is otherwise in accordance with law. For purposes of this compact, however, the Governor shall not delegate the power to request assistance from another state.

History.—s. 3, ch. 93-283; s. 121, ch. 95-148.



250.544 - Limitations.

250.544 Limitations.—Nothing in this compact shall:

(1) Expand or add to the functions of the National Guard, except with respect to the jurisdictions within which such functions may be performed.

(2) Authorize or permit National Guard units to be placed under the field command of any person not having the military or National Guard rank or status required by law for the field command position in question.

(3) Authorize or permit the use of military force by the National Guard of the State of Florida at any place outside the State of Florida except in an emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under 18 U.S.C. s. 1385.

When requested to render mutual aid or exercises and training for mutual aid, the National Guard shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms thereof, provided that it is understood that the National Guard when rendering aid may withhold resources to the extent necessary to provide reasonable protection for the state. The National Guard shall afford to the emergency forces of any other member state, while operating within its state limits under the terms and conditions of this compact, the same powers (except those of arrest), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of the National Guard regular leaders, but the organizational units will come under the operations control of the Adjutant General of the state receiving assistance. Under no circumstances will the assisting member states use force within the boundaries of the other states without express federal authority. The assisting member states may assist in the support of a state using authorized police powers within its own boundaries but will not participate as part of the state police force without express federal authority. The assisting member state shall not be used to suppress riots or tumults or provide direct support to these activities without federal authority.

History.—s. 3, ch. 93-283; s. 2, ch. 96-244.



250.545 - Construction and severability.

250.545 Construction and severability.—This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

History.—s. 3, ch. 93-283.



250.546 - Payment of liability to responding state.

250.546 Payment of liability to responding state.—Upon presentation of a claim therefor by an appropriate authority of a state whose National Guard forces have aided this state pursuant to the compact, any liability of this state pursuant to this compact shall be paid out of the General Revenue Fund.

History.—s. 3, ch. 93-283.



250.547 - Status, rights, and benefits of forces engaged pursuant to compact.

250.547 Status, rights, and benefits of forces engaged pursuant to compact.—In accordance with this compact, members of the National Guard forces of this state shall be deemed to be in state service at all times when engaged pursuant to this compact, and shall be entitled to all rights and benefits provided pursuant to the laws of this state.

History.—s. 3, ch. 93-283.



250.548 - Injury or death while going to or returning from duty.

250.548 Injury or death while going to or returning from duty.—All benefits to be paid under the foregoing compact shall include any injury or death sustained while going to or returning from such duty.

History.—s. 3, ch. 93-283.



250.549 - Authority of responding state required to relieve from assignment or reassign officers.

250.549 Authority of responding state required to relieve from assignment or reassign officers.—Nothing in the foregoing compact shall authorize or permit state officials or military officers of the requesting state to relieve from assignment or reassign officers or noncommissioned officers of National Guard units of the responding state without authorization by the appropriate authorities of the responding state.

History.—s. 3, ch. 93-283.






Part IV - FLORIDA UNIFORMED SERVICEMEMBERS PROTECTIONACT (ss. 250.80-250.905)

250.80 - Popular name.

250.80 Popular name.—Sections 250.80-250.84 may be known by the popular name the “Florida Uniformed Servicemembers Protection Act.”

History.—s. 1, ch. 2003-72.



250.81 - Legislative intent.

250.81 Legislative intent.—It is the intent of the Legislature that men and women who serve in the National Guard of any state, the United States Armed Forces, and Armed Forces Reserves understand their rights under applicable state and federal laws. Further, it is the intent of the Legislature that Florida residents and businesses understand the rights afforded to the men and women who volunteer their time and sacrifice their lives to protect the freedoms granted by the Constitutions of the United States and the State of Florida.

History.—s. 1, ch. 2003-72; s. 7, ch. 2016-216.



250.82 - Applicability of state and federal law.

250.82 Applicability of state and federal law.—

(1) Florida law provides certain protections to members of the United States Armed Forces, the United States Reserve Forces, and the National Guard in various legal proceedings and contractual relationships. In addition to these state provisions, federal law also contains protections, such as those provided in the Servicemembers Civil Relief Act (SCRA), Title 50, Appendix U.S.C. ss. 501 et seq., and the Uniformed Services Employment and Reemployment Rights Act (USERRA), Title 38 United States Code, chapter 43, that are applicable to members in every state even though such provisions are not specifically identified under state law.

(2) To the extent allowed by federal law, the state courts have concurrent jurisdiction for enforcement over all causes of action arising from federal law and may award a remedy as provided therein.

History.—s. 1, ch. 2003-72; s. 27, ch. 2007-5; s. 3, ch. 2009-122.



250.83 - Construction of part.

250.83 Construction of part.—In the event that any other provision of law conflicts with SCRA, USERRA, or the provisions of this chapter, the provisions of SCRA, USERRA, or the provisions of this chapter, whichever is applicable, shall control. Nothing in this part shall construe rights or responsibilities not provided under the SCRA, USERRA, or this chapter.

History.—s. 1, ch. 2003-72; s. 44, ch. 2008-4.



250.84 - Florida Uniformed Servicemembers Protection Act; rights of servicemembers; incorporation by reference.

250.84 Florida Uniformed Servicemembers Protection Act; rights of servicemembers; incorporation by reference.—

(1) It is the intent of the Legislature to ensure that those individuals affected by the provisions of the Florida Uniformed Servicemembers Protection Act be made aware of the rights and responsibilities of servicemembers. The Department of Military Affairs shall make available a document containing the rights and responsibilities of servicemembers set forth in Florida Statutes, either through printed or electronic means, to appropriate state or local organizations composed of parties affected by said rights, including, but not limited to, those representing:

(a) Motor vehicle dealers.

(b) Financial institutions and mortgage brokers.

(c) Telecommunications service companies.

(d) Residential tenancies.

(e) Real estate salespersons and brokers.

(f) Members of The Florida Bar Association who serve on a military affairs-related committee.

(2) The Department of Military Affairs shall also make available a document containing the rights and responsibilities of servicemembers set forth in Florida Statutes, either through printed or electronic means, to servicemembers and their families.

(3) Such documents containing the rights and responsibilities of servicemembers set forth in this act shall include an enumeration of all rights and responsibilities under state and federal law, including, but not limited to:

(a) The rights and responsibilities provided by the Florida Uniformed Servicemembers Protection Act, including a listing of all sections of Florida Statutes relating to servicemembers.

(b) The rights and responsibilities provided by the Servicemembers Civil Relief Act.

(c) The rights and responsibilities provided by the Uniformed Servicemembers Employment and Reemployment Rights Act.

History.—s. 1, ch. 2003-72; s. 28, ch. 2007-5.



250.905 - Penalty.

250.905 Penalty.—In addition to any other relief or penalty provided by state or federal law, a person is liable for a civil penalty of not more than $1,000 per violation if that person violates any provision of this chapter affording protections to members of the United States Armed Forces, the United States Reserve Forces, or the National Guard or any provision of federal law affording protections to such servicemembers over which a state court has concurrent jurisdiction under s. 250.82.

History.—s. 4, ch. 2009-122.









Chapter 251 - FLORIDA STATE DEFENSE FORCE

251.01 - Authority and name.

251.01 Authority and name.—

(1) Whenever any part of the National Guard of this state is in active federal service, the Governor is hereby authorized to organize and maintain, within this state during such period, under such regulations as the Secretary of Defense of the United States may prescribe for discipline in training, such military forces as the Governor may deem necessary to assist the civil authorities in maintaining law and order. Such forces shall be composed of officers commissioned or assigned, and such able-bodied citizens of the state as shall volunteer for service therein, supplemented, if necessary, by personnel of the Florida National Guard enrolled by draft or otherwise, as provided by law. Such forces shall be additional to and distinct from the National Guard and shall be known as the Florida State Defense Force. Such forces shall be uniformed.

(2) The Governor is authorized to maintain a Florida State Defense Force reserve cadre of officers and noncommissioned officers, said officers to be a trained nucleus for such time as the Florida State Defense Force may be activated. Said officers shall be volunteers and shall serve with no pay or allowances except when called to active duty.

History.—s. 1, ch. 20214, 1941; s. 1, ch. 65-186; s. 84, ch. 73-333; s. 8, ch. 92-86.



251.02 - Organization; rules and regulations.

251.02 Organization; rules and regulations.—The Adjutant General is hereby authorized to prescribe military regulations, not inconsistent with the provisions of this chapter, governing the enlistment, organization, administration, equipment, maintenance, training and discipline of such Florida State Defense Force; provided, such military regulations, insofar as the Adjutant General deems practicable and desirable, shall conform to existing law governing and pertaining to the National Guard and the military regulations promulgated thereunder; and prohibit the acceptance of gifts, donations, gratuities, or anything of value, by such Florida State Defense Force, or by any member of such Florida State Defense Force, from any individual, firm, association, or corporation, by reason of such membership.

History.—s. 2, ch. 20214, 1941; s. 9, ch. 92-86; s. 122, ch. 95-148.



251.03 - Pay and allowances.

251.03 Pay and allowances.—The members of the Florida State Defense Force shall receive no pay and allowances, except when called out on active duty, during which time they shall receive the same base pay and allowances as are now provided by law for the National Guard when on similar duty.

History.—s. 3, ch. 20214, 1941; s. 10, ch. 92-86.



251.04 - Requisitions; armories; other buildings.

251.04 Requisitions; armories; other buildings.—For the use of such Florida State Defense Force, the Governor is hereby authorized to requisition from the Secretary of Defense such arms and equipment as may be in possession of, and can be spared by, the Defense Department; and to make available to such Florida State Defense Force the facilities of state armories and their equipment and such other state premises and property as may be available.

History.—s. 4, ch. 20214, 1941; s. 85, ch. 73-333; s. 11, ch. 92-86.



251.05 - Calling out of defense force.

251.05 Calling out of defense force.—The Florida State Defense Force may be called out to aid the civil authorities as now provided by the law for calling out the National Guard; except whenever the Adjutant General would be authorized to call out the Florida State Defense Force, but is unable to do so for any reason, the Adjutant General’s assistant shall have such authority.

History.—s. 5, ch. 20214, 1941; s. 12, ch. 92-86; s. 123, ch. 95-148.



251.06 - Use outside this state.

251.06 Use outside this state.—Such Florida State Defense Force shall not be required to serve outside the boundaries of this state, except that any organization, unit, or detachment of such Florida State Defense Force, upon order of the officer in immediate command thereof, may continue in fresh pursuit of insurrectionists, saboteurs, enemies, or enemy forces beyond the borders of this state into another state until they are apprehended or captured by such organization, unit, or detachment, or until the military or police forces of the other state, or the forces of the United States, have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons; provided, such other state shall have given authority by law for such pursuit by such Florida State Defense Force. Any such person, who shall be apprehended or captured in such other state by an organization, unit, or detachment of the Florida State Defense Force, shall, without unnecessary delay, be surrendered to the military or police forces of the state in which she or he is taken or to the United States; but such surrender shall not constitute a waiver by this state of its right to extradite or prosecute such person for any crime committed in this state.

History.—s. 6, ch. 20214, 1941; s. 13, ch. 92-86; s. 13, ch. 95-143; s. 124, ch. 95-148.



251.07 - Permission to forces of other states in fresh pursuit.

251.07 Permission to forces of other states in fresh pursuit.—Any military forces or organization, unit or detachment thereof, of another state, who are in fresh pursuit of insurrectionists, saboteurs, enemies or enemy forces, may continue such pursuit into this state until the military or police forces of this state or the forces of the United States, have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons; and they are hereby authorized to arrest or capture such persons within this state while in fresh pursuit. Any such person, who shall be captured or arrested by the military forces of such other state while in this state, shall without unnecessary delay be surrendered to the military or police forces of this state to be dealt with according to law. This section shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.

History.—s. 7, ch. 20214, 1941.



251.08 - Federal service.

251.08 Federal service.—Nothing in this chapter shall be construed as authorizing such Florida State Defense Force, or any part thereof, to be called, ordered, or in any manner drafted, as such, into the military service of the United States; but, no person shall, by reason of her or his enlistment or commission in any such Florida State Defense Force, be exempted from military service under any law of the United States.

History.—s. 8, ch. 20214, 1941; s. 14, ch. 92-86; s. 125, ch. 95-148.



251.09 - Civil groups.

251.09 Civil groups.—No civil organization, society, club, post, order, fraternity, association, brotherhood, body, union, league, or other combination of persons, or civil groups, shall be enlisted in such Florida State Defense Force as an organization or unit.

History.—s. 9, ch. 20214, 1941; s. 15, ch. 92-86.



251.10 - Disqualifications.

251.10 Disqualifications.—No person shall be commissioned or enlisted in such Florida State Defense Force who is not a citizen of the United States, or who has been expelled or dishonorably discharged from any military or naval organization of this state, or of another state, or of the United States.

History.—s. 10, ch. 20214, 1941; s. 16, ch. 92-86.



251.11 - Commissioned officers.

251.11 Commissioned officers.—The term of commission in the Florida State Defense Force shall be for 3 years, subject to termination at the pleasure of the Governor prior to the expiration of such period. The oath to be taken by officers commissioned in such Florida State Defense Force shall be substantially in the form prescribed for officers of the National Guard, substituting the words “Florida State Defense Force” where necessary, and omitting the reference to the President of the United States. The subject term of 3 years may be extended by express direction of the Governor.

History.—s. 11, ch. 20214, 1941; s. 17, ch. 92-86.



251.12 - Enlisted personnel.

251.12 Enlisted personnel.—The term of enlistment in the Florida State Defense Force shall be for 3 years, subject to termination at the pleasure of the Governor prior to the expiration of such period. The oath to be taken upon enlistment in such Florida State Defense Force shall be substantially in the form prescribed for enlisted personnel of the National Guard, substituting the words “Florida State Defense Force” where necessary, and omitting the reference to the President of the United States. The subject term of 3 years may be extended by express direction of the Governor.

History.—s. 12, ch. 20214, 1941; s. 18, ch. 92-86.



251.13 - Uniform Code of Military Justice; freedom from arrest; jury duty.

251.13 Uniform Code of Military Justice; freedom from arrest; jury duty.—

(1) Whenever such Florida State Defense Force, or any part thereof, shall be ordered out for active service, the Uniform Code of Military Justice of the United States, applicable to members of the National Guard of this state in relation to courts-martial, their jurisdiction and the limits of punishment, and the rules and regulations prescribed thereunder, shall be in full force and effect with respect to the Florida State Defense Force.

(2) No officer or enlisted person of such Florida State Defense Force shall be arrested on any warrant, except for treason or felony, while going to, remaining at, or returning from, a place where such person is ordered to attend for military duty. Every officer and enlisted person of such Florida State Defense Force shall, during such person’s service therein, be exempt from service upon any posse comitatus, and from jury duty.

History.—s. 13, ch. 20214, 1941; s. 78, ch. 77-104; s. 19, ch. 92-86.



251.14 - Discharge of Florida State Defense Force.

251.14 Discharge of Florida State Defense Force.—The Florida State Defense Force shall be discharged by the Governor upon the return of the National Guard to state control, or within 30 days thereafter, subject however to the provision of s. 251.01(2).

History.—s. 14, ch. 20214, 1941; s. 2, ch. 65-186; s. 20, ch. 92-86.



251.15 - Expenses.

251.15 Expenses.—The expenses incurred in carrying out the provisions of this chapter shall be paid from the fund for current expenses of the Department of Military Affairs, by whatever name or title such fund shall be known and designated, upon requisition of the Adjutant General, approved by the Governor.

History.—s. 15, ch. 20214, 1941; s. 21, ch. 92-86.



251.16 - Short title.

251.16 Short title.—This chapter may be cited as the “Florida State Defense Force.”

History.—s. 18, ch. 20214, 1941; s. 22, ch. 92-86.



251.17 - Awards to officers and enlisted personnel.

251.17 Awards to officers and enlisted personnel.—The Adjutant General of the state be and is hereby authorized and directed to cause to be prepared suitable medals, service bars, ribbons, awards, or other indicia of service in Florida State Defense Force (formerly Florida State Guard); to prescribe regulations for awarding such medals, service bars, ribbons, awards, or other indicia of service in Florida State Defense Force to the officers and enlisted personnel of said Florida State Defense Force and from time to time to make such awards to the officers and enlisted personnel of said Florida State Defense Force entitled to receive the same.

History.—s. 1, ch. 21877, 1943; s. 23, ch. 92-86; s. 2, ch. 93-269; s. 126, ch. 95-148.






Chapter 252 - EMERGENCY MANAGEMENT

Part I - GENERAL PROVISIONS (ss. 252.31-252.63)

252.31 - Short title.

252.31 Short title.—Sections 252.31-252.60 shall be known and may be cited as the “State Emergency Management Act.”

History.—s. 1, ch. 74-285; s. 13, ch. 83-334.



252.311 - Legislative intent.

252.311 Legislative intent.—

(1) The Legislature finds and declares that the state is vulnerable to a wide range of emergencies, including natural, technological, and manmade disasters, all of which threaten the life, health, and safety of its people; damage and destroy property; disrupt services and everyday business and recreational activities; and impede economic growth and development. The Legislature further finds that this vulnerability is exacerbated by the tremendous growth in the state’s population, especially the growth in the number of persons residing in coastal areas, in the elderly population, in the number of seasonal vacationers, and in the number of persons with special needs. This growth has greatly complicated the state’s ability to coordinate its emergency management resources and activities.

(2) It is the intent of the Legislature to reduce the vulnerability of the people and property of this state; to prepare for efficient evacuation and shelter of threatened or affected persons; to provide for the rapid and orderly provision of relief to persons and for the restoration of services and property; and to provide for the coordination of activities relating to emergency preparedness, response, recovery, and mitigation among and between agencies and officials of this state, with similar agencies and officials of other states, with local and federal governments, with interstate organizations, and with the private sector.

(3) It is further the intent of the Legislature to promote the state’s emergency preparedness, response, recovery, and mitigation capabilities through enhanced coordination, long-term planning, and adequate funding. State policy for responding to disasters is to support local emergency response efforts. In the case of a major or catastrophic disaster, however, the needs of residents and communities will likely be greater than local resources. In these situations, the state must be capable of providing effective, coordinated, and timely support to communities and the public. Therefore, the Legislature hereby determines and declares that the provisions of this act fulfill an important state interest.

History.—s. 8, ch. 93-211.



252.32 - Policy and purpose.

252.32 Policy and purpose.—

(1) Because of the existing and continuing possibility of the occurrence of emergencies and disasters resulting from natural, technological, or manmade causes; in order to ensure that preparations of this state will be adequate to deal with, reduce vulnerability to, and recover from such emergencies and disasters; to provide for the common defense and to protect the public peace, health, and safety; and to preserve the lives and property of the people of the state, it is hereby found and declared to be necessary:

(a) To create a state emergency management agency to be known as the “Division of Emergency Management,” to authorize the creation of local organizations for emergency management in the political subdivisions of the state, and to authorize cooperation with the Federal Government and the governments of other states.

(b) To confer upon the Governor, the Division of Emergency Management, and the governing body of each political subdivision of the state the emergency powers provided herein.

(c) To provide for the rendering of mutual aid among the political subdivisions of the state, with other states, and with the Federal Government with respect to carrying out all emergency management functions and responsibilities.

(d) To authorize the establishment of such organizations and the development and employment of such measures as are necessary and appropriate to carry out the provisions of ss. 252.31-252.90.

(e) To provide the means to assist in the prevention or mitigation of emergencies which may be caused or aggravated by inadequate planning for, and regulation of, public and private facilities and land use.

(2) It is further declared to be the purpose of ss. 252.31-252.90 and the policy of the state that all emergency management functions of the state be coordinated to the maximum extent with comparable functions of the Federal Government, including its various departments, agencies of other states and localities, and private agencies of every type, to the end that the most effective preparation and use may be made of the workforce, resources, and facilities of the nation for dealing with any emergency that may occur.

History.—s. 1, ch. 74-285; s. 18, ch. 81-169; s. 14, ch. 83-334; s. 6, ch. 84-241; s. 9, ch. 93-211; s. 127, ch. 95-148; s. 30, ch. 2001-61.



252.33 - Limitations.

252.33 Limitations.—Nothing in ss. 252.31-252.60 shall be construed to:

(1) Interfere with the course or conduct of a labor dispute, except that actions otherwise authorized by ss. 252.31-252.60 or other laws may be taken when necessary to forestall or mitigate imminent or existing danger to public health or safety.

(2) Interfere with dissemination of news or comment on public affairs; but any communications facility or organization, including, but not limited to, radio and television stations, wire services, and newspapers, may be required to transmit or print public service messages furnishing information or instructions in connection with an emergency.

(3) Affect the jurisdiction or responsibilities of police forces, firefighting forces, units of the Armed Forces of the United States, or any personnel thereof, when on active duty; but state, local, and interjurisdictional emergency plans shall place reliance upon the forces available for performance of functions related to emergencies.

(4) Limit, modify, or abridge the authority of the Governor to proclaim martial law or exercise any other powers vested in the Governor under the constitution, statutes, or common law of this state independent of, or in conjunction with, any provisions of ss. 252.31-252.60.

History.—s. 1, ch. 74-285; s. 15, ch. 83-334; s. 128, ch. 95-148.



252.34 - Definitions.

252.34 Definitions.—As used in this part, the term:

(1) “Activate” means the execution and implementation of the necessary plans and activities required to mitigate, respond to, or recover from an emergency or disaster pursuant to this chapter and the state comprehensive emergency management plan.

(2) “Disaster” means any natural, technological, or civil emergency that causes damage of sufficient severity and magnitude to result in a declaration of a state of emergency by a county, the Governor, or the President of the United States. Disasters shall be identified by the severity of resulting damage, as follows:

(a) “Catastrophic disaster” means a disaster that will require massive state and federal assistance, including immediate military involvement.

(b) “Major disaster” means a disaster that will likely exceed local capabilities and require a broad range of state and federal assistance.

(c) “Minor disaster” means a disaster that is likely to be within the response capabilities of local government and to result in only a minimal need for state or federal assistance.

(3) “Division” means the Division of Emergency Management within the Executive Office of the Governor, or the successor to that division.

(4) “Emergency” means any occurrence, or threat thereof, whether natural, technological, or manmade, in war or in peace, which results or may result in substantial injury or harm to the population or substantial damage to or loss of property.

(5) “Emergency management” means the preparation for, the mitigation of, the response to, and the recovery from emergencies and disasters. Specific emergency management responsibilities include, but are not limited to:

(a) Reduction of vulnerability of people and communities of this state to damage, injury, and loss of life and property resulting from natural, technological, or manmade emergencies or hostile military or paramilitary action.

(b) Preparation for prompt and efficient response and recovery to protect lives and property affected by emergencies.

(c) Response to emergencies using all systems, plans, and resources necessary to preserve adequately the health, safety, and welfare of persons or property affected by the emergency.

(d) Recovery from emergencies by providing for the rapid and orderly start of restoration and rehabilitation of persons and property affected by emergencies.

(e) Provision of an emergency management system embodying all aspects of preemergency preparedness and postemergency response, recovery, and mitigation.

(f) Assistance in anticipation, recognition, appraisal, prevention, and mitigation of emergencies which may be caused or aggravated by inadequate planning for, and regulation of, public and private facilities and land use.

(6) “Local emergency management agency” means an organization created in accordance with the provisions of ss. 252.31-252.90 to discharge the emergency management responsibilities and functions of a political subdivision.

(7) “Manmade emergency” means an emergency caused by an action against persons or society, including, but not limited to, enemy attack, sabotage, terrorism, civil unrest, or other action impairing the orderly administration of government.

(8) “Natural emergency” means an emergency caused by a natural event, including, but not limited to, a hurricane, a storm, a flood, severe wave action, a drought, or an earthquake.

(9) “Political subdivision” means any county or municipality created pursuant to law.

(10) “Technological emergency” means an emergency caused by a technological failure or accident, including, but not limited to, an explosion, transportation accident, radiological accident, or chemical or other hazardous material incident.

History.—s. 1, ch. 74-285; s. 19, ch. 81-169; s. 22, ch. 83-55; s. 16, ch. 83-334; s. 7, ch. 84-241; s. 10, ch. 93-211; s. 31, ch. 2001-61; s. 98, ch. 2011-142; s. 1, ch. 2016-198.



252.35 - Emergency management powers; Division of Emergency Management.

252.35 Emergency management powers; Division of Emergency Management.—

(1) The division is responsible for maintaining a comprehensive statewide program of emergency management. The division is responsible for coordination with efforts of the Federal Government with other departments and agencies of state government, with county and municipal governments and school boards, and with private agencies that have a role in emergency management.

(2) The division is responsible for carrying out the provisions of ss. 252.31-252.90. In performing its duties, the division shall:

(a) Prepare a state comprehensive emergency management plan, which shall be integrated into and coordinated with the emergency management plans and programs of the Federal Government. The division must adopt the plan as a rule in accordance with chapter 120. The plan shall be implemented by a continuous, integrated comprehensive emergency management program. The plan must contain provisions to ensure that the state is prepared for emergencies and minor, major, and catastrophic disasters, and the division shall work closely with local governments and agencies and organizations with emergency management responsibilities in preparing and maintaining the plan. The state comprehensive emergency management plan shall be operations oriented and:

1. Include an evacuation component that includes specific regional and interregional planning provisions and promotes intergovernmental coordination of evacuation activities. This component must, at a minimum: contain guidelines for lifting tolls on state highways; ensure coordination pertaining to evacuees crossing county lines; set forth procedures for directing people caught on evacuation routes to safe shelter; establish strategies for ensuring sufficient, reasonably priced fueling locations along evacuation routes; and establish policies and strategies for emergency medical evacuations.

2. Include a shelter component that includes specific regional and interregional planning provisions and promotes coordination of shelter activities between the public, private, and nonprofit sectors. This component must, at a minimum: contain strategies to ensure the availability of adequate public shelter space in each region of the state; establish strategies for refuge-of-last-resort programs; provide strategies to assist local emergency management efforts to ensure that adequate staffing plans exist for all shelters, including medical and security personnel; provide for a postdisaster communications system for public shelters; establish model shelter guidelines for operations, registration, inventory, power generation capability, information management, and staffing; and set forth policy guidance for sheltering people with special needs.

3. Include a postdisaster response and recovery component that includes specific regional and interregional planning provisions and promotes intergovernmental coordination of postdisaster response and recovery activities. This component must provide for postdisaster response and recovery strategies according to whether a disaster is minor, major, or catastrophic. The postdisaster response and recovery component must, at a minimum: establish the structure of the state’s postdisaster response and recovery organization; establish procedures for activating the state’s plan; set forth policies used to guide postdisaster response and recovery activities; describe the chain of command during the postdisaster response and recovery period; describe initial and continuous postdisaster response and recovery actions; identify the roles and responsibilities of each involved agency and organization; provide for a comprehensive communications plan; establish procedures for monitoring mutual aid agreements; provide for rapid impact assessment teams; ensure the availability of an effective statewide urban search and rescue program coordinated with the fire services; ensure the existence of a comprehensive statewide medical care and relief plan administered by the Department of Health; and establish systems for coordinating volunteers and accepting and distributing donated funds and goods.

4. Include additional provisions addressing aspects of preparedness, response, recovery, and mitigation as determined necessary by the division.

5. Address the need for coordinated and expeditious deployment of state resources, including the Florida National Guard. In the case of an imminent major disaster, procedures should address predeployment of the Florida National Guard, and, in the case of an imminent catastrophic disaster, procedures should address predeployment of the Florida National Guard and the United States Armed Forces.

6. Establish a system of communications and warning to ensure that the state’s population and emergency management agencies are warned of developing emergency situations and can communicate emergency response decisions.

7. Establish guidelines and schedules for annual exercises that evaluate the ability of the state and its political subdivisions to respond to minor, major, and catastrophic disasters and support local emergency management agencies. Such exercises shall be coordinated with local governments and, to the extent possible, the Federal Government.

8. Assign lead and support responsibilities to state agencies and personnel for emergency support functions and other support activities.

The complete state comprehensive emergency management plan shall be submitted to the President of the Senate, the Speaker of the House of Representatives, and the Governor on February 1 of every even-numbered year.

(b) Adopt standards and requirements for county emergency management plans. The standards and requirements must ensure that county plans are coordinated and consistent with the state comprehensive emergency management plan. If a municipality elects to establish an emergency management program, it must adopt a city emergency management plan that complies with all standards and requirements applicable to county emergency management plans.

(c) Assist political subdivisions in preparing and maintaining emergency management plans.

(d) Review periodically political subdivision emergency management plans for consistency with the state comprehensive emergency management plan and standards and requirements adopted under this section.

(e) Cooperate with the President, the heads of the Armed Forces, the various federal emergency management agencies, and the officers and agencies of other states in matters pertaining to emergency management in the state and the nation and incidents thereof and, in connection therewith, take any measures that it deems proper to carry into effect any request of the President and the appropriate federal officers and agencies for any emergency management action, including the direction or control of:

1. Emergency management drills, tests, or exercises of whatever nature.

2. Warnings and signals for tests and drills, attacks, or other imminent emergencies or threats thereof and the mechanical devices to be used in connection with such warnings and signals.

(f) Make recommendations to the Legislature, building code organizations, and political subdivisions for zoning, building, and other land use controls; safety measures for securing mobile homes or other nonpermanent or semipermanent structures; and other preparedness, prevention, and mitigation measures designed to eliminate emergencies or reduce their impact.

(g) In accordance with the state comprehensive emergency management plan and program for emergency management, ascertain the requirements of the state and its political subdivisions for equipment and supplies of all kinds in the event of an emergency; plan for and either procure supplies, medicines, materials, and equipment or enter into memoranda of agreement or open purchase orders that will ensure their availability; and use and employ from time to time any of the property, services, and resources within the state in accordance with ss. 252.31-252.90.

(h) Anticipate trends and promote innovations that will enhance the emergency management system.

(i) Institute statewide public awareness programs. This shall include an intensive public educational campaign on emergency preparedness issues, including, but not limited to, the personal responsibility of individual citizens to be self-sufficient for up to 72 hours following a natural or manmade disaster. The public educational campaign shall include relevant information on statewide disaster plans, evacuation routes, fuel suppliers, and shelters. All educational materials must be available in alternative formats and mediums to ensure that they are available to persons with disabilities.

(j) In cooperation with the Department of Education, coordinate with the Agency for Persons with Disabilities to provide an educational outreach program on disaster preparedness and readiness to individuals who have limited English skills and identify persons who are in need of assistance but are not defined under special-needs criteria.

(k) Prepare and distribute to appropriate state and local officials catalogs of federal, state, and private assistance programs.

(l) Coordinate federal, state, and local emergency management activities and take all other steps, including the partial or full mobilization of emergency management forces and organizations in advance of an actual emergency, to ensure the availability of adequately trained and equipped forces of emergency management personnel before, during, and after emergencies and disasters.

(m) Establish a schedule of fees that may be charged by local emergency management agencies for review of emergency management plans on behalf of external agencies and institutions. In establishing such schedule, the division shall consider facility size, review complexity, and other factors.

(n) Implement training programs to improve the ability of state and local emergency management personnel to prepare and implement emergency management plans and programs. This shall include a continuous training program for agencies and individuals that will be called on to perform key roles in state and local postdisaster response and recovery efforts and for local government personnel on federal and state postdisaster response and recovery strategies and procedures.

(o) Review periodically emergency operating procedures of state agencies and recommend revisions as needed to ensure consistency with the state comprehensive emergency management plan and program.

(p) Make such surveys of industries, resources, and facilities within the state, both public and private, as are necessary to carry out the purposes of ss. 252.31-252.90.

(q) Prepare, in advance whenever possible, such executive orders, proclamations, and rules for issuance by the Governor as are necessary or appropriate for coping with emergencies and disasters.

(r) Cooperate with the Federal Government and any public or private agency or entity in achieving any purpose of ss. 252.31-252.90 and in implementing programs for mitigation, preparation, response, and recovery.

(s) Complete an inventory of portable generators owned by the state and local governments which are capable of operating during a major disaster. The inventory must identify, at a minimum, the location of each generator, the number of generators stored at each specific location, the agency to which each generator belongs, the primary use of the generator by the owner agency, and the names, addresses, and telephone numbers of persons having the authority to loan the stored generators as authorized by the division during a declared emergency.

(t) Maintain an inventory list of generators owned by the state and local governments. In addition, the division may keep a list of private entities, along with appropriate contact information, which offer generators for sale or lease. The list of private entities shall be available to the public for inspection in written and electronic formats.

(u) Assist political subdivisions with the creation and training of urban search and rescue teams and promote the development and maintenance of a state urban search and rescue program.

(v) Delegate, as necessary and appropriate, authority vested in it under ss. 252.31-252.90 and provide for the subdelegation of such authority.

(w) Report biennially to the President of the Senate, the Speaker of the House of Representatives, and the Governor, no later than February 1 of every odd-numbered year, the status of the emergency management capabilities of the state and its political subdivisions.

(x) In accordance with chapter 120, create, implement, administer, adopt, amend, and rescind rules, programs, and plans needed to carry out the provisions of ss. 252.31-252.90 with due consideration for, and in cooperating with, the plans and programs of the Federal Government. In addition, the division may adopt rules in accordance with chapter 120 to administer and distribute federal financial predisaster and postdisaster assistance for prevention, mitigation, preparedness, response, and recovery.

(y) Do other things necessary, incidental, or appropriate for the implementation of ss. 252.31-252.90.

History.—s. 1, ch. 74-285; s. 20, ch. 81-169; s. 17, ch. 83-334; s. 8, ch. 84-241; s. 12, ch. 93-211; s. 45, ch. 99-8; s. 4, ch. 2000-140; s. 32, ch. 2001-61; s. 13, ch. 2006-71; s. 29, ch. 2007-5; s. 99, ch. 2011-142.



252.355 - Registry of persons with special needs; notice; registration program.

252.355 Registry of persons with special needs; notice; registration program.—

(1) In order to meet the special needs of persons who would need assistance during evacuations and sheltering because of physical, mental, cognitive impairment, or sensory disabilities, the division, in coordination with each local emergency management agency in the state, shall maintain a registry of persons with special needs located within the jurisdiction of the local agency. The registration shall identify those persons in need of assistance and plan for resource allocation to meet those identified needs.

(2) In order to ensure that all persons with special needs may register, the division shall develop and maintain a special needs shelter registration program. The registration program must be developed by January 1, 2015, and fully implemented by March 1, 2015.

(a) The registration program shall include, at a minimum, a uniform electronic registration form and a database for uploading and storing submitted registration forms that may be accessed by the appropriate local emergency management agency. The link to the registration form shall be easily accessible on each local emergency management agency’s website. Upon receipt of a paper registration form, the local emergency management agency shall enter the person’s registration information into the database.

(b) To assist in identifying persons with special needs, home health agencies, hospices, nurse registries, home medical equipment providers, the Department of Children and Families, the Department of Health, the Agency for Health Care Administration, the Department of Education, the Agency for Persons with Disabilities, the Department of Elderly Affairs, and memory disorder clinics shall, and any physician licensed under chapter 458 or chapter 459 and any pharmacy licensed under chapter 465 may, annually provide registration information to all of their special needs clients or their caregivers. The division shall develop a brochure that provides information regarding special needs shelter registration procedures. The brochure must be easily accessible on the division’s website. All appropriate agencies and community-based service providers, including aging and disability resource centers, memory disorder clinics, home health care providers, hospices, nurse registries, and home medical equipment providers, shall, and any physician licensed under chapter 458 or chapter 459 may, assist emergency management agencies by annually registering persons with special needs for special needs shelters, collecting registration information for persons with special needs as part of the program intake process, and establishing programs to educate clients about the registration process and disaster preparedness safety procedures. A client of a state-funded or federally funded service program who has a physical, mental, or cognitive impairment or sensory disability and who needs assistance in evacuating, or when in a shelter, must register as a person with special needs. The registration program shall give persons with special needs the option of preauthorizing emergency response personnel to enter their homes during search and rescue operations if necessary to ensure their safety and welfare following disasters.

(c) The division shall be the designated lead agency responsible for community education and outreach to the public, including special needs clients, regarding registration and special needs shelters and general information regarding shelter stays.

(d) On or before May 31 of each year, each electric utility in the state shall annually notify residential customers in its service area of the availability of the registration program available through their local emergency management agency by:

1. An initial notification upon the activation of new residential service with the electric utility, followed by one annual notification between January 1 and May 31; or

2. Two separate annual notifications between January 1 and May 31.

The notification may be made by any available means, including, but not limited to, written, electronic, or verbal notification, and may be made concurrently with any other notification to residential customers required by law or rule.

(3) A person with special needs must be allowed to bring his or her service animal into a special needs shelter in accordance with s. 413.08.

(4) All records, data, information, correspondence, and communications relating to the registration of persons with special needs as provided in subsection (1) are confidential and exempt from s. 119.07(1), except that such information shall be available to other emergency response agencies, as determined by the local emergency management director. Local law enforcement agencies shall be given complete shelter roster information upon request.

History.—ss. 1, 2, 3, 4, ch. 80-191; s. 18, ch. 83-334; s. 1, ch. 89-184; s. 85, ch. 90-360; s. 15, ch. 93-211; s. 107, ch. 96-406; s. 46, ch. 99-8; s. 10, ch. 2000-140; s. 16, ch. 2006-71; s. 100, ch. 2011-142; s. 48, ch. 2014-19; s. 1, ch. 2014-163.



252.356 - Emergency and disaster planning provisions to assist persons with disabilities or limitations.

252.356 Emergency and disaster planning provisions to assist persons with disabilities or limitations.—State agencies that contract with providers for the care of persons with disabilities or limitations that make such persons dependent upon the care of others shall include emergency and disaster planning provisions in such contracts at the time the contracts are initiated or upon renewal. These provisions shall include, but shall not be limited to:

(1) The designation of an emergency coordinating officer.

(2) A procedure to contact, prior to or immediately following an emergency or disaster, all persons, on a priority basis, who need assistance and sheltering during evacuations because of physical, mental, or sensory disabilities and whose care is provided under the contract.

(3) A procedure to help persons who would need assistance and sheltering during evacuations because of physical, mental, or sensory disabilities register with the local emergency management agency as provided in s. 252.355.

(4) A procedure to dispatch the emergency coordinating officer or other staff members to special needs shelters to assist clients with special needs, if necessary.

(5) A procedure for providing the essential services the organization currently provides to special needs clients in preparation for, and during and following, a disaster.

History.—s. 21, ch. 2000-140.



252.3568 - Emergency sheltering of persons with pets.

252.3568 Emergency sheltering of persons with pets.—In accordance with s. 252.35, the division shall address strategies for the evacuation of persons with pets in the shelter component of the state comprehensive emergency management plan and shall include the requirement for similar strategies in its standards and requirements for local comprehensive emergency management plans. The Department of Agriculture and Consumer Services shall assist the division in determining strategies regarding this activity.

History.—s. 17, ch. 2006-71.



252.357 - Monitoring of nursing homes and assisted living facilities during disaster.

252.357 Monitoring of nursing homes and assisted living facilities during disaster.—The Florida Comprehensive Emergency Management Plan shall permit the Agency for Health Care Administration, working from the agency’s offices or in the Emergency Operations Center, ESF-8, to make initial contact with each nursing home and assisted living facility in the disaster area. The agency, by July 15, 2006, and annually thereafter, shall publish on the Internet an emergency telephone number that may be used by nursing homes and assisted living facilities to contact the agency on a schedule established by the agency to report requests for assistance. The agency may also provide the telephone number to each facility when it makes the initial facility call.

History.—s. 18, ch. 2006-71.



252.358 - Emergency-preparedness prescription medication refills.

252.358 Emergency-preparedness prescription medication refills.—All health insurers, managed care organizations, and other entities that are licensed by the Office of Insurance Regulation and provide prescription medication coverage as part of a policy or contract shall waive time restrictions on prescription medication refills, which include suspension of electronic “refill too soon” edits to pharmacies, to enable insureds or subscribers to refill prescriptions in advance, if there are authorized refills remaining, and shall authorize payment to pharmacies for at least a 30-day supply of any prescription medication, regardless of the date upon which the prescription had most recently been filled by a pharmacist, when the following conditions occur:

(1) The person seeking the prescription medication refill resides in a county that:

(a) Is under a hurricane warning issued by the National Weather Service;

(b) Is declared to be under a state of emergency in an executive order issued by the Governor; or

(c) Has activated its emergency operations center and its emergency management plan.

(2) The prescription medication refill is requested within 30 days after the origination date of the conditions stated in this section or until such conditions are terminated by the issuing authority or no longer exist. The time period for the waiver of prescription medication refills may be extended in 15- or 30-day increments by emergency orders issued by the Office of Insurance Regulation.

This section does not excuse or exempt an insured or subscriber from compliance with all other terms of the policy or contract providing prescription medication coverage. This section takes effect July 1, 2006.

History.—s. 29, ch. 2006-71.



252.359 - Ensuring availability of emergency supplies.

252.359 Ensuring availability of emergency supplies.—

(1) In order to meet the needs of residents affected during a declared emergency and to ensure the continuing economic resilience of communities impacted by disaster, the division shall establish a statewide system to facilitate the transport and distribution of essentials in commerce.

(2) As used in this section, the term “essentials” means goods that are consumed or used as a direct result of a declared emergency, or that are consumed or used to preserve, protect, or sustain life, health, safety, or economic well-being.

(3) The division shall develop a system to certify each person who facilitates the transport or distribution of essentials in commerce. The division may not certify a person other than a person who routinely transports or distributes essentials. In developing the system, the division:

(a) May provide for a preemergency or postemergency declaration certification.

(b) Shall allow the certification of an employer, if requested by the employer, to constitute a certification of the employer’s employees.

(c) Shall create an easily recognizable indicium of certification to assist local officials’ efforts in determining which persons have been certified under this subsection.

(d) Shall limit the duration of each certificate to no more than 1 year. Each certificate may be renewed so long as the criteria for certification are met.

(4) A person or employer certified under subsection (3) is not required to obtain any additional certification or fulfill any additional requirement to transport or distribute essentials.

(5) Notwithstanding any curfew, a person or employer certified under subsection (3) may enter or remain in the curfew area for the limited purpose of facilitating the transport or distribution of essentials and may provide service that exceeds otherwise applicable hours of service maximums to the extent authorized by a duly executed declaration of a state of emergency.

(6) This section does not prohibit a law enforcement officer from specifying the permissible route of ingress or egress for a person certified under subsection (3).

History.—s. 2, ch. 2016-198.



252.36 - Emergency management powers of the Governor.

252.36 Emergency management powers of the Governor.—

(1)(a) The Governor is responsible for meeting the dangers presented to this state and its people by emergencies. In the event of an emergency beyond local control, the Governor, or, in the Governor’s absence, her or his successor as provided by law, may assume direct operational control over all or any part of the emergency management functions within this state, and she or he shall have the power through proper process of law to carry out the provisions of this section. The Governor is authorized to delegate such powers as she or he may deem prudent.

(b) Pursuant to the authority vested in her or him under paragraph (a), the Governor may issue executive orders, proclamations, and rules and may amend or rescind them. Such executive orders, proclamations, and rules shall have the force and effect of law.

(2) A state of emergency shall be declared by executive order or proclamation of the Governor if she or he finds an emergency has occurred or that the occurrence or the threat thereof is imminent. The state of emergency shall continue until the Governor finds that the threat or danger has been dealt with to the extent that the emergency conditions no longer exist and she or he terminates the state of emergency by executive order or proclamation, but no state of emergency may continue for longer than 60 days unless renewed by the Governor. The Legislature by concurrent resolution may terminate a state of emergency at any time. Thereupon, the Governor shall issue an executive order or proclamation ending the state of emergency. All executive orders or proclamations issued under this section shall indicate the nature of the emergency, the area or areas threatened, and the conditions which have brought the emergency about or which make possible its termination. An executive order or proclamation shall be promptly disseminated by means calculated to bring its contents to the attention of the general public; and, unless the circumstances attendant upon the emergency prevent or impede such filing, the order or proclamation shall be filed promptly with the Department of State and in the offices of the county commissioners in the counties to which the order or proclamation applies.

(3) An executive order or proclamation of a state of emergency shall:

(a) Activate the emergency mitigation, response, and recovery aspects of the state, local, and interjurisdictional emergency management plans applicable to the political subdivision or area in question; and

(b) Be authority for the deployment and use of any forces to which the plan or plans apply and for the use or distribution of any supplies, equipment, and materials and facilities assembled, stockpiled, or arranged to be made available pursuant to ss. 252.31-252.90 or any other provision of law relating to emergencies.

(c) Identify whether the state of emergency is due to a minor, major, or catastrophic disaster.

1. For a major or catastrophic disaster, the proclamation is authority for a health care practitioner licensed in another state to assist in providing health care in the disaster area according to the provisions specified in the proclamation.

2. For a catastrophic disaster, the proclamation constitutes a formal request for mobilization of the military, which shall be communicated to the President of the United States.

(4) During the continuance of a state of emergency, the Governor is commander in chief of the Florida National Guard and of all other forces available for emergency duty. To the greatest extent practicable, the Governor shall delegate or assign command authority by prior arrangement embodied in appropriate executive orders or rules, but nothing herein restricts the Governor’s authority to do so by orders issued at the time of the emergency.

(5) In addition to any other powers conferred upon the Governor by law, she or he may:

(a) Suspend the provisions of any regulatory statute prescribing the procedures for conduct of state business or the orders or rules of any state agency, if strict compliance with the provisions of any such statute, order, or rule would in any way prevent, hinder, or delay necessary action in coping with the emergency.

(b) Utilize all available resources of the state government and of each political subdivision of the state, as reasonably necessary to cope with the emergency.

(c) Transfer the direction, personnel, or functions of state departments and agencies or units thereof for the purpose of performing or facilitating emergency services.

(d) Subject to any applicable requirements for compensation under s. 252.43, commandeer or utilize any private property if she or he finds this necessary to cope with the emergency.

(e) Direct and compel the evacuation of all or part of the population from any stricken or threatened area within the state if she or he deems this action necessary for the preservation of life or other emergency mitigation, response, or recovery.

(f) Prescribe routes, modes of transportation, and destinations in connection with evacuation.

(g) Control ingress and egress to and from an emergency area, the movement of persons within the area, and the occupancy of premises therein.

(h) Suspend or limit the sale, dispensing, or transportation of alcoholic beverages, firearms, explosives, and combustibles. However, nothing contained in ss. 252.31-252.90 shall be construed to authorize the seizure, taking, or confiscation of firearms that are lawfully possessed, unless a person is engaged in the commission of a criminal act.

(i) Make provision for the availability and use of temporary emergency housing.

(j) Take effective measures for limiting or suspending lighting devices and appliances, gas and water mains, electric power distribution, and all other utility services in the general public interest.

(k) Take measures concerning the conduct of civilians, the movement and cessation of movement of pedestrian and vehicular traffic prior to, during, and subsequent to drills and actual or threatened emergencies, the calling of public meetings and gatherings, and the evacuation and reception of civilian population, as provided in the emergency management plan of the state and political subdivisions thereof.

(l) Authorize the use of forces already mobilized as the result of an executive order, rule, or proclamation to assist the private citizens of the state in cleanup and recovery operations during emergencies when proper permission to enter onto or into private property has been obtained from the property owner. The provisions of s. 768.28(9) apply to this paragraph.

(m) Authorize businesses and their employees who sell commodities as defined in s. 501.160(1)(a) to exceed the times of curfews for the purpose of ensuring that the supplies of commodities are made available to the public and direct local law enforcement to assist and accommodate those businesses and their employees in ensuring that commodities are available in coping with the emergency.

(n) By executive order, authorize the operator of solid waste disposal facilities to extend operating hours to ensure the health, safety, and welfare of the general public.

(6) The Governor shall take such action and give such direction to state and local law enforcement officers and agencies as may be reasonable and necessary for the purpose of securing compliance with the provisions of ss. 252.31-252.90 and with the orders and rules made pursuant thereto.

(7) The Governor shall employ such measures and give such directions to the Department of Health and the Agency for Health Care Administration as may be reasonably necessary for the purpose of securing compliance with the provisions of ss. 252.31-252.90 or with the findings or recommendations of such agency of health by reason of conditions arising from emergencies or threats of emergency.

(8) The Governor shall delegate emergency responsibilities to the officers and agencies of the state and of the political subdivisions thereof prior to an emergency or threat of an emergency and shall utilize the services and facilities of existing officers and agencies of the state and of the political subdivisions thereof, including their personnel and other resources, as the primary emergency management forces of the state, and all such officers and agencies shall cooperate with and extend their services and facilities to the division, as it may require.

(9) The Governor and the division shall establish agencies and offices and appoint executive, professional, technical, clerical, and other personnel as may be necessary to carry out the provisions of ss. 252.31-252.90.

(10) The Governor shall formulate and execute plans and rules for the control of traffic in order to provide for the rapid and safe movement or evacuation over public highways and streets of people, troops, or vehicles and materials for national defense or for use in any defense industry and may coordinate the activities of the departments or agencies of the state and the political subdivisions thereof concerned directly or indirectly with public highways and streets in a manner which will best effectuate such plans.

History.—s. 1, ch. 74-285; s. 1, ch. 77-47; s. 4, ch. 79-12; s. 21, ch. 81-169; s. 2, ch. 83-44; s. 19, ch. 83-334; s. 11, ch. 93-211; s. 129, ch. 95-148; s. 47, ch. 99-8; s. 33, ch. 2001-61; s. 2, ch. 2005-283; s. 1, ch. 2006-100.



252.363 - Tolling and extension of permits and other authorizations.

252.363 Tolling and extension of permits and other authorizations.—

(1)(a) The declaration of a state of emergency by the Governor tolls the period remaining to exercise the rights under a permit or other authorization for the duration of the emergency declaration. Further, the emergency declaration extends the period remaining to exercise the rights under a permit or other authorization for 6 months in addition to the tolled period. This paragraph applies to the following:

1. The expiration of a development order issued by a local government.

2. The expiration of a building permit.

3. The expiration of a permit issued by the Department of Environmental Protection or a water management district pursuant to part IV of chapter 373.

4. The buildout date of a development of regional impact, including any extension of a buildout date that was previously granted pursuant to s. 380.06(19)(c).

(b) Within 90 days after the termination of the emergency declaration, the holder of the permit or other authorization shall notify the issuing authority of the intent to exercise the tolling and extension granted under paragraph (a). The notice must be in writing and identify the specific permit or other authorization qualifying for extension.

(c) If the permit or other authorization for a phased construction project is extended, the commencement and completion dates for any required mitigation are extended such that the mitigation activities occur in the same timeframe relative to the phase as originally permitted.

(d) This subsection does not apply to:

1. A permit or other authorization for a building, improvement, or development located outside the geographic area for which the declaration of a state of emergency applies.

2. A permit or other authorization under any programmatic or regional general permit issued by the Army Corps of Engineers.

3. The holder of a permit or other authorization who is determined by the authorizing agency to be in significant noncompliance with the conditions of the permit or other authorization through the issuance of a warning letter or notice of violation, the initiation of formal enforcement, or an equivalent action.

4. A permit or other authorization that is subject to a court order specifying an expiration date or buildout date that would be in conflict with the extensions granted in this section.

(2) A permit or other authorization that is extended shall be governed by the laws, administrative rules, and ordinances in effect when the permit was issued, unless any party or the issuing authority demonstrates that operating under those laws, administrative rules, or ordinances will create an immediate threat to the public health or safety.

(3) This section does not restrict a county or municipality from requiring property to be maintained and secured in a safe and sanitary condition in compliance with applicable laws, administrative rules, or ordinances.

History.—s. 494, ch. 2011-142.



252.365 - Emergency coordination officers; disaster-preparedness plans.

252.365 Emergency coordination officers; disaster-preparedness plans.—

(1) The head of each executive department, the executive director of each water management district, the Public Service Commission, the Fish and Wildlife Conservation Commission, and the Department of Military Affairs shall select from within such agency a person to be designated as the emergency coordination officer for the agency and an alternate.

(2) The emergency coordination officer is responsible for coordinating with the division on emergency preparedness issues, preparing and maintaining emergency preparedness and postdisaster response and recovery plans for such agency, maintaining rosters of personnel to assist in disaster operations, and coordinating appropriate training for agency personnel.

(3) These individuals shall be responsible for ensuring that each state agency and facility, such as a prison, office building, or university, has a disaster preparedness plan that is coordinated with the applicable local emergency-management agency and approved by the division.

(a) The disaster-preparedness plan must outline a comprehensive and effective program to ensure continuity of essential state functions under all circumstances. The plan must identify a baseline of preparedness for a full range of potential emergencies to establish a viable capability to perform essential functions during any emergency or other situation that disrupts normal operations.

(b) The plan must include, at a minimum, the following elements: identification of essential functions, programs, and personnel; procedures to implement the plan and personnel notification and accountability; delegations of authority and lines of succession; identification of alternative facilities and related infrastructure, including those for communications; identification and protection of vital records and databases; and schedules and procedures for periodic tests, training, and exercises.

(c) The division shall develop and distribute guidelines for developing and implementing the plan. Each agency is encouraged to initiate and complete development of its plan immediately, but no later than July 1, 2003.

(4) The head of each agency shall notify the Governor and the division in writing of the person initially designated as the emergency coordination officer for such agency and her or his alternate and of any changes in persons so designated thereafter.

History.—s. 13, ch. 93-211; s. 130, ch. 95-148; s. 71, ch. 99-245; s. 1, ch. 2002-43.



252.37 - Financing.

252.37 Financing.—

(1) The Legislature intends and declares it to be the policy of the state that funds to meet emergencies shall always be available.

(2) It is the legislative intent that the first recourse be made to funds regularly appropriated to state and local agencies. If the Governor finds that the demands placed upon these funds in coping with a particular disaster declared by the Governor as a state of emergency are unreasonably great, she or he may make funds available by transferring and expending moneys appropriated for other purposes, by transferring and expending moneys out of any unappropriated surplus funds, or from the Budget Stabilization Fund. Following the expiration or termination of the state of emergency, the Governor may transfer moneys with a budget amendment, subject to approval by the Legislative Budget Commission, to satisfy the budget authority granted for such emergency.

(3) Nothing contained in this section shall be construed to limit the authority of the Governor to apply for, administer, and expend any grants, gifts, or payments in aid of emergency prevention, mitigation, preparedness, response, or recovery.

(4)(a) Whenever the Federal Government or any agency or officer thereof offers to the state or, through the state, to any political subdivision thereof services, equipment, supplies, materials, or funds by way of gift, grant, or loan for the purposes of emergency management, the state, acting through the division, or such political subdivision, acting with the consent of the Governor or the Governor’s authorized representative, may accept such offer. Upon such acceptance, the division or the presiding officer or governing body of such political subdivision may authorize receipt of the gift, grant, or loan on behalf of the state or such political subdivision, subject to the terms of the offer and the rules and regulations of the agency making the offer.

(b) Whenever any person, firm, or corporation offers to the state or to any political subdivision thereof services, equipment, supplies, materials, or funds by way of gift, grant, loan, or other agreement for the purpose of emergency management, the state, acting through the division, or such political subdivision, acting through its governing body or a local emergency management agency, may accept such offer. Upon such acceptance, the division or the presiding officer or governing body of the political subdivision may authorize receipt of the gift, grant, or loan on behalf of the state or such political subdivision, subject to the terms of the offer.

(5) Unless otherwise specified in the General Appropriations Act:

(a) Whenever the state accepts financial assistance from the Federal Government or its agencies under the federal Public Assistance Program and such financial assistance is conditioned upon a requirement for matching funds, the state shall provide the entire match requirement for state agencies and one-half of the required match for grants to local governments. The affected local government shall be required to provide one-half of the required match prior to receipt of such financial assistance.

(b) The Executive Office of the Governor may approve a waiver, subject to the requirement for legislative notice and review under s. 216.177, of all or a portion of the required match for public assistance projects for local governments if the Executive Office of the Governor determines that such a match requirement cannot be provided, or that doing so would impose a documented hardship on the local government, and if the local government applies for the waiver within the first 18 months after the disaster is declared.

(6) Whenever the state accepts financial assistance from the Federal Government or its agencies under the federal Hazard Mitigation Assistance Grant Program and such financial assistance is conditioned upon a requirement for matching funds, the eligible subgrantee recipient shall be required to provide the full amount of the required match prior to receipt of such financial assistance unless otherwise specified in the General Appropriations Act.

History.—s. 1, ch. 74-285; s. 20, ch. 83-334; s. 5, ch. 93-128; s. 131, ch. 95-148; s. 14, ch. 98-73; s. 52, ch. 2000-371; s. 1, ch. 2004-482; s. 42, ch. 2005-152; s. 37, ch. 2006-122.



252.371 - Emergency Management, Preparedness, and Assistance Trust Fund.

252.371 Emergency Management, Preparedness, and Assistance Trust Fund.—There is created the Emergency Management, Preparedness, and Assistance Trust Fund to be administered by the division.

History.—s. 1, ch. 93-128; s. 101, ch. 2011-142.



252.372 - Imposition and collection of surcharge.

252.372 Imposition and collection of surcharge.—In order to provide funds for emergency management, preparedness, and assistance, an annual surcharge of $2 per policy shall be imposed on every homeowners, mobile home owners, tenant homeowners, and condominium unit owners policy, and an annual $4 surcharge shall be imposed on every commercial fire, commercial multiple peril, and business owner’s property insurance policy, issued or renewed on or after May 1, 1993. The surcharge shall be paid by the policyholder to the insurer. The insurer shall collect the surcharge and remit it to the Department of Revenue, which shall collect, administer, audit, and enforce the surcharge pursuant to s. 624.5092. The surcharge is not to be considered premiums of the insurer; however, nonpayment of the surcharge by the insured may be a valid reason for cancellation of the policy. For those policies in which the surplus lines tax and the service fee are collected and remitted to the Surplus Lines Service Office, as created under s. 626.921, the surcharge must be remitted to the service office at the same time as the surplus lines tax is remitted. All penalties for failure to remit the surplus lines tax and service fee are applicable for those surcharges required to be remitted to the service office. The service office shall deposit all surcharges that it collects into the Emergency Management, Preparedness, and Assistance Trust Fund at least monthly. All proceeds of the surcharge shall be deposited in the Emergency Management, Preparedness, and Assistance Trust Fund and may not be used to supplant existing funding.

History.—s. 2, ch. 93-128; s. 22, ch. 2005-280.



252.373 - Allocation of funds; rules.

252.373 Allocation of funds; rules.—

(1) Funds appropriated from the Emergency Management, Preparedness, and Assistance Trust Fund shall be allocated by the division for the following purposes:

(a) To implement and administer state and local emergency management programs, including administration, training, and operations.

(b) For grants and loans to state or regional agencies, local governments, and private organizations to implement projects that will further state and local emergency management objectives. These projects must include, but need not be limited to, projects that will promote public education on disaster preparedness and recovery issues, enhance coordination of relief efforts of statewide private sector organizations, and improve the training and operations capabilities of agencies assigned lead or support responsibilities in the state comprehensive emergency management plan, including the State Fire Marshal’s Office for coordinating the Florida fire services. The division shall establish criteria and procedures for competitive allocation of these funds by rule. No more than 5 percent of any award made pursuant to this subparagraph may be used for administrative expenses. This competitive criteria must give priority consideration to hurricane evacuation shelter retrofit projects.

(c) To meet any matching requirements imposed as a condition of receiving federal disaster relief assistance.

(2) The division shall allocate funds from the Emergency Management, Preparedness, and Assistance Trust Fund to local emergency management agencies and programs pursuant to criteria specified in rule. Such rules shall include, but are not limited to:

(a) Requiring that, at a minimum, a local emergency management agency either:

1. Have a program director who works at least 40 hours a week in that capacity; or

2. If the county has fewer than 75,000 population or is party to an interjurisdictional emergency management agreement entered into pursuant to s. 252.38(3)(b), that is recognized by the Governor by executive order or rule, have an emergency management coordinator who works at least 20 hours a week in that capacity.

(b) Specifying a formula that establishes a base grant allocation and weighted factors for funds to be allocated over the base grant amount.

(c) Specifying match requirements.

(d) Preferential funding to provide incentives to counties and municipalities to participate in mutual aid agreements.

(3) If adequate funds are available as determined by the division, every county shall receive funds at least sufficient to fund a dedicated, full-time emergency preparedness officer position.

History.—s. 3, ch. 93-128; s. 11, ch. 98-258; s. 7, ch. 2000-140; s. 54, ch. 2000-171; ss. 42, 53, ch. 2001-254; ss. 53, 79, ch. 2002-402; s. 72, ch. 2003-399; s. 4, ch. 2004-235; s. 48, ch. 2004-269; s. 11, ch. 2005-3; s. 43, ch. 2006-26; s. 4, ch. 2008-5; s. 102, ch. 2011-142.



252.38 - Emergency management powers of political subdivisions.

252.38 Emergency management powers of political subdivisions.—Safeguarding the life and property of its citizens is an innate responsibility of the governing body of each political subdivision of the state.

(1) COUNTIES.—

(a) In order to provide effective and orderly governmental control and coordination of emergency operations in emergencies within the scope of ss. 252.31-252.90, each county within this state shall be within the jurisdiction of, and served by, the division. Except as otherwise provided in ss. 252.31-252.90, each local emergency management agency shall have jurisdiction over and serve an entire county. Unless part of an interjurisdictional emergency management agreement entered into pursuant to paragraph (3)(b) which is recognized by the Governor by executive order or rule, each county must establish and maintain such an emergency management agency and shall develop a county emergency management plan and program that is coordinated and consistent with the state comprehensive emergency management plan and program. Counties that are part of an interjurisdictional emergency management agreement entered into pursuant to paragraph (3)(b) which is recognized by the Governor by executive order or rule shall cooperatively develop an emergency management plan and program that is coordinated and consistent with the state comprehensive emergency management plan and program.

(b) Each county emergency management agency created and established pursuant to ss. 252.31-252.90 shall have a director. The director must meet the minimum training and education qualifications established in a job description approved by the county. The director shall be appointed by the board of county commissioners or the chief administrative officer of the county, as described in chapter 125 or the county charter, if applicable, to serve at the pleasure of the appointing authority, in conformance with applicable resolutions, ordinances, and laws. A county constitutional officer, or an employee of a county constitutional officer, may be appointed as director following prior notification to the division. Each board of county commissioners shall promptly inform the division of the appointment of the director and other personnel. Each director has direct responsibility for the organization, administration, and operation of the county emergency management agency. The director shall coordinate emergency management activities, services, and programs within the county and shall serve as liaison to the division and other local emergency management agencies and organizations.

(c) Each county emergency management agency shall perform emergency management functions within the territorial limits of the county within which it is organized and, in addition, shall conduct such activities outside its territorial limits as are required pursuant to ss. 252.31-252.90 and in accordance with state and county emergency management plans and mutual aid agreements. Counties shall serve as liaison for and coordinator of municipalities’ requests for state and federal assistance during postdisaster emergency operations.

(d) During a declared state or local emergency and upon the request of the director of a local emergency management agency, the district school board or school boards in the affected area shall participate in emergency management by providing facilities and necessary personnel to staff such facilities. Each school board providing transportation assistance in an emergency evacuation shall coordinate the use of its vehicles and personnel with the local emergency management agency.

(e) County emergency management agencies may charge and collect fees for the review of emergency management plans on behalf of external agencies and institutions. Fees must be reasonable and may not exceed the cost of providing a review of emergency management plans in accordance with fee schedules established by the division.

(2) MUNICIPALITIES.—Legally constituted municipalities are authorized and encouraged to create municipal emergency management programs. Municipal emergency management programs shall coordinate their activities with those of the county emergency management agency. Municipalities without emergency management programs shall be served by their respective county agencies. If a municipality elects to establish an emergency management program, it must comply with all laws, rules, and requirements applicable to county emergency management agencies. Each municipal emergency management plan must be consistent with and subject to the applicable county emergency management plan. In addition, each municipality must coordinate requests for state or federal emergency response assistance with its county. This requirement does not apply to requests for reimbursement under federal public disaster assistance programs.

(3) EMERGENCY MANAGEMENT POWERS; POLITICAL SUBDIVISIONS.—

(a) In carrying out the provisions of ss. 252.31-252.90, each political subdivision shall have the power and authority:

1. To appropriate and expend funds; make contracts; obtain and distribute equipment, materials, and supplies for emergency management purposes; provide for the health and safety of persons and property, including emergency assistance to the victims of any emergency; and direct and coordinate the development of emergency management plans and programs in accordance with the policies and plans set by the federal and state emergency management agencies.

2. To appoint, employ, remove, or provide, with or without compensation, coordinators, rescue teams, fire and police personnel, and other emergency management workers.

3. To establish, as necessary, a primary and one or more secondary emergency operating centers to provide continuity of government and direction and control of emergency operations.

4. To assign and make available for duty the offices and agencies of the political subdivision, including the employees, property, or equipment thereof relating to firefighting, engineering, rescue, health, medical and related services, police, transportation, construction, and similar items or services for emergency operation purposes, as the primary emergency management forces of the political subdivision for employment within or outside the political limits of the subdivision.

5. To request state assistance or invoke emergency-related mutual-aid assistance by declaring a state of local emergency in the event of an emergency affecting only one political subdivision. The duration of each state of emergency declared locally is limited to 7 days; it may be extended, as necessary, in 7-day increments. Further, the political subdivision has the power and authority to waive the procedures and formalities otherwise required of the political subdivision by law pertaining to:

a. Performance of public work and taking whatever prudent action is necessary to ensure the health, safety, and welfare of the community.

b. Entering into contracts.

c. Incurring obligations.

d. Employment of permanent and temporary workers.

e. Utilization of volunteer workers.

f. Rental of equipment.

g. Acquisition and distribution, with or without compensation, of supplies, materials, and facilities.

h. Appropriation and expenditure of public funds.

(b) Upon the request of two or more adjoining counties, or if the Governor finds that two or more adjoining counties would be better served by an interjurisdictional arrangement than by maintaining separate emergency management agencies and services, the Governor may delineate by executive order or rule an interjurisdictional area adequate to plan for, prevent, mitigate, or respond to emergencies in such area and may direct steps to be taken as necessary, including the creation of an interjurisdictional relationship, a joint emergency plan, a provision for mutual aid, or an area organization for emergency planning and services. A finding of the Governor pursuant to this paragraph shall be based on one or more factors related to the difficulty of maintaining an efficient and effective emergency prevention, mitigation, preparedness, response, and recovery system on a unijurisdictional basis, such as:

1. Small or sparse population.

2. Limitations on public financial resources severe enough to make maintenance of a separate emergency management agency and services unreasonably burdensome.

3. Unusual vulnerability to emergencies as evidenced by a past history of emergencies, topographical features, drainage characteristics, emergency potential, and presence of emergency-prone facilities or operations.

4. The interrelated character of the counties in a multicounty area.

5. Other relevant conditions or circumstances.

History.—s. 1, ch. 74-285; s. 1, ch. 77-174; s. 22, ch. 81-169; s. 21, ch. 83-334; s. 102, ch. 92-279; s. 55, ch. 92-326; s. 14, ch. 93-211; s. 132, ch. 95-148; s. 5, ch. 2000-140; s. 34, ch. 2001-61.



252.385 - Public shelter space.

252.385 Public shelter space.—

(1) It is the intent of the Legislature that this state not have a deficit of safe public hurricane evacuation shelter space in any region of the state by 1998 and thereafter.

(2)(a) The division shall administer a program to survey existing schools, universities, community colleges, and other state-owned, municipally owned, and county-owned public buildings and any private facility that the owner, in writing, agrees to provide for use as a public hurricane evacuation shelter to identify those that are appropriately designed and located to serve as such shelters. The owners of the facilities must be given the opportunity to participate in the surveys. The state university boards of trustees, district school boards, community college boards of trustees, and the Department of Education are responsible for coordinating and implementing the survey of public schools, universities, and community colleges with the division or the local emergency management agency.

(b) By January 31 of each even-numbered year, the division shall prepare and submit a statewide emergency shelter plan to the Governor and Cabinet for approval, subject to the requirements for approval in s. 1013.37(2). The plan shall identify the general location and square footage of special needs shelters, by regional planning council region, during the next 5 years. The plan shall also include information on the availability of shelters that accept pets. The Department of Health shall assist the division in determining the estimated need for special needs shelter space and the adequacy of facilities to meet the needs of persons with special needs based on information from the registries of persons with special needs and other information.

(3) The division shall annually provide to the President of the Senate, the Speaker of the House of Representatives, and the Governor a list of facilities recommended to be retrofitted using state funds. State funds should be maximized and targeted to regional planning council regions with hurricane evacuation shelter deficits. Retrofitting facilities in regions with public hurricane evacuation shelter deficits shall be given first priority and should be completed by 2003. All recommended facilities should be retrofitted by 2008. The owner or lessee of a public hurricane evacuation shelter that is included on the list of facilities recommended for retrofitting is not required to perform any recommended improvements.

(4)(a) Public facilities, including schools, postsecondary education facilities, and other facilities owned or leased by the state or local governments, but excluding hospitals, hospice care facilities, assisted living facilities, and nursing homes, which are suitable for use as public hurricane evacuation shelters shall be made available at the request of the local emergency management agencies. The local emergency management agency shall coordinate with these entities to ensure that designated facilities are ready to activate prior to a specific hurricane or disaster. Such agencies shall coordinate with the appropriate school board, university, community college, state agency, or local governing board when requesting the use of such facilities as public hurricane evacuation shelters.

(b) The Department of Management Services shall incorporate provisions for the use of suitable leased public facilities as public hurricane evacuation shelters into lease agreements for state agencies. Suitable leased public facilities include leased public facilities that are solely occupied by state agencies and have at least 2,000 square feet of net floor area in a single room or in a combination of rooms having a minimum of 400 square feet in each room. The net square footage of floor area shall be determined by subtracting from the gross square footage the square footage of spaces such as mechanical and electrical rooms, storage rooms, open corridors, restrooms, kitchens, science or computer laboratories, shop or mechanical areas, administrative offices, records vaults, and crawl spaces.

(c) The Department of Management Services shall, in consultation with local and state emergency management agencies, assess Department of Management Services facilities to identify the extent to which each facility has public hurricane evacuation shelter space. The Department of Management Services shall submit proposed facility retrofit projects that incorporate hurricane protection enhancements to the division for assessment and inclusion in the annual report prepared in accordance with subsection (3).

(d) The Department of Management Services shall include in the annual state facilities inventory report required under ss. 216.015-216.016 a separate list of state-owned facilities, including, but not limited to, meeting halls, auditoriums, conference centers, and training centers that have unoccupied space suitable for use as an emergency shelter during a storm or other catastrophic event. Facilities must be listed by the county and municipality where the facility is located and must be made available in accordance with paragraph (a). As used in this paragraph, the term “suitable for use as an emergency shelter” means meeting the standards set by the American Red Cross for a hurricane evacuation shelter, and the term “unoccupied” means vacant due to suspended operation or nonuse. The list must be updated by May 31 of each year.

History.—s. 16, ch. 93-211; s. 6, ch. 2000-140; s. 1, ch. 2006-67; s. 19, ch. 2006-71; s. 28, ch. 2013-15.



252.39 - Local services.

252.39 Local services.—

(1) Whenever the employees of any political subdivision are rendering outside aid pursuant to the authority contained in s. 252.38, such employees shall have the same powers, duties, rights, privileges, and immunities as if they were performing their duties in the political subdivisions in which they are normally employed.

(2)(a) The political subdivision in which any equipment is used pursuant to this section shall be liable for any loss or damage thereto and shall pay any expense incurred in the operation and maintenance thereof. No claim for such loss, damage, or expense shall be allowed unless an itemized notice of such claim under oath is served by mail or otherwise upon the chief fiscal officer of the political subdivision in which the equipment was used within 60 days after the loss, damage, or expense is sustained or incurred.

(b) The political subdivision which is aided pursuant to this section shall also pay and reimburse the political subdivision furnishing such aid for compensation paid to employees furnished under this section during the time of the rendition of such aid and shall defray the actual travel and maintenance expenses of such employees while they are rendering such aid. Such reimbursement shall include any amounts paid or due for compensation due to personal injury or death while such employees are engaged in rendering such aid. The term “employee” as used in this section means, and the provisions of this section apply with equal effect to, paid, volunteer, and auxiliary employees and emergency management services workers.

History.—s. 1, ch. 74-285; s. 22, ch. 83-334.



252.40 - Mutual aid arrangements.

252.40 Mutual aid arrangements.—

(1) The governing body of each political subdivision of the state is authorized to develop and enter into mutual aid agreements within the state for reciprocal emergency aid and assistance in case of emergencies too extensive to be dealt with unassisted. Copies of such agreements shall be sent to the division. Such agreements shall be consistent with the state comprehensive emergency management plan and program, and in time of emergency it shall be the duty of each local emergency management agency to render assistance in accordance with the provisions of such mutual aid agreements to the fullest possible extent.

(2) The Governor may enter into a compact with any state if she or he finds that joint action with that state is desirable in meeting common intergovernmental problems of emergency management planning or emergency prevention, mitigation, response, and recovery.

History.—s. 1, ch. 74-285; s. 23, ch. 83-334; s. 56, ch. 85-80; s. 133, ch. 95-148.



252.41 - Emergency management support forces.

252.41 Emergency management support forces.—

(1) The division is authorized to provide, within or without the state, such support from available personnel, equipment, and other resources of state agencies and the political subdivisions of the state as may be necessary to reinforce emergency management agencies in areas stricken by emergency. Such support shall be rendered with due consideration of the plans of the Federal Government, this state, the other states, and of the criticalness of the existing situation. Emergency management support forces shall be called to duty upon orders of the division and shall perform functions in any part of the state or, upon the conditions specified in this section, in other states.

(2) Personnel of emergency management support forces while on duty, whether within or without the state, shall:

(a) If they are employees of the state, have the powers, duties, rights, privileges, and immunities, and receive the compensation, incidental to their employment.

(b) If they are employees of a political subdivision of the state, whether serving within or without such political subdivision, have the powers, duties, rights, privileges, and immunities, and receive the compensation, incidental to their employment.

(c) If they are not employees of the state or a political subdivision thereof, they shall be entitled to the same rights and immunities as are provided by law for the employees of this state and to such compensation as may be fixed by the division. All personnel of emergency management support forces shall, while on duty, be subject to the operational control of the authority in charge of emergency management activities in the area in which they are serving and shall be reimbursed for all actual and necessary travel and subsistence expenses to the extent of funds available.

History.—s. 1, ch. 74-285; s. 24, ch. 83-334.



252.42 - Government equipment, services, and facilities.

252.42 Government equipment, services, and facilities.—In the event of any emergency, the division may make available any equipment, services, or facilities owned or organized by the state or its political subdivisions for use in the affected area upon request of the duly constituted authority of the area or upon the request of any recognized and accredited relief agency through such duly constituted authority.

History.—s. 1, ch. 74-285; s. 25, ch. 83-334.



252.43 - Compensation.

252.43 Compensation.—

(1) Compensation for services or for the taking or use of property shall be owed only to the extent that a claimant may not be deemed to have volunteered her or his services or property without compensation and only to the extent that such taking exceeds the legal responsibility of a claimant to render such services or make such property so available.

(2) Compensation owed for personal services shall be only such as may be fixed by the division.

(3) Compensation for property shall be owed only if the property was commandeered or otherwise used in coping with an emergency and its use or destruction was ordered by the Governor or a member of the emergency forces of this state.

(4) Any person claiming compensation for the use, damage, loss, or destruction of property under ss. 252.31-252.60 shall file a claim therefor with the division in the form and manner that the division provides.

(5) Unless the amount of compensation owed on account of property damaged, lost, or destroyed is agreed between the claimant and the division, the amount of compensation shall be calculated in the same manner as compensation due for a taking of property pursuant to the condemnation laws of this state.

(6) Nothing in this section applies to or authorizes compensation for the destruction or damaging of standing timber or other property in order to provide a firebreak or damage resulting from the release of waters or the breach of impoundments in order to reduce pressure or other danger from actual or threatened flood or applies to or authorizes compensation beyond the extent of funds available for such compensation.

History.—s. 1, ch. 74-285; s. 1, ch. 77-174; s. 26, ch. 83-334; s. 134, ch. 95-148.



252.44 - Emergency mitigation.

252.44 Emergency mitigation.—

(1) In addition to prevention measures included in the state and local comprehensive emergency management plans, the Governor shall consider on a continuing basis steps that could be taken to mitigate the harmful consequences of emergencies. At the Governor’s direction and pursuant to any other authority and competence they have, state agencies, including, but not limited to, those charged with responsibilities in connection with flood plain management, stream encroachment and flow regulation, weather modification, fire prevention and control, air quality, public works, land use and land use planning, and construction standards, shall make studies of emergency-mitigation-related matters. The Governor, from time to time, shall make such recommendations to the Legislature, local governments, and other appropriate public and private entities as may facilitate measures for mitigation of the harmful consequences of emergencies.

(2) The appropriate state agencies, in conjunction with the division, shall keep land uses and construction of structures and other facilities under continuing study and identify areas which are particularly susceptible to severe land shifting, subsidence, flood, or other catastrophic occurrence, manmade or natural. The studies under this subsection shall concentrate on means of reducing or avoiding the dangers caused by these occurrences or the consequences thereof.

(3) If the division believes, on the basis of the studies or other competent evidence, that an area is susceptible to an emergency of catastrophic proportions without adequate warning; that existing building standards and land use controls in that area are inadequate and could add substantially to the magnitude of the emergency; and that changes in zoning regulations, other land use regulations, or building requirements are essential in order to further the purposes of this section, it shall specify the essential changes to the Governor. If the Governor upon review of the recommendation finds after public hearing that changes are essential, she or he shall so recommend to the agencies or political subdivisions with jurisdiction over the area and subject matter. If no action, or insufficient action, pursuant to her or his recommendations is taken within the time specified by the Governor, she or he shall so inform the Legislature and request legislative action appropriate to mitigate the impact of such an emergency.

History.—s. 1, ch. 74-285; s. 27, ch. 83-334; s. 135, ch. 95-148.



252.45 - Lease or loan of state property; transfer of state personnel.

252.45 Lease or loan of state property; transfer of state personnel.—Notwithstanding any inconsistent provision of law:

(1) Whenever the Governor deems it to be in the public interest, she or he may:

(a) Authorize any department or agency of the state to lease or lend, on such terms and conditions as it may deem necessary to promote the public welfare and protect the interests of the state, any real or personal property of the state government to the President, the heads of the Armed Forces, or the various federal emergency management agencies of the United States.

(b) Enter into a contract on behalf of the state for the lease or loan to any political subdivision of the state, on such terms and conditions as she or he may deem necessary to promote the public welfare and protect the interests of the state, of any real or personal property of the state government or the temporary transfer or employment of personnel of the state government to or by any political subdivision of the state.

(2) The governing body of each political subdivision of the state may:

(a) Enter into such contract or lease with the state, accept any such loan, or employ such personnel, and such political subdivision may equip, maintain, utilize, and operate any such property and employ necessary personnel therefor in accordance with the purposes for which such contract is executed.

(b) Do all things and perform any and all acts which it may deem necessary to effectuate the purpose for which such contract was entered into.

History.—s. 1, ch. 74-285; s. 28, ch. 83-334; s. 136, ch. 95-148.



252.46 - Orders and rules.

252.46 Orders and rules.—

(1) In accordance with the provisions of chapter 120, the political subdivisions of the state and other agencies designated or appointed by the Governor or in the state comprehensive emergency management plan are authorized and empowered to make, amend, and rescind such orders and rules as are necessary for emergency management purposes and to supplement the carrying out of the provisions of ss. 252.31-252.90, but which are not inconsistent with any orders or rules adopted by the division or by any state agency exercising a power delegated to it by the Governor or the division.

(2) All orders and rules adopted by the division or any political subdivision or other agency authorized by ss. 252.31-252.90 to make orders and rules have full force and effect of law after adoption in accordance with the provisions of chapter 120 in the event of issuance by the division or any state agency or, if promulgated by a political subdivision of the state or agency thereof, when filed in the office of the clerk or recorder of the political subdivision or agency promulgating the same. All existing laws, ordinances, and rules inconsistent with the provisions of ss. 252.31-252.90, or any order or rule issued under the authority of ss. 252.31-252.90, shall be suspended during the period of time and to the extent that such conflict exists.

(3) In order to attain uniformity so far as practicable throughout the country in measures taken to aid emergency management, all action taken under ss. 252.31-252.90 and all orders and rules made pursuant to such sections shall be taken or made with due consideration of the orders, rules, actions, recommendations, and requests of federal authorities relevant thereto and, to the extent permitted by law, shall be consistent with such orders, rules, actions, recommendations, and requests.

History.—s. 1, ch. 74-285; s. 1, ch. 77-174; s. 12, ch. 78-95; s. 23, ch. 81-169; s. 29, ch. 83-334; s. 18, ch. 93-211; s. 35, ch. 2001-61.



252.47 - Enforcement.

252.47 Enforcement.—The law enforcement authorities of the state and the political subdivisions thereof shall enforce the orders and rules issued pursuant to ss. 252.31-252.90.

History.—s. 1, ch. 74-285; s. 30, ch. 83-334; s. 19, ch. 93-211; s. 36, ch. 2001-61.



252.50 - Penalties.

252.50 Penalties.—Any person violating any provision of ss. 252.31-252.90 or any rule or order made pursuant to ss. 252.31-252.90 is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 74-285; s. 31, ch. 83-334; s. 20, ch. 93-211; s. 37, ch. 2001-61.



252.51 - Liability.

252.51 Liability.—Any person or organization, public or private, owning or controlling real estate or other premises who voluntarily and without compensation, other than payment or reimbursement of costs and expenses, grants a license or privilege or otherwise permits the designation by the local emergency management agency or use of the whole or any part of such real estate or premises for the purpose of sheltering persons during an actual, impending, mock, or practice emergency, together with her or his successor in interest, if any, shall not be liable for the death of, or injury to, any person on or about such real estate or premises during the actual, impending, mock, or practice emergency, or for loss of, or damage to, the property of such person, solely by reason or as a result of such license, privilege, designation, or use, unless the gross negligence or the willful and wanton misconduct of such person owning or controlling such real estate or premises or her or his successor in interest is the proximate cause of such death, injury, loss, or damage occurring during such sheltering period. Any such person or organization who provides such shelter space for compensation shall be deemed to be an instrumentality of the state or its applicable agency or subdivision for the purposes of s. 768.28.

History.—s. 1, ch. 74-285; s. 32, ch. 83-334; s. 137, ch. 95-148; s. 8, ch. 2000-140.



252.515 - Postdisaster Relief Assistance Act; immunity from civil liability.

252.515 Postdisaster Relief Assistance Act; immunity from civil liability.—

(1) This section may be cited as the “Postdisaster Relief Assistance Act.”

(2) Any person who gratuitously and in good faith provides temporary housing, food, water, or electricity to emergency first responders or the immediate family members of emergency first responders in response to an emergency situation related to and arising out of a public health emergency declared pursuant to s. 381.00315 or a state of emergency declared pursuant to s. 252.36 may not be held liable for any civil damages as a result of providing the temporary housing, food, water, or electricity unless the person acts in a manner that demonstrates a reckless disregard for the consequences of another.

(3) As used in this section, the term:

(a) “Emergency first responder” means:

1. A physician licensed under chapter 458.

2. An osteopathic physician licensed under chapter 459.

3. A chiropractic physician licensed under chapter 460.

4. A podiatric physician licensed under chapter 461.

5. A dentist licensed under chapter 466.

6. An advanced registered nurse practitioner certified under s. 464.012.

7. A physician assistant licensed under s. 458.347 or s. 459.022.

8. A worker employed by a public or private hospital in the state.

9. A paramedic as defined in s. 401.23(17).

10. An emergency medical technician as defined in s. 401.23(11).

11. A firefighter as defined in s. 633.102.

12. A law enforcement officer as defined in s. 943.10.

13. A member of the Florida National Guard.

14. Any other personnel designated as emergency personnel by the Governor pursuant to a declared emergency.

(b) “Immediate family member” means any parent, spouse, child, or sibling.

(4) The immunity provided by this section does not apply to damages as a result of any act or omission:

(a) That occurs more than 6 months after the declaration of the public health emergency pursuant to s. 381.00315 or state of emergency pursuant to s. 252.36, unless the emergency is extended as provided in those sections, in which case the immunity provided by this section continues to apply for the duration of the extension and 6 months thereafter; or

(b) That is unrelated to the original declared emergency or any extension thereof.

(5) As used in this section, the term “reckless disregard” means conduct that a reasonable person knew or should have known at the time such services were provided would likely result in injury so as to affect the life or health of another, taking into account the extent or serious nature of the prevailing circumstances.

(6) A person may register with a county emergency management agency as a temporary provider of housing, food, water, or electricity for emergency first responders if the county provides for such registration. A person who has registered with a county emergency management agency as a provider of temporary housing, food, water, or electricity to emergency first responders or the immediate family members of emergency first responders is presumed to have acted in good faith in providing such housing, food, water, or electricity.

History.—s. 1, ch. 2011-43; s. 129, ch. 2013-183.



252.52 - Liberality of construction.

252.52 Liberality of construction.—Sections 252.31-252.90 shall be construed liberally in order to effectuate their purposes.

History.—s. 1, ch. 74-285; s. 33, ch. 83-334; s. 21, ch. 93-211; s. 38, ch. 2001-61.



252.55 - Civil Air Patrol, Florida Wing.

252.55 Civil Air Patrol, Florida Wing.—

(1) The Florida Wing of the Civil Air Patrol, an auxiliary of the United States Air Force, shall be recognized as a nonprofit, educational, and emergency-management-related organization and shall be eligible to purchase materials from the various surplus warehouses of the state.

(2) Funds shall be appropriated annually from the Emergency Management, Preparedness, and Assistance Trust Fund for the purpose of acquisition, installation, conditioning, and maintenance of the Florida Wing of the Civil Air Patrol. However, no part of the annual appropriation shall be expended for the purchase of uniforms or personal effects of members of the organization or for compensation or salary to such members.

(3) The wing commander of the Florida Wing of the Civil Air Patrol may employ administrative help and purchase educational materials for the training of Florida youth for which funds from the annual appropriation may be used.

(4) Purchase of aircraft shall be limited to not more than $15,000 per year, and not more than $15,000 per year may be placed in a building reserve fund toward acquisition of a permanent state headquarters and operations facility.

(5) The wing commander of the Florida Wing of the Civil Air Patrol shall biennially furnish the division a 2-year projection of the goals and objectives of the Civil Air Patrol which shall be reported in the division’s biennial report submitted pursuant to s. 252.35.

History.—ss. 1, 2, 3, 4, ch. 74-333; s. 34, ch. 83-334; s. 13, ch. 96-423; s. 31, ch. 98-34; s. 57, ch. 2010-102; s. 103, ch. 2011-142.



252.60 - Radiological emergency preparedness.

252.60 Radiological emergency preparedness.—

(1) PURPOSE AND INTENT.—It is the purpose of this section to establish the means by which certain radiological emergency response plans and preparedness requirements of the United States Nuclear Regulatory Commission and the Federal Emergency Management Agency can be developed and tested by the state, the appropriate counties, and each operator licensed by the United States Nuclear Regulatory Commission to operate a commercial nuclear electric generating facility. It is the expressed intent of the Legislature that no department, commission, agency, or political subdivision of the state be considered to have assumed or be responsible for the funding of any activity or program required by this section from any sources of funds other than those specifically identified in this section.

(2) DEFINITIONS.—For the purposes of this section, the following terms shall have the meanings indicated:

(a) “Facility” means a commercial nuclear electric generating reactor operated for the purpose of providing heat to produce electricity for sale to persons other than the owner of the facility.

(b) “Operator” means that person who has applied for or who has been granted a license by the United States Nuclear Regulatory Commission for the operation of a facility.

(c) “Appropriate county” means a county which is required by the United States Nuclear Regulatory Commission or the Federal Emergency Management Agency to be designated a risk or a host county.

(d) “Plans” means the radiological emergency response plans and preparedness in support of nuclear power plants requirements, including facilities and equipment, currently contained in NUREG-0654 and FEMA-REP-1 or as may be required by cognizant federal agencies in the future.

(3) EMERGENCY RESPONSE PLANS.—In addition to the other plans required by this chapter, the division shall develop, prepare, test, and implement as needed, in conjunction with the appropriate counties and the affected operator, such radiological emergency response plans and preparedness requirements as may be imposed by the United States Nuclear Regulatory Commission or the Federal Emergency Management Agency as a requirement for obtaining or continuing the appropriate licenses for a commercial nuclear electric generating facility.

(4) POWERS AND DUTIES.—In implementing the requirements of this section, the director of the division, or the director’s designated representative, shall:

(a) Negotiate and enter into such additional contracts and arrangements among the division, appropriate counties, and each operator to provide for the level of funding and the respective roles of each in the development, preparation, testing, and implementation of the plans.

(b) Evaluate and determine the adequacy of the plans based upon consultations with the United States Nuclear Regulatory Commission and other agencies, as appropriate, and upon the results of such tests as may be conducted.

(c) Limited to such funding as is available based upon the requirements of subsection (5), require the participation of appropriate counties and operators in the development, preparation, testing, or implementation of the plans as needed.

(d) Determine the reasonableness and adequacy of the provisions, terms, and conditions of the plans and, in the event the appropriate counties and the operators cannot agree, resolve such differences and require compliance by the appropriate counties and the operators with the plans. In resolving such differences, the director shall consider:

1. The requirements and parameters placed on the operators by federal law and agencies;

2. The reasonableness and adequacy of the funding for appropriate counties from any sources of funds other than local revenue sources; and

3. The reasonableness and appropriateness of the costs to the appropriate counties likely to be incurred in complying with provisions, terms, and conditions of the plans.

(e) Receive, expend, and disburse such funds as are made available by each licensee pursuant to this section.

(f) Limited to such funding as is available based upon the requirements of subsection (5), coordinate all activities undertaken pursuant to this section or required of appropriate counties and operators by any federal or state agency.

(5) FUNDING.—All funds for the implementation of this section shall be provided by the operators as required by subsection (4), except that operators may enter into bilateral agreements with other state agencies or appropriate counties when necessary. No political subdivision of the state shall be considered to have obligated or consented to have obligated any funds from any local revenue source whatsoever by complying with the provisions of this section.

History.—s. 29, ch. 82-186; s. 9, ch. 84-241; s. 138, ch. 95-148; s. 104, ch. 2011-142.



252.61 - List of persons for contact relating to release of toxic substances into atmosphere.

252.61 List of persons for contact relating to release of toxic substances into atmosphere.—The Division of Emergency Management shall maintain a list of contact persons.

History.—s. 13, ch. 85-269; s. 3, ch. 85-277; s. 71, ch. 87-224; s. 105, ch. 2011-142.



252.62 - Director of Office of Financial Regulation; powers in a state of emergency.

252.62 Director of Office of Financial Regulation; powers in a state of emergency.—

(1) It is the purpose and intent of this section to provide the Director of the Office of Financial Regulation of the Financial Services Commission the authority to make temporary modifications to or suspensions of the financial institutions codes in order to expedite the recovery of communities affected by a disaster or other emergency and in order to encourage financial institutions to meet the credit, deposit, and other financial needs of such communities.

(2)(a) When the Governor declares a state of emergency pursuant to s. 252.36, the Director of the Office of Financial Regulation may issue:

1. One or more general orders applicable to all financial institutions that are subject to the financial institutions codes and that serve any portion of the area of the state under the state of emergency; or

2. One or more specific orders to particular financial institutions that are subject to the financial institution codes and that normally derive more than 60 percent of their deposits from persons in the area of the state under the state of emergency,

which orders may modify or suspend, as to those institutions, all or any part of the financial institutions codes, as defined in s. 655.005, or any applicable rule, consistent with the stated purposes of the financial institutions codes and with maintaining the safety and soundness of the financial institutions system in this state.

(b) An order issued by the director under this section becomes effective upon issuance and continues for 120 days unless it is terminated by the director. The director may extend an order for one additional period of 120 days if he or she determines that the emergency conditions that gave rise to the initial order still exist. The Legislature, by concurrent resolution, may terminate any order issued under this section.

(3) The director shall publish, in the next available publication of the Florida Administrative Register, a copy of the text of any order issued under this section, together with a statement describing the modification or suspension and explaining how the modification or suspension will facilitate recovery from the emergency and maintain the safety and soundness of financial institutions in this state.

History.—s. 1, ch. 93-47; s. 270, ch. 2003-261; s. 19, ch. 2013-14.



252.63 - Commissioner of Insurance Regulation; powers in a state of emergency.

252.63 Commissioner of Insurance Regulation; powers in a state of emergency.—

(1) When the Governor declares a state of emergency pursuant to s. 252.36, the commissioner may issue one or more general orders applicable to all insurance companies, entities, and persons, as defined in s. 624.04, that are subject to the Florida Insurance Code and that serve any portion of the area of the state under the state of emergency.

(2) An order issued by the commissioner under this section becomes effective upon issuance and continues for 120 days unless terminated sooner by the commissioner. The commissioner may extend an order for one additional period of 120 days if he or she determines that the emergency conditions that gave rise to the initial order still exist. By concurrent resolution, the Legislature may terminate any order issued under this section.

(3) The commissioner shall publish in the next available publication of the Florida Administrative Register a copy of the text of any order issued under this section, together with a statement describing the modification or suspension and explaining how the modification or suspension will facilitate recovery from the emergency.

History.—s. 6, ch. 2006-12; s. 20, ch. 2013-14.






Part II - FLORIDA EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOWACT (ss. 252.81-252.905)

252.81 - Short title.

252.81 Short title.—Part II of this chapter, consisting of ss. 252.81-252.90, may be cited as the “Florida Emergency Planning and Community Right-to-Know Act.”

History.—s. 1, ch. 88-200; s. 1, ch. 92-150; s. 1, ch. 2005-5.



252.82 - Definitions.

252.82 Definitions.—As used in this part:

(1) “Commission” means the State Hazardous Materials Emergency Response Commission created pursuant to s. 301 of EPCRA.

(2) “Committee” means any local emergency planning committee established in the state pursuant to s. 301 of EPCRA.

(3) “Division” means the Division of Emergency Management within the Executive Office of the Governor.

(4) “Facility” means facility as defined in s. 329 of EPCRA. Vehicles placarded according to title 49 Code of Federal Regulations are not considered a facility except for purposes of s. 304 of EPCRA.

(5) “Hazardous material” means any hazardous chemical, toxic chemical, or extremely hazardous substance, as defined in s. 329 of EPCRA.

(6) “EPCRA” means the Emergency Planning and Community Right-to-Know Act of 1986, title III of the Superfund Amendments and Reauthorization Act of 1986, ss. 300-329, 42 U.S.C. ss. 11001 et seq.; and federal regulations adopted thereunder.

(7) “Trust fund” means the Operating Trust Fund of the division.

History.—s. 1, ch. 88-200; s. 2, ch. 92-150; s. 36, ch. 93-120; s. 4, ch. 2000-118; s. 23, ch. 2000-152; s. 106, ch. 2011-142.



252.83 - Powers and duties of the division.

252.83 Powers and duties of the division.—

(1) The division shall have the authority:

(a) To coordinate its activities under this part with its other emergency management responsibilities, including its responsibilities under part I of this chapter, and activities and with the related activities of other agencies, keeping separate accounts for all activities supported or partially supported from the Operating Trust Fund.

(b) To make rules, with the advice and consent of the commission, to implement this part.

(2) The division shall provide administrative support, including staff, facilities, materials, and services, to the commission and shall provide funding to the committees to enable the commission and the committees to perform their functions under EPCRA and this part.

(3) The division and the commission, to the extent possible, shall use the emergency planning capabilities of local governments to reduce duplication and paperwork to achieve the intent of this part. It is the intent of the Legislature that this part be implemented in the most cost-efficient manner possible, with the least possible financial impact on local government and the community.

History.—s. 1, ch. 88-200; s. 3, ch. 92-150; s. 37, ch. 93-120; s. 38, ch. 2000-158; s. 107, ch. 2011-142.



252.84 - Funding.

252.84 Funding.—

(1) It is the intent of the Legislature that the state activities and expenditures under this part be self-sustaining, supported primarily by the fees provided in this part.

(2) All fees and penalties collected pursuant to this part shall be deposited in the Operating Trust Fund.

History.—s. 1, ch. 88-200; s. 35, ch. 93-120.



252.85 - Fees.

252.85 Fees.—

(1) Any owner or operator of a facility required under s. 302 or s. 312 of EPCRA, or by s. 252.87, to submit a notification or an annual inventory form to the commission shall be required to pay an annual registration fee. The fee for any company, including all facilities under common ownership or control, shall not be less than $25 nor more than $2,000. The division shall establish a reduced fee, of not less than $25 nor more than $500, applicable to any owner or operator regulated under part I of chapter 368, chapter 527, or s. 376.303, which does not have present any extremely hazardous substance, as defined by EPCRA, in excess of a threshold planning quantity, as established by EPCRA. The division shall establish a reduced fee of not less than $25 nor more than $1,000, applicable to any owner or operator of a facility with a Standard Industrial Classification Code of 01, 02, or 07, which is eligible for the “routine agricultural use” exemption provided in ss. 311 and 312 of EPCRA. The fee under this subsection shall be based on the number of employees employed within the state at facilities under the common ownership or control of such owner or operator, which number shall be determined, to the extent possible, in accordance with data supplied by the Department of Economic Opportunity or its tax collection service provider. In order to avoid the duplicative reporting of seasonal and temporary agricultural employees, fees applicable to owners or operators of agricultural facilities, which are eligible for the “routine agricultural use” reporting exemption provided in ss. 311 and 312 of EPCRA, shall be based on employee data which most closely reflects such owner or operator’s permanent nonseasonal workforce. The division shall establish by rule the date by which the fee is to be paid, as well as a formula or method of determining the applicable fee under this subsection without regard to the number of facilities under common ownership or control. The division may require owners or operators of multiple facilities to demonstrate common ownership or control for purposes of this subsection.

(2) Any owner or operator of a facility required to notify or who has notified the commission under s. 302 of EPCRA shall pay a one-time filing fee of $50. Such fee shall be due at the time of initial notification. The fee under this subsection shall not be required for any agricultural facilities with a Standard Industrial Classification Code of 01, 02, or 07 subject to the notification or annual inventory form requirement solely because of the presence of EPCRA listed substances in temporary or portable storage units located at the facility for less than 48 consecutive hours.

(3) Any owner or operator of a facility that is required to submit a report or filing under s. 313 of EPCRA shall pay an annual reporting fee not to exceed $150 for those s. 313 EPCRA listed substances in effect on January 1, 2005. The division shall establish by rule the date by which the fee is to be paid, as well as a formula or method of determining the applicable fee under this subsection.

(4)(a) The division may assess a late fee for the failure to submit a report or filing that substantially complies with the requirements of EPCRA or s. 252.87 by the specified date or for failure to pay any fee, including any late fee, required by this section. This late fee shall be in addition to the fee otherwise imposed pursuant to this section. If the division elects to impose a late fee, it shall provide the owner or operator with a written notice that identifies the specific requirements which have not been met and advises of its intent to assess a late fee.

(b) The division may impose a late fee, subject to the limitations set forth below:

1. If the report, filing, or fee is submitted within 30 days after the receipt of the division’s notice, no late fee may be assessed.

2. If the report, filing, or fee is not submitted within 30 days after the receipt of the division’s notice, the division may impose a late fee in an amount equal to the amount of the annual registration fee, filing fee, or s. 313 fee due, not to exceed $2,000.

3. If the report, filing, or fee is not submitted within 90 days after the receipt of the division’s notice, the division may issue a second notice. If the report, filing, or fee is not submitted within 30 days after receipt of the division’s second notice, the division may assess a second late fee in an amount equal to twice the amount of the annual registration fee, filing fee, or s. 313 fee due, not to exceed $4,000.

4. The division may consider, but is not limited to considering, the following factors in assessing late fees: good faith attempt to comply; history of noncompliance; ability to pay or continue in business; threat to health and safety posed by noncompliance; and degree of culpability.

(5) The division shall establish by rule the dates by which the fee is to be paid, as well as a formula or method of determining the facility registration fee and late fee.

History.—s. 1, ch. 88-200; s. 1, ch. 90-82; ss. 4, 9, ch. 92-150; ss. 1, 4, ch. 96-308; s. 35, ch. 97-100; s. 3, ch. 98-193; s. 2, ch. 2005-5; s. 108, ch. 2011-142; s. 6, ch. 2011-213.



252.86 - Penalties and remedies.

252.86 Penalties and remedies.—

(1) The owner or operator of a facility, an employer, or any other person submitting written information pursuant to EPCRA or this part to the commission, a committee, or a fire department shall be liable for a civil penalty of $5,000 for each item of information in the submission that is false, if such person knew or should have known the information was false or if such person submitted the information with reckless disregard of its truth or falsity. The division may institute a civil action in a court of competent jurisdiction to impose and recover a civil penalty for the amount indicated in this subsection. However, the court may receive evidence in mitigation.

(2) Any person who knowingly and willfully provides false information or causes false information to be provided pursuant to EPCRA or this part to the commission, a committee, or a fire department in writing, with the intent to mislead the commission, committee, or fire department in the performance of its official duties, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any provision of s. 325 or s. 326 of EPCRA which creates a federal cause of action shall create a corresponding cause of action under state law, with jurisdiction in the circuit courts. Any provision of s. 325 or s. 326 of EPCRA which imposes or authorizes the imposition of a civil penalty by the Administrator of the Environmental Protection Agency, or which creates a liability to the United States, shall impose or authorize the imposition of such a penalty by the division or create such a liability to and for the benefit of the state, to be paid into the Operating Trust Fund. Venue shall be proper in the county where the violation occurred or where the defendant has its principal place of business.

(4) No action may be commenced under this section if the administrator of the United States Environmental Protection Agency has commenced and is diligently pursuing an administrative order or civil action to enforce the specific requirement concerned or to impose a civil penalty under EPCRA with respect to a violation of that requirement.

History.—s. 1, ch. 88-200; s. 5, ch. 92-150; s. 38, ch. 93-120; s. 109, ch. 2011-142.



252.87 - Supplemental state reporting requirements.

252.87 Supplemental state reporting requirements.—

(1) The Legislature intends the reporting requirements of ss. 311 and 312 of EPCRA to apply to both the manufacturing sector and the nonmanufacturing sector, as those terms are used in federal regulations adopted by the Occupational Safety and Health Administration and implemented in its Hazard Communications Standard. The Legislature also intends that these reporting requirements apply to governmental bodies.

(2) The state reporting requirements set forth in this section are supplemental to the federal reporting requirements of EPCRA. Nothing in this section shall be construed to provide an exemption from or otherwise conflict with the requirements of EPCRA.

(3) As used in this section,

(a) “Governmental body” means the state, its political subdivisions, and all agencies and instrumentalities thereof.

(b) “Employer” means:

1. Any governmental body; and

2. Any employer subject to the Hazard Communication Standard adopted by the Occupational Safety and Health Administration as codified in 29 C.F.R. s. 1910.1200, as amended by 52 F.R. 31,852, August 24, 1987. The term specifically includes those employers subject to this standard in the manufacturing sector and the nonmanufacturing sector.

(4) Each employer that owns or operates a facility in this state at which hazardous materials are present in quantities at or above the thresholds established under ss. 311(b) and 312(b) of EPCRA shall comply with the reporting requirements of ss. 311 and 312 of EPCRA. Such employer shall also be responsible for notifying the division, the local emergency planning committee, and the local fire department in writing within 30 days if there is a discontinuance or abandonment of the employer’s business activities that could affect any stored hazardous materials.

(5) Compliance with any reporting requirements of EPCRA on or before the date specified for compliance under EPCRA or federal regulations adopted thereunder, if any, shall constitute compliance with the requirements of this section.

(6) Governmental bodies are exempt from the fees provided in s. 252.85(1).

(7) The division shall avoid duplicative reporting requirements by using the reporting requirements of other state agencies that regulate hazardous materials to the extent feasible and shall request the information authorized under EPCRA. With the advice and consent of the State Emergency Response Commission for Hazardous Materials, the division may require by rule that the maximum daily amount entry on the chemical inventory report required under s. 312 of EPCRA provide for reporting in estimated actual amounts. The division may also require by rule an entry for the Federal Employer Identification Number on this report. To the extent feasible, the division shall encourage and accept required information in a form initiated through electronic data interchange and shall describe by rule the format, manner of execution, and method of electronic transmission necessary for using such form. To the extent feasible, the Department of Financial Services, the Department of Agriculture and Consumer Services, the Department of Environmental Protection, the Public Service Commission, the Department of Revenue, and other state agencies which regulate hazardous materials shall coordinate with the division in order to avoid duplicative requirements contained in each agency’s respective reporting or registration forms. The other state agencies that inspect facilities storing hazardous materials and suppliers and distributors of covered substances shall assist the division in informing the facility owner or operator of the requirements of this part. The division shall provide the other state agencies with the necessary information and materials to inform the owners and operators of the requirements of this part to ensure that the budgets of these agencies are not adversely affected.

History.—s. 1, ch. 88-200; s. 7, ch. 91-305; s. 6, ch. 92-150; s. 63, ch. 94-356; s. 2, ch. 2000-317; s. 271, ch. 2003-261; s. 110, ch. 2011-142; s. 7, ch. 2011-213.



252.88 - Public records.

252.88 Public records.—

(1) Whenever EPCRA authorizes an employer to exclude trade secret information from its submittals, the employer shall furnish the information so excluded to the commission upon request. Such information shall be confidential and exempt from the provisions of s. 119.07(1). The commission shall not disclose such information except pursuant to a final determination under s. 322 of EPCRA by the Administrator of the Environmental Protection Agency that such information is not entitled to trade secret protection, or pursuant to an order of court.

(2) Whenever EPCRA authorizes an owner or operator to elect to withhold from disclosure the location of specific hazardous chemicals, such information shall be confidential and exempt from the provisions of s. 119.07(1).

(3) All information, including, but not limited to, site plans and specific location information on hazardous chemicals furnished to a fire department pursuant to EPCRA or this part, shall be confidential and exempt from the provisions of s. 119.07(1) while in the possession of the fire department.

(4) The division, the commission, and the committees shall furnish copies of public records submitted under EPCRA or this part, and may charge a fee of $1 per page per person per year for over 25 pages of materials copied.

History.—s. 1, ch. 88-200; s. 86, ch. 90-360; s. 7, ch. 92-150; s. 1, ch. 95-121; s. 108, ch. 96-406; s. 111, ch. 2011-142.



252.89 - Tort liability.

252.89 Tort liability.—The commission and the committees shall be state agencies, and the members of the commission and committees shall be officers, employees, or agents of the state for the purposes of s. 768.28.

History.—s. 1, ch. 88-200.



252.90 - Commission and committee duties.

252.90 Commission and committee duties.—

(1) The commission shall establish by December 31, 1989, uniform reporting forms for all reporting requirements under this part for use by all committees.

(2) The commission shall establish by October 1, 1989, a mission statement defining the authorities and responsibilities of the committees, limiting those authorities and responsibilities to activities required by EPCRA and this part.

(3) In order to further the purposes of this part, the commission shall encourage participation by all major segments of the affected businesses and industries on each committee on a continuing basis.

(4) Each committee shall provide the commission with a copy of the agenda for each committee meeting at least 7 days prior to each meeting and shall provide to the commission a copy of the official minutes of each such meeting within 7 days following the meeting.

History.—s. 15, ch. 89-324; s. 8, ch. 92-150.



252.905 - Emergency planning information; public records exemption.

252.905 Emergency planning information; public records exemption.—

(1) Any information furnished by a person or a business to the division for the purpose of being provided assistance with emergency planning is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption applies to information held by the division before, on, or after the effective date of this exemption.

(2) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15, and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2014-188.






Part III - EMERGENCY MANAGEMENT ASSISTANCE COMPACT (ss. 252.921-252.9335)

252.921 - Short title.

252.921 Short title.—Sections 252.921-252.933 may be cited as the “Emergency Management Assistance Compact.”

History.—s. 1, ch. 96-244; s. 1, ch. 2015-55.



252.922 - Purpose and authorities.

252.922 Purpose and authorities.—

(1) This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For purposes of this compact, the term “states” means the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all United States territorial possessions.

(2) The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state(s), whether arising from natural disaster, technological hazard, manmade disaster, civil emergency aspects of resource shortages, community disorders, insurgency, or enemy attack. This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual emergency periods. Mutual assistance in this compact may include the use of the states’ National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

History.—s. 1, ch. 96-244.



252.923 - General implementation.

252.923 General implementation.—

(1) Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

(2) The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the Federal Government or any other source, that are essential to the safety, care, and welfare of the people in the event of an emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

(3) On behalf of the governor of each state participating in the compact, the legally designated official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

History.—s. 1, ch. 96-244.



252.924 - Party state responsibilities.

252.924 Party state responsibilities.—

(1) It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

(a) Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, manmade disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

(b) Review party states’ individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

(c) Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

(d) Assist in warning communities adjacent to or crossing the state boundaries.

(e) Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

(f) Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

(g) Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

(2) The authorized representative of a party state may request assistance of another party state by contacting the authorizing representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 90 days of the verbal request. Requests shall provide the following information:

(a) A description of the emergency service function for which assistance is needed, such as, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building code inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

(b) The amount and type of personnel, equipment, materials, and supplies needed, and a reasonable estimate of the length of time they will be needed.

(c) The specific place and time for staging of the assisting party’s response and a point of contact at that location.

(3) There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.

History.—s. 1, ch. 96-244; s. 26, ch. 2000-372.



252.925 - Limitation.

252.925 Limitation.—Any party state requested to render mutual aid or exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall afford to the emergency forces of any other party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except those powers of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises and/or training for mutual aid and shall continue so long as the exercises and/or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving states, whichever is longer.

History.—s. 1, ch. 96-244.



252.926 - License and permits.

252.926 License and permits.—Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster situation, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

History.—s. 1, ch. 96-244.



252.927 - Liability.

252.927 Liability.—Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

History.—s. 1, ch. 96-244.



252.928 - Compensation.

252.928 Compensation.—Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and the representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

History.—s. 1, ch. 96-244.



252.929 - Reimbursement.

252.929 Reimbursement.—Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the cost incurred in connection with such requests. However, any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or costs; and any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Costs incurred in payment of compensation and death benefits under s. 252.928 shall not be reimbursable under this provision.

History.—s. 1, ch. 96-244.



252.931 - Evacuation.

252.931 Evacuation.—Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement for out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

History.—s. 1, ch. 96-244.



252.932 - Implementation.

252.932 Implementation.—

(1) This compact shall become operative immediately upon its enactment into law by any two states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

(2) Any party state may withdraw from this compact by enacting a statute repealing same, but no such withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of the withdrawal.

(3) Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

History.—s. 1, ch. 96-244.



252.933 - Validity.

252.933 Validity.—This compact shall be construed to effectuate the purposes stated in s. 252.922. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

History.—s. 1, ch. 96-244.



252.9335 - Expense reimbursement under compact.

252.9335 Expense reimbursement under compact.—Travel expense reimbursement limits provided in s. 112.061(6) do not apply to an employee of the state or of a political subdivision of the state traveling under the Emergency Management Assistance Compact when such expenses are reimbursed based on the amount agreed upon in an interstate mutual aid request for assistance.

History.—s. 2, ch. 2015-55.






Part IV - ACCIDENTAL RELEASE PREVENTION AND RISK MANAGEMENTPLANNING (ss. 252.934-252.946)

252.934 - Short title.

252.934 Short title.—This part may be cited as the “Florida Accidental Release Prevention and Risk Management Planning Act.”

History.—s. 1, ch. 98-193.



252.935 - Purpose.

252.935 Purpose.—The purpose of this part is to establish adequate state authorities to implement, fund, and enforce the requirements of the Accidental Release Prevention Program of s. 112(r)(7) of the federal Clean Air Act and federal implementing regulations for specified sources. To ensure the efficient use of resources, it is the intent of the Legislature for the state to seek delegation of the s. 112(r)(7) Accidental Release Prevention Program from the United States Environmental Protection Agency for specified sources and for duplication and redundancy to be avoided to the maximum extent practicable with no expansion or addition of the regulatory program.

History.—s. 1, ch. 98-193.



252.936 - Definitions.

252.936 Definitions.—As used in this part, the term:

(1) “Accidental release” means an unanticipated emission of a regulated substance into the ambient air from a stationary source.

(2) “Accidental Release Prevention Program” means the program to implement the accidental release prevention, detection, and response provisions of s. 112(r)(7) of the Clean Air Act and federal implementing regulations.

(3) “Audit” means a review of information at, or submitted by, a stationary source subject to s. 112(r)(7), to determine whether that stationary source is in compliance with this part and rules adopted to administer this part. Audits must include a review of the adequacy of the stationary source’s Risk Management Plan, may consist of reviews of information submitted to the division or the United States Environmental Protection Agency to determine whether the plan is complete or whether revisions to the plan are needed, and the reviews may be conducted at the stationary source to confirm that information onsite is consistent with reported information.

(4) “Chemical Safety and Hazard Investigation Board” means the federal Chemical Safety and Hazard Investigation Board created under s. 112(r)(6) of the Clean Air Act.

(5) “Clean Air Act” means the federal Clean Air Act, as amended, codified at 42 U.S.C. ss. 7401-7671q.

(6) “Commission” means the State Emergency Response Commission for Hazardous Materials created by Executive Order 94-138.

(7) “Committee” means any local emergency planning committee established in the state under s. 301 of the federal Emergency Planning and Community Right To Know Act, 42 U.S.C. ss. 11001 et seq.

(8) “Division” means the Division of Emergency Management in the Executive Office of the Governor.

(9) “Inspection” means a review of information at a stationary source subject to s. 112(r)(7), including documentation and operating practices and access to the source and to any area where an accidental release could occur, to determine whether the stationary source is in compliance with this part or rules adopted to administer this part.

(10) “Owner or operator” means any person who owns, leases, operates, controls, or supervises any stationary source subject to s. 112(r)(7) of the Clean Air Act.

(11) “Person” means an individual, corporation, partnership, association, state or any agency or institution thereof, municipality, political subdivision of the state, and any agency, department, or instrumentality of the United States, and any officer, agent, or employee thereof, and, for the purposes of s. 252.941, any responsible corporate officer.

(12) “Process” means a process as that term is defined under 40 C.F.R. part 68.

(13) “Program level” means a Program 1, Program 2, or Program 3 stationary source level as determined under 40 C.F.R. part 68.

(14) “Regulated substance” means any regulated substance defined or listed under s. 112(r)(3) of the Clean Air Act and federal implementing regulations. Consistent with s. 112(r)(7) federal implementing regulations, ammonia used as an agricultural nutrient, when held by farmers, is exempt from this part.

(15) “Risk Management Plan” means the Risk Management Plan required under s. 112(r)(7) of the Clean Air Act and federal implementing regulations.

(16) “Section 112(r)” means the provisions of s. 112(r) of the Clean Air Act.

(17) “Section 112(r)(7)” means the accidental release prevention, detection, and response provisions in s. 112(r)(7) of the Clean Air Act.

(18) “Stationary source” means any buildings, structures, equipment, installations, or regulated substance emitting stationary activities which belong to the same industrial group, which are located on one or more contiguous properties, which are under the control of the same person (or persons under common control), and from which an accidental release may occur. The term does not apply to transportation, including storage incident to transportation of any regulated substance under the provisions of this part. A stationary source includes transportation containers used for storage not incident to transportation and transportation containers connected to equipment at the stationary source for loading or unloading. Transportation includes, but is not limited to, transportation that is subject to oversight or regulation under 49 C.F.R. parts 192, 193, or 195 or a state natural gas or hazardous liquid program for which the state has in effect a certification to the United States Department of Transportation under 40 U.S.C. s. 60105. A stationary source does not include naturally occurring hydrocarbon reservoirs. Properties may not be considered contiguous solely because of a railroad or gas pipeline right-of-way. Stationary sources subject to chapter 527 whose only regulated substance subject to s. 112(r)(7) is liquefied petroleum gas are exempt from this part.

(19) “Trust fund” means the Operating Trust Fund of the division.

History.—s. 1, ch. 98-193; s. 112, ch. 2011-142.



252.937 - Division powers and duties.

252.937 Division powers and duties.—

(1) The division has the power and duty to:

(a)1. Seek delegation from the United States Environmental Protection Agency to implement the Accidental Release Prevention Program under s. 112(r)(7) of the Clean Air Act and the federal implementing regulations for specified sources subject to s. 112(r)(7) of the Clean Air Act. Implementation for all other sources subject to s. 112(r)(7) of the Clean Air Act shall be performed by the United States Environmental Protection Agency; and

2. Ensure the timely submission of Risk Management Plans and any subsequent revisions of Risk Management Plans.

(b) Adopt, modify, and repeal rules, with the advice and consent of the commission, necessary to obtain delegation from the United States Environmental Protection Agency and to administer the s. 112(r)(7) Accidental Release Prevention Program in this state for the specified stationary sources with no expansion or addition of the regulatory program.

(c) Make and execute contracts and other agreements necessary or convenient to the administration of this part.

(d) Coordinate its activities under this part with its other emergency management responsibilities, including its responsibilities and activities under parts I, II, and III of this chapter and with the related activities of other state and local agencies, keeping separate accounts for all activities conducted under this part which are supported or partially supported from the trust fund.

(e) Establish, with the advice and consent of the commission, a technical assistance and outreach program to assist owners and operators of specified stationary sources subject to s. 112(r)(7) in complying with the reporting and fee requirements of this part. This program is designed to facilitate and ensure timely submission of proper certifications or compliance schedules and timely submission and registration of Risk Management Plans and revised registrations and Risk Management Plans if required for these sources.

(f) Make a quarterly report to the State Emergency Response Commission on income and expenses for the state’s Accidental Release Prevention Program under this part.

(2) To ensure that this program is self-supporting, the division shall provide administrative support, including staff, facilities, materials, and services to implement this part for specified stationary sources subject to s. 252.939 and provide necessary funding to local emergency planning committees and county emergency management agencies for work performed to implement this part. Each state agency with regulatory, inspection, or technical assistance programs for specified stationary sources subject to this part shall enter into a memorandum of understanding with the division which specifically outlines how each agency’s staff, facilities, materials, and services will be used to support implementation. It is the Legislature’s intent to implement this part as efficiently and economically as possible, using existing expertise and resources, if available and appropriate.

(3) To prevent the duplication of investigative efforts and resources, the division, on behalf of the commission, shall coordinate with any federal agencies or agents thereof, including the federal Chemical Safety and Hazard Investigation Board, or its successor, which are performing accidental release investigations for specified stationary sources, and may coordinate with any agencies of the state which are performing accidental release investigations. This accidental release investigation coordination is not intended to limit or take the place of any individual agency accidental release investigation under separate authority.

(4) To promote efficient administration of this program and specified stationary sources, only the division may seek delegation from the United States Environmental Protection Agency for this program. Further, the division may not delegate this program to any local environmental agency.

History.—s. 1, ch. 98-193; s. 235, ch. 99-245; s. 2, ch. 99-353; s. 113, ch. 2011-142; s. 8, ch. 2011-213.



252.938 - Funding.

252.938 Funding.—

(1) It is the intent of the Legislature that the state activities and expenditures under this part be self-sustaining through fees contributed by specified sources as provided in this part.

(2) All fees and penalties collected under this part must be deposited in the Operating Trust Fund for appropriation to fund the state’s Accidental Release Prevention Program under this part.

History.—s. 1, ch. 98-193.



252.939 - Fees.

252.939 Fees.—

(1)(a) Any owner or operator of a specified stationary source in the state which must submit a Risk Management Plan to the United States Environmental Protection Agency under s. 112(r)(7) shall pay an annual registration fee for each specified stationary source to the division. The annual registration fee is due to the division upon initial submission of a stationary source’s Risk Management Plan to the United States Environmental Protection Agency, and every April 1 thereafter.

(b) Prior individual written notice shall be provided by United States mail by the division to owners or operators of specified stationary sources in the state subject to the requirements under s. 112(r)(7) to submit Risk Management Plans and corresponding state registration fees. This notice must include the requirements of the state fee schedule and must be mailed at least 90 days before the due date for the specified stationary source’s initial registration and Risk Management Plan submission year and at least 30 days before the registration fee due date for subsequent years.

(c) The division shall establish a fee schedule by rule for the specified stationary sources, upon the advice and consent of the commission. The annual registration fee must be based on a stationary source’s highest program level, as determined under the federal implementing regulations for s. 112(r)(7) and may not exceed the following:

1. Program 1 Stationary Sources $100. Multiple Program 1 stationary sources which are under common ownership and which have the same single chemical process, shall pay a full fee for the first stationary source location and a 50 percent fee for subsequent locations with no owner of such multiple stationary sources paying more than $1,000. To be eligible for this multiple stationary source fee provision, one single fee payment must be submitted by the owner of the eligible multiple stationary source locations with a listing of the multiple stationary source locations and the single chemical process.

2. Program 2 Stationary Sources $200. Multiple Program 2 stationary sources which are under common ownership and which have the same single chemical process, shall pay a full fee for the first three stationary source locations and a 50 percent fee for subsequent locations with no owner of such multiple stationary sources paying more than $2,000. Multiple Program 2 stationary sources which are under common ownership and which are classified under one of the following Standard Industrial Classification group numbers 01, 02, or 07 shall pay a full fee, not to exceed $100 for the first stationary source location and a 50 percent fee for subsequent locations with no owner of such multiple stationary sources paying more than $800. To be eligible for these multiple stationary source fee provisions, one single fee payment must be submitted by the owner of the eligible multiple stationary source locations with a listing of the multiple stationary source locations and the chemical process.

3. Program 3 Stationary Sources $1,000.

(d) Annual registration fees under this section are not required until after the division receives final delegation approval from the United States Environmental Protection Agency to administer the s. 112(r)(7) Accidental Release Prevention Program for the specified stationary sources.

(2) The division shall establish by rule late fees, not to exceed 10 percent per month of the annual registration fee owed, and not to exceed a total of 50 percent, for failure to timely submit an annual registration fee. A late fee may not be assessed against a stationary source during the initial registration and submission year if 90 days’ prior written notice was not provided to that stationary source.

(3) In determining whether an annual registration fee is timely submitted under subsections (1) and (2), if the fee is:

(a) Mailed via United States mail, the date of submittal is the date evidenced by the postmark.

(b) Delivered by overnight or other private mail carriers, the date of submittal is the date the package is deposited with the overnight carrier.

(c) Hand-delivered, other than by overnight or private mail carrier, the date of submittal is the date of actual receipt.

(4) If the Legislature directs the division to seek authority to implement and enforce s. 112(r)(7) of the Clean Air Act for additional stationary sources, the division shall, with the advice of the commission, review and suggest revisions, if necessary and appropriate, to the fees specified in this section.

History.—s. 1, ch. 98-193; s. 31, ch. 99-13; s. 29, ch. 2013-15.



252.940 - Enforcement; procedure; remedies.

252.940 Enforcement; procedure; remedies.—

(1) The division has the following enforcement authority and remedies for specified stationary sources available to it for violations of this part as specified in s. 252.941:

(a) To institute a civil action in a court of competent jurisdiction in order to seek injunctive relief to immediately restrain or enjoin any person from engaging in any activity in violation of this part which is presenting an imminent and substantial endangerment to the public health or welfare or the environment; and to seek injunctive relief to enforce compliance with this part or any rule, regulation, program requirement, or order implementing this part.

(b) To institute a civil action in a court of competent jurisdiction to impose and to recover a civil penalty for each violation, as specified in s. 252.941(1), in an amount of not more than $10,000 per offense. However, the court may receive evidence in mitigation. Each day during any portion of which such violation occurs constitutes a separate offense.

(c) To seek criminal remedies, including fines, for violations as specified in s. 252.941(2).

(d) Failure to comply with the fee provisions under s. 252.939 is not a violation under s. 252.941. Section 252.939(2) is the sole remedy for fee provisions in s. 252.939, except that the division may enforce a final order entered under that section pursuant to s. 120.69.

(2) An action may not be commenced or continued under this section if the Administrator of the United States Environmental Protection Agency has commenced and is diligently pursuing an administrative order or civil or criminal action to enforce a specific requirement or to impose a civil or criminal penalty under s. 112(r) with respect to the specific violation. If the United States Environmental Protection Agency initiates any action after the state has initiated an action based on the same cause, the state suit shall be dismissed without prejudice and may be refiled only in the event that the United States Environmental Protection Agency discontinues the enforcement action prior to settlement or final judgment.

(3) For the purposes of this section, the division may offer and accept the use of emergency planning, training, and response-related Supplemental Environmental Projects, consistent with the guidelines established by the United States Environmental Protection Agency.

(4) The authorities and remedies provided under this section shall not take effect until after such time as the division has received final delegation approval from the United States Environmental Protection Agency to administer the s. 112(r)(7) Accidental Release Prevention Program for specified stationary sources.

History.—s. 1, ch. 98-193; s. 30, ch. 2013-15.



252.941 - Prohibitions, violations, penalties, intent.

252.941 Prohibitions, violations, penalties, intent.—

(1) It is a violation of this part, and it is prohibited for any person to:

(a) Fail to make any submittal required by this part or by rule or regulation implementing this part, or to violate or fail to comply with any rule, regulation, order, plan, or certification adopted or issued by the division pursuant to its lawful authority under this part, other than fees under s. 252.939.

(b) Knowingly make any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this part, or to falsify, tamper with, or knowingly render inaccurate any monitoring device or method required to be maintained under this part or by any program, rule, regulation, or order issued under this part.

(c) Fail to report to the appropriate representative of the division, as established by division rule, within 1 working day of discovery of an accidental release of a regulated substance from the stationary source, if the owner or operator is required to report the release to the United States Environmental Protection Agency under s. 112(r)(6).

(2) Any person who willfully commits a violation specified in subsection (1) is guilty of a misdemeanor of the first degree punishable as provided in s. 775.083(1)(g) by a fine of not more than $10,000 for each offense. Each day during any portion of which such violation occurs constitutes a separate offense.

(3) It is the legislative intent that the civil penalties and criminal fines imposed by the court be of such amount as to ensure immediate and continued compliance with this section.

(4) The prohibitions and violations provided under this section shall take effect after such time as the division has received final delegation approval from the United States Environmental Protection Agency to administer the s. 112(r)(7) Accidental Release Prevention Program for specified stationary sources.

History.—s. 1, ch. 98-193; s. 31, ch. 2013-15.



252.942 - Inspections and audits.

252.942 Inspections and audits.—

(1)(a) Any duly authorized representative of the division may at any reasonable time enter to inspect and audit, in order to ascertain compliance with this part or rules adopted to implement this part, any specified stationary source subject to the requirements of s. 112(r)(7), except a building that is used exclusively for a private residence.

(b) Any duly authorized representative may at any reasonable time have access to any specified stationary source subject to s. 112(r)(7) for inspection and copying any supporting documentation required under this part.

(c) A person may not refuse reasonable entry or access to any authorized representative of the division who requests entry for purposes of inspection and who presents appropriate credentials; nor shall any person obstruct, hamper, or interfere with such inspection.

(2) An inspection or audit under subsection (1) may be conducted only after:

(a) Consent for the inspection is received from the owner, operator, or person in charge; or

(b) The appropriate inspection warrant as provided in this section is obtained.

(3)(a) An inspection warrant as authorized by this chapter may be issued by a judge of any county court or circuit court of this state which has jurisdiction over the place or thing to be searched.

(b) When a proper affidavit is made, the judge may issue an inspection warrant if:

1. It appears that the properties to be inspected may be connected with or contain evidence of the violation of any of the provisions of this part or any rule properly promulgated thereunder; or

2. The inspection sought is an integral part of a larger scheme of systematic routine inspections that are necessary to, and consistent with, the continuing efforts of the division to ensure compliance with the provisions of this part and any rules adopted thereunder.

(c) The judge shall, before issuing the warrant, have the application for the warrant duly sworn to and subscribed by a representative of the division; and he or she may receive further testimony from witnesses, supporting affidavits, or depositions in writing to support the application. The affidavit and further proof must set forth the facts tending to establish the grounds specified in paragraph (b) or the reasons for believing that such grounds exist.

(d) Upon examination of the application and proofs submitted and if satisfied that cause exists for issuing the inspection warrant, the judge shall issue a warrant, signed by him or her with the name of his or her office, to any division representative, which warrant will authorize the representative to inspect the property described in the warrant.

(4) The division shall periodically audit Risk Management Plans submitted by owners or operators of stationary sources subject to s. 112(r)(7) and require revisions of such plans when necessary to ensure compliance with this part. The audit and revision requirements must substantially comply with federal regulations implementing s. 112(r)(7). The division shall develop, with the advice and consent of the commission, an annual audit work plan which identifies specified stationary sources or audits based on the program resources available. Stationary sources will be prioritized for audits based on factors which include, but are not limited to, stationary source location and proximity to population centers, chemical characteristics and inventories, stationary source accident history, process accident history, compliance or inspection by allied agency programs, and the results of stationary sources’ self-audits.

(5) Upon request, owners or operators of specified stationary sources subject to s. 112(r)(7) shall receive an oral exit interview at the conclusion of an inspection or audit.

(6) Following an audit or inspection, the division shall issue the owner or operator a written preliminary determination of any necessary revisions to the stationary source Risk Management Plan to ensure that the plan meets the requirements of this part and rules adopted to implement this part. The preliminary determination must include an explanation of the basis for the revisions, reflecting industry standards and guidelines to the extent that such standards and guidelines are applicable, and must include a timetable for their implementation.

(7) The division shall provide reasonable notice of its intent to conduct an onsite inspection or audit of a specified stationary source. Inspections or audits may be conducted without notice in response to an accidental release or to protect the public health, safety, and welfare.

History.—s. 1, ch. 98-193; s. 32, ch. 2013-15.



252.943 - Public records.

252.943 Public records.—

(1) The division shall protect records, reports, or information or particular parts thereof, other than release or emissions data, contained in a risk management plan from public disclosure pursuant to ss. 112(r) and 114(c) of the federal Clean Air Act and authorities cited therein, based upon a showing satisfactory to the Administrator of the United States Environmental Protection Agency, by any owner or operator of a stationary source subject to the Accidental Release Prevention Program, that public release of such records, reports, or information would divulge methods or processes entitled to protection as trade secrets as provided for in 40 C.F.R. part 2, subpart B. Such records, reports, or information held by the division are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, unless a final determination has been made by the Administrator of the Environmental Protection Agency that such records, reports, or information are not entitled to trade secret protection, or pursuant to an order of court.

(2) The division shall protect records, reports, or information or particular parts thereof, other than release or emissions data, obtained from an investigation, inspection, or audit from public disclosure pursuant to ss. 112(r) and 114(c) of the federal Clean Air Act and authorities cited therein, based upon a showing satisfactory to the Administrator of the United States Environmental Protection Agency, by any owner or operator of a stationary source subject to the Accidental Release Prevention Program, that public release of such records, reports, or information would divulge methods or processes entitled to protection as trade secrets as provided for in 40 C.F.R. part 2, subpart B. Such records, reports, or information held by the division are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, unless a final determination has been made by the Administrator of the Environmental Protection Agency that such records, reports, or information are not entitled to trade secret protection, or pursuant to a court order.

History.—s. 1, ch. 98-406; s. 1, ch. 2003-103; s. 114, ch. 2011-142.



252.944 - Tort liability.

252.944 Tort liability.—The commission and the committees are state agencies, and the members of the commission and committees are officers, employees, or agents of the state for the purpose of s. 768.28.

History.—s. 1, ch. 98-193.



252.946 - Public records.

252.946 Public records.—With regard to information submitted to the United States Environmental Protection Agency under this part or s. 112(r)(7), the division, the State Hazardous Materials Emergency Response Commission, and any local emergency planning committee may assist persons in electronically accessing such information held by the United States Environmental Protection Agency in its centralized database. If requested, the division, the commission, or a committee may furnish copies of such United States Environmental Protection Agency records.

History.—s. 1, ch. 98-193; s. 115, ch. 2011-142.












TITLE XVIII - PUBLIC LANDS AND PROPERTY

Chapter 253 - STATE LANDS

253.001 - Board of Trustees of the Internal Improvement Trust Fund; duty to hold lands in trust.

253.001 Board of Trustees of the Internal Improvement Trust Fund; duty to hold lands in trust.—The existence of the Board of Trustees of the Internal Improvement Trust Fund is reaffirmed. All lands held in the name of the board of trustees shall continue to be held in trust for the use and benefit of the people of the state pursuant to s. 7, Art. II, and s. 11, Art. X of the State Constitution.

History.—s. 1, ch. 79-255.



253.002 - Department of Environmental Protection, water management districts, Fish and Wildlife Conservation Commission, and Department of Agriculture and Consumer Services; duties with respect to state lands.

253.002 Department of Environmental Protection, water management districts, Fish and Wildlife Conservation Commission, and Department of Agriculture and Consumer Services; duties with respect to state lands.—

(1) The Department of Environmental Protection shall perform all staff duties and functions related to the acquisition, administration, and disposition of state lands, title to which is or will be vested in the Board of Trustees of the Internal Improvement Trust Fund. However, upon the effective date of rules adopted pursuant to s. 373.427, a water management district created under s. 373.069 shall perform the staff duties and functions related to the review of any application for authorization to use board of trustees-owned submerged lands necessary for an activity regulated under part IV of chapter 373 for which the water management district has permitting responsibility as set forth in an operating agreement adopted pursuant to s. 373.046(4). The Department of Agriculture and Consumer Services shall perform the staff duties and functions related to the review of applications and compliance with conditions for use of board of trustees-owned submerged lands under authorizations or leases issued pursuant to ss. 253.67-253.75 and 597.010 and the acquisition, administration, and disposition of conservation easements pursuant to s. 570.71. Unless expressly prohibited by law, the board of trustees may delegate to the department any statutory duty or obligation relating to the acquisition, administration, or disposition of lands, title to which is or will be vested in the board of trustees. The board of trustees may also delegate to any water management district created under s. 373.069 the authority to take final agency action, without any action on behalf of the board, on applications for authorization to use board of trustees-owned submerged lands for any activity regulated under part IV of chapter 373 for which the water management district has permitting responsibility as set forth in an operating agreement adopted pursuant to s. 373.046(4). This water management district responsibility under this subsection shall be subject to the department’s general supervisory authority pursuant to s. 373.026(7). The board of trustees may also delegate to the Department of Agriculture and Consumer Services the authority to take final agency action on behalf of the board on applications to use board of trustees-owned submerged lands for any activity for which that department has responsibility pursuant to ss. 253.67-253.75, 369.25, 369.251, and 597.010. However, the board of trustees shall retain the authority to take final agency action on establishing any areas for leasing, new leases, expanding existing lease areas, or changing the type of lease activity in existing leases. Upon issuance of an aquaculture lease or other real property transaction relating to aquaculture, the Department of Agriculture and Consumer Services must send a copy of the document and the accompanying survey to the Department of Environmental Protection. The board of trustees may also delegate to the Fish and Wildlife Conservation Commission the authority to take final agency action, without any action on behalf of the board, on applications for authorization to use board of trustees-owned submerged lands for any activity regulated under ss. 369.20 and 369.22.

(2) Delegations to the department, or a water management district, or the Department of Agriculture and Consumer Services of authority to take final agency action on applications for authorization to use submerged lands owned by the board of trustees, without any action on behalf of the board of trustees, shall be by rule, provided that delegations related to port conceptual permits shall be in accordance with s. 373.4133. Until rules adopted pursuant to this subsection become effective, existing delegations by the board of trustees shall remain in full force and effect. However, the board of trustees is not limited or prohibited from amending these delegations. The board of trustees shall adopt by rule any delegations of its authority to take final agency action without action by the board of trustees on applications for authorization to use board of trustees-owned submerged lands. Any final agency action, without action by the board of trustees, taken by the department, or a water management district, or the Department of Agriculture and Consumer Services on applications to use board of trustees-owned submerged lands shall be subject to the provisions of s. 373.4275. Notwithstanding any other provision of this subsection, the board of trustees, the Department of Legal Affairs, and the department retain the concurrent authority to assert or defend title to submerged lands owned by the board of trustees.

History.—s. 4, ch. 79-255; s. 5, ch. 93-213; s. 488, ch. 94-356; s. 1, ch. 2000-364; s. 3, ch. 2005-157; s. 3, ch. 2008-150; s. 2, ch. 2009-86; s. 7, ch. 2010-201; s. 2, ch. 2012-190.



253.01 - Internal Improvement Trust Fund established.

253.01 Internal Improvement Trust Fund established.—

(1)(a) So much of the 500,000 acres of land granted to this state for internal improvement purposes by an Act of Congress passed March 3, A. D. 1845, as remains unsold, and the proceeds of the sales of such lands heretofore sold as now remain on hand and unappropriated, and all proceeds that may hereafter accrue from the sales of such lands; and all the swampland or lands subject to overflow granted this state by an Act of Congress approved September 28, A. D. 1850, together with all the proceeds that have accrued or may hereafter accrue to the state from the sale of such lands, are set apart, and declared a separate and distinct fund called the Internal Improvement Trust Fund of the state, and are to be strictly applied according to the provisions of this chapter.

(b) All revenues received from application fees charged by the Division of State Lands for the use in any manner, lease, conveyance, or release of any interest in or for the sale of state lands, except revenues from such fees charged by the Department of Agriculture and Consumer Services for aquaculture leases under ss. 253.71(2) and 597.010, must be deposited into the Internal Improvement Trust Fund. The fees charged by the division for reproduction of records relating to state lands must also be placed into the fund. Revenues received by the Department of Agriculture and Consumer Services for aquaculture leases under ss. 253.71(2) and 597.010 shall be deposited in the General Inspection Trust Fund of the Department of Agriculture and Consumer Services.

(c) Notwithstanding any provisions of law to the contrary, if title to any state-owned lands is vested in the Board of Trustees of the Internal Improvement Trust Fund and the lands are located within the Everglades Agricultural Area, then all proceeds from the sale of any such lands shall be deposited into the Internal Improvement Trust Fund. The provisions of this paragraph shall not apply to those lands acquired pursuant to s. 607.0505 and former s. 620.192 or chapter 895.

(2) All revenues accruing from sources designated by law for deposit in the Internal Improvement Trust Fund shall be used for the acquisition, management, administration, protection, and conservation of state-owned lands.

History.—s. 1, ch. 610, 1854; RS 428; GS 616; RGS 1054; CGL 1384; s. 2, ch. 61-119; s. 1, ch. 82-185; s. 13, ch. 84-330; s. 23, ch. 89-175; s. 3, ch. 89-279; s. 16, ch. 89-324; s. 3, ch. 91-80; s. 1, ch. 91-187; s. 2, ch. 91-286; s. 1, ch. 92-109; s. 41, ch. 93-164; s. 489, ch. 94-356; s. 2, ch. 2000-364; ss. 40, 53, ch. 2001-254; s. 4, ch. 2003-2; s. 26, ch. 2006-1; s. 40, ch. 2007-73; s. 34, ch. 2008-153; s. 7, ch. 2010-4; s. 20, ch. 2013-41; s. 7, ch. 2015-3.



253.02 - Board of trustees; powers and duties.

253.02 Board of trustees; powers and duties.—

(1) For the purpose of assuring the proper application of the Internal Improvement Trust Fund and the Land Acquisition Trust Fund for the purposes of this chapter, the land provided for in ss. 253.01 and 253.03, and all the funds arising from the sale thereof, after paying the necessary expense of selection, management, and sale, are irrevocably vested in a board of four trustees, to wit: The Governor, the Attorney General, the Chief Financial Officer, and the Commissioner of Agriculture and their successors in office, to hold the same in trust for the uses and purposes provided in this chapter, with the power to sell and transfer said lands to the purchasers and receive the power to sell and transfer said lands to the purchasers and receive payment for the same, and invest the surplus moneys arising therefrom, from time to time, in stocks of the United States, stocks of the several states, or the internal improvement bonds issued under the provisions of law; also, the surplus interest accruing from such investments. Said board of trustees has all the rights, powers, property, claims, remedies, actions, suits, and things whatsoever belonging to them, or appertaining before and at the time of the enactment hereof, and they shall remain subject to and pay, fulfill, perform, and discharge all debts, duties, and obligations of their trust, existing at the time of the enactment hereof or provided in this chapter.

(2)(a) The board of trustees shall not sell, transfer, or otherwise dispose of any lands the title to which is vested in the board of trustees except by vote of at least three of the four trustees.

(b) The authority of the board of trustees to grant easements for rights-of-way over, across, and upon uplands the title to which is vested in the board of trustees for the construction and operation of electric transmission and distribution facilities and related appurtenances is hereby confirmed. The board of trustees may delegate to the Secretary of Environmental Protection the authority to grant such easements on its behalf. All easements for rights-of-way over, across, and upon uplands the title to which is vested in the board of trustees for the construction and operation of electric transmission and distribution facilities and related appurtenances which are approved by the Secretary of Environmental Protection pursuant to the authority delegated by the board of trustees shall meet the following criteria:

1. Such easements shall not prevent the use of the state-owned uplands adjacent to the easement area for the purposes for which such lands were acquired and shall not unreasonably diminish the ecological, conservation, or recreational values of the state-owned uplands adjacent to the easement area.

2. There is no practical and prudent alternative to locating the linear facility and related appurtenances on state-owned upland. For purposes of this subparagraph, the test of practicality and prudence shall compare the social, economic, and environmental effects of the alternatives.

3. Appropriate steps are taken to minimize the impacts to state-owned uplands. Such steps may include:

a. Siting of facilities so as to reduce impacts and minimize fragmentation of the overall state-owned parcel;

b. Avoiding significant wildlife habitat, wetlands, or other valuable natural resources to the maximum extent practicable; or

c. Avoiding interference with active land management practices, such as prescribed burning.

4. Except for easements granted as a part of a land exchange to accomplish a recreational or conservation benefit or other public purpose, in exchange for such easements, the grantee pays an amount equal to the market value of the interest acquired. In addition, for the initial grant of such easements only, the grantee shall provide additional compensation by vesting in the board of trustees fee simple title to other available uplands that are 1.5 times the size of the easement acquired by the grantee. The Secretary of Environmental Protection shall approve the property to be acquired on behalf of the board of trustees based on the geographic location in relation to the land proposed to be under easement and a determination that economic, ecological, and recreational value is at least equivalent to the value of the lands under proposed easement. Priority for replacement uplands shall be given to parcels identified as inholdings and additions to public lands and lands on a Florida Forever land acquisition list. However, if suitable replacement uplands cannot be identified, the grantee shall provide additional compensation for the initial grant of such easements only by paying to the lead manager of the state-owned lands or, when there is no lead manager, by paying to the department an amount equal to two times the current market value of the state-owned land or the highest and best use value at the time of purchase, whichever is greater. When determining such use of funds, priority shall be given to parcels identified as inholdings and additions to public lands and lands on a Florida Forever land acquisition list.

(c) Where authority to approve easements for rights-of-way over, across, and upon uplands the title to which is vested in the board of trustees for the construction and operation of electric transmission and distribution facilities and related appurtenances has not been delegated to the Secretary of Environmental Protection, the board of trustees shall apply the same criteria and require the same compensation as provided above, provided, however, the board of trustees shall have the discretion to determine the amount of replacement lands required within a range of from one to two times the size of the easement acquired by the grantee, depending upon the degree to which the proposed use of the easement will interfere with the manner in which the lands within the proposed easement area have historically been managed.

(3) In the event submerged tidal land is to be sold and transferred by said board of trustees, the board of trustees shall first require the Department of Environmental Protection to inspect said lands and to file a written report with the board of trustees which report shall state whether or not the development of said lands would be detrimental to established conservation practices.

(4) The board of trustees is authorized to acquire by condemnation such submerged lands, except Murphy Act Lands and Holland Act Lands, as shall be in the public interest and for a public purpose.

(5) The board of trustees shall be a necessary party to any action or petition which seeks to acquire submerged lands or lands lying beneath any navigable waters in the state through eminent domain proceedings.

(6) The board of trustees shall report to the Legislature its recommendations as to whether any existing multistate compact for mutual aid should be modified or whether the state should enter into a new multistate compact to address the impacts of the Deepwater Horizon event or potentially similar future incidents. The report shall be submitted to the Legislature by February 1, 2012, and updated annually thereafter for 5 years.

History.—s. 2, ch. 610, 1854; RS 429; GS 617; RGS 1055; CGL 1385; s. 2, ch. 61-119; s. 1, ch. 67-5; s. 1, ch. 67-269; s. 1, ch. 67-2236; ss. 25, 27, 35, ch. 69-106; s. 1, ch. 69-300; s. 1, ch. 70-358; s. 8, ch. 79-65; s. 2, ch. 82-185; s. 64, ch. 94-356; s. 13, ch. 2003-6; s. 14, ch. 2008-227; s. 495, ch. 2011-142; s. 4, ch. 2011-206.



253.025 - Acquisition of state lands.

253.025 Acquisition of state lands.—

(1)(a) The Board of Trustees of the Internal Improvement Trust Fund or its duly authorized agent may not commit the state, through any instrument of negotiated contract or agreement for purchase, to the purchase of lands with or without appurtenances unless this section has been fully complied with.

(b) Except for the requirements of subsections (4), (11), and (22), if the public’s interest is reasonably protected, the board of trustees may:

1. Waive any requirements of this section.

2. Waive any rules adopted pursuant to this section, notwithstanding chapter 120.

3. Substitute other reasonably prudent procedures.

(c) The board of trustees may also substitute federally mandated acquisition procedures for the provisions of this section if federal funds are available and will be used for the purchase of lands, title to which will vest in the board of trustees, and qualification for such federal funds requires compliance with federally mandated acquisition procedures.

(d) Notwithstanding this section, if lands are being acquired by the board of trustees for the anticipated sale, conveyance, or transfer to the Federal Government pursuant to a joint state and federal acquisition project, the board of trustees may use appraisals obtained by the Federal Government in the acquisition of such lands. The board of trustees may waive any provision of this section when land is being conveyed from a state agency to the board.

(e) The title to lands acquired pursuant to this section shall vest in the board of trustees pursuant to s. 253.03(1) unless otherwise provided by law, and all such titled lands shall be administered pursuant to s. 253.03.

(2) Before any state agency initiates any land acquisition, except for the purchase of property for transportation facilities and transportation corridors and property for borrow pits for road building purposes, the agency shall coordinate with the Division of State Lands to determine the availability of existing, suitable state-owned lands in the area and the public purpose for which the acquisition is being proposed. If the state agency determines that no suitable state-owned lands exist, the state agency may proceed to acquire such lands by employing all available statutory authority for acquisition.

(3) The board of trustees is authorized to adopt rules to implement this section, including rules governing the terms and conditions of land purchases. The rules shall address, with specificity, but need not be limited to:

(a) The procedures to be followed in the acquisition process, including selection of appraisers, surveyors, title agents, and closing agents, and the content of appraisal reports.

(b) The determination of the value of parcels which the state has an interest in acquiring.

(c) Special requirements when multiple landowners are involved in an acquisition.

(d) Requirements for obtaining written option agreements so that the interests of the state are fully protected.

(4) An agreement to acquire real property for the purposes described in this chapter, chapter 259, chapter 260, or chapter 375, title to which will vest in the board of trustees, may not bind the state before the agreement is reviewed and approved by the Department of Environmental Protection as complying with this section and any rules adopted pursuant to this section. If any of the following conditions exist, the agreement shall be submitted to and approved by the board of trustees:

(a) The purchase price agreed to by the seller exceeds the value as established pursuant to the rules of the board of trustees;

(b) The contract price agreed to by the seller and the acquiring agency exceeds $1 million;

(c) The acquisition is the initial purchase in a Florida Forever project; or

(d) Other conditions that the board of trustees may adopt by rule. Such conditions may include, but are not limited to, Florida Forever projects when title to the property being acquired is considered nonmarketable or is encumbered in such a way as to significantly affect its management.

If approval of the board of trustees is required pursuant to this subsection, the acquiring agency must provide a justification as to why it is in the public’s interest to acquire the parcel or Florida Forever project. Approval of the board of trustees is also required for Florida Forever projects the department recommends acquiring pursuant to subsections (11) and (22). Review and approval of agreements for acquisitions for Florida Greenways and Trails Program properties pursuant to chapter 260 may be waived by the department in any contract with nonprofit corporations that have agreed to assist the department with this program. If the contribution of the acquiring agency exceeds $100 million in any one fiscal year, the agreement shall be submitted to and approved by the Legislative Budget Commission.

(5) Land acquisition procedures provided for in this section are for voluntary, negotiated acquisitions.

(6) For the purposes of this section, the term “negotiations” does not include preliminary contacts with the property owner to determine the availability of the property, existing appraisal data, existing abstracts, and surveys.

(7) Evidence of marketable title shall be provided by the landowner before the conveyance of title, as provided in the final agreement for purchase. Such evidence of marketability shall be in the form of title insurance or an abstract of title with a title opinion. The board of trustees may waive the requirement that the landowner provide evidence of marketable title, and, in such case, the acquiring agency shall provide evidence of marketable title. The board of trustees or its designee may waive the requirement of evidence of marketability for acquisitions of property assessed by the county property appraiser at $10,000 or less, if the Division of State Lands finds, based upon such review of the title records as is reasonable under the circumstances, that there is no apparent impediment to marketability, or to management of the property by the state.

(8) Before approval by the board of trustees, or, when applicable, the Department of Environmental Protection, of any agreement to purchase land pursuant to this chapter, chapter 259, chapter 260, or chapter 375, and before negotiations with the parcel owner to purchase any other land, title to which will vest in the board of trustees, an appraisal of the parcel shall be required as follows:

(a) The board of trustees shall adopt by rule the method for determining the value of parcels sought to be acquired by state agencies pursuant to this section.

(b) Each parcel to be acquired shall have at least one appraisal. Two appraisals are required when the estimated value of the parcel exceeds $1 million. However, if both appraisals exceed $1 million and differ significantly, a third appraisal may be obtained. If a parcel is estimated to be worth $100,000 or less and the director of the Division of State Lands finds that the cost of an outside appraisal is not justified, a comparable sales analysis, an appraisal prepared by the division, or other reasonably prudent procedures may be used by the division to estimate the value of the parcel, provided the public’s interest is reasonably protected. The state is not required to appraise the value of lands and appurtenances that are being donated to the state.

(c) Appraisal fees and associated costs shall be paid by the agency proposing the acquisition. All appraisals used for the acquisition of lands pursuant to this section shall be prepared by a state-certified appraiser. The board of trustees shall adopt rules for selecting individuals to perform appraisals pursuant to this section. Each fee appraiser selected to appraise a particular parcel shall, before contracting with the agency or a participant in a multiparty agreement, submit to the agency an affidavit substantiating that he or she has no vested or fiduciary interest in such parcel.

(d) The fee appraiser and the review appraiser for the agency may not act in any manner that may be construed as negotiating with the owner of a parcel proposed for acquisition.

(e) The board of trustees shall adopt by rule the minimum criteria, techniques, and methods to be used in the preparation of appraisal reports. Such rules shall incorporate, to the extent practicable, generally accepted appraisal standards. Any appraisal issued for acquisition of lands pursuant to this section must comply with the rules adopted by the board of trustees. A certified survey must be made which meets the minimum requirements for upland parcels established in the Standards of Practice for Land Surveying in Florida published by the Department of Agriculture and Consumer Services and which accurately portrays, to the greatest extent practicable, the condition of the parcel as it currently exists. The requirement for a certified survey may, in part or in whole, be waived by the board of trustees any time before submitting the agreement for purchase to the Division of State Lands. When an existing boundary map and description of a parcel are determined by the division to be sufficient for appraisal purposes, the division director may temporarily waive the requirement for a survey until any time before conveyance of title to the parcel.

(f) Appraisal reports are confidential and exempt from s. 119.07(1), for use by the agency and the board of trustees, until an option contract is executed or, if no option contract is executed, until 2 weeks before a contract or agreement for purchase is considered for approval by the board of trustees. The Department of Environmental Protection may disclose appraisal reports to private landowners during negotiations for acquisitions using alternatives to fee simple techniques, if the department determines that disclosure of such reports will bring the proposed acquisition to closure. However, the private landowner must agree to maintain the confidentiality of the reports or information. The department may also disclose appraisal information to public agencies or nonprofit organizations that agree to maintain the confidentiality of the reports or information when joint acquisition of property is contemplated, or when a public agency or nonprofit organization enters into a written agreement with the department to purchase and hold property for subsequent resale to the board of trustees. In addition, the department may use, as its own, appraisals obtained by a public agency or nonprofit organization, if the appraiser is selected from the department’s list of appraisers and the appraisal is reviewed and approved by the department. For purposes of this paragraph, the term “nonprofit organization” means an organization that is exempt from federal income tax under s. 501(c)(3) of the Internal Revenue Code and, for purposes of the acquisition of conservation lands, an organization whose purpose must include the preservation of natural resources. The agency may release an appraisal report when the passage of time has rendered the conclusions of value in the report invalid or when the acquiring agency has terminated negotiations.

(g) Before acceptance of an appraisal, the agency shall submit a copy of such report to the division. The division shall review such report for compliance with the rules of the board. Any questions of applicability of laws affecting an appraisal shall be addressed by the legal office of the agency.

(h) The appraisal report shall be accompanied by the sales history of the parcel for at least the previous 5 years. Such sales history shall include all parties and considerations with the amount of consideration verified, if possible. If a sales history would not be useful, or it is cost prohibitive compared to the value of a parcel, the sales history may be waived by the board of trustees. The board of trustees shall adopt a rule specifying guidelines for waiver of a sales history.

(i) The board of trustees may consider an appraisal acquired by a seller, or any part thereof, in negotiating to purchase a parcel, but such appraisal may not be used in lieu of an appraisal required by this subsection or to determine the maximum offer allowed by law.

(j)1. The board of trustees shall adopt by rule the method for determining the value of parcels sought to be acquired by state agencies pursuant to this section. An offer by a state agency may not exceed the value for that parcel as determined pursuant to the highest approved appraisal or the value determined pursuant to the rules of the board of trustees, whichever value is less.

2. For a joint acquisition by a state agency and a local government or other entity apart from the state, the joint purchase price may not exceed 150 percent of the value for a parcel as determined in accordance with the limits in subparagraph 1. The state agency share of a joint purchase offer may not exceed what the agency may offer singly pursuant to subparagraph 1.

3. This paragraph does not apply to the acquisition of historically unique or significant property as determined by the Division of Historical Resources of the Department of State.

Notwithstanding this subsection, on behalf of the board of trustees and before the appraisal of parcels approved for purchase under this chapter or chapter 259, the Secretary of Environmental Protection or the director of the Division of State Lands may enter into option contracts to buy such parcels. Any such option contract shall state that the final purchase price is subject to approval by the board of trustees or, if applicable, the Secretary of Environmental Protection, and that the final purchase price may not exceed the maximum offer allowed by law. Any such option contract presented to the board of trustees for final purchase price approval shall explicitly state that payment of the final purchase price is subject to an appropriation from the Legislature. The consideration for such an option may not exceed $1,000 or 0.01 percent of the estimate by the department of the value of the parcel, whichever amount is greater.

(9)(a) When the owner is represented by an agent or broker, negotiations may not be initiated or continued until a written statement verifying such agent’s or broker’s legal or fiduciary relationship with the owner is on file with the agency.

(b) The board of trustees or any state agency may contract for real estate acquisition services, including, but not limited to, contracts for real estate commission fees, surveying, mapping, environmental audits, title work, and legal and other professional assistance to review acquisition agreements and other documents and to perform acquisition closings. However, the Department of Environmental Protection may use outside counsel to review any agreements or documents or to perform acquisition closings unless department staff can conduct the same activity in 15 days or less.

(c) Upon the initiation of negotiations, the state agency shall inform the owner in writing that all agreements for purchase are subject to approval by the board of trustees.

(d) All offers or counteroffers shall be documented in writing and shall be confidential and exempt from s. 119.07(1) until an option contract is executed, or if no option contract is executed, until 2 weeks before a contract or agreement for purchase is considered for approval by the board of trustees. The agency shall maintain complete and accurate records of all offers and counteroffers for all projects.

(e) When making an offer to a landowner, a state agency shall consider the desirability of a single cash payment in relation to the maximum offer allowed by law.

(f) The state shall have the authority to reimburse the owner for the cost of the survey when deemed appropriate. The reimbursement is not considered a part of the purchase price.

(g) A final offer shall be in the form of an option contract or agreement for purchase and shall be signed and attested to by the owner and the representative of the agency. Before the agency executes the option contract or agreement for purchase, the contract or agreement shall be reviewed for form and legality by legal staff of the agency. Before the agency signs the agreement for purchase or exercises the option contract, the provisions of s. 286.23 shall be complied with. Within 10 days after the signing of the agreement for purchase, the state agency shall furnish the Department of Environmental Protection with the original of the agreement for purchase along with copies of the disclosure notice, evidence of marketability, the accepted appraisal report, the fee appraiser’s affidavit, a statement that the inventory of existing state-owned lands was examined and contained no available suitable land in the area, and a statement outlining the public purpose for which the acquisition is being made and the statutory authority therefor.

(h) Within 45 days after receipt by the Department of Environmental Protection of the agreement for purchase and the required documentation, the board of trustees or, if the purchase price does not exceed $100,000, its designee shall reject or approve the agreement. An approved agreement for purchase is binding on both parties. Any agreement which has been disapproved shall be returned to the agency, along with a statement as to the deficiencies of the agreement or the supporting documentation. An agreement for purchase which has been disapproved by the board of trustees may be resubmitted when such deficiencies have been corrected.

(10)(a) A dedication, gift, grant, or bequest of lands and appurtenances may not be accepted by the board of trustees until the receiving state agency supplies sufficient evidence of marketability of title. The board of trustees may not accept by dedication, gift, grant, or bequest any lands and appurtenances that are determined as being owned by the state in fee or by virtue of the state’s sovereignty or which are so encumbered so as to preclude the use of such lands and appurtenances for any reasonable public purpose. The board of trustees may accept a dedication, gift, grant, or bequest of lands and appurtenances without formal evidence of marketability, or when the title is nonmarketable, if the board or its designee determines that such lands and appurtenances have value and are reasonably manageable by the state, and that their acceptance would serve the public interest. The state is not required to appraise the value of such donated lands and appurtenances as a condition of receipt.

(b) A deed filed in the public records to donate lands to the board of trustees does not transfer title to or vest title in the board of trustees unless a document indicating that the board of trustees has agreed to accept the transfer of title to such donated lands is also filed in the public records.

(c) Notwithstanding any other provision of law, the maximum value of a parcel to be purchased by the board of trustees as determined by the highest approved appraisal or as determined pursuant to the rules of the board of trustees may not be increased or decreased as a result of a change in zoning or permitted land uses, or changes in market forces or prices that occur within 1 year after the date the Department of Environmental Protection or the board of trustees approves a contract to purchase the parcel.

(11) Notwithstanding this section, the board of trustees, by an affirmative vote of at least three members, voting at a regularly scheduled and advertised meeting, may direct the Department of Environmental Protection to exercise the power of eminent domain pursuant to chapters 73 and 74 to acquire any conservation parcel identified on the acquisition list established by the Acquisition and Restoration Council and approved by the board of trustees pursuant to chapter 259. However, the board of trustees may only make such a vote under the following circumstances:

(a) The state has made at least two bona fide offers to purchase the land through negotiation and, notwithstanding those offers, an impasse between the state and the landowner was reached.

(b) The land is of special importance to the state because of one or more of the following reasons:

1. It involves an endangered or natural resource and is in imminent danger of development.

2. It is of unique value to the state and the failure to acquire it will result in irreparable loss to the state.

3. The failure of the state to acquire it will seriously impair the state’s ability to manage or protect other state-owned lands.

Pursuant to this subsection, the department may exercise condemnation authority directly or by contracting with the Department of Transportation or a water management district to provide that service. If the Department of Transportation or a water management district enters into such a contract with the department, the Department of Transportation or a water management district may use statutorily approved methods and procedures ordinarily used by the agency for condemnation purposes.

(12) Any conveyance to the board of trustees of fee title shall be made by no less than a special warranty deed, unless the conveyance is from the Federal Government, the county government, or another state agency or, in the event of a gift or donation by quitclaim deed, if the board of trustees, or its designee, determines that the acceptance of such quitclaim deed is in the best interest of the public. A quitclaim deed may also be accepted to aid in clearing title or boundary questions.

(13) The board of trustees may purchase tax certificates or tax deeds issued in accordance with chapter 197 relating to property eligible for purchase under this section.

(14) The Auditor General shall conduct audits of acquisitions and divestitures which, according to his or her preliminary assessments of board-approved acquisitions and divestitures, he or she deems necessary. These preliminary assessments shall be initiated not later than 60 days after the board of trustees’ final approval of land acquisitions under this section. If an audit is conducted, the Auditor General shall submit an audit report to the board of trustees, the President of the Senate, the Speaker of the House of Representatives, and their designees.

(15) The board of trustees and all affected agencies shall adopt and may modify or repeal such rules and regulations as are necessary to carry out this section, including rules governing the terms and conditions of land purchases. Such rules shall address the procedures to be followed, when multiple landowners are involved in an acquisition, in obtaining written option agreements so that the interests of the state are fully protected.

(16)(a) The board of trustees may deed property to the Department of Agriculture and Consumer Services, so that the Department of Agriculture and Consumer Services is able to sell, convey, transfer, exchange, trade, or purchase land on which a forestry facility resides for money or other more suitable property on which to relocate the facility. Any sale or purchase of property by the Department of Agriculture and Consumer Services shall follow the requirements of subsections (7)-(10) and (12). Any sale shall be at fair market value, and any trade shall ensure that the state is getting at least an equal value for the property. Except as provided in subsections (7)-(10) and (12), the Department of Agriculture and Consumer Services is excluded from following the provisions of this chapter and chapters 259 and 375. This exclusion does not apply to lands acquired for conservation purposes in accordance with s. 253.0341(1) or (2).

(b) In the case of a sale by the Department of Agriculture and Consumer Services of a forestry facility, the proceeds of the sale shall be deposited into the Department of Agriculture and Consumer Services Incidental Trust Fund. The Legislature may, at the request of the Department of Agriculture and Consumer Services, appropriate such money within the trust fund to the Department of Agriculture and Consumer Services for purchase of land and construction of a facility to replace the disposed facility. All proceeds other than land from any sale, conveyance, exchange, trade, or transfer conducted pursuant to this subsection shall be deposited into the Department of Agriculture and Consumer Services Incidental Trust Fund.

(c) Additional funds may be added from time to time by the Legislature to further the relocation and construction of forestry facilities. If an equal trade of land occurs, money from the trust fund may be appropriated for building construction even though no money was received from the trade.

(17) Any agency that acquires land on behalf of the board of trustees is authorized to request disbursement of payments for real estate closings in accordance with a written authorization from an ultimate beneficiary to allow a third party authorized by law to receive such payment provided the Chief Financial Officer determines that such disbursement is consistent with good business practices and can be completed in a manner minimizing costs and risks to the state.

(18) Pursuant to s. 944.10, the Department of Corrections is responsible for obtaining appraisals and entering into option agreements and agreements for the purchase of state correctional facility sites. An option agreement or agreement for purchase is not binding upon the state until it is approved by the board of trustees. The provisions of paragraphs (8)(c), (e), and (f) and (9)(b), (c), and (d) apply to all appraisals, offers, and counteroffers of the Department of Corrections for state correctional facility sites.

(19) Many parcels of land acquired pursuant to this section may contain cattle-dipping vats as defined in s. 376.301. The state is encouraged to continue with the acquisition of such lands, including any cattle-dipping vats.

(20) Pursuant to s. 985.682, the Department of Juvenile Justice is responsible for obtaining appraisals and entering into option agreements and agreements for the purchase of state juvenile justice facility sites. An option agreement or agreement for purchase is not binding upon the state until it is approved by the board of trustees. The provisions of paragraphs (8)(c), (e), and (f) and (9)(b), (c), and (d) apply to all appraisals, offers, and counteroffers of the Department of Juvenile Justice for state juvenile justice facility sites.

(21) The board of trustees may acquire, pursuant to s. 288.980(2)(b), nonconservation lands from the annual list submitted by the Department of Economic Opportunity for the purpose of buffering a military installation against encroachment.

(22) The board of trustees, by an affirmative vote of at least three members, may direct the department to purchase lands on an immediate basis using up to 15 percent of the funds allocated to the department pursuant to s. 259.105 for the acquisition of lands that:

(a) Are listed or placed at auction by the Federal Government as part of the Resolution Trust Corporation sale of lands from failed savings and loan associations;

(b) Are listed or placed at auction by the Federal Government as part of the Federal Deposit Insurance Corporation sale of lands from failed banks; or

(c) Will be developed or otherwise lost to potential public ownership, or for which federal matching funds will be lost, by the time the land can be purchased under the program within which the land is listed for acquisition.

For such acquisitions, the board of trustees may waive or modify all procedures required for land acquisition pursuant to this chapter and all competitive bid procedures required pursuant to chapters 255 and 287. Lands acquired pursuant to this subsection must, at the time of purchase, be on one of the acquisition lists established pursuant to chapter 259, or be essential for water resource development, protection, or restoration, or a significant portion of the lands must contain natural communities or plant or animal species that are listed by the Florida Natural Areas Inventory as critically imperiled, imperiled, or rare, or as excellent quality occurrences of natural communities.

(23) Title to lands to be held jointly by the board of trustees and a water management district and acquired pursuant to s. 373.139 may be deemed to meet the standards necessary for ownership by the board of trustees, notwithstanding this section or related rules.

History.—s. 9, ch. 79-255; s. 7, ch. 80-356; s. 166, ch. 81-259; s. 2, ch. 82-152; s. 2, ch. 83-114; s. 14, ch. 84-330; s. 57, ch. 85-80; s. 1, ch. 85-84; s. 12, ch. 86-163; s. 65, ch. 86-186; s. 1, ch. 87-307; s. 1, ch. 87-319; s. 7, ch. 88-168; s. 2, ch. 88-387; s. 1, ch. 89-117; s. 9, ch. 89-174; s. 2, ch. 89-276; s. 9, ch. 90-217; s. 1, ch. 90-234; s. 5, ch. 91-56; s. 3, ch. 92-288; s. 28, ch. 94-218; s. 2, ch. 94-240; s. 3, ch. 94-273; s. 66, ch. 94-356; s. 842, ch. 95-148; s. 2, ch. 95-349; s. 14, ch. 96-398; s. 109, ch. 96-406; s. 14, ch. 96-420; s. 25, ch. 98-280; s. 9, ch. 99-4; s. 32, ch. 99-13; s. 10, ch. 2000-308; s. 87, ch. 2001-266; s. 272, ch. 2003-261; s. 1, ch. 2003-394; s. 59, ch. 2003-399; s. 106, ch. 2006-120; s. 3, ch. 2008-229; s. 1, ch. 2013-222; s. 12, ch. 2014-43; s. 4, ch. 2016-233.



253.0251 - Alternatives to fee simple acquisition.

253.0251 Alternatives to fee simple acquisition.—

(1) The Legislature finds that:

(a) With the increasing pressures on the natural areas of this state and on open space suitable for recreational use, the state must develop creative techniques to maximize the use of acquisition and management funds.

(b) The state’s conservation and recreational land acquisition agencies should be encouraged to augment their traditional, fee simple acquisition programs with the use of alternatives to fee simple acquisition techniques. In addition, the Legislature finds that generations of private landowners have been good stewards of their land, protecting or restoring native habitats and ecosystems to the benefit of the natural resources of this state, its heritage, and its citizens. The Legislature also finds that using alternatives to fee simple acquisition by public land acquisition agencies will achieve the following public policy goals:

1. Allow more lands to be brought under public protection for preservation, conservation, and recreational purposes with less expenditure of public funds.

2. Retain, on local government tax rolls, some portion of or interest in lands which are under public protection.

3. Reduce long-term management costs by allowing private property owners to continue acting as stewards of their land, when appropriate.

Therefore, it is the intent of the Legislature that public land acquisition agencies develop programs to pursue alternatives to fee simple acquisition and to educate private landowners about such alternatives and the benefits of such alternatives. It is also the intent of the Legislature that a portion of the shares of Florida Forever bond proceeds be used to purchase eligible properties using alternatives to fee simple acquisition.

(2) All applications for alternatives to fee simple acquisition projects shall identify, within their acquisition plans, projects that require a full fee simple interest to achieve the public policy goals, together with the reasons full title is determined to be necessary. The state agencies and the water management districts may use alternatives to fee simple acquisition to bring the remaining projects in their acquisition plans under public protection. For purposes of this section, the phrase “alternatives to fee simple acquisition” includes, but is not limited to, purchase of development rights; obtaining conservation easements; obtaining flowage easements; purchase of timber rights, mineral rights, or hunting rights; purchase of agricultural interests or silvicultural interests; fee simple acquisitions with reservations; creating life estates; or any other acquisition technique that achieves the public policy goals listed in subsection (1). It is presumed that a private landowner retains the full range of uses for all the rights or interests in the landowner’s land which are not specifically acquired by the public agency. The lands upon which hunting rights are specifically acquired pursuant to this section shall be available for hunting in accordance with the management plan or hunting regulations adopted by the Fish and Wildlife Conservation Commission, unless the hunting rights are purchased specifically to protect activities on adjacent lands.

(3) When developing the acquisition plan pursuant to s. 259.105, the Acquisition and Restoration Council may give preference to those less than fee simple acquisitions that provide any public access. However, the Legislature recognizes that public access is not always appropriate for certain less than fee simple acquisitions. Therefore, any proposed less than fee simple acquisition may not be rejected simply because public access would be limited.

(4) The Department of Environmental Protection, the Department of Agriculture and Consumer Services, and each water management district shall implement initiatives for using alternatives to fee simple acquisition and to educate private landowners about such alternatives. The Department of Environmental Protection, the Department of Agriculture and Consumer Services, and the water management districts may enter into joint acquisition agreements to jointly fund the purchase of lands using alternatives to fee simple techniques.

(5) The Legislature finds that the lack of direct sales comparison information has served as an impediment to successful implementation of alternatives to fee simple acquisition. It is the intent of the Legislature that, in the absence of direct comparable sales information, appraisals of alternatives to fee simple acquisitions be based on the difference between the full fee simple valuation and the value of the interests remaining with the seller after acquisition.

(6) The public agency that has been assigned management responsibility shall inspect and monitor any less than fee simple interest according to the terms of the purchase agreement relating to such interest.

(7) For less than fee simple acquisitions pursuant to s. 570.71, the Department of Agriculture and Consumer Services shall comply with the acquisition procedures set forth in s. 570.715.

History.—s. 5, ch. 2016-233.



253.027 - Emergency archaeological property acquisition.

253.027 Emergency archaeological property acquisition.—

(1) SHORT TITLE.—This section may be cited as the “Emergency Archaeological Property Acquisition Act of 1988.”

(2) LEGISLATIVE INTENT.—It is the intent of the Legislature that a program be established to protect archaeological properties of major statewide significance from destruction as a result of imminent development, vandalism, or natural events. Since these resources are often discovered during excavation as part of construction activities or after storm events, little time may be available for using other, often time-consuming, property acquisition methods. It is, therefore, the further intent of the Legislature to create a rapid method of acquisition for a limited number of specifically designated properties, which method may bypass previously accepted methods of state land acquisition. It is also the intent of the Legislature that lands no longer needed for the purposes expressed in this section be sold and funds returned to their original source for use in other programs.

(3) DEFINITION.—“Archaeological property of major statewide significance” means lands that contain unique prehistoric or historic artifacts, relics, or structures of archaeological value that are:

(a) Not merely of local or regional significance, but of importance to the state as a whole.

(b) Outstanding representations of a particular culture, historic event, or epoch.

(4) EMERGENCY ARCHAEOLOGICAL ACQUISITION.—The sum of $2 million shall be reserved annually within the Florida Forever Trust Fund for the purpose of emergency archaeological acquisition. Any portion of that amount not spent or obligated by the end of the third quarter of the fiscal year may be used for approved acquisitions pursuant to s. 259.105(3)(b).

(5) ACCOUNT EXPENDITURES.—

(a) No moneys shall be spent for the acquisition of any property, including title works, appraisal fees, and survey costs, unless:

1. The property is an archaeological property of major statewide significance.

2. The structures, artifacts, or relics, or their historic significance, will be irretrievably lost if the state cannot acquire the property.

3. The site is presently on an acquisition list for Florida Forever lands or complies with the criteria for inclusion on any such list, but has yet to be included on the list.

4. No other source of immediate funding is available to purchase or otherwise protect the property.

5. The site is not otherwise protected by local, state, or federal laws.

6. The acquisition is not inconsistent with the state comprehensive plan and the state land acquisition program.

(b) No moneys shall be spent from the account for excavation or restoration of the properties acquired. Funds may be spent for preliminary surveys to determine if the sites meet the criteria of this section. An amount not to exceed $100,000 may also be spent from the account to inventory and evaluate archaeological and historic resources on properties purchased, or proposed for purchase, pursuant to s. 259.105(3)(b).

(6) INITIATION OF PURCHASE.—The Board of Trustees of the Internal Improvement Trust Fund shall consider the purchase of lands pursuant to this section upon its own motion or upon a written request by any person, corporation, organization, or agency. The request shall contain the following information:

(a) The name, address, and phone number of the person making the request.

(b) A legal description of the property, or if one is not readily available, a physical description sufficient to identify its general location.

(c) The name and address of the owner if it is different from the requester.

(d) An indication of the owner’s willingness to sell.

(e) A statement showing why the property is in imminent danger of being destroyed or substantially altered and why state acquisition is necessary.

(f) A statement showing why the property is archaeological property of major statewide significance that meets the criteria for purchase within the requirements of this section.

(g) If archaeological resources are sought to be protected from the result of imminent construction activities, a list of the local, state, or federal laws that might otherwise be available to protect the resource, and a short statement of the reason the laws are not available to protect the resource.

The written request shall be filed with the Division of State Lands and the Division of Historical Resources. If the director of either division or the director’s designee finds that the request substantially complies with the requirements of this section, it shall be placed on the next Board of Trustees of the Internal Improvement Trust Fund agenda following receipt without the need for notice; provided, however, that each Cabinet officer shall have received copies of the request at least 24 hours before the meeting. Should the Board of Trustees of the Internal Improvement Trust Fund agree to consider the request, it shall approve a plan for future actions that may lead to acquisition of the property as soon as possible thereafter.

(7) ACQUISITION OF PROPERTY.—Property may not be acquired under this section until the disposition or settlement of any litigation involving such property or involving the use of or construction on such property or on adjacent property. Title to property acquired pursuant to this section shall be held by the Board of Trustees of the Internal Improvement Trust Fund and managed pursuant to the provisions of s. 259.032.

(8) WAIVER OF APPRAISALS OR SURVEYS.—The Board of Trustees of the Internal Improvement Trust Fund may waive or limit any appraisal or survey requirements in s. 253.025, if necessary to effectuate the purposes of this section. Fee simple title is not required to be conveyed if some lesser interest will allow the preservation of the archaeological resource. Properties purchased pursuant to this section shall be considered archaeologically unique or significant properties and may be purchased under the provisions of s. 253.025(9).

(9) SEVERABILITY.—If any provision of this section or the application thereof to any person or circumstance is held invalid, it is the legislative intent that the invalidity shall not affect other provisions or applications of the section which can be given effect without the invalid provision or application, and to this end the provisions of this section are declared severable.

(10) LIBERAL CONSTRUCTION.—It is intended that the provisions of this section shall be liberally construed for accomplishing the work authorized and provided for or intended to be provided for by this section, and when strict construction would result in the defeat of the accomplishment of any part of the work authorized by this section and a liberal construction would permit or assist in the accomplishment thereof, the liberal construction shall be chosen.

History.—s. 1, ch. 88-274; s. 1, ch. 91-221; s. 14, ch. 94-240; s. 843, ch. 95-148; s. 8, ch. 99-247; s. 14, ch. 2015-229; s. 33, ch. 2016-233.



253.03 - Board of trustees to administer state lands; lands enumerated.

253.03 Board of trustees to administer state lands; lands enumerated.—

(1) The Board of Trustees of the Internal Improvement Trust Fund of the state is vested and charged with the acquisition, administration, management, control, supervision, conservation, protection, and disposition of all lands owned by, or which may hereafter inure to, the state or any of its agencies, departments, boards, or commissions, excluding lands held for transportation facilities and transportation corridors and canal rights-of-way, spoil areas and lands required for disposal of materials, or borrow pits; any land, title to which is vested or may become vested in any port authority, flood control district, water management district, or navigation district or agency created by any general or special act; and any lands, including the Camp Blanding Military Reservation, which have been conveyed to the state for military purposes only, and which are subject to reversion if conveyed by the original grantee or if the conveyance to the Board of Trustees of the Internal Improvement Trust Fund under this act would work a reversion from any other cause, or where any conveyance of lands held by a state agency which are encumbered by or subject to liens, trust agreements, or any form of contract which encumbers state lands for the repayment of funded debt. Lands vested in the Board of Trustees of the Internal Improvement Trust Fund shall be deemed to be:

(a) All swamp and overflowed lands held by the state or which may hereafter inure to the state;

(b) All lands owned by the state by right of its sovereignty;

(c) All internal improvement lands proper;

(d) All tidal lands;

(e) All lands covered by shallow waters of the ocean or gulf, or bays or lagoons thereof, and all lands owned by the state covered by fresh water;

(f) All parks, reservations, or lands or bottoms set aside in the name of the state, excluding lands held for transportation facilities and transportation corridors and canal rights-of-way;

(g) All lands which have accrued, or which may hereafter accrue, to the state from any source whatsoever, excluding lands held for transportation facilities and transportation corridors and canal rights-of-way, spoil areas, or borrow pits or any land, the title to which is vested or may become vested in any port authority, flood control district, water management district, or navigation district or agency created by any general or special act.

(2) It is the intent of the Legislature that the board of trustees continue to receive proceeds from the sale or disposition of the products of lands and the sale of lands of which the use and possession are not subsequently transferred by appropriate lease or similar instrument from the board of trustees to the proper using agency. Such using agency shall be entitled to the proceeds from the sale of products on, under, growing out of, or connected with lands which such using agency holds under lease or similar instrument from the board of trustees. The board of trustees is directed and authorized to enter into leases or similar instruments for the use, benefit, and possession of public lands by agencies which may properly use and possess them for the benefit of the state.

(3) The provisions of s. 270.11, requiring the board of trustees to reserve unto itself certain oil and mineral interests in all deeds of conveyances executed by the board of trustees, shall not have application to any lands that inure to the board of trustees from other state agencies, departments, boards, or commissions under the terms and provisions of this act.

(4) It is the intent of the Legislature that, when title to any lands is in the state, with no specific agency authorized by the Legislature to convey or otherwise dispose of such lands, the Board of Trustees of the Internal Improvement Trust Fund be vested with such title and hereafter be authorized to exercise over such lands such authority as may be provided by law.

(5) It is the specific intent of the Legislature that this act repeal any provision of state law which may require the Board of Trustees of the Internal Improvement Trust Fund to pay taxes or assessments of any kind to any state or local public agency on lands which are transferred or conveyed to the Board of Trustees of the Internal Improvement Trust Fund under the terms of this act and which at the time of the passage of this act are entitled to tax-exempt status under the constitution or laws of the state.

(6) Commencing September 1, 1967, all land held in the name of the state or any of its boards, departments, agencies, or commissions shall be deemed to be vested in the Board of Trustees of the Internal Improvement Trust Fund for the use and benefit of the state. By October 1, 1967, any board, commission, department, or agency holding title to any state lands used for public purpose shall execute all instruments necessary to transfer such title to the Board of Trustees of the Internal Improvement Trust Fund for the use and benefit of the state, except lands which reverted to the state under the provisions of chapter 18296, Laws of Florida, 1937, commonly known and referred to as the “Murphy Act.”

(7)(a) The Board of Trustees of the Internal Improvement Trust Fund is hereby authorized and directed to administer all state-owned lands and shall be responsible for the creation of an overall and comprehensive plan of development concerning the acquisition, management, and disposition of state-owned lands so as to ensure maximum benefit and use. The Board of Trustees of the Internal Improvement Trust Fund has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this act.

(b) With respect to administering, controlling, and managing sovereignty submerged lands, the Board of Trustees of the Internal Improvement Trust Fund also may adopt rules governing all uses of sovereignty submerged lands by vessels, floating homes, or any other watercraft, which shall be limited to regulations for anchoring, mooring, or otherwise attaching to the bottom; the establishment of anchorages; and the discharge of sewage, pumpout requirements, and facilities associated with anchorages. The regulations must not interfere with commerce or the transitory operation of vessels through navigable water, but shall control the use of sovereignty submerged lands as a place of business or residence.

(c) Structures which are listed in or are eligible for the National Register of Historic Places or the State Inventory of Historic Places which are over the waters of the state and which have a submerged land lease, or have been grandfathered-in to use sovereignty submerged lands until January 1, 1998, pursuant to former rule 18-21.00405, Florida Administrative Code, as it existed in rule on March 15, 1990, shall have the right to continue such submerged land leases, regardless of the fact that the present landholder is not an adjacent riparian landowner, so long as the lessee maintains the structure in a good state of repair consistent with the guidelines for listing. If the structure is damaged or destroyed, the lessee may reconstruct, so long as the reconstruction is consistent with the integrity of the listed structure and does not increase the footprint of the structure. If a listed structure falls into disrepair and the lessee is not willing to repair and maintain it consistent with its listing, the state may cancel the submerged lease and repair and maintain the property or require that the structure be removed from sovereignty submerged lands.

(d) By January 1, 2001, the owners of habitable structures built on or before May 1, 1999, located in conservation areas 2 or 3, on district or state-owned lands, the existence or use which will not impede the restoration of the Everglades, whether pursuant to a submerged lease or not, must provide written notification to the South Florida Water Management District of their existence and location, including an identification of the footprint of the structures. This notification will grant the leaseholders an automatic 20-year lease at a reasonable fee established by the district, or the Department of Environmental Protection, as appropriate, to expire on January 1, 2020. The district or Department of Environmental Protection, as appropriate, may impose reasonable conditions consistent with existing laws and rules. If the structures are located on privately owned lands, the landowners must provide the same notification required for a 20-year permit. If the structures are located on state-owned lands, the South Florida Water Management District shall submit this notification to the Department of Environmental Protection on the owner’s behalf. At the expiration of this 20-year lease or permit, the South Florida Water Management District or the Department of Environmental Protection, as appropriate, shall have the right to require that the leaseholder remove the structures if the district determines that the structures or their use are causing harm to the water or land resources of the district, or to renew the lease agreement. The structure of any owner who does not provide notification to the South Florida Water Management District as required under this subsection, shall be considered illegal and subject to immediate removal. Any structure built in any water conservation area after May 1, 1999, without necessary permits and leases from the South Florida Water Management District, the Department of Environmental Protection, or other local government, as appropriate, shall be considered illegal and subject to removal.

(e) Failure to comply with the conditions contained in any permit or lease agreement as described in paragraph (d) makes the structure illegal and subject to removal. Any structure built in any water conservation area on or after July 1, 2000, is also illegal and subject to immediate removal.

(8)(a) The Board of Trustees of the Internal Improvement Trust Fund shall prepare, using tax roll data provided by the Department of Revenue, or the county property appraisers, an annual inventory of all publicly owned lands within the state. Such inventory shall include all lands owned by any unit of state government or local government; by the Federal Government, to the greatest extent possible; and by any other public entity.

(b) In addition to any other parcel data available, the inventory shall include a legal description or proper reference thereto, the number of acres or square feet within the boundaries, and the assessed value of all publicly owned uplands. To the greatest extent practicable, the legal description or proper reference thereto and the number of acres or square feet shall be determined for all publicly owned submerged lands. For the purposes of this subsection, the term “submerged lands” means publicly owned lands below the ordinary high-water mark of fresh waters and below the mean high-water line of salt waters extending seaward to the outer jurisdiction of the state.

(c) By September 30 of each year, the Department of Revenue shall furnish to the board, in electronic form, the approved preliminary tax roll data for public lands to be used in compiling the inventory. By November 30 of each year, the board shall prepare and provide to each state agency and local government and any other public entity which holds title to real property, including any water management district, drainage district, navigation district, or special taxing district, a list of the real property owned by such entity, required to be listed on county assessment rolls, using tax roll data provided by the Department of Revenue. By January 31 of the following year, each such entity shall review its list and inform the appropriate property appraiser and the board of any corrections to the list. The appropriate county property appraiser shall enter such corrections on the appropriate county tax roll.

(d) Whenever real property is listed on the real property assessment rolls of the respective counties in the name of the State of Florida or any of its agencies, the listing shall not be changed in the absence of a recorded deed executed by the State of Florida or the state agency in whose name the property is listed. If, in preparing the assessment rolls, the property appraisers within the state become aware of the existence of a recorded deed not executed by the state and purporting to convey real property listed on the assessment rolls as state-owned, the property appraiser shall immediately forward a copy of the recorded deed to the state agency in whose name the property is listed.

(e) The board shall use tax roll data, which shall be provided by the Department of Revenue, to assist in the identification and confirmation of publicly held lands. Lands that are held by the state or a water management district and lands that are purchased by the state, a state agency, or a water management district and that are deemed not essential or necessary for conservation purposes are subject to review for surplus sale.

(9) The Board of Trustees of the Internal Improvement Trust Fund is responsible for the acquisition and disposal of federal lands and buildings which are declared surplus or excess. The Board of Trustees of the Internal Improvement Trust Fund shall establish regular procedures to assure that state and local agencies are made aware of the availability of federal lands and buildings.

(10) The Board of Trustees of the Internal Improvement Trust Fund and the state through any of its agencies are hereby prohibited from levying any charge, by whatever name known, or attaching any lien, on any and all materials dredged from state sovereignty tidal lands or submerged bottom lands or on the lands constituting the spoil areas on which such dredged materials are placed, except as otherwise provided for in this subsection, when such materials are dredged by or on behalf of the United States or the local sponsors of active federal navigation projects in the pursuance of the improvement, construction, maintenance, and operation of such projects or by a public body authorized to operate a public port facility (all such parties referred to herein shall hereafter be called “public body”) in pursuance of the improvement, construction, maintenance, and operation of such facility, including any public transfer and terminal facilities, which actions are hereby declared to be for a public purpose. The term “local sponsor” means the local agency designated pursuant to an act of Congress to assume a portion of the navigation project costs and duties. Active federal navigation projects are those congressionally approved projects which are being performed by the United States Army Corps of Engineers or maintained by the local sponsors.

(a) Except for beach nourishment seaward of existing lines of vegetation on privately owned or publicly owned uplands fronting on the waters of the Atlantic Ocean or Gulf of Mexico and authorized pursuant to the provisions of part I of chapter 161, no materials dredged from state sovereignty tidal or submerged bottom lands by a public body shall be deposited on private lands until:

1. The United States Army Corps of Engineers or the local sponsor has first certified that no public lands are available within a reasonable distance of the dredging site; and

2. The public body has published notice of its intention to utilize certain private lands for the deposit of materials, in a newspaper published and having general circulation in the appropriate county at least three times within a 60-day period prior to the date of the scheduled deposit of any such material, and therein advised the general public of the opportunity to bid on the purchase of such materials for deposit on the purchaser’s designated site, provided any such deposit shall be at no increased cost to the public body. Such notice shall state the terms, location, and conditions for receipt of bids and shall state that the public body shall accept the highest responsible bid. All bids shall be submitted to the Board of Trustees of the Internal Improvement Trust Fund. All moneys obtained from such purchases of materials shall be remitted forthwith to the Board of Trustees of the Internal Improvement Trust Fund. Compliance with this subsection shall vest, without any obligation, full title to the materials in the owner of the land where deposited.

(b) When public lands on which are deposited materials dredged from state sovereignty tidal or submerged bottom lands by the public body are sold or leased for a period in excess of 20 years, which term includes any options to a private party, 50 percent of any remuneration received shall forthwith be remitted to the Board of Trustees of the Internal Improvement Trust Fund and the balance shall be retained by the public body owning the land.

(c) Any materials which have been dredged from state sovereignty tidal or submerged bottom lands by the public body and deposited on public lands may be removed by the public body to private lands or interests only after due advertisement for bids, which means a notice published at least three times within a 60-day period in a newspaper published and having general circulation in the appropriate county. The purchase price submitted by the highest responsible bidder shall be remitted to the Board of Trustees of the Internal Improvement Trust Fund. If no bid is received, the public body shall have the right to fully convey title to, and dispose of, any such material on its land, with no requirement of payment to the Board of Trustees of the Internal Improvement Trust Fund.

(d) Notwithstanding the provisions of paragraphs (a)-(c), the Board of Trustees of the Internal Improvement Trust Fund shall allow private or public entities to remove, at no charge and with no public notice requirements, spoil site material dredged from state sovereignty tidal lands or submerged bottom lands and to place the material upon public or private lands when:

1. Such removal and placement is done pursuant to a spoil site rejuvenation plan the board of trustees approves; and

2. The board of trustees finds that the removal and placement is in the public interest and would rejuvenate a site for continued spoil disposal. The board of trustees may give priority to requests for spoil site material, which would result in the environmental restoration or enhancement of the new placement site.

(e) Nothing in this subsection shall affect any preexisting contract or permit to engage in dredging of materials from state sovereignty tidal and submerged bottom lands, nor shall it be construed to void any preexisting agreement or lien against the lands upon which dredged materials have been placed or to have any retroactive effect.

(11) The board of trustees may adopt rules to provide for the assessment and collection of reasonable fees, commensurate with the actual cost to the board, for disclaimers, easements, exchanges, gifts, leases, releases, or sales of any interest in lands or any applications therefor and for reproduction of documents. All revenues received from the application fees charged by a water management district to process applications that include a request to use state lands are to be retained by the water management district. The board of trustees shall adopt by rule an annual administrative fee for all existing and future leases or similar instruments to be charged to agencies that are leasing land from the board of trustees. This annual administrative fee assessed for all leases or similar instruments is to compensate the board of trustees for costs incurred in the administration and management of such leases or similar instruments.

(12) The Board of Trustees of the Internal Improvement Trust Fund is hereby authorized to administer, manage, control, conserve, protect, and sell all real property forfeited to the state pursuant to ss. 895.01-895.09 or acquired by the state pursuant to s. 607.0505 or former s. 620.192. The board is directed to immediately determine the value of all such property and shall ascertain whether the property is in any way encumbered. If the board determines that it is in the best interest of the state to do so, funds from the Internal Improvement Trust Fund may be used to satisfy any such encumbrances. If forfeited property receipts are not sufficient to satisfy encumbrances on the property and expenses permitted under this section, funds from another appropriate trust fund may be used to satisfy any such encumbrances and expenses. All property acquired by the board pursuant to s. 607.0505, former s. 620.192, or ss. 895.01-895.09 shall be sold as soon as commercially feasible unless the Attorney General recommends and the board determines that retention of the property in public ownership would effectuate one or more of the following policies of statewide significance: protection or enhancement of floodplains, marshes, estuaries, lakes, rivers, wilderness areas, wildlife areas, wildlife habitat, or other environmentally sensitive natural areas or ecosystems; or preservation of significant archaeological or historical sites identified by the Secretary of State. In such event the property shall remain in the ownership of the board, to be controlled, managed, and disposed of in accordance with this chapter, and the Internal Improvement Trust Fund shall be reimbursed from the Land Acquisition Trust Fund, or other appropriate fund designated by the board, for any funds expended from the Internal Improvement Trust Fund pursuant to this subsection in regard to such property. Upon the recommendation of the Attorney General, the board may reimburse the investigative agency for its investigative expenses, costs, and attorneys’ fees, and may reimburse law enforcement agencies for actual expenses incurred in conducting investigations leading to the forfeiture of such property from funds deposited in the Internal Improvement Trust Fund of the Department of Environmental Protection. The proceeds of the sale of property acquired under s. 607.0505, former s. 620.192, or ss. 895.01-895.09 shall be distributed as follows:

(a) After satisfaction of any valid claims arising under s. 895.09(1)(a) or (b), any moneys used to satisfy encumbrances and expended as costs of administration, appraisal, management, conservation, protection, sale, and real estate sales services and any interest earnings lost to the trust fund that was used as of a date certified by the Department of Environmental Protection shall be replaced first in the trust fund that was used to satisfy any such encumbrance or expense, if those funds were used, and then in the Internal Improvement Trust Fund; and

(b) The remainder shall be distributed as set forth in s. 895.09.

(13) For applications not reviewed pursuant to s. 373.427, the department must review applications for the use of state-owned submerged lands, including a purchase, lease, easement, disclaimer, or other consent to use such lands and must request submittal of all additional information necessary to process the application. Within 30 days after receipt of the additional information, the department must review the information submitted and may request only that information needed to clarify the additional information, to process the appropriate form of approval indicated by the additional information, or to answer those questions raised by, or directly related to, the additional information. An application for the authority to use state-owned submerged land must be approved, denied, or submitted to the board of trustees for approval or denial within 90 days after receipt of the original application or the last item of timely requested additional information. This time is tolled by any notice requirements of s. 253.115 or any hearing held under ss. 120.569 and 120.57. If the review of the application is not completed within the 90-day period, the department must report quarterly to the board the reasons for the failure to complete the report and provide an estimated date by which the application will be approved or denied. Failure to comply with these time periods shall not result in approval by default.

(14) Where necessary to establish a price for the sale or other disposition of state lands, including leases or easements, the Division of State Lands may utilize appropriate appraiser selection and contracting procedures established under s. 253.025. The board of trustees may adopt rules to implement this subsection.

(15) The board of trustees shall encourage the use of sovereign submerged lands for public access and water-dependent uses which may include related minimal secondary nonwater-dependent uses.

(16) The Board of Trustees of the Internal Improvement Trust Fund, and the state through its agencies, may not control, regulate, permit, or charge for any severed materials which are removed from the area adjacent to an intake or discharge structure pursuant to an exemption authorized in s. 403.813(1)(f) and (r).

History.—s. 1, ch. 15642, 1931; CGL 1936 Supp. 1446(13); s. 2, ch. 61-119; ss. 2, 3, ch. 67-269; s. 2, ch. 67-2236; ss. 27, 35, ch. 69-106; s. 8, ch. 71-286; s. 1, ch. 75-76; s. 1, ch. 78-251; s. 10, ch. 79-255; s. 15, ch. 80-356; s. 3, ch. 82-144; s. 2, ch. 83-223; s. 10, ch. 84-79; s. 4, ch. 84-249; s. 58, ch. 85-80; s. 1, ch. 85-306; s. 2, ch. 87-307; s. 8, ch. 88-168; s. 3, ch. 88-264; s. 1, ch. 88-357; s. 5, ch. 89-102; s. 7, ch. 89-174; s. 16, ch. 89-175; s. 131, ch. 90-179; s. 1, ch. 91-175; s. 2, ch. 92-109; ss. 67, 490, ch. 94-356; s. 57, ch. 96-410; s. 1, ch. 97-22; s. 36, ch. 97-160; s. 2, ch. 97-164; s. 44, ch. 98-200; s. 9, ch. 99-247; s. 4, ch. 2000-170; s. 22, ch. 2004-234; s. 4, ch. 2005-157; s. 27, ch. 2006-1; s. 5, ch. 2007-73; s. 6, ch. 2009-20; s. 20, ch. 2009-21; ss. 6, 10, ch. 2010-280; SJR 8-A, 2010 Special Session A; s. 15, ch. 2015-229; s. 6, ch. 2016-233.



253.031 - Land office; custody of documents concerning land; moneys; plats.

253.031 Land office; custody of documents concerning land; moneys; plats.—

(1) The Board of Trustees of the Internal Improvement Trust Fund, hereinafter called the “board,” shall establish and maintain a public land office to be located at the seat of government of the state, in which office shall be deposited and preserved all records, surveys, plats, maps, field notes, and patents, and all other evidence touching the title and description of the public domain, and all lands granted by Congress to this state, or which may hereafter be granted, for whatever purpose the same may be given.

(2) The board shall have custody of, and the department shall maintain, all the records, surveys, plats, maps, field notes, and patents and all other evidence touching the title and description of the public domain.

(3) The board shall draw all deeds and conveyances and deliver the same for all sales and transfers, and other disposition of the public domain, that may from time to time be ordered and made by authority of law, and keep a true and faithful record of the same. The board shall keep accounts of the several grants or donations for fixing the seat of government, for seminaries of learning, for common schools, for internal improvements, or for any other purpose, in separate books, accounts, and reports, so that the rights and interests of one shall not be blended or mixed with the rights and interests of another; and each class of land shall pay the expenses of locating the same.

(4) The board shall, in behalf of this state, receive from the Treasury of the United States the 5 percent on sales of the public lands, or any other sums accruing from the general government to the seminary, common school, internal improvement, or land acquisition funds; and shall pay the same into the treasury of this state, or, if they shall belong to a fund, to the treasurer of such fund keeping the same separate and distinct under their respective proper heads. The board shall hold all needful correspondence with the several land offices of the United States in this state, or with the general land office at Washington, and shall attend the public land sales in this state, and visit the said land offices whenever, in its opinion, the interest of the state shall require it, and do and perform all things needful and proper to advance and promote the interests of the same.

(5) The board shall make selections of and secure all swamp and overflowed lands and any other lands inuring to the state under the several acts of Congress providing therefor, and shall provide plats or maps of all lands selected and secured, and append thereto an accurate description of the quality, situation, and location of the same, and whatever else may affect the value of each tract or body of land selected and secured, taking care to keep in separate books, and maps or plats, the lands belonging to each separate fund, which books and maps and plats, with the description thereof, shall be kept and preserved in the office of the board.

(6) Upon the discontinuance by the federal authorities of the office of surveyor-general for the state, the board shall receive all of the field notes, surveys, maps, plats, papers, and records heretofore kept in the office of said surveyor-general as part of the public records of its office, and shall at all times allow any duly accredited authority of the United States full and free access to any and all of such field notes, surveys, maps, plats, papers, and records; and may make and furnish under their hands and seal certified copies of any or all of the same to any person making application therefor.

(7) The board shall keep a suitable seal of office. An impression of this seal shall be made upon the deeds conveying lands sold by the state, by the Board of Education, and by the Board of Trustees of the Internal Improvement Trust Fund of this state; and all such deeds shall be signed by the trustees or their agents as authorized under s. 253.431, making the same and impressed with the seal and are operative and valid without witnesses to the execution thereof; and the impression of such seal on any such deeds entitles the same to record and to be received in evidence in all courts.

(8) The fees of the board in the following matters shall be as follows: certification under seal of copies of maps or records in the office will be performed for a fee of $1.50 minimum. The charges for copying, making record searches, and compiling reports and statistical data shall be commensurate with the work involved and cost of material used.

History.—s. 1, ch. 63-294; ss. 27, 35, ch. 69-106; s. 1, ch. 74-18; s. 9, ch. 79-65; s. 3, ch. 82-185; s. 2, ch. 2013-152; s. 7, ch. 2016-233.



253.0325 - Modernization of state lands records.

253.0325 Modernization of state lands records.—

(1) The Department of Environmental Protection shall initiate an ongoing computerized information systems program to modernize its state lands records and documents that relate to all lands that have been acquired by all agencies under the Florida Preservation 2000 Act pursuant to s. 259.101 or the Florida Forever Act pursuant to s. 259.105. All recipients of Florida Forever funds shall annually submit their records for lands acquired for compilation of state lands records by the department. The program shall include, at a minimum:

(a) A document management component to automate the storage and retrieval of information contained in state lands records.

(b) A land records management component to organize the records by key elements present in the data.

(c) An evaluation component which includes the collection of resource and environmental data.

(d) A mapping component to generate and store maps of state-owned parcels using data from the land records management and evaluation components.

(2) At all stages of its records modernization program, the department shall seek to ensure information systems compatibility within the department and with other state, local, and regional governmental agencies. The department also shall seek to promote standardization in the collection of information regarding state-owned lands by federal, state, regional, and local agencies.

(3) The information collected and stored as a result of the department’s modernization of state lands records shall not be considered a final or complete accounting of lands which the state owns or to which the state may claim ownership.

History.—s. 6, ch. 90-217; s. 68, ch. 94-356; s. 4, ch. 2008-229.



253.033 - Inter-American Center property; transfer to board; continued use for government purposes.

253.033 Inter-American Center property; transfer to board; continued use for government purposes.—

(1) All real and personal property presently owned by the Inter-American Center Authority, pursuant to former s. 554.072 or otherwise, and all existing liabilities of said authority are hereby transferred to the Board of Trustees of the Internal Improvement Trust Fund. However, the liability to the Department of Transportation for road and bridge work is hereby waived and satisfied. Except as provided in s. 4, chapter 75-131, Laws of Florida, all obligations in connection with contracts and bond issues of the authority shall be assumed and performed by the trustees as provided by law or contract. No action shall be taken as a result of this act that will impair the obligations of any such contract or outstanding bonds.

(2) It is hereby recognized that certain governmental entities have expended substantial public funds in acquiring, planning for, or constructing public facilities for the purpose of carrying out or undertaking governmental functions on property formerly under the jurisdiction of the authority. All property owned or controlled by any governmental entity shall be exempt from the Florida Building Code and any local amendments thereto and from local zoning regulations which might otherwise be applicable in the absence of this section in carrying out or undertaking any such governmental function and purpose.

(3)(a) Except as provided in this subsection, in no event shall any of the lands known as “the Graves tract,” including, without limitation, the land previously transferred to the City of Miami and Miami-Dade County by the Inter-American Center Authority and the lands transferred pursuant to this act, be used for other than public purposes. However, the portion of “the Graves tract” owned by the City of North Miami on the effective date of this act or subsequently acquired by the city shall not be subject to such public purpose use restriction and may be used for any purpose in accordance with local building and zoning regulations.

(b)1. Notwithstanding any provision of paragraph (a) or any other law to the contrary, the Board of Trustees of the Internal Improvement Trust Fund shall convey and transfer to the City of North Miami as soon as feasible that portion of “the Graves tract” described in this paragraph as set forth with particularity in s. 1, chapter 85-201, Laws of Florida, along with that certain additional portion of “the Graves tract” described as follows: Commencing at the center of Section 21, Township 52S., Range 42E., Miami-Dade County, Florida, run South 87°-38′-50″ West, 180.0 feet to the point of beginning of a parcel of land described as follows: run South 87°-38′-50″ West 804.17 feet to the east right-of-way line of State Road #5, thence run South 15°-20′-05″ West for a distance of 206.85 feet, thence run North 87°-45′-31″ East for a distance of 751.20 feet, thence run North 27°-50′-00″ East for a distance of 229.47 feet to the point of beginning, such parcel containing 3.89 acres more or less, except for that certain portion thereof which the Department of Transportation has reserved for right-of-way for transportation facilities.

2. Upon the recordation in the Official Records of Miami-Dade County, Florida, by the Department of Transportation of a right-of-way map for State Road #5, which reserves a portion of the lands described in subparagraph 1., which said portion reserved is within, but smaller than, the portion reserved from the conveyance required by subparagraph 1. as accomplished by instrument recorded in page 30 of Official Record Book 14405 of the Official Records of Miami-Dade County, Florida, as Deed No. 28289, pursuant to chapter 89-246, Laws of Florida, the Board of Trustees of the Internal Improvement Trust Fund shall convey and transfer to the City of North Miami as soon as feasible that additional portion of “the Graves tract” which consists of: Parcel No. 1, ‘Interama Tract’ Right-of-Way Reservation for State Road #5, together with Parcel No. 2, ‘Interama Tract’ Right-of-Way Reservation for State Road #5 as described in that certain instrument of conveyance referred to in this subparagraph as Deed No. 28289, less and except that certain portion of said Parcels No. 1 and No. 2 which is, after the effective date of this act, reserved for right-of-way for transportation facilities in a right-of-way map or like instrument hereafter filed and recorded by the Department of Transportation in the official records, so that the City of North Miami obtains title to those additional lands which are not necessary to be reserved for right-of-way for transportation facilities.

3. The City of North Miami shall not be required to pay any monetary consideration for the conveyances of land specified in this paragraph, since these conveyances are in mitigation of the loss sustained by the city upon dissolution of the Inter-American Center Authority pursuant to s. 1 of chapter 75-131, Laws of Florida.

(4) The Board of Trustees of the Internal Improvement Trust Fund may lease to Miami-Dade County approximately 300 acres of land, and approximately 90 acres of abutting lagoon and waterways, designated as the Primary Development Area, and may also transfer to Miami-Dade County all or any part of the plans, drawings, maps, etc., of the Inter-American Center Authority existing at the date of transfer, provided Miami-Dade County:

(a) Assumes responsibilities of the following agreements:

1. That certain agreement entered into on June 12, 1972, between the City of Miami and Inter-American Center Authority whereby the authority agreed to repurchase, with revenues derived from the net operating revenue of the project developed on the leased lands after expenses and debt service requirements, the approximately 93 acres of lands previously deeded to the City of Miami as security for repayment of the $8,500,000 owed by the authority to the City of Miami. Title to the land repurchased pursuant to the provisions of this subsection shall be conveyed to the State of Florida.

2. Those certain rights granted to the City of North Miami pursuant to the provisions of former s. 554.29(1)(a) and former s. 554.30 obligating the authority to issue a revenue bond to the City of North Miami, containing provisions to be determined by Miami-Dade County, to be repaid from all ad valorem taxes, occupational license fees, franchise taxes, utility taxes, and cigarette taxes which would have accrued to the authority or the City of North Miami by nature of property owned by the authority having been in the City of North Miami and from the excess revenue after operating expenses, development cost and debt service requirements, of the project developed on the leased lands.

(b) Develops a plan for the use of the land that meets the approval of the Board of Trustees of the Internal Improvement Trust Fund or that meets the following purposes heretofore authorized:

1. To provide a permanent international center which will serve as a meeting ground for the governments and industries of the Western Hemisphere and of other areas of the world.

2. To facilitate broad and continuous exchanges of ideas, persons, and products through cultural, educational, and other exchanges.

3. By appropriate means, to promote mutual understanding between the peoples of the Western Hemisphere and to strengthen the ties which unite the United States with other nations of the free world.

Any property leased under this subsection shall not be leased for less than fair market value.

History.—ss. 2, 3, 5, 7, 8, ch. 75-131; s. 1, ch. 85-201; s. 1, ch. 87-293; s. 1, ch. 89-246; s. 1, ch. 92-114; s. 9, ch. 97-100; s. 13, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 45, ch. 2008-4.



253.034 - State-owned lands; uses.

253.034 State-owned lands; uses.—

(1) All lands acquired pursuant to chapter 259 shall be managed to serve the public interest by protecting and conserving land, air, water, and the state’s natural resources, which contribute to the public health, welfare, and economy of the state. These lands shall be managed to provide for areas of natural resource based recreation, and to ensure the survival of plant and animal species and the conservation of finite and renewable natural resources. The state’s lands and natural resources shall be managed using a stewardship ethic that assures these resources will be available for the benefit and enjoyment of all people of the state, both present and future. It is the intent of the Legislature that, where feasible and consistent with the goals of protection and conservation of natural resources associated with lands held in the public trust by the Board of Trustees of the Internal Improvement Trust Fund, public land not designated for single-use purposes pursuant to paragraph (2)(b) be managed for multiple-use purposes. All multiple-use land management strategies shall address public access and enjoyment, resource conservation and protection, ecosystem maintenance and protection, and protection of threatened and endangered species, and the degree to which public-private partnerships or endowments may allow the entity with management responsibility to enhance its ability to manage these lands. The Acquisition and Restoration Council shall recommend rules to the board of trustees, and the board of trustees shall adopt rules necessary to carry out the purposes of this section.

(2) As used in this section, the term:

(a) “Multiple use” means the harmonious and coordinated management of timber, recreation, conservation of fish and wildlife, forage, archaeological and historic sites, habitat and other biological resources, or water resources so that they are used in the combination that will best serve the people of the state, making the most judicious use of the land for some or all of these resources and giving consideration to the relative values of the various resources. Where necessary and appropriate for all state-owned lands that are larger than 1,000 acres in project size and are managed for multiple uses, buffers may be formed around any areas that require special protection or have special management needs. Such buffers may not exceed more than one-half of the total acreage. Multiple uses within a buffer area may be restricted to provide the necessary buffering effect desired. Multiple use in this context includes both uses of land or resources by more than one management entity, which may include private sector land managers. In any case, lands identified as multiple-use lands in the land management plan shall be managed to enhance and conserve the lands and resources for the enjoyment of the people of the state.

(b) “Single use” means management for one particular purpose to the exclusion of all other purposes, except that the using entity shall have the option of including in its management program compatible secondary purposes which will not detract from or interfere with the primary management purpose. Such single uses may include, but are not necessarily restricted to, the use of agricultural lands for production of food and livestock, the use of improved sites and grounds for institutional purposes, and the use of lands for parks, preserves, wildlife management, archaeological or historic sites, or wilderness areas where the maintenance of essentially natural conditions is important. All submerged lands shall be considered single-use lands and shall be managed primarily for the maintenance of essentially natural conditions, the propagation of fish and wildlife, and public recreation, including hunting and fishing where deemed appropriate by the managing entity.

(c) “Conservation lands” means lands that are currently managed for conservation, outdoor resource-based recreation, or archaeological or historic preservation, except those lands that were acquired solely to facilitate the acquisition of other conservation lands. Lands acquired for uses other than conservation, outdoor resource-based recreation, or archaeological or historic preservation may not be designated conservation lands except as otherwise authorized under this section. These lands shall include, but not be limited to, the following: correction and detention facilities, military installations and facilities, state office buildings, maintenance yards, state university or Florida College System institution campuses, agricultural field stations or offices, tower sites, law enforcement and license facilities, laboratories, hospitals, clinics, and other sites that do not possess significant natural or historical resources. However, lands acquired solely to facilitate the acquisition of other conservation lands, and for which the land management plan has not yet been completed or updated, may be evaluated by the Board of Trustees of the Internal Improvement Trust Fund on a case-by-case basis to determine if they will be designated conservation lands.

(d) “Public access,” as used in this chapter and chapter 259, means access by the general public to state lands and water, including vessel access made possible by boat ramps, docks, and associated support facilities, where compatible with conservation and recreation objectives.

Lands acquired by the state as a gift, through donation, or by any other conveyance for which no consideration was paid, and which are not managed for conservation, outdoor resource-based recreation, or archaeological or historic preservation under a land management plan approved by the board of trustees are not conservation lands.

(3) Recognizing that recreational trails purchased with rails-to-trails funds pursuant to former s. 259.101(3)(g), Florida Statutes 2014, or s. 259.105(3)(h) have had historic transportation uses and that their linear character may extend many miles, the Legislature intends that if the necessity arises to serve public needs, after balancing the need to protect trail users from collisions with automobiles and a preference for the use of overpasses and underpasses to the greatest extent feasible and practical, transportation uses shall be allowed to cross recreational trails purchased pursuant to former s. 259.101(3)(g), Florida Statutes 2014, or s. 259.105(3)(h). When these crossings are needed, the location and design should consider and mitigate the impact on humans and environmental resources, and the value of the land shall be paid based on fair market value.

(4) A management agreement, lease, or other instrument authorizing the use of lands owned by the board of trustees may not be executed for a period greater than is necessary to provide for the reasonable use of the land for the existing or planned life cycle or amortization of the improvements, except that an easement in perpetuity may be granted by the board of trustees if the improvement is a transportation facility. If an entity managing or leasing state-owned lands from the board of trustees does not meet the short-term goals under paragraph (5)(b) for conservation lands, the Department of Environmental Protection may submit the lands to the Acquisition and Restoration Council to review whether the short-term goals should be modified, consider whether the lands should be offered to another entity for management or leasing, or recommend to the board of trustees whether to surplus the lands. If an entity managing or leasing state-owned lands from the board of trustees does not meet the short-term goals under paragraph (5)(i) for nonconservation lands, the department may submit the lands to the board of trustees to consider whether to require the managing or leasing entity to release its interest in the lands and to consider whether to surplus the lands. If the state-owned lands are determined to be surplus, the board of trustees may require an entity to release its interest in the lands. An entity managing or leasing state-owned lands from the board of trustees may not sublease such lands without prior review by the Division of State Lands and, for conservation lands, by the Acquisition and Restoration Council. All management agreements, leases, or other instruments authorizing the use of lands owned by the board of trustees shall be reviewed for approval by the board of trustees or its designee. The council is not required to review subleases of parcels which are less than 160 acres in size.

(5) Each manager of conservation lands shall submit to the Division of State Lands a land management plan at least every 10 years in a form and manner adopted by rule of the board of trustees and in accordance with s. 259.032. Each manager of conservation lands shall also update a land management plan whenever the manager proposes to add new facilities or make substantive land use or management changes that were not addressed in the approved plan, or within 1 year after the addition of significant new lands. Each manager of nonconservation lands shall submit to the Division of State Lands a land use plan at least every 10 years in a form and manner adopted by rule of the board of trustees. The division shall review each plan for compliance with the requirements of this subsection and the requirements of the rules adopted by the board of trustees pursuant to this section. All nonconservation land use plans, whether for single-use or multiple-use properties, shall be managed to provide the greatest benefit to the state. Plans for managed areas larger than 1,000 acres shall contain an analysis of the multiple-use potential of the property which includes the potential of the property to generate revenues to enhance the management of the property. In addition, the plan shall contain an analysis of the potential use of private land managers to facilitate the restoration or management of these lands. If a newly acquired property has a valid conservation plan that was developed by a soil and conservation district, such plan shall be used to guide management of the property until a formal land use plan is completed.

(a) State conservation lands shall be managed to ensure the conservation of the state’s plant and animal species and to ensure the accessibility of state lands for the benefit and enjoyment of all people of the state, both present and future. Each land management plan for state conservation lands shall provide a desired outcome, describe both short-term and long-term management goals, and include measurable objectives to achieve those goals. Short-term goals shall be achievable within a 2-year planning period, and long-term goals shall be achievable within a 10-year planning period. These short-term and long-term management goals shall be the basis for all subsequent land management activities.

(b) Short-term and long-term management goals for state conservation lands shall include measurable objectives for the following, as appropriate:

1. Habitat restoration and improvement.

2. Public access and recreational opportunities.

3. Hydrological preservation and restoration.

4. Sustainable forest management.

5. Exotic and invasive species maintenance and control.

6. Capital facilities and infrastructure.

7. Cultural and historical resources.

8. Imperiled species habitat maintenance, enhancement, restoration, or population restoration.

(c) The land management plan shall, at a minimum, contain the following elements:

1. A physical description of the land.

2. A quantitative data description of the land which includes an inventory of forest and other natural resources; exotic and invasive plants; hydrological features; infrastructure, including recreational facilities; and other significant land, cultural, or historical features. The inventory shall reflect the number of acres for each resource and feature, when appropriate. The inventory shall be of such detail that objective measures and benchmarks can be established for each tract of land and monitored during the lifetime of the plan. All quantitative data collected shall be aggregated, standardized, collected, and presented in an electronic format to allow for uniform management reporting and analysis. The information collected by the Department of Environmental Protection pursuant to s. 253.0325(2) shall be available to the land manager and his or her assignee.

3. A detailed description of each short-term and long-term land management goal, the associated measurable objectives, and the related activities that are to be performed to meet the land management objectives. Each land management objective must be addressed by the land management plan, and if practicable, a land management objective may not be performed to the detriment of the other land management objectives.

4. A schedule of land management activities which contains short-term and long-term land management goals and the related measurable objective and activities. The schedule shall include for each activity a timeline for completion, quantitative measures, and detailed expense and manpower budgets. The schedule shall provide a management tool that facilitates development of performance measures.

5. A summary budget for the scheduled land management activities of the land management plan. For state lands containing or anticipated to contain imperiled species habitat, the summary budget shall include any fees anticipated from public or private entities for projects to offset adverse impacts to imperiled species or such habitat, which fees shall be used solely to restore, manage, enhance, repopulate, or acquire imperiled species habitat. The summary budget shall be prepared in such manner that it facilitates computing an aggregate of land management costs for all state-managed lands using the categories described in s. 259.037(3).

(d) Upon completion, the land management plan must be transmitted to the Acquisition and Restoration Council for review. The council shall have 90 days after receipt of the plan to review the plan and submit its recommendations to the board of trustees. During the review period, the land management plan may be revised if agreed to by the primary land manager and the council taking into consideration public input. The land management plan becomes effective upon approval by the board of trustees.

(e) Land management plans are to be updated every 10 years on a rotating basis. Each updated land management plan must identify any conservation lands under the plan, in part or in whole, that are no longer needed for conservation purposes and could be disposed of in fee simple or with the state retaining a permanent conservation easement.

(f) In developing land management plans, at least one public hearing shall be held in any one affected county.

(g) The Division of State Lands shall make available to the public an electronic copy of each land management plan for parcels that exceed 160 acres in size. The division shall review each plan for compliance with the requirements of this subsection, the requirements of chapter 259, and the requirements of the rules adopted by the board of trustees pursuant to this section. The Acquisition and Restoration Council shall also consider the propriety of the recommendations of the managing entity with regard to the future use of the property, the protection of fragile or nonrenewable resources, the potential for alternative or multiple uses not recognized by the managing entity, and the possibility of disposal of the property by the board of trustees. After its review, the council shall submit the plan, along with its recommendations and comments, to the board of trustees. The council shall specifically recommend to the board of trustees whether to approve the plan as submitted, approve the plan with modifications, or reject the plan. If the council fails to make a recommendation for a land management plan, the Secretary of Environmental Protection, Commissioner of Agriculture, or executive director of the Fish and Wildlife Conservation Commission or their designees shall submit the land management plan to the board of trustees.

(h) The board of trustees shall consider the land management plan submitted by each entity and the recommendations of the Acquisition and Restoration Council and the Division of State Lands and shall approve the plan with or without modification or reject such plan. The use or possession of any such lands that is not in accordance with an approved land management plan is subject to termination by the board of trustees.

(i)1. State nonconservation lands shall be managed to provide the greatest benefit to the state. State nonconservation lands may be grouped by similar land use types under one land use plan. Each land use plan shall, at a minimum, contain the following elements:

a. A physical description of the land to include any significant natural or cultural resources as well as management strategies developed by the land manager to protect such resources.

b. A desired development outcome.

c. A schedule for achieving the desired development outcome.

d. A description of both short-term and long-term development goals.

e. A management and control plan for invasive nonnative plants.

f. A management and control plan for soil erosion and soil and water contamination.

g. Measureable objectives to achieve the goals identified in the land use plan.

2. Short-term goals shall be achievable within a 5-year planning period and long-term goals shall be achievable within a 10-year planning period.

3. The use or possession of any such lands that is not in accordance with an approved land use plan is subject to termination by the board of trustees.

4. Land use plans submitted by a manager shall include reference to appropriate statutory authority for such use or uses and shall conform to the appropriate policies and guidelines of the state land management plan.

(6) This section does not affect:

(a) Other provisions of this chapter relating to oil, gas, or mineral resources.

(b) The exclusive use of state-owned land subject to a lease by the board of trustees of state-owned land for private uses and purposes.

(c) Sovereignty lands not leased for private uses and purposes.

(7)(a) The Legislature recognizes the value of the state’s conservation lands as water recharge areas and air filters.

(b) If state-owned lands are subject to annexation procedures, the Division of State Lands must notify the county legislative delegation of the county in which the land is located.

(8) Land management plans required to be submitted by the Department of Corrections, the Department of Juvenile Justice, the Department of Children and Families, or the Department of Education are not subject to review by the Acquisition and Restoration Council. Management plans filed by these agencies shall be made available to the public for a period of 90 days at the administrative offices of the parcel or project affected by the management plan and at the Tallahassee offices of each agency. Any plans not objected to during the public comment period shall be deemed approved. Any plans for which an objection is filed shall be submitted to the board of trustees for consideration. The board of trustees shall approve the plan with or without modification, or reject the plan. The use or possession of any such lands which is not in accordance with an approved land management plan is subject to termination by the board of trustees.

(9) The following additional uses of conservation lands acquired pursuant to the Florida Forever program and other state-funded conservation land purchase programs shall be authorized, upon a finding by the board of trustees, if they meet the criteria specified in paragraphs (a)-(e): water resource development projects, water supply development projects, stormwater management projects, linear facilities, and sustainable agriculture and forestry. Such additional uses are authorized if:

(a) The use is not inconsistent with the management plan for such lands;

(b) The use is compatible with the natural ecosystem and resource values of such lands;

(c) The use is appropriately located on such lands and 1due consideration is given to the use of other available lands;

(d) The using entity reasonably compensates the titleholder for such use based upon an appropriate measure of value; and

(e) The use is consistent with the public interest.

A decision by the board of trustees pursuant to this section shall be given a presumption of correctness. Moneys received from the use of state lands pursuant to this section shall be returned to the lead managing entity in accordance with s. 259.032(9)(c).

(10) Lands listed as projects for acquisition may be managed for conservation pursuant to s. 259.032, on an interim basis by a private party in anticipation of a state purchase in accordance with a contractual arrangement between the acquiring agency and the private party that may include management service contracts, leases, cost-share arrangements or resource conservation agreements. Lands designated as eligible under this subsection shall be managed to maintain or enhance the resources the state is seeking to protect by acquiring the land. Funding for these contractual arrangements may originate from the documentary stamp tax revenue deposited into the Land Acquisition Trust Fund. No more than $6.2 million may be expended from the Land Acquisition Trust Fund for this purpose.

(11) Any lands available to governmental employees, including water management district employees, for hunting or other recreational purposes shall also be made available to the general public for such purposes.

History.—s. 2, ch. 80-280; s. 167, ch. 81-259; s. 1, ch. 82-36; s. 3, ch. 83-223; s. 2, ch. 84-94; s. 4, ch. 84-197; s. 1, ch. 89-174; ss. 3, 4, 5, ch. 90-1; s. 5, ch. 91-429; s. 3, ch. 92-109; s. 25, ch. 94-237; s. 3, ch. 97-164; ss. 32, 38, ch. 98-46; ss. 40, 53, ch. 99-228; s. 10, ch. 99-247; s. 24, ch. 2000-152; s. 13, ch. 2000-157; s. 5, ch. 2000-170; s. 2, ch. 2001-275; s. 14, ch. 2003-6; s. 2, ch. 2003-394; s. 1, ch. 2004-35; s. 54, ch. 2004-269; s. 1, ch. 2004-296; s. 39, ch. 2005-71; s. 36, ch. 2006-26; s. 9, ch. 2006-69; s. 7, ch. 2007-6; s. 33, ch. 2007-73; s. 1, ch. 2007-141; s. 46, ch. 2008-4; s. 30, ch. 2008-153; s. 5, ch. 2008-229; s. 7, ch. 2009-20; s. 1, ch. 2009-77; s. 26, ch. 2009-82; s. 1, ch. 2009-196; s. 8, ch. 2010-4; s. 24, ch. 2010-153; ss. 7, 10, ch. 2010-280; SJR 8-A, 2010 Special Session A; s. 27, ch. 2011-47; s. 34, ch. 2013-15; s. 4, ch. 2013-16; s. 3, ch. 2013-152; s. 1, ch. 2013-226; s. 33, ch. 2014-17; s. 49, ch. 2014-19; s. 16, ch. 2015-229; s. 8, ch. 2016-233.

1Note.—The word “if” preceding the word “due” was deleted by the editors.



253.0341 - Surplus of state-owned lands.

253.0341 Surplus of state-owned lands.—

(1) The board of trustees shall determine which lands, the title to which is vested in the board, may be surplused. For all conservation lands, the Acquisition and Restoration Council shall make a recommendation to the board of trustees, and the board of trustees shall determine whether the lands are no longer needed for conservation purposes. If the board of trustees determines the lands are no longer needed for conservation purposes, it may dispose of such lands by an affirmative vote of at least three members. In the case of a land exchange involving the disposition of conservation lands, the board of trustees must determine by an affirmative vote of at least three members that the exchange will result in a net positive conservation benefit. For all nonconservation lands, the board of trustees shall determine whether the lands are no longer needed. If the board of trustees determines the lands are no longer needed, it may dispose of such lands by an affirmative vote of at least three members. Local government requests for the state to surplus conservation or nonconservation lands, whether for purchase or exchange, shall be expedited throughout the surplusing process. Property jointly acquired by the state and other entities may not be surplused without the consent of all joint owners.

(2) For purposes of this section, all lands acquired by the state before July 1, 1999, using proceeds from Preservation 2000 bonds, the former Conservation and Recreation Lands Trust Fund, the former Water Management Lands Trust Fund, Environmentally Endangered Lands Program, and the Save Our Coast Program and titled to the board of trustees which are identified as core parcels or within original project boundaries are deemed to have been acquired for conservation purposes.

(3) For any lands purchased by the state on or after July 1, 1999, before acquisition, the board of trustees must determine which parcels must be designated as having been acquired for conservation purposes. Lands acquired for use by the Department of Corrections; the Department of Management Services for use as state offices; the Department of Transportation, except those lands specifically managed for conservation or recreation purposes; the State University System; or the Florida College System may not be designated as having been acquired for conservation purposes.

(4) At least every 10 years, as a component of each land management plan or land use plan and in a form and manner adopted by rule of the board of trustees, each manager shall evaluate and indicate to the board of trustees those lands that are not being used for the purpose for which they were originally leased. For conservation lands, the Acquisition and Restoration Council shall review and recommend to the board of trustees whether such lands should be retained in public ownership or disposed of by the board of trustees. For nonconservation lands, the Division of State Lands shall review and recommend to the board of trustees whether such lands should be retained in public ownership or disposed of by the board of trustees.

(5) Conservation lands owned by the board of trustees which are not actively managed by any state agency or for which a land management plan has not been completed pursuant to s. 253.034(5) must be reviewed by the Acquisition and Restoration Council for its recommendation as to whether such lands should be disposed of by the board of trustees.

(6) Before any decision by the board of trustees to surplus conservation lands, the Acquisition and Restoration Council shall review and make recommendations to the board of trustees concerning the request for surplusing. The council shall determine whether the request for surplusing is compatible with the resource values of and management objectives for such lands.

(7) Before a building or parcel of land is offered for lease or sale to a local or federal unit of government or a private party, it shall first be offered for lease to state agencies, state universities, and Florida College System institutions, with priority consideration given to state universities and Florida College System institutions. Within 60 days after the offer for lease of a surplus building or parcel, a state university or Florida College System institution that requests the lease must submit a plan for review and approval by the Board of Trustees of the Internal Improvement Trust Fund regarding the intended use, including future use, of the building or parcel of land before approval of a lease. Within 60 days after the offer for lease of a surplus building or parcel, a state agency that requests the lease of such facility or parcel must submit a plan for review and approval by the board of trustees regarding the intended use. The state agency plan must, at a minimum, include the proposed use of the facility or parcel, the estimated cost of renovation, a capital improvement plan for the building, evidence that the building or parcel meets an existing need that cannot otherwise be met, and other criteria developed by rule by the board of trustees. The board or its designee shall compare the estimated value of the building or parcel to any submitted business plan to determine if the lease or sale is in the best interest of the state. The board of trustees shall adopt rules pursuant to chapter 120 for the implementation of this section.

(8) The sale price of lands determined to be surplus pursuant to this section and s. 253.82 shall be determined by the Division of State Lands, which shall consider an appraisal of the property or, if the estimated value of the land is $500,000 or less, a comparable sales analysis or a broker’s opinion of value. The division may require a second appraisal. The individual or entity that requests to purchase the surplus parcel shall pay all costs associated with determining the property’s value, if any.

(a) A written valuation of land determined to be surplus pursuant to this section and s. 253.82, and related documents used to form the valuation or which pertain to the valuation, are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

1. The exemption expires 2 weeks before the contract or agreement regarding the purchase, exchange, or disposal of the surplus land is first considered for approval by the board of trustees.

2. Before expiration of the exemption, the Division of State Lands may disclose confidential and exempt appraisals, valuations, or valuation information regarding surplus land:

a. During negotiations for the sale or exchange of the land;

b. During the marketing effort or bidding process associated with the sale, disposal, or exchange of the land to facilitate closure of such effort or process;

c. When the passage of time has made the conclusions of value invalid; or

d. When negotiations or marketing efforts concerning the land are concluded.

(b) A unit of government that acquires title to lands pursuant to this section for less than appraised value may not sell or transfer title to all or any portion of the lands to any private owner for 10 years. A unit of government seeking to transfer or sell lands pursuant to this paragraph must first allow the board of trustees to reacquire such lands for the price at which the board of trustees sold such lands.

(9) Parcels with a market value over $500,000 must be initially offered for sale by competitive bid. Any parcels unsuccessfully offered for sale by competitive bid, and parcels with a market value of $500,000 or less, may be sold by any reasonable means, including procuring real estate services, open or exclusive listings, competitive bid, auction, negotiated direct sales, or other appropriate services, to facilitate the sale.

(10) After reviewing the recommendations of the Acquisition and Restoration Council, the board of trustees shall determine whether conservation lands identified for surplus should be held for other public purposes or are no longer needed. The board of trustees may require an agency to release its interest in such lands. An entity approved to use conservation lands by the board of trustees must secure the property under a fully executed lease within 90 days after being notified that it may use such property or the request is voidable.

(11) Requests to surplus lands may be made by any public or private entity or person and shall be determined by the board of trustees. All requests to surplus conservation lands shall be submitted to the lead managing agency for review and recommendation to the Acquisition and Restoration Council, and all requests to surplus nonconservation lands shall be submitted to the Division of State Lands for review and recommendation to the board of trustees. The lead managing agencies shall review such requests and make recommendations to the council within 90 days after receipt of the requests. Any requests to surplus conservation lands that are not acted upon within the 90-day period shall be immediately scheduled for hearing at the next regularly scheduled meeting of the council. Requests to surplus lands shall be considered by the board of trustees within 60 days after receipt of the requests from the council or division. Requests to surplus lands pursuant to this subsection are not required to be offered to state agencies as provided in subsection (7).

(12) Proceeds from the sale of surplus conservation lands purchased before July 1, 2015, shall be deposited into the Florida Forever Trust Fund.

(13) Proceeds from the sale of surplus conservation lands purchased on or after July 1, 2015, shall be deposited into the Land Acquisition Trust Fund, except when such lands were purchased with funds other than those from the Land Acquisition Trust Fund or a land acquisition trust fund created to implement s. 28, Art. X of the State Constitution, the proceeds shall be deposited into the fund from which the lands were purchased.

(14) Funds received from the sale of surplus nonconservation lands or lands that were acquired by gift, by donation, or for no consideration shall be deposited into the Internal Improvement Trust Fund.

(15) Notwithstanding this section, such disposition of land may not be made if it would have the effect of causing all or any portion of the interest on any revenue bonds issued to lose the exclusion from gross income for federal income tax purposes.

(16) The sale of filled, formerly submerged land that does not exceed 5 acres in area is not subject to review by the Acquisition and Restoration Council.

(17) The board of trustees may adopt rules to administer this section, including procedures for administering surplus land requests and criteria for when the Division of State Lands may approve requests to surplus nonconservation lands on behalf of the board of trustees.

(18) Surplus lands that are conveyed to a local government for affordable housing shall be disposed of by the local government under s. 125.379 or s. 166.0451.

History.—s. 3, ch. 2003-394; s. 10, ch. 2006-69; s. 7, ch. 2007-198; s. 6, ch. 2008-229; s. 9, ch. 2016-233.



253.0345 - Special events; submerged land leases.

253.0345 Special events; submerged land leases.—

(1) The trustees may issue leases or letters of consent to riparian landowners, special event promoters, and boat show owners to allow the installation of temporary structures, including docks, moorings, pilings, and access walkways, on sovereign submerged lands solely for the purpose of facilitating boat shows and displays in, or adjacent to, established marinas or government-owned upland property. Riparian owners of adjacent uplands who are not seeking a lease or letter of consent shall be notified by certified mail of any request for such a lease or letter of consent before approval by the trustees. The trustees shall balance the interests of any objecting riparian owners with the economic interests of the public and the state as a factor in determining whether a lease or letter of consent should be executed over the objection of adjacent riparian owners. This section does not apply to structures for viewing motorboat racing, high-speed motorboat contests, or high-speed displays in waters where manatees are known to frequent.

(2) A lease or letter of consent for a special event under subsection (1):

(a) Shall be for a period not to exceed 45 days and a duration not to exceed 10 consecutive years.

(b) Shall include a lease fee, if applicable, based solely on the period and actual size of the preemption and conditions to allow reconfiguration of temporary structures within the lease area with notice to the department of the configuration and size of preemption within the lease area.

(c) The lease or letter of consent may contain appropriate requirements for removal of the temporary structures, including the posting of sufficient surety to guarantee appropriate funds for removal of the structures should the promoter or riparian owner fail to do so within the time specified in the agreement.

(3) This section does not allow any lease or letter of consent that would result in harm to the natural resources of the area as a result of the structures or the activities of the special events agreed to.

History.—s. 1, ch. 98-339; s. 5, ch. 2013-92.



253.0346 - Lease of sovereignty submerged lands for marinas, boatyards, and marine retailers.

253.0346 Lease of sovereignty submerged lands for marinas, boatyards, and marine retailers.—

(1) For purposes of this section, the term “first-come, first-served basis” means the facility operates on state-owned submerged land for which:

(a) There is not a club membership, stock ownership, equity interest, or other qualifying requirement.

(b) Rental terms do not exceed 12 months and do not include automatic renewal rights or conditions.

(2) For marinas that are open to the public on a first-come, first-served basis and for which at least 90 percent of the slips are open for rent to the public, a discount of 30 percent on the annual lease fee shall apply if dockage rate sheet publications and dockage advertising clearly state that slips are open for rent to the public on a first-come, first-served basis.

(3) For a facility designated by the department as a Clean Marina, Clean Boatyard, or Clean Marine Retailer under the Clean Marina Program:

(a) A discount of 10 percent on the annual lease fee shall apply if the facility:

1. Actively maintains designation under the program.

2. Complies with the terms of the lease.

3. Does not change use during the term of the lease.

(b) Extended-term lease surcharges shall be waived if the facility:

1. Actively maintains designation under the program.

2. Complies with the terms of the lease.

3. Does not change use during the term of the lease.

4. Is available to the public on a first-come, first-served basis.

(c) If the facility is in arrears on lease fees or fails to comply with paragraph (b), the facility is not eligible for the discount or waiver under this subsection until arrears have been paid and compliance with the program has been met.

(4) This section applies to new leases or amendments to leases effective after July 1, 2013.

History.—s. 6, ch. 2013-92.



253.0347 - Lease of sovereignty submerged lands for private residential docks and piers.

253.0347 Lease of sovereignty submerged lands for private residential docks and piers.—

(1) The maximum initial term of a standard lease of sovereignty submerged lands for a private residential single-family dock or pier, private residential multifamily dock or pier, or private residential multislip dock is 10 years. A lease is renewable for successive terms of up to 10 years if the parties agree and the lessee complies with all terms of the lease and all applicable laws and rules.

(2)(a) A standard lease contract for sovereignty submerged lands for a private residential single-family dock or pier, private residential multifamily dock or pier, or private residential multislip dock must specify the amount of lease fees as established by the Board of Trustees of the Internal Improvement Trust Fund.

(b) If private residential multifamily docks or piers, private residential multislip docks, and other private residential structures pertaining to the same upland parcel include a total of no more than one wet slip for each approved upland residential unit, the lessee is not required to pay a lease fee on a preempted area of 10 square feet or less of sovereignty submerged lands for each linear foot of shoreline in which the lessee has a sufficient upland interest as determined by the Board of Trustees of the Internal Improvement Trust Fund.

(c) A lessee of sovereignty submerged lands for a private residential single-family dock or pier, private residential multifamily dock or pier, or private residential multislip dock is not required to pay a lease fee on revenue derived from the transfer of fee simple or beneficial ownership of private residential property that is entitled to a homestead exemption pursuant to s. 196.031 at the time of transfer.

(d) A lessee of sovereignty submerged lands for a private residential single-family dock or pier, private residential multifamily dock or pier, or private residential multislip dock must pay a lease fee on any income derived from a wet slip, dock, or pier in the preempted area under lease in an amount determined by the Board of Trustees of the Internal Improvement Trust Fund.

(e) A lessee of sovereignty submerged lands for a private residential single-family dock designed to moor up to four boats is not required to pay lease fees for a preempted area equal to or less than 10 times the riparian shoreline along sovereignty submerged land on the affected waterbody or the square footage authorized for a private residential single-family dock under rules adopted by the Board of Trustees of the Internal Improvement Trust Fund for the management of sovereignty submerged lands, whichever is greater.

(f) A lessee of sovereignty submerged lands for a private residential multifamily dock designed to moor boats up to the number of units within the multifamily development is not required to pay lease fees for a preempted area equal to or less than 10 times the riparian shoreline along sovereignty submerged land on the affected waterbody times the number of units with docks in the private multifamily development.

(3) The Department of Environmental Protection shall inspect each private residential single-family dock or pier, private residential multifamily dock or pier, private residential multislip dock, or other private residential structure under lease at least once every 10 years to determine compliance with the terms and conditions of the lease.

(4) This section does not prohibit the Board of Trustees of the Internal Improvement Trust Fund or the Department of Environmental Protection from imposing additional application fees, regulatory permitting fees, or other lease requirements as otherwise authorized by law.

History.—s. 1, ch. 2012-202; s. 7, ch. 2013-92.



253.035 - Coastal anchorage areas.

253.035 Coastal anchorage areas.—On or after January 1, 1993, if an anchorage area at a deepwater port has been formally designated by the United States Coast Guard, it shall be unlawful for commercial vessels waiting to enter the port to anchor outside the anchorage area.

History.—s. 2, ch. 90-54.



253.036 - Forest management.

253.036 Forest management.—All land management plans described in s. 253.034(5) which are prepared for parcels larger than 1,000 acres shall contain an analysis of the multiple-use potential of the parcel, which analysis shall include the potential of the parcel to generate revenues to enhance the management of the parcel. The lead agency shall prepare the analysis, which shall contain a component or section prepared by a qualified professional forester which assesses the feasibility of managing timber resources on the parcel for resource conservation and revenue generation purposes through a stewardship ethic that embraces sustainable forest management practices if the lead management agency determines that the timber resource management is not in conflict with the primary management objectives of the parcel. For purposes of this section, practicing sustainable forest management means meeting the needs of the present without compromising the ability of future generations to meet their own needs by practicing a land stewardship ethic which integrates the reforestation, managing, growing, nurturing, and harvesting of trees for useful products with the conservation of soil, air and water quality, wildlife and fish habitat, and aesthetics. The Legislature intends that each lead management agency, whenever practicable and cost effective, use the services of the Florida Forest Service of the Florida Department of Agriculture and Consumer Services or other qualified private sector professional forester in completing such feasibility assessments and implementing timber resource management. The Legislature further intends that the lead management agency develop a memorandum of agreement with the Florida Forest Service to provide for full reimbursement for any services provided for the feasibility assessments or timber resource management. All additional revenues generated through multiple-use management or compatible secondary use management shall be returned to the lead agency responsible for such management and shall be used to pay for management activities on all conservation, preservation, and recreation lands under the agency’s jurisdiction. In addition, such revenue shall be segregated in an agency trust fund and shall remain available to the agency in subsequent fiscal years to support land management appropriations.

History.—s. 1, ch. 98-332; s. 3, ch. 2012-7.



253.037 - Use of state-owned land for correctional facilities.

253.037 Use of state-owned land for correctional facilities.—

(1) The Department of Environmental Protection shall review, identify, and secure state-owned lands which may be used for correctional facilities subject to determination by the Department of Corrections of where sites are needed and their appropriateness for use as prisons or other correctional facilities.

(2) Notwithstanding the provisions of s. 253.025, the Board of Trustees of the Internal Improvement Trust Fund may purchase federal surplus lands for use as sites for correctional facilities, using federal land purchasing procedures, regulations, and requirements.

History.—s. 30, ch. 83-131; s. 69, ch. 94-356; s. 141, ch. 2001-266.



253.04 - Duty of board to protect, etc., state lands; state may join in any action brought.

253.04 Duty of board to protect, etc., state lands; state may join in any action brought.—

(1) The Board of Trustees of the Internal Improvement Trust Fund may police; protect; conserve; improve; and prevent trespass, damage, or depredation upon the lands and the products thereof, on or under the same, owned by the state as set forth in s. 253.03. The board may bring in the name of the board all suits in ejectment, suits for damage, and suits in trespass which in the judgment of the board may be necessary to the full protection and conservation of such lands, or it may take such other action or do such other things as may in its judgment be necessary for the full protection and conservation of such lands; and the state may join with the board in any action or suit, or take part in any proceeding, when it may deem necessary, in the name of this state through the Department of Legal Affairs.

(2) In lieu of seeking monetary damages pursuant to subsection (1) against any person or the agent of any person who has been found to have willfully damaged lands of the state, the ownership or boundaries of which have been established by the state, to have willfully damaged or removed products thereof in violation of state or federal law, to have knowingly refused to comply with or willfully violated the provisions of this chapter, or to have failed to comply with an order of the board to remove or alter any structure or vessel that is not in compliance with applicable rules or with conditions of authorization to locate such a structure or vessel on state-owned land, the board may impose a fine for each offense in an amount up to $10,000 to be fixed by rule and imposed and collected by the board in accordance with the provisions of chapter 120. Each day during any portion of which such violation occurs constitutes a separate offense. This subsection does not apply to any act or omission which is currently subject to litigation wherein the state or any agency of the state is a party as of October 1, 1984, or to any person who holds such lands under color of title. Nothing contained herein impairs the rights of any person to obtain a judicial determination in a court of competent jurisdiction of such person’s interest in lands that are the subject of a claim or proceeding by the department under this subsection.

(3)(a) The duty to conserve and improve state-owned lands and the products thereof shall include the preservation and regeneration of seagrass, which is deemed essential to the oceans, gulfs, estuaries, and shorelines of the state. A person operating a vessel outside a lawfully marked channel in a careless manner that causes seagrass scarring within an aquatic preserve established in ss. 258.39-258.399, with the exception of the Lake Jackson, Oklawaha River, Wekiva River, and Rainbow Springs aquatic preserves, commits a noncriminal infraction, punishable as provided in s. 327.73. Each violation is a separate offense. As used in this subsection, the term:

1. “Seagrass” means Cuban shoal grass (Halodule wrightii), turtle grass (Thalassia testudinum), manatee grass (Syringodium filiforme), star grass (Halophila engelmannii), paddle grass (Halophila decipiens), Johnson’s seagrass (Halophila johnsonii), or widgeon grass (Ruppia maritima).

2. “Seagrass scarring” means destruction of seagrass roots, shoots, or stems that results in tracks on the substrate commonly referred to as prop scars or propeller scars caused by the operation of a motorized vessel in waters supporting seagrasses.

(b) Any violation under paragraph (a) is a violation of the vessel laws of this state and shall be charged on a uniform boating citation as provided in s. 327.74. Any person who refuses to post a bond or accept and sign a uniform boating citation commits a misdemeanor of the second degree, as provided in s. 327.73(3), punishable as provided in s. 775.082 or s. 775.083.

(4) Whenever any person or the agent of any person knowingly refuses to comply with or willfully violates any of the provisions of this chapter so that such person causes damage to the lands of the state or products thereof, including removal of those products, such violator is liable for such damage. Whenever two or more persons or their agents cause damage, and if such damage is indivisible, each violator is jointly and severally liable for such damage; however, if such damage is divisible and may be attributed to a particular violator or violators, each violator is liable only for that damage and subject to the fine attributable to his or her violation.

(5) If a person or the person’s agent as described in subsection (2) fails to comply with an order of the board to remove or alter a structure on state-owned land, the board may alter or remove the structure and recover the cost of the removal or alteration from such person.

(6) All fines imposed and damages awarded pursuant to this section are a lien upon the real and personal property of the violator or violators, enforceable by the Department of Environmental Protection as are statutory liens under chapter 85.

(7) All moneys collected pursuant to fines imposed or damages awarded pursuant to this section shall be deposited into the Internal Improvement Trust Fund created by s. 253.01 and used for the purposes defined in that section.

History.—s. 2, ch. 15642, 1931; CGL 1936 Supp. 1446(14); s. 11, ch. 25035, 1949; s. 2, ch. 61-119; ss. 11, 27, 35, ch. 69-106; s. 11, ch. 84-79; s. 2, ch. 89-174; s. 10, ch. 89-175; s. 2, ch. 91-175; s. 15, ch. 91-286; s. 70, ch. 94-356; s. 844, ch. 95-148; ss. 3, 59, ch. 2009-86.



253.05 - Prosecuting officers to assist in protecting state lands.

253.05 Prosecuting officers to assist in protecting state lands.—State attorneys, other prosecuting officers of the state or county, wildlife officers of the Fish and Wildlife Conservation Commission, conservation officers, together with the Secretary of Environmental Protection, and county sheriffs and their deputies shall see that the lands owned by the state, as described in ss. 253.01 and 253.03, shall not be the object of damage, trespass, depredation, or unlawful use by any person. The said officers and their deputies shall, upon information that unlawful use is being made of state lands, report the same, together with the information in their possession relating thereto, to the Board of Trustees of the Internal Improvement Trust Fund and shall cooperate with the said board in carrying out the purposes of ss. 253.01-253.04 and this section. State attorneys and other prosecuting officers of the state or any county, upon request of the Governor or Board of Trustees of the Internal Improvement Trust Fund, shall institute and maintain such legal proceedings as may be necessary to carry out the purpose of said sections.

History.—s. 3, ch. 15642, 1931; CGL 1936 Supp. 1446(15); s. 2, ch. 61-119; ss. 27, 35, ch. 69-106; s. 1, ch. 70-117; s. 71, ch. 94-356; s. 72, ch. 99-245.



253.111 - Riparian owners of land.

253.111 Riparian owners of land.—

(1) If a riparian owner exists with respect to any land to be sold by the board of trustees, such riparian owner shall have a right to secure such land, provided that such riparian owner shall be required to pay for such land upon such prices, terms, and conditions as determined by the board of trustees. Such riparian owner may waive this right.

(2) This section does not apply to:

(a) Any land exchange approved by the board of trustees;

(b) The conveyance of any lands located within the Everglades Agricultural Area; or

(c) Lands managed pursuant to ss. 253.781-253.785.

History.—s. 1, ch. 65-324; ss. 27, 35, ch. 69-106; s. 1, ch. 79-83; s. 4, ch. 83-223; s. 3, ch. 89-174; s. 4, ch. 91-80; s. 4, ch. 92-109; s. 3, ch. 2001-275; s. 7, ch. 2008-229; s. 10, ch. 2016-233.



253.115 - Public notice and hearings.

253.115 Public notice and hearings.—

(1) After receiving an application in compliance with such forms as may be required by this chapter requesting the board to sell, exchange, lease, or grant an easement on, over, under, above, or across any land to which it holds title, the board must provide notice of the application. The notice shall include the name and address of the applicant; a brief description of the proposed activity and any mitigation; the location of the proposed activity, including whether it is located within an Outstanding Florida Water or aquatic preserve; a map identifying the location of the proposed activity subject to the application; a diagram of the limits of the proposed activity; and a name or number identifying the application and the office where the application can be inspected, and any other information required by rule. A copy of this notice shall be sent to those persons who have requested to be on a mailing list and to each owner of land lying within 500 feet of the land proposed to be leased, sold, exchanged, or subject to an easement, addressed to such owner as the owner’s name and address appears on the latest county tax assessment roll.

(2) The board of trustees, the department, or a water management district, as is appropriate, shall consider comments and objections received in response to the public notice required by this section in reaching its decision to approve or deny use of board of trustees-owned lands for a proposed activity. In the event that substantive objections are raised, the department or water management district may hold an informal public hearing in the county in which the proposed activity lies. If the board of trustees, the department, or a water management district, as is appropriate, determines that the sale, lease, exchange, or granting of an easement is not contrary to the public interest, or is in the public interest when required by law, it may approve the proposed activity. The sale of sovereignty submerged lands shall require a determination that the proposed sale is in the public interest.

(3) The board may also publish, or require an applicant to publish, in a newspaper of general circulation within the affected area, a notice of receipt of the application and a notice of intended agency action. The board shall also provide notice of intended agency action to the applicant and to those who have requested a copy of the intended agency action for that application.

(4) Failure to provide the notice as set out in subsections (1) and (3) shall not invalidate the sale, exchange, lease, or easement.

(5) The notice and publication requirements of this section do not apply to:

(a) The release of any reservations contained in Murphy Act deeds or deeds of the board of trustees;

(b) Any conveyance of land lying landward of the line of mean high water, which land does not exceed 5 acres in area;

(c) Any lands covered by the provisions of ss. 253.12(6), (9), and (10), and 253.129;

(d) The lease or easement for any land when the land is being leased to a state agency;

(e) Sovereignty land easements for existing activities completed prior to March 27, 1982;

(f) The conversion of existing marina licenses to sovereignty land leases;

(g) Sovereignty land leases for registered and existing unregistered grandfathered facilities;

(h) The conveyance of lands pursuant to the provisions of former s. 373.4592(4)(b);

(i) Renewals, modifications, or assignments; or

(j) Lands managed pursuant to ss. 253.781-253.785.

(6) The board may establish alternative notice requirements to those in subsections (1) and (3), including a waiver of notice, if adopted by rule for proposed activities under this section which also qualify for a general permit pursuant to chapter 373. Such alternative notice requirements shall take into account the nature and scope of the proposed activities and the effect on other persons.

(7) In the disposition of parcels of state-owned uplands, the Board of Trustees of the Internal Improvement Trust Fund may procure real estate sales services, including open listings, exclusive listings, or auction or other appropriate services, to facilitate the sale of such lands.

History.—s. 1, ch. 74-26; s. 1, ch. 77-130; s. 23, ch. 78-95; s. 3, ch. 82-152; s. 5, ch. 83-223; s. 66, ch. 86-186; s. 4, ch. 88-387; s. 4, ch. 89-174; s. 5, ch. 91-80; s. 491, ch. 94-356; s. 845, ch. 95-148; s. 39, ch. 2001-61; s. 4, ch. 2001-275.



253.12 - Title to tidal lands vested in state.

253.12 Title to tidal lands vested in state.—

(1) Except submerged lands heretofore conveyed by deed or statute, the title to all sovereignty tidal and submerged bottom lands, including all islands, sandbars, shallow banks, and small islands made by the process of dredging any channel by the United States Government and similar or other islands, sandbars, and shallow banks located in the navigable waters, and including all coastal and intracoastal waters of the state and all submerged lands owned by the state by right of its sovereignty in navigable freshwater lakes, rivers, and streams, is vested in the Board of Trustees of the Internal Improvement Trust Fund. For purposes of fixing bulkhead lines, restrictions on filling land and dredging beyond bulkhead lines, and permits required for filling and dredging, the board shall exercise the same authority over submerged lands owned by the state by right of its sovereignty in navigable freshwater lakes, rivers, and streams as it does over submerged lands otherwise defined in this subsection.

(2)(a) The Board of Trustees of the Internal Improvement Trust Fund may sell and convey such islands and submerged lands if determined by the board to be in the public interest, upon such prices, terms, and conditions as it sees fit. However, prior to consummating any such sale, the board shall determine to what extent the sale of such islands or submerged lands and their ownership by private persons or the conveyance of such islands or submerged lands to political subdivisions or public agencies would interfere with the conservation of fish, marine and other wildlife, or other natural resources, including beaches and shores, and would result in destruction of oyster beds, clam beds, or marine productivity, including, but not limited to, destruction of marine habitats, grass flats suitable as nursery or feeding grounds for marine life, and established marine soils suitable for producing plant growth of a type useful as nursery or feeding grounds for marine life, and if so, in what respect and to what extent, and it shall consider any other factors affecting the public interests.

(b) In addition to the requirements in paragraph (a), the board shall not sell or convey any interest in such islands and submerged lands to any applicant who does not, at the time of making application for purchase or conveyance, also have before the board:

1. An application for the establishment of a bulkhead line, in the event no bulkhead line is established for the lands subject to the application; and

2. An application for approval of a fill permit issued in accordance with the provisions of this chapter; and

3. A permit or application for a permit to dredge fill material from beneath the navigable waters of the state, in accordance with the provisions of this chapter, in the event the applicant intends to secure such fill material. However, such islands or submerged lands may be sold or conveyed to an applicant who does not have such an application for a permit to dredge or fill lands before the board, upon the condition that the sale or conveyance to such an applicant shall contain a restrictive covenant prohibiting dredging, except for navigation purposes, or filling of such islands or submerged lands. The board shall reserve the authority to waive such restrictive covenant when such waiver is in the public interest, pursuant to such terms and conditions as the board may impose.

(3) After receiving application in compliance with such forms as may be required to show clearly what is intended to be accomplished in any proposed development of said lands and the manner in which said development will be accomplished, and after making the determination required by paragraph (2)(a), the board shall give notice as provided by s. 253.115.

(4) If objections are filed, the board shall proceed to determine the merits of the objections. The report required by subsection (7) shall be made part of the record and duly considered at any hearing. If it appears that the sale of such islands and submerged lands and their ownership by private persons or the conveyance of such islands or submerged lands to political subdivisions or public agencies would:

(a) Be contrary to the public interest;

(b) Interfere with the lawful rights granted riparian owners;

(c) Be, or result in, a serious impediment to navigation;

(d) Interfere with the conservation of fish, marine and other wildlife, or other natural resources, including beaches and shores, to such an extent as to be contrary to the public interest; or

(e) Result in the destruction of oyster beds, clam beds, or marine productivity, including, but not limited to, destruction of natural marine habitats, grass flats suitable as nursery or feeding grounds for marine life, and established marine soils suitable for producing plant growth of a type useful as nursery or feeding grounds for marine life to such an extent as to be contrary to the public interest,

the board shall withdraw the lands from sale. Prior to making the determinations above required, the board may consider any other factors affecting the public interest. Anything in this section to the contrary notwithstanding, lands defined herein lying between the ordinary mean high-water line and any bulkhead line established hereunder shall be sold only to the upland riparian owner and to no other person, firm, or corporation; and such sale to the upland riparian owner shall be made pursuant to the provisions herein.

(5)(a) When any state agency or county, city, or other political subdivision extends or adds to existing lands or islands bordering on or being in the navigable waters, as defined in this section, of the state by filling in or causing to be filled in or by draining or causing to be drained such waters, the board may, upon application therefor, convey to the riparian owner or owners of the upland so extended or added to so much of such extended or added land as is not required exclusively for a municipal, county, state, or other public purpose. The board may, however, require a deposit to accompany such application of a sum sufficient to cover the actual cost and expenses of processing such application and preparing instruments of conveyance.

(b) Neither this subsection nor any other provision of this chapter shall be construed to permit any state agency or county, city, or other political subdivision to construct islands or extend or add to existing lands or islands bordering on or being in the navigable waters as defined herein or drain such waters for a municipal, county, state, or other public purpose unless such agency is the riparian upland owner or holds the consent in writing of the riparian upland owner consenting to such construction or extension or drainage operation. For the purposes of this subsection, “riparian upland owners” shall be defined as those persons owning upland property abutting those portions of the waters to be filled or drained, which are within 1,000 feet outboard of said riparian upland, but not more than one-half the distance to the opposite upland, if any, and within the extensions of the side boundary lines thereof, when said side boundary lines are extended in the direction of the channel along an alignment which would be required to distribute equitably the submerged land between the upland and the channel. However, nothing herein shall be construed to deny or limit any state agency or county, city, or other political subdivision from exercising the right of eminent domain to the extent and for the purposes authorized by law in connection with such construction, extension, or drainage projects; and nothing herein shall be construed to have application in those instances when the board is authorized by law to establish an erosion control line to implement an authorized beach nourishment, replenishment, or erosion-control project, or for the placement of sand dredged from navigation channels on beaches fronting the waters of the Atlantic Ocean or the Gulf of Mexico, provided such sand is not placed landward of existing lines of vegetation.

(6) Where any person, state agency, county, city, or other political subdivision prior to June 11, 1957, extended or added to existing lands or islands bordering on or being in the navigable waters as defined in this section by filling in or causing to be filled in such lands, the board shall upon application therefor convey said land so filled to the riparian owner or owners of the upland so extended or added to. The consideration for such conveyance shall be the appraised value of said lands as they existed prior to such filling.

(7)(a) In order to assist it in making the determination required by paragraph (2)(a), the board shall require that a biological survey and an ecological study of the lands or interests therein proposed to be sold or conveyed pursuant to any particular application be made, and, when determined by the Department of Environmental Protection to be necessary, that a hydrographic survey be made. All such surveys and studies shall be made by or under the direction of the Department of Environmental Protection, which shall make a report of all such surveys and studies to the board together with its recommendations. The board may adopt regulations requiring that the cost of making any such survey and report be paid by the applicant for purchase of such lands, requiring a deposit by the applicant sufficient to ensure such payment, and providing procedures to be followed in applying for and obtaining such survey and report.

(b) If, in accordance with the provisions of paragraph (2)(b), the surveys and study required by paragraph (a) have already been made, the provisions of this section shall not operate to require an applicant to pay for any additional surveys or studies within 3 years prior to the issuance of such permit.

(8) All conveyances of sovereignty lands or fill material therein heretofore made by the Board of Trustees of the Internal Improvement Trust Fund of Florida subsequent to the enactment of chapter 6451, Acts of 1913, chapter 7304, Acts of 1917, and chapter 57-362, as amended, are hereby ratified, confirmed, and validated in all respects.

1(9) All of the state’s right, title, and interest to all tidally influenced land or tidally influenced islands bordering or being on sovereignty land, which have been permanently extended, filled, added to existing lands, or created before July 1, 1975, by fill, and might be owned by the state, is hereby granted to the landowner having record or other title to all or a portion thereof or to the lands immediately upland thereof and its successors in interest. Thereafter, such lands shall be considered private property, and the state, its political subdivisions, agencies, and all persons claiming by, through, or under any of them, shall be barred from asserting that any such lands are publicly owned sovereignty lands. The foregoing provisions shall act to transfer title only to so much of such extended or added land as was permanently exposed, extended, or added to before July 1, 1975. A showing of dates by which certain lands were filled or added to may be made by aerial photograph or other reasonable method. Upon request of the landowner and submission of a proposed legal description and aerial photographs or other evidence accompanied by a fee set by the board reflecting the actual administrative cost of processing, the board shall provide an appropriate legal description of the waterward boundary line as of July 1, 1975, in a recordable document. The Legislature specifically finds and declares these grants to be in the public interest. The boundary between state-owned sovereignty lands and privately owned uplands is ambulatory and will move as a result of nonavulsive changes. This subsection shall not grant or vest title to any filled, formerly submerged state-owned lands in any person who, as of January 1, 1993, is the record titleholder of the filled or adjacent upland property and who filled or caused to be filled the state-owned lands.

1(10) Subsection (9) shall not operate to affect the title to lands which have been judicially adjudicated or which were the subject of litigation pending on January 1, 1993, involving title to such lands. Further, the provisions of subsection (9) shall not apply to spoil islands nor to any lands which are included on an official acquisition list, on July 1, 1993, of a state agency or water management district for conservation, preservation, or recreation, nor to lands maintained as state or local recreation areas or shore protection structures.

History.—s. 1, ch. 7304, 1917; RGS 1061; CGL 1391; ss. 1, 2, ch. 26776, 1951; s. 1, ch. 57-362; s. 2, ch. 61-119; s. 1, ch. 67-393; ss. 25, 27, 35, ch. 69-106; s. 1, ch. 69-308; s. 1, ch. 70-81; s. 1, ch. 70-97; s. 1, ch. 70-147; s. 1, ch. 70-439; s. 1, ch. 72-214; s. 23, ch. 78-95; s. 4, ch. 82-144; s. 122, ch. 83-217; s. 2, ch. 91-221; s. 81, ch. 93-206; ss. 72, 492, ch. 94-356.

1Note.—Section 82, ch. 93-206, provides that “[t]he conveyance of property under this act is intended to be complete and effective without reference to or compliance with other statutory provisions. The various statutory provisions dealing with or setting preconditions or procedures for the conveyance of state-owned property and sovereignty lands shall not apply to conveyance made pursuant to this section.”



253.121 - Conveyances of such lands heretofore made, ratified, confirmed, and validated.

253.121 Conveyances of such lands heretofore made, ratified, confirmed, and validated.—All conveyances of sovereignty lands heretofore made by the Board of Trustees of the Internal Improvement Trust Fund subsequent to the enactment of chapters 6451 (June 5, 1913), 6960 (June 2, 1915), and 7304 (May 21, 1917), Acts of 1913, 1915, and 1917, respectively, where advertisement therefor was published in the county of sale but not in the county seat, are hereby ratified, confirmed, and validated in all respects, including all defects subject to ratification, confirmance, and validation by the Legislature. Said conveyances shall be deemed valid notwithstanding defects in the publication of newspaper notices and the publication of such newspaper notices in newspapers not published at the county seat of the county in which the lands are located.

History.—s. 1, ch. 29763, 1955; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



253.1221 - Bulkhead lines; reestablishment.

253.1221 Bulkhead lines; reestablishment.—All bulkhead lines heretofore established pursuant to former s. 253.122 are hereby established at the line of mean high water or ordinary high water. There shall be no filling waterward of the line of mean high water or ordinary high water except upon compliance with this chapter.

History.—s. 7, ch. 75-22.



253.1241 - Studies.

253.1241 Studies.—The Department of Environmental Protection shall have a period of 90 days, after application therefor, in which to make the studies and surveys required by s. 253.12. The Board of Trustees of the Internal Improvement Trust Fund and others required by those sections to obtain such studies and surveys shall request them within 30 days after the receipt of an application for sale or for a dredge or fill permit, as the case may be.

History.—s. 6, ch. 67-393; ss. 25, 27, 35, ch. 69-106; s. 1, ch. 69-337; s. 79, ch. 77-104; s. 3, ch. 82-27; s. 3, ch. 91-221; s. 73, ch. 94-356.



253.1252 - Citation of rule.

253.1252 Citation of rule.—In addition to any other provisions within this chapter or any rules promulgated hereunder, the permitting agency shall, when requesting information for a permit application pursuant to this chapter or such rules promulgated hereunder, cite a specific rule. If a request for information cannot be accompanied by a rule citation, failure to provide such information cannot be grounds to deny a permit.

History.—s. 2, ch. 79-161.



253.126 - Legislative intent.

253.126 Legislative intent.—The limitations and restrictions imposed by this chapter as amended by chapter 67-393, Laws of Florida, upon the construction of islands or the extension or addition to existing lands or islands bordering on or being in the navigable waters, as defined in s. 253.12, shall apply to the state, its agencies and all political subdivisions and governmental units. No other general or special act shall operate to grant exceptions to this section unless this section is specifically repealed thereby.

(1) Notwithstanding any other provision of this chapter, the Department of Environmental Protection may authorize, by rule, the Department of Transportation to perform any activity covered by this chapter, upon certification by the agency that it will meet all requirements imposed by statute, rule, or standard for environmental control and protection as such statute, rule, or standard applies to a governmental program. To this end, the department may accept such certification of compliance for programs of the agency, conduct investigations for compliance, and, if a violation is found to exist, take all necessary enforcement action pertaining thereto, including, but not limited to, the revocation of certification. The authorization shall be by rule of the department, shall be limited to the maintenance, repair, or replacement of existing structures, and shall be conditioned upon compliance by the agency with specific guidelines or requirements which are set forth in the formal acceptance and deemed necessary by the department to assure future compliance with this chapter and applicable department rules. Failure of the agency to comply with any provision of the written acceptance shall constitute grounds for its revocation by the department.

(2) The provisions of chapter 120 shall be accorded any person where substantial interests will be affected by an activity proposed to be conducted by such agency pursuant to its certification and the department’s acceptance. If a proceeding is conducted pursuant to ss. 120.569 and 120.57, the department may intervene as a party. Should an administrative law judge of the Division of Administrative Hearings of the Department of Management Services submit a recommended order pursuant to ss. 120.569 and 120.57, the Department of Environmental Protection shall issue a final department order adopting, rejecting, or modifying the recommended order pursuant to such action.

History.—s. 6, ch. 57-362; ss. 8, 9, ch. 67-393; s. 75, ch. 71-355; s. 1, ch. 78-437; s. 103, ch. 92-279; s. 55, ch. 92-326; s. 74, ch. 94-356; s. 58, ch. 96-410.



253.127 - Enforcement.

253.127 Enforcement.—The Board of Trustees of the Internal Improvement Trust Fund, the board of county commissioners or governing body of any municipality, or any aggrieved person, shall have the power to enforce the provisions of this law by appropriate suit in equity.

History.—s. 7, ch. 57-362; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



253.128 - Enforcement; board or agency under special law.

253.128 Enforcement; board or agency under special law.—In any county where the Legislature by special law or general law with local application has heretofore or hereafter transferred or delegated to any county board or agency other than the board of county commissioners or the governing body of any municipality powers and duties over the establishment of bulkhead line or lines, dredging permits, fill permits, seawall construction or any other powers of a like nature such agency shall have jurisdiction under this law in lieu of the board of county commissioners or the governing body of any municipality as the case may be.

History.—s. 8, ch. 57-362.



253.1281 - Review by board.

253.1281 Review by board.—

(1) All special acts granting exceptions to the provisions of this chapter relating to issuance of dredge or fill permits shall provide that all action on applications for such permits shall be subject to approval of the Board of Trustees of the Internal Improvement Trust Fund, which shall have the power to reject such permits.

(2) Notwithstanding any provisions to the contrary, any action after July 7, 1970, on any application for a dredge or fill permit pursuant to any special act heretofore or hereafter enacted shall be subject to approval of the board of trustees, which shall have the power to reject such permit.

History.—s. 1, ch. 70-375.



253.129 - Confirmation of title in upland owners.

253.129 Confirmation of title in upland owners.—The title to all lands heretofore filled or developed is herewith confirmed in the upland owners and the trustees shall on request issue a disclaimer to each such owner.

History.—s. 9, ch. 57-362; s. 13, ch. 59-1.



253.135 - Construction of ss. 253.12, 253.126, 253.127, 253.128, and 253.129.

253.135 Construction of ss. 253.12, 253.126, 253.127, 253.128, and 253.129.—

(1) This law shall not be construed to be in conflict with any general or special law whereby the state has divested itself of title to submerged land or has granted such title to another.

(2) The provisions of ss. 253.12, 253.126, 253.127, 253.128, and 253.129 shall not affect or apply to the construction of islands or the extension or addition to existing lands or islands bordering on or being in the navigable waters as defined in s. 253.12 of the state which was commenced or application for permit to fill which was filed with the United States Corps of Engineers prior to June 11, 1957, as to lands or bottoms lying between ordinary high-water mark and a bulkhead line heretofore established by any county, city, or other political subdivision of the state by official action of its governing body.

History.—ss. 10, 11, 12, ch. 57-362; s. 1, ch. 72-261; s. 79, ch. 77-104; s. 18, ch. 83-216; s. 4, ch. 91-221.

Note.—Former s. 253.0013.



253.14 - Rights of riparian owners; board of trustees to defend suit.

253.14 Rights of riparian owners; board of trustees to defend suit.—

(1) It is expressly provided that nothing contained in this chapter shall be so construed as to deprive any private riparian owner from bringing an injunction suit in equity against the sale provided for in s. 253.12 on the ground that the owner would be thereby deprived of his or her riparian rights granted to him or her by law; provided, that such suit must be commenced within 30 days after the board of trustees shall have overruled the objections of such owner to such proposed sale.

(2) In case suit is brought by any private owner to enjoin such sale, it shall be in the discretion of the board of trustees to defend such suit or to withdraw said lands from sale.

History.—ss. 3, 4, ch. 7304, 1917; RGS 1063; CGL 1393; ss. 27, 35, ch. 69-106; s. 139, ch. 95-148.



253.141 - Riparian rights defined; certain submerged bottoms subject to private ownership.

253.141 Riparian rights defined; certain submerged bottoms subject to private ownership.—

(1) Riparian rights are those incident to land bordering upon navigable waters. They are rights of ingress, egress, boating, bathing, and fishing and such others as may be or have been defined by law. Such rights are not of a proprietary nature. They are rights inuring to the owner of the riparian land but are not owned by him or her. They are appurtenant to and are inseparable from the riparian land. The land to which the owner holds title must extend to the ordinary high watermark of the navigable water in order that riparian rights may attach. Conveyance of title to or lease of the riparian land entitles the grantee to the riparian rights running therewith whether or not mentioned in the deed or lease of the upland.

(2) Navigable waters in this state shall not be held to extend to any permanent or transient waters in the form of so-called lakes, ponds, swamps or overflowed lands, lying over and upon areas which have heretofore been conveyed to private individuals by the United States or by the state without reservation of public rights in and to said waters.

(3) The submerged lands of any nonmeandered lake shall be deemed subject to private ownership where the Board of Trustees of the Internal Improvement Trust Fund of Florida conveyed the same more than 50 years ago without any deductions for water and without any reservation for public use and when taxes have been levied and collected on said submerged lands since conveyance by the state.

(4) Where private ownership of submerged bottoms outward from the shore has originated in a Spanish or other land grant approved by the Congress specifically describing an area in which was included navigable water, or by patent out of the United States prior to the date on which Florida became a state likewise containing a description including navigable water, or upon a valid conveyance out of the state, the submerged land included in such grant, patent, or conveyance shall be subject to taxes lawfully imposed.

History.—ss. 1, 2, ch. 28262, 1953; s. 2, ch. 61-119; s. 31, ch. 82-226; s. 200, ch. 85-342; s. 140, ch. 95-148.

Note.—Former ss. 192.61(1)-(4), 271.09, 197.315(3), 197.228.



253.21 - Board of trustees may surrender certain lands to the United States and receive indemnity.

253.21 Board of trustees may surrender certain lands to the United States and receive indemnity.—Whenever it may appear that any of the swamplands, granted by the United States to this state by Act of Congress approved September 28, 1850, entitled “An Act to enable the State of Arkansas and other states to reclaim the swamplands within their limits,” have been sold or located, the Board of Trustees of the Internal Improvement Trust Fund may surrender to the United States the right, title and claim of the state to said lands, and receive from the United States, in lieu thereof, such reclamation as may be due.

History.—ch. 631, 1855; RS 439; GS 627; RGS 1076; CGL 1407; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



253.29 - Board of trustees to refund money paid where title to land fails.

253.29 Board of trustees to refund money paid where title to land fails.—Any person having heretofore, or who may hereafter purchase in good faith and for value, any lands in the state from the Board of Trustees of the Internal Improvement Trust Fund of the state, and which title has failed by reason of the fact that the Board of Trustees of the Internal Improvement Trust Fund had no title or right to convey the same, the Board of Trustees of the Internal Improvement Trust Fund shall refund to said party the sums of money so paid for said lands without interest thereon upon due proof being made.

History.—s. 1, ch. 5175, 1903; GS 635; RGS 1084; CGL 1415; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



253.34 - Transfer of notes owned by board.

253.34 Transfer of notes owned by board.—The Board of Trustees of the Internal Improvement Trust Fund may endorse and transfer to any person, with or without recourse, any bills, notes or other obligations which the said board may now own, or may hereafter acquire.

History.—s. 5, ch. 6453, 1913; RGS 1089; CGL 1420; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



253.36 - Title to reclaimed marshlands, wetlands, or lowlands in board of trustees.

253.36 Title to reclaimed marshlands, wetlands, or lowlands in board of trustees.—The title to all marsh, wet or lowlands as have become permanently reclaimed, title to which is in the state, is vested in the Board of Trustees of the Internal Improvement Trust Fund to be held by the state and disposed of, as provided in this chapter.

History.—s. 1, ch. 7891, 1919; CGL 1425; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



253.37 - Survey to be made; sale of lands; preference to buyers.

253.37 Survey to be made; sale of lands; preference to buyers.—When it shall be brought to the attention of the Board of Trustees of the Internal Improvement Trust Fund that such lands exist as are defined in s. 253.36, the board may cause a survey of the same to be made, which survey shall be connected with the surveys of the United States Government, or other surveys adjoining such lands, as far as may be practicable, and shall be made in conformity with the rules and regulations prescribed by the Department of the Interior for making federal surveys. When such surveys have been completed and, with the plats thereof, have been filed in the office of the said board, the board may proceed to sell and convey the said lands so surveyed in the same manner that other swamp and overflowed lands are sold and disposed of; provided, that in making sales of such land the board shall give first right to purchase to any adjacent owner thereof who desires to complete or square up any fractional section now owned by him or her or to any person who has settled on, or preempted the same, in amounts not exceeding 80 acres; and, provided further, that any and all other such lands as are covered hereby shall be sold by the board to bona fide settlers in amounts not exceeding 80 acres to each settler.

History.—s. 2, ch. 7891, 1919; CGL 1426; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106; s. 141, ch. 95-148.



253.38 - Riparian rights not affected.

253.38 Riparian rights not affected.—Nothing in ss. 253.36 and 253.37 shall be construed as in anywise affecting the riparian rights now or heretofore existing under the laws of this state; but it is expressly provided that the provisions of said sections shall apply only to such lands as the Department of the Interior has declined to convey to the state, or which have become permanently reclaimed; and in making sales thereof, the board of trustees may provide for a complete system of reclamation as part of the consideration thereof, or contract for such permanent reclamation in the manner it deems advisable.

History.—s. 3, ch. 7891, 1919; CGL 1427; ss. 27, 35, ch. 69-106.



253.381 - Unsurveyed marshlands; sale to upland owners.

253.381 Unsurveyed marshlands; sale to upland owners.—The Board of Trustees of the Internal Improvement Trust Fund of the state is hereby authorized to make sales of unsurveyed marshlands to record owners of uplands which have been surveyed by the United States, and to make equitable divisions of unsurveyed marsh areas and allocations of the same for sales with due respect to upland ownership, sales heretofore made, natural divisions of the unsurveyed marshes which are indicated by the general courses of water channels within or across the unsurveyed marshes and to other topographical features of the affected areas.

History.—s. 1, ch. 59-497; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106; s. 29, ch. 2007-217.



253.382 - Oyster beds, minerals, and oils reserved to state.

253.382 Oyster beds, minerals, and oils reserved to state.—The state saves, reserves and excepts all natural oyster beds upon and all minerals and oils in or under the submerged lands until the same shall be filled in and improved by the riparian owner.

History.—s. 4, ch. 8537, 1921; CGL 1777.

Note.—Former s. 271.04.



253.39 - Surveys approved by chief cadastral surveyor validated.

253.39 Surveys approved by chief cadastral surveyor validated.—All surveys of lands into townships, sections or other regular land divisions, heretofore or hereafter made in this state, and which have or may hereafter be approved by the chief cadastral surveyor for the Board of Trustees of the Internal Improvement Trust Fund, together with the field notes, plats, or other accessories pertaining thereto, are validated and confirmed and are official public surveys of this state of equal force, tenor and effect as surveys made by or under the direction of the United States Government.

History.—s. 1, ch. 7892, 1919; CGL 1428; s. 1, ch. 61-187; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



253.40 - To what lands applicable.

253.40 To what lands applicable.—The provisions for land surveys in ss. 253.39 and 253.41 shall only apply to such lands as have not heretofore been surveyed by the Federal Government; and all acts of the Board of Trustees of the Internal Improvement Trust Fund, together with any and all contracts, resolutions and instructions relating to such surveys, are approved, validated and confirmed.

History.—s. 2, ch. 7892, 1919; CGL 1429; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



253.41 - Plats and field notes filed in office of Board of Trustees of Internal Improvement Trust Fund.

253.41 Plats and field notes filed in office of Board of Trustees of Internal Improvement Trust Fund.—When such surveys, as provided for in ss. 253.39 and 253.40, shall have been made and approved by the chief cadastral surveyor, the plats and field notes thereof shall be filed in the office of the Board of Trustees of the Internal Improvement Trust Fund of this state, which shall be the custodian of such plats and field notes for the use of the public, under such regulations as may apply to the use of plats and field notes of the public land surveys of the United States, and a duly certified copy of the same shall be admissible as evidence in any court of this state.

History.—s. 3, ch. 7892, 1919; CGL 1430; s. 5, ch. 63-294; ss. 27, 35, ch. 69-106.



253.42 - Board of trustees may exchange lands.

253.42 Board of trustees may exchange lands.—This section applies to all lands owned by, vested in, or titled in the name of the board of trustees whether the lands were acquired by the state as a purchase, or through gift, donation, or any other conveyance for which no consideration was paid.

(1) The board of trustees may exchange any lands owned by, vested in, or titled in its name for other lands in the state owned by counties, local governments, individuals, or private or public corporations, and may fix the terms and conditions of any such exchange. For conservation lands acquired by the state through gift, donation, or any other conveyance for which no consideration was paid, the state may request land of equal conservation value from the county or local government but no other consideration.

(2) In exchanging state-owned lands not acquired by the state through gift, donation, or any other conveyance for which no consideration was paid, with counties or local governments, the board of trustees shall require an exchange of equal value. Equal value is defined as the conservation benefit of the lands being offered for exchange by a county or local government being equal or greater in conservation benefit than the state-owned lands. Such exchanges may include cash transactions if based on an appropriate measure of value of the state-owned land, but must also include the determination of a net-positive conservation benefit by the Acquisition and Restoration Council, irrespective of appraised value.

(3) The board of trustees shall select and agree upon the state lands to be exchanged and the lands to be conveyed to the state and shall pay or receive any sum of money the board of trustees deems necessary for the purpose of equalizing the value of the exchanged property. The board of trustees is authorized to make and enter into contracts or agreements for such purpose or purposes.

(4)(a) A person who owns land contiguous to state-owned land titled to the board of trustees may submit a request to the Division of State Lands to exchange all or a portion of the privately owned land for all or a portion of the state-owned land, whereby the state retains a permanent conservation easement over all or a portion of the exchanged state-owned land and a permanent conservation easement over all or a portion of the exchanged privately owned land. State-owned land exchanged pursuant to this subsection shall be contiguous to the privately owned land upon which the state retains a permanent conservation easement. If the division elects to proceed with a request, the division must submit the request to the Acquisition and Restoration Council for review and the council must provide recommendations to the division. If the division elects to forward a request to the board of trustees, the division must provide its recommendations and the recommendations of the council to the board. This subsection does not apply to state-owned sovereign submerged land.

(b) After receiving a request and the division’s recommendations, the board of trustees shall consider such request and recommendations and may approve the request if:

1. At least 30 percent of the perimeter of the privately owned land is bordered by state-owned land and the exchange does not create an inholding.

2. The approval does not result in a violation of the terms of a preexisting lease or agreement by the board of trustees, the Department of Environmental Protection, the Department of Agriculture and Consumer Services, or the Fish and Wildlife Conservation Commission.

3. For state-owned land purchased for conservation purposes, the board of trustees makes a determination that the exchange of land under this subsection will result in a net positive conservation benefit.

4. The approval does not conflict with any existing flowage easement.

5. The request is approved by three or more members of the board of trustees.

(c) Special consideration shall be given to a request that maintains public access for any recreational purpose allowed on the state-owned land at the time the request is submitted to the board of trustees. A person who maintains public access pursuant to this paragraph is entitled to the limitation on liability provided in s. 375.251.

(d) Land subject to a permanent conservation easement granted pursuant to this subsection is subject to inspection by the Department of Environmental Protection to ensure compliance with the terms of the permanent conservation easement.

History.—s. 1, ch. 8525, 1921; CGL 1432; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106; s. 4, ch. 2003-394; s. 11, ch. 2016-233.



253.43 - Convey by deed.

253.43 Convey by deed.—The Board of Trustees of the Internal Improvement Trust Fund may execute and deliver a deed of conveyance, in its discretion necessary or proper, for the purpose of carrying into effect any such exchange or any contract or agreement therefor, made by said board under or pursuant to the power vested in it by this chapter, or otherwise; and any such deed shall fully convey to and vest in the purchaser or grantee the property so conveyed.

History.—s. 2, ch. 8525, 1921; CGL 1433; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



253.431 - Agents may act on behalf of board of trustees.

253.431 Agents may act on behalf of board of trustees.—The Board of Trustees of the Internal Improvement Trust Fund may, by resolution duly recorded in the records of said board, authorize or employ agents or employees to act in its behalf in the execution and delivery of deeds of conveyance, for the purpose of carrying into effect any exchange or contract or agreement therefor made by said board under or pursuant to the power vested in said board by this chapter, by virtue of the state’s equity in lands under chapter 197, pursuant to conveyances by authority of s. 288.14 or chapter 270, by authority of s. 591.19 or s. 285.14, and by such agents or employees issue disclaimers, releases of oil and mineral rights, quitclaim deeds, releases of any and all reservations of whatever kind in the lands of the state, and such other documents as may be authorized by the board to release or convey the state’s interests. Any deed executed by said agents or employees shall fully convey to and vest in the purchaser or grantee the property so conveyed.

History.—s. 2, ch. 67-5; ss. 27, 35, ch. 69-106.



253.44 - Disposal of lands received.

253.44 Disposal of lands received.—All lands conveyed to the Board of Trustees of the Internal Improvement Trust Fund, pursuant to ss. 253.42, 253.43, 253.44, or ratified by s. 253.43, shall be held and disposed of by said board, pursuant to the laws of the state affecting said Board of Trustees of the Internal Improvement Trust Fund, and acts amendatory thereto.

History.—s. 3, ch. 8525, 1921; CGL 1434; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



253.45 - Sale or lease of phosphate, clay, minerals, etc., in or under state lands.

253.45 Sale or lease of phosphate, clay, minerals, etc., in or under state lands.—

(1) The Board of Trustees of the Internal Improvement Trust Fund may sell or lease any phosphate, earth or clay, sand, gravel, shell, mineral, metal, timber or water, or any other substance similar to the foregoing, in, on, or under, any land the title to which is vested in the state, the Department of Management Services, the Department of Environmental Protection, the Fish and Wildlife Conservation Commission, the State Board of Education, or any other state board, department, or agency; provided that the board of trustees may not grant such a sale or lease on the land of any other state board, department, or agency without first obtaining approval therefrom. No sale or lease provided for in this section shall be allowed on hard-surfaced beaches that are used for bathing or driving and areas contiguous thereto out to a mean low-water depth of 3 feet and landward to the nearest paved public road. Any sale or lease provided for in this section shall be conducted by competitive bidding as provided for in ss. 253.52, 253.53, and 253.54. The proceeds of such sales or leases are to be credited to the board of trustees, board, department, or agency which has title or control of the land involved.

(2) The Board of Trustees of the Internal Improvement Trust Fund or any other state agency authorized to grant leases under this section shall specify in each such lease, in clear and precise terms, the particular minerals for which the lessee is permitted to drill or mine and the manner in which the same may be extracted.

History.—s. 1, ch. 9289, 1923; ss. 1, 2, ch. 9315, 1923; s. 1, ch. 13670, 1929; CGL 1936 Supp. 1438(1); s. 1, ch. 59-178; s. 2, ch. 61-119; s. 1, ch. 69-181; s. 1, ch. 69-239; s. 1, ch. 69-369; ss. 22, 25, 27, 35, ch. 69-106; s. 173, ch. 92-279; s. 55, ch. 92-326; s. 75, ch. 94-356; s. 73, ch. 99-245.



253.451 - Construction of term “land the title to which is vested in the state.”

253.451 Construction of term “land the title to which is vested in the state.”—For the purposes of ss. 253.45-253.61 the phrase “land the title to which is vested in the state” or words of similar import shall include lands previously held by the state or any agency thereof, in which mineral rights have been retained by the state or such agency.

History.—s. 10, ch. 69-369.



253.47 - Board of trustees may lease, sell, etc., bottoms of bays, lagoons, straits, etc., owned by state, for petroleum purposes.

253.47 Board of trustees may lease, sell, etc., bottoms of bays, lagoons, straits, etc., owned by state, for petroleum purposes.—The Board of Trustees of the Internal Improvement Trust Fund of the state may lease for royalties or for other agreed compensation, or sell and otherwise dispose of the right to drill wells for the discovery and the production of petroleum and natural gas in the bottoms, owned by the state in its sovereign capacity, of the bays, lagoons, straits, sounds, gulf, streams and lakes within the state; provided, that such leases or sales shall not confer upon the person acquiring the same the right to enter upon any private property of another, nor the right to drill any well or otherwise place permanent or stationary obstruction in such waters or upon such bottoms within one-quarter of 1 mile of the shoreline of the lands of any upland owner, without first having the written consent of such upland owner so to do. The leases and sales so made shall convey to the lessee or vendee the rights of ingress and egress to, from, and over the bottoms leased or acquired, and the right to construct and maintain on and over such leased or acquired bottoms, in such manner as not to obstruct transportation, any structures, tanks, docks, stations and other equipment, as may be required for the proper development of such leases and the purposes for which the same are made.

History.—s. 1, ch. 12429, 1927; CGL 1445; s. 7, ch. 22858, 1945; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



253.51 - Oil and gas leases on state lands by the board of trustees.

253.51 Oil and gas leases on state lands by the board of trustees.—The Board of Trustees of the Internal Improvement Trust Fund is hereby authorized and empowered to negotiate, sell, and convey leasehold estates in and to lands the title to which is vested in any state board, department or agency thereof or lands the title to which is vested in the state with its control and management in any such board, department or agency, for the purpose of the development thereof, and the production therefrom, of oil and gas, to any person, firm, corporation or association authorized to do business in the state, upon such terms and conditions as may be agreed upon by the contracting parties, not inconsistent with law and the provisions of the chapter.

History.—s. 1, ch. 22824, 1945; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106; s. 2, ch. 69-369.



253.511 - Reports by lessees of oil and mineral rights, state lands.

253.511 Reports by lessees of oil and mineral rights, state lands.—

(1) The Board of Trustees of the Internal Improvement Trust Fund shall require from each lessee of public land under s. 253.45, s. 253.47 or s. 253.51 an annual notarized report as to the status of operations on the land under lease. Such report shall include the number of holes drilled, the dates of drilling, the depth of drilling, and the results of the operation. Reports of mining operations shall also include the number of cubic yards mined. The notarized report of both mining or drilling operations shall include a financial report of moneys paid over to the state, if any. The board may require reasonable additional information, as may be necessary, for a better understanding of the operation under lease; provided, that this shall not be construed as authorizing the board to require any lessee to divulge information relating to its work product, trade secrets, or methods of operation not commonly shared with a leasing agency. Failure to submit the report required by this section within 90 days following the anniversary date of the respective lease may be grounds for revoking and setting aside any lease as to which such report should have been made.

(2) The report required by this section may be introduced in evidence in behalf of the state or any agency thereof in any court proceeding as prima facie evidence of the information contained therein.

History.—s. 1, ch. 69-236; ss. 27, 35, ch. 69-106.



253.512 - Applicants for lease of gas, oil, or mineral rights; report as to lease holdings.

253.512 Applicants for lease of gas, oil, or mineral rights; report as to lease holdings.—Each applicant for a lease concerning oil, gas, or mineral exploitation or exploration in the state shall submit to the agency of the state issuing the lease a certified statement as to any lease holdings regarding oil, gas, or minerals the applicant has which were granted by the same or any other agency of the state. Such statement shall also include the number and identification of such leases issued and the state agency which issued the lease or leases.

History.—s. 1, ch. 69-237.



253.52 - Placing oil and gas leases on market by board.

253.52 Placing oil and gas leases on market by board.—Whenever in the opinion of the Board of Trustees of the Internal Improvement Trust Fund there shall be a demand for the purchase of oil and gas leases on any area, tract, or parcel of the land so owned, controlled, or managed, by any state board, department, or agency, then the board shall place such oil and gas lease or leases on the market in such blocks, tracts, or parcels as it may designate. The lease or leases shall only be made after notice by publication thereof has been made not less than once a week for 4 consecutive weeks in a newspaper of general circulation published in the vicinity of the lands offered to be leased, the last publication to be not less than 5 days in advance of the sale date. Such notice shall be to the effect that a lease or leases will be offered for sale at such date and time as may be named in said notice and shall describe the land upon which such lease, or leases, will be offered. This notice may be combined with the notice required pursuant to s. 253.115. Before any lease of any block, tract, or parcel of land, submerged, or unsubmerged, within a radius of 3 miles of the boundaries of any incorporated city, or town, or within such radius of any bathing beach, or beaches, outside thereof, such board, department, or agency, shall through one or more of its members hold a public hearing, after notice thereof by publication once in a newspaper of general circulation published at least 1 week prior to said hearing in the vicinity of the land, or lands, offered to be leased, of the offer to lease the same, calling upon all interested persons to attend said hearing where they would be given the opportunity to be heard, all of which shall be considered by the board prior to the execution of any lease or leases to said land, and the board may withdraw said land, or any part thereof, from the market, and refuse to execute such lease or leases if after such hearing, or otherwise, it considers such execution contrary to the public welfare. Before advertising any land for lease the form of the lease or leases to be offered for sale, not inconsistent with law, or the provisions of this section, shall be prescribed by the board and a copy, or copies, thereof, shall be available to the general public at the office of the Board of Trustees of the Internal Improvement Trust Fund and the advertisements of such sale shall so state.

History.—s. 2, ch. 22824, 1945; s. 1, ch. 24339, 1947; s. 11, ch. 25035, 1949; s. 10, ch. 26484, 1951; ss. 27, 35, ch. 69-106; s. 3, ch. 69-369; s. 493, ch. 94-356; s. 12, ch. 2012-212.



253.53 - Sealed bids required.

253.53 Sealed bids required.—All lands subject to this law shall be leased upon sealed bids. All bids shall be directed to the Board of Trustees of the Internal Improvement Trust Fund. Said bids shall not be opened until the day, time, and place designated by the board of trustees and provided in said notice, at which time all bids shall be opened and at which time any person so desiring may be present. The board shall determine in advance the amount of royalty, never less than one-eighth in kind, or in value, and a definite rental, increasing annually after the first 2 years, upon lands not developed for oil or gas, or upon which no well has been commenced in good faith to secure production in paying quantities of gas or oil. The board may, in its discretion, incorporate within the terms of any lease provisions for pooling or unitizing the leased premises, in whole or in part, with other lands or leases and provisions for payments that may be made in lieu of royalty on wells which have been completed as gas wells and are capable of producing gas in paying quantities but are shut in pending development of a satisfactory market outlet, provided this shut-in period pending development of a satisfactory market outlet shall not exceed 48 months from the date of completion of such gas well or wells as herein described, if the lease is not being otherwise maintained by drilling or reworking or by production, which, if made, shall operate to cause the lease to be considered as producing in paying quantities for all purposes thereof. In addition to such fixed charges for said lease, there shall be a cash consideration. The bids shall be for this cash consideration, offered for said lease, in addition to such fixed charges for royalty, rental, and payments in lieu of royalty and shall be payable upon acceptance of said bid. All bids shall be accompanied by a cashier’s check, or certified check, for the amount of such cash consideration and shall be payable to the state board, department, or agency which holds title to or controls the land offered for lease. No bid filed subsequent to the date and hour of sale specified in the advertisement of sale shall be considered.

History.—s. 3, ch. 22824, 1945; s. 4, ch. 69-369; s. 1, ch. 69-405; ss. 27, 35, ch. 69-106; s. 67, ch. 86-186.



253.54 - Competitive bidding.

253.54 Competitive bidding.—On the date specified in the advertisement of sale, the Board of Trustees of the Internal Improvement Trust Fund shall at a public meeting consider any and all bids submitted prior to such date for the leasing of the land or lands so advertised and, in the discretion of the board, award the lease to the highest and best bidder submitting a bid therefor; provided that if, in the judgment of the board, the bids submitted do not represent the fair value of such lease or leases, the execution of same is contrary to the public welfare, or the responsibility of the bidder offering the highest amount has not been established to its satisfaction, or for any other reason, it may in its discretion reject said bids, give notice and call for new or other bids, or withdraw said land from the market. If several distinct blocks, parcels, or tracts of land can be separately considered, then, and in that event, the board may so consider them, but if they cannot be so considered, then the rejection for any cause of the highest and best bid shall result in the rejection of all bids.

History.—s. 4, ch. 22824, 1945; ss. 27, 35, ch. 69-106; s. 5, ch. 69-369; s. 68, ch. 86-186.



253.55 - Limitation on term of lease.

253.55 Limitation on term of lease.—

(1) Subject to the further provisions hereof, each lease shall be for a primary term prescribed by the Board of Trustees of the Internal Improvement Trust Fund not to exceed 10 years from the date of the lease, and shall provide that such lease, upon which operations are being carried on in good faith and in a skillful and diligent manner with no cessation of more than 30 consecutive days, or oil or gas is being produced therefrom in paying quantities, shall remain in force and effect. The lease shall provide that if, after production is obtained therefrom, such production should cease, the lease may be maintained, if it is within the primary term, by commencing or resuming the payment of rentals or commencing operations for drilling or reworking said land, in good faith and in a skillful and diligent manner, on or before the rental payment date next ensuing after the expiration of 60 days, or, if it be after the expiration of the primary term, the lease may be maintained in force and effect by commencing and continuing operations for drilling or reworking said land for the development and production of oil or gas on or before 60 days after the cessation of production and prosecuting same with diligence and in a skillful manner with no cessation for more than 30 consecutive days, and if such operations within a reasonable time thereafter result in the production of oil or gas from such leased land in paying quantities, the lease shall remain in effect thereafter as long as oil or gas is produced therefrom in paying quantities. The provisions of this section shall not be construed to permit the automatic renewal of a lease by option after the expiration of the primary term, nor to permit the continuance of any lease except in accordance with the provisions of this section.

(2) Each lease shall provide for its termination in the absence of drilling or reworking operations or production of oil or gas therefrom in paying quantities.

History.—s. 5, ch. 22824, 1945; s. 1, ch. 69-238; ss. 27, 35, ch. 69-106; s. 6, ch. 69-369; s. 124, ch. 83-217; s. 5, ch. 88-278; s. 2, ch. 89-358; s. 142, ch. 95-148.



253.56 - Responsibility of bidder.

253.56 Responsibility of bidder.—Before the acceptance of any bid for such lease the Board of Trustees of the Internal Improvement Trust Fund shall establish to its satisfaction the responsibility of the bidder. And no lease shall be assigned in whole, or in part, nor any land covered thereby, until and except the board shall approve and consent to such assignment, and such permission shall not be unreasonably withheld.

History.—s. 6, ch. 22824, 1945; ss. 27, 35, ch. 69-106; s. 7, ch. 69-369.



253.57 - Royalties.

253.57 Royalties.—The state’s royalties, a part of the consideration of every lease, shall be computed after deducting any oil or gas reasonably used for the production hereof.

History.—s. 7, ch. 22824, 1945.



253.571 - Proof of financial responsibility required of lessee prior to commencement of drilling.

253.571 Proof of financial responsibility required of lessee prior to commencement of drilling.—The Board of Trustees of the Internal Improvement Trust Fund may require a surety or property bond, an irrevocable letter of credit, or other proof of financial responsibility from each lessee of public land or mineral interest prior to the time such lessee mines, drills, or extracts in any manner, petroleum, petroleum products, gas, sulphur, or any other mineral from such land. The surety bond or irrevocable letter of credit shall be from a surety company or bank authorized to do business in the state. The surety bond, irrevocable letter of credit, or other proof of financial responsibility shall serve as security and is to be forfeited to the board to pay for any damages caused by mining or drilling operations performed by the lessee. In the case of operations planned in the waters of the state or under other particular circumstances which, by their nature warrant greater security in view of possible damages, the board shall give special consideration to the extent of such possible damages and shall set the amount of an adequate and sufficient surety bond, irrevocable letter of credit, or other proof of financial responsibility accordingly. For the purposes of this section, damages shall include, but not be limited to, air, water, and ground pollution, destruction of wildlife or marine productivity and any other damage which impairs the health and general welfare of the citizens of the state.

History.—s. 1, ch. 69-367; ss. 27, 35, ch. 69-106; s. 1, ch. 89-358.



253.60 - Conflicting laws.

253.60 Conflicting laws.—The development of the lands leased by the Board of Trustees of the Internal Improvement Trust Fund for the production of oil and gas therefrom shall be in accord with the laws of Florida relating to conservation and control and, if herein is found any conflict with those laws, such laws relating to conservation and control shall prevail.

History.—s. 10, ch. 22824, 1945; ss. 27, 35, ch. 69-106; s. 8, ch. 69-369.



253.61 - Lands not subject to lease.

253.61 Lands not subject to lease.—

(1) Regardless of anything to the contrary contained in this law in any previous section or part thereof, no board or agency mentioned therein or the state shall have the power or authority to sell, execute, or enter into any lease of the type covered by this law relating to any of the following lands, submerged or unsubmerged, except under the circumstances and conditions as hereinafter set out in this section, to wit:

(a) No lease of the type covered by this law shall be granted, sold or executed covering such lands within the corporate limits of any municipality unless the governing authority of the municipality shall have first duly consented to the granting or sale of such lease by resolution.

(b) No lease of the type covered by this law shall be granted, sold or executed covering any such lands in the tidal waters of the state, abutting on or immediately adjacent to the corporate limits of a municipality or within 3 miles of such corporate limits extending from the line of mean high tide into such waters, unless the governing authority of the municipality shall have first duly consented to the granting or sale of such lease by resolution.

(c) No lease of the type covered by this law shall be granted, sold or executed covering such lands on any improved beach, located outside of an incorporated town or municipality, or covering such lands in the tidal waters of the state abutting on or immediately adjacent to any improved beach, or within 3 miles of an improved beach extending from the line of mean high tide into such tidal waters, unless the county commissioners of the county in which such beach is located shall have first duly consented to the granting or sale of such lease by resolution.

(d) Without exception, after July 1, 1989, no lease of the type covered by this law shall be granted, sold, or executed south of 26° north latitude off Florida’s west coast and south of 27° north latitude off Florida’s east coast, within the boundaries of Florida’s territorial seas as defined in 43 U.S.C. 1301. After July 31, 1990, no oil or natural gas lease shall be granted, sold, or executed covering lands located north of 26°00′00″ north latitude off Florida’s west coast to the western boundary of the state bordering Alabama as set forth in s. 1, Art. II of the State Constitution, or located north of 27°00′00″ north latitude off Florida’s east coast to the northern boundary of the state bordering Georgia as set forth in s. 1, Art. II of the State Constitution, within the boundaries of Florida’s territorial seas as defined in 43 U.S.C. 1301.

(2) For the purposes of this section and law an improved beach, situated outside of the corporate limits of any municipality or town, shall be and is hereby defined to be any beach adjacent to or abutting upon the tidal waters of the state and having not less than ten hotels, apartment buildings, residences or other structures, used for residential purposes, on or to any given miles of such beach.

History.—s. 11, ch. 22824, 1945; s. 5, ch. 89-175; s. 1, ch. 90-72; s. 7, ch. 91-286.



253.62 - Board of trustees authorized to convey certain lands without reservation.

253.62 Board of trustees authorized to convey certain lands without reservation.—

(1) The Board of Trustees of the Internal Improvement Trust Fund in making exchanges of land under ss. 253.42 and 253.43, is hereby authorized in its discretion to convey said land without reservations of oil and gas or of phosphate and other minerals required by s. 270.11, where deeds to lands received in exchange convey title in fee simple without such reservations or to determine the part or parts to be reserved and the part or parts to be conveyed, so as to facilitate exchange on a basis as nearly equal as may be.

(2) The Board of Trustees of the Internal Improvement Trust Fund is further authorized in its discretion to convey land to the United States free from reservations for oil, gas, phosphate and other minerals, provided agreement satisfactory to the board be effectuated with the United States whereby, in the event oil, gas, phosphate or other minerals are ever produced from said land, said board shall receive the customary royalty therefrom. In any conveyance heretofore made to the United States for national park or related purpose subsequent to June 30, 1943, which contained such reservations, said board shall have authority to convey said reservations subject to the conditions hereof in respect to customary royalty.

(3) The authority to convey, granted in subsection (2), shall apply to the conveyance of lands by the board of trustees to the United States for the establishment of the Biscayne National Monument, as defined by Pub. L. No. 90-606 of the United States, and the board is authorized to convey public lands to the United States for the establishment of the Biscayne National Monument. All acts and actions of the board of trustees and all agreements between the board and the United States Government regarding the conveyance of any state lands to the United States for the establishment of the Biscayne National Monument are hereby ratified, confirmed, and validated. For the purposes of the conveyance authorized by this subsection, no provision of this chapter shall apply, and the board of trustees shall not be required, prior to such conveyance, to comply with any conditions precedent to sale of lands set out in this chapter, nor shall the board be required to reserve oil, gas, phosphate, or other mineral rights, or enter into an agreement for royalties, if any, if same are produced from said lands. However, the waiver herein shall not apply to the requirements of this chapter relating to the setting of bulkhead lines and to dredging and filling.

(4) The legislative intent embodied in this section is to authorize the board of trustees to convey or obligate itself to convey the herein referred to state-owned lands in accordance with the provisions of Pub. L. No. 90-606. Upon certification to the board by the United States Government that all private lands intended to be acquired have been acquired and that owners of private property who have not donated or otherwise conveyed their lands have been paid therefor, the conveyance herein authorized shall become absolute. Nothing herein shall alter the right of the United States Government to immediate possession of said state-owned lands.

History.—ss. 1, 2, ch. 23617, 1947; s. 11, ch. 25035, 1949; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106; s. 1, ch. 70-364; s. 1, ch. 70-439.



253.66 - Change in bulkhead lines, Pinellas County.

253.66 Change in bulkhead lines, Pinellas County.—

(1) As soon as a county bulkhead line as provided in s. 253.1221 has been fixed by the water and navigation control authority of Pinellas County around the mainland of the county and the offshore islands therein, and the bulkhead line has been formally approved by the Board of Trustees of the Internal Improvement Trust Fund of the state, all in accordance with the provisions of s. 253.1221, no further change in said bulkhead line shall be made notwithstanding the provisions of s. 253.1221.

(2) It is hereby declared to be the intent of the Legislature that subsection (1) is necessary for the protection of navigable waters in Pinellas County and the fish, wildlife and natural resources therein.

History.—ss. 1, 2, 3, 4, 5, ch. 59-522; s. 2, ch. 61-119; s. 1, ch. 61-264; ss. 27, 35, ch. 69-106; s. 34, ch. 2014-17.



253.665 - Grant of easements, licenses, and leases.

253.665 Grant of easements, licenses, and leases.—

(1) The Board of Trustees of the Internal Improvement Trust Fund of this state is authorized and empowered to grant unto riparian owners as herein defined, their heirs, successors and assigns, perpetual easements and easements, licenses and leases for specified terms of years, permitting such riparian owners, their heirs, successors and assigns, to construct, maintain and operate structures and facilities on, in and under the bed of any navigable stream or any river owned in whole or in part by the state, for the purpose of providing water of a suitable quality for industrial, domestic or other use; provided, however, any instrument granting such easement, lease or license may contain provisions to the effect that such structures and facilities shall be so constructed as not to obstruct the channel of the stream or river or unreasonably interfere with navigation, commerce or fishing thereon.

(2) For the purposes of this section, the term “riparian owners” shall include the owners of uplands bounded by either the high-water or low-water mark of any stream or river and shall include lessees and licensees of any such owners or grantees in easements from such owners of such uplands or river bottoms. The term “channel” shall mean the marked, buoyed, or artificially dredged channel, if any, and if none, shall mean a space equal to 20 percent of the average width of the river or stream at the point concerned which furnishes uninterruptedly, through its course, the deepest water at mean low water.

(3) This section is cumulative and shall not restrict or limit any title, right, interest or privilege of any riparian owner under the common law.

History.—ss. 1, 2, 3, ch. 57-325; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.

Note.—Former s. 271.10.



253.67 - Definitions.

253.67 Definitions.—As used in ss. 253.67-253.75:

(1) “Aquaculture” means the cultivation of aquatic organisms and associated activities, including, but not limited to, grading, sorting, transporting, harvesting, holding, storing, growing, and planting.

(2) “Board” means the Board of Trustees of the Internal Improvement Trust Fund.

(3) “Department” means the Department of Agriculture and Consumer Services.

(4) “Water column” means the vertical extent of water, including the surface thereof, above a designated area of submerged bottom land.

History.—s. 1, ch. 69-46; ss. 25, 27, 35, ch. 69-106; s. 76, ch. 94-356; s. 2, ch. 96-247; s. 3, ch. 2000-364; s. 5, ch. 2005-157.



253.68 - Authority to lease or use submerged lands and water column for aquaculture activities.

253.68 Authority to lease or use submerged lands and water column for aquaculture activities.—

(1) To the extent that it is not contrary to the public interest, and subject to limitations contained in ss. 253.67-253.75, the board of trustees may lease or authorize the use of submerged lands to which it has title for the conduct of aquaculture activities and grant exclusive use of the bottom and the water column to the extent required by such activities. “Aquaculture activities” means any activities, as determined by board rule, related to the production of aquacultural products, including, but not limited to, producing, storing, handling, grading, sorting, transporting, harvesting, and aquaculture support docking. Such leases or authorizations may permit use of the submerged land and water column for either commercial or experimental purposes. However, a resolution of objection adopted by a majority of the county commission of a county within whose boundaries the proposed leased area would lie, if the boundaries were extended to the extent of the interest of the state, may be filed with the board of trustees within 30 days of the date of the first publication of notice as required by s. 253.70. Prior to the granting of any such leases or authorizations, the board shall by rule establish and publish guidelines to be followed when considering applications for lease or authorization. Such guidelines shall be designed to protect the public’s interest in submerged lands and the publicly owned water column.

(2)(a) The Legislature finds that the state’s ability to supply fresh seafood and other aquaculture products has been diminished by a combination of factors, including a diminution of the resources and restrictions on the harvest of certain marine species. The Legislature declares that it is in the state’s economic, resource enhancement, and food production interests to promote aquaculture production of food and nonfood aquatic species by facilitating the review and approval processes for authorizing the use of sovereignty submerged land or the water column; simplifying environmental permitting; supporting educational, research, and demonstration programs; and assisting certain local governments to develop aquaculture as a means to promote economic development. The Legislature declares that aquaculture shall be recognized as a practicable resource management alternative to produce marine aquaculture products, to protect and conserve natural resources, to reduce competition for natural stocks, and to augment and restore natural populations. Therefore, for the purpose of this section, the Legislature declares that aquaculture is in the public interest.

(b) It shall be the policy of the state to foster aquaculture development when the aquaculture activity is consistent with state resource management goals, environmental protection, proprietary interests, and the state aquaculture plan.

History.—s. 1, ch. 69-46; ss. 27, 35, ch. 69-106; s. 3, ch. 96-247; s. 4, ch. 97-164; s. 30, ch. 97-220; s. 6, ch. 2005-157.



253.69 - Application to lease submerged land and water column.

253.69 Application to lease submerged land and water column.—Any applicant desiring to lease a portion of the submerged lands of this state for the purpose of conducting aquaculture activities shall file with the board a written application in such form as it may prescribe, setting forth the following information:

(1) The name and address of the applicant.

(2) A reasonably concise description of the location and amount of submerged land desired and, after the lease is approved, a field survey of the leased area and assurances that the site is properly posted pursuant to the conditions of the lease and s. 327.41.

(3) A description of the aquaculture activities to be conducted, including a specification whether such activities are to be experimental or commercial and an assessment of the current capability of the applicant to carry on such activities.

(4) Such other information as the board of trustees may by regulation require.

History.—s. 1, ch. 69-46; ss. 25, 27, 35, ch. 69-106; s. 1, ch. 88-207; s. 5, ch. 96-247.



253.70 - Public notice.

253.70 Public notice.—Upon receiving an application under this act that satisfactorily sets forth the information required by s. 253.69, the board shall give notice of the application as provided by s. 253.115.

History.—s. 1, ch. 69-46; ss. 27, 35, ch. 69-106; s. 23, ch. 78-95; s. 494, ch. 94-356.



253.71 - The lease contract.

253.71 The lease contract.—When the board has determined that the proposed lease is not incompatible with the public interest and that the applicant has demonstrated his or her capacity to perform the operations upon which the application is based, it may proceed to consummate a lease contract having the following features in addition to others deemed desirable by the board:

(1) TERM.—The maximum initial terms shall be 10 years. Leases shall be renewable for successive terms up to the same maximum upon agreement of the parties.

(2) RENTAL FEES.—

(a) The lease contract shall specify such amount of rental per acre of leased bottom as may be agreed to by the parties and shall take the form of fixed rental to be paid throughout the term of the lease. Beginning January 1, 1990, a surcharge of $5 per acre, or any fraction of an acre, per annum shall be levied upon each lease according to the guidelines set forth in s. 597.010(7). Beginning January 1, 2001, the surcharge shall be increased to $10 per acre, or any fraction of an acre, per annum.

(b) All leases shall stipulate for the payment of the initial term’s first year’s annual rental within 30 days of the date of execution of the lease instrument, and payment of the annual rental fee for all succeeding years throughout the term of the lease on or before the anniversary date. Failure of the lessee to pay such rent within 30 days of such date shall constitute ground for cancellation of the lease and forfeiture to the state of all works, improvements, and animal and plant life in and upon the leased land and water column.

(3) MAXIMUM AREA TO BE LEASED.—The board shall not lease a larger area of submerged land to any single lessee than has been demonstrated to be within the lessee’s capacity to utilize efficiently and consistent with the public interest. However, the board may hold a reasonable area of adjacent bottom land in reserve for the time when a holder of an experimental lease will begin operation under a commercial lease. Successful conduct of aquaculture activities on an experimental basis may be accepted as a demonstration of capacity to conduct such operations on a commercial basis.

(4) PERFORMANCE REQUIREMENTS.—Failure of the lessee to perform effective cultivation shall constitute ground for cancellation of the lease and forfeiture to the state of all the works, improvements, and animal and plant life in and upon the leased land and water column. Effective cultivation shall consist of the grow out of the aquaculture product according to the business plan provided in the lease contract.

(5) DISPOSITION OF IMPROVEMENTS AT TERMINATION OF CONTRACT.—Each contract entered into under this act shall stipulate the disposition of improvements and assets upon the leased lands and waters, including animal and plant life resulting from aquaculture activities.

(6) ASSIGNABILITY OF LEASES.—Leases granted under this act shall be assignable in whole or in part with the approval of the board.

(7) SPECIAL LEASE CONDITIONS.—Leases granted under this section may contain special lease conditions that provide for flexibility in surveying and posting lease boundaries, incorporate conditions necessary to issue permits pursuant to part IV of chapter 373 and chapter 403, and provide for special activities related to aquaculture and resource management.

History.—s. 1, ch. 69-46; ss. 27, 35, ch. 69-106; s. 2, ch. 88-207; s. 24, ch. 89-175; s. 2, ch. 91-187; s. 3, ch. 91-286; s. 143, ch. 95-148; s. 6, ch. 96-247; s. 4, ch. 2000-364.



253.72 - Marking of leased areas; restrictions on public use.

253.72 Marking of leased areas; restrictions on public use.—

(1) The board shall require all lessees to stake off and mark the areas under lease according to the conditions of the lease agreement and rules of the board, by appropriate ranges, monuments, stakes, buoys, and fences, so placed as not to interfere unnecessarily with navigation and other traditional uses of the surface.

(2) Except to the extent necessary to permit the effective development of the species of animal or plant life being cultivated by the lessee, the public shall be provided with means of reasonable ingress and egress to and from the leased area for traditional water activities such as boating, swimming, and fishing. All limitations upon the use by the public of the areas under lease that are authorized by the terms of the lease shall be clearly posted by the lessee pursuant to rules by the board. Any person willfully violating posted restrictions commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) To assist in protecting shellfish aquaculture products produced on leases authorized pursuant to this chapter and chapter 597, harvesting shellfish is prohibited within a distance of 25 feet outside lawfully marked lease boundaries or within setback and access corridors within specifically designated high-density aquaculture lease areas and aquaculture use zones.

History.—s. 1, ch. 69-46; ss. 27, 35, ch. 69-106; s. 154, ch. 71-136; s. 1, ch. 98-203; s. 8, ch. 98-333; s. 5, ch. 2000-364.



253.73 - Rules; ss. 253.67-253.75.

253.73 Rules; ss. 253.67-253.75.—The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to administer the provisions of ss. 253.67-253.75.

History.—s. 1, ch. 69-46; ss. 27, 35, ch. 69-106; s. 45, ch. 98-200.



253.74 - Penalties.

253.74 Penalties.—

(1) A person who conducts aquaculture activities in excess of those authorized by the board or who conducts such activities on state-owned submerged lands without having previously obtained an authorization from the board commits a misdemeanor of the second degree, punishable as provided in s. 775.082, is subject to a civil fine in the Class I category pursuant to s. 570.971, or both. In addition to such fine and imprisonment, all works, improvements, and animal and plant life involved in the project may be forfeited to the state.

(2) Any person who is found by the department to have violated the provisions of chapter 403 or chapter 597 shall be subject to having his or her lease of state-owned submerged lands canceled.

History.—s. 1, ch. 69-46; ss. 25, 26, 27, 35, ch. 69-106; s. 2, ch. 71-137; s. 10, ch. 79-65; s. 77, ch. 94-356; s. 846, ch. 95-148; s. 7, ch. 2005-157; s. 28, ch. 2006-1; s. 3, ch. 2014-150.



253.75 - Studies and recommendations by the department and the Fish and Wildlife Conservation Commission; designation of recommended traditional and other use zones; supervision of aquaculture operations.

253.75 Studies and recommendations by the department and the Fish and Wildlife Conservation Commission; designation of recommended traditional and other use zones; supervision of aquaculture operations.—

(1) Prior to the granting of any form of authorization under this act, the board shall request comments by the Fish and Wildlife Conservation Commission when the application relates to bottom land covered by fresh or salt water. Such comments shall be based on such factors as an assessment of the probable effect of the proposed use on the conservation of fish or wildlife or other programs under the constitutional or statutory authority of the Fish and Wildlife Conservation Commission.

(2) The department and the Fish and Wildlife Conservation Commission shall both have the following responsibilities with respect to submerged land and water column falling within their respective jurisdictions:

(a) To undertake, or cause to be undertaken, the studies and surveys necessary to support their respective recommendations to the board;

(b) To institute procedures for supervising the aquaculture activities of lessees holding under this act and reporting thereon from time to time to the board; and

(c) To designate in advance areas of submerged land and water column owned by the state for which they recommend reservation for uses that may possibly be inconsistent with the conduct of aquaculture activities. Such uses shall include, but not be limited to, recreational, commercial and sport fishing and other traditional uses, exploration for petroleum and other minerals, and scientific instrumentation. The existence of such designated areas shall be considered by the board in granting leases under this act.

History.—s. 1, ch. 69-46; ss. 25, 27, 35, ch. 69-106; s. 78, ch. 94-356; s. 74, ch. 99-245; s. 6, ch. 2000-364; s. 8, ch. 2005-157.



253.763 - Judicial review relating to permits and licenses.

253.763 Judicial review relating to permits and licenses.—

(1) As used in this section, unless the context otherwise requires:

(a) “Agency” means any official, officer, commission, authority, council, committee, department, division, bureau, board, section, or other unit or entity of state government.

(b) “Permit” means any permit or license required by this chapter.

(2) Any person substantially affected by a final action of any agency with respect to a permit may seek review within 90 days of the rendering of such decision and request monetary damages and other relief in the circuit court in the judicial circuit in which the affected property is located; however, circuit court review shall be confined solely to determining whether final agency action is an unreasonable exercise of the state’s police power constituting a taking without just compensation. Review of final agency action for the purpose of determining whether the action is in accordance with existing statutes or rules and based on competent substantial evidence shall proceed in accordance with chapter 120.

(3) If the court determines the decision reviewed is an unreasonable exercise of the state’s police power constituting a taking without just compensation, the court shall remand the matter to the agency which shall, within a reasonable time:

(a) Agree to issue the permit;

(b) Agree to pay appropriate monetary damages; however, in determining the amount of compensation to be paid, consideration shall be given by the court to any enhancement to the value of the land attributable to governmental action; or

(c) Agree to modify its decision to avoid an unreasonable exercise of police power.

(4) The agency shall submit a statement of its agreed-upon action to the court in the form of a proposed order. If the action is a reasonable exercise of police power, the court shall enter its final order approving the proposed order. If the agency fails to submit a proposed order within a reasonable time not to exceed 90 days which specifies an action that is a reasonable exercise of police power, the court may order the agency to perform any of the alternatives specified in subsection (3).

(5) The court shall award reasonable attorney’s fees and court costs to the agency or substantially affected person, whichever prevails.

(6) The provisions of this section are cumulative and shall not be deemed to abrogate any other remedies provided by law.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 78-85.



253.77 - State lands; state agency authorization for use prohibited without consent of agency in which title vested; concurrent processing requirements.

253.77 State lands; state agency authorization for use prohibited without consent of agency in which title vested; concurrent processing requirements.—

(1) A person may not commence any excavation, construction, or other activity involving the use of sovereign or other lands of the state, the title to which is vested in the board of trustees of the Internal Improvement Trust Fund under this chapter, until the person has received the required lease, license, easement, or other form of consent authorizing the proposed use.

(2) For applications that are processed concurrently under s. 373.427, the applicant must submit, as part of the application under this part, any information necessary to satisfy the requirements for issuance of any required:

(a) Environmental resource permit or dredge and fill permit under part IV of chapter 373;

(b) Coastal construction permit under s. 161.041;

(c) Coastal construction control line permit under s. 161.053; and

(d) Waiver or variance of the setback requirements under s. 161.052.

Authorization under this section may not be issued unless the requirements for issuance of any additional required authorizations, permits, waivers, variances, and approvals described in paragraphs (a)-(d) are also satisfied. The final action on an authorization issued under this subsection shall be subject to s. 373.4275.

(3) Notwithstanding any other provisions of this chapter, a riparian owner may selectively trim or alter mangroves on adjacent, publicly owned submerged lands, if the selective trimming or alteration is in compliance with the requirements of 1ss. 403.93-403.938, including any required permit under 1ss. 403.93-403.938.

(4) Notwithstanding any other provision of this chapter, chapter 373, or chapter 403, for activities authorized by a permit or exemption pursuant to chapter 373 or chapter 403, ports listed in s. 403.021(9)(b) and inland navigation districts created pursuant to s. 374.975(3) shall not be required to pay any fees for activities involving the use of sovereign lands, including leases, easements, or consents of use, except application fees including, but not limited to, those required by this chapter, chapter 161, chapter 373, or chapter 403. Further, any federal, state, or local agency or political subdivision that otherwise qualifies for an exemption under chapter 373 or chapter 403 shall be granted a consent of use or public easement for land owned by the Board of Trustees of the Internal Improvement Trust Fund or any water management district upon request and legal description of the affected land.

History.—ss. 1, 2, ch. 76-245; s. 11, ch. 80-66; s. 12, ch. 84-79; s. 3, ch. 93-34; ss. 79, 495, ch. 94-356; s. 67, ch. 99-251.

1Note.—Some sections within this range have been repealed; ss. 403.93-403.936 were repealed by s. 13, ch. 95-299. Section 403.938 was amended and transferred to s. 403.9333 by s. 12, ch. 95-299.



253.781 - Retention of state-owned lands along former Cross Florida Barge Canal route; creation of Cross Florida Greenways State Recreation and Conservation Area; authorizing transfer to the Federal Government for inclusion in Ocala National Forest.

253.781 Retention of state-owned lands along former Cross Florida Barge Canal route; creation of Cross Florida Greenways State Recreation and Conservation Area; authorizing transfer to the Federal Government for inclusion in Ocala National Forest.—

(1) It is the intent of the Legislature to conserve and protect the natural resources and scenic beauty of the Oklawaha River Valley and all lands and interests formerly acquired by the state or Federal Government for construction and operation of the Cross Florida Barge Canal. It is the finding of the Legislature that these areas have a significant impact upon environmental and recreational resources of statewide importance and that public ownership of and access to such areas are necessary and desirable to protect the health, welfare, safety, and quality of life of the residents of this state and to implement s. 7, Art. II of the State Constitution. It is further the finding of the Legislature that retention of ownership and control of the majority of the lands by the state and the ownership and control of additional portions by the Federal Government as part of the Ocala National Forest will properly protect and conserve the natural resources and scenic beauty of Florida, enhance recreational opportunities, and be in the public interest. To achieve these goals, the Legislature hereby creates the Cross Florida Greenways State Recreation and Conservation Area.

(2) The department is authorized to transfer for consideration ownership of all lands or interests in lands previously owned by the canal authority contained within the existing boundary of the Ocala National Forest and any extension of the boundary of the Ocala National Forest in Putnam County to the United States Department of Agriculture for the purpose of inclusion in the Ocala National Forest.

(3) The Board of Trustees of the Internal Improvement Trust Fund may acquire by purchase, exchange of other state lands, or the exercise of the power of eminent domain the fee title to lands acquired in less-than-fee title and to privately owned lands that break the continuity of publicly owned lands within the original canal corridor as specified in the University Planning Team Greenway Management Plan along the canal route, using canal authority assets transferred to the department or using state, local, or federal funds dedicated to acquiring lands for conservation and recreation. The Legislature finds that such exercise of the power of eminent domain to accomplish the purposes of this section is necessary and for a public purpose. Such power of eminent domain must be exercised pursuant to chapter 73.

(4) Lands transferred pursuant to this section by the department may reserve existing road rights-of-way.

History.—ss. 2, 16, ch. 79-167; ss. 1, 5, ch. 84-287; ss. 1, 10, ch. 90-328; s. 56, ch. 93-213; s. 80, ch. 94-356; s. 6, ch. 99-205.



253.782 - Retention of state-owned lands in and around Lake Rousseau and the Cross Florida Barge Canal right-of-way from Lake Rousseau west to the Withlacoochee River.

253.782 Retention of state-owned lands in and around Lake Rousseau and the Cross Florida Barge Canal right-of-way from Lake Rousseau west to the Withlacoochee River.—

(1) It is the intent of the Legislature to conserve, protect, and maintain the natural resources, recreational values, and water management capabilities of Lake Rousseau and the Withlacoochee River. It is the finding of the Legislature that said lands and waters are areas containing and having a significant impact on environmental and recreational resources of statewide importance and that public ownership of and access to such areas are necessary and desirable to protect the health, welfare, safety, and quality of life of the residents of this state and to implement s. 7, Art. II of the State Constitution. It is further the finding of the Legislature that retention of ownership and control of said lands by the state will properly protect and conserve the natural resources of Florida, enhance recreational opportunities, and be in the public interest.

(2) The Department of Environmental Protection is authorized to retain ownership of and maintain all lands or interests in land owned by the Board of Trustees of the Internal Improvement Trust Fund, including all fee and less than fee interests in lands previously owned by the canal authority in Lake Rousseau and the Cross Florida Barge Canal right-of-way from Lake Rousseau at U.S. Highway 41 west to and including the Withlacoochee River.

(3) The Board of Trustees of the Internal Improvement Trust Fund may acquire by purchase, exchange of other state lands, or the exercise of the power of eminent domain the fee title to any less-than-fee title interest in land owned by the Board of Trustees of the Internal Improvement Trust Fund, including interests previously owned by the canal authority, as described in subsection (2). The Legislature finds that such exercise of the power of eminent domain to accomplish the purposes of this section is necessary and for a public purpose. Such power of eminent domain shall be exercised pursuant to the provisions of chapter 73.

History.—ss. 3, 16, ch. 79-167; s. 5, ch. 84-287; s. 57, ch. 93-213; s. 81, ch. 94-356; s. 12, ch. 2016-233.



253.7821 - Cross Florida Greenways State Recreation and Conservation Area assigned to the Department of Environmental Protection.

253.7821 Cross Florida Greenways State Recreation and Conservation Area assigned to the Department of Environmental Protection.—The Cross Florida Greenways State Recreation and Conservation Area is established and assigned to the department. The department shall manage the greenways pursuant to the department’s existing statutory authority until administrative rules are adopted by the department. However, the provisions of this act shall control in any conflict between this act and any other authority of the department.

History.—s. 49, ch. 93-213; s. 82, ch. 94-356; s. 9, ch. 99-5; s. 13, ch. 2016-233.



253.7822 - Boundaries of the Cross Florida Greenways State Recreation and Conservation Area; coordination of management activities.

253.7822 Boundaries of the Cross Florida Greenways State Recreation and Conservation Area; coordination of management activities.—

(1) The initial boundaries of the greenways shall be as follows, as described in the August 30, 1992, management plan published by the University of Florida University Planning Team:

(a) Segments 1, 2, 5, 6, 7, 8, and 9 of the Base Boundary.

(b) Segments 3 and 4 of the Payback Boundary II.

(2) The Board of Trustees of the Internal Improvement Trust Fund is authorized to include other contiguous lands acquired after the effective date of this act which are suitable for recreation, conservation, or as wildlife corridors within the greenways. The board is also authorized to modify the greenways boundaries as needed to resolve boundary disputes and to reflect the sale of surplus lands; however, no such modifications may result in a discontinuous corridor or a corridor less than 300 yards in width, except as provided for by federal law.

(3) If lands located outside the greenways boundaries are designated by the Board of Trustees of the Internal Improvement Trust Fund as important to the overall management of the greenways and are purchased by other land acquisition programs, or are otherwise made available for management, the board may direct the greenways-managing entity to coordinate management activities to enhance the greenways to the greatest extent possible, or assume lead agency responsibilities when appropriate.

History.—s. 50, ch. 93-213.



253.7823 - Disposition of surplus lands; compensation of counties located within the Cross Florida Canal Navigation District.

253.7823 Disposition of surplus lands; compensation of counties located within the Cross Florida Canal Navigation District.—

(1) The department may identify parcels of former barge canal lands that may be sold or exchanged. In identifying said surplus lands, the department shall give priority to those lands not having high recreation or conservation values, and those having the greatest assessed valuations. Although the department shall immediately begin to identify the parcels of surplus lands to be sold, the department shall offer the lands for sale in a manner designed to maximize the amounts received over a reasonable period of time.

(2) The department is authorized to sell surplus additional former canal lands if they are determined to be unnecessary to the effective provision of the type of recreational opportunities and conservation activities for which the greenway was created.

History.—s. 51, ch. 93-213; s. 83, ch. 94-356; s. 5, ch. 2003-394.



253.7824 - Sale of products; proceeds.

253.7824 Sale of products; proceeds.—The Department of Environmental Protection may authorize the removal and sale of products from the land where environmentally appropriate, the proceeds from which shall be deposited into the appropriate trust fund in accordance with the same disposition provided under s. 253.0341 applicable to the sale of land.

History.—s. 52, ch. 93-213; s. 7, ch. 99-205; s. 17, ch. 2015-229; s. 34, ch. 2016-233.



253.7825 - Recreational uses.

253.7825 Recreational uses.—

(1) The Cross Florida Greenways State Recreation and Conservation Area must be managed as a multiple-use area pursuant to s. 253.034(2)(a), and as provided in this section. Future site-specific studies and investigations must be conducted by the department to determine compatibility with, and potential for adverse impact to, existing natural resources, need for the facility, the availability of other alternative locations with reduced adverse impacts to existing natural resources, and the proper specific sites and locations for the more comprehensive and complex facilities. Furthermore, it is appropriate, with the approval of the department, to allow more fishing docks, boat launches, and other user-oriented facilities to be developed and maintained by local governments.

(2) In determining appropriate recreational uses of greenways lands, the promotion and development of resources-based activities shall be given priority consideration, although user-oriented activities shall not be arbitrarily prohibited when site-specific studies indicate compatibility of the proposed use with natural or cultural resources.

(3) For purposes of this section, “user-oriented activities” are those which can be provided in a variety of locations and include such activities as golf, tennis, baseball, archery, target shooting, and playground activities. “Resources-based” activities are dependent on some particular element or combination of elements in the natural or cultural environment and include such activities as fishing, camping, hunting, boating, bicycling, nature study, horseback riding, visiting historical sites, and hiking.

(4)(a) A horse park-agricultural center may be constructed by or on behalf of the Florida Department of Agriculture and Consumer Services on not more than 500 acres of former canal lands.

(b) A multipurpose visitor center may be constructed in conjunction with the horse park-agricultural center on lands dedicated for the horse park-agricultural center.

(c) Resources-based recreational activities associated with the horse park-agricultural center, including, but not limited to, recreational trails, trails for endurance or competitive riding, steeplechase, and other related activities may be permitted within the greenways boundary. The greenways managing entity shall retain jurisdiction over such activities occurring within the greenways boundary.

(d) Those activities and structures associated with the horse park-agricultural center which are determined by the greenways managing entity to be inappropriate uses of greenways lands shall be sited on lands outside the greenways boundary.

(e) The Legislature finds that the proposed horse park-agricultural center constitutes a public-private partnership project entitling the state to share in the profits generated from the horse park-agricultural center, in lieu of the payment of lease fees.

History.—s. 53, ch. 93-213; s. 84, ch. 94-356; s. 5, ch. 97-164; s. 11, ch. 99-247; s. 38, ch. 99-391; s. 58, ch. 2010-102.



253.7827 - Transportation and utility crossings of greenways lands.

253.7827 Transportation and utility crossings of greenways lands.—

(1) The Legislature recognizes that from time to time it may be necessary to serve statewide public needs by allowing transportation and utility uses to cross the greenways lands. When these crossings are needed, the location and design should consider and mitigate the impact on environmental resources, and the value of the land shall be paid based on fair market value.

(2) In furtherance of previous legislative decisions and policy, the Legislature recognizes the need for the Lebanon Station-to-Wildwood Turnpike toll road extension and the need for it to cross greenways lands at the intersection of State Road 200 and State Road 484. The Department of Transportation shall pay fair compensation for the lands needed to accomplish the crossing of greenways lands and shall mitigate the impacts of the crossing to the extent practical.

(3) Furthermore, the Legislature recognizes the needs expressed by Marion County to provide for the southerly extension of Sixtieth Avenue between State Road 200 and Interstate 75 and for the extension to cross the greenways lands to allow for the orderly growth and development of Marion County. Right-of-way for this extension across greenways lands shall be designed to mitigate the impacts to the extent practical, and the value of such lands shall be paid based on fair market value.

History.—s. 55, ch. 93-213; s. 1, ch. 2013-231.



253.7828 - Impairment of use or conservation by agencies prohibited.

253.7828 Impairment of use or conservation by agencies prohibited.—All agencies of the state, water management districts, and local governments shall recognize the special character of the lands and waters designated by the state as the Cross Florida Greenways State Recreation and Conservation Area and shall not take any action which will impair its use and conservation.

History.—s. 60, ch. 93-213; s. 14, ch. 2015-30.



253.783 - Expenditures for acquisition of land for a canal connecting the waters of the Atlantic Ocean with the Gulf of Mexico via the St. Johns River prohibited.

253.783 Expenditures for acquisition of land for a canal connecting the waters of the Atlantic Ocean with the Gulf of Mexico via the St. Johns River prohibited.—The department shall make no expenditures for the purpose of acquiring land for constructing, operating, or promoting a canal across the peninsula of Florida connecting the waters of the Atlantic Ocean with the waters of the Gulf of Mexico via the St. Johns River.

History.—ss. 4, 16, ch. 79-167; ss. 2, 5, ch. 84-287; ss. 1, 4, ch. 85-302; ss. 3, 10, ch. 90-328; s. 1, ch. 92-116; s. 59, ch. 93-213; s. 87, ch. 94-356; s. 848, ch. 95-148; s. 3, ch. 97-259; s. 9, ch. 99-205; s. 2, ch. 2013-231.



253.784 - Contracts.

253.784 Contracts.—The department shall have the power and authority to enter into any and all contracts necessary or convenient to the exercise of any of the powers granted to the department by this act. The department is authorized to assign, transfer, and convey to the United States, or to any appropriate agency thereof, such assets, franchises, and property, or interests therein, of the department, including lands, easements, and rights-of-way acquired by the state, and to accept moneys for the same as may be necessary or convenient to the exercise of such powers consistent with this act. The department is authorized to receive by dedication, grant, or transfer any fee or less-than-fee lands owned by the United States Army Corps of Engineers. The department is authorized to enter into agreements with the Federal Government for restoration of areas or receipt of funds for restoration of areas in and around Lake Rousseau, the Cross Florida Barge Canal right-of-way from Lake Rousseau to the Withlacoochee River, the Withlacoochee River, and the Cross Florida Barge Canal right-of-way from the eastern boundary of the expanded Ocala National Forest to the St. Johns River.

History.—ss. 6, 16, ch. 79-167; s. 5, ch. 84-287; s. 88, ch. 94-356.



253.785 - Liberal construction of act.

253.785 Liberal construction of act.—It is intended that the provisions of this act shall be liberally construed for accomplishing the work authorized and provided for or intended to be provided for by this act, and when strict construction would result in the defeat of the accomplishment of any part of the work authorized by this act, and a liberal construction would permit or assist in the accomplishment thereof, the liberal construction shall be chosen.

History.—ss. 10, 16, ch. 79-167; s. 5, ch. 84-287.



253.80 - Murphy Act lands; costs and attorney fees for quieting title.

253.80 Murphy Act lands; costs and attorney fees for quieting title.—No costs or attorney fees of any party adverse to the state may be charged to the state in any proceeding to quiet title in any person to lands the title to which vested in the state under the provisions of chapter 18296, Laws of Florida, 1937.

History.—s. 1, ch. 72-268; s. 1, ch. 75-269; s. 52, ch. 77-104; s. 89, ch. 79-400; s. 1, ch. 84-197.

Note.—Former s. 197.361.



253.81 - Murphy Act; tax certificates barred.

253.81 Murphy Act; tax certificates barred.—The right to apply for a tax deed or to institute other action for recovery on, or enforcement of, tax sale certificates, and subsequent and omitted taxes in connection therewith, that were sold and assigned under the provisions of chapter 18296, Laws of Florida, 1937, commonly known as the Murphy Act, and which certificates are held by private holders, natural or corporate, partnership, trustee, estate of deceased person, or other person or persons under disability, or otherwise, shall be deemed and held to be barred by this section from and after midnight June 30, 1956.

History.—s. 1, ch. 29794, 1955; ss. 1, 2, ch. 69-55; s. 1, ch. 72-268; s. 1, ch. 84-197.

Note.—Former ss. 192.351, 197.325, 197.366.



253.82 - Title of state or private owners to Murphy Act lands.

253.82 Title of state or private owners to Murphy Act lands.—

(1)(a) The interest of the state in any land which was acquired by the state under chapter 18296, Laws of Florida, 1937, but which is listed on a county tax assessment roll as being owned by a person other than the state and on which ad valorem taxes have been paid at least since January 1, 1971, is hereby released to such person. The rights that are released under this subsection are all rights in the land, including state-held subsurface rights.

(b) Upon request by any person, the county tax collector shall record in the official records of the county in which the land is located a certificate that the taxes have been paid since January 1, 1971, by the landowner or the landowner’s predecessor in title, if in fact the taxes have been paid. Such certificate is conclusive evidence of that fact.

(2)(a) The title to any land which was acquired by the state under chapter 18296, Laws of Florida, 1937, except those parcels which have been sold, conveyed, dedicated, or released by the state pursuant to subsection (1), is hereby vested in the Board of Trustees of the Internal Improvement Trust Fund.

(b) Land to which title is vested in the board of trustees by paragraph (a) shall be treated in the same manner as other nonsovereignty lands owned by the board. However, any parcel of land the title to which is vested in the Board of Trustees of the Internal Improvement Trust Fund pursuant to this section which is 10 acres or less in size and has a market value of $250,000 or less is hereby declared surplus, except for lands determined to be needed for state use, and may be sold in any manner provided by law. All proceeds from the sale of such land shall be deposited into the Internal Improvement Trust Fund. The Board of Trustees of the Internal Improvement Trust Fund is authorized to adopt rules to implement the provisions of this subsection.

(c) The holder of a claim or lien against land vested in the board of trustees by paragraph (a), including a municipality or special taxing district, has until October 1, 1985, to institute suit in a court of competent jurisdiction to establish or enforce the claim or lien. The failure to institute suit by October 1, 1985, is conclusive evidence of abandonment of the claim or lien, and such claim or lien will become unenforceable. This paragraph shall not operate to revive any claim or lien previously extinguished by operation of law.

(3) Any person who has a claim to Murphy Act lands based upon a defect in a deed executed by the Board of Trustees of the Internal Improvement Trust Fund has until October 1, 1985, to institute suit in a court of competent jurisdiction to establish the claim, or it will be forever barred.

(4) This section does not affect marketability of title established pursuant to chapter 712 prior to October 1, 1984.

(5) This section does not affect the validity of previous conveyances of Murphy Act lands by the board of trustees or previous reservations or restrictions in such conveyances made prior to July 1, 1991.

History.—s. 2, ch. 84-197; s. 6, ch. 91-56; s. 144, ch. 95-148; s. 5, ch. 2001-275; s. 8, ch. 2008-229.



253.83 - Construction of recodification.

253.83 Construction of recodification.—The recodification of the sections relating to chapter 18296, Laws of Florida, 1937, by chapters 72-268 and 84-197, Laws of Florida, shall not serve to reinstate any right to maintain any action that had expired prior to October 1, 1984.

History.—s. 1, ch. 72-268; s. 3, ch. 84-197.

Note.—Former s. 197.391.



253.86 - Management and use of state-owned or other uplands; rulemaking authority.

253.86 Management and use of state-owned or other uplands; rulemaking authority.—

(1) The Office of Coastal and Aquatic Managed Areas of the Department of Environmental Protection shall have the authority to promulgate rules to govern the management and use of state-owned or other uplands assigned to it for management. Such rules may include, but shall not be limited to, establishing prohibited activities or restrictions on activities, consistent with the purposes for which the lands were acquired, designated, or dedicated, and charging fees for use of lands. All fees collected shall be used for the management of uplands managed by the office.

(2) Any person violating or otherwise failing to comply with the rules adopted under this section commits a noncriminal violation as defined in s. 775.08(3), punishable by fine, not to exceed $500 per violation.

History.—s. 6, ch. 2001-275.



253.87 - Inventory of state, federal, and local government conservation lands by the Department of Environmental Protection.

253.87 Inventory of state, federal, and local government conservation lands by the Department of Environmental Protection.—

(1) By July 1, 2018, the department shall include in the Florida State-Owned Lands and Records Information System (FL-SOLARIS) database all federally owned conservation lands in the state, all lands on which the Federal Government retains a permanent conservation easement in the state, and all lands on which the state retains a permanent conservation easement. The department shall update the database at least every 5 years.

(2) By July 1, 2018, for counties and municipalities, and by July 1, 2019, for financially disadvantaged small communities, as defined in s. 403.1838, and at least every 5 years thereafter, respectively, each county, municipality, and financially disadvantaged small community shall identify all conservation lands that it owns in fee simple and all lands on which it retains a permanent conservation easement and submit, in a manner determined by the department, a list of such lands to the department. Within 6 months after receiving such list, the department shall add such lands to the FL-SOLARIS database.

(3) By January 1, 2018, the department shall conduct a study and submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives on the technical and economic feasibility of including the following lands in the FL-SOLARIS database or a similar public lands inventory:

(a) All lands on which local comprehensive plans, land use restrictions, zoning ordinances, or land development regulations prohibit the land from being developed or limit the amount of development to one unit per 40 or more acres.

(b) All publicly and privately owned lands for which development rights have been transferred.

(c) All privately owned lands under a permanent conservation easement.

(d) All lands owned by a nonprofit or nongovernmental organization for conservation purposes.

(e) All lands that are part of a mitigation bank.

History.—s. 14, ch. 2016-233.






Chapter 255 - PUBLIC PROPERTY AND PUBLICLY OWNED BUILDINGS

255.01 - Proceeds of insurance may be used to replace property destroyed.

255.01 Proceeds of insurance may be used to replace property destroyed.—When any state, county, municipal, or other public property of this state is destroyed or partially destroyed, by fire or otherwise, upon which there is insurance, the proceeds of such insurance, when collected, may be used by the officer having the supervision of the property destroyed, for the purpose of construction to replace such property or for the repair thereof.

History.—s. 1, ch. 6184, 1911; RGS 1203; CGL 1680.



255.02 - Boards authorized to replace buildings destroyed by fire.

255.02 Boards authorized to replace buildings destroyed by fire.—The Department of Management Services or any board or person having the direct supervision and control of any state building or state property may have rebuilt or replaced, out of the proceeds from the fire insurance on such buildings or property, any buildings or property owned by the state, which may be destroyed in whole or in part by fire.

History.—s. 1, ch. 6518, 1913; RGS 1204; CGL 1681; s. 2, ch. 63-204; ss. 15, 22, 35, ch. 69-106; s. 174, ch. 92-279; s. 55, ch. 92-326; s. 30, ch. 2007-217.



255.03 - Proceeds of insurance to be paid into State Treasury; disbursement of funds.

255.03 Proceeds of insurance to be paid into State Treasury; disbursement of funds.—

(1) The proceeds from the insurance of any state building or state property covered by insurance which may be destroyed in whole or in part by fire, or other damage, shall be paid into the State Treasury and constitute a fund for the rebuilding or replacing of such property, and the Chief Financial Officer may draw his or her warrant for such amounts, not to exceed the proceeds so paid in, as may be approved by the board or persons having the direct supervision and control of such buildings or property for the purpose of rebuilding or replacing the same.

(2) The provisions of this section shall not apply to proceeds received from insurance carried by a lessee of a donated building which was under lease at the time of donation and is not to be replaced. Such proceeds received by a board or agency of the state may be used by that board or agency for any purpose or function authorized by law.

History.—s. 2, ch. 6518, 1913; RGS 1205; CGL 1682; s. 1, ch. 61-140; s. 145, ch. 95-148; s. 273, ch. 2003-261.



255.04 - Preference to home industries in building public buildings.

255.04 Preference to home industries in building public buildings.—Every official board in the state, whether of the state, a county, or a municipality, which may be charged with the duty of erecting or constructing any public administrative or institutional building shall give preference, in the purchase of material and in letting contracts for the construction of such building, to materialmen, contractors, builders, architects, and laborers who reside within the state, whenever such material can be purchased or the services of such materialmen, contractors, builders, architects, and laborers can be employed at no greater expense than that which would obtain if such purchase was made from, or contract let or employment given to, a person residing beyond the limits of the state. However, this section in no way prohibits the right of any such official board to compare the quality of materials proposed for purchase and to compare the qualifications, character, responsibility, and fitness of materialmen, contractors, builders, and architects proposed for employment in its consideration of the purchase of materials or employment of persons. Notwithstanding the foregoing, no county official, board of county commissioners, school board, city council or city council members, or other public official, state board, or state agency charged with the letting of contracts or purchase of materials for the construction, modification, alteration, or repair of any publicly owned facility may specify the use of materials or systems by a sole source, unless:

(1) The governmental body, after consideration of all available alternative materials and systems, determines that the specification of a sole material or system is justifiable based upon its cost or interchangeability;

(2) The sole source specification has been recommended by the architect or engineer of record; and

(3) The consideration by, and the justifications of, the governmental body are documented, in writing, in the project file.

History.—s. 1, ch. 9146, 1923; CGL 1686; s. 2, ch. 83-266; s. 1, ch. 84-288; s. 146, ch. 95-148.



255.041 - Separate specifications for building contracts.

255.041 Separate specifications for building contracts.—Every officer, board, department, or commission charged with the duty of preparing specifications or awarding or entering into contract for the erection, construction, or altering of buildings for the state, when the entire cost of such work shall exceed $10,000, may have prepared separate specifications for each of the following branches of work to be performed:

(1) Heating and ventilating and accessories.

(2) Plumbing and gas fitting and accessories.

(3) Electrical installations.

(4) Air-conditioning, for the purpose of comfort cooling by the lowering of temperature, and accessories.

All such specifications may be so drawn as to permit separate and independent bidding upon each of the classes of work enumerated in the above subdivisions. All contracts hereafter awarded by the state or a department, board, commissioner, or officer thereof, for the erection, construction or alteration of buildings, or any part thereof, may award the respective work specified in the above subdivisions separately to responsible and reliable persons, firms or corporations regularly engaged in their respective line of work; provided, however, that all or any part of the work specified in the above subdivisions may be awarded to the same contractor.

History.—s. 1, ch. 25397, 1949; s. 26, ch. 2016-10.



255.042 - Shelter in public buildings.

255.042 Shelter in public buildings.—

(1) It shall be the policy of the state that fallout protection be incorporated to the fullest practical extent in all public buildings of the state and its political subdivisions, which would have a floor area capable of sheltering 100 or more persons in order to provide protection against radiation hazards for the greatest number of persons, including employees of state and local government, in the event of nuclear attack.

(2) Every officer, department, board, agency or commission of the state, or of the political subdivisions thereof, responsible for the preparation of, or contracting for, plans and specifications for new public buildings, or for the substantial modification of or additions to existing public buildings, may require that the architect, architect-engineer firm, or other person or persons involved in the design of such buildings, provide a minimum protection factor of 40-to-1 or such protection as is possible within available funds in such design, or provide for consideration at the same time as the basic plan, alternate plans affording this protection.

(3) The Division of Emergency Management shall, in those cases in which the architect-engineer firm does not possess the specialized training required for the inclusion of fallout protection in building design and upon request from the architect-engineer concerned or the responsible state or local agency, provide, at no cost to the architect-engineer or agency, professional development service to increase fallout protection through shelter slanting and cost-reduction techniques.

(4) Nothing in this section establishes a mandatory requirement for the incorporation of fallout shelter in the construction of, modification of, or addition to the public buildings concerned. It is mandatory, however, that the incorporation of such protection be given every consideration through acceptable shelter slanting and cost-reduction techniques. The responsible state or local official shall determine whether cost, or other related factors, precludes or makes impracticable the incorporation of fallout shelter in public buildings. Further, the Division of Emergency Management may waive the requirement for consideration of shelter in those cases where presently available shelter spaces equal or exceed the requirements of the area concerned.

(5) Nothing in this act shall apply to school buildings erected by the school board.

History.—s. 1, ch. 67-88; ss. 18, 35, ch. 69-106; s. 1, ch. 69-300; s. 25, ch. 81-167; s. 23, ch. 83-55; s. 116, ch. 2011-142.



255.043 - Art in state buildings.

255.043 Art in state buildings.—

(1) Each appropriation for the original construction of a state building which provides public access shall include an amount of up to 0.5 percent of the total appropriation for the construction of the building, not to exceed $100,000, to be used for the acquisition of works of art produced by, but not limited to, Florida artists or craftspersons. Those works of art acquired shall be displayed for viewing in public areas in the interior or on the grounds or the exterior of the building and not in private offices or areas with limited public access.

(2) The Department of Management Services or other state agencies receiving appropriations for original constructions shall notify the Florida Council on Arts and Culture and the user agency of any construction project which is eligible under the provisions of this section. The Department of Management Services or other state agency shall determine the amount to be made available for purchase or commission of works of art for each project and shall report these amounts to the Florida Council on Arts and Culture and the user agency. Payments therefor shall be made from funds appropriated for fixed capital outlay according to law.

(3) The selection of artists or craftspersons shall be the responsibility of the user agency. The final approval of any recommendation for the purchase of or commissioning of works of art shall be consistent with the art selection process pursuant to rule promulgated by the Department of State. The approval of any invoice for payment for any purchase of or commissioning of works of art shall be the responsibility of the user agency.

(4) The Department of State shall be authorized to promulgate rules to implement this section.

History.—s. 1, ch. 79-188; s. 125, ch. 83-217; s. 1, ch. 90-224; s. 13, ch. 90-267; s. 5, ch. 91-429; s. 175, ch. 92-279; s. 55, ch. 92-326; s. 147, ch. 95-148; s. 2, ch. 95-235; s. 1, ch. 2000-208; s. 31, ch. 2007-217; s. 38, ch. 2010-5.



255.045 - Cleanup after events held on public property.

255.045 Cleanup after events held on public property.—

(1) Any person who sponsors or promotes an event to be held on or within any public property or facility in the state must reasonably protect such property or facility and, after the event, must provide for all necessary cleanup, repair, and restoration of such property or facility to its condition prior to the event, so that such public property or facility is suitable for normal use. The cleanup, repair, and restoration must be accomplished within 15 days after the date the event is concluded.

(2) This section does not supersede any laws, rules, ordinances, or properly adopted policies the requirements of which are more stringent than the requirements imposed by this section.

(3) A violation of this section is a noncriminal violation, punishable by a fine not to exceed $500 per day, to begin on the day after the 15-day cleanup period has expired. The imposition of the fine against any person does not abrogate that person’s duty to pay any cleanup or restoration costs resulting from the event.

History.—ss. 1, 2, 3, ch. 89-73.



255.047 - Publicly owned or operated convention centers, sports stadiums, sports arenas, coliseums, or auditoriums; booking business records; confidentiality.

255.047 Publicly owned or operated convention centers, sports stadiums, sports arenas, coliseums, or auditoriums; booking business records; confidentiality.—

(1) As used in this section:

(a) “Booking business records” means client calendars, client lists, exhibitor lists, and marketing files. The term does not include contract negotiation documents, lease agreements, rental rates, event invoices, event work orders, ticket sales information, box office records, attendance figures, payment schedules, certificates of insurance, accident reports, incident reports, or correspondence specific to a confirmed event.

(b) “Client calendar” means a schedule of events and a listing of the space reserved for such events that have been scheduled or tentatively scheduled to be held on a date more than 24 months in the future from whatever date is the current date.

(c) “Client list” means a list of names, addresses, and contact persons for selected, prequalified, and potential clients.

(d) “Exhibitor list” means a list of names, addresses, and contact persons for individual exhibitors at an exhibition.

(e) “Marketing file” means proprietary information on the booking history, location, attendance, space requirement, and other qualifying information for a potential client.

(2) The booking business records of a publicly owned or publicly operated convention center, sports stadium, sports arena, coliseum, or auditorium are exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Nothing in this section shall prohibit the Department of Revenue from obtaining any booking business records or related information at the department’s request if necessary for the department to administer its duties.

History.—s. 1, ch. 90-63; s. 1, ch. 95-118; s. 110, ch. 96-406.



255.05 - Bond of contractor constructing public buildings; form; action by claimants.

255.05 Bond of contractor constructing public buildings; form; action by claimants.—

(1) A person entering into a formal contract with the state or any county, city, or political subdivision thereof, or other public authority or private entity, for the construction of a public building, for the prosecution and completion of a public work, or for repairs upon a public building or public work shall be required, before commencing the work or before recommencing the work after a default or abandonment, to execute and record in the public records of the county where the improvement is located, a payment and performance bond with a surety insurer authorized to do business in this state as surety. A public entity may not require a contractor to secure a surety bond under this section from a specific agent or bonding company.

(a) The bond must state on its front page:

1. The name, principal business address, and phone number of the contractor, the surety, the owner of the property being improved, and, if different from the owner, the contracting public entity.

2. The contract number assigned by the contracting public entity.

3. The bond number assigned by the surety.

4. A description of the project sufficient to identify it, such as a legal description or the street address of the property being improved, and a general description of the improvement.

(b) Before commencing the work or before recommencing the work after a default or abandonment, the contractor shall provide to the public entity a certified copy of the recorded bond. Notwithstanding the terms of the contract or any other law governing prompt payment for construction services, the public entity may not make a payment to the contractor until the contractor has complied with this paragraph. This paragraph applies to contracts entered into on or after October 1, 2012.

(c) The bond shall be conditioned upon the contractor’s performance of the construction work in the time and manner prescribed in the contract and promptly making payments to all persons defined in s. 713.01 who furnish labor, services, or materials for the prosecution of the work provided for in the contract. A claimant may apply to the governmental entity having charge of the work for copies of the contract and bond and shall thereupon be furnished with a copy of the contract and the recorded bond. The claimant shall have a cause of action against the contractor and surety for the amount due him or her, including unpaid finance charges due under the claimant’s contract. Such action may not involve the public authority in any expense.

(d) When the work is done for the state and the contract is for $100,000 or less, no payment and performance bond shall be required. At the discretion of the official or board awarding such contract when such work is done for any county, city, political subdivision, or public authority, a person entering into such a contract that is for $200,000 or less may be exempted from executing the payment and performance bond. When such work is done for the state, the Secretary of Management Services may delegate to state agencies the authority to exempt any person entering into such a contract amounting to more than $100,000 but less than $200,000 from executing the payment and performance bond. If an exemption is granted, the officer or official is not personally liable to persons suffering loss because of granting such exemption. The Department of Management Services shall maintain information on the number of requests by state agencies for delegation of authority to waive the bond requirements by agency and project number and whether any request for delegation was denied and the justification for the denial.

(e) Any provision in a payment bond issued on or after October 1, 2012, furnished for public work contracts as provided by this subsection which further restricts the classes of persons protected by the bond, which restricts the venue of any proceeding relating to such bond, which limits or expands the effective duration of the bond, or which adds conditions precedent to the enforcement of a claim against the bond beyond those provided in this section is unenforceable.

(f) The Department of Management Services shall adopt rules with respect to all contracts for $200,000 or less, to provide:

1. Procedures for retaining up to 10 percent of each request for payment submitted by a contractor and procedures for determining disbursements from the amount retained on a pro rata basis to laborers, materialmen, and subcontractors, as defined in s. 713.01.

2. Procedures for requiring certification from laborers, materialmen, and subcontractors, as defined in s. 713.01, before final payment to the contractor that such laborers, materialmen, and subcontractors have no claims against the contractor resulting from the completion of the work provided for in the contract.

The state is not liable to any laborer, materialman, or subcontractor for any amounts greater than the pro rata share as determined under this section.

(g)1. The amount of the bond shall equal the contract price, except that for a contract in excess of $250 million, if the state, county, municipality, political subdivision, or other public entity finds that a bond in the amount of the contract price is not reasonably available, the public owner shall set the amount of the bond at the largest amount reasonably available, but not less than $250 million.

2. For construction-management or design-build contracts, if the public owner does not include in the bond amount the cost of design or other nonconstruction services, the bond may not be conditioned on performance of such services or payment to persons furnishing such services. Notwithstanding paragraphs (c) and (e), such a bond may exclude persons furnishing such services from the classes of persons protected by the bond.

(2)(a)1. If a claimant is no longer furnishing labor, services, or materials on a project, a contractor or the contractor’s agent or attorney may elect to shorten the time within which an action to enforce any claim against a payment bond must be commenced by recording in the clerk’s office a notice in substantially the following form:

NOTICE OF CONTEST OF CLAIM
AGAINST PAYMENT BOND

To:   (Name and address of claimant)

You are notified that the undersigned contests your notice of nonpayment, dated    ,   , and served on the undersigned on    ,   , and that the time within which you may file suit to enforce your claim is limited to 60 days after the date of service of this notice.

DATED on    ,   .

Signed:   (Contractor or Attorney)

The claim of a claimant upon whom such notice is served and who fails to institute a suit to enforce his or her claim against the payment bond within 60 days after service of such notice shall be extinguished automatically. The contractor or the contractor’s attorney shall serve a copy of the notice of contest to the claimant at the address shown in the notice of nonpayment or most recent amendment thereto and shall certify to such service on the face of the notice and record the notice.

2. A claimant, except a laborer, who is not in privity with the contractor shall, before commencing or not later than 45 days after commencing to furnish labor, services, or materials for the prosecution of the work, furnish the contractor with a written notice that he or she intends to look to the bond for protection. A claimant who is not in privity with the contractor and who has not received payment for his or her labor, services, or materials shall deliver to the contractor and to the surety written notice of the performance of the labor or delivery of the materials or supplies and of the nonpayment. The notice of nonpayment shall be served during the progress of the work or thereafter but may not be served earlier than 45 days after the first furnishing of labor, services, or materials or later than 90 days after the final furnishing of the labor, services, or materials by the claimant or, with respect to rental equipment, not later than 90 days after the date that the rental equipment was last on the job site available for use. Any notice of nonpayment served by a claimant who is not in privity with the contractor which includes sums for retainage must specify the portion of the amount claimed for retainage. An action for the labor, materials, or supplies may not be instituted against the contractor or the surety unless the notice to the contractor and notice of nonpayment have been served, if required by this section. Notices required or permitted under this section shall be served in accordance with s. 713.18. A claimant may not waive in advance his or her right to bring an action under the bond against the surety. In any action brought to enforce a claim against a payment bond under this section, the prevailing party is entitled to recover a reasonable fee for the services of his or her attorney for trial and appeal or for arbitration, in an amount to be determined by the court, which fee must be taxed as part of the prevailing party’s costs, as allowed in equitable actions. The time periods for service of a notice of nonpayment or for bringing an action against a contractor or a surety shall be measured from the last day of furnishing labor, services, or materials by the claimant and may not be measured by other standards, such as the issuance of a certificate of occupancy or the issuance of a certificate of substantial completion.

(b) When a person is required to execute a waiver of his or her right to make a claim against the payment bond in exchange for, or to induce payment of, a progress payment, the waiver may be in substantially the following form:

WAIVER OF RIGHT TO CLAIM
AGAINST THE PAYMENT BOND
(PROGRESS PAYMENT)

The undersigned, in consideration of the sum of $ , hereby waives its right to claim against the payment bond for labor, services, or materials furnished through   (insert date)   to   (insert the name of your customer)   on the job of   (insert the name of the owner)  , for improvements to the following described project:

(description of project)

This waiver does not cover any retention or any labor, services, or materials furnished after the date specified.

DATED ON   ,  .

(Claimant)

By:

(c) When a person is required to execute a waiver of his or her right to make a claim against the payment bond, in exchange for, or to induce payment of, the final payment, the waiver may be in substantially the following form:

WAIVER OF RIGHT TO CLAIM
AGAINST THE PAYMENT BOND
(FINAL PAYMENT)

The undersigned, in consideration of the final payment in the amount of $ , hereby waives its right to claim against the payment bond for labor, services, or materials furnished to   (insert the name of your customer)   on the job of   (insert the name of the owner)  , for improvements to the following described project:

(description of project)

DATED ON   ,  .

(Claimant)

By:

(d) A person may not require a claimant to furnish a waiver that is different from the forms in paragraphs (b) and (c).

(e) A claimant who executes a waiver in exchange for a check may condition the waiver on payment of the check.

(f) A waiver that is not substantially similar to the forms in this subsection is enforceable in accordance with its terms.

(3) The bond required in subsection (1) may be in substantially the following form:

PUBLIC CONSTRUCTION BOND

Bond No.  (enter bond number)

BY THIS BOND, We  , as Principal and  , a corporation, as Surety, are bound to  , herein called Owner, in the sum of $ , for payment of which we bind ourselves, our heirs, personal representatives, successors, and assigns, jointly and severally.

THE CONDITION OF THIS BOND is that if Principal:

1. Performs the contract dated  ,  , between Principal and Owner for construction of  , the contract being made a part of this bond by reference, at the times and in the manner prescribed in the contract; and

2. Promptly makes payments to all claimants, as defined in Section 255.05(1), Florida Statutes, supplying Principal with labor, materials, or supplies, used directly or indirectly by Principal in the prosecution of the work provided for in the contract; and

3. Pays Owner all losses, damages, expenses, costs, and attorney’s fees, including appellate proceedings, that Owner sustains because of a default by Principal under the contract; and

4. Performs the guarantee of all work and materials furnished under the contract for the time specified in the contract, then this bond is void; otherwise it remains in full force.

Any action instituted by a claimant under this bond for payment must be in accordance with the notice and time limitation provisions in Section 255.05(2), Florida Statutes.

Any changes in or under the contract documents and compliance or noncompliance with any formalities connected with the contract or the changes does not affect Surety’s obligation under this bond.

DATED ON  ,  .

(Name of Principal)

By   (As Attorney in Fact)

(Name of Surety)

(4) The payment bond provisions of all bonds required by subsection (1) shall be construed and deemed statutory payment bonds furnished pursuant to this section and such bonds shall not under any circumstances be converted into common law bonds.

(5) In addition to the provisions of chapter 47, any action authorized under this section may be brought in the county in which the public building or public work is being constructed or repaired. This subsection shall not apply to an action instituted prior to May 17, 1977.

(6) All payment bond forms used by a public owner and all payment bonds executed pursuant to this section by a surety shall make reference to this section by number, shall contain reference to the notice and time limitation provisions in subsections (2) and (10), and shall comply with the requirements of paragraph (1)(a).

(7) In lieu of the bond required by this section, a contractor may file with the state, county, city, or other political authority an alternative form of security in the form of cash, a money order, a certified check, a cashier’s check, an irrevocable letter of credit, or a security of a type listed in part II of chapter 625. Any such alternative form of security shall be for the same purpose and be subject to the same conditions as those applicable to the bond required by this section. The determination of the value of an alternative form of security shall be made by the appropriate state, county, city, or other political subdivision.

(8) When a contractor has furnished a payment bond pursuant to this section, he or she may, when the state, county, municipality, political subdivision, or other public authority makes any payment to the contractor or directly to a claimant, serve a written demand on any claimant who is not in privity with the contractor for a written statement under oath of his or her account showing the nature of the labor or services performed and to be performed, if any; the materials furnished; the materials to be furnished, if known; the amount paid on account to date; the amount due; and the amount to become due, if known, as of the date of the statement by the claimant. Any such demand to a claimant who is not in privity with the contractor must be served on the claimant at the address and to the attention of any person who is designated to receive the demand in the notice to contractor served by the claimant. The failure or refusal to furnish the statement does not deprive the claimant of his or her rights under the bond if the demand is not served at the address of the claimant or directed to the attention of the person designated to receive the demand in the notice to contractor. The failure to furnish the statement within 30 days after the demand, or the furnishing of a false or fraudulent statement, deprives the claimant who fails to furnish the statement, or who furnishes the false or fraudulent statement, of his or her rights under the bond. If the contractor serves more than one demand for statement of account on a claimant and none of the information regarding the account has changed since the claimant’s last response to a demand, the failure or refusal to furnish such statement does not deprive the claimant of his or her rights under the bond. The negligent inclusion or omission of any information deprives the claimant of his or her rights under the bond to the extent that the contractor can demonstrate prejudice from such act or omission by the claimant. The failure to furnish a response to a demand for statement of account does not affect the validity of any claim on the bond being enforced in a lawsuit filed before the date the demand for statement of account is received by the claimant.

(9) On any public works project for which the public authority requires a performance and payment bond, suits at law and in equity may be brought and maintained by and against the public authority on any contract claim arising from breach of an express provision or an implied covenant of a written agreement or a written directive issued by the public authority pursuant to the written agreement. In any such suit, the public authority and the contractor shall have all of the same rights and obligations as a private person under a like contract except that no liability may be based on an oral modification of either the written contract or written directive. Nothing herein shall be construed to waive the sovereign immunity of the state and its political subdivisions from equitable claims and equitable remedies. The provisions of this subsection shall apply only to contracts entered into on or after July 1, 1999.

(10) An action, except an action for recovery of retainage, must be instituted against the contractor or the surety on the payment bond or the payment provisions of a combined payment and performance bond within 1 year after the performance of the labor or completion of delivery of the materials or supplies. An action for recovery of retainage must be instituted against the contractor or the surety within 1 year after the performance of the labor or completion of delivery of the materials or supplies; however, such an action may not be instituted until one of the following conditions is satisfied:

(a) The public entity has paid out the claimant’s retainage to the contractor, and the time provided under s. 218.735 or s. 255.073(3) for payment of that retainage to the claimant has expired;

(b) The claimant has completed all work required under its contract and 70 days have passed since the contractor sent its final payment request to the public entity; or

(c) At least 160 days have passed since reaching substantial completion of the construction services purchased, as defined in the contract, or if not defined in the contract, since reaching beneficial occupancy or use of the project.

(d) The claimant has asked the contractor, in writing, for any of the following information and the contractor has failed to respond to the claimant’s request, in writing, within 10 days after receipt of the request:

1. Whether the project has reached substantial completion, as that term is defined in the contract, or if not defined in the contract, if beneficial occupancy or use of the project has occurred.

2. Whether the contractor has received payment of the claimant’s retainage, and if so, the date the retainage was received by the contractor.

3. Whether the contractor has sent its final payment request to the public entity, and if so, the date on which the final payment request was sent.

If none of the conditions described in paragraph (a), paragraph (b), paragraph (c), or paragraph (d) is satisfied and an action for recovery of retainage cannot be instituted within the 1-year limitation period set forth in this subsection, this limitation period shall be extended until 120 days after one of these conditions is satisfied.

(11) When a contractor furnishes and records a payment and performance bond for a public works project in accordance with this section and provides the public authority with a written consent from the surety regarding the project or payment in question, the public authority may not condition its payment to the contractor on the production of a release, waiver, or like documentation from a claimant demonstrating that the claimant does not have an outstanding claim against the contractor, the surety, the payment bond, or the public authority for payments due on labor, services, or materials furnished on the public works project. The surety may, in a writing served on the public authority, revoke its consent or direct that the public authority withhold a specified amount from a payment, which shall be effective upon receipt. This subsection applies to contracts entered into on or after October 1, 2012.

History.—s. 1, ch. 6867, 1915; RGS 3533; s. 1, ch. 10035, 1925; CGL 5397; s. 1, ch. 59-491; s. 1, ch. 63-437; s. 1, ch. 71-47; ss. 1, 2, ch. 77-40; s. 1, ch. 77-78; s. 1, ch. 77-81; s. 1, ch. 80-32; s. 1, ch. 80-54; s. 1, ch. 82-196; s. 2, ch. 84-288; s. 2, ch. 85-130; s. 2, ch. 88-397; s. 21, ch. 90-109; s. 4, ch. 91-162; s. 176, ch. 92-279; s. 2, ch. 92-286; s. 55, ch. 92-326; s. 1, ch. 93-96; s. 5, ch. 94-322; s. 849, ch. 95-148; s. 25, ch. 95-196; s. 1, ch. 97-219; s. 1, ch. 98-135; s. 20, ch. 99-6; s. 33, ch. 99-13; s. 4, ch. 99-345; s. 2, ch. 99-386; s. 2, ch. 2001-118; s. 3, ch. 2001-211; s. 1, ch. 2005-218; s. 1, ch. 2005-227; s. 13, ch. 2005-230; s. 1, ch. 2007-159; s. 1, ch. 2007-221; s. 2, ch. 2012-211.



255.051 - Public bids; check or draft as good faith deposit.

255.051 Public bids; check or draft as good faith deposit.—Whenever any form of bid of the state or any county or municipality thereof or any department or agency of the state, county or municipality or any other public body or institution shall specify that a good faith deposit shall be made by way of a certified check accompanying such bid, such requirement shall be satisfied by the bidder depositing in lieu of such certified check a cashier’s check, treasurer’s check or bank draft of any national or state bank.

History.—s. 1, ch. 27999, 1953.



255.0515 - Bids for state contracts; substitution of subcontractors.

255.0515 Bids for state contracts; substitution of subcontractors.—With respect to state contracts let pursuant to competitive bidding, whether under chapter 1013, relating to educational facilities, or this chapter, relating to public buildings, the contractor shall not remove or replace subcontractors listed in the bid subsequent to the lists being made public at the bid opening, except upon good cause shown.

History.—s. 1, ch. 78-389; s. 928, ch. 2002-387.



255.0516 - Bid protests by educational boards.

255.0516 Bid protests by educational boards.—With respect to state contracts and bids pursuant to competitive bidding, whether under chapter 1013, relating to educational facilities, or under this chapter, relating to public buildings, if a school board, a community college board of trustees, or a state university board of trustees uses procedures pursuant to chapter 120 for bid protests, the board may require the protestor to post a bond amounting to:

(1) Twenty-five thousand dollars or 2 percent of the lowest accepted bid, whichever is greater, for projects valued over $500,000; and

(2) Five percent of the lowest accepted bid for all other projects,

conditioned upon payment of all costs and fees which may be adjudged against the protestor in the administrative hearing. If at the hearing the agency prevails, it shall recover all costs and attorney’s fees from the protestor; if the protestor prevails, the protestor shall recover from the agency all costs and attorney’s fees.

History.—s. 27, ch. 95-269; s. 929, ch. 2002-387.



255.0517 - Owner-controlled insurance programs for public construction projects.

255.0517 Owner-controlled insurance programs for public construction projects.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Owner-controlled insurance program” means a consolidated insurance program or series of insurance policies issued to a public agency that may provide one or more of the following types of insurance coverage for any contractor or subcontractor working at specified or multiple contracted work sites of a public construction project: general liability, property damage excluding coverage for damage to real property, workers’ compensation, employer’s liability, or pollution liability coverage.

(b) “Specified contracted work site” means construction being performed during one or more fiscal years at one site or a series of contiguous sites separated only by a street, roadway, waterway, or railroad right-of-way or along a single continuous system.

(c) “Multiple contracted work site” means construction being performed at multiple sites during one or more fiscal years that is part of an ongoing capital infrastructure improvement program or involves the construction of one or more public schools.

(d) “Capital infrastructure improvement program” means a public agency program involving the construction of a public service, system, facility, or other public work, including, but not limited to, potable water, wastewater, reclaimed water, stormwater, drainage, streets or roads, intermodal transportation, electric service, gas service, airport services, or seaport services, and services, systems, facilities, or other public works incidental thereto.

(2) PURCHASE REQUIREMENTS.—A state agency, political subdivision, state university, community college, airport authority, or other public agency in this state, or any instrumentality thereof, may only purchase an owner-controlled insurance program in connection with a public construction project if it is determined necessary and in the best interest of the public agency and if all of the following conditions are met:

(a) The estimated total cost of the project is:

1. Seventy-five million dollars or more;

2. Thirty million dollars or more, if the project is for the construction or renovation of two or more public schools during a fiscal year; or

3. Ten million dollars or more, if the project is for the construction or renovation of one public school, regardless of whether the project’s duration extends beyond a fiscal year.

(b) The program maintains completed operations insurance coverage for a term during which the coverage is reasonably commercially available, as determined by the public agency, but for no less than 10 years.

(c) The bid or proposal specifications for the project clearly specify, for all bidders or proposers, the insurance coverage provided under the program and the minimum safety requirements that must be met.

(d) The program does not prohibit a contractor or subcontractor from purchasing any additional insurance coverage that the contractor or subcontractor believes is necessary for protection against any liability arising out of the contract. The cost of the additional insurance must be disclosed to the public agency.

(e) The program does not include surety insurance.

(f) The public agency may only purchase an owner-controlled insurance policy that has a deductible or self-insured retention if the deductible or self-insured retention does not exceed $1 million per occurrence. Contractors, including any owner or principal acting as a general contractor, and subcontractors performing work under a construction project insured by an owner-controlled insurance program are not required to individually satisfy eligibility requirements for large deductible workers’ compensation rating plans. Such contractors and subcontractors may combine their payrolls under the owner-controlled insurance program for workers’ compensation coverage as long as the minimum deductible for the construction project is $100,000 or more and the standard estimated premium for the construction project is $500,000 or more.

(g) The public agency is responsible for payment of the applicable deductibles of all claims.

(3) CAPITAL INFRASTRUCTURE IMPROVEMENT PROGRAM.—The construction of a single public agency service, system, facility, or other public work may not be combined with the construction of another public agency service, system, facility, or other public work to satisfy the amount specified in subparagraph (2)(a)1. unless the multiple services, systems, facilities, or other public works are part of:

(a) A capital infrastructure improvement program that will be performed under a single prime contract; or

(b) An interrelated capital infrastructure improvement program that interconnects the housing or transportation of persons or cargo arriving via an airport or seaport, and the combined estimated costs of the construction projects exceed $125 million.

(4) EXEMPTIONS.—This section does not apply to the following projects:

(a) Any project of the Department of Transportation which is authorized under s. 337.11;

(b) Any existing project or projects of a public agency which are the subject of an ongoing, owner-controlled insurance program issued before October 1, 2004;

(c) Any project of a public agency which is advertised by the public agency before October 1, 2004, for the purpose of receiving bids or proposals for the project; or

(d) Any project or projects of a public agency which are committed to an ongoing, owner-controlled insurance program issued before October 1, 2007.

History.—s. 1, ch. 2004-377; s. 1, ch. 2007-218.



255.0518 - Public bids; bid opening.

255.0518 Public bids; bid opening.—Notwithstanding s. 119.071(1)(b), the state or any county or municipality thereof or any department or agency of the state, county, or municipality or any other public body or institution shall:

(1) When opening sealed bids or the portion of any sealed bids that include the prices submitted that are received pursuant to a competitive solicitation for construction or repairs on a public building or public work, open the sealed bids at a public meeting conducted in compliance with s. 286.011.

(2) Announce at that meeting the name of each bidder and the price submitted in the bid.

(3) Make available upon request the name of each bidder and the price submitted in the bid.

History.—s. 2, ch. 2012-13; s. 3, ch. 2012-211.



255.052 - Substitution of securities for amounts retained on public contracts.

255.052 Substitution of securities for amounts retained on public contracts.—

(1) Under any contract made or awarded by the state or any county, city, or political subdivision thereof, or other public authority, the contractor may, from time to time, withdraw the whole or any portion of the amount retained for payments to the contractor pursuant to the terms of the contract, upon depositing with the Chief Financial Officer:

(a) United States Treasury bonds, United States Treasury notes, United States Treasury certificates of indebtedness, or United States Treasury bills;

(b) Bonds or notes of the State of Florida; or

(c) Bonds of any political subdivision in the state; or

(d) Cash delivered to the State Treasury for the Treasury Cash Deposit Trust Fund; or

(e) Certificates of deposit from state or national banks or state or federal savings and loan associations in the state. Certificates of deposit shall possess the eligibility characteristics defined in s. 625.52.

No amount shall be withdrawn in excess of the market value of the securities listed in paragraphs (a), (b), and (c) at the time of withdrawal or of the par value of such securities, whichever is lower.

(2) The Chief Financial Officer shall regularly collect all interest or income on the obligations so deposited, and shall pay the same, when and as collected, to the contractor who deposited the obligations. If the deposit is in the form of coupon bonds, the Chief Financial Officer shall deliver each coupon as it matures to the contractor.

(3) Any amount deducted by the state or by any county, city, or political subdivision thereof, or by other public authority, pursuant to the terms of the contract, from the amounts retained for payments due the contractor shall be deducted, first from that portion of the amounts retained for which no security has been substituted, then from the proceeds of any deposited security. In the latter case, the contractor shall be entitled to receive interest, coupons, or income only from those securities which remain after such amount has been deducted.

Nothing in this section shall be construed to require the state or any county, city, or political subdivision thereof, or other public authority, to allow the contractor to withdraw the whole or any portion of the amount retained for payments to the contractor except pursuant to the terms of the contract.

History.—s. 1, ch. 70-70; s. 1, ch. 74-253; s. 5, ch. 92-87; s. 274, ch. 2003-261.



255.0525 - Advertising for competitive bids or proposals.

255.0525 Advertising for competitive bids or proposals.—

(1) The solicitation of competitive bids or proposals for any state construction project that is projected to cost more than $200,000 shall be publicly advertised once in the Florida Administrative Register at least 21 days prior to the established bid opening. For state construction projects that are projected to cost more than $500,000, the advertisement shall be published in the Florida Administrative Register at least 30 days prior to the established bid opening and at least once in a newspaper of general circulation in the county where the project is located at least 30 days prior to the established bid opening and at least 5 days prior to any scheduled prebid conference. The bids or proposals shall be received and opened publicly at the location, date, and time established in the bid or proposal advertisement. In cases of emergency, the Secretary of Management Services may alter the procedures required in this section in any manner that is reasonable under the emergency circumstances.

(2) The solicitation of competitive bids or proposals for any county, municipality, or other political subdivision construction project that is projected to cost more than $200,000 shall be publicly advertised at least once in a newspaper of general circulation in the county where the project is located at least 21 days prior to the established bid opening and at least 5 days prior to any scheduled prebid conference. The solicitation of competitive bids or proposals for any county, municipality, or other political subdivision construction project that is projected to cost more than $500,000 shall be publicly advertised at least once in a newspaper of general circulation in the county where the project is located at least 30 days prior to the established bid opening and at least 5 days prior to any scheduled prebid conference. Bids or proposals shall be received and opened at the location, date, and time established in the bid or proposal advertisement. In cases of emergency, the procedures required in this section may be altered by the local governmental entity in any manner that is reasonable under the emergency circumstances.

(3) If the location, date, or time of the bid opening changes, written notice of the change must be given, as soon as practicable after the change is made, to all persons who are registered to receive any addenda to the plans and specifications.

(4) A construction project may not be divided into more than one project for the purpose of evading the requirements in this section.

(5) As used in this section, the term “emergency” means an unexpected turn of events that causes:

(a) An immediate danger to the public health or safety;

(b) An immediate danger of loss of public or private property; or

(c) An interruption in the delivery of an essential governmental service.

History.—s. 26, ch. 95-196; s. 40, ch. 95-269; s. 21, ch. 2013-14.



255.065 - Public-private partnerships; public records and public meetings exemptions.

255.065 Public-private partnerships; public records and public meetings exemptions.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Affected local jurisdiction” means a county, municipality, or special district in which all or a portion of a qualifying project is located.

(b) “Develop” means to plan, design, finance, lease, acquire, install, construct, or expand.

(c) “Fees” means charges imposed by the private entity of a qualifying project for use of all or a portion of such qualifying project pursuant to a comprehensive agreement.

(d) “Lease payment” means any form of payment, including a land lease, by a public entity to the private entity of a qualifying project for the use of the project.

(e) “Material default” means a nonperformance of its duties by the private entity of a qualifying project which jeopardizes adequate service to the public from the project.

(f) “Operate” means to finance, maintain, improve, equip, modify, or repair.

(g) “Private entity” means any natural person, corporation, general partnership, limited liability company, limited partnership, joint venture, business trust, public benefit corporation, nonprofit entity, or other private business entity.

(h) “Proposal” means a plan for a qualifying project with detail beyond a conceptual level for which terms such as fixing costs, payment schedules, financing, deliverables, and project schedule are defined.

(i) “Qualifying project” means:

1. A facility or project that serves a public purpose, including, but not limited to, any ferry or mass transit facility, vehicle parking facility, airport or seaport facility, rail facility or project, fuel supply facility, oil or gas pipeline, medical or nursing care facility, recreational facility, sporting or cultural facility, or educational facility or other building or facility that is used or will be used by a public educational institution, or any other public facility or infrastructure that is used or will be used by the public at large or in support of an accepted public purpose or activity;

2. An improvement, including equipment, of a building that will be principally used by a public entity or the public at large or that supports a service delivery system in the public sector;

3. A water, wastewater, or surface water management facility or other related infrastructure; or

4. Notwithstanding any provision of this section, for projects that involve a facility owned or operated by the governing board of a county, district, or municipal hospital or health care system, or projects that involve a facility owned or operated by a municipal electric utility, only those projects that the governing board designates as qualifying projects pursuant to this section.

(j) “Responsible public entity” means a county, municipality, school district, special district, or any other political subdivision of the state; a public body corporate and politic; or a regional entity that serves a public purpose and is authorized to develop or operate a qualifying project.

(k) “Revenues” means the income, earnings, user fees, lease payments, or other service payments relating to the development or operation of a qualifying project, including, but not limited to, money received as grants or otherwise from the Federal Government, a public entity, or an agency or instrumentality thereof in aid of the qualifying project.

(l) “Service contract” means a contract between a responsible public entity and the private entity which defines the terms of the services to be provided with respect to a qualifying project.

(2) LEGISLATIVE FINDINGS AND INTENT.—The Legislature finds that there is a public need for the construction or upgrade of facilities that are used predominantly for public purposes and that it is in the public’s interest to provide for the construction or upgrade of such facilities.

(a) The Legislature also finds that:

1. There is a public need for timely and cost-effective acquisition, design, construction, improvement, renovation, expansion, equipping, maintenance, operation, implementation, or installation of projects serving a public purpose, including educational facilities, transportation facilities, water or wastewater management facilities and infrastructure, technology infrastructure, roads, highways, bridges, and other public infrastructure and government facilities within the state which serve a public need and purpose, and that such public need may not be wholly satisfied by existing procurement methods.

2. There are inadequate resources to develop new educational facilities, transportation facilities, water or wastewater management facilities and infrastructure, technology infrastructure, roads, highways, bridges, and other public infrastructure and government facilities for the benefit of residents of this state, and that a public-private partnership has demonstrated that it can meet the needs by improving the schedule for delivery, lowering the cost, and providing other benefits to the public.

3. There may be state and federal tax incentives that promote partnerships between public and private entities to develop and operate qualifying projects.

4. A procurement under this section serves the public purpose of this section if such procurement facilitates the timely development or operation of a qualifying project.

(b) It is the intent of the Legislature to encourage investment in the state by private entities; to facilitate various bond financing mechanisms, private capital, and other funding sources for the development and operation of qualifying projects, including expansion and acceleration of such financing to meet the public need; and to provide the greatest possible flexibility to public and private entities contracting for the provision of public services.

(3) PROCUREMENT PROCEDURES.—A responsible public entity may receive unsolicited proposals or may solicit proposals for a qualifying project and may thereafter enter into a comprehensive agreement with a private entity, or a consortium of private entities, for the building, upgrading, operating, ownership, or financing of facilities.

(a)1. The responsible public entity may establish a reasonable application fee for the submission of an unsolicited proposal under this section.

2. A private entity that submits an unsolicited proposal to a responsible public entity must concurrently pay an initial application fee, as determined by the responsible public entity. Payment must be made by cash, cashier’s check, or other noncancelable instrument. Personal checks may not be accepted.

3. If the initial application fee does not cover the responsible public entity’s costs to evaluate the unsolicited proposal, the responsible public entity must request in writing the additional amounts required. The private entity must pay the requested additional amounts within 30 days after receipt of the notice. The responsible public entity may stop its review of the unsolicited proposal if the private entity fails to pay the additional amounts.

4. If the responsible public entity does not evaluate the unsolicited proposal, the responsible public entity must return the application fee.

5. If the responsible public entity chooses to evaluate an unsolicited proposal involving architecture, engineering, or landscape architecture, it must ensure a professional review and evaluation of the design and construction proposed by the initial or subsequent proposers to assure material quality standards, interior space utilization, budget estimates, design and construction schedules, and sustainable design and construction standards consistent with public projects. Such review shall be performed by an architect, a landscape architect, or an engineer licensed in this state qualified to perform the review, and such professional shall advise the responsible public entity through completion of the design and construction of the project.

(b) The responsible public entity may request a proposal from private entities for a qualifying project or, if the responsible public entity receives an unsolicited proposal for a qualifying project and the responsible public entity intends to enter into a comprehensive agreement for the project described in the unsolicited proposal, the responsible public entity shall publish notice in the Florida Administrative Register and a newspaper of general circulation at least once a week for 2 weeks stating that the responsible public entity has received a proposal and will accept other proposals for the same project. The timeframe within which the responsible public entity may accept other proposals shall be determined by the responsible public entity on a project-by-project basis based upon the complexity of the qualifying project and the public benefit to be gained by allowing a longer or shorter period of time within which other proposals may be received; however, the timeframe for allowing other proposals must be at least 21 days, but no more than 120 days, after the initial date of publication. If approved by a majority vote of the responsible public entity’s governing body, the responsible public entity may alter the timeframe for accepting proposals to more adequately suit the needs of the qualifying project. A copy of the notice must be mailed to each local government in the affected area.

(c) If the solicited qualifying project provided in paragraph (b) includes design work, the solicitation must include a design criteria package prepared by an architect, a landscape architect, or an engineer licensed in this state which is sufficient to allow private entities to prepare a bid or a response. The design criteria package must specify reasonably specific criteria for the qualifying project such as the legal description of the site, with survey information; interior space requirements; material quality standards; schematic layouts and conceptual design criteria for the qualifying project; cost or budget estimates; design and construction schedules; and site development and utility requirements. The licensed design professional who prepares the design criteria package shall be retained to serve the responsible public entity through completion of the design and construction of the project.

(d) Before approving a comprehensive agreement, the responsible public entity must determine that the proposed project:

1. Is in the public’s best interest.

2. Is for a facility that is owned by the responsible public entity or for a facility for which ownership will be conveyed to the responsible public entity.

3. Has adequate safeguards in place to ensure that additional costs or service disruptions are not imposed on the public in the event of material default or cancellation of the comprehensive agreement by the responsible public entity.

4. Has adequate safeguards in place to ensure that the responsible public entity or private entity has the opportunity to add capacity to the proposed project or other facilities serving similar predominantly public purposes.

5. Will be owned by the responsible public entity upon completion, expiration, or termination of the comprehensive agreement and upon payment of the amounts financed.

(e) Before signing a comprehensive agreement, the responsible public entity must consider a reasonable finance plan that is consistent with subsection (9); the qualifying project cost; revenues by source; available financing; major assumptions; internal rate of return on private investments, if governmental funds are assumed in order to deliver a cost-feasible project; and a total cash-flow analysis beginning with the implementation of the project and extending for the term of the comprehensive agreement.

(f) In considering an unsolicited proposal, the responsible public entity may require from the private entity a technical study prepared by a nationally recognized expert with experience in preparing analysis for bond rating agencies. In evaluating the technical study, the responsible public entity may rely upon internal staff reports prepared by personnel familiar with the operation of similar facilities or the advice of external advisors or consultants who have relevant experience.

(4) PROJECT APPROVAL REQUIREMENTS.—An unsolicited proposal from a private entity for approval of a qualifying project must be accompanied by the following material and information, unless waived by the responsible public entity:

(a) A description of the qualifying project, including the conceptual design of the facilities or a conceptual plan for the provision of services, and a schedule for the initiation and completion of the qualifying project.

(b) A description of the method by which the private entity proposes to secure the necessary property interests that are required for the qualifying project.

(c) A description of the private entity’s general plans for financing the qualifying project, including the sources of the private entity’s funds and the identity of any dedicated revenue source or proposed debt or equity investment on behalf of the private entity.

(d) The name and address of a person who may be contacted for additional information concerning the proposal.

(e) The proposed user fees, lease payments, or other service payments over the term of a comprehensive agreement, and the methodology for and circumstances that would allow changes to the user fees, lease payments, and other service payments over time.

(f) Additional material or information that the responsible public entity reasonably requests.

Any pricing or financial terms included in an unsolicited proposal must be specific as to when the pricing or terms expire.

(5) PROJECT QUALIFICATION AND PROCESS.—

(a) The private entity, or the applicable party or parties of the private entity’s team, must meet the minimum standards contained in the responsible public entity’s guidelines for qualifying professional services and contracts for traditional procurement projects.

(b) The responsible public entity must:

1. Ensure that provision is made for the private entity’s performance and payment of subcontractors, including, but not limited to, surety bonds, letters of credit, parent company guarantees, and lender and equity partner guarantees. For the components of the qualifying project which involve construction performance and payment, bonds are required and are subject to the recordation, notice, suit limitation, and other requirements of s. 255.05.

2. Ensure the most efficient pricing of the security package that provides for the performance and payment of subcontractors.

3. Ensure that the comprehensive agreement addresses termination upon a material default of the comprehensive agreement.

(c) After the public notification period has expired in the case of an unsolicited proposal, the responsible public entity shall rank the proposals received in order of preference. In ranking the proposals, the responsible public entity may consider factors that include, but are not limited to, professional qualifications, general business terms, innovative design techniques or cost-reduction terms, and finance plans. The responsible public entity may then begin negotiations for a comprehensive agreement with the highest-ranked firm. If the responsible public entity is not satisfied with the results of the negotiations, the responsible public entity may terminate negotiations with the proposer and negotiate with the second-ranked or subsequent-ranked firms, in the order consistent with this procedure. If only one proposal is received, the responsible public entity may negotiate in good faith, and if the responsible public entity is not satisfied with the results of the negotiations, the responsible public entity may terminate negotiations with the proposer. Notwithstanding this paragraph, the responsible public entity may reject all proposals at any point in the process until a contract with the proposer is executed.

(d) The responsible public entity shall perform an independent analysis of the proposed public-private partnership which demonstrates the cost-effectiveness and overall public benefit before the procurement process is initiated or before the contract is awarded.

(e) The responsible public entity may approve the development or operation of an educational facility, a transportation facility, a water or wastewater management facility or related infrastructure, a technology infrastructure or other public infrastructure, or a government facility needed by the responsible public entity as a qualifying project, or the design or equipping of a qualifying project that is developed or operated, if:

1. There is a public need for or benefit derived from a project of the type that the private entity proposes as the qualifying project.

2. The estimated cost of the qualifying project is reasonable in relation to similar facilities.

3. The private entity’s plans will result in the timely acquisition, design, construction, improvement, renovation, expansion, equipping, maintenance, or operation of the qualifying project.

(f) The responsible public entity may charge a reasonable fee to cover the costs of processing, reviewing, and evaluating the request, including, but not limited to, reasonable attorney fees and fees for financial and technical advisors or consultants and for other necessary advisors or consultants.

(g) Upon approval of a qualifying project, the responsible public entity shall establish a date for the commencement of activities related to the qualifying project. The responsible public entity may extend the commencement date.

(h) Approval of a qualifying project by the responsible public entity is subject to entering into a comprehensive agreement with the private entity.

(6) INTERIM AGREEMENT.—Before or in connection with the negotiation of a comprehensive agreement, the responsible public entity may enter into an interim agreement with the private entity proposing the development or operation of the qualifying project. An interim agreement does not obligate the responsible public entity to enter into a comprehensive agreement. The interim agreement is discretionary with the parties and is not required on a qualifying project for which the parties may proceed directly to a comprehensive agreement without the need for an interim agreement. An interim agreement must be limited to provisions that:

(a) Authorize the private entity to commence activities for which it may be compensated related to the proposed qualifying project, including, but not limited to, project planning and development, design, environmental analysis and mitigation, survey, other activities concerning any part of the proposed qualifying project, and ascertaining the availability of financing for the proposed facility or facilities.

(b) Establish the process and timing of the negotiation of the comprehensive agreement.

(c) Contain such other provisions related to an aspect of the development or operation of a qualifying project that the responsible public entity and the private entity deem appropriate.

(7) COMPREHENSIVE AGREEMENT.—

(a) Before developing or operating the qualifying project, the private entity must enter into a comprehensive agreement with the responsible public entity. The comprehensive agreement must provide for:

1. Delivery of performance and payment bonds, letters of credit, or other security acceptable to the responsible public entity in connection with the development or operation of the qualifying project in the form and amount satisfactory to the responsible public entity. For the components of the qualifying project which involve construction, the form and amount of the bonds must comply with s. 255.05.

2. Review of the design for the qualifying project by the responsible public entity and, if the design conforms to standards acceptable to the responsible public entity, the approval of the responsible public entity. This subparagraph does not require the private entity to complete the design of the qualifying project before the execution of the comprehensive agreement.

3. Inspection of the qualifying project by the responsible public entity to ensure that the private entity’s activities are acceptable to the responsible public entity in accordance with the comprehensive agreement.

4. Maintenance of a policy of public liability insurance, a copy of which must be filed with the responsible public entity and accompanied by proofs of coverage, or self-insurance, each in the form and amount satisfactory to the responsible public entity and reasonably sufficient to ensure coverage of tort liability to the public and employees and to enable the continued operation of the qualifying project.

5. Monitoring by the responsible public entity of the maintenance practices to be performed by the private entity to ensure that the qualifying project is properly maintained.

6. Periodic filing by the private entity of the appropriate financial statements that pertain to the qualifying project.

7. Procedures that govern the rights and responsibilities of the responsible public entity and the private entity in the course of the construction and operation of the qualifying project and in the event of the termination of the comprehensive agreement or a material default by the private entity. The procedures must include conditions that govern the assumption of the duties and responsibilities of the private entity by an entity that funded, in whole or part, the qualifying project or by the responsible public entity, and must provide for the transfer or purchase of property or other interests of the private entity by the responsible public entity.

8. Fees, lease payments, or service payments. In negotiating user fees, the fees must be the same for persons using the facility under like conditions and must not materially discourage use of the qualifying project. The execution of the comprehensive agreement or a subsequent amendment is conclusive evidence that the fees, lease payments, or service payments provided for in the comprehensive agreement comply with this section. Fees or lease payments established in the comprehensive agreement as a source of revenue may be in addition to, or in lieu of, service payments.

9. Duties of the private entity, including the terms and conditions that the responsible public entity determines serve the public purpose of this section.

(b) The comprehensive agreement may include:

1. An agreement by the responsible public entity to make grants or loans to the private entity from amounts received from the federal, state, or local government or an agency or instrumentality thereof.

2. A provision under which each entity agrees to provide notice of default and cure rights for the benefit of the other entity, including, but not limited to, a provision regarding unavoidable delays.

3. A provision that terminates the authority and duties of the private entity under this section and dedicates the qualifying project to the responsible public entity or, if the qualifying project was initially dedicated by an affected local jurisdiction, to the affected local jurisdiction for public use.

(8) FEES.—A comprehensive agreement entered into pursuant to this section may authorize the private entity to impose fees to members of the public for the use of the facility. The following provisions apply to the comprehensive agreement:

(a) The responsible public entity may develop new facilities or increase capacity in existing facilities through a comprehensive agreement with a private entity.

(b) The comprehensive agreement must ensure that the facility is properly operated, maintained, or improved in accordance with standards set forth in the comprehensive agreement.

(c) The responsible public entity may lease existing fee-for-use facilities through a comprehensive agreement.

(d) Any revenues must be authorized by and applied in the manner set forth in the comprehensive agreement.

(e) A negotiated portion of revenues from fee-generating uses may be returned to the responsible public entity over the life of the comprehensive agreement.

(9) FINANCING.—

(a) A private entity may enter into a private-source financing agreement between financing sources and the private entity. A financing agreement and any liens on the property or facility must be paid in full at the applicable closing that transfers ownership or operation of the facility to the responsible public entity at the conclusion of the term of the comprehensive agreement.

(b) The responsible public entity may lend funds to private entities that construct projects containing facilities that are approved under this section.

(c) The responsible public entity may use innovative finance techniques associated with a public-private partnership under this section, including, but not limited to, federal loans as provided in Titles 23 and 49 C.F.R., commercial bank loans, and hedges against inflation from commercial banks or other private sources. In addition, the responsible public entity may provide its own capital or operating budget to support a qualifying project. The budget may be from any legally permissible funding sources of the responsible public entity, including the proceeds of debt issuances. A responsible public entity may use the model financing agreement provided in s. 489.145(6) for its financing of a facility owned by a responsible public entity. A financing agreement may not require the responsible public entity to indemnify the financing source, subject the responsible public entity’s facility to liens in violation of s. 11.066(5), or secure financing of the responsible public entity by a mortgage on, or security interest in, the real or tangible personal property of the responsible public entity in a manner that could result in the loss of the fee ownership of the property by the responsible public entity, and any such provision is void.

(10) POWERS AND DUTIES OF THE PRIVATE ENTITY.—

(a) The private entity shall:

1. Develop or operate the qualifying project in a manner that is acceptable to the responsible public entity in accordance with the provisions of the comprehensive agreement.

2. Maintain, or provide by contract for the maintenance or improvement of, the qualifying project if required by the comprehensive agreement.

3. Cooperate with the responsible public entity in making best efforts to establish interconnection between the qualifying project and any other facility or infrastructure as requested by the responsible public entity in accordance with the provisions of the comprehensive agreement.

4. Comply with the comprehensive agreement and any lease or service contract.

(b) Each private facility that is constructed pursuant to this section must comply with the requirements of federal, state, and local laws; state, regional, and local comprehensive plans; the responsible public entity’s rules, procedures, and standards for facilities; and such other conditions that the responsible public entity determines to be in the public’s best interest and that are included in the comprehensive agreement.

(c) The responsible public entity may provide services to the private entity. An agreement for maintenance and other services entered into pursuant to this section must provide for full reimbursement for services rendered for qualifying projects.

(d) A private entity of a qualifying project may provide additional services for the qualifying project to the public or to other private entities if the provision of additional services does not impair the private entity’s ability to meet its commitments to the responsible public entity pursuant to the comprehensive agreement.

(11) EXPIRATION OR TERMINATION OF AGREEMENTS.—Upon the expiration or termination of a comprehensive agreement, the responsible public entity may use revenues from the qualifying project to pay current operation and maintenance costs of the qualifying project. If the private entity materially defaults under the comprehensive agreement, the compensation that is otherwise due to the private entity is payable to satisfy all financial obligations to investors and lenders on the qualifying project in the same way that is provided in the comprehensive agreement or any other agreement involving the qualifying project, if the costs of operating and maintaining the qualifying project are paid in the normal course. Revenues in excess of the costs for operation and maintenance costs may be paid to the investors and lenders to satisfy payment obligations under their respective agreements. A responsible public entity may terminate with cause and without prejudice a comprehensive agreement and may exercise any other rights or remedies that may be available to it in accordance with the provisions of the comprehensive agreement. The full faith and credit of the responsible public entity may not be pledged to secure the financing of the private entity. The assumption of the development or operation of the qualifying project does not obligate the responsible public entity to pay any obligation of the private entity from sources other than revenues from the qualifying project unless stated otherwise in the comprehensive agreement.

(12) SOVEREIGN IMMUNITY.—This section does not waive the sovereign immunity of a responsible public entity, an affected local jurisdiction, or an officer or employee thereof with respect to participation in, or approval of, any part of a qualifying project or its operation, including, but not limited to, interconnection of the qualifying project with any other infrastructure or project. A county or municipality in which a qualifying project is located possesses sovereign immunity with respect to the project, including, but not limited to, its design, construction, and operation.

(13) DEPARTMENT OF MANAGEMENT SERVICES.—

(a) A responsible public entity may provide a copy of its comprehensive agreement to the Department of Management Services. A responsible public entity must redact any confidential or exempt information from the copy of the comprehensive agreement before providing it to the Department of Management Services.

(b) The Department of Management Services may accept and maintain copies of comprehensive agreements received from responsible public entities for the purpose of sharing comprehensive agreements with other responsible public entities.

(c) This subsection does not require a responsible public entity to provide a copy of its comprehensive agreement to the Department of Management Services.

(14) CONSTRUCTION.—

(a) This section shall be liberally construed to effectuate the purposes of this section.

(b) This section shall be construed as cumulative and supplemental to any other authority or power vested in or exercised by the governing body of a county, municipality, special district, or municipal hospital or health care system including those contained in acts of the Legislature.

(c) This section does not affect any agreement or existing relationship with a supporting organization involving such governing body or system in effect as of January 1, 2013.

(d) This section provides an alternative method and does not limit a county, municipality, special district, or other political subdivision of the state in the procurement or operation of a qualifying project pursuant to other statutory or constitutional authority.

(e) Except as otherwise provided in this section, this section does not amend existing laws by granting additional powers to, or further restricting, a local governmental entity from regulating and entering into cooperative arrangements with the private sector for the planning, construction, or operation of a facility.

(f) This section does not waive any requirement of s. 287.055.

(15) PUBLIC RECORDS AND PUBLIC MEETINGS EXEMPTIONS.—

(a) As used in this subsection, the term “competitive solicitation” has the same meaning as provided in s. 119.071(1).

(b)1. An unsolicited proposal received by a responsible public entity is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until such time as the responsible public entity provides notice of an intended decision for a qualifying project.

2. If the responsible public entity rejects all proposals submitted pursuant to a competitive solicitation for a qualifying project and such entity concurrently provides notice of its intent to seek additional proposals for such project, the unsolicited proposal remains exempt until the responsible public entity provides notice of an intended decision concerning the reissued competitive solicitation for the qualifying project or until the responsible public entity withdraws the reissued competitive solicitation for such project.

3. An unsolicited proposal is exempt for no longer than 90 days after the initial notice by the responsible public entity rejecting all proposals.

(c) If the responsible public entity does not issue a competitive solicitation for a qualifying project, the unsolicited proposal ceases to be exempt 180 days after receipt of the unsolicited proposal by such entity.

(d)1. Any portion of a meeting of a responsible public entity during which an unsolicited proposal that is exempt is discussed is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

2.a. A complete recording must be made of any portion of an exempt meeting. No portion of the exempt meeting may be held off the record.

b. The recording of, and any records generated during, the exempt meeting are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until such time as the responsible public entity provides notice of an intended decision for a qualifying project or 180 days after receipt of the unsolicited proposal by the responsible public entity if such entity does not issue a competitive solicitation for the project.

c. If the responsible public entity rejects all proposals and concurrently provides notice of its intent to reissue a competitive solicitation, the recording and any records generated at the exempt meeting remain exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until such time as the responsible public entity provides notice of an intended decision concerning the reissued competitive solicitation or until the responsible public entity withdraws the reissued competitive solicitation for such project.

d. A recording and any records generated during an exempt meeting are exempt for no longer than 90 days after the initial notice by the responsible public entity rejecting all proposals.

(e) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 2, ch. 2013-223; s. 1, ch. 2016-153; s. 1, ch. 2016-154.

Note.—Former s. 287.05712.



255.0705 - Popular name.

255.0705 Popular name.—Sections 255.0705-255.078 may be cited as the “Florida Prompt Payment Act.”

History.—s. 4, ch. 2005-230.



255.071 - Payment of subcontractors, sub-subcontractors, materialmen, and suppliers on construction contracts for public projects.

255.071 Payment of subcontractors, sub-subcontractors, materialmen, and suppliers on construction contracts for public projects.—

(1) Any person, firm, or corporation who receives a payment from the state or any county, city, or political subdivision of the state, or other public authority, for the construction of a public building, for the prosecution and completion of a public work, or for repairs upon a public building or public work shall pay, in accordance with the contract terms, the undisputed contract obligations for labor, services, or materials provided on account of such improvements.

(2) The failure to pay any undisputed obligations for such labor, services, or materials within 30 days after the date the labor, services, or materials were furnished and payment for such labor, services, or materials became due, or within the time limitations set forth in s. 255.073(3), whichever last occurs, shall entitle any person providing such labor, services, or materials to the procedures specified in subsection (3) and the remedies provided in subsection (4).

(3) Any person providing labor, services, or materials for the construction of a public building, for the prosecution and completion of a public work, or for repairs upon a public building or public work improvements to real property may file a verified complaint alleging:

(a) The existence of a contract for providing such labor, services, or materials to improve real property.

(b) A description of the labor, services, or materials provided and alleging that the labor, services, or materials were provided in accordance with the contract.

(c) The amount of the contract price.

(d) The amount, if any, paid pursuant to the contract.

(e) The amount that remains unpaid pursuant to the contract and the amount thereof that is undisputed.

(f) That the undisputed amount has remained due and payable pursuant to the contract for more than 30 days after the date the labor or services were accepted or the materials were received.

(g) That the person against whom the complaint was filed has received payment on account of the labor, services, or materials described in the complaint and, as of the date the complaint was filed, has failed to make payment within the time limitations set forth in s. 255.073(3).

(4) After service of the complaint, the court shall conduct an evidentiary hearing on the complaint, upon not less than 15 days’ written notice. The person providing labor, services, or materials is entitled to the following remedies to the extent of the undisputed amount due for labor or services performed or materials supplied, and upon proof of each allegation in the complaint:

(a) An accounting of the use of any such payment from the person who received such payment.

(b) A temporary injunction against the person who received the payment, subject to the bond requirements specified in the Florida Rules of Civil Procedure.

(c) Prejudgment attachment against the person who received the payment, in accordance with each of the requirements of chapter 76.

(d) Such other legal or equitable remedies as may be appropriate in accordance with the requirements of the law.

(5) The remedies specified in subsection (4) must be granted without regard to any other remedy at law and without regard to whether or not irreparable damage has occurred or will occur.

(6) The remedies specified in subsection (4) do not apply:

(a) To the extent of a bona fide dispute regarding any portion of the contract price.

(b) In the event the plaintiff has committed a material breach of the contract which would relieve the defendant from the obligations under the contract.

(7) The prevailing party in any proceeding under this section is entitled to recover costs, including a reasonable attorney’s fee, at trial and on appeal.

(8) The provisions of this section shall also apply to any contract between a subcontractor and a sub-subcontractor or supplier and any contract between a sub-subcontractor and supplier on any project for the construction of a public building, for the prosecution and completion of a public work, or for repairs upon a public building or public work.

History.—s. 1, ch. 93-141; s. 5, ch. 2005-230.



255.072 - Definitions.

255.072 Definitions.—As used in ss. 255.073-255.078, the term:

(1) “Agent” means project architect, project engineer, or any other agency or person acting on behalf of a public entity.

(2) “Construction services” means all labor, services, and materials provided in connection with the construction, alteration, repair, demolition, reconstruction, or any other improvements to real property. The term “construction services” does not include contracts or work performed for the Department of Transportation.

(3) “Contractor” means any person who contracts directly with a public entity to provide construction services.

(4) “Payment request” means a request for payment for construction services which conforms with all statutory requirements and with all requirements specified by the public entity to which the payment request is submitted.

(5) “Public entity” means the state, or any office, board, bureau, commission, department, branch, division, or institution thereof, but does not include a local governmental entity as defined in s. 218.72.

(6) “Purchase” means the purchase of construction services.

History.—s. 6, ch. 2005-230.



255.073 - Timely payment for purchases of construction services.

255.073 Timely payment for purchases of construction services.—

(1) Except as otherwise provided in ss. 255.072-255.078, s. 215.422 governs the timely payment for construction services by a public entity.

(2) If a public entity disputes a portion of a payment request, the undisputed portion must be timely paid.

(3) When a contractor receives payment from a public entity for labor, services, or materials furnished by subcontractors and suppliers hired by the contractor, the contractor shall remit payment due to those subcontractors and suppliers within 10 days after the contractor’s receipt of payment. When a subcontractor receives payment from a contractor for labor, services, or materials furnished by subcontractors and suppliers hired by the subcontractor, the subcontractor shall remit payment due to those subcontractors and suppliers within 7 days after the subcontractor’s receipt of payment. This subsection does not prohibit a contractor or subcontractor from disputing, pursuant to the terms of the relevant contract, all or any portion of a payment alleged to be due to another party if the contractor or subcontractor notifies the party whose payment is disputed, in writing, of the amount in dispute and the actions required to cure the dispute. The contractor or subcontractor must pay all undisputed amounts due within the time limits imposed by this subsection.

(4) All payments due for the purchase of construction services and not made within the applicable time limits shall bear interest at the rate specified in s. 215.422. After July 1, 2006, such payments shall bear interest at the rate of 1 percent per month, to the extent that the Chief Financial Officer’s replacement project for the state’s accounting and cash management systems is operational for the particular affected public entity. After January 1, 2007, all such payments due from public entity shall bear interest at the rate of 1 percent per month.

History.—s. 7, ch. 2005-230.



255.074 - Procedures for calculation of payment due dates.

255.074 Procedures for calculation of payment due dates.—

(1) Each public entity shall establish procedures whereby each payment request received by the public entity is marked as received on the date on which it is delivered to an agent or employee of the public entity or of a facility or office of the public entity.

(2) If the terms under which a purchase is made allow for partial deliveries and a payment request is submitted for a partial delivery, the time for payment for the partial delivery must be calculated from the time of the partial delivery and the submission of the payment request.

(3) A public entity must submit a payment request to the Chief Financial Officer for payment no more than 20 days after receipt of the payment request.

History.—s. 8, ch. 2005-230.



255.075 - Mandatory interest.

255.075 Mandatory interest.—A contract between a public entity and a contractor may not prohibit the collection of late payment interest charges authorized under s. 255.073(4).

History.—s. 9, ch. 2005-230.



255.076 - Award of court costs and attorney’s fees.

255.076 Award of court costs and attorney’s fees.—In an action to recover amounts due for construction services purchased by a public entity, the court shall award court costs and reasonable attorney’s fees, including fees incurred through any appeal, to the prevailing party, if the court finds that the nonprevailing party withheld any portion of the payment that is the subject of the action without any reasonable basis in law or fact to dispute the prevailing party’s claim to those amounts.

History.—s. 10, ch. 2005-230.



255.077 - Project closeout and payment of retainage.

255.077 Project closeout and payment of retainage.—

(1) Each contract for construction services between a public entity and a contractor must provide for the development of a list of items required to render complete, satisfactory, and acceptable the construction services purchased by the public entity. The contract must specify the process for the development of the list, including responsibilities of the public entity and the contractor in developing and reviewing the list and a reasonable time for developing the list, as follows:

(a) For construction projects having an estimated cost of less than $10 million, within 30 calendar days after reaching substantial completion of the construction services purchased as defined in the contract, or, if not defined in the contract, upon reaching beneficial occupancy or use; or

(b) For construction projects having an estimated cost of $10 million or more, within 30 calendar days, unless otherwise extended by contract not to exceed 60 calendar days, after reaching substantial completion of the construction services purchased as defined in the contract, or, if not defined in the contract, upon reaching beneficial occupancy or use.

(2) If the contract between the public entity and the contractor relates to the purchase of construction services on more than one building or structure, or involves a multiphased project, the contract must provide for the development of a list of items required to render complete, satisfactory, and acceptable all the construction services purchased pursuant to the contract for each building, structure, or phase of the project within the time limitations provided in subsection (1).

(3) The failure to include any corrective work or pending items not yet completed on the list developed pursuant to subsection (1) or subsection (2) does not alter the responsibility of the contractor to complete all the construction services purchased pursuant to the contract.

(4) Upon completion of all items on the list, the contractor may submit a payment request for all remaining retainage withheld by the public entity pursuant to s. 255.078. If a good faith dispute exists as to whether one or more items identified on the list have been completed pursuant to the contract, the public entity may continue to withhold an amount not to exceed 150 percent of the total costs to complete such items.

(5) All items that require correction under the contract and that are identified after the preparation and delivery of the list remain the obligation of the contractor as defined by the contract.

(6) Warranty items may not affect the final payment of retainage as provided in this section or as provided in the contract between the contractor and its subcontractors and suppliers.

(7) Retainage may not be held by a public entity or a contractor to secure payment of insurance premiums under a consolidated insurance program or series of insurance policies issued to a public entity or a contractor for a project or group of projects, and the final payment of retainage as provided in this section may not be delayed pending a final audit by the public entity’s or contractor’s insurance provider.

(8) If a public entity fails to comply with its responsibilities to develop the list required under subsection (1) or subsection (2), as defined in the contract, within the time limitations provided in subsection (1), the contractor may submit a payment request for all remaining retainage withheld by the public entity pursuant to s. 255.078. The public entity need not pay or process any payment request for retainage if the contractor has, in whole or in part, failed to cooperate with the public entity in the development of the list or failed to perform its contractual responsibilities, if any, with regard to the development of the list or if s. 255.078(6) applies.

History.—s. 11, ch. 2005-230.



255.078 - Public construction retainage.

255.078 Public construction retainage.—

(1) With regard to any contract for construction services, a public entity may withhold from each progress payment made to the contractor an amount not exceeding 10 percent of the payment as retainage until 50-percent completion of such services.

(2) After 50-percent completion of the construction services purchased pursuant to the contract, the public entity must reduce to 5 percent the amount of retainage withheld from each subsequent progress payment made to the contractor. For purposes of this section, the term “50-percent completion” has the meaning set forth in the contract between the public entity and the contractor or, if not defined in the contract, the point at which the public entity has expended 50 percent of the total cost of the construction services purchased as identified in the contract together with all costs associated with existing change orders and other additions or modifications to the construction services provided for in the contract.

(3) After 50-percent completion of the construction services purchased pursuant to the contract, the contractor may elect to withhold retainage from payments to its subcontractors at a rate higher than 5 percent. The specific amount to be withheld must be determined on a case-by-case basis and must be based on the contractor’s assessment of the subcontractor’s past performance, the likelihood that such performance will continue, and the contractor’s ability to rely on other safeguards. The contractor shall notify the subcontractor, in writing, of its determination to withhold more than 5 percent of the progress payment and the reasons for making that determination, and the contractor may not request the release of such retained funds from the public entity.

(4) After 50-percent completion of the construction services purchased pursuant to the contract, the contractor may present to the public entity a payment request for up to one-half of the retainage held by the public entity. The public entity shall promptly make payment to the contractor, unless the public entity has grounds, pursuant to subsection (6), for withholding the payment of retainage. If the public entity makes payment of retainage to the contractor under this subsection which is attributable to the labor, services, or materials supplied by one or more subcontractors or suppliers, the contractor shall timely remit payment of such retainage to those subcontractors and suppliers.

(5) Neither this section nor s. 255.077 prohibits a public entity from withholding retainage at a rate less than 10 percent of each progress payment, from incrementally reducing the rate of retainage pursuant to a schedule provided for in the contract, or from releasing at any point all or a portion of any retainage withheld by the public entity which is attributable to the labor, services, or materials supplied by the contractor or by one or more subcontractors or suppliers. If a public entity makes any payment of retainage to the contractor which is attributable to the labor, services, or materials supplied by one or more subcontractors or suppliers, the contractor shall timely remit payment of such retainage to those subcontractors and suppliers.

(6) Neither this section nor s. 255.077 requires the public entity to pay or release any amounts that are the subject of a good faith dispute, the subject of a claim brought pursuant to s. 255.05, or otherwise the subject of a claim or demand by the public entity or contractor.

(7) The same time limits for payment of a payment request apply regardless of whether the payment request is for, or includes, retainage.

(8) Subsections (1)-(4) do not apply to construction services purchased by a public entity which are paid for, in whole or in part, with federal funds and are subject to federal grantor laws and regulations or requirements that are contrary to any provision of the Florida Prompt Payment Act.

(9) This section does not apply to any construction services purchased by a public entity if the total cost of the construction services purchased as identified in the contract is $200,000 or less.

History.—s. 12, ch. 2005-230.



255.099 - Preference to state residents.

255.099 Preference to state residents.—

(1) Each contract for construction that is funded by state funds must contain a provision requiring the contractor to give preference to the employment of state residents in the performance of the work on the project if state residents have substantially equal qualifications to those of nonresidents. A contract for construction funded by local funds may contain such a provision.

(a) As used in this section, the term “substantially equal qualifications” means the qualifications of two or more persons among whom the employer cannot make a reasonable determination that the qualifications held by one person are better suited for the position than the qualifications held by the other person or persons.

(b) A contractor required to employ state residents must contact the Department of Economic Opportunity to post the contractor’s employment needs in the state’s job bank system.

(2) No contract shall be let to any person refusing to execute an agreement containing the provisions required by this section. However, in work involving the expenditure of federal aid funds, this section may not be enforced in such a manner as to conflict with or be contrary to federal law prescribing a labor preference to honorably discharged soldiers, sailors, or marines, or prohibiting as unlawful any other preference or discrimination among the citizens of the United States.

History.—s. 50, ch. 2010-147; s. 117, ch. 2011-142.



255.0991 - Contracts for construction services; prohibited local government preferences.

255.0991 Contracts for construction services; prohibited local government preferences.—

(1) For purposes of this section, the term:

(a) “Competitive solicitation” has the same meaning as in s. 255.248.

(b) “State-appropriated funds” means all funds appropriated in the General Appropriations Act, excluding federal funds.

(2) For a competitive solicitation for construction services in which 50 percent or more of the cost will be paid from state-appropriated funds which have been appropriated at the time of the competitive solicitation, a state college, county, municipality, school district, or other political subdivision of the state may not use a local ordinance or regulation that provides a preference based upon:

(a) The contractor’s maintaining an office or place of business within a particular local jurisdiction;

(b) The contractor’s hiring employees or subcontractors from within a particular local jurisdiction; or

(c) The contractor’s prior payment of local taxes, assessments, or duties within a particular local jurisdiction.

(3) For any competitive solicitation that meets the criteria in subsection (2), a state college, county, municipality, school district, or other political subdivision of the state shall disclose in the solicitation document that any applicable local ordinance or regulation does not include any preference that is prohibited by subsection (2).

(4) Except as provided in subsection (2), this section does not prevent a state college, county, municipality, school district, or other political subdivision of the state from awarding a contract to a contractor in accordance with applicable state laws or local ordinances or regulations.

History.—s. 1, ch. 2015-63.



255.101 - Contracts for public construction works; utilization of minority business enterprises.

255.101 Contracts for public construction works; utilization of minority business enterprises.—

(1) All county officials, boards of county commissioners, school boards, city councils, city commissioners, and all other public officers of state boards or commissions which are charged with the letting of contracts for public works and for the construction of public bridges, buildings, and other structures shall operate in accordance with s. 287.093, except that all contracts for the construction of state facilities should comply with provisions in s. 287.09451, and rules adopted pursuant thereto, for the utilization of minority business enterprises. When construction is financed in whole or in part from federal funds and where federal provisions for utilization of minority business enterprises apply, this section shall not apply.

(2) Counties, municipalities, and special districts as defined in chapter 189, or other political subdivisions of the state are encouraged to be sensitive to the effect of job-size barriers on minority businesses. To this end, these governmental entities are encouraged to competitively award public construction projects exceeding $100,000.

History.—ss. 6, 26, ch. 94-322; s. 41, ch. 2001-61.



255.102 - Contractor utilization of minority business enterprises.

255.102 Contractor utilization of minority business enterprises.—

(1) Agencies shall consider the use of price preferences, weighted preference formulas, or other preferences for construction contracts, as determined appropriate by the Office of Supplier Diversity to increase minority participation.

(2) The Office of Supplier Diversity, in collaboration with the Board of Governors of the State University System, shall adopt rules to determine what is a “good faith effort” for purposes of contractor compliance with minority participation goals established for competitively awarded building and construction projects. Pro forma efforts shall not be considered good faith. Factors which shall be considered by the state agency in determining whether a contractor has made good faith efforts shall include, but not be limited to:

(a) Whether the contractor attended any presolicitation or prebid meetings that were scheduled by the agency to inform minority business enterprises of contracting and subcontracting opportunities.

(b) Whether the contractor advertised in general circulation, trade association, or minority-focus media concerning the subcontracting opportunities.

(c) Whether the contractor provided written notice to all relevant subcontractors listed on the minority vendor list for that locality and statewide as provided by the agency as of the date of issuance of the invitation to bid, that their interest in the contract was being solicited in sufficient time to allow the minority business enterprises to participate effectively.

(d) Whether the contractor followed up initial solicitations of interest by contacting minority business enterprises, the Office of Supplier Diversity, or minority persons who responded and provided detailed information about prebid meetings, access to plans, specifications, contractor’s project manager, subcontractor bonding, if any, payment schedule, bid addenda, and other assistance provided by the contractor to enhance minority business enterprise participation.

(e) Whether the contractor selected portions of the work to be performed by minority business enterprises in order to increase the likelihood of meeting the minority business enterprise procurement goals, including, where appropriate, breaking down contracts into economically feasible units to facilitate minority business enterprise participation under reasonable and economical conditions of performance.

(f) Whether the contractor provided the Office of Supplier Diversity as well as interested minority business enterprises or minority persons with adequate information about the plans, specifications, and requirements of the contract or the availability of jobs at a time no later than when such information was provided to other subcontractors.

(g) Whether the contractor negotiated in good faith with interested minority business enterprises or minority persons, not rejecting minority business enterprises or minority persons as unqualified without sound reasons based on a thorough investigation of their capabilities or imposing implausible conditions of performance on the contract.

(h) Whether the contractor diligently seeks to replace a minority business enterprise subcontractor that is unable to perform successfully with another minority business enterprise.

(i) Whether the contractor effectively used the services of available minority community organizations; minority contractors’ groups; local, state, and federal minority business assistance offices; and other organizations that provide assistance in the recruitment and placement of minority business enterprises or minority persons.

(3) If an agency considers any other criteria in determining whether a contractor has made a good faith effort, the agency shall adopt such criteria in accordance with s. 120.54, and, where required by that section, by rule, after May 31, 1994. In adopting such criteria, the agency shall identify the specific factors in as objective a manner as possible to be used to assess a contractor’s performance against said criteria.

(4) Notwithstanding the provisions of s. 287.09451 to the contrary, agencies shall monitor good faith efforts of contractors in competitively awarded building and construction projects, in accordance with rules established pursuant to this section. It is the responsibility of the contractor to exercise good faith efforts in accordance with rules established pursuant to this section, and to provide documentation necessary to assess efforts to include minority business participation.

History.—ss. 7, 26, ch. 94-322; s. 59, ch. 96-410; s. 10, ch. 98-279; s. 8, ch. 2000-286; s. 42, ch. 2001-61; s. 32, ch. 2007-217.



255.103 - Construction management or program management entities.

255.103 Construction management or program management entities.—

(1) As used in this section, the term “governmental entity” means a county, municipality, school district, special district as defined in chapter 189, or political subdivision of the state.

(2) A governmental entity may select a construction management entity, pursuant to the process provided by s. 287.055, which is to be responsible for construction project scheduling and coordination in both preconstruction and construction phases and generally responsible for the successful, timely, and economical completion of the construction project. The construction management entity must consist of or contract with licensed or registered professionals for the specific fields or areas of construction to be performed, as required by law. The construction management entity may retain necessary design professionals selected under the process provided in s. 287.055. At the option of the governmental entity, the construction management entity, after having been selected and after competitive negotiations, may be required to offer a guaranteed maximum price and a guaranteed completion date or a lump-sum price and a guaranteed completion date, in which case, the construction management entity must secure an appropriate surety bond pursuant to s. 255.05 and must hold construction subcontracts. If a project, as defined in s. 287.055(2)(f), solicited by a governmental entity under the process provided in s. 287.055 includes a grouping of substantially similar construction, rehabilitation, or renovation activities as permitted under s. 287.055(2)(f), the governmental entity, after competitive negotiations, may require the construction management entity to provide for a separate guaranteed maximum price or a separate lump-sum price and a separate guaranteed completion date for each grouping of substantially similar construction, rehabilitation, or renovation activities included within the project.

(3) A governmental entity may select a program management entity, pursuant to the process provided by s. 287.055, which is to be responsible for schedule control, cost control, and coordination in providing or procuring planning, design, and construction services. The program management entity must consist of or contract with licensed or registered professionals for the specific areas of design or construction to be performed as required by law. The program management entity may retain necessary design professionals selected under the process provided in s. 287.055. At the option of the governmental entity, the program management entity, after having been selected and after competitive negotiations, may be required to offer a guaranteed maximum price and a guaranteed completion date or a lump-sum price and guaranteed completion date, in which case the program management entity must secure an appropriate surety bond pursuant to s. 255.05 and must hold design and construction subcontracts. If a project, as defined in s. 287.055(2)(f), solicited by a governmental entity under the process provided in s. 287.055 includes a grouping of substantially similar construction, rehabilitation, or renovation activities as permitted under s. 287.055(2)(f), the governmental entity, after competitive negotiations, may require the program management entity to provide for a separate guaranteed maximum price or a lump-sum price and a separate guaranteed completion date for each grouping of substantially similar construction, rehabilitation, or renovation activities included within the project.

(4) A governmental entity’s authority under subsections (2) and (3) includes entering into a continuing contract for construction projects, pursuant to the process provided in s. 287.055, in which the estimated construction cost of each individual project under the contract does not exceed $2 million. For purposes of this subsection, the term “continuing contract” means a contract with a construction management or program management entity for work during a defined period on construction projects described by type which may or may not be identified at the time of entering into the contract.

(5) This section does not prohibit a local government from procuring construction management services, including the services of a program management entity, pursuant to the requirements of s. 255.20.

History.—s. 2, ch. 2007-159; s. 2, ch. 2009-227.



255.20 - Local bids and contracts for public construction works; specification of state-produced lumber.

255.20 Local bids and contracts for public construction works; specification of state-produced lumber.—

(1) A county, municipality, special district as defined in chapter 189, or other political subdivision of the state seeking to construct or improve a public building, structure, or other public construction works must competitively award to an appropriately licensed contractor each project that is estimated in accordance with generally accepted cost-accounting principles to cost more than $300,000. For electrical work, the local government must competitively award to an appropriately licensed contractor each project that is estimated in accordance with generally accepted cost-accounting principles to cost more than $75,000. As used in this section, the term “competitively award” means to award contracts based on the submission of sealed bids, proposals submitted in response to a request for proposal, proposals submitted in response to a request for qualifications, or proposals submitted for competitive negotiation. This subsection expressly allows contracts for construction management services, design/build contracts, continuation contracts based on unit prices, and any other contract arrangement with a private sector contractor permitted by any applicable municipal or county ordinance, by district resolution, or by state law. For purposes of this section, cost includes the cost of all labor, except inmate labor, and the cost of equipment and materials to be used in the construction of the project. Subject to the provisions of subsection (3), the county, municipality, special district, or other political subdivision may establish, by municipal or county ordinance or special district resolution, procedures for conducting the bidding process.

(a) Notwithstanding any other law, a governmental entity seeking to construct or improve bridges, roads, streets, highways, or railroads, and services incidental thereto, at a cost in excess of $250,000 may require that persons interested in performing work under contract first be certified or qualified to perform such work. A contractor may be considered ineligible to bid if the contractor is behind by 10 percent or more on completing an approved progress schedule for the governmental entity at the time of advertising the work. A prequalified contractor considered eligible by the Department of Transportation to bid to perform the type of work described under the contract is presumed to be qualified to perform the work described. The governmental entity may provide an appeal process to overcome that presumption with de novo review based on the record below to the circuit court.

(b) For contractors who are not prequalified by the Department of Transportation, the governmental entity shall publish prequalification criteria and procedures prior to advertisement or notice of solicitation. Such publications must include notice of a public hearing for comment on such criteria and procedures prior to adoption. The procedures must provide for an appeal process within the authority for making objections to the prequalification process with de novo review based on the record below to the circuit court within 30 days.

(c) The provisions of this subsection do not apply:

1. If the project is undertaken to replace, reconstruct, or repair an existing public building, structure, or other public construction works damaged or destroyed by a sudden unexpected turn of events such as an act of God, riot, fire, flood, accident, or other urgent circumstances, and such damage or destruction creates:

a. An immediate danger to the public health or safety;

b. Other loss to public or private property which requires emergency government action; or

c. An interruption of an essential governmental service.

2. If, after notice by publication in accordance with the applicable ordinance or resolution, the governmental entity does not receive any responsive bids or proposals.

3. To construction, remodeling, repair, or improvement to a public electric or gas utility system if such work on the public utility system is performed by personnel of the system.

4. To construction, remodeling, repair, or improvement by a utility commission whose major contracts are to construct and operate a public electric utility system.

5. If the project is undertaken as repair or maintenance of an existing public facility. For the purposes of this paragraph, the term “repair” means a corrective action to restore an existing public facility to a safe and functional condition and the term “maintenance” means a preventive or corrective action to maintain an existing public facility in an operational state or to preserve the facility from failure or decline. Repair or maintenance includes activities that are necessarily incidental to repairing or maintaining the facility. Repair or maintenance does not include the construction of any new building, structure, or other public construction works or any substantial addition, extension, or upgrade to an existing public facility. Such additions, extensions, or upgrades shall be considered substantial if the estimated cost of the additions, extensions, or upgrades included as part of the repair or maintenance project exceeds the threshold amount in subsection (1) and exceeds 20 percent of the estimated total cost of the repair or maintenance project using generally accepted cost-accounting principles that fully account for all costs associated with performing and completing the work, including employee compensation and benefits, equipment cost and maintenance, insurance costs, and materials. An addition, extension, or upgrade shall not be considered substantial if it is undertaken pursuant to the conditions specified in subparagraph 1. Repair and maintenance projects and any related additions, extensions, or upgrades may not be divided into multiple projects for the purpose of evading the requirements of this subparagraph.

6. If the project is undertaken exclusively as part of a public educational program.

7. If the funding source of the project will be diminished or lost because the time required to competitively award the project after the funds become available exceeds the time within which the funding source must be spent.

8. If the local government competitively awarded a project to a private sector contractor and the contractor abandoned the project before completion or the local government terminated the contract.

9. If the governing board of the local government complies with all of the requirements of this subparagraph, conducts a public meeting under s. 286.011 after public notice, and finds by majority vote of the governing board that it is in the public’s best interest to perform the project using its own services, employees, and equipment. The public notice must be published at least 21 days before the date of the public meeting at which the governing board takes final action. The notice must identify the project, the components and scope of the work, and the estimated cost of the project using generally accepted cost-accounting principles that fully account for all costs associated with performing and completing the work, including employee compensation and benefits, equipment cost and maintenance, insurance costs, and materials. The notice must specify that the purpose for the public meeting is to consider whether it is in the public’s best interest to perform the project using the local government’s own services, employees, and equipment. Upon publication of the public notice and for 21 days thereafter, the local government shall make available for public inspection, during normal business hours and at a location specified in the public notice, a detailed itemization of each component of the estimated cost of the project and documentation explaining the methodology used to arrive at the estimated cost. At the public meeting, any qualified contractor or vendor who could have been awarded the project had the project been competitively bid shall be provided with a reasonable opportunity to present evidence to the governing board regarding the project and the accuracy of the local government’s estimated cost of the project. In deciding whether it is in the public’s best interest for the local government to perform a project using its own services, employees, and equipment, the governing board must consider the estimated cost of the project and the accuracy of the estimated cost in light of any other information that may be presented at the public meeting and whether the project requires an increase in the number of government employees or an increase in capital expenditures for public facilities, equipment, or other capital assets. The local government may further consider the impact on local economic development, the impact on small and minority business owners, the impact on state and local tax revenues, whether the private sector contractors provide health insurance and other benefits equivalent to those provided by the local government, and any other factor relevant to what is in the public’s best interest.

10. If the governing board of the local government determines upon consideration of specific substantive criteria that it is in the best interest of the local government to award the project to an appropriately licensed private sector contractor pursuant to administrative procedures established by and expressly set forth in a charter, ordinance, or resolution of the local government adopted before July 1, 1994. The criteria and procedures must be set out in the charter, ordinance, or resolution and must be applied uniformly by the local government to avoid awarding a project in an arbitrary or capricious manner. This exception applies only if all of the following occur:

a. The governing board of the local government, after public notice, conducts a public meeting under s. 286.011 and finds by a two-thirds vote of the governing board that it is in the public’s best interest to award the project according to the criteria and procedures established by charter, ordinance, or resolution. The public notice must be published at least 14 days before the date of the public meeting at which the governing board takes final action. The notice must identify the project, the estimated cost of the project, and specify that the purpose for the public meeting is to consider whether it is in the public’s best interest to award the project using the criteria and procedures permitted by the preexisting charter, ordinance, or resolution.

b. The project is to be awarded by any method other than a competitive selection process, and the governing board finds evidence that:

(I) There is one appropriately licensed contractor who is uniquely qualified to undertake the project because that contractor is currently under contract to perform work that is affiliated with the project; or

(II) The time to competitively award the project will jeopardize the funding for the project, materially increase the cost of the project, or create an undue hardship on the public health, safety, or welfare.

c. The project is to be awarded by any method other than a competitive selection process, and the published notice clearly specifies the ordinance or resolution by which the private sector contractor will be selected and the criteria to be considered.

d. The project is to be awarded by a method other than a competitive selection process, and the architect or engineer of record has provided a written recommendation that the project be awarded to the private sector contractor without competitive selection, and the consideration by, and the justification of, the government body are documented, in writing, in the project file and are presented to the governing board prior to the approval required in this paragraph.

11. To projects subject to chapter 336.

(d) If the project:

1. Is to be awarded based on price, the contract must be awarded to the lowest qualified and responsive bidder in accordance with the applicable county or municipal ordinance or district resolution and in accordance with the applicable contract documents. The county, municipality, or special district may reserve the right to reject all bids and to rebid the project, or elect not to proceed with the project. This subsection is not intended to restrict the rights of any local government to reject the low bid of a nonqualified or nonresponsive bidder and to award the contract to any other qualified and responsive bidder in accordance with the standards and procedures of any applicable county or municipal ordinance or any resolution of a special district.

2. Uses a request for proposal or a request for qualifications, the request must be publicly advertised and the contract must be awarded in accordance with the applicable local ordinances.

3. Is subject to competitive negotiations, the contract must be awarded in accordance with s. 287.055.

(e) If a construction project greater than $300,000, or $75,000 for electrical work, is started after October 1, 1999, is to be performed by a local government using its own employees in a county or municipality that issues registered contractor licenses, and the project would require a contractor licensed under chapter 489 if performed by a private sector contractor, the local government must use a person appropriately registered or certified under chapter 489 to supervise the work.

(f) If a construction project greater than $300,000, or $75,000 for electrical work, is started after October 1, 1999, is to be performed by a local government using its own employees in a county that does not issue registered contractor licenses, and the project would require a contractor licensed under chapter 489 if performed by a private sector contractor, the local government must use a person appropriately registered or certified under chapter 489 or a person appropriately licensed under chapter 471 to supervise the work.

(g) Projects performed by a local government using its own services and employees must be inspected in the same manner required for work performed by private sector contractors.

(h) A construction project provided for in this subsection may not be divided into more than one project for the purpose of evading this subsection.

(i) This subsection does not preempt the requirements of any small-business or disadvantaged-business enterprise program or any local-preference ordinance.

(j) A county, municipality, special district as defined in s. 189.012, or any other political subdivision of the state that owns or operates a public-use airport as defined in s. 332.004 is exempt from this section when performing repairs or maintenance on the airport’s buildings, structures, or public construction works using the local government’s own services, employees, and equipment.

(k) A local government that owns or operates a port identified in s. 403.021(9)(b) is exempt from this section when performing repairs or maintenance on the port’s buildings, structures, or public construction works using the local government’s own services, employees, and equipment.

(l) A local government that owns or operates a public transit system as defined in s. 343.52, a public transportation system as defined in s. 343.62, or a mass transit system described in s. 349.04(1)(b) is exempt from this section when performing repairs or maintenance on the buildings, structures, or public construction works of the public transit system, public transportation system, or mass transit system using the local government’s own services, employees, and equipment.

(m) Any contractor may be considered ineligible to bid by the governmental entity if the contractor has been found guilty by a court of any violation of federal labor or employment tax laws regarding subjects such as safety, tax withholding, workers’ compensation, reemployment assistance or unemployment tax, social security and Medicare tax, wage or hour, or prevailing rate laws within the past 5 years.

(2) The threshold amount of $300,000 for construction or $75,000 for electrical work, as specified in subsection (1), must be adjusted by the percentage change in the Engineering News-Record’s Building Cost Index from January 1, 2009, to January 1 of the year in which the project is scheduled to begin.

(3)(a) All county officials, boards of county commissioners, school boards, city councils, city commissioners, and all other public officers of state boards or commissions that are charged with the letting of contracts for public work, for the construction of public bridges, buildings, and other structures must specify in the contract lumber, timber, and other forest products produced and manufactured in this state, if wood is a component of the public work, and if such products are available and their price, fitness, and quality are equal.

(b) This subsection does not apply:

1. To plywood specified for monolithic concrete forms.

2. If the structural or service requirements for timber for a particular job cannot be supplied by native species.

3. If the construction is financed in whole or in part from federal funds with the requirement that there be no restrictions as to species or place of manufacture.

4. To transportation projects for which federal aid funds are available.

(4) Any qualified contractor or vendor who could have been awarded the project had the project been competitively bid has standing to challenge a local government’s actions to determine if the local government has complied with this section. The prevailing party in such action is entitled to recover its reasonable attorney’s fees.

History.—s. 1, ch. 61-495; s. 1, ch. 94-175; s. 4, ch. 95-310; s. 5, ch. 95-341; s. 1, ch. 99-181; s. 62, ch. 2002-20; s. 9, ch. 2003-286; s. 1, ch. 2009-210; s. 54, ch. 2012-30; s. 4, ch. 2013-193; s. 81, ch. 2014-22.



255.21 - Special facilities for physically disabled.

255.21 Special facilities for physically disabled.—Any building or facility intended for use by the general public which, in whole or in part, is constructed or altered or operated as a lessee, by or on behalf of the state or any political subdivision, municipality, or special district thereof or any public administrative board or authority of the state shall, with respect to the altered or newly constructed or leased portion of such building or facility, comply with standards and specifications established by part II of chapter 553.

History.—s. 1, ch. 65-493; s. 1, ch. 72-281; s. 1, ch. 73-255; s. 82, ch. 77-104; s. 1, ch. 78-166; s. 7, ch. 89-97; s. 177, ch. 92-279; s. 55, ch. 92-326; s. 16, ch. 97-296; s. 135, ch. 2000-141; s. 37, ch. 2001-186; s. 6, ch. 2001-372; s. 26, ch. 2012-5.



255.211 - Special symbol may be displayed.

255.211 Special symbol may be displayed.—All state-owned buildings providing facilities for wheelchair users, including, but not limited to, entrance and exit facilities, shall display at all entrances the internationally recognized symbol for wheelchair users.

History.—s. 1, ch. 70-403.



255.22 - Reconveyance of lands not used for purpose specified.

255.22 Reconveyance of lands not used for purpose specified.—

(1) In the event any party owning adjoining land conveys real property, without receipt of valuable consideration, to any municipality or county for a specific purpose or use and if such county or municipality fails to use such property for such purpose for a period of 60 consecutive months or, with respect to property conveyed on or after October 1, 1984, fails to use such property for such purpose for a period of 60 consecutive months or identify during the 60-month period the proposed use of such property in a comprehensive plan or other public facilities plan, then, upon written demand of the grantor, or grantor’s successors in title owning such adjoining land, the municipality or county may execute and deliver a quitclaim deed to the party making such demand provided such party is the owner of land adjoining such property on at least one side. No such quitclaim deed shall be delivered hereunder unless the specific purpose or use to be made of the property was disclosed to the grantee at the time of delivery of the conveyance or appeared in the conveyance or in an official record of the county; provided, however, that as to any such conveyance after July 1, 1967, the specific purpose or use must appear of record.

(2) In the event the purpose for which the property was conveyed required physical improvement or construction on such property or the maintenance thereof, any such municipality or county that fails to construct, improve, or maintain such property for the period specified in subsection (1) shall be conclusively deemed to have abandoned the property for the purpose for which it was conveyed, unless, with respect to property conveyed on or after October 1, 1984, the proposed use of such property has been identified in a comprehensive plan or other public facilities plan of the municipality or county during the 60-month period specified in subsection (1).

History.—ss. 1, 2, ch. 67-383; ss. 1, 2, 3, ch. 84-366; s. 42, ch. 93-164; s. 3, ch. 94-175; s. 3, ch. 95-297; s. 16, ch. 95-310.

Note.—Consolidation of s. 255.22 and former s. 255.23.



255.248 - Definitions.

255.248 Definitions.—As used in this section and ss. 255.249-255.25, the term:

(1) “Best leasing value” means the highest overall value to the state based on objective factors that include, but are not limited to, rental rate, renewal rate, operational and maintenance costs, tenant-improvement allowance, location, lease term, condition of facility, landlord responsibility, amenities, and parking.

(2) “Competitive solicitation” means an invitation to bid, a request for proposals, or an invitation to negotiate.

(3) “Department” means the Department of Management Services.

(4) “Managing agency” means an agency that serves as the title entity or that leases property from the Board of Trustees of the Internal Improvement Trust Fund for the operation and maintenance of a state-owned office building.

(5) “Privately owned building” means any building not owned by a governmental agency.

(6) “Responsible lessor” means a lessor that has the capability in all respects to fully perform the contract requirements and the integrity and reliability that will assure good faith performance.

(7) “Responsive bid,” “responsive proposal,” or “responsive reply” means a bid or proposal, or reply submitted by a responsive and responsible lessor, which conforms in all material respects to the solicitation.

(8) “Responsive lessor” means a lessor that has submitted a bid, proposal, or reply that conforms in all material respects to the solicitation.

(9) “State-owned office building” means any building whose title is vested in the state and which is used by one or more executive agencies predominantly for administrative direction and support functions. The term excludes:

(a) District or area offices established for field operations where law enforcement, military, inspections, road operations, or tourist welcoming functions are performed.

(b) All educational facilities and institutions under the supervision of the Department of Education.

(c) All custodial facilities and institutions used primarily for the care, custody, or treatment of wards of the state.

(d) Buildings or spaces used for legislative activities.

(e) Buildings purchased or constructed from agricultural or citrus trust funds.

(10) “Tenant broker” means a private real estate broker or brokerage firm licensed to do business in this state and under contract with the department to provide real estate transaction, portfolio management, and strategic planning services for state agencies.

History.—s. 3, ch. 75-70; s. 61, ch. 85-349; s. 1, ch. 2007-220; s. 4, ch. 2013-152.



255.249 - Department of Management Services; responsibility; department rules.

255.249 Department of Management Services; responsibility; department rules.—

(1) The department shall have responsibility and authority for the operation, custodial care, preventive maintenance, repair, alteration, modification, and allocation of space for all buildings in the Florida Facilities Pool and adjacent grounds.

(2) A state agency may not lease space in a private building that is to be constructed for state use without first obtaining prior approval of the architectural design and preliminary construction from the department.

(3) The department shall require a state agency planning to terminate a lease for the purpose of occupying space in a new state-owned office building to state why the proposed relocation is in the best interest of the state.

(4) An agency that intends to terminate a lease of privately owned space before the expiration of its base term must notify the department 90 days before the termination. The department shall, to the extent feasible, coordinate the vacation of privately owned leased space with the expiration of the lease on that space and, when a lease is terminated before expiration of its base term, will make a reasonable effort to place another state agency in the space vacated. A state agency may lease the space in any building that was subject to a lease terminated by a state agency for a period of time equal to the remainder of the base term without competitive solicitation.

(5) The department may direct a state agency to occupy, or relocate to, space in any state-owned office building, including all state-owned space identified in the Florida State-Owned Lands and Records Information System managed by the Department of Environmental Protection. The Department of Legal Affairs, the Department of Agriculture and Consumer Services, and the Department of Financial Services are excluded from this subsection. However, the Department of Legal Affairs, the Department of Agriculture and Consumer Services, and the Department of Financial Services may elect to comply with the provisions of this subsection in whole or in part. Any relocation of an agency at the direction of the department shall be implemented within existing appropriations of the agency and shall not require a transfer of any funds pursuant to chapter 216.

(6) The department shall develop and implement a strategic leasing plan. The strategic leasing plan must forecast space needs for all state agencies and identify opportunities for reducing costs through consolidation, relocation, reconfiguration, capital investment, and the renovation, building, or acquisition of state-owned space.

(7) The department shall annually publish a master leasing report that includes the strategic leasing plan created under subsection (6). The department shall annually submit the leasing report to the Executive Office of the Governor and the Legislature by October 1. The report must provide:

(a) A list, by agency and by geographic market, of all leases that are due to expire within 24 months.

(b) Details of each lease, including location, size, cost per leased square foot, lease-expiration date, and a determination of whether sufficient state-owned office space will be available at the expiration of the lease to accommodate affected employees.

(c) A list of amendments and supplements to and waivers of terms and conditions in lease agreements that have been approved pursuant to s. 255.25(2) during the previous 12 months and an associated comprehensive analysis, including financial implications, showing that any amendment, supplement, or waiver is in the state’s long-term best interest.

(d) Financial impacts to the Florida Facilities Pool rental rate due to the sale, removal, acquisition, or construction of pool facilities.

(e) Changes in occupancy rate, maintenance costs, and efficiency costs of leases in the state portfolio. Changes to occupancy costs in leased space by market and changes to space consumption by agency and by market.

(f) An analysis of portfolio supply and demand.

(g) Cost-benefit analyses of acquisition, build, and consolidation opportunities, recommendations for strategic consolidation, and strategic recommendations for disposition, acquisition, and building.

(h) Recommendations for using capital improvement funds to implement the consolidation of state agencies into state-owned office buildings.

(i) The updated plan required by s. 255.25(4)(c).

(8) Annually, by June 30:

(a) Each state agency shall provide to the department all information regarding agency programs affecting the need for or use of space by that agency, reviews of lease-expiration schedules for each geographic area, active and planned full-time equivalent data, business case analyses related to consolidation plans by an agency, a telework program under s. 110.171, and current occupancy and relocation costs, inclusive of furnishings, fixtures and equipment, data, and communications. State agencies may use the services of a tenant broker in preparing this information.

(b) The title entity or managing agency shall report to the department any vacant or underutilized space for all state-owned office buildings and any restrictions that apply to any other agency occupying the vacant or underutilized space. The title entity or managing agency shall also notify the department of any significant changes to its occupancy for the coming fiscal year. The Department of Legal Affairs, the Department of Agriculture and Consumer Services, and the Department of Financial Services are excluded from this subsection. However, the Department of Legal Affairs, the Department of Agriculture and Consumer Services, and the Department of Financial Services may elect to comply with the provisions of this subsection in whole or in part.

(9) The department shall adopt rules providing:

(a) Methods for accomplishing the duties outlined in subsection (1).

(b) Procedures for soliciting and accepting competitive solicitations for leased space of 5,000 square feet or more in privately owned buildings, for evaluating proposals received, for exemption from competitive solicitations requirements of any lease for the provision of care and living space for persons or emergency space needs as provided in s. 255.25(10), and for securing at least three documented quotes for a lease that is not required to be competitively solicited.

(c) A standard method for determining square footage or any other measurement used as the basis for lease payments or other charges.

(d) Methods of allocating space in both state-owned office buildings and privately owned buildings leased by the state based on use, personnel, and office equipment.

(e) Acceptable terms and conditions for inclusion in lease agreements. At a minimum, such terms and conditions must include the following clauses, which may not be amended, supplemented, or waived:

1. As provided in s. 255.2502, “The State of Florida’s performance and obligation to pay under this contract is contingent upon an annual appropriation by the Legislature.”

2. “The lessee has the right to terminate this lease, without penalty, if a state-owned building becomes available to the lessee for occupancy and the lessee has given 6 months’ advance written notice to the lessor by certified mail, return receipt requested.”

(f) A standard method for the assessment of rent to state agencies and other authorized occupants of state-owned office space, notwithstanding the source of funds.

(g) For full disclosure of the names and the extent of interest of the owners holding a 4 percent or more interest in privately owned property leased to the state or in the entity holding title to the property, for exemption from such disclosure of any beneficial interest that is represented by stock in a corporation registered with the Securities and Exchange Commission or registered pursuant to chapter 517 which is for sale to the general public, and for exemption from such disclosure of any leasehold interest in property located outside the territorial boundaries of the United States.

(h) For full disclosure of the names of all public officials, agents, or employees holding any interest in any privately owned property leased to the state or in the entity holding title to the property, and the nature and extent of their interest, for exemption from such disclosure of any beneficial interest that is represented by stock in any corporation registered with the Securities and Exchange Commission or registered pursuant to chapter 517 which is for sale to the general public, and for exemption from such disclosure of any leasehold interest in property located outside the territorial boundaries of the United States.

(i) A method for reporting leases for nominal or no consideration.

(j) For a lease of less than 5,000 square feet, a method for certification by the agency head or the agency head’s designated representative that all criteria for leasing have been fully complied with and for filing a copy of such lease and all supporting documents with the department for its review and approval as to technical sufficiency and whether it is in the best interests of the state.

(k) A standardized format for state agency reporting of the information required by paragraph (8)(a).

(10) The department shall prepare a form listing all conditions and requirements adopted pursuant to this chapter which must be met by any state agency leasing any building or part thereof. Before executing any lease, this form must be certified by the agency head or the agency head’s designated representative and submitted to the department.

(11) The department may contract for real estate consulting or tenant brokerage services in order to carry out its duties relating to the strategic leasing plan under subsection (6). The contract must be procured pursuant to s. 287.057. The vendor awarded the contract shall be compensated subject to the provisions of the contract, and such compensation is subject to appropriation by the Legislature. A real estate consultant or tenant broker may not receive compensation directly from a lessor for services that are rendered pursuant to the contract. Moneys paid by a lessor to the department under a facility-leasing arrangement are not subject to the charges imposed under s. 215.20.

History.—s. 4, ch. 75-70; s. 2, ch. 78-166; s. 168, ch. 81-259; s. 34, ch. 85-349; s. 2, ch. 90-224; s. 148, ch. 95-148; s. 1, ch. 95-342; s. 11, ch. 98-279; s. 21, ch. 99-399; s. 2, ch. 2000-172; s. 19, ch. 2006-26; ss. 16, 17, 54, ch. 2007-73; s. 2, ch. 2007-220; s. 15, ch. 2008-227; s. 2, ch. 2009-77; s. 10, ch. 2010-151; s. 14, ch. 2012-215; s. 5, ch. 2013-152.



255.25 - Approval required before construction or lease of buildings.

255.25 Approval required before construction or lease of buildings.—

(1) During the term of existing leases, each agency shall consult with the department regarding opportunities for consolidation, use of state-owned space, build-to-suit space, and potential acquisitions; shall monitor market conditions; and shall initiate a competitive solicitation or, if appropriate, lease-renewal negotiations for each lease held in the private sector to effect the best overall lease terms reasonably available to that agency.

(a) Amendments to leases may be permitted to modify any lease provisions or other terms or conditions unless specifically prohibited under this chapter.

(b) The department shall serve as a mediator in lease-renewal negotiations if the agency and the lessor are unable to reach a compromise within 6 months after renegotiation and if the agency or lessor requests intervention by the department.

(c) If authorized by the General Appropriations Act, and in accordance with s. 255.2501, if applicable, the department may approve a lease-purchase, sale-leaseback, or tax-exempt leveraged lease contract or other financing technique for the acquisition, renovation, or construction of a state fixed capital outlay project if it is in the best interest of the state.

(2) Except as provided in ss. 255.249 and 255.2501, a state agency may not lease a building or any part thereof unless prior approval of the lease conditions and of the need for the lease is first obtained from the department. An approved lease may include an option to purchase or an option to renew the lease, or both, upon such terms and conditions as are established by the department, subject to final approval by the head of the department and s. 255.2502.

(a) For the lease of less than 5,000 square feet of space, including space leased for nominal or no consideration, a state agency must notify the department at least 90 days before the execution of the lease. The department shall review the lease and determine whether suitable space is available in a state-owned or state-leased building located in the same geographic region. If the department determines that space is not available, the department shall determine whether the state agency lease is in the best interests of the state. If the department determines that the execution of the lease is not in the best interests of the state, the department shall notify the agency proposing the lease, the Governor, the President of the Senate, and the Speaker of the House of Representatives of such finding in writing. A lease that is for a term extending beyond the end of a fiscal year is subject to ss. 216.311, 255.2502, and 255.2503.

(b) The department shall adopt uniform leasing procedures by rule for use by each state agency. Each state agency shall ensure that the leasing practices of that agency are in substantial compliance with the uniform leasing rules adopted under this section and ss. 255.249, 255.2502, and 255.2503.

(c) The department may not approve any term or condition in a lease agreement which has been amended, supplemented, or waived unless a comprehensive analysis, including financial implications, demonstrates that such amendment, supplement, or waiver is in the state’s long-term best interest. An approved lease may include an option to purchase or an option to renew the lease, or both, upon such terms and conditions as are established by the department, subject to final approval by the head of the department, and the provisions of s. 255.2502.

(3)(a) Except as provided in subsection (10), a state agency may not enter into a lease as lessee for the use of 5,000 square feet or more of space in a privately owned building except upon advertisement for and receipt of competitive solicitations.

1.a. An invitation to bid must be made available simultaneously to all lessors and include a detailed description of the space sought; the time and date for the receipt of bids and of the public opening; and all contractual terms and conditions applicable to the procurement, including the criteria to be used in determining the acceptability of the bid. If the agency contemplates renewing the contract, that fact must be stated in the invitation to bid. The bid must include the price for each year for which the contract may be renewed. Evaluation of bids must include consideration of the total cost for each year as submitted by the lessor. Criteria that were not set forth in the invitation to bid may not be used in determining the acceptability of the bid.

b. The contract shall be awarded with reasonable promptness by written notice to the responsible and responsive lessor that submits the lowest responsive bid. The contract file must contain a written determination that the bid meets the requirements and criteria set forth in the invitation to bid.

2.a. If an agency determines in writing that the use of an invitation to bid is not practicable, leased space shall be procured by competitive sealed proposals. A request for proposals shall be made available simultaneously to all lessors and must include a statement of the space sought; the time and date for the receipt of proposals and of the public opening; and all contractual terms and conditions applicable to the procurement, including the criteria, which must include, but need not be limited to, price, to be used in determining the acceptability of the proposal. The relative importance of price and other evaluation criteria must be indicated. If the agency contemplates renewing the contract, that fact must be stated in the request for proposals. The proposal must include the price for each year for which the contract may be renewed. Evaluation of proposals must include consideration of the total cost for each year as submitted by the lessor.

b. The contract shall be awarded to the responsible and responsive lessor whose proposal is determined in writing to be the most advantageous to the state, taking into consideration the price and the other criteria set forth in the request for proposals. The contract file must contain documentation supporting the basis on which the award is made.

3.a. If the agency determines in writing that the use of an invitation to bid or a request for proposals will not result in the best leasing value to the state, the agency may procure leased space by competitive sealed replies. The agency’s written determination must specify reasons why negotiation may be necessary in order for the state to achieve the best leasing value and must be approved in writing by the agency head or his or her designee before advertisement of an invitation to negotiate. Cost savings related to the agency procurement process are not sufficient justification for using an invitation to negotiate. An invitation to negotiate shall be made available to all lessors simultaneously and must include a statement of the space sought; the time and date for the receipt of replies and of the public opening; and all terms and conditions applicable to the procurement, including the criteria to be used in determining the acceptability of the reply. If the agency contemplates renewing the contract, that fact must be stated in the invitation to negotiate. The reply must include the price for each year for which the contract may be renewed.

b. The agency shall evaluate and rank responsive replies against all evaluation criteria set forth in the invitation to negotiate and select, based on the ranking, one or more lessors with which to commence negotiations. After negotiations are conducted, the agency shall award the contract to the responsible and responsive lessor that the agency determines will provide the best leasing value to the state. The contract file must contain a short, plain statement that explains the basis for lessor selection and sets forth the lessor’s deliverables and price pursuant to the contract, and an explanation of how these deliverables and price provide the best leasing value to the state.

(b) The department shall have the authority to approve a lease for 5,000 square feet or more of space which covers more than 12 consecutive months, subject to ss. 216.311, 255.2501, 255.2502, and 255.2503, if such lease is, in the judgment of the department, in the best interests of the state. In determining best interest, the department shall consider availability of state-owned space and analyses of build-to-suit and acquisition opportunities. This paragraph does not apply to buildings or facilities of any size leased for the purpose of providing care and living space to individuals.

(c) The department may approve extensions of an existing lease of 5,000 square feet or more of space if such extensions are determined to be in the best interests of the state; however, the total of such extensions may not exceed 11 months. If at the end of the 11th month an agency still needs that space, it must be procured by competitive bid in accordance with s. 255.249(9)(b). However, if the Department of Agriculture and Consumer Services, the Department of Financial Services, or the Department of Legal Affairs determines that it is in its best interest to remain in the space it currently occupies, it may negotiate a replacement lease with the lessor if an independent comparative market analysis demonstrates that the rates offered are within market rates for the space and the cost of the new lease does not exceed the cost of a comparable lease plus documented moving costs. A present-value analysis and the consumer price index shall be used in the calculation of lease costs. The term of the replacement lease may not exceed the base term of the expiring lease. For those agencies for which the department may approve lease actions, the department may approve a replacement lease with a lessor for an agency to remain in the space it currently occupies if such lease is, in the judgment of the department, in the best interests of the state. In determining best interest, the department shall consider availability of state-owned space and analyses of build-to-suit and acquisition opportunities. The term of the replacement lease may not exceed the base term of the expiring lease. Any relocation of an agency at the direction of the department shall be within existing appropriations and shall not require a transfer of any funds pursuant to chapter 216.

(d) Any person who files an action protesting a decision or intended decision pertaining to a competitive solicitation for space to be leased by the agency pursuant to s. 120.57(3)(b) shall post with the state agency at the time of filing the formal written protest a bond payable to the agency in an amount equal to 1 percent of the estimated total rental of the basic lease period or $5,000, whichever is greater, which bond is conditioned on the payment of all costs that may be adjudged against him or her in the administrative hearing in which the action is brought and in any subsequent appellate court proceeding. If the agency prevails after completion of the administrative hearing process and any appellate court proceedings, it shall recover all costs and charges, which must be included in the final order or judgment, excluding attorney fees. Upon payment of such costs and charges by the person protesting the award, the bond shall be returned to him or her. If the person protesting the award prevails, the bond shall be returned to that person and he or she shall recover from the agency all costs and charges, which must be included in the final order of judgment, excluding attorney fees.

(e) The agency and the lessor, when entering into a lease for 5,000 or more square feet of a privately owned building, shall, before the effective date of the lease, agree upon and separately state the cost of tenant improvements which may qualify for reimbursement if the lease is terminated before the expiration of its base term. The department shall serve as mediator if the agency and the lessor are unable to agree. The amount agreed upon and stated shall, if appropriated, be amortized over the original base term of the lease on a straight-line basis.

(f) The unamortized portion of tenant improvements, if appropriated, shall be paid in equal monthly installments over the remaining term of the lease. If any portion of the original leased premises is occupied after termination but during the original term by a tenant who does not require material changes to the premises, the repayment of the cost of tenant improvements applicable to the occupied but unchanged portion shall be abated during occupancy. The portion of the repayment to be abated must be based on the ratio of leased space to unleased space.

(g) Notwithstanding s. 287.056(1), a state agency may, at the sole discretion of the agency head or his or her designee, use the services of a tenant broker to assist with a competitive solicitation undertaken by the agency. In making its determination whether to use a tenant broker, a state agency shall consult with the department. A state agency may not use the services of a tenant broker unless the tenant broker is under a term contract with the state which complies with paragraph (h). If a state agency uses the services of a tenant broker with respect to a transaction, the agency may not enter into a lease with any landlord to which the tenant broker is providing brokerage services for that transaction.

(h) The Department of Management Services may, pursuant to s. 287.042(2)(a), procure a term contract for real estate consulting and brokerage services. A state agency may not purchase services from the contract unless the contract has been procured under s. 287.057(1) after March 1, 2007, and contains the following provisions or requirements:

1. Awarded brokers must maintain an office or presence in the market served. In awarding the contract, preference must be given to brokers that are licensed in this state under chapter 475 and that have 3 or more years of experience in the market served. The contract may be made with up to three tenant brokers in order to serve the marketplace in the north, central, and south areas of the state.

2. Each contracted tenant broker shall work under the direction, supervision, and authority of the state agency, subject to the rules governing lease procurements.

3. The department shall provide training for the awarded tenant brokers concerning the rules governing the procurement of leases.

4. Tenant brokers must comply with all applicable provisions of s. 475.278.

5. Real estate consultants and tenant brokers shall be compensated by the state agency, subject to the provisions of the term contract, and such compensation is subject to appropriation by the Legislature. A real estate consultant or tenant broker may not receive compensation directly from a lessor for services that are rendered under the term contract. Moneys paid by a lessor to the state agency under a facility leasing arrangement are not subject to the charges imposed under s. 215.20. All terms relating to the compensation of the real estate consultant or tenant broker shall be specified in the term contract and may not be supplemented or modified by the state agency using the contract.

6. The department shall conduct periodic customer-satisfaction surveys.

7. Each state agency shall report the following information to the department:

a. The number of leases that adhere to the goal of the workspace-management initiative of 180 square feet per FTE.

b. The quality of space leased and the adequacy of tenant-improvement funds.

c. The timeliness of lease procurement, measured from the date of the agency’s request to the finalization of the lease.

d. Whether cost-benefit analyses were performed before execution of the lease in order to ensure that the lease is in the best interest of the state.

e. The lease costs compared to market rates for similar types and classifications of space according to the official classifications of the Building Owners and Managers Association.

(4)(a) The department shall not authorize any state agency to enter into a lease agreement for space in a privately owned building when suitable space is available in a state-owned building located in the same geographic region, except upon presentation to the department of sufficient written justification, acceptable to the department, that a separate space is required in order to fulfill the statutory duties of the agency making such request. The term “state-owned building” as used in this subsection means any state-owned facility regardless of use or control.

(b) State agencies shall cooperate with local governmental units by using suitable, existing publicly owned facilities, subject to the provisions of ss. 255.2501, 255.2502, and 255.2503. Agencies may utilize unexpended funds appropriated for lease payments to:

1. Pay their proportion of operating costs.

2. Renovate applicable spaces.

(c) Because the state has a substantial financial investment in state-owned buildings, it is legislative policy and intent that when state-owned buildings meet the needs of state agencies, agencies must fully use such buildings before leasing privately owned buildings. By September 15, 2006, the Department of Management Services shall create a 5-year plan for implementing this policy. The department shall update this plan annually, detailing proposed departmental actions to meet the plan’s goals, and shall furnish this plan annually as part of the master leasing report.

(5) Before construction or renovation of any state-owned building or state-leased space is commenced, the department shall determine, through the submission of proposed plans to the Division of State Fire Marshal for review, whether the proposed construction or renovation plan complies with the uniform firesafety standards required by the division. The review of construction or renovation plans for state-leased space must be completed within 10 calendar days after receipt of the plans by the division. The review of construction or renovation plans for a state-owned building must be completed within 30 calendar days after receipt of the plans by the division. The responsibility for submission and retrieval of the plans may not be imposed on the design architect or engineer, but is the responsibility of the two agencies. If the division determines that a construction or renovation plan is not in compliance with uniform firesafety standards, the division may issue an order to cease all construction or renovation activities until compliance is obtained, except those activities required to achieve compliance. The lessor shall provide the department with documentation certifying that the facility meets all of the uniform firesafety standards. The cost of all modifications or renovations made for the purpose of bringing leased property into compliance with the uniform firesafety standards is borne by the lessor. The state may not take occupancy without the division’s final approval.

(6) Before construction or substantial improvement of any state-owned building is commenced, the department must determine that the proposed construction or substantial improvement complies with the flood plain management criteria for mitigation of flood hazards, as prescribed in the October 1, 1986, rules and regulations of the Federal Emergency Management Agency, and the department shall monitor the project to assure compliance with the criteria. The department shall adopt rules necessary to ensure that all proposed state construction and substantial improvement of state buildings in designated flood-prone areas complies with the flood plain management criteria. If the department determines that a construction or substantial improvement project is not in compliance with such criteria, the department may issue an order to cease all construction or improvement activities until compliance is obtained, except those activities required to achieve such compliance.

(7) This section does not apply to any lease having a term of less than 120 consecutive days for the purpose of securing the one-time special use of the leased property.

(8) An agency may not enter into more than one lease for space in the same privately owned facility or complex within any 12-month period except upon competitive solicitation.

(9) Specialized educational facilities, excluding classrooms, are exempt from the competitive bid requirements for leasing pursuant to this section if the executive head of a state agency certifies in writing that the facility is available from a single source and that the competitive bid requirements would be detrimental to the state. Such certification must include documentation of evidence of steps taken to determine sole-source status.

(10) The department may approve emergency acquisition of space without competitive bids if existing state-owned or state-leased space is destroyed or rendered uninhabitable by an act of God, fire, malicious destruction, or structural failure, or by legal action, or if the agency head certifies in writing that there is an immediate danger to the public health, safety, or welfare, or if other substantial loss to the state requires emergency action and the chief administrator of the state agency or the chief administrator’s designated representative certifies in writing that no other agency-controlled space is available to meet this emergency need; however, the lease for such space may not exceed 11 months. If the lessor elects not to replace or renovate the destroyed or uninhabitable facility, the agency shall procure the needed space by competitive bid in accordance with s. 255.249(9)(b). If the lessor elects to replace or renovate the destroyed or uninhabitable facility and the construction or renovations will not be complete at the end of the 11-month lease, the agency may modify the lease to extend it on a month-to-month basis for up to 6 months to allow completion of such construction or renovations.

(11) In any leasing of space which occurs without competition, the individuals taking part in the development or selection of criteria for evaluation, in the evaluation, and in the award processes must attest in writing that they are independent of, and have no conflict of interest in, the entities evaluated and selected.

History.—s. 22, ch. 69-106; s. 5, ch. 75-70; s. 12, ch. 75-151; s. 1, ch. 77-174; s. 2, ch. 77-280; s. 3, ch. 78-166; s. 1, ch. 80-55; s. 1, ch. 80-294; s. 1, ch. 81-25; s. 1, ch. 82-191; s. 3, ch. 84-143; s. 9, ch. 84-321; s. 35, ch. 85-349; s. 2, ch. 88-202; s. 8, ch. 88-409; s. 3, ch. 90-224; s. 179, ch. 92-279; s. 55, ch. 92-326; s. 12, ch. 94-265; s. 3, ch. 94-333; s. 850, ch. 95-148; s. 44, ch. 96-399; s. 60, ch. 96-410; s. 22, ch. 97-94; s. 12, ch. 98-279; s. 22, ch. 99-399; s. 14, ch. 2000-141; s. 3, ch. 2000-172; s. 43, ch. 2001-61; s. 34, ch. 2001-186; s. 1, ch. 2001-267; s. 3, ch. 2001-372; s. 20, ch. 2006-26; ss. 18, 19, 54, ch. 2007-73; s. 3, ch. 2007-220; s. 3, ch. 2009-77; s. 11, ch. 2010-151; s. 6, ch. 2013-152.



255.25001 - Department of Management Services not required to participate in PRIDE leasing process; Department of Agriculture and Consumer Services authorized to sell property without complying with specified laws.

255.25001 Department of Management Services not required to participate in PRIDE leasing process; Department of Agriculture and Consumer Services authorized to sell property without complying with specified laws.—Notwithstanding the provisions of:

(1) Section 946.504(3), as amended by chapter 92-279, Laws of Florida, the Department of Management Services shall not be required to participate with the Department of Corrections in the correctional work program (PRIDE) leasing process.

(2) Chapters 253 and 287, the Department of Agriculture and Consumer Services shall be authorized to sell any tangible personal property, real property, or structures on leased or department-owned real property without complying with other provisions of law or Florida Statutes, with the proceeds being deposited into the Property Trust Account in the General Inspection Trust Fund. Prior to finalizing any such sale, the department’s proposed action shall be subject to the notice and review procedures set forth in s. 216.177, as amended by chapter 92-142, Laws of Florida.

History.—s. 8, ch. 92-316; s. 15, ch. 94-240; s. 111, ch. 96-406; s. 13, ch. 98-279; s. 32, ch. 2007-5; s. 51, ch. 2012-116; s. 38, ch. 2014-53; s. 3, ch. 2016-11.



255.2501 - Lease of space financed with local government obligations.

255.2501 Lease of space financed with local government obligations.—

(1) Except when specifically authorized by the Appropriations Act, no executive agency, department, public officer or employee shall enter any contract on behalf of the state, the term of which contract is more than 5 years, including any and all renewal periods and including any and all leases which constitute a series of leases, for the lease, lease-purchase, sale-leaseback, purchase, or rental of any office space, building, real property and improvements thereto, or any other fixed capital outlay project, any of which is or is to be financed with local government obligations of any type.

(2) No lease, lease-purchase, sale-leaseback, purchase, or rental of any office space, building, real property and improvements thereto, or any other fixed capital outlay project that is or is to be financed with local government obligations of any type shall be requested for approval in the Appropriations Act unless:

(a) The construction for such project is to be or has been competitively bid unless the certificate of occupancy for such project was issued more than 3 years prior to the time such request is made;

(b) The executive branch agency or department making the request has competitively bid its space needs prior to making such request and the project for which approval is sought was the lowest and best bidder for such needs; and

(c) The rent, lease payment, lease-purchase payment, or other payment for such project is not greater than an amount equal to the same proportion of the debt service on the local government obligations to be issued to finance or which are outstanding that financed, as the case may be, the facility or project for which approval is sought that the executive agency or department seeking such approval will utilize under the lease, lease-purchase, sale-leaseback, purchase, or rental of the project in the facility or project as compared to the entire facility or project that is to be or was financed. This paragraph shall not apply when the certificate of occupancy for a facility or project was issued more than 3 years prior to the time such request is made.

(3) Any project approved pursuant to this section shall be subject to the requirements of ss. 255.2502 and 255.2503.

(4) Any contract entered on behalf of the state by any executive agency, department, public officer or employee in violation of this section shall be null and void.

History.—s. 9, ch. 88-409.



255.2502 - Contracts which require annual appropriation; contingency statement.

255.2502 Contracts which require annual appropriation; contingency statement.—No executive branch department or agency, public officer or employee shall enter into any contract on behalf of the state, which contract binds the state or its executive agencies to the lease, rental, lease-purchase, purchase, or sale-leaseback of office space, real property or improvements to real property for a period in excess of 1 fiscal year, including any and all renewal periods and including all leases which constitute a series of leases unless the following statement is included in the contract: “The State of Florida’s performance and obligation to pay under this contract is contingent upon an annual appropriation by the Legislature.” The foregoing statement shall not be amended, supplemented, or waived, and shall be printed in type at least as large as any other type appearing on the contract. Any contract in violation of this section shall be null and void.

History.—s. 10, ch. 88-409.



255.2503 - Contracts for lease of buildings; prohibited provisions.

255.2503 Contracts for lease of buildings; prohibited provisions.—No executive agency or department, public officer or employee may enter any lease, contract, rental agreement, lease-purchase agreement, purchase agreement, or sale-leaseback agreement on behalf of the state that requires the state agency or department, public officer or employee to refrain from making legislative budget or fixed capital outlay requests for alternate space other than that in any such lease, rental agreement, lease-purchase agreement, purchase agreement, or sale-leaseback agreement. Any contract in violation of this section shall be null and void. This section shall not apply to any facility financed under the Florida Building and Facilities Act.

History.—s. 11, ch. 88-409.



255.251 - Energy Conservation and Sustainable Buildings Act; short title.

255.251 Energy Conservation and Sustainable Buildings Act; short title.—This act shall be cited as the “Florida Energy Conservation and Sustainable Buildings Act.”

History.—s. 1, ch. 74-187; s. 16, ch. 2008-227.



255.252 - Findings and intent.

255.252 Findings and intent.—

(1) Operating and maintenance expenditures associated with energy equipment and with energy consumed in state-financed and leased buildings represent a significant cost over the life of a building. Energy conserved by appropriate building design not only reduces the demand for energy but also reduces costs for building operation. The size, design, orientation, and operability of windows, the ratio of ventilating air to air heated or cooled, the level of lighting consonant with space-use requirements, the handling of occupancy loads, and the ability to zone off areas not requiring equivalent levels of heating or cooling are but a few of the considerations necessary to conserving energy.

(2) Significant efforts are needed to build energy-efficient state-owned buildings that meet environmental standards and provide energy savings over the life of the building structure. With buildings lasting many decades and with energy costs escalating rapidly, it is essential that the costs of operation and maintenance for energy-using equipment and sustainable materials be included in all design proposals for state-owned buildings.

(3) In order for energy-efficiency and sustainable materials considerations to become a function of building design and a model for future application in the private sector, it is the policy of the state that buildings constructed and financed by the state be designed and constructed to comply with a sustainable building rating or a national model green building code. It is further the policy of the state, if economically feasible, to retrofit existing state-owned buildings in a manner that minimizes the consumption of energy used in the operation and maintenance of such buildings.

(4) In addition to designing and constructing new buildings to be energy-efficient, it is the policy of the state to operate and maintain state facilities in a manner that minimizes energy consumption and maximizes building sustainability and to operate facilities leased by the state so as to minimize energy use. It is further the policy of the state that the renovation of existing state facilities be in accordance with a sustainable building rating or a national model green building code. State agencies are encouraged to consider shared savings financing of energy-efficiency and conservation projects, using contracts that split the resulting savings for a specified period of time between the state agency and the private firm or cogeneration contracts and that otherwise permit the state to lower its net energy costs. Such energy contracts may be funded from the operating budget. The vendor for such energy contracts may be selected in accordance with s. 287.055.

(5) Each state agency occupying space within buildings owned or managed by the Department of Management Services must identify and compile a list of projects determined to be suitable for a guaranteed energy, water, and wastewater performance savings contract pursuant to s. 489.145. The list of projects compiled by each state agency shall be submitted to the Department of Management Services by December 31, 2008, and must include all criteria used to determine suitability. The list of projects shall be developed from the list of state-owned facilities more than 5,000 square feet in area and for which the state agency is responsible for paying the expenses of utilities and other operating expenses as they relate to energy use. In consultation with the head of each state agency, by July 1, 2009, the department shall prioritize all projects deemed suitable by each state agency and shall develop an energy-efficiency project schedule based on factors such as project magnitude, efficiency and effectiveness of energy conservation measures to be implemented, and other factors that may prove to be advantageous to pursue. The schedule shall provide the deadline for guaranteed energy, water, and wastewater performance savings contract improvements to be made to the state-owned buildings.

History.—s. 2, ch. 74-187; s. 1, ch. 78-26; s. 1, ch. 80-286; s. 1, ch. 85-256; s. 3, ch. 90-320; s. 17, ch. 2008-227; s. 3, ch. 2011-222; s. 7, ch. 2013-152.



255.253 - Definitions; ss. 255.251-255.2575.

255.253 Definitions; ss. 255.251-255.2575.—

(1) “Department” means the Department of Management Services.

(2) “Facility” means a building or other structure.

(3) “Energy performance index or indices” (EPI) means a number describing the energy requirements at the building boundary of a facility, per square foot of floor space or per cubic foot of occupied volume, as appropriate under defined internal and external ambient conditions over an entire seasonal cycle. As experience develops on the energy performance achieved with state building, the indices (EPI) will serve as a measure of building performance with respect to energy consumption.

(4) “Life-cycle costs” means the cost of owning, operating, and maintaining the facility over the life of the structure. This may be expressed as an annual cost for each year of the facility’s use.

(5) “Shared savings financing” means the financing of energy conservation measures and maintenance services through a private firm which may own any purchased equipment for the duration of a contract, which shall not exceed 10 years unless so authorized by the department. Such contract shall specify that the private firm will be recompensed either out of a negotiated portion of the savings resulting from the conservation measures and maintenance services provided by the private firm or, in the case of a cogeneration project, through the payment of a rate for energy lower than would otherwise have been paid for the same energy from current sources.

(6) “Sustainable building” means a building that is healthy and comfortable for its occupants and is economical to operate while conserving resources, including energy, water, and raw materials and land, and minimizing the generation and use of toxic materials and waste in its design, construction, landscaping, and operation.

(7) “Sustainable building rating or national model green building code” means a rating system established by the United States Green Building Council (USGBC) Leadership in Energy and Environmental Design (LEED) rating system, the International Green Construction Code (IGCC), the Green Building Initiative’s Green Globes rating system, the Florida Green Building Coalition standards, or a nationally recognized, high-performance green building rating system as approved by the department.

History.—s. 3, ch. 74-187; s. 2, ch. 85-256; s. 36, ch. 85-349; s. 180, ch. 92-279; s. 55, ch. 92-326; s. 14, ch. 98-279; s. 18, ch. 2008-227; s. 4, ch. 2011-222.



255.254 - No facility constructed or leased without life-cycle costs.

255.254 No facility constructed or leased without life-cycle costs.—

(1) A state agency may not lease, construct, or have constructed, within limits prescribed in this section, a facility without having secured from the department an evaluation of life-cycle costs based on sustainable building ratings. Construction shall proceed only upon disclosing to the department, for the facility chosen, the life-cycle costs as determined in s. 255.255, the facility’s sustainable building rating goal, and the capitalization of the initial construction costs of the building. The life-cycle costs and the sustainable building rating goal shall be primary considerations in the selection of a building design. For leased facilities larger than 2,000 square feet in area within a given building boundary, an energy performance analysis that calculates the total annual energy consumption and energy costs per square foot shall be performed. The analysis must also compare the energy performance of the proposed lease to like facilities. A lease may not be finalized until the energy performance analysis has been approved by the department.

(2) No state agency shall initiate construction or have construction initiated, prior to approval thereof by the department, on a facility or self-contained unit of any facility, the design and construction of which incorporates or contemplates the use of an energy system other than a solar energy system when the life-cycle costs analysis prepared by the department has determined that a solar energy system is the most cost-efficient energy system for the facility or unit.

(3) After September 30, 1985, when any state agency must replace or supplement major items of energy-consuming equipment in existing state-owned or leased facilities or any self-contained unit of any facility with other major items of energy-consuming equipment, the selection of such items shall be made on the basis of a life-cycle cost analysis of alternatives in accordance with rules promulgated by the department under s. 255.255.

History.—s. 4, ch. 74-187; s. 1, ch. 78-27; s. 4, ch. 85-256; s. 37, ch. 85-349; s. 15, ch. 98-279; s. 19, ch. 2008-227; s. 8, ch. 2013-152; s. 27, ch. 2016-10.



255.255 - Life-cycle costs.

255.255 Life-cycle costs.—

(1) The department shall adopt rules and procedures, including energy conservation performance guidelines based on sustainable building ratings, for conducting a life-cycle cost analysis of alternative architectural and engineering designs and alternative major items of energy-consuming equipment to be retrofitted in existing state-owned facilities and for developing energy performance indices to evaluate the efficiency of energy utilization for competing designs in the construction of state-financed and leased facilities.

(2) Such life-cycle costs shall be the sum of:

(a) The reasonably expected fuel costs over the life of the building, as determined by the department, that are required to maintain illumination, power, temperature, humidity, and ventilation and all other energy-consuming equipment in a facility, and

(b) The reasonable costs of probable maintenance, including labor and materials, and operation of the building.

(3) To determine the life-cycle costs as defined in paragraph (2)(b), the department shall promulgate rules that shall include, but not be limited to:

(a) The orientation and integration of the facility with respect to its physical site.

(b) The amount and type of glass employed in the facility and the directions of exposure.

(c) The effect of insulation incorporated into the facility design and the effect on solar utilization of the properties of external surfaces.

(d) The variable occupancy and operating conditions of the facility and subportions of the facility.

(e) An energy consumption analysis of the major equipment of the facility’s heating, ventilating, and cooling system, lighting system, hot water system, and all other major energy-consuming equipment and systems as appropriate. This analysis shall include:

1. The comparison of alternative systems.

2. A projection of the annual energy consumption of major energy-consuming equipment and systems for a range of operation of the facility over the life of the facility.

3. The evaluation of the energy consumption of component equipment in each system, considering the operation of such components at other than full or rated outputs.

(4) Such rules shall be based on the best currently available methods of analysis, including such as those of the National Institute of Standards and Technology, the Department of Housing and Urban Development, and other federal agencies and professional societies and materials developed by the department. Provisions shall be made for an annual updating of rules and standards as required.

History.—s. 5, ch. 74-187; s. 5, ch. 85-256; s. 4, ch. 90-320; s. 16, ch. 98-279; s. 20, ch. 2008-227.



255.256 - Energy performance index.

255.256 Energy performance index.—The department shall promulgate rules for energy performance indices as defined in s. 255.253(3) to audit and evaluate competing design proposals submitted to the state.

History.—s. 6, ch. 74-187.



255.257 - Energy management; buildings occupied by state agencies.

255.257 Energy management; buildings occupied by state agencies.—

(1) ENERGY CONSUMPTION AND COST DATA.—Each state agency shall collect data on energy consumption and cost for all state-owned facilities and metered state-leased facilities. These data will be used in the computation of the effectiveness of the state energy management plan and the effectiveness of the energy management program of each of the state agencies. Collected data shall be reported annually to the department in a format prescribed by the department.

(2) ENERGY MANAGEMENT COORDINATORS.—Each state agency, the Florida Public Service Commission, the Department of Military Affairs, and the judicial branch shall appoint a coordinator whose responsibility shall be to advise the head of the state agency on matters relating to energy consumption in facilities under the control of that head or in space occupied by the various units comprising that state agency, in vehicles operated by that state agency, and in other energy-consuming activities of the state agency. The coordinator shall implement the energy management program agreed upon by the state agency concerned and assist the department in the development of the State Energy Management Plan.

(3) CONTENTS OF THE STATE ENERGY MANAGEMENT PLAN.—The Department of Management Services, in coordination with the Department of Agriculture and Consumer Services, shall further develop the state energy management plan consisting of, but not limited to, the following elements:

(a) Data-gathering requirements;

(b) Building energy audit procedures;

(c) Uniform data analysis and reporting procedures;

(d) Employee energy education program measures;

(e) Energy consumption reduction techniques;

(f) Training program for state agency energy management coordinators; and

(g) Guidelines for building managers.

The plan shall include a description of actions that state agencies shall take to reduce consumption of electricity and nonrenewable energy sources used for space heating and cooling, ventilation, lighting, water heating, and transportation.

(4) ADOPTION OF STANDARDS.—

(a) Each state agency shall use a sustainable building rating system or a national model green building code for each new building and renovation to an existing building.

(b) No state agency shall enter into new leasing agreements for office space that does not meet Energy Star building standards, except when the appropriate state agency head determines that no other viable or cost-effective alternative exists.

(c) All state agencies shall develop energy conservation measures and guidelines for new and existing office space where state agencies occupy more than 5,000 square feet. These conservation measures shall focus on programs that may reduce energy consumption and, when established, provide a net reduction in occupancy costs.

History.—s. 2, ch. 78-26; s. 115, ch. 79-190; s. 38, ch. 85-349; s. 3, ch. 91-113; s. 17, ch. 98-279; s. 23, ch. 99-399; s. 1, ch. 2001-259; s. 21, ch. 2008-227; s. 5, ch. 2011-222; s. 8, ch. 2012-117; s. 9, ch. 2013-152; s. 6, ch. 2013-193.



255.2575 - Energy-efficient and sustainable buildings.

255.2575 Energy-efficient and sustainable buildings.—

(1) The Legislature declares that there is an important state interest in promoting the construction of energy-efficient and sustainable buildings. Government leadership in promoting these standards is vital to demonstrate the state’s commitment to energy conservation, saving taxpayers money, and raising public awareness of energy rating systems.

(2) All county, municipal, school district, water management district, state university, Florida College System institution, and state court buildings shall be constructed to comply with a sustainable building rating system or a national model green building code. This section applies to all county, municipal, school district, water management district, state university, Florida College System institution, and state court buildings the architectural plans of which are commenced after July 1, 2008.

(3) St. Petersburg College may work with the Florida College System and may consult with the University of Florida to provide training and educational opportunities that will ensure that green building rating system certifying agents (accredited professionals who possess a knowledge and understanding of green building processes, practices, and principles) are available to work with the entities specified in subsection (2) as they construct public buildings to meet green building rating system standards. St. Petersburg College may work with the construction industry to develop an online continuing education curriculum for use statewide by builders constructing energy-efficient and sustainable public sector buildings and students interested in the college’s Green/Sustainability Track in its Management and Organization Leadership area of study. The curriculum developed may be offered by St. Petersburg College or in cooperation with other programs at other Florida College System institutions.

(4)(a) All state agencies, county officials, boards of county commissioners, school boards, city councils, city commissioners, and all other public officers of state boards or commissions that are charged with the letting of contracts for public work, for the construction of public bridges, buildings, and other structures must specify in the contract lumber, timber, and other forest products produced and manufactured in this state, if wood is a component of the public work, and if such products are available and their price, fitness, and quality are equal.

(b) This subsection does not apply:

1. To plywood specified for monolithic concrete forms.

2. If the structural or service requirements for timber for a particular job cannot be supplied by native species.

3. If the construction is financed in whole or in part from federal funds with the requirement that there be no restrictions as to species or place of manufacture.

4. To transportation projects for which federal aid funds are available.

History.—s. 22, ch. 2008-227; s. 6, ch. 2011-222; s. 35, ch. 2013-15; s. 5, ch. 2013-193.



255.259 - Florida-friendly landscaping on public property.

255.259 Florida-friendly landscaping on public property.—

(1) The Legislature finds that water conservation and water quality protection and restoration are increasingly critical to the continuance of an adequate water supply and healthy surface and ground waters. The Legislature further finds that “Florida-friendly landscaping,” as defined in s. 373.185, can contribute significantly to water conservation and water quality protection and restoration. Finally, the Legislature finds that state government has the responsibility to promote Florida-friendly landscaping as a water conservation and water quality protection and restoration measure by using such landscaping on public property associated with publicly owned buildings or facilities.

(2) As used in this section, “publicly owned buildings or facilities” means construction projects under the purview of the Department of Management Services. The term does not include environmentally endangered land or roads and highway construction under the purview of the Department of Transportation.

(3) The Department of Management Services, in consultation with the Department of Environmental Protection, shall adopt rules and guidelines for the required use of Florida-friendly landscaping on public property associated with publicly owned buildings or facilities constructed after June 30, 2009. The Department of Management Services shall also develop a 5-year program for phasing in the use of Florida-friendly landscaping on public property associated with publicly owned buildings or facilities constructed before July 1, 2009. In accomplishing these tasks, the Department of Management Services shall take into account the standards provided in s. 373.185. The Department of Transportation shall implement Florida-friendly landscaping pursuant to s. 335.167.

(4)(a) The Legislature finds that the use of Florida-friendly landscaping and other water use and pollution prevention measures to conserve or protect the state’s water resources serves a compelling public interest and that the participation of homeowners’ associations and local governments is essential to the state’s efforts in water conservation and water quality protection and restoration.

(b) A deed restriction or covenant may not prohibit or be enforced so as to prohibit any property owner from implementing Florida-friendly landscaping on his or her land or create any requirement or limitation in conflict with any provision of part II of chapter 373 or a water shortage order, other order, consumptive use permit, or rule adopted or issued pursuant to part II of chapter 373.

(c) A local government ordinance may not prohibit or be enforced so as to prohibit any property owner from implementing Florida-friendly landscaping on his or her land.

History.—s. 1, ch. 91-41; s. 1, ch. 91-68; s. 182, ch. 92-279; s. 55, ch. 92-326; s. 89, ch. 94-356; s. 4, ch. 2001-252; s. 23, ch. 2009-243.



255.28 - Department authority to acquire land with or for facility thereon.

255.28 Department authority to acquire land with or for facility thereon.—

(1) For the purposes of this section:

(a) “Agency” means any state board, commission, department, division, or bureau.

(b) “Party” means any individual, partnership, corporation, association, or other business entity which is licensed by the Department of State to do business in the state.

(c) “Building” or “facility” means those construction projects under the purview of the Department of Management Services. It shall not include environmentally endangered land, recreational land, or roads and highway construction under the purview of the Department of Transportation.

(d) “Department” means the Department of Management Services.

(2) The department may acquire lands by gift, donation, or dedication or otherwise enter into agreements with any person, the Federal Government, or any other agency for acquiring such lands for constructing a building or other state facility thereon. Lands shall be acquired by the department in accordance with acquisition procedures for state lands provided for in s. 253.025.

(3) In administering such authority, the department may enter into a contract with a party who shall be authorized to assist in the purchase of land containing, or to be used for constructing, a building or other facility thereon.

(4) The department shall prescribe, by administrative rule, procedures for adequate public notice concerning all acquisitions of land or construction of a building or facility by any state agency.

History.—ss. 6, 7, ch. 75-243; s. 11, ch. 79-255; s. 183, ch. 92-279; s. 55, ch. 92-326.



255.29 - Construction contracts; department rules.

255.29 Construction contracts; department rules.—The Department of Management Services shall establish, through the adoption of administrative rules as provided in chapter 120:

(1) Procedures for determining the qualifications and responsibility of potential bidders prior to advertisement for and receipt of bids for building construction contracts, including procedures for the rejection of bidders who are reasonably determined from prior experience to be unqualified or irresponsible to perform the work required by a proposed contract.

(2) Procedures for awarding each state agency construction project to the lowest qualified bidder as well as procedures to be followed in cases in which the Department of Management Services declares a valid emergency to exist which would necessitate the waiver of the rules governing the awarding of state construction contracts to the lowest qualified bidder.

(3) Procedures to govern negotiations for construction contracts and modifications to contract documents when such negotiations are determined by the secretary of the Department of Management Services to be in the best interest of the state.

(4) Procedures for entering into performance-based contracts for the development of public facilities when the Department of Management Services determines the use of such contracts to be in the best interest of the state. The procedures shall include, but are not limited to:

(a) Prequalification of bidders;

(b) Criteria to be used in developing requests for proposals which may provide for singular responsibility for design and construction, developer flexibility in material selection, construction techniques, and application of state-of-the-art improvements;

(c) Accelerated scheduling, including the development of plans, designs, and construction simultaneously; and

(d) Evaluation of proposals and award of contracts considering such factors as price, quality, and concept of the proposal.

History.—s. 8, ch. 75-243; s. 10, ch. 84-321; s. 184, ch. 92-279; s. 55, ch. 92-326; s. 10, ch. 97-100.



255.30 - Fixed capital outlay projects; department rules; delegation of supervisory authority; delegation of responsibility for accounting records.

255.30 Fixed capital outlay projects; department rules; delegation of supervisory authority; delegation of responsibility for accounting records.—

(1) The Department of Management Services shall make and adopt rules pursuant to chapter 120 in order to establish a procedure for delegating to state agencies its supervisory authority as it relates to the repair, alteration, and construction of fixed capital outlay projects.

(2) The department may delegate the responsibility for maintaining appropriate accounting records to the agency for which any fixed capital outlay appropriation is made.

History.—s. 9, ch. 75-243; s. 1, ch. 83-341; s. 39, ch. 85-349; s. 185, ch. 92-279; s. 55, ch. 92-326.



255.31 - Authority to the Department of Management Services to manage construction projects for state and local governments.

255.31 Authority to the Department of Management Services to manage construction projects for state and local governments.—

(1) The design, construction, erection, alteration, modification, repair, and demolition of all public and private buildings are governed by the Florida Building Code and the Florida Fire Prevention Code, which are to be enforced by local jurisdictions or local enforcement districts unless specifically exempted as provided in s. 553.80. However, the Department of Management Services shall provide the project management and administration services for the construction, renovation, repair, modification, or demolition of buildings, utilities, parks, parking lots, or other facilities or improvements for projects for which the funds are appropriated to the department; provided that, with the exception of facilities constructed under the authority of chapters 944, 945, and 985; the Governor’s mansion and grounds thereof, as described in s. 272.18; and the Capitol Building and environs, being that part of the City of Tallahassee bounded on the north by Pensacola and Jefferson Streets, on the east by Monroe Street, on the south by Madison Street, and on the west by Duval Street, the department may not conduct plans reviews or inspection services for consistency with the Florida Building Code. The department’s fees for such services shall be paid from such appropriations.

(2) The Department of Management Services may, upon request, enter into contracts with other state agencies under which the department may provide the project management, administration services, or assistance for the construction, renovation, repair, modification, or demolition of buildings, utilities, parks, parking lots, or other facilities or improvements for projects for which the funds are appropriated to other state agencies, provided that the department does not conduct plans reviews or inspection services for consistency with the Florida Building Code. The contracts shall provide for payment of fees to the department.

(3) This section shall not be construed to be in derogation of any authority conferred on the department by other provisions of law.

History.—s. 1, ch. 92-112; s. 14, ch. 95-143; s. 19, ch. 98-279; s. 15, ch. 2000-141; ss. 3, 34, ch. 2001-186; s. 2, ch. 2001-267; s. 1, ch. 2001-283; s. 3, ch. 2001-372.



255.32 - State construction management contracting.

255.32 State construction management contracting.—

(1) As used in this section, the term:

(a) “Construction management entity” means a licensed general contractor or a licensed building contractor, as defined in s. 489.105, who coordinates and supervises a construction project from the conceptual development stage through final construction, including the scheduling, selection, contracting with, and directing of specialty trade contractors, and the value engineering of a project.

(b) “Construction project” means any planned or unforeseen fixed capital outlay activity authorized under s. 255.31. A construction project may include:

1. A grouping of minor construction, rehabilitation, or renovation activities.

2. A grouping of substantially similar construction, rehabilitation, or renovation activities.

(c) “Continuing contract” means a contract with a construction management entity for work during a defined time period on construction projects described by type, which may or may not be identified at the time of entering into the contract.

(d) “Department” means the Department of Management Services.

(2) To assist in the management of state construction projects, the department may select and contract with construction management entities that:

(a) Are competitively selected by the department pursuant to s. 287.055; and

(b) Agree to follow the advertising and competitive bidding procedures that the department is required to follow if the department is managing the construction project directly.

(3) The department’s authority under subsection (2) includes entering into a continuing contract for construction projects in which the estimated construction cost of each individual project under the contract does not exceed $2 million.

(4) The department may require the construction management entity, after having been selected for a construction project and after competitive negotiations, to offer a guaranteed maximum price and a guaranteed completion date. If so required, the construction management entity must secure an appropriate surety bond pursuant to s. 255.05 and must hold construction subcontracts. If a project solicited by the department pursuant to s. 287.055 includes a grouping of construction, rehabilitation, or renovation activities or substantially similar construction, rehabilitation, or renovation activities costing up to $1 million, the department may require the construction management entity to provide a separate guaranteed maximum price and a separate guaranteed completion date for each grouping included in the project.

(5) The department shall adopt rules for state agencies using the services of construction management entities under contract with the department.

History.—s. 1, ch. 2009-227.



255.40 - Use of asbestos in new public buildings or buildings newly constructed for lease to governmental entities; prohibition.

255.40 Use of asbestos in new public buildings or buildings newly constructed for lease to governmental entities; prohibition.—The use of asbestos or asbestos-based fiber materials is prohibited in any building, construction of which is commenced after September 30, 1983, which is financed with public funds or is constructed for the express purpose of being leased to any governmental entity.

History.—s. 47, ch. 83-174.



255.45 - Correction of firesafety violations in certain state-owned property.

255.45 Correction of firesafety violations in certain state-owned property.—The Department of Management Services is responsible for ensuring that firesafety violations that are noted by the State Fire Marshal pursuant to s. 633.218 are corrected as soon as practicable for all state-owned property which is leased from the Department of Management Services.

History.—s. 4, ch. 84-143; s. 40, ch. 85-349; s. 186, ch. 92-279; s. 55, ch. 92-326; s. 20, ch. 98-279; s. 130, ch. 2013-183.



255.451 - Electronic firesafety and security system.

255.451 Electronic firesafety and security system.—The management responsibility of the electronic firesafety and security system located within the Capitol and any system associated therewith is vested in the Department of Management Services.

History.—s. 5, ch. 84-143; s. 41, ch. 85-349; s. 187, ch. 92-279; s. 55, ch. 92-326; s. 21, ch. 98-279.



255.501 - Building and Facilities Act; short title.

255.501 Building and Facilities Act; short title.—Sections 255.501-255.525 shall be known and may be cited as the “Florida Building and Facilities Act.”

History.—s. 1, ch. 85-349.



255.502 - Definitions; ss. 255.501-255.525.

255.502 Definitions; ss. 255.501-255.525.—As used in this act, the following words and terms shall have the following meanings unless the context otherwise requires:

(1) “Acquire or acquisition” means to purchase, to erect, to build, to construct, to reconstruct, to replace, to extend, to better, to equip, to develop, to rehabilitate, to remodel, to enlarge, to furnish, to repair, or to improve a facility, in each case to the extent same constitute capital expenditures under applicable law.

(2) “Acquisition costs” means all reasonable and necessary costs incurred in the acquisition of a facility, which costs may include, but are not limited to:

(a) The cost of acquiring real property and any buildings thereon, including payments for options, deposits, or contracts to purchase properties.

(b) The cost of site preparation, demolition, and development.

(c) Any expenses relating to the issuance of the obligations by the division in the name and on behalf of the Department of Management Services, including, but not limited to, private placement fees, underwriting fees, original issue discounts, rating agency fees, and other necessary fees.

(d) Fees in connection with the planning, execution, and financing of a project, such as those of architects, engineers, attorneys, feasibility consultants, financial advisers, accountants, and the Department of Management Services, including the allocable portions of direct costs of the Department of Management Services and the lessee agencies.

(e) The cost of studies, surveys, plans, permits, insurance, interest, financing, taxes and assessments, and other operating and carrying costs during the acquisition of a facility.

(f) The cost of acquiring a facility.

(g) The cost of land improvements, such as landscaping and offsite improvements.

(h) Capital expenditures incurred in connection with relocation to and initial occupancy of a facility.

(i) Any initial expense, charge, or cost payable upon issuance of the obligations with respect to the acquisition of a facility relating to or incurred in connection with remarketing of obligations, such as remarketing agent or indexing agent fees or for credit enhancements or liquidity features, including, but not limited to, letter of credit fees, whether direct pay or standby, swap agent fees and similar expenses.

(j) The initial cost of such other items, including premiums for indemnity and surety bonds, premiums on insurance, including, but not limited to, municipal bond insurance, debt service reserve insurance and lease payment insurance, and fees and expenses of trustees, depositories, registrars, book entry registrars and paying agents for obligations issued under this act.

(k) Interest on obligations from the date thereof to the time when interest is to be covered solely from sources other than proceeds of obligations and any amounts necessary to establish or fund any reserves or capital appreciation reserves required in connection with such obligations.

(l) The reimbursement of all moneys advanced or supplied to or borrowed by the Department of Management Services or others for the payment of any item of cost of a facility.

(m) Such other expenses as may be reasonable and necessary to the acquisition of any facility under applicable law, the financing thereof under this act, and the placing of same in use.

(3) “Agency” means any department created by chapter 20, the Executive Office of the Governor, the Fish and Wildlife Conservation Commission, the Florida Commission on Offender Review, the State Board of Administration, the Department of Military Affairs, or the Legislative Branch or the Judicial Branch of state government.

(4) “Authorized investments” means and includes without limitation any investment in:

(a) Bonds, notes, or other obligations of the United States or those guaranteed by the United States or for which the credit of the United States is pledged for the payment of the principal and interest or dividends thereof.

(b) State bonds pledging the full faith and credit of the state and revenue bonds additionally secured by the full faith and credit of the state.

(c) Bonds of the several counties or districts in the state containing a pledge of the full faith and credit of the county or district involved.

(d) Bonds issued or administered by the State Board of Administration secured solely by a pledge of all or part of the 2-cent constitutional gas tax accruing under the provisions of s. 16, Art. IX of the State Constitution of 1885, as amended, or of s. 9, Art. XII of the 1968 revised State Constitution.

(e) Bonds issued by the State Board of Education pursuant to ss. 18 and 19, Art. XII of the State Constitution of 1885, as amended, or to s. 9, Art. XII of the 1968 revised State Constitution, as amended.

(f) Bonds issued by the Florida Outdoor Recreational Development Council pursuant to s. 17, Art. IX of the State Constitution of 1885, as amended.

(g) Bonds issued by the Florida State Improvement Commission, Florida Development Commission, or Division of Bond Finance of the State Board of Administration.

(h) Savings accounts in, or certificates of deposit of, qualified public depositories as defined in s. 280.02, in an amount that does not exceed 15 percent of the net worth of the institution, or a lesser amount as determined by rule by the State Board of Administration, provided such savings accounts and certificates of deposit are secured in the manner prescribed in chapter 280.

(i) Obligations of the Federal Farm Credit Banks and obligations of the Federal Home Loan Bank and its district banks.

(j) Obligations of the Federal Home Loan Mortgage Corporation, including participation certificates.

(k) Obligations guaranteed by the Government National Mortgage Association.

(l) Commercial paper of prime quality of the highest letter and numerical rating as provided for by at least one nationally recognized rating service.

(m) Time drafts or bills of exchange drawn on and accepted by a commercial bank, otherwise known as bankers acceptances, which are accepted by a member bank of the Federal Reserve System having total deposits of not less than $400 million.

Investments in any security authorized in this subsection may be under repurchase agreements or reverse repurchase agreements.

(5) “Debt service charges” means, collectively, principal, including mandatory sinking fund requirements and the accretion portion of any capital appreciation bonds for retirement of obligations, interest, redemption premium, if any, required to be paid by the Department of Management Services on obligations issued under this act and any obligation administrative fees.

(6) “Division” means the Division of Bond Finance of the State Board of Administration.

(7) “Eligible facility” means all state-owned facilities under the jurisdiction of the Department of Management Services and all other state-owned facilities except those having less than 3,000 square feet.

(8) “Facility” means buildings, structures, improvements, real estate, and related interests in real estate and appurtenances, fixtures, and fixed equipment, including, but not limited to, those for the purpose of housing either personnel, equipment, or functions and all storage and parking facilities related thereto or any one or more than one or all of the foregoing, or any combination thereof, furnished and acquired pursuant to this act.

(9) “Obligations” means, collectively, revenue bonds and revenue notes.

(10) “Obligation administrative fees” means any periodic expense, charge, or cost relating to or incurred in connection with remarketing of obligations such as remarketing agent or indexing agent fees and any periodic expense, charge, or cost related to any obligations or to credit enhancements or liquidity features, including, but not limited to, letter of credit fees, whether direct pay or standby, swap agent fees and similar expenses, periodic fees and expenses, if any, of trustees, depositories, registrars, book entry registrars and paying agents, and any allowances established by the Department of Management Services for working capital, contingency reserves, and reserves for any anticipated operating deficits during each fiscal year.

(11) “Pool” means the Florida Facilities Pool created in s. 255.505.

(12) “Pool pledged revenues” means all legislative appropriations and all fees, charges, revenues, or receipts derived by the Department of Management Services from the operation, leasing, or other disposition of facilities in the pool, and the proceeds of obligations issued under this act, and shall include any moneys appropriated to an agency for the purpose of making such rental payments, rental payments received with respect to such facilities from whatever sources, and receipts therefrom, and investment of any such moneys pursuant to this act, all as are available for the payment of debt service charges on such obligations as are issued with respect to the pool.

(13) “Pool rental rate” means the per square foot rental rate established by the Department of Management Services for every facility which is in the pool.

(14) “Qualified facility” means an eligible facility which is either:

(a) Structurally sound and is in a satisfactory state of repair;

(b) Determined by the Department of Management Services to be suitable for entry into the pool although not meeting the requirements of paragraph (a); or

(c) Under the jurisdiction of the Department of Management Services.

(15) “Real property” means all lands, including improvements and fixtures thereon and property of any nature appurtenant thereto or used in connection therewith, and every estate, interest, and right, legal or equitable, therein, including terms of years and liens by way of judgment, mortgage, or otherwise and the indebtedness secured by such liens.

(16) “Revenue bonds” means any bonds, debentures, notes, certificates, or other evidences of financial indebtedness, whether certificated or noncertificated, issued by the division on behalf of the Department of Management Services under and pursuant to this act, including, but not limited to, variable rate obligations, designated maturity obligations, capital appreciation bonds, original issue discount bonds, and multimodal instruments or obligations, or instruments combining any of the foregoing.

(17) “Revenue notes” means notes or other evidences of indebtedness, whether certificated or noncertificated, issued in anticipation of the issuance of revenue bonds pursuant to this act.

(18) “State-owned facility” means any facility title to which is vested in the state or any agency.

History.—s. 2, ch. 85-349; s. 1, ch. 86-222; s. 34, ch. 88-122; s. 188, ch. 92-279; s. 55, ch. 92-326; s. 22, ch. 98-279; s. 10, ch. 98-409; s. 76, ch. 99-245; s. 8, ch. 2014-191.



255.503 - Powers of the Department of Management Services.

255.503 Powers of the Department of Management Services.—The Department of Management Services shall have all the authority necessary to carry out and effectuate the purposes and provisions of this act, including, but not limited to, the authority to:

(1) Collect reasonable rentals or charges for the use of and services provided for facilities in the pool in accordance with the provisions of this act exclusively for the purpose of paying the expenses of improving, repairing, maintaining, and operating facilities and paying debt service charges in connection with its obligations.

(2) Prescribe for the use of facilities in the pool, prescribe the amount of rentals or charges, and make and enter into contracts with any political subdivision or agency, for the use of and services provided for such facilities.

(3) Acquire facilities pursuant to s. 11(f), Art. VII of the State Constitution and own, operate, and finance such facilities in accordance with this act through the issuance of obligations by the division under this act; to utilize rentals or charges from such facilities, as well as any appropriated state or other public funds; and to pledge revenue from such facilities to finance the acquisition of facilities pursuant to the provisions of this act.

(4) Operate existing state-owned facilities in the pool and to pledge rentals or charges for such facilities to finance the acquisition of facilities pursuant to the provisions of this act.

(5) Pledge, hypothecate, or otherwise encumber rentals or charges as may be agreed as security for obligations issued under this act and enter into trust agreements or indentures for the benefit of the holders of such obligations.

(6) Borrow money or accept advances, loans, gifts, grants, devises, or bequests from any legal source; enter into contracts or agreements with any party; and hold and apply advances, loans, gifts, grants, devises, or bequests according to the terms thereof. Such advances, loans, gifts, grants, devises, or bequests of real estate may be in fee simple or of any lesser estate and may be subject to any reasonable reservations. Any advances or loans received from any source may be repaid in accordance with the terms of such advance or loan.

(7) Sell, lease, release, or otherwise dispose of facilities in the pool in accordance with applicable law.

(8) Create and establish funds and accounts for the purpose of debt service reserves, for the matching of the timing and the amount of available funds and debt service charges, for sinking funds, for capital depreciation reserves, for operating reserves, for capitalized interest and moneys not required for immediate disbursement to acquire all or a portion of any facility, and for any other reserves, funds, or accounts reasonably necessary to carry out the provisions of this act and to invest in authorized investments any moneys held in such funds and accounts, provided such investments will be made on behalf of the Department of Management Services by the State Board of Administration or the Chief Financial Officer, as appropriate.

(9) Engage the services of consultants for rendering professional and technical assistance and advice and to engage services of professionals in connection with the acquisition or financing of any facility or the operation and activities of the Department of Management Services, including attorneys, auditors, consultants, and accountants.

(10) Lease all or any portion of any facility to an agency or to any political subdivision.

(11) Promulgate all rules necessary to implement the provisions of this act.

(12) Do all other acts reasonably necessary to carry out the provisions of this act.

History.—s. 3, ch. 85-349; s. 72, ch. 87-224; s. 23, ch. 98-279; s. 25, ch. 2000-152; s. 276, ch. 2003-261; s. 21, ch. 2006-26; s. 20, ch. 2007-73; s. 18, ch. 2008-153; s. 29, ch. 2009-82; s. 22, ch. 2010-153; s. 2, ch. 2012-6.



255.504 - Use of facilities.

255.504 Use of facilities.—

(1) Any facility which is acquired and approved pursuant to s. 11(f), Art. VII of the State Constitution and financed under this act, and any facility in the pool shall be occupied to the extent that space is available, by agencies as authorized by the Department of Management Services.

(2) Any agency occupying space in facilities in the pool shall contract for such space and pay rental for such space at the rental rate applicable in accordance with the provisions of this act.

History.—s. 6, ch. 85-349; s. 24, ch. 98-279; s. 26, ch. 2000-152.



255.505 - Creation of the pool.

255.505 Creation of the pool.—The Department of Management Services is hereby authorized and directed to create the Florida Facilities Pool in order that agencies may participate, and thereby pool the rentals to be paid by such agencies, at uniform rates with additional charges for services provided, and to authorize the issuance of obligations secured by and payable from such rentals and charges. Participation in the pool shall be in accordance with the provisions of this act.

History.—s. 7, ch. 85-349; s. 25, ch. 98-279.



255.506 - Facilities in pool.

255.506 Facilities in pool.—The following facilities shall be entered into the pool:

(1) All existing state-owned facilities under the jurisdiction of the Department of Management Services shall be entered into the pool upon the creation of the pool.

(2) Each facility the acquisition of which is financed under this act and which has not already been entered into the pool shall be entered into the pool upon the earlier of:

(a) The completion of such acquisition; or

(b) The commencement of accrual of rent for all or any portion of such facility.

(3) Any agency may submit all, but not less than all, of the eligible facilities under its jurisdiction for entry into the pool. Each of such eligible facilities which is determined by the Department of Management Services to be a qualified facility shall be entered into the pool upon such determination.

(4) Any agency which requests the issuance of obligations under this act for the financing of the acquisition of a facility shall submit all, but not less than all, of the eligible facilities under its jurisdiction for entry into the pool. Each of such eligible facilities which is determined by the Department of Management Services to be a qualified facility shall be entered into the pool upon such a determination.

History.—s. 8, ch. 85-349; s. 189, ch. 92-279; s. 55, ch. 92-326; s. 26, ch. 98-279.



255.507 - Determination of qualified facilities.

255.507 Determination of qualified facilities.—The Department of Management Services, in making determinations under s. 255.502(14)(b), shall determine a facility to be a qualified facility if the facility meets either of the following standards:

(1) The facility is in compliance with the firesafety standards established by the State Fire Marshal for state-owned buildings, is in compliance with flood management criteria if it is located in a flood-prone area, and is in good operating condition in relation to its intended use.

(2) The facility’s economic benefit to the pool will be equal to or greater than the cost of restoring the facility to the condition described in subsection (1). For purposes of this subsection, achieving such economic benefit means that the rent to be paid by the occupants of the facility will be adequate to repay the restoration costs within 5 years.

History.—s. 9, ch. 85-349; s. 73, ch. 87-224; s. 18, ch. 97-296; s. 27, ch. 98-279.



255.508 - Participation in pool.

255.508 Participation in pool.—To participate in the pool, an agency head shall submit a request to the Department of Management Services and to the division pursuant to rules adopted by the Department of Management Services pursuant to this act.

History.—s. 10, ch. 85-349; s. 28, ch. 98-279.



255.509 - Request for advisory statement.

255.509 Request for advisory statement.—

(1) Any agency may request from the Department of Management Services an advisory statement which shall state the estimated pool rental rate which would be assessed under current conditions for the agency’s facilities if entered into the pool. The request for an advisory statement shall contain a description of each eligible facility under the jurisdiction of the agency or to be acquired by the agency.

(2) In rendering such advisory statement, the Department of Management Services shall consult with the division and shall be entitled to rely upon financial advisers or other professionals and may assume whatever method of financing that the division deems cost-effective.

History.—s. 11, ch. 85-349; s. 29, ch. 98-279.



255.51 - Determination of rental rates.

255.51 Determination of rental rates.—The Department of Management Services shall determine and establish rental rates charged and computed on a per square foot basis for all facilities in the pool whether or not of new construction, and such rates shall be applied uniformly to all agencies using or occupying space in facilities in the pool with additional charges based upon the elements of service and special requests as provided. Separate rates and charges may be established for warehouse space and parking space incidental to facilities in the pool.

History.—s. 12, ch. 85-349; s. 74, ch. 87-224; s. 30, ch. 98-279.



255.511 - Factors to be considered in establishing rental rates.

255.511 Factors to be considered in establishing rental rates.—

(1) The Department of Management Services shall prepare a complete annual budget for debt service on obligations issued under this act and for capital depreciation reserve deposits and expenses included in the operation and maintenance of each facility in the pool.

(2) The amount included in the budget for capital depreciation reserve deposits shall be an appropriate amount determined in accordance with generally accepted governmental accounting principles, for economic obsolescence and depreciation of each facility in the pool.

History.—s. 13, ch. 85-349; s. 31, ch. 98-279.



255.513 - Powers of the Division of Bond Finance and the Department of Management Services.

255.513 Powers of the Division of Bond Finance and the Department of Management Services.—The Division of Bond Finance and the Department of Management Services are authorized to jointly:

(1) Engage the services of remarketing agents, indexing agents, underwriters, financial advisers, special tax counsel, bond counsel, or similar type services with respect to the issuance of any obligations under this act.

(2) Procure credit enhancements such as municipal bond insurance, debt service reserve insurance, lease payment insurance, letters of credit or liquidity facilities such as letters of credit or surety bonds, or to enter into rate protection agreements, such as interest rate swaps or similar arrangements, in conjunction with the issuance of any obligations under this act.

History.—s. 4, ch. 85-349; s. 32, ch. 98-279.



255.514 - Division of Bond Finance; revenue bonds.

255.514 Division of Bond Finance; revenue bonds.—The division is authorized to issue obligations under this act on behalf of and at the request of the Department of Management Services.

History.—s. 5, ch. 85-349; s. 33, ch. 98-279.



255.515 - Issuance of obligations by the division.

255.515 Issuance of obligations by the division.—With respect to the issuance of any obligations under this act, the division shall be entitled to use such method of financing or combination of methods of financing as it deems appropriate to result in cost-effective financing. The division shall be entitled to rely upon the advice of financial advisers and other professionals retained jointly by the Department of Management Services and the division for such purposes.

History.—s. 14, ch. 85-349; s. 34, ch. 98-279.



255.516 - Security for payment of obligations.

255.516 Security for payment of obligations.—

(1) Obligations may be issued with or without the benefit of an indenture of trust, under a master indenture of trust, under different indentures of trust, in series, on a parity, on an inferior lien basis, and in instruments all of the same kind or any combination of different kinds in each case as the division shall determine to be in the best interests of the state.

(2) Obligations shall be secured by all such pool pledged revenues.

History.—s. 15, ch. 85-349.



255.517 - Anticipation obligations.

255.517 Anticipation obligations.—To provide funds for the purposes of this act, and prior to the delivery of an issue of revenue bonds for the purposes of this act, the division may, on behalf of the Department of Management Services, from time to time, by resolution, anticipate the issuance of such revenue bonds by the issuance of revenue notes, including commercial paper notes in the form of bond anticipation notes, with or without coupons, exchangeable for the revenue bonds when such revenue bonds have been executed and are available for delivery, or to be paid, together with interest and premium, if any, from the proceeds of the sale of such revenue bonds or a renewal issue of revenue notes, including commercial paper notes in the form of bond anticipation notes. In connection with such revenue notes, the Department of Management Services may covenant to do all things necessary to authorize the issuance of the obligations and shall make the exchange or application of the proceeds pursuant to its agreements. Such revenue notes and, in the case of commercial paper notes, the latest maturity thereof shall mature not later than 5 years from the date of issue of the original revenue notes and shall bear such other terms and shall be executed and sold in the manner authorized by the division and not prohibited by this act.

History.—s. 16, ch. 85-349; s. 35, ch. 98-279.



255.518 - Obligations; purpose, terms, approval, limitations.

255.518 Obligations; purpose, terms, approval, limitations.—

(1)(a) The issuance of obligations shall provide sufficient funds to achieve the purposes of this act; pay interest on obligations except as provided in paragraph (b); pay expenses incident to the issuance and sale of any obligations issued pursuant to this act, including costs of validating, printing, and delivering the obligations, printing the official statement, publishing notices of sale of the obligations, and related administrative expenses; pay building acquisition and construction costs; and pay all other capital expenditures of the Department of Management Services and the division incident to and necessary to carry out the purposes and powers granted by this act, subject to the provisions of s. 11(f), Art. VII of the State Constitution and the applicable provisions of the State Bond Act. Such obligations shall be payable solely from the pool pledged revenues identified to such obligation. Proceeds of obligations may not be used to pay building acquisition or construction costs for any facility until the Legislature has appropriated funds from other sources estimated to be necessary for all costs relating to the initial planning, preliminary design and programming, and land acquisition for such facility and until such planning, design, and land acquisition activities have been completed. Obligation proceeds for building construction, renovation, or acquisition shall be requested for appropriation in any fiscal year by the Department of Management Services only if the department estimates that such construction, renovation, or acquisition can be initiated during such fiscal year.

(b) Payment of debt service charges and any reserves on obligations during the construction of any facility financed by such obligations shall be made from funds other than proceeds of obligations.

(2) All obligations authorized by this act shall be issued on behalf of and in the name of the Department of Management Services by the division as provided by this act, with a term of not more than 30 years and, except as otherwise provided herein, in such principal amounts as shall be necessary to provide sufficient funds to achieve the purposes of this act.

(3) There may be established, from the proceeds of each issue of obligations, a debt service reserve account, a capitalized interest account, or a capital depreciation reserve account, in each case in an amount as may be determined by the division.

(4)(a) The provisions of the State Bond Act shall be applicable to all obligations issued pursuant to this act, when not in conflict with the provisions hereof; provided the basis of award of sale of such obligations may be either the net interest cost or the true or effective interest cost, as set forth in the resolution authorizing the sale of such obligations.

(b) In actions to validate such obligations pursuant to chapter 75, the complaint shall be filed in the Circuit Court of Leon County, the notice required by s. 75.06 shall be published in two newspapers of general circulation in the state, and the complaint and order of the court shall be served only on the state attorney of the Second Judicial Circuit.

(5) Any resolution or resolutions authorizing any obligations issued pursuant to this act shall provide that:

(a) The pledge of the pool pledged revenues as security for the obligations is a gross pledge of all rentals and charges included in pool pledged revenues.

(b) The Department of Management Services shall maintain all facilities in the pool in a satisfactory state of repair, subject to such exceptions as are determined by the Department of Management Services, provided that such exceptions do not result in breach of any rate covenant in connection with the obligations.

(c) The Department of Management Services shall establish pool rental rates in amounts so that the annualized amount of pool pledged revenues for the then-current bond year shall be at least equal to the aggregate of 110 percent of debt services charges, plus 100 percent of capital depreciation reserve deposits, plus 100 percent of costs of operations and maintenance, if any, in each case as shown in the annual budget required pursuant to this act.

(d) The pool pledged revenues are pledged to secure the payment of obligations subject to such agreements with holders of outstanding obligations as may then exist.

(6) Any resolution authorizing any obligations issued pursuant to this act may contain provisions, without limitation, which shall be a part of the contract with the holders thereof, as to:

(a) Pledging all or any part of the assets of the Department of Management Services securing the same, including leases with respect to all or any part of a facility, to secure the payment of obligations, subject to such agreements with holders of obligations as may then exist.

(b) The use and disposition of the income from facilities in the pool.

(c) The procedure by which the terms of any contract with holders of obligations may be amended or abrogated, the principal amount of obligations the holders of which must consent thereto, and the manner in which such consent may be given.

(d) Vesting in the State Board of Administration such property, rights, powers, and duties in trust as the division and the Department of Management Services may determine, and limiting or abrogating the right of holders of obligations to appoint a trustee under this act or limiting the rights, powers, and duties of such trustee.

(e) Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the division and the Department of Management Services to the holders of obligations and providing for the rights and remedies of holders of obligations in the event of such default, including, as matter of right, the appointment of a receiver; provided such rights and remedies shall not be inconsistent with the general laws of the state and the other provisions of this act.

(f) Providing for the segregation of revenues payable to the Department of Management Services as rentals or charges arising from facilities in the pool; providing for the handling of such revenues and the remittance of all or a portion thereof to the State Board of Administration or a paying agent; providing for the establishment of debt service reserves, capitalized interest accounts, capital depreciation reserve accounts, and the calculation of the amounts to be deposited therein; providing for the procurement of letters of credit or municipal bond insurance or similar credit enhancements or of letters of credit or similar liquidity facilities for the benefit of holders of such obligations or for the entering into of agreements with remarketing agents, tender agents, or indexing agents or of reimbursement agreements with respect to any of the foregoing concerning any such obligations.

(g) Providing for the circumstances under which facilities may be retired from or removed from and not replaced in the pool, so long as this does not result in a breach of any rate covenant with respect to the obligations.

(h) Any other matters, of like or different character, which in any way affect the security or protection of holders of obligations.

(7)(a) The obligations issued by the division on behalf of and in the name of the Department of Management Services shall be sold at public sale in the manner provided by the State Bond Act; provided that if the division shall determine that a negotiated sale of the obligations is in the best interest of the state, the division may negotiate for sale of the obligations with the underwriter jointly designated by the division and the Department of Management Services. In authorizing the negotiated sale, the division shall provide specific findings as to the reasons for the negotiated sale. The reasons shall include, but not be limited to, characteristics of the obligations to be issued and prevailing market conditions that necessitate a negotiated sale. In the event the division negotiates for sale of obligations, the managing underwriter, or financial consultant or adviser, if applicable, shall provide to the division, prior to the award of such obligations to the managing underwriter, a disclosure statement containing the following information:

1. An itemized list setting forth the nature and estimated amounts of expenses to be incurred by the managing underwriter in connection with the issuance of such obligations. Notwithstanding the foregoing, any such list may include an item for miscellaneous expenses, provided it includes only minor items of expense which cannot be easily categorized elsewhere in the statement.

2. The names, addresses, and estimated amounts of compensation of any finders connected with the issuance of the obligations.

3. The amount of underwriting spread expected to be realized.

4. Any management fee charged by the managing underwriter.

5. Any other fee, bonus, or compensation estimated to be paid by the managing underwriter in connection with the obligations issued to any person not regularly employed or retained by it.

6. The name and address of the managing underwriter, if any, connected with the obligations issued.

7. Any other disclosure which the division may require.

This paragraph is not intended to restrict or prohibit the employment of professional services relating to obligations issued under this act or the issuance of bonds by the division under any other provisions of law.

(b) In the event an offer of an issue of obligations at public sale produces no bid, or in the event all bids received are rejected, the division is authorized to negotiate for the sale of the obligations under such rates and terms as are in the best interest of the state; provided that no obligations shall be so sold or delivered on terms less favorable than the terms contained in any bids rejected at the public sale thereof or, if no bids were received at such public sale, the terms contained in the notice of public sale.

(c) The failure of the division to comply with one or more provisions of this section shall not affect the validity of the obligations so issued.

(8)(a) No underwriter, commercial bank, investment banker, or financial consultant or adviser shall pay any finder any bonus, fee, or gratuity in connection with the sale of obligations issued by the division on behalf of and in the name of the Department of Management Services unless full disclosure is made to the division prior to or concurrently with the submission of a purchase proposal for such obligations by the underwriter, commercial bank, investment banker, or financial consultant or adviser and is made subsequently in the official statement or offering circular, if any, detailing the name and address of any finder and the amount of bonus, fee, or gratuity paid to such finder.

(b) A willful violation of this subsection is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) No violation of this subsection shall affect the validity of any obligation issued under this act.

(9) As used in this section, the term “finder” means a person who is neither regularly employed by, nor a partner or officer of, an underwriter, bank, banker, or financial consultant or adviser and who enters into an understanding with either the issuer or the managing underwriter, or both, for any paid or promised compensation or valuable consideration, directly or indirectly, expressly or impliedly, to act solely as an intermediary between such issuer and managing underwriter for the purpose of influencing any transaction in the purchase of such obligations.

(10) All obligations issued by the division on behalf of and in the name of the Department of Management Services shall state on the face thereof that they are payable, both as to principal and interest, and premium, if any, solely out of the pool pledged revenues, and do not constitute an obligation, either general or special, of the state or of any political subdivision.

(11) All obligations issued by the division on behalf of and in the name of the Department of Management Services are hereby declared to have all the qualities and incidents of negotiable instruments under the applicable laws of the state.

(12) Any pledge of earnings, revenues, or other moneys made by the Department of Management Services shall be valid and binding from the time the pledge is made. Any earnings, revenues, or other moneys so pledged and thereafter received by the Department of Management Services shall immediately be subject to the lien of that pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against the Department of Management Services irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded or filed pursuant to the Uniform Commercial Code.

(13) No employee of the Department of Management Services or the division, nor any person lawfully executing obligations issued under this act by the division on behalf of and in the name of the Department of Management Services, shall be liable personally on the obligations or be subject to any personal liability or accountability by reason of the issuance thereof.

History.—s. 17, ch. 85-349; s. 2, ch. 86-222; s. 75, ch. 87-224; s. 190, ch. 92-279; s. 55, ch. 92-326; s. 36, ch. 98-279; s. 27, ch. 2000-152; ss. 26, 27, ch. 2008-153; ss. 27, 28, ch. 2009-82; ss. 20, 21, ch. 2010-153; s. 13, ch. 2012-212.



255.519 - Variable rate obligations.

255.519 Variable rate obligations.—

(1) With respect to the provisions of s. 215.84(3), if the interest rate on bonds bearing a floating or variable rate of interest as calculated on the date of the initial sale thereof does not exceed the limitation provided by s. 215.84(3), so long as the basis, method, or formula for computing the floating or variable rate does not change during the life of the bonds, subsequent increases in the interest rate in accordance with said basis, method, or formula shall not cause the interest rate on the bonds to violate the limitation provided by s. 215.84(3). A certificate by the issuer of the bonds as to the computation of the interest rate in compliance with this requirement shall be deemed conclusive evidence of compliance with the provisions of s. 215.84(3).

(2) With respect to all variable rate obligations of 5 years’ maturity or less for purposes of determining compliance with all rate covenant tests under this act, the State Board of Administration shall recompute debt service to an amount which will fully amortize the debt in level payments of principal and interest over 25 years at the assumed rate.

History.—s. 18, ch. 85-349.



255.52 - Approval by State Board of Administration.

255.52 Approval by State Board of Administration.—At or prior to the sale by the division, all obligations proposed to be issued by the division shall be approved by the State Board of Administration as to fiscal sufficiency. The State Board of Administration shall look to the rate coverage of all pool pledged revenues, as projected by the Department of Management Services, with respect to all proposed and outstanding obligations issued under this act:

(1) One hundred and ten percent of debt service charges; plus

(2) One hundred percent of capital depreciation reserved deposits, if any; plus

(3) One hundred percent of costs of operation and maintenance.

With respect to variable rate obligations, such evaluation shall be made at the interest rate for the date of sale determined as provided in s. 255.519.

History.—s. 19, ch. 85-349; s. 3, ch. 86-222; s. 37, ch. 98-279.



255.521 - Failure of payment.

255.521 Failure of payment.—Should an agency fail to make a timely payment of the pool pledged rentals or charges as required by this act, the Chief Financial Officer shall withhold general revenues of the agency in an amount sufficient to pay the rentals and charges due and unpaid from such agency. The Chief Financial Officer shall forward such general revenue amounts to the Department of Management Services in payment of such rents.

History.—s. 20, ch. 85-349; s. 38, ch. 98-279; s. 277, ch. 2003-261.



255.522 - State and political subdivisions not liable on obligations.

255.522 State and political subdivisions not liable on obligations.—Obligations issued pursuant to this act shall not be a debt of the state or of any political subdivision, and neither the state nor any political subdivision shall be liable thereon. The Department of Management Services shall not have the power to pledge the credit, the revenues, or the taxing power of the state or of any political subdivision; and neither the credit, the revenues, nor the taxing power of the state or of any political subdivision shall be, or shall be deemed to be, pledged to the payment of any obligations issued pursuant to this act.

History.—s. 21, ch. 85-349; s. 39, ch. 98-279.



255.523 - Exemption from taxes.

255.523 Exemption from taxes.—The property of the Department of Management Services, the transactions and operations thereof, and the income therefrom shall be exempt from taxation by the state and political subdivisions.

History.—s. 23, ch. 85-349; s. 40, ch. 98-279.



255.524 - Obligations issued constitute legal investments.

255.524 Obligations issued constitute legal investments.—All obligations issued pursuant to this act shall be and constitute legal investments without limitation for all political subdivisions of this state; for all banks, trust companies, savings banks, savings associations, savings and loan associations, and investment companies; for all administrators, executors, trustees, and other fiduciaries; for all insurance companies and associations and other persons carrying on an insurance business; and for all other persons who are now or may hereafter be authorized to invest in bonds or other obligations of the state and shall be and constitute eligible securities to be deposited as collateral for the security of any public funds. This section shall be considered as additional and supplemental authority and shall not be limited without specific reference hereto.

History.—s. 23, ch. 85-349.



255.525 - Inconsistent provisions of other laws superseded.

255.525 Inconsistent provisions of other laws superseded.—Insofar as the provisions of this act are inconsistent with the provisions of any other law, the provisions of this act shall be controlling.

History.—s. 24, ch. 85-349.



255.5576 - Consideration of energy-efficient materials; high-energy lighting.

255.5576 Consideration of energy-efficient materials; high-energy lighting.—

(1) The Department of Management Services shall consider the energy efficiency of all materials used in the construction, alteration, repair, or rebuilding of a building or facility owned or operated by a state agency. Whenever feasible, the department shall lease a building or facility that has high-efficiency lighting.

(2) The Department of Management Services shall adopt rules requiring a state agency to install high-efficiency lamps when replacing an existing lamp or installing a new lamp in a building owned by the state agency.

History.—s. 61, ch. 2010-176.



255.60 - Special contracts with charitable or not-for-profit organizations.

255.60 Special contracts with charitable or not-for-profit organizations.—The state, the governing body of any political subdivision of the state, or a public-private partnership is authorized, but not required, to contract for public service work with a not-for-profit organization or charitable youth organization, notwithstanding competitive sealed bid procedures required under this chapter, chapter 287, or any municipal or county charter, upon compliance with this section.

(1) The contractor or supplier must meet the following conditions:

(a) The contractor or supplier must be a not-for-profit corporation incorporated under chapter 617 and in good standing.

(b) The contractor or supplier must hold exempt status under s. 501(a) of the Internal Revenue Code, as an organization described in s. 501(c)(3) of the Internal Revenue Code.

(c) For youth organizations, the corporate charter of the contractor or supplier must state that the corporation is organized as a charitable not-for-profit organization exclusively for at-risk youths enrolled in a work-study program.

(d) Administrative salaries and benefits for any such corporation shall not exceed 15 percent of gross revenues. Field supervisors shall not be considered administrative overhead.

(2) The contract, if approved by authorized agency personnel of the state, the governing body of a political subdivision, or the public-private partnership, as appropriate, must provide at a minimum that:

(a) For youth organizations, labor shall be performed exclusively by at-risk youth and their direct supervisors; and shall not be subject to subcontracting.

(b) For the preservation, maintenance, and improvement of park land, the property must be at least 20 acres with contiguous public facilities that are capable of seating at least 5,000 people in a permanent structure.

(c) For public education buildings, the building must be at least 90,000 square feet.

(d) Payment must be production-based.

(e) The contract will terminate should the contractor or supplier no longer qualify under subsection (1).

(f) The supplier or contractor has instituted a drug-free workplace program substantially in compliance with the provisions of s. 287.087.

(g) The contractor or supplier agrees to be subject to review and audit at the discretion of the Auditor General in order to ensure that the contractor or supplier has complied with this section.

(3) A contract under this section may not exceed the annual sum of $250,000.

(4) Should a court find that a contract purporting to have been entered into pursuant to this section does not so qualify, the court may order that the contract be terminated on reasonable notice to the parties. The court shall not require disgorgement of any moneys earned for goods or services actually delivered or supplied.

(5) Nothing in this section shall excuse any person from compliance with ss. 287.132-287.134.

History.—s. 1, ch. 2003-113; s. 1, ch. 2013-223; s. 35, ch. 2014-17.






Chapter 256 - FLAGS

256.01 - Flag of United States to be displayed.

256.01 Flag of United States to be displayed.—The flag of the United States shall be displayed daily when the weather permits, from a staff upon the state capitol and upon each county courthouse.

History.—s. 1, ch. 7369, 1917; RGS 1206; CGL 1683.



256.011 - Display of flag on election day.

256.011 Display of flag on election day.—

(1) The supervisor of elections of each county in this state shall provide a flag of the United States for each polling place in the county. The flag shall be displayed properly and prominently at all designated polling places on all days when an election is being held.

(2) The supervisor of elections of each county in the state shall make the flags available to each municipality or governmental body holding an election within such county for each election held for any such municipality or governmental body within such county. The municipality or governmental body shall have the responsibility of properly and prominently displaying the flag at each such polling place on all days when an election is being held and shall bear the expense of displaying the flag of the United States.

(3) Each supervisor of elections is authorized to purchase a sufficient number of flags to carry out the purpose of this act out of the general revenue fund of each such county.

(4) In lieu of a flag of the United States, a picture or representation of the flag may be displayed at the polling place, provided such picture or representation measures, at a minimum, 1 square foot in size.

History.—s. 1, ch. 63-227; s. 44, ch. 90-315.



256.015 - Display of state flag; protocol.

256.015 Display of state flag; protocol.—

(1) The Governor shall adopt a protocol on flag display. The protocol must provide guidelines for the proper display of the state flag and for the lowering of the state flag to half-staff on appropriate occasions, such as on holidays and upon the death of high-ranking state officials, uniformed law enforcement and fire service personnel, and prominent citizens.

(2) The Governor may adopt, repeal, or modify any rule or custom as the Governor deems appropriate which pertains to the display of the state flag.

History.—s. 1, ch. 2013-165.



256.02 - Certain officers to provide flag.

256.02 Certain officers to provide flag.—The officer charged with the maintenance or upkeep of the buildings mentioned in s. 256.01 shall provide suitable flags and cause them to be displayed, the expense to be borne out of the funds provided for the upkeep and maintenance of said buildings.

History.—s. 2, ch. 7369, 1917; RGS 1207; CGL 1684.



256.031 - Department of State custodian of state flag.

256.031 Department of State custodian of state flag.—

(1)(a) The Department of State is the custodian of the official state flag, and, for the purpose of assisting schools, governmental agencies, and other groups and organizations in the care, handling, and history of the state flag, including all flags that have flown over any part of the State of Florida by those sovereigns to which Florida has belonged, the department is hereby authorized to buy and sell flags and to present, at no cost to such schools, governmental agencies, or other groups, and organizations, flags and printed material giving information in the care, handling, and history of such flags, up to an annual cost of $15,000. Proceeds from the sale of flags shall be deposited in the General Revenue Fund.

(b) The Department of State may also furnish official flags, plaques, and proclamations for state functions and ceremonies, up to an annual cost of $2,000.

(2) Each flag so presented shall carry a note indicating the following: “This flag is being presented to you by courtesy of the people of Florida” and no other name.

History.—s. 1, ch. 29747, 1955; ss. 10, 35, ch. 69-106; ss. 1, 2, ch. 72-123; s. 27, ch. 93-120.



256.032 - Display of state flag at public schools.

256.032 Display of state flag at public schools.—The state flag shall be displayed at a suitable place and in the appropriate manner on the grounds of each elementary and secondary public school. The school boards shall furnish flags whenever necessary.

History.—s. 1, ch. 65-200; s. 1, ch. 69-300.



256.041 - Purchase of United States flag or state flag for public use.

256.041 Purchase of United States flag or state flag for public use.—When the state, a county, or a municipality purchases a United States flag or a state flag for public use, the flag must be made in the United States from articles, materials, or supplies, all of which are grown, produced, and manufactured in the United States. This section applies to the purchase of a flag on or after January 1, 2016.

History.—s. 2, ch. 2015-138.



256.05 - Improper use of state or United States flag, or other symbol of authority.

256.05 Improper use of state or United States flag, or other symbol of authority.—No person shall, in any manner, for exhibition or display:

(1) Place or cause to be placed any word, figure, mark, picture, design, drawing or advertisement of any nature upon any flag, standard, color, ensign or shield of the United States or of this state, or authorized by any law of the United States or this state; or

(2) Expose to public view any such flag, standard, color, ensign or shield upon which shall have been printed, painted or otherwise produced, or to which shall have been attached, appended, affixed or annexed any such word, figure, mark, picture, design, drawing or advertisement.

History.—ss. 1, 2, 3, ch. 7819, 1919; s. 1, ch. 9325, 1923; CGL 8117, 8118; s. 1, ch. 57-74.



256.051 - Improper use or mutilation of state or Confederate flag or emblem prohibited.

256.051 Improper use or mutilation of state or Confederate flag or emblem prohibited.—

(1) It shall be unlawful for any person, firm, or corporation to copy, print, publish, or otherwise use the flag or state emblem of Florida, or the flag or emblem of the Confederate States, or any flag or emblem used by the Confederate States or the military or naval forces of the Confederate States at any time within the years 1860 to 1865, both inclusive, for the purpose of advertising, selling, or promoting the sale of any article of merchandise whatever within this state.

(2) It shall also be unlawful for any person, firm, or corporation to mutilate, deface, defile, or contemptuously abuse the flag or emblem of Florida or the flag or emblem of the Confederate States by any act whatever.

(3) Nothing in this section shall be construed to prevent the use of any flag, standard, color, shield, ensign, or other insignia of Florida or of the Confederate States for decorative or patriotic purposes.

History.—ss. 1, 2, 3, ch. 61-375; s. 5, ch. 91-221.



256.06 - Mutilation or disrespect of state or United States flag.

256.06 Mutilation or disrespect of state or United States flag.—No person shall publicly mutilate, deface, defile, defy, trample upon, or by word or act cast contempt upon any such flag, standard, color, ensign or shield.

History.—ss. 1, 2, 3, ch. 7819, 1919; s. 1, ch. 9325, 1923; CGL 8117, 8118.



256.07 - Exceptions.

256.07 Exceptions.—Sections 256.05 and 256.06 shall not apply to any act permitted by the Statutes of the United States or of this state, or by the United States Army and Navy Regulations, nor shall it apply to any printed or written document or production, stationery, ornament, picture or jewelry whereon shall be depicted said flag, standard, color, ensign or shield with no design or words thereon.

History.—New in Florida Statutes, 1941; s. 7, ch. 22858, 1945; s. 2, ch. 57-74.



256.08 - Definition.

256.08 Definition.—The words “flag,” “standard,” “color,” “ensign,” or “shield,” as used in ss. 256.05-256.07, shall include any flag, standard, color, ensign or shield, or copy, picture or representation thereof, made of any substance or represented or produced thereon, and of any size, evidently purporting to be such flag, standard, color, ensign or shield of the United States or of this state, or a copy, picture or representation thereof.

History.—New in Florida Statutes, 1941.



256.09 - Penalty.

256.09 Penalty.—Any person violating the provisions of s. 256.05 or s. 256.06 shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1-3, ch. 7819, 1919; s. 1, ch. 9325, 1923; CGL 8117, 8118; s. 155, ch. 71-136.



256.10 - Mutilation of or disrespect for Confederate flags or replicas.

256.10 Mutilation of or disrespect for Confederate flags or replicas.—No person shall publicly mutilate, deface, defile, defy, trample upon, or by word or act cast contempt upon the flags of the Confederacy, or replicas thereof, for crass or commercial purposes; provided however nothing contained herein shall be construed to prevent or prohibit the use of such flags for decorative or patriotic purposes.

History.—s. 1, ch. 61-115.



256.11 - Public auditoriums; display of the United States flag.

256.11 Public auditoriums; display of the United States flag.—

(1) Each publicly supported and controlled auditorium within a separate building shall display daily the flag of the United States upon a suitable flagstaff upon the grounds of the auditorium except when the weather does not permit such display, and each publicly supported and controlled auditorium within a part of a building shall display daily the flag of the United States inside of the auditorium whenever the auditorium is open.

(2) It is the duty of the person responsible for the administration of such auditorium to provide a suitable flag and cause it to be displayed in the manner provided in subsection (1). If any person willfully causes the flag to fail to be so displayed, except for the cleaning, repair, or replacement of such flag, such person is guilty of a noncriminal violation, punishable as provided in s. 775.083.

History.—s. 1, ch. 76-99; s. 2, ch. 99-276.



256.12 - Display of POW-MIA flags.

256.12 Display of POW-MIA flags.—On and after September 19, 1990, each state-owned building at which the flag of the United States is displayed must also display a POW-MIA flag, if such flag is available free of charge to the agency that occupies the building and if such display is in accordance with federal laws and regulations.

History.—s. 1, ch. 90-75.



256.13 - POW-MIA flag; display at rest areas.

256.13 POW-MIA flag; display at rest areas.—The Florida Department of Transportation shall fly the POW-MIA flag year round at each of the rest areas along interstate highways in this state.

History.—s. 1, ch. 2000-329.



256.14 - POW-MIA flag; display at state parks.

256.14 POW-MIA flag; display at state parks.—The Department of Environmental Protection shall purchase and display the POW-MIA flag year-round at each of the state parks where the flag of the United States is displayed.

History.—s. 1, ch. 2008-159.



256.15 - Firefighter Memorial Flag

256.15 Firefighter Memorial Flag—The Division of State Fire Marshal of the Department of Financial Services shall design, produce, and implement the creation and distribution of an official state Firefighter Memorial Flag to honor firefighters who have died in the line of duty.

(1) The flag may be displayed at memorial or funeral services of firefighters who have died in the line of duty, at firefighter memorials, at fire stations, at the Fallen Firefighter Memorial located at the Florida State Fire College in Ocala, by the families of fallen firefighters, and at any other location designated by the State Fire Marshal.

(2) The flag shall have a blue background, with a black horizontal stripe across the middle of the flag and a horizontal purple stripe above and below the black stripe. It shall also contain a red Maltese Cross or Cross of St. Florian in the center of the flag surrounding the Great Seal of the State of Florida, and the phrase “Florida Fallen Firefighters” in gold capital letters shall be placed at the top of the flag and the phrase “Memorial Flag” shall be placed at the bottom of the flag. Each arm of the cross shall contain one of the words “Courage,” “Honor,” “Sacrifice,” and “Valor.”

(3) The Department of Financial Services may adopt rules relating to the production and distribution of the flag.

History.—s. 1, ch. 2009-52.






Chapter 257 - PUBLIC LIBRARIES AND STATE ARCHIVES

257.01 - State Library; creation; administration.

257.01 State Library; creation; administration.—There is created and established the State Library which shall be located at the capital. The State Library shall be administered by the Division of Library and Information Services of the Department of State.

History.—s. 1, ch. 10278, 1925; CGL 1687; s. 1, ch. 63-39; ss. 10, 35, ch. 69-106; s. 21, ch. 69-353; s. 1, ch. 70-250; s. 1, ch. 71-279; s. 86, ch. 73-333; s. 1, ch. 74-228; s. 1, ch. 81-68; s. 13, ch. 86-163.



257.015 - Definitions.

257.015 Definitions.—As used in this chapter, the term:

(1) “Department” means the Department of State.

(2) “Depository library” means a library that has been designated as a depository for receiving state publications in accordance with s. 257.05(3).

(3) “Division” means the Division of Library and Information Services of the Department of State.

(4) “Secretary” means the Secretary of State.

(5) “State Librarian” means the person appointed by the secretary as the director of the Division of Library and Information Services pursuant to s. 257.031.

(6) “State publication” means a publication created under the authority of or at the total or partial expense of a state official, state department, state board, state court, or state agency, or that is required to be publicly distributed pursuant to state law. The term includes a publication containing information about the state and its government which is culturally and historically significant to researchers and the general public. The term does not include a publication that is created only for internal use of a state official, state department, state board, state court, or state agency.

History.—s. 1, ch. 2005-207; s. 1, ch. 2015-117.



257.02 - State Library Council.

257.02 State Library Council.—

(1) There shall be a State Library Council to advise and assist the division with planning, policy, and priorities related to the development of statewide information services. The council shall consist of nine members who shall be appointed by the Secretary of State. Of the nine members, three members must represent Florida public libraries, two members must represent the Florida Academic Library Services Cooperative, one member must represent a multitype library cooperative, one member must represent a school library media center, one member must represent the Independent Colleges and Universities of Florida, and one member must represent a Florida library professional association. Members shall be appointed for 4-year terms. A vacancy on the council shall be filled for the period of the unexpired term. A person may not be appointed to serve more than two consecutive terms as a member of the council. The secretary may remove from office any council member for malfeasance, misfeasance, neglect of duty, incompetence, permanent inability to perform official duties, or pleading guilty or nolo contendere to, or being found guilty of, a felony.

(2) Members of the council shall serve without compensation or honorarium but are entitled to receive reimbursement for per diem and travel expenses as provided in s. 112.061. The council shall meet at the call of its chair, at the request of a majority of its membership, at the request of the division, or at such times as may be prescribed by its rules.

(3) The officers of the State Library Council shall be a chair, elected from the members thereof, and the State Librarian, who shall serve without voting rights as secretary of the council.

History.—s. 2, ch. 10278, 1925; CGL 1688; s. 2, ch. 63-39; s. 19, ch. 63-400; ss. 10, 35, ch. 69-106; s. 21, ch. 69-353; s. 2, ch. 70-250; s. 1, ch. 70-439; s. 1, ch. 71-279; s. 2, ch. 74-228; s. 4, ch. 78-323; ss. 2, 3, 4, ch. 81-68; ss. 1, 4, ch. 82-46; s. 2, ch. 83-265; s. 14, ch. 86-163; s. 3, ch. 87-172; ss. 1, 2, 3, ch. 90-21; s. 5, ch. 91-429; s. 150, ch. 95-148; s. 2, ch. 2005-207; s. 2, ch. 2015-117.



257.031 - State Librarian; appointment and duties.

257.031 State Librarian; appointment and duties.—

(1) The State Librarian shall be appointed by the Secretary of State, shall have completed a library school program accredited by the American Library Association, and shall serve as the director of the Division of Library and Information Services of the Department of State. The Secretary of State may, in making the appointment of State Librarian, consult the members of the State Library Council.

(2) The State Librarian shall:

(a) Keep a record of the proceedings of the State Library Council;

(b) Keep an accurate account of the financial transactions of the division;

(c) Have charge of the work of the division in organizing new libraries and improving those already established;

(d) In general, perform such duties as may, from time to time, be assigned to him or her by the Secretary of State; and

(e) Manage operations of the programs assigned by law to the division.

History.—s. 4, ch. 70-250; s. 1, ch. 70-439; s. 4, ch. 78-323; ss. 3, 4, ch. 81-68; ss. 1, 4, ch. 82-46; s. 1, ch. 83-24; s. 2, ch. 83-265; s. 15, ch. 86-163; ss. 2, 3, ch. 90-21; s. 5, ch. 91-429; s. 151, ch. 95-148; s. 3, ch. 2005-207.



257.04 - Publications, pictures, and other documents received to constitute part of State Library; powers and duties of Division of Library and Information Services.

257.04 Publications, pictures, and other documents received to constitute part of State Library; powers and duties of Division of Library and Information Services.—

(1) All books, pictures, documents, publications, and manuscripts received through gifts, purchase, or exchange, or on deposit from any source for the use of the state, shall constitute a part of the State Library and shall be placed therein for the use of the public under the control of the division. The division may receive gifts of money, books, or other property which may be used or held for the purposes given; and it may purchase books, periodicals, furniture, and equipment as necessary to promote the efficient operation of the service it is expected to render to state officials, employees, and the public.

(2) The division may, upon request, give aid and assistance, financial, advisory, or otherwise, to all school, state institutional, academic, free, and public libraries, and to all communities in the state which may propose to establish libraries, as to the best means of establishing and administering libraries, selecting and cataloging books, and other facets of library management.

(3) The division shall maintain a library for state officials and employees, especially of informational material pertaining to their work.

(4) The division shall maintain and provide research and information services for state agencies.

(5) The division shall make all necessary arrangements to coordinate with the Division of Blind Services of the Department of Education to provide library services to the blind and physically handicapped persons of the state.

(6) The division may issue printed material and electronic information, and in the publication thereof may cooperate with state library commissions and libraries of other states in order to secure the more economical administration of the work for which it is formed. The division may conduct courses of library instruction and hold librarians’ institutes in various parts of the state.

(7) The division shall perform such other services and engage in any other activity, not contrary to law, appropriate in the development of library service to state government, to the libraries and library profession of the state, and to the citizens of the state.

History.—s. 4, ch. 10278, 1925; CGL 1690; s. 4, ch. 63-39; ss. 10, 35, ch. 69-106; s. 21, ch. 69-353; s. 3, ch. 74-228; s. 2, ch. 83-24; s. 16, ch. 86-163; s. 3, ch. 2015-117.



257.05 - State Publications Program.

257.05 State Publications Program.—

(1) The Legislature finds that the State Publications Program increases accessibility to culturally and historically significant information about the state and its government for researchers and the general public through the distribution of state publications to depository libraries throughout the state.

(2) Each state official, state department, state board, state court, or state agency:

(a) Shall furnish its state publications to the division for distribution to depository libraries throughout the state upon the publication’s release in accordance with division rule.

(b) Shall designate a state publications liaison. Upon designation of a liaison, a state official, state department, state board, state court, or state agency shall provide the division with the liaison’s name and contact information. Each state publications liaison shall maintain a list of his or her respective entity’s state publications and furnish the list to the division as updated or by December 31 of each year.

(c) Shall, if having charge of their distribution, furnish the division with daily journals and bound journals of each house of the Legislature, as issued; slip laws and bound session laws, both general and special; and Florida Statutes and supplements thereto. The number of copies furnished shall be determined by requests of the division.

(3) It is the duty of the division to:

(a) Manage the State Publications Program.

(b) Designate university, college, and public libraries as depository libraries for state publications. A depository library must maintain state publications in a form that is convenient and accessible to the public. The division shall be the official repository for state publications.

(c) Create a distribution system to provide copies of state publications to depository libraries.

(d) Create a periodic bibliography for the State Publications Program.

The division may exchange copies of state publications for those of other states, territories, and countries.

History.—s. 5, ch. 10278, 1925; CGL 1691; s. 1, ch. 22064, 1943; s. 1, ch. 21758, 1943; s. 4, ch. 63-39; s. 1, ch. 67-223; ss. 10, 35, ch. 69-106; s. 21, ch. 69-353; s. 1, ch. 73-305; s. 3, ch. 83-24; s. 17, ch. 86-163; s. 34, ch. 90-335; s. 8, ch. 2006-111; s. 4, ch. 2015-117.



257.105 - State publications; copies to Library of Congress.

257.105 State publications; copies to Library of Congress.—Any state official or state agency, board, commission, or institution having charge of state publications hereinafter named is authorized and directed to furnish the Library of Congress in Washington, D.C., upon requisition from the Library of Congress, up to three copies of the journals of both houses of the Legislature; volumes of the Supreme Court Reports; volumes of periodic reports of Cabinet officers; and copies of reports, studies, maps, or other publications by official boards or institutions of the state, from time to time, as such are published and are available for public distribution.

History.—ss. 1, 6, ch. 83-252; s. 4, ch. 88-32; ss. 35, 44, ch. 90-335; s. 6, ch. 2015-117.

Note.—Former s. 283.51.



257.12 - Division of Library and Information Services authorized to accept and expend federal funds.

257.12 Division of Library and Information Services authorized to accept and expend federal funds.—

(1) The Division of Library and Information Services of the Department of State is designated as the state library administrative agency authorized to accept, receive, administer, and expend any moneys, materials, or any other aid granted, appropriated, or made available by the United States or any of its agencies for the purpose of giving aid to libraries and providing educational library service in the state.

(2) The division is authorized to file any accounts required by federal law or regulation with reference to receiving and administering all such moneys, materials, and other aid for said purposes; provided, however, that the acceptance of such moneys, materials, and other aid shall not deprive the state from complete control and supervision of its library.

(3) All public libraries are encouraged to adopt an Internet safety education program, including the implementation of a computer-based educational program, which has been endorsed by a government-sanctioned law enforcement agency or other reputable public safety advocacy organization and is designed for children and adults. The purpose of the Internet safety education program is to promote the use of prudent online deportment and broaden awareness of online predators. The program must be interactive and age-appropriate. Each library shall annually report to the division the annual number of program participants who complete the Internet safety education program. By April 1, 2010, the division shall adopt rules for rewarding those libraries in the program grant application process which have had 1 percent or more of their annual number of program participants, based on the total number of registered borrowers from the preceding year, complete the Internet safety education program adopted by the library. Program participants completing the program as a result of strategic partnerships or collaboration between the library and other entities shall be integrated into the library’s annual report. The division shall adopt rules to allocate 10 percent of the total points available in the library services and technology grant application evaluation process to public libraries that are in compliance with this section, beginning with the grant application cycle for the 2011-2012 fiscal year.

History.—ss. 1, 2, ch. 26976, 1951; s. 4, ch. 63-39; ss. 10, 35, ch. 69-106; s. 21, ch. 69-353; s. 18, ch. 86-163; s. 4, ch. 2005-207; s. 1, ch. 2009-194.



257.14 - Division of Library and Information Services; rules.

257.14 Division of Library and Information Services; rules.—The Division of Library and Information Services has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—s. 2, ch. 61-402; s. 4, ch. 63-39; ss. 10, 35, ch. 69-106; s. 21, ch. 69-353; s. 3, ch. 83-24; s. 19, ch. 86-163; s. 46, ch. 98-200.



257.15 - Division of Library and Information Services; standards.

257.15 Division of Library and Information Services; standards.—The Division of Library and Information Services shall establish reasonable and pertinent operating standards under which libraries will be eligible to receive state moneys.

History.—s. 3, ch. 61-402; s. 4, ch. 63-39; ss. 10, 35, ch. 69-106; s. 21, ch. 69-353; s. 2, ch. 72-353; s. 3, ch. 83-24; s. 20, ch. 86-163.



257.16 - Reports.

257.16 Reports.—Any library receiving grants under ss. 257.14-257.25 shall file with the Division of Library and Information Services on or before December 1 of each year a financial report on its operations and furnish the division with such other information as the division may require.

History.—s. 4, ch. 61-402; s. 4, ch. 63-39; ss. 10, 35, ch. 69-106; s. 21, ch. 69-353; s. 3, ch. 83-24; s. 21, ch. 86-163.



257.17 - Operating grants.

257.17 Operating grants.—A political subdivision that has been designated by a county or municipality as the single library administrative unit is eligible to receive from the state an annual operating grant of not more than 25 percent of all local funds expended by that political subdivision during the second preceding fiscal year for the operation and maintenance of a library, under the following conditions:

(1) Eligible political subdivisions include:

(a) A county that establishes or maintains a library or that gives or receives free library service by contract with a municipality or nonprofit library corporation or association within such county;

(b) A county that joins with one or more counties to establish or maintain a library or contracts with another county, a special district, a special tax district, or one or more municipalities in another county to receive free library service;

(c) A special district or special tax district that establishes or maintains a library and provides free library service; or

(d) A municipality that establishes or maintains a library or that gives or receives free library service by contract with a nonprofit library corporation or association within the municipality.

(2) The library established or maintained by such political subdivision shall:

(a) Be operated under a single administrative head who is an employee of the single library administrative unit and who has completed a library education program accredited by the American Library Association. The single administrative head shall have at least 2 years of full-time paid professional experience, after completing the library education program, in a public library that is open to the public for a minimum of 40 hours per week.

(b) Expend its funds centrally.

(c) Provide reciprocal borrowing, and other library services pursuant to interlocal agreement, to residents of all political subdivisions within the county which receive operating grants from the state.

(d) Have at least one library or branch library open for 40 or more hours per week.

(e) Have a long-range plan, an annual plan of service, and an annual budget.

(f) Engage in joint planning for coordination of library services within the county or counties that receive operating grants from the state.

(3) Any political subdivision establishing public library service for the first time shall submit a certified copy of its appropriation for library service, and its eligibility to receive an operating grant shall be based upon such appropriation.

History.—s. 5, ch. 61-402; s. 1, ch. 72-247; s. 3, ch. 72-353; s. 1, ch. 73-138; s. 3, ch. 83-24; s. 53, ch. 2000-171; s. 1, ch. 2001-263; s. 5, ch. 2003-2; s. 1, ch. 2003-126.



257.171 - Multicounty libraries.

257.171 Multicounty libraries.—Units of local government may establish a multicounty library. For a multicounty library, a local government may pay moneys in advance in lump sum from its public funds for the provision of library services only.

History.—s. 4, ch. 83-24; s. 22, ch. 86-163; s. 1, ch. 92-305; s. 4, ch. 2012-121; s. 1, ch. 2015-4.



257.172 - Multicounty library grants.

257.172 Multicounty library grants.—

(1) The administrative unit of a multicounty library that serves a population of 50,000 or more and serves two or more counties, at least one of which qualifies for an equalization grant, is eligible for an annual grant from the state. The grant funds are to be used for the support and extension of library service in participating counties. The grant must be computed by the division on a state matching basis up to $1 million in local expenditures by all participating counties for operation and maintenance of a library during the second preceding year. The administrative unit of a multicounty library with:

(a) Two participating counties is eligible for a grant equal to 5 cents on each local dollar of expenditure.

(b) Three participating counties is eligible for a grant equal to 10 cents on each local dollar of expenditure.

(c) Four participating counties is eligible for a grant equal to 15 cents on each local dollar of expenditure.

(d) Five participating counties is eligible for a grant equal to 20 cents on each local dollar of expenditure.

(e) Six or more participating counties is eligible for a grant equal to 25 cents on each local dollar of expenditure.

(2) In addition, to support multicounty library service, the administrative unit of a multicounty library with:

(a) Two participating counties is eligible to receive a base grant of $50,000, effective July 1, 2008.

(b) Three or more participating counties is eligible to receive a base grant of a minimum of $250,000. Such amount shall be increased to $350,000 when the appropriation from state funds for operating, multicounty, and equalization grants is at least 3 percent more than the appropriation from state funds for those grants for fiscal year 2007-2008.

(3) For the purposes of this section, s. 257.21 does not apply.

History.—s. 4, ch. 83-24; s. 59, ch. 85-80; s. 2, ch. 92-305; s. 1, ch. 94-109; s. 1, ch. 2008-158.



257.18 - Equalization grants.

257.18 Equalization grants.—

(1) Any county qualifying for an operating grant is eligible to receive an equalization grant if it meets the following criteria:

(a) The county was eligible for an equalization grant in fiscal year 2007-2008.

(b) The value of 1 mill adjusted to reflect the average statewide level of assessment is below the median amount for all counties in the state.

(c) The county operating millage subject to the 10-mill cap is equal to or above the average for all counties. If the county does not meet this millage requirement, the per capita income for the county must be equal to or below the average for all counties.

(d) The county has been eligible for an equalization grant each fiscal year since fiscal year 2007-2008.

(2) If a county fails to meet the eligibility criteria for an equalization grant in any one year, the county shall be notified that its equalization grant funding will be phased out over a 3-year period as follows:

(a) In the first year, the county shall receive the grant amount for which it qualified the previous year.

(b) In the second year, the county shall receive two-thirds of the grant amount it received under paragraph (a).

(c) In the third year, the county shall receive one-third of the grant amount it received under paragraph (a).

(d) In subsequent years, the county shall not be eligible to receive an equalization grant.

(3) An equalization grant to an eligible county is calculated in the following manner:

(a) The equalization factor is computed by subtracting the value of 1 mill adjusted to reflect the average statewide level of assessment for each county from the average adjusted value of 1 mill for all counties and then dividing that amount by the average adjusted value of 1 mill for all counties.

(b) An equalization grant is computed by multiplying the equalization factor times the total local funds expended for library support by that county during the second preceding year and adding that amount to the actual total local funds expended for library support by that county during the second preceding year. The result is the adjusted value for the local funds expended for library service. The amount of the equalization grant is equal to 25 cents of the adjusted value of local funds expended for library service.

(c) When the adjusted mill equivalent of actual local funds expended for library support by the county during the second preceding year is above the statewide average adjusted mill equivalent of actual local funds expended by all counties receiving operating grants, the amount of the equalization grant is equal to 50 cents of the adjusted value of local funds expended for library service.

(4) A county may not receive an equalization grant that is equal to more than 10 percent of the total amount required to fund equalization grants to all eligible counties.

(5) The Division of Library and Information Services shall calculate equalization grants based on the amount of local funds expended for library service the second preceding year as certified by the appropriate county officials and information on the level of assessment of property in each county, the taxable value of property in each county, the county operating millage subject to the 10-mill cap, and the per capita income as reported by the agency authorized by law.

(6) Equalization grants may not exceed 15 percent of the amount appropriated for operating, multicounty, and equalization grants or $8,877,057, whichever is greater. Any reductions in equalization grants necessary to meet this requirement must be applied to all equalization grants on a prorated basis. This includes grants subject to the 10-percent cap or grants in the phase-out period. If the total appropriation for operating, multicounty, and equalization grants is less than $31,999,233, s. 257.21 applies.

History.—s. 6, ch. 61-402; s. 4, ch. 72-353; s. 2, ch. 73-138; s. 5, ch. 83-24; s. 3, ch. 92-305; s. 2, ch. 2008-158.



257.191 - Construction grants.

257.191 Construction grants.—The Division of Library and Information Services may accept and administer library construction moneys appropriated to it and shall allocate such appropriation to municipal, county, and regional libraries in the form of library construction grants on a matching basis. The local matching portion shall be no less than the grant amount, on a dollar-for-dollar basis, up to the maximum grant amount, unless the matching requirement is waived by s. 288.06561. Initiation of a library construction project 12 months or less prior to the grant award under this section shall not affect the eligibility of an applicant to receive a library construction grant. The division shall adopt rules for the administration of library construction grants. For the purposes of this section, s. 257.21 does not apply.

History.—s. 4, ch. 73-138; s. 5, ch. 83-24; s. 23, ch. 86-163; s. 2, ch. 2003-126.



257.192 - Program grants.

257.192 Program grants.—The Division of Library and Information Services is authorized to accept and administer appropriations for library program grants and to make such grants in accordance with the Florida long-range plan for library services.

History.—s. 5, ch. 73-138; s. 24, ch. 86-163; s. 5, ch. 2005-207.



257.193 - Community Libraries in Caring Program.

257.193 Community Libraries in Caring Program.—

(1) There is created within the Department of State a Community Libraries in Caring Program.

(2) The purpose of the Community Libraries in Caring Program is to assist libraries in rural communities, as defined in s. 288.0656(2) and subject to the provisions of s. 288.06561, to strengthen their collections and services, improve literacy in their communities, and improve the economic viability of their communities.

(3) A library under this program is encouraged to demonstrate local or other support for its services, including monetary contributions, in-kind contributions, or other forms of assistance.

(4) Subject to legislative appropriation, the Division of Library and Information Services within the Department of State shall administer the program, which shall facilitate the exchange of ideas and services between libraries in rural communities and communities in other parts of the state.

History.—s. 1, ch. 2003-275; s. 21, ch. 2009-51; s. 2, ch. 2015-4.



257.195 - Revenue shortfalls; procedures.

257.195 Revenue shortfalls; procedures.—In the event of revenue shortfalls which necessitate budget reductions during any fiscal year, the total appropriation for library grants from state sources shall have the same ratable reduction as that applied to the operating funds of the Division of Library and Information Services or such reduction shall be at the discretion of the Secretary of State.

History.—s. 4, ch. 92-305.



257.21 - Maximum grants allowable.

257.21 Maximum grants allowable.—Any reduction in grants because of insufficient funds shall be prorated on the basis of maximum grants allowable.

History.—s. 9, ch. 61-402.



257.22 - Division of Library and Information Services; allocation of funds.

257.22 Division of Library and Information Services; allocation of funds.—Any moneys that may be appropriated for use by a county, a municipality, a special district, or a special tax district for the maintenance of a library or library service shall be administered and allocated by the Division of Library and Information Services in the manner prescribed by law. On or before December 1 of each year, the division shall certify to the Chief Financial Officer the amount to be paid to each county, municipality, special district, or special tax district.

History.—s. 10, ch. 61-402; s. 4, ch. 63-39; ss. 10, 35, ch. 69-106; s. 21, ch. 69-353; s. 5, ch. 72-353; s. 5, ch. 83-24; s. 25, ch. 86-163; s. 3, ch. 2003-126; s. 278, ch. 2003-261; s. 3, ch. 2008-158.



257.23 - Application for grant.

257.23 Application for grant.—The board of county commissioners of any county, the chief executive officer of a municipality, or the governing body of a special district or a special tax district desiring to receive a grant under the provisions of ss. 257.14-257.25 shall apply therefor to the Division of Library and Information Services on or before October 1 of each year on a form to be provided by the division. The application shall be signed by the chair of the board of county commissioners and attested by the clerk of the circuit court or the appropriate officer in a charter county, by the chief executive officer of a municipality and attested by the clerk of the municipality, or by the chair of the governing body and attested by the chief financial officer of a special district or a special tax district. The county, municipality, special district, or special tax district shall agree to observe the standards established by the division as authorized in s. 257.15. On or before December 1 each year, the applicant shall certify the annual tax income and the rate of tax or the annual appropriation for the free library or free library service, and shall furnish such other pertinent information as the division may require.

History.—s. 11, ch. 61-402; s. 4, ch. 63-39; ss. 10, 35, ch. 69-106; s. 21, ch. 69-353; s. 6, ch. 72-353; s. 6, ch. 83-24; s. 26, ch. 86-163; s. 152, ch. 95-148; s. 4, ch. 2003-126.



257.24 - Use of funds.

257.24 Use of funds.—State funds allocated to libraries shall be expended only for library purposes in the manner prescribed by the Division of Library and Information Services. Such funds shall not be expended for the purchase or construction of a library building or library quarters, except such funds specifically appropriated for construction purposes as provided in this chapter.

History.—s. 12, ch. 61-402; s. 7, ch. 72-353; s. 6, ch. 73-138; s. 7, ch. 83-24; s. 27, ch. 86-163.



257.25 - Free library service.

257.25 Free library service.—Free library service shall constitute as a minimum the free lending of library materials that are made available for circulation and the free provision of reference and information services.

History.—s. 13, ch. 61-402; s. 7, ch. 83-24.



257.261 - Library registration and circulation records.

257.261 Library registration and circulation records.—

(1) All registration and circulation records of every public library, except statistical reports of registration and circulation, are confidential and exempt from the provisions of s. 119.07(1) and from s. 24(a) of Art. I of the State Constitution.

(2) As used in this section, the term “registration records” includes any information that a library requires a patron to provide in order to become eligible to borrow books and other materials, and the term “circulation records” includes all information that identifies the patrons who borrow particular books and other materials.

(3)(a) Except in accordance with a proper judicial order, a person may not make known in any manner any information contained in records made confidential and exempt by this section, except as otherwise provided in this section.

(b) A library or any business operating jointly with the library may, only for the purpose of collecting fines or recovering overdue books, documents, films, or other items or materials owned or otherwise belonging to the library, disclose information made confidential and exempt by this section to the following:

1. The library patron named in the records;

2. In the case of a library patron less than 16 years of age, the parent or guardian of that patron named in the records;

3. Any entity that collects fines on behalf of a library, unless the patron is less than 16 years of age, in which case only information identifying the patron’s parent or guardian may be released;

4. Municipal or county law enforcement officials, unless the patron is 16 years of age, in which case only information identifying the patron’s parent or guardian may be released; or

5. Judicial officials.

(4) Any person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 78-81; s. 1, ch. 89-18; s. 1, ch. 96-220; s. 112, ch. 96-406; s. 1, ch. 2003-13; s. 6, ch. 2003-126.



257.28 - Compact.

257.28 Compact.—The Interstate Library Compact is hereby enacted into law and entered into by this state with all states legally joining therein in the form substantially as follows:

INTERSTATE LIBRARY COMPACT

The contracting states solemnly agree that:

Article I

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis; and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

Article II

As used in this compact:

(a) “Public library agency” means any unit or agency of a local or state government operating or having power to operate a library.

(b) “Private library agency” means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

(c) “Library agreement” means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

Article III

(a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

(c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

1. Undertake, administer and participate in programs or arrangements for securing, lending or servicing of books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

2. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, (conditional or otherwise), from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same.

3. Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

4. Employ professional, technical, clerical and other personnel and fix terms of employment, compensation, and other appropriate benefits; and where desirable, provide for the inservice training of such personnel.

5. Sue and be sued in any court of competent jurisdiction.

6. Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

7. Construct, maintain and operate a library, including any appropriate branches thereof.

8. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

Article IV

(a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

Article V

Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriated for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service, or arrangement shall contain provisions covering the subjects detailed in Article VI of this compact for interstate library agreements.

Article VI

(a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

1. Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

2. Provide for the allocation of costs and other financial responsibilities.

3. Specify the respective rights, duties, obligations and liabilities of the parties.

4. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

(c) No library agreement shall become effective until filed with the compact administrator of each state involved, and approved in accordance with Article VII of this compact.

Article VII

(a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his or her state. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within ninety days of its submission shall constitute approval thereof.

(b) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by the officer or agency as to all matters within the jurisdiction of the state officer or agency in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to an approval by the attorneys general.

Article VIII

Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

Article IX

(a) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

(b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

Article X

Each state shall designate a compact administrator with whom copies of all library agreements to which the administrator’s state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon him or her by the laws of his or her state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.

Article XI

(a) This compact shall enter into force and effect immediately upon its enactment into law by any two states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(b) This compact shall continue in force with respect to a party state and remain binding upon such state until 6 months after such state has given notice to each other party state of the repeal thereof. Such withdrawals shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

Article XII

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History.—s. 1, ch. 72-157; s. 153, ch. 95-148.



257.29 - Compliance with local laws.

257.29 Compliance with local laws.—No city, town, county, library system, library district, or other political subdivision of this state shall be party to a library agreement which provides for the construction or maintenance of a library pursuant to Art. III, subdivision (c)7. of the compact, pledge its credit in support of such a library, or contribute to the capital financing thereof except after compliance with any laws applicable to such cities, towns, counties, library systems, library districts, or other political subdivisions relating to or governing capital outlay and the pledging of credit.

History.—s. 2, ch. 72-157.



257.30 - State library agency.

257.30 State library agency.—As used in the compact, “state library agency,” with reference to this state, means Florida State Library or agency designated by the Secretary of State.

History.—s. 3, ch. 72-157.



257.31 - Appropriations.

257.31 Appropriations.—An interstate library district lying partly within this state may claim and be entitled to receive state aid in support of any of its functions to the same extent and in the same manner as such functions are eligible for support when carried on by entities wholly within this state. For the purposes of computing and apportioning state aid to interstate library districts hereinafter to be created, this state will consider that portion of the area which lies within this state as an independent entity for the performance of the aided function or functions and compute and apportion the aid accordingly. Subject to any applicable laws of this state, such a district also may apply for and be entitled to receive any federal aid for which it may be eligible.

History.—s. 4, ch. 72-157.



257.32 - Compact administrator.

257.32 Compact administrator.—The Secretary of State shall be the compact administrator pursuant to Art. X of the compact. The Secretary of State may appoint a deputy compact administrator pursuant to said article.

History.—s. 5, ch. 72-157.



257.33 - Notices.

257.33 Notices.—In the event of withdrawal from the compact, the Secretary of State shall send and receive any notices required by Art. XI (b) of the compact.

History.—s. 6, ch. 72-157.



257.34 - Florida International Archive and Repository.

257.34 Florida International Archive and Repository.—

(1) There is created within the Division of Library and Information Services of the Department of State the Florida International Archive and Repository for the preservation of those public records, as defined in s. 119.011, manuscripts, international judgments involving disputes between domestic and foreign businesses, and all other public matters that the department or the Florida Council of International Development deems relevant to international issues. It is the duty and responsibility of the division to:

(a) Organize and administer the Florida International Archive and Repository.

(b) Preserve and administer records that are transferred to its custody; accept, arrange, and preserve them, according to approved archival and repository practices; and permit them, at reasonable times and under the supervision of the division, to be inspected and copied. All public records transferred to the custody of the division are subject to the provisions of s. 119.07(1).

(c) Assist the records and information management program in the determination of retention values for records.

(d) Cooperate with and assist, insofar as practicable, state institutions, departments, agencies, counties, municipalities, and individuals engaged in internationally related activities.

(e) Provide a public research room where, under rules established by the division, the materials in the international archive and repository may be studied.

(f) Conduct, promote, and encourage research in international trade, government, and culture and maintain a program of information, assistance, coordination, and guidance for public officials, educational institutions, libraries, the scholarly community, and the general public engaged in such research.

(g) Cooperate with and, insofar as practicable, assist agencies, libraries, institutions, and individuals in projects concerned with internationally related issues and preserve original materials relating to internationally related issues.

(h) Assist and cooperate with the records and information management program in the training and information program described in s. 257.36(1)(g).

(2) Any agency is authorized and empowered to turn over to the division any record no longer in current official use. The division may accept such record and provide for its administration and preservation as provided in this section and, upon acceptance, be considered the legal custodian of such record. The division may direct and effect the transfer to the archives of any records that are determined by the division to have such historical or other value to warrant their continued preservation or protection, unless the head of the agency that has custody of the records certifies in writing to the division that the records must be retained in the agency’s custody for use in the conduct of the regular current business of the agency.

(3) Title to any record transferred to the Florida International Archive and Repository, as authorized in this chapter, is vested in the division.

(4) The division shall make certified copies under seal of any record transferred to it upon the application of any person, and the certificates shall have the same force and effect as if made by the agency from which the record was received. The division may charge a fee for this service based upon the cost of service.

(5) The division may establish and maintain a schedule of fees for services that may include, but need not be limited to, restoration of materials, storage of materials, special research services, and publications.

(6) The division shall establish and maintain a mechanism by which the information contained within the Florida International Archive and Repository may be accessed by computer via the World Wide Web. In doing so, the division shall take whatever measures it deems appropriate to ensure the validity, quality, and safety of the information being accessed.

(7) The Florida Council of International Development may select materials for inclusion in the Florida International Archive and Repository and shall be consulted closely by the division in all matters relating to its establishment and maintenance.

History.—s. 79, ch. 99-251; s. 35, ch. 2004-335; s. 6, ch. 2008-57; s. 52, ch. 2012-116.



257.35 - Florida State Archives.

257.35 Florida State Archives.—

(1) There is created within the Division of Library and Information Services of the Department of State the Florida State Archives for the preservation of those public records, as defined in s. 119.011(12), manuscripts, and other archival material that have been determined by the division to have sufficient historical or other value to warrant their continued preservation and have been accepted by the division for deposit in its custody. It is the duty and responsibility of the division to:

(a) Organize and administer the Florida State Archives.

(b) Preserve and administer such records as shall be transferred to its custody; accept, arrange, and preserve them, according to approved archival practices; and permit them, at reasonable times and under the supervision of the division, to be inspected and copied.

(c) Assist the records and information management program in the determination of retention values for records.

(d) Cooperate with and assist insofar as practicable state institutions, departments, agencies, counties, municipalities, and individuals engaged in activities in the field of state archives, manuscripts, and history and accept from any person any paper, book, record, or similar material which in the judgment of the division warrants preservation in the state archives.

(e) Provide a public research room where, under rules established by the division, the materials in the state archives may be studied.

(f) Conduct, promote, and encourage research in Florida history, government, and culture and maintain a program of information, assistance, coordination, and guidance for public officials, educational institutions, libraries, the scholarly community, and the general public engaged in such research.

(g) Cooperate with and, insofar as practicable, assist agencies, libraries, institutions, and individuals in projects designed to preserve original source materials relating to Florida history, government, and culture and prepare and publish handbooks, guides, indexes, and other literature directed toward encouraging the preservation and use of the state’s documentary resources.

(h) Encourage and initiate efforts to preserve, collect, process, transcribe, index, and research the oral history of Florida government.

(i) Assist and cooperate with the records and information management program in the training and information program described in s. 257.36(1)(g).

(2) Any agency is authorized and empowered to turn over to the division any record no longer in current official use. The division, in its discretion, is authorized to accept such record and, having done so, shall provide for its administration and preservation as herein provided and, upon acceptance, shall be considered the legal custodian of such record. The division is empowered to direct and effect the transfer to the archives of any records that are determined by the division to have such historical or other value to warrant their continued preservation or protection, unless the head of the agency which has custody of the records certifies in writing to the division that the records shall be retained in the agency’s custody for use in the conduct of the regular current business of the agency.

(3) Title to any record transferred to the Florida State Archives, as authorized in this chapter, shall be vested in the division.

(4) The division shall make certified copies under seal of any record transferred to it upon the application of any person, and said certificates shall have the same force and effect as if made by the agency from which the record was received. The division may charge a fee for this service based upon the cost of service.

(5) The division may establish and maintain a schedule of fees for services which shall include, but not be limited to, restoration of archival materials, storage of archival materials, special research services, and publications.

(6) The division may establish and maintain as part of the state archives a Florida State Photographic Collection. The division shall:

(a) Acquire, identify, appraise, arrange, index, restore, and preserve photographs, motion pictures, drawings, and other iconographic material considered appropriate for preservation.

(b) Initiate appropriate action to acquire, identify, preserve, recover, and restore photographs, motion pictures, and other iconographic material considered appropriate for preservation.

(c) Provide for an index to the historical photographic holdings of the Florida State Photographic Collection and the State of Florida.

Any use or reproduction of material deposited with the Florida State Photographic Collection shall be allowed pursuant to the provisions of paragraph (1)(b) and subsection (4) provided that appropriate credit for its use is given.

(7) The division shall promulgate such rules as are necessary to implement the provisions of this act.

History.—s. 3, ch. 81-173; s. 131, ch. 83-217; s. 45, ch. 86-163; s. 1, ch. 89-63; s. 1, ch. 91-53; s. 6, ch. 91-221; s. 113, ch. 96-406; s. 36, ch. 2004-335; s. 7, ch. 2008-57; ss. 1, 2, ch. 2009-152.

Note.—Former s. 267.042.



257.36 - Records and information management.

257.36 Records and information management.—

(1) There is created within the Division of Library and Information Services of the Department of State a records and information management program. It is the duty and responsibility of the division to:

(a) Establish and administer a records management program directed to the application of efficient and economical management methods relating to the creation, utilization, maintenance, retention, preservation, and disposal of records.

(b) Establish and operate a records center or centers primarily for the storage, processing, servicing, and security of public records that must be retained for varying periods of time but need not be retained in an agency’s office equipment or space.

(c) Analyze, develop, establish, and coordinate standards, procedures, and techniques of recordmaking and recordkeeping.

(d) Ensure the maintenance and security of records which are deemed appropriate for preservation.

(e) Establish safeguards against unauthorized or unlawful removal or loss of records.

(f) Initiate appropriate action to recover records removed unlawfully or without authorization.

(g) Institute and maintain a training and information program in:

1. All phases of records and information management to bring approved and current practices, methods, procedures, and devices for the efficient and economical management of records to the attention of all agencies.

2. The requirements relating to access to public records under chapter 119.

(h) Make continuous surveys of recordkeeping operations.

(i) Recommend improvements in current records management practices, including the use of space, equipment, supplies, and personnel in creating, maintaining, and servicing records.

(j) Establish and maintain a program in cooperation with each agency for the selection and preservation of records considered essential to the operation of government and to the protection of the rights and privileges of citizens.

(k) Make, or have made, preservation duplicates, or designate existing copies as preservation duplicates, to be preserved in the place and manner of safekeeping as prescribed by the division.

(2)(a) All records transferred to the division may be held by it in a records center or centers, to be designated by it, for such time as in its judgment retention therein is deemed necessary. At such time as it is established by the division, such records as are determined by it as having historical or other value warranting continued preservation shall be transferred to the Florida State Archives.

(b) Title to any record detained in any records center shall remain in the agency transferring such record to the division. When the Legislature transfers any duty or responsibility of an agency to another agency, the receiving agency shall be the custodian of public records with regard to the public records associated with that transferred duty or responsibility, and shall be responsible for the records storage service charges of the division. If an agency is dissolved and the legislation dissolving that agency does not assign an existing agency as the custodian of public records for the dissolved agency’s records, then the Cabinet is the custodian of public records for the dissolved agency, unless the Cabinet otherwise designates a custodian. The Cabinet or the agency designated by the Cabinet shall be responsible for the records storage service charges of the division.

(c) When a record held in a records center is eligible for destruction, the division shall notify, in writing, by certified mail, the agency which transferred the record. The agency shall have 90 days from receipt of that notice to respond requesting continued retention or authorizing destruction or disposal of the record. If the agency does not respond within that time, title to the record shall pass to the division.

(3) The division may charge fees for supplies and services, including, but not limited to, shipping containers, pickup, delivery, reference, and storage. Fees shall be based upon the actual cost of the supplies and services and shall be deposited in the Records Management Trust Fund.

(4) Any preservation duplicate of any record made pursuant to this chapter shall have the same force and effect for all purposes as the original record. A transcript, exemplification, or certified copy of such preservation duplicate shall be deemed, for all purposes, to be a transcript, exemplification, or certified copy of the original record.

(5) For the purposes of this section, the term “agency” shall mean any state, county, district, or municipal officer, department, division, bureau, board, commission, or other separate unit of government created or established by law. It is the duty of each agency to:

(a) Cooperate with the division in complying with the provisions of this chapter and designate a records management liaison officer.

(b) Establish and maintain an active and continuing program for the economical and efficient management of records.

(6) A public record may be destroyed or otherwise disposed of only in accordance with retention schedules established by the division. The division shall adopt reasonable rules not inconsistent with this chapter which shall be binding on all agencies relating to the destruction and disposition of records. Such rules shall provide, but not be limited to:

(a) Procedures for complying and submitting to the division records-retention schedules.

(b) Procedures for the physical destruction or other disposal of records.

(c) Standards for the reproduction of records for security or with a view to the disposal of the original record.

History.—s. 5, ch. 67-50; ss. 10, 35, ch. 69-106; s. 4, ch. 81-173; s. 24, ch. 83-339; s. 46, ch. 86-163; s. 8, ch. 95-296; s. 34, ch. 2000-258; s. 15, ch. 2004-335; s. 5, ch. 2015-117.

Note.—Former s. 267.051.



257.37 - Legislative intent.

257.37 Legislative intent.—In enacting this law, the Legislature is cognizant of the fact that there may be instances where an agency may be microfilming and destroying public records or performing other records management programs pursuant to local or special acts. The Legislature is further aware that it may not be possible to implement this chapter in its entirety immediately upon its enactment, and it is not the legislative intent by this chapter to disrupt the orderly microfilming and destruction of public records pursuant to such local or special acts above referred to, provided that such agencies make no further disposition of public records without approval of the Division of Library and Information Services of the Department of State pursuant to such rules and regulations as it may establish.

History.—s. 11, ch. 67-50; ss. 10, 35, ch. 69-106; s. 54, ch. 86-163.

Note.—Former s. 267.10.



257.375 - Records Management Trust Fund.

257.375 Records Management Trust Fund.—There is hereby created within the Division of Library and Information Services a Records Management Trust Fund which shall consist of fees collected for records management and archival services. Funds deposited in the Records Management Trust Fund shall be used to support the programs of the state archives and records and information management programs.

History.—s. 28, ch. 86-163.



257.38 - Manuscripts or other archival material; public records exemption.

257.38 Manuscripts or other archival material; public records exemption.—

(1) For purposes of this section, “nonpublic manuscript or other archival material” means a manuscript or archival material that is not otherwise made or received pursuant to law or ordinance or in connection with the transaction of official business by any governmental agency.

(2) All public records transferred to the custody of the division shall be subject to the provisions of s. 119.07(1), except that any public record or other record provided by law to be confidential or prohibited from inspection by the public shall be made accessible only after a period of 50 years from the date of the creation of the record.

(3) Any nonpublic manuscript or other archival material which is placed in the keeping of the division under special terms and conditions shall be made accessible only in accordance with such terms and conditions and shall be exempt from the provisions of s. 119.07(1) to the extent necessary to meet the terms and conditions for a nonpublic manuscript or other archival material.

(4) Any nonpublic manuscript or other archival material that is donated to and held by an official archive of a municipality or county contingent upon special terms and conditions that limit the right to inspect or copy such manuscript or other material is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, except as otherwise provided in the special terms and conditions. A nonpublic manuscript or other archival material received under special terms and conditions as authorized by this subsection shall be made available for inspection and copying 50 years after the date of the creation of the nonpublic manuscript or other archival material, at an earlier date specified in the special terms or conditions, or upon a showing of good cause before a court of competent jurisdiction.

History.—s. 3, ch. 81-173; s. 45, ch. 86-163; s. 1, ch. 89-63; s. 1, ch. 91-53; s. 113, ch. 96-406; s. 1, ch. 2004-50; s. 36, ch. 2004-335; s. 47, ch. 2008-4; s. 7, ch. 2008-57; s. 1, ch. 2009-152.

Note.—Subsections (1)-(3) former s. 257.35(1)(b).



257.40 - Library cooperatives; legislative intent.

257.40 Library cooperatives; legislative intent.—It is the intent of the Legislature to meet the educational and informational needs of the residents of this state by encouraging and assuring cooperation among libraries of all types for the development of library services. It is the further intent of the Legislature to foster cooperative programs to meet the needs of state residents which cannot be met independently by local libraries; to build upon the strength of local libraries and to augment their resources with regional and statewide services; to maintain local autonomy and to make cooperation in regional or statewide activities voluntary; and to recognize programs of cooperation undertaken by libraries and provide for state financial assistance to encourage library cooperative development.

History.—s. 1, ch. 92-110.



257.41 - Library cooperatives; organization; receipt of state moneys.

257.41 Library cooperatives; organization; receipt of state moneys.—

(1) Libraries that are under separate governances may establish nonprofit library cooperatives for the purpose of sharing resources. Library cooperatives shall be constituted of more than one type of library, including any combination of academic, school, special, state institutional, and public libraries.

(2) The Division of Library and Information Services of the Department of State shall establish operating standards and rules under which a library cooperative is eligible to receive state moneys. The division shall issue a certificate to each library cooperative that meets the standards and rules established under this subsection.

(3) A library cooperative that receives state moneys under ss. 257.40-257.42 shall file with the Division of Library and Information Services on or before December 1 of each year a financial report on its operations and furnish the division with such other information as the division requires.

History.—s. 2, ch. 92-110; s. 5, ch. 99-238.



257.42 - Library cooperative grants.

257.42 Library cooperative grants.—The administrative unit of a library cooperative is eligible to receive an annual grant from the state of not more than $400,000 for the purpose of sharing library resources based upon an annual plan of service and expenditure and an annually updated 5-year, long-range plan of cooperative library resource sharing. Those plans, which must include a component describing how the cooperative will share technology and the use of technology, must be submitted to the Division of Library and Information Services of the Department of State for evaluation and possible recommendation for funding in the division’s legislative budget request. Grant funds may not be used to supplant local funds or other funds. A library cooperative must provide from local sources matching cash funds equal to 10 percent of the grant award.

History.—s. 3, ch. 92-110; s. 1, ch. 96-295.



257.43 - Citizen support organization; use of state administrative services and property; audit.

257.43 Citizen support organization; use of state administrative services and property; audit.—

(1) CITIZEN SUPPORT ORGANIZATION.—The division may support the establishment of a citizen support organization to provide assistance, funding, and promotional support for the library, archives, and records management programs of the division. For the purposes of this section, a “citizen support organization” means an organization which is:

(a) A Florida corporation not for profit incorporated under the provisions of chapter 617 and approved by the Department of State.

(b) Organized and operated to conduct programs and activities; raise funds; request and receive grants, gifts, and bequests of money; acquire, receive, hold, invest, and administer, in its own name, securities, funds, objects of value, or other property, real or personal; and make expenditures to or for the direct or indirect benefit of the division or individual program units of the division.

(c) Determined by the division to be consistent with the goals of the division and in the best interests of the state.

(d) Approved in writing by the division to operate for the direct or indirect benefit of the division. Such approval shall be given in a letter of agreement from the division.

(2) USE OF ADMINISTRATIVE SERVICES AND PROPERTY.—

(a) The division may fix and collect charges for the rental of facilities and properties managed by the division and may permit, without charge, appropriate use of administrative services, property, and facilities of the division by a citizen support organization, subject to the provisions of this section. Such use must be directly in keeping with the approved purposes of the citizen support organization and may not be made at times or places that would unreasonably interfere with opportunities for the general public to use such facilities for established purposes. Any moneys received from rentals of facilities and properties managed by the division may be held in the operating trust fund of the division or in a separate depository account in the name of the citizen support organization and subject to the provisions of the letter of agreement with the division. The letter of agreement shall provide that any funds held in the separate depository account in the name of the citizen support organization shall revert to the division if the citizen support organization is no longer approved by the division to operate in the best interests of the state.

(b) The division shall not permit the use of any administrative services, property, or facilities of the state by a citizen support organization which does not provide equal membership and employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin.

(3) ANNUAL AUDIT.—The citizen support organization shall provide for an annual financial audit in accordance with s. 215.981.

(4) REPEAL.—This section is repealed October 1, 2019, unless reviewed and saved from repeal by the Legislature.

History.—s. 6, ch. 2005-207; s. 8, ch. 2014-96; s. 3, ch. 2015-4.






Chapter 258 - STATE PARKS AND PRESERVES

Part I - PARKS (ss. 258.001-258.158)

258.001 - Park regions.

258.001 Park regions.—For the purpose of administering this chapter, regulating the public parks, monuments and memorials of this state, the state is divided into five park regions which are defined as:

(1) FIRST REGION.—The Counties of Escambia, Santa Rosa, Okaloosa, Walton, Bay, Washington, Holmes, Jackson, Calhoun, Gulf, Gadsden, Liberty, Franklin, Wakulla, Leon, and Jefferson shall constitute the First Park Region.

(2) SECOND REGION.—The Counties of Madison, Taylor, Hamilton, Suwannee, Lafayette, Dixie, Levy, Gilchrist, Columbia, Baker, Union, Bradford, Alachua, Marion, Putnam, Clay, Duval, Nassau, and St. Johns shall constitute the Second Park Region.

(3) THIRD REGION.—The Counties of Citrus, Sumter, Lake, Hernando, Pasco, Hillsborough, Pinellas, Polk, Manatee, Hardee, Highlands, Sarasota, DeSoto, Charlotte, and Glades shall constitute the Third Park Region.

(4) FOURTH REGION.—The Counties of Flagler, Volusia, Seminole, Orange, Osceola, Brevard, Indian River, Okeechobee, St. Lucie, and Martin shall constitute the Fourth Park Region.

(5) FIFTH REGION.—The Counties of Lee, Hendry, Palm Beach, Collier, Broward, Miami-Dade, and Monroe shall constitute the Fifth Park Region.

History.—s. 2, ch. 25353, 1949; ss. 25, 35, ch. 69-106; s. 48, ch. 2008-4.

Note.—Former s. 592.02.



258.004 - Duties of division.

258.004 Duties of division.—

(1) It shall be the duty of the Division of Recreation and Parks of the Department of Environmental Protection to supervise, administer, regulate, and control the operation of all public parks, including all monuments, memorials, sites of historic interest and value, sites of archaeological interest and value owned, or which may be acquired, by the state, or to the operation, development, preservation, and maintenance of which the state may have made or may make contribution or appropriation of public funds.

(2) The Division of Recreation and Parks shall preserve, manage, regulate, and protect all parks and recreational areas held by the state and may provide these services by contract or interagency agreement for any water management district when the governing board of a water management district designates or sets aside any park or recreation area within its boundaries.

(3) The Division of Recreation and Parks shall study and appraise the recreation needs of the state and assemble and disseminate information relative to recreation.

(4) The Division of Recreation and Parks shall provide consultation assistance to local governing units as to the protection, organization, and administration of local recreation systems and the planning and design of local recreation areas and facilities.

(5) The Division of Recreation and Parks shall assist in recruiting, training, and placing recreation personnel.

(6) The Division of Recreation and Parks shall sponsor and promote recreation institutes, workshops, seminars, and conferences throughout the state.

(7) The Division of Recreation and Parks shall cooperate with state and federal agencies, private organizations, and commercial and industrial interests in the promotion of a state recreation program.

History.—s. 6, ch. 25353, 1949; ss. 25, 35, ch. 69-106; s. 254, ch. 71-377; s. 14, ch. 75-22; s. 91, ch. 94-356; s. 2, ch. 2010-178; s. 118, ch. 2011-142.

Note.—Former s. 592.06.



258.007 - Powers of division.

258.007 Powers of division.—

(1) The Division of Recreation and Parks shall have power to acquire in the name of the state any property, real or personal, by purchase, grant, devise, condemnation, donation, or otherwise, which in its judgment may be necessary or proper toward the administration of the purposes of this chapter; however, no property of any nature may be acquired by purchase, lease, grant, donation, devise, or otherwise, under conditions which shall pledge the credit of, or obligate in any manner whatsoever, the state to pay any sum of money, and the power of condemnation as herein granted is limited to the acquisition of property or property rights which may be required for state park purposes for parks under the jurisdiction of the Division of Recreation and Parks on July 1, 1980. Acquisition of such property or property rights shall not exceed an aggregate of 40 acres or 10 percent of the total acreage of the respective park as it existed on July 1, 1980, whichever is less, and shall be restricted to properties wholly surrounded by state park property at the time of acquisition. Express legislative approval is required for the acquisition by condemnation of any new area or memorial which the division may desire for the purposes set forth in this chapter, except that the division may maintain and insure with the State Risk Management Trust Fund buildings on property owned by the state or any of its agencies.

(2) The division has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of law conferring duties on it and authority to impose penalties as provided in s. 258.008 for the violation of any rule authorized by this section.

(3)(a) The division may grant privileges, leases, concessions, and permits for the use of land for the accommodation of visitors in the various parks, monuments, and memorials, provided no natural curiosities or objects of interest shall be granted, leased, or rented on such terms as shall deny or interfere with free access to them by the public; provided further, such grants, leases, and permits may be made and given without advertisement or securing competitive bids; and provided further, that no such grant, lease, or permit shall be assigned or transferred by any grantee without consent of the division.

(b) Notwithstanding paragraph (a), after May 1, 2014, the division may not grant new concession agreements for the accommodation of visitors in a state park that provides beach access and contains less than 7,000 feet of shoreline if the type of concession is available within 1,500 feet of the park’s boundaries. This paragraph does not apply to concession agreements for accommodations offered at a park on or before May 1, 2014. This paragraph shall take effect upon this act becoming a law.

(4) The division is authorized to grant easements for rights-of-way over, across, and upon lands of the state for the maintenance of poles and lines for the transmission and distribution of electrical power and for telephone and telegraphic purposes, under such conditions and with such limitations as the division may impose.

(5)(a) The division, in cooperation with the Division of Historical Resources of the Department of State, is authorized and empowered to select and designate, within the state park system, sites of historic interest and value and to erect and maintain appropriate signs or markers indicating said sites upon public property as well as upon private property where permission is obtained.

(b) The division is authorized to receive gifts and donations from any source to carry out the purpose of this section.

History.—s. 7, ch. 25353, 1949; s. 7, ch. 29615, 1955; s. 1, ch. 59-392; ss. 23, 25, 35, ch. 69-106; s. 1, ch. 70-302; s. 1, ch. 70-439; s. 70, ch. 86-186; s. 1, ch. 94-190; s. 58, ch. 96-418; s. 47, ch. 98-200; s. 7, ch. 2000-122; s. 1, ch. 2008-98; s. 16, ch. 2014-151.

Note.—Former s. 592.07.



258.008 - Prohibited activities; penalties.

258.008 Prohibited activities; penalties.—

(1) Except as provided in subsection (3), any person who violates or otherwise fails to comply with the rules adopted under this chapter commits a noncriminal infraction for which ejection from all property managed by the Division of Recreation and Parks and a fine of up to $500 may be imposed by the division. Fines paid under this subsection shall be paid to the Fish and Wildlife Conservation Commission and deposited in the State Game Trust Fund as provided in ss. 379.338, 379.339, and 379.3395.

(2) In addition to penalties imposed under subsection (1), any person who fails to sign a citation given under subsection (1), fails to appear in court in response to such citation, or fails to comply with the court’s order commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any person who engages in any of the following activities within the boundaries of a state park without first obtaining the express permission of the Division of Recreation and Parks commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and shall be ejected from all property managed by the division:

(a) Cutting, carving, injuring, mutilating, moving, displacing, or breaking off any water-bottom formation or coral.

(b) Capturing, trapping, or injuring a wild animal.

(c) Collecting plant or animal specimens.

(d) Leaving the designated public roads in a vehicle.

(e) Hunting.

History.—s. 2, ch. 2008-98; s. 8, ch. 2012-88.



258.014 - Fees for use of state parks.

258.014 Fees for use of state parks.—

(1) The Division of Recreation and Parks shall have the power to charge reasonable fees, rentals or charges for the use or operation of facilities and concessions in state parks, and all such fees, rentals, and charges so collected shall be deposited in the State Treasury to the credit of “State Park Trust Fund,” which is hereby created, the continuing balance of which fund is hereby appropriated to be expended by said division for the administration, improvement and maintenance of state parks and for the acquisition and development of lands hereafter acquired for state park purposes. The appropriation of said fund shall be continuing, and shall not revert to the General Revenue Fund at the end of any fiscal year or at any other time but shall, until expended, be continually available to said division for the uses and purposes set forth.

(2) Any moneys received in trust by the division by gift, devise, appropriation, or otherwise shall, subject to the terms of such trust, be deposited with the Chief Financial Officer in a fund to be known as the “State Park Trust Fund,” and shall be subject to withdrawal upon application of such division for expenditure or investment in accordance with the terms of the trust. Unless prohibited by the terms of the trust by which the moneys are derived, all of such moneys may be invested as provided by law.

History.—ss. 1, 2, ch. 20417, 1941; s. 2, ch. 61-119; s. 9, ch. 67-354; ss. 25, 35, ch. 69-106; s. 279, ch. 2003-261.

Note.—Former s. 589.25, s. 592.072.



258.0145 - Military, law enforcement, and firefighter state park fee discounts.

258.0145 Military, law enforcement, and firefighter state park fee discounts.—The Division of Recreation and Parks shall provide the following discounts on park fees to persons who present written documentation satisfactory to the division which evidences their eligibility for the discounts:

(1) Active duty members and honorably discharged veterans of the United States Armed Forces, National Guard, or reserve components thereof shall receive a 25-percent discount on annual entrance passes.

(2) Honorably discharged veterans who have service-connected disabilities shall receive lifetime family annual entrance passes at no charge.

(3) Surviving spouses and parents of deceased members of the United States Armed Forces, National Guard, or reserve components thereof who have fallen in combat shall receive lifetime family annual entrance passes at no charge.

(4) The surviving spouse and parents of a law enforcement officer, as defined in s. 943.10(1), or a firefighter, as defined in s. 633.102, who has died in the line of duty shall receive lifetime family annual entrance passes at no charge.

History.—s. 1, ch. 2010-178; s. 1, ch. 2011-110; s. 131, ch. 2013-183.



258.015 - Citizen support organizations; use of property; audit.

258.015 Citizen support organizations; use of property; audit.—

(1) DEFINITIONS.—For the purpose of this section, a “citizen support organization” means an organization which is:

(a) A Florida corporation not for profit incorporated under the provisions of chapter 617 and approved by the Department of State;

(b) Organized and operated to conduct programs and activities; raise funds; request and receive grants, gifts, and bequests of money; acquire, receive, hold, invest, and administer, in its own name, securities, funds, objects of value, or other property, real or personal; and make expenditures to or for the direct or indirect benefit of the state park system or individual units of the state park system;

(c) Determined by the Division of Recreation and Parks of the Department of Environmental Protection to be consistent with the goals of the state park system and in the best interests of the state; and

(d) Approved in writing by the division to operate for the direct or indirect benefit of the state park system or individual units of the state park system. Such approval shall be given in a letter of agreement from the division.

(2) USE OF PROPERTY.—

(a) The division may permit, without charge, appropriate use of fixed property and facilities of the state park system by a citizen support organization, subject to the provisions of this section. Such use must be directly in keeping with the approved purposes of the citizen support organization, and may not be made at times or places that would unreasonably interfere with opportunities for the general public to use the park or parks for established recreational purposes.

(b) The division may prescribe by rule any condition with which a citizen support organization shall comply in order to use fixed property or facilities of the state park system.

(c) The division shall not permit the use of any fixed property or facilities of the state park system by a citizen support organization which does not provide equal membership and employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin.

(3) PARTNERSHIPS IN PARKS.—

(a) The Legislature recognizes that many of the parks in the state park system need a variety of facilities to enhance their use and potential. Such facilities include, but are not limited to, improved access, camping areas, picnicking shelters, park management offices and facilities, and environmental education facilities. The need for such facilities has exceeded the ability of the state to provide such facilities in a timely manner with moneys available. The Legislature finds it to be in the public interest to provide incentives for partnerships with private organizations with the intent of producing additional revenue to help enhance the use and potential of the state park system.

(b) The Legislature may annually appropriate funds from the Land Acquisition Trust Fund for use only as state matching funds, in conjunction with private donations in aggregates of at least $60,000 matched by $40,000 of state funds for a total minimum project amount of $100,000 for capital improvement facility development at state parks, at either individually designated parks or for priority projects within the overall state park system. Not more than 30 percent of the Land Acquisition Trust Fund unencumbered fund balance or $3 million, whichever is less, shall be reserved, available annually for matching private donations. The amount held in reserve for the state match will be no greater than $6 million for any fiscal year. State funds from the Land Acquisition Trust Fund or other appropriate funding sources shall be used for matching private donations for 40 percent of the projects’ costs. Funds held in reserve for the purposes of this subsection shall be available only after the requirements of s. 375.041(4) are met. Citizen support organizations organized and operating for the benefit of state parks may acquire private donations pursuant to this section, and matching state funds for approved projects may be provided in accordance with this subsection. The department is authorized to properly recognize and honor a private donor by placing a plaque or other appropriate designation noting the contribution on project facilities or by naming project facilities after the person or organization that provided matching funds. The department is authorized to adopt necessary administrative rules to carry out the purposes of this subsection.

(4) REPEAL.—This section is repealed October 1, 2019, unless reviewed and saved from repeal by the Legislature.

History.—s. 1, ch. 85-47; s. 2, ch. 89-117; s. 87, ch. 90-360; s. 92, ch. 94-356; s. 1, ch. 96-389; s. 2, ch. 96-395; s. 114, ch. 96-406; s. 9, ch. 2014-96; s. 18, ch. 2015-229.



258.016 - Senior/disabled citizen camping permit.

258.016 Senior/disabled citizen camping permit.—The Division of Recreation and Parks is authorized to issue a senior/disabled citizen camping permit. This permit shall be available free of charge to Florida citizens who are at least 65 years of age or older or Florida citizens possessing a current social security disability award certificate or a 100 percent disability award certificate from the Federal Government. The permit shall allow the person named and one companion to receive a 50 percent discount on current base campsite fees at Florida state parks.

History.—s. 1, ch. 87-336.



258.0165 - Defibrillators in state parks.

258.0165 Defibrillators in state parks.—

(1) Each state park is encouraged to have on the premises at all times a functioning automated external defibrillator.

(2) State parks that provide automated external defibrillators shall ensure that employees and volunteers are properly trained in accordance with s. 401.2915.

(3) The location of each automated external defibrillator shall be registered with a local emergency medical services medical director.

(4) The use of automated external defibrillators by employees and volunteers shall be covered under the provisions of ss. 768.13 and 768.1325.

History.—s. 1, ch. 2006-40; s. 19, ch. 2013-18.



258.017 - Dedication of state park lands for public use.

258.017 Dedication of state park lands for public use.—The Division of Recreation and Parks is authorized and empowered, from time to time, by resolution, to dedicate and reserve for the use of the public all or any part of the lands acquired by the division for park purposes; provided however, that said dedication and reservation shall be subject to such rules and regulations, as to reasonable use by the public, as may be adopted by the division.

History.—s. 28, ch. 29615, 1955; ss. 25, 35, ch. 69-106.

Note.—Former s. 592.073.



258.021 - Power of eminent domain; procedure.

258.021 Power of eminent domain; procedure.—Whenever the Division of Recreation and Parks shall find it necessary to acquire private property for state parks, or rights-of-way for state parks, or for exercising any of the powers and duties authorized and prescribed by law to be exercised and performed by the division, the division is hereby empowered and authorized to exercise the right of eminent domain and to proceed to condemn said property in the same manner as provided by law for the condemnation of private property by counties.

History.—s. 28, ch. 29615, 1955; ss. 25, 35, ch. 69-106.

Note.—Former s. 592.074.



258.027 - Division to take over certain functions.

258.027 Division to take over certain functions.—The Division of Recreation and Parks is vested with all rights, powers, duties, privileges, and authority relating to park matters heretofore vested in and exercised by the Florida Board of Forestry and Parks and is charged with the responsibility of carrying out, performing and discharging all duties and liabilities, contractual and otherwise heretofore imposed upon or incurred by the Florida Board of Forestry and Parks in connection with or appertaining to the management, control, improvement, operation, and administration of state parks. All park property, real, personal and mixed now owned by, or held under management, direction and control, of Florida Board of Forestry is transferred to and vested in division.

History.—s. 8, ch. 25353, 1949; ss. 25, 35, ch. 69-106.

Note.—Former s. 592.08.



258.034 - State Park Trust Fund created.

258.034 State Park Trust Fund created.—There is created a “State Park Trust Fund” to which shall be credited all money deposited in the State Treasury by appropriations, or from any other source, whether in trust, by gift, devise, fees, rentals, and charges, together with any unexpended balance of any appropriation heretofore made for the expenditure of public funds toward the support, maintenance, and preservation of any monument, memorial, or historic site which under this chapter comes under the jurisdiction of the Division of Recreation and Parks, to be expended by the division for the administration, improvement, and maintenance of state parks and historic memorials by this chapter placed under the jurisdiction of the division and for the acquisition and development of lands hereafter acquired for state park purposes.

History.—s. 11, ch. 25353, 1949; s. 2, ch. 61-119; ss. 25, 35, ch. 69-106.

Note.—Former s. 592.11.



258.037 - Policy of division.

258.037 Policy of division.—It shall be the policy of the Division of Recreation and Parks: To promote the state park system for the use, enjoyment, and benefit of the people of Florida and visitors; to acquire typical portions of the original domain of the state which will be accessible to all of the people, and of such character as to emblemize the state’s natural values; conserve these natural values for all time; administer the development, use and maintenance of these lands and render such public service in so doing, in such a manner as to enable the people of Florida and visitors to enjoy these values without depleting them; to contribute materially to the development of a strong mental, moral, and physical fiber in the people; to provide for perpetual preservation of historic sites and memorials of statewide significance and interpretation of their history to the people; to contribute to the tourist appeal of Florida.

History.—s. 12, ch. 25353, 1949; ss. 25, 35, ch. 69-106.

Note.—Former s. 592.12.



258.041 - Cooperation of division with counties, etc.

258.041 Cooperation of division with counties, etc.—The Division of Recreation and Parks may cooperate with counties in county and state park work, and in this connection county commissioners may acquire, by gift, devise, or purchase from general funds, from individuals, corporations, the United States Government, or any of its departments or agencies, any lands, which are suitable for public parks or for the preservation of natural beauty or places of historic association, and operate the same as public parks. Said county commissioners may also convey any such lands so acquired to the Board of Trustees of the Internal Improvement Trust Fund or the division, provided such lands are acceptable by said board of trustees or division.

History.—ss. 4, 5, 6, ch. 17025, 1935; CGL 1936 Supp. 1749(4)-(6); s. 2, ch. 61-119; ss. 25, 27, 35, ch. 69-106.

Note.—Former s. 589.24, s. 592.121.



258.08 - Guide meridian and base parallel park located.

258.08 Guide meridian and base parallel park located.—Guide meridian and base parallel park, a park for the perpetuation and preservation of the point or place from which the state was surveyed, is established and located in Tallahassee, Leon County, on a parcel of land one-half acre square, having for its center the intersection of the guide meridian and the base parallel of Florida, more particularly described as follows, to wit:

One-eighth of an acre in the form of a square, in the northwest corner of section six in township one south, range one east; one-eighth of an acre in the form of a square, in the southwest corner of section thirty-one in township one north, range one east; one-eighth of an acre in the form of a square, in the southeast corner of section thirty-six in township one north, range one west; and one-eighth of an acre in the form of a square in the northeast corner of section one in township one south, range one west.

History.—s. 1, ch. 10188, 1925; ss. 1, 2, ch. 11902, 1927; CGL 1740, 1742, 1743.



258.081 - Stephen Foster State Folk Culture Center.

258.081 Stephen Foster State Folk Culture Center.—The division shall maintain and operate the Stephen Foster State Folk Culture Center facility in such manner that the performing arts component of the Florida Folklife Programs provided in s. 267.16 shall have priority use of the facility.

History.—s. 7, ch. 79-322; s. 126, ch. 83-217; s. 29, ch. 86-163.



258.083 - John Pennekamp Coral Reef State Park; taking or damaging of coral prohibited.

258.083 John Pennekamp Coral Reef State Park; taking or damaging of coral prohibited.—

(1) It is unlawful for any person, firm, or corporation to bring into or transport through any part of the state, including its waters, any coral or other material taken from the subsoil or seabed of any portion of the John Pennekamp Coral Reef State Park adjacent to or in the vicinity of the state which has been taken in violation of any law or regulation of the Federal Government.

(2) It is unlawful for any person, firm, or corporation to destroy, damage, remove, deface, or take away any coral, rock, or other formation or any part thereof, of any portion of the John Pennekamp Coral Reef State Park adjacent to or in the vicinity of the state in which such action is in violation of any law or regulation of the Federal Government.

(3) Violation of any of the provisions of this act shall be a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, 3, ch. 61-454; s. 620, ch. 71-136.

Note.—Former s. 592.17.



258.09 - Rauscher Park designated.

258.09 Rauscher Park designated.—There is designated and established as a state park to be known as Rauscher Park, in Escambia County, the lands lying between the Big Lagoon and the Gulf of Mexico, now owned by Escambia County, or hereafter acquired by Escambia County, adjacent or contiguous thereto, from private owners or from the United States Government; and the board of county commissioners of Escambia County may execute proper conveyance to the board of commissioners of state institutions covering the property now owned by Escambia County, as aforesaid, and said board of county commissioners of Escambia County may acquire in the name of the Division of Recreation and Parks of the Department of Environmental Protection any property adjacent or contiguous thereto, from private owners or from the United States Government; and said division may accept in the name of the state the title to any such lands, whether from said Escambia County, or whether same be property acquired from private owners or the United States Government.

History.—s. 1, ch. 19345, 1939; ss. 25, 35, ch. 69-106; s. 94, ch. 94-356.



258.10 - Division of Recreation and Parks to supervise and maintain Rauscher Park.

258.10 Division of Recreation and Parks to supervise and maintain Rauscher Park.—After the conveyance of said lands and such additional land as may, from time to time, be acquired, under the provisions of s. 258.09, said lands shall be deemed and held to be a state park, under the supervision of the Division of Recreation and Parks of the Department of Environmental Protection, and the said division is charged with the duty of providing for the development, care, upkeep, maintenance, and beautification of said Rauscher Park.

History.—s. 2, ch. 19345, 1939; s. 24, ch. 57-1; ss. 25, 35, ch. 69-106; s. 95, ch. 94-356.



258.11 - Land ceded for Royal Palm State Park; proviso.

258.11 Land ceded for Royal Palm State Park; proviso.—Section fifteen, and the north half of section twenty-two of township fifty-eight south, range thirty-seven east, situated in Miami-Dade County, is ceded to the Florida Federation of Women’s Clubs and designated as the “Royal Palm State Park,” to be cared for, protected, and to remain in the full possession and enjoyment, with all the possessory rights and privileges thereunto, belonging to the Florida Federation of Women’s Clubs, for the purpose of a state park, for the benefit and use of all the people of Florida, perpetually; provided, that the Florida Federation of Women’s Clubs shall procure a deed to 960 acres of land in Miami-Dade County, in the vicinity of said state park, suitable for agricultural purposes, conveying to said Florida Federation of Women’s Clubs fee simple title thereto, said land to be used as an endowment for the perpetual use and benefit of the said park, its protection, improvement and the beautifying thereof, including the construction of roads and other improvements, either in kind or by the use of the rents and profits accruing therefrom, or the proceeds of sale thereof or any part of said endowment tract.

History.—s. 1, ch. 6949, 1915; RGS 1210; CGL 1701; s. 49, ch. 2008-4.



258.12 - Additional lands ceded for Royal Palm State Park.

258.12 Additional lands ceded for Royal Palm State Park.—For the use and benefit of all the people of the state, the state cedes to the Florida Federation of Women’s Clubs the south half of section ten, southwest quarter of section eleven, west half of section fourteen, west half of section twenty-three, south half of section twenty-two, northwest quarter of section twenty-seven, north half of section twenty-eight, and northeast quarter of section twenty-nine, township fifty-eight south, range thirty-seven east, situated in Miami-Dade County, as additional acreage to “Royal Palm State Park,” to be cared for and remain in the full possession and enjoyment of said Florida Federation of Women’s Clubs, with all the possessory rights and privileges to the same belonging or in anywise appertaining; provided, that said land is granted to the said Florida Federation of Women’s Clubs upon the express condition that said land and every part thereof shall be used as a state park for the use and benefit of all the people of Florida, and for no other purpose; and in the event said grantee shall permit or suffer the use of said land for any other purpose, or shall discontinue the use thereof for such purpose, such misuse or discontinuance shall operate as a defeasance and said land and every part thereof shall revert to the state.

History.—s. 1, ch. 8577, 1921; CGL 1705; s. 50, ch. 2008-4.



258.14 - Royal Palm State Park and endowment lands exempt from taxation.

258.14 Royal Palm State Park and endowment lands exempt from taxation.—The lands described in ss. 258.11 and 258.12 as the Royal Palm State Park, and the lands conveyed, and to be conveyed to the Florida Federation of Women’s Clubs as an endowment for the use and benefit of said state property, are exempt from the payment of state, county, municipal, or any special assessment or any assessment of taxes.

History.—s. 3, ch. 6949, 1915; RGS 1212; s. 2, ch. 8577, 1921; CGL 1704, 1706.



258.15 - St. Michael’s Cemetery designated a state park.

258.15 St. Michael’s Cemetery designated a state park.—

(1) St. Michael’s Cemetery in Pensacola is designated and declared to be a state park.

(2) The Division of Recreation and Parks of the Department of Environmental Protection shall manage and operate the said cemetery and shall be authorized to make such reasonable rules and regulations with respect to the said cemetery as the said division shall deem necessary for the orderly operation, protection, and preservation of said cemetery. However, this section shall not be construed to prevent, and no rule and regulation shall be made which will prevent, the continued interment of bodies in the cemetery lots which are privately owned.

History.—ss. 1, 2, 3, ch. 25464, 1949; ss. 25, 35, ch. 69-106; s. 83, ch. 77-104; s. 96, ch. 94-356.



258.156 - Savannas State Reserve.

258.156 Savannas State Reserve.—As used in this act:

(1) “Savannas” means the Savannas State Reserve located in St. Lucie and Martin Counties, generally described as lying within sections 1, 2, 11, 12, 13, 14, and 24, Township 36 South, Range 40 East, sections 7, 18, 19, 29, 30, 31, and 32, Township 36 South, Range 41 East, sections 4, 5, 8, 9, 16, and 21, Township 37 South, Range 41 East, and as more particularly described in the official records of Martin and St. Lucie Counties.

(2) “Vehicle” means a motorized device, such as a motor vehicle or a piece of mechanized equipment, for the transporting of passengers, goods, or apparatus.

(3) “Firearm” means a weapon capable of firing a missile, including a pistol, rifle, or shotgun using an explosive charge as a propellant; a spearfish gun; a crossbow; or a bow and arrow.

(4) “A.T.V.” means an all-terrain vehicle, a motorized vehicle which may be used on or off a road, may traverse forest or wetlands, and may have two or more wheels. For purposes of this act, a motorcycle is considered to be an A.T.V.

History.—s. 1, ch. 90-258.



258.157 - Prohibited acts in Savannas State Reserve.

258.157 Prohibited acts in Savannas State Reserve.—

(1) It is unlawful for any person, except an on-duty law enforcement or conservation officer, to operate a vehicle or A.T.V. in the Savannas unless such person is using the provided ingress or egress to a private holding within the described boundary or using the vehicle or A.T.V. to transport a boat to a public boat ramp accessible only through state reserve property, or unless the vehicle or A.T.V. is being used in conjunction with a permitted or supervised educational field trip, a wildlife survey, or state agency natural resources management activities.

(2) It is unlawful for any person, except a law enforcement or conservation officer, to have in his or her possession any firearm while within the Savannas except when in compliance with regulations established by the Fish and Wildlife Conservation Commission applying to lands within the described boundaries.

(3) Any person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 90-258; s. 154, ch. 95-148; s. 77, ch. 99-245.



258.158 - Exemption from s. 588.15.

258.158 Exemption from s. 588.15.—The state is exempt from the provisions of s. 588.15 with respect to any property within the state park system that has free-roaming animal populations.

History.—s. 3, ch. 2011-110.






Part II - AQUATIC PRESERVES (ss. 258.35-258.46)

258.35 - Short title; ss. 258.35-258.394 and 258.40-258.46.

258.35 Short title; ss. 258.35-258.394 and 258.40-258.46.—Sections 258.35-258.394 and 258.40-258.46 shall be known and may be cited as the “Florida Aquatic Preserve Act of 1975.”

History.—s. 1, ch. 75-172.



258.36 - Legislative intent.

258.36 Legislative intent.—It is the intent of the Legislature that the state-owned submerged lands in areas which have exceptional biological, aesthetic, and scientific value, as hereinafter described, be set aside forever as aquatic preserves or sanctuaries for the benefit of future generations.

History.—s. 1, ch. 75-172.



258.37 - Definitions.

258.37 Definitions.—As used in ss. 258.35-258.46:

(1) “Aquatic preserve” means an exceptional area of submerged lands and its associated waters set aside for being maintained essentially in its natural or existing condition.

(2) “Biological type” means an area set aside to promote certain forms of animal or plant life or their supporting habitat.

(3) “Aesthetic type” means an area set aside to maintain certain scenic qualities or amenities.

(4) “Scientific type” means an area set aside to maintain certain qualities or features which have scientific value or significance.

(5) “Board” means the Board of Trustees of the Internal Improvement Trust Fund.

History.—s. 1, ch. 75-172.



258.38 - Types of aquatic preserves.

258.38 Types of aquatic preserves.—Each aquatic preserve shall be characterized as being one or more of the following principal types:

(1) Biological.

(2) Aesthetic.

(3) Scientific.

History.—s. 1, ch. 75-172.



258.39 - Boundaries of preserves.

258.39 Boundaries of preserves.—The submerged lands included within the boundaries of Nassau, Duval, St. Johns, Flagler, Volusia, Brevard, Indian River, St. Lucie, Charlotte, Pinellas, Martin, Palm Beach, Miami-Dade, Monroe, Collier, Lee, Citrus, Franklin, Gulf, Bay, Okaloosa, Marion, Santa Rosa, Hernando, and Escambia Counties, as hereinafter described, with the exception of privately held submerged lands lying landward of established bulkheads and of privately held submerged lands within Monroe County where the establishment of bulkhead lines is not required, are hereby declared to be aquatic preserves. Such aquatic preserve areas include:

(1) The Fort Clinch State Park Aquatic Preserve, as described in the Official Records of Nassau County in Book 108, pages 343-346, and in Book 111, page 409.

(2) Nassau River-St. Johns River Marshes Aquatic Preserve, as described in the Official Records of Duval County in Volume 3183, pages 547-552, and in the Official Records of Nassau County in Book 108, pages 232-237.

(3) Pellicer Creek Aquatic Preserve, as described in the Official Records of St. Johns County in Book 181, pages 363-366, and in the Official Records of Flagler County in Book 33, pages 131-134.

(4) Tomoka Marsh Aquatic Preserve, as described in the Official Records of Flagler County in Book 33, pages 135-138, and in the Official Records of Volusia County in Book 1244, pages 615-618.

(5) Mosquito Lagoon Aquatic Preserve, as described in the Official Records of Volusia County in Book 1244, pages 619-623, and in the Official Records of Brevard County in Book 1143, pages 190-194.

(6) Banana River Aquatic Preserve, as described in the Official Records of Brevard County in Book 1143, pages 195-198, and the sovereignty submerged lands lying within the following described boundaries: BEGIN at the intersection of the westerly ordinary high water line of Newfound Harbor with the North line of Section 12, Township 25 South, Range 36 East, Brevard County: Thence proceed northeasterly crossing Newfound Harbor to the intersection of the South line of Section 31, Township 24 South, Range 37 East, with the easterly ordinary high water line of said Newfound Harbor; thence proceed northerly along the easterly ordinary high water line of Newfound Harbor to its intersection with the easterly ordinary high water line of Sykes Creek; thence proceed northerly along the easterly ordinary high water line of said creek to its intersection with the southerly right-of-way of Hall Road; thence proceed westerly along said right-of-way to the westerly ordinary high water line of Sykes Creek; thence southerly along said ordinary high water line to its intersection with the ordinary high water line of Newfound Harbor; thence proceed southerly along the westerly ordinary high water line of Newfound Harbor to the POINT OF BEGINNING.

(7)(a) Indian River-Malabar to Vero Beach Aquatic Preserve, as described in the Official Records of Brevard County in Book 1143, pages 199-202, and in the Official Records of Indian River County in Book 368, pages 5-8 and the sovereignty submerged lands lying within the following described boundaries, excluding those lands contained within the corporate boundary of the City of Vero Beach as of the effective date of this act: Commence at the intersection of the north line of Section 31, Township 28 South, Range 38 East, and the westerly mean high water line of Indian River for a point of beginning; thence from the said point of beginning proceed northerly, westerly, and easterly along the mean high water line of Indian River and its navigable tributaries to an intersection with the north line of Section 24, Township 28 South, Range 37 East; thence proceed easterly, to a point on the easterly mean high water line of Indian River at its intersection with the north line of Section 20, Township 28 South, Range 38 East; thence proceed southerly, along the easterly mean high water line of Indian River to the most westerly tip of Blue Fish Point in said Section 20, thence proceed southwesterly to the intersection of the westerly mean high water line of Indian River with the north line of Section 31, Township 28 South, Range 38 East and the point of beginning: And also commence at the intersection of the northern Vero Beach city limits line in Section 25, Township 32 South, Range 39 East, and the westerly mean high water line of Indian River for the point of beginning: Thence from the said point of beginning proceed northerly, along the westerly mean high water line of Indian River and its navigable tributaries to an intersection with the south line of Section 14, Township 30 South, Range 38 East; thence proceed easterly, along the easterly projection of the south line of said Section 14, to an intersection with the easterly right-of-way line of the Intracoastal Waterway; thence proceed southerly, along the easterly right-of-way line of the Intracoastal Waterway, to an intersection with the northerly line of the Pelican Island National Wildlife Refuge; thence proceed easterly, along the northerly line of the Pelican Island National Wildlife Refuge, to an intersection with the easterly mean high water line of Indian River; thence proceed southerly along the easterly mean high water line of Indian River and its tributaries, to an intersection with the northern Vero Beach city limits line in Section 30, Township 32 South, Range 40 East; thence proceed westerly and southerly, along the northern Vero Beach city limits line to an intersection with the easterly mean high water line of Indian River and the point of beginning.

(b) For purposes of the Indian River-Malabar to Vero Beach Aquatic Preserve, a lease of sovereign submerged lands for a noncommercial dock may be deemed to be in the public interest when the noncommercial dock constitutes a reasonable exercise of riparian rights and is consistent with the preservation of the exceptional biological, aesthetic, or scientific values which the aquatic preserve was created to protect.

(8) Indian River-Vero Beach to Fort Pierce Aquatic Preserve, as described in the Official Records of Indian River County in Book 368, pages 9-12, and in the Official Records of St. Lucie County in Book 187, pages 1083-1086. More specifically, within that description, the southern corporate line of Vero Beach refers to the southerly corporate boundary line of Vero Beach as it existed on June 3, 1970, which is also a westerly projection of the south boundary of “Indian Bay” subdivision as recorded in Plat Book 3, page 43, Docket No. 59267, Public Records of Indian River County, and State Road A1A refers to State Road A1A, North Beach Causeway, located north of Fort Pierce Inlet.

(9) Jensen Beach to Jupiter Inlet Aquatic Preserve, as described in the Official Records of St. Lucie County in Book 218, pages 2865-2869. More specifically, within that description, the southerly corporate line of the City of Fort Pierce refers to the southerly corporate boundary line of the City of Fort Pierce as it existed in 1969; and the western boundary of the preserve as it crosses the St. Lucie River is more specifically described as a line which connects the intersection point of the westerly mean high-water line of the Indian River and the northerly mean high-water line of the St. Lucie River to the intersection point of the intersection of the westerly mean high-water line of the Intracoastal Waterway and the southerly mean high-water line of the St. Lucie River, lands within this preserve are more particularly described as lying and being in Sections 12, 13, 26, 35, and 36, Township 35 South, Range 40 East, and Sections 18, 19, 29, 30, and 32, Township 35 South, Range 41 East, and Sections 1 and 12, Township 36 South, Range 40 East, and Sections 5, 7, 8, 9, 16, 17, 18, 19, 20, 22, 27, 29, 32, and 34, Township 36 South, Range 41 East, and Sections 2, 3, 4, 9, 10, 11, 13, 14, 15, 22, 23, 24, 26, 35, and 36, Township 37 South, Range 41 East, and Sections 19, 30, 31, and 32, Township 37 South, Range 42 East, and Sections 1 and 12, Township 38 South, Range 41 East, and Sections 5, 6, 8, 16, 17, 19, 20, 21, 28, 29, 32, and 33, Township 38 South, Range 42 East, including the eastern portion of the Hanson Grant, east of Rocky Point Cove, and west of St. Lucie Inlet State Park, and portions of the Gomez Grant lying adjacent to Peck Lake and South Jupiter Narrows, and Sections 25, 26, 35, and 36, Township 39 South, Range 42 East, and Sections 1, 12, and 13, Township 40 South, Range 42 East, and Sections 7, 18, 19, 30, 31, and 32, Township 40 South, Range 43 East.

(10) Loxahatchee River-Lake Worth Creek Aquatic Preserve, as described in the Official Records of Martin County in Book 320, pages 193-196, and in the Official Records of Palm Beach County in Volume 1860, pages 806-809, and the sovereignty submerged lands lying within the following described boundaries: Begin at the intersection of the easterly mean high water line of the North Fork of the Loxahatchee River with the northerly mean high water line of the Loxahatchee River, being in Section 36, Township 40 South, Range 43 East, Palm Beach County: Thence proceed easterly along the northerly mean high water line of the Loxahatchee River to the westerly right-of-way of U.S. Highway 1; thence proceed southerly along said right-of-way to the southerly mean high water line of said river; thence proceed easterly along the southerly mean high water line of said river to its intersection with the easterly mean high water line of the Lake Worth Creek; thence proceed northwesterly crossing the Loxahatchee River to the point of beginning: And also: Commence at the southwest corner of Section 16, Township 40 South, Range 42 East Martin County; thence proceed north along the west line of Section 16 to the mean high water line of the Loxahatchee River being the point of beginning: Thence proceed southerly along the easterly mean high water line of said river and its tributaries to a point of nonnavigability; thence proceed westerly to the westerly mean high water line of said river; thence proceed northerly along the westerly mean high water line of said river and its tributaries to its intersection with the westerly line of Section 16, Township 40 South, Range 42 East; thence proceed southerly along the said westerly section line to the point of beginning: And also begin where the southerly mean high water line of the Southwest Fork of the Loxahatchee River intersects the westerly line of Section 35, Township 40 South, Range 42 East: Thence proceed southwesterly along the southerly mean high water line of the Southwest Fork to the northeasterly face of structure #46; thence proceed northwesterly along the face of said structure to the northerly mean high water line of the Southwest Fork; thence proceed northeasterly along said mean high water line to its intersection with the westerly line of Section 35, Township 40 South, Range 42 East; thence proceed southerly along westerly line of said section to the point of beginning.

(11) Biscayne Bay-Cape Florida to Monroe County Line Aquatic Preserve, as described in the Official Records of Miami-Dade County in Book 7055, pages 852-856, less, however, those lands and waters as described in s. 258.397.

(12) North Fork, St. Lucie Aquatic Preserve, as described in the Official Records of Martin County in Book 337, pages 2159-2162, and in the Official Records of St. Lucie County in Book 201, pages 1676-1679.

(13) Yellow River Marsh Aquatic Preserve, as described in the Official Records of Santa Rosa County in Book 206, pages 568-571.

(14) Fort Pickens State Park Aquatic Preserve, as described in the Official Records of Santa Rosa County in Book 220, pages 60-63, and in the Official Records of Escambia County in Book 518, pages 659-662.

(15) Rocky Bayou State Park Aquatic Preserve, as described in the Official Records of Okaloosa County in Book 593, pages 742-745.

(16) St. Andrews State Park Aquatic Preserve, as described in the Official Records of Bay County in Book 379, pages 547-550.

(17) St. Joseph Bay Aquatic Preserve, as described in the Official Records of Gulf County in Book 46, pages 73-76.

(18) Apalachicola Bay Aquatic Preserve, as described in the Official Records of Gulf County in Book 46, pages 77-81, and in the Official Records of Franklin County in Volume 98, pages 102-106.

(19) Alligator Harbor Aquatic Preserve, as described in the Official Records of Franklin County in Volume 98, pages 82-85.

(20) St. Martins Marsh Aquatic Preserve, as described in the Official Records of Citrus County in Book 276, pages 238-241.

(21) Matlacha Pass Aquatic Preserve, as described in the Official Records of Lee County in Book 800, pages 725-728.

(22) Pine Island Sound Aquatic Preserve, as described in the Official Records of Lee County in Book 648, pages 732-736.

(23) Cape Romano-Ten Thousand Islands Aquatic Preserve, as described in the Official Records of Collier County in Book 381, pages 298-301.

(24) Lignumvitae Key Aquatic Preserve, as described in the Official Records of Monroe County in Book 502, pages 139-142.

(25) Coupon Bight Aquatic Preserve, as described in the Official Records of Monroe County in Book 502, pages 143-146.

(26) Lake Jackson Aquatic Preserve, as established by chapter 73-534, Laws of Florida, and defined as authorized by law.

(27) Pinellas County Aquatic Preserve, as established by chapter 72-663, Laws of Florida; Boca Ciega Aquatic Preserve, as established by s. 258.396; and the Biscayne Bay Aquatic Preserve, as established by s. 258.397. If any provision of this act is in conflict with an aquatic preserve established by s. 258.396, chapter 72-663, Laws of Florida, or s. 258.397, the stronger provision for the maintenance of the aquatic preserve shall prevail.

(28) Estero Bay Aquatic Preserve, the boundaries of which are generally: All of those sovereignty submerged lands located bayward of the mean high-water line being in Sections 13, 14, 15, 16, 17, 18, 21, 22, 23, 24, 25, 26, 27, 35, and 36, Township 46 South, Range 24 East; and in Sections 19, 20, 28, 29, and 34, Township 46 South, Range 24 East, lying north and east of Matanzas Pass Channel; and in Sections 19, 30, and 31, Township 46 South, Range 25 East; and in Sections 6, 7, 17, 18, 19, 20, 29, 30, 31, and 32, Township 47 South, Range 25 East; and in Sections 1, 2, 3, 11, 12, 13, 14, 24, and 25, Township 47 South, Range 24 East, in Lee County, Florida. Any and all submerged lands conveyed by the Trustees of the Internal Improvement Trust Fund prior to October 12, 1966, and any and all uplands now in private ownership are specifically exempted from this preserve.

(29) Cape Haze Aquatic Preserve, the boundaries of which are generally: That part of Gasparilla Sound, Catfish Creek, Whiddon Creek, “The Cutoff,” Turtle Bay, and Charlotte Harbor lying within the following described limits: Northerly limits: Commence at the northwest corner of Section 18, Township 42 South, Range 21 East, thence south along the west line of said Section 18 to its intersection with the Government Meander Line of 1843-1844, and the point of beginning, thence southeasterly along said meander line to the northwesterly shoreline of Catfish Creek, thence northeasterly along said shoreline to the north line of said Section 18, thence east along said north line to the easterly shoreline of Catfish Creek, thence southeasterly along said shoreline to the east line of said Section 18, thence south along said east line, crossing an arm of said Catfish Creek to the southerly shoreline of said creek, thence westerly along said southerly shoreline and southerly along the easterly shoreline of Catfish Creek to said Government Meander Line, thence easterly and southeasterly along said meander line to the northerly shoreline of Gasparilla Sound in Section 21, Township 42 South, Range 21 East, thence easterly along said northerly shoreline and northeasterly along the westerly shoreline of Whiddon Creek to the east west quarter line in Section 16, Township 42 South, Range 21 East, thence east along said quarter line and the quarter Section line of Section 15, Township 42 South, Range 21 East to the easterly shoreline of Whiddon Creek, thence southerly along said shoreline to the northerly shoreline of “The Cutoff,” thence easterly along said shoreline to the westerly shoreline of Turtle Bay, thence northeasterly along said shoreline to its intersection with said Government Meander Line in Section 23, Township 42 South, Range 21 East, thence northeasterly along said meander line to the east line of Section 12, Township 42 South, Range 21 East, thence north along the east line of said Section 12, and the east line of Section 1, Township 42 South, Range 21 East to the northwest corner of Section 6, Township 42 South, Range 22 East, thence east along the north line and extension thereof of said Section 6 to a point 2,640 feet east of the westerly shoreline of Charlotte Harbor and the end of the northerly limits. Easterly limits: Commence at the northwest corner of Section 6, Township 42 South, Range 22 East, thence east along the north line of said Section 6 and extension thereof to a point 2,640 feet east of the westerly shoreline of Charlotte Harbor and the point of beginning, thence southerly along a line 2,640 feet easterly of and parallel with the westerly shoreline of Charlotte Harbor and along a southerly extension of said line to the line dividing Charlotte and Lee Counties and the end of the easterly limits. Southerly limits: Begin at the point of ending of the easterly limits, above described, said point being in the line dividing Charlotte and Lee Counties, thence southwesterly along a straight line to the most southerly point of Devil Fish Key, thence continue along said line to the easterly right-of-way of the Intracoastal Waterway and the end of the southerly limits. Westerly limits: Begin at the point of ending of the southerly limits as described above, thence northerly along the easterly right-of-way line of the Intracoastal Waterway to its intersection with a southerly extension of the west line of Section 18, Township 42 South, Range 21 East, thence north along said line to point of beginning.

(30) Wekiva River Aquatic Preserve, the boundaries of which are generally: All the state-owned sovereignty lands lying waterward of the ordinary high-water mark of the Wekiva River and the Little Wekiva River and their tributaries lying and being in Lake, Seminole, and Orange counties and more particularly described as follows:

(a) In Sections 15, 16, 17, 20, 21, 22, 27, 28, 29, and 30, Township 20 South, Range 29 East. These sections are also depicted on the Forest City Quadrangle (U.S.G.S. 7.5 minute series-topographic) 1959 (70PR); and

(b) In Sections 3, 4, 8, 9, and 10, Township 20 South, Range 29 East and in Sections 21, 28, and 33, Township 19 South, Range 29 East lying north of the right-of-way for the Atlantic Coast Line Railroad and that part of Section 33, Township 19 South, Range 29 East lying between the Lake and Orange County lines and the right-of-way of the Atlantic Coast Line Railroad. These sections are also depicted on the Sanford SW Quadrangle (U.S.G.S. 7.5 minute series-topographic) 1965 (70-1); and

(c) All state-owned sovereignty lands, public lands, and lands whether public or private below the ordinary high-water mark of the Wekiva River and the Little Wekiva and their tributaries within the Peter Miranda Grant in Lake County lying below the 10 foot m.s.l. contour line nearest the meander line of the Wekiva River and all state-owned sovereignty lands, public lands, and lands whether public or private below the ordinary high-water mark of the Wekiva River and the Little Wekiva and their tributaries within the Moses E. Levy Grant in Lake County below the 10 foot m.s.l. contour line nearest the meander lines of the Wekiva River and Black Water Creek as depicted on the PINE LAKES 1962 (70-1), ORANGE CITY 1964 (70PR), SANFORD 1965 (70-1), and SANFORD S.W. 1965 (70-1) QUADRANGLES (U.S.G.S. 7.5 minute topographic); and

(d) All state-owned sovereignty lands, public lands, and lands whether public or private below the ordinary high-water mark of the Wekiva River and the Little Wekiva River and their tributaries lying below the 10 foot m.s.l. contour line nearest the meander line of the Wekiva and St. Johns Rivers as shown on the ORANGE CITY 1964 (70PR), SANFORD 1965 (70-1), and SANFORD S.W. 1965 (70-1) QUADRANGLES (U.S.G.S. 7.5 minute topographic) within the following described property: Beginning at a point on the south boundary of the Moses E. Levy Grant, Township 19 South, Range 29 East, at its intersection with the meander line of the Wekiva River; thence south 601/2 degrees east along said boundary line 4,915.68 feet; thence north 291/2 degrees east 15,516.5 feet to the meander line of the St. Johns River; thence northerly along the meander line of the St. Johns River to the mouth of the Wekiva River; thence southerly along the meander line of the Wekiva River to the beginning; and

(e) All state-owned sovereignty lands, public lands, and lands whether public or private below the ordinary high-water mark of the Wekiva River and the Little Wekiva River and their tributaries within the Peter Miranda Grant lying east of the Wekiva River, less the following:

1. State Road 46 and all land lying south of said State Road No. 46.

2. Beginning 15.56 chains West of the Southeast corner of the SW 1/4 of the NE 1/4 of Section 21, Township 19 South, Range 29 East, run east 600 feet; thence north 960 feet; thence west 340 feet to the Wekiva River; thence southwesterly along said Wekiva River to point of beginning.

3. That part of the east 1/4 of the SW 1/4 of Section 22, Township 19 South, Range 29 East, lying within the Peter Miranda Grant east of the Wekiva River.

(f) All the sovereignty submerged lands lying within the following described boundaries: Begin at the intersection of State Road 44 and the westerly ordinary high water line of the St. Johns River, Section 22, Township 17 South, Range 29 East, Lake County: Thence proceed southerly along the westerly ordinary high water line of said river and its tributaries to the intersection of the northerly right-of-way of State Road 400; thence proceed northeasterly along said right-of-way to the easterly ordinary high water line of the St. Johns River; thence proceed northerly along said ordinary high water line of the St. Johns River and its tributaries to its intersection with the easterly ordinary high water line of Lake Beresford; thence proceed northerly along the ordinary high water line of said lake to its intersection with the westerly line of Section 24, Township 17 South, Range 29 East; thence proceed northerly to the southerly right-of-way of West New York Avenue; thence proceed westerly along the southerly right-of-way of said avenue to its intersection with the southerly right-of-way line of State Road 44; thence proceed southwesterly along said right-of-way to the point of beginning.

(31) Rookery Bay Aquatic Preserve, the boundaries of which are generally: All of the state-owned sovereignty lands lying waterward of the mean high-water line in Rookery Bay and in Henderson Creek and the tributaries thereto in Collier County, Florida. Said lands are more particularly described as lying and being in Sections 27, 34, 35, and 36, Township 50 South, Range 25 East; in Section 31, Township 50 South, Range 26 East; in Sections 1, 2, 3, 10, 11, 12, 13, 14, 23, 24, and 25, Township 51 South, Range 25 East; and in Sections 5, 6, 7, 8, 9, 10, 15, 16, 17, 18, 19, 20, 30, and 31, Township 51 South, Range 26 East, Collier County, Florida, and all the sovereignty submerged lands lying within the following described boundaries: Begin at the southwest corner of Section 30, Township 52 South, Range 27 East, Collier County: Thence proceed easterly along the southerly line of said Section 30 to the southwest corner of Section 29, Township 52 South, Range 27 East; proceed thence northerly along the westerly lines of Sections 29, 20 and 17 to the northwest corner of said Section 17; thence proceed westerly along the northerly line of Section 18 to the southeast corner of Section 12, Township 52 South, Range 26 East; thence proceed northerly along the easterly lines of Sections 12, 1, 36 and 25 to the northeast corner of said Section 25, Township 51 South, Range 26 East; thence proceed westerly along the northerly lines of Sections 25 and 26 to the northwest corner of said Section 26; thence proceed northerly to northeast corner of said Section 22; thence proceed westerly along the northerly lines of Sections 22 and 21 to the northwest corner of said Section 21; thence proceed southerly to the southwest corner of said Section 21; thence proceed westerly along the northerly line of Section 29 to the northwest corner thereof; thence proceed southerly along the westerly lines of Sections 29 and 32 to the southwest corner of said Section 32; thence proceed westerly to the northwest corner of Section 6, Township 52 South, Range 26 East; thence proceed southerly along a projection of Range line 25 East to its intersection with a line which runs westerly from the southwest corner of Cape Romano - Ten Thousand Islands Aquatic Preserve; thence proceed easterly to the southwest corner of Cape Romano - Ten Thousand Islands Aquatic Preserve; thence proceed northerly to the point of beginning. Less and except: Begin at the southeast corner of Section 21, Township 52 South, Range 26 East; thence proceed northerly along the easterly lines of Sections 21 and 16 to the northeast corner of said Section 16, thence proceed northerly to the thread of John Stevens Creek; thence proceed northwesterly along the thread of said creek to its intersection with the thread of Marco River; thence proceed northwesterly and westerly along the thread of said river to its intersection with the thread of Big Marco Pass; thence proceed southwesterly along the thread of Big Marco Pass to its intersection with Range line 25 East; thence proceed southerly along Range line 25 East to a point which is west from the point of beginning: Thence proceed easterly to the point of beginning.

(32) Rainbow Springs Aquatic Preserve, the boundaries of which are generally: Commencing at the intersection of Blue Run with the Withlacoochee River in Section 35, Township 16 South, Range 18 East; thence run southeasterly and easterly along said Blue Run to the east boundary of said Section 35; thence continue easterly and northerly along said Blue Run through Section 36, Township 16 South, Range 18 East, to the north boundary of said Section 36; thence continue northerly and northeasterly along said Blue Run in Section 25, Township 16 South, Range 18 East, to the north boundary of the city limits of Dunnellon, Florida; thence from the north boundary of the city limits of Dunnellon, Florida, in Section 25, Township 16 South, Range 18 East; thence run easterly along said Blue Run to its intersection with the east boundary line of said Section 25; thence continue easterly along said Rainbow River (Blue Run) into Section 30, Township 16 South, Range 19 East, thence northerly along said Rainbow River (Blue Run) through Sections 30 and 19, Township 16 South, Range 19 East, to a point on the north boundary of the northwest 1/4 of Section 18; thence continue to run northwesterly to the head of Rainbow Springs in Section 12, Township 16 South, Range 18 East.

Any and all submerged lands theretofore conveyed by the Trustees of the Internal Improvement Trust Fund and any and all uplands now in private ownership are specifically exempted from this dedication.

History.—s. 1, ch. 75-172; s. 1, ch. 76-109; s. 1, ch. 76-211; s. 84, ch. 77-104; s. 1, ch. 83-62; s. 2, ch. 84-312; s. 1, ch. 85-345; s. 6, ch. 86-186; s. 3, ch. 89-25; s. 1, ch. 91-35; s. 7, ch. 91-221; s. 51, ch. 2008-4.



258.391 - Cockroach Bay Aquatic Preserve.

258.391 Cockroach Bay Aquatic Preserve.—The following described area in Hillsborough County is hereby designated by the Legislature for inclusion in the aquatic preserve system under the Florida Aquatic Preserve Act of 1975. Such area shall be known as the Cockroach Bay Aquatic Preserve. Those portions of the Cockroach Bay Aquatic Preserve owned by the Tampa Port Authority shall be included in the aquatic preserve system for the period of a lease and future lease extensions of such area from the Tampa Port Authority. The area designated for inclusion in the Cockroach Bay Aquatic Preserve shall include the following described real property: Begin at the northeast corner of Section 1, Township 33 South, Range 17 East, Manatee County, thence west along the north line of said Section 1 to its intersection with the mean high-water line of Tampa Bay, said point being the point of beginning; from said point of beginning continue west 2,000 feet into the waters of Tampa Bay, thence northeasterly along a line 2,000 feet westerly of the mean high-water line of Tampa Bay, said line also being 2,000 feet westerly of the mean high-water line on Beacon Key, Snake Key, Camp Key, Big Pass Key, Little Cockroach Island, and Sand Key, to a point due west from the southwesterly point of Bird Key, thence east to the most southwesterly point of Bird Key, thence southeasterly, southerly, and easterly along the southerly edge of a channel along the northerly side of Tropical Island to the easterly point of Tropical Island, thence in an easterly direction to the westerly point of Negro Island, thence in an easterly direction along the southerly edge of a channel along the northerly side of Negro Island and Chicken Island, to a point due south of the southeast corner of Collura Subdivision as shown in Plat Book 34, page 2 of the Public Records of Hillsborough County, Florida, said corner being located along the east boundary of government lot 2, thence due north to the northerly shore of the Little Manatee River, thence easterly and southeasterly along the mean high-water line of the northerly shore of the Little Manatee River, including all of the channels, tributaries, bayous, and sloughs of the river, with the exception of Ruskin Inlet, to the intersection of the Little Manatee River and U.S. 301, thence westerly and northwesterly along the mean high-water line of the southerly shore of the Little Manatee River, including all of the channels, tributaries, bayous, and sloughs of the river, to the mouth of the Little Manatee River, thence in a westerly and southwesterly direction along the mean high-water line of Tampa Bay, Little Cockroach Bay, and Cockroach Bay to the point of beginning. Less any islands, submerged lands, or uplands not owned by the Tampa Port Authority or the State of Florida.

History.—s. 1, ch. 76-197; s. 1, ch. 88-258.



258.392 - Gasparilla Sound-Charlotte Harbor Aquatic Preserve.

258.392 Gasparilla Sound-Charlotte Harbor Aquatic Preserve.—The following described area in Lee and Charlotte Counties is designated by the Legislature for inclusion in the aquatic preserve system under the Florida Aquatic Preserve Act of 1975. Such area, to be known as the Gasparilla Sound-Charlotte Harbor Aquatic Preserve, shall be included in the aquatic preserve system and shall include the following described real property: Commence at the northwest corner of Section 18, Township 42 South, Range 21 East; thence northerly along the line of mean high water to the intersection of State Road 775 with said mean high-water line; thence south-southwesterly along said road to the intersection of said road with the mean high-water line of Gasparilla Island; thence southerly along said mean high-water line to the most southerly point of Gasparilla Island; thence southeasterly to the northernmost point at the mean high-water line on Lacosta Island; thence southeasterly along said mean high-water line to the northwest corner of Section 6, Township 44 South, Range 21 East; thence east to a northerly extension of the east line of Section 25, Township 44 South, Range 21 East; thence southeasterly along the mean high-water line of Pine Island to the intersection of the east line of Section 28, Township 43 South, Range 22 East, with said mean high-water line; thence northeasterly to the intersection of the north line of Section 23, Township 43 South, Range 22 East with the mean high-water line; thence northerly along said mean high-water line to the intersection of State Road 45 (U.S. Highway 41, Gilchrist Bridge) with said mean high-water line; thence northwesterly along said road to the intersection of said road with the mean high-water line at Live Oak Point; thence westerly along the mean high-water line to the intersection of State Road 771 with said mean high-water line; thence south-southwesterly along said road to the intersection of said road with the mean high-water line, on the southern shore of the Myakka River; thence southerly along the mean high-water line of the westerly shore of Charlotte Harbor to the northwest corner of Section 6, Township 42 South, Range 22 East; thence east along the north line and extension thereof of said Section 6 to a point 2,640 feet east of the westerly shoreline of Charlotte Harbor; thence southerly along a line 2,640 feet easterly of and parallel with the westerly shoreline of Charlotte Harbor and along a southerly extension of said line to the line dividing Charlotte and Lee Counties; thence southwesterly along a straight line to the most southerly point of Devil Fish Key; thence along said line to the easterly right-of-way of the Intracoastal Waterway; thence northerly along the easterly right-of-way of the Intracoastal Waterway to its intersection with a southerly extension of the west line of Section 18, Township 42 South, Range 21 East; thence north along said line to the point of beginning. Said boundary extends across the mouths of all artificial waterways, but includes all tidally connected natural waterways.

History.—s. 1, ch. 79-115; s. 4, ch. 89-25.



258.3925 - Lemon Bay Aquatic Preserve.

258.3925 Lemon Bay Aquatic Preserve.—The following described area in Charlotte County and Sarasota County is designated by the Legislature for inclusion in the aquatic preserve system under the Florida Aquatic Preserve Act of 1975. Such area, to be known as the Lemon Bay Aquatic Preserve, shall be included in the aquatic preserve system and shall include the following described property: Those state-owned sovereignty submerged lands comprising the Lemon Bay estuarine system bounded on the south by the Boca Grand Bridge, in Charlotte County, and on the north by the east line of Section 31, Township 39 South, Range 19 East, in Sarasota County, and including: Section 32, Township 39 South, Range 19 East, and Sections 4, 8, 9, 15, 16, 22, 23, 25, 26, 27, 35, and 36, of Township 40 South, Range 19 East, all lying within the defined boundaries of Sarasota County; and Sections 1, 2, 12, and 13 of Township 41 South, Range 19 East, and Sections 6, 7, 8, 17, 18, 19, 20, 21, 28, 29, 33, and 34 of Township 41 South, Range 20 East, and Sections 2, 3, 4, 10, 11, 12, 13, 14, 15, 16, 22, and 27 of Township 42 South, Range 20 East, all lying within the defined boundaries of Charlotte County; including Placida Harbor, Gasparilla Pass, Kettle Harbor, Bocilla Lagoon, Bocilla Pass, Knight Pass, Stump Pass, Lemon Bay, Buck Creek upstream to County Road 775, Oyster Creek upstream to County Road 775, Ainger (Rock) Creek upstream to County Road 775, and Godfrey (Godfried, Gottfried) Creek upstream to County Road 775.

History.—s. 74, ch. 86-186; s. 5, ch. 89-25.



258.393 - Terra Ceia Aquatic Preserve wastewater or effluent discharge activities.

258.393 Terra Ceia Aquatic Preserve wastewater or effluent discharge activities.—

(1) The following described area in Manatee County is hereby designated by the Legislature for inclusion in the aquatic preserve system under the Florida Aquatic Preserve Act of 1975. Such area, to be known as the Terra Ceia Aquatic Preserve, shall be included in the aquatic preserve system and shall include the following described real property: Begin at a point 165 feet north of the southwest corner of the northwest quarter of Section 12, Township 33 South, Range 17 East, Manatee County, thence run west to the mean high-water line of Tampa Bay, said point being the point of beginning. From said point of beginning, run northwesterly into the waters of Tampa Bay and parallel to the Port Manatee ship channel to the Manatee-Hillsborough county line; thence run southwest along the Manatee-Hillsborough county line to its intersection with the Intracoastal Waterway; thence run south-southwesterly along the Intracoastal Waterway to a point on a line connecting the westernmost tip of Snead Island (Manatee County) to the southernmost tip of Mullet Key (Pinellas County); thence run southeasterly along said line to the westernmost tip of Snead Island (also known as Emerson Point); thence run in a northeasterly direction along the mean high-water line of Tampa Bay, Terra Ceia Bay, where the mean high water line intersects the north line of U.S. Government Lot 4, Section 16, Township 34 South, Range 17 East; thence east along the said north line of U.S. Government Lot 4 and the easterly extension thereof a distance of 1,111 feet more or less to the mean high water line at a seawall; thence meander in a northwesterly, westerly, northerly direction along the seawall of a canal; thence in a northeasterly direction along the mean high water line of Miguel Bay, Joe Bay, and Bishop Harbor to the point of beginning, including tidal waters of all tributaries; less all privately titled submerged lands and uplands.

(2) Wastewater or effluent discharge activities from an existing stationary facility or existing stationary installation which has been approved pursuant to state law or federal law or for which facility or installation an application has been filed before June 24, 1984, are exempt from the requirements of this chapter.

History.—s. 1, ch. 84-312; s. 4, ch. 85-345.



258.394 - Guana River Marsh Aquatic Preserve.

258.394 Guana River Marsh Aquatic Preserve.—The following described area in St. Johns County is hereby designated by the Legislature for inclusion in the aquatic preserve system under the Florida Aquatic Preserve Act of 1975. Such area, to be known as the Guana River Marsh Aquatic Preserve, shall be included in the aquatic preserve system and shall include all the sovereignty submerged lands and other state-owned lands lying within the following described boundaries: Begin at the intersection of the westerly projection of the south line of Section 18, Township 6 South, Range 30 East, with the westerly mean high water line of Tolomato River: Thence proceed easterly along the south line of Section 18 to the mean high water line of the Atlantic Ocean; thence proceed east three geographic miles into said ocean; thence proceed northerly running parallel with said mean high water line to a point east of the intersection of the southerly right-of-way of Micklers Road and the westerly right-of-way of U.S. A1A; thence proceed west to said intersection; thence proceed southwesterly along the southerly right-of-way of Micklers Road to its intersection with the westerly mean high water line of the Tolomato River; thence proceed southerly along the westerly mean high water line of said river and its tributaries to the point of beginning.

History.—s. 2, ch. 85-345.



258.395 - Big Bend Seagrasses Aquatic Preserve.

258.395 Big Bend Seagrasses Aquatic Preserve.—The following described area in Wakulla, Jefferson, Taylor, Dixie, and Levy Counties is hereby designated by the Legislature for inclusion in the aquatic preserve system under the Florida Aquatic Preserve Act of 1975. Such area, to be known as the Big Bend Seagrasses Aquatic Preserve, shall be included in the aquatic preserve system and shall include all the sovereignty submerged lands lying within the following described boundaries: Begin where the northerly mean high water line of Withlacoochee River meets the mean high water line of the Gulf of Mexico, Township 17 South, Range 15 East, Levy County: Thence from the said point of beginning proceed northwesterly along the mean high water line of the coast and its navigable tributaries to the intersection of the westerly mean high water line of St. Marks River with the mean high water line of the Gulf of Mexico, in Township 4 South, Range 1 East, Wakulla County; thence proceed south three marine leagues into the Gulf of Mexico; thence proceed southeasterly along a line three marine leagues from and parallel to the line of mean high water previously described to an intersection with a line projected west from the point of beginning; thence proceed east to the point of beginning. Less and except all those sovereignty submerged lands within 500 feet of any incorporated or unincorporated municipality within the above described lands. Less and except: Begin at the intersection of the southerly projection of the east line of Range line 4 East with the mean high water line of the Gulf of Mexico; thence proceed southwest to a point on the three marine league line; thence proceed southeasterly three marine leagues from and parallel to the mean high water line to a point which is southwest of the intersection of the southerly line of Section 22, Township 6 South, Range 6 East, Taylor County, with the mean high water line of the Gulf of Mexico; thence proceed Northeast to the foresaid point of intersection; thence proceed northwesterly along the mean high water line of the Gulf of Mexico and its tributaries to the point of beginning. Less and except all those local access channels adjacent to Keaton Beach and a proposed navigational channel more particularly described as follows: Begin at State Plane Coordinate; X=2,288,032; Y=298,365: Thence proceed West 11,608 feet; thence proceed south 1,440 feet; thence proceed east 11,608 feet; thence proceed north 1,440 feet to the point of beginning; less and except all those sovereign submerged lands lying northerly and easterly of U.S. Highway 19.

History.—s. 3, ch. 85-345.



258.396 - Boca Ciega Bay Aquatic Preserve.

258.396 Boca Ciega Bay Aquatic Preserve.—

(1) Boca Ciega Bay, in Pinellas County, as hereinafter described, is designated and established as an aquatic preserve under the provisions of this section. It is the intent of the Legislature that Boca Ciega Bay be preserved, insofar as possible, in an essentially natural condition so that its biological and aesthetic values may endure for the enjoyment of future generations.

(2)(a) For the purposes of this section, Boca Ciega Bay, sometimes referred to in this section as “the preserve,” shall be comprised of that body of water in Pinellas County which lies south of the State Road 688 bridge at, or near, Indian Rocks Beach and within the area enclosed by a line as follows: Beginning at a point where the east end of said bridge crosses the western shoreline of mainland Pinellas County and extending in a generally southerly direction along the western shoreline of mainland Pinellas County to the west end of the Seminole Bridge following the bridge easterly to exclude Long Bayou and Cross Bayou, thence in a southerly direction including the western shoreline of the Sunshine Skyway Causeway and extending to the southern boundary of Pinellas County, thence westerly along the Pinellas County line and around Mullet Key along a line 100 yards seaward of the shoreline of Mullet Key and northerly along a line passing 100 yards to the west of the shorelines of Summer Resort Key, Cabbage Key and Shell Key to the southernmost point of Long Key, thence in a generally northerly direction along the inner shoreline of Long Key, Treasure Island and Sand Key to a point where the west end of the State Road 688 bridge crosses the inner shoreline of Sand Key, thence easterly along the south side of said bridge to the point of beginning. The boundary of the preserve designated as the shoreline shall mean the line of mean high water along such shoreline.

(b) The preserve established by this section shall include the submerged bottom lands, the water column upon such lands, and the islands owned by the state within the boundaries of the preserve. Any privately held land or submerged land within the established bulkhead lines or privately held islands within the preserve shall be deemed to be excluded therefrom. The Board of Trustees of the Internal Improvement Trust Fund may negotiate an arrangement with any such private owner whereby such lands or water bottoms may be included within the preserve.

(3) The Board of Trustees of the Internal Improvement Trust Fund are hereby directed to maintain Boca Ciega Bay as an aquatic preserve subject to the following provisions:

(a) No further sale, transfer, or lease of sovereignty submerged lands within the preserve shall be approved or consummated by the board of trustees unless such sale, transfer, or lease is in the public interest.

(b) No further dredging or filling of submerged lands within the preserve shall be approved or tolerated by the board of trustees except:

1. Such minimum dredging and spoiling as may be authorized for public navigation projects;

2. Such other alteration of physical conditions as may be necessary to enhance the quality or utility of the preserve as determined by the Pinellas County Water and Navigation Control Authority in a public hearing; and

3. Such dredging as is necessary for the purpose of eliminating conditions hazardous to the public health or for the purpose of eliminating stagnant waters, unsightly mud flats, islands, and spoil banks the dredging of which would enhance the aesthetic quality and utility of the preserve and is clearly in the public interest as determined by the Pinellas County Water and Navigation Control Authority in a public hearing.

There shall be no dredging beyond the bulkhead line for the sole purpose of providing fill for upland or submerged land within the bulkhead line. In addition there shall be no drilling of wells, excavation for shell or minerals, and no erection of structures (other than docks) within the preserve, unless such activity is associated with activity authorized by this section.

(c) The board of trustees shall not approve any seaward relocation of bulkhead lines or further establishment of bulkhead lines except when a proposed bulkhead line is located at the line of mean high water along the shoreline.

(4)(a) The board of trustees shall adopt and enforce reasonable rules and regulations to carry out the provisions of this section and specifically to provide:

1. Additional preserve management criteria as may be necessary to accommodate special circumstances; and

2. Regulation of human activity within the preserve in such a manner as not to interfere unreasonably with such lawful and traditional public uses of the preserve as fishing (both sport and commercial), boating, and swimming.

(b) Other uses of the preserve, or human activity within the preserve, although not originally contemplated, may be permitted by the board of trustees, but only subsequent to a formal finding of compatibility with the purposes of this section.

(5) Neither the establishment nor the management of the Boca Ciega Bay Aquatic Preserve shall operate to infringe upon the riparian rights of upland property owners adjacent to or within the preserve. Reasonable improvement for ingress and egress, mosquito control, shore protection, bridges, causeways, and similar purposes may be permitted by the board of trustees, subject to the provisions of any other applicable laws under the jurisdiction of other agencies.

(6) Nothing herein shall be construed to deprive the Pinellas County Water and Navigation Control Authority of its jurisdiction, powers, and duties.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 69-342; ss. 27, 35, ch. 69-106; s. 2, ch. 89-25.

Note.—Former s. 258.16.



258.397 - Biscayne Bay Aquatic Preserve.

258.397 Biscayne Bay Aquatic Preserve.—

(1) DESIGNATION.—Biscayne Bay in Miami-Dade and Monroe Counties, as hereinafter described to include Card Sound, is designated and established as an aquatic preserve under the provisions of this section. It is the intent of the Legislature that Biscayne Bay be preserved in an essentially natural condition so that its biological and aesthetic values may endure for the enjoyment of future generations.

(2) BOUNDARIES.—

(a) For the purposes of this section, Biscayne Bay, sometimes referred to in this section as “the preserve,” shall be comprised of the body of water in Miami-Dade and Monroe Counties known as Biscayne Bay whose boundaries are generally defined as follows:

Begin at the southwest intersection of the right-of-way of State Road 826 and the mean high-water line of Biscayne Bay (Township 52 South, Range 42 East, Miami-Dade County); thence southerly along the westerly mean high-water line of Biscayne Bay to its intersection with the right-of-way of State Road 905A (Township 59 South, Range 40 East, Monroe County); thence easterly along such right-of-way to the easterly mean high-water line of Biscayne Bay; thence northerly along the easterly mean high-water line of Biscayne Bay following the westerly shores of the most easterly islands and Keys with connecting lines drawn between the closest points of adjacent islands to the southeasterly intersection of the right-of-way of State Road 826 and the mean high-water line of Biscayne Bay; thence westerly to the point of beginning. Said boundary extends across the mouths of all artificial waterways, but includes all natural waterways tidally connected to Biscayne Bay. Excluded from the preserve are those submerged lands conveyed to the United States for the establishment of the Biscayne National Monument as defined by Pub. L. No. 90-606 of the United States.

(b) The preserve established by this section shall include the submerged bottom lands and the water column upon such lands, as well as all publicly owned islands, within the boundaries of the preserve. Any privately held upland within the boundaries of the preserve shall be deemed to be excluded therefrom. However, the Board of Trustees of the Internal Improvement Trust Fund may negotiate an arrangement with any such private upland owner by which such land may be included in the preserve.

(c) The board of trustees may transfer to the United States any interest in lands, title to which is vested in the board of trustees, which are presently within the boundaries of the preserve for inclusion in the Biscayne National Monument or its successor should the area be designated a national park. Transfers of interest under this paragraph shall be subject to the following conditions:

1. All interests in oil, gas, or other mineral rights held by the board of trustees shall be retained and not transferred to the United States.

2. All rights to fish on the waters shall be retained and not transferred to the United States.

3. All rights to impose and collect state excise taxes on the sales of alcohol or tobacco shall be retained and not transferred to the United States.

4. Transfers of interest shall be subject to outstanding easements, reservations, or other interests appearing of record.

(3) AUTHORITY OF TRUSTEES.—The Board of Trustees of the Internal Improvement Trust Fund is authorized and directed to maintain the aquatic preserve hereby created pursuant and subject to the following provisions:

(a) No further sale, transfer, or lease of sovereignty submerged lands in the preserve shall be approved or consummated by the board of trustees, except upon a showing of extreme hardship on the part of the applicant and a determination by the board of trustees that such sale, transfer, or lease is in the public interest.

(b) No further dredging or filling of submerged lands of the preserve shall be approved or tolerated by the board of trustees except:

1. Such minimum dredging and spoiling as may be authorized for public navigation projects or for such minimum dredging and spoiling as may be constituted as a public necessity or for preservation of the bay according to the expressed intent of this section.

2. Such other alteration of physical conditions, including the placement of riprap, as may be necessary to enhance the quality and utility of the preserve.

3. Such minimum dredging and filling as may be authorized for the creation and maintenance of marinas, piers, and docks and their attendant navigation channels and access roads. Such projects may only be authorized upon a specific finding by the board of trustees that there is assurance that the project will be constructed and operated in a manner that will not adversely affect the water quality and utility of the preserve. This subparagraph shall not authorize the connection of upland canals to the waters of the preserve.

4. Such dredging as is necessary for the purpose of eliminating conditions hazardous to the public health or for the purpose of eliminating stagnant waters, islands, and spoil banks, the dredging of which would enhance the aesthetic and environmental quality and utility of the preserve and be clearly in the public interest as determined by the board of trustees.

Any dredging or filling under this subsection or improvements under subsection (5) shall be approved only after public notice as provided by s. 253.115.

(c) There shall be no drilling of wells, excavation for shell or minerals, or erection of structures other than docks within the preserve unless such activity is associated with activity authorized by this section.

(d) The board of trustees shall not approve any seaward relocation of bulkhead lines or further establishment of bulkhead lines except when a proposed bulkhead line is located at the line of mean high water along the shoreline. Construction, replacement, or relocation of seawalls shall be prohibited without the approval of the board of trustees, which approval may be granted only if riprap construction is used in the seawall. The board may grant approval under this paragraph by a letter of consent.

(e) Notwithstanding other provisions of this section, the board of trustees may, respecting lands lying within Biscayne Bay:

1. Enter into agreements for and establish lines delineating sovereignty and privately owned lands.

2. Enter into agreements for the exchange of, and exchange, sovereignty lands for privately owned lands.

3. Accept gifts of land within or contiguous to the preserve.

4. Negotiate for, and enter into agreements with owners of lands contiguous to sovereignty lands for, any public and private use of any of such lands.

5. Take any and all actions convenient for, or necessary to, the accomplishment of any and all of the acts and matters authorized by this paragraph.

6. Conduct restoration and enhancement efforts in Biscayne Bay and its tributaries.

7. Stabilize eroding shorelines of Biscayne Bay and its tributaries that are contributing to turbidity by planting natural vegetation to the greatest extent feasible and by the placement of riprap, as determined by Miami-Dade County in conjunction with the Department of Environmental Protection.

8. Request the South Florida Water Management District to enter into a memorandum of understanding with the Department of Environmental Protection, the Biscayne National Park Service, the Miami-Dade County Department of Environmental Resources Management and, at their option, the Corps of Engineers to include enhanced marine productivity in Biscayne Bay as an objective when operating the Central and Southern Florida Flood Control projects consistently with the goals of the water management district, including flood protection, water supply, and environmental protection.

(4) RULES.—

(a) The board of trustees shall adopt and enforce reasonable rules and regulations to carry out the provisions of this section and specifically to provide:

1. Additional preserve management criteria as may be necessary to accommodate special circumstances.

2. Regulation of human activity within the preserve in such a manner as not to interfere unreasonably with lawful and traditional public uses of the preserve, such as fishing (both sport and commercial), boating, and swimming.

(b) Other uses of the preserve, or human activity within the preserve, although not originally contemplated, may be permitted by the board of trustees, but only subsequent to a formal finding of compatibility with the purposes of this section.

(c) Fishing involving the use of seines or nets is prohibited in the preserve, except when the fishing is for shrimp or mullet and such fishing is otherwise permitted by state law or rules promulgated by the Fish and Wildlife Conservation Commission. As used in this paragraph, the terms “seines” or “nets” shall not include landing nets, cast nets, or bully nets.

(5) RIPARIAN RIGHTS.—Neither the establishment nor the management of the Biscayne Bay Aquatic Preserve shall operate to infringe upon the riparian rights of upland property owners adjacent to or within the preserve. Reasonable improvement for ingress and egress, mosquito control, shore protection, public utility expansion, and similar purposes may be permitted by the board of trustees or Department of Environmental Protection, subject to the provisions of any other applicable laws under the jurisdiction of other agencies.

(6) DISCHARGE OF WASTES PROHIBITED.—No wastes or effluents which substantially inhibit the accomplishment of the purposes of this section shall be discharged into the preserve. In order to ensure that these objectives are met, the following shall be required:

(a) The Department of Environmental Protection, in cooperation with the South Florida Water Management District and Miami-Dade County, shall investigate stormwater management practices within the watershed and shall develop a corrective plan for management and treatment of stormwater. The plan shall provide for retrofitting of stormwater outfalls causing the greatest environmental damage to the bay.

(b) The Department of Environmental Protection, in cooperation with Miami-Dade County, shall develop a program to regulate the use of pumpout facilities in the Biscayne Bay area and along the Miami River.

(c) The Department of Environmental Protection, in cooperation with Miami-Dade County, shall develop a program to eliminate, to the greatest extent possible, the discharge of oil and other pollutants from ships and to remove derelict vessels from the Miami River and the Biscayne Bay area.

(7) ENFORCEMENT.—The provisions of this section may be enforced in accordance with the provisions of s. 403.412. In addition, the Department of Legal Affairs is authorized to bring an action for civil penalties of $5,000 per day against any person, natural or corporate, who violates the provisions of this section or any rule or regulation issued hereunder. Enforcement of applicable state regulations shall be supplemented by the Miami-Dade County Department of Environmental Resources Management through the creation of a full-time enforcement presence along the Miami River.

(8) SECTIONS 403.501-403.518 APPLICABLE.—The provisions of this section shall be subject to the provisions of ss. 403.501-403.518.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, ch. 74-171; s. 2, ch. 76-109; s. 1, ch. 77-174; s. 1, ch. 78-628; s. 12, ch. 79-65; s. 1, ch. 80-204; s. 59, ch. 86-186; s. 1, ch. 86-295; s. 1, ch. 89-25; s. 47, ch. 90-331; ss. 98, 496, ch. 94-356; s. 78, ch. 99-245; s. 52, ch. 2008-4.

Note.—Former s. 258.165.



258.399 - Oklawaha River Aquatic Preserve.

258.399 Oklawaha River Aquatic Preserve.—The following described area in Marion County is designated by the Legislature for inclusion into the aquatic preserve system under the Florida Aquatic Preserve Act of 1975. Such area, to be known as the Oklawaha River Aquatic Preserve, shall be included in the aquatic preserve system and shall include the following described property. The Oklawaha River Aquatic Preserve shall consist of those state-owned sovereignty submerged lands lying below the ordinary high water line of said land, located in Marion County. The preserve is more specifically described as: Begin at the intersection of the southerly right-of-way of county road 316 and the westerly ordinary high water line of the Oklawaha River, located in Section 9, Township 13 South, Range 24 East. Thence from said point of beginning proceed southerly along the ordinary high water line of the Oklawaha River and its tributaries to its intersection with the eastern line of Section 36, Township 15 South, Range 23 East. Thence proceed northerly along said Section line to its intersection with the easterly ordinary high water line of the Oklawaha River. Thence proceed northerly along said ordinary high water line to its intersection with the southerly right-of-way of county road 316. Thence proceed west along said road to the point of beginning; including Eaton Creek upstream to the northern line of Section 3, Township 14 South, Range 24 East, Daisy Creek upstream to county road 315, Silver River upstream to the western line of Section 5, Township 15 South, Range 23 East. Less and except Dead River and Orange Drain.

History.—s. 1, ch. 89-192.



258.40 - Scope of preserves.

258.40 Scope of preserves.—

(1) The aquatic preserves established under this act shall include only lands or water bottoms owned by the state as set forth in s. 253.03 and such lands or water bottoms owned by other governmental agencies as may be specifically authorized for inclusion by appropriate instrument in writing from such agency. Any privately owned lands or water bottoms shall be deemed to be excluded therefrom; however, the board may negotiate an arrangement with any such private owner by which such land may be included in the preserves.

(2) Any publicly owned and maintained navigation channel or other public works project authorized by the United States Congress designed to improve or maintain commerce and navigation shall be deemed excluded from the aquatic preserves established under this act.

(3) All lands lost by avulsion or by artificially induced erosion shall be deemed excluded from the provisions of this act.

History.—s. 1, ch. 75-172.



258.41 - Establishment of aquatic preserves.

258.41 Establishment of aquatic preserves.—

(1) The board may establish additional areas to be included in the aquatic preserve system, subject to confirmation by the Legislature.

(2) The board may, after public notice and public hearing in the county or counties in which the proposed preserve is to be located, adopt a resolution formally setting aside such areas to be included in the aquatic preserve system.

(3) The resolution setting aside an aquatic preserve area shall include:

(a) A legal description of the area to be included.

(b) The designation of the type of aquatic preserve being set aside.

(c) A general statement of what is sought to be preserved.

(d) A clear statement of the management responsibilities for the area.

(4) Lands and water bottoms owned by other governmental agencies may be included in an aquatic preserve upon specific authorization for inclusion by an appropriate instrument in writing from the governmental agency.

(5) Lands and water bottoms in private ownership may be included in an aquatic preserve upon specific authorization for inclusion by an appropriate instrument in writing from the owner. The appropriate instrument shall be either a dedication in perpetuity or a lease. Such lease shall contain the following conditions:

(a) Term of the lease shall be for a minimum period of 10 years.

(b) The board shall have the power and duty to enforce the provisions of each lease agreement and shall additionally have the power to terminate any lease if the termination is in the best interest of the aquatic preserve system.

(c) The board shall pay no more than $1 per year for any such lease.

(6) Except as provided in subsection (5), no aquatic preserve or any part thereof shall be withdrawn from the state aquatic preserve system except by an act of the Legislature. Notice of such proposed legislation shall be published in each county in which the affected area is located, in the manner prescribed by law relating to local legislation.

(7) Within 30 days of the designation and establishment of an aquatic preserve, the Board of Trustees of the Internal Improvement Trust Fund shall record in the public records of the county or counties in which the aquatic preserve is located a legal description of the aquatic preserve.

History.—s. 1, ch. 75-172.



258.42 - Maintenance of preserves.

258.42 Maintenance of preserves.—The Board of Trustees of the Internal Improvement Trust Fund shall maintain such aquatic preserves subject to the following provisions:

(1)(a) No further sale, lease, or transfer of sovereignty submerged lands shall be approved or consummated by the trustees except when such sale, lease, or transfer is in the public interest.

(b) For purposes of this subsection, aquaculture is in the public interest and aquaculture leases may be authorized in aquatic preserves pursuant to the provisions in ss. 253.68-253.75. By March 1, 1997, the Department of Environmental Protection is further directed to establish rules for freshwater aquatic preserves and urban aquatic preserves.

(2) The trustees shall not approve the waterward relocation or setting of bulkhead lines waterward of the line of mean high water within the preserve except when public road and bridge construction projects have no reasonable alternative and it is shown to be not contrary to the public interest.

(3)(a) No further dredging or filling of submerged lands shall be approved by the trustees except the following activities may be authorized pursuant to a permit:

1. Such minimum dredging and spoiling as may be authorized for public navigation projects.

2. Such minimum dredging and spoiling as may be authorized for the creation and maintenance of marinas, piers, and docks and their attendant navigation channels.

3. Such other alteration of physical conditions as may, in the opinion of the trustees, be necessary to enhance the quality or utility of the preserve or the public health generally.

4. Such other maintenance dredging as may be required for existing navigation channels.

5. Such reasonable improvements as may be necessary for public utility installation or expansion.

6. Installation and maintenance of oil and gas transportation facilities, provided such facilities are properly marked with marine aids to navigation as prescribed by federal law.

(b) There shall, in no case, be any dredging seaward of a bulkhead line for the sole or primary purpose of providing fill for any area landward of a bulkhead line.

(c) There shall be no drilling of gas or oil wells. However, this will not prohibit the state from leasing the oil and gas rights and permitting drilling from outside the preserve to explore for oil and gas if approved by the board.

(d) There shall be no excavation of minerals, except the dredging of dead oyster shells as approved by the Department of Environmental Protection.

(e)  Structures may not be erected within the preserve, except:

1. Private residential docks may be approved for reasonable ingress or egress of riparian owners. Slips at private residential single-family docks which contain boat lifts or davits that do not float in the water when loaded may not, in whole or in part, be enclosed by walls, but may be roofed if the roof does not overhang more than 1 foot beyond the footprint of the lift and the boat stored at the lift. Such roofs are not included in the square-footage calculation of a terminal platform.

2. Private residential multislip docks may be approved if located within a reasonable distance of a publicly maintained navigation channel, or a natural channel of adequate depth and width to allow operation of the watercraft for which the docking facility is designed without the craft having an adverse impact on marine resources. The distance shall be determined in accordance with criteria established by the trustees by rule, based on the depth of the water, nature and condition of bottom, and presence of manatees.

3. Commercial docking facilities shown to be consistent with the use or management criteria of the preserve may be approved if the facilities are located within a reasonable distance of a publicly maintained navigation channel, or a natural channel of adequate depth and width to allow operation of the watercraft for which the docking facility is designed without the craft having an adverse impact on marine resources. The distance shall be determined in accordance with criteria established by the trustees by rule, based on the depth of the water, nature and condition of bottom, and presence of manatees.

4. Structures for shore protection, including restoration of seawalls at their previous location or upland of or within 18 inches waterward of their previous location, approved navigational aids, or public utility crossings authorized under paragraph (a) may be approved.

A structure under this paragraph or chapter 253 may not be prohibited solely because the local government fails to adopt a marina plan or other policies dealing with the siting of such structures in its local comprehensive plan.

(f) No wastes or effluents shall be discharged into the preserve which substantially inhibit the accomplishment of the purposes of this act.

(g) No nonpermitted wastes or effluents shall be directly discharged into the preserve which substantially inhibit the accomplishment of the purposes of this act.

(4) Notwithstanding any other provisions of this part, a riparian owner may selectively trim or alter mangroves on adjacent publicly owned submerged lands, provided that the selective trimming or alteration is in compliance with the requirements of 1ss. 403.93-403.938, including any required permit under 1ss. 403.93-403.938.

History.—ss. 1, 2, 4, ch. 75-172; s. 1, ch. 77-174; ss. 7, 73, ch. 86-186; s. 4, ch. 88-207; s. 1, ch. 88-377; s. 1, ch. 88-414; s. 6, ch. 91-187; s. 4, ch. 93-34; s. 99, ch. 94-356; s. 84, ch. 95-143; s. 7, ch. 96-247; s. 1, ch. 2010-208.

1Note.—Some sections within this range have been repealed; ss. 403.93, 403.931, 403.9311, 403.932, 403.933, 403.935, and 403.936 were repealed by s. 13, ch. 95-299. Section 403.938 was amended and transferred to s. 403.9333 by s. 12, ch. 95-299.



258.43 - Rules.

258.43 Rules.—

(1) The Board of Trustees of the Internal Improvement Trust Fund has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this act and specifically to provide regulation of human activity within the preserve in such a manner as not to unreasonably interfere with lawful and traditional public uses of the preserve, such as sport and commercial fishing, boating, and swimming.

(2) Other uses of the preserve, or human activity within the preserve, although not originally contemplated, may be permitted by the trustees, but only subsequent to a formal finding of compatibility with the purposes of this act.

(3) The Board of Trustees of the Internal Improvement Trust Fund may delegate to a local government, by agreement, the power and duty to administer and enforce the standards and criteria established in a resource inventory and management plan adopted by the board, if the board determines that such a delegation is in the public interest.

(a) Such delegation shall be made only if the board determines that the local government’s program for administering and enforcing the adopted standards and criteria:

1. Adopts, by ordinance, standards and criteria no less restrictive than those in the management plan approved by the board pursuant to the provisions of rule 18-20.013(2), Florida Administrative Code; provided, however nothing contained in this subsection shall expand the powers, jurisdiction, or authority granted pursuant to this chapter. When a local government’s program proposes to include standards and criteria that are more restrictive than those in the management plan approved by the board, such standards and criteria shall not be effective until they have been approved by the board as being consistent with the provisions of this chapter.

2. Provides for the enforcement of such requirements by appropriate administrative and judicial processes.

3. Provides for administrative organization, staff, and financial and other resources necessary to effectively and efficiently enforce such requirements.

4. Provides for improved management and enforcement of the standards and criteria in the resource inventory and management plans and of the rules adopted by the board pertaining to state-owned lands.

(b) Such delegation may not include the authority to grant approval for the sale, lease, easement, or other uses of state-owned sovereignty lands that require approval by the board as provided by the board’s rules on October 1, 1989. This provision shall not preclude agreements between the board and local governments that may provide that the local government shall process applications and present recommendations for final action to the board.

(c) The board shall give prior notice of its intention to enter into an agreement as described in this subsection, as provided by s. 253.115. The Division of State Lands of the Department of Environmental Protection shall update its rules annually to include a list of the management agreements adopted pursuant to this subsection. The list shall identify the parties to, and the date and location of, each agreement, and shall specify the nature of the authority delegated by the agreement.

(d) The board may designate the local government as its enforcement arm for purposes of s. 258.46, and the local government shall have the authority to directly enforce the provisions of that section or to rely on the enforcement provisions of the local ordinance implementing the management plan. The governing body of the local government shall seek approval from the Division of State Lands before seeking the elevated penalties associated with direct enforcement of s. 258.46 in lieu of penalties associated with violation of its ordinance. Nothing in this subsection shall affect the authority of the division to enforce the provisions of this act.

(e) Each year on the anniversary of any delegation pursuant to this subsection, the staff of the department shall present to the board an evaluation of decisions made by the local governments during the previous year. The board shall, upon reviewing this evaluation, either act to renew the delegation, act to retract the delegation, or act to renew the delegation with specific directives to the local government to take corrective action concerning any deficiencies in its processing or application of the standards and criteria in the rules approved by the board or a management plan adopted for the preserves.

(f) Nothing contained in this subsection shall affect the powers, duties, or procedures set forth in chapter 403.

History.—s. 1, ch. 75-172; s. 6, ch. 89-25; ss. 100, 497, ch. 94-356; s. 85, ch. 95-143; s. 49, ch. 98-200.



258.435 - Use of aquatic preserves for the accommodation of visitors.

258.435 Use of aquatic preserves for the accommodation of visitors.—

(1) The Department of Environmental Protection shall promote the public use of aquatic preserves and their associated uplands. The department may receive gifts and donations to carry out the purpose of this part. Moneys received in trust by the department by gift, devise, appropriation, or otherwise, subject to the terms of such trust, shall be deposited into the Grants and Donations Trust Fund and appropriated to the department for the administration, development, improvement, promotion, and maintenance of aquatic preserves and their associated uplands and for any future acquisition or development of aquatic preserves and their associated uplands.

(2) The department may grant a privilege or concession for the accommodation of visitors in and use of aquatic preserves and their associated state-owned uplands if the privilege or concession does not deny or interfere with the public’s access to such lands and is compatible with the aquatic preserve’s management plan as approved by the Acquisition and Restoration Council. Moneys received by the department under this subsection shall be deposited into the Internal Improvement Trust Fund. A concession must be granted based on business plans, qualifications, approach, and specified expectations or criteria. A privilege or concession may not be assigned or transferred by the grantee without the consent of the department.

(3) Upon submittal to the department of a proposed concession or privilege, the department shall post a description of the proposed concession or privilege on the department’s website, including a description of the activity to occur under the proposed concession or privilege, the time of year that the activity would take place, and the location of the activity. Once the description of the proposed privilege or concession is posted on the department’s website and at least 60 days before execution of a privilege or concession agreement, the department shall provide an opportunity for public comment on the proposed privilege or concession agreement.

History.—s. 13, ch. 2014-151; s. 19, ch. 2015-229.



258.44 - Effect of preserves.

258.44 Effect of preserves.—Neither the establishment nor the management of the aquatic preserves under the provisions of this act shall operate to infringe upon the traditional riparian rights of upland property owners adjacent to or within the preserves. Reasonable improvement for ingress and egress, mosquito control, shore protection, public utility expansion, surface water drainage, installation and maintenance of oil and gas transportation facilities, and similar purposes may be permitted by the trustees subject to the provisions of any other applicable laws under the jurisdiction of other agencies.

History.—s. 1, ch. 75-172.



258.45 - Provisions not superseded.

258.45 Provisions not superseded.—The provisions of this act shall not supersede, but shall be subject to, the provisions of ss. 403.501-403.518.

History.—ss. 3, 6, ch. 75-172; s. 48, ch. 90-331.



258.46 - Enforcement; violations; penalty.

258.46 Enforcement; violations; penalty.—The provisions of this act may be enforced by the Board of Trustees of the Internal Improvement Trust Fund or in accordance with the provisions of s. 403.412. However, any violation by any person, natural or corporate, of the provisions of this act or any rule or regulation issued hereunder shall be further punishable by a civil penalty of not less than $500 per day or more than $5,000 per day of such violation.

History.—s. 5, ch. 75-172.






Part III - WILD AND SCENIC RIVERS (s. 258.501)

258.501 - Myakka River; wild and scenic segment.

258.501 Myakka River; wild and scenic segment.—

(1) SHORT TITLE.—This section may be cited as the “Myakka River Wild and Scenic Designation and Preservation Act.”

(2) LEGISLATIVE DECLARATION.—The Legislature finds and declares that a certain segment of the Myakka River in Manatee, Sarasota, and Charlotte Counties possesses outstandingly remarkable ecological, fish and wildlife, and recreational values which are unique in the State of Florida. These values give significance to the river as one which should be permanently preserved and enhanced for the citizens of the State of Florida, both present and future. The permanent management and administration of the river involves a complex interaction of state, regional, and local interests which require balancing and coordination of purpose. It is the intention of the Legislature to provide for the permanent preservation of the designated segment of the Myakka River by way of development of a plan for permanent administration by agencies of state and local government which will ensure the protection necessary but retain that degree of flexibility, responsiveness, and expertise which will accommodate all of the diverse interests involved in a manner best calculated to be in the public interest.

(3) DEFINITIONS.—As used in this section, the term:

(a) “Activity” means the doing of any act or the failing to do any act, whether by a natural person or a corporation.

(b) “Agreement” means the interagency operating agreement between the department, the Department of Economic Opportunity, and Sarasota County or the City of North Port.

(c) “Coordinating council” means the council created by subsection (7).

(d) “Department” means the Department of Environmental Protection.

(e) “Division” means the Division of Recreation and Parks of the Department of Environmental Protection.

(f) “Major infrastructure facility” means a manmade structure which serves the common needs of the population, such as a central sewage disposal system, potable water system, potable water well serving a system, solid waste disposal site or retention area, stormwater system, utility, causeway, marina, bridge, or roadway.

(g) “Person” means an individual, corporation, governmental agency or institution thereof, business trust, estate, trust, partnership, association, two or more persons having a joint or common interest, or other legal entity.

(h) “Resource value” means any one or more of the specific economic, scenic, recreational, geologic, fish and wildlife, historic, cultural, or ecological features associated with the river area as determined by the coordinating council.

(i) “River area” means that corridor of land beneath and surrounding the Myakka River from river mile 7.5 to river mile 41.5, together with a corridor including the maximum upland extent of wetlands vegetation as determined by the former Department of Environmental Regulation pursuant to chapter 403 and chapters 17-3 and 17-312, Florida Administrative Code.

(j) “Wild and scenic protection zone” means an area which extends 220 feet landward from the river area.

(4) DESIGNATION OF WILD AND SCENIC RIVER.—

(a) The corridor of land surrounding and beneath the Myakka River between river mile 7.5 and river mile 41.5 is hereby designated as a Florida wild and scenic river for the purposes of this section and is subject to all of the provisions of this section. Such designated portion is more particularly described as that portion of the Myakka River located between State Road 780 in Sarasota County and the Sarasota-Charlotte County line.

(b) The governments of Sarasota County and the City of North Port shall manage the Myakka River wild and scenic protection zone under their existing authorities for comprehensive planning, the regulation of land development activities, and other necessary or appropriate ordinances and in conformance with this section, the management plan required under subsection (5), and the agreements adopted by the department and the Department of Economic Opportunity with the city and county pursuant to this section.

(5) DEVELOPMENT OF MANAGEMENT PLAN.—

(a) The department and the coordinating council shall jointly develop a proposed management plan for the designated segment of the Myakka River, subject to and consistent with the provisions of this section.

(b) The development of the proposed management plan shall be by public hearing and shall include participation by all appropriate state agencies and by all appropriate or interested local governments and private organizations.

(c) The proposed management plan shall include provision for:

1. Permanent protection and enhancement of the ecological, fish and wildlife, and recreational values within the river area, primary emphasis being given to protecting agricultural, aesthetic, scenic, historic, archaeologic, and scientific features.

2. Continuation of land uses and developments on private lands within the river area which are in existence on January 1, 1986.

3. Periodic studies to determine the quantity and mixture of recreation and other public uses which can be permitted without adverse impact on the resource values of the river area.

4. Regulation, control, and distribution of public access where necessary to protect and enhance the resource values of the river area.

5. Consideration of need for basic facilities to absorb user impact on the river area, including necessary toilet or refuse containers, but, if found to be necessary, located in order to minimize their intrusive impact.

6. Restriction of motorized travel by land vehicle or boat where necessary to protect the resource values in the river area.

7. Agricultural and forestry practices similar in nature to those in the river area on January 1, 1986.

8. Resource management practices for the protection, conservation, rehabilitation, or enhancement of river area resource values.

9. Monitoring of existing water quality.

10. Continuance of existing drainage and water management practices, unless such existing practices will adversely affect, degrade, or diminish existing water quality or existing resource values in the river area, and allowance of new water resource management practices which will not have an adverse impact on resource values in the river area.

11. Review and regulation of all activities conducted or proposed to be conducted within the river area which will or may have an adverse impact on any of the resource values in the river area as provided in this section.

12. Review and regulation, by Sarasota County and the City of North Port under their respective authorities, of activities within the wild and scenic protection zone; and subsequent prohibition, or approval with or without conditions, of such activities in order to minimize potential adverse physical and visual impacts on resource values in the river area and to minimize adverse impacts on private landowners’ use of land for residential purposes.

(d) To the extent not inconsistent with this section, the proposed management plan may also include any other provisions deemed by the department to be necessary or advisable for the permanent protection of the river as a component of the Florida Wild and Scenic Rivers System.

(6) AMENDMENT OF REGULATIONS AND COMPREHENSIVE PLANS.—

(a) Sarasota County and the City of North Port shall amend their comprehensive plans so that the parts of such plans that affect the wild and scenic protection zone conform to, or are more stringent than, this section, the river management plan, and management guidelines and performance standards to be developed and contained within agreements to be adopted by the department, the Department of Economic Opportunity, and the city and county. The guidelines and performance standards must be used by the department and the Department of Economic Opportunity to review and monitor the regulation of activities by the city and county in the wild and scenic protection zone. Amendments to those comprehensive plans must include specific policies and guidelines for minimizing adverse impacts on resources in the river area and for managing the wild and scenic protection zone in conformance with this section, the river management plan, and the agreement. Such comprehensive plans must be amended within 1 year after the adoption date of the agreement, and thereafter, within 6 months following an amendment to this section, the river management plan, or the agreement, as may be necessary. For the purposes established in this subsection, such amendments need not conform to statutory or local ordinance limitations on the frequency of consideration of amendments to local comprehensive plans.

(b) Sarasota County and the City of North Port shall adopt or amend, within 1 year after the department and the Department of Economic Opportunity adopt with the city and with the county agreements for regulating activities in the wild and scenic protection zone, any necessary ordinances and land development regulations so that those ordinances and regulations conform to the purposes of this section, the river management plan, and the agreement. Thereafter, following any amendment to this section, the river management plan, or the agreement, the city and county must amend or adopt, within 1 year, appropriate ordinances and land development regulations to maintain such local ordinances and regulations in conformance with this section, the river management plan, and the agreement. Those ordinances and regulations must provide that activities must be prohibited, or must undergo review and either be denied or permitted with or without conditions, so as to minimize potential adverse physical and visual impacts on resource values in the river area and to minimize adverse impacts on private landowners’ use of land for residential purposes. The resource values of concern are those identified in this section and by the coordinating council in the river management plan. Activities which may be prohibited, subject to the agreement, include, but are not limited to, landfills, clear cuttings, major new infrastructure facilities, major activities that would alter historic water or flood flows, multifamily residential construction, commercial and industrial development, and mining and major excavations. However, appurtenant structures for these activities may be permitted if such structures do not have adverse visual or measurable adverse environmental impacts to resource values in the river area.

(c) If the Department of Economic Opportunity determines that the local comprehensive plan or land development regulations, as amended or supplemented by the local government, are not in conformance with the purposes of this section, the river management plan, and the agreement, the Department of Economic Opportunity shall issue a notice of intent to find the plan not in compliance and such plan shall be subject to the administrative proceedings in accordance with s. 163.3184.

(7) MANAGEMENT COORDINATING COUNCIL.—

(a) Upon designation, the department shall create a permanent council to provide interagency and intergovernmental coordination in the management of the river. The coordinating council shall be composed of one representative appointed from each of the following: the department, the Department of Transportation, the Fish and Wildlife Conservation Commission, the Department of Economic Opportunity, the Florida Forest Service of the Department of Agriculture and Consumer Services, the Division of Historical Resources of the Department of State, the Tampa Bay Regional Planning Council, the Southwest Florida Water Management District, the Southwest Florida Regional Planning Council, Manatee County, Sarasota County, Charlotte County, the City of Sarasota, the City of North Port, agricultural interests, environmental organizations, and any others deemed advisable by the department.

(b) The coordinating council shall review and make recommendations on all proposals for amendments or modifications to this section and to the permanent management plan, as well as on other matters which may be brought before the council by the department, any local government, or any member of the council, and shall render its nonbinding advisory opinion to the Southwest Florida Water Management District, the department, and affected local governments.

(c) The Myakka River Management Coordinating Council shall prepare a report concerning the potential expansion of the Florida Wild and Scenic River designation to include the entire Myakka River. At a minimum, the report shall include a description of the extent of the Myakka River area that may be covered under the expanded designation and any recommendations or concerns of affected parties or other interests. During the development of the report, at least one public hearing shall be held in each of the affected areas of Manatee, Sarasota, and Charlotte Counties. The report shall be submitted to the Governor, the President of the Senate, and the Speaker of the House of Representatives no later than January 1, 2008.

(d) The council may adopt bylaws to provide for election of such officers as it deems necessary, removal of officers for just cause, meetings, quorum, procedures, and other such matters as its members may deem advisable in the conduct of its business. Such bylaws shall be approved by the department.

(e) Such professional staff as the coordinating council may require shall be provided by the department.

(8) PRESERVATION OF EXISTING GOVERNMENTAL AUTHORITY.—

(a) Nothing contained in this section shall operate to divest any agency, water management district, municipality, county, or special district of any authority or jurisdiction in existence on January 1, 1986.

(b) Notwithstanding paragraph (a), Sarasota County and the City of North Port must, in exercising their authority and jurisdiction over any part of the wild and scenic protection zone, act in conformance with this section, the management plan, and the agreements entered into pursuant to this section.

(9) RULEMAKING AUTHORITY.—

(a) The department is authorized to adopt rules to regulate activities within the river area which have adverse impact on resource values as adopted by the coordinating council within the river area.

(b) The department shall coordinate all activities related to rule adoption and enforcement with the regulatory and management programs of other agencies in order to avoid to the maximum extent possible any conflicts or duplication arising therefrom.

(c) The department and the Department of Economic Opportunity must enter into agreements with the City of North Port and Sarasota County which provide for guiding and monitoring the regulation of activities by the city and county, in accordance with subsection (6). Such agreements shall include guidelines and performance standards for regulating proposed activities so as to minimize adverse environmental and visual impacts of such activities on the resource values in the river area, and to minimize adverse impacts to landowners’ use of land for residential purposes.

(10) PERMITTING AUTHORITY.—

(a) No person or entity shall conduct any activity within the river area which will or may have an adverse impact on any resource value in the river area without first having received a permit from the department.

(b) A permit may be granted only after a finding by the department that the activity for which a permit has been requested will not have an adverse impact on resource values in the river area.

(c) The department may adopt an application fee schedule providing for payment of reasonable fees to defray the cost of processing applications.

(11) NOTIFICATION BY REGULATORY AGENCIES.—All state, regional, and local regulatory agencies shall provide to the department notification of applications received by the agency for approval to conduct activities in the river area and protection zone.

(12) LEGAL STATUS OF COMPREHENSIVE PLAN AMENDMENTS.—It is the intent of this section that the city and county amend their comprehensive plans, land development regulations, and other appropriate ordinances and regulations to be in conformance with this section, the river management plan, and guidelines and performance standards to be developed and adopted by agreement pursuant to this section. Such amendments shall have legal status as provided under s. 163.3194 and must be implemented through appropriate local regulations in accordance with s. 163.3201.

(13) STANDING TO ENFORCE AMENDED COMPREHENSIVE PLANS.—It is the intent of this section that any aggrieved or adversely affected person may maintain an action for injunction or other relief against the city or county to prevent any such local government from taking action in regulating activities not consistent with the comprehensive plan, land development regulations, and other appropriate ordinances and regulations, as amended, pursuant to this section and s. 163.3215.

(14) PERMITTED ACTIVITIES.—

(a) Nothing in this section shall be construed to prohibit or regulate any activity taking place outside the river area and the wild and scenic protection zone for which necessary permits and licenses are obtained as required by other provisions of federal, state, or local law.

(b) Nothing in this section shall be construed to prohibit or limit public utilities from improving, maintaining, modifying, or expanding existing facilities or constructing new facilities in the river area or the wild and scenic protection zone, provided the necessary federal, state, and local permits and licenses are obtained.

(15) PROHIBITED ACTIVITY.—Airboats are prohibited from operating in the river area north of U.S. Highway 41 (State Road 45), except for uses officially allowed by government agencies.

(16) ENFORCEMENT.—The department and the Fish and Wildlife Conservation Commission shall have full authority to enforce any rule adopted by the department.

(17) PENALTIES.—Violation of this section or of any rule adopted under this section constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Continuing violation after notice constitutes a separate violation for each day so continued.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, ch. 85-363; s. 30, ch. 86-163; s. 1, ch. 90-173; s. 101, ch. 94-356; s. 79, ch. 99-245; s. 1, ch. 2007-186; s. 4, ch. 2012-7; s. 9, ch. 2012-88; s. 30, ch. 2012-96.






Part IV - MISCELLANEOUS PROVISIONS (s. 258.601)

258.601 - Enforcement of prohibited activities.

258.601 Enforcement of prohibited activities.—Prohibited activities under this chapter shall be enforced by the Department of Environmental Protection and the Division of Law Enforcement of the Fish and Wildlife Conservation Commission and its officers.

History.—s. 6, ch. 2012-88.









Chapter 259 - LAND ACQUISITIONS FOR CONSERVATION OR RECREATION

259.01 - Short title.

259.01 Short title.—This chapter shall be known and may be cited as the “Land Conservation Program.”

History.—s. 1, ch. 72-300; s. 15, ch. 2016-233.



259.03 - Definitions.

259.03 Definitions.—The following terms and phrases when used in this chapter shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) “Council” means that council established pursuant to s. 259.035.

(2) “Board” means the Governor and Cabinet, as the Board of Trustees of the Internal Improvement Trust Fund.

(3) “Capital improvement” or “capital project expenditure” means those activities relating to the acquisition, restoration, public access, and recreational uses of such lands, water areas, and related resources deemed necessary to accomplish the purposes of this chapter. Eligible activities include, but are not limited to: the initial removal of invasive plants; the construction, improvement, enlargement or extension of facilities’ signs, firelanes, access roads, and trails; or any other activities that serve to restore, conserve, protect, or provide public access, recreational opportunities, or necessary services for land or water areas. Such activities shall be identified prior to the acquisition of a parcel or the approval of a project. The continued expenditures necessary for a capital improvement approved under this subsection shall not be eligible for funding provided in this chapter.

(4) “Department” means the Department of Environmental Protection.

(5) “Division” means the Division of Bond Finance of the State Board of Administration.

(6) “Water resource development project” means a project eligible for funding pursuant to s. 259.105 that increases the amount of water available to meet the needs of natural systems and the citizens of the state by enhancing or restoring aquifer recharge, facilitating the capture and storage of excess flows in surface waters, or promoting reuse. The implementation of eligible projects under s. 259.105 includes land acquisition, land and water body restoration, aquifer storage and recovery facilities, surface water reservoirs, and other capital improvements. The term does not include construction of treatment, transmission, or distribution facilities.

History.—s. 1, ch. 72-300; s. 13, ch. 79-255; s. 2, ch. 81-210; s. 10, ch. 89-116; s. 193, ch. 92-279; s. 55, ch. 92-326; s. 12, ch. 99-247; s. 6, ch. 2000-170.



259.032 - Conservation and recreation lands.

259.032 Conservation and recreation lands.—

(1) It is the policy of the state that the citizens of this state shall be assured public ownership of natural areas for purposes of maintaining this state’s unique natural resources; protecting air, land, and water quality; promoting water resource development to meet the needs of natural systems and citizens of this state; promoting restoration activities on public lands; and providing lands for natural resource-based recreation. In recognition of this policy, it is the intent of the Legislature to provide such public lands for the people residing in urban and metropolitan areas of the state, as well as those residing in less populated, rural areas. It is the further intent of the Legislature, with regard to the lands described in paragraph (2)(c), that a high priority be given to the acquisition, restoration, and management of such lands in or near counties exhibiting the greatest concentration of population and, with regard to the lands described in subsection (2), that a high priority be given to acquiring lands or rights or interests in lands that advance the goals and objectives of the Fish and Wildlife Conservation Commission’s approved species or habitat recovery plans, or lands within any area designated as an area of critical state concern under s. 380.05 which, in the judgment of the advisory council established pursuant to s. 259.035, or its successor, cannot be adequately protected by application of land development regulations adopted pursuant to s. 380.05. Finally, it is the Legislature’s intent that lands acquired for conservation and recreation purposes be managed in such a way as to protect or restore their natural resource values, and provide the greatest benefit, including public access, to the citizens of this state.

(2) The Governor and Cabinet, sitting as the Board of Trustees of the Internal Improvement Trust Fund, may expend moneys appropriated by the Legislature to acquire the fee or any lesser interest in lands for the following public purposes:

(a) To conserve and protect environmentally unique and irreplaceable lands that contain native, relatively unaltered flora and fauna representing a natural area unique to, or scarce within, a region of this state or a larger geographic area;

(b) To conserve and protect lands within designated areas of critical state concern, if the proposed acquisition relates to the natural resource protection purposes of the designation;

(c) To conserve and protect native species habitat or endangered or threatened species, emphasizing long-term protection for endangered or threatened species designated G-1 or G-2 by the Florida Natural Areas Inventory, and especially those areas that are special locations for breeding and reproduction;

(d) To conserve, protect, manage, or restore important ecosystems, landscapes, and forests, if the protection and conservation of such lands is necessary to enhance or protect significant surface water, groundwater, coastal, recreational, timber, or fish or wildlife resources which cannot otherwise be accomplished through local and state regulatory programs;

(e) To promote water resource development that benefits natural systems and citizens of the state;

(f) To facilitate the restoration and subsequent health and vitality of the Florida Everglades;

(g) To provide areas, including recreational trails, for natural resource-based recreation and other outdoor recreation on any part of any site compatible with conservation purposes;

(h) To preserve significant archaeological or historic sites;

(i) To conserve urban open spaces suitable for greenways or outdoor recreation which are compatible with conservation purposes; or

(j) To preserve agricultural lands under threat of conversion to development through less-than-fee acquisitions.

(3) Lands acquired for conservation and recreation purposes shall be for use as state-designated parks, recreation areas, preserves, reserves, historic or archaeological sites, geologic or botanical sites, recreational trails, forests, wilderness areas, wildlife management areas, urban open space, or other state-designated recreation or conservation lands; or they shall qualify for such state designation and use if they are to be managed by other governmental agencies or nonstate entities as provided for in this section.

(4) The board of trustees may expend funds appropriated by the Legislature for the initiation and maintenance of a natural areas inventory to aid in the identification of areas to be acquired for conservation and recreation purposes.

(5) The board of trustees may enter into any contract necessary to accomplish the purposes of this section. The lead land managing agencies designated by the board of trustees also are directed by the Legislature to enter into contracts or interagency agreements with other governmental entities, including local soil and water conservation districts, or private land managers who have the expertise to perform specific management activities which a lead agency lacks, or which would cost more to provide in-house. Such activities shall include, but not be limited to, controlled burning, road and ditch maintenance, mowing, and wildlife assessments.

(6) Conservation and recreation lands are subject to the selection procedures of s. 259.035 and related rules and shall be acquired in accordance with acquisition procedures for state lands provided for in s. 253.025, except as otherwise provided by the Legislature. An inholding or an addition to conservation and recreation lands is not subject to the selection procedures of s. 259.035 if the estimated value of such inholding or addition does not exceed $500,000. When at least 90 percent of the acreage of a project has been purchased for conservation and recreation purposes, the project may be removed from the list and the remaining acreage may continue to be purchased. Funds appropriated to acquire conservation and recreation lands may be used for title work, appraisal fees, environmental audits, and survey costs related to acquisition expenses for lands to be acquired, donated, or exchanged which qualify under the categories of this section, at the discretion of the board. When the Legislature has authorized the department to condemn a specific parcel of land and such parcel has already been approved for acquisition, the land may be acquired in accordance with chapter 73 or chapter 74, and the funds appropriated to acquire conservation and recreation lands may be used to pay the condemnation award and all costs, including reasonable attorney fees, associated with condemnation.

(7) All lands managed under this chapter and s. 253.034 shall be:

(a) Managed in a manner that will provide the greatest combination of benefits to the public and to the resources.

(b) Managed for public outdoor recreation which is compatible with the conservation and protection of public lands. Such management may include, but not be limited to, the following public recreational uses: fishing, hunting, camping, bicycling, hiking, nature study, swimming, boating, canoeing, horseback riding, diving, model hobbyist activities, birding, sailing, jogging, and other related outdoor activities.

(c) Concurrent with its adoption of the annual list of acquisition projects pursuant to s. 259.035, the board shall adopt a management prospectus for each project. The management prospectus shall delineate:

1. The management goals for the property;

2. The conditions that will affect the intensity of management;

3. An estimate of the revenue-generating potential of the property, if appropriate;

4. A timetable for implementing the various stages of management and for providing access to the public, if applicable;

5. A description of potential multiple-use activities as described in this section and s. 253.034;

6. Provisions for protecting existing infrastructure and for ensuring the security of the project upon acquisition;

7. The anticipated costs of management and projected sources of revenue, including legislative appropriations, to fund management needs; and

8. Recommendations as to how many employees will be needed to manage the property, and recommendations as to whether local governments, volunteer groups, the former landowner, or other interested parties can be involved in the management.

(d) Concurrent with the approval of the acquisition contract pursuant to s. 253.025(4)(c) for any interest in lands except those lands acquired pursuant to s. 259.1052, the board shall designate an agency or agencies to manage such lands. The board shall evaluate and amend, as appropriate, the management policy statement for the project as provided by s. 259.035 to ensure that the policy statement is compatible with conservation, recreation, or both. For any fee simple acquisition of a parcel which is or will be leased back for agricultural purposes, or any acquisition of a less than fee interest in land that is or will be used for agricultural purposes, the board shall first consider having a soil and water conservation district, created pursuant to chapter 582, manage and monitor such interests.

(e) State agencies designated to manage lands acquired under this chapter or with funds deposited into the Land Acquisition Trust Fund, except those lands acquired under s. 259.1052, may contract with local governments and soil and water conservation districts to assist in management activities, including the responsibility of being the lead land manager. Such land management contracts may include a provision for the transfer of management funding to the local government or soil and water conservation district from the land acquisition trust fund of the lead land managing agency in an amount adequate for the local government or soil and water conservation district to perform its contractual land management responsibilities and proportionate to its responsibilities, and which otherwise would have been expended by the state agency to manage the property.

(f) Immediately following the acquisition of any interest in conservation and recreation lands, the department, acting on behalf of the board, may issue to the lead managing entity an interim assignment letter to be effective until the execution of a formal lease.

(8)(a) State, regional, or local governmental agencies or private entities designated to manage lands under this section shall develop and adopt, with the approval of the board, an individual management plan for each project designed to conserve and protect such lands and their associated natural resources. Private sector involvement in management plan development may be used to expedite the planning process.

(b) Individual management plans required by s. 253.034(5), for parcels over 160 acres, shall be developed with input from an advisory group. Members of this advisory group shall include, at a minimum, representatives of the lead land managing agency, comanaging entities, local private property owners, the appropriate soil and water conservation district, a local conservation organization, and a local elected official. If habitat or potentially restorable habitat for imperiled species is located on state lands, the Fish and Wildlife Conservation Commission and the Department of Agriculture and Consumer Services shall be included on any advisory group required under chapter 253, and the short-term and long-term management goals required under chapter 253 must advance the goals and objectives of imperiled species management without restricting other uses identified in the management plan. The advisory group shall conduct at least one public hearing within the county in which the parcel or project is located. For those parcels or projects that are within more than one county, at least one areawide public hearing shall be acceptable and the lead managing agency shall invite a local elected official from each county. The areawide public hearing shall be held in the county in which the core parcels are located. Notice of such public hearing shall be posted on the parcel or project designated for management, advertised in a paper of general circulation, and announced at a scheduled meeting of the local governing body before the actual public hearing. The management prospectus required pursuant to paragraph (7)(c) shall be available to the public for a period of 30 days before the public hearing.

(c) Once a plan is adopted, the managing agency or entity shall update the plan at least every 10 years in a form and manner adopted by rule of the board. Such updates, for parcels over 160 acres, shall be developed with input from an advisory group. Such plans may include transfers of leasehold interests to appropriate conservation organizations or governmental entities designated by the council for uses consistent with the purposes of the organizations and the protection, preservation, conservation, restoration, and proper management of the lands and their resources. Volunteer management assistance is encouraged, including, but not limited to, assistance by youths participating in programs sponsored by state or local agencies, by volunteers sponsored by environmental or civic organizations, and by individuals participating in programs for committed delinquents and adults.

(d) For each project for which lands are acquired after July 1, 1995, an individual management plan shall be adopted and in place no later than 1 year after the essential parcel or parcels identified in the priority list developed pursuant to s. 259.105 have been acquired. The department shall distribute only 75 percent of the acquisition funds to which a budget entity or water management district would otherwise be entitled to any budget entity or any water management district that has more than one-third of its management plans overdue.

(e) Individual management plans shall conform to the appropriate policies and guidelines of the state land management plan and shall include, but not be limited to:

1. A statement of the purpose for which the lands were acquired, the projected use or uses as defined in s. 253.034, and the statutory authority for such use or uses.

2. Key management activities necessary to achieve the desired outcomes, including, but not limited to, providing public access, preserving and protecting natural resources, protecting cultural and historical resources, restoring habitat, protecting threatened and endangered species, controlling the spread of nonnative plants and animals, performing prescribed fire activities, and other appropriate resource management.

3. A specific description of how the managing agency plans to identify, locate, protect, and preserve, or otherwise use fragile, nonrenewable natural and cultural resources.

4. A priority schedule for conducting management activities.

5. A cost estimate for conducting priority management activities, to include recommendations for cost-effective methods of accomplishing those activities.

6. A cost estimate for conducting other management activities which would enhance the natural resource value or public recreation value. The cost estimate shall include recommendations for cost-effective methods of accomplishing those activities.

7. A determination of the public uses and public access that would be compatible with conservation, recreation, or both.

(f) The Division of State Lands shall submit a copy of each individual management plan for parcels which exceed 160 acres in size to each member of the council, which shall:

1. Within 60 days after receiving a plan from the Division of State Lands, review each plan for compliance with the requirements of this subsection and with the requirements of the rules adopted by the board pursuant to this subsection.

2. Consider the propriety of the recommendations of the managing agency with regard to the future use or protection of the property.

3. After its review, submit the plan, along with its recommendations and comments, to the board, with recommendations as to whether to approve the plan as submitted, approve the plan with modifications, or reject the plan.

(g) The board shall consider the individual management plan submitted by each state agency and the recommendations of the council and the department and shall approve the plan with or without modification or reject such plan. The use or possession of any lands owned by the board which is not in accordance with an approved individual management plan is subject to termination by the board.

By July 1 of each year, each governmental agency and each private entity designated to manage lands shall report to the Secretary of Environmental Protection on the progress of funding, staffing, and resource management of every project for which the agency or entity is responsible.

(9)(a) The Legislature recognizes that acquiring lands pursuant to this chapter serves the public interest by protecting land, air, and water resources which contribute to the public health and welfare, providing areas for natural resource-based recreation, and ensuring the survival of unique and irreplaceable plant and animal species. The Legislature intends for these lands to be managed and maintained in a manner that is compatible with conservation, recreation, or both, consistent with the land management plan and for the public to have access to and use of these lands if public access would not harm the resources the state is seeking to protect on the public’s behalf.

(b) An amount of not less than 1.5 percent of the cumulative total of funds ever deposited into the former Florida Preservation 2000 Trust Fund and the Florida Forever Trust Fund shall be made available for the purposes of management, maintenance, and capital improvements, and for associated contractual services, for conservation and recreation lands acquired with funds deposited into the Land Acquisition Trust Fund pursuant to s. 28(a), Art. X of the State Constitution or pursuant to former s. 259.032, Florida Statutes 2014, former s. 259.101, Florida Statutes 2014, s. 259.105, s. 259.1052, or previous programs for the acquisition of lands for conservation and recreation, including state forests, to which title is vested in the board of trustees and other conservation and recreation lands managed by a state agency. Each agency with management responsibilities shall annually request from the Legislature funds sufficient to fulfill such responsibilities to implement individual management plans. For the purposes of this paragraph, capital improvements shall include, but need not be limited to, perimeter fencing, signs, firelanes, access roads and trails, and minimal public accommodations, such as primitive campsites, garbage receptacles, and toilets. Any equipment purchased with funds provided pursuant to this paragraph may be used for the purposes described in this paragraph on any conservation and recreation lands managed by a state agency. The funding requirement created in this paragraph is subject to an annual evaluation by the Legislature to ensure that such requirement does not impact the respective trust fund in a manner that would prevent the trust fund from meeting other minimum requirements.

(c) All revenues generated through multiple-use management or compatible secondary-use management shall be returned to the lead agency responsible for such management and shall be used to pay for management activities on all conservation, preservation, and recreation lands under the agency’s jurisdiction. In addition, such revenues shall be segregated in an agency trust fund used for land management activities, other than a land acquisition trust fund, and such revenues shall remain available to the agency in subsequent fiscal years to support land management appropriations. For the purposes of this paragraph, compatible secondary-use management shall be those activities described in subsection (7) undertaken on parcels designated as single use pursuant to s. 253.034(2)(b).

(d) Up to one-fifth of the funds appropriated for the purposes identified in paragraph (b) shall be reserved by the board for interim management of acquisitions and for associated contractual services, to ensure the conservation and protection of natural resources on project sites and to allow limited public recreational use of lands. Interim management activities may include, but not be limited to, resource assessments, control of invasive, nonnative species, habitat restoration, fencing, law enforcement, controlled burning, and public access consistent with preliminary determinations made pursuant to paragraph (7)(f). The board shall make these interim funds available immediately upon purchase.

(e) The department shall set long-range and annual goals for the control and removal of nonnative, invasive plant species on public lands. Such goals shall differentiate between aquatic plant species and upland plant species. In setting such goals, the department may rank, in order of adverse impact, species that impede or destroy the functioning of natural systems. Notwithstanding paragraph (a), up to one-fourth of the funds provided for in paragraph (b) may be used by the agencies receiving those funds for control and removal of nonnative, invasive species on public lands.

(f) To ensure that the public has knowledge of and access to conservation lands, as defined in s. 253.034(2)(c), the department shall publish, update, and maintain a database of such lands where public access is compatible with conservation and recreation purposes.

1. By July 1, 2017, the database must be available to the public online and must include, at a minimum, the location, types of allowable recreational opportunities, points of public access, facilities or other amenities, restrictions, and any other information the department deems appropriate to increase public awareness of recreational opportunities on conservation lands. Such data must be electronically accessible, searchable, and downloadable in a generally acceptable format.

2. The department, through its own efforts or through partnership with a third-party entity, shall create an application downloadable on mobile devices to be used to locate state lands available for public access using the user’s locational information or based upon an activity of interest.

3. The database and application must include information for all state conservation lands to which the public has a right of access for recreational purposes. Beginning January 1, 2018, to the greatest extent practicable, the database shall include similar information for lands owned by federal and local governmental entities that allow access for recreational purposes.

4. By January 1 of each year, the department shall provide a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives describing the percentage of public lands acquired under this chapter to which the public has access and the efforts undertaken by the department to increase public access to such lands.

(10)(a) Beginning July 1, 1999, the Legislature may appropriate funds annually to the department for payment in lieu of taxes to qualifying counties and local governments as defined in paragraph (b) for all actual tax losses incurred as a result of board of trustees acquisitions for state agencies under the Florida Forever program or the former Florida Preservation 2000 program.

(b) Payment in lieu of taxes shall be available:

1. To all counties that have a population of 150,000 or fewer. Population levels shall be determined pursuant to s. 11.031.

2. To all local governments located in eligible counties.

(c) If insufficient funds are available in any year to make full payments to all qualifying counties and local governments, such counties and local governments shall receive a pro rata share of the moneys available.

(d) The payment amount shall be based on the average amount of actual taxes paid on the property for the 3 years preceding acquisition. Applications for payment in lieu of taxes shall be made no later than January 31 of the year following acquisition. No payment in lieu of taxes shall be made for properties which were exempt from ad valorem taxation for the year immediately preceding acquisition.

(e) If property which was subject to ad valorem taxation was acquired by a tax-exempt entity for ultimate conveyance to the state under this chapter, payment in lieu of taxes shall be made for such property based upon the average amount of taxes paid on the property for the 3 years before its being removed from the tax rolls. The department shall certify to the Department of Revenue those properties that may be eligible under this provision. Once eligibility has been established, that county or local government shall receive annual payments for each tax loss until the qualifying county or local government exceeds the population threshold pursuant to this section.

(f) Payment in lieu of taxes pursuant to this subsection shall be made annually to qualifying counties and local governments after certification by the Department of Revenue that the amounts applied for are reasonably appropriate, based on the amount of actual taxes paid on the eligible property. With the assistance of the local government requesting payment in lieu of taxes, the state agency that acquired the land is responsible for preparing and submitting application requests for payment to the Department of Revenue for certification.

(g) If the board of trustees conveys to a local government title to any land owned by the board, any payments in lieu of taxes on the land made to the local government shall be discontinued as of the date of the conveyance.

For the purposes of this subsection, “local government” includes municipalities, the county school board, mosquito control districts, and any other local government entity which levies ad valorem taxes, with the exception of a water management district.

(11) The board of trustees may adopt rules to further define the categories of land for acquisition under this chapter.

(12) Within 90 days after receiving a certified letter from the owner of a property on the priority list established pursuant to s. 259.105 objecting to the property being included in an acquisition project, where such property is a project or part of a project which has not been listed for purchase in the current year’s land acquisition work plan, the board of trustees shall delete the property from the list or from the boundary of an acquisition project on the list.

History.—s. 8, ch. 79-255; s. 16, ch. 80-356; s. 5, ch. 81-35; s. 1, ch. 81-210; s. 165, ch. 81-259; s. 1, ch. 82-152; s. 2, ch. 83-80; s. 1, ch. 83-114; s. 10, ch. 84-330; s. 13, ch. 86-178; s. 6, ch. 86-294; s. 1, ch. 87-96; s. 1, ch. 88-387; s. 13, ch. 89-116; s. 1, ch. 89-276; s. 2, ch. 90-1; s. 8, ch. 90-217; s. 1, ch. 91-62; s. 5, ch. 91-420; s. 2, ch. 92-288; s. 45, ch. 93-206; s. 4, ch. 94-197; s. 1, ch. 94-212; s. 1, ch. 94-240; s. 65, ch. 94-356; s. 5, ch. 95-349; ss. 19, 20, ch. 95-430; s. 3, ch. 96-389; s. 19, ch. 96-420; s. 23, ch. 97-94; ss. 27, 29, ch. 97-153; s. 6, ch. 97-164; ss. 26, 38, ch. 98-46; s. 10, ch. 99-4; s. 34, ch. 99-13; ss. 28, 33, 53, ch. 99-228; s. 13, ch. 99-247; s. 20, ch. 99-292; s. 7, ch. 2000-170; s. 61, ch. 2000-171; s. 45, ch. 2001-61; s. 7, ch. 2002-2; s. 28, ch. 2002-402; s. 15, ch. 2003-6; s. 280, ch. 2003-261; s. 6, ch. 2003-394; s. 18, ch. 2004-5; ss. 42, 75, ch. 2004-269; s. 41, ch. 2005-71; ss. 31, 42, ch. 2006-26; s. 4, ch. 2006-231; s. 5, ch. 2008-5; s. 9, ch. 2008-229; s. 21, ch. 2009-21; s. 36, ch. 2013-15; s. 37, ch. 2014-53; s. 20, ch. 2015-229; s. 1, ch. 2016-1; s. 28, ch. 2016-10; s. 17, ch. 2016-233.

Note.—Former s. 253.023.



259.0322 - Reinstitution of payments in lieu of taxes; duration.

259.0322 Reinstitution of payments in lieu of taxes; duration.—If the Department of Environmental Protection has made a payment in lieu of taxes to a governmental entity and subsequently suspended such payment, the department shall reinstitute appropriate payments and continue the payments in consecutive years until the governmental entity has received a total of 10 payments for each tax loss.

History.—s. 52, ch. 99-247; s. 6, ch. 99-353; s. 7, ch. 2003-394.



259.035 - Acquisition and Restoration Council.

259.035 Acquisition and Restoration Council.—

(1) There is created the Acquisition and Restoration Council.

(a) The council shall be composed of 10 voting members, 4 of whom shall be appointed by the Governor. Of these four appointees, three shall be from scientific disciplines related to land, water, or environmental sciences and the fourth shall have at least 5 years of experience in managing lands for both active and passive types of recreation. They shall serve 4-year terms, except that, initially, to provide for staggered terms, two of the appointees shall serve 2-year terms. All subsequent appointments shall be for 4-year terms. An appointee may not serve more than 6 years. The Governor may at any time fill a vacancy for the unexpired term of a member appointed under this paragraph.

(b) The four remaining appointees shall be composed of the Secretary of Environmental Protection, the director of the Florida Forest Service of the Department of Agriculture and Consumer Services, the executive director of the Fish and Wildlife Conservation Commission, and the director of the Division of Historical Resources of the Department of State, or their respective designees.

(c) One member shall be appointed by the Commissioner of Agriculture with a discipline related to agriculture including silviculture. One member shall be appointed by the Fish and Wildlife Conservation Commission with a discipline related to wildlife management or wildlife ecology.

(d) The Governor shall appoint the chair of the council, and a vice chair shall be elected from among the members.

(e) The council shall hold periodic meetings at the request of the chair.

(f) The Department of Environmental Protection shall provide primary staff support to the council and shall ensure that council meetings are electronically recorded. Such recording shall be preserved pursuant to chapters 119 and 257.

(g) The board of trustees has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section.

(2) The four members of the council appointed pursuant to paragraph (a) and the two members of the council appointed pursuant to paragraph (c) shall receive reimbursement for expenses and per diem for travel, to attend council meetings, as allowed state officers and employees while in the performance of their duties, pursuant to s. 112.061.

(3) The council shall provide assistance to the board in reviewing the recommendations and plans for state-owned conservation lands required under s. 253.034 and this chapter. The council shall, in reviewing such plans, consider the optimization of multiple-use and conservation strategies to accomplish the provisions funded pursuant to former s. 259.101(3)(a), Florida Statutes 2014, and to s. 259.105(3)(b).

(4)(a) By December 1, 2016, the council shall develop rules defining specific criteria and numeric performance measures needed for lands that are to be acquired for public purpose under the Florida Forever program pursuant to s. 259.105 or with funds deposited into the Land Acquisition Trust Fund pursuant to s. 28(a), Art. X of the State Constitution. These rules shall be reviewed and adopted by the board, then submitted to the Legislature for consideration by February 1, 2017. The Legislature may reject, modify, or take no action relative to the proposed rules. If no action is taken, the rules shall be implemented. Subsequent to their approval, each recipient of funds from the Land Acquisition Trust Fund shall annually report to the department on each of the numeric performance measures accomplished during the previous fiscal year.

(b) In developing or amending rules, the council shall give weight to the criteria included in s. 259.105(9). The board of trustees shall review the recommendations and shall adopt rules necessary to administer this section.

(5) An affirmative vote of five members of the council is required in order to change a project boundary or to place a proposed project on a list developed pursuant to subsection (4). Any member of the council who by family or a business relationship has a connection with all or a portion of any proposed project shall declare the interest before voting on its inclusion on a list.

(6) The proposal for a project pursuant to this section or s. 259.105(3)(b) may be implemented only if adopted by the council and approved by the board of trustees. The council shall consider and evaluate in writing the merits and demerits of each project that is proposed for acquisition using funds available pursuant to s. 28, Art. X of the State Constitution or Florida Forever funding and shall ensure that each proposed project meets the requirements of s. 28, Art. X of the State Constitution. The council also shall determine whether the project conforms, where applicable, with the comprehensive plan developed pursuant to s. 259.04(1)(a), the comprehensive multipurpose outdoor recreation plan developed pursuant to s. 375.021, the state lands management plan adopted pursuant to s. 253.03(7), the water resources work plans developed pursuant to s. 373.199, and the provisions of s. 259.032, s. 259.101, or s. 259.105, whichever is applicable.

History.—s. 14, ch. 79-255; s. 3, ch. 81-210; s. 1, ch. 82-46; s. 4, ch. 82-152; s. 24, ch. 83-55; s. 3, ch. 83-114; s. 2, ch. 83-265; s. 31, ch. 86-163; s. 3, ch. 88-387; ss. 8, 9, 11, ch. 89-116; s. 5, ch. 90-217; s. 5, ch. 91-429; ss. 4, 17, ch. 92-288; s. 6, ch. 93-213; s. 3, ch. 94-240; s. 102, ch. 94-356; s. 851, ch. 95-148; s. 4, ch. 96-389; s. 7, ch. 97-164; s. 50, ch. 98-200; s. 2, ch. 98-332; s. 16, ch. 99-247; s. 9, ch. 2000-170; s. 8, ch. 2001-275; s. 10, ch. 2008-229; s. 119, ch. 2011-142; s. 5, ch. 2012-7; s. 81, ch. 2012-96; s. 21, ch. 2015-229; s. 18, ch. 2016-233.



259.036 - Management review teams.

259.036 Management review teams.—

(1) To determine whether conservation, preservation, and recreation lands titled in the name of the board are being managed for purposes that are compatible with conservation, preservation, or recreation in accordance with a land management plan adopted pursuant to s. 259.032, the board, acting through the department, shall cause periodic management reviews to be conducted as follows:

(a) The department shall establish a regional land management review team composed of the following members:

1. One individual who is from the county or local community in which the parcel or project is located and who is selected by the county commission in the county which is most impacted by the acquisition.

2. One individual from the Division of Recreation and Parks of the department.

3. One individual from the Florida Forest Service of the Department of Agriculture and Consumer Services.

4. One individual from the Fish and Wildlife Conservation Commission.

5. One individual from the department’s district office in which the parcel is located.

6. A private land manager, preferably from the local community, mutually agreeable to the state agency representatives.

7. A member or staff from the jurisdictional water management district or local soil and water conservation district board of supervisors.

8. A member of a conservation organization.

(b) The department shall act as the review team coordinator for the purposes of establishing schedules for the reviews and other staff functions. The Legislature shall appropriate funds necessary to implement land management review team functions.

(2) The land management review team shall review select management areas before the date the manager is required to submit a 10-year land management plan update. For management areas that exceed 1,000 acres in size, the department shall schedule a land management review at least every 5 years. A copy of the review shall be provided to the manager, the department, and the council. The manager shall consider the findings and recommendations of the land management review team in finalizing the required 10-year update of its management plan.

(3) In conducting a review, the land management review team shall evaluate the extent to which the existing management plan provides sufficient protection to threatened or endangered species, unique or important natural or physical features, geological or hydrological functions, or archaeological features. The review shall also evaluate the extent to which the land is being managed for the purposes for which it was acquired and the degree to which actual management practices, including public access, are in compliance with the adopted management plan.

(4) In the event a land management plan has not been adopted within the timeframes specified in s. 259.032(8), the department may direct a management review of the property, to be conducted by the land management review team. The review shall consider the extent to which the land is being managed in a manner that is compatible with conservation, recreation, or both and the degree to which actual management practices are in compliance with the management policy statement and management prospectus for that property.

(5) If the land management review team determines that reviewed lands are not being managed in a manner that is compatible with conservation, recreation, or both, consistent with the adopted land management plan, management policy statement, or management prospectus, or if the managing agency fails to address the review findings in the updated management plan, the department shall provide the review findings to the board, and the managing agency must report to the board its reasons for managing the lands as it has.

(6) No later than the second board meeting in October of each year, the department shall report the annual review findings of its land management review team.

History.—s. 8, ch. 97-164; s. 80, ch. 99-245; s. 17, ch. 99-247; s. 8, ch. 2003-394; s. 6, ch. 2012-7; s. 22, ch. 2015-229; s. 19, ch. 2016-233.



259.037 - Land Management Uniform Accounting Council.

259.037 Land Management Uniform Accounting Council.—

(1) The Land Management Uniform Accounting Council (LMUAC) is created within the Department of Environmental Protection and shall consist of the director of the Division of State Lands, the director of the Division of Recreation and Parks, and the director of the Office of Coastal and Aquatic Managed Areas of the department; the director of the Florida Forest Service of the Department of Agriculture and Consumer Services; the executive director of the Fish and Wildlife Conservation Commission; and the director of the Division of Historical Resources of the Department of State, or their respective designees. Each state agency represented on the LMUAC shall have one vote. The chair of the LMUAC shall rotate annually in the foregoing order of state agencies. The agency of the representative serving as chair shall provide staff support for the LMUAC. The Division of State Lands shall serve as the recipient of and repository for the LMUAC’s documents. The LMUAC shall meet at the request of the chair.

(2) The Auditor General and the director of the Office of Program Policy Analysis and Government Accountability, or their designees, shall advise the LMUAC to ensure that appropriate accounting procedures are used and that a uniform method of collecting and reporting accurate costs of land management activities are created and can be used by all agencies.

(3)(a) All land management activities and costs must be assigned to a specific category, and any single activity or cost may not be assigned to more than one category. Administrative costs, such as planning or training, shall be segregated from other management activities. Specific management activities and costs must initially be grouped, at a minimum, within the following categories:

1. Resource management.

2. Administration.

3. Support.

4. Capital improvements.

5. Recreation visitor services.

6. Law enforcement activities.

Upon adoption of the initial list of land management categories by the LMUAC, agencies assigned to manage conservation or recreation lands shall account for land management costs in accordance with the category to which an expenditure is assigned.

(b) Each reporting agency shall also:

1. Include a report of the available public use opportunities for each management unit of state land, the total management cost for public access and public use, and the cost associated with each use option.

2. List the acres of land requiring minimal management effort, moderate management effort, and significant management effort pursuant to s. 259.032(9)(c). For each category created in paragraph (a), the reporting agency shall include the amount of funds requested, the amount of funds received, and the amount of funds expended for land management.

3. List acres managed and cost of management for each park, preserve, forest, reserve, or management area.

4. List acres managed, cost of management, and lead manager for each state lands management unit for which secondary management activities were provided.

5. Include a report of the estimated calculable financial benefits to the public for the ecosystem services provided by conservation lands, based on the best readily available information or science that provides a standard measurement methodology to be consistently applied by the land managing agencies. Such information may include, but need not be limited to, the value of natural lands for protecting the quality and quantity of drinking water through natural water filtration and recharge, contributions to protecting and improving air quality, benefits to agriculture through increased soil productivity and preservation of biodiversity, and savings to property and lives through flood control.

(4) The LMUAC shall provide a report of the agencies’ expenditures pursuant to the adopted categories to the Acquisition and Restoration Council and the Division of State Lands for inclusion in its annual report required pursuant to s. 259.036.

(5) Should the LMUAC determine that the list of land management categories needs to be revised, it shall meet upon the call of the chair.

(6) Biennially, each reporting agency shall also submit an operational report for each management area along with an approved management plan. The report should assess the progress toward achieving short-term and long-term management goals of the approved management plan, including all land management activities, and identify any deficiencies in management and corrective actions to address identified deficiencies as appropriate. This report shall be submitted to the Acquisition and Restoration Council and the Division of State Lands for inclusion in its annual report required pursuant to s. 259.036.

History.—s. 25, ch. 2000-170; s. 46, ch. 2001-61; s. 11, ch. 2008-229; s. 61, ch. 2010-102; s. 7, ch. 2012-7; s. 36, ch. 2014-17; s. 23, ch. 2015-229; s. 20, ch. 2016-233.



259.04 - Board; powers and duties.

259.04 Board; powers and duties.—

(1) For projects and acquisitions selected for purchase pursuant to ss. 259.035 and 259.105:

(a) The board is given the responsibility, authority, and power to develop and execute a comprehensive, statewide 5-year plan to conserve, restore, and protect environmentally endangered lands, ecosystems, lands necessary for outdoor recreational needs, and other lands as identified in ss. 259.032 and 259.105. This plan shall be kept current through continual reevaluation and revision. The advisory council or its successor shall assist the board in the development, reevaluation, and revision of the plan.

(b) The board may enter into contracts with the government of the United States or any agency or instrumentality thereof; the state or any county, municipality, district authority, or political subdivision; or any private corporation, partnership, association, or person providing for or relating to the conservation or protection of certain lands in accomplishing the purposes of this chapter.

(c) Within 45 days after the advisory council or its successor submits the lists of projects to the board, the board shall approve, in whole or in part, the lists of projects in the order of priority in which such projects are presented. To the greatest extent practicable, projects on the lists shall be acquired in their approved order of priority.

(d) The board is authorized to acquire, by purchase, gift, or devise or otherwise, the fee title or any lesser interest of lands, water areas, and related resources for environmentally endangered lands.

(2) For state capital projects for outdoor recreation lands, the provisions of chapter 375 and s. 253.025 shall also apply.

History.—s. 1, ch. 72-300; s. 15, ch. 79-255; s. 4, ch. 81-210; s. 4, ch. 83-114; s. 12, ch. 89-116; s. 6, ch. 92-288; s. 16, ch. 94-240; s. 18, ch. 99-247; s. 29, ch. 2000-152; s. 24, ch. 2015-229.



259.042 - Tax increment financing for conservation lands.

259.042 Tax increment financing for conservation lands.—

(1) Two or more counties, or a combination of at least one county and one or more municipalities, may establish, through an interlocal agreement, a tax increment area for conservation lands. The interlocal agreement, at a minimum, must:

(a) Identify the geographic boundaries of the tax increment area;

(b) Identify the real property to be acquired as conservation land within the tax increment area;

(c) Establish the percentage of tax increment financing for each jurisdiction in the tax increment area which is a party to the interlocal agreement;

(d) Identify the governing body of the jurisdiction that will administer a separate reserve account in which the tax increment will be deposited;

(e) Require that any tax increment revenues not used to purchase conservation lands by a date certain be refunded to the parties to the interlocal agreement. Any refund shall be proportionate to the parties’ payment of tax increment revenues into the separate reserve account;

(f) Provide for an annual audit of the separate reserve account;

(g) Designate an entity to hold title to any conservation lands purchased using the tax increment revenues;

(h) Provide for a continuing management plan for the conservation lands; and

(i) Identify the entity that will manage these conservation lands.

(2) The water management district in which conservation lands proposed for purchase under this section are located may also enter into the interlocal agreement if the district provides any funds for the purchase of the conservation lands. The water management districts may only use ad valorem tax revenues for agreements described within this section.

(3) The governing body of the jurisdiction that will administer the separate reserve account shall provide documentation to the Department of Economic Opportunity identifying the boundary of the tax increment area. The department shall determine whether the boundary is appropriate in that property owners within the boundary will receive a benefit from the proposed purchase of identified conservation lands. The department must issue a letter of approval stating that the establishment of the tax increment area and the proposed purchases would benefit property owners within the boundary and serve a public purpose before any tax increment funds are deposited into the separate reserve account. If the department fails to provide the required letter within 90 days after receiving sufficient documentation of the boundary, the establishment of the area and the proposed purchases are deemed to provide such benefit and serve a public purpose.

(4) Prior to the purchase of conservation lands under this section, the Department of Environmental Protection must determine whether the proposed purchase is sufficient to provide additional recreational and ecotourism opportunities for residents in the tax increment area. If the department fails to provide a letter of approval within 90 days after receipt of the request for such a letter, the purchase is deemed sufficient to provide recreation and ecotourism opportunities.

(5) The tax increment authorized under this section shall be determined annually and may not exceed 95 percent of the difference in ad valorem taxes as provided in s. 163.387(1)(a).

(6) A separate reserve account must be established for each tax increment area for conservation lands which is created under this section. The separate reserve account must be administered pursuant to the terms of the interlocal agreement. Tax increment funds allocated to this separate reserve account shall be used to acquire the real property identified for purchase in the interlocal agreement. Pursuant to the interlocal agreement, the governing body of the local government that will administer the separate reserve account may spend increment revenues to purchase the real property only if all parties to the interlocal agreement adopt a resolution approving the purchase price.

(7) The annual funding of the separate reserve account may not be less than the increment income of each taxing authority which is held as provided in the interlocal agreement for the purchase of conservation lands.

(8) Unless otherwise provided in the interlocal agreement, a taxing authority that does not pay the tax increment revenues to the separate reserve account by January 1 shall pay interest on the amount of unpaid increment revenues equal to 1 percent for each month that the increment revenue remains outstanding.

(9) The public bodies and taxing authorities listed in s. 163.387(2)(c), school districts, and special districts that levy ad valorem taxes within a tax increment area are exempt from this section.

(10) Revenue bonds under this section are payable solely out of revenues pledged to and received by the local government administering the separate reserve account and deposited into the separate reserve account. The revenue bonds issued under this section do not constitute a debt, liability, or obligation of a public body, the state, or any of the state’s political subdivisions.

History.—s. 8, ch. 2007-204; s. 31, ch. 2012-96; s. 2, ch. 2016-155.



259.045 - Purchase of lands in areas of critical state concern; recommendations by department and land authorities.

259.045 Purchase of lands in areas of critical state concern; recommendations by department and land authorities.—Within 45 days after the Administration Commission designates an area as an area of critical state concern under s. 380.05, and annually thereafter, the Department of Environmental Protection shall consider the recommendations of the state land planning agency pursuant to s. 380.05(1)(a) relating to purchase of lands within an area of critical state concern or lands outside an area of critical state concern that directly impact an area of critical state concern, which may include lands used to preserve and protect water supply, and shall make recommendations to the board with respect to the purchase of the fee or any lesser interest in any such lands that are:

(1) Environmentally endangered lands;

(2) Outdoor recreation lands;

(3) Lands that conserve sensitive habitat;

(4) Lands that protect, restore, or enhance nearshore water quality and fisheries;

(5) Lands used to protect and enhance water supply to the Florida Keys, including alternative water supplies such as reverse osmosis and reclaimed water systems; or

(6) Lands used to prevent or satisfy private property rights claims resulting from limitations imposed by the designation of an area of critical state concern if the acquisition of such lands fulfills a public purpose listed in s. 259.032(2).

The department, a local government, a special district, or a land authority within an area of critical state concern may make recommendations with respect to additional purchases which were not included in the state land planning agency recommendations.

History.—s. 3, ch. 79-73; s. 2, ch. 94-212; s. 103, ch. 94-356; s. 4, ch. 2016-225.



259.047 - Acquisition of land on which an agricultural lease exists.

259.047 Acquisition of land on which an agricultural lease exists.—

(1) When land with an existing agricultural lease is acquired in fee simple pursuant to this chapter or chapter 375, the existing agricultural lease may continue in force for the actual time remaining on the lease agreement. Any entity managing lands acquired under this section must consider existing agricultural leases in the development of a land management plan required under s. 253.034.

(2) If consistent with the purposes of conservation and recreation, the state or acquiring entity shall make reasonable efforts to keep lands in agricultural production which are in agricultural production at the time of acquisition.

History.—s. 4, ch. 2006-255; s. 22, ch. 2016-233.



259.05 - Issuance of bonds.

259.05 Issuance of bonds.—

(1) Upon request of the board, by appropriate resolution, the Division of Bond Finance from time to time, subject to the debt limitation provided herein, may issue bonds pledging the full faith and credit of the state as shall be necessary to provide sufficient funds to achieve the purposes set out in such request.

(2) The issuance of such bonds to finance state capital projects for environmentally endangered lands or outdoor recreation lands is authorized in the manner, and subject to the limitations, provided by the State Bond Act, except as otherwise expressly provided herein.

History.—s. 1, ch. 72-300.



259.06 - Construction.

259.06 Construction.—The provisions of ss. 259.01-259.06 shall be liberally construed in a manner to accomplish the purposes thereof.

History.—s. 1, ch. 72-300.



259.07 - Public meetings.

259.07 Public meetings.—The council, before making recommendations to the board for the purchase of any land pursuant to s. 259.035, shall hold one or more public meetings on the proposed purchase of such land in areas of the state where major portions of such land are situated. At least 30 days in advance of such public meeting, notice shall be published in newspapers of general circulation in the areas where such lands are located, indicating the date, time, and place of such public meeting. A report of the public meeting shall be submitted to the board along with the recommendation for purchase of such land.

History.—s. 1, ch. 74-59; s. 7, ch. 92-288.



259.101 - Florida Preservation 2000 Act.

259.101 Florida Preservation 2000 Act.—

(1) SHORT TITLE.—This section may be cited as the “Florida Preservation 2000 Act.”

(2) LEGISLATIVE FINDINGS.—The Legislature finds and declares that:

(a) The alteration and development of Florida’s natural areas to accommodate its rapidly growing population have contributed to the degradation of water resources, the fragmentation and destruction of wildlife habitats, the loss of recreation space, and the diminishment of wetlands and forests.

(b) Imminent development of Florida’s remaining natural areas and continuing increases in land values necessitate an aggressive program of public land acquisition during the next decade to preserve the quality of life that attracts so many people to Florida.

(c) Acquisition of public lands, in fee simple or in any lesser interest, should be based on a comprehensive assessment of Florida’s natural resources and planned so as to protect the integrity of ecological systems and to provide multiple benefits, including preservation of fish and wildlife habitat, recreation space, and water recharge areas. Governmental agencies responsible for public land acquisition should work together to purchase lands jointly and to coordinate individual purchases within ecological systems.

(d) One of the purposes of the Florida Communities Trust program is to acquire, protect, and preserve open space and recreation properties within urban areas where pristine animal and plant communities no longer exist. These areas are often overlooked in other programs because of their smaller size and proximity to developed property. These smaller parcels are, however, critically important to the quality of life in these urban areas for the residents who live there as well as to the many visitors to the state. The trust shall consider projects submitted by local governments which further the goals, objectives, and policies of the conservation, recreation and open space, or coastal elements of their local comprehensive plans or which serve to conserve natural resources or resolve land use conflicts.

(e) South Florida’s water supply and unique natural environment depend on the protection of lands buffering the East Everglades and the Everglades water conservation areas.

In addition, the Legislature recognizes the conflicting desires of the citizens of this state to prosper through economic development and to preserve the natural areas of Florida that development threatens to claim. The Legislature further recognizes the urgency of acquiring natural areas in the state for preservation, yet acknowledges the difficulty of ensuring adequate funding for accelerated acquisition in light of other equally critical financial needs of the state.

(3) TITLE TO CERTAIN PROPERTY ACQUIRED WITH PRESERVATION 2000 BONDS.—Title to lands purchased pursuant to former paragraphs (a), (d), (e), (f), or (g) of this subsection, Florida Statutes 2014, shall be vested in the Board of Trustees of the Internal Improvement Trust Fund. Title to lands purchased pursuant to former paragraph (c) of this subsection, Florida Statutes 2014, may be vested in the Board of Trustees of the Internal Improvement Trust Fund. The board of trustees shall hold title to land protection agreements and conservation easements that were acquired pursuant to former s. 380.0677, Florida Statutes 2014, and the Southwest Florida Water Management District and the St. Johns River Water Management District shall monitor such agreements and easements within their respective districts until the state assumes this responsibility.

(4) FLORIDA FOREST SERVICE FUND USE.—All deeds or leases with respect to any real property acquired with Preservation 2000 funds received by the Florida Forest Service must contain sufficient covenants and restrictions to ensure that the use of such real property complies with s. 375.051 and s. 9, Art. XII of the 1968 Constitution of Florida and reverter clauses providing for the reversion of title to such property to the Board of Trustees of the Internal Improvement Trust Fund or, in the case of a lease of such property, providing for termination of the lease upon a failure to use the property conveyed thereby for such purposes.

(5) DISPOSITION OF LANDS.—

(a) Any lands acquired pursuant to former paragraphs (3)(a), (3)(c), (3)(d), (3)(e), (3)(f), or (3)(g) of this section, Florida Statutes 2014, if title to such lands is vested in the board, may be disposed of by the board in accordance with the provisions and procedures set forth in s. 253.0341, and lands acquired pursuant to former paragraph (3)(b) of this section, Florida Statutes 2014, may be disposed of by the owning water management district in accordance with the procedures and provisions set forth in ss. 373.056 and 373.089 provided such disposition also shall satisfy the requirements of paragraphs (b) and (c).

(b) Before land acquired with Preservation 2000 funds may be surplused as required by s. 253.0341 or determined to be no longer required for its purposes under s. 373.056(4), as applicable, there shall first be a determination by the board, or, in the case of water management district lands, by the owning water management district, that such land no longer needs to be preserved in furtherance of the intent of the Florida Preservation 2000 Act. Any lands eligible to be disposed of under this procedure also may be used to acquire other lands through an exchange of lands if such lands obtained in an exchange are described in the same paragraph of former subsection (3) of this section, Florida Statutes 2014, as the lands disposed.

(c) Revenue derived from the disposal of lands acquired with Preservation 2000 funds may not be used for any purpose except for deposit into the Florida Forever Trust Fund within the department, for recredit to the share held under former subsection (3) of this section, Florida Statutes 2014, in which such disposed land is described.

(6) ALTERNATE USES OF ACQUIRED LANDS.—

(a) The board, or, in the case of water management district lands, the owning water management district, may authorize the granting of a lease, easement, or license for the use of any lands acquired pursuant to former subsection (3) of this section, Florida Statutes 2014, for any governmental use permitted by s. 17, Art. IX of the State Constitution of 1885, as adopted by s. 9(a), Art. XII of the State Constitution, and any other incidental public or private use that is determined by the board or the owning water management district to be compatible with conservation, preservation, or recreation purposes.

(b) Any existing lease, easement, or license acquired for incidental public or private use on, under, or across any lands acquired pursuant to former subsection (3) of this section, Florida Statutes 2014, shall be presumed not to be incompatible with the purposes for which such lands were acquired.

(7) PUBLIC RECREATIONAL USE.—An agency or water management district that acquired lands using Preservation 2000 funds distributed pursuant to former subsection (3) of this section, Florida Statutes 2014, shall manage such lands to make them available for public recreational use if the recreational use does not interfere with the protection of natural resource values. The agency or district may enter into an agreement with the department or another appropriate state agency to transfer management authority or lease to such agencies’ lands purchased with Preservation 2000 funds for the purpose of managing the lands to make them available for public recreational use. The water management districts and the department shall take action to control the growth of nonnative invasive plant species on lands they manage which were purchased with Preservation 2000 funds.

History.—s. 1, ch. 90-217; s. 2, ch. 91-62; s. 7, ch. 91-80; s. 1, ch. 91-192; s. 5, ch. 92-288; s. 64, ch. 93-206; s. 3, ch. 94-115; s. 3, ch. 94-212; s. 17, ch. 94-240; s. 104, ch. 94-356; s. 1, ch. 95-334; s. 4, ch. 95-349; s. 6, ch. 96-389; s. 37, ch. 97-153; ss. 9, 10, ch. 97-164; s. 13, ch. 98-336; s. 35, ch. 99-13; s. 20, ch. 99-247; s. 2, ch. 2000-129; s. 31, ch. 2000-152; s. 40, ch. 2000-158; s. 10, ch. 2000-170; s. 7, ch. 2000-197; s. 47, ch. 2001-61; ss. 36, 37, ch. 2001-254; s. 13, ch. 2001-275; s. 8, ch. 2003-265; s. 190, ch. 2010-102; s. 8, ch. 2012-7; s. 32, ch. 2012-96; s. 3, ch. 2013-9; s. 26, ch. 2015-229; s. 23, ch. 2016-233.



259.105 - The Florida Forever Act.

259.105 The Florida Forever Act.—

(1) This section may be cited as the “Florida Forever Act.”

(2)(a) The Legislature finds and declares that:

1. Land acquisition programs have provided tremendous financial resources for purchasing environmentally significant lands to protect those lands from imminent development or alteration, thereby ensuring present and future generations’ access to important waterways, open spaces, and recreation and conservation lands.

2. The continued alteration and development of the state’s natural and rural areas to accommodate the state’s growing population have contributed to the degradation of water resources, the fragmentation and destruction of wildlife habitats, the loss of outdoor recreation space, and the diminishment of wetlands, forests, working landscapes, and coastal open space.

3. The potential development of the state’s remaining natural areas and escalation of land values require government efforts to restore, bring under public protection, or acquire lands and water areas to preserve the state’s essential ecological functions and invaluable quality of life.

4. It is essential to protect the state’s ecosystems by promoting a more efficient use of land, to ensure opportunities for viable agricultural activities on working lands, and to promote vital rural and urban communities that support and produce development patterns consistent with natural resource protection.

5. The state’s groundwater, surface waters, and springs are under tremendous pressure due to population growth and economic expansion and require special protection and restoration efforts, including the protection of uplands and springsheds that provide vital recharge to aquifer systems and are critical to the protection of water quality and water quantity of the aquifers and springs. To ensure that sufficient quantities of water are available to meet the current and future needs of the natural systems and citizens of the state, and assist in achieving the planning goals of the department and the water management districts, water resource development projects on public lands, if compatible with the resource values of and management objectives for the lands, are appropriate.

6. The needs of urban, suburban, and small communities in the state for high-quality outdoor recreational opportunities, greenways, trails, and open space have not been fully met by previous acquisition programs. Through such programs as the Florida Communities Trust and the Florida Recreation Development Assistance Program, the state shall place additional emphasis on acquiring, protecting, preserving, and restoring open space, ecological greenways, and recreation properties within urban, suburban, and rural areas where pristine natural communities or water bodies no longer exist because of the proximity of developed property.

7. Many of the state’s unique ecosystems, such as the Florida Everglades, are facing ecological collapse due to the state’s burgeoning population growth and other economic activities. To preserve these valuable ecosystems for future generations, essential parcels of land must be acquired to facilitate ecosystem restoration.

8. Access to public lands to support a broad range of outdoor recreational opportunities and the development of necessary infrastructure, if compatible with the resource values of and management objectives for such lands, promotes an appreciation for the state’s natural assets and improves the quality of life.

9. Acquisition of lands, in fee simple, less than fee interest, or other techniques shall be based on a comprehensive science-based assessment of the state’s natural resources which targets essential conservation lands by prioritizing all current and future acquisitions based on a uniform set of data and planned so as to protect the integrity and function of ecological systems and working landscapes, and provide multiple benefits, including preservation of fish and wildlife habitat, recreation space for urban and rural areas, and the restoration of natural water storage, flow, and recharge.

10. The state has embraced performance-based program budgeting as a tool to evaluate the achievements of publicly funded agencies, build in accountability, and reward those agencies which are able to consistently achieve quantifiable goals. While previous and existing state environmental programs have achieved varying degrees of success, few of these programs can be evaluated as to the extent of their achievements, primarily because performance measures, standards, outcomes, and goals were not established at the outset. Therefore, the Florida Forever program shall be developed and implemented in the context of measurable state goals and objectives.

11. The state must play a major role in the recovery and management of its imperiled species through the acquisition, restoration, enhancement, and management of ecosystems that can support the major life functions of such species. It is the intent of the Legislature to support local, state, and federal programs that result in net benefit to imperiled species habitat by providing public and private land owners meaningful incentives for acquiring, restoring, managing, and repopulating habitats for imperiled species. It is the further intent of the Legislature that public lands, both existing and to be acquired, identified by the lead land managing agency, in consultation with the Fish and Wildlife Conservation Commission for animals or the Department of Agriculture and Consumer Services for plants, as habitat or potentially restorable habitat for imperiled species, be restored, enhanced, managed, and repopulated as habitat for such species to advance the goals and objectives of imperiled species management for conservation, recreation, or both, consistent with the land management plan without restricting other uses identified in the management plan. It is also the intent of the Legislature that of the proceeds distributed pursuant to subsection (3), additional consideration be given to acquisitions that achieve a combination of conservation goals, including the restoration, enhancement, management, or repopulation of habitat for imperiled species. The council, in addition to the criteria in subsection (9), shall give weight to projects that include acquisition, restoration, management, or repopulation of habitat for imperiled species. The term “imperiled species” as used in this chapter and chapter 253, means plants and animals that are federally listed under the Endangered Species Act, or state-listed by the Fish and Wildlife Conservation Commission or the Department of Agriculture and Consumer Services. As part of the state’s role, all state lands that have imperiled species habitat shall include as a consideration in management plan development the restoration, enhancement, management, and repopulation of such habitats. In addition, the lead land managing agency of such state lands may use fees received from public or private entities for projects to offset adverse impacts to imperiled species or their habitat in order to restore, enhance, manage, repopulate, or acquire land and to implement land management plans developed under s. 253.034 or a land management prospectus developed and implemented under this chapter. Such fees shall be deposited into a foundation or fund created by each land management agency under s. 379.223, s. 589.012, or s. 259.032(9)(c), to be used solely to restore, manage, enhance, repopulate, or acquire imperiled species habitat.

12. There is a need to change the focus and direction of the state’s major land acquisition programs and to extend funding and bonding capabilities, so that future generations may enjoy the natural resources of this state.

(b) The Legislature recognizes that acquisition of lands in fee simple is only one way to achieve the aforementioned goals and encourages the use of less-than-fee interests, other techniques, and the development of creative partnerships between governmental agencies and private landowners. Such partnerships may include those that advance the restoration, enhancement, management, or repopulation of imperiled species habitat on state lands as provided for in subparagraph (a)11. Easements acquired pursuant to s. 570.71(2)(a) and (b), land protection agreements, and nonstate funded tools such as rural land stewardship areas, sector planning, and mitigation should be used, where appropriate, to bring environmentally sensitive tracts under an acceptable level of protection at a lower financial cost to the public, and to provide private landowners with the opportunity to enjoy and benefit from their property.

(c) Public agencies or other entities that receive funds under this section shall coordinate their expenditures so that project acquisitions, when combined with acquisitions under Florida Forever, Preservation 2000, Save Our Rivers, the Florida Communities Trust, other public land acquisition programs, and the techniques, partnerships, and tools referenced in subparagraph (a)11. and paragraph (b), are used to form more complete patterns of protection for natural areas, ecological greenways, and functioning ecosystems, to better accomplish the intent of this section.

(d) A long-term financial commitment to restoring, enhancing, and managing Florida’s public lands in order to implement land management plans developed under s. 253.034 or a land management prospectus developed and implemented under this chapter must accompany any land acquisition program to ensure that the natural resource values of such lands are restored, enhanced, managed, and protected; that the public enjoys the lands to their fullest potential; and that the state achieves the full benefits of its investment of public dollars. Innovative strategies such as public-private partnerships and interagency planning and sharing of resources shall be used to achieve the state’s management goals.

(e) With limited dollars available for restoration, enhancement, management, and acquisition of land and water areas and for providing long-term management and capital improvements, a competitive selection process shall select those projects best able to meet the goals of Florida Forever and maximize the efficient use of the program’s funding.

(f) To ensure success and provide accountability to the citizens of this state, it is the intent of the Legislature that any cash or bond proceeds used pursuant to this section be used to implement the goals and objectives recommended by a comprehensive science-based assessment and approved by the Board of Trustees of the Internal Improvement Trust Fund and the Legislature.

(g) As it has with previous land acquisition programs, the Legislature recognizes the desires of the residents of this state to prosper through economic development and to preserve, restore, and manage the state’s natural areas and recreational open space. The Legislature further recognizes the urgency of restoring the natural functions, including wildlife and imperiled species habitat functions, of public lands or water bodies before they are degraded to a point where recovery may never occur, yet acknowledges the difficulty of ensuring adequate funding for restoration, enhancement, and management efforts in light of other equally critical financial needs of the state. It is the Legislature’s desire and intent to fund the implementation of this section and to do so in a fiscally responsible manner, by issuing bonds to be repaid with documentary stamp tax or other revenue sources, including those identified in subparagraph (a)11.

(h) The Legislature further recognizes the important role that many of our state and federal military installations contribute to protecting and preserving Florida’s natural resources as well as our economic prosperity. Where the state’s land conservation plans overlap with the military’s need to protect lands, waters, and habitat to ensure the sustainability of military missions, it is the Legislature’s intent that agencies receiving funds under this program cooperate with our military partners to protect and buffer military installations and military airspace, by:

1. Protecting habitat on nonmilitary land for any species found on military land that is designated as threatened or endangered, or is a candidate for such designation under the Endangered Species Act or any Florida statute;

2. Protecting areas underlying low-level military air corridors or operating areas;

3. Protecting areas identified as clear zones, accident potential zones, and air installation compatible use buffer zones delineated by our military partners; and

4. Providing the military with technical assistance to restore, enhance, and manage military land as habitat for imperiled species or species designated as threatened or endangered, or a candidate for such designation, and for the recovery or reestablishment of such species.

(3) Less the costs of issuing and the costs of funding reserve accounts and other costs associated with bonds, the proceeds of cash payments or bonds issued pursuant to this section shall be deposited into the Florida Forever Trust Fund created by s. 259.1051. The proceeds shall be distributed by the Department of Environmental Protection in the following manner:

(a) Thirty percent to the Department of Environmental Protection for the acquisition of lands and capital project expenditures necessary to implement the water management districts’ priority lists developed pursuant to s. 373.199. The funds are to be distributed to the water management districts as provided in subsection (11). A minimum of 50 percent of the total funds provided over the life of the Florida Forever program pursuant to this paragraph shall be used for the acquisition of lands.

(b) Thirty-five percent to the Department of Environmental Protection for the acquisition of lands and capital project expenditures described in this section. Of the proceeds distributed pursuant to this paragraph, it is the intent of the Legislature that an increased priority be given to those acquisitions which achieve a combination of conservation goals, including protecting Florida’s water resources and natural groundwater recharge. At a minimum, 3 percent, and no more than 10 percent, of the funds allocated pursuant to this paragraph shall be spent on capital project expenditures identified during the time of acquisition which meet land management planning activities necessary for public access. Beginning in the 2017-2018 fiscal year and continuing through the 2026-2027 fiscal year, at least $5 million of the funds allocated pursuant to this paragraph shall be spent on land acquisition within the Florida Keys Area of Critical State Concern as authorized pursuant to s. 259.045.

(c) Twenty-one percent to the Department of Environmental Protection for use by the Florida Communities Trust for the purposes of part III of chapter 380, as described and limited by this subsection, and grants to local governments or nonprofit environmental organizations that are tax-exempt under s. 501(c)(3) of the United States Internal Revenue Code for the acquisition of community-based projects, urban open spaces, parks, and greenways to implement local government comprehensive plans. From funds available to the trust and used for land acquisition, 75 percent shall be matched by local governments on a dollar-for-dollar basis. The Legislature intends that the Florida Communities Trust emphasize funding projects in low-income or otherwise disadvantaged communities and projects that provide areas for direct water access and water-dependent facilities that are open to the public and offer public access by vessels to waters of the state, including boat ramps and associated parking and other support facilities. At least 30 percent of the total allocation provided to the trust shall be used in Standard Metropolitan Statistical Areas, but one-half of that amount shall be used in localities in which the project site is located in built-up commercial, industrial, or mixed-use areas and functions to intersperse open spaces within congested urban core areas. From funds allocated to the trust, no less than 5 percent shall be used to acquire lands for recreational trail systems, provided that in the event these funds are not needed for such projects, they will be available for other trust projects. Local governments may use federal grants or loans, private donations, or environmental mitigation funds for any part or all of any local match required for acquisitions funded through the Florida Communities Trust. Any lands purchased by nonprofit organizations using funds allocated under this paragraph must provide for such lands to remain permanently in public use through a reversion of title to local or state government, conservation easement, or other appropriate mechanism. Projects funded with funds allocated to the trust shall be selected in a competitive process measured against criteria adopted in rule by the trust.

(d) Two percent to the Department of Environmental Protection for grants pursuant to s. 375.075.

(e) One and five-tenths percent to the Department of Environmental Protection for the purchase of inholdings and additions to state parks and for capital project expenditures as described in this section. At a minimum, 1 percent, and no more than 10 percent, of the funds allocated pursuant to this paragraph shall be spent on capital project expenditures identified during the time of acquisition which meet land management planning activities necessary for public access. For the purposes of this paragraph, “state park” means any real property in the state which is under the jurisdiction of the Division of Recreation and Parks of the department, or which may come under its jurisdiction.

(f) One and five-tenths percent to the Florida Forest Service of the Department of Agriculture and Consumer Services to fund the acquisition of state forest inholdings and additions pursuant to s. 589.07, the implementation of reforestation plans or sustainable forestry management practices, and for capital project expenditures as described in this section. At a minimum, 1 percent, and no more than 10 percent, of the funds allocated for the acquisition of inholdings and additions pursuant to this paragraph shall be spent on capital project expenditures identified during the time of acquisition which meet land management planning activities necessary for public access.

(g) One and five-tenths percent to the Fish and Wildlife Conservation Commission to fund the acquisition of inholdings and additions to lands managed by the commission which are important to the conservation of fish and wildlife and for capital project expenditures as described in this section. At a minimum, 1 percent, and no more than 10 percent, of the funds allocated pursuant to this paragraph shall be spent on capital project expenditures identified during the time of acquisition which meet land management planning activities necessary for public access.

(h) One and five-tenths percent to the Department of Environmental Protection for the Florida Greenways and Trails Program, to acquire greenways and trails or greenways and trail systems pursuant to chapter 260, including, but not limited to, abandoned railroad rights-of-way and the Florida National Scenic Trail and for capital project expenditures as described in this section. At a minimum, 1 percent, and no more than 10 percent, of the funds allocated pursuant to this paragraph shall be spent on capital project expenditures identified during the time of acquisition which meet land management planning activities necessary for public access.

(i) Three and five-tenths percent to the Department of Agriculture and Consumer Services for the acquisition of agricultural lands, through perpetual conservation easements and other perpetual less than fee techniques, which will achieve the objectives of Florida Forever and s. 570.71. Rules concerning the application, acquisition, and priority ranking process for such easements shall be developed pursuant to s. 570.71(10) and as provided by this paragraph. The board shall ensure that such rules are consistent with the acquisition process provided for in s. 570.715. The rules developed pursuant to s. 570.71(10), shall also provide for the following:

1. An annual priority list shall be developed pursuant to s. 570.71(10), submitted to the council for review, and approved by the board pursuant to s. 259.04.

2. Terms of easements and acquisitions proposed pursuant to this paragraph shall be approved by the board and may not be delegated by the board to any other entity receiving funds under this section.

3. All acquisitions pursuant to this paragraph shall contain a clear statement that they are subject to legislative appropriation.

Funds provided under this paragraph may not be expended until final adoption of rules by the board pursuant to s. 570.71.

(j) Two and five-tenths percent to the Department of Environmental Protection for the acquisition of land and capital project expenditures necessary to implement the Stan Mayfield Working Waterfronts Program within the Florida Communities Trust pursuant to s. 380.5105.

(k) It is the intent of the Legislature that cash payments or proceeds of Florida Forever bonds distributed under this section shall be expended in an efficient and fiscally responsible manner. An agency that receives proceeds from Florida Forever bonds under this section may not maintain a balance of unencumbered funds in its Florida Forever subaccount beyond 3 fiscal years from the date of deposit of funds from each bond issue. Any funds that have not been expended or encumbered after 3 fiscal years from the date of deposit shall be distributed by the Legislature at its next regular session for use in the Florida Forever program.

(l) For the purposes of paragraphs (e), (f), (g), and (h), the agencies that receive the funds shall develop their individual acquisition or restoration lists in accordance with specific criteria and numeric performance measures developed pursuant to s. 259.035(4). Proposed additions may be acquired if they are identified within the original project boundary, the management plan required pursuant to s. 253.034(5), or the management prospectus required pursuant to s. 259.032(7)(c). Proposed additions not meeting the requirements of this paragraph shall be submitted to the council for approval. The council may only approve the proposed addition if it meets two or more of the following criteria: serves as a link or corridor to other publicly owned property; enhances the protection or management of the property; would add a desirable resource to the property; would create a more manageable boundary configuration; has a high resource value that otherwise would be unprotected; or can be acquired at less than fair market value.

1(m) Notwithstanding paragraphs (a)-(j) and for the 2016-2017 fiscal year only:

1. The amount of $15,156,206 to only the Division of State Lands within the Department of Environmental Protection for the Board of Trustees Florida Forever Priority List land acquisition projects.

2. Thirty-five million dollars to the Department of Agriculture and Consumer Services for the acquisition of agricultural lands through perpetual conservation easements and other perpetual less-than-fee techniques, which will achieve the objectives of Florida Forever and s. 570.71.

3.a. Notwithstanding any allocation required pursuant to paragraph (c), $10 million shall be allocated to the Florida Communities Trust for projects acquiring conservation or recreation lands to enhance recreational opportunities for individuals with unique abilities.

b. The Department of Environmental Protection may waive the local government matching fund requirement of paragraph (c) for projects acquiring conservation or recreation lands to enhance recreational opportunities for individuals with unique abilities.

c. Notwithstanding sub-subparagraphs a. and b., any funds required to be used to acquire conservation or recreation lands to enhance recreational opportunities for individuals with unique abilities which have not been awarded for those purposes by May 1, 2017, may be awarded to redevelop or renew outdoor recreational facilities on public lands, including recreational trails, parks, and urban open spaces, together with improvements required to enhance recreational enjoyment and public access to public lands, if such redevelopment and renewal is primarily geared toward enhancing recreational opportunities for individuals with unique abilities. The department may waive the local matching requirement of paragraph (c) for such redevelopment and renewal projects.

This paragraph expires July 1, 2017.

(4) It is the intent of the Legislature that projects or acquisitions funded pursuant to paragraphs (3)(a) and (b) contribute to the achievement of the following goals, which shall be evaluated in accordance with specific criteria and numeric performance measures developed pursuant to s. 259.035(4):

(a) Enhance the coordination and completion of land acquisition projects, as measured by:

1. The number of acres acquired through the state’s land acquisition programs that contribute to the enhancement of essential natural resources, ecosystem service parcels, and connecting linkage corridors as identified and developed by the best available scientific analysis;

2. The number of acres protected through the use of alternatives to fee simple acquisition; or

3. The number of shared acquisition projects among Florida Forever funding partners and partners with other funding sources, including local governments and the Federal Government.

(b) Increase the protection of Florida’s biodiversity at the species, natural community, and landscape levels, as measured by:

1. The number of acres acquired of significant strategic habitat conservation areas;

2. The number of acres acquired of highest priority conservation areas for Florida’s rarest species;

3. The number of acres acquired of significant landscapes, landscape linkages, and conservation corridors, giving priority to completing linkages;

4. The number of acres acquired of underrepresented native ecosystems;

5. The number of landscape-sized protection areas of at least 50,000 acres that exhibit a mosaic of predominantly intact or restorable natural communities established through new acquisition projects or augmentations to previous projects; or

6. The percentage increase in the number of occurrences of imperiled species on publicly managed conservation areas.

(c) Protect, restore, and maintain the quality and natural functions of land, water, and wetland systems of the state, as measured by:

1. The number of acres of publicly owned land identified as needing restoration, enhancement, and management, acres undergoing restoration or enhancement, acres with restoration activities completed, and acres managed to maintain such restored or enhanced conditions; the number of acres which represent actual or potential imperiled species habitat; the number of acres which are available pursuant to a management plan to restore, enhance, repopulate, and manage imperiled species habitat; and the number of acres of imperiled species habitat managed, restored, enhanced, repopulated, or acquired;

2. The percentage of water segments that fully meet, partially meet, or do not meet their designated uses as reported in the Department of Environmental Protection’s State Water Quality Assessment 305(b) Report;

3. The percentage completion of targeted capital improvements in surface water improvement and management plans created under s. 373.453(2), regional or master stormwater management system plans, or other adopted restoration plans;

4. The number of acres acquired that protect natural floodplain functions;

5. The number of acres acquired that protect surface waters of the state;

6. The number of acres identified for acquisition to minimize damage from flooding and the percentage of those acres acquired;

7. The number of acres acquired that protect fragile coastal resources;

8. The number of acres of functional wetland systems protected;

9. The percentage of miles of critically eroding beaches contiguous with public lands that are restored or protected from further erosion;

10. The percentage of public lakes and rivers in which invasive, nonnative aquatic plants are under maintenance control; or

11. The number of acres of public conservation lands in which upland invasive, exotic plants are under maintenance control.

(d) Ensure that sufficient quantities of water are available to meet the current and future needs of natural systems and the citizens of the state, as measured by:

1. The number of acres acquired which provide retention and storage of surface water in naturally occurring storage areas, such as lakes and wetlands, consistent with the maintenance of water resources or water supplies and consistent with district water supply plans;

2. The quantity of water made available through the water resource development component of a district water supply plan for which a water management district is responsible; or

3. The number of acres acquired of groundwater recharge areas critical to springs, sinks, aquifers, other natural systems, or water supply.

(e) Increase natural resource-based public recreational and educational opportunities, as measured by:

1. The number of acres acquired that are available for natural resource-based public recreation or education;

2. The miles of trails that are available for public recreation, giving priority to those that provide significant connections including those that will assist in completing the Florida National Scenic Trail; or

3. The number of new resource-based recreation facilities, by type, made available on public land.

(f) Preserve significant archaeological or historic sites, as measured by:

1. The increase in the number of and percentage of historic and archaeological properties listed in the Florida Master Site File or National Register of Historic Places which are protected or preserved for public use; or

2. The increase in the number and percentage of historic and archaeological properties that are in state ownership.

(g) Increase the amount of forestland available for sustainable management of natural resources, as measured by:

1. The number of acres acquired that are available for sustainable forest management;

2. The number of acres of state-owned forestland managed for economic return in accordance with current best management practices;

3. The number of acres of forestland acquired that will serve to maintain natural groundwater recharge functions; or

4. The percentage and number of acres identified for restoration actually restored by reforestation.

(h) Increase the amount of open space available in urban areas, as measured by:

1. The percentage of local governments that participate in land acquisition programs and acquire open space in urban cores; or

2. The percentage and number of acres of purchases of open space within urban service areas.

Florida Forever projects and acquisitions funded pursuant to paragraph (3)(c) shall be measured by goals developed by rule by the Florida Communities Trust Governing Board created in s. 380.504.

(5)(a) All lands acquired pursuant to this section shall be managed for multiple-use purposes, where compatible with the resource values of and management objectives for such lands. As used in this section, “multiple-use” includes, but is not limited to, outdoor recreational activities as described in ss. 253.034 and 259.032(7)(b), water resource development projects, sustainable forestry management, carbon sequestration, carbon mitigation, or carbon offsets.

(b) Upon a decision by the entity in which title to lands acquired pursuant to this section has vested, such lands may be designated single use as defined in s. 253.034(2)(b).

(c) For purposes of this section, the Board of Trustees of the Internal Improvement Trust Fund shall adopt rules that pertain to the use of state lands for carbon sequestration, carbon mitigation, or carbon offsets and that provide for climate-change-related benefits.

(6) As provided in this section, a water resource or water supply development project may be allowed only if the following conditions are met: minimum flows and levels have been established for those waters, if any, which may reasonably be expected to experience significant harm to water resources as a result of the project; the project complies with all applicable permitting requirements; and the project is consistent with the regional water supply plan, if any, of the water management district and with relevant recovery or prevention strategies if required pursuant to s. 373.0421(2).

(7)(a) Beginning no later than July 1, 2001, and every year thereafter, the Acquisition and Restoration Council shall accept applications from state agencies, local governments, nonprofit and for-profit organizations, private land trusts, and individuals for project proposals eligible for funding pursuant to paragraph (3)(b). The council shall evaluate the proposals received pursuant to this subsection to ensure that they meet at least one of the criteria under subsection (9).

(b) Project applications shall contain, at a minimum, the following:

1. A minimum of two numeric performance measures that directly relate to the overall goals adopted by the council. Each performance measure shall include a baseline measurement, which is the current situation; a performance standard which the project sponsor anticipates the project will achieve; and the performance measurement itself, which should reflect the incremental improvements the project accomplishes towards achieving the performance standard.

2. Proof that property owners within any proposed acquisition have been notified of their inclusion in the proposed project. Any property owner may request the removal of such property from further consideration by submitting a request to the project sponsor or the Acquisition and Restoration Council by certified mail. Upon receiving this request, the council shall delete the property from the proposed project; however, the board of trustees, at the time it votes to approve the proposed project lists pursuant to subsection (16), may add the property back on to the project lists if it determines by a super majority of its members that such property is critical to achieve the purposes of the project.

(c) The title to lands acquired under this section shall vest in the Board of Trustees of the Internal Improvement Trust Fund, except that title to lands acquired by a water management district shall vest in the name of that district and lands acquired by a local government shall vest in the name of the purchasing local government.

(8) The Acquisition and Restoration Council shall develop a project list that shall represent those projects submitted pursuant to subsection (7).

(9) The Acquisition and Restoration Council shall recommend rules for adoption by the board of trustees to competitively evaluate, select, and rank projects eligible for Florida Forever funds pursuant to paragraph (3)(b). In developing these proposed rules, the Acquisition and Restoration Council shall give weight to the following criteria:

(a) The project meets multiple goals described in subsection (4).

(b) The project is part of an ongoing governmental effort to restore, protect, or develop land areas or water resources.

(c) The project enhances or facilitates management of properties already under public ownership.

(d) The project has significant archaeological or historic value.

(e) The project has funding sources that are identified and assured through at least the first 2 years of the project.

(f) The project contributes to the solution of water resource problems on a regional basis.

(g) The project has a significant portion of its land area in imminent danger of development, in imminent danger of losing its significant natural attributes or recreational open space, or in imminent danger of subdivision which would result in multiple ownership and make acquisition of the project costly or less likely to be accomplished.

(h) The project implements an element from a plan developed by an ecosystem management team.

(i) The project is one of the components of the Everglades restoration effort.

(j) The project may be purchased at 80 percent of appraised value.

(k) The project may be acquired, in whole or in part, using alternatives to fee simple, including but not limited to, tax incentives, mitigation funds, or other revenues; the purchase of development rights, hunting rights, agricultural or silvicultural rights, or mineral rights; or obtaining conservation easements or flowage easements.

(l) The project is a joint acquisition, either among public agencies, nonprofit organizations, or private entities, or by a public-private partnership.

(10) The council shall give increased priority to:

(a) Projects for which matching funds are available.

(b) Project elements previously identified on an acquisition list pursuant to this section that can be acquired at 80 percent or less of appraised value.

(c) Projects that can be acquired in less than fee ownership, such as a permanent conservation easement.

(d) Projects that contribute to improving the quality and quantity of surface water and groundwater.

(e) Projects that contribute to improving the water quality and flow of springs.

(f) Projects for which the state’s land conservation plans overlap with the military’s need to protect lands, water, and habitat to ensure the sustainability of military missions including:

1. Protecting habitat on nonmilitary land for any species found on military land that is designated as threatened or endangered, or is a candidate for such designation under the Endangered Species Act or any Florida statute;

2. Protecting areas underlying low-level military air corridors or operating areas; and

3. Protecting areas identified as clear zones, accident potential zones, and air installation compatible use buffer zones delineated by our military partners, and for which federal or other funding is available to assist with the project.

(11) For the purposes of funding projects pursuant to paragraph (3)(a), the Secretary of Environmental Protection shall ensure that each water management district receives the following percentage of funds annually:

(a) Thirty-five percent to the South Florida Water Management District, of which amount $25 million for 2 years beginning in fiscal year 2000-2001 shall be transferred by the Department of Environmental Protection into the Save Our Everglades Trust Fund and shall be used exclusively to implement the comprehensive plan under s. 373.470.

(b) Twenty-five percent to the Southwest Florida Water Management District.

(c) Twenty-five percent to the St. Johns River Water Management District.

(d) Seven and one-half percent to the Suwannee River Water Management District.

(e) Seven and one-half percent to the Northwest Florida Water Management District.

(12) It is the intent of the Legislature that in developing the list of projects for funding pursuant to paragraph (3)(a), that these funds not be used to abrogate the financial responsibility of those point and nonpoint sources that have contributed to the degradation of water or land areas. Therefore, an increased priority shall be given by the water management district governing boards to those projects that have secured a cost-sharing agreement allocating responsibility for the cleanup of point and nonpoint sources.

(13) An affirmative vote of at least five members of the council shall be required in order to place a project submitted pursuant to subsection (7) on the proposed project list developed pursuant to subsection (8). Any member of the council who by family or a business relationship has a connection with any project proposed to be ranked shall declare such interest before voting for a project’s inclusion on the list.

(14) Each year that cash disbursements or bonds are to be issued pursuant to this section, the Acquisition and Restoration Council shall review the most current approved project list and shall, by the first board meeting in May, present to the Board of Trustees of the Internal Improvement Trust Fund for approval a listing of projects developed pursuant to subsection (8). The board of trustees may remove projects from the list developed pursuant to this subsection, but may not add projects or rearrange project rankings.

(15) The council shall submit to the board, with its list of projects, a report that includes, but need not be limited to, the following information for each project listed:

(a) The stated purpose for inclusion.

(b) Projected costs to achieve the project goals.

(c) An interim management budget that includes all costs associated with immediate public access.

(d) Specific performance measures.

(e) Plans for public access.

(f) An identification of the essential parcel or parcels within the project without which the project cannot be properly managed.

(g) Where applicable, an identification of those projects or parcels within projects which should be acquired in fee simple or in less than fee simple.

(h) An identification of those lands being purchased for conservation purposes.

(i) A management policy statement for the project and a management prospectus pursuant to s. 259.032(7)(c).

(j) An estimate of land value based on county tax assessed values.

(k) A map delineating project boundaries.

(l) An assessment of the project’s ecological value, outdoor recreational value, forest resources, wildlife resources, ownership pattern, utilization, and location.

(m) A discussion of whether alternative uses are proposed for the property and what those uses are.

(n) A designation of the management agency or agencies.

(16) All proposals for projects pursuant to paragraph (3)(b) shall be implemented only if adopted by the Acquisition and Restoration Council and approved by the board of trustees. The council shall consider and evaluate in writing the merits and demerits of each project that is proposed for Florida Forever funding. The council shall ensure that each proposed project will meet a stated public purpose for the restoration, conservation, or preservation of environmentally sensitive lands and water areas or for providing outdoor recreational opportunities. The council also shall determine whether the project or addition conforms, where applicable, with the comprehensive plan developed pursuant to s. 259.04(1)(a), the comprehensive multipurpose outdoor recreation plan developed pursuant to s. 375.021, the state lands management plan adopted pursuant to s. 253.03(7), the water resources work plans developed pursuant to s. 373.199, and the provisions of this section.

(17) On an annual basis, the Division of State Lands shall prepare an annual work plan that prioritizes projects on the Florida Forever list and sets forth the funding available in the fiscal year for land acquisition. The work plan shall consider the following categories of expenditure for land conservation projects already selected for the Florida Forever list pursuant to subsection (8):

(a) A critical natural lands category, including functional landscape-scale natural systems, intact large hydrological systems, lands that have significant imperiled natural communities, and corridors linking large landscapes, as identified and developed by the best available scientific analysis.

(b) A partnerships or regional incentive category, including:

1. Projects where local and regional cost-share agreements provide a lower cost and greater conservation benefit to the people of the state. Additional consideration shall be provided under this category where parcels are identified as part of a local or regional visioning process and are supported by scientific analysis; and

2. Bargain and shared projects where the state will receive a significant reduction in price for public ownership of land as a result of the removal of development rights or other interests in lands or receives alternative or matching funds.

(c) A substantially complete category of projects where mainly inholdings, additions, and linkages between preserved areas will be acquired and where 85 percent of the project is complete.

(d) A climate-change category list of lands where acquisition or other conservation measures will address the challenges of global climate change, such as through protection, restoration, mitigation, and strengthening of Florida’s land, water, and coastal resources. This category includes lands that provide opportunities to sequester carbon, provide habitat, protect coastal lands or barrier islands, and otherwise mitigate and help adapt to the effects of sea-level rise and meet other objectives of the program.

(e) A less-than-fee category for working agricultural lands that significantly contribute to resource protection through conservation easements and other less-than-fee techniques, tax incentives, life estates, landowner agreements, and other partnerships, including conservation easements acquired in partnership with federal conservation programs, which will achieve the objectives of Florida Forever while allowing the continuation of compatible agricultural uses on the land. Terms of easements proposed for acquisition under this category shall be developed by the Division of State Lands in coordination with the Department of Agriculture and Consumer Services.

Projects within each category shall be ranked by order of priority. The work plan shall be adopted by the Acquisition and Restoration Council after at least one public hearing. A copy of the work plan shall be provided to the board of trustees of the Internal Improvement Trust Fund no later than October 1 of each year.

(18)(a) The Board of Trustees of the Internal Improvement Trust Fund, or, in the case of water management district lands, the owning water management district, may authorize the granting of a lease, easement, or license for the use of certain lands acquired pursuant to this section, for certain uses that are determined by the appropriate board to be compatible with the resource values of and management objectives for such lands.

(b) Any existing lease, easement, or license acquired for incidental public or private use on, under, or across any lands acquired pursuant to this section shall be presumed to be compatible with the purposes for which such lands were acquired.

(c) Notwithstanding the provisions of paragraph (a), no such lease, easement, or license shall be entered into by the Department of Environmental Protection or other appropriate state agency if the granting of such lease, easement, or license would adversely affect the exclusion of the interest on any revenue bonds issued to fund the acquisition of the affected lands from gross income for federal income tax purposes, pursuant to Internal Revenue Service regulations.

(19) The council shall recommend adoption of rules by the board necessary to implement this section relating to solicitation, scoring, selecting, and ranking of Florida Forever project proposals; disposing of or leasing lands or water areas selected for funding through the Florida Forever program; and the process of reviewing and recommending for approval or rejection the land management plans associated with publicly owned properties.

(20) Lands listed as projects for acquisition under the Florida Forever program may be managed for conservation pursuant to s. 259.032, on an interim basis by a private party in anticipation of a state purchase in accordance with a contractual arrangement between the acquiring agency and the private party that may include management service contracts, leases, cost-share arrangements, or resource conservation agreements. Lands designated as eligible under this subsection shall be managed to maintain or enhance the resources the state is seeking to protect by acquiring the land and to accelerate public access to the lands as soon as practicable. Funding for these contractual arrangements may originate from the documentary stamp tax revenue deposited into the Land Acquisition Trust Fund. No more than $6.2 million may be expended from the Land Acquisition Trust Fund for this purpose.

History.—s. 21, ch. 99-247; s. 3, ch. 2000-129; s. 32, ch. 2000-152; s. 11, ch. 2000-170; s. 1, ch. 2001-275; s. 3, ch. 2002-261; s. 66, ch. 2003-399; s. 12, ch. 2005-3; s. 5, ch. 2006-231; s. 13, ch. 2008-229; ss. 5, 14, ch. 2009-2; s. 22, ch. 2009-21; s. 120, ch. 2011-142; s. 9, ch. 2012-7; s. 33, ch. 2012-119; s. 28, ch. 2013-41; s. 37, ch. 2014-17; s. 36, ch. 2014-53; s. 47, ch. 2015-222; s. 27, ch. 2015-229; s. 82, ch. 2016-62; s. 5, ch. 2016-225; s. 24, ch. 2016-233.

1Note.—Section 82, ch. 2016-62, amended paragraph (3)(m) “[i]n order to implement Specific Appropriations 1533 and 1534 of the 2016-2017 General Appropriations Act.”



259.1051 - Florida Forever Trust Fund.

259.1051 Florida Forever Trust Fund.—

(1) There is created the Florida Forever Trust Fund to carry out the purposes of ss. 259.032, 259.105, 259.1052, and 375.031. The Florida Forever Trust Fund shall be held and administered by the Department of Environmental Protection. Proceeds from the sale of bonds, except proceeds of refunding bonds, issued under s. 215.618 and payable from moneys transferred to the Land Acquisition Trust Fund under s. 201.15(1), not to exceed $5.3 billion, must be deposited into this trust fund to be distributed and used as provided in s. 259.105(3). The bond resolution adopted by the governing board of the Division of Bond Finance of the State Board of Administration may provide for additional provisions that govern the disbursement of the bond proceeds.

(2) The Department of Environmental Protection shall distribute revenues from the Florida Forever Trust Fund only to programs of state agencies or local governments as set out in s. 259.105(3) or as provided in s. 259.1052. Excluding distributions to the Save Our Everglades Trust Fund and distributions for the acquisition of the Babcock Crescent B Ranch Florida Forever acquisition as provided in s. 259.1052, the distributions shall be spent by the recipient within 90 days after the date on which the Department of Environmental Protection initiates the transfer.

(3) The Department of Environmental Protection shall ensure that the proceeds from the sale of bonds issued under s. 215.618 and payable from moneys transferred to the Land Acquisition Trust Fund under s. 201.15(1) shall be administered and expended in a manner that ensures compliance of each issue of bonds that are issued on the basis that interest thereon will be excluded from gross income for federal income tax purposes, with the applicable provisions of the United States Internal Revenue Code and the regulations promulgated thereunder, to the extent necessary to preserve the exclusion of interest on the bonds from gross income for federal income tax purposes. The Department of Environmental Protection shall administer the use and disbursement of the proceeds of such bonds or require that the use and disbursement thereof be administered in a manner to implement strategies to maximize any available benefits under the applicable provisions of the United States Internal Revenue Code or regulations promulgated thereunder, to the extent not inconsistent with the purposes identified in s. 259.105(3).

History.—s. 1, ch. 99-246; s. 4, ch. 2000-129; s. 6, ch. 2006-231; s. 14, ch. 2008-229; s. 28, ch. 2015-229.



259.1052 - Babcock Crescent B Ranch Florida Forever acquisition; conditions for purchase.

259.1052 Babcock Crescent B Ranch Florida Forever acquisition; conditions for purchase.—

(1) The acquisition of the state’s portion of the Babcock Crescent B Ranch by the Board of Trustees of the Internal Improvement Trust Fund is a conservation acquisition under the Florida Forever program created in s. 259.105, with a goal of sustaining the ecological and economic integrity of the property being acquired while allowing the business of the ranch to operate and prosper.

(2) The Babcock Crescent B Ranch constitutes a unique land mass that has significant scientific, cultural, historical, recreational, ecological, wildlife, fisheries, and productive values. The property is part of a potential greenway of undeveloped land extending from Lake Okeechobee to the east and Charlotte Harbor to the west. The natural beauty and abundant resources of the ranch provide numerous public recreational opportunities such as hiking, fishing, camping, horseback riding, and hunting.

(3) The Legislature recognizes that the acquisition of the state’s portion of the Babcock Crescent B Ranch represents a unique opportunity to assist in preserving the largest private and undeveloped single-ownership tract of land in Charlotte County. The Legislature further recognizes Lee County as a partner in the acquisition of the ranch. Upon the termination or expiration of the management agreement, Lee County will retain ownership and assume responsibility for management of the Lee County portion of the acquisition. Lee County and the lead manager may enter into an agreement for management of the Lee County property.

(4) This section authorizes the acquisition of the state’s portion of the Babcock Crescent B Ranch in order to protect and preserve for future generations the scientific, scenic, historic, and natural values of the ranch, including rivers and ecosystems; to protect and preserve the archaeological, geological, and cultural resources of the ranch; to provide for species recovery; and to provide opportunities for public recreation compatible with the working ranch and agricultural activities conducted on the property.

(5) The Department of Agriculture and Consumer Services shall, with the cooperation of the Fish and Wildlife Conservation Commission, be the lead managing agency responsible for the management of Babcock Crescent B Ranch.

History.—s. 7, ch. 2006-231; s. 2, ch. 2013-226; s. 25, ch. 2016-233.



259.10521 - Citizen support organization; use of property.

259.10521 Citizen support organization; use of property.—

(1) DEFINITIONS.—For the purpose of this section, the “citizen support organization” means an organization that is:

(a) A Florida corporation not for profit incorporated under the provisions of chapter 617 and approved by the Department of State;

(b) Organized and operated to conduct programs and activities in the best interest of the state; raise funds; request and receive grants, gifts, and bequests of money; acquire, receive, hold, invest, and administer, in its own name, securities, funds, objects of value, or other property, real or personal; and make expenditures to or for the direct or indirect benefit of the Babcock Ranch Preserve;

(c) Determined by the Fish and Wildlife Conservation Commission and the Florida Forest Service within the Department of Agriculture and Consumer Services to be consistent with the goals of the state in acquiring the ranch and in the best interests of the state; and

(d) Approved in writing by the Fish and Wildlife Conservation Commission and the Florida Forest Service to operate for the direct or indirect benefit of the ranch and in the best interest of the state. Such approval shall be given in a letter of agreement from the Fish and Wildlife Conservation Commission and the Florida Forest Service. Only one citizen support organization may be created to operate for the direct or indirect benefit of the Babcock Ranch Preserve.

(2) USE OF PROPERTY.—

(a) The Fish and Wildlife Conservation Commission and the Florida Forest Service may permit, without charge, appropriate use of fixed property and facilities of the Babcock Ranch Preserve by a citizen support organization, subject to the provisions of this section. Such use must be directly in keeping with the approved purposes of the citizen support organization and may not be made at times or places that would unreasonably interfere with recreational opportunities for the general public.

(b) The Fish and Wildlife Conservation Commission and the Florida Forest Service may prescribe by rule any condition with which the citizen support organization shall comply in order to use fixed property or facilities of the ranch.

(c) The Fish and Wildlife Conservation Commission and the Florida Forest Service shall not permit the use of any fixed property or facilities of the ranch by a citizen support organization that does not provide equal membership and employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin.

(3) PARTNERSHIPS.—

(a) The Legislature recognizes that the Babcock Ranch Preserve will need a variety of facilities to enhance its public use and potential. Such facilities include, but are not limited to, improved access, camping areas, picnic shelters, management facilities, and environmental education facilities. The need for such facilities may exceed the ability of the state to provide such facilities in a timely manner with moneys available. The Legislature finds it to be in the public interest to provide incentives for partnerships with private organizations with the intent of producing additional revenue to help enhance the use and potential of the ranch.

(b) The Legislature may annually appropriate funds from the Land Acquisition Trust Fund for use only as state matching funds, in conjunction with private donations in aggregates of at least $60,000, matched by $40,000 of state funds, for a total minimum project amount of $100,000 for capital improvement facility development at the ranch at either individually designated locations or for priority projects within the overall ranch system. The citizen support organization may acquire private donations pursuant to this section, and matching state funds for approved projects may be provided in accordance with this subsection. The Fish and Wildlife Conservation Commission and the Florida Forest Service are authorized to properly recognize and honor a private donor by placing a plaque or other appropriate designation noting the contribution on project facilities or by naming project facilities after the person or organization that provided matching funds. The Fish and Wildlife Conservation Commission and the Florida Forest Service are authorized to adopt necessary administrative rules to carry out the purposes of this subsection.

(4) REPEAL.—This section is repealed October 1, 2019, unless reviewed and saved from repeal by the Legislature.

History.—s. 8, ch. 2006-231; s. 10, ch. 2012-7; s. 3, ch. 2013-226; s. 10, ch. 2014-96.



259.1053 - Babcock Ranch Preserve; Babcock Ranch Advisory Group.

259.1053 Babcock Ranch Preserve; Babcock Ranch Advisory Group.—

(1) SHORT TITLE.—This section may be cited as the “Babcock Ranch Preserve Act.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Babcock Ranch Preserve” and “preserve” mean the lands and facilities acquired in the purchase of the Babcock Crescent B Ranch, as provided in s. 259.1052.

(b) “Commission” means the Fish and Wildlife Conservation Commission.

(c) “Commissioner” means the Commissioner of Agriculture.

(d) “Department” means the Department of Agriculture and Consumer Services.

(e) “Executive director” means the Executive Director of the Fish and Wildlife Conservation Commission.

(f) “Financially self-sustaining” means having management and operation expenditures not more than the revenues collected from fees and other receipts for resource use and development and from interest and invested funds.

(g) “Florida Forest Service” means the Florida Forest Service of the Department of Agriculture and Consumer Services.

(h) “Multiple use” means the management of all of the renewable surface resources of the Babcock Ranch Preserve to best meet the needs of the public, including the use of the land for some or all of the renewable surface resources or related services over areas large enough to allow for periodic adjustments in use to conform to the changing needs and conditions of the preserve while recognizing that a portion of the land will be used for some of the renewable surface resources available on that land. The goal of multiple use is the harmonious and coordinated management of the renewable surface resources without impairing the productivity of the land and considering the relative value of the renewable surface resources, and not necessarily a combination of uses to provide the greatest monetary return or the greatest unit output.

(i) “Sustained yield of the renewable surface resources” means the achievement and maintenance of a high level of annual or regular periodic output of the various renewable surface resources of the preserve without impairing the productivity of the land.

(3) CREATION OF BABCOCK RANCH PRESERVE.—

(a) Upon the date of acquisition of the Babcock Crescent B Ranch, there is created the Babcock Ranch Preserve, which shall be managed in accordance with the purposes and requirements of this section.

(b) The preserve is established to protect and preserve the environmental, agricultural, scientific, scenic, geologic, watershed, fish, wildlife, historic, cultural, and recreational values of the preserve, and to provide for the multiple use and sustained yield of the renewable surface resources within the preserve consistent with this section.

(c) This section does not preclude the use of common varieties of mineral materials such as sand, stone, and gravel for construction and maintenance of roads and facilities within the preserve.

(d) This section does not affect the constitutional responsibilities of the commission in the exercise of its regulatory and executive power with respect to wild animal life and freshwater aquatic life, including the regulation of hunting, fishing, and trapping within the preserve.

(e) This section does not interfere with or prevent the implementation of agricultural practices authorized by the agricultural land use designations established in the local comprehensive plans of either Charlotte County or Lee County as those plans apply to the Babcock Ranch Preserve.

(f) This section does not preclude the maintenance and use of roads and trails or the relocation of roads in existence on the effective date of this section, or the construction, maintenance, and use of new trails, or any motorized access necessary for the administration of the land contained within the preserve, including motorized access necessary for emergencies involving the health or safety of persons within the preserve.

(4) BABCOCK RANCH ADVISORY GROUP.—

(a) The purpose of the Babcock Ranch Advisory Group is to assist the department by providing guidance and advice concerning the management and stewardship of the Babcock Ranch Preserve.

(b) The Babcock Ranch Advisory Group shall be comprised of nine members appointed to 5-year terms. Based on recommendations from the Governor and Cabinet, the commission, and the governing boards of Charlotte County and Lee County, the commissioner shall appoint members as follows:

1. One member with experience in sustainable management of forest lands for commodity purposes.

2. One member with experience in financial management, budget and program analysis, and small business operations.

3. One member with experience in management of game and nongame wildlife and fish populations, including hunting, fishing, and other recreational activities.

4. One member with experience in domesticated livestock management, production, and marketing, including range management and livestock business management.

5. One member with experience in agriculture operations or forestry management.

6. One member with experience in hunting, fishing, nongame species management, or wildlife habitat management, restoration, and conservation.

7. One member with experience in public outreach and education.

8. One member who is a resident of Lee County, to be designated by the Board of County Commissioners of Lee County.

9. One member who is a resident of Charlotte County, to be designated by the Board of County Commissioners of Charlotte County.

Vacancies will be filled in the same manner in which the original appointment was made. A member appointed to fill a vacancy shall serve for the remainder of that term.

(c) Members of the Babcock Ranch Advisory Group shall:

1. Elect a chair and vice chair from among the group members.

2. Meet regularly as determined by the chair.

3. Serve without compensation but shall receive reimbursement for travel and per diem expenses as provided in s. 112.061.

(5) MANAGEMENT OF PRESERVE; FEES.—

(a) The department shall assume all authority provided by this section to manage and operate the preserve as a working ranch upon the termination or expiration of the management agreement attached as Exhibit “E” to that certain agreement for sale and purchase approved by the Board of Trustees of the Internal Improvement Trust Fund on November 22, 2005, and by Lee County on November 20, 2005.

(b) Upon assuming management and operation of the preserve, the department shall:

1. Manage and operate the preserve and the uses thereof, including, but not limited to, the activities necessary to administer and operate the preserve as a working ranch; the activities necessary for the preservation and development of the land and renewable surface resources of the preserve; the activities necessary for interpretation of the history of the preserve on behalf of the public; the activities necessary for the management, public use, and occupancy of facilities and lands within the preserve; and the maintenance, rehabilitation, repair, and improvement of property within the preserve.

2. Develop programs and activities relating to the management of the preserve as a working ranch.

3. Establish procedures for entering into lease agreements and other agreements for the use and occupancy of the facilities of the preserve. The procedures shall ensure reasonable competition and set guidelines for determining reasonable fees, terms, and conditions for such agreements.

4. Assess reasonable fees for admission to, use of, and occupancy of the preserve to offset costs of operating the preserve as a working ranch. These fees are independent of fees assessed by the commission for the privilege of hunting, fishing, or pursuing outdoor recreational activities within the preserve, and shall be deposited into the Incidental Trust Fund of the Florida Forest Service, subject to appropriation by the Legislature.

(c) The commission, in cooperation with the department, shall:

1. Establish and implement public hunting and other fish and wildlife management activities. Tier I and Tier II public hunting opportunities shall be provided consistent with the management plan and the recreation master plan. Tier I public hunting shall provide hunting opportunities similar to those offered on wildlife management areas with an emphasis on youth and family-oriented hunts. Tier II public hunting shall be provided specifically by fee-based permitting to ensure compatibility with livestock grazing and other essential agricultural operations on the preserve.

2. Establish and administer permit fees for Tier II public hunting to capitalize on the value of hunting on portions of the preserve and to help ensure the preserve is financially self-sufficient. The fees shall be deposited into the State Game Trust Fund of the Fish and Wildlife Conservation Commission to be used to offset the costs of providing public hunting and to support fish and wildlife management and other land management activities on the preserve.

(d) The Board of Trustees of the Internal Improvement Trust Fund or its designated agent may:

1. Negotiate directly with and enter into such agreements, leases, contracts, and other arrangements with any person, firm, association, organization, corporation, or governmental entity, including entities of federal, state, and local governments, as are necessary and appropriate to carry out the purposes and activities authorized by this section.

2. Grant privileges, leases, concessions, and permits for the use of land for the accommodation of visitors to the preserve, provided no natural curiosities or objects of interest shall be granted, leased, or rented on such terms as shall deny or interfere with free access to them by the public. Such grants, leases, and permits may be made and given without advertisement or securing competitive bids. Such grants, leases, or permits may not be assigned or transferred by any grantee without consent of the Board of Trustees of the Internal Improvement Trust Fund or its designated agent.

(6) DISSOLUTION OF BABCOCK RANCH, INC.—Upon dissolution of the Babcock Ranch, Inc., all statutory powers, duties, functions, records, personnel, property, and unexpended balances of appropriations, allocations, and other funds of the corporation shall be transferred to the Department of Agriculture and Consumer Services unless otherwise provided by law. Any cash balances of funds shall revert to the Incidental Trust Fund of the Florida Forest Service.

History.—s. 9, ch. 2006-231; s. 33, ch. 2007-5; s. 23, ch. 2009-21; s. 4, ch. 2013-226.






Chapter 260 - FLORIDA GREENWAYS AND TRAILS ACT

260.011 - Popular name.

260.011 Popular name.—This chapter may be cited as the “Florida Greenways and Trails Act.”

History.—s. 1, ch. 79-110; s. 7, ch. 96-389; s. 2, ch. 2005-87.



260.012 - Declaration of policy and legislative intent.

260.012 Declaration of policy and legislative intent.—

(1) In order to recognize the benefits of the outdoor areas of Florida, and in order to conserve, develop, and use the natural resources of this state for healthful and recreational purposes, it is declared to be the public policy of this state and the purpose of this chapter to provide the means and procedures for establishing and expanding a statewide system of greenways and trails for recreational and conservation purposes and which shall be designated as the “Florida Greenways and Trails System.” The standards by which the greenways and trails system shall be acquired, designated, administered, maintained, used, and expanded shall be consistent with the provisions of this chapter. It is the intent of the Legislature that these greenways and trails will serve to implement the concepts of ecosystems management while providing, where appropriate, recreational opportunities, including, but not limited to, equestrian activities, hiking, bicycling, canoeing, jogging, and historical and archaeological interpretation, thereby improving the health and welfare of the people.

(2) It is the intent of the Legislature that a statewide system of greenways and trails be established to provide open space benefiting environmentally sensitive lands and wildlife and providing people with access to healthful outdoor activities. It is also the intent of the Legislature to acquire or designate lands and waterways to facilitate the establishment of a statewide system of greenways and trails; to encourage the multiple use of public rights-of-way and use to the fullest extent existing and future scenic roads, highways, park roads, parkways, greenways, trails, and national recreational trails; to encourage the development of greenways and trails by counties, cities, special districts, and nongovernmental organizations to assist in such development by any means available; to coordinate greenway and trail plans and development by local governments with one another and with the state government and Federal Government; to encourage, whenever possible, the development of greenways and trails on federal lands by the Federal Government; and to encourage the owners of private lands to protect the existing ecological, historical, and cultural values of their lands, including those values derived from working landscapes.

(3) It is the intent of the Legislature that designated greenways and trails be located on public lands and waterways and, subject to the written agreement of the private landowner, on private lands. Designated greenways and trails located on public lands or waterways or on private lands may or may not provide public access, as agreed by the department or the landowner, respectively.

(4) It is the intent of the Legislature that information produced for the purpose of the identification of lands and waterways, both public and private, that are suitable for greenways and trails be used only for the purposes of:

(a) Setting priorities for acquisition, planning, and management of public lands and waterways for use as greenways and trails; and

(b) Identification of private lands which are eligible for designation as part of the greenways and trails system and are thereby eligible for incentives.

(5) The planning, development, operation, and maintenance of the Florida Greenways and Trails System authorized by this chapter is declared to be a public purpose, and the Department of Environmental Protection, together with other agencies of this state and all counties, municipalities, and special districts of this state, is authorized to spend public funds for such purposes and to accept gifts and grants of funds, property, or property rights from public or private sources to be used for such purposes.

(6) It is the intent of the Legislature to officially recognize the Florida National Scenic Trail as Florida’s official statewide nonmotorized trail from the Florida Panhandle to the Everglades and the Florida Keys, an approximate length of more than 1,400 miles. The Legislature recognizes the major contributions made in furtherance of the establishment of the Florida National Scenic Trail by the United States Government, including significant funding, and the efforts of private landowners, state government, and not-for-profit entities such as the Florida Trail Association. The Legislature also recognizes the significant economic benefit of nature-based recreation and the contributions to the state’s economy that arise from the creation and completion of the trail. In order to further its commitment to the residents of this state and the United States Government to complete the establishment of the trail in a permanent location, it is further the intent of the Legislature to:

(a) Encourage all state, regional, and local agencies that acquire lands to include in their land-buying efforts the acquisition of sufficient legal interest in the lands over which the trail passes to ensure its continued existence in a permanent location.

(b) Officially recognize the route of the trail for establishment and acquisition purposes as determined by the U.S.D.A. Forest Service, assisted by the Florida Trail Association, in the publication entitled “Preferred Routing for the Florida National Scenic Trail.”

(c) With the assistance of the Florida Trail Association and the Office of Greenways and Trails, encourage state land-buying agencies to consider the trail a single project with multiple phases for the purpose of listing and acquisition.

(d) Give positive consideration to the inclusion of private funds used to supplement the state’s contribution in its efforts to acquire fee or less-than-fee interests in lands that contain designated portions of the trail.

(e) Encourage private landowners to continue to allow the use of private property for trail purposes through existing and future incentives and liability protection.

(f) Encourage state and local agencies with economic and ecotourism development responsibilities to recognize the importance of the trail in bringing nature-based tourism to local communities along the trail route and to support acquisition and development activities for completion of the trail in a permanent location.

History.—s. 2, ch. 79-110; s. 1, ch. 87-328; s. 3, ch. 91-62; s. 105, ch. 94-356; s. 8, ch. 96-389; s. 3, ch. 98-336; s. 22, ch. 99-247; s. 3, ch. 2005-87.



260.0125 - Limitation on liability of private landowners whose property is designated as part of the statewide system of greenways and trails.

260.0125 Limitation on liability of private landowners whose property is designated as part of the statewide system of greenways and trails.—

(1)(a) A private landowner whose land is designated as part of the statewide system of greenways and trails pursuant to s. 260.016(2)(d), including a person holding a subservient interest, owes no duty of care to keep that land safe for entry or use by others or to give warning to persons entering that land of any hazardous conditions, structures, or activities thereon. Such landowner shall not:

1. Be presumed to extend any assurance that such land is safe for any purpose;

2. Incur any duty of care toward a person who goes on the land; or

3. Become liable or responsible for any injury to persons or property caused by the act or omission of a person who goes on the land.

(b) The provisions of paragraph (a) apply whether the person going on the designated greenway or trail is an invitee, licensee, trespasser, or otherwise.

(2) Any private landowner who consents to designation of his or her land as part of the statewide system of greenways and trails pursuant to s. 260.016(2)(d) without compensation shall be considered a volunteer, as defined in s. 110.501, and shall be covered by state liability protection pursuant to s. 768.28, including s. 768.28(9).

(3)(a) The provisions of subsection (1) shall not apply if there is any charge made or usually made by the landowner for entering or using the land designated as a greenway or trail, or any part thereof, or if any commercial or other activity whereby profit is derived by the landowner from the patronage of the general public is conducted on the land so designated or any part thereof.

(b) Incentives granted by any unit of government to the private landowner, including tax incentives, grants, or other financial consideration specific to the development or management of designated greenways and trails, shall not be construed as a charge for use or profit derived from patronage for purposes of this subsection and shall not be construed as monetary or material compensation for purposes of subsection (2).

(4) The provisions of subsection (1) shall also apply to adjacent land owned by the private landowner who consents to designation of a greenway or trail where such adjacent land is accessed through the land so designated.

(5)(a) When a private landowner agrees to make his or her land available for public use as a designated greenway or trail, the department or its designee shall post notices along the boundary of the designated greenway or trail which inform the public that the land adjacent to the greenway or trail is private property upon which unauthorized entry for any purpose is prohibited and constitutes trespassing.

(b) Such notices must comply with s. 810.011(5) and shall constitute a warning to unauthorized persons to remain off the private property and not to depart from the designated greenway or trail. Any person who commits such an unauthorized entry commits a trespass as provided in s. 810.09.

(6) If agreed to by the department and the landowner in the designation agreement, a landowner whose land is designated as part of the statewide system of greenways and trails pursuant to s. 260.016(2)(d) shall be indemnified for:

(a) Any injury or damage incurred by a third party arising out of the use of the designated greenway or trail;

(b) Any injury or damage incurred by a third party on lands adjacent to and accessed through the designated greenway or trail; and

(c) Any damage to the landowner’s property, including land adjacent to and accessed through the designated greenway or trail, caused by the act or omission of a third person resulting from any use of the land so designated.

(7) This section does not relieve any person of liability that would otherwise exist for deliberate, willful, or malicious injury to persons or property. The provisions of this section shall not be deemed to create or increase the liability of any person.

History.—s. 4, ch. 98-336; s. 3, ch. 2001-182; s. 48, ch. 2001-279.



260.013 - Definitions.

260.013 Definitions.—As used in this chapter, unless the context otherwise requires:

(1) “Board” means the Board of Trustees of the Internal Improvement Trust Fund.

(2) “Department” means the Department of Environmental Protection.

(3) “Designation” means the identification and inclusion of specific lands and waterways as part of the statewide system of greenways and trails pursuant to a formal public process, including the specific written consent of the landowner. When the department determines that public access is appropriate for greenways and trails, written authorization must be granted by the landowner to the department permitting public access to all or a specified part of the landowner’s property. The department’s determination shall be noticed pursuant to s. 120.525, and the department shall also notify the landowner by certified mail at least 7 days before any public meeting regarding the intent to designate.

(4) “Greenway” means a linear open space established along either a natural corridor, such as a riverfront, stream valley, or ridgeline, or over land along a railroad right-of-way converted to recreational use, a canal, a scenic road, or other route; any natural or landscaped course for pedestrian or bicycle passage; an open space connector linking parks, nature reserves, cultural features, or historic sites with each other and populated areas; or a local strip or linear park designated as a parkway or greenbelt.

(5) “Office” means the Office of Greenways and Trails within the Department of Environmental Protection.

(6) “Trails” means linear corridors and any adjacent support parcels on land or water providing public access for recreation or authorized alternative modes of transportation.

History.—s. 3, ch. 79-110; s. 2, ch. 87-328; s. 4, ch. 91-62; s. 106, ch. 94-356; s. 9, ch. 96-389; s. 5, ch. 98-336; s. 23, ch. 99-247; s. 4, ch. 2005-87.



260.014 - Florida Greenways and Trails System.

260.014 Florida Greenways and Trails System.—The Florida Greenways and Trails System shall be a statewide system of greenways and trails which shall consist of individual greenways and trails and networks of greenways and trails which may be designated as a part of the statewide system by the department. Mapping or other forms of identification of lands and waterways as suitable for inclusion in the system of greenways and trails, mapping of ecological characteristics for any purpose, or development of information for planning purposes shall not constitute designation. No lands or waterways may be designated as a part of the statewide system of greenways and trails without the specific written consent of the landowner.

History.—s. 4, ch. 79-110; s. 10, ch. 96-389; s. 6, ch. 98-336; s. 24, ch. 99-247.



260.0141 - Greenways and Trails Program.

260.0141 Greenways and Trails Program.—There is established within the department the “Florida Greenways and Trails Program,” the purpose of which is to facilitate the establishment of a statewide system of greenways and trails. Planning materials, maps, data, and other information developed or used in the program shall not be construed as designation of lands as part of the statewide system of greenways and trails. Identification of lands in such information shall not:

(1) Require or empower any unit of local or regional government, or any state agency, to impose additional or more restrictive environmental, land-use, or zoning regulations;

(2) Be construed or cited as authority to adopt, enforce, or amend any environmental rule or regulation; comprehensive plan goals, policies, or objectives; or zoning or land-use ordinance;

(3) Be used as the basis for permit denial; imposition of any permit condition; or application of any rule, regulation, or ordinance by any subdivision of local, regional, or state government; or

(4) Be construed or cited as authority by any governmental agency to reduce or restrict the rights of owners of lands so identified.

History.—s. 3, ch. 87-328; s. 11, ch. 96-389; s. 7, ch. 98-336; s. 5, ch. 2005-87.



260.0142 - Florida Greenways and Trails Council; composition; powers and duties.

260.0142 Florida Greenways and Trails Council; composition; powers and duties.—

(1) There is created within the department the Florida Greenways and Trails Council which shall advise the department in the execution of the department’s powers and duties under this chapter. The council shall be composed of 20 members, consisting of:

(a)1. Five members appointed by the Governor, with two members representing the trail user community, two members representing the greenway user community, and one member representing private landowners.

2. Three members appointed by the President of the Senate, with one member representing the trail user community and two members representing the greenway user community.

3. Three members appointed by the Speaker of the House of Representatives, with two members representing the trail user community and one member representing the greenway user community.

Those eligible to represent the trail user community shall be chosen from, but not be limited to, paved trail users, hikers, off-road bicyclists, users of off-highway vehicles, paddlers, equestrians, disabled outdoor recreational users, and commercial recreational interests. Those eligible to represent the greenway user community shall be chosen from, but not be limited to, conservation organizations, nature study organizations, and scientists and university experts.

(b) The 9 remaining members shall include:

1. The Secretary of Environmental Protection or a designee.

2. The executive director of the Fish and Wildlife Conservation Commission or a designee.

3. The Secretary of Transportation or a designee.

4. The Director of the Florida Forest Service of the Department of Agriculture and Consumer Services or a designee.

5. The director of the Division of Historical Resources of the Department of State or a designee.

6. A representative of the water management districts. Membership on the council shall rotate among the five districts. The districts shall determine the order of rotation.

7. A representative of a federal land management agency. The Secretary of Environmental Protection shall identify the appropriate federal agency and request designation of a representative from the agency to serve on the council.

8. A representative of the regional planning councils to be appointed by the Secretary of Environmental Protection. Membership on the council shall rotate among the seven regional planning councils. The regional planning councils shall determine the order of rotation.

9. A representative of local governments to be appointed by the Secretary of Environmental Protection. Membership shall alternate between a county representative and a municipal representative.

(2) The department shall provide necessary staff assistance to the council.

(3) The term of all appointees shall be for 2 years unless otherwise specified. The appointees of the Governor, the President of the Senate, and the Speaker of the House of Representatives may be reappointed for no more than four consecutive terms. The representatives of the water management districts, regional planning councils, and local governments may be reappointed for no more than two consecutive terms. All other appointees shall serve until replaced.

(4) The duties of the council shall include the following:

(a) Facilitate a statewide system of interconnected landscape linkages, conservation corridors, greenbelts, recreational corridors and trails, scenic corridors, utilitarian corridors, reserves, regional parks and preserves, ecological sites, and cultural/historic/recreational sites using land-based trails that connect urban, suburban, and rural areas of the state and facilitate expansion of the statewide system of freshwater and saltwater paddling trails.

(b) Recommend priorities for critical links in the Florida Greenways and Trails System.

(c) Review recommendations of the office for acquisition funding under the Florida Greenways and Trails Program and recommend to the Secretary of Environmental Protection which projects should be acquired.

(d) Review designation proposals for inclusion in the Florida Greenways and Trails System.

(e) Encourage public-private partnerships to develop and manage greenways and trails.

(f) Review progress toward meeting established benchmarks and recommend appropriate action.

(g) Make recommendations for updating and revising the implementation plan for the Florida Greenways and Trails System.

(h) Promote greenways and trails support organizations.

(i) Support the Florida Greenways and Trails System through intergovernmental coordination, budget recommendations, advocacy, education, and any other appropriate way.

(5) The council shall establish procedures for conducting its affairs in execution of the duties and responsibilities stated in this section, which operating procedures shall include determination of a council chair and other appropriate operational guidelines. The council shall meet at the call of the chair, or at such times as may be prescribed by its operating procedures. The council may establish committees to conduct the work of the council and the committees may include nonmembers as appropriate.

(6) A vacancy on the council shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Members whose terms have expired may continue to serve until replaced or reappointed.

(7) Members of the council may not receive any compensation for their services but are entitled to receive reimbursement for per diem and travel expenses incurred in the performance of their duties, as provided in s. 112.061.

History.—s. 25, ch. 99-247; s. 6, ch. 2005-87; s. 121, ch. 2011-142; s. 27, ch. 2012-5; s. 11, ch. 2012-7.



260.0144 - Sponsorship of state greenways and trails.

260.0144 Sponsorship of state greenways and trails.—The department may enter into a concession agreement with a not-for-profit entity or private sector business or entity for commercial sponsorship to be displayed on state greenway and trail facilities or property specified in this section. The department may establish the cost for entering into a concession agreement.

(1) A concession agreement shall be administered by the department and must include the requirements found in this section.

(2)(a) Space for a commercial sponsorship display may be provided through a concession agreement on certain state-owned greenway or trail facilities or property.

(b) Signage or displays erected under this section shall comply with the provisions of s. 337.407 and chapter 479, and shall be limited as follows:

1. One large sign or display, not to exceed 16 square feet in area, may be located at each trailhead or parking area.

2. One small sign or display, not to exceed 4 square feet in area, may be located at each designated trail public access point.

(c) Before installation, each name or sponsorship display must be approved by the department.

(d) The department shall ensure that the size, color, materials, construction, and location of all signs are consistent with the management plan for the property and the standards of the department, do not intrude on natural and historic settings, and contain only a logo selected by the sponsor and the following sponsorship wording:

(Name of the sponsor)   proudly sponsors the costs of maintaining the   (Name of the greenway or trail)  .

(e) Sponsored state greenways and trails are authorized at the following facilities or property:

1. Florida Keys Overseas Heritage Trail.

2. Blackwater Heritage Trail.

3. Tallahassee-St. Marks Historic Railroad State Trail.

4. Nature Coast State Trail.

5. Withlacoochee State Trail.

6. General James A. Van Fleet State Trail.

7. Palatka-Lake Butler State Trail.

(f) The department may enter into commercial sponsorship agreements for other state greenways or trails as authorized in this section. A qualified entity that desires to enter into a commercial sponsorship agreement shall apply to the department on forms adopted by department rule.

(g) All costs of a display, including development, construction, installation, operation, maintenance, and removal costs, shall be paid by the concessionaire.

(3) A concession agreement shall be for a minimum of 1 year, but may be for a longer period under a multiyear agreement, and may be terminated for just cause by the department upon 60 days’ advance notice. Just cause for termination of a concession agreement includes, but is not limited to, violation of the terms of the concession agreement or any provision of this section.

(4) Commercial sponsorship pursuant to a concession agreement is for public relations or advertising purposes of the not-for-profit entity or private sector business or entity, and may not be construed by that not-for-profit entity or private sector business or entity as having a relationship to any other actions of the department.

(5) This section does not create a proprietary or compensable interest in any sign, display site, or location.

(6) Proceeds from concession agreements shall be distributed as follows:

(a) Eighty-five percent shall be deposited into the appropriate department trust fund that is the source of funding for management and operation of state greenway and trail facilities and properties.

(b) Fifteen percent shall be deposited into the State Transportation Trust Fund for use in the Traffic and Bicycle Safety Education Program and the Safe Paths to School Program administered by the Department of Transportation.

(7) The department may adopt rules to administer this section.

History.—s. 2, ch. 2012-198.



260.015 - Acquisition of land.

260.015 Acquisition of land.—

(1) The department is authorized to acquire by gift or purchase the fee simple absolute title or any lesser interest in land, including easements, for the purposes of this chapter pursuant to the provisions of chapter 375, except that:

(a) The department’s power of eminent domain shall be limited to curing defects in title accepted by the board pursuant to subsection (2).

(b) Lists of proposed acquisitions for the Florida Greenways and Trails Program shall be prepared according to procedures adopted by the department.

(c) Projects acquired under this chapter shall not be subject to the evaluation and selection procedures of s. 259.035, regardless of the estimated value of such projects. All projects shall be acquired in accordance with the acquisition procedures of chapter 259, except that the department may use the appraisal procedure used by the Department of Transportation to acquire transportation rights-of-way.

(2) For purposes of the Florida Greenways and Trails Program, the board may:

(a) Accept fee simple title or any lesser interest in lands through methods, including, but not limited to, purchase, donation, grant, dedication, lease, easement, license, or other agreement, to facilitate the establishment of a statewide system of greenways and trails.

(b) Accept title to abandoned railroad rights-of-way which is conveyed by quitclaim deed through purchase, dedication, gift, grant, or settlement, notwithstanding s. 253.025.

(c) Enter into an agreement or, upon delegation, the department may enter into an agreement, with a nonprofit corporation, as defined in s. 253.025, to assume responsibility for acquisition of lands pursuant to this section. The agreement may transfer responsibility for all matters which may be delegated or waived pursuant to s. 253.025.

(3) Easements, licenses, and use agreements upon, over, under, across, or along any land, the fee title of which has been acquired for the purposes of this chapter, may be granted by the department so long as the use of the easement, license, or use agreement does not interfere with the purposes of this chapter.

History.—s. 5, ch. 79-110; s. 4, ch. 87-328; s. 5, ch. 89-174; s. 8, ch. 92-288; s. 18, ch. 94-240; s. 12, ch. 96-389; s. 11, ch. 97-164; s. 7, ch. 2005-87; s. 35, ch. 2016-233.



260.016 - General powers of the department.

260.016 General powers of the department.—

(1) The department may:

(a) Publish and distribute appropriate maps of designated greenways and trails.

(b) Adopt appropriate rules to implement or interpret this chapter and portions of chapter 253 relating to greenways and trails, which may include, but are not limited to, rules for the following:

1. Establishing a designation process.

2. Negotiating and executing agreements with private landowners.

3. Establishing prohibited activities or restrictions on activities to protect the health, safety, and welfare of the public.

4. Charging fees for use.

5. Providing public access to the greatest extent possible while avoiding unnecessary impact upon sensitive environments such as wetlands or animal habitats, wherever encountered.

6. Providing for maintenance.

7. Any matter necessary to the evaluation, selection, operation, and maintenance of greenways and trails.

Any person who violates or otherwise fails to comply with the rules adopted pursuant to subparagraph 3. commits a noncriminal infraction for which a fine of up to $500 may be imposed.

(c) Coordinate the activities of all governmental units and bodies and special districts that desire to participate in the development and implementation of the Florida Greenways and Trails System.

(d) Establish, develop, and publicize greenways and trails in a manner that will permit public recreation when appropriate without damaging natural resources and avoiding unnecessary impact upon sensitive environments such as wetlands or animal habitats, wherever encountered. The Big Bend Historic Saltwater Paddling Trail from the St. Marks River to Yankeetown is hereby designated as part of the Florida Greenways and Trails System. Additions to this trail may be added by the Legislature or the department from time to time as part of the Florida Circumnavigation Saltwater Paddling Trail created in s. 260.019.

(e) Enter into agreements with any federal, state, or local governmental agency, or any other entity for the management of greenways and trails for recreation and conservation purposes consistent with the intent of this chapter. Such entities must demonstrate their capabilities of management for the purposes defined in this chapter.

(f) Charge reasonable fees or rentals for the use or operation of facilities and concessions. All such fees, rentals, or other charges collected shall be deposited in the account or trust fund of the managing entity.

(g) Receive or accept from any legal source, grants for the purpose of providing or improving public greenways and trails, and the department is authorized to disburse funds as pass-through grants to federal, state, or local government agencies, recognized tribal units, or to nonprofit entities created for this purpose. The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this subsection. Such rules shall provide, but are not limited to, the following: procedures for grant administration and accountability; eligibility, selection criteria; maximum grant amounts and number of pending grants; dedication requirements; and conversion procedures and requirements.

(2) The department shall:

(a) Evaluate lands for the acquisition of greenways and trails and compile a list of suitable corridors, greenways, and trails, ranking them in order of priority for proposed acquisition. The department shall devise a method of evaluation which includes, but is not limited to, the consideration of the importance and function of such corridors within the statewide system as reflected on the opportunity maps and landowners’ willingness to negotiate.

(b) Maintain an updated list of abandoned and to-be-abandoned railroad rights-of-way.

(c) Provide information to public and private agencies and organizations on abandoned rail corridors which are or will be available for acquisition from the railroads or for lease for interim recreational use from the Department of Transportation.

(d) Develop and implement a process for designation of lands and waterways as a part of the statewide system of greenways and trails, which shall include:

1. Development and dissemination of criteria for designation.

2. Development and dissemination of criteria for changes in the terms or conditions of designation, including withdrawal or termination of designation. A landowner may have his or her lands removed from designation by providing the department with a written request that contains an adequate description of such lands to be removed. Provisions shall be made in the designation agreement for disposition of any future improvements made to the land by the department.

3. Public notice pursuant to s. 120.525 in all phases of the process.

4. Written authorization from the landowner in the form of a lease or other instrument for the designation and granting of public access, if appropriate, to a landowner’s property.

5. A greenway or trail use plan as a part of the designation agreement which shall, at a minimum, describe the types and intensities of uses of the property.

(e) Implement the plan for the Florida Greenways and Trails System as adopted by the Florida Greenways Coordinating Council on September 11, 1998.

(3) The department or its designee is authorized to negotiate with potentially affected private landowners as to the terms under which such landowners would consent to the public use of their lands as part of the greenways and trails system. The department shall be authorized to agree to incentives for a private landowner who consents to this public use of his or her lands for conservation or recreational purposes, including, but not limited to, the following:

(a) Retention by the landowner of certain specific rights in his or her lands, including, but not limited to, the right to farm, hunt, graze, harvest timber, or use the lands for other purposes which are consistent with use as greenways or trails.

(b) Agreement to exchange, subject to the approval of the board or other applicable unit of government, ownership or other rights of use of public lands for the ownership or other rights of use of privately owned lands. Any exchange of state-owned lands, title to which is vested in the board, for privately owned lands shall be subject to the requirements of s. 253.025.

(c) Contracting with the landowner to provide management or other services on the lands.

(d) At the option of the landowner, acceleration of the acquisition process or higher consideration in the ranking process when any lands owned by the landowner are under consideration for acquisition by the state or other unit of government.

(e) At the option of the landowner, removal of any lands owned by the landowner from consideration for acquisition by the state or other unit of government.

(f) Execution of patrol and protection agreements.

(g) Where applicable and appropriate, providing lease fees, not to exceed fair market value of the leasehold interest.

History.—s. 6, ch. 79-110; ss. 5, 8, ch. 87-328; s. 6, ch. 88-303; s. 5, ch. 91-62; s. 5, ch. 91-429; s. 13, ch. 96-389; s. 8, ch. 98-336; s. 36, ch. 99-13; s. 26, ch. 99-247; s. 31, ch. 2000-197; s. 17, ch. 2003-6; s. 1, ch. 2003-31; s. 14, ch. 2003-394; s. 8, ch. 2005-87; s. 34, ch. 2007-5; s. 36, ch. 2016-233.



260.0161 - Coordination with Department of Transportation.

260.0161 Coordination with Department of Transportation.—

(1) Upon the request of the department, the Department of Transportation shall provide information to the department on abandoned and to-be-abandoned railroad rights-of-way.

(2) The Department of Transportation and the department shall coordinate their evaluations of potential acquisitions and their acquisition priorities with respect to abandoned railroad rights-of-way in order to avoid competing for the same corridors.

(3) After the Department of Transportation acquires abandoned railroad rights-of-way for future transportation purposes, the Department of Transportation shall lease such rights-of-way to a public agency or private organization for interim public greenway or trail use if:

(a) The public agency or private organization has requested use of the right-of-way for interim public recreational trail use;

(b) The public agency or private organization agrees in writing to assume all liability and management responsibilities as defined by the Department of Transportation; and

(c) The use of the right-of-way as a recreational trail does not interfere with the ultimate transportation purposes of the property as determined by the secretary of the Department of Transportation.

(4) If the Department of Transportation determines that an abandoned railroad right-of-way which has been leased for interim recreational trail use is needed for transportation purposes, the Department of Transportation shall work with the leasing agency to accommodate, when feasible, the existing trail use in conjunction with the use of the right-of-way for transportation.

History.—s. 6, ch. 87-328; s. 107, ch. 94-356; s. 14, ch. 96-389.



260.017 - Restrictions; rules.

260.017 Restrictions; rules.—The department may establish restrictions on the use of motorized watercraft within any defined canoe trail necessary to ensure the safe use of a water body for canoes. Restrictions established pursuant to this section must be adopted as a rule pursuant to s. 120.54, after proper notice and hearing, and may be enforced by any state or local law enforcement agency having jurisdiction over the area within which the trail is designated.

History.—s. 7, ch. 79-110.



260.019 - Florida Circumnavigation Saltwater Paddling Trail.

260.019 Florida Circumnavigation Saltwater Paddling Trail.—

(1) The Florida Circumnavigation Saltwater Paddling Trail is hereby created as part of the Florida Greenways and Trails Program.

(2) The department shall establish the initial starting and ending points by latitude and longitude for the trail segments described in subsection (3) within 180 days after the effective date of this act. Except for the Big Bend Historic Saltwater Paddling Trail, segment 6, the department has the exclusive authority to officially name and locate the remaining 25 trail segments. The department shall name and locate the segments based on logical geographical boundaries, safety to trail users, ease of management, desires of local communities and user groups, and other factors that assist in the overall success of the trail system. The department may adjust the location of any trail segment; give official recognition to specific sites along the trail route; publish official trail guides and literature in cooperation with other governmental and private entities; and resolve conflicts that may arise between competing and conflicting parties over trail issues. The Florida Greenways and Trails Council may advise the department on all matters relating to the paddling trail.

(3) The Florida Circumnavigation Saltwater Paddling Trail shall be composed of 26 segments that start at the Florida-Alabama border on the west and end at the Florida-Georgia border on the east. The general geographic locations of the segments are:

(a) Segment 1: Pensacola/Fort Pickens.

(b) Segment 2: Choctawhatchee Bay.

(c) Segment 3: Panama City Beach/St. Andrews Bay.

(d) Segment 4: St. Joseph Bay/Apalachicola Bay.

(e) Segment 5: Alligator Harbor/Ochlockonee Bay.

(f) Segment 6: Big Bend Historic Saltwater Paddling Trail.

(g) Segment 7: Crystal Bay/St. Martin’s.

(h) Segment 8: Pinellas.

(i) Segment 9: Tampa Bay/Longboat Key.

(j) Segment 10: Sarasota/Venice.

(k) Segment 11: Charlotte Harbor.

(l) Segment 12: Sanibel/Estero Bay.

(m) Segment 13: Rookery Bay/Ten Thousand Islands.

(n) Segment 14: Everglades National Park.

(o) Segment 15: Florida Keys.

(p) Segment 16: Biscayne Bay.

(q) Segment 17: Hollywood/Ft. Lauderdale.

(r) Segment 18: Pompano Beach/Lake Worth.

(s) Segment 19: Palm Beach/Loxahatchee.

(t) Segment 20: Hobe Sound/Ft. Pierce.

(u) Segment 21: Vero Beach/Indian River Saltwater.

(v) Segment 22: Merritt Island/Mosquito Lagoon.

(w) Segment 23: Tomoka/Flagler.

(x) Segment 24: Anastasia/Guana River.

(y) Segment 25: Jacksonville/St. Johns River.

(z) Segment 26: Nassau/Fort Clinch.

History.—s. 9, ch. 2005-87; s. 39, ch. 2010-5.



260.021 - Recreational opportunities on mined lands.

260.021 Recreational opportunities on mined lands.—The Florida Wildlife Federation, Audubon Florida, and Rails-to-Trails Conservancy, in partnership with the phosphate industry and other mining companies, are encouraged to continue the operation of the nonprofit corporation, Florida Mining-Recreation, Inc., for the purpose of working with industry, government, and private landowners to create plans and assist in the development of recreational opportunities on mined lands in the state. These opportunities should include walking, hiking, use of off-highway vehicles, canoeing, bicycling, equestrian activities, wildlife viewing, and other trail areas along with developing fishing and hunting lands. The board of directors of the corporation is encouraged to be composed of a member, or members, from the companies mining in the state; a member, or members, chosen by the Florida Wildlife Federation, Audubon Florida, and Rails-to-Trails Conservancy; and other members chosen by agreement of the partners.

History.—s. 10, ch. 2005-87.






Chapter 261 - OFF-HIGHWAY VEHICLE SAFETY AND RECREATION

261.01 - Short title.

261.01 Short title.—This chapter may be cited as the “T. Mark Schmidt Off-Highway Vehicle Safety and Recreation Act.”

History.—s. 53, ch. 2002-295.



261.02 - Legislative findings and intent.

261.02 Legislative findings and intent.—

(1) The Legislature finds that off-highway vehicles are becoming increasingly popular in this state and that the use of these vehicles should be controlled and managed to minimize negative effects on the environment, wildlife habitats, native wildlife, and native flora and fauna.

(2) The Legislature declares that effectively managed areas and adequate facilities for the use of off-highway vehicles are compatible with this state’s overall recreation plan and the underlying goal of multiple use.

(3) It is the intent of the Legislature that:

(a) Existing off-highway vehicle recreational areas, facilities, and opportunities be improved and appropriately expanded and be managed in a manner consistent with this chapter, in particular to maintain natural resources and sustained long-term use of off-highway vehicle trails and areas.

(b) New off-highway vehicle recreational areas, facilities, and opportunities be provided and managed pursuant to this chapter in a manner that will sustain both long-term use and the environment.

(4) Nothing contained within this chapter shall be construed to require the construction or maintenance of off-highway vehicle recreation areas, facilities, or trails on public lands where such construction or maintenance would be inconsistent with the property’s management objectives or land management plan.

History.—s. 53, ch. 2002-295.



261.03 - Definitions.

261.03 Definitions.—As used in this chapter, the term:

(1) “Advisory committee” means the Off-Highway Vehicle Recreation Advisory Committee created by s. 261.04.

(2) “ATV” means any motorized off-highway or all-terrain vehicle 50 inches or less in width, having a dry weight of 1,200 pounds or less, designed to travel on three or more nonhighway tires, and manufactured for recreational use by one or more persons.

(3) “Department” means the Department of Agriculture and Consumer Services.

(4) “OHM” or “off-highway motorcycle” means any motor vehicle used off the roads or highways of this state that has a seat or saddle for the use of the rider and is designed to travel with not more than two wheels in contact with the ground, but excludes a tractor or a moped.

(5) “Off-highway vehicle” means any ATV, two-rider ATV, ROV, or OHM that is used off the roads or highways of this state and that is not registered and licensed for highway use under chapter 320.

(6) “Program” means the Off-Highway Vehicle Recreation Program.

(7) “Public lands” means lands within the state that are available for public use and that are owned, operated, or managed by a federal, state, county, or municipal governmental entity.

(8) “ROV” means any motorized recreational off-highway vehicle 65 inches or less in width, having a dry weight of 2,000 pounds or less, designed to travel on four or more nonhighway tires, and manufactured for recreational use by one or more persons. The term “ROV” does not include a golf cart as defined in ss. 316.003 and 320.01 or a low-speed vehicle as defined in s. 320.01.

(9) “System” means the off-highway vehicle recreation areas and trails on public lands within the state.

(10) “Trust fund” means the Incidental Trust Fund of the Florida Forest Service.

(11) “Two-rider ATV” means any ATV that is specifically designed by the manufacturer for a single operator and one passenger.

History.—s. 53, ch. 2002-295; s. 26, ch. 2005-164; s. 1, ch. 2009-137; s. 1, ch. 2010-198; s. 42, ch. 2010-223; s. 66, ch. 2011-206; s. 12, ch. 2012-7; s. 77, ch. 2013-160; s. 1, ch. 2014-187.



261.04 - Off-Highway Vehicle Recreation Advisory Committee; members; appointment.

261.04 Off-Highway Vehicle Recreation Advisory Committee; members; appointment.—

(1) Effective July 1, 2003, the Off-Highway Vehicle Recreation Advisory Committee is created within the Florida Forest Service and consists of nine members, all of whom are appointed by the Commissioner of Agriculture. The appointees shall include one representative of the Department of Agriculture and Consumer Services, one representative of the Department of Highway Safety and Motor Vehicles, one representative of the Department of Environmental Protection’s Office of Greenways and Trails, one representative of the Fish and Wildlife Conservation Commission, one citizen with scientific expertise in disciplines relating to ecology, wildlife biology, or other environmental sciences, one representative of a licensed off-highway vehicle dealer, and three representatives of off-highway vehicle recreation groups. In making these appointments, the commissioner shall consider the places of residence of the members to ensure statewide representation.

(2) The term of office of each member of the advisory committee is 2 years. The members first appointed shall classify themselves by lot so that the terms of four members expire June 30, 2005, and the terms of five members expire June 30, 2006.

(3) In case of a vacancy on the advisory committee, the commissioner shall appoint a successor member for the unexpired portion of the term.

(4) The members shall elect a chair among themselves who shall serve for 1 year or until a successor is elected.

(5) The members of the advisory committee shall serve without compensation while in the performance of their official duties.

History.—s. 53, ch. 2002-295; s. 5, ch. 2011-206; s. 13, ch. 2012-7.



261.05 - Duties and responsibilities of the Off-Highway Vehicle Recreation Advisory Committee.

261.05 Duties and responsibilities of the Off-Highway Vehicle Recreation Advisory Committee.—

(1) The advisory committee shall establish policies to guide the department regarding the Off-Highway Vehicle Recreation Program and the system of off-highway vehicle recreation areas and trails.

(2) The advisory committee shall make recommendations to the department regarding off-highway vehicle safety and training and education programs in the operation of such vehicles.

(3) The advisory committee must be informed regarding all governmental activities affecting the program.

(4) The advisory committee must be informed regarding off-highway vehicle impacts and effects on the environment, wildlife habitats, and native flora and fauna and shall make recommendations to avoid or minimize adverse environmental impacts and promote sustained long-term use.

(5) The advisory committee must be fully informed regarding the inventory of off-highway vehicle access and opportunities.

(6) The advisory committee shall meet at various times and locations throughout the state to receive public comments on the implementation of the program and shall take these public comments into consideration when making its recommendations.

(7) The advisory committee shall review and make recommendations annually regarding the department’s proposed budget of expenditures from the designated off-highway vehicle funds in the trust fund, which may include providing funds to match grant funds available from other sources.

(8) The advisory committee shall make recommendations regarding all capital outlay expenditures from the trust fund proposed for inclusion in the budget and shall identify additional funding sources for management, enforcement, education, rehabilitation, and other duties of the land management agencies related to the system.

(9) The advisory committee shall review grant applications submitted by any governmental agency or entity or nongovernmental entity requesting moneys from the trust fund to create, operate, manage, or improve off-highway vehicle recreation areas or trails within the state, protect and restore affected natural areas in the system, or provide off-highway vehicle driver education. The advisory committee shall recommend to the department approval or denial of such grant applications based upon criteria established by the advisory committee.

History.—s. 53, ch. 2002-295.



261.06 - Functions, duties, and responsibilities of the department.

261.06 Functions, duties, and responsibilities of the department.—The following are functions, duties, and responsibilities of the department through the Florida Forest Service:

(1) Coordination of the planning, development, conservation, and rehabilitation of state lands in and for the system.

(2) Coordination of the management, maintenance, administration, and operation of state lands in the system and the provision of law enforcement and appropriate public safety activities.

(3) Management of the trust fund and approval of the advisory committee’s budget recommendations.

(4) Implementation of the program, including the ultimate approval of grant applications submitted by governmental agencies or entities or nongovernmental entities.

(5) Coordination to help ensure compliance with environmental laws and regulations of the program and lands in the system.

(6) Implementation of the policies established by the advisory committee.

(7) Provision of staff assistance to the advisory committee.

(8) Preparation of plans for lands in, or proposed to be included in, the system.

(9) Conducting surveys and the preparation of studies as are necessary or desirable for implementing the program.

(10) Recruitment and utilization of volunteers to further the program.

(11) Rulemaking authority to implement the provisions of ss. 261.01-261.10.

History.—s. 53, ch. 2002-295; s. 4, ch. 2004-6; s. 14, ch. 2012-7.



261.07 - Publication and distribution of guidebook; contents.

261.07 Publication and distribution of guidebook; contents.—In consultation with the advisory committee, the department shall publish a guidebook that includes the text of this chapter, other laws and regulations relating to the program, and maps of areas and trails of the system. The guidebook may include other public areas, trails, and facilities for the use of off-highway vehicles. The guidebook must include information regarding the responsibilities of users of the system and must set forth pertinent laws, rules, and regulations including particular provisions and other information intended to prevent trespass and damage to public or private property. The guidebook must be prepared at minimal cost to facilitate the broadest possible distribution and must be available for distribution no later than October 1, 2003.

History.—s. 53, ch. 2002-295.



261.08 - Repair, maintenance, and rehabilitation of areas, trails, and lands.

261.08 Repair, maintenance, and rehabilitation of areas, trails, and lands.—

(1) The protection of public safety, the appropriate use of lands in the system, and the conservation of the environment, wildlife habitats, native wildlife, and native flora and fauna in the system are of the highest priority in the management of the system. Accordingly, the public land managing agency shall avoid or minimize adverse impacts to the environment, promptly repair and continuously maintain areas and trails, anticipate and prevent accelerated erosion, and rehabilitate lands to the extent damaged by off-highway vehicle use in accordance with the management plans of the public land managing agency.

(2) The public land managing agency shall monitor the condition of soils and wildlife habitat in each area of the system to determine whether there is compliance with applicable environmental laws and regulations and shall take appropriate action as necessary.

(3) The public land managing agency may regulate or prohibit, when necessary, the use of off-highway vehicles on the public lands of the state in order to prevent damage or destruction to said lands.

History.—s. 53, ch. 2002-295.



261.09 - Contracts and agreements.

261.09 Contracts and agreements.—The public land managing agency may contract with private persons or entities and enter into cooperative agreements with other public agencies for the care and maintenance of lands in the system, including contracts for law enforcement services with public agencies having law enforcement powers.

History.—s. 53, ch. 2002-295.



261.10 - Criteria for recreation areas and trails; limitation on liability.

261.10 Criteria for recreation areas and trails; limitation on liability.—

(1) Publicly owned or operated off-highway vehicle recreation areas and trails shall be designated and maintained for recreational travel by off-highway vehicles. These areas and trails need not be generally suitable or maintained for normal travel by conventional two-wheel-drive vehicles and should not be designated as recreational footpaths. State off-highway vehicle recreation areas and trails must be selected and managed in accordance with this chapter.

(2) State agencies, water management districts, counties, and municipalities, and officers and employees thereof, which provide off-highway recreation areas and trails on publicly owned land are not liable for damage to personal property or personal injury or death to any person resulting from participation in the inherently dangerous risks of off-highway vehicle recreation. This subsection does not limit liability that would otherwise exist for an act of negligence by a state agency, water management district, county, or municipality, or officer or employee thereof, which is the proximate cause of the damage, injury, or death. Nothing in this subsection creates a duty of care or basis of liability for death, personal injury, or damage to personal property, nor shall anything in this subsection be deemed to be a waiver of sovereign immunity under any circumstances.

History.—s. 53, ch. 2002-295; s. 3, ch. 2006-290.



261.11 - Penalties.

261.11 Penalties.—No off-highway vehicle may be operated upon the public roads, streets, or highways of this state, except as otherwise permitted by the managing local, state, or federal agency. A violation of this section is a noncriminal traffic infraction, punishable as provided in chapter 318.

History.—s. 53, ch. 2002-295.



261.12 - Designated off-highway vehicle funds within the Incidental Trust Fund of the Florida Forest Service of the Department of Agriculture and Consumer Services.

261.12 Designated off-highway vehicle funds within the Incidental Trust Fund of the Florida Forest Service of the Department of Agriculture and Consumer Services.—

(1) The designated off-highway vehicle funds of the trust fund shall consist of deposits from the following sources:

(a) Fees paid to the Department of Highway Safety and Motor Vehicles for the titling of off-highway vehicles.

(b) Revenues and income from any other sources required by law or as appropriated by the Legislature to be deposited into the trust fund as designated off-highway vehicle funds.

(c) Donations from private sources that are designated as off-highway vehicle funds.

(d) Interest earned on designated off-highway vehicle funds on deposit in the trust fund.

(2) Designated off-highway vehicle funds in the trust fund shall be available for recommended allocation by the Off-Highway Vehicle Recreation Advisory Committee and the Department of Agriculture and Consumer Services and upon annual appropriation by the Legislature, exclusively for the following:

(a) Implementation of the Off-Highway Vehicle Recreation Program by the Department of Agriculture and Consumer Services, which includes personnel and other related expenses; administrative and operating expenses; expenses related to safety, training, rider education programs, management, maintenance, and rehabilitation of lands in the Off-Highway Vehicle Recreation Program’s system of lands and trails; and, if funds are available, acquisition of lands to be included in the system and the management, maintenance, and rehabilitation of such lands.

(b) Approved grants to governmental agencies or entities or nongovernmental entities that wish to provide or improve off-highway vehicle recreation areas or trails for public use on public lands, provide environmental protection and restoration to affected natural areas in the system, provide enforcement of applicable regulations related to the system and off-highway vehicle activities, or provide education in the operation of off-highway vehicles.

(c) Matching funds to be used to match grant funds available from other sources.

(3) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance of designated off-highway vehicle funds in the trust fund at the end of any fiscal year shall remain therein and shall be available for the purposes set out in this section and as otherwise provided by law.

History.—s. 53, ch. 2002-295; s. 15, ch. 2012-7.



261.20 - Operations of off-highway vehicles on public lands; restrictions; safety courses; required equipment; prohibited acts; penalties.

261.20 Operations of off-highway vehicles on public lands; restrictions; safety courses; required equipment; prohibited acts; penalties.—

(1) This section applies only to the operation of off-highway vehicles on public lands.

(2) Any person operating an off-highway vehicle as permitted in this section who has not attained 16 years of age must be supervised by an adult while operating the off-highway vehicle.

(3) Effective July 1, 2008, while operating an off-highway vehicle, a person who has not attained 16 years of age must have in his or her possession a certificate evidencing the satisfactory completion of an approved off-highway vehicle safety course in this state or another jurisdiction. A nonresident who has not attained 16 years of age and who is in this state temporarily for a period not to exceed 30 days is exempt from this subsection. Nothing contained in this chapter shall prohibit an agency from requiring additional safety-education courses for all operators.

(4)(a) The department shall approve all off-highway vehicle public safety-education programs required by this chapter as a condition for operating on public lands.

(b) An off-highway vehicle must be equipped with a spark arrester that is approved by the United States Department of Agriculture Forest Service, a braking system, and a muffler, all in operating condition.

(c) On and after July 1, 2008, off-highway vehicles, when operating pursuant to this chapter, shall be equipped with a silencer or other device which limits sound emissions. Exhaust noise must not exceed 96 decibels in the A-weighting scale for vehicles manufactured after January 1, 1986, or 99 decibels in the A-weighting scale for vehicles manufactured before January 1, 1986, when measured from a distance of 20 inches using test procedures established by the Society of Automotive Engineers under Standard J-1287. Off-highway vehicle manufacturers or their agents prior to the sale to the general public in this state of any new off-highway vehicle model manufactured after January 1, 2008, shall provide to the department revolutions-per-minute data needed to conduct the J-1287 test, where applicable.

(d) An off-highway vehicle that is operated between sunset and sunrise, or when visibility is reduced because of rain, smoke, or smog, must display a lighted headlamp and taillamp unless the use of such lights is prohibited by other laws, such as a prohibition on the use of lights when hunting at night.

(e) An off-highway vehicle that is used in certain organized and sanctioned competitive events being held on a closed course may be exempted by departmental rule from any equipment requirement in this subsection.

(5) It is a violation of this section:

(a) To carry more passengers on an off-highway vehicle than the machine is specifically designed by the manufacturer to carry.

(b) To operate an off-highway vehicle while under the influence of alcohol, a controlled substance, or any prescription or over-the-counter drug that impairs vision or motor condition.

(c) For a person who has not attained 16 years of age, to operate an off-highway vehicle without wearing eye protection, over-the-ankle boots, and a safety helmet that is approved by the United States Department of Transportation or Snell Memorial Foundation.

(d) To operate an off-highway vehicle in a careless or reckless manner that endangers or causes injury or damage to another person or property.

(6) Any person who violates this section commits a noncriminal infraction and is subject to a fine of not less than $100 and may have his or her privilege to operate an off-highway vehicle on public lands revoked. However, a person who commits such acts with intent to defraud, or who commits a second or subsequent violation, is subject to a fine of not less than $500 and may have his or her privilege to operate an off-highway vehicle on public lands revoked.

(7) Public land managing agencies, through the course of their management activities, are exempt from the provisions of paragraph (5)(a).

History.—s. 4, ch. 2006-290; s. 2, ch. 2014-187.






Chapter 265 - MEMORIALS, MUSEUMS, AND ARTS AND CULTURE

265.001 - Florida Women’s Hall of Fame.

265.001 Florida Women’s Hall of Fame.—

(1) It is the intent of the Legislature to recognize and honor those women who, through their works and lives, have made significant contributions to the improvement of life for women and for all citizens of Florida.

(2)(a) There is hereby established the Florida Women’s Hall of Fame. The Department of Management Services shall set aside an area on the Plaza Level of the Capitol Building and shall consult with the Florida Commission on the Status of Women regarding the design and theme of such area.

(b) Each person who is selected as a member shall have a designation placed in the Florida Women’s Hall of Fame, which designation shall provide information regarding the member’s particular discipline or contribution and any vital information relating to the member.

(3)(a) Every year, the commission shall accept nominations for persons to be recommended as members of the Florida Women’s Hall of Fame. The commission shall recommend to the Governor 10 persons from which up to three members shall be selected.

(b) In making recommendations pursuant to this subsection, the commission shall recommend women who were born in Florida or adopted Florida as their home state and base of operation and who have made a significant contribution to the enhancement of women in this state.

(4) The Florida Commission on the Status of Women may set specific time periods for acceptance of nominations and the selection of members to coincide with the appropriate activities of the Florida Women’s Hall of Fame.

History.—s. 1, ch. 92-48; s. 15, ch. 95-143; s. 41, ch. 98-279; s. 41, ch. 2000-158; s. 3, ch. 2000-340.



265.002 - Legislative intent; Florida Medal of Honor Wall; duties of the Department of Veterans’ Affairs.

265.002 Legislative intent; Florida Medal of Honor Wall; duties of the Department of Veterans’ Affairs.—

(1) It is the intent of the Florida Legislature to recognize and honor those who are accredited, or associated by birth, to the State of Florida, who through their conspicuous bravery and gallantry during wartime, and at considerable risk to their own lives, were made recipients of the Medal of Honor. In doing so, these members of our Armed Forces brought great credit upon themselves, their military units, and the State of Florida.

(2)(a) There is hereby established the Florida Medal of Honor Wall. The Department of Management Services shall, in consultation with the Department of Veterans’ Affairs, designate an appropriate area on the Plaza Level of the Capitol Building in Tallahassee for this purpose. The department shall also subsequently consult with the Department of Veterans’ Affairs regarding the design and theme of such area.

(b) Each recipient who is accredited, or associated by birth, to the State of Florida and has been awarded the Medal of Honor shall have a plaque or similar designation approved by the Department of Veterans’ Affairs placed on the Medal of Honor Wall, which designation shall provide information regarding the Floridian’s particular act of heroism as well as other information relating to the nature of the act.

(3) Verification of residency, dates of the receipt of the award, and other specific information pertaining to each recipient shall be the responsibility of the Department of Veterans’ Affairs, which shall certify eligibility for inclusion of individuals to be added to the Florida Medal of Honor Wall.

History.—s. 1, ch. 96-208; s. 42, ch. 98-279; s. 2, ch. 2008-84.



265.003 - Florida Veterans’ Hall of Fame.

265.003 Florida Veterans’ Hall of Fame.—

(1) It is the intent of the Legislature to recognize and honor those military veterans who, through their works and lives during or after military service, have made a significant contribution to the State of Florida.

(2) There is established the Florida Veterans’ Hall of Fame.

(a) The Florida Veterans’ Hall of Fame is administered by the Florida Department of Veterans’ Affairs without appropriation of state funds.

(b) The Department of Management Services shall set aside an area on the Plaza Level of the Capitol Building along the northeast front wall and shall consult with the Department of Veterans’ Affairs regarding the design and theme of the area.

(c) Each person who is inducted into the Florida Veterans’ Hall of Fame shall have his or her name placed on a plaque displayed in the designated area of the Capitol Building.

(3)(a) The Florida Veterans’ Hall of Fame Council is created within the Department of Veterans’ Affairs as an advisory council, as defined in s. 20.03(7), consisting of seven members who shall all be honorably discharged veterans, and at least four of whom must be members of a congressionally chartered veterans service organization. The Governor, the President of the Senate, the Speaker of the House of Representatives, the Attorney General, the Chief Financial Officer, the Commissioner of Agriculture, and the executive director of the Department of Veterans’ Affairs shall each appoint one member. For the purposes of ensuring staggered terms, the council members appointed by the Governor, the Attorney General, the Chief Financial Officer, and the Commissioner of Agriculture shall be appointed to 4-year terms beginning on January 1 of the year of appointment, and the council members appointed by the President of the Senate, the Speaker of the House of Representatives, and the executive director of the Department of Veterans’ Affairs shall be appointed to 2-year terms beginning on January 1 of the year of appointment. After the initial appointments, all appointees shall be appointed to 4-year terms. A member whose term expires shall continue to serve on the council until such time as a replacement is appointed.

(b) The members shall annually elect a chair from among their number. The council shall meet at the call of its chair, at the request of the executive director of the Department of Veterans’ Affairs, or at such times as may be prescribed by the council. A majority of the members of the council currently appointed constitutes a quorum, and a meeting may not be held unless a quorum is present. The affirmative vote of a majority of the members of the council present is necessary for any official action by the council.

(c) Members of the council may not receive compensation or honorarium for their services. Members may be reimbursed for travel expenses incurred in the performance of their duties, as provided in s. 112.061; however, no state funds may be used for this purpose.

(d) The original appointing authority may remove his or her appointee from the council for misconduct or malfeasance in office, neglect of duty, incompetence, or permanent inability to perform official duties or if the member is adjudicated guilty of a felony.

(4)(a) The Florida Veterans’ Hall of Fame Council shall annually accept nominations of persons to be considered for induction into the Florida Veterans’ Hall of Fame and shall transmit a list of up to 20 nominees to the Department of Veterans’ Affairs for submission to the Governor and the Cabinet, who will select the nominees to be inducted.

(b) In selecting its nominees for submission to the Governor and the Cabinet, the council shall give preference to veterans who were born in Florida or adopted Florida as their home state or base of operation and who have made a significant contribution to the state in civic, business, public service, or other pursuits.

(c) For purposes of this section, the term “veteran” or “military veteran” means a person who meets the definition of the term in s. 1.01(14) or a former member of the Florida National Guard.

(5) The Florida Veterans’ Hall of Fame Council may establish criteria and set specific time periods for acceptance of nominations and for the process of selection of nominees for membership and establish a formal induction ceremony to coincide with the annual commemoration of Veterans’ Day.

History.—s. 1, ch. 2011-168; s. 5, ch. 2012-159; s. 1, ch. 2012-199; s. 3, ch. 2016-242.



265.00301 - POW-MIA Chair of Honor Memorial.

265.00301 POW-MIA Chair of Honor Memorial.—

(1) It is the intent of the Legislature to recognize and honor the sacrifices endured by members of the Armed Forces of the United States who were held as prisoners of war or remain missing in action.

(2) For purposes of this section, the term “Capitol Complex” has the same meaning as in s. 281.01.

(3) There is established the POW-MIA Chair of Honor Memorial.

(a) The POW-MIA Chair of Honor Memorial shall be funded by the Florida chapters of Rolling Thunder, Inc., without appropriation of state funds.

(b) The Department of Management Services shall approve the design and placement of the POW-MIA Chair of Honor Memorial in the Capitol Complex. The Department of Management Services must consider recommendations from the Department of Veterans’ Affairs, the Florida chapters of Rolling Thunder, Inc., and the Florida Historical Commission in determining the appropriate design and placement of the memorial. The Department of Management Services shall coordinate with the Division of Historical Resources of the Department of State regarding the memorial’s design and placement subject to the division’s powers and duties under s. 267.031.

History.—s. 1, ch. 2014-126.



265.0031 - Florida Veterans’ Walk of Honor and Florida Veterans’ Memorial Garden.

265.0031 Florida Veterans’ Walk of Honor and Florida Veterans’ Memorial Garden.—

(1) To recognize and honor those military veterans who have made significant contributions to the state through their service to the United States, the Florida Veterans’ Walk of Honor and the Florida Veterans’ Memorial Garden are established.

(2) The Florida Veterans’ Walk of Honor and the Florida Veterans’ Memorial Garden shall be administered by the direct-support organization of the Department of Veterans’ Affairs without funding from the state. However, donations made to the Florida Veterans’ Walk of Honor and the Florida Veterans’ Memorial Garden shall be credited to the direct-support organization of the Department of Veterans’ Affairs and used solely to support and maintain the Florida Veterans’ Walk of Honor, the Florida Veterans’ Memorial Garden, and other efforts of the direct-support organization.

(3) The Department of Management Services, in consultation with the Department of Veterans’ Affairs and the direct-support organization of the Department of Veterans’ Affairs, shall make space available on the Capitol Complex grounds for the construction of the Florida Veterans’ Walk of Honor and the Florida Veterans’ Memorial Garden.

History.—s. 5, ch. 2014-1.



265.004 - Florida Tourism Hall of Fame.

265.004 Florida Tourism Hall of Fame.—

(1) It is the intent of the Legislature to recognize and honor those persons, living or dead, who through their work within the tourism industry have made significant contributions to the economic climate and the well-being of the residents of this state.

(2) There is established the Florida Tourism Hall of Fame.

(a) The Florida Tourism Hall of Fame is administered by the Florida Tourism Industry Marketing Corporation without appropriation of state funds.

(b) The Department of Management Services shall set aside an area on the Plaza Level of the Capitol Building and shall consult with the Florida Tourism Industry Marketing Corporation regarding the design and theme of the area.

(c) Each person who is inducted into the Florida Tourism Hall of Fame shall have his or her name and image placed on a plaque displayed in the designated area of the Capitol Building, which plaque shall designate the member’s discipline or contribution and any vital information relating to the member.

(3) The Florida Tourism Industry Marketing Corporation shall establish selection criteria for induction into the Florida Tourism Hall of Fame and shall annually accept nominations.

(a) In selecting its nominees for submission to the board of directors of the corporation, the corporation shall give preference to tourism industry leaders who were born in Florida or adopted Florida as their home state and who have made a significant contribution to the state’s travel and tourism industry.

(b) The corporation may establish criteria and set specific timeframes for the acceptance and consideration of nominations and may establish a formal induction ceremony to coincide with the annual Governor’s Conference on Tourism.

(c) A person inducted into the Florida Tourism Hall of Fame administered by the corporation before July 1, 2014, shall remain in the Florida Tourism Hall of Fame.

History.—s. 1, ch. 2014-179.



265.0041 - Florida Law Enforcement Officers’ Hall of Fame.

265.0041 Florida Law Enforcement Officers’ Hall of Fame.—

(1) It is the intent of the Legislature to recognize and honor law enforcement officers, as defined in s. 943.10, who put their lives on the line for the safety and protection of the citizens of Florida through their works, service, and exemplary accomplishments during or following their service as law enforcement officers.

(2) There is established the Florida Law Enforcement Officers’ Hall of Fame.

(a) The Department of Management Services shall set aside an appropriate public area on the Plaza Level of the Capitol Building for the Florida Law Enforcement Officers’ Hall of Fame and shall consult with the Department of Law Enforcement regarding the design and theme of the area.

(b) The Department of Law Enforcement may establish, organize, and conduct a formal induction ceremony. The department shall affix the name of each law enforcement officer inducted into the Florida Law Enforcement Officers’ Hall of Fame on a plaque displayed in the designated area of the Capitol Building.

(3)(a) The Department of Law Enforcement shall annually accept nominations of law enforcement officers to be considered for induction into the Florida Law Enforcement Officers’ Hall of Fame from the Florida Police Chiefs Association, the Florida Sheriffs Association, the Florida Police Benevolent Association, the Fraternal Order of Police, and the State Law Enforcement Chiefs’ Association. Each association may submit a maximum of three nominations annually. The department shall transmit a list of no more than 10 nominees to the Governor and Cabinet, who will select up to 5 nominees to be inducted.

(b) In providing recommendations to the Governor and Cabinet, the Department of Law Enforcement shall give preference to law enforcement officers who were born in Florida or adopted Florida as their home state.

(4) The Department of Law Enforcement may establish criteria and set specific time periods for the acceptance of nominations and the selection process of nominees.

(5) The Department of Law Enforcement shall adopt rules to implement this section.

History.—s. 1, ch. 2014-192.



265.005 - Florida Holocaust Memorial.

265.005 Florida Holocaust Memorial.—

(1) It is the intent of the Legislature to recognize and commemorate the millions of people, including six million Jews, murdered by the Nazis and their collaborators before and during World War II in Europe and to honor the survivors of the Holocaust through the establishment of the Florida Holocaust Memorial.

(2) There is established the Florida Holocaust Memorial.

(a) The memorial is administered by the Department of Management Services.

(b) The Department of Management Services shall set aside an appropriate public area for the memorial on the premises of the Capitol Complex, as defined in s. 281.01, but not including the State Capital Circle Office Complex. The department shall construct and place the Florida Holocaust Memorial after it has considered the recommendations of the Florida Historical Commission as required pursuant to ss. 265.111 and 267.0612(9) and coordinated with the Division of Historical Resources of the Department of State regarding the memorial’s design and placement.

History.—s. 1, ch. 2016-191.



265.111 - Capitol Complex; monuments.

265.111 Capitol Complex; monuments.—

(1) For purposes of this section, the term “monument” means a permanent structure such as a marker, statue, sculpture, plaque, or other artifice, including living plant material, placed in remembrance or recognition of a significant person or event in Florida history. The term does not include any “Official Florida Historical Marker” as defined in s. 267.021.

(2) The construction and placement of a monument on the premises of the Capitol Complex, as defined in s. 281.01, is prohibited unless authorized by general law and unless the design and placement of the monument is approved by the Department of Management Services after considering the recommendations of the Florida Historical Commission, pursuant to s. 267.0612(9). The Department of Management Services shall coordinate with the Division of Historical Resources of the Department of State regarding a monument’s design and placement subject to the division’s powers and duties under s. 267.031.

(3) The Department of Management Services, in consultation with the Florida Historical Commission, shall set aside an area of the Capitol Complex, not including the State Capital Circle Office Complex, and dedicate a memorial garden on which authorized monuments shall be placed. The memorial garden must include a monument in remembrance of the 241 members of the United States Armed Forces who lost their lives on October 23, 1983, in Beirut, Lebanon.

History.—s. 2, ch. 2014-126; s. 1, ch. 2015-151.



265.27 - Loan of objects of art and artifacts.

265.27 Loan of objects of art and artifacts.—The Board of Trustees of the John and Mable Ringling Museum of Art is hereby given authority to make temporary loans of paintings and other objects of art or artifacts belonging to the John and Mable Ringling Museum of Art for the purpose of public exhibition in art museums, other museums, or institutions of higher learning wherever located, including such museums or institutions in other states or countries. Temporary loans may also be made to the executive mansion in Tallahassee, chapters and affiliates of the John and Mable Ringling Museum of Art, and, for educational purposes, to schools, public libraries, or other institutions in the state, where such exhibition will benefit the general public as in the judgment of the board of trustees is deemed wise and for the best interest of the John and Mable Ringling Museum of Art, and under policies established by the board of trustees and approved by the Department of State for the protection of the paintings and other objects of art and artifacts. In making temporary loans, the board of trustees shall give first preference to art museums, other museums, and institutions of higher learning.

History.—s. 1, ch. 59-61; ss. 10, 35, ch. 69-106; s. 1, ch. 77-15; s. 1, ch. 78-254; s. 4, ch. 78-323; ss. 2, 3, ch. 81-8; ss. 1, 4, ch. 82-46; s. 2, ch. 83-265; ss. 3, 4, ch. 90-114; s. 5, ch. 91-429; s. 3, ch. 94-157.

Note.—Former s. 272.20.



265.281 - Florida Arts and Culture Act; short title.

265.281 Florida Arts and Culture Act; short title.—Sections 265.281-265.709 may be cited as the “Florida Arts and Culture Act.”

History.—s. 1, ch. 80-319; s. 3, ch. 2009-72.



265.282 - Legislative intent.

265.282 Legislative intent.—The Legislature recognizes the vast cultural resources available in Florida for the development, promotion, and enjoyment of arts and culture. It is the intent of the Legislature to provide state support for, and to gain national and international recognition of, the efforts, works, and performances of Florida artists, art agencies, museums, and nonprofit organizations. Furthermore, the Legislature shall foster and ensure, through the state arts administrative agency programs authorized in this act, that arts and culture have a significant and positive effect on Florida residents.

History.—s. 1, ch. 80-319; s. 4, ch. 2009-72.



265.283 - Definitions.

265.283 Definitions.—The following definitions shall apply to ss. 265.281-265.709:

(1) “Council” means the Florida Council on Arts and Culture.

(2) “Department” means the Department of State.

(3) “Director” means the Director of the Division of Cultural Affairs of the Department of State.

(4) “Division” means the Division of Cultural Affairs of the Department of State.

(5) “Panel” means a grant review panel.

(6) “Secretary” means the Secretary of State.

(7) “Arts and cultural disciplines” include, but are not limited to, music, dance, theatre, creative writing, literature, architecture, painting, sculpture, folk arts, photography, crafts, media arts, visual arts, programs of museums, and other such allied, major art forms.

(8) “Local arts agency” means a public or private nonprofit organization located in Florida and operating on a permanent basis for the primary purpose of strengthening, supporting, and stabilizing the activities of one or more county art and cultural constituencies.

(9) “Historical museum” means a department or agency of state or local government or a public or private nonprofit organization located in Florida and operating on a permanent basis for the primary purpose of sponsoring, producing, and exhibiting educational programs that are related to the historical resources of Florida.

(10) “Science museum” means a public or private nonprofit organization located in Florida and operating on a permanent basis for the primary purpose of sponsoring, producing, and exhibiting programs for the observation and study of various types of natural science and science technology.

(11) “Youth and children’s museum” means a public or private nonprofit organization located in Florida and operating on a permanent basis for the primary purpose of sponsoring, producing, and exhibiting multidisciplinary and participatory programs for visitors who are 6 months to 15 years old, and their families, teachers, and caregivers.

(12) “State service organization” means a public or private nonprofit organization located in Florida operating on a permanent basis for the primary purpose of implementing programs that have cultural significance and that emphasize American creativity and the maintenance and encouragement of professional excellence.

(13) “Arts in education grants” means grants used to cultivate the learning and artistic development of all students and teachers by promoting, encouraging, and supporting arts and culture as an integral part of education and lifelong learning for residents and visitors.

(14) “Cultural support grants” means grants that provide support for general programs and specific cultural projects.

(15) “State touring program grants” means grants used to provide performances, activities, and exhibitions by Florida artists to communities.

(16) “Underserved arts community assistance program grants” means grants used by qualified organizations under the Rural Economic Development Initiative, pursuant to ss. 288.0656 and 288.06561, for the purpose of economic and organizational development for underserved cultural organizations.

(17) “Culture Builds Florida grants” means grants used for the purpose of connecting the arts to key areas of the division’s long-term strategic plan.

History.—s. 1, ch. 80-319; s. 1, ch. 81-127; s. 8, ch. 90-267; s. 5, ch. 2009-72.



265.284 - Chief cultural officer; director of division; powers and duties.

265.284 Chief cultural officer; director of division; powers and duties.—

(1) The Secretary of State is the chief cultural officer of the state.

(2) The division is the state arts administrative agency and shall be headed by a director who shall serve at the pleasure of the secretary.

(3) The division shall directly administer and oversee all of the programs authorized by this act. In furtherance thereof, the division shall:

(a) Accept and administer state and federal funds appropriated by the Legislature or funds received from other public or private sources.

(b) Advance funds for grants on a quarterly basis.

(c) Enter into agreements for awarding grants or other contracts with any person, firm, performing arts company, educational institution, arts organization, corporation, or governmental agency as may be necessary or advisable to carry out its functions under this act.

(d) Upon request, or at its own initiative, consult with and advise other individuals, groups, organizations, or state agencies and officials, particularly the Governor and the Cabinet, concerning the acquisition by gift or purchase of fine art works, the appropriate use and display of state-owned art treasures for maximum public benefit, and the suitability of any structures or fixtures, including framing, primarily intended for ornamental or decorative purposes in the interior of public buildings.

(e) Accept on behalf of the state donations of money, property, art objects, and antiquities. Such donations of money and any cash income may be received from the disposal of any donations of property, art objects, or antiquities, which shall be deposited into the Grants and Donations Trust Fund and are hereby appropriated for use by the division for the purposes authorized in this act.

(f) Sponsor performances and exhibits; promote and encourage the study and appreciation of arts and culture; and collect, publish, and print pamphlets, papers, newsletters, and other materials related to arts and cultural programs available throughout the state.

(g) Conduct and support cultural programs and cultural exchanges by coordinating with the appropriate state agencies and other organizations.

(h) Accept funding and other forms of support for the purposes in this act.

(i) Notwithstanding s. 287.022 or s. 287.025(1)(e), enter into contracts to insure museum collections, artifacts, relics, and fine arts to which it holds title or which are on loan to the division.

(j) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this subsection.

History.—ss. 1, 2, ch. 80-319; s. 1, ch. 92-61; s. 194, ch. 92-279; s. 55, ch. 92-326; s. 5, ch. 95-282; s. 2, ch. 95-333; s. 52, ch. 98-200; s. 48, ch. 2001-61; s. 4, ch. 2003-401; s. 7, ch. 2005-207; s. 6, ch. 2009-72; s. 2, ch. 2010-20.



265.285 - Florida Council on Arts and Culture; membership, duties.

265.285 Florida Council on Arts and Culture; membership, duties.—

(1)(a) The Florida Council on Arts and Culture is created within the department as an advisory body, as defined in s. 20.03(7), consisting of 15 members. Seven members shall be appointed by the Governor, four members shall be appointed by the President of the Senate, and four members shall be appointed by the Speaker of the House of Representatives. The appointments, to be made in consultation with the Secretary of State, shall recognize the need for geographical representation. Council members appointed by the Governor shall be appointed for 4-year terms beginning on January 1 of the year of appointment. Council members appointed by the President of the Senate and the Speaker of the House of Representatives shall be appointed for 2-year terms beginning on January 1 of the year of appointment. A member of the council who serves two 4-year terms or two 2-year terms is not eligible for reappointment for 1 year following the expiration of the member’s second term. A member whose term has expired shall continue to serve on the council until such time as a replacement is appointed. Any vacancy on the council shall be filled for the remainder of the unexpired term in the same manner as for the original appointment. Members should have a substantial history of community service in the performing or visual arts, which includes, but is not limited to, theatre, dance, folk arts, music, architecture, photography, literature, and media arts, or in the areas of science, history, or children’s museums. In addition, it is desirable that members have successfully served on boards of cultural institutions such as museums and performing arts centers or are recognized as patrons of the arts.

(b) The members shall elect a chair from their number annually. The council shall meet at the call of its chair, at the request of the division, or at such times as may be prescribed by its rules. A majority of the members of the council constitutes a quorum, and a meeting may not be held with less than a quorum present. The affirmative vote of a majority of the members of the council present is necessary for any official action by the council.

(c) Members of the council and panels may not receive any compensation for their services but shall be reimbursed for travel and expenses incurred in the performance of their duties, as provided in s. 112.061.

(d) If a member of the council is absent from two consecutive meetings or any two regularly scheduled meetings in any calendar year, the council member’s appointment shall be terminated unless the original appointing authority determines that extenuating circumstances exist.

(e) The original appointing authority may remove any of his or her appointees from the council for misconduct or malfeasance in office, neglect of duty, incompetence, or permanent inability to perform official duties or if there has been an adjudication that the member is guilty of a felony.

(2) The council shall:

(a) Advocate for arts and culture by encouraging the study and presentation of arts and cultural activities that are of public interest and encourage participation in such activities throughout the state.

(b) Advise the secretary in matters pertaining to arts and cultural programs and grants administered by the division.

(c) Encourage the participation in and appreciation of arts and culture to meet the needs and aspirations of persons in all parts of the state.

(d) Encourage public interest in the state’s cultural heritage and expand its cultural resources.

(e) Encourage and assist freedom of artistic expression that is essential for the well-being of the arts.

(f) Advise the secretary in matters concerning the awarding of grants for arts and culture as authorized in this act.

(g) Promote the reading, writing, and appreciation of poetry throughout the state and accept nominations and recommend nominees for appointment as the State Poet Laureate under s. 265.2863.

(h) Review applications for grants for the acquisition, renovation, or construction of cultural facilities and recommend a priority for the receipt of such grants, as provided in s. 265.701.

History.—ss. 1, 4, ch. 80-319; ss. 2, 4, 5, ch. 81-127; ss. 1, 4, ch. 82-46; s. 2, ch. 83-265; s. 1, ch. 84-8; s. 6, ch. 88-137; ss. 9, 12, 13, ch. 90-267; s. 5, ch. 91-429; s. 195, ch. 92-279; s. 55, ch. 92-326; s. 155, ch. 95-148; s. 1, ch. 96-151; s. 1, ch. 2002-202; s. 19, ch. 2004-5; s. 2, ch. 2006-111; s. 7, ch. 2009-72; s. 1, ch. 2014-203.



265.286 - Art and cultural grants.

265.286 Art and cultural grants.—

(1) The secretary may appoint review panels consisting of members from various art and cultural disciplines and programs to assist the council in the grant review process. Each panel member shall be appointed to a 1-year term. Each panel shall consist of practicing artists or other professionals actively involved in the specific discipline or program for which the panel has been appointed. Each panel shall review and score grant applications and recommend to the council the applicants to which grants should be awarded. The panels shall submit lists of eligible applicants by score. The division shall adopt rules establishing a formula for such scoring.

(2) The council and each panel shall provide a forum for public comment before voting on any grant application.

(3) After the council reviews the lists of eligible applicants submitted by each review panel, it shall develop two lists, one of which must consist of eligible applicants for general program support funding and one of which must consist of eligible applicants for specific cultural project funding, and submit the lists to the secretary. The secretary shall review the council’s recommendations and, beginning July 1, 2010, include the lists of approved applicants in the department’s legislative budget request submitted to the Legislature.

(4) Project grants shall be funded from the secretary’s approved list by score until all appropriated funds are depleted. If specific project grant funds are returned to the division, it shall award such funds to the next grant applicant on the secretary’s list of approved applicants. General program support grants shall be awarded to applicants on the secretary’s list in amounts determined by rule.

(5) The division shall fund:

(a) Grants for general program support for science museums, youth and children’s museums, historical museums, local arts agencies, state service organizations, and organizations that have cultural program activities in any of the art and cultural disciplines defined in s. 265.283(7).

(b) Grants for specific cultural projects for arts in education, museums, Culture Builds Florida, or nonprofit public or private organizations having cultural project activity in any of the art and cultural disciplines.

(c) Grants for a touring program that has a selection procedure that ensures the maximum opportunity for Florida artists and cultural groups.

(d) An individual artist fellowship program. The division shall establish a selection procedure that identifies individual artists of exceptional talent and demonstrated ability and distribute grant appropriations as provided by rule.

(e) Other programs consistent with the purpose of this act.

(6) The division shall adopt rules establishing:

(a) Eligibility criteria for the award of grants, which may include, but need not be limited to, application requirements, program quality, artistic quality, creativity, potential public exposure and benefit, the ability to properly administer grant funds, professional excellence, fiscal stability, state or regional impact, matching requirements, and other requirements to further the purposes of this act.

(b) Particular grant programs, categories of grants, and procedures necessary for the prudent administration of the grant programs.

(c) The panel review process, including, but not limited to, criteria for reviewing grant applications to ensure compliance with applicable federal and state law, including those related to discrimination and conflicts of interest. The division may not award any new grant that will, in whole or in part, inure to the personal benefit of any council or review panel member during the member’s term of office if the council or panel member participated in the vote of the council or panel recommending the award. This paragraph does not prohibit the division from awarding a grant to an entity with which a council or panel member is associated.

(7) The division shall award grants:

(a) To supplement the financial support of artistic and cultural activities and programs that, without the assistance, may otherwise be unavailable to Florida residents.

(b) To activities and programs that have substantial artistic and cultural significance and emphasize creativity and professional excellence.

(c) To activities and programs that meet the professional standards or standards of authenticity of significant merit, regardless of origin.

(d) For other reasons consistent with this act.

(8) Eligible grantees must:

(a) Be a nonprofit, tax-exempt Florida corporation; or

(b) A local or state governmental entity, school district, community college, college, university, agency of state government, or artist engaged in or concerned with arts and cultural activities.

(9) In order to equitably distribute limited state funding, applicants may apply for and be awarded only one grant per annual grant cycle, except for cultural facilities, a cultural endowment, or touring program grants and individual artist fellowships.

(10) Of the total amount of grant funds available from all sources for grants, except cultural facilities and cultural endowments, 70 percent shall be awarded on at least a dollar-to-dollar matching basis. Up to 50 percent of the grantee’s match may consist of in-kind funds. Up to 30 percent of all grant funds may be awarded on a nonmatching basis, including individual fellowships.

(11) The division shall adopt rules to administer and implement this section.

History.—s. 1, ch. 80-319; s. 3, ch. 81-127; s. 128, ch. 83-217; s. 5, ch. 88-137; s. 2, ch. 89-359; ss. 7, 13, ch. 90-267; ss. 2, 7, ch. 91-214; s. 5, ch. 91-429; s. 1, ch. 92-77; s. 7, ch. 95-145; s. 2, ch. 2002-202; s. 8, ch. 2009-72.



265.2863 - State Poet Laureate.

265.2863 State Poet Laureate.—

(1) The honorary position of State Poet Laureate is created within the Department of State.

(2) The Florida Council on Arts and Culture, in accordance with procedures adopted by the department, shall solicit and accept nominations for appointment as the State Poet Laureate. The council shall solicit nominations from a broad array of literary sources and members of the public.

(a) The council shall recommend at least five nominees to the Secretary of State, each of whom must be:

1. A permanent resident of this state;

2. A public literary poet who has significant standing inside and outside the state; and

3. Willing and physically able to perform the duties of the State Poet Laureate as prescribed by the department, which may include, but are not limited to, engaging in outreach and mentoring for the benefit of schools and communities throughout the state and performing readings of his or her own poetry, as requested.

(b) From among the nominees recommended by the council, the Secretary of State shall submit three nominees to the Governor, who shall appoint one nominee as the State Poet Laureate.

(3) The State Poet Laureate shall serve a term of 4 years. A vacancy shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(4) Each of the state’s poets laureate appointed before July 1, 2014, and each State Poet Laureate appointed under this section shall be designated a State Poet Laureate Emeritus or State Poet Laureate Emerita in recognition of his or her service to the state upon the appointment of his or her successor.

(5) The State Poet Laureate and each State Poet Laureate Emeritus or State Poet Laureate Emerita shall serve without compensation.

(6) The department may adopt rules to administer this section.

History.—s. 2, ch. 2014-203.



265.2865 - Florida Artists Hall of Fame.

265.2865 Florida Artists Hall of Fame.—

(1) It is the intent of the Legislature to recognize and honor those persons, living or dead, who have made significant contributions to the arts in this state, either as performing artists, or practicing artists in individual disciplines.

(2)(a) There is hereby created the Florida Artists Hall of Fame. The Florida Council on Arts and Culture shall identify an appropriate location in the public area of a building in the Capitol Center that is under the jurisdiction of the Department of Management Services, which location shall be set aside by the department and designated as the Florida Artists Hall of Fame.

(b) Each person who is selected as a member shall have a plaque placed in the Florida Artists Hall of Fame, which plaque shall designate the member’s particular discipline or contribution and shall set forth vital information relating to the member. Each member, or the person designated by the Secretary of State in the case of a posthumous selection, shall also receive a standardized memento of the member’s selection.

(3) The Florida Council on Arts and Culture shall accept nominations annually for persons to be recommended as members of the Florida Artists Hall of Fame. The council shall recommend to the Secretary of State persons to be named as members of the Florida Artists Hall of Fame. The council shall recommend as members of the Florida Artists Hall of Fame persons who were born in Florida or adopted Florida as their home state and base of operation and who have made a significant contribution to the enhancement of the arts in this state.

(4) The Secretary of State shall name no more than four members to the Florida Artists Hall of Fame in any one year.

(5) Any benefactor of the arts who was named to the Florida Artists Hall of Fame before October 1, 1995, shall remain in the Florida Artists Hall of Fame.

(6) The Division of Cultural Affairs of the Department of State shall adopt rules necessary to carry out the purposes of this section, including, but not limited to, procedures for accepting nominations to, making recommendations for, selecting members of the Florida Artists Hall of Fame, and providing travel expenses for such recipients. Notwithstanding the provisions of s. 112.061, the Secretary of State may approve first-class travel accommodations for recipients of the Florida Artists Hall of Fame award and their representatives for health or security purposes.

(7) The Secretary of State shall annually request an appropriation sufficient to carry out the purposes of this section.

History.—s. 1, ch. 86-169; s. 13, ch. 90-267; s. 78, ch. 91-221; s. 5, ch. 91-429; s. 196, ch. 92-279; s. 55, ch. 92-326; s. 2, ch. 93-46; s. 1, ch. 95-235; s. 43, ch. 98-279; s. 8, ch. 2005-207; s. 40, ch. 2010-5.



265.32 - County fine arts council.

265.32 County fine arts council.—

(1) COUNTY AUTHORITY TO CREATE; PURPOSE.—Each county of the state is hereby vested with the authority to create a county fine arts council, hereinafter referred to as “council” or “arts council,” a public agency corporate and politic, for the purposes of:

(a) Stimulating greater governmental and public awareness and appreciation of the importance of the arts to the people of Florida.

(b) Encouraging and facilitating greater and more efficient use of governmental and private resources for the development and support of the arts.

(c) Encouraging and facilitating opportunities for Florida residents to participate in artistic activities.

(d) Promoting the development of Florida artists, arts institutions, community organizations sponsoring arts activities, and audiences.

(e) Surveying and assessing the needs of the arts, artists, arts institutions, community organizations sponsoring arts activities, and people of this state relating to the arts.

(f) Supporting and facilitating the preservation and growth of the state’s artistic resources.

(g) Contracting for artistic services, performances, and exhibits.

(h) Developing a center or complex of physical facilities for the use of the arts.

(i) Providing financial and technical assistance to artists, arts institutions, and audiences.

(j) Otherwise serving the citizens of the county and state in the realm of the arts.

The purposes provided by this section are hereby deemed to be public purposes.

(2) MEMBERSHIP AND ORGANIZATION.—

(a) Initial members of the arts council shall be appointed by the board of county commissioners and shall be selected in such manner as to assure that the general arts needs of the people in the county may best be served. It shall be remembered that each council member will be charged with the responsibility of serving the best interests of the arts in the county within the purposes of this act, and no council member shall view his or her role as that of representing any particular geographic area of the county, interest group, arts institution, community organization, or audience. No individual committed to, or owing allegiance to, any particular arts faction shall be eligible to serve on the council.

(b)1. If a county is creating a council under the provisions of this act, the arts council shall consist of 15 members. Vacancies which exist on the council shall be filled by the board of county commissioners. However, in filling any vacancy which occurs, the board of county commissioners shall select the replacement council member from a list of three candidates to be submitted by the remaining members of the council. In the event that none of the three candidates suggested meets commission approval, the council shall submit another and entirely different list for commission consideration. This process shall continue until a suitable replacement has been found to fill the existing or anticipated vacancy.

2. The council shall make the general public aware of any vacancy which occurs, or which is expected, by complying with the notice and publication requirements established in paragraph (f). The council shall then consider suggestions or recommendations made by members of the public; representative civic, labor, and cultural associations; and groups concerned with encouraging the development and appreciation of the arts before submitting any list of candidates to the board of county commissioners.

3. There shall be an ex officio member who shall be a member of the board of county commissioners to be designated by it. The council may authorize additional ex officio members from any municipality within the county which it determines deserves representation, and any such member shall be designated by the city commission from its membership. The council may also authorize other ex officio members from the general public when such membership will serve the best interests of the arts and help carry out the objectives and duties of the council.

(c) The term of office for each member shall be 4 years. All members of the council shall be qualified electors residing in the county.

(d) No council member who serves two full terms shall be reappointed to the council during the 2-year period following expiration of his or her term.

(e) No council member may receive compensation for his or her services, but each member may be reimbursed in accordance with chapter 112 for actual expenses necessarily incurred in the performance of his or her duties.

(f) For purposes of this section, notice and publication requirements shall be deemed to have been met by daily advertisement in a newspaper, or in any of the electronic media, with countywide circulation or exposure for a period of 3 days at least 10 days prior to the taking of the intended action.

(g) Council members may be removed for cause, and continued and unexcused absence shall constitute a form of, but not limit, such cause for removal. The removed member’s replacement shall be chosen as provided in paragraph (b). Removal shall only be accomplished by a two-thirds vote of the remaining council members.

(3) COUNCIL OFFICERS.—The council shall elect annually one of the members of the council to be its chair. No member of the council may serve as its chair for more than two terms. The council may annually elect such other officers as it deems appropriate.

(4) EXECUTIVE DIRECTOR.—The council may appoint an executive director who shall be a full-time employee and shall serve at the pleasure of, and at a salary fixed by, the council. The executive director shall carry out the policies and programs established by the council, shall employ, subject to council approval, such full-time and part-time staff and consultants as appropriate to carry out those policies and programs, and shall be in charge of the day-to-day operations of those policies and programs. The executive director may be empowered by the council to sign contracts, leases, and other agreements on its behalf.

(5) POWERS OF THE COUNCIL.—Within the limit of funds available to it and the conditions set forth in this act, the council shall have all legal powers necessary and appropriate to effectuate its purposes and duties as set forth in this act and as enumerated in the bylaws of the council. The council shall adopt at the earliest possible opportunity a set of bylaws enumerating its purposes, duties, powers, and rules of organization and operation, which bylaws shall not be inconsistent with, or exceed the provisions of, this act.

(6) BONDS AUTHORIZED.—

(a) Upon resolution of the county commission approving such authority, each county arts council created pursuant to this act shall have the power to issue, refund, or take any other action with respect to revenue bonds to finance or refinance a capital project as part I of chapter 159 authorizes, insofar as the provisions of part I of chapter 159 are applicable. For the purposes of this act, the term “unit,” as defined in s. 159.02, shall be deemed to include any county fine arts council created pursuant to this act, and the term “governing body,” as defined in s. 159.02, shall be deemed to include any county fine arts council created pursuant to this act.

(b) Bonds issued under the provisions of this act shall not constitute a debt of the county or any municipality therein or a pledge of the faith and credit of the county or any municipality therein, and a statement to that effect shall be recited on the face of the bonds. However, any county or municipality therein may, by express resolution, assume as its debt, or pledge its faith and credit as a guarantee of, the bonds of the county arts council if such bonds are issued to finance or refinance a capital project authorized by law and are approved by a vote of the electors.

(7) COUNCIL MEETINGS; PUBLIC HEARINGS; COMMITTEES AND ADVISERS; REPORTS; RULES.—

(a) The council shall meet at least quarterly pursuant to notice and at such times and places as the council shall determine. One-half of the council membership, plus one, shall comprise a quorum for the transaction of business at council meetings.

(b) The council shall hold at least one public hearing annually, pursuant to public notice specifying the date and place of hearing and the subjects to be considered, for the purposes of making the council’s work known and investigating and assessing the needs and development of the arts in the county. Notwithstanding the publication of an agenda for the annual meeting, the specification of subjects shall not preclude consideration of any other subject pertinent to the above-stated purpose of the meeting if that other subject is raised by any county resident present at the meeting.

(c) The council may establish such working committees of council members as it deems appropriate to carry out its objectives, duties, and powers.

(d) The council may convene such advisory panels and may consult with such advisers and experts as it deems necessary and appropriate for carrying out its objectives, duties, and powers.

(e) The council shall formulate and publish rules setting forth the criteria pursuant to which its financial aid is given and such other rules regarding its activities as it deems appropriate.

(f) The county arts council may, from time to time and at any time, submit to the Florida Council on Arts and Culture a report summarizing its activities and setting forth any recommendations it considers appropriate, including recommendations with respect to present or proposed legislation concerning state encouragement and support of the arts.

(8) ACT FOR PUBLIC PURPOSE; EFFECT ON EXISTING COUNCILS.—

(a) This act, being for public purpose and for the welfare of the citizens of Florida, shall be liberally construed to effect the purposes hereof.

(b) Nothing in this act shall affect the operation or structure of any existing arts council that provides service to any community or county and is so recognized by members of said community or county. Nonetheless, any existing council may be reorganized by resolution of the board of county commissioners into a public agency corporate and politic as provided in subsection (1); however, the council shall conform to the provisions of subsection (2) except as to number of appointed members. In such case, any and all prior enabling legislation pursuant to which said council was established shall be repealed and superseded by this act insofar as it is inconsistent with this act. Council members serving at the time of passage of the hereinbefore mentioned resolution may serve for the remaining portions of their terms. In the event that some council members are elected to their positions, those positions shall continue to be filled by election as they had been previously.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 9, 10, ch. 76-244; s. 1, ch. 77-174; s. 129, ch. 83-217; s. 14, ch. 90-267; s. 11, ch. 91-49; s. 156, ch. 95-148; s. 41, ch. 2010-5.



265.565 - Property loaned to museums; obligations to lenders; notice; loan termination; acquisition of title; liens; conservation or disposal.

265.565 Property loaned to museums; obligations to lenders; notice; loan termination; acquisition of title; liens; conservation or disposal.—

(1) LEGISLATIVE FINDINGS.—The people of Florida benefit from having property of artistic, historic, cultural, or scientific value loaned to museums in this state. Loans of such property are made to these museums for study or display in furtherance of their educational purposes. However, problems arise in relation to loans for indefinite or long terms when museums and lenders fail to maintain contact. Museums routinely store and care for loaned property long after loan periods have expired or should reasonably be deemed expired. In such circumstances, museums have limited rights to the use and treatment of unclaimed loan property, while at the same time they bear substantial unreimbursed expenses, including, but not limited to, costs related to storage, recordkeeping, climate control, security, periodic inspection, insurance, conservation, and general overhead. The Legislature finds and declares that it is in the public interest to establish uniform procedures governing the disposition of unclaimed property on loan to museums in the state and, more particularly, to encourage museums and their lenders to exercise due diligence in monitoring loans, to allocate fairly responsibilities between lenders and borrowing museums, to establish procedures for lenders to preserve their interests in property loaned to museums for indefinite or long terms, and to resolve expeditiously the title to unclaimed loans left in the custody of museums.

(2) DEFINITIONS.—

(a) “Lender” means an individual, corporation, partnership, trust estate, or other organization or entity whose name appears in the records of the museum as the entity legally entitled to control property on loan to the museum.

(b) “Loans,” “loaned,” or “on loan” refers to property in possession of the museum not accompanied by a transfer of title to the property or accompanied by evidence that the lender intended to retain title to the property and to return to take physical possession of the property in the future.

(c) “Museum” means a public or private not-for-profit agency or institution located in Florida and organized on a permanent basis for primarily educational, scientific, or aesthetic purposes, which owns or utilizes tangible objects, cares for them, and exhibits them to the public on a regular basis.

(d) “Property” means all tangible objects in the custody of a museum which have intrinsic historical, artistic, scientific, or cultural value.

(e) “Records” or “museum records” means documents created or held by a museum in its regular course of business.

(f) “Unclaimed property” means property which is on loan to the museum and in regard to which the lender, or anyone acting legitimately on the lender’s behalf, has not contacted the museum for at least 25 years from the date of the beginning of the loan, if the loan was for an indefinite or undetermined period, or for at least 5 years after the date upon which the loan for a definite period expired.

(3) OBLIGATIONS OF MUSEUMS TO LENDERS.—

(a) For property loaned to a museum after the effective date of this act, the museum shall:

1. Make and retain a written record containing, at a minimum, the lender’s name, address, and telephone number, a description of the property loaned in sufficient detail for clear identification, including a description of the general condition of the property at the time of the loan, the beginning date of the loan, and the expiration date of the loan.

2. Provide the lender with a signed receipt or loan agreement containing, at a minimum, the record set forth in subparagraph 1.

3. Inform the lender of the existence of the provisions of this act and provide the lender with a copy of the provisions of this act upon the lender’s request.

(b) Regardless of the date of a loan of property, the museum shall:

1. Update its records if a lender informs the museum of a change of address or change in ownership of property loaned, or if the lender and museum negotiate a change in the duration of the loan.

2. Inform the lender of the existence of the provisions of this act when renewing or updating the records of an existing loan and provide the lender with a copy of the provisions of this act upon the lender’s request.

(c) A museum shall give a lender prompt notice of any known injury to or loss of property on loan.

(4) LENDER’S NOTICE.—

(a) It is the responsibility of the owner of property on loan to a museum to notify the museum promptly in writing of any change in the lender’s address or change in ownership of the property. Failure to notify the museum of these changes may result in the owner’s loss of rights to the property.

(b) It is the responsibility of a successor of a lender to document passage of rights of control of the property in the custody of a museum.

1. Unless there is evidence of bad faith or gross negligence, no museum shall be prejudiced by reason of any failure to deal with the true owner of any loaned property.

2. In cases of disputed ownership of loaned property, a museum shall not be held liable for its refusal to surrender loaned property in its possession except in reliance upon a court order or judgment.

(5) TERMINATION OF LOANS.—

(a) A museum may terminate a loan for unclaimed property in its possession by making a good faith and reasonable search for the identity and last known address of the lender from the museum records and other records reasonably available to museum staff. If the museum is able to identify the lender and the lender’s last known address, the museum shall give notice to the lender that the loan is terminated pursuant to paragraph (b). If the identity or last known address of the lender remains unknown after a good faith and reasonable search, the museum shall give notice by publication pursuant to paragraph (c).

(b) A museum shall provide notice of termination of a loan of unclaimed property by sending a letter by certified mail to the lender at the lender’s last known address giving notice of termination of the loan, which shall include the date of notice of termination, the name of the lender, a description of the property sufficient in detail for ready identification, the beginning date of the loan, if known, the termination date of the loan, if applicable, the name and address of the appropriate museum official to be contacted regarding the loan, and a statement that within 90 days of the date of the notice of termination, the lender is required to remove the property from the museum or contact the designated official in the museum to preserve the lender’s interests in the property. Failure to provide such notice will result in the loss of all rights in the property pursuant to subsection (6).

(c) If the museum is unable to identify sufficient information to send notice pursuant to paragraph (b), or if a signed return receipt of a notice sent by certified mail pursuant to paragraph (b) is not received by the museum within 30 days after the notice is mailed, the museum shall publish the notice of termination of loan containing all the information available to the museum provided in paragraph (b) at least twice, 60 or more days apart, in a publication of general circulation in the county in which the museum is located and the county of the lender’s last known address, if known.

(6) MUSEUM GAINING TITLE TO PROPERTY; CONDITIONS.—As of the effective date of this act, a museum acquires title to unclaimed property under any of the following circumstances:

(a) For property for which a museum provides notice to a lender in accordance with paragraph (5)(b) and a signed receipt is received, if the lender of the property does not contact the museum within 90 days after the date notice was received.

(b) For property for which notice by publication is made pursuant to paragraph (5)(c), if the lender or anyone claiming a legal interest in the property does not contact the museum within 90 days after the date of the second publication.

(7) CONTRACTUAL OBLIGATIONS.—Notwithstanding the provisions of this act, a lender and museum can bind themselves to different loan provisions by written contract.

(8) EFFECT ON OTHER RIGHTS.—

(a) Property on loan to a museum shall not escheat to the state under any state escheat law but shall pass to the museum under the provisions of subsection (6).

(b) Property interests other than those specifically addressed in this act are not altered by this act.

(9) TITLE OF PROPERTY ACQUIRED FROM A MUSEUM.—A museum which acquires title to property under this act passes good title to another when transferring such property with the intent to pass title.

(10) MUSEUM LIEN FOR EXPENSES OF EXPIRED LOANS.—As of the effective date of this act, a museum shall have a lien for expenses for reasonable care of loaned property unclaimed after the expiration date of the loan.

(11) CONSERVATION OR DISPOSAL OF LOANED PROPERTY.—Unless there is a written loan agreement to the contrary, a museum may apply conservation measures to or dispose of a loaned property without a lender’s permission if:

(a) Immediate action is required to protect the property on loan or to protect other property in the custody of the museum, or because the property on loan has become a hazard to the health and safety of the public or the museum’s staff and:

1. The museum is unable to reach the lender at the lender’s last address of record, so that the museum and the lender can promptly agree upon a solution; or

2. The lender will not agree to the protective measures the museum recommends yet is unwilling or unable to terminate the loan and retrieve the property.

(b) In the case of a lender who cannot be contacted in person, the museum publishes a notice of its intent to apply conservation measures or dispose of the property on loan in a publication of general circulation in the county in which the museum is located and the county of the lender’s last known address, if known, and there is no response for 60 days. Such a notice shall also contain the lender’s name, the lender’s address, if known, the date of the loan, and the name, address, and telephone number of the appropriate museum office to be contacted for information regarding the property on loan.

(12) If a museum applies conservation measures to or disposes of a property pursuant to subsection (11), the museum shall have a lien on the property and on the proceeds from any disposition thereof for the costs incurred by the museum, and the museum shall not be liable for injury to or loss of the property if:

(a) The museum had a reasonable belief at the time the action was taken that the action was necessary to protect the property on loan or other property in the custody of the museum, or that the property on loan constituted a hazard to the health and safety of the public or the museum’s staff.

(b) The museum exercised reasonable care in the choice and application of conservation measures.

History.—s. 1, ch. 97-267.



265.601 - Cultural Endowment Program; short title.

265.601 Cultural Endowment Program; short title.—Sections 265.601-265.606 may be cited as the “Cultural Endowment Program.”

History.—s. 1, ch. 85-152; s. 2, ch. 96-386; s. 38, ch. 2014-17.



265.602 - Legislative intent.

265.602 Legislative intent.—The Legislature recognizes the critical need for significant additional funding which is currently being experienced by local cultural organizations in this state. Furthermore, the Legislature recognizes that this supplemental funding should be available on a recurring basis, and should be primarily utilized for the day-to-day expenses incurred by cultural groups. It is, therefore, the intent of the Legislature to create an endowment matching fund program which will guarantee sufficient operating resources for those organizations which participate.

History.—s. 2, ch. 85-152; s. 3, ch. 96-386.



265.603 - Definitions relating to Cultural Endowment Program.

265.603 Definitions relating to Cultural Endowment Program.—The following terms and phrases when used in ss. 265.601-265.606 shall have the meaning ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) “Department” means the Department of State.

(2) “Division” means the Division of Cultural Affairs of the Department of State.

(3) “Cultural” means the disciplines of dance, music, theater, visual arts, literature, media arts, interdisciplinary and multidisciplinary, and programs of museums.

(4) “Secretary” means the Secretary of State.

(5) “Sponsoring organization” means a cultural organization which:

(a) Is designated as not for profit pursuant to s. 501(c)(3) or (4) of the Internal Revenue Code of 1954;

(b) Is described in, and allowed to receive contributions pursuant to, the provisions of s. 170 of the Internal Revenue Code of 1954;

(c) Is a corporation not for profit incorporated pursuant to chapter 617; and

(d) Is primarily and directly responsible for conducting, creating, producing, presenting, staging, or sponsoring a cultural exhibit, performance, or event. This provision includes museums owned and operated by political subdivisions of the state, except those constituted pursuant to s. 1004.67.

History.—s. 3, ch. 85-152; s. 1, ch. 88-255; s. 1, ch. 91-132; s. 4, ch. 96-386; s. 931, ch. 2002-387; s. 39, ch. 2014-17.



265.605 - Cultural Endowment Program; rulemaking.

265.605 Cultural Endowment Program; rulemaking.—

(1) The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this act.

(2) Information which, if released, would identify donors and amounts contributed by donors to the trust fund, or to the local organization’s matching fund, is, at the request of the donor, confidential and exempt from the provisions of s. 119.07(1). Information which, if released, would identify prospective donors is confidential and exempt from the provisions of s. 119.07(1) when the department or the local organization has identified the prospective donor itself and has not obtained the name of the prospective donor by copying, purchasing, or borrowing names from another organization or source.

History.—s. 4, ch. 85-152; s. 6, ch. 86-169; s. 4, ch. 88-255; s. 3, ch. 89-55; s. 90, ch. 90-360; s. 2, ch. 91-132; s. 4, ch. 92-77; s. 5, ch. 96-386; s. 118, ch. 96-406; s. 5, ch. 96-418; s. 53, ch. 98-200.



265.606 - Cultural Endowment Program; administration; qualifying criteria; matching fund program levels; distribution.

265.606 Cultural Endowment Program; administration; qualifying criteria; matching fund program levels; distribution.—

(1) To be eligible for receipt of state matching funds, the local sponsoring organization shall meet all of the following criteria:

(a) Establish a cultural endowment program fund or funds, which it shall administer and invest.

(b) Deposit into the appropriate program fund account the required matching funds which have been collected from new public and private donations and gifts having a total annual value of at least $360,000 for each individual endowment.

(c) Be designated a cultural sponsoring organization by the department, if recommended by the Florida Council on Arts and Culture to the Secretary of State pursuant to the procedures contained in s. 265.285.

(2) Contributions to the sponsoring organization for which state matching funds may be received shall include cash or negotiable securities.

(3) Each individual endowment in this program shall have a total value of $600,000 of which $360,000 shall be raised by the sponsoring organization with the remaining $240,000 in matching funds being contributed by the state. A sponsoring organization that receives a matching fund endowment is eligible to apply for additional matching fund endowments; however, additional endowments shall not be awarded to a sponsoring organization more frequently than once every 36 months. Application for and award of each matching fund endowment must comply with the requirements of this section, including the matching fund requirements. A sponsoring organization may establish an endowment program fund for each endowment, or may combine two or more endowments in one program fund.

(4) Once the secretary has determined that the sponsoring organization has complied with the criteria imposed by this section, he or she may authorize the transfer of the appropriate state matching funds to the organization. However, the secretary shall ensure that the local group has made prudent arrangements for the trusteeship of the entire endowment, and such trusteeship is hereby created. The sponsoring organization may then expend moneys in the endowment program fund, subject to the following requirements:

(a) The organization may expend funds only for operating costs incurred while engaged in programs directly related to cultural activities.

(b) The organization shall annually submit a report to the division, in such form as the division specifies, explaining how endowment program funds were utilized.

(5) The $240,000 state matching fund endowment for each individual endowment shall revert to the General Revenue Fund if any of the following events occurs:

(a) The recipient sponsoring organization is no longer able to manage an endowment.

(b) The recipient sponsoring organization files for protection under federal bankruptcy provisions.

(c) The recipient sponsoring organization willfully expends a portion of the endowment principal of any individual endowment.

(6)(a) Preservation of the $600,000 capital value of each endowment shall be the primary investment constraint upon the trustee.

(b) The investment objectives of the trustee are to preserve the principal amount of each endowment while maximizing current income through the use of investment-quality financial instruments of the types set forth in rules promulgated by the department. The market value of $600,000 for each individual endowment in a local cultural endowment program fund shall be maintained.

(7) Qualified sponsoring organizations which are approved and recommended by the Secretary of State and not funded by the Legislature shall be retained on the Cultural Endowment Program priority list for the following fiscal year. All organizations that are retained shall be required to meet the definition of a sponsoring organization and qualifying criteria as required in this section and by the Department of State for the Cultural Endowment Program.

History.—s. 6, ch. 85-152; s. 4, ch. 86-169; s. 76, ch. 87-224; ss. 13, 15, ch. 90-267; s. 3, ch. 91-132; s. 5, ch. 91-429; s. 157, ch. 95-148; s. 6, ch. 96-386; s. 6, ch. 96-418; s. 1, ch. 2001-113; s. 9, ch. 2005-207; s. 3, ch. 2006-111; s. 42, ch. 2010-5.



265.701 - Cultural facilities; grants for acquisition, renovation, or construction; funding; approval; allocation.

265.701 Cultural facilities; grants for acquisition, renovation, or construction; funding; approval; allocation.—

(1) The Division of Cultural Affairs may accept and administer moneys appropriated to it for providing grants to counties, municipalities, and qualifying nonprofit corporations for the acquisition, renovation, or construction of cultural facilities.

(2) A county, municipality, or qualified corporation may apply for a grant of state funds for the acquisition, renovation, or construction of a cultural facility. For the purposes of this section, a “qualified corporation” is a corporation which is designated a not-for-profit corporation pursuant to s. 501(c)(3) or (4) of the Internal Revenue Code of 1954, and which is described in, and allowed to receive contributions pursuant to the provisions of, s. 170 of the Internal Revenue Code of 1954, and which is a corporation not for profit incorporated pursuant to chapter 617. The state grant must be matched by a contribution from the county, municipality, or nonprofit corporation in an amount to be determined by the Department of State.

(3) The Florida Council on Arts and Culture shall review each application for a grant to acquire, renovate, or construct a cultural facility which is submitted pursuant to subsection (2) and shall submit annually to the Secretary of State for approval lists of all applications that are recommended by the council for the award of grants, arranged in order of priority. The division may allocate grants only for projects that are approved or for which funds are appropriated by the Legislature. Projects approved and recommended by the Secretary of State which are not funded by the Legislature shall be retained on the project list for the following grant cycle only. All projects that are retained shall be required to submit such information as may be required by the department as of the established deadline date of the latest grant cycle in order to adequately reflect the most current status of the project.

(4) Any contract administered under this section shall require the recordation of a restrictive covenant by the grantee and property owner or the purchase of a bond as prescribed by rule to ensure that the facility continues to be used as a cultural facility for a period of 10 years following the grant award. If the facility ceases to be used as a cultural facility during the 10 years following the grant award, the grant funds shall be repaid to the department according to an amortization schedule set forth in rule.

(5) The Division of Cultural Affairs shall adopt rules prescribing the criteria to be applied by the Florida Council on Arts and Culture in recommending applications for the award of grants and rules providing for the administration of the other provisions of this section.

History.—s. 7, ch. 88-137; ss. 11, 13, ch. 90-267; s. 5, ch. 91-429; s. 10, ch. 2005-207; s. 43, ch. 2010-5.



265.7015 - Confidentiality of certain donor information related to a publicly owned performing arts center.

265.7015 Confidentiality of certain donor information related to a publicly owned performing arts center.—

(1) As used in this section, the term “publicly owned performing arts center” means a facility consisting of at least 200 seats, owned and operated by a county, municipality, or special district, which is used and occupied to promote development of any or all of the performing, visual, or fine arts or any or all matters relating thereto and to encourage and cultivate public and professional knowledge and appreciation of the arts.

(2) If a donor or prospective donor of a donation made for the benefit of a publicly owned performing arts center desires to remain anonymous, information that would identify the name, address, or telephone number of that donor or prospective donor is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(3) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2017, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2012-12.



265.7025 - Definitions relating to historic programs.

265.7025 Definitions relating to historic programs.—For the purposes of ss. 265.7025-265.709, the term:

(1) “Agency” means any state, county, or municipal officer, department, division, board, bureau, commission, or other separate unit of government created or established by law.

(2) “Division” means the Division of Cultural Affairs of the Department of State.

(3) “Florida history museum” means a public or private nonprofit institution that is established permanently in this state for the purpose of promoting and encouraging knowledge and appreciation of Florida history through the collection, preservation, exhibition, and interpretation of artifacts and other historical properties related to Florida history and the primary role of which is to collect and care for artifacts and other objects of intrinsic historical or archaeological value and exhibit them regularly through a facility or facilities owned or operated by the institution.

(4) “Historic property” or “historic resource” means any prehistoric or historic district, site, building, object, or other real or personal property of historical, architectural, or archaeological value, and folklife resources. These properties or resources may include, but are not limited to, monuments, memorials, Indian habitations, ceremonial sites, abandoned settlements, sunken or abandoned ships, engineering works, treasure troves, artifacts, or other objects having intrinsic historical or archaeological value, or any part thereof, relating to the history, government, or culture of the state.

(5) “Preservation” or “historic preservation” means the identification, evaluation, recordation, documentation, analysis, recovery, interpretation, curation, acquisition, protection, management, rehabilitation, restoration, stabilization, maintenance, or reconstruction of historic properties.

History.—s. 1, ch. 2008-199.



265.703 - Citizen support organizations; use of state administrative services and property; audit.

265.703 Citizen support organizations; use of state administrative services and property; audit.—

(1) CITIZEN SUPPORT ORGANIZATIONS.—The division may support the establishment of citizen support organizations to provide assistance, funding, and promotional support for the cultural, arts, historical, and museum programs of the division. For the purposes of this section, a “citizen support organization” means an organization which is:

(a) A Florida corporation not for profit incorporated under the provisions of chapter 617 and approved by the Department of State.

(b) Organized and operated to conduct programs and activities; raise funds; request and receive grants, gifts, and bequests of money; acquire, receive, hold, invest, and administer, in its own name, securities, funds, objects of value, or other property, real or personal; and make expenditures to or for the direct or indirect benefit of the division or individual program units of the division.

(c) Determined by the division to be consistent with the goals of the division and in the best interests of the state.

(d) Approved in writing by the division to operate for the direct or indirect benefit of the division. Such approval shall be given in a letter of agreement from the division.

(2) USE OF ADMINISTRATIVE SERVICES AND PROPERTY.—

(a) The division may fix and collect charges for the rental of facilities and properties managed by the division and may permit, without charge, appropriate use of administrative services, property, and facilities of the division by a citizen support organization, subject to the provisions of this section. Such use must be directly in keeping with the approved purposes of the citizen support organization and may not be made at times or places that would unreasonably interfere with opportunities for the general public to use such facilities for established purposes. Any moneys received from rentals of facilities and properties managed by the division may be held in the Grants and Donations Trust Fund of the division or in a separate depository account in the name of the citizen support organization and subject to the provisions of the letter of agreement with the division. The letter of agreement shall provide that any funds held in the separate depository account in the name of the citizen support organization shall revert to the division if the citizen support organization is no longer approved by the division to operate in the best interests of the state.

(b) The division may prescribe by rule any condition with which a citizen support organization shall comply in order to use division administrative services, property, or facilities.

(c) The division shall not permit the use of any administrative services, property, or facilities of the state by a citizen support organization which does not provide equal membership and employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin.

(3) ANNUAL AUDIT.—The citizen support organization shall provide for an annual financial audit in accordance with s. 215.981. Information of the Museum of Florida History citizen support organization which is confidential and exempt pursuant to s. 267.17 shall retain its confidential and exempt status.

(4) REPEAL.—This section is repealed October 1, 2019, unless reviewed and saved from repeal by the Legislature.

History.—s. 12, ch. 2005-207; s. 2, ch. 2008-199; s. 11, ch. 2014-96.



265.704 - Historical museums; powers and duties of the Division of Cultural Affairs.

265.704 Historical museums; powers and duties of the Division of Cultural Affairs.—

(1) The division shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer the provisions of ss. 265.7025-265.709.

(2) The division may make and enter into all contracts and agreements with other agencies, organizations, associations, corporations, and individuals or with federal agencies as it may determine are necessary, expedient, or incidental to the performance of its duties or the execution of its powers under ss. 265.7025-265.709.

(3) The division may accept gifts, grants, bequests, loans, and endowments for purposes not inconsistent with its responsibilities under this chapter. The division may also establish an endowment that is consistent with the responsibilities under ss. 265.7025-265.709.

(4) It is the duty of the division to:

(a) Promote and encourage throughout the state knowledge and appreciation of Florida history by encouraging the people of the state to engage in the preservation and care of artifacts, museum items, treasure troves, and other historical properties; the collection, research, fabrication, exhibition, preservation, and interpretation of historical materials; the publicizing of the state’s history through public information media; and other activities in historical and allied fields.

(b) Encourage, promote, maintain, and operate historical museums, including, but not limited to, mobile museums, junior museums, and the Museum of Florida History in the state capital.

(c) Plan and develop, in cooperation with other state agencies and with municipalities, programs to promote and encourage the teaching of Florida’s history and heritage in Florida schools and other educational institutions and other such educational programs as may be appropriate.

(d) Establish professional standards for the preservation, exclusive of acquisition, of historical resources in state ownership or control.

(e) Take such other actions as are necessary or appropriate to locate, acquire, protect, preserve, operate, interpret, and promote the location, acquisition, protection, preservation, operation, and interpretation of historical resources to foster an appreciation of Florida history and culture.

History.—s. 3, ch. 2008-199.



265.705 - State policy relative to historical properties.

265.705 State policy relative to historical properties.—The rich and unique heritage of historical properties in this state, representing more than 10,000 years of human presence, is an important legacy to be valued and conserved for present and future generations. The destruction of these nonrenewable historical resources will engender a significant loss to the state’s quality of life, economy, and cultural environment. It is therefore declared to be state policy to provide leadership in the preservation of the state’s historical resources and to administer state-owned or state-controlled historical resources in a spirit of stewardship and trusteeship.

History.—s. 4, ch. 2008-199.



265.706 - Objects of historical or archaeological value.

265.706 Objects of historical or archaeological value.—The division shall acquire, maintain, preserve, interpret, exhibit, and make available for study objects that have intrinsic historical or archaeological value relating to the history, government, or culture of the state. Such objects may include tangible personal property of historical or archaeological value. Objects acquired under this section belong to the state, and title to such objects is vested in the division.

(1) Notwithstanding s. 273.02, the division shall maintain an adequate record of all objects in its custody which have a historical or archaeological value. Once each year, on July 1 or as soon thereafter as practicable, the division shall take a complete inventory of all such objects in its custody the current value or cost of which is $1,000 or more and a sample inventory of such objects the current value or cost of which is less than $1,000. Each inventory shall be compared with the property record, and all discrepancies shall be traced and reconciled. Objects of historical or archaeological value are not required to be identified by marking or other physical alteration of the objects.

(2) The division may arrange for the temporary or permanent loan of any object that has historical or archaeological value in its custody. Such loans shall be for the purpose of assisting historical, archaeological, or other studies; providing objects relating to interpretive exhibits and other educational programs that promote knowledge and appreciation of Florida history and the programs of the division; or assisting the division in carrying out its responsibility to ensure proper curation of the objects.

(3) The division may determine from time to time that an object in its custody and owned by the state has no further use or value for the research, exhibit, or educational programs of the division, or that such an object will receive more appropriate maintenance and preservation by another agency, institution, or organization, and may loan, exchange, sell, or otherwise transfer ownership and custody of such object to another agency, institution, or organization for the purpose of ensuring the continued maintenance and preservation of such object, or for the purpose of acquiring another object that better serves the interests of the state and is more appropriate for promoting knowledge and appreciation of Florida history and the programs of the division.

(4) For the purpose of the exchange, sale, or other transfer of objects of historical or archaeological value, the division is exempt from chapter 273.

(5) All moneys received from the sale of an object that has historical or archaeological value pursuant to subsection (3) shall be deposited in the Grants and Donations Trust Fund and shall be used exclusively for the acquisition of additional historical and archaeological objects or the preservation and maintenance of any such objects in the custody of the division.

(6) The division shall adopt rules pursuant to ss. 120.536(1) and 120.54 which prescribe criteria for the inventory and for the loan, exchange, sale, transfer, or other disposal of state-owned objects of historical or archaeological value.

(7) Any custodian as defined in s. 273.01(1) who violates any provision of this section or any rule adopted pursuant to this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(8) Notwithstanding any provision of s. 287.022 or s. 287.025(1)(e), the division may enter into contracts to insure museum collections, artifacts, exhibitions, relics, and fine arts that are loaned to it or to which it holds title.

History.—s. 5, ch. 2008-199.



265.707 - Museum of Florida History and programs; other historical museums.

265.707 Museum of Florida History and programs; other historical museums.—

(1) The division is authorized to operate the Museum of Florida History and other historical museums.

(2) The division shall establish and administer a museum store in the Museum of Florida History to provide information and materials relating to museum exhibits, collections, and programs to the public and may operate additional stores associated with the museum. The store may produce, acquire, and sell craft products, replicas and reproductions of artifacts, documents, and other merchandise relating to historical and cultural resources and may make a reasonable charge for such merchandise. All proceeds received from sales must be deposited into the Grants and Donations Trust Fund or, funds in excess of the amount required to pay employees involved in the direct management of the museum store, may be deposited into a bank account of the citizen support organization created pursuant to s. 265.703 and may be used only to support the programs of the Museum of Florida History. The museum store may enter into agreements and accept credit-card payments as compensation for goods and products sold. The division may establish accounts in credit-card banks for the deposit of credit-card sales invoices and to pay discounts and service charges in connection with the use of credit cards.

(3) The division shall support the establishment and operation of a nonprofit organization or association established pursuant to s. 265.703 to promote and encourage knowledge and appreciation of Florida history and the programs of the Museum of Florida History and to cooperate with historical societies and other organizations to provide funding and promotional support for the programs of the museum. Such organization or association may, with the consent of the division, operate the museum store or conduct special events and programs in the museum. All proceeds must be used to support the programs of the Museum of Florida History.

(4) The division shall deposit gifts and donations for the purpose of assisting the Museum of Florida History and its programs in the Grants and Donations Trust Fund to be used exclusively for the benefit of programs of the museum and in a manner consistent with any terms or conditions agreed to by the division in accepting such gifts.

History.—ss. 2, 3, 4, ch. 80-159; s. 7, ch. 81-173; s. 2, ch. 83-243; s. 51, ch. 86-163; s. 5, ch. 89-359; s. 1, ch. 90-115; s. 4, ch. 95-235; s. 11, ch. 96-418; s. 1, ch. 97-305; s. 35, ch. 2000-258; ss. 8, 9, 10, ch. 2001-199; s. 6, ch. 2008-199.

Note.—Former s. 267.072.



265.709 - Publications.

265.709 Publications.—The division may promote and encourage the writing of Florida history and collect, edit, publish, and print pamphlets, papers, manuscripts, documents, books, monographs, and other materials relating to Florida history. The division may establish a reasonable charge for such publications and shall hold any moneys received from the sale of publications in the Grants and Donations Trust Fund or in a separate depository account in the name of a citizen support organization formed pursuant to s. 265.703 and subject to the provision of a letter of agreement with the division.

History.—s. 8, ch. 2008-199.






Chapter 267 - HISTORICAL RESOURCES

267.011 - Short title.

267.011 Short title.—This act shall be known as the “Florida Historical Resources Act.”

History.—s. 1, ch. 67-50; s. 42, ch. 86-163.



267.021 - Definitions.

267.021 Definitions.—For the purpose of this act, the term:

(1) “Division” means the Division of Historical Resources of the Department of State.

(2) “Agency” means any state, county, or municipal officer, department, division, board, bureau, commission, or other separate unit of government created or established by law.

(3) “Historic property” or “historic resource” means any prehistoric or historic district, site, building, object, or other real or personal property of historical, architectural, or archaeological value, and folklife resources. These properties or resources may include, but are not limited to, monuments, memorials, Indian habitations, ceremonial sites, abandoned settlements, sunken or abandoned ships, engineering works, treasure trove, artifacts, or other objects with intrinsic historical or archaeological value, or any part thereof, relating to the history, government, and culture of the state.

(4) “Preservation” or “historic preservation” means the identification, evaluation, recordation, documentation, analysis, recovery, interpretation, curation, acquisition, protection, management, rehabilitation, restoration, stabilization, maintenance, or reconstruction of historic properties.

(5) “National Register of Historic Places” means the list of historic properties significant in American history, architecture, archaeology, engineering, and culture, maintained by the Secretary of the Interior, as established by the National Historic Preservation Act of 1966, as amended.

(6) “Folklife” means the traditional expressive culture shared within the various groups in Florida: familial, ethnic, occupational, religious, and regional. Expressive culture includes a wide range of creative and symbolic forms such as custom, belief, technical skill, language, literature, art, architecture, music, play, dance, drama, ritual, pageantry, and handicraft, which forms are generally learned orally, by imitation, or in performance and are maintained or perpetuated without formal instruction or institutional direction.

(7) “Florida history museum” means a public or private nonprofit institution which is established permanently in this state for the purpose of promoting and encouraging knowledge and appreciation of Florida history through the collection, preservation, exhibition, and interpretation of artifacts and other historical properties related to Florida history and the primary role of which is to collect and care for artifacts and other objects of intrinsic historical or archaeological value and exhibit them regularly through a facility or facilities owned or operated by the institution.

(8) “Official Florida Historical Marker” means any marker, plaque, or similar device awarded, approved, or administered by the Division of Historical Resources for the purpose of recognizing and informing the general public about historic properties, persons, events, and other topics relating to the history and culture of the state.

History.—s. 2, ch. 67-50; ss. 10, 35, ch. 69-106; s. 72, ch. 71-377; s. 3, ch. 79-322; s. 1, ch. 81-124; s. 1, ch. 85-281; s. 43, ch. 86-163; s. 4, ch. 89-359; s. 2, ch. 94-190; s. 1, ch. 98-266.

Note.—Subsection (6) former s. 265.135.



267.031 - Division of Historical Resources; powers and duties.

267.031 Division of Historical Resources; powers and duties.—

(1) The division has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of this chapter conferring duties upon it.

(2) The division may make and enter into all contracts and agreements with other agencies, organizations, associations, corporations and individuals, or federal agencies as it may determine are necessary, expedient, or incidental to the performance of its duties or the execution of its powers under this chapter.

(3) The division may accept gifts, grants, bequests, loans, and endowments for purposes not inconsistent with its responsibilities under this chapter. The division may also establish an endowment that is consistent with the responsibilities of this chapter.

(4) All law enforcement agencies and offices are authorized and directed to assist the division in carrying out its duties under this chapter.

(5) It is the responsibility of the division to:

(a) Cooperate with federal and state agencies, local governments, and private organizations and individuals to direct and conduct a comprehensive statewide survey of historic resources and to maintain an inventory of such resources.

(b) Develop a comprehensive statewide historic preservation plan.

(c) Identify and nominate through the State Historic Preservation Officer eligible properties to the National Register of Historic Places and otherwise administer applications for listing historic properties in the National Register.

(d) Cooperate with federal and state agencies, local governments, and organizations and individuals to ensure that historic resources are taken into consideration at all levels of planning and development.

(e) Advise and assist, as appropriate, federal and state agencies and local governments in carrying out their historic preservation responsibilities and programs.

(f) Provide public information, education, and technical assistance relating to historic preservation programs.

(g) Cooperate with local governments and organizations and individuals in the development of local historic preservation programs, including the Main Street Program of the National Trust for Historic Preservation, or any similar programs that may be developed by the division.

(h) Carry out on behalf of the state the programs of the National Historic Preservation Act of 1966, as amended, and to establish, maintain, and administer a state historic preservation program meeting the requirements of an approved program and fulfilling the responsibilities of state historic preservation programs as provided in s. 101(b) of that act.

(i) Take such other actions necessary or appropriate to locate, acquire, protect, preserve, operate, interpret, and promote the location, acquisition, protection, preservation, operation, and interpretation of historic resources to foster an appreciation of Florida history and culture. Prior to the acquisition, preservation, interpretation, or operation of a historic property by a state agency, the division shall be provided a reasonable opportunity to review and comment on the proposed undertaking and shall determine that there exists historical authenticity and a feasible means of providing for the preservation, interpretation, and operation of such property. Expenditures by the division to protect or preserve historic properties leased by the division from the Board of Trustees of the Internal Improvement Trust Fund may be exempt from the competitive bid requirements of chapters 255 and 287.

(j) Cooperate and coordinate with the Division of Recreation and Parks of the Department of Environmental Protection in the operation and management of historic properties or resources subject to review under s. 267.061(2) by the Division of Historical Resources.

(k) Establish professional standards for the preservation, exclusive of acquisition, of historic resources in state ownership or control.

(l) Establish guidelines for state agency responsibilities under s. 267.061(2).

(m) Establish and maintain a central inventory of historic properties for the state which shall consist of all such properties as may be reported to the division. This inventory shall be known as the Florida Master Site File.

(n) Protect and administer historical resources abandoned on state-owned lands or on state-owned sovereignty submerged lands. The division may issue permits for survey and exploration activities to identify historical resources and may issue permits for excavation and salvage activities to recover historical resources. The division may issue permits for archaeological excavation for scientific or educational purposes on state-owned lands or on state-owned sovereignty submerged lands. The division may also issue permits for exploration and salvage of historic shipwreck sites by commercial salvors on state-owned sovereignty submerged lands. The division shall adopt rules to administer the issuance of permits for all such activities. In addition, the division shall adopt rules to administer the transfer of objects recovered by commercial salvors under permit in exchange for recovery services provided to the state.

(o) Advise and assist, as appropriate, federal and state agencies, local governments, and organizations and individuals in the recognition, protection, and preservation of the archaeological sites and artifacts of this state, directly and through a memorandum of agreement with a network of public archaeology centers as described in s. 267.145.

(6) The division may enter into a memorandum of agreement with the University of West Florida to coordinate the establishment and operation of a network of regional public archaeology centers to provide public outreach and assistance to local governments in identifying, evaluating, developing, and preserving the archaeology in their local areas and in assisting the division in its archaeological responsibilities as outlined in this chapter and the memorandum of agreement.

(7) The division shall employ a State Archaeologist, and such other archaeologists as deemed necessary, who shall possess such qualifications as the division may prescribe. The State Archaeologist shall serve at the pleasure of the division director and shall have his or her duties prescribed by the division director.

(8) The division shall employ a State Historic Preservation Officer, qualified by special training or experience in the field of historic preservation, and such other specialists in the field of historic preservation as deemed necessary, who shall possess such qualifications as the division may prescribe. The State Historic Preservation Officer shall be designated as such by the Governor, upon the recommendation of the Secretary of State, and shall serve at the pleasure of the Secretary of State. The State Historic Preservation Officer shall conduct relations with representatives of the Federal Government and the respective states concerning matters of historic preservation, and shall perform such other duties as prescribed by the Secretary of State.

History.—s. 3, ch. 67-50; ss. 10, 25, 27, 35, ch. 69-106; s. 73, ch. 71-377; s. 1, ch. 73-280; s. 4, ch. 78-323; s. 1, ch. 81-173; s. 11, ch. 83-85; s. 130, ch. 83-217; s. 44, ch. 86-163; s. 54, ch. 98-200; s. 10, ch. 2001-75; s. 3, ch. 2001-199; s. 1, ch. 2004-91; s. 13, ch. 2005-207; s. 2, ch. 2008-141.



267.061 - Historic properties; state policy, responsibilities.

267.061 Historic properties; state policy, responsibilities.—

(1) STATE POLICY RELATIVE TO HISTORIC PROPERTIES.—

(a) The rich and unique heritage of historic properties in this state, representing more than 10,000 years of human presence, is an important legacy to be valued and conserved for present and future generations. The destruction of these nonrenewable historical resources will engender a significant loss to the state’s quality of life, economy, and cultural environment. It is therefore declared to be state policy to:

1. Provide leadership in the preservation of the state’s historic resources;

2. Administer state-owned or state-controlled historic resources in a spirit of stewardship and trusteeship;

3. Contribute to the preservation of non-state-owned historic resources and to give encouragement to organizations and individuals undertaking preservation by private means;

4. Foster conditions, using measures that include financial and technical assistance, for a harmonious coexistence of society and state historic resources;

5. Encourage the public and private preservation and utilization of elements of the state’s historically built environment; and

6. Assist local governments to expand and accelerate their historic preservation programs and activities.

(b) It is further declared to be the public policy of the state that all treasure trove, artifacts, and such objects having intrinsic or historical and archaeological value which have been abandoned on state-owned lands or state-owned sovereignty submerged lands shall belong to the state with the title thereto vested in the Division of Historical Resources of the Department of State for the purposes of administration and protection.

(2) RESPONSIBILITIES OF STATE AGENCIES OF THE EXECUTIVE BRANCH.—

(a) Each state agency of the executive branch having direct or indirect jurisdiction over a proposed state or state-assisted undertaking shall, in accordance with state policy and prior to the approval of expenditure of any state funds on the undertaking, consider the effect of the undertaking on any historic property that is included in, or eligible for inclusion in, the National Register of Historic Places. Each such agency shall afford the division a reasonable opportunity to comment with regard to such an undertaking.

(b) Each state agency of the executive branch shall initiate measures in consultation with the division to assure that where, as a result of state action or assistance carried out by such agency, a historic property is to be demolished or substantially altered in a way which adversely affects the character, form, integrity, or other qualities which contribute to historical, architectural, or archaeological value of the property, timely steps are taken to determine that no feasible and prudent alternative to the proposed demolition or alteration exists, and, where no such alternative is determined to exist, to assure that timely steps are taken either to avoid or mitigate the adverse effects, or to undertake an appropriate archaeological salvage excavation or other recovery action to document the property as it existed prior to demolition or alteration.

(c) In consultation with the division, each state agency of the executive branch shall establish a program to locate, inventory, and evaluate all historic properties under the agency’s ownership or control that appear to qualify for the National Register. Each such agency shall exercise caution to assure that any such historic property is not inadvertently transferred, sold, demolished, substantially altered, or allowed to deteriorate significantly.

(d) Each state agency of the executive branch shall assume responsibility for the preservation of historic resources which are owned or controlled by such agency. Prior to acquiring, constructing, or leasing buildings for the purpose of carrying out agency responsibilities, the agency shall use, to the maximum extent feasible, historic properties available to the agency. Each agency shall undertake, consistent with the preservation of such properties, the mission of the agency, and the professional standards established pursuant to s. 267.031(5)(k), any preservation actions necessary to carry out the intent of this paragraph.

(e) Each state agency of the executive branch, in seeking to acquire additional space through new construction or lease, shall give preference to the acquisition or use of historic properties when such acquisition or use is determined to be feasible and prudent compared with available alternatives. The acquisition or use of historic properties is considered feasible and prudent if the cost of purchase or lease, the cost of rehabilitation, remodeling, or altering the building to meet compliance standards and the agency’s needs, and the projected costs of maintaining the building and providing utilities and other services is less than or equal to the same costs for available alternatives. The agency shall request the division to assist in determining if the acquisition or use of a historic property is feasible and prudent. Within 60 days after making a determination that additional space is needed, the agency shall request the division to assist in identifying buildings within the appropriate geographic area that are historic properties suitable for acquisition or lease by the agency, whether or not such properties are in need of repair, alteration, or addition.

(f) Consistent with the agency’s mission and authority, all state agencies of the executive branch shall carry out agency programs and projects, including those under which any state assistance is provided, in a manner which is generally sensitive to the preservation of historic properties and shall give consideration to programs and projects which will further the purposes of this section.

(3) DEPARTMENT OF MANAGEMENT SERVICES.—The Department of Management Services, in consultation with the division, shall adopt rules for the renovation of historic properties which are owned or leased by the state. Such rules shall be based on national guidelines for historic renovation, including the standards and guidelines for rehabilitation adopted by the United States Secretary of the Interior.

History.—s. 6, ch. 67-50; ss. 10, 25, 35, ch. 69-106; s. 5, ch. 81-173; s. 19, ch. 83-216; s. 2, ch. 85-281; s. 47, ch. 86-163; s. 2, ch. 87-33; s. 1, ch. 88-351; s. 1, ch. 90-259; s. 243, ch. 91-224; s. 2, ch. 92-61; s. 197, ch. 92-279; s. 55, ch. 92-326; s. 3, ch. 94-190; s. 108, ch. 94-356; s. 854, ch. 95-148; s. 3, ch. 95-235; s. 9, ch. 96-418; s. 7, ch. 97-68; s. 4, ch. 2001-199.



267.0612 - Florida Historical Commission; creation; membership; powers and duties.

267.0612 Florida Historical Commission; creation; membership; powers and duties.—In order to enhance public participation and involvement in the preservation and protection of the state’s historic and archaeological sites and properties, there is created within the Department of State the “Florida Historical Commission.” The commission shall serve in an advisory capacity to the director of the Division of Historical Resources to assist the director in carrying out the purposes, duties, and responsibilities of the division, as specified in this chapter.

(1)(a)1. The commission shall be composed of 11 members. Seven members shall be appointed by the Governor in consultation with the Secretary of State, two members shall be appointed by the President of the Senate, and two members shall be appointed by the Speaker of the House of Representatives. Of the seven members appointed by the Governor, one member must be a licensed architect who has expertise in historic preservation and architectural history; one member must be a professional historian in the field of American history; one member must be a professional architectural historian; one member must be an archaeologist specializing in the field of prehistory; and one member must be an archaeologist specializing in the historic period. The remaining two members appointed by the Governor and the two members appointed by the President of the Senate and the Speaker of the House of Representatives, respectively, must be representatives of the general public with demonstrated interest in the preservation of Florida’s historical and archaeological heritage. At least one member of the commission shall be a resident of a county that has a population of 75,000 or fewer.

2. After June 30, 2008, terms of appointment shall begin on January 1 of the year of appointment.

(b) Notwithstanding the provisions of paragraph (a), the initial members of the commission shall be the members of the Historic Preservation Advisory Council and the National Register of Historic Places Review Board, serving on January 1, 2002, who may serve the remainder of their respective terms. New appointments to the commission shall not be made until the retirement, resignation, removal, or expiration of the terms of the initial members results in fewer than 11 members remaining. As vacancies occur, the first appointments shall be the five professionally designated members appointed by the Governor. The President of the Senate, the Speaker of the House of Representatives, and the Governor, respectively, shall then alternate appointments until the commission is composed as required herein.

(2) Commission members appointed by the President of the Senate and the Speaker of the House of Representatives shall be appointed for 2-year terms. Additionally, these commission members shall serve as the legislative historic preservation advisory body to the Speaker of the House of Representatives and the President of the Senate with respect to the collection and preservation of the historic records of both houses of the Legislature. Commission members appointed by the Governor shall be appointed to 4-year terms. A member whose term has expired shall continue to serve on the commission until such time as a replacement is appointed. Vacancies shall be filled for the remainder of the term and by the original appointing authority.

(3) The Governor shall designate a member of the commission as the commission’s presiding officer to serve in that capacity at the pleasure of the Governor. Each year the commission shall select an assistant presiding officer from its membership.

(4) The commission shall meet upon the call of the presiding officer or Secretary of State, which shall occur at least quarterly. Members shall serve without pay, but shall be entitled to reimbursement for their expenses in carrying out their official duties, as provided in s. 112.061.

(5) All action taken by the commission shall be by majority vote of those members present. The director of the division or the director’s designee shall serve without voting rights as secretary to the commission. The division shall provide necessary staff assistance to the commission.

(6) It shall be the responsibility of the commission to provide assistance, advice, and recommendations to the division in:

(a) Establishing priorities for the identification, acquisition, protection, and preservation of historic and archaeological sites and properties.

(b) Establishing criteria for use in assessing the significance of historic and archaeological sites and properties.

(c) Evaluating proposals for awards of special category historic preservation grants-in-aid administered by the division. Pursuant thereto, the commission shall review and evaluate proposals for special category grants and shall make recommendations, including a priority ranking, reflecting such evaluation. In making such evaluation and recommendations, the commission shall, at a minimum, consider the purpose, economic and other public benefit, location, compatibility with statewide historic preservation priorities, and cost of each proposal for special category grant assistance.

(d) Providing an active outreach program to encourage public understanding of and involvement in the preservation of the state’s historic and archaeological sites and properties.

(e) Identifying and expressing public goals for historic preservation and gathering public ideas necessary for the formulation of alternative policies.

(f) Recommending rules relating to the historic preservation programs administered by the division pursuant to this chapter.

(7) It shall be the additional responsibility of the commission to provide such other assistance and advice to the division as required by this chapter and as may be required from time to time in matters pertaining to the protection and preservation of the state’s historic and archaeological sites and properties.

(8) The five members appointed by the Governor from the professions designated in paragraph (1)(a) shall sit as Florida’s National Register Review Board and shall perform the duties of that board established by the National Historic Preservation Act of 1966, as amended. If a vacancy exists in one of the five designated seats, the division director shall assign another member of the Florida Historical Commission to serve until the vacancy is filled.

(9) The commission shall provide recommendations to the Department of Management Services on the design and placement of monuments authorized by general law to be placed on the premises of the Capitol Complex pursuant to s. 265.111.

History.—ss. 1, 2, ch. 83-103; s. 48, ch. 86-163; s. 1, ch. 87-33; ss. 1, 2, ch. 90-26; s. 5, ch. 91-429; s. 4, ch. 94-190; s. 855, ch. 95-148; s. 5, ch. 2001-199; s. 14, ch. 2005-207; s. 9, ch. 2008-199; s. 3, ch. 2014-126.



267.0617 - Historic Preservation Grant Program.

267.0617 Historic Preservation Grant Program.—

(1) There is hereby created within the division the Historic Preservation Grant Program, which shall make grants of moneys appropriated by the Legislature, moneys deposited pursuant to s. 550.0351(2), and moneys contributed for that purpose from any other source. The program funds shall be used by the division for the purpose of financing grants in furtherance of the purposes of this section.

(2) The division is authorized to conduct and carry out a program of historic preservation grants-in-aid, including matching grants, to any department or agency of the state; any unit of county, municipal, or other local government; any corporation, partnership, or other organization, whether public or private or whether or not for profit; or any individual for projects having as their purpose the identification, acquisition, protection, preservation, rehabilitation, restoration, or construction of historic sites and properties, or Florida history, or the planning of such activities. Funds appropriated from general revenue for the historic preservation grants-in-aid program shall not be provided for a project owned by private individuals or owned by for-profit corporations. All moneys received from any source as appropriations, deposits, or contributions to this program shall be paid and credited to the Historical Resources Operating Trust Fund.

(3) All grants of state funds to assist in the preservation of historic properties shall be made from the Historical Resources Operating Trust Fund and may be awarded only pursuant to applications for such assistance made to the Division of Historical Resources. The Florida Historical Commission shall review each application for a special category historic preservation grant-in-aid. Special category historic preservation grants-in-aid are those reviewed and recommended by the Secretary of State for submission for legislative funding consideration. Grant review panels appointed by the Secretary of State and chaired by a member of the Florida Historical Commission or a designee appointed by the commission’s presiding officer shall review each application for other historic preservation grants-in-aid. The reviewing body shall submit annually to the Secretary of State for approval lists of all applications that are recommended by the reviewing body for the award of grants, arranged in order of priority.

(4) The Division of Historical Resources may accept and administer moneys appropriated to it for the purpose of providing grants for the projects approved by the Secretary of State.

(5) The Division of Historical Resources shall adopt rules prescribing the criteria to be applied by the Florida Historical Commission and the grant review panels in recommending applications for the award of grants and rules providing for the administration of the other provisions of this section.

History.—s. 3, ch. 78-357; s. 1, ch. 81-126; s. 170, ch. 81-259; s. 1, ch. 84-248; s. 49, ch. 86-163; s. 8, ch. 88-137; s. 2, ch. 90-26; s. 3, ch. 90-267; s. 5, ch. 91-429; s. 59, ch. 92-348; s. 5, ch. 94-190; ss. 28, 31, ch. 95-242; s. 10, ch. 96-418; s. 6, ch. 2001-199; s. 8, ch. 2003-401; s. 15, ch. 2005-207.



267.062 - Naming of state buildings and other facilities.

267.062 Naming of state buildings and other facilities.—

(1) Except as specifically provided by law, no state building, road, bridge, park, recreational complex, or other similar facility shall be named for any living person.

(2) The division shall, after consulting with the Florida Historical Commission, recommend several persons whose contributions to the state have been of such significance that the division may recommend that state buildings and facilities be named for them.

(3) Notwithstanding the provisions of subsection (1) or s. 1013.79(11), any state building, road, bridge, park, recreational complex, or other similar facility of a state university may be named for a living person by the university board of trustees in accordance with regulations adopted by the Board of Governors of the State University System.

History.—ss. 1, 2, ch. 71-267; s. 50, ch. 86-163; s. 7, ch. 2001-199; s. 5, ch. 2007-246; s. 18, ch. 2011-177.



267.0625 - Abrogation of offensive and derogatory geographic place names.

267.0625 Abrogation of offensive and derogatory geographic place names.—

(1) The Legislature finds that certain place names for geographic sites are offensive or derogatory to the state’s people, history, and heritage. The state encourages tolerance and understanding between all of its residents and these geographic place names are a barrier to that effort. The Legislature finds that these offensive or derogatory place names should be replaced by names that reflect the state’s people, history, and heritage without resorting to offensive stereotypes, slurs, names, words, or phrases.

(2) As used in this section, the term:

(a) “Commission” means the Florida Historical Commission within the Department of State.

(b) “Geographic site” means a location or publicly owned structure in this state, and includes, but is not limited to, rivers and other navigable waters of the state, geographic features, and parks, or state or local roads, bridges, and publicly owned buildings.

(c) “Offensive or derogatory place names” means a place name that is a racial, ethnic, or religious slur.

(3)(a) By October 1, 2004, each state agency or political subdivision that owns or manages public land, waters, or structures in this state shall identify any geographic sites under its jurisdiction which contain offensive or derogatory place names as defined in subsection (2) and shall file a report identifying those names with the division. A political subdivision shall also include a recommended replacement name for each identified offensive or derogatory place name.

(b) The division shall compile the reports required to be filed pursuant to this section and provide a copy to the commission. The commission shall advise the division in its review of recommended place names and in the development of alternative names to replace offensive or derogatory place names with place names that reflect the state’s diversity and culture.

(c) By March 1, 2005, the division shall choose a new name for each geographic site reported by an agency or political subdivision.

(4) The division shall:

(a) Notify each entity that has reported an offensive or derogatory place name pursuant to subsection (3) of the alternative name selected by the division; each agency or political subdivision shall ensure that whenever it updates a map or recorded plat, or replaces a sign, interpretive marker, or any other marker because of wear or vandalism, the new name is used.

(b) Notify the Department of Transportation, the Department of Economic Opportunity, the Department of Management Services, and any other entity that compiles information for or develops maps or markers for the state of the name change so that it may be reflected on subsequent editions of any maps, informational literature, or markers produced by those entities.

(c) Place a formal request with the United States Board on Geographic Names to render a decision on each proposed name change so that each new name will be reflected on all maps of the United States Board on Geographic Names.

(d) Report to the Governor and the Legislature by no later than July 1, 2005, regarding implementation of the provisions of this section by the department. The report shall identify at least the following:

1. Each offensive or derogatory place name identified by an agency or political subdivision.

2. The replacement name selected by the department.

3. Whether any markers and maps have been changed to reflect the name changes.

4. The date that requests to change names were filed with the United States Board of Geographic Names and whether those changes have been made.

5. Any other relevant information that the department finds appropriate.

History.—s. 1, ch. 2004-96; s. 122, ch. 2011-142.



267.071 - Historical museums.

267.071 Historical museums.—It is the duty of the division to:

(1) Promote and encourage throughout the state knowledge and appreciation of Florida history by encouraging the people of the state to engage in the preservation and care of artifacts, museum items, treasure trove, and other historical properties; the collection, research, fabrication, exhibition, preservation, and interpretation of historical materials; the publicizing of the state’s history through media of public information; and other activities in historical and allied fields.

(2) Encourage, promote, maintain, and operate historical museums, including, but not limited to, mobile museums and junior museums.

(3) Plan and develop, in cooperation with other state agencies and with municipalities, programs to promote and encourage the teaching of Florida’s history and heritage in Florida schools and other educational institutions and other such educational programs as may be appropriate.

History.—s. 7, ch. 67-50; ss. 10, 35, ch. 69-106; s. 6, ch. 81-173; s. 8, ch. 91-221; s. 10, ch. 2008-199.



267.0731 - Great Floridians Program.

267.0731 Great Floridians Program.—The division shall establish and administer a program, to be entitled the Great Floridians Program, which shall be designed to recognize and record the achievements of Floridians, living and deceased, who have made major contributions to the progress and welfare of this state.

(1) The division shall nominate present or former citizens of this state, living or deceased, who during their lives have made major contributions to the progress of the nation or this state and its citizens. Nominations shall be submitted to the Secretary of State who shall select from those nominated not less than two persons each year who shall be honored with the designation “Great Floridian,” provided no person whose contributions have been through elected or appointed public service shall be selected while holding any such office.

(a) To enhance public participation and involvement in the identification of any person worthy of being nominated as a Great Floridian, the division shall seek advice and assistance from persons qualified through the demonstration of special interest, experience, or education in the dissemination of knowledge about the state’s history.

(b) Annually, the division shall convene an ad hoc committee composed of representatives of the Governor, each member of the Florida Cabinet, the President of the Senate, the Speaker of the House of Representatives, and the Secretary of State. This committee shall meet at least twice. The committee shall nominate not fewer than two persons whose names shall be submitted to the Secretary of State with the recommendation that they be honored with the designation “Great Floridian.”

(2) Upon designation of a person as a Great Floridian by the Secretary of State, the division shall undertake appropriate activities intended to achieve wide public knowledge of the person designated.

(a) The division may seek to initiate production of a film or videotape depicting the life and contributions of the designee to this state and to the nation. If technology surpasses the use of film or videotape, another medium of equal quality may be used.

1. The Department of State shall be the repository of the original negative, the original master tape, and all cuttings, of any film or videotape produced under the authority of this paragraph. The division also may exercise the right of trademark over the terms “Great Floridian” or “Great Floridians” pursuant to s. 286.031.

2. The division shall arrange for the distribution of copies of all films to the general public, public television stations, educational institutions, and others and may establish a reasonable charge to recover costs associated with production and to provide a source of revenue to assist with reproduction, marketing, and distribution of Great Floridians films. Proceeds from such charges shall be deposited into the Historical Resources Operating Trust Fund.

(b) Deceased persons designated as Great Floridians typically shall be recognized by markers affixed to properties significantly associated with the major contributions of the designee. Such markers shall be erected pursuant to the provisions of s. 267.074.

History.—s. 1, ch. 97-305; s. 35, ch. 2000-258; s. 10, ch. 2001-199; s. 17, ch. 2005-207; s. 11, ch. 2008-199.

Note.—Former s. 267.072(1)(d).



267.074 - State Historical Marker Program.

267.074 State Historical Marker Program.—The division shall coordinate and direct the State Historical Marker Program, which shall be a program of popular history and heritage designed to inform the general public about persons, events, structures, and other topics relating to the history and culture of the state; encourage interest in preserving the historical resources of the state and its localities; promote a sense of community and place among Florida citizens; and provide for the enjoyment and edification of tourists.

(1) The division shall encourage the initiation of proposals for Official Florida Historical Markers from departments or agencies of the state; units of county, municipal, or other local governments; corporations, partnerships, or other organizations, whether public or private and whether or not for profit; or any individual. Markers may be installed to recognize historic properties, as well as individuals, events, and other topics significant in Florida or American history, architecture, archaeology, or culture.

(2) By means of appropriate variations in marker design, the division shall distinguish the following categories of Official Florida Historical Markers:

(a) Florida Heritage Landmark markers, which shall be used to identify and interpret Heritage Landmark properties.

(b) State Historic Highway markers, which shall be used to identify state historic highways, as provided in general law.

(c) Florida Heritage markers, which shall be used to identify and interpret people, events, and places, including buildings and archaeological sites, which do not meet the criteria for a Florida Heritage Landmark, and other subjects relating to Florida history and culture.

(d) Other special series of markers which the division may establish to facilitate guiding the general public to places of historic interest and to facilitate identification and interpretation of topics of statewide interest, including, but not limited to, historic and scenic trails, byways, and greenways and anniversaries or other occasions of special significance to the history and culture of Florida.

The division may exercise the right of trademark over the terms “Florida Heritage” or “Heritage Florida” pursuant to s. 286.031.

(3) The division shall establish and maintain a central register of all markers installed in each category set out in subsection (2). In addition, the division shall establish and maintain the Florida Register of Heritage Landmarks, a central register of historic properties, which generally shall consist of properties more than 50 years of age deemed worthy of preservation for their exceptional historical significance to the state as a whole or a region of the state and their architectural or archaeological integrity.

(a) The division shall adopt rules pursuant to ss. 120.536(1) and 120.54 that prescribe criteria and a process for the identification, evaluation, and designation of Heritage Landmark properties, as well as for withdrawal of designation.

(b) The division may waive the age requirement of 50 years for properties of overwhelming state or national importance; however, it is the intent of the Legislature that exceptions shall rarely be given.

(c) The division shall undertake a program to identify and nominate properties eligible for designation as Heritage Landmarks.

(d) Designation of private property as a Heritage Landmark does not prohibit under Florida law or regulation any actions which may otherwise be taken by the property owner with respect to the property.

(4)(a) The division is authorized and empowered to erect and maintain appropriate signs or markers indicating sites of historic interest and value upon public property as well as upon private property where permission is obtained.

(b) The Department of Transportation or the governing body of each county or municipality is authorized to permit and assist the division in erecting and maintaining said historic signs or markers within the right-of-way of any state highway, county road, or municipal street, or any other property under its jurisdiction and control, under such conditions and limitations as may be appropriate. The division is hereby vested with the exclusive authority and power to erect and maintain said historic signs or markers within the right-of-way of any state highway.

(5) The division shall designate an approved marker as an Official Florida Historical Marker. To ensure a degree of uniformity and quality of historical markers, monuments, plaques, medallions, and similar devices in this state, and to avoid any confusion with or misrepresentation of an Official Florida Historical Marker, no such marker or reasonable facsimile thereof may be fabricated with any emblem, design, or logo signifying another organization. No other emblem, design, or marker size may be used in addition to or instead of those offered by the division for an Official Florida Historical Marker. Emblems, designs, or logos offered by the division are property of the state and may not be used for commercial advertising or copied for the use of any other agency, association, corporation, or individual without the express consent and authorization of the division.

(6) The division may establish a reasonable fee to recover its costs arising from review of a proposal for a historical marker, monument, plaque, medallion, or similar device. Any fee established shall be payable by the applicant for the marker, monument, plaque, medallion, or similar device.

(7) Funds for the creation and placement of an Official Florida Historical Marker shall be provided by the agency, organization, individual, or other entity proposing the marker. The division may erect Official Florida Historical Markers at its own expense and may make competitive grants from the Historical Resources Operating Trust Fund, pursuant to s. 267.0617, to assist in funding the costs of Official Florida Historical Markers. All Official Florida Historical Markers shall be considered property of the state.

(8) The division shall seek cooperation from local volunteers throughout the state and, where appropriate, shall encourage the establishment of citizen support organizations, pursuant to s. 267.17, to assist in maintaining Official Florida Historical Markers and facilitating public access to places marked.

History.—s. 11, ch. 2001-199; s. 62, ch. 2010-102.



267.0743 - State Historical Marker Council.

267.0743 State Historical Marker Council.—In order to enhance public participation and involvement in the identification and interpretation of subjects relating to the history and culture of Florida, there is created the “State Historical Marker Council.”

(1) The council shall consist of three members who represent different areas of the state, are appointed by the Secretary of State, and are qualified through the demonstration of special interest, experience, or education in interpretation of the state’s history and historical properties. Each member shall have professional training and experience in one or more of the following fields: history, historic preservation, architecture, architectural history, or archaeology.

(2) Members shall be appointed for 2-year terms, except for an appointment to fill an unexpired term, in which event the appointment shall be for the remainder of the unexpired term only. No person shall serve more than two consecutive terms on the council.

(3) The director of the division or his or her designee shall serve without voting rights as secretary to the council. The division shall provide necessary staff assistance to the council.

(4) The council shall meet at the request of the division or at the request of a majority of its membership to carry out its responsibilities, however, the council need not convene a meeting but may give advice by means of written or telephonic communication. Members shall serve without pay, but shall be entitled to reimbursement for their expenses in carrying out their official duties, as provided in s. 112.061.

(5) It shall be the responsibility of the council to provide assistance, advice, and recommendations to the division in evaluating proposals for Official Florida Historical Markers and identifying goals for the State Historical Marker Program. The process of evaluation shall seek to establish the significance of the subject proposed for a marker, but neither the division nor the council shall make proposal or evaluation requirements so complex or onerous as to preclude private citizens from directly submitting proposals without professional assistance.

History.—s. 12, ch. 2001-199.



267.075 - The Grove Advisory Council; creation; membership; purposes.

267.075 The Grove Advisory Council; creation; membership; purposes.—

(1) The Call/Collins House, commonly known as “The Grove,” located in Tallahassee, Leon County, shall be utilized as a house museum of history for the educational benefit of the citizens of this state. The utilization of The Grove as a museum of history shall emphasize the lives and accomplishments of The Grove’s first owner, Richard Keith Call, Florida’s last Territorial Governor, and LeRoy Collins, Florida’s 33rd Governor, who, with his wife, Mary Call Darby Collins, were the last owners of The Grove. The faithful restoration and maintenance of The Grove undertaken by LeRoy Collins and Mary Call Darby Collins during the nearly six decades of Collins family ownership and stewardship which has preserved the original plan of construction and design of The Grove shall be continued as provided for in this section.

(2) There is created within the Department of State The Grove Advisory Council for the purpose of advising the Division of Historical Resources on the operation, maintenance, preservation, and protection of the Call/Collins House, commonly known as “The Grove,” its grounds, cemetery, and all structures thereon; the furniture and furnishings located therein; any changes in the architecture, structure, furnishings, or landscaping deemed necessary or desirable by the council; and the design and development of interpretive programs and exhibits in connection therewith.

(3)(a) The Grove Advisory Council shall be composed of eight members, as follows:

1. Five members shall be private citizens appointed by the Secretary of State.

2. One member shall be the Secretary of Management Services or his or her designee.

3. One member shall be the director of the Division of Historical Resources of the Department of State.

4. At least one member shall be a direct descendant of Mary Call Darby Collins appointed by the Secretary of State with the advice of the oldest living generation of lineal descendants of Mary Call Darby Collins.

Of the citizen members, at least one member shall have professional curatorial and museum expertise, one member shall have professional architectural expertise in the preservation of historic buildings, and one member shall have professional landscape expertise. The five citizen members of the council appointed by the Secretary of State and the member of the council who is a direct descendant of Mary Call Darby Collins appointed by the Secretary of State shall be appointed for staggered 4-year terms. The Secretary of State shall fill the remainder of unexpired terms for the five citizen members of the council and the member of the council who is a direct descendant of Mary Call Darby Collins.

(b) The council shall annually elect a chair from among the five citizen members of the council appointed by the Secretary of State and the member of the council who is a direct descendant of Mary Call Darby Collins appointed by the Secretary of State. The chair shall serve for a term of 1 year. Meetings of the council shall be held at the call of the chair, at the request of a majority of its membership, at the request of the Secretary of State, or at such times as may be prescribed by rules of the council. The council shall meet at least twice annually. A majority of the council shall constitute a quorum for the transaction of business.

(c) The council shall obtain clerical, expert, technical, or other services from the Division of Historical Resources. The Department of Management Services shall provide reasonable assistance to the Department of State in carrying out the purposes of this section.

(d) Members of the council shall serve without compensation or honorarium but shall be entitled to receive reimbursement for per diem and travel expenses as provided in s. 112.061. All expenses of the council shall be paid from appropriations to be made by the Legislature to the Department of State. All vouchers shall be approved by the Division of Historical Resources before being submitted to the Chief Financial Officer for payment.

(4)(a) The Division of Historical Resources, with the advice and assistance of the council, shall maintain the structure, style, character, and landscaping of The Grove, its grounds, its private family cemetery, and all structures thereon consistent with the character, plan, and design of The Grove at the time the state takes physical possession of The Grove and its surrounding property from Mary Call Darby Collins. It shall preserve and protect the antique furnishings and other articles of furniture, fixtures, and decorative objects and articles used or displayed in the premises.

(b) The Division of Historical Resources shall catalog and maintain a descriptive, photographic inventory of the furnishings, fixtures, and decorative objects and articles used or displayed in the premises.

(c) The Division of Historical Resources may receive, on behalf of the state, contributions, bequests, and gifts of money, furniture, works of art, memorabilia, or other property consistent with the use of The Grove as described in this section. Title to all property which is received in this manner shall vest in the state and shall be held in trust by the Division of Historical Resources solely to further the purposes of this section. No furniture, furnishings, fixtures, or decorative objects acquired from the Collins family or any of its members shall be used for any purpose except as a permanent part of The Grove’s furniture, furnishings, fixtures, or decorative objects, and any such item not so utilized shall forthwith revert to the Collins family member or members from whom it was acquired. No gifts, contributions, or bequests shall be accepted for The Grove without the advice and recommendation of the council.

(d) The Division of Historical Resources shall adopt rules governing the maintenance and use of The Grove; the selection, acquisition, and disposition of furnishings and decorations for the premises; and the acceptance of gifts, contributions, bequests, or loans of property.

History.—s. 2, ch. 97-305; s. 24, ch. 99-399; s. 284, ch. 2003-261.



267.076 - Confidentiality of certain donor information related to publicly owned house museums designated as National Historic Landmarks.

267.076 Confidentiality of certain donor information related to publicly owned house museums designated as National Historic Landmarks.—Information that would identify a donor or prospective donor to a publicly owned house museum designated by the United States Department of the Interior as a National Historic Landmark who desires to remain anonymous is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

History.—s. 1, ch. 2007-213; s. 1, ch. 2012-217.



267.081 - Publications.

267.081 Publications.—

(1) It is the duty of the division to:

(a) Promote and encourage the writing of Florida history.

(b) Collect, edit, publish, and print pamphlets, papers, manuscripts, documents, books, monographs, and other materials relating to Florida history. The division may establish a reasonable charge for such publications.

(c) Cooperate with and coordinate research and publication activities of other agencies, organizations, historical commissions and societies, corporations, and individuals, which relate to historical matters.

(d) Hold any moneys received from the sale of publications by the division in the operating trust fund of the division or in a separate depository account in the name of a citizen support organization formed pursuant to s. 267.17 and subject to the provision of a letter of agreement with the division.

(2) The division may exercise the right of trademark and service mark over the terms “Florida History & the Arts” or “Florida History and the Arts” pursuant to s. 286.031.

History.—s. 8, ch. 67-50; ss. 10, 35, ch. 69-106; s. 8, ch. 81-173; s. 53, ch. 86-163; s. 3, ch. 99-216; s. 13, ch. 2001-199.



267.11 - Designation of archaeological sites.

267.11 Designation of archaeological sites.—The division may publicly designate an archaeological site of significance to the scientific study or public representation of the state’s historical, prehistoric, or aboriginal past as a “state archaeological landmark.” In addition, the division may publicly designate an interrelated grouping of significant archaeological sites as a “state archaeological landmark zone.” However, no site or grouping of sites shall be so designated without the express written consent of the private owner thereof. Upon designation of an archaeological site, the owners and occupants of each designated state archaeological landmark or landmark zone shall be given written notification of such designation by the division. Once so designated, no person may conduct field investigation activities without first securing a permit from the division.

History.—s. 1, ch. 73-166; s. 55, ch. 86-163.



267.115 - Objects of historical or archaeological value.

267.115 Objects of historical or archaeological value.—The division shall acquire, maintain, preserve, interpret, exhibit, and make available for study objects which have intrinsic historical or archaeological value relating to the history, government, or culture of the state. Such objects may include tangible personal property of historical or archaeological value. Objects acquired under this section belong to the state, and title to such objects is vested in the division.

(1) Notwithstanding s. 273.02, the division shall maintain an adequate record of all objects in its custody which have a historical or archaeological value. Once each year, on July 1 or as soon thereafter as practicable, the division shall take a complete inventory of all such objects in its custody the value or cost of which is $500 or more and a sample inventory of such objects the value or cost of which is less than $500. Each inventory shall be compared with the property record, and all discrepancies shall be traced and reconciled. Objects of historical or archaeological value are not required to be identified by marking or other physical alteration of the objects.

(2) The division may arrange for the temporary or permanent loan of any object which has historical or archaeological value in its custody. Such loans shall be for the purpose of assisting historical, archaeological, or other studies; providing objects relating to interpretive exhibits and other educational programs which promote knowledge and appreciation of Florida history and the programs of the division; or assisting the division in carrying out its responsibility to ensure proper curation of the objects.

(3) The division may determine from time to time that an object which is in its custody and which is owned by the state has no further use or value for the research, exhibit, or educational programs of the division, or that such an object will receive more appropriate maintenance and preservation by another agency, institution, or organization, and may loan, exchange, sell, or otherwise transfer ownership and custody of such object to another agency, institution, or organization for the purpose of ensuring the continued maintenance and preservation of such object, or for the purpose of acquiring another object which better serves the interests of the state and is more appropriate for promoting knowledge and appreciation of Florida history and the programs of the division.

(4) For the purpose of the exchange, sale, or other transfer of objects of historical or archaeological value, the division is exempt from chapter 273.

(5) All moneys received from the sale of an object which has historical or archaeological value pursuant to subsection (3) shall be deposited in the Historical Resources Operating Trust Fund and shall be used exclusively for the acquisition of additional historical and archaeological objects or the preservation and maintenance of any such objects in the custody of the division.

(6) The division shall adopt rules pursuant to ss. 120.536(1) and 120.54 that prescribe criteria for the inventory and for the loan, exchange, sale, transfer, or other disposal of state-owned objects of historical or archaeological value.

(7) Any custodian as defined in s. 273.01(1) who violates any provision of this section or any rule adopted pursuant to this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(8) Notwithstanding any provision of s. 287.022 or s. 287.025(1)(e), the division may enter into contracts to insure museum collections, artifacts, relics, and fine arts to which it holds title.

(9) The division may implement a program to administer finds of isolated historic artifacts from state-owned river bottoms whereby the division may transfer ownership of such artifacts to the finder in exchange for information about the artifacts and the circumstances and location of their discovery.

History.—s. 14, ch. 2001-199.



267.12 - Research permits; procedure.

267.12 Research permits; procedure.—

(1) As used in this section and s. 267.13, the term “water authority” means an independent special district created by special act whose purpose is to control and conserve freshwater resources. The term does not include any water management district created pursuant to s. 373.069.

(2) The division may issue permits for excavation and surface reconnaissance on land owned or controlled by the state, land owned by a water authority, or land within the boundaries of a designated state archaeological landmark or landmark zone to institutions that the division deems to be properly qualified to conduct such activity, subject to such rules and regulations as the division may prescribe, provided such activity is undertaken by reputable museums, universities, colleges, or other historical, scientific, or educational institutions or societies that possess or will secure the archaeological expertise for the performance of systematic archaeological field research, comprehensive analysis, and interpretation in the form of publishable reports and monographs, such reports to be submitted to the division.

(3) Those state institutions considered by the division permanently to possess the required archaeological expertise to conduct the archaeological activities allowed under the permit may be designated as accredited institutions which will be allowed to conduct archaeological field activities on land owned or controlled by the state, land owned by a water authority, or land within the boundaries of a designated state archaeological landmark or landmark zone without obtaining an individual permit for each project, except that those accredited institutions will be required to give prior written notice of all anticipated archaeological field activities on land owned or controlled by the state, land owned by a water authority, or land within the boundaries of a designated state archaeological landmark or landmark zone to the division, together with such information as may reasonably be required by the division to ensure the proper preservation, protection, and excavation of the archaeological resources. However, archaeological activity may not be commenced by the accredited institution until the division has determined that the planned project will be in conformity with the guidelines, regulations, and criteria adopted pursuant to ss. 267.11-267.14. Such determination will be made by the division and notification to the institution given within 15 days after receipt of the prior notification by the division.

(4) All specimens collected under a permit issued by the division or under the procedures adopted for accredited institutions shall belong to the state with the title thereto vested in the division for the purpose of administration and protection. The division may arrange for the disposition of the specimens so collected by accredited state institutions at those institutions and for the temporary or permanent loan of such specimens at permitholding institutions for the purpose of further scientific study, interpretative displays, and curatorial responsibilities.

History.—s. 1, ch. 73-166; s. 56, ch. 86-163; s. 1, ch. 2013-204.



267.13 - Prohibited practices; penalties.

267.13 Prohibited practices; penalties.—

(1)(a) Any person who by means other than excavation conducts archaeological field investigations on, or removes or attempts to remove or defaces, destroys, or otherwise alters any archaeological site or specimen located upon, land owned or controlled by the state, land owned by a water authority, or land within the boundaries of a designated state archaeological landmark or landmark zone, except in the course of activities pursued under the authority of a permit or under procedures relating to accredited institutions granted by the division, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and, in addition, shall forfeit to the state all specimens, objects, and materials collected, together with all photographs and records relating to such material.

(b) Any person who by means of excavation conducts archaeological field investigations on, or removes or attempts to remove or defaces, destroys, or otherwise alters any archaeological site or specimen located upon, land owned or controlled by the state, land owned by a water authority, or land within the boundaries of a designated state archaeological landmark or landmark zone, except in the course of activities pursued under the authority of a permit or under procedures relating to accredited institutions granted by the division, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, and any vehicle or equipment of any person used in connection with the violation is subject to forfeiture to the state if it is determined by any court of law that the vehicle or equipment was involved in the violation. Such person shall forfeit to the state all specimens, objects, and materials collected or excavated, together with all photographs and records relating to such material. The court may also order the defendant to make restitution to the state for the archaeological or commercial value and cost of restoration and repair as defined in subsection (4).

(c) Any person who offers for sale or exchange any object with knowledge that it has previously been collected or excavated in violation of any of the terms of ss. 267.11-267.14, or who procures, counsels, solicits, or employs any other person to violate any prohibition contained in ss. 267.11-267.14 or to sell, purchase, exchange, transport, receive, or offer to sell, purchase, or exchange any archaeological resource excavated or removed from land owned or controlled by the state, land owned by a water authority, or land within the boundaries of a designated state archaeological landmark or landmark zone, except with the express consent of the division, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, and any vehicle or equipment of any person used in connection with the violation is subject to forfeiture to the state if it is determined by any court of law that such vehicle or equipment was involved in the violation. All specimens, objects, and material collected or excavated, together with all photographs and records relating to such material, shall be forfeited to the state. The court may also order the defendant to make restitution to the state for the archaeological or commercial value and cost of restoration and repair as defined in subsection (4).

(2)(a) The division may institute an administrative proceeding to impose an administrative fine of not more than $500 a day on any person or business organization that, without written permission of the division, explores for, salvages, or excavates treasure trove, artifacts, sunken or abandoned ships, or other objects having historical or archaeological value located upon land owned or controlled by the state, including state sovereignty submerged land, or land owned by a water authority.

(b) The division shall institute an administrative proceeding by serving written notice of a violation by certified mail upon the alleged violator. The notice shall specify the law or rule allegedly violated and the facts upon which the allegation is based. The notice shall also specify the amount of the administrative fine sought by the division. The fine is not due until after service of notice and an administrative hearing. However, the alleged violator has 20 days after service of notice to request an administrative hearing. Failure to respond within that time constitutes a waiver, and the fine becomes due without a hearing.

(c) The division may enter its judgment for the amount of the administrative penalty imposed in a court of competent jurisdiction, pursuant to s. 120.69. The judgment may be enforced as any other judgment.

(d) The division may apply to a court of competent jurisdiction for injunctive relief against any person or business organization that explores for, salvages, or excavates treasure trove, artifacts, sunken or abandoned ships, or other objects having historical or archaeological value located upon land owned or controlled by the state, including state sovereignty submerged land, or land owned by a water authority without the written permission of the division.

(e) The division shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section.

(3) Any person who:

(a) Reproduces, retouches, reworks, or forges any archaeological or historical object originating from an archaeological site as designated by ss. 267.11-267.14 and deriving its principal value from its antiquity or makes any such object, whether a copy or not; or

(b) Falsely labels, describes, identifies, or offers for sale or exchange any object with intent to represent the same to be an original and genuine archaeological or historical specimen,

commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) DETERMINATION OF ARCHAEOLOGICAL OR COMMERCIAL VALUE AND COST OF RESTORATION AND REPAIR.—

(a) Archaeological value.—For purposes of this section, the archaeological value of any archaeological resource involved in a violation of the prohibitions in ss. 267.11-267.14 or conditions of a permit issued pursuant to ss. 267.11-267.14 shall be the value of the data associated with the archaeological resource. This value shall be appraised in terms of the costs of the retrieval of the scientific information which would have been obtainable prior to the violation. These costs may include, but need not be limited to, the cost of preparing a research design, conducting field work, carrying out laboratory analysis, and preparing reports as would be necessary to realize the information potential.

(b) Commercial value.—For purposes of this section, the commercial value of any archaeological resource involved in a violation of the prohibitions in ss. 267.11-267.14 or conditions of a permit issued pursuant to ss. 267.11-267.14 shall be its fair market value. Where the violation has resulted in damage to the archaeological resource, the fair market value should be determined using the condition of the archaeological resource prior to the violation, to the extent that its prior condition can be ascertained.

(c) Cost of restoration and repair.—For purposes of this section, the cost of restoration and repair of archaeological resources damaged as a result of a violation of prohibitions or conditions pursuant to this section shall be the sum of the costs already incurred for emergency restoration or repair work, plus those costs projected to be necessary to complete restoration and repair, which may include, but need not be limited to, the costs of the following:

1. Reconstruction of the archaeological resource.

2. Stabilization of the archaeological resource.

3. Ground contour reconstruction and surface stabilization.

4. Research necessary to carry out reconstruction or stabilization.

5. Physical barriers or other protective devices, necessitated by the disturbance of the archaeological resource, to protect it from further disturbance.

6. Examination and analysis of the archaeological resource, including recording remaining archaeological information, where necessitated by disturbance, in order to salvage remaining values which cannot be otherwise conserved.

7. Reinterment of human remains in accordance with religious custom and state, local, or tribal law, where appropriate, as determined by the land manager.

8. Preparation of reports relating to any of the activities described in this paragraph.

History.—s. 1, ch. 73-166; s. 9, ch. 81-173; s. 1, ch. 93-114; s. 15, ch. 2001-199; s. 18, ch. 2005-207; s. 2, ch. 2013-204.



267.135 - Location of archaeological sites.

267.135 Location of archaeological sites.—Any information identifying the location of an archaeological site held by the Division of Historical Resources of the Department of State is exempt from s. 119.07(1) and s. 24(a) of Art. I of the State Constitution, if the Division of Historical Resources finds that disclosure of such information will create a substantial risk of harm, theft, or destruction at such site.

History.—s. 1, ch. 2001-162; s. 1, ch. 2006-106.



267.14 - Legislative intent.

267.14 Legislative intent.—It is hereby declared to be the public policy of the state to preserve archaeological sites and objects of antiquity for the public benefit and to limit exploration, excavation, and collection of such matters to qualified persons and educational institutions possessing the requisite skills and purpose to add to the general store of knowledge concerning history, archaeology, and anthropology. It is further declared to be the public policy of the state to provide public outreach and assistance to local governments in identifying, evaluating, developing, and preserving the archaeology in their local areas through the establishment of a network of regional public archaeology centers. It is further declared to be the public policy of the state that field investigation activities on privately owned lands should be discouraged except in accordance with both the provisions and spirit of ss. 267.11-267.145; and persons having knowledge of the location of archaeological sites are encouraged to communicate such information to the division.

History.—s. 1, ch. 73-166; s. 57, ch. 86-163; s. 16, ch. 2001-199; s. 2, ch. 2004-91.



267.145 - Florida network of public archaeology centers.

267.145 Florida network of public archaeology centers.—

(1) The Department of State shall create, through a memorandum of agreement, a Florida network of public archaeology centers to help stem the rapid deterioration of this state’s buried past and to expand public interest in archaeology. The network of public archaeology centers shall work in cooperation with the State Historic Preservation Officer and the division through the cooperative memorandum of agreement.

(2) The network of public archaeology centers shall be administered through a public archaeology center at the University of West Florida. Additional centers shall be established throughout the state with each center located in an existing facility, free of charge, of a state university with a local archaeological program, a regional historic preservation office, the facility of a nonprofit organization that is involved in the archaeology of the region, or other locations as set forth in the memorandum of agreement.

History.—s. 3, ch. 2004-91.



267.16 - Florida Folklife Programs.

267.16 Florida Folklife Programs.—It is the duty and responsibility of the division to:

(1) Identify, research, interpret, and present Florida folk arts, artists, performers, folklore, traditions, customs, and cultural heritage and make folk cultural resources and folklife projects available throughout the state. The division shall compile, edit, publish, and print directories, books, articles, pamphlets, and other folklife materials to disseminate information about folk cultural resources. The division may sponsor conferences, workshops, festivals, lectures, and exhibitions on Florida folklife and promote the folk cultural resources of the state.

(2) Adopt rules necessary to carry out its duties and responsibilities with respect to such programs; enter into contracts and agreements with other agencies, organizations, associations, corporations, individuals, or federal agencies necessary to carry out its duties; and seek and accept gifts, grants, bequests, loans, and endowments for purposes consistent with its responsibilities.

(3) Adopt rules by which it may advance or reimburse travel and per diem expenses, in the amount and manner provided in s. 112.061, to folklife informants and participants in the Florida Folklife Programs.

(4) Employ a state folklorist, and such other folklorists as deemed necessary, who shall possess such qualifications as the division may prescribe. The state folklorist shall serve at the pleasure of the division director and shall have his or her duties prescribed by the division director.

History.—s. 5, ch. 79-322; s. 3, ch. 81-124; s. 33, ch. 86-163; s. 2, ch. 89-63; s. 98, ch. 90-360; s. 181, ch. 95-148; s. 126, ch. 96-406; s. 2, ch. 98-266; s. 19, ch. 2005-207.

Note.—Former s. 265.137.



267.161 - Florida Folklife Council.

267.161 Florida Folklife Council.—

(1)(a) The Florida Folklife Council is created as a part of the Department of State, to consist of seven members appointed by the Secretary of State. The Secretary of State shall appoint each member for a 4-year term and shall appoint a successor for each member within 90 days after the expiration of the member’s term. The Secretary of State shall fill any vacancy for the remainder of the unexpired term within 90 days after the vacancy occurs. Members shall be appointed to provide geographical, ethnic, and professional representation on the council.

(b) The council shall meet at the call of its chair, at the request of a majority of its membership, at the request of the division, or at such times as may be prescribed by its rules. The council shall annually elect from its membership a chair and vice chair. No member may be elected to consecutive terms as chair.

(c) Members of the council shall serve without compensation or honorarium, but shall be entitled to receive reimbursement for per diem and travel expenses incurred in the performance of their duties as provided in s. 112.061.

(d) All actions taken by the council must be by majority vote of those present. The division director or the director’s designee shall serve without voting rights as secretary of the council. The division must provide necessary staff assistance to the council.

(2) The council shall:

(a) Advise and assist the division and the state folklorist with respect to folk arts, folklife, and the following goals of the Florida Folklife Programs:

1. The stimulation and encouragement of statewide public interest and participation in folk arts and folklore; and

2. The development and promotion of Florida folk artists, performers, festivals, folklife projects, and folk resources.

(b) Recommend to the division and the state folklorist projects for the identification, collection, and preservation of Florida folklore, folk arts, traditions, cultural heritage, skills, and customs and make these resources available throughout the state.

(c) Assist the state folklorist in developing proposals and grant applications to fund projects of the Florida Folklife Programs.

History.—s. 4, ch. 79-322; ss. 2, 5, ch. 81-124; ss. 1, 4, ch. 82-46; s. 2, ch. 83-265; s. 32, ch. 86-163; ss. 1, 2, 3, ch. 90-11; s. 5, ch. 91-429; s. 182, ch. 95-148.

Note.—Former s. 265.136.



267.17 - Citizen support organizations; use of state administrative services and property; audit.

267.17 Citizen support organizations; use of state administrative services and property; audit.—

(1) CITIZEN SUPPORT ORGANIZATIONS.—The division may support the establishment of citizen support organizations to provide assistance, funding, and promotional support for the archaeology, museum, folklife, and historic preservation programs of the division. For the purposes of this section, a “citizen support organization” shall mean an organization which is:

(a) A Florida corporation not for profit incorporated under the provisions of chapter 617 and approved by the Department of State;

(b) Organized and operated to conduct programs and activities; raise funds; request and receive grants, gifts, and bequests of money; acquire, receive, hold, invest, and administer, in its own name, securities, funds, objects of value, or other property, real or personal; and make expenditures to or for the direct or indirect benefit of the division or individual program units of the division;

(c) Determined by the division to be consistent with the goals of the division and in the best interests of the state; and

(d) Approved in writing by the division to operate for the direct or indirect benefit of the division; such approval shall be given in a letter of agreement from the division.

(2) USE OF ADMINISTRATIVE SERVICES AND PROPERTY.—

(a) The division may fix and collect charges for the rental of facilities and properties managed by the division and may permit, without charge, appropriate use of administrative services, property, and facilities of the division by a citizen support organization, subject to the provisions of this section. Such use must be directly in keeping with the approved purposes of the citizen support organization and may not be made at times or places that would unreasonably interfere with opportunities for the general public to use such facilities for established purposes. Any moneys received from rentals of facilities and properties managed by the division may be held in the operating trust fund of the division or in a separate depository account in the name of the citizen support organization and subject to the provisions of the letter of agreement with the division.

(b) The division may prescribe by rule any condition with which a citizen support organization shall comply in order to use division administrative services, property, or facilities.

(c) The division shall not permit the use of any administrative services, property, or facilities of the state by a citizen support organization which does not provide equal membership and employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin.

(3) ANNUAL AUDIT.—Each citizen support organization shall provide for an annual financial audit in accordance with s. 215.981. The identity of donors who desire to remain anonymous shall be confidential and exempt from the provisions of s. 119.07(1), and that anonymity shall be maintained in the auditor’s report.

(4) REPEAL.—This section is repealed October 1, 2019, unless reviewed and saved from repeal by the Legislature.

History.—s. 62, ch. 86-163; s. 6, ch. 89-55; s. 99, ch. 90-360; s. 127, ch. 96-406; s. 3, ch. 98-337; s. 90, ch. 2001-266; s. 9, ch. 2003-401; s. 12, ch. 2014-96.



267.172 - Tallahassee; Florida Keys; contracts for historic preservation.

267.172 Tallahassee; Florida Keys; contracts for historic preservation.—In order to continue the work performed by the Historic Tallahassee Preservation Board of Trustees and the Historic Florida Keys Preservation Board of Trustees, the Department of State may contract with not-for-profit corporations established for the purpose of advancing historic preservation in these areas to manage the various state-owned properties presently managed by the Historic Tallahassee Preservation Board of Trustees and the Historic Florida Keys Preservation Board of Trustees. The contract, which shall at a minimum contain those requirements provided in s. 267.17, for citizen support organizations, including the use of public property and the performance of an annual audit, shall provide that the not-for-profit corporations may use all proceeds derived from the management of state-owned buildings and for the purpose of advancing historic preservation in their areas.

History.—s. 9, ch. 97-68; s. 3, ch. 2000-208.



267.173 - Historic preservation in West Florida; goals; contracts for historic preservation; powers and duties.

267.173 Historic preservation in West Florida; goals; contracts for historic preservation; powers and duties.—

(1) It is the goal of the state to continue to ensure long-term preservation and interpretation of state-owned historic properties while facilitating an educational program at the University of West Florida that will be responsive to the state’s needs for professionals in historic preservation, archaeology, cultural resource management, and museum administration and will help meet needs of West Florida communities through educational internships and practicums.

(2) Upon agreement by all parties to the contracts for the management of the various state-owned properties managed by the Historic Pensacola Preservation Board of Trustees prior to July 1, 2001, all existing management contracts shall be rescinded upon execution of a contract between the Board of Trustees of the Internal Improvement Trust Fund and the University of West Florida for the management of those properties. The University of West Florida shall provide for the management of these state-owned properties and may contract for such management with its direct-support organization as described in s. 267.1732. Any contract for the management of the properties shall provide that the University of West Florida or its direct-support organization shall use all proceeds derived from the management of the state-owned properties for the purposes of advancing historic preservation, historic preservation research, and historic preservation education.

(3) The Board of Trustees of the Internal Improvement Trust Fund may transfer ownership and responsibility to any artifacts, documents, equipment, and other forms of tangible personal property to the University of West Florida to assist the university in the transition of the management of the state-owned properties.

(4)(a) The University of West Florida is the governing body for the management and maintenance of state-owned properties contracted by this section and shall exercise those powers provided through the contract with the Board of Trustees of the Internal Improvement Trust Fund as well as performing all lawful acts necessary, convenient, and incident to the effectuating of the contract, its management and function, and the purposes under this section and s. 267.1732. The University of West Florida may contract with its direct-support organization described in s. 267.1732 to perform all acts that are lawful and permitted for not-for-profit corporations under chapter 617 in assisting the university in carrying out its responsibilities for historic preservation, historic preservation research, and historic preservation education.

(b) The university or its direct-support organization, if permitted in its contract with the university, shall have the power to engage in any lawful business or activity to establish, maintain, and operate the state-owned facilities and properties governed by this section, including, but not limited to:

1. The renting or leasing for revenue of any land, improved or restored real estate, or personal property directly related to carrying out the purposes for historic preservation, historic preservation research, and historic preservation education under terms and conditions of the contract with the Board of Trustees of the Internal Improvement Trust Fund and deemed by the university to be in the best interest of the state.

2. The selling of craft products created through the operation and demonstration of historical museums, craft shops, and other facilities.

3. The limited selling of merchandise relating to Florida history and archaeology.

(c) The university or its direct-support organization, if permitted in the contract with the university, shall have the authority to:

1. Enter into agreements to accept credit card payments as compensation, and establish accounts in credit card banks for the deposit of credit card sales invoices.

2. Fix and collect charges for admission to any of the state-owned facilities governed by this section.

3. Permit the acceptance of tour vouchers issued by tour organizations or travel agents for payment of admissions.

4. Adopt and enforce reasonable rules, regulations, or policies to govern the conduct of the visiting public.

(5) Notwithstanding the provisions of s. 287.057, the University of West Florida or its direct-support organization may enter into contracts or agreements with or without competitive bidding, in its discretion, for the protection, enhancement, or preservation of historic properties.

(6) Notwithstanding s. 273.055, the University of West Florida may exchange, sell, or otherwise transfer any artifact, document, equipment and other form of tangible personal property if its direct-support organization recommends such exchange, sale, or transfer to the president of the university and if it is determined that the object is no longer appropriate for the purpose of advancing historic preservation. However, any artifact, document, or other form of tangible personal property that has intrinsic historical or archaeological value relating to the history, government, or culture of the state may not be exchanged, sold, or otherwise transferred without prior authorization from the Department of State.

(7) Notwithstanding any other provision of law, the University of West Florida and its direct-support organization are eligible to match state funds in the University Major Gifts Program established pursuant to s. 1011.94 and in the Alec P. Courtelis University Facility Enhancement Challenge Grant Program established pursuant to s. 1013.79.

History.—s. 17, ch. 2001-199; s. 932, ch. 2002-387; s. 21, ch. 2003-1; s. 20, ch. 2005-207; s. 4, ch. 2007-18; s. 3, ch. 2008-141; s. 1, ch. 2008-186.



267.1732 - Direct-support organization.

267.1732 Direct-support organization.—

(1) The University of West Florida shall authorize a direct-support organization to assist the university in carrying out its dual historic preservation and historic preservation education purposes and responsibilities for the City of Pensacola, Escambia County, and West Florida by raising money; submitting requests for and receiving grants from the Federal Government, the state or its political subdivisions, private foundations, and individuals; receiving, holding, investing, and administering property; and making expenditures to or for the benefit of the university. The sole purpose for the direct-support organization is to support the historic preservation efforts and the historic preservation education programs and initiatives of the university. Such a direct-support organization is an organization that is:

(a) Incorporated under the provisions of chapter 617 and approved by the Department of State as a Florida corporation not for profit;

(b) Organized and operated to receive, hold, invest, and administer property and to make expenditures to or for the benefit of the university; and

(c) Approved by the university to be operating for the benefit of and in a manner consistent with the goals of the university and in the best interest of the state.

(2) The number of the board of directors of the direct-support organization shall be determined by the president of the university. However, the current members of the board of directors of the direct-support organization for the Historic Pensacola Preservation Board of Trustees shall be members of the board of directors of the direct-support organization for the university for the duration of their appointed terms. Additional members or members to fill vacancies shall be appointed by the president of the university in consultation with the board of directors of the direct-support organization. Membership on the board of directors of the direct-support organization shall include the professional expertise to ensure the university meeting its dual purposes of historic preservation and historic preservation education to include, but not be limited to, a licensed architect who has expertise in historic preservation and architectural history, a professional historian in the field of American history, and a professional archaeologist. All board members must have demonstrated interest in the preservation of Florida’s historical and archaeological heritage. Membership on the board of directors must be representative of the areas of West Florida served by the direct-support organization and the university in its preservation efforts. The president of the university, or the president’s designee, shall serve as a member of the board of directors.

(3) The direct-support organization shall operate under written contract with the university. The contract must provide for:

(a) Approval of the articles of incorporation and bylaws of the direct-support organization by the university.

(b) Submission of an annual budget for the approval of the university. The budget must comply with rules adopted by the university.

(c) Certification by the university that the direct-support organization is complying with the terms of the contract and in a manner consistent with the historic preservation goals and purposes of the university and in the best interest of the state. Such certification must be made annually by the university and reported in the official minutes of a meeting of the university.

(d) The reversion to the university, or the state if the university ceases to exist, of moneys and property held in trust by the direct-support organization for the benefit of the university if the direct-support organization is no longer approved to operate for the university, or the university ceases to exist.

(e) The fiscal year of the direct-support organization, which must begin July 1 of each year and end June 30 of the following year.

(f) The disclosure of material provisions of the contract and the distinction between the University of West Florida and the direct-support organization to donors of gifts, contributions, or bequests, as well as on all promotional and fundraising publications.

(4) The university may authorize a direct-support organization to use its property (except money), facilities, and personal services, subject to the provisions of this section and s. 1004.28. A direct-support organization that does not provide equal employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin may not use the property, facilities, or personal services of the university. For the purposes of this subsection, the term “personal services” includes full-time personnel and part-time personnel as well as payroll processing.

(5) The university shall establish policies and may adopt rules pursuant to s. 1004.28 prescribing the procedures by which the direct-support organization is governed and any conditions with which a direct-support organization must comply to use property, facilities, or personal services of the university.

(6) Any moneys may be held in a separate depository account in the name of the direct-support organization and subject to the provisions of the contract with the university. Such moneys may include lease income, admissions income, membership fees, private donations, income derived from fundraising activities, and grants applied for and received by the direct-support organization.

(7) The direct-support organization shall provide for an annual financial audit in accordance with s. 1004.28.

(8) The identity of a donor or prospective donor of property to a direct-support organization who desires to remain anonymous, and all information identifying such donor or prospective donor, is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution; and that anonymity must be maintained in the auditor’s report. The university and the Auditor General shall have access to all records of the direct-support organization at any time it is requested.

(9) Provisions governing direct-support organizations in s. 1004.28 and not provided in this section shall apply to the direct-support organization.

History.—ss. 19, 67, ch. 91-120; s. 5, ch. 91-429; s. 2, ch. 95-125; s. 164, ch. 95-148; s. 120, ch. 96-406; s. 2, ch. 98-337; s. 18, ch. 2001-199; s. 89, ch. 2001-266; s. 35, ch. 2002-1; s. 933, ch. 2002-387.

Note.—Former s. 266.0018.



267.1735 - Historic preservation in St. Augustine; goals; contracts for historic preservation; powers and duties.

267.1735 Historic preservation in St. Augustine; goals; contracts for historic preservation; powers and duties.—

(1) The goal for contracting with the University of Florida is to ensure long-term preservation and interpretation of state-owned historic properties in St. Augustine while facilitating an educational program at the University of Florida that will be responsive to the state’s needs for professionals in historic preservation, archaeology, cultural resource management, cultural tourism, and museum administration and will help meet needs of St. Augustine and the state through educational internships and practicums.

(2)(a) Upon agreement by all parties to the contracts for the management of the various state-owned properties presently subleased to and managed by the City of St. Augustine and by the University of Florida to assume the management of those properties, all existing management contracts shall be rescinded upon execution of a contract between the Board of Trustees of the Internal Improvement Trust Fund and the University of Florida for the management of those properties.

(b) The contract shall provide that the University of Florida shall use all proceeds derived from the management of these state-owned properties for the purpose of advancing historic preservation.

(3) The Board of Trustees of the Internal Improvement Trust Fund may transfer ownership and responsibility of any artifacts, documents, equipment, and other forms of tangible personal property to the University of Florida to assist the university in the transition of the management of the state-owned properties. All records, property, and unexpended balances of appropriations, allocations, or other funds associated with the state-owned properties shall be transferred to the University of Florida to be used for its historic preservation activities and responsibilities as provided in the contract with the Board of Trustees of the Internal Improvement Trust Fund. The transfer of segregated funds must be made in such a manner that the relation between program and revenue source as provided by law is retained.

(4)(a) The University of Florida is the governing body for the management and maintenance of state-owned properties contracted by this section and shall exercise those powers delegated to it by contract as well as perform all lawful acts necessary, convenient, and incident to the effectuating of its function and purpose under this section and s. 267.1736. The University of Florida may contract with its direct-support organization described in s. 267.1736 to perform all acts that are lawful and permitted for not-for-profit corporations under chapter 617 in assisting the university in carrying out its historic preservation and historic preservation education responsibilities.

(b) The university or its direct-support organization, if permitted in its contract with the university, shall have the power to engage in any lawful business or activity to establish, maintain, and operate the state-owned facilities and properties under contract with the Board of Trustees of the Internal Improvement Trust Fund, including, but not limited to:

1. The renting or leasing for revenue of any land, improved or restored real estate, or personal property directly related to carrying out the purposes for historic preservation under terms and conditions of the contract with the Board of Trustees of the Internal Improvement Trust Fund and deemed by the university to be in the best interest of the state.

2. The selling of craft products created through the operation and demonstration of historical museums, craft shops, and other facilities.

3. The limited selling of merchandise relating to the historical and antiquarian period of St. Augustine and its surrounding territory and the historical period of East Florida from the Apalachicola River to the eastern boundaries of the state.

(c) The university or its direct-support organization, if permitted in its contract with the university, shall have the authority to:

1. Enter into agreements to accept credit card payments as compensation and establish accounts in credit card banks for the deposit of credit card sales invoices.

2. Fix and collect charges for admission to any of the state-owned facilities under contract with the Board of Trustees of the Internal Improvement Trust Fund.

3. Permit the acceptance of tour vouchers issued by tour organizations or travel agents for payment of admissions.

4. Adopt and enforce reasonable rules to govern the conduct of the visiting public.

(5) Notwithstanding the provisions of s. 287.057, the University of Florida or its direct-support organization may enter into contracts or agreements with or without competitive bidding, in its discretion, for the protection or preservation of historic properties.

(6) Notwithstanding s. 273.055, the University of Florida may exchange, sell, or otherwise transfer any artifact, document, equipment, and other form of tangible personal property if its direct-support organization recommends such exchange, sale, or transfer to the president of the university and if it is determined that the object is no longer appropriate for the purpose of advancing historic preservation. However, any artifacts, documents, or other forms of tangible personal property that have intrinsic historical or archaeological value relating to the history, government, or culture of the state may not be exchanged, sold, or otherwise transferred without prior authorization from the Department of State.

(7) Notwithstanding any other provision of law, the University of Florida and its direct-support organization are eligible to match state funds in the University Major Gifts Program established in s. 1011.94.

History.—s. 1, ch. 2007-54.



267.1736 - Direct-support organization.

267.1736 Direct-support organization.—

(1) The University of Florida shall authorize a direct-support organization to assist the university in carrying out its dual historic preservation and historic preservation education purposes and responsibilities for the City of St. Augustine, St. Johns County, and the state under s. 267.1735 by raising money; submitting requests for and receiving grants from the Federal Government, the state or its political subdivisions, private foundations, and individuals; receiving, holding, investing, and administering property; and making expenditures to or for the benefit of the university. The sole purpose for the direct-support organization is to support the historic preservation efforts and historic preservation education programs and initiatives of the university. Such a direct-support organization is an organization that is:

(a) Incorporated under the provisions of chapter 617 and approved by the Department of State as a Florida corporation not for profit;

(b) Organized and operated to receive, hold, invest, and administer property and to make expenditures to or for the benefit of the university; and

(c) Approved by the university to be operating for the benefit of and in a manner consistent with the goals of the university and in the best interest of the state.

(2) The number of the board of directors of the direct-support organization shall be determined by the president of the university. Membership on the board of directors of the direct-support organization shall include the professional expertise needed to ensure that the university is meeting its dual purposes of historic preservation and historic preservation education. Such membership shall include, but not be limited to, a licensed architect who has expertise in historic preservation and architectural history, a professional historian in the field of American history, and a professional archaeologist. All board members must have demonstrated interest in the preservation of Florida’s historical and archaeological heritage. Membership on the board of directors must be representative of the areas of the state served by the direct-support organization and the university in its preservation efforts. The president of the university, or the president’s designee, shall serve as a member of the board of directors.

(3) The direct-support organization shall operate under written contract with the university. The contract must provide for:

(a) Approval of the articles of incorporation and bylaws of the direct-support organization by the university.

(b) Submission of an annual budget for the approval of the university. The budget must comply with rules adopted by the university.

(c) Certification by the university that the direct-support organization is complying with the terms of the contract and in a manner consistent with the historic preservation goals and purposes of the university and in the best interest of the state. Such certification must be made annually by the university and reported in the official minutes of a meeting of the university.

(d) The reversion to the university, or the state if the university ceases to exist, of moneys and property held in trust by the direct-support organization for the benefit of the university if the direct-support organization is no longer approved to operate for the university or if the university ceases to exist.

(e) The fiscal year of the direct-support organization, which must begin July 1 of each year and end June 30 of the following year.

(f) The disclosure of material provisions of the contract and the distinction between the University of Florida and the direct-support organization to donors of gifts, contributions, or bequests, as well as on all promotional and fundraising publications.

(4) The university may authorize a direct-support organization to use its property (except money), facilities, and personal services, subject to the provisions of this section and s. 1004.28. A direct-support organization that does not provide equal employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin may not use the property, facilities, or personal services of the university. For the purposes of this subsection, the term “personal services” includes full-time personnel and part-time personnel as well as payroll processing.

(5) The university shall establish policies and may adopt rules pursuant to s. 1004.28 prescribing the procedures by which the direct-support organization is governed and any conditions with which a direct-support organization must comply to use property, facilities, or personal services of the university.

(6) Any moneys may be held in a separate depository account in the name of the direct-support organization and subject to the provisions of the contract with the university. Such moneys may include lease income, admissions income, membership fees, private donations, income derived from fundraising activities, and grants applied for and received by the direct-support organization.

(7) The direct-support organization shall provide for an annual financial audit in accordance with s. 1004.28.

(8) Provisions governing direct-support organizations in s. 1004.28 and not provided in this section shall apply to the direct-support organization.

(9) Any information identifying a donor or prospective donor to the direct-support organization who desires to remain anonymous is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution; and that anonymity must be maintained in the auditor’s report. The university and the Auditor General shall have access to all records of the direct-support organization upon request.

History.—s. 2, ch. 2007-54; s. 1, ch. 2007-77; s. 1, ch. 2012-218.






Chapter 270 - PUBLIC LANDS

270.01 - Grant to aid construction of certain railroads accepted.

270.01 Grant to aid construction of certain railroads accepted.—The lands, rights and privileges granted to, and conferred upon, the state by the Act of Congress entitled “An Act granting public lands in alternate sections to the States of Florida and Alabama, to aid in the construction of certain railroads in said states,” approved May 17, 1856, are accepted upon the terms, conditions and restrictions in said Act of Congress.

History.—s. 1, ch. 776, 1856; RS 447; GS 636; RGS 1215; CGL 1760.



270.02 - Titles of purchasers and transferees of railroad companies confirmed.

270.02 Titles of purchasers and transferees of railroad companies confirmed.—To remove all doubt as to the title of the purchasers and transferees, and their assigns, from the several railroad companies, of the land granted by the United States to the state, to aid in the construction of certain railroads in this state, by Act of Congress, approved May 17, 1856, the state has granted and confirmed to the purchasers and transferees from the several railroad companies which accepted the provisions of the act entitled, “An Act to provide for and encourage a liberal system of internal improvements in this state,” approved January 6, 1855, and their assigns, the lands and titles thereto, which were granted to the state by the United States to aid in the construction of certain railroads in this state by Act of Congress, approved May 17, 1856; which said lands were afterwards selected and located for the several railroad companies accepting the provisions of this act as aforesaid, along the line of their respective roads, to the extent and in the proportion to which they severally became entitled under the said act to provide for and encourage a liberal system of internal improvements in this state, and the said Act of Congress granted the same.

History.—Ch. 3152, 1879; RS 448; GS 637; RGS 1216; CGL 1761.



270.07 - Certain public lands not to be sold without advertisement.

270.07 Certain public lands not to be sold without advertisement.—Any lands in the state that are now, or may hereafter be, vested in the Board of Trustees of the Internal Improvement Trust Fund of the state may not be sold, conveyed, or disposed of by the board of trustees until notice as provided in s. 253.115 has been given; however, this section does not apply to homestead, railroad, or canal grants, as provided for by law, nor to any conveyance under s. 253.111.

History.—s. 1, ch. 5943, 1909; RGS 1222; CGL 1767; s. 1091, ch. 19355, 1939; CGL 1940 Supp. 892(410); s. 2, ch. 61-119; s. 2, ch. 65-324; ss. 27, 35, ch. 69-106; s. 76, ch. 71-355; s. 498, ch. 94-356.



270.08 - Notice of sale of public lands.

270.08 Notice of sale of public lands.—When the Board of Trustees of the Internal Improvement Trust Fund considers it expedient to sell any of the lands that are vested in the Board of Trustees of the Internal Improvement Trust Fund of the state, it must give notice of the sale as provided in s. 253.115. This section does not limit the applicability of s. 253.111.

History.—s. 2, ch. 5943, 1909; s. 1, ch. 6452, 1913; RGS 1223; CGL 1768; s. 1092, ch. 19355, 1939; CGL 1940 Supp. 892(411); s. 2, ch. 61-119; s. 3, ch. 65-324; ss. 27, 35, ch. 69-106; s. 76, ch. 71-355; s. 499, ch. 94-356.



270.10 - Sections not to impair law relative to homesteads, preemptions, or grants of lands for certain purposes.

270.10 Sections not to impair law relative to homesteads, preemptions, or grants of lands for certain purposes.—Sections 270.07 and 270.08 shall in nowise impair the law of the state relative to homesteads or preemptions, or the law relative to the granting of lands for the construction of highways, public roads and canals.

History.—s. 4, ch. 5943, 1909; RGS 1225; CGL 1770; s. 1094, ch. 19355, 1939; CGL 1940 Supp. 892(413); s. 38, ch. 99-13.



270.11 - Contracts for sale of public lands to reserve certain mineral rights; prohibition on exercise of right of entry in certain cases.

270.11 Contracts for sale of public lands to reserve certain mineral rights; prohibition on exercise of right of entry in certain cases.—

(1) Unless the applicable agency chooses not to reserve such interest and except as otherwise provided by law, in all contracts and deeds for the sale of land executed by the Board of Trustees of the Internal Improvement Trust Fund or by any local government, water management district, or other agency of the state, there shall be reserved for such local government, water management district, other agency of the state, or the board of trustees and its successors an undivided three-fourths interest in, and title in and to an undivided three-fourths interest in, all the phosphate, minerals, and metals that are or may be in, on, or under the said land and an undivided one-half interest in all the petroleum that is or may be in, on, or under said land with the privilege to mine and develop the same.

(2)(a) The Board of Trustees of the Internal Improvement Trust Fund may, in its discretion, sell or release any reserved interest or any portion thereof in or as to any particular parcel of land, and the State Board of Education may sell or release any such interest or any portion thereof which was reserved for said board pursuant to this section prior to September 1, 1967. Such sale or release shall be made on application of the owner of the title to the particular parcel of land with statement of reason justifying such sale or release.

(b) The right of entry in respect to any interest in phosphate, minerals, and metals or any interest in petroleum heretofore or hereafter reserved in favor of the Board of Trustees of the Internal Improvement Trust Fund or the State Board of Education is hereby released as to any parcel of property that is, or ever has been, a contiguous tract of less than 20 acres in the aggregate under the same ownership.

(3) A local government, water management district, or agency of the state may, at its discretion, sell or release reserved interest in any parcel of land, except that such sale or release shall be made upon petition of the purchaser for such interest and with a statement of reasons justifying such sale or release.

(4) Any state agency, except a water management district, which receives royalties for parcels shall remit any such moneys into the General Revenue Fund, unless otherwise provided by law.

History.—ss. 1, 2, ch. 6159, 1911; RGS 1226; CGL 1771; s. 1095, ch. 19355, 1939; CGL 1940 Supp. 892(414); s. 1, ch. 26849, 1951; s. 1, ch. 59-220; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106; s. 76, ch. 71-355; s. 1, ch. 86-205; s. 1, ch. 86-257; s. 9, ch. 2001-256.



270.16 - Preservation of equity of state in lands sold; board of trustees may compromise unpaid balance.

270.16 Preservation of equity of state in lands sold; board of trustees may compromise unpaid balance.—In the sale of state lands or other state property, whether made in the name of the state or in the name of any state agency, when such sale is or has been made upon the basis of partial payment or payments upon said lands or other property and the remainder or balance of payment or payments is or was secured by note or notes, in turn secured by mortgage or mortgages, or other paper or instrument obligating the lands or property, or any part thereof, to the payment of any remaining or balance of payment or payments, the equity and interest of the state or any state agency making such sale as represented by said notes, mortgages, or other such instruments, shall never be extinguished, canceled or impaired so long as the obligation to the state or state agency shall remain unpaid or unfulfilled; provided, the Board of Trustees of the Internal Improvement Trust Fund may, in its discretion, compromise, or compound, any unpaid balance on any contract to purchase any lands over which said board of trustees has jurisdiction and control, where such contract to purchase is secured by a mortgage, if no less than 25 percent of the agreed purchase price has been theretofore paid.

History.—s. 1, ch. 15641, 1931; CGL 1936 Supp. 1771(6); s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



270.17 - Foreclosure of mortgage for balance of purchase price on state lands.

270.17 Foreclosure of mortgage for balance of purchase price on state lands.—The state, or any agency of the state in which was vested the primary title to said land or other property, may in case of nonpayment of the full purchase price upon said lands or other property sold by the state or its agency and subject to mortgage or other instrument of indebtedness held by the state or its agency, foreclose upon said mortgage or mortgages or other instrument of indebtedness, and recover said lands or other property subject to the liens for any taxes imposed upon said lands or other property; and upon the completion of said foreclosure and reinvestment of title to such lands or other property in the state or its agency, the state or its agency may pay all unpaid taxes or special assessments, not including interest, penalties, and costs, upon said lands and other property, which were legally assessable and collectible as if held and owned by the state or its agency.

History.—s. 2, ch. 15641, 1931; CGL 1936 Supp. 1771(7).



270.18 - Tax liens extinguished when lands revert to state; exception.

270.18 Tax liens extinguished when lands revert to state; exception.—Reinstatement of title in the state or its agency shall, by foreclosure or otherwise, operate to extinguish all liens for all taxes or assessments to which the lands would not have been subject had the title been in the state or its agency; provided, however, that any tax certificate or tax deed issued upon such lands or other property in the hands of a person, private firm or private corporation, shall represent a valid obligation against the said lands, and said certificate may be redeemed and paid for by the said state or its agency as provided by law in other cases for the purchase or redemption of tax certificates, and in case of deed, by paying to the holder the amount paid by him or her, plus interest at 6 percent per annum since the date of the said deed.

History.—s. 3, ch. 15641, 1931; CGL 1936 Supp. 1771(8); s. 183, ch. 95-148.



270.19 - Reconveyance to state; extinguishes tax liens.

270.19 Reconveyance to state; extinguishes tax liens.—Reinstatement of title by reconveyance or by forfeiture covering land or other property for which the state or its agency holds mortgage, or other instrument of indebtedness, or the vesting of title to lands or other property in the state or in its agency in any other manner, shall have the same effect as to tax or assessment liens as set forth in s. 270.18.

History.—s. 4, ch. 15641, 1931; CGL 1936 Supp. 1771(9).



270.20 - When title reverts to state; lands go back to department from which it originated.

270.20 When title reverts to state; lands go back to department from which it originated.—When title to lands or other property becomes vested in the state or its agency under ss. 270.16-270.19, such lands or other property shall be covered into that state fund or state department from which they originated or to which they may be conveyed. When title to lands or other property becomes so vested in the state or its agency, the title which may hereafter issue, from the state or its agency, will be a complete, new, independent title originating in the sovereign.

History.—s. 5, ch. 15641, 1931; CGL 1936 Supp. 1771(10).



270.21 - Transactions to which sections applicable.

270.21 Transactions to which sections applicable.—The provisions of ss. 270.16-270.18 shall apply to all transactions of the state, or any agency thereof, of the kind described in said sections in which the state or its agency has an equity.

History.—s. 6, ch. 15641, 1931; CGL 1936 Supp. 1771(11).



270.22 - Proceeds of state lands to go into Internal Improvement Trust Fund; exception.

270.22 Proceeds of state lands to go into Internal Improvement Trust Fund; exception.—

(1) Except as provided in subsection (2), the proceeds of state land, whether from sale, lease, rental, or the sale, lease, or rental of products in, on, or under such land, title to which has been or may be vested in the Board of Trustees of the Internal Improvement Trust Fund by the Legislature of this state, or of land which has been or may be received by the board of trustees from other sources, shall be paid into the Internal Improvement Trust Fund to become a part of that fund, subject to disposition as is provided by the laws of this state relating thereto.

(2) Rental fees for aquaculture leases pursuant to s. 253.71(2) shall be deposited into the General Inspection Trust Fund of the Department of Agriculture and Consumer Services. Such fees generated by shellfish-related aquaculture leases shall be used for shellfish-related aquaculture activities, including research, lease compliance inspections, mapping, and siting.

History.—s. 1, ch. 17272, 1935; CGL 1936 Supp. 1771(12); s. 2, ch. 61-119; ss. 27, 35, ch. 69-106; s. 13, ch. 79-65; s. 4, ch. 82-185; s. 25, ch. 89-175; s. 3, ch. 91-187; s. 4, ch. 91-286; s. 109, ch. 94-356; s. 13, ch. 96-321; s. 7, ch. 2000-364.



270.23 - Disposition of proceeds of state lands.

270.23 Disposition of proceeds of state lands.—After payments have been made to the State School Trust Fund, as provided by the constitution and by law, any balance shall be and remain a part of the Internal Improvement Trust Fund to be applied by the board of trustees of that fund to the payment of the expenses and the administration of that fund, including the lands thereof, and to such other purposes as prescribed by law.

History.—s. 2, ch. 17272, 1935; CGL 1936 Supp. 1771(13); s. 2, ch. 61-119; ss. 27, 35, ch. 69-106; s. 14, ch. 79-65; s. 5, ch. 82-185.



270.24 - Payment of special assessments or levies upon state lands.

270.24 Payment of special assessments or levies upon state lands.—Where the lands of the state, title to which is vested in the Board of Trustees of the Internal Improvement Trust Fund, are subject to special assessments or special levies of taxes imposed by authority of the Legislature, the board of trustees may pay such special assessments or special levies out of moneys received from the sale of lands so taxed, and said special assessments or special levies which shall include accumulated amounts, if any, shall be due and payable on the next due date for the collection of such special assessments or special levies after the sale of said land. And land conveyed into other ownership by legislative grant or by the Board of Trustees of the Internal Improvement Trust Fund, without monetary consideration or its equivalent, shall pass the obligation against the land for the payment of such special assessments or special levies to the grantee.

History.—s. 3, ch. 17272, 1935; CGL 1936 Supp. 1771(14); s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



270.25 - Special assessments or levies shall remain liens subject to payment.

270.25 Special assessments or levies shall remain liens subject to payment.—Special assessments or special levies heretofore imposed by legislative authority, which are now a lien upon the lands, title to which is in the Board of Trustees of the Internal Improvement Trust Fund, shall continue as a lien subject to payment as provided for in s. 270.24; provided, however, that the provisions of this section shall not operate to extinguish or impair any obligation heretofore imposed upon said lands to pay special assessments or special taxes heretofore levied.

History.—s. 4, ch. 17272, 1935; CGL 1936 Supp. 1771(15); s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



270.26 - Lands to which sections do not apply.

270.26 Lands to which sections do not apply.—The provisions of ss. 270.22-270.25 shall not apply to any lands, title to which has vested or which may vest in the Board of Trustees of the Internal Improvement Trust Fund through any law foreclosing the lien for taxes until all such liens shall have been satisfied as provided by law.

History.—s. 5, ch. 17272, 1935; CGL 1936 Supp. 1771(16); s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



270.27 - Sale of unused public lands.

270.27 Sale of unused public lands.—

(1) The Department of Management Services is hereby authorized to sell, to the best possible advantage, any or all detached pieces or parcels of land held by the state for the use of any institution under the supervision and control of the department, whenever, in the judgment of the department, such detached pieces or parcels of land are not suitable for, or necessary and useful in, the operation and maintenance of such institution, and the proceeds from the sale of such land could be used to better advantage than said land in the operation and maintenance of such institution.

(2) The proceeds derived from the sale of any land, as authorized in this section, shall be deposited in the State Treasury to the account of the Department of Management Services for the use of the particular institution from the sale of whose lands said funds were derived. Such funds may be used, from time to time, by the department for the purpose of acquiring additional lands that may be needed for the particular institution credited with such funds, or for needed buildings or repairs for such institution, in the discretion of the department; and such funds, when obtained, are hereby appropriated for such purposes.

(3) The department is authorized to sell and convey, to the best possible advantage, any piece or parcel of land held by the state or by the department and located north of Pensacola Street in the City of Tallahassee and to receive as payment or part payment therefor any piece or parcel, or pieces or parcels, of land located within what is known as the Capitol Center at the state capital. The department, prior to the sale of any such piece or parcel of land, shall cause the same to be appraised by two or more competent appraisers and shall likewise have appraised in like manner any piece or parcel, or pieces or parcels, of land which the department proposes to acquire as payment or part payment for any piece or parcel of land proposed to be sold.

History.—ss. 1, 2, ch. 20524, 1941; s. 1, ch. 57-88; ss. 22, 35, ch. 69-106; s. 2, ch. 75-70; s. 42, ch. 85-349; s. 198, ch. 92-279; s. 55, ch. 92-326.






Chapter 272 - CAPITOL CENTER

272.03 - Department of Management Services to supervise Capitol Center buildings; title in state.

272.03 Department of Management Services to supervise Capitol Center buildings; title in state.—

(1) All state buildings now or hereafter constructed included in the Capitol Center at the state capital and the grounds and squares contiguous thereto shall be under the general control, custodianship, and supervision of the Department of Management Services.

(2) Title to said buildings shall vest in the state.

(3) Nothing herein is intended to disturb or impair the contractual obligations for the discharge of the indebtedness incurred for the construction of the Florida Industrial Commission Building.

History.—ss. 1, 2, 3, ch. 25032, 1949; ss. 22, 35, ch. 69-106; s. 78, ch. 71-355; s. 73A, ch. 71-377; s. 2, ch. 75-70; s. 43, ch. 85-349; s. 199, ch. 92-279; s. 55, ch. 92-326; s. 44, ch. 98-279.



272.04 - Department to allocate space.

272.04 Department to allocate space.—The Department of Management Services shall have authority to allocate space to house the various departments, agencies, boards, and commissions in said buildings, excepting, however, the new Supreme Court Building, for which authority shall be vested in the justices of the Supreme Court.

History.—s. 4, ch. 25032, 1949; ss. 22, 35, ch. 69-106; s. 2, ch. 75-70; s. 44, ch. 85-349; s. 200, ch. 92-279; s. 55, ch. 92-326; s. 45, ch. 98-279.



272.05 - Budgets for repair and maintenance; review.

272.05 Budgets for repair and maintenance; review.—The Department of Management Services and the Executive Office of the Governor shall be empowered to review, change, and modify the budgets of the departments, agencies, boards, and commissions relating to the repair, upkeep, and maintenance of said buildings.

History.—s. 5, ch. 25032, 1949; ss. 2, 3, ch. 67-371; ss. 22, 31, 35, ch. 69-106; s. 2, ch. 75-70; s. 116, ch. 79-190; s. 45, ch. 85-349; s. 201, ch. 92-279; s. 55, ch. 92-326; s. 46, ch. 98-279.



272.06 - Authority to contract for utility services.

272.06 Authority to contract for utility services.—The Department of Management Services may provide or enter into contracts to provide heating, power, lighting, cooling systems, and other necessary services or facilities for any or all of said buildings.

History.—s. 6, ch. 25032, 1949; ss. 22, 35, ch. 69-106; s. 74, ch. 71-377; s. 2, ch. 75-70; s. 46, ch. 85-349; s. 202, ch. 92-279; s. 55, ch. 92-326; s. 47, ch. 98-279.



272.07 - Department may provide for parks, drives, and walkways.

272.07 Department may provide for parks, drives, and walkways.—The Department of Management Services may provide for the establishment of parks, drives, walkways, and parkways on said grounds and squares and for the supervision, regulation, and maintenance of the same, including traffic and parking thereon.

History.—s. 7, ch. 25032, 1949; ss. 22, 35, ch. 69-106; s. 2, ch. 75-70; s. 47, ch. 85-349; s. 203, ch. 92-279; s. 55, ch. 92-326; s. 48, ch. 98-279.



272.08 - Duty of repair, maintenance, and supervision.

272.08 Duty of repair, maintenance, and supervision.—Except when otherwise directed by the Department of Management Services, the official or officials now having the duty of repair, care, maintenance, and supervision of any of said buildings shall continue to exercise such authority.

History.—s. 8, ch. 25032, 1949; ss. 22, 35, ch. 69-106; s. 2, ch. 75-70; s. 48, ch. 85-349; s. 204, ch. 92-279; s. 55, ch. 92-326; s. 49, ch. 98-279.



272.09 - Management, maintenance, and upkeep of Capitol Center.

272.09 Management, maintenance, and upkeep of Capitol Center.—The management, maintenance, and upkeep of the Capitol Center as defined in s. 272.03, are hereby vested in and made the direct obligation of the Department of Management Services, which shall have authority to do all things necessary to satisfactorily accomplish these functions, including the employment of a superintendent of grounds and buildings and other employees; the establishment of central repair and maintenance shops; and the designation or appointment of nonsalaried advisory committees to advise with them.

History.—s. 1, ch. 29843, 1955; s. 1, ch. 57-60; ss. 22, 35, ch. 69-106; s. 2, ch. 75-70; s. 49, ch. 85-349; s. 205, ch. 92-279; s. 55, ch. 92-326; s. 50, ch. 98-279.



272.11 - Capitol information center.

272.11 Capitol information center.—Enterprise Florida, Inc., shall establish, maintain, and operate a Capitol information center somewhere within the area of the Capitol Center and employ personnel or enter into contracts to maintain same.

History.—s. 3, ch. 29843, 1955; ss. 22, 35, ch. 69-106; s. 1, ch. 73-274; s. 6, ch. 91-218; s. 23, ch. 96-320; s. 123, ch. 2011-142.



272.111 - Legislative intent.

272.111 Legislative intent.—It is hereby declared to be the finding of the Legislature that the area described herein as the “Capitol Center” is a vital part of the past, present, and future of the State of Florida and that its development must be regulated in such a manner as to ensure the character and dignity of the public facilities which constitute the capitol buildings of the State of Florida. The Legislature, in adopting this act, has recognized that the downtown area of the City of Tallahassee and the other area included in the district is, first and foremost, the Capitol Center of a great state and that the final authority for planning and development within the Capitol Center, whether public or private, should vest in the state. It is not the purpose of this act to acquire property or to prohibit private development, but rather to ensure that all development within the district, whether public or private, is consistent with the state concern for a well-planned, efficient and aesthetically attractive state capitol.

History.—s. 1, ch. 72-13.



272.12 - Florida Capitol Center Planning District.

272.12 Florida Capitol Center Planning District.—

(1) There is hereby created the Florida Capitol Center Planning District, which may be referred to in this chapter as “Capitol Center” or “district.” The district shall extend to and include all lands within the following boundaries of the City of Tallahassee: Commence at the northwest corner of Lot 293 of the Old Plan of the City of Tallahassee as recorded in the office of the Clerk of the Circuit Court, Leon County, Florida; thence east along the south right-of-way line of West College Avenue and East College Avenue to its intersection with the west right-of-way line of Franklin Boulevard; thence south along said right-of-way line of Franklin Boulevard to its intersection with the south right-of-way line of East Jefferson Street; thence east along said right-of-way line of East Jefferson Street and the east prolongation of East Jefferson Street to its intersection with the west right-of-way line of the Seaboard Coastline Railroad; thence southerly and westerly along said Seaboard Coastline Railroad right-of-way line to a point of intersection with the south prolongation of the east right-of-way line of South Martin Luther King, Jr. Boulevard; thence north along said south prolongation of the east right-of-way line of South Martin Luther King, Jr. Boulevard and along the east right-of-way line of South Martin Luther King, Jr. Boulevard to the point of beginning.

(2) The Department of Management Services is hereby authorized to purchase at fair market value any lands or buildings owned by the Department of Transportation within the Capitol Center. The Department of Management Services may use for this purpose any funds which are available to it at the time of the purchase.

History.—s. 1, ch. 29840, 1955; s. 1, ch. 63-28; ss. 22, 23, 35, ch. 69-106; ss. 2, 4, 5, ch. 72-13; s. 2, ch. 75-70; s. 17, ch. 78-95; s. 4, ch. 78-323; ss. 1, 2, ch. 79-214; ss. 1, 2, 3, ch. 81-12; ss. 1, 4, ch. 82-46; s. 50, ch. 85-349; ss. 1, 2, 3, ch. 88-13; s. 5, ch. 91-429; s. 206, ch. 92-279; s. 55, ch. 92-326; s. 184, ch. 95-148; s. 51, ch. 98-279; s. 19, ch. 2001-89.



272.121 - Capitol Center long-range planning.

272.121 Capitol Center long-range planning.—

(1) The Department of Management Services shall develop a comprehensive and long-range plan for the development of state-owned property within the Capitol Center. In developing this plan, the department shall consider:

(a) The most efficient, expeditious, and economical method of accomplishing the desired results.

(b) The architectural and aesthetic coordination of the proposed plan with the existing structures.

(c) The effective utilization of all available space so as to minimize waste.

(d) The plans adopted by the local planning agencies in Leon County.

(2) The department shall further determine the needs of state government and the various agencies thereof occupying the Capitol Center and activities requiring space or facilities in the Capitol Center. When these needs have been determined, the department shall develop a comprehensive plan for meeting these needs and for providing immediate facilities for state government and its agencies to effectively and efficiently discharge their duties and responsibilities.

(3) In carrying out the provisions of the foregoing, the department shall request the cooperation of those state and private architects, engineers and interior designers determined by the department to possess expertise or information helpful to the development of a Capitol Plan and solicit and accept information, suggestions, and recommendations from all interested parties.

(4) The department shall prepare a report of its findings and recommendations and submit the same to the Governor and the Legislature every fifth year, except that the next report shall not be due until February 1, 1979. Said report shall reflect the actions of the department in carrying out the provisions of this act and shall include an updated comprehensive plan to carry out the provisions of this act each time the report is submitted.

(5) The department is authorized to contract with the City of Tallahassee, Leon County, the Tallahassee-Leon County Planning Department, or any other agency of such city or county to obtain planning services and functions required for the planning and development of the district in harmony with the coordinated planning of the city and the county. Services and functions covered under such agreements may include, but shall not be limited to, topographic surveys; base mapping; inventory of land use, employment, parking, and building floor areas; land acquisition information; analysis of trends; physical planning activities, including a master plan and any other required planning studies; coordination of plans for development in the district with city and county development plans; and application for and use of federal funds which may be available for planning or related purposes.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 65-262; s. 1, ch. 67-532; ss. 22, 35, ch. 69-106; s. 76, ch. 71-377; s. 3, ch. 72-13; s. 2, ch. 75-70; s. 6, ch. 77-320; s. 51, ch. 85-349; s. 207, ch. 92-279; s. 55, ch. 92-326; s. 52, ch. 98-279; s. 20, ch. 2001-89.



272.122 - Acquisition of land for state buildings and facilities in the Capitol Center.

272.122 Acquisition of land for state buildings and facilities in the Capitol Center.—The Department of Management Services is hereby authorized and directed to acquire both land and buildings now needed or to be needed for use, in whole or in part, by state government or any agency, board, bureau, or commission thereof. However, no building can be constructed or land acquired under this section without specific legislative approval. The acquisition of the land, buildings, and facilities may be financed by grants, by direct appropriations, or by the issuance of revenue bonds or certificates pledging the revenues and rentals derived from the use of the buildings and facilities. The Department of Management Services is expressly authorized to issue revenue certificates to carry out the purposes of this section. Title to any lands acquired pursuant to this section shall be vested in the Board of Trustees of the Internal Improvement Trust Fund for the use and benefit of the State of Florida.

History.—s. 1, ch. 65-385; s. 1, ch. 67-55; ss. 22, 27, 35, ch. 69-106; s. 77, ch. 71-377; s. 2, ch. 75-70; s. 52, ch. 85-349; s. 208, ch. 92-279; s. 55, ch. 92-326; s. 53, ch. 98-279.



272.124 - Department of Management Services; power to contract.

272.124 Department of Management Services; power to contract.—The Department of Management Services is authorized and empowered to make and enter into any contract or agreement, with any person or agency, public or private, to lease, buy, acquire, construct, hold, or dispose of real and personal property necessary to carry out the objects and purposes of this act; however, no contract may be entered into without specific authorization of the Legislature for the project. Lands shall be acquired by the department in accordance with acquisition procedures for state lands provided for in s. 253.025.

History.—s. 3, ch. 65-385; ss. 22, 35, ch. 69-106; s. 2, ch. 75-70; s. 16, ch. 79-255; s. 53, ch. 85-349; s. 209, ch. 92-279; s. 55, ch. 92-326; s. 54, ch. 98-279.



272.129 - Florida Historic Capitol; space allocation; maintenance and repair.

272.129 Florida Historic Capitol; space allocation; maintenance and repair.—

(1) The Legislature shall ensure that all space in the Florida Historic Capitol is restored in a manner consistent with the 1902 form and made available for allocation. Notwithstanding the provisions of ss. 255.249 and 272.04 that relate to space allocation in state-owned buildings, the President of the Senate and the Speaker of the House of Representatives shall have responsibility and authority for the allocation of all space in the restored Florida Historic Capitol, provided:

(a) The rotunda, corridors, Senate chamber, House of Representatives chamber, and Supreme Court chamber may not be used as office space.

(b) The Legislature shall be allocated sufficient space for program and administrative functions relating to the preservation, museum, and cultural programs of the Legislature.

(2) The Florida Historic Capitol shall be maintained in accordance with good historic preservation practices as specified in the National Park Service Preservation Briefs and the Secretary of the Interior’s Standards for Rehabilitation and Guidelines for Rehabilitating Historic Buildings.

(3) Custodial and preventive maintenance and repair of the entire Florida Historic Capitol and the grounds located adjacent thereto shall be the responsibility of the Department of Management Services, subject to the special requirements of the building as determined by the Florida Historic Capitol Museum Director.

History.—ss. 1, 3, ch. 81-232; s. 210, ch. 92-279; s. 55, ch. 92-326; s. 5, ch. 2006-111; s. 13, ch. 2008-199; s. 1, ch. 2015-47.



272.131 - Florida Historic Capitol Museum Council.

272.131 Florida Historic Capitol Museum Council.—The Florida Historic Capitol Museum Council is created within the legislative branch of state government.

(1) The council is composed of 13 members. Council members shall be selected based on their dedication to preserving the Florida Historic Capitol and advancing the mission of the Florida Historic Capitol Museum. Council members must demonstrate an interest in documenting the institutional knowledge and historic traditions of state governance with an emphasis on legislative history, the advancement of civics education, and the encouragement of residents of this state to engage with state government. To serve on the council, prospective members should be experts in, or hold credentials in, the fields most directly related to the mission of the Florida Historic Capitol Museum, including, but not limited to, history, education, historic preservation, legal history, or political science, or be leaders in their respective communities or statewide, with demonstrated success in building community support for cultural institutions. The council consists of the following members:

(a) The Secretary of the Senate.

(b) The Clerk of the House of Representatives.

(c) The Sergeants at Arms of both houses of the Legislature.

(d) The President of the Senate and the Speaker of the House of Representatives shall each appoint three members, two of whom must be former legislators or officers of the Legislature and one of whom must be a representative of the general public.

(e) The board of directors of the Florida Historic Capitol Museum’s direct-support organization shall appoint three members from its membership.

(2) A council member shall:

(a) Serve without compensation, except that he or she is entitled to receive reimbursement for per diem and travel expenses in accordance with s. 112.061. Such expenses must be paid out of funds of the Florida Historic Capitol Museum’s direct-support organization.

(b) Attend a majority of the council’s quarterly meetings.

(c) Serve as an advocate and ambassador for the museum.

(d) Lend expertise for the advancement of the museum.

(e) Participate in key museum events.

(f) Become a member of the museum.

(3) The council shall:

(a) Designate a chair.

(b) Provide guidance and support to assist the Florida Historic Capitol Museum Director and staff in developing a strategic plan to guide the activities of the museum.

(c) Periodically review the museum’s strategic plan.

(d) Ensure that the museum retains an emphasis on preserving legislative history and traditions by cultivating relationships with current and former legislators, collecting historic materials, and encouraging public participation in the museum’s programs.

(e) Ensure that the museum operates as a public trust in accordance with the Ethics, Standards, and Best Practices and the Code of Ethics for Museums adopted by the American Alliance of Museums.

(f) Meet annually with the board of directors of the Florida Historic Capitol Museum’s direct-support organization to jointly review the museum’s strategic plan before it is presented to the President of the Senate and the Speaker of the House of Representatives and evaluate the direct-support organization’s long-term development goals and near-term strategies.

(g) Assist museum staff in planning the Biennial Joint Legislative Reunion.

History.—s. 2, ch. 2015-47.



272.133 - Vested rights of projects approved by Capitol Center Planning Commission.

272.133 Vested rights of projects approved by Capitol Center Planning Commission.—Upon the abolishment of the Capitol Center Planning Commission or the restriction by law of its jurisdiction to state-owned lands, any private project that received design approval before the effective date of an act that provides for such abolishment or restriction shall be considered vested for the zoning, land use, and variances approved by the commission. A vested project is required to demonstrate only that it is in compliance with environmental and building permitting requirements to be eligible for the issuance of a building permit.

History.—s. 46, ch. 2001-89.



272.135 - Florida Historic Capitol Museum Director.

272.135 Florida Historic Capitol Museum Director.—

(1) The position of Florida Historic Capitol Museum Director is created within the Legislature, which shall establish the qualifications for the position. The director shall be appointed by and serve at the pleasure of the President of the Senate and the Speaker of the House of Representatives.

(2) The director shall:

(a) Promote and encourage throughout the state knowledge and appreciation of the Florida Historic Capitol.

(b) Collect, research, exhibit, interpret, preserve, and protect the history, artifacts, objects, furnishings, and other materials related to the Florida Historic Capitol, except for archaeological research and resources.

(c) Develop, direct, supervise, and maintain the interior design and furnishings of all space within the Florida Historic Capitol in a manner consistent with the restoration of the Florida Historic Capitol in its 1902 form.

(d) Propose a strategic plan to the President of the Senate and the Speaker of the House of Representatives by May 1 of each year in which a general election is held and propose an annual operating plan.

(3) In conjunction with the Florida Historic Capitol Museum Council, the director may assist the Florida Historic Capitol Museum in the performance of its mission by:

(a) Raising money.

(b) Submitting requests for and receiving grants.

(c) Receiving, holding, investing, and administering in the name of the Florida Historic Capitol Museum securities, funds, objects of value, or other real and personal property.

(d) Receiving gifts and donations for the direct or indirect benefit of the Florida Historic Capitol.

(e) Making expenditures to or for the direct or indirect benefit of the Florida Historic Capitol.

History.—s. 2, ch. 81-232; s. 6, ch. 2006-111; s. 2, ch. 2009-179; s. 3, ch. 2015-47; s. 29, ch. 2016-10.



272.136 - Direct-support organization.

272.136 Direct-support organization.—The Florida Historic Capitol Museum Council and the Florida Historic Capitol Museum Director may establish a direct-support organization to provide assistance and promotional support through fundraising for the Florida Historic Capitol Museum, including, but not limited to, its educational programs and initiatives.

(1) The direct-support organization shall be governed by a board of directors. Board members must demonstrate a capacity for supporting the mission of the Florida Historic Capitol.

(a) Initial appointments to the board shall be made by the President of the Senate and the Speaker of the House of Representatives at the recommendation of the council and the director. Appointments to the board shall thereafter be made by the board.

(b) The initial board shall consist of nine members who shall be appointed to 3-year terms, except that the terms of such appointees shall be designated so that three members are appointed for 1 year, three members are appointed for 2 years, and three members are appointed for 3 years, in order to achieve staggered terms, as determined by the presiding officers.

(c) Effective July 1, 2015, the board may add up to 12 additional members to be appointed for 3-year terms.

(d) Board members shall serve without compensation, but are entitled to receive reimbursement for per diem and travel expenses in accordance with s. 112.061. Such expenses must be paid out of funds of the direct-support organization.

(e) The board may use the fixed property and facilities of the Florida Historic Capitol, subject to the provisions of this subsection. Such use must be directly in keeping with the approved purposes of the direct-support organization and may not be made at times or places that would unreasonably interfere with the normal operations of the Florida Historic Capitol.

(2) The direct-support organization must be a Florida corporation, not for profit, incorporated under chapter 617 and approved by the Department of State.

(3) The director and council may prescribe any condition with which the direct-support organization must comply.

(4) The director may not authorize the use of any fixed property or facilities by the direct-support organization if the organization does not provide equal membership and employment opportunities to all persons regardless of race, color, religion, gender, age, or national origin.

(5) The direct-support organization shall provide for an annual financial audit in accordance with s. 215.981.

(6) If the direct-support organization is no longer authorized by this section, fails to comply with the requirements of this section, fails to maintain its tax-exempt status pursuant to s. 501(c)(3) of the Internal Revenue Code, or ceases to exist, all funds obtained through grants, gifts, and donations in the direct-support organization account shall revert to the state and be deposited into an account designated by the Legislature for the support of the Florida Historic Capitol, provided that donations made for specific purposes in an original donor agreement shall be applied only to those purposes.

(7)(a) The identity of a donor or prospective donor to the direct-support organization who desires to remain anonymous, and all information identifying such donor or prospective donor, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such anonymity shall be maintained in any auditor’s report created pursuant to the annual financial audit required under subsection (5).

(b) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2017, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 3, ch. 2009-179; s. 1, ch. 2012-11; s. 4, ch. 2015-47.



272.16 - Parking areas within Capitol Center area.

272.16 Parking areas within Capitol Center area.—

(1) The Department of Management Services may assign parking areas within the Capitol Center area to a state agency for its own use or for reassignment to state officers and employees employed in Tallahassee; however, parking areas must be provided for members of the Legislature during sessions of the Legislature, regular and extraordinary. Not more than 15 percent of said parking areas may be set aside for the use of persons temporarily visiting or attending to business in the Capitol Center area who reside beyond the territorial limits of the City of Tallahassee. Any remaining portion of the parking areas not assigned as aforesaid may be limited in period of time for use. However, the Department of Management Services shall have no power to assign parking spaces in the legislative office buildings, nor shall those spaces and spaces in the parking facility within the Capitol Building which are allocated to the Legislature be included under the provisions of this section and s. 272.161(1), except as provided in subsection (2) of this section.

(2) The presiding officer of each house of the Legislature shall be responsible for the assignment of parking spaces in its respective office building.

(3) The parking areas so assigned, or so limited in use, shall be clearly marked, and any violation of the same shall constitute a violation of this chapter and may be punished as if it constituted a violation of a municipal ordinance of the City of Tallahassee.

(4) The Department of Management Services shall adopt such rules as are necessary to carry out the purposes of subsections (1) and (3).

History.—s. 5, ch. 29840, 1955; ss. 22, 35, ch. 69-106; s. 1, ch. 73-34; s. 2, ch. 75-70; s. 1, ch. 80-225; s. 54, ch. 85-349; s. 211, ch. 92-279; s. 55, ch. 92-326; s. 55, ch. 98-279.



272.161 - Rental of reserved parking spaces.

272.161 Rental of reserved parking spaces.—

(1)(a) The Department of Management Services may assign a reserved parking space to any state employee, qualified state employee car pool, provider of essential services to the state, or state agency for reassignment to its employees. Any state agency assigned a reserved parking space shall charge the user of such space, except a qualified state employee car pool, a fee in accordance with guidelines established by the department.

(b) Any state agency assigned a reserved parking space which is not rented for a period of 7 consecutive days shall return such space to the department for reassignment. All state agencies assigned reserved parking spaces shall assure the timely payment of assessed rent to the department.

(c) Assignments of reserved parking spaces shall be limited to the amount of available parking under the supervision of the department. Preference in the assignment of reserved parking spaces shall be given qualified state employee car pools. A state agency, employee, state employee car pool, or provider of essential services may request a reserved parking space in a manner prescribed by the department.

(2) All employee parking fees shall be payable by the payroll deduction plan, periodically according to the employee’s pay schedule, to the Department of Management Services or to the contracting agency.

(3) All fees collected by the Department of Management Services under the provisions of this section shall be deposited in the Supervision Trust Fund. The department shall account for the revenues and expenditures related to the paid parking program in compliance with the provisions of s. 215.32(2)(b). The revenues collected from parking fees shall be used for the maintenance, minor construction, enforcement, security, and administration of parking facilities and programs.

(4) The Department of Management Services shall adopt such rules as are necessary to carry out the purposes of this section. The department shall establish guidelines for qualifying as a state employee car pool and for the preferential assignment of reserved spaces to car pools.

(5) The Department of Management Services shall establish fees on all state-owned reserved parking spaces, except those assigned to qualified state employee car pools, under the jurisdiction of the department. The department shall also issue loading zone permits and scramble parking permits for a fee sufficient to cover the cost of administering the permits and maintaining the parking areas.

(6) The Department of Management Services shall have the authority to remove or tow away, or cause to be removed or towed away, any wrongfully parked vehicle in any assigned or reserved parking space or area under the control of the Department of Management Services throughout the state at the expense of the owner of the wrongfully parked vehicle.

History.—s. 1, ch. 70-249; s. 1, ch. 72-124; s. 2, ch. 80-225; s. 1, ch. 84-116; s. 1, ch. 85-15; s. 1, ch. 88-230; s. 212, ch. 92-279; s. 55, ch. 92-326; s. 16, ch. 94-265; s. 42, ch. 2000-158; s. 4, ch. 2000-340.



272.18 - Governor’s Mansion Commission.

272.18 Governor’s Mansion Commission.—

(1)(a) There is created within the Department of Management Services a Governor’s Mansion Commission to be composed of eight members. Five members shall be private citizens appointed by the Governor and subject to confirmation by the Senate; one member shall be the Secretary of Management Services or his or her designee; one member shall be the director of the Division of Recreation and Parks of the Department of Environmental Protection; and one member shall be designated by the Secretary of State and shall be an employee of the Department of State with curatorial and museum expertise. The Governor shall appoint all citizen members for 4-year terms. The Governor shall fill vacancies for the remainder of unexpired terms. The spouse of the Governor or the designated representative of the Governor shall be an ex officio member of the commission but shall have no voting rights except in the case of a tie vote.

(b) No member of the commission may hold any other state or local office during his or her tenure as a member of the commission.

(c) Each commission member is accountable to the Governor for the proper performance of the duties of his or her office. The Governor shall cause to be investigated any complaint or unfavorable report received concerning the actions of the commission or any member and shall take appropriate action thereon. The Governor may remove from office any commission member for malfeasance, misfeasance, neglect of duty, incompetence, permanent inability to perform official duties, or pleading guilty or nolo contendere to, or being found guilty of, a felony.

(2)(a) The commission shall annually elect a chair from among the citizen members appointed by the Governor. The chair shall serve for 1 year and may be elected for 1 additional year. Meetings of the commission shall be held at the call of its chair, at the request of a majority of its membership, at the request of the department, or at such times as may be prescribed by its rules. A majority of the commission shall constitute a quorum for the transaction of business.

(b) The commission shall obtain clerical, expert, technical, or other services from the Department of Management Services as the commission requires to carry out the purposes of this section.

(c) Members of the commission shall serve without compensation or honorarium but shall be entitled to receive reimbursement for per diem and travel expenses as provided in s. 112.061. All expenses of the commission shall be paid from appropriations to be made by the Legislature to the Department of Management Services for that purpose. The commission shall submit its budgetary requests to the Department of Management Services for approval and inclusion in the legislative budget request of the department. All vouchers shall be approved by the secretary of the Department of Management Services before being submitted to the Chief Financial Officer for payment.

(3)(a) The commission shall keep the structure, style, and character of the Governor’s Mansion, its grounds, and all structures thereon consistent with its original plan of construction and design. It shall preserve and protect the antique furnishings in the private quarters of the Governor’s Mansion and the articles of furniture, fixtures, and decorative objects used or displayed in the state rooms of the Governor’s Mansion. For the purposes of this section and s. 272.185, the entrance hall, the state bedroom and its hallway and bath, the reception hall, the Florida Room, and the state dining room are the state rooms of the Governor’s Mansion. The commission may assist with the private quarters of the Governor’s Mansion when requested by the Governor, the Governor’s spouse, or the Governor’s designee.

(b) The commission shall recommend for approval by the Governor and Cabinet any major changes in the architecture, furniture, furnishings, fixtures, or decorative objects of the Governor’s Mansion, the structures thereon, or the landscaping of the grounds.

(c) The commission shall catalog and maintain a descriptive, photographic inventory of the antique furnishings in the private quarters and of all articles of furniture, fixtures, and decorative objects used or displayed in the state rooms of the Governor’s Mansion.

(d) The commission shall employ or utilize the services of a full-time curator to catalog and maintain the inventory, to aid in the care and upkeep of the furnishings, to train Governor’s Mansion docents, and to assist and advise the commission in the furtherance of the purposes of this section.

(e) The commission may receive on behalf of the state contributions, bequests, and gifts of money, furniture, works of art, memorabilia, or other property consistent with the purposes for which the commission is created. Title to all property which is acquired by the commission shall vest in the state and shall be held in trust by the commission to further the purposes of this section. No gifts, contributions, or bequests shall be accepted for the Governor’s Mansion without the approval of the commission.

(f) The commission may authorize corporations not for profit, incorporated in accordance with chapter 617 and approved by the Department of State, to operate for the benefit of the Governor’s Mansion. Any such corporation shall operate under contract to the commission. The commission shall adopt rules prescribing material conditions of the contract, including, but not limited to, provisions which prescribe procedures for acquiring and disposing of property by the corporation, which describe the relationship of the corporation to the commission, and which require the corporation to disclose material provisions of the contract to donors of gifts, contributions, or bequests.

(g) The commission also shall adopt rules governing the use of the state rooms of the Governor’s Mansion, the selection and acquisition of furnishings and decorations for these rooms, and the acceptance of gifts, contributions, bequests, or loans of property.

(4) The Department of Environmental Protection and the Department of State shall provide reasonable assistance when requested by the commission.

History.—s. 1, ch. 57-61; s. 1, ch. 61-30; s. 10, ch. 63-400; ss. 22, 35, ch. 69-106; s. 2, ch. 75-70; s. 4, ch. 78-323; ss. 1, 3, 4, ch. 81-13; ss. 1, 4, ch. 82-46; s. 55, ch. 85-349; ss. 1, 2, 3, ch. 88-15; s. 5, ch. 91-429; s. 213, ch. 92-279; s. 55, ch. 92-326; s. 110, ch. 94-356; s. 856, ch. 95-148; s. 25, ch. 99-399; s. 285, ch. 2003-261.



272.185 - Maintenance of Governor’s Mansion by Department of Management Services.

272.185 Maintenance of Governor’s Mansion by Department of Management Services.—

(1) The Department of Management Services shall maintain all structures, furnishings, equipment, and grounds of the Governor’s Mansion, except that the exterior facades; the landscaping of the grounds; the antique furnishings in the private quarters; the interiors of the state rooms; and the articles of furniture, fixtures, and decorative objects used or displayed in the state rooms shall be maintained pursuant to the directives of the Governor’s Mansion Commission.

(2) The department shall insure the Governor’s Mansion, its contents, and all structures and appurtenances thereto with the State Risk Management Trust Fund as provided in s. 284.01. The department may purchase any necessary insurance either by a primary insurance contract, excess coverage insurance, or reinsurance to cover the contents of the mansion, whether title of the contents is in the state or in any other person or entity not a resident of the mansion, notwithstanding the provision of s. 287.025.

(3) The department shall have authority to contract and be contracted with for work and materials required.

(4) The department shall keep a continuing and accurate inventory of all equipment and furnishings.

History.—ss. 2, 3, ch. 57-61; s. 1, ch. 61-30; ss. 22, 35, ch. 69-106; s. 78, ch. 71-377; s. 2, ch. 75-70; s. 2, ch. 81-13; s. 1, ch. 81-316; s. 56, ch. 85-349; s. 214, ch. 92-279; s. 55, ch. 92-326; s. 59, ch. 96-418; s. 56, ch. 98-279; s. 26, ch. 99-399; s. 8, ch. 2000-122.

Note.—Former s. 272.18(2), (3).






Chapter 273 - STATE-OWNED TANGIBLE PERSONAL PROPERTY

273.01 - Definitions.

273.01 Definitions.—The following words as used in this act have the meanings set forth in the below subsections, unless a different meaning is required by the context.

(1) “Custodian” means any elected or appointed state officer, board, commission, or authority, and any other person or agency entitled to lawful custody of property owned by the state.

(2) “Property” means all tangible personal property owned by the state.

(3) “Private nonprofit agency” means a nonprofit charitable organization, no part of the net earnings of which inures or may lawfully inure to the benefit of any private shareholder or individual, which has been held to be tax-exempt under the provisions of s. 501 of the Internal Revenue Code of 1954, and which has as its principal mission:

(a) Public health and welfare;

(b) Education;

(c) Environmental restoration and conservation;

(d) Civil and human rights; or

(e) The relief of human suffering and poverty.

History.—s. 1, ch. 57-277; s. 24, ch. 94-226.



273.02 - Record and inventory of certain property.

273.02 Record and inventory of certain property.—The word “property” as used in this section means equipment, fixtures, and other tangible personal property of a nonconsumable and nonexpendable nature. The Chief Financial Officer shall establish by rule the requirements for the recording of property in the state’s financial systems and for the periodic review of property for inventory purposes.

History.—s. 2, ch. 57-277; s. 1, ch. 59-430; s. 1, ch. 69-74; s. 8, ch. 69-82; s. 3, ch. 80-380; s. 2, ch. 81-256; s. 4, ch. 87-137; s. 8, ch. 89-291; s. 185, ch. 95-148; s. 11, ch. 99-155; s. 27, ch. 99-399; s. 38, ch. 2006-122.



273.025 - Financial reporting for recorded property.

273.025 Financial reporting for recorded property.—The Chief Financial Officer shall establish by rule the requirements for the capitalization of property that has been recorded in the state’s financial systems.

History.—s. 39, ch. 2006-122.



273.03 - Property supervision and control.

273.03 Property supervision and control.—The custodian shall be primarily responsible for the supervision, control, and disposition of the property in his or her custody but may delegate its use and immediate control to a person under his or her supervision and may require custody receipts.

History.—s. 3, ch. 57-277; s. 25, ch. 94-226; s. 857, ch. 95-148.



273.04 - Property acquisition.

273.04 Property acquisition.—Whenever acquiring property, the custodian may pay the purchase price in full or may exchange property with the seller as a trade-in. If, whenever acquiring property, the custodian may best serve the interests of the state by outright sale of property rather than by exchange as a trade-in, the custodian may make the sale in the manner prescribed in this act for the disposal of surplus property.

History.—s. 4, ch. 57-277; s. 3, ch. 73-233; s. 215, ch. 92-279; s. 55, ch. 92-326; s. 26, ch. 94-226.



273.05 - Surplus property.

273.05 Surplus property.—

(1) The custodian may classify as surplus any property in his or her custody that is obsolete or the continued use of which is uneconomical or inefficient or which serves no useful function as to any activity or location under his or her supervision.

(2) Each custodian shall appoint one or more review boards to examine and make recommendations on approval or disapproval of classification of property as surplus.

(3) Property determined to be surplus shall be certified as such by the custodian.

(4) Each custodian shall promulgate rules or guidelines regarding the certification of surplus property.

(5) The custodian shall maintain records of property that is certified as surplus with information indicating the value and condition of the property. Agency records for property certified as surplus shall comply with rules issued by the Chief Financial Officer.

History.—s. 5, ch. 57-277; ss. 22, 35, ch. 69-106; s. 4, ch. 70-146; s. 216, ch. 92-279; s. 55, ch. 92-326; s. 27, ch. 94-226; s. 858, ch. 95-148; s. 6, ch. 2011-52.



273.055 - Disposition of state-owned tangible personal property.

273.055 Disposition of state-owned tangible personal property.—

(1) Certified surplus property shall not be sold, transferred, cannibalized, scrapped, warehoused, or destroyed without prior written authority from the custodian.

(2) Custodians shall maintain records to identify each property item as to disposition. Such records shall comply with rules issued by the Chief Financial Officer.

(3) Custodians may dispose of property certified as surplus by:

(a) Selling or transferring the property to any other governmental entity;

(b) Selling or donating the property to any private nonprofit agency;

(c) Selling the property through a sale open to the public; or

(d) Entering into contractual agreements with other entities, including, but not limited to, other governmental agencies or private vendors, which facilitate the final disposition of the property. Such agreements may include, but are not limited to, the leasing of storage space or arrangements for the disposal of scrap property.

(4) Each custodian shall adopt guidelines or administrative rules and regulations pursuant to chapter 120 providing for, but not limited to, transferring, warehousing, bidding, destroying, scrapping, or other disposing of state-owned tangible personal property. However, the approval of the Department of Management Services is required prior to the disposal of motor vehicles, watercraft, or aircraft pursuant to ss. 287.15 and 287.16.

(5) All moneys received from the disposition of state-owned tangible personal property or from any agreement entered into under this chapter must be retained by the custodian and may be disbursed for the acquisition of exchange and surplus property and for all necessary operating expenditures. The custodian shall maintain records of the accounts into which the money is deposited.

History.—ss. 1, 2, ch. 73-233; s. 52, ch. 79-190; s. 1, ch. 81-300; s. 217, ch. 92-279; s. 55, ch. 92-326; s. 28, ch. 94-226; s. 14, ch. 94-265; s. 57, ch. 98-279; s. 28, ch. 99-399; s. 40, ch. 2006-122.



273.09 - Penalty.

273.09 Penalty.—Any custodian who violates any provision of this chapter or any rule prescribed pursuant to its authority shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 9, ch. 57-277; s. 157, ch. 71-136.



273.10 - Repeal.

273.10 Repeal.—This act shall not repeal existing law relating to property but shall be interpreted to be supplementary in nature and shall be applicable to the extent that existing law is not in conflict.

History.—s. 11, ch. 57-277.






Chapter 274 - TANGIBLE PERSONAL PROPERTY OWNED BY LOCAL GOVERNMENTS

274.01 - Definitions.

274.01 Definitions.—The following words as used in this act have the meanings set forth in the below subsections, unless a different meaning is required by the context:

(1) “Governmental unit” means the governing board, commission or authority of a county or taxing district of the state or the sheriff of the county.

(2) “Custodian” means the person to whom the custody of county or district property has been delegated by the governmental unit.

(3) “Property” means all tangible personal property, owned by a governmental unit, of a nonconsumable nature.

(4) “Fiscal year” means the governmental unit’s fiscal year established pursuant to law; otherwise, it means the calendar year.

History.—s. 1, ch. 59-163; s. 1, ch. 61-102.



274.02 - Record and inventory of certain property.

274.02 Record and inventory of certain property.—

(1) The word “property” as used in this section means fixtures and other tangible personal property of a nonconsumable nature.

(2) The Chief Financial Officer shall establish by rule the requirements for the recording of property and for the periodic review of property for inventory purposes.

History.—s. 2, ch. 59-163; s. 8, ch. 69-82; s. 1, ch. 73-87; s. 5, ch. 82-104; s. 1, ch. 88-53; s. 5, ch. 96-209; s. 2, ch. 2004-296; s. 41, ch. 2006-122.



274.03 - Property supervision and control.

274.03 Property supervision and control.—A governmental unit shall be primarily responsible for the supervision and control of its property but may delegate to a custodian its use and immediate control and may require custody receipts. A governmental unit may assign to or withdraw from a custodian the custody of any of its property at any time; provided, that if the custodian is an officer elected by the people or appointed by the Governor, the property may not be withdrawn from the officer’s custody without his or her consent. Each custodian shall be responsible to the governmental unit for the safekeeping and proper use of the property entrusted to his or her care. If the custodian is not a bonded officer, the governmental unit may require from the custodian a bond conditioned upon such safekeeping and proper use. In each county the sheriff shall be the custodian of the property of the office of sheriff.

History.—s. 3, ch. 59-163; s. 2, ch. 61-102; s. 186, ch. 95-148.



274.04 - Property acquisition.

274.04 Property acquisition.—Whenever acquiring property, the governmental unit may pay the purchase price in full or may exchange property with the seller as a trade-in and apply the exchange allowance to the cost of the property acquired. If, whenever acquiring property, the governmental unit may best serve the interests of the county or district by outright sale of the property to be replaced, rather than by exchange as a trade-in, it may make the sale in a manner otherwise prescribed in this act for the disposal of property. The receipts from the sale may be treated as a current refund if the property to be acquired shall be contracted for within the same fiscal year of the governmental unit in which the property sold is disposed of.

History.—s. 4, ch. 59-163.



274.05 - Surplus property.

274.05 Surplus property.—A governmental unit shall have discretion to classify as surplus any of its property, which property is not otherwise lawfully disposed of, that is obsolete or the continued use of which is uneconomical or inefficient, or which serves no useful function. Within the reasonable exercise of its discretion and having consideration for the best interests of the county or district, the value and condition of property classified as surplus, and the probability of such property’s being desired by the prospective bidder or donee to whom offered, the governmental unit may offer surplus property to other governmental units in the county or district for sale or donation or may offer the property to private nonprofit agencies as defined in s. 273.01(3) by sale or donation. If the surplus property is offered for sale and no acceptable bid is received within a reasonable time, the governmental unit shall offer such property to such other governmental units or private nonprofit agencies as determined by the governmental units on the basis of the foregoing criteria. Such offer shall disclose the value and condition of the property. The best bid shall be accepted by the governmental unit offering such surplus property. The cost of transferring the property shall be paid by the governmental unit or the private nonprofit agency purchasing or receiving the donation of the surplus property.

History.—s. 5, ch. 59-163; s. 21, ch. 94-226; s. 6, ch. 96-209; s. 1, ch. 96-236.



274.06 - Alternative procedure.

274.06 Alternative procedure.—Having consideration for the best interests of the county or district, a governmental unit’s property that is obsolete or the continued use of which is uneconomical or inefficient, or which serves no useful function, which property is not otherwise lawfully disposed of, may be disposed of for value to any person, or may be disposed of for value without bids to the state, to any governmental unit, or to any political subdivision as defined in s. 1.01, or if the property is without commercial value it may be donated, destroyed, or abandoned. The determination of property to be disposed of by a governmental unit pursuant to this section instead of pursuant to other provisions of law shall be at the election of such governmental unit in the reasonable exercise of its discretion. Property, the value of which the governmental unit estimates to be under $5,000, may be disposed of in the most efficient and cost-effective means as determined by the governmental unit. Any sale of property the value of which the governmental unit estimates to be $5,000 or more shall be sold only to the highest responsible bidder, or by public auction, after publication of notice not less than 1 week nor more than 2 weeks prior to sale in a newspaper having a general circulation in the county or district in which is located the official office of the governmental unit, and in additional newspapers if in the judgment of the governmental unit the best interests of the county or district will better be served by the additional notices; provided that nothing herein contained shall be construed to require the sheriff of a county to advertise the sale of miscellaneous contraband of an estimated value of less than $5,000.

History.—s. 6, ch. 59-163; s. 22, ch. 94-226; s. 7, ch. 96-209.



274.07 - Authorizing and recording the disposal of property.

274.07 Authorizing and recording the disposal of property.—Authority for the disposal of property shall be recorded in the minutes of the governmental unit. The disposal of property within the purview of s. 274.02 shall be recorded in the records required by that section.

History.—s. 7, ch. 59-163.



274.08 - Penalty.

274.08 Penalty.—Any person who violates any provision of this act or any rule prescribed pursuant to its authority shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 59-163; s. 158, ch. 71-136.



274.09 - Construction.

274.09 Construction.—The provisions of this act shall be liberally interpreted to be cumulative and supplementary to any general, special or local law, heretofore or hereafter enacted.

History.—s. 10, ch. 59-163.



274.10 - Initiation of act.

274.10 Initiation of act.—This act shall govern the administration of the property of each governmental unit from the beginning of such governmental unit’s fiscal year next succeeding May 28, 1959.

History.—s. 11, ch. 59-163.



274.11 - County health department property.

274.11 County health department property.—Title to property purchased by county health departments established pursuant to the provisions of chapter 154, whether purchased with federal, state or county funds, or any combination thereof, shall be vested in the board of county commissioners of the county where said county health department is located and shall be accounted for in accordance with the provisions of this chapter.

History.—s. 1, ch. 61-46.



274.12 - Special districts subject to chapter.

274.12 Special districts subject to chapter.—Every special district governed by the provisions of this act shall comply with the provisions of this chapter.

History.—s. 12, ch. 79-183; s. 3, ch. 2004-296.









TITLE XIX - PUBLIC BUSINESS

Chapter 279 - REGISTERED PUBLIC OBLIGATIONS

279.01 - Short title.

279.01 Short title.—This act shall be known and may be cited as the “Registered Public Obligations Act of Florida.”

History.—s. 1, ch. 83-271.



279.02 - Definitions.

279.02 Definitions.—As used in this act, the following terms have the following meanings, unless the context otherwise requires:

(1) “Authorized officer” means any individual required or permitted, alone or with others, by any provision of law or by the issuing public entity to execute on behalf of the public entity a certificated registered public obligation or a writing relating to an uncertificated registered public obligation.

(2) “Certificated registered public obligation” means a registered public obligation which is represented by an instrument.

(3) “Code” means the Internal Revenue Code of 1954, as amended.

(4) “Facsimile seal” means the reproduction of the seal of the issuer or the official or official body by engraving, imprinting, stamping, or other means.

(5) “Facsimile signature” means the reproduction of a manual signature by engraving, imprinting, stamping, or other means.

(6) “Financial intermediary” means a bank, broker, clearing corporation, or other person, or the nominee of any of them, which intermediary in the ordinary course of its business maintains registered public obligation accounts for its customers, when so acting.

(7) “Issuer” means a public entity which issues an obligation.

(8) “Obligation” means a bond, certificate, note, or other evidence of indebtedness including, but not limited to, an agreement of a public entity to pay principal and any interest thereon, whether in the form of a contract to repay borrowed money, a lease, or an instrument purchase agreement, or otherwise, and includes a share, participation, or other interest in any such agreement.

(9) “Official actions” means the actions by statute, order, ordinance, resolution, contract, or other authorized means by which the issuer provides for issuance of a registered public obligation.

(10) “Official or official body” means the officer or board of an issuer empowered under the laws of one or more states, territories, or possessions of the United States, including the District of Columbia and the State of Florida, to authorize and provide for original issuance of an obligation of the issuer by defining the obligation and its terms, conditions, and other incidents; the successor or successors of any such official or official body; and such other person or group of persons as shall be assigned duties of such official or official body with respect to a registered public obligation under applicable law from time to time.

(11) “Public entity” means any entity, department, or agency which is empowered under the laws of one or more states, territories, or possessions of the United States, including the District of Columbia and the State of Florida, to issue obligations, any interest with respect to which obligations may, under any provision of law, be provided an exemption from the income tax referred to in the code. The term “public entity” thus may include, without limitation, the State of Florida, an entity deriving powers from and acting pursuant to the State Constitution or a general or special legislative act, a political subdivision, a municipal corporation, a state university or college, a school or other special district, a joint agreement entity, a public authority, a public trust, a nonprofit corporation, and other organizations.

(12) “Registered public obligation” means an obligation issued by a public entity pursuant to a system of registration.

(13) “System of registration” or any of its variant terms means a plan that provides:

(a) With respect to a certificated registered public obligation, that:

1. The certificated registered public obligation specify a person entitled to the registered public obligation and the rights it represents; and

2. The transfer of the certificated registered public obligation and the rights it represents may be registered upon books maintained for that purpose by or on behalf of the issuer.

(b) With respect to an uncertificated registered public obligation, that:

1. Books maintained by or on behalf of the issuer for the purpose of registration of the transfer of a registered public obligation specify a person entitled to the registered public obligation and the rights evidenced thereby; and

2. The transfer of the uncertificated registered public obligation and the rights evidenced thereby be registered upon such books.

(14) “Uncertificated registered public obligation” means a registered public obligation which is not represented by an instrument.

History.—s. 2, ch. 83-271.



279.03 - Legislative intent.

279.03 Legislative intent.—

(1) The code provides that interest with respect to certain obligations may not be exempt from federal income taxation unless such obligations are in registered form. It is therefore a matter of state concern that public entities be authorized to provide for the issuance of obligations in such form. It is a purpose of this act to empower all public entities to establish and maintain a system pursuant to which obligations may be issued in registered form within the meaning of the applicable provisions of the code.

(2) Obligations traditionally have been issued in bearer form rather than in registered form; and a change from bearer form to registered form may affect the relationships and rights and duties of issuers of, and persons dealing with, obligations, and by such effects may affect the costs. Such effects will impact the various issuers and varieties of obligations differently depending on their legal and financial characteristics, their markets, and their adaptability to recent and prospective technological and organizational developments. It is therefore a matter of state concern that public entities be provided flexibility in the development of such systems and control over system incidents, so as to accommodate such differing impacts. It is a purpose of this act to empower the establishment and maintenance, and amendment from time to time, of differing systems of registration of obligations, including system incidents, so as to accommodate the differing impacts upon issuers and varieties of obligations. It is further a purpose of this act to authorize systems that will facilitate the prompt and accurate transfer of registered public obligations and to develop practices with regard to the registration and transfer of registered public obligations.

History.—s. 3, ch. 83-271.



279.04 - System of registration.

279.04 System of registration.—

(1) Each issuer or its designated agent is authorized to establish and maintain a system of registration with respect to each obligation which it issues. The system may be either:

(a) A system pursuant to which only certificated registered public obligations are issued;

(b) A system pursuant to which only uncertificated registered public obligations are issued; or

(c) A system pursuant to which both certificated and uncertificated registered public obligations are issued.

The issuer may amend, discontinue, or reinstitute any system, from time to time, subject to covenants with the holders of the obligations.

(2) The system shall be established, amended, discontinued, or reinstituted for the issuer by, and shall be maintained for the issuer as provided by, the official or official body.

(3) The system shall be described in the registered public obligation or in the official actions which provide for original issuance of the registered public obligation, and in subsequent official actions providing for amendments and other matters from time to time. Such description may be made by reference to a program of the issuer which is established by the official or official body.

(4) The system shall define the method or methods by which transfer of the registered public obligation shall be effective with respect to the issuer and by which payment of principal and any interest shall be made. The system may permit the issuance of a registered public obligation in any denomination to represent several registered public obligations of smaller denominations. The system also may provide for the form of any certificated registered public obligation or of any writing relating to an uncertificated registered public obligation; for identifying numbers or other designations; for a sufficient supply of certificates for subsequent transfers; for record and payment dates; for varying denominations; for communications to holders or owners of obligations; and for accounting, canceled certificate destruction registration, and the release of security interests and other incidental matters. Unless the issuer provides otherwise, the record date for interest payable on the 1st day or the 15th day of a month shall be the 15th day or the last business day of the preceding month, respectively, and the record date for interest payable on other than the 1st or 15th day of a month shall be the 15th calendar day before the interest payment date.

(5) Under a system pursuant to which both certificated and uncertificated registered public obligations are issued, both types of registered public obligations may be regularly issued, or one type may be regularly issued and the other type issued only under described circumstances or to particular described categories of owners, and provision may be made for registration and release of security interests in registered public obligations.

(6) The system may include covenants of the issuer as to amendments, discontinuances, and reinstitutions of the system and the effects of such on the exemption of interest from the income tax provided for by the code.

(7) Whenever an issuer issues an uncertificated registered public obligation, the system of registration may provide that a true copy of the official actions of the issuer relating to such uncertificated registered public obligation be maintained by the issuer or by the person, if any, maintaining such system on behalf of the issuer, so long as the uncertificated registered public obligation remains outstanding and unpaid. A copy of such official actions, verified to be such by an authorized officer, shall be admissible before any court of record, administrative body, or arbitration panel without further authentication.

(8) Nothing in this act precludes a conversion from one of the forms of registered public obligations provided for by this act to a form of obligation not provided for by this act if interest on the obligation so converted will continue to be exempt from the income tax provided for by the code.

(9) The rights provided by other laws with respect to obligations in forms not provided for by this act shall, to the extent not inconsistent with this act, apply with respect to registered public obligations issued in forms authorized by this act.

History.—s. 4, ch. 83-271; s. 61, ch. 85-80.



279.06 - Execution of certificated registered public obligations.

279.06 Execution of certificated registered public obligations.—

(1) A certificated registered public obligation shall be executed by the issuer by the manual or facsimile signature or signatures of authorized officers. Any signature of an authorized officer may be attested by the manual or facsimile signature of another authorized officer.

(2) In addition to the signatures referred to in subsection (1), any certificated registered public obligation or any writing relating to an uncertificated registered public obligation may include a certificate or certificates signed by the manual or facsimile signature of an authenticating agent, registrar, transfer agent, or trustee, or the like.

(3) At least one signature of an authorized officer or other person set forth in subsection (2), required or permitted to be placed on a certificated registered public obligation, shall be a manual signature.

History.—s. 5, ch. 83-271.



279.07 - Valid and binding execution; signatures.

279.07 Valid and binding execution; signatures.—

(1) Any certificated registered public obligation which is signed by the authorized officers at the time of its signing shall remain valid and binding, notwithstanding the fact that, before its issuance, any or all of such officers have ceased to fill their respective offices.

(2) Any authorized officer who is empowered to sign any certificated registered public obligation may adopt as and for his or her signature the signature of a predecessor in office in the event that the predecessor’s signature appears on such obligation. An authorized officer incurs, by adoption of a predecessor’s signature, no liability that would not be incurred by such authorized officer if the signature were that of such authorized officer.

History.—s. 6, ch. 83-271; s. 62, ch. 85-80; s. 187, ch. 95-148.



279.08 - Seal.

279.08 Seal.—When a seal is required or permitted in the execution of any certificated registered public obligation, an authorized officer may cause the seal to be printed, engraved, stamped, or otherwise placed in facsimile on the obligation. The facsimile seal has the same legal effect as the impression of the seal.

History.—s. 7, ch. 83-271.



279.09 - Agents.

279.09 Agents.—

(1) An issuer may appoint for such term as may be agreed, including the period for so long as a registered public obligation may be outstanding, corporate or other authenticating agents, transfer agents, registrars, or paying or other agents and may specify the terms of their appointments, including their rights, their compensation and duties, the limits upon their liabilities, and provision for their payment of liquidated damages in the event of breach of certain duties of the duties imposed, which liquidated damages may be made payable to the issuer, the owner, or a financial intermediary. None of such agents needs to have an office or to do business within the state.

(2) An issuer may agree with custodian banks and financial intermediaries, and nominees of any of them, in connection with the establishment and maintenance by others of a central depository system for the transfer or pledge of registered public obligations. Any such custodian banks, financial intermediaries, and nominees may, if qualified and acting as fiduciaries, also serve as authenticating agents, transfer agents, registrars, or paying or other agents of the issuer with respect to the same issue of registered public obligations.

(3) Nothing shall preclude the issuer from performing, either alone or jointly with other issuers, any transfer, registration, authentication, payment, or other function described in this section.

History.—s. 8, ch. 83-271; s. 63, ch. 85-80.



279.10 - Expenses; payment of costs.

279.10 Expenses; payment of costs.—

(1) An issuer, prior to or at original issuance of registered public obligations, may provide as part of a system of registration for the means of payment of the costs thereof.

(2) The issuer may, as part of a system of registration, provide for reimbursement or for satisfaction of its liability by payment by others. The issuer may enter into agreements with others respecting such reimbursement or payment, may establish fees and charges pursuant to such agreements or otherwise, and may provide that the amount or estimated amount of such fees and charges be reimbursed or paid from the same sources and by means of the same collection and enforcement procedures, and with the same priority and effect, as the sources, procedures, and priority and effect with respect to the obligations.

History.—s. 9, ch. 83-271.



279.11 - Records.

279.11 Records.—

(1) Records with regard to the ownership of, or security interests in, registered public obligations are not subject to inspection or copying under any law of the state relating to the right of the public to inspect or copy public records and shall be confidential and exempt from the provisions of s. 119.07(1).

(2) Registration records of the issuer may be maintained at such locations within or without the state as the issuer determines.

History.—s. 11, ch. 83-271; s. 1, ch. 89-65; s. 100, ch. 90-360; s. 128, ch. 96-406.



279.13 - Obligations issued by public entities.

279.13 Obligations issued by public entities.—Obligations issued by public entities under the laws of one or more states, territories, or possessions, including the District of Columbia and the State of Florida, which obligations are in registered form, whether or not represented by an instrument, and which, except for their form, satisfy the requirements with regard to security for deposits of moneys of public agencies prescribed pursuant to any law of the state, shall be deemed to satisfy all such requirements even though they are in registered form if a security interest in such obligations is perfected on behalf of the public agencies the moneys of which are so deposited.

History.—s. 10, ch. 83-271.



279.15 - Applicability.

279.15 Applicability.—

(1) Unless at any time prior to or at original issuance of a registered public obligation the official or official body of the issuer determines otherwise, this act is applicable to such registered public obligation notwithstanding any provision of law to the contrary. When this act is applicable, no contrary provision shall apply.

(2) Nothing in this act limits or prevents issuance of obligations in any other form or manner authorized by law.

(3) Unless determined otherwise pursuant to subsection (1), the provisions of this act are applicable with respect to obligations which heretofore have been approved by vote, referendum, or hearing, authorizing or permitting the authorization of obligations in bearer and registered form, or in bearer form only; and such obligations need not be resubmitted for a further vote, referendum, or hearing, for the purpose of authorizing or permitting the authorization of registered public obligations pursuant to this act.

History.—s. 12, ch. 83-271.



279.16 - Construction.

279.16 Construction.—This act shall be construed in conjunction with chapters 671-680 and the principles of contract law relative to the registration and transfer of obligations.

History.—s. 13, ch. 83-271.



279.18 - Laws in conflict with act superseded.

279.18 Laws in conflict with act superseded.—Any special or general law in conflict with the provisions of this act authorizing the issuance of bonds in registered form is hereby superseded to the extent of such conflict.

History.—s. 16, ch. 83-271.



279.19 - Covenant of state.

279.19 Covenant of state.—The State of Florida hereby covenants with the owners of any registered public obligations that it will not amend or repeal this act if the effect may be to impair the exemption from income taxation of interest on registered public obligations.

History.—s. 14, ch. 83-271.






Chapter 280 - SECURITY FOR PUBLIC DEPOSITS

280.01 - Short title.

280.01 Short title.—This chapter may be cited as the “Florida Security for Public Deposits Act.”

History.—s. 3, ch. 81-285.



280.02 - Definitions.

280.02 Definitions.—As used in this chapter, the term:

(1) “Affiliate” means an entity that is related through a parent corporation’s controlling interest. The term also includes a financial institution holding company or a subsidiary or service corporation of such holding company.

(2) “Alternative participation agreement” means an agreement of restrictions that a qualified public depository completes as an alternative to withdrawing from the public deposits program due to financial condition.

(3) “Average daily balance” means the average daily balance of public deposits held during the reported month. The average daily balance shall be determined by totaling, by account, the daily balances held by the depositor and dividing the total by the number of calendar days in the month. Deposit insurance is then deducted from each account balance and the resulting amounts are totaled to obtain the average daily balance.

(4) “Average monthly balance” means the average monthly balance of public deposits held by the depository during any 12 calendar months. The average monthly balance of the previous 12 calendar months shall be determined by adding the average daily balance for the reported month and the average daily balances for the 11 months preceding that month and dividing the total by 12.

(5) “Book-entry form” means that securities are not represented by a paper certificate but represented by an account entry on the records of a depository trust clearing system or, in the case of United States Government securities, a Federal Reserve Bank.

(6) “Capital account” or “tangible equity capital” means total equity capital, as defined on the balance-sheet portion of the Consolidated Reports of Condition and Income (call report), less intangible assets, as submitted to the regulatory banking authority.

(7) “Chief Financial Officer’s custody” is a collateral arrangement governed by a contract between a designated Chief Financial Officer’s custodian and the Chief Financial Officer. This arrangement requires that collateral be in the Chief Financial Officer’s name in order to perfect the security interest.

(8) “Collateral-pledging level” means the percentage of collateral required to be pledged by a qualified public depository as provided under s. 280.04.

(9) “Current month” means the month immediately following the month for which the monthly report is due from qualified public depositories.

(10) “Custodian” means the Chief Financial Officer or a bank, savings association, or trust company that:

(a) Is organized and existing under the laws of this state, any other state, or the United States;

(b) Has executed all forms required under this chapter or any rule adopted hereunder;

(c) Agrees to be subject to the jurisdiction of the courts of this state, or of the courts of the United States which are located within this state, for the purpose of any litigation arising out of this chapter; and

(d) Has been approved by the Chief Financial Officer to act as a custodian.

(11) “Default or insolvency” includes, without limitation, the failure or refusal of a qualified public depository to pay a check or warrant drawn upon sufficient and collected funds by a public depositor or to return a deposit on demand or at maturity together with interest as agreed; the issuance of an order by a supervisory authority restraining such depository from making payments of deposit liabilities; or the appointment of a receiver for such depository.

(12) “Effective date of notice of withdrawal or order of discontinuance” pursuant to s. 280.11(3) means that date which is set out as such in any notice of withdrawal or order of discontinuance from the Chief Financial Officer.

(13) “Eligible collateral” means securities, Federal Home Loan Bank letters of credit, and cash, as designated in s. 280.13.

(14) “Financial institution” means, including, but not limited to, an association, bank, brokerage firm, credit union, industrial savings bank, savings and loan association, trust company, or other type of financial institution organized under the laws of this state or any other state of the United States and doing business in this state or any other state, in the general nature of the business conducted by banks and savings associations.

(15) “Governmental unit” means the state or any county, school district, community college district, state university, special district, metropolitan government, or municipality, including any agency, board, bureau, commission, and institution of any of such entities, or any court.

(16) “Loss to public depositors” means loss of all principal and all interest or other earnings on the principal accrued or accruing as of the date the qualified public depository was declared in default or insolvent.

(17) “Market value” means the value of collateral calculated pursuant to s. 280.04.

(18) “Operating subsidiary” means the qualified public depository’s 100-percent owned corporation that has ownership of pledged collateral. The operating subsidiary may not have powers beyond those that its parent qualified public depository may itself exercise. The use of an operating subsidiary is at the discretion of the qualified public depository and must meet the Chief Financial Officer’s requirements.

(19) “Pledged collateral” means securities or cash held separately and distinctly by an eligible custodian for the benefit of the Chief Financial Officer to be used as security for Florida public deposits. This includes maturity and call proceeds.

(20) “Pledgor” means the qualified public depository and, if one is used, operating subsidiary.

(21) “Pool figure” means the total average monthly balances of public deposits held by all qualified public depositories during the immediately preceding 12-month period.

(22) “Previous month” means the month or months immediately preceding the month for which a monthly report is due from qualified public depositories.

(23) “Public deposit” means the moneys of the state or of any state university, county, school district, community college district, special district, metropolitan government, or municipality, including agencies, boards, bureaus, commissions, and institutions of any of the foregoing, or of any court, and includes the moneys of all county officers, including constitutional officers, which are placed on deposit in a bank, savings bank, or savings association. This includes, but is not limited to, time deposit accounts, demand deposit accounts, and nonnegotiable certificates of deposit. Moneys in deposit notes and in other nondeposit accounts such as repurchase or reverse repurchase operations are not public deposits. Securities, mutual funds, and similar types of investments are not public deposits and are not subject to this chapter.

(24) “Public depositor” means the official custodian of funds for a governmental unit who is responsible for handling public deposits.

(25) “Public deposits program” means the Florida Security for Public Deposits Act contained in this chapter and any rule adopted under this chapter.

(26) “Qualified public depository” means a bank, savings bank, or savings association that:

(a) Is organized and exists under the laws of the United States or the laws of this state or any other state or territory of the United States.

(b) Has its principal place of business in this state or has a branch office in this state which is authorized under the laws of this state or of the United States to receive deposits in this state.

(c) Has deposit insurance pursuant to the Federal Deposit Insurance Act, as amended, 12 U.S.C. ss. 1811 et seq.

(d) Has procedures and practices for accurate identification, classification, reporting, and collateralization of public deposits.

(e) Meets all the requirements of this chapter.

(f) Has been designated by the Chief Financial Officer as a qualified public depository.

(27) “Reported month” means the month for which a monthly report is due from qualified public depositories.

(28) “Required collateral” of a qualified public depository means eligible collateral having a market value equal to or in excess of the amount required under s. 280.04.

(29) “Triggering events” are events set out in s. 280.041 which give the Chief Financial Officer the right to:

(a) Instruct the custodian to transfer securities pledged, interest payments, and other proceeds of pledged collateral not previously credited to the pledgor.

(b) Demand payment under letters of credit.

History.—s. 3, ch. 81-285; s. 7, ch. 83-122; s. 1, ch. 84-216; s. 1, ch. 85-259; s. 1, ch. 86-84; s. 1, ch. 87-409; s. 1, ch. 88-185; s. 5, ch. 90-357; s. 10, ch. 91-244; s. 4, ch. 96-216; s. 1, ch. 97-30; s. 11, ch. 98-409; s. 1, ch. 2000-352; s. 1, ch. 2001-230; s. 286, ch. 2003-261; s. 33, ch. 2007-217; s. 1, ch. 2014-145.



280.03 - Public deposits to be secured; prohibitions; exemptions.

280.03 Public deposits to be secured; prohibitions; exemptions.—

(1)(a) All public deposits shall be secured as provided in this chapter when public depositors comply with the requirements of this chapter.

(b) Public deposits shall be made in a qualified public depository unless exempted by law.

(2) Public funds shall not be deposited directly or indirectly in negotiable certificates of deposit.

(3) The following are exempt from the requirements of, and protection under, this chapter:

(a) Public deposits deposited in a bank or savings association by a trust department or trust company which are fully secured under trust business laws.

(b) Moneys of the System Trust Fund, as defined in s. 121.021(36).

(c) Public deposits held outside the country.

(d) Wire transfers and transfers of funds solely for the purpose of paying registrars and paying agents.

(e) Public deposits that are fully secured by a collateral requirement under federal regulations.

(f) Public deposits made in accordance with s. 17.57(7) or s. 218.415(23).

History.—s. 3, ch. 81-285; s. 8, ch. 83-122; s. 2, ch. 85-259; s. 55, ch. 86-152; s. 4, ch. 86-236; s. 2, ch. 87-409; s. 6, ch. 90-357; s. 2, ch. 93-75; s. 5, ch. 96-216; s. 17, ch. 97-30; s. 12, ch. 98-409; s. 3, ch. 2005-126; s. 2, ch. 2014-145.



280.04 - Collateral for public deposits; general provisions.

280.04 Collateral for public deposits; general provisions.—

(1) The Chief Financial Officer shall determine the collateral requirements and collateral-pledging level for each qualified public depository following procedures established by rule. These procedures must include numerical parameters for 25-percent, 50-percent, 110-percent, and 150-percent pledge levels based on nationally recognized financial rating services information and established financial performance guidelines.

(2) A qualified public depository may not accept or retain any public deposit required to be secured unless it deposits with the Chief Financial Officer eligible collateral at least equal to the greater of:

(a) The average daily balance of public deposits that does not exceed the lesser of its tangible equity capital or 20 percent of the pool figure multiplied by the depository’s collateral-pledging level, plus the greater of:

1. One hundred ten percent of the average daily balance of public deposits in excess of its tangible equity capital; or

2. One hundred ten percent of the average daily balance of public deposits in excess of 20 percent of the pool figure.

(b) Twenty-five percent of the average monthly balance of public deposits.

(c) One hundred ten percent of the average daily balance of public deposits if the qualified public depository:

1. Has been established for less than 3 years;

2. Has experienced material decreases in its tangible equity capital; or

3. Has an overall financial condition that is materially deteriorating.

(d) One hundred fifty percent of an established maximum amount of public deposits which has been mutually agreed upon by and between the Chief Financial Officer and the qualified public depository.

(e) Minimum required collateral of $100,000.

(f) An amount as required in special instructions from the Chief Financial Officer to protect the integrity of the public deposits program.

(3) Each qualified public depository shall report its required collateral on the monthly report required in s. 280.16 and simultaneously pledge, deposit, or issue eligible collateral needed.

(4) Additional collateral is required within 2 business days if public deposits are accepted that would increase the qualified public depository’s average daily balance for the current month by 25 percent over the average daily balance of the previously reported month.

(5) Additional collateral of 20 percent of required collateral is necessary if a valuation date other than the close of business as described below has been approved for the qualified public depository and the required collateral is found to be insufficient based on the Chief Financial Officer’s valuation.

(6) Each qualified public depository shall value its collateral in the following manner; it must:

(a) Use a nationally recognized source.

(b) Use market price, quality ratings, and pay-down factors as of the close of business on the last banking day in the reported month, or as of a date approved by the Chief Financial Officer.

(c) Report any material decline in value that occurs before the date of mailing the monthly report, required in s. 280.16, to the Chief Financial Officer.

(d) Use 100 percent of the maximum amount available under Federal Home Loan Bank letters of credit as market value.

(7) A qualified public depository shall pledge, deposit, or issue additional eligible collateral between filing periods of the monthly report required in s. 280.16 when notified by the Chief Financial Officer that current market value of collateral does not meet required collateral. The pledge, deposit, or issuance of such additional collateral shall be made within 2 business days after the Chief Financial Officer’s notification.

(8) A qualified public depository may be required to return public deposits to governmental units and be suspended or disqualified or subjected to administrative penalty as provided in s. 280.051 or s. 280.054 for failure to meet required collateral.

(9) The Chief Financial Officer shall adopt rules for the establishment of collateral requirements, collateral pledging levels, required collateral calculations, and market value and clarifying terms.

History.—s. 3, ch. 81-285; s. 9, ch. 83-122; s. 132, ch. 83-217; s. 3, ch. 85-259; s. 2, ch. 86-84; s. 3, ch. 87-409; s. 4, ch. 88-185; s. 7, ch. 90-357; s. 11, ch. 91-244; s. 188, ch. 95-148; s. 6, ch. 96-216; s. 13, ch. 98-409; s. 2, ch. 2000-352; s. 2, ch. 2001-230; s. 287, ch. 2003-261; s. 3, ch. 2014-145.



280.041 - Collateral arrangements; agreements, provisions, and triggering events.

280.041 Collateral arrangements; agreements, provisions, and triggering events.—

(1) Eligible collateral listed in s. 280.13 may be pledged, deposited, or issued using the following collateral arrangements as approved by the Chief Financial Officer for a qualified public depository or operating subsidiary, if one is used, to meet required collateral:

(a) Regular custody arrangement for collateral pledged to the Chief Financial Officer pursuant to subsection (2).

(b) Federal Reserve Bank custody arrangement for collateral pledged to the Chief Financial Officer pursuant to subsection (3).

(c) Chief Financial Officer’s custody arrangement for collateral deposited in the Chief Financial Officer’s name pursuant to subsection (4).

(d) Federal Home Loan Bank letter of credit arrangement for collateral issued with the Chief Financial Officer as beneficiary pursuant to subsection (5).

(e) Cash arrangement for collateral held by the Chief Financial Officer or a custodian.

(2) With the approval of the Chief Financial Officer, a qualified public depository or operating subsidiary, as pledgor, may deposit eligible collateral with a custodian. A qualified public depository shall not act as its own custodian. Except in the case of using a Federal Reserve Bank as custodian, the following are necessary for the Chief Financial Officer’s approval:

(a) A completed collateral agreement in a form prescribed by the Chief Financial Officer in which the pledgor agrees to the following provisions:

1. The pledgor shall own the pledged collateral and acknowledge that the Chief Financial Officer has a perfected security interest. The pledged collateral shall be eligible collateral and shall be at least equal to the amount of required collateral.

2. The pledgor shall grant to the Chief Financial Officer an interest in pledged collateral for the purposes of this section. The pledgor shall not enter into or execute any other agreement related to the pledged collateral that would create an interest in or lien on that collateral in any manner in favor of any third party without the written consent of the Chief Financial Officer.

3. The pledgor shall not grant the custodian any lien that attaches to the collateral in favor of the custodian that is superior or equal to the security interest of the Chief Financial Officer.

4. The pledgor shall agree that the Chief Financial Officer may, without notice to or consent by the pledgor, require the custodian to comply with and perform any and all requests and orders directly from the Chief Financial Officer. These include, but are not limited to, liquidating all collateral and submitting the proceeds directly to the Chief Financial Officer in the name of the Chief Financial Officer only or transferring all collateral into an account designated solely by the Chief Financial Officer.

5. The pledgor shall acknowledge that the Chief Financial Officer may, without notice to or consent by the pledgor, require the custodian to hold principal payments and income for the benefit of the Chief Financial Officer.

6. The pledgor shall initiate collateral transactions on forms prescribed by the Chief Financial Officer in the following manner:

a. A deposit transaction of eligible collateral may be made without prior approval from the Chief Financial Officer provided: security types that have restrictions have been approved in advance of the transaction by the Chief Financial Officer and simultaneous notification is given to the Chief Financial Officer; and the custodian has not received notice from the Chief Financial Officer prohibiting deposits without prior approval.

b. A substitution transaction of eligible collateral may be made without prior approval from the Chief Financial Officer provided: security types that have restrictions have been approved in advance of the transaction by the Chief Financial Officer; the market value of the securities to be substituted is at least equal to the amount withdrawn; simultaneous notification is given to the Chief Financial Officer; and the custodian has not received notice from the Chief Financial Officer prohibiting substitution.

c. A transfer of collateral between accounts at a custodian requires the Chief Financial Officer’s prior approval. The collateral shall be released subject to redeposit in the new account with a pledge to the Chief Financial Officer intact.

d. A transfer of collateral from a custodian to another custodian requires the Chief Financial Officer’s prior approval and a valid collateral agreement with the new custodian. The collateral shall be released subject to redeposit at the new custodian with a pledge to the Chief Financial Officer intact.

e. A withdrawal transaction requires the Chief Financial Officer’s prior approval. The market value of eligible collateral remaining after the withdrawal shall be at least equal to the amount of required collateral. A withdrawal transaction shall be executed for any release of collateral including maturity or call proceeds.

f. Written notice shall be sent to the Chief Financial Officer to remove from the inventory of pledged collateral a pay-down security that has paid out with zero principal remaining.

7. If pledged collateral includes definitive (physical) securities in registered form which are in the name of the pledgor or a nominee, the pledgor shall deliver the following documents when requested by the Chief Financial Officer:

a. A separate certified power of attorney in a form prescribed by the Chief Financial Officer for each issue of securities.

b. Separate bond assignment forms as required by the bond agent or trustee.

c. Certified copies of resolutions adopted by the pledgor’s governing body authorizing execution of these documents.

8. The pledgor shall be responsible for all costs necessary to the functioning of the collateral agreement or associated with confirmation of pledged collateral to the Chief Financial Officer and acknowledges that these costs shall not be a charge against the Chief Financial Officer or his or her interests in the pledged collateral.

9. The pledgor, if notified by the Chief Financial Officer, shall not be allowed to use a custodian if that custodian fails to complete the collateral agreement, releases pledged collateral without the Chief Financial Officer’s approval, fails to properly complete confirmations of pledged collateral, fails to honor a request for examination of definitive pledged collateral and records of book-entry securities, or fails to provide requested documents on definitive securities. The period for disallowing the use of a custodian shall be 1 year.

10. The pledgor shall be subject to the jurisdiction of the courts of the State of Florida, or of courts of the United States located within the State of Florida, for the purpose of any litigation arising out of the act.

11. The pledgor is responsible and liable to the Chief Financial Officer for any action of agents the pledgor uses to execute collateral transactions or submit reports to the Chief Financial Officer.

12. The pledgor shall agree that any information, forms, or reports electronically transmitted to the Chief Financial Officer shall have the same enforceability as a signed writing.

13. The pledgor shall submit proof that authorized individuals executed the collateral agreement on behalf of the pledgor.

14. The pledgor shall agree by resolution of the board of directors that collateral agreements entered into for purposes of this section have been formally accepted and constitute official records of the pledgor.

15. The pledgor shall be bound by any other provisions found necessary for a perfected security interest in collateral under the Uniform Commercial Code.

(b) A completed collateral agreement in a form prescribed by the Chief Financial Officer in which the custodian agrees to the following provisions:

1. The custodian shall have no responsibility to ascertain whether the pledged securities are at least equal to the amount of required collateral nor whether the pledged securities are eligible collateral.

2. The custodian shall hold pledged collateral in a custody account for the Chief Financial Officer for purposes of this section. The custodian shall not enter into or execute any other agreement related to the collateral that would create an interest in or lien on that collateral in any manner in favor of any third party without the written consent of the Chief Financial Officer.

3. The custodian shall agree that any lien that attaches to the collateral in favor of the custodian shall not be superior or equal to the security interest of the Chief Financial Officer.

4. The custodian shall, without notice to or consent by the pledgor, comply with and perform any and all requests and orders directly from the Chief Financial Officer. These include, but are not limited to, liquidating all collateral and submitting the proceeds directly to the Chief Financial Officer in the name of the Chief Financial Officer only or transferring all collateral into an account designated solely by the Chief Financial Officer.

5. The custodian shall consider principal payments on pay-down securities and income paid on pledged collateral as the property of the pledgor and shall pay thereto provided the custodian has not received written notice from the Chief Financial Officer to hold such principal payments and income for the benefit of the Chief Financial Officer.

6. The custodian shall process collateral transactions on forms prescribed by the Chief Financial Officer in the following manner:

a. A deposit transaction of eligible collateral may be made without prior approval from the Chief Financial Officer unless the custodian has received notice from the Chief Financial Officer requiring the Chief Financial Officer’s prior approval.

b. A substitution transaction of eligible collateral may be made without prior approval from the Chief Financial Officer provided the pledgor certifies the market value of the securities to be substituted is at least equal to the market value amount of the securities to be withdrawn and the custodian has not received notice from the Chief Financial Officer prohibiting substitution.

c. A transfer of collateral between accounts at a custodian requires the Chief Financial Officer’s prior approval. The collateral shall be released subject to redeposit in the new account with a pledge to the Chief Financial Officer intact. Confirmation from the custodian to the Chief Financial Officer must be received within 5 business days of the redeposit.

d. A transfer of collateral from a custodian to another custodian requires the Chief Financial Officer’s prior approval. The collateral shall be released subject to redeposit at the new custodian with a pledge to the Chief Financial Officer intact. Confirmation from the new custodian to the Chief Financial Officer must be received within 5 business days of the redeposit.

e. A withdrawal transaction requires the Chief Financial Officer’s prior approval. A withdrawal transaction shall be executed for the release of any pledged collateral including maturity or call proceeds.

7. If pledged collateral includes definitive (physical) securities in registered form, which are in the name of the custodian or a nominee, the custodian shall deliver the following documents when requested by the Chief Financial Officer:

a. A separate certified power of attorney in a form prescribed by the Chief Financial Officer for each issue of securities.

b. Separate bond assignment forms as required by the bond agent or trustee.

c. Certified copies of resolutions adopted by the custodian’s governing body authorizing execution of these documents.

8. The custodian shall acknowledge that the pledgor is responsible for all costs necessary to the functioning of the collateral agreement or associated with confirmation of securities pledged to the Chief Financial Officer and that these costs shall not be a charge against the Chief Financial Officer or his or her interests in the pledged collateral.

9. The custodian shall agree to provide confirmation of pledged collateral upon request from the Chief Financial Officer. This confirmation shall be provided within 15 working days after the request, in a format prescribed by the Chief Financial Officer, and shall require no identification other than the pledgor name and location, unless the special identification is provided in the collateral agreement.

10. The custodian shall be subject to the jurisdiction of the courts of the State of Florida, or of courts of the United States located within the State of Florida, for the purpose of any litigation arising out of the act.

11. The custodian shall be responsible and liable to the Chief Financial Officer for any action of agents the custodian uses to hold and service collateral pledged to the Chief Financial Officer.

12. The custodian shall agree that any information, forms, or reports electronically transmitted to the Chief Financial Officer shall have the same enforceability as a signed writing.

13. The Chief Financial Officer shall have the right to examine definitive pledged collateral and records of book-entry securities during the regular business hours of the custodian without cost to the Chief Financial Officer.

14. The responsibilities of the custodian for the safekeeping of the pledged collateral shall be limited to the diligence and care usually exercised by a banking or trust institution toward its own property.

15. If there is any change in the Uniform Commercial Code, as adopted by law in this state, which affects the requirements for a perfected security interest in collateral, the Chief Financial Officer shall notify the custodian of such change. The custodian shall have a period of 180 calendar days after such notice to withdraw as custodian if the custodian cannot provide the required custodial services.

(3) With the approval of the Chief Financial Officer, a pledgor may deposit eligible collateral pursuant to an agreement with a Federal Reserve Bank. The Federal Reserve Bank agreement may require terms not consistent with subsection (2) but may not subject the Chief Financial Officer to any costs or indemnification requirements.

(4) The Chief Financial Officer may require deposit or transfer of collateral into a custodial account established in the Chief Financial Officer’s name at a designated custodian. This requirement for Chief Financial Officer’s custody shall have the following characteristics:

(a) One or more triggering events must have occurred.

(b) The custodian used must be a Chief Financial Officer’s approved custodian that must:

1. Meet the definition of custodian.

2. Not be an affiliate of the qualified public depository.

3. Be bound under a distinct Chief Financial Officer’s custodial contract.

(c) All deposit transactions require the approval of the Chief Financial Officer.

(d) All collateral must be in book-entry form.

(e) The qualified public depository shall be responsible for all costs necessary to the functioning of the contract or associated with the confirmation of securities in the name of the Chief Financial Officer and acknowledges that these costs shall not be a charge against the Chief Financial Officer and may be deducted from the collateral or income earned if unpaid.

(5) With the approval of the Chief Financial Officer, a qualified public depository may use Federal Home Loan Bank letters of credit to meet collateral requirements. A completed agreement that includes the following provisions is necessary for the Chief Financial Officer’s approval:

(a) The letter of credit shall meet the definition of eligible collateral.

(b) The qualified public depository shall agree that the Chief Financial Officer, as beneficiary, may, without notice to or consent by the qualified public depository, demand payment under the letter of credit if any of the triggering events listed in this section occur.

(c) The qualified public depository shall agree that funds received by the Chief Financial Officer due to the occurrence of one or more triggering events may be deposited in the Treasury Cash Deposit Trust Fund for purposes of eligible collateral.

(d) The qualified public depository shall arrange for the issue of letters of credit which meet the requirements of s. 280.13 and delivery to the Chief Financial Officer. All transactions involving letters of credit require the Chief Financial Officer’s approval.

(e) The qualified public depository shall be responsible for all costs necessary in the use or confirmation of letters of credit issued on behalf of the Chief Financial Officer and acknowledges that these costs shall not be a charge against the Chief Financial Officer.

(f) The qualified public depository shall be subject to the jurisdiction of the courts of this state, or of courts of the United States which are located within this state, for the purpose of any litigation arising out of the act.

(g) The qualified public depository shall agree that any information, form, or report electronically transmitted to the Chief Financial Officer shall have the same enforceability as a signed writing.

(h) The qualified public depository shall submit proof that authorized individuals executed the letters of credit agreement on its behalf.

(i) The qualified public depository shall agree by resolution of the board of directors that the letters of credit agreements entered into for purposes of this section have been formally accepted and constitute official records of the qualified public depository.

(6) The Chief Financial Officer may demand payment under a letter of credit or direct a custodian to deposit or transfer collateral and proceeds of securities not previously credited upon the occurrence of one or more triggering events provided that, to the extent not incompatible with the protection of public deposits, as determined in the Chief Financial Officer’s sole and absolute discretion, the Chief Financial Officer shall provide a custodian and the qualified public depository with 48 hours’ advance notice before directing such deposit or transfer. These events include:

(a) The Chief Financial Officer determines that an immediate danger to the public health, safety, or welfare exists.

(b) The qualified public depository fails to have adequate procedures and practices for the accurate identification, classification, reporting, and collateralization of public deposits.

(c) The custodian fails to provide or allow inspection and verification of documents, reports, records, or other information dealing with the pledged collateral or financial information.

(d) The qualified public depository or its operating subsidiary fails to provide or allow inspection and verification of documents, reports, records, or other information dealing with Florida public deposits, pledged collateral, or financial information.

(e) The custodian fails to hold income and principal payments made on securities held as collateral or fails to deposit or transfer such payments pursuant to the Chief Financial Officer’s instructions.

(f) The qualified public depository defaults or becomes insolvent.

(g) The qualified public depository fails to pay an assessment.

(h) The qualified public depository fails to pay an administrative penalty.

(i) The qualified public depository fails to meet financial condition standards.

(j) The qualified public depository charges a withdrawal penalty to public depositors when the qualified public depository is suspended, disqualified, or withdrawn from the public deposits program.

(k) The qualified public depository does not provide, as required, the public depositor with annual confirmation information on all open Florida public deposit accounts.

(l) The qualified public depository pledges, deposits, or has issued insufficient or unacceptable collateral to meet required collateral within the required time.

(m) Collateral, other than a proper substitution, is released without the prior approval of the Chief Financial Officer.

(n) The qualified public depository, custodian, operating subsidiary, or agent violates any provision of the act and the Chief Financial Officer determines that such violation may be remedied by a move of collateral.

(o) The qualified public depository, custodian, operating subsidiary, or agent fails to timely cooperate in resolving problems by the date established in written communication from the Chief Financial Officer.

(p) The custodian fails to provide sufficient confirmation information.

(q) The Federal Home Loan Bank or the qualified public depository gives notification that a letter of credit will not be extended or renewed and other eligible collateral equal to required collateral has not been deposited within 30 days after the notice or 30 days before expiration of the letter of credit.

(r) The qualified public depository, if involved in a merger, acquisition, consolidation, or other organizational change, fails to notify the Chief Financial Officer or ensure that required collateral is properly maintained by the depository holding the Florida public deposits.

(s) Events that would bring about an administrative or legal action by the Chief Financial Officer.

(7) The Chief Financial Officer shall adopt rules to identify forms and establish procedures for collateral agreements and transactions, furnish confirmation requirements, establish procedures for using an operating subsidiary and agents, and clarify terms.

History.—s. 3, ch. 2000-352; s. 3, ch. 2001-230; s. 288, ch. 2003-261.



280.05 - Powers and duties of the Chief Financial Officer.

280.05 Powers and duties of the Chief Financial Officer.—In fulfilling the requirements of this act, the Chief Financial Officer has the power to take the following actions he or she deems necessary to protect the integrity of the public deposits program:

(1) Perform financial analysis of any qualified public depositories.

(2) Require collateral, or increase the collateral-pledging level, of any qualified public depository.

(3) Decline to accept, or reduce the reported value of, collateral in order to ensure the pledging or depositing of sufficient marketable collateral and acceptable letters of credit.

(4) Maintain perpetual inventory of collateral and perform monthly market valuations and quality ratings.

(5) Monitor and confirm collateral with custodians and letter of credit issuers.

(6) Move collateral into an account established in the Chief Financial Officer’s name upon the occurrence of one or more triggering events.

(7) Issue notice to a qualified public depository that use of a custodian will be disallowed when the custodian has failed to follow collateral agreement terms.

(8) Furnish written notice to custodians of collateral to hold interest and principal payments made on securities held as collateral and to deposit or transfer such payments pursuant to the Chief Financial Officer’s instructions.

(9) Release collateral held in the Chief Financial Officer’s name, subject to sale and transfer of funds directly from the custodian to public depositors of a withdrawing depository.

(10) Demand payment under letters of credit for any of the triggering events listed in s. 280.041 and deposit the funds in:

(a) The Public Deposits Trust Fund for purposes of paying losses to public depositors.

(b) The Treasury Administrative and Investment Trust Fund for receiving payment of administrative penalties.

(c) The Treasury Cash Deposit Trust Fund for purposes of eligible collateral.

(11) Sell securities for the purpose of paying losses to public depositors not covered by deposit insurance.

(12) Transfer funds directly from the custodian to public depositors or the receiver in order to facilitate prompt payment of claims.

(13) Require the filing of the following reports, which the Chief Financial Officer shall process as provided:

(a) Qualified public depository monthly reports and schedules. The Chief Financial Officer shall review the reports of each qualified public depository for material changes in tangible equity capital or changes in name, address, or type of institution; record the average daily balances of public deposits held; and monitor the collateral-pledging levels and required collateral.

(b) Quarterly regulatory reports from qualified public depositories. The Chief Financial Officer shall analyze qualified public depositories ranked in the lowest category based on established financial condition criteria.

(c) Qualified public depository annual reports and public depositor annual reports. The Chief Financial Officer shall compare public deposit information reported by qualified public depositories and public depositors. Such comparison shall be conducted for qualified public depositories that are ranked in the lowest category based on established financial condition criteria of record on September 30. Additional comparison processes may be performed as public deposits program resources permit.

(d) Any related documents, reports, records, or other information deemed necessary by the Chief Financial Officer in order to ascertain compliance with this chapter.

(14) Verify the reports of any qualified public depository relating to public deposits it holds when necessary to protect the integrity of the public deposits program.

(15) Confirm public deposits, to the extent possible under current law, when needed.

(16) Require at his or her discretion the filing of any information or forms required under this chapter to be by electronic data transmission. Such filings of information or forms shall have the same enforceability as a signed writing.

(17) Suspend or disqualify or disqualify after suspension any qualified public depository that has violated any of the provisions of this chapter or of rules adopted hereunder.

(a) Any qualified public depository that is suspended or disqualified pursuant to this subsection is subject to the provisions of s. 280.11(2) governing withdrawal from the public deposits program and return of pledged collateral. Any suspension shall not exceed a period of 6 months. Any qualified public depository which has been disqualified may not reapply for qualification until after the expiration of 1 year from the date of the final order of disqualification or the final disposition of any appeal taken therefrom.

(b) In lieu of suspension or disqualification, impose an administrative penalty upon the qualified public depository as provided in s. 280.054.

(c) If the Chief Financial Officer has reason to believe that any qualified public depository or any other financial institution holding public deposits is or has been violating any of the provisions of this chapter or of rules adopted hereunder, he or she may issue to the qualified public depository or other financial institution an order to cease and desist from the violation or to correct the condition giving rise to or resulting from the violation. If any qualified public depository or other financial institution violates a cease-and-desist or corrective order, the Chief Financial Officer may impose an administrative penalty upon the qualified public depository or other financial institution as provided in s. 280.054 or s. 280.055. In addition to the administrative penalty, the Chief Financial Officer may suspend or disqualify any qualified public depository for violation of any order issued pursuant to this paragraph.

History.—s. 3, ch. 81-285; s. 10, ch. 83-122; s. 4, ch. 85-259; s. 5, ch. 87-409; ss. 5, 14, ch. 88-185; s. 8, ch. 90-357; s. 12, ch. 91-244; s. 5, ch. 91-429; s. 189, ch. 95-148; s. 7, ch. 96-216; s. 14, ch. 98-409; s. 4, ch. 2001-230; s. 289, ch. 2003-261; s. 4, ch. 2014-145.



280.051 - Grounds for suspension or disqualification of a qualified public depository.

280.051 Grounds for suspension or disqualification of a qualified public depository.—A qualified public depository may be suspended or disqualified or both if the Chief Financial Officer determines that the qualified public depository has:

(1) Violated any of the provisions of this chapter or any rule adopted by the Chief Financial Officer pursuant to this chapter.

(2) Submitted reports containing inaccurate or incomplete information regarding public deposits or collateral for such deposits, tangible equity capital, or the calculation of required collateral.

(3) Failed to maintain required collateral.

(4) Grossly misstated the market value of the securities pledged as collateral.

(5) Failed to pay any administrative penalty.

(6) Failed to furnish the Chief Financial Officer with prompt and accurate information, or failed to allow inspection and verification of any information, dealing with public deposits or dealing with the exact status of its tangible equity capital, or other financial information that the Chief Financial Officer determines necessary to verify compliance with this chapter or any rule adopted pursuant to this chapter.

(7) Failed to furnish the Chief Financial Officer, when the Chief Financial Officer requested, with a power of attorney or bond power or other bond assignment form required by the bond agent, bond trustee, or other transferor for each issue of registered certificated securities pledged.

(8) Failed to furnish any agreement, report, form, or other information required to be filed pursuant to s. 280.16, or when requested by the Chief Financial Officer.

(9) Submitted reports signed by an unauthorized individual.

(10) Submitted reports without a certified or verified signature, or both, if required by law.

(11) Released a security without notice or approval.

(12) Failed to execute or have the custodian execute a collateral control agreement before using a custodian.

(13) Failed to give notification as required by s. 280.10.

History.—s. 6, ch. 87-409; s. 6, ch. 88-185; s. 13, ch. 91-244; s. 8, ch. 96-216; s. 5, ch. 2001-230; s. 290, ch. 2003-261; s. 5, ch. 2014-145.



280.052 - Order of suspension or disqualification; procedure.

280.052 Order of suspension or disqualification; procedure.—

(1) The suspension or disqualification of a bank or savings association as a qualified public depository must be by order of the Chief Financial Officer and must be mailed to the qualified public depository by registered or certified mail.

(2) The Chief Financial Officer shall notify, by first-class mail, all public depositors that have complied with s. 280.17 of any such disqualification or suspension.

(3) The procedures for suspension or disqualification shall be as set forth in chapter 120 and in the rules of the Chief Financial Officer adopted pursuant to this section.

(4) Whenever the Chief Financial Officer determines that an immediate danger to the public health, safety, or welfare exists, the Chief Financial Officer may take any appropriate action available to her or him under the provisions of chapter 120.

History.—s. 7, ch. 87-409; s. 14, ch. 91-244; s. 190, ch. 95-148; s. 9, ch. 96-216; s. 291, ch. 2003-261.



280.053 - Period of suspension or disqualification; obligations during period; reinstatement.

280.053 Period of suspension or disqualification; obligations during period; reinstatement.—

(1)(a) The Chief Financial Officer may suspend a qualified public depository for any period that is fixed in the order of suspension, not exceeding 6 months. For the purposes of this section and ss. 280.051 and 280.052, the effective date of suspension or disqualification is that date which is set out as such in any order of suspension or disqualification.

(b) During the period of suspension, the contingent liability, required collateral, and reporting requirements of the suspended public depository remain in force under the same conditions as if the suspended depository had remained qualified.

(c) Upon expiration of the suspension period, the bank or savings association may, by order of the Chief Financial Officer, be reinstated as a qualified public depository, unless the cause of the suspension has not been corrected or the bank or savings association is otherwise not in compliance with this chapter or any rule adopted pursuant to this chapter.

(2)(a) A qualified public depository may be disqualified for a period of time not less than 1 year to be fixed in the order of disqualification.

(b) During the period of disqualification, the contingent liability, required collateral, and reporting requirements of the disqualified public depository remain in force under the same conditions as if the disqualified depository had remained qualified.

(c) Upon expiration of the disqualification period, the bank or savings association may reapply for qualification as a qualified public depository. If a disqualified bank or savings association is purchased or otherwise acquired by new owners, it may reapply to the Chief Financial Officer to be a qualified public depository prior to the expiration date of the disqualification period. Redesignation as a qualified public depository may occur only after the Chief Financial Officer has determined that all requirements for holding public deposits under the law have been met.

History.—s. 8, ch. 87-409; s. 15, ch. 91-244; s. 292, ch. 2003-261.



280.054 - Administrative penalty in lieu of suspension or disqualification.

280.054 Administrative penalty in lieu of suspension or disqualification.—

(1) If the Chief Financial Officer finds that one or more grounds exist for the suspension or disqualification of a qualified public depository, the Chief Financial Officer may, in lieu of suspension or disqualification, impose an administrative penalty upon the qualified public depository.

(a) With respect to any nonwillful violation, such penalty may not exceed $250 for each violation, exclusive of any restitution found to be due. If a qualified public depository discovers a nonwillful violation, the qualified public depository shall correct the violation; and, if restitution is due, the qualified public depository shall make restitution upon the order of the Chief Financial Officer and shall pay interest on such amount at the legal rate from the date of the violation. Each day a violation continues constitutes a separate violation.

(b) With respect to any knowing and willful violation of a lawful order or rule, the Chief Financial Officer may impose a penalty upon the qualified public depository in an amount not exceeding $1,000 for each violation. If restitution is due, the qualified public depository shall make restitution upon the order of the Chief Financial Officer and shall pay interest on such amount at the legal rate. Each day a violation continues constitutes a separate violation.

(2) The failure of a qualified public depository to make restitution when due as required under this section constitutes a willful violation of this chapter. However, if a qualified public depository in good faith is uncertain whether any restitution is due or as to the amount of restitution due, it shall promptly notify the Chief Financial Officer of the circumstances. The failure to make restitution pending a determination of whether restitution is due or the amount of restitution due does not constitute a violation of this chapter.

(3) A qualified public depository is subject to an administrative penalty in an amount not exceeding the greater of $1,000 or 10 percent of the amount of withdrawal, not exceeding $10,000, if the depository fails to provide required collateral using eligible collateral and prescribed collateral agreements or withdraws collateral without the Chief Financial Officer’s approval.

History.—s. 9, ch. 87-409; s. 6, ch. 2001-230; s. 293, ch. 2003-261.



280.055 - Cease and desist order; corrective order; administrative penalty.

280.055 Cease and desist order; corrective order; administrative penalty.—

(1) The Chief Financial Officer may issue a cease and desist order and a corrective order upon determining that:

(a) A qualified public depository has requested and obtained a release of pledged collateral without approval of the Chief Financial Officer;

(b) A bank, savings association, or other financial institution is holding public deposits without a certificate of qualification issued by the Chief Financial Officer;

(c) A qualified public depository pledges, deposits, or arranges for the issuance of unacceptable collateral;

(d) A custodian has released pledged collateral without approval of the Chief Financial Officer;

(e) A qualified public depository or a custodian has not furnished to the Chief Financial Officer, when the Chief Financial Officer requested, a power of attorney or bond power or bond assignment form required by the bond agent or bond trustee for each issue of registered certificated securities pledged and registered in the name, or nominee name, of the qualified public depository or custodian; or

(f) A qualified public depository; a bank, savings association, or other financial institution; or a custodian has committed any other violation of this chapter or any rule adopted pursuant to this chapter that the Chief Financial Officer determines may be remedied by a cease and desist order or corrective order.

(2) Any qualified public depository or other bank, savings association, or financial institution or custodian that violates a cease and desist order or corrective order of the Chief Financial Officer is subject to an administrative penalty not exceeding $1,000 for each violation of the order. Each day the violation of the order continues constitutes a separate violation.

History.—s. 10, ch. 87-409; s. 7, ch. 88-185; s. 7, ch. 2001-230; s. 294, ch. 2003-261.



280.06 - Penalty for violation of law, rule, or order to cease and desist or other lawful order.

280.06 Penalty for violation of law, rule, or order to cease and desist or other lawful order.—

(1) The violation of any provision of this chapter, or any order or rule of the Chief Financial Officer, or any order to cease and desist or other lawful order is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) It is a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083, to knowingly and willfully give false information on any form made under oath and filed pursuant to this chapter with the intent to mislead the Chief Financial Officer in the administration or enforcement of this chapter.

(3) No action lies against the state, any state agency or instrumentality, or the Public Deposits Trust Fund for the submission of any false or fraudulent information, or for any misrepresentation made or given, by any qualified public depository or other financial institution or any officer, employee, or agent thereof, nor shall the same constitute any defense in law or in equity to payment of any assessment under this chapter.

History.—s. 11, ch. 87-409; s. 16, ch. 91-244; s. 295, ch. 2003-261.



280.07 - Mutual responsibility and contingent liability.

280.07 Mutual responsibility and contingent liability.—Any bank or savings association that is designated as a qualified public depository and that is not insolvent shall guarantee public depositors against loss caused by the default or insolvency of other qualified public depositories. Each qualified public depository shall execute a form prescribed by the Chief Financial Officer for such guarantee which shall be approved by the board of directors and shall become an official record of the institution.

History.—s. 3, ch. 81-285; s. 12, ch. 87-409; s. 15, ch. 98-409; s. 8, ch. 2001-230; s. 296, ch. 2003-261.



280.08 - Procedure for payment of losses.

280.08 Procedure for payment of losses.—When the Chief Financial Officer determines that a default or insolvency has occurred, he or she shall provide notice as required in s. 280.085 and implement the following procedures:

(1) The Division of Treasury, in cooperation with the Office of Financial Regulation of the Financial Services Commission or the receiver of the qualified public depository in default, shall ascertain the amount of funds of each public depositor on deposit at such depository and the amount of deposit insurance applicable to such deposits.

(2) The potential loss to public depositors shall be calculated by compiling claims received from such depositors. The Chief Financial Officer shall validate claims on public deposit accounts which meet the requirements of s. 280.17 and are confirmed as provided in subsection (1).

(3)(a) The loss to public depositors shall be satisfied, insofar as possible, first through any applicable deposit insurance and then through demanding payment under letters of credit or the sale of collateral pledged or deposited by the defaulting depository. The Chief Financial Officer may assess qualified public depositories as provided in paragraph (b) for the total loss if the demand for payment or sale of collateral cannot be accomplished within 7 business days.

(b) The Chief Financial Officer shall provide coverage of any remaining loss by assessment against the other qualified public depositories. The Chief Financial Officer shall determine such assessment for each qualified public depository by multiplying the total amount of any remaining loss to all public depositors by a percentage which represents the average monthly balance of public deposits held by each qualified public depository during the previous 12 months divided by the total average monthly balances of public deposits held by all qualified public depositories, excluding the defaulting depository, during the same period. The assessment calculation shall be computed to six decimal places.

(4) Each qualified public depository shall pay its assessment to the Chief Financial Officer within 7 business days after it receives notice of the assessment. If a depository fails to pay its assessment when due, the Chief Financial Officer shall satisfy the assessment by demanding payment under letters of credit or selling collateral pledged or deposited by that depository.

(5) The Chief Financial Officer shall distribute the funds to the public depositors of the qualified public depository in default according to their validated claims. The Chief Financial Officer, at his or her discretion, may make partial payments to public depositors that have experienced a loss of public funds which payments are critical to the immediate operations of the public entity. The public depositor requesting partial payment of a claim shall provide the Chief Financial Officer with written documentation justifying the need for partial payment.

(6) Public depositors receiving payment under the provisions of this section shall assign to the Chief Financial Officer any interest they may have in funds that may subsequently be made available to the qualified public depository in default. If the qualified public depository in default or its receiver provides the funds to the Chief Financial Officer, the Chief Financial Officer shall distribute the funds, plus all accrued interest which has accumulated from the investment of the funds, if any, to the depositories which paid assessments on the same pro rata basis as the assessments were paid.

(7) Expenses incurred by the Chief Financial Officer in connection with a default or insolvency which are not normally incurred by the Chief Financial Officer in the administration of this act must be paid out of the amount paid under letters of credit or proceeds from the sale of collateral.

History.—s. 3, ch. 81-285; s. 5, ch. 85-259; s. 13, ch. 87-409; s. 8, ch. 88-185; s. 191, ch. 95-148; s. 10, ch. 96-216; s. 16, ch. 98-409; s. 18, ch. 99-155; s. 10, ch. 2001-230; s. 298, ch. 2003-261.



280.085 - Notice to claimants.

280.085 Notice to claimants.—

(1) Upon determining the default or insolvency of a qualified public depository, the Chief Financial Officer shall notify, by first-class mail, all public depositors that have complied with s. 280.17 of such default or insolvency. The notice must direct all public depositors having claims or demands against the Public Deposits Trust Fund occasioned by the default or insolvency to file their claims with the Chief Financial Officer within 30 days after the date of the notice.

(2) A claim against the Public Deposits Trust Fund is binding on the fund only if presented within 30 days after the date of the notice.

(3) This section does not affect any proceeding to:

(a) Enforce any real property mortgage, chattel mortgage, security interest, or other lien on property of a qualified public depository that is in default or insolvency; or

(b) Establish liability of a qualified public depository that is in default or insolvency to the limits of any federal or other casualty insurance protection.

(4) The notice required in subsection (1) is not required if the default or insolvency of a qualified public depository is resolved in a manner in which all Florida public deposits are acquired by another insured bank, savings bank, or savings association.

History.—s. 14, ch. 87-409; s. 17, ch. 91-244; s. 299, ch. 2003-261; s. 7, ch. 2014-145.



280.09 - Public Deposits Trust Fund.

280.09 Public Deposits Trust Fund.—

(1) In order to facilitate the administration of this chapter, there is created the Public Deposits Trust Fund, hereafter in this section designated “the fund.” The proceeds from the sale of securities or draw on letters of credit held as collateral or from any assessment pursuant to s. 280.08 shall be deposited into the fund. Any administrative penalty collected pursuant to this chapter shall be deposited into the Treasury Administrative and Investment Trust Fund.

(2) The Chief Financial Officer is authorized to pay any losses to public depositors from the fund, and there are hereby appropriated from the fund such sums as may be necessary from time to time to pay the losses. The term “losses,” for purposes of this chapter, shall also include losses of interest or other accumulations to the public depositor as a result of penalties for early withdrawal required by Depository Institution Deregulatory Commission Regulations or applicable successor federal laws or regulations because of suspension or disqualification of a qualified public depository by the Chief Financial Officer pursuant to s. 280.05 or because of withdrawal from the public deposits program pursuant to s. 280.11. In that event, the Chief Financial Officer is authorized to assess against the suspended, disqualified, or withdrawing public depository, in addition to any amount authorized by any other provision of this chapter, an administrative penalty equal to the amount of the early withdrawal penalty and to pay that amount over to the public depositor as reimbursement for such loss. Any money in the fund estimated not to be needed for immediate cash requirements shall be invested pursuant to s. 17.61.

History.—s. 11, ch. 83-122; s. 6, ch. 85-259; s. 4, ch. 86-84; s. 17, ch. 87-331; s. 15, ch. 87-409; s. 9, ch. 88-185; s. 18, ch. 91-244; s. 11, ch. 96-216; s. 39, ch. 99-13; s. 11, ch. 2001-230; s. 300, ch. 2003-261.



280.10 - Effect of merger, acquisition, or consolidation; change of name or address.

280.10 Effect of merger, acquisition, or consolidation; change of name or address.—

(1) When a qualified public depository is merged into, acquired by, or consolidated with a bank, savings bank, or savings association that is not a qualified public depository:

(a) The resulting institution shall automatically become a qualified public depository subject to the requirements of the public deposits program.

(b) The contingent liability of the former institution shall be a liability of the resulting institution.

(c) The public deposits and associated collateral of the former institution shall be public deposits and collateral of the resulting institution.

(d) The resulting institution shall, within 90 calendar days after the effective date of the merger, acquisition, or consolidation, deliver to the Chief Financial Officer:

1. Documentation in its name as required for participation in the public deposits program; or

2. Written notice of intent to withdraw from the program as provided in s. 280.11 and a proposed effective date of withdrawal which shall be within 180 days after the effective date of the acquisition, merger, or consolidation of the former institution.

(e) If the resulting institution does not meet qualifications to become a qualified public depository or does not submit required documentation within 90 calendar days after the effective date of the merger, acquisition, or consolidation, the Chief Financial Officer shall initiate mandatory withdrawal actions as provided in s. 280.11 and shall set an effective date of withdrawal that is within 180 days after the effective date of the acquisition, merger, or consolidation of the former institution.

(2) When a qualified public depository disposes of any of its Florida public deposits or collateral securing such deposits in a manner not covered by subsection (1), the qualified public depository originally holding the public deposits shall be responsible for:

(a) Ensuring the institution receiving such public deposits becomes a qualified public depository and meets collateral requirements with the Chief Financial Officer as part of the transaction.

(b) Notifying the Chief Financial Officer within 30 calendar days after the final approval by the appropriate regulator.

A qualified public depository that fails to meet such responsibilities shall continue to collateralize and report such public deposits until the receiving institution becomes a qualified public depository and collateralizes the deposits or the deposits are returned to the governmental unit.

(3) If the default or insolvency of a qualified public depository results in acquisition of all or part of its Florida public deposits by a bank, savings bank, or savings association that is not a qualified public depository, the bank, savings bank, or savings association acquiring the Florida public deposits is subject to subsection (1).

(4) The qualified public depository shall notify the Chief Financial Officer of any acquisition or merger within 30 calendar days after the final approval of the acquisition or merger by its appropriate regulator.

(5) Collateral subject to a collateral agreement may not be released by the Chief Financial Officer or the custodian until the assumed liability is evidenced by the deposit of collateral pursuant to the collateral agreement of the successor entity. The reporting requirement and pledge of collateral will remain in force until the Chief Financial Officer determines that the liability no longer exists. The surviving or new qualified public depository shall be responsible and liable for all of the liabilities and obligations of each qualified public depository merged with or acquired by it.

(6) Each qualified public depository shall report any change of name and address to the Chief Financial Officer on a form provided by the Chief Financial Officer regardless of whether the name change is a result of an acquisition, merger, or consolidation. Notification of such change must be made within 30 calendar days after the effective date of the change.

(7) The Chief Financial Officer shall adopt rules establishing procedures for mergers, acquisitions, consolidations, and changes in name and address, providing forms, and clarifying terms.

History.—s. 12, ch. 83-122; s. 16, ch. 87-409; s. 9, ch. 90-357; s. 19, ch. 91-244; s. 12, ch. 96-216; s. 12, ch. 2001-230; s. 301, ch. 2003-261; s. 8, ch. 2014-145.



280.11 - Withdrawal from public deposits program; return of pledged collateral.

280.11 Withdrawal from public deposits program; return of pledged collateral.—

(1) A qualified public depository may withdraw from the public deposits program by giving written notice to the Chief Financial Officer. The contingent liability, required collateral, and reporting requirements of the depository withdrawing from the program shall continue for a period of 12 months after the effective date of the withdrawal, except that the filing of reports may no longer be required when the average monthly balance of public deposits is equal to zero. Notice of withdrawal shall be mailed or delivered in sufficient time to be received by the Chief Financial Officer at least 30 days before the effective date of withdrawal. The Chief Financial Officer shall timely publish the withdrawal notice in the Florida Administrative Register which shall constitute notice to all depositors. The withdrawing depository shall not receive or retain public deposits after the effective date of the withdrawal until such time as it again becomes a qualified public depository. The Chief Financial Officer shall, upon request, return to the depository that portion of the collateral pledged that is in excess of the required collateral as reported on the current public depository monthly report. Losses of interest or other accumulations, if any, because of withdrawal under this section shall be assessed and paid as provided in s. 280.09.

(2) A qualified public depository which has been disqualified pursuant to s. 280.051 shall not receive or retain public deposits after the effective date of the disqualification. Notice of and procedures for disqualification shall be made in accordance with ss. 280.052 and 280.053. The Chief Financial Officer shall, upon request, return to the depository that portion of the collateral pledged that is in excess of the required collateral as reported on the current public depository monthly report. Losses of interest or other accumulation, if any, because of disqualification shall be paid as provided in s. 280.09(2).

(3) A qualified public depository which is required to withdraw from the public deposits program pursuant to s. 280.05(17) shall not receive or retain public deposits after the effective date of withdrawal. The contingent liability, required collateral, and reporting requirements of the withdrawing depository shall continue until the effective date of withdrawal. Notice of withdrawal (order of discontinuance) from the Chief Financial Officer shall be mailed to the qualified public depository by registered or certified mail. Penalties incurred because of withdrawal from the public deposits program shall be the responsibility of the withdrawing depository.

History.—s. 3, ch. 81-285; s. 13, ch. 83-122; s. 5, ch. 86-84; s. 17, ch. 87-409; s. 10, ch. 88-185; s. 10, ch. 90-357; s. 20, ch. 91-244; s. 13, ch. 96-216; s. 40, ch. 99-13; s. 13, ch. 2001-230; s. 302, ch. 2003-261; s. 22, ch. 2013-14; s. 9, ch. 2014-145.



280.13 - Eligible collateral.

280.13 Eligible collateral.—

(1) Securities eligible to be pledged as collateral by banks and savings associations shall be limited to:

(a) Direct obligations of the United States Government.

(b) Obligations of any federal agency that are fully guaranteed as to payment of principal and interest by the United States Government.

(c) Obligations of the following federal agencies:

1. Farm credit banks.

2. Federal land banks.

3. The Federal Home Loan Bank and its district banks.

4. Federal intermediate credit banks.

5. The Federal Home Loan Mortgage Corporation.

6. The Federal National Mortgage Association.

7. Obligations guaranteed by the Government National Mortgage Association.

(d) General obligations of a state of the United States, or of Puerto Rico, or of a political subdivision or municipality thereof.

(e) Obligations issued by the Florida State Board of Education under authority of the State Constitution or applicable statutes.

(f) Tax anticipation certificates or warrants of counties or municipalities having maturities not exceeding 1 year.

(g) Public housing authority obligations.

(h) Revenue bonds or certificates of a state of the United States or of a political subdivision or municipality thereof.

(i) Corporate bonds of any corporation that is not an affiliate or subsidiary of the qualified public depository.

(2) In addition to the securities listed in subsection (1), the Chief Financial Officer may, in his or her discretion, allow the pledge of the following types of securities. The Chief Financial Officer shall, by rule, define any restrictions, specific criteria, or circumstances for which these instruments will be acceptable.

(a) Securities of, or other interests in, any open-end management investment company registered under the Investment Company Act of 1940, 15 U.S.C. ss. 80a-1 et seq., as amended from time to time, provided the portfolio of such investment company is limited to direct obligations of the United States Government and to repurchase agreements fully collateralized by such direct obligations of the United States Government and provided such investment company takes delivery of such collateral either directly or through an authorized custodian.

(b) Collateralized Mortgage Obligations.

(c) Real Estate Mortgage Investment Conduits.

(3) Except as to obligations issued by or with respect to which payment of interest and principal is guaranteed by the United States Government or obligations of federal agencies listed in subsection (1), the debt obligations mentioned in this section shall be rated in one of the four highest classifications by an established, nationally recognized investment rating service.

(4) To be eligible as collateral under this section, all debt obligations shall be interest bearing or accruing.

(5) Letters of credit issued by a Federal Home Loan Bank are eligible as collateral under this section provided that:

(a) The letter of credit has been delivered to the Chief Financial Officer in the standard format approved by the Chief Financial Officer.

(b) The letter of credit meets required conditions of:

1. Being irrevocable.

2. Being clean and unconditional and containing a statement that it is not subject to any agreement, condition, or qualification outside of the letter of credit and providing that a beneficiary need only present the original letter of credit with any amendments and the demand form to promptly obtain funds, and that no other document need be presented.

3. Being issued, presentable, and payable at a Federal Home Loan Bank in United States dollars. Presentation may be made by the beneficiary submitting the original letter of credit, including any amendments, and the demand in writing, by overnight delivery.

4. Containing a statement that identifies and defines the Chief Financial Officer as beneficiary.

5. Containing an issue date and a date of expiration.

6. Containing a term of at least 1 year and an evergreen clause that provides at least 60 days’ written notice to the beneficiary prior to expiration date for nonrenewal.

7. Containing a statement that it is subject to and governed by the laws of the State of Florida and that, in the event of any conflict with other laws, the laws of the State of Florida will control.

8. Containing a statement that the letter of credit is an obligation of the Federal Home Loan Bank and is in no way contingent upon reimbursement.

9. Any other provision found necessary under the Uniform Commercial Code—Letters of Credit.

(c) Obligations issued by the Federal Home Loan Bank remain triple-A rated by a nationally recognized source or, if no longer triple-A rated, rated by a nationally recognized source at not lower than its rating of the long-term sovereign credit of the United States.

(d) The Federal Home Loan Bank issuing the letter of credit agrees to provide confirmation upon request from the Chief Financial Officer. Such confirmation shall be provided within 15 working days after the request, in a format prescribed by the Chief Financial Officer, and shall require no identification other than the qualified public depository’s name and location.

(e) The qualified public depository completes an agreement covering the use of the letters of credit as eligible collateral, as described in s. 280.041(5).

(f) The qualified public depository, if notified by the Chief Financial Officer, shall not be allowed to use letters of credit if the Federal Home Loan Bank fails to pay a draw request as provided for in the letters of credit or fails to properly complete a confirmation of such letters of credit.

(6) Cash held by the Chief Financial Officer in the Treasury Cash Deposit Trust Fund or by a custodian is eligible as collateral under this section. Interest earned on cash deposits that is in excess of required collateral shall be paid to the qualified public depository upon request.

(7) The Chief Financial Officer may disapprove any security or letter of credit that does not meet the requirements of this section or any rule adopted pursuant to this section or any security for which no current market price can be obtained from a nationally recognized source deemed acceptable to the Chief Financial Officer or cannot be converted to cash.

(8) The Chief Financial Officer shall adopt rules defining restrictions and special requirements for eligible collateral and clarifying terms.

History.—s. 3, ch. 81-285; s. 14, ch. 83-122; s. 133, ch. 83-217; s. 18, ch. 87-409; s. 7, ch. 88-171; s. 11, ch. 90-357; s. 21, ch. 91-244; s. 192, ch. 95-148; s. 14, ch. 96-216; s. 4, ch. 2000-352; s. 14, ch. 2001-230; s. 303, ch. 2003-261; s. 1, ch. 2013-129.



280.16 - Requirements of qualified public depositories; confidentiality.

280.16 Requirements of qualified public depositories; confidentiality.—

(1) In addition to any other requirements specified in this chapter, qualified public depositories shall:

(a) Take the following actions for each public deposit account:

1. Identify the account as a “Florida public deposit” on the deposit account record with the name of the public depositor or provide a unique code for the account for such designation.

2. When the form prescribed by the Chief Financial Officer for acknowledgment of receipt of each public deposit account is presented to the qualified public depository by the public depositor opening an account, the qualified public depository shall execute and return the completed form to the public depositor.

3. When the acknowledgment of receipt form is presented to the qualified public depository by the public depositor due to a change of account name, account number, or qualified public depository name on an existing public deposit account, the qualified public depository shall execute and return the completed form to the public depositor within 45 calendar days after such presentation.

4. When the acknowledgment of receipt form is presented to the qualified public depository by the public depositor on an account existing before July 1, 1998, the qualified public depository shall execute and return the completed form to the public depositor within 45 calendar days after such presentation.

(b) Within 15 days after the end of each calendar month, or when requested by the Chief Financial Officer, submit to the Chief Financial Officer a written report, under oath, indicating the average daily balance of all public deposits held by it during the reported month, required collateral, a detailed schedule of all securities pledged as collateral, selected financial information, and any other information the Chief Financial Officer deems necessary to administer this chapter.

(c) Provide to each public depositor annually by October 30 the following information on all open accounts identified as a “Florida public deposit” for that public depositor as of September 30, to be used for confirmation purposes: the federal employer identification number of the qualified public depository, the name on the deposit account record, the federal employer identification number on the deposit account record, and the account number, account type, and actual account balance on deposit. Any discrepancy found in the confirmation process must be reconciled before November 30.

(d) Submit to the Chief Financial Officer annually by November 30 a report of all public deposits held for the credit of all public depositors at the close of business on September 30. Such annual report must consist of public deposit information in a report format prescribed by the Chief Financial Officer. The manner of required filing may be as a signed writing or electronic data transmission, at the discretion of the Chief Financial Officer.

(e) Participate in the Financial Literacy Program for Individuals with Developmental Disabilities as required under s. 17.68.

(2) The following forms must be made under oath:

(a) The agreement of contingent liability.

(b) Collateral control agreements and letter of credit agreements.

(3) Any information contained in a report of a qualified public depository required under this chapter or any rule adopted under this chapter, together with any information required of a financial institution that is not a qualified public depository, is, if made confidential by any law of the United States or of this state, confidential and exempt from s. 119.07(1) and not subject to dissemination to anyone other than the Chief Financial Officer under this chapter. However, each qualified public depository and each financial institution from which information is required shall inform the Chief Financial Officer of information that is confidential and the law providing for the confidentiality of that information, and the Chief Financial Officer does not have a duty to inquire into whether information is confidential.

History.—s. 3, ch. 81-285; s. 16, ch. 83-122; s. 7, ch. 85-259; s. 6, ch. 86-84; s. 20, ch. 87-409; s. 11, ch. 88-185; s. 1, ch. 89-265; s. 23, ch. 91-244; s. 15, ch. 96-216; s. 129, ch. 96-406; s. 17, ch. 98-409; s. 15, ch. 2001-230; s. 304, ch. 2003-261; s. 22, ch. 2005-2; s. 10, ch. 2014-145; s. 5, ch. 2016-3.



280.17 - Requirements for public depositors; notice to public depositors and governmental units; loss of protection.

280.17 Requirements for public depositors; notice to public depositors and governmental units; loss of protection.—In addition to any other requirement specified in this chapter, public depositors shall comply with the following:

(1)(a) Each official custodian of moneys that meet the definition of a public deposit under s. 280.02 shall ensure such moneys are placed in a qualified public depository unless the moneys are exempt under the laws of this state.

(b) Each depositor, asserting that moneys meet the definition of a public deposit and are not exempt under the laws of this state, is responsible for any research or defense required to support such assertion.

(2) Each public depositor shall take the following actions for each public deposit account:

(a) Ensure that the name of the public depositor is on the account or certificate or other form provided to the public depositor by the qualified public depository in a manner sufficient to identify that the account is a Florida public deposit.

(b) Execute a form prescribed by the Chief Financial Officer for identification of each public deposit account and obtain acknowledgment of receipt on the form from the qualified public depository at the time of opening the account. Such public deposit identification and acknowledgment form shall be replaced with a current form as required in subsection (3). A public deposit account existing before July 1, 1998, must have a form completed before September 30, 1998.

(c) Maintain the current public deposit identification and acknowledgment form as a valuable record. Such form is mandatory for filing a claim with the Chief Financial Officer upon default or insolvency of a qualified public depository.

(3) Each public depositor shall review the Chief Financial Officer’s published list of qualified public depositories and ascertain the status of depositories used. For status changes of depositories, a public depositor shall:

(a) Execute a replacement public deposit identification and acknowledgment form, as described in subsection (2), for each public deposit account when there is a merger, acquisition, name change, or other event which changes the account name, account number, or name of the qualified public depository.

(b) Move and close public deposit accounts when an institution is not included in the authorized list of qualified public depositories or is shown as withdrawing.

(4) If public deposits are in a qualified public depository that has been declared to be in default or insolvent, each public depositor shall:

(a) Notify the Chief Financial Officer immediately by telecommunication after receiving notice of the default or insolvency from the receiver of the depository with subsequent written confirmation and a copy of the notice.

(b) Submit to the Chief Financial Officer for each public deposit, within 30 days after the date of official notification from the Chief Financial Officer, the following:

1. A claim form and agreement, as prescribed by the Chief Financial Officer, executed under oath, accompanied by proof of authority to execute the form on behalf of the public depositor.

2. A completed public deposit identification and acknowledgment form, as described in subsection (2).

3. Evidence of the insurance afforded the deposit pursuant to the Federal Deposit Insurance Act.

(5) Each public depositor shall confirm annually that public deposit information as of the close of business on September 30 has been provided by each qualified public depository and is in agreement with public depositor records. Such confirmation must include the federal employer identification number of the qualified public depository, the name on the deposit account record, the federal employer identification number on the deposit account record, and the account number, account type, and actual account balance on deposit. Any discrepancy found in the confirmation process must be resolved before November 30.

(6) Each public depositor shall submit by November 30 an annual report to the Chief Financial Officer which includes:

(a) The official name, mailing address, and federal employer identification number of the public depositor.

(b) Verification that confirmation of public deposit information as of September 30, as described in subsection (5), has been completed.

(c) Public deposit information in a report format prescribed by the Chief Financial Officer. The manner of required filing may be as a signed writing or electronic data transmission, at the discretion of the Chief Financial Officer.

(d) Confirmation that a current public deposit identification and acknowledgment form, as described in subsection (2), has been completed for each public deposit account and is in the possession of the public depositor.

(7) Notices relating to the public deposits program shall be mailed to public depositors and governmental units from a list developed annually from:

(a) Public depositors that filed an annual report under subsection (6).

(b) A governmental unit existing on September 30 which had no public deposits but filed an annual report stating “no public deposits.”

(c) A governmental unit established during the year that filed an annual report as a new governmental unit or otherwise furnished in writing to the Chief Financial Officer its official name, address, and federal employer identification number.

(8) If a public depositor does not comply with this section on each public deposit account, the protection from loss provided in s. 280.18 is not effective as to that public deposit account. However, the protection from loss provided in s. 280.18 remains effective if a public depositor fails to present the form prescribed by the Chief Financial Officer for identification of public deposit accounts and the Chief Financial Officer determines that the defaulting or insolvent depository had classified, reported, and collateralized the account as a public deposit account.

History.—s. 21, ch. 87-409; s. 12, ch. 88-185; s. 24, ch. 91-244; s. 16, ch. 96-216; s. 18, ch. 98-409; s. 305, ch. 2003-261; s. 11, ch. 2014-145.



280.18 - Protection of public depositors; liability of the state.

280.18 Protection of public depositors; liability of the state.—

(1) When public deposits are made in accordance with this chapter, there shall be protection from loss to public depositors, as defined in s. 280.02, in the absence of negligence, malfeasance, misfeasance, or nonfeasance on the part of the public depositor or on the part of his or her agents or employees.

(2) The liability of the state, the Chief Financial Officer, or any state agency, or any employee or agent of the state, the Chief Financial Officer, or a state agency, for any action taken in the performance of their powers and duties under this chapter shall be limited to that as a public depositor.

History.—s. 3, ch. 81-285; s. 22, ch. 87-409; s. 194, ch. 95-148; s. 19, ch. 98-409; s. 306, ch. 2003-261.



280.19 - Rules.

280.19 Rules.—The Chief Financial Officer shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer the provisions of this chapter.

History.—s. 3, ch. 81-285; s. 55, ch. 98-200; s. 307, ch. 2003-261.






Chapter 281 - SAFETY AND SECURITY SERVICES

281.01 - Definitions.

281.01 Definitions.—For the purposes of ss. 281.01-281.08, the term “Capitol Complex” includes that portion of Tallahassee, Leon County, Florida, commonly referred to as the Capitol, the Historic Capitol, the Senate Office Building, the House Office Building, the Knott Building, the Pepper Building, the Holland Building, and the curtilage of each, including the state-owned lands and public streets adjacent thereto within an area bounded by and including Monroe Street, Jefferson Street, Duval Street, and Gaines Street. The term shall also include the State Capital Circle Office Complex located in Leon County, Florida.

History.—s. 4, ch. 2002-21.



281.02 - Powers and duties of the Department of Management Services with respect to firesafety and security.

281.02 Powers and duties of the Department of Management Services with respect to firesafety and security.—The Department of Management Services has the following powers and duties with respect to firesafety and security:

(1) To assist the State Fire Marshal in maintaining the firesafety of public buildings pursuant to s. 633.218.

(2) To make provision by rule, contract, lease, or interagency agreement for the security of all state-owned property leased from the Department of Management Services, excluding state universities and custodial institutions, the Capitol Complex, the Governor’s mansion and the grounds thereof, and the Supreme Court. For these purposes, security shall include the safety and security of occupants and visitors to state-owned property, appropriate law enforcement response to complaints relating to criminal activity or security threats, the development of emergency procedures and evacuation routes in the event of fire or disaster, and ensuring that such procedures and routes are known to those persons occupying such property.

(3) To employ guards and administrative, clerical, technical, and other personnel as may be required.

(4) To train employees and make provision for the training of agents, guards, and employees of tenant agencies in security and emergency procedures.

(5) To make provision for the enforcement of rules governing the regulation of traffic and parking on state-owned property, including, but not limited to, issuing citations for the violation of such rules or the traffic laws of the state or any county or municipality and impounding illegally or wrongfully parked vehicles.

(6) To delegate or assign duties and responsibilities furthering the provision of security as required and authorized by this section to any state agency occupying such state-owned property. Security requirements may be included in lease agreements or established by department rule.

History.—s. 2, ch. 76-247; s. 1, ch. 77-174; s. 6, ch. 84-143; s. 4, ch. 84-274; s. 64, ch. 85-80; s. 2, ch. 91-54; s. 218, ch. 92-279; s. 55, ch. 92-326; s. 58, ch. 98-279; s. 29, ch. 99-399; s. 5, ch. 2002-21; s. 132, ch. 2013-183.

Note.—Former s. 287.35.



281.03 - Incident reports and record retention.

281.03 Incident reports and record retention.—The Department of Management Services shall make provision for the collection and retention of copies of reports relating to criminal activity or other safety-related and security-related incidents occurring on state-owned property for use in ongoing security planning and to fulfill its responsibilities under s. 281.02.

History.—s. 2, ch. 76-247; s. 7, ch. 84-143; s. 5, ch. 84-274; s. 65, ch. 85-80; s. 3, ch. 91-54; s. 59, ch. 98-279; s. 30, ch. 99-399; s. 6, ch. 2002-21.

Note.—Former s. 287.36.



281.06 - Contracts with counties, municipalities, or licensed private security agencies.

281.06 Contracts with counties, municipalities, or licensed private security agencies.—The Department of Management Services may contract with any county, municipality, or licensed private security agency to provide and maintain the security of state-owned property, and the safety and security of occupants and visitors thereof, pursuant to ss. 281.02-281.08 upon such terms as the department may deem to be in the best interest of the state.

History.—s. 2, ch. 76-247; s. 8, ch. 84-274; s. 6, ch. 91-54; s. 62, ch. 98-279; s. 42, ch. 99-13; s. 33, ch. 99-399; ss. 8, 9, ch. 2002-21.

Note.—Former s. 287.39.



281.07 - Rules; Facilities Program; traffic regulation.

281.07 Rules; Facilities Program; traffic regulation.—

(1) The Department of Management Services shall adopt and promulgate rules to govern the administration, operation, and management of the Facilities Program and to regulate traffic and parking on state-owned property, including the Capitol Complex, which rules are not in conflict with any state law or county or municipal ordinance, and to carry out the provisions of ss. 281.02-281.08.

(2) Political subdivisions and municipalities may enact and enforce ordinances on the violation of traffic and parking rules provided in subsection (1).

History.—s. 2, ch. 76-247; s. 1, ch. 81-26; s. 1, ch. 83-336; s. 9, ch. 84-274; s. 7, ch. 91-54; s. 219, ch. 92-279; s. 55, ch. 92-326; s. 43, ch. 99-13; s. 34, ch. 99-399; s. 10, ch. 2002-21.

Note.—Former s. 287.43.



281.08 - Equipment.

281.08 Equipment.—The Department of Management Services is specifically authorized to purchase, sell, trade, rent, lease, and maintain all necessary equipment, motor vehicles, communication systems, housing facilities, and office space, and perform any other acts necessary for the proper administration of ss. 281.02-281.08, pursuant to part I of chapter 287.

History.—s. 2, ch. 76-247; s. 10, ch. 84-274; s. 8, ch. 91-54; s. 32, ch. 91-224; s. 195, ch. 95-148; s. 63, ch. 98-279; s. 44, ch. 99-13; s. 35, ch. 99-399; s. 11, ch. 2002-21.

Note.—Former s. 287.40.



281.301 - Security systems; records and meetings exempt from public access or disclosure.

281.301 Security systems; records and meetings exempt from public access or disclosure.—

(1) Information relating to the security systems for any property owned by or leased to the state or any of its political subdivisions, and information relating to the security systems for any privately owned or leased property which is in the possession of any agency as defined in s. 119.011(2), including all records, information, photographs, audio and visual presentations, schematic diagrams, surveys, recommendations, or consultations or portions thereof relating directly to or revealing such systems or information, and all meetings relating directly to or that would reveal such systems or information are confidential and exempt from ss. 119.07(1) and 286.011 and other laws and rules requiring public access or disclosure.

(2) Information made confidential and exempt by this section may be disclosed:

(a) To the property owner or leaseholder;

(b) In furtherance of the official duties and responsibilities of the agency holding the information;

(c) To another local, state, or federal agency in furtherance of that agency’s official duties and responsibilities; or

(d) Upon a showing of good cause before a court of competent jurisdiction.

History.—s. 1, ch. 87-355; s. 1, ch. 89-47; s. 101, ch. 90-360; s. 130, ch. 96-406; s. 2, ch. 2016-178.






Chapter 282 - COMMUNICATIONS AND DATA PROCESSING

Part I - ENTERPRISE INFORMATION TECHNOLOGY SERVICESMANAGEMENT (ss. 282.003-282.318)

282.003 - Short title.

282.003 Short title.—This part may be cited as the “Enterprise Information Technology Services Management Act.”

History.—s. 8, ch. 87-137; s. 1, ch. 92-98; s. 93, ch. 92-142; s. 4, ch. 96-390; s. 7, ch. 97-286; s. 45, ch. 99-13; s. 4, ch. 2008-116; s. 5, ch. 2009-80.



282.0041 - Definitions.

282.0041 Definitions.—As used in this chapter, the term:

(1) “Agency data center” means agency space containing 10 or more physical or logical servers.

1(2) “Breach” means a confirmed event that compromises the confidentiality, integrity, or availability of information or data.

(3) “Business continuity plan” means a collection of procedures and information designed to keep an agency’s critical operations running during a period of displacement or interruption of normal operations.

(4) “Computing facility” or “agency computing facility” means agency space containing fewer than a total of 10 physical or logical servers, but excluding single, logical-server installations that exclusively perform a utility function such as file and print servers.

(5) “Customer entity” means an entity that obtains services from the state data center.

(6) “Department” means the Department of Management Services.

(7) “Disaster recovery” means the process, policies, procedures, and infrastructure related to preparing for and implementing recovery or continuation of an agency’s vital technology infrastructure after a natural or human-induced disaster.

(8) “Enterprise information technology service” means an information technology service that is used in all agencies or a subset of agencies and is established in law to be designed, delivered, and managed at the enterprise level.

(9) “Event” means an observable occurrence in a system or network.

(10) “Incident” means a violation or imminent threat of violation, whether such violation is accidental or deliberate, of information technology security policies, acceptable use policies, or standard security practices. An imminent threat of violation refers to a situation in which the state agency has a factual basis for believing that a specific incident is about to occur.

(11) “Information technology” means equipment, hardware, software, firmware, programs, systems, networks, infrastructure, media, and related material used to automatically, electronically, and wirelessly collect, receive, access, transmit, display, store, record, retrieve, analyze, evaluate, process, classify, manipulate, manage, assimilate, control, communicate, exchange, convert, converge, interface, switch, or disseminate information of any kind or form.

(12) “Information technology policy” means a definite course or method of action selected from among one or more alternatives that guide and determine present and future decisions.

(13) “Information technology resources” has the same meaning as provided in s. 119.011.

(14) “Information technology security” means the protection afforded to an automated information system in order to attain the applicable objectives of preserving the integrity, availability, and confidentiality of data, information, and information technology resources.

(15) “Performance metrics” means the measures of an organization’s activities and performance.

(16) “Project” means an endeavor that has a defined start and end point; is undertaken to create or modify a unique product, service, or result; and has specific objectives that, when attained, signify completion.

(17) “Project oversight” means an independent review and analysis of an information technology project that provides information on the project’s scope, completion timeframes, and budget and that identifies and quantifies issues or risks affecting the successful and timely completion of the project.

(18) “Risk assessment” means the process of identifying security risks, determining their magnitude, and identifying areas needing safeguards.

(19) “Service level” means the key performance indicators (KPI) of an organization or service which must be regularly performed, monitored, and achieved.

(20) “Service-level agreement” means a written contract between the state data center and a customer entity which specifies the scope of services provided, service level, the duration of the agreement, the responsible parties, and service costs. A service-level agreement is not a rule pursuant to chapter 120.

(21) “Stakeholder” means a person, group, organization, or state agency involved in or affected by a course of action.

(22) “Standards” means required practices, controls, components, or configurations established by an authority.

(23) “State agency” means any official, officer, commission, board, authority, council, committee, or department of the executive branch of state government; the Justice Administrative Commission; and the Public Service Commission. The term does not include university boards of trustees or state universities. As used in part I of this chapter, except as otherwise specifically provided, the term does not include the Department of Legal Affairs, the Department of Agriculture and Consumer Services, or the Department of Financial Services.

(24) “SUNCOM Network” means the state enterprise telecommunications system that provides all methods of electronic or optical telecommunications beyond a single building or contiguous building complex and used by entities authorized as network users under this part.

(25) “Telecommunications” means the science and technology of communication at a distance, including electronic systems used in the transmission or reception of information.

(26) “Threat” means any circumstance or event that has the potential to adversely impact a state agency’s operations or assets through an information system via unauthorized access, destruction, disclosure, or modification of information or denial of service.

(27) “Variance” means a calculated value that illustrates how far positive or negative a projection has deviated when measured against documented estimates within a project plan.

History.—ss. 3, 11, ch. 83-92; s. 17, ch. 87-137; ss. 10, 11, ch. 90-160; s. 4, ch. 91-171; s. 10, ch. 91-221; s. 5, ch. 91-429; s. 3, ch. 92-98; s. 95, ch. 92-142; s. 14, ch. 94-226; s. 11, ch. 94-340; s. 9, ch. 97-286; s. 16, ch. 2000-164; s. 51, ch. 2001-61; s. 10, ch. 2001-261; s. 4, ch. 2007-105; s. 5, ch. 2008-116; s. 6, ch. 2009-80; s. 5, ch. 2010-78; s. 9, ch. 2010-148; s. 3, ch. 2011-50; s. 4, ch. 2014-189; s. 9, ch. 2014-221.

1Note.—As amended by s. 9, ch. 2014-221. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Subsection (5), redesignated as subsection (2) by s. 9, ch. 2014-221, was also amended by s. 4, ch. 2014-189, and that version reads:

(2)  “Breach” has the same meaning as the term “breach of security” as defined in s. 501.171.

Note.—Former s. 282.303.



282.0051 - Agency for State Technology; powers, duties, and functions.

282.0051 Agency for State Technology; powers, duties, and functions.—The Agency for State Technology shall have the following powers, duties, and functions:

(1) Develop and publish information technology policy for the management of the state’s information technology resources.

(2) Establish and publish information technology architecture standards to provide for the most efficient use of the state’s information technology resources and to ensure compatibility and alignment with the needs of state agencies. The agency shall assist state agencies in complying with the standards.

(3) By June 30, 2015, establish project management and oversight standards with which state agencies must comply when implementing information technology projects. The agency shall provide training opportunities to state agencies to assist in the adoption of the project management and oversight standards. To support data-driven decisionmaking, the standards must include, but are not limited to:

(a) Performance measurements and metrics that objectively reflect the status of an information technology project based on a defined and documented project scope, cost, and schedule.

(b) Methodologies for calculating acceptable variances in the projected versus actual scope, schedule, or cost of an information technology project.

(c) Reporting requirements, including requirements designed to alert all defined stakeholders that an information technology project has exceeded acceptable variances defined and documented in a project plan.

(d) Content, format, and frequency of project updates.

(4) Beginning January 1, 2015, perform project oversight on all state agency information technology projects that have total project costs of $10 million or more and that are funded in the General Appropriations Act or any other law. The agency shall report at least quarterly to the Executive Office of the Governor, the President of the Senate, and the Speaker of the House of Representatives on any information technology project that the agency identifies as high-risk due to the project exceeding acceptable variance ranges defined and documented in a project plan. The report must include a risk assessment, including fiscal risks, associated with proceeding to the next stage of the project, and a recommendation for corrective actions required, including suspension or termination of the project.

(5) By April 1, 2016, and biennially thereafter, identify opportunities for standardization and consolidation of information technology services that support business functions and operations, including administrative functions such as purchasing, accounting and reporting, cash management, and personnel, and that are common across state agencies. The agency shall provide recommendations for standardization and consolidation to the Executive Office of the Governor, the President of the Senate, and the Speaker of the House of Representatives. The agency is not precluded from providing recommendations before April 1, 2016.

(6) In collaboration with the Department of Management Services, establish best practices for the procurement of information technology products in order to reduce costs, increase productivity, or improve services. Such practices must include a provision requiring the agency to review all information technology purchases made by state agencies that have a total cost of $250,000 or more, unless a purchase is specifically mandated by the Legislature, for compliance with the standards established pursuant to this section.

(7)(a) Participate with the Department of Management Services in evaluating, conducting, and negotiating competitive solicitations for state term contracts for information technology commodities, consultant services, or staff augmentation contractual services pursuant to s. 287.0591.

(b) Collaborate with the Department of Management Services in information technology resource acquisition planning.

(8) Develop standards for information technology reports and updates, including, but not limited to, operational work plans, project spend plans, and project status reports, for use by state agencies.

(9) Upon request, assist state agencies in the development of information technology-related legislative budget requests.

(10) Beginning July 1, 2016, and annually thereafter, conduct annual assessments of state agencies to determine compliance with all information technology standards and guidelines developed and published by the agency, and beginning December 1, 2016, and annually thereafter, provide results of the assessments to the Executive Office of the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(11) Provide operational management and oversight of the state data center established pursuant to s. 282.201, which includes:

(a) Implementing industry standards and best practices for the state data center’s facilities, operations, maintenance, planning, and management processes.

(b) Developing and implementing cost-recovery mechanisms that recover the full direct and indirect cost of services through charges to applicable customer entities. Such cost-recovery mechanisms must comply with applicable state and federal regulations concerning distribution and use of funds and must ensure that, for any fiscal year, no service or customer entity subsidizes another service or customer entity.

(c) Developing and implementing appropriate operating guidelines and procedures necessary for the state data center to perform its duties pursuant to s. 282.201. The guidelines and procedures must comply with applicable state and federal laws, regulations, and policies and conform to generally accepted governmental accounting and auditing standards. The guidelines and procedures must include, but not be limited to:

1. Implementing a consolidated administrative support structure responsible for providing financial management, procurement, transactions involving real or personal property, human resources, and operational support.

2. Implementing an annual reconciliation process to ensure that each customer entity is paying for the full direct and indirect cost of each service as determined by the customer entity’s use of each service.

3. Providing rebates that may be credited against future billings to customer entities when revenues exceed costs.

4. Requiring customer entities to validate that sufficient funds exist in the appropriate data processing appropriation category or will be transferred into the appropriate data processing appropriation category before implementation of a customer entity’s request for a change in the type or level of service provided, if such change results in a net increase to the customer entity’s costs for that fiscal year.

5. By September 1 of each year, providing to each customer entity’s agency head the projected costs of providing data center services for the following fiscal year.

6. Providing a plan for consideration by the Legislative Budget Commission if the cost of a service is increased for a reason other than a customer entity’s request made pursuant to subparagraph 4. Such a plan is required only if the service cost increase results in a net increase to a customer entity for that fiscal year.

7. Standardizing and consolidating procurement and contracting practices.

(d) In collaboration with the Department of Law Enforcement, developing and implementing a process for detecting, reporting, and responding to information technology security incidents, breaches, and threats.

(e) Adopting rules relating to the operation of the state data center, including, but not limited to, budgeting and accounting procedures, cost-recovery methodologies, and operating procedures.

(f) Beginning May 1, 2016, and annually thereafter, conducting a market analysis to determine whether the state’s approach to the provision of data center services is the most effective and efficient manner by which its customer entities can acquire such services, based on federal, state, and local government trends; best practices in service provision; and the acquisition of new and emerging technologies. The results of the market analysis shall assist the state data center in making adjustments to its data center service offerings.

(12) Recommend other information technology services that should be designed, delivered, and managed as enterprise information technology services. Recommendations must include the identification of existing information technology resources associated with the services, if existing services must be transferred as a result of being delivered and managed as enterprise information technology services.

(13) Recommend additional consolidations of agency computing facilities or data centers into the state data center established pursuant to s. 282.201. Such recommendations shall include a proposed timeline for consolidation.

(14) In consultation with state agencies, propose a methodology and approach for identifying and collecting both current and planned information technology expenditure data at the state agency level.

(15)(a) Beginning January 1, 2015, and notwithstanding any other law, provide project oversight on any information technology project of the Department of Financial Services, the Department of Legal Affairs, and the Department of Agriculture and Consumer Services that has a total project cost of $25 million or more and that impacts one or more other agencies. Such information technology projects must also comply with the applicable information technology architecture, project management and oversight, and reporting standards established by the agency.

(b) When performing the project oversight function specified in paragraph (a), report at least quarterly to the Executive Office of the Governor, the President of the Senate, and the Speaker of the House of Representatives on any information technology project that the agency identifies as high-risk due to the project exceeding acceptable variance ranges defined and documented in the project plan. The report shall include a risk assessment, including fiscal risks, associated with proceeding to the next stage of the project and a recommendation for corrective actions required, including suspension or termination of the project.

(16) If an information technology project implemented by a state agency must be connected to or otherwise accommodated by an information technology system administered by the Department of Financial Services, the Department of Legal Affairs, or the Department of Agriculture and Consumer Services, consult with these departments regarding the risks and other effects of such projects on their information technology systems and work cooperatively with these departments regarding the connections, interfaces, timing, or accommodations required to implement such projects.

(17) If adherence to standards or policies adopted by or established pursuant to this section causes conflict with federal regulations or requirements imposed on a state agency and results in adverse action against the state agency or federal funding, work with the state agency to provide alternative standards, policies, or requirements that do not conflict with the federal regulation or requirement. Beginning July 1, 2015, the agency shall annually report such alternative standards to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(18) In collaboration with the Department of Management Services:

(a) Establish an information technology policy for all information technology-related state contracts, including state term contracts for information technology commodities, consultant services, and staff augmentation services. The information technology policy must include:

1. Identification of the information technology product and service categories to be included in state term contracts.

2. Requirements to be included in solicitations for state term contracts.

3. Evaluation criteria for the award of information technology-related state term contracts.

4. The term of each information technology-related state term contract.

5. The maximum number of vendors authorized on each state term contract.

(b) Evaluate vendor responses for state term contract solicitations and invitations to negotiate.

(c) Answer vendor questions on state term contract solicitations.

(d) Ensure that the information technology policy established pursuant to paragraph (a) is included in all solicitations and contracts which are administratively executed by the department.

(19) Adopt rules to administer this section.

History.—s. 10, ch. 2014-221; s. 3, ch. 2016-138.



282.00515 - Duties of Cabinet agencies.

282.00515 Duties of Cabinet agencies.—The Department of Legal Affairs, the Department of Financial Services, and the Department of Agriculture and Consumer Services shall adopt the standards established in s. 282.0051(2), (3), and (8) or adopt alternative standards based on best practices and industry standards, and may contract with the Agency for State Technology to provide or perform any of the services and functions described in s. 282.0051 for the Department of Legal Affairs, the Department of Financial Services, or the Department of Agriculture and Consumer Services.

History.—s. 11, ch. 2014-221.



282.201 - State data center.

282.201 State data center.—The state data center is established within the Agency for State Technology and shall provide data center services that are hosted on premises or externally through a third-party provider as an enterprise information technology service. The provision of services must comply with applicable state and federal laws, regulations, and policies, including all applicable security, privacy, and auditing requirements.

(1) INTENT.—The Legislature finds that the most efficient and effective means of providing quality utility data processing services to state agencies requires that computing resources be concentrated in quality facilities that provide the proper security, disaster recovery, infrastructure, and staff resources to ensure that the state’s data is maintained reliably and safely, and is recoverable in the event of a disaster. Unless otherwise exempt by law, it is the intent of the Legislature that all agency data centers and computing facilities shall be consolidated into the state data center.

(2) STATE DATA CENTER DUTIES.–The state data center shall:

(a) Offer, develop, and support the services and applications defined in service-level agreements executed with its customer entities.

(b) Maintain performance of the state data center by ensuring proper data backup, data backup recovery, disaster recovery, and appropriate security, power, cooling, fire suppression, and capacity.

(c) Develop and implement a business continuity plan and a disaster recovery plan, and beginning July 1, 2015, and annually thereafter, conduct a live exercise of each plan.

(d) Enter into a service-level agreement with each customer entity to provide the required type and level of service or services. If a customer entity fails to execute an agreement within 60 days after commencement of a service, the state data center may cease service. A service-level agreement may not have a term exceeding 3 years and at a minimum must:

1. Identify the parties and their roles, duties, and responsibilities under the agreement.

2. State the duration of the contract term and specify the conditions for renewal.

3. Identify the scope of work.

4. Identify the products or services to be delivered with sufficient specificity to permit an external financial or performance audit.

5. Establish the services to be provided, the business standards that must be met for each service, the cost of each service, and the metrics and processes by which the business standards for each service are to be objectively measured and reported.

6. Provide a timely billing methodology to recover the cost of services provided to the customer entity pursuant to s. 215.422.

7. Provide a procedure for modifying the service-level agreement based on changes in the type, level, and cost of a service.

8. Include a right-to-audit clause to ensure that the parties to the agreement have access to records for audit purposes during the term of the service-level agreement.

9. Provide that a service-level agreement may be terminated by either party for cause only after giving the other party and the Agency for State Technology notice in writing of the cause for termination and an opportunity for the other party to resolve the identified cause within a reasonable period.

10. Provide for mediation of disputes by the Division of Administrative Hearings pursuant to s. 120.573.

(e) For purposes of chapter 273, be the custodian of resources and equipment located in and operated, supported, and managed by the state data center.

(f) Assume administrative access rights to resources and equipment, including servers, network components, and other devices, consolidated into the state data center.

1. Upon the date of each consolidation specified in this section, the General Appropriations Act, or any other law, a state agency shall relinquish administrative rights to consolidated resources and equipment. State agencies required to comply with federal and state criminal justice information security rules and policies shall retain administrative access rights sufficient to comply with the management control provisions of those rules and policies; however, the state data center shall have the appropriate type or level of rights to allow the center to comply with its duties pursuant to this section. The Department of Law Enforcement shall serve as the arbiter of disputes pertaining to the appropriate type and level of administrative access rights pertaining to the provision of management control in accordance with the federal criminal justice information guidelines.

2. The state data center shall provide customer entities with access to applications, servers, network components, and other devices necessary for entities to perform business activities and functions, and as defined and documented in a service-level agreement.

(3) STATE AGENCY DUTIES.—

(a) Each state agency shall provide to the Agency for State Technology all requested information relating to its data centers and computing facilities and any other information relevant to the effective transition of an agency data center or computing facility into the state data center.

(b) Each state agency customer of the state data center shall notify the state data center, by May 31 and November 30 of each year, of any significant changes in anticipated utilization of state data center services pursuant to requirements established by the state data center.

(4) SCHEDULE FOR CONSOLIDATIONS OF AGENCY DATA CENTERS.—

(a) Consolidations of agency data centers and computing facilities into the state data center shall be made by the dates specified in this section and in accordance with budget adjustments contained in the General Appropriations Act.

(b) During the 2013-2014 fiscal year, the following state agencies shall be consolidated by the specified date:

1. By October 31, 2013, the Department of Economic Opportunity.

2. By December 31, 2013, the Executive Office of the Governor, to include the Division of Emergency Management except for the Emergency Operation Center’s management system in Tallahassee and the Camp Blanding Emergency Operations Center in Starke.

3. By March 31, 2014, the Department of Elderly Affairs.

4. By October 30, 2013, the Fish and Wildlife Conservation Commission, except for the commission’s Fish and Wildlife Research Institute in St. Petersburg.

(c) The following are exempt from state data center consolidation under this section: the Department of Law Enforcement, the Department of the Lottery’s Gaming System, Systems Design and Development in the Office of Policy and Budget, the regional traffic management centers as described in s. 335.14(2) and the Office of Toll Operations of the Department of Transportation, the State Board of Administration, state attorneys, public defenders, criminal conflict and civil regional counsel, capital collateral regional counsel, and the Florida Housing Finance Corporation.

(d) A state agency that is consolidating its agency data center or computing facility into the state data center must execute a new or update an existing service-level agreement within 60 days after the commencement of the service. If a state agency and the state data center are unable to execute a service-level agreement by that date, the agency shall submit a report to the Executive Office of the Governor within 5 working days after that date which explains the specific issues preventing execution and describing the plan and schedule for resolving those issues.

(e) Each state agency scheduled for consolidation into the state data center shall submit a transition plan to the Agency for State Technology by July 1 of the fiscal year before the fiscal year in which the scheduled consolidation will occur. Transition plans shall be developed in consultation with the state data center and must include:

1. An inventory of the agency data center’s resources being consolidated, including all hardware and its associated life cycle replacement schedule, software, staff, contracted services, and facility resources performing data center management and operations, security, backup and recovery, disaster recovery, system administration, database administration, system programming, job control, production control, print, storage, technical support, help desk, and managed services, but excluding application development, and the agency’s costs supporting these resources.

2. A list of contracts in effect, including, but not limited to, contracts for hardware, software, and maintenance, which identifies the expiration date, the contract parties, and the cost of each contract.

3. A detailed description of the level of services needed to meet the technical and operational requirements of the platforms being consolidated.

4. A timetable with significant milestones for the completion of the consolidation.

(f) Each state agency scheduled for consolidation into the state data center shall submit with its respective legislative budget request the specific recurring and nonrecurring budget adjustments of resources by appropriation category into the appropriate data processing category pursuant to the legislative budget request instructions in s. 216.023.

(5) AGENCY LIMITATIONS.—

(a) Unless exempt from data center consolidation pursuant to this section or authorized by the Legislature or as provided in paragraph (b), a state agency may not:

1. Create a new agency computing facility or data center, or expand the capability to support additional computer equipment in an existing agency computing facility or data center;

2. Spend funds before the state agency’s scheduled consolidation into the state data center to purchase or modify hardware or operations software that does not comply with standards established by the Agency for State Technology pursuant to s. 282.0051;

3. Transfer existing computer services to any data center other than the state data center;

4. Terminate services with the state data center without giving written notice of intent to terminate services 180 days before such termination; or

5. Initiate a new computer service except with the state data center.

(b) Exceptions to the limitations in subparagraphs (a)1., 2., 3., and 5. may be granted by the Agency for State Technology if there is insufficient capacity in the state data center to absorb the workload associated with agency computing services, if expenditures are compatible with the standards established pursuant to s. 282.0051, or if the equipment or resources are needed to meet a critical agency business need that cannot be satisfied by the state data center. The Agency for State Technology shall establish requirements that a state agency must follow when submitting and documenting a request for an exception. The Agency for State Technology shall also publish guidelines for its consideration of exception requests. However, the decision of the Agency for State Technology regarding an exception request is not subject to chapter 120.

History.—s. 8, ch. 2008-116; s. 24, ch. 2009-21; s. 8, ch. 2009-80; s. 44, ch. 2010-5; s. 2, ch. 2010-148; s. 5, ch. 2011-50; s. 33, ch. 2012-96; s. 2, ch. 2012-134; s. 1, ch. 2012-142; s. 37, ch. 2013-15; ss. 47, 48, ch. 2013-41; s. 50, ch. 2014-19; ss. 13, 14, ch. 2014-221.



282.318 - Security of data and information technology.

282.318 Security of data and information technology.—

(1) This section may be cited as the “ Information Technology Security Act.”

(2) As used in this section, the term “state agency” has the same meaning as provided in s. 282.0041, except that the term includes the Department of Legal Affairs, the Department of Agriculture and Consumer Services, and the Department of Financial Services.

(3) The Agency for State Technology is responsible for establishing standards and processes consistent with generally accepted best practices for information technology security, to include cybersecurity, and adopting rules that safeguard an agency’s data, information, and information technology resources to ensure availability, confidentiality, and integrity and to mitigate risks. The agency shall also:

(a) Develop, and annually update by February 1, a statewide information technology security strategic plan that includes security goals and objectives for the strategic issues of information technology security policy, risk management, training, incident management, and disaster recovery planning.

(b) Develop and publish for use by state agencies an information technology security framework that, at a minimum, includes guidelines and processes for:

1. Establishing asset management procedures to ensure that an agency’s information technology resources are identified and managed consistent with their relative importance to the agency’s business objectives.

2. Using a standard risk assessment methodology that includes the identification of an agency’s priorities, constraints, risk tolerances, and assumptions necessary to support operational risk decisions.

3. Completing comprehensive risk assessments and information technology security audits, which may be completed by a private sector vendor, and submitting completed assessments and audits to the Agency for State Technology.

4. Identifying protection procedures to manage the protection of an agency’s information, data, and information technology resources.

5. Establishing procedures for accessing information and data to ensure the confidentiality, integrity, and availability of such information and data.

6. Detecting threats through proactive monitoring of events, continuous security monitoring, and defined detection processes.

7. Establishing agency computer security incident response teams and describing their responsibilities for responding to information technology security incidents, including breaches of personal information containing confidential or exempt data.

8. Recovering information and data in response to an information technology security incident. The recovery may include recommended improvements to the agency processes, policies, or guidelines.

9. Establishing an information technology security incident reporting process that includes procedures and tiered reporting timeframes for notifying the Agency for State Technology and the Department of Law Enforcement of information technology security incidents. The tiered reporting timeframes shall be based upon the level of severity of the information technology security incidents being reported.

10. Incorporating information obtained through detection and response activities into the agency’s information technology security incident response plans.

11. Developing agency strategic and operational information technology security plans required pursuant to this section.

12. Establishing the managerial, operational, and technical safeguards for protecting state government data and information technology resources that align with the state agency risk management strategy and that protect the confidentiality, integrity, and availability of information and data.

(c) Assist state agencies in complying with this section.

(d) In collaboration with the Cybercrime Office of the Department of Law Enforcement, annually provide training for state agency information security managers and computer security incident response team members that contains training on information technology security, including cybersecurity, threats, trends, and best practices.

(e) Annually review the strategic and operational information technology security plans of executive branch agencies.

(4) Each state agency head shall, at a minimum:

(a) Designate an information security manager to administer the information technology security program of the state agency. This designation must be provided annually in writing to the Agency for State Technology by January 1. A state agency’s information security manager, for purposes of these information security duties, shall report directly to the agency head.

(b) In consultation with the Agency for State Technology and the Cybercrime Office of the Department of Law Enforcement, establish an agency computer security incident response team to respond to an information technology security incident. The agency computer security incident response team shall convene upon notification of an information technology security incident and must comply with all applicable guidelines and processes established pursuant to paragraph (3)(b).

(c) Submit to the Agency for State Technology annually by July 31, the state agency’s strategic and operational information technology security plans developed pursuant to rules and guidelines established by the Agency for State Technology.

1. The state agency strategic information technology security plan must cover a 3-year period and, at a minimum, define security goals, intermediate objectives, and projected agency costs for the strategic issues of agency information security policy, risk management, security training, security incident response, and disaster recovery. The plan must be based on the statewide information technology security strategic plan created by the Agency for State Technology and include performance metrics that can be objectively measured to reflect the status of the state agency’s progress in meeting security goals and objectives identified in the agency’s strategic information security plan.

2. The state agency operational information technology security plan must include a progress report that objectively measures progress made towards the prior operational information technology security plan and a project plan that includes activities, timelines, and deliverables for security objectives that the state agency will implement during the current fiscal year.

(d) Conduct, and update every 3 years, a comprehensive risk assessment, which may be completed by a private sector vendor, to determine the security threats to the data, information, and information technology resources, including mobile devices and print environments, of the agency. The risk assessment must comply with the risk assessment methodology developed by the Agency for State Technology and is confidential and exempt from s. 119.07(1), except that such information shall be available to the Auditor General, the Agency for State Technology, the Cybercrime Office of the Department of Law Enforcement, and, for state agencies under the jurisdiction of the Governor, the Chief Inspector General.

(e) Develop, and periodically update, written internal policies and procedures, which include procedures for reporting information technology security incidents and breaches to the Cybercrime Office of the Department of Law Enforcement and the Agency for State Technology. Such policies and procedures must be consistent with the rules, guidelines, and processes established by the Agency for State Technology to ensure the security of the data, information, and information technology resources of the agency. The internal policies and procedures that, if disclosed, could facilitate the unauthorized modification, disclosure, or destruction of data or information technology resources are confidential information and exempt from s. 119.07(1), except that such information shall be available to the Auditor General, the Cybercrime Office of the Department of Law Enforcement, the Agency for State Technology, and, for state agencies under the jurisdiction of the Governor, the Chief Inspector General.

(f) Implement managerial, operational, and technical safeguards and risk assessment remediation plans recommended by the Agency for State Technology to address identified risks to the data, information, and information technology resources of the agency.

(g) Ensure that periodic internal audits and evaluations of the agency’s information technology security program for the data, information, and information technology resources of the agency are conducted. The results of such audits and evaluations are confidential information and exempt from s. 119.07(1), except that such information shall be available to the Auditor General, the Cybercrime Office of the Department of Law Enforcement, the Agency for State Technology, and, for agencies under the jurisdiction of the Governor, the Chief Inspector General.

(h) Include appropriate information technology security requirements in the written specifications for the solicitation of information technology and information technology resources and services, which are consistent with the rules and guidelines established by the Agency for State Technology in collaboration with the Department of Management Services.

(i) Provide information technology security and cybersecurity awareness training to all state agency employees in the first 30 days after commencing employment concerning information technology security risks and the responsibility of employees to comply with policies, standards, guidelines, and operating procedures adopted by the state agency to reduce those risks. The training may be provided in collaboration with the Cybercrime Office of the Department of Law Enforcement.

(j) Develop a process for detecting, reporting, and responding to threats, breaches, or information technology security incidents which is consistent with the security rules, guidelines, and processes established by the Agency for State Technology.

1. All information technology security incidents and breaches must be reported to the Agency for State Technology and the Cybercrime Office of the Department of Law Enforcement and must comply with the notification procedures and reporting timeframes established pursuant to paragraph (3)(b).

2. For information technology security breaches, state agencies shall provide notice in accordance with s. 501.171.

3. Records held by a state agency which identify detection, investigation, or response practices for suspected or confirmed information technology security incidents, including suspected or confirmed breaches, are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, if the disclosure of such records would facilitate unauthorized access to or the unauthorized modification, disclosure, or destruction of:

a. Data or information, whether physical or virtual; or

b. Information technology resources, which includes:

(I) Information relating to the security of the agency’s technologies, processes, and practices designed to protect networks, computers, data processing software, and data from attack, damage, or unauthorized access; or

(II) Security information, whether physical or virtual, which relates to the agency’s existing or proposed information technology systems.

Such records shall be available to the Auditor General, the Agency for State Technology, the Cybercrime Office of the Department of Law Enforcement, and, for state agencies under the jurisdiction of the Governor, the Chief Inspector General. Such records may be made available to a local government, another state agency, or a federal agency for information technology security purposes or in furtherance of the state agency’s official duties. This exemption applies to such records held by a state agency before, on, or after the effective date of this exemption. This subparagraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(5) The portions of risk assessments, evaluations, external audits, and other reports of a state agency’s information technology security program for the data, information, and information technology resources of the state agency which are held by a state agency are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if the disclosure of such portions of records would facilitate unauthorized access to or the unauthorized modification, disclosure, or destruction of:

(a) Data or information, whether physical or virtual; or

(b) Information technology resources, which include:

1. Information relating to the security of the agency’s technologies, processes, and practices designed to protect networks, computers, data processing software, and data from attack, damage, or unauthorized access; or

2. Security information, whether physical or virtual, which relates to the agency’s existing or proposed information technology systems.

Such portions of records shall be available to the Auditor General, the Cybercrime Office of the Department of Law Enforcement, the Agency for State Technology, and, for agencies under the jurisdiction of the Governor, the Chief Inspector General. Such portions of records may be made available to a local government, another state agency, or a federal agency for information technology security purposes or in furtherance of the state agency’s official duties. For purposes of this subsection, “external audit” means an audit that is conducted by an entity other than the state agency that is the subject of the audit. This exemption applies to such records held by a state agency before, on, or after the effective date of this exemption. This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(6) The Agency for State Technology shall adopt rules relating to information technology security and to administer this section.

History.—ss. 1, 2, 3, ch. 84-236; s. 28, ch. 87-137; s. 1, ch. 89-14; s. 7, ch. 90-160; s. 13, ch. 91-171; s. 234, ch. 92-279; s. 55, ch. 92-326; s. 22, ch. 94-340; s. 863, ch. 95-148; s. 131, ch. 96-406; s. 15, ch. 97-286; s. 25, ch. 2000-164; s. 26, ch. 2001-261; s. 18, ch. 2006-26; s. 10, ch. 2007-105; s. 12, ch. 2009-80; s. 46, ch. 2010-5; s. 9, ch. 2011-50; s. 5, ch. 2014-189; s. 16, ch. 2014-221; s. 1, ch. 2016-114; s. 2, ch. 2016-138.






Part II - ACCESSIBILITY OF INFORMATION AND TECHNOLOGY (ss. 282.601-282.606)

282.601 - Accessibility of electronic information and information technology.

282.601 Accessibility of electronic information and information technology.—

(1) In order to improve the accessibility of electronic information and information technology and increase the successful education, employment, access to governmental information and services, and involvement in community life, the executive, legislative, and judicial branches of state government shall, when developing, competitively procuring, maintaining, or using electronic information or information technology acquired on or after July 1, 2006, ensure that state employees with disabilities have access to and are provided with information and data comparable to the access and use by state employees who are not individuals with disabilities, unless an undue burden would be imposed on the agency.

(2) Individuals with disabilities who are members of the public seeking information or services from state agencies that are subject to this part shall be provided with access to and use of information and data comparable to that provided to the public who are not individuals with disabilities, unless an undue burden would be imposed on the agency.

History.—s. 73, ch. 2006-227.



282.602 - Definitions.

282.602 Definitions.—As used in this part, the term:

(1) “Accessible electronic information and information technology” means electronic information and information technology that conforms to the standards for accessible electronic information and information technology as set forth by s. 508 of the Rehabilitation Act of 1973, as amended, and 29 U.S.C. s. 794(d), including the regulations set forth under 36 C.F.R. part 1194.

(2) “Alternate methods” means a different means of providing information to people with disabilities, including product documentation. The term includes, but is not limited to, voice, facsimile, relay service, TTY, Internet posting, captioning, text-to-speech synthesis, and audio description.

(3) “Electronic information and information technology” includes information technology and any equipment or interconnected system or subsystem of equipment that is used in creating, converting, or duplicating data or information. The term includes, but is not limited to, telecommunications products such as telephones, information kiosks and transaction machines, Internet websites, multimedia systems, and office equipment such as copiers and facsimile machines. The term does not include any equipment that contains embedded information technology that is an integral part of the product if the principal function of the technology is not the acquisition, storage, manipulation, management, movement, control, display, switching, interchange, transmission, or reception of data or information.

(4) “Information technology” means any equipment or interconnected system or subsystem of equipment that is used in the automatic acquisition, storage, manipulation, management, movement, control, display, switching, interchange, transmission, or reception of data or information. The term includes computers, ancillary equipment, software, firmware and similar procedures, services, and support services, and related resources.

(5) “Undue burden” means significant difficulty or expense. In determining whether an action would result in an undue burden, a state agency shall consider all agency resources that are available to the program or component for which the product is being developed, procured, maintained, or used.

(6) “State agency” means any agency of the executive, legislative, or judicial branch of state government.

History.—s. 73, ch. 2006-227.



282.603 - Access to electronic and information technology for persons with disabilities; undue burden; limitations.

282.603 Access to electronic and information technology for persons with disabilities; undue burden; limitations.—

(1) Each state agency shall develop, procure, maintain, and use accessible electronic information and information technology acquired on or after July 1, 2006, that conforms to the applicable provisions set forth by s. 508 of the Rehabilitation Act of 1973, as amended, and 29 U.S.C. s. 794(d), including the regulations set forth under 36 C.F.R. part 1194, except when compliance with this section imposes an undue burden; however, in such instance, a state agency must provide individuals with disabilities with the information and data involved by an alternative method of access that allows the individual to use the information and data.

(2) This section does not require a state agency to install specific accessibility-related software or attach an assistive technology device at a work station of a state employee who is not an individual with a disability.

(3) This section does not require a state agency, when providing the public with access to information or data through electronic information technology, to make products owned by the state agency available for access and use by individuals with disabilities at a location other than the location at which the electronic information and information technology are normally provided to the public. This section does not require a state agency to purchase products for access and use by individuals with disabilities at a location other than at the location where the electronic information and information technology are normally provided to the public.

History.—s. 73, ch. 2006-227.



282.604 - Adoption of rules.

282.604 Adoption of rules.—The Department of Management Services shall, with input from stakeholders, adopt rules pursuant to ss. 120.536(1) and 120.54 for the development, procurement, maintenance, and use of accessible electronic information technology by governmental units.

History.—s. 73, ch. 2006-227.



282.605 - Exceptions.

282.605 Exceptions.—

(1) This part does not apply to electronic information and information technology of the Department of Military Affairs or the Florida National Guard if the function, operation, or use of the information or technology involves intelligence activities or cryptologic activities related to national security, the command and control of military forces, equipment that is an integral part of a weapon or weapons system, or systems that are critical to the direct fulfillment of military or intelligence missions. Systems that are critical to the direct fulfillment of military or intelligence missions do not include a system that is used for routine administrative and business applications, including, but not limited to, payroll, finance, logistics, and personnel management applications.

(2) This part does not apply to electronic information and information technology of a state agency if the function, operation, or use of the information or technology involves criminal intelligence activities. Such activities do not include information or technology that is used for routine administrative and business applications, including, but not limited to, payroll, finance, logistics, and personnel management applications.

(3) This part does not apply to electronic information and information technology that is acquired by a contractor and that is incidental to the contract.

(4) This part applies to competitive solicitations issued or new systems developed by a state agency on or after July 1, 2006.

History.—s. 73, ch. 2006-227.



282.606 - Intent.

282.606 Intent.—It is the intent of the Legislature that, in construing this part, due consideration and great weight be given to the interpretations of the federal courts relating to comparable provisions of s. 508 of the Rehabilitation Act of 1973, as amended, and 29 U.S.C. s. 794(d), including the regulations set forth under 36 C.F.R. part 1194, as of July 1, 2006.

History.—s. 73, ch. 2006-227.






Part III - COMMUNICATION INFORMATION TECHNOLOGYSERVICES (ss. 282.701-282.711)

282.701 - Short title.

282.701 Short title.—This part may be cited as the “Communication Information Technology Services Act.”

History.—s. 16, ch. 2009-80.



282.702 - Powers and duties.

282.702 Powers and duties.—The Department of Management Services shall have the following powers, duties, and functions:

(1) To publish electronically the portfolio of services available from the department, including pricing information; the policies and procedures governing usage of available services; and a forecast of the department’s priorities for each telecommunications service.

(2) To adopt technical standards by rule for the state telecommunications network which ensure the interconnection and operational security of computer networks, telecommunications, and information systems of agencies.

(3) To enter into agreements related to information technology and telecommunications services with state agencies and political subdivisions of the state.

(4) To purchase from or contract with information technology providers for information technology, including private line services.

(5) To apply for, receive, and hold authorizations, patents, copyrights, trademarks, service marks, licenses, and allocations or channels and frequencies to carry out the purposes of this part.

(6) To purchase, lease, or otherwise acquire and to hold, sell, transfer, license, or otherwise dispose of real, personal, and intellectual property, including, but not limited to, patents, trademarks, copyrights, and service marks.

(7) To cooperate with any federal, state, or local emergency management agency in providing for emergency telecommunications services.

(8) To control and approve the purchase, lease, or acquisition and the use of telecommunications services, software, circuits, and equipment provided as part of any other total telecommunications system to be used by the state or its agencies.

(9) To adopt rules pursuant to ss. 120.536(1) and 120.54 relating to telecommunications and to administer the provisions of this part.

(10) To apply for and accept federal funds for the purposes of this part as well as gifts and donations from individuals, foundations, and private organizations.

(11) To monitor issues relating to telecommunications facilities and services before the Florida Public Service Commission and the Federal Communications Commission and, if necessary, prepare position papers, prepare testimony, appear as a witness, and retain witnesses on behalf of state agencies in proceedings before the commissions.

(12) Unless delegated to the agencies by the department, to manage and control, but not intercept or interpret, telecommunications within the SUNCOM Network by:

(a) Establishing technical standards to physically interface with the SUNCOM Network.

(b) Specifying how telecommunications are transmitted within the SUNCOM Network.

(c) Controlling the routing of telecommunications within the SUNCOM Network.

(d) Establishing standards, policies, and procedures for access to and the security of the SUNCOM Network.

(e) Ensuring orderly and reliable telecommunications services in accordance with the service level agreements executed with state agencies.

(13) To plan, design, and conduct experiments for telecommunications services, equipment, and technologies, and to implement enhancements in the state telecommunications network if in the public interest and cost-effective. Funding for such experiments must be derived from SUNCOM Network service revenues and may not exceed 2 percent of the annual budget for the SUNCOM Network for any fiscal year or as provided in the General Appropriations Act. New services offered as a result of this subsection may not affect existing rates for facilities or services.

(14) To enter into contracts or agreements, with or without competitive bidding or procurement, to make available, on a fair, reasonable, and nondiscriminatory basis, property and other structures under departmental control for the placement of new facilities by any wireless provider of mobile service as defined in 47 U.S.C. s. 153(27) or s. 332(d) and any telecommunications company as defined in s. 364.02 if it is practical and feasible to make such property or other structures available. The department may, without adopting a rule, charge a just, reasonable, and nondiscriminatory fee for the placement of the facilities, payable annually, based on the fair market value of space used by comparable telecommunications facilities in the state. The department and a wireless provider or telecommunications company may negotiate the reduction or elimination of a fee in consideration of services provided to the department by the wireless provider or telecommunications company. All such fees collected by the department shall be deposited directly into the Law Enforcement Radio Operating Trust Fund, and may be used by the department to construct, maintain, or support the system.

(15) Establish policies that ensure that the department’s cost-recovery methodologies, billings, receivables, expenditures, budgeting, and accounting data are captured and reported timely, consistently, accurately, and transparently and are in compliance with all applicable federal and state laws and rules. The department shall annually submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives a report that describes each service and its cost, the billing methodology for recovering the cost of the service, and, if applicable, the identity of those services that are subsidized.

History.—s. 22, ch. 69-106; s. 1, ch. 70-327; s. 36, ch. 83-334; s. 11, ch. 87-137; s. 220, ch. 92-279; s. 55, ch. 92-326; s. 16, ch. 95-143; s. 1, ch. 96-357; s. 9, ch. 96-390; s. 11, ch. 97-286; s. 65, ch. 98-279; s. 5, ch. 2000-164; s. 11, ch. 2001-261; s. 36, ch. 2002-1; s. 18, ch. 2007-105; s. 17, ch. 2009-80; s. 48, ch. 2010-5; s. 10, ch. 2010-148.

Note.—Former s. 287.25; s. 282.102.



282.703 - SUNCOM Network; exemptions from the required use.

282.703 SUNCOM Network; exemptions from the required use.—

(1) The SUNCOM Network is established within the department as the state enterprise telecommunications system for providing local and long-distance communications services to state agencies, political subdivisions of the state, municipalities, and nonprofit corporations pursuant to this part. The SUNCOM Network shall be developed to transmit all types of telecommunications signals, including, but not limited to, voice, data, video, image, and radio. State agencies shall cooperate and assist in the development and joint use of telecommunications systems and services.

(2) The department shall design, engineer, implement, manage, and operate through state ownership, commercial leasing, contracted services, or some combination thereof, the facilities, equipment, and contracts providing SUNCOM Network services, and shall develop a system of equitable billings and charges for telecommunications services.

(3) The department shall own, manage, and establish standards for the telecommunications addressing and numbering plans for the SUNCOM Network. This includes distributing or revoking numbers and addresses to authorized users of the network and delegating or revoking the delegation of management of subsidiary groups of numbers and addresses to authorized users of the network.

(4) The department shall maintain a directory of information and services which provides the names, phone numbers, and e-mail addresses for employees, agencies, and network devices that are served, in whole or in part, by the SUNCOM Network. State agencies and political subdivisions of the state shall cooperate with the department by providing timely and accurate directory information in the manner established by the department.

(5) All state agencies shall use the SUNCOM Network for agency telecommunications services as the services become available; however, an agency is not relieved of responsibility for maintaining telecommunications services necessary for effective management of its programs and functions. The department may provide such communications services to a state university if requested by the university.

(a) If a SUNCOM Network service does not meet the telecommunications requirements of an agency, the agency must notify the department in writing and detail the requirements for that service. If the department is unable to meet an agency’s requirements by enhancing SUNCOM Network service, the department may grant the agency an exemption from the required use of specified SUNCOM Network services.

(b) Unless an exemption has been granted by the department, effective October 1, 2010, all customers of a state primary data center, excluding state universities, must use the shared SUNCOM Network telecommunications services connecting the state primary data center to SUNCOM services for all telecommunications needs in accordance with department rules.

1. Upon discovery of customer noncompliance with this paragraph, the department shall provide the affected customer with a schedule for transferring to the shared telecommunications services provided by the SUNCOM Network and an estimate of all associated costs. The state primary data centers and their customers shall cooperate with the department to accomplish the transfer.

2. Customers may request an exemption from this paragraph in the same manner as authorized in paragraph (a).

(6) This section may not be construed to require a state university to use SUNCOM Network communication services.

History.—s. 22, ch. 69-106; s. 13, ch. 87-137; s. 3, ch. 91-171; s. 222, ch. 92-279; s. 55, ch. 92-326; s. 10, ch. 96-390; s. 66, ch. 98-279; s. 6, ch. 2000-164; s. 12, ch. 2001-261; s. 935, ch. 2002-387; s. 19, ch. 2007-105; s. 18, ch. 2009-80; s. 6, ch. 2010-78; s. 11, ch. 2010-148.

Note.—Former s. 287.27; s. 282.103.



282.704 - Use of state SUNCOM Network by municipalities.

282.704 Use of state SUNCOM Network by municipalities.—Any municipality may request the department to provide any or all of the SUNCOM Network’s portfolio of communications services upon such terms and conditions as the department may establish. The requesting municipality shall pay its share of installation and recurring costs according to the published rates for SUNCOM Network services and as invoiced by the department. Such municipality shall also pay for any requested modifications to existing SUNCOM Network services, if any charges apply.

History.—s. 3, ch. 82-56; s. 1, ch. 83-70; s. 14, ch. 87-137; s. 11, ch. 96-390; s. 67, ch. 98-279; s. 7, ch. 2000-164; s. 13, ch. 2001-261; s. 19, ch. 2009-80.

Note.—Former s. 287.251; s. 282.104.



282.705 - Use of state SUNCOM Network by nonprofit corporations.

282.705 Use of state SUNCOM Network by nonprofit corporations.—

(1) The department shall provide a means whereby private nonprofit corporations under contract with state agencies or political subdivisions of the state may use the state SUNCOM Network, subject to the limitations in this section. In order to qualify to use the state SUNCOM Network, a nonprofit corporation shall:

(a) Expend the majority of its total direct revenues for the provision of contractual services to the state, a municipality, or a political subdivision; and

(b) Receive only a small portion of its total revenues from any source other than a state agency, a municipality, or a political subdivision during the time SUNCOM Network services are requested.

(2) Each nonprofit corporation seeking authorization to use the state SUNCOM Network shall provide to the department, upon request, proof of compliance with subsection (1).

(3) Nonprofit corporations established pursuant to general law and an association of municipal governments which is wholly owned by the municipalities are eligible to use the state SUNCOM Network, subject to the terms and conditions of the department.

(4) Institutions qualified to participate in the William L. Boyd, IV, Florida Resident Access Grant Program pursuant to s. 1009.89 are eligible to use the state SUNCOM Network, subject to the terms and conditions of the department. Such entities are not required to satisfy the other criteria of this section.

(5) Private, nonprofit elementary and secondary schools are eligible for rates and services on the same basis as public schools if such schools do not have an endowment in excess of $50 million.

History.—s. 1, ch. 80-107; s. 2, ch. 82-56; s. 3, ch. 83-70; s. 15, ch. 87-137; s. 223, ch. 92-279; s. 55, ch. 92-326; s. 197, ch. 95-148; s. 12, ch. 96-390; s. 19, ch. 97-296; s. 68, ch. 98-279; s. 36, ch. 99-399; s. 8, ch. 2000-164; s. 14, ch. 2001-261; s. 936, ch. 2002-387; s. 20, ch. 2009-80.

Note.—Former s. 287.272; s. 282.105.



282.706 - Use of SUNCOM Network by libraries.

282.706 Use of SUNCOM Network by libraries.—The department may provide SUNCOM Network services to any library in the state, including libraries in public schools, community colleges, state universities, and nonprofit private postsecondary educational institutions, and libraries owned and operated by municipalities and political subdivisions. This section may not be construed to require a state university library to use SUNCOM Network services.

History.—s. 2, ch. 96-357; s. 9, ch. 2000-164; s. 15, ch. 2001-261; s. 937, ch. 2002-387; s. 21, ch. 2009-80; s. 7, ch. 2010-78.

Note.—Former s. 282.106.



282.707 - SUNCOM Network; criteria for usage.

282.707 SUNCOM Network; criteria for usage.—

(1) The department and customers served by the department shall periodically review the qualifications of subscribers using the state SUNCOM Network and terminate services provided to a facility not qualified under this part or rules adopted hereunder. In the event of nonpayment of invoices by subscribers whose SUNCOM Network invoices are paid from sources other than legislative appropriations, such nonpayment represents good and sufficient reason to terminate service.

(2) The department shall adopt rules for implementing and operating the state SUNCOM Network, which include procedures for withdrawing and restoring authorization to use the state SUNCOM Network. Such rules shall provide a minimum of 30 days’ notice to affected parties before terminating voice communications service.

(3) This section does not limit or restrict the ability of the Florida Public Service Commission to set jurisdictional tariffs of telecommunications companies.

History.—s. 1, ch. 82-56; s. 2, ch. 83-70; s. 16, ch. 87-137; s. 13, ch. 96-390; s. 33, ch. 2000-152; s. 10, ch. 2000-164; s. 20, ch. 2007-105; s. 22, ch. 2009-80; s. 12, ch. 2010-148.

Note.—Former s. 287.255; s. 282.107.



282.708 - Emergency assumption of control.

282.708 Emergency assumption of control.—In the event of an emergency, the Governor may direct emergency management assumption of control over all or part of the state communications system.

History.—s. 22, ch. 69-106; s. 37, ch. 83-334; s. 23, ch. 2009-80.

Note.—Former s. 287.28; s. 282.109.



282.709 - State agency law enforcement radio system and interoperability network.

282.709 State agency law enforcement radio system and interoperability network.—

(1) The department may acquire and administer a statewide radio communications system to serve law enforcement units of state agencies, and to serve local law enforcement agencies through mutual aid channels.

(a) The department shall, in conjunction with the Department of Law Enforcement and the Division of Emergency Management, establish policies, procedures, and standards to be incorporated into a comprehensive management plan for the use and operation of the statewide radio communications system.

(b) The department shall bear the overall responsibility for the design, engineering, acquisition, and implementation of the statewide radio communications system and for ensuring the proper operation and maintenance of all common system equipment.

(c)1. The department may rent or lease space on any tower under its control and refuse to lease space on any tower at any site.

2. The department may rent, lease, or sublease ground space as necessary to locate equipment to support antennae on the towers. The costs for the use of such space shall be established by the department for each site if it is determined to be practicable and feasible to make space available.

3. The department may rent, lease, or sublease ground space on lands acquired by the department for the construction of privately owned or publicly owned towers. The department may, as a part of such rental, lease, or sublease agreement, require space on such towers for antennae as necessary for the construction and operation of the state agency law enforcement radio system or any other state need.

4. All moneys collected by the department for rents, leases, and subleases under this subsection shall be deposited directly into the State Agency Law Enforcement Radio System Trust Fund established in subsection (3) and may be used by the department to construct, maintain, or support the system.

5. The positions necessary for the department to accomplish its duties under this subsection shall be established in the General Appropriations Act and funded by the Law Enforcement Radio Operating Trust Fund or other revenue sources.

(d) The department shall exercise its powers and duties under this part to plan, manage, and administer the mutual aid channels in the statewide radio communication system.

1. In implementing such powers and duties, the department shall consult and act in conjunction with the Department of Law Enforcement and the Division of Emergency Management, and shall manage and administer the mutual aid channels in a manner that reasonably addresses the needs and concerns of the involved law enforcement agencies and emergency response agencies and entities.

2. The department may make the mutual aid channels available to federal agencies, state agencies, and agencies of the political subdivisions of the state for the purpose of public safety and domestic security.

(e) The department may allow other state agencies to use the statewide radio communications system under terms and conditions established by the department.

(2) The Joint Task Force on State Agency Law Enforcement Communications is created adjunct to the department to advise the department of member-agency needs relating to the planning, designing, and establishment of the statewide communication system.

1(a) The Joint Task Force on State Agency Law Enforcement Communications shall consist of the following members:

1. A representative of the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation who shall be appointed by the secretary of the department.

2. A representative of the Division of Florida Highway Patrol of the Department of Highway Safety and Motor Vehicles who shall be appointed by the executive director of the department.

3. A representative of the Department of Law Enforcement who shall be appointed by the executive director of the department.

4. A representative of the Fish and Wildlife Conservation Commission who shall be appointed by the executive director of the commission.

5. A representative of the Department of Corrections who shall be appointed by the secretary of the department.

6. A representative of the Division of Investigative and Forensic Services of the Department of Financial Services who shall be appointed by the Chief Financial Officer.

7. A representative of the Department of Agriculture and Consumer Services who shall be appointed by the Commissioner of Agriculture.

(b) Each appointed member of the joint task force shall serve at the pleasure of the appointing official. Any vacancy on the joint task force shall be filled in the same manner as the original appointment. A joint task force member may, upon notification to the chair before the beginning of any scheduled meeting, appoint an alternative to represent the member on the task force and vote on task force business in his or her absence.

(c) The joint task force shall elect a chair from among its members to serve a 1-year term. A vacancy in the chair of the joint task force must be filled for the remainder of the unexpired term by an election of the joint task force members.

(d) The joint task force shall meet as necessary, but at least quarterly, at the call of the chair and at the time and place designated by him or her.

(e) The per diem and travel expenses incurred by a member of the joint task force in attending its meetings and in attending to its affairs shall be paid pursuant to s. 112.061, from funds budgeted to the state agency that the member represents.

(f) The department shall provide technical support to the joint task force.

(3) The State Agency Law Enforcement Radio System Trust Fund is established in the department and funded from surcharges collected under ss. 318.18, 320.0802, and 328.72. Upon appropriation, moneys in the trust fund may be used by the department to acquire by competitive procurement the equipment, software, and engineering, administrative, and maintenance services it needs to construct, operate, and maintain the statewide radio system. Moneys in the trust fund from surcharges shall be used to help fund the costs of the system. Upon completion of the system, moneys in the trust fund may also be used by the department for payment of the recurring maintenance costs of the system.

(4) The department may create and administer an interoperability network to enable interoperability between various radio communications technologies and to serve federal agencies, state agencies, and agencies of political subdivisions of the state for the purpose of public safety and domestic security.

(a) The department shall, in conjunction with the Department of Law Enforcement and the Division of Emergency Management, exercise its powers and duties pursuant to this chapter to plan, manage, and administer the interoperability network. The office may:

1. Enter into mutual aid agreements among federal agencies, state agencies, and political subdivisions of the state for the use of the interoperability network.

2. Establish the cost of maintenance and operation of the interoperability network and charge subscribing federal and local law enforcement agencies for access and use of the network. The department may not charge state law enforcement agencies identified in paragraph (2)(a) to use the network.

3. In consultation with the Department of Law Enforcement and the Division of Emergency Management, amend and enhance the statewide radio communications system as necessary to implement the interoperability network.

(b) The department, in consultation with the Joint Task Force on State Agency Law Enforcement Communications, and in conjunction with the Department of Law Enforcement and the Division of Emergency Management, shall establish policies, procedures, and standards to incorporate into a comprehensive management plan for the use and operation of the interoperability network.

History.—s. 1, ch. 88-144; s. 1, ch. 92-72; s. 224, ch. 92-279; s. 55, ch. 92-326; s. 30, ch. 94-218; s. 111, ch. 94-356; s. 860, ch. 95-148; s. 5, ch. 95-283; s. 1, ch. 96-312; s. 5, ch. 96-357; s. 10, ch. 96-388; s. 14, ch. 96-390; s. 6, ch. 98-251; s. 69, ch. 98-279; s. 81, ch. 99-245; s. 3, ch. 99-289; s. 37, ch. 99-399; s. 11, ch. 2000-164; s. 16, ch. 2001-261; s. 2, ch. 2003-153; s. 308, ch. 2003-261; s. 24, ch. 2009-80; s. 24, ch. 2011-47; s. 125, ch. 2011-142; s. 10, ch. 2012-88; s. 21, ch. 2012-119; s. 5, ch. 2014-18; ss. 29, 30, 66, ch. 2014-53; s. 4, ch. 2014-150; ss. 42, 43, ch. 2015-222; ss. 71, 72, ch. 2016-62; s. 27, ch. 2016-165.

1Note.—

A. Section 71, ch. 2016-62, reenacted paragraph (2)(a) “[i]n order to implement Specific Appropriations 2834 through 2845 of the 2016-2017 General Appropriations Act.”

B. As amended by s. 27, ch. 2016-165. Section 72, ch. 2016-62, provides that “[t]he amendment to s. 282.709(2)(a), Florida Statutes, as carried forward by this act from chapter 2014-53, Laws of Florida, expires July 1, 2017, and the text of that paragraph shall revert to that in existence on June 30, 2014, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.”

C. Section 66, ch. 2014-53, provides that “[i]f any other act passed during the 2014 Regular Session contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Effective July 1, 2017, paragraph (2)(a), as amended by s. 4, ch. 2014-150; s. 72, ch. 2016-62; and s. 27, ch. 2016-165, will read:

(a) The Joint Task Force on State Agency Law Enforcement Communications shall consist of the following members:

1. A representative of the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation who shall be appointed by the secretary of the department.

2. A representative of the Division of Florida Highway Patrol of the Department of Highway Safety and Motor Vehicles who shall be appointed by the executive director of the department.

3. A representative of the Department of Law Enforcement who shall be appointed by the executive director of the department.

4. A representative of the Fish and Wildlife Conservation Commission who shall be appointed by the executive director of the commission.

5. A representative of the Department of Corrections who shall be appointed by the secretary of the department.

6. A representative of the Division of Investigative and Forensic Services of the Department of Financial Services who shall be appointed by the Chief Financial Officer.

7. A representative of the Department of Transportation who shall be appointed by the secretary of the department.

8. A representative of the Department of Agriculture and Consumer Services who shall be appointed by the Commissioner of Agriculture.

Note.—Former s. 282.1095.



282.7101 - Statewide system of regional law enforcement communications.

282.7101 Statewide system of regional law enforcement communications.—

(1) It is the intent and purpose of the Legislature that a statewide system of regional law enforcement communications be developed whereby maximum efficiency in the use of existing radio channels is achieved in order to deal more effectively with the apprehension of criminals and the prevention of crime. To this end, all law enforcement agencies within the state are directed to provide the department with any information the department requests for the purpose of implementing the provisions of subsection (2).

(2) The department is hereby authorized and directed to develop and maintain a statewide system of regional law enforcement communications. In formulating such a system, the department shall divide the state into appropriate regions and shall develop a program that includes, but is not limited to:

(a) The communications requirements for each county and municipality comprising the region.

(b) An interagency communications provision that depicts the communication interfaces between municipal, county, and state law enforcement entities operating within the region.

(c) A frequency allocation and use provision that includes, on an entity basis, each assigned and planned radio channel and the type of operation, simplex, duplex, or half-duplex, on each channel.

(3) The department shall adopt any necessary rules and regulations for administering and coordinating the statewide system of regional law enforcement communications.

(4) The secretary of the department or his or her designee is designated as the director of the statewide system of regional law enforcement communications and, for the purpose of carrying out the provisions of this section, may coordinate the activities of the system with other interested state agencies and local law enforcement agencies.

(5) A law enforcement communications system may not be established or expanded without the prior approval of the department.

(6) Within the limits of its capability, the Department of Law Enforcement is encouraged to lend assistance to the department in the development of the statewide system of regional law enforcement communications proposed by this section.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 72-296; s. 1, ch. 77-174; s. 12, ch. 79-8; s. 225, ch. 92-279; s. 55, ch. 92-326; s. 11, ch. 96-388; s. 15, ch. 96-390; s. 7, ch. 98-251; s. 70, ch. 98-279; s. 42, ch. 99-399; s. 12, ch. 2000-164; s. 17, ch. 2001-261; s. 25, ch. 2009-80.

Note.—Former s. 287.29; s. 282.111.



282.711 - Remote electronic access services.

282.711 Remote electronic access services.—The department may collect fees for providing remote electronic access pursuant to s. 119.07(2). The fees may be imposed on individual transactions or as a fixed subscription for a designated period of time. All fees collected under this section shall be deposited in the appropriate trust fund of the program or activity that made the remote electronic access available.

History.—s. 13, ch. 97-241; s. 14, ch. 2000-164; s. 19, ch. 2001-261; s. 37, ch. 2004-335; s. 26, ch. 2009-80.

Note.—Former s. 282.21.









Chapter 283 - PUBLIC PRINTING

283.30 - Definitions.

283.30 Definitions.—As used in this chapter, unless the context clearly requires otherwise, the term:

(1) “Agency” means any official, officer, department, board, commission, division, bureau, section, district, office, authority, committee, or council, or any other unit of organization, however designated, of the executive branch of state government, and the Public Service Commission.

(2) “Department” means the Department of Management Services.

(3) “Duplicating” means the process of reproducing an image or images from an original to a final substrate through the electrophotographic, xerographic, laser, or offset process or any combination of these processes, by which an operator can make more than one copy without rehandling the original.

(4) “Printing” is the transfer of an image or images by the use of ink or similar substance from an original image to the final substrate through the process of letterpress, offset lithography, gravure, screen printing, or engraving. Printing shall include the process of and the materials used in binding. Printing shall also include duplicating when used to produce publications.

(5) “Public” means those entities and persons other than subordinate and functionally related or connected federal, state, or local governmental agencies.

(6) “Publication” means any document, whether produced for public or internal distribution.

History.—ss. 1, 6, ch. 83-252; s. 30, ch. 84-254; s. 4, ch. 88-32; ss. 2, 44, ch. 90-335; s. 237, ch. 92-279; s. 55, ch. 92-326; s. 71, ch. 98-279; s. 9, ch. 2011-4.



283.31 - Records of executive agency publications.

283.31 Records of executive agency publications.—Each agency shall maintain a record of any state publication, as defined in s. 257.015, the printing of which costs in excess of the threshold amount provided in s. 287.017 for CATEGORY THREE, at least part of which is paid for by state funds appropriated by the Legislature. Such record shall also contain the following: written justification of the need for such publication, purpose of such publication, legislative or administrative authority, sources of funding, frequency and number of issues, and reasons for deciding to have the publication printed in-house, by another agency or the Legislature, or purchased on bid. In addition, such record shall contain the comparative costs of alternative printing methods when such costs were a factor in deciding upon a method. The record of the corporation operating the correctional industry printing program shall include the cost of materials used, the cost of labor, the cost of overhead, the amount of profit made by the corporation for such printing, and whether the state agencies that contract with the corporation for printing are prudently determining the price paid for such printing.

History.—ss. 1, 6, ch. 83-252; s. 31, ch. 84-254; ss. 1, 4, ch. 88-32; ss. 3, 44, ch. 90-335; s. 17, ch. 95-143; s. 16, ch. 99-333; s. 9, ch. 2006-111; s. 7, ch. 2015-117.



283.32 - Recycled paper to be used by each agency; printing bids certifying use of recycled paper; percentage preference in awarding contracts.

283.32 Recycled paper to be used by each agency; printing bids certifying use of recycled paper; percentage preference in awarding contracts.—

(1) Each agency shall purchase, when economical, recycled paper if and when recycled paper can be obtained that is of adequate quality for the purposes of the agency.

(2) Each agency shall require a vendor that submits a bid for a contract for printing to certify in writing the percentage of recycled content of the material used for such printing. Such vendor may certify that the material contains no recycled content.

(3) Upon evaluation of bids for each printing contract, the agency shall identify the lowest responsive bid and any other responsive bids in which it has been certified that the materials used in printing contain at least the minimum percentage of recycled content that is set forth by the department. If no vendors offer materials for printing that contain the minimum prescribed recycled content, the contract shall be awarded to the responsible vendor that submits the lowest responsive bid.

History.—ss. 1, 6, ch. 83-252; s. 4, ch. 88-32; ss. 4, 44, ch. 90-335; s. 72, ch. 98-279; s. 3, ch. 2002-207; s. 12, ch. 2010-151.



283.33 - Printing of publications; lowest bidder awards.

283.33 Printing of publications; lowest bidder awards.—

(1) Publications may be printed and prepared in-house, by another agency or the Legislature, or purchased on bid, whichever is more economical and practicable as determined by the agency. An agency may contract for binding separately when more economical or practicable, whether or not the remainder of the printing is done in-house. A vendor may subcontract for binding and still be considered a responsible vendor as defined in s. 287.012.

(2) All printing of publications that cost in excess of the threshold amount provided in s. 287.017 for CATEGORY TWO and purchased by agencies shall be let upon contract to the vendor that submits the lowest responsive bid and that will furnish all materials used in printing. Such contract shall specify a definite term and a definite number of copies.

(3) Except as otherwise provided for in this chapter, a contract for printing of a publication shall be subject to, when applicable, the definitions in s. 287.012, and shall be considered a commodity for that purpose.

(4) The provisions of s. 946.515(4) shall not apply to purchases of printing.

History.—ss. 1, 6, ch. 83-252; s. 4, ch. 88-32; s. 7, ch. 90-268; ss. 5, 44, ch. 90-335; s. 1, ch. 95-420; s. 52, ch. 2001-61; s. 4, ch. 2002-207; s. 10, ch. 2011-4; s. 12, ch. 2013-154.



283.34 - State officers not to have interests in printing contract.

283.34 State officers not to have interests in printing contract.—No member of the Legislature or other officer of this state may have an interest, directly or indirectly, in any printing contract as provided for in s. 283.33; however, nothing in this section prohibits a member of the Legislature from receiving such a contract when the member or his or her firm has submitted the lowest responsive bid for the contract.

History.—ss. 1, 6, ch. 83-252; s. 4, ch. 88-32; ss. 6, 44, ch. 90-335; s. 200, ch. 95-148; s. 5, ch. 2002-207.



283.35 - Preference given printing within the state.

1283.35 Preference given printing within the state.—When awarding a contract to have materials printed, the agency, university, college, school district, or other political subdivision of this state awarding the contract shall grant a preference to the lowest responsible and responsive vendor having a principal place of business within this state. The preference shall be 5 percent if the lowest bid is submitted by a vendor whose principal place of business is located outside the state and if the printing can be performed in this state at a level of quality comparable to that obtainable from the vendor submitting the lowest bid located outside the state. As used in this section, the term “other political subdivision of this state” does not include counties or municipalities.

History.—ss. 1, 6, ch. 83-252; s. 4, ch. 88-32; ss. 7, 44, ch. 90-335; s. 6, ch. 2002-207; s. 12, ch. 2012-32.

1Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



283.425 - Acceptance for printing; penalty for defective printing.

283.425 Acceptance for printing; penalty for defective printing.—No printing may be accepted as in compliance with the contract when the printing is not of the grade of workmanship which is usually employed by professional printers on printing of such class, or when the printing is not of the full quantity or acceptable quality for which it has been contracted. If immediate necessity and lack of time to procure printing elsewhere compel the use of defective printing furnished by a contractor, it shall be accepted without approval, and one-half of the contract price thereon shall be deducted as liquidated damages for breach of contract. The agency which contracted for printing shall notify the contractor within a reasonable time after delivery of said printing as to acceptance or nonacceptance, and such reasonable time shall be specified in the contract. The contract shall also provide that a contractor has a reasonable time to correct any defects if delivery is made by a date specified in the contract, unless such a provision is not practicable because of time constraints.

History.—ss. 1, 6, ch. 83-252; s. 4, ch. 88-32; ss. 8, 44, ch. 90-335.



283.43 - Public information printing services.

283.43 Public information printing services.—Any agency the authorized functions of which include public information programs is authorized to purchase, pursuant to this chapter and subject to its appropriation and any other limitations imposed by law, typesetting, printing, and media distribution services, when the purchase of such services would be less costly than the performance of the same services directly by the agency or when such services are beyond the production limitations established by agency guidelines.

History.—ss. 1, 6, ch. 83-252; s. 4, ch. 88-32; ss. 9, 44, ch. 90-335; s. 11, ch. 2011-4.



283.55 - Purging of publication mailing lists.

283.55 Purging of publication mailing lists.—

(1) By March 1 of each odd-numbered year, every agency shall survey the addresses on each of its publication mailing lists by providing each addressee the following form, which must also disclose whether the publication is available on the agency’s website:

(Name of publication)

Please choose one of the following options:

☐ I would like to receive this publication in hard copy format.

☐ I would like to receive this publication in electronic format. My e-mail address is:  .

☐ I do not wish to receive this publication.

Should your response to this survey not be received by April 30, your name will be automatically purged from our mailing list. Those addressees who respond shall be maintained or removed from such mailing list in accordance with the responses. Those addressees not responding by April 30 of such odd-numbered year shall be automatically purged from such mailing list. Agencies are prohibited from supplying addressees with postpaid response forms.

(2) The provisions of this section apply to any agency, except a state university or an agency the mailing list of which consists only of those persons registered with or licensed by the agency and the registration or license fee of which includes payment by the registrants or licensees as subscribers for the publication of the agency.

History.—ss. 1, 6, ch. 83-252; s. 63, ch. 86-163; s. 4, ch. 88-32; s. 20, ch. 89-381; ss. 10, 44, ch. 90-335; s. 10, ch. 2006-111.



283.56 - Preparation of agency publications.

283.56 Preparation of agency publications.—When economical and practicable, any publication produced for public distribution shall display the name of such publication on its spine, where such spine is glued to the cover and measures at least one-quarter inch in width.

History.—s. 11, ch. 90-335.



283.58 - Agency agreements with vendors for private publication of public information materials; free distribution to public.

283.58 Agency agreements with vendors for private publication of public information materials; free distribution to public.—

(1) An agency may enter into agreements to secure the private publication of public information brochures, pamphlets, audiotapes, videotapes, and related materials for distribution without charge to the public and, in furtherance thereof, is authorized to:

(a) Enter into agreements with private vendors for the publication or production of such public information materials, by which the costs of publication or production will be borne in whole or in part by the vendor or the vendor agrees to provide additional compensation in return for the right of the vendor to select, sell, and place advertising that publicizes products or services related to and harmonious with the subject matter of the publication.

(b) Retain the right, by agreement, to approve all elements of any advertising placed in such public information materials, including the form and content thereof.

(2) Any public information materials produced pursuant to this section and containing advertising of any kind must include a statement providing that the inclusion of advertising in such material does not constitute an endorsement by the state or the agency of the products or services so advertised.

History.—s. 26, ch. 90-335.






Chapter 284 - STATE RISK MANAGEMENT AND SAFETY PROGRAMS

Part I - STATE PROPERTY CLAIMS (ss. 284.01-284.17)

284.01 - State Risk Management Trust Fund; coverages to be provided.

284.01 State Risk Management Trust Fund; coverages to be provided.—

(1) The State Risk Management Trust Fund shall insure those properties designated in subsection (2) which are owned by the state or its agencies, boards, or bureaus against loss from fire, lightning, sinkholes, and hazards customarily insured by extended coverage and loss from the removal of personal property from such properties when endangered by covered perils. Furthermore, the fund may also insure the State Regional Office Building located in the City of Jacksonville, Duval County, including the parking facility owned by the City of Jacksonville, since such building is jointly owned by the State of Florida and the City of Jacksonville. The City of Jacksonville shall be responsible for the payment of all premiums charged by the fund to insure property owned by the City of Jacksonville. Flood insurance shall be provided for state-owned structures and contents designated in subsection (2) to the extent necessary to meet self-insurance requirements of the National Flood Insurance Program, as prescribed in rules and regulations of the Federal Emergency Management Agency in 44 C.F.R. parts 59, 60, and 174, effective October 1, 1986.

(2) The fund shall insure all buildings, whether financed in whole or in part by revenue bonds or certificates, and the contents thereof or of any other buildings leased or rented by the state. For the purpose of this section, all manufactured homes and contents, whether permanently affixed to realty or otherwise, are included. Rental value insurance shall also be provided to indemnify the state or any of its agencies for loss of income when such rental income insurance is required to be carried by the terms of any bonding or revenue certificates or resolutions. Rental value insurance shall also be provided to indemnify the state or any of its agencies for loss of income from those buildings operated and maintained by the Department of Management Services from the Supervision Trust Fund.

(3) No coverage shall be provided by the fund for museum collections, artifacts, relics, fine arts, or boilers and machinery or for any properties related in any way with nuclear reactors or the use, storage, or processing of nuclear fissionable materials. This exclusion as to nuclear properties or related reactors shall not be construed to eliminate the necessity of coverage on medical facilities, particle accelerators, cyclotrons, Van de Graff machines, or any properties associated therewith.

(4) The department may determine deductibles to be established and what coverages or risks are insurable in accordance with this section. Subjects of insurance with a valuation of less than $500 will not be covered by the fund. Coverage shall be provided upon application by agencies to the fund on forms furnished by it.

(5) Premiums charged to agencies for coverage shall be adopted on a retrospective rating arrangement based upon actual losses accruing to the fund and loss prevention results, taking into account reasonable expectations, maintenance, and stability of the fund and cost of reinsurance.

(6) In the event of any partial loss by a covered peril, the loss shall be adjusted on the basis of actual cash value of the property at the time of loss but not exceeding the amount that it would cost to repair or replace the property with material of like kind and quality within a reasonable time after such loss.

History.—s. 1, ch. 7294, 1917; s. 1, ch. 7902, 1919; RGS 1312; s. 1, ch. 8430, 1921; CGL 1991; s. 1, ch. 57-101; s. 2, ch. 61-119; s. 1, ch. 61-463; ss. 13, 22, 35, ch. 69-106; s. 1, ch. 70-272; s. 81, ch. 71-355; s. 3, ch. 77-280; s. 2, ch. 79-136; s. 1, ch. 83-159; s. 3, ch. 88-202; s. 238, ch. 92-279; s. 55, ch. 92-326; s. 57, ch. 96-418; s. 9, ch. 2000-122; s. 4, ch. 2011-59.

1Note.—44 C.F.R. part 74 is reserved.



284.02 - Payment of premiums by each agency; handling of funds; payment of losses and expenses.

284.02 Payment of premiums by each agency; handling of funds; payment of losses and expenses.—

(1) Premiums as calculated on all coverages shall be billed and charged to each state agency according to coverages obtained from the fund for their benefit, and such obligation shall be paid promptly by each agency from its operating budget upon presentation of a bill therefor. However, no state agency shall be liable for the cost of insurance protection under this section prior to July 1, 1971, if any obligation therefor would be incurred against unappropriated funds. After July 1, 1971, billings and the obligation to pay shall be based on coverage provided during each fiscal year and annually thereafter.

(2) All premiums paid into the fund and all moneys received by the fund from investment or any other source pursuant to said program shall be held by the Department of Financial Services and used for the purpose of paying losses, expenses incurred in adjustment of losses, premiums for reinsurance, and operating expenses.

(3) The Department of Financial Services is authorized to employ a director of the fund and necessary administrative and clerical personnel, actuaries, consultants, and adjusters to maintain, operate, and administer the fund and to underwrite all certificates of insurance issued by the fund. All salaries and expenses of administration and operation shall be paid from the fund.

History.—s. 1, ch. 7294, 1917; s. 1, ch. 7902, 1919; RGS 1312; s. 1, ch. 8430, 1921; CGL 1991; s. 1, ch. 28092, 1953; s. 2, ch. 57-101; s. 2, ch. 61-119; s. 2, ch. 61-463; ss. 13, 22, 35, ch. 69-106; s. 2, ch. 70-272; s. 1, ch. 70-439; s. 309, ch. 2003-261.



284.03 - Deficits in fund supplied from General Revenue Fund; repayment.

284.03 Deficits in fund supplied from General Revenue Fund; repayment.—Should a loss occur upon property insured in the State Risk Management Trust Fund that would require more funds, to pay the amount of any loss covered by insurance in said fund, than are at that time available in said fund, in that event there is appropriated out of any funds in the General Revenue Fund not otherwise appropriated a sum which, added to the sum then available in the State Risk Management Trust Fund, shall be sufficient to pay the amount of the covered loss. In the event any funds shall be paid out of the General Revenue Fund under this provision, such amounts so paid out of the General Revenue Fund shall be returned to it out of the first available assets of the State Risk Management Trust Fund after paying any necessary expenses as provided in s. 284.02(2) and (3).

History.—s. 1, ch. 7294, 1917; s. 1, ch. 7902, 1919; RGS 1312; s. 1, ch. 8430, 1921; CGL 1991; s. 2, ch. 61-119; s. 3, ch. 70-272; s. 60, ch. 96-418; s. 10, ch. 2000-122.



284.04 - Notice and information required by Department of Financial Services of all newly erected or acquired state property subject to insurance.

284.04 Notice and information required by Department of Financial Services of all newly erected or acquired state property subject to insurance.—The Department of Management Services and all agencies in charge of state property shall notify the Department of Financial Services of all newly erected or acquired property subject to coverage as soon as erected or acquired, giving its value, type of construction, location, whether inside or outside of corporate limits, occupancy, and any other information the Department of Financial Services may require in connection with such property. Such department or agency shall also notify the Department of Financial Services immediately of any change in value or occupancy of any property covered by the fund. Unless the above data is submitted in writing within a reasonable time following such erection, acquisition, or change, the Department of Financial Services shall provide insurance coverage to the extent shown by the last notification in writing to the fund or in accordance with the last valuation shown by fund records. In case of disagreement between the Department of Financial Services and the agency or person in charge of any covered state property as to its true value, the amount of the insurance to be carried thereon, the proper premium rate or rates, or amount of loss settlement, the matter in disagreement shall be determined by the Department of Management Services.

History.—s. 1, ch. 7294, 1917; s. 1, ch. 7902, 1919; RGS 1312; s. 1, ch. 8430, 1921; CGL 1991; s. 2, ch. 61-119; ss. 13, 22, 35, ch. 69-106; s. 4, ch. 70-272; s. 239, ch. 92-279; s. 55, ch. 92-326; s. 310, ch. 2003-261.



284.05 - Inspection of insured state property.

284.05 Inspection of insured state property.—The Department of Financial Services shall inspect all permanent buildings insured by the State Risk Management Trust Fund, and whenever conditions are found to exist which, in the opinion of the Department of Financial Services, are hazardous from the standpoint of destruction by fire or other loss, the Department of Financial Services may order the same repaired or remedied, and the agency, board, or person in charge of such property is required to have such dangerous conditions immediately repaired or remedied upon written notice from the Department of Financial Services of such hazardous conditions. Such amounts as may be necessary to comply with such notice or notices shall be paid by the Department of Management Services or by the agency, board, or person in charge of such property out of any moneys appropriated for the maintenance of the respective agency or for the repairs or permanent improvement of such properties or from any incidental or contingent funds they may have on hand. In the event of a disagreement between the Department of Financial Services and the agency, board, or person having charge of such property as to the necessity of the repairs or remedies ordered, the matter in disagreement shall be determined by the Department of Management Services.

History.—s. 1, ch. 7294, 1917; s. 1, ch. 7902, 1919; RGS 1312; s. 1, ch. 8430, 1921; CGL 1991; s. 2, ch. 61-119; ss. 13, 22, 35, ch. 69-106; s. 5, ch. 70-272; s. 240, ch. 92-279; s. 55, ch. 92-326; s. 61, ch. 96-418; s. 11, ch. 2000-122; s. 311, ch. 2003-261.



284.06 - Annual report to Governor.

284.06 Annual report to Governor.—The Department of Financial Services shall report annually to the Governor the investigations which have been made and the actions which have been taken to decrease the fire hazard of the various insurable properties of the state, together with its recommendations as to further safeguards and improvements.

History.—s. 1, ch. 7294, 1917; s. 1, ch. 7902, 1919; RGS 1312; s. 1, ch. 8430, 1921; CGL 1991; ss. 13, 35, ch. 69-106; s. 13, ch. 84-254; s. 312, ch. 2003-261.



284.08 - Reinsurance on excess coverage and approval by Department of Management Services.

284.08 Reinsurance on excess coverage and approval by Department of Management Services.—The Department of Financial Services shall determine what excess coverage is necessary and may purchase reinsurance thereon upon approval by the Department of Management Services.

History.—ss. 1, 2, ch. 9150, 1923; CGL 1992; s. 1, ch. 14520, 1929; s. 2, ch. 61-119; ss. 13, 22, 35, ch. 69-106; s. 6, ch. 70-272; s. 241, ch. 92-279; s. 55, ch. 92-326; s. 313, ch. 2003-261.



284.14 - State Risk Management Trust Fund; leasehold interest.

284.14 State Risk Management Trust Fund; leasehold interest.—In the event the state or any department or agency thereof has acquired or hereafter acquires a leasehold interest in any improved real property and by the terms and provisions of said lease it is obligated to insure such premises against loss by fire or other hazard to such premises, it shall insure such premises in the State Risk Management Trust Fund as required by the terms of said lease or as required by the provisions of this chapter. No state agency shall enter into or acquire any such leasehold interest until the coverages required to be maintained by the provisions of the lease are approved in writing by the Department of Financial Services.

History.—s. 1, ch. 20676, 1941; s. 2, ch. 61-119; s. 7, ch. 70-272; s. 62, ch. 96-418; s. 12, ch. 2000-122; s. 314, ch. 2003-261.



284.17 - Rules.

284.17 Rules.—The Department of Financial Services has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—s. 8, ch. 70-272; s. 56, ch. 98-200; s. 315, ch. 2003-261.






Part II - STATE CASUALTY CLAIMS (ss. 284.30-284.44)

284.30 - State Risk Management Trust Fund; coverages to be provided.

284.30 State Risk Management Trust Fund; coverages to be provided.—A state self-insurance fund, designated as the “State Risk Management Trust Fund,” is created to be set up by the Department of Financial Services and administered with a program of risk management, which fund is to provide insurance, as authorized by s. 284.33, for workers’ compensation, general liability, fleet automotive liability, federal civil rights actions under 42 U.S.C. s. 1983 or similar federal statutes, and court-awarded attorney’s fees in other proceedings against the state except for such awards in eminent domain or for inverse condemnation or for awards by the Public Employees Relations Commission. A party to a suit in any court, to be entitled to have his or her attorney’s fees paid by the state or any of its agencies, must serve a copy of the pleading claiming the fees on the Department of Financial Services; and thereafter the department shall be entitled to participate with the agency in the defense of the suit and any appeal thereof with respect to such fees.

History.—s. 1, ch. 72-206; s. 67, ch. 79-40; s. 5, ch. 79-139; s. 2, ch. 83-159; s. 77, ch. 86-163; s. 203, ch. 95-148; s. 13, ch. 2000-122; s. 316, ch. 2003-261.



284.31 - Scope and types of coverages; separate accounts.

284.31 Scope and types of coverages; separate accounts.—The Insurance Risk Management Trust Fund shall, unless specifically excluded by the Department of Financial Services, cover all departments of the State of Florida and their employees, agents, and volunteers and shall provide separate accounts for workers’ compensation, general liability, fleet automotive liability, federal civil rights actions under 42 U.S.C. s. 1983 or similar federal statutes, and court-awarded attorney’s fees in other proceedings against the state except for such awards in eminent domain or for inverse condemnation or for awards by the Public Employees Relations Commission. Unless specifically excluded by the Department of Financial Services, the Insurance Risk Management Trust Fund shall provide fleet automotive liability coverage to motor vehicles titled to the state, or to any department of the state, when such motor vehicles are used by community transportation coordinators performing, under contract to the appropriate department of the state, services for the transportation disadvantaged under part I of chapter 427. Such fleet automotive liability coverage shall be primary and shall be subject to the provisions of s. 768.28 and parts II and III of chapter 284, and applicable rules adopted thereunder, and the terms and conditions of the certificate of coverage issued by the Department of Financial Services.

History.—s. 1, ch. 72-206; s. 4, ch. 74-235; s. 68, ch. 79-40; s. 6, ch. 79-139; s. 3, ch. 83-159; s. 78, ch. 86-163; s. 1, ch. 88-239; s. 53, ch. 99-13; s. 317, ch. 2003-261.



284.311 - Property damage coverage for state-owned vehicles.

284.311 Property damage coverage for state-owned vehicles.—If a state employee whose duties are those of a law enforcement officer, as defined in s. 943.10, uses the motor vehicle for off-duty work for which he or she must reimburse the state, that reimbursement must include a reimbursement for property damage coverage on the motor vehicle while it is used for the off-duty work. The Division of Risk Management within the Department of Financial Services shall adopt rules assessing the amount of such reimbursement for the actual costs of coverage associated with off-duty coverage and may adopt rules that provide for a deductible in an amount of not more than $500 per incident when the employee is determined to be at fault in the incident and was using the motor vehicle in approved activities for which he or she was liable to reimburse the state.

History.—s. 2, ch. 2004-83.



284.32 - Department of Financial Services to implement and consolidate.

284.32 Department of Financial Services to implement and consolidate.—The Department of Financial Services is authorized to effect a consolidation and combination of all insurance coverages provided herein into one insurance program in accordance with the provisions of part I of chapter 287.

History.—s. 1, ch. 72-206; s. 318, ch. 2003-261.



284.33 - Purchase of insurance, reinsurance, and services.

284.33 Purchase of insurance, reinsurance, and services.—

(1) The Department of Financial Services is authorized to provide insurance, specific excess insurance, and aggregate excess insurance through the Department of Management Services, pursuant to the provisions of part I of chapter 287, as necessary to provide insurance coverages authorized by this part, consistent with market availability. However, the Department of Financial Services may directly purchase annuities by using a structured settlement insurance consulting firm selected by the department to assist in the settlement of claims being handled by the Division of Risk Management. The selection of the structured settlement insurance services consultant shall be made by using competitive sealed proposals. The consulting firm shall act as an agent of record for the department in procuring the best annuity products available to facilitate structured settlement of claims, considering price, insurer financial strength, and the best interests of the state risk management program. Purchase of annuities by the department using a structured settlement method is excepted from competitive sealed bidding or proposal requirements. The Department of Financial Services is further authorized to purchase such risk management services, including, but not limited to, risk and claims control; safety management; and legal, investigative, and adjustment services, as may be required and pay claims. The department may contract with a service organization for such services and advance money to such service organization for deposit in a special checking account for paying claims made against the state under the provisions of this part. The special checking account shall be maintained in this state in a bank or savings association organized under the laws of this state or of the United States. The department may replenish such account as often as necessary upon the presentation by the service organization of documentation for payments of claims equal to the amount of the requested reimbursement.

(2) Nothing contained in chapter 287 shall be construed as requiring written agreements for health and mental health services or drugs in the examinations, diagnoses, or treatments of sick or injured employees or other benefits as required by the provisions of chapter 440.

History.—s. 1, ch. 72-206; s. 90, ch. 73-333; s. 7, ch. 79-139; s. 4, ch. 83-159; s. 73, ch. 98-279; s. 1, ch. 2000-365; s. 319, ch. 2003-261.



284.34 - Professional medical liability of the university boards of trustees and nuclear energy liability excluded.

284.34 Professional medical liability of the university boards of trustees and nuclear energy liability excluded.—Unless specifically authorized by the Department of Financial Services, no coverages shall be provided by this fund for professional medical liability insurance for the university boards of trustees or the physicians, officers, employees, or agents of any board or for liability related to nuclear energy which is ordinarily subject to the standard nuclear energy liability exclusion of conventional liability insurance policies. This section does not affect the self-insurance programs of the university boards of trustees established pursuant to s. 1004.24.

History.—s. 1, ch. 72-206; s. 5, ch. 74-235; s. 1, ch. 79-136; s. 175, ch. 81-259; s. 941, ch. 2002-387; s. 320, ch. 2003-261.



284.35 - Administrative personnel; expenses to be paid from fund.

284.35 Administrative personnel; expenses to be paid from fund.—The Department of Financial Services is authorized, in accordance with current budget and personnel requirements, to employ necessary administrative and clerical personnel and actuarial consultants, as necessary to maintain, operate, and administer the fund. All salaries and expenses of administration and operation shall be paid from the fund.

History.—s. 1, ch. 72-206; s. 321, ch. 2003-261.



284.36 - Appropriation deposits; premium payment.

284.36 Appropriation deposits; premium payment.—Premiums for coverage by the State Risk Management Trust Fund as calculated on all coverages shall be billed and charged to each state agency according to coverages obtained by the fund for their benefit, and such obligations shall be paid promptly by each agency from its operating budget upon presentation of a bill therefor. After the first year of operation, premiums to be charged to all departments of the state are to be computed on a retrospective rating arrangement based upon actual losses accruing to the fund and loss prevention results, taking into account reasonable expectations, the maintenance and stability of the fund, and the cost of insurance.

History.—s. 1, ch. 72-206; s. 69, ch. 79-40; s. 111, ch. 92-279; s. 55, ch. 92-326; s. 14, ch. 2000-122; s. 5, ch. 2011-59.



284.37 - Premium and investment accruals used for fund purposes.

284.37 Premium and investment accruals used for fund purposes.—All premiums paid into the fund and all moneys from investments or any other source pursuant to said program shall be held by the Department of Financial Services and used for the purpose of paying losses, premiums for insurance, risk and claims management services, and operating expenses.

History.—s. 1, ch. 72-206; s. 322, ch. 2003-261.



284.38 - Waiver of sovereign immunity; effect.

284.38 Waiver of sovereign immunity; effect.—The insurance programs developed herein shall provide limits as established by the provisions of s. 768.28 if a tort claim. The limits provided in s. 768.28 shall not apply to a civil rights action arising under 42 U.S.C. s. 1983 or similar federal statute. Payment of a pending or future claim or judgment arising under any of said statutes may be made upon this act becoming a law, unless the officer, employee, or agent has been determined in the final judgment to have caused the harm intentionally; however, the fund is authorized to pay all other court-ordered attorney’s fees as provided under s. 284.31.

History.—s. 1, ch. 72-206; s. 8, ch. 79-139; s. 176, ch. 81-259.



284.385 - Reporting and handling of claims.

284.385 Reporting and handling of claims.—All departments covered by the State Risk Management Trust Fund under this part shall immediately report all known or potential claims to the Department of Financial Services for handling, except employment complaints which have not been filed with the Florida Human Relations Commission, Equal Employment Opportunity Commission, or any similar agency. When deemed necessary, the Department of Financial Services shall assign or reassign the claim to counsel. The assigned counsel shall report regularly to the Department of Financial Services or to the covered department on the status of any such claims or litigation as required by the Department of Financial Services. No such claim shall be compromised or settled for monetary compensation without the prior approval of the Department of Financial Services and prior notification to the covered department. All departments shall cooperate with the Department of Financial Services in its handling of claims. The Department of Financial Services and the Department of Management Services, with the cooperation of the state attorneys and the clerks of the courts, shall develop a system to coordinate the exchange of information concerning claims for and against the state, its agencies, and its subdivisions, to assist in collection of amounts due to them. The covered department shall have the responsibility for the settlement of any claim for injunctive or affirmative relief under 42 U.S.C. s. 1983 or similar federal or state statutes. The payment of a settlement or judgment for any claim covered and reported under this part shall be made only from the State Risk Management Trust Fund.

History.—s. 6, ch. 83-159; s. 2, ch. 91-209; s. 242, ch. 92-279; s. 55, ch. 92-326; s. 15, ch. 2000-122; s. 22, ch. 2001-56; s. 10, ch. 2001-266; s. 323, ch. 2003-261.



284.39 - Adoption of rules.

284.39 Adoption of rules.—The Department of Financial Services may adopt rules for the proper management and maintenance of the fund.

History.—s. 1, ch. 72-206; s. 324, ch. 2003-261.



284.40 - Division of Risk Management.

284.40 Division of Risk Management.—

(1) It shall be the responsibility of the Division of Risk Management of the Department of Financial Services to administer this part and the provisions of s. 287.131.

(2) The claim files maintained by the Division of Risk Management shall be confidential, shall be only for the usage by the Department of Financial Services in fulfilling its duties and responsibilities under this part, and shall be exempt from the provisions of s. 119.07(1).

(3) Upon certification by the division director or his or her designee to the custodian of any records maintained by the Department of Children and Families, Department of Health, Agency for Health Care Administration, or Department of Elderly Affairs that such records are necessary to investigate a claim against the Department of Children and Families, Department of Health, Agency for Health Care Administration, or Department of Elderly Affairs being handled by the Division of Risk Management, the records shall be released to the division subject to the provisions of subsection (2), any conflicting provisions as to the confidentiality of such records notwithstanding.

History.—s. 1, ch. 72-206; s. 6, ch. 74-235; s. 2, ch. 77-107; s. 1, ch. 78-408; s. 1, ch. 89-15; s. 102, ch. 90-360; s. 204, ch. 95-148; s. 132, ch. 96-406; s. 49, ch. 99-8; s. 325, ch. 2003-261; s. 51, ch. 2014-19.



284.41 - Transfer of personnel and funds to the Division of Risk Management.

284.41 Transfer of personnel and funds to the Division of Risk Management.—

(1) All personnel and funds otherwise allocated to the Department of Financial Services for this purpose are transferred to the Division of Risk Management.

(2) The administration of parts I, II, and III of this chapter is a function of the Division of Risk Management.

History.—s. 1, ch. 72-206; s. 5, ch. 83-159; s. 32, ch. 98-34; s. 326, ch. 2003-261.



284.42 - Reports on state insurance program.

284.42 Reports on state insurance program.—

(1)(a) The Department of Financial Services, with the Department of Management Services, shall conduct an analysis of the state insurance program each year and submit the results on or before January 1 in a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives, which shall include:

1. Complete underwriting information as to the nature of the risks accepted for self-insurance and those risks that are transferred to the insurance market.

2. The funds allocated to the Florida Casualty Risk Management Trust Fund and premiums paid for insurance through the market.

3. The method of handling legal matters and the cost allocated.

4. The method and cost of handling inspection and engineering of risks.

5. The cost of risk management service purchased.

6. The cost of managing the State Insurance Program by the Department of Financial Services and the Department of Management Services.

(b) Beginning January 1, 2013, the Division of Risk Management shall include in its annual report an analysis of agency return-to-work efforts, including, but not limited to, agency return-to-work program performance metrics and a status report on participating return-to-work programs. The report shall specify benchmarks, including, but not limited to, the average lost-time claims per year, per agency; the total number of lost claims; and specific agency measurable outcomes indicating the change in performance from year to year.

(2) The departments shall make available complete claims history including description of loss, claims paid and reserved, and the cost of all claims handled by the state.

History.—s. 2, ch. 72-206; s. 7, ch. 77-320; s. 243, ch. 92-279; s. 55, ch. 92-326; s. 327, ch. 2003-261; s. 6, ch. 2011-59.



284.44 - Salary indemnification costs of state agencies.

284.44 Salary indemnification costs of state agencies.—

(1) It is the intent of the Legislature, through the implementation of this section, to provide state agencies with an increased incentive to become actively involved in the prevention and management of workers’ compensation claims involving state employees.

(2) State agencies covered by the state risk management program established under this part shall be responsible for funding initial salary indemnification costs, for employees who are entitled to workers’ compensation benefits pursuant to chapter 440, from funds appropriated to pay salaries and benefits.

(3) For the purposes of this section, “salary indemnification costs” means the payments made to employees for temporary total disability benefits. After an employee has been eligible for disability benefits for 10 weeks, salary indemnification costs shall be funded from the State Risk Management Trust Fund in accordance with the provisions of this part for those agencies insured by the fund.

(4) For the purpose of administering this section, the Division of Risk Management of the Department of Financial Services shall continue to pay all claims, but shall be periodically reimbursed from funds of state agencies for initial salary indemnification costs for which they are responsible.

(5) If a state agency demonstrates to the Executive Office of the Governor and the chairs of the legislative appropriations committees that no funds are available to pay initial salary indemnification costs for a specific claim pursuant to this section without adversely impacting its ability to perform statutory responsibilities, the Executive Office of the Governor may direct the Division of Risk Management to fund all salary indemnification costs for that specific claim from the State Risk Management Trust Fund and waive the state agency reimbursement requirement.

(6) The Division of Risk Management shall prepare quarterly reports to the Executive Office of the Governor and the chairs of the legislative appropriations committees indicating for each state agency the total amount of salary indemnification benefits paid to claimants and the total amount of reimbursements from state agencies to the State Risk Management Trust Fund for initial costs for the previous quarter. These reports shall also include information for each state agency indicating the number of cases and amounts of initial salary indemnification costs for which reimbursement requirements were waived by the Executive Office of the Governor pursuant to this section.

(7) If a state agency fails to pay casualty increase premiums or salary indemnification reimbursements within 30 days after being billed, the Division of Risk Management shall advise the Chief Financial Officer. After verifying the accuracy of the billing, the Chief Financial Officer shall transfer the appropriate amount from any available funds of the delinquent state agency to the State Risk Management Trust Fund.

History.—s. 20, ch. 95-327; s. 16, ch. 2000-122; s. 328, ch. 2003-261.






Part III - SAFETY PROGRAMS (s. 284.50)

284.50 - Loss prevention program; safety coordinators; Interagency Advisory Council on Loss Prevention; employee recognition program.

284.50 Loss prevention program; safety coordinators; Interagency Advisory Council on Loss Prevention; employee recognition program.—

(1) The head of each department of state government, except the Legislature, shall designate a safety coordinator. Such safety coordinator must be an employee of the department and must hold a position which has responsibilities comparable to those of an employee in the Senior Management System. The Department of Financial Services shall provide appropriate training to the safety coordinators to permit them to effectively perform their duties within their respective departments. Each safety coordinator shall, at the direction of his or her department head:

(a) Develop and implement the loss prevention program, a comprehensive departmental safety program which shall include a statement of safety policy and responsibility.

(b) Provide for regular and periodic facility and equipment inspections.

(c) Investigate job-related employee accidents of his or her department.

(d) Establish a program to promote increased safety awareness among employees.

(2) There shall be an Interagency Advisory Council on Loss Prevention composed of the safety coordinators from each department and representatives designated by the Division of State Fire Marshal and the Division of Risk Management. The chair of the council shall be the Director of the Division of Risk Management or his or her designee. The council shall meet at least quarterly to discuss safety problems within state government, to attempt to find solutions for these problems, and, when possible, to assist in the implementation of the solutions. If the safety coordinator of a department or office is unable to attend a council meeting, an alternate, selected by the department head or his or her designee, shall attend the meeting to represent and provide input for that department or office on the council. The council is further authorized to provide for the recognition of employees, agents, and volunteers who make exceptional contributions to the reduction and control of employment-related accidents. The necessary expenses for the administration of this program of recognition shall be considered an authorized administrative expense payable from the State Risk Management Trust Fund.

(3) The Department of Financial Services and all agencies that are provided workers’ compensation insurance coverage by the State Risk Management Trust Fund and employ more than 3,000 full-time employees shall establish and maintain return-to-work programs for employees who are receiving workers’ compensation benefits. The programs shall have the primary goal of enabling injured workers to remain at work or return to work to perform job duties within the physical or mental functional limitations and restrictions established by the workers’ treating physicians. If no limitation or restriction is established in writing by a worker’s treating physician, the worker shall be deemed to be able to fully perform the same work duties he or she performed before the injury.

(4) The Division of Risk Management shall evaluate each agency’s risk management programs, including, but not limited to, return-to-work, safety, and loss prevention programs, at least once every 5 years. Reports, including, but not limited to, any recommended corrective action, resulting from such evaluations shall be provided to the head of the agency being evaluated, the Chief Financial Officer, and the director of the Division of Risk Management. The agency head must provide to the Division of Risk Management a response to all report recommendations within 45 days and a plan to implement any corrective action to be taken as part of the response. If the agency disagrees with any final report recommendations, including, but not limited to, any recommended corrective action, or if the agency fails to implement any recommended corrective action within a reasonable time, the division shall submit the evaluation report to the legislative appropriations committees.

History.—s. 1, ch. 79-352; s. 177, ch. 81-259; s. 1, ch. 82-46; s. 7, ch. 83-159; ss. 1, 2, 3, ch. 87-185; s. 5, ch. 88-303; s. 5, ch. 91-429; s. 205, ch. 95-148; s. 25, ch. 99-333; s. 17, ch. 2000-122; s. 329, ch. 2003-261; s. 63, ch. 2010-102; s. 7, ch. 2011-59.









Chapter 285 - INDIAN RESERVATIONS AND AFFAIRS

Part I - INDIAN AFFAIRS (ss. 285.01-285.20)

285.01 - Lands set aside; description.

285.01 Lands set aside; description.—The following described lands in the County of Monroe, are set aside and given to the Seminole Indians of Florida as a reservation, to wit:

(1) All of the lands now belonging to the state in township fifty-six south of range thirty-two east, being all of sections seven to fifteen, inclusive, and seventeen to thirty-six, inclusive, containing 18,560 acres, more or less.

(2) Also, all of sections one to four, inclusive; ten to fifteen, inclusive; twenty-two to twenty-four, inclusive, and sections thirty-five and thirty-six, in township fifty-seven south of range thirty-two east, containing 9,600 acres, more or less.

(3) Also, all of sections one to three, inclusive; ten to fourteen, inclusive; twenty-four, twenty-five, thirty-five and thirty-six, of township fifty-eight south of range thirty-two east, containing 7,680 acres, more or less.

(4) Also, all of sections seven to fifteen, inclusive, and seventeen to thirty-six, inclusive, of township fifty-six south of range thirty-three east, containing 18,560 acres, more or less.

(5) Also, all of sections one to fifteen, inclusive, and seventeen to thirty-six, inclusive, of township fifty-seven south of range thirty-three east, containing 22,400 acres, more or less.

(6) Also, all of sections one to fifteen, inclusive, and seventeen to thirty-six, inclusive, of township fifty-eight south of range thirty-three east, containing 22,400 acres, more or less.

History.—s. 1, ch. 7310, 1917; RGS 1313; CGL 1994; s. 7, ch. 22858, 1945.



285.011 - Seminole Indian lands; trustee.

285.011 Seminole Indian lands; trustee.—The Board of Trustees of the Internal Improvement Trust Fund shall hereafter serve as the trustee of all Seminole Indian lands, and title to all such lands shall be vested in said board to be held in trust for the perpetual use and benefit of the Seminole Indians and as a reservation for them.

History.—s. 1, ch. 71-286.



285.03 - Grant of Florida lands to Seminole Indians.

285.03 Grant of Florida lands to Seminole Indians.—

(1)(a) A grant is made, for use of the Seminole Indians of Florida, of a tract of land situated in Broward County, described as follows:

(b) Beginning 330 feet west of the northeast corner of lot fourteen, of section thirty-six, township fifty south, range forty-one east; thence west 495 feet; thence south 1,320 feet, thence east 495 feet, thence north 1,320 feet to point of beginning, being 15 acres, more or less.

(2) The said described lands shall become a part of the Seminole Indian Reservation, reserved by Act of Legislature, 1931, to use of the Seminole Indians of Florida.

(3) If, at any time, said lands should be abandoned or not used for the purpose for which granted, such lands would revert to the State of Florida.

History.—ss. 1, 4, ch. 16175, 1933; CGL 1936 Supp. 1995(1).



285.04 - Board of Trustees of Internal Improvement Trust Fund authorized to exchange state lands for United States lands.

285.04 Board of Trustees of Internal Improvement Trust Fund authorized to exchange state lands for United States lands.—To provide more adequately for the needs of the Seminole Indians in Florida, and for cooperating with the United States therein, the Board of Trustees of the Internal Improvement Trust Fund may, in its discretion, exchange state lands with the United States for lands owned by the United States.

History.—s. 1, ch. 17065, 1935; CGL 1936 Supp. 1995(2); s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



285.05 - Board of Trustees of the Internal Improvement Trust Fund authorized to exchange lands with individuals.

285.05 Board of Trustees of the Internal Improvement Trust Fund authorized to exchange lands with individuals.—The Board of Trustees of the Internal Improvement Trust Fund may, in its discretion, exchange state lands with private landowners, and, in turn, exchange any lands so acquired with the United States for government-owned lands, to facilitate the carrying out of the purpose described in s. 285.04.

History.—s. 2, ch. 17065, 1935; CGL 1936 Supp. 1995(3); s. 2, ch. 61-119; ss. 27, 35, ch. 69-106.



285.06 - State Indian Reservation.

285.06 State Indian Reservation.—When, as the result of the exchanges provided for in ss. 285.04 and 285.05, there shall have been established a reservation for the Indians by the United States in Florida, the State Seminole Indian Reservation in Monroe County, created by chapter 7310, Acts of 1917, shall be withdrawn and returned to the board of trustees; and thereupon the Board of Trustees of the Internal Improvement Trust Fund shall set aside a tract of land of approximately equal size and of suitable character, adjacently located, as nearly as may be, to the reservation to be established by the United States; and said lands, when so set aside, shall constitute the State Indian Reservation and shall be held in trust by the Department of Management Services for the perpetual benefit of the Indians and as a reservation for them.

History.—s. 3, ch. 17065, 1935; CGL 1936 Supp. 1995(4); s. 2, ch. 61-119; ss. 22, 27, 35, ch. 69-106; s. 244, ch. 92-279; s. 55, ch. 92-326.



285.061 - Transfer of land to United States in trust for Seminole and Miccosukee Indian Tribes.

285.061 Transfer of land to United States in trust for Seminole and Miccosukee Indian Tribes.—

(1) The Board of Trustees of the Internal Improvement Trust Fund of state Indian reservation lands is authorized in its discretion, to transfer to the United States to be held in trust for the use and benefit of the Seminole Tribe of Florida the following described lands:

Beginning in the southwest corner of Section 31, Township 48 South, Range 35 East; thence easterly along the south border of Sections 31, 32, and 33 in Township 48 South, Range 35 East, to the westernmost boundary of the Levee-28 works in Section 33, Township 48 South, Range 35 East; thence continuing north along the westernmost boundary of the Levee-28 works to the point at which the westernmost boundary of the Levee-28 works intersects the southernmost boundary of the Levee-4 works in Section 9, Township 48 South, Range 35 East; thence continuing westerly along the southernmost boundary of the Levee-4 works to the point at which the southernmost boundary of the Levee-4 works intersects the dividing line between Township 48 South, Range 35 East and Township 48 South, Range 34 East at the Broward County and Hendry County line; and thence continuing south along said line to the point of beginning; said lands situate, lying, and being in Broward County, Florida;

and the said board is further authorized to transfer to the United States to be held in trust for the use and benefit of the Miccosukee Tribe of Indians of Florida the following described lands:

Sections 5, 6, 7, 8, 17, 18, 19, 20, 29, 30, 31, 32, Township 49 South, Range 36 East, and Township 49 South, Range 35 East, Township 50 South, Range 35 East, and Township 51 South, Range 35 East, said lands situate, lying and being in Broward County, Florida.

All of the aforesaid lands having been set aside as a reservation for the Seminole Indians of Florida by Legislative Acts of 1917 and 1935, and the purpose of this section is to divide the described reservation into two reservations for the use of and benefit of the two tribes named herein.

(2) For the purpose of this subsection: “Other Florida Indians” means Indian residents of the state who are not members of either the Seminole Tribe of Florida or the Miccosukee Tribe of Indians of Florida, who are qualified to meet the enrollment requirements of either the Seminole Tribe of Florida or the Miccosukee Tribe of Indians of Florida. Other Florida Indians shall be permitted to use, occupy and enjoy the Seminole Reservation or the Miccosukee Reservation on the same terms and conditions, and subject to the same limitations as are applicable to, or may be imposed upon, tribal members by its constitution, bylaws, or tribal regulations; provided, however, that if either of said tribes shall maintain its membership roll open to all other Florida Indians for a period of 3 years from the effective date of this act, then such Indians who, upon the expiration of said period, have not become enrolled members of either of said tribes, shall have no further right to the use, occupancy or enjoyment of either of said reservations.

(3) All the provisions of this chapter, not in conflict with this section, remain in full force and effect. The state reserves both civil and criminal jurisdiction over said reservations in accordance with ss. 285.16 and 285.165 and applicable federal law. The transfer of lands in trust for the Miccosukee Tribe of Indians of Florida made pursuant to the authority of this section remains subject to all of the rights, easements, and reservations in favor of the South Florida Water Management District provided in the transfer.

History.—ss. 1, 2, 3, 4, ch. 65-249; s. 1, ch. 65-472; ss. 22, 35, ch. 69-106; s. 4, ch. 71-286; s. 1, ch. 87-292.



285.07 - Purpose of law.

285.07 Purpose of law.—The purpose of ss. 285.07-285.13 is to protect the Seminole Indians of Florida against undue and unnecessary hardships during these difficult years of transition from their ancestral culture to the culture of the white person’s civilization and to aid said Indians to obtain economic independence as a tribe and as individuals.

History.—s. 1, ch. 29908, 1955; s. 11, ch. 91-221; s. 206, ch. 95-148.



285.08 - Definitions.

285.08 Definitions.—For the purpose of ss. 285.09-285.13:

(1) “Tribe” means the Seminole Tribe in the state composed of bands of Indians known and referred to as Miccosukee and Muskogee or Cow Creek.

(2) “Indian” or “Indians” means one or more members of a tribe.

(3) “Trustee” means the Board of Trustees of the Internal Improvement Trust Fund.

(4) “Reservation” means that tract of land of approximately 104,800 acres located in Palm Beach and Broward Counties set aside for the perpetual use and benefit of Seminole Indians by Legislative Acts of 1917 and 1935, known as the Seminole Indian Reservation.

(5) “Flood control project” means the Central and South Florida Flood Control Program.

History.—s. 2, ch. 29908, 1955; ss. 22, 35, ch. 69-106; s. 5, ch. 71-286.



285.09 - Rights of Miccosukee and Seminole Tribes with respect to hunting, fishing, and frogging.

285.09 Rights of Miccosukee and Seminole Tribes with respect to hunting, fishing, and frogging.—

(1) It is lawful for members of the Miccosukee Tribe and members of the Seminole Tribe to take wild game and fish at any time within the boundaries of their respective reservations and in the exercise of hunting, fishing, and trapping rights within the Big Cypress Preserve under Pub. L. No. 93-440 and under s. 380.055(8), provided that game may be taken only for food for the Indians themselves.

(2) In addition, members of the Miccosukee Tribe may take wild game and fish for subsistence purposes and take frogs for personal consumption as food or for commercial purposes at any time within their reservation and the area leased to the Miccosukee Tribe pursuant to the actions of the Board of Trustees of the Internal Improvement Trust Fund on April 8, 1981. The Fish and Wildlife Conservation Commission may restrict, for wildlife management purposes, the exercise of these rights in the area leased. Prior to placing restrictions upon hunting, fishing, and frogging for subsistence purposes, the Fish and Wildlife Conservation Commission shall totally restrict nonsubsistence uses for the particular species.

History.—s. 3, ch. 29908, 1955; s. 1, ch. 81-204; s. 83, ch. 99-245.



285.10 - No license or permit fees required; identification card required.

285.10 No license or permit fees required; identification card required.—Indians may exercise the hunting, fishing, and frogging rights granted to them in those areas specified by s. 285.09 without payment of licensing or permitting fees. Each Indian exercising such rights shall be required to have an identification card issued without cost by the Fish and Wildlife Conservation Commission through the chairs of the Miccosukee Tribe and Seminole Tribe. Each Indian is required to have the identification card on his or her person at all times when exercising such rights and shall exhibit it to officers of the Fish and Wildlife Conservation Commission upon the request of such officers.

History.—s. 4, ch. 29908, 1955; ss. 25, 35, ch. 69-106; s. 2, ch. 81-204; s. 207, ch. 95-148; s. 84, ch. 99-245.



285.11 - Reservation; improvement leases.

285.11 Reservation; improvement leases.—The trustee shall have the right to lease any part or parts of the reservation to any person willing to enter into an improvement lease. Such lease shall not exceed 15 years, unless such a lease is entered into with a Florida Indian, in which case it may be for a term not to exceed 25 years, and may include an option on the part of the lessee to renew such lease for an additional term of 25 years or less. Notwithstanding the foregoing, if such lease is entered into with a Florida Indian for housing development and residential purposes, it may be for a term not to exceed 50 years. The lessee shall be required to make such improvements to or on the property as are agreed upon in the lease. The improvements shall become a part of the lands of the reservation thereby accruing to the benefit of the tribe upon expiration of the lease. For the purposes of this section a “Florida Indian” is defined as a member of either the Seminole Tribe of Florida or the Miccosukee Tribe of Indians of Florida or an Indian who is eligible for enrollment as a member of either of the foregoing tribes.

History.—s. 5, ch. 29908, 1955; ss. 22, 35, ch. 69-106; s. 1, ch. 70-271; s. 43, ch. 97-167.



285.12 - Reservation; mineral deposits.

285.12 Reservation; mineral deposits.—The tribe shall benefit from the discovery and development of all mineral deposits on the lands of the reservation the same as if the title to said lands were vested in the tribe and any law relating to the use of public lands shall not apply.

History.—s. 6, ch. 29908, 1955; s. 1, ch. 69-298.



285.13 - Campsites; flood control.

285.13 Campsites; flood control.—Indians living in camps settled prior to the passage of ss. 285.07-285.13 within the boundaries of the flood control project shall be permitted to continue to live in such campsites. When any such campsite is threatened with floodwaters as a result of the building of the flood control project, the trustee shall cause such campsites to be relocated to a level above dangers resulting from said floodwaters or shall otherwise protect such campsites from said floodwaters.

History.—s. 7, ch. 29908, 1955.



285.14 - Board of Trustees of the Internal Improvement Trust Fund as trustee to accept donations of and acquire property for Indians.

285.14 Board of Trustees of the Internal Improvement Trust Fund as trustee to accept donations of and acquire property for Indians.—

(1) The Board of Trustees of the Internal Improvement Trust Fund, as the trustee defined in s. 285.08, may accept donations of real and personal property from any source whatsoever, and may include the same in the corpus of the trust created under this chapter.

(2) The board, as trustee, may acquire lands in the name of the state and devote the same to the exclusive use, occupancy, and benefit of said Indians for the purpose of promoting the health, general welfare, safety, and best interest of said Indians.

(3) All funds accruing to the trustee of the trust granted under this chapter, may be expended by said trustee for such purposes as in the judgment and discretion of the board will best promote the safety, health, general welfare and best interest of said Indians.

(4) The Department of Management Services, the State Board of Education, and any other state board or agency having title to lands or having lands under their jurisdiction, management, or control, may in their discretion convey and transfer to the board of trustees the title to any of said lands in trust for the use and benefit of said Indians.

History.—s. 1, ch. 59-451; s. 2, ch. 61-119; ss. 22, 27, 35, ch. 69-106; s. 6, ch. 71-286; s. 245, ch. 92-279; s. 55, ch. 92-326.



285.15 - Grant of hunting, fishing, and frogging privileges by Board of Trustees of Internal Improvement Trust Fund; access to and use of land.

285.15 Grant of hunting, fishing, and frogging privileges by Board of Trustees of Internal Improvement Trust Fund; access to and use of land.—

(1) The Board of Trustees of the Internal Improvement Trust Fund, in its discretion, may grant hunting and fishing privileges and rights to the Miccosukee and Seminole Indian Tribes and to any other Indians who are not members of the Miccosukee Tribe or Seminole Tribe but who are eligible for membership therein, covering lands under its administration, management, control, and supervision. The rights granted under this section extend only to game taken by the said Indians for personal consumption, and no other license or permit shall be required, notwithstanding the provisions of any other law.

(2) The Board of Trustees of the Internal Improvement Trust Fund, in its discretion, may grant to the Miccosukee and Seminole Indian Tribes and to any other Indians who are not members of the Miccosukee Tribe or Seminole Tribe but who are eligible for membership therein the right to take frogs for personal consumption and for commercial purposes, covering lands under its administration, management, control, and supervision.

(3) The Board of Trustees of the Internal Improvement Trust Fund, in its discretion, may grant to the Miccosukee and Seminole Tribes and to any other Indians who are not members of the Miccosukee Tribe or Seminole Tribe but who are eligible for membership therein the right of access to and use of lands under its administration, management, control, and supervision.

History.—s. 1, ch. 59-451; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106; s. 3, ch. 81-204.



285.16 - Civil and criminal jurisdiction; Indian reservation.

285.16 Civil and criminal jurisdiction; Indian reservation.—

(1) The State of Florida hereby assumes jurisdiction over criminal offenses committed by or against Indians or other persons within Indian reservations and over civil causes of actions between Indians or other persons or to which Indians or other persons are parties rising within Indian reservations.

(2) The civil and criminal laws of Florida shall obtain on all Indian reservations in this state and shall be enforced in the same manner as elsewhere throughout the state.

History.—ss. 1, 2, ch. 61-252.



285.165 - Water rights compact with Seminole Tribe.

285.165 Water rights compact with Seminole Tribe.—

(1) Notwithstanding the provisions of s. 285.16, the water rights compact among the Seminole Tribe of Florida, the State of Florida, and the South Florida Water Management District as approved by the governing board of the South Florida Water Management District at its May 15, 1987, governing board meeting is hereby ratified and approved. The compact shall not be effective until approved in appropriate federal legislation. Upon congressional approval, the compact shall become the sole source of regulation of water use and the management and storage of surface water and groundwater on reservation and Tribal Trust lands.

(2) All agencies of the state are authorized and directed to provide such technical assistance as the South Florida Water Management District may require in implementing the terms of the water rights compact to be entered with the Seminole Tribe of Indians of Florida pursuant to subsection (1).

History.—ss. 2, 3, ch. 87-292; s. 12, ch. 91-221.



285.17 - Special improvement districts; Seminole and Miccosukee Tribes.

285.17 Special improvement districts; Seminole and Miccosukee Tribes.—There is hereby created a special improvement district for each of the areas contained within the reservations set aside for the Seminole and Miccosukee Tribes, respectively, and also within the area leased to the Miccosukee Tribe pursuant to the actions of the Board of Trustees of the Internal Improvement Trust Fund on April 8, 1981.

History.—s. 1, ch. 74-175; s. 4, ch. 81-204.



285.18 - Tribal council as governing body; powers and duties.

285.18 Tribal council as governing body; powers and duties.—

(1) The respective governing bodies of the Seminole Tribe of Florida and the Miccosukee Tribe of Indians recognized by the United States and organized pursuant to the provisions of the Act of June 18, 1934, 48 Stat. 987, 25 U.S.C. s. 476 shall be the respective governing bodies of the special improvement districts created by s. 285.17.

(2) The governing bodies of the special improvement districts shall have the duty and power:

(a) To plan, contract for, and implement programs for the benefit of their members in law enforcement, education, housing, health care, and other social services, which shall include, without limitation, delivery of health services, workforce training, child services, and other programs to improve the health, economic, and educational opportunities of its members.

(b) To contract with the district school board of any district adjoining the local school district, when deemed necessary by the tribal council, to provide public education and educational programs for their members, notwithstanding the provisions of s. 1001.42 that authorize school boards to establish attendance areas for their districts or approve plans for attendance in other districts.

(c) To employ personnel to exercise law enforcement powers, including the investigation of violations of any of the criminal laws of the state occurring on reservations over which the state has assumed jurisdiction pursuant to s. 285.16.

1. All law enforcement personnel employed shall be considered peace officers for all purposes and shall have the authority to bear arms, make arrests, and apply for, serve, and execute search warrants, arrest warrants, capias, and other process of the court, and to enforce criminal and noncriminal traffic offenses, within their respective special improvement districts.

2. All law enforcement personnel shall be entitled to the privileges, protection, and benefits of ss. 112.19 and 870.05.

(d) To employ such personnel as necessary to carry out the responsibilities of the special improvement districts and to prescribe all terms and conditions for the employment of such personnel, including, but not limited to, the fixing of their compensation, benefits, the filing of performance and fidelity bonds, and such policies of insurance as they may deem advisable, and apply for coverage of their employees under the state retirement system subject to necessary action by the districts to pay employer contributions into the state retirement fund. However, any law enforcement officer employed must meet the standards required pursuant to ss. 943.085-943.25.

(e) To execute any and all instruments, and do and perform any and all acts for things necessary, convenient, or desirable for its purposes or to carry out the powers expressly given in this section.

(f) To borrow money, accept gifts, and apply for and use grants or loans of money or other property from the United States, the state, a local unit of government or any person, for any district purpose and may enter into agreements required in connection therewith, and may hold, use, and dispose of such moneys or property in accordance with the terms of the gift, grant, loan, or agreement relating thereto.

(3) The law enforcement agencies of the Seminole Tribe of Florida and the Miccosukee Tribe of Indians of Florida shall have the authority of “criminal justice agencies” as defined in s. 943.045(11)(e) and shall have the specific authority to negotiate agreements with the Department of Law Enforcement, the United States Department of Justice, and other federal law enforcement agencies for access to criminal history records for the purpose of conducting ongoing criminal investigations and for the following governmental purposes:

(a) Background investigations, which are required for employment by a tribal education program, tribal Head Start program, or tribal day care program as may be required by state or federal law.

(b) Background investigations, which are required for employment by tribal law enforcement agencies.

(c) Background investigations, which are required for employment by a tribal government.

(d) Background investigations with respect to all employees, primary management officials, and all persons having a financial interest in a class II Indian tribal gaming enterprise to ensure eligibility as provided in the Indian Gaming Regulatory Act, 25 U.S.C. ss. 2701 et seq.

With regard to those investigations authorized in paragraphs (a), (c), and (d), each such individual shall file a complete set of his or her fingerprints that have been taken by an authorized law enforcement officer, which set of fingerprints shall be submitted to the Department of Law Enforcement for state processing and to the Federal Bureau of Investigation for federal processing. The cost of processing shall be borne by the applicant.

History.—s. 1, ch. 74-175; s. 10, ch. 83-167; s. 1, ch. 89-58; s. 1, ch. 89-330; s. 4, ch. 94-215; s. 866, ch. 95-148; s. 53, ch. 2001-61; s. 942, ch. 2002-387; s. 8, ch. 2005-100; s. 37, ch. 2013-116; s. 40, ch. 2014-17; s. 15, ch. 2015-2.



285.20 - Tribal Secured Transactions Filing Offices.

285.20 Tribal Secured Transactions Filing Offices.—

(1) If the governing body of the Seminole Tribe of Florida or the governing body of the Miccosukee Tribe of Indians adopts or enacts a law or ordinance governing secured transactions arising within or relating to the reservation of such tribe in this state, and if such tribal law or ordinance authorizes financing statements and other records relating to secured transactions to be filed:

(a) With the Department of State or such other central filing office as may be established from time to time under the Uniform Commercial Code of this state, then the Department of State or other central filing office, including any private secured transaction registry that may be designated as such in this state, shall accept and process such filings made under the tribal secured transactions law in accordance with this section and the provisions of chapter 679; or

(b) With the office of the clerk of circuit court in any county of this state in which the tribal secured transactions law requires a local filing, then such county filing office shall accept and process such filings made under such tribal law in accordance with this section and the provisions of chapter 28.

(2) The filing office shall not be required to accept any financing statements or other records communicated for filing under a tribal secured transactions law unless they satisfy the same filing requirements then applicable to financing statements and other records communicated to that filing office under the Uniform Commercial Code of this state, including the payment of the same filing, processing, or recording charges or fees then charged by that filing office for filing or recording comparable financing statements and other records under the Uniform Commercial Code of this state.

(3) The filing office shall maintain and index its records of all financing statements or other records filing with that filing office under the tribal secured transactions law together with and in the same manner as its records of financing statements and other records filed under the Uniform Commercial Code of this state. The filing office shall not be required to record or index separately, or otherwise segregate in any manner, any such filings made under the tribal secured transactions law from other filings made under the Uniform Commercial Code of this state. In all respects, the filing office shall have the same duties and responsibilities with respect to filings made under the tribal secured transactions law as with respect to filings made under the Uniform Commercial Code of this state.

History.—s. 29, ch. 2001-198.






Part II - GAMING COMPACT (ss. 285.710, 285.712)

285.710 - Compact authorization.

285.710 Compact authorization.—

(1) As used in this section, the term:

(a) “Compact” means the Gaming Compact between the Seminole Tribe of Florida and the State of Florida, executed on April 7, 2010.

(b) “Covered games” means the games authorized for the Seminole Tribe of Florida under the compact.

(c) “Documents” means books, records, electronic, magnetic and computer media documents, and other writings and materials, copies thereof, and information contained therein.

(d) “Indian Gaming Regulatory Act” or “IGRA” means the Indian Gaming Regulatory Act, Pub. L. No. 100-497, Oct. 17, 1988, 102 Stat. 2467, codified at 25 U.S.C. ss. 2701 et seq., and 18 U.S.C. ss. 1166-1168.

(e) “State” means the State of Florida.

(f) “State compliance agency” means the Division of Pari-mutuel Wagering of the Department of Business and Professional Regulation which is designated as the state agency having the authority to carry out the state’s oversight responsibilities under the compact.

(g) “Tribe” means the Seminole Tribe of Florida or any affiliate thereof conducting activities pursuant to the compact under the authority of the Seminole Tribe of Florida.

(2)(a) The agreement executed by the Governor and the Tribe on November 14, 2007, published in the Federal Register on January 7, 2008, and subsequently invalidated by the Florida Supreme Court in the case of Florida House of Representatives, et al. v. The Honorable Charles J. Crist, No. SC07-2154, (2008), is not ratified or approved by the Legislature, is void, and is not in effect.

(b) The agreement executed by the Governor and the Tribe on August 28, 2009, and August 31, 2009, respectively, and transmitted to the President of the Senate and the Speaker of the House of Representatives, is not ratified or approved by the Legislature, is void, and is not in effect.

(3) The Gaming Compact between the Seminole Tribe of Florida and the State of Florida, executed by the Governor and the Tribe on April 7, 2010, is ratified and approved. The Governor shall cooperate with the Tribe in seeking approval of the compact from the United States Secretary of the Interior.

(4) The Governor shall preserve all documents, if any, which relate to the intent or interpretation of the compact and maintain such documents for at least the term of the compact.

(5) If any provision of the compact relating to covered games, revenue-sharing payments, suspension or reduction in payments, or exclusivity is held by a court of competent jurisdiction or by the Department of the Interior to be invalid, the compact is void.

(6) If a subsequent change to the Indian Gaming Regulatory Act, or to an implementing regulation thereof, mandates the retroactive application of such change without the respective consent of the state or Tribe, the compact is void if the change materially alters any provision in the compact relating to covered games, revenue-sharing payments, suspension or reduction of payments, or exclusivity.

(7) The Division of Pari-mutuel Wagering of the Department of Business and Professional Regulation is designated as the state compliance agency having the authority to carry out the state’s oversight responsibilities under the compact authorized by this section.

(8)(a) The Governor is authorized to execute an agreement on behalf of the state with the Indian tribes in this state, acting on a government-to-government basis, to develop and implement a fair and workable arrangement to apply state taxes on persons and transactions on Indian lands. Such agreements shall address the imposition of specific taxes, including sales taxes and exemptions from those taxes.

(b) The agreement shall address the Tribe’s collection and remittance of sales taxes imposed by chapter 212 to the Department of Revenue. The sales taxes collected and remitted by the Tribe shall be based on all sales to non-tribal members, except those non-tribal members who hold valid exemption certificates issued by the Department of Revenue, exempting the sales from taxes imposed by chapter 212.

(c) The agreement shall require the Tribe to register with the Department of Revenue and remit to the Department of Revenue the taxes collected.

(d) The agreement shall require the Tribe to retain for at least a period of 5 years records of all sales to non-tribal members which are subject to taxation under chapter 212. The agreement shall permit the Department of Revenue to conduct an audit not more often than annually in order to verify such collections. The agreement shall require the Tribe to provide reasonable access during normal operating hours to records of transactions subject to the taxes collected.

(e) The agreement shall provide a procedure for the resolution of any disputes about the amounts collected pursuant to the agreement. For purposes of the agreement for the collection and remittance of sales taxes, the agreement must provide that the Tribe agrees to waive its immunity, except that the state may seek monetary damages limited to the amount of taxes owed.

(f) An agreement executed by the Governor pursuant to the authority granted in this section shall not take effect unless ratified by the Legislature.

(9) The moneys paid by the Tribe to the state for the benefit of exclusivity under the compact ratified by this section shall be deposited into the General Revenue Fund. Three percent of the amount paid by the Tribe to the state shall be designated as the local government share and shall be distributed as provided in subsections (10) and (11).

(10) The calculations necessary to determine the local government share distributions shall be made by the state compliance agency based upon the net win per facility as provided by the Tribe. The local government share attributable to each casino shall be distributed as follows:

(a) Broward County shall receive 22.5 percent, the City of Coconut Creek shall receive 55 percent, the City of Coral Springs shall receive 12 percent, the City of Margate shall receive 8.5 percent, and the City of Parkland shall receive 2 percent of the local government share derived from the Seminole Indian Casino-Coconut Creek.

(b) Broward County shall receive 25 percent, the City of Hollywood shall receive 55 percent, the Town of Davie shall receive 10 percent, and the City of Dania Beach shall receive 10 percent of the local government share derived from the Seminole Indian Casino-Hollywood.

(c) Broward County shall receive 25 percent, the City of Hollywood shall receive 55 percent, the Town of Davie shall receive 10 percent, and the City of Dania Beach shall receive 10 percent of the local government share derived from the Seminole Hard Rock Hotel & Casino-Hollywood.

(d) Collier County shall receive 100 percent of the local government share derived from the Seminole Indian Casino-Immokalee.

(e) Glades County shall receive 100 percent of the local government share derived from the Seminole Indian Casino-Brighton.

(f) Hendry County shall receive 100 percent of the local government share derived from the Seminole Indian Casino-Big Cypress.

(g) Hillsborough County shall receive 100 percent of the local government share derived from the Seminole Hard Rock Hotel & Casino-Tampa.

(11) Upon receipt of the annual audited revenue figures from the Tribe and completion of the calculations as provided in subsection (10), the state compliance agency shall certify the results to the Chief Financial Officer and shall request the distributions to be paid from the General Revenue Fund within 30 days after authorization of nonoperating budget authority pursuant to s. 216.181(12).

(12) Any moneys remitted by the Tribe before the effective date of the compact shall be deposited into the General Revenue Fund and are released to the state without further obligation or encumbrance. The Legislature further finds that acceptance and appropriation of such funds does not legitimize, validate, or otherwise ratify any previously proposed compact or the operation of class III games by the Tribe for any period prior to the effective date of the compact.

(13) For the purpose of satisfying the requirement in 25 U.S.C. s. 2710(d)(1)(B) that the gaming activities authorized under an Indian gaming compact must be permitted in the state for any purpose by any person, organization, or entity, the following class III games or other games specified in this section are hereby authorized to be conducted by the Tribe pursuant to the compact:

(a) Slot machines, as defined in s. 551.102(8).

(b) Banking or banked card games, including baccarat, chemin de fer, and blackjack or 21 at the tribal facilities in Broward County, Collier County, and Hillsborough County.

(c) Raffles and drawings.

(14) Notwithstanding any other provision of state law, it is not a crime for a person to participate in the games specified in subsection (13) at a tribal facility operating under the compact entered into pursuant to this section.

History.—s. 1, ch. 2009-170; s. 1, ch. 2010-29; s. 12, ch. 2011-4.



285.712 - Tribal-state gaming compacts.

285.712 Tribal-state gaming compacts.—

(1) The Governor is the designated state officer responsible for negotiating and executing, on behalf of the state, tribal-state gaming compacts with federally recognized Indian tribes located within the state pursuant to the federal Indian Gaming Regulatory Act of 1988, 18 U.S.C. ss. 1166-1168 and 25 U.S.C. ss. 2701 et seq., for the purpose of authorizing class III gaming, as defined in that act, on Indian lands within the state.

(2) Any tribal-state compact relating to gaming activities which is entered into by an Indian tribe in this state and the Governor pursuant to subsection (1) must be conditioned upon ratification by the Legislature.

(3) Following completion of negotiations and execution of a compact, the Governor shall submit a copy of the executed tribal-state compact to the President of the Senate and the Speaker of the House of Representatives as soon as it is executed. To be effective, the compact must be ratified by both houses of the Legislature by a majority vote of the members present. The Governor shall file the executed compact with the Secretary of State pursuant to s. 15.01.

(4) Upon receipt of an act ratifying a tribal-state compact, the Secretary of State shall forward a copy of the executed compact and the ratifying act to the United States Secretary of the Interior for his or her review and approval, in accordance with 25 U.S.C. s. 2710(8)(d).

History.—s. 3, ch. 2010-29.









Chapter 286 - PUBLIC BUSINESS: MISCELLANEOUS PROVISIONS

286.001 - Reports statutorily required; filing, maintenance, retrieval, and provision of copies.

286.001 Reports statutorily required; filing, maintenance, retrieval, and provision of copies.—

(1) Unless otherwise specifically provided by law, any agency or officer of the executive, legislative, or judicial branches of state government, the State Board of Education, the Board of Governors of the State University System, or the Public Service Commission required or authorized by law to make reports regularly or periodically shall fulfill such requirement by filing an abstract of the report with the statutorily or administratively designated recipients of the report and an abstract and one copy of the report with the Division of Library and Information Services of the Department of State, unless the head of the reporting entity makes a determination that the additional cost of providing the entire report to the statutorily or administratively designated recipients is justified. A one-page summary justifying the determination shall be submitted to the chairs of the governmental operations committees of both houses of the Legislature. The abstract of the contents of such report shall be no more than one-half page in length. The actual report shall be retained by the reporting agency or officer, and copies of the report shall be provided to interested parties and the statutorily or administratively designated recipients of the report upon request.

(2) With respect to reports statutorily required of agencies or officers within the executive, legislative, or judicial branches of state government, the State Board of Education, the Board of Governors of the State University System, or the Public Service Commission, it is the duty of the division, in addition to its duties under s. 257.05, to:

(a) Regularly compile and update bibliographic information on such reports for distribution as provided in paragraph (b). Such bibliographic information may be included in the bibliographies prepared by the division pursuant to s. 257.05(3).

(b) Provide for at least quarterly distribution of bibliographic information on reports to:

1. Agencies and officers within the executive, legislative, and judicial branches of state government, the State Board of Education, the Board of Governors of the State University System, and the Public Service Commission, free of charge; and

2. Other interested parties upon request properly made and upon payment of the actual cost of duplication pursuant to s. 119.07(1).

(3) As soon as practicable, the administrative head of each executive, legislative, or judicial agency and each agency of the State Board of Education, the Board of Governors of the State University System, and the Public Service Commission required by law to make reports periodically shall ensure that those reports are created, stored, managed, updated, retrieved, and disseminated through electronic means.

(4) This section may not be construed to waive or modify the requirement in s. 257.05(2) pertaining to the provision of copies of state publications to the division.

History.—ss. 26, 28, 29, ch. 84-254; s. 12, ch. 92-98; s. 104, ch. 92-142; s. 29, ch. 95-196; s. 34, ch. 2007-217; s. 8, ch. 2015-117.



286.0105 - Notices of meetings and hearings must advise that a record is required to appeal.

286.0105 Notices of meetings and hearings must advise that a record is required to appeal.—Each board, commission, or agency of this state or of any political subdivision thereof shall include in the notice of any meeting or hearing, if notice of the meeting or hearing is required, of such board, commission, or agency, conspicuously on such notice, the advice that, if a person decides to appeal any decision made by the board, agency, or commission with respect to any matter considered at such meeting or hearing, he or she will need a record of the proceedings, and that, for such purpose, he or she may need to ensure that a verbatim record of the proceedings is made, which record includes the testimony and evidence upon which the appeal is to be based. The requirements of this section do not apply to the notice provided in s. 200.065(3).

History.—s. 1, ch. 80-150; s. 14, ch. 88-216; s. 209, ch. 95-148.



286.011 - Public meetings and records; public inspection; criminal and civil penalties.

286.011 Public meetings and records; public inspection; criminal and civil penalties.—

(1) All meetings of any board or commission of any state agency or authority or of any agency or authority of any county, municipal corporation, or political subdivision, except as otherwise provided in the Constitution, including meetings with or attended by any person elected to such board or commission, but who has not yet taken office, at which official acts are to be taken are declared to be public meetings open to the public at all times, and no resolution, rule, or formal action shall be considered binding except as taken or made at such meeting. The board or commission must provide reasonable notice of all such meetings.

(2) The minutes of a meeting of any such board or commission of any such state agency or authority shall be promptly recorded, and such records shall be open to public inspection. The circuit courts of this state shall have jurisdiction to issue injunctions to enforce the purposes of this section upon application by any citizen of this state.

(3)(a) Any public officer who violates any provision of this section is guilty of a noncriminal infraction, punishable by fine not exceeding $500.

(b) Any person who is a member of a board or commission or of any state agency or authority of any county, municipal corporation, or political subdivision who knowingly violates the provisions of this section by attending a meeting not held in accordance with the provisions hereof is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(c) Conduct which occurs outside the state which would constitute a knowing violation of this section is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4) Whenever an action has been filed against any board or commission of any state agency or authority or any agency or authority of any county, municipal corporation, or political subdivision to enforce the provisions of this section or to invalidate the actions of any such board, commission, agency, or authority, which action was taken in violation of this section, and the court determines that the defendant or defendants to such action acted in violation of this section, the court shall assess a reasonable attorney’s fee against such agency, and may assess a reasonable attorney’s fee against the individual filing such an action if the court finds it was filed in bad faith or was frivolous. Any fees so assessed may be assessed against the individual member or members of such board or commission; provided, that in any case where the board or commission seeks the advice of its attorney and such advice is followed, no such fees shall be assessed against the individual member or members of the board or commission. However, this subsection shall not apply to a state attorney or his or her duly authorized assistants or any officer charged with enforcing the provisions of this section.

(5) Whenever any board or commission of any state agency or authority or any agency or authority of any county, municipal corporation, or political subdivision appeals any court order which has found said board, commission, agency, or authority to have violated this section, and such order is affirmed, the court shall assess a reasonable attorney’s fee for the appeal against such board, commission, agency, or authority. Any fees so assessed may be assessed against the individual member or members of such board or commission; provided, that in any case where the board or commission seeks the advice of its attorney and such advice is followed, no such fees shall be assessed against the individual member or members of the board or commission.

(6) All persons subject to subsection (1) are prohibited from holding meetings at any facility or location which discriminates on the basis of sex, age, race, creed, color, origin, or economic status or which operates in such a manner as to unreasonably restrict public access to such a facility.

(7) Whenever any member of any board or commission of any state agency or authority or any agency or authority of any county, municipal corporation, or political subdivision is charged with a violation of this section and is subsequently acquitted, the board or commission is authorized to reimburse said member for any portion of his or her reasonable attorney’s fees.

(8) Notwithstanding the provisions of subsection (1), any board or commission of any state agency or authority or any agency or authority of any county, municipal corporation, or political subdivision, and the chief administrative or executive officer of the governmental entity, may meet in private with the entity’s attorney to discuss pending litigation to which the entity is presently a party before a court or administrative agency, provided that the following conditions are met:

(a) The entity’s attorney shall advise the entity at a public meeting that he or she desires advice concerning the litigation.

(b) The subject matter of the meeting shall be confined to settlement negotiations or strategy sessions related to litigation expenditures.

(c) The entire session shall be recorded by a certified court reporter. The reporter shall record the times of commencement and termination of the session, all discussion and proceedings, the names of all persons present at any time, and the names of all persons speaking. No portion of the session shall be off the record. The court reporter’s notes shall be fully transcribed and filed with the entity’s clerk within a reasonable time after the meeting.

(d) The entity shall give reasonable public notice of the time and date of the attorney-client session and the names of persons who will be attending the session. The session shall commence at an open meeting at which the persons chairing the meeting shall announce the commencement and estimated length of the attorney-client session and the names of the persons attending. At the conclusion of the attorney-client session, the meeting shall be reopened, and the person chairing the meeting shall announce the termination of the session.

(e) The transcript shall be made part of the public record upon conclusion of the litigation.

History.—s. 1, ch. 67-356; s. 159, ch. 71-136; s. 1, ch. 78-365; s. 6, ch. 85-301; s. 33, ch. 91-224; s. 1, ch. 93-232; s. 210, ch. 95-148; s. 1, ch. 95-353; s. 2, ch. 2012-25.



286.0111 - Legislative review of certain exemptions from requirements for public meetings and recordkeeping by governmental entities.

286.0111 Legislative review of certain exemptions from requirements for public meetings and recordkeeping by governmental entities.—The provisions of s. 119.15, the Open Government Sunset Review Act, apply to the provisions of law which provide exemptions to s. 286.011, as provided in s. 119.15.

History.—s. 9, ch. 84-298; s. 2, ch. 85-301; s. 3, ch. 95-217; s. 53, ch. 2008-4.



286.0113 - General exemptions from public meetings.

286.0113 General exemptions from public meetings.—

(1) That portion of a meeting that would reveal a security system plan or portion thereof made confidential and exempt by s. 119.071(3)(a) is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(2)(a) For purposes of this subsection:

1. “Competitive solicitation” means the process of requesting and receiving sealed bids, proposals, or replies in accordance with the terms of a competitive process, regardless of the method of procurement.

2. “Team” means a group of members established by an agency for the purpose of conducting negotiations as part of a competitive solicitation.

(b)1. Any portion of a meeting at which a negotiation with a vendor is conducted pursuant to a competitive solicitation, at which a vendor makes an oral presentation as part of a competitive solicitation, or at which a vendor answers questions as part of a competitive solicitation is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

2. Any portion of a team meeting at which negotiation strategies are discussed is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(c)1. A complete recording shall be made of any portion of an exempt meeting. No portion of the exempt meeting may be held off the record.

2. The recording of, and any records presented at, the exempt meeting are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until such time as the agency provides notice of an intended decision or until 30 days after opening the bids, proposals, or final replies, whichever occurs earlier.

3. If the agency rejects all bids, proposals, or replies and concurrently provides notice of its intent to reissue a competitive solicitation, the recording and any records presented at the exempt meeting remain exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until such time as the agency provides notice of an intended decision concerning the reissued competitive solicitation or until the agency withdraws the reissued competitive solicitation. A recording and any records presented at an exempt meeting are not exempt for longer than 12 months after the initial agency notice rejecting all bids, proposals, or replies.

History.—s. 2, ch. 2001-361; s. 44, ch. 2005-251; s. 2, ch. 2006-158; s. 2, ch. 2006-284; s. 13, ch. 2010-151; s. 2, ch. 2011-140; s. 2, ch. 2016-49.



286.0114 - Public meetings; reasonable opportunity to be heard; attorney fees.

286.0114 Public meetings; reasonable opportunity to be heard; attorney fees.—

(1) For purposes of this section, “board or commission” means a board or commission of any state agency or authority or of any agency or authority of a county, municipal corporation, or political subdivision.

(2) Members of the public shall be given a reasonable opportunity to be heard on a proposition before a board or commission. The opportunity to be heard need not occur at the same meeting at which the board or commission takes official action on the proposition if the opportunity occurs at a meeting that is during the decisionmaking process and is within reasonable proximity in time before the meeting at which the board or commission takes the official action. This section does not prohibit a board or commission from maintaining orderly conduct or proper decorum in a public meeting. The opportunity to be heard is subject to rules or policies adopted by the board or commission, as provided in subsection (4).

(3) The requirements in subsection (2) do not apply to:

(a) An official act that must be taken to deal with an emergency situation affecting the public health, welfare, or safety, if compliance with the requirements would cause an unreasonable delay in the ability of the board or commission to act;

(b) An official act involving no more than a ministerial act, including, but not limited to, approval of minutes and ceremonial proclamations;

(c) A meeting that is exempt from s. 286.011; or

(d) A meeting during which the board or commission is acting in a quasi-judicial capacity. This paragraph does not affect the right of a person to be heard as otherwise provided by law.

(4) Rules or policies of a board or commission which govern the opportunity to be heard are limited to those that:

(a) Provide guidelines regarding the amount of time an individual has to address the board or commission;

(b) Prescribe procedures for allowing representatives of groups or factions on a proposition to address the board or commission, rather than all members of such groups or factions, at meetings in which a large number of individuals wish to be heard;

(c) Prescribe procedures or forms for an individual to use in order to inform the board or commission of a desire to be heard; to indicate his or her support, opposition, or neutrality on a proposition; and to indicate his or her designation of a representative to speak for him or her or his or her group on a proposition if he or she so chooses; or

(d) Designate a specified period of time for public comment.

(5) If a board or commission adopts rules or policies in compliance with this section and follows such rules or policies when providing an opportunity for members of the public to be heard, the board or commission is deemed to be acting in compliance with this section.

(6) A circuit court has jurisdiction to issue an injunction for the purpose of enforcing this section upon the filing of an application for such injunction by a citizen of this state.

(7)(a) Whenever an action is filed against a board or commission to enforce this section, the court shall assess reasonable attorney fees against such board or commission if the court determines that the defendant to such action acted in violation of this section. The court may assess reasonable attorney fees against the individual filing such an action if the court finds that the action was filed in bad faith or was frivolous. This paragraph does not apply to a state attorney or his or her duly authorized assistants or an officer charged with enforcing this section.

(b) Whenever a board or commission appeals a court order that has found the board or commission to have violated this section, and such order is affirmed, the court shall assess reasonable attorney fees for the appeal against such board or commission.

(8) An action taken by a board or commission which is found to be in violation of this section is not void as a result of that violation.

History.—s. 1, ch. 2013-227.



286.01141 - Criminal justice commissions; public meetings exemption.

286.01141 Criminal justice commissions; public meetings exemption.—

(1) As used in this section, the term:

(a) “Duly constituted criminal justice commission” means an advisory commission created by municipal or county ordinance whose membership is comprised of individuals from the private sector and the public sector and whose purpose is to examine local criminal justice issues.

(b) “Active” has the same meaning as provided in s. 119.011.

(c) “Criminal intelligence information” has the same meaning as provided in s. 119.011.

(d) “Criminal investigative information” has the same meaning as provided in s. 119.011.

(2) That portion of a meeting of a duly constituted criminal justice commission at which members of the commission discuss active criminal intelligence information or active criminal investigative information that is currently being considered by, or which may foreseeably come before, the commission is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution, provided that at any public meeting of the criminal justice commission at which such matter is being considered, the commission members publicly disclose the fact that the matter has been discussed.

(3) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2018, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2013-196.



286.0115 - Access to local public officials; quasi-judicial proceedings on local government land use matters.

286.0115 Access to local public officials; quasi-judicial proceedings on local government land use matters.—

(1)(a) A county or municipality may adopt an ordinance or resolution removing the presumption of prejudice from ex parte communications with local public officials by establishing a process to disclose ex parte communications with such officials pursuant to this subsection or by adopting an alternative process for such disclosure. However, this subsection does not require a county or municipality to adopt any ordinance or resolution establishing a disclosure process.

(b) As used in this subsection, the term “local public official” means any elected or appointed public official holding a county or municipal office who recommends or takes quasi-judicial action as a member of a board or commission. The term does not include a member of the board or commission of any state agency or authority.

(c) Any person not otherwise prohibited by statute, charter provision, or ordinance may discuss with any local public official the merits of any matter on which action may be taken by any board or commission on which the local public official is a member. If adopted by county or municipal ordinance or resolution, adherence to the following procedures shall remove the presumption of prejudice arising from ex parte communications with local public officials.

1. The substance of any ex parte communication with a local public official which relates to quasi-judicial action pending before the official is not presumed prejudicial to the action if the subject of the communication and the identity of the person, group, or entity with whom the communication took place is disclosed and made a part of the record before final action on the matter.

2. A local public official may read a written communication from any person. However, a written communication that relates to quasi-judicial action pending before a local public official shall not be presumed prejudicial to the action, and such written communication shall be made a part of the record before final action on the matter.

3. Local public officials may conduct investigations and site visits and may receive expert opinions regarding quasi-judicial action pending before them. Such activities shall not be presumed prejudicial to the action if the existence of the investigation, site visit, or expert opinion is made a part of the record before final action on the matter.

4. Disclosure made pursuant to subparagraphs 1., 2., and 3. must be made before or during the public meeting at which a vote is taken on such matters, so that persons who have opinions contrary to those expressed in the ex parte communication are given a reasonable opportunity to refute or respond to the communication. This subsection does not subject local public officials to part III of chapter 112 for not complying with this paragraph.

(2)(a) Notwithstanding the provisions of subsection (1), a county or municipality may adopt an ordinance or resolution establishing the procedures and provisions of this subsection for quasi-judicial proceedings on local government land use matters. The ordinance or resolution shall provide procedures and provisions identical to this subsection. However, this subsection does not require a county or municipality to adopt such an ordinance or resolution.

(b) In a quasi-judicial proceeding on local government land use matters, a person who appears before the decisionmaking body who is not a party or party-intervenor shall be allowed to testify before the decisionmaking body, subject to control by the decisionmaking body, and may be requested to respond to questions from the decisionmaking body, but need not be sworn as a witness, is not required to be subject to cross-examination, and is not required to be qualified as an expert witness. The decisionmaking body shall assign weight and credibility to such testimony as it deems appropriate. A party or party-intervenor in a quasi-judicial proceeding on local government land use matters, upon request by another party or party-intervenor, shall be sworn as a witness, shall be subject to cross-examination by other parties or party-intervenors, and shall be required to be qualified as an expert witness, as appropriate.

(c) In a quasi-judicial proceeding on local government land use matters, a person may not be precluded from communicating directly with a member of the decisionmaking body by application of ex parte communication prohibitions. Disclosure of such communications by a member of the decisionmaking body is not required, and such nondisclosure shall not be presumed prejudicial to the decision of the decisionmaking body. All decisions of the decisionmaking body in a quasi-judicial proceeding on local government land use matters must be supported by substantial, competent evidence in the record pertinent to the proceeding, irrespective of such communications.

(3) This section does not restrict the authority of any board or commission to establish rules or procedures governing public hearings or contacts with local public officials.

History.—s. 1, ch. 95-352; s. 31, ch. 96-324.



286.012 - Voting requirement at meetings of governmental bodies.

286.012 Voting requirement at meetings of governmental bodies.—A member of a state, county, or municipal governmental board, commission, or agency who is present at a meeting of any such body at which an official decision, ruling, or other official act is to be taken or adopted may not abstain from voting in regard to any such decision, ruling, or act; and a vote shall be recorded or counted for each such member present, unless, with respect to any such member, there is, or appears to be, a possible conflict of interest under s. 112.311, s. 112.313, s. 112.3143, or additional or more stringent standards of conduct, if any, adopted pursuant to s. 112.326. If there is, or appears to be, a possible conflict under s. 112.311, s. 112.313, or s. 112.3143, the member shall comply with the disclosure requirements of s. 112.3143. If the only conflict or possible conflict is one arising from the additional or more stringent standards adopted pursuant to s. 112.326, the member shall comply with any disclosure requirements adopted pursuant to s. 112.326. If the official decision, ruling, or act occurs in the context of a quasi-judicial proceeding, a member may abstain from voting on such matter if the abstention is to assure a fair proceeding free from potential bias or prejudice.

History.—s. 1, ch. 72-311; s. 9, ch. 75-208; s. 2, ch. 84-357; s. 13, ch. 94-277; s. 19, ch. 2013-36; s. 7, ch. 2014-183.



286.021 - Department of State to hold title to patents, trademarks, copyrights, etc.

286.021 Department of State to hold title to patents, trademarks, copyrights, etc.—The legal title and every right, interest, claim or demand of any kind in and to any patent, trademark or copyright, or application for the same, now owned or held, or as may hereafter be acquired, owned and held by the state, or any of its boards, commissions or agencies, is hereby granted to and vested in the Department of State for the use and benefit of the state; and no person, firm or corporation shall be entitled to use the same without the written consent of said Department of State.

History.—s. 1, ch. 21959, 1943; ss. 22, 35, ch. 69-106; s. 2, ch. 70-440; s. 15, ch. 79-65.

Note.—Former s. 272.01.



286.031 - Authority of Department of State in connection with patents, trademarks, copyrights, etc.

286.031 Authority of Department of State in connection with patents, trademarks, copyrights, etc.—The Department of State is authorized to do and perform any and all things necessary to secure letters patent, copyright and trademark on any invention or otherwise, and to enforce the rights of the state therein; to license, lease, assign, or otherwise give written consent to any person, firm or corporation for the manufacture or use thereof, on a royalty basis, or for such other consideration as said department shall deem proper; to take any and all action necessary, including legal actions, to protect the same against improper or unlawful use or infringement, and to enforce the collection of any sums due the state and said department for the manufacture or use thereof by any other party; to sell any of the same and to execute any and all instruments on behalf of the state necessary to consummate any such sale; and to do any and all other acts necessary and proper for the execution of powers and duties herein conferred upon said department for the benefit of the state.

History.—s. 2, ch. 21959, 1943; ss. 22, 35, ch. 69-106; s. 2, ch. 70-440; s. 16, ch. 79-65.

Note.—Former s. 272.02.



286.035 - Constitution Revision Commission; powers of chair; assistance by state and local agencies.

286.035 Constitution Revision Commission; powers of chair; assistance by state and local agencies.—

(1) The chair of the Constitution Revision Commission, appointed pursuant to s. 2, Art. XI of the State Constitution, is authorized to employ personnel and to incur expenses related to the official operation of the commission or its committees, to sign vouchers, and to otherwise expend funds appropriated to the commission for carrying out its official duties.

(2) All state and local agencies are hereby authorized and directed to assist, in any manner necessary, the Constitution Revision Commission established pursuant to s. 2, Art. XI of the State Constitution upon its request or the request of its chair.

History.—s. 1, ch. 77-201; s. 211, ch. 95-148.



286.036 - Taxation and Budget Reform Commission; powers.

286.036 Taxation and Budget Reform Commission; powers.—

(1) The Taxation and Budget Reform Commission appointed pursuant to s. 6, Art. XI of the State Constitution, is authorized to employ personnel and to incur expenses related to the official operation of the commission or its committees, and to expend funds appropriated to the commission for carrying out its official duties. Commission members and staff are entitled to per diem and reimbursement of travel expenses incurred in carrying out their duties, as provided in s. 112.061.

(2) All state and regional agencies and governments are authorized and directed to assist, in any manner necessary, the Taxation and Budget Reform Commission upon its request.

(3) All local governments are authorized to assist the Taxation and Budget Reform Commission in any manner necessary. Municipal and county governments are encouraged to cooperate with the commission, examine their taxation and budgetary policies, and submit recommendations to the commission in the form and manner prescribed by the commission.

(4) Each Taxation and Budget Reform Commission established pursuant to s. 6, Art. XI of the State Constitution and this section may not act or operate later than June 30 of the third year following the year in which the commission is required to be established.

(5) The Taxation and Budget Reform Commission is assigned, for administrative purposes, to the legislative branch. The Office of Legislative Services is directed to expedite, where possible, the business of the commission consistent with prudent financial and management practices.

(6) The Legislative Auditing Committee may at any time, without regard to whether the Legislature is then in session or out of session, take under consideration any matter within the scope of the duties of the Taxation and Budget Reform Commission, and in connection therewith may exercise the powers of subpoena by law vested in a standing committee of the Legislature.

History.—s. 12, ch. 90-203; s. 6, ch. 2007-98.



286.041 - Prohibited requirements of bidders on contracts for public works relative to income tax returns.

286.041 Prohibited requirements of bidders on contracts for public works relative to income tax returns.—

(1) The state or any of its departments, agencies, bureaus, commissions, and officers and the counties, consolidated governments, municipalities, school districts, special districts, and other public bodies of this state, and the departments, agencies, bureaus, commissions, and officers thereof, shall not require, directly or indirectly, an audit or inspection of any federal or state income tax returns of any company, corporation, or person as a prior condition before entering into contracts with said company, corporation, or person to construct any public work or to supply any materials, labor, equipment or services, or any combination thereof.

(2) Any person who violates the provisions of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083, except that the fine shall not be less than $100.

History.—s. 1, ch. 72-130.



286.043 - Limitation on use of funds for discriminatory contract or bid specifications relating to car rental concessions at airports.

286.043 Limitation on use of funds for discriminatory contract or bid specifications relating to car rental concessions at airports.—No public funds shall be used by a unit of local government for the purpose of promulgating contract or bid specifications relating to car rental concessions at airports which would preclude a corporation authorized to do business in this state from submitting bids or entering into such contracts with such unit of local government. Nothing in this section shall prevent the local government from providing in such specifications a minimum annual guarantee of revenue to be paid to such unit of local government.

History.—s. 4, ch. 79-119.



286.23 - Real property conveyed to public agency; disclosure of beneficial interests; notice; exemptions.

286.23 Real property conveyed to public agency; disclosure of beneficial interests; notice; exemptions.—

(1) Any person or entity holding real property in the form of a partnership, limited partnership, corporation, trust, or any form of representative capacity whatsoever for others, except as otherwise provided in this section, shall, before entering into any contract whereby such real property held in representative capacity is sold, leased, taken by eminent domain, or otherwise conveyed to the state or any local governmental unit, or an agency of either, make a public disclosure in writing, under oath and subject to the penalties prescribed for perjury, which shall state his or her name and address and the name and address of every person having a beneficial interest in the real property, however small or minimal. This written disclosure shall be made to the chief officer, or to his or her officially designated representative, of the state, local governmental unit, or agency of either, with which the transaction is made at least 10 days prior to the time of closing or, in the case of an eminent domain taking, within 48 hours after the time when the required sum is deposited in the registry of the court. Notice of the deposit shall be made to the person or entity by registered or certified mail before the 48-hour period begins.

(2) The state or local governmental unit, or an agency of either, shall send written notice by registered mail to the person required to make disclosures under this section, prior to the time when such disclosures are required to be made, which written request shall also inform the person required to make such disclosure that such disclosure must be made under oath, subject to the penalties prescribed for perjury.

(3)(a) The beneficial interest in any entity registered with the Federal Securities Exchange Commission or registered pursuant to chapter 517, whose interest is for sale to the general public, is hereby exempt from the provisions of this section. When disclosure of persons having beneficial interests in nonpublic entities is required, the entity or person shall not be required by the provisions of this section to disclose persons or entities holding less than 5 percent of the beneficial interest in the disclosing entity.

(b) In the case of an eminent domain taking, any entity or person other than a public officer or public employee, holding real property in the form of a trust which was created more than 3 years prior to the deposit of the required sum in the registry of the court, is hereby exempt from the provisions of this section. However, in order to qualify for the exemption set forth in this section, the trustee of such trust shall be required to certify within 48 hours after such deposit, under penalty of perjury, that no public officer or public employee has any beneficial interest whatsoever in such trust. Disclosure of any changes in the trust instrument or of persons having beneficial interest in the trust shall be made if such changes occurred during the 3 years prior to the deposit of said sum in the registry of the court.

(4) This section shall be liberally construed to accomplish the purpose of requiring the identification of the actual parties benefiting from any transaction with a governmental unit or agency involving the procurement of the ownership or use of property by such governmental unit or agency.

History.—ss. 1, 2, 3, 4, 5, ch. 74-174; s. 1, ch. 77-174; s. 72, ch. 86-186; s. 7, ch. 91-56; s. 212, ch. 95-148.



286.25 - Publication or statement of state sponsorship.

286.25 Publication or statement of state sponsorship.—Any nongovernmental organization which sponsors a program financed partially by state funds or funds obtained from a state agency shall, in publicizing, advertising, or describing the sponsorship of the program, state: “Sponsored by   (name of organization)   and the State of Florida.” If the sponsorship reference is in written material, the words “State of Florida” shall appear in the same size letters or type as the name of the organization.

History.—s. 1, ch. 77-224.



286.26 - Accessibility of public meetings to the physically handicapped.

286.26 Accessibility of public meetings to the physically handicapped.—

(1) Whenever any board or commission of any state agency or authority, or of any agency or authority of any county, municipal corporation, or other political subdivision, which has scheduled a meeting at which official acts are to be taken receives, at least 48 hours prior to the meeting, a written request by a physically handicapped person to attend the meeting, directed to the chairperson or director of such board, commission, agency, or authority, such chairperson or director shall provide a manner by which such person may attend the meeting at its scheduled site or reschedule the meeting to a site which would be accessible to such person.

(2) If an affected handicapped person objects in the written request, nothing contained in the provisions of this section shall be construed or interpreted to permit the use of human physical assistance to the physically handicapped in lieu of the construction or use of ramps or other mechanical devices in order to comply with the provisions of this section.

History.—s. 1, ch. 77-277; s. 1, ch. 79-170; s. 116, ch. 79-400; s. 1, ch. 81-268.



286.27 - Use of state funds for greeting cards prohibited.

286.27 Use of state funds for greeting cards prohibited.—No state funds shall be expended for the purchase, preparation, printing, or mailing of any card the sole purpose of which is to convey holiday greetings.

History.—s. 1, ch. 92-21.



286.29 - Climate-friendly public business.

286.29 Climate-friendly public business.—The Legislature recognizes the importance of leadership by state government in the area of energy efficiency and in reducing the greenhouse gas emissions of state government operations. The following shall pertain to all state agencies when conducting public business:

(1) The Department of Management Services shall develop the “Florida Climate-Friendly Preferred Products List.” In maintaining that list, the department, in consultation with the Department of Environmental Protection, shall continually assess products currently available for purchase under state term contracts to identify specific products and vendors that offer clear energy efficiency or other environmental benefits over competing products. When procuring products from state term contracts, state agencies shall first consult the Florida Climate-Friendly Preferred Products List and procure such products if the price is comparable.

(2) Effective July 1, 2008, state agencies shall contract for meeting and conference space only with hotels or conference facilities that have received the “Green Lodging” designation from the Department of Environmental Protection for best practices in water, energy, and waste efficiency standards, unless the responsible state agency head makes a determination that no other viable alternative exists. The Department of Environmental Protection is authorized to adopt rules to implement the “Green Lodging” program.

(3) Each state agency shall ensure that all maintained vehicles meet minimum maintenance schedules shown to reduce fuel consumption, which include: ensuring appropriate tire pressures and tread depth; replacing fuel filters and emission filters at recommended intervals; using proper motor oils; and performing timely motor maintenance. Each state agency shall measure and report compliance to the Department of Management Services through the Equipment Management Information System database.

(4) When procuring new vehicles, all state agencies, state universities, community colleges, and local governments that purchase vehicles under a state purchasing plan shall first define the intended purpose for the vehicle and determine which of the following use classes for which the vehicle is being procured:

(a) State business travel, designated operator;

(b) State business travel, pool operators;

(c) Construction, agricultural, or maintenance work;

(d) Conveyance of passengers;

(e) Conveyance of building or maintenance materials and supplies;

(f) Off-road vehicle, motorcycle, or all-terrain vehicle;

(g) Emergency response; or

(h) Other.

Vehicles described in paragraphs (a) through (h), when being processed for purchase or leasing agreements, must be selected for the greatest fuel efficiency available for a given use class when fuel economy data are available. Exceptions may be made for individual vehicles in paragraph (g) when accompanied, during the procurement process, by documentation indicating that the operator or operators will exclusively be emergency first responders or have special documented need for exceptional vehicle performance characteristics. Any request for an exception must be approved by the purchasing agency head and any exceptional performance characteristics denoted as a part of the procurement process prior to purchase.

(5) All state agencies shall use ethanol and biodiesel blended fuels when available. State agencies administering central fueling operations for state-owned vehicles shall procure biofuels for fleet needs to the greatest extent practicable.

History.—s. 23, ch. 2008-227.






Chapter 287 - PROCUREMENT OF PERSONAL PROPERTY AND SERVICES

Part I - COMMODITIES, INSURANCE, AND CONTRACTUALSERVICES (ss. 287.001-287.136)

287.001 - Legislative intent.

287.001 Legislative intent.—The Legislature recognizes that fair and open competition is a basic tenet of public procurement; that such competition reduces the appearance and opportunity for favoritism and inspires public confidence that contracts are awarded equitably and economically; and that documentation of the acts taken and effective monitoring mechanisms are important means of curbing any improprieties and establishing public confidence in the process by which commodities and contractual services are procured. It is essential to the effective and ethical procurement of commodities and contractual services that there be a system of uniform procedures to be utilized by state agencies in managing and procuring commodities and contractual services; that detailed justification of agency decisions in the procurement of commodities and contractual services be maintained; and that adherence by the agency and the vendor to specific ethical considerations be required.

History.—s. 3, ch. 82-196; s. 10, ch. 90-268; s. 7, ch. 2002-207.



287.012 - Definitions.

287.012 Definitions.—As used in this part, the term:

(1) “Agency” means any of the various state officers, departments, boards, commissions, divisions, bureaus, and councils and any other unit of organization, however designated, of the executive branch of state government. “Agency” does not include the university and college boards of trustees or the state universities and colleges.

(2) “Agency head” means, with respect to an agency headed by a collegial body, the executive director or chief administrative officer of the agency.

(3) “Artistic services” means the rendering by a contractor of its time and effort to create or perform an artistic work in the fields of music, dance, drama, folk art, creative writing, painting, sculpture, photography, graphic arts, craft arts, industrial design, costume design, fashion design, motion pictures, television, radio, or tape and sound recording.

(4) “Best value” means the highest overall value to the state based on factors that include, but are not limited to, price, quality, design, and workmanship.

(5) “Commodity” means any of the various supplies, materials, goods, merchandise, food, equipment, information technology, and other personal property, including a mobile home, trailer, or other portable structure that has less than 5,000 square feet of floor space, purchased, leased, or otherwise contracted for by the state and its agencies. The term also includes interest on deferred-payment commodity contracts approved pursuant to s. 287.063 entered into by an agency for the purchase of other commodities. However, commodities purchased for resale are excluded from this definition. Printing of publications shall be considered a commodity if procured pursuant to s. 283.33, whether purchased for resale or not.

(6) “Competitive solicitation” means the process of requesting and receiving two or more sealed bids, proposals, or replies submitted by responsive vendors in accordance with the terms of a competitive process, regardless of the method of procurement.

(7) “Contractor” means a person who contracts to sell commodities or contractual services to an agency.

(8) “Contractual service” means the rendering by a contractor of its time and effort rather than the furnishing of specific commodities. The term applies only to those services rendered by individuals and firms who are independent contractors, and such services may include, but are not limited to, evaluations; consultations; maintenance; accounting; security; management systems; management consulting; educational training programs; research and development studies or reports on the findings of consultants engaged thereunder; and professional, technical, and social services. The term does not include a contract for the furnishing of labor or materials for the construction, renovation, repair, modification, or demolition of a facility, building, portion of building, utility, park, parking lot, or structure or other improvement to real property entered into pursuant to chapter 255 and rules adopted thereunder.

(9) “Department” means the Department of Management Services.

(10) “Electronic posting” or “electronically post” means the noticing of solicitations, agency decisions or intended decisions, or other matters relating to procurement on a centralized Internet website designated by the department for this purpose, and in the manner and form required under s. 120.57(3)(a).

(11) “Eligible user” means any person or entity authorized by the department pursuant to rule to purchase from state term contracts or to use the online procurement system.

(12) “Exceptional purchase” means any purchase of commodities or contractual services excepted by law or rule from the requirements for competitive solicitation, including, but not limited to, purchases from a single source; purchases upon receipt of less than two responsive bids, proposals, or replies; purchases made by an agency after receiving approval from the department, from a contract procured, pursuant to s. 287.057(1), or by another agency; and purchases made without advertisement in the manner required under s. 287.042(3)(b).

(13) “Extension” means an increase in the time allowed for the contract period.

(14) “Governmental entity” means a political subdivision or agency of this state or of any state of the United States, including, but not limited to, state government, county, municipality, school district, nonprofit public university or college, single-purpose or multipurpose special district, single-purpose or multipurpose public authority, metropolitan or consolidated government, separate legal entity or administrative entity, or any agency of the Federal Government.

(15) “Information technology” has the same meaning as provided in s. 282.0041.

(16) “Invitation to bid” means a written or electronically posted solicitation for competitive sealed bids.

(17) “Invitation to negotiate” means a written or electronically posted solicitation for competitive sealed replies to select one or more vendors with which to commence negotiations for the procurement of commodities or contractual services.

(18) “Minority business enterprise” has the same meaning as provided in s. 288.703.

(19) “Office” means the Office of Supplier Diversity of the Department of Management Services.

(20) “Outsource” means the process of contracting with a vendor to provide a service as defined in s. 216.011(1)(f), in whole or in part, or an activity as defined in s. 216.011(1)(rr), while a state agency retains the responsibility and accountability for the service or activity and there is a transfer of management responsibility for the delivery of resources and the performance of those resources.

(21) “Renewal” means contracting with the same contractor for an additional contract period after the initial contract period, only if pursuant to contract terms specifically providing for such renewal.

(22) “Request for information” means a written or electronically posted request made by an agency to vendors for information concerning commodities or contractual services. Responses to these requests are not offers and may not be accepted by the agency to form a binding contract.

(23) “Request for proposals” means a written or electronically posted solicitation for competitive sealed proposals.

(24) “Request for a quote” means an oral, electronic, or written request for written pricing or services information from a state term contract vendor for commodities or contractual services available on a state term contract from that vendor.

(25) “Responsible vendor” means a vendor who has the capability in all respects to fully perform the contract requirements and the integrity and reliability that will assure good faith performance.

(26) “Responsive bid,” “responsive proposal,” or “responsive reply” means a bid, or proposal, or reply submitted by a responsive and responsible vendor which conforms in all material respects to the solicitation.

(27) “Responsive vendor” means a vendor that has submitted a bid, proposal, or reply that conforms in all material respects to the solicitation.

(28) “State term contract” means a term contract that is competitively procured by the department pursuant to s. 287.057 and that is used by agencies and eligible users pursuant to s. 287.056.

(29) “Term contract” means an indefinite quantity contract to furnish commodities or contractual services during a defined period.

History.—s. 22, ch. 69-106; s. 1, ch. 80-374; ss. 4, 8, ch. 82-196; s. 1, ch. 83-99; s. 1, ch. 83-192; s. 1, ch. 84-158; s. 29, ch. 85-349; s. 1, ch. 86-52; ss. 6, 20, ch. 88-384; s. 1, ch. 89-289; s. 2, ch. 90-147; s. 4, ch. 90-224; s. 11, ch. 90-268; s. 36, ch. 90-335; s. 15, ch. 92-98; s. 107, ch. 92-142; s. 246, ch. 92-279; s. 55, ch. 92-326; s. 8, ch. 94-322; s. 1, ch. 95-168; s. 8, ch. 96-236; s. 24, ch. 96-320; s. 16, ch. 98-65; s. 74, ch. 98-279; s. 31, ch. 2000-164; s. 9, ch. 2000-286; s. 2, ch. 2001-278; s. 8, ch. 2002-207; s. 14, ch. 2010-151; s. 3, ch. 2013-154.



287.017 - Purchasing categories, threshold amounts.

287.017 Purchasing categories, threshold amounts.—The following purchasing categories are hereby created:

(1) CATEGORY ONE: $20,000.

(2) CATEGORY TWO: $35,000.

(3) CATEGORY THREE: $65,000.

(4) CATEGORY FOUR: $195,000.

(5) CATEGORY FIVE: $325,000.

History.—ss. 5, 13, ch. 86-204; ss. 12, 34, ch. 90-268; s. 3, ch. 96-236; s. 17, ch. 98-65; s. 75, ch. 98-279; s. 43, ch. 99-399; s. 9, ch. 2002-207; s. 15, ch. 2010-151.



287.022 - Purchase of insurance.

287.022 Purchase of insurance.—

(1) Insurance, while not a commodity, nevertheless shall be purchased for all agencies by the department, except that agencies may purchase title insurance for land acquisition and may make emergency purchases of insurance pursuant to s. 287.057(3)(a). The procedures for purchasing insurance, whether the purchase is made by the department or by the agencies, shall be the same as those set forth herein for the purchase of commodities.

(2) When an insurer or agent pays a commission or any portion thereof to any person, on insurance purchased under this part, such payment shall be reported to the department in writing and under oath within 30 days thereafter. Any failure to report as required herein shall subject the insurer or agent to the penalties provided in s. 624.15.

(3) The department and the Division of State Group Insurance shall not prohibit or limit any properly licensed insurer, health maintenance organization, prepaid limited health services organization, or insurance agent from competing for any insurance product or plan purchased, provided, or endorsed by the department or the division on the basis of the compensation arrangement used by the insurer or organization for its agents.

History.—s. 22, ch. 69-106; s. 1, ch. 89-232; s. 13, ch. 90-268; s. 76, ch. 98-279; s. 2, ch. 2001-192; s. 11, ch. 2001-278; s. 10, ch. 2002-207; s. 16, ch. 2010-151.



287.025 - Prohibition against certain insurance coverage on specified state property or insurable subjects.

287.025 Prohibition against certain insurance coverage on specified state property or insurable subjects.—

(1) No primary contract of insurance shall be purchased on insurable subjects or property titled in the name of the state or its departments, divisions, bureaus, commissions, or agencies with respect to any of the following properties, coverages, or insurable subjects:

(a) Physical damage insurance on motor vehicles which are licensed for use on the public highways of this state. For the purpose of this chapter, the term “physical damage insurance” means coverage against collision, upset or overturn, fire, theft, combined additional coverage, or comprehensive;

(b) Physical damage insurance on watercraft and related equipment;

(c) Loss of rental income on any buildings unless the buildings are financed in whole or in part by revenue bonds or certificates the terms of which require such coverage or unless otherwise authorized by law;

(d) Miscellaneous equipment which is subject to a transportation feature and subject to ordinarily being covered by an inland marine insurance floater. The term “miscellaneous equipment” does not include boilers and machinery or nuclear equipment;

(e) Museum collections, artifacts, relics, or fine arts;

(f) Hull coverage on aircraft;

(g) Glass insurance;

(h) Coverage for loss against vandalism or malicious mischief unless these perils are included within an all-risks-of-physical-loss form; and

(i) Insurance against loss or damage to livestock and services of a veterinary for such animals.

(2) Excess insurance may be purchased to cover loss for physical damage on the above-described properties or risk if the aggregate exposure at any one location or actual cash value of any one item exceeds the sum of $10,000. However, no excess insurance shall be purchased on any items listed in paragraphs (1)(c), (e), (g), (h), and (i), regardless of value or risk.

(3) Any items, property, or insurable subjects titled in the name of the state or its departments, divisions, bureaus, commissions, or agencies which are not included or insured by the State Risk Management Trust Fund under chapter 284 or specifically designated not to be insured by this section shall be eligible subjects for insurance coverage through commercial insurance carriers as otherwise provided by law.

(4) No primary insurance contracts shall be purchased on any property or insurable subjects when the same is loaned to, leased by, or intended to be leased by, the state or its departments, divisions, bureaus, commissions, or agencies unless such coverage is required by the terms of the lease agreement and unless the insurance coverages required by the provisions of the lease are approved in writing by the Department of Management Services.

History.—ss. 1, 2, 3, 4, ch. 70-435; s. 1, ch. 73-64; s. 1, ch. 84-27; s. 247, ch. 92-279; s. 55, ch. 92-326; s. 63, ch. 96-418; s. 18, ch. 2000-122.



287.032 - Purpose of department.

287.032 Purpose of department.—It shall be the purpose of the Department of Management Services:

(1) To promote efficiency, economy, and the conservation of energy and to effect coordination in the purchase of commodities and contractual services for the state.

(2) To provide uniform commodity and contractual service procurement policies, rules, procedures, and forms for use by agencies and eligible users.

(3) To procure and distribute federal surplus tangible personal property allocated to the state by the Federal Government.

History.—s. 22, ch. 69-106; s. 8, ch. 69-82; s. 1, ch. 76-29; s. 1, ch. 77-316; s. 2, ch. 80-374; s. 7, ch. 82-196; s. 248, ch. 92-279; s. 55, ch. 92-326; s. 77, ch. 98-279; s. 11, ch. 2002-207.



287.042 - Powers, duties, and functions.

287.042 Powers, duties, and functions.—The department shall have the following powers, duties, and functions:

(1)(a) To canvass all sources of supply and contract for the purchase, lease, or acquisition, including purchase by installment sales or lease-purchase contracts which may provide for the payment of interest on unpaid portions of the purchase price of all commodities and contractual services required by any agency under this chapter. Any contract providing for deferred payments and the payment of interest is subject to specific rules adopted by the department.

(b) The department may remove from its vendor list any source of supply which fails to fulfill any of its duties specified in a contract with the state. It may reinstate any such source of supply when it is satisfied that further instances of default will not occur.

(c) In order to promote cost-effective procurement of commodities and contractual services, the department or an agency may enter into contracts that limit the liability of a vendor consistent with s. 672.719.

(d) The department shall issue commodity numbers for all products of the corporation operating the correctional industry program which meet or exceed department specifications.

(e) The department shall include the products offered by the corporation on any listing prepared by the department which lists state term contracts executed by the department. The products or services shall be placed on such list in a category based upon specification criteria developed through a joint effort of the department and the corporation and approved by the department.

(f) The corporation may submit products and services to the department for testing, analysis, and review relating to the quality and cost comparability. If, after review and testing, the department approves of the products and services, the department shall give written notice thereof to the corporation. The corporation shall pay a reasonable fee charged for testing its products by the Department of Agriculture and Consumer Services.

(g) The department shall include products and services that are offered by a qualified nonprofit agency for the blind or for the other severely handicapped organized pursuant to chapter 413 and that have been determined to be suitable for purchase pursuant to s. 413.035 on any department listing of state term contracts. The products and services shall be placed on such list in a category based upon specification criteria developed by the department in consultation with the qualified nonprofit agency.

(h)1. The department may collect fees for the use of its electronic information services. The fees may be imposed on an individual transaction basis or as a fixed subscription for a designated period of time. At a minimum, the fees shall be determined in an amount sufficient to cover the department’s projected costs of the services, including overhead in accordance with the policies of the department for computing its administrative assessment. All fees collected under this paragraph shall be deposited in the Operating Trust Fund for disbursement as provided by law.

2. The department shall transfer funds generated by fees collected for the use of the department’s electronic information services from the Purchasing Oversight Account in the Operating Trust Fund to the Administrative Trust Fund in the Department of Financial Services to support statewide purchasing operations. Unless provided for in the General Appropriations Act, the amount of transfer shall be established each year in the department’s nonoperating budget based upon the estimated cost of statewide purchasing operations provided by the Department of Financial Services and may not exceed $500,000.

(2)(a) To establish purchasing agreements and procure state term contracts for commodities and contractual services, pursuant to s. 287.057, under which state agencies shall, and eligible users may, make purchases pursuant to s. 287.056. The department may restrict purchases from some term contracts to state agencies only for those term contracts where the inclusion of other governmental entities will have an adverse effect on competition or to those federal facilities located in this state. In such planning or purchasing the Office of Supplier Diversity may monitor to ensure that opportunities are afforded for contracting with minority business enterprises. The department, for state term contracts, and all agencies, for multiyear contractual services or term contracts, shall explore reasonable and economical means to utilize certified minority business enterprises. Purchases by any county, municipality, private nonprofit community transportation coordinator designated pursuant to chapter 427, while conducting business related solely to the Commission for the Transportation Disadvantaged, or other local public agency under the provisions in the state purchasing contracts, and purchases, from the corporation operating the correctional work programs, of products or services that are subject to paragraph (1)(f), are exempt from the competitive solicitation requirements otherwise applying to their purchases.

(b) As an alternative to any provision in s. 120.57(3)(c), the department may proceed with the competitive solicitation or contract award process of a term contract when the Secretary of Management Services or his or her designee sets forth in writing particular facts and circumstances that demonstrate that the delay incident to staying the solicitation or contract award process would be detrimental to the interests of the state. After the award of a contract resulting from a competitive solicitation in which a timely protest was received and in which the state did not prevail, the contract may be canceled and reawarded.

(c) Any person who files an action protesting a decision or intended decision pertaining to contracts administered by the department, a water management district, or an agency pursuant to s. 120.57(3)(b) shall post with the department, the water management district, or the agency at the time of filing the formal written protest a bond payable to the department, the water management district, or agency in an amount equal to 1 percent of the estimated contract amount. For protests of decisions or intended decisions pertaining to exceptional purchases, the bond shall be in an amount equal to 1 percent of the estimated contract amount for the exceptional purchase. The estimated contract amount shall be based upon the contract price submitted by the protestor or, if no contract price was submitted, the department, water management district, or agency shall estimate the contract amount based on factors including, but not limited to, the price of previous or existing contracts for similar commodities or contractual services, the amount appropriated by the Legislature for the contract, or the fair market value of similar commodities or contractual services. The agency shall provide the estimated contract amount to the vendor within 72 hours, excluding Saturdays, Sundays, and state holidays, after the filing of the notice of protest by the vendor. The estimated contract amount is not subject to protest pursuant to s. 120.57(3). The bond shall be conditioned upon the payment of all costs and charges that are adjudged against the protestor in the administrative hearing in which the action is brought and in any subsequent appellate court proceeding. In lieu of a bond, the department, the water management district, or agency may, in either case, accept a cashier’s check, official bank check, or money order in the amount of the bond. If, after completion of the administrative hearing process and any appellate court proceedings, the department, water management district, or agency prevails, it shall recover all costs and charges which shall be included in the final order or judgment, excluding attorney’s fees. This section shall not apply to protests filed by the Office of Supplier Diversity. Upon payment of such costs and charges by the protestor, the bond, cashier’s check, official bank check, or money order shall be returned to the protestor. If, after the completion of the administrative hearing process and any appellate court proceedings, the protestor prevails, the protestor shall recover from the department, water management district, or agency all costs and charges which shall be included in the final order or judgment, excluding attorney’s fees.

(3) To establish a system of coordinated, uniform procurement policies, procedures, and practices to be used by agencies in acquiring commodities and contractual services, which shall include, but not be limited to:

(a) Development of a list of interested vendors to be maintained by classes of commodities and contractual services. This list shall not be used to prequalify vendors or to exclude any interested vendor from bidding.

(b)1. Development of procedures for advertising solicitations. These procedures must provide for electronic posting of solicitations for at least 10 days before the date set for receipt of bids, proposals, or replies, unless the department or other agency determines in writing that a shorter period of time is necessary to avoid harming the interests of the state. The Office of Supplier Diversity may consult with the department regarding the development of solicitation distribution procedures to ensure that maximum distribution is afforded to certified minority business enterprises as defined in s. 288.703.

2. Development of procedures for electronic posting. The department shall designate a centralized website on the Internet for the department and other agencies to electronically post solicitations, decisions or intended decisions, and other matters relating to procurement.

(c) Development of procedures for the receipt and opening of bids, proposals, or replies by an agency. Such procedures shall provide the Office of Supplier Diversity an opportunity to monitor and ensure that the contract award is consistent with the requirements of s. 287.09451.

(d) Development of procedures to be used by an agency in deciding to contract, including, but not limited to, identifying and assessing in writing project needs and requirements, availability of agency employees, budgetary constraints or availability, facility equipment availability, current and projected agency workload capabilities, and the ability of any other state agency to perform the services.

(e) Development of procedures to be used by an agency in maintaining a contract file for each contract which shall include, but not be limited to, all pertinent information relating to the contract during the preparatory stages; a copy of the solicitation; documentation relating to the solicitation process; opening of bids, proposals, or replies; evaluation and tabulation of bids, proposals, or replies; and determination and notice of award of contract.

(f) Development of procedures to be used by an agency for issuing solicitations that include requirements to describe commodities, services, scope of work, and deliverables in a manner that promotes competition.

(g) Development of procedures to be used by an agency when issuing requests for information and requests for quotes.

(h) Development of procedures to be used by state agencies when procuring information technology commodities and contractual services that ensure compliance with public records requirements and records retention and archiving requirements.

(4)(a) To prescribe the methods of securing competitive sealed bids, proposals, and replies. Such methods may include, but are not limited to, procedures for identifying vendors; setting qualifications; conducting conferences or written question and answer periods for purposes of responding to vendor questions; evaluating bids, proposals, and replies; ranking and selecting vendors; and conducting negotiations.

(b) To prescribe procedures for procuring information technology and information technology consultant services that provide for public announcement and qualification, competitive solicitations, contract award, and prohibition against contingent fees. Such procedures are limited to information technology consultant contracts for which the total project costs, or planning or study activities, are estimated to exceed the threshold amount provided in s. 287.017, for CATEGORY TWO.

(5) To prescribe specific commodities and quantities to be purchased locally.

(6)(a) To govern the purchase by any agency of any commodity or contractual service and to establish standards and specifications for any commodity.

(b) Except for the purchase of insurance, the department may delegate to agencies the authority for the procurement of and contracting for commodities or contractual services.

(7) To establish definitions and classes of commodities and contractual services. Agencies shall follow the definitions and classes of commodities and contractual services established by the department in acquiring or purchasing commodities or contractual services. The authority of the department under this section shall not be construed to impair or interfere with the determination by state agencies of their need for, or their use of, services including particular specifications.

(8) To provide any commodity and contractual service purchasing rules to the Chief Financial Officer and all agencies electronically or through other means. Agencies may not approve an account or request any payment of an account for the purchase of any commodity or the procurement of any contractual service covered by a purchasing or contractual service rule except as authorized therein. The department shall furnish copies of rules adopted by the department to any county, municipality, or other local public agency requesting them.

(9) To require that every agency furnish information relative to its commodity and contractual services purchases and methods of purchasing commodities and contractual services to the department when so requested.

(10) To prepare statistical data concerning the method of procurement, terms, usage, and disposition of commodities and contractual services by agencies. All agencies shall furnish such information for this purpose to the office and to the department, as the department or office may call for, but no less frequently than annually, on such forms or in such manner as the department may prescribe.

(11) To establish and maintain programs for the purpose of disseminating information to government, industry, educational institutions, and the general public concerning policies, procedures, rules, and forms for the procurement of commodities and contractual services.

(12) Except as otherwise provided herein, to adopt rules necessary to carry out the purposes of this section, including the authority to delegate to any agency any and all of the responsibility conferred by this section, retaining to the department any and all authority for supervision thereof. Such purchasing of commodities and procurement of contractual services by state agencies shall be in strict accordance with the rules and procedures prescribed by the department.

(13) If the department determines in writing that it is in the best interest of the state, to award to multiple suppliers contracts for commodities and contractual services established by the department for use by all agencies. Such awards may be on a statewide or regional basis. If regional contracts are established by the department, multiple supplier awards may be based upon multiple awards for regions. Agencies may award contracts to a responsible and responsive vendor on a statewide or regional basis.

(14) To procure and distribute federal surplus tangible personal property allocated to the state by the Federal Government.

(15) To lead or enter into joint agreements with governmental entities for the purchase of commodities or contractual services that can be used by multiple agencies.

(a) Each agency that has been appropriated or has existing funds for such purchase, shall, upon contract award by the department, transfer its portion of the funds into the department’s Operating Trust Fund for payment by the department. The funds shall be transferred by the Executive Office of the Governor pursuant to the agency budget amendment request provisions under chapter 216.

(b) Agencies that sign the joint agreements are financially obligated for their portion of the agreed-upon funds. If an agency becomes more than 90 days delinquent in paying the funds, the department shall certify to the Chief Financial Officer the amount due, and the Chief Financial Officer shall transfer the amount due to the Operating Trust Fund of the department from any of the agency’s available funds. The Chief Financial Officer shall report these transfers and the reasons for the transfers to the Executive Office of the Governor and the legislative appropriations committees.

(16) To evaluate contracts let by the Federal Government, another state, or a political subdivision for the provision of commodities and contract services, and, if it is determined in writing to be cost-effective and in the best interest of the state, to enter into a written agreement authorizing an agency to make purchases under such contract.

(17)(a) To enter into contracts pursuant to chapter 957 for the designing, financing, acquiring, leasing, constructing, or operating of private correctional facilities. The department shall enter into a contract or contracts with one contractor per facility for the designing, acquiring, financing, leasing, constructing, and operating of that facility or may, if specifically authorized by the Legislature, separately contract for any such services.

(b) To manage and enforce compliance with existing or future contracts entered into pursuant to chapter 957.

The department may not delegate the responsibilities conferred by this subsection.

History.—s. 22, ch. 69-106; s. 1, ch. 70-150; s. 1, ch. 79-92; s. 3, ch. 80-374; s. 179, ch. 81-259; ss. 4, 8, ch. 82-196; s. 2, ch. 83-99; s. 2, ch. 83-192; s. 135, ch. 83-217; s. 1, ch. 84-6; s. 1, ch. 85-2; ss. 21, 32, ch. 85-104; s. 7, ch. 88-384; s. 10, ch. 89-291; s. 11, ch. 90-136; s. 14, ch. 90-268; s. 36, ch. 90-302; s. 5, ch. 91-162; s. 1, ch. 91-298; s. 16, ch. 92-98; s. 108, ch. 92-142; ss. 81, 128, ch. 92-152; s. 249, ch. 92-279; s. 55, ch. 92-326; s. 9, ch. 94-322; s. 867, ch. 95-148; s. 2, ch. 95-216; s. 4, ch. 95-396; s. 4, ch. 96-236; s. 61, ch. 96-410; s. 37, ch. 97-100; s. 35, ch. 97-286; s. 20, ch. 97-296; s. 78, ch. 98-279; s. 44, ch. 99-399; s. 8, ch. 2000-133; s. 32, ch. 2000-164; s. 10, ch. 2000-286; s. 54, ch. 2001-61; s. 3, ch. 2001-278; s. 12, ch. 2002-207; s. 943, ch. 2002-387; s. 330, ch. 2003-261; s. 2, ch. 2004-248; s. 23, ch. 2005-2; s. 20, ch. 2006-2; s. 18, ch. 2006-79; s. 28, ch. 2009-80; s. 12, ch. 2011-50; s. 42, ch. 2011-139; s. 28, ch. 2012-5; s. 2, ch. 2012-141; s. 4, ch. 2013-154.



287.055 - Acquisition of professional architectural, engineering, landscape architectural, or surveying and mapping services; definitions; procedures; contingent fees prohibited; penalties.

287.055 Acquisition of professional architectural, engineering, landscape architectural, or surveying and mapping services; definitions; procedures; contingent fees prohibited; penalties.—

(1) SHORT TITLE.—This section shall be known as the “Consultants’ Competitive Negotiation Act.”

(2) DEFINITIONS.—For purposes of this section:

(a) “Professional services” means those services within the scope of the practice of architecture, professional engineering, landscape architecture, or registered surveying and mapping, as defined by the laws of the state, or those performed by any architect, professional engineer, landscape architect, or registered surveyor and mapper in connection with his or her professional employment or practice.

(b) “Agency” means the state, a state agency, a municipality, a political subdivision, a school district, or a school board. The term “agency” does not extend to a nongovernmental developer that contributes public facilities to a political subdivision under s. 380.06 or ss. 163.3220-163.3243.

(c) “Firm” means any individual, firm, partnership, corporation, association, or other legal entity permitted by law to practice architecture, engineering, or surveying and mapping in the state.

(d) “Compensation” means the amount paid by the agency for professional services regardless of whether stated as compensation or stated as hourly rates, overhead rates, or other figures or formulas from which compensation can be calculated.

(e) “Agency official” means any elected or appointed officeholder, employee, consultant, person in the category of other personal service or any other person receiving compensation from the state, a state agency, municipality, or political subdivision, a school district or a school board.

(f) “Project” means that fixed capital outlay study or planning activity described in the public notice of the state or a state agency under paragraph (3)(a). A project may include:

1. A grouping of minor construction, rehabilitation, or renovation activities.

2. A grouping of substantially similar construction, rehabilitation, or renovation activities.

(g) A “continuing contract” is a contract for professional services entered into in accordance with all the procedures of this act between an agency and a firm whereby the firm provides professional services to the agency for projects in which the estimated construction cost of each individual project under the contract does not exceed $2 million, for study activity if the fee for professional services for each individual study under the contract does not exceed $200,000, or for work of a specified nature as outlined in the contract required by the agency, with the contract being for a fixed term or with no time limitation except that the contract must provide a termination clause. Firms providing professional services under continuing contracts shall not be required to bid against one another.

(h) A “design-build firm” means a partnership, corporation, or other legal entity that:

1. Is certified under s. 489.119 to engage in contracting through a certified or registered general contractor or a certified or registered building contractor as the qualifying agent; or

2. Is certified under s. 471.023 to practice or to offer to practice engineering; certified under s. 481.219 to practice or to offer to practice architecture; or certified under s. 481.319 to practice or to offer to practice landscape architecture.

(i) A “design-build contract” means a single contract with a design-build firm for the design and construction of a public construction project.

(j) A “design criteria package” means concise, performance-oriented drawings or specifications of the public construction project. The purpose of the design criteria package is to furnish sufficient information to permit design-build firms to prepare a bid or a response to an agency’s request for proposal, or to permit an agency to enter into a negotiated design-build contract. The design criteria package must specify performance-based criteria for the public construction project, including the legal description of the site, survey information concerning the site, interior space requirements, material quality standards, schematic layouts and conceptual design criteria of the project, cost or budget estimates, design and construction schedules, site development requirements, provisions for utilities, stormwater retention and disposal, and parking requirements applicable to the project.

(k) A “design criteria professional” means a firm who holds a current certificate of registration under chapter 481 to practice architecture or landscape architecture or a firm who holds a current certificate as a registered engineer under chapter 471 to practice engineering and who is employed by or under contract to the agency for the providing of professional architect services, landscape architect services, or engineering services in connection with the preparation of the design criteria package.

(l) “Negotiate” or any form of that word means to conduct legitimate, arms length discussions and conferences to reach an agreement on a term or price. For purposes of this section, the term does not include presentation of flat-fee schedules with no alternatives or discussion.

(3) PUBLIC ANNOUNCEMENT AND QUALIFICATION PROCEDURES.—

(a)1. Each agency shall publicly announce, in a uniform and consistent manner, each occasion when professional services must be purchased for a project the basic construction cost of which is estimated by the agency to exceed the threshold amount provided in s. 287.017 for CATEGORY FIVE or for a planning or study activity when the fee for professional services exceeds the threshold amount provided in s. 287.017 for CATEGORY TWO, except in cases of valid public emergencies certified by the agency head. The public notice must include a general description of the project and must indicate how interested consultants may apply for consideration.

2. Each agency shall provide a good faith estimate in determining whether the proposed activity meets the threshold amounts referred to in this paragraph.

(b) Each agency shall encourage firms engaged in the lawful practice of their professions that desire to provide professional services to the agency to submit annually statements of qualifications and performance data.

(c) Any firm or individual desiring to provide professional services to the agency must first be certified by the agency as qualified pursuant to law and the regulations of the agency. The agency must find that the firm or individual to be employed is fully qualified to render the required service. Among the factors to be considered in making this finding are the capabilities, adequacy of personnel, past record, and experience of the firm or individual.

(d) Each agency shall evaluate professional services, including capabilities, adequacy of personnel, past record, experience, whether the firm is a certified minority business enterprise as defined by the Florida Small and Minority Business Assistance Act, and other factors determined by the agency to be applicable to its particular requirements. When securing professional services, an agency must endeavor to meet the minority business enterprise procurement goals under s. 287.09451.

(e) The public must not be excluded from the proceedings under this section.

(4) COMPETITIVE SELECTION.—

(a) For each proposed project, the agency shall evaluate current statements of qualifications and performance data on file with the agency, together with those that may be submitted by other firms regarding the proposed project, and shall conduct discussions with, and may require public presentations by, no fewer than three firms regarding their qualifications, approach to the project, and ability to furnish the required services.

(b) The agency shall select in order of preference no fewer than three firms deemed to be the most highly qualified to perform the required services. In determining whether a firm is qualified, the agency shall consider such factors as the ability of professional personnel; whether a firm is a certified minority business enterprise; past performance; willingness to meet time and budget requirements; location; recent, current, and projected workloads of the firms; and the volume of work previously awarded to each firm by the agency, with the object of effecting an equitable distribution of contracts among qualified firms, provided such distribution does not violate the principle of selection of the most highly qualified firms. The agency may request, accept, and consider proposals for the compensation to be paid under the contract only during competitive negotiations under subsection (5).

(c) This subsection does not apply to a professional service contract for a project the basic construction cost of which is estimated by the agency to be not in excess of the threshold amount provided in s. 287.017 for CATEGORY FIVE or for a planning or study activity when the fee for professional services is not in excess of the threshold amount provided in s. 287.017 for CATEGORY TWO. However, if, in using another procurement process, the majority of the compensation proposed by firms is in excess of the appropriate threshold amount, the agency shall reject all proposals and reinitiate the procurement pursuant to this subsection.

(d) Nothing in this act shall be construed to prohibit a continuing contract between a firm and an agency.

(5) COMPETITIVE NEGOTIATION.—

(a) The agency shall negotiate a contract with the most qualified firm for professional services at compensation which the agency determines is fair, competitive, and reasonable. In making such determination, the agency shall conduct a detailed analysis of the cost of the professional services required in addition to considering their scope and complexity. For any lump-sum or cost-plus-a-fixed-fee professional service contract over the threshold amount provided in s. 287.017 for CATEGORY FOUR, the agency shall require the firm receiving the award to execute a truth-in-negotiation certificate stating that wage rates and other factual unit costs supporting the compensation are accurate, complete, and current at the time of contracting. Any professional service contract under which such a certificate is required must contain a provision that the original contract price and any additions thereto will be adjusted to exclude any significant sums by which the agency determines the contract price was increased due to inaccurate, incomplete, or noncurrent wage rates and other factual unit costs. All such contract adjustments must be made within 1 year following the end of the contract.

(b) Should the agency be unable to negotiate a satisfactory contract with the firm considered to be the most qualified at a price the agency determines to be fair, competitive, and reasonable, negotiations with that firm must be formally terminated. The agency shall then undertake negotiations with the second most qualified firm. Failing accord with the second most qualified firm, the agency must terminate negotiations. The agency shall then undertake negotiations with the third most qualified firm.

(c) Should the agency be unable to negotiate a satisfactory contract with any of the selected firms, the agency shall select additional firms in the order of their competence and qualification and continue negotiations in accordance with this subsection until an agreement is reached.

(6) PROHIBITION AGAINST CONTINGENT FEES.—

(a) Each contract entered into by the agency for professional services must contain a prohibition against contingent fees as follows: “The architect (or registered surveyor and mapper or professional engineer, as applicable) warrants that he or she has not employed or retained any company or person, other than a bona fide employee working solely for the architect (or registered surveyor and mapper, or professional engineer, as applicable) to solicit or secure this agreement and that he or she has not paid or agreed to pay any person, company, corporation, individual, or firm, other than a bona fide employee working solely for the architect (or registered surveyor and mapper or professional engineer, as applicable) any fee, commission, percentage, gift, or other consideration contingent upon or resulting from the award or making of this agreement.” For the breach or violation of this provision, the agency shall have the right to terminate the agreement without liability and, at its discretion, to deduct from the contract price, or otherwise recover, the full amount of such fee, commission, percentage, gift, or consideration.

(b) Any individual, corporation, partnership, firm, or company, other than a bona fide employee working solely for an architect, professional engineer, or registered land surveyor and mapper, who offers, agrees, or contracts to solicit or secure agency contracts for professional services for any other individual, company, corporation, partnership, or firm and to be paid, or is paid, any fee, commission, percentage, gift, or other consideration contingent upon, or resulting from, the award or the making of a contract for professional services shall, upon conviction in a competent court of this state, be found guilty of a first degree misdemeanor, punishable as provided in s. 775.082 or s. 775.083.

(c) Any architect, professional engineer, or registered surveyor and mapper, or any group, association, company, corporation, firm, or partnership thereof, who offers to pay, or pays, any fee, commission, percentage, gift, or other consideration contingent upon, or resulting from, the award or making of any agency contract for professional services shall, upon conviction in a state court of competent authority, be found guilty of a first degree misdemeanor, punishable as provided in s. 775.082 or s. 775.083.

(d) Any agency official who offers to solicit or secure, or solicits or secures, a contract for professional services and to be paid, or is paid, any fee, commission, percentage, gift, or other consideration contingent upon the award or making of such a contract for professional services between the agency and any individual person, company, firm, partnership, or corporation shall, upon conviction by a court of competent authority, be found guilty of a first degree misdemeanor, punishable as provided in s. 775.082 or s. 775.083.

(7) AUTHORITY OF DEPARTMENT OF MANAGEMENT SERVICES.—Notwithstanding any other provision of this section, the Department of Management Services shall be the agency of state government which is solely and exclusively authorized and empowered to administer and perform the functions described in subsections (3), (4), and (5) respecting all projects for which the funds necessary to complete same are appropriated to the Department of Management Services, irrespective of whether such projects are intended for the use and benefit of the Department of Management Services or any other agency of government. However, nothing herein shall be construed to be in derogation of any authority conferred on the Department of Management Services by other express provisions of law. Additionally, any agency of government may, with the approval of the Department of Management Services, delegate to the Department of Management Services authority to administer and perform the functions described in subsections (3), (4), and (5). Under the terms of the delegation, the agency may reserve its right to accept or reject a proposed contract.

(8) STATE ASSISTANCE TO LOCAL AGENCIES.—On any professional service contract for which the fee is over $25,000, the Department of Transportation or the Department of Management Services shall provide, upon request by a municipality, political subdivision, school board, or school district, and upon reimbursement of the costs involved, assistance in selecting consultants and in negotiating consultant contracts.

(9) APPLICABILITY TO DESIGN-BUILD CONTRACTS.—

(a) Except as provided in this subsection, this section is not applicable to the procurement of design-build contracts by any agency, and the agency must award design-build contracts in accordance with the procurement laws, rules, and ordinances applicable to the agency.

(b) The design criteria package must be prepared and sealed by a design criteria professional employed by or retained by the agency. If the agency elects to enter into a professional services contract for the preparation of the design criteria package, then the design criteria professional must be selected and contracted with under the requirements of subsections (4) and (5). A design criteria professional who has been selected to prepare the design criteria package is not eligible to render services under a design-build contract executed pursuant to the design criteria package.

(c) Except as otherwise provided in s. 337.11(7), the Department of Management Services shall adopt rules for the award of design-build contracts to be followed by state agencies. Each other agency must adopt rules or ordinances for the award of design-build contracts. Municipalities, political subdivisions, school districts, and school boards shall award design-build contracts by the use of a competitive proposal selection process as described in this subsection, or by the use of a qualifications-based selection process pursuant to subsections (3), (4), and (5) for entering into a contract whereby the selected firm will, subsequent to competitive negotiations, establish a guaranteed maximum price and guaranteed completion date. If the procuring agency elects the option of qualifications-based selection, during the selection of the design-build firm the procuring agency shall employ or retain a licensed design professional appropriate to the project to serve as the agency’s representative. Procedures for the use of a competitive proposal selection process must include as a minimum the following:

1. The preparation of a design criteria package for the design and construction of the public construction project.

2. The qualification and selection of no fewer than three design-build firms as the most qualified, based on the qualifications, availability, and past work of the firms, including the partners or members thereof.

3. The criteria, procedures, and standards for the evaluation of design-build contract proposals or bids, based on price, technical, and design aspects of the public construction project, weighted for the project.

4. The solicitation of competitive proposals, pursuant to a design criteria package, from those qualified design-build firms and the evaluation of the responses or bids submitted by those firms based on the evaluation criteria and procedures established prior to the solicitation of competitive proposals.

5. For consultation with the employed or retained design criteria professional concerning the evaluation of the responses or bids submitted by the design-build firms, the supervision or approval by the agency of the detailed working drawings of the project; and for evaluation of the compliance of the project construction with the design criteria package by the design criteria professional.

6. In the case of public emergencies, for the agency head to declare an emergency and authorize negotiations with the best qualified design-build firm available at that time.

(10) REUSE OF EXISTING PLANS.—Notwithstanding any other provision of this section, there shall be no public notice requirement or utilization of the selection process as provided in this section for projects in which the agency is able to reuse existing plans from a prior project of the agency, or, in the case of a board as defined in s. 1013.01, a prior project of that or any other board. Except for plans of a board as defined in s. 1013.01, public notice for any plans that are intended to be reused at some future time must contain a statement that provides that the plans are subject to reuse in accordance with the provisions of this subsection.

(11) CONSTRUCTION OF LAW.—Nothing in the amendment of this section by chapter 75-281, Laws of Florida, is intended to supersede the provisions of ss. 1013.45 and 1013.46.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, ch. 73-19; ss. 1, 2, 3, ch. 75-281; s. 1, ch. 77-174; s. 1, ch. 77-199; s. 10, ch. 84-321; ss. 23, 32, ch. 85-104; s. 57, ch. 85-349; s. 6, ch. 86-204; s. 1, ch. 88-108; s. 1, ch. 89-158; s. 16, ch. 90-268; s. 15, ch. 91-137; s. 7, ch. 91-162; s. 250, ch. 92-279; s. 55, ch. 92-326; s. 1, ch. 93-95; s. 114, ch. 94-119; s. 10, ch. 94-322; s. 868, ch. 95-148; s. 2, ch. 95-410; s. 45, ch. 96-399; s. 38, ch. 97-100; s. 1, ch. 97-296; s. 80, ch. 98-279; s. 55, ch. 2001-61; s. 63, ch. 2002-20; s. 944, ch. 2002-387; s. 1, ch. 2005-224; s. 19, ch. 2007-157; s. 3, ch. 2007-159; s. 3, ch. 2009-227.



287.056 - Purchases from purchasing agreements and state term contracts.

287.056 Purchases from purchasing agreements and state term contracts.—

(1) Agencies shall, and eligible users may, purchase commodities and contractual services from purchasing agreements established and state term contracts procured, pursuant to s. 287.057, by the department. Each agency agreement made under this subsection shall include:

(a) A provision specifying a scope of work that clearly establishes all tasks that the contractor is required to perform.

(b) A provision dividing the contract into quantifiable, measurable, and verifiable units of deliverables that must be received and accepted in writing by the contract manager before payment. Each deliverable must be directly related to the scope of work and specify the required minimum level of service to be performed and the criteria for evaluating the successful completion of each deliverable.

(2) Agencies and eligible users may use a request for quote to obtain written pricing or services information from a state term contract vendor for commodities or contractual services available on state term contract from that vendor. The purpose of a request for quote is to determine whether a price, term, or condition more favorable to the agency or eligible user than that provided in the state term contract is available. Use of a request for quote does not constitute a decision or intended decision that is subject to protest under s. 120.57(3).

History.—s. 17, ch. 92-98; s. 109, ch. 92-142; s. 213, ch. 95-148; s. 30, ch. 95-196; s. 3, ch. 95-216; s. 5, ch. 96-236; s. 81, ch. 98-279; s. 14, ch. 2002-207; s. 18, ch. 2010-151; s. 4, ch. 2011-45.



287.057 - Procurement of commodities or contractual services.

287.057 Procurement of commodities or contractual services.—

(1) The competitive solicitation processes authorized in this section shall be used for procurement of commodities or contractual services in excess of the threshold amount provided for CATEGORY TWO in s. 287.017. Any competitive solicitation shall be made available simultaneously to all vendors, must include the time and date for the receipt of bids, proposals, or replies and of the public opening, and must include all contractual terms and conditions applicable to the procurement, including the criteria to be used in determining acceptability and relative merit of the bid, proposal, or reply.

(a) Invitation to bid.—The invitation to bid shall be used when the agency is capable of specifically defining the scope of work for which a contractual service is required or when the agency is capable of establishing precise specifications defining the actual commodity or group of commodities required.

1. All invitations to bid must include:

a. A detailed description of the commodities or contractual services sought; and

b. If the agency contemplates renewal of the contract, a statement to that effect.

2. Bids submitted in response to an invitation to bid in which the agency contemplates renewal of the contract must include the price for each year for which the contract may be renewed.

3. Evaluation of bids must include consideration of the total cost for each year of the contract, including renewal years, as submitted by the vendor.

4. The contract shall be awarded to the responsible and responsive vendor who submits the lowest responsive bid.

(b) Request for proposals.—An agency shall use a request for proposals when the purposes and uses for which the commodity, group of commodities, or contractual service being sought can be specifically defined and the agency is capable of identifying necessary deliverables. Various combinations or versions of commodities or contractual services may be proposed by a responsive vendor to meet the specifications of the solicitation document.

1. Before issuing a request for proposals, the agency must determine and specify in writing the reasons that procurement by invitation to bid is not practicable.

2. All requests for proposals must include:

a. A statement describing the commodities or contractual services sought;

b. The relative importance of price and other evaluation criteria; and

c. If the agency contemplates renewal of the contract, a statement to that effect.

3. Criteria that will be used for evaluation of proposals must include, but are not limited to:

a. Price, which must be specified in the proposal;

b. If the agency contemplates renewal of the contract, the price for each year for which the contract may be renewed;

c. Consideration of the total cost for each year of the contract, including renewal years, as submitted by the vendor; and

d. Consideration of prior relevant experience of the vendor.

4. The contract shall be awarded by written notice to the responsible and responsive vendor whose proposal is determined in writing to be the most advantageous to the state, taking into consideration the price and other criteria set forth in the request for proposals. The contract file shall contain documentation supporting the basis on which the award is made.

(c) Invitation to negotiate.—The invitation to negotiate is a solicitation used by an agency which is intended to determine the best method for achieving a specific goal or solving a particular problem and identifies one or more responsive vendors with which the agency may negotiate in order to receive the best value.

1. Before issuing an invitation to negotiate, the head of an agency must determine and specify in writing the reasons that procurement by an invitation to bid or a request for proposal is not practicable.

2. The invitation to negotiate must describe the questions being explored, the facts being sought, and the specific goals or problems that are the subject of the solicitation.

3. The criteria that will be used for determining the acceptability of the reply and guiding the selection of the vendors with which the agency will negotiate must be specified. The evaluation criteria must include consideration of prior relevant experience of the vendor.

4. The agency shall evaluate replies against all evaluation criteria set forth in the invitation to negotiate in order to establish a competitive range of replies reasonably susceptible of award. The agency may select one or more vendors within the competitive range with which to commence negotiations. After negotiations are conducted, the agency shall award the contract to the responsible and responsive vendor that the agency determines will provide the best value to the state, based on the selection criteria.

5. The contract file for a vendor selected through an invitation to negotiate must contain a short plain statement that explains the basis for the selection of the vendor and that sets forth the vendor’s deliverables and price, pursuant to the contract, along with an explanation of how these deliverables and price provide the best value to the state.

(2) Prior to the time for receipt of bids, proposals, or replies, an agency may conduct a conference or written question and answer period for purposes of assuring the vendor’s full understanding of the solicitation requirements. The vendors shall be accorded fair and equal treatment.

(3) If the purchase price of commodities or contractual services exceeds the threshold amount provided in s. 287.017 for CATEGORY TWO, purchase of commodities or contractual services may not be made without receiving competitive sealed bids, competitive sealed proposals, or competitive sealed replies unless:

(a) The agency head determines in writing that an immediate danger to the public health, safety, or welfare or other substantial loss to the state requires emergency action. After the agency head signs such a written determination, the agency may proceed with the procurement of commodities or contractual services necessitated by the immediate danger, without receiving competitive sealed bids, competitive sealed proposals, or competitive sealed replies. However, the emergency procurement shall be made by obtaining pricing information from at least two prospective vendors, which must be retained in the contract file, unless the agency determines in writing that the time required to obtain pricing information will increase the immediate danger to the public health, safety, or welfare or other substantial loss to the state. The agency shall furnish copies of all written determinations and any other documents relating to the emergency action to the department. A copy of the written statement shall be furnished to the Chief Financial Officer with the voucher authorizing payment. The individual purchase of personal clothing, shelter, or supplies which are needed on an emergency basis to avoid institutionalization or placement in a more restrictive setting is an emergency for the purposes of this paragraph, and the filing with the department of such statement is not required in such circumstances. In the case of the emergency purchase of insurance, the period of coverage of such insurance may not exceed 30 days, and all such emergency purchases shall be reported to the department.

(b) The purchase is made by an agency from a state term contract procured, pursuant to this section, by the department or by an agency, after receiving approval from the department, from a contract procured, pursuant to subsection (1), by another agency.

(c) Commodities or contractual services available only from a single source may be excepted from the competitive-solicitation requirements. If an agency believes that commodities or contractual services are available only from a single source, the agency shall electronically post a description of the commodities or contractual services sought for at least 7 business days. The description must include a request that prospective vendors provide information regarding their ability to supply the commodities or contractual services described. If it is determined in writing by the agency, after reviewing any information received from prospective vendors that the commodities or contractual services are available only from a single source, the agency shall provide notice of its intended decision to enter a single-source purchase contract in the manner specified in s. 120.57(3).

(d) Prescriptive assistive devices for the purpose of medical, developmental, or vocational rehabilitation of clients are excepted from competitive-solicitation requirements and shall be procured pursuant to an established fee schedule or by any other method that ensures the best price for the state, taking into consideration the needs of the client. Prescriptive assistive devices include, but are not limited to, prosthetics, orthotics, and wheelchairs. For purchases made pursuant to this paragraph, state agencies shall annually file with the department a description of the purchases and methods of procurement.

1(e) The following contractual services and commodities are not subject to the competitive-solicitation requirements of this section:

1. Artistic services. As used in this subsection, the term “artistic services” does not include advertising or typesetting. As used in this subparagraph, the term “advertising” means the making of a representation in any form in connection with a trade, business, craft, or profession in order to promote the supply of commodities or services by the person promoting the commodities or contractual services.

2. Academic program reviews if the fee for such services does not exceed $50,000.

3. Lectures by individuals.

4. Legal services, including attorney, paralegal, expert witness, appraisal, or mediator services.

5. Health services involving examination, diagnosis, treatment, prevention, medical consultation, or administration. The term also includes, but is not limited to, substance abuse and mental health services involving examination, diagnosis, treatment, prevention, or medical consultation if such services are offered to eligible individuals participating in a specific program that qualifies multiple providers and uses a standard payment methodology. Reimbursement of administrative costs for providers of services purchased in this manner are also exempt. For purposes of this subparagraph, the term “providers” means health professionals and health facilities, or organizations that deliver or arrange for the delivery of health services.

6. Services provided to persons with mental or physical disabilities by not-for-profit corporations that have obtained exemptions under s. 501(c)(3) of the United States Internal Revenue Code or when such services are governed by Office of Management and Budget Circular A-122. However, in acquiring such services, the agency shall consider the ability of the vendor, past performance, willingness to meet time requirements, and price.

7. Medicaid services delivered to an eligible Medicaid recipient unless the agency is directed otherwise in law.

8. Family placement services.

9. Prevention services related to mental health, including drug abuse prevention programs, child abuse prevention programs, and shelters for runaways, operated by not-for-profit corporations. However, in acquiring such services, the agency shall consider the ability of the vendor, past performance, willingness to meet time requirements, and price.

10. Training and education services provided to injured employees pursuant to s. 440.491(6).

11. Contracts entered into pursuant to s. 337.11.

12. Services or commodities provided by governmental entities.

13. Statewide public service announcement programs provided by a Florida statewide nonprofit corporation under s. 501(c)(6) of the Internal Revenue Code which have a guaranteed documented match of at least $3 to $1.

(f) Continuing education events or programs that are offered to the general public and for which fees have been collected which pay all expenses associated with the event or program are exempt from requirements for competitive solicitation.

(4) An agency must document its compliance with s. 216.3475 if the purchase of contractual services exceeds the threshold amount provided in s. 287.017 for CATEGORY TWO and such services are not competitively procured.

(5) If less than two responsive bids, proposals, or replies for commodity or contractual services purchases are received, the department or other agency may negotiate on the best terms and conditions. The department or other agency shall document the reasons that such action is in the best interest of the state in lieu of resoliciting competitive sealed bids, proposals, or replies. Each agency shall report all such actions to the department on a quarterly basis, in a manner and form prescribed by the department.

(6) Upon issuance of any solicitation, an agency shall, upon request by the department, forward to the department one copy of each solicitation for all commodity and contractual services purchases in excess of the threshold amount provided in s. 287.017 for CATEGORY TWO. An agency shall also, upon request, furnish a copy of all competitive-solicitation tabulations. The Office of Supplier Diversity may also request from the agencies any information submitted to the department pursuant to this subsection.

(7)(a) In order to strive to meet the minority business enterprise procurement goals set forth in s. 287.09451, an agency may reserve any contract for competitive solicitation only among certified minority business enterprises. Agencies shall review all their contracts each fiscal year and shall determine which contracts may be reserved for solicitation only among certified minority business enterprises. This reservation may only be used when it is determined, by reasonable and objective means, before the solicitation that there are capable, qualified certified minority business enterprises available to submit a bid, proposal, or reply on a contract to provide for effective competition. The Office of Supplier Diversity shall consult with any agency in reaching such determination when deemed appropriate.

(b) Before a contract may be reserved for solicitation only among certified minority business enterprises, the agency head must find that such a reservation is in the best interests of the state. All determinations shall be subject to s. 287.09451(5). Once a decision has been made to reserve a contract, but before sealed bids, proposals, or replies are requested, the agency shall estimate what it expects the amount of the contract to be, based on the nature of the services or commodities involved and their value under prevailing market conditions. If all the sealed bids, proposals, or replies received are over this estimate, the agency may reject the bids, proposals, or replies and request new ones from certified minority business enterprises, or the agency may reject the bids, proposals, or replies and reopen the bidding to all eligible vendors.

(c) All agencies shall consider the use of price preferences of up to 10 percent, weighted preference formulas, or other preferences for vendors as determined appropriate pursuant to guidelines established in accordance with s. 287.09451(4) to increase the participation of minority business enterprises.

(d) All agencies shall avoid any undue concentration of contracts or purchases in categories of commodities or contractual services in order to meet the minority business enterprise purchasing goals in s. 287.09451.

(8) An agency may reserve any contract for competitive solicitation only among vendors who agree to use certified minority business enterprises as subcontractors or subvendors. The percentage of funds, in terms of gross contract amount and revenues, which must be expended with the certified minority business enterprise subcontractors and subvendors shall be determined by the agency before such contracts may be reserved. In order to bid on a contract so reserved, the vendor shall identify those certified minority business enterprises which will be utilized as subcontractors or subvendors by sworn statement. At the time of performance or project completion, the contractor shall report by sworn statement the payments and completion of work for all certified minority business enterprises used in the contract.

(9) An agency shall not divide the solicitation of commodities or contractual services so as to avoid the requirements of subsections (1)-(3).

(10) A contract for commodities or contractual services may be awarded without competition if state or federal law prescribes with whom the agency must contract or if the rate of payment or the recipient of the funds is established during the appropriations process.

(11) If two equal responses to a solicitation or a request for quote are received and one response is from a certified minority business enterprise, the agency shall enter into a contract with the certified minority business enterprise.

(12) Extension of a contract for commodities or contractual services must be in writing for a period not to exceed 6 months and is subject to the same terms and conditions set forth in the initial contract and any written amendments signed by the parties. There may be only one extension of a contract unless the failure to meet the criteria set forth in the contract for completion of the contract is due to events beyond the control of the contractor.

(13) Contracts for commodities or contractual services may be renewed for a period that may not exceed 3 years or the term of the original contract, whichever is longer. Renewal of a contract for commodities or contractual services must be in writing and is subject to the same terms and conditions set forth in the initial contract and any written amendments signed by the parties. If the commodity or contractual service is purchased as a result of the solicitation of bids, proposals, or replies, the price of the commodity or contractual service to be renewed must be specified in the bid, proposal, or reply, except that an agency may negotiate lower pricing. A renewal contract may not include any compensation for costs associated with the renewal. Renewals are contingent upon satisfactory performance evaluations by the agency and subject to the availability of funds. Exceptional purchase contracts pursuant to paragraphs (3)(a) and (c) may not be renewed. With the exception of subsection (10), if a contract amendment results in a longer contract term or increased payments, a state agency may not renew or amend a contract for the outsourcing of a service or activity that has an original term value exceeding $10 million before submitting a written report concerning contract performance to the Governor, the President of the Senate, and the Speaker of the House of Representatives at least 90 days before execution of the renewal or amendment.

(14) For each contractual services contract, the agency shall designate an employee to function as contract manager who is responsible for enforcing performance of the contract terms and conditions and serve as a liaison with the contractor.

(a) Each contract manager who is responsible for contracts in excess of the threshold amount for CATEGORY TWO must, at a minimum, complete training conducted by the Chief Financial Officer for accountability in contracts and grant management. The Chief Financial Officer shall establish and disseminate uniform procedures pursuant to s. 17.03(3) to ensure that contractual services have been rendered in accordance with the contract terms before the agency processes the invoice for payment. The procedures must include, but need not be limited to, procedures for monitoring and documenting contractor performance, reviewing and documenting all deliverables for which payment is requested by vendors, and providing written certification by contract managers of the agency’s receipt of goods and services.

(b) Each contract manager who is responsible for contracts in excess of $100,000 annually must complete training in contract management and become a certified contract manager. The department is responsible for establishing and disseminating the requirements for certification which include completing the training conducted by the Chief Financial Officer for accountability in contracts and grant management. Training and certification must be coordinated by the department, and the training must be conducted jointly by the department and the Department of Financial Services. Training must promote best practices and procedures related to negotiating, managing, and ensuring accountability in agency contracts and grant agreements, which must include the use of case studies based upon previous audits, contracts, and grant agreements. All agency contract managers must become certified within 24 months after establishment of the training and certification requirements by the department and the Department of Financial Services.

(15) Each agency shall designate at least one employee who shall serve as a contract administrator responsible for maintaining a contract file and financial information on all contractual services contracts and who shall serve as a liaison with the contract managers and the department.

(16)(a) For a contract in excess of the threshold amount provided in s. 287.017 for CATEGORY FOUR, the agency head shall appoint:

1. At least three persons to evaluate proposals and replies who collectively have experience and knowledge in the program areas and service requirements for which commodities or contractual services are sought.

2. At least three persons to conduct negotiations during a competitive sealed reply procurement who collectively have experience and knowledge in negotiating contracts, contract procurement, and the program areas and service requirements for which commodities or contractual services are sought.

(b) If the value of a contract is in excess of $1 million in any fiscal year, at least one of the persons conducting negotiations must be certified as a contract negotiator based upon department rules in order to ensure that certified contract negotiators are knowledgeable about effective negotiation strategies, capable of successfully implementing those strategies, and involved appropriately in the procurement process. At a minimum, the rules must address the qualifications required for certification, the method of certification, and the procedure for involving the certified negotiator. If the value of a contract is in excess of $10 million in any fiscal year, at least one of the persons conducting negotiations must be a Project Management Professional, as certified by the Project Management Institute.

(17)(a)1. Each agency must avoid, neutralize, or mitigate significant potential organizational conflicts of interest before a contract is awarded. If the agency elects to mitigate the significant potential organizational conflict or conflicts of interest, an adequate mitigation plan, including organizational, physical, and electronic barriers, shall be developed.

2. If a conflict cannot be avoided or mitigated, an agency may proceed with the contract award if the agency head certifies that the award is in the best interests of the state. The agency head must specify in writing the basis for the certification.

(b)1. An agency head may not proceed with a contract award under subparagraph (a)2. if a conflict of interest is based upon the vendor gaining an unfair competitive advantage.

2. An unfair competitive advantage exists when the vendor competing for the award of a contract obtained:

a. Access to information that is not available to the public and would assist the vendor in obtaining the contract; or

b. Source selection information that is relevant to the contract but is not available to all competitors and that would assist the vendor in obtaining the contract.

(c) A person who receives a contract that has not been procured pursuant to subsections (1)-(3) to perform a feasibility study of the potential implementation of a subsequent contract, who participates in the drafting of a solicitation or who develops a program for future implementation, is not eligible to contract with the agency for any other contracts dealing with that specific subject matter, and any firm in which such person has any interest is not eligible to receive such contract. However, this prohibition does not prevent a vendor who responds to a request for information from being eligible to contract with an agency.

(18) Each agency shall establish a review and approval process for all contractual services contracts costing more than the threshold amount provided for in s. 287.017 for CATEGORY THREE which shall include, but not be limited to, program, financial, and legal review and approval. Such reviews and approvals shall be obtained before the contract is executed.

(19) In any procurement that costs more than the threshold amount provided for in s. 287.017 for CATEGORY TWO and is accomplished without competition, the individuals taking part in the development or selection of criteria for evaluation, the evaluation process, and the award process shall attest in writing that they are independent of, and have no conflict of interest in, the entities evaluated and selected.

(20) Nothing in this section shall affect the validity or effect of any contract in existence on October 1, 1990.

(21) An agency may contract for services with any independent, nonprofit college or university which is located within the state and is accredited by the Southern Association of Colleges and Schools, on the same basis as it may contract with any state university and college.

(22) The department, in consultation with the Chief Financial Officer and the Agency for State Technology, shall maintain a program for online procurement of commodities and contractual services. To enable the state to promote open competition and leverage its buying power, agencies shall participate in the online procurement program, and eligible users may participate in the program. Only vendors prequalified as meeting mandatory requirements and qualifications criteria may participate in online procurement.

(a) The department, in consultation with the Agency for State Technology and in compliance with the standards of the agency, may contract for equipment and services necessary to develop and implement online procurement.

(b) The department shall adopt rules to administer the program for online procurement. The rules must include, but not be limited to:

1. Determining the requirements and qualification criteria for prequalifying vendors.

2. Establishing the procedures for conducting online procurement.

3. Establishing the criteria for eligible commodities and contractual services.

4. Establishing the procedures for providing access to online procurement.

5. Determining the criteria warranting any exceptions to participation in the online procurement program.

(c) The department may impose and shall collect all fees for the use of the online procurement systems.

1. The fees may be imposed on an individual transaction basis or as a fixed percentage of the cost savings generated. At a minimum, the fees must be set in an amount sufficient to cover the projected costs of the services, including administrative and project service costs in accordance with the policies of the department.

2. If the department contracts with a provider for online procurement, the department, pursuant to appropriation, shall compensate the provider from the fees after the department has satisfied all ongoing costs. The provider shall report transaction data to the department each month so that the department may determine the amount due and payable to the department from each vendor.

3. All fees that are due and payable to the state on a transactional basis or as a fixed percentage of the cost savings generated are subject to s. 215.31 and must be remitted within 40 days after receipt of payment for which the fees are due. For fees that are not remitted within 40 days, the vendor shall pay interest at the rate established under s. 55.03(1) on the unpaid balance from the expiration of the 40-day period until the fees are remitted.

4. All fees and surcharges collected under this paragraph shall be deposited in the Operating Trust Fund as provided by law.

(23) Each solicitation for the procurement of commodities or contractual services shall include the following provision: “Respondents to this solicitation or persons acting on their behalf may not contact, between the release of the solicitation and the end of the 72-hour period following the agency posting the notice of intended award, excluding Saturdays, Sundays, and state holidays, any employee or officer of the executive or legislative branch concerning any aspect of this solicitation, except in writing to the procurement officer or as provided in the solicitation documents. Violation of this provision may be grounds for rejecting a response.”

History.—s. 1, ch. 78-4; s. 2, ch. 80-206; s. 4, ch. 80-374; s. 1, ch. 82-121; s. 9, ch. 82-196; s. 3, ch. 83-99; s. 3, ch. 83-192; s. 7, ch. 86-204; s. 9, ch. 88-384; s. 1, ch. 89-377; s. 17, ch. 90-268; s. 8, ch. 91-162; s. 251, ch. 92-279; s. 55, ch. 92-326; s. 7, ch. 93-161; s. 11, ch. 94-322; s. 869, ch. 95-148; s. 6, ch. 96-236; s. 30, ch. 97-153; s. 82, ch. 98-279; s. 11, ch. 99-4; s. 50, ch. 99-8; s. 45, ch. 99-399; s. 33, ch. 2000-164; s. 11, ch. 2000-286; s. 56, ch. 2001-61; s. 4, ch. 2001-278; s. 37, ch. 2002-1; s. 15, ch. 2002-207; s. 331, ch. 2003-261; s. 20, ch. 2004-5; ss. 9, 58, ch. 2004-269; s. 1, ch. 2005-59; ss. 6, 15, ch. 2005-71; s. 6, ch. 2006-2; s. 4, ch. 2006-26; s. 19, ch. 2006-79; s. 25, ch. 2006-195; s. 1, ch. 2006-224; s. 8, ch. 2007-6; s. 15, ch. 2007-105; s. 6, ch. 2008-5; s. 13, ch. 2008-116; s. 5, ch. 2008-153; s. 4, ch. 2009-227; s. 9, ch. 2010-4; s. 19, ch. 2010-151; s. 13, ch. 2012-32; ss. 5, 6, ch. 2013-154; s. 1, ch. 2014-135; s. 25, ch. 2014-221.

1Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



287.0571 - Business case to outsource; applicability.

287.0571 Business case to outsource; applicability.—

(1) It is the intent of the Legislature that each state agency focus on its core mission and deliver services effectively and efficiently by leveraging resources and contracting with private sector vendors whenever vendors can more effectively and efficiently provide services and reduce the cost of government.

(2) It is further the intent of the Legislature that business cases to outsource be evaluated for feasibility, cost-effectiveness, and efficiency before a state agency proceeds with any outsourcing of services.

(3) This section does not apply to:

(a) A procurement of commodities and contractual services listed in s. 287.057(3)(d) and (e) and (21).

(b) A procurement of contractual services subject to s. 287.055.

(c) A contract in support of the planning, development, implementation, operation, or maintenance of the road, bridge, and public transportation construction program of the Department of Transportation.

(d) A procurement of commodities or contractual services which does not constitute an outsourcing of services or activities.

(4) An agency shall complete a business case for any outsourcing project that has an expected cost in excess of $10 million within a single fiscal year. The business case shall be submitted pursuant to s. 216.023. The business case shall be available as part of the solicitation but is not subject to challenge and shall include the following:

(a) A detailed description of the service or activity for which the outsourcing is proposed.

(b) A description and analysis of the state agency’s current performance, based on existing performance metrics if the state agency is currently performing the service or activity.

(c) The goals desired to be achieved through the proposed outsourcing and the rationale for such goals.

(d) A citation to the existing or proposed legal authority for outsourcing the service or activity.

(e) A description of available options for achieving the goals. If state employees are currently performing the service or activity, at least one option involving maintaining state provision of the service or activity shall be included.

(f) An analysis of the advantages and disadvantages of each option, including, at a minimum, potential performance improvements and risks.

(g) A description of the current market for the contractual services that are under consideration for outsourcing.

(h) A cost-benefit analysis documenting the direct and indirect specific baseline costs, savings, and qualitative and quantitative benefits involved in or resulting from the implementation of the recommended option or options. Such analysis must specify the schedule that, at a minimum, must be adhered to in order to achieve the estimated savings. All elements of cost must be clearly identified in the cost-benefit analysis, described in the business case, and supported by applicable records and reports. The state agency head shall attest that, based on the data and information underlying the business case, to the best of his or her knowledge, all projected costs, savings, and benefits are valid and achievable. As used in this section, the term “cost” means the reasonable, relevant, and verifiable cost, which may include, but is not limited to, elements such as personnel, materials and supplies, services, equipment, capital depreciation, rent, maintenance and repairs, utilities, insurance, personnel travel, overhead, and interim and final payments. The appropriate elements shall depend on the nature of the specific initiative. As used in this paragraph, the term “savings” means the difference between the direct and indirect actual annual baseline costs compared to the projected annual cost for the contracted functions or responsibilities in any succeeding state fiscal year during the term of the contract.

(i) A description of differences among current state agency policies and processes and, as appropriate, a discussion of options for or a plan to standardize, consolidate, or revise current policies and processes, if any, to reduce the customization of any proposed solution that would otherwise be required.

(j) A description of the specific performance standards that must, at a minimum, be met to ensure adequate performance.

(k) The projected timeframe for key events from the beginning of the procurement process through the expiration of a contract.

(l) A plan to ensure compliance with the public records law.

(m) A specific and feasible contingency plan addressing contractor nonperformance and a description of the tasks involved in and costs required for its implementation.

(n) A state agency’s transition plan for addressing changes in the number of agency personnel, affected business processes, employee transition issues, and communication with affected stakeholders, such as agency clients and the public. The transition plan must contain a reemployment and retraining assistance plan for employees who are not retained by the state agency or employed by the contractor.

(o) A plan for ensuring access by persons with disabilities in compliance with applicable state and federal law.

(5) In addition to the contract requirements provided in s. 287.058, each contract for a proposed outsourcing, pursuant to this section, must include, but need not be limited to, the following contractual provisions:

(a) A scope-of-work provision that clearly specifies each service or deliverable to be provided, including a description of each deliverable or activity that is quantifiable, measurable, and verifiable. This provision must include a clause that states if a particular service or deliverable is inadvertently omitted or not clearly specified but determined to be operationally necessary and verified to have been performed by the agency within the 12 months before the execution of the contract, such service or deliverable will be provided by the contractor through the identified contract-amendment process.

(b) A service-level-agreement provision describing all services to be provided under the terms of the agreement, the state agency’s service requirements and performance objectives, specific responsibilities of the state agency and the contractor, and the process for amending any portion of the service-level agreement. Each service-level agreement must contain an exclusivity clause that allows the state agency to retain the right to perform the service or activity, directly or with another contractor, if service levels are not being achieved.

(c) A provision that identifies all associated costs, specific payment terms, and payment schedules, including provisions governing incentives and financial disincentives and criteria governing payment.

(d) A provision that identifies a clear and specific transition plan that will be implemented in order to complete all required activities needed to transfer the service or activity from the state agency to the contractor and operate the service or activity successfully.

(e) A performance-standards provision that identifies all required performance standards, which must include, at a minimum:

1. Detailed and measurable acceptance criteria for each deliverable and service to be provided to the state agency under the terms of the contract which document the required performance level.

2. A method for monitoring and reporting progress in achieving specified performance standards and levels.

3. The sanctions or disincentives that shall be imposed for nonperformance by the contractor or state agency.

(f) A provision that requires the contractor and its subcontractors to maintain adequate accounting records that comply with all applicable federal and state laws and generally accepted accounting principles.

(g) A provision that authorizes the state agency to have access to and to audit all records related to the contract and subcontracts, or any responsibilities or functions under the contract and subcontracts, for purposes of legislative oversight, and a requirement for audits by a service organization in accordance with professional auditing standards, if appropriate.

(h) A provision that requires the contractor to interview and consider for employment with the contractor each displaced state employee who is interested in such employment.

(i) A contingency-plan provision that describes the mechanism for continuing the operation of the service or activity, including transferring the service or activity back to the state agency or successor contractor if the contractor fails to perform and comply with the performance standards and levels of the contract and the contract is terminated.

(j) A provision that requires the contractor and its subcontractors to comply with public records laws, specifically to:

1. Keep and maintain the public records that ordinarily and necessarily would be required by the state agency in order to perform the service or activity.

2. Provide the public with access to such public records on the same terms and conditions that the state agency would provide the records and at a cost that does not exceed that provided in chapter 119 or as otherwise provided by law.

3. Ensure that records that are exempt or records that are confidential and exempt are not disclosed except as authorized by law.

4. Meet all requirements for retaining records and transfer to the state agency, at no cost, all public records in possession of the contractor upon termination of the contract and destroy any duplicate public records that are exempt or confidential and exempt. All records stored electronically must be provided to the state agency in a format that is compatible with the information technology systems of the state agency.

(k)1. A provision that provides that any copyrightable or patentable intellectual property produced as a result of work or services performed under the contract, or in any way connected with the contract, shall be the property of the state, with only such exceptions as are clearly expressed and reasonably valued in the contract.

2. A provision that provides that, if the primary purpose of the contract is the creation of intellectual property, the state shall retain an unencumbered right to use such property.

(l) If applicable, a provision that allows the agency to purchase from the contractor, at its depreciated value, assets used by the contractor in the performance of the contract. If assets have not depreciated, the agency shall retain the right to negotiate to purchase at an agreed-upon cost.

History.—s. 2, ch. 2006-224; s. 20, ch. 2010-151; s. 7, ch. 2013-154.



287.0572 - Present-value methodology.

287.0572 Present-value methodology.—

(1) The cost of bids, proposals, or replies for state contracts that include provisions for unequal payment streams or unequal time payment periods shall be evaluated using present-value methodology. Each agency, as defined in s. 287.012(1), shall perform the evaluation using the present-value discount rate supplied by the department. The present-value discount rate shall be the rate for United States Treasury notes and bonds published in the Interest Rates: Money and Capital Markets section of the most recent copy of the Federal Reserve Bulletin published at the time of issuance of the request for proposals, the invitation to negotiate, or the invitation to bid.

(2) The department may adopt rules to administer subsection (1).

History.—ss. 1, 2, ch. 85-122; s. 252, ch. 92-279; s. 55, ch. 92-326; s. 16, ch. 2002-207.



287.0575 - Coordination of contracted services.

287.0575 Coordination of contracted services.—The following duties and responsibilities of the Department of Children and Families, the Agency for Persons with Disabilities, the Department of Health, the Department of Elderly Affairs, and the Department of Veterans’ Affairs, and service providers under contract to those agencies, are established:

(1) No later than August 1, 2010, or upon entering into any new contract for health and human services, state agencies contracting for health and human services must notify their contract service providers of the requirements of this section.

(2) No later than October 1, 2010, contract service providers that have more than one contract with one or more state agencies to provide health and human services must provide to each of their contract managers a comprehensive list of their health and human services contracts. The list must include the following information:

(a) The name of each contracting state agency and the applicable office or program issuing the contract.

(b) The identifying name and number of each contract.

(c) The starting and ending date of each contract.

(d) The amount of each contract.

(e) A brief description of the purpose of the contract and the types of services provided under each contract.

(f) The name and contact information of the contract manager.

(3) With respect to contracts entered into on or after August 1, 2010, effective November 1, 2010, or 30 days after receiving the list provided under subsection (2), a single lead administrative coordinator for each contract service provider shall be designated as provided in this subsection from among the agencies having multiple contracts as provided in subsection (2). On or before the date such responsibilities are assumed, the designated lead administrative coordinator shall provide notice of his or her designation to the contract service provider and to the agency contract managers for each affected contract. Unless another lead administrative coordinator is selected by agreement of all affected contract managers, the designated lead administrative coordinator shall be the agency contract manager of the contract with the highest dollar value over the term of the contract, provided the term of the contract remaining at the time of designation exceeds 24 months. If the remaining terms of all contracts are 24 months or less, the designated lead administrative coordinator shall be the contract manager of the contract with the latest end date. A designated lead administrative coordinator, or his or her successor as contract manager, shall continue as lead administrative coordinator until another lead administrative coordinator is selected by agreement of all affected contract managers or until the end date of the contract for which the designated lead administrative coordinator serves as contract manager, at which time a new lead administrative coordinator shall be designated pursuant to this subsection, if applicable.

(4) The designated lead administrative coordinator shall be responsible for:

(a) Establishing a coordinated schedule for administrative and fiscal monitoring;

(b) Consulting with other case managers to establish a single unified set of required administrative and fiscal documentation;

(c) Consulting with other case managers to establish a single unified schedule for periodic updates of administrative and fiscal information; and

(d) Maintaining an accessible electronic file of up-to-date administrative and fiscal documents, including, but not limited to, corporate documents, membership records, audits, and monitoring reports.

(5) Contract managers for agency contracts other than the designated lead administrative coordinator must conduct administrative and fiscal monitoring activities in accordance with the coordinated schedule and must obtain any necessary administrative and fiscal documents from the designated lead administrative coordinator’s electronic file.

(6) This section does not apply to routine program performance monitoring or prohibit a contracting agency from directly and immediately contacting the service provider when the health or safety of clients is at risk.

(7) Each agency contracting for health and human services shall annually evaluate the performance of its designated lead administrative coordinator in establishing coordinated systems, improving efficiency, and reducing redundant monitoring activities for state agencies and their service providers. The annual report shall be submitted to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

History.—s. 24, ch. 2010-151; s. 52, ch. 2014-19.



287.058 - Contract document.

287.058 Contract document.—

(1) Every procurement of contractual services in excess of the threshold amount provided in s. 287.017 for CATEGORY TWO, except for the providing of health and mental health services or drugs in the examination, diagnosis, or treatment of sick or injured state employees or the providing of other benefits as required by chapter 440, shall be evidenced by a written agreement embodying all provisions and conditions of the procurement of such services, which shall, where applicable, include, but not be limited to, a provision:

(a) That bills for fees or other compensation for services or expenses be submitted in detail sufficient for a proper preaudit and postaudit thereof.

(b) That bills for any travel expenses be submitted in accordance with s. 112.061. A state agency may establish rates lower than the maximum provided in s. 112.061.

(c) Allowing unilateral cancellation by the agency for refusal by the contractor to allow public access to all documents, papers, letters, or other material made or received by the contractor in conjunction with the contract, unless the records are exempt from s. 24(a) of Art. I of the State Constitution and s. 119.07(1).

(d) Specifying a scope of work that clearly establishes all tasks the contractor is required to perform.

(e) Dividing the contract into quantifiable, measurable, and verifiable units of deliverables that must be received and accepted in writing by the contract manager before payment. Each deliverable must be directly related to the scope of work and specify a performance measure. As used in this paragraph, the term “performance measure” means the required minimum acceptable level of service to be performed and criteria for evaluating the successful completion of each deliverable.

(f) Specifying the criteria and the final date by which such criteria must be met for completion of the contract.

(g) Specifying that the contract may be renewed for a period that may not exceed 3 years or the term of the original contract, whichever is longer, specifying the renewal price for the contractual service as set forth in the bid, proposal, or reply, specifying that costs for the renewal may not be charged, and specifying that renewals are contingent upon satisfactory performance evaluations by the agency and subject to the availability of funds. Exceptional purchase contracts pursuant to s. 287.057(3)(a) and (c) may not be renewed.

(h) Specifying the financial consequences that the agency must apply if the contractor fails to perform in accordance with the contract.

(i) Addressing the property rights of any intellectual property related to the contract and the specific rights of the state regarding the intellectual property if the contractor fails to provide the services or is no longer providing services.

In lieu of a written agreement, the agency may authorize the use of a purchase order for classes of contractual services if the provisions of paragraphs (a)-(i) are included in the purchase order or solicitation. The purchase order must include, but need not be limited to, an adequate description of the services, the contract period, and the method of payment. In lieu of printing the provisions of paragraphs (a)-(c) and (g) in the contract document or purchase order, agencies may incorporate the requirements of paragraphs (a)-(c) and (g) by reference.

(2) The written agreement shall be signed by the agency head or designee and the contractor before the rendering of any contractual service the value of which is in excess of the threshold amount provided in s. 287.017 for CATEGORY TWO, except in the case of a valid emergency as certified by the agency head. The written statement of an emergency must be prepared within 30 days after the contractor begins rendering the service and must state the particular facts and circumstances which precluded the execution of the written agreement before the rendering of the service. If the agency fails to have the contract signed by the agency head or designee and the contractor before rendering the contractual service, and if an emergency does not exist, the agency head shall, within 30 days after the contractor begins rendering the service, certify the specific conditions and circumstances to the department as well as describe actions taken to prevent recurrence of such noncompliance. The agency head may delegate the written statement only to other senior management agency personnel. A copy of the written statement shall be furnished to the Chief Financial Officer with the voucher authorizing payment. The department shall report repeated instances of noncompliance by an agency to the Auditor General. This subsection does not authorize additional compensation prohibited under s. 215.425. The procurement of contractual services may not be divided so as to avoid the provisions of this section.

(3) Notwithstanding the provisions of subsections (1) and (2), in those cases in which state agencies are unable to procure a written agreement for the providing of health and mental health services or drugs in the examination, diagnosis, or treatment of sick or injured persons in the care or custody of a state agency, those services and drugs may be obtained by purchase order. The purchase order shall contain sufficient detail for a proper audit and shall be signed by purchasing or contracting personnel acting on behalf of the agency.

(4) Every procurement of contractual services of the value of the threshold amount provided in s. 287.017 for CATEGORY TWO or less, except for the providing of health and mental health services or drugs in the examination, diagnosis, or treatment of sick or injured state employees or the providing of other benefits as required by the provisions of chapter 440, shall be evidenced by a written agreement or purchase order. The written agreement or purchase order must contain sufficient detail for a proper audit, must be signed by purchasing or contracting personnel acting on behalf of the agency, and may contain the provisions and conditions provided in subsection (1).

(5) Unless otherwise provided in the General Appropriations Act or the substantive bill implementing the General Appropriations Act, the Chief Financial Officer may waive the requirements of this section for services which are included in s. 287.057(3)(e).

(6) A contract may not prohibit a contractor from lobbying the executive or legislative branch concerning the scope of services, performance, term, or compensation regarding any contract to which the contractor and a state agency are parties, after contract execution and during the contract term. The provisions of this subsection are supplemental to the provisions of ss. 11.062 and 216.347 and any other law prohibiting the use of state funds for lobbying purposes.

History.—s. 10, ch. 82-196; s. 4, ch. 83-192; s. 1, ch. 85-30; s. 47, ch. 86-183; s. 8, ch. 86-204; s. 10, ch. 88-384; s. 20, ch. 88-557; s. 18, ch. 90-268; s. 8, ch. 93-161; s. 2, ch. 95-420; s. 7, ch. 96-236; s. 83, ch. 98-279; s. 3, ch. 2001-266; s. 12, ch. 2001-278; s. 17, ch. 2002-207; s. 332, ch. 2003-261; s. 6, ch. 2006-224; s. 25, ch. 2010-151; s. 8, ch. 2013-154.



287.05805 - Contract requirement for use of state funds to purchase or improve real property.

287.05805 Contract requirement for use of state funds to purchase or improve real property.—Each state agency shall include in its standard contract document a requirement that any state funds provided for the purchase of or improvements to real property are contingent upon the contractor or political subdivision granting to the state a security interest in the property at least to the amount of state funds provided for at least 5 years from the date of purchase or the completion of the improvements or as further required by law.

History.—s. 70, ch. 2000-367.

Note.—Former s. 253.85.



287.0582 - Contracts which require annual appropriation; contingency statement.

287.0582 Contracts which require annual appropriation; contingency statement.—No executive branch public officer or employee shall enter into any contract on behalf of the state, which contract binds the state or its executive agencies for the purchase of services or tangible personal property for a period in excess of 1 fiscal year, unless the following statement is included in the contract: “The State of Florida’s performance and obligation to pay under this contract is contingent upon an annual appropriation by the Legislature.”

History.—s. 3, ch. 85-122.



287.0585 - Late payments by contractors to subcontractors and suppliers; penalty.

287.0585 Late payments by contractors to subcontractors and suppliers; penalty.—

(1) When a contractor receives from a state agency any payment for contractual services, commodities, supplies, or construction contracts, except those construction contracts subject to the provisions of chapter 339, the contractor shall pay such moneys received to each subcontractor and supplier in proportion to the percentage of work completed by each subcontractor and supplier at the time of receipt of the payment. If the contractor receives less than full payment, then the contractor shall be required to disburse only the funds received on a pro rata basis with the contractor, subcontractors, and suppliers, each receiving a prorated portion based on the amount due on the payment. If the contractor without reasonable cause fails to make payments required by this section to subcontractors and suppliers within 7 working days after the receipt by the contractor of full or partial payment, the contractor shall pay to the subcontractors and suppliers a penalty in the amount of one-half of 1 percent of the amount due, per day, from the expiration of the period allowed herein for payment. Such penalty shall be in addition to actual payments owed and shall not exceed 15 percent of the outstanding balance due. In addition to other fines or penalties, a person found not in compliance with any provision of this subsection may be ordered by the court to make restitution for attorney’s fees and all related costs to the aggrieved party or the Department of Legal Affairs when it provides legal assistance pursuant to this section. The Department of Legal Affairs may provide legal assistance to subcontractors or vendors in proceedings brought against contractors under the provisions of this section.

(2) This section shall not apply when the contract between the contractor and subcontractors or subvendors provides otherwise, or when payments under the contract are otherwise governed by ss. 255.0705-255.078.

History.—s. 5, ch. 85-104; s. 2, ch. 89-200; s. 9, ch. 91-162; s. 14, ch. 2005-230.



287.059 - Private attorney services.

287.059 Private attorney services.—

(1) For purposes of this section, the term “agency” or “state agency” includes state officers, departments, boards, commissions, divisions, bureaus, councils, and units of organization, however designated, of the executive branch of state government, community and junior colleges, and multicounty special districts exclusive of those created by interlocal agreement or which have elected governing boards.

(2) No agency shall contract for private attorney services without the prior written approval of the Attorney General, except that such written approval is not required for private attorney services:

(a) Procured by the Executive Office of the Governor, offices under the jurisdiction of the Financial Services Commission, or any department under the exclusive jurisdiction of a single Cabinet officer.

(b) Provided by legal services organizations to indigent clients.

(c) Necessary to represent the state in litigation involving the State Risk Management Trust Fund pursuant to part II of chapter 284.

(d) Procured by the university and college boards of trustees or the state universities and colleges.

(e) Procured by community and junior colleges and multicounty special districts.

(f) Procured by the Board of Trustees for the Florida School for the Deaf and the Blind.

(3) An agency requesting approval for the use of private attorney services shall first offer to contract with the Department of Legal Affairs for such attorney services at a cost pursuant to mutual agreement. The Attorney General shall decide on a case-by-case basis to accept or decline to provide such attorney services as staffing, expertise, or other legal or economic considerations warrant. If the Attorney General declines to provide the requested attorney services, the Attorney General’s written approval shall include a statement that the private attorney services requested cannot be provided by the office of the Attorney General or that such private attorney services are cost-effective in the opinion of the Attorney General. The Attorney General shall not consider political affiliation in making such decision. The office of the Attorney General shall respond to the request of an agency for prior written approval within 10 working days after receiving such request. The Attorney General may request additional information necessary for evaluation of a request. The Attorney General shall respond to the request within 10 working days after receipt of the requested information. Those agencies exempt from written approval from the Attorney General, as described in paragraphs (2)(a)-(f), may contract with the Department of Legal Affairs for attorney services. The Attorney General shall determine on a case-by-case basis whether to provide such attorney services as staffing, expertise, or other legal considerations warrant. The Attorney General may adopt, by rule, a form on which agencies requesting written approval for private attorney services shall provide information concerning:

(a) The nature of the attorney services to be provided and the issues involved.

(b) The need for use of private attorneys, rather than agency staff attorneys, utilizing the criteria provided in subsection (9).

(c) The criteria by which the agency selected the private attorney or law firm it proposes to employ, utilizing the criteria provided in subsection (10).

(d) Competitive fees for similar attorney services.

(e) The agency’s analysis estimating the number of hours for attorney services, the costs, the total contract amount, and, when appropriate, a risk or cost-benefit analysis.

(f) Which partners, associates, paralegals, research associates, or other personnel will be used, and how their time will be billed to the agency.

(g) Any other information which the Attorney General deems appropriate for the proper evaluation of the need for such private attorney services.

(4) When written approval has been received from the Attorney General, the general counsel for the agency shall review the form and legality of the contract for private attorney services and shall indicate his or her approval by signing the contract. After a contract is approved and signed by the general counsel, in order to effectuate that contract the agency head must sign the contract. The agency head shall also maintain custody of the contract.

(5) The agency head or a designee shall give written approval prior to contracting for private attorney services for all agencies exempt from written approval of the Attorney General as described in paragraphs (2)(a)-(f).

(6) The Attorney General shall, by rule, adopt a standard fee schedule for private attorney services using hourly rates or an alternative billing methodology. The Attorney General shall take into consideration the following factors:

(a) Type of controversy involved and complexity of the legal services needed.

(b) Geographic area where the attorney services are to be provided.

(c) Novelty of the legal questions involved.

(d) Amount of experience desired for the particular kind of attorney services to be provided.

(e) Other factors deemed appropriate by the Attorney General.

(f) The most cost-effective or appropriate billing methodology.

(7)(a) A contingency fee contract must be commercially reasonable. As used in this subsection, the term “commercially reasonable” means no more than the amount permissible pursuant to rule 4-1.5 of the rules regulating The Florida Bar and case law interpreting that rule.

(b) If the amount of the fee is in dispute, the counsel retained by the state shall participate in mandatory binding arbitration. Payment of all attorney’s fees is subject to appropriation. Attorney’s fees shall be forfeited if, during the pendency of the case, the counsel retained by the state takes a public position that is adverse to the state’s litigation or settlement posture.

(8) All agencies, when contracting for private attorney services, must use the standard fee schedule for private attorney services as established pursuant to this section unless the head of the agency, or his or her designee, waives use of the schedule and sets forth the reasons for deviating from the schedule in writing to the Attorney General. Such waiver must demonstrate necessity based upon criteria for deviation from the schedule which the Attorney General shall establish by rule.

(9) The Attorney General shall develop guidelines that may be used by agencies to determine when it is necessary and appropriate to seek private attorney services in lieu of staff attorney services.

(10) Agencies are encouraged to use the following criteria when selecting outside firms for attorney services:

(a) The magnitude or complexity of the case.

(b) The firm’s ratings and certifications.

(c) The firm’s minority status.

(d) The firm’s physical proximity to the case and the agency.

(e) The firm’s prior experience with the agency.

(f) The firm’s prior experience with similar cases or issues.

(g) The firm’s billing methodology and proposed rate.

(h) The firm’s current or past adversarial position, or conflict of interest, with the agency.

(i) The firm’s willingness to use resources of the agency to minimize costs.

(11) The Attorney General shall develop a standard addendum to every contract for attorney services that must be used by all agencies, unless waived by the Attorney General, describing in detail what is expected of both the contracted private attorney and the contracting agency. The addendum must address the internal system of governance if multiple law firms are parties to the contract and must, at a minimum, require that each firm identify one member who is authorized to legally bind the firm.

(12) Contracts for attorney services shall be originally executed for 1 year only, except that multiyear contracts may be entered into provided they are subject to annual appropriations and annual written approval from the Attorney General as described in subsection (3). Any amendments to extend the contract period or increase the billing rate or overall contract amount shall be considered new contracts for purposes of the written approval process described in subsection (3).

(13) The office of the Attorney General shall periodically prepare and distribute to agencies a roster by geographic location of private attorneys under contract with agencies, their fees, and primary area of legal specialization.

(14) The office of the Attorney General is authorized to competitively bid and contract with one or more court reporting services, on a circuitwide basis, on behalf of all state agencies in accordance with s. 287.057. The office of the Attorney General shall develop requests for proposal for court reporter services in consultation with the Florida Court Reporters Association. All agencies shall utilize the contracts for court reporting services entered into by the office of the Attorney General where in force, unless otherwise ordered by a court or unless an agency has a contract for court reporting services executed prior to May 5, 1993.

(15) The Attorney General’s office may, by rule, adopt standard fee schedules for court reporting services for each judicial circuit in consultation with the Florida Court Reporters Association. Agencies, when contracting for court reporting services, must use the standard fee schedule for court reporting services established pursuant to this section, provided no state contract is applicable or unless the head of the agency or his or her designee waives use of the schedule and sets forth the reasons for deviating from the schedule in writing to the Attorney General. Such waiver must demonstrate necessity based upon criteria for deviation from the schedule which the Attorney General shall establish by rule. Any proposed fee schedule under this section shall be submitted to the Governor, the Speaker of the House of Representatives, the President of the Senate, and the Chief Justice of the Florida Supreme Court at least 60 days prior to publication of the notice to adopt the rule.

(16) Each private attorney who is under contract to provide attorney services for the state or a state agency shall, from the inception of the contractual relationship until at least 4 years after the contract expires or terminates, maintain detailed current records, including documentation of all expenses, disbursements, charges, credits, underlying receipts and invoices, and other financial transactions that concern the provision of such attorney services. The private attorney shall make all such records available for inspection and copying upon request in accordance with chapter 119.

History.—s. 5, ch. 82-196; s. 2, ch. 84-158; s. 1, ch. 90-147; s. 19, ch. 90-268; s. 16, ch. 92-170; s. 9, ch. 93-161; s. 13, ch. 94-124; s. 870, ch. 95-148; ss. 10, 11, ch. 95-222; s. 54, ch. 99-13; s. 5, ch. 99-280; s. 19, ch. 2000-122; s. 4, ch. 2001-266; s. 18, ch. 2002-207; s. 333, ch. 2003-261; s. 26, ch. 2010-151.



287.0591 - Information technology.

287.0591 Information technology.—

(1) Beginning July 1, 2014, any competitive solicitation issued by the department for a state term contract for information technology commodities must include a term that does not exceed 48 months.

(2) Beginning September 1, 2015, any competitive solicitation issued by the department for a state term contract for information technology consultant services or information technology staff augmentation contractual services must include a term that does not exceed 48 months.

(3) The department may execute a state term contract for information technology commodities, consultant services, or staff augmentation contractual services that exceeds the 48-month requirement if the Secretary of Management Services and the executive director of the Agency for State Technology certify to the Executive Office of the Governor that a longer contract term is in the best interest of the state.

(4) If the department issues a competitive solicitation for information technology commodities, consultant services, or staff augmentation contractual services, the Agency for State Technology shall participate in such solicitations.

History.—s. 19, ch. 2014-221.



287.0595 - Pollution response action contracts; department rules.

287.0595 Pollution response action contracts; department rules.—

(1) The Department of Environmental Protection shall establish, by adopting administrative rules as provided in chapter 120:

(a) Procedures for determining the qualifications of responsible potential vendors prior to advertisement for and receipt of bids, proposals, or replies for pollution response action contracts, including procedures for the rejection of unqualified vendors. Response actions are those activities described in s. 376.301(39).

(b) Procedures for awarding such contracts to the lowest responsible and responsive vendor as well as procedures to be followed in cases in which the department declares a valid emergency to exist which would necessitate the waiver of the rules governing the awarding of such contracts to the lowest responsible and responsive vendor.

(c) Procedures governing payment of contracts.

(d) Procedures to govern negotiations for contracts, modifications to contract documents, and terms and conditions of contracts.

(2) In adopting rules under this section, the Department of Environmental Protection shall follow the criteria applicable to the department’s contracting to the maximum extent possible, consistent with the goals and purposes of ss. 376.307 and 376.3071.

(3) Any bid submitted under this section shall be confidential and exempt from the provisions of s. 119.07(1) until a selection is made and a contract signed or until bids are no longer under active consideration.

History.—s. 1, ch. 87-337; s. 9, ch. 87-374; s. 8, ch. 89-188; s. 2, ch. 89-377; s. 3, ch. 90-54; s. 103, ch. 90-360; s. 253, ch. 92-279; s. 55, ch. 92-326; s. 1, ch. 94-355; s. 114, ch. 94-356; s. 86, ch. 95-143; s. 18, ch. 96-263; s. 14, ch. 96-277; s. 14, ch. 96-321; s. 133, ch. 96-406; s. 15, ch. 98-189; s. 55, ch. 99-13; s. 19, ch. 2002-207; s. 3, ch. 2005-50; s. 1, ch. 2014-151; s. 16, ch. 2015-2; s. 88, ch. 2015-229; s. 6, ch. 2016-184.



287.063 - Deferred-payment commodity contracts; preaudit review.

287.063 Deferred-payment commodity contracts; preaudit review.—

(1)(a) When any commodity contract requires deferred payments and the payment of interest, such contract shall be submitted to the Chief Financial Officer for the purpose of preaudit review and approval prior to acceptance by the state.

(b) Contracts executed pursuant to this subsection may bear interest at a rate not to exceed an average net interest cost rate which shall be computed by adding 150 basis points to the 20 “bond buyer” average yield index published immediately preceding the first day of the calendar month in which the contract is submitted to the Chief Financial Officer for preaudit review and approval.

(2)(a) No funds appropriated shall be used to acquire equipment through a lease or deferred-payment purchase arrangement unless approved by the Chief Financial Officer as economically prudent and cost-effective.

(b) The Chief Financial Officer shall establish, by rule, criteria for approving purchases made under deferred-payment contracts which require the payment of interest. Criteria shall include, but not be limited to, the following provisions:

1. No contract shall be approved in which interest exceeds the statutory ceiling contained in this section. However, the interest component of any master equipment financing agreement entered into for the purpose of consolidated financing of a deferred-payment, installment sale, or lease-purchase shall be deemed to comply with the interest rate limitation of this section so long as the interest component of every interagency agreement under such master equipment financing agreement complies with the interest rate limitation of this section.

2. No deferred-payment purchase for less than $30,000 shall be approved, unless it can be satisfactorily demonstrated and documented to the Chief Financial Officer that failure to make such deferred-payment purchase would adversely affect an agency in the performance of its duties. However, the Chief Financial Officer may approve any deferred-payment purchase if the Chief Financial Officer determines that such purchase is economically beneficial to the state.

3. No contract shall be approved which extends payment beyond 5 years, unless it can be satisfactorily demonstrated and documented to the Chief Financial Officer that failure to make such deferred-payment purchase would adversely affect an agency in the performance of its duties. The payment term may not exceed the useful life of the equipment unless the contract provides for the replacement or the extension of the useful life of the equipment during the term of the loan.

(c) The Chief Financial Officer shall require written justification based on need, usage, size of the purchase, and financial benefit to the state for deferred-payment purchases made pursuant to this subsection.

(3) This section does not apply to the Legislature.

(4) For purposes of this section, deferred-payment commodity contracts for replacing the state accounting and cash management systems may include equipment, accounting software, and implementation and project management services.

(5) For purposes of this section, the annualized amount of any such deferred payment commodity contract must be supported from available recurring funds appropriated to the agency in an appropriation category, as defined in chapter 216, that the Chief Financial Officer has determined is appropriate or that the Legislature has designated for payment of the obligation incurred under this section.

History.—s. 14, ch. 83-132; s. 30, ch. 85-349; s. 2, ch. 93-278; s. 1, ch. 2002-62; s. 334, ch. 2003-261; s. 23, ch. 2006-122; s. 24, ch. 2008-227.



287.064 - Consolidated financing of deferred-payment purchases.

287.064 Consolidated financing of deferred-payment purchases.—

(1) The Division of Bond Finance of the State Board of Administration and the Chief Financial Officer shall plan and coordinate deferred-payment purchases made by or on behalf of the state or its agencies or by or on behalf of state universities or Florida College System institutions participating under this section pursuant to s. 1001.706(7) or s. 1001.64(26), respectively. The Division of Bond Finance shall negotiate and the Chief Financial Officer shall execute agreements and contracts to establish master equipment financing agreements for consolidated financing of deferred-payment, installment sale, or lease purchases with a financial institution or a consortium of financial institutions. As used in this act, the term “deferred-payment” includes installment sale and lease-purchase.

(a) The period during which equipment may be acquired under any one master equipment financing agreement shall be limited to not more than 3 years.

(b) Repayment of the whole or a part of the funds drawn pursuant to the master equipment financing agreement may continue beyond the period established pursuant to paragraph (a).

(c) The interest rate component of any master equipment financing agreement shall be deemed to comply with the interest rate limitation imposed in s. 287.063 so long as the interest rate component of every interagency, state university, or community college agreement entered into under such master equipment financing agreement complies with the interest rate limitation imposed in s. 287.063. Such interest rate limitation does not apply when the payment obligation under the master equipment financing agreement is rated by a nationally recognized rating service in any one of the three highest classifications, which rating services and classifications are determined pursuant to rules adopted by the Chief Financial Officer.

(2) Unless specifically exempted by the Chief Financial Officer, all deferred-payment purchases, including those made by a state university or community college that is participating under this section, shall be acquired by funding through master equipment financing agreements. The Chief Financial Officer is authorized to exempt any purchases from consolidated financing when, in his or her judgment, alternative financing would be cost-effective or otherwise beneficial to the state.

(3) The Chief Financial Officer may require agencies to enter into interagency agreements and may require participating state universities or community colleges to enter into systemwide agreements for the purpose of carrying out the provisions of this act.

(a) The term of any interagency or systemwide agreement shall expire on June 30 of each fiscal year but shall automatically be renewed annually subject to appropriations and deferred-payment schedules. The period of any interagency or systemwide agreement shall not exceed the useful life of the equipment for which the agreement was made as determined by the Chief Financial Officer.

(b) The interagency or systemwide agreements may include, but are not limited to, equipment costs, terms, and a pro rata share of program and issuance expenses.

(4) Each state university or community college may choose to have its purchasing agreements involving administrative and instructional materials consolidated under this section.

(5) The Chief Financial Officer is authorized to automatically debit each agency’s or state university’s funds and each community college’s portion of the Community College Program Fund consistently with the deferred-payment schedules.

(6) All funds debited from each agency, state university, and community college pursuant to the provisions of this section may be deposited in the trust fund and shall be used to meet the financial obligations incurred pursuant to this act. Any income from the investment of funds may be used to fund administrative costs associated with this program.

(7) The Chief Financial Officer may borrow sufficient amounts from trust funds to pay issuance expenses for the purposes of administering this section. Such amounts shall be subject to approval of the Executive Office of the Governor and subject to the notice, review, and objection procedures of s. 216.177. Amounts loaned shall be repaid as soon as practicable not to exceed the length of time obligations are issued to establish the master equipment financing agreement.

(8) The State Board of Administration and the Chief Financial Officer, individually, shall adopt rules to implement their respective responsibilities under this section.

(9) For purposes of this section, deferred-payment commodity contracts for replacing the state accounting and cash management systems may include equipment, accounting software, and implementation and project management services.

(10)(a) A master equipment financing agreement may finance the cost of energy, water, or wastewater efficiency and conservation measures as defined in s. 489.145, excluding the costs of training, operation, and maintenance, for a term of repayment that may exceed 5 years but may not exceed 20 years.

(b) The guaranteed energy, water, and wastewater savings contractor shall provide for the replacement or the extension of the useful life of the equipment during the term of the contract.

(11) For purposes of consolidated financing of deferred payment commodity contracts under this section by a state agency, the annualized amount of any such contract must be supported from available recurring funds appropriated to the agency in an appropriation category, as defined in chapter 216, which the Chief Financial Officer has determined is appropriate or which the Legislature has designated for payment of the obligation incurred under this section.

History.—s. 26, ch. 85-349; s. 10, ch. 86-204; s. 2, ch. 88-359; s. 10, ch. 90-203; s. 20, ch. 90-268; s. 254, ch. 92-279; s. 55, ch. 92-326; s. 214, ch. 95-148; ss. 18, 38, ch. 98-46; s. 56, ch. 99-13; s. 14, ch. 2000-157; s. 5, ch. 2000-340; s. 2, ch. 2002-62; s. 945, ch. 2002-387; s. 335, ch. 2003-261; ss. 9, 10, ch. 2003-399; s. 8, ch. 2004-41; s. 23, ch. 2004-234; s. 11, ch. 2004-390; s. 24, ch. 2006-122; s. 35, ch. 2007-217; s. 25, ch. 2008-227; s. 8, ch. 2010-78; s. 41, ch. 2014-17.



287.0641 - Agreement not debt or pledge of faith or credit of state.

287.0641 Agreement not debt or pledge of faith or credit of state.—No agreement entered into pursuant to s. 287.064 shall establish a debt of the state or shall be a pledge of the faith and credit of the state; nor shall any agreement be a liability or obligation of the state except from appropriated funds. All agreements, however, may be automatically renewable at the end of each fiscal year, subject to sufficient annual appropriations.

History.—s. 28, ch. 85-349; s. 11, ch. 86-204.



287.0731 - Team for contract negotiations.

287.0731 Team for contract negotiations.—Contingent upon funding in the General Appropriations Act, the department shall establish a team that includes a chief negotiator to specialize in conducting negotiations for the procurement of information technology with an invitation to negotiate.

History.—s. 28, ch. 94-340; s. 5, ch. 2001-278; s. 21, ch. 2002-207.



287.074 - Prohibited actions by contractor personnel.

287.074 Prohibited actions by contractor personnel.—

(1) Only a public officer or a public employee upon whom the public officer has delegated authority shall, consistent with law, take actions, including, but not limited to:

(a) Selecting state employees;

(b) Approving position descriptions, performance standards, or salary adjustments for state employees; and

(c) Hiring, promoting, disciplining, demoting, and dismissing a state employee.

(2) Only a public officer shall, consistent with law, commission and appoint state officers.

History.—s. 7, ch. 2006-224.



287.075 - Materially interested contractor; prohibition on certain activities.

287.075 Materially interested contractor; prohibition on certain activities.—A contractor, as defined in this chapter, or its employees, agents, or subcontractors, may not knowingly participate, through decision, approval, disapproval, or preparation of any part of a purchase request, investigation, or audit, in the procurement of commodities or contractual services by a state agency from an entity in which the contractor, or its employees, agents, or subcontractors, has a material interest.

History.—s. 8, ch. 2006-224.



287.076 - Project Management Professionals training for personnel involved in managing outsourcings and negotiations; funding.

287.076 Project Management Professionals training for personnel involved in managing outsourcings and negotiations; funding.—The department may implement a program to train state agency employees who are involved in managing outsourcings as Project Management Professionals, as certified by the Project Management Institute. Subject to annual appropriations, the department, in consultation with entities subject to this part, shall identify personnel to participate in this training based on requested need and ensure that each agency is represented. The department may remit payment for this training on behalf of all participating personnel.

History.—s. 11, ch. 2006-224; s. 10, ch. 2013-154.



287.082 - Commodities manufactured, grown, or produced in state given preference.

287.082 Commodities manufactured, grown, or produced in state given preference.—Whenever two or more competitive sealed bids are received, one or more of which relates to commodities manufactured, grown, or produced within this state, and whenever all things stated in such received bids are equal with respect to price, quality, and service, the commodities manufactured, grown, or produced within this state shall be given preference.

History.—s. 22, ch. 69-106; s. 22, ch. 90-268; s. 2, ch. 95-168.



287.0821 - All American and Genuine Florida meat or meat products.

287.0821 All American and Genuine Florida meat or meat products.—As allowed by the United States Department of Agriculture, each slaughterhouse or meatpacking or processing plant in the state or other person vending any meat or meat product, the meat of which is entirely produced in the United States, may label such meat or meat product “All American”, and any such vendor selling any such meat or meat product, the meat of which is entirely produced in the state, may label such meat or meat product “Genuine Florida.”

History.—s. 3, ch. 87-400; s. 65, ch. 90-321; s. 30, ch. 2000-308.

Note.—Former s. 585.3403; s. 585.92.



287.0822 - Beef and pork; prohibition on purchase; bid specifications; penalty.

287.0822 Beef and pork; prohibition on purchase; bid specifications; penalty.—

(1) Fresh or frozen beef or pork that has not been inspected by the United States Department of Agriculture or by another state’s inspection program which has been approved by the United States Department of Agriculture shall not be purchased, or caused to be purchased, by any agency of the state or of any municipality, political subdivision, school district, or special district for consumption in this state or for distribution for consumption in this state. Solicitations issued by any agency of the state or of any municipality, political subdivision, school district, or special district for the purchase of fresh or frozen beef or pork must specify that only beef or pork inspected and passed by either the United States Department of Agriculture or by another state’s inspection program which has been approved by the United States Department of Agriculture will be accepted. The supplier or vendor shall certify on the invoice that the fresh or frozen beef or pork or imported beef or pork supplied is either domestic or complies with this subsection.

(2) All solicitations for purchase of fresh or frozen meats of any kind by any agency of the state or of any municipality, political subdivision, school district, or special district using state or local funds shall include the words: “ ‘All American’ and ‘Genuine Florida’ meats or meat products shall be granted preference as allowed by Section 287.082, Florida Statutes.”

(3) Any person who knowingly violates or causes to be violated the provisions of this section shall be personally liable to the affected public agency for any funds spent in violation of the provisions of this section.

History.—s. 1, ch. 77-61; s. 1, ch. 78-71; s. 2, ch. 87-400; s. 62, ch. 90-321; s. 46, ch. 94-180; s. 3, ch. 95-168; s. 29, ch. 2000-308; s. 22, ch. 2002-207.

Note.—Former s. 585.3401; s. 585.89.



287.083 - Purchase of commodities.

287.083 Purchase of commodities.—

(1) It shall be the policy of the state for the Department of Management Services to consider the life-cycle cost of commodities purchased by the state, when applicable and feasible as determined by the department.

(2) Definitions.—For the purpose of this section:

(a) “Major energy-consuming product” means any article so designated by the department.

(b) “Energy-efficiency standard” means a performance standard which prescribes the relationship of the energy use of a product to its useful output of services.

(3)(a) The department is authorized to establish by rule energy-efficiency standards for major energy-consuming products.

(b) When federal energy-efficiency standards exist, the department shall, when feasible, adopt standards at least as stringent as the federal standards.

(4) When energy-efficiency standards are established, life-cycle costs shall be used by the department in contracting for major energy-consuming products.

(5) In determining the life-cycle cost, the department may consider the acquisition cost of the product; the energy consumption and the projected cost of energy over the useful life of the product; and the anticipated trade-in, resale, or salvage value of the product.

History.—s. 2, ch. 77-316; s. 25, ch. 81-169; s. 85, ch. 98-279.



287.0831 - Limitation on purchases to replace damaged state agency equipment; assessment protocols.

287.0831 Limitation on purchases to replace damaged state agency equipment; assessment protocols.—

(1) It is the intent of the Legislature that purchases of new equipment, machinery, or inventory by any state agency as a result of damage from fire, smoke, water, or any other similar incident be limited to purchases that are absolutely necessary because the damaged equipment, machinery, or inventory is in irreparable condition.

(2) By January 1, 2012, each state agency shall develop and adopt assessment protocols for evaluating and determining whether equipment, machinery, or any other inventory must be repaired or restored before any request to purchase replacement equipment, machinery, or any other inventory is approved.

History.—s. 30, ch. 2011-64.



287.0834 - Motor vehicles; energy-saving equipment and additives.

287.0834 Motor vehicles; energy-saving equipment and additives.—Each motor vehicle purchased by the state and each motor vehicle leased by the state for a period in excess of 1 year shall use devices, equipment, and additives that have been certified as energy-saving and approved for use by the United States Environmental Protection Agency and that have been determined to be cost-effective by the Department of Management Services.

History.—s. 1, ch. 82-68; s. 256, ch. 92-279; s. 55, ch. 92-326.



287.084 - Preference to Florida businesses.

1287.084 Preference to Florida businesses.—

(1)(a) When an agency, university, college, school district, or other political subdivision of the state is required to make purchases of personal property through competitive solicitation and the lowest responsible and responsive bid, proposal, or reply is by a vendor whose principal place of business is in a state or political subdivision thereof which grants a preference for the purchase of such personal property to a person whose principal place of business is in such state, then the agency, university, college, school district, or other political subdivision of this state shall award a preference to the lowest responsible and responsive vendor having a principal place of business within this state, which preference is equal to the preference granted by the state or political subdivision thereof in which the lowest responsible and responsive vendor has its principal place of business. In a competitive solicitation in which the lowest bid is submitted by a vendor whose principal place of business is located outside the state and that state does not grant a preference in competitive solicitation to vendors having a principal place of business in that state, the preference to the lowest responsible and responsive vendor having a principal place of business in this state shall be 5 percent.

(b) Paragraph (a) does not apply to transportation projects for which federal aid funds are available.

(c) As used in this section, the term “other political subdivision of this state” does not include counties or municipalities.

(2) A vendor whose principal place of business is outside this state must accompany any written bid, proposal, or reply documents with a written opinion of an attorney at law licensed to practice law in that foreign state, as to the preferences, if any or none, granted by the law of that state to its own business entities whose principal places of business are in that foreign state in the letting of any or all public contracts.

(3)(a) A vendor whose principal place of business is in this state may not be precluded from being an authorized reseller of information technology commodities of a state contractor as long as the vendor demonstrates that it employs an internationally recognized quality management system, such as ISO 9001 or its equivalent, and provides a warranty on the information technology commodities which is, at a minimum, of equal scope and length as that of the contract.

(b) This subsection applies to any renewal of any state contract executed on or after July 1, 2012.

History.—s. 1, ch. 77-460; s. 117, ch. 79-400; s. 215, ch. 95-148; s. 3, ch. 95-420; ss. 16, 53, ch. 99-228; s. 6, ch. 2000-340; s. 23, ch. 2002-207; s. 14, ch. 2012-32.

1Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



287.087 - Preference to businesses with drug-free workplace programs.

287.087 Preference to businesses with drug-free workplace programs.—Whenever two or more bids, proposals, or replies that are equal with respect to price, quality, and service are received by the state or by any political subdivision for the procurement of commodities or contractual services, a bid, proposal, or reply received from a business that certifies that it has implemented a drug-free workplace program shall be given preference in the award process. In order to have a drug-free workplace program, a business shall:

(1) Publish a statement notifying employees that the unlawful manufacture, distribution, dispensing, possession, or use of a controlled substance is prohibited in the workplace and specifying the actions that will be taken against employees for violations of such prohibition.

(2) Inform employees about the dangers of drug abuse in the workplace, the business’s policy of maintaining a drug-free workplace, any available drug counseling, rehabilitation, and employee assistance programs, and the penalties that may be imposed upon employees for drug abuse violations.

(3) Give each employee engaged in providing the commodities or contractual services that are under bid a copy of the statement specified in subsection (1).

(4) In the statement specified in subsection (1), notify the employees that, as a condition of working on the commodities or contractual services that are under bid, the employee will abide by the terms of the statement and will notify the employer of any conviction of, or plea of guilty or nolo contendere to, any violation of chapter 893 or of any controlled substance law of the United States or any state, for a violation occurring in the workplace no later than 5 days after such conviction.

(5) Impose a sanction on, or require the satisfactory participation in a drug abuse assistance or rehabilitation program if such is available in the employee’s community by, any employee who is so convicted.

(6) Make a good faith effort to continue to maintain a drug-free workplace through implementation of this section.

History.—s. 23, ch. 90-268; s. 24, ch. 2002-207.



287.092 - Preference to certain foreign manufacturers.

287.092 Preference to certain foreign manufacturers.—Any foreign manufacturing company with a factory in the state and employing over 200 employees working in the state shall have preference over any other foreign company when price, quality, and service are the same, regardless of where the product is manufactured.

History.—s. 22, ch. 69-106.



287.093 - Minority business enterprises; procurement of personal property and services from funds set aside for such purpose.

287.093 Minority business enterprises; procurement of personal property and services from funds set aside for such purpose.—Any county, municipality, community college, or district school board may set aside up to 10 percent or more of the total amount of funds allocated for the procurement of personal property and services for the purpose of entering into contracts with minority business enterprises. Such contracts shall be competitively solicited only among minority business enterprises. The set-aside shall be used to redress present effects of past discriminatory practices and shall be subject to periodic reassessment to account for changing needs and circumstances.

History.—s. 109, ch. 84-336; s. 26, ch. 94-322; s. 25, ch. 2002-207.



287.0931 - Minority business enterprises; participation in bond underwriting.

287.0931 Minority business enterprises; participation in bond underwriting.—

(1) Any state or local government agency, or political subdivision thereof, issuing bonds or other tax-exempt obligations through one or more underwriters is encouraged to offer not less than 20 percent participation to minority firms.

(2) To meet such participation requirement, the minority firm must have full-time employees located in this state, must have a permanent place of business located in this state, and must be a firm which is at least 51-percent-owned by minority persons as defined in s. 288.703. However, for the purpose of bond underwriting only, the requirement that the minority person be a permanent resident of this state does not apply.

History.—s. 12, ch. 94-322; s. 126, ch. 2011-142.



287.0935 - Surety bond insurers.

287.0935 Surety bond insurers.—When the contract amount of a project does not exceed $500,000 and when public funds are utilized for the project, a person, the state, or a political subdivision shall not refuse, as surety for the project, bid bonds, performance bonds, labor and materials payment bonds, or any other surety bonds which are issued by a surety company which fulfills each of the following provisions:

(1) The surety company is licensed to do business in the State of Florida;

(2) The surety company holds a certificate of authority authorizing it to write surety bonds in this state;

(3) The surety company has twice the minimum surplus and capital required by the Florida Insurance Code at the time the invitation to bid is issued;

(4) The surety company is otherwise in compliance with the provisions of the Florida Insurance Code; and

(5) The surety company holds a currently valid certificate of authority issued by the United States Department of the Treasury under 31 U.S.C. ss. 9304-9308.

History.—s. 29, ch. 85-104; s. 10, ch. 91-162.



287.094 - Minority business enterprise programs; penalty for discrimination and false representation.

287.094 Minority business enterprise programs; penalty for discrimination and false representation.—

(1) It is unlawful for any individual to falsely claim to be a minority business enterprise for purposes of qualifying for certification with any governmental certifying organization as a minority business enterprise in order to participate under a program of a state agency which is designed to assist certified minority business enterprises in the receipt of contracts with the agency for the provision of goods or services. The certification of any contractor, firm, or individual obtained by such false representation shall be permanently revoked, and the entity shall be barred from doing business with state government for a period of 36 months. Any person who violates this section is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any contractor, firm, or individual which falsely represents to an agency or to a contractor, pursuant to a state contract, that it is a certified minority business enterprise or which represents that it will use the services or commodities of a certified minority business enterprise and subsequently does not do so shall be in breach of contract. Upon determination that a breach has occurred, all payments under the contract may be immediately suspended. The contractor or firm may show that it attempted through reasonable and objective means and in good faith to comply with the terms of the contract relating to minority business enterprises but was unable to comply. If the agency determines that the contractor or firm did not act in good faith, all amounts paid to the contractor or firm under the state contract intended for expenditure with the certified minority business enterprises shall be forfeited and recoverable by the Department of Legal Affairs. In addition, the contract may be rescinded and the agency may return all goods received and recover all amounts paid under the contract.

(3) Any contractor, firm, or individual shall be barred from doing business with state government for a period of 36 months, and shall be permanently disqualified from doing business with state government as a certified minority business enterprise, if the office has determined that the contractor, firm, or individual has not acted in good faith to fulfill the terms of a contract calling for it to use the services or commodities of a certified minority business enterprise. If the Department of Legal Affairs, agency final order, or a court of law determines that a person was involved in a violation of this section, knew about such violation, or collaborated with a contractor or firm in such violation, the person, or any contractor or firm the person is employed by or affiliated with, shall be barred from doing business with state government for a period of at least 36 months.

(4) No agency shall deny any contractor, firm, or individual a fair opportunity to compete in the public procurement of commodities and services based on race, national origin, gender, religion, or physical disability, which for purposes of this subsection constitutes prohibited discrimination. Complaints alleging prohibited discrimination by an agency in its public procurement may be filed with the Office of Supplier Diversity within 60 days after the facts giving rise to the complaint are known or reasonably should have been discovered. Any complaint shall be filed in writing and must set forth the specific facts giving rise to the claim of prohibited discrimination. The Office of Supplier Diversity shall, within 10 days, refer the complaint to the Inspector General for the agency that is the subject of the complaint, who shall coordinate a prompt investigation and issue written findings of fact. These findings shall be reviewed by the Chief Inspector General or his or her designee, who is authorized to conduct any further investigation deemed necessary or appropriate. Upon a final determination that an agency has abused its discretion by engaging in prohibited discrimination, the Chief Inspector General shall refer any state employee determined to have participated in the prohibited discrimination for disciplinary action in accordance with chapter 60K(9), Florida Administrative Code, and subsequently enacted rules, up to and including termination.

(5) The owner of a minority business enterprise that has been found guilty under subsection (1) or subsection (3) shall not attempt to circumvent this section by creating a new business entity for the purposes of attempting to transact business in this state.

History.—s. 2, ch. 82-196; s. 25, ch. 85-104; s. 2, ch. 88-327; s. 13, ch. 94-322; s. 1, ch. 2000-286.



287.0943 - Certification of minority business enterprises.

287.0943 Certification of minority business enterprises.—

(1) A business certified by any local governmental jurisdiction or organization shall be accepted by the Department of Management Services, Office of Supplier Diversity, as a certified minority business enterprise for purposes of doing business with state government when the Office of Supplier Diversity determines that the state’s minority business enterprise certification criteria are applied in the local certification process.

(2)(a) The office is hereby directed to convene a “Minority Business Certification Task Force.” The task force shall meet as often as necessary, but no less frequently than annually.

(b) The task force shall be regionally balanced and comprised of officials representing the department, counties, municipalities, school boards, special districts, and other political subdivisions of the state who administer programs to assist minority businesses in procurement or development in government-sponsored programs. The following organizations may appoint two members each of the task force who fit the description above:

1. The Florida League of Cities, Inc.

2. The Florida Association of Counties.

3. The Florida School Boards Association, Inc.

4. The Association of Special Districts.

5. The Florida Association of Minority Business Enterprise Officials.

6. The Florida Association of Government Purchasing Officials.

In addition, the Office of Supplier Diversity shall appoint seven members consisting of three representatives of minority business enterprises, one of whom should be a woman business owner, two officials of the office, and two at-large members to ensure balance. A quorum shall consist of one-third of the current members, and the task force may take action by majority vote. Any vacancy may only be filled by the organization or agency originally authorized to appoint the position.

(c) The purpose of the task force will be to propose uniform criteria and procedures by which participating entities and organizations can qualify businesses to participate in procurement or contracting programs as certified minority business enterprises in accordance with the certification criteria established by law.

(d) A final list of the criteria and procedures proposed by the task force shall be considered by the secretary. The task force may seek technical assistance from qualified providers of technical, business, and managerial expertise to ensure the reliability of the certification criteria developed.

(e) In assessing the status of ownership and control, certification criteria shall, at a minimum:

1. Link ownership by a minority person as defined in s. 288.703, or as dictated by the legal obligations of a certifying organization, to day-to-day control and financial risk by the qualifying minority owner, and to demonstrated expertise or licensure of a minority owner in any trade or profession that the minority business enterprise will offer to the state when certified. Businesses must comply with all state licensing requirements before becoming certified as a minority business enterprise.

2. If present ownership was obtained by transfer, require the minority person on whom eligibility is based to have owned at least 51 percent of the applicant firm for a minimum of 2 years, when any previous majority ownership interest in the firm was by a nonminority who is or was a relative, former employer, or current employer of the minority person on whom eligibility is based. This requirement does not apply to minority persons who are otherwise eligible who take a 51-percent-or-greater interest in a firm that requires professional licensure to operate and who will be the qualifying licenseholder for the firm when certified. A transfer made within a related immediate family group from a nonminority person to a minority person in order to establish ownership by a minority person shall be deemed to have been made solely for purposes of satisfying certification criteria and shall render such ownership invalid for purposes of qualifying for such certification if the combined total net asset value of all members of such family group exceeds $1 million. For purposes of this subparagraph, the term “related immediate family group” means one or more children under 16 years of age and a parent of such children or the spouse of such parent residing in the same house or living unit.

3. Require that prospective certified minority business enterprises be currently performing or seeking to perform a useful business function. A “useful business function” is defined as a business function which results in the provision of materials, supplies, equipment, or services to customers. Acting as a conduit to transfer funds to a nonminority business does not constitute a useful business function unless it is done so in a normal industry practice. As used in this section, the term “acting as a conduit” means, in part, not acting as a regular dealer by making sales of material, goods, or supplies from items bought, kept in stock, and regularly sold to the public in the usual course of business. Brokers, manufacturer’s representatives, sales representatives, and nonstocking distributors are considered as conduits that do not perform a useful business function, unless normal industry practice dictates.

(f) When a business receives payments or awards exceeding $100,000 in one fiscal year, a review of its certification status or an audit will be conducted within 2 years. In addition, random reviews or audits will be conducted as deemed appropriate by the Office of Supplier Diversity.

(g) The certification criteria approved by the task force and adopted by the Department of Management Services shall be included in a statewide and interlocal agreement as defined in s. 287.09431 and, in accordance with s. 163.01, shall be executed according to the terms included therein.

(h) The certification procedures should allow an applicant seeking certification to designate on the application form the information the applicant considers to be proprietary, confidential business information. As used in this paragraph, “proprietary, confidential business information” includes, but is not limited to, any information that would be exempt from public inspection pursuant to the provisions of chapter 119; trade secrets; internal auditing controls and reports; contract costs; or other information the disclosure of which would injure the affected party in the marketplace or otherwise violate s. 286.041. The executor in receipt of the application shall issue written and final notice of any information for which noninspection is requested but not provided for by law.

(i) A business that is certified under the provisions of the statewide and interlocal agreement shall be deemed a certified minority enterprise in all jurisdictions or organizations where the agreement is in effect, and that business is deemed available to do business as such within any such jurisdiction or with any such organization statewide. All state agencies must accept minority business enterprises certified in accordance with the statewide and interlocal agreement of s. 287.09431, and that business shall also be deemed a “certified minority business enterprise” as defined in s. 288.703. However, any governmental jurisdiction or organization that administers a minority business purchasing program may reserve the right to establish further certification procedures necessary to comply with federal law.

(j) The statewide and interlocal agreement shall be guided by the terms and conditions found therein and may be amended at any meeting of the task force and subsequently adopted by the secretary of the Department of Management Services. The amended agreement must be enacted, initialed, and legally executed by at least two-thirds of the certifying entities party to the existing agreement and adopted by the state as originally executed in order to bind the certifying entity.

(k) The task force shall meet for the first time no later than 45 days after the effective date of this act.

(3)(a) The office shall review and evaluate the certification programs and procedures of all prospective executors of the statewide and interlocal agreement to determine if their programs exhibit the capacity to meet the standards of the agreement.

(b) The evaluations shall, at a minimum, consider: the certifying entity’s capacity to conduct investigations of applicants seeking certification under the designated criteria; the ability of the certifying entity to collect the requisite data and to establish adequate protocol to store and exchange said information among the executors of the agreement and to provide adequate security to prevent unauthorized access to information gathered during the certification process; and the degree to which any legal obligations or supplemental requirements unique to the certifying entity exceed the capacity of that entity to conduct certifications.

(c) Any firms certified by organizations or governmental entities determined not to meet the state certification criteria shall not be eligible to participate as certified minority business enterprises in the minority business assistance programs of the state. For a period of 1 year from the effective date of this legislation, the executor of the statewide and interlocal agreement may elect to accept only minority business enterprises certified pursuant to criteria in place at the time the agreement was signed. After the 1-year period, either party may elect to withdraw from the agreement without further notice.

(d) Any organizations or governmental entities determined by the office not to meet the standards of the agreement shall not be eligible to execute the statewide and interlocal agreement as a participating organization until approved by the office.

(e) Any participating program receiving three or more challenges to its certification decisions pursuant to subsection (4) from other organizations that are executors to the statewide and interlocal agreement, shall be subject to a review by the office, as provided in paragraphs (a) and (b), of the organization’s capacity to perform under such agreement and in accordance with the core criteria established by the task force. The office shall submit a report to the secretary of the Department of Management Services regarding the results of the review.

(f) The office shall maintain a directory of all executors of the statewide and interlocal agreement. The directory should be communicated to the general public.

(4) A certification may be challenged by any executor to the statewide and interlocal agreement upon the grounds of failure by the certifying organization to adhere to the adopted criteria or to the certifying organization’s rules and procedures, or on the grounds of a misrepresentation or fraud by the certified minority business enterprise. The challenge shall proceed according to procedures specified in the agreement.

(5)(a) The secretary of the Department of Management Services shall execute the statewide and interlocal agreement established under s. 287.09431 on behalf of the state. The office shall certify minority business enterprises in accordance with the laws of this state and, by affidavit, shall recertify such minority business enterprises not less than once each year.

(b) The office shall contract with parties to the statewide and interlocal agreement to perform onsite visits associated with state certifications.

(6)(a) The office shall maintain up-to-date records of all certified minority business enterprises, as defined in s. 288.703, and of applications for certification that were denied and shall make this list available to all agencies. The office shall, for statistical purposes, collect and track subgroupings of gender and nationality status for each certified minority business enterprise. Agency spending shall also be tracked for these subgroups. The records may include information about minority business enterprises that provide legal services, auditing services, and health services. Agencies shall use this list in efforts to meet the minority business enterprise procurement goals set forth in s. 287.09451.

(b) The office shall establish and administer a computerized data bank to carry out the requirements of paragraph (a), to be available to all executors of the statewide and interlocal agreement. Data maintained in the data bank shall be sufficient to allow each executor to reasonably monitor certifications it has issued.

(7) The office shall identify minority business enterprises eligible for certification in all areas of state services and commodities purchasing. The office may contract with a private firm or other agency, if necessary, in seeking to identify minority business enterprises for certification. Agencies may request the office to identify certifiable minority business enterprises that are in the business of providing a given service or commodity; the office shall respond to such requests and seek out such certifiable minority business enterprises.

(8) The office shall adopt rules necessary to implement this section.

(9) State agencies shall comply with this act except to the extent that the requirements of this act are in conflict with federal law.

(10) Any transfer of ownership or permanent change in the management and daily operations of a certified minority business enterprise which may affect certification must be reported to the original certifying jurisdiction or entity and to the office within 14 days of the transfer or change taking place. In the event of a transfer of ownership, the transferee seeking to do business with the state as a certified minority business enterprise is responsible for such reporting. In the event of a permanent change in the management and daily operations, owners seeking to do business with the state as a certified minority business enterprise are responsible for reporting such change to the office. Any person violating the provisions of this subsection shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(11) To deter fraud in the program, the Auditor General may review the criteria by which a business became certified as a certified minority business enterprise.

(12) Any executor of the statewide and interlocal agreement may revoke the certification or recertification of a firm doing business as a certified minority business enterprise if the minority business enterprise does not meet the requirements of the jurisdiction or certifying entity that certified or recertified the firm as a certified minority business enterprise, or the requirements of subsection (2), s. 288.703, and any rule of the office or the Department of Management Services or if the business acquired certification or recertification by means of falsely representing any entity as a minority business enterprise for purposes of qualifying for certification or recertification.

(13) Unless permanently revoked, a certified minority business enterprise for which certification or recertification has been revoked may not apply or reapply for certification or recertification for a minimum of 36 months after the date of the notice of revocation.

(14)(a) Except for certification decisions issued by the Office of Supplier Diversity, an executor to the statewide and interlocal agreement shall, in accordance with its rules and procedures:

1. Give reasonable notice to affected persons or parties of its decision to deny certification based on failure to meet eligibility requirements of the statewide and interlocal agreement of s. 287.09431, together with a summary of the grounds therefor.

2. Give affected persons or parties an opportunity, at a convenient time and place, to present to the agency written or oral evidence in opposition to the action or of the executor’s refusal to act.

3. Give a written explanation of any subsequent decision of the executor overruling the objections.

(b) An applicant that is denied minority business enterprise certification based on failure to meet eligibility requirements of the statewide and interlocal agreement pursuant to s. 287.09431 may not reapply for certification or recertification until at least 6 months after the date of the notice of the denial of certification or recertification.

(15) The office shall adopt rules in compliance with this part.

History.—s. 22, ch. 85-104; s. 3, ch. 88-327; s. 24, ch. 90-268; s. 11, ch. 91-162; s. 244, ch. 91-224; s. 257, ch. 92-279; s. 55, ch. 92-326; ss. 14, 26, ch. 94-322; s. 7, ch. 96-311; s. 25, ch. 96-320; s. 1, ch. 98-295; s. 2, ch. 2000-286; s. 57, ch. 2001-61; s. 38, ch. 2004-335; s. 45, ch. 2005-251; s. 27, ch. 2011-34; s. 127, ch. 2011-142.



287.09431 - Statewide and interlocal agreement on certification of business concerns for the status of minority business enterprise.

287.09431 Statewide and interlocal agreement on certification of business concerns for the status of minority business enterprise.—The statewide and interlocal agreement on certification of business concerns for the status of minority business enterprise is hereby enacted and entered into with all jurisdictions or organizations legally joining therein. If, within 2 years from the date that the certification core criteria are approved by the Department of Management Services, the agreement included herein is not executed by a majority of county and municipal governing bodies that administer a minority business assistance program on the effective date of this act, then the Legislature shall review this agreement. It is the intent of the Legislature that if the agreement is not executed by a majority of the requisite governing bodies, then a statewide uniform certification process should be adopted, and that said agreement should be repealed and replaced by a mandatory state government certification process.

ARTICLE I

PURPOSE, FINDINGS, AND POLICY.—

(1) The parties to this agreement, desiring by common action to establish a uniform certification process in order to reduce the multiplicity of applications by business concerns to state and local governmental programs for minority business assistance, declare that it is the policy of each of them, on the basis of cooperation with one another, to remedy social and economic disadvantage suffered by certain groups, resulting in their being historically underutilized in ownership and control of commercial enterprises. Thus, the parties seek to address this history by increasing the participation of the identified groups in opportunities afforded by government procurement.

(2) The parties find that the State of Florida presently certifies firms for participation in the minority business assistance programs of the state. The parties find further that some counties, municipalities, school boards, special districts, and other divisions of local government require a separate, yet similar, and in most cases redundant certification in order for businesses to participate in the programs sponsored by each government entity.

(3) The parties find further that this redundant certification has proven to be unduly burdensome to the minority-owned firms intended to benefit from the underlying purchasing incentives.

(4) The parties agree that:

(a) They will facilitate integrity, stability, and cooperation in the statewide and interlocal certification process, and in other elements of programs established to assist minority-owned businesses.

(b) They shall cooperate with agencies, organizations, and associations interested in certification and other elements of minority business assistance.

(c) It is the purpose of this agreement to provide for a uniform process whereby the status of a business concern may be determined in a singular review of the business information for these purposes, in order to eliminate any undue expense, delay, or confusion to the minority-owned businesses in seeking to participate in the minority business assistance programs of state and local jurisdictions.

ARTICLE II

DEFINITIONS.—As used in this agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

(1) “Awarding organization” means any political subdivision or organization authorized by law, ordinance, or agreement to enter into contracts and for which the governing body has entered into this agreement.

(2) “Department” means the Department of Management Services.

(3) “Minority” means a person who is a lawful, permanent resident of the state, having origins in one of the minority groups as described and adopted by the Department of Management Services, hereby incorporated by reference.

(4) “Minority business enterprise” means any small business concern as defined in subsection (6) that meets all of the criteria described and adopted by the Department of Management Services, hereby incorporated by reference.

(5) “Participating state or local organization” means any political subdivision of the state or organization designated by such that elects to participate in the certification process pursuant to this agreement, which has been approved according to s. 287.0943(3) and has legally entered into this agreement.

(6) “Small business concern” means an independently owned and operated business concern which is of a size and type as described and adopted by vote related to this agreement of the commission, hereby incorporated by reference.

ARTICLE III

STATEWIDE AND INTERLOCAL CERTIFICATIONS.—

(1) All awarding organizations shall accept a certification granted by any participating organization which has been approved according to s. 287.0943(3) and has entered into this agreement, as valid status of minority business enterprise.

(2) A participating organization shall certify a business concern that meets the definition of minority business enterprise in this agreement, in accordance with the duly adopted eligibility criteria.

(3) All participating organizations shall issue notice of certification decisions granting or denying certification to all other participating organizations within 14 days of the decision. Such notice may be made through electronic media.

(4) No certification will be granted without an onsite visit to verify ownership and control of the prospective minority business enterprise, unless verification can be accomplished by other methods of adequate verification or assessment of ownership and control.

(5) The certification of a minority business enterprise pursuant to the terms of this agreement shall not be suspended, revoked, or otherwise impaired except on any grounds which would be sufficient for revocation or suspension of a certification in the jurisdiction of the participating organization.

(6) The certification determination of a party may be challenged by any other participating organization by the issuance of a timely written notice by the challenging organization to the certifying organization’s determination within 10 days of receiving notice of the certification decision, stating the grounds therefor.

(7) The sole accepted grounds for challenge shall be the failure of the certifying organization to adhere to the adopted criteria or the certifying organization’s rules or procedures, or the perpetuation of a misrepresentation or fraud by the firm.

(8) The certifying organization shall reexamine its certification determination and submit written notice to the applicant and the challenging organization of its findings within 30 days after the receipt of the notice of challenge.

(9) If the certification determination is affirmed, the challenging agency may subsequently submit timely written notice to the firm of its intent to revoke certification of the firm.

ARTICLE IV

APPROVED AND ACCEPTED PROGRAMS.—Nothing in this agreement shall be construed to repeal or otherwise modify any ordinance, law, or regulation of a party relating to the existing minority business assistance provisions and procedures by which minority business enterprises participate therein.

ARTICLE V

TERM.—The term of the agreement shall be 5 years, after which it may be reexecuted by the parties.

ARTICLE VI

AGREEMENT EVALUATION.—The designated state and local officials may meet from time to time as a group to evaluate progress under the agreement, to formulate recommendations for changes, or to propose a new agreement.

ARTICLE VII

OTHER ARRANGEMENTS.—Nothing in this agreement shall be construed to prevent or inhibit other arrangements or practices of any party in order to comply with federal law.

ARTICLE VIII

EFFECT AND WITHDRAWAL.—

(1) This agreement shall become effective when properly executed by a legal representative of the participating organization, when enacted into the law of the state and after an ordinance or other legislation is enacted into law by the governing body of each participating organization. Thereafter it shall become effective as to any participating organization upon the enactment of this agreement by the governing body of that organization.

(2) Any party may withdraw from this agreement by enacting legislation repealing the same, but no such withdrawal shall take effect until one year after the governing body of the withdrawing party has given notice in writing of the withdrawal to the other parties.

(3) No withdrawal shall relieve the withdrawing party of any obligations imposed upon it by law.

ARTICLE IX

FINANCIAL RESPONSIBILITY.—

(1) A participating organization shall not be financially responsible or liable for the obligations of any other participating organization related to this agreement.

(2) The provisions of this agreement shall constitute neither a waiver of any governmental immunity under Florida law nor a waiver of any defenses of the parties under Florida law. The provisions of this agreement are solely for the benefit of its executors and not intended to create or grant any rights, contractual or otherwise, to any person or entity.

ARTICLE X

VENUE AND GOVERNING LAW.—The obligations of the parties to this agreement are performable only within the county where the participating organization is located, and statewide for the Office of Supplier Diversity, and venue for any legal action in connection with this agreement shall lie, for any participating organization except the Office of Supplier Diversity, exclusively in the county where the participating organization is located. This agreement shall be governed by and construed in accordance with the laws and court decisions of the state.

ARTICLE XI

CONSTRUCTION AND SEVERABILITY.—This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the State Constitution or the United States Constitution, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the State Constitution, the agreement shall remain in full force and effect as to all severable matters.

History.—ss. 15, 26, ch. 94-322; s. 26, ch. 96-320; s. 57, ch. 99-13; s. 12, ch. 2000-286; s. 9, ch. 2011-213.



287.09451 - Office of Supplier Diversity; powers, duties, and functions.

287.09451 Office of Supplier Diversity; powers, duties, and functions.—

(1) The Legislature finds that there is evidence of a systematic pattern of past and continuing racial discrimination against minority business enterprises and a disparity in the availability and use of minority business enterprises in the state procurement system. It is determined to be a compelling state interest to rectify such discrimination and disparity. Based upon statistical data profiling this discrimination, the Legislature has enacted race-conscious and gender-conscious remedial programs to ensure minority participation in the economic life of the state, in state contracts for the purchase of commodities and services, and in construction contracts. The purpose and intent of this section is to increase participation by minority business enterprises accomplished by encouraging the use of minority business enterprises and the entry of new and diversified minority business enterprises into the marketplace.

(2) The Office of Supplier Diversity is established within the Department of Management Services to assist minority business enterprises in becoming suppliers of commodities, services, and construction to state government.

(3) The secretary shall appoint an executive director for the Office of Supplier Diversity, who shall serve at the pleasure of the secretary.

(4) The Office of Supplier Diversity shall have the following powers, duties, and functions:

(a) To adopt rules to determine what constitutes a “good faith effort” for purposes of state agency compliance with the minority business enterprise procurement goals set forth in s. 287.042. Factors which shall be considered by the Minority Business Enterprise Assistance Office in determining good faith effort shall include, but not be limited to:

1. Whether the agency scheduled presolicitation or prebid meetings for the purpose of informing minority business enterprises of contracting and subcontracting opportunities.

2. Whether the contractor advertised in general circulation, trade association, or minority-focus media concerning the subcontracting opportunities.

3. Whether the agency effectively used services and resources of available minority community organizations; minority contractors’ groups; local, state, and federal minority business assistance offices; and other organizations that provide assistance in the recruitment and placement of minority business enterprises or minority persons.

4. Whether the agency provided written notice to a reasonable number of minority business enterprises that their interest in contracting with the agency was being solicited in sufficient time to allow the minority business enterprises to participate effectively.

(b) To adopt rules to determine what constitutes a “good faith effort” for purposes of contractor compliance with contractual requirements relating to the use of services or commodities of a minority business enterprise under s. 287.094(2). Factors which shall be considered by the Office of Supplier Diversity in determining whether a contractor has made good faith efforts shall include, but not be limited to:

1. Whether the contractor attended any presolicitation or prebid meetings that were scheduled by the agency to inform minority business enterprises of contracting and subcontracting opportunities.

2. Whether the contractor advertised in general circulation, trade association, or minority-focus media concerning the subcontracting opportunities.

3. Whether the contractor provided written notice to a reasonable number of specific minority business enterprises that their interest in the contract was being solicited in sufficient time to allow the minority business enterprises to participate effectively.

4. Whether the contractor followed up initial solicitations of interest by contacting minority business enterprises or minority persons to determine with certainty whether the minority business enterprises or minority persons were interested.

5. Whether the contractor selected portions of the work to be performed by minority business enterprises in order to increase the likelihood of meeting the minority business enterprise procurement goals, including, where appropriate, breaking down contracts into economically feasible units to facilitate minority business enterprise participation.

6. Whether the contractor provided interested minority business enterprises or minority persons with adequate information about the plans, specifications, and requirements of the contract or the availability of jobs.

7. Whether the contractor negotiated in good faith with interested minority business enterprises or minority persons, not rejecting minority business enterprises or minority persons as unqualified without sound reasons based on a thorough investigation of their capabilities.

8. Whether the contractor effectively used the services of available minority community organizations; minority contractors’ groups; local, state, and federal minority business assistance offices; and other organizations that provide assistance in the recruitment and placement of minority business enterprises or minority persons.

(c) To adopt rules and do all things necessary or convenient to guide all state agencies toward making expenditures for commodities, contractual services, construction, and architectural and engineering services with certified minority business enterprises in accordance with the minority business enterprise procurement goals set forth in s. 287.042.

(d) To monitor the degree to which agencies procure services, commodities, and construction from minority business enterprises in conjunction with the Department of Financial Services as specified in s. 17.11.

(e) To receive and disseminate information relative to procurement opportunities, availability of minority business enterprises, and technical assistance.

(f) To advise agencies on methods and techniques for achieving procurement objectives.

(g) To provide a central minority business enterprise certification process which includes independent verification of status as a minority business enterprise.

(h) To develop procedures to investigate complaints against minority business enterprises or contractors alleged to violate any provision related to this section or s. 287.0943, that may include visits to worksites or business premises, and to refer all information on businesses suspected of misrepresenting minority status to the Department of Management Services for investigation. When an investigation is completed and there is reason to believe that a violation has occurred, the matter shall be referred to the office of the Attorney General, Department of Legal Affairs, for prosecution.

(i) To maintain a directory of all minority business enterprises which have been certified and provide this information to any agency or business requesting it.

(j) To encourage all firms which do more than $1 million in business with the state within a 12-month period to develop, implement, and submit to this office a minority business development plan.

(k) To communicate on a monthly basis with the Small and Minority Business Advisory Council to keep the council informed on issues relating to minority enterprise procurement.

(l) To serve as an advocate for minority business enterprises, and coordinate with the small and minority business ombudsman, as defined in s. 288.703, which duties shall include:

1. Ensuring that agencies supported by state funding effectively target the delivery of services and resources, as related to minority business enterprises.

2. Establishing standards within each industry with which the state government contracts on how agencies and contractors may provide the maximum practicable opportunity for minority business enterprises.

3. Assisting agencies and contractors by providing outreach to minority businesses, by specifying and monitoring technical and managerial competence for minority business enterprises, and by consulting in planning of agency procurement to determine how best to provide opportunities for minority business enterprises.

4. Integrating technical and managerial assistance for minority business enterprises with government contracting opportunities.

(m) To certify minority business enterprises, as defined in s. 288.703, and as specified in ss. 287.0943 and 287.09431, and shall recertify such minority businesses at least once every 2 years. Minority business enterprises must be recertified at least once every 2 years. Such certifications may include an electronic signature.

(n)1. To develop procedures to be used by an agency in identifying commodities, contractual services, architectural and engineering services, and construction contracts, except those architectural, engineering, construction, or other related services or contracts subject to the provisions of chapter 339, that could be provided by minority business enterprises. Each agency is encouraged to spend 21 percent of the moneys actually expended for construction contracts, 25 percent of the moneys actually expended for architectural and engineering contracts, 24 percent of the moneys actually expended for commodities, and 50.5 percent of the moneys actually expended for contractual services during the previous fiscal year, except for the state university construction program which shall be based upon public education capital outlay projections for the subsequent fiscal year, and reported to the Legislature pursuant to s. 216.023, for the purpose of entering into contracts with certified minority business enterprises as defined in s. 288.703, or approved joint ventures. However, in the event of budget reductions pursuant to s. 216.221, the base amounts may be adjusted to reflect such reductions. The overall spending goal for each industry category shall be subdivided as follows:

a. For construction contracts: 4 percent for black Americans, 6 percent for Hispanic-Americans, and 11 percent for American women.

b. For architectural and engineering contracts: 9 percent for Hispanic-Americans, 1 percent for Asian-Americans, and 15 percent for American women.

c. For commodities: 2 percent for black Americans, 4 percent for Hispanic-Americans, 0.5 percent for Asian-Americans, 0.5 percent for Native Americans, and 17 percent for American women.

d. For contractual services: 6 percent for black Americans, 7 percent for Hispanic-Americans, 1 percent for Asian-Americans, 0.5 percent for Native Americans, and 36 percent for American women.

2. For the purposes of commodities contracts for the purchase of equipment to be used in the construction and maintenance of state transportation facilities involving the Department of Transportation, the terms “minority business enterprise” and “minority person” have the same meanings as provided in s. 288.703. In order to ensure that the goals established under this paragraph for contracting with certified minority business enterprises are met, the department, with the assistance of the Office of Supplier Diversity, shall make recommendations to the Legislature on revisions to the goals, based on an updated statistical analysis, at least once every 5 years. Such recommendations shall be based on statistical data indicating the availability of and disparity in the use of minority businesses contracting with the state. The results of the first updated disparity study must be presented to the Legislature no later than December 1, 1996.

3. In determining the base amounts for assessing compliance with this paragraph, the Office of Supplier Diversity may develop, by rule, guidelines for all agencies to use in establishing such base amounts. These rules must include, but are not limited to, guidelines for calculation of base amounts, a deadline for the agencies to submit base amounts, a deadline for approval of the base amounts by the Office of Supplier Diversity, and procedures for adjusting the base amounts as a result of budget reductions made pursuant to s. 216.221.

4. To determine guidelines for the use of price preferences, weighted preference formulas, or other preferences, as appropriate to the particular industry or trade, to increase the participation of minority businesses in state contracting. These guidelines shall include consideration of:

a. Size and complexity of the project.

b. The concentration of transactions with minority business enterprises for the commodity or contractual services in question in prior agency contracting.

c. The specificity and definition of work allocated to participating minority business enterprises.

d. The capacity of participating minority business enterprises to complete the tasks identified in the project.

e. The available pool of minority business enterprises as prime contractors, either alone or as partners in an approved joint venture that serves as the prime contractor.

5. To determine guidelines for use of joint ventures to meet minority business enterprises spending goals. For purposes of this section, “joint venture” means any association of two or more business concerns to carry out a single business enterprise for profit, for which purpose they combine their property, capital, efforts, skills, and knowledge. The guidelines shall allow transactions with joint ventures to be eligible for credit against the minority business enterprise goals of an agency when the contracting joint venture demonstrates that at least one partner to the joint venture is a certified minority business enterprise as defined in s. 288.703, and that such partner is responsible for a clearly defined portion of the work to be performed, and shares in the ownership, control, management, responsibilities, risks, and profits of the joint venture. Such demonstration shall be by verifiable documents and sworn statements and may be reviewed by the Office of Supplier Diversity at or before the time a contract bid, proposal, or reply is submitted. An agency may count toward its minority business enterprise goals a portion of the total dollar amount of a contract equal to the percentage of the ownership and control held by the qualifying certified minority business partners in the contracting joint venture, so long as the joint venture meets the guidelines adopted by the office.

(o)1. To establish a system to record and measure the use of certified minority business enterprises in state contracting. This system shall maintain information and statistics on certified minority business enterprise participation, awards, dollar volume of expenditures and agency goals, and other appropriate types of information to analyze progress in the access of certified minority business enterprises to state contracts and to monitor agency compliance with this section. Such reporting must include, but is not limited to, the identification of all subcontracts in state contracting by dollar amount and by number of subcontracts and the identification of the utilization of certified minority business enterprises as prime contractors and subcontractors by dollar amounts of contracts and subcontracts, number of contracts and subcontracts, minority status, industry, and any conditions or circumstances that significantly affected the performance of subcontractors. Agencies shall report their compliance with the requirements of this reporting system at least annually and at the request of the office. All agencies shall cooperate with the office in establishing this reporting system. Except in construction contracting, all agencies shall review contracts costing in excess of CATEGORY FOUR as defined in s. 287.017 to determine if such contracts could be divided into smaller contracts to be separately solicited and awarded, and shall, when economical, offer such smaller contracts to encourage minority participation.

2. To report agency compliance with the provisions of subparagraph 1. for the preceding fiscal year to the Governor and Cabinet, the President of the Senate, and the Speaker of the House of Representatives on or before February 1 of each year. The report must contain, at a minimum, the following:

a. Total expenditures of each agency by industry.

b. The dollar amount and percentage of contracts awarded to certified minority business enterprises by each state agency.

c. The dollar amount and percentage of contracts awarded indirectly to certified minority business enterprises as subcontractors by each state agency.

d. The total dollar amount and percentage of contracts awarded to certified minority business enterprises, whether directly or indirectly, as subcontractors.

e. A statement and assessment of good faith efforts taken by each state agency.

f. A status report of agency compliance with subsection (6), as determined by the Minority Business Enterprise Office.

(5)(a) Each agency shall, at the time the specifications or designs are developed or contract sizing is determined for any proposed procurement costing in excess of CATEGORY FOUR, as defined in s. 287.017, forward a notice to the Office of Supplier Diversity of the proposed procurement and any determination on the designs of specifications of the proposed procurement that impose requirements on prospective vendors, no later than 30 days prior to the issuance of a solicitation, except that this provision shall not apply to emergency acquisitions. The 30-day notice period shall not toll the time for any other procedural requirements.

(b) If the Office of Supplier Diversity determines that the proposed procurement will not likely allow opportunities for minority business enterprises, the office may, within 20 days after it receives the information specified in paragraph (a), propose the implementation of minority business enterprise utilization provisions or submit alternative procurement methods that would significantly increase minority business enterprise contracting opportunities.

(c) Whenever the agency and the Office of Supplier Diversity disagree, the matter shall be submitted for determination to the head of the agency or the senior-level official designated pursuant to this section as liaison for minority business enterprise issues.

(d) If the proposed procurement proceeds to competitive solicitation, the office is hereby granted standing to protest, pursuant to this section, in a timely manner, any contract award during competitive solicitation for contractual services and construction contracts that fail to include minority business enterprise participation, if any responsible and responsive vendor has demonstrated the ability to achieve any level of participation, or, any contract award for commodities where, a reasonable and economical opportunity to reserve a contract, statewide or district level, for minority participation was not executed or, an agency failed to adopt an applicable preference for minority participation. The bond requirement shall be waived for the office purposes of this subsection.

(e) An agency may presume that a vendor offering no minority participation has not made a good faith effort when other vendors offer minority participation of firms listed as relevant to the agency’s purchasing needs in the pertinent locality or statewide to complete the project.

(f) Paragraph (a) will not apply when the Office of Supplier Diversity determines that an agency has established a work plan to allow advance consultation and planning with minority business enterprises and where such plan clearly demonstrates:

1. A high level of advance planning by the agency with minority business enterprises.

2. A high level of accessibility, knowledge, and experience by minority business enterprises in the agency’s contract decisionmaking process.

3. A high quality of agency monitoring and enforcement of internal implementation of minority business utilization provisions.

4. A high quality of agency monitoring and enforcement of contractor utilization of minority business enterprises, especially tracking subcontractor data, and ensuring the integrity of subcontractor reporting.

5. A high quality of agency outreach, agency networking of major vendors with minority vendors, and innovation in techniques to improve utilization of minority business enterprises.

6. Substantial commitment, sensitivity, and proactive attitude by the agency head and among the agency minority business staff.

(6) Each state agency shall coordinate its minority business enterprise procurement activities with the Office of Supplier Diversity. At a minimum, each agency shall:

(a) Adopt a minority business enterprise utilization plan for review and approval by the Office of Supplier Diversity which should require meaningful and useful methods to attain the legislative intent in assisting minority business enterprises.

(b) Designate a senior-level employee in the agency as a minority enterprise assistance officer, responsible for overseeing the agency’s minority business utilization activities, and who is not also charged with purchasing responsibility. A senior-level agency employee and agency purchasing officials shall be accountable to the agency head for the agency’s minority business utilization performance. The Office of Supplier Diversity shall advise each agency on compliance performance.

(c) If an agency deviates significantly from its utilization plan in 2 consecutive or 3 out of 5 total fiscal years, the Office of Supplier Diversity may review any and all solicitations and contract awards of the agency as deemed necessary until such time as the agency meets its utilization plan.

History.—s. 28, ch. 96-320; s. 86, ch. 98-279; s. 4, ch. 2000-286; s. 26, ch. 2002-207; s. 336, ch. 2003-261; s. 1, ch. 2009-83; s. 1, ch. 2010-103; s. 128, ch. 2011-142; s. 10, ch. 2011-213.



287.0947 - Florida Advisory Council on Small and Minority Business Development; creation; membership; duties.

1287.0947 Florida Advisory Council on Small and Minority Business Development; creation; membership; duties.—

(1) The Secretary of Management Services may create the Florida Advisory Council on Small and Minority Business Development with the purpose of advising and assisting the secretary in carrying out the secretary’s duties with respect to minority businesses and economic and business development. It is the intent of the Legislature that the membership of such council include practitioners, laypersons, financiers, and others with business development experience who can provide invaluable insight and expertise for this state in the diversification of its markets and networking of business opportunities. The council shall initially consist of 19 persons, each of whom is or has been actively engaged in small and minority business development, either in private industry, in governmental service, or as a scholar of recognized achievement in the study of such matters. Initially, the council shall consist of members representing all regions of the state and shall include at least one member from each group identified within the definition of “minority person” in s. 288.703(4), considering also gender and nationality subgroups, and shall consist of the following:

(a) Four members consisting of representatives of local and federal small and minority business assistance programs or community development programs.

(b) Eight members composed of representatives of the minority private business sector, including certified minority business enterprises and minority supplier development councils, among whom at least two shall be women and at least four shall be minority persons.

(c) Two representatives of local government, one of whom shall be a representative of a large local government, and one of whom shall be a representative of a small local government.

(d) Two representatives from the banking and insurance industry.

(e) Two members from the private business sector, representing the construction and commodities industries.

(f) A member from the board of directors of Enterprise Florida, Inc.

A candidate for appointment may be considered if eligible to be certified as an owner of a minority business enterprise, or if otherwise qualified under the criteria above. Vacancies may be filled by appointment of the secretary, in the manner of the original appointment.

(2) Each appointed member shall serve for a term of 2 years from the date of appointment, except that a vacancy shall be filled by appointment for the remainder of the unexpired term. The council shall annually elect a chair and a vice chair. The council shall adopt internal procedures or bylaws necessary for efficient operations. Members of the council shall serve without compensation or honorarium but shall be entitled to per diem and travel expenses pursuant to s. 112.061 for the performance of duties for the council. The executive administrator of the commission may remove a council member for cause.

(3) Within 30 days after its initial meeting, the council shall elect from among its members a chair and a vice chair.

(4) The council shall meet at the call of its chair, at the request of a majority of its membership, at the request of the commission or its executive administrator, or at such times as may be prescribed by rule, but not less than once a year, to offer its views on issues related to small and minority business development of concern to this state. A majority of the members of the council shall constitute a quorum.

(5) The powers and duties of the council include, but are not limited to: researching and reviewing the role of small and minority businesses in the state’s economy; reviewing issues and emerging topics relating to small and minority business economic development; studying the ability of financial markets and institutions to meet small business credit needs and determining the impact of government demands on credit for small businesses; assessing the implementation of s. 187.201(21), requiring a state economic development comprehensive plan, as it relates to small and minority businesses; assessing the reasonableness and effectiveness of efforts by any state agency or by all state agencies collectively to assist minority business enterprises; and advising the Governor, the secretary, and the Legislature on matters relating to small and minority business development which are of importance to the international strategic planning and activities of this state.

(6) On or before January 1 of each year, the council shall present an annual report to the secretary that sets forth in appropriate detail the business transacted by the council during the year and any recommendations to the secretary, including those to improve business opportunities for small and minority business enterprises.

History.—ss. 27, 32, ch. 85-104; s. 32, ch. 90-268; s. 18, ch. 94-322; s. 872, ch. 95-148; s. 29, ch. 96-320; s. 39, ch. 97-100; s. 129, ch. 2011-142; s. 11, ch. 2011-213; s. 29, ch. 2012-5.

1Note.—Expired October 1, 1995, pursuant to s. 32, ch. 85-104. This section was amended by s. 29, ch. 96-320; s. 39, ch. 97-100; s. 129, ch. 2011-142; s. 11, ch. 2011-213; and s. 29, ch. 2012-5.



287.095 - Department of Corrections; prison industry programs.

287.095 Department of Corrections; prison industry programs.—

(1) The purchase of raw materials for use by the Department of Corrections in its prison industry programs to manufacture or process products for resale is exempt from the provisions of this part.

(2) The provisions of this part do not apply to any purchases of commodities or contractual services made by any state agency from the department or from the nonprofit corporation organized under chapter 946.

(3) All products offered for purchase to a state agency by the corporation organized under chapter 946 shall be produced in majority part by inmate labor, except for products not made by inmates which products are contractually allied to products made by inmates which are offered by the corporation, provided the value of the products not made by inmates do not exceed 2 percent of the total sales of the corporation in any year.

History.—s. 1, ch. 82-76; s. 3, ch. 82-409; s. 3, ch. 83-209; s. 27, ch. 2002-207.



287.131 - Assistance of Department of Financial Services.

287.131 Assistance of Department of Financial Services.—The Department of Financial Services shall provide the Department of Management Services with technical assistance in all matters pertaining to the purchase of insurance for all agencies, and shall make surveys of the insurance needs of the state and all departments thereof, including the benefits, if any, of self-insurance.

History.—ss. 13, 22, 35, ch. 69-106; s. 87, ch. 98-279; s. 338, ch. 2003-261.



287.132 - Legislative intent with respect to integrity of public contracting and purchasing process.

287.132 Legislative intent with respect to integrity of public contracting and purchasing process.—Recognizing that the preservation of the integrity of the public contracting and purchasing process of the state is vital and is a matter of interest to all the people of the state, the Legislature determines and declares that:

(1) The procedures of public entities for determining with whom they transact business exist to secure for the public the benefits of free, fair, and open competition among those persons whose conduct reflects good citizenship.

(2) The opportunity to bid on public entity contracts or to supply goods and services to public entities or to otherwise transact business with public entities is a privilege, not a right.

(3) In order to preserve the integrity of the public contracting and purchasing process, the privilege of transacting business with public entities should be denied to persons involved in certain crimes.

(4) Persons involved in certain crimes should be denied the privilege of transacting business with public entities and the opportunity of obtaining economic benefit through the transaction of business of any kind with public entities.

To these ends, it is the intent of the Legislature to provide sufficient authority to the state, its departments and agencies, and political subdivisions to ensure the integrity of public contracting and purchasing.

History.—s. 1, ch. 89-114.



287.133 - Public entity crime; denial or revocation of the right to transact business with public entities.

287.133 Public entity crime; denial or revocation of the right to transact business with public entities.—

(1) As used in this section:

(a) “Affiliate” means:

1. A predecessor or successor of a person convicted of a public entity crime; or

2. An entity under the control of any natural person who is active in the management of the entity and who has been convicted of a public entity crime. The term “affiliate” includes those officers, directors, executives, partners, shareholders, employees, members, and agents who are active in the management of an affiliate. The ownership by one person of shares constituting a controlling interest in another person, or a pooling of equipment or income among persons when not for fair market value under an arm’s length agreement, shall be a prima facie case that one person controls another person. A person who knowingly enters into a joint venture with a person who has been convicted of a public entity crime in Florida during the preceding 36 months shall be considered an affiliate.

(b) “Convicted” or “conviction” means a finding of guilt or a conviction of a public entity crime, with or without an adjudication of guilt, in any federal or state trial court of record relating to charges brought by indictment or information after July 1, 1989, as a result of a jury verdict, nonjury trial, or entry of a plea of guilty or nolo contendere.

(c) “Convicted vendor list” means the list required to be kept by the department pursuant to paragraph (3)(d).

(d) “Department” means the Department of Management Services.

(e) “Person” means any natural person or any entity organized under the laws of any state or of the United States with the legal power to enter into a binding contract and which bids or applies to bid on contracts let by a public entity, or which otherwise transacts or applies to transact business with a public entity. The term “person” includes those officers, directors, executives, partners, shareholders, employees, members, and agents who are active in management of an entity.

(f) “Public entity” means the State of Florida, any of its departments or agencies, or any political subdivision.

(g) “Public entity crime” means a violation of any state or federal law by a person with respect to and directly related to the transaction of business with any public entity or with an agency or political subdivision of any other state or with the United States, including, but not limited to, any bid, proposal, reply, or contract for goods or services, any lease for real property, or any contract for the construction or repair of a public building or public work, involving antitrust, fraud, theft, bribery, collusion, racketeering, conspiracy, or material misrepresentation.

(2)(a) A person or affiliate who has been placed on the convicted vendor list following a conviction for a public entity crime may not submit a bid, proposal, or reply on a contract to provide any goods or services to a public entity; may not submit a bid, proposal, or reply on a contract with a public entity for the construction or repair of a public building or public work; may not submit bids, proposals, or replies on leases of real property to a public entity; may not be awarded or perform work as a contractor, supplier, subcontractor, or consultant under a contract with any public entity; and may not transact business with any public entity in excess of the threshold amount provided in s. 287.017 for CATEGORY TWO for a period of 36 months following the date of being placed on the convicted vendor list.

(b) A public entity may not accept any bid, proposal, or reply from, award any contract to, or transact any business in excess of the threshold amount provided in s. 287.017 for CATEGORY TWO with any person or affiliate on the convicted vendor list for a period of 36 months following the date that person or affiliate was placed on the convicted vendor list unless that person or affiliate has been removed from the list pursuant to paragraph (3)(f). A public entity that was transacting business with a person at the time of the commission of a public entity crime resulting in that person being placed on the convicted vendor list may not accept any bid, proposal, or reply from, award any contract to, or transact any business with any other person who is under the same, or substantially the same, control as the person whose name appears on the convicted vendor list so long as that person’s name appears on the convicted vendor list.

(3)(a) All invitations to bid, requests for proposals, and invitations to negotiate, as defined in s. 287.012, and any contract document described by s. 287.058 shall contain a statement informing persons of the provisions of paragraph (2)(a).

(b) Any person must notify the department within 30 days after a conviction of a public entity crime applicable to that person or to an affiliate of that person. Any public entity which receives information that a person has been convicted of a public entity crime shall transmit that information to the department in writing within 10 days.

(c) If the department has reason to believe that a person or an affiliate has been convicted of a public entity crime, the department may issue a written demand upon that person or affiliate, concerning any such conviction or affiliation, to appear and be examined under oath, to answer interrogatories under oath, or to produce documents or other tangible evidence for inspection and copying. The department shall conduct any such inquiry in accord with applicable provisions of the Florida Rules of Civil Procedure.

(d) The department shall maintain a list of the names and addresses of those who have been disqualified from the public contracting and purchasing process under this section. The department shall publish an initial list on January 1, 1990, and shall publish an updated version of the list quarterly thereafter. The revised quarterly lists shall be electronically posted. Notwithstanding this paragraph, a person or affiliate disqualified from the public contracting and purchasing process pursuant to this section shall be disqualified as of the date the final order is entered.

(e)1. Upon receiving reasonable information from any source that a person has been convicted, the department shall investigate the information and determine whether good cause exists to place that person or an affiliate of that person on the convicted vendor list. If good cause exists, the department shall notify the person or affiliate in writing of its intent to place the name of that person or affiliate on the convicted vendor list, and of the person’s or affiliate’s right to a hearing, the procedure that must be followed, and the applicable time requirements. If the person or affiliate does not request a hearing, the department shall enter a final order placing the name of the person or affiliate on the convicted vendor list. No person or affiliate may be placed on the convicted vendor list without receiving an individual notice of intent from the department.

2. Within 21 days of receipt of the notice of intent, the person or affiliate may file a petition for a formal hearing pursuant to ss. 120.569 and 120.57(1) to determine whether it is in the public interest for that person or affiliate to be placed on the convicted vendor list. A person or affiliate may not file a petition for an informal hearing under s. 120.57(2). The procedures of chapter 120 shall apply to any formal hearing under this section except where they are in conflict with the following provisions:

a. The petition shall be filed with the department. The department shall be a party to the proceeding for all purposes.

b. Within 5 days after the filing of the petition, the department shall notify the Division of Administrative Hearings of the request for a formal hearing. The director of the Division of Administrative Hearings shall, within 5 days after receipt of notice from the department, assign an administrative law judge to preside over the proceeding. The administrative law judge, upon request by a party, may consolidate related proceedings.

c. The administrative law judge shall conduct the formal hearing within 30 days after being assigned, unless otherwise stipulated by the parties.

d. Within 30 days after the formal hearing or receipt of the hearing transcript, whichever is later, the administrative law judge shall enter a final order, which shall consist of findings of fact, conclusions of law, interpretation of agency rules, and any other information required by law or rule to be contained in the final order. Such final order shall place or not place the person or affiliate on the convicted vendor list.

e. The final order of the administrative law judge shall be final agency action for purposes of s. 120.68.

f. At any time after the filing of the petition, informal disposition may be made pursuant to s. 120.57(4). In that event, the administrative law judge shall enter a final order adopting the stipulation, agreed settlement, or consent order.

3. In determining whether it is in the public interest to place a person or affiliate on the convicted vendor list, the administrative law judge shall consider the following factors:

a. Whether the person or affiliate committed a public entity crime.

b. The nature and details of the public entity crime.

c. The degree of culpability of the person or affiliate proposed to be placed on the convicted vendor list.

d. Prompt or voluntary payment of any damages or penalty as a result of the conviction.

e. Cooperation with state or federal investigation or prosecution of any public entity crime, provided that a good faith exercise of any constitutional, statutory, or other right during any portion of the investigation or prosecution of any public entity crime shall not be considered a lack of cooperation.

f. Disassociation from any other persons or affiliates convicted of the public entity crime.

g. Prior or future self-policing by the person or affiliate to prevent public entity crimes.

h. Reinstatement or clemency in any jurisdiction in relation to the public entity crime at issue in the proceeding.

i. Compliance by the person or affiliate with the notification provisions of paragraph (b).

j. The needs of public entities for additional competition in the procurement of goods and services in their respective markets.

k. Mitigation based upon any demonstration of good citizenship by the person or affiliate.

4. In any proceeding under this section, the department shall be required to prove that it is in the public interest for the person to whom it has given notice under this section to be placed on the convicted vendor list. Proof of a conviction of the person or that one is an affiliate of such person shall constitute a prima facie case that it is in the public interest for the person or affiliate to whom the department has given notice to be put on the convicted vendor list. Prompt payment of damages or posting of a bond, cooperation with investigation, and termination of the employment or other relationship with the employee or other natural person responsible for the public entity crime shall create a rebuttable presumption that it is not in the public interest to place a person or affiliate on the convicted vendor list. Status as an affiliate must be proven by clear and convincing evidence. If the administrative law judge determines that the person was not convicted or is not an affiliate of such person, that person or affiliate shall not be placed on the convicted vendor list.

5. Any person or affiliate who has been notified by the department of its intent to place his or her name on the convicted vendor list may offer evidence on any relevant issue. An affidavit alone shall not constitute competent substantial evidence that the person has not been convicted or is not an affiliate of a person so convicted. Upon establishment of a prima facie case that it is in the public interest for the person or affiliate to whom the department has given notice to be put on the convicted vendor list, that person or affiliate may prove by a preponderance of the evidence that it would not be in the public interest to put him or her on the convicted vendor list, based upon evidence addressing the factors in subparagraph 3.

(f)1. A person on the convicted vendor list may petition for removal from the list no sooner than 6 months from the date a final order is entered disqualifying that person from the public purchasing and contracting process pursuant to this section, but may petition for removal at any time if the petition is based upon a reversal of the conviction on appellate review or pardon. The petition shall be filed with the department, and the proceeding shall be conducted pursuant to the procedures and requirements of this subsection.

2. A person may be removed from the convicted vendor list subject to such terms and conditions as may be prescribed by the administrative law judge upon a determination that removal is in the public interest. In determining whether removal would be in the public interest, the administrative law judge shall give consideration to any relevant factors, including, but not limited to, the factors identified in subparagraph (e)3. Upon proof that a person’s conviction has been reversed on appellate review or that he or she has been pardoned, the administrative law judge shall determine that removal of the person or an affiliate of that person from the convicted vendor list is in the public interest.

3. If a petition for removal is denied, the person or affiliate may not petition for another hearing on removal for a period of 9 months after the date of denial, unless the petition is based upon a reversal of the conviction on appellate review or a pardon. The department may petition for removal prior to the expiration of such period if, in its discretion, it determines that removal would be in the public interest.

(4) The conviction of a person for a public entity crime, or placement on the convicted vendor list, shall not affect any rights or obligations under any contract, franchise, or other binding agreement which predates such conviction or placement on the convicted vendor list. However, the administrative law judge in a proceeding instituted under this section may declare voidable any specific contract, franchise, or other binding agreement entered into after July 1, 1989, by a person placed on the convicted vendor list and a public entity, but only if the administrative law judge finds as fact that the person to be placed on the list has not satisfied the criteria set forth in sub-subparagraphs (3)(e)3.d., f., and g.

(5) The provisions of this section do not apply to any activities regulated by the Florida Public Service Commission or to the purchase of goods or services made by any public entity from the Department of Corrections, from the nonprofit corporation organized under chapter 946, or from any accredited nonprofit workshop certified under ss. 413.032-413.037.

History.—s. 2, ch. 89-114; s. 1, ch. 90-33; s. 32, ch. 90-268; s. 259, ch. 92-279; s. 55, ch. 92-326; s. 217, ch. 95-148; s. 33, ch. 95-196; s. 4, ch. 95-420; s. 62, ch. 96-410; s. 58, ch. 99-13; s. 29, ch. 2002-207.



287.134 - Discrimination; denial or revocation of the right to transact business with public entities.

287.134 Discrimination; denial or revocation of the right to transact business with public entities.—

(1) As used in this section:

(a) “Affiliate” means:

1. A predecessor or successor of an entity that discriminated; or

2. An entity under the control of any natural person or entity that is active in the management of the entity that discriminated. The term “affiliate” includes those officers, directors, executives, partners, shareholders, employees, members, and agents who are active in the management of an affiliate. The ownership by one entity of shares constituting a controlling interest in another entity, or a pooling of equipment or income among entities when not for fair market value under an arm’s length agreement, shall be a prima facie case that one entity controls another entity.

(b) “Discrimination” or “discriminated” means a determination of liability by a state circuit court or federal district court for a violation of any state or federal law prohibiting discrimination on the basis of race, gender, national origin, disability, or religion by an entity; if an appeal is made, the determination of liability does not occur until the completion of any appeals to a higher tribunal.

(c) “Discriminatory vendor list” means the list required to be kept by the department pursuant to paragraph (3)(d).

(d) “Department” means the Department of Management Services.

(e) “Entity” means any natural person or any entity organized under the laws of any state or of the United States with the legal power to enter into a binding contract and which bids or applies to bid on contracts let by a public entity, or which otherwise transacts or applies to transact business with a public entity.

(f) “Public entity” means this state and any department or agency of this state.

(g) “Senior management” includes chief executive officers; assistant chief executive officers, including, but not limited to, assistant presidents, vice presidents, or assistant treasurers; chief financial officers; chief personnel officers; or any employee of an entity performing similar functions.

(2)(a) An entity or affiliate who has been placed on the discriminatory vendor list may not submit a bid, proposal, or reply on a contract to provide any goods or services to a public entity; may not submit a bid, proposal, or reply on a contract with a public entity for the construction or repair of a public building or public work; may not submit bids, proposals, or replies on leases of real property to a public entity; may not be awarded or perform work as a contractor, supplier, subcontractor, or consultant under a contract with any public entity; and may not transact business with any public entity.

(b) A public entity may not accept any bid, proposals, or replies from, award any contract to, or transact any business with any entity or affiliate on the discriminatory vendor list for a period of 36 months following the date that entity or affiliate was placed on the discriminatory vendor list unless that entity or affiliate has been removed from the list pursuant to paragraph (3)(f). A public entity that was transacting business with an entity at the time of the discrimination resulting in that entity being placed on the discriminatory vendor list may not accept any bid, proposal, or reply from, award any contract to, or transact any business with any other entity who is under the same, or substantially the same, control as the entity whose name appears on the discriminatory vendor list so long as that entity’s name appears on the discriminatory vendor list.

(3)(a) All invitations to bid, requests for proposals, and invitations to negotiate, as defined by s. 287.012, and any written contract document of the state must contain a statement informing entities of the provisions of paragraph (2)(a).

(b) An entity must notify the department within 30 days after a final determination of discrimination. Any public entity which receives information that an entity has discriminated shall transmit that information to the department in writing within 10 days. Before entering into any contract with the state, all entities shall disclose to the department whether they have been found liable, in a state circuit court or federal court, for violation of any state or federal law prohibiting discrimination based on race, gender, national origin, disability, or religion.

(c) The department shall maintain a list of the names and addresses of any entity which has been disqualified from the public contracting and purchasing process under this section. The department shall publish an initial list on January 1, 2001, and shall publish an updated version of the list quarterly thereafter. The revised quarterly lists shall be electronically posted. Notwithstanding this paragraph, an entity or affiliate disqualified from the public contracting and purchasing process pursuant to this section shall be disqualified as of the date the final order is entered.

(d)1. Upon receiving reasonable information from any source that an entity has discriminated, the department shall investigate the information and determine whether good cause exists to place that entity or an affiliate of that entity on the discriminatory vendor list. If good cause exists, the department shall notify the entity or affiliate in writing of its intent to place the name of that entity or affiliate on the discriminatory vendor list, and of the entity’s or affiliate’s right to a hearing, the procedure that must be followed, and the applicable time requirements. If the entity or affiliate does not request a hearing, the department shall enter a final order placing the name of the entity or affiliate on the discriminatory vendor list. No entity or affiliate may be placed on the discriminatory vendor list without receiving an individual notice of intent from the department.

2. Within 21 days after receipt of the notice of intent, the entity or affiliate may file a petition for a formal hearing pursuant to ss. 120.569 and 120.57(1) to determine whether it is in the public interest for that entity or affiliate to be placed on the discriminatory vendor list. An entity or affiliate may not file a petition for an informal hearing under s. 120.57(2). The procedures of chapter 120 shall apply to any formal hearing under this section except where they are in conflict with the following provisions:

a. The petition shall be filed with the department. The department shall be a party to the proceeding for all purposes.

b. Within 5 days after the filing of the petition, the department shall notify the Division of Administrative Hearings of the request for a formal hearing. The director of the Division of Administrative Hearings shall, within 5 days after receipt of notice from the department, assign an administrative law judge to preside over the proceeding. The administrative law judge, upon request by a party, may consolidate related proceedings.

c. The administrative law judge shall conduct the formal hearing within 30 days after being assigned, unless otherwise stipulated by the parties.

d. Within 30 days after the formal hearing or receipt of the hearing transcript, whichever is later, the administrative law judge shall enter a final order, which shall consist of findings of fact, conclusions of law, interpretation of agency rules, and any other information required by law or rule to be contained in the final order. Such final order shall place or not place the entity or affiliate on the discriminatory vendor list.

e. The final order of the administrative law judge shall be final agency action for purposes of s. 120.68.

f. At any time after the filing of the petition, informal disposition may be made pursuant to s. 120.57(4). In that event, the administrative law judge shall enter a final order adopting the stipulation, agreed settlement, or consent order.

3. It shall not be in the public interest to place an entity or affiliate on the discriminatory vendor list if:

a. Discrimination did not occur;

b. The discrimination was committed by an employee of the entity or affiliate other than senior management; or

c. The member of senior management responsible for the discrimination is no longer an employee of the entity or affiliate.

4. In determining whether it is in the public interest to place an entity or affiliate on the discriminatory vendor list, the administrative law judge shall consider the following factors:

a. The nature and details of the discrimination.

b. The degree of culpability of the entity or affiliate proposed to be placed on the discriminatory vendor list.

c. The prompt or voluntary payment of any damages or penalty as a result of the discrimination.

d. Prior or future self-policing by the entity or affiliate to prevent discrimination.

e. Compliance by the entity or affiliate with the notification provisions of paragraph (b).

f. The needs of public entities for additional competition in the procurement of goods and services in their respective markets.

g. Mitigation based upon any demonstration of good citizenship by the entity or affiliate.

5. In any proceeding under this section, the department shall be required to prove by clear and convincing evidence that it is in the public interest for the entity to which the department has given notice under this section to be placed on the discriminatory vendor list. Proof of discrimination by the entity or a person or entity which is an affiliate of such entity shall constitute a prima facie case that it is in the public interest for the entity or affiliate to which the department has given notice to be put on the discriminatory vendor list. Status as an affiliate must be proven by clear and convincing evidence.

6. Any entity or affiliate which has been notified by the department of the department’s intent to place the entity’s or affiliate’s name on the discriminatory vendor list may offer evidence on any relevant issue. Upon establishment of a prima facie case that it is in the public interest for the entity or affiliate to which the department has given notice to be put on the discriminatory vendor list, that entity or affiliate may prove by a preponderance of the evidence that it would not be in the public interest to put such entity on the discriminatory vendor list, based upon evidence addressing the factors in subparagraphs 3. and 4.

(e)1. An entity on the discriminatory vendor list may petition for removal from the list no sooner than 6 months from the date a final order is entered disqualifying that entity from the public purchasing and contracting process pursuant to this section. The petition shall be filed with the department and the proceeding shall be conducted pursuant to the procedures and requirements of this subsection.

2. An entity may be removed from the discriminatory vendor list subject to such terms and conditions as may be prescribed by the administrative law judge upon a determination that removal is in the public interest. In determining whether removal would be in the public interest, the administrative law judge shall give consideration to any relevant factors, including, but not limited to, the factors identified in subparagraphs 3. and 4.

3. If a petition for removal is denied, the entity or affiliate may not petition for another hearing on removal for a period of 9 months after the date of denial. The department may petition for removal prior to the expiration of such period if, in the department’s discretion, the department determines that removal would be in the public interest.

(4) Placement on the discriminatory vendor list shall not affect any rights or obligations under any contract, franchise, or other binding agreement which predates such conviction or placement on the discriminatory vendor list.

(5) The provisions of this section do not apply to any activities regulated by the Florida Public Service Commission or to the purchase of goods or services made by any public entity from the Department of Corrections, from the nonprofit corporation organized under chapter 946, or from any accredited nonprofit workshop certified under ss. 413.032-413.037.

History.—s. 6, ch. 2000-286; s. 30, ch. 2002-207.



287.135 - Prohibition against contracting with scrutinized companies.

287.135 Prohibition against contracting with scrutinized companies.—

(1) In addition to the terms defined in ss. 287.012 and 215.473, as used in this section, the term:

(a) “Awarding body” means, for purposes of state contracts, an agency or the department, and for purposes of local contracts, the governing body of the local governmental entity.

(b) “Boycott of Israel” has the same meaning as defined in s. 215.4725.

(c) “Business operations” means, for purposes specifically related to Cuba or Syria, engaging in commerce in any form in Cuba or Syria, including, but not limited to, acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, military equipment, or any other apparatus of business or commerce.

(d) “Local governmental entity” means a county, municipality, special district, or other political subdivision of the state.

(2) A company is ineligible to, and may not, bid on, submit a proposal for, or enter into or renew a contract with an agency or local governmental entity for goods or services of $1 million or more if at the time of bidding or submitting a proposal for a new contract or renewal of an existing contract, the company:

(a) Is on the Scrutinized Companies that Boycott Israel List, created pursuant to s. 215.4725, or is engaged in a boycott of Israel;

(b) Is on the Scrutinized Companies with Activities in Sudan List or the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List, created pursuant to s. 215.473; or

(c) Is engaged in business operations in Cuba or Syria.

(3) Any contract with an agency or local governmental entity for goods or services of $1 million or more entered into or renewed on or after:

(a) July 1, 2011, through June 30, 2012, must contain a provision that allows for the termination of such contract at the option of the awarding body if the company is found to have submitted a false certification as provided under subsection (5) or been placed on the Scrutinized Companies with Activities in Sudan List or the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List.

(b) July 1, 2012, through September 30, 2016, must contain a provision that allows for the termination of such contract at the option of the awarding body if the company is found to have submitted a false certification as provided under subsection (5), been placed on the Scrutinized Companies with Activities in Sudan List or the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List, or been engaged in business operations in Cuba or Syria.

(c) October 1, 2016, must contain a provision that allows for the termination of such contract at the option of the awarding body if the company:

1. Is found to have submitted a false certification as provided under subsection (5);

2. Has been placed on the Scrutinized Companies that Boycott Israel List, or is engaged in a boycott of Israel;

3. Has been placed on the Scrutinized Companies with Activities in Sudan List or the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List; or

4. Has been engaged in business operations in Cuba or Syria.

(4) Notwithstanding subsection (2) or subsection (3), an agency or local governmental entity, on a case-by-case basis, may permit a company on the Scrutinized Companies that Boycott Israel List, the Scrutinized Companies with Activities in Sudan List or the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List, or a company with business operations in Cuba or Syria, to be eligible for, bid on, submit a proposal for, or enter into or renew a contract for goods or services of $1 million or more under the conditions set forth in paragraph (a) or the conditions set forth in paragraph (b):

(a)1. With respect to a company on the Scrutinized Companies with Activities in Sudan List or the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List, all of the following occur:

a. The scrutinized business operations were made before July 1, 2011.

b. The scrutinized business operations have not been expanded or renewed after July 1, 2011.

c. The agency or local governmental entity determines that it is in the best interest of the state or local community to contract with the company.

d. The company has adopted, has publicized, and is implementing a formal plan to cease scrutinized business operations and to refrain from engaging in any new scrutinized business operations.

2. With respect to a company engaged in business operations in Cuba or Syria, all of the following occur:

a. The business operations were made before July 1, 2012.

b. The business operations have not been expanded or renewed after July 1, 2012.

c. The agency or local governmental entity determines that it is in the best interest of the state or local community to contract with the company.

d. The company has adopted, has publicized, and is implementing a formal plan to cease business operations and to refrain from engaging in any new business operations.

3. With respect to a company on the Scrutinized Companies that Boycott Israel List, all of the following occur:

a. The boycott of Israel was initiated before October 1, 2016.

b. The company certifies in writing that it has ceased its boycott of Israel.

c. The agency or local governmental entity determines that it is in the best interest of the state or local community to contract with the company.

d. The company has adopted, has publicized, and is implementing a formal plan to cease scrutinized business operations and to refrain from engaging in any new scrutinized business operations.

(b) One of the following occurs:

1. The local governmental entity makes a public finding that, absent such an exemption, the local governmental entity would be unable to obtain the goods or services for which the contract is offered.

2. For a contract with an executive agency, the Governor makes a public finding that, absent such an exemption, the agency would be unable to obtain the goods or services for which the contract is offered.

3. For a contract with an office of a state constitutional officer other than the Governor, the state constitutional officer makes a public finding that, absent such an exemption, the office would be unable to obtain the goods or services for which the contract is offered.

(5) At the time a company submits a bid or proposal for a contract or before the company enters into or renews a contract with an agency or governmental entity for goods or services of $1 million or more, the company must certify that the company is not participating in a boycott of Israel, on the Scrutinized Companies with Activities in Sudan List or the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List, or that it does not have business operations in Cuba or Syria.

(a) If, after the agency or the local governmental entity determines, using credible information available to the public, that the company has submitted a false certification, the agency or local governmental entity shall provide the company with written notice of its determination. The company shall have 90 days following receipt of the notice to respond in writing and to demonstrate that the determination of false certification was made in error. If the company does not make such demonstration within 90 days after receipt of the notice, the agency or the local governmental entity shall bring a civil action against the company. If a civil action is brought and the court determines that the company submitted a false certification, the company shall pay the penalty described in subparagraph 1. and all reasonable attorney fees and costs, including any costs for investigations that led to the finding of false certification.

1. A civil penalty equal to the greater of $2 million or twice the amount of the contract for which the false certification was submitted shall be imposed.

2. The company is ineligible to bid on any contract with an agency or local governmental entity for 3 years after the date the agency or local governmental entity determined that the company submitted a false certification.

(b) A civil action to collect the penalties described in paragraph (a) must commence within 3 years after the date the false certification is submitted.

(6) Only the agency or local governmental entity that is a party to the contract may cause a civil action to be brought under this section. This section does not create or authorize a private right of action or enforcement of the penalties provided in this section. An unsuccessful bidder, or any other person other than the agency or local governmental entity, may not protest the award of a contract or contract renewal on the basis of a false certification.

(7) This section preempts any ordinance or rule of any agency or local governmental entity involving public contracts for goods or services of $1 million or more with a company engaged in scrutinized business operations.

(8) The contracting prohibitions in this section applicable to companies on the Scrutinized Companies with Activities in Sudan List or the Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List or to companies engaged in business operations in Cuba or Syria become inoperative on the date that federal law ceases to authorize the states to adopt and enforce such contracting prohibitions.

History.—s. 1, ch. 2011-104; s. 2, ch. 2012-196; s. 42, ch. 2014-17; s. 2, ch. 2016-36.



287.136 - Audit of executed contract documents.

287.136 Audit of executed contract documents.—After execution of a contract, the Chief Financial Officer shall perform audits of the executed contract document and contract manager’s records to ensure that adequate internal controls are in place for complying with the terms and conditions of the contract and for the validation and receipt of goods and services.

(1) At the conclusion of the audit, the Chief Financial Officer’s designee shall discuss the audit and potential findings with the official whose office is subject to audit. The final audit report shall be submitted to the agency head.

(2) Within 30 days after receipt of the final audit report, the agency head shall submit to the Chief Financial Officer or designee his or her written statement of explanation or rebuttal concerning findings requiring corrective action, including corrective action to be taken to preclude a recurrence.

History.—s. 9, ch. 2013-154.






Part II - MEANS OF TRANSPORT (ss. 287.14-287.20)

287.14 - Purchase of motor vehicles by state officers and employees.

287.14 Purchase of motor vehicles by state officers and employees.—

(1) It is the intent of the Legislature that this section has applied and shall continue to apply to state officers and employees of the executive and judicial branches of state government.

(2) The term “motor vehicle” as used in this section includes any automobile or light truck. This definition also includes any airplane or other vehicle designed primarily for transporting persons.

(3) It is unlawful for any state officer or employee to authorize the purchase or continuous lease of any motor vehicle to be paid for out of funds of the state or any department thereof unless funds therefor have been appropriated by the Legislature. This subsection does not apply to motor vehicles needed to meet unforeseen or emergency situations, if approved by the Executive Office of the Governor after consultation with the legislative appropriations committees.

(4) Motor vehicles for which replacement funds have been appropriated may not be retained in service unless they are required to meet emergency or major unforeseen needs. All replaced vehicles which are retained to meet emergency or unforeseen needs shall be reported to the Legislature in subsequent agency budget request documents, detailing the specific justification for the retention of each vehicle.

(5) Motor vehicles shall not be acquired on a deferred payment contract which requires the payment of interest or its equivalent, except when specifically approved by the Executive Office of the Governor after consultation with the legislative appropriations committees as in the best interest of the state.

History.—s. 1, ch. 13810, 1929; CGL 1936 Supp. 1363(1); s. 1, ch. 20716, 1941; s. 7, ch. 22858, 1945; ss. 23, 35, ch. 69-106; s. 1, ch. 83-302.

Note.—Former s. 116.12.



287.15 - Purchase or lease of motor vehicles, watercraft, or aircraft; prior approval of the Department of Management Services.

287.15 Purchase or lease of motor vehicles, watercraft, or aircraft; prior approval of the Department of Management Services.—No state agency shall purchase, lease, or acquire any motor vehicle, watercraft, or aircraft of any type unless prior approval is first obtained from the Department of Management Services. However, nothing herein shall prohibit the lease for casual use of motor vehicles, or remove the requirement that all purchases be in compliance with the rules and regulations of the Department of Management Services.

History.—s. 22, ch. 69-106; s. 260, ch. 92-279; s. 55, ch. 92-326; s. 88, ch. 98-279.



287.151 - Limitation on classes of motor vehicles procured.

287.151 Limitation on classes of motor vehicles procured.—

(1) All motor vehicles purchased or leased by the state with funds provided in the General Appropriations Act shall be of the subcompact class except vehicles used for law enforcement purposes by law enforcement officers of the state, used as tow vehicles, routinely used to transport more than three adults or bulk materials, or vehicles operated frequently on unpaved roads. All vehicles purchased shall be of the smallest class that can safely and adequately meet the transportation requirements.

(2) No funds in the General Appropriations Act shall be used to purchase any vehicle at prices in excess of the standard prices negotiated by the Department of Management Services.

History.—s. 1, ch. 84-169; s. 21, ch. 88-557; s. 261, ch. 92-279; s. 55, ch. 92-326; s. 59, ch. 99-13; s. 46, ch. 99-399.



287.155 - Motor vehicles; purchase by Department of Children and Families, Agency for Persons with Disabilities, Department of Health, Department of Juvenile Justice, and Department of Corrections.

287.155 Motor vehicles; purchase by Department of Children and Families, Agency for Persons with Disabilities, Department of Health, Department of Juvenile Justice, and Department of Corrections.—

(1) The Department of Children and Families, the Agency for Persons with Disabilities, the Department of Health, the Department of Juvenile Justice, and the Department of Corrections may, subject to the approval of the Department of Management Services, purchase automobiles, trucks, tractors, and other automotive equipment for the use of institutions or developmental disabilities centers under the management of the Department of Children and Families, the Agency for Persons with Disabilities, the Department of Health, and the Department of Corrections, and for the use of residential facilities managed or contracted by the Department of Juvenile Justice.

(2) The Department of Corrections shall, prior to purchasing motor vehicles, seek to procure the motor vehicles from those vehicles renovated pursuant to correctional work programs of the Department of Corrections, and for the use of residential facilities managed or contracted by the Department of Juvenile Justice.

(3) The Department of Health is authorized, subject to the approval of the Department of Management Services, to purchase automobiles, trucks, and other automotive equipment for use by county health departments.

History.—s. 12A, ch. 20980, 1941; s. 7, ch. 22071, 1943; s. 6, ch. 22827, 1945; s. 6, ch. 23915, 1947; s. 5, ch. 25370, 1949; s. 6, ch. 26859, s. 2, ch. 26971, 1951; s. 2, ch. 63-204; ss. 2, 3, ch. 67-371; ss. 15, 19, 22, 35, ch. 69-106; s. 1, ch. 77-120; s. 1, ch. 77-300; s. 6, ch. 79-3; s. 262, ch. 92-279; s. 55, ch. 92-326; s. 4, ch. 95-430; s. 15, ch. 96-398; s. 12, ch. 96-420; s. 51, ch. 99-8; s. 6, ch. 99-397; s. 5, ch. 2006-227; s. 36, ch. 2007-217; s. 1, ch. 2008-244; s. 53, ch. 2014-19.

Note.—Former s. 116.161.



287.16 - Powers and duties of department.

287.16 Powers and duties of department.—The Department of Management Services shall have the following powers, duties, and responsibilities:

(1) To obtain the most effective and efficient use of motor vehicles, watercraft, and aircraft for state purposes.

(2) To establish and operate central facilities for the acquisition, disposal, operation, maintenance, repair, storage, supervision, control, and regulation of all state-owned or state-leased aircraft, watercraft, and motor vehicles and to operate any state facilities for those purposes. Acquisition may be by purchase, lease, loan, or in any other legal manner. The department may contract for the maintenance of motor vehicles.

(3) In its discretion, to require every state agency to transfer its ownership, custody, and control of every aircraft and motor vehicle, and associated maintenance facilities and equipment, except those used principally for law enforcement, state fire marshal, or fire control purposes, to the Department of Management Services, including all right, title, interest, and equity therein.

(4) Upon requisition and showing of need, to assign suitable aircraft or motor vehicles, on a temporary (for a period up to and including 1 month) or permanent (for a period from 1 month up to and including 1 full year) basis, to any state agency.

(5) To allocate and charge fees to the state agencies to which aircraft or motor vehicles are furnished, based upon any reasonable criteria.

(6) To adopt and enforce rules and regulations for the efficient and safe use, operation, maintenance, repair, disposal, and replacement of all state-owned or state-leased aircraft, watercraft, and motor vehicles and to require the placement of appropriate stickers, decals, or other markings upon them. The department may delegate to the respective heads of the agencies to which aircraft, watercraft, and motor vehicles are assigned the duty of enforcing the rules and regulations adopted by the department.

(7) To contract for specialized maintenance services.

(8) To require any state agency to keep records and make reports regarding aircraft and motor vehicles to the department as may be required. The Department of Highway Safety and Motor Vehicles shall use a reporting system approved by the department.

(9) To establish and operate central facilities to determine the mode of transportation to be used by state employees traveling on official state business and to schedule and coordinate use of state-owned or state-leased aircraft and passenger-carrying vehicles to assure maximum utilization of state aircraft, motor vehicles, and employee time by assuring that employees travel by the most practical and economical mode of travel. The department shall consider the number of employees making the trip to the same location, the most efficient and economical means of travel considering the time of the employee, transportation cost and subsistence required, the urgency of the trip, and the nature and purpose of the trip.

(10) To calculate biennially the break-even mileage at which it becomes cost-effective for the state to provide assigned motor vehicles to employees. The Support Program shall provide the information to agency heads and agency inspectors general to assist them in meeting the reporting requirements of s. 20.055.

(11) To conduct, in coordination with the Department of Transportation, an analysis of fuel additive and biofuel use by the Department of Transportation through its central fueling facilities. The department shall encourage other state government entities to analyze transportation fuel usage, including the different types and percentages of fuels consumed, and report such information to the department.

History.—s. 22, ch. 69-106; s. 1, ch. 70-328; ss. 1, 2, ch. 72-207; s. 3, ch. 77-112; s. 1, ch. 77-396; s. 3, ch. 83-304; s. 1, ch. 84-263; s. 263, ch. 92-279; s. 55, ch. 92-326; s. 89, ch. 98-279; s. 60, ch. 99-13; s. 47, ch. 99-399; s. 9, ch. 2000-347; s. 1, ch. 2001-260; s. 26, ch. 2008-227; s. 3, ch. 2012-141.



287.17 - Limitation on use of motor vehicles and aircraft.

1287.17 Limitation on use of motor vehicles and aircraft.—

(1) The aircraft and motor vehicles owned, leased, or operated by any state agency, as defined in s. 287.012, shall be available for official state business only as authorized by agency heads, as defined in s. 287.012.

(2) The following criteria shall be considered in determining appropriate uses of motor vehicles and aircraft:

(a) Whether the use of a motor vehicle or aircraft is necessary to carry out state official or employee job assignments.

(b) Whether the use of a motor vehicle or aircraft is for transporting an employee, state official, or other person authorized by the agency head for purposes of conducting official state business or for purposes of performing services for the state.

(c) Whether the Department of Law Enforcement has been directed by the agency head to provide security or transportation pursuant to s. 943.68.

(d) Whether an emergency exists requiring the use of a motor vehicle or aircraft for the protection of life or property.

(3)(a) The term “official state business” may not be construed to permit the use of a motor vehicle or aircraft for commuting purposes, unless special assignment of a motor vehicle is authorized as a perquisite by the Department of Management Services, required by an employee after normal duty hours to perform duties of the position to which assigned, or authorized for an employee whose home is the official base of operation.

(b) For motor vehicles used by a state employee whose duties are those of a law enforcement officer, as defined in s. 943.10, the term “official state business” shall be construed to permit the use of the vehicle during normal duty hours to and from lunch or meal breaks and incidental stops for personal errands, but not substantial deviations from official state business, if such use is at the direction of or with the permission of the agency head.

(4) An agency head, as defined in s. 287.012, shall comply with the following criteria for the special assignment of motor vehicles:

(a) An agency head may assign a motor vehicle to a state officer or employee only if the officer or employee is projected to drive the motor vehicle a minimum of 10,000 miles annually on official state business, unless an agency head annually provides written justification for the need of the assignment of a motor vehicle. Commuting mileage incidental to use of the motor vehicle on official state business shall be excluded from calculating the projected mileage. Priority in assigning motor vehicles shall be given to those employees who drive over 15,000 miles annually on state business.

(b) An agency head may assign motor vehicles to state officers and employees who perform duties related to law enforcement. However, the agency head shall not assign a pursuit motor vehicle to an officer or employee whose job duties do not routinely require performance of a patrol or law enforcement function requiring a pursuit vehicle.

(5) A person who is not otherwise authorized in this section may accompany the Governor, the Lieutenant Governor, a member of the Cabinet, the President of the Senate, the Speaker of the House of Representatives, or the Chief Justice of the Supreme Court when such official is traveling on state aircraft for official state business and the aircraft is traveling with seats available. Transportation of a person accompanying any official specified in this subsection shall be approved by the official, who shall also guarantee payment of the transportation charges. When the person accompanying such official is not traveling on official state business as provided in this section, the transportation charge shall be a prorated share of all fixed and variable expenses related to the ownership, operation, and use of such state aircraft. The spouse or immediate family members of any official specified in this subsection may, with payment of transportation charges, accompany the official when such official is traveling for official state business and the aircraft has seats available.

(6) It is the intention of the Legislature that persons traveling on state aircraft for purposes consistent with, but not necessarily constituting, official state business may travel only when accompanying persons who are traveling on official state business and that such persons shall pay the state for all costs associated with such travel. A person traveling on state aircraft for purposes other than official state business shall pay for any trip not exclusively for state business by paying a prorated share of all fixed and variable expenses related to the ownership, operation, and use of such aircraft.

History.—s. 22, ch. 69-106; s. 5, ch. 83-304; s. 31, ch. 90-268; s. 112, ch. 92-279; s. 55, ch. 92-326; s. 48, ch. 99-399; s. 22, ch. 2002-21; s. 1, ch. 2004-83; s. 24, ch. 2005-2; ss. 24, 25, ch. 2005-71; s. 2, ch. 2005-224; ss. 15, 16, ch. 2006-26; ss. 14, 15, ch. 2007-73; ss. 19, 20, ch. 2008-153.

1Note.—Section 3(3), ch. 2007-327, provides that “[e]ach agency shall adopt policies and procedures to maximize the efficient use of limited resources regarding motor vehicle assignment and use and the reimbursement of transportation costs associated with the use of private vehicles for conducting official business, including policies and procedures for designating as surplus motor vehicles determined to be unnecessary for carrying out job responsibilities in the most cost-efficient manner.”



287.175 - Penalties.

287.175 Penalties.—A violation of this part or a rule adopted hereunder, pursuant to applicable constitutional and statutory procedures, constitutes misuse of public position as defined in s. 112.313(6), and is punishable as provided in s. 112.317. The Chief Financial Officer shall report incidents of suspected misuse to the Commission on Ethics, and the commission shall investigate possible violations of this part or rules adopted hereunder when reported by the Chief Financial Officer, notwithstanding the provisions of s. 112.324. Any violation of this part or a rule adopted hereunder shall be presumed to have been committed with wrongful intent, but such presumption is rebuttable. Nothing in this section is intended to deny rights provided to career service employees by s. 110.227.

History.—s. 6, ch. 83-304; s. 13, ch. 94-277; s. 339, ch. 2003-261; s. 20, ch. 2013-36.



287.18 - Repair and service of motor vehicles and aircraft.

287.18 Repair and service of motor vehicles and aircraft.—The Secretary of Management Services or his or her designee may require a department or any state agency having facilities for the repair of aircraft or motor vehicles and for the storage and distribution of gasoline and other petroleum products to repair aircraft and motor vehicles and to furnish gasoline and other petroleum products to any other department or agency and shall compensate for the cost of such services and products.

History.—s. 22, ch. 69-106; s. 49, ch. 99-399.



287.19 - Transfer of funds.

287.19 Transfer of funds.—All moneys designated for or appropriated to any agency for the use, operation, maintenance, repair, or replacement of any state-owned or leased motor vehicles or aircraft shall be transferred to the Department of Management Services as required by the department.

History.—s. 22, ch. 69-106; s. 91, ch. 98-279.



287.20 - Applicability of this part.

287.20 Applicability of this part.—The provisions of this part apply to motor vehicles, watercraft, and aircraft owned, leased, or acquired in any manner by any state agency, or the judicial branch, as defined in s. 216.011.

History.—s. 22, ch. 69-106; s. 7, ch. 83-304; s. 81, ch. 92-142.









Chapter 288 - COMMERCIAL DEVELOPMENT AND CAPITAL IMPROVEMENTS

Part I - GENERAL PROVISIONS (ss. 288.0001-288.1258)

288.0001 - Economic Development Programs Evaluation.

288.0001 Economic Development Programs Evaluation.—The Office of Economic and Demographic Research and the Office of Program Policy Analysis and Government Accountability (OPPAGA) shall develop and present to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the chairs of the legislative appropriations committees the Economic Development Programs Evaluation.

(1) The Office of Economic and Demographic Research and OPPAGA shall coordinate the development of a work plan for completing the Economic Development Programs Evaluation and shall submit the work plan to the President of the Senate and the Speaker of the House of Representatives by July 1, 2013.

(2) The Office of Economic and Demographic Research and OPPAGA shall provide a detailed analysis of economic development programs as provided in the following schedule:

(a) By January 1, 2014, and every 3 years thereafter, an analysis of the following:

1. The capital investment tax credit established under s. 220.191.

2. The qualified target industry tax refund established under s. 288.106.

3. The brownfield redevelopment bonus refund established under s. 288.107.

4. High-impact business performance grants established under s. 288.108.

5. The Quick Action Closing Fund established under s. 288.1088.

6. The Innovation Incentive Program established under s. 288.1089.

7. Enterprise Zone Program incentives established under ss. 212.08(5) and (15), 212.096, 220.181, and 220.182.

8. The New Markets Development Program established under ss. 288.991-288.9922.

(b) By January 1, 2015, and every 3 years thereafter, an analysis of the following:

1. The entertainment industry financial incentive program established under s. 288.1254.

2. The entertainment industry sales tax exemption program established under s. 288.1258.

3. VISIT Florida and its programs established or funded under ss. 288.122, 288.1226, 288.12265, and 288.124.

4. The Florida Sports Foundation and related programs established under ss. 288.1162, 288.11621, 288.1166, 288.1167, 288.1168, 288.1169, and 288.1171.

(c) By January 1, 2016, and every 3 years thereafter, an analysis of the following:

1. The qualified defense contractor and space flight business tax refund program established under s. 288.1045.

2. The tax exemption for semiconductor, defense, or space technology sales established under s. 212.08(5)(j).

3. The Military Base Protection Program established under s. 288.980.

4. The Manufacturing and Spaceport Investment Incentive Program formerly established under s. 288.1083.

5. The Quick Response Training Program established under s. 288.047.

6. The Incumbent Worker Training Program established under s. 445.003.

7. International trade and business development programs established or funded under s. 288.826.

(d) By January 1, 2019, and every 3 years thereafter, an analysis of the grant and entrepreneur initiative programs established under s. 295.22(3)(d) and (e).

(e) Beginning January 1, 2018, and every 3 years thereafter, an analysis of the Sports Development Program established under s. 288.11625.

(3) Pursuant to the schedule established in subsection (2), the Office of Economic and Demographic Research shall evaluate and determine the economic benefits, as defined in s. 288.005, of each program over the previous 3 years. The analysis must also evaluate the number of jobs created, the increase or decrease in personal income, and the impact on state gross domestic product from the direct, indirect, and induced effects of the state’s investment in each program over the previous 3 years.

(a) For the purpose of evaluating tax credits, tax refunds, sales tax exemptions, cash grants, and similar programs, the Office of Economic and Demographic Research shall evaluate data only from those projects in which businesses received state funds during the evaluation period. Such projects may be fully completed, partially completed with future fund disbursal possible pending performance measures, or partially completed with no future fund disbursal possible as a result of a business’s inability to meet performance measures.

(b) The analysis must use the model developed by the Office of Economic and Demographic Research, as required in s. 216.138, to evaluate each program. The office shall provide a written explanation of the key assumptions of the model and how it is used. If the office finds that another evaluation model is more appropriate to evaluate a program, it may use another model, but it must provide an explanation as to why the selected model was more appropriate.

(4) Pursuant to the schedule established in subsection (2), OPPAGA shall evaluate each program over the previous 3 years for its effectiveness and value to the taxpayers of this state and include recommendations on each program for consideration by the Legislature. The analysis may include relevant economic development reports or analyses prepared by the Department of Economic Opportunity, Enterprise Florida, Inc., or local or regional economic development organizations; interviews with the parties involved; or any other relevant data.

(5) The Office of Economic and Demographic Research and OPPAGA must be given access to all data necessary to complete the Economic Development Programs Evaluation, including any confidential data. The offices may collaborate on data collection and analysis.

History.—s. 1, ch. 2013-39; s. 1, ch. 2013-42; s. 6, ch. 2014-1; s. 19, ch. 2014-18; s. 3, ch. 2014-167; s. 3, ch. 2014-218.



288.001 - The Florida Small Business Development Center Network.

288.001 The Florida Small Business Development Center Network.—

(1) PURPOSE.—The Florida Small Business Development Center Network is the principal business assistance organization for small businesses in the state. The purpose of the network is to serve emerging and established for-profit, privately held businesses that maintain a place of business in the state.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Board of Governors” means the Board of Governors of the State University System.

(b) “Host institution” means the university designated by the Board of Governors to be the recipient organization in accordance with 13 C.F.R. s. 130.200.

(c) “Network” means the Florida Small Business Development Center Network.

(3) OPERATION; POLICIES AND PROGRAMS.—

(a) The network’s statewide director shall operate the network in compliance with the federal laws and regulations governing the network and the Board of Governors Regulation 10.015.

(b) The network’s statewide director shall consult with the Board of Governors, the department, and the network’s statewide advisory board to ensure that the network’s policies and programs align with the statewide goals of the State University System and the statewide strategic economic development plan as provided under s. 20.60.

(4) STATEWIDE ADVISORY BOARD.—

(a) The network shall maintain a statewide advisory board to advise, counsel, and confer with the statewide director on matters pertaining to the operation of the network.

(b) The statewide advisory board shall consist of 19 members from across the state. At least 12 members must be representatives of the private sector who are knowledgeable of the needs and challenges of small businesses. The members must represent various segments and industries of the economy in this state and must bring knowledge and skills to the statewide advisory board which would enhance the board’s collective knowledge of small business assistance needs and challenges. Minority and gender representation must be considered when making appointments to the board. The board must include the following members:

1. Three members appointed from the private sector by the President of the Senate.

2. Three members appointed from the private sector by the Speaker of the House of Representatives.

3. Three members appointed from the private sector by the Governor.

4. Three members appointed from the private sector by the network’s statewide director.

5. One member appointed by the host institution.

6. The President of Enterprise Florida, Inc., or his or her designee.

7. The Chief Financial Officer or his or her designee.

8. The President of the Florida Chamber of Commerce or his or her designee.

9. The Small Business Development Center Project Officer from the U.S. Small Business Administration at the South Florida District Office or his or her designee.

10. The executive director of the National Federation of Independent Businesses, Florida, or his or her designee.

11. The executive director of the Florida United Business Association or his or her designee.

(c) The term of an appointed member shall be for 4 years, beginning August 1, 2013, except that at the time of initial appointments, two members appointed by the Governor, one member appointed by the President of the Senate, one member appointed by the Speaker of the House of Representatives, and one member appointed by the network’s statewide director shall be appointed for 2 years. An appointed member may be reappointed to a subsequent term. Members of the statewide advisory board may not receive compensation but may be reimbursed for per diem and travel expenses in accordance with s. 112.061.

(5) SMALL BUSINESS SUPPORT SERVICES; AGREEMENT.—

(a) The statewide director, in consultation with the advisory board, shall develop support services that are delivered through regional small business development centers. Support services must target the needs of businesses that employ fewer than 100 persons and demonstrate an assessed capacity to grow in employment or revenue.

(b) Support services must include, but need not be limited to, providing information or research, consulting, educating, or assisting businesses in the following activities:

1. Planning related to the start-up, operation, or expansion of a small business enterprise in this state. Such activities include providing guidance on business formation, structure, management, registration, regulation, and taxes.

2. Developing and implementing strategic or business plans. Such activities include analyzing a business’s mission, vision, strategies, and goals; critiquing the overall plan; and creating performance measures.

3. Developing the financial literacy of existing businesses related to their business cash flow and financial management plans. Such activities include conducting financial analysis health checks, assessing cost control management techniques, and building financial management strategies and solutions.

4. Developing and implementing plans for existing businesses to access or expand to new or existing markets. Such activities include conducting market research, researching and identifying expansion opportunities in international markets, and identifying opportunities in selling to units of government.

5. Supporting access to capital for business investment and expansion. Such activities include providing technical assistance relating to obtaining surety bonds; identifying and assessing potential debt or equity investors or other financing opportunities; assisting in the preparation of applications, projections, or pro forma or other support documentation for surety bond, loan, financing, or investment requests; and facilitating conferences with lenders or investors.

6. Assisting existing businesses to plan for a natural or manmade disaster, and assisting businesses when such an event occurs. Such activities include creating business continuity and disaster plans, preparing disaster and bridge loan applications, and carrying out other emergency support functions.

(c) A business receiving support services must agree to participate in assessments of such services. The agreement, at a minimum, must request the business to report demographic characteristics, changes in employment and sales, debt and equity capital attained, and government contracts acquired. The host institution may require additional reporting requirements for funding described in subsection (7).

(6) REQUIRED MATCH.—The network must provide a match equal to the total amount of any direct legislative appropriation which is received directly by the host institution and is specifically designated for the network. The match may include funds from federal or other nonstate funding sources designated for the network. At least 50 percent of the match must be cash. The remaining 50 percent may be provided through any allowable combination of additional cash, in-kind contributions, or indirect costs.

(7) ADDITIONAL STATE FUNDS; USES; PAY-PER-PERFORMANCE INCENTIVES; STATEWIDE SERVICE; SERVICE ENHANCEMENTS; BEST PRACTICES; ELIGIBILITY.—

(a) The statewide director, in coordination with the host institution, shall establish a pay-per-performance incentive for regional small business development centers. Such incentive shall be funded from half of any state appropriation received directly by the host institution, which appropriation is specifically designated for the network. These funds shall be distributed to the regional small business development centers based upon data collected from the businesses as provided under paragraph (5)(c). The distribution formula must provide for the distribution of funds in part on the gross number of jobs created annually by each center and in part on the number of jobs created per support service hour. The pay-per-performance incentive must supplement the operations and support services of each regional small business development center.

(b) Half of any state funds received directly by the host institution which are specifically designated for the network shall be distributed by the statewide director, in coordination with the advisory board, for the following purposes:

1. Ensuring that support services are available statewide, especially in underserved and rural areas of the state, to assist eligible businesses;

2. Enhancing participation in the network among state universities and colleges; and

3. Facilitating the adoption of innovative small business assistance best practices by the regional small business development centers.

(c) The statewide director, in coordination with the advisory board, shall develop annual programs to distribute funds for each of the purposes described in paragraph (b). The network shall announce the annual amount of available funds for each program, performance expectations, and other requirements. For each program, the statewide director shall present applications and recommendations to the advisory board. The advisory board shall make the final approval of applications. Approved applications must be publicly posted. At a minimum, programs must include:

1. New regional small business development centers; and

2. Awards for the top six regional small business development centers that adopt best practices, as determined by the advisory board. Detailed information about best practices must be made available to regional small business development centers for voluntary implementation.

(d) A regional small business development center that has been found by the statewide director to perform poorly, to engage in improper activity affecting the operation and integrity of the network, or to fail to follow the rules and procedures set forth in the laws, regulations, and policies governing the network, is not eligible for funds under this subsection.

(e) Funds awarded under this subsection may not reduce matching funds dedicated to the regional small business development centers.

(8) REPORTING.—

(a) The statewide director shall quarterly update the Board of Governors, the department, and the advisory board on the network’s progress and outcomes, including aggregate information on businesses assisted by the network.

(b) The statewide director, in coordination with the advisory board, shall annually report, on October 1, to the President of the Senate and the Speaker of the House of Representatives on the network’s progress and outcomes for the previous fiscal year. The report must include aggregate information on businesses assisted by the network; network services and programs; the use of all federal, state, local, and private funds received by the network and the regional small business development centers, including any additional funds specifically appropriated by the Legislature for the purposes described in subsection (7); and the network’s economic benefit to the state. The report must contain specific information on performance-based metrics and contain the methodology used to calculate the network’s economic benefit to the state.

History.—s. 1, ch. 2008-149; s. 9, ch. 2013-39; s. 43, ch. 2014-17; s. 17, ch. 2015-2.



288.005 - Definitions.

288.005 Definitions.—As used in this chapter, the term:

(1) “Economic benefits” means the direct, indirect, and induced gains in state revenues as a percentage of the state’s investment. The state’s investment includes state grants, tax exemptions, tax refunds, tax credits, and other state incentives.

(2) “Department” means the Department of Economic Opportunity.

(3) “Executive director” means the executive director of the Department of Economic Opportunity, unless otherwise stated.

(4) “Jobs” means full-time equivalent positions, including, but not limited to, positions obtained from a temporary employment agency or employee leasing company or through a union agreement or coemployment under a professional employer organization agreement, which result directly from a project in this state. This number does not include temporary construction jobs involved with the construction of facilities for the project.

(5) “Loan administrator” means an entity statutorily eligible to receive state funds and authorized by the department to make loans under a loan program.

(6) “Loan program” means a program established in this chapter to provide appropriated funds to an eligible entity to further a specific state purpose for a limited period of time and with a requirement that such appropriated funds be repaid to the state. The term includes a “loan fund” or “loan pilot program” administered by the department under this chapter.

History.—s. 17, ch. 2011-142; s. 10, ch. 2013-39; s. 10, ch. 2013-42; s. 4, ch. 2014-218.



288.006 - General operation of loan programs.

288.006 General operation of loan programs.—

(1) The Legislature intends to promote the goals of accountability and proper stewardship by recipients of loan program funds. This section applies to all loan programs established under this chapter.

(2) State funds appropriated for a loan program may be used only by an eligible recipient or loan administrator, and the use of such funds is restricted to the specific state purpose of the loan program, subject to any compensation due to a loan administrator as provided under this chapter. State funds may be awarded directly by the department to an eligible recipient or awarded by the department to a loan administrator. All state funds, including any interest earned, remain state funds unless otherwise stated in the statutory requirements of the loan program.

(3)(a) Upon termination of a loan program by the Legislature or by statute, all appropriated funds shall revert to the General Revenue Fund. The department shall pay the entity for any allowable administrative expenses due to the loan administrator as provided under this chapter, unless otherwise required by law.

(b) Upon termination of a contract between the department and an eligible recipient or loan administrator, all remaining appropriated funds shall revert to the fund from which the appropriation was made. The department shall become the successor entity for any outstanding loans. Except in the case of the termination of a contract for fraud or a finding that the loan administrator was not meeting the terms of the program, the department shall pay the entity for any allowable administrative expenses due to the loan administrator as provided under this chapter.

(c) The eligible recipient or loan administrator to which this subsection applies shall execute all appropriate instruments to reconcile any remaining accounts associated with a terminated loan program or contract. The entity shall execute all appropriate instruments to ensure that the department is authorized to collect all receivables for outstanding loans, including, but not limited to, assignments of promissory notes and mortgages.

(4) An eligible recipient or loan administrator must avoid any potential conflict of interest regarding the use of appropriated funds for a loan program. An eligible recipient or loan administrator or a board member, employee, or agent thereof, or an immediate family member of a board member, employee, or agent, may not have a financial interest in an entity that is awarded a loan under a loan program. A loan may not be made to a person or entity if a conflict of interest exists between the parties involved. As used in this subsection, the term “immediate family” means a parent, spouse, child, sibling, grandparent, or grandchild related by blood or marriage.

(5) In determining eligibility for an entity applying for the award of funds directly by the department or applying for selection as a loan administrator for a loan program, the department shall evaluate each applicant’s business practices, financial stability, and past performance in other state programs, in addition to the loan program’s statutory requirements. Eligibility of an entity applying to be a recipient or loan administrator may be conditionally granted or denied outright if the department determines that the entity is noncompliant with any law, rule, or program requirement.

(6) Recurring use of state funds, including revolving loans or new negotiable instruments, which have been repaid to the loan administrator may be made if the loan program’s statutory structure permits. However, any use of state funds made by a loan administrator remains subject to subsections (2) and (3), and compensation to a loan administrator may not exceed any limitation provided by this chapter.

(7) The Auditor General may conduct audits as provided in s. 11.45 to verify that the appropriations under each loan program are expended by the eligible recipient or loan administrator as required for each program. If the Auditor General determines that the appropriations are not expended as required, the Auditor General shall notify the department, which may pursue recovery of the funds. This section does not prevent the department from pursuing recovery of the appropriated loan program funds when necessary to protect the funds or when authorized by law.

(8) The department may adopt rules under ss. 120.536(1) and 120.54 as necessary to carry out this section.

History.—s. 5, ch. 2014-218.



288.012 - State of Florida international offices; state protocol officer; protocol manual.

288.012 State of Florida international offices; state protocol officer; protocol manual.—The Legislature finds that the expansion of international trade and tourism is vital to the overall health and growth of the economy of this state. This expansion is hampered by the lack of technical and business assistance, financial assistance, and information services for businesses in this state. The Legislature finds that these businesses could be assisted by providing these services at State of Florida international offices. The Legislature further finds that the accessibility and provision of services at these offices can be enhanced through cooperative agreements or strategic alliances between private businesses and state, local, and international governmental entities.

(1) The department is authorized to:

(a) Establish and operate offices in other countries for the purpose of promoting trade and economic development opportunities of the state, and promoting the gathering of trade data information and research on trade opportunities in specific countries.

(b) Enter into agreements with governmental and private sector entities to establish and operate offices in other countries which contain provisions that may conflict with the general laws of the state pertaining to the purchase of office space, employment of personnel, and contracts for services. When agreements pursuant to this section are made which set compensation in another country’s currency, such agreements shall be subject to the requirements of s. 215.425, but the purchase of another country’s currency by the department to meet such obligations shall be subject only to s. 216.311.

(2) Each international office shall have in place an operational plan approved by the participating boards or other governing authority, a copy of which shall be provided to the department. These operating plans shall be reviewed and updated each fiscal year and shall include, at a minimum, the following:

(a) Specific policies and procedures encompassing the entire scope of the operation and management of each office.

(b) A comprehensive, commercial strategic plan identifying marketing opportunities and industry sector priorities for the country in which an international office is located.

(c) Provisions for access to information for Florida businesses related to trade leads and inquiries.

(d) Identification of new and emerging market opportunities for Florida businesses. This information shall be provided either free of charge or on a fee basis with fees set only to recover the costs of providing the information.

(e) Provision of access for Florida businesses to international trade assistance services provided by state and local entities, seaport and airport information, and other services identified by the department.

(f) Qualitative and quantitative performance measures for each office, including, but not limited to, the number of businesses assisted, the number of trade leads and inquiries generated, the number of international buyers and importers contacted, and the amount and type of marketing conducted.

(3) Each international office shall annually submit to Enterprise Florida, Inc., a complete and detailed report on its activities and accomplishments during the previous fiscal year for inclusion in the annual report required under s. 288.906. In the format and by the annual date prescribed by Enterprise Florida, Inc., the report must set forth information on:

(a) The number of Florida companies assisted.

(b) The number of inquiries received about investment opportunities in this state.

(c) The number of trade leads generated.

(d) The number of investment projects announced.

(e) The estimated U.S. dollar value of sales confirmations.

(f) The number of representation agreements.

(g) The number of company consultations.

(h) Barriers or other issues affecting the effective operation of the office.

(i) Changes in office operations which are planned for the current fiscal year.

(j) Marketing activities conducted.

(k) Strategic alliances formed with organizations in the country in which the office is located.

(l) Activities conducted with Florida’s other international offices.

(m) Any other information that the office believes would contribute to an understanding of its activities.

(4) The Department of Economic Opportunity, in connection with the establishment, operation, and management of any of its offices located in another country, is exempt from the provisions of ss. 255.21, 255.25, and 255.254 relating to leasing of buildings; ss. 283.33 and 283.35 relating to bids for printing; ss. 287.001-287.20 relating to purchasing and motor vehicles; and ss. 282.003-282.00515 and 282.702-282.7101 relating to communications, and from all statutory provisions relating to state employment.

(a) The department may exercise such exemptions only upon prior approval of the Governor.

(b) If approval for an exemption under this section is granted as an integral part of a plan of operation for a specified international office, such action shall constitute continuing authority for the department to exercise the exemption, but only in the context and upon the terms originally granted. Any modification of the approved plan of operation with respect to an exemption contained therein must be resubmitted to the Governor for his or her approval. An approval granted to exercise an exemption in any other context shall be restricted to the specific instance for which the exemption is to be exercised.

(c) As used in this subsection, the term “plan of operation” means the plan developed pursuant to subsection (2).

(d) Upon final action by the Governor with respect to a request to exercise the exemption authorized in this subsection, the department shall report such action, along with the original request and any modifications thereto, to the President of the Senate and the Speaker of the House of Representatives within 30 days.

(5) Where feasible and appropriate, international offices established and operated under this section may provide one-stop access to the economic development, trade, and tourism information, services, and programs of the state. Where feasible and appropriate, such offices may also be collocated with other international offices of the state.

(6) The department is authorized to make and to enter into contracts with Enterprise Florida, Inc., to carry out the provisions of this section. The authority, duties, and exemptions provided in this section apply to Enterprise Florida, Inc., to the same degree and subject to the same conditions as applied to the department. To the greatest extent possible, such contracts shall include provisions for cooperative agreements or strategic alliances between private businesses and state, international, and local governmental entities to operate international offices.

(7) The Governor may designate a state protocol officer. The state protocol officer shall be housed within the Executive Office of the Governor. In consultation with the Governor and other governmental officials, the state protocol officer shall develop, maintain, publish, and distribute the state protocol manual.

History.—s. 1, ch. 80-401; s. 1, ch. 82-115; ss. 3, 6, ch. 83-252; ss. 9, 10, ch. 88-201; ss. 1, 2, 3, ch. 89-150; s. 112, ch. 90-201; ss. 40, 44, ch. 90-335; s. 53, ch. 91-5; s. 9, ch. 92-277; s. 219, ch. 95-148; s. 30, ch. 96-320; s. 14, ch. 97-278; s. 80, ch. 99-251; s. 4, ch. 2000-208; s. 58, ch. 2001-61; s. 49, ch. 2010-5; s. 130, ch. 2011-142; s. 56, ch. 2011-213; s. 11, ch. 2013-39; s. 11, ch. 2013-42; s. 30, ch. 2016-10.



288.017 - Cooperative advertising matching grants program.

288.017 Cooperative advertising matching grants program.—

(1) Enterprise Florida, Inc., is authorized to establish a cooperative advertising matching grants program and, pursuant thereto, to make expenditures and enter into contracts with local governments and nonprofit corporations for the purpose of publicizing the tourism advantages of the state. The department, based on recommendations from Enterprise Florida, Inc., shall have final approval of grants awarded through this program. Enterprise Florida, Inc., may contract with its direct-support organization to administer the program.

(2) The total annual allocation of funds for this grant program may not exceed $40,000. Each grant awarded under the program shall be limited to no more than $2,500 and shall be matched by nonstate dollars. All grants shall be restricted to local governments and nonprofit corporations serving and located in municipalities having a population of 50,000 persons or less or in counties with an unincorporated area having a population of 200,000 persons or less.

(3) Enterprise Florida, Inc., shall conduct an annual competitive selection process for the award of grants under the program. In determining its recommendations for the grant awards, the commission shall consider the demonstrated need of the applicant for advertising assistance, the feasibility and projected benefit of the applicant’s proposal, the amount of nonstate funds that will be leveraged, and such other criteria as the commission deems appropriate. In evaluating grant applications, the department shall consider recommendations from Enterprise Florida, Inc. The department, however, has final approval authority for any grant under this section.

History.—s. 1, ch. 91-218; s. 31, ch. 96-320; s. 131, ch. 2011-142.



288.018 - Regional Rural Development Grants Program.

288.018 Regional Rural Development Grants Program.—

(1) The department shall establish a matching grant program to provide funding to regionally based economic development organizations representing rural counties and communities for the purpose of building the professional capacity of their organizations. Such matching grants may also be used by an economic development organization to provide technical assistance to businesses within the rural counties and communities that it serves. The department is authorized to approve, on an annual basis, grants to such regionally based economic development organizations. The maximum amount an organization may receive in any year will be $50,000, or $150,000 in a rural area of opportunity recommended by the Rural Economic Development Initiative and designated by the Governor, and must be matched each year by an equivalent amount of nonstate resources.

(2) In approving the participants, the department shall consider the demonstrated need of the applicant for assistance and require the following:

(a) Documentation of official commitments of support from each of the units of local government represented by the regional organization.

(b) Demonstration that each unit of local government has made a financial or in-kind commitment to the regional organization.

(c) Demonstration that the private sector has made financial or in-kind commitments to the regional organization.

(d) Demonstration that the organization is in existence and actively involved in economic development activities serving the region.

(e) Demonstration of the manner in which the organization is or will coordinate its efforts with those of other local and state organizations.

(3) The department may also contract for the development of an enterprise zone web portal or websites for each enterprise zone which will be used to market the program for job creation in disadvantaged urban and rural enterprise zones. Each enterprise zone web page should include downloadable links to state forms and information, as well as local message boards that help businesses and residents receive information concerning zone boundaries, job openings, zone programs, and neighborhood improvement activities.

(4) The department may expend up to $750,000 each fiscal year from funds appropriated to the Rural Community Development Revolving Loan Fund for the purposes outlined in this section. The department may contract with Enterprise Florida, Inc., for the administration of the purposes specified in this section. Funds released to Enterprise Florida, Inc., for this purpose shall be released quarterly and shall be calculated based on the applications in process.

History.—s. 32, ch. 96-320; s. 94, ch. 99-251; s. 9, ch. 2001-201; s. 15, ch. 2010-147; s. 132, ch. 2011-142; s. 30, ch. 2014-218.



288.019 - Rural considerations in grant review and evaluation processes.

288.019 Rural considerations in grant review and evaluation processes.—Notwithstanding any other law, and to the fullest extent possible, the member agencies and organizations of the Rural Economic Development Initiative (REDI) as defined in s. 288.0656(6)(a) shall review all grant and loan application evaluation criteria to ensure the fullest access for rural counties as defined in s. 288.0656(2) to resources available throughout the state.

(1) Each REDI agency and organization shall review all evaluation and scoring procedures and develop modifications to those procedures which minimize the impact of a project within a rural area.

(2) Evaluation criteria and scoring procedures must provide for an appropriate ranking based on the proportionate impact that projects have on a rural area when compared with similar project impacts on an urban area.

(3) Evaluation criteria and scoring procedures must recognize the disparity of available fiscal resources for an equal level of financial support from an urban county and a rural county.

(a) The evaluation criteria should weight contribution in proportion to the amount of funding available at the local level.

(b) In-kind match should be allowed and applied as financial match when a county is experiencing financial distress through elevated unemployment at a rate in excess of the state’s average by 5 percentage points or because of the loss of its ad valorem base.

(4) For existing programs, the modified evaluation criteria and scoring procedure must be delivered to the department for distribution to the REDI agencies and organizations. The REDI agencies and organizations shall review and make comments. Future rules, programs, evaluation criteria, and scoring processes must be brought before a REDI meeting for review, discussion, and recommendation to allow rural counties fuller access to the state’s resources.

History.—s. 10, ch. 2001-201; s. 22, ch. 2009-51; s. 133, ch. 2011-142.



288.021 - Economic development liaison.

288.021 Economic development liaison.—

(1) The heads of the Department of Transportation, the Department of Environmental Protection and an additional member appointed by the secretary of the department, the Department of Education, the Department of Management Services, the Department of Revenue, the Fish and Wildlife Conservation Commission, each water management district, and each Department of Transportation district office shall designate a high-level staff member from within such agency to serve as the economic development liaison for the agency. This person shall report to the agency head and have general knowledge both of the state’s permitting and other regulatory functions and of the state’s economic goals, policies, and programs. This person shall also be the primary point of contact for the agency with the department on issues and projects important to the economic development of Florida, including its rural areas, to expedite project review, to ensure a prompt, effective response to problems arising with regard to permitting and regulatory functions, and to work closely with the other economic development liaisons to resolve interagency conflicts.

(2) Whenever it is necessary to change the designee, the head of each agency shall notify the Governor in writing of the person designated as the economic development liaison for such agency.

History.—s. 14, ch. 92-277; s. 115, ch. 94-356; s. 33, ch. 96-320; s. 3, ch. 99-244; s. 85, ch. 99-245; s. 50, ch. 2010-5; s. 134, ch. 2011-142; s. 12, ch. 2011-213; s. 34, ch. 2012-96.



288.0251 - International development outreach activities in Latin America and Caribbean Basin.

288.0251 International development outreach activities in Latin America and Caribbean Basin.—The department may contract for the implementation of Florida’s international volunteer corps to provide short-term training and technical assistance activities in Latin America and the Caribbean Basin. The entity contracted under this section must require that such activities be conducted by qualified volunteers who are citizens of the state. The contracting agency must have a statewide focus and experience in coordinating international volunteer programs.

History.—s. 9, ch. 86-139; s. 82, ch. 90-201; s. 25, ch. 91-5; s. 26, ch. 91-201; s. 5, ch. 91-429; ss. 15, 65, ch. 93-187; s. 34, ch. 96-320; s. 24, ch. 99-251; s. 6, ch. 2004-242; s. 135, ch. 2011-142.

Note.—Former s. 229.6056.



288.035 - Economic development activities.

288.035 Economic development activities.—

(1) The Florida Public Service Commission may authorize public utilities to recover reasonable economic development expenses. For purposes of this section, recoverable “economic development expenses” are those expenses described in subsection (2) which are consistent with criteria to be established by rules adopted by the department.

(2) Such rules shall provide that authorized economic development expenses shall be limited to the following:

(a) Expenditures for operational assistance, including the participation in trade shows and prospecting missions with state and local entities.

(b) Expenditures for assisting the state and local governments in the design of strategic plans for economic development activities.

(c) Expenditures for marketing and research services, including assisting local governments in marketing specific sites for business and industry development or recruitment, and assisting local governments in responding to inquiries from business and industry concerning the development of specific sites.

(3) The Florida Public Service Commission shall adopt rules for the recovery of economic development expenses by public utilities, including the sharing of expenses by shareholders.

History.—s. 1, ch. 94-136; s. 35, ch. 96-320; s. 136, ch. 2011-142; s. 13, ch. 2011-213.



288.037 - Department of State; agreement with county tax collector.

288.037 Department of State; agreement with county tax collector.—In order to further the economic development goals of the state, and notwithstanding any law to the contrary, the Department of State may enter into an agreement with the county tax collector for the purpose of appointing the county tax collector as the Department of State’s agent to accept applications for licenses or other similar registrations and applications for renewals of licenses or other similar registrations. The agreement must specify the time within which the tax collector must forward any applications and accompanying application fees to the Department of State.

History.—s. 55, ch. 97-278; s. 137, ch. 2011-142.



288.041 - Solar energy industry; legislative findings and policy; promotional activities.

288.041 Solar energy industry; legislative findings and policy; promotional activities.—

(1) It is hereby found and declared that:

(a) The solar energy industry in this state has been a leader in the nation in the manufacture, supply, and delivery of solar energy systems.

(b) The use of solar energy in this state has been demonstrated to save conventional energy sources.

(c) The solar energy industry offers the prospect for improved economic welfare of this state through creation of jobs, increased energy security, and enhancing the quality of the environment of this state.

(d) Through helping to provide for a clean environment and healthy economy, the solar energy industry contributes to the continued growth and development of the tourist industry of this state.

(2) It is the policy of this state to promote, stimulate, develop, and advance the growth of the solar energy industry in this state.

(3) By January 15 of each year, the Department of Environmental Protection shall report to the Governor, the President of the Senate, and the Speaker of the House of Representatives on the impact of the solar energy industry on the economy of this state and shall make any recommendations on initiatives to further promote the solar energy industry as the Department of Environmental Protection deems appropriate.

History.—s. 2, ch. 93-249; s. 23, ch. 94-321; s. 36, ch. 96-320; s. 62, ch. 99-13; s. 10, ch. 2004-243; s. 1, ch. 2005-66; s. 138, ch. 2011-142.



288.0415 - Solar energy; advancement; economic development strategy.

288.0415 Solar energy; advancement; economic development strategy.—The use of solar energy is a proven, effective means of reducing air pollution, while also creating new jobs, saving energy, lowering consumer utility bills, and stimulating economic development. As such, this state is committed to advancing the use of solar energy in the state. Towards this end, the state shall give priority to removing identified barriers to and providing incentives for increased solar energy development and use. In addition, the state shall capitalize on solar energy as an economic development strategy for job creation, market development, international trade, and other related means of stimulating and enhancing the economy of this state.

History.—s. 22, ch. 94-321.



288.046 - Quick-response training; legislative intent.

288.046 Quick-response training; legislative intent.—The Legislature recognizes the importance of providing a skilled workforce for attracting new industries and retaining and expanding existing businesses and industries in this state. It is the intent of the Legislature that a program exist to meet the short-term, immediate, workforce-skill needs of such businesses and industries. It is further the intent of the Legislature that funds provided for the purposes of s. 288.047 be expended on businesses and industries that support the state’s economic development goals, particularly high value-added businesses or businesses that locate in and provide jobs in the state’s distressed urban and rural areas, and that instruction funded pursuant to s. 288.047 lead to permanent, quality employment opportunities.

History.—s. 1, ch. 93-187; s. 77, ch. 2000-165.



288.047 - Quick-response training for economic development.

288.047 Quick-response training for economic development.—

(1) The Quick-Response Training Program is created to meet the workforce-skill needs of existing, new, and expanding industries. The program shall be administered by CareerSource Florida, Inc., in conjunction with Enterprise Florida, Inc., and the Department of Education. CareerSource Florida, Inc., shall adopt guidelines for the administration of this program, shall provide technical services, and shall identify businesses that seek services through the program. CareerSource Florida, Inc., may contract with Enterprise Florida, Inc., or administer this program directly, if it is determined that such an arrangement maximizes the amount of the Quick Response grant going to direct services.

(2) CareerSource Florida, Inc., shall ensure that instruction funded pursuant to this section is not available through the local community college or school district and that the instruction promotes economic development by providing specialized training to new workers or retraining for current employees to meet changing skill requirements caused by new technology or new product lines and to prevent potential layoffs. Such funds may not be expended to provide training for instruction related to retail businesses or to reimburse businesses for trainee wages. Funds made available pursuant to this section may not be expended in connection with the relocation of a business from one community to another unless CareerSource Florida, Inc., determines that, in the absence of such relocation, the business will move outside this state or that the business has a compelling economic rationale for the relocation which creates additional jobs.

(3) Requests for funding may be submitted to the Quick-Response Training Program by a specific business or industry, through a school district director of career education or community college occupational dean on behalf of a business or industry, or through official state or local economic development efforts. In allocating funds for the purposes of the program, CareerSource Florida, Inc., shall establish criteria for approval of requests for funding and shall select the entity that provides the most efficient, cost-effective instruction meeting such criteria. Program funds may be allocated to a career center, community college, or state university. Program funds may be allocated to private postsecondary institutions only after a review that includes, but is not limited to, accreditation and licensure documentation and prior approval by CareerSource Florida, Inc. Instruction funded through the program must terminate when participants demonstrate competence at the level specified in the request; however, the grant term may not exceed 24 months. Costs and expenditures for the Quick-Response Training Program must be documented and separated from those incurred by the training provider.

(4) For the first 6 months of each fiscal year, CareerSource Florida, Inc., shall set aside 30 percent of the amount appropriated by the Legislature for the Quick-Response Training Program to fund instructional programs for businesses located in an enterprise zone or brownfield area. Any unencumbered funds remaining undisbursed from this set-aside at the end of the 6-month period may be used to provide funding for a program that qualifies for funding pursuant to this section.

(5) Prior to the allocation of funds for a request made pursuant to this section, CareerSource Florida, Inc., shall prepare a grant agreement between the business or industry requesting funds, the educational institution receiving funding through the program, and CareerSource Florida, Inc. Such agreement must include, but is not limited to:

(a) An identification of the personnel necessary to conduct the instructional program, the qualifications of such personnel, and the respective responsibilities of the parties for paying costs associated with the employment of such personnel.

(b) An identification of the estimated length of the instructional program.

(c) An identification of all direct, training-related costs, including tuition and fees, curriculum development, books and classroom materials, and overhead or indirect costs, not to exceed 5 percent of the grant amount.

(d) An identification of special program requirements that are not addressed otherwise in the agreement.

(e) Permission to access information specific to the wages and performance of participants upon the completion of instruction for evaluation purposes. Information which, if released, would disclose the identity of the person to whom the information pertains or disclose the identity of the person’s employer is confidential and exempt from the provisions of s. 119.07(1). The agreement must specify that any evaluations published subsequent to the instruction may not identify the employer or any individual participant.

(6) For purposes of this section, CareerSource Florida, Inc., may accept grants of money, materials, services, or property of any kind from any agency, corporation, or individual.

(7) In providing instruction pursuant to this section, materials that relate to methods of manufacture or production, potential trade secrets, business transactions, or proprietary information received, produced, ascertained, or discovered by employees of the respective departments, district school boards, community college district boards of trustees, or other personnel employed for the purposes of this section is confidential and exempt from the provisions of s. 119.07(1). The state may seek copyright protection for instructional materials and ancillary written documents developed wholly or partially with state funds as a result of instruction provided pursuant to this section, except for materials that are confidential and exempt from the provisions of s. 119.07(1).

(8) The Quick-Response Training Program is created to provide assistance to participants in the welfare transition program. CareerSource Florida, Inc., may award quick-response training grants and develop applicable guidelines for the training of participants in the welfare transition program. In addition to a local economic development organization, grants must be endorsed by the applicable local workforce development board.

(a) Training funded pursuant to this subsection may not exceed 12 months, and may be provided by the local community college, school district, local workforce development board, or the business employing the participant, including on-the-job training. Training will provide entry-level skills to new workers, including those employed in retail, who are participants in the welfare transition program.

(b) Participants trained pursuant to this subsection must be employed at a job paying at least $6 per hour.

(c) Funds made available pursuant to this subsection may be expended in connection with the relocation of a business from one community to another if approved by CareerSource Florida, Inc.

(9) Notwithstanding any other provision of law, eligible matching contributions received under this section from the Quick-Response Training Program may be counted toward the private sector support of Enterprise Florida, Inc., under s. 288.904.

(10) CareerSource Florida, Inc., and Enterprise Florida, Inc., shall coordinate and cooperate in administering this section so that any division of responsibility between the two organizations which relates to marketing or administering the Quick-Response Training Program is not apparent to a business that inquires about or applies for funding under this section. A business shall be provided with a single point of contact for information and assistance.

History.—s. 2, ch. 93-187; ss. 2, 71, ch. 94-136; s. 874, ch. 95-148; s. 3, ch. 95-345; s. 37, ch. 96-320; s. 134, ch. 96-406; s. 15, ch. 97-278; s. 34, ch. 97-307; s. 23, ch. 98-57; s. 78, ch. 2000-165; s. 3, ch. 2000-317; s. 22, ch. 2004-357; s. 139, ch. 2011-142; s. 5, ch. 2015-98; s. 8, ch. 2016-216.



288.061 - Economic development incentive application process.

288.061 Economic development incentive application process.—

(1) Upon receiving a submitted economic development incentive application, the Division of Strategic Business Development of the Department of Economic Opportunity and designated staff of Enterprise Florida, Inc., shall review the application to ensure that the application is complete, whether and what type of state and local permits may be necessary for the applicant’s project, whether it is possible to waive such permits, and what state incentives and amounts of such incentives may be available to the applicant. The department shall recommend to the executive director to approve or disapprove an applicant business. If review of the application demonstrates that the application is incomplete, the executive director shall notify the applicant business within the first 5 business days after receiving the application.

(2) Beginning July 1, 2013, the department shall review and evaluate each economic development incentive application for the economic benefits of the proposed award of state incentives proposed for the project. The term “economic benefits” has the same meaning as in s. 288.005. The Office of Economic and Demographic Research shall establish the methodology and model used to calculate the economic benefits. For purposes of this requirement, an amended definition of “economic benefits” may be developed by the Office of Economic and Demographic Research.

(3) Within 10 business days after the department receives the submitted economic development incentive application, the executive director shall approve or disapprove the application and issue a letter of certification to the applicant which includes a justification of that decision, unless the business requests an extension of that time.

(a) The contract or agreement with the applicant must specify the total amount of the award, the performance conditions that must be met to obtain the award, the schedule for payment, and sanctions that would apply for failure to meet performance conditions. The department may enter into one agreement or contract covering all of the state incentives that are being provided to the applicant. The contract must provide that release of funds is contingent upon sufficient appropriation of funds by the Legislature.

(b) The release of funds for the incentive or incentives awarded to the applicant depends upon the statutory requirements of the particular incentive program.

(4) The department shall validate contractor performance and report such validation in the annual incentives report required under s. 288.907.

(5)(a) The executive director may not approve an economic development incentive application unless the application includes a signed written declaration by the applicant which states that the applicant has read the information in the application and that the information is true, correct, and complete to the best of the applicant’s knowledge and belief.

(b) After an economic development incentive application is approved, the awardee shall provide, in each year that the department is required to validate contractor performance, a signed written declaration. The written declaration must state that the awardee has reviewed the information and that the information is true, correct, and complete to the best of the awardee’s knowledge and belief.

(6) The department is authorized to adopt rules to implement this section.

History.—s. 9, ch. 2009-51; s. 18, ch. 2011-142; s. 12, ch. 2013-39; s. 12, ch. 2013-42; s. 6, ch. 2014-218.



288.065 - Rural Community Development Revolving Loan Fund.

288.065 Rural Community Development Revolving Loan Fund.—

(1) The Rural Community Development Revolving Loan Fund Program is established within the department to facilitate the use of existing federal, state, and local financial resources by providing local governments with financial assistance to further promote the economic viability of rural communities. These funds may be used to finance initiatives directed toward maintaining or developing the economic base of rural communities, especially initiatives addressing employment opportunities for residents of these communities.

(2)(a) The program shall provide for long-term loans, loan guarantees, and loan loss reserves to units of local governments, or economic development organizations substantially underwritten by a unit of local government, within counties with populations of 75,000 or fewer, or within any county with a population of 125,000 or fewer which is contiguous to a county with a population of 75,000 or fewer, based on the most recent official population estimate as determined under s. 186.901, including those residing in incorporated areas and those residing in unincorporated areas of the county, or to units of local government, or economic development organizations substantially underwritten by a unit of local government, within a rural area of opportunity.

(b) Requests for loans shall be made by application to the department. Loans shall be made pursuant to agreements specifying the terms and conditions agreed to between the applicant and the department. The loans shall be the legal obligations of the applicant.

(c) All repayments of principal and interest shall be returned to the loan fund and made available for loans to other applicants. However, in a rural area of opportunity designated by the Governor, and upon approval by the department, repayments of principal and interest may be retained by the applicant if such repayments are dedicated and matched to fund regionally based economic development organizations representing the rural area of opportunity.

(3) The department shall manage the fund, establishing loan practices that must include, but are not limited to, procedures for establishing loan interest rates, uses of funding, application procedures, and application review procedures. The department shall have final approval authority for any loan under this section.

(4) Notwithstanding the provisions of s. 216.301, funds appropriated for this purpose shall not be subject to reversion.

History.—s. 42, ch. 96-320; s. 18, ch. 97-278; s. 95, ch. 99-251; s. 11, ch. 2001-201; s. 11, ch. 2009-51; s. 141, ch. 2011-142; s. 31, ch. 2014-218.



288.0655 - Rural Infrastructure Fund.

288.0655 Rural Infrastructure Fund.—

(1) There is created within the department the Rural Infrastructure Fund to facilitate the planning, preparing, and financing of infrastructure projects in rural communities which will encourage job creation, capital investment, and the strengthening and diversification of rural economies by promoting tourism, trade, and economic development.

(2)(a) Funds appropriated by the Legislature shall be distributed by the department through grant programs that maximize the use of federal, local, and private resources, including, but not limited to, those available under the Small Cities Community Development Block Grant Program.

(b) To facilitate access of rural communities and rural areas of opportunity as defined by the Rural Economic Development Initiative to infrastructure funding programs of the Federal Government, such as those offered by the United States Department of Agriculture and the United States Department of Commerce, and state programs, including those offered by Rural Economic Development Initiative agencies, and to facilitate local government or private infrastructure funding efforts, the department may award grants for up to 30 percent of the total infrastructure project cost. If an application for funding is for a catalyst site, as defined in s. 288.0656, the department may award grants for up to 40 percent of the total infrastructure project cost. Eligible projects must be related to specific job-creation or job-retention opportunities. Eligible projects may also include improving any inadequate infrastructure that has resulted in regulatory action that prohibits economic or community growth or reducing the costs to community users of proposed infrastructure improvements that exceed such costs in comparable communities. Eligible uses of funds shall include improvements to public infrastructure for industrial or commercial sites and upgrades to or development of public tourism infrastructure. Authorized infrastructure may include the following public or public-private partnership facilities: storm water systems; telecommunications facilities; broadband facilities; roads or other remedies to transportation impediments; nature-based tourism facilities; or other physical requirements necessary to facilitate tourism, trade, and economic development activities in the community. Authorized infrastructure may also include publicly or privately owned self-powered nature-based tourism facilities, publicly owned telecommunications facilities, and broadband facilities, and additions to the distribution facilities of the existing natural gas utility as defined in s. 366.04(3)(c), the existing electric utility as defined in s. 366.02, or the existing water or wastewater utility as defined in s. 367.021(12), or any other existing water or wastewater facility, which owns a gas or electric distribution system or a water or wastewater system in this state where:

1. A contribution-in-aid of construction is required to serve public or public-private partnership facilities under the tariffs of any natural gas, electric, water, or wastewater utility as defined herein; and

2. Such utilities as defined herein are willing and able to provide such service.

(c) To facilitate timely response and induce the location or expansion of specific job creating opportunities, the department may award grants for infrastructure feasibility studies, design and engineering activities, or other infrastructure planning and preparation activities. Authorized grants shall be up to $50,000 for an employment project with a business committed to create at least 100 jobs; up to $150,000 for an employment project with a business committed to create at least 300 jobs; and up to $300,000 for a project in a rural area of opportunity. Grants awarded under this paragraph may be used in conjunction with grants awarded under paragraph (b), provided that the total amount of both grants does not exceed 30 percent of the total project cost. In evaluating applications under this paragraph, the department shall consider the extent to which the application seeks to minimize administrative and consultant expenses.

(d) The department shall participate in a memorandum of agreement with the United States Department of Agriculture under which state funds available through the Rural Infrastructure Fund may be advanced, in excess of the prescribed state share, for a project that has received from the United States Department of Agriculture a preliminary determination of eligibility for federal financial support. State funds in excess of the prescribed state share which are advanced pursuant to this paragraph and the memorandum of agreement shall be reimbursed when funds are awarded under an application for federal funding.

(e) To enable local governments to access the resources available pursuant to s. 403.973(18), the department may award grants for surveys, feasibility studies, and other activities related to the identification and preclearance review of land which is suitable for preclearance review. Authorized grants under this paragraph may not exceed $75,000 each, except in the case of a project in a rural area of opportunity, in which case the grant may not exceed $300,000. Any funds awarded under this paragraph must be matched at a level of 50 percent with local funds, except that any funds awarded for a project in a rural area of opportunity must be matched at a level of 33 percent with local funds. If an application for funding is for a catalyst site, as defined in s. 288.0656, the requirement for local match may be waived pursuant to the process in s. 288.06561. In evaluating applications under this paragraph, the department shall consider the extent to which the application seeks to minimize administrative and consultant expenses.

(3) The department, in consultation with Enterprise Florida, Inc., the Florida Tourism Industry Marketing Corporation, the Department of Environmental Protection, and the Florida Fish and Wildlife Conservation Commission, as appropriate, shall review and certify applications pursuant to s. 288.061. The review shall include an evaluation of the economic benefit of the projects and their long-term viability. The department shall have final approval for any grant under this section.

(4) By September 1, 2012, the department shall, in consultation with the organizations listed in subsection (3), and other organizations, reevaluate existing guidelines and criteria governing submission of applications for funding, review and evaluation of such applications, and approval of funding under this section. The department shall consider factors including, but not limited to, the project’s potential for enhanced job creation or increased capital investment, the demonstration and level of local public and private commitment, whether the project is located in an enterprise zone, in a community development corporation service area, or in an urban high-crime area as designated under s. 212.097, the unemployment rate of the county in which the project would be located, and the poverty rate of the community.

(5) Notwithstanding the provisions of s. 216.301, funds appropriated for the purposes of this section shall not be subject to reversion.

History.—s. 96, ch. 99-251; s. 37, ch. 2000-152; s. 1, ch. 2002-392; s. 5, ch. 2006-55; s. 54, ch. 2008-4; s. 12, ch. 2009-51; s. 142, ch. 2011-142; s. 32, ch. 2014-218.



288.0656 - Rural Economic Development Initiative.

288.0656 Rural Economic Development Initiative.—

(1)(a) Recognizing that rural communities and regions continue to face extraordinary challenges in their efforts to significantly improve their economies, specifically in terms of personal income, job creation, average wages, and strong tax bases, it is the intent of the Legislature to encourage and facilitate the location and expansion of major economic development projects of significant scale in such rural communities.

(b) The Rural Economic Development Initiative, known as “REDI,” is created within the department, and the participation of state and regional agencies in this initiative is authorized.

(2) As used in this section, the term:

(a) “Catalyst project” means a business locating or expanding in a rural area of opportunity to serve as an economic generator of regional significance for the growth of a regional target industry cluster. The project must provide capital investment on a scale significant enough to affect the entire region and result in the development of high-wage and high-skill jobs.

(b) “Catalyst site” means a parcel or parcels of land within a rural area of opportunity that has been prioritized as a geographic site for economic development through partnerships with state, regional, and local organizations. The site must be reviewed by REDI and approved by the department for the purposes of locating a catalyst project.

(c) “Economic distress” means conditions affecting the fiscal and economic viability of a rural community, including such factors as low per capita income, low per capita taxable values, high unemployment, high underemployment, low weekly earned wages compared to the state average, low housing values compared to the state average, high percentages of the population receiving public assistance, high poverty levels compared to the state average, and a lack of year-round stable employment opportunities.

(d) “Rural area of opportunity” means a rural community, or a region composed of rural communities, designated by the Governor, which has been adversely affected by an extraordinary economic event, severe or chronic distress, or a natural disaster or that presents a unique economic development opportunity of regional impact.

(e) “Rural community” means:

1. A county with a population of 75,000 or fewer.

2. A county with a population of 125,000 or fewer which is contiguous to a county with a population of 75,000 or fewer.

3. A municipality within a county described in subparagraph 1. or subparagraph 2.

4. An unincorporated federal enterprise community or an incorporated rural city with a population of 25,000 or fewer and an employment base focused on traditional agricultural or resource-based industries, located in a county not defined as rural, which has at least three or more of the economic distress factors identified in paragraph (c) and verified by the department.

For purposes of this paragraph, population shall be determined in accordance with the most recent official estimate pursuant to s. 186.901.

(3) REDI shall be responsible for coordinating and focusing the efforts and resources of state and regional agencies on the problems which affect the fiscal, economic, and community viability of Florida’s economically distressed rural communities, working with local governments, community-based organizations, and private organizations that have an interest in the growth and development of these communities to find ways to balance environmental and growth management issues with local needs.

(4) REDI shall review and evaluate the impact of statutes and rules on rural communities and shall work to minimize any adverse impact and undertake outreach and capacity-building efforts.

(5) REDI shall facilitate better access to state resources by promoting direct access and referrals to appropriate state and regional agencies and statewide organizations. REDI may undertake outreach, capacity-building, and other advocacy efforts to improve conditions in rural communities. These activities may include sponsorship of conferences and achievement awards.

(6)(a) By August 1 of each year, the head of each of the following agencies and organizations shall designate a deputy secretary or higher-level staff person from within the agency or organization to serve as the REDI representative for the agency or organization:

1. The Department of Transportation.

2. The Department of Environmental Protection.

3. The Department of Agriculture and Consumer Services.

4. The Department of State.

5. The Department of Health.

6. The Department of Children and Families.

7. The Department of Corrections.

8. The Department of Education.

9. The Department of Juvenile Justice.

10. The Fish and Wildlife Conservation Commission.

11. Each water management district.

12. Enterprise Florida, Inc.

13. CareerSource Florida, Inc.

14. VISIT Florida.

15. The Florida Regional Planning Council Association.

16. The Agency for Health Care Administration.

17. The Institute of Food and Agricultural Sciences (IFAS).

An alternate for each designee shall also be chosen, and the names of the designees and alternates shall be sent to the executive director of the department.

(b) Each REDI representative must have comprehensive knowledge of his or her agency’s functions, both regulatory and service in nature, and of the state’s economic goals, policies, and programs. This person shall be the primary point of contact for his or her agency with REDI on issues and projects relating to economically distressed rural communities and with regard to expediting project review, shall ensure a prompt effective response to problems arising with regard to rural issues, and shall work closely with the other REDI representatives in the identification of opportunities for preferential awards of program funds and allowances and waiver of program requirements when necessary to encourage and facilitate long-term private capital investment and job creation.

(c) The REDI representatives shall work with REDI in the review and evaluation of statutes and rules for adverse impact on rural communities and the development of alternative proposals to mitigate that impact.

(d) Each REDI representative shall be responsible for ensuring that each district office or facility of his or her agency is informed about the Rural Economic Development Initiative and for providing assistance throughout the agency in the implementation of REDI activities.

(7)(a) REDI may recommend to the Governor up to three rural areas of opportunity. The Governor may by executive order designate up to three rural areas of opportunity which will establish these areas as priority assignments for REDI as well as to allow the Governor, acting through REDI, to waive criteria, requirements, or similar provisions of any economic development incentive. Such incentives shall include, but are not limited to, the Qualified Target Industry Tax Refund Program under s. 288.106, the Quick Response Training Program under s. 288.047, the Quick Response Training Program for participants in the welfare transition program under s. 288.047(8), transportation projects under s. 339.2821, the brownfield redevelopment bonus refund under s. 288.107, and the rural job tax credit program under ss. 212.098 and 220.1895.

(b) Designation as a rural area of opportunity under this subsection shall be contingent upon the execution of a memorandum of agreement among the department; the governing body of the county; and the governing bodies of any municipalities to be included within a rural area of opportunity. Such agreement shall specify the terms and conditions of the designation, including, but not limited to, the duties and responsibilities of the county and any participating municipalities to take actions designed to facilitate the retention and expansion of existing businesses in the area, as well as the recruitment of new businesses to the area.

(c) Each rural area of opportunity may designate catalyst projects, provided that each catalyst project is specifically recommended by REDI, identified as a catalyst project by Enterprise Florida, Inc., and confirmed as a catalyst project by the department. All state agencies and departments shall use all available tools and resources to the extent permissible by law to promote the creation and development of each catalyst project and the development of catalyst sites.

(8) REDI shall submit a report to the department on all REDI activities for the previous fiscal year as a supplement to the department’s annual report required under s. 20.60. This supplementary report must include:

(a) A status report on all projects currently being coordinated through REDI, the number of preferential awards and allowances made pursuant to this section, the dollar amount of such awards, and the names of the recipients.

(b) A description of all waivers of program requirements granted.

(c) Information as to the economic impact of the projects coordinated by REDI.

(d) Recommendations based on the review and evaluation of statutes and rules having an adverse impact on rural communities and proposals to mitigate such adverse impacts.

History.—s. 97, ch. 99-251; s. 79, ch. 2000-165; s. 12, ch. 2001-201; s. 13, ch. 2009-51; s. 51, ch. 2010-5; s. 143, ch. 2011-142; s. 2, ch. 2012-128; s. 13, ch. 2013-39; s. 13, ch. 2013-42; s. 54, ch. 2014-19; s. 33, ch. 2014-218; s. 6, ch. 2015-98.



288.06561 - Reduction or waiver of financial match requirements.

288.06561 Reduction or waiver of financial match requirements.—Notwithstanding any other law, the member agencies and organizations of the Rural Economic Development Initiative (REDI), as defined in s. 288.0656(6)(a), shall review the financial match requirements for projects in rural areas as defined in s. 288.0656(2).

(1) Each agency and organization shall develop a proposal to waive or reduce the match requirement for rural areas.

(2) Agencies and organizations shall ensure that all proposals are submitted to the department for review by the REDI agencies.

(3) These proposals shall be delivered to the department for distribution to the REDI agencies and organizations. A meeting of REDI agencies and organizations must be called within 30 days after receipt of such proposals for REDI comment and recommendations on each proposal.

(4) Waivers and reductions must be requested by the county or community, and such county or community must have three or more of the factors identified in s. 288.0656(2)(c).

(5) Any other funds available to the project may be used for financial match of federal programs when there is fiscal hardship, and the match requirements may not be waived or reduced.

(6) When match requirements are not reduced or eliminated, donations of land, though usually not recognized as an in-kind match, may be permitted.

(7) To the fullest extent possible, agencies and organizations shall expedite the rule adoption and amendment process if necessary to incorporate the reduction in match by rural areas in fiscal distress.

(8) REDI shall include in its annual report an evaluation on the status of changes to rules, number of awards made with waivers, and recommendations for future changes.

History.—s. 5, ch. 2001-201; s. 14, ch. 2009-51; s. 144, ch. 2011-142.



288.0657 - Florida rural economic development strategy grants.

288.0657 Florida rural economic development strategy grants.—

(1) As used in this section, the term “rural community” means:

(a) A county with a population of 75,000 or fewer.

(b) A county with a population of 125,000 or fewer which is contiguous to a county with a population of 75,000 or fewer.

(c) A municipality within a county described in paragraph (a) or paragraph (b).

For purposes of this subsection, population shall be determined in accordance with the most recent official estimate pursuant to s. 186.901.

(2) The department may accept and administer moneys appropriated to the department for providing grants to assist rural communities to develop and implement strategic economic development plans.

(3) A rural community, an economic development organization in a rural area, or a regional organization representing at least one rural community or such economic development organizations may apply for such grants.

(4) The department shall establish criteria for reviewing grant applications. These criteria shall include, but are not limited to, the degree of participation and commitment by the local community and the application’s consistency with local comprehensive plans or the application’s proposal to ensure such consistency. The department shall review each application for a grant. The department may approve grants only to the extent that funds are appropriated for such grants by the Legislature.

History.—s. 98, ch. 99-251; s. 15, ch. 2009-51; s. 145, ch. 2011-142.



288.0658 - Nature-based recreation; promotion and other assistance by Fish and Wildlife Conservation Commission.

288.0658 Nature-based recreation; promotion and other assistance by Fish and Wildlife Conservation Commission.—The Florida Fish and Wildlife Conservation Commission is directed to assist Enterprise Florida, Inc.; the Florida Tourism Industry Marketing Corporation, doing business as VISIT Florida; convention and visitor bureaus; tourist development councils; economic development organizations; and local governments through the provision of marketing advice, technical expertise, promotional support, and product development related to nature-based recreation and sustainable use of natural resources. In carrying out this responsibility, the Florida Fish and Wildlife Conservation Commission shall focus its efforts on fostering nature-based recreation in rural communities and regions encompassing rural communities. As used in this section, the term “nature-based recreation” means leisure activities related to the state’s lands, waters, and fish and wildlife resources, including, but not limited to, wildlife viewing, fishing, hiking, canoeing, kayaking, camping, hunting, backpacking, and nature photography.

History.—s. 100, ch. 99-251; s. 146, ch. 2011-142.



288.0659 - Local Government Distressed Area Matching Grant Program.

1288.0659 Local Government Distressed Area Matching Grant Program.—

(1) The Local Government Distressed Area Matching Grant Program is created within the department. The purpose of the program is to stimulate investment in the state’s economy by providing grants to match demonstrated business assistance by local governments to attract and retain businesses in this state.

(2) As used in this section, the term:

(a) “Local government” means a county or municipality.

(b) “Qualified business assistance” means economic incentives provided by a local government for the purpose of attracting or retaining a specific business, including, but not limited to, suspensions, waivers, or reductions of impact fees or permit fees; direct incentive payments; expenditures for onsite or offsite improvements directly benefiting a specific business; or construction or renovation of buildings for a specific business.

(3) The department may accept and administer moneys appropriated by the Legislature for providing grants to match expenditures by local governments to attract or retain businesses in this state.

(4) A local government may apply for grants to match qualified business assistance made by the local government for the purpose of attracting or retaining a specific business. A local government may apply for no more than one grant per targeted business. A local government may only have one application pending with the department. Additional applications may be filed after a previous application has been approved or denied.

(5) To qualify for a grant, the business being targeted by a local government must create at least 15 full-time jobs, must be new to this state, must be expanding its operations in this state, or would otherwise leave the state absent state and local assistance, and the local government applying for the grant must expedite its permitting processes for the target business by accelerating the normal review and approval timelines. In addition to these requirements, the department shall review the grant requests using the following evaluation criteria, with priority given in descending order:

(a) The presence and degree of pervasive poverty, unemployment, and general distress as determined pursuant to s. 290.0058 in the area where the business will locate, with priority given to locations with greater degrees of poverty, unemployment, and general distress.

(b) The extent of reliance on the local government expenditure as an inducement for the business’s location decision, with priority given to higher levels of local government expenditure.

(c) The number of new full-time jobs created, with priority given to higher numbers of jobs created.

(d) The average hourly wage for jobs created, with priority given to higher average wages.

(e) The amount of capital investment to be made by the business, with priority given to higher amounts of capital investment.

(6) In evaluating grant requests, the department shall take into consideration the need for grant assistance as it relates to the local government’s general fund balance as well as local incentive programs that are already in existence.

(7) Funds made available pursuant to this section may not be expended in connection with the relocation of a business from one community to another community in this state unless the department determines that without such relocation the business will move outside this state or determines that the business has a compelling economic rationale for the relocation which creates additional jobs. Funds made available pursuant to this section may not be used by the receiving local government to supplant matching commitments required of the local government pursuant to other state or federal incentive programs.

(8) Within 30 days after the department receives an application for a grant, the department shall approve a preliminary grant allocation or disapprove the application. The preliminary grant allocation shall be based on estimates of qualified business assistance submitted by the local government and shall equal 50 percent of the amount of the estimated qualified business assistance or $50,000, whichever is less. The preliminary grant allocation shall be executed by contract with the local government. The contract shall set forth the terms and conditions, including the timeframes within which the final grant award will be disbursed. The final grant award may not exceed the preliminary grant allocation. The department may approve preliminary grant allocations only to the extent that funds are appropriated for such grants by the Legislature.

(a) Preliminary grant allocations that are revoked or voluntarily surrendered shall be immediately available for reallocation.

(b) Recipients of preliminary grant allocations shall promptly report to the department the date on which the local government’s permitting and approval process is completed and the date on which all qualified business assistance is completed.

(9) The department shall make a final grant award to a local government within 30 days after receiving information from the local government sufficient to demonstrate actual qualified business assistance. An awarded grant amount shall equal 50 percent of the amount of the qualified business assistance or $50,000, whichever is less, and may not exceed the preliminary grant allocation. The amount by which a preliminary grant allocation exceeds a final grant award shall be immediately available for reallocation.

(10) Up to 2 percent of the funds appropriated annually by the Legislature for the program may be used by the department for direct administrative costs associated with implementing this section.

History.—s. 16, ch. 2010-147; s. 13, ch. 2011-4; s. 147, ch. 2011-142.

1Note.—Section 30, ch. 2015-221, provides that:

“(1) A business may apply to the Department of Economic Opportunity for the incentives specified in subsection (2) if each of the following criteria is satisfied:

“(a) The business has entered into a contract with the Department of Economic Opportunity for a project under ss. 288.0659, 288.1045, 288.106, 288.107, 288.108, 288.1088, or 288.1089, Florida Statutes, between January 1, 2012, and July 1, 2015.

“(b) The contract is deemed active by the Department of Economic Opportunity and has not expired or been terminated.

“(c) The project that is the subject of the contract is located within the boundaries of an enterprise zone designated pursuant to chapter 290, Florida Statutes, as the boundaries existed on May 1, 2015.

“(2) For a project described under paragraph (1)(c), a business qualified under subsection (1) may apply for the following incentives:

“(a) The property tax exemption for a licensed child care facility under s. 196.095, Florida Statutes 2014.

“(b) The building sales tax refund under s. 212.08(5)(g), Florida Statutes 2014.

“(c) The business property sales tax refund under s. 212.08(5)(h), Florida Statutes 2014.

“(d) The electrical energy sales tax exemption under s. 212.08(15), Florida Statutes 2014.

“(e) The enterprise zone jobs tax credit under s. 212.096, Florida Statutes 2014.

“(f) The enterprise zone jobs tax credit under s. 220.181, Florida Statutes 2014.

“(g) The enterprise zone property tax credit under s. 220.182, Florida Statutes 2014.

“(3) The Department of Economic Opportunity must provide a list of businesses that are qualified under subsection (1) to the Department of Revenue by December 31, 2015. The Department of Economic Opportunity must also provide notice to the Department of Revenue within 10 days after the expiration or termination of a contract.

“(4) From January 1, 2016, to December 31, 2018, the Department of Economic Opportunity is designated to perform all the duties and responsibilities that were performed by the governing body or enterprise zone development agency having jurisdiction over the enterprise zone under ss. 196.095, 212.08(5)(g) and (h), 212.08(15), 212.096, 220.181, and 220.182, Florida Statutes 2014, including receipt and review of applications and verifications.

“(5) The incentives described in subsection (2) are to be treated as if they had not expired on December 31, 2015.

“(6) This section is effective January 1, 2016, and expires on December 31, 2018.”



288.075 - Confidentiality of records.

288.075 Confidentiality of records.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Economic development agency” means:

1. The Department of Economic Opportunity;

2. Any industrial development authority created in accordance with part III of chapter 159 or by special law;

3. Space Florida created in part II of chapter 331;

4. The public economic development agency of a county or municipality or, if the county or municipality does not have a public economic development agency, the county or municipal officers or employees assigned the duty to promote the general business interests or industrial interests of that county or municipality or the responsibilities related thereto;

5. Any research and development authority created in accordance with part V of chapter 159; or

6. Any private agency, person, partnership, corporation, or business entity when authorized by the state, a municipality, or a county to promote the general business interests or industrial interests of the state or that municipality or county.

(b) “Proprietary confidential business information” means information that is owned or controlled by the corporation, partnership, or person requesting confidentiality under this section; that is intended to be and is treated by the corporation, partnership, or person as private in that the disclosure of the information would cause harm to the business operations of the corporation, partnership, or person; that has not been disclosed unless disclosed pursuant to a statutory provision, an order of a court or administrative body, or a private agreement providing that the information may be released to the public; and that is information concerning:

1. Business plans.

2. Internal auditing controls and reports of internal auditors.

3. Reports of external auditors for privately held companies.

(c) “Trade secret” has the same meaning as in s. 688.002.

(2) PLANS, INTENTIONS, AND INTERESTS.—

(a)1. If a private corporation, partnership, or person requests in writing before an economic incentive agreement is signed that an economic development agency maintain the confidentiality of information concerning plans, intentions, or interests of such private corporation, partnership, or person to locate, relocate, or expand any of its business activities in this state, the information is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution for 12 months after the date an economic development agency receives a request for confidentiality or until the information is otherwise disclosed, whichever occurs first.

2. An economic development agency may extend the period of confidentiality specified in subparagraph 1. for up to an additional 12 months upon written request from the private corporation, partnership, or person who originally requested confidentiality under this section and upon a finding by the economic development agency that such private corporation, partnership, or person is still actively considering locating, relocating, or expanding its business activities in this state. Such a request for an extension in the period of confidentiality must be received prior to the expiration of any confidentiality originally provided under subparagraph 1.

If a final project order for a signed economic development agreement is issued, then the information will remain confidential and exempt for 180 days after the final project order is issued, until a date specified in the final project order, or until the information is otherwise disclosed, whichever occurs first. However, such period of confidentiality may not extend beyond the period of confidentiality established in subparagraph 1. or subparagraph 2.

(b) A public officer or employee may not enter into a binding agreement with any corporation, partnership, or person who has requested confidentiality of information under this subsection until 90 days after the information is made public unless:

1. The public officer or employee is acting in an official capacity;

2. The agreement does not accrue to the personal benefit of such public officer or employee; and

3. In the professional judgment of the officer or employee, the agreement is necessary to effectuate an economic development project.

(3) TRADE SECRETS.—Trade secrets held by an economic development agency are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(4) PROPRIETARY CONFIDENTIAL BUSINESS INFORMATION.—Proprietary confidential business information held by an economic development agency is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, until such information is otherwise publicly available or is no longer treated by the proprietor as proprietary confidential business information.

(5) IDENTIFICATION, ACCOUNT, AND REGISTRATION NUMBERS.—A federal employer identification number, reemployment assistance account number, or Florida sales tax registration number held by an economic development agency is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(6) ECONOMIC INCENTIVE PROGRAMS.—

1(a) The following information held by an economic development agency pursuant to the administration of an economic incentive program for qualified businesses is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution for a period not to exceed the duration of the incentive agreement, including an agreement authorizing a tax refund or tax credit, or upon termination of the incentive agreement:

1. The percentage of the business’s sales occurring outside this state and, for businesses applying under s. 288.1045, the percentage of the business’s gross receipts derived from Department of Defense contracts during the 5 years immediately preceding the date the business’s application is submitted.

2. An individual employee’s personal identifying information that is held as evidence of the achievement or nonachievement of the wage requirements of the tax refund, tax credit, or incentive agreement programs or of the job creation requirements of such programs.

3. The amount of:

a. Taxes on sales, use, and other transactions paid pursuant to chapter 212;

b. Corporate income taxes paid pursuant to chapter 220;

c. Intangible personal property taxes paid pursuant to chapter 199;

d. Insurance premium taxes paid pursuant to chapter 624;

e. Excise taxes paid on documents pursuant to chapter 201;

f. Ad valorem taxes paid, as defined in s. 220.03(1); or

g. State communications services taxes paid pursuant to chapter 202.

However, an economic development agency may disclose in the annual incentives report required under s. 288.907 the aggregate amount of each tax identified in this subparagraph and paid by all businesses participating in each economic incentive program.

(b)1. The following information held by an economic development agency relating to a specific business participating in an economic incentive program is no longer confidential or exempt 180 days after a final project order for an economic incentive agreement is issued, until a date specified in the final project order, or if the information is otherwise disclosed, whichever occurs first:

a. The name of the qualified business.

b. The total number of jobs the business committed to create or retain.

c. The total number of jobs created or retained by the business.

d. Notwithstanding s. 213.053(2), the amount of tax refunds, tax credits, or incentives awarded to, claimed by, or, if applicable, refunded to the state by the business.

e. The anticipated total annual wages of employees the business committed to hire or retain.

2. For a business applying for certification under s. 288.1045 which is based on obtaining a new Department of Defense contract, the total number of jobs expected and the amount of tax refunds claimed may not be released until the new Department of Defense contract is awarded.

(7) PENALTIES.—Any person who is an employee of an economic development agency who violates the provisions of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 77-75; s. 1, ch. 79-395; s. 3, ch. 83-47; s. 1, ch. 86-152; s. 1, ch. 86-180; s. 1, ch. 86-218; s. 1, ch. 89-217; s. 104, ch. 90-360; s. 245, ch. 91-224; s. 220, ch. 95-148; s. 1, ch. 95-378; s. 1, ch. 96-353; s. 135, ch. 96-406; s. 14, ch. 99-256; s. 1, ch. 2001-161; s. 5, ch. 2002-183; s. 27, ch. 2003-286; s. 55, ch. 2006-60; s. 1, ch. 2006-157; s. 1, ch. 2007-203; s. 23, ch. 2011-76; s. 148, ch. 2011-142; s. 1, ch. 2012-28; s. 55, ch. 2012-30.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



288.076 - Return on investment reporting for economic development programs.

288.076 Return on investment reporting for economic development programs.—

(1) As used in this section, the term:

(a) “Jobs” has the same meaning as provided in s. 288.106(2)(i).

(b) “Participant business” means an employing unit, as defined in s. 443.036, that has entered into an agreement with the department to receive a state investment.

(c) “Project” has the same meaning as provided in s. 288.106(2)(m).

(d) “Project award date” means the date a participant business enters into an agreement with the department to receive a state investment.

(e) “State investment” means any state grants, tax exemptions, tax refunds, tax credits, or other state incentives provided to a business under a program administered by the department, including the capital investment tax credit under s. 220.191.

(2) The department shall maintain a website for the purpose of publishing the information described in this section. The information required to be published under this section must be provided in a format accessible to the public which enables users to search for and sort specific data and to easily view and retrieve all data at once.

(3) Within 48 hours after expiration of the period of confidentiality for project information deemed confidential and exempt pursuant to s. 288.075, the department shall publish the following information pertaining to each project:

(a) Projected economic benefits.—The projected economic benefits at the time of the initial project award date.

(b) Project information.—

1. The program or programs through which state investment is being made.

2. The maximum potential cumulative state investment in the project.

3. The target industry or industries, and any high-impact sectors implicated by the project.

4. The county or counties that will be impacted by the project.

5. For a project that requires local commitment, the total cumulative local financial commitment and in-kind support for the project.

(c) Participant business information.—

1. The location of the headquarters of the participant business or, if a subsidiary, the headquarters of the parent company.

2. The firm size class of the participant business, or where owned by a parent company the firm size class of the participant business’s parent company, using the firm size classes established by the United States Department of Labor Bureau of Labor Statistics, and whether the participant business qualifies as a small business as defined in s. 288.703.

3. The date of the project award.

4. The expected duration of the contract.

5. The anticipated dates when the participant business will claim the last state investment.

(d) Project evaluation criteria.—Economic benefits generated by the project.

(e) Project performance goals.—

1. The incremental direct jobs attributable to the project, identifying the number of jobs generated and the number of jobs retained.

2. The number of jobs generated and the number of jobs retained by the project, and for projects commencing after October 1, 2013, the average annual wage of persons holding such jobs.

3. The incremental direct capital investment in the state generated by the project.

(f) Total state investment to date.—The total amount of state investment disbursed to the participant business to date under the terms of the contract, itemized by incentive program.

(4) The department shall calculate and publish on its website the economic benefits of each project within 48 hours after the conclusion of the agreement between each participant business and the department. The department shall work with the Office of Economic and Demographic Research to provide a description of the methodology used to calculate the economic benefits of a project, and the department must publish the information on its website.

(5) At least annually, from the project award date, the department shall:

(a) Publish verified results to update the information described in paragraphs (3)(b)-(f) to accurately reflect any changes in the published information since the project award date.

(b) Publish on its website the date on which the information collected and published for each project was last updated.

(6) Annually, the department shall publish information relating to the progress of Quick Action Closing Fund projects, including the average number of days between the date the department receives a completed application and the date on which the application is approved.

(7)(a) Within 48 hours after expiration of the period of confidentiality provided under s. 288.075, the department shall publish the contract or agreement described in s. 288.061, redacted to protect the participant business from disclosure of information that remains confidential or exempt by law.

(b) Within 48 hours after submitting any report of findings and recommendations made pursuant to s. 288.106(7)(d) concerning a business’s failure to complete a tax refund agreement pursuant to the tax refund program for qualified target industry businesses, the department shall publish such report.

(8) For projects completed before October 1, 2013, the department shall compile and, by October 1, 2014, shall publish the information described in subsections (3), (4), and (5), to the extent such information is available and applicable.

(9) The provisions of this section that restrict the department’s publication of information are intended only to limit the information that the department may publish on its website and shall not be construed to create an exemption from public records requirements under s. 119.07(1) or s. 24(a), Art. I of the State Constitution.

(10) The department may adopt rules to administer this section.

History.—s. 14, ch. 2013-39; s. 14, ch. 2013-42.



288.095 - Economic Development Trust Fund.

288.095 Economic Development Trust Fund.—

(1) The Economic Development Trust Fund is created within the Department of Economic Opportunity. Moneys deposited into the fund must be used only to support the authorized activities and operations of the department.

(2) There is created, within the Economic Development Trust Fund, the Economic Development Incentives Account. The Economic Development Incentives Account consists of moneys appropriated to the account for purposes of the tax incentives programs authorized under ss. 288.1045 and 288.106, and local financial support provided under ss. 288.1045 and 288.106. Moneys in the Economic Development Incentives Account shall be subject to the provisions of s. 216.301(1)(a).

(3)(a) The department may approve applications for certification pursuant to ss. 288.1045(3) and 288.106. However, the total state share of tax refund payments may not exceed $35 million.

(b) The total amount of tax refund claims approved for payment by the department based on actual project performance may not exceed the amount appropriated to the Economic Development Incentives Account for such purposes for the fiscal year. Claims for tax refunds under ss. 288.1045 and 288.106 shall be paid in the order the claims are approved by the department. In the event the Legislature does not appropriate an amount sufficient to satisfy the tax refunds under ss. 288.1045 and 288.106 in a fiscal year, the department shall pay the tax refunds from the appropriation for the following fiscal year. By March 1 of each year, the department shall notify the legislative appropriations committees of the Senate and House of Representatives of any anticipated shortfall in the amount of funds needed to satisfy claims for tax refunds from the appropriation for the current fiscal year.

(c) Moneys in the Economic Development Incentives Account may be used only to pay tax refunds and make other payments authorized under s. 288.1045, s. 288.106, or s. 288.107.

(d) The department may adopt rules necessary to carry out the provisions of this subsection, including rules providing for the use of moneys in the Economic Development Incentives Account and for the administration of the Economic Development Incentives Account.

History.—s. 5, ch. 92-111; ss. 4, 7, ch. 93-414; ss. 15, 75, ch. 94-136; s. 43, ch. 96-320; s. 10, ch. 97-277; s. 12, ch. 97-278; s. 25, ch. 99-251; s. 41, ch. 2001-201; s. 2, ch. 2002-392; s. 2, ch. 2005-66; s. 1, ch. 2005-276; s. 19, ch. 2011-142; s. 15, ch. 2013-39; s. 15, ch. 2013-42.



288.1045 - Qualified defense contractor and space flight business tax refund program.

1288.1045 Qualified defense contractor and space flight business tax refund program.—

(1) DEFINITIONS.—As used in this section:

(a) “Applicant” means any business entity that holds a valid Department of Defense contract or space flight business contract, any business entity that is a subcontractor under a valid Department of Defense contract or space flight business contract, or any business entity that holds a valid contract for the reuse of a defense-related facility, including all members of an affiliated group of corporations as defined in s. 220.03(1)(b).

(b) “Average wage in the area” means the average of all wages and salaries in the state, the county, or in the standard metropolitan area in which the business unit is located.

(c) “Business unit” means an employing unit, as defined in s. 443.036, that is registered with the department for reemployment assistance purposes or means a subcategory or division of an employing unit that is accepted by the department as a reporting unit.

(d) “Consolidation of a Department of Defense contract” means the consolidation of one or more of an applicant’s facilities under one or more Department of Defense contracts, from outside this state or from inside and outside this state, into one or more of the applicant’s facilities inside this state.

(e) “Consolidation of a space flight business contract” means the consolidation of one or more of an applicant’s facilities under one or more space flight business contracts, from outside this state or from inside and outside this state, into one or more of the applicant’s facilities inside this state.

(f) “Contract for reuse of a defense-related facility” means a contract with a duration of 2 or more years for the use of a facility for manufacturing, assembling, fabricating, research, development, or design of tangible personal property, but excluding any contract to provide goods, improvements to real or tangible property, or services directly to or for any particular military base or installation in this state. Such facility must be located within a port, as defined in s. 313.21, and have been occupied by a business entity that held a valid Department of Defense contract or occupied by any branch of the Armed Forces of the United States, within 1 year of any contract being executed for the reuse of such facility. A contract for reuse of a defense-related facility may not include any contract for reuse of such facility for any Department of Defense contract for manufacturing, assembling, fabricating, research, development, or design.

(g) “Department of Defense contract” means a competitively bid Department of Defense contract or subcontract or a competitively bid federal agency contract or subcontract issued on behalf of the Department of Defense for manufacturing, assembling, fabricating, research, development, or design with a duration of 2 or more years, but excluding any contract or subcontract to provide goods, improvements to real or tangible property, or services directly to or for any particular military base or installation in this state. The term includes contracts or subcontracts for products or services for military use or homeland security which contracts or subcontracts are approved by the United States Department of Defense, the United States Department of State, or the United States Department of Homeland Security.

(h) “Fiscal year” means the fiscal year of the state.

(i) “Jobs” means full-time equivalent positions, including, but not limited to, positions obtained from a temporary employment agency or employee leasing company or through a union agreement or coemployment under a professional employer organization agreement, that result directly from a project in this state. This number does not include temporary construction jobs involved with the construction of facilities for the project.

(j) “Local financial support” means funding from local sources, public or private, which is paid to the Economic Development Trust Fund and which is equal to 20 percent of the annual tax refund for a qualified applicant. Local financial support may include excess payments made to a utility company under a designated program to allow decreases in service by the utility company under conditions, regardless of when application is made. A qualified applicant may not provide, directly or indirectly, more than 5 percent of such funding in any fiscal year. The sources of such funding may not include, directly or indirectly, state funds appropriated from the General Revenue Fund or any state trust fund, excluding tax revenues shared with local governments pursuant to law.

(k) “Local financial support exemption option” means the option to exercise an exemption from the local financial support requirement available to any applicant whose project is located in a county designated by the Rural Economic Development Initiative, if the county commissioners of the county in which the project will be located adopt a resolution requesting that the applicant’s project be exempt from the local financial support requirement. Any applicant that exercises this option is not eligible for more than 80 percent of the total tax refunds allowed such applicant under this section.

(l) “New Department of Defense contract” means a Department of Defense contract entered into after the date application for certification as a qualified applicant is made and after January 1, 1994.

(m) “New space flight business contract” means a space flight business contract entered into after an application for certification as a qualified applicant is made after July 1, 2008.

(n) “Nondefense production jobs” means employment exclusively for activities that, directly or indirectly, are unrelated to the Department of Defense.

(o) “Project” means any business undertaking in this state under a new Department of Defense contract, consolidation of a Department of Defense contract, new space flight business contract, consolidation of a space flight business contract, or conversion of defense production jobs over to nondefense production jobs or reuse of defense-related facilities.

(p) “Qualified applicant” means an applicant that has been approved by the department to be eligible for tax refunds pursuant to this section.

(q) “Space flight business” means the manufacturing, processing, or assembly of space flight technology products, space flight facilities, space flight propulsion systems, or space vehicles, satellites, or stations of any kind possessing the capability for space flight, as defined by s. 212.02(23), or components thereof, and includes, in supporting space flight, vehicle launch activities, flight operations, ground control or ground support, and all administrative activities directly related to such activities. The term does not include products that are designed or manufactured for general commercial aviation or other uses even if those products may also serve an incidental use in space flight applications.

(r) “Space flight business contract” means a competitively bid federal agency contract, federal agency subcontract, an awarded commercial contract, or an awarded commercial subcontract for space flight business with a duration of 2 or more years.

(s) “Taxable year” means the same as in s. 220.03(1)(y).

(2) GRANTING OF A TAX REFUND; ELIGIBLE AMOUNTS.—

(a) There shall be allowed, from the Economic Development Trust Fund, a refund to a qualified applicant for the amount of eligible taxes certified by the department which were paid by such qualified applicant. The total amount of refunds for all fiscal years for each qualified applicant shall be determined pursuant to subsection (3). The annual amount of a refund to a qualified applicant shall be determined pursuant to subsection (5).

(b) Upon approval by the director, a qualified applicant shall be allowed tax refund payments equal to $3,000 times the number of jobs specified in the tax refund agreement under subparagraph (4)(a)1. or equal to $6,000 times the number of jobs if the project is located in a rural county or an enterprise zone. Further, a qualified applicant shall be allowed additional tax refund payments equal to $1,000 times the number of jobs specified in the tax refund agreement under subparagraph (4)(a)1. if such jobs pay an annual average wage of at least 150 percent of the average private sector wage in the area or equal to $2,000 times the number of jobs if such jobs pay an annual average wage of at least 200 percent of the average private sector wage in the area. A qualified applicant may not receive refunds of more than 25 percent of the total tax refunds provided in the tax refund agreement pursuant to subparagraph (4)(a)1. in any fiscal year, provided that no qualified applicant may receive more than $2.5 million in tax refunds pursuant to this section in any fiscal year.

(c) Contingent upon an annual appropriation by the Legislature, the department may approve not more in tax refunds than the amount appropriated to the Economic Development Trust Fund for tax refunds, for a fiscal year pursuant to subsection (5) and s. 288.095.

(d) For the first 6 months of each fiscal year, the department shall set aside 30 percent of the amount appropriated for refunds pursuant to this section by the Legislature to provide tax refunds only to qualified applicants who employ 500 or fewer full-time employees in this state. Any unencumbered funds remaining undisbursed from this set-aside at the end of the 6-month period may be used to provide tax refunds for any qualified applicants pursuant to this section.

2(e) After entering into a tax refund agreement pursuant to subsection (4), a qualified applicant may:

1. Receive refunds from the account for corporate income taxes due and paid pursuant to chapter 220 by that business beginning with the first taxable year of the business which begins after entering into the agreement.

2. Receive refunds from the account for the following taxes due and paid by that business after entering into the agreement:

a. Taxes on sales, use, and other transactions paid pursuant to chapter 212.

b. Intangible personal property taxes paid pursuant to chapter 199.

c. Excise taxes paid on documents pursuant to chapter 201.

d. Ad valorem taxes paid, as defined in s. 220.03(1)(a) on June 1, 1996.

e. State communications services taxes administered under chapter 202. This provision does not apply to the gross receipts tax imposed under chapter 203 and administered under chapter 202 or the local communications services tax authorized under s. 202.19.

However, a qualified applicant may not receive a tax refund pursuant to this section for any amount of credit, refund, or exemption granted such contractor for any of such taxes. If a refund for such taxes is provided by the department, which taxes are subsequently adjusted by the application of any credit, refund, or exemption granted to the qualified applicant other than that provided in this section, the qualified applicant shall reimburse the Economic Development Trust Fund for the amount of such credit, refund, or exemption. A qualified applicant must notify and tender payment to the department within 20 days after receiving a credit, refund, or exemption, other than that provided in this section.

(f) Any qualified applicant who fraudulently claims this refund is liable for repayment of the refund to the Economic Development Trust Fund plus a mandatory penalty of 200 percent of the tax refund which shall be deposited into the General Revenue Fund. Any qualified applicant who fraudulently claims this refund commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(g) Funds made available pursuant to this section may not be expended in connection with the relocation of a business from one community to another community in this state unless the department determines that without such relocation the business will move outside this state or determines that the business has a compelling economic rationale for the relocation which creates additional jobs.

(3) APPLICATION PROCESS; REQUIREMENTS; AGENCY DETERMINATION.—

(a) To apply for certification as a qualified applicant pursuant to this section, an applicant must file an application with the department which satisfies the requirements of paragraphs (b) and (e), paragraphs (c) and (e), paragraphs (d) and (e), or paragraphs (e) and (j). An applicant may not apply for certification pursuant to this section after a proposal has been submitted for a new Department of Defense contract, after the applicant has made the decision to consolidate an existing Department of Defense contract in this state for which such applicant is seeking certification, after a proposal has been submitted for a new space flight business contract in this state, after the applicant has made the decision to consolidate an existing space flight business contract in this state for which such applicant is seeking certification, or after the applicant has made the decision to convert defense production jobs to nondefense production jobs for which such applicant is seeking certification.

(b) Applications for certification based on the consolidation of a Department of Defense contract or a new Department of Defense contract must be submitted to the department as prescribed by the department and must include, but are not limited to, the following information:

1. The applicant’s federal employer identification number, the applicant’s Florida sales tax registration number, and a signature of an officer of the applicant.

2. The permanent location of the manufacturing, assembling, fabricating, research, development, or design facility in this state at which the project is or is to be located.

3. The Department of Defense contract numbers of the contract to be consolidated, the new Department of Defense contract number, or the “RFP” number of a proposed Department of Defense contract.

4. The date the contract was executed or is expected to be executed, and the date the contract is due to expire or is expected to expire.

5. The commencement date for project operations under the contract in this state.

6. The number of net new full-time equivalent Florida jobs included in the project as of December 31 of each year and the average wage of such jobs.

7. The total number of full-time equivalent employees employed by the applicant in this state.

8. The percentage of the applicant’s gross receipts derived from Department of Defense contracts during the 5 taxable years immediately preceding the date the application is submitted.

9. The number of full-time equivalent jobs in this state to be retained by the project.

10. A brief statement concerning the applicant’s need for tax refunds, and the proposed uses of such refunds by the applicant.

11. A resolution adopted by the governing board of the county or municipality in which the project will be located, which recommends the applicant be approved as a qualified applicant, and which indicates that the necessary commitments of local financial support for the applicant exist. Prior to the adoption of the resolution, the county commission may review the proposed public or private sources of such support and determine whether the proposed sources of local financial support can be provided or, for any applicant whose project is located in a county designated by the Rural Economic Development Initiative, a resolution adopted by the county commissioners of such county requesting that the applicant’s project be exempt from the local financial support requirement.

12. Any additional information requested by the department.

(c) Applications for certification based on the conversion of defense production jobs to nondefense production jobs must be submitted to the department as prescribed by the department and must include, but are not limited to, the following information:

1. The applicant’s federal employer identification number, the applicant’s Florida sales tax registration number, and a signature of an officer of the applicant.

2. The permanent location of the manufacturing, assembling, fabricating, research, development, or design facility in this state at which the project is or is to be located.

3. The Department of Defense contract numbers of the contract under which the defense production jobs will be converted to nondefense production jobs.

4. The date the contract was executed, and the date the contract is due to expire or is expected to expire, or was canceled.

5. The commencement date for the nondefense production operations in this state.

6. The number of net new full-time equivalent Florida jobs included in the nondefense production project as of December 31 of each year and the average wage of such jobs.

7. The total number of full-time equivalent employees employed by the applicant in this state.

8. The percentage of the applicant’s gross receipts derived from Department of Defense contracts during the 5 taxable years immediately preceding the date the application is submitted.

9. The number of full-time equivalent jobs in this state to be retained by the project.

10. A brief statement concerning the applicant’s need for tax refunds, and the proposed uses of such refunds by the applicant.

11. A resolution adopted by the governing board of the county or municipality in which the project will be located, which recommends the applicant be approved as a qualified applicant, and which indicates that the necessary commitments of local financial support for the applicant exist. Prior to the adoption of the resolution, the county commission may review the proposed public or private sources of such support and determine whether the proposed sources of local financial support can be provided or, for any applicant whose project is located in a county designated by the Rural Economic Development Initiative, a resolution adopted by the county commissioners of such county requesting that the applicant’s project be exempt from the local financial support requirement.

12. Any additional information requested by the department.

(d) Applications for certification based on a contract for reuse of a defense-related facility must be submitted to the department as prescribed by the department and must include, but are not limited to, the following information:

1. The applicant’s Florida sales tax registration number and a signature of an officer of the applicant.

2. The permanent location of the manufacturing, assembling, fabricating, research, development, or design facility in this state at which the project is or is to be located.

3. The business entity holding a valid Department of Defense contract or branch of the Armed Forces of the United States that previously occupied the facility, and the date such entity last occupied the facility.

4. A copy of the contract to reuse the facility, or such alternative proof as may be prescribed by the department that the applicant is seeking to contract for the reuse of such facility.

5. The date the contract to reuse the facility was executed or is expected to be executed, and the date the contract is due to expire or is expected to expire.

6. The commencement date for project operations under the contract in this state.

7. The number of net new full-time equivalent Florida jobs included in the project as of December 31 of each year and the average wage of such jobs.

8. The total number of full-time equivalent employees employed by the applicant in this state.

9. The number of full-time equivalent jobs in this state to be retained by the project.

10. A brief statement concerning the applicant’s need for tax refunds, and the proposed uses of such refunds by the applicant.

11. A resolution adopted by the governing board of the county or municipality in which the project will be located, which recommends the applicant be approved as a qualified applicant, and which indicates that the necessary commitments of local financial support for the applicant exist. Before the adoption of the resolution, the county commission may review the proposed public or private sources of such support and determine whether the proposed sources of local financial support can be provided or, for any applicant whose project is located in a county designated by the Rural Economic Development Initiative, a resolution adopted by the county commissioners of such county requesting that the applicant’s project be exempt from the local financial support requirement.

12. Any additional information requested by the department.

(e) To qualify for review by the department, the application of an applicant must, at a minimum, establish the following to the satisfaction of the department:

1. The jobs proposed to be provided under the application, pursuant to subparagraph (b)6., subparagraph (c)6., or subparagraph (j)6., must pay an estimated annual average wage equaling at least 115 percent of the average wage in the area where the project is to be located.

2. The consolidation of a Department of Defense contract must result in a net increase of at least 25 percent in the number of jobs at the applicant’s facilities in this state or the addition of at least 80 jobs at the applicant’s facilities in this state.

3. The conversion of defense production jobs to nondefense production jobs must result in net increases in nondefense employment at the applicant’s facilities in this state.

4. The Department of Defense contract or the space flight business contract cannot allow the business to include the costs of relocation or retooling in its base as allowable costs under a cost-plus, or similar, contract.

5. A business unit of the applicant must have derived not less than 60 percent of its gross receipts in this state from Department of Defense contracts or space flight business contracts over the applicant’s last fiscal year, and must have derived not less than an average of 60 percent of its gross receipts in this state from Department of Defense contracts or space flight business contracts over the 5 years preceding the date an application is submitted pursuant to this section. This subparagraph does not apply to any application for certification based on a contract for reuse of a defense-related facility.

6. The reuse of a defense-related facility must result in the creation of at least 100 jobs at such facility.

7. A new space flight business contract or the consolidation of a space flight business contract must result in net increases in space flight business employment at the applicant’s facilities in this state.

(f) Each application meeting the requirements of paragraphs (b) and (e), paragraphs (c) and (e), paragraphs (d) and (e), or paragraphs (e) and (j) must be submitted to the department for a determination of eligibility. The department shall review and evaluate each application based on, but not limited to, the following criteria:

1. Expected contributions to the state strategic economic development plan prepared by the department, taking into account the extent to which the project contributes to the state’s high-technology base, and the long-term impact of the project and the applicant on the state’s economy.

2. The economic benefit of the jobs created or retained by the project in this state, taking into account the cost and average wage of each job created or retained, and the potential risk to existing jobs.

3. The amount of capital investment to be made by the applicant in this state.

4. The local commitment and support for the project and applicant.

5. The impact of the project on the local community, taking into account the unemployment rate for the county where the project will be located.

6. The dependence of the local community on the defense industry or space flight business.

7. The impact of any tax refunds granted pursuant to this section on the viability of the project and the probability that the project will occur in this state if such tax refunds are granted to the applicant, taking into account the expected long-term commitment of the applicant to economic growth and employment in this state.

8. The length of the project, or the expected long-term commitment to this state resulting from the project.

(g) Applications shall be reviewed and certified pursuant to s. 288.061. If appropriate, the department shall enter into a written agreement with the qualified applicant pursuant to subsection (4).

(h) The department may not certify any applicant as a qualified applicant when the value of tax refunds to be included in that letter of certification exceeds the available amount of authority to certify new businesses as determined in s. 288.095(3). A letter of certification that approves an application must specify the maximum amount of a tax refund that is to be available to the contractor for each fiscal year and the total amount of tax refunds for all fiscal years.

(i) This section does not create a presumption that an applicant should receive any tax refunds under this section.

(j) Applications for certification based upon a new space flight business contract or the consolidation of a space flight business contract must be submitted to the department as prescribed by the department and must include, but are not limited to, the following information:

1. The applicant’s federal employer identification number, the applicant’s Florida sales tax registration number, and a signature of an officer of the applicant.

2. The permanent location of the space flight business facility in this state where the project is or will be located.

3. The new space flight business contract number, the space flight business contract numbers of the contract to be consolidated, or the request-for-proposal number of a proposed space flight business contract.

4. The date the contract was executed and the date the contract is due to expire, is expected to expire, or was canceled.

5. The commencement date for project operations under the contract in this state.

6. The number of net new full-time equivalent Florida jobs included in the project as of December 31 of each year and the average wage of such jobs.

7. The total number of full-time equivalent employees employed by the applicant in this state.

8. The percentage of the applicant’s gross receipts derived from space flight business contracts during the 5 taxable years immediately preceding the date the application is submitted.

9. The number of full-time equivalent jobs in this state to be retained by the project.

10. A brief statement concerning the applicant’s need for tax refunds and the proposed uses of such refunds by the applicant.

11. A resolution adopted by the governing board of the county or municipality in which the project will be located which recommends the applicant be approved as a qualified applicant and indicates that the necessary commitments of local financial support for the applicant exist. Prior to the adoption of the resolution, the county commission may review the proposed public or private sources of such support and determine whether the proposed sources of local financial support can be provided or, for any applicant whose project is located in a county designated by the Rural Economic Development Initiative, a resolution adopted by the county commissioners of such county requesting that the applicant’s project be exempt from the local financial support requirement.

12. Any additional information requested by the department.

(4) QUALIFIED APPLICANT TAX REFUND AGREEMENT.—

(a) A qualified applicant shall enter into a written agreement with the department containing, but not limited to, the following:

1. The total number of full-time equivalent jobs in this state that are or will be dedicated to the qualified applicant’s project, the average wage of such jobs, the definitions that will apply for measuring the achievement of these terms during the pendency of the agreement, and a time schedule or plan for when such jobs will be in place and active in this state.

2. The maximum amount of a refund that the qualified applicant is eligible to receive for each fiscal year, based on the job creation or retention and maintenance schedule specified in subparagraph 1.

3. An agreement with the department allowing the department to review and verify the financial and personnel records of the qualified applicant to ascertain whether the qualified applicant is complying with the requirements of this section.

4. The date by which, in each fiscal year, the qualified applicant may file a claim pursuant to subsection (5) to be considered to receive a tax refund in the following fiscal year.

5. That local financial support shall be annually available and will be paid to the Economic Development Trust Fund.

(b) Compliance with the terms and conditions of the agreement is a condition precedent for receipt of tax refunds each year. The failure to comply with the terms and conditions of the agreement shall result in the loss of eligibility for receipt of all tax refunds previously authorized pursuant to this section, and the revocation of the certification as a qualified applicant by the department, unless the qualified applicant is eligible to receive and elects to accept a prorated refund under paragraph (5)(g) or the department grants the qualified applicant an economic-stimulus exemption.

1. A qualified applicant may submit, in writing, a request to the department for an economic-stimulus exemption. The request must provide quantitative evidence demonstrating how negative economic conditions in the qualified applicant’s industry, the effects of the impact of a named hurricane or tropical storm, or specific acts of terrorism affecting the qualified applicant have prevented the qualified applicant from complying with the terms and conditions of its tax refund agreement.

2. Upon receipt of a request under subparagraph 1., the department shall have 45 days to notify the requesting qualified applicant, in writing, if its exemption has been granted or denied. In determining if an exemption should be granted, the department shall consider the extent to which negative economic conditions in the requesting qualified applicant’s industry, the effects of the impact of a named hurricane or tropical storm, or specific acts of terrorism affecting the qualified applicant have prevented the qualified applicant from complying with the terms and conditions of its tax refund agreement.

3. As a condition for receiving a prorated refund under paragraph (5)(g) or an economic-stimulus exemption under this paragraph, a qualified applicant must agree to renegotiate its tax refund agreement with the department to, at a minimum, ensure that the terms of the agreement comply with current law and the procedures of the department governing application for and award of tax refunds. Upon approving the award of a prorated refund or granting an economic-stimulus exemption, the department shall renegotiate the tax refund agreement with the qualified applicant as required by this subparagraph. When amending the agreement of a qualified applicant receiving an economic-stimulus exemption, the department may extend the duration of the agreement for a period not to exceed 2 years.

4. A qualified applicant that receives an economic-stimulus exemption may not receive a tax refund for the period covered by the exemption.

(c) The agreement shall be signed by the executive director and the authorized officer of the qualified applicant.

(d) The agreement must contain the following legend, clearly printed on its face in bold type of not less than 10 points:

“This agreement is neither a general obligation of the State of Florida, nor is it backed by the full faith and credit of the State of Florida. Payment of tax refunds are conditioned on and subject to specific annual appropriations by the Florida Legislature of funds sufficient to pay amounts authorized in s. 288.1045, Florida Statutes.”

(5) ANNUAL CLAIM FOR REFUND.—

(a) To be eligible to claim any scheduled tax refund, qualified applicants who have entered into a written agreement with the department pursuant to subsection (4) and who have entered into a valid new Department of Defense contract, entered into a valid new space flight business contract, commenced the consolidation of a space flight business contract, commenced the consolidation of a Department of Defense contract, commenced the conversion of defense production jobs to nondefense production jobs, or entered into a valid contract for reuse of a defense-related facility must apply by January 31 of each fiscal year to the department for tax refunds scheduled to be paid from the appropriation for the fiscal year that begins on July 1 following the January 31 claims-submission date. The department may, upon written request, grant a 30-day extension of the filing date. The application must include a notarized signature of an officer of the applicant.

(b) The claim for refund by the qualified applicant must include a copy of all receipts pertaining to the payment of taxes for which a refund is sought, and data related to achieving each performance item contained in the tax refund agreement pursuant to subsection (4). The amount requested as a tax refund may not exceed the amount for the relevant fiscal year in the written agreement entered pursuant to subsection (4).

(c) A tax refund may not be approved for any qualified applicant unless local financial support has been paid to the Economic Development Trust Fund for that refund. If the local financial support is less than 20 percent of the approved tax refund, the tax refund shall be reduced. The tax refund paid may not exceed 5 times the local financial support received. Funding from local sources includes tax abatement under s. 196.1995 or the appraised market value of municipal or county land, including any improvements or structures, conveyed or provided at a discount through a sale or lease to that applicant. The amount of any tax refund for an applicant approved under this section shall be reduced by the amount of any such tax abatement granted or the value of the land granted, including the value of any improvements or structures; and the limitations in subsection (2) shall be reduced by the amount of any such tax abatement or the value of the land granted, including any improvements or structures. A report listing all sources of the local financial support shall be provided to the department when such support is paid to the Economic Development Trust Fund.

(d) The department, with assistance from the Department of Revenue, shall, by June 30 following the scheduled date for submitting the tax refund claim, specify by written order the approval or disapproval of the tax refund claim and, if approved, the amount of the tax refund that is authorized to be paid to the qualified applicant for the annual tax refund. The department may grant an extension of this date upon the request of the qualified applicant for the purpose of filing additional information in support of the claim.

(e) The total amount of tax refunds approved by the department under this section in any fiscal year may not exceed the amount authorized under s. 288.095(3).

(f) Upon approval of the tax refund pursuant to paragraphs (c) and (d), the Chief Financial Officer shall issue a warrant for the amount included in the written order. In the event of any appeal of the written order, the Chief Financial Officer may not issue a warrant for a refund to the qualified applicant until the conclusion of all appeals of the written order.

(g) A prorated tax refund, less a 5 percent penalty, shall be approved for a qualified applicant provided all other applicable requirements have been satisfied and the applicant proves to the satisfaction of the department that it has achieved at least 80 percent of its projected employment and that the average wage paid by the qualified applicant is at least 90 percent of the average wage specified in the tax refund agreement, but in no case less than 115 percent of the average private sector wage in the area available at the time of certification. The prorated tax refund shall be calculated by multiplying the tax refund amount for which the qualified applicant would have been eligible, if all applicable requirements had been satisfied, by the percentage of the average employment specified in the tax refund agreement which was achieved, and by the percentage of the average wages specified in the tax refund agreement which was achieved.

(h) This section does not create a presumption that a tax refund claim will be approved and paid.

(6) ADMINISTRATION.—

(a) The department may verify information provided in any claim submitted for tax credits under this section with regard to employment and wage levels or the payment of the taxes with the appropriate agency or authority including the Department of Revenue, the department, or any local government or authority.

(b) To facilitate the process of monitoring and auditing applications made under this program, the department may provide a list of qualified applicants to the Department of Revenue or to any local government or authority. The department may request the assistance of said entities with respect to monitoring jobs, wages, and the payment of the taxes listed in subsection (2).

(c) Funds specifically appropriated for the tax refund program under this section may not be used for any purpose other than the payment of tax refunds authorized by this section.

(7) EXPIRATION.—An applicant may not be certified as qualified under this section after June 30, 2014. A tax refund agreement existing on that date shall continue in effect in accordance with its terms.

History.—s. 1, ch. 96-348; s. 10, ch. 97-79; s. 30, ch. 97-99; s. 17, ch. 97-278; s. 85, ch. 99-251; s. 1, ch. 2002-225; s. 3, ch. 2002-392; s. 340, ch. 2003-261; s. 2, ch. 2003-270; s. 21, ch. 2004-5; s. 60, ch. 2004-269; s. 2, ch. 2005-276; s. 37, ch. 2007-5; s. 1, ch. 2008-89; s. 16, ch. 2009-51; s. 17, ch. 2010-147; s. 24, ch. 2011-76; s. 149, ch. 2011-142; s. 56, ch. 2012-30; s. 35, ch. 2012-96; s. 20, ch. 2013-18; s. 16, ch. 2013-42; s. 1, ch. 2013-96.

1Note.—Section 30, ch. 2015-221, provides that:

“(1) A business may apply to the Department of Economic Opportunity for the incentives specified in subsection (2) if each of the following criteria is satisfied:

“(a) The business has entered into a contract with the Department of Economic Opportunity for a project under ss. 288.0659, 288.1045, 288.106, 288.107, 288.108, 288.1088, or 288.1089, Florida Statutes, between January 1, 2012, and July 1, 2015.

“(b) The contract is deemed active by the Department of Economic Opportunity and has not expired or been terminated.

“(c) The project that is the subject of the contract is located within the boundaries of an enterprise zone designated pursuant to chapter 290, Florida Statutes, as the boundaries existed on May 1, 2015.

“(2) For a project described under paragraph (1)(c), a business qualified under subsection (1) may apply for the following incentives:

“(a) The property tax exemption for a licensed child care facility under s. 196.095, Florida Statutes 2014.

“(b) The building sales tax refund under s. 212.08(5)(g), Florida Statutes 2014.

“(c) The business property sales tax refund under s. 212.08(5)(h), Florida Statutes 2014.

“(d) The electrical energy sales tax exemption under s. 212.08(15), Florida Statutes 2014.

“(e) The enterprise zone jobs tax credit under s. 212.096, Florida Statutes 2014.

“(f) The enterprise zone jobs tax credit under s. 220.181, Florida Statutes 2014.

“(g) The enterprise zone property tax credit under s. 220.182, Florida Statutes 2014.

“(3) The Department of Economic Opportunity must provide a list of businesses that are qualified under subsection (1) to the Department of Revenue by December 31, 2015. The Department of Economic Opportunity must also provide notice to the Department of Revenue within 10 days after the expiration or termination of a contract.

“(4) From January 1, 2016, to December 31, 2018, the Department of Economic Opportunity is designated to perform all the duties and responsibilities that were performed by the governing body or enterprise zone development agency having jurisdiction over the enterprise zone under ss. 196.095, 212.08(5)(g) and (h), 212.08(15), 212.096, 220.181, and 220.182, Florida Statutes 2014, including receipt and review of applications and verifications.

“(5) The incentives described in subsection (2) are to be treated as if they had not expired on December 31, 2015.

“(6) This section is effective January 1, 2016, and expires on December 31, 2018.”

2Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



288.106 - Tax refund program for qualified target industry businesses.

1288.106 Tax refund program for qualified target industry businesses.—

(1) LEGISLATIVE FINDINGS AND DECLARATIONS.—The Legislature finds that retaining and expanding existing businesses in the state, encouraging the creation of new businesses in the state, attracting new businesses from outside the state, and generally providing conditions favorable for the growth of target industries creates high-quality, high-wage employment opportunities for residents of the state and strengthens the state’s economic foundation. The Legislature also finds that incentives narrowly focused in application and scope tend to be more effective in achieving the state’s economic development goals. The Legislature further finds that higher-wage jobs reduce the state’s share of hidden costs, such as public assistance and subsidized health care associated with low-wage jobs. Therefore, the Legislature declares that it is the policy of the state to encourage the growth of higher-wage jobs and a diverse economic base by providing state tax refunds to qualified target industry businesses that originate or expand in the state or that relocate to the state.

(2) DEFINITIONS.—As used in this section:

(a) “Account” means the Economic Development Incentives Account within the Economic Development Trust Fund established under s. 288.095.

(b) “Authorized local economic development agency” means a public or private entity, including an entity defined in s. 288.075, authorized by a county or municipality to promote the general business or industrial interests of that county or municipality.

(c) “Average private sector wage in the area” means the statewide private sector average wage or the average of all private sector wages and salaries in the county or in the standard metropolitan area in which the business is located.

(d) “Business” means an employing unit, as defined in s. 443.036, that is registered for reemployment assistance purposes with the state agency providing reemployment assistance tax collection services under an interagency agreement pursuant to s. 443.1316, or a subcategory or division of an employing unit that is accepted by the state agency providing reemployment assistance tax collection services as a reporting unit.

(e) “Corporate headquarters business” means an international, national, or regional headquarters office of a multinational or multistate business enterprise or national trade association, whether separate from or connected with other facilities used by such business.

(f) “Enterprise zone” means an area designated as an enterprise zone pursuant to s. 290.0065.

(g) “Expansion of an existing business” means the expansion of an existing Florida business by or through additions to real and personal property, resulting in a net increase in employment of not less than 10 percent at such business.

(h) “Fiscal year” means the fiscal year of the state.

(i) “Jobs” means full-time equivalent positions, including, but not limited to, positions obtained from a temporary employment agency or employee leasing company or through a union agreement or coemployment under a professional employer organization agreement, that result directly from a project in this state. The term does not include temporary construction jobs involved with the construction of facilities for the project or any jobs previously included in any application for tax refunds under s. 288.1045 or this section.

(j) “Local financial support” means funding from local sources, public or private, that is paid to the Economic Development Trust Fund and that is equal to 20 percent of the annual tax refund for a qualified target industry business. A qualified target industry business may not provide, directly or indirectly, more than 5 percent of such funding in any fiscal year. The sources of such funding may not include, directly or indirectly, state funds appropriated from the General Revenue Fund or any state trust fund, excluding tax revenues shared with local governments pursuant to law.

(k) “Local financial support exemption option” means the option to exercise an exemption from the local financial support requirement available to any applicant whose project is located in a brownfield area, a rural city, or a rural community. Any applicant that exercises this option is not eligible for more than 80 percent of the total tax refunds allowed such applicant under this section.

(l) “New business” means a business that applies for a tax refund under this section before beginning operations in this state and that is a legal entity separate from any other commercial or industrial operations owned by the same business.

(m) “Project” means the creation of a new business or expansion of an existing business.

(n) “Qualified target industry business” means a target industry business approved by the department to be eligible for tax refunds under this section.

(o) “Rural city” means a city having a population of 10,000 or fewer, or a city having a population of greater than 10,000 but fewer than 20,000 that has been determined by the department to have economic characteristics such as, but not limited to, a significant percentage of residents on public assistance, a significant percentage of residents with income below the poverty level, or a significant percentage of the city’s employment base in agriculture-related industries.

(p) “Rural community” means:

1. A county having a population of 75,000 or fewer.

2. A county having a population of 125,000 or fewer that is contiguous to a county having a population of 75,000 or fewer.

3. A municipality within a county described in subparagraph 1. or subparagraph 2.

For purposes of this paragraph, population shall be determined in accordance with the most recent official estimate pursuant to s. 186.901.

(q) “Target industry business” means a corporate headquarters business or any business that is engaged in one of the target industries identified pursuant to the following criteria developed by the department in consultation with Enterprise Florida, Inc.:

1. Future growth.—Industry forecasts should indicate strong expectation for future growth in both employment and output, according to the most recent available data. Special consideration should be given to businesses that export goods to, or provide services in, international markets and businesses that replace domestic and international imports of goods or services.

2. Stability.—The industry should not be subject to periodic layoffs, whether due to seasonality or sensitivity to volatile economic variables such as weather. The industry should also be relatively resistant to recession, so that the demand for products of this industry is not typically subject to decline during an economic downturn.

3. High wage.—The industry should pay relatively high wages compared to statewide or area averages.

4. Market and resource independent.—The location of industry businesses should not be dependent on Florida markets or resources as indicated by industry analysis, except for businesses in the renewable energy industry.

5. Industrial base diversification and strengthening.—The industry should contribute toward expanding or diversifying the state’s or area’s economic base, as indicated by analysis of employment and output shares compared to national and regional trends. Special consideration should be given to industries that strengthen regional economies by adding value to basic products or building regional industrial clusters as indicated by industry analysis. Special consideration should also be given to the development of strong industrial clusters that include defense and homeland security businesses.

6. Positive economic impact.—The industry is expected to have strong positive economic impacts on or benefits to the state or regional economies. Special consideration should be given to industries that facilitate the development of the state as a hub for domestic and global trade and logistics.

The term does not include any business engaged in retail industry activities; any electrical utility company as defined in s. 366.02(2); any phosphate or other solid minerals severance, mining, or processing operation; any oil or gas exploration or production operation; or any business subject to regulation by the Division of Hotels and Restaurants of the Department of Business and Professional Regulation. Any business within NAICS code 5611 or 5614, office administrative services and business support services, respectively, may be considered a target industry business only after the local governing body and Enterprise Florida, Inc., make a determination that the community where the business may locate has conditions affecting the fiscal and economic viability of the local community or area, including but not limited to, factors such as low per capita income, high unemployment, high underemployment, and a lack of year-round stable employment opportunities, and such conditions may be improved by the location of such a business to the community. By January 1 of every 3rd year, beginning January 1, 2011, the department, in consultation with Enterprise Florida, Inc., economic development organizations, the State University System, local governments, employee and employer organizations, market analysts, and economists, shall review and, as appropriate, revise the list of such target industries and submit the list to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(r) “Taxable year” means taxable year as defined in s. 220.03(1)(y).

(3) TAX REFUND; ELIGIBLE AMOUNTS.—

(a) There shall be allowed, from the account, a refund to a qualified target industry business for the amount of eligible taxes certified by the department that were paid by the business. The total amount of refunds for all fiscal years for each qualified target industry business must be determined pursuant to subsection (4). The annual amount of a refund to a qualified target industry business must be determined pursuant to subsection (6).

(b)1. Upon approval by the department, a qualified target industry business shall be allowed tax refund payments equal to $3,000 multiplied by the number of jobs specified in the tax refund agreement under subparagraph (5)(a)1., or equal to $6,000 multiplied by the number of jobs if the project is located in a rural community or an enterprise zone.

2. A qualified target industry business shall be allowed additional tax refund payments equal to $1,000 multiplied by the number of jobs specified in the tax refund agreement under subparagraph (5)(a)1. if such jobs pay an annual average wage of at least 150 percent of the average private sector wage in the area, or equal to $2,000 multiplied by the number of jobs if such jobs pay an annual average wage of at least 200 percent of the average private sector wage in the area.

3. A qualified target industry business shall be allowed tax refund payments in addition to the other payments authorized in this paragraph equal to $1,000 multiplied by the number of jobs specified in the tax refund agreement under subparagraph (5)(a)1. if the local financial support is equal to that of the state’s incentive award under subparagraph 1.

4. In addition to the other tax refund payments authorized in this paragraph, a qualified target industry business shall be allowed a tax refund payment equal to $2,000 multiplied by the number of jobs specified in the tax refund agreement under subparagraph (5)(a)1. if the business:

a. Falls within one of the high-impact sectors designated under s. 288.108; or

b. Increases exports of its goods through a seaport or airport in the state by at least 10 percent in value or tonnage in each of the years that the business receives a tax refund under this section. For purposes of this sub-subparagraph, seaports in the state are limited to the ports of Jacksonville, Tampa, Port Everglades, Miami, Port Canaveral, Ft. Pierce, Palm Beach, Port Manatee, Port St. Joe, Panama City, St. Petersburg, Pensacola, Fernandina, and Key West.

2(c) A qualified target industry business may not receive refund payments of more than 25 percent of the total tax refunds specified in the tax refund agreement under subparagraph (5)(a)1. in any fiscal year. Further, a qualified target industry business may not receive more than $1.5 million in refunds under this section in any single fiscal year, or more than $2.5 million in any single fiscal year if the project is located in an enterprise zone.

2(d) After entering into a tax refund agreement under subsection (5), a qualified target industry business may:

1. Receive refunds from the account for the following taxes due and paid by that business beginning with the first taxable year of the business that begins after entering into the agreement:

a. Corporate income taxes under chapter 220.

b. Insurance premium tax under s. 624.509.

2. Receive refunds from the account for the following taxes due and paid by that business after entering into the agreement:

a. Taxes on sales, use, and other transactions under chapter 212.

b. Intangible personal property taxes under chapter 199.

c. Excise taxes on documents under chapter 201.

d. Ad valorem taxes paid, as defined in s. 220.03(1).

e. State communications services taxes administered under chapter 202. This provision does not apply to the gross receipts tax imposed under chapter 203 and administered under chapter 202 or the local communications services tax authorized under s. 202.19.

(e) However, a qualified target industry business may not receive a refund under this section for any amount of credit, refund, or exemption previously granted to that business for any of the taxes listed in paragraph (d). If a refund for such taxes is provided by the department, which taxes are subsequently adjusted by the application of any credit, refund, or exemption granted to the qualified target industry business other than as provided in this section, the business shall reimburse the account for the amount of that credit, refund, or exemption. A qualified target industry business shall notify and tender payment to the department within 20 days after receiving any credit, refund, or exemption other than one provided in this section.

(f) Refunds made available under this section may not be expended in connection with the relocation of a business from one community to another community in the state unless the department determines that, without such relocation, the business will move outside the state or determines that the business has a compelling economic rationale for relocation and that the relocation will create additional jobs.

(g) A qualified target industry business that fraudulently claims a refund under this section:

1. Is liable for repayment of the amount of the refund to the account, plus a mandatory penalty in the amount of 200 percent of the tax refund which shall be deposited into the General Revenue Fund.

2. Commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) APPLICATION AND APPROVAL PROCESS.—

(a) To apply for certification as a qualified target industry business under this section, the business must file an application with the department before the business decides to locate in this state or before the business decides to expand its existing operations in this state. The application must include, but need not be limited to, the following information:

1. The applicant’s federal employer identification number and, if applicable, state sales tax registration number.

2. The proposed permanent location of the applicant’s facility in this state at which the project is to be located.

3. A description of the type of business activity or product covered by the project, including a minimum of a five-digit NAICS code for all activities included in the project. As used in this paragraph, “NAICS” means those classifications contained in the North American Industry Classification System, as published in 2007 by the Office of Management and Budget, Executive Office of the President, and updated periodically.

4. The proposed number of net new full-time equivalent Florida jobs at the qualified target industry business as of December 31 of each year included in the project and the average wage of those jobs. If more than one type of business activity or product is included in the project, the number of jobs and average wage for those jobs must be separately stated for each type of business activity or product.

5. The total number of full-time equivalent employees employed by the applicant in this state, if applicable.

6. The anticipated commencement date of the project.

7. A brief statement explaining the role that the estimated tax refunds to be requested will play in the decision of the applicant to locate or expand in this state.

8. An estimate of the proportion of the sales resulting from the project that will be made outside this state.

9. An estimate of the proportion of the cost of the machinery and equipment, and any other resources necessary in the development of its product or service, to be used by the business in its Florida operations which will be purchased outside this state.

10. A resolution adopted by the governing board of the county or municipality in which the project will be located, which resolution recommends that the project be approved as a qualified target industry business and specifies that the commitments of local financial support necessary for the target industry business exist. Before the passage of such resolution, the department may also accept an official letter from an authorized local economic development agency that endorses the proposed target industry project and pledges that sources of local financial support for such project exist. For the purposes of making pledges of local financial support under this subparagraph, the authorized local economic development agency shall be officially designated by the passage of a one-time resolution by the local governing board.

11. Any additional information requested by the department.

(b) To qualify for review by the department, the application of a target industry business must, at a minimum, establish the following to the satisfaction of the department:

1.a. The jobs proposed to be created under the application, pursuant to subparagraph (a)4., must pay an estimated annual average wage equaling at least 115 percent of the average private sector wage in the area where the business is to be located or the statewide private sector average wage. The governing board of the local governmental entity providing the local financial support of the jurisdiction where the qualified target industry business is to be located shall notify the department and Enterprise Florida, Inc., which calculation of the average private sector wage in the area must be used as the basis for the business’s wage commitment. In determining the average annual wage, the department shall include only new proposed jobs, and wages for existing jobs shall be excluded from this calculation.

b. The department may waive the average wage requirement at the request of the local governing body recommending the project and Enterprise Florida, Inc. The department may waive the wage requirement for a project located in a brownfield area designated under s. 376.80, in a rural city, in a rural community, in an enterprise zone, or for a manufacturing project at any location in the state if the jobs proposed to be created pay an estimated annual average wage equaling at least 100 percent of the average private sector wage in the area where the business is to be located, only if the merits of the individual project or the specific circumstances in the community in relationship to the project warrant such action. If the local governing body and Enterprise Florida, Inc., make such a recommendation, it must be transmitted in writing, and the specific justification for the waiver recommendation must be explained. If the department elects to waive the wage requirement, the waiver must be stated in writing, and the reasons for granting the waiver must be explained.

2. The target industry business’s project must result in the creation of at least 10 jobs at the project and, in the case of an expansion of an existing business, must result in a net increase in employment of at least 10 percent at the business. At the request of the local governing body recommending the project and Enterprise Florida, Inc., the department may waive this requirement for a business in a rural community or enterprise zone if the merits of the individual project or the specific circumstances in the community in relationship to the project warrant such action. If the local governing body and Enterprise Florida, Inc., make such a request, the request must be transmitted in writing, and the specific justification for the request must be explained. If the department elects to grant the request, the grant must be stated in writing, and the reason for granting the request must be explained.

3. The business activity or product for the applicant’s project must be within an industry identified by the department as a target industry business that contributes to the economic growth of the state and the area in which the business is located, that produces a higher standard of living for residents of this state in the new global economy, or that can be shown to make an equivalent contribution to the area’s and state’s economic progress.

(c) Each application meeting the requirements of paragraph (b) must be submitted to the department for determination of eligibility. The department shall review and evaluate each application based on, but not limited to, the following criteria:

1. Expected contributions to the state’s economy, consistent with the state strategic economic development plan prepared by the department.

2. The economic benefits of the proposed award of tax refunds under this section.

3. The amount of capital investment to be made by the applicant in this state.

4. The local financial commitment and support for the project.

5. The expected effect of the project on the unemployed and underemployed in the county where the project will be located.

6. The expected effect of the award on the viability of the project and the probability that the project would be undertaken in this state if such tax refunds are granted to the applicant.

7. A review of the business’s past activities in this state or other states, including whether the business has been subjected to criminal or civil fines and penalties. This subparagraph does not require the disclosure of confidential information.

(d) Applications shall be reviewed and certified pursuant to s. 288.061. The department shall include in its review projections of the tax refunds the business would be eligible to receive in each fiscal year based on the creation and maintenance of the net new Florida jobs specified in subparagraph (a)4. as of December 31 of the preceding state fiscal year. If appropriate, the department shall enter into a written agreement with the qualified target industry business pursuant to subsection (5).

(e) The department may not certify any target industry business as a qualified target industry business if the value of tax refunds to be included in that letter of certification exceeds the available amount of authority to certify new businesses as determined in s. 288.095(3). However, if the commitments of local financial support represent less than 20 percent of the eligible tax refund payments, or to otherwise preserve the viability and fiscal integrity of the program, the department may certify a qualified target industry business to receive tax refund payments of less than the allowable amounts specified in paragraph (3)(b). A letter of certification that approves an application must specify the maximum amount of tax refund that will be available to the qualified industry business in each fiscal year and the total amount of tax refunds that will be available to the business for all fiscal years.

(f) This section does not create a presumption that an applicant will receive any tax refunds under this section. However, the department may issue nonbinding opinion letters, upon the request of prospective applicants, as to the applicants’ eligibility and the potential amount of refunds.

(5) TAX REFUND AGREEMENT.—

(a) Each qualified target industry business must enter into a written agreement with the department that specifies, at a minimum:

1. The total number of full-time equivalent jobs in this state that will be dedicated to the project, the average wage of those jobs, the definitions that will apply for measuring the achievement of these terms during the pendency of the agreement, and a time schedule or plan for when such jobs will be in place and active in this state.

2. The maximum amount of tax refunds that the qualified target industry business is eligible to receive on the project and the maximum amount of a tax refund that the qualified target industry business is eligible to receive for each fiscal year, based on the job creation and maintenance schedule specified in subparagraph 1.

3. That the department may review and verify the financial and personnel records of the qualified target industry business to ascertain whether that business is in compliance with this section.

4. The date by which, in each fiscal year, the qualified target industry business may file a claim under subsection (6) to be considered to receive a tax refund in the following fiscal year.

5. That local financial support will be annually available and will be paid to the account. The department may not enter into a written agreement with a qualified target industry business if the local financial support resolution is not passed by the local governing body within 90 days after the department has issued the letter of certification under subsection (4).

6. That the department may conduct a review of the business to evaluate whether the business is continuing to contribute to the area’s or state’s economy.

7. That in the event the business does not complete the agreement, the business will provide the department with the reasons the business was unable to complete the agreement.

(b) Compliance with the terms and conditions of the agreement is a condition precedent for the receipt of a tax refund each year. The failure to comply with the terms and conditions of the tax refund agreement results in the loss of eligibility for receipt of all tax refunds previously authorized under this section and the revocation by the department of the certification of the business entity as a qualified target industry business, unless the business is eligible to receive and elects to accept a prorated refund under paragraph (6)(e) or the department grants the business an economic recovery extension.

1. A qualified target industry business may submit a request to the department for an economic recovery extension. The request must provide quantitative evidence demonstrating how negative economic conditions in the business’s industry, the effects of a named hurricane or tropical storm, or specific acts of terrorism affecting the qualified target industry business have prevented the business from complying with the terms and conditions of its tax refund agreement.

2. Upon receipt of a request under subparagraph 1., the department has 45 days to notify the requesting business, in writing, whether its extension has been granted or denied. In determining whether an extension should be granted, the department shall consider the extent to which negative economic conditions in the requesting business’s industry have occurred in the state or the effects of a named hurricane or tropical storm or specific acts of terrorism affecting the qualified target industry business have prevented the business from complying with the terms and conditions of its tax refund agreement. The department shall consider current employment statistics for this state by industry, including whether the business’s industry had substantial job loss during the prior year, when determining whether an extension shall be granted.

3. As a condition for receiving a prorated refund under paragraph (6)(e) or an economic recovery extension under this paragraph, a qualified target industry business must agree to renegotiate its tax refund agreement with the department to, at a minimum, ensure that the terms of the agreement comply with current law and the department’s procedures governing application for and award of tax refunds. Upon approving the award of a prorated refund or granting an economic recovery extension, the department shall renegotiate the tax refund agreement with the business as required by this subparagraph. When amending the agreement of a business receiving an economic recovery extension, the department may extend the duration of the agreement for a period not to exceed 2 years.

4. A qualified target industry business may submit a request for an economic recovery extension to the department in lieu of any tax refund claim scheduled to be submitted after January 1, 2009, but before July 1, 2012.

5. A qualified target industry business that receives an economic recovery extension may not receive a tax refund for the period covered by the extension.

(c) The agreement must be signed by the executive director and by an authorized officer of the qualified target industry business within 120 days after the issuance of the letter of certification under subsection (4), but not before passage and receipt of the resolution of local financial support. The department may grant an extension of this period at the written request of the qualified target industry business.

(d) The agreement must contain the following legend, clearly printed on its face in bold type of not less than 10 points in size: “This agreement is not a general obligation of the State of Florida, nor is it backed by the full faith and credit of the State of Florida. Payment of tax refunds is conditioned on and subject to specific annual appropriations by the Florida Legislature sufficient to pay amounts authorized in section 288.106, Florida Statutes.”

(6) ANNUAL CLAIM FOR REFUND.—

(a) To be eligible to claim any scheduled tax refund, a qualified target industry business that has entered into a tax refund agreement with the department under subsection (5) must apply by January 31 of each fiscal year to the department for the tax refund scheduled to be paid from the appropriation for the fiscal year that begins on July 1 following the January 31 claims-submission date. The department may, upon written request, grant a 30-day extension of the filing date.

(b) The claim for refund by the qualified target industry business must include a copy of all receipts pertaining to the payment of taxes for which the refund is sought and data related to achievement of each performance item specified in the tax refund agreement. The amount requested as a tax refund may not exceed the amount specified for the relevant fiscal year in that agreement.

(c) The department may waive the requirement for proof of taxes paid in future years for a qualified target industry business that provides the department with proof that, in a single year, the business has paid an amount of state taxes from the categories in paragraph (3)(d) which is at least equal to the total amount of tax refunds that the business may receive through successful completion of its tax refund agreement.

(d) A tax refund may not be approved for a qualified target industry business unless the required local financial support has been paid into the account for that refund. If the local financial support provided is less than 20 percent of the approved tax refund, the tax refund must be reduced. In no event may the tax refund exceed an amount that is equal to 5 times the amount of the local financial support received. Further, funding from local sources includes any tax abatement granted to that business under s. 196.1995 or the appraised market value of municipal or county land conveyed or provided at a discount to that business. The amount of any tax refund for such business approved under this section must be reduced by the amount of any such tax abatement granted or the value of the land granted, and the limitations in subsection (3) and paragraph (4)(e) must be reduced by the amount of any such tax abatement or the value of the land granted. A report listing all sources of the local financial support shall be provided to the department when such support is paid to the account.

(e) A prorated tax refund, less a 5 percent penalty, shall be approved for a qualified target industry business if all other applicable requirements have been satisfied and the business proves to the satisfaction of the department that:

1. It has achieved at least 80 percent of its projected employment; and

2. The average wage paid by the business is at least 90 percent of the average wage specified in the tax refund agreement, but in no case less than 115 percent of the average private sector wage in the area available at the time of certification, or 150 percent or 200 percent of the average private sector wage if the business requested the additional per-job tax refund authorized in paragraph (3)(b) for wages above those levels. The prorated tax refund shall be calculated by multiplying the tax refund amount for which the qualified target industry business would have been eligible, if all applicable requirements had been satisfied, by the percentage of the average employment specified in the tax refund agreement which was achieved, and by the percentage of the average wages specified in the tax refund agreement which was achieved.

(f) The department, with such assistance as may be required from the Department of Revenue, shall, by June 30 following the scheduled date for submission of the tax refund claim, specify by written order the approval or disapproval of the tax refund claim and, if approved, the amount of the tax refund that is authorized to be paid to the qualified target industry business for the annual tax refund. The department may grant an extension of this date on the request of the qualified target industry business for the purpose of filing additional information in support of the claim.

(g) The total amount of tax refund claims approved by the department under this section in any fiscal year must not exceed the amount authorized under s. 288.095(3).

(h) This section does not create a presumption that a tax refund claim will be approved and paid.

(i) Upon approval of the tax refund under paragraphs (d), (e), and (f), the Chief Financial Officer shall issue a warrant for the amount specified in the written order. If the written order is appealed, the Chief Financial Officer may not issue a warrant for a refund to the qualified target industry business until the conclusion of all appeals of that order.

(7) ADMINISTRATION.—

(a) The department may verify information provided in any claim submitted for tax credits under this section with regard to employment and wage levels or the payment of the taxes to the appropriate agency or authority, including the Department of Revenue or any local government or authority.

(b) To facilitate the process of monitoring and auditing applications made under this section, the department may provide a list of qualified target industry businesses to the Department of Revenue or to any local government or authority. The department may request the assistance of those entities with respect to monitoring jobs, wages, and the payment of the taxes listed in subsection (3).

(c) Funds specifically appropriated for tax refunds for qualified target industry businesses under this section may not be used by the department for any purpose other than the payment of tax refunds authorized by this section.

(d) Beginning with tax refund agreements signed after July 1, 2010, the department shall attempt to ascertain the causes for any business’s failure to complete its agreement and its findings and recommendations must be included in the annual incentives report under s. 288.907.

(8) SPECIAL INCENTIVES.—If the department determines it is in the best interest of the public for reasons of facilitating economic development, growth, or new employment opportunities within a Disproportionally Affected County, the department may, between July 1, 2011, and June 30, 2014, waive any or all wage or local financial support eligibility requirements and allow a qualified target industry business from another state which relocates all or a portion of its business to a Disproportionally Affected County to receive a tax refund payment of up to $6,000 multiplied by the number of jobs specified in the tax refund agreement under subparagraph (5)(a)1. over the term of the agreement. Prior to granting such waiver, the executive director of the department shall file with the Governor a written statement of the conditions and circumstances constituting the reason for the waiver. Such business shall be eligible for the additional tax refund payments specified in subparagraph (3)(b)4. if it meets the criteria. As used in this section, the term “Disproportionally Affected County” means Bay County, Escambia County, Franklin County, Gulf County, Okaloosa County, Santa Rosa County, Walton County, or Wakulla County.

(9) EXPIRATION.—An applicant may not be certified as qualified under this section after June 30, 2020. A tax refund agreement existing on that date shall continue in effect in accordance with its terms.

History.—s. 76, ch. 94-136; s. 44, ch. 96-320; s. 31, ch. 97-99; s. 19, ch. 97-278; s. 7, ch. 98-75; s. 26, ch. 99-251; s. 38, ch. 2000-210; s. 59, ch. 2001-61; s. 11, ch. 2002-294; s. 4, ch. 2002-392; s. 8, ch. 2003-36; s. 341, ch. 2003-261; s. 3, ch. 2003-270; s. 61, ch. 2004-269; s. 3, ch. 2005-276; s. 38, ch. 2007-5; s. 17, ch. 2009-51; s. 1, ch. 2010-136; s. 18, ch. 2010-147; s. 14, ch. 2011-4; s. 25, ch. 2011-76; s. 150, ch. 2011-142; s. 2, ch. 2011-223; s. 30, ch. 2012-5; s. 57, ch. 2012-30; s. 36, ch. 2012-96; s. 9, ch. 2012-117; s. 16, ch. 2013-39; s. 17, ch. 2013-42; s. 2, ch. 2013-96; s. 8, ch. 2015-3.

1Note.—Section 30, ch. 2015-221, provides that:

“(1) A business may apply to the Department of Economic Opportunity for the incentives specified in subsection (2) if each of the following criteria is satisfied:

“(a) The business has entered into a contract with the Department of Economic Opportunity for a project under ss. 288.0659, 288.1045, 288.106, 288.107, 288.108, 288.1088, or 288.1089, Florida Statutes, between January 1, 2012, and July 1, 2015.

“(b) The contract is deemed active by the Department of Economic Opportunity and has not expired or been terminated.

“(c) The project that is the subject of the contract is located within the boundaries of an enterprise zone designated pursuant to chapter 290, Florida Statutes, as the boundaries existed on May 1, 2015.

“(2) For a project described under paragraph (1)(c), a business qualified under subsection (1) may apply for the following incentives:

“(a) The property tax exemption for a licensed child care facility under s. 196.095, Florida Statutes 2014.

“(b) The building sales tax refund under s. 212.08(5)(g), Florida Statutes 2014.

“(c) The business property sales tax refund under s. 212.08(5)(h), Florida Statutes 2014.

“(d) The electrical energy sales tax exemption under s. 212.08(15), Florida Statutes 2014.

“(e) The enterprise zone jobs tax credit under s. 212.096, Florida Statutes 2014.

“(f) The enterprise zone jobs tax credit under s. 220.181, Florida Statutes 2014.

“(g) The enterprise zone property tax credit under s. 220.182, Florida Statutes 2014.

“(3) The Department of Economic Opportunity must provide a list of businesses that are qualified under subsection (1) to the Department of Revenue by December 31, 2015. The Department of Economic Opportunity must also provide notice to the Department of Revenue within 10 days after the expiration or termination of a contract.

“(4) From January 1, 2016, to December 31, 2018, the Department of Economic Opportunity is designated to perform all the duties and responsibilities that were performed by the governing body or enterprise zone development agency having jurisdiction over the enterprise zone under ss. 196.095, 212.08(5)(g) and (h), 212.08(15), 212.096, 220.181, and 220.182, Florida Statutes 2014, including receipt and review of applications and verifications.

“(5) The incentives described in subsection (2) are to be treated as if they had not expired on December 31, 2015.

“(6) This section is effective January 1, 2016, and expires on December 31, 2018.”

2Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



288.107 - Brownfield redevelopment bonus refunds.

1288.107 Brownfield redevelopment bonus refunds.—

(1) DEFINITIONS.—As used in this section:

(a) “Account” means the Economic Development Incentives Account as authorized in s. 288.095.

(b) “Brownfield sites” means sites that are generally abandoned, idled, or underused industrial and commercial properties where expansion or redevelopment is complicated by actual or perceived environmental contamination.

(c) “Brownfield area eligible for bonus refunds” means a brownfield site for which a rehabilitation agreement with the Department of Environmental Protection or a local government delegated by the Department of Environmental Protection has been executed under s. 376.80 and any abutting real property parcel within a brownfield area which has been designated by a local government by resolution under s. 376.80.

(d) “Eligible business” means:

1. A qualified target industry business as defined in s. 288.106(2); or

2. A business that can demonstrate a fixed capital investment of at least $2 million in mixed-use business activities, including multiunit housing, commercial, retail, and industrial in brownfield areas eligible for bonus refunds, and that provides benefits to its employees.

(e) “Jobs” means full-time equivalent positions, including, but not limited to, positions obtained from a temporary employment agency or employee leasing company or through a union agreement or coemployment under a professional employer organization agreement, that result directly from a project in this state. The term does not include temporary construction jobs involved with the construction of facilities for the project and which are not associated with the implementation of the site rehabilitation as provided in s. 376.80.

(f) “Project” means the creation of a new business or the expansion of an existing business as defined in s. 288.106.

(2) BROWNFIELD REDEVELOPMENT BONUS REFUND.—Bonus refunds shall be approved by the department as specified in the final order and allowed from the account as follows:

(a) A bonus refund of $2,500 shall be allowed to any qualified target industry business as defined in s. 288.106 for each new Florida job created in a brownfield area eligible for bonus refunds which is claimed on the qualified target industry business’s annual refund claim authorized in s. 288.106(6).

(b) A bonus refund of up to $2,500 shall be allowed to any other eligible business as defined in subparagraph (1)(d)2. for each new Florida job created in a brownfield area eligible for bonus refunds which is claimed under an annual claim procedure similar to the annual refund claim authorized in s. 288.106(6). The amount of the refund shall be equal to 20 percent of the average annual wage for the jobs created.

(3) CRITERIA.—The minimum criteria for participation in the brownfield redevelopment bonus refund are:

(a) The creation of at least 10 new full-time permanent jobs. Such jobs shall not include construction or site rehabilitation jobs associated with the implementation of a brownfield site agreement as described in s. 376.80(5).

(b) The completion of a fixed capital investment of at least $2 million in mixed-use business activities, including multiunit housing, commercial, retail, and industrial in brownfield areas eligible for bonus refunds, by an eligible business applying for a refund under paragraph (2)(b) which provides benefits to its employees.

(4) PAYMENT OF BROWNFIELD REDEVELOPMENT BONUS REFUNDS.—

(a) To be eligible to receive a bonus refund for new Florida jobs created in a brownfield area eligible for bonus refunds, a business must have been certified as a qualified target industry business under s. 288.106 or eligible business as defined in paragraph (1)(d) and must have indicated on the qualified target industry business tax refund application form submitted in accordance with s. 288.106(4) or other similar agreement for other eligible business as defined in paragraph (1)(d) that the project for which the application is submitted is or will be located in a brownfield area eligible for bonus refunds and that the business is applying for certification as a qualified brownfield business under this section, and must have signed a qualified target industry business tax refund agreement with the department that indicates that the business has been certified as a qualified target industry business located in a brownfield area eligible for bonus refunds and specifies the schedule of brownfield redevelopment bonus refunds that the business may be eligible to receive in each fiscal year.

(b) To be considered to receive an eligible brownfield redevelopment bonus refund payment, the business meeting the requirements of paragraph (a) must submit a claim once each fiscal year on a claim form approved by the department which indicates the location of the brownfield site for which a rehabilitation agreement with the Department of Environmental Protection or a local government delegated by the Department of Environmental Protection has been executed under s. 376.80, the address of the business facility’s brownfield location, the name of the brownfield in which it is located, the number of jobs created, and the average wage of the jobs created by the business within the brownfield as defined in s. 288.106 or other eligible business as defined in paragraph (1)(d) and the administrative rules and policies for that section.

(c) The bonus refunds shall be available on the same schedule as the qualified target industry tax refund payments scheduled in the qualified target industry tax refund agreement authorized in s. 288.106 or other similar agreement for other eligible businesses as defined in paragraph (1)(e).

(d) After entering into a tax refund agreement as provided in s. 288.106 or other similar agreement for other eligible businesses as defined in paragraph (1)(e), an eligible business may receive brownfield redevelopment bonus refunds from the account pursuant to s. 288.106(3)(d).

(e) An eligible business that fraudulently claims a refund under this section:

1. Is liable for repayment of the amount of the refund to the account, plus a mandatory penalty in the amount of 200 percent of the tax refund, which shall be deposited into the General Revenue Fund.

2. Commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(f) Applications shall be reviewed and certified pursuant to s. 288.061. The department shall review all applications submitted under s. 288.106 or other similar application forms for other eligible businesses as defined in paragraph (1)(d) which indicate that the proposed project will be located in a brownfield area eligible for bonus refunds and determine, with the assistance of the Department of Environmental Protection, that the project location is within a brownfield area eligible for bonus refunds as provided in this act.

(g) The department shall approve all claims for a brownfield redevelopment bonus refund payment that are found to meet the requirements of paragraphs (b) and (d).

(h) The department, with such assistance as may be required from the Department of Environmental Protection, shall specify by written final order the amount of the brownfield redevelopment bonus refund that is authorized for the qualified target industry business for the fiscal year within 30 days after the date that the claim for the annual tax refund is received by the department.

(i) The total amount of the bonus refunds approved by the department under this section in any fiscal year must not exceed the total amount appropriated to the Economic Development Incentives Account for this purpose for the fiscal year. In the event that the Legislature does not appropriate an amount sufficient to satisfy projections by the department for brownfield redevelopment bonus refunds under this section in a fiscal year, the department shall, not later than July 15 of such year, determine the proportion of each brownfield redevelopment bonus refund claim which shall be paid by dividing the amount appropriated for tax refunds for the fiscal year by the projected total of brownfield redevelopment bonus refund claims for the fiscal year. The amount of each claim for a brownfield redevelopment bonus tax refund shall be multiplied by the resulting quotient. If, after the payment of all such refund claims, funds remain in the Economic Development Incentives Account for brownfield redevelopment tax refunds, the department shall recalculate the proportion for each refund claim and adjust the amount of each claim accordingly.

(j) Upon approval of the brownfield redevelopment bonus refund, payment shall be made for the amount specified in the final order. If the final order is appealed, payment may not be made for a refund to the qualified target industry business until the conclusion of all appeals of that order.

(5) ADMINISTRATION.—

(a) The department may verify information provided in any claim submitted for tax credits under this section with regard to employment and wage levels or the payment of the taxes to the appropriate agency or authority, including the Department of Revenue, or any local government or authority.

(b) To facilitate the process of monitoring and auditing applications made under this program, the department may provide a list of qualified target industry businesses to the Department of Revenue, to the Department of Environmental Protection, or to any local government authority. The department may request the assistance of those entities with respect to monitoring the payment of the taxes listed in s. 288.106(3).

History.—s. 11, ch. 97-277; s. 8, ch. 98-75; s. 40, ch. 2000-210; s. 4, ch. 2000-317; s. 12, ch. 2002-294; s. 9, ch. 2003-36; s. 18, ch. 2009-51; s. 4, ch. 2010-136; s. 19, ch. 2010-147; s. 151, ch. 2011-142; s. 17, ch. 2013-39; s. 18, ch. 2013-42.

1Note.—Section 30, ch. 2015-221, provides that:

“(1) A business may apply to the Department of Economic Opportunity for the incentives specified in subsection (2) if each of the following criteria is satisfied:

“(a) The business has entered into a contract with the Department of Economic Opportunity for a project under ss. 288.0659, 288.1045, 288.106, 288.107, 288.108, 288.1088, or 288.1089, Florida Statutes, between January 1, 2012, and July 1, 2015.

“(b) The contract is deemed active by the Department of Economic Opportunity and has not expired or been terminated.

“(c) The project that is the subject of the contract is located within the boundaries of an enterprise zone designated pursuant to chapter 290, Florida Statutes, as the boundaries existed on May 1, 2015.

“(2) For a project described under paragraph (1)(c), a business qualified under subsection (1) may apply for the following incentives:

“(a) The property tax exemption for a licensed child care facility under s. 196.095, Florida Statutes 2014.

“(b) The building sales tax refund under s. 212.08(5)(g), Florida Statutes 2014.

“(c) The business property sales tax refund under s. 212.08(5)(h), Florida Statutes 2014.

“(d) The electrical energy sales tax exemption under s. 212.08(15), Florida Statutes 2014.

“(e) The enterprise zone jobs tax credit under s. 212.096, Florida Statutes 2014.

“(f) The enterprise zone jobs tax credit under s. 220.181, Florida Statutes 2014.

“(g) The enterprise zone property tax credit under s. 220.182, Florida Statutes 2014.

“(3) The Department of Economic Opportunity must provide a list of businesses that are qualified under subsection (1) to the Department of Revenue by December 31, 2015. The Department of Economic Opportunity must also provide notice to the Department of Revenue within 10 days after the expiration or termination of a contract.

“(4) From January 1, 2016, to December 31, 2018, the Department of Economic Opportunity is designated to perform all the duties and responsibilities that were performed by the governing body or enterprise zone development agency having jurisdiction over the enterprise zone under ss. 196.095, 212.08(5)(g) and (h), 212.08(15), 212.096, 220.181, and 220.182, Florida Statutes 2014, including receipt and review of applications and verifications.

“(5) The incentives described in subsection (2) are to be treated as if they had not expired on December 31, 2015.

“(6) This section is effective January 1, 2016, and expires on December 31, 2018.”



288.108 - High-impact business.

1288.108 High-impact business.—

(1) LEGISLATIVE FINDINGS AND DECLARATIONS.—The Legislature finds that attracting, retaining, and providing favorable conditions for the growth of certain high-impact facilities provides widespread economic benefits to Florida citizens through high-quality employment opportunities in the facility and in related facilities attracted to Florida, through the increased tax base provided by the high-impact facility and its related sector businesses, through an enhanced entrepreneurial climate in the state and the resulting business and employment opportunities, and through the stimulation and enhancement of the state’s universities and community colleges. It is the policy of this state to stimulate growth of these business sectors and the state economy by enhancing Florida’s competitive position and encouraging the location of such major high-impact facilities in the state.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Commencement of operations” means that the qualified high-impact business has begun to actively operate the principal function for which the facility was constructed as determined by the department and specified in the qualified high-impact business agreement.

(b) “Cumulative investment” means the total investment in buildings and equipment made by a qualified high-impact business since the beginning of construction of such facility.

(c) “Eligible high-impact business” means a business in one of the high-impact sectors identified by Enterprise Florida, Inc., and certified by the department as provided in subsection (5), which is making a cumulative investment in the state of at least $50 million and creating at least 50 new full-time equivalent jobs in the state or a research and development facility making a cumulative investment of at least $25 million and creating at least 25 new full-time equivalent jobs. Such investment and employment must be achieved in a period not to exceed 3 years after the date the business is certified as a qualified high-impact business.

(d) “Fiscal year” means the fiscal year of the state.

(e) “Jobs” means full-time equivalent positions, including, but not limited to, positions obtained from a temporary employment agency or employee leasing company or through a union agreement or coemployment under a professional employer organization agreement, that result directly from a project in this state. The term does not include temporary construction jobs involved in the construction of the project facility.

(f) “Qualified high-impact business” means a business in one of the high-impact sectors that has been certified by the department as a qualified high-impact business to receive a high-impact sector performance grant.

(g) “Research and development” means basic and applied research in science or engineering, as well as the design, development, and testing of prototypes or processes of new or improved products. Research and development does not mean market research, routine consumer product testing, sales research, research in the social sciences or psychology, nontechnological activities or technical services.

(3) HIGH-IMPACT SECTOR PERFORMANCE GRANTS; ELIGIBLE AMOUNTS.—

(a) Upon commencement of operations, a qualified high-impact business is eligible to receive a high-impact business performance grant in the amount as determined by the department under subsection (5), consistent with eligible amounts as provided in paragraph (b), and specified in the qualified high-impact business agreement. The precise conditions that are considered commencement of operations must be specified in the qualified high-impact business agreement.

(b) The department may negotiate qualified high-impact business performance grant awards for any single qualified high-impact business. In negotiating such awards, the department shall consider the following guidelines in conjunction with other relevant applicant impact and cost information and analysis as required in subsection (5).

1. A qualified high-impact business making a cumulative investment of $50 million and creating 50 jobs may be eligible for a total qualified high-impact business performance grant of $500,000 to $1 million.

2. A qualified high-impact business making a cumulative investment of $100 million and creating 100 jobs may be eligible for a total qualified high-impact business performance grant of $1 million to $2 million.

3. A qualified high-impact business making a cumulative investment of $800 million and creating 800 jobs may be eligible for a qualified high-impact business performance grant of $10 million to $12 million.

4. A qualified high-impact business engaged in research and development making a cumulative investment of $25 million and creating 25 jobs may be eligible for a total qualified high-impact business performance grant of $700,000 to $1 million.

5. A qualified high-impact business engaged in research and development making a cumulative investment of $75 million, and creating 75 jobs may be eligible for a total qualified high-impact business performance grant of $2 million to $3 million.

6. A qualified high-impact business engaged in research and development making a cumulative investment of $150 million, and creating 150 jobs may be eligible for a qualified high-impact business performance grant of $3.5 million to $4.5 million.

(c) Fifty percent of the performance grant awarded under subsection (5) must be paid to the qualified high-impact business upon certification by the business that operations have commenced.

(d) The balance of the performance grant award shall be paid to the qualified high-impact business upon the business’s certification that full operations have commenced and that the full investment and employment goals specified in the qualified high-impact business agreement have been met and verified by the department. The verification must occur not later than 60 days after the qualified high-impact business has provided the certification specified in this paragraph.

(e) The department may, upon a showing of reasonable cause for delay and significant progress toward the achievement of the investment and employment goals specified in the qualified high-impact business agreement, extend the date for commencement of operations, not to exceed an additional 2 years beyond the limit specified in paragraph (2)(a), but in no case may any high-impact sector performance grant payment be made to the business until the scheduled goals have been achieved.

(4) AUTHORITY TO APPROVE QUALIFIED HIGH-IMPACT BUSINESS PERFORMANCE GRANTS.—

(a) The total amount of active performance grants scheduled for payment by the department in any single fiscal year may not exceed the lesser of $30 million or the amount appropriated by the Legislature for that fiscal year for qualified high-impact business performance grants. If the scheduled grant payments are not made in the year for which they were scheduled in the qualified high-impact business agreement and are rescheduled as authorized in paragraph (3)(e), they are, for purposes of this paragraph, deemed to have been paid in the year in which they were originally scheduled in the qualified high-impact business agreement.

(b) If the Legislature does not appropriate an amount sufficient to satisfy the qualified high-impact business performance grant payments scheduled for any fiscal year, the department shall, not later than July 15 of that year, determine the proportion of each grant payment which may be paid by dividing the amount appropriated for qualified high-impact business performance grant payments for the fiscal year by the total performance grant payments scheduled in all performance grant agreements for the fiscal year. The amount of each grant scheduled for payment in that fiscal year must be multiplied by the resulting quotient. All businesses affected by this calculation must be notified by August 1 of each fiscal year. If, after the payment of all the refund claims, funds remain in the appropriation for payment of qualified high-impact business performance grants, the department shall recalculate the proportion for each performance grant payment and adjust the amount of each claim accordingly.

(5) APPLICATIONS; CERTIFICATION PROCESS; GRANT AGREEMENT.—

(a) The department shall review an application pursuant to s. 288.061 which is received from any eligible business, as defined in subsection (2), for consideration as a qualified high-impact business before the business has made a decision to locate or expand a facility in this state. The business must provide the following information:

1. A complete description of the type of facility, business operations, and product or service associated with the project.

2. The number of full-time equivalent jobs that will be created by the project and the average annual wage of those jobs.

3. The cumulative amount of investment to be dedicated to this project within 3 years.

4. A statement concerning any special impacts the facility is expected to stimulate in the sector, the state, or regional economy and in state universities and community colleges.

5. A statement concerning the role the grant will play in the decision of the applicant business to locate or expand in this state.

6. Any additional information requested by the department.

(b) Applications shall be reviewed and certified pursuant to s. 288.061.

(c) The department and the qualified high-impact business shall enter into a performance grant agreement setting forth the conditions for payment of the qualified high-impact business performance grant. The agreement shall include the total amount of the qualified high-impact business facility performance grant award, the performance conditions that must be met to obtain the award, including the employment, average salary, investment, the methodology for determining if the conditions have been met, and the schedule of performance grant payments.

(6) SELECTION AND DESIGNATION OF HIGH-IMPACT SECTORS.—

(a) Enterprise Florida, Inc., shall, by January 1, of every third year, beginning January 1, 2011, initiate the process of reviewing and, if appropriate, selecting a new high-impact sector for designation or recommending the deactivation of a designated high-impact sector. The process of reviewing designated high-impact sectors or recommending the deactivation of a designated high-impact sector shall be in consultation with the department, economic development organizations, the State University System, local governments, employee and employer organizations, market analysts, and economists.

(b) The department has authority, after recommendation from Enterprise Florida, Inc., to designate a high-impact sector or to deauthorize a designated high-impact sector.

(c) To begin the process of selecting and designating a new high-impact sector, Enterprise Florida, Inc., shall undertake a thorough study of the proposed sector. This study must consider the definition of the sector, including the types of facilities which characterize the sector that might qualify for a high-impact performance grant and whether a powerful incentive like the high-impact performance grant is needed to induce major facilities in the sector to locate or grow in this state; the benefits that major facilities in the sector have or could have on the state’s economy and the relative significance of those benefits; the needs of the sector and major sector facilities, including natural, public, and human resources and benefits and costs with regard to these resources; the sector’s current and future markets; the current fiscal and potential fiscal impacts of the sector, to both the state and its communities; any geographic opportunities or limitations with regard to the sector, including areas of the state most likely to benefit from the sector and areas unlikely to benefit from the sector; the state’s advantages or disadvantages with regard to the sector; and the long-term expectations for the industry on a global level and in the state. If Enterprise Florida, Inc., finds favorable conditions for the designation of the sector as a high-impact sector, it shall include in the study recommendations for a complete and comprehensive sector strategy, including appropriate marketing and workforce strategies for the entire sector and any recommendations that Enterprise Florida, Inc., may have for statutory or policy changes needed to improve the state’s business climate and to attract and grow Florida businesses, particularly small businesses, in the proposed sector. The study shall reflect the finding of the sector-business network specified in paragraph (d).

(d) In conjunction with the study required in paragraph (c), Enterprise Florida, Inc., shall develop and consult with a network of sector businesses. While this network may include non-Florida businesses, it must include any businesses currently within the state. If the number of Florida businesses in the sector is large, a representative cross-section of Florida sector businesses may form the core of this network.

(e) The study and its findings and recommendations and the recommendations gathered from the sector-business network must be discussed and considered during at least one meeting per calendar year of leaders in business, government, education, workforce development, and economic development called by the Governor to address the business climate in the state, develop a common vision for the economic future of the state, and identify economic development efforts to fulfill that vision.

(f) If after consideration of the completed study required in paragraph (c) and the input derived from consultation with the sector-business network in paragraph (d) and the meeting as required in paragraph (e), the board of directors of Enterprise Florida, Inc., finds that the sector will have exceptionally large and widespread benefits to the state and its citizens, relative to any public costs; that the sector is characterized by the types of facilities that require exceptionally large investments and provide employment opportunities to a relatively large number of workers in high-quality, high-income jobs that might qualify for a high-impact performance grant; and that given the competition for such businesses it may be necessary for the state to be able to offer a large inducement, such as a high-impact performance grant, to attract such a business to the state or to encourage businesses to continue to grow in the state, the board of directors of Enterprise Florida, Inc., may recommend that the department consider the designation of the sector as a high-impact business sector.

(g) Upon receiving a recommendation from the board of directors of Enterprise Florida, Inc., together with the study required in paragraph (c) and a summary of the findings and recommendations of the sector-business network required in paragraph (d), including a list of all meetings of the sector network and participants in those meetings and the findings and recommendations from the meeting as required in paragraph (e), the department shall after a thorough evaluation of the study and accompanying materials report its findings and either concur in the recommendation of Enterprise Florida, Inc., and designate the sector as a high-impact business sector or notify Enterprise Florida, Inc., that it does not concur and deny the board’s request for designation or return the recommendation and study to Enterprise Florida, Inc., for further evaluation. In any case, the department’s decision must be in writing and justify the reasons for the decision.

(h) If the department designates the sector as a high-impact sector, it shall, within 30 days, notify the Governor, the President of the Senate, and the Speaker of the House of Representatives of its decision and provide a complete report on its decision, including copies of the material provided by Enterprise Florida, Inc., and the department’s evaluation and comment on any statutory or policy changes recommended by Enterprise Florida, Inc.

(i) For the purposes of this subsection, a high-impact sector consists of the silicon technology sector that Enterprise Florida, Inc., has found to be focused around the type of high-impact businesses for which the incentive created in this subsection is required and will create the kinds of sector and economy wide benefits that justify the use of state resources to encourage these investments and require substantial inducements to compete with the incentive packages offered by other states and nations.

History.—s. 13, ch. 97-278; s. 65, ch. 99-13; s. 11, ch. 99-251; s. 6, ch. 2002-392; s. 10, ch. 2003-36; s. 19, ch. 2009-51; s. 20, ch. 2010-147; s. 152, ch. 2011-142; s. 37, ch. 2012-96; s. 21, ch. 2013-18.

1Note.—Section 30, ch. 2015-221, provides that:

“(1) A business may apply to the Department of Economic Opportunity for the incentives specified in subsection (2) if each of the following criteria is satisfied:

“(a) The business has entered into a contract with the Department of Economic Opportunity for a project under ss. 288.0659, 288.1045, 288.106, 288.107, 288.108, 288.1088, or 288.1089, Florida Statutes, between January 1, 2012, and July 1, 2015.

“(b) The contract is deemed active by the Department of Economic Opportunity and has not expired or been terminated.

“(c) The project that is the subject of the contract is located within the boundaries of an enterprise zone designated pursuant to chapter 290, Florida Statutes, as the boundaries existed on May 1, 2015.

“(2) For a project described under paragraph (1)(c), a business qualified under subsection (1) may apply for the following incentives:

“(a) The property tax exemption for a licensed child care facility under s. 196.095, Florida Statutes 2014.

“(b) The building sales tax refund under s. 212.08(5)(g), Florida Statutes 2014.

“(c) The business property sales tax refund under s. 212.08(5)(h), Florida Statutes 2014.

“(d) The electrical energy sales tax exemption under s. 212.08(15), Florida Statutes 2014.

“(e) The enterprise zone jobs tax credit under s. 212.096, Florida Statutes 2014.

“(f) The enterprise zone jobs tax credit under s. 220.181, Florida Statutes 2014.

“(g) The enterprise zone property tax credit under s. 220.182, Florida Statutes 2014.

“(3) The Department of Economic Opportunity must provide a list of businesses that are qualified under subsection (1) to the Department of Revenue by December 31, 2015. The Department of Economic Opportunity must also provide notice to the Department of Revenue within 10 days after the expiration or termination of a contract.

“(4) From January 1, 2016, to December 31, 2018, the Department of Economic Opportunity is designated to perform all the duties and responsibilities that were performed by the governing body or enterprise zone development agency having jurisdiction over the enterprise zone under ss. 196.095, 212.08(5)(g) and (h), 212.08(15), 212.096, 220.181, and 220.182, Florida Statutes 2014, including receipt and review of applications and verifications.

“(5) The incentives described in subsection (2) are to be treated as if they had not expired on December 31, 2015.

“(6) This section is effective January 1, 2016, and expires on December 31, 2018.”



288.1081 - Economic Gardening Business Loan Pilot Program.

288.1081 Economic Gardening Business Loan Pilot Program.—

(1) There is created within the department the Economic Gardening Business Loan Pilot Program. The purpose of the pilot program is to stimulate investment in Florida’s economy by providing loans to expanding businesses in the state.

(2) The Legislature finds that it is vital to the overall health and growth of the state’s economy to promote favorable conditions for expanding Florida businesses that demonstrate the ability to grow. The Legislature further finds that, due to the current extraordinary economic challenges confronting the state, there exists a public purpose in expending state resources to stimulate investment in Florida’s economy. It is therefore the intent of the Legislature that resources be provided for the pilot program.

(3)(a) To be eligible for a loan under the pilot program, an applicant must be a business eligible for assistance under the Economic Gardening Technical Assistance Pilot Program as provided in s. 288.1082(4)(a).

(b) A loan applicant must submit a written application to the loan administrator in the format prescribed by the loan administrator. The application must include:

1. The applicant’s federal employer identification number, reemployment assistance account number, and sales or other tax registration number.

2. The street address of the applicant’s principal place of business in this state.

3. A description of the type of economic activity, product, or research and development undertaken by the applicant, including the six-digit North American Industry Classification System code for each type of economic activity conducted by the applicant.

4. The applicant’s annual revenue, number of employees, number of full-time equivalent employees, and other information necessary to verify the applicant’s eligibility for the pilot program under s. 288.1082(4)(a).

5. The projected investment in the business, if any, which the applicant proposes in conjunction with the loan.

6. The total investment in the business from all sources, if any, which the applicant proposes in conjunction with the loan.

7. The number of net new full-time equivalent jobs that, as a result of the loan, the applicant proposes to create in this state as of December 31 of each year and the average annual wage of the proposed jobs.

8. The total number of full-time equivalent employees the applicant currently employs in this state.

9. The date that the applicant anticipates it needs the loan.

10. A detailed explanation of why the loan is needed to assist the applicant in expanding jobs in the state.

11. A statement that all of the applicant’s available corporate assets are pledged as collateral for the amount of the loan.

12. A statement that the applicant, upon receiving the loan, agrees not to seek additional long-term debt without prior approval of the loan administrator.

13. A statement that the loan is a joint obligation of the business and of each person who owns at least 20 percent of the business.

14. Any additional information requested by the department or the loan administrator.

(c) The loan administrator, after verifying the accuracy of a submitted application, shall award the loan to the applicant if the administrator determines that the applicant, as compared to other applicants submitting applications, is in the best position to use the loan to continue making a successful long-term business commitment to the state. The loan administrator also shall consider the following factors:

1. Whether the applicant has applied for or received incentives from local governments;

2. Whether the applicant has applied for or received waivers of taxes, impact fees, or other fees or charges by local governments; and

3. What other sources of investments or financing for the project that is the subject of the loan application will be available to the applicant.

(d) A borrower awarded a loan under this section and the loan administrator must enter into a loan agreement that provides for the borrower’s repayment of the loan.

(4) The following terms apply to a loan received under the pilot program:

(a) The maximum amount of the loan is $250,000.

(b) The proceeds of the loan may be used for working capital purchases, employee training, or salaries for newly created jobs in the state.

(c) The security interest for the loan’s collateral covering all of the borrower’s available corporate assets to cover the amount of the loan must be perfected by recording a lien under the Uniform Commercial Code.

(d) The period of the loan is 4 years.

(e) The interest rate of the loan is 2 percent. However, if the borrower does not create the projected number of jobs within the terms of the loan agreement, the interest rate shall be increased for the remaining period of the loan to the prime rate published in the Wall Street Journal, as of the date specified in the loan agreement, plus 4 percentage points. The loan agreement may provide flexibility in meeting the projected number of jobs for delays due to governmental regulatory issues, including, but not limited to, permitting.

(f) For the first 12 months of the loan, payment is due for interest only, payable during the twelfth month. Thereafter, payment for interest and principal is due each month until the loan is paid in full. Interest and principal payments are based on the unpaid balance of the total loan amount.

(5)(a) The department may designate one or more qualified entities to serve as loan administrators for the program. A loan administrator must:

1. Be a Florida corporation not for profit incorporated under chapter 617 which has its principal place of business in the state.

2. Have 5 years of verifiable experience of lending to businesses in this state.

3. Submit an application to the department on forms prescribed by the department. The application must include the loan administrator’s business plan for its proposed lending activities under the pilot program, including, but not limited to, a description of its outreach efforts, underwriting, credit policies and procedures, credit decision processes, monitoring policies and procedures, and collection practices; the membership of its board of directors; and samples of its currently used loan documentation. The application must also include a detailed description and supporting documentation of the nature of the loan administrator’s partnerships with local or regional economic and business development organizations.

(b) The department, upon selecting a loan administrator, shall enter into a grant agreement with the administrator to issue the available loans to eligible applicants. The grant agreement must specify the aggregate amount of the loans authorized for award by the loan administrator. The term of the grant agreement must be at least 4 years, except that the department may terminate the agreement earlier if the loan administrator fails to meet minimum performance standards set by the department. The grant agreement may be amended by mutual consent of both parties.

(c) The department shall disburse from the Economic Development Trust Fund to the loan administrator the appropriations provided for the pilot program. Disbursements to the loan administrator must not exceed the aggregate amount of the loans authorized in the grant agreement. The department may not disburse more than 50 percent of the aggregate amount of the loans authorized in the grant agreement until the department verifies the borrowers’ use of the loan proceeds and the loan administrator’s successful credit decisionmaking policies.

(d) A loan administrator is entitled to receive a loan origination fee, payable at closing, of 1 percent of each loan issued by the loan administrator and a servicing fee of 0.625 percent per annum of the loan’s outstanding principal balance, payable monthly. During the first 12 months of the loan, the servicing fee shall be paid from the disbursement from the Economic Development Trust Fund, and thereafter the loan administrator shall collect the servicing fee from the payments made by the borrower, charging the fee against repayments of principal.

(e) A loan administrator, after collecting the servicing fee in accordance with paragraph (d), shall remit the borrower’s collected interest, principal payments, and charges for late payments to the department on a quarterly basis. If the borrower defaults on the loan, the loan administrator shall initiate collection efforts to seek repayment of the loan. The loan administrator, upon collecting payments for a defaulted loan, shall remit the payments to the department but, to the extent authorized in the grant agreement, may deduct the costs of the administrator’s collection efforts. The department shall deposit all funds received under this paragraph in the General Revenue Fund.

(f) A loan administrator shall submit quarterly reports to the department which include the information required in the grant agreement. A quarterly report must include, at a minimum, the number of full-time equivalent jobs created as a result of the loans, the amount of wages paid to employees in the newly created jobs, and the locations and types of economic activity undertaken by the borrowers.

(6) All notes, mortgages, security agreements, letters of credit, or other instruments that are given to secure the repayment of loans issued in connection with the financing of any loan under the program, without regard to the status of any party thereto as a private party, are exempt from taxation by the state and its political subdivisions. The exemption granted in this subsection does not apply to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

(7) The department shall adopt rules under ss. 120.536(1) and 120.54 to administer this section.

(8) The annual report required under s. 20.60 must describe in detail the use of the loan funds. The report must include, at a minimum, the number of businesses receiving loans, the number of full-time equivalent jobs created as a result of the loans, the amount of wages paid to employees in the newly created jobs, the locations and types of economic activity undertaken by the borrowers, the amounts of loan repayments made to date, and the default rate of borrowers.

(9) Unexpended balances of appropriations provided for the pilot program shall not revert to the fund from which the appropriation was made at the end of a fiscal year but shall be retained in the Economic Development Trust Fund and be carried forward for expenditure for the pilot program during the following fiscal year. A loan administrator may not award a new loan or enter into a loan agreement after June 30, 2011. Balances of appropriations provided for the pilot program which remain unexpended as of July 1, 2011, shall revert to the General Revenue Fund.

(10) This section is repealed July 1, 2016, unless reviewed and reenacted by the Legislature before that date.

History.—s. 1, ch. 2009-13; s. 52, ch. 2010-5; s. 20, ch. 2011-142; s. 58, ch. 2012-30; s. 19, ch. 2013-39; s. 20, ch. 2013-42.



288.1082 - Economic Gardening Technical Assistance Pilot Program.

288.1082 Economic Gardening Technical Assistance Pilot Program.—

(1) There is created within the department the Economic Gardening Technical Assistance Pilot Program. The purpose of the pilot program is to stimulate investment in Florida’s economy by providing technical assistance for expanding businesses in the state.

(2) The department shall contract with one or more entities to administer the pilot program under this section. The department shall award each contract in accordance with the competitive bidding requirements in s. 287.057 to an entity that demonstrates the ability to implement the pilot program on a statewide basis, has an outreach plan, and has the ability to provide counseling services, access to technology and information, marketing services and advice, business management support, and other similar services. In selecting these entities, the department also must consider whether the entities will qualify for matching funds to provide the technical assistance.

(3) A contracted entity administering the pilot program shall provide technical assistance for eligible businesses which includes, but is not limited to:

(a) Access to free or affordable information services and consulting services, including information on markets, customers, and competitors, such as business databases, geographic information systems, and search engine marketing.

(b) Development of business connections, including interaction and exchange among business owners and resource providers, such as trade associations, think tanks, academic institutions, business roundtables, peer-to-peer learning sessions, and mentoring programs.

(4)(a) To be eligible for assistance under the pilot program, a business must be a for-profit, privately held, investment-grade business that employs at least 10 persons but not more than 50 persons, has maintained its principal place of business in the state for at least the previous 2 years, generates at least $1 million but not more than $25 million in annual revenue, qualifies for the tax refund program for qualified target industry businesses under s. 288.106, and, during 3 of the previous 5 years, has increased both its number of full-time equivalent employees in this state and its gross revenues.

(b) A contracted entity administering the pilot program, in selecting the eligible businesses to receive assistance, shall choose businesses in more than one industry cluster and, to the maximum extent practicable, shall choose businesses that are geographically distributed throughout Florida or are in partnership with businesses that are geographically distributed throughout Florida.

(5)(a) A business receiving assistance under the pilot program must enter into an agreement with the contracted entity administering the program to establish the business’s commitment to participation in the pilot program. The agreement must require, at a minimum, that the business:

1. Attend a minimum number of meetings between the business and the contracted entity administering the pilot program.

2. Report job creation data in the manner prescribed by the contracted entity administering the pilot program.

3. Provide financial data in the manner prescribed by the contracted entity administering the program.

(b) The department or the contracted entity administering the pilot program may prescribe in the agreement additional reporting requirements that are necessary to track the progress of the business and monitor the business’s implementation of the assistance. The contracted entity shall report the information to the department on a quarterly basis.

(6) A contracted entity administering the pilot program is authorized to promote the general business interests or industrial interests of the state.

(7) The department shall review the progress of the contracted entity administering the pilot program at least once each 6 months and shall determine whether the contracted entity is meeting its contractual obligations for administering the pilot program. The department may terminate and rebid a contract if the contracted entity does not meet its contractual obligations.

(8) The annual report required under s. 20.60 must describe in detail the progress of the pilot program. The report must include, at a minimum, the number of businesses receiving assistance, the number of full-time equivalent jobs created as a result of the assistance, if any, the amount of wages paid to employees in the newly created jobs, and the locations and types of economic activity undertaken by the businesses.

(9) The department may adopt rules under ss. 120.536(1) and 120.54 to administer this section.

History.—s. 2, ch. 2009-13; s. 21, ch. 2011-142; s. 20, ch. 2013-39; s. 21, ch. 2013-42.



288.1088 - Quick Action Closing Fund.

1288.1088 Quick Action Closing Fund.—

(1)(a) The Legislature finds that attracting, retaining, and providing favorable conditions for the growth of certain high-impact business facilities, privately developed critical rural infrastructure, or key facilities in economically distressed urban or rural communities which provide widespread economic benefits to the public through high-quality employment opportunities in such facilities or in related facilities attracted to the state, through the increased tax base provided by the high-impact facility and related businesses, through an enhanced entrepreneurial climate in the state and the resulting business and employment opportunities, and through the stimulation and enhancement of the state’s universities and community colleges. In the global economy, there exists serious and fierce international competition for these facilities, and in most instances, when all available resources for economic development have been used, the state continues to encounter severe competitive disadvantages in vying for these business facilities. Florida’s rural areas must provide a competitive environment for business in the information age. This often requires an incentive to make it feasible for private investors to provide infrastructure in those areas.

(b) The Legislature finds that the conclusion of the space shuttle program and the gap in civil human space flight will result in significant job losses that will negatively impact families, companies, the state and regional economies, and the capability level of this state’s aerospace workforce. Thus, the Legislature also finds that this loss of jobs is a matter of state interest and great public importance. The Legislature further finds that it is in the state’s interest for provisions to be made in incentive programs for economic development to maximize the state’s ability to mitigate these impacts and to develop a more diverse aerospace economy.

(c) The Legislature therefore declares that sufficient resources shall be available to respond to extraordinary economic opportunities and to compete effectively for these high-impact business facilities, critical private infrastructure in rural areas, and key businesses in economically distressed urban or rural communities, and that up to 20 percent of these resources may be used for projects to retain or create high-technology jobs that are directly associated with developing a more diverse aerospace economy in this state.

(2) There is created within the department the Quick Action Closing Fund. Projects eligible for receipt of funds from the Quick Action Closing Fund shall:

(a) Be in an industry as referenced in s. 288.106.

(b) Have a positive economic benefit ratio of at least 5 to 1.

(c) Be an inducement to the project’s location or expansion in the state.

(d) Pay an average annual wage of at least 125 percent of the areawide or statewide private sector average wage.

(e) Be supported by the local community in which the project is to be located.

(3)(a) The department and Enterprise Florida, Inc., shall jointly review applications pursuant to s. 288.061 and determine the eligibility of each project consistent with the criteria in subsection (2). Waiver of these criteria may be considered under the following criteria:

1. Based on extraordinary circumstances;

2. In order to mitigate the impact of the conclusion of the space shuttle program; or

3. In rural areas of opportunity if the project would significantly benefit the local or regional economy.

(b) The department shall evaluate individual proposals for high-impact business facilities. Such evaluation must include, but need not be limited to:

1. A description of the type of facility or infrastructure, its operations, and the associated product or service associated with the facility.

2. The number of full-time-equivalent jobs that will be created by the facility and the total estimated average annual wages of those jobs or, in the case of privately developed rural infrastructure, the types of business activities and jobs stimulated by the investment.

3. The cumulative amount of investment to be dedicated to the facility within a specified period.

4. A statement of any special impacts the facility is expected to stimulate in a particular business sector in the state or regional economy or in the state’s universities and community colleges.

5. A statement of the role the incentive is expected to play in the decision of the applicant business to locate or expand in this state or for the private investor to provide critical rural infrastructure.

6. A report evaluating the quality and value of the company submitting a proposal. The report must include:

a. A financial analysis of the company, including an evaluation of the company’s short-term liquidity ratio as measured by its assets to liability, the company’s profitability ratio, and the company’s long-term solvency as measured by its debt-to-equity ratio;

b. The historical market performance of the company;

c. A review of any independent evaluations of the company;

d. A review of the latest audit of the company’s financial statement and the related auditor’s management letter; and

e. A review of any other types of audits that are related to the internal and management controls of the company.

(c)1. Within 7 business days after evaluating a project, the department shall recommend to the Governor approval or disapproval of a project for receipt of funds from the Quick Action Closing Fund. In recommending a project, the department shall include proposed performance conditions that the project must meet to obtain incentive funds.

2. The Governor may approve projects without consulting the Legislature for projects requiring less than $2 million in funding.

3. For projects requiring funding in the amount of $2 million to $5 million, the Governor shall provide a written description and evaluation of a project recommended for approval to the chair and vice chair of the Legislative Budget Commission at least 10 days prior to giving final approval for a project. The recommendation must include proposed performance conditions that the project must meet in order to obtain funds.

4. If the chair or vice chair of the Legislative Budget Commission or the President of the Senate or the Speaker of the House of Representatives timely advises the Executive Office of the Governor, in writing, that such action or proposed action exceeds the delegated authority of the Executive Office of the Governor or is contrary to legislative policy or intent, the Executive Office of the Governor shall void the release of funds and instruct the department to immediately change such action or proposed action until the Legislative Budget Commission or the Legislature addresses the issue. Notwithstanding such requirement, any project exceeding $5 million must be approved by the Legislative Budget Commission prior to the funds being released.

(d) Upon the approval of the Governor, the department and the business shall enter into a contract that sets forth the conditions for payment of moneys from the fund. The contract must include the total amount of funds awarded; the performance conditions that must be met to obtain the award, including, but not limited to, net new employment in the state, average salary, and total capital investment; demonstrate a baseline of current service and a measure of enhanced capability; the methodology for validating performance; the schedule of payments from the fund; and sanctions for failure to meet performance conditions. The contract must provide that payment of moneys from the fund is contingent upon sufficient appropriation of funds by the Legislature.

(e) The department shall validate contractor performance and report such validation in the annual incentives report required under s. 288.907.

(4) Funds appropriated by the Legislature for purposes of implementing this section shall be placed in reserve and may only be released pursuant to the legislative consultation and review requirements set forth in this section.

History.—s. 105, ch. 99-251; s. 13, ch. 2001-201; s. 4, ch. 2003-270; s. 7, ch. 2003-420; s. 2, ch. 2006-55; s. 20, ch. 2009-51; s. 22, ch. 2010-147; s. 2, ch. 2010-226; s. 154, ch. 2011-142; s. 3, ch. 2012-6; s. 21, ch. 2013-39; s. 22, ch. 2013-42; s. 34, ch. 2014-218.

1Note.—Section 30, ch. 2015-221, provides that:

“(1) A business may apply to the Department of Economic Opportunity for the incentives specified in subsection (2) if each of the following criteria is satisfied:

“(a) The business has entered into a contract with the Department of Economic Opportunity for a project under ss. 288.0659, 288.1045, 288.106, 288.107, 288.108, 288.1088, or 288.1089, Florida Statutes, between January 1, 2012, and July 1, 2015.

“(b) The contract is deemed active by the Department of Economic Opportunity and has not expired or been terminated.

“(c) The project that is the subject of the contract is located within the boundaries of an enterprise zone designated pursuant to chapter 290, Florida Statutes, as the boundaries existed on May 1, 2015.

“(2) For a project described under paragraph (1)(c), a business qualified under subsection (1) may apply for the following incentives:

“(a) The property tax exemption for a licensed child care facility under s. 196.095, Florida Statutes 2014.

“(b) The building sales tax refund under s. 212.08(5)(g), Florida Statutes 2014.

“(c) The business property sales tax refund under s. 212.08(5)(h), Florida Statutes 2014.

“(d) The electrical energy sales tax exemption under s. 212.08(15), Florida Statutes 2014.

“(e) The enterprise zone jobs tax credit under s. 212.096, Florida Statutes 2014.

“(f) The enterprise zone jobs tax credit under s. 220.181, Florida Statutes 2014.

“(g) The enterprise zone property tax credit under s. 220.182, Florida Statutes 2014.

“(3) The Department of Economic Opportunity must provide a list of businesses that are qualified under subsection (1) to the Department of Revenue by December 31, 2015. The Department of Economic Opportunity must also provide notice to the Department of Revenue within 10 days after the expiration or termination of a contract.

“(4) From January 1, 2016, to December 31, 2018, the Department of Economic Opportunity is designated to perform all the duties and responsibilities that were performed by the governing body or enterprise zone development agency having jurisdiction over the enterprise zone under ss. 196.095, 212.08(5)(g) and (h), 212.08(15), 212.096, 220.181, and 220.182, Florida Statutes 2014, including receipt and review of applications and verifications.

“(5) The incentives described in subsection (2) are to be treated as if they had not expired on December 31, 2015.

“(6) This section is effective January 1, 2016, and expires on December 31, 2018.”



288.1089 - Innovation Incentive Program.

1288.1089 Innovation Incentive Program.—

(1) The Innovation Incentive Program is created within the Department of Economic Opportunity to ensure that sufficient resources are available to allow the state to respond expeditiously to extraordinary economic opportunities and to compete effectively for high-value research and development, innovation business, and alternative and renewal energy projects.

(2) As used in this section, the term:

(a) “Alternative and renewable energy” means electrical, mechanical, or thermal energy produced from a method that uses one or more of the following fuels or energy sources: ethanol, cellulosic ethanol, biobutanol, biodiesel, biomass, biogas, hydrogen fuel cells, ocean energy, hydrogen, solar, hydro, wind, or geothermal.

(b) “Average private sector wage” means the statewide average wage in the private sector or the average of all private sector wages in the county or in the standard metropolitan area in which the project is located as determined by the department.

(c) “Brownfield area” means an area designated as a brownfield area pursuant to s. 376.80.

(d) “Cumulative investment” means cumulative capital investment and all eligible capital costs, as defined in s. 220.191.

(e) “Enterprise zone” means an area designated as an enterprise zone pursuant to s. 290.0065.

(f) “Fiscal year” means the state fiscal year.

(g) “Industry wage” means the average annual wage paid to employees in a particular industry, as designated by the North American Industry Classification System (NAICS), and compiled by the Bureau of Labor Statistics of the United States Department of Labor.

(h) “Innovation business” means a business expanding or locating in this state that is likely to serve as a catalyst for the growth of an existing or emerging technology cluster or will significantly impact the regional economy in which it is to expand or locate.

(i) “Jobs” means full-time equivalent positions, including, but not limited to, positions obtained from a temporary employment agency or employee leasing company or through a union agreement or coemployment under a professional employer organization agreement, that result directly from a project in this state. The term does not include temporary construction jobs.

(j) “Naming opportunities” means charitable donations from any person or entity in consideration for the right to have all or a portion of the facility named for or in the memory of any person, living or dead, or for any entity.

(k) “Net royalty revenues” means all royalty revenues less the cost of obtaining, maintaining, and enforcing related patent and intellectual property rights, both foreign and domestic.

(l) “Match” means funding from local sources, public or private, which will be paid to the applicant and which is equal to 100 percent of an award. Eligible match funding may include any tax abatement granted to the applicant under s. 196.1995 or the appraised market value of land, buildings, infrastructure, or equipment conveyed or provided at a discount to the applicant. Complete documentation of a match payment or other conveyance must be presented to and verified by the department prior to transfer of state funds to an applicant. An applicant may not provide, directly or indirectly, more than 5 percent of match funding in any fiscal year. The sources of such funding may not include, directly or indirectly, state funds appropriated from the General Revenue Fund or any state trust fund, excluding tax revenues shared with local governments pursuant to law.

(m) “Project” means the location to or expansion in this state by an innovation business, a research and development applicant, or an alternative and renewable energy applicant approved for an award pursuant to this section.

(n) “Research and development” means basic and applied research in the sciences or engineering, as well as the design, development, and testing of prototypes or processes of new or improved products. Research and development does not include market research, routine consumer product testing, sales research, research in the social sciences or psychology, nontechnological activities, or technical services.

(o) “Research and development facility” means a facility that is predominately engaged in research and development activities. For purposes of this paragraph, the term “predominantly” means at least 51 percent of the time.

(p) “Rural area” means a rural city or rural community as defined in s. 288.106.

(3) To be eligible for consideration for an innovation incentive award, an innovation business, a research and development entity, or an alternative and renewable energy company must submit a written application to the department before making a decision to locate new operations in this state or expand an existing operation in this state. The application must include, but not be limited to:

(a) The applicant’s federal employer identification number, reemployment assistance account number, and state sales tax registration number. If such numbers are not available at the time of application, they must be submitted to the department in writing before the disbursement of any payments under this section.

(b) The location in this state at which the project is located or is to be located.

(c) A description of the type of business activity, product, or research and development undertaken by the applicant, including six-digit North American Industry Classification System codes for all activities included in the project.

(d) The applicant’s projected investment in the project.

(e) The total investment, from all sources, in the project.

(f) The number of net new full-time equivalent jobs in this state the applicant anticipates having created as of December 31 of each year in the project and the average annual wage of such jobs.

(g) The total number of full-time equivalent employees currently employed by the applicant in this state, if applicable.

(h) The anticipated commencement date of the project.

(i) A detailed explanation of why the innovation incentive is needed to induce the applicant to expand or locate in the state and whether an award would cause the applicant to locate or expand in this state.

(j) If applicable, an estimate of the proportion of the revenues resulting from the project that will be generated outside this state.

(4) To qualify for review by the department, the applicant must, at a minimum, establish the following to the satisfaction of the department:

(a) The jobs created by the project must pay an estimated annual average wage equaling at least 130 percent of the average private sector wage. The department may waive this average wage requirement at the request of Enterprise Florida, Inc., for a project located in a rural area, a brownfield area, or an enterprise zone, when the merits of the individual project or the specific circumstances in the community in relationship to the project warrant such action. A recommendation for waiver by Enterprise Florida, Inc., must include a specific justification for the waiver and be transmitted to the department in writing. If the department elects to waive the wage requirement, the waiver must be stated in writing and the reasons for granting the waiver must be explained.

(b) A research and development project must:

1. Serve as a catalyst for an emerging or evolving technology cluster.

2. Demonstrate a plan for significant higher education collaboration.

3. Provide the state, at a minimum, a cumulative break-even economic benefit within a 20-year period.

4. Be provided with a one-to-one match from the local community. The match requirement may be reduced or waived in rural areas of opportunity or reduced in rural areas, brownfield areas, and enterprise zones.

(c) An innovation business project in this state, other than a research and development project, must:

1.a. Result in the creation of at least 1,000 direct, new jobs at the business; or

b. Result in the creation of at least 500 direct, new jobs if the project is located in a rural area, a brownfield area, or an enterprise zone.

2. Have an activity or product that is within an industry that is designated as a target industry business under s. 288.106 or a designated sector under s. 288.108.

3.a. Have a cumulative investment of at least $500 million within a 5-year period; or

b. Have a cumulative investment that exceeds $250 million within a 10-year period if the project is located in a rural area, brownfield area, or an enterprise zone.

4. Be provided with a one-to-one match from the local community. The match requirement may be reduced or waived in rural areas of opportunity or reduced in rural areas, brownfield areas, and enterprise zones.

(d) For an alternative and renewable energy project in this state, the project must:

1. Demonstrate a plan for significant collaboration with an institution of higher education;

2. Provide the state, at a minimum, a cumulative break-even economic benefit within a 20-year period;

3. Include matching funds provided by the applicant or other available sources. The match requirement may be reduced or waived in rural areas of opportunity or reduced in rural areas, brownfield areas, and enterprise zones;

4. Be located in this state; and

5. Provide at least 35 direct, new jobs that pay an estimated annual average wage that equals at least 130 percent of the average private sector wage.

(5) The department shall review proposals pursuant to s. 288.061 for all three categories of innovation incentive awards. Before making a recommendation to the executive director, the department shall solicit comments and recommendations from the Department of Agriculture and Consumer Services. For each project, the evaluation and recommendation to the department must include, but need not be limited to:

(a) A description of the project, its required facilities, and the associated product, service, or research and development associated with the project.

(b) The percentage of match provided for the project.

(c) The number of full-time equivalent jobs that will be created by the project, the total estimated average annual wages of such jobs, and the types of business activities and jobs likely to be stimulated by the project.

(d) The cumulative investment to be dedicated to the project within 5 years and the total investment expected in the project if more than 5 years.

(e) The projected economic and fiscal impacts on the local and state economies relative to investment.

(f) A statement of any special impacts the project is expected to stimulate in a particular business sector in the state or regional economy or in the state’s universities and community colleges.

(g) A statement of any anticipated or proposed relationships with state universities.

(h) A statement of the role the incentive is expected to play in the decision of the applicant to locate or expand in this state.

(i) A recommendation and explanation of the amount of the award needed to cause the applicant to expand or locate in this state.

(j) A discussion of the efforts and commitments made by the local community in which the project is to be located to induce the applicant’s location or expansion, taking into consideration local resources and abilities.

(k) A recommendation for specific performance criteria the applicant would be expected to achieve in order to receive payments from the fund and penalties or sanctions for failure to meet or maintain performance conditions.

(l) Additional evaluative criteria for a research and development facility project, including:

1. A description of the extent to which the project has the potential to serve as catalyst for an emerging or evolving cluster.

2. A description of the extent to which the project has or could have a long-term collaborative research and development relationship with one or more universities or community colleges in this state.

3. A description of the existing or projected impact of the project on established clusters or targeted industry sectors.

4. A description of the project’s contribution to the diversity and resiliency of the innovation economy of this state.

5. A description of the project’s impact on special needs communities, including, but not limited to, rural areas, distressed urban areas, and enterprise zones.

(m) Additional evaluative criteria for alternative and renewable energy proposals, including:

1. The availability of matching funds or other in-kind contributions applied to the total project from an applicant. The Department of Agriculture and Consumer Services shall give greater preference to projects that provide such matching funds or other in-kind contributions.

2. The degree to which the project stimulates in-state capital investment and economic development in metropolitan and rural areas, including the creation of jobs and the future development of a commercial market for renewable energy technologies.

3. The extent to which the proposed project has been demonstrated to be technically feasible based on pilot project demonstrations, laboratory testing, scientific modeling, or engineering or chemical theory that supports the proposal.

4. The degree to which the project incorporates an innovative new technology or an innovative application of an existing technology.

5. The degree to which a project generates thermal, mechanical, or electrical energy by means of a renewable energy resource that has substantial long-term production potential.

6. The degree to which a project demonstrates efficient use of energy and material resources.

7. The degree to which the project fosters overall understanding and appreciation of renewable energy technologies.

8. The ability to administer a complete project.

9. Project duration and timeline for expenditures.

10. The geographic area in which the project is to be conducted in relation to other projects.

11. The degree of public visibility and interaction.

(6) The department may negotiate the proposed amount of an award for any applicant meeting the requirements of this section. In negotiating such award, the department shall consider the amount of the incentive needed to cause the applicant to locate or expand in this state in conjunction with other relevant applicant impact and cost information and analysis as described in this section. Particular emphasis shall be given to the potential for the project to stimulate additional private investment and high-quality employment opportunities in the area.

(7) Upon receipt of the evaluation and recommendation from the department, the Governor shall approve or deny an award. In recommending approval of an award, the department shall include proposed performance conditions that the applicant must meet in order to obtain incentive funds and any other conditions that must be met before the receipt of any incentive funds. The Governor shall consult with the President of the Senate and the Speaker of the House of Representatives before giving approval for an award. Upon review and approval of an award by the Legislative Budget Commission, the Executive Office of the Governor shall release the funds.

(8)(a) After the conditions set forth in subsection (7) have been met, the department shall issue a letter certifying the applicant as qualified for an award. The department and the award recipient shall enter into an agreement that sets forth the conditions for payment of the incentive funds. The agreement must include, at a minimum:

1. The total amount of funds awarded.

2. The performance conditions that must be met in order to obtain the award or portions of the award, including, but not limited to, net new employment in the state, average wage, and total cumulative investment.

3. Demonstration of a baseline of current service and a measure of enhanced capability.

4. The methodology for validating performance.

5. The schedule of payments.

6. Sanctions for failure to meet performance conditions, including any clawback provisions.

(b) Additionally, agreements signed on or after July 1, 2009, must include the following provisions:

1. Notwithstanding subsection (4), a requirement that the jobs created by the recipient of the incentive funds pay an annual average wage at least equal to the relevant industry’s annual average wage or at least 130 percent of the average private sector wage, whichever is greater.

2. A reinvestment requirement. Each recipient of an award shall reinvest up to 15 percent of net royalty revenues, including revenues from spin-off companies and the revenues from the sale of stock it receives from the licensing or transfer of inventions, methods, processes, and other patentable discoveries conceived or reduced to practice using its facilities in Florida or its Florida-based employees, in whole or in part, and to which the recipient of the grant becomes entitled during the 20 years following the effective date of its agreement with the department. Each recipient of an award also shall reinvest up to 15 percent of the gross revenues it receives from naming opportunities associated with any facility it builds in this state. Reinvestment payments shall commence no later than 6 months after the recipient of the grant has received the final disbursement under the contract and shall continue until the maximum reinvestment, as specified in the contract, has been paid. Reinvestment payments shall be remitted to the department for deposit in the Biomedical Research Trust Fund for companies specializing in biomedicine or life sciences, or in the Economic Development Trust Fund for companies specializing in fields other than biomedicine or the life sciences. If these trust funds no longer exist at the time of the reinvestment, the state’s share of reinvestment shall be deposited in their successor trust funds as determined by law. Each recipient of an award shall annually submit a schedule of the shares of stock held by it as payment of the royalty required by this paragraph and report on any trades or activity concerning such stock. Each recipient’s reinvestment obligations survive the expiration or termination of its agreement with the state.

3. Requirements for the establishment of internship programs or other learning opportunities for educators and secondary, postsecondary, graduate, and doctoral students.

4. A requirement that the recipient submit quarterly reports and annual reports related to activities and performance to the department, according to standardized reporting periods.

5. A requirement for an annual accounting to the department of the expenditure of funds disbursed under this section.

6. A process for amending the agreement.

(9) The department shall validate the performance of an innovation business, a research and development facility, or an alternative and renewable energy business that has received an award. At the conclusion of the innovation incentive award agreement, or its earlier termination, the department shall include in the annual incentives report required under s. 288.907 a detailed description of whether the recipient of the innovation incentive grant achieved its specified outcomes.

(10) Each recipient of an award shall comply with business ethics standards developed by Enterprise Florida, Inc., which are based on appropriate best industry practices. The standards shall address ethical duties of business enterprises, fiduciary responsibilities of management, and compliance with the laws of this state.

(11) The department shall include in the annual incentives report required under s. 288.907 a report summarizing the activities and accomplishments of the recipients of grants from the Innovation Incentive Program during the previous 12 months and an evaluation of whether the recipients are catalysts for additional direct and indirect economic development in Florida.

(12) The department may seek the assistance of the Office of Program Policy Analysis and Government Accountability, the Legislature’s Office of Economic and Demographic Research, and other entities for the purpose of developing performance measures or techniques to quantify the synergistic economic development impacts that awardees of grants are having within their communities.

History.—s. 3, ch. 2006-55; s. 27, ch. 2008-227; s. 25, ch. 2009-21; s. 1, ch. 2009-51; s. 5, ch. 2010-136; s. 23, ch. 2010-147; s. 155, ch. 2011-142; s. 31, ch. 2012-5; s. 59, ch. 2012-30; s. 39, ch. 2012-96; s. 22, ch. 2013-39; s. 23, ch. 2013-42; s. 35, ch. 2014-218.

1Note.—Section 30, ch. 2015-221, provides that:

“(1) A business may apply to the Department of Economic Opportunity for the incentives specified in subsection (2) if each of the following criteria is satisfied:

“(a) The business has entered into a contract with the Department of Economic Opportunity for a project under ss. 288.0659, 288.1045, 288.106, 288.107, 288.108, 288.1088, or 288.1089, Florida Statutes, between January 1, 2012, and July 1, 2015.

“(b) The contract is deemed active by the Department of Economic Opportunity and has not expired or been terminated.

“(c) The project that is the subject of the contract is located within the boundaries of an enterprise zone designated pursuant to chapter 290, Florida Statutes, as the boundaries existed on May 1, 2015.

“(2) For a project described under paragraph (1)(c), a business qualified under subsection (1) may apply for the following incentives:

“(a) The property tax exemption for a licensed child care facility under s. 196.095, Florida Statutes 2014.

“(b) The building sales tax refund under s. 212.08(5)(g), Florida Statutes 2014.

“(c) The business property sales tax refund under s. 212.08(5)(h), Florida Statutes 2014.

“(d) The electrical energy sales tax exemption under s. 212.08(15), Florida Statutes 2014.

“(e) The enterprise zone jobs tax credit under s. 212.096, Florida Statutes 2014.

“(f) The enterprise zone jobs tax credit under s. 220.181, Florida Statutes 2014.

“(g) The enterprise zone property tax credit under s. 220.182, Florida Statutes 2014.

“(3) The Department of Economic Opportunity must provide a list of businesses that are qualified under subsection (1) to the Department of Revenue by December 31, 2015. The Department of Economic Opportunity must also provide notice to the Department of Revenue within 10 days after the expiration or termination of a contract.

“(4) From January 1, 2016, to December 31, 2018, the Department of Economic Opportunity is designated to perform all the duties and responsibilities that were performed by the governing body or enterprise zone development agency having jurisdiction over the enterprise zone under ss. 196.095, 212.08(5)(g) and (h), 212.08(15), 212.096, 220.181, and 220.182, Florida Statutes 2014, including receipt and review of applications and verifications.

“(5) The incentives described in subsection (2) are to be treated as if they had not expired on December 31, 2015.

“(6) This section is effective January 1, 2016, and expires on December 31, 2018.”



288.1097 - Qualified job training organizations; certification; duties.

288.1097 Qualified job training organizations; certification; duties.—

(1) As used in this section, the term “qualified job training organization” means an organization that satisfies all of the following:

(a) Is accredited by the Commission for Accreditation of Rehabilitation Facilities.

(b) Collects Florida state sales tax.

(c) Operates statewide and has more than 100 locations within the state.

(d) Is exempt from income taxation under s. 501(c)(3) or (4) of the Internal Revenue Code of 1986, as amended.

(e) Specializes in the retail sale of donated items.

(f) Provides job training and employment services to individuals who have workplace disadvantages and disabilities.

(g) Uses a majority of its revenues for job training and placement programs that create jobs and foster economic development.

(2) To be eligible for funding, an organization must be certified by the department as meeting the criteria in subsection (1). After certification, the department may release funds to the qualified job training organization pursuant to a contract with the organization. The contract must include the performance conditions that must be met in order to obtain the award or portions of the award, including, but not limited to, net new employment in the state, the methodology for validating performance, the schedule of payments, and sanctions for failure to meet the performance requirements including any provisions for repayment of awards. The contract must also require that salaries paid to officers and employees of the qualified job training organization comply with s. 4958 of the Internal Revenue Code of 1986, as amended.

(3) A qualified job training organization that is certified must use the proceeds provided solely to encourage and provide economic development through capital construction, improvements, or the purchase of equipment that will result in expanded employment opportunities. Proceeds provided under this section for a qualified job training organization must result, within a 10-year period, in:

(a) The creation of at least 5,000 direct, new jobs.

(b) A minimum of 23,000 new clients served.

(c) The production of a minimum of $24 million in new sales tax revenues from increased sales.

(d) A minimum of $42 million in new salaries.

(e) A minimum of $6 million for job placement services.

(4) The failure to use the proceeds as required constitutes grounds for revoking certification.

(5) Notwithstanding s. 624.4625(1)(b), any member of a qualified job training organization that is both certified under this section and has at least one roadside cleaning service contract with a state agency among its membership may participate in a self-insurance fund authorized under s. 624.4625.

History.—s. 4, ch. 2006-55; s. 40, ch. 2012-96; s. 1, ch. 2016-239.



288.111 - Information concerning local manufacturing development programs.

288.111 Information concerning local manufacturing development programs.—The department shall develop materials that identify each local government that establishes a local manufacturing development program under s. 163.3252. The materials, which the department may elect to develop and maintain in electronic format or in any other format deemed by the department to provide public access, must be updated at least annually. Enterprise Florida, Inc., shall, and other state agencies may, distribute the materials to prospective, new, expanding, and relocating businesses seeking to conduct business in this state.

History.—s. 5, ch. 2013-224.



288.1162 - Professional sports franchises; duties.

288.1162 Professional sports franchises; duties.—

(1) The department shall serve as the state agency for screening applicants for state funding under s. 212.20 and for certifying an applicant as a facility for a new or retained professional sports franchise.

(2) The department shall develop rules for the receipt and processing of applications for funding under s. 212.20.

(3) As used in this section, the term:

(a) “New professional sports franchise” means a professional sports franchise that was not based in this state before April 1, 1987.

(b) “Retained professional sports franchise” means a professional sports franchise that has had a league-authorized location in this state on or before December 31, 1976, and has continuously remained at that location, and has never been located at a facility that has been previously certified under any provision of this section.

(4) Before certifying an applicant as a facility for a new or retained professional sports franchise, the department must determine that:

(a) A “unit of local government” as defined in s. 218.369 is responsible for the construction, management, or operation of the professional sports franchise facility or holds title to the property on which the professional sports franchise facility is located.

(b) The applicant has a verified copy of a signed agreement with a new professional sports franchise for the use of the facility for a term of at least 10 years, or in the case of a retained professional sports franchise, an agreement for use of the facility for a term of at least 20 years.

(c) The applicant has a verified copy of the approval from the governing authority of the league in which the new professional sports franchise exists authorizing the location of the professional sports franchise in this state after April 1, 1987, or in the case of a retained professional sports franchise, verified evidence that it has had a league-authorized location in this state on or before December 31, 1976. As used in this section, the term “league” means the National League or the American League of Major League Baseball, the National Basketball Association, the National Football League, or the National Hockey League.

(d) The applicant has projections, verified by the department, which demonstrate that the new or retained professional sports franchise will attract a paid attendance of more than 300,000 annually.

(e) The applicant has an independent analysis or study, verified by the department, which demonstrates that the amount of the revenues generated by the taxes imposed under chapter 212 with respect to the use and operation of the professional sports franchise facility will equal or exceed $2 million annually.

(f) The municipality in which the facility for a new or retained professional sports franchise is located, or the county if the facility for a new or retained professional sports franchise is located in an unincorporated area, has certified by resolution after a public hearing that the application serves a public purpose.

(g) The applicant has demonstrated that it has provided, is capable of providing, or has financial or other commitments to provide more than one-half of the costs incurred or related to the improvement and development of the facility.

(h) An applicant previously certified under any provision of this section who has received funding under such certification is not eligible for an additional certification.

(5) An applicant certified as a facility for a new or retained professional sports franchise may use funds provided under s. 212.20 only for the public purpose of paying for the acquisition, construction, reconstruction, or renovation of a facility for a new or retained professional sports franchise to pay or pledge for the payment of debt service on, or to fund debt service reserve funds, arbitrage rebate obligations, or other amounts payable with respect to, bonds issued for the acquisition, construction, reconstruction, or renovation of such facility or for the reimbursement of such costs or the refinancing of bonds issued for such purposes.

(6) The department shall notify the Department of Revenue of any facility certified as a facility for a new or retained professional sports franchise. The department shall certify no more than eight facilities as facilities for a new professional sports franchise or as facilities for a retained professional sports franchise, including in the total any facilities certified by the former Department of Commerce before July 1, 1996. The department may make no more than one certification for any facility.

(7) The Auditor General may conduct audits as provided in s. 11.45 to verify that the distributions under this section are expended as required in this section. If the Auditor General determines that the distributions under this section are not expended as required by this section, the Auditor General shall notify the Department of Revenue, which may pursue recovery of the funds under the laws and rules governing the assessment of taxes.

(8) An applicant is not qualified for certification under this section if the franchise formed the basis for a previous certification, unless the previous certification was withdrawn by the facility or invalidated by the department or the former Department of Commerce before any funds were distributed under s. 212.20. This subsection does not disqualify an applicant if the previous certification occurred between May 23, 1993, and May 25, 1993; however, any funds to be distributed under s. 212.20 for the second certification shall be offset by the amount distributed to the previous certified facility. Distribution of funds for the second certification shall not be made until all amounts payable for the first certification are distributed.

History.—s. 2, ch. 88-226; s. 3, ch. 89-217; s. 49, ch. 89-356; s. 3, ch. 91-274; s. 35, ch. 94-338; s. 2, ch. 95-304; s. 45, ch. 96-320; s. 32, ch. 97-99; s. 2, ch. 2000-186; s. 2, ch. 2006-262; s. 4, ch. 2010-140; s. 35, ch. 2010-147; s. 3, ch. 2011-3; s. 158, ch. 2011-142.



288.11621 - Spring training baseball franchises.

288.11621 Spring training baseball franchises.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Agreement” means a certified, signed lease between an applicant that applies for certification on or after July 1, 2010, and the spring training franchise for the use of a facility.

(b) “Applicant” means a unit of local government as defined in s. 218.369, including local governments located in the same county that have partnered with a certified applicant before the effective date of this section or with an applicant for a new certification, for purposes of sharing in the responsibilities of a facility.

(c) “Certified applicant” means a facility for a spring training franchise that was certified before July 1, 2010, under s. 288.1162(5), Florida Statutes 2009, or a unit of local government that is certified under this section.

(d) “Facility” means a spring training stadium, playing fields, and appurtenances intended to support spring training activities.

(e) “Local funds” and “local matching funds” mean funds provided by a county, municipality, or other local government.

(2) CERTIFICATION PROCESS.—

(a) Before certifying an applicant to receive state funding for a facility for a spring training franchise, the department must verify that:

1. The applicant is responsible for the acquisition, construction, management, or operation of the facility for a spring training franchise or holds title to the property on which the facility for a spring training franchise is located.

2. The applicant has a certified copy of a signed agreement with a spring training franchise for the use of the facility for a term of at least 20 years. The agreement also must require the franchise to reimburse the state for state funds expended by an applicant under this section if the franchise relocates before the agreement expires. The agreement may be contingent on an award of funds under this section and other conditions precedent.

3. The applicant has made a financial commitment to provide 50 percent or more of the funds required by an agreement for the acquisition, construction, or renovation of the facility for a spring training franchise. The commitment may be contingent upon an award of funds under this section and other conditions precedent.

4. The applicant demonstrates that the facility for a spring training franchise will attract a paid attendance of at least 50,000 annually to the spring training games.

5. The facility for a spring training franchise is located in a county that levies a tourist development tax under s. 125.0104.

(b) The department shall competitively evaluate applications for state funding of a facility for a spring training franchise. The total number of certifications may not exceed 10 at any time. The evaluation criteria must include, with priority given in descending order to, the following items:

1. The anticipated effect on the economy of the local community where the spring training facility is to be built, including projections on paid attendance, local and state tax collections generated by spring training games, and direct and indirect job creation resulting from the spring training activities. Priority shall be given to applicants who can demonstrate the largest projected economic impact.

2. The amount of the local matching funds committed to a facility relative to the amount of state funding sought, with priority given to applicants that commit the largest amount of local matching funds relative to the amount of state funding sought.

3. The potential for the facility to serve multiple uses.

4. The intended use of the funds by the applicant, with priority given to the funds being used to acquire a facility, construct a new facility, or renovate an existing facility.

5. The length of time that a spring training franchise has been under an agreement to conduct spring training activities within an applicant’s geographic location or jurisdiction, with priority given to applicants having agreements with the same franchise for the longest period of time.

6. The length of time that an applicant’s facility has been used by one or more spring training franchises, with priority given to applicants whose facilities have been in continuous use as facilities for spring training the longest.

7. The term remaining on a lease between an applicant and a spring training franchise for a facility, with priority given to applicants having the shortest lease terms remaining.

8. The length of time that a spring training franchise agrees to use an applicant’s facility if an application is granted under this section, with priority given to applicants having agreements for the longest future use.

9. The net increase of total active recreation space owned by the applicant after an acquisition of land for the facility, with priority given to applicants having the largest percentage increase of total active recreation space that will be available for public use.

10. The location of the facility in a brownfield, an enterprise zone, a community redevelopment area, or other area of targeted development or revitalization included in an urban infill redevelopment plan, with priority given to applicants having facilities located in these areas.

(c) Each applicant certified on or after July 1, 2010, shall enter into an agreement with the department that:

1. Specifies the amount of the state incentive funding to be distributed.

2. States the criteria that the certified applicant must meet in order to remain certified.

3. States that the certified applicant is subject to decertification if the certified applicant fails to comply with this section or the agreement.

4. States that the department may recover state incentive funds if the certified applicant is decertified.

5. Specifies information that the certified applicant must report to the department.

6. Includes any provision deemed prudent by the department.

(3) USE OF FUNDS.—

(a) A certified applicant may use funds provided under s. 212.20(6)(d)6.b. only to:

1. Serve the public purpose of acquiring, constructing, reconstructing, or renovating a facility for a spring training franchise.

2. Pay or pledge for the payment of debt service on, or to fund debt service reserve funds, arbitrage rebate obligations, or other amounts payable with respect thereto, bonds issued for the acquisition, construction, reconstruction, or renovation of such facility, or for the reimbursement of such costs or the refinancing of bonds issued for such purposes.

3. Assist in the relocation of a spring training franchise from one unit of local government to another only if the governing board of the current host local government by a majority vote agrees to relocation.

(b) State funds awarded to a certified applicant for a facility for a spring training franchise may not be used to subsidize facilities that are privately owned, maintained, and used only by a spring training franchise.

(c) The Department of Revenue may not distribute funds to an applicant certified on or after July 1, 2010, until it receives notice from the department that the certified applicant has encumbered funds under subparagraph (a)2.

(d)1. All certified applicants must place unexpended state funds received pursuant to s. 212.20(6)(d)6.b. in a trust fund or separate account for use only as authorized in this section.

2. A certified applicant may request that the Department of Revenue suspend further distributions of state funds made available under s. 212.20(6)(d)6.b. for 12 months after expiration of an existing agreement with a spring training franchise to provide the certified applicant with an opportunity to enter into a new agreement with a spring training franchise, at which time the distributions shall resume.

3. The expenditure of state funds distributed to an applicant certified before July 1, 2010, must begin within 48 months after the initial receipt of the state funds. In addition, the construction of, or capital improvements to, a spring training facility must be completed within 24 months after the project’s commencement.

(4) ANNUAL REPORTS.—On or before September 1 of each year, a certified applicant shall submit to the department a report that includes, but is not limited to:

(a) A copy of its most recent annual audit.

(b) A detailed report on all local and state funds expended to date on the project being financed under this section.

(c) A copy of the contract between the certified local governmental entity and the spring training team.

(d) A cost-benefit analysis of the team’s impact on the community.

(e) Evidence that the certified applicant continues to meet the criteria in effect when the applicant was certified.

(5) DECERTIFICATION.—

(a) The department shall decertify a certified applicant upon the request of the certified applicant.

(b) The department shall decertify a certified applicant if the certified applicant does not:

1. Have a valid agreement with a spring training franchise; or

2. Satisfy its commitment to provide local matching funds to the facility.

However, decertification proceedings against a local government certified before July 1, 2010, shall be delayed until 12 months after the expiration of the local government’s existing agreement with a spring training franchise, and without a new agreement being signed, if the certified local government can demonstrate to the department that it is in active negotiations with a major league spring training franchise, other than the franchise that was the basis for the original certification.

(c) A certified applicant has 60 days after it receives a notice of intent to decertify from the department to petition for review of the decertification. Within 45 days after receipt of the request for review, the department must notify a certified applicant of the outcome of the review.

(d) The department shall notify the Department of Revenue that a certified applicant is decertified within 10 days after the order of decertification becomes final. The Department of Revenue shall immediately stop the payment of any funds under this section that were not encumbered by the certified applicant under subparagraph (3)(a)2.

(e) The department shall order a decertified applicant to repay all of the unencumbered state funds that the local government received under this section and any interest that accrued on those funds. The repayment must be made within 60 days after the decertification order becomes final. These funds shall be deposited into the General Revenue Fund.

(f) A local government as defined in s. 218.369 may not be decertified by the department if it has paid or pledged for the payment of debt service on, or to fund debt service reserve funds, arbitrage rebate obligations, or other amounts payable with respect thereto, bonds issued for the acquisition, construction, reconstruction, or renovation of the facility for which the local government was certified, or for the reimbursement of such costs or the refinancing of bonds issued for the acquisition, construction, reconstruction, or renovation of the facility for which the local government was certified, or for the reimbursement of such costs or the refinancing of bonds issued for such purpose. This subsection does not preclude or restrict the ability of a certified local government to refinance, refund, or defease such bonds.

(6) ADDITIONAL CERTIFICATIONS.—If the department decertifies a unit of local government, the department may accept applications for an additional certification. A unit of local government may not be certified for more than one spring training franchise at any time.

(7) STRATEGIC PLANNING.—The department shall request assistance from Enterprise Florida, Inc., and the Florida Grapefruit League Association to develop a comprehensive strategic plan to:

(a) Finance spring training facilities.

(b) Monitor and oversee the use of state funds awarded to applicants.

(c) Identify the financial impact that spring training has on the state and ways in which to maintain or improve that impact.

(d) Identify opportunities to develop public-private partnerships to engage in marketing activities and advertise spring training baseball.

(e) Identify efforts made by other states to maintain or develop partnerships with baseball spring training teams.

(f) Develop recommendations for the Legislature to sustain or improve this state’s spring training tradition.

(8) RULEMAKING.—The department shall adopt rules to implement the certification, decertification, and decertification review processes required by this section.

(9) AUDITS.—The Auditor General may conduct audits as provided in s. 11.45 to verify that the distributions under this section are expended as required in this section. If the Auditor General determines that the distributions under this section are not expended as required by this section, the Auditor General shall notify the Department of Revenue, which may pursue recovery of the funds under the laws and rules governing the assessment of taxes.

History.—s. 5, ch. 2010-140; s. 36, ch. 2010-147; s. 159, ch. 2011-142; s. 41, ch. 2012-96; s. 44, ch. 2014-17.



288.11625 - Sports development.

288.11625 Sports development.—

(1) ADMINISTRATION.—The department shall serve as the state agency responsible for screening applicants for state funding under s. 212.20(6)(d)6.f.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Agreement” means a signed agreement between a unit of local government and a beneficiary.

(b) “Applicant” means a unit of local government, as defined in s. 218.369, which is responsible for the construction, management, or operation of a facility; or an entity that is responsible for the construction, management, or operation of a facility if a unit of local government holds title to the underlying property on which the facility is located.

(c) “Beneficiary” means a professional sports franchise of the National Football League, the National Hockey League, the National Basketball Association, the National League or American League of Major League Baseball, Minor League Baseball, Major League Soccer, the North American Soccer League, the Professional Rodeo Cowboys Association, the promoter or host of a signature event administered by Breeders’ Cup Limited, or the promoter of a signature event sanctioned by the National Association for Stock Car Auto Racing. A beneficiary may also be an applicant under this section. However, a professional sports franchise of the National League or the American League of Major League Baseball or Minor League Baseball may not be a beneficiary unless, before filing an application under subsection (3):

1. Major League Baseball verifies to the Attorney General that any Cuban refugee 17 years of age or older who has been present in the United States for less than 1 year and who was not present before the most recent Major League Baseball Rule 4 Draft of amateur players may contract as a free agent under rules no less favorable than the most favorable rules applicable to players who are residents of any country or territory other than the United States, Puerto Rico, or Canada; and

2. The Attorney General verifies that Major League Baseball has agreed to report to the Attorney General the identity of, and a description of the activity giving rise to the identification of, any resident of this state or other person operating in this state who Major League Baseball has reason to believe has engaged in:

a. Human smuggling, human trafficking, or the movement of individuals across national boundaries for purposes of evading Major League Baseball rules applicable to residents of the United States; or

b. Contracting with nondrafted players for an interest in a player’s professional baseball compensation or other consideration in exchange for human trafficking, assistance in human smuggling, or avoidance of Major League Baseball rules.

(d) “Commence” or “commenced” means the occurrence of a physical activity on the project site which is related to the construction, reconstruction, renovation, or improvement of the project site.

(e) “Facility” means a structure, and its adjoining parcels of local-government-owned land, primarily used to host games or events held by a beneficiary and does not include any portion used to provide transient lodging.

(f) “Project” means a proposed construction, reconstruction, renovation, or improvement of a facility or the proposed acquisition of land to construct a new facility and construction of improvements to state-owned land necessary for the efficient use of the facility.

(g) “Signature event” means a professional sports event with significant export factor potential. For purposes of this paragraph, the term “export factor” means the attraction of economic activity or growth into the state which otherwise would not have occurred. Examples of signature events may include, but are not limited to:

1. National Football League Super Bowls.

2. Professional sports All-Star games.

3. International sporting events and tournaments.

4. Professional motorsports events.

5. The establishment of a new professional sports franchise in this state.

(h) “State sales taxes generated by sales at the facility” means state sales taxes imposed under chapter 212 and generated by admissions to the facility; parking on property owned or controlled by the beneficiary or the applicant; team operations and necessary leases; sales by the beneficiary; sales by other vendors at the facility; and ancillary uses within 1,000 feet, including, but not limited to, team stores, museums, restaurants, retail, lodging, and commercial uses from economic development generated by the beneficiary or facility as determined by the Department of Economic Opportunity.

(3) PURPOSE.—The purpose of this section is to provide applicants state funding under s. 212.20(6)(d)6.f. for the public purpose of constructing, reconstructing, renovating, or improving a facility.

(4) APPLICATION AND APPROVAL PROCESS.—

(a) The department shall establish the procedures and application forms deemed necessary pursuant to the requirements of this section. The department may notify an applicant of any additional required or incomplete information necessary to evaluate an application.

(b) The annual application period is from June 1 through November 1.

(c) Within 60 days after receipt of a completed application, the department shall complete its evaluation of the application as provided under subsection (5) and notify the applicant in writing of the department’s decision to recommend approval of the applicant by the Legislature or to deny the application.

(d) By each February 1, the department shall rank the applicants and provide to the Legislature the list of the recommended applicants in ranked order of projects most likely to positively impact the state based on criteria established under this section. The list must include the department’s evaluation of the applicant.

(e) A recommended applicant’s request for funding must be approved by the Legislature, enacted by a general law or conforming bill approved by the Governor in the manner provided in s. 8, Art. III of the State Constitution. After enactment, the department must certify an applicant and its approved request for funding. The approved request for funding must be certified as an annual distribution amount, and the department must notify the Department of Revenue of the initial certification and the distribution amount.

1. An application by a unit of local government which is approved by the Legislature and subsequently certified by the department remains certified for the duration of the beneficiary’s agreement with the applicant or for 30 years, whichever is less, provided the certified applicant has an agreement with a beneficiary at the time of initial certification by the department.

2. An application by a beneficiary or other applicant which is approved by the Legislature and subsequently certified by the department remains certified for the duration of the beneficiary’s agreement with the unit of local government that owns the underlying property or for 30 years, whichever is less, provided the certified applicant has an agreement with the unit of local government at the time of initial certification by the department.

3. An applicant that is previously certified pursuant to this section does not need legislative approval each year to receive state funding.

(f) An applicant that is recommended by the department but not approved by the Legislature may reapply and shall update any information in the original application as required by the department.

(g) The department may recommend no more than one distribution under this section for any applicant, facility, or beneficiary at a time. A facility or beneficiary may not be the subject of more than one distribution under s. 212.20 at any time for any state-administered sports-related program, including s. 288.1162, s. 288.11621, s. 288.11631, or this section. This limitation does not apply if the applicant demonstrates that the beneficiary that is the subject of the distribution under s. 212.20 no longer plays at the facility that is the subject of the application under this section.

(h) An application submitted either by a first-time applicant whose project exceeds $300 million and commenced on the facility’s existing site before January 1, 2014, or by a beneficiary that has completed the terms of a previous agreement for distributions under chapter 212 for an existing facility shall be considered an application for a new facility for purposes that include, but are not limited to, incremental and baseline tax calculations.

(i) An application may be submitted to the department for evaluation and recommendation if the existing beneficiary has completed or will complete the terms of an existing distribution under chapter 212 for an existing facility before a distribution can be made.

(5) EVALUATION PROCESS.—

(a) Before recommending an applicant to receive a state distribution under s. 212.20(6)(d)6.f., the department must verify that:

1. The applicant or beneficiary is responsible for the construction, reconstruction, renovation, or improvement of a facility and obtained at least three bids for the project.

2. If the applicant is not a unit of local government, a unit of local government holds title to the property on which the facility and project are, or will be, located.

3. If the applicant is a unit of local government in whose jurisdiction the facility is, or will be, located, the unit of local government has an exclusive intent agreement to negotiate in this state with the beneficiary.

4. A unit of local government in whose jurisdiction the facility is, or will be, located supports the application for state funds. Such support must be verified by the adoption of a resolution, after a public hearing, that the project serves a public purpose.

5. The applicant or beneficiary has not previously defaulted or failed to meet any statutory requirements of a previous state-administered sports-related program under s. 288.1162, s. 288.11621, s. 288.11631, or this section. Additionally, the applicant or beneficiary is not currently receiving state distributions under s. 212.20 for the facility that is the subject of the application, unless the applicant demonstrates that the franchise that applied for a distribution under s. 212.20 no longer plays at the facility that is the subject of the application.

6. The applicant or beneficiary has sufficiently demonstrated a commitment to employ residents of this state, contract with Florida-based firms, and purchase locally available building materials to the greatest extent possible.

7. If the applicant is a unit of local government, the applicant has a certified copy of a signed agreement with a beneficiary for the use of the facility. If the applicant is a beneficiary, the beneficiary must enter into an agreement with the department. The applicant’s or beneficiary’s agreement must also require the following:

a. The beneficiary must reimburse the state for state funds that will be distributed if the beneficiary relocates or no longer occupies or uses the facility as the facility’s primary tenant before the agreement expires. Reimbursements must be sent to the Department of Revenue for deposit into the General Revenue Fund.

b. The beneficiary must pay for signage or advertising within the facility. The signage or advertising must be placed in a prominent location as close to the field of play or competition as is practicable, must be displayed consistent with signage or advertising in the same location and of like value, and must feature Florida advertising approved by the Florida Tourism Industry Marketing Corporation.

8. The project will commence within 12 months after receiving state funds or did not commence before January 1, 2013.

(b) The department shall competitively evaluate and rank applicants that timely submit applications for state funding based on their ability to positively impact the state using the following criteria:

1. The proposed use of state funds.

2. The length of time that a beneficiary has agreed to use the facility.

3. The percentage of total project funds provided by the applicant and the percentage of total project funds provided by the beneficiary, with priority in the evaluation and ranking given to applications with 50 percent or more of total project funds provided by the applicant and beneficiary.

4. The number and type of signature events the facility is likely to attract during the duration of the agreement with the beneficiary.

5. The anticipated increase in average annual ticket sales and attendance at the facility due to the project.

6. The potential to attract out-of-state visitors to the facility.

7. The length of time a beneficiary has been in this state or partnered with the unit of local government. In order to encourage new franchises to locate in this state, an application for a new franchise shall be considered to have a significant positive impact on the state and shall be given priority in the evaluation and ranking by the department.

8. The multiuse capabilities of the facility.

9. The facility’s projected employment of residents of this state, contracts with Florida-based firms, and purchases of locally available building materials.

10. The amount of private and local financial or in-kind contributions to the project.

11. The amount of positive advertising or media coverage the facility generates.

12. The expected amount of average annual new incremental state sales taxes generated by sales at the facility above the baseline that will be generated as a result of the project, as required under subparagraph (6)(b)2.

13. The size and scope of the project and number of temporary and permanent jobs that will be created as a direct result of the facility improvement.

(6) DISTRIBUTION.—

(a) The department shall determine the annual distribution amount an applicant may receive based on 75 percent of the average annual new incremental state sales taxes generated by sales at the facility, as provided under subparagraph (b)2., and such annual distribution shall be limited by the following:

1. If the total project cost is $200 million or greater, the annual distribution amount may be up to $3 million.

2. If the total project cost is at least $100 million but less than $200 million, the annual distribution amount may be up to $2 million.

3. If the total project cost is less than $100 million and more than $30 million, the annual distribution amount may be up to $1 million.

4. Notwithstanding paragraph (4)(g) and subparagraph (5)(a)5., an applicant certified under s. 288.1162 which is currently receiving state distributions under s. 212.20 for the facility or beneficiary that is the subject of the application under this section may be eligible for an annual distribution amount of up to $1 million. The total project cost must be at least $100 million. This subparagraph does not apply to an applicant that demonstrates that the beneficiary that is the subject of the distribution under s. 212.20 no longer plays at the facility that is the subject of the application under this section.

(b) At the time of initial evaluation and review by the department pursuant to subsection (5), the applicant must provide an analysis by an independent certified public accountant which demonstrates:

1. The average annual amount of state sales taxes generated by sales at the facility during the 36-month period immediately before the beginning of the application period. This amount is the baseline.

2. The expected amount of average annual new incremental state sales taxes generated by sales at the facility above the baseline which will be generated as a result of the project.

3. The expected amount of average annual new incremental state sales taxes generated by sales at the facility must be at least $500,000 above the baseline for the applicant to be eligible to receive a distribution under this section.

For an application for a new facility, the baseline is zero. Notwithstanding any other provision of this section, for projects with a total cost of more than $300 million which are at least 90 percent funded by private sources, the baseline is zero for purposes of this section. The baseline for an applicant under subparagraph (a)4. is $2 million.

(c) The independent analysis provided in paragraph (b) shall be verified by the department.

(d) The department shall notify the Department of Revenue of the applicant’s initial certification, and the Department of Revenue shall begin distributions within 45 days after such notification or upon a date specified by the department as requested by the approved applicant, whichever is later.

(e) The department shall consult with the Department of Revenue and the Office of Economic and Demographic Research to develop a standard calculation for estimating the average annual new incremental state sales taxes generated by sales at the facility.

(f) The department may not certify an applicant if, as a result of the certification, the total amount distributed will exceed $13 million in any fiscal year. In the 2014-2015 fiscal year, the department may not certify total annual distributions of more than $7 million for all certified applicants.

(7) CONTRACT.—An applicant approved by the Legislature and certified by the department must enter into a contract with the department which:

(a) Specifies the terms of the state’s investment.

(b) States the criteria that the certified applicant must meet in order to remain certified.

(c) Requires the applicant to submit the independent analysis required under subsection (6) and an annual independent analysis.

1. The applicant must agree to submit to the department, beginning 12 months after completion of a project or 12 months after the first four annual distributions, whichever is earlier, an annual analysis by an independent certified public accountant demonstrating the actual amount of new incremental state sales taxes generated by sales at the facility during the previous 12-month period. The applicant shall certify to the department a comparison of the actual amount of state sales taxes generated by sales at the facility during the previous 12-month period to the baseline under paragraph (6)(b).

2. The applicant must submit the certification within 90 days after the end of the previous 12-month period. The department shall verify the analysis.

(d) Specifies information that the certified applicant must report to the department.

(e) Requires the applicant to reimburse the state by electing to do one of the following:

1. After all distributions have been made, reimburse at the end of the contract term any amount by which the total distributions made under s. 212.20(6)(d)6.f. exceed actual new incremental state sales taxes generated by sales at the facility during the contract, plus a 5 percent penalty on that amount.

2. After the applicant begins to submit the independent analysis under paragraph (c), reimburse each year any amount by which the previous year’s annual distribution exceeds 75 percent of the actual new incremental state sales taxes generated by sales at the facility.

Any reimbursement due to the state must be made within 90 days after the applicable distribution under this paragraph. If the applicant is unable or unwilling to reimburse the state for such amount, the department may place a lien on the applicant’s facility. If the applicant is a municipality or county, it may reimburse the state from its half-cent sales tax allocation, as provided in s. 218.64(3). Reimbursements must be sent to the Department of Revenue for deposit into the General Revenue Fund.

(f) Includes any provisions deemed prudent by the department.

(8) USE OF FUNDS.—An applicant certified under this section may use state funds only for the following purposes:

(a) Constructing, reconstructing, renovating, or improving a facility or reimbursing such costs.

(b) Paying or pledging for the payment of debt service on bonds issued for the construction or renovation of such facility.

(c) Funding debt service reserve funds, arbitrage rebate obligations, or other amounts payable with respect thereto on bonds issued for the construction or renovation of such facility.

(d) Reimbursing the costs under paragraphs (b) and (c) or the refinancing of bonds issued for the construction or renovation of such facility.

(9) REPORTS.—

(a) On or before November 1 of each year, an applicant certified under this section and approved to receive state funds must submit to the department any information required by the department. The department shall summarize this information for inclusion in its annual report to the Legislature under paragraph (4)(d).

(b) Every 5 years after an applicant receives its first monthly distribution, the department must verify that the applicant is meeting the program requirements. If the applicant fails to meet these requirements, the department shall notify the Governor and the Legislature in its next annual report under paragraph (4)(d) that the requirements are not being met and recommend future action. The department shall take into consideration extenuating circumstances that may have prevented the applicant from meeting the program requirements, such as force majeure events or a significant economic downturn.

(10) AUDITS.—The Auditor General may conduct audits pursuant to s. 11.45 to verify the independent analysis required under paragraphs (6)(b) and (7)(c) and to verify that the distributions are expended as required. The Auditor General shall report the findings to the department. If the Auditor General determines that the distribution payments are not expended as required, the Auditor General must notify the Department of Revenue, which may pursue recovery of distributions under the laws and rules that govern the assessment of taxes.

(11) APPLICATION RELATED TO NEW FACILITIES OR PROJECTS COMMENCED BEFORE JULY 1, 2014.—Notwithstanding paragraph (4)(e), the Legislative Budget Commission may approve an application for state funds by an applicant for a new facility or a project commenced between March 1, 2013, and July 1, 2014. Such an application may be submitted after May 1, 2014. The department must review the application and recommend approval to the Legislature or deny the application. The Legislative Budget Commission may approve applications on or after January 1, 2015. The department must certify the applicant within 45 days of approval by the Legislative Budget Commission. State funds may not be distributed until the department notifies the Department of Revenue that the applicant was approved by the Legislative Budget Commission and certified by the department. An applicant certified under this subsection is subject to the provisions and requirements of this section. An applicant that fails to meet the conditions of this subsection may reapply during future application periods.

(12) REPAYMENT OF DISTRIBUTIONS.—An applicant that is certified under this section may be subject to repayment of distributions upon the occurrence of any of the following:

(a) An applicant’s beneficiary has broken the terms of its agreement with the applicant and relocated from the facility or no longer occupies or uses the facility as the facility’s primary tenant. The beneficiary must reimburse the state for state funds that will be distributed, plus a 5 percent penalty on that amount, if the beneficiary relocates before the agreement expires.

(b) A determination by the department that an applicant has submitted information or made a representation that is determined to be false, misleading, deceptive, or otherwise untrue. The applicant must reimburse the state for state funds that have been and will be distributed, plus a 5 percent penalty on that amount, if such determination is made. If the applicant is a municipality or county, it may reimburse the state from its half-cent sales tax allocation, as provided in s. 218.64(3).

(c) Repayment of distributions must be sent to the Department of Revenue for deposit into the General Revenue Fund.

(13) HALTING OF PAYMENTS.—The applicant may request in writing at least 20 days before the next monthly distribution that the department halt future payments. The department shall immediately notify the Department of Revenue to halt future payments.

(14) RULEMAKING.—The department may adopt rules to implement this section.

History.—s. 4, ch. 2014-167.



288.11631 - Retention of Major League Baseball spring training baseball franchises.

288.11631 Retention of Major League Baseball spring training baseball franchises.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Agreement” means a certified, signed lease between an applicant that applies for certification on or after July 1, 2013, and a spring training franchise for the use of a facility.

(b) “Applicant” means a unit of local government as defined in s. 218.369, including a local government located in the same county, which has partnered with a certified applicant before the effective date of this section or with an applicant for a new certification, for purposes of sharing in the responsibilities of a facility.

(c) “Certified applicant” means a facility for a spring training franchise or a unit of local government that is certified under this section.

(d) “Facility” means a spring training stadium, playing fields, and appurtenances intended to support spring training activities.

(e) “Local funds” and “local matching funds” mean funds provided by a county, municipality, or other local government.

(2) CERTIFICATION PROCESS.—

(a) Before certifying an applicant to receive state funding for a facility for a spring training franchise, the department must verify that:

1. The applicant is responsible for the construction or renovation of the facility for a spring training franchise or holds title to the property on which the facility for a spring training franchise is located.

2. The applicant has a certified copy of a signed agreement with a spring training franchise. The signed agreement with a spring training franchise for the use of a facility must, at a minimum, be equal to the length of the term of the bonds issued for the public purpose of constructing or renovating a facility for a spring training franchise. If no such bonds are issued for the public purpose of constructing or renovating a facility for a spring training franchise, the signed agreement with a spring training franchise for the use of a facility must be for at least 20 years. Any such agreement with a spring training franchise for the use of a facility cannot be signed more than 4 years before the expiration of any existing agreement with a spring training franchise for the use of a facility. However, any such agreement may be signed at any time before the expiration of any existing agreement with a spring training franchise for use of a facility if the applicant has never received state funding for the facility as a spring training facility under this section or s. 288.11621 and the facility was constructed before January 1, 2000. The agreement must also require the franchise to reimburse the state for state funds expended by an applicant under this section if the franchise relocates before the agreement expires; however, if bonds were issued to construct or renovate a facility for a spring training franchise, the required reimbursement must be equal to the total amount of state distributions expected to be paid from the date the franchise breaks its agreement with the applicant through the final maturity of the bonds. The agreement may be contingent on an award of funds under this section and other conditions precedent.

3. The applicant has made a financial commitment to provide 50 percent or more of the funds required by an agreement for the construction or renovation of the facility for a spring training franchise. The commitment may be contingent upon an award of funds under this section and other conditions precedent.

4. The applicant demonstrates that the facility for a spring training franchise will attract a paid attendance of at least 50,000 persons annually to the spring training games.

5. The facility for a spring training franchise is located in a county that levies a tourist development tax under s. 125.0104.

6. The applicant is not currently certified to receive state funding for the facility as a spring training franchise under this section.

(b) The department shall evaluate applications for state funding of the construction or renovation of the facility for a spring training franchise. The evaluation criteria must include the following items:

1. The anticipated effect on the economy of the local community where the facility is to be constructed or renovated, including projections on paid attendance, local and state tax collections generated by spring training games, and direct and indirect job creation resulting from the spring training activities.

2. The amount of the local matching funds committed to a facility relative to the amount of state funding sought.

3. The potential for the facility to be used as a multiple purpose, year-round facility.

4. The intended use of the funds by the applicant.

5. The length of time that a spring training franchise has been under an agreement to conduct spring training activities within an applicant’s geographic location or jurisdiction.

6. The length of time that an applicant’s facility has been used by one or more spring training franchises, including continuous use as facilities for spring training.

7. The term remaining on a lease between an applicant and a spring training franchise for a facility.

8. The length of time that a spring training franchise agrees to use an applicant’s facility if an application is granted under this section.

9. The location of the facility in a brownfield, an enterprise zone, a community redevelopment area, or other area of targeted development or revitalization included in an urban infill redevelopment plan.

(c) Each applicant certified on or after July 1, 2013, shall enter into an agreement with the department which:

1. Specifies the amount of the state incentive funding to be distributed. The amount of state incentive funding per certified applicant may not exceed $20 million. However, if a certified applicant’s facility is used by more than one spring training franchise, the maximum amount may not exceed $50 million, and the Department of Revenue shall make distributions to the applicant pursuant to s. 212.20(6)(d)6.e.

2. States the criteria that the certified applicant must meet in order to remain certified. These criteria must include a provision stating that the spring training franchise must reimburse the state for any funds received if the franchise does not comply with the terms of the contract. If bonds were issued to construct or renovate a facility for a spring training franchise, the required reimbursement must be equal to the total amount of state distributions expected to be paid from the date the franchise violates the agreement with the applicant through the final maturity of the bonds.

3. States that the certified applicant is subject to decertification if the certified applicant fails to comply with this section or the agreement.

4. States that the department may recover state incentive funds if the certified applicant is decertified.

5. Specifies the information that the certified applicant must report to the department.

6. Includes any provision deemed prudent by the department.

(d) If a certified applicant has been certified under this program for use of its facility by one spring training franchise, the certified applicant may apply to amend its certification for use of its facility by more than one spring training franchise. The certified applicant must submit an application to amend its original certification that meets the requirements of this section. The maximum amount of state incentive funding to be distributed may not exceed $50 million as provided in subparagraph (c)1. for a certified applicant with a facility used by more than one spring training franchise, including any distributions previously received by the certified applicant under its original certification under this section. Upon approval of an amended certification, the department shall notify the Department of Revenue as provided in this section.

(3) USE OF FUNDS.—

(a) A certified applicant may use funds provided under s. 212.20(6)(d)6.e. only to:

1. Serve the public purpose of constructing or renovating a facility for a spring training franchise.

2. Pay or pledge for the payment of debt service on, or to fund debt service reserve funds, arbitrage rebate obligations, or other amounts payable with respect thereto, bonds issued for the construction or renovation of such facility, or for the reimbursement of such costs or the refinancing of bonds issued for such purposes.

(b) State funds awarded to a certified applicant for a facility for a spring training franchise may not be used to subsidize facilities that are privately owned by, maintained by, and used exclusively by a spring training franchise.

(c) The Department of Revenue may not distribute funds under s. 212.20(6)(d)6.e. until July 1, 2016. Further, the Department of Revenue may not distribute funds to an applicant certified on or after July 1, 2013, until it receives notice from the department that:

1. The certified applicant has encumbered funds under either subparagraph (a)1. or subparagraph (a)2.; and

2. If applicable, any existing agreement with a spring training franchise for the use of a facility has expired.

(d)1. All certified applicants shall place unexpended state funds received pursuant to s. 212.20(6)(d)6.e. in a trust fund or separate account for use only as authorized in this section.

2. A certified applicant may request that the department notify the Department of Revenue to suspend further distributions of state funds made available under s. 212.20(6)(d)6.e. for 12 months after expiration of an existing agreement with a spring training franchise to provide the certified applicant with an opportunity to enter into a new agreement with a spring training franchise, at which time the distributions shall resume.

3. The expenditure of state funds distributed to an applicant certified after July 1, 2013, must begin within 48 months after the initial receipt of the state funds. In addition, the construction or renovation of a spring training facility must be completed within 24 months after the project’s commencement.

(4) ANNUAL REPORTS.—

(a) On or before September 1 of each year, a certified applicant shall submit to the department a report that includes, but is not limited to:

1. A detailed accounting of all local and state funds expended to date on the project financed under this section.

2. A copy of the contract between the certified local governmental entity and the spring training franchise.

3. A cost-benefit analysis of the team’s impact on the community.

4. Evidence that the certified applicant continues to meet the criteria in effect when the applicant was certified.

(b) The department shall compile the information received from each certified applicant and publish the information annually by November 1.

(5) DECERTIFICATION.—

(a) The department shall decertify a certified applicant upon the request of the certified applicant.

(b) The department shall decertify a certified applicant if the certified applicant does not:

1. Have a valid agreement with a spring training franchise; or

2. Satisfy its commitment to provide local matching funds to the facility.

However, decertification proceedings against a local government certified after July 1, 2013, shall be delayed until 12 months after the expiration of the local government’s existing agreement with a spring training franchise, and without a new agreement being signed, if the certified local government can demonstrate to the department that it is in active negotiations with a major league spring training franchise, other than the franchise that was the basis for the original certification.

(c) A certified applicant has 60 days after it receives a notice of intent to decertify from the department to petition for review of the decertification. Within 45 days after receipt of the request for review, the department must notify a certified applicant of the outcome of the review.

(d) The department shall notify the Department of Revenue that a certified applicant has been decertified within 10 days after the order of decertification becomes final. The Department of Revenue shall immediately stop the payment of any funds under this section which were not encumbered by the certified applicant under subparagraph (3)(a)2.

(e) The department shall order a decertified applicant to repay all of the unencumbered state funds that the applicant received under this section and any interest that accrued on those funds. The repayment must be made within 60 days after the decertification order becomes final. These funds shall be deposited into the General Revenue Fund.

(f) A local government as defined in s. 218.369 may not be decertified by the department if it has paid or pledged for the payment of debt service on, or to fund debt service reserve funds, arbitrage rebate obligations, or other amounts payable with respect thereto, bonds issued for the construction or renovation of the facility for which the local government was certified, or for the reimbursement of such costs or the refinancing of bonds issued for the construction or renovation of the facility for which the local government was certified, or for the reimbursement of such costs or the refinancing of bonds issued for such purpose. This subsection does not preclude or restrict the ability of a certified local government to refinance, refund, or defease such bonds.

(6) RULEMAKING.—The department shall adopt rules to implement the certification, decertification, and decertification review processes required by this section.

(7) AUDITS.—The Auditor General may conduct audits as provided in s. 11.45 to verify that the distributions under this section are expended as required in this section. If the Auditor General determines that the distributions under this section are not expended as required by this section, the Auditor General shall notify the Department of Revenue, which may pursue recovery of the funds under the laws and rules governing the assessment of taxes.

History.—s. 24, ch. 2013-42; s. 5, ch. 2014-167.



288.1166 - Professional sports facility; designation as shelter site for the homeless; establishment of local programs.

288.1166 Professional sports facility; designation as shelter site for the homeless; establishment of local programs.—

(1) A professional sports facility constructed with financial assistance from the state shall be designated as a shelter site for the homeless during the period of a declared federal, state, or local emergency in accordance with the criteria of locally existing homeless shelter programs unless:

(a) The facility is otherwise contractually obligated for a specific event or activity;

(b) The facility is designated or used by the county owning the facility as a staging area; or

(c) The county owning the facility also owns or operates homeless assistance centers and the county determines there exists sufficient capacity to meet the sheltering needs of homeless persons within the county.

(2) If a local program does not exist in the facility’s area, such program shall be established in accordance with normally accepted criteria as defined by the county or its designee.

History.—s. 8, ch. 88-226; s. 6, ch. 2014-167.



288.1167 - Sports franchise contract provisions for food and beverage concession and contract awards to minority business enterprises.

288.1167 Sports franchise contract provisions for food and beverage concession and contract awards to minority business enterprises.—Any applicant who receives funding pursuant to the provisions of s. 212.20 must demonstrate that:

(1) Funds and facilities with respect to food and beverage and related concessions shall be awarded to minority business enterprises as defined in s. 288.703 on the same terms and conditions as the general food and beverage concessionaire and in accordance with the minority business enterprise procurement goals set forth in s. 287.09451;

(2) At least 15 percent of a company contracted to manage a professional sports franchise facility or a spring training franchise facility is owned by minority business enterprises or by a minority person as those terms are defined in s. 288.703; or

(3) At least 15 percent of all operational service contracts with a professional sports franchise facility or a spring training franchise facility are awarded to minority business enterprises or to a minority person as those terms are defined in s. 288.703.

History.—s. 10, ch. 88-226; s. 13, ch. 91-162; s. 4, ch. 91-274; s. 20, ch. 94-322; s. 61, ch. 2001-61.



288.1168 - Professional golf hall of fame facility.

288.1168 Professional golf hall of fame facility.—

(1) The department shall serve as the state agency for screening applicants for state funding pursuant to s. 212.20 and for certifying one applicant as the professional golf hall of fame facility in the state.

(2) Before certifying the professional golf hall of fame facility, the department must determine that:

(a) The professional golf hall of fame facility is the only professional golf hall of fame in the United States recognized by the PGA Tour, Inc.

(b) The applicant is a unit of local government as defined in s. 218.369 or a private sector group that has contracted to construct or operate the professional golf hall of fame facility on land owned by a unit of local government.

(c) The municipality in which the professional golf hall of fame facility is located, or the county if the facility is located in an unincorporated area, has certified by resolution after a public hearing that the application serves a public purpose.

(d) There are existing projections that the professional golf hall of fame facility will attract a paid attendance of more than 300,000 annually.

(e) There is an independent analysis or study, using methodology approved by the department, which demonstrates that the amount of the revenues generated by the taxes imposed under chapter 212 with respect to the use and operation of the professional golf hall of fame facility will equal or exceed $2 million annually.

(f) The applicant has submitted an agreement to provide $2 million annually in national and international media promotion of the professional golf hall of fame facility, Florida, and Florida tourism, through the PGA Tour, Inc., or its affiliates, at the then-current commercial rate, during the period of time that the facility receives funds pursuant to s. 212.20. The department and the PGA Tour, Inc., or its affiliates, must agree annually on a reasonable percentage of advertising specifically allocated for generic Florida advertising. The department shall have final approval of all generic advertising. Failure on the part of the PGA Tour, Inc., or its affiliates to annually provide the advertising as provided in this paragraph or subsection (6) shall result in the termination of funding as provided in s. 212.20.

(g) Documentation exists that demonstrates that the applicant has provided, is capable of providing, or has financial or other commitments to provide more than one-half of the costs incurred or related to the improvement and development of the facility.

(h) The application is signed by an official senior executive of the applicant and is notarized according to Florida law providing for penalties for falsification.

(3) The applicant may use funds provided pursuant to s. 212.20 for the public purpose of paying for the construction, reconstruction, renovation, or operation of the professional golf hall of fame facility, or to pay or pledge for payment of debt service on, or to fund debt service reserve funds, arbitrage rebate obligations, or other amounts payable with respect to, bonds issued for the construction, reconstruction, or renovation of the facility or for the reimbursement of such costs or the refinancing of bonds issued for such purpose.

(4) Upon determining that an applicant is or is not certifiable, the department shall notify the applicant of his or her status by means of an official letter. If certifiable, the department shall notify the executive director of the Department of Revenue and the applicant of such certification by means of an official letter granting certification. From the date of such certification, the applicant shall have 5 years to open the professional golf hall of fame facility to the public and notify the department of such opening. The Department of Revenue shall not begin distributing funds until 30 days following notice by the department that the professional golf hall of fame facility is open to the public.

(5) The Department of Revenue may audit as provided in s. 213.34 to verify that the distributions under this section have been expended as required by this section.

(6) The department must recertify every 10 years that the facility is open, continues to be the only professional golf hall of fame in the United States recognized by the PGA Tour, Inc., and is meeting the minimum projections for attendance or sales tax revenue as required at the time of original certification. If the facility is not certified as meeting the minimum projections, the PGA Tour, Inc., shall increase its required advertising contribution of $2 million annually to $2.5 million annually in lieu of reduction of any funds as provided by s. 212.20. The additional $500,000 must be allocated in its entirety for the use and promotion of generic Florida advertising as determined by the department. If the facility is not open to the public or is no longer in use as the only professional golf hall of fame in the United States recognized by the PGA Tour, Inc., the entire $2.5 million for advertising must be used for generic Florida advertising as determined by the department.

History.—s. 2, ch. 93-233; s. 221, ch. 95-148; s. 34, ch. 95-196; s. 5, ch. 95-420; s. 4, ch. 96-221; s. 46, ch. 96-320; s. 137, ch. 96-406; s. 33, ch. 97-99; s. 160, ch. 2011-142; s. 15, ch. 2011-213; s. 42, ch. 2012-96.



288.1169 - International Game Fish Association World Center facility.

288.1169 International Game Fish Association World Center facility.—

(1) The department shall serve as the state agency approving applicants for funding pursuant to s. 212.20 and for certifying the applicant as the International Game Fish Association World Center facility. For purposes of this section, “facility” means the International Game Fish Association World Center, and “project” means the International Game Fish Association World Center and new colocated improvements by private sector concerns who have made cash or in-kind contributions to the facility of $1 million or more.

(2) Prior to certifying this facility, the department must determine that:

(a) The International Game Fish Association World Center is the only fishing museum, Hall of Fame, and international administrative headquarters in the United States recognized by the International Game Fish Association, and that one or more private sector concerns have committed to donate to the International Game Fish Association land upon which the International Game Fish Association World Center will operate.

(b) International Game Fish Association is a not-for-profit Florida corporation that has contracted to construct and operate the facility.

(c) The municipality in which the facility is located, or the county if the facility is located in an unincorporated area, has certified by resolution after a public hearing that the facility serves a public purpose.

(d) There are existing projections that the International Game Fish Association World Center facility and the colocated facilities of private sector concerns will attract an attendance of more than 1.8 million annually.

(e) There is an independent analysis or study, using methodology approved by the department, which demonstrates that the amount of the revenues generated by the taxes imposed under chapter 212 with respect to the use and operation of the project will exceed $1 million annually.

(f) There are existing projections that the project will attract more than 300,000 persons annually who are not residents of the state.

(g) The applicant has submitted an agreement to provide $500,000 annually in national and international media promotion of the facility, at the then-current commercial rates, during the period of time that the facility receives funds pursuant to s. 212.20. Failure on the part of the applicant to annually provide the advertising as provided in this paragraph shall result in the termination of the funding as provided in s. 212.20. The applicant can discharge its obligation under this paragraph by contracting with other persons, including private sector concerns who participate in the project.

(h) Documentation exists that demonstrates that the applicant has provided, and is capable of providing, or has financial or other commitments to provide, more than one-half of the cost incurred or related to the improvements and the development of the facility.

(i) The application is signed by senior officials of the International Game Fish Association and is notarized according to Florida law providing for penalties for falsification.

(3) The applicant may use funds provided pursuant to s. 212.20 for the purpose of paying for the construction, reconstruction, renovation, promotion, or operation of the facility, or to pay or pledge for payment of debt service on, or to fund debt service reserve funds, arbitrage rebate obligations, or other amounts payable with respect to, bonds issued for the construction, reconstruction, or renovation of the facility or for the reimbursement of such costs or by refinancing of bonds issued for such purposes.

(4) Upon determining that an applicant is or is not certifiable, the department shall notify the applicant of its status by means of an official letter. If certifiable, the department shall notify the executive director of the Department of Revenue and the applicant of such certification by means of an official letter granting certification. From the date of such certification, the applicant shall have 5 years to open the facility to the public and notify the department of such opening. The Department of Revenue shall not begin distributing funds until 30 days following notice by the department that the facility is open to the public.

(5) The Department of Revenue may audit as provided in s. 213.34 to verify that the contributions pursuant to this section have been expended as required by this section.

(6) The department must recertify every 10 years that the facility is open, that the International Game Fish Association World Center continues to be the only international administrative headquarters, fishing museum, and Hall of Fame in the United States recognized by the International Game Fish Association, and that the project is meeting the minimum projections for attendance or sales tax revenues as required at the time of original certification. If the facility is not recertified during this 10-year review as meeting the minimum projections, then funding shall be abated until certification criteria are met. If the project fails to generate $1 million of annual revenues pursuant to paragraph (2)(e), the distribution of revenues pursuant to s. 212.20(6)(d)6.d. shall be reduced to an amount equal to $83,333 multiplied by a fraction, the numerator of which is the actual revenues generated and the denominator of which is $1 million. Such reduction remains in effect until revenues generated by the project in a 12-month period equal or exceed $1 million.

History.—s. 2, ch. 96-415; s. 66, ch. 99-13; s. 12, ch. 2000-173; s. 4, ch. 2000-206; s. 30, ch. 2000-355; s. 62, ch. 2001-61; s. 32, ch. 2001-140; s. 9, ch. 2009-68; s. 53, ch. 2010-5; s. 161, ch. 2011-142; s. 17, ch. 2011-213.



288.1171 - Motorsports entertainment complex; definitions; certification; duties.

288.1171 Motorsports entertainment complex; definitions; certification; duties.—

(1) As used in this section, the term:

(a) “Applicant” means the owner of a motorsports entertainment complex.

(b) “Motorsports entertainment complex” means a closed-course racing facility.

(c) “Motorsports event” means a motorsports race that has been sanctioned by a sanctioning body.

(d) “Owner” means a unit of local government which owns a motorsports entertainment complex or owns the land on which the motorsports entertainment complex is located.

(e) “Sanctioning body” means the American Motorcycle Association (AMA), Championship Auto Racing Teams (CART), Grand American Road Racing Association (Grand Am), Indy Racing League (IRL), National Association for Stock Car Auto Racing (NASCAR), National Hot Rod Association (NHRA), Professional Sportscar Racing (PSR), Sports Car Club of America (SCCA), United States Auto Club (USAC), or any successor organization, or any other nationally recognized governing body of motorsports which establishes an annual schedule of motorsports events and grants rights to conduct such events, has established and administers rules and regulations governing all participants involved in such events and all persons conducting such events, and requires certain liability assurances, including insurance.

(f) “Unit of local government” has the meaning ascribed in s. 218.369.

(2) The department shall serve as the state agency for screening applicants for local option funding under s. 218.64(3) and for certifying an applicant as a motorsports entertainment complex. The department shall develop and adopt rules for the receipt and processing of applications for funding under s. 218.64(3). The department shall make a determination regarding any application filed by an applicant not later than 120 days after the application is filed.

(3) Before certifying an applicant as a motorsports entertainment complex, the department must determine that:

(a) A unit of local government holds title to the land on which the motorsports entertainment complex is located or holds title to the motorsports entertainment complex.

(b) The municipality in which the motorsports entertainment complex is located, or the county if the motorsports entertainment complex is located in an unincorporated area, has certified by resolution after a public hearing that the application serves a public purpose.

(4) Upon determining that an applicant meets the requirements of subsection (3), the department shall notify the applicant and the executive director of the Department of Revenue of such certification by means of an official letter granting certification. If the applicant fails to meet the certification requirements of subsection (3), the department shall notify the applicant not later than 10 days following such determination.

(5) A motorsports entertainment complex that has been previously certified under this section and has received funding under such certification is ineligible for any additional certification.

(6) An applicant certified as a motorsports entertainment complex may use funds provided pursuant to s. 218.64(3) only for the following public purposes:

(a) Paying for the construction, reconstruction, expansion, or renovation of a motorsports entertainment complex.

(b) Paying debt service reserve funds, arbitrage rebate obligations, or other amounts payable with respect to bonds issued for the construction, reconstruction, expansion, or renovation of the motorsports entertainment complex or for the reimbursement of such costs or the refinancing of bonds issued for such purposes.

(c) Paying for construction, reconstruction, expansion, or renovation of transportation or other infrastructure improvements related to, necessary for, or appurtenant to the motorsports entertainment complex, including, without limitation, paying debt service reserve funds, arbitrage rebate obligations, or other amounts payable with respect to bonds issued for the construction, reconstruction, expansion, or renovation of such transportation or other infrastructure improvements, and for the reimbursement of such costs or the refinancing of bonds issued for such purposes.

(d) Paying for programs of advertising and promotion of or related to the motorsports entertainment complex or the municipality in which the motorsports entertainment complex is located, or the county if the motorsports entertainment complex is located in an unincorporated area, if such programs of advertising and promotion are designed to increase paid attendance at the motorsports entertainment complex or increase tourism in or promote the economic development of the community in which the motorsports entertainment complex is located.

(7) The Department of Revenue may audit, as provided in s. 213.34, to verify that the distributions pursuant to this section have been expended as required in this section. Such information is subject to the confidentiality requirements of chapter 213. If the Department of Revenue determines that the distributions pursuant to certification under this section have not been expended as required by this section, it may pursue recovery of such funds pursuant to the laws and rules governing the assessment of taxes.

History.—s. 5, ch. 2006-262; s. 162, ch. 2011-142; s. 43, ch. 2012-96.



288.1175 - Agriculture education and promotion facility.

288.1175 Agriculture education and promotion facility.—

(1) The Department of Agriculture and Consumer Services shall serve as the state agency for screening applicants for state funding pursuant to this section and for certifying an applicant as a qualified agriculture education and promotion facility as defined in subsection (3).

(2) The Department of Agriculture and Consumer Services shall adopt rules pursuant to ss. 120.536(1) and 120.54 for the receipt and processing of applications for funding of projects pursuant to this section.

(3) As used in this section, the term “agriculture education and promotion facility” means an exhibition hall, arena, civic center, exposition center, or other capital project or facility which can be used for exhibitions, demonstrations, trade shows, classrooms, civic events, and other purposes that promote agriculture, horticulture, livestock, equestrian, and other resources of the state and educate the residents as to these resources.

(4) The Department of Agriculture and Consumer Services shall certify a facility as an agriculture education and promotion facility if the Department of Agriculture and Consumer Services determines that:

(a) The applicant is a unit of local government as defined in s. 218.369, or a fair association as defined in s. 616.001(11), which is responsible for the planning, design, permitting, construction, renovation, management, and operation of the agriculture education and promotion facility or holds title to the property on which such facility is to be developed and located.

(b) The applicant has projections, verified by the Department of Agriculture and Consumer Services, which demonstrate that the agriculture education and promotion facility will serve more than 25,000 visitors annually.

(c) The municipality in which the facility is located, or the county if the facility is located in an unincorporated area, has certified by resolution after a public hearing that the proposed agriculture education and promotion facility serves a public purpose.

(d) The applicant has demonstrated that it has provided, is capable of providing, or has financial or other commitments to provide more than 40 percent of the costs incurred or related to the planning, design, permitting, construction, or renovation of the facility. The applicant may include the value of the land and any improvements thereon in determining its contribution to the development of the facility.

(5) The Department of Agriculture and Consumer Services shall competitively evaluate applications for funding of an agriculture education and promotion facility. If the number of applicants exceeds three, the Department of Agriculture and Consumer Services shall rank the applications based upon criteria developed by the Department of Agriculture and Consumer Services, with priority given in descending order to the following items:

(a) The intended use of the funds by the applicant, with priority given to the construction of a new facility.

(b) The amount of local match, with priority given to the largest percentage of local match proposed.

(c) The location of the facility in a brownfield site as defined in s. 376.79(4), a rural enterprise zone as defined in s. 290.004, an agriculturally depressed area as defined in s. 570.74, or a county that has lost its agricultural land to environmental restoration projects.

(d) The net increase, as a result of the facility, of total available exhibition, arena, or civic center space within the jurisdictional limits of the local government in which the facility is to be located, with priority given to the largest percentage increase of total exhibition, arena, or civic center space.

(e) The historic record of the applicant in promoting agriculture and educating the public about agriculture, including, without limitation, awards, premiums, scholarships, auctions, and other such activities.

(f) The highest projection on paid attendance attracted by the agriculture education and promotion facility and the proposed economic impact on the local community.

(g) The location of the facility with respect to an Institute of Food and Agricultural Sciences (IFAS) facility, with priority given to facilities closer in proximity to an IFAS facility.

(6) Funds may not be expended to develop or subsidize privately owned facilities, except for facilities owned by fair associations as defined in s. 616.001(11).

(7) An applicant may use funds provided pursuant to this section only for the public purpose of paying for the planning, design, permitting, construction, or renovation of an agriculture education and promotion facility or to pay or pledge for the payment of debt service on, or to fund debt service reserve funds, arbitrage rebate obligations, or other amounts payable with respect to, bonds issued for the planning, design, permitting, construction, or renovation of such facility or for the reimbursement of such costs or the refinancing of bonds issued for such purposes.

(8) Applications must be submitted by October 1 of each year. The Department of Agriculture and Consumer Services may not recommend funding for less than the requested amount to any applicant certified as an agriculture education and promotion facility; however, funding of certified applicants shall be subject to the amount provided by the Legislature in the General Appropriations Act for this program.

History.—s. 1, ch. 2002-301; s. 27, ch. 2005-287; s. 163, ch. 2011-142; s. 21, ch. 2012-204; s. 5, ch. 2014-150; s. 7, ch. 2016-184.



288.1201 - State Economic Enhancement and Development Trust Fund.

288.1201 State Economic Enhancement and Development Trust Fund.—

(1) There is created within the Department of Economic Opportunity the State Economic Enhancement and Development Trust Fund. Moneys deposited in the trust fund shall be used for infrastructure and job creation opportunities and for the following purposes or programs:

(a) Transportation facilities that meet a strategic and essential state interest with respect to the economic development of the state;

(b) Affordable housing programs and projects in accordance with chapter 420;

(c) Economic development incentives for job creation and capital investment;

(d) Workforce training associated with locating a new business or expanding an existing business; and

(e) Tourism promotion and marketing services, functions, and programs.

(2) The trust fund is established for use as a depository for funds to be used for the purposes specified in subsection (1). Moneys to be credited to the trust fund shall consist of documentary stamp tax proceeds as specified in law, local financial support funds, interest earnings, and cash advances from other trust funds. Funds shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

(3) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2011-138; s. 2, ch. 2014-46.



288.122 - Tourism Promotional Trust Fund.

288.122 Tourism Promotional Trust Fund.—There is created within the department the Tourism Promotional Trust Fund. Moneys deposited in the Tourism Promotional Trust Fund shall only be used to support the authorized activities and operations and the tourism promotion and marketing activities, services, functions, and programs administered by Enterprise Florida, Inc., through a contract with the direct-support organization created under s. 288.1226.

History.—s. 1, ch. 80-234; s. 12, ch. 88-201; s. 8, ch. 91-218; s. 23, ch. 95-430; s. 48, ch. 96-320; s. 164, ch. 2011-142.

Note.—Former s. 288.342.



288.1226 - Florida Tourism Industry Marketing Corporation; use of property; board of directors; duties; audit.

288.1226 Florida Tourism Industry Marketing Corporation; use of property; board of directors; duties; audit.—

(1) DEFINITIONS.—For the purposes of this section, the term “corporation” means the Florida Tourism Industry Marketing Corporation.

(2) ESTABLISHMENT.—The Florida Tourism Industry Marketing Corporation is a direct-support organization of Enterprise Florida, Inc.

(a) The Florida Tourism Industry Marketing Corporation is a corporation not for profit, as defined in s. 501(c)(6) of the Internal Revenue Code of 1986, as amended, that is incorporated under the provisions of chapter 617 and approved by the Department of State.

(b) The corporation is organized and operated exclusively to request, receive, hold, invest, and administer property and to manage and make expenditures for the operation of the activities, services, functions, and programs of this state which relate to the statewide, national, and international promotion and marketing of tourism.

(c) The corporation is not an agency for the purposes of chapters 120, 216, and 287; ss. 255.21, 255.25, and 255.254, relating to leasing of buildings; ss. 283.33 and 283.35, relating to bids for printing; s. 215.31; and parts I, II, and IV-VIII of chapter 112.

(d) The corporation is subject to the provisions of chapter 119, relating to public meetings, and those provisions of chapter 286 relating to public meetings and records.

(3) USE OF PROPERTY.—Enterprise Florida, Inc.:

(a) Is authorized to permit the use of property and facilities of Enterprise Florida, Inc., by the corporation, subject to the provisions of this section.

(b) Shall prescribe conditions with which the corporation must comply in order to use property and facilities of Enterprise Florida, Inc. Such conditions shall provide for budget and audit review and for oversight by Enterprise Florida, Inc.

(c) May not permit the use of property and facilities of Enterprise Florida, Inc., if the corporation does not provide equal employment opportunities to all persons, regardless of race, color, national origin, sex, age, or religion.

(4) BOARD OF DIRECTORS.—The board of directors of the corporation shall be composed of 31 tourism-industry-related members, appointed by Enterprise Florida, Inc., in conjunction with the department.

(a) The board shall consist of 16 members, appointed in such a manner as to equitably represent all geographic areas of the state, with no fewer than two members from any of the following regions:

1. Region 1, composed of Bay, Calhoun, Escambia, Franklin, Gadsden, Gulf, Holmes, Jackson, Jefferson, Leon, Liberty, Okaloosa, Santa Rosa, Wakulla, Walton, and Washington Counties.

2. Region 2, composed of Alachua, Baker, Bradford, Clay, Columbia, Dixie, Duval, Flagler, Gilchrist, Hamilton, Lafayette, Levy, Madison, Marion, Nassau, Putnam, St. Johns, Suwannee, Taylor, and Union Counties.

3. Region 3, composed of Brevard, Indian River, Lake, Okeechobee, Orange, Osceola, St. Lucie, Seminole, Sumter, and Volusia Counties.

4. Region 4, composed of Citrus, Hernando, Hillsborough, Manatee, Pasco, Pinellas, Polk, and Sarasota Counties.

5. Region 5, composed of Charlotte, Collier, DeSoto, Glades, Hardee, Hendry, Highlands, and Lee Counties.

6. Region 6, composed of Broward, Martin, Miami-Dade, Monroe, and Palm Beach Counties.

(b) The 15 additional tourism-industry-related members shall include 1 representative from the statewide rental car industry; 7 representatives from tourist-related statewide associations, including those that represent hotels, campgrounds, county destination marketing organizations, museums, restaurants, retail, and attractions; 3 representatives from county destination marketing organizations; 1 representative from the cruise industry; 1 representative from an automobile and travel services membership organization that has at least 2.8 million members in Florida; 1 representative from the airline industry; and 1 representative from the space tourism industry, who will each serve for a term of 2 years.

(5) POWERS AND DUTIES.—The corporation, in the performance of its duties:

(a) May make and enter into contracts and assume such other functions as are necessary to carry out the provisions of the 4-year marketing plan required by s. 288.923, and the corporation’s contract with Enterprise Florida, Inc., which are not inconsistent with this or any other provision of law.

(b) May develop a program to provide incentives and to attract and recognize those entities which make significant financial and promotional contributions towards the expanded tourism promotion activities of the corporation.

(c) May establish a cooperative marketing program with other public and private entities which allows the use of the VISIT Florida logo in tourism promotion campaigns which meet the standards of Enterprise Florida, Inc., for which the corporation may charge a reasonable fee.

(d) May sue and be sued and appear and defend in all actions and proceedings in its corporate name to the same extent as a natural person.

(e) May adopt, use, and alter a common corporate seal. However, such seal must always contain the words “corporation not for profit.”

(f) Shall elect or appoint such officers and agents as its affairs shall require and allow them reasonable compensation.

(g) Shall hire and establish salaries and personnel and employee benefit programs for such permanent and temporary employees as are necessary to carry out the provisions of the 4-year marketing plan and the corporation’s contract with Enterprise Florida, Inc., which are not inconsistent with this or any other provision of law.

(h) Shall provide staff support to the Division of Tourism Promotion of Enterprise Florida, Inc. The president and chief executive officer of the Florida Tourism Industry Marketing Corporation shall serve without compensation as the director of the division.

(i) May adopt, change, amend, and repeal bylaws, not inconsistent with law or its articles of incorporation, for the administration of the provisions of the 4-year marketing plan and the corporation’s contract with Enterprise Florida, Inc.

(j) May conduct its affairs, carry on its operations, and have offices and exercise the powers granted by this act in any state, territory, district, or possession of the United States or any foreign country. Where feasible, appropriate, and recommended by the 4-year marketing plan developed by the Division of Tourism Promotion of Enterprise Florida, Inc., the corporation may collocate the programs of foreign tourism offices in cooperation with any foreign office operated by any agency of this state.

(k) May appear on its own behalf before boards, commissions, departments, or other agencies of municipal, county, state, or federal government.

(l) May request or accept any grant, payment, or gift, of funds or property made by this state or by the United States or any department or agency thereof or by any individual, firm, corporation, municipality, county, or organization for any or all of the purposes of the 4-year marketing plan and the corporation’s contract with Enterprise Florida, Inc., that are not inconsistent with this or any other provision of law. Such funds shall be deposited in a bank account established by the corporation’s board of directors. The corporation may expend such funds in accordance with the terms and conditions of any such grant, payment, or gift, in the pursuit of its administration or in support of the programs it administers. The corporation shall separately account for the public funds and the private funds deposited into the corporation’s bank account.

(m) Shall establish a plan for participation in the corporation which will provide additional funding for the administration and duties of the corporation.

(n) In the performance of its duties, may undertake, or contract for, marketing projects and advertising research projects.

(o) In addition to any indemnification available under chapter 617, the corporation may indemnify, and purchase and maintain insurance on behalf of, directors, officers, and employees of the corporation against any personal liability or accountability by reason of actions taken while acting within the scope of their authority.

(6) ANNUAL AUDIT.—The corporation shall provide for an annual financial audit in accordance with s. 215.981. The annual audit report shall be submitted to the Auditor General; the Office of Program Policy Analysis and Government Accountability; Enterprise Florida, Inc.; and the department for review. The Office of Program Policy Analysis and Government Accountability; Enterprise Florida, Inc.; the department; and the Auditor General have the authority to require and receive from the corporation or from its independent auditor any detail or supplemental data relative to the operation of the corporation. The department shall annually certify whether the corporation is operating in a manner and achieving the objectives that are consistent with the policies and goals of Enterprise Florida, Inc., and its long-range marketing plan. The identity of a donor or prospective donor to the corporation who desires to remain anonymous and all information identifying such donor or prospective donor are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such anonymity shall be maintained in the auditor’s report.

(7) REPORT.—The corporation shall provide a quarterly report to Enterprise Florida, Inc., which shall:

(a) Measure the current vitality of the visitor industry of this state as compared to the vitality of such industry for the year to date and for comparable quarters of past years. Indicators of vitality shall be determined by Enterprise Florida, Inc., and shall include, but not be limited to, estimated visitor count and party size, length of stay, average expenditure per party, and visitor origin and destination.

(b) Provide detailed, unaudited financial statements of sources and uses of public and private funds.

(c) Measure progress towards annual goals and objectives set forth in the 4-year marketing plan.

(d) Review all pertinent research findings.

(e) Provide other measures of accountability as requested by Enterprise Florida, Inc.

(8) PUBLIC RECORDS EXEMPTION.—The identity of any person who responds to a marketing project or advertising research project conducted by the corporation in the performance of its duties on behalf of Enterprise Florida, Inc., or trade secrets as defined by s. 812.081 obtained pursuant to such activities, are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(9) REPEAL.—This section is repealed October 1, 2019, unless reviewed and saved from repeal by the Legislature.

History.—s. 7, ch. 92-299; s. 6, ch. 94-136; s. 877, ch. 95-148; s. 1, ch. 95-369; s. 1, ch. 96-297; s. 53, ch. 96-320; s. 140, ch. 96-406; s. 41, ch. 97-100; s. 18, ch. 99-251; s. 1, ch. 2001-69; s. 91, ch. 2001-266; s. 2, ch. 2004-274; s. 32, ch. 2011-142; s. 32, ch. 2012-5; s. 13, ch. 2014-96; s. 3, ch. 2016-6.



288.12265 - Welcome centers.

288.12265 Welcome centers.—

(1) Responsibility for the welcome centers is assigned to Enterprise Florida, Inc., which shall contract with the Florida Tourism Industry Marketing Corporation to employ all welcome center staff.

(2) Enterprise Florida, Inc., shall administer and operate the welcome centers. Pursuant to a contract with the Department of Transportation, Enterprise Florida, Inc., shall be responsible for routine repair, replacement, or improvement and the day-to-day management of interior areas occupied by the welcome centers. All other repairs, replacements, or improvements to the welcome centers shall be the responsibility of the Department of Transportation. Enterprise Florida, Inc., may contract with the Florida Tourism Industry Marketing Corporation for the management and operation of the welcome centers.

History.—s. 4, ch. 96-320; s. 19, ch. 99-251; s. 27, ch. 2005-2; s. 165, ch. 2011-142; s. 82, ch. 2012-96.

Note.—Former s. 335.166.



288.124 - Convention grants program.

288.124 Convention grants program.—Enterprise Florida, Inc., is authorized to establish a convention grants program and, pursuant to that program, to recommend to the department expenditures and contracts with local governments and nonprofit corporations or organizations for the purpose of attracting national conferences and conventions to Florida. Preference shall be given to local governments and nonprofit corporations or organizations seeking to attract minority conventions to Florida. Minority conventions are events that primarily involve minority persons, as defined in s. 288.703, who are residents or nonresidents of the state. Enterprise Florida, Inc., shall establish guidelines governing the award of grants and the administration of this program. The department has final approval authority for any grants under this section. The total annual allocation of funds for this program shall not exceed $40,000.

History.—s. 5, ch. 91-218; s. 57, ch. 96-320; s. 166, ch. 2011-142.



288.125 - Definition of “entertainment industry.”

288.125 Definition of “entertainment industry.”—For the purposes of ss. 288.1251-288.1258, the term “entertainment industry” means those persons or entities engaged in the operation of motion picture or television studios or recording studios; those persons or entities engaged in the preproduction, production, or postproduction of motion pictures, made-for-television movies, television programming, digital media projects, commercial advertising, music videos, or sound recordings; and those persons or entities providing products or services directly related to the preproduction, production, or postproduction of motion pictures, made-for-television movies, television programming, digital media projects, commercial advertising, music videos, or sound recordings, including, but not limited to, the broadcast industry.

History.—s. 2, ch. 99-251; s. 38, ch. 2000-152; s. 1, ch. 2003-81; s. 1, ch. 2005-233; s. 24, ch. 2010-147.



288.1251 - Promotion and development of entertainment industry; Office of Film and Entertainment; creation; purpose; powers and duties.

288.1251 Promotion and development of entertainment industry; Office of Film and Entertainment; creation; purpose; powers and duties.—

(1) CREATION.—

(a) There is hereby created within the department the Office of Film and Entertainment for the purpose of developing, marketing, promoting, and providing services to the state’s entertainment industry.

(b) The department shall conduct a national search for a qualified person to fill the position of Commissioner of Film and Entertainment when the position is vacant. The executive director of the department has the responsibility to hire the film commissioner. Qualifications for the film commissioner include, but are not limited to, the following:

1. A working knowledge of the equipment, personnel, financial, and day-to-day production operations of the industries to be served by the Office of Film and Entertainment;

2. Marketing and promotion experience related to the film and entertainment industries to be served;

3. Experience working with a variety of individuals representing large and small entertainment-related businesses, industry associations, local community entertainment industry liaisons, and labor organizations; and

4. Experience working with a variety of state and local governmental agencies.

(2) POWERS AND DUTIES.—

(a) The Office of Film and Entertainment, in performance of its duties, shall:

1. In consultation with the Florida Film and Entertainment Advisory Council, update the strategic plan every 5 years to guide the activities of the Office of Film and Entertainment in the areas of entertainment industry development, marketing, promotion, liaison services, field office administration, and information. The plan shall:

a. Be annual in construction and ongoing in nature.

b. Include recommendations relating to the organizational structure of the office.

c. Include an annual budget projection for the office for each year of the plan.

d. Include an operational model for the office to use in implementing programs for rural and urban areas designed to:

(I) Develop and promote the state’s entertainment industry.

(II) Have the office serve as a liaison between the entertainment industry and other state and local governmental agencies, local film commissions, and labor organizations.

(III) Gather statistical information related to the state’s entertainment industry.

(IV) Provide information and service to businesses, communities, organizations, and individuals engaged in entertainment industry activities.

(V) Administer field offices outside the state and coordinate with regional offices maintained by counties and regions of the state, as described in sub-sub-subparagraph (II), as necessary.

e. Include performance standards and measurable outcomes for the programs to be implemented by the office.

f. Include an assessment of, and make recommendations on, the feasibility of creating an alternative public-private partnership for the purpose of contracting with such a partnership for the administration of the state’s entertainment industry promotion, development, marketing, and service programs.

2. Develop, market, and facilitate a working relationship between state agencies and local governments in cooperation with local film commission offices for out-of-state and indigenous entertainment industry production entities.

3. Implement a structured methodology prescribed for coordinating activities of local offices with each other and the commissioner’s office.

4. Represent the state’s indigenous entertainment industry to key decisionmakers within the national and international entertainment industry, and to state and local officials.

5. Prepare an inventory and analysis of the state’s entertainment industry, including, but not limited to, information on crew, related businesses, support services, job creation, talent, and economic impact and coordinate with local offices to develop an information tool for common use.

6. Identify, solicit, and recruit entertainment production opportunities for the state.

7. Assist rural communities and other small communities in the state in developing the expertise and capacity necessary for such communities to develop, market, promote, and provide services to the state’s entertainment industry.

(b) The Office of Film and Entertainment, in the performance of its duties, may:

1. Conduct or contract for specific promotion and marketing functions, including, but not limited to, production of a statewide directory, production and maintenance of an Internet website, establishment and maintenance of a toll-free number, organization of trade show participation, and appropriate cooperative marketing opportunities.

2. Conduct its affairs, carry on its operations, establish offices, and exercise the powers granted by this act in any state, territory, district, or possession of the United States.

3. Carry out any program of information, special events, or publicity designed to attract entertainment industry to Florida.

4. Develop relationships and leverage resources with other public and private organizations or groups in their efforts to publicize to the entertainment industry in this state, other states, and other countries the depth of Florida’s entertainment industry talent, crew, production companies, production equipment resources, related businesses, and support services, including the establishment of and expenditure for a program of cooperative advertising with these public and private organizations and groups in accordance with the provisions of chapter 120.

5. Provide and arrange for reasonable and necessary promotional items and services for such persons as the office deems proper in connection with the performance of the promotional and other duties of the office.

6. Prepare an annual economic impact analysis on entertainment industry-related activities in the state.

7. Request or accept any grant, payment, or gift of funds or property made by this state, the United States, or any department or agency thereof, or by any individual, firm, corporation, municipality, county, or organization, for any or all of the purposes of the Office of Film and Entertainment’s 5-year strategic plan or those permitted activities enumerated in this paragraph. Such funds shall be deposited in the Grants and Donations Trust Fund of the Executive Office of the Governor for use by the Office of Film and Entertainment in carrying out its responsibilities and duties as delineated in law. The office may expend such funds in accordance with the terms and conditions of any such grant, payment, or gift in the pursuit of its administration or in support of fulfilling its duties and responsibilities. The office shall separately account for the public funds and the private funds deposited into the trust fund.

History.—s. 3, ch. 99-251; s. 5, ch. 2001-106; s. 25, ch. 2010-147; s. 167, ch. 2011-142.



288.1252 - Florida Film and Entertainment Advisory Council; creation; purpose; membership; powers and duties.

288.1252 Florida Film and Entertainment Advisory Council; creation; purpose; membership; powers and duties.—

(1) CREATION.—There is created within the department, for administrative purposes only, the Florida Film and Entertainment Advisory Council.

(2) PURPOSE.—The purpose of the council is to serve as an advisory body to the department and to the Office of Film and Entertainment to provide these offices with industry insight and expertise related to developing, marketing, promoting, and providing service to the state’s entertainment industry.

(3) MEMBERSHIP.—

(a) The council shall consist of 17 members, 7 to be appointed by the Governor, 5 to be appointed by the President of the Senate, and 5 to be appointed by the Speaker of the House of Representatives.

(b) When making appointments to the council, the Governor, the President of the Senate, and the Speaker of the House of Representatives shall appoint persons who are residents of the state and who are highly knowledgeable of, active in, and recognized leaders in Florida’s motion picture, television, video, sound recording, or other entertainment industries. These persons shall include, but not be limited to, representatives of local film commissions, representatives of entertainment associations, a representative of the broadcast industry, representatives of labor organizations in the entertainment industry, and board chairs, presidents, chief executive officers, chief operating officers, or persons of comparable executive position or stature of leading or otherwise important entertainment industry businesses and offices. Council members shall be appointed in such a manner as to equitably represent the broadest spectrum of the entertainment industry and geographic areas of the state.

(c) Council members shall serve for 4-year terms.

(d) Subsequent appointments shall be made by the official who appointed the council member whose expired term is to be filled.

(e) In addition to the 17 appointed members of the council, 1 representative from each of Enterprise Florida, Inc., CareerSource Florida, Inc., and VISIT Florida shall serve as ex officio, nonvoting members of the council.

(f) Absence from three consecutive meetings shall result in automatic removal from the council.

(g) A vacancy on the council shall be filled for the remainder of the unexpired term by the official who appointed the vacating member.

(h) No more than one member of the council may be an employee of any one company, organization, or association.

(i) Any member shall be eligible for reappointment but may not serve more than two consecutive terms.

(4) MEETINGS; ORGANIZATION.—

(a) The council shall meet no less frequently than once each quarter of the calendar year, but may meet more often as set by the council.

(b) The council shall annually elect from its appointed membership one member to serve as chair of the council and one member to serve as vice chair. The Office of Film and Entertainment shall provide staff assistance to the council, which shall include, but not be limited to, keeping records of the proceedings of the council, and serving as custodian of all books, documents, and papers filed with the council.

(c) A majority of the members of the council shall constitute a quorum.

(d) Members of the council shall serve without compensation, but shall be entitled to reimbursement for per diem and travel expenses in accordance with s. 112.061 while in performance of their duties.

(5) POWERS AND DUTIES.—The Florida Film and Entertainment Advisory Council shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this act, including, but not limited to, the power to:

(a) Adopt bylaws for the governance of its affairs and the conduct of its business.

(b) Advise and consult with the Office of Film and Entertainment on the content, development, and implementation of the 5-year strategic plan to guide the activities of the office.

(c) Review the Commissioner of Film and Entertainment’s administration of the programs related to the strategic plan, and advise the commissioner on the programs and any changes that might be made to better meet the strategic plan.

(d) Consider and study the needs of the entertainment industry for the purpose of advising the film commissioner and the department.

(e) Identify and make recommendations on state agency and local government actions that may have an impact on the entertainment industry or that may appear to industry representatives as an official state or local action affecting production in the state.

(f) Consider all matters submitted to it by the film commissioner and the department.

(g) Advise and consult with the film commissioner and the department, at their request or upon its own initiative, regarding the promulgation, administration, and enforcement of all laws and rules relating to the entertainment industry.

(h) Suggest policies and practices for the conduct of business by the Office of Film and Entertainment or by the department that will improve internal operations affecting the entertainment industry and will enhance the economic development initiatives of the state for the industry.

(i) Appear on its own behalf before boards, commissions, departments, or other agencies of municipal, county, or state government, or the Federal Government.

History.—s. 4, ch. 99-251; s. 6, ch. 2001-106; s. 26, ch. 2010-147; s. 168, ch. 2011-142; s. 7, ch. 2015-98.



288.1253 - Travel and entertainment expenses.

288.1253 Travel and entertainment expenses.—

(1) As used in this section, the term “travel expenses” means the actual, necessary, and reasonable costs of transportation, meals, lodging, and incidental expenses normally incurred by an employee of the Office of Film and Entertainment, which costs are defined and prescribed by rules adopted by the department, subject to approval by the Chief Financial Officer.

(2) Notwithstanding the provisions of s. 112.061, the department shall adopt rules by which it may make expenditures by reimbursement to: the Governor, the Lieutenant Governor, security staff of the Governor or Lieutenant Governor, the Commissioner of Film and Entertainment, or staff of the Office of Film and Entertainment for travel expenses or entertainment expenses incurred by such individuals solely and exclusively in connection with the performance of the statutory duties of the Office of Film and Entertainment. The rules are subject to approval by the Chief Financial Officer before adoption. The rules shall require the submission of paid receipts, or other proof of expenditure prescribed by the Chief Financial Officer, with any claim for reimbursement.

(3) The Office of Film and Entertainment shall include in the annual report for the entertainment industry financial incentive program required under s. 288.1254(10) a report of the office’s expenditures for the previous fiscal year. The report must consist of a summary of all travel, entertainment, and incidental expenses incurred within the United States and all travel, entertainment, and incidental expenses incurred outside the United States, as well as a summary of all successful projects that developed from such travel.

(4) The Office of Film and Entertainment and its employees and representatives, when authorized, may accept and use complimentary travel, accommodations, meeting space, meals, equipment, transportation, and any other goods or services necessary for or beneficial to the performance of the office’s duties and purposes, so long as such acceptance or use is not in conflict with part III of chapter 112. The department shall, by rule, develop internal controls to ensure that such goods or services accepted or used pursuant to this subsection are limited to those that will assist solely and exclusively in the furtherance of the office’s goals and are in compliance with part III of chapter 112.

(5) Any claim submitted under this section is not required to be sworn to before a notary public or other officer authorized to administer oaths, but any claim authorized or required to be made under any provision of this section shall contain a statement that the expenses were actually incurred as necessary travel or entertainment expenses in the performance of official duties of the Office of Film and Entertainment and shall be verified by written declaration that it is true and correct as to every material matter. Any person who willfully makes and subscribes to any claim which he or she does not believe to be true and correct as to every material matter or who willfully aids or assists in, procures, or counsels or advises with respect to, the preparation or presentation of a claim pursuant to this section that is fraudulent or false as to any material matter, whether such falsity or fraud is with the knowledge or consent of the person authorized or required to present the claim, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Whoever receives a reimbursement by means of a false claim is civilly liable, in the amount of the overpayment, for the reimbursement of the public fund from which the claim was paid.

History.—s. 5, ch. 99-251; s. 7, ch. 2001-106; s. 343, ch. 2003-261; s. 27, ch. 2010-147; s. 169, ch. 2011-142; s. 23, ch. 2013-39; s. 25, ch. 2013-42.



288.1254 - Entertainment industry financial incentive program.

288.1254 Entertainment industry financial incentive program.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Certified production” means a qualified production that has tax credits allocated to it by the department based on the production’s estimated qualified expenditures, up to the production’s maximum certified amount of tax credits, by the department. The term does not include a production if its first day of principal photography or project start date in this state occurs before the production is certified by the department, unless the production spans more than 1 fiscal year, was a certified production on its first day of principal photography or project start date in this state, and submits an application for continuing the same production for the subsequent fiscal year.

1(b) “Digital media project” means a production of interactive entertainment that is produced for distribution in commercial or educational markets. The term includes a video game or production intended for Internet or wireless distribution, an interactive website, digital animation, and visual effects, including, but not limited to, three-dimensional movie productions and movie conversions. The term does not include a production that contains content that is obscene as defined in s. 847.001.

2(c) “High-impact digital media project” means a digital media project that has qualified expenditures greater than $4.5 million.

(d) “High-impact television series” means a production created to run multiple production seasons and having an estimated order of at least seven episodes per season and qualified expenditures of at least $625,000 per episode.

2(e) “Off-season certified production” means a feature film, independent film, or television series or pilot that films 75 percent or more of its principal photography days from June 1 through November 30.

(f) “Principal photography” means the filming of major or significant components of the qualified production which involve lead actors.

2(g) “Production” means a theatrical or direct-to-video motion picture; a made-for-television motion picture; visual effects or digital animation sequences produced in conjunction with a motion picture; a commercial; a music video; an industrial or educational film; an infomercial; a documentary film; a television pilot program; a presentation for a television pilot program; a television series, including, but not limited to, a drama, a reality show, a comedy, a soap opera, a telenovela, a game show, an awards show, or a miniseries production; or a digital media project by the entertainment industry. One season of a television series is considered one production. The term does not include a weather or market program; a sporting event or a sporting event broadcast; a gala; a production that solicits funds; a home shopping program; a political program; a political documentary; political advertising; a gambling-related project or production; a concert production; a local, regional, or Internet-distributed-only news show or current-events show; a sports news or sports recap show; a pornographic production; or any production deemed obscene under chapter 847. A production may be produced on or by film, tape, or otherwise by means of a motion picture camera; electronic camera or device; tape device; computer; any combination of the foregoing; or any other means, method, or device.

(h) “Production expenditures” means the costs of tangible and intangible property used for, and services performed primarily and customarily in, production, including preproduction and postproduction, but excluding costs for development, marketing, and distribution. The term includes, but is not limited to:

1. Wages, salaries, or other compensation paid to legal residents of this state, including amounts paid through payroll service companies, for technical and production crews, directors, producers, and performers.

2. Net expenditures for sound stages, backlots, production editing, digital effects, sound recordings, sets, and set construction.

3. Net expenditures for rental equipment, including, but not limited to, cameras and grip or electrical equipment.

4. Up to $300,000 of the costs of newly purchased computer software and hardware unique to the project, including servers, data processing, and visualization technologies, which are located in and used exclusively in the state for the production of digital media.

5. Expenditures for meals, travel, and accommodations. For purposes of this paragraph, the term “net expenditures” means the actual amount of money a qualified production spent for equipment or other tangible personal property, after subtracting any consideration received for reselling or transferring the item after the qualified production ends, if applicable.

3(i) “Qualified expenditures” means production expenditures incurred in this state by a qualified production for:

1. Goods purchased or leased from, or services, including, but not limited to, insurance costs and bonding, payroll services, and legal fees, which are provided by, a vendor or supplier in this state that is registered with the Department of State or the Department of Revenue, has a physical location in this state, and employs one or more legal residents of this state. This does not include rebilled goods or services provided by an in-state company from out-of-state vendors or suppliers. When services provided by the vendor or supplier include personal services or labor, only personal services or labor provided by residents of this state, evidenced by the required documentation of residency in this state, qualify.

2. Payments to legal residents of this state in the form of salary, wages, or other compensation up to a maximum of $400,000 per resident unless otherwise specified in subsection (4). A completed declaration of residency in this state must accompany the documentation submitted to the office for reimbursement.

For a qualified production involving an event, such as an awards show, the term does not include expenditures solely associated with the event itself and not directly required by the production. The term does not include expenditures incurred before certification, with the exception of those incurred for a commercial, a music video, or the pickup of additional episodes of a high-impact television series within a single season. Under no circumstances may the qualified production include in the calculation for qualified expenditures the original purchase price for equipment or other tangible property that is later sold or transferred by the qualified production for consideration. In such cases, the qualified expenditure is the net of the original purchase price minus the consideration received upon sale or transfer.

3(j) “Qualified production” means a production in this state meeting the requirements of this section. The term does not include a production:

1. In which, for the first 2 years of the incentive program, less than 50 percent, and thereafter, less than 60 percent, of the positions that make up its production cast and below-the-line production crew, or, in the case of digital media projects, less than 75 percent of such positions, are filled by legal residents of this state, whose residency is demonstrated by a valid Florida driver license or other state-issued identification confirming residency, or students enrolled full-time in a film-and-entertainment-related course of study at an institution of higher education in this state; or

2. That contains obscene content as defined in s. 847.001(10).

(k) “Qualified production company” means a corporation, limited liability company, partnership, or other legal entity engaged in one or more productions in this state.

3(l) “Qualified digital media production facility” means a building or series of buildings and their improvements in which data processing, visualization, and sound synchronization technologies are regularly applied for the production of qualified digital media projects or the digital animation components of qualified productions.

3(m) “Qualified production facility” means a building or complex of buildings and their improvements and associated backlot facilities in which regular filming activity for film or television has occurred for a period of no less than 1 year and which contain at least one sound stage of at least 7,800 square feet.

3(n) “Regional population ratio” means the ratio of the population of a region to the population of this state. The regional population ratio applicable to a given fiscal year is the regional population ratio calculated by the Office of Film and Entertainment using the latest official estimates of population certified under s. 186.901, available on the first day of that fiscal year.

3(o) “Regional tax credit ratio” means a ratio the numerator of which is the sum of tax credits awarded to productions in a region to date plus the tax credits certified, but not yet awarded, to productions currently in that region and the denominator of which is the sum of all tax credits awarded in the state to date plus all tax credits certified, but not yet awarded, to productions currently in the state. The regional tax credit ratio applicable to a given year is the regional tax credit ratio calculated by the Office of Film and Entertainment using credit award and certification information available on the first day of that fiscal year.

3(p) “Underutilized region” for a given state fiscal year means a region with a regional tax credit ratio applicable to that fiscal year that is lower than its regional population ratio applicable to that fiscal year. The following regions are established for purposes of making this determination:

1. North Region, consisting of Alachua, Baker, Bay, Bradford, Calhoun, Clay, Columbia, Dixie, Duval, Escambia, Franklin, Gadsden, Gilchrist, Gulf, Hamilton, Holmes, Jackson, Jefferson, Lafayette, Leon, Levy, Liberty, Madison, Nassau, Okaloosa, Putnam, Santa Rosa, St. Johns, Suwannee, Taylor, Union, Wakulla, Walton, and Washington Counties.

2. Central East Region, consisting of Brevard, Flagler, Indian River, Lake, Okeechobee, Orange, Osceola, Seminole, St. Lucie, and Volusia Counties.

3. Central West Region, consisting of Citrus, Hernando, Hillsborough, Manatee, Marion, Polk, Pasco, Pinellas, Sarasota, and Sumter Counties.

4. Southwest Region, consisting of Charlotte, Collier, DeSoto, Glades, Hardee, Hendry, Highlands, and Lee Counties.

5. Southeast Region, consisting of Broward, Martin, Miami-Dade, Monroe, and Palm Beach Counties.

2(q) “Interactive website” means a website or group of websites that includes interactive and downloadable content, and creates 25 new Florida full-time equivalent positions operating from a principal place of business located within Florida. An interactive website or group of websites must provide documentation that those jobs were created to the Office of Film and Entertainment prior to the award of tax credits. Each subsequent program application must provide proof that 25 Florida full-time equivalent positions are maintained.

(2) CREATION AND PURPOSE OF PROGRAM.—The entertainment industry financial incentive program is created within the Office of Film and Entertainment. The purpose of this program is to encourage the use of this state as a site for filming, for the digital production of films, and to develop and sustain the workforce and infrastructure for film, digital media, and entertainment production.

(3) APPLICATION PROCEDURE; APPROVAL PROCESS.—

(a) Program application.—A qualified production company producing a qualified production in this state may submit a program application to the Office of Film and Entertainment for the purpose of determining qualification for an award of tax credits authorized by this section no earlier than 180 days before the first day of principal photography or project start date in this state. The applicant shall provide the Office of Film and Entertainment with information required to determine whether the production is a qualified production and to determine the qualified expenditures and other information necessary for the office to determine eligibility for the tax credit.

(b) Required documentation.—The Office of Film and Entertainment shall develop an application form for qualifying an applicant as a qualified production. The form must include, but need not be limited to, production-related information concerning employment of residents in this state, a detailed budget of planned qualified expenditures, and the applicant’s signed affirmation that the information on the form has been verified and is correct. The Office of Film and Entertainment and local film commissions shall distribute the form.

3(c) Application process.—The Office of Film and Entertainment shall establish a process by which an application is accepted and reviewed and by which tax credit eligibility and award amount are determined. The Office of Film and Entertainment may request assistance from a duly appointed local film commission in determining compliance with this section. A certified high-impact television series may submit an initial application for no more than two successive seasons, notwithstanding the fact that the successive seasons have not been ordered. The successive season’s qualified expenditure amounts shall be based on the current season’s estimated qualified expenditures. Upon the completion of production of each season, a high-impact television series may submit an application for no more than one additional season.

(d) Certification.—The Office of Film and Entertainment shall review the application within 15 business days after receipt. Upon its determination that the application contains all the information required by this subsection and meets the criteria set out in this section, the Office of Film and Entertainment shall qualify the applicant and recommend to the department that the applicant be certified for the maximum tax credit award amount. Within 5 business days after receipt of the recommendation, the department shall reject the recommendation or certify the maximum recommended tax credit award, if any, to the applicant and to the executive director of the Department of Revenue.

3(e) Grounds for denial.—The Office of Film and Entertainment shall deny an application if it determines that the application is not complete or the production or application does not meet the requirements of this section. Within 90 days after submitting a program application, except with respect to applications in the independent and emerging media queue, a production must provide proof of project financing to the Office of Film and Entertainment, otherwise the project is deemed denied and withdrawn. A project that has been withdrawn may submit a new application upon providing the Office of Film and Entertainment proof of financing.

(f) Verification of actual qualified expenditures.—

1. The Office of Film and Entertainment shall develop a process to verify the actual qualified expenditures of a certified production. The process must require:

a. A certified production to submit, in a timely manner after production ends in this state and after making all of its qualified expenditures in this state, data substantiating each qualified expenditure, including documentation on the net expenditure on equipment and other tangible personal property by the qualified production, to an independent certified public accountant licensed in this state;

b. Such accountant to conduct a compliance audit, at the certified production’s expense, to substantiate each qualified expenditure and submit the results as a report, along with the required substantiating data, to the Office of Film and Entertainment; and

c. The Office of Film and Entertainment to review the accountant’s submittal and report to the department the final verified amount of actual qualified expenditures made by the certified production.

2. The department shall determine and approve the final tax credit award amount to each certified applicant based on the final verified amount of actual qualified expenditures and shall notify the executive director of the Department of Revenue in writing that the certified production has met the requirements of the incentive program and of the final amount of the tax credit award. The final tax credit award amount may not exceed the maximum tax credit award amount certified under paragraph (d).

(g) Promoting Florida.—The Office of Film and Entertainment shall ensure that, as a condition of receiving a tax credit under this section, marketing materials promoting this state as a tourist destination or film and entertainment production destination are included, when appropriate, at no cost to the state, which must, at a minimum, include placement of a “Filmed in Florida” or “Produced in Florida” logo in the end credits. The placement of a “Filmed in Florida” or “Produced in Florida” logo on all packaging material and hard media is also required, unless such placement is prohibited by licensing or other contractual obligations. The size and placement of such logo shall be commensurate to other logos used. If no logos are used, the statement “Filmed in Florida using Florida’s Entertainment Industry Financial Incentive,” or a similar statement approved by the Office of Film and Entertainment, shall be used. The Office of Film and Entertainment shall provide a logo and supply it for the purposes specified in this paragraph. A 30-second “Visit Florida” promotional video must also be included on all optical disc formats of a film, unless such placement is prohibited by licensing or other contractual obligations. The 30-second promotional video shall be approved and provided by the Florida Tourism Industry Marketing Corporation in consultation with the Commissioner of Film and Entertainment.

(4) TAX CREDIT ELIGIBILITY; TAX CREDIT AWARDS; QUEUES; ELECTION AND DISTRIBUTION; CARRYFORWARD; CONSOLIDATED RETURNS; PARTNERSHIP AND NONCORPORATE DISTRIBUTIONS; MERGERS AND ACQUISITIONS.—

(a) Priority for tax credit award.—The priority of a qualified production for tax credit awards must be determined on a first-come, first-served basis within its appropriate queue. Each qualified production must be placed into the appropriate queue and is subject to the requirements of that queue.

1(b) Tax credit eligibility.—

1. General production queue.—Ninety-four percent of tax credits authorized pursuant to subsection (6) in any state fiscal year must be dedicated to the general production queue. The general production queue consists of all qualified productions other than those eligible for the commercial and music video queue or the independent and emerging media production queue. A qualified production that demonstrates a minimum of $625,000 in qualified expenditures is eligible for tax credits equal to 20 percent of its actual qualified expenditures, up to a maximum of $8 million. A qualified production that incurs qualified expenditures during multiple state fiscal years may combine those expenditures to satisfy the $625,000 minimum threshold.

a. An off-season certified production that is a feature film, independent film, or television series or pilot is eligible for an additional 5 percent tax credit on actual qualified expenditures. An off-season certified production that does not complete 75 percent of principal photography due to a disruption caused by a hurricane or tropical storm may not be disqualified from eligibility for the additional 5 percent credit as a result of the disruption.

b. If more than 45 percent of the sum of total tax credits initially certified and awarded after April 1, 2012, total tax credits initially certified after April 1, 2012, but not yet awarded, and total tax credits available for certification after April 1, 2012, but not yet certified has been awarded for high-impact television series, then no high-impact television series is eligible for tax credits under this subparagraph. Tax credits initially certified for a high-impact television series after April 1, 2012, may not be awarded if the award will cause the percentage threshold in this sub-subparagraph to be exceeded. This sub-subparagraph does not prohibit the award of tax credits certified before April 1, 2012, for high-impact television series.

c. Subject to sub-subparagraph b., first priority in the queue for tax credit awards not yet certified shall be given to high-impact television series and high-impact digital media projects. For the purposes of determining priority between a high-impact television series and a high-impact digital media project, the first position must go to the first application received. Thereafter, priority shall be determined by alternating between a high-impact television series and a high-impact digital media project on a first-come, first-served basis. However, if the Office of Film and Entertainment receives an application for a high-impact television series or high-impact digital media project that would be certified but for the alternating priority, the office may certify the project as being in the priority position if an application that would normally be the priority position is not received within 5 business days.

d. A qualified production for which at least 67 percent of its principal photography days occur within a region designated as an underutilized region at the time that the production is certified is eligible for an additional 5 percent tax credit.

e. A qualified production that employs students enrolled full-time in a film and entertainment-related or digital media-related course of study at an institution of higher education in this state is eligible for an additional 15 percent tax credit on qualified expenditures that are wages, salaries, or other compensation paid to such students. The additional 15 percent tax credit is also applicable to persons hired within 12 months after graduating from a film and entertainment-related or digital media-related course of study at an institution of higher education in this state. The additional 15 percent tax credit applies to qualified expenditures that are wages, salaries, or other compensation paid to such recent graduates for 1 year after the date of hiring.

f. A qualified production for which 50 percent or more of its principal photography occurs at a qualified production facility, or a qualified digital media project or the digital animation component of a qualified production for which 50 percent or more of the project’s or component’s qualified expenditures are related to a qualified digital media production facility, is eligible for an additional 5 percent tax credit on actual qualified expenditures for production activity at that facility.

g. A qualified production is not eligible for tax credits provided under this paragraph totaling more than 30 percent of its actual qualified expenses.

2. Commercial and music video queue.—Three percent of tax credits authorized pursuant to subsection (6) in any state fiscal year must be dedicated to the commercial and music video queue. A qualified production company that produces national or regional commercials or music videos may be eligible for a tax credit award if it demonstrates a minimum of $100,000 in qualified expenditures per national or regional commercial or music video and exceeds a combined threshold of $500,000 after combining actual qualified expenditures from qualified commercials and music videos during a single state fiscal year. After a qualified production company that produces commercials, music videos, or both reaches the threshold of $500,000, it is eligible to apply for certification for a tax credit award. The maximum credit award shall be equal to 20 percent of its actual qualified expenditures up to a maximum of $500,000. If there is a surplus at the end of a fiscal year after the Office of Film and Entertainment certifies and determines the tax credits for all qualified commercial and video projects, such surplus tax credits shall be carried forward to the following fiscal year and are available to any eligible qualified productions under the general production queue.

3. Independent and emerging media production queue.—Three percent of tax credits authorized pursuant to subsection (6) in any state fiscal year must be dedicated to the independent and emerging media production queue. This queue is intended to encourage independent film and emerging media production in this state. Any qualified production, excluding commercials, infomercials, or music videos, which demonstrates at least $100,000, but not more than $625,000, in total qualified expenditures is eligible for tax credits equal to 20 percent of its actual qualified expenditures. If a surplus exists at the end of a fiscal year after the Office of Film and Entertainment certifies and determines the tax credits for all qualified independent and emerging media production projects, such surplus tax credits shall be carried forward to the following fiscal year and are available to any eligible qualified productions under the general production queue.

4. Family-friendly productions.—A certified theatrical or direct-to-video motion picture production or video game determined by the Commissioner of Film and Entertainment, with the advice of the Florida Film and Entertainment Advisory Council, to be family-friendly, based on review of the script and review of the final release version, is eligible for an additional tax credit equal to 5 percent of its actual qualified expenditures. Family-friendly productions are those that have cross-generational appeal; would be considered suitable for viewing by children age 5 or older; are appropriate in theme, content, and language for a broad family audience; embody a responsible resolution of issues; and do not exhibit or imply any act of smoking, sex, nudity, or vulgar or profane language.

(c) Withdrawal of tax credit eligibility.—A qualified or certified production must continue on a reasonable schedule, which includes beginning principal photography or the production project in this state no more than 45 calendar days before or after the principal photography or project start date provided in the production’s program application. The department shall withdraw the eligibility of a qualified or certified production that does not continue on a reasonable schedule.

(d) Election and distribution of tax credits.—

1. A certified production company receiving a tax credit award under this section shall, at the time the credit is awarded by the department after production is completed and all requirements to receive a credit award have been met, make an irrevocable election to apply the credit against taxes due under chapter 220, against state taxes collected or accrued under chapter 212, or against a stated combination of the two taxes. The election is binding upon any distributee, successor, transferee, or purchaser. The department shall notify the Department of Revenue of any election made pursuant to this paragraph.

2. A qualified production company is eligible for tax credits against its sales and use tax liabilities and corporate income tax liabilities as provided in this section. However, tax credits awarded under this section may not be claimed against sales and use tax liabilities or corporate income tax liabilities for any tax period beginning before July 1, 2011, regardless of when the credits are applied for or awarded.

(e) Tax credit carryforward.—If the certified production company cannot use the entire tax credit in the taxable year or reporting period in which the credit is awarded, any excess amount may be carried forward to a succeeding taxable year or reporting period. A tax credit applied against taxes imposed under chapter 212 may be carried forward for a maximum of 5 years after the date the credit is awarded. A tax credit applied against taxes imposed under chapter 220 may be carried forward for a maximum of 5 years after the date the credit is awarded, after which the credit expires and may not be used.

(f) Consolidated returns.—A certified production company that files a Florida consolidated return as a member of an affiliated group under s. 220.131(1) may be allowed the credit on a consolidated return basis up to the amount of the tax imposed upon the consolidated group under chapter 220.

(g) Partnership and noncorporate distributions.—A qualified production company that is not a corporation as defined in s. 220.03 may elect to distribute tax credits awarded under this section to its partners or members in proportion to their respective distributive income or loss in the taxable year in which the tax credits were awarded.

(h) Mergers or acquisitions.—Tax credits available under this section to a certified production company may succeed to a surviving or acquiring entity subject to the same conditions and limitations as described in this section; however, they may not be transferred again by the surviving or acquiring entity.

(5) TRANSFER OF TAX CREDITS.—

(a) Authorization.—Upon application to the Office of Film and Entertainment and approval by the department, a certified production company, or a partner or member that has received a distribution under paragraph (4)(g), may elect to transfer, in whole or in part, any unused credit amount granted under this section. An election to transfer any unused tax credit amount under chapter 212 or chapter 220 must be made no later than 5 years after the date the credit is awarded, after which period the credit expires and may not be used. The department shall notify the Department of Revenue of the election and transfer.

(b) Number of transfers permitted.—A certified production company that elects to apply a credit amount against taxes remitted under chapter 212 is permitted a one-time transfer of unused credits to one transferee. A certified production company that elects to apply a credit amount against taxes due under chapter 220 is permitted a one-time transfer of unused credits to no more than four transferees, and such transfers must occur in the same taxable year.

3(c) Transferee rights and limitations.—The transferee is subject to the same rights and limitations as the certified production company awarded the tax credit, except that the initial transferee shall be permitted a one-time transfer of unused credits to no more than two subsequent transferees, and such transfers must occur in the same taxable year as the credits were received by the initial transferee, after which the subsequent transferees may not sell or otherwise transfer the tax credit.

(6) RELINQUISHMENT OF TAX CREDITS.—

(a) Beginning July 1, 2011, a certified production company, or any person who has acquired a tax credit from a certified production company pursuant to subsections (4) and (5), may elect to relinquish the tax credit to the Department of Revenue in exchange for 90 percent of the amount of the relinquished tax credit.

(b) The Department of Revenue may approve payments to persons relinquishing tax credits pursuant to this subsection.

(c) Subject to legislative appropriation, the Department of Revenue shall request the Chief Financial Officer to issue warrants to persons relinquishing tax credits. Payments under this subsection shall be made from the funds from which the proceeds from the taxes against which the tax credits could have been applied pursuant to the irrevocable election made by the certified production company under subsection (4) are deposited.

2(7) ANNUAL ALLOCATION OF TAX CREDITS.—

3(a) The aggregate amount of the tax credits that may be certified pursuant to paragraph (3)(d) may not exceed:

1. For fiscal year 2010-2011, $53.5 million.

2. For fiscal year 2011-2012, $74.5 million.

3. For fiscal years 2012-2013, 2013-2014, 2014-2015, and 2015-2016, $42 million per fiscal year.

(b) Any portion of the maximum amount of tax credits established per fiscal year in paragraph (a) that is not certified as of the end of a fiscal year shall be carried forward and made available for certification during the following 2 fiscal years in addition to the amounts available for certification under paragraph (a) for those fiscal years.

(c) Upon approval of the final tax credit award amount pursuant to subparagraph (3)(f)2., an amount equal to the difference between the maximum tax credit award amount previously certified under paragraph (3)(d) and the approved final tax credit award amount shall immediately be available for recertification during the current and following fiscal years in addition to the amounts available for certification under paragraph (a) for those fiscal years.

(d) If, during a fiscal year, the total amount of credits applied for, pursuant to paragraph (3)(a), exceeds the amount of credits available for certification in that fiscal year, such excess shall be treated as having been applied for on the first day of the next fiscal year in which credits remain available for certification.

(8) RULES, POLICIES, AND PROCEDURES.—

(a) The department may adopt rules pursuant to ss. 120.536(1) and 120.54 and develop policies and procedures to implement and administer this section, including, but not limited to, rules specifying requirements for the application and approval process, records required for substantiation for tax credits, procedures for making the election in paragraph (4)(d), the manner and form of documentation required to claim tax credits awarded or transferred under this section, and marketing requirements for tax credit recipients.

(b) The Department of Revenue may adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section, including rules governing the examination and audit procedures required to administer this section and the manner and form of documentation required to claim tax credits awarded, transferred, or relinquished under this section.

(9) AUDIT AUTHORITY; REVOCATION AND FORFEITURE OF TAX CREDITS; FRAUDULENT CLAIMS.—

(a) Audit authority.—The Department of Revenue may conduct examinations and audits as provided in s. 213.34 to verify that tax credits under this section are received, transferred, and applied according to the requirements of this section. If the Department of Revenue determines that tax credits are not received, transferred, or applied as required by this section, it may, in addition to the remedies provided in this subsection, pursue recovery of such funds pursuant to the laws and rules governing the assessment of taxes.

(b) Revocation of tax credits.—The department may revoke or modify any written decision qualifying, certifying, or otherwise granting eligibility for tax credits under this section if it is discovered that the tax credit applicant submitted any false statement, representation, or certification in any application, record, report, plan, or other document filed in an attempt to receive tax credits under this section. The department shall immediately notify the Department of Revenue of any revoked or modified orders affecting previously granted tax credits. Additionally, the applicant must notify the Department of Revenue of any change in its tax credit claimed.

(c) Forfeiture of tax credits.—A determination by the Department of Revenue, as a result of an audit pursuant to paragraph (a) or from information received from the Office of Film and Entertainment, that an applicant received tax credits pursuant to this section to which the applicant was not entitled is grounds for forfeiture of previously claimed and received tax credits. The applicant is responsible for returning forfeited tax credits to the Department of Revenue, and such funds shall be paid into the General Revenue Fund of the state. Tax credits purchased in good faith are not subject to forfeiture unless the transferee submitted fraudulent information in the purchase or failed to meet the requirements in subsection (5).

(d) Fraudulent claims.—Any applicant that submits fraudulent information under this section is liable for reimbursement of the reasonable costs and fees associated with the review, processing, investigation, and prosecution of the fraudulent claim. An applicant that obtains a credit payment under this section through a claim that is fraudulent is liable for reimbursement of the credit amount plus a penalty in an amount double the credit amount. The penalty is in addition to any criminal penalty to which the applicant is liable for the same acts. The applicant is also liable for costs and fees incurred by the state in investigating and prosecuting the fraudulent claim.

3(10) ANNUAL REPORT.—Each November 1, the Office of Film and Entertainment shall submit an annual report for the previous fiscal year to the Governor, the President of the Senate, and the Speaker of the House of Representatives which outlines the incentive program’s return on investment and economic benefits to the state. The report must also include an estimate of the full-time equivalent positions created by each production that received tax credits under this section and information relating to the distribution of productions receiving credits by geographic region and type of production. The report must also include the expenditures report required under s. 288.1253(3) and the information describing the relationship between tax exemptions and incentives to industry growth required under s. 288.1258(5).

2(11) REPEAL.—This section is repealed July 1, 2016, except that:

(a) Tax credits certified under paragraph (3)(d) before July 1, 2016, may be awarded under paragraph (3)(f) on or after July 1, 2016, if the other requirements of this section are met.

(b) Tax credits carried forward under paragraph (4)(e) remain valid for the period specified.

(c) Subsections (5), (8) and (9) shall remain in effect until July 1, 2021.

History.—s. 2, ch. 2003-81; s. 2, ch. 2005-233; s. 2, ch. 2007-125; s. 56, ch. 2008-4; s. 38, ch. 2009-82; s. 28, ch. 2010-147; s. 26, ch. 2011-76; s. 170, ch. 2011-142; s. 15, ch. 2012-32; s. 44, ch. 2012-96; s. 38, ch. 2013-15; s. 24, ch. 2013-39; s. 26, ch. 2013-42.

1Note.—

A. Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

B. Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

2Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

3Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



288.1258 - Entertainment industry qualified production companies; application procedure; categories; duties of the Department of Revenue; records and reports.

288.1258 Entertainment industry qualified production companies; application procedure; categories; duties of the Department of Revenue; records and reports.—

(1) PRODUCTION COMPANIES AUTHORIZED TO APPLY.—

(a) Any production company engaged in this state in the production of motion pictures, made-for-TV motion pictures, television series, commercial advertising, music videos, or sound recordings may submit an application to the Department of Revenue to be approved by the Office of Film and Entertainment as a qualified production company for the purpose of receiving a sales and use tax certificate of exemption from the Department of Revenue.

(b) For the purposes of this section, “qualified production company” means any production company that has submitted a properly completed application to the Department of Revenue and that is subsequently qualified by the Office of Film and Entertainment.

(2) APPLICATION PROCEDURE.—

(a) The Department of Revenue will review all submitted applications for the required information. Within 10 working days after the receipt of a properly completed application, the Department of Revenue will forward the completed application to the Office of Film and Entertainment for approval.

(b)1. The Office of Film and Entertainment shall establish a process by which an entertainment industry production company may be approved by the office as a qualified production company and may receive a certificate of exemption from the Department of Revenue for the sales and use tax exemptions under ss. 212.031, 212.06, and 212.08.

2. Upon determination by the Office of Film and Entertainment that a production company meets the established approval criteria and qualifies for exemption, the Office of Film and Entertainment shall return the approved application or application renewal or extension to the Department of Revenue, which shall issue a certificate of exemption.

3. The Office of Film and Entertainment shall deny an application or application for renewal or extension from a production company if it determines that the production company does not meet the established approval criteria.

(c) The Office of Film and Entertainment shall develop, with the cooperation of the Department of Revenue and local government entertainment industry promotion agencies, a standardized application form for use in approving qualified production companies.

1. The application form shall include, but not be limited to, production-related information on employment, proposed budgets, planned purchases of items exempted from sales and use taxes under ss. 212.031, 212.06, and 212.08, a signed affirmation from the applicant that any items purchased for which the applicant is seeking a tax exemption are intended for use exclusively as an integral part of entertainment industry preproduction, production, or postproduction activities engaged in primarily in this state, and a signed affirmation from the Office of Film and Entertainment that the information on the application form has been verified and is correct. In lieu of information on projected employment, proposed budgets, or planned purchases of exempted items, a production company seeking a 1-year certificate of exemption may submit summary historical data on employment, production budgets, and purchases of exempted items related to production activities in this state. Any information gathered from production companies for the purposes of this section shall be considered confidential taxpayer information and shall be disclosed only as provided in s. 213.053.

2. The application form may be distributed to applicants by the Office of Film and Entertainment or local film commissions.

(d) All applications, renewals, and extensions for designation as a qualified production company shall be processed by the Office of Film and Entertainment.

(e) In the event that the Department of Revenue determines that a production company no longer qualifies for a certificate of exemption, or has used a certificate of exemption for purposes other than those authorized by this section and chapter 212, the Department of Revenue shall revoke the certificate of exemption of that production company, and any sales or use taxes exempted on items purchased or leased by the production company during the time such company did not qualify for a certificate of exemption or improperly used a certificate of exemption shall become immediately due to the Department of Revenue, along with interest and penalty as provided by s. 212.12. In addition to the other penalties imposed by law, any person who knowingly and willfully falsifies an application, or uses a certificate of exemption for purposes other than those authorized by this section and chapter 212, commits a felony of the third degree, punishable as provided in ss. 775.082, 775.083, and 775.084.

(3) CATEGORIES.—

(a)1. A production company may be qualified for designation as a qualified production company for a period of 1 year if the company has operated a business in Florida at a permanent address for a period of 12 consecutive months. Such a qualified production company shall receive a single 1-year certificate of exemption from the Department of Revenue for the sales and use tax exemptions under ss. 212.031, 212.06, and 212.08, which certificate shall expire 1 year after issuance or upon the cessation of business operations in the state, at which time the certificate shall be surrendered to the Department of Revenue.

2. The Office of Film and Entertainment shall develop a method by which a qualified production company may annually renew a 1-year certificate of exemption for a period of up to 5 years without requiring the production company to resubmit a new application during that 5-year period.

3. Any qualified production company may submit a new application for a 1-year certificate of exemption upon the expiration of that company’s certificate of exemption.

(b)1. A production company may be qualified for designation as a qualified production company for a period of 90 days. Such production company shall receive a single 90-day certificate of exemption from the Department of Revenue for the sales and use tax exemptions under ss. 212.031, 212.06, and 212.08, which certificate shall expire 90 days after issuance, with extensions contingent upon approval of the Office of Film and Entertainment. The certificate shall be surrendered to the Department of Revenue upon its expiration.

2. Any production company may submit a new application for a 90-day certificate of exemption upon the expiration of that company’s certificate of exemption.

(4) DUTIES OF THE DEPARTMENT OF REVENUE.—

(a) The Department of Revenue shall review the initial application and notify the applicant of any omissions and request additional information if needed. An application shall be complete upon receipt of all requested information. The Department of Revenue shall forward all complete applications to the Office of Film and Entertainment within 10 working days.

(b) The Department of Revenue shall issue a numbered certificate of exemption to a qualified production company within 5 working days of the receipt of an approved application, application renewal, or application extension from the Office of Film and Entertainment.

(c) The Department of Revenue may promulgate such rules and shall prescribe and publish such forms as may be necessary to effectuate the purposes of this section or any of the sales tax exemptions which are reasonably related to the provisions of this section.

(d) The Department of Revenue is authorized to establish audit procedures in accordance with the provisions of ss. 212.12, 212.13, and 213.34 which relate to the sales tax exemption provisions of this section.

1(5) RELATIONSHIP OF TAX EXEMPTIONS AND INCENTIVES TO INDUSTRY GROWTH; REPORT TO THE LEGISLATURE.—The Office of Film and Entertainment shall keep annual records from the information provided on taxpayer applications for tax exemption certificates beginning January 1, 2001. These records also must reflect a ratio of the annual amount of sales and use tax exemptions under this section, plus the incentives awarded pursuant to s. 288.1254 to the estimated amount of funds expended by certified productions. In addition, the office shall maintain data showing annual growth in Florida-based entertainment industry companies and entertainment industry employment and wages. The employment information must include an estimate of the full-time equivalent positions created by each production that received tax credits pursuant to s. 288.1254. The Office of Film and Entertainment shall include this information in the annual report for the entertainment industry financial incentive program required under s. 288.1254(10).

History.—s. 1, ch. 2000-182; s. 8, ch. 2001-106; s. 29, ch. 2010-147; s. 27, ch. 2011-76; s. 25, ch. 2013-39; s. 27, ch. 2013-42.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”






Part II - DIVISION OF BOND FINANCE (ss. 288.13-288.33)

288.13 - Cooperation with other units, boards, agencies, and individuals.

288.13 Cooperation with other units, boards, agencies, and individuals.—Express authority and power is hereby given any county, municipality, drainage district, road or bridge district, school district or any other political subdivision, board, or commission in the state to make and enter into, with the Division of Bond Finance of the State Board of Administration, contracts and leases, within the provisions and purposes of this chapter. The division is hereby expressly authorized to make agreements with and enter into any and all contracts with any political subdivisions of the state.

History.—s. 3, ch. 15861, 1933; CGL 1936 Supp. 4151 (112); s. 2, ch. 22821, 1945; s. 11, ch. 29788, 1955; ss. 22, 35, ch. 69-106; s. 264, ch. 92-279; s. 55, ch. 92-326.

Note.—Former s. 420.04.



288.14 - Board of Trustees of Internal Improvement Trust Fund may cooperate.

288.14 Board of Trustees of Internal Improvement Trust Fund may cooperate.—The Board of Trustees of the Internal Improvement Trust Fund may convey and grant to the Division of Bond Finance of the State Board of Administration, and enter into agreements permitting the use and occupation by the division, with or without compensation, of land under its control and not in use for state purposes, including swamps, overflowed lands, bottoms of streams, lakes, rivers, bays, and other waters of the state, and the riparian rights thereto appertaining, as, in the judgment of said board, may be reasonably necessary in carrying out the provisions of this chapter.

History.—s. 4, ch. 15861, 1933; CGL 1936 Supp. 4151(113); s. 11, ch. 29788, 1955; s. 2, ch. 61-119; ss. 22, 27, 35, ch. 69-106; s. 265, ch. 92-279; s. 55, ch. 92-326.

Note.—Former s. 420.05.



288.15 - Powers of Division of Bond Finance.

288.15 Powers of Division of Bond Finance.—There is hereby granted to and vested in the Division of Bond Finance of the State Board of Administration the power, right, franchise, and authority:

(1) To take, exclusively occupy, use, and possess rights-of-way for any projects, enterprises, or undertakings of the division, over and across state-owned lands not otherwise in use for state purposes.

(2)(a) The division is hereby authorized and empowered to exercise the power of eminent domain and may condemn for the use of the division any and all lands, easements, rights-of-way, riparian rights, property, and property rights of every description required in carrying out the objects and purposes of this chapter.

(b) The proceedings for condemnation hereunder may be instituted and conducted in the name of the division, and the procedure shall be the same as is prescribed by chapter 73.

(3) To own and to acquire by donation, purchase, or otherwise, real and personal property, tangible and intangible, and to lease, sell, alienate, and dispose of the same or any part or parts thereof in carrying out the objects and purposes of this chapter.

(4) To subscribe for, purchase, acquire, own, sell, or otherwise dispose of bonds and obligations of municipalities and political subdivisions of the state, needful or incident to carrying out the objects and purposes of this chapter, and exercise all the rights, powers, and privileges incident to ownership thereof.

(5) In order to carry out the objectives and purposes of this chapter, the division is authorized to acquire, own, construct, operate, maintain, improve, and extend public buildings, facilities, or works within the state which are of the character hereinafter specifically mentioned. All public buildings, facilities, and works which the division is authorized to own, construct, operate, and maintain must be such as can ultimately be owned and operated by an agency, department, board, bureau, or commission of the state. All or any such buildings, facilities, or works may be of a revenue-producing character in order that the cost of the same or some part of improvements or extensions thereto may be paid from receipts therefrom, including in Tallahassee only rentals, leases, and sales to both public and nonpublic agencies through the issue and sales or disposition of revenue bonds, notes, or certificates of the division. The buildings, facilities, and works which the division is hereby authorized to acquire, construct, operate, maintain, improve, and extend are:

(a) Toll bridges or tunnels, and toll roads wherever the same are connected with or form a part of the state system of public roads. The location and construction of same shall first be approved by the Department of Transportation.

(b) To accept as a gift or grant or to purchase or lease from the Federal Government any personal property or any real property, fixtures, or appurtenances thereto, located in the state, payment for which can be made from the revenues derived therefrom, which will be used in the development of the agriculture, forest and reforestation of the state or such property as will provide recreation for the public and citizens of the state.

(c) It is expressly declared that the Division of Bond Finance shall not be authorized:

1. Except as is provided in s. 288.13, to acquire, own, or construct any buildings, facilities, or works which are to be maintained and operated solely for municipal or local purpose; and

2. To so accept, purchase, or lease from the Federal Government any property or business ordinarily owned and operated by private business; provided, however, this provision does not prohibit or limit such purchase, acceptance of gift, or lease of surplus property to be used for noncompetitive government purposes.

(d) Public buildings, facilities, and additions or improvements to existing buildings and facilities for ultimate use in connection with any of the several state institutions, departments, bureaus, boards, or commissions; and, in furtherance of this paragraph, the Department of Management Services, the Board of Governors of the State University System, and the State Board of Education are authorized to cooperate with the Division of Bond Finance and to do and perform all acts and things necessary thereto. Any property acquired by the Division of Bond Finance under the provisions of this chapter may ultimately be conveyed to the state free and clear of all debt or other encumbrance.

(e) The Division of Bond Finance is hereby authorized to collect reasonable rentals, tolls, or charges for the use of public buildings, facilities, or works constructed, acquired, or owned by it and for the products and services of the same exclusively for the purpose of paying the expenses of improving, repairing, maintaining, and operating its facilities and properties and paying the principal and interest on its obligations. The division is authorized by reasonable regulations to prescribe for the use of buildings, facilities, works, or projects owned and operated by it, the amount of rentals, tolls, or charges and may make and enter into contracts with any municipality, district, county or other political subdivision, board, commission, agency, or department of the state for the use of such projects or sale of the products or services thereof; provided, that the receipts from any project shall not be expended on any other project except as provided in subsection (8).

(f) However, the provisions of this chapter shall not be construed to authorize the construction, acquisition, ownership, or operation by the division of any project other than the class of projects referred to in this subsection.

(6) To secure, assemble, study, map, plat, and chart any and all data which may pertain to the governance, rehabilitation, welfare, health, transportation, commerce, marketing, finance, business, population, land use, sanitation, waterways, mineral resources, parks, wildlife, public buildings and property, and the laws relating to social, economic, or conservational matters of the state, its political subdivisions, and its people for the purpose of advising and assisting, proposing, and recommending to state administrative officers, the state Legislature, and the people of the state plans for the future development, welfare, and governance of the state, in order that the state’s plan of development may be coordinated, its economic resources be conserved, and the welfare of its people be promoted.

(7) It is expressly provided:

(a) That nothing in this chapter shall be construed as vesting in the Division of Bond Finance the power, right, or privilege to engage in private enterprise or business for profit; and

(b) That nothing in this chapter shall authorize the purchase, condemnation, or other acquisition by the division of the properties or securities of privately owned utilities or any part of same.

(8) The division is hereby authorized and directed to proceed with the acquisition of land and buildings thereon now needed or to be needed for use in whole or in part by any agency, board, bureau, or commission of the state, such acquisition to be within the area defined by the Department of Management Services for the long-range development of the proposed Capitol Center; and

(a) To construct, acquire, own, and operate buildings and facilities thereon, such buildings and facilities to be financed by the revenue they yield, through the issuance of revenue certificates;

(b) To have specific authority in financing the acquisition, construction, and operation of such buildings and facilities, to utilize rentals to both public and nonpublic agencies as well as any regularly appropriated state or other public funds; however, no revenue from lands, buildings, or facilities now owned by the state may be pledged to finance the acquisition of land, buildings, or facilities pursuant to the provisions of this law, except revenue from land, buildings, or facilities purchased or acquired pursuant to the provisions of this law.

(9) Subsections (5) and (8) shall be liberally construed to effectuate the objectives and purposes thereof and the public policy of the state as hereby declared.

History.—ss. 5, 6, ch. 15861, 1933; CGL 1936 Supp. 4151(114), (115); ss. 3, 4, ch. 20509, 1941; s. 3, ch. 22821, 1945; ss. 1, 2, 3, ch. 26851, 1951; s. 11, ch. 29788, 1955; s. 2, ch. 57-57; s. 2, ch. 65-173; s. 3, ch. 65-178; s. 2, ch. 65-255; s. 2, ch. 65-525; s. 18, ch. 69-216; ss. 22, 23, 25, 35, ch. 69-106; s. 84, ch. 71-355; s. 2, ch. 73-326; s. 2, ch. 75-70; s. 20, ch. 83-216; s. 58, ch. 85-349; s. 5, ch. 88-215; s. 266, ch. 92-279; s. 55, ch. 92-326; s. 92, ch. 98-279; s. 37, ch. 2007-217.

Note.—Former s. 420.06.



288.17 - Revenue certificates.

288.17 Revenue certificates.—The Division of Bond Finance of the State Board of Administration is authorized to issue interest-bearing revenue certificates for construction of all state buildings approved by the Legislature in its appropriation acts and requested by the Department of Management Services or by the Board of Governors of the State University System.

History.—s. 1, ch. 29831, 1955; s. 1, ch. 65-512; s. 1, ch. 67-603; ss. 22, 35, ch. 69-106; s. 85, ch. 71-355; s. 267, ch. 92-279; s. 55, ch. 92-326; s. 38, ch. 2007-217.



288.18 - Planning, promoting, and supervising state building projects.

288.18 Planning, promoting, and supervising state building projects.—

(1) The Department of Management Services shall be responsible for promoting any state building project financed as provided by law in any community where a state building is needed.

(2) Whenever the Division of Bond Finance and the Board of Administration shall find a building project financially feasible, all state agencies, commissions, bureaus, or branch offices of any department occupying rented office space in the area, shall occupy space in the state buildings to the extent that space is available.

(3) Any state agency required to occupy space by the Department of Management Services may contract for such space and pledge such rentals as are provided and appropriated by the Legislature for the purpose of financing the retirement of revenue certificates for the lifetime of any issue.

History.—s. 2, ch. 29831, 1955; ss. 22, 35, ch. 69-106; s. 83, ch. 71-377; s. 2, ch. 75-70; s. 59, ch. 85-349; s. 268, ch. 92-279; s. 55, ch. 92-326; s. 93, ch. 98-279.



288.23 - Division authorized to acquire roads and bridges.

288.23 Division authorized to acquire roads and bridges.—

(1) The Division of Bond Finance of the State Board of Administration is authorized and empowered, upon the application of any county or counties evidenced by resolution of the board or boards of county commissioners thereof, to acquire by purchase, gift, or eminent domain and/or to construct within such county or counties so making application therefor, any road or bridge, including the acquisition of necessary rights-of-way therefor, connecting state highways within such county or counties; provided, however, in the event the said division shall determine, agree, or contract to build or construct any road or bridge under the provisions hereof then it shall so advise the Department of Transportation of such determination, agreement, or contract and shall give the Department of Transportation complete copies of all documents, agreements, resolutions, contracts, and instruments relating to such matter and shall request the Department of Transportation to do such construction work including the acquisition of necessary rights-of-way, planning, surveying, and actual construction of such project and shall also transfer to the credit of the Department of Transportation in the Treasury of the state the funds hereinafter provided for such projects and the Department of Transportation shall thereupon be authorized, empowered, and directed to proceed with such construction, including the acquisition of necessary rights-of-way, and to use the said funds for such work, and no other work, in the same manner that it is now authorized to use the funds otherwise provided by law for its use in construction of roads and bridges.

(2) The authority herein and hereby conferred to acquire rights-of-way shall be construed to extend to and include the acquisition of new rights-of-way separately to be used in the future for the construction of new roads and new bridges and for the acquisition of rights-of-way to be used in the future for widening or four-laning or extending, or otherwise improving, existing state roads and bridges. Provided, however, that no rights-of-way shall be acquired hereunder except for use in the construction of roads and bridges that have been prior to such acquisition legally designated as state roads and bridges, and provided further, that if any provision or any part of any provision of this amended section shall be held invalid, such invalidity shall not affect the validity of the remaining provisions of this amended section. The acquisition of rights-of-way as provided above separately and in advance of the construction of improvements on such rights-of-way, shall be and constitute a separate project or purpose under the provisions of this chapter or under the provisions of any other law or laws, and the Division of Bond Finance shall be fully authorized to issue its bonds, notes or certificates in the manner provided in this chapter to finance the cost of the acquisition of such rights-of-way separately and in advance of the construction of improvements on such rights-of-way.

History.—s. 1, ch. 23758, 1947; s. 11, ch. 29788, 1955; s. 1, ch. 57-86; ss. 22, 23, 35, ch. 69-106; s. 269, ch. 92-279; s. 55, ch. 92-326.

Note.—Former s. 420.12.



288.24 - Division authorized to acquire ferries and toll ferries.

288.24 Division authorized to acquire ferries and toll ferries.—

(1) The Division of Bond Finance of the State Board of Administration is authorized:

(a) To acquire, own, maintain, and operate ferries and toll ferries wherever the same are connected with or form a part of or are auxiliary to the state system of public roads.

(b) To fix and collect reasonable rentals, tolls, or charges for the use of any ferries operated by or under agreement with the said division.

(c) To enter into a contract or contracts with the Department of Transportation for the acquisition, maintenance, or operation of any such ferry or ferries.

(2) The acquisition, ownership, maintenance, and operation of said ferries and toll ferries shall be exercised in accordance with existing laws governing the powers of said division in connection with other buildings, facilities, additions, and improvements.

History.—ss. 1, 2, 3, 4, ch. 25009, 1949; s. 11, ch. 29788, 1955; ss. 22, 23, 35, ch. 69-106; s. 60, ch. 79-164; s. 270, ch. 92-279; s. 55, ch. 92-326.

Note.—Former s. 420.121.



288.27 - Lease or sale by division.

288.27 Lease or sale by division.—The Division of Bond Finance is authorized and empowered to lease or sell roads or bridges acquired or constructed pursuant to s. 288.23 to the Department of Transportation, upon such terms and conditions as will secure sufficient revenue for paying all cost incurred in connection with the acquisition or construction of such roads or bridges and which will represent the fair market value thereof for leasehold and for purchase purposes.

History.—s. 3, ch. 23758, 1947; s. 11, ch. 29788, 1955; ss. 22, 23, 35, ch. 69-106.

Note.—Former s. 420.14.



288.28 - Department of Transportation authorized to lease or purchase certain roads and bridges.

288.28 Department of Transportation authorized to lease or purchase certain roads and bridges.—The Department of Transportation is hereby authorized and empowered to lease or purchase from the Division of Bond Finance of the State Board of Administration such roads or bridges as may have been acquired or constructed under the provisions of s. 288.23 and to pay either the rental or the purchase price from the surplus gasoline taxes which may, in the future, accrue to the credit of the county or counties in which the road or bridge is located, under the provisions of s. 9, Art. XII of the State Constitution.

History.—s. 4, ch. 23758, 1947; s. 1, ch. 26768, 1951; s. 11, ch. 29788, 1955; ss. 22, 23, 35, ch. 69-106; s. 18, ch. 69-216; s. 271, ch. 92-279; s. 55, ch. 92-326.

Note.—Former s. 420.15.



288.281 - Financing construction or acquisition of roads and bridges; additional method.

288.281 Financing construction or acquisition of roads and bridges; additional method.—

(1) Upon request of any county, any road or bridge district, or any authority, evidenced by a resolution duly adopted by the governing body thereof, the Division of Bond Finance of the State Board of Administration is authorized and empowered to issue and sell interest-bearing bonds, notes, or certificates in its own name for and on behalf of said county, road or bridge district, or authority, for the purpose of financing the construction of roads or bridges within the county, district, or authority, or the acquisition of rights-of-way for such roads. The governing body of the county, district, or authority may request in said resolution that the division construct or acquire said project by and through its statutory agent, the Department of Transportation.

(2) Any county, road or bridge district, or authority making application to the Division of Bond Finance pursuant to this section may prescribe the terms, conditions, and limitations under which said bonds, notes, or certificates shall be issued and sold and the proceeds of the sale of said bonds, notes, and certificates shall be applied.

(3) Any bonds, notes, or certificates issued by the division pursuant to this section may be secured by and payable as to both principal and interest, in whole or in part, from the 20-percent surplus gasoline tax funds accruing under the provisions of s. 9, Art. XII of the State Constitution, tolls or other revenue derived from the operation of the project, or ad valorem taxes or any combination thereof that may be legally available to said county, road or bridge district, or authority. If authorized by the Department of Transportation bonds, notes, or certificates may be additionally secured by and payable as to both principal and interest from legally available 80-percent surplus gasoline tax funds accruing to the Department of Transportation under the provisions of s. 9, Art. XII of the State Constitution.

(4) This section is intended to be cumulative of other powers granted to the Division of Bond Finance, the Department of Transportation, the counties, districts, and authorities under other provisions of law and is not intended to repeal, abrogate, or modify any such provisions.

History.—s. 1, ch. 61-433; ss. 22, 23, 35, ch. 69-106; s. 18, ch. 69-216; s. 272, ch. 92-279; s. 55, ch. 92-326.



288.29 - Ratifying prior transactions.

288.29 Ratifying prior transactions.—Any transaction heretofore consummated, or in the process of consummation, in whole or in part, concerning the acquisition, condemnation, financing, construction, lease, or sale of any such road or bridge within the intendment of ss. 288.23, 288.24, 288.27, 288.28, 288.29, 288.30, be and the same is hereby ratified, legalized and confirmed.

History.—s. 5, ch. 23758, 1947; s. 11, ch. 29788, 1955.

Note.—Former s. 420.16.



288.30 - Cumulative provisions.

288.30 Cumulative provisions.—Sections 288.23, 288.24, 288.27, 288.28, and 288.29 are intended to be cumulative of other powers granted to the Division of Bond Finance and the Department of Transportation under other provisions of law and are not intended to repeal, abrogate, or modify any such provisions.

History.—s. 6, ch. 23758, 1947; s. 11, ch. 29788, 1955; ss. 22, 23, 35, ch. 69-106.

Note.—Former s. 420.17.



288.31 - Armories; financing construction authorized.

288.31 Armories; financing construction authorized.—

(1) The Division of Bond Finance of the State Board of Administration shall have the power to borrow money and incur obligations by way of bonds, notes, or revenue certificates and issue such obligations for the purpose of financing, either in whole or in part, the construction of armories in such counties and municipalities as designated by the State Armory Board. The authority hereby conferred shall empower the said division to issue such certificates or bonds for the financing of the share or portion of the cost to be borne by a county or municipality when required by the provisions of a grant of funds from the state or the Federal Government or any other source, or to authorize the borrowing and issuing of obligations for financing such an armory in its entirety. Bonds, notes, or certificates issued hereunder shall be issued in conformity to all the provisions of chapter 215, and the division shall be empowered to fix the rentals or charges to be collected for the purpose of the retirement or purchase of said obligations. The division and the county or municipality shall be empowered to enter into such lease, or leases, as may be necessary to ensure the providing of sufficient funds to retire such obligations and when the said obligations shall have been fully paid, the armory shall be conveyed to the state. Leases with the county or municipality under the terms of this section shall provide for the control of the building and its use to be vested in the military commander representing the Armory Board in accordance with the provisions of s. 250.40.

(2) For the purpose of determining the amount of the contribution of any county or municipality toward the requirement of matching state or federal funds, real estate provided or donated by such county or municipality may be considered as a portion of the contribution required to the amount of the fair appraised value of the same as determined by the Armory Board, and all lands, buildings and structures shall be conveyed to and become the property of the Division of Bond Finance when it acts under the provisions of this section, the same to be conveyed to the state when all obligations against same shall have been paid in full.

(3) Nothing in this section shall be construed as authorizing the pledging, mortgaging or otherwise hypothecating the real estate and armory building, but the obligations issued hereunder shall pledge only the income from the armory building as covered in its rental by the county or municipality or from other sources.

(4) The purpose of this section is to provide a means for financing and supplying the funds necessary to be furnished by a county or municipality to meet and match funds made available by the state or federal government on a matching basis or to provide the total amount of the construction costs of armories.

(5) Counties and municipalities are hereby authorized and empowered to levy taxes not to exceed 1 mill to provide the funds necessary for the lease or leases herein provided and for the retirement of bonds or certificates of indebtedness issued by the division under the provisions of this section.

(6) Nothing in this section, however, shall be construed to repeal any provision of chapter 250, as amended in 1949.

History.—s. 1, ch. 24200, 1947; ss. 1, 2, ch. 25125, 1949; (2), s. 10, ch. 26484, 1951; s. 11, ch. 29788, 1955; ss. 22, 35, ch. 69-106; s. 273, ch. 92-279; s. 55, ch. 92-326; s. 22, ch. 2004-5.

Note.—Former s. 420.18.



288.33 - School buildings; financing construction authorized.

288.33 School buildings; financing construction authorized.—

(1) Upon the request of the school board of any district with the approval of the State Board of Education evidenced by a resolution duly adopted by the governing body of each of such boards, the Division of Bond Finance of the State Board of Administration is authorized and empowered to issue and sell interest-bearing revenue bonds, notes, or certificates in its own name for the purpose of constructing, within the county, school buildings or additions thereto for rent, lease, or purchase by the school board of the district. The Division of Bond Finance may, by contract, make the school board its agent for the acquisition or construction of such school buildings, classrooms, or facilities.

(2) Any school board, making application to the Division of Bond Finance pursuant to this section may prescribe the terms, conditions and limitations under which said bonds, notes, or certificates shall be issued and sold and the proceeds of the sale of said bonds, notes, and certificates shall be applied.

(3) Under no circumstances shall any bonds, notes or certificates issued under this section by the division be construed as an obligation of the state nor of its subdivisions nor shall the state or its subdivisions under any theory be bound therefor. They shall be solely and only the obligations of the division in its corporate and representative capacity and shall be secured only by such revenues as shall be pledged as security for the payment thereof.

(4) Any revenue bonds, notes or certificates issued by the Division of Bond Finance pursuant to this section may be secured by a lease-purchase agreement executed by the school board, which agreement may remain in effect until the bonds and all interest thereon and any refunding thereof have been paid in full. As security for the rentals agreed to be paid under the terms of the lease-purchase agreement, the school board may pledge and agree to pay as such rentals any moneys legally available for school purposes to such school board not prohibited by the Florida Constitution. Each school board requesting the construction of school buildings under this section shall annually request in its budget sufficient funds to meet the annual rentals agreed to be paid the Division of Bond Finance for lease or purchase of said buildings.

(5) As further security for the repayment of said revenue bonds, notes or certificates, the said school board is authorized to pledge as rentals any funds which may be appropriated by the Legislature for school purposes to said school board. The authority to pledge funds provided for in this subsection is expressly limited to any funds as, if, and when appropriated, in that the Legislature is under no obligation to make any future appropriation.

(6) Any school board requesting the Division of Bond Finance to construct school buildings pursuant to this section shall use said leased buildings for school purposes so long as a need exists therefor and until all of said revenue bonds, notes or certificates and the interest thereon, including any refundings thereof are paid in full; and thereupon title to said buildings shall vest in the school board.

(7) This section is intended to be cumulative to the other powers granted to the Division of Bond Finance and is not intended to repeal or abrogate any such other powers. In financing school buildings pursuant to this section the division may utilize all the powers granted under this chapter.

(8) No approval of any other state board, body, agency, or official other than as specified herein, shall be required for the issuance of such revenue bonds, notes or certificates as provided in this section except the approval of the State Board of Administration in the manner now provided by law.

History.—s. 1, ch. 67-428; ss. 22, 28, 35, ch. 69-106; s. 1, ch. 69-300; s. 274, ch. 92-279; s. 55, ch. 92-326.






Part III - FOREIGN TRADE ZONES (ss. 288.35-288.38)

288.35 - Definitions.

288.35 Definitions.—The following terms, wherever used or referred to in this part, shall have the following meanings:

(1) “Corporation” means any corporation organized for the purpose of establishing, operating, and maintaining a foreign trade zone.

(2) “Government agency” means the state or any county or political subdivision thereof; any state agency; any consolidated government of a county, and some or all of the municipalities located within the county; any chartered municipality in the state; and any of the institutions of such consolidated governments, counties, or municipalities. Specifically included are airports, port authorities, industrial authorities, and Space Florida.

(3) “Act of Congress” means the Act of Congress approved June 18, 1934, entitled an Act to provide for the establishment, operation, and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes, as amended, and commonly known as the Foreign Trade Zones Act of 1934, 19 U.S.C. ss. 81a-81u.

(4) “Operational and promotional advancements” means any advance of state funds which are drawn from the State Treasury for the purpose of paying legal obligations of the state on a cash basis.

History.—s. 1, ch. 76-42; s. 3, ch. 78-375; s. 15, ch. 99-256; s. 6, ch. 2002-183; s. 56, ch. 2006-60.



288.36 - Foreign trade zones; authority to establish, operate, and maintain.

288.36 Foreign trade zones; authority to establish, operate, and maintain.—Any corporation or government agency shall have the power to apply to the proper authorities of the United States for a grant of the privilege of establishing, operating, and maintaining foreign trade zones and foreign trade subzones under the provisions of the Act of Congress and, when the grant is issued, to accept the grant and to establish, operate, and maintain the foreign trade zones and foreign trade subzones and do all things necessary and proper to carry into effect the establishment, operation, and maintenance of such zones, all in accordance with the Act of Congress and other applicable laws and rules and regulations.

History.—s. 2, ch. 76-42.



288.37 - Foreign trade zones; authority to select and describe locations and make rules.

288.37 Foreign trade zones; authority to select and describe locations and make rules.—Any corporation or government agency may select and describe the location of the foreign trade zones or foreign trade subzones for which an application is made under the provisions of the Act of Congress and make such rules and regulations concerning the establishment, operation, and maintenance of the foreign trade zones or foreign trade subzones as may be necessary to comply with the Act of Congress or as may be necessary to comply with the rules and regulations made in accordance with the Act of Congress.

History.—s. 3, ch. 76-42.



288.38 - Applicability of state laws and rules concerning citrus fruit and products.

288.38 Applicability of state laws and rules concerning citrus fruit and products.—Any application for establishment of a foreign trade zone made pursuant hereto shall include a provision that all laws of this state and rules of the Florida Department of Citrus applicable to citrus fruit and processed citrus products shall equally apply within any foreign trade zone so established.

History.—s. 4, ch. 76-42.






Part IV - SMALL AND MINORITY BUSINESS (ss. 288.7015-288.714)

288.7015 - Appointment of rules ombudsman; duties.

288.7015 Appointment of rules ombudsman; duties.—The Governor shall appoint a rules ombudsman, as defined in s. 288.703, in the Executive Office of the Governor, for considering the impact of agency rules on the state’s citizens and businesses. In carrying out duties as provided by law, the ombudsman shall consult with Enterprise Florida, Inc., at which point the department may recommend to improve the regulatory environment of this state. The duties of the rules ombudsman are to:

(1) Carry out the responsibility provided in s. 120.54(3)(b), with respect to small businesses.

(2) Review state agency rules that adversely or disproportionately impact businesses, particularly those relating to small and minority businesses.

(3) Make recommendations on any existing or proposed rules to alleviate unnecessary or disproportionate adverse effects to businesses.

(4) Each state agency shall cooperate fully with the rules ombudsman in identifying such rules. Further, each agency shall take the necessary steps to waive, modify, or otherwise minimize such adverse effects of any such rules. However, nothing in this section authorizes any state agency to waive, modify, provide exceptions to, or otherwise alter any rule that is:

(a) Expressly required to implement or enforce any statutory provision or the express legislative intent thereof;

(b) Designed to protect persons against discrimination on the basis of race, color, national origin, religion, sex, age, handicap, or marital status; or

(c) Likely to prevent a significant risk or danger to the public health, the public safety, or the environment of the state.

(5) The modification or waiver of any such rule pursuant to this section must be accomplished in accordance with the provisions of chapter 120.

History.—s. 5, ch. 96-320; s. 67, ch. 2010-102; s. 171, ch. 2011-142; s. 45, ch. 2014-17.



288.702 - Short title.

288.702 Short title.—This section and ss. 288.703-288.706 may be cited as the “Florida Small and Minority Business Assistance Act.”

History.—s. 1, ch. 85-104; s. 2, ch. 2007-157.



288.703 - Definitions.

288.703 Definitions.—As used in ss. 288.702-288.706, the term:

(1) “Certified minority business enterprise” means a business which has been certified by the certifying organization or jurisdiction in accordance with s. 287.0943(1) and (2).

(2) “Financial institution” means any bank, trust company, insurance company, savings and loan association, credit union, federal lending agency, or foundation.

(3) “Minority business enterprise” means any small business concern as defined in subsection (6) which is organized to engage in commercial transactions, which is domiciled in Florida, and which is at least 51-percent-owned by minority persons who are members of an insular group that is of a particular racial, ethnic, or gender makeup or national origin, which has been subjected historically to disparate treatment due to identification in and with that group resulting in an underrepresentation of commercial enterprises under the group’s control, and whose management and daily operations are controlled by such persons. A minority business enterprise may primarily involve the practice of a profession. Ownership by a minority person does not include ownership which is the result of a transfer from a nonminority person to a minority person within a related immediate family group if the combined total net asset value of all members of such family group exceeds $1 million. For purposes of this subsection, the term “related immediate family group” means one or more children under 16 years of age and a parent of such children or the spouse of such parent residing in the same house or living unit.

(4) “Minority person” means a lawful, permanent resident of Florida who is:

(a) An African American, a person having origins in any of the black racial groups of the African Diaspora, regardless of cultural origin.

(b) A Hispanic American, a person of Spanish or Portuguese culture with origins in Spain, Portugal, Mexico, South America, Central America, or the Caribbean, regardless of race.

(c) An Asian American, a person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian Subcontinent, or the Pacific Islands, including the Hawaiian Islands before 1778.

(d) A Native American, a person who has origins in any of the Indian Tribes of North America before 1835, upon presentation of proper documentation thereof as established by rule of the Department of Management Services.

(e) An American woman.

(5) “Ombudsman” means an office or individual whose responsibilities include coordinating with the Office of Supplier Diversity for the interests of and providing assistance to small and minority business enterprises in dealing with governmental agencies and in developing proposals for changes in state agency rules.

(6) “Small business” means an independently owned and operated business concern that employs 200 or fewer permanent full-time employees and that, together with its affiliates, has a net worth of not more than $5 million or any firm based in this state which has a Small Business Administration 8(a) certification. As applicable to sole proprietorships, the $5 million net worth requirement shall include both personal and business investments.

History.—s. 2, ch. 85-104; s. 14, ch. 91-162; s. 275, ch. 92-279; s. 55, ch. 92-326; s. 18, ch. 93-187; s. 22, ch. 94-322; s. 59, ch. 96-320; s. 2, ch. 98-295; s. 5, ch. 2000-286; s. 3, ch. 2007-157; s. 172, ch. 2011-142.



288.7031 - Application of certain definitions.

288.7031 Application of certain definitions.—The definitions of “small business,” “minority business enterprise,” and “certified minority business enterprise” provided in s. 288.703 apply to the state and all political subdivisions of the state.

History.—s. 3, ch. 98-295.



288.705 - Statewide contracts register.

288.705 Statewide contracts register.—All state agencies shall in a timely manner provide the Florida Small Business Development Center Procurement System with all formal solicitations for contractual services, supplies, and commodities. The Small Business Development Center shall coordinate with Minority Business Development Centers to compile and distribute this information to small and minority businesses requesting such service for the period of time necessary to familiarize the business with the market represented by state agencies. On or before February 1 of each year, the Small Business Development Center shall report to the department on the use of the statewide contracts register. The report shall include, but not be limited to, information relating to:

(1) The total number of solicitations received from state agencies during the calendar year.

(2) The number of solicitations received from each state agency during the calendar year.

(3) The method of distributing solicitation information to businesses requesting such service.

(4) The total number of businesses using the service.

(5) The percentage of businesses using the service which are owned and controlled by minorities.

(6) The percentage of service-disabled veteran business enterprises using the service.

History.—s. 4, ch. 85-104; s. 277, ch. 92-279; s. 55, ch. 92-326; s. 23, ch. 94-322; s. 60, ch. 96-320; s. 39, ch. 2007-217; s. 2, ch. 2008-155; s. 173, ch. 2011-142.



288.706 - Florida Minority Business Loan Mobilization Program.

288.706 Florida Minority Business Loan Mobilization Program.—

(1) The Legislature finds that it is in the interest of the public welfare to meaningfully assist minority business enterprises that are vital to the overall economy of this state. It is the intent of the Legislature to promote diversity in state contracting by eliminating barriers to minority business enterprises providing goods and services to this state. Finally, the Legislature recognizes the contribution of minority business enterprises to employment opportunities in this state.

(2) The Florida Minority Business Loan Mobilization Program is created to promote the development of minority business enterprises, as defined in s. 288.703(3), increase the ability of minority business enterprises to compete for state contracts, and sustain the economic growth of minority business enterprises in this state. The goal of the program is to assist minority business enterprises by facilitating working capital loans to minority business enterprises that are vendors on state agency contracts. The Department of Management Services shall administer the program.

(3) Notwithstanding ss. 215.422(14) and 216.181(16), and pursuant to s. 216.351, under the Florida Minority Business Loan Mobilization Program, a state agency may disburse up to 10 percent of the base contract award amount to assist a minority business enterprise vendor that is awarded a state agency contract for goods or services in obtaining working capital financing as provided in subsection (5).

(4) Notwithstanding ss. 215.422(14) and 216.181(16), and pursuant to s. 216.351, in lieu of applying for participation in the Florida Minority Business Loan Mobilization Program, a minority business enterprise vendor awarded a state agency contract for the performance of professional services may apply with that contracting state agency for up to 5 percent of the base contract award amount. The contracting state agency may award such advance in order to facilitate the performance of that contract.

(5) The following Florida Minority Business Loan Mobilization Program procedures apply to minority business enterprise vendors for contracts awarded by a state agency for construction or professional services or for the provision of goods or services:

(a) Upon receipt of an award of a prime contract or subcontract, a minority business enterprise vendor may seek to obtain working capital financing from a participating financial institution. The minority business enterprise vendor shall complete all the necessary requirements of the participating financial institution in order to obtain a working capital agreement. A minority business enterprise vendor shall only be entitled to participate in the program if a working capital agreement is established with a participating financial institution.

(b) The working capital agreement may provide for a line of credit that is no less than 125 percent and no more than 200 percent of the designated loan mobilization payment described in paragraph (c).

(c) The designated loan mobilization payment is that portion of the base contract award amount that is to be disbursed by the agency under this section. The actual amount of the designated loan mobilization payment shall be no less than $5,000 and no greater than $250,000. The amount of the designated loan mobilization payment shall be:

1. No less than 5 percent and no more than 10 percent of the base contract award amount between the minority business enterprise prime contract vendor and the contracting state agency; or

2. No less than 5 percent and no more than 10 percent of the base contract award amount between a minority business enterprise subcontract vendor and a minority business enterprise or nonminority business enterprise prime contract vendor.

(d) The designated loan mobilization payment shall be disbursed pursuant to the working capital agreement and this subsection and shall be made payable by the contracting state agency to the minority business enterprise prime contract vendor and the participating financial institution using the tax identification number of the minority business enterprise vendor that is the debtor under the working capital agreement.

(e) The following procedures shall apply when the minority business enterprise is the prime contract vendor to the contracting state agency:

1. Pursuant to s. 216.351, the provisions of ss. 215.422(14) and 216.181(16) do not apply to this paragraph.

2. For construction contracts, the designated loan mobilization payment shall be disbursed when:

a. The minority business enterprise prime contract vendor requests disbursement in the first application for payment.

b. The contracting state agency has issued a notice to proceed and has approved the first application for payment.

3. For contracts other than construction contracts, the designated loan mobilization payment shall be disbursed when:

a. The minority business enterprise prime contract vendor requests disbursement by letter delivered to the contracting state agency after the execution of the contract but prior to the commencement of work.

b. The contracting state agency has approved the minority business enterprise prime contract vendor’s letter of request.

4. The designated loan mobilization payment may be paid by the contracting state agency prior to the commencement of work. In order to ensure that the contract time provisions do not commence until the minority business enterprise prime contract vendor has adequate working capital, the contract documents may provide that the contract shall commence at such time as the contracting state agency releases the designated loan mobilization payment to the minority business enterprise prime contract vendor and participating financial institution pursuant to the working capital agreement.

(f) The following procedures shall apply when the minority business enterprise is the subcontract vendor:

1. For purposes of this paragraph, the term “minority business enterprise subcontract vendor” is limited to subcontractors and suppliers to prime contract vendors that contract with a state agency.

2. A designated loan mobilization payment for a minority business enterprise subcontract vendor shall be made:

a. Upon approval by the contracting state agency of a letter from the minority business enterprise subcontract vendor and prime contract vendor that requests the designated loan mobilization payment and that indicates that the prime contract vendor is on notice of the request.

b. Payable to the prime contract vendor and the participating financial institution, which shall pay these funds to the minority business enterprise subcontract vendor within 10 business days after the receipt of the funds from the state.

3. No prime contract vendor shall retain more than 5 percent of the amount earned by a minority business enterprise subcontract vendor participating in this program, except that if the prime contract vendor is also participating in this program, the amount the prime contract vendor retains shall be subject to the provisions governing prime contract vendors.

(6) All prime contract vendors shall be required to incorporate the designated loan mobilization payment procedures in subcontract agreements or purchase orders with minority business enterprise vendors participating in this program and to cooperate in the release of designated loan mobilization payments to achieve the objective of providing working capital for minority business enterprise subcontract vendors.

(7) The contracting state agency shall encourage prime contract vendors to make weekly or biweekly payments to minority business enterprise subcontract vendors participating in this program.

(8) The contracting state agency shall monitor compliance with this section. Nothing contained in this section shall be construed to limit the contracting state agency’s right to insist upon strict compliance with the requirements of the contract documents.

(9) The contracting state agency shall not be a party to a working capital agreement between a participating financial institution and a participating minority business enterprise vendor. The participating financial institution shall notify the contracting state agency head of vendor program applications received by such institution.

(10) The Department of Management Services shall maintain a listing of financial institutions willing to participate in the Florida Minority Business Loan Mobilization Program. This list of financial institutions shall not be exclusive. A minority business enterprise vendor who has a working relationship with a financial institution is encouraged to request that the financial institution apply to participate as a financial institution for the program.

(11) The Department of Management Services shall collaborate with Enterprise Florida, Inc., and the department to assist in the development and enhancement of black business enterprises.

History.—s. 1, ch. 2002-303; s. 1, ch. 2003-268; s. 4, ch. 2007-157; s. 174, ch. 2011-142; s. 33, ch. 2012-5; s. 22, ch. 2013-18.



288.7094 - Black business investment corporations.

288.7094 Black business investment corporations.—

(1) The term “black business investment corporation” means a corporation that provides loans, loan guarantees, or investments to black business enterprises under s. 288.7102.

(2) A black business investment corporation that meets the requirements of s. 288.7102(4) is eligible to participate in the Black Business Loan Program and shall receive priority consideration by the department for participation in the program.

History.—s. 10, ch. 2007-157; s. 3, ch. 2008-140; s. 175, ch. 2011-142.



288.7102 - Black Business Loan Program.

288.7102 Black Business Loan Program.—

(1) The Black Business Loan Program is established in the department, which shall annually certify eligible recipients and subsequently disburse funds appropriated by the Legislature, through such eligible recipients, to black business enterprises that cannot obtain capital through conventional lending institutions but that could otherwise compete successfully in the private sector.

(2) The department shall establish an application and annual certification process for entities seeking funds to participate in providing loans, loan guarantees, or investments in black business enterprises pursuant to the Florida Black Business Investment Act. The department shall process all applications and recertifications submitted by June 1 on or before July 31.

(3) If the Black Business Loan Program is appropriated any funding in a fiscal year, the department shall distribute an equal amount of the appropriation, calculated as the total annual appropriation divided by the total number of program recipients certified on or before July 31 of that fiscal year.

(4) To be eligible to receive funds and provide loans, loan guarantees, or investments under this section, a recipient must:

(a) Be a corporation registered in the state.

(b) For an existing recipient, annually submit to the department a financial audit performed by an independent certified public accountant for the most recently completed fiscal year, which audit does not reveal any material weaknesses or instances of material noncompliance.

(c) For a new recipient:

1. Demonstrate that its board of directors includes citizens of the state experienced in the development of black business enterprises.

2. Demonstrate that the recipient has a business plan that allows the recipient to operate in a manner consistent with this section and the rules of the department.

3. Demonstrate that the recipient has the technical skills to analyze and evaluate applications by black business enterprises for loans, loan guarantees, or investments.

4. Demonstrate that the recipient has established viable partnerships with public and private funding sources, economic development agencies, and workforce development and job referral networks.

5. Demonstrate that the recipient can provide a private match equal to 20 percent of the amount of funds provided by the department.

(d) For an existing or new recipient, agree to maintain the recipient’s books and records relating to funds received by the department according to generally accepted accounting principles and in accordance with the requirements of s. 215.97(7) and to make those books and records available to the department for inspection upon reasonable notice.

(5) Each eligible recipient must meet the requirements of this section, the terms of the contract between the recipient and the department, and any other applicable state or federal laws. An entity may not receive funds unless the entity meets annual certification requirements.

(6) Upon approval by the department and before release of the funds as provided in this section, the department shall issue a letter certifying the applicant as qualified for an award. The department and the applicant shall enter into an agreement that sets forth the conditions for award of the funds. The agreement must include the total amount of funds awarded; the performance conditions that must be met once the funding has been awarded, including, but not limited to, compliance with all of the requirements of this section for eligible recipients of funds under this section; and sanctions for failure to meet performance conditions, including any provisions to recover awards.

(7) The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this section.

(8) A black business investment corporation certified by the department as an eligible recipient under this section is authorized to use funds appropriated for the Black Business Loan Program in any of the following forms:

(a) Purchases of stock, preferred or common, voting or nonvoting; however, no more than 40 percent of the funds may be used for direct investments in black business enterprises;

(b) Loans or loan guarantees, with or without recourse, in either a subordinated or priority position; or

(c) Technical support to black business enterprises, not to exceed 9 percent of the funds received, and direct administrative costs, not to exceed 12 percent of the funds received.

(9) It is the intent of the Legislature that if any one type of investment mechanism authorized in subsection (8) is held to be invalid, all other valid mechanisms remain available.

(10) All loans, loan guarantees, and investments, and any income related thereto, shall be used to carry out the public purpose to develop black business enterprises. This subsection does not preclude a reasonable profit for the participating black business investment corporation or for return of equity developed to the state and participating financial institutions upon any distribution of the assets or excess income of the investment corporation.

History.—s. 11, ch. 2007-157; s. 2, ch. 2008-140; s. 4, ch. 2010-39; s. 176, ch. 2011-142; s. 34, ch. 2012-5; s. 46, ch. 2012-96.



288.71025 - Prohibited acts; penalties.

288.71025 Prohibited acts; penalties.—

(1) It is unlawful for any person to hold itself out as a black business investment corporation without being certified as eligible to participate in the Florida Black Business Loan Program.

(2) In addition to any other penalties or remedies provided under law, the department may bring a civil action in any court of competent jurisdiction against any person for a knowing or willful violation of this section. Upon an adverse adjudication, the court may impose a civil penalty of up to $500 and payment of court costs and reasonable attorney’s fees incurred by the plaintiff.

History.—s. 12, ch. 2007-157; s. 5, ch. 2010-39; s. 39, ch. 2013-15.



288.7103 - Eligibility for loan, loan guarantee, or investment.

288.7103 Eligibility for loan, loan guarantee, or investment.—A black business enterprise is not eligible to receive a loan, loan guarantee, or investment from funds disbursed pursuant to s. 288.7102 unless the black business enterprise demonstrates that:

(1) The proposed loan, loan guarantee, or investment is economically sound and will assist the black business enterprise in entering the conventional lending market, increasing opportunities for employment, and strengthening the economy of the state.

(2) The black business enterprise will be able to compete successfully in the private sector if the black business enterprise obtains the requested financial assistance and has obtained or will obtain appropriate and credible technical or managerial support through an organization approved by the corporation.

History.—s. 13, ch. 2007-157.



288.714 - Quarterly and annual reports.

288.714 Quarterly and annual reports.—

(1) Each recipient of state funds under s. 288.7102 shall provide to the department a quarterly report within 15 days after the end of each calendar quarter that includes a detailed summary of the recipient’s performance of the duties imposed by s. 288.7102, including, but not limited to:

(a) The dollar amount of all loans or loan guarantees made to black business enterprises, the percentages of the loans guaranteed, and the names and identification of the types of businesses served.

(b) Loan performance information.

(c) The amount and nature of all other financial assistance provided to black business enterprises.

(d) The amount and nature of technical assistance provided to black business enterprises, including technical assistance services provided in areas in which such services are otherwise unavailable.

(e) A balance sheet for the recipient, including an explanation of all investments and administrative and operational expenses.

(f) A summary of all services provided to nonblack business enterprises, including the dollar value and nature of such services and the names and identification of the types of businesses served.

(g) Any other information as required by policies adopted by the department.

(2) The department must compile a summary of all quarterly reports within 30 days after the end of each calendar quarter which includes a detailed summary of the recipient’s performance of the duties imposed by s. 288.7102.

(3) The department shall include in its annual report required under s. 20.60 a detailed report of the performance of the Black Business Loan Program. The report must include a cumulative summary of the quarterly report data compiled pursuant to subsection (2).

History.—s. 20, ch. 85-104; s. 4, ch. 89-352; s. 66, ch. 96-320; s. 8, ch. 2002-180; s. 5, ch. 2003-268; s. 15, ch. 2007-157; s. 7, ch. 2010-39; s. 177, ch. 2011-142; s. 45, ch. 2012-96; s. 26, ch. 2013-39; s. 28, ch. 2013-42.






Part V - EXPORT FINANCE (ss. 288.770-288.778)

288.770 - Short title.

288.770 Short title.—Sections 288.771-288.778 may be cited as the “Florida Export Finance Corporation Act.”

History.—s. 46, ch. 93-187; s. 68, ch. 99-13.



288.771 - Legislative findings and intent.

288.771 Legislative findings and intent.—The Legislature finds that the expansion of international trade is vital to the overall health and growth of Florida’s economy; however, this expansion is severely slowed by the lack of financial and technical assistance for small and medium-sized Florida businesses. The Legislature further finds that these businesses could be assisted through the establishment of a Florida Export Finance Corporation designed to work with the United States Export-Import Bank, Small Business Administration, Foreign Credit Insurance Association, Overseas Private Investment Corporation, Private Export Funding Corporation, and other federal, state, and private agencies and institutions to provide Florida traders with information, technical assistance, and financial support. It is the intention of the Legislature to expand job opportunities for Florida’s workforce. Furthermore, it is the intention of the Legislature to avoid duplicating existing programs, and to coordinate, assist, augment, and improve the access to those programs by Florida-based small and medium-sized businesses and to promote Florida products and services in the international marketplace.

History.—s. 47, ch. 93-187.



288.772 - Definitions.

288.772 Definitions.—For purposes of ss. 288.771-288.778:

(1) “Account” means the Florida Export Finance Corporation account in the Florida Intergovernmental Relations Foundation, Inc.

(2) “Board” means the board of directors of the Florida Export Finance Corporation.

(3) “Corporation” means the Florida Export Finance Corporation.

(4) “Domiciled in this state” means registered to do business in this state.

(5) “Financial institution” shall have the same meaning as that term is defined in s. 655.005.

(6) “President” means the chief executive officer of the Florida Export Finance Corporation.

(7) “Small and medium-sized businesses” or “businesses” means businesses domiciled in this state which employ less than 250 people and have a net worth of less than $6 million.

History.—s. 48, ch. 93-187; s. 68, ch. 96-320; s. 21, ch. 97-278; s. 32, ch. 2011-194.



288.773 - Florida Export Finance Corporation.

288.773 Florida Export Finance Corporation.—The Florida Export Finance Corporation is hereby created as a corporation not for profit, to be incorporated under the provisions of chapter 617 and approved by the Department of State. The corporation is organized on a nonstock basis. The purpose of the corporation is to expand employment and income opportunities for residents of this state through increased exports of goods and services, by providing businesses domiciled in this state information and technical assistance on export opportunities, exporting techniques, and financial assistance through guarantees and direct loan originations for sale in support of export transactions. The corporation shall have the power and authority to carry out the following functions:

(1) To coordinate the efforts of the corporation with programs and goals of the United States Export-Import Bank, the International Trade Administration of the United States Department of Commerce, the Foreign Credit Insurance Association, Enterprise Florida, Inc., and other private and public programs and organizations, domestic and foreign, designed to provide export assistance and export-related financing.

(2) To establish a network of contacts among those domestic and foreign public and private organizations which provide information, technical assistance, and financial support of exporting.

(3) To assemble, publish, and disseminate information on export opportunities, techniques of exporting, sources of public and private export assistance, and sources of export-related financing.

(4) To organize, host, and participate in seminars and other forums designed to disseminate information and technical assistance on exporting and export-related financing.

(5) To insure, coinsure, lend, and guarantee loans, and to originate for sale direct export-related loans, extended to small and medium-sized businesses in this state pursuant to criteria, bylaws, rules, and policies adopted by the board.

History.—s. 49, ch. 93-187; s. 69, ch. 96-320; s. 178, ch. 2011-142.



288.774 - Powers and limitations.

288.774 Powers and limitations.—

(1) The corporation may charge fees to help defray the operating expenses of its programs. The amount of fees shall be determined by the board.

(2) The total of loans, guarantees, direct loan originations for sale and insured export transactions outstanding shall not be more than five times the balance of the account. The board may elect to require a higher reserve.

(3)(a) The board shall adopt rules on the terms and limits for loans, guarantees, and direct loan originations, but a loan guarantee or a direct loan origination shall not exceed 90 percent of the transaction contract.

(b) In providing assistance, the board shall be guided by the statewide economic development plan adopted by the department.

(c) The board shall explore the possibility of organizing Florida financial institutions and international bank syndicates for the purpose of offering nonrecourse postexport financing to Florida exporters.

(4) The board shall adopt rules to ensure that program participants graduate from the program to private financing and that no applicant receives more than $500,000 of assistance over any 5-year period. On a case-by-case basis, the board may exempt applicants from this limitation if the applicant demonstrates that he or she cannot secure financing from traditional lending sources. The term “applicant,” as used in this subsection, means any individual corporate officer or business owner regardless of whether the business name changes from application to application.

History.—s. 50, ch. 93-187; s. 224, ch. 95-148; s. 70, ch. 96-320; s. 179, ch. 2011-142.



288.775 - Florida Export Finance Corporation Guarantee Account.

288.775 Florida Export Finance Corporation Guarantee Account.—

(1) The board shall create the Florida Export Finance Corporation Guarantee Account for the purpose of receiving state, federal, and private financial resources, and the return from investments of those resources, and for the purposes of this part. The account shall be under the exclusive control of the board.

(2) Resources in the account shall be allocated for operating expenses of the corporation and for other purposes authorized in this part.

(3) Appropriations for the corporation shall be deposited into the account.

(a) The board of the corporation may deposit the resources of the account designated for the purposes of this section with state or federally chartered financial institutions in this state and may invest the remaining portion in permissible securities.

(b) At all times, the board shall attempt to maximize the returns on these funds.

(c) All funds received from the activity of the corporation shall be redeposited in the account to be used to support the purposes of this part.

(4) Any claims against the account shall be paid solely from the account. Under no circumstances shall the credit of the state be pledged other than funds appropriated by law to the account, nor shall the state be liable or obligated in any way for claims on the account or against the corporation.

History.—s. 51, ch. 93-187; s. 71, ch. 96-320; s. 22, ch. 97-278.



288.776 - Board of directors; powers and duties.

288.776 Board of directors; powers and duties.—

(1)(a) The corporation shall have a board of directors consisting of 15 members representing all geographic areas of the state. Minority and gender representation must be considered when making appointments to the board. The board membership must include:

1. A representative of the following businesses, all of which must be registered to do business in this state: a foreign bank, a state bank, a federal bank, an insurance company involved in covering trade financing risks, and a small or medium-sized exporter.

2. The following persons or their designee: the President of Enterprise Florida, Inc., the Chief Financial Officer, the Secretary of State, and a senior official of the United States Department of Commerce.

(b) Appointees who are not state or Federal Government officials shall serve for a term of 3 years and shall be eligible for reappointment. Nonstate and nonfederal official vacancies on the board shall be filled by the board within 30 days after the effective date of the vacancy.

(2) Board members shall serve without compensation but may be reimbursed for all necessary expenses in the performance of their duties, including attending board meetings and conducting board business.

(3) The board shall:

(a) Prior to the expenditure of funds from the export finance account, adopt bylaws, rules, and policies which are necessary to carry out the responsibilities under this part, particularly with respect to the implementation of the corporation’s programs to insure, coinsure, lend, provide loan guarantees, and make direct, guaranteed, or collateralized loans by the corporation to support export transactions. The corporation’s bylaws, rules, and policies shall be reviewed and approved by Enterprise Florida, Inc., prior to final adoption by the board.

(b) Hold regularly scheduled meetings, at least quarterly, in order to carry out the objectives and responsibilities of the board.

(c) Issue an annual report to Enterprise Florida, Inc., on the activities of the corporation, including an evaluation of activities and recommendations for change. The evaluation shall include the corporation’s impact on the following:

1. Participation of private banks and other private organizations and individuals in the corporation’s export financing programs.

2. Access of small and medium-sized businesses in this state to federal export financing programs.

3. Export volume of the small and medium-sized businesses in this state accessing the corporation’s programs.

4. Other economic and social benefits to international programs in this state.

(d) Adopt policies, including criteria, establishing which exporters and export transactions shall be eligible for insurance, coinsurance, loan guarantees, and direct, guaranteed, or collateralized loans which may be extended by the corporation. Pursuant to this subsection, the board shall adopt rules to include the following criteria:

1. Any individual signing any corporation loan application and loan or guarantee agreement shall have an equity in the business applying for financial assistance.

2. Each program shall exclusively support the export of goods and services by small and medium-sized businesses which are domiciled in this state. Priority shall be given to goods which have value added in this state.

3. Financial assistance shall only be extended when at least one of the following circumstances exists:

a. The assistance is required to secure the participation of small and medium-sized export businesses in federal, state, or private financing programs.

b. No conventional source of lender support is available for the business from public or private financing sources.

Personal financial records, trade secrets, or proprietary information of applicants shall be confidential and exempt from the provisions of s. 119.07(1).

(e) Adopt requirements to ensure the full repayment of loans and loan guarantees, plus accrued interest, full-recourse claims, and indemnities on direct loan originations sold by the corporation, and the solvency of any insurance and coinsurance program extended under this part.

(f) Approve any extension of insurance, coinsurance, loans, loan guarantees, or direct loan originations for sale, under this part.

(g) Consult with Enterprise Florida, Inc., or any state or federal agency, to ensure that the respective loan guarantee or working capital loan origination programs are not duplicative and that each program makes full use of, to the extent practicable, the resources of the other.

(h) Work to secure a delegated line of authority from the United States Export-Import Bank or other appropriate federal or state agency or private sector entity in order to take advantage of this possible funding or guarantee source.

(i) Develop a streamlined application and review process, including a survey of businesses to obtain the statistics required in paragraph (c).

History.—s. 52, ch. 93-187; s. 2, ch. 95-386; s. 72, ch. 96-320; s. 142, ch. 96-406; s. 23, ch. 97-278; s. 69, ch. 99-13; s. 346, ch. 2003-261; s. 180, ch. 2011-142.



288.777 - President of the corporation.

288.777 President of the corporation.—

(1) The board shall appoint a president. The president shall be knowledgeable about private and public export assistance and export financing programs.

(2) The president shall serve at the pleasure of the board and shall receive a salary and benefits as shall be fixed by the board.

(3) The president shall administer the programs of the corporation and perform such duties as shall be delegated by the board.

(4) The president may, upon approval of the board:

(a) Contract for services.

(b) Hold public hearings.

(c) Call upon and reimburse for services any state agency or department for assistance in carrying out the objectives of this part.

(d) Participate with government or private industry in programs for technical assistance, loans, technology transfer, or any other programs related to this part.

(e) Undertake or commission studies on methods to increase financial resources to expand the exports of goods and services by small and medium-sized businesses in this state.

(f) Hire staff and provide export finance training for them and other individuals involved in export finance assistance, including such training sessions as may be provided by the United States Export-Import Bank and other organizations.

(g) Exercise any other powers as may be necessary to carry out the purposes of this part.

(5) The president shall provide staff to the board as requested.

(6) The president shall submit an annual budget to be approved by the board.

History.—s. 53, ch. 93-187; s. 73, ch. 96-320; s. 24, ch. 97-278.



288.7771 - Annual report of Florida Export Finance Corporation.

288.7771 Annual report of Florida Export Finance Corporation.—The corporation shall annually prepare and submit to Enterprise Florida, Inc., for inclusion in its annual report required under s. 288.906, a complete and detailed report setting forth:

(1) The report required in s. 288.776(3).

(2) Its assets and liabilities at the end of its most recent fiscal year.

History.—s. 54, ch. 93-187; s. 74, ch. 96-320; s. 25, ch. 97-278; s. 64, ch. 2001-61; s. 68, ch. 2010-102; s. 181, ch. 2011-142; s. 27, ch. 2013-39; s. 29, ch. 2013-42.



288.778 - Office of Financial Institutions and Securities Regulation.

288.778 Office of Financial Institutions and Securities Regulation.—The Office of Financial Regulation shall review the corporation’s activities once every 24 months to determine compliance with this part and other related laws and rules and to evaluate the corporation’s operations. The office shall prepare a report based on its review and evaluation with recommendation for any corrective action. The president shall submit to the office regular reports on the corporation’s activities. The content and frequency of such reports shall be determined by the office. The office shall charge a fee for conducting the review and evaluation and preparing the related report, which fee shall not be in excess of the examination fee paid by financial institutions chartered or licensed under the financial institutions code of this state.

History.—s. 56, ch. 93-187; s. 19, ch. 99-155; s. 347, ch. 2003-261.






Part VI - GULF COAST ECONOMIC CORRIDOR (ss. 288.80-288.8018)

288.80 - Short title

288.80 Short title—This section and ss. 288.8011-288.8017 may be cited as the “Gulf Coast Economic Corridor Act.”

History.—s. 51, ch. 2013-39.



288.8011 - Gulf Coast Economic Corridor; legislative intent.

288.8011 Gulf Coast Economic Corridor; legislative intent.—The Legislature recognizes that fully supporting areas affected by the Deepwater Horizon disaster to ensure goals for economic recovery and diversification are achieved is in the best interest of the citizens of the state. The Legislature intends to provide a long-term source of funding for efforts of economic recovery and enhancement in the Gulf Coast region. The Legislature finds that it is important to help businesses, individuals, and local governments in the Gulf Coast region recover.

History.—s. 52, ch. 2013-39.



288.8012 - Definitions.

288.8012 Definitions.—As used in ss. 288.80-288.8017, the term:

(1) “Awardee” means a person, organization, or local government granted an award of funds from the Recovery Fund for a project or program.

(2) “Disproportionately affected county” means Bay County, Escambia County, Franklin County, Gulf County, Okaloosa County, Santa Rosa County, Walton County, or Wakulla County.

(3) “Earnings” means all the income generated by investments and interest.

(4) “Recovery Fund” means a trust account established by Triumph Gulf Coast, Inc., for the benefit of the disproportionately affected counties.

History.—s. 53, ch. 2013-39.



288.8013 - Triumph Gulf Coast, Inc.; Recovery Fund; creation; investment.

288.8013 Triumph Gulf Coast, Inc.; Recovery Fund; creation; investment.—

(1) There is created within the Department of Economic Opportunity a nonprofit corporation, to be known as Triumph Gulf Coast, Inc., which shall be registered, incorporated, organized, and operated in compliance with chapter 617, and which is not a unit or entity of state government. Triumph Gulf Coast, Inc., may receive, hold, invest, and administer the Recovery Fund in support of this act. Triumph Gulf Coast, Inc., is a separate budget entity and is not subject to control, supervision, or direction by the Department of Economic Opportunity in any manner, including, but not limited to, personnel, purchasing, transactions involving real or personal property, and budgetary matters.

(2) Triumph Gulf Coast, Inc., must create and administer the Recovery Fund for the benefit of the disproportionately affected counties. The principal of the fund shall derive from 75 percent of all funds recovered by the Attorney General for economic damage to the state resulting from the Deepwater Horizon disaster, after payment of reasonable and necessary attorney fees, costs, and expenses, including such attorney fees, costs, and expenses pursuant to s. 16.0155.

(3) The Recovery Fund must be maintained as a long-term and stable source of revenue, which shall decline over a 30-year period in equal amounts each year. Triumph Gulf Coast, Inc., shall establish a trust account at a federally insured financial institution to hold funds and make deposits and payments. Earnings generated by investments and interest of the fund, plus the amount of principal available each year, shall be available to make awards pursuant to this act and pay administrative costs. Earnings shall be accounted for separately from principal funds set forth in subsection (2). Administrative costs are limited to 2.25 percent of the earnings in a calendar year. Administrative costs include payment of investment fees, travel and per diem expenses of board members, audits, salary or other costs for employed or contracted staff, including required staff under s. 288.8014(9), and other allowable costs. Any funds remaining in the Recovery Fund after 30 years shall revert to the State Treasury.

(4) Triumph Gulf Coast, Inc., shall invest and reinvest the principal of the Recovery Fund in accordance with s. 617.2104, in such a manner not to subject the funds to state or federal taxes, and consistent with an investment policy statement adopted by the corporation.

(a) The board of directors shall formulate an investment policy governing the investment of the principal of the Recovery Fund. The policy shall pertain to the types, kinds, or nature of investment of any of the funds, and any limitations, conditions or restrictions upon the methods, practices, or procedures for investment, reinvestments, purchases, sales, or exchange transactions, provided such policies shall not conflict with nor be in derogation of any state constitutional provision or law. The policy shall be formulated with the advice of the financial advisor in consultation with the State Board of Administration.

(b) Triumph Gulf Coast, Inc., must competitively procure one or more money managers, under the advice of the financial advisor in consultation with the State Board of Administration, to invest the principal of the Recovery Fund. The applicant manager or managers may not include representatives from the financial institution housing the trust account for the Recovery Fund. The applicant manager or managers must present a plan to invest the Recovery Fund to maximize earnings while prioritizing the preservation of Recovery Fund principal. Any agreement with a money manager must be reviewed by Triumph Gulf Coast, Inc., for continuance at least every 5 years. Plans should include investment in technology and growth businesses domiciled in, or that will be domiciled in, this state or businesses whose principal address is in this state.

(c) Costs and fees for investment services shall be deducted from the earnings as administrative costs. Fees for investment services shall be no greater than 150 basis points.

(d) Annually, Triumph Gulf Coast, Inc., shall cause an audit to be conducted of the investment of the Recovery Fund by the independent certified public accountant retained in s. 288.8014. The expense of such audit shall be paid from earnings for administrative purposes.

(5) Triumph Gulf Coast, Inc., shall report on June 30 and December 30 each year to the Governor, the President of the Senate, and the Speaker of the House of Representatives on the financial status of the Recovery Fund and its investments, the established priorities, the project and program selection process, including a list of all submitted projects and reasons for approval or denial, and the status of all approved awards.

(6) The Auditor General shall conduct an operational audit of the Recovery Fund and Triumph Gulf Coast, Inc., annually. Triumph Gulf Coast, Inc., shall provide to the Auditor General any detail or supplemental data required.

History.—s. 54, ch. 2013-39; s. 7, ch. 2014-218.



288.8014 - Triumph Gulf Coast, Inc.; organization; board of directors.

288.8014 Triumph Gulf Coast, Inc.; organization; board of directors.—

(1) Triumph Gulf Coast, Inc., is subject to the provisions of chapter 119 relating to public records and those provisions of chapter 286 relating to public meetings and records.

(2) Triumph Gulf Coast, Inc., shall be governed by a 5-member board of directors. Each of the Trustees of the State Board of Administration, the President of the Senate, and the Speaker of the House of Representatives shall each appoint one member from the private sector. The board of directors shall annually elect a chairperson from among the board’s members. The chairperson may be removed by a majority vote of the members. His or her successor shall be elected to serve for the balance of the removed chairperson’s term. The chairperson is responsible to ensure records are kept of the proceedings of the board of directors and is the custodian of all books, documents, and papers filed with the board; the minutes of meetings of the board; and the official seal of Triumph Gulf Coast, Inc.

(3) Notwithstanding s. 20.052(4)(c), each initial appointment to the board of directors by the Board of Trustees of the State Board of Administration shall serve for a term that ends 4 years after the Legislature appropriates funds to the Recovery Fund. To achieve staggered terms among the members of the board, each initial appointment to the board of directors by the President of the Senate and the Speaker of the House of Representatives shall serve for a term that ends 5 years after the Legislature appropriates funds to the Recovery Fund. Thereafter, each member of the board of directors shall serve for a term of 4 years. A member is not eligible for reappointment to the board, except, however, any member appointed to fill a vacancy for a term of 2 years or less may be reappointed for an additional term of 4 years. The initial appointments to the board must be made by November 15, 2013. Vacancies on the board of directors shall be filled by the officer who originally appointed the member. A vacancy that occurs before the scheduled expiration of the term of the member shall be filled for the remainder of the unexpired term.

(4) The Legislature determines that it is in the public interest for the members of the board of directors to be subject to the requirements of ss. 112.313, 112.3135, and 112.3143, notwithstanding the fact that the board members are not public officers or employees. For purposes of those sections, the board members shall be considered to be public officers or employees. In addition to the postemployment restrictions of s. 112.313(9), a person appointed to the board of directors must agree to refrain from having any direct interest in any contract, franchise, privilege, project, program, or other benefit arising from an award by Triumph Gulf Coast, Inc., during the term of his or her appointment and for 2 years after the termination of such appointment. It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for a person to accept appointment to the board of directors in violation of this subsection or to accept a direct interest in any contract, franchise, privilege, project, program, or other benefit granted by Triumph Gulf Coast, Inc., to an awardee within 2 years after the termination of his or her service on the board. Further, each member of the board of directors who is not otherwise required to file financial disclosure under s. 8, Art. II of the State Constitution or s. 112.3144 shall file disclosure of financial interests under s. 112.3145.

(5) Each member of the board of directors shall serve without compensation, but shall receive travel and per diem expenses as provided in s. 112.061 while in the performance of his or her duties.

(6) Each member of the board of directors is accountable for the proper performance of the duties of office, and each member owes a fiduciary duty to the people of the state to ensure that awards provided are disbursed and used, and investments are made, as prescribed by law and contract. An appointed member of the board of directors may be removed by the officer that appointed the member for malfeasance, misfeasance, neglect of duty, incompetence, permanent inability to perform official duties, unexcused absence from three consecutive meetings of the board, arrest or indictment for a crime that is a felony or a misdemeanor involving theft or a crime of dishonesty, or pleading nolo contendere to, or being found guilty of, any crime.

(7) The board of directors shall meet at least quarterly, upon the call of the chairperson or at the request of a majority of the membership, to review the Recovery Fund, establish and review priorities for economic recovery in disproportionately affected counties, and determine use of the earnings available. A majority of the members of the board of directors constitutes a quorum. Members may not vote by proxy.

(8) The executive director of the Department of Economic Opportunity, or his or her designee, the secretary of the Department of Environmental Protection, or his or her designee, and the chair of the Committee of 8 Disproportionally Affected Counties, or his or her designee, shall be available to consult with the board of directors and may be requested to attend meetings of the board of directors. These individuals shall not be permitted to vote on any matter before the board.

(9)(a) Triumph Gulf Coast, Inc., is permitted to hire or contract for all staff necessary to the proper execution of its powers and duties to implement this act. The corporation is required to retain:

1. An independent certified public accountant licensed in this state pursuant to chapter 473 to inspect the records of and to annually audit the expenditure of the earnings and available principal disbursed by Triumph Gulf Coast, Inc.

2. An independent financial advisor to assist Triumph Gulf Coast, Inc., in the development and implementation of a strategic plan consistent with the requirements of this act.

3. An economic advisor who will assist in the award process, including the development of priorities, allocation decisions, and the application and process; will assist the board in determining eligibility of award applications and the evaluation and scoring of applications; and will assist in the development of award documentation.

4. A legal advisor with expertise in not-for-profit investing and contracting and who is a member of The Florida Bar to assist with contracting and carrying out the intent of this act.

(b) Triumph Gulf Coast, Inc., shall require all employees of the corporation to comply with the code of ethics for public employees under part III of chapter 112. Retained staff under paragraph (a) must agree to refrain from having any direct interest in any contract, franchise, privilege, project, program, or other benefit arising from an award by Triumph Gulf Coast, Inc., during the term of his or her appointment and for 2 years after the termination of such appointment.

(c) Retained staff under paragraph (a) shall be available to consult with the board of directors and shall attend meetings of the board of directors. These individuals shall not be permitted to vote on any matter before the board.

History.—s. 55, ch. 2013-39; s. 8, ch. 2014-218.



288.8015 - Board of directors; powers.

288.8015 Board of directors; powers.—In addition to the powers and duties prescribed in chapter 617 and the articles and bylaws adopted in compliance with that chapter, the board of directors may:

(1) Make and enter into contracts and other instruments necessary or convenient for the exercise of its powers and functions.

(2) Make expenditures including any necessary administrative expenditure from earnings consistent with its powers.

(3) Adopt, use, and alter a common corporate seal. Notwithstanding any provision of chapter 617 to the contrary, this seal is not required to contain the words “corporation not for profit.”

(4) Adopt, amend, and repeal bylaws, not inconsistent with the powers granted to it or the articles of incorporation, for the administration of the activities of Triumph Gulf Coast, Inc., and the exercise of its corporate powers.

(5) Use the state seal, notwithstanding the provisions of s. 15.03, when appropriate, for standard corporate identity applications. Use of the state seal is not intended to replace use of a corporate seal as provided in this section.

Under no circumstances may the credit of the State of Florida be pledged on behalf of Triumph Gulf Coast, Inc.

History.—s. 56, ch. 2013-39.



288.8016 - Triumph Gulf Coast, Inc.; duties.

288.8016 Triumph Gulf Coast, Inc.; duties.—Triumph Gulf Coast, Inc., shall have the following duties:

(1) Manage responsibly and prudently all funds received, and ensure that the use of such funds is in accordance with all applicable laws, bylaws, or contractual requirements.

(2) Administer the program created under this act.

(3) Monitor, review, and annually evaluate awardees and their projects or programs to determine whether an award should be continued, terminated, reduced, or increased.

(4) Operate in a transparent manner, providing public access to information, notice of meetings, awards, and the status of projects and programs. To this end, Triumph Gulf Coast, Inc., shall maintain a website that provides public access to this information.

History.—s. 57, ch. 2013-39.



288.8017 - Awards.

288.8017 Awards.—

(1) Triumph Gulf Coast, Inc., shall make awards from available earnings and principal derived under s. 288.8013(2) to projects or programs that meet the priorities for economic recovery, diversification, and enhancement of the disproportionately affected counties, notwithstanding s. 377.43. Awards may be provided for:

(a) Ad valorem tax reduction within disproportionately affected counties;

(b) Payment of impact fees adopted pursuant to s. 163.31801 and imposed within disproportionately affected counties;

(c) Administrative funding for economic development organizations located within the disproportionately affected counties;

(d) Local match requirements of ss. 288.0655, 288.0659, 288.1045, and 288.106 for projects in the disproportionately affected counties;

(e) Economic development projects in the disproportionately affected counties;

(f) Infrastructure projects that are shown to enhance economic development in the disproportionately affected counties;

(g) Grants to local governments in the disproportionately affected counties to establish and maintain equipment and trained personnel for local action plans of response to respond to disasters, such as plans created for the Coastal Impacts Assistance Program;

(h) Grants to support programs of excellence that prepare students for future occupations and careers at K-20 institutions that have home campuses in the disproportionately affected counties. Eligible programs include those that increase students’ technology skills and knowledge; encourage industry certifications; provide rigorous, alternative pathways for students to meet high school graduation requirements; strengthen career readiness initiatives; fund high-demand programs of emphasis at the bachelor’s and master’s level designated by the Board of Governors; and, similar to or the same as talent retention programs created by the Chancellor of the State University System and the Commission of Education, encourage students with interest or aptitude for science, technology, engineering, mathematics, and medical disciplines to pursue postsecondary education at a state university within the disproportionately affected counties; and

(i) Grants to the tourism entity created under s. 288.1226 for the purpose of advertising and promoting tourism, Fresh From Florida, or related content on behalf of one or all of the disproportionately affected counties.

(2) Triumph Gulf Coast, Inc., shall establish an application procedure for awards and a scoring process for the selection of projects and programs that have the potential to generate increased economic activity in the disproportionately affected counties, giving priority to projects and programs that:

(a) Generate maximum estimated economic benefits, based on tools and models not generally employed by economic input-output analyses, including cost-benefit, return-on-investment, or dynamic scoring techniques to determine how the long-term economic growth potential of the disproportionately affected counties may be enhanced by the investment.

(b) Increase household income in the disproportionately affected counties above national average household income.

(c) Expand high growth industries or establish new high growth industries in the region.

1. Industries that are supported must have strong growth potential in the disproportionately affected counties.

2. An industry’s growth potential is defined based on a detailed review of the current industry trends nationally and the necessary supporting asset base for that industry in the disproportionately affected counties region.

(d) Leverage or further enhance key regional assets, including educational institutions, research facilities, and military bases.

(e) Partner with local governments to provide funds, infrastructure, land, or other assistance for the project.

(f) Have investment commitments from private equity or private venture capital funds.

(g) Provide or encourage seed stage investments in start-up companies.

(h) Provide advice and technical assistance to companies on restructuring existing management, operations, or production to attract advantageous business opportunities.

(i) Benefit the environment in addition to the economy.

(j) Provide outcome measures for programs of excellence support, including terms of intent and metrics.

(k) Partner with K-20 educational institutions or school districts located within the disproportionately affected counties.

(l) Partner with convention and visitor bureaus, tourist development councils, or chambers of commerce located within the disproportionately affected counties.

(3) Triumph Gulf Coast, Inc., may make awards as applications are received or may establish application periods for selection. Awards may not be used to finance 100 percent of any project or program. Triumph Gulf Coast, Inc., may require a one-to-one private-sector match or higher for an award, if applicable and deemed prudent by the board of directors. An awardee may not receive all of the earnings or available principal in any given year.

(4) A contract executed by Triumph Gulf Coast, Inc., with an awardee must include provisions requiring a performance report on the contracted activities, must account for the proper use of funds provided under the contract, and must include provisions for recovery of awards in the event the award was based upon fraudulent information or the awardee is not meeting the performance requirements of the award. Awardees must regularly report to Triumph Gulf Coast, Inc., the status of the project or program on a schedule determined by the corporation.

History.—s. 58, ch. 2013-39.



288.8018 - Gulf Coast audits.

288.8018 Gulf Coast audits.—

(1) The scope of a financial audit conducted pursuant to s. 218.39 shall include funds related to the Deepwater Horizon oil spill for any year in which a local government entity receives or expends funds related to the Deepwater Horizon oil spill, including any funds under s. 288.8017 or under 33 U.S.C. s. 1321(t). The scope of review for these funds shall include, but is not limited to, compliance with state and federal laws related to the receipt and expenditure of these funds.

(2) Every 2 years, the Auditor General shall conduct an operational audit, as defined in s. 11.45, of a local government entity’s funds related to the Deepwater Horizon oil spill to evaluate the local government entity’s performance in administering laws, policies, and procedures governing the expenditure of funds related to the Deepwater Horizon oil spill in an efficient and effective manner. The scope of review shall include, but is not limited to, evaluating internal controls, internal audit functions, reporting and performance requirements required for use of the funds, and compliance with state and federal law. The audit shall include any funds the local government entity receives or expends related to the Deepwater Horizon oil spill, including any funds under s. 288.8017 or under 33 U.S.C. s. 1321(t).

(3) In addition to the rules of the Auditor General adopted under s. 11.45(8), the Auditor General shall adopt rules for the form and conduct of all financial audits performed by independent certified public accountants and for audits of local government entities conducted under this section for funds received under 33 U.S.C. s. 1321(t). Such rules shall take into account the rules for such audits set forth by the Secretary of the Treasury pursuant to 33 U.S.C s. 1321(t).

(4) The Auditor General may report findings to the Secretary of the Treasury of the United States in addition to the reporting requirements under state law.

History.—s. 59, ch. 2013-39.






Part VII - INTERNATIONAL AFFAIRS (ss. 288.809-288.855)

288.809 - Florida Intergovernmental Relations Foundation; use of property; board of directors; audit.

288.809 Florida Intergovernmental Relations Foundation; use of property; board of directors; audit.—

(1) DEFINITIONS.—For the purposes of this section, the term:

(a) “Florida Intergovernmental Relations Foundation” means a direct-support organization:

1. Which is a corporation not for profit that is incorporated under the provisions of chapter 617 and approved by the Department of State;

2. Which is organized and operated exclusively to solicit, receive, hold, invest, and administer property and, subject to the approval of the state protocol officer, to make expenditures to or for the promotion of intergovernmental relations programs; and

3. Which the state protocol officer, after review, has certified to be operating in a manner consistent with the policies and goals of the state protocol officer.

(b) “Personal services” includes full-time or part-time personnel, as well as payroll processing.

(2) USE OF PROPERTY.—The state protocol officer:

(a) May permit the use of property, facilities, and personal services of the Executive Office of the Governor by the foundation, subject to this section.

(b) Shall prescribe conditions with which the foundation must comply in order to use property, facilities, or personal services of the department. Such conditions shall provide for budget and audit review and for oversight by the state protocol officer.

(c) Shall not permit the use of property, facilities, or personal services of the foundation if the foundation does not provide equal employment opportunities to all persons, regardless of race, color, national origin, sex, age, or religion.

(3) BOARD OF DIRECTORS.—The board of directors of the foundation shall be composed of seven members appointed by the Governor, of whom no more than three shall be employees or elected officials of the state.

(4) ANNUAL AUDIT.—The foundation shall provide for an annual financial audit in accordance with s. 215.981. The identity of a donor or prospective donor to the foundation who desires to remain anonymous and all information identifying such donor or prospective donor are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such anonymity shall be maintained in the auditor’s report.

(5) REPEAL.—This section is repealed October 1, 2019, unless reviewed and saved from repeal by the Legislature.

History.—s. 67, ch. 90-201; s. 9, ch. 91-5; s. 26, ch. 91-201; s. 5, ch. 91-429; s. 11, ch. 92-299; s. 225, ch. 95-148; s. 2, ch. 95-369; s. 75, ch. 96-320; s. 143, ch. 96-406; s. 93, ch. 2001-266; s. 8, ch. 2004-242; s. 183, ch. 2011-142; s. 14, ch. 2014-96.



288.816 - Intergovernmental relations.

288.816 Intergovernmental relations.—

(1) The state protocol officer shall be responsible for consular operations and the sister city and sister state program and shall serve as liaison with foreign, federal, and other state international organizations and with county and municipal governments in Florida.

(2) The state protocol officer shall be responsible for all consular relations between the state and all foreign governments doing business in Florida. The state protocol officer shall monitor United States laws and directives to ensure that all federal treaties regarding foreign privileges and immunities are properly observed. The state protocol officer shall:

(a) Establish a viable system of registration for foreign government officials residing or having jurisdiction in the state. Emphasis shall be placed on maintaining active communication between the state protocol officer and the United States Department of State in order to be currently informed regarding foreign governmental personnel stationed in, or with official responsibilities for, Florida. Active dialogue shall also be maintained with foreign countries which historically have had dealings with Florida in order to keep them informed of the proper procedure for registering with the state.

(b) Maintain and systematically update a current and accurate list of all such foreign governmental officials, consuls, or consulates.

(c) Issue certificates to such foreign governmental officials after verification pursuant to proper investigations through United States Department of State sources and the appropriate foreign government.

(d) Verify entitlement to sales and use tax exemptions pursuant to United States Department of State guidelines and identification methods.

(e) Verify entitlement to issuance of special motor vehicle license plates by the Department of Highway Safety and Motor Vehicles to honorary consuls or such other officials representing foreign governments who are not entitled to issuance of special Consul Corps license plates by the United States Government.

(f) Establish a system of communication to provide all state and local law enforcement agencies with information regarding proper procedures relating to the arrest or incarceration of a foreign citizen.

(g) Request the Department of Law Enforcement to provide transportation and protection services when necessary pursuant to s. 943.68.

(h) Coordinate, when necessary, special activities between foreign governments and Florida state and local governments. These may include Consular Corps Day, Consular Corps conferences, and various other social, cultural, or educational activities.

(i) Notify all newly arrived foreign governmental officials of the services offered by the state protocol officer.

(3) The state protocol officer shall operate the sister city and sister state program and establish such new programs as needed to further global understanding through the interchange of people, ideas, and culture between Florida and the world. To accomplish this purpose, the state protocol officer shall have the power and authority to:

(a) Coordinate and carry out activities designed to encourage the state and its subdivisions to participate in sister city and sister state affiliations with foreign countries and their subdivisions. Such activities may include a State of Florida sister cities conference.

(b) Encourage cooperation with and disseminate information pertaining to the Sister Cities International Program and any other program whose object is to promote linkages with foreign countries and their subdivisions.

(c) Maximize any aid available from all levels of government, public and private agencies, and other entities to facilitate such activities.

(d) Establish a viable system of registration for sister city and sister state affiliations between the state and foreign countries and their subdivisions. Such system shall include a method to determine that sufficient ties are properly established as well as a method to supervise how these ties are maintained.

(e) Maintain a current and accurate listing of all such affiliations. Sister city affiliations shall not be discouraged between the state and any country specified in s. 620(f)(1) of the federal Foreign Assistance Act of 1961, as amended, with whom the United States is currently conducting diplomatic relations unless a mandate from the United States Government expressly prohibits such affiliations.

(4) The state protocol officer shall serve as a contact for the state with the Florida Washington Office, the Florida Congressional Delegation, and United States Government agencies with respect to laws or policies which may affect the interests of the state in the area of international relations. All inquiries received regarding international economic trade development or reverse investment opportunities shall be referred to Enterprise Florida, Inc. In addition, the state protocol officer shall serve as liaison with other states with respect to international programs of interest to Florida. The state protocol officer shall also investigate and make suggestions regarding possible areas of joint action or regional cooperation with these states.

(5) The state protocol officer shall have the power and duty to encourage the relocation to Florida of consular offices and multilateral and international agencies and organizations.

(6) The department and Enterprise Florida, Inc., shall help to contribute an international perspective to the state’s development efforts.

History.—s. 74, ch. 90-201; s. 16, ch. 91-5; s. 26, ch. 91-201; s. 5, ch. 91-429; s. 77, ch. 96-320; s. 26, ch. 97-278; s. 2, ch. 2001-200; s. 23, ch. 2002-21; s. 9, ch. 2004-242; s. 4, ch. 2011-66; s. 182, ch. 2011-142; s. 23, ch. 2013-18.



288.8175 - Linkage institutes between postsecondary institutions in this state and foreign countries.

288.8175 Linkage institutes between postsecondary institutions in this state and foreign countries.—

(1) There are created Florida linkage institutes. A primary purpose of these institutes is to assist in the development of stronger economic, cultural, educational, and social ties between this state and strategic foreign countries through the promotion of expanded public and private dialogue on cooperative research and technical assistance activities, increased bilateral commerce, student and faculty exchange, cultural exchange, and the enhancement of language training skills between the postsecondary institutions in this state and those of selected foreign countries. Each institute must ensure that minority students are afforded an equal opportunity to participate in the exchange programs.

(2) Each institute must be governed by an agreement between the Board of Governors of the State University System for a state university and the State Board of Education for a community college with the counterpart organization in a foreign country. Each institute must report to the Department of Education regarding its program activities, expenditures, and policies.

(3) Each institute must be co-administered in this state by a university-community college partnership, as designated in subsection (5), and must have a private sector and public sector advisory committee. The advisory committee must be representative of the international education and commercial interests of the state and may have members who are native to the foreign country partner. Six members must be appointed by the Department of Education. The Department of Education must appoint at least one member who is an international educator. The presidents, or their designees, of the participating university and community college must also serve on the advisory committee.

(4) The institutes are:

(a) Florida-Brazil Institute (University of Florida and Miami Dade College).

(b) Florida-Costa Rica Institute (Florida State University and Valencia College).

(c) Florida Caribbean Institute (Florida International University and Daytona State College).

(d) Florida-Canada Institute (University of Central Florida and Palm Beach State College).

(e) Florida-China Institute (University of West Florida, University of South Florida, and Eastern Florida State College).

(f) Florida-Japan Institute (University of South Florida, University of West Florida, and St. Petersburg College).

(g) Florida-France Institute (New College of the University of South Florida, Miami Dade College, and Florida State University).

(h) Florida-Israel Institute (Florida Atlantic University and Broward College).

(i) Florida-West Africa Institute (Florida Agricultural and Mechanical University, University of North Florida, and Florida State College at Jacksonville).

(j) Florida-Eastern Europe Institute (University of Central Florida and Lake-Sumter State College).

(k) Florida-Mexico Institute (Florida International University and Polk State College).

(5) Each institute is allowed to exempt from s. 1009.21 up to 25 full-time equivalent students per year from the respective host countries to study in any of the state universities or community colleges in this state as resident students for tuition purposes. The institute directors shall develop criteria, to be approved by the Department of Education, for the selection of these students. Students must return home within 3 years after their tenure of graduate or undergraduate study for a length of time equal to their exemption period.

(6) Each state university and community college linkage institute partner may enter into an agreement for a student exchange program, that requires that the tuition and fees of a student who is enrolled in a state university or community college and who is participating in an exchange program be paid to the university or community college while the student is participating in the exchange program. The agreement may also require that the tuition and fees of a student who is enrolled in a postsecondary institution in a foreign country and who is participating in an exchange program be paid to the foreign institution of enrollment.

(7) A linkage institute may not be created or funded except upon the recommendation of the Department of Education and except by amendment to this section.

History.—s. 23, ch. 87-329; s. 1, ch. 88-162; s. 78, ch. 90-201; s. 34, ch. 90-302; s. 21, ch. 91-5; s. 26, ch. 91-201; s. 5, ch. 91-429; s. 66, ch. 93-187; s. 78, ch. 96-320; s. 27, ch. 97-278; s. 36, ch. 2000-258; s. 947, ch. 2002-387; s. 10, ch. 2004-242; s. 41, ch. 2007-217; s. 57, ch. 2008-4; s. 26, ch. 2009-21; s. 9, ch. 2009-228; s. 1, ch. 2010-23; s. 69, ch. 2010-102; s. 2, ch. 2011-102; s. 184, ch. 2011-142; s. 1, ch. 2013-24; s. 1, ch. 2013-45.

Note.—Former s. 240.137.



288.826 - Florida International Trade and Promotion Trust Fund.

288.826 Florida International Trade and Promotion Trust Fund.—There is hereby established in the State Treasury the Florida International Trade and Promotion Trust Fund. The moneys deposited into this trust fund shall be administered by the department for the operation of Enterprise Florida, Inc., and for the operation of Florida international offices under s. 288.012.

History.—s. 91, ch. 90-132; s. 114, ch. 90-201; s. 55, ch. 91-5; s. 26, ch. 91-201; s. 5, ch. 91-429; s. 16, ch. 92-299; s. 13, ch. 95-430; s. 79, ch. 96-320; s. 185, ch. 2011-142.



288.851 - Short title.

288.851 Short title.—This act may be cited as the “Cuban Freedom Act.”

History.—s. 1, ch. 96-188.



288.852 - Legislative purpose.

288.852 Legislative purpose.—It is the purpose of this act to assist in strengthening international sanctions against the government of Fidel Castro and his regime in the Republic of Cuba, encouraging the holding of free and fair elections, providing a policy framework for the United States and Florida to support a transition government and a democratically elected government in Cuba, and protecting the rights of Floridians who own claims to confiscated property abroad.

History.—s. 2, ch. 96-188.



288.853 - International sanctions against Castro government.

288.853 International sanctions against Castro government.—

(1) The Legislature hereby finds that:

(a) The acts of Fidel Castro and his government, including human rights violations, are a threat to international peace and to the peace of the State of Florida.

(b) The President should instruct the United States Permanent Representative to the United Nations to seek, in the Security Council, an international embargo against the Castro dictatorship, similar to consultations conducted with respect to Haiti.

(c) There should be a detrimental impact on United States assistance to any independent state of the former Soviet Union which resumes efforts to make operational the nuclear facility at Cienfuegos, Cuba.

(2) The Legislature hereby supports and reaffirms s. 1704(a) of the Cuban Democracy Act of 1992, which states that the President should encourage foreign countries to restrict trade and credit relations with Cuba, and urges the President to take immediate steps to apply sanctions described in s. 1704(b)(1) of such act against countries assisting Cuba.

(3) To the extent allowed by federal law, no loan, credit, or other financing may be extended knowingly by a citizen or legal resident of Florida, a state agency, or a financial institution located or doing business in Florida to any person for the purpose of financing transactions involving any confiscated property, as defined by s. 4 of the federal Cuban Liberty and Democratic Solidarity Act of 1996, the claim to which is owned by a citizen or legal resident of Florida as of July 1, 1996, except for financing by the citizen or legal resident of Florida owning such claim for a transaction permitted under state and federal law. Any person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084 so long as the imposition of the state penalty does not in any way interfere with full federal prosecution and penalties.

(4) The Legislature hereby requests:

(a) Congress and the President to withhold payment to any international financial institution that approves a loan or other assistance to Cuba in an amount equal to the amount of the loan or assistance provided to Cuba.

(b) The President to instruct the United States Permanent Representative to the Organization of American States to oppose the readmission of Cuba to the Organization of American States until a democratically elected government exists in Cuba.

(c) Upon the termination of Fidel Castro’s government in Cuba to take steps during the period that a transition government is in power in Cuba to support the processing of Cuba’s application for membership in any international financial institution, to take effect after a democratically elected government is in power in Cuba.

(5)(a) It is illegal for any person, firm, or corporation to import into Florida any sugars, syrups, or molasses that are the product of a country that the President determines has imported sugar, syrup, or molasses from Cuba. The intent of this section is to prevent indirect subsidization of the Cuban sugar industry through countries that buy Cuban sugar for domestic consumption and sell their own sugar to the United States at inflated prices under the sugar quota allotment program. Any person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084 so long as the imposition of the state penalty does not in any way interfere with full federal prosecution and penalties.

(b) The requirements of paragraph (a) shall not apply if the country described in paragraph (a) certifies to the President that the country will not import sugar, syrup, or molasses that is the product of Cuba until free and fair elections are held in Cuba.

History.—s. 3, ch. 96-188; s. 70, ch. 99-13; s. 70, ch. 2010-102.



288.854 - Support for a free and independent Cuba.

288.854 Support for a free and independent Cuba.—

(1) It is the policy of Florida to:

(a) Support the self-determination of the Cuban people.

(b) Facilitate a peaceful transition to representative democracy and a free market economy in Cuba.

(c) Be impartial toward any individual or entity in the selection by the Cuban people of their future government.

(2) Once the President has determined that a democratically elected government exists in Cuba, the Legislature of Florida supports the United States policy to:

(a) Restore diplomatic recognition and support the reintegration of Cuba into entities of the Inter-American System.

(b) Remove the economic embargo.

(c) Pursue a mutually beneficial trading relationship.

(3) Florida’s participation in the economic embargo on Cuba shall be terminated by Florida upon transmittal to Congress of a presidential determination that a democratically elected government is in power in Cuba.

(4) For the purposes of this act, the term:

(a) A “transition government in Cuba” means one which:

1. Is demonstrably in transition from communist totalitarian dictatorship to democracy.

2. Has released all political prisoners.

3. Has dissolved the present Department of State Security in the Cuban Ministry of the Interior.

4. Also “makes public commitments” to:

a. Establishing an independent judiciary.

b. Respecting internationally recognized human rights and basic freedoms.

c. Guaranteeing the rights of free speech and freedom of the press.

d. Permitting the reinstatement of citizenship to Cuban-born nationals returning to Cuba.

e. Organizing free and fair elections for a new government.

f. Assuring the right to private property.

g. Taking appropriate steps either to return to United States citizens property taken by the government of Cuba on or after January 1, 1959, or to provide equitable compensation to United States citizens for such property.

h. Having a currency that is fully convertible domestically and internationally.

i. Granting permits to privately owned telecommunications and media companies to operate in Cuba.

j. Allowing the establishment of an independent labor movement and of independent social, economic, and political associations.

5. Does not include Fidel Castro or Raul Castro.

6. Has given adequate assurances that it will allow the speedy and efficient distribution of assistance to the Cuban people.

7. Permits the deployment throughout Cuba of independent and unfettered international human rights monitors.

(b) A “democratic government in Cuba” means one which:

1. Is the product of free and fair elections in which opposition parties had sufficient time to organize and were permitted full access to media.

2. Is showing respect for basic civil liberties and human rights.

3. Has established an independent judiciary.

4. Is moving toward a market-oriented economic system based on the right to own and enjoy property.

5. Is committed to making constitutional changes that would ensure regular free and fair elections.

6. Has returned to United States citizens, and entities which are 50 percent or more beneficially owned by United States citizens, property taken by the government of Cuba from such citizens and entities on or after January 1, 1959, or provides full compensation in accordance with international law standards.

History.—s. 4, ch. 96-188.



288.855 - Export or sale for export to foreign countries in violation of federal law prohibited.

288.855 Export or sale for export to foreign countries in violation of federal law prohibited.—No person, corporation, company, or other entity shall export or make a sale intended for export to a foreign country of any goods, products, or services in violation of any federal law. Except as prohibited by the preceding sentence, no person, corporation, company, or other entity, by contract or otherwise, shall prohibit, restrict, or restrain the exportation or a sale intended for exportation from the state to a foreign country of any goods, products, or services.

History.—s. 5, ch. 96-188.






Part VIII - ENTERPRISE FLORIDA, INC. (ss. 288.901-288.923)

288.901 - Enterprise Florida, Inc.

288.901 Enterprise Florida, Inc.—

(1) CREATION.—

(a) There is created a nonprofit corporation, to be known as “Enterprise Florida, Inc.,” which shall be registered, incorporated, organized, and operated in compliance with chapter 617, and which is not a unit or entity of state government.

(b) The Legislature determines it is in the public interest and reflects the state’s public policy that Enterprise Florida, Inc., operate in the most open and accessible manner consistent with its public purposes. To this end, the Legislature specifically declares that Enterprise Florida, Inc., and its divisions, boards, and advisory councils, or similar entities created or managed by Enterprise Florida, Inc., are subject to the provisions of chapter 119 relating to public records and those provisions of chapter 286 relating to public meetings and records.

(c) The president, senior managers, and members of the board of directors of Enterprise Florida, Inc., are subject to ss. 112.313(1)-(8), (10), (12), and (15); 112.3135; and 112.3143(2). For purposes of applying ss. 112.313(1)-(8), (10), (12), and (15); 112.3135; and 112.3143(2) to activities of the president, senior managers, and members of the board of directors, those persons shall be considered public officers or employees and the corporation shall be considered their agency. The exemption set forth in s. 112.313(12) for advisory boards applies to the members of Enterprise Florida, Inc., board of directors. Further, each member of the board of directors who is not otherwise required to file financial disclosures pursuant to s. 8, Art. II of the State Constitution or s. 112.3144, shall file disclosure of financial interests pursuant to s. 112.3145.

(2) PURPOSES.—Enterprise Florida, Inc., shall act as the economic development organization for the state, utilizing private sector and public sector expertise in collaboration with the department to:

(a) Increase private investment in Florida;

(b) Advance international and domestic trade opportunities;

(c) Market the state both as a probusiness location for new investment and as an unparalleled tourist destination;

(d) Revitalize Florida’s space and aerospace industries, and promote emerging complementary industries;

(e) Promote opportunities for minority-owned businesses;

(f) Assist and market professional and amateur sport teams and sporting events in Florida; and

(g) Assist, promote, and enhance economic opportunities in this state’s rural and urban communities.

(3) PERFORMANCE.—Enterprise Florida, Inc., shall enter into a performance-based contract with the department, pursuant to s. 20.60, which includes annual measurements of the performance of Enterprise Florida, Inc.

(4) GOVERNANCE.—Enterprise Florida, Inc., shall be governed by a board of directors. The Governor shall serve as chairperson of the board. The board of directors shall biennially elect one of its members as vice chairperson.

(5) APPOINTED MEMBERS OF THE BOARD OF DIRECTORS.—

(a) In addition to the Governor or his or her designee, the board of directors shall consist of the following appointed members:

1. The Commissioner of Education or his or her designee.

2. The Chief Financial Officer or his or her designee.

3. The Attorney General or his or her designee.

4. The Commissioner of Agriculture or his or her designee.

5. The chairperson of the board of directors of CareerSource Florida, Inc.

6. The Secretary of State or his or her designee.

7. Twelve members from the private sector, six of whom shall be appointed by the Governor, three of whom shall be appointed by the President of the Senate, and three of whom shall be appointed by the Speaker of the House of Representatives. Members appointed by the Governor are subject to Senate confirmation.

(b) In making their appointments, the Governor, the President of the Senate, and the Speaker of the House of Representatives shall ensure that the composition of the board of directors reflects the diversity of Florida’s business community and is representative of the economic development goals in subsection (2). The board must include at least one director for each of the following areas of expertise: international business, tourism marketing, the space or aerospace industry, managing or financing a minority-owned business, manufacturing, finance and accounting, and sports marketing.

(c) The Governor, the President of the Senate, and the Speaker of the House of Representatives also shall consider appointees who reflect Florida’s racial, ethnic, and gender diversity. Efforts shall be taken to ensure participation from all geographic areas of the state, including representation from urban and rural communities.

(d) Appointed members shall be appointed to 4-year terms, except that initially, to provide for staggered terms, the Governor, the President of the Senate, and the Speaker of the House of Representatives shall each appoint one member to serve a 2-year term and one member to serve a 3-year term, with the remaining initial appointees serving 4-year terms. All subsequent appointments shall be for 4-year terms.

(e) Initial appointments must be made by October 1, 2011, and be eligible for confirmation at the earliest available Senate session. Terms end on September 30.

(f) Any member is eligible for reappointment, except that a member may not serve more than two terms.

(g) A vacancy on the board of directors shall be filled for the remainder of the unexpired term. Vacancies on the board shall be filled by appointment by the Governor, the President of the Senate, or the Speaker of the House of Representatives, respectively, depending on who appointed the member whose vacancy is to be filled or whose term has expired.

(h) Appointed members may be removed by the Governor, the President of the Senate, or the Speaker of the House of Representatives, respectively, for cause. Absence from three consecutive meetings results in automatic removal.

(6) AT-LARGE MEMBERS OF THE BOARD OF DIRECTORS.—The board of directors may by resolution appoint at-large members to the board from the private sector, each of whom may serve a term of up to 3 years. At-large members shall have the powers and duties of other members of the board. An at-large member is eligible for reappointment but may not vote on his or her own reappointment. An at-large member shall be eligible to fill vacancies occurring among private sector appointees under subsection (5). At-large members may annually provide contributions to Enterprise Florida, Inc., in an amount determined by the board of directors. The contributions must be used to defray the operating expenses of Enterprise Florida, Inc., and help meet the required private match to the state’s annual appropriation.

(7) EX OFFICIO BOARD MEMBERS.—In addition to the members specified in subsections (5) and (6), the board of directors shall consist of the following ex officio members:

(a) A member of the Senate, who shall be appointed by the President of the Senate and serve at the pleasure of the President.

(b) A member of the House of Representatives, who shall be appointed by the Speaker of the House of Representatives and serve at the pleasure of the Speaker.

(8) MEETING.—The board of directors shall meet at least four times each year, upon the call of the chairperson, at the request of the vice chairperson, or at the request of a majority of the membership. A majority of the total number of current voting members shall constitute a quorum. The board of directors may take official action by a majority vote of the members present at any meeting at which a quorum is present.

(9) SERVICE.—Members of the board of directors shall serve without compensation, but members may be reimbursed for all reasonable, necessary, and actual expenses, as determined by the board of directors.

(10) PROHIBITION.—Enterprise Florida, Inc., may not endorse any candidate for any elected public office or contribute moneys to the campaign of any such candidate.

History.—s. 2, ch. 92-277; s. 2, ch. 94-232; s. 881, ch. 95-148; s. 80, ch. 96-320; s. 28, ch. 97-278; s. 27, ch. 99-251; s. 80, ch. 2000-165; s. 348, ch. 2003-261; s. 4, ch. 2005-66; s. 22, ch. 2011-142; s. 83, ch. 2012-96; s. 21, ch. 2013-36; s. 8, ch. 2014-183; s. 8, ch. 2015-98.



288.9015 - Powers of Enterprise Florida, Inc.; board of directors.

288.9015 Powers of Enterprise Florida, Inc.; board of directors.—

(1) Enterprise Florida, Inc., shall integrate its efforts in business recruitment and expansion, job creation, marketing the state for tourism and sports, and promoting economic opportunities for minority-owned businesses and promoting economic opportunities for rural and distressed urban communities with those of the department, to create an aggressive, agile, and collaborative effort to reinvigorate the state’s economy.

(2) The board of directors of Enterprise Florida, Inc., may:

(a) Secure funding for its programs and activities, and for its boards from federal, state, local, and private sources and from fees charged for services and published materials.

(b) Solicit, receive, hold, invest, and administer any grant, payment, or gift of funds or property and make expenditures consistent with the powers granted to it.

(c) Make and enter into contracts and other instruments necessary or convenient for the exercise of its powers and functions. A contract executed by Enterprise Florida, Inc., with a person or organization under which such person or organization agrees to perform economic development services or similar business assistance services on behalf of Enterprise Florida, Inc., or the state must include provisions requiring a performance report on the contracted activities and must account for the proper use of funds provided under the contract, coordinate with other components of state and local economic development systems, and avoid duplication of existing state and local services and activities.

(d) Elect or appoint such officers, employees, and agents as required for its activities and for its divisions and pay such persons reasonable compensation.

(e) Carry forward any unexpended state appropriations into succeeding fiscal years.

(f) Create and dissolve advisory councils pursuant to s. 288.92, working groups, task forces, or similar organizations, as necessary to carry out its mission. Members of advisory councils, working groups, task forces, or similar organizations created by Enterprise Florida, Inc., shall serve without compensation, but may be reimbursed for reasonable, necessary, and actual expenses, as determined by the board of directors of Enterprise Florida, Inc.

(g) Establish an executive committee consisting of the chairperson or a designee, the vice chairperson, and as many additional members of the board of directors as the board deems appropriate, except that such committee must have a minimum of five members. The executive committee shall have such authority as the board of directors delegates to it, except that the board may not delegate the authority to hire or fire the president or the authority to establish or adjust the compensation paid to the president.

(h) Sue and be sued, and appear and defend in all actions and proceedings, in its corporate name to the same extent as a natural person.

(i) Adopt, use, and alter a common corporate seal for Enterprise Florida, Inc., and its divisions. Notwithstanding any provision of chapter 617 to the contrary, this seal is not required to contain the words “corporation not for profit.”

(j) Adopt, amend, and repeal bylaws, not inconsistent with the powers granted to it or the articles of incorporation, for the administration of the activities of Enterprise Florida, Inc., and the exercise of its corporate powers.

(k) Acquire, enjoy, use, and dispose of patents, copyrights, and trademarks and any licenses, royalties, and other rights or interests thereunder or therein.

(l) Use the state seal, notwithstanding the provisions of s. 15.03, when appropriate, for standard corporate identity applications. Use of the state seal is not intended to replace use of a corporate seal as provided in this section.

(m) Procure insurance or require bond against any loss in connection with the property of Enterprise Florida, Inc., and its divisions, in such amounts and from such insurers as is necessary or desirable.

(3) The powers granted to Enterprise Florida, Inc., shall be liberally construed in order that Enterprise Florida, Inc., may pursue and succeed in its responsibilities under this part.

(4) Under no circumstances may the credit of the State of Florida be pledged on behalf of Enterprise Florida, Inc.

(5) In addition to any indemnification available under chapter 617, Enterprise Florida, Inc., may indemnify, and purchase and maintain insurance on behalf of, its directors, officers, and employees of Enterprise Florida, Inc., and its divisions against any personal liability or accountability by reason of actions taken while acting within the scope of their authority.

History.—s. 81, ch. 96-320; s. 29, ch. 97-278; s. 28, ch. 99-251; s. 14, ch. 2001-201; s. 10, ch. 2002-180; s. 5, ch. 2005-66; s. 64, ch. 2006-60; s. 6, ch. 2006-291; s. 11, ch. 2006-301; s. 16, ch. 2007-157; s. 58, ch. 2008-4; s. 24, ch. 2009-51; s. 1, ch. 2010-143; s. 23, ch. 2011-142.



288.903 - Duties of Enterprise Florida, Inc.

288.903 Duties of Enterprise Florida, Inc.—Enterprise Florida, Inc., shall have the following duties:

(1) Responsibly and prudently manage all public and private funds received, and ensure that the use of such funds is in accordance with all applicable laws, bylaws, or contractual requirements.

(2) Administer the entities or programs created pursuant to part IX of this chapter; ss. 288.9622-288.9624; ss. 288.95155 and 288.9519; and chapter 95-429, Laws of Florida, line 1680Y.

(3) Prepare an annual report pursuant to s. 288.906.

(4) Prepare, in conjunction with the department, an annual incentives report pursuant to s. 288.907.

(5) Assist the department with the development of an annual and a long-range strategic business blueprint for economic development required in s. 20.60.

(6) In coordination with CareerSource Florida, Inc., identify education and training programs that will ensure that Florida businesses have access to a skilled and competent workforce necessary to compete successfully in the domestic and global marketplace.

History.—s. 4, ch. 92-277; s. 83, ch. 96-320; s. 30, ch. 97-278; s. 30, ch. 99-251; s. 24, ch. 2011-142; s. 28, ch. 2013-39; s. 30, ch. 2013-42; s. 9, ch. 2015-98.



288.904 - Funding for Enterprise Florida, Inc.; performance and return on the public’s investment.

288.904 Funding for Enterprise Florida, Inc.; performance and return on the public’s investment.—

(1)(a) The Legislature may annually appropriate to Enterprise Florida, Inc., a sum of money for its operations, and separate line-item appropriations for each of the divisions listed in s. 288.92.

(b) The state’s operating investment in Enterprise Florida, Inc., and its divisions is the budget contracted by the department to Enterprise Florida, Inc., less any funding that is directed by the Legislature to be subcontracted to a specific recipient entity.

(c) The board of directors of Enterprise Florida, Inc., shall adopt for each upcoming fiscal year an operating budget for the organization, including its divisions, which specifies the intended uses of the state’s operating investment and a plan for securing private sector support.

(2)(a) The Legislature finds that it is a priority to maximize private sector support in operating Enterprise Florida, Inc., and its divisions, as an endorsement of its value and as an enhancement of its efforts. Thus, the state appropriations must be matched with private sector support equal to at least 100 percent of the state operational funding.

(b) Private sector support in operating Enterprise Florida, Inc., and its divisions includes:

1. Cash given directly to Enterprise Florida, Inc., for its operations, including contributions from at-large members of the board of directors;

2. Cash donations from organizations assisted by the divisions;

3. Cash jointly raised by Enterprise Florida, Inc., and a private local economic development organization, a group of such organizations, or a statewide private business organization that supports collaborative projects;

4. Cash generated by fees charged for products or services of Enterprise Florida, Inc., and its divisions by sponsorship of events, missions, programs, and publications; and

5. Copayments, stock, warrants, royalties, or other private resources dedicated to Enterprise Florida, Inc., or its divisions.

(3)(a) Specifically for the marketing and advertising activities of the Division of Tourism Marketing or as contracted through the Florida Tourism Industry Corporation, a one-to-one match is required of private to public contributions within 4 calendar years after the implementation date of the marketing plan pursuant to s. 288.923.

(b) For purposes of calculating the required one-to-one match, matching private funds shall be divided into four categories. Documentation for the components of the four private match categories shall be kept on file for inspection as determined necessary. The four private match categories are:

1. Direct cash contributions, which include, but are not limited to, cash derived from strategic alliances, contributions of stocks and bonds, and partnership contributions.

2. Fees for services, which include, but are not limited to, event participation, research, and brochure placement and transparencies.

3. Cooperative advertising, which is the value based on cost of contributed productions, air time, and print space.

4. In-kind contributions, which include, but are not limited to, the value of strategic alliance services contributed, the value of loaned employees, discounted service fees, items contributed for use in promotions, and radio or television air time or print space for promotions. The value of air time or print space shall be calculated by taking the actual time or space and multiplying by the nonnegotiated unit price for that specific time or space which is known as the media equivalency value. In order to avoid duplication in determining media equivalency value, only the value of the promotion itself shall be included; the value of the items contributed for the promotion may not be included.

(4) Enterprise Florida, Inc., shall fully comply with the performance measures, standards, and sanctions in its contract with the department, under s. 20.60. The department shall ensure, to the maximum extent possible, that the contract performance measures are consistent with performance measures that it is required to develop and track under performance-based program budgeting. The contract shall also include performance measures for the divisions.

(5) The Legislature intends to review the performance of Enterprise Florida, Inc., in achieving the performance goals stated in its annual contract with the department to determine whether the public is receiving a positive return on its investment in Enterprise Florida, Inc., and its divisions. It also is the intent of the Legislature that Enterprise Florida, Inc., coordinate its operations with local economic development organizations to maximize the state and local return on investment to create jobs for Floridians.

History.—s. 5, ch. 92-277; s. 84, ch. 96-320; s. 31, ch. 97-278; s. 31, ch. 99-251; s. 81, ch. 2000-165; s. 7, ch. 2005-66; s. 71, ch. 2010-102; s. 25, ch. 2011-142; s. 29, ch. 2013-39; s. 31, ch. 2013-42.



288.905 - President and employees of Enterprise Florida, Inc.

288.905 President and employees of Enterprise Florida, Inc.—

(1) The board of directors of Enterprise Florida, Inc., shall appoint a president, who shall serve at the pleasure of the Governor. The president shall also be known as the “secretary of commerce” and shall serve as the Governor’s chief negotiator for business recruitment and business expansion.

(2) The president is the chief administrative and operational officer of the board of directors and of Enterprise Florida, Inc., and shall direct and supervise the administrative affairs of the board of directors and any divisions, councils, or boards. The board of directors may delegate to the president those powers and responsibilities it deems appropriate, including hiring and management of all staff, except for the appointment of a president.

(3) The board of directors shall establish and adjust the president’s compensation.

(4) No employee of Enterprise Florida, Inc., may receive compensation for employment that exceeds the salary paid to the Governor, unless the board of directors and the employee have executed a contract that prescribes specific, measurable performance outcomes for the employee, the satisfaction of which provides the basis for the award of incentive payments that increase the employee’s total compensation to a level above the salary paid to the Governor.

History.—s. 6, ch. 92-277; s. 85, ch. 96-320; s. 42, ch. 97-100; s. 32, ch. 97-278; s. 71, ch. 99-13; s. 32, ch. 99-251; s. 82, ch. 2000-165; s. 5, ch. 2000-317; s. 28, ch. 2005-2; s. 26, ch. 2011-142.



288.906 - Annual report of Enterprise Florida, Inc., and its divisions; audits.

288.906 Annual report of Enterprise Florida, Inc., and its divisions; audits.—

(1) Before December 1 of each year, Enterprise Florida, Inc., shall submit to the Governor, the President of the Senate, the Speaker of the House of Representatives, the Senate Minority Leader, and the House Minority Leader a complete and detailed report including, but not limited to:

(a) A description of the operations and accomplishments of Enterprise Florida, Inc., and its divisions, boards, and advisory councils or similar entities created by Enterprise Florida, Inc., and an identification of any major trends, initiatives, or developments affecting the performance of any program or activity. The individual annual reports prepared by each division shall be included as addenda.

(b) An evaluation of progress toward achieving organizational goals and specific performance outcomes, both short-term and long-term, established pursuant to this part or under the agreement with the department.

(c) Methods for implementing and funding the operations of Enterprise Florida, Inc., and its divisions, including the private sector support required under s. 288.904.

(d) A description of the operations and accomplishments of Enterprise Florida, Inc., and its divisions with respect to aggressively marketing Florida’s rural communities and distressed urban communities as locations for potential new investment and job creation, aggressively assisting in the creation, retention, and expansion of existing businesses and job growth in these communities, and aggressively assisting these communities in the identification and development of new economic development opportunities.

(e) A description and evaluation of the operations and accomplishments of Enterprise Florida, Inc., and its divisions with respect to interaction with local and private economic development organizations, including the identification of each organization that is a primary partner and any specific programs or activities which promoted the activities of such organizations and an identification of any specific programs or activities that promoted a comprehensive and coordinated approach to economic development in this state.

(f) An assessment of job creation that directly benefits participants in the welfare transition program or other programs designed to put long-term unemployed persons back to work.

(g) The results of a customer-satisfaction survey of businesses served. The survey shall be conducted by an independent entity with expertise in survey research that is under contract with Enterprise Florida, Inc., to develop, analyze, and report the results.

(h) An annual compliance and financial audit of accounts and records by an independent certified public accountant at the end of its most recent fiscal year performed in accordance with rules adopted by the Auditor General.

(2) The detailed report required by this section shall also include the information identified in subsection (1), if applicable, for each division established within Enterprise Florida, Inc.

(3) The following reports must be included as supplements to the detailed report required by this section:

(a) The annual report of the Florida Export Finance Corporation required under s. 288.7771.

(b) The report on international offices required under s. 288.012.

History.—s. 7, ch. 92-277; s. 231, ch. 95-148; s. 3, ch. 95-369; s. 86, ch. 96-320; s. 145, ch. 96-406; s. 33, ch. 97-278; s. 33, ch. 99-251; s. 83, ch. 2000-165; s. 141, ch. 2001-266; s. 27, ch. 2011-142; s. 30, ch. 2013-39; s. 32, ch. 2013-42.



288.907 - Annual incentives report.

288.907 Annual incentives report.—By December 30 of each year, Enterprise Florida, Inc., in conjunction with the department, shall provide the Governor, the President of the Senate, and the Speaker of the House of Representatives a detailed incentives report quantifying the economic benefits for all of the economic development incentive programs marketed by Enterprise Florida, Inc. The annual incentives report must include:

(1) For each incentive program:

(a) A brief description of the incentive program.

(b) The amount of awards granted, by year, since inception and the annual amount actually transferred from the state treasury to businesses or for the benefit of businesses for each of the previous 3 years.

(c) The actual amount of private capital invested, actual number of jobs created, and actual wages paid for incentive agreements completed during the previous 3 years for each target industry sector.

(2) For projects completed during the previous state fiscal year:

(a) The number of economic development incentive applications received.

(b) The number of recommendations made to the department by Enterprise Florida, Inc., including the number recommended for approval and the number recommended for denial.

(c) The number of final decisions issued by the department for approval and for denial.

(d) The projects for which a tax refund, tax credit, or cash grant agreement was executed, identifying for each project:

1. The number of jobs committed to be created.

2. The amount of capital investments committed to be made.

3. The annual average wage committed to be paid.

4. The amount of state economic development incentives committed to the project from each incentive program under the project’s terms of agreement with the Department of Economic Opportunity.

5. The amount and type of local matching funds committed to the project.

(e) Tax refunds paid or other payments made funded out of the Economic Development Incentives Account for each project.

(f) The types of projects supported.

(3) For economic development projects that received tax refunds, tax credits, or cash grants under the terms of an agreement for incentives:

(a) The number of jobs actually created.

(b) The amount of capital investments actually made.

(c) The annual average wage paid.

(4) For a project receiving economic development incentives approved by the department and receiving federal or local incentives, a description of the federal or local incentives, if available.

(5) The number of withdrawn or terminated projects that did not fulfill the terms of their agreements with the department and, consequently, are not receiving incentives.

(6) For any agreements signed after July 1, 2010, findings and recommendations on the efforts of the department to ascertain the causes of any business’s inability to complete its agreement made under s. 288.106.

(7) The amount of tax refunds, tax credits, or other payments made to projects locating or expanding in state enterprise zones, rural communities, brownfield areas, or distressed urban communities. The report must include a separate analysis of the impact of such tax refunds on state enterprise zones designated under s. 290.0065, rural communities, brownfield areas, and distressed urban communities.

(8) The name of and tax refund amount for each business that has received a tax refund under s. 288.1045 or s. 288.106 during the preceding fiscal year.

(9) An identification of the target industry businesses and high-impact businesses.

(10) A description of the trends relating to business interest in, and usage of, the various incentives, and the number of minority-owned or woman-owned businesses receiving incentives.

(11) An identification of incentive programs not used and recommendations for program changes or program elimination.

(12) Information related to the validation of contractor performance required under s. 288.061.

(13) Beginning in 2014, a summation of the activities related to the Florida Space Business Incentives Act.

History.—s. 28, ch. 2011-142; s. 31, ch. 2013-39; s. 33, ch. 2013-42.



288.911 - Creation and implementation of a marketing and image campaign.

288.911 Creation and implementation of a marketing and image campaign.—

(1) Enterprise Florida, Inc., in collaboration with the private sector, shall create a marketing campaign to help attract, develop, and retain information technology businesses in this state. The campaign must be coordinated with any existing economic development promotion efforts in this state, and shall be jointly funded from private and public resources.

(2) The message of the campaign shall be to increase national and international awareness of this state as a state ideally suited for the successful advancement of the information technology business sector. Marketing strategies shall include development of promotional materials, Internet and print advertising, public relations and media placement, trade show attendance at information technology events, and appropriate followup activities. Efforts to promote this state as a high-technology business leader must include identification and coordination of existing business technology resources, partnerships with economic development organizations and private sector businesses, continued retention and growth of businesses based in this state that produce high-technology products or use high-technology skills for manufacturing, and recruitment of new business in such area.

History.—s. 34, ch. 2000-164.



288.912 - Inventory of communities seeking to recruit businesses.

288.912 Inventory of communities seeking to recruit businesses.—By September 30 of each year, a county or municipality that has a population of at least 25,000 or its local economic development organization must submit to Enterprise Florida, Inc., a brief overview of the strengths, services, and economic development incentives that its community offers. The local government or its local economic development organization also must identify any industries that it is encouraging to locate or relocate to its area. A county or municipality having a population of 25,000 or fewer or its local economic development organization seeking to recruit businesses may submit information as required in this section and may participate in any activity or initiative resulting from the collection, analysis, and reporting of the information to Enterprise Florida, Inc., pursuant to this section.

History.—s. 29, ch. 2011-142.



288.92 - Divisions of Enterprise Florida, Inc.

288.92 Divisions of Enterprise Florida, Inc.—

(1) Enterprise Florida, Inc., may create and dissolve divisions as necessary to carry out its mission. Each division shall have distinct responsibilities and complementary missions. At a minimum, Enterprise Florida, Inc., shall have divisions related to the following areas:

(a) International Trade and Business Development;

(b) Business Retention and Recruitment;

(c) Tourism Marketing;

(d) Minority Business Development; and

(e) Sports Industry Development.

(2)(a) The officers and agents of the divisions shall be hired and their annual compensation established by the president of Enterprise Florida, Inc., as deemed appropriate by the board of directors, and may be eligible for performance bonuses pursuant to s. 288.905. This paragraph does not apply to any employees of the corporation established pursuant to s. 288.1226.

(b)1. The following officers and board members are subject to ss. 112.313(1)-(8), (10), (12), and (15); 112.3135; and 112.3143(2):

a. Officers and members of the board of directors of the divisions of Enterprise Florida, Inc.

b. Officers and members of the board of directors of subsidiaries of Enterprise Florida, Inc.

c. Officers and members of the board of directors of corporations created to carry out the missions of Enterprise Florida, Inc.

d. Officers and members of the board of directors of corporations with which a division is required by law to contract to carry out its missions.

2. For purposes of applying ss. 112.313(1)-(8), (10), (12), and (15); 112.3135; and 112.3143(2) to activities of the officers and members of the board of directors specified in subparagraph 1., those persons shall be considered public officers or employees and the corporation shall be considered their agency.

3. It is not a violation of s. 112.3143(2) or (4) for the officers or members of the board of directors of the Florida Tourism Industry Marketing Corporation to:

a. Vote on the 4-year marketing plan required under s. 288.923 or vote on any individual component of or amendment to the plan.

b. Participate in the establishment or calculation of payments related to the private match requirements of s. 288.904(3). The officer or member must file an annual disclosure describing the nature of his or her interests or the interests of his or her principals, including corporate parents and subsidiaries of his or her principal, in the private match requirements. This annual disclosure requirement satisfies the disclosure requirement of s. 112.3143(4). This disclosure must be placed either on the Florida Tourism Industry Marketing Corporation’s website or included in the minutes of each meeting of the Florida Tourism Industry Marketing Corporation’s board of directors at which the private match requirements are discussed or voted upon.

(c) The board of directors of Enterprise Florida, Inc., may organize the divisions and, to the greatest extent possible, minimize costs by requiring that the divisions share administrative staff.

(3) Each division shall draft and submit an annual report for inclusion in the report required under s. 288.906 which details the division’s activities during the previous fiscal year and includes recommendations for improving current statutes related to the division’s area of responsibility.

History.—s. 30, ch. 2011-142; s. 32, ch. 2013-39; s. 34, ch. 2013-42; s. 9, ch. 2014-183.



288.923 - Division of Tourism Marketing; definitions; responsibilities.

288.923 Division of Tourism Marketing; definitions; responsibilities.—

(1) There is created within Enterprise Florida, Inc., the Division of Tourism Marketing.

(2) As used in this section, the term:

(a) “Tourism marketing” means any effort exercised to attract domestic and international visitors from outside the state to destinations in this state and to stimulate Florida resident tourism to areas within the state.

(b) “Tourist” means any person who participates in trade or recreation activities outside the county of his or her permanent residence or who rents or leases transient living quarters or accommodations as described in s. 125.0104(3)(a).

(c) “County destination marketing organization” means a public or private agency that is funded by local option tourist development tax revenues under s. 125.0104, or local option convention development tax revenues under s. 212.0305, and is officially designated by a county commission to market and promote the area for tourism or convention business or, in any county that has not levied such taxes, a public or private agency that is officially designated by the county commission to market and promote the area for tourism or convention business.

(d) “Direct-support organization” means the Florida Tourism Industry Marketing Corporation.

(3) Enterprise Florida, Inc., shall contract with the Florida Tourism Industry Marketing Corporation, a direct-support organization established in s. 288.1226, to execute tourism promotion and marketing services, functions, and programs for the state, including, but not limited to, the activities prescribed by the 4-year marketing plan. The division shall assist to maintain and implement the contract.

(4) The division’s responsibilities and duties include, but are not limited to:

(a) Maintaining and implementing the contract with the Florida Tourism Industry Marketing Corporation.

(b) Advising the department and Enterprise Florida, Inc., on development of domestic and international tourism marketing campaigns featuring Florida.

(c) Developing a 4-year marketing plan.

1. At a minimum, the marketing plan shall discuss the following:

a. Continuation of overall tourism growth in this state.

b. Expansion to new or under-represented tourist markets.

c. Maintenance of traditional and loyal tourist markets.

d. Coordination of efforts with county destination marketing organizations, other local government marketing groups, privately owned attractions and destinations, and other private sector partners to create a seamless, four-season advertising campaign for the state and its regions.

e. Development of innovative techniques or promotions to build repeat visitation by targeted segments of the tourist population.

f. Consideration of innovative sources of state funding for tourism marketing.

g. Promotion of nature-based tourism and heritage tourism.

h. Development of a component to address emergency response to natural and manmade disasters from a marketing standpoint.

2. The plan shall be annual in construction and ongoing in nature. Any annual revisions of the plan shall carry forward the concepts of the remaining 3-year portion of the plan and consider a continuum portion to preserve the 4-year timeframe of the plan. The plan also shall include recommendations for specific performance standards and measurable outcomes for the division and direct-support organization. The department, in consultation with the board of directors of Enterprise Florida, Inc., shall base the actual performance metrics on these recommendations.

3. The 4-year marketing plan shall be developed in collaboration with the Florida Tourism Industry Marketing Corporation. The plan shall be annually reviewed and approved by the board of directors of Enterprise Florida, Inc.

(d) Drafting and submitting an annual report required by s. 288.92. The annual report shall set forth for the division and the direct-support organization:

1. Operations and accomplishments during the fiscal year, including the economic benefit of the state’s investment and effectiveness of the marketing plan.

2. The 4-year marketing plan, including recommendations on methods for implementing and funding the plan.

3. The assets and liabilities of the direct-support organization at the end of its most recent fiscal year.

4. A copy of the annual financial and compliance audit conducted under s. 288.1226(6).

(5) Notwithstanding s. 288.92, the division shall be staffed by the Florida Tourism Industry Marketing Corporation. Such staff shall not be considered to be employees of the division and shall remain employees of the Florida Tourism Industry Marketing Corporation. Section 288.905 does not apply to the Florida Tourism Industry Marketing Corporation.

(6) This section is repealed October 1, 2019, unless reviewed and saved from repeal by the Legislature.

History.—s. 31, ch. 2011-142; s. 15, ch. 2014-96.






Part IX - TECHNOLOGY DEVELOPMENT (ss. 288.95155-288.955)

288.95155 - Florida Small Business Technology Growth Program.

288.95155 Florida Small Business Technology Growth Program.—

(1) The Florida Small Business Technology Growth Program is hereby established to provide financial assistance to businesses in this state having high job growth and emerging technology potential and fewer than 100 employees. The program shall be administered and managed by Enterprise Florida, Inc.

(2) Enterprise Florida, Inc., shall establish a separate small business technology growth account in the Florida Technology Research Investment Fund for purposes of this section. Moneys in the account shall consist of appropriations by the Legislature, proceeds of any collateral used to secure such assistance, transfers, fees assessed for providing or processing such financial assistance, grants, interest earnings, and earnings on financial assistance.

(3) Pursuant to s. 216.351, the amount of any moneys appropriated to the account which are unused at the end of the fiscal year shall not be subject to reversion under s. 216.301. All moneys in the account are continuously appropriated to the account and may be used for loan guarantees, letter of credit guarantees, cash reserves for loan and letter of credit guarantees, payments of claims pursuant to contracts for guarantees, subordinated loans, loans with warrants, royalty investments, equity investments, and operations of the program. Any claim against the program shall be paid solely from the account. Neither the credit nor the taxing power of the state shall be pledged to secure the account or moneys in the account, other than from moneys appropriated or assigned to the account, and the state shall not be liable or obligated in any way for any claims against the account or against Enterprise Florida, Inc.

(4) Awards of assistance from the program shall be finalized subject to the policies and procedures of Enterprise Florida, Inc. Enterprise Florida, Inc., shall leverage at least one dollar of matching investment for each dollar awarded from the program. Enterprise Florida, Inc., shall give the highest priority to moderate-risk and high-risk ventures that offer the greatest opportunity for compelling economic development impact. Enterprise Florida, Inc., shall establish for each award a risk-reward timetable that profiles the risks of the assistance, estimates the potential economic development impact, and establishes a timetable for reviewing the success or failure of the assistance. By December 31 of each year, Enterprise Florida, Inc., shall evaluate, on a portfolio basis, the results of all awards of assistance made from the program during the year.

(5) Enterprise Florida, Inc., shall prepare for inclusion in the annual report required under s. 288.907 a report on the financial status of the program. The report must specify the assets and liabilities of the program within the current fiscal year and must include a portfolio update that lists all of the businesses assisted, the private dollars leveraged by each business assisted, and the growth in sales and in employment of each business assisted.

History.—s. 1, ch. 98-59; s. 37, ch. 99-251; s. 11, ch. 2004-243; ss. 39, 40, ch. 2009-82; s. 72, ch. 2010-102; s. 4, ch. 2011-3; s. 186, ch. 2011-142; s. 33, ch. 2013-39; s. 35, ch. 2013-42.



288.9519 - Not-for-profit corporation.

288.9519 Not-for-profit corporation.—

(1) It is the intent of the Legislature to promote the development of the state economy and to authorize the establishment of a not-for-profit organization that shall promote the competitiveness and profitability of high-technology business and industry through technology development projects of importance to specific manufacturing sectors in this state. This not-for-profit corporation shall work cooperatively with Enterprise Florida, Inc., and shall avoid duplicating the activities, programs, and functions of Enterprise Florida, Inc.

(2) In addition to all other powers and authority, not explicitly prohibited by statutes, this not-for-profit organization has the following powers and duties:

(a) To receive funds appropriated to the organization by the Legislature. Such funds may not duplicate funds appropriated to Enterprise Florida, Inc., but shall serve to further the advancement of the state economy, jointly and collaboratively with Enterprise Florida, Inc.

(b) To submit a legislative budget request through a state agency.

(c) To accept gifts, grants, donations, expenses, in-kind services, or other goods or services for carrying out its purposes, and to expend such funds or assets in any legal manner according to the terms and conditions of acceptance and without interference, control, or restraint by the state.

(d) To carry forward any unexpended state appropriations into succeeding fiscal years.

History.—s. 12, ch. 93-187; s. 98, ch. 96-320; s. 38, ch. 99-251.



288.9520 - Public records exemption.

288.9520 Public records exemption.—Materials that relate to methods of manufacture or production, potential trade secrets, potentially patentable material, actual trade secrets, business transactions, financial and proprietary information, and agreements or proposals to receive funding that are received, generated, ascertained, or discovered by Enterprise Florida, Inc., including its affiliates or subsidiaries and partnership participants, such as private enterprises, educational institutions, and other organizations, are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, except that a recipient of Enterprise Florida, Inc., research funds shall make available, upon request, the title and description of the research project, the name of the researcher, and the amount and source of funding provided for the project.

History.—s. 17, ch. 89-381; s. 81, ch. 90-360; s. 13, ch. 93-187; s. 1, ch. 95-230; s. 99, ch. 96-320; s. 147, ch. 96-406; s. 39, ch. 99-251.

Note.—Former s. 240.539(7).



288.955 - Scripps Florida Funding Corporation.

1288.955 Scripps Florida Funding Corporation.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Contract” means the contract executed between the corporation and the grantee under this section.

(b) “Corporation” means the Scripps Florida Funding Corporation created under this section.

(c) “Grantee” means The Scripps Research Institute, a not-for-profit public benefit corporation, or a division, subsidiary, affiliate, or entity formed by The Scripps Research Institute to establish a state-of-the-art biomedical research institution and campus in this state. The grantee is neither an agency nor an entity acting on behalf of an agency for purposes of chapter 119 and s. 286.011.

(2) CREATION.—

(a) There is created a not-for-profit corporation known as the Scripps Florida Funding Corporation, which shall be registered, incorporated, organized, and operated under chapter 617.

(b) The corporation is not a unit or entity of state government. However, the corporation is subject to the provisions of s. 24, Art. I of the State Constitution and chapter 119, relating to public meetings and records, and the provisions of chapter 286 relating to public meetings and records.

(c) The corporation must establish at least one corporate office in this state and appoint a registered agent.

(d) The corporation shall hire or contract for all staff necessary to the proper execution of its powers and duties within the funds appropriated to implement this section and shall require that all officers, directors, and employees of the corporation comply with the code of ethics for public officers and employees under part III of chapter 112. In no case may the corporation expend more than $300,000 in the first year and $200,000 per year thereafter for staffing and necessary administrative expenditures, including, but not limited to, travel and per diem and audit expenditures, using funds appropriated to implement this section.

(e) The department shall provide administrative support to the corporation as requested by the corporation. In the event of the dissolution of the corporation, the department shall be the corporation’s successor in interest and shall assume all rights, duties, and obligations of the corporation under any contract to which the corporation is then a party and under law.

(3) PURPOSE.—The corporation shall be organized to receive, hold, invest, administer, and disburse funds appropriated by the Legislature for the establishment and operation of a state-of-the-art biomedical research institution and campus in this state by The Scripps Research Institute. The corporation shall safeguard the state’s commitment of financial support by ensuring that, as a condition for the receipt of these funds, the grantee meets its contractual obligations. In this manner, the corporation shall facilitate and oversee the state goal and public purpose of providing financial support for the institution and campus in order to expand the amount and prominence of biomedical research conducted in this state, provide an inducement for high-technology businesses to locate in this state, create educational opportunities through access to and partnerships with the institution, and promote improved health care through the scientific outcomes of the institution.

(4) BOARD; MEMBERSHIP.—The corporation shall be governed by a board of directors.

(a) The board of directors shall consist of nine voting members, of whom the Governor shall appoint three, the President of the Senate shall appoint three, and the Speaker of the House of Representatives shall appoint three. The executive director of the department or the director’s designee shall serve as an ex-officio, nonvoting member of the board of directors.

(b) Each member of the board of directors shall serve for a term of 4 years, except that initially the Governor, the President of the Senate, and the Speaker of the House of Representatives each shall appoint one member for a term of 1 year, one member for a term of 2 years, and one member for a term of 4 years to achieve staggered terms among the members of the board. A member is not eligible for reappointment to the board, except, however, that a member appointed to an initial term of 1 year or 2 years may be reappointed for an additional term of 4 years, and a person appointed to fill a vacancy with 2 years or less remaining on the term may be reappointed for an additional term of 4 years. The Governor, the President of the Senate, and the Speaker of the House of Representatives shall make their initial appointments to the board by November 15, 2003.

(c) The Governor, the President of the Senate, or the Speaker of the House of Representatives, respectively, shall fill a vacancy on the board of directors, according to who appointed the member whose vacancy is to be filled or whose term has expired. A vacancy that occurs before the scheduled expiration of the term of the member shall be filled for the remainder of the unexpired term.

(d) Each member of the board of directors who is not otherwise required to file financial disclosure under s. 8, Art. II of the State Constitution or s. 112.3144 shall file disclosure of financial interests under s. 112.3145.

(e) A person may not be appointed to the board of directors if he or she has had any direct interest in any contract, franchise, privilege, or other benefit granted by The Scripps Research Institute or any of its affiliate organizations within 5 years before appointment. A person appointed to the board of directors must agree to refrain from having any direct interest in any contract, franchise, privilege, or other benefit granted by The Scripps Research Institute or any of its affiliate organizations during the term of his or her appointment and for 5 years after the termination of such appointment. It is a misdemeanor of the first degree, punishable as provided in s. 775.083 or s. 775.084, for a person to accept appointment to the board of directors in violation of this paragraph or to accept a direct interest in any contract, franchise, privilege, or other benefit granted by the institution or affiliate within 5 years after the termination of his or her service on the board.

(f) Each member of the board of directors shall serve without compensation, but shall receive travel and per diem expenses as provided in s. 112.061 while in the performance of his or her duties.

(g) Each member of the board of directors is accountable for the proper performance of the duties of office, and each member owes a fiduciary duty to the people of the state to ensure that funds provided in furtherance of this section are disbursed and used as prescribed by law and contract. The Governor, the President of the Senate, or the Speaker of the House of Representatives, according to which officer appointed the member, may remove a member for malfeasance, misfeasance, neglect of duty, incompetence, permanent inability to perform official duties, unexcused absence from three consecutive meetings of the board, arrest or indictment for a crime that is a felony or a misdemeanor involving theft or a crime of dishonesty, or pleading nolo contendere to, or being found guilty of, any crime.

(5) ORGANIZATION; MEETINGS.—

(a)1. The board of directors shall annually elect a chairperson and a vice chairperson from among the board’s members. The members may, by a vote of five of the nine board members, remove a member from the position of chairperson or vice chairperson prior to the expiration of his or her term as chairperson or vice chairperson. His or her successor shall be elected to serve for the balance of the removed chairperson’s or vice chairperson’s term.

2. The chairperson is responsible to ensure that records are kept of the proceedings of the board of directors and is the custodian of all books, documents, and papers filed with the board; the minutes of meetings of the board; and the official seal of the corporation.

(b)1. The board of directors shall meet upon the call of the chairperson or at the request of a majority of the members, but no less than three times per calendar year.

2. A majority of the voting members of the board of directors constitutes a quorum. Except as otherwise provided in this section, the board may take official action by a majority vote of the members present at any meeting at which a quorum is present. Members may not vote by proxy.

3. A member of the board may participate in a meeting of the board by telephone or videoconference through which each member may hear every other member.

(6) POWERS AND DUTIES.—The corporation is organized to receive, hold, invest, administer, and disburse funds appropriated by the Legislature in support of this section and to disburse any income generated from the investment of these funds consistent with the purpose and provisions of this section. In addition to the powers and duties prescribed in chapter 617 and the articles and bylaws adopted under that chapter, the corporation:

(a) May make and enter into contracts and assume any other functions that are necessary to carry out the provisions of this section.

(b) May enter into leases and contracts for the purchase of real property and hold notes, mortgages, guarantees, or security agreements to secure the performance of obligations of the grantee under the contract.

(c) May perform all acts and things necessary or convenient to carry out the powers expressly granted in this section and a contract entered into between the corporation and the grantee.

(d) May make expenditures, from funds provided by this state, including any necessary administrative expenditures consistent with its powers.

(e) May indemnify, and purchase and maintain insurance on behalf of, directors, officers, and employees of the corporation against any personal liability or accountability.

(f) Shall disburse funds pursuant to the provisions of this section and a contract entered into between the corporation and the grantee.

(g) Shall receive and review reports and financial documentation provided by the grantee to ensure compliance with the provisions of this section and provisions of the contract.

(h) Shall prepare an annual report as prescribed in subsection (14).

(7) INVESTMENT OF FUNDS.—The corporation must enter into an agreement with the State Board of Administration under which funds received by the corporation from the department which are not disbursed to the grantee shall be invested by the State Board of Administration on behalf of the corporation. Funds shall be invested in suitable instruments authorized under s. 215.47 and specified in investment guidelines established and agreed to by the State Board of Administration and the corporation.

(8) CONTRACT.—

(a) By January 30, 2004, the corporation shall negotiate and execute a contract with the grantee for a term of 20 years. Such contract shall govern the disbursement and use of funds under this section. The board may, by a simple majority vote, authorize one 45-day extension of this deadline. The corporation may not execute the contract unless the contract is approved by the affirmative vote of at least seven of the nine members of the board of directors. At least 14 days before execution of the contract, The Scripps Research Institute must submit to the board, the Governor, the President of the Senate, and the Speaker of the House of Representatives an organizational plan, in a form and manner prescribed by the board, for the establishment of a state-of-the-art biomedical research institution and campus in this state, and the board must submit a copy of the proposed contract to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(b) The contract, at a minimum, must contain provisions:

1. Specifying the procedures and schedules that govern the disbursement of funds under this section and specifying the conditions or deliverables that the grantee must satisfy before the release of each disbursement.

2. Requiring the grantee to submit to the corporation a business plan in a form and manner prescribed by the corporation.

3. Prohibiting The Scripps Research Institute or the grantee from establishing other biomedical science or research facilities in any state other than this state or California for a period of 12 years from the commencement of the contract. Nothing in this subparagraph shall prohibit the grantee from establishing or engaging in normal collaborative activities with other organizations.

4. Governing the ownership of or security interests in real property and personal property, including, but not limited to, research equipment, obtained through the financial support of state or local government, including a provision that in the event of a breach of the contract or in the event the grantee ceases operations in this state, such property purchased with state funds shall revert to the state and such property purchased with local funds shall revert to the local governing authority.

5. Requiring the grantee to be an equal opportunity employer.

6. Requiring the grantee to maintain a policy of awarding preference in employment to residents of this state, as defined by law, except for professional scientific staff positions requiring a doctoral degree, postdoctoral training positions, and graduate student positions.

7. Requiring the grantee to maintain a policy of making purchases from vendors in this state, to the extent it is cost-effective and scientifically sound.

8. Requiring the grantee to use the Internet-based job-listing system of the department in advertising employment opportunities.

9. Requiring the grantee to establish accredited science degree programs.

10. Requiring the grantee to establish internship programs to create learning opportunities for educators and secondary, postsecondary, graduate, and doctoral students.

11. Requiring the grantee to submit data to the corporation on the activities and performance during each fiscal year and to provide to the corporation an annual accounting of the expenditure of funds disbursed under this section.

12. Establishing that the corporation shall review the activities of the grantee to assess the grantee’s financial and operational compliance with the provisions of the contract and with relevant provisions of law.

13. Authorizing the grantee, when feasible, to use information submitted by it to the Federal Government or to other organizations awarding research grants to the grantee to help meet reporting requirements imposed under this section or the contract, if the information satisfies the reporting standards of this section and the contract.

14. Requiring the grantee during the first 7 years of the contract to create 545 positions and to acquire associated research equipment for the grantee’s facility in this state, and pay for related maintenance of the equipment, in a total amount of not less than $45 million.

15. Requiring the grantee to progress in the creation of the total number of jobs prescribed in subparagraph 14. on the following schedule: At least 38 positions in the 1st year, 168 positions in the 2nd year, 280 positions in the 3rd year, 367 positions in the 4th year, 436 positions in the 5th year, 500 positions in the 6th year, and 545 positions in the 7th year. The board may allow the grantee to deviate downward from such employee levels by 25 percent in any year, to allow the grantee flexibility in achieving the objectives set forth in the business plan provided to the corporation; however, the grantee must have no fewer than 545 positions by the end of the 7th year.

16. Requiring the grantee to allow the corporation to retain an independent certified public accountant licensed in this state pursuant to chapter 473 to inspect the records of the grantee in order to audit the expenditure of funds disbursed to the grantee. The independent certified public accountant shall not disclose any confidential or proprietary scientific information of the grantee.

17. Requiring the grantee to purchase liability insurance and governing the coverage level of such insurance.

(c) An amendment to the contract is not effective unless it is approved by the affirmative vote of at least seven of the nine members of the board of directors.

(9) PERFORMANCE EXPECTATIONS.—In addition to the provisions prescribed in subsection (8), the contract between the corporation and the grantee shall include a provision that the grantee, in cooperation with the department, shall report to the corporation on performance expectations that reflect the aspirations of the Governor and the Legislature for the benefits accruing to this state as a result of the funds appropriated pursuant to this section. These shall include, but are not limited to, performance expectations addressing:

(a) The number and dollar value of research grants obtained from the Federal Government or sources other than this state.

(b) The percentage of total research dollars received by The Scripps Research Institute from sources other than this state which is used to conduct research activities by the grantee in this state.

(c) The number or value of patents obtained by the grantee.

(d) The number or value of licensing agreements executed by the grantee.

(e) The extent to which research conducted by the grantee results in commercial applications.

(f) The number of collaborative agreements reached and maintained with colleges and universities in this state and with research institutions in this state, including agreements that foster participation in research opportunities by public and private colleges and universities and research institutions in this state with significant minority populations, including historically black colleges and universities.

(g) The number of collaborative partnerships established and maintained with businesses in this state.

(h) The total amount of funding received by the grantee from sources other than the State of Florida.

(i) The number or value of spin-off businesses created in this state as a result of commercialization of the research of the grantee.

(j) The number or value of businesses recruited to this state by the grantee.

(k) The establishment and implementation of policies to promote supplier diversity using the guidelines developed by the Office of Supplier Diversity under s. 287.09451 and to comply with the ordinances, including any small business ordinances, enacted by the county and which are applicable to the biomedical research institution and campus located in this state.

(l) The designation by the grantee of a representative to coordinate with the Office of Supplier Diversity.

(m) The establishment and implementation of a program to conduct workforce recruitment activities at public and private colleges and universities and community colleges in this state which request the participation of the grantee.

The contract shall require the grantee to provide information to the corporation on the progress in meeting these performance expectations on an annual basis. It is the intent of the Legislature that, in fulfilling its obligation to work with Florida’s public and private colleges and universities, Scripps Florida work with such colleges and universities regardless of size.

(10) DISBURSEMENT CONDITIONS.—In addition to the provisions prescribed in subsection (8), the contract between the corporation and the grantee shall include disbursement conditions that must be satisfied by the grantee as a condition for the continued disbursement of funds under this section. These disbursement conditions shall be negotiated between the corporation and the grantee and shall not be designed to impede the ability of the grantee to attain full operational status. The disbursement conditions may be appropriately varied as to timeframes, numbers, values, and percentages. The disbursement conditions shall include, but are not limited to, the following areas:

(a) Demonstrate creation of jobs and report on the average salaries paid.

(b) Beginning 18 months after the grantee’s occupancy of its permanent facility, the grantee shall annually obtain $100,000 of nonstate funding for each full-time equivalent tenured-track faculty member employed at the Florida facility.

(c) No later than 3 years after the grantee’s occupancy of its permanent facility, the grantee shall apply to the relevant accrediting agency for accreditation of its Florida graduate program.

(d) The grantee shall purchase equipment for its Florida facility as scheduled in its contract with the corporation.

(e) No later than 18 months after occupying its permanent facility, the grantee shall establish a program for qualified graduate students from Florida universities permitting them access to the facility for doctoral, thesis-related research.

(f) No later than 18 months after occupancy of the permanent facility, the grantee shall establish a summer internship for high school students.

(g) No later than 3 years after occupancy of the permanent facility, the grantee shall establish a research program for middle and high school teachers.

(h) No later than 18 months after occupancy of the permanent facility, the grantee shall establish a program for adjunct professors.

(i) No later than 6 months after commissioning its high throughput technology, the grantee shall establish a program to allow open access for qualified science projects.

(j) Beginning June 2004, the grantee shall commence collaborative efforts with Florida public and private colleges and universities, and shall continue cooperative collaboration through the term of the agreement.

(k) Beginning 18 months after the grantee occupies the permanent facility, the grantee shall establish an annual seminar series featuring a review of the science work done by the grantee and its collaborators at the Florida facility.

(l) Beginning June 2004, the grantee shall commence collaboration efforts with the department by complying with reasonable requests for cooperation in economic development efforts in the biomed/biotech industry. No later than July 2004, the grantee shall designate a person who shall be charged with assisting in these collaborative efforts.

(11) DISBURSEMENTS.—

(a) The corporation shall disburse funds to the grantee over a period of 7 calendar years starting in the calendar year beginning January 1, 2004, under the terms and conditions of the contract. The corporation shall complete disbursement of the total amount of funds payable to the grantee under the contract no later than December 31, 2010, unless the grantee fails to satisfy the terms and conditions of the contract. Any funds of the corporation that are not disbursed by December 31, 2010, shall be paid to the Biomedical Research Trust Fund of the Department of Health.

(b) The contract shall provide for a reduction or elimination of funding in any year if:

1. The grantee is no longer operating in this state;

2. The grantee has failed to commit in writing to maintain operations in the state for the succeeding year; or

3. The grantee commits a material default or breach of the contract, as defined and governed by the contract. Determination of material default or breach of contract shall require the affirmative vote of at least seven of the nine members of the board.

(c) Each disbursement by the corporation to the grantee under this section is conditioned upon the affirmative approval of at least five of the nine members of the board of directors and upon demonstration by the grantee that it has met the particular contractual deliverables that are the basis for that disbursement.

(12) USE OF FUNDS.—

(a) Funds appropriated in furtherance of this section may not be disbursed or expended for activities that do not principally benefit or that are not directly related to the establishment or operation of the grantee in this state, except upon approval of the affirmative vote of at least seven of the nine members of the board of directors.

(b) No funds appropriated in furtherance of this section may be used for the purpose of lobbying any branch or agency of state government or any political subdivision of the state.

(c) The grantee must provide for separate accounts for any funds appropriated in furtherance of this section and separate books and records relating to The Scripps Research Institute’s Florida operation.

(13) REINVESTMENT.—

(a) The grantee shall reinvest 15 percent of the net royalty revenues, including the revenues from the sale of stock, received by The Scripps Research Institute from the licensing or transfer of inventions, methods, processes, and other patentable discoveries conceived or reduced to practice using the grantee’s Florida facilities or Florida employees, in whole or in part, and to which the grantee becomes entitled during the 20 years following the effective date of the contract between the corporation and the grantee. For purposes of this paragraph, the term “net royalty revenues” means all royalty revenues less the cost of obtaining, maintaining, and enforcing related patent and intellectual property rights, both foreign and domestic. Reinvestment payments under this paragraph shall commence no later than 6 months after the grantee has received the final disbursement under the contract and shall continue until the maximum reinvestment has been paid.

(b) The grantee shall reinvest 15 percent of the gross revenues it receives from naming opportunities associated with any facility it builds in this state. For purposes of this section, the term “naming opportunities” includes charitable donations from any person or entity in consideration for the right to have all or a portion of the facility named for or in the memory of any person, living or dead, or for any entity. The obligation to make reinvestment payments under this section shall commence upon the execution of the contract between the corporation and the grantee.

All reinvestment payments made pursuant to this section shall be remitted to the state for deposit in the Biomedical Research Trust Fund or, if such fund has ceased to exist, in another trust fund that supports biomedical research, as determined by law. The maximum reinvestment required of the grantee pursuant to this subsection shall not exceed $200 million. At such time as the reinvestment payments equal $155 million or the contract expires, whichever is earlier, the board of the corporation shall determine whether the performance expectations and disbursement conditions have been met. If the board determines that the performance expectations and disbursement conditions have been met, the amount of $200 million shall be reduced to $155 million. The grantee shall annually submit a schedule of the shares of stock held by it as payment of the royalty referred to in paragraph (a) and report on any trades or activity concerning such stock. The grantee’s obligations under this subsection shall survive the expiration or termination of the contract between the corporation and the grantee.

(14) ANNUAL REPORT.—By December 1 of each year, the corporation shall prepare a report of the activities and outcomes under this section for the preceding fiscal year. The report, at a minimum, must include:

(a) A description of the activities of the corporation in managing and enforcing the contract with the grantee.

(b) An accounting of the amount of funds disbursed during the preceding fiscal year to the grantee.

(c) An accounting of expenditures by the grantee during the fiscal year of funds disbursed under this section.

(d) Information on the number and salary level of jobs created by the grantee, including the number and salary level of jobs created for residents of this state.

(e) Information on the amount and nature of economic activity generated through the activities of the grantee.

(f) An assessment of factors affecting the progress toward achieving the projected biotech industry cluster associated with the grantee’s operations, as projected by economists on behalf of the Executive Office of the Governor.

(g) A compliance and financial audit of the accounts and records of the corporation at the end of the preceding fiscal year conducted by an independent certified public accountant in accordance with rules of the Auditor General.

(h) A description of the status of the performance expectations under subsection (9) and the disbursement conditions under subsection (10).

The corporation shall submit the report to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(15) LIABILITY.—

(a) The appropriation or disbursement of funds under this section does not constitute a debt, liability, or obligation of the State of Florida, any political subdivision thereof, or the corporation or a pledge of the faith and credit of the state or of any such political subdivision.

(b) The appropriation or disbursement of funds under this section does not subject the State of Florida, any political subdivision thereof, or the corporation to liability related to the research activities and research products of the grantee.

(16) FORCE MAJEURE.—Notwithstanding any other provisions contained in this act, if the grantee is prevented from timely achieving any deadlines set forth in this act due to its inability to occupy its permanent Florida facility within 2 years after entering into the memorandum of agreement pursuant to s. 403.973, as a result of permitting delays and related administrative or judicial proceedings, acts of God, labor disturbances, or other similar events beyond the control of the grantee, the deadline shall be extended by the number of days by which the grantee was delayed in commencing its occupancy of its permanent Florida facility. In no event shall the extension be for more than 4 years. Upon the occurrence of a force majeure event, the Scripps Florida Funding Corporation shall continue to fund the grantee at a level that permits it to sustain its current level of operations until the force majeure event ceases and the grantee is able to resume the contract schedule governing disbursement.

History.—ss. 1, 6, ch. 2003-420; s. 1, ch. 2009-236; s. 187, ch. 2011-142.

1Note.—Section 4, ch. 2003-420, provides that “[n]otwithstanding any other provision of law, the county in which the projects that are part of or ancillary to the state-of-the-art biomedical research institution and campus to be established in this state by the grantee under section 288.955, Florida Statutes, are to be located shall have the exclusive right, which right may be assigned in whole or in part by the governing body of the county in its sole discretion, to provide water and wastewater services to such projects to the extent deemed necessary by the governing body of the county. The county may plan, acquire, construct, reconstruct, enlarge or extend, operate, and maintain water and wastewater systems and facilities within or without the boundaries of such projects for the provision of water and wastewater services.”






Part X - CAPITAL DEVELOPMENT (ss. 288.9602-288.9614)

288.9602 - Findings and declarations of necessity.

288.9602 Findings and declarations of necessity.—The Legislature finds and declares that:

(1) There is a need to enhance economic activity in the state by attracting manufacturing, development, redevelopment of brownfield areas, business enterprise management, and other activities conducive to economic promotion in order to provide a stronger, more balanced, and stable economy in the state.

(2) A significant portion of businesses located in the state or desiring to locate in the state encounter difficulty in obtaining financing on terms competitive with those available to businesses located in other states and nations or are unable to obtain such financing at all.

(3) The difficulty in obtaining such financing impairs the expansion of economic activity and the creation of jobs and income in communities throughout the state.

(4) The businesses most often affected by these financing difficulties are small businesses critical to the economic development of the state.

(5) The economic well-being of the people in, and the commercial and industrial resources of, the state would be enhanced by the provision of financing to businesses on terms competitive with those available in the most developed financial markets worldwide.

(6) In order to improve the prosperity and welfare of this state and its inhabitants, to improve and promote the financing of projects related to the economic development of this state, including redevelopment of brownfield areas, and to increase the purchasing power and opportunities for gainful employment of citizens of this state, it is necessary and in the public interest to facilitate the financing of such projects as provided for in this act and to do so without regard to the boundaries between counties, municipalities, special districts, and other local governmental bodies or agencies in order to more effectively and efficiently serve the interests of the greatest number of people in the widest area practicable.

(7) In order to promote and stimulate development and advance the business prosperity and economic welfare of this state and its inhabitants; to encourage and assist new business and industry in this state through loans, investments, or other business transactions; to rehabilitate and assist existing businesses; to stimulate and assist in the expansion of all kinds of for-profit and not-for-profit business activity; and to create maximum opportunities for employment, encouragement of thrift, and improvement of the standard of living of the citizens of Florida, it is necessary and in the public interest to facilitate the cooperation and action between organizations, public and private, in the promotion, development, and conduct of all kinds of for-profit and not-for-profit business activity in the state.

(8) In order to efficiently and effectively achieve the purposes of this act, it is necessary and in the public interest to create a special development finance authority to cooperate and act in conjunction with public agencies of this state and local governments of this state, through interlocal agreements pursuant to the Florida Interlocal Cooperation Act of 1969, in the promotion and advancement of projects related to economic development, including redevelopment of brownfield areas, throughout the state.

(9) The purposes to be achieved by the special development finance authority through such projects and such financings of business and industry in compliance with the criteria and the requirements of this act are predominantly the public purposes stated in this section, and such purposes implement the governmental purposes under the State Constitution of providing for the health, safety, and welfare of the people of the state.

History.—ss. 26, 62, ch. 93-187; s. 1, ch. 93-402; s. 11, ch. 98-75; s. 2, ch. 2010-139.



288.9603 - Definitions.

288.9603 Definitions.—

(1) “Act” means the Florida Development Finance Corporation Act of 1993, and all acts supplemental thereto and amendatory thereof.

(2) “Amortization payments” means periodic payments, such as monthly, semiannually, or annually, of interest on premiums, if any, and installments of principal of revenue bonds as required by an indenture of the corporation.

(3) “Applicant” means the individual, firm, or corporation, whether for profit or nonprofit, charged with developing the project under the terms of the indenture of the corporation.

(4) “Cash equivalents” shall include letters of credit issued by investment grade rated financial institutions or their subsidiaries; direct obligations of the government of the United States of America, or any agency thereof, or obligations unconditionally guaranteed by the United States of America; certificates of deposit issued by investment grade rated financial institutions or their subsidiaries; and investments in commercial paper which, at the time of acquisition by the corporation is accorded the highest rating by Standard & Poor’s Corporation, Moody’s Investors Services, Inc., or any other nationally recognized credit rating agency of similar standing, provided that in each such case such investments shall be convertible to cash as may be reasonably necessary for application of such moneys as and when the same are to be applied in accordance with the provisions of this act.

(5) “Corporation” means the Florida Development Finance Corporation.

(6) “Debt service” shall mean for any bonds issued by the corporation or for any bonds or other form of indebtedness for which a guaranty has been issued pursuant to ss. 288.9606, 288.9607, and 288.9608, for any period for which such determination is to be made, the aggregate amount of all interest charges due or which shall become due on or with respect to such bonds or indebtedness during the period for which such determination is being made, plus the aggregate amount of scheduled principal payments due or which shall become due on or with respect to such bonds or indebtedness during the period for which such determination is being made. Scheduled principal payments may include only principal payments that are scheduled as part of the terms of the original bond or indebtedness issue and that result in the reduction of the outstanding principal balance of the bonds or indebtedness.

(7) “Economic development specialist” means a resident of the state who is professionally employed in the discipline of economic development or industrial development.

(8) “Financial institution” means any banking corporation or trust company, savings and loan association, insurance company or related corporation, partnership, foundation, or other institution engaged primarily in lending or investing funds in this state.

(9) “Maximum debt service” shall mean, for any period of 6 months or 1 year, as the case may be, during the life of any bonds issued by the corporation and for which a guaranty has been issued pursuant to ss. 288.9606, 288.9607, and 288.9608 and for which such determination is being made, the maximum amount of the debt service which is due or will become due during such period of time on or with respect to such bonds. For the purposes of calculating the amount of the maximum debt service with respect to any bonds which bear interest at a variable rate, the corporation shall utilize a fixed rate which it in its reasonable discretion determines to be appropriate.

(10) “Partnership” means Enterprise Florida, Inc.

(11) “Guaranty agreement” means an agreement by and between the corporation and an applicant pursuant to the provisions of s. 288.9607.

(12) “Guaranty agreement fund” means the Energy, Technology, and Economic Development Guaranty Fund established by the corporation pursuant to s. 288.9608.

(13) “Interlocal agreement” means an agreement by and between the Florida Development Finance Corporation and a public agency of this state, pursuant to the provisions of s. 163.01.

(14) “Public agency” means a political subdivision, agency, or officer of this state or of any state of the United States, including, but not limited to, state, government, county, city, school district, single and multipurpose special district, single and multipurpose public authority, metropolitan or consolidated government, an independently elected county officer, any agency of the United States Government, and any similar entity of any other state of the United States.

History.—ss. 27, 62, ch. 93-187; s. 1, ch. 93-402; s. 100, ch. 96-320; s. 40, ch. 99-251; s. 3, ch. 2010-139.



288.9604 - Creation of the authority.

288.9604 Creation of the authority.—

(1) There is created a public body corporate and politic known as the “Florida Development Finance Corporation.” The corporation shall be constituted as a public instrumentality, and the exercise by the corporation of the powers conferred by this act shall be deemed and held to be the performance of an essential public function. The corporation has the power to function within the corporate limits of any public agency with which it has entered into an interlocal agreement for any of the purposes of this act.

(2) The Governor, subject to confirmation by the Senate, shall appoint the board of directors of the corporation, who shall be five in number. The terms of office for the directors shall be for 4 years from the date of their appointment. A vacancy occurring during a term shall be filled for the unexpired term. A director shall be eligible for reappointment. At least three of the directors of the corporation shall be bankers who have been selected by the Governor from a list of bankers who were nominated by Enterprise Florida, Inc., and one of the directors shall be an economic development specialist.

(3)(a)1. A director may not receive compensation for his or her services, but is entitled to necessary expenses, including travel expenses, incurred in the discharge of his or her duties. Each director shall hold office until his or her successor has been appointed.

2. Directors are subject to ss. 112.313(1)-(8), (10), (12), and (15); 112.3135; and 112.3143(2). For purposes of applying ss. 112.313(1)-(8), (10), (12), and (15); 112.3135; and 112.3143(2) to activities of directors, directors shall be considered public officers and the corporation shall be considered their agency.

(b) The powers of the corporation shall be exercised by the directors thereof. A majority of the directors constitutes a quorum for the purposes of conducting business and exercising the powers of the corporation and for all other purposes. Action may be taken by the corporation upon a vote of a majority of the directors present, unless in any case the bylaws require a larger number. Any person may be appointed as director if he or she resides, or is engaged in business, which means owning a business, practicing a profession, or performing a service for compensation or serving as an officer or director of a corporation or other business entity so engaged, within the state.

(c) The directors of the corporation shall annually elect one of their members as chair and one as vice chair. The corporation may employ a president, technical experts, and such other agents and employees, permanent and temporary, as it requires and determine their qualifications, duties, and compensation. For such legal services as it requires, the corporation may employ or retain its own counsel and legal staff.

(4) The board may remove a director for inefficiency, neglect of duty, or misconduct in office only after a hearing and only if he or she has been given a copy of the charges at least 10 days before such hearing and has had an opportunity to be heard in person or by counsel. The removal of a director shall create a vacancy on the board which shall be filled pursuant to subsection (2).

History.—ss. 28, 62, ch. 93-187; s. 1, ch. 93-402; s. 11, ch. 94-136; s. 882, ch. 95-148; s. 101, ch. 96-320; s. 43, ch. 97-100; s. 41, ch. 99-251; s. 38, ch. 2002-1; s. 73, ch. 2010-102; s. 4, ch. 2010-139; s. 15, ch. 2011-4; s. 188, ch. 2011-142; s. 10, ch. 2014-183.



288.9605 - Corporation powers.

288.9605 Corporation powers.—

(1) The powers of the corporation created by s. 288.9604 shall include all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this act.

(2) The corporation is authorized and empowered to:

(a) Have perpetual succession as a body politic and corporate and adopt bylaws for the regulation of its affairs and the conduct of its business.

(b) Adopt an official seal and alter the same at its pleasure.

(c) Maintain an office at such place or places as it may designate.

(d) Sue and be sued in its own name and plead and be impleaded.

(e) Enter into interlocal agreements pursuant to s. 163.01(7) with public agencies of this state for the exercise of any power, privilege, or authority consistent with the purposes of this act.

(f) Issue, from time to time, revenue bonds, notes, or other evidence of indebtedness, including, but not limited to, taxable bonds and bonds the interest on which is exempt from federal income taxation, for the purpose of financing and refinancing any capital projects that promote economic development within the state, thereby benefiting the citizens of the state, and exercise all powers in connection with the authorization, issuance, and sale of bonds, subject to the provisions of s. 288.9606.

(g) Issue bond anticipation notes in connection with the authorization, issuance, and sale of such bonds, pursuant to the provisions of s. 288.9606.

(h) Make and execute contracts and other instruments necessary or convenient to the exercise of its powers under the act.

(i) Disseminate information about itself and its activities.

(j) Acquire, by purchase, lease, option, gift, grant, bequest, devise, or otherwise, real property, together with any improvements thereon, or personal property for its administrative purposes or in furtherance of the purposes of this act.

(k) Hold, improve, clear, or prepare for development any such property.

(l) Mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real or personal property.

(m) Insure or provide for insurance of any real or personal property or operations of the corporation or any private enterprise against any risks or hazards, including the power to pay premiums on any such insurance.

(n) Establish and fund a guaranty fund in furtherance of the purposes of this act.

(o) Invest funds held in reserve or sinking funds or any such funds not required for immediate disbursement in property or securities in such manner as the board shall determine, subject to the authorizing resolution on any bonds issued, and to terms established in the investment agreement pursuant to ss. 288.9606, 288.9607, and 288.9608, and redeem such bonds as have been issued pursuant to s. 288.9606 at the redemption price established therein or purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be canceled.

(p) Borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the Federal Government or the state, county, or other public agency or from any sources, public or private, for the purposes of this act and give such security as may be required and enter into and carry out contracts or agreements in connection therewith; and include in any contract for financial assistance with the Federal Government or the state, county, or other public agency for, or with respect to, any purposes under this act and related activities such conditions imposed pursuant to federal laws as the county or municipality or other public agency deems reasonable and appropriate which are not inconsistent with the provisions of this act.

(q) Make or have all surveys and plans necessary for the carrying out of the purposes of this act, contract with any person, public or private, in making and carrying out such plans, and adopt, approve, modify, and amend such plans.

(r) Develop, test, and report methods and techniques and carry out demonstrations and other activities for the promotion of any of the purposes of this act.

(s) Apply for, accept, and utilize grants from the Federal Government or the state, county, or other public agency available for any of the purposes of this act.

(t) Make expenditures necessary to carry out the purposes of this act.

(u) Exercise all or any part or combination of powers granted in this act.

(v) Enter into investment agreements with Enterprise Florida, Inc., concerning the issuance of bonds and other forms of indebtedness and capital.

(w) Determine the situations and circumstances for participation in partnerships by agreement with local governments, financial institutions, and others associated with the redevelopment of brownfield areas pursuant to the Brownfields Redevelopment Act for a limited state guaranty of revenue bonds, loan guarantees, or loan loss reserves.

History.—ss. 29, 62, ch. 93-187; s. 1, ch. 93-402; s. 12, ch. 94-136; s. 12, ch. 98-75; s. 73, ch. 99-13; s. 5, ch. 2010-139; s. 189, ch. 2011-142.



288.9606 - Issue of revenue bonds.

288.9606 Issue of revenue bonds.—

(1) When authorized by a public agency pursuant to s. 163.01(7), the corporation has power in its corporate capacity, in its discretion, to issue revenue bonds or other evidences of indebtedness which a public agency has the power to issue, from time to time to finance the undertaking of any purpose of this act, including, without limiting the generality thereof, the payment of principal and interest upon any advances for surveys and plans or preliminary loans, and has the power to issue refunding bonds for the payment or retirement of bonds previously issued. Bonds issued pursuant to this section shall bear the name “Florida Development Finance Corporation Revenue Bonds.” The security for such bonds may be based upon such revenues as are legally available. In anticipation of the sale of such revenue bonds, the corporation may issue bond anticipation notes and may renew such notes from time to time, but the maximum maturity of any such note, including renewals thereof, may not exceed 5 years from the date of issuance of the original note. Such notes shall be paid from any revenues of the corporation available therefor and not otherwise pledged or from the proceeds of sale of the revenue bonds in anticipation of which they were issued. Any bond, note, or other form of indebtedness issued pursuant to this act shall mature no later than the end of the 30th fiscal year after the fiscal year in which the bond, note, or other form of indebtedness was issued.

(2) Bonds issued under this section do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction, and are not subject to the provisions of any other law or charter relating to the authorization, issuance, or sale of bonds. Bonds issued under the provisions of this act are declared to be for an essential public and governmental purpose. Bonds issued under this act, the interest on which is exempt from income taxes of the United States, together with interest thereon and income therefrom, are exempted from all taxes, except those taxes imposed by chapter 220, on interest, income, or profits on debt obligations owned by corporations.

(3) Bonds issued under this section shall be authorized by a public agency of this state pursuant to the terms of an interlocal agreement, unless such bonds are issued pursuant to subsection (7); may be issued in one or more series; and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest rate or rates, be in such denomination or denominations, be in such form either with or without coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payments at such place or places, be subject to such terms of redemption, with or without premium, be secured in such manner, and have such other characteristics as may be provided by the corporation. Bonds issued under this section may be sold in such manner, either at public or private sale, and for such price as the corporation may determine will effectuate the purpose of this act.

(4) In case a director whose signature appears on any bonds or coupons issued under this act ceases to be a director before the delivery of such bonds, such signature is, nevertheless, valid and sufficient for all purposes, the same as if such director had remained in office until such delivery.

(5) In any suit, action, or proceeding involving the validity or enforceability of any bond issued under this act, or the security therefor, any such bond reciting in substance that it has been issued by the corporation in connection with any purpose of the act shall be conclusively deemed to have been issued for such purpose, and such purpose shall be conclusively deemed to have been carried out in accordance with the act. The complaint in any action to validate such bonds shall be filed only in the Circuit Court for Leon County. The notice required to be published by s. 75.06 shall be published only in Leon County, and the complaint and order of the circuit court shall be served only on the State Attorney of the Second Judicial Circuit and on the state attorney of each circuit in each county where the public agencies which were initially a party to the interlocal agreement are located. Notice of such proceedings shall be published in the manner and the time required by s. 75.06, in Leon County and in each county where the public agencies which were initially a party to the interlocal agreement are located. Obligations of the corporation pursuant to a loan agreement as described in this subsection may be validated as provided in chapter 75. The validation of at least the first bonds approved by the corporation shall be appealed to the Florida Supreme Court.

(6) The proceeds of any bonds of the corporation may not be used, in any manner, to acquire any building or facility that will be, during the pendency of the financing, used by, occupied by, leased to, or paid for by any state, county, or municipal agency or entity.

(7) Notwithstanding any provision of this section, the corporation in its corporate capacity may, without authorization from a public agency under s. 163.01(7), issue revenue bonds or other evidence of indebtedness under this section to:

(a) Finance the undertaking of any project within the state that promotes renewable energy as defined in s. 366.91 or s. 377.803;

(b) Finance the undertaking of any project within the state that is a project contemplated or allowed under s. 406 of the American Recovery and Reinvestment Act of 2009; or

(c) If permitted by federal law, finance qualifying improvement projects within the state under s. 163.08.

History.—ss. 30, 62, ch. 93-187; s. 1, ch. 93-402; s. 13, ch. 94-136; s. 102, ch. 96-320; s. 6, ch. 2010-139; s. 190, ch. 2011-142.



288.9607 - Guaranty of bond issues.

288.9607 Guaranty of bond issues.—

(1) The corporation may approve or deny, by a majority vote of the membership of the directors, a guaranty of debt service payments for bonds or other indebtedness used to finance any capital project that promotes economic development in the state, including, but not limited to, those capital projects for which revenue bonds are issued under this act, if any such guaranty does not exceed 5 percent of the total aggregate principal amount of bonds or other indebtedness relating to any one capital project. The corporation may also use moneys deposited into the Energy, Technology, and Economic Development Guaranty Fund to satisfy requirements to obtain federal loan guarantees for capital projects authorized pursuant to this section.

(2) Any applicant requesting a guaranty of the corporation under this act must submit a guaranty application, in a form acceptable to the corporation, together with supporting documentation to the corporation as provided in this section.

(3) All applicants which have entered into a guaranty agreement with the corporation shall pay a guaranty premium on such terms and at such rates as the corporation shall determine before the issuance of the guaranty. The corporation may adopt such guaranty premium structures as it deems appropriate, including, without limitation, guaranty premiums which are payable one time upon the issuance of the guaranty or annual premiums payable upon the outstanding principal balance of bonds or other indebtedness that is guaranteed from time to time. The premium payment may be collected by the corporation from any lessee of the project involved, from the applicant, or from any other payee of any loan agreement involved.

(4) All applications for a guaranty must acknowledge that as a condition to the issuance of the guaranty, the corporation may require that the financing must be secured by a mortgage or security interest on the property acquired which will have such priority over other liens on such property as may be required by the corporation, and that the financing must be guaranteed by such person or persons with such ownership interest in the applicant as may be required by the corporation.

(5) Personal financial records, trade secrets, or proprietary information of applicants delivered to or obtained by the corporation shall be confidential and exempt from the provisions of s. 119.07(1).

(6) If the application for a guaranty is approved by the corporation, the corporation and the applicant shall enter into a guaranty agreement. In accordance with the provisions of the guaranty agreement, the corporation guarantees to use the funds on deposit in its Energy, Technology, and Economic Development Guaranty Fund to meet debt service payments on the bonds or indebtedness as they become due, in the event and to the extent that the applicant is unable to meet such payments, or to make similar payments to reimburse any person which has provided credit enhancement for the bonds and which has advanced funds to meet such debt service payments as they become due, if such guaranty of the corporation is limited to 5 percent of the total aggregate principal amount of bonds or other indebtedness relating to any one capital project. The corporation may also use moneys deposited in the Energy, Technology, and Economic Development Guaranty Fund to satisfy requirements to obtain federal loan guarantees for capital projects authorized under this section. If the applicant defaults on debt service payments, the corporation may use funds on deposit in the Energy, Technology, and Economic Development Guaranty Fund to pay insurance, maintenance, and other costs which may be required for the preservation of any capital project or other collateral security for any bond or indebtedness issued to finance a capital project for which debt service payments are guaranteed by the corporation in such manner as may be deemed necessary and advisable by the corporation.

(7) The guaranty is not a general obligation of the corporation or of the state, but is a special obligation, which constitutes the investment of a public trust fund. In no event shall the guaranty constitute an indebtedness of the corporation, the state, or any political subdivision thereof within the meaning of any constitutional or statutory limitation. Each guaranty agreement shall have plainly stated on the face thereof that it has been entered into under the provisions of this act and that it does not constitute an indebtedness of the corporation, the state, or any political subdivision thereof within any constitutional or statutory limitation, and that neither the full faith and credit of the state nor any of its revenues is pledged to meet any of the obligations of the corporation under such guaranty agreement. Each such agreement shall state that the obligation of the corporation under the guaranty shall be limited to the funds available in the Energy, Technology, and Economic Development Guaranty Fund as authorized by this section.

(8) In the event the corporation does not approve the application for a guaranty, the applicant shall be notified in writing of the corporation’s determination that the application not be approved.

(9) The membership of the corporation is authorized and directed to conduct such investigation as it may deem necessary for promulgation of regulations to govern the operation of the guaranty program authorized by this section. The regulations may include such other additional provisions, restrictions, and conditions as the corporation, after its investigation referred to in this subsection, shall determine to be proper to achieve the most effective utilization of the guaranty program. This may include, without limitation, a detailing of the remedies that must be exhausted by bondholders, a trustee acting on their behalf, or other credit provided before calling upon the corporation to perform under its guaranty agreement and the subrogation of other rights of the corporation with reference to the capital project and its operation or the financing in the event the corporation makes payment pursuant to the applicable guaranty agreement. The regulations promulgated by the corporation to govern the operation of the guaranty program may contain specific provisions with respect to the rights of the corporation to enter, take over, and manage all financed properties upon default. These regulations shall be submitted by the corporation to the Department of Agriculture and Consumer Services for approval.

(10) The guaranty program described in this section may be used by the corporation in conjunction with any federal guaranty programs described in s. 406 of the American Recovery and Reinvestment Act of 2009. All policies, procedures, and regulations of the guaranty program adopted by the corporation, to the extent such guaranty program of the corporation is used in conjunction with a federal guaranty program described in s. 406 of the American Recovery and Reinvestment Act of 2009, must be consistent with s. 406 of the American Recovery and Reinvestment Act of 2009.

History.—ss. 31, 62, ch. 93-187; s. 1, ch. 93-402; s. 14, ch. 94-136; s. 3, ch. 95-386; s. 103, ch. 96-320; s. 148, ch. 96-406; s. 74, ch. 99-13; s. 70, ch. 99-385; s. 7, ch. 2010-139; s. 502, ch. 2011-142.



288.9608 - Creation and funding of the Energy, Technology, and Economic Development Guaranty Fund.

288.9608 Creation and funding of the Energy, Technology, and Economic Development Guaranty Fund.—

(1) The corporation shall establish an account known as the Energy, Technology, and Economic Development Guaranty Fund. The corporation may deposit moneys or other cash equivalents into the fund and maintain a balance in the fund, from general revenue funds of the state as are authorized for that purpose or any other designated funding sources not inconsistent with state law.

(2) If the corporation determines that the moneys in the guaranty agreement fund are not sufficient to meet the obligations of the guaranty agreement fund, the corporation is authorized to use the necessary amount of any available moneys that it may have which are not needed for, then or in the foreseeable future, or committed to other authorized functions and purposes of the corporation. Any such moneys so used may be reimbursed out of the guaranty agreement fund if and when there are moneys therein available for the purpose.

(3) The determination of when additional moneys will be needed for the guaranty agreement fund, the amounts that will be needed, and the availability or unavailability of other moneys shall be made solely by the corporation in the exercise of its discretion.

History.—ss. 32, 62, ch. 93-187; s. 1, ch. 93-402; s. 234, ch. 95-148; s. 104, ch. 96-320; s. 8, ch. 2010-139.



288.9609 - Bonds as legal investments.

288.9609 Bonds as legal investments.—All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking and investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by the corporation. Such bonds and obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize all persons, political subdivisions, and officers, public and private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. Nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

History.—ss. 33, 62, ch. 93-187; s. 1, ch. 93-402; s. 9, ch. 2010-139.



288.9610 - Annual reports of Florida Development Finance Corporation.

288.9610 Annual reports of Florida Development Finance Corporation.—On or before 90 days after the close of the Florida Development Finance Corporation’s fiscal year, the corporation shall submit to the Governor, the Legislature, the Auditor General, and the governing body of each public entity with which it has entered into an interlocal agreement a complete and detailed report setting forth:

(1) The results of any audit conducted pursuant to s. 11.45.

(2) The activities, operations, and accomplishments of the Florida Development Finance Corporation, including the number of businesses assisted by the corporation.

(3) Its assets, liabilities, income, and operating expenses at the end of its most recent fiscal year, including a description of all of its outstanding revenue bonds.

History.—ss. 34, 62, ch. 93-187; s. 1, ch. 93-402; s. 39, ch. 2002-1; s. 46, ch. 2004-305; s. 74, ch. 2010-102; s. 10, ch. 2010-139.



288.9614 - Authorized programs.

288.9614 Authorized programs.—Enterprise Florida, Inc., may take any action that it deems necessary to achieve the purposes of this act in partnership with private enterprises, public agencies, and other organizations, including, but not limited to, efforts to address the long-term debt needs of small-sized and medium-sized firms, to address the needs of microenterprises, to expand availability of venture capital, and to increase international trade and export finance opportunities for firms critical to achieving the purposes of this act.

History.—s. 38, ch. 93-187; s. 108, ch. 96-320; s. 41, ch. 97-278; s. 42, ch. 99-251.






Part XI - CAPITAL FORMATION (ss. 288.9621-288.9627)

288.9621 - Short title.

288.9621 Short title.—Sections 288.9621-288.9625 may be cited as the “Florida Capital Formation Act.”

History.—s. 1, ch. 2007-189.



288.9622 - Findings and intent.

288.9622 Findings and intent.—

(1) The Legislature finds and declares that there is a need to increase the availability of seed capital and early stage venture equity capital for emerging companies in the state, including, without limitation, enterprises in life sciences, information technology, advanced manufacturing processes, aviation and aerospace, and homeland security and defense, as well as other strategic technologies.

(2) It is the intent of the Legislature that ss. 288.9621-288.9625 serve to mobilize private investment in a broad variety of venture capital partnerships in diversified industries and geographies; retain private sector investment criteria focused on rate of return; use the services of highly qualified managers in the venture capital industry regardless of location; facilitate the organization of the Florida Opportunity Fund as an investor in seed and early stage businesses, infrastructure projects, venture capital funds, and angel funds; and precipitate capital investment and extensions of credit to and in the Florida Opportunity Fund.

(3) It is the intent of the Legislature to mobilize venture equity capital for investment in such a manner as to result in a significant potential to create new businesses and jobs in this state that are based on high growth potential technologies, products, or services and that will further diversify the economy of this state.

(4) It is the intent of the Legislature that an institute be created to mentor, market, and attract capital to such commercialization ventures throughout the state.

History.—s. 1, ch. 2007-189; s. 25, ch. 2009-51.



288.9623 - Definitions.

288.9623 Definitions.—As used in ss. 288.9621-288.9625:

(1) “Board” means the board of directors of the Florida Opportunity Fund.

(2) “Fund” means the Florida Opportunity Fund.

History.—s. 1, ch. 2007-189.



288.9624 - Florida Opportunity Fund; creation; duties.

288.9624 Florida Opportunity Fund; creation; duties.—

(1)(a) Enterprise Florida, Inc., shall facilitate the creation of the Florida Opportunity Fund, a private, not-for-profit corporation organized and operated under chapter 617. Enterprise Florida, Inc., shall be the fund’s sole shareholder or member. The fund is not a public corporation or instrumentality of the state. The fund shall manage its business affairs and conduct business consistent with its organizational documents and the purposes set forth in this section. Notwithstanding the powers granted under chapter 617, the corporation may not amend, modify, or repeal a bylaw or article of incorporation without the express written consent of Enterprise Florida, Inc.

(b) The board of directors of the Florida Opportunity Fund shall have five members, appointed by vote of the board of directors of Enterprise Florida, Inc. Board members shall serve terms as provided in the fund’s organizational documents. Within 90 days before an anticipated vacancy by expiration of the term of a board member, the board of directors of the fund shall submit a list of three eligible nominees, which may include the incumbent, to the board of directors of Enterprise Florida, Inc. The board of directors of Enterprise Florida, Inc., may appoint a board member from the nominee list or may request and appoint from a new list of three nominees not included on the previous list.

(c) The persons appointed to the board of directors shall include persons who have expertise in the area of the selection and supervision of early stage investment managers or in the fiduciary management of investment funds and other areas of expertise as considered appropriate.

(d) Members of the board are subject to any restrictions on conflicts of interest specified in the organizational documents and may not have an interest in any venture capital investment selected by the fund under ss. 288.9621-288.9624.

(e) Members of the board shall serve without compensation, but members, the president of the board, and other board employees may be reimbursed for all reasonable, necessary, and actual expenses as determined and approved by the board pursuant to s. 112.061.

(f) The fund shall have all powers granted under its organizational documents and shall indemnify members to the broadest extent permissible under the laws of this state.

(2) Upon organization, the board shall conduct a national solicitation for investment plan proposals from qualified venture capital investment managers for the raising and investing of capital by the Florida Opportunity Fund. Any proposed investment plan must address the applicant’s level of experience, quality of management, investment philosophy and process, provability of success in fundraising, prior investment fund results, and plan for achieving the purposes of ss. 288.9621-288.9624. The board shall select only venture capital investment managers having demonstrated expertise in the management of and investment in companies.

(3) The board is responsible for negotiating the terms of a contract with the Florida Opportunity Fund investment manager; executing the contract with the selected venture capital investment fund manager on behalf of the Florida Opportunity Fund; managing the business affairs of the Florida Opportunity Fund, such as accounting, audit, insurance, and related requirements; soliciting and negotiating the terms of, contracting for, and receiving investment capital and loan proceeds with the assistance of the investment manager; receiving investment returns; paying investors and debtors; and reinvesting the investment returns in the fund in order to provide additional venture capital investments designed to result in a significant potential to create new businesses and jobs in this state and further diversify the economy of this state.

(4) For the purpose of mobilizing investment in a broad variety of Florida-based, new technology companies and generating a return sufficient to continue reinvestment, the fund shall:

(a) Invest in seed and early stage venture capital funds that have experienced managers or management teams with demonstrated experience, expertise, and a successful history in the investment of venture capital funds, focusing on opportunities in this state. The fund also may make direct investments, including loans, in individual businesses and infrastructure projects. While not precluded from investing in venture capital funds that have investments outside this state, the fund must require a venture capital fund to show a record of successful investment in this state, to be based in this state, or to have an office in this state staffed with a full-time, professional venture investment executive in order to be eligible for investment.

(b) Negotiate for investment capital or loan proceeds from private, institutional, or banking sources.

(c) Negotiate any and all terms and conditions for its investments.

(d) Invest only in funds, businesses, and infrastructure projects that have raised capital from other sources so that the amount invested in such funds, businesses, or infrastructure projects is at least twice the amount invested by the fund. Direct investments must be made in Florida infrastructure projects or businesses that are Florida-based or have significant business activities in Florida and operate in technology sectors that are strategic to Florida, including, but not limited to, enterprises in life sciences, information technology, advanced manufacturing processes, aviation and aerospace, and homeland security and defense, as well as other strategic technologies.

(e) Form or operate other entities and accept additional funds from other public and private sources to further its purpose.

The Opportunity Fund may not use its original legislative appropriation of $29.5 million for direct investments, including loans, in businesses or infrastructure projects, or for any purpose not specified in chapter 2007-189, Laws of Florida.

(5) By December 1 of each year, the board shall issue an annual report concerning the activities conducted by the fund to the Governor, the President of the Senate, and the Speaker of the House of Representatives. The annual report, at a minimum, must include:

(a) An accounting of the amount of investments disbursed by the fund and the progress of the fund, including the progress of business and infrastructure projects that have been provided direct investment by the fund.

(b) A description of the benefits to this state resulting from the fund, including the number of businesses created, associated industries started, the number of jobs created, and the growth of related research projects.

(c) Independently audited financial statements, including statements that show receipts and expenditures during the preceding fiscal year for personnel, administration, and operational costs of the fund.

History.—s. 1, ch. 2007-189; s. 26, ch. 2009-51; s. 191, ch. 2011-142.



288.9625 - Institute for the Commercialization of Public Research.

288.9625 Institute for the Commercialization of Public Research.—There is established at a public university or research center in this state the Institute for the Commercialization of Public Research.

(1) The institute shall be a not-for-profit corporation registered, incorporated, and operated in accordance with chapter 617.

(2) The purpose of the institute is to assist in the commercialization of products developed by the research and development activities of an innovation business, as defined in s. 288.1089; a publicly supported college, university, or research institute; or any other publicly supported organization in this state. The institute shall fulfill its purpose in the best interests of the state. The institute:

(a) Is a corporation primarily acting as an instrumentality of the state pursuant to s. 768.28(2), for the purposes of sovereign immunity;

(b) Is not an agency within the meaning of s. 20.03(11);

(c) Is subject to the open records and meetings requirements of s. 24, Art. I of the State Constitution, chapter 119, and s. 286.011;

(d) Is not subject to the provisions of chapter 287;

(e) Shall be governed by the code of ethics for public officers and employees as set forth in part III of chapter 112;

(f) May create corporate subsidiaries;

(g) Shall support existing commercialization efforts at state universities; and

(h) May not supplant, replace, or direct existing technology transfer operations or other commercialization programs, including incubators and accelerators.

(3) The articles of incorporation of the institute must be approved in a written agreement with the department. The agreement and the articles of incorporation shall:

(a) Provide that the institute shall provide equal employment opportunities for all persons regardless of race, color, religion, gender, national origin, age, handicap, or marital status;

(b) Provide that the institute is subject to the public records and meeting requirements of s. 24, Art. I of the State Constitution;

(c) Provide that all officers, directors, and employees of the institute shall be governed by the code of ethics for public officers and employees as set forth in part III of chapter 112;

(d) Provide that members of the board of directors of the institute are responsible for the prudent use of all public and private funds and that they will ensure that the use of funds is in accordance with all applicable laws, bylaws, and contractual requirements; and

(e) Provide that the fiscal year of the institute is from July 1 to June 30.

(4) The affairs of the institute shall be managed by a board of directors who shall serve without compensation. Each director shall have only one vote. The chair of the board of directors shall be selected by a majority vote of the directors, a quorum being present. The board of directors shall consist of the following five members:

(a) The executive director of the department, or the director’s designee.

(b) The president of the university where the institute is located or the president’s designee unless multiple universities jointly sponsor the institute, in which case the presidents of the sponsoring universities shall agree upon a designee.

(c) Three directors appointed by the Governor to 3-year staggered terms, to which the directors may be reappointed.

(5) The board of directors shall provide a copy of the institute’s annual report to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the president of the university at which the institute is located.

(6) The department, the president and the board of trustees of the university where the institute is located, the Auditor General, and the Office of Program Policy Analysis and Government Accountability may require and receive from the institute or its independent auditor any detail or supplemental data relative to the operation of the institute.

(7)(a) To be eligible for assistance, the company or organization attempting to commercialize its product must be accepted by the institute before receiving the institute’s assistance.

(b) The institute shall receive recommendations from any publicly supported organization that a company that is commercializing the research, technology, or patents from a qualifying publicly supported organization should be accepted into the institute.

(c) The institute shall thereafter review the business plans and technology information of each such recommended company. If accepted, the institute shall mentor the company, develop marketing information on the company, and use its resources to attract capital investment into the company, as well as bring other resources to the company which may foster its effective management, growth, capitalization, technology protection, or marketing or business success.

(8) The institute shall:

(a) Maintain a centralized location to showcase companies and their technologies and products;

(b) Develop an efficient process to inventory and publicize companies and products that have been accepted by the institute for commercialization;

(c) Routinely communicate with private investors and venture capital organizations regarding the investment opportunities in its showcased companies;

(d) Facilitate meetings between prospective investors and eligible organizations in the institute;

(e) Hire full-time staff who understand relevant technologies needed to market companies to the angel investors and venture capital investment community; and

(f) Develop cooperative relationships with publicly supported organizations all of which work together to provide resources or special knowledge that is likely to be helpful to institute companies.

(9) The institute may not develop or accrue any ownership, royalty, patent, or other such rights over or interest in companies or products in the institute except in connection with financing provided directly to client companies and shall maintain the confidentiality of proprietary information.

(10) The institute may not charge for services provided to state universities and affiliated organizations, community colleges, or state agencies; however, the institute may deliver and charge for services to private companies and affiliated organizations if providing a service does not interfere with the core mission of the institute. The institute may not use its capital in support of private companies or affiliated organizations whose products were not developed by research and development activities of a publicly supported college, university, or research institute, or any other organization.

(11) By December 1 of each year, the institute shall issue an annual report concerning its activities to the Governor, the President of the Senate, and the Speaker of the House of Representatives. The report shall include the following:

(a) Information on any assistance provided by the institute to an innovation business, as defined in s. 288.1089; a publicly supported college, university, or research institute; or any other publicly supported organization in the state.

(b) A description of the benefits to this state resulting from the institute, including the number of businesses created, associated industries started, the number of jobs created, and the growth of related projects.

(c) Independently audited financial statements, including statements that show receipts and expenditures during the preceding fiscal year for personnel, administration, and operational costs of the institute.

History.—s. 1, ch. 2007-189; s. 31, ch. 2010-147; s. 192, ch. 2011-142; s. 1, ch. 2013-120; s. 20, ch. 2014-18.



288.96255 - Florida Technology Seed Capital Fund; creation; duties.

288.96255 Florida Technology Seed Capital Fund; creation; duties.—

(1) The Institute for the Commercialization of Public Research shall create the Florida Technology Seed Capital Fund as a corporate subsidiary. The purpose of the fund is to foster greater private-sector investment funding, to encourage seed-stage investments in start-up companies, and to advise companies about how to restructure existing management, operation, or production to attract advantageous business opportunities. The proceeds of a sale of the equity held by the fund shall be returned to the fund for reinvestment.

(2) The institute shall administer the Florida Technology Seed Capital Fund.

(3) The institute shall employ professionals who have both technical and business expertise to manage fund activity. The institute shall establish an investor advisory board comprised of venture capital professionals and early-stage investors from this and other states who shall advise and guide the fund management and make funding recommendations. Administrative costs paid out of the fund shall be determined by the investor advisory board.

(4) The institute shall use a thorough and detailed process that is modeled after the best practices of the investment industry to evaluate a proposal. In order to approve a company for investment, the institute must consider if:

(a) The company has a strong intellectual property position, a capable management team, readily identifiable paths to market or commercialization, significant job-growth potential, the ability to provide other sources of capital to leverage the state’s investment, and the potential to attract additional funding;

(b) The company has been identified by a publicly funded research institution;

(c) The start-up company is a target industry business as defined in s. 288.106(2);

(d) The company has been identified by an approved private-sector lead investor who has demonstrated due diligence typical of start-up investments in evaluating the potential of the company; and

(e) The advisory board and fund manager have reviewed the company’s proposal and recommended it.

(5)(a) Seed funds may be invested if the institute approves a company and the initial seed-stage investment. The initial seed-stage investment must be at least $50,000, but no more than $300,000. The initial seed-stage investment requires a one-to-one, private-sector match of investment.

(b) Additional seed funds may be invested in a company if approved by the institute. The cumulative total of investment in a single company may not exceed $500,000. Any additional investment amount requires a two-to-one, private-sector match of investment.

(6) The institute may:

(a) Provide a company with value-added support services in the areas of business plan development and strategy, the preparation of investor presentations, and other critical areas identified by the institute to increase its chances for long-term viability and success;

(b) Encourage appropriate investment funds to become preapproved to match investment funds;

(c) Market the attractiveness of the state as an early-stage investment location; and

(d) Collaborate with state economic-development organizations, national associations of seed and angel funds, and other innovation-based associations to create an enhanced state entrepreneurial ecosystem.

(7) The institute shall annually evaluate the activities and results of the funding, taking into consideration that seed investment horizons span from 3 to 7 years.

History.—s. 2, ch. 2013-120.



288.9626 - Exemptions from public records and public meetings requirements for the Florida Opportunity Fund.

288.9626 Exemptions from public records and public meetings requirements for the Florida Opportunity Fund.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Alternative investment” means an investment or prospective investment through a loan, acquisition of an equity interest, or other investment method by the Florida Opportunity Fund in a private equity fund, venture capital fund, or angel fund; an investment by the Florida Opportunity Fund or an alternative investment in a portfolio company; or an investment through a distribution of securities to its partners or shareholders by an alternative investment vehicle.

(b) “Alternative investment vehicle” means the limited partnership, limited liability company, or similar legal fund structure through which funds of, or funds managed by, the Florida Opportunity Fund are invested in a portfolio company.

(c) “Florida Opportunity Fund” means the Florida Opportunity Fund as defined in s. 288.9623.

(d) “Portfolio company” means a corporation or other issuer, any of whose securities or debt obligations are owned, or are being considered for ownership, by an alternative investment vehicle or the Florida Opportunity Fund and any subsidiary of such corporation or other issuer.

(e) “Portfolio positions” means individual investments in portfolio companies that are made by an alternative investment vehicle or the Florida Opportunity Fund, including information or specific investment terms associated with any portfolio company investment.

(f)1. “Proprietary confidential business information” means information that has been designated by the proprietor when provided to the Florida Opportunity Fund as information that is owned or controlled by a proprietor; that is intended to be and is treated by the proprietor as private, the disclosure of which would harm the business operations of the proprietor and has not been intentionally disclosed by the proprietor unless pursuant to a private agreement that provides that the information will not be released to the public except as required by law or legal process, or pursuant to law or an order of a court or administrative body; and that concerns:

a. Trade secrets as defined in s. 688.002.

b. Information provided to the Florida Opportunity Fund regarding an existing or prospective alternative investment in a private equity fund, venture capital fund, angel fund, or portfolio company that is proprietary to the provider of the information.

c. Financial statements and auditor reports of an alternative investment vehicle or portfolio company, unless publicly released by the alternative investment vehicle or portfolio company.

d. Meeting materials of an alternative investment vehicle or portfolio company relating to financial, operating, or marketing information of the alternative investment vehicle or portfolio company.

e. Information regarding the portfolio positions in which the alternative investment vehicles or Florida Opportunity Fund invest.

f. Capital call and distribution notices to investors or the Florida Opportunity Fund of an alternative investment vehicle.

g. Alternative investment agreements and related records.

h. Information concerning investors, other than the Florida Opportunity Fund, in an alternative investment vehicle or portfolio company.

2. “Proprietary confidential business information” does not include:

a. The name, address, and vintage year of an alternative investment vehicle or Florida Opportunity Fund and the identity of the principals involved in the management of the alternative investment vehicle or Florida Opportunity Fund.

b. The dollar amount of the commitment made by the Florida Opportunity Fund to each alternative investment vehicle since inception, if any.

c. The dollar amount and date of cash contributions made by the Florida Opportunity Fund to each alternative investment vehicle since inception, if any.

d. The dollar amount, on a fiscal-year-end basis, of cash or other fungible distributions received by the Florida Opportunity Fund from each alternative investment vehicle.

e. The dollar amount, on a fiscal-year-end basis, of cash or other fungible distributions received by the Florida Opportunity Fund plus the remaining value of alternative-vehicle assets that are attributable to the Florida Opportunity Fund’s investment in each alternative investment vehicle.

f. The net internal rate of return of each alternative investment vehicle since inception.

g. The investment multiple of each alternative investment vehicle since inception.

h. The dollar amount of the total management fees and costs paid on an annual fiscal-year-end basis by the Florida Opportunity Fund to each alternative investment vehicle.

i. The dollar amount of cash profit received by the Florida Opportunity Fund from each alternative investment vehicle on a fiscal-year-end basis.

(g) “Proprietor” means an alternative investment vehicle or portfolio company in which an alternative investment vehicle or Florida Opportunity Fund invests or which is being considered for investment, or an outside consultant, including the respective authorized officers, employees, agents, or successors in interest, that controls or owns information.

(2) PUBLIC RECORDS EXEMPTION.—

(a) The following records held by the Florida Opportunity Fund are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

1. Materials that relate to methods of manufacture or production, potential trade secrets, or patentable material received, generated, ascertained, or discovered during the course of research or through research projects and that are provided by a proprietor.

2. Information that would identify an investor or potential investor who desires to remain anonymous in projects reviewed by the Florida Opportunity Fund.

3. Proprietary confidential business information regarding alternative investments for 7 years after the termination of the alternative investment.

(b) At the time any record made confidential and exempt by this subsection, or portion thereof, is legally available or subject to public disclosure for any other reason, that record, or portion thereof, shall no longer be confidential and exempt and shall be made available for inspection and copying.

(3) PUBLIC MEETINGS EXEMPTION.—

(a) That portion of a meeting of the board of directors of the Florida Opportunity Fund at which information is discussed which is confidential and exempt under subsection (2) is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(b) Any exempt portion of a meeting shall be recorded and transcribed. The board of directors shall record the times of commencement and termination of the meeting, all discussion and proceedings, the names of all persons present at any time, and the names of all persons speaking. An exempt portion of any meeting may not be off the record.

(c) A transcript and minutes of exempt portions of meetings are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(4) REQUEST TO INSPECT OR COPY A RECORD.—

(a) Records made confidential and exempt by this section may be released, upon written request, to a governmental entity in the performance of its official duties and responsibilities.

(b) Notwithstanding the provisions of paragraph (2)(a), a request to inspect or copy a public record that contains proprietary confidential business information shall be granted if the proprietor of the information fails, within a reasonable period of time after the request is received by the Florida Opportunity Fund, to verify the following to the Florida Opportunity Fund through a written declaration in the manner provided by s. 92.525:

1. That the requested record contains proprietary confidential business information and the specific location of such information within the record;

2. If the proprietary confidential business information is a trade secret, a verification that it is a trade secret as defined in s. 688.002;

3. That the proprietary confidential business information is intended to be and is treated by the proprietor as private, is the subject of efforts of the proprietor to maintain its privacy, and is not readily ascertainable or publicly available from any other source; and

4. That the disclosure of the proprietary confidential business information to the public would harm the business operations of the proprietor.

(c)1. Any person may petition a court of competent jurisdiction for an order for the public release of those portions of any record made confidential and exempt by subsection (2).

2. Any action under this subsection must be brought in Orange County, and the petition or other initial pleading shall be served on the Florida Opportunity Fund and, if determinable upon diligent inquiry, on the proprietor of the information sought to be released.

3. In any order for the public release of a record under this subsection, the court shall make a finding that:

a. The record or portion thereof is not a trade secret as defined in s. 688.002;

b. A compelling public interest is served by the release of the record or portions thereof which exceed the public necessity for maintaining the confidentiality of such record; and

c. The release of the record will not cause damage to or adversely affect the interests of the proprietor of the released information, other private persons or business entities, or the Florida Opportunity Fund.

(5) PENALTIES.—Any person who willfully and knowingly violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 2007-190; s. 1, ch. 2012-223.



288.9627 - Exemptions from public records and public meetings requirements for the Institute for the Commercialization of Public Research.

288.9627 Exemptions from public records and public meetings requirements for the Institute for the Commercialization of Public Research.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Institute for the Commercialization of Public Research” or “institute” means the institute established by s. 288.9625.

(b)1. “Proprietary confidential business information” means information that has been designated by the proprietor when provided to the institute as information that is owned or controlled by a proprietor; that is intended to be and is treated by the proprietor as private, the disclosure of which would harm the business operations of the proprietor and has not been intentionally disclosed by the proprietor unless pursuant to a private agreement that provides that the information will not be released to the public except as required by law or legal process, or pursuant to law or an order of a court or administrative body; and that concerns:

a. Trade secrets as defined in s. 688.002.

b. Financial statements and internal or external auditor reports of a proprietor corporation, partnership, or person requesting confidentiality under this statute, unless publicly released by the proprietor.

c. Meeting materials related to financial, operating, investment, or marketing information of the proprietor corporation, partnership, or person.

d. Information concerning private investors in the proprietor corporation, partnership, or person.

2. “Proprietary confidential business information” does not include:

a. The identity and primary address of the proprietor’s principals.

b. The dollar amount and date of the financial commitment or contribution made by the institute.

c. The dollar amount, on a fiscal-year-end basis, of cash repayments or other fungible distributions received by the institute from each proprietor.

d. The dollar amount, if any, of the total management fees and costs paid on an annual fiscal-year-end basis by the institute.

(c) “Proprietor” means a corporation, partnership, or person that has applied for or received assistance, financial or otherwise, from the institute and that controls or owns the proprietary confidential business information.

(2) PUBLIC RECORDS EXEMPTION.—

(a) The following records held by the institute are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

1. Materials that relate to methods of manufacture or production, potential trade secrets, or patentable material received, generated, ascertained, or discovered during the course of research or through research projects conducted by universities and other publicly supported organizations in this state and that are provided to the institute by a proprietor.

2. Information that would identify an investor or potential investor who desires to remain anonymous in projects reviewed by the institute for assistance.

3. Any information received from a person from another state or nation or the Federal Government which is otherwise confidential or exempt pursuant to the laws of that state or nation or pursuant to federal law.

4. Proprietary confidential business information for 7 years after the termination of the institute’s financial commitment to the company.

(b) At the time any record made confidential and exempt by this subsection, or portion thereof, is legally available or subject to public disclosure for any other reason, that record, or portion thereof, shall no longer be confidential and exempt and shall be made available for inspection and copying.

(3) PUBLIC MEETINGS EXEMPTION.—

(a) That portion of a meeting of the institute’s board of directors at which information is discussed which is confidential and exempt under subsection (2) is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(b) Any exempt portion of a meeting shall be recorded and transcribed. The board of directors shall record the times of commencement and termination of the meeting, all discussion and proceedings, the names of all persons present at any time, and the names of all persons speaking. An exempt portion of any meeting may not be off the record.

(c) A transcript and minutes of exempt portions of meetings are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(4) REQUEST TO INSPECT OR COPY A RECORD.—

(a) Records made confidential and exempt by this section may be released, upon written request, to a governmental entity in the performance of its official duties and responsibilities.

(b) Notwithstanding the provisions of paragraph (2)(a), a request to inspect or copy a public record that contains proprietary confidential business information shall be granted if the proprietor of the information fails, within a reasonable period of time after the request is received by the institute, to verify the following to the institute through a written declaration in the manner provided by s. 92.525:

1. That the requested record contains proprietary confidential business information and the specific location of such information within the record;

2. If the proprietary confidential business information is a trade secret, a verification that it is a trade secret as defined in s. 688.002;

3. That the proprietary confidential business information is intended to be and is treated by the proprietor as private, is the subject of efforts of the proprietor to maintain its privacy, and is not readily ascertainable or publicly available from any other source; and

4. That the disclosure of the proprietary confidential business information to the public would harm the business operations of the proprietor.

(c)1. Any person may petition a court of competent jurisdiction for an order for the public release of those portions of any record made confidential and exempt by subsection (2).

2. Any action under this subsection must be brought in Palm Beach County or Alachua County, and the petition or other initial pleading shall be served on the institute and, if determinable upon diligent inquiry, on the proprietor of the information sought to be released.

3. In any order for the public release of a record under this subsection, the court shall make a finding that:

a. The record or portion thereof is not a trade secret as defined in s. 688.002;

b. A compelling public interest is served by the release of the record or portions thereof which exceed the public necessity for maintaining the confidentiality of such record; and

c. The release of the record will not cause damage to or adversely affect the interests of the proprietor of the released information, other private persons or business entities, or the institute.

(5) PENALTIES.—Any person who willfully and knowingly violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 2012-223.






Part XII - DEFENSE CONVERSION AND TRANSITION (ss. 288.972-288.987)

288.972 - Legislative intent.

288.972 Legislative intent.—It is the policy of this state, once the Federal Government has proposed any base closure or has determined that military bases, lands, or installations are to be closed and made available for reuse, to:

(1) Cooperate fully with the Federal Government and community base reuse commissions to ensure prompt effective plans for converting available base lands and facilities to uses which further the affected communities’ welfare.

(2) Conduct, in cooperation with federal and local government agencies, prompt and comprehensive assessments of the economic development, environmental, wildlife conservation, and growth management implications of base closure and reuse for use in making recommendations on land disposition.

(3) Honor, consistent with the state’s responsibility to protect the health, safety, and welfare of its citizens, the affected communities’ plans in regard to base reuse.

(4) Offer to affected communities, to the maximum extent feasible, guidance and technical assistance in formulating plans for the beneficial economic development, environmental resource management, and other use of available base lands.

(5) Provide, to the maximum extent feasible, special assistance and outreach, in the form of counseling, training, and placement services, to workers in this state displaced by defense industry reductions, base closure, and realignments.

(6) Expedite, consistent with the state’s responsibility to protect the environment, manage growth, and fulfill its proprietary responsibilities, all state permitting, planning, and state lands ownership processes related to the closure and reuse of military base lands and facilities.

(7) Actively encourage the Federal Government to provide adequate funding and expeditious action for military base closing and reuse and to provide, consistent with national security laws and authorities, good access to affected military installations and their personnel for the purpose of fulfilling state agency responsibilities.

(8) Coordinate base retention efforts among communities in this state whose military installations are recommended for closure or realignment.

(9) Coordinate the development, maintenance, and analysis of a workforce database to assist workers adversely affected by defense-related activities in their relocation efforts.

History.—s. 3, ch. 94-323; s. 2, ch. 96-348; s. 2, ch. 2012-98; s. 6, ch. 2012-159.



288.975 - Military base reuse plans.

288.975 Military base reuse plans.—

(1) This section contains optional provisions for military base reuse planning in recognition of the importance of ensuring prompt and effective planning for the conversion of military bases designated for closure by the Federal Government to maximize the welfare of impacted local governments and their constituents. While the reuse of these military bases shall provide substantial economic benefits to their host local governments, reuse activities may also have an adverse impact on the public facilities and services of local governments and impact resources and facilities of regional and statewide significance. The intent of this section is to address this unique relationship by providing for an optional military base reuse planning process that supersedes the provisions of chapter 380 pertaining to developments of regional impact and the requirements of part II of chapter 163, except as provided in this section.

(2) As used in this section, the term:

(a) “Affected local government” means a local government adjoining the host local government and any other unit of local government that is not a host local government but that is identified in a proposed military base reuse plan as providing, operating, or maintaining one or more public facilities as defined in s. 163.3164 on lands within or serving a military base designated for closure by the Federal Government.

(b) “Affected person” means a host local government; an affected local government; any state, regional, or federal agency; or a person who resides, owns property, or owns or operates a business within the boundaries of a host local government or affected local government.

(c) “Base reuse activities” means development as defined in s. 380.04 on a military base designated for closure or closed by the Federal Government.

(d) “Host local government” means a local government within the jurisdiction of which all or part of a military base designated for closure by the Federal Government is located. This shall not include a county if no part of a military base is located in its unincorporated area.

(e) “Military base” means a military base designated for closure or closed by the Federal Government.

(f) “Regional policy plan” means a strategic regional policy plan that has been adopted by rule by a regional planning council pursuant to s. 186.508.

(g) “State comprehensive plan” means the plan as provided in chapter 187.

(3) No later than 6 months after the designation of a military base for closure by the Federal Government, each host local government shall notify the department in writing, by hand delivery or return receipt requested, as to whether it intends to use the optional provisions provided in this act. If a host local government does not opt to use the provisions of this act, land use planning and regulation pertaining to base reuse activities within those host local governments shall be subject to all applicable statutory requirements, including those contained within chapters 163 and 380.

(4)(a) Military base reuse plans shall contain the following elements: future land use; intergovernmental coordination; transportation, which shall include roads, public transportation, and ports, aviation, and related facilities; capital improvements; coastal management, where applicable; recreation and open space; housing; conservation; and general infrastructure, which shall include potable water, sanitary sewer, solid waste, aquifer recharge, and stormwater management. Each element of the plan shall contain standards to assure compatibility with and minimize impacts on the surrounding community. Each element shall comply with the nonprocedural requirements for such related elements contained in part II of chapter 163 and rules adopted thereunder. The plan shall address each noncontiguous portion of a base specifically.

(b) Military base reuse plans shall identify the need for and plans for provision of the following facilities and services for at least the next 5 years: roads, parking, public transportation, solid waste, drainage, sanitary sewer, potable water, and recreation and open space.

(c) Military base reuse plans shall identify projected impacts to significant regional resources and natural resources of regional significance as identified by applicable regional planning councils in their regional policy plans and the actions that shall be taken to mitigate such impacts.

(d) Data and analyses on which the plans are based shall include, at a minimum, the characteristics of vacant lands, projected use of vacant lands and redevelopment of developed lands, projected population growth, existing and projected public facilities, and projected impacts of base reuse activities on natural resources and those onsite and offsite public facilities and services listed in paragraph (b).

(e) Military base reuse plans may contain additional elements and provisions at the option of the host local government.

(5) At the discretion of the host local government, the provisions of this act may be complied with through the adoption of the military base reuse plan as a separate component of the local government comprehensive plan or through simultaneous amendments to all pertinent portions of the local government comprehensive plan. Once adopted and approved in accordance with this section, the military base reuse plan shall be considered to be part of the host local government’s comprehensive plan and shall be thereafter implemented, amended, and reviewed pursuant to part II of chapter 163.

(6) In the preparation and review of the military base reuse plans, local governments and regional and state agencies shall make every effort to avoid duplicative reviews and to use information and analyses generated by the federal environmental impact statement process and the federal community base reuse plan process.

(7) A military base reuse plan shall be consistent with the comprehensive plan of the host local government and shall not conflict with the comprehensive plan of any affected local governments. A military base reuse plan shall be consistent with the nonprocedural requirements of part II of chapter 163 and rules adopted thereunder, applicable regional policy plans, and the state comprehensive plan.

(8) At the request of a host local government, the department shall coordinate a presubmission workshop concerning a military base reuse plan within the boundaries of the host jurisdiction. Agencies that shall participate in the workshop shall include any affected local governments; the Department of Environmental Protection; the department; the Department of Transportation; the Department of Health; the Department of Children and Families; the Department of Juvenile Justice; the Department of Agriculture and Consumer Services; the Department of State; the Fish and Wildlife Conservation Commission; and any applicable water management districts and regional planning councils. The purposes of the workshop shall be to assist the host local government to understand issues of concern to the above listed entities pertaining to the military base site and to identify opportunities for better coordination of planning and review efforts with the information and analyses generated by the federal environmental impact statement process and the federal community base reuse planning process.

(9) If a host local government elects to use the optional provisions of this act, it shall, no later than 12 months after notifying the agencies of its intent pursuant to subsection (3) either:

(a) Send a copy of the proposed military base reuse plan for review to any affected local governments; the Department of Environmental Protection; the department; the Department of Transportation; the Department of Health; the Department of Children and Families; the Department of Juvenile Justice; the Department of Agriculture and Consumer Services; the Department of State; the Fish and Wildlife Conservation Commission; and any applicable water management districts and regional planning councils, or

(b) Petition the department for an extension of the deadline for submitting a proposed reuse plan. Such an extension request must be justified by changes or delays in the closure process by the federal Department of Defense or for reasons otherwise deemed to promote the orderly and beneficial planning of the subject military base reuse. The department may grant extensions to the required submission date of the reuse plan.

(10) Within 60 days after receipt of a proposed military base reuse plan, these entities shall review and provide comments to the host local government. The commencement of this review period shall be advertised in newspapers of general circulation within the host local government and any affected local government to allow for public comment. No later than 180 days after receipt and consideration of all comments, and the holding of at least two public hearings, the host local government shall adopt the military base reuse plan. The host local government shall comply with the notice requirements set forth in s. 163.3184(11) to ensure full public participation in this planning process.

(11) Copies of the adopted military base reuse plan shall be forwarded within 10 days after its adoption to any affected local governments and regional and state agencies that submitted comments on the proposed military base reuse plan. In addition, notice shall be published in newspapers of general circulation in the host and any affected local governments. The notice shall state how and where a copy of the plan may be obtained or inspected. Within 45 days after receipt of the adopted military base reuse plan, or 45 days after the publication of the notice of the availability of the adopted plan for review, whichever is later, an affected person who submitted comments on the proposed plan may petition the host local government, challenging the military base reuse plan as not being in compliance with this act or any rule adopted pursuant to this act. The petition shall state each objection, identify its source, and provide a recommended action.

(12) Following receipt of a petition, the petitioning party or parties and the host local government shall seek resolution of the issues in dispute. The issues in dispute shall be resolved as follows:

(a) The petitioning parties and host local government shall have 45 days to resolve the issues in dispute. Other affected parties that submitted comments on the proposed military base reuse plan may be given the opportunity to formally participate in decisions and agreements made in these and subsequent proceedings by mutual consent of the petitioning party and the host local government. A third-party mediator may be used to help resolve the issues in dispute.

(b) If resolution of the dispute cannot be achieved within 45 days, the petitioning parties and host local government may extend such dispute resolution for up to 45 days. If resolution of the dispute cannot be achieved with the above timeframes, the issues in dispute shall be submitted to the state land planning agency. If the issues stem from multiple petitions, the mediation shall be consolidated into a single proceeding. The state land planning agency shall have 45 days to hold informal hearings, if necessary, identify the issues in dispute, prepare a record of the proceedings, and provide recommended solutions to the parties. If the parties fail to implement the recommended solutions within 45 days, the state land planning agency shall submit the matter to the Administration Commission for final action. The report to the Administration Commission shall list each issue in dispute, describe the nature and basis for each dispute, identify the recommended solutions provided to the parties, and make recommendations for actions the Administration Commission should take to resolve the disputed issues.

(c) If the state land planning agency is a party to the dispute, the issues in dispute shall be submitted to a party jointly selected by the state land planning agency and the host local government. The selected party shall comply with the responsibilities placed upon the state land planning agency in this section.

(d) Within 45 days after receiving the report from the state land planning agency, the Administration Commission shall take action to resolve the issues in dispute. In deciding upon a proper resolution, the Administration Commission shall consider the nature of the issues in dispute, any requests for a formal administrative hearing pursuant to chapter 120, the compliance of the parties with this section, the extent of the conflict between the parties, the comparative hardships and the public interest involved. If the Administration Commission incorporates in its final order a term or condition that requires any local government to amend its local government comprehensive plan, the local government shall amend its plan within 60 days after the issuance of the order. A public hearing on such amendment or amendments pursuant to s. 163.3184(11)(b)1. is not required. The final order of the Administration Commission is subject to appeal pursuant to s. 120.68. If the order of the Administration Commission is appealed, the time for the local government to amend its plan shall be tolled during the pendency of any local, state, or federal administrative or judicial proceeding relating to the military base reuse plan.

(13) Following adoption of a military base reuse plan and resolution of any petitions filed pertaining to the plan, base reuse activities shall be exempt from all provisions of chapter 380 pertaining to developments of regional impact.

(14) No later than 150 days following adoption of a military base reuse plan and resolution of any petitions filed pertaining to the plan, the host local government shall adopt new land development regulations or amend existing land development regulations as necessary to fully implement the military base reuse plan. With the exception of the 150-day adoption period, the adoption, review and enforcement of land development regulations pursuant to this section shall be governed by the provisions of ss. 163.3201, 163.3202, 163.3213, and 163.3215.

History.—s. 6, ch. 94-323; s. 116, ch. 96-320; s. 5, ch. 96-348; s. 45, ch. 97-100; s. 24, ch. 98-176; s. 53, ch. 99-8; s. 86, ch. 99-245; s. 61, ch. 2008-4; s. 44, ch. 2011-139; s. 193, ch. 2011-142; s. 16, ch. 2012-99; s. 55, ch. 2014-19.



288.976 - Military base closure and reuse.

288.976 Military base closure and reuse.—State agencies and departments shall, consistent with their statutory authorities and responsibility:

(1) Consult with the appropriate federal agencies, local governments, and federally recognized community base reuse commissions as early as possible to coordinate information gathering, issue identification, impact assessment, potential land use options, citizen participation, review timelines, and all other aspects of base closure and reuse approvals. Such agencies shall invite federal and local government representatives to attend any agency preapplication conferences related to military base closure or reuse.

(2) Make every effort to avoid duplicate reviews of impacts and, when possible and appropriate, use information analyses, and recommendations generated by the federal environmental impact statement process and the community base reuse plan process in state planning and permitting reviews.

(3) Be authorized to enter into memorandums of agreement with federal agencies in order to facilitate the coordination of reviews.

(4) Designate a person to serve as the agency coordinator for military base closure and reuse matters and notify the Governor in writing of the designation. The Governor shall notify the Office of the Secretary of Defense, the appropriate community base reuse commission chair, and the commanding officer of the affected installation of the appointment.

History.—s. 7, ch. 94-323.



288.977 - Military base disposition.

288.977 Military base disposition.—State agencies or departments having an interest in acquiring or otherwise utilizing property on closed or realigned military bases may apply to acquire or use such property either by utilizing the standard state and local government screening process established in Pub. L. No. 101-510, s. 203, or by applying to a federal agency to use the property as a public benefit conveyance. The agency or department seeking to acquire or use property declared as surplus to the Federal Government by the United States Department of Defense shall provide to the Governor and the appropriate local government or federally recognized community base reuse commission, at the time of application to the Federal Government, a detailed description of the location and of the property as well as the agency’s proposed or anticipated use of the property.

History.—s. 8, ch. 94-323.



288.980 - Military base retention; legislative intent; grants program.

288.980 Military base retention; legislative intent; grants program.—

(1)(a) It is the intent of this state to provide the necessary means to assist communities with military installations in supporting and sustaining those installations. It is further the intent to encourage communities to initiate a coordinated program of response and plan of action in advance of future actions of the federal government relating to realignments and closures. It is critical that communities develop and implement strategies to preserve and protect military installations. The Legislature hereby recognizes that the state needs to coordinate all efforts that can support military installations throughout the state. The Legislature, therefore, declares that providing such assistance to support the defense-related initiatives within this section is a public purpose for which public money may be used.

(b) The Florida Defense Alliance, an organization within Enterprise Florida, Inc., is designated as the organization to ensure that Florida, its resident military bases and missions, and its military host communities are in competitive positions as the United States continues its defense realignment and downsizing. The defense alliance shall serve as an overall advisory body for defense-related activity of Enterprise Florida, Inc. The Florida Defense Alliance may receive funding from appropriations made for that purpose administered by the department.

(c) The Legislature finds that encroachment of military installations has been identified by local, state, and federal leaders as a critical threat to protecting, preserving, and enhancing military installations in this state. Encroachment can be detrimental to the current and future missions of military installations due to the incompatible use of adjacent land. The Legislature recognizes the unique need to secure lands that have no conservation value, but may present an encroachment threat to a military installation.

(2)(a) The Military Base Protection Program is created. The functions of the Military Base Protection Program include, but are not limited to:

1. Securing nonconservation lands to serve as a buffer to protect military installations against encroachment; and

2. Supporting local community efforts to engage in service partnerships with military installations.

(b) The department may annually submit a list to the Board of Trustees of the Internal Improvement Trust Fund of nonconservation lands to acquire, subject to a specific appropriation, through fee simple purchase or through perpetual, less-than-fee interest purchase, for the purpose of buffering a military installation against encroachment. The Board of Trustees of the Internal Improvement Trust Fund shall also consider the recommendations of the Florida Defense Support Task Force, created in s. 288.987, when selecting nonconservation lands to purchase for the purpose of securing and protecting a military installation against encroachment. This paragraph does not preclude the acquisition of such lands by local governments through fee simple purchase or through perpetual, less-than-fee interest purchase, for the purpose of buffering a military installation against encroachment.

(c) As used in this subsection, the term “nonconservation lands” means lands not subject to acquisition by the Florida Forever Program.

(d) Funds appropriated to this program may be used to address emergent needs relating to mission sustainment, encroachment reduction or prevention, and base retention. All funds appropriated for the purposes of this program are eligible to be used for matching of federal funds. The department shall coordinate and implement this program.

(3)(a) The department is authorized to award grants on a competitive basis from any funds available to it to support activities related to the Florida Defense Reinvestment Grant Program and the Florida Defense Infrastructure Grant Program.

(b) The term “activities” as used in this section means studies, presentations, analyses, plans, and modeling. For the purposes of the Florida Defense Infrastructure Grant Program, the term “activities” also includes, but is not limited to, construction, land purchases, and easements. Staff salaries are not considered an “activity” for which grant funds may be awarded. Travel costs and costs incidental thereto incurred by a grant recipient shall be considered an “activity” for which grant funds may be awarded.

(c) The department shall require that an applicant:

1. Represent a local government with a military installation or military installations that could be adversely affected by federal actions.

2. Agree to match at least 30 percent of any grant awarded.

3. Prepare a coordinated program or plan of action delineating how the eligible project will be administered and accomplished.

4. Provide documentation describing the potential for changes to the mission of a military installation located in the applicant’s community and the potential impacts such changes will have on the applicant’s community.

(d) In making grant awards the department shall consider, at a minimum, the following factors:

1. The relative value of the particular military installation in terms of its importance to the local and state economy relative to other military installations.

2. The potential job displacement within the local community should the mission of the military installation be changed.

3. The potential impact on industries and technologies which service the military installation.

(4) The Florida Defense Reinvestment Grant Program is established to respond to the need for this state to work in conjunction with defense-dependent communities in developing and implementing strategies and approaches that will help communities support the missions of military installations, and in developing and implementing alternative economic diversification strategies to transition from a defense economy to a nondefense economy. Eligible applicants include defense-dependent counties and cities, and local economic development councils located within such communities. The program shall be administered by the department and grant awards may be provided to support community-based activities that:

(a) Protect existing military installations;

(b) Diversify the economy of a defense-dependent community; or

(c) Develop plans for the reuse of closed or realigned military installations, including any plans necessary for infrastructure improvements needed to facilitate reuse and related marketing activities.

Applications for grants under this subsection must include a coordinated program of work or plan of action delineating how the eligible project will be administered and accomplished, which must include a plan for ensuring close cooperation between civilian and military authorities in the conduct of the funded activities and a plan for public involvement.

(5) The Defense Infrastructure Grant Program is created. The department shall coordinate and implement this program, the purpose of which is to support local infrastructure projects deemed to have a positive impact on the military value of installations within the state. Funds are to be used for projects that benefit both the local community and the military installation. Infrastructure projects to be funded under this program include, but are not limited to, those related to encroachment, transportation and access, utilities, communications, housing, environment, and security. Grant requests will be accepted only from economic development applicants serving in the official capacity of a governing board of a county, municipality, special district, or state agency that will have the authority to maintain the project upon completion. An applicant must represent a community or county in which a military installation is located. There is no limit as to the amount of any grant awarded to an applicant. A match by the county or local community may be required. The program may not be used to fund on-base military construction projects. The department shall establish guidelines to implement the purpose of this subsection.

(6) The department may award nonfederal matching funds specifically appropriated for construction, maintenance, and analysis of a Florida defense workforce database. Such funds will be used to create a registry of worker skills that can be used to match the worker needs of companies that are relocating to this state or to assist workers in relocating to other areas within this state where similar or related employment is available.

(7) Payment of administrative expenses shall be limited to no more than 10 percent of any grants issued pursuant to this section.

(8) The department shall establish guidelines to implement and carry out the purpose and intent of this section.

History.—s. 9, ch. 94-323; s. 117, ch. 96-320; s. 6, ch. 96-348; s. 25, ch. 98-176; s. 101, ch. 99-251; s. 5, ch. 2004-230; s. 194, ch. 2011-142; s. 35, ch. 2012-5; s. 84, ch. 2012-96; s. 3, ch. 2012-98; s. 7, ch. 2012-159; s. 40, ch. 2013-15; s. 2, ch. 2013-222.



288.985 - Exemptions from public records and public meetings requirements.

288.985 Exemptions from public records and public meetings requirements.—

(1) The following records held by the Florida Defense Support Task Force are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) That portion of a record which relates to strengths and weaknesses of military installations or military missions in this state relative to the selection criteria for the realignment and closure of military bases and missions under any United States Department of Defense base realignment and closure process.

(b) That portion of a record which relates to strengths and weaknesses of military installations or military missions in other states or territories and the vulnerability of such installations or missions to base realignment or closure under the United States Department of Defense base realignment and closure process, and any agreements or proposals to relocate or realign military units and missions from other states or territories.

(c) That portion of a record which relates to the state’s strategy to retain its military bases during any United States Department of Defense base realignment and closure process and any agreements or proposals to relocate or realign military units and missions.

(2)(a) Meetings or portions of meetings of the Florida Defense Support Task Force, or a workgroup of the task force, at which records are presented or discussed that are exempt under subsection (1) are exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(b) Any records generated during those portions of meetings that are exempt under paragraph (a) are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

History.—s. 1, ch. 2009-156; s. 6, ch. 2012-98; s. 10, ch. 2012-159; s. 1, ch. 2014-185.



288.987 - Florida Defense Support Task Force.

1288.987 Florida Defense Support Task Force.—

(1) The Florida Defense Support Task Force is created.

(2) The mission of the task force is to make recommendations to preserve and protect military installations to support the state’s position in research and development related to or arising out of military missions and contracting, and to improve the state’s military-friendly environment for service members, military dependents, military retirees, and businesses that bring military and base-related jobs to the state.

(3) The task force shall be comprised of the Governor or his or her designee, and 12 members appointed as follows:

(a) Four members appointed by the Governor.

(b) Four members appointed by the President of the Senate.

(c) Four members appointed by the Speaker of the House of Representatives.

(d) Appointed members must represent defense-related industries or communities that host military bases and installations. All appointments must be made by August 1, 2011. Members shall serve for a term of 4 years, with the first term ending July 1, 2015. However, if members of the Legislature are appointed to the task force, those members shall serve until the expiration of their legislative term and may be reappointed once. A vacancy shall be filled for the remainder of the unexpired term in the same manner as the initial appointment. All members of the council are eligible for reappointment. A member who serves in the Legislature may participate in all task force activities but may only vote on matters that are advisory.

(4) The President of the Senate and the Speaker of the House of Representatives shall each designate one of their appointees to serve as chair of the task force. The chair shall rotate each July 1. The appointee designated by the President of the Senate shall serve as initial chair. If the Governor, instead of his or her designee, participates in the activities of the task force, then the Governor shall serve as chair.

(5) The executive director of the Department of Economic Opportunity, or his or her designee, shall serve as the ex officio, nonvoting executive director of the task force.

(6) The task force shall submit an annual progress report and work plan to the Governor, the President of the Senate, and the Speaker of the House of Representatives each February 1.

(7) The department shall contract with the task force for expenditure of appropriated funds, which may be used by the task force for economic and product research and development, joint planning with host communities to accommodate military missions and prevent base encroachment, advocacy on the state’s behalf with federal civilian and military officials, assistance to school districts in providing a smooth transition for large numbers of additional military-related students, job training and placement for military spouses in communities with high proportions of active duty military personnel, and promotion of the state to military and related contractors and employers. The task force may annually spend up to $250,000 of funds appropriated to the department for the task force for staffing and administrative expenses of the task force, including travel and per diem costs incurred by task force members who are not otherwise eligible for state reimbursement.

History.—s. 38, ch. 2011-76; s. 47, ch. 2012-96; s. 7, ch. 2012-98; s. 11, ch. 2012-159; s. 9, ch. 2014-218.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”






Part XIII - NEW MARKETS DEVELOPMENT PROGRAM ACT (ss. 288.991-288.9922)

288.991 - Short title.

1288.991 Short title.—Sections 288.991-288.9922 may be cited as the “New Markets Development Program Act.”

History.—ss. 4, 15, ch. 2009-50.

1Note.—Expires December 31, 2022, pursuant to s. 15, ch. 2009-50.



288.9912 - New Markets Development Program; purpose.

1288.9912 New Markets Development Program; purpose.—The New Markets Development Program is established to encourage capital investment in rural and urban low-income communities by allowing taxpayers to earn credits against specified taxes by investing in qualified community development entities that make qualified low-income community investments in qualified active low-income community businesses to create and retain jobs.

History.—ss. 5, 15, ch. 2009-50.

1Note.—Expires December 31, 2022, pursuant to s. 15, ch. 2009-50.



288.9913 - Definitions.

1288.9913 Definitions.—As used in ss. 288.991-288.9922, the term:

(1) “Credit allowance date” means:

(a) The date on which a qualified investment is made; and

(b) Each of the six anniversaries of that date.

(2) “Long-term debt security” means a debt instrument issued by a qualified community development entity at par value or a premium which has a maturity date of at least 7 years following the date of its issuance, with no acceleration of repayment, amortization, or prepayment features prior to its original maturity date, except in instances of default.

(3) “Low-income community” means any population census tract within the state where:

(a) The poverty rate of such tract is at least 20 percent; or

(b) In the case of a tract that is:

1. Not located within a metropolitan area, the median family income for such tract does not exceed 80 percent of the statewide median family income; or

2. Located within a metropolitan area, the median family income for such tract does not exceed 80 percent of the greater of the statewide median family income or the metropolitan area median income.

(4) “Purchase price” means the amount of cash paid to a qualified community development entity in exchange for a qualified investment.

(5) “Qualified active low-income community business” means a corporation, including a nonprofit corporation, or partnership that complies with each of the following:

(a)1. Derives at least 50 percent of its total gross income from the active conduct of business within any low-income community for any taxable year.

2. Uses at least 40 percent of its tangible property, whether owned or leased, within any low-income community for any taxable year, which percentage shall be the average value of the tangible property owned or leased and used within a low-income community by the corporation or partnership divided by the average value of the total tangible property owned or leased and used by the corporation or partnership during the taxable year. The value assigned to leased property by the corporation or partnership must be reasonable.

3. Performs at least 40 percent of its services through its employees in a low-income community for any taxable year, which percentage shall be the amount paid by the corporation or partnership for salaries, wages, and benefits to employees in a low-income community divided by the total amount paid by the corporation or partnership for salaries, wages, and benefits during the taxable year.

4. Attributes less than 5 percent of the average of the aggregate unadjusted bases of the property of the entity to collectibles, as defined in 26 U.S.C. s. 408(m)(2), other than collectibles that are held primarily for sale to customers in the ordinary course of the business for any taxable year.

5. Attributes less than 5 percent of the average of the aggregate unadjusted bases of the property of the entity to nonqualified financial property, as defined in 26 U.S.C. s. 1397C(e), for any taxable year.

A corporation or partnership complies with subparagraph 1. if, as calculated in subparagraph 2., it uses at least 50 percent of its tangible property, whether owned or leased, within any low-income community for any taxable year or if, as calculated in subparagraph 3., the corporation or partnership performs at least 50 percent of its services through its employees in a low-income community for any taxable year.

(b) Is reasonably expected by a qualified community development entity at the time of an investment to continue to satisfy the requirements of paragraphs (a), (c), and (d) for the duration of the investment.

(c) Satisfies the requirements of paragraphs (a) and (b), but does not:

1. Derive or project to derive 15 percent or more of its annual revenue from the rental or sale of real estate, unless the corporation or partnership derives such revenue from the rental of real estate and the primary lessee and user of such real estate is another qualified active low-income community business that is owned or controlled by, or that is under common ownership or control with, such corporation or partnership;

2. Engage predominantly in the development or holding of intangibles for sale or license;

3. Operate a private or commercial golf course, country club, massage parlor, hot tub facility, suntan facility, racetrack, gambling facility, or a store the principal business of which is the sale of alcoholic beverages for consumption off premises; or

4. Engage principally in farming and owns or leases assets the sum of the aggregate unadjusted bases or the fair market value of which exceeds $500,000.

(d) Will create or retain jobs that pay an average wage of at least 115 percent of the federal poverty income guidelines for a family of four.

(6) “Qualified community development entity” means an entity that:

(a)1. Is certified by the Secretary of the United States Department of the Treasury as a qualified community development entity under 26 U.S.C. s. 45D; and

2. Has entered into, or is controlled by an entity that has entered into, an allocation agreement with the Community Development Financial Institutions Fund of the United States Department of the Treasury with respect to tax credits under 26 U.S.C. s. 45D and is authorized to serve businesses in this state under the agreement; or

(b) Is Enterprise Florida, Inc., or an entity created by Enterprise Florida, Inc.

(7) “Qualified investment” means an equity investment in, or a long-term debt security issued by, a qualified community development entity that:

(a) Is issued solely in exchange for cash; and

(b) Is designated by the qualified community development entity as a qualified investment under this paragraph and is approved by the department as a qualified investment.

(8) “Qualified low-income community investment” means a capital or equity investment in, or loan to, any qualified active low-income community business.

History.—ss. 6, 15, ch. 2009-50; s. 39, ch. 2010-147; s. 196, ch. 2011-142.

1Note.—Expires December 31, 2022, pursuant to s. 15, ch. 2009-50.



288.9914 - Certification of qualified investments; investment issuance reporting.

1288.9914 Certification of qualified investments; investment issuance reporting.—

(1) ELIGIBLE INDUSTRIES.—

(a) The department, in consultation with Enterprise Florida, Inc., shall designate industries using the North American Industry Classification System which are eligible to receive low-income community investments. The designated industries must be those industries that have the greatest potential to create strong positive impacts on or benefits to the state, regional, and local economies.

(b) A qualified community development entity may not make a qualified low-income community investment in a business unless the principal activities of the business are within an eligible industry. The department may waive this limitation if the department determines that the investment will have a positive impact on a community.

(2) APPLICATION.—A qualified community development entity must submit an application to the department to approve a proposed investment as a qualified investment. The application must include:

(a) The name, address, and tax identification number of the qualified community development entity.

(b) Proof of certification as a qualified community development entity under 26 U.S.C. s. 45D.

(c) A copy of an allocation agreement executed by the entity, or its controlling entity, and the Community Development Financial Institutions Fund, which authorizes the entity to serve businesses in this state.

(d) A verified statement by the chief executive officer of the entity that the allocation agreement remains in effect.

(e) A description of the proposed amount, structure, and purchaser of an equity investment or long-term debt security.

(f) The name and tax identification number of any person authorized to claim a tax credit earned as a result of the purchase of the proposed qualified investment.

(g) A detailed explanation of the proposed use of the proceeds from a proposed qualified investment.

(h) A nonrefundable application fee of $1,000, payable to the department.

(i) A statement that the entity will invest only in the industries designated by the department.

(j) The entity’s plans for the development of relationships with community-based organizations, local community development offices and organizations, and economic development organizations. The entity must also explain steps it has taken to implement its plans to develop these relationships.

(k) A statement that the entity will not invest in a qualified active low-income community business unless the business will create or retain jobs that pay an average wage of at least 115 percent of the federal poverty income guidelines for a family of four.

(3) REVIEW.—

(a) The department shall review applications to approve an investment as a qualified investment in the order received. The department shall approve or deny an application within 30 days after receipt.

(b) If the department intends to deny the application, the department shall inform the applicant of the basis of the proposed denial. The applicant shall have 15 days after it receives the notice of the intent to deny the application to submit a revised application to the department. The department shall issue a final order approving or denying the revised application within 30 days after receipt.

2(c) The department may not approve a cumulative amount of qualified investments that may result in the claim of more than $216.34 million in tax credits during the existence of the program or more than $36.6 million in tax credits in a single state fiscal year. However, the potential for a taxpayer to carry forward an unused tax credit may not be considered in calculating the annual limit.

(4) APPROVAL.—

(a) The department shall provide a copy of the final order approving an investment as a qualified investment to the qualified community development entity and to the Department of Revenue. The notice shall include the identity of the taxpayers who are eligible to claim the tax credits and the amount that may be claimed by each taxpayer.

(b) The department shall approve an application for part of the amount of the proposed investment if the amount of tax credits available is insufficient.

(c) If more than one application is found to comply with subsection (3) on the same day and the amount of tax credits available is insufficient for all of the applications, the tax credits available to each applicant shall be in proportion to the proposed purchase price to the total purchase price of all of the proposed investments.

(5) DURATION OF APPROVAL.—The qualified community development entity must issue the qualified investment in exchange for cash within 60 days after it receives the order approving an investment as a qualified investment, otherwise the order is void.

(6) REPORT OF ISSUANCE OF A QUALIFIED INVESTMENT.—The qualified community development entity must provide the department with evidence of the receipt of the cash in exchange for the qualified investment within 30 business days after receipt.

History.—ss. 7, 15, ch. 2009-50; s. 197, ch. 2011-142; s. 16, ch. 2012-32; s. 36, ch. 2013-42; s. 16, ch. 2014-38.

1Note.—Expires December 31, 2022, pursuant to s. 15, ch. 2009-50.

2Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



288.9915 - Use of proceeds from qualified investments; recordkeeping.

1288.9915 Use of proceeds from qualified investments; recordkeeping.—

2(1) For the period from the issuance of the qualified investment to the 7th anniversary of such issuance, a qualified community development entity may make cash interest payments on a long-term debt security that is a qualified investment, but not in excess of the entity’s cumulative operating income as of the date of the cash interest payment. For purposes of calculating operating income under this section, the interest expense on the security is disregarded.

(2) A qualified community development entity shall keep detailed records showing the use of proceeds from qualified investments to fund qualified low-income community investments.

(3) A qualified active low-income community business, including its affiliates, may not receive more than $10 million in qualified low-income community investments under the New Markets Development Program Act.

History.—ss. 8, 15, ch. 2009-50; s. 17, ch. 2012-32.

1Note.—Expires December 31, 2022, pursuant to s. 15, ch. 2009-50.

2Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



288.9916 - New markets tax credit.

1288.9916 New markets tax credit.—

(1) A person or entity that makes a qualified investment earns a vested tax credit pursuant to the New Markets Development Program Act against taxes under s. 220.11 or s. 624.509 equal to 39 percent of the purchase price of the qualified investment. The holder of a qualified investment may claim the tax credit as follows:

(a) The holder may apply 7 percent of the purchase price against its tax liability in the tax year containing the third credit allowance date.

(b) The holder may apply 8 percent of the purchase price against its tax liability in the tax years containing the fourth through seventh credit allowance dates.

(c) A taxpayer may not claim a tax credit in excess of the taxpayer’s tax liability. If the credit granted pursuant to this section is not fully used in any single year because of insufficient tax liability on the part of the taxpayer, the unused amount may be carried forward for a period not to exceed 5 years. The carryover credit may be used in a subsequent year when the tax imposed for such year exceeds the credit for such year, after applying the other credits and unused credit carryovers in the order provided in s. 220.02(8). Carryover credit amounts shall be treated as unused credits for purposes of the transfer of unused credits pursuant to paragraph (2)(b).

(d) An insurance company that is subject to the insurance premium tax under s. 624.509 must apply the tax credit against the insurance premium tax. An insurer that claims a credit against premium tax liability earned by making a qualified investment under this section is not required to pay any additional retaliatory tax levied pursuant to s. 624.5091 as a result of claiming the tax credit. If the credit granted pursuant to this section is not fully used in any single year because of insufficient tax liability on the part of the taxpayer, the unused amount may be carried forward for a period not to exceed 5 years. The carryover credit may be used in a subsequent year when the tax imposed for such year exceeds the credit for such year, after applying the other credits and unused credit carryovers. Carryover credit amounts shall be treated as unused credits for purposes of the transfer of unused credits pursuant to paragraph (2)(b).

(2) A tax credit earned under this section may not be sold or transferred, except as provided in this subsection.

(a) A partner, member, or shareholder of a partnership, limited liability company, S-corporation, or other “pass-through” entity may claim the tax credit pursuant to an agreement among the partners, members, or shareholders. Any change in the allocation of a tax credit under the agreement must be reported to the department and to the Department of Revenue.

(b) Eligibility to claim a tax credit transfers to subsequent purchasers of a qualified investment. Such transfers must be reported to the department and to the Department of Revenue along with the identity, tax identification number, and tax credit amount allocated to a taxpayer pursuant to paragraph (a). The notice of transfer also must state whether unused tax credits are being transferred and the amount of unused tax credits being transferred.

History.—ss. 9, 15, ch. 2009-50; s. 198, ch. 2011-142.

1Note.—Expires December 31, 2022, pursuant to s. 15, ch. 2009-50.



288.9917 - Community development entity reporting after a credit allowance date; certification of tax credit amount.

1288.9917 Community development entity reporting after a credit allowance date; certification of tax credit amount.—

(1) A qualified community development entity that has issued a qualified investment shall submit the following to the department within 30 days after each credit allowance date:

(a) A list of all qualified active low-income community businesses in which a qualified low-income community investment was made since the last credit allowance date. The list shall also describe the type and amount of investment in each business and the address of the principal location of each business. The list must be verified by the chief executive officer of the community development entity.

(b) Bank records, wire transfer records, or similar documents that provide evidence of the qualified low-income community investments made since the last credit allowance date.

(c) A verified statement by the chief financial or accounting officer of the community development entity that no redemption or principal repayment was made with respect to the qualified investment since the previous credit allowance date.

(d) Information relating to the recapture of the federal new markets tax credit since the last credit allowance date.

(2) The department shall certify in writing to the qualified community development entity and to the Department of Revenue the amount of the tax credit authorized for each taxpayer eligible to claim the tax credit in the tax year containing the last credit allowance date.

History.—ss. 10, 15, ch. 2009-50; s. 199, ch. 2011-142.

1Note.—Expires December 31, 2022, pursuant to s. 15, ch. 2009-50.



288.9918 - Annual reporting by a community development entity.

1288.9918 Annual reporting by a community development entity.—

(1) A community development entity that has issued a qualified investment shall submit an annual report to the department by January 31 after the end of each year which includes a credit allowance date. The report shall include information on investments made in the preceding calendar year to include but not be limited to the following:

(a) The identity of the types of industries, identified by the North American Industry Classification System Code, in which qualified low-income community investments were made.

(b) The names of the counties in which the qualified active low-income businesses are located which received qualified low-income community investments.

(c) The number of jobs created and retained by qualified active low-income community businesses receiving qualified low-income community investments, including verification that the average wages paid meet or exceed 115 percent of the federal poverty income guidelines for a family of four.

(d) A description of the relationships that the entity has established with community-based organizations and local community development offices and organizations and a summary of the outcomes resulting from those relationships.

(e) Other information and documentation required by the department to verify continued certification as a qualified community development entity under 26 U.S.C. s. 45D.

(2) By April 30 after the end of each year which includes a credit allowance date, a community development entity shall submit annual financial statements for the preceding tax year, audited by an independent certified public accountant.

History.—ss. 11, 15, ch. 2009-50; s. 200, ch. 2011-142; s. 34, ch. 2013-39; s. 46, ch. 2014-17.

1Note.—Expires December 31, 2022, pursuant to s. 15, ch. 2009-50.



288.9919 - Audits and examinations; penalties.

1288.9919 Audits and examinations; penalties.—

(1) AUDITS.—A community development entity that issues an investment approved by the department as a qualified investment shall be deemed a recipient of state financial assistance under s. 215.97, the Florida Single Audit Act. However, an entity that makes a qualified investment or receives a qualified low-income community investment is not a subrecipient for the purposes of s. 215.97.

(2) EXAMINATIONS.—The department may conduct examinations to verify compliance with the New Markets Development Program Act.

History.—ss. 12, 15, ch. 2009-50; s. 201, ch. 2011-142.

1Note.—Expires December 31, 2022, pursuant to s. 15, ch. 2009-50.



288.9920 - Recapture and penalties.

1288.9920 Recapture and penalties.—

(1) Notwithstanding s. 95.091, the department shall direct the Department of Revenue, at any time before December 31, 2022, to recapture all or a portion of a tax credit authorized pursuant to the New Markets Development Program Act if one or more of the following occur:

(a) The Federal Government recaptures any portion of the federal new markets tax credit. The recapture by the Department of Revenue shall equal the recapture by the Federal Government.

(b) The qualified community development entity redeems or makes a principal repayment on a qualified investment before the final allowance date. The recapture by the Department of Revenue shall equal the redemption or principal repayment divided by the purchase price and multiplied by the tax credit authorized to a taxpayer for the qualified investment.

(c)1. The qualified community development entity fails to invest at least 85 percent of the purchase price in qualified low-income community investments within 12 months after the issuance of a qualified investment; or

2. The qualified community development entity fails to maintain 85 percent of the purchase price in qualified low-income community investments until the last credit allowance date for a qualified investment.

For the purposes of this paragraph, an investment by a qualified community development entity includes principal recovered from an investment for 12 months after its recovery or principal recovered after the sixth credit allowance date. Principal held for longer than 12 months or recovered before the sixth credit allowance date is not an investment unless it is reinvested in a qualified low-income community investment.

(d) The qualified community development entity fails to provide the department with information, reports, or documentation required by the New Markets Development Program Act.

(e) The department determines that a taxpayer received tax credits to which the taxpayer was not entitled.

(2) The department shall provide notice to the qualified community development entity and the Department of Revenue of a proposed recapture of a tax credit. The entity shall have 6 months following the receipt of the notice to cure a deficiency identified in the notice and avoid recapture. The department shall issue a final order of recapture if the entity fails to cure a deficiency within the 6-month period. The final order of recapture shall be provided to the entity, the Department of Revenue, and a taxpayer otherwise authorized to claim the tax credit. Only one correction is permitted for each qualified equity investment during the 7-year credit period. Recaptured funds shall be deposited into the General Revenue Fund.

(3) An entity that submits fraudulent information to the department is liable for the costs associated with the investigation and prosecution of the fraudulent claim plus a penalty in an amount equal to double the tax credits claimed by investors in the entity’s qualified investments. This penalty is in addition to any other penalty that may be imposed by law.

History.—ss. 13, 15, ch. 2009-50; s. 40, ch. 2010-147; s. 202, ch. 2011-142.

1Note.—Expires December 31, 2022, pursuant to s. 15, ch. 2009-50.



288.9921 - Rulemaking.

1288.9921 Rulemaking.—The Department of Economic Opportunity and the Department of Revenue may adopt rules pursuant to ss. 120.536(1) and 120.54 to administer ss. 288.991-288.9920.

History.—ss. 14, 15, ch. 2009-50; s. 203, ch. 2011-142.

1Note.—Expires December 31, 2022, pursuant to s. 15, ch. 2009-50.



288.9922 - Expiration of the New Markets Development Program Act.

288.9922 Expiration of the New Markets Development Program Act.—Sections 288.991-288.9921 and this section expire December 31, 2022.

History.—s. 15, ch. 2009-50.






Part XIV - MICROFINANCE PROGRAMS (ss. 288.993-288.9937)

288.993 - Short title.

288.993 Short title.—This part may be cited as the “Florida Microfinance Act.”

History.—s. 48, ch. 2014-218.



288.9931 - Legislative findings and intent.

288.9931 Legislative findings and intent.—The Legislature finds that the ability of entrepreneurs and small businesses to access capital is vital to the overall health and growth of this state’s economy; however, access to capital is limited by the lack of available credit for entrepreneurs and small businesses in this state. The Legislature further finds that entrepreneurs and small businesses could be assisted through the creation of a program that will provide an avenue for entrepreneurs and small businesses in this state to access credit. Additionally, the Legislature finds that business management training, business development training, and technical assistance are necessary to ensure that entrepreneurs and small businesses that receive credit develop the skills necessary to grow and achieve long-term financial stability. The Legislature intends to expand job opportunities for this state’s workforce by expanding access to credit to entrepreneurs and small businesses. Furthermore, the Legislature intends to avoid duplicating existing programs and to coordinate, assist, augment, and improve access to those programs for entrepreneurs and small businesses in this state.

History.—s. 49, ch. 2014-218.



288.9932 - Definitions.

288.9932 Definitions.—As used in this part, the term:

(1) “Applicant” means an entrepreneur or small business that applies to a loan administrator for a microloan.

(2) “Domiciled in this state” means authorized to do business in this state and located in this state.

(3) “Entrepreneur” means an individual residing in this state who desires to assume the risk of organizing, managing, and operating a small business in this state.

(4) “Network” means the Florida Small Business Development Center Network.

(5) “Small business” means a business, regardless of corporate structure, domiciled in this state which employs 25 or fewer people and generated average annual gross revenues of $1.5 million or less per year for the preceding 2 years. For the purposes of this part, the identity of a small business is not affected by name changes or changes in personnel.

History.—s. 50, ch. 2014-218.



288.9933 - Rulemaking authority.

288.9933 Rulemaking authority.—The department may adopt rules to implement this part.

History.—s. 51, ch. 2014-218.



288.9934 - Microfinance Loan Program.

288.9934 Microfinance Loan Program.—

(1) PURPOSE.—The Microfinance Loan Program is established in the department to make short-term, fixed-rate microloans in conjunction with business management training, business development training, and technical assistance to entrepreneurs and newly established or growing small businesses for startup costs, working capital, and the acquisition of materials, supplies, furniture, fixtures, and equipment. Participation in the loan program is intended to enable entrepreneurs and small businesses to access private financing upon completing the loan program.

(2) DEFINITION.—As used in this section, the term “loan administrator” means an entity that enters into a contract with the department pursuant to this section to administer the loan program.

(3) REQUEST FOR PROPOSAL.—

(a) By December 1, 2014, the department shall contract with at least one but not more than three entities to administer the loan program for a term of 3 years. The department shall award the contract in accordance with the request for proposal requirements in s. 287.057 to an entity that:

1. Is a corporation registered in this state;

2. Does not offer checking accounts or savings accounts;

3. Demonstrates that its board of directors and managers are experienced in microlending and small business finance and development;

4. Demonstrates that it has the technical skills and sufficient resources and expertise to:

a. Analyze and evaluate applications by entrepreneurs and small businesses applying for microloans;

b. Underwrite and service microloans provided pursuant to this part; and

c. Coordinate the provision of such business management training, business development training, and technical assistance as required by this part;

5. Demonstrates that it has established viable, existing partnerships with public and private nonstate funding sources, economic development agencies, and workforce development and job referral networks; and

6. Demonstrates that it has a plan that includes proposed microlending activities under the loan program, including, but not limited to, the types of entrepreneurs and businesses to be assisted and the size and range of loans the loan administrator intends to make.

(b) To ensure that prospective loan administrators meet the requirements of subparagraphs (a)2.-6., the request for proposal must require submission of the following information:

1. A description of the types of entrepreneurs and small businesses the loan administrator has assisted in the past, and the average size and terms of loans made in the past to such entities;

2. A description of the experience of members of the board of directors and managers in the areas of microlending and small business finance and development;

3. A description of the loan administrator’s underwriting and credit policies and procedures, credit decisionmaking process, monitoring policies and procedures, and collection practices, and samples of any currently used loan documentation;

4. A description of the nonstate funding sources that will be used by the loan administrator in conjunction with the state funds to make microloans pursuant to this section;

5. The loan administrator’s three most recent financial audits or, if no prior audits have been completed, the loan administrator’s three most recent unaudited financial statements; and

6. A conflict of interest statement from the loan administrator’s board of directors certifying that a board member, employee, or agent, or an immediate family member thereof, or any other person connected to or affiliated with the loan administrator, is not receiving or will not receive any type of compensation or remuneration from an entrepreneur or small business that has received or will receive funds from the loan program. The department may waive this requirement for good cause shown. As used in this subparagraph, the term “immediate family” means a parent, child, or spouse, or any other relative by blood, marriage, or adoption, of a board member, employee, or agent of the loan administrator.

(4) CONTRACT AND AWARD OF FUNDS.—

(a) The selected loan administrator must enter into a contract with the department for a term of 3 years to receive state funds for the loan program. Funds appropriated to the program must be reinvested and maintained as a long-term and stable source of funding for the program. The amount of state funds used in any microloan made pursuant to this part may not exceed 50 percent of the total microloan amount. The department shall establish financial performance measures and objectives for the loan program and for the loan administrator in order to maximize the state funds awarded.

(b) State funds may be used only to provide direct microloans to entrepreneurs and small businesses according to the limitations, terms, and conditions provided in this part. Except as provided in subsection (5), state funds may not be used to pay administrative costs, underwriting costs, servicing costs, or any other costs associated with providing microloans, business management training, business development training, or technical assistance.

(c) The loan administrator shall reserve 10 percent of the total award amount from the department to provide microloans pursuant to this part to entrepreneurs and small businesses that employ no more than five people and generate annual gross revenues averaging no more than $250,000 per year for the last 2 years.

(d)1. If the loan program is appropriated funding in a fiscal year, the department shall distribute such funds to the loan administrator within 30 days of the execution of the contract by the department and the loan administrator.

2. The total amount of funding allocated to the loan administrator in a fiscal year may not exceed the amount appropriated for the loan program in the same fiscal year. If the funds appropriated to the loan program in a fiscal year exceed the amount of state funds received by the loan administrator, such excess funds shall revert to the General Revenue Fund.

(e) Within 30 days of executing its contract with the department, the loan administrator must enter into a memorandum of understanding with the network:

1. For the provision of business management training, business development training, and technical assistance to entrepreneurs and small businesses that receive microloans under this part; and

2. To promote the program to underserved entrepreneurs and small businesses.

(f) By September 1, 2014, the department shall review industry best practices and determine the minimum business management training, business development training, and technical assistance that must be provided by the network to achieve the goals of this part.

(g) The loan administrator must meet the requirements of this section, the terms of its contract with the department, and any other applicable state or federal laws to be eligible to receive funds in any fiscal year. The contract with the loan administrator must specify any sanctions for the loan administrator’s failure to comply with the contract or this part.

(5) FEES.—

(a) Except as provided in this section, the department may not charge fees or interest or require collateral from the loan administrator. The department may charge an annual fee or interest of up to 80 percent of the Federal Funds Rate as of the date specified in the contract for state funds received under the loan program. The department shall require as collateral an assignment of the notes receivable of the microloans made by the loan administrator under the loan program.

(b) The loan administrator is entitled to retain a one-time administrative servicing fee of 1 percent of the total award amount to offset the administrative costs of underwriting and servicing microloans made pursuant to this part. This fee may not be charged to or paid by microloan borrowers participating in the loan program. Except as provided in paragraph (7)(c), the loan administrator may not be required to return this fee to the department.

(c) The loan administrator may not charge interest, fees, or costs except as authorized in subsection (9).

(d) Except as provided in subsection (7), the loan administrator is not required to return the interest, fees, or costs authorized under subsection (9).

(6) REPAYMENT OF AWARD FUNDS.—

(a) After collecting interest and any fees or costs permitted under this section in satisfaction of all microloans made pursuant to this part, the loan administrator shall remit to the department the microloan principal collected from all microloans made with state funds received under this part. Repayment of microloan principal to the department may be deferred by the department for a period not to exceed 6 months; however, the loan administrator may not provide a microloan under this part after the contract with the department expires.

(b) If for any reason the loan administrator is unable to make repayments to the department in accordance with the contract, the department may accelerate maturity of the state funds awarded and demand repayment in full. In this event, or if a loan administrator violates this part or the terms of its contract, the loan administrator shall surrender to the department possession of all collateral required pursuant to subsection (5). Any loss or deficiency greater than the value of the collateral may be recovered by the department from the loan administrator.

(c) In the event of a default as specified in the contract, termination of the contract, or violation of this section, the state may, in addition to any other remedy provided by law, bring suit to enforce its interest.

(d) A microloan borrower’s default does not relieve the loan administrator of its obligation to repay an award to the department.

(7) CONTRACT TERMINATION.—

(a) The loan administrator’s contract with the department may be terminated by the department, and the loan administrator required to immediately return all state funds awarded, including any interest, fees, and costs it would otherwise be entitled to retain pursuant to subsection (5) for that fiscal year, upon a finding by the department that:

1. The loan administrator has, within the previous 5 years, participated in a state-funded economic development program in this or any other state and was found to have failed to comply with the requirements of that program;

2. The loan administrator is currently in material noncompliance with any statute, rule, or program administered by the department;

3. The loan administrator or any member of its board of directors, officers, partners, managers, or shareholders has pled no contest to or been found guilty, regardless of whether adjudication was withheld, of any felony or any misdemeanor involving fraud, misrepresentation, or dishonesty;

4. The loan administrator failed to meet or agree to the terms of the contract with the department or failed to meet this part; or

5. The department finds that the loan administrator provided fraudulent or misleading information to the department.

(b) The loan administrator’s contract with the department may be terminated by the department at any time for any reason upon 30 days’ notice by the department. In such a circumstance, the loan administrator shall return all awarded state funds to the department within 60 days of the termination. However, the loan administrator may retain any interest, fees, or costs it has collected pursuant to subsection (5).

(c) The loan administrator’s contract with the department may be terminated by the loan administrator at any time for any reason upon 30 days’ notice by the loan administrator. In such a circumstance, the loan administrator shall return all awarded state funds to the department, including any interest, fees, and costs it has retained or would otherwise be entitled to retain pursuant to subsection (5), within 30 days of the termination.

(8) AUDITS AND REPORTING.—

(a) The loan administrator shall annually submit to the department a financial audit performed by an independent certified public accountant and an operational performance audit for the most recently completed fiscal year. Both audits must indicate whether any material weakness or instances of material noncompliance are indicated in the audit.

(b) The loan administrator shall submit quarterly reports to the department as required by s. 288.9936(3).

(c) The loan administrator shall make its books and records related to the loan program available to the department or its designee for inspection upon reasonable notice.

(9) ELIGIBILITY AND APPLICATION.—

(a) To be eligible for a microloan, an applicant must, at a minimum, be an entrepreneur or small business located in this state.

(b) Microloans may not be made if the direct or indirect purpose or result of granting the microloan would be to:

1. Pay off any creditors of the applicant, including the refund of a debt owed to a small business investment company organized pursuant to 15 U.S.C. s. 681;

2. Provide funds, directly or indirectly, for payment, distribution, or as a microloan to owners, partners, or shareholders of the applicant’s business, except as ordinary compensation for services rendered;

3. Finance the acquisition, construction, improvement, or operation of real property which is, or will be, held primarily for sale or investment;

4. Pay for lobbying activities; or

5. Replenish funds used for any of the purposes specified in subparagraphs 1.-4.

(c) A microloan applicant shall submit a written application in the format prescribed by the loan administrator and shall pay an application fee not to exceed $50 to the loan administrator.

(d) The following minimum terms apply to a microloan made by the loan administrator:

1. The amount of a microloan may not exceed $50,000;

2. A borrower may not receive more than $75,000 per year in total microloans;

3. A borrower may not receive more than two microloans per year and may not receive more than five microloans in any 3-year period;

4. The proceeds of the microloan may be used only for startup costs, working capital, and the acquisition of materials, supplies, furniture, fixtures, and equipment;

5. The period of any microloan may not exceed 1 year;

6. The interest rate may not exceed the prime rate published in the Wall Street Journal as of the date specified in the microloan, plus 1000 basis points;

7. All microloans must be personally guaranteed;

8. The borrower must participate in business management training, business development training, and technical assistance as determined by the loan administrator in the microloan agreement;

9. The borrower shall provide such information as required by the loan administrator, including monthly job creation and financial data, in the manner prescribed by the loan administrator; and

10. The loan administrator may collect fees for late payments which are consistent with standard business lending practices and may recover costs and fees incurred for any collection efforts necessitated by a borrower’s default.

(e) The department may not review microloans made by the loan administrator pursuant to this part before approval of the loan by the loan administrator.

(10) STATEWIDE STRATEGIC PLAN.—In implementing this section, the department shall be guided by the 5-year statewide strategic plan adopted pursuant to s. 20.60(5). The department shall promote and advertise the loan program by, among other things, cooperating with government, nonprofit, and private industry to organize, host, or participate in seminars and other forums for entrepreneurs and small businesses.

(11) STUDY.—By December 31, 2014, the department shall commence or commission a study to identify methods and best practices that will increase access to credit to entrepreneurs and small businesses in this state. The study must also explore the ability of, and limitations on, Florida nonprofit organizations and private financial institutions to expand access to credit to entrepreneurs and small businesses in this state.

(12) CREDIT OF THE STATE.—With the exception of funds appropriated to the loan program by the Legislature, the credit of the state may not be pledged. The state is not liable or obligated in any way for claims on the loan program or against the loan administrator or the department.

History.—s. 52, ch. 2014-218; s. 18, ch. 2015-2.



288.9935 - Microfinance Guarantee Program.

288.9935 Microfinance Guarantee Program.—

(1) The Microfinance Guarantee Program is established in the department. The purpose of the program is to stimulate access to credit for entrepreneurs and small businesses in this state by providing targeted guarantees to loans made to such entrepreneurs and small businesses. Funds appropriated to the program must be reinvested and maintained as a long-term and stable source of funding for the program.

(2) As used in this section, the term “lender” means a financial institution as defined in s. 655.005.

(3) The department must enter into a contract with Enterprise Florida, Inc., to administer the Microfinance Guarantee Program. In administering the program, Enterprise Florida, Inc., must, at a minimum:

(a) Establish lender and borrower eligibility requirements in addition to those provided in this section;

(b) Determine a reasonable leverage ratio of loan amounts guaranteed to state funds; however, the leverage ratio may not exceed 3 to 1;

(c) Establish reasonable fees and interest;

(d) Promote the program to financial institutions that provide loans to entrepreneurs and small businesses in order to maximize the number of lenders throughout the state which participate in the program;

(e) Enter into a memorandum of understanding with the network to promote the program to underserved entrepreneurs and small businesses;

(f) Establish limits on the total amount of loan guarantees a single lender can receive;

(g) Establish an average loan guarantee amount for loans guaranteed under this section;

(h) Establish a risk-sharing strategy to be employed in the event of a loan failure; and

(i) Establish financial performance measures and objectives for the program in order to maximize the state funds.

(4) Enterprise Florida, Inc., is limited to providing loan guarantees for loans with total loan amounts of at least $50,000 and not more than $250,000. A loan guarantee may not exceed 50 percent of the total loan amount.

(5) Enterprise Florida, Inc., may not guarantee a loan if the direct or indirect purpose or result of the loan would be to:

(a) Pay off any creditors of the applicant, including the refund of a debt owed to a small business investment company organized pursuant to 15 U.S.C. s. 681;

(b) Provide funds, directly or indirectly, for payment, distribution, or as a loan to owners, partners, or shareholders of the applicant’s business, except as ordinary compensation for services rendered;

(c) Finance the acquisition, construction, improvement, or operation of real property which is, or will be, held primarily for sale or investment;

(d) Pay for lobbying activities; or

(e) Replenish funds used for any of the purposes specified in paragraphs (a)-(d).

(6) Enterprise Florida, Inc., may not use funds appropriated from the state for costs associated with administering the guarantee program.

(7) To be eligible to receive a loan guarantee under the Microfinance Guarantee Program, a borrower must, at a minimum:

(a) Be an entrepreneur or small business located in this state;

(b) Employ 25 or fewer people;

(c) Generate average annual gross revenues of $1.5 million or less per year for the last 2 years; and

(d) Meet any additional requirements established by Enterprise Florida, Inc.

(8) By October 1 of each year, Enterprise Florida, Inc., shall submit a complete and detailed annual report to the department for inclusion in the department’s report required under s. 20.60(10). The report must, at a minimum, provide:

(a) A comprehensive description of the program, including an evaluation of its application and guarantee activities, recommendations for change, and identification of any other state programs that overlap with the program;

(b) An assessment of the current availability of and access to credit for entrepreneurs and small businesses in this state;

(c) A summary of the financial and employment results of the entrepreneurs and small businesses receiving loan guarantees, including the number of full-time equivalent jobs created as a result of the guaranteed loans and the amount of wages paid to employees in the newly created jobs;

(d) Industry data about the borrowers, including the six-digit North American Industry Classification System (NAICS) code;

(e) The name and location of lenders that receive loan guarantees;

(f) The amount of state funds received by Enterprise Florida, Inc.;

(g) The number of loan guarantee applications received;

(h) The number, duration, location, and amount of guarantees made;

(i) The number and amount of guaranteed loans outstanding, if any;

(j) The number and amount of guaranteed loans with payments overdue, if any;

(k) The number and amount of guaranteed loans in default, if any;

(l) The repayment history of the guaranteed loans made; and

(m) An evaluation of the program’s ability to meet the financial performance measures and objectives specified in subsection (3).

(9) The credit of the state or Enterprise Florida, Inc., may not be pledged except for funds appropriated by law to the Microfinance Guarantee Program. The state is not liable or obligated in any way for claims on the program or against Enterprise Florida, Inc., or the department.

History.—s. 53, ch. 2014-218.



288.9936 - Annual report of the Microfinance Loan Program.

288.9936 Annual report of the Microfinance Loan Program.—

(1) The department shall include in the report required by s. 20.60(10) a complete and detailed annual report on the Microfinance Loan Program. The report must include:

(a) A comprehensive description of the program, including an evaluation of its application and funding activities, recommendations for change, and identification of any other state programs that overlap with the program;

(b) The financial institutions and the public and private organizations and individuals participating in the program;

(c) An assessment of the current availability of and access to credit for entrepreneurs and small businesses in this state;

(d) A summary of the financial and employment results of the entities receiving microloans;

(e) The number of full-time equivalent jobs created as a result of the microloans and the amount of wages paid to employees in the newly created jobs;

(f) The number and location of prospective loan administrators that responded to the department request for proposals;

(g) The amount of state funds received by the loan administrator;

(h) The number of microloan applications received by the loan administrator;

(i) The number, duration, and location of microloans made by the loan administrator, including the aggregate number of microloans made to minority business enterprises if available;

(j) The number and amount of microloans outstanding, if any;

(k) The number and amount of microloans with payments overdue, if any;

(l) The number and amount of microloans in default, if any;

(m) The repayment history of the microloans made;

(n) The repayment history and performance of funding awards;

(o) An evaluation of the program’s ability to meet the financial performance measures and objectives specified in s. 288.9934; and

(p) A description and evaluation of the technical assistance and business management and development training provided by the network pursuant to its memorandum of understanding with the loan administrator.

(2) The department shall submit the report provided to the department from Enterprise Florida, Inc., pursuant to s. 288.9935(8) for inclusion in the department’s annual report required under s. 20.60(10).

(3) The department shall require at least quarterly reports from the loan administrator. The loan administrator’s report must include, at a minimum, the number of microloan applications received, the number of microloans made, the amount and interest rate of each microloan made, the amount of technical assistance or business development and management training provided, the number of full-time equivalent jobs created as a result of the microloans, the amount of wages paid to employees in the newly created jobs, the six-digit North American Industry Classification System (NAICS) code associated with the borrower’s business, and the borrower’s locations.

(4) The Office of Program Policy Analysis and Government Accountability shall conduct a study to evaluate the effectiveness and the Office of Economic and Demographic Research shall conduct a study to evaluate the return on investment of the State Small Business Credit Initiative operated in this state pursuant to 12 U.S.C. ss. 5701 et seq. The offices shall each submit a report to the President of the Senate and the Speaker of the House of Representatives by January 1, 2015.

History.—s. 54, ch. 2014-218; s. 19, ch. 2015-2.



288.9937 - Evaluation of programs.

288.9937 Evaluation of programs.—The Office of Economic and Demographic Research shall analyze, evaluate, and determine the economic benefits, as defined in s. 288.005, of the first 3 years of the Microfinance Loan Program and the Microfinance Guarantee Program. The analysis must also evaluate the number of jobs created, the increase or decrease in personal income, and the impact on state gross domestic product from the direct, indirect, and induced effects of the state’s investment. The analysis must also identify any inefficiencies in the programs and provide recommendations for changes to the programs. The office shall submit a report to the President of the Senate and the Speaker of the House of Representatives by January 1, 2018. This section expires January 31, 2018.

History.—s. 55, ch. 2014-218.









Chapter 290 - URBAN REDEVELOPMENT

290.001 - Florida Enterprise Zone Act; popular name.

1290.001 Florida Enterprise Zone Act; popular name.—Sections 290.001-290.016 may be cited as the “Florida Enterprise Zone Act.”

History.—s. 1, ch. 82-119; ss. 42, 57, ch. 84-356; ss. 16, 37, ch. 94-136; ss. 1, 11, ch. 2005-287.

1Note.—Repealed December 31, 2015, by s. 11, ch. 2005-287.



290.002 - Legislative findings.

1290.002 Legislative findings.—It is hereby found and declared that:

(1) Within the communities of this state, there exist areas that chronically display extreme and unacceptable levels of unemployment, physical deterioration, and economic disinvestment.

(2) Each such area is a blight on the community as a whole, tarnishes the image and reputation of the community in the eyes of its residents, and reduces the desirability of the community as a place to visit and live.

(3) Such severely distressed areas have high crime rates and provide environments detrimental to the physical and emotional health of their residents.

(4) The revitalization and redevelopment of each such area for the ultimate benefit of its residents and the community as a whole is of critical importance to the individual community and to this state.

(5) The resources of all levels of government are insufficient, and often inappropriate, to undertake successfully the massive task of restoring the social and economic productivity of such areas.

(6) The ultimate revitalization of such areas can occur only if the private sector can be induced to invest its own resources in productive enterprises that rebuild the industrial and commercial viability of the areas and provide jobs for residents of the areas.

(7) In order to provide the private sector with the necessary incentives to invest in such distressed areas, governments at all levels should seek ways to relax or eliminate fiscal and regulatory constraints and should seek to identify supportive actions that facilitate business investment in such distressed areas and overcome business objections to distressed area site locations.

History.—s. 1, ch. 82-119; s. 136, ch. 83-217; ss. 43, 57, ch. 84-356; ss. 17, 37, ch. 94-136; s. 11, ch. 2005-287.

1Note.—Repealed December 31, 2015, by s. 11, ch. 2005-287.



290.003 - Policy and purpose.

1290.003 Policy and purpose.—It is the policy of this state to provide the necessary means to assist local communities, their residents, and the private sector in creating the proper economic and social environment to induce the investment of private resources in productive business enterprises located in severely distressed areas and to provide jobs for residents of such areas. In achieving this objective, the state will seek to provide appropriate investments, tax benefits, and regulatory relief of sufficient importance to encourage the business community to commit its financial participation. The purpose of ss. 290.001-290.016 is to establish a process that clearly identifies such severely distressed areas and provides incentives by both the state and local government to induce private investment in such areas. The Legislature, therefore, declares the revitalization of enterprise zones, through the concerted efforts of government and the private sector, to be a public purpose.

History.—s. 1, ch. 82-119; ss. 44, 57, ch. 84-356; ss. 18, 37, ch. 94-136; s. 11, ch. 2005-287.

1Note.—Repealed December 31, 2015, by s. 11, ch. 2005-287.



290.004 - Definitions relating to Florida Enterprise Zone Act.

1290.004 Definitions relating to Florida Enterprise Zone Act.—As used in ss. 290.001-290.016:

(1) “Community investment corporation” means a black business investment corporation, a certified development corporation, a small business investment corporation, or other similar entity incorporated under Florida law that has limited its investment policy to making investments solely in minority business enterprises.

(2) “Department” means the Department of Economic Opportunity.

(3) “Governing body” means the council or other legislative body charged with governing the county or municipality.

(4) “Minority business enterprise” has the same meaning as provided in s. 288.703.

(5) “Rural enterprise zone” means an enterprise zone that is nominated by a county having a population of 75,000 or fewer, or a county having a population of 100,000 or fewer which is contiguous to a county having a population of 75,000 or fewer, or by a municipality in such a county, or by such a county and one or more municipalities. An enterprise zone designated in accordance with s. 290.0065(5)(b) is considered to be a rural enterprise zone.

(6) “Small business” has the same meaning as provided in s. 288.703.

History.—s. 1, ch. 82-119; s. 27, ch. 83-55; ss. 45, 57, ch. 84-356; ss. 19, 37, ch. 94-136; s. 119, ch. 96-320; s. 15, ch. 2001-201; ss. 2, 11, ch. 2005-287; s. 192, ch. 2008-247; s. 204, ch. 2011-142.

1Note.—Repealed December 31, 2015, by s. 11, ch. 2005-287.



290.0055 - Local nominating procedure.

1290.0055 Local nominating procedure.—

(1) If, pursuant to s. 290.0065, an opportunity exists for designation of a new enterprise zone, any county or municipality, or a county and one or more municipalities together, may apply to the department for the designation of an area as an enterprise zone after completion of the following:

(a) The adoption by the governing body or bodies of a resolution which:

1. Finds that an area exists in such county or municipality, or in both the county and one or more municipalities, which chronically exhibits extreme and unacceptable levels of poverty, unemployment, physical deterioration, and economic disinvestment;

2. Determines that the rehabilitation, conservation, or redevelopment, or a combination thereof, of such area is necessary in the interest of the public health, safety, and welfare of the residents of such county or municipality, or such county and one or more municipalities; and

3. Determines that the revitalization of such area can occur only if the private sector can be induced to invest its own resources in productive enterprises that build or rebuild the economic viability of the area.

(b) The creation of an enterprise zone development agency pursuant to s. 290.0056.

(c) The creation and adoption of a strategic plan pursuant to s. 290.0057.

(2) The governing body of a county as defined by s. 125.011(1) shall nominate all enterprise zones within the county.

(3) A county or municipality, or a county and one or more municipalities together, may not nominate more than one enterprise zone.

(4) An area nominated by a county or municipality, or a county and one or more municipalities together, for designation as an enterprise zone shall be eligible for designation under s. 290.0065 only if it meets the following criteria:

(a) The selected area does not exceed 20 square miles. The selected area must have a continuous boundary, or consist of not more than three noncontiguous parcels.

(b)1. The selected area does not exceed the following mileage limitation:

2. For communities having a total population of 150,000 persons or more, or for a rural enterprise zone, the selected area shall not exceed 20 square miles.

3. For communities having a total population of 50,000 persons or more but less than 150,000 persons, the selected area shall not exceed 10 square miles.

4. For communities having a total population of 20,000 persons or more but less than 50,000 persons, the selected area shall not exceed 5 square miles.

5. For communities having a total population of 7,500 persons or more but less than 20,000 persons, the selected area shall not exceed 3 square miles.

6. For communities having a total population of less than 7,500 persons, the selected area shall not exceed 3 square miles.

(c) The selected area suffers from pervasive poverty, unemployment, and general distress, as described and measured pursuant to s. 290.0058.

(5) To the greatest extent possible, the boundary of an area nominated must coincide with the boundaries of census geographic block groups.

(6)(a) The department may approve a change in the boundary of any enterprise zone which was designated pursuant to s. 290.0065. A boundary change must continue to satisfy the requirements of subsections (3), (4), and (5).

(b) Upon a recommendation by the enterprise zone development agency, the governing body of the jurisdiction which authorized the application for an enterprise zone may apply to the department for a change in boundary once every 3 years by adopting a resolution that:

1. States with particularity the reasons for the change; and

2. Describes specifically and, to the extent required by the department, the boundary change to be made.

(c) At least 90 days before adopting a resolution seeking a change in the boundary of an enterprise zone, the governing body shall include in a notice of the meeting at which the resolution will be considered an explanation that a change in the boundary of an enterprise zone will be considered and that the change may result in loss of enterprise zone eligibility for the area affected by the boundary change.

2(d)1. The governing body of a jurisdiction which has nominated an application for an enterprise zone that is at least 15 square miles and less than 20 square miles and includes a portion of the state designated as a rural area of opportunity under s. 288.0656(7) may apply to the department to expand the boundary of the existing enterprise zone by not more than 3 square miles.

2. The governing body of a jurisdiction which has nominated an application for an enterprise zone that is at least 20 square miles and includes a portion of the state designated as a rural area of opportunity under s. 288.0656(7) may apply to the department to expand the boundary of the existing enterprise zone by not more than 5 square miles.

3. An application to expand the boundary of an enterprise zone under this paragraph must be submitted by December 31, 2013.

4. Notwithstanding the area limitations specified in subsection (4), the department may approve the request for a boundary amendment if the area continues to satisfy the remaining requirements of this section.

5. The department shall establish the initial effective date of an enterprise zone designated under this paragraph.

History.—s. 46, ch. 84-356; s. 57, ch. 86-152; s. 25, ch. 88-201; s. 5, ch. 89-352; s. 21, ch. 92-319; ss. 21, 37, ch. 94-136; s. 2, ch. 96-412; s. 1, ch. 97-251; s. 5, ch. 98-220; ss. 3, 11, ch. 2005-287; s. 7, ch. 2006-113; s. 28, ch. 2011-76; s. 205, ch. 2011-142; s. 48, ch. 2012-96; s. 35, ch. 2013-39; s. 36, ch. 2014-218.

1Note.—Repealed December 31, 2015, by s. 11, ch. 2005-287.

2Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



290.0056 - Enterprise zone development agency.

1290.0056 Enterprise zone development agency.—

(1) Upon adoption of the resolution as provided in s. 290.0055(1)(a), the county or municipality shall create a public body corporate and politic to be known as an “enterprise zone development agency.” For an area nominated by a county and one or more municipalities jointly, the county shall create the agency. Each such agency shall be constituted as a public instrumentality, and the exercise by an enterprise zone development agency of the powers conferred by this act shall be deemed and held to be the performance of an essential public function. The enterprise zone development agency of a county has the power to function within the corporate limits of a municipality only if the governing body of the municipality has by resolution concurred in the enterprise zone development plan prepared pursuant to s. 290.0057.

(2) When the governing body creates an enterprise zone development agency, that body shall appoint a board of commissioners of the agency, which shall consist of not fewer than 8 or more than 13 commissioners. The governing body may appoint at least one representative from each of the following: the local chamber of commerce; local financial or insurance entities; local businesses and, where possible, businesses operating within the nominated area; the residents residing within the nominated area; nonprofit community-based organizations operating within the nominated area; the local workforce development board; the local code enforcement agency; and the local law enforcement agency. The terms of office of the commissioners shall be for 4 years, except that, in making the initial appointments, the governing body shall appoint two members for terms of 3 years, two members for terms of 2 years, and one member for a term of 1 year; the remaining initial members shall serve for terms of 4 years. A vacancy occurring during a term shall be filled for the unexpired term. The importance of including individuals from the nominated area shall be considered in making appointments. Further, the importance of minority representation on the agency shall be considered in making appointments so that the agency generally reflects the gender and ethnic composition of the community as a whole.

(3) A commissioner shall receive no compensation for his or her services, but is entitled to the necessary expenses, including travel expenses, incurred in the discharge of his or her duties. Each commissioner shall hold office until a successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner is conclusive evidence of the due and proper appointment of the commissioner.

(4) The powers of an enterprise zone development agency shall be exercised by the commissioners. A majority of the commissioners constitutes a quorum for the purpose of conducting business and exercising the powers of the agency and for all other purposes. Action may be taken by the agency upon a vote of a majority of the commissioners present, unless in any case the bylaws require a larger number.

(5) The governing body shall designate a chair and vice chair from among the commissioners. An agency may employ an executive director, technical experts, and such other agents and employees, permanent and temporary, as it requires, and determine their qualifications, duties, and compensation. For such legal service as it requires, an agency may employ or retain its own counsel and legal staff. An agency authorized to transact business and exercise powers under this act shall file with the governing body, on or before March 31 of each year, a report of its activities for the preceding fiscal year, which report shall include a complete financial statement setting forth its assets, liabilities, income, and operating expenses as of the end of such fiscal year. The agency shall make the report available for inspection during business hours in the office of the agency.

(6) At any time after the creation of an enterprise zone development agency, the governing body of the county or municipality may appropriate to the agency such amounts as the governing body deems necessary for the administrative expenses and overhead of the agency.

(7) The governing body may remove a commissioner for inefficiency, neglect of duty, or misconduct in office only after a hearing and only if the commissioner has been given a copy of the charges at least 10 days prior to the hearing and has had an opportunity to be heard in person or by counsel.

(8) The enterprise zone development agency shall have the following powers and responsibilities:

(a) To assist in the development, implementation, and annual review and update of the strategic plan or measurable goals.

(b) To oversee and monitor the implementation of the strategic plan or measurable goals. The agency shall make quarterly reports to the governing body of the municipality or county, or the governing bodies of the county and one or more municipalities, evaluating the progress in implementing the strategic plan or measurable goals.

(c) To identify and recommend to the governing body of the municipality or county, or the governing bodies of the county and one or more municipalities, ways to remove regulatory barriers.

(d) To identify to the local government or governments the financial needs of, and local resources or assistance available to, eligible businesses in the zone.

(e) To assist in promoting the enterprise zone incentives to residents and businesses within the enterprise zone.

(f) To recommend boundary changes, as appropriate, in the enterprise zone to the governing body.

(g) To work with organizations affiliated with Florida Agricultural and Mechanical University, the University of Florida, and the University of South Florida, a group of universities unofficially named the “University Partnership for Community Development,” or similar organizations that have combined their resources to provide development consulting on a nonprofit basis.

(h) To work with the department and Enterprise Florida, Inc., to ensure that the enterprise zone coordinator receives training on an annual basis.

(9) The following powers and responsibilities shall be performed by the governing body creating the enterprise zone development agency acting as the managing agent of the enterprise zone development agency, or, contingent upon approval by such governing body, such powers and responsibilities shall be performed by the enterprise zone development agency:

(a) To review, process, and certify applications for state enterprise zone tax incentives pursuant to ss. 212.08(5)(g), (h), and (15); 212.096; 220.181; and 220.182.

(b) To provide assistance to businesses and residents within the enterprise zone.

(c) To promote the development of the enterprise zone, including preparing, purchasing, and distributing by mail or other means of advertising, literature and other material concerning the enterprise zone and enterprise zone incentives.

(d) To borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the Federal Government or the state, county, or other public body or from any sources, public or private, for the purposes of this act, and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the Federal Government for or with respect to the development of the enterprise zone and related activities such conditions imposed pursuant to federal laws as the governing body deems reasonable and appropriate which are not inconsistent with the purposes of this section.

(e) To appropriate such funds and make such expenditures as are necessary to carry out the purposes of this act.

(f) To make and execute contracts and other instruments necessary or convenient to the exercise of its powers under this section.

(g) To procure insurance or require bond against any loss in connection with its property in such amounts and from such insurers as may be necessary or desirable.

(h) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in such investments as may be authorized by this act.

(i) To purchase, sell, or hold stock, evidences of indebtedness, and other capital participation instruments.

(10) Contingent upon approval by the governing body, the agency may invest in community investment corporations which conduct, or agree to conduct, loan guarantee programs assisting minority business enterprises located in the enterprise zone. In making such investments, the agency shall first attempt to invest in existing community investment corporations providing services in the enterprise zone. Such investments shall be made under conditions required by law and as the agency may require, including, but not limited to:

(a) The funds invested by the agency shall be used to provide loan guarantees to individuals for minority business enterprises located in the enterprise zone.

(b) The community investment corporation may not approve any application for a loan guarantee unless the person applying for the loan guarantee shows that he or she has applied for the loan or loan guarantee through normal banking channels and that the loan or loan guarantee has been refused by at least one bank or other financial institution.

(11) Before October 1 of each year, the agency shall submit to the department for inclusion in the annual report required under s. 20.60 a complete and detailed written report setting forth:

(a) Its operations and accomplishments during the fiscal year.

(b) The accomplishments and progress concerning the implementation of the strategic plan or measurable goals, and any updates to the strategic plan or measurable goals.

(c) The number and type of businesses assisted by the agency during the fiscal year.

(d) The number of jobs created within the enterprise zone during the fiscal year.

(e) The usage and revenue impact of state and local incentives granted during the calendar year.

(f) Any other information required by the department.

(12) In the event that the nominated area selected by the governing body is not designated a state enterprise zone, the governing body may dissolve the agency after receiving notification from the department that the area was not designated as an enterprise zone.

History.—ss. 22, 37, ch. 94-136; s. 122, ch. 96-320; s. 95, ch. 2001-266; ss. 4, 11, ch. 2005-287; s. 206, ch. 2011-142; s. 36, ch. 2013-39; s. 37, ch. 2013-42; s. 9, ch. 2016-216.

1Note.—Repealed December 31, 2015, by s. 11, ch. 2005-287.



290.0057 - Enterprise zone development plan.

1290.0057 Enterprise zone development plan.—

(1) Any application for designation as a new enterprise zone must be accompanied by a strategic plan adopted by the governing body of the municipality or county, or the governing bodies of the county and one or more municipalities together. At a minimum, the plan must:

(a) Briefly describe the community’s goals for revitalizing the area.

(b) Describe the ways in which the community’s approaches to economic development, social and human services, transportation, housing, community development, public safety, and educational and environmental concerns will be addressed in a coordinated fashion, and explain how these linkages support the community’s goals.

(c) Identify and describe key community goals and the barriers that restrict the community from achieving these goals, including a description of poverty and general distress, barriers to economic opportunity and development, and barriers to human development.

(d) Describe the process by which the affected community is a full partner in the process of developing and implementing the plan and the extent to which local institutions and organizations have contributed to the planning process.

(e) Commit the governing body or bodies to enact and maintain local fiscal and regulatory incentives, if approval for the area is received under s. 290.0065. These incentives may include the municipal public service tax exemption provided by s. 166.231, the economic development ad valorem tax exemption provided by s. 196.1995, the business tax exemption provided by s. 205.054, local impact fee abatement or reduction, or low-interest or interest-free loans or grants to businesses to encourage the revitalization of the nominated area.

(f) Identify the amount of local and private resources that will be available in the nominated area and the private/public partnerships to be used, which may include participation by, and cooperation with, universities, community colleges, small business development centers, black business investment corporations, certified development corporations, and other private and public entities.

(g) Indicate how state enterprise zone tax incentives and state, local, and federal resources will be utilized within the nominated area.

(h) Identify the funding requested under any state or federal program in support of the proposed economic, human, community, and physical development and related activities.

(i) Identify baselines, methods, and benchmarks for measuring the success of carrying out the strategic plan.

(2) Prior to adopting the strategic plan, the governing body or bodies shall submit the plan to the appropriate local planning agency for review and recommendations as to its conformity with the comprehensive plan for the development of the county or municipality or the county and one or more municipalities as a whole. The local planning agency shall submit its written recommendations with respect to the conformity of the proposed strategic plan to the governing body or bodies within 60 days after receipt of the plan for review.

(3) Prior to adopting the strategic plan, the governing body or bodies shall hold a public hearing on the strategic plan after public notice thereof by publication in a newspaper having a general circulation in the area of operation of the governing body or bodies. The notice shall describe the time, date, place, and purpose of the hearing, identify the nominated area covered by the plan, and outline the general scope of the strategic plan under consideration.

History.—ss. 23, 37, ch. 94-136; ss. 5, 11, ch. 2005-287; s. 41, ch. 2007-5.

1Note.—Repealed December 31, 2015, by s. 11, ch. 2005-287.



290.0058 - Determination of pervasive poverty, unemployment, and general distress.

1290.0058 Determination of pervasive poverty, unemployment, and general distress.—

(1) In determining whether an area suffers from pervasive poverty, unemployment, and general distress, for purposes of ss. 290.0055 and 290.0065, the governing body and the department shall use data from the most current decennial census, and from information published by the Bureau of the Census and the Bureau of Labor Statistics. The data shall be comparable in point or period of time and methodology employed.

(2) Pervasive poverty shall be evidenced by a showing that poverty is widespread throughout the nominated area. The poverty rate of the nominated area shall be established using the following criteria:

(a) In each census geographic block group within a nominated area, the poverty rate may not be less than 20 percent. However, for an area nominated for designation as a rural enterprise zone which does not have a poverty rate of more than 20 percent in each census geographic block group within the nominated area, the poverty rate for the nominated area may be calculated using the poverty rate for the entire county, which may not be less than 20 percent.

(b) In at least 50 percent of the census geographic block groups within the nominated area, the poverty rate may not be less than 30 percent. This requirement does not apply to an area nominated for designation as a rural enterprise zone.

(c) Census geographic block groups with no population shall be treated as having a poverty rate which meets the standards of paragraph (a), but shall be treated as having a zero poverty rate for purposes of applying paragraph (b).

(d) A nominated area may not contain a noncontiguous parcel unless such parcel separately meets the criteria set forth under paragraphs (a) and (b).

(3) Unemployment shall be evidenced by data indicating that the average rate of unemployment for the nominated area is not less than the state’s average of unemployment, or by evidence of especially severe economic conditions which have brought about significant job dislocation within the nominated area.

(4) General distress shall be evidenced by describing adverse conditions within the nominated area other than those of pervasive poverty and unemployment. A high incidence of crime, abandoned structures, and deteriorated infrastructure or substantial population decline are examples of appropriate indicators of general distress.

(5) In making the calculations required by this section, the local government and the department shall round all fractional percentages of one-half percent or more up to the next highest whole percentage figure.

History.—ss. 24, 37, ch. 94-136; s. 123, ch. 96-320; s. 76, ch. 99-13; ss. 6, 11, ch. 2005-287; s. 207, ch. 2011-142.

1Note.—Repealed December 31, 2015, by s. 11, ch. 2005-287.



290.0065 - State designation of enterprise zones.

1290.0065 State designation of enterprise zones.—

(1) The maximum number of enterprise zones authorized under this section is the number of enterprise zones having an effective date on or before January 1, 2005, subject to any increase due to any new enterprise zones authorized by the Legislature during the 2005 Regular Session of the Legislature.

(2) If, pursuant to subsection (4), the department does not redesignate an enterprise zone, a governing body of a county or municipality or the governing bodies of a county and one or more municipalities jointly, pursuant to s. 290.0055, may apply for designation of an enterprise zone to take the place of the enterprise zone not redesignated and request designation of an enterprise zone. The department shall determine which areas nominated by such governing bodies meet the criteria outlined in s. 290.0055 and are the most appropriate for designation as state enterprise zones. Each application made pursuant to s. 290.0055 shall be ranked competitively based on the pervasive poverty, unemployment, and general distress of the area; the strategic plan, including local fiscal and regulatory incentives, prepared pursuant to s. 290.0057; and the prospects for new investment and economic development in the area. Pervasive poverty, unemployment, and general distress shall be weighted 35 percent; strategic plan and local fiscal and regulatory incentives shall be weighted 40 percent; and prospects for new investment and economic development in the area shall be weighted 25 percent.

(3) Any area authorized to be an enterprise zone by both a county and a municipality shall be placed in the appropriate category established under s. 290.0055(4)(b) in which an application by the municipality would have been considered if the municipality had acted alone, if at least 60 percent of the population of the area authorized to be an enterprise zone resides within the municipality. An area authorized to be an enterprise zone by a county and one or more municipalities shall be placed in the category in which an application by the municipality with the highest percentage of residents in such area would have been considered if such municipality had authorized the area to be an enterprise zone.

(4)(a) Notwithstanding s. 290.0055, the department may redesignate any state enterprise zone having an effective date on or before January 1, 2005, as a state enterprise zone upon completion and submittal to the department by the governing body for an enterprise zone of the following:

1. An updated zone profile for the enterprise zone based on the most recent census data that complies with s. 290.0055, except that pervasive poverty criteria may be set aside for rural enterprise zones.

2. A resolution passed by the governing body for that enterprise zone requesting redesignation and explaining the reasons the conditions of the zone merit redesignation.

3. Measurable goals for the enterprise zone developed by the enterprise zone development agency, which may be the goals established in the enterprise zone’s strategic plan.

The governing body may also submit a request for a boundary change in an enterprise zone in the same application to the department as long as the new area complies with the requirements of s. 290.0055, except that pervasive poverty criteria may be set aside for rural enterprise zones.

(b) In consultation with Enterprise Florida, Inc., the department shall, based on the enterprise zone profile and the grounds for redesignation expressed in the resolution, determine whether the enterprise zone merits redesignation. The department may also examine and consider the following:

1. Progress made, if any, in the enterprise zone’s strategic plan.

2. Use of enterprise zone incentives during the life of the enterprise zone.

If the department determines that the enterprise zone merits redesignation, the department shall notify the governing body in writing of its approval of redesignation.

(c) If the enterprise zone is redesignated, the department shall determine if the measurable goals submitted are reasonable. If the department determines that the goals are reasonable, it shall notify the governing body in writing that the goals have been approved.

(d) If the department denies redesignation of an enterprise zone, it shall notify the governing body in writing of the denial. Any county or municipality having jurisdiction over an area denied redesignation as a state enterprise zone pursuant to this subsection may not apply for designation of that area for 1 year following the date of denial.

(5) Notwithstanding s. 290.0055, an area designated as a federal empowerment zone or enterprise community pursuant to Title XIII of the Omnibus Budget Reconciliation Act of 1993, the Taxpayer Relief Act of 1997, or the 1999 Agricultural Appropriations Act shall be designated a state enterprise zone as follows:

(a) An area designated as an urban empowerment zone or urban enterprise community pursuant to Title XIII of the Omnibus Budget Reconciliation Act of 1993, the Taxpayer Relief Act of 1997, or the 2000 Community Renewal Tax Relief Act shall be redesignated a state enterprise zone by the department upon completion of the requirements set out in paragraph (d), except in the case of a county as defined in s. 125.011(1) which, notwithstanding s. 290.0055, may incorporate and include such designated urban empowerment zone or urban enterprise community areas within the boundaries of its state enterprise zones without any limitation as to size.

(b) An area designated as a rural empowerment zone or rural enterprise community pursuant to Title XIII of the Omnibus Budget Reconciliation Act of 1993 or the 1999 Agricultural Appropriations Act shall be redesignated a state rural enterprise zone by the department upon completion of the requirements set out in paragraph (d) and may incorporate and include such designated rural empowerment zone or rural enterprise community within the boundaries of its state enterprise zones without any limitation as to size.

(c) Any county or municipality having jurisdiction over an area redesignated as a state enterprise zone pursuant to this subsection, other than a county defined in s. 125.011(1), may not apply for designation of another area.

(d) Before redesignating such areas as state enterprise zones, the department shall ensure that the governing body having jurisdiction over the zone submits the information required under paragraph (4)(a) for redesignation to the department.

(6)(a) The department may develop guidelines necessary for the approval of areas under this section by the executive director.

(b) Such guidelines shall provide for the measurement of pervasive poverty, unemployment, and general distress using the criteria outlined by s. 290.0058.

(c) Such guidelines shall provide for the evaluation of the strategic plan or measurable goals and local fiscal and regulatory incentives for effectiveness, including how the following key principles will be implemented by the governing body or bodies:

1. Economic opportunity, including job creation within the community and throughout the region, as well as entrepreneurial initiatives, small business expansion, and training for jobs that offer upward mobility.

2. Sustainable community development that advances the creation of livable and vibrant communities through comprehensive approaches that coordinate economic, physical, community, and human development.

3. Community-based partnerships involving the participation of all segments of the community.

4. Strategic vision for change that identifies how the community will be revitalized. This vision should include methods for building on community assets and coordinate a response to community needs in a comprehensive fashion. This vision should provide goals and performance benchmarks for measuring progress and establish a framework for evaluating and adjusting the strategic plan or measurable goals.

5. Local fiscal and regulatory incentives enacted pursuant to s. 290.0057(1)(e). These incentives should induce economic revitalization, including job creation and small business expansion.

(d) Such guidelines may provide methods for evaluating the prospects for new investment and economic development in the area, including a review and evaluation of any previous state enterprise zones located in the area.

(7) Upon approval by the department of a resolution authorizing an area to be an enterprise zone pursuant to this section, the department shall assign a unique identifying number to that resolution. The department shall provide the Department of Revenue and Enterprise Florida, Inc., with a copy of each resolution approved, together with its identifying number.

History.—s. 48, ch. 84-356; s. 58, ch. 86-152; s. 26, ch. 88-201; s. 6, ch. 89-352; s. 1, ch. 91-262; ss. 26, 37, ch. 94-136; s. 2, ch. 95-309; ss. 124, 125, ch. 96-320; s. 46, ch. 97-100; s. 4, ch. 98-220; s. 13, ch. 99-4; s. 77, ch. 99-13; s. 4, ch. 99-342; s. 65, ch. 2001-61; s. 10, ch. 2001-101; s. 19, ch. 2001-201; s. 1, ch. 2002-224; s. 1, ch. 2004-324; ss. 7, 11, ch. 2005-287; s. 208, ch. 2011-142; s. 49, ch. 2012-96.

1Note.—Repealed December 31, 2015, by s. 11, ch. 2005-287.



290.0066 - Revocation of enterprise zone designation.

1290.0066 Revocation of enterprise zone designation.—

(1) The department may revoke the designation of an enterprise zone if the department determines that the governing body or bodies:

(a) Have failed to make progress in achieving the benchmarks set forth in the strategic plan or measurable goals; or

(b) Have not complied substantially with the strategic plan or measurable goals.

(2) The failure to enact and maintain the local fiscal and regulatory incentives committed to and adopted by the governing body or bodies pursuant to s. 290.0057(1)(e) for 2 consecutive calendar years shall result in the automatic termination of enterprise zone designation.

(3) Any action taken to rescind designation is subject to the provisions of chapter 120. Such action may be initiated 90 days after issuing a written letter of warning to the governing body or bodies. Such action shall not act to deny credits or exemptions previously granted or affect any bonds that have been issued.

History.—ss. 27, 37, ch. 94-136; s. 126, ch. 96-320; ss. 8, 11, ch. 2005-287; s. 209, ch. 2011-142.

1Note.—Repealed December 31, 2015, by s. 11, ch. 2005-287.



290.00677 - Rural enterprise zones; special qualifications.

1290.00677 Rural enterprise zones; special qualifications.—

(1) Notwithstanding the enterprise zone residency requirements set out in s. 212.096(1)(c), eligible businesses as defined in s. 212.096(1)(a) located in rural enterprise zones as defined in s. 290.004 may receive the basic minimum credit provided under s. 212.096 for creating a new job and hiring a person residing within the jurisdiction of a rural community as defined in s. 288.106(2). All other provisions of s. 212.096, including, but not limited to, those relating to the award of enhanced credits, apply to such businesses.

(2) Notwithstanding the enterprise zone residency requirements set out in s. 220.03(1)(q), businesses as defined in s. 220.03(1)(c) located in rural enterprise zones as defined in s. 290.004 may receive the basic minimum credit provided under s. 220.181 for creating a new job and hiring a person residing within the jurisdiction of a rural community as defined in s. 288.106(2). All other provisions of s. 220.181, including, but not limited to, those relating to the award of enhanced credits, apply to such businesses.

History.—s. 21, ch. 2001-201; s. 46, ch. 2002-218; s. 11, ch. 2005-287; s. 6, ch. 2010-136.

1Note.—Repealed December 31, 2015, by s. 11, ch. 2005-287.



290.007 - State incentives available in enterprise zones.

1290.007 State incentives available in enterprise zones.—The following incentives are provided by the state to encourage the revitalization of enterprise zones:

(1) The enterprise zone jobs credit provided in s. 220.181.

(2) The enterprise zone property tax credit provided in s. 220.182.

(3) The community contribution tax credits provided in ss. 212.08, 220.183, and 624.5105.

(4) The sales tax exemption for building materials used in the rehabilitation of real property in enterprise zones provided in s. 212.08(5)(g).

(5) The sales tax exemption for business equipment used in an enterprise zone provided in s. 212.08(5)(h).

(6) The sales tax exemption for electrical energy used in an enterprise zone provided in s. 212.08(15).

(7) The enterprise zone jobs credit against the sales tax provided in s. 212.096.

(8) Notwithstanding any law to the contrary, the Public Service Commission may allow public utilities and telecommunications companies to grant discounts of up to 50 percent on tariffed rates for services to small businesses located in an enterprise zone designated pursuant to s. 290.0065. Such discounts may be granted for a period not to exceed 5 years. For purposes of this subsection, the term “public utility” has the same meaning as in s. 366.02(1) and the term “telecommunications company” has the same meaning as in s. 364.02(13).

History.—s. 1, ch. 82-119; ss. 49, 57, ch. 84-356; s. 28, ch. 87-6; s. 71, ch. 87-243; s. 79, ch. 88-130; ss. 2, 20, ch. 91-262; ss. 28, 37, ch. 94-136; s. 66, ch. 2001-61; s. 23, ch. 2001-201; s. 23, ch. 2003-32; s. 23, ch. 2005-132; s. 11, ch. 2005-287; s. 57, ch. 2011-36; s. 34, ch. 2011-64.

1Note.—Repealed December 31, 2015, by s. 11, ch. 2005-287.



290.00710 - Enterprise zone designation for the City of Lakeland.

290.00710 Enterprise zone designation for the City of Lakeland.—The City of Lakeland may apply to the department for designation of one enterprise zone for an area within the City of Lakeland, which zone shall encompass an area up to 10 square miles. Notwithstanding s. 290.0065, limiting the total number of enterprise zones designated and the number of enterprise zones within a population category, the department may designate one enterprise zone under this section. The department shall establish the initial effective date of the enterprise zone designated pursuant to this section.

History.—s. 1, ch. 2005-244; s. 210, ch. 2011-142.



290.0072 - Enterprise zone designation for the City of Winter Haven.

290.0072 Enterprise zone designation for the City of Winter Haven.—The City of Winter Haven may apply to the department for designation of one enterprise zone for an area within the City of Winter Haven, which zone shall encompass an area up to 5 square miles. Notwithstanding s. 290.0065 limiting the total number of enterprise zones designated and the number of enterprise zones within a population category, the department may designate one enterprise zone under this section. The department shall establish the initial effective date of the enterprise zone designated pursuant to this section.

History.—s. 8, ch. 2006-113; s. 42, ch. 2007-5; s. 211, ch. 2011-142.



290.00725 - Enterprise zone designation for the City of Ocala.

290.00725 Enterprise zone designation for the City of Ocala.—The City of Ocala may apply to the department for designation of one enterprise zone for an area within the western portion of the city, which zone shall encompass an area up to 5 square miles. Notwithstanding s. 290.0065 limiting the total number of enterprise zones designated and the number of enterprise zones within a population category, the department may designate one enterprise zone under this section. The department shall establish the initial effective date of the enterprise zone designated under this section.

History.—s. 1, ch. 2009-48; s. 212, ch. 2011-142.



290.00726 - Enterprise zone designation for Martin County.

1290.00726 Enterprise zone designation for Martin County.—Martin County may apply to the department for designation of one enterprise zone for an area within Martin County, which zone shall encompass an area of up to 10 square miles consisting of land within the primary urban services boundary and focusing on Indiantown, but excluding property owned by Florida Power and Light to the west, two areas to the north designated as estate residential, and the county-owned Timer Powers Recreational Area. Within the designated enterprise zone, Martin County shall exempt residential condominiums from benefiting from state enterprise zone incentives, unless prohibited by law. Notwithstanding s. 290.0065 limiting the total number of enterprise zones designated and the number of enterprise zones within a population category, the department may designate one enterprise zone under this section. The department shall establish the initial effective date of the enterprise zone designated under this section.

History.—s. 29, ch. 2011-76; s. 50, ch. 2012-96; s. 47, ch. 2014-17.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



290.00727 - Enterprise zone designation for the City of Palm Bay.

1290.00727 Enterprise zone designation for the City of Palm Bay.—The City of Palm Bay may apply to the department for designation of one enterprise zone for an area within the northeast portion of the city, which zone shall encompass an area of up to 5 square miles. Notwithstanding s. 290.0065 limiting the total number of enterprise zones designated and the number of enterprise zones within a population category, the department may designate one enterprise zone under this section. The department shall establish the initial effective date of the enterprise zone designated under this section.

History.—s. 30, ch. 2011-76; s. 51, ch. 2012-96; s. 48, ch. 2014-17.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



290.00728 - Enterprise zone designation for Lake County.

1290.00728 Enterprise zone designation for Lake County.—Lake County may apply to the department for designation of one enterprise zone, which zone shall encompass an area of up to 10 square miles within Lake County. Notwithstanding s. 290.0065 limiting the total number of enterprise zones designated and the number of enterprise zones within a population category, the department may designate one enterprise zone under this section. The department shall establish the initial effective date of the enterprise zone designated under this section.

History.—s. 31, ch. 2011-76; s. 52, ch. 2012-96; s. 49, ch. 2014-17.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



290.00729 - Enterprise zone designation for Charlotte County.

1290.00729 Enterprise zone designation for Charlotte County.—Charlotte County may apply to the Department of Economic Opportunity for designation of one enterprise zone encompassing an area not to exceed 20 square miles within Charlotte County. Notwithstanding s. 290.0065 limiting the total number of enterprise zones designated and the number of enterprise zones within a population category, the department may designate one enterprise zone under this section. The department shall establish the initial effective date of the enterprise zone designated under this section.

History.—s. 18, ch. 2012-32; s. 50, ch. 2014-17.

1Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



290.0073 - Enterprise zone designation for Indian River County, the City of Vero Beach, and the City of Sebastian.

290.0073 Enterprise zone designation for Indian River County, the City of Vero Beach, and the City of Sebastian.—Indian River County, the City of Vero Beach, and the City of Sebastian may jointly apply to the department for designation of one enterprise zone encompassing an area not to exceed 10 square miles. Notwithstanding the provisions of s. 290.0065 limiting the total number of enterprise zones designated and the number of enterprise zones within a population category, the department may designate one enterprise zone under this section. The department shall establish the initial effective date of the enterprise zone designated pursuant to this section.

History.—s. 2, ch. 2005-244; s. 213, ch. 2011-142.



290.00731 - Enterprise zone designation for Citrus County.

1290.00731 Enterprise zone designation for Citrus County.—Citrus County may apply to the department for designation of one enterprise zone for an area within Citrus County. Notwithstanding s. 290.0065 limiting the total number of enterprise zones designated and the number of enterprise zones within a population category, the department may designate one enterprise zone under this section. The department shall establish the initial effective date of the enterprise zone designated under this section.

History.—s. 19, ch. 2012-32; s. 51, ch. 2014-17.

1Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



290.0074 - Enterprise zone designation for Sumter County.

290.0074 Enterprise zone designation for Sumter County.—Sumter County may apply to the department for designation of one enterprise zone encompassing an area not to exceed 10 square miles. Notwithstanding the provisions of s. 290.0065 limiting the total number of enterprise zones designated and the number of enterprise zones within a population category, the department may designate one enterprise zone under this section. The department shall establish the initial effective date of the enterprise zone designated pursuant to this section.

History.—s. 3, ch. 2005-244; s. 214, ch. 2011-142; s. 52, ch. 2014-17.



290.0077 - Enterprise zone designation for Orange County and the municipality of Apopka.

290.0077 Enterprise zone designation for Orange County and the municipality of Apopka.—Orange County and the municipality of Apopka may jointly apply to the department for designation of one enterprise zone. Notwithstanding the provisions of s. 290.0065 limiting the total number of enterprise zones designated and the number of enterprise zones within a population category, the department may designate one enterprise zone under this section. The department shall establish the initial effective date of the enterprise zone designated pursuant to this section.

History.—s. 4, ch. 2005-244; s. 215, ch. 2011-142.



290.012 - Transition.

1290.012 Transition.—Any enterprise zone having an effective date on or before January 1, 2005, shall continue to exist until December 31, 2005, and shall cease to exist on that date. Any enterprise zone designated or redesignated on or after January 1, 2006, must be designated or redesignated in accordance with the Florida Enterprise Zone Act.

History.—s. 1, ch. 82-119; s. 57, ch. 84-356; s. 69, ch. 85-80; ss. 32, 37, ch. 94-136; ss. 9, 11, ch. 2005-287.

1Note.—Repealed December 31, 2015, by s. 11, ch. 2005-287.



290.0135 - Local government ordinances; encouragements and incentives; review for adverse effects; certain changes prohibited.

1290.0135 Local government ordinances; encouragements and incentives; review for adverse effects; certain changes prohibited.—

(1)(a) It is the intent of the Legislature that each ordinance adopted by a local government possessing an approved enterprise zone after January 1, 1995, when applicable, provide encouragements and incentives to increase rehabilitation, renovation, restoration, improvement, or new construction of housing, and to increase the economic viability and profitability of business and commerce, located within enterprise zones designated pursuant to s. 290.0065.

(b) Each local government possessing an approved enterprise zone may review its ordinances to determine which may have a negative impact upon the rehabilitation, renovation, restoration, improvement, or new construction of housing, or upon the economic viability and profitability of business and commerce, located within enterprise zones designated pursuant to s. 290.0065, and may waive, amend, or otherwise modify such ordinances so as to minimize the adverse impact. Such relief may include recommendations made by the United States Department of Housing and Urban Development, in its “1987 Guide for Local Government and Developers,” concerning zoning and subdivision ordinances, expedited administrative and processing procedures, site planning, streets, parking, sidewalks and walkways, curbs, gutters, storm drainage systems, sanitary sewers, water supply utilities and utility easements.

(2) Nothing in this section authorizes any local government to waive, amend, provide exceptions to, or otherwise modify or alter any ordinance:

(a) Which is expressly required to implement or enforce any statutory provision or the legislative intent thereof;

(b) Which is designed to protect persons against discrimination on the basis of race, color, national origin, religion, sex, age, handicap, or marital status; or

(c) The waiver, amendment, or modification of which is likely to present a significant risk to the public health, public safety, or the environment of the state.

(3) The waiver, amendment, or modification of any ordinance pursuant to this section shall be accomplished in accordance with the provisions of chapter 120.

(4) The provisions of this section shall not supersede any provision of chapter 163.

History.—s. 4, ch. 91-262; ss. 34, 37, ch. 94-136; s. 11, ch. 2005-287.

1Note.—Repealed December 31, 2015, by s. 11, ch. 2005-287.



290.014 - Annual reports on enterprise zones.

1290.014 Annual reports on enterprise zones.—

(1) By October 1 of each year, the Department of Revenue shall submit an annual report to the department detailing the usage and revenue impact by county of the state incentives listed in s. 290.007.

(2) The annual report required under s. 20.60 shall include the information provided by the Department of Revenue pursuant to subsection (1) and the information provided by enterprise zone development agencies pursuant to s. 290.0056. In addition, the report shall include an analysis of the activities and accomplishments of each enterprise zone.

History.—s. 53, ch. 84-356; s. 5, ch. 91-262; ss. 35, 37, ch. 94-136; s. 129, ch. 96-320; ss. 10, 11, ch. 2005-287; s. 216, ch. 2011-142; s. 37, ch. 2013-39; s. 38, ch. 2013-42.

1Note.—Repealed December 31, 2015, by s. 11, ch. 2005-287.



290.016 - Repeal.

290.016 Repeal.—Sections 290.001-290.014 are repealed December 31, 2015.

History.—s. 37, ch. 94-136; s. 11, ch. 2005-287.



290.0401 - Florida Small Cities Community Development Block Grant Program Act; short title.

290.0401 Florida Small Cities Community Development Block Grant Program Act; short title.—Sections 290.0401-290.048 may be cited as the “Florida Small Cities Community Development Block Grant Program Act.”

History.—s. 1, ch. 83-205; s. 36, ch. 2012-5.



290.0411 - Legislative intent and purpose of ss. 290.0401-290.048.

290.0411 Legislative intent and purpose of ss. 290.0401-290.048.—It is the intent of the Legislature to provide the necessary means to develop, preserve, redevelop, and revitalize Florida communities exhibiting signs of decline, distress, or economic need by enabling local governments to undertake the necessary community and economic development programs. The overall objective is to create viable communities by eliminating slum and blight, fortifying communities in urgent need, providing decent housing and suitable living environments, and expanding economic opportunities, principally for persons of low or moderate income. The purpose of ss. 290.0401-290.048 is to assist local governments in carrying out effective community and economic development and project planning and design activities to arrest and reverse community decline and restore community vitality. Community and economic development and project planning activities to maintain viable communities, revitalize existing communities, expand economic development and employment opportunities, and improve housing conditions and expand housing opportunities, providing direct benefit to persons of low or moderate income, are the primary purposes of ss. 290.0401-290.048. The Legislature, therefore, declares that the development, redevelopment, preservation, and revitalization of communities in this state and all the purposes of ss. 290.0401-290.048 are public purposes for which public money may be borrowed, expended, loaned, pledged to guarantee loans, and granted.

History.—s. 2, ch. 83-205; s. 43, ch. 97-278; s. 1, ch. 2005-86; s. 37, ch. 2012-5; s. 10, ch. 2014-218.



290.042 - Definitions relating to Florida Small Cities Community Development Block Grant Program Act.

290.042 Definitions relating to Florida Small Cities Community Development Block Grant Program Act.—As used in ss. 290.0401-290.048, the term:

(1) “Administrative closeout” means the notification of a grantee by the department that all applicable administrative actions and all required work of the grant have been completed with the exception of the final audit.

(2) “Administrative costs” means the payment of all reasonable costs of management, coordination, monitoring, and evaluation, and similar costs and carrying charges, related to the planning and execution of community development activities which are funded in whole or in part under the Florida Small Cities Community Development Block Grant Program. Administrative costs shall include all costs of administration, including general administration, planning and urban design, and project administration costs.

(3) “Department” means the Department of Economic Opportunity.

(4) “Eligible activities” means those community development activities authorized in s. 105(a) of Title I of the Housing and Community Development Act of 1974, as amended, and applicable federal regulations.

(5) “Eligible local government” means any local government which qualifies as eligible to participate in the Florida Small Cities Community Development Block Grant Program in accordance with s. 102(a)(7) of Title I of the Housing and Community Development Act of 1974, as amended, and applicable federal regulations, and any eligibility requirements which may be imposed by this act or by department rule.

(6) “Person of low or moderate income” means any person who meets the definition established by the department in accordance with the guidelines established in Title I of the Housing and Community Development Act of 1974, as amended.

(7) “Service area” means the total geographic area to be directly or indirectly served by a community development block grant project where at least 51 percent of the residents are low-income and moderate-income persons.

History.—s. 3, ch. 83-205; s. 70, ch. 85-80; s. 3, ch. 85-223; s. 1, ch. 90-275; s. 217, ch. 2011-142; s. 38, ch. 2012-5.



290.043 - Florida Small Cities Community Development Block Grant Program; administration.

290.043 Florida Small Cities Community Development Block Grant Program; administration.—There is created the Florida Small Cities Community Development Block Grant Program. The department shall administer the program as authorized and described in Title I of the Housing and Community Development Act of 1974, as amended; Pub. L. No. 93-383, as amended by Pub. L. No. 96-399 and Pub. L. No. 97-35; 42 U.S.C. ss. 5301 et seq.

History.—s. 4, ch. 83-205; s. 218, ch. 2011-142.



290.044 - Florida Small Cities Community Development Block Grant Program Fund; administration; distribution.

290.044 Florida Small Cities Community Development Block Grant Program Fund; administration; distribution.—

(1) The Florida Small Cities Community Development Block Grant Program Fund is created. All revenue designated for deposit in such fund shall be deposited by the appropriate agency. The department shall administer this fund as a grant and loan guarantee program for carrying out the purposes of ss. 290.0401-290.048.

(2) The department shall distribute such funds as loan guarantees and grants to eligible local governments on the basis of a competitive selection process established by rule.

(3) The department shall require applicants for grants to compete against each other in the following grant program categories:

(a) Housing rehabilitation.

(b) Economic development.

(c) Neighborhood revitalization.

(d) Commercial revitalization.

(4) The department shall define broad community development objectives to be achieved by the activities in each of the grant program categories with the use of funds from the Florida Small Cities Community Development Block Grant Program Fund. Such objectives shall be designed to meet at least one of the national objectives provided in the Housing and Community Development Act of 1974.

(5) The department may set aside an amount of up to 5 percent of the funds annually for use in any eligible local government jurisdiction for which an emergency or natural disaster has been declared by executive order. Such funds may only be provided to a local government to fund eligible emergency-related activities for which no other source of federal, state, or local disaster funds is available. The department may provide for such set-aside by rule. In the last quarter of the state fiscal year, any funds not allocated under the emergency-related set-aside shall be distributed to unfunded applications from the most recent funding cycle.

(6) The department shall establish a system of monitoring grants, including site visits, to ensure the proper expenditure of funds and compliance with the conditions of the recipient’s contract. The department shall establish criteria for implementation of internal control, to include, but not be limited to, the following measures:

(a) Ensuring that subrecipient audits performed by a certified public accountant are received and responded to in a timely manner.

(b) Establishing a uniform system of monitoring that documents appropriate followup as needed.

(c) Providing specific justification for contract amendments that takes into account any change in contracted activities and the resultant cost adjustments which shall be reflected in the amount of the grant.

History.—s. 5, ch. 83-205; s. 1, ch. 85-223; s. 2, ch. 90-275; s. 44, ch. 97-278; s. 2, ch. 2005-86; s. 219, ch. 2011-142; s. 39, ch. 2012-5; s. 11, ch. 2014-218.



290.0455 - Small Cities Community Development Block Grant Loan Guarantee Program; Section 108 loan guarantees.

290.0455 Small Cities Community Development Block Grant Loan Guarantee Program; Section 108 loan guarantees.—

(1) The Small Cities Community Development Block Grant Loan Guarantee Program is created. The department shall administer the loan guarantee program pursuant to Section 108 of Title I of the Housing and Community Development Act of 1974, as amended, and as further amended by s. 910 of the Cranston-Gonzalez National Affordable Housing Act. The purpose of the Small Cities Community Development Block Grant Loan Guarantee Program is to guarantee, or to make commitments to guarantee, notes or other obligations issued by public entities for the purposes of financing activities enumerated in 24 C.F.R. s. 570.703.

(2) Activities assisted under the loan guarantee program must meet the requirements contained in 24 C.F.R. ss. 570.700-570.710 and may not otherwise be financed in whole or in part from the Florida Small Cities Community Development Block Grant Program.

(3) The department may pledge existing revenues on deposit or future revenues projected to be available for deposit in the Florida Small Cities Community Development Block Grant Program in order to guarantee the payment of principal and interest on a Section 108 loan.

(4) An applicant approved by the United States Department of Housing and Urban Development to receive a Section 108 loan shall enter into an agreement with the Department of Economic Opportunity which requires the applicant to pledge half of the amount necessary to guarantee the loan in the event of default.

(5) The department shall review all Section 108 loan applications that it receives from local governments. The department shall review the applications in the order received, subject to a determination by the department that each application meets all eligibility requirements contained in 24 C.F.R. ss. 570.700-570.710 and has been deemed financially feasible by a loan underwriter approved by the department. If the statewide maximum available for loan guarantee commitments established in subsection (6) has not been committed, the department may submit the Section 108 loan application to the United States Department of Housing and Urban Development with a recommendation that the loan be approved, with or without conditions, or be denied.

(6) The maximum amount of an individual loan guarantee commitment that an eligible local government may receive is limited to $5 million, and the maximum amount of loan guarantee commitments statewide may not exceed an amount equal to two times the amount of the most recent grant received by the department under the Florida Small Cities Community Development Block Grant Program. The $5 million loan guarantee limit does not apply to loans guaranteed prior to July 1, 2013, that may be refinanced.

(7) Section 108 loans guaranteed by the Small Cities Community Development Block Grant Program must be repaid within 20 years.

(8) Section 108 loan applicants must demonstrate to the department that the applicant investigated alternative financing services and the services were unavailable or insufficient to meet the financing needs of the proposed activity.

(9) If a local government defaults on a Section 108 loan received from the United States Department of Housing and Urban Development and guaranteed through the Florida Small Cities Community Development Block Grant Program, thereby requiring the department to reduce its annual grant award in order to pay the annual debt service on the loan, any future community development block grants that the local government receives must be reduced in an amount equal to the amount of the state’s grant award used in payment of debt service on the loan.

(10) If a local government receives a Section 108 loan guaranteed through the Florida Small Cities Community Development Block Grant Program and is granted entitlement community status as defined in subpart D of 24 C.F.R. part 570 by the United States Department of Housing and Urban Development before paying the loan in full, the local government must pledge its community development block grant entitlement allocation as a guarantee of its previous loan and request that the United States Department of Housing and Urban Development release the department as guarantor of the loan.

History.—s. 45, ch. 97-278; s. 38, ch. 2013-39.



290.046 - Applications for grants; procedures; requirements.

290.046 Applications for grants; procedures; requirements.—

(1) In applying for a grant under a specific program category, an applicant shall propose eligible activities that directly address the objectives of that program category.

(2)(a) Except for applications for economic development grants as provided in subparagraph (b)1., an eligible local government may submit one application for a grant during each application cycle.

(b)1. An eligible local government may apply up to three times in any one annual funding cycle for an economic development grant but may not receive more than one such grant per annual funding cycle. A local government may have more than one open economic development grant.

2. The department shall establish minimum criteria pertaining to the number of jobs created for persons of low or moderate income, the degree of private sector financial commitment, and the economic feasibility of the proposed project and shall establish any other criteria the department deems appropriate. Assistance to a private, for-profit business may not be provided from a grant award unless sufficient evidence exists to demonstrate that without such public assistance the creation or retention of such jobs would not occur.

(c)1. A local government with an open housing rehabilitation, neighborhood revitalization, or commercial revitalization contract is not eligible to apply for another housing rehabilitation, neighborhood revitalization, or commercial revitalization grant until administrative closeout of its existing contract. The department shall notify a local government of administrative closeout or of any outstanding closeout issues within 45 days after receipt of a closeout package from the local government. A local government with an open housing rehabilitation, neighborhood revitalization, or commercial revitalization community development block grant contract whose activities are on schedule in accordance with the expenditure rates and accomplishments described in the contract may apply for an economic development grant.

2. A local government with an open economic development community development block grant contract whose activities are on schedule in accordance with the expenditure rates and accomplishments described in the contract may apply for a housing rehabilitation, neighborhood revitalization, or commercial revitalization community development block grant. A local government with an open economic development contract whose activities are on schedule in accordance with the expenditure rates and accomplishments described in the contract may receive no more than one additional economic development grant in each fiscal year.

(d) The department may not award a grant until it has conducted a site visit to verify the information contained in the local government’s application.

(3)(a) The department shall rank each application received during the application cycle according to criteria established by rule. The ranking system shall include a procedure to eliminate or reduce any population-related bias that places exceptionally small communities at a disadvantage in the competition for funds.

(b) Funds shall be distributed according to the rankings established in each application cycle. If economic development funds remain available after the application cycle closes, the remaining funds shall be awarded to eligible projects on a first-come, first-served basis until such funds are fully obligated.

(c) The application’s program impact score, equal employment opportunity and fair housing score, and communitywide needs score may take into consideration scoring factors, including, but not limited to, unemployment, poverty levels, low-income and moderate-income populations, benefits to low-income and moderate-income residents, use of minority-owned and woman-owned business enterprises in previous grants, health and safety issues, and the condition of physical structures.

(4) In order to provide citizens with information concerning an applicant’s proposed project, the applicant shall make available to the public information concerning the amounts of funds available for various activities and the range of activities that may be undertaken. In addition, the applicant shall hold a minimum of two public hearings in the local jurisdiction within which the project is to be implemented to obtain the views of citizens before submitting the final application to the department. The applicant shall conduct the initial hearing to solicit public input concerning community needs, inform the public about funding opportunities available to address community needs, and discuss activities that may be undertaken. Before a second public hearing is held, the applicant must publish a summary of the proposed application that provides citizens with an opportunity to examine the contents of the application and to submit comments. The applicant shall conduct a second hearing to obtain comments from citizens concerning the proposed application and to modify the proposed application if appropriate.

(5) The local government may establish a citizen advisory task force composed of citizens in the jurisdiction in which the proposed project is to be implemented to provide input relative to all phases of the project process.

(6) The department shall, before approving an application for a grant, determine that the applicant has the administrative capacity to carry out the proposed activities and has performed satisfactorily in carrying out past activities funded by community development block grants. The evaluation of past performance shall take into account procedural aspects of previous grants as well as substantive results. If the department determines that any applicant has failed to accomplish substantially the results it proposed in its last previously funded application, it may prohibit the applicant from receiving a grant or may penalize the applicant in the rating of the current application. An application for grant funds may not be denied solely upon the basis of the past performance of the eligible applicant.

History.—s. 6, ch. 83-205; s. 2, ch. 85-223; s. 37, ch. 88-201; s. 3, ch. 90-275 2, ch. 85-223; s. 37, ch. 88-201; s. 3, ch. 90-275; s. 220, ch. 2011-142; s. 12, ch. 2014-218.



290.047 - Establishment of grant ceilings and maximum administrative cost percentages; elimination of population bias; loans in default.

290.047 Establishment of grant ceilings and maximum administrative cost percentages; elimination of population bias; loans in default.—

(1) For all program categories, the department shall incorporate into its system of competitively ranking applications a procedure intended to eliminate or reduce any existing population-related bias that places exceptionally small communities at a disadvantage in the competition for funds. In no case may there be reserved specifically for exceptionally small communities a portion of the funds to be distributed. Instead, a procedure shall be established whereby the scores of exceptionally small communities are compared to each other rather than to larger communities.

(2) The department shall establish grant ceilings for each program category by rule.

(3) The maximum percentage of block grant funds that can be spent on administrative costs by an eligible local government shall be 15 percent for the housing rehabilitation program category, 8 percent for both the neighborhood and the commercial revitalization program categories, and 8 percent for the economic development program category. The maximum amount of block grant funds that may be spent on administrative costs by an eligible local government for the economic development program category is $120,000. The purpose of the ceiling is to maximize the amount of block grant funds actually going toward the redevelopment of the area. The department will continue to encourage eligible local governments to consider ways to limit the amount of block grant funds used for administrative costs, consistent with the need for prudent management and accountability in the use of public funds. However, this subsection does not prohibit eligible local governments from contributing their own funds or making in-kind contributions to cover administrative costs which exceed the prescribed ceilings, provided that all such contributions come from local government resources other than Community Development Block Grant funds.

(4) The department shall develop by rule grant administration procurement procedures for eligible local governments. These procedures shall include, but not be limited to, the evaluation of an individual or business entity based upon past performance in the administration of community development block grants and based upon the type, number, and geographic distribution of grants to be administered.

(5) An eligible local government shall not contract with the same individual or business entity for more than one service to be performed in connection with a community development block grant, including, but not limited to, application preparation services, administration services, architectural services, engineering services, and construction services, unless it can be demonstrated by the eligible local government that such individual or business entity either is the sole source of the service or is the responsive proposer whose proposal is determined in writing as a result of a competitive process to be the most advantageous to the local government.

(6) The maximum amount of block grant funds that may be spent on engineering and architectural costs by an eligible local government shall be determined in accordance with a method adopted by the department by rule. Any such method so adopted shall be consistent with the schedule used by the United States Farmer’s Home Administration as applied to projects in Florida or another comparable schedule as amended.

(7) Grant ceilings do not apply to the loan guarantee program authorized in s. 290.0455.

(8) If an applicant was the sponsor of an activity under the Small Cities Community Development Block Grant Loan Guarantee Program, and the loan for such activity is in default, thereby requiring the department to reduce its annual grant award in order to pay the annual debt service on the applicant’s loan, the department shall reduce the grant ceiling available to such applicant in an amount equal to the amount of the state’s grant award required to be used for the loan debt service.

History.—s. 7, ch. 83-205; s. 4, ch. 85-223; s. 38, ch. 88-201; s. 4, ch. 90-275; s. 46, ch. 97-278; s. 221, ch. 2011-142; s. 13, ch. 2014-218.



290.0475 - Rejection of grant applications; penalties for failure to meet application conditions.

290.0475 Rejection of grant applications; penalties for failure to meet application conditions.—Applications are ineligible for funding if any of the following circumstances arise:

(1) The application is not received by the department by the application deadline;

(2) The proposed project does not meet one of the three national objectives as contained in federal and state legislation;

(3) The proposed project is not an eligible activity as contained in the federal legislation;

(4) The application is not consistent with the local government’s comprehensive plan adopted pursuant to s. 163.3184;

(5) The applicant has an open community development block grant, except as provided in s. 290.046(2)(b) and (c) and department rules;

(6) The local government is not in compliance with the citizen participation requirements prescribed in ss. 104(a)(1) and (2) and 106(d)(5)(c) of Title I of the Housing and Community Development Act of 1974, s. 290.046(4), and department rules; or

(7) Any information provided in the application that affects eligibility or scoring is found to have been misrepresented, and the information is not a mathematical error which may be discovered and corrected by readily computing available numbers or formulas provided in the application.

History.—s. 5, ch. 85-223; s. 39, ch. 88-201; s. 5, ch. 90-275; s. 45, ch. 2011-139; s. 14, ch. 2014-218.



290.048 - General powers of department under ss. 290.0401-290.048.

290.048 General powers of department under ss. 290.0401-290.048.—The department has all the powers necessary or appropriate to carry out the purposes and provisions of the program, including the power to:

(1) Make contracts and agreements with the Federal Government; other agencies of the state; any other public agency; or any other public person, association, corporation, local government, or entity in exercising its powers and performing its duties under ss. 290.0401-290.048.

(2) Seek and accept funding from any public or private source.

(3) Adopt and enforce rules not inconsistent with ss. 290.0401-290.048 for the administration of the fund.

(4) Assist in training employees of local governing authorities to help achieve and increase their capacity to administer programs pursuant to ss. 290.0401-290.048 and provide technical assistance and advice to local governing authorities involved with these programs.

(5) Pledge community development block grant revenues from the Federal Government in order to guarantee notes or other obligations of a public entity which are approved pursuant to s. 290.0455.

(6) Establish an advisory committee of no more than 13 members to solicit participation in designing, administering, and evaluating the program and in linking the program with other housing and community development resources.

History.—s. 8, ch. 83-205; s. 40, ch. 88-201; s. 6, ch. 90-275; s. 47, ch. 97-278; s. 45, ch. 2001-89; s. 24, ch. 2001-201; s. 222, ch. 2011-142; s. 40, ch. 2012-5; s. 15, ch. 2014-218.



290.0491 - Florida Empowerment Zones.

290.0491 Florida Empowerment Zones.—

(1) SHORT TITLE.—This section may be cited as the “Florida Empowerment Zone Act.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Department” means the Department of Economic Opportunity.

(b) “Federal Empowerment Zone Program” means the empowerment zone program established in 26 U.S.C. ss. 1391 et seq.

(c) “Nominated area” means an area nominated for participation in the Federal Empowerment Zone Program.

(d) “Sponsoring designee” means the lead entity that applied for and received the empowerment zone designation, but does not include other entities that joined in the application.

(3) LEGISLATIVE INTENT.—The Legislature recognizes that it is in the public interest that the state create economic opportunity in poverty-stricken areas and rebuild such areas by empowering the people and communities within these areas to create jobs and opportunities. The United States Congress in 1997 provided that an additional 20 areas may be designated as federal empowerment zones by January 1, 1999, and, as such, be eligible for federal funding under the Federal Empowerment Zone Program. The Legislature seeks to promote local governments in submitting the strongest possible proposals under the Federal Empowerment Zone Program by establishing a companion state empowerment zone program.

(4) EMPOWERMENT ZONE PROGRAM.—There is created an economic development program to be known as the Florida Empowerment Zone Program. The program shall exist for 10 years and, except as otherwise provided by law, be operated by the Department of Economic Opportunity in conjunction with the Federal Empowerment Zone Program.

History.—s. 1, ch. 99-342; s. 47, ch. 2000-158; s. 223, ch. 2011-142.



290.053 - Response to economic emergencies in small communities.

290.053 Response to economic emergencies in small communities.—

(1) The Legislature finds that attracting, retaining, and providing favorable conditions for businesses which contribute to the economic health of small communities through the generation of business and employment opportunities is in the public interest. The Legislature recognizes that conditions may exist where criteria for existing economic development programs prevent some businesses from participating and that existing criteria should be waived in order to allow businesses which are significant employers in these small communities to participate in these programs in order to improve the economic health of these communities. The Legislature further recognizes that the loss of an industry or the inability of a significant employer to open or reopen a business in a small community creates a state of economic emergency within that community.

(2) A community is in a state of economic emergency when any of the following conditions occur:

(a) Closure of a business which is a significant employer of workers in the community.

(b) Closure of a business which significantly affects the operations of other businesses which are significant employers of workers in the community.

(c) A business which would be a significant employer of workers in the community is unable to open or reopen due to a lack of economic incentives or a business environment which is not favorable to the opening or reopening of that business.

(d) The community experiences substantial unemployment due to the closure of a major industry.

(3) A local government entity shall notify the Governor, the Department of Economic Opportunity, and Enterprise Florida, Inc., when one or more of the conditions specified in subsection (2) have occurred or will occur if action is not taken to assist the local governmental entity or the affected community.

(4) Upon notification that one or more of the conditions described in subsection (2) exist, the Governor or his or her designee shall contact the local governmental entity to determine what actions have been taken by the local governmental entity or the affected community to resolve the economic emergency. The Governor may waive the eligibility criteria of any program or activity administered by the Department of Economic Opportunity or Enterprise Florida, Inc., to provide economic relief to the affected community by granting participation in such programs or activities. The Governor shall consult with the President of the Senate and the Speaker of the House of Representatives and shall take other action, as necessary, to resolve the economic emergency in the most expedient manner possible. All actions taken pursuant to this section shall be within current appropriations and shall have no annualized impact beyond normal growth.

History.—s. 106, ch. 99-251; s. 224, ch. 2011-142.



290.06561 - Designation of rural enterprise zone as catalyst site.

290.06561 Designation of rural enterprise zone as catalyst site.—Notwithstanding s. 290.0065(1), the Department of Economic Opportunity, upon request of the host county, shall designate as a rural enterprise zone any catalyst site as defined in s. 288.0656(2)(b) that was approved before January 1, 2010, and that is not located in an existing rural enterprise zone. The request from the host county must include the legal description of the catalyst site and the name and contact information for the county development authority responsible for managing the catalyst site. The designation shall provide businesses locating within the catalyst site the same eligibility for economic incentives and other benefits of a rural enterprise zone designated under s. 290.0065. The reporting criteria for a catalyst site designated as a rural enterprise zone under this section are the same as for other rural enterprise zones. Host county development authorities may enter into memoranda of agreement, as necessary, to coordinate their efforts to implement this section.

History.—s. 1, ch. 2010-108; s. 225, ch. 2011-142.









TITLE XX - VETERANS

Chapter 292 - VETERANS' AFFAIRS; SERVICE OFFICERS

292.05 - Duties of Department of Veterans’ Affairs.

292.05 Duties of Department of Veterans’ Affairs.—

(1) The Department of Veterans’ Affairs shall provide assistance to all former, present, and future members of the Armed Forces of the United States and their dependents in preparing claims for and securing such compensation, hospitalization, career training, and other benefits or privileges to which such persons or any of them are or may become entitled under any federal or state law or regulation by reason of their service in the Armed Forces of the United States. All services rendered under this subsection shall be without charge to the claimant.

(2) The executive director of the department may employ such personnel and incur such expenses as he or she may deem necessary to administer this chapter and may also prescribe the salary standards, rights, powers, duties, and qualifications of all persons employed by the department. The director and his or her staff shall be reimbursed for travel expenses as provided in s. 112.061.

(3) The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

(4) The department may apply for and accept funds, grants, gifts, and services from the state, the United States Government or any of its agencies, or any other public or private source and may use funds derived from these sources to defray clerical and administrative costs as may be necessary for carrying out its duties.

(5) The department shall conduct an ongoing study on the problems and needs of those residents of this state who are veterans of the Armed Forces of the United States and the problems and needs of their dependents. The study shall include, but not be limited to:

(a) A survey of existing state and federal programs available for such persons that specifies the extent to which such programs presently are being implemented, with recommendations for the improved implementation, extension, or improvement of such programs.

(b) A survey of the needs of such persons in the areas of social services, health care, education, and employment, and any other areas of determined need, with recommendations regarding federal, state, and community services that would meet those needs.

(c) A survey of federal, state, public, and private moneys available that could be used to defray the costs of state or community services needed for such persons.

(6) The department shall, by December 31 of each year, submit an annual written report to the Governor, the Cabinet, and the Legislature which describes:

(a) The expenses incurred in veteran service work in the state; the number, nature, and kind of cases handled by the department and by county and city veteran service officers of the state; the amounts of benefits obtained for veterans; the names and addresses of all certified veteran service officers, including county and city veteran service officers. The report must also describe the actions taken by the department in implementing subsections (4), (5), and (7) and include other information and recommendations as the department requires.

(b) The current status of the department’s domiciliary and nursing homes established pursuant to chapter 296, including all receipts and expenditures, the condition of the homes, the number of residents received and discharged during the preceding year, occupancy rates, staffing, and any other information necessary to provide an understanding of the management, conduct, and operation of the homes.

(7) The department shall administer this chapter and shall have the authority and responsibility to apply for and administer any federal programs and develop and coordinate such state programs as may be beneficial to the particular interests of the veterans of this state. Such programs shall be subject to chapters 215 and 216.

History.—s. 2, ch. 22695, 1945; s. 23, ch. 63-572; ss. 18, 35, ch. 69-106; s. 1, ch. 74-163; ss. 2, 9, ch. 77-330; s. 2, ch. 81-122; s. 28, ch. 81-167; s. 1, ch. 81-288; s. 3, ch. 82-387; s. 11, ch. 84-114; s. 10, ch. 87-356; s. 18, ch. 88-290; s. 2, ch. 92-80; s. 241, ch. 95-148; s. 58, ch. 98-200; s. 24, ch. 2004-357; s. 75, ch. 2010-102.



292.055 - Direct-support organization.

292.055 Direct-support organization.—

(1) SHORT TITLE; DIRECT-SUPPORT ORGANIZATION ESTABLISHED.—This section may be cited as the “Sergeant First Class Paul R. Smith Memorial Act.” The Department of Veterans’ Affairs may establish a direct-support organization to provide assistance, funding, and support for the department in carrying out its mission. This section governs the creation, use, powers, and duties of the direct-support organization.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Department” means the Department of Veterans’ Affairs.

(b) “Direct-support organization” means an organization that is:

1. A Florida corporation not for profit, incorporated under chapter 617, exempted from filing fees, and approved by the Department of State.

2. Organized and operated exclusively to obtain funds; request and receive grants, gifts, and bequests of moneys; acquire, receive, hold, invest, and administer in its own name securities, funds, or property; and make expenditures to or for the direct or indirect benefit of the department, the veterans of this state, and congressionally chartered veteran service organizations having subdivisions that are incorporated in this state.

3. Determined by the department to be operating in a manner consistent with the goals of the department and in the best interest of the state.

(c) “Personal services” includes full-time or part-time personnel.

(3) BOARD OF DIRECTORS.—The direct-support organization shall be governed by a board of directors.

(a) The board of directors shall consist of no fewer than five members appointed by the executive director of the department. Veteran service organizations in this state may recommend nominees to the executive director of the department.

(b) The term of office of the board members shall be 3 years, except that the terms of the initial appointees shall be for 1 year, 2 years, or 3 years in order to achieve staggered terms. A member may be reappointed when his or her term expires. The executive director of the department or his or her designee shall serve as an ex officio member of the board of directors.

(c) Members must be current residents of this state. A majority of the members must be veterans, as defined in s. 1.01(14), and highly knowledgeable about the United States military, its service personnel, its veterans, and its missions. The executive director of the department may remove any member of the board for cause and with the approval of a majority of the members of the board of directors. The executive director of the department shall appoint a replacement for any vacancy that occurs.

(4) CONTRACT.—A direct-support organization shall operate under a written contract with the department. The written contract must provide for:

(a) Certification by the department that the direct-support organization is complying with the terms of the contract and is doing so consistent with the goals and purposes of the department and in the best interests of the state. This certification must be made annually and reported in the official minutes of a meeting of the direct-support organization.

(b) The reversion of moneys and property held by the direct-support organization:

1. To the department if the direct-support organization is no longer approved to operate for the department;

2. To the department if the direct-support organization ceases to exist; or

3. To the state if the department ceases to exist.

(c) The disclosure of the material provisions of the contract, and the distinction between the department and the direct-support organization, to donors of gifts, contributions, or bequests, including such disclosure on all promotional and fundraising publications.

(5) USE OF PROPERTY.—

(a) The department may permit the use of property, facilities, and personal services of the department by the direct-support organization, subject to this section.

(b) The department may prescribe by contract any condition with which the direct-support organization must comply in order to use property, facilities, or personal services of the department.

(c) The department may not permit the use of its property, facilities, or personal services by any direct-support organization organized under this section which does not provide equal employment opportunities to all persons regardless of race, color, national origin, gender, age, or religion.

(6) ACTIVITIES; RESTRICTIONS.—Any transaction or agreement between the direct-support organization organized under this section and another direct-support organization or other entity must be approved by the executive director of the department.

(7) ANNUAL BUDGETS AND REPORTS.—

(a) The fiscal year of the direct-support organization shall begin on July 1 of each year and end on June 30 of the following year.

(b) The direct-support organization shall submit to the department its federal Internal Revenue Service Application for Recognition of Exemption form (Form 1023) and its federal Internal Revenue Service Return of Organization Exempt from Income Tax form (Form 990).

(8) ANNUAL AUDIT.—The direct-support organization shall provide for an annual financial audit in accordance with s. 215.981.

(9) CONFIDENTIALITY OF DONORS.—

(a) Any information identifying a donor or prospective donor to the direct-support organization who desires to remain anonymous is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(b) Portions of meetings of the direct-support organization during which the identity of a donor or prospective donor, whose identity is confidential and exempt pursuant to paragraph (a), is discussed are exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(10) REPEAL.—This section is repealed October 1, 2017, unless reviewed and saved from repeal by the Legislature.

History.—s. 1, ch. 2008-84; s. 1, ch. 2008-85; s. 1, ch. 2013-97; s. 16, ch. 2014-96.



292.10 - Local governing bodies authorized to assist war veterans; powers.

292.10 Local governing bodies authorized to assist war veterans; powers.—The board of county commissioners of each county and the governing body of each city in the state are hereby granted full and complete power and authority to aid and assist wherever practical and feasible the veterans, male and female, who have served in the Armed Forces of the United States in any war and received an honorable discharge from any branch of the military service of the United States, and their dependents, in presenting claims for and securing such compensation, hospitalization, education, loans, career training, and other benefits or privileges to which said veterans, or any of them, are or may become entitled under any federal or state law or regulation by reason of their service in the Armed Forces of the United States.

History.—s. 1, ch. 23017, 1945; s. 4, ch. 77-330; s. 25, ch. 2004-357.



292.11 - County and city veteran service officer.

292.11 County and city veteran service officer.—

(1) Each board of county commissioners may employ a county veteran service officer; provide office space, clerical assistance, and the necessary supplies incidental to providing and maintaining a county service office; and pay said expenses and salaries from the moneys hereinafter provided for. The governing body of any city may employ a city veteran service officer; provide such office space, clerical assistance, and supplies; and pay expenses and salaries. A county or city veteran service officer must be a veteran who served as a member of the Armed Forces of the United States during a period of war, as defined in Title 38, U.S.C.; who served at least 18 months’ active duty in the Armed Forces; and who was separated from such service under honorable conditions, or the surviving spouse of any such veteran. Any honorably discharged wartime veteran who was so discharged for service-connected or aggravated medical reasons before serving 18 months of active duty; who completed a tour of duty other than active duty for training, regardless of the length of the tour; or who satisfied his or her military obligation in a manner other than active duty for training or reserve duty shall be eligible for employment as a county or city veteran service officer. Every county or city veteran service officer, in order to be eligible for employment as a county or city veteran service officer, shall have a 2-year degree from an accredited university, college, or community college or a high school degree or equivalency diploma and 4 years of administrative experience.

(2) Any county or city desiring to employ a county or city veteran service officer under the provisions of this section may notify the Department of Veterans’ Affairs of its intention to do so and may furnish the department with the name or names of any person or persons applying to fill such position, along with documentation supporting the qualifications thereof. The department shall thereupon certify to such county or city the name or names of candidates for such position who meet the requirements and qualifications prescribed by the department. The county or city may thereupon employ any person or persons so certified by the department. Duties, compensation, and terms of employment shall be prescribed by the board of county commissioners or, where applicable, by the governing body of the city.

(3) Any person employed by any county or city under the provisions of this section shall, from the time of his or her employment, be subject to such rules as the Department of Veterans’ Affairs may from time to time prescribe. Appropriations made by any county or city, or both, for the purposes set forth in this section are hereby declared to be appropriations for a county or municipal purpose, as the case may be.

(4) The Department of Veterans’ Affairs is directed to establish a training program for county and city veteran service officers. Every county or city veteran service officer employed under this chapter shall attend the training program established by the department and successfully complete a test administered by the department prior to assuming any responsibilities as a county or city veteran service officer. The department shall further establish periodic training refresher courses which each county or city veteran service officer must attend and complete as a condition of remaining in employment as a county or city veteran service officer. County and city veteran service officers shall be reimbursed for travel expenses, as provided in s. 112.061, in fulfilling the requirements of this section.

(5) The provisions of subsection (1) shall not apply to, or in any way affect, the employment of any county or city service officer who was so employed prior to July 1, 1974.

History.—s. 2, ch. 23017, 1945; ss. 1, 2, 3, ch. 74-288; s. 5, ch. 77-330; s. 121, ch. 79-400; s. 30, ch. 81-167; s. 3, ch. 81-288; s. 30, ch. 83-55; s. 20, ch. 88-290; s. 242, ch. 95-148.



292.12 - Cooperation with other agencies.

292.12 Cooperation with other agencies.—The board of county commissioners of each county and the governing body of each city in the state may, in order to accomplish the purposes of this law, work jointly with any agency of the Federal Government, any present or future state agency or commission, or any other county in the state, or any municipality in such county; may contribute directly from the funds herein provided to any such agency, commission, political entity, or municipality in furtherance of the purpose of this law; and may, with any other county or municipality, employ jointly a county or city veteran service officer to carry out for such counties and cities the purposes of this law.

History.—s. 3, ch. 23017, 1945; s. 6, ch. 77-330; s. 122, ch. 79-400.



292.13 - Services to be without charge.

292.13 Services to be without charge.—All services performed by any county or city veteran service officer employed hereunder for any veteran or his or her dependents shall be rendered without charge to said veteran or said dependents.

History.—s. 4, ch. 23017, 1945; s. 7, ch. 77-330.



292.14 - Construction of law.

292.14 Construction of law.—It is the intent and purpose of the Legislature that in construing this law the broadest interpretation be given to the same, in order to carry out and effectuate the purposes of this law.

History.—s. 5, ch. 23017, 1945.



292.15 - Taxation and appropriation.

292.15 Taxation and appropriation.—The boards of county commissioners of the several counties of the state be and the same are hereby expressly authorized and empowered to levy a tax not to exceed one-half mill, or use available funds on hand and unappropriated, whether derived from taxation or otherwise, for the purpose of aiding and assisting the veterans described in s. 292.10, by providing a veteran service officer and maintaining a veteran service office in said county, and to disburse said moneys at such times and in such manner and under such terms and conditions as may be provided by resolution of said boards of county commissioners from time to time.

History.—s. 6, ch. 23017, 1945; s. 8, ch. 77-330.



292.16 - Construction of ss. 292.10-292.15.

292.16 Construction of ss. 292.10-292.15.—Sections 292.10 to 292.15 shall not be construed to be exclusive, but shall be cumulative and supplemental to other acts relating to the same general purposes of this law.

History.—s. 7, ch. 23017, 1945.






Chapter 295 - LAWS RELATING TO VETERANS: GENERAL PROVISIONS

295.01 - Children of deceased or disabled veterans; spouses of deceased or disabled servicemembers; education.

295.01 Children of deceased or disabled veterans; spouses of deceased or disabled servicemembers; education.—

(1) It is hereby declared to be the policy of the state to provide educational opportunity at state expense for dependent children either of whose parents entered the Armed Forces and:

(a) Died as a result of service-connected injuries, disease, or disability sustained while on active duty; or

(b) Has been:

1. Determined by the United States Department of Veterans Affairs or its predecessor to have a service-connected 100-percent total and permanent disability rating for compensation;

2. Determined to have a service-connected total and permanent disability rating of 100 percent and is in receipt of disability retirement pay from any branch of the United States Armed Services; or

3. Issued a valid identification card by the Department of Veterans’ Affairs in accordance with s. 295.17,

when the parents of such children have been residents of the state for 1 year immediately preceding the death or occurrence of such disability, and subject to the rules, restrictions, and limitations set forth in this section.

(2) It is also the declared policy of this state to provide educational opportunity at state expense for spouses of deceased or disabled servicemembers.

(a) The unremarried spouse of a deceased servicemember, as defined in s. 250.01, qualifies for the benefits under this section:

1. If the servicemember and his or her spouse had been residents of the state for 1 year immediately preceding the servicemember’s death and the servicemember’s death occurred under the circumstances provided in subsection (1); and

2. If the unremarried spouse applies to use the benefit within 5 years after the servicemember’s death.

(b) The dependent spouse of a disabled servicemember, as defined in s. 250.01, qualifies for the benefits under this section:

1. If the servicemember and his or her spouse have been married to each other for 1 year; and

2. If the servicemember and his or her spouse have been residents of the state for 1 year immediately preceding the occurrence of the servicemember’s disability and the disability meets the criteria set forth in subsection (1); and

3. Only during the duration of the marriage and up to the point of termination of the marriage by dissolution or annulment.

All rules, restrictions, and limitations set forth in this section shall apply.

(3) Sections 295.03, 295.04, 295.05, and 1009.40 shall apply.

(4) The State Board of Education shall adopt rules for administering this section.

History.—s. 1, ch. 20966, 1941; s. 1, ch. 21655, 1943; s. 1, ch. 28195, 1953; s. 1, ch. 67-455; s. 16, ch. 69-180; s. 1, ch. 82-93; s. 2, ch. 83-71; s. 12, ch. 84-114; s. 11, ch. 87-356; s. 21, ch. 88-290; s. 25, ch. 89-207; s. 6, ch. 93-268; s. 20, ch. 95-143; s. 6, ch. 2000-294; s. 948, ch. 2002-387; s. 6, ch. 2004-230; s. 1, ch. 2005-127; s. 1, ch. 2006-244.



295.015 - Children of prisoners of war and persons missing in action; education.

295.015 Children of prisoners of war and persons missing in action; education.—

(1) It is hereby declared to be the policy of the state to provide educational opportunity at state expense for dependent children either of whose parents has been classified as a prisoner of war or missing in action in the service of the Armed Forces of the United States or in the capacity of civilian personnel captured while serving with the consent or authorization of the United States Government. Such educational opportunity shall be provided until such time as the parent so classified is returned alive or the parent’s remains are recovered; provided that, in order to be eligible, the parents of such children must have been residents of the state for 1 year preceding the event that led to the parent’s classification as a prisoner of war or missing in action by the United States Government.

(2) The provisions of ss. 295.03, 295.04, 295.05, and 1009.40 shall apply.

History.—s. 2, ch. 72-346; s. 2, ch. 82-93; s. 13, ch. 84-114; s. 26, ch. 89-207; s. 21, ch. 95-143; s. 243, ch. 95-148; s. 949, ch. 2002-387; s. 1, ch. 2007-168.



295.016 - Children of servicemembers who died or became disabled in Operation Eagle Claw.

295.016 Children of servicemembers who died or became disabled in Operation Eagle Claw.—

(1) It is hereby declared to be a policy of the state to provide educational opportunity at state expense for the dependent children of any servicemember who died or suffered a service-connected 100-percent total and permanent disability rating for compensation as determined by the Veterans Administration, or who has been determined to have a service-connected total and permanent disability rating of 100 percent and is in receipt of disability retirement pay from any branch of the United States Armed Services, in the Iranian rescue mission known as Operation Eagle Claw, which servicemember was residing in the state on April 25, 1980. A certified copy of a death certificate, a valid identification card issued by the Department of Veterans’ Affairs in accordance with s. 295.17, a letter certifying the service-connected 100-percent total and permanent disability rating for compensation from the Veterans Administration, or a letter certifying the service-connected total and permanent disability rating of 100 percent for retirement pay from any branch of the United States Armed Services shall be prima facie evidence of the fact that the dependent children of the servicemember are eligible for such benefits.

(2) The provisions of ss. 295.03, 295.04, 295.05, and 1009.40 shall apply.

History.—s. 1, ch. 81-275; s. 3, ch. 83-71; s. 12, ch. 87-356; s. 22, ch. 88-290; s. 27, ch. 89-207; s. 244, ch. 95-148; s. 950, ch. 2002-387.



295.017 - Children of servicemembers who died or became disabled in the Lebanon and Grenada military arenas; educational opportunity.

295.017 Children of servicemembers who died or became disabled in the Lebanon and Grenada military arenas; educational opportunity.—

(1) It is hereby declared to be the policy of the state to provide educational opportunity at state expense for the dependent children of any servicemember who died or suffered a service-connected 100-percent total and permanent disability rating for compensation as determined by the Veterans Administration, or who has been determined to have a service-connected total and permanent disability rating of 100 percent and is in receipt of disability retirement pay from any branch of the United States Armed Services, while participating in a Multinational Peace Keeping Force in Lebanon during the period from September 17, 1982, through February 3, 1984, inclusive, or as a participant in Operation Urgent Fury in Grenada during the period from October 23, 1983, through November 2, 1983, inclusive, which servicemember was residing in the state during those periods of military action. A certified copy of a death certificate, a valid identification card issued in accordance with the provisions of s. 295.17, a letter certifying the service-connected 100-percent total and permanent disability rating for compensation from the Veterans Administration, or a letter certifying the service-connected total and permanent disability rating of 100 percent for retirement pay from any branch of the United States Armed Services shall be prima facie evidence of the fact that the dependent children of the servicemember are eligible for such benefits.

(2) The provisions of ss. 295.03, 295.04, 295.05, and 1009.40 shall apply.

History.—s. 1, ch. 86-177; s. 13, ch. 87-356; s. 28, ch. 89-207; s. 245, ch. 95-148; s. 951, ch. 2002-387.



295.018 - Children of servicemembers who died in Newfoundland air tragedy; educational opportunity.

295.018 Children of servicemembers who died in Newfoundland air tragedy; educational opportunity.—

(1) It is hereby declared to be the policy of the state to provide educational opportunity at state expense for the dependent children of those servicemembers killed in the crash of a military transport airplane in Gander, Newfoundland, on December 12, 1985, while returning from Mideast peacekeeping duties in the Sinai Desert, which servicemembers entered the military service from this state. A certified copy of a death certificate shall be prima facie evidence of the fact that the dependent children of the servicemembers are eligible for such benefits.

(2) The provisions of ss. 295.03, 295.04, 295.05, and 1009.40 shall apply.

History.—s. 2, ch. 86-177; s. 29, ch. 89-207; s. 246, ch. 95-148; s. 952, ch. 2002-387.



295.0185 - Children of deceased or disabled military personnel who die or become disabled in Operation Enduring Freedom or Operation Iraqi Freedom; educational opportunity.

295.0185 Children of deceased or disabled military personnel who die or become disabled in Operation Enduring Freedom or Operation Iraqi Freedom; educational opportunity.—

(1) It is declared to be the policy of the state to provide educational opportunity at state expense for the dependent children of those military personnel who die or suffer a service-connected 100-percent total and permanent disability rating for compensation as determined by the United States Department of Veterans Affairs, or who are determined to have a service-connected total and permanent disability rating of 100 percent and are in receipt of disability retirement pay from any branch of the United States Armed Services, while participating in Operation Enduring Freedom, which began on October 7, 2001, or while participating in Operation Iraqi Freedom, which began on March 19, 2003, if such military personnel have been residents of the state during the period of military action. A certified copy of a death certificate, a valid identification card issued in accordance with the provisions of s. 295.17, a letter certifying the service-connected 100-percent total and permanent disability rating for compensation from the United States Department of Veterans Affairs, or a letter certifying the service-connected total and permanent disability rating of 100 percent for retirement pay from any branch of the United States Armed Services is prima facie evidence that the dependent children of such military personnel are eligible for educational benefits.

(2) Sections 295.03, 295.04, 295.05, and 1009.40 apply.

History.—s. 1, ch. 2002-279; s. 25, ch. 2003-1; s. 2, ch. 2005-127.



295.019 - Children of servicemembers who died in U.S.S. Stark attack.

295.019 Children of servicemembers who died in U.S.S. Stark attack.—

(1) It is hereby declared to be state policy to provide educational opportunity at state expense for the dependent children of those servicemembers killed in the Iraqi missile attack on the U.S.S. Stark in the Persian Gulf on May 17, 1987, which servicemembers claimed Florida as their home of record on the date of the attack.

(2) The provisions of ss. 295.03, 295.04, 295.05, and 1009.40 shall apply.

History.—s. 32, ch. 88-290; s. 18, ch. 90-302; s. 247, ch. 95-148; s. 953, ch. 2002-387.



295.0195 - Children of deceased or disabled military personnel who died or became disabled in the Mideast Persian Gulf military arena during hostilities with Iraq or in the military action in Panama known as Operation Just Cause.

295.0195 Children of deceased or disabled military personnel who died or became disabled in the Mideast Persian Gulf military arena during hostilities with Iraq or in the military action in Panama known as Operation Just Cause.—

(1) It is hereby declared to be the policy of the state to provide educational opportunity at state expense for the dependent children of those military personnel who died or suffered a service-connected 100-percent total and permanent disability rating for compensation as determined by the United States Department of Veterans Affairs, or who have been determined to have a service-connected total and permanent disability rating of 100 percent and are in receipt of disability retirement pay from any branch of the United States Armed Forces, while participating in the Mideast Persian Gulf arena during hostilities with Iraq, which began as Operation Desert Shield on August 5, 1990, through cessation of those hostilities, inclusive, or while participating in the military action in Panama known as Operation Just Cause during December 1989, if such military personnel were residents of the state during the period of military action. A certified copy of a death certificate, a valid identification card issued in accordance with the provisions of s. 295.17, a letter certifying the service-connected 100-percent total and permanent disability rating for compensation from the United States Department of Veterans Affairs, or a letter certifying the service-connected total and permanent disability rating of 100 percent for retirement pay from any branch of the United States Armed Forces shall be prima facie evidence of the fact that the dependent children of such military personnel are eligible for educational benefits.

(2) The provisions of ss. 295.03, 295.04, 295.05, and 1009.40 shall apply.

History.—s. 2, ch. 91-166; s. 7, ch. 93-268; s. 954, ch. 2002-387.



295.02 - Use of funds; age, etc.

295.02 Use of funds; age, etc.—

(1) Sums appropriated and expended to carry out the provisions of s. 295.01(1) may be used to pay tuition and registration fees, board, and room rent and to buy books and supplies for the children of deceased or disabled veterans or servicemembers, as defined and limited in s. 295.01, s. 295.016, s. 295.017, s. 295.018, s. 295.0185, s. 295.019, or s. 295.0195, or of parents classified as prisoners of war or missing in action, as defined and limited in s. 295.015, who are between the ages of 16 and 22 years and who are in attendance at an eligible postsecondary education institution as defined in s. 295.04. Any child having entered upon a course of training or education under the provisions of this chapter, consisting of a course of not more than 4 years, and arriving at the age of 22 years before the completion of such course may continue the course and receive all benefits of the provisions of this chapter until the course is completed.

(2) Sums appropriated and expended to carry out the provisions of s. 295.01(2) may be used to pay tuition and registration fees, board, and room rent and to buy books and supplies for the spouses of deceased or disabled veterans or servicemembers, as defined and limited in s. 295.01, who are enrolled at an eligible postsecondary education institution as defined in s. 295.04.

(3) Notwithstanding the benefits-disbursement provision in s. 295.04, such funds shall be applicable for up to 110 percent of the number of required credit hours of an initial baccalaureate degree or certificate program for which the student is enrolled.

(4) The Department of Education shall administer this educational program subject to regulations of the department.

History.—s. 2, ch. 20966, 1941; s. 1, ch. 63-124; s. 2, ch. 63-204; s. 17, ch. 69-180; ss. 15, 35, ch. 69-106; s. 70, ch. 72-221; s. 1, ch. 72-346; s. 1, ch. 74-211; s. 2, ch. 81-275; s. 139, ch. 83-217; s. 3, ch. 86-177; s. 3, ch. 91-166; s. 21, ch. 91-221; s. 248, ch. 95-148; s. 26, ch. 2004-357; s. 3, ch. 2005-127; s. 2, ch. 2006-244; s. 1, ch. 2010-155.



295.03 - Minimum requirements.

295.03 Minimum requirements.—Upon failure of any student benefited by the provisions of this chapter to comply with the ordinary and minimum requirements of the institution attended, both as to discipline and scholarship, the benefits thereof shall be withdrawn as to the student and no further moneys expended for his or her benefits so long as such failure or delinquency continues.

History.—s. 3, ch. 20966, 1941; s. 3, ch. 82-93; s. 4, ch. 86-177; s. 249, ch. 95-148; s. 3, ch. 2006-244.



295.04 - Appropriation; benefits.

295.04 Appropriation; benefits.—

(1) The sum necessary for the purposes of this chapter shall be appropriated in the General Appropriations Act for each fiscal year, provided that no student shall receive an amount in excess of tuition and registration fees.

(2) As used in this section, the term “eligible postsecondary education institution” means an institution described in s. 1009.533.

(3)(a) A student who is enrolled in a public eligible postsecondary education institution is eligible for an award equal to the amount required to pay tuition and registration fees or the amount specified in the General Appropriations Act.

(b) A student enrolled in a nonpublic eligible postsecondary education institution is eligible for an award equal to the amount that would be required to pay for the average tuition and registration fees of a public postsecondary education institution at the comparable level or the amount specified in the General Appropriations Act.

(4) Only students in good standing in their respective institutions shall receive the benefits under this section.

History.—s. 4, ch. 20966, 1941; s. 38, ch. 26869, 1951; s. 2, ch. 63-124; s. 17, ch. 65-130; s. 18, ch. 69-180; s. 1, ch. 73-305; s. 2, ch. 74-211; s. 3, ch. 82-93; s. 5, ch. 86-177; s. 2, ch. 2010-155.



295.05 - Admission; enrollment.

295.05 Admission; enrollment.—Eligibility for admission is not affected by this chapter, but all students receiving benefits under this chapter shall be enrolled according to the customary rules and requirements of the institution attended.

History.—s. 5, ch. 20966, 1941; s. 3, ch. 82-93; s. 6, ch. 86-177; s. 4, ch. 2006-244.



295.065 - Legislative intent.

295.065 Legislative intent.—It is the intent of the Legislature to provide preference and priority in the hiring practices of this state as set forth in this chapter. All written job announcements and audio and video advertisements used by employing agencies of the state and its political subdivisions must include a notice stating that certain servicemembers and veterans, and the spouses and family members of the servicemembers and veterans, receive preference and priority in employment by the state and are encouraged to apply for the positions being filled.

History.—s. 6, ch. 77-422; s. 1, ch. 98-33; s. 7, ch. 2014-1.

Note.—Former s. 295.15.



295.07 - Preference in appointment and retention.

295.07 Preference in appointment and retention.—

(1) The state and its political subdivisions shall give preference in appointment and retention in positions of employment to:

(a) Those disabled veterans:

1. Who have served on active duty in any branch of the United States Armed Forces, have received an honorable discharge, and have established the present existence of a service-connected disability that is compensable under public laws administered by the United States Department of Veterans Affairs; or

2. Who are receiving compensation, disability retirement benefits, or pension by reason of public laws administered by the United States Department of Veterans Affairs and the United States Department of Defense.

(b) The spouse of a person who has a total disability, permanent in nature, resulting from a service-connected disability and who, because of this disability, cannot qualify for employment, and the spouse of a person missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign government or power.

(c) A wartime veteran as defined in s. 1.01(14), who has served at least 1 day during a wartime period. Active duty for training may not be allowed for eligibility under this paragraph.

(d) The unremarried widow or widower of a veteran who died of a service-connected disability.

(e) The mother, father, legal guardian, or unremarried widow or widower of a member of the United States Armed Forces who died in the line of duty under combat-related conditions, as verified by the United States Department of Defense.

(f) A veteran as defined in s. 1.01(14). Active duty for training may not be allowed for eligibility under this paragraph.

(g) A current member of any reserve component of the United States Armed Forces or the Florida National Guard.

(2) The Department of Veterans’ Affairs shall adopt rules to ensure that veterans are given special consideration in the employing agency’s selection and retention processes. The rules must include the award of point values as articulated in s. 295.08, if applicable, or, where point values are not relevant, must include procedures to ensure that veterans are given special consideration at each step of the employment selection process, unless the sponsoring governmental entity is a party to a collective bargaining agreement, in which case the collective bargaining agreement must comply within 90 days following ratification of a successor collective bargaining agreement or extension of any existing collective bargaining agreement.

(3) Preference in employment and retention may be given only to eligible persons who are described in subsection (1).

(4) The following positions are exempt from this section:

(a) Those positions that are exempt from the state Career Service System under s. 110.205(2); however, all positions under the University Support Personnel System of the State University System as well as all Career Service System positions under the Florida College System and the School for the Deaf and the Blind, or the equivalent of such positions at state universities, Florida College System institutions, or the School for the Deaf and the Blind, are included.

(b) Positions in political subdivisions of the state which are filled by officers elected by popular vote or persons appointed to fill vacancies in such offices and the personal secretary of each such officer, members of boards and commissions, persons employed on a temporary basis without benefits, heads of departments, positions that require licensure as a physician, licensure as an osteopathic physician, licensure as a chiropractic physician, and positions that require that the employee be a member of The Florida Bar.

(5)(a) Each state agency shall, and each political subdivision of the state may, develop and implement a written veterans’ recruitment plan that establishes annual goals for ensuring the full use of veterans in the agency’s or political subdivision’s workforce. Each veterans’ recruitment plan must be designed to meet the established goals.

(b) The Department of Management Services shall collect statistical data from each state agency on the number of persons who claim veterans’ preference, the number of persons who are hired through veterans’ preference, and the number of persons who are hired as a result of the veterans’ recruitment plan. The department shall annually update the statistical data required by this paragraph on its website and include such statistical data in its annual workforce report.

(c) For purposes of this subsection, the veterans’ recruitment plan applies to the eligible persons described in subsection (1).

History.—s. 1, ch. 24201, 1947; s. 1, ch. 70-7; s. 1, ch. 77-422; s. 1, ch. 78-372; s. 1, ch. 80-370; s. 4, ch. 87-356; s. 1, ch. 89-323; s. 3, ch. 92-80; s. 2, ch. 98-33; s. 79, ch. 99-13; s. 1, ch. 2001-273; s. 2, ch. 2003-42; s. 42, ch. 2007-217; s. 41, ch. 2013-15; s. 8, ch. 2014-1; s. 1, ch. 2016-102.



295.08 - Positions for which a numerically based selection process is used.

295.08 Positions for which a numerically based selection process is used.—For positions for which an examination is used to determine the qualifications for entrance into employment with the state or political subdivisions in the state, 15 points shall be added to the earned ratings of a person included under s. 295.07(1)(a) or (b), 10 points shall be added to the earned ratings of a person included under s. 295.07(1)(c), (d), or (e), and 5 points shall be added to the earned rating of a person included under s. 295.07(1)(f) or (g), if the person has obtained a qualifying score on the examination for the position. The names of persons eligible for preference shall be entered on an appropriate register or list in accordance with their respective augmented ratings. However, except for classes of positions with Federal Government designations of professional or technician, the names of all persons qualified to receive a 15-point preference whose service-connected disabilities have been rated by the United States Department of Veterans Affairs or its predecessor or the United States Department of Defense to be 30 percent or more shall be placed at the top of the appropriate register or employment list, in accordance with their respective augmented ratings. The respective augmented rating is the examination score or evaluated score in addition to the applicable veteran’s preference points.

History.—s. 2, ch. 24201, 1947; s. 1, ch. 77-422; s. 14, ch. 84-114; s. 5, ch. 87-356; s. 8, ch. 93-268; s. 3, ch. 98-33; s. 9, ch. 2014-1.



295.085 - Positions for which a numerically based selection process is not used.

295.085 Positions for which a numerically based selection process is not used.—In all positions in which the appointment or employment of persons is not subject to a written examination, with the exception of positions that are exempt under s. 295.07(4), first preference in appointment, employment, and retention shall be given by the state and political subdivisions in the state to a person included under s. 295.07(1)(a) or (b), and second preference shall be given to a person included under s. 295.07(1)(c), (d), (e), (f), or (g) who possess the minimum qualifications necessary to discharge the duties of the position involved.

History.—s. 4, ch. 24201, 1947; s. 2, ch. 77-422; s. 3, ch. 78-372; s. 3, ch. 80-370; s. 15, ch. 84-114; s. 6, ch. 87-356; s. 2, ch. 89-323; s. 4, ch. 98-33; s. 80, ch. 99-13; s. 10, ch. 2014-1.

Note.—Former s. 295.10.



295.09 - Reinstatement or reemployment; promotion preference.

295.09 Reinstatement or reemployment; promotion preference.—

(1)(a) When an employee of the state or any of its political subdivisions employed in a position subject or not subject to a career service system or other merit-type system, with the exception of those positions which are exempt pursuant to s. 295.07(4), has served in the Armed Forces of the United States and is discharged or separated therefrom with an honorable discharge, the state or its political subdivision shall reemploy or reinstate such person to the same position that he or she held prior to such service in the armed forces, or to an equivalent position, provided such person returns to the position within 1 year of his or her date of separation or, in cases of extended active duty, within 1 year of the date of discharge or separation subsequent to the extension. Such person shall also be awarded preference in promotion and shall be promoted ahead of all others who are as well qualified or less qualified for the position. When an examination for promotion is utilized, such person shall be awarded preference points, as provided in s. 295.08, and shall be promoted ahead of all those who appear in an equal or lesser position on the promotional register, provided he or she first successfully passes the examination for the promotional position.

(b) The provisions of paragraph (a) shall also apply to a person who was a veteran when employed by the state or its political subdivision and who was recalled to extended active duty in the Armed Forces of the United States and was discharged or separated therefrom with an honorable discharge.

(c) The provisions of paragraphs (a) and (b) shall apply only to a veteran’s first promotion after reinstatement or reemployment, without exception.

(2) For the purposes of this section, “extended active duty” means active duty, other than for training, beyond the date of honorable discharge or separation, due to military requirements.

History.—s. 3, ch. 24201, 1947; s. 1, ch. 77-422; s. 2, ch. 78-372; s. 2, ch. 80-370; s. 3, ch. 89-323; s. 250, ch. 95-148; s. 81, ch. 99-13.



295.11 - Investigation; administrative hearing for not employing preferred applicant.

295.11 Investigation; administrative hearing for not employing preferred applicant.—

(1) The Department of Veterans’ Affairs or its designee shall, upon the written request of any person specified in s. 295.07, investigate any complaint filed with the department by such person when the person has applied to any state agency or any agency of a political subdivision in the state for a position of employment which was awarded to a nonveteran and the person feels aggrieved under this chapter. The Department of Veterans’ Affairs shall review each case and may issue an opinion to the Public Employees Relations Commission as to the merit or lack of merit in each case. The investigation must be accomplished within existing amounts appropriated to the department.

(2) Upon completion of the investigation, the department shall furnish a copy of the investigative findings to the complainant and to the agency involved.

(3) When a satisfactory resolution to the complaint is not forthcoming, any department of the state or political subdivision in the state may testify telephonically or in person at the discretion of the Public Employees Relations Commission. The complainant, however, may be represented at the hearing by counsel of his or her choice at his or her expense.

(4) Jurisdiction to effectuate the purposes of ss. 295.07-295.09 shall vest with the Public Employees Relations Commission for appropriate administrative determination. If, upon preliminary review of the Public Employees Relations Commission, the commission agrees with the department’s determination that a case lacks merit and finds, in its discretion, that there was a complete absence of justiciable issues of either law or fact raised by the veterans’ preference complaint, the Public Employees Relations Commission shall dismiss the complaint without the necessity of holding a hearing.

History.—s. 5, ch. 24201, 1947; ss. 18, 35, ch. 69-106; s. 3, ch. 77-422; s. 4, ch. 78-372; s. 33, ch. 79-190; s. 4, ch. 80-370; s. 79, ch. 86-163; s. 8, ch. 87-356; s. 23, ch. 88-290; s. 113, ch. 92-279; s. 55, ch. 92-326; s. 251, ch. 95-148; s. 6, ch. 98-33; s. 82, ch. 99-13.



295.123 - Deserters and others; inapplicability of chapter.

295.123 Deserters and others; inapplicability of chapter.—The provisions of this chapter shall not apply to any person who has been classified by any branch of the Armed Forces of the United States as a deserter or who received less than an honorable discharge upon separation or discharge from the Armed Forces.

History.—s. 5, ch. 77-422.



295.124 - State approving agency for veterans’ education and training.

295.124 State approving agency for veterans’ education and training.—The Department of Veterans’ Affairs shall act as the state approving agency for purposes of veterans’ education and training, in accordance with 38 U.S.C. s. 1771 and the applicable annual contract between the state and the Federal Government.

History.—s. 1, ch. 80-140; s. 16, ch. 84-114; s. 24, ch. 88-290.



295.125 - Preference for admission to career training.

295.125 Preference for admission to career training.—

(1) It is the intent of the Legislature through enactment of this section to assist returning veterans of the Southeast Asian conflict to train themselves for a civilian future. Although the provisions of this section apply only to state-supported career center facilities and programs, it is the further intent of the Legislature to encourage privately supported career centers to join with the state in assisting our returning veterans by providing preferences for them in admission procedures and standards.

(2) In determining order of admission or acceptance for students, every career center or career program that receives state funding or support shall give preference as provided in subsection (3) to a person who served in the Armed Forces of the United States at any time during the Vietnam War, as defined in s. 1.01(14), and who has been separated therefrom under honorable conditions, if such person’s enrollment is directly related to his or her present employment or to his or her securing employment.

(3) The name of each person qualified for preference under the provisions of subsection (2) shall be placed on the waiting list for acceptance or admission, if any, in a position which would reflect the same order of preference as if the person had been placed on the waiting list 36 months previously or on the day he or she entered the Armed Forces of the United States, whichever is later.

History.—s. 1, ch. 74-210; s. 1, ch. 77-174; s. 1, ch. 77-214; s. 17, ch. 84-114; s. 22, ch. 95-143; s. 252, ch. 95-148; s. 27, ch. 2004-357; s. 2, ch. 2014-63.



295.13 - Disability of minority of veterans and spouse removed, benefits under Servicemen’s Readjustment Act.

295.13 Disability of minority of veterans and spouse removed, benefits under Servicemen’s Readjustment Act.—The disability of minority of any person otherwise eligible for a loan, or guaranty or insurance of a loan, pursuant to chapter 37 of Title 38 U.S.C., “Home, Farm and Business Loans,” and the disability of the minor spouse of any eligible veteran, in connection with any transaction entered into pursuant to that Act of the Congress, as heretofore or hereafter amended, shall not affect the binding effect of any obligation incurred by such eligible person or spouse as an incident to any such transaction, including incurring of indebtedness and acquiring, encumbering, selling, releasing, or conveying property, or any interest therein, if all or part of any such obligation is guaranteed or insured by the United States Government or the Veterans Administration pursuant to such act and amendments thereto; or if the Veterans Administration is the creditor, by reason of a loan or a sale pursuant to such act and amendments. This section does not create, or render enforceable, any other or greater rights or liabilities than would exist if neither such person nor such spouse were a minor.

History.—s. 1, ch. 28204, 1953; s. 24, ch. 69-353; s. 18, ch. 84-114.



295.14 - Penalties.

295.14 Penalties.—

(1) When the Public Employees Relations Commission, after a hearing on notice conducted according to rules adopted by the commission, determines that a violation of s. 295.07, s. 295.08, s. 295.085, or s. 295.09(1)(a) or (b) has occurred and sustains the veteran seeking redress, the commission shall order the offending agency, employee, or officer of the state to comply with the provisions of s. 295.07, s. 295.08, s. 295.085, or s. 295.09(1)(a) or (b); and, in the event of a violation of s. 295.07, s. 295.08, s. 295.085, or s. 295.09(1)(a) or (b), the commission may issue an order to compensate the veteran for the loss of any wages and reasonable attorney’s fees for actual hours worked, and costs of all work, including litigation, incurred as a result of such violation, which order shall be conclusive on the agency, employee, or officer concerned. The attorney’s fees and costs may not exceed $10,000. The action of the commission shall be in writing and shall be served on the parties concerned by certified mail with return receipt requested.

(2) When reparation is sought through civil action in a court of competent jurisdiction, any agency, employee, or officer of the state or a political subdivision thereof found in violation of any provision of this act shall, in addition to any other edict issued by the court, be required to pay the costs of suit and reasonable attorney’s fees incurred in such action and shall be required to pay as damages such amount as the court may award, any law to the contrary notwithstanding.

(3) Any employee or officer found liable pursuant to a second or subsequent violation of the provisions of this section shall forfeit his or her position.

History.—s. 6, ch. 77-422; s. 5, ch. 78-372; s. 61, ch. 79-164; s. 5, ch. 80-370; s. 80, ch. 86-163; s. 9, ch. 87-356; s. 253, ch. 95-148; s. 7, ch. 98-33; s. 83, ch. 99-13.



295.155 - Military retirement based on longevity.

295.155 Military retirement based on longevity.—Military retirement on the basis of longevity does not disqualify a person eligible under s. 295.07 from veterans’ employment preference.

History.—s. 9, ch. 98-33.



295.16 - Disabled veterans exempt from certain license or permit fee.

295.16 Disabled veterans exempt from certain license or permit fee.—A totally and permanently disabled veteran who is a resident of Florida and honorably discharged from the Armed Forces, who has been issued a valid identification card by the Department of Veterans’ Affairs in accordance with s. 295.17 or has been determined by the United States Department of Veterans Affairs or its predecessor to have a service-connected 100-percent disability rating for compensation, or who has been determined to have a service-connected disability rating of 100 percent and is in receipt of disability retirement pay from any branch of the uniformed armed services is not required to pay any license or permit fee, by whatever name known, to any county or municipality in order to make improvements upon a dwelling owned by the veteran which is used as the veteran’s residence, if such improvements are limited to ramps, widening of doors, and similar improvements for the purpose of making the dwelling habitable or safe for the veteran.

History.—s. 1, ch. 78-69; s. 4, ch. 83-71; s. 25, ch. 88-290; s. 9, ch. 93-268; s. 11, ch. 2006-69; s. 1, ch. 2006-250; s. 1, ch. 2009-109.



295.17 - Identification cards.

295.17 Identification cards.—

(1)(a) The Department of Veterans’ Affairs may issue an identification card to any veteran who is a permanent resident of the state and who has been adjudged by the United States Department of Veterans Affairs or its predecessor to have a 100-percent, service-connected permanent and total disability rating for compensation, or who has been determined to have a service-connected total and permanent disability rating of 100 percent and is in receipt of disability retirement pay from any branch of the United States Armed Services, upon the written request of such veteran. Such card may be used by the veteran as proof of eligibility for any benefit provided by state law for 100-percent, service-connected permanently and totally disabled veterans except those benefits provided by ss. 196.081, 196.091, and 196.24. The identification card shall bear a statement that it is unlawful for any person other than the veteran to whom it was issued to use the card.

(b) The department is responsible for design and content of the identification card and shall adopt rules and procedures relating to the eligibility and application for and issuance and control of identification cards.

(2) It is unlawful for any person to:

(a) Display, cause or permit to be displayed, or have in his or her possession any fictitious, fraudulently altered, or fraudulently obtained identification card.

(b) Lend his or her identification card to any person or knowingly permit the use thereof by another.

(c) Display or represent any identification card which has not been issued to the person as being his or her card.

(d) Permit any unlawful use of an identification card issued to him or her.

(e) Photograph, photostat, duplicate, or in any way reproduce any identification card or facsimile thereof in such a manner that the photograph, photostat, duplicate, reproduction, or facsimile could be mistaken for a valid identification card or display or have in his or her possession any such photograph, photostat, duplicate, reproduction, or facsimile.

(f) Display or cause or permit to be displayed his or her identification card after such card has expired.

(3) Any person who violates any provision of subsection (2) is guilty of a noncriminal violation and shall be punished by a fine of $200.

History.—s. 1, ch. 80-61; s. 31, ch. 81-167; s. 31, ch. 83-55; s. 14, ch. 87-356; s. 26, ch. 88-290; s. 10, ch. 93-268; s. 254, ch. 95-148; s. 1, ch. 97-14.



295.186 - Removal of certain forms from official records.

295.186 Removal of certain forms from official records.—Any veteran of the United States Armed Forces or his or her widow or widower, attorney, personal representative, executor, or court appointed guardian has the right to request that a county recorder remove from the official records any of the following forms recorded before, on, or after the effective date of this act, by or on behalf of the requesting veteran: DD-214; DD-215; WD AGO 53; WD AGO 55; WD AGO 53-55; NAVMC 78-PD; and NAVPERS 553. The request must specify the identification page number of the form to be removed. The request shall be made in person and with appropriate identification to allow determination of the identity of the requested. The county recorder has no duty to inquire beyond the request to verify the identity of the person requesting the removal. No fee shall be charged for the removal. When the request for removal is made, the county recorder shall provide a written notice to the requesting party that the removal of the document from the official records is permanent and no further record of the document will exist in the official records of the county.

History.—s. 1, ch. 2002-391.



295.187 - Florida Veteran Business Enterprise Opportunity Act.

295.187 Florida Veteran Business Enterprise Opportunity Act.—

(1) SHORT TITLE.—This section may be cited as the “Florida Veteran Business Enterprise Opportunity Act.”

(2) INTENT.—It is the intent of the Legislature to rectify the economic disadvantage of service-disabled veterans, who are statistically the least likely to be self-employed when compared to the veteran population as a whole and who have made extraordinary sacrifices on behalf of the nation, the state, and the public, by providing opportunities for service-disabled veteran business enterprises as set forth in this section. The Legislature also intends to recognize wartime veterans and veterans of a period of war for their sacrifices as set forth in this section.

(3) DEFINITIONS.—For the purpose of this section, the term:

(a) “Certified veteran business enterprise” means a business that has been certified by the Department of Management Services to be a veteran business enterprise as defined in paragraph (c).

(b) “Service-disabled veteran” means a veteran who is a permanent Florida resident with a service-connected disability as determined by the United States Department of Veterans Affairs or who has been terminated from military service by reason of disability by the United States Department of Defense.

(c) “Veteran business enterprise” means an independently owned and operated business that:

1. Employs 200 or fewer permanent full-time employees;

2. Together with its affiliates has a net worth of $5 million or less or, if a sole proprietorship, has a net worth of $5 million or less including both personal and business investments;

3. Is organized to engage in commercial transactions;

4. Is domiciled in this state;

5. Is at least 51 percent owned by one or more wartime veterans or service-disabled veterans; and

6. The management and daily business operations of which are controlled by one or more wartime veterans or service-disabled veterans or, for a service-disabled veteran having a permanent and total disability, by the spouse or permanent caregiver of the veteran.

(d) “Wartime veteran” means:

1. A wartime veteran as defined in s. 1.01(14); or

2. A veteran of a period of war, as used in 38 U.S.C. s. 1521, who served in the active military, naval, or air service:

a. For 90 days or more during a period of war;

b. During a period of war and was discharged or released from such service for a service-connected disability;

c. For a period of 90 consecutive days or more and such period began or ended during a period of war; or

d. For an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.

(4) VENDOR PREFERENCE.—

(a) A state agency, when considering two or more bids, proposals, or replies for the procurement of commodities or contractual services, at least one of which is from a certified veteran business enterprise, which are equal with respect to all relevant considerations, including price, quality, and service, shall award such procurement or contract to the certified veteran business enterprise.

(b) Notwithstanding s. 287.057(11), if a veteran business enterprise entitled to the vendor preference under this section and one or more businesses entitled to this preference or another vendor preference provided by law submit bids, proposals, or replies for procurement of commodities or contractual services which are equal with respect to all relevant considerations, including price, quality, and service, the state agency shall award the procurement or contract to the business having the smallest net worth.

(c) Political subdivisions of the state are encouraged to offer a similar consideration to businesses certified under this section.

(5) CERTIFICATION PROCEDURE.—

(a) The application for certification as a veteran business enterprise must, at a minimum, include:

1. The name of the business enterprise applying for certification and the name of the veteran submitting the application on behalf of the business enterprise.

2. The names of all owners of the business enterprise, including owners who are wartime veterans, service-disabled veterans, and owners who are not a wartime veteran or a service-disabled veteran, and the percentage of ownership interest held by each owner.

3. The names of all persons involved in both the management and daily operations of the business, including the spouse or permanent caregiver of a veteran who has a permanent and total disability.

4. The service-connected disability rating of all persons listed under subparagraphs 1., 2., and 3., as applicable, with supporting documentation from the United States Department of Veterans Affairs or the United States Department of Defense.

5. Documentation of the wartime service of all persons listed under subparagraphs 1., 2., and 3., as applicable, from the United States Department of Veterans Affairs or the United States Department of Defense.

6. The number of permanent full-time employees.

7. The location of the business headquarters.

8. The total net worth of the business enterprise and its affiliates. In the case of a sole proprietorship, the net worth includes personal and business investments.

(b) To maintain certification, a veteran business enterprise shall renew its certification biennially.

(c)  Chapter 120, relating to application, denial, and revocation procedures, applies to certifications under this section.

(d) A certified veteran business enterprise must notify the Department of Management Services within 30 business days after any event that may significantly affect the certification of the business, including, but not limited to, a change in ownership or change in management and daily business operations.

(e) The certification of a veteran business enterprise shall be revoked for 12 months if the Department of Management Services determines that the business enterprise violated paragraph (d). An owner of a certified veteran business enterprise whose certification is revoked may not reapply for certification under this section as an owner of any business enterprise during the 12-month revocation period.

1. During the 12-month revocation period, a veteran business enterprise whose certification has been revoked may bid on state contracts but is not eligible for any preference available under this section.

2. A veteran business enterprise whose certification has been revoked may apply for certification at the conclusion of the 12-month revocation period by complying with requirements applicable to initial certifications.

(6) DUTIES OF THE DEPARTMENT OF VETERANS’ AFFAIRS.—The department shall:

(a) Assist the Department of Management Services in establishing a certification procedure, which shall be reviewed biennially and updated as necessary.

(b) Identify eligible veteran business enterprises by any electronic means, including electronic mail or Internet website, or by any other reasonable means.

(c) Encourage and assist eligible veteran business enterprises to apply for certification under this section.

(d) Provide information regarding services that are available from the Office of Veterans’ Business Outreach of the Florida Small Business Development Center to veteran business enterprises.

(7) DUTIES OF THE DEPARTMENT OF MANAGEMENT SERVICES.—The department shall:

(a) With assistance from the Department of Veterans’ Affairs, establish a certification procedure, which shall be reviewed biennially and updated as necessary.

(b) Grant, deny, or revoke the certification of a veteran business enterprise under this section.

(c) Maintain an electronic directory of certified veteran business enterprises for use by the state, political subdivisions of the state, and the public.

(8) REPORT.—The Small Business Development Center shall include in its report required by s. 288.705 the percentage of certified veteran business enterprises using the statewide contracts register.

(9) RULES.—The Department of Veterans’ Affairs and the Department of Management Services, as appropriate, may adopt rules as necessary to administer this section.

History.—s. 1, ch. 2008-155; s. 28, ch. 2010-151; s. 2, ch. 2010-177; s. 12, ch. 2012-159.



295.188 - Preference in hiring veterans for private employers.

295.188 Preference in hiring veterans for private employers.—

(1) The Legislature intends to establish a permissive preference in private employment for certain veterans.

(2) A private employer may adopt an employment policy that gives preference in hiring to an honorably discharged veteran, as defined in s. 1.01(14); the spouse of a veteran with a service-connected disability, as described in s. 295.07(1)(b); the unremarried widow or widower of a veteran who died of a service-connected disability, as described in s. 295.07(1)(d); or the unremarried widow or widower of a member of the United States Armed Forces who died in the line of duty under combat-related conditions. Such policy shall be applied uniformly to employment decisions regarding hiring and promotion.

(3) These preferences are not considered violations of any state or local equal employment opportunity law.

History.—s. 11, ch. 2014-1.



295.21 - Florida Is For Veterans, Inc.

295.21 Florida Is For Veterans, Inc.—

(1) CREATION.—There is created within the Department of Veterans’ Affairs a nonprofit corporation, to be known as “Florida Is For Veterans, Inc.,” which shall be registered, incorporated, organized, and operated in compliance with chapter 617, and which is not a unit or entity of state government. As used in this section and s. 295.22, unless the context indicates otherwise, the term “corporation” means Florida Is For Veterans, Inc. The corporation shall be a separate budget entity and is not subject to the control, supervision, or direction of the department in any manner, including, but not limited to, personnel, purchasing, transactions involving real or personal property, or budgetary matters.

(2) PURPOSE.—The purpose of the corporation is to promote Florida as a veteran-friendly state that seeks to provide veterans with employment opportunities and that promotes the hiring of veterans by the business community. The corporation shall encourage retired and recently separated military personnel to remain in the state or to make the state their permanent residence. The corporation shall promote the value of military skill sets to businesses in the state, assist in tailoring the training of veterans to match the needs of the employment marketplace, and enhance the entrepreneurial skills of veterans.

(3) DUTIES.—The corporation shall:

(a) Conduct research to identify the target market and the educational and employment needs of those in the target market. The corporation shall contract with at least one entity pursuant to the competitive bidding requirements in s. 287.057 and the provisions of s. 295.187 to perform the research. Such entity must have experience conducting market research on the veteran demographic. The corporation shall seek input from the Florida Tourism Industry Marketing Corporation on the scope, process, and focus of such research.

(b) Advise the Florida Tourism Industry Marketing Corporation, pursuant to s. 295.23, on:

1. The target market as identified in paragraph (a).

2. Development and implementation of a marketing campaign to encourage members of the target market to remain in the state or to make the state their permanent residence.

3. Methods for disseminating information to the target market that relates to the interests and needs of veterans of all ages and facilitates veterans’ knowledge of and access to benefits.

(c) Promote and enhance the value of military skill sets to businesses.

(d) Implement the Veterans Employment and Training Services Program established by s. 295.22.

(e) Responsibly and prudently manage all funds received and ensure that the use of such funds conforms to all applicable laws, bylaws, or contractual requirements.

(f) Administer the programs created in this section and s. 295.22.

(4) GOVERNANCE.—

(a) The corporation shall be governed by a nine-member board of directors. The Governor, the President of the Senate, and the Speaker of the House of Representatives shall each appoint three members to the board. In making appointments, the Governor, the President of the Senate, and the Speaker of the House of Representatives must consider representation by active or retired military personnel and their spouses representing a range of ages and persons with expertise in business, education, marketing, and information management.

(b) The board of directors shall annually elect a chair from among the board’s members.

(c) Each member of the board of directors shall be appointed for a term of 4 years, except that, to achieve staggered terms, the initial appointees of the Governor shall serve terms of 2 years. A member is ineligible for reappointment to the board except that a member appointed to a term of 2 years or less may be reappointed for an additional term of 4 years. The initial appointments to the board must be made by July 15, 2014. Vacancies on the board shall be filled in the same manner as the original appointment. A vacancy that occurs before the scheduled expiration of the term of the member shall be filled for the remainder of the unexpired term.

(d) The Legislature finds that it is in the public interest for the members of the board of directors to be subject to the requirements of ss. 112.313, 112.3135, and 112.3143. Notwithstanding the fact that they are not public officers or employees, for purposes of ss. 112.313, 112.3135, and 112.3143, the board members shall be considered to be public officers or employees. In addition to the postemployment restrictions of s. 112.313(9), a person appointed to the board of directors may not have direct interest in a contract, franchise, privilege, project, program, or other benefit arising from an award by the corporation during the appointment term and for 2 years after the termination of such appointment. A person who accepts appointment to the board of directors in violation of this subsection, or accepts a direct interest in a contract, franchise, privilege, project, program, or other benefit granted by the corporation to an awardee within 2 years after the termination of his or her service on the board, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Further, each member of the board of directors who is not otherwise required to file financial disclosure under s. 8, Art. II of the State Constitution or s. 112.3144 shall file a statement of financial interests under s. 112.3145.

(e) Each member of the board of directors shall serve without compensation but is entitled to reimbursement for travel and per diem expenses as provided in s. 112.061 while performing his or her duties.

(f) Each member of the board of directors is accountable for the proper performance of the duties of office and owes a fiduciary duty to the people of this state to ensure that awards provided are disbursed and used as prescribed by law and contract. An appointed member of the board of directors may be removed by the officer who appointed the member for malfeasance, misfeasance, neglect of duty, incompetence, permanent inability to perform official duties, unexcused absence from three consecutive board meetings, arrest or indictment for a crime that is a felony or a misdemeanor involving theft or a crime of dishonesty, or pleading guilty or nolo contendere to or being found guilty of any crime.

(g) A majority of the members of the board of directors constitutes a quorum. Council meetings may be held via teleconference or other electronic means.

(5) POWERS.—In addition to the powers and duties prescribed in chapter 617 and the articles and bylaws adopted thereunder, the board of directors may:

(a) Make and enter into contracts and other instruments necessary or convenient for the exercise of its powers and functions. However, notwithstanding s. 617.0302, the corporation may not issue bonds.

(b) Make expenditures, including any necessary administrative expenditure.

(c) Adopt, amend, and repeal bylaws, consistent with the powers granted to it under this section or the articles of incorporation, for the administration of the activities of the corporation, and the exercise of its corporate powers.

(d) Accept funding for its programs and activities from federal, state, local, and private sources.

(e) Adopt and register a fictitious name for use in its marketing activities.

The credit of the State of Florida may not be pledged on behalf of the corporation.

(6) PUBLIC RECORDS AND MEETINGS.—The corporation is subject to the provisions of chapters 119 and 286 relating to public records and meetings, respectively.

(7) STAFFING AND ASSISTANCE.—

(a) The corporation is authorized to hire or contract for all staff necessary for the proper execution of its powers and duties. All employees of the corporation shall comply with the Code of Ethics for Public Officers and Employees under part III of chapter 112. Corporation staff must agree to refrain from having any direct interest in any contract, franchise, privilege, project, program, or other benefit arising from an award by the corporation during the term of their appointment and for 2 years after the termination of such appointment.

(b) All agencies of the state are authorized and directed to provide such technical assistance as the corporation may require to identify programs within each agency which provide assistance or benefits to veterans who are located in this state or who are considering relocation to this state.

(c) The Department of Veterans’ Affairs may authorize the corporation’s use of the department’s property, facilities, and personnel services, subject to this section. The department may prescribe by contract any condition with which the corporation must comply in order to use the department’s property, facilities, or personnel services.

(d) The department may not authorize the use of its property, facilities, or personnel services if the corporation does not provide equal employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin.

(8) ANNUAL REPORT.—The corporation shall submit an annual progress report and work plan by December 1 to the Governor, the President of the Senate, and the Speaker of the House of Representatives. The report must include:

(a) Status and summary of findings regarding the target market, veteran benefits, and any identified gaps in services.

(b) Status of the marketing campaign, delivery systems of the marketing campaign, and outreach to the target market.

(c) Status of the Veterans Employment and Training Services Program administered under s. 295.22.

(d) Proposed revisions or additions to performance measurements for the programs administered by the corporation.

(e) Identification of contracts that the corporation has entered into to carry out its duties.

(f) An annual compliance and financial audit of accounts and records for the previous fiscal year prepared by an independent certified public accountant pursuant to rules adopted by the Auditor General.

(9) DISSOLUTION.—All moneys and property held by the corporation shall revert to the state if the corporation ceases to exist.

History.—s. 12, ch. 2014-1.



295.22 - Veterans Employment and Training Services Program.

295.22 Veterans Employment and Training Services Program.—

(1) LEGISLATIVE FINDINGS AND INTENT.—The Legislature finds that the state has a compelling interest in ensuring that each veteran who is a resident of the state finds employment that meets his or her professional goals and receives the training or education necessary to meet those goals. The Legislature also finds that connecting dedicated, well-trained veterans with businesses that need a dedicated, well-trained workforce is of paramount importance. The Legislature recognizes that veterans may not currently have the skills to meet the workforce needs of Florida employers and may require assistance in obtaining additional workforce training or in transitioning their skills to meet the demands of the marketplace. It is the intent of the Legislature that the Veterans Employment and Training Services Program coordinate and meet the needs of veterans and the business community to enhance the economy of this state.

(2) CREATION.—The Veterans Employment and Training Services Program is created within the Department of Veterans’ Affairs to assist in linking veterans in search of employment with businesses seeking to hire dedicated, well-trained workers. The purpose of the program is to meet the workforce demands of businesses in the state by facilitating access to training and education in high-demand fields for veterans.

(3) ADMINISTRATION.—Florida Is For Veterans, Inc., shall administer the Veterans Employment and Training Services Program and perform all of the following functions:

(a) Conduct marketing and recruiting efforts directed at veterans who reside in or who have an interest in relocating to this state and who are seeking employment. Marketing must include information related to how a veteran’s military experience can be valuable to a business. Such efforts may include attending veteran job fairs and events, hosting events for veterans or the business community, and using digital and social media and direct mail campaigns. The corporation shall also include such marketing as part of its main marketing campaign.

(b) Assist veterans who reside in or relocate to this state and who are seeking employment. The corporation shall offer skills assessments to veterans and assist them in establishing employment goals and applying for and achieving gainful employment.

1. Assessment may include skill match information, skill gap analysis, resume creation, translation of military skills into civilian workforce skills, and translation of military achievements and experience into generally understood civilian workforce skills.

2. Assistance may include providing the veteran with information on current workforce demand by industry or geographic region, creating employment goals, and aiding or teaching general knowledge related to completing applications. The corporation may provide information related to industry certifications approved by the Department of Education under s. 1008.44 as well as information related to earning academic college credit at public postsecondary educational institutions for college-level training and education acquired in the military under s. 1004.096.

3. The corporation shall encourage veterans to register with the state’s job bank system and may refer veterans to local one-stop career centers for further services. The corporation shall provide each veteran with information about state workforce programs and shall consolidate information about all available resources on one website that, if possible, includes a hyperlink to each resource’s website and contact information, if available. If appropriate, a veteran shall be encouraged to participate in the Complete Florida Degree Program established under s. 1006.735.

4. Assessment and assistance may be in person or by electronic means, as determined by the corporation to be most efficient and best meet the needs of veterans.

(c) Assist Florida businesses in recruiting and hiring veterans. The corporation shall provide services to Florida businesses to meet their hiring needs by connecting businesses with suitable veteran applicants for employment. Suitable applicants include veterans who have appropriate job skills or may need additional training to meet the specific needs of a business. The corporation shall also provide information about the state and federal benefits of hiring veterans.

(d) Create a grant program to provide funding to assist veterans in meeting the workforce-skill needs of businesses seeking to hire veterans, establish criteria for approval of requests for funding, and maximize the use of funding for this program. Grant funds may be used only in the absence of available veteran-specific federally funded programs. Grants may fund specialized training specific to a particular business.

1. Grant funds may be allocated to any training provider selected by the business, including a career center, a Florida College System institution, a state university, or an in-house training provider of the business. If grant funds are used to provide a technical certificate, a licensure, or a degree, funds may be allocated only upon a review that includes, but is not limited to, documentation of accreditation and licensure. Instruction funded through the program terminates when participants demonstrate competence at the level specified in the request but may not exceed 48 months. Preference shall be given to target industry businesses, as defined in s. 288.106, and to businesses in the defense supply, cloud virtualization, or commercial aviation manufacturing industries.

2. Costs and expenditures for the grant program must be documented and separated from those incurred by the training provider. Costs and expenditures shall be limited to $8,000 per veteran trainee. Eligible costs and expenditures include:

a. Tuition and fees.

b. Curriculum development.

c. Books and classroom materials.

d. Rental fees for facilities at public colleges and universities, including virtual training labs.

e. Overhead or indirect costs not to exceed 5 percent of the grant amount.

3. Before funds are allocated for a request pursuant to this section, the corporation shall prepare a grant agreement between the business requesting funds, the educational institution or training provider receiving funding through the program, and the corporation. Such agreement must include, but need not be limited to:

a. Identification of the personnel necessary to conduct the instructional program, the qualifications of such personnel, and the respective responsibilities of the parties for paying costs associated with the employment of such personnel.

b. Identification of the match provided by the business, including cash and in-kind contributions, equal to at least 50 percent of the total grant amount.

c. Identification of the estimated duration of the instructional program.

d. Identification of all direct, training-related costs.

e. Identification of special program requirements that are not otherwise addressed in the agreement.

f. Permission to access aggregate information specific to the wages and performance of participants upon the completion of instruction for evaluation purposes. The agreement must specify that any evaluation published subsequent to the instruction may not identify the employer or any individual participant.

4. A business may receive a grant under the Quick-Response Training Program created under s. 288.047 and a grant under this section for the same veteran trainee. If a business receives funds under both programs, one grant agreement may be entered into with CareerSource Florida, Inc., as the grant administrator.

(e) Contract with one or more entities to administer an entrepreneur initiative program for veterans in this state which connects business leaders in the state with veterans seeking to become entrepreneurs.

1. The corporation shall award each contract in accordance with the competitive bidding requirements in s. 287.057 to one or more public or private universities that:

a. Demonstrate the ability to implement the program and the commitment of university resources, including financial resources, to such programs.

b. Have a military and veteran resource center.

c. Have a regional small business development center in the Florida Small Business Development Center Network.

d. As determined by the corporation, have been nationally recognized for commitment to the military and veterans.

2. Each contract must include performance metrics, including a focus on employment and business creation. Each university must coordinate with any entrepreneurship center located at the university. The university may also work with an entity offering related programs to refer veterans or to provide services. The entrepreneur initiative program may include activities and assistance such as peer-to-peer learning sessions, mentoring, technical assistance, business roundtables, networking opportunities, support of student organizations, speaker series, or other tools within a virtual environment.

(4) DUTIES OF ENTERPRISE FLORIDA, INC.—Enterprise Florida, Inc., shall provide information about the corporation and its services to prospective, new, expanding, and relocating businesses seeking to conduct business in this state. Enterprise Florida, Inc., shall, to the greatest extent possible, collaborate with the corporation to meet the employment needs, including meeting the job-creation requirements, of any business receiving assistance or services from Enterprise Florida, Inc.

History.—s. 13, ch. 2014-1; s. 10, ch. 2015-98.



295.23 - Veterans research and marketing campaign.

295.23 Veterans research and marketing campaign.—

(1) The Florida Tourism Industry Marketing Corporation shall:

(a) Provide input to Florida Is For Veterans, Inc., on research to identify the target market and the educational and employment needs of those in the target market.

(b) Develop and conduct a marketing campaign to encourage retired and recently separated military personnel to remain in the state or to make the state their permanent residence.

(c) Develop a process for the dissemination of information to the target market and targeting that information to the interests and needs of veterans of all ages to facilitate veterans’ knowledge of and access to benefits.

(2) The Florida Tourism Industry Marketing Corporation shall seek advice from Florida Is For Veterans, Inc., on the scope, process, and focus of the marketing campaign. Input must be received before invitations to bid, requests for proposals, or invitations to negotiate for contracted services are advertised. Florida Is For Veterans, Inc., shall be kept informed at each stage of the marketing campaign and may provide recommendations to the Florida Tourism Industry Marketing Corporation to ensure that the effort effectively reaches veterans.

(3) For the purposes of this section, the Florida Tourism Industry Marketing Corporation shall expend $1 million annually on marketing the state to veterans as a permanent home and on information dissemination to improve veterans’ knowledge of and access to benefits through a combination of existing funds appropriated to the Florida Tourism Industry Marketing Corporation by the Legislature and private funds.

History.—s. 14, ch. 2014-1.



295.24 - Prohibited reimbursement of assessments; penalty.

295.24 Prohibited reimbursement of assessments; penalty.—A person who is recognized as an agent or attorney pursuant to 38 U.S.C. s. 5904 and representing a claimant may not, directly or indirectly, request, receive, or obtain reimbursement from the claimant for assessments charged to the agent or attorney by the United States Department of Veterans Affairs pursuant to 38 U.S.C. s. 5904(6)(A). A person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 2016-228.






Chapter 296 - VETERANS' HOMES

Part I - VETERANS’ DOMICILIARY HOME OF FLORIDA ACT (ss. 296.01-296.17)

296.01 - Short title.

296.01 Short title.—This part may be cited as the “Veterans’ Domiciliary Home of Florida Act.”

History.—s. 8, ch. 89-168; s. 4, ch. 92-80.



296.02 - Definitions.

296.02 Definitions.—For the purposes of this part, except where the context clearly indicates otherwise:

(1) “Applicant” means a veteran with wartime service or peacetime service as defined in this section who is not in need of hospitalization or nursing home care.

(2) “Department” means the Department of Veterans’ Affairs.

(3) “Director” means the executive director of the Department of Veterans’ Affairs.

(4) “Domiciliary care” means shelter, sustenance, and incidental medical care provided on an ambulatory self-care basis to assist eligible veterans who are disabled by age or disease, but who are not in need of hospitalization or nursing home care services.

(5) “Extended congregate care” has the meaning given to that term under s. 429.02.

(6) “Mentally ill” means having an impairment of the emotional process, of the ability to exercise conscious control of one’s actions, or of the ability to perceive reality or to understand, which impairment substantially interferes with a person’s ability to meet the ordinary demands of living, and which impairment cannot be controlled by medication.

(7) “Peacetime service” means Army, Navy, Marines, Coast Guard, or Air Force service that is not during a wartime era as defined in s. 1.01(14).

(8) “Resident” means any eligible veteran admitted to residency in the home.

(9) “Veteran” means a person who served in the military as defined in s. 1.01(14).

(10) “Veterans’ Domiciliary Home of Florida,” hereinafter referred to as the “home,” means a home established by the state for veterans who served in wartime service or in peacetime service, as defined in this section.

(11) “Wartime service” has the meaning given to that term under s. 1.01(14).

History.—s. 8, ch. 89-168; s. 5, ch. 92-80; s. 1, ch. 98-16; s. 12, ch. 2006-197.



296.03 - Veterans’ Domiciliary Home of Florida.

296.03 Veterans’ Domiciliary Home of Florida.—The Veterans’ Domiciliary Home of Florida is for veterans who served in wartime service or peacetime service, as defined in s. 296.02, and is maintained for the use of those veterans who are not in need of hospitalization or nursing home care and who can attend to their personal needs, dress themselves, and attend a general dining facility, or who are in need of extended congregate care.

History.—s. 8, ch. 89-168; s. 6, ch. 92-80; s. 2, ch. 98-16.



296.04 - Administrator; duties and qualifications; responsibilities.

296.04 Administrator; duties and qualifications; responsibilities.—

(1) The director shall appoint an administrator who shall be responsible for the overall operation of the home and the care of the residents.

(2) The administrator shall have the power to determine the eligibility and admission of applicants to the home in accordance with the provisions of this chapter and, together with the director, shall adopt all rules necessary for the preservation of order and enforcement of discipline in the home. All rules governing the home shall conform as nearly as possible to the rules and regulations for comparable facilities of the United States Department of Veterans Affairs.

(3) The administrator position shall be assigned to the Selected Exempt Service under part V of chapter 110. The director shall give veterans’ preference in selecting an administrator, as provided in ss. 295.07 and 295.085. In addition, the administrator must have at least a 4-year degree from an accredited university or college and 3 years of administrative experience in a health care facility, or any equivalent combination of experience, training, and education totaling 7 years in work relating to administration of a health care facility.

(4) All employees who fill authorized and established positions appropriated for the home shall be state employees. The department shall classify such employees in the manner prescribed in chapter 110.

(5)(a) The administrator shall administer and enforce all rules of the home, including rules of discipline, and may dismiss any resident of the home for any infraction of the rules, subject to the approval of the director.

(b) When the administrator determines that a resident has caused physical damage to the home, he or she shall determine the cost of repairs and take action to recover such sum from the resident who caused the damage. The administrator shall recover the sum by increasing the resident’s monthly copayment, holding funds of the resident that are on deposit in the Residents’ Deposits Trust Fund, or holding personal property of the resident which is held by the administrator for safekeeping pursuant to s. 296.14.

(6) The administrator may require residents of the home to render such assistance in the care of the home and grounds as their physical condition will permit and may compensate a resident for such assistance.

History.—s. 8, ch. 89-168; s. 7, ch. 92-80; s. 255, ch. 95-148; s. 3, ch. 98-16; s. 1, ch. 2002-298.



296.05 - Bond of administrator and certain employees.

296.05 Bond of administrator and certain employees.—The administrator and those employees of the home who control or distribute moneys or funds shall file a bond in such form and amount as determined by the director. The home may participate in the blanket fidelity bond and the ancillary bond programs which are competitively bid pursuant to chapter 287.

History.—s. 8, ch. 89-168.



296.06 - State policy; eligibility requirements.

296.06 State policy; eligibility requirements.—

(1) It is the policy of the state to admit residents into the home without regard to race, age, sex, creed, religion, national origin, or any other reason that would thereby create a practice of discrimination. However, an applicant’s veteran status shall not constitute discrimination.

(2) To be eligible for residency in the home, a veteran must:

(a) Have wartime service as provided in s. 1.01(14) or peacetime service as defined in s. 296.02.

(b) Be a resident of the state at the time of application.

(c) Not be mentally ill, habitually inebriated, or addicted to drugs.

(d) Not owe money to the department for services rendered during any previous stay at a department facility.

(e) Have applied for all financial assistance reasonably available through governmental sources.

(f) Have been approved as eligible for care and treatment by the United States Department of Veterans Affairs.

History.—s. 8, ch. 89-168; s. 8, ch. 92-80; s. 4, ch. 98-16; s. 1, ch. 2000-282; s. 3, ch. 2010-177; s. 22, ch. 2014-1.



296.07 - Certain persons ineligible.

296.07 Certain persons ineligible.—A person who is mentally ill, habitually inebriated, or addicted to the use of drugs may not be received or retained in the home. It is the legislative intent that a resident of the home who is discharged therefrom or voluntarily leaves the home because he or she exhibits mental illness, inebriation, or drug addiction shall be referred to appropriate federal, state, or county agencies by the home for treatment.

History.—s. 8, ch. 89-168; s. 5, ch. 98-16.



296.08 - Priority of admittance.

296.08 Priority of admittance.—

(1) In determining the eligibility of applicants to the home, the administrator shall give admittance priority in accordance with the following schedule:

(a) Those veterans with wartime service, as defined in s. 1.01(14), who have service-connected disability or disabilities but are not in need of hospitalization or nursing home care.

(b) Those veterans with wartime service, as defined in s. 1.01(14), who have non-service-connected disability or disabilities but are not in need of hospitalization or nursing home care.

(c) Those veterans with wartime service, as defined in s. 1.01(14), other than those described in paragraphs (a) and (b).

(d) Those veterans with peacetime service, as defined in s. 296.02.

(2) Before admission, each applicant shall file with the administrator a certificate of eligibility, together with a certified copy of his or her discharge, and any other information that the administrator determines to be necessary for admission purposes.

History.—s. 8, ch. 89-168; s. 9, ch. 92-80; s. 256, ch. 95-148; s. 6, ch. 98-16.



296.09 - Health record and general register to be maintained.

296.09 Health record and general register to be maintained.—

(1) A health record for each resident must be maintained and must contain an identification sheet, a medical history, a report of initial physical examination, and subsequent records of treatment and progress, including medications, diets, and consultations. An annual reevaluation of the resident’s health status must be conducted and recorded. The health record and the annual reevaluation are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, and must be preserved for a period of time as determined by the director.

(2) The administrator shall keep a general register, in which must be recorded the following information concerning each resident admitted:

(a) Name, age, place of birth, and occupation.

(b) Date of admission.

(c) Residence at time of admission and length of residence in this state immediately prior to admission.

(d) Date of enlistment and date of discharge.

(e) Married or single.

(f) Pension or disability, rate of compensation, estate, and any other income.

(g) Any additional information that the administrator considers necessary.

History.—s. 8, ch. 89-168; s. 106, ch. 90-360; s. 10, ch. 92-80; s. 1, ch. 95-117; s. 150, ch. 96-406; s. 7, ch. 98-16.



296.10 - Residents; contribution to support.

296.10 Residents; contribution to support.—

(1)(a) Each resident of the home who receives a pension, compensation, or gratuity from the United States Government, or income from any other source of more than $100 per month, with adjustments in accordance with paragraph (b), shall contribute to his or her maintenance and support while a resident of the home in accordance with a schedule of payment determined by the administrator and approved by the director. The total amount of such contributions must be to the fullest extent possible, but may not exceed the actual cost of operating and maintaining the home.

(b) Whenever there is an increase in benefit amounts payable under Title II of the Social Security Act, 42 U.S.C. ss. 401 et seq., as a result of a determination made under s. 215(i) of such act, 42 U.S.C. s. 415(i), the administrator shall increase the amount that each resident shall be allowed to retain. The increased amount will be determined by the percentage used to increase the benefits under the Social Security Act, 42 U.S.C. ss. 401 et seq. This first such increase to residents’ personal use funds will take place on January 1, 2004, and shall be continued each ensuing year that there is an increase in benefits under the said act.

(2) Notwithstanding subsection (1), each resident who participates in a vocational rehabilitation or work incentive program shall contribute to his or her support in an amount that is determined by the administrator and approved by the director, is computed at 50 percent of the resident’s net earnings after taxes and after the setoff of the first $100 per month, and does not exceed the cost of care. The resident is required to authorize the administrator of the home to secure from the employer sufficient information to verify the resident’s earnings under the program.

(3) The administrator may, if there is room, admit to residency in the home veterans who have sufficient means for their own support, but are otherwise eligible to become residents of the home, on payment of the full cost of their support, which cost and method of collection shall be fixed by the administrator.

History.—s. 8, ch. 89-168; s. 11, ch. 92-80; s. 8, ch. 98-16; s. 4, ch. 2003-42; s. 23, ch. 2004-5.



296.11 - Funds of home and disposition of moneys.

296.11 Funds of home and disposition of moneys.—

(1) The home shall deposit all moneys which it receives for care of residents from the United States Department of Veterans Affairs and residents into the Operations and Maintenance Trust Fund. All such moneys must be expended for the purpose of operating and maintaining the home subject to the requirements of chapter 216.

(2) The home shall deposit all moneys received pursuant to s. 296.15 into the Grants and Donations Trust Fund. Moneys in the Grants and Donations Trust Fund must be expended for the common benefit of the residents of the home, such as improved facilities, recreational equipment, recreational supplies, and goods and services offered or available to all residents, subject to the requirements of chapter 216.

(3) This section does not prohibit the use of revolving funds or clearing accounts if they are established in the manner prescribed by law.

History.—s. 8, ch. 89-168; s. 12, ch. 92-80; s. 49, ch. 96-418; s. 9, ch. 98-16; s. 2, ch. 2002-298; s. 2, ch. 2008-18.



296.12 - Residents’ Deposits Trust Fund.

296.12 Residents’ Deposits Trust Fund.—

(1) There is created a Residents’ Deposits Trust Fund. All moneys received by the home under this section must be deposited into the Residents’ Deposits Trust Fund, a local fund that is administered by the home and is not a part of the State Treasury. The home’s financial manager shall account for all moneys deposited and any interest accruing on the trust fund.

(2) The residents of the home may voluntarily deposit with the home moneys that the home must receive and keep without charge in the Residents’ Deposits Trust Fund. Moneys deposited and interest earned may be withdrawn, in whole or in part, at the will of the resident. Upon the resident’s death, any balance that remains and is neither disposed of by will nor paid to his or her heirs at law must be paid to the state in accordance with the provisions of chapter 717.

(3) Upon a resident’s discharge or voluntary departure from the home, if such moneys are not demanded at the time of discharge or departure, or within a period of 3 years thereafter, or demanded by the heirs, devisees, or legatees in case of the resident’s decease after his or her discharge or voluntary departure, the moneys must be paid to the state as provided in chapter 717.

History.—s. 8, ch. 89-168; s. 13, ch. 92-80; s. 257, ch. 95-148; s. 50, ch. 96-418; s. 10, ch. 98-16; s. 3, ch. 2002-298.



296.13 - Death of resident; disposition of moneys held.

296.13 Death of resident; disposition of moneys held.—

(1) Any balance of moneys which belongs to a resident and is held by the home, or by its authority, at the time of the resident’s death and which is not disposed of by will, must be held as a special trust fund to be paid by the home upon proof that the administrator considers proper, directly and without probate, to heirs of the resident, except that the administrator may disburse funds of any deceased resident for payment of the resident’s funeral expenses.

(2) If no heirs are discovered within 1 year after the death of a resident, or if the heirs who are discovered within that time are not entitled to all of the remaining moneys, the moneys that are not paid to the heirs nor disposed of by will must be paid to the state as provided in chapter 717.

History.—s. 8, ch. 89-168; s. 11, ch. 98-16.



296.14 - Personal property; deceased residents; residents leaving.

296.14 Personal property; deceased residents; residents leaving.—

(1) Any resident of the home may deposit personal property other than money with the administrator for safekeeping. The property must be returned to the depositor upon demand, and a written statement of acceptance must be executed by the depositor under oath.

(2) The administrator or the administrator’s designee must maintain an itemized record of the deposit of personal property which contains, but need not be limited to, the name of the depositor, the date of deposit, a description of the article or articles deposited, the disposition of the article or articles, and the date of disposition.

(3) The personal property of a deceased resident which is not otherwise provided for may be held for the heirs, devisees, or legatees for a period of 1 year after the date of the resident’s death. The personal property of a resident who is discharged or voluntarily leaves may be held for the resident or for his or her heirs, devisees, or legatees for a period of 1 year after the date of discharge or departure.

(4) The administrator may make a monthly charge for the safekeeping of unclaimed personal property. If the charge is not paid, a lien upon the property to secure its payment accrues to the home.

(5) The administrator shall cause a public sale to be held when in the judgment of the administrator the probable value of the property exceeds the probable cost of the sale. All cost incurred in the sale of the unclaimed personal property must be reimbursed to the home along with any lien on the property. All unclaimed funds must be disposed of in accordance with chapter 717.

History.—s. 8, ch. 89-168; s. 258, ch. 95-148; s. 12, ch. 98-16.



296.15 - Gifts, grants, and endowments to the home.

296.15 Gifts, grants, and endowments to the home.—The home may receive and accept gifts, grants, and endowments in the name of the home. All such gifts, grants, and endowments are to be used for the benefit of the home and its residents. The administrator, together with the director, shall determine how these gifts, grants, and endowments could best benefit the home and its residents unless the benefactor requests or instructs that the gift, grant, or endowment be used for a specific purpose.

History.—s. 8, ch. 89-168; s. 13, ch. 98-16.



296.17 - Audit; inspection; and standards for the home.

296.17 Audit; inspection; and standards for the home.—The home shall be open at any time to audit and inspection by the Auditor General and the Office of Program Policy Analysis and Government Accountability, as provided by law, the Department of Veterans’ Affairs, the United States Department of Veterans Affairs, and to any other audits or inspections as required by law to maintain appropriate standards in the home. The standards that the department shall use to regulate the operation of the home shall be those prescribed by the United States Department of Veterans Affairs, provided that where the state’s standards are more restrictive, the standards of the state shall apply.

History.—s. 8, ch. 89-168; s. 97, ch. 2001-266.






Part II - VETERANS’ NURSING HOME OF FLORIDA ACT (ss. 296.31-296.41)

296.31 - Short title.

296.31 Short title.—This part may be cited as the “Veterans’ Nursing Home of Florida Act.”

History.—s. 14, ch. 92-80.



296.32 - Purpose.

296.32 Purpose.—The purpose of this part is to provide for the establishment of basic standards for the operation of veterans’ nursing homes for eligible veterans in need of such services.

History.—s. 14, ch. 92-80; s. 4, ch. 2002-298.



296.33 - Definitions.

296.33 Definitions.—As used in this part, the term:

(1) “Administrator” means the licensed person who has been appointed to serve as the chief executive of the home and has the general administrative charge of the facility.

(2) “Department” means the Florida Department of Veterans’ Affairs.

(3) “Director” means the executive director of the Florida Department of Veterans’ Affairs.

(4) “Home” means a licensed health care facility operated by the department pursuant to part II of chapter 400.

(5) “Resident” means any eligible veteran admitted to the home.

(6) “Veteran” means a person as defined in s. 1.01(14).

History.—s. 14, ch. 92-80; s. 84, ch. 99-13; s. 5, ch. 2002-298.



296.34 - Administrator; qualifications, duties, and responsibilities.

296.34 Administrator; qualifications, duties, and responsibilities.—

(1) The director shall appoint an administrator of each home who shall be responsible for the overall operation of the home and the care of the residents.

(2) The position shall be assigned to the Selected Exempt Service under part V of chapter 110. The director shall give veterans preference in selecting an administrator, as provided in ss. 295.07 and 295.085. The administrator, at the time of entering employment and at all times while employed as the administrator must hold a current valid license as a nursing home administrator under part II of chapter 468.

(3) The administrator shall determine the eligibility of applicants for admission to the home in accordance with provisions of this part and, together with the director, shall adopt all rules necessary for the proper administration of the home, including rules for the preservation of order and enforcement of discipline in the home. All rules governing the home shall conform as nearly as possible to the rules and regulations for comparable facilities of the United States Department of Veterans Affairs.

(4) All employees who fill authorized and established positions appropriated for the home shall be state employees. The department shall classify such employees in the manner prescribed in chapter 110.

(5) The administrator shall administer and enforce all rules of the home, including rules of discipline, and shall have the power to dismiss any resident of the home for any infraction of rules, subject to the approval of the director.

History.—s. 14, ch. 92-80; s. 259, ch. 95-148; s. 15, ch. 98-16; s. 6, ch. 2002-298.



296.35 - Nondiscrimination policy of the home.

296.35 Nondiscrimination policy of the home.—It is the policy of the state to admit residents into the home without regard to race, age, sex, creed, religion, national origin, or any other reason that would thereby create a practice of discrimination. However, consideration of an applicant’s veteran status shall not constitute discrimination.

History.—s. 14, ch. 92-80.



296.36 - Eligibility and priority of admittance.

296.36 Eligibility and priority of admittance.—

(1) To be eligible for admittance to the home, the person must be a veteran as provided in s. 1.01(14) or have eligible peacetime service as defined in s. 296.02 and must:

(a) Be in need of nursing home care.

(b) Be a resident of the state at the time of application for admission to the home.

(c) Not owe money to the department for services rendered during any previous stay at a department facility.

(d) Have applied for all financial assistance reasonably available through governmental sources.

(e) Have been approved as eligible for care and treatment by the United States Department of Veterans Affairs.

(2) The director may waive the residency requirement for a veteran who is otherwise eligible under Florida law for admittance to a home. The waiver must be limited to a veteran who is a disaster evacuee of a state that is under a declared state of emergency.

(3) Admittance priority must be given to eligible veterans in the following order of priority:

(a) An eligible veteran who is a resident of the State of Florida.

(b) An eligible veteran who has a service-connected disability as determined by the United States Department of Veterans Affairs, or was discharged or released from military service for disability incurred or aggravated in the line of duty and the disability is the condition for which nursing home care is needed.

(c) An eligible veteran who has a non-service-connected disability and is unable to defray the expense of nursing home care and so states under oath before a notary public or other officer authorized to administer an oath.

History.—s. 14, ch. 92-80; s. 16, ch. 98-16; s. 2, ch. 2000-282; s. 1, ch. 2006-239; s. 4, ch. 2010-177; s. 23, ch. 2014-1.



296.37 - Residents; contribution to support.

296.37 Residents; contribution to support.—

(1) Every resident of the home who receives a pension, compensation, or gratuity from the United States Government, or income from any other source of more than $35 per month, shall contribute to his or her maintenance and support while a resident of the home in accordance with a schedule of payment determined by the administrator and approved by the director. The total amount of such contributions shall be to the fullest extent possible, but, in no case, shall exceed the actual cost of operating and maintaining the home.

(2) The administrator may, if there is room, admit to residency in the home a veteran who has sufficient means for his or her own support, but is otherwise eligible to become a resident of the home, on payment of the full cost of his or her support, which cost and method of collection shall be fixed from time to time by the administrator.

1(3) Notwithstanding subsection (1), each resident of the home who receives a pension, compensation, or gratuity from the United States Government, or income from any other source, of more than $105 per month shall contribute to his or her maintenance and support while a resident of the home in accordance with a payment schedule determined by the administrator and approved by the director. The total amount of such contributions shall be to the fullest extent possible, but, in no case, shall exceed the actual cost of operating and maintaining the home. This subsection expires July 1, 2017.

History.—s. 14, ch. 92-80; s. 17, ch. 98-16; s. 11, ch. 2014-53; s. 22, ch. 2015-222; s. 47, ch. 2016-62.

1Note.—Section 47, ch. 2016-62, amended subsection (3) “[i]n order to implement Specific Appropriations 569 through 580 of the 2016-2017 General Appropriations Act.”



296.38 - Funds of home and disposition of moneys.

296.38 Funds of home and disposition of moneys.—

(1) The home shall deposit all moneys which it receives for care of residents from the United States Department of Veterans Affairs and residents into the Operations and Maintenance Trust Fund. All such moneys shall be expended for the purpose of operating and maintaining the home subject to the requirements of chapter 216.

(2) The home shall be empowered to receive and accept gifts, grants, and endowments in the name of the home. All such gifts, grants, and endowments are to be used for the benefit of the home and its residents. The administrator, together with the director, shall have the authority to determine how these gifts, grants, and endowments could best benefit the home and its residents unless the benefactor requests or instructs that the gift, grant, or endowment be used for a specific purpose. The home shall deposit all moneys received pursuant to this subsection into the Grants and Donations Trust Fund. Moneys in the Grants and Donations Trust Fund shall be expended for the common benefit of the residents of the home, such as recreational equipment, improved facilities, recreational supplies, and goods and services offered or available to all residents.

(3)(a) There is created a Residents’ Deposits Trust Fund. All moneys received by the home pursuant to this subsection shall be deposited into the Residents’ Deposits Trust Fund, a local fund administered by the home and which is not a part of the State Treasury. The home’s financial manager shall account for all moneys deposited and any interest accruing on the trust fund.

(b) The residents of the home may voluntarily deposit moneys with the home, which the home shall receive and keep without charge in the Residents’ Deposits Trust Fund. Moneys deposited and interest earned may be withdrawn, in whole or in part, at the will of the resident. Any balance remaining upon the resident’s death, undisposed of by will and not paid to his or her heirs at law, shall be paid to the state in accordance with the provisions of chapter 717.

(c) Upon a resident’s discharge or voluntary departure from the home, if such moneys are not so demanded at the time of discharge or departure, or within a period of 3 years thereafter, or demanded by the heirs, devisees, or legatees in case of the resident’s decease after his or her discharge or voluntary departure, the same shall be paid to the state as provided in chapter 717.

History.—s. 14, ch. 92-80; s. 260, ch. 95-148; s. 51, ch. 96-418; s. 18, ch. 98-16; s. 7, ch. 2002-298; s. 3, ch. 2008-18.



296.41 - Audit; inspection; standards for the home.

296.41 Audit; inspection; standards for the home.—The home shall be open at any time to audit and inspection by the Auditor General and the Office of Program Policy Analysis and Government Accountability, as provided by law, the department, and the United States Department of Veterans Affairs, and to any other audits or inspections as required by law to maintain appropriate standards in the home. The standards that the department shall use to regulate the operation of the home shall be those prescribed by the United States Department of Veterans Affairs, provided that where the state’s standards are more restrictive, the standards of the state shall apply.

History.—s. 14, ch. 92-80; s. 98, ch. 2001-266.












TITLE XXI - DRAINAGE

Chapter 298 - DRAINAGE AND WATER CONTROL

298.001 - Districts designated as “water control” districts.

298.001 Districts designated as “water control” districts.—A water management district or a drainage district heretofore or hereafter created pursuant to the method authorized in this chapter or a water management district created by special act to operate under the authority of this chapter shall be designated as a water control district.

History.—s. 1, ch. 78-153.



298.005 - Definitions.

298.005 Definitions.—As used in this chapter, the term:

(1) “Jurisdictional water management district” means the chapter 373 water management district or districts within which the lands encompassed by a water control district are located.

(2) “Owner” means the owner of the freehold estate, subject to assessment pursuant to this chapter, as appears by the deed record. The term does not include reversioners, remaindermen, or mortgagees, who are not to be counted and need not be notified by publication or served by process, but are to be represented by the present owners of the freehold estate in any proceeding under this chapter.

(3) “Water control plan” means the comprehensive operational document that describes the activities and improvements to be conducted by a water control district authorized under this chapter and includes any district “plan of reclamation,” “water management plan,” or “plan of improvement” that details the system of water management improvements implemented by a water control district.

History.—s. 38, ch. 6458, 1913; RGS 1135; CGL 1490; s. 1, ch. 97-40; s. 1, ch. 98-329; s. 4, ch. 2000-308.

Note.—Former s. 298.68.



298.01 - Formation of water control district.

298.01 Formation of water control district.—It is the legislative intent that those water control districts established prior to July 1, 1980, pursuant to the process formerly contained in this section and former ss. 298.02 and 298.03, may continue to operate as outlined in this chapter. However, on and after that date, no water control district may be created except pursuant to s. 125.01 or a special act of the Legislature. Upon formation of a water control district by a special act of the Legislature, the circuit court of the county in which a majority of the land within the district is located shall thereafter maintain and have original and exclusive jurisdiction, coextensive with the boundaries and limits of the water control district without regard to county lines, for all purposes of this chapter.

History.—s. 1, ch. 6458, 1913; RGS 1098; CGL 1451; s. 7, ch. 22858, 1945; ss. 25, 35, ch. 69-106; s. 1, ch. 72-291; s. 1, ch. 79-5; s. 17, ch. 79-65; s. 1, ch. 80-281; s. 20, ch. 2015-2.



298.11 - Landowners’ meetings; election of board of supervisors; duties of Department of Environmental Protection.

298.11 Landowners’ meetings; election of board of supervisors; duties of Department of Environmental Protection.—

(1) Within 20 days after the effective date of a special act creating a district, notice of a landowners’ meeting shall be given as provided in the special act. The notice shall be published once a week for 2 consecutive weeks in a newspaper of general circulation in each county in which lands of the district are located, the last publication to be not less than 10 nor more than 15 days before the date of the meeting. The meeting of the owners of the lands located in the district shall be scheduled, at a day and hour specified, at some public place in the county within which most of the district lands are located, for the purpose of electing a board of three supervisors, to be composed of owners of the lands in the district and residents of the county or counties in which the district is located.

(2) The landowners, when assembled, shall organize by the election of a chair and secretary of the meeting, who shall conduct the election. At the election, each and every acre of assessable land in the district shall represent one share, and each owner shall be entitled to one vote in person or by proxy in writing duly signed, for every acre of assessable land owned by him or her in the district, and the three persons receiving the highest number of votes shall be declared elected as supervisors. The appointment of proxies shall comply with s. 607.0722. Landowners owning less than 1 assessable acre in the aggregate shall be entitled to one vote. Landowners with more than 1 assessable acre are entitled to one additional vote for any fraction of an acre greater than 1/2 acre, when all of the landowners’ acreage has been aggregated for purposes of voting. The landowners shall at such election determine the length of the terms of office of each supervisor so elected by them, which shall be respectively 1, 2, and 3 years, and they shall serve until their successors shall have been elected and qualified.

(3) The Department of Environmental Protection, at any such meeting, may represent the state, and shall have the right to vote for supervisors, or upon any matter that may come properly before said meeting to the extent of the acreage owned by the state in such district, provided such acreage is subject to assessment by the water control district, which vote may be cast by any person designated by said department. Guardians may represent their wards, executors and administrators may represent estates of deceased persons, and private corporations may be represented by their officers or duly authorized agents. The owners and proxy holders of district acreage who are present at a duly noticed landowners’ meeting shall constitute a quorum for the purpose of holding such election or any election thereafter.

(4) Any elected or appointed supervisor may be removed by the Governor for malfeasance, misfeasance, dishonesty, incompetency, or failure to perform the duties imposed upon him or her by this chapter, and any vacancies which may occur in any such office so filled by appointment shall be filled by the Governor as soon as practicable.

History.—s. 4, ch. 6458, 1913; RGS 1101; CGL 1454; ss. 25, 35, ch. 69-106; s. 7, ch. 72-291; s. 1, ch. 76-181; s. 4, ch. 79-5; s. 22, ch. 79-65; s. 22, ch. 91-221; s. 120, ch. 94-356; s. 885, ch. 95-148; s. 2, ch. 97-40; s. 2, ch. 98-329; s. 5, ch. 2000-308.



298.12 - Annual election of supervisors; term of office; vacancy.

298.12 Annual election of supervisors; term of office; vacancy.—

(1) Every year in the same month after the time for the election of the first board of supervisors, it shall call a meeting of the landowners in the district in the same manner as is provided for in s. 298.11, and the owners of land in such district shall meet at the stated time and place and elect one supervisor. Owners whose assessments have not been paid for the previous year are not entitled to vote. In case of their failure to elect, the Governor shall appoint such supervisor, who shall hold the supervisor’s office for 3 years or until his or her successor is elected and qualified; and in case of a vacancy in any office of supervisor elected by the landowners, the remaining supervisors or, if they fail to act within 30 days, the Governor may fill such vacancy until the next annual meeting, when a successor shall be elected for the unexpired term.

(2) A vacancy in any of the three elected positions on the Melbourne-Tillman Water Control District Board of Supervisors which is not filled by a vote of the district’s landowners pursuant to the provisions of this section shall be filled by the Brevard County Board of County Commissioners within 30 days. The supervisor so appointed shall fill such vacancy until the next annual meeting when a successor shall be elected by the landowners for the unexpired portion of the term. A vacancy in any of the two appointed supervisor positions shall be filled by the Brevard County Board of County Commissioners within 30 days.

History.—s. 5, ch. 6458, 1913; RGS 1102; CGL 1455; ss. 25, 35, ch. 69-106; s. 2, ch. 76-181; s. 5, ch. 79-5; s. 121, ch. 94-356; s. 886, ch. 95-148; s. 3, ch. 97-40; s. 3, ch. 98-329; s. 6, ch. 2000-308.



298.13 - Supervisor’s oath of office.

298.13 Supervisor’s oath of office.—Each supervisor, before entering upon his or her official duties, shall take and subscribe to an oath before some officer authorized by law to administer oaths, that the supervisor will honestly, faithfully and impartially perform the duties devolving upon him or her in office, as supervisor of the district in which he or she was elected or appointed, and that the supervisor will not neglect any of the duties imposed upon him or her by this chapter.

History.—s. 6, ch. 6458, 1913; RGS 1103; CGL 1456; s. 6, ch. 79-5; s. 261, ch. 95-148.



298.14 - Organization of board; annual reports to landowners; compensation of members of board.

298.14 Organization of board; annual reports to landowners; compensation of members of board.—Immediately after their election or appointment, the board of supervisors shall meet at some convenient place; choose one of their number to serve as president of the board; and elect as secretary some suitable person, who may or may not be a member of the board, and who may be required to execute bond for the faithful performance of the secretary’s duties, as the board of supervisors may require. Such board shall adopt a seal with a suitable device; and it shall keep a record of all of its proceedings in a substantially bound book to be kept for that purpose, which shall be open to inspection by any interested person or the person’s agent or attorney. The board of supervisors shall report to the landowners, at the annual meeting held under the provisions of s. 298.12, of what work has been done, either by engineers or otherwise. The members of the board shall be reimbursed for their travel expenses pursuant to s. 112.061, but shall receive no compensation for their service unless the landowners at the annual meeting determine to pay a compensation, which in no event may exceed $50 per day for the time actually engaged in work for the district and in attending sessions of the board; however, if the secretary is a member of the board, he or she is entitled to compensation as provided in this chapter.

History.—s. 7, ch. 6458, 1913; RGS 1104; CGL 1457; s. 11, ch. 63-400; s. 1, ch. 65-517; s. 1, ch. 83-170; s. 262, ch. 95-148.



298.15 - Record of proceedings.

298.15 Record of proceedings.—The board of supervisors of any district organized under this chapter shall cause to be kept a well-bound book, entitled “record of board of supervisors of   district,” in which shall be recorded minutes of all meetings, proceedings, certificates, bonds given by all employees and any and all corporate acts, which record shall at all times be open to the inspection of anyone interested, whether taxpayer or bondholder. Copies of the record of proceedings shall be filed with the jurisdictional water management district upon request. Any interested person, whether landowner or not, shall be permitted to inspect the record of proceedings.

History.—s. 28, ch. 6458, 1913; RGS 1125; CGL 1478; s. 8, ch. 72-291; s. 23, ch. 79-65; s. 122, ch. 94-356; s. 4, ch. 97-40.



298.16 - Appointment of district engineer; engineer’s duties.

298.16 Appointment of district engineer; engineer’s duties.—

(1) Within 30 days after organizing, the board of supervisors shall appoint a district engineer, who may be an individual, copartnership, or corporation, and who shall engage such assistants as the board of supervisors may approve. Such district engineer shall faithfully and honestly perform all the duties required of him or her by said supervisors, and deliver to his or her successor all instruments, papers, maps, documents, and other things that may have come into the district engineer’s hands by virtue of his or her employment.

(2) The district engineer shall have control of the engineering work in said district and may, whenever he or she deems it necessary, confer with the jurisdictional water management district, and he or she may, by and with the consent of the board of supervisors, consult any eminent engineer and obtain his or her opinion and advice concerning the reclamation of lands in said districts. The said engineer shall make all necessary surveys of the lands within the boundary lines of said district, as described in the petition, and of all lands adjacent thereto that will be improved or reclaimed in part or in whole by any system of drainage that may be outlined and adopted.

(3) The engineer shall make a report in writing to the board of supervisors, with maps and profiles of said surveys, which report shall contain a full and complete water control plan for draining and reclaiming the lands described in the petition, or adjacent thereto, from overflow or damage by water, with the length, width, and depth of such canals, ditches, dikes or levees, or other works that may be necessary, in conjunction with any canals, drains, ditches, dikes, levees or other works heretofore constructed or built by the Board of Trustees of the Internal Improvement Trust Fund, or any other person, that may now be in process of construction, or which may be hereafter built by them, that may be necessary or which can be advantageously used in such water control plan; and also, an estimate of the costs of carrying out and completing the water control plan, including the cost of superintending the same and all incidental expenses in connection therewith. Maps and profiles shall also indicate so far as necessary the physical characteristics of the lands, and location of any public roads, railroads and other rights-of-way, roadways and other property or improvements located on such lands. A copy of the report required by this section shall be filed with the jurisdictional water management district.

History.—s. 8, ch. 6458, 1913; RGS 1105; CGL 1458; ss. 25, 27, 35, ch. 69-106; s. 9, ch. 72-291; s. 24, ch. 79-65; s. 123, ch. 94-356; s. 887, ch. 95-148; s. 5, ch. 97-40; s. 4, ch. 98-329.



298.17 - Appointment and duties of treasurer of district; appointment of deputies; bond of treasurer; audit of books; disbursements by warrant; form of warrant.

298.17 Appointment and duties of treasurer of district; appointment of deputies; bond of treasurer; audit of books; disbursements by warrant; form of warrant.—The board of supervisors in any district shall select and appoint some competent person, bank or trust company, organized under the laws of the state, as treasurer of such district, who shall receive and receipt for all the drainage taxes collected by the county collector or collectors, and the treasurer shall also receive and receipt for the proceeds of all tax sales made under the provisions of this chapter. Said treasurer shall receive such compensation as may be fixed by the board of supervisors. Said board of supervisors shall also have the authority to employ a fiscal agent, who shall be either a resident of the state or some corporation organized under the laws of Florida and authorized by such laws to act as such fiscal agent for municipal corporations, who shall assist in the keeping of the tax books, collections of taxes, the remitting of funds to pay maturing bonds and coupons, and perform such other service in the general management of the fiscal and clerical affairs of the district as may be determined by such board; and said board shall have the right to define the duties of such fiscal agent and fix its compensation. Said board of supervisors shall furnish the secretary and the treasurer with necessary office room, furniture, stationery, maps, plats, typewriter, and postage. The secretary and the treasurer, or either of them, may appoint, by and with the advice and consent of the board of supervisors, one or more deputies as may be necessary. Said treasurer shall give bond in such amount as shall be fixed by the board of supervisors, conditioned that the treasurer will well and truly account for and pay out, as provided by law, all moneys received by him or her as taxes from the county collector, and the proceeds from tax sales for delinquent taxes, and from any other source whatever on account or claim of said district, which bond shall be signed by at least two sureties, or by some surety or bonding company, approved and accepted by said board of supervisors, and said bond shall be in addition to the bond for proceeds of sales of bonds, which is required by s. 298.47. Said bond shall be placed and remain in the custody of the president of the board of supervisors, and shall be kept separate from all papers in the custody of the secretary or treasurer. Said treasurer shall keep all funds received by him or her from any source whatever deposited at all times in some bank, banks, or trust company to be designated by the board of supervisors. All interest accruing on such funds shall, when paid, be credited to the district. The board of supervisors shall audit or have audited the books of the said treasurer of said district at least once each year and make a report thereof to the landowners at the annual meeting and publish a statement within 30 days thereafter, showing the amount of money received, the amount paid out during such year, and the amount in the treasury at the beginning and end of the year. A certified copy of said annual audit shall be filed with the state auditor. The treasurer of the district shall pay out funds of the district only on warrants issued by the district, said warrants to be signed by the president of the board of supervisors and attested by the signature of the secretary. All warrants shall be in the following form:

$  Fund   No. of Warrant

Treasurer of   Water Control District, State of Florida. Pay to     Dollars out of the money in   fund of   Water Control District. For

By order of board of supervisors of   Water Control District, Florida.

(President of District.)

Attest:       (Secretary of District.)

History.—s. 25, ch. 6458, 1913; RGS 1122; s. 1, ch. 9129, 1923; CGL 1475; s. 10, ch. 72-291; s. 7, ch. 79-5; s. 263, ch. 95-148.



298.18 - Supervisors to employ attorney for district; duty of attorney.

298.18 Supervisors to employ attorney for district; duty of attorney.—The board of supervisors within 30 days after organizing shall employ an attorney to act for the district and to advise said board. Such employment shall be evidenced by an agreement in writing, which, as far as possible, shall specify the exact amount to be paid to said attorney for all services and expenses. Such attorney shall conduct all legal proceedings and suits in court where the district is a party or interested, and shall in all legal matters advise the said board of supervisors, all officers, employees or agents of said district and board, and generally look after and attend to all matters of a legal nature for said board and district. When the said board may deem it necessary, it may, by and with the advice of said attorney, and under the like terms and conditions as above set forth, employ another attorney.

History.—s. 27, ch. 6458, 1913; RGS 1124; CGL 1477.



298.19 - Appointment and duties of superintendent of plant and operations and overseers.

298.19 Appointment and duties of superintendent of plant and operations and overseers.—For the purpose of preserving any ditch, drain, dike, levee or other work constructed or erected under the provisions of this chapter and for the taking care and the operation of the equipment owned by said district and the maintenance of the canals and other works of said district, including the removal of obstructions from the same, and such other duties as may be prescribed by said board, the board of supervisors may employ a superintendent of plant and operations who shall have charge and supervision of the works of the district after the construction of the same, and said board also may employ or appoint an overseer or overseers who shall hold their positions at the will of the board, and who shall assist said superintendent in the performance of the work aforesaid.

History.—s. 40, ch. 6458, 1913; RGS 1137; s. 1, ch. 9129, 1923; CGL 1492.



298.20 - Supervisors to fix compensation for work and employees.

298.20 Supervisors to fix compensation for work and employees.—The board of supervisors, except where otherwise provided, shall, by resolution, at time of hiring or appointing, provide for the compensation for work done by any officer, engineer, attorney, or other employee and shall also pay the fees, and necessary expenses of all court and county officers who may, by virtue of this chapter, render service to said district. Reimbursement of travel expenses shall be made as provided by s. 112.061. It is understood that the ordinary fee statute does not apply to services rendered under this chapter by any county officer, but each such officer shall receive only a reasonable compensation for services actually rendered, the same to be fixed by the court in which the proceeding is pending, except where otherwise provided in this chapter, that said districts or petitioners for such corporations may prepare, write or print all copies of petitions, writs, orders, and decrees or other papers, and furnish same to the clerk or other officer for his or her use, and in such event said officer shall be entitled to receive as compensation for issuing the said writs and copies of petitions, decrees, orders, or other papers, only the reasonable value of the services actually rendered.

History.—s. 37, ch. 6458, 1913; RGS 1134; CGL 1489; s. 19, ch. 63-400; s. 8, ch. 79-5; s. 264, ch. 95-148.



298.21 - Supervisors may remove officers and employees.

298.21 Supervisors may remove officers and employees.—The board of supervisors may at any time remove any officer, attorney, chief engineer or other employee appointed or employed by said board.

History.—s. 47, ch. 6458, 1913; RGS 1144; CGL 1501.



298.22 - Powers of supervisors.

298.22 Powers of supervisors.—The board of supervisors of the district has full power and authority to construct, complete, operate, maintain, repair, and replace any and all works and improvements necessary to execute the water control plan. Subject to the applicable provisions of chapter 373 or chapter 403, the board of supervisors:

(1) May employ persons and purchase machinery to directly supervise, construct, maintain, and operate the works and improvements described in the water control plan, or may contract with others for the supervision, construction, maintenance, and operation of such works and improvements either as a whole or in part. Contracts for the construction of district facilities must be awarded under s. 255.20 and applicable general law.

(2) May clean out, straighten, open up, widen, or change the course and flow, alter or deepen any canal, ditch, drain, river, watercourse, or natural stream; and concentrate, divert, or divide the flow of water in or out of said district; construct and maintain main and lateral ditches, canals, levees, dikes, dams, sluices, revetments, reservoirs, holding basins, floodways, pumping stations, and siphons, and may connect same, or any of them, with any canals, drains, ditches, levees, or other works that may have been heretofore, or which may be hereafter constructed by the Department of Environmental Protection or jurisdictional water management district, and with any natural stream, lake, or watercourse in or adjacent to said district.

(3) May build and construct any other works and improvements deemed necessary to preserve and maintain the works in or out of said district; acquire, construct, operate, maintain, use, purchase, sell, lease, convey, or transfer real or personal property, including pumping stations, pumping machinery, motive equipment, electric lines and all appurtenant or auxiliary machines, devices, or equipment.

(4) May contract for the purchase, construction, operation, maintenance, use, sale, conveyance and transfer of the said pumping stations, machinery, motive equipment, electric lines and appurtenant equipment, including the purchase of electric power and energy for the operation of the same.

(5) May construct or enlarge, or cause to be constructed or enlarged, any and all bridges that may be needed in or out of said district, across any drain, ditch, canal, floodway, holding basin, excavation, public highway, railroad right-of-way, track, grade, fill or cut; construct roadways over levees and embankments; construct any and all of said works and improvements across, through or over any public highway, railroad right-of-way, track, grade, fill or cut, in or out of said district; remove any fence, building or other improvements, in or out of said district.

(6) Shall have the right to hold, control and acquire by donation or purchase and if need be, condemn any land, easement, railroad right-of-way, sluice, reservoir, holding basin or franchise, in or out of said district, for right-of-way, holding basin for any of the purposes herein provided, or for material to be used in constructing and maintaining said works and improvements for implementation of the district water control plan.

(7) May condemn or acquire, by purchase or grant, for the use of the district, any land or property within or without said district not acquired or condemned by the court as identified in the engineer’s report, and shall follow the procedure set out in chapter 73. Such powers to condemn or acquire any land or property within or without the district shall also be available for implementing requirements imposed on those districts subject to s. 373.4592.

(8) May adopt resolutions and policies to implement the purposes of this chapter.

(9) May assess and collect reasonable fees for the connection to and use of the works of the district.

(10) May implement and authorize the comprehensive water control activities, including flood protection, water quantity management, and water quality protection and improvement, described in the water control plan.

(11) May construct and operate facilities for the purpose of controlling and preventing the spread or introduction of agricultural pests and diseases.

(12) May construct, manage, or authorize construction and management of resource-based recreational facilities that may include greenways, trails, and associated facilities.

History.—s. 26, ch. 6458, 1913; s. 1, ch. 7897, 1919; RGS 1123; CGL 1476; s. 1, ch. 14714, 1931; ss. 25, 27, 35, ch. 69-106; s. 11, ch. 72-291; s. 1, ch. 85-154; s. 9, ch. 94-115; s. 124, ch. 94-356; s. 6, ch. 97-40; s. 5, ch. 98-329; s. 7, ch. 2000-308; s. 9, ch. 2001-275; s. 1, ch. 2005-238.



298.225 - Water control plan; plan development and amendment.

298.225 Water control plan; plan development and amendment.—

(1) Effective October 1, 1998, any plan of reclamation, water management plan, or plan of improvement developed and implemented by a water control district created by this chapter or by special act of the Legislature is considered a “water control plan” for purposes of this chapter.

(2) By October 1, 2000, the board of supervisors of each water control district must develop or revise the district’s water control plan to reflect the minimum applicable requirements set forth in subsection (3).

(3) Each water control plan for a district or unit must contain, if applicable:

(a) Narrative descriptions of the statutory responsibilities and powers of the water control district.

(b) A map delineating the legal boundary of the water control district and identifying any subdistricts or units within the district.

(c) Narrative descriptions of land use within the district and all existing district facilities and their purpose and function, and a map depicting their locations.

(d) Engineering drawings and narrative sufficient to describe each facility’s capacity for the management and storage of surface waters and potable water supply, if applicable.

(e) A description of any environmental or water quality program that the water control district has implemented or plans to implement.

(f) A map and narrative description of any area outside the water control district’s legal boundary for which the district provides services.

(g) Detailed descriptions of facilities and services that the water control district plans to provide within 5 years.

(h) A description of the administrative structure of the water control district.

(4) Information contained within a district’s facilities plan prepared pursuant to s. 189.08 which satisfies any of the provisions of subsection (3) may be used as part of the district water control plan.

(5) Before final adoption of the water control plan or plan amendment under s. 298.301, the board of supervisors must submit the proposed plan or amendment to the jurisdictional water management district for review. Within 60 days after receipt of the proposed water control plan or amendment, the governing board of the jurisdictional water management district, or the executive director or designee, if delegated, must review the proposed plan or amendment for consistency with the applicable water resource plans and policies and recommend to the board of supervisors any proposed changes. If the jurisdictional water management district determines that the proposed plan or amendment is incomplete, it may notify the water control district and request additional information. Upon such request, the deadline for review may be extended as agreed by the water control district and the jurisdictional water management district. Within 60 days after receipt of the applicable water management district’s recommended changes, the board of supervisors shall include the recommendations in the water control plan or plan amendment to the extent practicable. If the recommendations are not incorporated, the board of supervisors must specify its reasons in the water control plan or plan amendment adopted. A copy of the water control plan must be filed with the jurisdictional water management district and each local general purpose government within which all or a portion of the district’s lands are located. A district which has an adopted water control plan and is located entirely within an unincorporated portion of a county shall be the exclusive provider within the district for services and facilities as authorized by this chapter or special act and included in an adopted water control plan.

(6) The review or approval of the water control plan by the applicable water management district shall not constitute the granting of any permit necessary for the construction or operation of any water control district work and cannot be relied upon as any future agency action on a permit application.

(7) The board of supervisors must review the water control plan at least every 5 years following its initial development and adoption, and to the extent necessary, amend the plan in accordance with s. 298.301.

(8) If the preparation of a water control plan, engineer’s report, or amendments thereto under this section do not result in revision of the district’s current plan or require the increase of any levy of assessments or taxes beyond the maximum amount previously authorized by general law, special law, or judicial proceeding, a change in the use of said assessments or taxes, or substantial change to district facilities, the provisions of s. 298.301(2)-(9) do not apply to the plan adoption process. This section and s. 298.301 do not apply to minor, insubstantial amendments to district plans or engineer’s reports, and such amendments or reports may be adopted by resolution of the board of supervisors. Minor, insubstantial amendments include amendments to the water control plan which replace, relocate, reconstruct, or improve and upgrade district facilities and operations consistent with the adopted water control plan, but which do not require increasing assessments beyond the maximum amount authorized by law, or amendments to engineer’s reports which do not increase the total assessment of benefits.

History.—s. 7, ch. 97-40; s. 6, ch. 98-329; s. 85, ch. 99-13; s. 8, ch. 2000-308; s. 2, ch. 2005-238; s. 82, ch. 2014-22.



298.23 - Supervisors authorized to take land for rights-of-way, etc.; payment.

298.23 Supervisors authorized to take land for rights-of-way, etc.; payment.—The board of supervisors of a district organized under this chapter shall not have the right to enter upon, or appropriate, any land for rights-of-way, holding basins or other works of the district, until the prices awarded to the owners of such land shall have been paid to such owners, or into the hands of the clerks of the circuit courts of the county or counties within which the respective lands are located for the use of such owners; and if the sums awarded be not so paid within 5 years from the date of filing the engineer’s reports, all proceedings as to the taking of such property for rights-of-way, holding basins and other works, not so paid for, shall abate at the cost of said district. Whenever any land is acquired by any district under the provisions of this chapter and the price of such property has been paid the owner by the district, the title, use, possession and enjoyment of such property shall pass from the owner and be vested in the district, and subject to its use, profit, employment and final disposition. The price awarded for all lands acquired by any district for rights-of-way, holding basins, or other works, and the amount of damage assessed by the board of supervisors to any tract or parcel of land or other property in the district, shall be paid in cash to the owner thereof or to the clerk of the court for the use of such owner, and that portion of any tract or parcel of land not taken for use of the district shall be assessed for the benefits accruing in accordance with the provisions in this chapter.

History.—s. 29, ch. 6458, 1913; RGS 1126; CGL 1479; s. 9, ch. 79-5; s. 8, ch. 97-40.



298.24 - Bridge construction.

298.24 Bridge construction.—All bridges contemplated by this chapter and all enlargements of bridges already in existence shall be built and enlarged according to and in compliance with the plans, specifications and orders made or approved by the chief engineer of the district. If any such bridge shall belong to any corporation, or be needed over a public highway or right-of-way of any corporation, the secretary of said board of supervisors shall give such corporation notice by delivering to its agent or officer, in any county wherein said district is situate, a copy of the order of the board of supervisors of said district declaring the necessity for the construction or enlargement of said bridge. A failure to construct or enlarge such bridge, within the time specified in such order, shall be taken as a refusal to do said work by said corporation, and thereupon the said board of supervisors shall proceed to let the work of constructing or enlarging the same at the expense of the corporation for the cost thereof, which costs shall be collected by said board of supervisors from said corporation, by suit therefor, if necessary. But before said board of supervisors shall let such work, it shall give some agent or officer of said corporation, authorized by the laws of this state to accept service of summons, or upon whom service of summons for said corporation might be made, at least 20 days’ actual notice of the time and place of letting such work. Any owner of land, within or without the district, may, at the owner’s expense, and in compliance with the terms and provisions of this chapter, construct a bridge across any drain, ditch, canal, or excavation in or out of said district. Each district shall have full authority to construct and maintain any ditch or lateral provided in its water control plan, across any of the public highways of this state, without proceedings for the condemnation of the same, or being liable for damages therefor. Within 10 days after a dredge boat or any other excavating machine shall have completed a ditch across any public highway, a bridge shall be constructed and maintained over such drainage ditch where the same crosses such highway; provided, however, the word corporation as used in this section shall not apply to counties.

History.—s. 30, ch. 6458, 1913; RGS 1127; CGL 1480; s. 10, ch. 79-5; s. 265, ch. 95-148; s. 9, ch. 97-40.



298.25 - Type of bridges over drains in large counties.

298.25 Type of bridges over drains in large counties.—Whenever any district cuts or digs a drain, canal or ditch across any public highway, in counties having a population of not less than 130,000, according to the last preceding state census, the style, type and character of such bridge shall be determined by the engineer of the county and the chief engineer of the district, and approved by a majority of the board of county commissioners of the county or counties in which the lands within the district are located; and the cost of the same, as estimated by the chief engineer of the district, shall be included by the district board of supervisors in the assessment for the construction of the water control plan.

History.—ss. 1, 2, ch. 11344, 1925; CGL 1481, 1482; s. 11, ch. 79-5; s. 10, ch. 97-40.



298.26 - District engineer to make annual reports to supervisors; approval of reports; water control plan.

298.26 District engineer to make annual reports to supervisors; approval of reports; water control plan.—The district engineer shall make a report in writing to the board of supervisors once every 12 months or as directed by the board. The report shall describe the progress made and activities undertaken in furtherance of the water control plan, and may include suggestions and recommendations to the board as the district engineer deems appropriate. Upon receipt of the final report of said engineer concerning the surveys made of the lands contained in the district organized and the lands adjacent thereto and for reclaiming the same, the board of supervisors shall adopt such report, or any modification thereof approved by the district engineer, after consulting with him or her or someone representing the district engineer.

History.—s. 9, ch. 6458, 1913; RGS 1106; CGL 1459; s. 12, ch. 72-291; s. 25, ch. 79-65; s. 125, ch. 94-356; s. 888, ch. 95-148; s. 11, ch. 97-40; s. 7, ch. 98-329.



298.28 - Watercourses to be connected with drainage of district; connecting drains after completion of plan of drainage.

298.28 Watercourses to be connected with drainage of district; connecting drains after completion of plan of drainage.—At the time of the construction, in any district incorporated under this chapter, of the water control plan, all canals, ditches or systems of drainage already constructed in said district and all watercourses shall, if necessary to the drainage of any lands in said district, be connected with and made a part of the works and improvements of the plan of drainage of said district, but no canals, ditches, drains, or systems of drainage constructed in said district, after the completion of the aforesaid plan of drainage of said district, shall be connected therewith, unless the consent of the board of supervisors shall be first had and obtained; which consent shall be in writing and shall particularly describe the method, terms and conditions of such connection, and shall be approved by the chief engineer. Said connection, if made, shall be in strict accord with the method, terms, and conditions laid down in said consent. If the landowners wishing to make such connection are refused by the board of supervisors, or decline to accept the consent granted, the said landowners may file a petition for such connection in the circuit court having jurisdiction in said district, and the matter in dispute shall in a summary manner be decided by said court, which decision shall be final and binding on the district and landowners. No connection with the works or improvements of said plan of drainage of said district, or with any canal, ditch, drain or artificial drainage, wholly within said district, shall be made, caused or affected by any landowners, company or corporation, municipal or private, by means of, or with, any ditch, drain, cut, fill, roadbed, levee, embankment or artificial drainage, wholly without the limits of said district, unless such connection is consented to by the board of supervisors, or in the manner provided for in this chapter.

History.—s. 48, ch. 6458, 1913; RGS 1145; CGL 1502; s. 12, ch. 97-40.



298.301 - District water control plan adoption; district boundary modification; plan amendment; notice forms; objections; hearings; assessments.

298.301 District water control plan adoption; district boundary modification; plan amendment; notice forms; objections; hearings; assessments.—

(1) District infrastructure and works must be implemented pursuant to a water control plan. In the execution of the powers and authorities granted in this chapter, the district’s action must be consistent with any adopted local government comprehensive plan within which the lands of the district are located. The board of supervisors may, by resolution at a regular or special meeting noticed pursuant to chapter 189, consider the adoption of a district water control plan or plan amendment. Notice, hearing, and final adoption of any proposed water control plan or plan amendment must comply with the provisions of this chapter. For any district that was created or whose authorities or boundaries have been amended by special act, lands may be added to or deleted only through legislative modification of the special act. For those districts existing solely by judicial decree, lands may be added to or deleted from such districts by decree of the circuit court of the county in which the majority of the land within the district is located.

(2) Before adopting a water control plan or plan amendment, the board of supervisors must adopt a resolution to consider adoption of the proposed plan or plan amendment. As soon as the resolution proposing the adoption or amendment of the district’s water control plan has been filed with the district secretary, the board of supervisors shall give notice of a public hearing on the proposed plan or plan amendment by causing publication to be made once a week for 3 consecutive weeks in a newspaper of general circulation published in each county in which lands and other property described in the resolution are situated. The notice must be in substantially the following form:

Notice of Hearing

To the owners and all persons interested in the lands corporate, and other property in and adjacent to the   name of district   District.

You are notified that the   name of district   District has filed in the office of the secretary of the district a resolution to consider approval of a water control plan or an amendment to the current water control plan to provide   here insert a summary of the proposed water control plan or plan amendment  . On or before its scheduled meeting of   (date and time)   at the district’s offices located at   (list address of offices)   written objections to the proposed plan or plan amendment may be filed at the district’s offices. A public hearing on the proposed plan or plan amendment will be conducted at the scheduled meeting, and written objections will be considered at that time. At the conclusion of the hearing, the board of supervisors may determine to proceed with the process for approval of the proposed plan or plan amendment and direct the district engineer to prepare an engineer’s report identifying any property to be taken, determining benefits and damages, and estimating the cost of implementing the improvements associated with the proposed plan or plan amendment. A final hearing on approval of the proposed plan or plan amendment and engineer’s report shall be duly noticed and held at a regularly scheduled board of supervisors meeting at least 25 days but no later than 60 days after the last scheduled publication of the notice of filing of the engineer’s report with the secretary of the district.

Date of first publication:   ,   (year)

(Chair or President, Board of Supervisors)

County, Florida

(3) In addition to the publication of notice, a copy of the notice shall be served by first class mail on any owner of land within the district as shown on the current tax rolls, the water management district created under chapter 373 within which the district is located, the board of county commissioners of the county, and the governing body of any municipality within which the district is located.

(4) The engineer may at any time call upon the attorney of the district for legal advice and information relative to her or his duties. The engineer shall proceed to view the premises and identify all lands, within or without the district, to be acquired by purchase or condemnation and used for rights-of-way, or other works set out in the proposed plan or plan amendment. The engineer shall, with the advice of the district attorney, staff, and consultants, determine the amount of benefits and the amount of damages, if any, that will accrue to each subdivision of land (according to ownership), from carrying out and putting into effect the proposed plan or plan amendment. The engineer shall determine only those benefits that are derived from the construction of the works and improvements set out in the proposed plan or plan amendment. The engineer has no power to change the proposed plan or plan amendment without board approval.

(5) The engineer shall prepare a report arranged in tabular form, the columns of which are to be headed as follows: column one, “owner of property”; column two, “description of property”; column three, “number of acres”; column four, “amount of determined benefit”; column five, “amount of determined damages”; column six, “number of acres to be taken for rights-of-way, district works, etc.” The engineer shall also, by and with the advice of other employees and consultants of the district, estimate the cost of the works set out in the proposed plan or plan amendment, including the cost of and the probable expense of organization and administration. A maintenance assessment recommendation must also be included in each engineer’s report. However, the maintenance assessment may not be considered as part of the costs of installation or construction specified by the proposed plan or plan amendment in determining whether benefits exceed damages. The report shall be signed by the engineer and filed in the office of the secretary of the district. The secretary of the district, or deputy thereto, shall assist as needed in preparation of the report.

(6) Upon the filing of the engineer’s report, the board of supervisors shall give notice thereof by arranging the publication of the notice of filing of the engineer’s report together with a geographical depiction of the district once a week for 2 consecutive weeks in a newspaper of general circulation in each county in the district. A location map or legal description of the land shall constitute a geographical depiction. The notice must be substantially as follows:

Notice of Filing Engineer’s Report for

District

Notice is given to all persons interested in the following described land and property in    County (or Counties), Florida, viz.:   (Here describe land and property)   included within the     district that the engineer hereto appointed to determine benefits and damages to the property and lands situated in the district and to determine the estimated cost of construction required by the water control plan, within or without the limits of the district, under the proposed water control plan or plan amendment, filed her or his report in the office of the secretary of the district, located at   (list address of district offices)  , on the    day of    ,   (year)  , and you may examine the report and file written objections with the secretary of the district to all, or any part thereof, on or before   (enter date 20 days after the last scheduled publication of this notice, which date must be before the date of the final hearing)  . The report recommends   (describe benefits and damages)  . A final hearing to consider approval of the report and proposed water control plan or plan amendment shall be held   (time, place, and date at least 25 days but no later than 60 days after the last scheduled publication of this notice)  .

Date of first publication:   ,   (year)

(Chair or President, Board of Supervisors)

County, Florida

(7) Any party identified in subsection (3) may file written objections with the secretary of the district to any part or all of the engineer’s report and the proposed plan or plan amendment, within 20 days after the last published notice of filing of the engineer’s report.

(8) All objections and proposed revisions to the engineer’s report, water control plan, or plan amendment must be heard and determined by the board of supervisors at the public hearing so as to carry out liberally the purposes and needs of the district. If the board of supervisors determines at the final public hearing, upon examination of the engineer’s report and upon hearing all of the objections or proposed revisions, that the estimated cost of construction of improvements contemplated in the plan or plan amendment is less than the benefits determined for the lands in the district, the board of supervisors may approve and confirm the engineer’s report and water control plan or plan amendment; or, if the board of supervisors determines that any of the objections or proposed revisions to the engineer’s report, water control plan, or plan amendment should be sustained or implemented, it shall order the engineer’s report and water control plan or plan amendment changed to conform with its findings, and when changed, the board of supervisors shall approve and confirm or disapprove, as appropriate, the engineer’s report and water control plan or plan amendment and enter its order approving or disapproving, as appropriate, the engineer’s report and proposed water control plan or plan amendment as so revised. When any land or other property is shown by the engineer’s report to be needed for rights-of-way, or other works, the board of supervisors may institute proceedings under chapter 73 or chapter 74 in the circuit court of the proper county to condemn the lands and other property that must be taken or damaged in the making of improvements, with the right and privilege of paying into court a sum to be fixed by the circuit court judge and of proceeding with the work, before the assessment by the jury.

(9) The approval and confirmation of the engineer’s report by the board of supervisors establishes the amount and apportionment of assessments contained therein. The assessments so established are final and conclusive as to all land assessed, unless within 30 days after approval and confirmation of the engineer’s report an action for relief is brought in a court of competent jurisdiction. If the assessment against any land is reduced or abated by the court, the board of supervisors shall cause the engineer’s report to be amended accordingly. Unless such an action is commenced within the 30-day period, the assessment set forth in the engineer’s report is final and nonappealable as to such land.

History.—s. 13, ch. 97-40; s. 8, ch. 98-329; s. 21, ch. 99-6; s. 11, ch. 99-7; s. 3, ch. 2005-238.



298.305 - Assessing land for development; apportionment of assessment.

298.305 Assessing land for development; apportionment of assessment.—

(1) After the engineer’s report has been approved by the board of supervisors, the proposed water control plan or plan amendment has been finally adopted, and the lists of lands with the assessed benefits have been filed in the office of the secretary of the district, then the board of supervisors shall levy a non-ad valorem assessment as approved by the board on all lands in the district to which benefits have been assessed, to pay the costs of the completion of the proposed works and improvements, as shown in the adopted plan or plan amendment and in carrying out the objectives of the district; and, in addition thereto, 10 percent of the total amount for contingencies. The assessment must be apportioned to and levied on each assessable tract of land in the district. Under s. 298.54, the board of supervisors may also levy a maintenance assessment on all lands in the district to which benefits have been assessed as may be necessary to operate and maintain the district works and activities and to defray the current expenses of the district. A maintenance assessment recommendation for the operation and maintenance of the district works and activities must be included in each engineer’s report considered by the board.

(2) The board of supervisors may issue bonds in accordance with s. 298.47 to pay the cost of the works and improvements described in the water control plan. Upon such determination, the board of supervisors shall levy a non-ad valorem assessment in a sum not less than an amount, 90 percent of which shall be equal to the principal of said bonds. In no event shall the total amount of all bonds to be issued by the district exceed 90 percent of the benefits assessed upon the lands of the district. Bonds issued under this section shall draw interest at a rate provided by general law and shall be made payable at such time and place as the board of supervisors may determine. The amount of the interest that will accrue on the bonds, as estimated by the board of supervisors, shall be included and added to the assessment, but the interest to accrue on the bonds shall not be included as part of the cost of construction in determining whether or not the expenses and costs of making the improvements shown in the water control plan are equal to, or in excess of, the benefits assessed.

History.—s. 14, ch. 97-40.



298.329 - When works insufficient, supervisors have power to make a new or amended plan; additional levy; issuance of bonds; procedure.

298.329 When works insufficient, supervisors have power to make a new or amended plan; additional levy; issuance of bonds; procedure.—

(1) If the works set out in the district water control plan are found insufficient to develop, in whole or in part, any or all of the lands of the district, the board of supervisors shall have the right to formulate a new or amended water control plan, containing new or modified public infrastructure or other authorized works, and additional assessments may be made in conformity with s. 298.305, the same to be made in proportion to the increased benefits accruing to the lands because of the additional works. Such new or amended plan shall be subject to review by the applicable water management district in accordance with s. 298.225.

(2) If the board of supervisors determines at any time that the amount of total assessments levied under this chapter or the funds derived from the sale of bonds are insufficient to pay the cost of works set out in the water control plan, the board of supervisors may make an additional levy to provide funds to complete the works and, in addition, up to 10 percent of the total amount for contingencies; and, may issue bonds to finance the increased cost of completing the works described in the water control plan; however, the principal amount of the additional bonds and the principal amount of any bonds previously issued to finance the works must not, in the aggregate, exceed 90 percent of the benefits assessed.

(3) If the board of supervisors determines at any time that the water control plan requires modification and that the amount of the total assessments levied under this chapter or the funds derived from the sale of bonds are insufficient to carry out the water control plan with the proposed modification, the board of supervisors may initiate plan amendment proceedings.

(4) After the engineer’s report has been approved and the resolution amending the water control plan adopted by the board of supervisors, the board may levy a non-ad valorem assessment on all lands in the district to which benefits have been assessed to pay the increased cost of completing the works and improvements described in the water control plan as amended. The assessment may include the cost of maintaining and operating the facilities and all incidental expenses in connection therewith, plus an additional 10 percent of the total amount for contingencies. The additional assessments authorized to be levied under this section must be levied and collected in the same manner as the original assessments.

(5) The issuance of bonds under the provisions of this section must comply with the provisions of s. 298.47. Any additional tax authorized to be levied for completion of the works and improvements described in the water control plan must be apportioned to and levied upon each tract of land in the district in proportion to the benefits assessed against it and not in excess thereof; and, if bonds are issued, the amount of the interest that will accrue on the bonds, as estimated by the board of supervisors, must be included and added to the additional levy. The interest to accrue on the bonds must not be included as part of the cost of construction in the determination of whether or not the expenses and costs of making the improvements shown in the water control plan are equal to or in excess of the benefits assessed.

History.—s. 15, ch. 97-40; s. 9, ch. 98-329.



298.333 - Assessments and costs; a lien on land against which levied.

298.333 Assessments and costs; a lien on land against which levied.—All non-ad valorem assessments provided for in this chapter, together with all penalties for default in payment of the same and all costs in collecting the same, constitutes, from the date of assessment thereof until paid, a lien of equal dignity with the liens for county taxes and other taxes of equal dignity with county taxes upon all the lands against which such assessments have been levied and assessed, pursuant to s. 197.3632.

History.—s. 16, ch. 97-40.



298.341 - When unpaid assessments delinquent; penalty.

298.341 When unpaid assessments delinquent; penalty.—All non-ad valorem assessments provided for in this chapter become delinquent and bear penalties on the amount of the assessments in the same manner as county taxes. The assessments shall, from January 1 of each year assessable property is liable for district assessments, constitute a lien until paid on the property against which assessed and are enforceable in the same manner as county taxes.

History.—s. 18, ch. 97-40; s. 4, ch. 2005-238.



298.345 - Enforcement of non-ad valorem assessments.

298.345 Enforcement of non-ad valorem assessments.—The collection and enforcement of all non-ad valorem assessments levied by the district shall be at the same time and in like manner as county taxes, and the provisions of the Florida Statutes relating to the sale of lands for unpaid and delinquent county taxes, the issuance, sale, and delivery of tax certificates for such unpaid and delinquent county taxes, the redemption thereof, the issuance to individuals of tax deeds based thereon, and all other procedures in connection therewith, apply to the district and the delinquent and unpaid assessments and taxes of the district to the same extent as if the statutory provisions were expressly set forth in this chapter. All non-ad valorem assessments are subject to the same discounts as county taxes.

History.—s. 19, ch. 97-40.



298.349 - Uniform initial acreage assessment for payment of expenses.

298.349 Uniform initial acreage assessment for payment of expenses.—There is levied upon each acre of land within a water control district created on or after July 1, 1997, a uniform initial assessment of $50 per acre for the year in which the district is created, to be used by the district, through its board of supervisors, for the purpose of district administration, paying expenses incurred or to be incurred in making surveys of the lands in the district, assessing benefits and damages, and other expenses necessarily incurred, as estimated or determined by the board of supervisors, before the board collects or receives funds under the remaining provisions of this chapter. The assessment constitutes a lien upon the lands in the district from the effective date of the special act creating the district and must be collected by the district. If the board of supervisors determines that it is necessary to obtain funds to pay any expenses incurred or to be incurred in organizing the district, or any other expenses relating to the conduct and operation of the district, before a sufficient sum can be obtained by collecting the acreage assessment levied by this section, the board may borrow a sufficient sum of money for any of those purposes, may issue notes or bonds therefor, and may pledge any and all assessments of the initial acreage assessment levied under the provisions of this section for the repayment thereof. The board of supervisors may issue notes or bonds to any person or persons performing work or services or furnishing anything of value in the organization of the district or for any other expenses necessarily incurred before the receipt of funds arising from assessments or benefits.

History.—s. 20, ch. 97-40.



298.353 - Unit development; powers of board of supervisors to designate units of district; financing assessments for each unit.

298.353 Unit development; powers of board of supervisors to designate units of district; financing assessments for each unit.—The board of supervisors of the district may designate areas or parts of the district as separate administrative and financial “units.” Units must be created or modified as a part of and through the adoption of a water control plan or plan amendment as provided in this chapter. The units into which the district is divided must be given appropriate numbers or names by the board of supervisors so that the units can be readily identified and distinguished. The board may fix and determine the location, area, and boundaries of the lands to be included in each unit, the type and amount of work required in the unit and the order of development, and the method of carrying on the work in each unit. The unit system provided by this section may be conducted, and all the proceedings by this section and this chapter authorized in respect to such unit or units may be carried on and conducted, whenever the board of supervisors finds that it is appropriate. If the board finds that it is advisable to implement the district infrastructure and service plans by units, as authorized by this section, the board shall, by resolution duly adopted and entered upon its minutes, declare its purpose to conduct the work accordingly, and shall proceed through the water control plan adoption or amendment process described in s. 298.301 to fix the number, location, boundaries, and description of lands within each unit or units and give them appropriate numbers or names. All provisions of this chapter shall apply within all units, and the enumeration of or reference in this section to specific powers or duties of the supervisors does not limit or restrict the application of any and all of the proceedings and powers in this chapter within all units. For water control plans applicable to one or more units, but to less than the entire district, the notices to district landowners or municipalities required under s. 298.301 need be provided only to owners of lands within the affected unit or units and municipalities within whose boundaries unit lands are located. All assessments, levies, taxes, bonds, and other obligations made, levied, assessed, or issued for or in respect to any unit or units constitute a lien and charge solely and only upon the lands in the unit or units, respectively, for the benefit of which the same have been levied, made, or issued, and not upon the remaining units or lands in the district. However, bonds may be payable from assessments imposed on more than one unit. The board of supervisors may at any time amend the location and description of lands in any unit or units by proceeding in accordance with the provisions of this section for the original creation of the unit or units. If, after the approval of the engineer’s report of benefits in any unit or units or the issuance of bonds or other obligations that are payable from taxes or assessments for benefits levied upon lands within any unit or units, the board of supervisors finds that the infrastructure or service plan for the unit or units is insufficient or inadequate for efficient development, the plan may be amended or changed and the unit or units may be amended or changed as provided in this section, by changing the location and description of lands in the unit or units, by detaching lands therefrom, or by adding lands thereto pursuant to this chapter. However, a change or amendment to a designated unit is not authorized if it has the effect of impairing a debt or other obligation of the unit or the district.

History.—s. 21, ch. 97-40; s. 10, ch. 98-329.



298.36 - Lands belonging to state assessed; drainage tax record.

298.36 Lands belonging to state assessed; drainage tax record.—

(1) The benefits, and all lands in said district belonging to the state, shall be assessed to, and the taxes thereon shall be paid by, the state out of funds on hand, or which may hereafter be obtained, derived from the sale of lands belonging to the state. This provision shall apply to all taxes in any district including maintenance and ad valorem taxes, either levied under this or any other law, and to taxes assessed for preliminary work and expenses, as provided in s. 298.349, as well as to the taxes provided for in this section.

(2) The secretary of the board of supervisors, as soon as said total tax is levied, shall, at the expense of the district, prepare a list of all taxes levied, in the form of a well-bound book, which book shall be endorsed and named “DRAINAGE TAX RECORD OF   WATER CONTROL DISTRICT   COUNTY, FLORIDA,” which endorsement shall be printed or written at the top of each page in said book, and shall be signed and certified by the president and secretary of the board of supervisors, attested by the seal of the district, and the same shall thereafter become a permanent record in the office of said secretary.

History.—s. 17, ch. 6458, 1913; RGS 1114; s. 1, ch. 12040, 1927; CGL 1467; s. 17, ch. 79-5; s. 22, ch. 97-40.



298.365 - Collection of annual installment tax; lien.

298.365 Collection of annual installment tax; lien.—Annual installment taxes levied under s. 298.36 shall become due and be collected during each year at the same time that county taxes are due and collected, and said annual installment and levy shall be evidenced to and certified by the board of supervisors not later than June 1 of each year to the property appraisers of counties in which lands of the district are situated. Said tax shall be extended by the county property appraisers on the county tax rolls and shall be collected by the tax collectors in the same manner and time as county taxes and the proceeds thereof paid to said district. Said tax shall be a lien until paid on the property against which assessed and enforceable in like manner as county taxes.

History.—s. 16, ch. 72-291; s. 1, ch. 77-102; s. 1, ch. 86-54.



298.366 - Delinquent taxes; penalties.

298.366 Delinquent taxes; penalties.—All taxes provided for in this chapter shall be and become delinquent and bear penalties on the amount of said taxes in the same manner as county taxes.

History.—s. 17, ch. 72-291.



298.401 - Property appraisers and tax collectors; compensation; characterization of services.

298.401 Property appraisers and tax collectors; compensation; characterization of services.—

(1) In any district or subdistrict whose area shall extend into not more than two counties, the property appraisers of each county containing lands within such districts where drainage taxes are assessed on the county tax roll by the county property appraiser shall be paid an amount equal to 1 percent of the total of taxes of the district, by each assessed within his or her county, except errors, and 1 percent on delinquent taxes when redeemed. The tax collectors of each county containing lands within the district shall be paid an amount equal to 1 percent of the total of taxes of the district by each collected, and 1 percent upon delinquent taxes when collected.

(2) The services of the property appraisers and tax collectors in assessing and collecting such district taxes are hereby declared to be special services performed directly for these districts, and any payment therefor shall not be considered a part of the general income of the official’s office nor come under the provisions of s. 116.03. The personnel required to do said special work shall be paid for such special services from the receipts provided in subsection (1).

(3) The provisions of this section shall not apply to, repeal, or affect any local law or general law of local application heretofore passed, fixing and establishing the compensation of county property appraisers or tax collectors.

History.—ss. 1-4, ch. 25196, 1949; s. 1, ch. 77-102; s. 18, ch. 79-5; s. 62, ch. 79-164; s. 183, ch. 81-259; s. 269, ch. 95-148.



298.41 - Taxes and costs a lien on land against which taxes levied; subdistricts.

298.41 Taxes and costs a lien on land against which taxes levied; subdistricts.—

(1) All drainage taxes provided for in this chapter, together with all penalties for default in payment of the same, all costs in collecting the same, including a reasonable attorney’s fee fixed by the court and taxed as costs in the action brought to enforce payment, shall, from the date of assessment thereof until paid, constitute a lien of equal dignity with the liens for state and county taxes, and other taxes of equal dignity with state and county taxes, upon all the lands against which such taxes shall be levied as is provided in this chapter.

(2) If any district, organized or established under the provisions of this chapter, shall be within the boundaries of a district theretofore established under the laws of this state, the district last organized and established shall be designated as a subdistrict, and the lien for taxes assessed or levied for the purpose of such subdistrict, with the penalties for default in the payment thereof and all costs incurred, shall be a lien of equal dignity with the lien for drainage taxes assessed or levied for the district first established. A sale of any of the lands within a district for state and county or other taxes shall not operate to relieve or release the lands so sold from the lien for subsequent installments of drainage taxes, which lien may be enforced as against such lands as though no such sale thereof had been made.

History.—s. 22, ch. 6458, 1913; RGS 1119; s. 1, ch. 9129, 1923; s. 2, ch. 12040, 1927; CGL 1472; s. 18, ch. 72-291; s. 19, ch. 79-5.



298.465 - District taxes; delinquent; discounts.

298.465 District taxes; delinquent; discounts.—The collection and enforcement of all taxes levied by said district shall be at the same time and in like manner as county taxes, and the provisions of the Florida Statutes relating to the sale of lands for unpaid and delinquent county taxes, the issuance, sale, and delivery of tax certificates for such unpaid and delinquent county taxes, the redemption thereof, the issuance to individuals of tax deeds based thereon, and all other procedures in connection therewith shall be applicable to said district and the delinquent and unpaid taxes of said district to the same extent as if said statutory provisions were expressly set forth in this chapter. All taxes shall be subject to the same discounts as county taxes.

History.—s. 19, ch. 72-291.



298.47 - Supervisors may issue bonds.

298.47 Supervisors may issue bonds.—

(1) The board of supervisors may, if in their judgment it seems best, issue bonds not to exceed 90 percent of the total amount of the non-ad valorem assessments, exclusive of the amount for interest, levied under the provisions of s. 298.305, in denominations of not less than $100, bearing interest from date at rate as provided by general law, payable semiannually, to mature at annual intervals within 30 years, commencing after a period of years not later than 10 years, to be determined by the board of supervisors, both principal and interest payable at some convenient banking house or trust company’s office to be named in said bonds, which said bonds shall be signed by the president of the board of supervisors, attested with the seal of said district and by the signature of the secretary of the said board. Section 12, Art. VII of the State Constitution shall be complied with as to all such bonds as are within its purview. All of said bonds shall be executed and delivered to the treasurer of said district, who shall sell the same in such quantities and at such dates as the board of supervisors may deem necessary to meet the payments for the works and improvements in the district. Said treasurer shall, at the time of the receipt by him or her of said bonds, execute and deliver to the president of the board of said district, a bond with good and sufficient sureties to be approved by the said board of supervisors, conditioned that the treasurer shall account for and pay over, as required by law and as ordered to do by said board of supervisors, any and all money received by him or her on the sale of such bonds, or any of them, and that the treasurer will only sell and deliver such bonds to the purchaser or purchasers thereof, under and according to the terms herein prescribed, and that the treasurer will return, duly canceled, any and all bonds not sold to the board of supervisors when ordered by said board so to do, which said surety bond shall remain in the custody of the said president of said board of supervisors, who shall produce the same for inspection or for use as evidence whenever and wherever legally requested so to do.

(2) The aforesaid bond of said treasurer may, if the said board shall so direct, be furnished by a surety or bonding company, which may be approved by said board of supervisors; provided, if it should be deemed more expedient to the board of supervisors, as to money derived from the sale of bonds issued, said board may, by resolution, select some suitable bank or banks, or other depository, as temporary treasurer or treasurers, to hold and disburse said moneys on the orders of the board as the work progresses, until such fund is exhausted or transferred to the treasurer by order of the said board of supervisors.

History.—s. 41, ch. 6458, 1913; RGS 1138; s. 1, ch. 9129, 1923; s. 3, ch. 12040, 1927; CGL 1493; ss. 25, 35, ch. 69-106; s. 15, ch. 69-216; s. 20, ch. 72-291; s. 270, ch. 95-148; s. 23, ch. 97-40.



298.48 - Sale of bonds and disposition of proceeds.

298.48 Sale of bonds and disposition of proceeds.—The bonds shall not be sold for less than 95 cents on the dollar, with accrued interest, shall show on their face the purpose for which they are issued, and shall be payable out of money derived from the aforesaid taxes. The said treasurer shall promptly report all sales of bonds to the board of supervisors, which board shall at reasonable times thereafter, prepare and issue warrants in substantially the forms provided in s. 298.17 for the payment of the maturing bonds so sold and the interest payments coming due on all bonds sold. Each of said warrants shall specify what bonds and accruing interest it is to pay, and the said treasurer shall place sufficient funds at the place of payment to pay the maturing bonds and coupons when due, as well as a reasonable compensation to the bank or trust company for paying same. The successor in office of any such treasurer shall not be entitled to said bonds or the proceeds thereof until the successor shall have complied with all the foregoing provisions applicable to his or her predecessor in office. The funds derived from the sale of said bonds or any of them shall be used for the purpose of paying the cost of the drainage works and improvements and such costs, expenses, fees, and salaries as may be authorized by law and used for no other purpose.

History.—s. 41, ch. 6458, 1913; RGS 1138; s. 1, ch. 9129, 1923; s. 3, ch. 12040, 1927; CGL 1493; s. 271, ch. 95-148.



298.49 - Interest upon matured bonds.

298.49 Interest upon matured bonds.—All bonds and coupons not paid at maturity shall bear interest at the rate of 6 percent per annum from maturity until paid, or until sufficient funds have been deposited at the place of payment, and the said interest shall be appropriated by the board of supervisors out of the penalties and interest collected on delinquent taxes or any other available funds of the district. Any expense incurred in paying said bonds and interest thereon, and a reasonable compensation to the bank or trust company for paying same, shall be paid out of other funds in the hands of the treasurer and collected for the purpose of meeting the expenses of administration.

History.—s. 41, ch. 6458, 1913; RGS 1138; s. 1, ch. 9129, 1923; s. 3, ch. 12040, 1927; CGL 1493.



298.50 - Levy of tax to pay bonds, sinking fund.

298.50 Levy of tax to pay bonds, sinking fund.—

(1) The board of supervisors in making the annual tax levy, as provided in this chapter, shall take into account the maturing bonds and interest on all bonds, and make provisions in advance for the payment thereof. In case the proceeds of the original tax levy made under the provisions of s. 298.36 are not sufficient to pay the principal and interest on all bonds issued, then the board of supervisors shall make such additional levies upon the benefits assessed as are necessary for this purpose, and under no circumstances shall any tax levies be made that will in any manner or to any extent impair the security of said bonds or the fund available for the payment of the principal and interest of the same.

(2) A sufficient amount of the drainage tax shall be appropriated by the board of supervisors for the purpose of paying the principal and interest of the said bonds and the same shall, when collected, be preserved in a separate fund for that purpose and no other. Should said drainage tax prove insufficient for the payment of any bonds issued subsequent to June 1, 1927, additional taxes apportioned to the amounts of said drainage tax may be levied in such amounts as may be necessary for such purposes.

History.—s. 41, ch. 6458, 1913; RGS 1138; s. 1, ch. 9129, 1923; s. 3, ch. 12040, 1927; CGL 1493.



298.51 - Defaults, receivership for district.

298.51 Defaults, receivership for district.—If any bond or interest coupon on any bond issued by said district is not paid within 60 days after its maturity, a court of competent jurisdiction, on the application of any holder of such bond or interest coupon so overdue, may appoint a receiver for the district; said receiver shall be a resident of the state or some corporation organized under the laws of Florida and authorized by such laws to act as receiver; such appointment by such court shall not be made except upon reasonable notice of such application for such appointment having been given to the board of supervisors of said district; and the proceeds of taxes collected by the receiver shall be applied after payment of costs, first to overdue interest, and then to payment pro rata of all bonds issued by the said district which are then due and payable; and the said receiver may be directed to foreclose, by suit, as provided in this chapter, the lien of said taxes of said lands, and said suits so brought by the receiver shall be conducted as, and governed by, the provisions applicable to suits by the said district as provided, and with like effect; and the decrees, deeds and all other acts herein shall have the same presumptions in their favor; provided, however, that when all costs, overdue interest and bonds which are then due and payable, as provided in this chapter have been paid, the receiver shall be discharged and the affairs of the district conducted by a board of supervisors of said district as provided by law.

History.—s. 41, ch. 6458, 1913; RGS 1138; s. 1, ch. 9129, 1923; s. 3, ch. 12040, 1927; CGL 1493.



298.52 - Refunding and extending bonds.

298.52 Refunding and extending bonds.—

(1) Any district now or hereafter created or organized under any general or special law heretofore or hereafter enacted by the state may, whenever in the judgment of the governing board thereof it is advisable and for the best interests of the landowners in the district, refund any or all of the then-outstanding bonded indebtedness of such district by taking up and canceling any or all of its outstanding bonds as and when they become due, or before they are due, if the holders thereof will surrender them, and issuing in lieu thereof new bonds of such district payable in such longer time, not to exceed 50 years from their date, as said governing board may determine.

(2) Such refunding bonds shall not exceed in the aggregate the amount of the bonds refunded thereby, and shall bear interest at a rate not exceeding 8 percent per annum, payable semiannually, and may be exchanged for the outstanding bonds at par or sold for not less than 95 cents on the dollar and accrued interest, and the proceeds used solely in the payment of outstanding bonds. Any discount or expense of such sale of the refunding bonds shall be paid out of the maintenance fund of the district, if any, or out of surplus in the sinking fund, if any.

(3) Any landowner shall have the right at any time within 30 days after the adoption of the resolution providing for the issuance of the refunding bonds, to pay the full amount of uncollected principal or assessment chargeable to his or her land for the payment of the bonds proposed to be refunded, and his or her lands shall thereby be released from any tax or assessment for the payment of said bonds. The landowner’s land shall remain liable, subject to the limitations prescribed in the law under which the original bonds were issued and the original or revised benefits assessed against said land, for any additional tax which may be required to pay said bonds by reason of other lands in the district not paying the tax or assessment.

(4) Unless and until refunding bonds shall have been authorized and issued, the governing board shall continue the levy of annual taxes sufficient to pay the outstanding bonds and interest thereon as they fall due. When any bonds of such district are refunded pursuant to the authority hereby conferred, the collection of corresponding installments of tax or assessment shall likewise be deferred. The governing board shall make proper provision for the payment of the principal and interest of said refunding bonds in like manner as was required in the case of the issuance of original bonds by the law under which such district is or may have been incorporated; and the holders of such refunding bonds shall have the same rights as are given the holders of bonds under the law under which such district is or may have been incorporated.

(5) Any landowner failing to avail himself or herself of the privilege conferred by this section of paying in full the unpaid principal tax or assessment against his or her land shall not be heard to complain by reason of additional interest to be collected from his or her lands by reason of the extension of the bonds.

(6) Taxes or assessments levied for the payment of refunding bonds and the interest thereon shall be secured by the same lien as other taxes of such district levied for the payment of the original bonds, and the additional interest which will accrue on account of such refunding bonds shall be included and added to the original drainage tax and shall be secured by the same lien; but the interest to accrue shall not be considered as a part of the cost of construction in determining whether the tax exceeds the benefits assessed.

(7) No proceedings shall be required for the issuance of refunding bonds other than those provided by this section; provided, however, that the validity of all bonds issued under this chapter and the validity of all proceedings had incident to and culminating in the issuance of such bonds shall, prior to the sale or delivery of such bonds, be determined and established in the manner now or hereafter provided by law for the validation of bonds issued by counties, municipalities, taxing districts or other political districts or subdivisions of this state.

History.—s. 1, ch. 13627, 1929; CGL 1936 Supp. 1493(1); s. 7, ch. 22858, 1945; s. 21, ch. 72-291; s. 21, ch. 79-5; s. 272, ch. 95-148.



298.54 - Maintenance tax.

298.54 Maintenance tax.—To maintain and preserve the ditches, drains, or other improvements made pursuant to this chapter and to repair and restore the same, when needed, and for the purpose of defraying the current expenses of the district, including any sum which may be required to pay state and county taxes on any lands which may have been purchased and which are held by the district under the provisions of this chapter, the board of supervisors may, upon the completion of the said improvements, in whole or in part as may be certified to the board by the chief engineer, levy annually a tax upon each tract or parcel of land within the district, to be known as a “maintenance tax.” Said maintenance tax shall be apportioned upon the basis of the net assessments of benefits assessed as accruing from original construction, shall be evidenced to and certified by the board of supervisors not later than June 1 of each year to the property appraisers of counties in which lands of the district are situated, and shall be extended by the county property appraisers on the county tax rolls and collected by the tax collectors in the same manner and time as county taxes, and the proceeds therefrom shall be paid to said district. Said tax shall be a lien until paid on the property against which assessed and enforceable in like manner as county taxes.

History.—s. 42, ch. 6458, 1913; RGS 1139; s. 1, ch. 9129, 1923; s. 1, ch. 10281, 1925; CGL 1496; s. 22, ch. 72-291; s. 1, ch. 77-102; s. 2, ch. 86-54.



298.56 - Bonds issued secured by lien on lands benefited; assessment and collection of taxes may be enforced.

298.56 Bonds issued secured by lien on lands benefited; assessment and collection of taxes may be enforced.—All bonds issued by any board of supervisors under the provisions of this chapter shall be secured by a lien on all lands and other property benefited in the district, and the board of supervisors shall see to it that a tax is levied annually and collected under the provisions of this chapter, so long as it may be necessary to pay any bond issued or obligation contracted under its authority; and the making of said assessment and collection may be enforced by mandamus.

History.—s. 51, ch. 6458, 1913; RGS 1148; CGL 1505.



298.57 - Landowner in district may construct drains across land of intervening landowner; proceedings.

298.57 Landowner in district may construct drains across land of intervening landowner; proceedings.—Any landowner within a district organized under this chapter may construct ditches to drain his or her lands into the public ditches; and if any intervening landowner should refuse permission to cross his or her land with such ditch, the landowner seeking to construct such ditch may, by proceedings in the circuit court, to be conducted in the same manner as condemnation proceedings instituted by railroads, condemn a right-of-way for ditch. In such proceedings the jury shall deduct from the damages the benefits that will accrue to such intervening landowner by the construction of such ditch, and such intervening landowner shall have the right to use such ditch for the drainage of his or her own lands.

History.—s. 50, ch. 6458, 1913; RGS 1147; CGL 1504; s. 23, ch. 79-5; s. 273, ch. 95-148.



298.59 - Supervisors authorized to obtain consent of United States.

298.59 Supervisors authorized to obtain consent of United States.—In case the water control plan of any district organized and incorporated under this chapter and the improvement provided thereunder be of such nature as requires the permission or consent of the Government of the United States, or any department or officer of the Government of the United States, the board of supervisors of the district may obtain the required permission or consent of the Government of the United States or any proper officer or department thereof; and to that end the board of supervisors may bind the district to comply with any conditions that may be attached to such permission or consent, including the giving of any bond or other obligation for the faithful performance of such conditions.

History.—s. 1, ch. 7308, 1917; RGS 1152; CGL 1509; s. 24, ch. 79-5; s. 24, ch. 97-40.



298.60 - Unpaid warrants issued by district to draw interest.

298.60 Unpaid warrants issued by district to draw interest.—Any warrant issued under this chapter that is not paid when presented to the treasurer of the district because of lack of funds in the treasury, such fact shall be endorsed on the back of such warrant; and such warrant shall draw interest thereafter at the rate of 6 percent per annum, until such time as there is money on hand to pay the amount of such warrant and the interest then accumulated; but no interest shall be allowed on warrants after notice to the holder or holders thereof that sufficient funds are in the treasury to pay said endorsed warrants and interest.

History.—s. 31, ch. 6458, 1913; RGS 1128; CGL 1483.



298.61 - Sureties on bonds; penalties payable to district; bonds cover defaults of specified persons.

298.61 Sureties on bonds; penalties payable to district; bonds cover defaults of specified persons.—The sureties required on any or all bonds required to be given by this chapter may be a surety or bonding company approved by the board of supervisors and shall be made payable to the district by its corporate name, in which name all suits shall be instituted and prosecuted. All penalties herein named shall be payable to and recoverable by said district. All bonds required by this chapter shall cover defaults of deputies, clerks or assistants of the officers appointing them.

History.—s. 32, ch. 6458, 1913; RGS 1129; CGL 1484.



298.62 - Lands may be acquired for rights-of-way and other purposes.

298.62 Lands may be acquired for rights-of-way and other purposes.—Any and all districts and subdistricts created or organized under the laws of the state may acquire by gift, purchase, exchange, donation or condemnation, any lands within or without the said district for canal rights-of-way, or for other general purposes of the said district, and if acquired by condemnation the procedure shall be as prescribed in chapters 73 and 74.

History.—s. 1, ch. 8558, 1921; CGL 1510; s. 25, ch. 79-5.



298.63 - Bonds to secure loans from Secretary of Interior.

298.63 Bonds to secure loans from Secretary of Interior.—

(1) All districts in this state, whether existing under authority of general law or special enactment, may issue bonds or other evidence of indebtedness with or without interest in an amount not exceeding the total indebtedness of district issuing such bonds at the time of the issue authorized hereunder, for the purpose of enabling such districts to comply with and take advantage of the provisions of any Act of the Congress authorizing the Secretary of the Interior or other government agency to make loans to drainage and levee districts.

(2) All districts in this state, as aforesaid, are further authorized to do all other acts and things required of them as a prerequisite to securing from the Secretary of the Interior, or other government agency, loans authorized by federal law now in force or which may be enacted hereafter.

History.—ss. 1, 2, ch. 14507, 1929; CGL 1936 Supp. 1522(1), (2); s. 26, ch. 79-5.



298.66 - Obstruction of public drainage canals, etc., prohibited; damages; penalties.

298.66 Obstruction of public drainage canals, etc., prohibited; damages; penalties.—

(1) A person may not willfully, or otherwise, obstruct any public canal, drain, ditch or watercourse or damage or destroy any public drainage works constructed in or maintained by any district.

(2) Any person who willfully obstructs any public canal, drain, ditch, or watercourse or damages or destroys any public drainage works constructed in or maintained by any district shall be liable to any person injured thereby for the full amount of the injury occasioned to any land or crops or other property by reason of such misconduct and shall be liable to the district constructing the drainage work for double the cost of removing such obstruction or repairing such damage.

(3) Any person who willfully, or otherwise, obstructs any public canal, drain, ditch, or watercourse, impedes or obstructs the flow of water therein, or damages or destroys any public drainage works constructed in or maintained by any district commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 5, ch. 6190, 1911; s. 52, ch. 6458, 1913; RGS 5293, 5294; ss. 1-3, ch. 10110, 1925; CGL 1518, 1519, 7413-7415; s. 163, ch. 71-136; s. 28, ch. 79-5; s. 48, ch. 2010-205.



298.70 - Department of Environmental Protection authorized to borrow money.

298.70 Department of Environmental Protection authorized to borrow money.—The Department of Environmental Protection may borrow money and incur obligations, from time to time, on such terms and at such rates of interest as it may deem proper for the purpose of raising funds to continue and prosecute to final completion canals, drains, dikes, locks and reservoirs under construction by said department and build and construct such other canals, drains, dikes, locks and reservoirs as the said department may deem advantageous to the territory embraced in any district established or that may be established in this state.

History.—s. 1, ch. 6454, 1913; RGS 1155; CGL 1525; ss. 25, 35, ch. 69-106; s. 29, ch. 79-5; s. 130, ch. 94-356.



298.71 - Department may issue notes; suit by holder; judgment.

298.71 Department may issue notes; suit by holder; judgment.—The Department of Environmental Protection may issue its promissory note or notes, or other written obligations, or evidence of indebtedness, for the repayment of such loans at such times and upon such terms and at such rates of interest as the said department may deem advisable; and if upon the maturity of such promissory notes, or written obligations, or other evidences of indebtedness, the same are not redeemed or paid, the said department may be sued by the holder or holders thereof, and any judgment obtained thereon shall be satisfied out of the proceeds of the drainage tax provided by law to be assessed on the lands embraced in the district.

History.—s. 2, ch. 6454, 1913; RGS 1156; CGL 1526; ss. 25, 35, ch. 69-106; s. 30, ch. 79-5; s. 131, ch. 94-356.



298.72 - Department may use proceeds of drainage tax to pay loans.

298.72 Department may use proceeds of drainage tax to pay loans.—Any drainage tax provided by law to be assessed on the lands embraced in the district shall be available, and be used by the Department of Environmental Protection for the repayment of any loan or loans obtained by said department under the provisions of this chapter.

History.—s. 3, ch. 6454, 1913; RGS 1157; CGL 1527; ss. 25, 35, ch. 69-106; s. 31, ch. 79-5; s. 132, ch. 94-356.



298.73 - Matured written obligations receivable in payment of taxes.

298.73 Matured written obligations receivable in payment of taxes.—The promissory notes, or written obligations, or other evidences of indebtedness that may be issued by the Department of Environmental Protection under the provisions of this chapter, may be used on or after maturity in the payment of drainage taxes on any lands in said district by whomsoever such lands may be owned, and the tax collectors of the several counties embraced in said district, in whole or in part, shall receive such notes, written obligations, or other evidences of indebtedness of said Department of Environmental Protection on or after maturity in payment of such drainage taxes whenever the same may be tendered to such tax collectors to the extent of the principal and unpaid interest of such promissory notes, written obligations, or other evidences of indebtedness.

History.—s. 4, ch. 6454, 1913; RGS 1158; CGL 1528; ss. 25, 35, ch. 69-106; s. 32, ch. 79-5; s. 133, ch. 94-356.



298.74 - Drainage of lakes.

298.74 Drainage of lakes.—It is unlawful for any person to drain or draw water from any lake of greater area than 2 square miles so as to lower the level thereof without first obtaining the written consent of all owners of property abutting on or bounded by said lake; provided, however, this section shall not apply to any lake included wholly within the Everglades Drainage District. Courts of equity shall have jurisdiction to enjoin any person from violating the provisions of this section.

History.—ss. 1, 2, ch. 6596, 1915; RGS 1190, 1191; CGL 1630, 1631.



298.76 - Special or local legislation; effect.

298.76 Special or local legislation; effect.—

(1) This chapter is amended to provide that, pursuant to the authority granted the Legislature in s. 11(a)(21), Art. III of the State Constitution, there shall be no special law or general law of local application granting additional authority, powers, rights, or privileges to any water control district formed pursuant to this chapter. However, this subsection shall not prohibit special or local legislation which:

(a) Amends an existing special act which provides for the levy of an annual maintenance tax of a district;

(b) Extends the corporate life of a district;

(c) Consolidates adjacent districts; or

(d) Authorizes the construction or maintenance of roads for agricultural purposes as outlined in this chapter.

(2) It is hereby expressly provided that special or local laws may be enacted by the Legislature, changing the method of voting for a board of supervisors for any district heretofore or hereafter created and organized under this chapter.

(3) Special or local laws may be enacted by the Legislature providing a change in the term of office of the board of supervisors and changing the qualifications of the board of supervisors of any district heretofore or hereafter organized and created as provided for by this chapter.

(4) Special or local legislation may be enacted by the Legislature, changing the governing authority or governing board of any district heretofore or hereafter organized and created as provided for by this chapter, or any section thereof.

(5) Any special or local laws that may be hereafter passed and enacted by the Legislature, pertaining to any district heretofore or hereafter created and organized as provided by this chapter, shall prevail as to that district and shall have the same force and effect as though it had been a part of this chapter or any section thereof at the time the district was created and organized.

History.—ss. 1-4, ch. 21972, 1943; s. 33, ch. 79-5; s. 5, ch. 80-281.



298.77 - Readjustment of assessments; procedure, notice, hearings.

298.77 Readjustment of assessments; procedure, notice, hearings.—

(1) Whenever the owners of 25 percent or more of the acreage of the land of any district situated wholly in a single county existing under the general drainage laws of this state, now this chapter, joined by the holders of not less than 95 percent of the indebtedness outstanding against that district, shall file a petition with the board of supervisors, stating that there has been a material change in the value of the property in the district since the last previous assessment of benefits, contributed to by the drainage system; that a relatively large portion or portions of the district have become nontaxable for the purpose of paying the indebtedness of such district; that a named person, corporation, or agency has purchased the obligations of the district at a discount and under circumstances whereby the district is expected to pay in discharge of its obligations a sum greatly less than the par value of such obligations; that improvements within the district made possible or practicable by the drainage effected have been such as to enhance values in a portion or portions thereof more than in other portions of the district; and that developments in all parts of the district are believed to have been retarded by the inability of property owners to pay assessments and discharge individual properties from the lien of the drainage tax; and praying for readjustment of the assessment of benefits for the purpose of making a more equitable basis for the levy of taxes to pay the indebtedness of such district and to maintain its drainage system, the board of supervisors shall give notice of the filing and hearing of the petition in the manner and for the time provided for in s. 298.301.

(2) Such notice may be in the following form:

NOTICE IS HEREBY GIVEN to all persons interested in the lands included within the   Water Control District that a petition has been filed with the district, praying for a readjustment of the assessment of benefits for the purpose of making a more equitable basis for the levy of taxes against the various pieces and parcels of land in said district to pay its indebtedness and maintain its drainage system, and that said petition will be heard by the board of supervisors on the   day of  ,   (year)  .

Dated  ,   (year)  .

(Secretary of District)

County

(3) Any interested person may file an answer to the petition before the return day and, if so, shall be duly heard, but, if not, the cause shall proceed ex parte. Upon the hearing of the petition, if the board shall find that there has been a material change in the values of the lands in the district since the last previous assessment of benefits, contributed to by the drainage system, and that the other material allegations of the petition herein required to be set forth are substantially true, the board of supervisors shall order that there be made a readjustment of the assessment of benefits for the purpose of providing a basis upon which to levy further and future taxes for the payment of the obligations of, and maintaining the drainage system in, the district, and shall order the engineer’s report to be revised accordingly. Thereupon, the board of supervisors shall proceed pursuant to s. 298.301 to make such readjustment of assessment of benefits to each piece or parcel of land which has accrued or will accrue as a result of the drainage system. Provided, in making the readjustment of the assessment of benefits, the board of supervisors shall not increase the existing assessment, or unpaid portion thereof, on any piece or parcel of land; provided, further, that after the making of such readjustment, the limitation of 10 percent of the annual maintenance tax which may be levied shall apply to the amount of benefits as readjusted.

History.—s. 1, ch. 22103, 1943; s. 34, ch. 79-5; s. 6, ch. 80-281; s. 25, ch. 97-40; s. 22, ch. 99-6; s. 5, ch. 2005-238.



298.78 - Lien; release.

298.78 Lien; release.—Any landowner shall have right at any time within 90 days after the date of said decree, or at any time thereafter with consent of holders of not less than 95 percent of bonds, to obtain a full release of his or her lands from the lien and liability of the assessment by the payment of an amount to be stated in the decree, which shall include the proportionate amount of the indebtedness chargeable against said piece or parcel of land, together with an additional amount estimated to be required to pay the bonds by reason of the failure of other pieces or parcels to pay the indebtedness so charged against them, said amounts to be approved by holders of not less than 95 percent of bonds.

History.—s. 2, ch. 22103, 1943; s. 275, ch. 95-148.









TITLE XXII - PORTS AND HARBORS

Chapter 308 - SHIPPING MASTERS

308.01 - Appointment and duties.

308.01 Appointment and duties.—There shall be created in and for the several ports of this state, one or more shipping masters, to be appointed by the mayor with the consent of the common council of each city or incorporated town in this state, whose business it shall be to provide and ship crews for vessels and seamen, in accordance with the laws of the United States, whenever required to do so, by proper authority, representing the vessels or owners.

History.—s. 1, ch. 1750, 1870; RS 933; GS 1287; RGS 2457; CGL 3866.



308.02 - Bond; penalties.

308.02 Bond; penalties.—Before obtaining the license provided for in s. 308.03, said shipping master shall execute a bond, with two good and sufficient sureties, to be approved by the mayor, in the sum of $2,000, payable to the mayor and the mayor’s successors in office, conditioned for the honest and faithful transaction of all business appertaining to the shipping master’s office and occupation; and if any shipping master, or any other person by his or her consent, procurement, advice or connivance, shall be found guilty of harboring, concealing or enticing away any marine or seaman from a vessel, or encouraging any marine or seaman to mutiny or disobey lawful orders, he, she, or they shall, in addition to the punishment provided by law for every such offense under this chapter, forfeit for the use of the port or town for which the shipping master is appointed, not less than $100 nor more than $1,000; the cause to be tried in the proper court on complaint of the mayor or party aggrieved.

History.—s. 2, ch. 1750, 1870; RS 934; GS 1288; RGS 2458; CGL 3867; s. 276, ch. 95-148.



308.03 - License and regulation; penalties.

308.03 License and regulation; penalties.—The mayor and council may grant license in conformity to this chapter, under such rules and regulations as they may prescribe, and such ordinances and orders as in their judgment may be most conducive to the interests of their port, and for the government of the shipping and for the welfare and protection of the marine and seamen, subject to the laws of the United States, and for the direction and government of said shipping masters as they may deem proper; and the same at any time may amend or revoke, and may impose fines for the violation of such rules, ordinances, orders and regulations, provided such fines so imposed by city or town authority under this chapter shall not exceed $50 for each offense in violating said rules, orders and regulations or ordinances.

History.—s. 3, ch. 1750, 1870; RS 935; GS 1289; RGS 2459; CGL 3868.



308.04 - Acting as shipping master without license; penalties.

308.04 Acting as shipping master without license; penalties.—Whoever attempts to exercise the calling of a shipping master, or falsely represents himself or herself as a shipping master, in this state, not having been licensed or appointed by law, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 4, ch. 1750, 1870; RS 2750; GS 3745; RGS 5770; CGL 8000; s. 167, ch. 71-136; s. 277, ch. 95-148.






Chapter 309 - PROTECTION OF PORTS AND HARBORS

309.01 - Deposit of material in tidewater regulated.

309.01 Deposit of material in tidewater regulated.—

(1) It is not lawful for any person to discharge or cause to be discharged or deposit or cause to be deposited, in the tide or salt waters of any bay, port, harbor, or river of this state, any ballast or material of any kind other than clear stone or rock, free from gravel or pebbles, which said clear stone or rock shall be deposited or discharged only in the construction of enclosures in connection with wharves, piers, quays, jetties, or in the construction of permanent bulkheads connecting the solid and permanent portion of wharves. It is lawful to construct three characters of bulkheads for retention of material in solid wharves. First, clear stone or rock enclosures, or bulkheads, may be built upon all sides to a height not less than 21/2 feet above high watermark; and after the enclosures have been made so solid, tight, and permanent as to prevent any sand, mud, gravel, or other material that may be discharged or deposited in them from drifting or escaping through such enclosures, any kind of ballast may be discharged or deposited within the enclosures. The enclosures may be constructed of wood, stone, and rock combined, the stone and rocks to be placed on the outside of the wood to a height not less at any point than 21/2 feet above high watermark. Second, a bulkhead may be built by a permanent wharf consisting of thoroughly creosoted piles not less than 12 inches in diameter at the butt end, to be driven close together and to be capped with timber not less than 10 or 14 inches drift, bolted to each pile, and one or more longitudinal stringers to be placed on the outside of the bulkhead and securely anchored by means of iron rods to piles driven within the bulkheads, clear rock to be on the inside of the bulkhead, to a height of not less than 21/2 feet above high water; and after this is done, ballast or other material may be deposited within the permanent enclosure so constructed. Third, a bulkhead may be constructed to consist of creosoted piles, as described herein, driven not exceeding 4 feet apart from center to center, inside of which two or more longitudinal stringers may be placed and securely bolted to the piles. Inside of these longitudinal pieces, two thicknesses of creosoted sheet piling are to be driven, each course of the sheet piling to make a joint with the other so as to form an impenetrable wharf; and within this permanent bulkhead so constructed, any ballast or other material may be deposited. No such enclosure, pier, quay, or jetty shall be begun until the point whereat it is to be built shall have been connected by a substantial wharf with a shore or with a permanent wharf; except that the owners of wharves may at any time, with the consent of the Board of Pilot Commissioners of the Division of Professions of the Department of Business and Professional Regulation, build wharves of clear stone or rock, or creosoted walls as hereinafter provided, on each side of their wharves from the shore to a point at which the water is not more than 15 feet deep, and when such walls have attained a height of 21/2 feet above high watermark and have been securely closed at the deepwater end by stone or creosoted walls of the same height, any kind of ballast may be deposited in them. Nothing contained in this section shall interfere with any rights or privileges now enjoyed by riparian owners. While this section empowers those who desire to construct the several characters of wharves, piers, quays, jetties, and bulkheads provided for and described herein, nothing in this section shall be so construed as to require any person not desiring to construct a permanent wharf by filling up with ballast, stone, or other material to construct under the specifications contained herein; and nothing in this chapter shall be so construed as to prevent any person from constructing any wharf or placing any pilings, logs, or lumber in any waters where the person would have heretofore had the right so to do.

(2) This section shall not prohibit Escambia County from placing in Pensacola Bay, on the Escambia County side, beside the old Pensacola Bay Bridge, certain materials, as recommended by the Department of Environmental Protection, in coordination with the Fish and Wildlife Conservation Commission, to increase the number of fish available for persons fishing from the old Pensacola Bay Bridge.

(3) This section shall not prohibit Manatee County from placing in the Manatee County portions of Sarasota Bay and Tampa Bay and in the Manatee River, certain materials, as recommended by the Department of Environmental Protection, in coordination with the Fish and Wildlife Conservation Commission, to increase the number of fish available for persons fishing in the above areas.

(4) This section shall not prohibit Pinellas County from placing in Tampa Bay certain materials as recommended by the Department of Environmental Protection, in coordination with the Fish and Wildlife Conservation Commission, to increase the number of fish available for persons fishing in the bay.

History.—ch. 3298, 1881; RS 936; s. 1, ch. 4370, 1895; GS 1290; RGS 2460; CGL 3869; s. 1, ch. 61-11; s. 1, ch. 63-423; s. 1, ch. 65-26; ss. 25, 30, 35, ch. 69-106; s. 184, ch. 81-259; s. 31, ch. 94-218; s. 134, ch. 94-356; s. 890, ch. 95-148; s. 236, ch. 99-245.



309.02 - Deposit of material on wharf or quay regulated.

309.02 Deposit of material on wharf or quay regulated.—It is not lawful for any person to deposit or cause to be deposited on any wharf or quay, any ballast, stone, earth, or like material, except such wharf or quay may be so secured as to prevent such ballast or other material from washing into the waters of the harbor.

History.—s. 3, ch. 3142, 1879; RS 937; GS 1291; RGS 2461; CGL 3870.






Chapter 310 - PILOTS, PILOTING, AND PILOTAGE

310.001 - Purpose.

310.001 Purpose.—The Legislature recognizes that the waters, harbors, and ports of the state are important resources, and it is deemed necessary in the interest of public health, safety, and welfare to provide laws regulating the piloting of vessels utilizing the navigable waters of the state in order that such resources, the environment, life, and property may be protected to the fullest extent possible. To that end, it is the legislative intent to regulate pilots, piloting, and pilotage to the full extent of any congressional grant of authority, except as limited in this chapter.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 16, ch. 78-140; s. 2, ch. 81-318; ss. 2, 3, ch. 84-185; ss. 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429.



310.0015 - Piloting regulation; general provisions.

310.0015 Piloting regulation; general provisions.—

(1) Piloting is an essential service of such paramount importance that its continued existence must be secured by the state and may not be left open to market forces.

(2) Because safety is the primary objective in the regulation of piloting by the state and because of the significant economies of scale in delivering the service, the requirement of a large capital investment in order to provide required service, and the fact that pilots are supplying services that are considered to be essential to the economy and the public welfare, it is determined that economic regulation, rather than competition in the marketplace, will better serve to protect the public health, safety, and welfare.

(3) The rate-setting process, the issuance of licenses only in numbers deemed necessary or prudent by the board, and other aspects of the economic regulation of piloting established in this chapter are intended to protect the public from the adverse effects of unrestricted competition which would result from an unlimited number of licensed pilots being allowed to market their services on the basis of lower prices rather than safety concerns. This system of regulation benefits and protects the public interest by maximizing safety, avoiding uneconomic duplication of capital expenses and facilities, and enhancing state regulatory oversight. The system seeks to provide pilots with reasonable revenues, taking into consideration the normal uncertainties of vessel traffic and port usage, sufficient to maintain reliable, stable piloting operations. Pilots have certain restrictions and obligations under this system, including, but not limited to, the following:

(a) Pilots may not refuse to provide piloting services to any person or entity that may lawfully request such services, except for justifiable concerns relating to safety, or, in the case of a vessel planning a departure, for nonpayment of pilotage.

(b) Pilots may not unilaterally determine the pilotage rates they charge. Such pilotage rates shall instead be determined by the Pilotage Rate Review Committee, in the public interest, as set forth in s. 310.151.

(c) Pilots shall maintain or secure adequate pilot boats, office facilities and equipment, dispatch systems, communication equipment and other facilities, and equipment and support services necessary for a modern, dependable piloting operation.

(d)1. The pilot or pilots in a port shall train and compensate all member deputy pilots in that port. Failure to train or compensate such deputy pilots shall constitute a ground for disciplinary action under s. 310.101. Nothing in this subsection shall be deemed to create an agency or employment relationship between a pilot or deputy pilot and the pilot or pilots in a port.

2. The pilot or pilots in a port shall establish a competency-based mentor program by which minority persons as defined in s. 288.703 may acquire the skills for the professional preparation and education competency requirements of a licensed state pilot or certificated deputy pilot. The department shall provide the Governor, the President of the Senate, and the Speaker of the House of Representatives with a report each year on the number of minority persons as defined in s. 288.703 who have participated in each mentor program, who are licensed state pilots or certificated deputy pilots, and who have applied for state pilot licensure or deputy pilot certification.

(e) In any instance of a payment or transfer of funds, a request for the payment or transfer of funds, or a contractual obligation assumed in respect to the payment or transfer of funds from a licensee payor to a pilot or group of pilots, or to any legal entity or fund administered or controlled by or under common control with such pilot or group of pilots, the pilot or group of pilots shall provide to the licensee payor, at the time the payment or transfer or request for the payment or transfer is made or the obligation is assumed in respect to the payment or transfer, a detailed accounting of the specific assets, tangible or intangible, in which an interest is being directly or indirectly purchased or for which the licensee payor is being granted an interest in return for such payment or transfer of funds or such contractual obligation. This paragraph does not apply to either payments or transfers of funds if their aggregate amounts are less than $1,000. As used in this paragraph, “licensee payor” means any current or prospective state pilot or deputy pilot.

History.—s. 338, ch. 94-119; s. 66, ch. 2000-356; s. 2, ch. 2010-225; s. 226, ch. 2011-142.



310.002 - Definitions.

310.002 Definitions.—As used in this chapter, except where the context clearly indicates otherwise:

(1) “Vessel” includes every description of watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water.

(2) “Pilot” means a licensed state pilot or a certificated deputy pilot.

(3) “Board” means the Board of Pilot Commissioners.

(4) “Port” means any place in the state into which vessels enter or depart and includes, without limitation, Fernandina, Nassau Inlet, Jacksonville, St. Augustine, Canaveral, Ft. Pierce, Palm Beach, Port Everglades, Miami, Key West, Boca Grande, Charlotte Harbor, Punta Gorda, Tampa, Port Tampa, Port Manatee, St. Petersburg, Clearwater, Apalachicola, Carrabelle, Panama City, Port St. Joe, and Pensacola.

(5) “Pilotage waters of the state” means the navigable waters within the boundaries of the state.

(6) “Piloting” means the acts of pilots in conducting vessels through the pilotage waters of the state.

(7) “Pilotage” means the compensation fixed by the Pilotage Rate Review Committee which is payable by a vessel, its owners, agents, charterers, or consignees to one or more pilots in the port where piloting is performed. The word “pilotage” also means the compensation of all types and sources derived by one or more pilots or deputy pilots for the performance of piloting at that port by licensed pilots or by certificated deputy pilots, whether such piloting is performed pursuant to this chapter or is performed by state-licensed pilots or state-certificated deputy pilots when acting as a federal pilot for vessels not required by this chapter to use a state-licensed pilot or state-certificated deputy pilot.

(8) “License” or “certificate” means the document issued by the board under seal of the department to pilots.

(9) “Department” means the Department of Business and Professional Regulation.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 16, ch. 78-140; s. 185, ch. 81-259; s. 2, ch. 81-318; ss. 2, 3, ch. 84-185; ss. 1, 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 339, ch. 94-119; s. 32, ch. 94-218; s. 3, ch. 2010-225.



310.011 - Board of Pilot Commissioners.

310.011 Board of Pilot Commissioners.—

(1) A board is established within the Division of Professions of the Department of Business and Professional Regulation to be known as the Board of Pilot Commissioners. The board shall be composed of 10 members, to be appointed by the Governor, as follows: five members shall be licensed state pilots actively practicing their profession; two members shall be actively involved in a professional or business capacity in the maritime industry, marine shipping industry, or commercial passenger cruise industry; one member shall be a certified public accountant with at least 5 years of experience in financial management; and two members shall be citizens of the state. The latter three board members shall not be involved in, or have any financial interest in, the piloting profession, the maritime industry, the marine shipping industry, or the commercial passenger cruise industry. The board shall perform such duties and possess and exercise such powers relative to the protection of the waters, harbors, and ports of this state as are prescribed and conferred on it in this chapter.

(2)  Each member shall be appointed for a term of 4 years. The Governor shall have power to remove members of the board from office for neglect of duty required by this chapter, for incompetency, or for unprofessional conduct. Any vacancy which may occur in the board in consequence of death, resignation, removal from the state, or other cause shall be filled for the unexpired term by the Governor in the same manner. A majority of those serving on the board shall constitute a quorum.

(3) In appointing members to the board who are pilots, the Governor shall appoint one member from the state at large; one member from any of the following ports: Pensacola, Panama City, or Port St. Joe; one member from any of the following ports: Tampa Bay, Boca Grande, Punta Gorda, Charlotte Harbor, or Key West; one member from any of the following ports: Fernandina, Jacksonville, or Port Canaveral; and one member from any of the following ports: Ft. Pierce, Miami, Port Everglades, or Palm Beach.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; ss. 1, 2, ch. 76-217; s. 1, ch. 77-457; ss. 2, 3, 16, ch. 78-140; ss. 186, 187, ch. 81-259; s. 2, ch. 81-318; ss. 3, 4, ch. 83-329; ss. 2, 3, ch. 84-185; ss. 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 340, ch. 94-119; s. 33, ch. 94-218; s. 4, ch. 2010-225.

Note.—Subsections (2) and (3) former s. 310.021.



310.032 - Oath of members of the board.

310.032 Oath of members of the board.—Immediately, and before entering upon the duties of said office, the members of the board shall take the constitutional oath of office and shall file the same with the Department of State; there shall thereupon issue to said member a certificate of his or her appointment.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 16, ch. 78-140; s. 2, ch. 81-318; ss. 2, 3, ch. 84-185; ss. 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 278, ch. 95-148.



310.042 - Organization of board; meetings.

310.042 Organization of board; meetings.—

(1) Immediately after the appointment and qualification of its members, the board shall meet and organize. Said board shall annually elect a chair and a vice chair from its membership. Members, while attending official board meetings, shall receive per diem and mileage, as specified in s. 112.061, from their place of residence to the place of meeting and return.

(2) Said board shall hold one or more regular meetings each year at some convenient place in the state on such date or dates as the board may select. Special meetings may be called by a majority of the board. The secretary of the board shall give written notice of all regular and special meetings to all pilots in addition to any other persons required by law to be notified.

(3) Within 14 days from any meeting of the board, the board shall forward a written report to each pilot outlining any actions of the board taken at the meeting which would affect any pilots.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 16, ch. 78-140; ss. 13, 15, 25, 30, 34, 59, 62, ch. 80-406; s. 2, ch. 81-318; ss. 2, 3, ch. 84-185; ss. 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 279, ch. 95-148.



310.051 - Personnel; employment.

310.051 Personnel; employment.—

(1) The department may appoint or employ such personnel as may be necessary to assist the department and the board in doing and performing any and all of the powers, duties, and obligations set forth in this chapter. Such personnel need not be licensed state pilots or members of the board. Such personnel shall be authorized to do and perform such duties and work as may be assigned by the department. Except as otherwise provided in this chapter, the department shall provide all legal services necessary in carrying out the provisions of this chapter.

(2) The department shall hire a person knowledgeable and experienced in matters related to piloting. Such person shall act for the department on matters of examination and investigation and, when he or she deems it necessary, in the selection of legal counsel qualified in admiralty law. On an annual basis, the board shall recommend to the department a person knowledgeable and experienced in matters related to piloting to fill this post, and the department may accept or reject the recommendation. If the department rejects the board’s recommendation, the board shall continue to submit recommendations until one is accepted by the department. Unless there is affirmative action by both the board and the department, at the end of each year, the position shall be declared vacant and the board shall submit a new recommendation for a person to fill such position.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 5, 16, ch. 78-140; s. 2, ch. 81-318; ss. 2, 3, ch. 84-185; ss. 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 280, ch. 95-148.



310.061 - State pilots; number; cross licensing.

310.061 State pilots; number; cross licensing.—The board shall determine the number of pilots based on the supply and demand for piloting services and the public interest in maintaining efficient and safe piloting services. Based on the economic conditions of the port, the board may adopt rules authorizing cross licensing between ports, if this will best serve the public interest.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 6, 16, ch. 78-140; s. 13, ch. 81-302; s. 2, ch. 81-318; ss. 2, 3, ch. 84-185; ss. 2, 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429.



310.071 - Deputy pilot certification.

310.071 Deputy pilot certification.—

(1) In addition to meeting other requirements specified in this chapter, each applicant for certification as a deputy pilot must:

(a) Be at least 21 years of age, as evidenced by a copy of a birth certificate or other legal proof of age.

(b) Have successfully completed 12 years of formal education, as evidenced by a high school diploma or by equivalent evidence thereof that is satisfactory to the board.

(c) Be in good physical and mental health, as evidenced by documentary proof of having satisfactorily passed a complete physical examination administered by a licensed physician within the preceding 6 months. The board shall adopt rules to establish requirements for passing the physical examination, which rules shall establish minimum standards for the physical or mental capabilities necessary to carry out the professional duties of a certificated deputy pilot. Such standards shall include zero tolerance for any controlled substance regulated under chapter 893 unless that individual is under the care of a physician, an advanced registered nurse practitioner, or a physician assistant and that controlled substance was prescribed by that physician, advanced registered nurse practitioner, or physician assistant. To maintain eligibility as a certificated deputy pilot, each certificated deputy pilot must annually provide documentary proof of having satisfactorily passed a complete physical examination administered by a licensed physician. The physician must know the minimum standards and certify that the certificateholder satisfactorily meets the standards. The standards for certificateholders shall include a drug test.

(d) Have had maritime experience satisfactory to the board prior to taking the examination required under s. 310.081(2), as evidenced by documentation of the following service while holding a United States Coast Guard license:

1. At least 2 years of service at sea during the 5-year period immediately preceding the examination, 1 year of which must have been in at least the capacity of an unlimited second mate;

2. At least 2 years of service during the 5-year period immediately preceding the examination in a deepwater United States port as an active first-class unlimited pilot serving on at least an unlimited second mate’s license or a license as master of freight and towing vessel of at least 1,600 gross registered tons upon oceans, and acting under authority of a duly constituted governmental regulatory entity;

3. At least 2 years of service during the 5-year period immediately preceding the examination as an active first-class unlimited pilot serving on a Great Lakes unlimited master’s license;

4. At least 2 years of towing experience during the 5-year period immediately preceding the examination, 1 year of which must have been in the capacity of master of a tugboat/barge combination of at least 5,000 gross registered tons, combined tonnage, while holding a license as master of freight and towing vessel of at least 1,600 gross registered tons upon oceans; or

5. At least 3 years of experience as a deck watch officer during the 10-year period immediately preceding the examination, 1 year of which in the 5-year period immediately preceding the exam must have been as the commanding officer, executive officer, or operations officer of a United States Navy vessel or a United States Coast Guard vessel of at least 1,600 gross tons, and must currently hold a United States Coast Guard license of at least an unlimited second mate.

(e) Submit full documentation of sea time through discharges, continuous discharge books, or other official documents.

(f) Submit proof of sufficient maritime background and experience, except for required trips, to enable the applicant, if not already so licensed, to be eligible to obtain a valid United States Coast Guard first-class unlimited pilot’s license covering all of the waters of the port in which service as a deputy pilot is intended within 90 days of the appointment as a deputy pilot.

(2) The board may adopt rules authorizing equivalent combinations of service from two or more of the areas specified in subparagraphs (1)(d)1., 2., 3., 4., and 5. However, the board may waive the maritime experience requirements prescribed in paragraph (1)(d) when necessary to fill an opening, provided an applicant meeting such requirements has not applied for the opening and the opening has been advertised more than once.

(3) The initial certificate issued to a deputy pilot shall be valid for a period of 12 months, and at the end of this period, the certificate shall automatically expire and shall not be renewed. During this period, the board shall thoroughly evaluate the deputy pilot’s performance for suitability to continue training and shall make appropriate recommendations to the department. Upon receipt of a favorable recommendation by the board, the department shall issue a certificate to the deputy pilot, which shall be valid for a period of 2 years. The certificate may be renewed only two times, except in the case of a fully licensed pilot who is cross-licensed as a deputy pilot in another port, and provided the deputy pilot meets the requirements specified for pilots in paragraph (1)(c).

(4) Notwithstanding s. 112.011 or any other provision of law relating to the restoration of civil rights, an applicant shall be disqualified from applying for and shall be denied a deputy pilot certificate if the applicant, regardless of adjudication, has ever been found guilty of, or pled guilty or nolo contendere to, a charge which was:

(a) A felony or first degree misdemeanor which directly related to the navigation or operation of a vessel; or

(b) A felony involving the sale of or trafficking in, or conspiracy to sell or traffic in, a controlled substance as defined by chapter 893, or an offense under the laws of any state or country which, if committed in this state, would constitute the felony of selling or trafficking in, or conspiracy to sell or traffic in, such controlled substance.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 7, 16, ch. 78-140; s. 2, ch. 81-318; ss. 1, 2, 3, ch. 84-185; ss. 3, 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 90-54; s. 1, ch. 90-144; s. 79, ch. 91-221; s. 4, ch. 91-429; s. 341, ch. 94-119; s. 2, ch. 2000-356; s. 2, ch. 2016-224.



310.073 - State pilot licensing.

310.073 State pilot licensing.—In addition to meeting other requirements specified in this chapter, each applicant for license as a state pilot must:

(1) Be at least 21 years of age, as evidenced by a copy of a birth certificate or other legal proof of age.

(2) Have successfully completed 12 years of formal education, as evidenced by a high school diploma or by equivalent evidence thereof that is satisfactory to the board.

(3) Be in good physical and mental health, as evidenced by documentary proof of having satisfactorily passed a complete physical examination administered by a licensed physician within the preceding 6 months. The board shall adopt rules to establish requirements for passing the physical examination, which rules shall establish minimum standards for the physical or mental capabilities necessary to carry out the professional duties of a licensed state pilot. Such standards shall include zero tolerance for any controlled substance regulated under chapter 893 unless that individual is under the care of a physician, an advanced registered nurse practitioner, or a physician assistant and that controlled substance was prescribed by that physician, advanced registered nurse practitioner, or physician assistant. To maintain eligibility as a licensed state pilot, each licensed state pilot must annually provide documentary proof of having satisfactorily passed a complete physical examination administered by a licensed physician. The physician must know the minimum standards and certify that the licensee satisfactorily meets the standards. The standards for licensees shall include a drug test.

(4) Have had at least 2 years of service as a deputy pilot in the port in which license as a licensed state pilot is desired, which service must have been attained during the period immediately preceding the examination required under s. 310.081(1). Further, at the time of application, each applicant must have a valid United States Coast Guard first-class unlimited pilot’s license covering all of the waters of the port in which license as a state pilot is desired and must have successfully completed the board-approved deputy pilot training program in the port in which license as a state pilot is desired.

History.—ss. 4, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 342, ch. 94-119; s. 3, ch. 2016-224.



310.075 - Deputy pilot training program.

310.075 Deputy pilot training program.—The licensed state pilots in each port shall submit to the board for its approval a deputy pilot training program of not less than 2 years’ duration, applicable to all deputy pilots appointed to serve at such port. The following requirements constitute the parameters within which deputy pilot training programs are to be established and carried out by the licensed state pilots at all ports in this state:

(1) Upon receiving his or her appointment, a deputy pilot must report to the licensed state pilots at the port he or she is appointed to serve and must serve a period of not less than 90 days as an observer trainee. During such period:

(a) The observer trainee must accompany licensed state pilots, becoming thoroughly familiar with all of the waters, the channels, the harbor, and the port under varied conditions.

(b) The observer trainee must obtain a valid United States Coast Guard first-class unlimited pilot’s license covering all of the waters of the port before the board may authorize him or her to pilot vessels within the limits and specifications established by the licensed state pilots of the port.

(2) Upon completion of the observer-trainee period, the deputy pilot must submit to the board a deputy pilot vessel handling form for each vessel upon which he or she has accompanied a licensed state pilot. Each such form must be signed by the pilot in charge who accompanied the deputy pilot and must accurately recite:

(a) The vessel’s registry, length, gross tonnage, and draft;

(b) The name of the berth from which or to which the vessel was piloted;

(c) The weather and sea conditions encountered;

(d) The time of day;

(e) Any marine incidents required to be reported under s. 310.111; and

(f) The comments of the pilot in charge, including whether, under his or her supervision, the pilot in charge turned the navigation of the vessel over to the deputy pilot.

(3) Each request to increase the limits and specifications under which a deputy pilot is authorized to pilot must be submitted to the board and must be accompanied by a deputy pilot vessel handling form as provided in subsection (2) for each vessel the deputy pilot has piloted since his or her limits and specifications were last increased by the board.

(4) For successful completion of the deputy pilot training program, a deputy pilot must have gradually been increased in his or her authorized limits and specifications until the deputy pilot has been authorized by the board to pilot vessels with a maximum draft of not more than 3 feet less than the normal maximum draft allowable in the port in which the deputy pilot is authorized to pilot, as proposed by the licensed state pilots in that port and approved by the board.

History.—ss. 5, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 281, ch. 95-148.



310.081 - Department to examine and license state pilots and certificate deputy pilots; vacancies.

310.081 Department to examine and license state pilots and certificate deputy pilots; vacancies.—

(1) The department shall examine persons who file application as state pilot in all matters pertaining to the management of vessels and in regard to their knowledge of the channels, waters, harbors, and port where they wish to serve, and, if upon examination to determine proficiency the department finds them qualified to pilot all classes of vessels liable to enter that port and thoroughly familiar with the waters, the channels, the harbor, and the port, the department shall appoint and license as state pilots such number of pilots as in the discretion of the board are required to act in the ports of the state. However, the number of pilots appointed and licensed by the department shall not exceed the number provided for in s. 310.061.

(2) The department shall similarly examine persons who file applications for certificate as deputy pilot, and, if upon examination to determine proficiency the department finds them qualified, the department shall certify as qualified all applicants who pass the examination, provided that not more than five persons who passed the examination are certified for each declared opening. If more than five applicants per opening pass the examination, the persons having the highest scores shall be certified as qualified up to the number of openings times five. The department shall give consideration to the minority and female status of applicants when qualifying deputy pilots, in the interest of ensuring diversification within the state piloting profession. The department shall appoint and certificate such number of deputy pilots from those applicants deemed qualified as in the discretion of the board are required in the respective ports of the state. A deputy pilot shall be authorized by the department to pilot vessels within the limits and specifications established by the licensed state pilots at the port where the deputy is appointed to serve.

(3) Pilots shall hold their licenses or certificates pursuant to the requirements of this chapter so long as they:

(a) Possess the qualifications set out in this chapter.

(b) Are in good physical and mental health as evidenced by documentary proof of having satisfactorily passed a physical examination administered by a licensed physician or physician assistant within each calendar year. The board shall adopt rules to establish requirements for passing the physical examination, which rules shall establish minimum standards for the physical or mental capabilities necessary to carry out the professional duties of a licensed state pilot or a certificated deputy pilot. Such standards shall include zero tolerance for any controlled substance regulated under chapter 893 unless that individual is under the care of a physician, an advanced registered nurse practitioner, or a physician assistant and that controlled substance was prescribed by that physician, advanced registered nurse practitioner, or physician assistant. To maintain eligibility as a certificated deputy pilot or licensed state pilot, each certificated deputy pilot or licensed state pilot must annually provide documentary proof of having satisfactorily passed a complete physical examination administered by a licensed physician. The physician must know the minimum standards and certify that the certificateholder or licensee satisfactorily meets the standards. The standards for certificateholders and for licensees shall include a drug test.

(c) Are subject to a substance abuse program that has been approved by the board, which includes provisions for drug testing.

(d) Attend a board-approved seminar for continuing education which includes radar certification.

(e) Remain in active service in the ports for which they are appointed.

Upon resignation or in the case of disability permanently affecting a pilot’s ability to serve, the state license or certificate issued under this chapter shall be revoked by the department.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 8, 16, ch. 78-140; s. 11, ch. 81-302; s. 2, ch. 81-318; ss. 2, 3, ch. 84-185; ss. 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 2, ch. 90-144; s. 4, ch. 91-429; s. 343, ch. 94-119; s. 4, ch. 2016-224.



310.091 - Powers of the department.

310.091 Powers of the department.—In addition to all other powers conferred by this chapter, the department shall have the following powers:

(1) To issue a license as a state pilot or a certificate as a deputy pilot to a qualified applicant who passes the examination conducted by the department.

(2) In the course of any investigation, to issue and serve witness subpoenas and subpoenas duces tecum and administer oaths and take testimony.

(3) To require holders of licenses or certificates and applicants for licenses or certificates to submit pertinent information under oath necessary to determine their qualifications or to enforce the provisions of this chapter.

(4) When any violation of this chapter or rule promulgated thereunder has occurred or is threatened by any person, to institute proceedings in the appropriate courts in this state to restrain and enjoin such actions.

(5) To require an applicant for vacancy, a licensed state pilot, or a certificated deputy pilot to submit proof of his or her mental or physical capability to serve, or to continue to serve, as a pilot or deputy pilot.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 9, 16, ch. 78-140; s. 2, ch. 81-318; ss. 2, 3, ch. 84-185; ss. 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 282, ch. 95-148.



310.101 - Grounds for disciplinary action by the board.

310.101 Grounds for disciplinary action by the board.—

(1) Any act of misconduct, inattention to duty, negligence, or incompetence; any willful violation of any law or rule, including the rules of the road, applicable to a licensed state pilot or certificated deputy pilot; or any failure to exercise that care which a reasonable and prudent licensed state pilot or certificated deputy pilot would exercise under the same or similar circumstances may result in disciplinary action. Examples of acts by a licensed state pilot or certificated deputy pilot which constitute grounds for disciplinary action include, but are not limited to:

(a) Failure to make allowances for the foreseeable effects of wind, current, and tide.

(b) Failure to obtain or properly use information available to the pilot.

(c) Failure to navigate with caution in restricted visibility.

(d) Navigating in channels where the depth of water under the keel is less than the prescribed bottom clearance as recommended by the licensed state pilots of that port and approved by the board.

(e) Excessive speed.

(f) Having a license or certificate to practice piloting revoked, suspended, restricted, placed on probation, or in any way acted against, including, but not limited to, the relinquishing or depositing of the license or certificate in lieu of further disciplinary action, in anticipation of the filing of charges, or in lieu of prosecution, by the regulatory authority of another state, the Federal Government, a territory, or another country for an act which would constitute a ground for discipline if the act had occurred while piloting under authority of the Florida state pilot’s license or deputy pilot’s certificate.

(g) Making or filing, or inducing another person to make or file, a report which the pilot knows to be false or intentionally or negligently failing to file, or willfully impeding or obstructing the filing of, a report or record required by state law or by rule of the board or the department. Such reports or records include only those which are signed by the pilot in his or her capacity as a licensed state pilot or certificated deputy pilot.

(h) Being unable to perform the duties of a pilot with reasonable skill and safety by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition such as, but not limited to, poor eyesight or hearing, heart disease, or diabetes. In enforcing this paragraph, the department shall have authority, upon recommendation of the probable cause panel of the board, to compel a licensed state pilot or certificated deputy pilot to submit to a mental or physical examination by physicians designated by the department. The failure of a pilot to submit to such an examination when so directed constitutes an admission of the allegations against the pilot, unless the failure is due to circumstances beyond his or her control, consequent upon which an emergency suspension order may be entered by the department suspending the pilot’s license until he or she complies with the order for a compulsory mental or physical examination. A licensed state pilot or certificated deputy pilot affected under this paragraph must be afforded, at reasonable intervals, an opportunity to demonstrate that he or she can resume the competent practice of piloting with reasonable skill and safety.

(i) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities that the pilot knows or has reason to know he or she is not competent to perform.

(j) Delegating professional responsibilities to a person when the pilot delegating such responsibilities knows or has reason to know that such person is not qualified by training, experience, or license to perform them.

(k) Engaging in any practice which does not meet acceptable standards of safe piloting.

(l) Failure to maintain a valid United States Coast Guard first-class unlimited pilot’s license covering the waters of the port in which the state pilot’s license was issued.

(m) Having a license to operate a motor vehicle revoked, suspended, or otherwise acted against by any jurisdiction, including its agencies or subdivisions, for operating the vehicle under the influence of alcohol or drugs. The jurisdiction’s acceptance of a relinquishment of license, stipulation, consent order, plea of nolo contendere, penalty in any form, or other settlement offered in response to or in anticipation of the filing of charges related to the license to operate a motor vehicle shall be construed as action against the license.

(n) Being unable to perform piloting with reasonable skill and safety by reason of illness or use of alcohol, drugs, narcotics, or chemicals.

(2) When the board finds any person has committed any act set forth in subsection (1), it may enter an order imposing one or more of the following penalties:

(a) Refusing to certify to the department an application for license or certification.

(b) Revoking or suspending the license or certificate.

(c) Restricting the practice of the violator.

(d) Imposing an administrative fine not to exceed $5,000 for each count or separate offense.

(e) Issuing a reprimand.

(f) Placing the licensed state pilot or certificated deputy pilot on probation for such period of time and subject to such conditions as the board may specify, including, but not limited to, requiring the pilot to submit to treatment, submit to additional or remedial training, submit to reexamination, or undergo a complete physical examination.

(3) The board shall not reinstate the license or certificate of a state pilot or deputy pilot or cause a license or certificate to be issued to a person whom it has determined to be unqualified until the board is satisfied that such person has complied with all the terms and conditions set forth in the final order and that such person is capable of safely engaging in the practice of piloting.

(4) In any foreign vessel or foreign trading vessel movement that an individual holding a state pilot license or deputy pilot certificate is engaged in directing, whether movement of the vessel in or out of the port or movement in close proximity to a dock or any other movement undertaken in furtherance of his or her piloting duties, such individual is operating under the authority of his or her state license or certificate and is accountable to the board for his or her actions.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 10, 16, ch. 78-140; s. 2, ch. 81-318; ss. 2, 3, ch. 84-185; ss. 6, 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 5, ch. 90-54; s. 3, ch. 90-144; s. 4, ch. 91-429; s. 344, ch. 94-119; s. 891, ch. 95-148.



310.102 - Treatment programs for impaired pilots and deputy pilots.

310.102 Treatment programs for impaired pilots and deputy pilots.—

(1) The department shall, by rule, designate approved treatment programs for impaired pilots and deputy pilots under this section. The department may adopt rules setting forth appropriate criteria for approval of treatment providers.

(2) The department shall retain one or more impaired practitioner consultants as recommended by the committee. A consultant shall be a licensee under the jurisdiction of the Division of Medical Quality Assurance within the Department of Health, and at least one consultant must be a practitioner licensed under chapter 458, chapter 459, or part I of chapter 464. The consultant shall assist the probable cause panel and department in carrying out the responsibilities of this section. This shall include working with department investigators to determine whether a pilot or deputy pilot is, in fact, impaired.

(3)(a) Whenever the department receives a written or oral legally sufficient complaint alleging that a pilot or deputy pilot licensed or certificated by the department is impaired as a result of the misuse or abuse of alcohol or drugs, or both, or due to a mental or physical condition which could affect the pilot’s or deputy pilot’s ability to practice with skill and safety, and no complaint against the pilot or deputy pilot other than impairment exists, the reporting of such information shall not constitute a complaint within the meaning of s. 455.225 if the probable cause panel finds:

1. The pilot or deputy pilot has acknowledged the impairment problem.

2. The pilot or deputy pilot has voluntarily enrolled in an appropriate, approved treatment program.

3. The pilot or deputy pilot has voluntarily withdrawn from piloting or limited the scope of piloting as determined by the panel, in each case, until such time as the panel is satisfied the pilot or deputy pilot has successfully completed an approved treatment program.

4. The pilot or deputy pilot has executed releases for medical records, authorizing the release of all records of evaluations, diagnoses, and treatment of the pilot or deputy pilot, including records of treatment for emotional or mental conditions, to the consultant. The consultant shall make no copies or reports of records that do not regard the issue of the pilot’s or deputy pilot’s impairment and his or her participation in a treatment program.

(b) If, however, the pilot or deputy pilot agrees to withdraw from piloting until such time as the consultant determines the pilot or deputy pilot has satisfactorily completed an approved treatment program or evaluation, the probable cause panel shall not become involved in the pilot’s or deputy pilot’s case.

(c) Inquiries related to impairment treatment programs designed to provide information to the pilot or deputy pilot and others and which do not indicate that the pilot or deputy pilot presents a danger to the public shall not constitute a complaint within the meaning of s. 455.225 and shall be exempt from the provisions of this subsection.

(d) Whenever the department receives a legally sufficient complaint alleging that a pilot or deputy pilot is impaired as described in paragraph (a) and no complaint against the pilot or deputy pilot other than impairment exists, the department shall forward all information in its possession regarding the impaired pilot or deputy pilot to the consultant.

(e) The probable cause panel shall work directly with the consultant, and all information concerning a licensee obtained by the panel from the consultant shall remain confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, subject to the provisions of subsections (5) and (6).

(f) A finding of probable cause shall not be made as long as the panel is satisfied, based upon information it receives from the consultant and the department, that the pilot or deputy pilot is progressing satisfactorily in an approved treatment program.

(4) In any disciplinary action for a violation other than impairment, if a pilot or deputy pilot establishes that the violation for which the pilot or deputy pilot is being prosecuted was due to or connected with impairment and further establishes that the pilot or deputy pilot is satisfactorily progressing through or has successfully completed an approved treatment program pursuant to this section, such information may be considered by the board as a mitigating factor in determining the appropriate penalty. This subsection does not limit mitigating factors the board may consider.

(5)(a) An approved treatment provider shall, upon request, disclose to the consultant all information in its possession regarding the issue of a licensee’s impairment and participation in the treatment program. All information obtained by the consultant and department pursuant to this section is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, subject to the provisions of this subsection and subsection (6). Failure to provide such information to the consultant is grounds for withdrawal of approval of such program or provider.

(b) If in the opinion of the consultant, after consultation with the treatment provider, an impaired licensee has not progressed satisfactorily in a treatment program, all information regarding the issue of a licensee’s impairment and participation in a treatment program in the consultant’s possession shall be disclosed to the department. Such disclosure shall constitute a complaint pursuant to the general provisions of s. 455.225. Whenever the consultant concludes that impairment affects a licensee’s practice and constitutes an immediate, serious danger to the public health, safety, or welfare, that conclusion shall be communicated to the secretary of the department.

(6) A consultant, licensee, or approved treatment provider who makes a disclosure pursuant to this section is not subject to civil liability for such disclosure or its consequences. The provisions of s. 766.101 apply to any officer, employee, or agent of the department or the board and to any officer, employee, or agent of any entity with which the department has contracted pursuant to this section.

History.—s. 345, ch. 94-119; s. 1, ch. 94-349; s. 151, ch. 96-406; s. 17, ch. 98-166; s. 5, ch. 2000-160; ss. 30, 88, ch. 2000-318.



310.111 - Marine incident reports.

310.111 Marine incident reports.—Each collision, grounding, stranding, or other marine peril sustained or caused by a vessel on which there was employed a licensed state pilot or certificated deputy pilot shall be reported to the office of the board or the piloting consultant within 48 hours of the occurrence. In addition, a written report shall be submitted to the department on forms and in the manner prescribed by the department within 7 days of the occurrence. However, any marine incident involving oil spillage, pollution, physical injury, or death shall be reported to the board or the piloting consultant by telephone or telegram within 24 hours of the occurrence in addition to submission of the required written report.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 11, 16, ch. 78-140; ss. 13, 15, 25, 30, 34, 60, 62, ch. 80-406; s. 2, ch. 81-318; ss. 2, 3, ch. 84-185; ss. 7, 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 6, ch. 90-54; s. 4, ch. 90-144; s. 4, ch. 91-429.



310.1112 - Motor vehicle reports.

310.1112 Motor vehicle reports.—Each licensed state pilot or certificated deputy pilot shall have a duty to report within 48 hours any jurisdiction’s revocation or suspension of, or any action against, that pilot’s or deputy pilot’s license to operate a motor vehicle under circumstances involving alcohol or drugs. The jurisdiction’s acceptance of a relinquishment of license, stipulation, consent order, plea of nolo contendere, or other settlement offered in response to or in anticipation of the filing of charges related to the license to operate a motor vehicle shall be construed as action against the license.

History.—s. 346, ch. 94-119.



310.1115 - Bridge electronic navigation protection equipment; duty of pilot.

310.1115 Bridge electronic navigation protection equipment; duty of pilot.—

(1) When a piloted vessel passes under a bridge located in a harbor, in the approaches to a harbor, or in a river, and when electronic navigation protection equipment is available, it is the duty of the pilot or certificated deputy pilot on board to use the electronic navigation protection equipment. If the electronic navigation protection equipment can be utilized only in conjunction with a portable device or devices located on board the piloted vessel, it is the responsibility of the pilot to bring such device or devices on board the piloted vessel and to remove such device or devices upon completion of the pilot’s duties aboard the piloted vessel.

(2) In the event that any electronic navigation protection equipment or portable device associated with such equipment malfunctions during the approach of a piloted vessel to a bridge and the bridge is not visible from a distance of at least 2 miles from the piloted vessel, the pilot shall not transit the bridge and shall take any prudent action available to avoid such transit.

History.—ss. 1, 2, ch. 82-126; s. 3, ch. 84-185; ss. 8, 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 283, ch. 95-148.



310.121 - Application, examination, and biennial fees.

310.121 Application, examination, and biennial fees.—

(1) The department shall, in accordance with rules set by the board, assess and collect the following fees:

(a) A fee not to exceed $300 for each application for licensure as a state pilot or certification as a deputy pilot. This fee shall be nonrefundable.

(b) A fee not to exceed $300 for each examination for licensure as a state pilot or certification as a deputy pilot.

(c) A fee not to exceed $300 for each examination review.

(2) The department shall assess and collect biennially from each licensed state pilot and each certificated deputy pilot a fee, not to exceed $200 in the case of a licensed state pilot or $100 in the case of a certificated deputy pilot, such fees to be set by the board.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 12, 16, ch. 78-140; s. 2, ch. 81-318; ss. 2, 3, ch. 84-185; ss. 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 347, ch. 94-119.



310.131 - Assessment of percentage of gross pilotage.

310.131 Assessment of percentage of gross pilotage.—The department shall assess the licensed state pilots in the respective ports of the state a percentage of the gross amount of pilotage earned by such pilots during each year, which percentage will be established by the board not to exceed 2 percent, to be paid into the Professional Regulation Trust Fund by such pilots at such time and in such manner as the board prescribes or as is set forth in the General Appropriations Act. The financial records of all pilots and deputy pilots relating to pilotage are subject to audit by the department and the Auditor General. The department shall by rule set a procedure for verifying the amount of pilotage at each port and may charge costs to the appropriate port if the port does not comply with such procedure.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 1, ch. 77-470; ss. 13, 16, ch. 78-140; s. 188, ch. 81-259; s. 2, ch. 81-318; s. 5, ch. 83-329; ss. 2, 3, ch. 84-185; ss. 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 348, ch. 94-119.



310.141 - Vessels subject to pilotage.

310.141 Vessels subject to pilotage.—

(1) All vessels shall have a licensed state pilot or certificated deputy pilot on board to direct the movements of the vessel when entering or leaving ports of this state or when underway upon the navigable waters of the bays, rivers, harbors, and ports of this state, except:

(a) Vessels exempted by the laws of the United States;

(b) Monohulled vessels drawing less than 7 feet of water;

(c) Multihulled, swath, or nondisplacement vessels for which the product of the length overall and extreme beam is less than 6,000 square feet, and which draw less than 7 feet of water;

(d) Any vessel, when docking or undocking; or

(e) Any vessel, when moving about within a shipyard or moving between a shipyard and a berth or slip directly adjacent to the shipyard.

(2) A vessel is docking or undocking when a tug or tugs are assisting the vessel, or the vessel is making use of a bow thruster or other lateral thrust devices incorporated into the vessel itself, in close proximity to the dock, with the vessel under the direction or control of the master, docking master, licensed state pilot, or certificated deputy pilot. If the vessel that is docking or undocking is under the direction or control of the master or docking master, such direction or control must have been delivered from the licensed state pilot or be in the process of being delivered to the licensed state pilot.

(3) Nothing in this section shall be construed to deny the services of a licensed state pilot to a vessel otherwise exempt who applies for such service.

History.—s. 2, ch. 75-201; s. 1, ch. 75-238; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 16, ch. 78-140; s. 2, ch. 81-318; ss. 2, 3, ch. 84-185; ss. 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 7, ch. 90-54; s. 5, ch. 90-144; s. 4, ch. 91-429; s. 349, ch. 94-119.



310.142 - Pilotage at St. Marys Entrance.

310.142 Pilotage at St. Marys Entrance.—The board is authorized to enter into an agreement with the Board of Pilotage Commissioners for the corporate authority of St. Marys, Georgia, for reciprocal pilotage of vessels in the boundary waters and tributaries of St. Marys Entrance. The board shall have the authority to promulgate rules to implement the provisions of this section.

History.—ss. 1, 2, ch. 89-262; s. 4, ch. 91-429.



310.146 - Exemptions from pilotage.

310.146 Exemptions from pilotage.—

(1) United States vessels are exempted from the provisions of this chapter while transiting a private channel built, marked, maintained, and controlled for one-way traffic by a public utility for the sole purpose of servicing that facility and while under the control of a validly licensed federal pilot.

(2) Any vessel is exempted from the provisions of this chapter while transiting the Miami River as a dead ship under the control of tugboats operated by federally licensed personnel.

History.—ss. 9, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 350, ch. 94-119.



310.151 - Rates of pilotage; Pilotage Rate Review Committee.

310.151 Rates of pilotage; Pilotage Rate Review Committee.—

(1)(a) As used in this section, the term:

1. “Committee” means the Pilotage Rate Review Committee established under this section as part of the Board of Pilot Commissioners.

2. “Board” means the Board of Pilot Commissioners.

(b) To carry out the provisions of this section, the Pilotage Rate Review Committee is established as part of the Board of Pilot Commissioners within the Department of Business and Professional Regulation. The committee shall consist of the following seven members of the board: two board members who are licensed state pilots actively practicing their profession, who shall be appointed by majority vote of the licensed state pilots serving on the board; two board members who are actively involved in a professional or business capacity in the maritime industry, marine shipping industry, or commercial passenger cruise industry; one board member who is a certified public accountant with at least 5 years of experience in financial management; and two board members who are citizens of the state.

(c) Committee members shall comply with the disclosure requirements of s. 112.3143(4) if participating in any matter that would result in special private gain or loss as described in that subsection.

(d) The committee has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of this section conferring duties upon it. The department shall provide the staff required by the committee to carry out its duties under this section.

(e) All funds received pursuant to this section shall be placed in the account of the Board of Pilot Commissioners, and the Board of Pilot Commissioners shall pay for all expenses incurred pursuant to this section.

(2) Any pilot, group of pilots, or other person or group of persons whose substantial interests are directly affected by the rates established by the committee may apply to the committee for a change in rates. However, an application for a change in rates shall not be considered for any port for which rates have been changed by this committee in the 18 months preceding the filing of the application. All applications for changes in rates shall be made to the committee, in writing, pursuant to rules prescribed by the committee. In the case of an application for a rate change on behalf of a pilot or group of pilots, the application shall be accompanied by a consolidated financial statement, statement of profit or loss, and balance sheet prepared by a certified public accountant of the pilot or group of pilots and all relevant information, fiscal and otherwise, on the piloting activities within the affected port area, including financial information on all entities owned or partially owned by the pilot or group of pilots which provide pilot-related services in the affected port area. In the case of an application for a rate change filed on behalf of persons other than a pilot or group of pilots, information regarding the financial state of interested parties other than pilots shall be required only to the extent that such financial information is made relevant by the application or subsequent argument before the committee. The committee shall have the authority to set, by rule, a rate review application fee of up to $1,000, which must be submitted to the committee upon the filing of the application for a rate change.

(3) The committee shall investigate and determine whether the requested rate change will result in fair, just, and reasonable rates of pilotage pursuant to rules prescribed by the committee. In addition to publication as required by law, notice of a hearing to determine rates shall be mailed to each person who has formally requested notice of any rate change in the affected port area. The notice shall advise all interested parties that they may file an answer, an additional or alternative petition, or any other applicable pleading or response, within 30 days after the date of publication of the notice, and the notice shall specify the last date by which any such pleading must be filed. The committee may, for good cause, extend the period for responses to a petition. Multiple petitions filed in this manner do not warrant separate hearings, and these petitions shall be consolidated to the extent that it shall not be necessary to hold a separate hearing on each petition. The committee shall conclude its investigation, conduct a public hearing, and determine whether to modify the existing rates of pilotage in that port within 60 days after the filing of the completed application, except that the committee may not be required to complete a hearing for more than one port within any 60-day period. Hearings shall be held in the affected port area, unless a different location is agreed upon by all parties to the proceeding.

(4)(a) The applicant shall be given written notice, either in person or by certified mail, that the committee intends to modify the pilotage rates in that port and that the applicant may, within 21 days after receipt of the notice, request a hearing pursuant to the Administrative Procedure Act. Notice of the intent to modify the pilotage rates in that port shall also be published in the Florida Administrative Register and in a newspaper of general circulation in the affected port area and shall be mailed to any person who has formally requested notice of any rate change in the affected port area. Within 21 days after receipt or publication of notice, any person whose substantial interests will be affected by the intended committee action may request a hearing pursuant to the Administrative Procedure Act. If the committee concludes that the petitioner has raised a disputed issue of material fact, the committee shall designate a hearing, which shall be conducted by formal proceeding before an administrative law judge assigned by the Division of Administrative Hearings pursuant to ss. 120.569 and 120.57(1), unless waived by all parties. If the committee concludes that the petitioner has not raised a disputed issue of material fact and does not designate the petition for hearing, that decision shall be considered final agency action for purposes of s. 120.68. The failure to request a hearing within 21 days after receipt or publication of notice shall constitute a waiver of any right to an administrative hearing and shall cause the order modifying the pilotage rates in that port to be entered. If an administrative hearing is requested pursuant to this subsection, notice of the time, date, and location of the hearing shall be published in the Florida Administrative Register and in a newspaper of general circulation in the affected port area and shall be mailed to the applicant and to any person who has formally requested notice of any rate change for the affected port area.

(b) In any administrative proceeding pursuant to this section, the committee’s proposed rate determination shall be immediately effective and shall not be stayed during the administrative proceeding, provided that, pending rendition of the committee’s final order, the pilot or pilots in the subject port deposit in an interest-bearing account all amounts received which represent the difference between the previous rates and the proposed rates. The pilot or pilots in the subject port shall keep an accurate accounting of all amounts deposited, specifying by whom or on whose behalf such amounts were paid, and shall produce such an accounting upon request of the committee. Upon rendition of the committee’s final order:

1. Any amounts deposited in the interest-bearing account which are sustained by the final order shall be paid over to the pilot or pilots in the subject port, including all interest accrued on such funds; and

2. Any amounts deposited which exceed the rates sustained in the committee’s final order shall be refunded, with the accrued interest, to those customers from whom the funds were collected. Any funds that are not refunded after diligent effort of the pilot or pilots to do so shall be disbursed by the pilot or pilots as the committee shall direct.

(5)(a) In determining whether the requested rate change will result in fair, just, and reasonable rates, the committee shall give primary consideration to the public interest in promoting and maintaining efficient, reliable, and safe piloting services.

(b) The committee shall also give consideration to the following factors:

1. The public interest in having qualified pilots available to respond promptly to vessels needing their service.

2. A determination of the average net income of pilots in the port, including the value of all benefits derived from service as a pilot. For the purposes of this subparagraph, “net income of pilots” refers to total pilotage fees collected in the port, minus reasonable operating expenses, divided by the number of licensed and active state pilots within the ports.

3. Reasonable operating expenses of pilots.

4. Pilotage rates in other ports.

5. The amount of time each pilot spends on actual piloting duty and the amount of time spent on other essential support services.

6. The prevailing compensation available to individuals in other maritime services of comparable professional skill and standing as that sought in pilots, it being recognized that in order to attract to the profession of piloting, and to hold the best and most qualified individuals as pilots, the overall compensation accorded pilots should be equal to or greater than that available to such individuals in comparable maritime employment.

7. The impact rate change may have in individual pilot compensation and whether such change will lead to a shortage of licensed state pilots, certificated deputy pilots, or qualified pilot applicants.

8. Projected changes in vessel traffic.

9. Cost of retirement and medical plans.

10. Physical risks inherent in piloting.

11. Special characteristics, dangers, and risks of the particular port.

12. Any other factors the committee deems relevant in determining a just and reasonable rate.

(c) The committee may take into consideration the consumer price index or any other comparable economic indicator when fixing rates of pilotage; however, because the consumer price index or such other comparable economic indicator is primarily related to net income rather than rates, the committee shall not use it as the sole factor in fixing rates of pilotage.

(6) The committee shall fix rates of pilotage pursuant to this section based upon the following vessel characteristics:

(a) Length.

(b) Beam.

(c) Net tonnage, gross tonnage, or dead weight tonnage.

(d) Freeboard or height above the waterline.

(e) Draft or molded depth.

(f) Any combination of the vessel characteristics listed in this subsection or any other relevant vessel characteristic or characteristics.

(7) The decisions of the committee regarding rates are not appealable to the board.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 14, 16, ch. 78-140; s. 2, ch. 81-318; s. 6, ch. 83-329; ss. 2, 3, ch. 84-185; ss. 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 351, ch. 94-119; s. 65, ch. 96-410; s. 59, ch. 98-200; s. 3, ch. 2000-356; s. 5, ch. 2010-225; s. 23, ch. 2013-14.



310.161 - Piloting without a license; penalties.

310.161 Piloting without a license; penalties.—

(1) Any individual who is not a licensed state pilot or a certificated deputy pilot, and who directs the movement of a vessel on which a licensed state pilot or certificated deputy pilot is required is guilty of piloting without a license. Any person piloting without a license is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) In addition to, or in lieu of, the penalty provided in subsection (1), the department may seek the imposition of a civil penalty through the circuit court. The civil penalty shall be not less than $500 and not more than $5,000 for each offense. The court shall also award to the prevailing party court costs and reasonable attorney fees and, in the event the department prevails, may also award reasonable costs of investigation.

(3) The vessel and its owner shall be obligated to pay to the licensed state pilots at the port where the violation of subsection (1) occurred, the pilotage rate which would otherwise have been applicable, and, if the pilots in said port must resort to legal action to obtain a judgment therefor, the court shall also award to the prevailing party court costs and reasonable attorney fees.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 16, ch. 78-140; s. 2, ch. 81-318; ss. 2, 3, ch. 84-185; ss. 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 8, ch. 90-54; s. 6, ch. 90-144; s. 4, ch. 91-429.



310.171 - Pilots may incorporate themselves.

310.171 Pilots may incorporate themselves.—Any one or more licensed state pilots may incorporate in the manner provided under part I of chapter 607 or chapter 621.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 16, ch. 78-140; s. 3, ch. 79-9; s. 2, ch. 81-318; ss. 2, 3, ch. 84-185; ss. 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 39, ch. 2014-209.



310.181 - Corporate powers.

310.181 Corporate powers.—All the rights, powers, and liabilities conferred or imposed by the laws of Florida relating to corporations for profit organized under part I of chapter 607 or under former chapter 608 before January 1, 1976, or to corporations organized under chapter 621 apply to corporations organized pursuant to s. 310.171.

History.—s. 2, ch. 75-201; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 16, ch. 78-140; s. 2, ch. 81-318; s. 23, ch. 83-216; ss. 2, 3, ch. 84-185; ss. 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 40, ch. 2014-209; s. 18, ch. 2015-148.



310.183 - Immediate inactivation of license or certificate for certain violations; rules.

310.183 Immediate inactivation of license or certificate for certain violations; rules.—

(1) The department shall issue an emergency order placing on inactive status, for a period not to exceed 15 days, the license of any pilot or certificate of any deputy pilot who, while providing piloting services, is involved in a marine incident that results in the death of a human or, as determined by rule of the board, substantial physical injury to a human or significant property or environmental damage, unless the department determines that the incident is clearly not the result of the actions of the pilot or deputy pilot.

(2) No later than January 1, 1995, the board shall adopt rules to administer the provisions of this section and shall have continuing authority to amend any such rules it has adopted by that deadline. However, if the board fails to adopt such rules by that deadline, the department shall have exclusive authority to adopt such rules.

History.—s. 353, ch. 94-119.



310.185 - Rulemaking.

310.185 Rulemaking.—

(1) The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

(2) The secretary of the department is deemed to be a person substantially affected by a rule or proposed rule for the purpose of seeking an administrative determination of the invalidity of such rule or proposed rule. The secretary may seek such administrative determination of the invalidity of any rule or proposed rule on the ground that it is an invalid exercise of delegated legislative authority or an undue restriction of competition, pursuant to chapter 120.

History.—s. 12, ch. 81-302; ss. 10, 11, ch. 86-280; s. 2, ch. 89-262; s. 4, ch. 91-429; s. 354, ch. 94-119; s. 60, ch. 98-200.






Chapter 311 - SEAPORT PROGRAMS AND FACILITIES

311.07 - Florida seaport transportation and economic development funding.

311.07 Florida seaport transportation and economic development funding.—

(1) There is created the Florida Seaport Transportation and Economic Development Program within the Department of Transportation to finance port transportation or port facilities projects that will improve the movement and intermodal transportation of cargo or passengers in commerce and trade and support the interests, purposes, and requirements of all ports listed in s. 311.09.

(2) A minimum of $25 million per year shall be made available from the State Transportation Trust Fund to fund the Florida Seaport Transportation and Economic Development Program. The Florida Seaport Transportation and Economic Development Council created in s. 311.09 shall develop guidelines for project funding. Council staff, the Department of Transportation, and the Department of Economic Opportunity shall work in cooperation to review projects and allocate funds in accordance with the schedule required for the Department of Transportation to include these projects in the tentative work program developed pursuant to s. 339.135(4).

(3)(a) Florida Seaport Transportation and Economic Development Program funds shall be used to fund approved projects on a 50-50 matching basis with any of the deepwater ports, as listed in s. 311.09, which is governed by a public body or any other deepwater port which is governed by a public body and which complies with the water quality provisions of s. 403.061, the comprehensive master plan requirements of s. 163.3178(2)(k), and the local financial management and reporting provisions of part III of chapter 218. However, program funds used to fund projects that involve the rehabilitation of wharves, docks, berths, bulkheads, or similar structures shall require a 25-percent match of funds. Program funds also may be used by the Seaport Transportation and Economic Development Council for data and analysis that will assist Florida’s seaports and international trade.

(b) Projects eligible for funding by grants under the program are limited to the following port facilities or port transportation projects:

1. Transportation facilities within the jurisdiction of the port.

2. The dredging or deepening of channels, turning basins, or harbors.

3. The construction or rehabilitation of wharves, docks, structures, jetties, piers, storage facilities, cruise terminals, automated people mover systems, or any facilities necessary or useful in connection with any of the foregoing.

4. The acquisition of vessel tracking systems, container cranes, or other mechanized equipment used in the movement of cargo or passengers in international commerce.

5. The acquisition of land to be used for port purposes.

6. The acquisition, improvement, enlargement, or extension of existing port facilities.

7. Environmental protection projects which are necessary because of requirements imposed by a state agency as a condition of a permit or other form of state approval; which are necessary for environmental mitigation required as a condition of a state, federal, or local environmental permit; which are necessary for the acquisition of spoil disposal sites and improvements to existing and future spoil sites; or which result from the funding of eligible projects listed in this paragraph.

8. Transportation facilities as defined in s. 334.03(30) which are not otherwise part of the Department of Transportation’s adopted work program.

9. Intermodal access projects.

10. Construction or rehabilitation of port facilities as defined in s. 315.02, excluding any park or recreational facilities, in ports listed in s. 311.09(1) with operating revenues of $5 million or less, provided that such projects create economic development opportunities, capital improvements, and positive financial returns to such ports.

11. Seaport master plan or strategic plan development or updates, including the purchase of data to support such plans.

(c) To be eligible for consideration by the council pursuant to this section, a project must be consistent with the port comprehensive master plan which is incorporated as part of the approved local government comprehensive plan as required by s. 163.3178(2)(k) or other provisions of the Community Planning Act, part II of chapter 163.

(4) Any port which receives funding under the program shall institute procedures to ensure that jobs created as a result of the state funding shall be subject to equal opportunity hiring practices in the manner provided in s. 110.112.

(5) The Department of Transportation may subject any project that receives funds pursuant to this section and s. 320.20 to a final audit. The department may adopt rules and perform such other acts as are necessary or convenient to ensure that the final audits are conducted and that any deficiency or questioned costs noted by the audit are resolved.

History.—s. 65, ch. 90-136; s. 5, ch. 91-429; s. 55, ch. 93-120; s. 20, ch. 94-237; s. 130, ch. 96-320; s. 48, ch. 97-278; s. 5, ch. 97-280; s. 40, ch. 2000-152; s. 3, ch. 2000-266; s. 99, ch. 2001-266; s. 1, ch. 2002-190; s. 51, ch. 2004-269; s. 7, ch. 2006-2; s. 2, ch. 2010-201; s. 46, ch. 2011-139; s. 57, ch. 2011-213; ss. 35, 36, ch. 2012-119; s. 4, ch. 2012-128; s. 9, ch. 2012-174; s. 1, ch. 2016-181; s. 2, ch. 2016-239.



311.09 - Florida Seaport Transportation and Economic Development Council.

311.09 Florida Seaport Transportation and Economic Development Council.—

(1) The Florida Seaport Transportation and Economic Development Council is created within the Department of Transportation. The council consists of the following 17 members: the port director, or the port director’s designee, of each of the ports of Jacksonville, Port Canaveral, Port Citrus, Fort Pierce, Palm Beach, Port Everglades, Miami, Port Manatee, St. Petersburg, Tampa, Port St. Joe, Panama City, Pensacola, Key West, and Fernandina; the secretary of the Department of Transportation or his or her designee; and the director of the Department of Economic Opportunity or his or her designee.

(2) The council shall adopt bylaws governing the manner in which the business of the council will be conducted. The bylaws shall specify the procedure by which the chairperson of the council is elected.

(3) The council shall prepare a 5-year Florida Seaport Mission Plan defining the goals and objectives of the council concerning the development of port facilities and an intermodal transportation system consistent with the goals of the Florida Transportation Plan developed pursuant to s. 339.155. The Florida Seaport Mission Plan shall include specific recommendations for the construction of transportation facilities connecting any port to another transportation mode and for the efficient, cost-effective development of transportation facilities or port facilities for the purpose of enhancing trade, promoting cargo flow, increasing cruise passenger movements, increasing port revenues, and providing economic benefits to the state. The council shall develop a priority list of projects based on these recommendations annually and submit the list to the Department of Transportation. The council shall update the 5-year Florida Seaport Mission Plan annually and shall submit the plan no later than February 1 of each year to the President of the Senate, the Speaker of the House of Representatives, the Department of Economic Opportunity, and the Department of Transportation. The council shall develop programs, based on an examination of existing programs in Florida and other states, for the training of minorities and secondary school students in job skills associated with employment opportunities in the maritime industry, and report on progress and recommendations for further action to the President of the Senate and the Speaker of the House of Representatives annually.

(4) The council shall adopt rules for evaluating projects which may be funded under ss. 311.07 and 320.20. The rules shall provide criteria for evaluating the potential project, including, but not limited to, such factors as consistency with appropriate plans, economic benefit, readiness for construction, noncompetition with other Florida ports, and capacity within the seaport system.

(5) The council shall review and approve or disapprove each project eligible to be funded pursuant to the Florida Seaport Transportation and Economic Development Program. The council shall annually submit to the Secretary of Transportation and the executive director of the Department of Economic Opportunity, or his or her designee, a list of projects which have been approved by the council. The list shall specify the recommended funding level for each project; and, if staged implementation of the project is appropriate, the funding requirements for each stage shall be specified.

(6) The Department of Transportation shall review the list of project applications approved by the council for consistency with the Florida Transportation Plan, the Statewide Seaport and Waterways System Plan, and the department’s adopted work program. In evaluating the consistency of a project, the department shall assess the transportation impacts and economic benefits for each project. The Department of Transportation shall identify those projects that are inconsistent with the Florida Transportation Plan, the Statewide Seaport and Waterways System Plan, or the adopted work program and shall notify the council of projects found to be inconsistent.

(7) The Department of Economic Opportunity shall review the list of project applications approved by the council to evaluate the economic benefit of the project and to determine whether the project is consistent with the Florida Seaport Mission Plan and with state economic development goals and policies. The Department of Economic Opportunity shall review the proposed project’s consistency with state, regional, and local plans, as appropriate, and the economic benefits of each project based upon the rules adopted pursuant to subsection (4). The Department of Economic Opportunity shall identify those projects that it has determined do not offer an economic benefit to the state, are not consistent with an appropriate plan, or are not consistent with the Florida Seaport Mission Plan or state economic development goals and policies and shall notify the council of its findings.

(8) The council shall review the findings of the Department of Economic Opportunity and the Department of Transportation. Projects found to be inconsistent pursuant to subsection (6) or subsection (7) or projects that have been determined not to offer an economic benefit to the state pursuant to subsection (7) may not be included in the list of projects to be funded.

(9) The Department of Transportation shall include at least $25 million per year in its annual legislative budget request for the Florida Seaport Transportation and Economic Development Program funded under s. 311.07. Such budget must include funding for projects approved by the council which have been determined by each agency to be consistent. The department shall include the specific approved Florida Seaport Transportation and Economic Development Program projects to be funded under s. 311.07 during the ensuing fiscal year in the tentative work program developed pursuant to s. 339.135(4). The total amount of funding to be allocated to Florida Seaport Transportation and Economic Development Program projects under s. 311.07 during the successive 4 fiscal years shall also be included in the tentative work program developed pursuant to s. 339.135(4). The council may submit to the department a list of approved projects that could be made production-ready within the next 2 years. The list shall be submitted by the department as part of the needs and project list prepared pursuant to s. 339.135(2)(b). However, the department shall, upon written request of the Florida Seaport Transportation and Economic Development Council, submit work program amendments pursuant to s. 339.135(7) to the Governor within 10 days after the later of the date the request is received by the department or the effective date of the amendment, termination, or closure of the applicable funding agreement between the department and the affected seaport, as required to release the funds from the existing commitment. Notwithstanding s. 339.135(7)(c), any work program amendment to transfer prior year funds from one approved seaport project to another seaport project is subject to the procedures in s. 339.135(7)(d). Notwithstanding any provision of law to the contrary, the department may transfer unexpended budget between the seaport projects as identified in the approved work program amendments.

(10) The council shall meet at the call of its chairperson, at the request of a majority of its membership, or at such times as may be prescribed in its bylaws. However, the council must meet at least semiannually. A majority of voting members of the council constitutes a quorum for the purpose of transacting the business of the council. All members of the council are voting members. A vote of the majority of the voting members present is sufficient for any action of the council, except that a member representing the Department of Transportation or the Department of Economic Opportunity may vote to overrule any action of the council approving a project pursuant to subsection (5). The bylaws of the council may require a greater vote for a particular action.

(11) Members of the council shall serve without compensation but are entitled to receive reimbursement for per diem and travel expenses as provided in s. 112.061. The council may elect to provide an administrative staff to provide services to the council on matters relating to the Florida Seaport Transportation and Economic Development Program and the council. The cost for such administrative services shall be paid by all ports that receive funding from the Florida Seaport Transportation and Economic Development Program, based upon a pro rata formula measured by each recipient’s share of the funds as compared to the total funds disbursed to all recipients during the year. The share of costs for administrative services shall be paid in its total amount by the recipient port upon execution by the port and the Department of Transportation of a joint participation agreement for each council-approved project, and such payment is in addition to the matching funds required to be paid by the recipient port. Except as otherwise exempted by law, all moneys derived from the Florida Seaport Transportation and Economic Development Program shall be expended in accordance with the provisions of s. 287.057. Seaports subject to competitive negotiation requirements of a local governing body shall abide by the provisions of s. 287.055.

(12) Until July 1, 2014, Citrus County may apply for a grant through the Florida Seaport Transportation and Economic Development Council to perform a feasibility study regarding the establishment of a port in Citrus County. The council shall evaluate such application pursuant to subsections (5)-(8) and, if approved, the Department of Transportation shall include the feasibility study in its budget request pursuant to subsection (9). If the study determines that a port in Citrus County is not feasible, the membership of Port Citrus on the council shall terminate.

History.—s. 65, ch. 90-136; s. 26, ch. 90-227; s. 5, ch. 91-429; s. 56, ch. 93-120; s. 4, ch. 93-164; s. 4, ch. 93-262; s. 21, ch. 94-237; s. 87, ch. 95-143; s. 892, ch. 95-148; s. 10, ch. 95-257; s. 131, ch. 96-320; s. 71, ch. 99-385; s. 4, ch. 2000-266; s. 64, ch. 2002-20; s. 3, ch. 2010-201; s. 1, ch. 2011-41; s. 227, ch. 2011-142; s. 2, ch. 2011-164; s. 41, ch. 2012-5; s. 53, ch. 2012-96; s. 5, ch. 2012-128; s. 10, ch. 2012-174; s. 2, ch. 2016-181; s. 3, ch. 2016-239.



311.091 - Entry into public-private infrastructure project agreements for port-related public infrastructure projects.

311.091 Entry into public-private infrastructure project agreements for port-related public infrastructure projects.—A seaport listed in s. 311.09(1) may receive or solicit proposals from and enter into a public-private infrastructure project agreement with a private entity, or a consortium of private entities, to build, operate, manage, maintain, or finance a port-related public infrastructure project.

History.—s. 8, ch. 2010-201.



311.10 - Strategic Port Investment Initiative.

311.10 Strategic Port Investment Initiative.—

(1) There is created the Strategic Port Investment Initiative within the Department of Transportation. Beginning in fiscal year 2012-2013, a minimum of $35 million annually shall be made available from the State Transportation Trust Fund to fund the Strategic Port Investment Initiative. The Department of Transportation shall work with the deepwater ports listed in s. 311.09 to develop and maintain a priority list of strategic investment projects. Project selection shall be based on projects that meet the state’s economic development goal of becoming a hub for trade, logistics, and export-oriented activities by:

(a) Providing important access and major on-port capacity improvements;

(b) Providing capital improvements to strategically position the state to maximize opportunities in international trade, logistics, or the cruise industry;

(c) Achieving state goals of an integrated intermodal transportation system; and

(d) Demonstrating the feasibility and availability of matching funds through local or private partners.

(2) Prior to making final project allocations, the Department of Transportation shall schedule a publicly noticed workshop with the Department of Economic Opportunity and the deepwater ports listed in s. 311.09 to review the proposed projects. After considering the comments received, the Department of Transportation shall finalize a prioritized list of potential projects.

(3) The Department of Transportation shall, to the maximum extent feasible, include the seaport projects proposed to be funded under this section in the tentative work program developed under s. 339.135(4).

History.—s. 6, ch. 2012-128; s. 11, ch. 2012-174.



311.101 - Intermodal Logistics Center Infrastructure Support Program.

311.101 Intermodal Logistics Center Infrastructure Support Program.—

(1) There is created within the Department of Transportation the Intermodal Logistics Center Infrastructure Support Program. The purpose of the program is to provide funds for roads, rail facilities, or other means for the conveyance or shipment of goods through a seaport, thereby enabling the state to respond to private sector market demands and meet the state’s economic development goal of becoming a hub for trade, logistics, and export-oriented activities. The department may provide funds to assist with local government projects or projects performed by private entities that meet the public purpose of enhancing transportation facilities for the conveyance or shipment of goods through a seaport to or from an intermodal logistics center.

(2) For the purposes of this section, the term “intermodal logistics center,” including, but not limited to, an “inland port,” means a facility or group of facilities serving as a point of intermodal transfer of freight in a specific area physically separated from a seaport where activities relating to transport, logistics, goods distribution, consolidation, or value-added activities are carried out and whose activities and services are designed to support or be supported by conveyance or shipping through one or more seaports listed in s. 311.09.

(3) The department must consider, but is not limited to, the following criteria when evaluating projects for Intermodal Logistics Center Infrastructure Support Program assistance:

(a) The ability of the project to serve a strategic state interest.

(b) The ability of the project to facilitate the cost-effective and efficient movement of goods.

(c) The extent to which the project contributes to economic activity, including job creation, increased wages, and revenues.

(d) The extent to which the project efficiently interacts with and supports the transportation network.

(e) A commitment of a funding match.

(f) The amount of investment or commitments made by the owner or developer of the existing or proposed facility.

(g) The extent to which the owner has commitments, including memoranda of understanding or memoranda of agreements, with private sector businesses planning to locate operations at the intermodal logistics center.

(h) Demonstrated local financial support and commitment to the project.

(4) The department shall coordinate and consult with the Department of Economic Opportunity in the selection of projects to be funded by this program.

(5) The department 1is authorized to administer contracts on behalf of the entity selected to receive funding for a project under this section.

(6) The department shall provide up to 50 percent of project costs for eligible projects.

(7) Beginning in fiscal year 2014-2015, at least $5 million per year shall be made available from the State Transportation Trust Fund for the program. The Department of Transportation shall include projects proposed to be funded under this section in the tentative work program developed pursuant to s. 339.135(4). This subsection expires on July 1, 2020.

(8) The Department of Transportation 1is authorized to adopt rules to 2implement this section.

History.—s. 7, ch. 2012-128; s. 12, ch. 2012-174; s. 42, ch. 2013-15; s. 2, ch. 2014-216.

1Note.—As created by s. 12, ch. 2012-174. Section 311.101 was also created by s. 7, ch. 2012-128, and that version uses the word “may” instead of the words “is authorized to.”

2Note.—As created by s. 12, ch. 2012-174. Section 311.101 was also created by s. 7, ch. 2012-128, and that version uses the word “administer” instead of the word “implement.”



311.103 - Designation of state freight logistics zones.

311.103 Designation of state freight logistics zones.—

(1) As used in this section, the term “freight logistics zone” means a grouping of activities and infrastructure associated with freight transportation and related services within a defined area around an intermodal logistics center as defined in s. 311.101(2).

(2) A county, or two or more contiguous counties, may designate a geographic area or areas within its jurisdiction as a freight logistics zone. The designation must be accompanied by a strategic plan adopted by the county or counties. At a minimum, the strategic plan must include, but is not limited to:

(a) A map depicting the geographic area or areas to be included within the designation.

(b) Identification of the existing or planned freight facilities or logistics clusters located within the designated zone.

(c) Identification of existing transportation infrastructure, such as roads, rail, airports, and seaports, within or in close proximity to the proposed freight logistics zone.

(d) Identification of existing workforce availability within or in close proximity to the proposed zone.

(e) Identification of any existing or planned local, state, or federal workforce training capabilities available for a business seeking to locate or expand within the proposed zone.

(f) Identification of any local, state, or federal plans, including transportation, seaport, or airport plans, concerning the movement of freight within or in close proximity to the proposed zone.

(g) Identification of financial or other local government incentives to encourage new development, expansion of existing development, or redevelopment within the proposed zone.

(h) Documentation that the plan is consistent with applicable local government comprehensive plans and adopted long-range transportation plans of a metropolitan planning organization, where applicable.

(3) Projects within freight logistics zones designated pursuant to this section, which are consistent with the Freight Mobility and Trade Plan developed in accordance with s. 334.044(33), may be eligible for priority in state funding and incentive programs relating to freight logistics zones, including applicable programs identified in parts I, III, and V of chapter 288.

(4) When evaluating projects within a designated freight logistics zone for purposes of determining funding or incentive program eligibility under this section, consideration must be given to:

(a) The presence of an existing or planned intermodal logistics center within the freight logistics zone.

(b) Whether the project serves a strategic state interest.

(c) Whether the project facilitates the cost-effective and efficient movement of goods.

(d) The extent to which the project contributes to economic activity, including job creation, increased wages, and revenues.

(e) The extent to which the project efficiently interacts with and supports the existing or planned transportation network.

(f) The amount of investment or commitments made by the owner or developer of the existing or proposed facility.

(g) The extent to which the county or counties have commitments with private sector businesses planning to locate operations within the freight logistics zone.

(h) Demonstrated local financial support and commitment to the project, including in-kind contributions.

History.—s. 1, ch. 2015-106.



311.105 - Florida Seaport Environmental Management Committee; permitting; mitigation.

311.105 Florida Seaport Environmental Management Committee; permitting; mitigation.—

(1)(a) There is created the Florida Seaport Environmental Management Committee, which shall be under the direction of the Florida Seaport Transportation and Economic Development Council.

(b) The committee shall consist of the following members: the Secretary of Environmental Protection, or his or her designee, as an ex officio, nonvoting member; a designee from the United States Army Corps of Engineers, as an ex officio, nonvoting member; a designee from the Florida Inland Navigation District, as an ex officio, nonvoting member; the executive director of the Department of Economic Opportunity, or his or her designee, as an ex officio, nonvoting member; and five or more port directors, as voting members, appointed to the committee by the council chair, who shall also designate one such member as committee chair.

(c) The committee shall meet at the call of the chair but must meet at least semiannually. A majority of the voting members constitutes a quorum for the purpose of transacting business of the committee, and a vote of the majority of the voting members present is required for official action by the committee.

(d) The committee shall provide a forum for discussion of environmental issues, including, but not limited to, those relating to maintenance dredging and dredged-material management; environmental mitigation; air and water quality permitting; and the maintenance of navigation channels, port harbors, turning basins, harbor berths, and associated facilities.

(e) The committee shall work closely with the Department of Environmental Protection, United States Army Corps of Engineers, and ports listed in s. 403.021(9)(b) to ensure that suitable dredged material is deposited on Florida’s beaches to the extent the committee determines to be economically feasible and consistent with beach restoration and other beneficial uses criteria of the Department of Environmental Protection.

(2) Each application for a permit authorized pursuant to s. 403.061(37) must include:

(a) A description of maintenance dredging activities to be conducted and proposed methods of dredged-material management.

(b) A characterization of the materials to be dredged and the materials within dredged-material management sites.

(c) A description of dredged-material management sites and plans.

(d) A description of measures to be undertaken, including environmental compliance monitoring, to minimize adverse environmental effects of maintenance dredging and dredged-material management.

(e) Such scheduling information as is required to facilitate state supplementary funding of federal maintenance dredging and dredged-material management programs consistent with beach restoration criteria of the Department of Environmental Protection.

(3) Each application for a permit authorized pursuant to s. 403.061(38) must include the provisions of paragraphs (2)(b)-(e) and the following:

(a) A description of dredging and dredged-material management and other related activities associated with port development, including the expansion of navigation channels, dredged-material management sites, port harbors, turning basins, harbor berths, and associated facilities.

(b) A discussion of environmental mitigation as is proposed for dredging and dredged-material management for port development, including the expansion of navigation channels, dredged-material management sites, port harbors, turning basins, harbor berths, and associated facilities.

(4) Environmental mitigation is not required for dredging and dredged-material management for the maintenance of port harbors, navigation channels, turning basins, or harbor berths if all prior conditions of the original permit to construct the port harbor, navigation channel, dredged-material management site, turning basin, or harbor berth issued by the Department of Environmental Protection or its predecessor agency are met.

(5) Where appropriate, the Department of Environmental Protection shall provide mitigation credits to those deepwater ports that provide for innovative approaches to the onshore and nearshore placement of suitable dredged material consistent with beach restoration and other beneficial uses criteria of the department.

(6) Dredged-material management activities authorized pursuant to s. 403.061(37) or (38) shall be incorporated into port master plans developed pursuant to s. 163.3178(2)(k).

History.—s. 132, ch. 96-320; s. 4, ch. 98-326; s. 228, ch. 2011-142; s. 42, ch. 2012-5.



311.106 - Seaport stormwater permitting and mitigation.

311.106 Seaport stormwater permitting and mitigation.—A seaport listed in s. 403.021(9)(b) is authorized to provide for onsite or offsite stormwater treatment for water quality impacts caused by a proposed port activity that requires a permit and that causes or contributes to pollution from stormwater runoff. Offsite stormwater treatment may occur outside of the established boundaries of the port, but must be within the same drainage basin in which the port activity occurs. A port offsite stormwater treatment project must be constructed and maintained by the seaport or by the seaport in conjunction with an adjacent local government. In order to limit stormwater treatment from individual parcels within a port, a seaport may provide for a regional stormwater treatment facility that must be constructed and maintained by the seaport or by the seaport in conjunction with an adjacent local government.

History.—s. 13, ch. 2012-174.



311.11 - Seaport Employment Training Grant Program.

311.11 Seaport Employment Training Grant Program.—

(1) The Department of Economic Opportunity, in cooperation with the Florida Seaport Transportation and Economic Development Council, shall establish a Seaport Employment Training Grant Program within the Department of Economic Opportunity. The Department of Economic Opportunity shall grant funds appropriated by the Legislature to the program for the purpose of stimulating and supporting seaport training and employment programs which will seek to match state and local training programs with identified job skills associated with employment opportunities in the port, maritime, and transportation industries, and for the purpose of providing such other training, educational, and information services as required to stimulate jobs in the described industries. Funds may be used for the purchase of equipment to be used for training purposes, hiring instructors, and any other purpose associated with the training program. The contribution of the Department of Economic Opportunity to any specific training program may not exceed 50 percent of the total cost of the program. Matching contributions may include services in kind, including, but not limited to, training instructors, equipment usage, and training facilities.

(2) The Department of Economic Opportunity shall adopt criteria to implement this section.

History.—s. 12, ch. 92-277; s. 133, ch. 96-320; s. 3, ch. 96-418; s. 49, ch. 97-278; s. 230, ch. 2011-142.



311.12 - Seaport security.

311.12 Seaport security.—

(1) SECURITY STANDARDS.—

(a) A seaport may implement security measures that are more stringent, more extensive, or supplemental to the applicable federal security regulations, including federal facility security assessment requirements under 33 C.F.R. s. 105.305.

(b) The provisions of s. 790.251 are not superseded, preempted, or otherwise modified in any way by the provisions of this section.

(2) SECURITY PLAN.—

(a) Each seaport listed in s. 311.09 shall adopt and maintain a security plan specific to that seaport which provides for a secure seaport infrastructure that promotes the safety and security of state residents and visitors and the flow of legitimate trade and travel.

(b) Each seaport shall periodically revise the seaport’s security plan based on the seaport’s ongoing assessment of security risks, the risks of terrorist activities, and the specific and identifiable needs of the seaport for ensuring that the seaport is in substantial compliance with applicable federal security regulations, including federal facility security assessment requirements under 33 C.F.R. s. 105.305.

(3) SECURE AND RESTRICTED AREAS.—Each seaport listed in s. 311.09 must clearly designate in seaport security plans, and clearly identify with appropriate signs and markers on the premises of a seaport, all secure and restricted areas as defined by 33 C.F.R. part 105.

(a)1. All seaport employees and other persons working at the seaport who have regular access to secure or restricted areas must comply with federal access control regulations as prescribed in this section.

2. All persons and objects in secure and restricted areas are subject to search by a sworn state-certified law enforcement officer, a Class D seaport security officer certified under Maritime Transportation Security Act of 2002 guidelines, or an employee of the seaport security force certified under the Maritime Transportation Security Act of 2002 guidelines.

3. Persons found in these areas without the proper permission are subject to the trespass provisions of ss. 810.08 and 810.09.

(b) The seaport must provide clear notice of the prohibition against possession of concealed weapons and other contraband material on the premises of the seaport. Any person in a restricted area who has in his or her possession a concealed weapon, or who operates or has possession or control of a vehicle in or upon which a concealed weapon is placed or stored, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. This paragraph does not apply to active-duty certified federal or state law enforcement personnel or persons so designated by the seaport director in writing.

(c) During a period of high terrorist threat level, as designated by the United States Department of Homeland Security, the management or controlling authority of the port may temporarily designate any part of the seaport property as a secure or restricted area. The duration of such designation is limited to the period in which the high terrorist threat level is in effect or a port emergency exists.

(4) ACCESS TO SECURE AND RESTRICTED AREAS.—

(a) Any person seeking authorization for unescorted access to secure and restricted areas of a seaport must possess a valid federal Transportation Worker Identification Credential (TWIC).

(b) A seaport may not charge a fee for the administration or production of any access control credential that requires or is associated with a fingerprint-based background check, in addition to the fee for the federal TWIC. Beginning July 1, 2013, a seaport may not charge a fee for a seaport-specific access credential issued in addition to the federal TWIC, except under the following circumstances:

1. The individual seeking to gain secured access is a new hire as defined under 33 C.F.R. part 105; or

2. The individual has lost or misplaced his or her federal TWIC.

(5) ADVISORY COMMITTEE.—

(a) There is created the Seaport Security Advisory Committee, which shall be under the direction of the Florida Seaport Transportation and Economic Development Council.

(b) The committee shall consist of the following members:

1. Five or more port security directors appointed by the council chair shall serve as voting members. The council chair shall designate one member of the committee to serve as committee chair.

2. A designee from the United States Coast Guard shall serve ex officio as a nonvoting member.

3. A designee from United States Customs and Border Protection shall serve ex officio as a nonvoting member.

4. Two representatives from local law enforcement agencies providing security services at a Florida seaport shall serve ex officio as nonvoting members.

(c) The committee shall meet at the call of the chair but at least annually. A majority of the voting members constitutes a quorum for the purpose of transacting business of the committee, and a vote of the majority of the voting members present is required for official action by the committee.

(d) The committee shall provide a forum for discussion of seaport security issues, including, but not limited to, matters such as national and state security strategy and policy, actions required to meet current and future security threats, statewide cooperation on security issues, and security concerns of the state’s maritime industry.

(6) GRANT PROGRAM.—

(a) The Florida Seaport Transportation and Economic Development Council shall establish a Seaport Security Grant Program for the purpose of assisting in the implementation of security plans and security measures at the seaports listed in s. 311.09(1). Funds may be used for the purchase of equipment, infrastructure needs, cybersecurity programs, and other security measures identified in a seaport’s approved federal security plan. Such grants may not exceed 75 percent of the total cost of the request and are subject to legislative appropriation.

(b) The Seaport Security Advisory Committee shall review applications for the grant program and make recommendations to the council for grant approvals. The council shall adopt by rule criteria to implement this subsection.

History.—s. 1, ch. 2000-360; s. 1, ch. 2001-112; s. 1, ch. 2003-96; s. 1, ch. 2004-261; s. 6, ch. 2005-128; s. 2, ch. 2006-193; s. 2, ch. 2009-171; s. 55, ch. 2010-5; s. 2, ch. 2011-41; s. 4, ch. 2011-51; s. 31, ch. 2016-10; s. 4, ch. 2016-239.



311.121 - Qualifications, training, and certification of licensed security officers at Florida seaports.

311.121 Qualifications, training, and certification of licensed security officers at Florida seaports.—

(1) It is the intent of the Legislature that seaports in the state be able to mitigate operational security costs without reducing security levels by employing a combination of certified law enforcement officers and certified private security service officers. In order to accomplish this intent, seaports shall have the option to recruit and employ seaport security officers who are trained and certified pursuant to the provisions of this section. The Department of Law Enforcement shall adhere to this intent in the approval and certification process for seaport security required under s. 311.12.

(2) The authority or governing board of each seaport identified under s. 311.09 that is subject to the seaport security standards referenced in s. 311.12 shall require that a candidate for certification as a seaport security officer:

(a) Has received a Class D license as a security officer under chapter 493.

(b) Has successfully completed the certified training curriculum for a Class D license or has been determined by the Department of Agriculture and Consumer Services to have equivalent experience as established by rule of the department.

(c) Has completed the training or training equivalency and testing process established by this section for becoming a certified seaport security officer.

(3) The Seaport Security Officer Qualification, Training, and Standards Coordinating Council is created under the Department of Law Enforcement.

(a) The executive director of the Department of Law Enforcement shall appoint 11 members to the council, to include:

1. The seaport administrator of the Department of Law Enforcement.

2. The Commissioner of Education or his or her designee.

3. The director of the Division of Licensing of the Department of Agriculture and Consumer Services.

4. The administrator of the Florida Seaport Transportation and Economic Development Council.

5. Two seaport security directors from seaports designated under s. 311.09.

6. One director of a state law enforcement academy.

7. One representative of a local law enforcement agency.

8. Two representatives of contract security services.

9. One representative of the Department of Highway Safety and Motor Vehicles.

(b) In addition to the members designated in paragraph (a), the executive director may invite a representative of the United States Coast Guard to attend and participate in council meetings as an ex officio, nonvoting member of the council.

(c) Council members designated under subparagraphs (a)1.-4. shall serve for the duration of their employment or appointment. Council members designated under subparagraphs (a)5.-9. shall be appointed for 4-year terms.

(d) The Commissioner of Education or his or her designee shall serve as chair of the council.

(e) The council shall meet upon the call of the chair, and at least once a year to update or modify curriculum recommendations.

(f) Council members shall serve without pay; however, per diem and travel allowances may be claimed for attendance of officially called meetings as provided by s. 112.061.

(g) The council shall identify the qualifications, training, and standards for seaport security officer certification and recommend a curriculum for the seaport security officer training program that includes at least 218 hours of initial certification training and that conforms to or exceeds model courses approved under s. 109 of the federal Maritime Transportation Security Act of 2002 for facility personnel with specific security duties.

1. The council may recommend training equivalencies that may be substituted for portions of the required training.

2. The council shall recommend a continuing education curriculum of at least 8 hours of additional training for each annual licensing period.

(4)(a) The Department of Education shall develop the curriculum recommendations and classroom-hour specifications of the Seaport Security Officer Qualifications, Training, and Standards Coordinating Council into initial and continuing education and training programs for seaport security officer certification.

(b) Such training programs shall be used by schools licensed under s. 493.6304, and each instructor providing training must hold a Class D license pursuant to s. 493.6301.

(c) A seaport authority or other organization involved in seaport-related activities may apply to become a school licensed under s. 493.6304.

(d) The training programs shall include proficiency examinations that must be passed by each candidate for certification who successfully completes the required hours of training or provides proof of authorized training equivalencies.

(e) A candidate for certification must be provided with a list of authorized training equivalencies in advance of training; however, each candidate for certification must successfully complete 20 hours of study specific to Florida Maritime Security and pass the related portion of the proficiency examination.

(5) Seaport security officer certificates shall be provided by the Department of Agriculture and Consumer Services for issuance by a school licensed under s. 493.6304, and such school may issue the certificate to an applicant who has successfully completed the training program. A school shall notify the Division of Licensing within the department upon the issuance of each certificate. The notification must include the name and Class D license number of the certificate holder and a copy of the certificate. The department shall place the notification with the licensee’s file. Notification may be provided by electronic or paper format pursuant to instruction of the Department of Agriculture and Consumer Services.

(6)(a) Upon completion of the certification process, a person holding a Class D license must apply for a revised license pursuant to s. 493.6107(2), which license shall state that the licensee is certified as a seaport security officer.

(b) A person who has been issued a seaport security officer certificate is authorized to perform duties specifically required of a seaport security officer.

(c) The certificate is valid for the duration of the seaport security officer’s Class D license and shall be renewed upon renewal of the license.

(d) The certificate shall become void if the seaport security officer’s Class D license is revoked or allowed to lapse for more than 1 year or if the licensee fails to complete the annual continuing education requirement prior to expiration of the Class D license.

(e) Renewal of certification following licensure revocation or a lapse of longer than 1 year requires, at a minimum, 20 hours of recertification training and reexamination of the applicant.

History.—s. 3, ch. 2006-193; s. 2, ch. 2009-40; s. 4, ch. 2009-171; s. 56, ch. 2010-5; s. 3, ch. 2011-41; s. 6, ch. 2011-66.



311.122 - Seaport law enforcement agency; authorization; requirements; powers; training.

311.122 Seaport law enforcement agency; authorization; requirements; powers; training.—

(1) Each seaport in the state is authorized to create a seaport law enforcement agency for its facility, which authority in no way precludes the seaport from contracting with local governments or law enforcement agencies to comply with the security standards required by this chapter.

(2) Each seaport law enforcement agency shall meet all of the standards set by the state under certified law enforcement guidelines and requirements and shall be certified as provided under chapter 943.

(3) If a seaport creates a seaport law enforcement agency for its facility, a minimum of 30 percent of the aggregate personnel of each seaport law enforcement agency shall be sworn state-certified law enforcement officers with additional Maritime Transportation Security Act of 2002 seaport training; a minimum of 30 percent of on-duty personnel of each seaport law enforcement agency shall be sworn state-certified law enforcement officers with additional Maritime Transportation Security Act of 2002 seaport training; and at least one on-duty supervisor must be a sworn state-certified law enforcement officer with additional Maritime Transportation Security Act of 2002 seaport training.

(4) For the purposes of this chapter, where applicable, seaport law enforcement agency officers shall have the same powers as university police officers as provided in s. 1012.97; however, such powers do not extend beyond the property of the seaport except in connection with an investigation initiated on seaport property or in connection with an immediate, imminent threat to the seaport.

(5) For the purposes of this chapter, sworn state-certified seaport security officers shall have the same law enforcement powers with respect to the enforcement of traffic laws on seaport property as university police officers under s. 1012.97, community college police officers under s. 1012.88, and airport police officers under the provisions of s. 316.640(1)(a)1.d.(I) and (II).

(6) Certified seaport security officers shall have the authority to immediately tow any vehicle parked illegally as indicated by an existing sign or during an emergency as deemed necessary to maintain seaport security.

History.—s. 4, ch. 2006-193; s. 57, ch. 2010-5.



311.123 - Maritime domain security awareness training program.

311.123 Maritime domain security awareness training program.—

(1) The Florida Seaport Transportation and Economic Development Council shall create a maritime domain security awareness training program to instruct all personnel employed within a seaport’s boundaries about the security procedures required of them for implementation of the seaport security plan required under s. 311.12(2).

(2) The training program curriculum must include security training required pursuant to 33 C.F.R. part 105 and must be designed to enable the seaports in this state to meet the training, drill, and exercise requirements of 33 C.F.R. part 105 and individual seaport security plans and to otherwise comply with the requirements of s. 311.12.

History.—s. 5, ch. 2006-193; s. 5, ch. 2009-171; s. 4, ch. 2011-41; s. 5, ch. 2011-51.



311.124 - Trespassing; detention by a certified seaport security officer.

311.124 Trespassing; detention by a certified seaport security officer.—

(1) Any Class D or Class G seaport security officer certified under the federal Maritime Transportation Security Act of 2002 guidelines or any employee of the seaport security force certified under the federal Maritime Transportation Security Act of 2002 guidelines who has probable cause to believe that a person is trespassing pursuant to s. 810.08 or s. 810.09 or this chapter in a designated secure or restricted area pursuant to s. 311.12(3) is authorized to detain such person in a reasonable manner for a reasonable period of time pending the arrival of a law enforcement officer, and such action does not render the security officer criminally or civilly liable for false arrest, false imprisonment, or unlawful detention.

(2) Upon detaining a person for trespass, the seaport security officer shall immediately call a certified law enforcement officer to the scene.

History.—s. 6, ch. 2006-193; s. 6, ch. 2009-171; s. 5, ch. 2011-41.



311.13 - Certain information exempt from disclosure.

311.13 Certain information exempt from disclosure.—Seaport security plans created pursuant to s. 311.12 are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. In addition, photographs, maps, blueprints, drawings, and similar materials that depict critical seaport operating facilities are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, to the extent that a seaport reasonably determines that such items contain information that is not generally known and that could jeopardize the security of the seaport; however, information relating to real estate leases, layout plans, blueprints, or information relevant thereto, is not included in this exemption.

History.—s. 1, ch. 2000-292; s. 1, ch. 2005-53; s. 7, ch. 2009-171.



311.14 - Seaport planning.

311.14 Seaport planning.—

(1) The Department of Transportation shall develop, in coordination with the ports listed in s. 311.09(1) and other partners, a Statewide Seaport and Waterways System Plan. This plan shall be consistent with the goals of the Florida Transportation Plan developed pursuant to s. 339.155 and shall consider needs identified in individual port master plans and those from the seaport strategic plans required under this section. The plan will identify 5-year, 10-year, and 20-year needs for the seaport system and will include seaport, waterway, road, and rail projects that are needed to ensure the success of the transportation system as a whole in supporting state economic development goals.

(2) Each port shall develop a strategic plan with a 10-year horizon. Each plan must include the following:

(a) An economic development component that identifies targeted business opportunities for increasing business and attracting new business for which a particular facility has a strategic advantage over its competitors, identifies financial resources and other inducements to encourage growth of existing business and acquisition of new business, and provides a projected schedule for attainment of the plan’s goals.

(b) An infrastructure development and improvement component that identifies all projected infrastructure improvements within the plan area which require improvement, expansion, or development in order for a port to attain a strategic advantage for competition with national and international competitors.

(c) A component that identifies all intermodal transportation facilities, including sea, air, rail, or road facilities, which are available or have potential, with improvements, to be available for necessary national and international commercial linkages and provides a plan for the integration of port, airport, and railroad activities with existing and planned transportation infrastructure.

(d) A component that identifies physical, environmental, and regulatory barriers to achievement of the plan’s goals and provides recommendations for overcoming those barriers.

(e) An intergovernmental coordination component that specifies modes and methods to coordinate plan goals and missions with the missions of the Department of Transportation, other state agencies, and affected local, general-purpose governments.

To the extent feasible, the port strategic plan must be consistent with the local government comprehensive plans of the units of local government in which the port is located. Upon approval of a plan by the port’s board, the plan shall be submitted to the Florida Seaport Transportation and Economic Development Council.

(3) The Florida Seaport Transportation and Economic Development Council shall review the strategic plans submitted by each port and prioritize strategic needs for inclusion in the Florida Seaport Mission Plan prepared pursuant to s. 311.09(3).

History.—s. 69, ch. 99-251; s. 3, ch. 2011-164; s. 14, ch. 2012-174.



311.22 - Additional authorization for funding certain dredging projects.

311.22 Additional authorization for funding certain dredging projects.—

(1) The Florida Seaport Transportation and Economic Development Council shall establish a program to fund dredging projects in counties having a population of fewer than 300,000 according to the last official census. Funds made available under this program may be used to fund approved projects for the dredging or deepening of channels, turning basins, or harbors on a 25-percent local matching basis with any port authority, as such term is defined in s. 315.02(2), which complies with the permitting requirements in part IV of chapter 373 and the local financial management and reporting provisions of part III of chapter 218.

(2) The council shall adopt rules for evaluating the projects that may be funded pursuant to this section. The rules must provide criteria for evaluating the economic benefit of the project. The rules must include the creation of an administrative review process by the council which is similar to the process described in s. 311.09(5)-(11), and provide for a review by the Department of Transportation and the Department of Economic Opportunity of all projects submitted for funding under this section.

History.—ss. 42, 55, ch. 2005-71; s. 1, ch. 2005-261; s. 1, ch. 2005-281; s. 39, ch. 2006-26; ss. 34, 53, 54, ch. 2007-73; s. 16, ch. 2007-196; s. 8, ch. 2008-5; ss. 232, 493, ch. 2011-142; s. 8, ch. 2012-128; s. 84, ch. 2012-174.






Chapter 313 - HARBORMASTERS FOR PORTS IN GENERAL

313.01 - Appointment and removal of harbormasters.

313.01 Appointment and removal of harbormasters.—

(1) The Governor shall appoint, subject to confirmation by the Senate, all harbormasters required for the several ports of this state. They shall hold their offices for the term of 2 years, unless sooner removed. The Governor may make such appointment or fill any vacancy in such office, between the sessions of the Legislature, by appointment ad interim. Any harbormaster may be removed for neglect or breach of duty.

(2) In all counties having a population of more than 300,000, according to the last official census, or in counties or municipalities where port authorities have been created by special act or ordinance, the office and position of harbormaster as provided in this chapter and chapter 314, is abolished.

History.—ss. 1, 4, ch. 3306, 1881; RS 953; s. 1, ch. 5223, 1903; GS 1322; RGS 2492; CGL 3902; s. 1, ch. 28347, 1953; s. 5, ch. 75-201; s. 7, ch. 77-85; s. 134, ch. 96-320.



313.02 - Bond.

313.02 Bond.—Every harbormaster appointed for any port shall give an approved bond in the sum of $500, payable to the Governor of the state, for the faithful performance of the harbormaster’s duty, such bond to be approved by the county commissioners of the county in which the port is situated, and by the Department of Financial Services, and to be filed with the Department of State.

History.—ch. 3602, 1885; RS 954; GS 1323; RGS 2493; CGL 3903; ss. 10, 12, 35, ch. 69-106; s. 284, ch. 95-148; s. 354, ch. 2003-261.



313.03 - Deputies.

313.03 Deputies.—Each harbormaster may appoint as many deputies as he or she shall require for the needs of his or her port, such deputies to be paid by such harbormaster.

History.—ch. 3602, 1885; RS 955; GS 1324; RGS 2494; CGL 3904; s. 285, ch. 95-148.



313.04 - Duties.

313.04 Duties.—Every master of any vessel arriving at the ports in this state shall report to the harbormaster for a station, or for a berth at the wharves, and the harbormaster shall regulate and station or assign berths at the wharves to said vessel; and the harbormaster shall remove or cause to be removed, from time to time, all vessels not employed in receiving or discharging their cargoes to make room for such others as require to be more immediately accommodated for the purpose of receiving and discharging their cargoes, and to facilitate their dispatch. Said harbormasters shall be present at all times, either in person or by deputy, to facilitate by stationing or assigning berths at the wharves to vessels arriving at the port, and to facilitate them in discharging and receiving their cargoes and to prevent confusion and delay. And the harbormasters shall have full and absolute power to determine how far and in what instance it is the duty of masters, and others having charge of vessels, to accommodate each other in their respective situations.

History.—RS 956; s. 2, ch. 5223, 1903; GS 1325; RGS 2495; CGL 3905.



313.05 - Compensation.

313.05 Compensation.—Harbormasters, respectively, shall receive from the master, owner or consignee of vessels coming into the port for which the harbormaster is appointed for the services rendered by the harbormaster or his or her deputy, under the provisions of this section, not exceeding the sum of $20 for each vessel, according to the amount and value of the services rendered.

History.—s. 2, ch. 5223, 1903; GS 1326; RGS 2496; CGL 3906; s. 286, ch. 95-148.



313.06 - Obstructing or resisting harbormasters; penalties.

313.06 Obstructing or resisting harbormasters; penalties.—If any person, master, consignee, agent, wharfinger or wharfowner, lessee of a wharf or other person shall oppose or resist the harbormaster or the harbormaster’s deputies in the execution of duty, or disobey any order given by either of said officers as to the manner of removing or adjusting the rigging of any vessel under the control of such person, he or she shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Any master of a vessel who shall fail to report to the harbormaster for a berth at the wharves, on arriving in port, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 3602, 1885; s. 8, ch. 3752, 1887; RS 2745, 2746; s. 2, ch. 5223, 1903; GS 3741; RGS 5766; CGL 7996; s. 173, ch. 71-136; s. 287, ch. 95-148.



313.21 - Definition.

313.21 Definition.—As used in ss. 313.21-313.24, “port” means a port authority or port district, as defined in s. 315.02, or a port operation as provided in s. 125.012.

History.—s. 9, ch. 90-54.



313.22 - Vessel movements; penalties.

313.22 Vessel movements; penalties.—

(1) Notwithstanding the provisions of this chapter or chapter 314, each port may regulate vessel movements within its jurisdiction, whether involving public or private facilities or areas, by:

(a) Scheduling vessels for use of berths, anchorages, or other facilities at the port.

(b) Ordering and enforcing a vessel, at its own expense and risk, to vacate or change position at a berth, anchorage, or facility, whether public or private, in order to facilitate navigation, commerce, protection of other vessels or property, or dredging of channels or berths.

(c) Designating port facilities for the loading or discharging of vessels.

(d) Assigning berths at wharves for arriving vessels.

(2) Each port may establish fees and compensation for the services described in subsection (1) that are provided by the port.

(3) Any vessel that unnecessarily delays in moving under an order to vacate or change position may be penalized in an amount not exceeding $1,000 for each hour or fraction thereof, plus 150 percent of the demurrage costs incurred by a waiting vessel, until the order is complied with. The penalty shall be imposed and collected by the port issuing the movement order.

History.—s. 9, ch. 90-54; s. 1, ch. 91-198.



313.23 - Harbor safety.

313.23 Harbor safety.—Each port, in agreement with the United States Coast Guard, state pilots, and other ports in its operating port area, shall adopt guidelines for minimum bottom clearance for each berth and channel, for the movement of vessels, and for radio communications of vessel traffic for all commercial vessels entering and leaving its harbor channels.

History.—s. 9, ch. 90-54.



313.24 - Construction.

313.24 Construction.—Nothing in ss. 313.21-313.24 shall be construed to derogate the duties and responsibilities of a state pilot licensed under chapter 310.

History.—s. 9, ch. 90-54.






Chapter 314 - HARBORMASTERS FOR CERTAIN PORTS

314.01 - Appointment.

314.01 Appointment.—The Governor shall appoint, subject to confirmation by the Senate, one harbormaster for each port in the state, into which have come, during the past 5 years, vessels of 500 tons burden and upwards, at the average rate of not less than 250 vessels per year, according to the records of the United States customhouse at or nearest the port for which such appointment shall be made.

History.—s. 1, ch. 3752, 1887; RS 957; GS 1327; RGS 2497; CGL 3907; s. 8, ch. 77-85.



314.02 - Bond.

314.02 Bond.—Each harbormaster so appointed shall enter into a bond in the penal sum of $2,000, with two or more sureties, payable to the Governor of the state and the Governor’s successors in office, conditioned for the faithful discharge of the duties of the harbormaster’s office, by the harbormaster and his or her deputies, and for the payment of any damage any person may sustain in consequence of any wrongful act of such officer or deputy under color of the harbormaster’s office; such bond to be approved by the county commissioners of the county in which is situated said port and by the Department of Financial Services, and to be filed with the Department of State.

History.—s. 2, ch. 3752, 1887; RS 958; GS 1328; RGS 2498; CGL 3908; ss. 10, 12, 35, ch. 69-106; s. 288, ch. 95-148; s. 355, ch. 2003-261.



314.04 - Deputies.

314.04 Deputies.—Any harbormaster so appointed may appoint deputies to assist him or her in the performance of his or her duties, the harbormaster paying them for their services and being responsible for their acts.

History.—s. 4, ch. 3752, 1887; RS 960; GS 1330; RGS 2500; CGL 3910; s. 289, ch. 95-148.



314.05 - Duties as to boarding vessel.

314.05 Duties as to boarding vessel.—The harbormaster, by himself or herself or deputy, shall board every vessel entering the port for which the harbormaster is appointed, after such vessel has been released by the health authorities of the port, demand of the master the certificate of the vessel’s release by such health authorities and deliver the same within 24 hours to the Department of Health; but it is unlawful for any such officer, in boarding such vessels under this section, to solicit from such vessel any business either for the officer or anyone else, and any violation of this provision by any such officer shall subject him or her to removal from said office, by the Governor, if such violation be committed by the harbormaster, and, if committed by any deputy harbormaster, then, by the harbormaster, who in such cases shall remove promptly such deputy.

History.—s. 5, ch. 3752, 1887; RS 961; GS 1331; RGS 2501; CGL 3911; ss. 19, 35, ch. 69-106; s. 50, ch. 77-147; s. 290, ch. 95-148; s. 55, ch. 99-8.



314.06 - Stationing vessels.

314.06 Stationing vessels.—The master of every vessel arriving in a port for which a harbormaster shall be appointed, under the provisions of this chapter, shall apply to such harbormaster, or one of the harbormaster’s deputies, for a station in the stream, or a berth at the wharves, and the harbormaster or deputy shall forthwith station such vessel in the stream or at the wharves, as the case may be, so as to best facilitate the loading or discharge of such vessel, and at the same time interfere as little as possible with other vessels in the vicinity; but in stationing vessels at wharves or assigning them berths thereat, the harbormaster or deputy shall conform in every instance to the wishes of the managers of such wharves as to their location at the same.

History.—s. 6, ch. 3752, 1887; RS 962; GS 1332; RGS 2502; CGL 3912; s. 291, ch. 95-148.



314.07 - Duties as to the loading or unloading of vessels.

314.07 Duties as to the loading or unloading of vessels.—The harbormaster appointed under the provisions of this chapter shall be present at all times, either in person or by deputy, to facilitate the loading or unloading of vessels by assigning to them berths at the wharves, and by requiring each to accommodate others needing more immediate accommodation, in accordance with the provisions of s. 314.06.

History.—s. 7, ch. 3752, 1887; RS 963; GS 1333; RGS 2503; CGL 3913.



314.08 - Fees.

314.08 Fees.—Such harbormaster shall receive from the master, owner or consignee of vessels coming into the port for which he or she is appointed under this chapter, for the services rendered by the harbormaster or deputy, under the provisions of this chapter, not exceeding the sum of $20, according to the amount and value of the services rendered.

History.—s. 9, ch. 3752, 1887; RS 965; GS 1334; RGS 2504; CGL 3914; s. 292, ch. 95-148.



314.09 - Change of station.

314.09 Change of station.—Should any vessel, after having been stationed by such harbormaster, require a change of station, application shall be made by the manager of such wharf to such officer, and he or she shall make such change, for which he or she shall receive no compensation, unless the vessel requiring such change requires to be removed to another wharf or out into the stream.

History.—s. 9, ch. 3752, 1887; RS 966; GS 1335; RGS 2505; CGL 3915; s. 293, ch. 95-148.



314.10 - Recovery of double amount.

314.10 Recovery of double amount.—Whenever any fee or compensation due the harbormaster under the provisions of this chapter is not paid within 48 hours from the rendition of the services for which the same is due, such officer may then demand the same from the master or his or her consignee, and upon refusal of payment may sue for and recover from the person owing the same double the amount which has been so demanded.

History.—s. 10, ch. 3752, 1887; RS 967; GS 1336; RGS 2506; CGL 3916; s. 294, ch. 95-148.






Chapter 315 - PORT FACILITIES FINANCING

315.01 - Short title.

315.01 Short title.—This law shall be known and may be cited as the “1959 Port Facilities Financing Law.”

History.—s. 1, ch. 59-411.



315.02 - Definitions.

315.02 Definitions.—As used in this law, the following words and terms shall have the following meanings:

(1) The term “port district” or the word “district” shall mean any district created by or pursuant to the provisions of any general or special law and authorized to own or operate any port facilities.

(2) The term “port authority” or the word “authority” shall mean any port authority in Florida created by or pursuant to the provisions of any general or special law or any district or board of county commissioners acting as a port authority under or pursuant to the provisions of any general or special law.

(3) The word “county” shall mean any county and the word “municipality” shall mean any municipality in Florida.

(4) The word “unit” shall mean any county, port district, port authority, or municipality or any governmental unit created pursuant to s. 163.01(7)(d) that includes at least one deepwater port as listed in s. 403.021(9)(b).

(5) The term “governing body” shall mean the board or body in which the general legislative powers of a unit shall be vested.

(6) The term “port facilities” shall mean and shall include harbor, shipping, and port facilities, and improvements of every kind, nature, and description, including, but without limitation, channels, turning basins, jetties, breakwaters, public landings, wharves, docks, markets, parks, recreational facilities, structures, buildings, piers, storage facilities, including facilities that may be used for warehouse, storage, and distribution of cargo transported or to be transported through an airport or port facility, security measures identified pursuant to s. 311.12, public buildings and plazas, anchorages, utilities, bridges, tunnels, roads, causeways, and any and all property and facilities necessary or useful in connection with the foregoing, and any one or more or any combination thereof and any extension, addition, betterment, or improvement of any thereof.

(7) The word “cost” as applied to any port facilities shall mean and shall include the cost of acquisition or construction, the cost of all labor, materials, machinery and equipment, the cost of all lands, property, rights, easements and franchises acquired, financing charges, interest prior to and during construction and for 1 year after completion of construction, cost of plans and specifications, surveys and estimates of cost and of revenues, cost of engineering and legal services, all other expenses necessary or incident to determining the feasibility or practicability of such construction, the cost of acquiring or improving, enlarging and extending existing port facilities and preparing the same for sale or lease to provide funds for financing port facilities under the provisions of this law if, in the determination of the governing body, such acquisition, such improvement, enlargement and extension or such preparation for sale or lease are necessary to such financing, administrative expenses and such other expenses as may be necessary or incident to any financing herein authorized. Any obligation or expense heretofore or hereafter incurred by a unit in connection with any of the foregoing items of cost may be regarded as a part of such cost and reimbursed to the unit out of the proceeds of port facilities bonds issued under the provisions of this law.

History.—s. 2, ch. 59-411; s. 1, ch. 67-317; s. 70, ch. 99-251; s. 65, ch. 2002-20.



315.03 - Grant of powers.

315.03 Grant of powers.—Each unit is hereby authorized and empowered:

(1) To acquire, construct, lease, operate and maintain any port facilities either within or without or partly within and partly without the corporate limits of the unit, or within or partly within the corporate limits of any other unit on property owned or acquired by it; provided, however, that no unit shall acquire, construct, lease, operate or maintain port facilities other than channels or turning basins in any county of the state other than the county in which such unit is located without securing the prior approval or consent of the unit or units in which such port facilities are proposed to be located, which approval or consent, if given, shall be evidenced by a resolution or ordinance duly adopted.

(2) To acquire by purchase, grant, gift or lease or by the exercise of the right of eminent domain and to hold and dispose of any property, real or personal, tangible or intangible, or any right or interest in any such property, for or in connection with any port facilities, whether or not subject to mortgage, liens, charges or other encumbrances.

(3) To add to or extend, or cause or permit to be added to or extended, any existing lands or islands now or hereafter owned by a unit bordering on or being in any waters by the pumping of sand or earth from any land under water or by any other means of construction, as a part of or for the purpose of providing any port facilities or for the purpose of improving, creating or extending any property of the unit for use of or disposal by the unit.

(4) To construct, or cause or permit to be constructed, an island or islands in any waters by the pumping of sand or earth from any land under water or by any other means of construction, as a part of or for the purpose of providing any port facilities.

(5) To construct any bridge, tunnel, road or causeway, or any combination thereof, to, from or between any port facilities.

(6) To dredge or deepen harbors, channels and turning basins, to cooperate with the United States or any agency thereof in the dredging or deepening of any harbor, channel or turning basin, to enter into contracts with the United States or with any agency thereof concerning any such dredging or deepening project, and to pay such amounts to the United States or any agency thereof or to others as shall be required by the terms of any such contract.

(7) To fill in, extend and enlarge, or cause or permit to be filled in, extended and enlarged, any existing port facilities, to demolish and remove any and all structures thereon or constituting a part thereof, and otherwise to prepare the same for sale or lease to provide funds for financing port facilities under the provisions of this law.

(8) To acquire any existing port facilities and to fill in, extend, enlarge or improve the same, or to cause or permit the same to be extended, enlarged or improved, for any public purpose or for sale or lease for the purpose of providing funds for the acquisition by the unit of any port facilities or for the payment of bonds, notes or other obligations of the unit for or in connection with any port facilities.

(9) To sell at public or private sale or lease for public or private purposes all or any portion of any port facilities now or hereafter owned by the unit, including any such facilities as extended, enlarged or improved, and all or any portion of any property of the unit improved, created, extended or enlarged under the authority of this law, on such terms and subject to such conditions as the governing body shall determine to be in the best interests of the unit.

(10) To contract for the purchase by the unit of any port facilities to be constructed, enlarged, extended or improved by any public body, agency or instrumentality or by any private person, firm or corporation, and to provide for payment of the purchase price thereof in such manner as may be deemed by the governing body to be in the best interests of the unit, including, but without limitation, the sale or exchange of any property of the unit therefor or the issuance of bonds or other obligations of the unit.

(11) To accept loans or grants of money or materials or property at any time from the United States or the State of Florida or any agency, instrumentality, or subdivision thereof, or to participate in loan guarantees or lines of credit provided by the United States, upon such terms and conditions as the United States, the State of Florida, or such agency, instrumentality, or subdivision may impose. Any entity created pursuant to s. 163.01(7)(d) that involves at least one deepwater port may participate in the provisions of this subsection, with oversight by the Florida Seaport Transportation and Economic Development Council.

(12)(a) To pay interest or other financing-related costs on federal loan guarantees, lines of credit, or secured direct loans issued to finance eligible projects. Any entity created pursuant to s. 163.01(7)(d) that involves at least one deepwater port may participate in the provisions of this subsection, with oversight by the Florida Seaport Transportation and Economic Development Council, and may establish a loan program that would provide for the reuse of loan proceeds for similar program purposes.

(b) The Florida Seaport Transportation and Economic Development Council shall prepare an annual report detailing the amounts loaned, the projects financed by the loans, any interest earned, and loans outstanding. The report shall be submitted to the Governor, the President of the Senate, and the Speaker of the House of Representatives by January 1 of each year, beginning in 2004.

(13) To exercise jurisdiction, control and supervision over any port facilities now or hereafter acquired, owned or constructed by the unit.

(14) To operate and maintain, and to fix and collect rates, rentals, fees and other charges for any of the services and facilities provided by the port facilities now or hereafter acquired, owned or constructed by the unit excluding state bar pilots.

(15) To lease or rent, or contract with others for the operation of all or any part of any port facilities now or hereafter acquired, owned or constructed by the unit, on such terms and for such period or periods and subject to such conditions as the governing body shall determine to be in the best interests of the units.

(16) To contract debts for the acquisition or construction of any port facilities or for any other purposes of this law, to borrow money, to make advances, and to issue bonds or other obligations to finance all or any part of such acquisition or construction or in the carrying out of any other purposes of this law.

(17) To make advances to the United States or any agency or instrumentality thereof in connection with any port facilities, including the dredging or deepening of any harbor, channel or turning basin to serve any port facilities.

(18) To enter on any lands, waters or premises, within or without the unit or within the corporate limits of any other unit, for the purpose of making surveys, soundings and examinations with relation to any existing or proposed port facilities.

(19) To contract with the United States or the State of Florida or any agency or instrumentality thereof or with any public body or political subdivision or with any private person, firm or corporation with reference to any of the powers hereby granted.

(20) To perform any of the acts hereby authorized through or by means of its own officers, agents or employees or by contract.

(21) To do all acts and things and to enter into all contracts and agreements necessary or convenient to carry out the purposes of this law.

(22) To expend funds to finance the cost of implementing recommendations made pursuant to s. 161.161 to mitigate the adverse impacts of inlets on beaches.

History.—s. 3, ch. 59-411; s. 1, ch. 67-137; s. 10, ch. 86-138; s. 66, ch. 2002-20; s. 78, ch. 2010-102; s. 7, ch. 2010-225.



315.031 - Promoting and advertising port facilities.

315.031 Promoting and advertising port facilities.—

(1) Each unit is authorized and empowered:

(a) To publicize, advertise and promote the activities and port facilities herein authorized;

(b) To make known the advantages, facilities, resources, products, attractions and attributes of the activities and port facilities herein authorized;

(c) To create a favorable climate of opinion concerning the activities and port facilities herein authorized;

(d) To cooperate with other agencies, public and private, in accomplishing these purposes;

(e) To enter into agreements with the purchaser or purchasers of port facilities bonds issued under the provisions of this law to establish a special fund to be set aside from the proceeds of the revenues collected under the provisions of s. 315.03(14), during any fiscal year, for the promotional activities authorized herein.

Nothing herein shall be construed to authorize any unit to expend funds for meals, hospitality, amusement or any other purpose of an entertainment nature.

(2) All obligations, expenses and costs incurred under the provisions of this section shall be paid from such fund when vouchers thereof, approved by the governing body of the unit, are exhibited to the responsible authority making disbursements for the governing body.

History.—s. 1, ch. 67-228; s. 24, ch. 2004-5.



315.04 - Other consents or approvals; use of state lands.

315.04 Other consents or approvals; use of state lands.—Except as hereinafter provided in this section, and except as provided in s. 315.03(1), the approval or consent of any other political subdivision or public body, agency or instrumentality of the State of Florida, except the Board of Trustees of the Internal Improvement Trust Fund, shall not be required for the exercise of any of the powers granted by this law. Any municipality located in a county authorized by law to operate port facilities or in which there is a port district or a port authority shall exercise any powers granted by this law only if the governing body of such county, port district or port authority shall by resolution determine that the best interests of the county will be served thereby and consent thereto. The State of Florida hereby consents to the exercise of any and all powers granted by this law without further authorization or approval thereof by any of its agencies or instrumentalities, except as may be required from the Board of Trustees of the Internal Improvement Trust Fund as to the use of any state lands lying under water which are necessary for the accomplishment of the purposes of this law.

History.—s. 4, ch. 59-411; ss. 27, 35, ch. 69-106.



315.05 - Port facilities bonds.

315.05 Port facilities bonds.—

(1) The governing body is authorized to provide by resolution, at one time or from time to time, for the issuance of bonds of a unit for the purpose of paying all or a part of the cost of any one or more port facilities. The bonds of each issue or series shall be dated, shall bear interest at such rate or rates, and shall mature at such time or times not exceeding 40 years from their date or dates, as may be determined by the governing body, and may be made redeemable before maturity, at the option of the unit, at such price or prices and under such terms and conditions as may be fixed by the governing body prior to the issuance of the bonds.

(2) The governing body shall determine the form of the bonds including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds, and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until such delivery, and any bond may bear the facsimile signature of, or may be signed by, such persons as at the actual time of the execution of such bond shall be the proper officers to sign such bond although at the date of such bond such persons may not have been such officers.

(3) Notwithstanding any other provisions of this law or any recitals in any bonds issued under the provisions of this law, all such bonds shall be deemed to be negotiable instruments under the laws of Florida. The bonds may be issued in coupon or in registered form, or both, as the governing body may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of coupon and registered bonds. The issuance of such bonds shall not be subject to any limitations or conditions contained in any other law, and any bonds issued by a unit under this law shall not be considered in computing the amount of indebtedness which the unit may incur under any other law.

(4) The governing body may sell such bonds in such manner, either at public or private sale, and for such price as it may determine to be for the best interests of the unit. Prior to the delivery of definitive bonds, the unit may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

(5) The governing body may also provide for the replacement of any bonds which shall become mutilated or be destroyed or lost. Bonds may be issued under the provisions of this law without obtaining the consent of any commission, board, bureau or agency of the state, and without any other proceeding or the happening of any other condition or thing than those proceedings, conditions or things which are specifically required by this law.

History.—s. 5, ch. 59-411; s. 25, ch. 73-302; s. 1, ch. 79-401; s. 295, ch. 95-148.



315.06 - Sources of payment and security for bonds.

315.06 Sources of payment and security for bonds.—

(1) The governing body may provide that bonds issued under the provisions of this law shall be payable from and secured by a pledge of any one or more of the following sources:

(a) Revenues of any one or more port facilities now owned or hereafter acquired or constructed by the unit;

(b) Proceeds of the sale or lease of all or any part of any port facilities now or hereafter owned by the unit as such facilities may be extended, enlarged or improved, or of any property of the municipality improved, created, extended or enlarged or prepared for sale or lease under the authority of this law;

(c) Any money received by the unit from the United States or any agency or instrumentality thereof in connection with any port facilities or in repayment of any advances made by the unit for all or any part of the cost of any port facilities.

(2) The governing body may provide that such bonds shall be general obligations of the unit for which the full faith, credit and taxing power of the unit shall be additionally secured by a pledge of revenues, sale or lease proceeds or money received by the unit from the United States or any agency or instrumentality thereof as herein authorized. The governing body of such unit may provide that such bonds shall be payable as to principal and interest in the first instance from such revenues, sale or lease proceeds or money received by the unit from the United States or any agency or instrumentality. The governing body of any unit may additionally secure any such bonds by a mortgage or other encumbrance, subject to such terms and conditions as it shall provide, upon all or any part of any port facilities now or hereafter owned by the unit, as such facilities may be extended, enlarged or improved, or of any property of the unit improved, created, extended or enlarged or prepared for sale or lease under the authority of this law, and the governing body is hereby authorized to sell at public or private sale or lease any of such port facilities or property, subject to such terms and conditions and for such price, payable at one time or from time to time in installments as the governing body may provide, and to apply the proceeds of any such sale or lease, after paying all costs in connection therewith, to payment of the cost of any port facilities financed under the provisions of this law or to the payment of the principal of or the interest or redemption premiums on any bonds issued hereunder or to the payment of any other obligation or obligations herein authorized.

History.—s. 6, ch. 59-411.



315.07 - Contracts for borrowing of money.

315.07 Contracts for borrowing of money.—The governing body may contract with any person, firm, corporation or public body or with the United States or any agency or instrumentality thereof for the borrowing of money for paying all or any part of the cost of any one or more port facilities, and any such contract may contain such terms, conditions or provisions as the governing body may determine not in conflict with the provisions of this law. The provisions of s. 315.06 applicable to bonds shall be applicable also to contracts entered into under the above provisions of this section. Any such contract may be hypothecated by the unit, and the unit may borrow money under such terms and conditions as it shall determine in anticipation of the receipt of funds under such contract.

History.—s. 7, ch. 59-411.



315.08 - Trust agreement or resolution.

315.08 Trust agreement or resolution.—In the discretion of the governing body, any bonds issued under the provisions of this law may be secured by a trust agreement by and between the unit and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the unit in relation to the acquisition of property and the acquisition, construction, improvement, maintenance, repair, lease, operation and insurance of any port facilities in connection with which such bonds shall have been authorized, the custody, safeguarding or application of all moneys, and conditions or limitations with respect to the issuance of additional bonds. It shall be lawful for any bank or trust company incorporated under the laws of Florida which may act as depositary of the proceeds of bonds or of revenue or other funds to furnish such indemnifying bonds or to pledge such securities as may be required by the governing body. Any such trust agreement or resolution may set forth the rights and remedies of the bondholders and of the trustee under any such trust agreement, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the governing body may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution shall be treated as a part of the cost of the operation of the port facilities.

History.—s. 8, ch. 59-411.



315.09 - Remedies.

315.09 Remedies.—Any holder of bonds issued under the provisions of this law or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement or the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement or resolution, and may enforce and compel the performance of all duties required by this law or by such trust agreement or resolution to be performed by the unit or by any officer thereof, including the fixing, charging and collecting of rates, rentals and other charges.

History.—s. 9, ch. 59-411.



315.10 - Refunding bonds.

315.10 Refunding bonds.—The governing body is hereby authorized to provide by resolution for the issuance of refunding bonds of the unit for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this law or which shall have been issued to provide funds for the payment of the cost of any port facilities under the provisions of any other law, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if deemed advisable by the governing body, for the additional purpose of acquiring or constructing additional port facilities. The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the unit in respect of the same, shall be governed by the provisions of this law insofar as the same may be applicable.

History.—s. 10, ch. 59-411.



315.11 - Exemption from taxation.

315.11 Exemption from taxation.—As adequate port facilities are essential for the welfare of the inhabitants and the industrial and commercial development of the area within or served by the unit, and as the exercise of the powers conferred by this law to effect such purposes constitutes the performance of proper public and governmental functions, and as such port facilities constitute public property and are used for public purposes, the unit shall not be required to pay any state, county, municipal or other taxes or assessments thereon, whether located within or without the territorial boundaries of the unit, or upon the income therefrom, and any bonds issued under the provisions of this law, their transfer and the income therefrom (including any profit made on the sale thereof) shall at all times be free from taxation within the state. The exemption granted by this section shall not be applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

History.—s. 11, ch. 59-411; s. 8, ch. 73-327.



315.12 - Bonds, legal investments.

315.12 Bonds, legal investments.—Bonds issued by a unit under the provisions of this law are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or unit officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the unit is now or may hereafter be authorized by law.

History.—s. 12, ch. 59-411.



315.13 - Action by resolution.

315.13 Action by resolution.—All action required or authorized to be taken under the provisions of this law by the governing body may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced and shall take effect immediately upon such adoption. Except as otherwise provided in this law, no resolution under this law need be published or posted, nor shall any such resolution require for its passage more than a majority of all the members of the governing body then in office.

History.—s. 13, ch. 59-411.



315.15 - Additional and alternative method.

315.15 Additional and alternative method.—This law shall be deemed to provide an additional and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to the powers conferred by any other law, either general, special or local, and shall not be regarded as in derogation of any power now existing. Bonds may be issued and any other action may be taken hereunder notwithstanding that any other law, either general, special or local, may provide for the issuance of bonds for a like purpose or for the taking of like action and without regard to the requirements, restrictions or procedural provisions contained in any other law, either general, special or local.

History.—s. 15, ch. 59-411; s. 1, ch. 67-499.



315.16 - Liberal construction.

315.16 Liberal construction.—This law, being necessary for the welfare of the inhabitants of the state, shall be liberally construed to effect the purposes thereof.

History.—s. 16, ch. 59-411.



315.17 - Waiver of term limitation for leases entered into by county with another governmental entity for benefit of a seaport.

315.17 Waiver of term limitation for leases entered into by county with another governmental entity for benefit of a seaport.—Notwithstanding any provision of law to the contrary, a lease entered into by a county with another governmental entity for the benefit of a seaport created or authorized under the provisions of s. 125.01 shall not be subject to the 30-year lease term limitation of s. 125.031.

History.—s. 11, ch. 95-257.



315.18 - Confidentiality of certain records held by deepwater ports.

315.18 Confidentiality of certain records held by deepwater ports.—Any proposal or counterproposal exchanged between a deepwater port listed in s. 311.09(1) and any nongovernmental entity, relating to the sale, use, or lease of land or of port facilities, and any financial records submitted by any nongovernmental entity to such a deepwater port for the purpose of the sale, use, or lease of land or of port facilities, are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, 30 days before any such proposal or counterproposal is considered for approval by the governing body of such a deepwater port, the proposal or counterproposal shall cease to be exempt. If no proposal or counterproposal is submitted to the governing body for approval, such a proposal or counterproposal shall cease to be exempt 90 days after the cessation of negotiations.

History.—s. 1, ch. 97-186; s. 1, ch. 2002-5.









TITLE XXIII - MOTOR VEHICLES

Chapter 316 - STATE UNIFORM TRAFFIC CONTROL

316.001 - Short title.

316.001 Short title.—This chapter may be known and cited as the “Florida Uniform Traffic Control Law.”

History.—s. 1, ch. 71-135.



316.002 - Purpose.

316.002 Purpose.—It is the legislative intent in the adoption of this chapter to make uniform traffic laws to apply throughout the state and its several counties and uniform traffic ordinances to apply in all municipalities. The Legislature recognizes that there are conditions which require municipalities to pass certain other traffic ordinances in regulation of municipal traffic that are not required to regulate the movement of traffic outside of such municipalities. Section 316.008 enumerates the area within which municipalities may control certain traffic movement or parking in their respective jurisdictions. This section shall be supplemental to the other laws or ordinances of this chapter and not in conflict therewith. It is unlawful for any local authority to pass or to attempt to enforce any ordinance in conflict with the provisions of this chapter.

History.—s. 1, ch. 71-135.



316.003 - Definitions.

316.003 Definitions.—The following words and phrases, when used in this chapter, shall have the meanings respectively ascribed to them in this section, except where the context otherwise requires:

(1) AUTHORIZED EMERGENCY VEHICLES.—Vehicles of the fire department (fire patrol), police vehicles, and such ambulances and emergency vehicles of municipal departments, public service corporations operated by private corporations, the Fish and Wildlife Conservation Commission, the Department of Environmental Protection, the Department of Health, the Department of Transportation, and the Department of Corrections as are designated or authorized by their respective department or the chief of police of an incorporated city or any sheriff of any of the various counties.

(2) AUTONOMOUS VEHICLE.—Any vehicle equipped with autonomous technology. The term “autonomous technology” means technology installed on a motor vehicle that has the capability to drive the vehicle on which the technology is installed without the active control or monitoring by a human operator. The term excludes a motor vehicle enabled with active safety systems or driver assistance systems, including, without limitation, a system to provide electronic blind spot assistance, crash avoidance, emergency braking, parking assistance, adaptive cruise control, lane keep assistance, lane departure warning, or traffic jam and queuing assistant, unless any such system alone or in combination with other systems enables the vehicle on which the technology is installed to drive without active control or monitoring by a human operator.

(3) BICYCLE.—Every vehicle propelled solely by human power, and every motorized bicycle propelled by a combination of human power and an electric helper motor capable of propelling the vehicle at a speed of not more than 20 miles per hour on level ground upon which any person may ride, having two tandem wheels, and including any device generally recognized as a bicycle though equipped with two front or two rear wheels. The term does not include such a vehicle with a seat height of no more than 25 inches from the ground when the seat is adjusted to its highest position or a scooter or similar device. A person under the age of 16 may not operate or ride upon a motorized bicycle.

(4) BICYCLE PATH.—Any road, path, or way that is open to bicycle travel, which road, path, or way is physically separated from motorized vehicular traffic by an open space or by a barrier and is located either within the highway right-of-way or within an independent right-of-way.

(5) BRAKE HORSEPOWER.—The actual unit of torque developed per unit of time at the output shaft of an engine, as measured by a dynamometer.

(6) BUS.—Any motor vehicle designed for carrying more than 10 passengers and used for the transportation of persons and any motor vehicle, other than a taxicab, designed and used for the transportation of persons for compensation.

(7) BUSINESS DISTRICT.—The territory contiguous to, and including, a highway when 50 percent or more of the frontage thereon, for a distance of 300 feet or more, is occupied by buildings in use for business.

(8) CANCELLATION.—Declaration of a license issued through error or fraud as void and terminated. A new license may be obtained only as permitted in this chapter.

(9) CHIEF ADMINISTRATIVE OFFICER.—The head, or his or her designee, of any law enforcement agency which is authorized to enforce traffic laws.

(10) CHILD.—A child as defined in s. 39.01, s. 984.03, or s. 985.03.

(11) COMMERCIAL MEGACYCLE.—A vehicle that has fully operational pedals for propulsion entirely by human power and meets all of the following requirements:

(a) Has four wheels and is operated in a manner similar to a bicycle.

(b) Has at least 5 but no more than 15 seats for passengers.

(c) Is primarily powered by pedaling but may have an auxiliary motor capable of propelling the vehicle at no more than 15 miles per hour.

(12) COMMERCIAL MOTOR VEHICLE.—Any self-propelled or towed vehicle used on the public highways in commerce to transport passengers or cargo, if such vehicle:

(a) Has a gross vehicle weight rating of 10,000 pounds or more;

(b) Is designed to transport more than 15 passengers, including the driver; or

(c) Is used in the transportation of materials found to be hazardous for the purposes of the Hazardous Materials Transportation Act, as amended (49 U.S.C. ss. 1801 et seq.).

A vehicle that occasionally transports personal property to and from a closed-course motorsport facility, as defined in s. 549.09(1)(a), is not a commercial motor vehicle if it is not used for profit and corporate sponsorship is not involved. As used in this subsection, the term “corporate sponsorship” means a payment, donation, gratuity, in-kind service, or other benefit provided to or derived by a person in relation to the underlying activity, other than the display of product or corporate names, logos, or other graphic information on the property being transported.

(13) COURT.—The court having jurisdiction over traffic offenses.

(14) COVERED FARM VEHICLE.—A straight truck, or an articulated vehicle, which is all of the following:

(a) Registered in a state with a license plate, or any other designation issued by that state, which allows law enforcement officers to identify it as a farm vehicle.

(b) Operated by the owner or operator of a farm or ranch or by an employee or a family member of an owner or operator of a farm or ranch in accordance with s. 316.302(3).

(c) Used to transport agricultural commodities, livestock, machinery, or supplies to or from a farm or ranch.

(d) Not used in for-hire motor carrier operations; however, for-hire motor carrier operations do not include the operation of a vehicle meeting the requirements of paragraphs (a)-(c) by a tenant pursuant to a crop-share farm lease agreement to transport the landlord’s portion of the crops under that agreement.

(15) CROSSWALK.—

(a) That part of a roadway at an intersection included within the connections of the lateral lines of the sidewalks on opposite sides of the highway, measured from the curbs or, in the absence of curbs, from the edges of the traversable roadway.

(b) Any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface.

(16) DAYTIME.—The period from a half hour before sunrise to a half hour after sunset. The term “nighttime” means at any other hour.

(17) DEPARTMENT.—The Department of Highway Safety and Motor Vehicles as defined in s. 20.24. Any reference herein to the Department of Transportation shall be construed as referring to the Department of Transportation as defined in s. 20.23 or the appropriate division thereof.

(18) DIRECTOR.—The Director of the Division of the Florida Highway Patrol of the Department of Highway Safety and Motor Vehicles.

(19) DRIVER.—Any person who drives or is in actual physical control of a vehicle on a highway or who is exercising control of a vehicle or steering a vehicle being towed by a motor vehicle.

(20) DRIVER-ASSISTIVE TRUCK PLATOONING TECHNOLOGY.—Vehicle automation and safety technology that integrates sensor array, wireless vehicle-to-vehicle communications, active safety systems, and specialized software to link safety systems and synchronize acceleration and braking between two vehicles while leaving each vehicle’s steering control and systems command in the control of the vehicle’s driver in compliance with the National Highway Traffic Safety Administration rules regarding vehicle-to-vehicle communications.

(21) ELECTRIC PERSONAL ASSISTIVE MOBILITY DEVICE.—Any self-balancing, two-nontandem-wheeled device, designed to transport only one person, with an electric propulsion system with average power of 750 watts (1 horsepower), the maximum speed of which, on a paved level surface when powered solely by such a propulsion system while being ridden by an operator who weighs 170 pounds, is less than 20 miles per hour. Electric personal assistive mobility devices are not vehicles as defined in this section.

(22) EXPLOSIVE.—Any chemical compound or mechanical mixture that is commonly used or intended for the purpose of producing an explosion and which contains any oxidizing and combustive units or other ingredients in such proportions, quantities, or packing that an ignition by fire, friction, concussion, percussion, or detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effect on contiguous objects or of destroying life or limb.

(23) FARM LABOR VEHICLE.—Any vehicle equipped and used for the transportation of nine or more migrant or seasonal farm workers, in addition to the driver, to or from a place of employment or employment-related activities. The term does not include:

(a) Any vehicle carrying only members of the immediate family of the owner or driver.

(b) Any vehicle being operated by a common carrier of passengers.

(c) Any carpool as defined in s. 450.28(3).

(24) FARM TRACTOR.—Any motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines, and other implements of husbandry.

(25) FLAMMABLE LIQUID.—Any liquid which has a flash point of 70 degrees Fahrenheit or less, as determined by a Tagliabue or equivalent closed-cup test device.

(26) GOLF CART.—A motor vehicle designed and manufactured for operation on a golf course for sporting or recreational purposes.

(27) GROSS WEIGHT.—The weight of a vehicle without load plus the weight of any load thereon.

(28) HAZARDOUS MATERIAL.—Any substance or material which has been determined by the secretary of the United States Department of Transportation to be capable of imposing an unreasonable risk to health, safety, and property. This term includes hazardous waste as defined in s. 403.703(13).

(29) HOUSE TRAILER.—

(a) A trailer or semitrailer which is designed, constructed, and equipped as a dwelling place, living abode, or sleeping place, either permanently or temporarily, and is equipped for use as a conveyance on streets and highways; or

(b) A trailer or a semitrailer the chassis and exterior shell of which is designed and constructed for use as a house trailer, as defined in paragraph (a), but which is used instead, permanently or temporarily, for the advertising, sales, display, or promotion of merchandise or services or for any other commercial purpose except the transportation of property for hire or the transportation of property for distribution by a private carrier.

(30) IMPLEMENT OF HUSBANDRY.—Any vehicle designed and adapted exclusively for agricultural, horticultural, or livestock-raising operations or for lifting or carrying an implement of husbandry and in either case not subject to registration if used upon the highways.

(31) INTERSECTION.—

(a) The area embraced within the prolongation or connection of the lateral curblines or, if none, then the lateral boundary lines of the roadways of two highways which join one another at, or approximately at, right angles; or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict.

(b) Where a highway includes two roadways 30 feet or more apart, every crossing of each roadway of such divided highway by an intersecting highway shall be regarded as a separate intersection. If the intersecting highway also includes two roadways 30 feet or more apart, every crossing of two roadways of such highways shall be regarded as a separate intersection.

(32) LANED HIGHWAY.—A highway the roadway of which is divided into two or more clearly marked lanes for vehicular traffic.

(33) LIMITED ACCESS FACILITY.—A street or highway especially designed for through traffic and over, from, or to which owners or occupants of abutting land or other persons have no right or easement, or only a limited right or easement, of access, light, air, or view by reason of the fact that their property abuts upon such limited access facility or for any other reason. Such highways or streets may be parkways from which trucks, buses, and other commercial vehicles are excluded or may be freeways open to use by all customary forms of street and highway traffic.

(34) LOCAL AUTHORITIES.—All officers and public officials of the several counties and municipalities of this state.

(35) LOCAL HEARING OFFICER.—The person, designated by a department, county, or municipality that elects to authorize traffic infraction enforcement officers to issue traffic citations under s. 316.0083(1)(a), who is authorized to conduct hearings related to a notice of violation issued pursuant to s. 316.0083. The charter county, noncharter county, or municipality may use its currently appointed code enforcement board or special magistrate to serve as the local hearing officer. The department may enter into an interlocal agreement to use the local hearing officer of a county or municipality.

(36) MAXI-CUBE VEHICLE.—A specialized combination vehicle consisting of a truck carrying a separable cargo-carrying unit combined with a semitrailer designed so that the separable cargo-carrying unit is to be loaded and unloaded through the semitrailer. The entire combination may not exceed 65 feet in length, and a single component of that combination may not exceed 34 feet in length.

(37) MIGRANT OR SEASONAL FARM WORKER.—Any person employed in hand labor operations in planting, cultivation, or harvesting agricultural crops.

(38) MOPED.—Any vehicle with pedals to permit propulsion by human power, having a seat or saddle for the use of the rider and designed to travel on not more than three wheels, with a motor rated not in excess of 2 brake horsepower and not capable of propelling the vehicle at a speed greater than 30 miles per hour on level ground and with a power-drive system that functions directly or automatically without clutching or shifting gears by the operator after the drive system is engaged. If an internal combustion engine is used, the displacement may not exceed 50 cubic centimeters.

(39) MOTOR CARRIER TRANSPORTATION CONTRACT.—

(a) A contract, agreement, or understanding covering:

1. The transportation of property for compensation or hire by the motor carrier;

2. Entrance on property by the motor carrier for the purpose of loading, unloading, or transporting property for compensation or hire; or

3. A service incidental to activity described in subparagraph 1. or subparagraph 2., including, but not limited to, storage of property.

(b) “Motor carrier transportation contract” does not include the Uniform Intermodal Interchange and Facilities Access Agreement administered by the Intermodal Association of North America or other agreements providing for the interchange, use, or possession of intermodal chassis, containers, or other intermodal equipment.

(40) MOTOR VEHICLE.—Except when used in s. 316.1001, a self-propelled vehicle not operated upon rails or guideway, but not including any bicycle, motorized scooter, electric personal assistive mobility device, swamp buggy, or moped. For purposes of s. 316.1001, “motor vehicle” has the same meaning as provided in s. 320.01(1)(a).

(41) MOTORCYCLE.—Any motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, but excluding a tractor or a moped.

(42) MOTORIZED SCOOTER.—Any vehicle not having a seat or saddle for the use of the rider, designed to travel on not more than three wheels, and not capable of propelling the vehicle at a speed greater than 30 miles per hour on level ground.

(43) NONPUBLIC SECTOR BUS.—Any bus which is used for the transportation of persons for compensation and which is not owned, leased, operated, or controlled by a municipal, county, or state government or a governmentally owned or managed nonprofit corporation.

(44) OFFICIAL TRAFFIC CONTROL DEVICES.—All signs, signals, markings, and devices, not inconsistent with this chapter, placed or erected by authority of a public body or official having jurisdiction for the purpose of regulating, warning, or guiding traffic.

(45) OFFICIAL TRAFFIC CONTROL SIGNAL.—Any device, whether manually, electrically, or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed.

(46) OPERATOR.—Any person who is in actual physical control of a motor vehicle upon the highway or who is exercising control over or steering a vehicle being towed by a motor vehicle.

(47) OWNER.—A person who holds the legal title of a vehicle. If a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or if a mortgagor of a vehicle is entitled to possession, such conditional vendee or lessee or mortgagor shall be deemed the owner for the purposes of this chapter.

(48) PARK OR PARKING.—The standing of a vehicle, whether occupied or not occupied, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading merchandise or passengers as may be permitted by law under this chapter.

(49) PEDESTRIAN.—Any person afoot.

(50) PERSON.—Any natural person, firm, copartnership, association, or corporation.

(51) PNEUMATIC TIRE.—Any tire in which compressed air is designed to support the load.

(52) POLE TRAILER.—Any vehicle without motive power designed to be drawn by another vehicle and attached to the towing vehicle by means of a reach or pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregularly shaped loads such as poles, pipes, or structural members capable, generally, of sustaining themselves as beams between the supporting connections.

(53) POLICE OFFICER.—Any officer authorized to direct or regulate traffic or to make arrests for violations of traffic regulations, including Florida highway patrol officers, sheriffs, deputy sheriffs, and municipal police officers.

(54) PORT OF ENTRY.—A designated location that allows drivers of commercial motor vehicles to purchase temporary registration permits necessary to operate legally within the state. The locations and the designated routes to such locations shall be determined by the Department of Transportation.

(55) PRIVATE ROAD OR DRIVEWAY.—Except as otherwise provided in 1paragraph (77)(b), any privately owned way or place used for vehicular travel by the owner and those having express or implied permission from the owner, but not by other persons.

(56) RADIOACTIVE MATERIALS.—Any materials or combination of materials which emit ionizing radiation spontaneously in which the radioactivity per gram of material, in any form, is greater than 0.002 microcuries.

(57) RAILROAD.—A carrier of persons or property upon cars operated upon stationary rails.

(58) RAILROAD SIGN OR SIGNAL.—Any sign, signal, or device erected by authority of a public body or official, or by a railroad, and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

(59) RAILROAD TRAIN.—A steam engine, electric or other motor, with or without cars coupled thereto, operated upon rails, except a streetcar.

(60) RESIDENCE DISTRICT.—The territory contiguous to, and including, a highway, not comprising a business district, when the property on such highway, for a distance of 300 feet or more, is, in the main, improved with residences or residences and buildings in use for business.

(61) REVOCATION.—Termination of a licensee’s privilege to drive a motor vehicle. A new license may be obtained only as permitted by law.

(62) RIGHT-OF-WAY.—The right of one vehicle or pedestrian to proceed in a lawful manner in preference to another vehicle or pedestrian approaching under such circumstances of direction, speed, and proximity as to give rise to danger of collision unless one grants precedence to the other.

(63) ROAD TRACTOR.—Any motor vehicle designed and used for drawing other vehicles and not so constructed as to carry any load thereon, either independently or as any part of the weight of a vehicle or load so drawn.

(64) ROADWAY.—That portion of a highway improved, designed, or ordinarily used for vehicular travel, exclusive of the berm or shoulder. If a highway includes two or more separate roadways, the term “roadway” refers to any such roadway separately, but not to all such roadways collectively.

(65) SADDLE MOUNT; FULL MOUNT.—An arrangement whereby the front wheels of one vehicle rest in a secured position upon another vehicle. All of the wheels of the towing vehicle are upon the ground, and only the rear wheels of the towed vehicle rest upon the ground. Such combinations may include one full mount, whereby a smaller transport vehicle is placed completely on the last towed vehicle.

(66) SAFETY ZONE.—The area or space officially set apart within a roadway for the exclusive use of pedestrians and protected or so marked by adequate signs or authorized pavement markings as to be plainly visible at all times while set apart as a safety zone.

(67) SANITATION VEHICLE.—A motor vehicle that bears an emblem that is visible from the roadway and clearly identifies that the vehicle belongs to or is under contract with a person, entity, cooperative, board, commission, district, or unit of local government that provides garbage, trash, refuse, or recycling collection.

(68) SCHOOL BUS.—Any motor vehicle that complies with the color and identification requirements of chapter 1006 and is used to transport children to or from public or private school or in connection with school activities, but not including buses operated by common carriers in urban transportation of school children. The term “school” includes all preelementary, elementary, secondary, and postsecondary schools.

(69) SEMITRAILER.—Any vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that some part of its weight and that of its load rests upon, or is carried by, another vehicle.

(70) SIDEWALK.—That portion of a street between the curbline, or the lateral line, of a roadway and the adjacent property lines, intended for use by pedestrians.

(71) SPECIAL MOBILE EQUIPMENT.—Any vehicle not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway, including, but not limited to, ditchdigging apparatus, well-boring apparatus, and road construction and maintenance machinery, such as asphalt spreaders, bituminous mixers, bucket loaders, tractors other than truck tractors, ditchers, leveling graders, finishing machines, motor graders, road rollers, scarifiers, earthmoving carryalls and scrapers, power shovels and draglines, and self-propelled cranes and earthmoving equipment. The term does not include house trailers, dump trucks, truck-mounted transit mixers, cranes or shovels, or other vehicles designed for the transportation of persons or property to which machinery has been attached.

(72) STAND OR STANDING.—The halting of a vehicle, whether occupied or not occupied, otherwise than temporarily, for the purpose of, and while actually engaged in, receiving or discharging passengers, as may be permitted by law under this chapter.

(73) STATE ROAD.—Any highway designated as a state-maintained road by the Department of Transportation.

(74) STOP.—When required, complete cessation from movement.

(75) STOP OR STOPPING.—When prohibited, any halting, even momentarily, of a vehicle, whether occupied or not occupied, except when necessary to avoid conflict with other traffic or to comply with the directions of a law enforcement officer or traffic control sign or signal.

(76) STRAIGHT TRUCK.—Any truck on which the cargo unit and the motive power unit are located on the same frame so as to form a single, rigid unit.

(77) STREET OR HIGHWAY.—

(a) The entire width between the boundary lines of every way or place of whatever nature when any part thereof is open to the use of the public for purposes of vehicular traffic;

(b) The entire width between the boundary lines of any privately owned way or place used for vehicular travel by the owner and those having express or implied permission from the owner, but not by other persons, or any limited access road owned or controlled by a special district, whenever, by written agreement entered into under s. 316.006(2)(b) or (3)(b), a county or municipality exercises traffic control jurisdiction over said way or place;

(c) Any area, such as a runway, taxiway, ramp, clear zone, or parking lot, within the boundary of any airport owned by the state, a county, a municipality, or a political subdivision, which area is used for vehicular traffic but which is not open for vehicular operation by the general public; or

(d) Any way or place used for vehicular traffic on a controlled access basis within a mobile home park recreation district which has been created under s. 418.30 and the recreational facilities of which district are open to the general public.

(78) SUSPENSION.—Temporary withdrawal of a licensee’s privilege to drive a motor vehicle.

(79) SWAMP BUGGY.—A motorized off-road vehicle that is designed or modified to travel over swampy or varied terrain and that may use large tires or tracks operated from an elevated platform. The term does not include any vehicle defined in chapter 261 or otherwise defined or classified in this chapter.

(80) TANDEM AXLE.—Any two axles the centers of which are more than 40 inches but not more than 96 inches apart and are individually attached to or articulated from, or both, a common attachment to the vehicle, including a connecting mechanism designed to equalize the load between axles.

(81) TANDEM TRAILER TRUCK.—Any combination of a truck tractor, semitrailer, and trailer coupled together so as to operate as a complete unit.

(82) TANDEM TRAILER TRUCK HIGHWAY NETWORK.—A highway network consisting primarily of four or more lanes, including all interstate highways; highways designated by the United States Department of Transportation as elements of the National Network; and any street or highway designated by the Florida Department of Transportation for use by tandem trailer trucks, in accordance with s. 316.515, except roads on which truck traffic was specifically prohibited on January 6, 1983.

(83) TERMINAL.—Any location where:

(a) Freight originates, terminates, or is handled in the transportation process; or

(b) Commercial motor carriers maintain operating facilities.

(84) THROUGH HIGHWAY.—Any highway or portion thereof on which vehicular traffic is given the right-of-way and at the entrances to which vehicular traffic from intersecting highways is required to yield right-of-way to vehicles on such through highway in obedience to a stop sign or yield sign, or otherwise in obedience to law.

(85) TIRE WIDTH.—The width stated on the surface of the tire by the manufacturer of the tire, if the width stated does not exceed 2 inches more than the width of the tire contacting the surface.

(86) TRAFFIC.—Pedestrians, ridden or herded animals, and vehicles, streetcars, and other conveyances singly or together while using any street or highway for purposes of travel.

(87) TRAFFIC INFRACTION DETECTOR.—A vehicle sensor installed to work in conjunction with a traffic control signal and a camera or cameras synchronized to automatically record two or more sequenced photographic or electronic images or streaming video of only the rear of a motor vehicle at the time the vehicle fails to stop behind the stop bar or clearly marked stop line when facing a traffic control signal steady red light. Any notification under s. 316.0083(1)(b) or traffic citation issued by the use of a traffic infraction detector must include a photograph or other recorded image showing both the license tag of the offending vehicle and the traffic control device being violated.

(88) TRAFFIC SIGNAL PREEMPTION SYSTEM.—Any system or device with the capability of activating a control mechanism mounted on or near traffic signals which alters a traffic signal’s timing cycle.

(89) TRAILER.—Any vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle.

(90) TRANSPORTATION.—The conveyance or movement of goods, materials, livestock, or persons from one location to another on any road, street, or highway open to travel by the public.

(91) TRI-VEHICLE.—An enclosed three-wheeled passenger vehicle that:

(a) Is designed to operate with three wheels in contact with the ground;

(b) Has a minimum unladen weight of 900 pounds;

(c) Has a single, completely enclosed occupant compartment;

(d) Is produced in a minimum quantity of 300 in any calendar year;

(e) Is capable of a speed greater than 60 miles per hour on level ground; and

(f) Is equipped with:

1. Seats that are certified by the vehicle manufacturer to meet the requirements of Federal Motor Vehicle Safety Standard No. 207, “Seating systems” (49 C.F.R. s. 571.207);

2. A steering wheel used to maneuver the vehicle;

3. A propulsion unit located forward or aft of the enclosed occupant compartment;

4. A seat belt for each vehicle occupant certified to meet the requirements of Federal Motor Vehicle Safety Standard No. 209, “Seat belt assemblies” (49 C.F.R. s. 571.209);

5. A windshield and an appropriate windshield wiper and washer system that are certified by the vehicle manufacturer to meet the requirements of Federal Motor Vehicle Safety Standard No. 205, “Glazing materials” (49 C.F.R. s. 571.205) and Federal Motor Vehicle Safety Standard No. 104, “Windshield wiping and washing systems” (49 C.F.R. s. 571.104); and

6. A vehicle structure certified by the vehicle manufacturer to meet the requirements of Federal Motor Vehicle Safety Standard No. 216, “Rollover crush resistance” (49 C.F.R. s. 571.216).

(92) TRUCK.—Any motor vehicle designed, used, or maintained primarily for the transportation of property.

(93) TRUCK TRACTOR.—Any motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn.

(94) UTILITY SERVICE VEHICLE.—A motor vehicle that bears an emblem that is visible from the roadway and clearly identifies that the vehicle belongs to or is under contract with a person, entity, cooperative, board, commission, district, or unit of local government that provides electric, natural gas, water, wastewater, cable, telephone, or communications services.

(95) VEHICLE.—Every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, except devices used exclusively upon stationary rails or tracks.

(96) VICTIM SERVICES PROGRAMS.—Any community-based organization the primary purpose of which is to act as an advocate for the victims and survivors of traffic crashes and for their families. The victims services offered by these programs may include grief and crisis counseling, assistance with preparing victim compensation claims excluding third-party legal action, or connecting persons with other service providers, and providing emergency financial assistance.

(97) WORK ZONE AREA.—The area and its approaches on any state-maintained highway, county-maintained highway, or municipal street where construction, repair, maintenance, or other street-related or highway-related work is being performed or where one or more lanes are closed to traffic.

History.—s. 1, ch. 71-135; s. 1, ch. 72-179; s. 1, ch. 74-213; s. 1, ch. 76-286; s. 1, ch. 77-174; s. 1, ch. 80-316; s. 23, ch. 82-186; s. 1, ch. 83-68; s. 1, ch. 83-164; s. 1, ch. 83-188; s. 1, ch. 83-298; s. 1, ch. 84-284; s. 9, ch. 85-309; s. 2, ch. 87-88; s. 5, ch. 87-161; s. 1, ch. 87-178; s. 1, ch. 87-270; s. 3, ch. 88-91; s. 2, ch. 88-93; s. 4, ch. 88-130; s. 63, ch. 89-282; s. 3, ch. 91-418; s. 8, ch. 94-306; s. 893, ch. 95-148; s. 1, ch. 95-247; s. 26, ch. 98-280; s. 2, ch. 98-308; s. 86, ch. 99-13; s. 80, ch. 99-248; s. 5, ch. 99-385; s. 41, ch. 2000-152; ss. 67, 133, ch. 2002-20; s. 955, ch. 2002-387; s. 27, ch. 2005-164; s. 1, ch. 2005-177; s. 1, ch. 2006-81; s. 5, ch. 2006-290; s. 1, ch. 2007-210; s. 62, ch. 2008-4; s. 1, ch. 2008-179; s. 2, ch. 2010-80; s. 1, ch. 2010-223; s. 8, ch. 2010-225; s. 11, ch. 2012-88; s. 2, ch. 2012-111; ss. 15, 106, ch. 2012-174; s. 2, ch. 2012-181; s. 4, ch. 2013-160; s. 3, ch. 2014-216; s. 1, ch. 2016-115; s. 3, ch. 2016-181; s. 5, ch. 2016-239.

1Note.—Substituted by the editors for a reference to paragraph (75)(b) to conform to the renumbering of subunits by s. 5, ch. 2016-239, and the addition of subunits by s. 1, ch. 2016-115, and s. 3, ch. 2016-181.



316.006 - Jurisdiction.

316.006 Jurisdiction.—Jurisdiction to control traffic is vested as follows:

(1) STATE.—The Department of Transportation shall have all original jurisdiction over all state roads throughout this state, including those within the grounds of all state institutions and the boundaries of all dedicated state parks, and may place and maintain such traffic control devices which conform to its manual and specifications upon all such highways as it shall deem necessary to indicate and to carry out the provisions of this chapter or to regulate, warn, or guide traffic.

(2) MUNICIPALITIES.—

(a) Chartered municipalities shall have original jurisdiction over all streets and highways located within their boundaries, except state roads, and may place and maintain such traffic control devices which conform to the manual and specifications of the Department of Transportation upon all streets and highways under their original jurisdiction as they shall deem necessary to indicate and to carry out the provisions of this chapter or to regulate, warn, or guide traffic.

(b) A municipality may exercise jurisdiction over any private road or roads, or over any limited access road or roads owned or controlled by a special district, located within its boundaries if the municipality and party or parties owning or controlling such road or roads provide, by written agreement approved by the governing body of the municipality, for municipal traffic control jurisdiction over the road or roads encompassed by such agreement. Pursuant thereto:

1. Provision for reimbursement for actual costs of traffic control and enforcement and for liability insurance and indemnification by the party or parties, and such other terms as are mutually agreeable, may be included in such an agreement.

2. The exercise of jurisdiction provided for herein shall be in addition to jurisdictional authority presently exercised by municipalities under law, and nothing in this paragraph shall be construed to limit or remove any such jurisdictional authority. Such jurisdiction includes regulation of access to such road or roads by security devices or personnel.

3. Any such agreement may provide for the installation of multiparty stop signs by the parties controlling the roads covered by the agreement if a determination is made by such parties that the signage will enhance traffic safety. Multiparty stop signs must conform to the manual and specifications of the Department of Transportation; however, minimum traffic volumes may not be required for the installation of such signage. Enforcement for the signs shall be as provided in s. 316.123.

4. The board of directors of a homeowners’ association as defined in chapter 720 may, by majority vote, elect to have state traffic laws enforced by local law enforcement agencies on private roads that are controlled by the association.

(c) Notwithstanding any other provisions of law to the contrary, a municipality may, by interlocal agreement with a county, agree to transfer traffic regulatory authority over areas within the municipality to the county.

This subsection shall not limit those counties which have the charter powers to provide and regulate arterial, toll, and other roads, bridges, tunnels, and related facilities from the proper exercise of those powers by the placement and maintenance of traffic control devices which conform to the manual and specifications of the Department of Transportation on streets and highways located within municipal boundaries.

(3) COUNTIES.—

(a) Counties shall have original jurisdiction over all streets and highways located within their boundaries, except all state roads and those streets and highways specified in subsection (2), and may place and maintain such traffic control devices which conform to the manual and specifications of the Department of Transportation upon all streets and highways under their original jurisdiction as they shall deem necessary to indicate and to carry out the provisions of this chapter or to regulate, warn, or guide traffic.

(b) A county may exercise jurisdiction over any private road or roads, or over any limited access road or roads owned or controlled by a special district, located in the unincorporated area within its boundaries if the county and party or parties owning or controlling such road or roads provide, by written agreement approved by the governing body of the county, for county traffic control jurisdiction over the road or roads encompassed by such agreement. Pursuant thereto:

1. Provision for reimbursement for actual costs of traffic control and enforcement and for liability insurance and indemnification by the party or parties, and such other terms as are mutually agreeable, may be included in such an agreement.

2. Prior to entering into an agreement which provides for enforcement of the traffic laws of the state over a private road or roads, or over any limited access road or roads owned or controlled by a special district, the governing body of the county shall consult with the sheriff. No such agreement shall take effect prior to October 1, the beginning of the county fiscal year, unless this requirement is waived in writing by the sheriff.

3. The exercise of jurisdiction provided for herein shall be in addition to jurisdictional authority presently exercised by counties under law, and nothing in this paragraph shall be construed to limit or remove any such jurisdictional authority.

4. Any such agreement may provide for the installation of multiparty stop signs by the parties controlling the roads covered by the agreement if a determination is made by such parties that the signage will enhance traffic safety. Multiparty stop signs must conform to the manual and specifications of the Department of Transportation; however, minimum traffic volumes may not be required for the installation of such signage. Enforcement for the signs shall be as provided in s. 316.123.

5. The board of directors of a homeowners’ association as defined in chapter 720 may, by majority vote, elect to have state traffic laws enforced by local law enforcement agencies on private roads that are controlled by the association.

(c) If the governing body of a county abandons the roads and rights-of-way dedicated in a recorded residential subdivision, and simultaneously conveys the county’s interest therein to a homeowners’ association for the subdivision in the manner prescribed in s. 336.125, that county’s traffic control jurisdiction over the abandoned and conveyed roads ceases unless the requirements of paragraph (b) are met.

Notwithstanding the provisions of subsection (2), each county shall have original jurisdiction to regulate parking, by resolution of the board of county commissioners and the erection of signs conforming to the manual and specifications of the Department of Transportation, in parking areas located on property owned or leased by the county, whether or not such areas are located within the boundaries of chartered municipalities.

(4) LEGISLATIVE DECLARATION.—The Legislature hereby finds and declares that the exercise by an authority of the powers conferred by written agreement pursuant to the provisions of chapter 87-88, Laws of Florida, serves a valid public purpose and function for which public credit may be pledged and public money may be expended.

History.—s. 1, ch. 71-135; s. 1, ch. 71-982; s. 2, ch. 79-246; ss. 1, 3, ch. 87-88; s. 32, ch. 94-306; s. 101, ch. 2002-20; s. 1, ch. 2002-235; s. 1, ch. 2005-34; s. 2, ch. 2005-164; s. 6, ch. 2006-290; s. 43, ch. 2007-5.



316.007 - Provisions uniform throughout state.

316.007 Provisions uniform throughout state.—The provisions of this chapter shall be applicable and uniform throughout this state and in all political subdivisions and municipalities therein, and no local authority shall enact or enforce any ordinance on a matter covered by this chapter unless expressly authorized. However, this section shall not prevent any local authority from enacting an ordinance when such enactment is necessary to vest jurisdiction of violation of this chapter in the local court.

History.—s. 1, ch. 71-135; s. 2, ch. 71-982.



316.0075 - Operator use of commercial mobile radio services and electronic communications devices.

316.0075 Operator use of commercial mobile radio services and electronic communications devices.—Regulation of operator or passenger use of commercial mobile radio services and other electronic communications devices in a motor vehicle is expressly preempted to the state.

History.—s. 2, ch. 2002-179.



316.0076 - Regulation and use of cameras.

316.0076 Regulation and use of cameras.—Regulation of the use of cameras for enforcing the provisions of this chapter is expressly preempted to the state. The regulation of the use of cameras for enforcing the provisions of this chapter is not required to comply with provisions of chapter 493.

History.—s. 3, ch. 2010-80.



316.008 - Powers of local authorities.

316.008 Powers of local authorities.—

(1) The provisions of this chapter shall not be deemed to prevent local authorities, with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power, from:

(a) Regulating or prohibiting stopping, standing, or parking.

(b) Regulating traffic by means of police officers or official traffic control devices.

(c) Regulating or prohibiting processions or assemblages on the streets or highways, including all state or federal highways lying within their boundaries.

(d) Designating particular highways or roadways for use by traffic moving in one direction.

(e) Establishing speed limits for vehicles in public parks.

(f) Designating any street as a through street or designating any intersection as a stop or yield intersection.

(g) Restricting the use of streets.

(h) Regulating the operation of bicycles.

(i) Regulating or prohibiting the turning of vehicles or specified types of vehicles.

(j) Altering or establishing speed limits within the provisions of this chapter.

(k) Requiring written crash reports.

(l) Designating no-passing zones.

(m) Prohibiting or regulating the use of controlled access roadways by any class or kind of traffic.

(n) Prohibiting or regulating the use of heavily traveled streets by any class or kind of traffic found to be incompatible with the normal and safe movement of traffic.

(o) Designating hazardous railroad grade crossings in conformity to criteria promulgated by the Department of Transportation.

(p) Designating and regulating traffic on play streets.

(q) Prohibiting pedestrians from crossing a roadway in a business district or any designated highway except on a crosswalk.

(r) Regulating pedestrian crossings at unmarked crosswalks.

(s) Regulating persons upon skates, coasters, and other toy vehicles.

(t) Adopting and enforcing such temporary or experimental regulations as may be necessary to cover emergencies or special conditions.

(u) Enacting ordinances or erecting signs in the rights-of-way to control, regulate, or prohibit hitchhiking on streets or highways, including all state or federal highways lying within their boundaries.

(v) Regulating, restricting, or prohibiting traffic within the boundary of any airport owned by the state, a county, a municipality, or a political subdivision and enforcing violations under the provisions of this chapter and chapter 318.

(w) Regulating, restricting, or monitoring traffic by security devices or personnel on public streets and highways, whether by public or private parties and providing for the construction and maintenance of such streets and highways.

(2) The municipality, through its duly authorized officers, shall have nonexclusive jurisdiction over the prosecution, trial, adjudication, and punishment of violations of this chapter when a violation occurs within the municipality and the person so charged is charged by a municipal police officer. The disposition of such matters in the municipality shall be in accordance with the charter of that municipality. This subsection does not limit those counties which have the charter power to provide and regulate arterial, toll, and other roads, bridges, tunnels, and related facilities from the proper exercise of those powers pertaining to the consolidation and unification of a traffic court system within such counties.

(3) No local authority shall erect or maintain any official traffic control device at any location so as to regulate the traffic on any state road unless approval in writing has first been obtained from the Department of Transportation.

(4) A county or municipality may enact an ordinance providing a fine for the violation of s. 316.1955 in excess of the fine specified by s. 318.18(6), except that such a fine may not exceed $250. Any such ordinance may provide for the deposit of such fines in a separate county or municipal account to be used in the following manner:

(a) One-third to be used to defray expenses for the administration of this subsection.

(b) Two-thirds to be used to provide funds to improve accessibility and equal opportunity to qualified persons who have disabilities in the county or municipality and to provide funds to conduct public awareness programs in the county or municipality concerning persons who have disabilities.

(5)(a) A county or municipality may enact an ordinance providing a fine for the violation of s. 316.1945(1)(b)2. or 5. in excess of the fine specified by s. 318.18(2), except that such fine may not exceed the fine specified in s. 318.18(2) by more than $3. However, such ordinance shall provide that the fines collected pursuant to this subsection in excess of the fines which would be collected pursuant to s. 318.18(2) for such violations shall be used by the county or municipality for the purpose of funding a firefighter education program. The amount of the fines collected pursuant to this subsection in excess of the fines which would be collected pursuant to s. 318.18(2) for such violations shall be reported on a monthly basis by the clerk of the court to the appropriate county or municipality.

(b) A county or municipality may enact an ordinance which dedicates a portion of any fine collected for a violation of such ordinance for the purpose of funding a firefighter education program, if such ordinance is limited to the regulation of parking within a firesafety zone.

(6) A county or municipality may enact an ordinance providing for the establishment of a “combat automobile theft” program, and may charge a fee for the administration of the program and the cost of the decal. Such a program shall include:

(a) Consent forms for motor vehicle owners who wish to enroll their vehicles.

(b) Decals indicating a vehicle’s enrollment in the “combat automobile theft” program. The Department of Law Enforcement shall approve the color, design, and other specifications of the program decal.

(c) A consent form signed by a motor vehicle owner provides authorization for a law enforcement officer to stop the vehicle when it is being driven between the hours of 1 a.m. and 5 a.m., provided that a decal is conspicuously affixed to the bottom left corner of the back window of the vehicle to provide notice of its enrollment in the “combat automobile theft” program. The owner of the motor vehicle is responsible for removing the decal when terminating participation in the program, or when selling or otherwise transferring ownership of the vehicle. No civil liabilities will arise from the actions of a law enforcement officer when stopping a vehicle with a yellow decal evidencing enrollment in the program when the driver is not enrolled in the program provided that the stop is made in accordance with the requirements of the “combat automobile theft” program.

(7) A county or municipality may enact an ordinance to permit, control, or regulate the operation of vehicles, golf carts, mopeds, motorized scooters, and electric personal assistive mobility devices on sidewalks or sidewalk areas when such use is permissible under federal law. The ordinance must restrict such vehicles or devices to a maximum speed of 15 miles per hour in such areas.

(8)(a) A county or municipality may use traffic infraction detectors to enforce s. 316.074(1) or s. 316.075(1)(c)1. when a driver fails to stop at a traffic signal on streets and highways under its jurisdiction under s. 316.0083. Only a municipality may install or authorize the installation of any such detectors within the incorporated area of the municipality. Only a county may install or authorize the installation of any such detectors within the unincorporated area of the county.

(b) Pursuant to paragraph (a), a municipality may install or, by contract or interlocal agreement, authorize the installation of any such detectors only within the incorporated area of the municipality, and a county may install or, by contract or interlocal agreement, authorize the installation of any such detectors only within the unincorporated area of the county. A county may authorize installation of any such detectors by interlocal agreement on roads under its jurisdiction.

(c) Pursuant to s. 316.0083, a county or municipality may use traffic infraction detectors to enforce s. 316.074(1) or s. 316.075(1)(c)1. when a driver fails to stop at a traffic signal on state roads under the original jurisdiction of the Department of Transportation when permitted by the Department of Transportation.

History.—s. 1, ch. 71-135; s. 3, ch. 71-982; s. 1, ch. 76-72; s. 2, ch. 83-164; s. 1, ch. 84-234; s. 1, ch. 85-227; s. 1, ch. 85-325; s. 3, ch. 86-154; s. 1, ch. 89-34; s. 25, ch. 90-330; s. 1, ch. 93-30; s. 33, ch. 94-306; s. 1, ch. 96-200; s. 4, ch. 96-350; s. 81, ch. 99-248; s. 4, ch. 2010-80; s. 1, ch. 2010-163; s. 44, ch. 2010-223; s. 16, ch. 2011-4.



316.0081 - Request regarding traffic signals or other traffic control devices.

316.0081 Request regarding traffic signals or other traffic control devices.—To ensure the safe and efficient operation of this state’s roadways, a county or municipality must respond to a request by a county or municipality to which it provides, by agreement, traffic signal or traffic control device services within 60 days after receiving such a request regarding the evaluation, installation, operation, or maintenance of such traffic signals or other traffic control devices.

History.—s. 49, ch. 2014-216.



316.0083 - Mark Wandall Traffic Safety Program; administration; report.

316.0083 Mark Wandall Traffic Safety Program; administration; report.—

(1)(a) For purposes of administering this section, the department, a county, or a municipality may authorize a traffic infraction enforcement officer under s. 316.640 to issue a traffic citation for a violation of s. 316.074(1) or s. 316.075(1)(c)1. A notice of violation and a traffic citation may not be issued for failure to stop at a red light if the driver is making a right-hand turn in a careful and prudent manner at an intersection where right-hand turns are permissible. A notice of violation and a traffic citation may not be issued under this section if the driver of the vehicle came to a complete stop after crossing the stop line and before turning right if permissible at a red light, but failed to stop before crossing over the stop line or other point at which a stop is required. This paragraph does not prohibit a review of information from a traffic infraction detector by an authorized employee or agent of the department, a county, or a municipality before issuance of the traffic citation by the traffic infraction enforcement officer. This paragraph does not prohibit the department, a county, or a municipality from issuing notification as provided in paragraph (b) to the registered owner of the motor vehicle involved in the violation of s. 316.074(1) or s. 316.075(1)(c)1.

(b)1.a. Within 30 days after a violation, notification must be sent to the registered owner of the motor vehicle involved in the violation specifying the remedies available under s. 318.14 and that the violator must pay the penalty of $158 to the department, county, or municipality, or furnish an affidavit in accordance with paragraph (d), or request a hearing within 60 days following the date of the notification in order to avoid the issuance of a traffic citation. The notification must be sent by first-class mail. The mailing of the notice of violation constitutes notification.

b. Included with the notification to the registered owner of the motor vehicle involved in the infraction must be a notice that the owner has the right to review the photographic or electronic images or the streaming video evidence that constitutes a rebuttable presumption against the owner of the vehicle. The notice must state the time and place or Internet location where the evidence may be examined and observed.

c. Notwithstanding any other provision of law, a person who receives a notice of violation under this section may request a hearing within 60 days following the notification of violation or pay the penalty pursuant to the notice of violation, but a payment or fee may not be required before the hearing requested by the person. The notice of violation must be accompanied by, or direct the person to a website that provides, information on the person’s right to request a hearing and on all court costs related thereto and a form to request a hearing. As used in this sub-subparagraph, the term “person” includes a natural person, registered owner or coowner of a motor vehicle, or person identified on an affidavit as having care, custody, or control of the motor vehicle at the time of the violation.

d. If the registered owner or coowner of the motor vehicle, or the person designated as having care, custody, or control of the motor vehicle at the time of the violation, or an authorized representative of the owner, coowner, or designated person, initiates a proceeding to challenge the violation pursuant to this paragraph, such person waives any challenge or dispute as to the delivery of the notice of violation.

2. Penalties assessed and collected by the department, county, or municipality authorized to collect the funds provided for in this paragraph, less the amount retained by the county or municipality pursuant to subparagraph 3., shall be paid to the Department of Revenue weekly. Payment by the department, county, or municipality to the state shall be made by means of electronic funds transfers. In addition to the payment, summary detail of the penalties remitted shall be reported to the Department of Revenue.

3. Penalties to be assessed and collected by the department, county, or municipality are as follows:

a. One hundred fifty-eight dollars for a violation of s. 316.074(1) or s. 316.075(1)(c)1. when a driver failed to stop at a traffic signal if enforcement is by the department’s traffic infraction enforcement officer. One hundred dollars shall be remitted to the Department of Revenue for deposit into the General Revenue Fund, $10 shall be remitted to the Department of Revenue for deposit into the Department of Health Emergency Medical Services Trust Fund, $3 shall be remitted to the Department of Revenue for deposit into the Brain and Spinal Cord Injury Trust Fund, and $45 shall be distributed to the municipality in which the violation occurred, or, if the violation occurred in an unincorporated area, to the county in which the violation occurred. Funds deposited into the Department of Health Emergency Medical Services Trust Fund under this sub-subparagraph shall be distributed as provided in s. 395.4036(1). Proceeds of the infractions in the Brain and Spinal Cord Injury Trust Fund shall be distributed quarterly to the Miami Project to Cure Paralysis and used for brain and spinal cord research.

b. One hundred fifty-eight dollars for a violation of s. 316.074(1) or s. 316.075(1)(c)1. when a driver failed to stop at a traffic signal if enforcement is by a county or municipal traffic infraction enforcement officer. Seventy dollars shall be remitted by the county or municipality to the Department of Revenue for deposit into the General Revenue Fund, $10 shall be remitted to the Department of Revenue for deposit into the Department of Health Emergency Medical Services Trust Fund, $3 shall be remitted to the Department of Revenue for deposit into the Brain and Spinal Cord Injury Trust Fund, and $75 shall be retained by the county or municipality enforcing the ordinance enacted pursuant to this section. Funds deposited into the Department of Health Emergency Medical Services Trust Fund under this sub-subparagraph shall be distributed as provided in s. 395.4036(1). Proceeds of the infractions in the Brain and Spinal Cord Injury Trust Fund shall be distributed quarterly to the Miami Project to Cure Paralysis and used for brain and spinal cord research.

4. An individual may not receive a commission from any revenue collected from violations detected through the use of a traffic infraction detector. A manufacturer or vendor may not receive a fee or remuneration based upon the number of violations detected through the use of a traffic infraction detector.

(c)1.a. A traffic citation issued under this section shall be issued by mailing the traffic citation by certified mail to the address of the registered owner of the motor vehicle involved in the violation if payment has not been made within 60 days after notification under paragraph (b), if the registered owner has not requested a hearing as authorized under paragraph (b), or if the registered owner has not submitted an affidavit under this section.

b. Delivery of the traffic citation constitutes notification under this paragraph. If the registered owner or coowner of the motor vehicle, or the person designated as having care, custody, or control of the motor vehicle at the time of the violation, or a duly authorized representative of the owner, coowner, or designated person, initiates a proceeding to challenge the citation pursuant to this section, such person waives any challenge or dispute as to the delivery of the traffic citation.

c. In the case of joint ownership of a motor vehicle, the traffic citation shall be mailed to the first name appearing on the registration, unless the first name appearing on the registration is a business organization, in which case the second name appearing on the registration may be used.

2. Included with the notification to the registered owner of the motor vehicle involved in the infraction shall be a notice that the owner has the right to review, in person or remotely, the photographic or electronic images or the streaming video evidence that constitutes a rebuttable presumption against the owner of the vehicle. The notice must state the time and place or Internet location where the evidence may be examined and observed.

(d)1. The owner of the motor vehicle involved in the violation is responsible and liable for paying the uniform traffic citation issued for a violation of s. 316.074(1) or s. 316.075(1)(c)1. when the driver failed to stop at a traffic signal, unless the owner can establish that:

a. The motor vehicle passed through the intersection in order to yield right-of-way to an emergency vehicle or as part of a funeral procession;

b. The motor vehicle passed through the intersection at the direction of a law enforcement officer;

c. The motor vehicle was, at the time of the violation, in the care, custody, or control of another person;

d. A uniform traffic citation was issued by a law enforcement officer to the driver of the motor vehicle for the alleged violation of s. 316.074(1) or s. 316.075(1)(c)1.; or

e. The motor vehicle’s owner was deceased on or before the date that the uniform traffic citation was issued, as established by an affidavit submitted by the representative of the motor vehicle owner’s estate or other designated person or family member.

2. In order to establish such facts, the owner of the motor vehicle shall, within 30 days after the date of issuance of the traffic citation, furnish to the appropriate governmental entity an affidavit setting forth detailed information supporting an exemption as provided in this paragraph.

a. An affidavit supporting an exemption under sub-subparagraph 1.c. must include the name, address, date of birth, and, if known, the driver license number of the person who leased, rented, or otherwise had care, custody, or control of the motor vehicle at the time of the alleged violation. If the vehicle was stolen at the time of the alleged offense, the affidavit must include the police report indicating that the vehicle was stolen.

b. If a traffic citation for a violation of s. 316.074(1) or s. 316.075(1)(c)1. was issued at the location of the violation by a law enforcement officer, the affidavit must include the serial number of the uniform traffic citation.

c. If the motor vehicle’s owner to whom a traffic citation has been issued is deceased, the affidavit must include a certified copy of the owner’s death certificate showing that the date of death occurred on or before the issuance of the uniform traffic citation and one of the following:

(I) A bill of sale or other document showing that the deceased owner’s motor vehicle was sold or transferred after his or her death, but on or before the date of the alleged violation.

(II) Documentary proof that the registered license plate belonging to the deceased owner’s vehicle was returned to the department or any branch office or authorized agent of the department, but on or before the date of the alleged violation.

(III) A copy of a police report showing that the deceased owner’s registered license plate or motor vehicle was stolen after the owner’s death, but on or before the date of the alleged violation.

Upon receipt of the affidavit and documentation required under this sub-subparagraph, the governmental entity must dismiss the citation and provide proof of such dismissal to the person that submitted the affidavit.

3. Upon receipt of an affidavit, the person designated as having care, custody, or control of the motor vehicle at the time of the violation may be issued a notice of violation pursuant to paragraph (b) for a violation of s. 316.074(1) or s. 316.075(1)(c)1. when the driver failed to stop at a traffic signal. The affidavit is admissible in a proceeding pursuant to this section for the purpose of providing proof that the person identified in the affidavit was in actual care, custody, or control of the motor vehicle. The owner of a leased vehicle for which a traffic citation is issued for a violation of s. 316.074(1) or s. 316.075(1)(c)1. when the driver failed to stop at a traffic signal is not responsible for paying the traffic citation and is not required to submit an affidavit as specified in this subsection if the motor vehicle involved in the violation is registered in the name of the lessee of such motor vehicle.

4. Paragraphs (b) and (c) apply to the person identified on the affidavit, except that the notification under sub-subparagraph (b)1.a. must be sent to the person identified on the affidavit within 30 days after receipt of an affidavit.

5. The submission of a false affidavit is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(e) The photographic or electronic images or streaming video attached to or referenced in the traffic citation is evidence that a violation of s. 316.074(1) or s. 316.075(1)(c)1. when the driver failed to stop at a traffic signal has occurred and is admissible in any proceeding to enforce this section and raises a rebuttable presumption that the motor vehicle named in the report or shown in the photographic or electronic images or streaming video evidence was used in violation of s. 316.074(1) or s. 316.075(1)(c)1. when the driver failed to stop at a traffic signal.

(2) A notice of violation and a traffic citation may not be issued for failure to stop at a red light if the driver is making a right-hand turn in a careful and prudent manner at an intersection where right-hand turns are permissible.

(3) This section supplements the enforcement of s. 316.074(1) or s. 316.075(1)(c)1. by law enforcement officers when a driver fails to stop at a traffic signal and does not prohibit a law enforcement officer from issuing a traffic citation for a violation of s. 316.074(1) or s. 316.075(1)(c)1. when a driver fails to stop at a traffic signal in accordance with normal traffic enforcement techniques.

(4)(a) Each county or municipality that operates a traffic infraction detector shall submit a report by October 1, 2012, and annually thereafter, to the department which details the results of using the traffic infraction detector and the procedures for enforcement for the preceding state fiscal year. The information submitted by the counties and municipalities must include statistical data and information required by the department to complete the report required under paragraph (b).

(b) On or before December 31, 2012, and annually thereafter, the department shall provide a summary report to the Governor, the President of the Senate, and the Speaker of the House of Representatives regarding the use and operation of traffic infraction detectors under this section, along with the department’s recommendations and any necessary legislation. The summary report must include a review of the information submitted to the department by the counties and municipalities and must describe the enhancement of the traffic safety and enforcement programs.

(5) Procedures for a hearing under this section are as follows:

(a) The department shall publish and make available electronically to each county and municipality a model Request for Hearing form to assist each local government administering this section.

(b) The charter county, noncharter county, or municipality electing to authorize traffic infraction enforcement officers to issue traffic citations under paragraph (1)(a) shall designate by resolution existing staff to serve as the clerk to the local hearing officer.

(c) Any person, herein referred to as the “petitioner,” who elects to request a hearing under paragraph (1)(b) shall be scheduled for a hearing by the clerk to the local hearing officer to appear before a local hearing officer with notice to be sent by first-class mail. Upon receipt of the notice, the petitioner may reschedule the hearing once by submitting a written request to reschedule to the clerk to the local hearing officer, at least 5 calendar days before the day of the originally scheduled hearing. The petitioner may cancel his or her appearance before the local hearing officer by paying the penalty assessed under paragraph (1)(b), plus $50 in administrative costs, before the start of the hearing.

(d) All testimony at the hearing shall be under oath and shall be recorded. The local hearing officer shall take testimony from a traffic infraction enforcement officer and the petitioner, and may take testimony from others. The local hearing officer shall review the photographic or electronic images or the streaming video made available under sub-subparagraph(1)(b)1.b. Formal rules of evidence do not apply, but due process shall be observed and govern the proceedings.

(e) At the conclusion of the hearing, the local hearing officer shall determine whether a violation under this section has occurred, in which case the hearing officer shall uphold or dismiss the violation. The local hearing officer shall issue a final administrative order including the determination and, if the notice of violation is upheld, require the petitioner to pay the penalty previously assessed under paragraph (1)(b), and may also require the petitioner to pay county or municipal costs, not to exceed $250. The final administrative order shall be mailed to the petitioner by first-class mail.

(f) An aggrieved party may appeal a final administrative order consistent with the process provided under s. 162.11.

History.—s. 5, ch. 2010-80; s. 98, ch. 2012-174; ss. 3, 74, ch. 2012-181; s. 43, ch. 2013-15; s. 5, ch. 2013-160.



316.00831 - Distribution of penalties collected under s. 316.0083(1)(b).

316.00831 Distribution of penalties collected under s. 316.0083(1)(b).—The Department of Highway Safety and Motor Vehicles or any county or municipality authorized to issue a notification and impose a penalty under s. 316.0083(1)(b) that collects any such penalty after the effective date of this act, but prior to notification by the Department of Revenue of its ability to receive and distribute the penalties collected, must retain the portion of the penalty required to be remitted to the Department of Revenue until the Department of Highway Safety and Motor Vehicles, county, or municipality is notified by the Department of Revenue that it is able to receive and distribute the retained funds. The portion of the penalty required to be remitted to the Department of Revenue for any penalty collected after such notification is provided to the Department of Highway Safety and Motor Vehicles, county, or municipality must be remitted to the Department of Revenue as provided in s. 316.0083. This section shall take effect upon this act becoming a law.

History.—s. 15, ch. 2010-80.



316.0085 - Skateboarding; inline skating; freestyle or mountain and off-road bicycling; paintball; definitions; liability.

316.0085 Skateboarding; inline skating; freestyle or mountain and off-road bicycling; paintball; definitions; liability.—

(1) The purpose of this section is to encourage governmental owners or lessees of property to make land available to the public for skateboarding, inline skating, paintball, and freestyle or mountain and off-road bicycling. It is recognized that governmental owners or lessees of property have failed to make property available for such activities because of the exposure to liability from lawsuits and the prohibitive cost of insurance, if insurance can be obtained for such activities. It is also recognized that risks and dangers are inherent in these activities, which risks and dangers should be assumed by those participating in such activities.

(2) As used in this section, the term:

(a) “Governmental entity” means:

1. The United States, the State of Florida, any county or municipality, or any department, agency, or other instrumentality thereof.

2. Any school board, special district, authority, or other entity exercising governmental authority.

(b) “Inherent risk” means those dangers or conditions that are characteristic of, intrinsic to, or an integral part of skateboarding, inline skating, paintball, and freestyle or mountain and off-road bicycling.

(3)(a) This section does not grant authority or permission for a person to engage in skateboarding, inline skating, paintball, or freestyle or mountain and off-road bicycling on property owned or controlled by a governmental entity unless such governmental entity has specifically designated such area for skateboarding, inline skating, paintball, or freestyle or mountain and off-road bicycling. Each governmental entity shall post a rule in each specifically designated area that identifies all authorized activities.

(b) Each governmental entity shall post a rule in each specifically designated area for paintball or mountain and off-road bicycling which indicates that a child under 17 years of age may not engage in such activities until the governmental entity has obtained written consent, in a form acceptable to the governmental entity, from the child’s parent or legal guardian.

(4) A governmental entity or public employee is not liable to any person who voluntarily participates in skateboarding, inline skating, paintball, or freestyle or mountain and off-road bicycling for any damage or injury to property or persons which arises out of a person’s participation in such activity, and which takes place in an area designated for such activity.

(5) This section does not limit liability that would otherwise exist for any of the following:

(a) The failure of the governmental entity or public employee to guard against or warn of a dangerous condition of which a participant does not and cannot reasonably be expected to have notice.

(b) An act of gross negligence by the governmental entity or public employee that is the proximate cause of the injury.

(c) The failure of a governmental entity that provides a designated area for paintball or mountain and off-road bicycling to obtain the written consent, in a form acceptable to the governmental entity, from the parents or legal guardians of any child under 17 years of age before allowing such child to participate in paintball or mountain and off-road bicycling in such designated area, unless that child’s participation is in violation of posted rules governing the authorized use of the designated area, except that a parent or legal guardian must demonstrate that written consent to engage in mountain or off-road bicycling in a designated area was provided to the governmental entity before entering the designated area.

Nothing in this subsection creates a duty of care or basis of liability for death, personal injury, or damage to personal property. Nothing in this section shall be deemed to be a waiver of sovereign immunity under any circumstances.

(6) Nothing in this section shall limit the liability of an independent concessionaire, or any person or organization other than a governmental entity or public employee, whether or not the person or organization has a contractual relationship with a governmental entity to use the public property, for injuries or damages suffered in any case as a result of the operation of skateboards, inline skates, paintball equipment, or freestyle or mountain and off-road bicycles on public property by the concessionaire, person, or organization.

(7)(a) Any person who participates in or assists in skateboarding, inline skating, paintball, or freestyle or mountain and off-road bicycling assumes the known and unknown inherent risks in these activities irrespective of age, and is legally responsible for all damages, injury, or death to himself or herself or other persons or property which result from these activities. Any person who observes skateboarding, inline skating, paintball, or freestyle or mountain or off-road bicycling assumes the known and unknown inherent risks in these activities irrespective of age, and is legally responsible for all damages, injury, or death to himself or herself which result from these activities. A governmental entity that sponsors, allows, or permits skateboarding, inline skating, paintball, or freestyle or mountain or off-road bicycling on its property is not required to eliminate, alter, or control the inherent risks in these activities.

(b) While engaged in skateboarding, inline skating, paintball, or freestyle or mountain or off-road bicycling, irrespective of where such activities occur, a participant is responsible for doing all of the following:

1. Acting within the limits of his or her ability and the purpose and design of the equipment used.

2. Maintaining control of his or her person and the equipment used.

3. Refraining from acting in any manner which may cause or contribute to death or injury of himself or herself, or other persons.

Failure to comply with the requirements of this paragraph shall constitute negligence.

(8) The fact that a governmental entity carries insurance which covers any act described in this section shall not constitute a waiver of the protections set forth in this section, regardless of the existence or limits of such coverage.

History.—s. 1, ch. 99-133; s. 1, ch. 2004-288; s. 7, ch. 2006-290; s. 1, ch. 2015-48.



316.027 - Crash involving death or personal injuries.

316.027 Crash involving death or personal injuries.—

(1) As used in this section, the term:

(a) “Serious bodily injury” means an injury to a person, including the driver, which consists of a physical condition that creates a substantial risk of death, serious personal disfigurement, or protracted loss or impairment of the function of a bodily member or organ.

(b) “Vulnerable road user” means:

1. A pedestrian, including a person actually engaged in work upon a highway, or in work upon utility facilities along a highway, or engaged in the provision of emergency services within the right-of-way;

2. A person operating a bicycle, motorcycle, scooter, or moped lawfully on the roadway;

3. A person riding an animal; or

4. A person lawfully operating on a public right-of-way, crosswalk, or shoulder of the roadway:

a. A farm tractor or similar vehicle designed primarily for farm use;

b. A skateboard, roller skates, or in-line skates;

c. A horse-drawn carriage;

d. An electric personal assistive mobility device; or

e. A wheelchair.

(2)(a) The driver of a vehicle involved in a crash occurring on public or private property which results in injury to a person other than serious bodily injury shall immediately stop the vehicle at the scene of the crash, or as close thereto as possible, and shall remain at the scene of the crash until he or she has fulfilled the requirements of s. 316.062. A person who willfully violates this paragraph commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) The driver of a vehicle involved in a crash occurring on public or private property which results in serious bodily injury to a person shall immediately stop the vehicle at the scene of the crash, or as close thereto as possible, and shall remain at the scene of the crash until he or she has fulfilled the requirements of s. 316.062. A person who willfully violates this paragraph commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) The driver of a vehicle involved in a crash occurring on public or private property which results in the death of a person shall immediately stop the vehicle at the scene of the crash, or as close thereto as possible, and shall remain at the scene of the crash until he or she has fulfilled the requirements of s. 316.062. A person who is arrested for a violation of this paragraph and who has previously been convicted of a violation of this section, s. 316.061, s. 316.191, or s. 316.193, or a felony violation of s. 322.34, shall be held in custody until brought before the court for admittance to bail in accordance with chapter 903. A person who willfully violates this paragraph commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, and shall be sentenced to a mandatory minimum term of imprisonment of 4 years. A person who willfully commits such a violation while driving under the influence as set forth in s. 316.193(1) shall be sentenced to a mandatory minimum term of imprisonment of 4 years.

(d) Notwithstanding s. 775.089(1)(a), if the driver of a vehicle violates paragraph (a), paragraph (b), or paragraph (c), the court shall order the driver to make restitution to the victim for any damage or loss unless the court finds clear and compelling reasons not to order the restitution. Restitution may be monetary or nonmonetary restitution. The court shall make the payment of restitution a condition of probation in accordance with s. 948.03. An order requiring the defendant to make restitution to a victim does not remove or diminish the requirement that the court order payment to the Crimes Compensation Trust Fund under chapter 960. Payment of an award by the Crimes Compensation Trust Fund creates an order of restitution to the Crimes Compensation Trust Fund unless specifically waived in accordance with s. 775.089(1)(b).

(e) A driver who violates paragraph (a), paragraph (b), or paragraph (c) shall have his or her driver license revoked for at least 3 years as provided in s. 322.28(4).

1. A person convicted of violating paragraph (a), paragraph (b), or paragraph (c) shall, before his or her driving privilege may be reinstated, present to the department proof of completion of a victim’s impact panel session in a judicial circuit if such a panel exists, or if such a panel does not exist, a department-approved driver improvement course relating to the rights of vulnerable road users relative to vehicles on the roadway as provided in s. 322.0261(2).

2. The department may reinstate an offender’s driving privilege after he or she satisfies the 3-year revocation period as provided in s. 322.28(4) and successfully completes either a victim’s impact panel session or a department-approved driver improvement course relating to the rights of vulnerable road users relative to vehicles on the roadway as provided in s. 322.0261(2).

3. For purposes of this paragraph, an offender’s driving privilege may be reinstated only after the department verifies that the offender participated in and successfully completed a victim’s impact panel session or a department-approved driver improvement course.

(f) For purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, an offense listed in this subsection is ranked one level above the ranking specified in s. 921.0022 or s. 921.0023 for the offense committed if the victim of the offense was a vulnerable road user.

(g) The defendant may move to depart from the mandatory minimum term of imprisonment prescribed in paragraph (c) unless the violation was committed while the defendant was driving under the influence. The state may object to this departure. The court may grant the motion only if it finds that a factor, consideration, or circumstance clearly demonstrates that imposing a mandatory minimum term of imprisonment would constitute or result in an injustice. The court shall state in open court the basis for granting the motion.

(3) The stops shall be made without unnecessarily obstructing traffic, and, if a damaged vehicle is obstructing traffic, the driver of the vehicle shall make every reasonable effort to move the vehicle or have it moved so as not to obstruct the regular flow of traffic. A person who fails to comply with this subsection shall be cited for a nonmoving violation, punishable as provided in chapter 318.

(4) In addition to any other civil, criminal, or administrative penalty imposed, a person whose commission of a noncriminal traffic infraction or a violation of this chapter or s. 1006.66 causes or results in the death of another person may be required by the court to serve 120 community service hours in a trauma center or hospital that regularly receives victims of vehicle accidents, under the supervision of a registered nurse, an emergency room physician, or an emergency medical technician pursuant to a voluntary community service program operated by the trauma center or hospital.

(5) This section does not apply to crashes occurring during a motorsports event, as defined in s. 549.10(1), or at a closed-course motorsport facility, as defined in s. 549.09(1).

History.—s. 1, ch. 71-135; s. 1, ch. 75-72; s. 5, ch. 76-31; s. 1, ch. 82-161; s. 51, ch. 89-282; s. 1, ch. 93-140; s. 9, ch. 94-306; s. 894, ch. 95-148; s. 5, ch. 96-350; s. 82, ch. 99-248; s. 956, ch. 2002-387; s. 2, ch. 2006-225; s. 2, ch. 2007-211; s. 2, ch. 2011-80; s. 2, ch. 2014-225.



316.0271 - Yellow dot critical motorist medical information program; yellow dot decal, folder, and information form.

316.0271 Yellow dot critical motorist medical information program; yellow dot decal, folder, and information form.—

(1) The governing body of a county may create a yellow dot critical motorist medical information program to facilitate the provision of emergency medical care to program participants by emergency medical responders by making critical medical information readily available to responders in the event of a motor vehicle accident or a medical emergency involving a participant’s vehicle.

(2)(a) The governing body of a county may solicit sponsorships from business entities and not-for-profit organizations to cover the costs of the program, including the cost of decals and folders that must be provided free of charge to participants. Two or more counties may enter into an interlocal agreement to solicit such sponsorships.

(b) The Department of Highway Safety and Motor Vehicles or the Department of Transportation may provide education and training to encourage emergency medical responders to participate in the program and may take reasonable measures to publicize the program.

(3) Any owner or lessee of a motor vehicle may request to participate in the program in the manner prescribed by the governing body of the county. A participant shall receive a yellow dot decal, a yellow dot folder, and a form on which the participant shall provide his or her personal and medical information.

(a) The form must include a statement that the information provided will be disclosed only to authorized personnel of law enforcement and public safety agencies, emergency medical services agencies, and hospitals for the purposes authorized in subsection (5).

(b) The form must describe the confidential nature of the medical information voluntarily provided by the participant and must include a notice to the participant stating that, by providing the medical information and signing the form, he or she agrees to the disclosure of the medical information to authorized personnel and their use of such information solely for the purposes listed in subsection (5).

(c) The county may not charge a fee to participate in the yellow dot program.

(4)(a) The participant shall affix the decal onto the rear window in the left lower corner of a motor vehicle or in a clearly visible location on a motorcycle.

(b) A person who rides in a motor vehicle as a passenger may also participate in the program but may not be issued a decal if a decal has been issued to the owner or lessee of the motor vehicle in which the person rides.

(c) The yellow dot folder, which shall be stored in the glove compartment of the motor vehicle or in a compartment attached to a motorcycle, shall contain a form with the following information about the participant:

1. The participant’s name.

2. The participant’s photograph.

3. Emergency contact information for no more than two persons.

4. The participant’s medical information, including medical conditions, recent surgeries, allergies, and current medications.

5. The participant’s hospital preference.

6. Contact information for no more than two physicians.

(5)(a) If the driver or a passenger of a motor vehicle is involved in a motor vehicle accident or emergency situation and a yellow dot decal is affixed to the vehicle, an emergency medical responder at the scene may search the glove compartment of the vehicle for the corresponding yellow dot folder.

(b) The use of the information contained in the yellow dot folder by an emergency medical responder at the scene is limited to the following purposes:

1. To positively identify the participant.

2. To ascertain whether the participant has a medical condition that might impede communications between the participant and the responder.

3. To access the medical information form.

4. To ensure that the participant’s current medications and preexisting medical conditions are considered when emergency medical treatment is administered for any injury to or condition of the participant.

(6) The governing body of a participating county shall adopt guidelines and procedures to prevent the public disclosure of confidential information through the program.

History.—s. 50, ch. 2014-216.



316.061 - Crashes involving damage to vehicle or property.

316.061 Crashes involving damage to vehicle or property.—

(1) The driver of any vehicle involved in a crash resulting only in damage to a vehicle or other property which is driven or attended by any person shall immediately stop such vehicle at the scene of such crash or as close thereto as possible, and shall forthwith return to, and in every event shall remain at, the scene of the crash until he or she has fulfilled the requirements of s. 316.062. A person who violates this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Notwithstanding any other provision of this section, $5 shall be added to a fine imposed pursuant to this section, which $5 shall be deposited in the Emergency Medical Services Trust Fund.

(2) Every stop must be made without obstructing traffic more than is necessary, and, if a damaged vehicle is obstructing traffic, the driver of such vehicle must make every reasonable effort to move the vehicle or have it moved so as not to block the regular flow of traffic. Any person failing to comply with this subsection shall be cited for a nonmoving violation, punishable as provided in chapter 318.

(3) Employees or authorized agents of the Department of Transportation, law enforcement with proper jurisdiction, or an expressway authority created pursuant to chapter 348, in the exercise, management, control, and maintenance of its highway system, may undertake the removal from the main traveled way of roads on its highway system of all vehicles incapacitated as a result of a motor vehicle crash and of debris caused thereby. Such removal is applicable when such a motor vehicle crash results only in damage to a vehicle or other property, and when such removal can be accomplished safely and will result in the improved safety or convenience of travel upon the road. The driver or any other person who has removed a motor vehicle from the main traveled way of the road as provided in this section shall not be considered liable or at fault regarding the cause of the accident solely by reason of moving the vehicle.

History.—s. 1, ch. 71-135; s. 3, ch. 74-377; s. 2, ch. 75-72; s. 9, ch. 76-31; s. 22, ch. 85-167; s. 3, ch. 85-337; s. 30, ch. 92-78; s. 296, ch. 95-148; s. 6, ch. 96-350; s. 83, ch. 99-248; s. 3, ch. 2002-235.



316.062 - Duty to give information and render aid.

316.062 Duty to give information and render aid.—

(1) The driver of any vehicle involved in a crash resulting in injury to or death of any person or damage to any vehicle or other property which is driven or attended by any person shall give his or her name, address, and the registration number of the vehicle he or she is driving, and shall upon request and if available exhibit his or her license or permit to drive, to any person injured in such crash or to the driver or occupant of or person attending any vehicle or other property damaged in the crash and shall give such information and, upon request, exhibit such license or permit to any police officer at the scene of the crash or who is investigating the crash and shall render to any person injured in the crash reasonable assistance, including the carrying, or the making of arrangements for the carrying, of such person to a physician, surgeon, or hospital for medical or surgical treatment if it is apparent that treatment is necessary, or if such carrying is requested by the injured person.

(2) In the event none of the persons specified are in condition to receive the information to which they otherwise would be entitled under subsection (1), and no police officer is present, the driver of any vehicle involved in such crash, after fulfilling all other requirements of s. 316.027 and subsection (1), insofar as possible on his or her part to be performed, shall forthwith report the crash to the nearest office of a duly authorized police authority and submit thereto the information specified in subsection (1).

(3) The statutory duty of a person to make a report or give information to a law enforcement officer making a written report relating to a crash shall not be construed as extending to information which would violate the privilege of such person against self-incrimination.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 13, ch. 91-255; s. 297, ch. 95-148; s. 84, ch. 99-248.



316.063 - Duty upon damaging unattended vehicle or other property.

316.063 Duty upon damaging unattended vehicle or other property.—

(1) The driver of any vehicle which collides with, or is involved in a crash with, any vehicle or other property which is unattended, resulting in any damage to such other vehicle or property, shall immediately stop and shall then and there either locate and notify the operator or owner of the vehicle or other property of the driver’s name and address and the registration number of the vehicle he or she is driving, or shall attach securely in a conspicuous place in or on the vehicle or other property a written notice giving the driver’s name and address and the registration number of the vehicle he or she is driving, and shall without unnecessary delay notify the nearest office of a duly authorized police authority. Any person who fails to comply with this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Every such stop shall be made without obstructing traffic more than is necessary. If a damaged vehicle is obstructing traffic, the driver shall make every reasonable effort to move the vehicle or have it moved so as not to obstruct the regular flow of traffic. A violation of this subsection is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

(3) The law enforcement officer at the scene of a crash required to be reported in accordance with the provisions of subsection (1) or the law enforcement officer receiving a report by a driver as required by subsection (1) shall, if part or any of the property damaged is a fence or other structure used to house or contain livestock, promptly make a reasonable effort to notify the owner, occupant, or agent of this damage.

History.—s. 1, ch. 71-135; s. 3, ch. 75-72; s. 10, ch. 76-31; s. 1, ch. 77-265; s. 298, ch. 95-148; s. 7, ch. 96-350; s. 43, ch. 97-300; ss. 1, 85, ch. 99-248.



316.064 - When driver unable to report.

316.064 When driver unable to report.—

(1) A crash report is not required under this chapter from any person who is physically incapable of making a report during the period of such incapacity.

(2) Whenever the driver of a vehicle is physically incapable of making an immediate or a written report of a crash, as required in ss. 316.065 and 316.066, and there was another occupant in the vehicle at the time of the crash capable of making a report, such occupant shall make or cause to be made the report not made by the driver.

(3) Whenever the driver is physically incapable of making a written report of a crash as required in this chapter, then the owner of the vehicle involved in the crash shall, within 10 days after the crash, make such report not made by the driver.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 15, ch. 94-306; s. 86, ch. 99-248.



316.065 - Crashes; reports; penalties.

316.065 Crashes; reports; penalties.—

(1) The driver of a vehicle involved in a crash resulting in injury to or death of any persons or damage to any vehicle or other property in an apparent amount of at least $500 shall immediately by the quickest means of communication give notice of the crash to the local police department, if such crash occurs within a municipality; otherwise, to the office of the county sheriff or the nearest office or station of the Florida Highway Patrol. A violation of this subsection is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

(2) Every coroner or other official performing like functions, upon learning of the death of a person in his or her jurisdiction as the result of a traffic crash, shall immediately notify the nearest office or station of the department.

(3) Any person in charge of any garage or repair shop to which is brought any motor vehicle which shows evidence of having been struck by a bullet, or any other person to whom is brought for the purpose of repair a motor vehicle showing such evidence, shall make a report, or cause a report to be made, to the nearest local police station or Florida Highway Patrol office within 24 hours after the motor vehicle is received and before any repairs are made to the vehicle. The report shall contain the year, license number, make, model, and color of the vehicle and the name and address of the owner or person in possession of the vehicle.

(4) Any person who knowingly repairs a motor vehicle without having made a report as required by subsection (3) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. The owner and driver of a vehicle involved in a crash who makes a report thereof in accordance with subsection (1) is not liable under this section.

History.—s. 1, ch. 71-135; s. 1, ch. 72-164; s. 1, ch. 73-25; s. 11, ch. 76-31; s. 1, ch. 89-271; s. 299, ch. 95-148; s. 8, ch. 96-350; s. 87, ch. 99-248; s. 14, ch. 2012-197.



316.066 - Written reports of crashes.

316.066 Written reports of crashes.—

(1)(a) A Florida Traffic Crash Report, Long Form must be completed and submitted to the department within 10 days after an investigation is completed by the law enforcement officer who in the regular course of duty investigates a motor vehicle crash that:

1. Resulted in death of, personal injury to, or any indication of complaints of pain or discomfort by any of the parties or passengers involved in the crash;

2. Involved a violation of s. 316.061(1) or s. 316.193;

3. Rendered a vehicle inoperable to a degree that required a wrecker to remove it from the scene of the crash; or

4. Involved a commercial motor vehicle.

(b) The Florida Traffic Crash Report, Long Form must include:

1. The date, time, and location of the crash.

2. A description of the vehicles involved.

3. The names and addresses of the parties involved, including all drivers and passengers, and the identification of the vehicle in which each was a driver or a passenger.

4. The names and addresses of witnesses.

5. The name, badge number, and law enforcement agency of the officer investigating the crash.

6. The names of the insurance companies for the respective parties involved in the crash.

(c) In any crash for which a Florida Traffic Crash Report, Long Form is not required by this section and which occurs on the public roadways of this state, the law enforcement officer shall complete a short-form crash report or provide a driver exchange-of-information form, to be completed by all drivers and passengers involved in the crash, which requires the identification of each vehicle that the drivers and passengers were in. The short-form report must include:

1. The date, time, and location of the crash.

2. A description of the vehicles involved.

3. The names and addresses of the parties involved, including all drivers and passengers, and the identification of the vehicle in which each was a driver or a passenger.

4. The names and addresses of witnesses.

5. The name, badge number, and law enforcement agency of the officer investigating the crash.

6. The names of the insurance companies for the respective parties involved in the crash.

(d) Each party to the crash must provide the law enforcement officer with proof of insurance, which must be documented in the crash report. If a law enforcement officer submits a report on the crash, proof of insurance must be provided to the officer by each party involved in the crash. Any party who fails to provide the required information commits a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318, unless the officer determines that due to injuries or other special circumstances such insurance information cannot be provided immediately. If the person provides the law enforcement agency, within 24 hours after the crash, proof of insurance that was valid at the time of the crash, the law enforcement agency may void the citation.

(e) The driver of a vehicle that was in any manner involved in a crash resulting in damage to a vehicle or other property which does not require a law enforcement report shall, within 10 days after the crash, submit a written report of the crash to the department. The report shall be submitted on a form approved by the department.

(f) Long-form and short-form crash reports prepared by law enforcement must be submitted to the department and may be maintained by the law enforcement officer’s agency.

(2)(a) Crash reports that reveal the identity, home or employment telephone number or home or employment address of, or other personal information concerning the parties involved in the crash and that are held by any agency that regularly receives or prepares information from or concerning the parties to motor vehicle crashes are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution for a period of 60 days after the date the report is filed.

(b) Crash reports held by an agency under paragraph (a) may be made immediately available to the parties involved in the crash, their legal representatives, their licensed insurance agents, their insurers or insurers to which they have applied for coverage, persons under contract with such insurers to provide claims or underwriting information, prosecutorial authorities, law enforcement agencies, the Department of Transportation, county traffic operations, victim services programs, radio and television stations licensed by the Federal Communications Commission, newspapers qualified to publish legal notices under ss. 50.011 and 50.031, and, in accordance with paragraph (f), free newspapers of general circulation, published once a week or more often, of which at least 7,500 copies are distributed by mail or by carrier as verified by a postal statement or by a notarized printer’s statement of press run, which are intended to be generally distributed and circulated, and which contain news of general interest with at least 10 pages per publication, available and of interest to the public generally for the dissemination of news. For the purposes of this section, the following products or publications are not newspapers as referred to in this section: those intended primarily for members of a particular profession or occupational group; those with the primary purpose of distributing advertising; and those with the primary purpose of publishing names and other personal identifying information concerning parties to motor vehicle crashes.

(c) Any local, state, or federal agency that is authorized to have access to crash reports by any provision of law shall be granted such access in the furtherance of the agency’s statutory duties.

(d) As a condition precedent to accessing a crash report within 60 days after the date the report is filed, a person must present a valid driver license or other photographic identification, proof of status, or identification that demonstrates his or her qualifications to access that information and file a written sworn statement with the state or local agency in possession of the information stating that information from a crash report made confidential and exempt by this section will not be used for any commercial solicitation of accident victims, or knowingly disclosed to any third party for the purpose of such solicitation, during the period of time that the information remains confidential and exempt. Such written sworn statement must be completed and sworn to by the requesting party for each individual crash report that is being requested within 60 days after the report is filed. In lieu of requiring the written sworn statement, an agency may provide crash reports by electronic means to third-party vendors under contract with one or more insurers, but only when such contract states that information from a crash report made confidential and exempt by this section will not be used for any commercial solicitation of accident victims by the vendors, or knowingly disclosed by the vendors to any third party for the purpose of such solicitation, during the period of time that the information remains confidential and exempt, and only when a copy of such contract is furnished to the agency as proof of the vendor’s claimed status.

(e) This subsection does not prevent the dissemination or publication of news to the general public by any legitimate media entitled to access confidential and exempt information pursuant to this section.

(f) Free newspapers of general circulation published once a week or more often, of which at least 7,500 copies are distributed by mail or by carrier as verified by a postal statement or by a notarized printer’s statement of press run, which are intended to be generally distributed and circulated, which contain news of general interest with at least 10 pages per publication, available and of interest to the public generally for the dissemination of news, and which request 10 or more crash reports within a 24-hour period before 60 days have elapsed after the report is filed may not have access to the home, cellular, employment, or other telephone number or the home or employment address of any of the parties involved in the crash. This paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

(3)(a) Any driver failing to file the written report required under subsection (1) commits a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

(b) Any employee of a state or local agency in possession of information made confidential and exempt by this section who knowingly discloses such confidential and exempt information to a person not entitled to access such information under this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Any person, knowing that he or she is not entitled to obtain information made confidential and exempt by this section, who obtains or attempts to obtain such information commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) Any person who knowingly uses confidential and exempt information in violation of a filed written sworn statement or contractual agreement required by this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Except as specified in this subsection, each crash report made by a person involved in a crash and any statement made by such person to a law enforcement officer for the purpose of completing a crash report required by this section shall be without prejudice to the individual so reporting. Such report or statement may not be used as evidence in any trial, civil or criminal. However, subject to the applicable rules of evidence, a law enforcement officer at a criminal trial may testify as to any statement made to the officer by the person involved in the crash if that person’s privilege against self-incrimination is not violated. The results of breath, urine, and blood tests administered as provided in s. 316.1932 or s. 316.1933 are not confidential and are admissible into evidence in accordance with the provisions of s. 316.1934(2).

(5) A law enforcement officer, as defined in s. 943.10(1), may enforce this section.

History.—s. 1, ch. 71-135; s. 1, ch. 80-80; s. 6, ch. 82-155; s. 1, ch. 83-22; s. 15, ch. 86-296; s. 2, ch. 88-370; s. 2, ch. 89-271; s. 23, ch. 90-119; s. 14, ch. 91-255; s. 16, ch. 94-306; s. 9, ch. 96-350; s. 1, ch. 97-300; s. 88, ch. 99-248; s. 1, ch. 2001-163; s. 102, ch. 2002-20; s. 3, ch. 2003-411; s. 2, ch. 2005-177; s. 1, ch. 2006-260; s. 4, ch. 2009-71; s. 2, ch. 2010-163; s. 2, ch. 2010-223; s. 7, ch. 2011-66; s. 1, ch. 2012-197; s. 3, ch. 2013-160; s. 1, ch. 2014-212; s. 1, ch. 2014-213.



316.067 - False reports.

316.067 False reports.—Any person who gives information in oral, electronic, or written reports as required in this chapter, knowing or having reason to believe that such information is false, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 71-135; s. 4, ch. 74-377; s. 10, ch. 96-350; s. 89, ch. 99-248.



316.068 - Crash report forms.

316.068 Crash report forms.—

(1) The department shall prepare and, upon request, supply to police departments, sheriffs, and other appropriate agencies or individuals forms for crash reports as required in this chapter, suitable with respect to the persons required to make such reports and the purposes to be served. The form must call for sufficiently detailed information to disclose, with reference to a vehicle crash, the cause and conditions then existing and the persons and vehicles involved. Every crash report form must call for the policy numbers of liability insurance and the names of carriers covering any vehicle involved in a crash required to be reported by this chapter.

(2) Every crash report required to be made in writing must be made on the appropriate form approved by the department and must contain all the information required therein, including:

(a) The date, time, and location of the crash;

(b) A description of the vehicles involved;

(c) The names and addresses of the parties involved;

(d) The names and addresses of all drivers and passengers in the vehicles involved;

(e) The names and addresses of witnesses;

(f) The name, badge number, and law enforcement agency of the officer investigating the crash; and

(g) The names of the insurance companies for the respective parties involved in the crash,

unless not available. The absence of information in such written crash reports regarding the existence of passengers in the vehicles involved in the crash constitutes a rebuttable presumption that no such passengers were involved in the reported crash. Notwithstanding any other provisions of this section, a crash report produced electronically by a law enforcement officer must, at a minimum, contain the same information as is called for on those forms approved by the department.

History.—s. 1, ch. 71-135; s. 2, ch. 74-201; s. 1, ch. 77-174; s. 11, ch. 96-350; s. 90, ch. 99-248; s. 1, ch. 2006-305.



316.069 - State to tabulate and analyze crash reports.

316.069 State to tabulate and analyze crash reports.—The state shall tabulate and may analyze all crash reports and shall publish, annually, or at more frequent intervals, statistical information based thereon as to the number and circumstances of traffic crashes. The state shall maintain separate statistics on the number and location of crashes involving tandem trailer trucks.

History.—s. 1, ch. 71-135; s. 2, ch. 83-298; s. 12, ch. 96-350; s. 91, ch. 99-248.



316.070 - Exchange of information at scene of crash.

316.070 Exchange of information at scene of crash.—The law enforcement officer at the scene of a crash required to be reported in accordance with the provisions of s. 316.066 shall instruct the driver of each vehicle involved in the crash to report the following to all other parties suffering injury or property damage as an apparent result of the crash:

(1) The name and address of the owner and the driver of the vehicle.

(2) The license number of the vehicle.

(3) The name of the liability carrier for the vehicle.

History.—s. 1, ch. 74-201; s. 92, ch. 99-248.



316.071 - Disabled vehicles obstructing traffic.

316.071 Disabled vehicles obstructing traffic.—Whenever a vehicle is disabled on any street or highway within the state or for any reason obstructs the regular flow of traffic, the driver shall move the vehicle so as not to obstruct the regular flow of traffic or, if he or she cannot move the vehicle alone, solicit help and move the vehicle so as not to obstruct the regular flow of traffic. Any person failing to comply with the provisions of this section shall be cited for a nonmoving violation, punishable as provided in chapter 318.

History.—s. 4, ch. 75-72; ss. 1, 33, ch. 76-31; s. 300, ch. 95-148; s. 13, ch. 96-350.

Note.—Former s. 316.1031.



316.072 - Obedience to and effect of traffic laws.

316.072 Obedience to and effect of traffic laws.—

(1) PROVISIONS OF CHAPTER REFERRING TO VEHICLES UPON THE HIGHWAYS.—The provisions of this chapter shall apply to the operation of vehicles and bicycles and the movement of pedestrians upon all state-maintained highways, county-maintained highways, and municipal streets and alleys and wherever vehicles have the right to travel.

(2) REQUIRED OBEDIENCE TO TRAFFIC LAWS.—It is unlawful for any person to do any act forbidden, or to fail to perform any act required, in this chapter. It is unlawful for the owner, or any other person employing or otherwise directing the driver of any vehicle, to require or knowingly permit the operation of such vehicle upon a highway in any manner contrary to law. A violation of this subsection is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

(3) OBEDIENCE TO POLICE AND FIRE DEPARTMENT OFFICIALS.—It is unlawful and a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for any person willfully to fail or refuse to comply with any lawful order or direction of any law enforcement officer, traffic crash investigation officer as described in s. 316.640, traffic infraction enforcement officer as described in s. 316.640, or member of the fire department at the scene of a fire, rescue operation, or other emergency. Notwithstanding the provisions of this subsection, certified emergency medical technicians or paramedics may respond to the scene of emergencies and may provide emergency medical treatment on the scene and provide transport of patients in the performance of their duties for an emergency medical services provider licensed under chapter 401 and in accordance with any local emergency medical response protocols.

(4) PUBLIC OFFICERS AND EMPLOYEES TO OBEY CHAPTER; EXCEPTIONS.—

(a) The provisions of this chapter applicable to the drivers of vehicles upon the highways shall apply to the drivers of all vehicles owned or operated by the United States, this state, or any county, city, town, district, or any other political subdivision of the state, subject to such specific exceptions as are set forth in this chapter.

(b) Unless specifically made applicable, the provisions of this chapter, except those contained in ss. 316.192, 316.1925, and 316.193, shall not apply to persons, teams, or motor vehicles and other equipment while actually engaged in work upon the surface of a highway, but shall apply to such persons and vehicles when traveling to or from such work.

(5) AUTHORIZED EMERGENCY VEHICLES.—

(a)1. The driver of an authorized emergency vehicle, when responding to an emergency call, when in the pursuit of an actual or suspected violator of the law, or when responding to a fire alarm, but not upon returning from a fire;

2. A medical staff physician or technician of a medical facility licensed by the state when responding to an emergency in the line of duty in his or her privately owned vehicle, using red lights as authorized in s. 316.2398; or

3. The driver of an authorized law enforcement vehicle, when conducting a nonemergency escort, to warn the public of an approaching motorcade;

may exercise the privileges set forth in this section, but subject to the conditions herein stated.

(b) The driver of a vehicle specified in paragraph (a), except when otherwise directed by a police officer, may:

1. Park or stand, irrespective of the provisions of this chapter;

2. Proceed past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation;

3. Exceed the maximum speed limits so long as the driver does not endanger life or property;

4. Disregard regulations governing direction or movement or turning in specified directions, so long as the driver does not endanger life or property.

(c) The foregoing provisions shall not relieve the driver of a vehicle specified in paragraph (a) from the duty to drive with due regard for the safety of all persons, nor shall such provisions protect the driver from the consequences of his or her reckless disregard for the safety of others.

History.—s. 1, ch. 71-135; ss. 1, 7, ch. 76-31; s. 2, ch. 77-456; s. 1, ch. 80-176; s. 1, ch. 88-74; s. 301, ch. 95-148; s. 14, ch. 97-256; s. 15, ch. 97-300; s. 87, ch. 99-13; s. 93, ch. 99-248.

Note.—Former s. 316.051.



316.073 - Applicability to animals and animal-drawn vehicles.

316.073 Applicability to animals and animal-drawn vehicles.—Every person driving an animal-drawn vehicle upon a roadway is subject to the provisions of this chapter applicable to the driver of a vehicle, except those provisions of this chapter which by their nature can have no application. The provisions of this chapter applicable to pedestrians, with the exception of s. 316.130(3), apply to any person riding or leading an animal upon a roadway or the shoulder thereof.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 1, ch. 83-88.

Note.—Former s. 316.052.



316.074 - Obedience to and required traffic control devices.

316.074 Obedience to and required traffic control devices.—

(1) The driver of any vehicle shall obey the instructions of any official traffic control device applicable thereto, placed in accordance with the provisions of this chapter, unless otherwise directed by a police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in this chapter.

(2) No person shall drive any vehicle from a roadway to another roadway to avoid obeying the indicated traffic control indicated by such traffic control device.

(3) No provision of this chapter for which official traffic control devices are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official device is not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular section does not state that official traffic control devices are required, such section shall be effective even though no devices are erected or in place.

(4) Whenever official traffic control devices are placed in position approximately conforming to the requirements of this chapter, such devices shall be presumed to have been so placed by the official act or direction of lawful authority unless the contrary shall be established by competent evidence.

(5) Any official traffic control device placed pursuant to the provisions of this chapter and purporting to conform to the lawful requirements pertaining to such devices shall be presumed to comply with the requirements of this chapter unless the contrary shall be established by competent evidence.

(6) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 94, ch. 99-248.

Note.—Former s. 316.053.



316.0741 - High-occupancy-vehicle lanes.

316.0741 High-occupancy-vehicle lanes.—

(1) As used in this section, the term:

(a) “High-occupancy-vehicle lane” or “HOV lane” means a lane of a public roadway designated for use by vehicles in which there is more than one occupant unless otherwise authorized by federal law.

(b) “Hybrid vehicle” means a motor vehicle:

1. That draws propulsion energy from onboard sources of stored energy which are both an internal combustion or heat engine using combustible fuel and a rechargeable energy-storage system;

2. That, in the case of a passenger automobile or light truck, has received a certificate of conformity under the Clean Air Act, 42 U.S.C. ss. 7401 et seq., and meets or exceeds the equivalent qualifying California standards for a low-emission vehicle; and

3. That, in the case of a tri-vehicle, is an inherently low-emission vehicle as provided in subsection (4).

(2) The number of persons who must be in a vehicle to qualify for legal use of the HOV lane and the hours during which the lane will serve as an HOV lane, if it is not designated as such on a full-time basis, must also be indicated on a traffic control device.

(3) Except as provided in subsection (4), a vehicle may not be driven in an HOV lane if the vehicle is occupied by fewer than the number of occupants indicated by a traffic control device. A driver who violates this section shall be cited for a moving violation, punishable as provided in chapter 318.

(4)(a) Notwithstanding any other provision of this section, an inherently low-emission vehicle (ILEV) that is certified and labeled in accordance with federal regulations may be driven in an HOV lane at any time, regardless of its occupancy. In addition, upon the state’s receipt of written notice from the proper federal regulatory agency authorizing such use, a vehicle defined as a hybrid vehicle under this section may be driven in an HOV lane at any time, regardless of its occupancy.

(b) All eligible hybrid and all eligible other low-emission and energy-efficient vehicles driven in an HOV lane must comply with the minimum fuel economy standards in 23 U.S.C. s. 166(f)(3)(B).

(c) Upon issuance of the applicable United States Environmental Protection Agency final rule pursuant to 23 U.S.C. s. 166(e), relating to the eligibility of hybrid and other low-emission and energy-efficient vehicles for operation in an HOV lane, regardless of occupancy, the Department of Transportation shall review the rule and recommend to the Legislature any statutory changes necessary for compliance with the federal rule. The department shall provide its recommendations no later than 30 days following issuance of the final rule.

(5) The department shall issue a decal and registration certificate, to be renewed annually, reflecting the HOV lane designation on vehicles meeting the criteria in subsection (4) authorizing driving in an HOV lane at any time. The department may charge a fee for a decal, not to exceed the costs of designing, producing, and distributing each decal, or $5, whichever is less. The proceeds from sale of the decals shall be deposited in the Highway Safety Operating Trust Fund. The department may, for reasons of operation and management of HOV facilities, limit or discontinue issuance of decals for the use of HOV facilities by hybrid and low-emission and energy-efficient vehicles, regardless of occupancy, if it has been determined by the Department of Transportation that the facilities are degraded as defined by 23 U.S.C. s. 166(d)(2).

(6) Vehicles having decals by virtue of compliance with the minimum fuel economy standards under 23 U.S.C. s. 166(f)(3)(B), and which are registered for use in high-occupancy-vehicle toll lanes or express lanes in accordance with Department of Transportation rule, shall be allowed to use any HOV lanes redesignated as high-occupancy-vehicle toll lanes or express lanes without requiring payment of a toll.

(7) The department may adopt rules necessary to administer this section.

History.—s. 28, ch. 95-257; s. 64, ch. 96-323; s. 14, ch. 96-350; s. 1, ch. 2003-45; s. 1, ch. 2008-176; s. 28, ch. 2008-227; s. 3, ch. 2010-223.



316.0745 - Uniform signals and devices.

316.0745 Uniform signals and devices.—

(1) The Department of Transportation shall adopt a uniform system of traffic control devices for use on the streets and highways of the state. The uniform system shall, insofar as is practicable, conform to the system adopted by the American Association of State Highway Officials and shall be revised from time to time to include changes necessary to conform to a uniform national system or to meet local and state needs. The Department of Transportation may call upon representatives of local authorities to assist in the preparation or revision of the uniform system of traffic control devices.

(2) The Department of Transportation shall compile and publish a manual of uniform traffic control devices which defines the uniform system adopted pursuant to subsection (1), and shall compile and publish minimum specifications for traffic control signals and devices certified by it as conforming with the uniform system.

(a) The department shall make copies of such manual and specifications available to all counties, municipalities, and other public bodies having jurisdiction of streets or highways open to the public in this state.

(b) The manual shall provide for the use of regulatory speed signs in work zone areas. The installation of such signs is exempt from the provisions of s. 335.10.

(3) All official traffic control signals or official traffic control devices purchased and installed in this state by any public body or official shall conform with the manual and specifications published by the Department of Transportation pursuant to subsection (2).

(4) It shall be unlawful for any public body or official to purchase, or for anyone to sell, any traffic control signal or device unless it conforms with the manual and specifications published by the Department of Transportation and is certified to be of such conformance prior to sale. Any manufacturer or vendor who sells any traffic control signal, guide, or directional sign or device without such certification shall be ineligible to bid or furnish traffic control devices to any public body or official for such period of time as may be established by the Department of Transportation; however, such period of time shall be for not less than 1 year from the date of notification of such ineligibility.

(5) It is unlawful for any public body to manufacture for installation or placement any traffic control signal, guide, or directional sign or device unless it conforms to the uniform system of traffic control devices published by the Department of Transportation. It is unlawful for any public body to sell any traffic control signal, guide, or directional sign or device it manufactures to any nongovernmental entity or person.

(6) Any system of traffic control devices controlled and operated from a remote location by electronic computers or similar devices must meet all requirements established for the uniform system, and, if such a system affects the movement of traffic on state roads, the design of the system shall be reviewed and approved by the Department of Transportation.

(7) The Department of Transportation may, upon receipt and investigation of reported noncompliance and after hearing pursuant to 14 days’ notice, direct the removal of any purported traffic control device that fails to meet the requirements of this section, wherever the device is located and without regard to assigned responsibility under s. 316.1895. The public agency erecting or installing the same shall immediately bring it into compliance with the requirements of this section or remove said device or signal upon the direction of the Department of Transportation and may not, for a period of 5 years, install any replacement or new traffic control devices paid for in part or in full with revenues raised by the state unless written prior approval is received from the Department of Transportation. Any additional violation by a public body or official shall be cause for the withholding of state funds for traffic control purposes until such public body or official demonstrates to the Department of Transportation that it is complying with this section.

(8) The Department of Transportation is authorized to permit traffic control devices not in conformity with the uniform system upon showing of good cause.

History.—s. 1, ch. 71-135; s. 1, ch. 72-189; s. 1, ch. 73-310; s. 1, ch. 76-31; s. 1, ch. 77-146; s. 1, ch. 80-178; s. 4, ch. 88-91; s. 3, ch. 88-93; s. 95, ch. 99-248; s. 6, ch. 2010-80; s. 6, ch. 2016-239.

Note.—Former s. 316.131.



316.07456 - Transitional implementation.

316.07456 Transitional implementation.—Any traffic infraction detector deployed on the highways, streets, and roads of this state must meet specifications established by the Department of Transportation, and must be tested at regular intervals according to specifications prescribed by the Department of Transportation. The Department of Transportation must establish such specifications on or before December 31, 2010. However, any such equipment acquired by purchase, lease, or other arrangement under an agreement entered into by a county or municipality on or before July 1, 2011, or equipment used to enforce an ordinance enacted by a county or municipality on or before July 1, 2011, is not required to meet the specifications established by the Department of Transportation until July 1, 2011.

History.—s. 7, ch. 2010-80.



316.0747 - Sale or purchase of traffic control devices by nongovernmental entities; prohibitions.

316.0747 Sale or purchase of traffic control devices by nongovernmental entities; prohibitions.—

(1) It is unlawful for any nongovernmental entity to use any traffic control device at any place where the general public is invited, unless such device conforms to the uniform system of traffic control devices adopted by the Department of Transportation pursuant to this chapter.

(2) Nongovernmental entities to which the general public is invited to travel shall install and maintain uniform traffic control devices at appropriate locations pursuant to the standards set forth by the Manual on Uniform Traffic Control Devices as adopted by the Department of Transportation pursuant to s. 316.0745. Businesses the parking lots of which do not provide intersecting lanes of traffic and businesses having fewer than 25 parking spaces are exempt from the provisions of this subsection.

(3) A person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 79-376; s. 1, ch. 90-121; s. 13, ch. 99-5; s. 88, ch. 99-13; s. 96, ch. 99-248; s. 24, ch. 2013-18.



316.075 - Traffic control signal devices.

316.075 Traffic control signal devices.—

(1) Except for automatic warning signal lights installed or to be installed at railroad crossings, whenever traffic, including municipal traffic, is controlled by traffic control signals exhibiting different colored lights, or colored lighted arrows, successively one at a time or in combination, only the colors green, red, and yellow shall be used, except for special pedestrian signals carrying a word legend, and the lights shall indicate and apply to drivers of vehicles and pedestrians as follows:

(a) Green indication.—

1. Vehicular traffic facing a circular green signal may proceed cautiously straight through or turn right or left unless a sign at such place prohibits either such turn. But vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited.

2. Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, as directed by the manual, may cautiously enter the intersection only to make the movement indicated by such arrow, or such other movement as is permitted by other indications shown at the same time, except the driver of any vehicle may U-turn, so as to proceed in the opposite direction unless such movement is prohibited by posted traffic control signs. Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

3. Unless otherwise directed by a pedestrian control signal as provided in s. 316.0755, pedestrians facing any green signal, except when the sole green signal is a turn arrow, may proceed across the roadway within any marked or unmarked crosswalk.

(b) Steady yellow indication.—

1. Vehicular traffic facing a steady yellow signal is thereby warned that the related green movement is being terminated or that a red indication will be exhibited immediately thereafter when vehicular traffic shall not enter the intersection.

2. Pedestrians facing a steady yellow signal, unless otherwise directed by a pedestrian control signal as provided in s. 316.0755, are thereby advised that there is insufficient time to cross the roadway before a red indication is shown and no pedestrian shall start to cross the roadway.

(c) Steady red indication.—

1. Vehicular traffic facing a steady red signal shall stop before entering the crosswalk on the near side of the intersection or, if none, then before entering the intersection and shall remain standing until a green indication is shown; however:

a. The driver of a vehicle which is stopped at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or, if none then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection in obedience to a steady red signal may make a right turn, but shall yield the right-of-way to pedestrians and other traffic proceeding as directed by the signal at the intersection, except that municipal and county authorities may prohibit any such right turn against a steady red signal at any intersection, which prohibition shall be effective when a sign giving notice thereof is erected in a location visible to traffic approaching the intersection.

b. The driver of a vehicle on a one-way street that intersects another one-way street on which traffic moves to the left shall stop in obedience to a steady red signal, but may then make a left turn into the one-way street, but shall yield the right-of-way to pedestrians and other traffic proceeding as directed by the signal at the intersection, except that municipal and county authorities may prohibit any such left turn as described, which prohibition shall be effective when a sign giving notice thereof is attached to the traffic control signal device at the intersection.

2.a. The driver of a vehicle facing a steady red signal shall stop before entering the crosswalk and remain stopped to allow a pedestrian, with a permitted signal, to cross a roadway when the pedestrian is in the crosswalk or steps into the crosswalk and is upon the half of the roadway upon which the vehicle is traveling or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger.

b. Unless otherwise directed by a pedestrian control signal as provided in s. 316.0755, pedestrians facing a steady red signal shall not enter the roadway.

(2) In the event an official traffic control signal is erected and maintained at a place other than an intersection, the provisions of this section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such sign or marking the stop shall be made at the signal.

(3)(a) No traffic control signal device shall be used which does not exhibit a yellow or “caution” light between the green or “go” signal and the red or “stop” signal.

(b) No traffic control signal device shall display other than the color red at the top of the vertical signal, nor shall it display other than the color red at the extreme left of the horizontal signal.

(4) A violation of this section is a noncriminal traffic infraction, punishable pursuant to chapter 318 as either a pedestrian violation or, if the infraction resulted from the operation of a vehicle, as a moving violation.

History.—s. 1, ch. 71-135; s. 1, ch. 71-376; ss. 1, 15, ch. 76-31; s. 3, ch. 95-333; s. 1, ch. 96-413; s. 97, ch. 99-248; s. 1, ch. 2008-33.

Note.—Former s. 316.138.



316.0755 - Pedestrian control signals.

316.0755 Pedestrian control signals.—When pedestrian indicators are installed, such indicators must conform to the requirements of the most recent Manual on Uniform Traffic Control Devices.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 302, ch. 95-148; s. 12, ch. 95-257.

Note.—Former s. 316.132.



316.076 - Flashing signals.

316.076 Flashing signals.—

(1) Whenever an illuminated flashing red or yellow signal is used in a traffic sign or signal it shall require obedience by vehicular traffic as follows:

(a) Flashing red (stop signal).—When a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign.

(b) Flashing yellow (caution signal).—When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past such signal only with caution.

(2) This section does not apply at railroad-highway grade crossings. Conduct of drivers of vehicles approaching such crossings shall be governed by the rules as set forth in ss. 316.1575 and 316.159.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 5, ch. 86-243; s. 98, ch. 99-248.

Note.—Former s. 316.133.



316.0765 - Lane direction control signals.

316.0765 Lane direction control signals.—When lane direction control signals are placed over the individual lanes of a street or highway, vehicular traffic may travel in any lane or lanes over which a green signal is shown, but shall not enter or travel in any lane or lanes over which a red signal is shown. A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 99, ch. 99-248.

Note.—Former s. 316.134.



316.077 - Display of unauthorized signs, signals or markings.

316.077 Display of unauthorized signs, signals or markings.—

(1) No person shall place, maintain or display upon or in view of any highway any unauthorized sign, signal, marking or device which purports to be or is an imitation of or resembles an official traffic control device or railroad sign or signal, or which attempts to direct the movement of traffic, or which hides from view or interferes with the effectiveness of any official traffic control device or any railroad sign or signal.

(2) No person shall place or maintain nor shall any public authority permit upon any highway any traffic sign or signal bearing thereon any commercial advertising.

(3) This section shall not be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs.

(4) Every such prohibited sign, signal or marking is declared to be a public nuisance and the authority having jurisdiction over the highway is empowered to remove the same or cause it to be removed without notice.

(5) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 100, ch. 99-248.

Note.—Former s. 316.135.



316.0775 - Interference with official traffic control devices or railroad signs or signals.

316.0775 Interference with official traffic control devices or railroad signs or signals.—

(1) A person may not, without lawful authority, attempt to or in fact alter, deface, injure, knock down, or remove any official traffic control device or any railroad sign or signal or any inscription, shield, or insignia thereon, or any other part thereof. A violation of this subsection is a criminal violation pursuant to s. 318.17 and shall be punishable as set forth in s. 806.13 related to criminal mischief and graffiti, beginning on or after July 1, 2000.

(2) A person may not, without lawful authority, possess or use any traffic signal preemption device as defined under s. 316.003. A person who violates this subsection commits a moving violation, punishable as provided in chapter 318, and shall have 4 points assessed against his or her driver license as set forth in s. 322.27.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 101, ch. 99-248; s. 3, ch. 2000-313; s. 28, ch. 2005-164.

Note.—Former s. 316.136.



316.0776 - Traffic infraction detectors; placement and installation.

316.0776 Traffic infraction detectors; placement and installation.—

(1) Traffic infraction detectors are allowed on state roads when permitted by the Department of Transportation and under placement and installation specifications developed by the Department of Transportation. Traffic infraction detectors are allowed on streets and highways under the jurisdiction of counties or municipalities in accordance with placement and installation specifications developed by the Department of Transportation.

(2)(a) If the department, county, or municipality installs a traffic infraction detector at an intersection, the department, county, or municipality shall notify the public that a traffic infraction device may be in use at that intersection and must specifically include notification of camera enforcement of violations concerning right turns. Such signage used to notify the public must meet the specifications for uniform signals and devices adopted by the Department of Transportation pursuant to s. 316.0745.

(b) If the department, county, or municipality begins a traffic infraction detector program in a county or municipality that has never conducted such a program, the respective department, county, or municipality shall also make a public announcement and conduct a public awareness campaign of the proposed use of traffic infraction detectors at least 30 days before commencing the enforcement program.

History.—s. 8, ch. 2010-80.



316.0777 - Automated license plate recognition systems; public records exemption.

316.0777 Automated license plate recognition systems; public records exemption.—

(1) As used in this section, the term:

(a) “Active,” “criminal intelligence information,” and “criminal investigative information” have the same meanings as provided in s. 119.011(3).

(b) “Agency” has the same meaning as provided in s. 119.011.

(c) “Automated license plate recognition system” means a system of one or more mobile or fixed high-speed cameras combined with computer algorithms to convert images of license plates into computer-readable data.

(d) “Criminal justice agency” has the same meaning as provided in s. 119.011.

(2) The following information held by an agency is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) Images and data containing or providing personal identifying information obtained through the use of an automated license plate recognition system.

(b) Personal identifying information of an individual in data generated or resulting from images obtained through the use of an automated license plate recognition system.

(3) Such information may be disclosed as follows:

(a) Any such information may be disclosed by or to a criminal justice agency in the performance of the criminal justice agency’s official duties.

(b) Any such information relating to a license plate registered to an individual may be disclosed to the individual, unless such information constitutes active criminal intelligence information or active criminal investigative information.

(4) This exemption applies to such information held by an agency before, on, or after the effective date of this exemption.

(5) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2014-170.



316.0778 - Automated license plate recognition systems; records retention.

316.0778 Automated license plate recognition systems; records retention.—

(1) As used in this section, the term “automated license plate recognition system” means a system of one or more mobile or fixed high-speed cameras combined with computer algorithms to convert images of license plates into computer-readable data.

(2) In consultation with the Department of Law Enforcement, the Department of State shall establish a retention schedule for records containing images and data generated through the use of an automated license plate recognition system. The retention schedule must establish a maximum period that the records may be retained.

History.—s. 4, ch. 2014-216.



316.078 - Detour signs to be respected.

316.078 Detour signs to be respected.—

(1) It is unlawful to tear down or deface any detour sign or to break down or drive around any barricade erected for the purpose of closing any section of a public street or highway to traffic during the construction or repair thereof or to drive over such section of public street or highway until again thrown open to public traffic. However, such restriction shall not apply to the person in charge of the construction or repairs.

(2) A violation of this section is a noncriminal traffic infraction, punishable pursuant to chapter 318 as:

(a) A nonmoving violation for tearing, breaking down, or defacing any detour sign.

(b) A moving violation for driving around any barricade erected for the purpose of closing any section of a public street or highway to traffic that is under construction or repair or driving over such section of public street or highway until open to public traffic.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 102, ch. 99-248.

Note.—Former s. 316.056.



316.079 - Duty to yield to highway construction workers.

316.079 Duty to yield to highway construction workers.—

(1) Every driver of a vehicle shall yield the right-of-way to a pedestrian worker and flagperson engaged in maintenance or construction work on a highway whenever the driver is reasonably and lawfully notified of the presence of such worker by a flagperson and a warning sign or device.

(2) Every driver of a vehicle on public roadways shall yield the right-of-way to an escort vehicle or pedestrian flagperson that is engaged in the management of highway movements of an oversize vehicle permitted pursuant to s. 316.550, provided the driver is reasonably and lawfully notified of the presence of such vehicle or flagperson.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 75-132; s. 1, ch. 76-31; s. 303, ch. 95-148; s. 13, ch. 95-257; s. 103, ch. 99-248.

Note.—Former s. 316.0565.



316.08 - Requirements of flagpersons.

316.08 Requirements of flagpersons.—Any flagperson engaged in the direction of traffic on public roadways while accompanying an escort vehicle or any escort vehicle must:

(1) Operate in accordance with all safety requirements prescribed by law and the Department of Transportation;

(2) Operate only on the routes authorized by a special permit issued pursuant to s. 316.550 authorizing the specific vehicle and the load the flagperson or escort vehicle is accompanying; and

(3) Meet any additional conditions required in the special permit.

History.—s. 14, ch. 95-257.



316.081 - Driving on right side of roadway; exceptions.

316.081 Driving on right side of roadway; exceptions.—

(1) Upon all roadways of sufficient width, a vehicle shall be driven upon the right half of the roadway, except as follows:

(a) When overtaking and passing another vehicle proceeding in the same direction under the rules governing such movement;

(b) When an obstruction exists making it necessary to drive to the left of the center of the highway; provided any person so doing shall yield the right-of-way to all vehicles traveling in the proper direction upon the unobstructed portion of the highway within such distance as to constitute an immediate hazard;

(c) Upon a roadway divided into three marked lanes for traffic under the rules applicable thereon; or

(d) Upon a roadway designated and signposted for one-way traffic.

(2) Upon all roadways, any vehicle proceeding at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic or as close as practicable to the right-hand curb or edge of the roadway except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.

(3) On a road, street, or highway having two or more lanes allowing movement in the same direction, a driver may not continue to operate a motor vehicle in the furthermost left-hand lane if the driver knows or reasonably should know that he or she is being overtaken in that lane from the rear by a motor vehicle traveling at a higher rate of speed. This subsection does not apply to drivers operating a vehicle that is overtaking another vehicle proceeding in the same direction, or is preparing for a left turn at an intersection.

(4) Upon any roadway having four or more lanes for moving traffic and providing for two-way movement of traffic, no vehicle shall be driven to the left of the centerline of the roadway, except when authorized by official traffic control devices designating certain lanes to the left side of the center of the roadway for use by traffic not otherwise permitted to use such lanes, or except as permitted under paragraph (1)(b). However, this subsection shall not be construed as prohibiting the crossing of the centerline in making a left turn into or from an alley, private road, or driveway.

(5) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 104, ch. 99-248; s. 11, ch. 2013-160; s. 5, ch. 2014-216.



316.0815 - Duty to yield to public transit vehicles.

316.0815 Duty to yield to public transit vehicles.—

(1) The driver of a vehicle shall yield the right-of-way to a publicly owned transit bus traveling in the same direction which has signaled and is reentering the traffic flow from a specifically designated pullout bay.

(2) This section does not relieve the driver of a public transit bus from the duty to drive with due regard for the safety of all persons using the roadway.

History.—s. 9, ch. 99-385.



316.0817 - Loading and unloading of bus passengers.

316.0817 Loading and unloading of bus passengers.—

(1) Notwithstanding any other law, a bus may not stop to load or unload passengers in a manner that impedes, blocks, or otherwise restricts the progression of traffic on the main-traveled portion of a roadway if there is another reasonable means for the bus to stop parallel to the travel lane and safely load and unload passengers. As used in this section, the term “reasonable means” means sufficient unobstructed pavement or a designated turn lane that is sufficient in length to allow the safe loading and unloading of passengers parallel to the travel lane.

(2) This section does not apply to a school bus.

History.—s. 6, ch. 2014-216.



316.082 - Passing vehicles proceeding in opposite directions.

316.082 Passing vehicles proceeding in opposite directions.—

(1) Drivers of vehicles proceeding in opposite directions shall pass each other to the right.

(2) Upon roadways having width for not more than one line of traffic in each direction, each driver shall give to the other at least one-half of the main-traveled portion of the roadway, as nearly as possible.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 86-36; s. 105, ch. 99-248.



316.0825 - Vehicle approaching an animal.

316.0825 Vehicle approaching an animal.—Every person operating a motor vehicle shall use reasonable care when approaching or passing a person who is riding or leading an animal upon a roadway or the shoulder thereof, and shall not intentionally startle or injure such an animal. A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 2, ch. 83-88; s. 69, ch. 90-321; s. 106, ch. 99-248.



316.083 - Overtaking and passing a vehicle.

316.083 Overtaking and passing a vehicle.—The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to those limitations, exceptions, and special rules hereinafter stated:

(1) The driver of a vehicle overtaking another vehicle proceeding in the same direction shall give an appropriate signal as provided for in s. 316.156, shall pass to the left thereof at a safe distance, and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle. The driver of a vehicle overtaking a bicycle or other nonmotorized vehicle must pass the bicycle or other nonmotorized vehicle at a safe distance of not less than 3 feet between the vehicle and the bicycle or other nonmotorized vehicle.

(2) Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle, on audible signal or upon the visible blinking of the headlamps of the overtaking vehicle if such overtaking is being attempted at nighttime, and shall not increase the speed of his or her vehicle until completely passed by the overtaking vehicle.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 304, ch. 95-148; s. 107, ch. 99-248; s. 3, ch. 2005-164; s. 50, ch. 2006-290.



316.084 - When overtaking on the right is permitted.

316.084 When overtaking on the right is permitted.—

(1) The driver of a vehicle may overtake and pass on the right of another vehicle only under the following conditions:

(a) When the vehicle overtaken is making or about to make a left turn;

(b) Upon a street or highway with unobstructed pavement not occupied by parked vehicles of sufficient width for two or more lines of moving traffic in each direction;

(c) Upon a one-way street, or upon any roadway on which traffic is restricted to one direction of movement, where the roadway is free from obstructions and of sufficient width for two or more lines of moving vehicles.

(2) The driver of a vehicle may overtake and pass another vehicle on the right only under conditions permitting such movement in safety. In no event shall such movement be made by driving off the pavement or main-traveled portion of the roadway.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 108, ch. 99-248.



316.085 - Limitations on overtaking, passing, changing lanes and changing course.

316.085 Limitations on overtaking, passing, changing lanes and changing course.—

(1) No vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless authorized by the provisions of this chapter and unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the operation of any vehicle approaching from the opposite direction of any vehicle overtaken. In every event the overtaking vehicle must return to an authorized lane of travel as soon as practicable and, in the event the passing movement involves the use of a lane authorized for vehicles approaching from the opposite direction, before coming within 200 feet of any approaching vehicle.

(2) No vehicle shall be driven from a direct course in any lane on any highway until the driver has determined that the vehicle is not being approached or passed by any other vehicle in the lane or on the side to which the driver desires to move and that the move can be completely made with safety and without interfering with the safe operation of any vehicle approaching from the same direction.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 109, ch. 99-248.



316.087 - Further limitations on driving to left of center of roadway.

316.087 Further limitations on driving to left of center of roadway.—

(1) No vehicle shall at any time be driven to the left side of the roadway under the following conditions:

(a) When approaching or upon the crest of a grade where the driver’s view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

(b) Upon a curve in the highway where the driver’s view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

(c) When approaching within 100 feet of or traversing any intersection, except that this section shall not apply to any intersection on a state-maintained or county-maintained highway located outside city limits unless such intersection is marked by an official Department of Transportation or county road department traffic control device indicating an intersection either by symbol or by words and such marking is placed at least 100 feet before the intersection;

(d) When approaching within 100 feet of or traversing any railroad grade crossing;

(e) When the view is obstructed upon approaching within 100 feet of any bridge, viaduct, or tunnel.

(2) The foregoing limitations shall not apply upon a one-way roadway, nor when an obstruction exists making it necessary to drive to the left of the center of the highway, nor to the driver of a vehicle turning left into or from an alley, private road or driveway.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 2, ch. 86-36; s. 110, ch. 99-248.



316.0875 - No-passing zones.

316.0875 No-passing zones.—

(1) The Department of Transportation and local authorities are authorized to determine those portions of any highway under their respective jurisdiction where overtaking and passing or driving to the left of the roadway would be especially hazardous and may, by appropriate signs or markings on the roadway, indicate the beginning and end of such zones, and when such signs or markings are in place and clearly visible to an ordinarily observant person, every driver of a vehicle shall obey the directions thereof.

(2) Where signs or markings are in place to define a no-passing zone as set forth in subsection (1), no driver shall at any time drive on the left side of the roadway with such no-passing zone or on the left side of any pavement striping designed to mark such no-passing zone throughout its length.

(3) This section does not apply when an obstruction exists making it necessary to drive to the left of the center of the highway, nor to the driver of a vehicle turning left into or from an alley, private road or driveway.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 111, ch. 99-248.

Note.—Former s. 316.086.



316.088 - One-way roadways and rotary traffic islands.

316.088 One-way roadways and rotary traffic islands.—

(1) The Department of Transportation and local authorities, with respect to highways under their respective jurisdictions, may designate any highway, roadway, part of a roadway, or specific lanes upon which vehicular traffic shall proceed in one direction at such times as shall be indicated by official traffic control devices.

(2) Upon a roadway so designated for one-way traffic, a vehicle shall be driven only in the direction designated at such times as shall be indicated by official traffic control devices.

(3) A vehicle passing around a rotary traffic island shall be driven only to the right of such island.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 112, ch. 99-248.



316.089 - Driving on roadways laned for traffic.

316.089 Driving on roadways laned for traffic.—Whenever any roadway has been divided into two or more clearly marked lanes for traffic, the following rules, in addition to all others consistent herewith, shall apply:

(1) A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has first ascertained that such movement can be made with safety.

(2) Upon a roadway which is divided into three lanes and provides for two-way movement of traffic, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle traveling in the same direction when such center lane is clear of traffic within a safe distance, when in preparation for making a left turn, or where such center lane is at the time allocated exclusively to traffic moving in the same direction that the vehicle is proceeding and such allocation is designated by official traffic control devices.

(3) Official traffic control devices may be erected directing specified traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the roadway; and drivers of vehicles shall obey the directions of every such device.

(4) Official traffic control devices may be installed prohibiting the changing of lanes on sections of roadway, and drivers of vehicles shall obey the directions of every such device.

(5) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 113, ch. 99-248.



316.0895 - Following too closely.

316.0895 Following too closely.—

(1) The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon, and the condition of, the highway.

(2) It is unlawful for the driver of any motor truck, motor truck drawing another vehicle, or vehicle towing another vehicle or trailer, when traveling upon a roadway outside of a business or residence district, to follow within 300 feet of another motor truck, motor truck drawing another vehicle, or vehicle towing another vehicle or trailer. The provisions of this subsection shall not be construed to prevent overtaking and passing nor shall the same apply upon any lane specially designated for use by motor trucks or other slow-moving vehicles.

(3) Motor vehicles being driven upon any roadway outside of a business or residence district in a caravan or motorcade, whether or not towing other vehicles, shall be so operated as to allow sufficient space between each such vehicle or combination of vehicles as to enable any other vehicle to enter and occupy such space without danger. This provision shall not apply to funeral processions.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 114, ch. 99-248.

Note.—Former s. 316.092.



316.0896 - Assistive truck platooning technology pilot project.

316.0896 Assistive truck platooning technology pilot project.—The Department of Transportation, in consultation with the Department of Highway Safety and Motor Vehicles, shall study the use and safe operation of driver-assistive truck platooning technology, as defined in s. 316.003, for the purpose of developing a pilot project to test vehicles that are equipped to operate using driver-assistive truck platooning technology.

(1) Upon conclusion of the study, the Department of Transportation, in consultation with the Department of Highway Safety and Motor Vehicles, may conduct a pilot project to test the use and safe operation of vehicles equipped with driver-assistive truck platooning technology.

(2) Notwithstanding ss. 316.0895 and 316.303, the Department of Transportation may conduct the pilot project in such a manner and at such locations as determined by the Department of Transportation based on the study.

(3) Before the start of the pilot project, manufacturers of driver-assistive truck platooning technology being tested in the pilot project must submit to the Department of Highway Safety and Motor Vehicles an instrument of insurance, a surety bond, or proof of self-insurance acceptable to the department in the amount of $5 million.

(4) Upon conclusion of the pilot project, the Department of Transportation, in consultation with the Department of Highway Safety and Motor Vehicles, shall submit the results of the study and any findings or recommendations from the pilot project to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

History.—s. 4, ch. 2016-181; s. 54, ch. 2016-239.



316.090 - Driving on divided highways.

316.090 Driving on divided highways.—

(1) Whenever any highway has been divided into two or more roadways by leaving an intervening space or by a physical barrier or clearly indicated dividing section so constructed as to impede vehicular traffic, every vehicle shall be driven only upon the right-hand roadway unless directed or permitted to use another roadway by official traffic control devices or police officers.

(2) No vehicle shall be driven over, across, or within any such dividing space, barrier, or section, except through an opening in such physical barrier or dividing section or space or at a crossover or intersection as established, unless specifically authorized by public authority.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 3, ch. 86-36; s. 115, ch. 99-248.



316.091 - Limited access facilities; interstate highways; use restricted.

316.091 Limited access facilities; interstate highways; use restricted.—

(1) No person shall drive a vehicle onto or from any limited access roadway except at such entrances and exits as are established by public authority.

(2) Except as provided herein, no person shall operate upon a limited access facility any bicycle, motor-driven cycle, animal-drawn vehicle, or any other vehicle which by its design or condition is incompatible with the safe and expedient movement of traffic.

(3) No person shall ride any animal upon any portion of a limited access facility.

(4) No person shall operate a bicycle or other human-powered vehicle on the roadway or along the shoulder of a limited access highway, including bridges, unless official signs and a designated, marked bicycle lane are present at the entrance of the section of highway indicating that such use is permitted pursuant to a pilot program of the Department of Transportation.

(5) The Department of Transportation and expressway authorities are authorized to designate use of shoulders of limited access facilities and interstate highways under their jurisdiction for such vehicular traffic determined to improve safety, reliability, and transportation system efficiency. Appropriate traffic signs or dynamic lane control signals shall be erected along those portions of the facility affected to give notice to the public of the action to be taken, clearly indicating when the shoulder is open to designated vehicular traffic. This section may not be deemed to authorize such designation in violation of any federal law or any covenant established in a resolution or trust indenture relating to the issuance of turnpike bonds, expressway authority bonds, or other bonds.

(6) The Department of Transportation shall establish a 2-year pilot program, in three separate urban areas, in which it shall erect signs and designate marked bicycle lanes indicating highway approaches and bridge segments of limited access highways as open to use by operators of bicycles and other human-powered vehicles, under the following conditions:

(a) The limited access highway approaches and bridge segments chosen must cross a river, lake, bay, inlet, or surface water where no street or highway crossing the water body is available for use within 2 miles of the entrance to the limited access facility measured along the shortest public right-of-way.

(b) The Department of Transportation, with the concurrence of the Federal Highway Administration on the interstate facilities, shall establish the three highway approaches and bridge segments for the pilot project by October 1, 2012. In selecting the highway approaches and bridge segments, the Department of Transportation shall consider, without limitation, a minimum size of population in the urban area within 5 miles of the highway approach and bridge segment, the lack of bicycle access by other means, cost, safety, and operational impacts.

(c) The Department of Transportation shall begin the pilot program by erecting signs and designating marked bicycle lanes indicating highway approaches and bridge segments of limited access highways, as qualified by the conditions described in this subsection, as open to use by operators of bicycles and other human-powered vehicles no later than March 1, 2013.

(d) The Department of Transportation shall conduct the pilot program for a minimum of 2 years following the implementation date.

(e) The Department of Transportation shall submit a report of its findings and recommendations from the pilot program to the Governor, the President of the Senate, and the Speaker of the House of Representatives by September 1, 2015. The report shall include, at a minimum, bicycle crash data occurring in the designated segments of the pilot program, usage by operators of bicycles and other human-powered vehicles, enforcement issues, operational impacts, and the cost of the pilot program.

(7) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 2, ch. 84-284; s. 2, ch. 84-309; s. 116, ch. 99-248; s. 16, ch. 2012-174.



316.1001 - Payment of toll on toll facilities required; penalties.

316.1001 Payment of toll on toll facilities required; penalties.—

(1) A person may not use any toll facility without payment of tolls, except as provided in s. 338.155. Failure to pay a prescribed toll is a noncriminal traffic infraction, punishable as a moving violation under chapter 318.

(2)(a) For the purpose of enforcing this section, any governmental entity, as defined in s. 334.03, that owns or operates a toll facility may, by rule or ordinance, authorize a toll enforcement officer to issue a uniform traffic citation for a violation of this section. Toll enforcement officer means the designee of a governmental entity whose authority is to enforce the payment of tolls. The governmental entity may designate toll enforcement officers pursuant to s. 316.640(1).

(b) A citation issued under this subsection may be issued by mailing the citation by first-class mail or by certified mail to the address of the registered owner of the motor vehicle involved in the violation. Mailing the citation to such address constitutes notification. In the case of joint ownership of a motor vehicle, the traffic citation must be mailed to the first name appearing on the registration, unless the first name appearing on the registration is a business organization, in which case the second name appearing on the registration may be used. A citation issued under this paragraph must be mailed to the registered owner of the motor vehicle involved in the violation within 14 days after the date of issuance of the citation. In addition to the citation, notification must be sent to the registered owner of the motor vehicle involved in the violation specifying remedies available under ss. 318.14(12) and 318.18(7).

(c) The owner of the motor vehicle involved in the violation is responsible and liable for payment of a citation issued for failure to pay a toll, unless the owner can establish the motor vehicle was, at the time of the violation, in the care, custody, or control of another person. In order to establish such facts, the owner of the motor vehicle is required, within 14 days after the date of issuance of the citation, to furnish to the appropriate governmental entity an affidavit setting forth:

1. The name, address, date of birth, and, if known, the driver license number of the person who leased, rented, or otherwise had the care, custody, or control of the motor vehicle at the time of the alleged violation; or

2. If stolen, the police report indicating that the vehicle was stolen at the time of the alleged violation.

Upon receipt of an affidavit the person designated as having care, custody, and control of the motor vehicle at the time of the violation may be issued a citation for failure to pay a required toll. The affidavit shall be admissible in a proceeding pursuant to this section for the purpose of providing that the person identified in the affidavit was in actual care, custody, or control of the motor vehicle. The owner of a leased vehicle for which a citation is issued for failure to pay a toll is not responsible for payment of the citation and is not required to submit an affidavit as specified in this subsection if the motor vehicle involved in the violation is registered in the name of the lessee of such motor vehicle.

(d) A written report of a toll enforcement officer to photographic evidence that a required toll was not paid is admissible in any proceeding to enforce this section and raises a rebuttable presumption that the motor vehicle named in the report or shown in the photographic evidence was used in violation of this section.

(3) The submission of a false affidavit is a misdemeanor of the second degree.

(4) Any governmental entity, including, without limitation, a clerk of court, may provide the department with data that is machine readable by the department’s computer system, listing persons who have one or more outstanding violations of this section, with reference to the person’s driver license number or vehicle registration number in the case of a business entity. Pursuant to s. 320.03(8), those persons may not be issued a license plate or revalidation sticker for any motor vehicle.

(5) Subsections (2)-(4) supplement the enforcement of this section by law enforcement officers, and this section does not prohibit a law enforcement officer from issuing a citation for a violation of this section in accordance with normal traffic enforcement techniques.

History.—s. 1, ch. 85-184; s. 16, ch. 93-164; s. 15, ch. 96-350; s. 26, ch. 97-300; s. 10, ch. 2003-286; s. 8, ch. 2006-290; s. 9, ch. 2010-225; s. 17, ch. 2012-174.



316.121 - Vehicles approaching or entering intersections.

316.121 Vehicles approaching or entering intersections.—

(1) The driver of a vehicle approaching an intersection shall yield the right-of-way to a vehicle which has entered the intersection from a different highway.

(2) When two vehicles enter an intersection from different highways at the same time the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

(3) The driver of a vehicle about to enter or cross a state-maintained road or highway from a paved or unpaved road and not subject to control by an official traffic control device shall yield the right-of-way to all vehicles approaching on the state-maintained road or highway.

(4) The driver of a vehicle about to enter or cross a paved county-maintained or city-maintained road or highway from an unpaved road or highway and not subject to control by an official traffic control device shall yield the right-of-way to all vehicles approaching on said paved road or highway.

(5) The foregoing rules are modified at through highways and otherwise, as hereinafter stated.

(6) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 117, ch. 99-248.



316.122 - Vehicle turning left.

316.122 Vehicle turning left.—The driver of a vehicle intending to turn to the left within an intersection or into an alley, private road, or driveway shall yield the right-of-way to any vehicle approaching from the opposite direction, or vehicles lawfully passing on the left of the turning vehicle, which is within the intersection or so close thereto as to constitute an immediate hazard. A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 118, ch. 99-248; s. 29, ch. 2005-164.



316.123 - Vehicle entering stop or yield intersection.

316.123 Vehicle entering stop or yield intersection.—

(1) The right-of-way at an intersection may be indicated by stop signs or yield signs as authorized in s. 316.006.

(2)(a) Except when directed to proceed by a police officer or traffic control signal, every driver of a vehicle approaching a stop intersection indicated by a stop sign shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection or, if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection. After having stopped, the driver shall yield the right-of-way to any vehicle which has entered the intersection from another highway or which is approaching so closely on said highway as to constitute an immediate hazard during the time when the driver is moving across or within the intersection.

(b) At a four-way stop intersection, the driver of the first vehicle to stop at the intersection shall be the first to proceed. If two or more vehicles reach the four-way stop intersection at the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

(3) The driver of a vehicle approaching a yield sign shall, in obedience to such sign, slow down to a speed reasonable for the existing conditions and, if required for safety to stop, shall stop before entering the crosswalk on the near side of the intersection, or, if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway. After slowing or stopping, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another highway so closely as to constitute an immediate hazard during the time the driver is moving across or within the intersection. If such a driver is involved in a collision with a pedestrian in a crosswalk or a vehicle in the intersection, after driving past a yield sign without stopping, the collision shall be deemed prima facie evidence of the driver’s failure to yield the right-of-way.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 77-229; s. 305, ch. 95-148; s. 119, ch. 99-248.



316.1235 - Vehicle approaching intersection in which traffic lights are inoperative.

316.1235 Vehicle approaching intersection in which traffic lights are inoperative.—The driver of a vehicle approaching an intersection in which the traffic lights are inoperative shall stop in the manner indicated in s. 316.123(2) for approaching a stop intersection. In the event that only some of the traffic lights within an intersection are inoperative, the driver of a vehicle approaching an inoperative light shall stop in the above-prescribed manner. A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 2, ch. 77-229; s. 120, ch. 99-248.



316.125 - Vehicle entering highway from private road or driveway or emerging from alley, driveway or building.

316.125 Vehicle entering highway from private road or driveway or emerging from alley, driveway or building.—

(1) The driver of a vehicle about to enter or cross a highway from an alley, building, private road or driveway shall yield the right-of-way to all vehicles approaching on the highway to be entered which are so close thereto as to constitute an immediate hazard.

(2) The driver of a vehicle emerging from an alley, building, private road or driveway within a business or residence district shall stop the vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across the alley, building entrance, road or driveway, or in the event there is no sidewalk area, shall stop at the point nearest the street to be entered where the driver has a view of approaching traffic thereon and shall yield to all vehicles and pedestrians which are so close thereto as to constitute an immediate hazard.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 121, ch. 99-248.



316.126 - Operation of vehicles and actions of pedestrians on approach of an authorized emergency, sanitation, or utility service vehicle.

316.126 Operation of vehicles and actions of pedestrians on approach of an authorized emergency, sanitation, or utility service vehicle.—

(1)(a) Upon the immediate approach of an authorized emergency vehicle, while en route to meet an existing emergency, the driver of every other vehicle shall, when such emergency vehicle is giving audible signals by siren, exhaust whistle, or other adequate device, or visible signals by the use of displayed blue or red lights, yield the right-of-way to the emergency vehicle and shall immediately proceed to a position parallel to, and as close as reasonable to the closest edge of the curb of the roadway, clear of any intersection and shall stop and remain in position until the authorized emergency vehicle has passed, unless otherwise directed by a law enforcement officer.

(b) If an authorized emergency vehicle displaying any visual signals is parked on the roadside, a sanitation vehicle is performing a task related to the provision of sanitation services on the roadside, a utility service vehicle is performing a task related to the provision of utility services on the roadside, or a wrecker displaying amber rotating or flashing lights is performing a recovery or loading on the roadside, the driver of every other vehicle, as soon as it is safe:

1. Shall vacate the lane closest to the emergency vehicle, sanitation vehicle, utility service vehicle, or wrecker when driving on an interstate highway or other highway with two or more lanes traveling in the direction of the emergency vehicle, sanitation vehicle, utility service vehicle, or wrecker, except when otherwise directed by a law enforcement officer. If such movement cannot be safely accomplished, the driver shall reduce speed as provided in subparagraph 2.

2. Shall slow to a speed that is 20 miles per hour less than the posted speed limit when the posted speed limit is 25 miles per hour or greater; or travel at 5 miles per hour when the posted speed limit is 20 miles per hour or less, when driving on a two-lane road, except when otherwise directed by a law enforcement officer.

(c) The Department of Highway Safety and Motor Vehicles shall provide an educational awareness campaign informing the motoring public about the Move Over Act. The department shall provide information about the Move Over Act in all newly printed driver license educational materials.

(2) Every pedestrian using the road right-of-way shall yield the right-of-way until the authorized emergency vehicle has passed, unless otherwise directed by a law enforcement officer.

(3) An authorized emergency vehicle, when en route to meet an existing emergency, shall warn all other vehicular traffic along the emergency route by an audible signal, siren, exhaust whistle, or other adequate device or by a visible signal by the use of displayed blue or red lights. While en route to such emergency, the emergency vehicle shall otherwise proceed in a manner consistent with the laws regulating vehicular traffic upon the highways of this state.

(4) This section does not diminish or enlarge any rules of evidence or liability in any case involving the operation of an emergency vehicle.

(5) This section does not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway.

(6) A violation of this section is a noncriminal traffic infraction, punishable pursuant to chapter 318 as either a moving violation for infractions of subsection (1) or subsection (3), or as a pedestrian violation for infractions of subsection (2).

History.—s. 1, ch. 71-135; s. 1, ch. 84-204; s. 122, ch. 99-248; s. 2, ch. 2002-217; s. 2, ch. 2004-20; s. 3, ch. 2009-183; s. 7, ch. 2014-216.



316.130 - Pedestrians; traffic regulations.

316.130 Pedestrians; traffic regulations.—

(1) A pedestrian shall obey the instructions of any official traffic control device specifically applicable to the pedestrian unless otherwise directed by a police officer.

(2) Pedestrians shall be subject to traffic control signals at intersections as provided in s. 316.075, but at all other places pedestrians shall be accorded the privileges and be subject to the restrictions stated in this chapter.

(3) Where sidewalks are provided, no pedestrian shall, unless required by other circumstances, walk along and upon the portion of a roadway paved for vehicular traffic.

(4) Where sidewalks are not provided, any pedestrian walking along and upon a highway shall, when practicable, walk only on the shoulder on the left side of the roadway in relation to the pedestrian’s direction of travel, facing traffic which may approach from the opposite direction.

(5) No person shall stand in the portion of a roadway paved for vehicular traffic for the purpose of soliciting a ride, employment, or business from the occupant of any vehicle.

(6) No person shall stand on or in proximity to a street or highway for the purpose of soliciting the watching or guarding of any vehicle while parked or about to be parked on a street or highway.

(7)(a) The driver of a vehicle at an intersection that has a traffic control signal in place shall stop before entering the crosswalk and remain stopped to allow a pedestrian, with a permitted signal, to cross a roadway when the pedestrian is in the crosswalk or steps into the crosswalk and is upon the half of the roadway upon which the vehicle is traveling or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger.

(b) The driver of a vehicle at any crosswalk where signage so indicates shall stop and remain stopped to allow a pedestrian to cross a roadway when the pedestrian is in the crosswalk or steps into the crosswalk and is upon the half of the roadway upon which the vehicle is traveling or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger.

(c) When traffic control signals are not in place or in operation and there is no signage indicating otherwise, the driver of a vehicle shall yield the right-of-way, slowing down or stopping if need be to so yield, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger. Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.

(8) No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close that it is impossible for the driver to yield.

(9) Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass such stopped vehicle.

(10) Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.

(11) Between adjacent intersections at which traffic control signals are in operation, pedestrians shall not cross at any place except in a marked crosswalk.

(12) No pedestrian shall, except in a marked crosswalk, cross a roadway at any other place than by a route at right angles to the curb or by the shortest route to the opposite curb.

(13) Pedestrians shall move, whenever practicable, upon the right half of crosswalks.

(14) No pedestrian shall cross a roadway intersection diagonally unless authorized by official traffic control devices, and, when authorized to cross diagonally, pedestrians shall cross only in accordance with the official traffic control devices pertaining to such crossing movements.

(15) Notwithstanding other provisions of this chapter, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian or any person propelling a human-powered vehicle and give warning when necessary and exercise proper precaution upon observing any child or any obviously confused or incapacitated person.

(16) No pedestrian shall enter or remain upon any bridge or approach thereto beyond the bridge signal, gate, or barrier after a bridge operation signal indication has been given. No pedestrian shall pass through, around, over, or under any crossing gate or barrier at a railroad grade crossing or bridge while such gate or barrier is closed or is being opened or closed.

(17) No pedestrian may jump or dive from a publicly owned bridge. Nothing in this provision requires the state or any political subdivision of the state to post signs notifying the public of this provision. The failure to post a sign may not be construed by any court to create liability on the part of the state or any of its political subdivisions for injuries sustained as a result of jumping or diving from a bridge in violation of this subsection.

(18) No pedestrian shall walk upon a limited access facility or a ramp connecting a limited access facility to any other street or highway; however, this subsection does not apply to maintenance personnel of any governmental subdivision.

(19) A violation of this section is a noncriminal traffic infraction, punishable pursuant to chapter 318 as either a pedestrian violation or, if the infraction resulted from the operation of a vehicle, as a moving violation.

History.—s. 1, ch. 71-135; ss. 1, 8, ch. 76-31; s. 2, ch. 83-68; ss. 1, 2, ch. 83-74; s. 3, ch. 84-309; s. 306, ch. 95-148; s. 123, ch. 99-248; s. 2, ch. 2008-33.

Note.—Former s. 316.057.



316.1301 - Traffic regulations to assist blind persons.

316.1301 Traffic regulations to assist blind persons.—

(1) It is unlawful for any person, unless totally or partially blind or otherwise incapacitated, while on any public street or highway, to carry in a raised or extended position a cane or walking stick which is white in color or white tipped with red. A person who is convicted of a violation of this subsection is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Whenever a pedestrian is crossing, or attempting to cross, a public street or highway, guided by a dog guide or carrying in a raised or extended position a cane or walking stick which is white in color or white tipped with red, the driver of every vehicle approaching the intersection or place where the pedestrian is attempting to cross shall bring his or her vehicle to a full stop before arriving at such intersection or place of crossing and, before proceeding, shall take such precautions as may be necessary to avoid injuring such pedestrian. A person who is convicted of a violation of this subsection is guilty of a moving violation punishable as provided in chapter 318.

(3) Nothing contained in this section shall be construed to deprive any totally or partially blind or otherwise incapacitated person not carrying such a cane or walking stick, or not being guided by a dog, of the rights and privileges conferred by law upon pedestrians crossing streets or highways. The failure of any such person to carry a cane or walking stick or to be guided by a dog shall not be considered comparative negligence, nor shall such failure be admissible as evidence in the trial of any civil action with regard to negligence.

History.—ss. 1, 2, 3, 4, ch. 25269, 1949; s. 10, ch. 26484, 1951; s. 360, ch. 71-136; s. 18, ch. 77-259; s. 1, ch. 89-32; s. 1, ch. 92-296; s. 307, ch. 95-148; s. 6, ch. 95-327; s. 16, ch. 96-350.

Note.—Former s. 413.07.



316.1303 - Traffic regulations to assist mobility-impaired persons.

316.1303 Traffic regulations to assist mobility-impaired persons.—

(1) Whenever a pedestrian who is mobility impaired is in the process of crossing a public street or highway with the assistance of a guide dog or service animal designated as such with a visible means of identification, a walker, a crutch, an orthopedic cane, or a wheelchair, the driver of a vehicle approaching the intersection shall bring his or her vehicle to a full stop before arriving at the intersection and, before proceeding, shall take precautions necessary to avoid injuring the pedestrian.

(2) A person who is mobility impaired and who is using a motorized wheelchair on a sidewalk may temporarily leave the sidewalk and use the roadway to avoid a potential conflict, if no alternative route exists. A law enforcement officer may issue only a verbal warning to such person.

(3) A person who is convicted of a violation of subsection (1) shall be punished as provided in s. 318.18(3).

History.—s. 2, ch. 89-32; s. 2, ch. 92-296; s. 308, ch. 95-148; s. 17, ch. 96-350; s. 1, ch. 2005-260; s. 4, ch. 2012-181; s. 64, ch. 2016-239.



316.1305 - Fishing from state road bridges.

316.1305 Fishing from state road bridges.—

(1) The Department of Transportation is authorized to investigate and determine whether it is detrimental to traffic safety or dangerous to human life for any person to fish from a state road bridge. When the Department of Transportation, after due investigation, determines that it is dangerous for persons to fish from such a bridge, it shall post appropriate signs on the bridge stating that fishing from the bridge is prohibited.

(2) Fishing from a bridge upon which the Department of Transportation has posted signs as provided in subsection (1) is a noncriminal traffic infraction, punishable as a pedestrian violation as provided in chapter 318.

(3) This section is cumulative and is not intended to repeal any special law making it unlawful to fish from any bridge.

History.—s. 158, ch. 29965, 1955; ss. 23, 35, ch. 69-106; s. 239, ch. 71-136; s. 4, ch. 84-309; s. 18, ch. 96-350.

Note.—Former s. 339.27.



316.1355 - Driving through safety zone prohibited.

316.1355 Driving through safety zone prohibited.—No vehicle shall at any time be driven through or within a safety zone. A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 124, ch. 99-248.

Note.—Former s. 316.113.



316.151 - Required position and method of turning at intersections.

316.151 Required position and method of turning at intersections.—

(1) The driver of a vehicle intending to turn at an intersection shall do so as follows:

(a) Right turn.—Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway.

(b) Left turn.—The driver of a vehicle intending to turn left at any intersection shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle, and, after entering the intersection, the left turn shall be made so as to leave the intersection in a lane lawfully available to traffic moving in such direction upon the roadway being entered. A person riding a bicycle and intending to turn left in accordance with this section is entitled to the full use of the lane from which the turn may legally be made. Whenever practicable the left turn shall be made in that portion of the intersection to the left of the center of the intersection.

(c) Left turn by bicycle.—In addition to the method of making a left turn described in paragraph (b), a person riding a bicycle and intending to turn left has the option of following the course described hereafter: The rider shall approach the turn as close as practicable to the right curb or edge of the roadway; after proceeding across the intersecting roadway, the turn shall be made as close as practicable to the curb or edge of the roadway on the far side of the intersection; and, before proceeding, the bicyclist shall comply with any official traffic control device or police officer regulating traffic on the highway along which the bicyclist intends to proceed.

(2) The state, county, and local authorities in their respective jurisdictions may cause official traffic control devices to be placed within or adjacent to intersections and thereby require and direct that a different course from that specified in this section be traveled by vehicles turning at an intersection. When such devices are so placed, no driver of a vehicle may turn a vehicle at an intersection other than as directed and required by such devices.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 3, ch. 83-68; s. 309, ch. 95-148; s. 125, ch. 99-248.



316.1515 - Limitations on turning around.

316.1515 Limitations on turning around.—The driver of any vehicle shall not turn the vehicle so as to proceed in the opposite direction upon any street unless such movement can be made in safety and without interfering with other traffic and unless such movement is not prohibited by posted traffic control signs. A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 1, ch. 80-337; s. 126, ch. 99-248.

Note.—Former s. 316.153.



316.152 - Turning on curve or crest of grade prohibited.

316.152 Turning on curve or crest of grade prohibited.—No vehicle shall be turned so as to proceed in the opposite direction upon any curve, or upon the approach to, or near, the crest of a grade, where such vehicle cannot be seen by the driver of any other vehicle approaching from either direction within 500 feet. A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 127, ch. 99-248.



316.154 - Starting parked vehicle.

316.154 Starting parked vehicle.—No person shall start a vehicle which is stopped, standing, or parked, unless and until such movement can be made with reasonable safety. A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 128, ch. 99-248.



316.155 - When signal required.

316.155 When signal required.—

(1) No person may turn a vehicle from a direct course or move right or left upon a highway unless and until such movement can be made with reasonable safety, and then only after giving an appropriate signal in the manner hereinafter provided, in the event any other vehicle may be affected by the movement.

(2) A signal of intention to turn right or left must be given continuously during not less than the last 100 feet traveled by the vehicle before turning, except that such a signal by hand or arm need not be given continuously by a bicyclist if the hand is needed in the control or operation of the bicycle.

(3) No person may stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided herein to the driver of any vehicle immediately to the rear, when there is opportunity to give such signal.

(4) The signals provided for in s. 316.156 shall be used to indicate an intention to turn, to overtake, or to pass a vehicle and may not, except as provided in s. 316.2397, be flashed on one side only on a parked or disabled vehicle or flashed as a courtesy or “do pass” signal to operators of other vehicles approaching from the rear.

(5) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 16, ch. 76-31; s. 4, ch. 83-68; s. 129, ch. 99-248; s. 4, ch. 2005-164.



316.156 - Signals by hand and arm or signal lamps.

316.156 Signals by hand and arm or signal lamps.—

(1) Any stop or turn signal when required herein shall be given either by means of the hand and arm or by signal lamps, except as otherwise provided in subsection (2).

(2) Any motor vehicle in use on a highway shall be equipped with, and required signal shall be given by, signal lamps when the distance from the center of the top of the steering post to the left outside limit of the body, cab or load of such motor vehicle exceeds 24 inches, or when the distance from the center of the top of the steering post to the rear limit of the body or load thereof exceeds 14 feet. The latter measurement shall apply to any single vehicle and also to any combination of vehicles.

(3) A violation of this section is a noncriminal traffic infraction, punishable pursuant to chapter 318 as either a moving violation for infractions of subsection (1) or as a nonmoving violation for infractions of subsection (2).

History.—s. 1, ch. 71-135; s. 130, ch. 99-248.



316.157 - Method of giving hand and arm signals.

316.157 Method of giving hand and arm signals.—

(1) All signals herein required to be given by hand and arm shall be given from the left side of the vehicle in the following manner and such signals shall indicate as follows:

(a) Left turn.—Hand and arm extended horizontally.

(b) Right turn.—Hand and arm extended upward, except that a bicyclist may extend the right hand and arm horizontally to the right side of the bicycle.

(c) Stop or decrease speed.—Hand and arm extended downward.

(2) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 2, ch. 85-309; s. 131, ch. 99-248.



316.1575 - Obedience to traffic control devices at railroad-highway grade crossings.

316.1575 Obedience to traffic control devices at railroad-highway grade crossings.—

(1) Any person walking or driving a vehicle and approaching a railroad-highway grade crossing under any of the circumstances stated in this section shall stop within 50 feet but not less than 15 feet from the nearest rail of such railroad and shall not proceed until he or she can do so safely. The foregoing requirements apply when:

(a) A clearly visible electric or mechanical signal device gives warning of the immediate approach of a railroad train;

(b) A crossing gate is lowered or a law enforcement officer or a human flagger gives or continues to give a signal of the approach or passage of a railroad train;

(c) An approaching railroad train emits an audible signal or the railroad train, by reason of its speed or nearness to the crossing, is an immediate hazard; or

(d) An approaching railroad train is plainly visible and is in hazardous proximity to the railroad-highway grade crossing, regardless of the type of traffic control devices installed at the crossing.

(2) No person shall drive any vehicle through, around, or under any crossing gate or barrier at a railroad-highway grade crossing while the gate or barrier is closed or is being opened or closed.

(3) A violation of this section is a noncriminal traffic infraction, punishable pursuant to chapter 318 as either a pedestrian violation or, if the infraction resulted from the operation of a vehicle, as a moving violation.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 6, ch. 86-243; s. 310, ch. 95-148; s. 132, ch. 99-248; s. 2, ch. 2008-176.

Note.—Former s. 316.054.



316.1576 - Insufficient clearance at a railroad-highway grade crossing.

316.1576 Insufficient clearance at a railroad-highway grade crossing.—

(1) A person may not drive any vehicle through a railroad-highway grade crossing that does not have sufficient space to drive completely through the crossing without stopping.

(2) A person may not drive any vehicle through a railroad-highway grade crossing that does not have sufficient undercarriage clearance to drive completely through the crossing without stopping.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 30, ch. 2005-164.



316.1577 - Employer responsibility for violations pertaining to railroad-highway grade crossings.

316.1577 Employer responsibility for violations pertaining to railroad-highway grade crossings.—

(1) An employer may not knowingly allow, require, permit, or authorize a driver to operate a commercial motor vehicle in violation of a federal, state, or local law or rule pertaining to railroad-highway grade crossings.

(2) A person who violates subsection (1) is subject to a civil penalty of not more than $10,000.

History.—s. 31, ch. 2005-164.



316.159 - Certain vehicles to stop or slow at all railroad grade crossings.

316.159 Certain vehicles to stop or slow at all railroad grade crossings.—

(1) The driver of any motor vehicle carrying passengers for hire, excluding taxicabs, of any school bus carrying any school child, or of any vehicle carrying explosive substances or flammable liquids as a cargo or part of a cargo, before crossing at grade any track or tracks of a railroad, shall stop such vehicle within 50 feet but not less than 15 feet from the nearest rail of the railroad and, while so stopped, shall listen and look in both directions along the track for any approaching train, and for signals indicating the approach of a train, except as hereinafter provided, and shall not proceed until he or she can do so safely. After stopping as required herein and upon proceeding when it is safe to do so, the driver of any such vehicle shall cross only in a gear of the vehicle so that there will be no necessity for changing gears while traversing the crossing, and the driver shall not shift gears while crossing the track or tracks.

(2) No stop need be made at any such crossing where a police officer, a traffic control signal, or a sign directs traffic to proceed. However, any school bus carrying any school child shall be required to stop unless directed to proceed by a police officer.

(3) The driver of any commercial motor vehicle that is not required to stop under subsection (1) or subsection (2) shall slow the motor vehicle before crossing the tracks of any railroad grade crossing and check that the tracks are clear of an approaching train.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 78-52; s. 311, ch. 95-148; s. 133, ch. 99-248; s. 4, ch. 2010-223.



316.170 - Moving heavy equipment at railroad grade crossings.

316.170 Moving heavy equipment at railroad grade crossings.—

(1) No person shall operate or move any crawler-type tractor, steam shovel, derrick, or roller, or any equipment or structure having a normal operating speed of 10 or less miles per hour or a vertical body or load clearance of less than 1/2 inch per foot of the distance between any two adjacent axles or in any event of less than 9 inches, measured above the level surface of a roadway, upon or across any tracks at a railroad grade crossing without first complying with this section.

(2) Notice of any such intended crossing shall be given to a station agent or other proper authority of the railroad, and a reasonable time shall be given to the railroad to provide proper protection at the crossing.

(3) Before making any such crossing the person operating or moving any such vehicle or equipment shall first stop the same not less than 15 feet nor more than 50 feet from the nearest rail of the railroad and while so stopped shall listen and look in both directions along the track for any approaching train and for signals indicating the approach of a train, and shall not proceed until the crossing can be made safely.

(4) No such crossing shall be made when warning is being given by automatic signal or crossing gates or a flagger or otherwise of the immediate approach of a railroad train or car. If a flagger is provided by the railroad, movement over the crossing shall be under his or her direction.

(5) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 312, ch. 95-148; s. 134, ch. 99-248.

Note.—Former s. 316.055.



316.171 - Traffic control devices at railroad-highway grade crossings.

316.171 Traffic control devices at railroad-highway grade crossings.—Every railroad company operating or leasing any track intersecting a public road at grade and upon which railroad trains are operated shall erect traffic control devices that are necessary to conform with the requirements of the uniform system of traffic control devices adopted pursuant to s. 316.0745. This section does not require the railroad company to erect those devices, such as pavement markings and advance warning signs, which are the responsibility of the governmental entity having jurisdiction over or maintenance responsibility for the public road. Any change in the design of a traffic control device in the uniform system of traffic control devices applies only at new installations and at locations where replacements of existing devices are being made.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 7, ch. 86-243.

Note.—Former s. 316.137.



316.172 - Traffic to stop for school bus.

316.172 Traffic to stop for school bus.—

(1)(a) Any person using, operating, or driving a vehicle on or over the roads or highways of this state shall, upon approaching any school bus which displays a stop signal, bring such vehicle to a full stop while the bus is stopped, and the vehicle shall not pass the school bus until the signal has been withdrawn. A person who violates this section commits a moving violation, punishable as provided in chapter 318.

(b) Any person using, operating, or driving a vehicle that passes a school bus on the side that children enter and exit when the school bus displays a stop signal commits a moving violation, punishable as provided in chapter 318, and is subject to a mandatory hearing under the provisions of s. 318.19.

(2) The driver of a vehicle upon a divided highway with an unpaved space of at least 5 feet, a raised median, or a physical barrier is not required to stop when traveling in the opposite direction of a school bus which is stopped in accordance with the provisions of this section.

(3) Every school bus shall stop as far to the right of the street as possible and shall display warning lights and stop signals as required by rules of the State Board of Education before discharging or loading passengers. When possible, a school bus shall not stop where the visibility is obscured for a distance of 200 feet either way from the bus.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 89, ch. 77-104; s. 3, ch. 85-309; s. 1, ch. 87-167; s. 23, ch. 95-143; s. 19, ch. 96-350; s. 1, ch. 97-10.

Note.—Former s. 316.139.



316.183 - Unlawful speed.

316.183 Unlawful speed.—

(1) No person shall drive a vehicle on a highway at a speed greater than is reasonable and prudent under the conditions and having regard to the actual and potential hazards then existing. In every event, speed shall be controlled as may be necessary to avoid colliding with any person, vehicle, or other conveyance or object on or entering the highway in compliance with legal requirements and the duty of all persons to use due care.

(2) On all streets or highways, the maximum speed limits for all vehicles must be 30 miles per hour in business or residence districts, and 55 miles per hour at any time at all other locations. However, with respect to a residence district, a county or municipality may set a maximum speed limit of 20 or 25 miles per hour on local streets and highways after an investigation determines that such a limit is reasonable. It is not necessary to conduct a separate investigation for each residence district. The minimum speed limit on all highways that comprise a part of the National System of Interstate and Defense Highways and have not fewer than four lanes is 40 miles per hour, except that when the posted speed limit is 70 miles per hour, the minimum speed limit is 50 miles per hour.

(3) A school bus may not exceed the posted speed limits at any time.

(4) The driver of every vehicle shall, consistent with the requirements of subsection (1), drive at an appropriately reduced speed when:

(a) Approaching and crossing an intersection or railway grade crossing;

(b) Approaching and going around a curve;

(c) Approaching a hill crest;

(d) Traveling upon any narrow or winding roadway; and

(e) Any special hazard exists with respect to pedestrians or other traffic or by reason of weather or highway conditions.

(5) No person shall drive a motor vehicle at such a slow speed as to impede or block the normal and reasonable movement of traffic, except when reduced speed is necessary for safe operation or in compliance with law.

(6) No driver of a vehicle shall exceed the posted maximum speed limit in a work zone area.

(7) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-159; s. 3, ch. 76-218; s. 3, ch. 76-286; s. 1, ch. 77-174; s. 6, ch. 87-161; s. 2, ch. 88-47; s. 5, ch. 88-91; s. 4, ch. 88-93; s. 21, ch. 90-227; s. 17, ch. 94-306; s. 20, ch. 96-350; s. 135, ch. 99-248; s. 32, ch. 2005-164; s. 5, ch. 2012-181.



316.185 - Special hazards.

316.185 Special hazards.—The fact that the speed of a vehicle is lower than the prescribed limits shall not relieve the driver from the duty to decrease speed when approaching and crossing an intersection, when approaching and going around a curve, when approaching a hill crest, when traveling upon any narrow or winding roadway, or when special hazards exist or may exist with respect to pedestrians or other traffic or by reason of weather or other roadway conditions, and speed shall be decreased as may be necessary to avoid colliding with any person, vehicle, or other conveyance on or entering the street in compliance with legal requirements and the duty of all persons to use due care. A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 136, ch. 99-248.



316.187 - Establishment of state speed zones.

316.187 Establishment of state speed zones.—

(1) Whenever the Department of Transportation determines, upon the basis of an engineering and traffic investigation, that any speed is greater or less than is reasonable or safe under the conditions found to exist at any intersection or other place, or upon any part of a highway outside of a municipality or upon any state roads, connecting links or extensions thereof within a municipality, the Department of Transportation may determine and declare a reasonable and safe speed limit thereat which shall be effective when appropriate signs giving notice thereof are erected at the intersection or other place or part of the highway.

(2)(a) The maximum allowable speed limit on limited access highways is 70 miles per hour.

(b) The maximum allowable speed limit on any other highway which is outside an urban area of 5,000 or more persons and which has at least four lanes divided by a median strip is 65 miles per hour.

(c) The Department of Transportation is authorized to set such maximum and minimum speed limits for travel over other roadways under its authority as it deems safe and advisable, not to exceed as a maximum limit 60 miles per hour.

(3) Violation of the speed limits established under this section must be cited as a moving violation, punishable as provided in chapter 318.

History.—s. 1, ch. 71-135; ss. 1, 18, ch. 76-31; s. 1, ch. 76-218; s. 1, ch. 77-174; s. 1, ch. 87-352; s. 9, ch. 93-164; s. 47, ch. 96-323; s. 21, ch. 96-350.

Note.—Former s. 316.181.



316.189 - Establishment of municipal and county speed zones.

316.189 Establishment of municipal and county speed zones.—

(1) MUNICIPAL SPEED.—The maximum speed within any municipality is 30 miles per hour. With respect to residence districts, a municipality may set a maximum speed limit of 20 or 25 miles per hour on local streets and highways after an investigation determines that such a limit is reasonable. It shall not be necessary to conduct a separate investigation for each residence district. A municipality may set speed zones altering the speed limit, both as to maximum, not to exceed 60 miles per hour, and minimum, after investigation determines such a change is reasonable and in conformity to criteria promulgated by the Department of Transportation, except that no changes shall be made on state highways or connecting links or extensions thereof, which shall be changed only by the Department of Transportation.

(2) SPEED ON COUNTY ROADS.—The maximum speed on any county-maintained road is:

(a) In any business or residence district, 30 miles per hour in the daytime or nighttime; provided that with respect to residence districts a county may set a maximum speed limit of 25 miles per hour after an investigation determines that such a limit is reasonable; and it shall not be necessary to conduct a separate investigation in each residence district.

(b) On any other part of a county road not a business or residence district, as set forth in s. 316.183.

However, the board of county commissioners may set speed zones altering such speeds, both as to maximum and minimum, after investigation determines such a change is reasonable and in conformity to criteria promulgated by the Department of Transportation, except that no such speed zone shall permit a speed of more than 60 miles per hour.

(3) POSTING OF SPEED LIMITS.—All speed zones shall be posted with clearly legible signs. No change in speeds from 30 miles per hour or from those established in s. 316.183 shall take effect until the zone is posted by the authority changing the speed pursuant to this section and s. 316.187. All signs which limit or establish speed limits, maximum and minimum, shall be so placed and so painted as to be plainly visible and legible in daylight or in darkness when illuminated by headlights.

(4) PENALTY.—Violation of the speed limits established under this section must be cited as a moving violation, punishable as provided in chapter 318.

History.—s. 1, ch. 71-135; ss. 1, 19, ch. 76-31; s. 2, ch. 76-218; s. 1, ch. 88-47; s. 22, ch. 90-227; s. 48, ch. 96-323; s. 22, ch. 96-350.

Note.—Former s. 316.182.



316.1893 - Establishment of enhanced penalty zones; designation.

316.1893 Establishment of enhanced penalty zones; designation.—

(1) It is the intent of the Legislature to prevent vehicular fatalities by prioritizing enforcement on segments of highways that have a high incidence of speeding-related crashes. Enforcement shall also be prioritized during the times that speeding-related crashes most often occur. The enforcement of these zones shall be in a way that maximizes public safety.

(2) The Department of Transportation, pursuant to the authority granted under s. 316.187, is authorized to set such maximum and minimum speed limits for travel within enhanced penalty zones as it deems safe and advisable.

(3) The Department of Transportation shall adopt a uniform system of traffic control devices for use in conjunction with enhanced penalty zones pursuant to the authority granted under s. 316.0745.

(4) A person may not drive a vehicle on a roadway designated as an enhanced penalty zone at a speed greater than that posted in the enhanced penalty zone in accordance with this section. A person who violates the speed limit within a legally posted enhanced penalty zone established under this section commits a moving violation, punishable as provided in chapter 318.

(5) The Department of Highway Safety and Motor Vehicles shall annually publish the date, time, and number of citations issued both in and outside enhanced penalty zones and shall make available statistical information based thereon as to the number and circumstances of traffic citations inside an enhanced penalty zone.

History.—s. 1, ch. 2006-296; s. 6, ch. 2011-3.



316.1895 - Establishment of school speed zones, enforcement; designation.

316.1895 Establishment of school speed zones, enforcement; designation.—

(1)(a) The Department of Transportation, pursuant to the authority granted under s. 316.0745, shall adopt a uniform system of traffic control devices and pedestrian control devices for use on the streets and highways in the state surrounding all schools, public and private.

(b) The Department of Transportation shall compile, publish, and transmit a manual containing all specifications and requirements with respect to the system of devices established pursuant to paragraph (a) to the governing body of each county and municipality in the state, and the Department of Transportation and each county and municipality in the state shall install and maintain such traffic and pedestrian control devices in conformity with such uniform system.

(2) Upon request from the appropriate local government, the Department of Transportation shall install and maintain such traffic and pedestrian control devices on state-maintained roads as prescribed in this section for all prekindergarten early-intervention schools that receive federal funding through the Headstart program.

(3)(a) A school zone located on a state-maintained primary or secondary road shall be maintained by the Department of Transportation. However, nothing herein shall prohibit the Department of Transportation from entering into agreements with counties or municipalities whereby the local governmental entities would maintain specified school zones on state-maintained primary or secondary roads.

(b) The county shall have the responsibility to maintain a school zone located outside of any municipality and on a county road.

(c) A municipality shall have the responsibility to maintain a school zone located in a municipality.

(d) For the purposes of this section, the term “maintained” with respect to any school zone means the care and maintenance of all school zone signs, markers, traffic control devices, and pedestrian control devices.

(4)(a) A school zone maintained by a county shall be periodically inspected by the county sheriff’s office or any other qualified agent to determine whether or not the school zone is being properly maintained.

(b) A school zone maintained by a municipality shall be periodically inspected by the municipal police department or any other qualified agent to determine whether or not the school zone is being properly maintained.

(5) A school zone speed limit may not be less than 15 miles per hour except by local regulation. No school zone speed limit shall be more than 20 miles per hour in an urbanized area, as defined in s. 334.03. Such speed limit may be in force only during those times 30 minutes before, during, and 30 minutes after the periods of time when pupils are arriving at a regularly scheduled breakfast program or a regularly scheduled school session and leaving a regularly scheduled school session.

(6) Permanent signs designating school zones and school zone speed limits shall be uniform in size and color, and shall have the times during which the restrictive speed limit is enforced clearly designated thereon. Flashing beacons activated by a time clock, or other automatic device, or manually activated may be used as an alternative to posting the times during which the restrictive school speed limit is enforced. Beginning July 1, 2008, for any newly established school zone or any school zone in which the signing has been replaced, a sign stating “Speeding Fines Doubled” shall be installed within the school zone. The Department of Transportation shall establish adequate standards for the signs and flashing beacons.

(7) Portable signs designating school zones and school zone speed limits shall be uniform in size and color. Such signs shall be erected on the roadway only during those hours when pupils are arriving at and leaving regularly scheduled school sessions. The Department of Transportation shall establish adequate standards for the signs.

(8) Nothing herein shall prohibit the use of automatic traffic control devices for the control of vehicular and pedestrian traffic at school crossings.

(9) All flags, belts, apparel, and devices issued, supplied, or furnished to pupils or persons acting in the capacity of school safety patrols, special school police, or special police appointed to control and direct traffic at or near schools, when used during periods of darkness, shall be made at least in part with retroreflective materials so as to be visible at night at 300 feet to approaching motorists when viewed under lawful low-beam headlights.

(10) A person may not drive a vehicle on a roadway designated as a school zone at a speed greater than that posted in the school zone in accordance with this section. Violation of the speed limits established pursuant to this section must be cited as a moving violation, punishable as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 73-161; s. 1, ch. 74-63; s. 1, ch. 74-366; ss. 1, 19, ch. 76-31; s. 2, ch. 76-159; s. 1, ch. 91-124; s. 23, ch. 96-350; s. 137, ch. 99-248; s. 10, ch. 99-385; s. 1, ch. 2003-40; s. 3, ch. 2008-176.

Note.—Former s. 316.184.



316.1905 - Electrical, mechanical, or other speed calculating devices; power of arrest; evidence.

316.1905 Electrical, mechanical, or other speed calculating devices; power of arrest; evidence.—

(1) Whenever any peace officer engaged in the enforcement of the motor vehicle laws of this state uses an electronic, electrical, mechanical, or other device used to determine the speed of a motor vehicle on any highway, road, street, or other public way, such device shall be of a type approved by the department and shall have been tested to determine that it is operating accurately. Tests for this purpose shall be made not less than once each 6 months, according to procedures and at regular intervals of time prescribed by the department.

(2) Any police officer, upon receiving information relayed to him or her from a fellow officer stationed on the ground or in the air operating such a device that a driver of a vehicle has violated the speed laws of this state, may arrest the driver for violation of said laws where reasonable and proper identification of the vehicle and the speed of same has been communicated to the arresting officer.

(3)(a) A witness otherwise qualified to testify shall be competent to give testimony against an accused violator of the motor vehicle laws of this state when such testimony is derived from the use of such an electronic, electrical, mechanical, or other device used in the calculation of speed, upon showing that the speed calculating device which was used had been tested. However, the operator of any visual average speed computer device shall first be certified as a competent operator of such device by the department.

(b) Upon the production of a certificate, signed and witnessed, showing that such device was tested within the time period specified and that such device was working properly, a presumption is established to that effect unless the contrary shall be established by competent evidence.

(c) Any person accused pursuant to the provisions of this section shall be entitled to have the officer actually operating the device appear in court and testify upon oral or written motion.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 313, ch. 95-148.

Note.—Former s. 316.058.



316.1906 - Radar speed-measuring devices; evidence, admissibility.

316.1906 Radar speed-measuring devices; evidence, admissibility.—

(1) DEFINITIONS.—

(a) “Audio Doppler” means a backup audible signal that translates the radar’s Doppler shift into a tone which can be heard by the radar operator.

(b) “Audio warning tone” refers to an auxiliary radar device which alerts the operator, by means of an audible tone, to the presence of a speed registration above a preset level.

(c) “Automatic speed lock” refers to an auxiliary radar device which immediately holds any speed reading obtained above a preset level.

(d) “Officer” means any:

1. “Law enforcement officer” who is elected, appointed, or employed full time by any municipality or the state or any political subdivision thereof; who is vested with the authority to bear arms and make arrests; and whose primary responsibility is the prevention and detection of crime or the enforcement of the penal, criminal, traffic, or highway laws of the state;

2. “Part-time law enforcement officer” who is employed or appointed less than full time, as defined by an employing agency, with or without compensation; who is vested with authority to bear arms and make arrests; and whose primary responsibility is the prevention and detection of crime or the enforcement of the penal, criminal, traffic, or highway laws of the state; or

3. “Auxiliary law enforcement officer” who is employed or appointed, with or without compensation; who aids or assists a full-time or part-time law enforcement officer; and who, while under the direct supervision of a full-time or part-time law enforcement officer, has the authority to arrest and perform law enforcement functions.

(e) “Radar” means law enforcement speed radar, any laser-based or microwave-based speed-measurement system employed by a law enforcement agency to detect the speed of motorists.

(2) Evidence of the speed of a vehicle measured by any radar speed-measuring device shall be inadmissible in any proceeding with respect to an alleged violation of provisions of law regulating the lawful speed of vehicles, unless such evidence of speed is obtained by an officer who:

(a) Has satisfactorily completed the radar training course established by the Criminal Justice Standards and Training Commission pursuant to s. 943.17(1)(b).

(b) Has made an independent visual determination that the vehicle is operating in excess of the applicable speed limit.

(c) Has written a citation based on evidence obtained from radar when conditions permit the clear assignment of speed to a single vehicle.

(d) Is using radar which has no automatic speed locks and no audio alarms, unless disconnected or deactivated.

(e) Is operating radar with audio Doppler engaged.

(f) Is using a radar unit which meets the minimum design criteria for such units established by the Department of Highway Safety and Motor Vehicles.

History.—s. 1, ch. 80-276; s. 24, ch. 84-258; s. 1, ch. 92-193.



316.191 - Racing on highways.

316.191 Racing on highways.—

(1) As used in this section, the term:

(a) “Conviction” means a determination of guilt that is the result of a plea or trial, regardless of whether adjudication is withheld.

(b) “Drag race” means the operation of two or more motor vehicles from a point side by side at accelerating speeds in a competitive attempt to outdistance each other, or the operation of one or more motor vehicles over a common selected course, from the same point to the same point, for the purpose of comparing the relative speeds or power of acceleration of such motor vehicle or motor vehicles within a certain distance or time limit.

(c) “Race” means the use of one or more motor vehicles in competition, arising from a challenge to demonstrate superiority of a motor vehicle or driver and the acceptance or competitive response to that challenge, either through a prior arrangement or in immediate response, in which the competitor attempts to outgain or outdistance another motor vehicle, to prevent another motor vehicle from passing, to arrive at a given destination ahead of another motor vehicle or motor vehicles, or to test the physical stamina or endurance of drivers over long-distance driving routes. A race may be prearranged or may occur through a competitive response to conduct on the part of one or more drivers which, under the totality of the circumstances, can reasonably be interpreted as a challenge to race.

(d) “Spectator” means any person who is knowingly present at and views a drag race, when such presence is the result of an affirmative choice to attend or participate in the race. For purposes of determining whether or not an individual is a spectator, finders of fact shall consider the relationship between the racer and the individual, evidence of gambling or betting on the outcome of the race, and any other factor that would tend to show knowing attendance or participation.

(2) A person may not:

(a) Drive any motor vehicle, including any motorcycle, in any race, speed competition or contest, drag race or acceleration contest, test of physical endurance, or exhibition of speed or acceleration or for the purpose of making a speed record on any highway, roadway, or parking lot;

(b) In any manner participate in, coordinate, facilitate, or collect moneys at any location for any such race, competition, contest, test, or exhibition;

(c) Knowingly ride as a passenger in any such race, competition, contest, test, or exhibition; or

(d) Purposefully cause the movement of traffic to slow or stop for any such race, competition, contest, test, or exhibition.

(3)(a) Any person who violates subsection (2) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person who violates subsection (2) shall pay a fine of not less than $500 and not more than $1,000, and the department shall revoke the driver license of a person so convicted for 1 year. A hearing may be requested pursuant to s. 322.271.

(b) Any person who commits a second violation of subsection (2) within 5 years after the date of a prior violation that resulted in a conviction for a violation of subsection (2) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and shall pay a fine of not less than $1,000 and not more than $3,000. The department shall also revoke the driver license of that person for 2 years. A hearing may be requested pursuant to s. 322.271.

(c) Any person who commits a third or subsequent violation of subsection (2) within 5 years after the date of a prior violation that resulted in a conviction for a violation of subsection (2) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and shall pay a fine of not less than $2,000 and not more than $5,000. The department shall also revoke the driver license of that person for 4 years. A hearing may be requested pursuant to s. 322.271.

(d) In any case charging a violation of subsection (2), the court shall be provided a copy of the driving record of the person charged and may obtain any records from any other source to determine if one or more prior convictions of the person for a violation of subsection (2) have occurred within 5 years prior to the charged offense.

(4)(a) A person may not be a spectator at any drag race prohibited under subsection (2).

(b) A person who violates paragraph (a) commits a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

(5) Whenever a law enforcement officer determines that a person was engaged in a drag race or race, as described in subsection (1), the officer may immediately arrest and take such person into custody. The court may enter an order of impoundment or immobilization as a condition of incarceration or probation. Within 7 business days after the date the court issues the order of impoundment or immobilization, the clerk of the court must send notice by certified mail, return receipt requested, to the registered owner of the motor vehicle, if the registered owner is a person other than the defendant, and to each person of record claiming a lien against the motor vehicle.

(a) Notwithstanding any provision of law to the contrary, the impounding agency shall release a motor vehicle under the conditions provided in s. 316.193(6)(e), (f), (g), and (h), if the owner or agent presents a valid driver license at the time of pickup of the motor vehicle.

(b) All costs and fees for the impoundment or immobilization, including the cost of notification, must be paid by the owner of the motor vehicle or, if the motor vehicle is leased or rented, by the person leasing or renting the motor vehicle, unless the impoundment or immobilization order is dismissed. All provisions of s. 713.78 shall apply.

(c) Any motor vehicle used in violation of subsection (2) may be impounded for a period of 30 business days if a law enforcement officer has arrested and taken a person into custody pursuant to this subsection and the person being arrested is the registered owner or coowner of the motor vehicle. If the arresting officer finds that the criteria of this paragraph are met, the officer may immediately impound the motor vehicle. The law enforcement officer shall notify the Department of Highway Safety and Motor Vehicles of any impoundment for violation of this subsection in accordance with procedures established by the department. Paragraphs (a) and (b) shall be applicable to such impoundment.

(6) Any motor vehicle used in violation of subsection (2) by any person within 5 years after the date of a prior conviction of that person for a violation under subsection (2) may be seized and forfeited as provided by the Florida Contraband Forfeiture Act. This subsection shall only be applicable if the owner of the motor vehicle is the person charged with violating subsection (2).

(7) This section does not apply to licensed or duly authorized racetracks, drag strips, or other designated areas set aside by proper authorities for such purposes.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 138, ch. 99-248; s. 1, ch. 2002-251; s. 1, ch. 2005-226; s. 4, ch. 2008-176; ss. 28, 29, ch. 2009-85; s. 2, ch. 2010-189.

Note.—Former s. 316.186.



316.192 - Reckless driving.

316.192 Reckless driving.—

(1)(a) Any person who drives any vehicle in willful or wanton disregard for the safety of persons or property is guilty of reckless driving.

(b) Fleeing a law enforcement officer in a motor vehicle is reckless driving per se.

(2) Except as provided in subsection (3), any person convicted of reckless driving shall be punished:

(a) Upon a first conviction, by imprisonment for a period of not more than 90 days or by fine of not less than $25 nor more than $500, or by both such fine and imprisonment.

(b) On a second or subsequent conviction, by imprisonment for not more than 6 months or by a fine of not less than $50 nor more than $1,000, or by both such fine and imprisonment.

(3) Any person:

(a) Who is in violation of subsection (1);

(b) Who operates a vehicle; and

(c) Who, by reason of such operation, causes:

1. Damage to the property or person of another commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

2. Serious bodily injury to another commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The term “serious bodily injury” means an injury to another person, which consists of a physical condition that creates a substantial risk of death, serious personal disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

(4) Notwithstanding any other provision of this section, $5 shall be added to a fine imposed pursuant to this section. The clerk shall remit the $5 to the Department of Revenue for deposit in the Emergency Medical Services Trust Fund.

(5) In addition to any other penalty provided under this section, if the court has reasonable cause to believe that the use of alcohol, chemical substances set forth in s. 877.111, or substances controlled under chapter 893 contributed to a violation of this section, the court shall direct the person so convicted to complete a DUI program substance abuse education course and evaluation as provided in s. 316.193(5) within a reasonable period of time specified by the court. If the DUI program conducting such course and evaluation refers the person to an authorized substance abuse treatment provider for substance abuse evaluation and treatment, the directive of the court requiring completion of such course, evaluation, and treatment shall be enforced as provided in s. 322.245. The referral to treatment resulting from the DUI program evaluation may not be waived without a supporting independent psychosocial evaluation conducted by an authorized substance abuse treatment provider, appointed by the court, which shall have access to the DUI program psychosocial evaluation before the independent psychosocial evaluation is conducted. The court shall review the results and recommendations of both evaluations before determining the request for waiver. The offender shall bear the full cost of this procedure. If a person directed to a DUI program substance abuse education course and evaluation or referred to treatment under this subsection fails to report for or complete such course, evaluation, or treatment, the DUI program shall notify the court and the department of the failure. Upon receipt of such notice, the department shall cancel the person’s driving privilege, notwithstanding the terms of the court order or any suspension or revocation of the driving privilege. The department may reinstate the driving privilege upon verification from the DUI program that the education, evaluation, and treatment are completed. The department may temporarily reinstate the driving privilege on a restricted basis upon verification that the offender is currently participating in treatment and has completed the DUI education course and evaluation requirement. If the DUI program notifies the department of the second failure to complete treatment, the department shall reinstate the driving privilege only after notice of successful completion of treatment from the DUI program.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 23, ch. 85-167; s. 1, ch. 85-337; s. 1, ch. 88-5; s. 17, ch. 91-255; s. 31, ch. 92-78; s. 10, ch. 94-306; s. 4, ch. 99-234; s. 9, ch. 2001-122; s. 1, ch. 2001-147; s. 9, ch. 2006-290.

Note.—Former s. 316.029.



316.1923 - Aggressive careless driving.

316.1923 Aggressive careless driving.—“Aggressive careless driving” means committing two or more of the following acts simultaneously or in succession:

(1) Exceeding the posted speed as defined in s. 322.27(3)(d)5.b.

(2) Unsafely or improperly changing lanes as defined in s. 316.085.

(3) Following another vehicle too closely as defined in s. 316.0895(1).

(4) Failing to yield the right-of-way as defined in s. 316.079, s. 316.0815, or s. 316.123.

(5) Improperly passing as defined in s. 316.083, s. 316.084, or s. 316.085.

(6) Violating traffic control and signal devices as defined in ss. 316.074 and 316.075.

History.—s. 5, ch. 2001-147.



316.1925 - Careless driving.

316.1925 Careless driving.—

(1) Any person operating a vehicle upon the streets or highways within the state shall drive the same in a careful and prudent manner, having regard for the width, grade, curves, corners, traffic, and all other attendant circumstances, so as not to endanger the life, limb, or property of any person. Failure to drive in such manner shall constitute careless driving and a violation of this section.

(2) Any person who violates this section shall be cited for a moving violation, punishable as provided in chapter 318.

History.—s. 1, ch. 71-135; ss. 1, 6, ch. 76-31; s. 24, ch. 96-350.

Note.—Former s. 316.030.



316.1926 - Additional offenses.

316.1926 Additional offenses.—

(1) A person who violates the provisions of s. 316.2085(2) or (3) shall be cited for a moving violation, punishable as provided in chapter 318.

(2) A person who exceeds the speed limit in excess of 50 miles per hour or more in violation of s. 316.183(2), s. 316.187, or s. 316.189 shall be cited for a moving violation, punishable as provided in chapter 318.

History.—s. 1, ch. 2008-117.



316.193 - Driving under the influence; penalties.

316.193 Driving under the influence; penalties.—

(1) A person is guilty of the offense of driving under the influence and is subject to punishment as provided in subsection (2) if the person is driving or in actual physical control of a vehicle within this state and:

(a) The person is under the influence of alcoholic beverages, any chemical substance set forth in s. 877.111, or any substance controlled under chapter 893, when affected to the extent that the person’s normal faculties are impaired;

(b) The person has a blood-alcohol level of 0.08 or more grams of alcohol per 100 milliliters of blood; or

(c) The person has a breath-alcohol level of 0.08 or more grams of alcohol per 210 liters of breath.

(2)(a) Except as provided in paragraph (b), subsection (3), or subsection (4), any person who is convicted of a violation of subsection (1) shall be punished:

1. By a fine of:

a. Not less than $500 or more than $1,000 for a first conviction.

b. Not less than $1,000 or more than $2,000 for a second conviction; and

2. By imprisonment for:

a. Not more than 6 months for a first conviction.

b. Not more than 9 months for a second conviction.

3. For a second conviction, by mandatory placement for a period of at least 1 year, at the convicted person’s sole expense, of an ignition interlock device approved by the department in accordance with s. 316.1938 upon all vehicles that are individually or jointly leased or owned and routinely operated by the convicted person, when the convicted person qualifies for a permanent or restricted license. The installation of such device may not occur before July 1, 2003.

(b)1. Any person who is convicted of a third violation of this section for an offense that occurs within 10 years after a prior conviction for a violation of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. In addition, the court shall order the mandatory placement for a period of not less than 2 years, at the convicted person’s sole expense, of an ignition interlock device approved by the department in accordance with s. 316.1938 upon all vehicles that are individually or jointly leased or owned and routinely operated by the convicted person, when the convicted person qualifies for a permanent or restricted license. The installation of such device may not occur before July 1, 2003.

2. Any person who is convicted of a third violation of this section for an offense that occurs more than 10 years after the date of a prior conviction for a violation of this section shall be punished by a fine of not less than $2,000 or more than $5,000 and by imprisonment for not more than 12 months. In addition, the court shall order the mandatory placement for a period of at least 2 years, at the convicted person’s sole expense, of an ignition interlock device approved by the department in accordance with s. 316.1938 upon all vehicles that are individually or jointly leased or owned and routinely operated by the convicted person, when the convicted person qualifies for a permanent or restricted license. The installation of such device may not occur before July 1, 2003.

3. Any person who is convicted of a fourth or subsequent violation of this section, regardless of when any prior conviction for a violation of this section occurred, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. However, the fine imposed for such fourth or subsequent violation may be not less than $2,000.

(c) In addition to the penalties in paragraph (a), the court may order placement, at the convicted person’s sole expense, of an ignition interlock device approved by the department in accordance with s. 316.1938 for at least 6 continuous months upon all vehicles that are individually or jointly leased or owned and routinely operated by the convicted person if, at the time of the offense, the person had a blood-alcohol level or breath-alcohol level of .08 or higher.

(3) Any person:

(a) Who is in violation of subsection (1);

(b) Who operates a vehicle; and

(c) Who, by reason of such operation, causes or contributes to causing:

1. Damage to the property or person of another commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

2. Serious bodily injury to another, as defined in s. 316.1933, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. The death of any human being or unborn child commits DUI manslaughter, and commits:

a. A felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

b. A felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if:

(I) At the time of the crash, the person knew, or should have known, that the crash occurred; and

(II) The person failed to give information and render aid as required by s. 316.062.

For purposes of this subsection, the term “unborn child” has the same meaning as provided in s. 775.021(5). A person who is convicted of DUI manslaughter shall be sentenced to a mandatory minimum term of imprisonment of 4 years.

(4) Any person who is convicted of a violation of subsection (1) and who has a blood-alcohol level or breath-alcohol level of 0.15 or higher, or any person who is convicted of a violation of subsection (1) and who at the time of the offense was accompanied in the vehicle by a person under the age of 18 years, shall be punished:

(a) By a fine of:

1. Not less than $1,000 or more than $2,000 for a first conviction.

2. Not less than $2,000 or more than $4,000 for a second conviction.

3. Not less than $4,000 for a third or subsequent conviction.

(b) By imprisonment for:

1. Not more than 9 months for a first conviction.

2. Not more than 12 months for a second conviction.

For the purposes of this subsection, only the instant offense is required to be a violation of subsection (1) by a person who has a blood-alcohol level or breath-alcohol level of 0.15 or higher.

(c) In addition to the penalties in paragraphs (a) and (b), the court shall order the mandatory placement, at the convicted person’s sole expense, of an ignition interlock device approved by the department in accordance with s. 316.1938 upon all vehicles that are individually or jointly leased or owned and routinely operated by the convicted person for not less than 6 continuous months for the first offense and for not less than 2 continuous years for a second offense, when the convicted person qualifies for a permanent or restricted license.

(5) The court shall place all offenders convicted of violating this section on monthly reporting probation and shall require completion of a substance abuse course conducted by a DUI program licensed by the department under s. 322.292, which must include a psychosocial evaluation of the offender. If the DUI program refers the offender to an authorized substance abuse treatment provider for substance abuse treatment, in addition to any sentence or fine imposed under this section, completion of all such education, evaluation, and treatment is a condition of reporting probation. The offender shall assume reasonable costs for such education, evaluation, and treatment. The referral to treatment resulting from a psychosocial evaluation shall not be waived without a supporting independent psychosocial evaluation conducted by an authorized substance abuse treatment provider appointed by the court, which shall have access to the DUI program’s psychosocial evaluation before the independent psychosocial evaluation is conducted. The court shall review the results and recommendations of both evaluations before determining the request for waiver. The offender shall bear the full cost of this procedure. The term “substance abuse” means the abuse of alcohol or any substance named or described in Schedules I through V of s. 893.03. If an offender referred to treatment under this subsection fails to report for or complete such treatment or fails to complete the DUI program substance abuse education course and evaluation, the DUI program shall notify the court and the department of the failure. Upon receipt of the notice, the department shall cancel the offender’s driving privilege, notwithstanding the terms of the court order or any suspension or revocation of the driving privilege. The department may temporarily reinstate the driving privilege on a restricted basis upon verification from the DUI program that the offender is currently participating in treatment and the DUI education course and evaluation requirement has been completed. If the DUI program notifies the department of the second failure to complete treatment, the department shall reinstate the driving privilege only after notice of completion of treatment from the DUI program. The organization that conducts the substance abuse education and evaluation may not provide required substance abuse treatment unless a waiver has been granted to that organization by the department. A waiver may be granted only if the department determines, in accordance with its rules, that the service provider that conducts the substance abuse education and evaluation is the most appropriate service provider and is licensed under chapter 397 or is exempt from such licensure. A statistical referral report shall be submitted quarterly to the department by each organization authorized to provide services under this section.

(6) With respect to any person convicted of a violation of subsection (1), regardless of any penalty imposed pursuant to subsection (2), subsection (3), or subsection (4):

(a) For the first conviction, the court shall place the defendant on probation for a period not to exceed 1 year and, as a condition of such probation, shall order the defendant to participate in public service or a community work project for a minimum of 50 hours. The court may order a defendant to pay a fine of $10 for each hour of public service or community work otherwise required only if the court finds that the residence or location of the defendant at the time public service or community work is required or the defendant’s employment obligations would create an undue hardship for the defendant. However, the total period of probation and incarceration may not exceed 1 year. The court must also, as a condition of probation, order the impoundment or immobilization of the vehicle that was operated by or in the actual control of the defendant or any one vehicle registered in the defendant’s name at the time of impoundment or immobilization, for a period of 10 days or for the unexpired term of any lease or rental agreement that expires within 10 days. The impoundment or immobilization must not occur concurrently with the incarceration of the defendant. The impoundment or immobilization order may be dismissed in accordance with paragraph (e), paragraph (f), paragraph (g), or paragraph (h).

(b) For the second conviction for an offense that occurs within a period of 5 years after the date of a prior conviction for violation of this section, the court shall order imprisonment for not less than 10 days. The court must also, as a condition of probation, order the impoundment or immobilization of all vehicles owned by the defendant at the time of impoundment or immobilization, for a period of 30 days or for the unexpired term of any lease or rental agreement that expires within 30 days. The impoundment or immobilization must not occur concurrently with the incarceration of the defendant and must occur concurrently with the driver license revocation imposed under s. 322.28(2)(a)2. The impoundment or immobilization order may be dismissed in accordance with paragraph (e), paragraph (f), paragraph (g), or paragraph (h). At least 48 hours of confinement must be consecutive.

(c) For the third or subsequent conviction for an offense that occurs within a period of 10 years after the date of a prior conviction for violation of this section, the court shall order imprisonment for not less than 30 days. The court must also, as a condition of probation, order the impoundment or immobilization of all vehicles owned by the defendant at the time of impoundment or immobilization, for a period of 90 days or for the unexpired term of any lease or rental agreement that expires within 90 days. The impoundment or immobilization must not occur concurrently with the incarceration of the defendant and must occur concurrently with the driver license revocation imposed under s. 322.28(2)(a)3. The impoundment or immobilization order may be dismissed in accordance with paragraph (e), paragraph (f), paragraph (g), or paragraph (h). At least 48 hours of confinement must be consecutive.

(d) The court must at the time of sentencing the defendant issue an order for the impoundment or immobilization of a vehicle. The order of impoundment or immobilization must include the name and telephone numbers of all immobilization agencies meeting all of the conditions of subsection (13). Within 7 business days after the date that the court issues the order of impoundment or immobilization, the clerk of the court must send notice by certified mail, return receipt requested, to the registered owner of each vehicle, if the registered owner is a person other than the defendant, and to each person of record claiming a lien against the vehicle.

(e) A person who owns but was not operating the vehicle when the offense occurred may submit to the court a police report indicating that the vehicle was stolen at the time of the offense or documentation of having purchased the vehicle after the offense was committed from an entity other than the defendant or the defendant’s agent. If the court finds that the vehicle was stolen or that the sale was not made to circumvent the order and allow the defendant continued access to the vehicle, the order must be dismissed and the owner of the vehicle will incur no costs. If the court denies the request to dismiss the order of impoundment or immobilization, the petitioner may request an evidentiary hearing.

(f) A person who owns but was not operating the vehicle when the offense occurred, and whose vehicle was stolen or who purchased the vehicle after the offense was committed directly from the defendant or the defendant’s agent, may request an evidentiary hearing to determine whether the impoundment or immobilization should occur. If the court finds that either the vehicle was stolen or the purchase was made without knowledge of the offense, that the purchaser had no relationship to the defendant other than through the transaction, and that such purchase would not circumvent the order and allow the defendant continued access to the vehicle, the order must be dismissed and the owner of the vehicle will incur no costs.

(g) The court shall also dismiss the order of impoundment or immobilization of the vehicle if the court finds that the family of the owner of the vehicle has no other private or public means of transportation.

(h) The court may also dismiss the order of impoundment or immobilization of any vehicles that are owned by the defendant but that are operated solely by the employees of the defendant or any business owned by the defendant.

(i) The court may also dismiss the order of impoundment or immobilization if the defendant provides proof to the satisfaction of the court that a functioning, certified ignition interlock device has been installed upon all vehicles that are individually or jointly leased or owned and routinely operated by the convicted person.

(j)1. Notwithstanding the provisions of this section, s. 316.1937, and s. 322.2715 relating to ignition interlock devices required for second or subsequent offenders, in order to strengthen the pretrial and posttrial options available to prosecutors and judges, the court may order, if deemed appropriate, that a person participate in a qualified sobriety and drug monitoring program, as defined in subparagraph 2., in addition to the ignition interlock device requirement. Participation shall be at the person’s sole expense.

2. As used in this paragraph, the term “qualified sobriety and drug monitoring program” means an evidence-based program, approved by the department, in which participants are regularly tested for alcohol and drug use. As the court deems appropriate, the program may monitor alcohol or drugs through one or more of the following modalities: breath testing twice a day; continuous transdermal alcohol monitoring in cases of hardship; or random blood, breath, urine, or oral fluid testing. Testing modalities that provide the best ability to sanction a violation as close in time as reasonably feasible to the occurrence of the violation should be given preference. This paragraph does not preclude a court from ordering an ignition interlock device as a testing modality.

3. For purposes of this paragraph, the term “evidence-based program” means a program that satisfies the requirements of at least two of the following:

a. The program is included in the federal registry of evidence-based programs and practices.

b. The program has been reported in a peer-reviewed journal as having positive effects on the primary targeted outcome.

c. The program has been documented as effective by informed experts and other sources.

(k) All costs and fees for the impoundment or immobilization, including the cost of notification, must be paid by the owner of the vehicle or, if the vehicle is leased or rented, by the person leasing or renting the vehicle, unless the impoundment or immobilization order is dismissed. All provisions of s. 713.78 shall apply. The costs and fees for the impoundment or immobilization must be paid directly to the person impounding or immobilizing the vehicle.

(l) The person who owns a vehicle that is impounded or immobilized under this paragraph, or a person who has a lien of record against such a vehicle and who has not requested a review of the impoundment pursuant to paragraph (e), paragraph (f), or paragraph (g), may, within 10 days after the date that person has knowledge of the location of the vehicle, file a complaint in the county in which the owner resides to determine whether the vehicle was wrongfully taken or withheld from the owner or lienholder. Upon the filing of a complaint, the owner or lienholder may have the vehicle released by posting with the court a bond or other adequate security equal to the amount of the costs and fees for impoundment or immobilization, including towing or storage, to ensure the payment of such costs and fees if the owner or lienholder does not prevail. When the bond is posted and the fee is paid as set forth in s. 28.24, the clerk of the court shall issue a certificate releasing the vehicle. At the time of release, after reasonable inspection, the owner or lienholder must give a receipt to the towing or storage company indicating any loss or damage to the vehicle or to the contents of the vehicle.

(m) A defendant, in the court’s discretion, may be required to serve all or any portion of a term of imprisonment to which the defendant has been sentenced pursuant to this section in a residential alcoholism treatment program or a residential drug abuse treatment program. Any time spent in such a program must be credited by the court toward the term of imprisonment.

For the purposes of this section, any conviction for a violation of s. 327.35; a previous conviction for the violation of former s. 316.1931, former s. 860.01, or former s. 316.028; or a previous conviction outside this state for driving under the influence, driving while intoxicated, driving with an unlawful blood-alcohol level, driving with an unlawful breath-alcohol level, or any other similar alcohol-related or drug-related traffic offense, is also considered a previous conviction for violation of this section. However, in satisfaction of the fine imposed pursuant to this section, the court may, upon a finding that the defendant is financially unable to pay either all or part of the fine, order that the defendant participate for a specified additional period of time in public service or a community work project in lieu of payment of that portion of the fine which the court determines the defendant is unable to pay. In determining such additional sentence, the court shall consider the amount of the unpaid portion of the fine and the reasonable value of the services to be ordered; however, the court may not compute the reasonable value of services at a rate less than the federal minimum wage at the time of sentencing.

(7) A conviction under this section does not bar any civil suit for damages against the person so convicted.

(8) At the arraignment, or in conjunction with any notice of arraignment provided by the clerk of the court, the clerk shall provide any person charged with a violation of this section with notice that upon conviction the court shall suspend or revoke the offender’s driver license and that the offender should make arrangements for transportation at any proceeding in which the court may take such action. Failure to provide such notice does not affect the court’s suspension or revocation of the offender’s driver license.

(9) A person who is arrested for a violation of this section may not be released from custody:

(a) Until the person is no longer under the influence of alcoholic beverages, any chemical substance set forth in s. 877.111, or any substance controlled under chapter 893 and affected to the extent that his or her normal faculties are impaired;

(b) Until the person’s blood-alcohol level or breath-alcohol level is less than 0.05; or

(c) Until 8 hours have elapsed from the time the person was arrested.

(10) The rulings of the Department of Highway Safety and Motor Vehicles under s. 322.2615 shall not be considered in any trial for a violation of this section. Testimony or evidence from the administrative proceedings or any written statement submitted by a person in his or her request for administrative review is inadmissible into evidence or for any other purpose in any criminal proceeding, unless timely disclosed in criminal discovery pursuant to Rule 3.220, Florida Rules of Criminal Procedure.

(11) The Department of Highway Safety and Motor Vehicles is directed to adopt rules providing for the implementation of the use of ignition interlock devices.

(12) If the records of the Department of Highway Safety and Motor Vehicles show that the defendant has been previously convicted of the offense of driving under the influence, that evidence is sufficient by itself to establish that prior conviction for driving under the influence. However, such evidence may be contradicted or rebutted by other evidence. This presumption may be considered along with any other evidence presented in deciding whether the defendant has been previously convicted of the offense of driving under the influence.

(13) If personnel of the circuit court or the sheriff do not immobilize vehicles, only immobilization agencies that meet the conditions of this subsection shall immobilize vehicles in that judicial circuit.

(a) The immobilization agency responsible for immobilizing vehicles in that judicial circuit shall be subject to strict compliance with all of the following conditions and restrictions:

1. Any immobilization agency engaged in the business of immobilizing vehicles shall provide to the clerk of the court a signed affidavit attesting that the agency:

a. Has verifiable experience in immobilizing vehicles;

b. Maintains accurate and complete records of all payments for the immobilization, copies of all documents pertaining to the court’s order of impoundment or immobilization, and any other documents relevant to each immobilization. Such records must be maintained by the immobilization agency for at least 3 years; and

c. Employs and assigns persons to immobilize vehicles that meet the requirements established in subparagraph 2.

2. The person who immobilizes a vehicle must:

a. Not have been adjudicated incapacitated under s. 744.331, or a similar statute in another state, unless his or her capacity has been judicially restored; involuntarily placed in a treatment facility for the mentally ill under chapter 394, or a similar law in any other state, unless his or her competency has been judicially restored; or diagnosed as having an incapacitating mental illness unless a psychologist or psychiatrist licensed in this state certifies that he or she does not currently suffer from the mental illness.

b. Not be a chronic and habitual user of alcoholic beverages to the extent that his or her normal faculties are impaired; not have been committed under chapter 397, former chapter 396, or a similar law in any other state; not have been found to be a habitual offender under s. 856.011(3), or a similar law in any other state; or not have had any convictions under this section, or a similar law in any other state, within 2 years before the affidavit is submitted.

c. Not have been committed for controlled substance abuse or have been found guilty of a crime under chapter 893, or a similar law in any other state, relating to controlled substances in any other state.

d. Not have been found guilty of or entered a plea of guilty or nolo contendere to, regardless of adjudication, or been convicted of a felony, unless his or her civil rights have been restored.

e. Be a citizen or legal resident alien of the United States or have been granted authorization to seek employment in this country by the United States Bureau of Citizenship and Immigration Services.

(b) The immobilization agency shall conduct a state criminal history check through the Florida Department of Law Enforcement to ensure that the person hired to immobilize a vehicle meets the requirements in sub-subparagraph (a)2.d.

(c) A person who violates paragraph (a) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(14) As used in this chapter, the term:

(a) “Immobilization,” “immobilizing,” or “immobilize” means the act of installing a vehicle antitheft device on the steering wheel of a vehicle, the act of placing a tire lock or wheel clamp on a vehicle, or a governmental agency’s act of taking physical possession of the license tag and vehicle registration rendering a vehicle legally inoperable to prevent any person from operating the vehicle pursuant to an order of impoundment or immobilization under subsection (6).

(b) “Immobilization agency” or “immobilization agencies” means any person, firm, company, agency, organization, partnership, corporation, association, trust, or other business entity of any kind whatsoever that meets all of the conditions of subsection (13).

(c) “Impoundment,” “impounding,” or “impound” means the act of storing a vehicle at a storage facility pursuant to an order of impoundment or immobilization under subsection (6) where the person impounding the vehicle exercises control, supervision, and responsibility over the vehicle.

(d) “Person” means any individual, firm, company, agency, organization, partnership, corporation, association, trust, or other business entity of any kind whatsoever.

History.—s. 1, ch. 71-135; s. 19, ch. 73-331; s. 1, ch. 74-384; s. 1, ch. 76-31; s. 1, ch. 79-408; s. 1, ch. 80-343; s. 2, ch. 82-155; s. 1, ch. 82-403; s. 2, ch. 83-187; s. 1, ch. 83-228; s. 1, ch. 84-359; s. 24, ch. 85-167; s. 2, ch. 85-337; s. 1, ch. 86-296; s. 2, ch. 88-5; s. 5, ch. 88-82; s. 8, ch. 88-196; s. 8, ch. 88-324; s. 60, ch. 88-381; s. 7, ch. 89-3; ss. 1, 18, ch. 91-255; s. 32, ch. 92-78; ss. 1, 11, ch. 93-124; s. 3, ch. 93-246; s. 1, ch. 94-324; s. 895, ch. 95-148; s. 1, ch. 95-186; s. 4, ch. 95-333; s. 12, ch. 95-408; s. 3, ch. 96-330; s. 2, ch. 96-413; s. 48, ch. 97-100; s. 97, ch. 97-264; s. 25, ch. 97-271; ss. 6, 13, ch. 98-324; s. 5, ch. 99-234; s. 139, ch. 99-248; s. 4, ch. 2000-313; s. 10, ch. 2000-320; s. 2, ch. 2002-78; s. 1, ch. 2002-263; s. 1, ch. 2004-379; s. 1, ch. 2005-119; s. 3, ch. 2007-211; s. 29, ch. 2008-111; s. 5, ch. 2008-176; s. 5, ch. 2009-138; s. 10, ch. 2009-206; s. 5, ch. 2010-223; s. 3, ch. 2014-194; s. 8, ch. 2014-216; s. 3, ch. 2015-34; s. 12, ch. 2016-105.

Note.—Former s. 316.028.



316.1932 - Tests for alcohol, chemical substances, or controlled substances; implied consent; refusal.

316.1932 Tests for alcohol, chemical substances, or controlled substances; implied consent; refusal.—

(1)(a)1.a. Any person who accepts the privilege extended by the laws of this state of operating a motor vehicle within this state is, by so operating such vehicle, deemed to have given his or her consent to submit to an approved chemical test or physical test including, but not limited to, an infrared light test of his or her breath for the purpose of determining the alcoholic content of his or her blood or breath if the person is lawfully arrested for any offense allegedly committed while the person was driving or was in actual physical control of a motor vehicle while under the influence of alcoholic beverages. The chemical or physical breath test must be incidental to a lawful arrest and administered at the request of a law enforcement officer who has reasonable cause to believe such person was driving or was in actual physical control of the motor vehicle within this state while under the influence of alcoholic beverages. The administration of a breath test does not preclude the administration of another type of test. The person shall be told that his or her failure to submit to any lawful test of his or her breath will result in the suspension of the person’s privilege to operate a motor vehicle for a period of 1 year for a first refusal, or for a period of 18 months if the driving privilege of such person has been previously suspended as a result of a refusal to submit to such a test or tests, and shall also be told that if he or she refuses to submit to a lawful test of his or her breath and his or her driving privilege has been previously suspended for a prior refusal to submit to a lawful test of his or her breath, urine, or blood, he or she commits a misdemeanor in addition to any other penalties. The refusal to submit to a chemical or physical breath test upon the request of a law enforcement officer as provided in this section is admissible into evidence in any criminal proceeding.

b. Any person who accepts the privilege extended by the laws of this state of operating a motor vehicle within this state is, by so operating such vehicle, deemed to have given his or her consent to submit to a urine test for the purpose of detecting the presence of chemical substances as set forth in s. 877.111 or controlled substances if the person is lawfully arrested for any offense allegedly committed while the person was driving or was in actual physical control of a motor vehicle while under the influence of chemical substances or controlled substances. The urine test must be incidental to a lawful arrest and administered at a detention facility or any other facility, mobile or otherwise, which is equipped to administer such tests at the request of a law enforcement officer who has reasonable cause to believe such person was driving or was in actual physical control of a motor vehicle within this state while under the influence of chemical substances or controlled substances. The urine test shall be administered at a detention facility or any other facility, mobile or otherwise, which is equipped to administer such test in a reasonable manner that will ensure the accuracy of the specimen and maintain the privacy of the individual involved. The administration of a urine test does not preclude the administration of another type of test. The person shall be told that his or her failure to submit to any lawful test of his or her urine will result in the suspension of the person’s privilege to operate a motor vehicle for a period of 1 year for the first refusal, or for a period of 18 months if the driving privilege of such person has been previously suspended as a result of a refusal to submit to such a test or tests, and shall also be told that if he or she refuses to submit to a lawful test of his or her urine and his or her driving privilege has been previously suspended for a prior refusal to submit to a lawful test of his or her breath, urine, or blood, he or she commits a misdemeanor in addition to any other penalties. The refusal to submit to a urine test upon the request of a law enforcement officer as provided in this section is admissible into evidence in any criminal proceeding.

2. The Alcohol Testing Program within the Department of Law Enforcement is responsible for the regulation of the operation, inspection, and registration of breath test instruments utilized under the driving and boating under the influence provisions and related provisions located in this chapter and chapters 322 and 327. The program is responsible for the regulation of the individuals who operate, inspect, and instruct on the breath test instruments utilized in the driving and boating under the influence provisions and related provisions located in this chapter and chapters 322 and 327. The program is further responsible for the regulation of blood analysts who conduct blood testing to be utilized under the driving and boating under the influence provisions and related provisions located in this chapter and chapters 322 and 327. The program shall:

a. Establish uniform criteria for the issuance of permits to breath test operators, agency inspectors, instructors, blood analysts, and instruments.

b. Have the authority to permit breath test operators, agency inspectors, instructors, blood analysts, and instruments.

c. Have the authority to discipline and suspend, revoke, or renew the permits of breath test operators, agency inspectors, instructors, blood analysts, and instruments.

d. Establish uniform requirements for instruction and curricula for the operation and inspection of approved instruments.

e. Have the authority to specify one approved curriculum for the operation and inspection of approved instruments.

f. Establish a procedure for the approval of breath test operator and agency inspector classes.

g. Have the authority to approve or disapprove breath test instruments and accompanying paraphernalia for use pursuant to the driving and boating under the influence provisions and related provisions located in this chapter and chapters 322 and 327.

h. With the approval of the executive director of the Department of Law Enforcement, make and enter into contracts and agreements with other agencies, organizations, associations, corporations, individuals, or federal agencies as are necessary, expedient, or incidental to the performance of duties.

i. Issue final orders which include findings of fact and conclusions of law and which constitute final agency action for the purpose of chapter 120.

j. Enforce compliance with the provisions of this section through civil or administrative proceedings.

k. Make recommendations concerning any matter within the purview of this section, this chapter, chapter 322, or chapter 327.

l. Promulgate rules for the administration and implementation of this section, including definitions of terms.

m. Consult and cooperate with other entities for the purpose of implementing the mandates of this section.

n. Have the authority to approve the type of blood test utilized under the driving and boating under the influence provisions and related provisions located in this chapter and chapters 322 and 327.

o. Have the authority to specify techniques and methods for breath alcohol testing and blood testing utilized under the driving and boating under the influence provisions and related provisions located in this chapter and chapters 322 and 327.

p. Have the authority to approve repair facilities for the approved breath test instruments, including the authority to set criteria for approval.

Nothing in this section shall be construed to supersede provisions in this chapter and chapters 322 and 327. The specifications in this section are derived from the power and authority previously and currently possessed by the Department of Law Enforcement and are enumerated to conform with the mandates of chapter 99-379, Laws of Florida.

(b)1. The blood-alcohol level must be based upon grams of alcohol per 100 milliliters of blood. The breath-alcohol level must be based upon grams of alcohol per 210 liters of breath.

2. An analysis of a person’s breath, in order to be considered valid under this section, must have been performed substantially according to methods approved by the Department of Law Enforcement. For this purpose, the department may approve satisfactory techniques or methods. Any insubstantial differences between approved techniques and actual testing procedures in any individual case do not render the test or test results invalid.

(c) Any person who accepts the privilege extended by the laws of this state of operating a motor vehicle within this state is, by operating such vehicle, deemed to have given his or her consent to submit to an approved blood test for the purpose of determining the alcoholic content of the blood or a blood test for the purpose of determining the presence of chemical substances or controlled substances as provided in this section if there is reasonable cause to believe the person was driving or in actual physical control of a motor vehicle while under the influence of alcoholic beverages or chemical or controlled substances and the person appears for treatment at a hospital, clinic, or other medical facility and the administration of a breath or urine test is impractical or impossible. As used in this paragraph, the term “other medical facility” includes an ambulance or other medical emergency vehicle. The blood test shall be performed in a reasonable manner. Any person who is incapable of refusal by reason of unconsciousness or other mental or physical condition is deemed not to have withdrawn his or her consent to such test. A blood test may be administered whether or not the person is told that his or her failure to submit to such a blood test will result in the suspension of the person’s privilege to operate a motor vehicle upon the public highways of this state and that a refusal to submit to a lawful test of his or her blood, if his or her driving privilege has been previously suspended for refusal to submit to a lawful test of his or her breath, urine, or blood, is a misdemeanor. Any person who is capable of refusal shall be told that his or her failure to submit to such a blood test will result in the suspension of the person’s privilege to operate a motor vehicle for a period of 1 year for a first refusal, or for a period of 18 months if the driving privilege of the person has been suspended previously as a result of a refusal to submit to such a test or tests, and that a refusal to submit to a lawful test of his or her blood, if his or her driving privilege has been previously suspended for a prior refusal to submit to a lawful test of his or her breath, urine, or blood, is a misdemeanor. The refusal to submit to a blood test upon the request of a law enforcement officer is admissible in evidence in any criminal proceeding.

(d) If the arresting officer does not request a chemical or physical breath test of the person arrested for any offense allegedly committed while the person was driving or was in actual physical control of a motor vehicle while under the influence of alcoholic beverages or controlled substances, such person may request the arresting officer to have a chemical or physical test made of the arrested person’s breath or a test of the urine or blood for the purpose of determining the alcoholic content of the person’s blood or breath or the presence of chemical substances or controlled substances; and, if so requested, the arresting officer shall have the test performed.

(e)1. By applying for a driver license and by accepting and using a driver license, the person holding the driver license is deemed to have expressed his or her consent to the provisions of this section.

2. A nonresident or any other person driving in a status exempt from the requirements of the driver license law, by his or her act of driving in such exempt status, is deemed to have expressed his or her consent to the provisions of this section.

3. A warning of the consent provision of this section shall be printed on each new or renewed driver license.

(f)1. The tests determining the weight of alcohol in the defendant’s blood or breath shall be administered at the request of a law enforcement officer substantially in accordance with rules of the Department of Law Enforcement. Such rules must specify precisely the test or tests that are approved by the Department of Law Enforcement for reliability of result and ease of administration, and must provide an approved method of administration which must be followed in all such tests given under this section. However, the failure of a law enforcement officer to request the withdrawal of blood does not affect the admissibility of a test of blood withdrawn for medical purposes.

2.a. Only a physician, certified paramedic, registered nurse, licensed practical nurse, other personnel authorized by a hospital to draw blood, or duly licensed clinical laboratory director, supervisor, technologist, or technician, acting at the request of a law enforcement officer, may withdraw blood for the purpose of determining its alcoholic content or the presence of chemical substances or controlled substances therein. However, the failure of a law enforcement officer to request the withdrawal of blood does not affect the admissibility of a test of blood withdrawn for medical purposes.

b. Notwithstanding any provision of law pertaining to the confidentiality of hospital records or other medical records, if a health care provider, who is providing medical care in a health care facility to a person injured in a motor vehicle crash, becomes aware, as a result of any blood test performed in the course of that medical treatment, that the person’s blood-alcohol level meets or exceeds the blood-alcohol level specified in s. 316.193(1)(b), the health care provider may notify any law enforcement officer or law enforcement agency. Any such notice must be given within a reasonable time after the health care provider receives the test result. Any such notice shall be used only for the purpose of providing the law enforcement officer with reasonable cause to request the withdrawal of a blood sample pursuant to this section.

c. The notice shall consist only of the name of the person being treated, the name of the person who drew the blood, the blood-alcohol level indicated by the test, and the date and time of the administration of the test.

d. Nothing contained in s. 395.3025(4), s. 456.057, or any applicable practice act affects the authority to provide notice under this section, and the health care provider is not considered to have breached any duty owed to the person under s. 395.3025(4), s. 456.057, or any applicable practice act by providing notice or failing to provide notice. It shall not be a breach of any ethical, moral, or legal duty for a health care provider to provide notice or fail to provide notice.

e. A civil, criminal, or administrative action may not be brought against any person or health care provider participating in good faith in the provision of notice or failure to provide notice as provided in this section. Any person or health care provider participating in the provision of notice or failure to provide notice as provided in this section shall be immune from any civil or criminal liability and from any professional disciplinary action with respect to the provision of notice or failure to provide notice under this section. Any such participant has the same immunity with respect to participating in any judicial proceedings resulting from the notice or failure to provide notice.

3. The person tested may, at his or her own expense, have a physician, registered nurse, other personnel authorized by a hospital to draw blood, or duly licensed clinical laboratory director, supervisor, technologist, or technician, or other person of his or her own choosing administer an independent test in addition to the test administered at the direction of the law enforcement officer for the purpose of determining the amount of alcohol in the person’s blood or breath or the presence of chemical substances or controlled substances at the time alleged, as shown by chemical analysis of his or her blood or urine, or by chemical or physical test of his or her breath. The failure or inability to obtain an independent test by a person does not preclude the admissibility in evidence of the test taken at the direction of the law enforcement officer. The law enforcement officer shall not interfere with the person’s opportunity to obtain the independent test and shall provide the person with timely telephone access to secure the test, but the burden is on the person to arrange and secure the test at the person’s own expense.

4. Upon the request of the person tested, full information concerning the results of the test taken at the direction of the law enforcement officer shall be made available to the person or his or her attorney. Full information is limited to the following:

a. The type of test administered and the procedures followed.

b. The time of the collection of the blood or breath sample analyzed.

c. The numerical results of the test indicating the alcohol content of the blood and breath.

d. The type and status of any permit issued by the Department of Law Enforcement which was held by the person who performed the test.

e. If the test was administered by means of a breath testing instrument, the date of performance of the most recent required inspection of such instrument.

Full information does not include manuals, schematics, or software of the instrument used to test the person or any other material that is not in the actual possession of the state. Additionally, full information does not include information in the possession of the manufacturer of the test instrument.

5. A hospital, clinical laboratory, medical clinic, or similar medical institution or physician, certified paramedic, registered nurse, licensed practical nurse, other personnel authorized by a hospital to draw blood, or duly licensed clinical laboratory director, supervisor, technologist, or technician, or other person assisting a law enforcement officer does not incur any civil or criminal liability as a result of the withdrawal or analysis of a blood or urine specimen, or the chemical or physical test of a person’s breath pursuant to accepted medical standards when requested by a law enforcement officer, regardless of whether or not the subject resisted administration of the test.

(2) The results of any test administered pursuant to this section for the purpose of detecting the presence of any controlled substance shall not be admissible as evidence in a criminal prosecution for the possession of a controlled substance.

(3) Notwithstanding any provision of law pertaining to the confidentiality of hospital records or other medical records, information relating to the alcoholic content of the blood or breath or the presence of chemical substances or controlled substances in the blood obtained pursuant to this section shall be released to a court, prosecuting attorney, defense attorney, or law enforcement officer in connection with an alleged violation of s. 316.193 upon request for such information.

History.—s. 3, ch. 82-155; s. 3, ch. 82-403; s. 1, ch. 83-218; s. 4, ch. 83-228; s. 3, ch. 84-359; s. 2, ch. 86-296; s. 3, ch. 88-5; s. 1, ch. 88-82; s. 2, ch. 91-255; s. 20, ch. 92-58; s. 314, ch. 95-148; s. 4, ch. 96-330; s. 1, ch. 98-27; s. 6, ch. 2000-160; s. 1, ch. 2000-226; s. 2, ch. 2002-263; s. 1, ch. 2003-54; s. 33, ch. 2005-164; s. 1, ch. 2006-247.



316.1933 - Blood test for impairment or intoxication in cases of death or serious bodily injury; right to use reasonable force.

316.1933 Blood test for impairment or intoxication in cases of death or serious bodily injury; right to use reasonable force.—

(1)(a) If a law enforcement officer has probable cause to believe that a motor vehicle driven by or in the actual physical control of a person under the influence of alcoholic beverages, any chemical substances, or any controlled substances has caused the death or serious bodily injury of a human being, a law enforcement officer shall require the person driving or in actual physical control of the motor vehicle to submit to a test of the person’s blood for the purpose of determining the alcoholic content thereof or the presence of chemical substances as set forth in s. 877.111 or any substance controlled under chapter 893. The law enforcement officer may use reasonable force if necessary to require such person to submit to the administration of the blood test. The blood test shall be performed in a reasonable manner. Notwithstanding s. 316.1932, the testing required by this paragraph need not be incidental to a lawful arrest of the person.

(b) The term “serious bodily injury” means an injury to any person, including the driver, which consists of a physical condition that creates a substantial risk of death, serious personal disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

(2)(a) Only a physician, certified paramedic, registered nurse, licensed practical nurse, other personnel authorized by a hospital to draw blood, or duly licensed clinical laboratory director, supervisor, technologist, or technician, acting at the request of a law enforcement officer, may withdraw blood for the purpose of determining the alcoholic content thereof or the presence of chemical substances or controlled substances therein. However, the failure of a law enforcement officer to request the withdrawal of blood shall not affect the admissibility of a test of blood withdrawn for medical purposes.

1. Notwithstanding any provision of law pertaining to the confidentiality of hospital records or other medical records, if a health care provider, who is providing medical care in a health care facility to a person injured in a motor vehicle crash, becomes aware, as a result of any blood test performed in the course of that medical treatment, that the person’s blood-alcohol level meets or exceeds the blood-alcohol level specified in s. 316.193(1)(b), the health care provider may notify any law enforcement officer or law enforcement agency. Any such notice must be given within a reasonable time after the health care provider receives the test result. Any such notice shall be used only for the purpose of providing the law enforcement officer with reasonable cause to request the withdrawal of a blood sample pursuant to this section.

2. The notice shall consist only of the name of the person being treated, the name of the person who drew the blood, the blood-alcohol level indicated by the test, and the date and time of the administration of the test.

3. Nothing contained in s. 395.3025(4), s. 456.057, or any applicable practice act affects the authority to provide notice under this section, and the health care provider is not considered to have breached any duty owed to the person under s. 395.3025(4), s. 456.057, or any applicable practice act by providing notice or failing to provide notice. It shall not be a breach of any ethical, moral, or legal duty for a health care provider to provide notice or fail to provide notice.

4. A civil, criminal, or administrative action may not be brought against any person or health care provider participating in good faith in the provision of notice or failure to provide notice as provided in this section. Any person or health care provider participating in the provision of notice or failure to provide notice as provided in this section shall be immune from any civil or criminal liability and from any professional disciplinary action with respect to the provision of notice or failure to provide notice under this section. Any such participant has the same immunity with respect to participating in any judicial proceedings resulting from the notice or failure to provide notice.

(b) A chemical analysis of the person’s blood to determine the alcoholic content thereof must have been performed substantially in accordance with methods approved by the Department of Law Enforcement and by an individual possessing a valid permit issued by the department for this purpose. The Department of Law Enforcement may approve satisfactory techniques or methods, ascertain the qualifications and competence of individuals to conduct such analyses, and issue permits that are subject to termination or revocation at the discretion of the department. Any insubstantial differences between approved methods or techniques and actual testing procedures, or any insubstantial defects concerning the permit issued by the department, in any individual case, shall not render the test or test results invalid.

(c) No hospital, clinical laboratory, medical clinic, or similar medical institution or physician, certified paramedic, registered nurse, licensed practical nurse, other personnel authorized by a hospital to draw blood, or duly licensed clinical laboratory director, supervisor, technologist, or technician, or other person assisting a law enforcement officer shall incur any civil or criminal liability as a result of the withdrawal or analysis of a blood specimen pursuant to accepted medical standards when requested by a law enforcement officer, regardless of whether or not the subject resisted administration of the test.

(3)(a) Any criminal charge resulting from the incident giving rise to the officer’s demand for testing shall be tried concurrently with a charge of any violation arising out of the same incident, unless, in the discretion of the court, such charges should be tried separately. If such charges are tried separately, the fact that such person refused, resisted, obstructed, or opposed testing shall be admissible at the trial of the criminal offense which gave rise to the demand for testing.

(b) The results of any test administered pursuant to this section for the purpose of detecting the presence of any controlled substance shall not be admissible as evidence in a criminal prosecution for the possession of a controlled substance.

(4) Notwithstanding any provision of law pertaining to the confidentiality of hospital records or other medical records, information relating to the alcoholic content of the blood or the presence of chemical substances or controlled substances in the blood obtained pursuant to this section shall be released to a court, prosecuting attorney, defense attorney, or law enforcement officer in connection with an alleged violation of s. 316.193 upon request for such information.

History.—s. 4, ch. 82-155; s. 19, ch. 83-215; s. 4, ch. 84-359; s. 16, ch. 86-296; s. 4, ch. 88-5; s. 3, ch. 91-255; s. 21, ch. 92-58; s. 3, ch. 93-124; s. 315, ch. 95-148; s. 2, ch. 98-27; s. 7, ch. 2000-160; s. 3, ch. 2002-263.



316.1934 - Presumption of impairment; testing methods.

316.1934 Presumption of impairment; testing methods.—

(1) It is unlawful and punishable as provided in chapter 322 and in s. 316.193 for any person who is under the influence of alcoholic beverages or controlled substances, when affected to the extent that the person’s normal faculties are impaired or to the extent that the person is deprived of full possession of normal faculties, to drive or be in actual physical control of any motor vehicle within this state. Such normal faculties include, but are not limited to, the ability to see, hear, walk, talk, judge distances, drive an automobile, make judgments, act in emergencies, and, in general, normally perform the many mental and physical acts of daily life.

(2) At the trial of any civil or criminal action or proceeding arising out of acts alleged to have been committed by any person while driving, or in actual physical control of, a vehicle while under the influence of alcoholic beverages or controlled substances, when affected to the extent that the person’s normal faculties were impaired or to the extent that he or she was deprived of full possession of his or her normal faculties, the results of any test administered in accordance with s. 316.1932 or s. 316.1933 and this section are admissible into evidence when otherwise admissible, and the amount of alcohol in the person’s blood or breath at the time alleged, as shown by chemical analysis of the person’s blood, or by chemical or physical test of the person’s breath, gives rise to the following presumptions:

(a) If there was at that time a blood-alcohol level or breath-alcohol level of 0.05 or less, it is presumed that the person was not under the influence of alcoholic beverages to the extent that his or her normal faculties were impaired.

(b) If there was at that time a blood-alcohol level or breath-alcohol level in excess of 0.05 but less than 0.08, that fact does not give rise to any presumption that the person was or was not under the influence of alcoholic beverages to the extent that his or her normal faculties were impaired but may be considered with other competent evidence in determining whether the person was under the influence of alcoholic beverages to the extent that his or her normal faculties were impaired.

(c) If there was at that time a blood-alcohol level or breath-alcohol level of 0.08 or higher, that fact is prima facie evidence that the person was under the influence of alcoholic beverages to the extent that his or her normal faculties were impaired. Moreover, such person who has a blood-alcohol level or breath-alcohol level of 0.08 or higher is guilty of driving, or being in actual physical control of, a motor vehicle, with an unlawful blood-alcohol level or breath-alcohol level.

The presumptions provided in this subsection do not limit the introduction of any other competent evidence bearing upon the question of whether the person was under the influence of alcoholic beverages to the extent that his or her normal faculties were impaired.

(3) A chemical analysis of a person’s blood to determine alcoholic content or a chemical or physical test of a person’s breath, in order to be considered valid under this section, must have been performed substantially in accordance with methods approved by the Department of Law Enforcement and by an individual possessing a valid permit issued by the department for this purpose. Any insubstantial differences between approved techniques and actual testing procedures or any insubstantial defects concerning the permit issued by the department, in any individual case do not render the test or test results invalid. The Department of Law Enforcement may approve satisfactory techniques or methods, ascertain the qualifications and competence of individuals to conduct such analyses, and issue permits that are subject to termination or revocation in accordance with rules adopted by the department.

(4) Any person charged with a violation of s. 316.193, whether in a municipality or not, is entitled to trial by jury according to the Florida Rules of Criminal Procedure.

(5) An affidavit containing the results of any test of a person’s blood or breath to determine its alcohol content, as authorized by s. 316.1932 or s. 316.1933, is admissible in evidence under the exception to the hearsay rule in s. 90.803(8) for public records and reports. Such affidavit is admissible without further authentication and is presumptive proof of the results of an authorized test to determine alcohol content of the blood or breath if the affidavit discloses:

(a) The type of test administered and the procedures followed;

(b) The time of the collection of the blood or breath sample analyzed;

(c) The numerical results of the test indicating the alcohol content of the blood or breath;

(d) The type and status of any permit issued by the Department of Law Enforcement which was held by the person who performed the test; and

(e) If the test was administered by means of a breath testing instrument, the date of performance of the most recent required maintenance on such instrument.

The Department of Law Enforcement shall provide a form for the affidavit. Admissibility of the affidavit does not abrogate the right of the person tested to subpoena the person who administered the test for examination as an adverse witness at a civil or criminal trial or other proceeding.

(6) Nothing in this section prohibits the prosecution of a person under s. 322.62. The provisions of subsection (2) do not apply to such prosecution and the presumptions made pursuant to that subsection may not be introduced into evidence during such prosecution.

History.—ss. 2, 3, ch. 67-308; ss. 19, 35, ch. 69-106; ss. 3, 4, ch. 70-279; s. 1, ch. 70-439; s. 3, ch. 74-384; s. 42, ch. 76-31; s. 1, ch. 76-153; s. 51, ch. 77-147; s. 5, ch. 82-155; s. 2, ch. 83-218; s. 5, ch. 84-359; s. 17, ch. 86-296; s. 5, ch. 88-5; s. 2, ch. 88-82; s. 27, ch. 89-282; s. 4, ch. 91-255; s. 22, ch. 92-58; ss. 2, 4, ch. 93-124; s. 316, ch. 95-148; s. 5, ch. 96-330.

Note.—Former s. 322.262.



316.1935 - Fleeing or attempting to elude a law enforcement officer; aggravated fleeing or eluding.

316.1935 Fleeing or attempting to elude a law enforcement officer; aggravated fleeing or eluding.—

(1) It is unlawful for the operator of any vehicle, having knowledge that he or she has been ordered to stop such vehicle by a duly authorized law enforcement officer, willfully to refuse or fail to stop the vehicle in compliance with such order or, having stopped in knowing compliance with such order, willfully to flee in an attempt to elude the officer, and a person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any person who willfully flees or attempts to elude a law enforcement officer in an authorized law enforcement patrol vehicle, with agency insignia and other jurisdictional markings prominently displayed on the vehicle, with siren and lights activated commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any person who willfully flees or attempts to elude a law enforcement officer in an authorized law enforcement patrol vehicle, with agency insignia and other jurisdictional markings prominently displayed on the vehicle, with siren and lights activated, and during the course of the fleeing or attempted eluding:

(a) Drives at high speed, or in any manner which demonstrates a wanton disregard for the safety of persons or property, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Drives at high speed, or in any manner which demonstrates a wanton disregard for the safety of persons or property, and causes serious bodily injury or death to another person, including any law enforcement officer involved in pursuing or otherwise attempting to effect a stop of the person’s vehicle, commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Notwithstanding any other provision of law, the court shall sentence any person convicted of committing the offense described in this paragraph to a mandatory minimum sentence of 3 years imprisonment. Nothing in this paragraph shall prevent a court from imposing a greater sentence of incarceration as authorized by law.

(4) Any person who, in the course of unlawfully leaving or attempting to leave the scene of a crash in violation of s. 316.027 or s. 316.061, having knowledge of an order to stop by a duly authorized law enforcement officer, willfully refuses or fails to stop in compliance with such an order, or having stopped in knowing compliance with such order, willfully flees in an attempt to elude such officer and, as a result of such fleeing or eluding:

(a) Causes injury to another person or causes damage to any property belonging to another person, commits aggravated fleeing or eluding, a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Causes serious bodily injury or death to another person, including any law enforcement officer involved in pursuing or otherwise attempting to effect a stop of the person’s vehicle, commits aggravated fleeing or eluding with serious bodily injury or death, a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

The felony of aggravated fleeing or eluding and the felony of aggravated fleeing or eluding with serious bodily injury or death constitute separate offenses for which a person may be charged, in addition to the offenses under ss. 316.027 and 316.061, relating to unlawfully leaving the scene of a crash, which the person had been in the course of committing or attempting to commit when the order to stop was given. Notwithstanding any other provision of law, the court shall sentence any person convicted of committing aggravated fleeing or eluding with serious bodily injury or death to a mandatory minimum sentence of 3 years imprisonment. Nothing in this subsection shall prevent a court from imposing a greater sentence of incarceration as authorized by law.

(5) The court shall revoke, for a period not less than 1 year nor exceeding 5 years, the driver license of any operator of a motor vehicle convicted of a violation of subsection (1), subsection (2), subsection (3), or subsection (4).

(6) Notwithstanding s. 948.01, no court may suspend, defer, or withhold adjudication of guilt or imposition of sentence for any violation of this section. A person convicted and sentenced to a mandatory minimum term of incarceration under paragraph (3)(b) or paragraph (4)(b) is not eligible for statutory gain-time under s. 944.275 or any form of discretionary early release, other than pardon or executive clemency or conditional medical release under s. 947.149, prior to serving the mandatory minimum sentence.

(7) Any motor vehicle involved in a violation of this section is deemed to be contraband, which may be seized by a law enforcement agency and is subject to forfeiture pursuant to ss. 932.701-932.704. Any vehicle not required to be titled under the laws of this state is presumed to be the property of the person in possession of the vehicle.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 4, ch. 85-309; s. 52, ch. 89-282; s. 1, ch. 94-276; s. 896, ch. 95-148; s. 1, ch. 98-274; s. 140, ch. 99-248; s. 1, ch. 2004-388.

Note.—Former s. 316.019.



316.1936 - Possession of open containers of alcoholic beverages in vehicles prohibited; penalties.

316.1936 Possession of open containers of alcoholic beverages in vehicles prohibited; penalties.—

(1) As used in this section, the term:

(a) “Open container” means any container of alcoholic beverage which is immediately capable of being consumed from, or the seal of which has been broken.

(b) “Road” means a way open to travel by the public, including, but not limited to, a street, highway, or alley. The term includes associated sidewalks, the roadbed, the right-of-way, and all culverts, drains, sluices, ditches, water storage areas, embankments, slopes, retaining walls, bridges, tunnels, and viaducts necessary for the maintenance of travel and all ferries used in connection therewith.

(2)(a) It is unlawful and punishable as provided in this section for any person to possess an open container of an alcoholic beverage or consume an alcoholic beverage while operating a vehicle in the state or while a passenger in or on a vehicle being operated in the state.

(b) It is unlawful and punishable as provided in this section for any person to possess an open container of an alcoholic beverage or consume an alcoholic beverage while seated in or on a motor vehicle that is parked or stopped within a road as defined in this section. Notwithstanding the prohibition contained in this section, passengers in vehicles designed, maintained, and used primarily for the transportation of persons for compensation and in motor homes are exempt.

(3) An open container shall be considered to be in the possession of the operator of a vehicle if the container is not in the possession of a passenger and is not located in a locked glove compartment, locked trunk, or other locked nonpassenger area of the vehicle.

(4) An open container shall be considered to be in the possession of a passenger of a vehicle if the container is in the physical control of the passenger.

(5) This section shall not apply to:

(a) A passenger of a vehicle in which the driver is operating the vehicle pursuant to a contract to provide transportation for passengers and such driver holds a valid commercial driver license with a passenger endorsement issued in accordance with the requirements of chapter 322;

(b) A passenger of a bus in which the driver holds a valid commercial driver license with a passenger endorsement issued in accordance with the requirements of chapter 322; or

(c) A passenger of a self-contained motor home which is in excess of 21 feet in length.

(6) Any operator of a vehicle who violates this section is guilty of a noncriminal moving traffic violation, punishable as provided in chapter 318. A passenger of a vehicle who violates this section is guilty of a nonmoving traffic violation, punishable as provided in chapter 318.

(7) A county or municipality may adopt an ordinance which imposes more stringent restrictions on the possession of alcoholic beverages in vehicles than those imposed by this section.

(8) Nothing in this section prohibits the enforcement of s. 316.302.

(9) A bottle of wine that has been resealed and is transported pursuant to s. 564.09 is not an open container under the provisions of this section.

History.—s. 1, ch. 88-22; s. 22, ch. 89-282; s. 5, ch. 2000-313; s. 34, ch. 2005-164; s. 2, ch. 2005-250.



316.1937 - Ignition interlock devices, requiring; unlawful acts.

316.1937 Ignition interlock devices, requiring; unlawful acts.—

(1) In addition to any other authorized penalties, the court may require that any person who is convicted of driving under the influence in violation of s. 316.193 shall not operate a motor vehicle unless that vehicle is equipped with a functioning ignition interlock device certified by the department as provided in s. 316.1938, and installed in such a manner that the vehicle will not start if the operator’s blood alcohol level is in excess of 0.025 percent or as otherwise specified by the court. The court may require the use of an approved ignition interlock device for a period of at least 6 continuous months, if the person is permitted to operate a motor vehicle, whether or not the privilege to operate a motor vehicle is restricted, as determined by the court. The court, however, shall order placement of an ignition interlock device in those circumstances required by s. 316.193.

(2) If the court imposes the use of an ignition interlock device, the court shall:

(a) Stipulate on the record the requirement for, and the period of, the use of a certified ignition interlock device.

(b) Order that the records of the department reflect such requirement.

(c) Order that an ignition interlock device be installed, as the court may determine necessary, on any vehicle owned or operated by the person.

(d) Determine the person’s ability to pay for installation of the device if the person claims inability to pay. If the court determines that the person is unable to pay for installation of the device, the court may order that any portion of a fine paid by the person for a violation of s. 316.193 shall be allocated to defray the costs of installing the device.

(e) Require proof of installation of the device and periodic reporting to the department for verification of the operation of the device in the person’s vehicle.

(3) If the court imposes the use of an ignition interlock device on a person whose driving privilege is not suspended or revoked, the court shall require the person to provide proof of compliance to the department within 30 days. If the person fails to provide proof of installation within that period, absent a finding by the court of good cause for that failure which is entered in the court record, the court shall notify the department.

(4) If the court imposes the use of an ignition interlock device on a person whose driving privilege is suspended or revoked for a period of less than 3 years, the department shall require proof of compliance before reinstatement of the person’s driving privilege.

(5)(a) In addition to any other provision of law, upon conviction of a violation of this section the department shall revoke the person’s driving privilege for 1 year from the date of conviction. Upon conviction of a separate violation of this section during the same period of required use of an ignition interlock device, the department shall revoke the person’s driving privilege for 5 years from the date of conviction.

(b) Any person convicted of a violation of subsection (6) who does not have a driver license shall, in addition to any other penalty provided by law, pay a fine of not less than $250 or more than $500 per each such violation. In the event that the person is unable to pay any such fine, the fine shall become a lien against the motor vehicle used in violation of subsection (6) and payment shall be made pursuant to s. 316.3025(5).

(6)(a) It is unlawful to tamper with, or to circumvent the operation of, a court-ordered ignition interlock device.

(b) It is unlawful for any person whose driving privilege is restricted pursuant to this section to request or solicit any other person to blow into an ignition interlock device or to start a motor vehicle equipped with the device for the purpose of providing the person so restricted with an operable motor vehicle.

(c) It is unlawful to blow into an ignition interlock device or to start a motor vehicle equipped with the device for the purpose of providing an operable motor vehicle to a person whose driving privilege is restricted pursuant to this section.

(d) It is unlawful to knowingly lease or lend a motor vehicle to a person who has had his or her driving privilege restricted as provided in this section, unless the vehicle is equipped with a functioning, certified ignition interlock device. Any person whose driving privilege is restricted under a condition of probation requiring an ignition interlock device shall notify any other person who leases or loans a motor vehicle to him or her of such driving restriction.

(7) Notwithstanding the provisions of this section, if a person is required to operate a motor vehicle in the course and scope of his or her employment and if the vehicle is owned or leased by the employer, the person may operate that vehicle without installation of an approved ignition interlock device if the employer has been notified of such driving privilege restriction. Proof of that notification must be with the vehicle. This employment exemption does not apply, however, if the business entity which owns the vehicle is owned or controlled by the person whose driving privilege has been restricted.

(8) In addition to the penalties provided in this section, a violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 90-253; ss. 16, 19, ch. 91-255; s. 18, ch. 94-306; s. 141, ch. 99-248; s. 4, ch. 2002-263; s. 25, ch. 2004-5; s. 6, ch. 2008-176; s. 12, ch. 2013-160; s. 9, ch. 2014-216.



316.1938 - Ignition interlock devices, certification; warning label.

316.1938 Ignition interlock devices, certification; warning label.—

(1) The department shall certify or cause to be certified the accuracy and precision of the testing component of the ignition interlock devices as required by s. 316.1937, and shall publish a list of approved devices, together with rules governing the accuracy and precision of the testing component of such devices as adopted by rule in compliance with s. 316.1937. The cost of certification shall be borne by the manufacturers of ignition interlock devices.

(2) No model of ignition interlock device shall be certified unless it meets or exceeds current National Highway Traffic Safety Administration standards.

(3) Providers of ignition interlock devices and services whose devices have been certified must contract with the department to become a service provider in the state. The department shall contract with any provider whose devices have been certified and who has made a request to be a provider in the state.

(4) The contract between the department and an ignition interlock device service provider must include the following:

(a) Provisions for the effective and efficient installation and removal of the ignition interlock device.

(b) Requirements for the provision of services, inspection, and monitoring of the ignition interlock device.

(c) A requirement for the provider to electronically transmit reports to the department regarding driver activity, bypass approval, compliance, client violations, and other reports in a format determined by the department.

(d) Requirements for a detailed implementation plan that outlines the steps and the timeframe necessary for the ignition interlock device provider to be fully operational.

(e) Provisions for the collection and remittance of all state revenues.

(f) Provisions for corrective action to be taken if the ignition interlock device provider is out of compliance, including penalty provisions and liquidated damages.

(g) Requirements for security protection for ignition interlock devices, including, but not limited to, each device being capable of recording each event and providing visual evidence of any actual or attempted tampering, alteration, bypass, or circumvention.

(h) A provision to ensure processing and continuous monitoring are achieved for all ignition interlock device clients who require transition of services.

(i) Provisions for training for service center technicians, clients, toll-free help line staff, the department, and DUI programs.

(j) A requirement for the ignition interlock device provider to maintain a readily accessible service center in each judicial circuit. The service center must be adequately staffed and equipped to provide all ignition interlock device support services.

(k) Requirements for a transition plan for the ignition interlock device provider before the provider leaves the state to ensure that continuous monitoring is achieved.

(l) A requirement for the ignition interlock device provider to have and maintain a surety bond or irrevocable letter of credit in the amount of $200,000 executed by the applicant.

(m) A requirement that, before beginning work, the ignition interlock device provider have and maintain insurance as approved by the department, including workers’ compensation insurance, vendor’s public liability and property damage insurance, and subcontractors’ public liability and property damage insurance.

(n) Requirements for the ignition interlock device provider to maintain client information and financial records, including requirements for electronic storage media formats. Such records must be maintained in accordance with generally accepted accounting procedures and practices that sufficiently and properly reflect all revenues and expenditures of funds. Such records are subject to inspection, review, or audit by state personnel authorized by the department. Upon termination or expiration of the contract, all such client records shall be submitted to the department at no cost to the department.

(o) A requirement for a warning label to be affixed to each ignition interlock device upon installation. The label must contain a warning that any person who tampers with, circumvents, or otherwise misuses the device commits a violation of law and may be subject to civil liability.

(p) A provision requiring the provider to replace defective ignition interlock devices at no cost to the client.

(5) An ignition interlock device provider must maintain the confidentiality of all personal information received under its duties as an ignition interlock device provider in accordance with chapter 119 and the federal Driver’s Privacy Protection Act of 1994, 18 U.S.C. ss. 2721 et seq.

(6) Notwithstanding any other provision of law, the contract shall be governed by chapter 287, except for the requirements of s. 287.057.

History.—s. 2, ch. 90-253; s. 26, ch. 92-58; s. 10, ch. 2014-216.



316.1939 - Refusal to submit to testing; penalties.

316.1939 Refusal to submit to testing; penalties.—

(1) Any person who has refused to submit to a chemical or physical test of his or her breath, blood, or urine, as described in s. 316.1932, and whose driving privilege was previously suspended for a prior refusal to submit to a lawful test of his or her breath, urine, or blood, and:

(a) Who the arresting law enforcement officer had probable cause to believe was driving or in actual physical control of a motor vehicle in this state while under the influence of alcoholic beverages, chemical substances, or controlled substances;

(b) Who was placed under lawful arrest for a violation of s. 316.193 unless such test was requested pursuant to s. 316.1932(1)(c);

(c) Who was informed that, if he or she refused to submit to such test, his or her privilege to operate a motor vehicle would be suspended for a period of 1 year or, in the case of a second or subsequent refusal, for a period of 18 months;

(d) Who was informed that a refusal to submit to a lawful test of his or her breath, urine, or blood, if his or her driving privilege has been previously suspended for a prior refusal to submit to a lawful test of his or her breath, urine, or blood, is a misdemeanor; and

(e) Who, after having been so informed, refused to submit to any such test when requested to do so by a law enforcement officer or correctional officer

commits a misdemeanor of the first degree and is subject to punishment as provided in s. 775.082 or s. 775.083.

(2) The disposition of any administrative proceeding that relates to the suspension of a person’s driving privilege does not affect a criminal action under this section.

(3) The disposition of a criminal action under this section does not affect any administrative proceeding that relates to the suspension of a person’s driving privilege. The department’s records showing that a person’s license has been previously suspended for a prior refusal to submit to a lawful test of his or her breath, urine, or blood shall be admissible and shall create a rebuttable presumption of such suspension.

History.—s. 5, ch. 2002-263.



316.194 - Stopping, standing or parking outside of municipalities.

316.194 Stopping, standing or parking outside of municipalities.—

(1) Upon any highway outside of a municipality, no person shall stop, park, or leave standing any vehicle, whether attended or unattended, upon the paved or main-traveled part of the highway when it is practicable to stop, park, or so leave the vehicle off such part of the highway; but in every event an unobstructed width of the highway opposite a standing vehicle shall be left for the free passage of other vehicles, and a clear view of the stopped vehicle shall be available from a distance of 200 feet in each direction upon the highway.

(2) This section shall not apply to the driver or owner of any vehicle which is disabled while on the paved or main-traveled portion of a highway in such manner and to such extent that it is impossible to avoid stopping and temporarily leaving the disabled vehicle in such position, or to passenger-carrying buses temporarily parked while loading or discharging passengers, where highway conditions render such parking off the paved portion of the highway hazardous or impractical.

(3)(a) Whenever any police officer or traffic accident investigation officer finds a vehicle standing upon a highway in violation of any of the foregoing provisions of this section, the officer is authorized to move the vehicle, or require the driver or other persons in charge of the vehicle to move the vehicle, to a position off the paved or main-traveled part of the highway.

(b) Officers and traffic accident investigation officers may provide for the removal of any abandoned vehicle to the nearest garage or other place of safety, cost of such removal to be a lien against motor vehicle, when an abandoned vehicle is found unattended upon a bridge or causeway or in any tunnel, or on any public highway in the following instances:

1. Where such vehicle constitutes an obstruction of traffic;

2. Where such vehicle has been parked or stored on the public right-of-way for a period exceeding 48 hours, in other than designated parking areas, and is within 30 feet of the pavement edge; and

3. Where an operative vehicle has been parked or stored on the public right-of-way for a period exceeding 10 days, in other than designated parking areas, and is more than 30 feet from the pavement edge. However, the agency removing such vehicle shall be required to report same to the Department of Highway Safety and Motor Vehicles within 24 hours of such removal.

(c) Any vehicle moved under the provisions of this chapter which is a stolen vehicle shall not be subject to the provisions hereof unless the moving authority has reported to the Florida Highway Patrol the taking into possession of the vehicle within 24 hours of the moving of the vehicle.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 71-352; s. 1, ch. 76-31; s. 142, ch. 99-248; s. 35, ch. 2005-164.

Note.—Former s. 316.124.



316.1945 - Stopping, standing, or parking prohibited in specified places.

316.1945 Stopping, standing, or parking prohibited in specified places.—

(1) Except when necessary to avoid conflict with other traffic, or in compliance with law or the directions of a police officer or official traffic control device, no person shall:

(a) Stop, stand, or park a vehicle:

1. On the roadway side of any vehicle stopped or parked at the edge or curb of a street.

2. On a sidewalk.

3. Within an intersection.

4. On a crosswalk.

5. Between a safety zone and the adjacent curb or within 30 feet of points on the curb immediately opposite the ends of a safety zone, unless the Department of Transportation indicates a different length by signs or markings.

6. Alongside or opposite any street excavation or obstruction when stopping, standing, or parking would obstruct traffic.

7. Upon any bridge or other elevated structure upon a highway or within a highway tunnel.

8. On any railroad tracks.

9. On a bicycle path.

10. At any place where official traffic control devices prohibit stopping.

11. On the roadway or shoulder of a limited access facility, except as provided by regulation of the Department of Transportation, or on the paved portion of a connecting ramp; except that a vehicle which is disabled or in a condition improper to be driven as a result of mechanical failure or crash may be parked on such shoulder for a period not to exceed 6 hours. This provision is not applicable to a person stopping a vehicle to render aid to an injured person or assistance to a disabled vehicle in obedience to the directions of a law enforcement officer or to a person stopping a vehicle in compliance with applicable traffic laws.

12. For the purpose of loading or unloading a passenger on the paved roadway or shoulder of a limited access facility or on the paved portion of any connecting ramp. This provision is not applicable to a person stopping a vehicle to render aid to an injured person or assistance to a disabled vehicle.

(b) Stand or park a vehicle, whether occupied or not, except momentarily to pick up or discharge a passenger or passengers:

1. In front of a public or private driveway.

2. Within 15 feet of a fire hydrant.

3. Within 20 feet of a crosswalk at an intersection.

4. Within 30 feet upon the approach to any flashing signal, stop sign, or traffic control signal located at the side of a roadway.

5. Within 20 feet of the driveway entrance to any fire station and on the side of a street opposite the entrance to any fire station within 75 feet of such entrance (when property signposted).

6. On an exclusive bicycle lane.

7. At any place where official traffic control devices prohibit standing.

(c) Park a vehicle, whether occupied or not, except temporarily for the purpose of, and while actually engaged in, loading or unloading merchandise or passengers:

1. Within 50 feet of the nearest rail of a railroad crossing unless the Department of Transportation establishes a different distance due to unusual circumstances.

2. At any place where official signs prohibit parking.

(2) No person shall move a vehicle not lawfully under his or her control into any such prohibited area or away from a curb such a distance as is unlawful.

(3) A law enforcement officer or parking enforcement specialist who discovers a vehicle parked in violation of this section or a municipal or county ordinance may:

(a) Issue a ticket form as may be used by a political subdivision or municipality to the driver; or

(b) If the vehicle is unattended, attach such ticket to the vehicle in a conspicuous place, except that the uniform traffic citation prepared by the department pursuant to s. 316.650 may not be issued by being attached to an unattended vehicle.

The uniform traffic citation prepared by the department pursuant to s. 316.650 may not be issued for violation of a municipal or county parking ordinance.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 2, ch. 78-52; s. 1, ch. 79-403; s. 2, ch. 80-316; s. 5, ch. 83-68; s. 5, ch. 84-309; s. 1, ch. 85-81; s. 2, ch. 88-91; s. 317, ch. 95-148; s. 143, ch. 99-248.

Note.—Former s. 316.160.



316.195 - Additional parking regulations.

316.195 Additional parking regulations.—

(1) Except as otherwise provided in this section, every vehicle stopped or parked upon a two-way roadway shall be so stopped or parked with the right-hand wheels parallel to and within 12 inches of the right-hand curb or edge of the roadway.

(2) Except when otherwise provided by local ordinance, every vehicle stopped or parked upon a one-way roadway shall be so stopped or parked parallel to the curb or edge of the roadway, in the direction of authorized traffic movement, with its right-hand wheels within 12 inches of the right-hand curb or edge of the roadway, or its left wheels within 12 inches of the left-hand curb or edge of the roadway.

(3) Local authorities may, by ordinance, permit angle parking on any roadway, except that angle parking shall not be permitted on any state road unless the Department of Transportation has determined by resolution or order entered in its minutes that the roadway is of sufficient width to permit angle parking without interfering with the free movement of traffic.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 144, ch. 99-248.

Note.—Former s. 316.161.



316.1951 - Parking for certain purposes prohibited; sale of motor vehicles; prohibited acts.

316.1951 Parking for certain purposes prohibited; sale of motor vehicles; prohibited acts.—

(1) It is unlawful for any person to park a motor vehicle, as defined in s. 320.01, upon a public street or highway, a public parking lot, or other public property, or upon private property where the public has the right to travel by motor vehicle, for the principal purpose and intent of displaying the motor vehicle thereon for sale, hire, or rental unless the sale, hire, or rental of the motor vehicle is specifically authorized on such property by municipal or county regulation and the person is in compliance with all municipal or county licensing regulations.

(2) The provisions of subsection (1) do not prohibit a person from parking his or her own motor vehicle or his or her other personal property on any private real property which the person owns or leases or on private real property which the person does not own or lease, but for which he or she obtains the permission of the owner, or on the public street immediately adjacent thereto, for the principal purpose and intent of sale, hire, or rental.

(3) Subsection (1) does not prohibit a licensed motor vehicle dealer from displaying for sale or offering for sale motor vehicles at locations other than the dealer’s licensed location if the dealer has been issued a supplemental license for off-premises sales, as provided in s. 320.27(5), and has complied with the requirements in subsection (1). A vehicle displayed for sale by a licensed dealer at any location other than the dealer’s licensed location is subject to immediate removal without warning.

(4) A local government may adopt an ordinance to allow the towing of a motor vehicle parked in violation of this section. A law enforcement officer, compliance officer, code enforcement officer from any local government agency, or supervisor of the department may issue a citation and cause to be immediately removed at the owner’s expense any motor vehicle found in violation of subsection (1), except as provided in subsections (2) and (3), or in violation of subsection (5), subsection (6), subsection (7), or subsection (8), and the owner shall be assessed a penalty as provided in s. 318.18(21) by the government agency or authority that orders immediate removal of the motor vehicle. A motor vehicle removed under this section shall not be released from an impound or towing and storage facility before a release form prescribed by the department has been completed verifying that the fine has been paid to the government agency or authority that ordered immediate removal of the motor vehicle. However, the owner may pay towing and storage charges to the towing and storage facility pursuant to s. 713.78 before payment of the fine or before the release form has been completed.

(5) It is unlawful to offer a vehicle for sale if the vehicle identification number has been destroyed, removed, covered, altered, or defaced, as described in s. 319.33(1)(d). A vehicle found in violation of this subsection is subject to immediate removal without warning.

(6) It is unlawful to knowingly attach to any motor vehicle a registration that was not assigned or lawfully transferred to the vehicle pursuant to s. 320.261. A vehicle found in violation of this subsection is subject to immediate removal without warning.

(7) It is unlawful to display or offer for sale a vehicle that does not have a valid registration as provided in s. 320.02. A vehicle found in violation of this subsection is subject to immediate removal without warning. This subsection does not apply to vehicles and recreational vehicles being offered for sale through motor vehicle auctions as defined in s. 320.27(1)(c)4.

(8) A vehicle is subject to immediate removal without warning if it bears a telephone number that has been displayed on three or more vehicles offered for sale within a 12-month period.

(9) Any other provision of law to the contrary notwithstanding, a violation of subsection (1), subsection (5), subsection (6), subsection (7), or subsection (8) shall subject the owner of such motor vehicle to towing fees reasonably necessitated by removal and storage of the motor vehicle and a fine as required by s. 318.18.

(10) This section does not prohibit the governing body of a municipality or county, with respect to streets, highways, or other property under its jurisdiction, from regulating the parking of motor vehicles for any purpose.

(11) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318, unless otherwise mandated by general law.

History.—s. 1, ch. 88-93; s. 19, ch. 94-306; s. 897, ch. 95-148; s. 64, ch. 95-333; s. 145, ch. 99-248; ss. 44, 45, ch. 2000-171; s. 1, ch. 2001-196; s. 63, ch. 2007-196; s. 3, ch. 2010-198.



316.1955 - Enforcement of parking requirements for persons who have disabilities.

316.1955 Enforcement of parking requirements for persons who have disabilities.—

(1) It is unlawful for any person to stop, stand, or park a vehicle within, or to obstruct, any such specially designated and marked parking space provided in accordance with s. 553.5041, unless the vehicle displays a disabled parking permit issued under s. 316.1958 or s. 320.0848 or a license plate issued under s. 320.084, s. 320.0842, s. 320.0843, or s. 320.0845, and the vehicle is transporting the person to whom the displayed permit is issued. The violation may not be dismissed for failure of the marking on the parking space to comply with s. 553.5041 if the space is in general compliance and is clearly distinguishable as a designated accessible parking space for people who have disabilities. Only a warning may be issued for unlawfully parking in a space designated for persons with disabilities if there is no above-grade sign as provided in s. 553.5041.

(a) Whenever a law enforcement officer, a parking enforcement specialist, or the owner or lessee of the space finds a vehicle in violation of this subsection, that officer, owner, or lessor shall have the vehicle in violation removed to any lawful parking space or facility or require the operator or other person in charge of the vehicle immediately to remove the unauthorized vehicle from the parking space. Whenever any vehicle is removed under this section to a storage lot, garage, or other safe parking space, the cost of the removal and parking constitutes a lien against the vehicle.

(b) The officer or specialist shall charge the operator or other person in charge of the vehicle in violation with a noncriminal traffic infraction, punishable as provided in s. 316.008(4) or s. 318.18(6). The owner of a leased vehicle is not responsible for a violation of this section if the vehicle is registered in the name of the lessee.

(c) All convictions for violations of this section must be reported to the Department of Highway Safety and Motor Vehicles by the clerk of the court.

(d) A law enforcement officer or a parking enforcement specialist has the right to demand to be shown the person’s disabled parking permit and driver license or state identification card when investigating the possibility of a violation of this section. If such a request is refused, the person in charge of the vehicle may be charged with resisting an officer without violence, as provided in s. 843.02.

(2) It is unlawful for any person to obstruct the path of travel to an accessible parking space, curb cut, or access aisle by standing or parking a vehicle within any such designated area. The violator is subject to the same penalties as are imposed for illegally parking in a space that is designated as an accessible parking space for persons who have disabilities.

(3) Any person who is chauffeuring a person who has a disability is allowed, without need for a disabled parking permit or a special license plate, to stand temporarily in any such parking space, for the purpose of loading or unloading the person who has a disability. A penalty may not be imposed upon the driver for such temporary standing.

(4)(a) A vehicle that is transporting a person who has a disability and that has been granted a permit under s. 320.0848(1)(a) may be parked for a maximum of 30 minutes in any parking space reserved for persons who have disabilities.

(b) Notwithstanding paragraph (a), a theme park or an entertainment complex as defined in s. 509.013(9) which provides parking in designated areas for persons who have disabilities may allow any vehicle that is transporting a person who has a disability to remain parked in a space reserved for persons who have disabilities throughout the period the theme park is open to the public for that day.

History.—s. 1, ch. 75-105; s. 1, ch. 76-31; s. 2, ch. 77-83; s. 1, ch. 77-444; ss. 1, 8, ch. 79-82; s. 123, ch. 79-400; s. 1, ch. 80-196; s. 2, ch. 84-234; s. 2, ch. 85-227; s. 1, ch. 87-225; s. 22, ch. 90-330; s. 80, ch. 91-221; s. 3, ch. 93-183; s. 2, ch. 96-200; s. 25, ch. 96-350; s. 8, ch. 97-76; s. 1, ch. 98-202; s. 89, ch. 99-13; s. 146, ch. 99-248; s. 16, ch. 2000-141; s. 10, ch. 2006-290.

Note.—Former s. 316.165.



316.1957 - Parking violations; designated parking spaces for persons who have disabilities.

316.1957 Parking violations; designated parking spaces for persons who have disabilities.—When evidence is presented in any court of the fact that any motor vehicle was parked in a properly designated parking space for persons who have disabilities in violation of s. 316.1955, it is prima facie evidence that the vehicle was parked and left in the space by the person, firm, or corporation in whose name the vehicle is registered and licensed according to the records of the department.

History.—s. 4, ch. 85-227; s. 26, ch. 90-330; s. 3, ch. 96-200; s. 8, ch. 2011-66.



316.1958 - Out-of-state vehicles bearing identification of issuance to persons who have disabilities.

316.1958 Out-of-state vehicles bearing identification of issuance to persons who have disabilities.—Motor vehicles displaying a special license plate or parking permit issued to a person who has a disability by any other state or district subject to the laws of the United States or by a foreign country that issues disabled parking permits that display the international symbol of accessibility are recognized as displaying a valid license plate or permit, that allows such a vehicle special parking privileges under s. 316.1955, if the other state or district grants reciprocal recognition for residents of this state who have disabilities. However, when an individual is required by law to have a Florida driver license or a Florida vehicle registration, a special motor vehicle license plate or parking permit issued by another state, district, or country to persons who have disabilities is not valid and the individual whose vehicle displays such an invalid plate or permit is subject to the same penalty as an individual whose vehicle does not display a valid plate or permit. A law enforcement officer or parking enforcement specialist may not ticket a vehicle for a violation of s. 316.1955 without first determining whether the vehicle is transporting a resident of another state who is the owner of the out-of-state placard.

History.—s. 5, ch. 85-227; s. 26, ch. 90-330; s. 4, ch. 96-200; s. 2, ch. 98-202; s. 2, ch. 99-248.



316.1959 - Handicapped parking enforcement.

316.1959 Handicapped parking enforcement.—The provisions of handicapped parking shall be enforced by state, county, and municipal authorities in their respective jurisdictions whether on public or private property in the same manner as is used to enforce other parking laws and ordinances by said agencies.

History.—s. 6, ch. 85-227.



316.1964 - Exemption of vehicles transporting certain persons who have disabilities from payment of parking fees and penalties.

316.1964 Exemption of vehicles transporting certain persons who have disabilities from payment of parking fees and penalties.—

(1) A state agency, county, municipality, or any agency thereof, may not exact any fee for parking on the public streets or highways or in any metered parking space from the driver of a vehicle that displays:

(a) A disabled parking permit or a license plate issued under s. 316.1958 or s. 320.0848; or

(b) A license plate issued under s. 320.084, s. 320.0842, s. 320.0843, or s. 320.0845.

Such exemptions apply only if the vehicle is transporting the person who has a disability and to whom the disabled parking permit or license plate was issued.

(2) The driver of a vehicle that is parked as provided in subsection (1) may not be penalized for parking, except in clearly defined bus loading zones, fire zones, or access aisles adjacent to the parking spaces for persons who have disabilities, or in areas posted as “No Parking” zones or as emergency vehicle zones, or for parking in excess of the posted time limits.

(3) Notwithstanding subsection (1), when a state, county, or municipal parking facility or lot is being used in connection with an event at a convention center, cruise-port terminal, sports stadium, sports arena, coliseum, or auditorium, the parking facility may charge a person whose vehicle displays such a parking permit a parking fee in the same manner and amount as it charges other persons.

(4) A parking facility that restricts the number of consecutive days that a vehicle may be parked may impose that same restriction on a vehicle that displays a disabled parking permit issued to a person who has a disability.

(5) Notwithstanding subsection (1), when an on-street parking meter restricts the duration of time that a vehicle may be parked, a vehicle properly displaying a disabled parking permit is allowed a maximum of 4 hours at no charge; however, local governments may extend such time by local ordinance.

(6) A parking facility that leases a parking space for a duration that exceeds 1 week is not required to reduce the fee for a lessee who is disabled.

(7) An airport that owns, operates, or leases parking facilities, or any other parking facilities that are used for the purpose of air travel, may charge for parking vehicles that display a disabled parking permit or license tag issued under s. 316.1958, s. 320.0843, or s. 320.0848. However, the governing body of each publicly owned or publicly operated airport must grant free parking to a vehicle:

(a) Displaying a license plate for disabled veterans issued under s. 320.084, s. 320.0842, or s. 320.0845;

(b) With specialized equipment, such as ramps, lifts, or foot or hand controls, for use by a person who has a disability; or

(c) Displaying the Florida Toll Exemption permit.

(8) Notwithstanding subsection (1), a county, municipality, or any agency thereof may charge for parking in a facility or lot that provides timed parking spaces any vehicle that displays a disabled parking permit, except for a vehicle:

(a) With specialized equipment, such as ramps, lifts, or foot or hand controls, for use by a person who has a disability;

(b) Displaying a license plate for disabled veterans issued under s. 320.084, s. 320.0842, or s. 320.0845; or

(c) Displaying the Florida Toll Exemption permit.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 1, ch. 77-83; s. 3, ch. 79-82; s. 23, ch. 90-330; s. 5, ch. 96-200; s. 3, ch. 98-202; s. 1, ch. 2015-114; s. 1, ch. 2016-39.

Note.—Former s. 316.163.



316.1965 - Parking near rural mailbox during certain hours; penalties.

316.1965 Parking near rural mailbox during certain hours; penalties.—Whoever parks any vehicle within 30 feet of any rural mailbox upon any state highway in this state between 8 a.m. and 6 p.m. shall be cited for a nonmoving violation, punishable as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 6, ch. 74-377; ss. 1, 17, ch. 76-31; s. 27, ch. 96-350.

Note.—Former s. 316.164.



316.1967 - Liability for payment of parking ticket violations and other parking violations.

316.1967 Liability for payment of parking ticket violations and other parking violations.—

(1) The owner of a vehicle is responsible and liable for payment of any parking ticket violation unless the owner can furnish evidence, when required by this subsection, that the vehicle was, at the time of the parking violation, in the care, custody, or control of another person. In such instances, the owner of the vehicle is required, within a reasonable time after notification of the parking violation, to furnish to the appropriate law enforcement authorities an affidavit setting forth the name, address, and driver license number of the person who leased, rented, or otherwise had the care, custody, or control of the vehicle. The affidavit submitted under this subsection is admissible in a proceeding charging a parking ticket violation and raises the rebuttable presumption that the person identified in the affidavit is responsible for payment of the parking ticket violation. The owner of a vehicle is not responsible for a parking ticket violation if the vehicle involved was, at the time, stolen or in the care, custody, or control of some person who did not have permission of the owner to use the vehicle. The owner of a leased vehicle is not responsible for a parking ticket violation and is not required to submit an affidavit or the other evidence specified in this section, if the vehicle is registered in the name of the person who leased the vehicle.

(2) Any person who is issued a county or municipal parking ticket by a parking enforcement specialist or officer is deemed to be charged with a noncriminal violation and shall comply with the directions on the ticket. If payment is not received or a response to the ticket is not made within the time period specified thereon, the county court or its traffic violations bureau shall notify the registered owner of the vehicle that was cited, or the registered lessee when the cited vehicle is registered in the name of the person who leased the vehicle, by mail to the address given on the motor vehicle registration, of the ticket. Mailing the notice to this address constitutes notification. Upon notification, the registered owner or registered lessee shall comply with the court’s directive.

(3) Any person who fails to satisfy the court’s directive waives his or her right to pay the applicable civil penalty.

(4) Any person who elects to appear before a designated official to present evidence waives his or her right to pay the civil penalty provisions of the ticket. The official, after a hearing, shall make a determination as to whether a parking violation has been committed and may impose a civil penalty not to exceed $100 or the fine amount designated by county ordinance, plus court costs. Any person who fails to pay the civil penalty within the time allowed by the court is deemed to have been convicted of a parking ticket violation, and the court shall take appropriate measures to enforce collection of the fine.

(5) Any provision of subsections (2), (3), and (4) to the contrary notwithstanding, chapter 318 does not apply to violations of county parking ordinances and municipal parking ordinances.

(6) Any county or municipality may provide by ordinance that the clerk of the court or the traffic violations bureau shall supply the department with a magnetically encoded computer tape reel or cartridge or send by other electronic means data which is machine readable by the installed computer system at the department, listing persons who have three or more outstanding parking violations, including violations of s. 316.1955. Each county shall provide by ordinance that the clerk of the court or the traffic violations bureau shall supply the department with a magnetically encoded computer tape reel or cartridge or send by other electronic means data that is machine readable by the installed computer system at the department, listing persons who have any outstanding violations of s. 316.1955 or any similar local ordinance that regulates parking in spaces designated for use by persons who have disabilities. The department shall mark the appropriate registration records of persons who are so reported. Section 320.03(8) applies to each person whose name appears on the list.

History.—s. 1, ch. 77-456; s. 2, ch. 79-403; s. 3, ch. 80-316; s. 2, ch. 85-325; s. 1, ch. 88-246; s. 1, ch. 89-196; s. 1, ch. 90-48; s. 20, ch. 90-330; s. 1, ch. 91-180; s. 20, ch. 94-306; s. 898, ch. 95-148; s. 6, ch. 96-200; s. 2, ch. 2001-196; s. 36, ch. 2005-164.



316.1974 - Funeral procession right-of-way and liability.

316.1974 Funeral procession right-of-way and liability.—

(1) DEFINITIONS.—

(a) “Funeral director” and “funeral establishment” shall have the same meaning as set forth in s. 497.005.

(b) “Funeral procession” means two or more vehicles accompanying the body of a deceased person, or traveling to the church, chapel, or other location at which the funeral service is to be held, in the daylight hours, including a funeral lead vehicle or a funeral escort vehicle.

(c) “Funeral lead vehicle” means any authorized law enforcement or non-law enforcement motor vehicle properly equipped pursuant to subsection (2) or a funeral escort vehicle being used to lead and facilitate the movement of a funeral procession. A funeral hearse may serve as a funeral lead vehicle.

(d) “Funeral escort” means a person or entity that provides escort services for funeral processions, including law enforcement personnel and agencies.

(e) “Funeral escort vehicle” means any motor vehicle that is properly equipped pursuant to subsection (2) and which escorts a funeral procession.

(2) EQUIPMENT.—

(a) All non-law enforcement funeral escort vehicles and funeral lead vehicles shall be equipped with at least one lighted circulation lamp exhibiting an amber or purple light or lens visible under normal atmospheric conditions for a distance of 500 feet from the front of the vehicle. Flashing amber or purple lights may be used only when such vehicles are used in a funeral procession.

(b) Any law enforcement funeral escort vehicle may be equipped with red, blue, or amber flashing lights which meet the criteria established in paragraph (a).

(3) FUNERAL PROCESSION RIGHT-OF-WAY; FUNERAL ESCORT VEHICLES; FUNERAL LEAD VEHICLES.—

(a) Regardless of any traffic control device or right-of-way provisions prescribed by state or local ordinance, pedestrians and operators of all vehicles, except as stated in paragraph (c), shall yield the right-of-way to any vehicle which is part of a funeral procession being led by a funeral escort vehicle or a funeral lead vehicle.

(b) When the funeral lead vehicle lawfully enters an intersection, either by reason of a traffic control device or at the direction of law enforcement personnel, the remaining vehicles in the funeral procession may follow through the intersection regardless of any traffic control devices or right-of-way provisions prescribed by state or local law.

(c) Funeral processions shall have the right-of-way at intersections regardless of traffic control devices, subject to the following conditions and exceptions:

1. Operators of vehicles in a funeral procession shall yield the right-of-way to an approaching emergency vehicle giving an audible or visible signal.

2. Operators of vehicles in a funeral procession shall yield the right-of-way when directed to do so by a police officer.

3. Operators of vehicles in a funeral procession must exercise due care when participating in a funeral procession.

(4) DRIVING IN PROCESSION.—

(a) All vehicles comprising a funeral procession shall follow the preceding vehicle in the funeral procession as closely as is practical and safe.

(b) Any ordinance, law, or regulation stating that motor vehicles shall be operated to allow sufficient space enabling any other vehicle to enter and occupy such space without danger shall not be applicable to vehicles in a funeral procession.

(c) Each vehicle which is part of a funeral procession shall have its headlights, either high or low beam, and tail lights lighted and may also use the flashing hazard lights if the vehicle is so equipped.

(5) LIABILITY.—

(a) Liability for any death, personal injury, or property damage suffered on or after October 1, 1997, by any person in a funeral procession shall not be imposed upon the funeral director or funeral establishment or their employees or agents unless such death, personal injury, or property damage is proximately caused by the negligent or intentional act of an employee or agent of the funeral director or funeral establishment.

(b) A funeral director, funeral establishment, funeral escort, or other participant that leads, organizes, or participates in a funeral procession in accordance with this section shall be presumed to have acted with reasonable care.

(c) Except for a grossly negligent or intentional act by a funeral director or funeral establishment, there shall be no liability on the part of a funeral director or funeral establishment for failing, on or after October 1, 1997, to use reasonable care in the planning or selection of the route to be followed by the funeral procession.

(6) VIOLATIONS.—A violation of this section is a noncriminal traffic infraction, punishable pursuant to chapter 318 as a nonmoving violation for infractions of subsection (2), a pedestrian violation for infractions of subsection (3), or as a moving violation for infractions of subsection (3) or subsection (4) if the infraction resulted from the operation of a vehicle.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 14, ch. 97-300; s. 147, ch. 99-248; s. 136, ch. 2004-301; s. 1, ch. 2005-155.

Note.—Former s. 316.162.



316.1975 - Unattended motor vehicle.

316.1975 Unattended motor vehicle.—

(1) A person driving or in charge of any motor vehicle may not permit it to stand unattended without first stopping the engine, locking the ignition, and removing the key. A vehicle may not be permitted to stand unattended upon any perceptible grade without stopping the engine and effectively setting the brake thereon and turning the front wheels to the curb or side of the street. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

(2) This section does not apply to the operator of:

(a) An authorized emergency vehicle while in the performance of official duties and the vehicle is equipped with an activated antitheft device that prohibits the vehicle from being driven;

(b) A licensed delivery truck or other delivery vehicle while making deliveries;

(c) A solid waste or recovered materials collection vehicle while collecting such items; or

(d) A vehicle that is started by remote control while the ignition, transmission, and doors are locked.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; ss. 3, 148, ch. 99-248; s. 103, ch. 2002-20; s. 2, ch. 2002-23; s. 11, ch. 2014-216.

Note.—Former s. 316.097.



316.1985 - Limitations on backing.

316.1985 Limitations on backing.—

(1) The driver of a vehicle shall not back the same unless such movement can be made with safety and without interfering with other traffic.

(2) The driver of a vehicle shall not back the same upon any shoulder or roadway of any limited access facility.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 149, ch. 99-248.

Note.—Former s. 316.098.



316.1995 - Driving upon sidewalk or bicycle path.

316.1995 Driving upon sidewalk or bicycle path.—

(1) Except as provided in s. 316.008 or s. 316.212(8), a person may not drive any vehicle other than by human power upon a bicycle path, sidewalk, or sidewalk area, except upon a permanent or duly authorized temporary driveway.

(2) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

(3) This section does not apply to motorized wheelchairs.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 6, ch. 83-68; s. 3, ch. 84-284; s. 150, ch. 99-248; s. 45, ch. 2010-223.

Note.—Former s. 316.110.



316.2004 - Obstruction to driver’s view or driving mechanism.

316.2004 Obstruction to driver’s view or driving mechanism.—

(1) No person shall drive a vehicle when it is so loaded, or when there are in the front seat such a number of persons, as to obstruct the view of the driver to the front or sides of the vehicle or as to interfere with the driver’s control over the driving mechanism of the vehicle.

(2)(a) No passenger in a vehicle shall ride in such position as to interfere with the driver’s view ahead or to the sides or with the driver’s control over the driving mechanism of the vehicle.

(b) No person shall drive any motor vehicle with any sign, poster, or other nontransparent material upon the front windshield, side wings, or side or rear windows of such vehicle which materially obstructs, obscures, or impairs the driver’s clear view of the highway or any intersecting highway.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 318, ch. 95-148; s. 151, ch. 99-248.

Note.—Former s. 316.093.



316.2005 - Opening and closing vehicle doors.

316.2005 Opening and closing vehicle doors.—No person shall open any door on a motor vehicle unless and until it is reasonably safe to do so and can be done without interfering with the movement of other traffic, nor shall any person leave a door open on the side of a vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 7, ch. 83-68; s. 152, ch. 99-248.

Note.—Former s. 316.099.



316.2014 - Riding in house trailers.

316.2014 Riding in house trailers.—No person or persons shall occupy a house trailer while it is being moved upon a public street or highway. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 153, ch. 99-248.

Note.—Former s. 316.101.



316.2015 - Unlawful for person to ride on exterior of vehicle.

316.2015 Unlawful for person to ride on exterior of vehicle.—

(1) It is unlawful for any operator of a passenger vehicle to permit any person to ride on the bumper, radiator, fender, hood, top, trunk, or running board of such vehicle when operated upon any street or highway which is maintained by the state, county, or municipality. Any person who violates this subsection shall be cited for a moving violation, punishable as provided in chapter 318.

(2)(a) No person shall ride on any vehicle upon any portion thereof not designed or intended for the use of passengers. This paragraph does not apply to an employee of a fire department, an employee of a governmentally operated solid waste disposal department or a waste disposal service operating pursuant to a contract with a governmental entity, or to a volunteer firefighter when the employee or firefighter is engaged in the necessary discharge of a duty, and does not apply to a person who is being transported in response to an emergency by a public agency or pursuant to the direction or authority of a public agency. This paragraph does not apply to an employee engaged in the necessary discharge of a duty or to a person or persons riding within truck bodies in space intended for merchandise.

(b) It is unlawful for any operator of a pickup truck or flatbed truck to permit a minor child who has not attained 18 years of age to ride upon limited access facilities of the state within the open body of a pickup truck or flatbed truck unless the minor is restrained within the open body in the back of a truck that has been modified to include secure seating and safety restraints to prevent the passenger from being thrown, falling, or jumping from the truck. This paragraph does not apply in a medical emergency if the child is accompanied within the truck by an adult. A county is exempt from this paragraph if the governing body of the county, by majority vote, following a noticed public hearing, votes to exempt the county from this paragraph.

(c) Any person who violates this subsection shall be cited for a nonmoving violation, punishable as provided in chapter 318.

(3) This section shall not apply to a performer engaged in a professional exhibition or person participating in an exhibition or parade, or any such person preparing to participate in such exhibitions or parades.

History.—s. 1, ch. 71-135; ss. 1, 12, ch. 76-31; s. 28, ch. 96-350; s. 11, ch. 2006-290.

Note.—Former s. 316.100.



316.2025 - Following fire apparatus prohibited.

316.2025 Following fire apparatus prohibited.—No driver of any vehicle other than an authorized emergency vehicle on official business shall follow any fire apparatus traveling in response to a fire alarm closer than 500 feet or drive into or park such vehicle within the block where fire apparatus has stopped in answer to a fire alarm. A violation of this section is a noncriminal traffic infraction, punishable pursuant to chapter 318 as a moving violation for following too close to a fire apparatus or as a nonmoving violation for parking near a fire apparatus.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 155, ch. 99-248.

Note.—Former s. 316.095.



316.2034 - Crossing fire hose.

316.2034 Crossing fire hose.—No vehicle shall be driven over any unprotected hose of a fire department when laid down on any street or highway, or private road or driveway, to be used at any fire or alarm of fire, without the consent of the fire department official in command. A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 156, ch. 99-248.

Note.—Former s. 316.096.



316.2035 - Injurious substances prohibited; dragging vehicle or load; obstructing, digging, etc.

316.2035 Injurious substances prohibited; dragging vehicle or load; obstructing, digging, etc.—

(1) It is unlawful to place or allow to be placed upon any street or highway any tacks, wire, scrap metal, glass, crockery, or other substance which may be injurious to the feet of persons or animals or to the tires of vehicles or in any way injurious to the road.

(2) It is unlawful to allow any vehicle or contrivance or any part of same, or any load or portion of a load carried on the same, to drag upon any street or highway.

(3) It is unlawful to obstruct, dig up, or in any way disturb any street or highway. However, this subsection shall not be construed so as to hinder or prevent the installation or replacement of any utilities in accordance with the provisions of law now existing or that may hereafter be enacted.

(4) It is unlawful for any vehicle to be equipped with any solid tires or any airless-type tire on any motor-driven vehicle when operated upon a highway.

(5) A violation of this section is a noncriminal traffic infraction, punishable pursuant to chapter 318 as either a nonmoving violation for infractions of subsection (1) or subsection (3) or as a moving violation for infractions of subsection (2) or subsection (4).

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 157, ch. 99-248.

Note.—Former s. 316.104.



316.2044 - Removal of injurious substances.

316.2044 Removal of injurious substances.—

(1) Any person who drops, or permits to be dropped or thrown, upon any street or highway any destructive or injurious material shall immediately remove the same or cause it to be removed.

(2) Any person removing a wrecked or damaged vehicle from a street or highway shall remove any glass or other injurious substance dropped upon the highway from such vehicle.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 158, ch. 99-248.

Note.—Former s. 316.105.



316.2045 - Obstruction of public streets, highways, and roads.

316.2045 Obstruction of public streets, highways, and roads.—

(1) It is unlawful for any person or persons willfully to obstruct the free, convenient, and normal use of any public street, highway, or road by impeding, hindering, stifling, retarding, or restraining traffic or passage thereon, by standing or approaching motor vehicles thereon, or by endangering the safe movement of vehicles or pedestrians traveling thereon; and any person or persons who violate the provisions of this subsection, upon conviction, shall be cited for a pedestrian violation, punishable as provided in chapter 318.

(2) It is unlawful, without proper authorization or a lawful permit, for any person or persons willfully to obstruct the free, convenient, and normal use of any public street, highway, or road by any of the means specified in subsection (1) in order to solicit. Any person who violates the provisions of this subsection is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Organizations qualified under s. 501(c)(3) of the Internal Revenue Code and registered pursuant to chapter 496, or persons or organizations acting on their behalf are exempted from the provisions of this subsection for activities on streets or roads not maintained by the state. Permits for the use of any portion of a state-maintained road or right-of-way shall be required only for those purposes and in the manner set out in s. 337.406.

(3) Permits for the use of any street, road, or right-of-way not maintained by the state may be issued by the appropriate local government. An organization that is qualified under s. 501(c)(3) of the Internal Revenue Code and registered under chapter 496, or a person or organization acting on behalf of that organization, is exempt from local requirements for a permit issued under this subsection for charitable solicitation activities on or along streets or roads that are not maintained by the state under the following conditions:

(a) The organization, or the person or organization acting on behalf of the organization, must provide all of the following to the local government:

1. No fewer than 14 calendar days prior to the proposed solicitation, the name and address of the person or organization that will perform the solicitation and the name and address of the organization that will receive funds from the solicitation.

2. For review and comment, a plan for the safety of all persons participating in the solicitation, as well as the motoring public, at the locations where the solicitation will take place.

3. Specific details of the location or locations of the proposed solicitation and the hours during which the solicitation activities will occur.

4. Proof of commercial general liability insurance against claims for bodily injury and property damage occurring on streets, roads, or rights-of-way or arising from the solicitor’s activities or use of the streets, roads, or rights-of-way by the solicitor or the solicitor’s agents, contractors, or employees. The insurance shall have a limit of not less than $1 million per occurrence for the general aggregate. The certificate of insurance shall name the local government as an additional insured and shall be filed with the local government no later than 72 hours before the date of the solicitation.

5. Proof of registration with the Department of Agriculture and Consumer Services pursuant to s. 496.405 or proof that the soliciting organization is exempt from the registration requirement.

(b) Organizations or persons meeting the requirements of subparagraphs (a)1.-5. may solicit for a period not to exceed 10 cumulative days within 1 calendar year.

(c) All solicitation shall occur during daylight hours only.

(d) Solicitation activities shall not interfere with the safe and efficient movement of traffic and shall not cause danger to the participants or the public.

(e) No person engaging in solicitation activities shall persist after solicitation has been denied, act in a demanding or harassing manner, or use any sound or voice-amplifying apparatus or device.

(f) All persons participating in the solicitation shall be at least 18 years of age and shall possess picture identification.

(g) Signage providing notice of the solicitation shall be posted at least 500 feet before the site of the solicitation.

(h) The local government may stop solicitation activities if any conditions or requirements of this subsection are not met.

(4) Nothing in this section shall be construed to inhibit political campaigning on the public right-of-way or to require a permit for such activity.

(5) Notwithstanding the provisions of subsection (1), any commercial vehicle used solely for the purpose of collecting solid waste or recyclable or recovered materials may stop or stand on any public street, highway, or road for the sole purpose of collecting solid waste or recyclable or recovered materials. However, such solid waste or recyclable or recovered materials collection vehicle shall show or display amber flashing hazard lights at all times that it is engaged in stopping or standing for the purpose of collecting solid waste or recyclable or recovered materials. Local governments may establish reasonable regulations governing the standing and stopping of such commercial vehicles, provided that such regulations are applied uniformly and without regard to the ownership of the vehicles.

History.—s. 1, ch. 71-135; ss. 1, 13, ch. 76-31; s. 1, ch. 87-378; s. 61, ch. 93-207; s. 29, ch. 96-350; s. 2, ch. 2007-43.

Note.—Former s. 316.103.



316.2051 - Certain vehicles prohibited on hard-surfaced roads.

316.2051 Certain vehicles prohibited on hard-surfaced roads.—It is unlawful to operate upon any hard-surfaced road in this state any log cart, tractor, or well machine; any steel-tired vehicle other than the ordinary farm wagon or buggy; or any other vehicle or machine that is likely to damage a hard-surfaced road except to cause ordinary wear and tear on the same. A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 159, ch. 99-248.

Note.—Former s. 316.102.



316.2055 - Motor vehicles, throwing advertising materials in.

316.2055 Motor vehicles, throwing advertising materials in.—It is unlawful for any person on a public street, highway, or sidewalk in the state to throw into, or attempt to throw into, any motor vehicle, or offer, or attempt to offer, to any occupant of any motor vehicle, whether standing or moving, or to place or throw into any motor vehicle any advertising or soliciting materials or to cause or secure any person or persons to do any one of such unlawful acts.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31.

Note.—Former s. 316.106.



316.2061 - Stop when traffic obstructed.

316.2061 Stop when traffic obstructed.—No driver shall enter an intersection or a marked crosswalk unless there is sufficient space on the other side of the intersection or crosswalk to accommodate the vehicle the driver is operating without obstructing the passage of other vehicles or pedestrians, notwithstanding any traffic control signal indication to proceed. A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 319, ch. 95-148; s. 160, ch. 99-248.

Note.—Former s. 316.107.



316.2065 - Bicycle regulations.

316.2065 Bicycle regulations.—

(1) Every person propelling a vehicle by human power has all of the rights and all of the duties applicable to the driver of any other vehicle under this chapter, except as to special regulations in this chapter, and except as to provisions of this chapter which by their nature can have no application.

(2) A person operating a bicycle may not ride other than upon or astride a permanent and regular seat attached thereto.

(3)(a) A bicycle may not be used to carry more persons at one time than the number for which it is designed or equipped, except that an adult rider may carry a child securely attached to his or her person in a backpack or sling.

(b) Except as provided in paragraph (a), a bicycle rider must carry any passenger who is a child under 4 years of age, or who weighs 40 pounds or less, in a seat or carrier that is designed to carry a child of that age or size and that secures and protects the child from the moving parts of the bicycle.

(c) A bicycle rider may not allow a passenger to remain in a child seat or carrier on a bicycle when the rider is not in immediate control of the bicycle.

(d) A bicycle rider or passenger who is under 16 years of age must wear a bicycle helmet that is properly fitted and is fastened securely upon the passenger’s head by a strap and that meets the federal safety standard for bicycle helmets, final rule, 16 C.F.R. part 1203. A helmet purchased before October 1, 2012, which meets the standards of the American National Standards Institute (ANSI Z 90.4 Bicycle Helmet Standards), the standards of the Snell Memorial Foundation (1984 Standard for Protective Headgear for Use in Bicycling), or any other nationally recognized standards for bicycle helmets adopted by the department may continue to be worn by a bicycle rider or passenger until January 1, 2016. As used in this subsection, the term “passenger” includes a child who is riding in a trailer or semitrailer attached to a bicycle.

(e) Law enforcement officers and school crossing guards may issue a bicycle safety brochure and a verbal warning to a bicycle rider or passenger who violates this subsection. A bicycle rider or passenger who violates this subsection may be issued a citation by a law enforcement officer and assessed a fine for a pedestrian violation, as provided in s. 318.18. The court shall dismiss the charge against a bicycle rider or passenger for a first violation of paragraph (d) upon proof of purchase of a bicycle helmet that complies with this subsection.

(4) No person riding upon any bicycle, coaster, roller skates, sled, or toy vehicle may attach the same or himself or herself to any vehicle upon a roadway. This subsection does not prohibit attaching a bicycle trailer or bicycle semitrailer to a bicycle if that trailer or semitrailer is commercially available and has been designed for such attachment.

(5)(a) Any person operating a bicycle upon a roadway at less than the normal speed of traffic at the time and place and under the conditions then existing shall ride in the lane marked for bicycle use or, if no lane is marked for bicycle use, as close as practicable to the right-hand curb or edge of the roadway except under any of the following situations:

1. When overtaking and passing another bicycle or vehicle proceeding in the same direction.

2. When preparing for a left turn at an intersection or into a private road or driveway.

3. When reasonably necessary to avoid any condition or potential conflict, including, but not limited to, a fixed or moving object, parked or moving vehicle, bicycle, pedestrian, animal, surface hazard, turn lane, or substandard-width lane, which makes it unsafe to continue along the right-hand curb or edge or within a bicycle lane. For the purposes of this subsection, a “substandard-width lane” is a lane that is too narrow for a bicycle and another vehicle to travel safely side by side within the lane.

(b) Any person operating a bicycle upon a one-way highway with two or more marked traffic lanes may ride as near the left-hand curb or edge of such roadway as practicable.

(6) Persons riding bicycles upon a roadway may not ride more than two abreast except on paths or parts of roadways set aside for the exclusive use of bicycles. Persons riding two abreast may not impede traffic when traveling at less than the normal speed of traffic at the time and place and under the conditions then existing and shall ride within a single lane.

(7) Every bicycle in use between sunset and sunrise shall be equipped with a lamp on the front exhibiting a white light visible from a distance of at least 500 feet to the front and a lamp and reflector on the rear each exhibiting a red light visible from a distance of 600 feet to the rear. A bicycle or its rider may be equipped with lights or reflectors in addition to those required by this section. A law enforcement officer may issue a bicycle safety brochure and a verbal warning to a bicycle rider who violates this subsection or may issue a citation and assess a fine for a pedestrian violation as provided in s. 318.18. The court shall dismiss the charge against a bicycle rider for a first violation of this subsection upon proof of purchase and installation of the proper lighting equipment.

(8) No parent of any minor child and no guardian of any minor ward may authorize or knowingly permit any such minor child or ward to violate any of the provisions of this section.

(9) A person propelling a vehicle by human power upon and along a sidewalk, or across a roadway upon and along a crosswalk, has all the rights and duties applicable to a pedestrian under the same circumstances.

(10) A person propelling a bicycle upon and along a sidewalk, or across a roadway upon and along a crosswalk, shall yield the right-of-way to any pedestrian and shall give an audible signal before overtaking and passing such pedestrian.

(11) No person upon roller skates, or riding in or by means of any coaster, toy vehicle, or similar device, may go upon any roadway except while crossing a street on a crosswalk; and, when so crossing, such person shall be granted all rights and shall be subject to all of the duties applicable to pedestrians.

(12) This section shall not apply upon any street while set aside as a play street authorized herein or as designated by state, county, or municipal authority.

(13) Every bicycle shall be equipped with a brake or brakes which will enable its rider to stop the bicycle within 25 feet from a speed of 10 miles per hour on dry, level, clean pavement.

(14) A person engaged in the business of selling bicycles at retail shall not sell any bicycle unless the bicycle has an identifying number permanently stamped or cast on its frame.

(15)(a) A person may not knowingly rent or lease any bicycle to be ridden by a child who is under the age of 16 years unless:

1. The child possesses a bicycle helmet; or

2. The lessor provides a bicycle helmet for the child to wear.

(b) A violation of this subsection is a nonmoving violation, punishable as provided in s. 318.18.

(16) The court may waive, reduce, or suspend payment of any fine imposed under subsection (3) or subsection (15) and may impose any other conditions on the waiver, reduction, or suspension. If the court finds that a person does not have sufficient funds to pay the fine, the court may require the performance of a specified number of hours of community service or attendance at a safety seminar.

(17) Notwithstanding s. 318.21, all proceeds collected pursuant to s. 318.18 for violations under paragraphs (3)(e) and (15)(b) shall be deposited into the State Transportation Trust Fund.

(18) The failure of a person to wear a bicycle helmet or the failure of a parent or guardian to prevent a child from riding a bicycle without a bicycle helmet may not be considered evidence of negligence or contributory negligence.

(19) Except as otherwise provided in this section, a violation of this section is a noncriminal traffic infraction, punishable as a pedestrian violation as provided in chapter 318. A law enforcement officer may issue traffic citations for a violation of subsection (3) or subsection (15) only if the violation occurs on a bicycle path or road, as defined in s. 334.03. However, a law enforcement officer may not issue citations to persons on private property, except any part thereof which is open to the use of the public for purposes of vehicular traffic.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 2, ch. 76-286; s. 1, ch. 78-353; s. 8, ch. 83-68; s. 5, ch. 85-309; s. 1, ch. 86-23; s. 7, ch. 87-161; s. 21, ch. 94-306; s. 899, ch. 95-148; s. 1, ch. 96-185; s. 2, ch. 97-300; s. 161, ch. 99-248; s. 6, ch. 2010-223; s. 7, ch. 2012-27; s. 6, ch. 2012-181.

Note.—Former s. 316.111.



316.2068 - Electric personal assistive mobility devices; regulations.

316.2068 Electric personal assistive mobility devices; regulations.—

(1) An electric personal assistive mobility device, as defined in s. 316.003, may be operated:

(a) On a road or street where the posted speed limit is 25 miles per hour or less.

(b) On a marked bicycle path.

(c) On any street or road where bicycles are permitted.

(d) At an intersection, to cross a road or street even if the road or street has a posted speed limit of more than 25 miles per hour.

(e) On a sidewalk, if the person operating the device yields the right-of-way to pedestrians and gives an audible signal before overtaking and passing a pedestrian.

(2) A valid driver license is not a prerequisite to operating an electric personal assistive mobility device.

(3) Electric personal assistive mobility devices need not be registered and insured in accordance with s. 320.02.

(4) A person who is under the age of 16 years may not operate, ride, or otherwise be propelled on an electric personal assistive mobility device unless the person wears a bicycle helmet that is properly fitted, that is fastened securely upon his or her head by a strap, and that meets the standards of the American National Standards Institute (ANSI Z Bicycle Helmet Standards), the standards of the Snell Memorial Foundation (1984 Standard for Protective Headgear for Use in Bicycling), or any other nationally recognized standards for bicycle helmets which are adopted by the department.

(5) A county or municipality may regulate the operation of electric personal assistive mobility devices on any road, street, sidewalk, or bicycle path under its jurisdiction if the governing body of the county or municipality determines that regulation is necessary in the interest of safety.

(6) The Department of Transportation may prohibit the operation of electric personal assistive mobility devices on any road under its jurisdiction if it determines that such a prohibition is necessary in the interest of safety.

History.—s. 68, ch. 2002-20; s. 18, ch. 2012-174.



316.2069 - Commercial megacycles.

316.2069 Commercial megacycles.—The governing body of a municipality, or the governing board of a county with respect to an unincorporated portion of the county, may authorize the operation of a commercial megacycle on roads or streets within the respective jurisdictions if the requirements of subsections (1)-(3) are met:

(1) Prior to authorizing such operation, the responsible local governmental entity must first determine that commercial megacycles may safely travel on or cross the public road or street, considering factors including, but not limited to, the speed, volume, and character of motor vehicle traffic using the road or street. Upon such determination, the responsible governmental entity shall post appropriate signs to indicate that such operation is allowed.

(2) The authorization by the governing body must clearly identify the roads or streets under the governing body’s jurisdiction on or across which operation of commercial megacycles is permitted.

(3) The governing body’s authorization, at a minimum, must require that a commercial megacycle be:

(a) Operated at all times by its owner or lessee or an employee of the owner or lessee.

(b) Operated by a driver at least 18 years of age who possess a Class E driver license.

(c) Occupied by a safety monitor at least 18 years of age, who shall supervise the passengers while the commercial megacycle is in motion.

(d) Insured with minimum commercial general liability insurance of not less than $1,000,000, prior to and at all times of operation, satisfactory proof of which shall be provided to the appropriate governing body.

(4) The Department of Transportation may prohibit the operation of commercial megacycles on or across any road under its jurisdiction if it determines that such prohibition is necessary in the interest of safety.

(5) Section 316.1936 does not apply to the passengers being transported in a commercial megacycle while operating in accordance with this section.

(6) This section does not prohibit use of an auxiliary motor to move the commercial megacycle from the roadway under emergency circumstances or while no passenger is on board.

History.—s. 7, ch. 2016-239.



316.2074 - All-terrain vehicles.

316.2074 All-terrain vehicles.—

(1) It is the intent of the Legislature through the adoption of this section to provide safety protection for minors while operating an all-terrain vehicle in this state.

(2) As used in this section, the term “all-terrain vehicle” means any motorized off-highway vehicle 50 inches or less in width, having a dry weight of 1,200 pounds or less, designed to travel on three or more nonhighway tires, and manufactured for recreational use by one or more persons. For the purposes of this section, “all-terrain vehicle” also includes a “two-rider ATV” as defined in s. 317.0003.

(3) No person under 16 years of age shall operate, ride, or be otherwise propelled on an all-terrain vehicle unless the person wears a safety helmet meeting United States Department of Transportation standards and eye protection.

(4) If a crash results in the death of any person or in the injury of any person which results in treatment of the person by a physician, the operator of each all-terrain vehicle involved in the crash shall give notice of the crash pursuant to s. 316.066.

(5) Except as provided in this section, an all-terrain vehicle may not be operated upon the public roads, streets, or highways of this state, except as otherwise permitted by the managing state or federal agency.

(6) An all-terrain vehicle having four wheels may be used by police officers on public beaches designated as public roadways for the purpose of enforcing the traffic laws of the state. All-terrain vehicles may also be used by the police to travel on public roadways within 5 miles of beach access only when getting to and from the beach.

(7) An all-terrain vehicle having four wheels may be used by law enforcement officers on public roads within public lands while in the course and scope of their duties.

(8) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—ss. 1, 2, 3, 4, 5, ch. 88-221; s. 5, ch. 95-333; s. 30, ch. 96-350; s. 3, ch. 96-413; s. 162, ch. 99-248; s. 54, ch. 2002-295; s. 37, ch. 2005-164; s. 2, ch. 2009-137; s. 3, ch. 2014-187.



316.208 - Motorcycles and mopeds.

316.208 Motorcycles and mopeds.—

(1) Any person operating a motorcycle or moped shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of any other vehicle under this chapter, except as to special regulations in this chapter and except as to those provisions of this chapter which by their nature can have no application.

(2)(a) Any person operating a moped upon a roadway at less than the normal speed of traffic at the time and place and under the conditions then existing shall ride as close as practicable to the right-hand curb or edge of the roadway except under any of the following situations:

1. When overtaking or passing another vehicle proceeding in the same direction.

2. When preparing for a left turn at an intersection or into a private road or driveway.

3. When reasonably necessary to avoid any condition, including, but not limited to, a fixed or moving object, parked or moving vehicle, bicycle, pedestrian, animal, surface hazard, or substandard-width lane, that makes it unsafe to continue along the right-hand curb or edge. For purposes of this paragraph, a “substandard-width lane” is a lane that is too narrow for a moped and another vehicle to travel safely side by side within the lane.

(b) Any person operating a moped upon a one-way highway with two or more marked traffic lanes may ride as near the left-hand curb or edge of such roadway as practicable.

(3) A person propelling a moped solely by human power upon and along a sidewalk, or across a roadway upon and along a crosswalk, has all the rights and duties applicable to a pedestrian under the same circumstances, except that such person shall yield the right-of-way to any pedestrian and shall give an audible signal before overtaking and passing a pedestrian.

(4) No person shall propel a moped upon and along a sidewalk while the motor is operating.

(5) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 8, ch. 87-161; s. 163, ch. 99-248.

Note.—Former s. 316.127.



316.2085 - Riding on motorcycles or mopeds.

316.2085 Riding on motorcycles or mopeds.—

(1) A person operating a motorcycle or moped shall ride only upon the permanent and regular seat attached thereto, and such operator shall not carry any other person, nor shall any other person ride on a motorcycle or moped, unless such motorcycle or moped is designed to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for two persons or upon another seat firmly attached to the motorcycle or moped at the rear or side of the operator.

(2) A person shall ride upon a motorcycle or moped only while sitting astride the seat, with both wheels on the ground at all times, facing forward, and with one leg on each side of the motorcycle or moped. However, it is not a violation of this subsection if the wheels of a motorcycle or moped lose contact with the ground briefly due to the condition of the road surface or other circumstances beyond the control of the operator.

(3) The license tag of a motorcycle or moped must be permanently affixed to the vehicle and remain clearly visible from the rear at all times. Any deliberate act to conceal or obscure the legibility of the license tag of a motorcycle is prohibited. The license tag of a motorcycle or moped may be affixed horizontally to the ground so that the numbers and letters read from left to right. Alternatively, a license tag for a motorcycle or moped for which the numbers and letters read from top to bottom may be affixed perpendicularly to the ground. Notwithstanding the authorization to affix the license tag of a motorcycle or moped perpendicularly to the ground, the owner or operator of a motorcycle or moped shall pay any required toll pursuant to s. 316.1001 by whatever means available.

(4) No person shall operate a motorcycle or moped while carrying any package, bundle, or other article which prevents the person from keeping both hands on the handlebars.

(5) No operator shall carry any person, nor shall any person ride, in a position that will interfere with the operation or control of the motorcycle or moped or the view of the operator.

(6) A person under 16 years of age may not:

(a) Operate a motorcycle that has a motor with more than 150 cubic centimeters displacement.

(b) Rent a motorcycle or a moped.

(7) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 9, ch. 87-161; s. 320, ch. 95-148; s. 7, ch. 96-414; s. 164, ch. 99-248; s. 2, ch. 2008-117; s. 4, ch. 2009-183; s. 7, ch. 2010-223; s. 7, ch. 2012-181.

Note.—Former s. 316.108.



316.209 - Operating motorcycles on roadways laned for traffic.

316.209 Operating motorcycles on roadways laned for traffic.—

(1) All motorcycles are entitled to full use of a lane and no motor vehicle shall be driven in such manner as to deprive any motorcycle of the full use of a lane. This subsection shall not apply to motorcycles operated two abreast in a single lane.

(2) The operator of a motorcycle shall not overtake and pass in the same lane occupied by the vehicle being overtaken.

(3) No person shall operate a motorcycle between lanes of traffic or between adjacent lines or rows of vehicles.

(4) Motorcycles shall not be operated more than two abreast in a single lane.

(5) Subsections (2) and (3) do not apply to police officers or firefighters in the performance of their official duties.

(6) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 165, ch. 99-248; s. 1, ch. 2003-92.

Note.—Former s. 316.109.



316.2095 - Footrests, handholds, and handlebars.

316.2095 Footrests, handholds, and handlebars.—

(1) Any motorcycle carrying a passenger, other than in a sidecar or enclosed cab, shall be equipped with footrests for such passenger.

(2) No person shall operate any motorcycle with handlebars or with handgrips that are higher than the top of the shoulders of the person operating the motorcycle while properly seated upon the motorcycle.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 166, ch. 99-248; s. 5, ch. 2005-164; s. 12, ch. 2006-290.

Note.—Former s. 316.278.



316.211 - Equipment for motorcycle and moped riders.

316.211 Equipment for motorcycle and moped riders.—

(1) A person may not operate or ride upon a motorcycle unless the person is properly wearing protective headgear securely fastened upon his or her head which complies with Federal Motorcycle Vehicle Safety Standard 218 promulgated by the United States Department of Transportation. The Department of Highway Safety and Motor Vehicles shall adopt this standard by agency rule.

(2) A person may not operate a motorcycle unless the person is wearing an eye-protective device over his or her eyes of a type approved by the department.

(3)(a) This section does not apply to persons riding within an enclosed cab or to any person 16 years of age or older who is operating or riding upon a motorcycle powered by a motor with a displacement of 50 cubic centimeters or less or is rated not in excess of 2 brake horsepower and which is not capable of propelling such motorcycle at a speed greater than 30 miles per hour on level ground.

(b) Notwithstanding subsection (1), a person over 21 years of age may operate or ride upon a motorcycle without wearing protective headgear securely fastened upon his or her head if such person is covered by an insurance policy providing for at least $10,000 in medical benefits for injuries incurred as a result of a crash while operating or riding on a motorcycle.

(4) A person under 16 years of age may not operate or ride upon a moped unless the person is properly wearing protective headgear securely fastened upon his or her head which complies with Federal Motorcycle Vehicle Safety Standard 218 promulgated by the United States Department of Transportation.

(5) The department shall make available a list of protective headgear approved in this section, and the list shall be provided on request.

(6) Each motorcycle registered to a person under 21 years of age must display a license plate that is unique in design and color.

(7) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 1, ch. 85-329; s. 23, ch. 87-161; s. 2, ch. 88-405; s. 321, ch. 95-148; ss. 4, 167, ch. 99-248; s. 6, ch. 2000-313; s. 13, ch. 2006-290.

Note.—Former s. 316.287.



316.212 - Operation of golf carts on certain roadways.

316.212 Operation of golf carts on certain roadways.—The operation of a golf cart upon the public roads or streets of this state is prohibited except as provided herein:

(1) A golf cart may be operated only upon a county road that has been designated by a county, a municipal street that has been designated by a municipality, or a two-lane county road located within the jurisdiction of a municipality designated by that municipality, for use by golf carts. Prior to making such a designation, the responsible local governmental entity must first determine that golf carts may safely travel on or cross the public road or street, considering factors including the speed, volume, and character of motor vehicle traffic using the road or street. Upon a determination that golf carts may be safely operated on a designated road or street, the responsible governmental entity shall post appropriate signs to indicate that such operation is allowed.

(2) A golf cart may be operated on a part of the State Highway System only under the following conditions:

(a) To cross a portion of the State Highway System which intersects a county road or municipal street that has been designated for use by golf carts if the Department of Transportation has reviewed and approved the location and design of the crossing and any traffic control devices needed for safety purposes.

(b) To cross, at midblock, a part of the State Highway System where a golf course is constructed on both sides of the highway if the Department of Transportation has reviewed and approved the location and design of the crossing and any traffic control devices needed for safety purposes.

(c) A golf cart may be operated on a state road that has been designated for transfer to a local government unit pursuant to s. 335.0415 if the Department of Transportation determines that the operation of a golf cart within the right-of-way of the road will not impede the safe and efficient flow of motor vehicular traffic. The department may authorize the operation of golf carts on such a road if:

1. The road is the only available public road along which golf carts may travel or cross or the road provides the safest travel route among alternative routes available; and

2. The speed, volume, and character of motor vehicular traffic using the road is considered in making such a determination.

Upon its determination that golf carts may be operated on a given road, the department shall post appropriate signs on the road to indicate that such operation is allowed.

(3) Notwithstanding any other provision of this section, a golf cart may be operated for the purpose of crossing a street or highway where a single mobile home park is located on both sides of the street or highway and is divided by that street or highway, provided that the governmental entity having original jurisdiction over such street or highway shall review and approve the location of the crossing and require implementation of any traffic controls needed for safety purposes. This subsection shall apply only to residents or guests of the mobile home park. If notice is posted at the entrance and exit of any mobile home park where residents of the park operate golf carts or electric vehicles within the confines of the park, it is not necessary for the park to have a gate or other device at the entrance and exit in order for such golf carts or electric vehicles to be lawfully operated in the park.

(4) Notwithstanding any other provision of this section, if authorized by the Division of Recreation and Parks of the Department of Environmental Protection, a golf cart may be operated on a road that is part of the State Park Road System if the posted speed limit is 35 miles per hour or less.

(5) A golf cart may be operated only during the hours between sunrise and sunset, unless the responsible governmental entity has determined that a golf cart may be operated during the hours between sunset and sunrise and the golf cart is equipped with headlights, brake lights, turn signals, and a windshield.

(6) A golf cart must be equipped with efficient brakes, reliable steering apparatus, safe tires, a rearview mirror, and red reflectorized warning devices in both the front and rear.

(7) A golf cart may not be operated on public roads or streets by any person under the age of 14.

(8) A local governmental entity may enact an ordinance relating to:

(a) Golf cart operation and equipment which is more restrictive than those enumerated in this section. Upon enactment of such ordinance, the local governmental entity shall post appropriate signs or otherwise inform the residents that such an ordinance exists and that it will be enforced within the local government’s jurisdictional territory. An ordinance referred to in this section must apply only to an unlicensed driver.

(b) Golf cart operation on sidewalks adjacent to specific segments of municipal streets, county roads, or state highways within the jurisdictional territory of the local governmental entity if:

1. The local governmental entity determines, after considering the condition and current use of the sidewalks, the character of the surrounding community, and the locations of authorized golf cart crossings, that golf carts, bicycles, and pedestrians may safely share the sidewalk;

2. The local governmental entity consults with the Department of Transportation before adopting the ordinance;

3. The ordinance restricts golf carts to a maximum speed of 15 miles per hour and permits such use on sidewalks adjacent to state highways only if the sidewalks are at least 8 feet wide;

4. The ordinance requires the golf carts to meet the equipment requirements in subsection (6). However, the ordinance may require additional equipment, including horns or other warning devices required by s. 316.271; and

5. The local governmental entity posts appropriate signs or otherwise informs residents that the ordinance exists and applies to such sidewalks.

(9) A violation of this section is a noncriminal traffic infraction, punishable pursuant to chapter 318 as a moving violation for infractions of subsections (1)-(5) or a local ordinance corresponding thereto and enacted pursuant to subsection (8), or punishable pursuant to chapter 318 as a nonmoving violation for infractions of subsection (6), subsection (7), or a local ordinance corresponding thereto and enacted pursuant to subsection (8).

History.—s. 2, ch. 83-188; s. 1, ch. 84-111; s. 2, ch. 88-253; s. 322, ch. 95-148; s. 4, ch. 96-413; s. 168, ch. 99-248; s. 7, ch. 2000-313; s. 6, ch. 2005-164; s. 3, ch. 2008-98; s. 46, ch. 2010-223; s. 2, ch. 2015-163.



316.2122 - Operation of a low-speed vehicle or mini truck on certain roadways.

316.2122 Operation of a low-speed vehicle or mini truck on certain roadways.—The operation of a low-speed vehicle as defined in s. 320.01 or a mini truck as defined in s. 320.01 on any road is authorized with the following restrictions:

(1) A low-speed vehicle or mini truck may be operated only on streets where the posted speed limit is 35 miles per hour or less. This does not prohibit a low-speed vehicle or mini truck from crossing a road or street at an intersection where the road or street has a posted speed limit of more than 35 miles per hour.

(2) A low-speed vehicle must be equipped with headlamps, stop lamps, turn signal lamps, taillamps, reflex reflectors, parking brakes, rearview mirrors, windshields, seat belts, and vehicle identification numbers.

(3) A low-speed vehicle or mini truck must be registered and insured in accordance with s. 320.02 and titled pursuant to chapter 319.

(4) Any person operating a low-speed vehicle or mini truck must have in his or her possession a valid driver license.

(5) A county or municipality may prohibit the operation of low-speed vehicles or mini trucks on any road under its jurisdiction if the governing body of the county or municipality determines that such prohibition is necessary in the interest of safety.

(6) The Department of Transportation may prohibit the operation of low-speed vehicles or mini trucks on any road under its jurisdiction if it determines that such prohibition is necessary in the interest of safety.

History.—s. 1, ch. 99-163; s. 5, ch. 2009-183; s. 85, ch. 2012-174; s. 78, ch. 2013-160.



316.2123 - Operation of an ATV on certain roadways.

316.2123 Operation of an ATV on certain roadways.—

(1) The operation of an ATV, as defined in s. 317.0003, upon the public roads or streets of this state is prohibited, except that an ATV may be operated during the daytime on an unpaved roadway where the posted speed limit is less than 35 miles per hour.

(2) A county is exempt from this section if the governing body of the county, by majority vote, following a noticed public hearing, votes to exempt the county from this section. Alternatively, a county may, by majority vote after such a hearing, designate certain unpaved roadways where an ATV may be operated during the daytime as long as each such designated roadway has a posted speed limit of less than 35 miles per hour and is appropriately marked to indicate permissible ATV use.

(3) Any ATV operation that is permitted under subsection (1) or subsection (2) may be undertaken only by a licensed driver or a minor who is under the direct supervision of a licensed driver. The operator must provide proof of ownership under chapter 317 upon the request of a law enforcement officer.

History.—s. 14, ch. 2006-290; s. 17, ch. 2007-196.



316.2124 - Motorized disability access vehicles.

316.2124 Motorized disability access vehicles.—The Department of Highway Safety and Motor Vehicles is directed to provide, by rule, for the regulation of motorized disability access vehicles as described in s. 320.01. The department shall provide that motorized disability access vehicles shall be registered in the same manner as motorcycles and shall pay the same registration fee as for a motorcycle. There shall also be assessed, in addition to the registration fee, a $2.50 surcharge for motorized disability access vehicles. This surcharge shall be paid into the Highway Safety Operating Trust Fund. Motorized disability access vehicles shall not be required to be titled by the department. The department shall require motorized disability access vehicles to be subject to the same safety requirements as set forth in this chapter for motorcycles.

History.—s. 2, ch. 90-163; s. 60, ch. 93-120; s. 79, ch. 2013-160.



316.2125 - Operation of golf carts within a retirement community.

316.2125 Operation of golf carts within a retirement community.—

(1) Notwithstanding the provisions of s. 316.212, the reasonable operation of a golf cart, equipped and operated as provided in s. 316.212 (5), (6), and (7), within any self-contained retirement community is permitted unless prohibited under subsection (2).

(2)(a) A county or municipality may prohibit the operation of golf carts on any street or highway under its jurisdiction if the governing body of the county or municipality determines that such prohibition is necessary in the interest of safety.

(b) The Department of Transportation may prohibit the operation of golf carts on any street or highway under its jurisdiction if it determines that such prohibition is necessary in the interest of safety.

(3) A local governmental entity may enact an ordinance regarding golf cart operation and equipment which is more restrictive than those enumerated in this section. Upon enactment of any such ordinance, the local governmental entity shall post appropriate signs or otherwise inform the residents that such an ordinance exists and that it shall be enforced within the local government’s jurisdictional territory. An ordinance referred to in this section must apply only to an unlicensed driver.

History.—s. 1, ch. 88-253; s. 6, ch. 96-413; s. 8, ch. 2000-313; s. 15, ch. 2006-290; s. 4, ch. 2008-98.



316.2126 - Authorized use of golf carts, low-speed vehicles, and utility vehicles.

316.2126 Authorized use of golf carts, low-speed vehicles, and utility vehicles.—

(1) In addition to the powers granted by ss. 316.212 and 316.2125, municipalities are authorized to use golf carts and utility vehicles, as defined in s. 320.01, upon any state, county, or municipal roads located within the corporate limits of such municipalities, subject to the following conditions:

(a) Golf carts and utility vehicles must comply with the operational and safety requirements in ss. 316.212 and 316.2125, and with any more restrictive ordinances enacted by the local governmental entity pursuant to s. 316.212(8), and shall be operated only by municipal employees for municipal purposes, including, but not limited to, police patrol, traffic enforcement, and inspection of public facilities.

(b) In addition to the safety equipment required in s. 316.212(6) and any more restrictive safety equipment required by the local governmental entity pursuant to s. 316.212(8), such golf carts and utility vehicles must be equipped with sufficient lighting and turn signal equipment.

(c) Golf carts and utility vehicles may be operated only on state roads that have a posted speed limit of 30 miles per hour or less.

(d) Golf carts and utility vehicles may cross a portion of the State Highway System which has a posted speed limit of 45 miles per hour or less only at an intersection with an official traffic control device.

(e) Golf carts and utility vehicles may operate on sidewalks adjacent to state highways only if such golf carts and utility vehicles yield to pedestrians and if the sidewalks are at least 5 feet wide.

(2) State employees, state park volunteers, and state park visitors are authorized to use golf carts and utility vehicles, as defined in s. 320.01, upon any public roads within the boundaries of state parks managed by the Division of Recreation and Parks of the Department of Environmental Protection, subject to the following conditions:

(a) Golf carts and utility vehicles must comply with the operational and safety requirements in s. 316.212.

(b) Golf carts and utility vehicles shall be operated only by state employees and state park volunteers for state purposes and by state park visitors for uses authorized by the Division of Recreation and Parks of the Department of Environmental Protection.

(3)(a) As used in this subsection, the term:

1. “Golf cart” means a motor vehicle as defined in s. 320.01(22), including vehicles modified to have a cargo platform or bin to transport parcels or a hitch to tow a trailer.

2. “Residential area” means areas zoned primarily or exclusively for single-family or multifamily residential use.

3. “Seasonal delivery personnel” means employees of a licensed commercial delivery service that has at least 10,000 persons employed in this state.

(b) Seasonal delivery personnel may use the following vehicles solely for the purpose of delivering express envelopes and packages having a maximum size of 130 inches for the combined length and girth and weighing not more than 150 pounds from midnight October 15 until midnight January 31 of each year:

1. Low-speed vehicles and utility vehicles as defined in s. 320.01 upon any public road within a residential area that has a posted speed limit of 35 miles per hour or less.

2. Golf carts upon a public road within a residential area that has a posted speed limit of 30 miles per hour or less.

3. Golf carts upon a public road within a residential area that has a posted speed limit of 30 to 35 miles per hour, unless a municipality having jurisdiction over the public road has enacted an ordinance restricting personnel from driving on such roads.

Seasonal delivery personnel may pull a trailer from any of these vehicles.

(c) All vehicles specified in this subsection must be:

1. Marked in a conspicuous manner with the name of the delivery service.

2. Equipped with, at a minimum, the equipment required under s. 316.212(6).

3. Equipped with head lamps and tail lamps, in addition to the safety requirements in s. 316.212(6), if operated after sunset.

(4) Anyone operating a golf cart, low-speed vehicle, or utility vehicle pursuant to this section must possess a valid driver license as required by s. 322.03.

History.—s. 5, ch. 96-413; s. 90, ch. 99-13; s. 4, ch. 99-163; s. 169, ch. 99-248; s. 7, ch. 2005-164; s. 5, ch. 2008-98; s. 1, ch. 2009-208; s. 8, ch. 2012-181; s. 12, ch. 2014-216.



316.21265 - Use of all-terrain vehicles, golf carts, low-speed vehicles, or utility vehicles by law enforcement agencies.

316.21265 Use of all-terrain vehicles, golf carts, low-speed vehicles, or utility vehicles by law enforcement agencies.—

(1) Notwithstanding any provision of law to the contrary, any law enforcement agency in this state may operate all-terrain vehicles as defined in s. 316.2074, golf carts as defined in s. 320.01, low-speed vehicles as defined in s. 320.01, or utility vehicles as defined in s. 320.01 on any street, road, or highway in this state while carrying out its official duties.

(2) Such vehicles must be clearly marked as vehicles of a law enforcement agency and may be equipped with special warning lights, signaling devices, or other equipment approved or authorized for use on law enforcement vehicles.

(3) The vehicle operator and passengers must wear safety gear, such as helmets, which is ordinarily required for use by operators or passengers on such vehicles.

History.—s. 1, ch. 2007-154; s. 80, ch. 2013-160.



316.2127 - Operation of utility vehicles on certain roadways by homeowners’ associations.

316.2127 Operation of utility vehicles on certain roadways by homeowners’ associations.—The operation of a utility vehicle, as defined in s. 320.01, upon the public roads or streets of this state by a homeowners’ association, as defined in s. 720.301, or its agents is prohibited except as provided herein:

(1) A utility vehicle may be operated by a homeowners’ association or its agents only upon a county road that has been designated by a county, or a city street that has been designated by a city, for use by a utility vehicle for general maintenance, security, and landscaping purposes. Prior to making such a designation, the responsible local governmental entity must first determine that utility vehicles may safely travel on or cross the public road or street, considering factors including the speed, volume, and character of motor vehicle traffic on the road or street. Upon a determination that utility vehicles may be safely operated on a designated road or street, the responsible governmental entity shall post appropriate signs to indicate that such operation is allowed.

(2) A utility vehicle may be operated by a homeowners’ association or its agents on a portion of the State Highway System only under the following conditions:

(a) To cross a portion of the State Highway System which intersects a county road or a city street that has been designated for use by utility vehicles if the Department of Transportation has reviewed and approved the location and design of the crossing and any traffic control devices needed for safety purposes.

(b) To cross, at midblock, a portion of the State Highway System where the highway bisects property controlled or maintained by a homeowners’ association if the Department of Transportation has reviewed and approved the location and design of the crossing and any traffic control devices needed for safety purposes.

(c) To travel on a state road that has been designated for transfer to a local government unit pursuant to s. 335.0415 if the Department of Transportation determines that the operation of a utility vehicle within the right-of-way of the road will not impede the safe and efficient flow of motor vehicle traffic. The department may authorize the operation of utility vehicles on such a road if:

1. The road is the only available public road on which utility vehicles may travel or cross or the road provides the safest travel route among alternative routes available; and

2. The speed, volume, and character of motor vehicle traffic on the road is considered in making such a determination.

Upon its determination that utility vehicles may be operated on a given road, the department shall post appropriate signs on the road to indicate that such operation is allowed.

(3) A utility vehicle may be operated by a homeowners’ association or its agents only during the hours between sunrise and sunset, unless the responsible governmental entity has determined that a utility vehicle may be operated during the hours between sunset and sunrise and the utility vehicle is equipped with headlights, brake lights, turn signals, and a windshield.

(4) A utility vehicle must be equipped with efficient brakes, a reliable steering apparatus, safe tires, a rearview mirror, and red reflectorized warning devices in both the front and the rear.

(5) A utility vehicle may not be operated on public roads or streets by any person under the age of 14.

A violation of this section is a noncriminal traffic infraction, punishable pursuant to chapter 318 as either a moving violation for infractions of subsection (1), subsection (2), subsection (3), or subsection (4) or as a nonmoving violation for infractions of subsection (5).

History.—s. 104, ch. 2002-20.



316.2128 - Operation of motorized scooters and miniature motorcycles; requirements for sales.

316.2128 Operation of motorized scooters and miniature motorcycles; requirements for sales.—

(1) A person who engages in the business of, serves in the capacity of, or acts as a commercial seller of motorized scooters or miniature motorcycles in this state must prominently display at his or her place of business a notice that such vehicles are not legal to operate on public roads, may not be registered as motor vehicles, and may not be operated on sidewalks unless authorized by an ordinance enacted pursuant to s. 316.008(7) or s. 316.212(8). The required notice must also appear in all forms of advertising offering motorized scooters or miniature motorcycles for sale. The notice and a copy of this section must also be provided to a consumer prior to the consumer’s purchasing or becoming obligated to purchase a motorized scooter or a miniature motorcycle.

(2) Any person selling or offering a motorized scooter or a miniature motorcycle for sale in violation of this section commits an unfair and deceptive trade practice as defined in part II of chapter 501.

History.—s. 16, ch. 2006-290; s. 27, ch. 2009-21; s. 47, ch. 2010-223.



316.2129 - Operation of swamp buggies on public roads, streets, or highways authorized.

316.2129 Operation of swamp buggies on public roads, streets, or highways authorized.—

(1) A swamp buggy may be operated on a public road, street, or highway if the local governmental entity, as defined in s. 334.03, having jurisdiction over the public road, street, or highway, has designated it for use by swamp buggies. Upon determining that swamp buggies may safely operate on or cross such public road, street, or highway, the local governmental entity shall post appropriate signs or otherwise inform the public that the operation of swamp buggies is allowed. This authorization does not apply to the State Highway System, as defined in s. 334.03. However, a swamp buggy may be operated on a part of the State Highway System only to cross that portion of the State Highway System which intersects a county road or municipal street that has been designated for use by swamp buggies if the Department of Transportation has reviewed and approved the location and design of the crossing and any traffic control devices needed for safety purposes.

(2) A swamp buggy may be operated on land managed, owned, or leased by a state or federal agency if the state or federal agency allows the operation of swamp buggies on such land, including any public road, street, or highway running through or located within the state or federal land. Upon determining that swamp buggies may safely operate on or cross a public road, street, or highway running through or located within such land, the state or federal agency shall post appropriate signs or otherwise inform the public that the operation of swamp buggies is allowed.

History.—s. 9, ch. 2012-181.



316.215 - Scope and effect of regulations.

316.215 Scope and effect of regulations.—

(1) It is a violation of this chapter for any person to drive or move, or for the owner to cause or knowingly permit to be driven or moved, on any highway any vehicle, or combination of vehicles, which is in such unsafe condition as to endanger any person, which does not contain those parts or is not at all times equipped with such lamps and other equipment in proper condition and adjustment as required in this chapter, or which is equipped in any manner in violation of this chapter, or for any person to do any act forbidden, or fail to perform any act required, under this chapter.

(2) Nothing contained in this chapter shall be construed to prohibit the use of additional parts and accessories on any vehicle not inconsistent with the provisions of this chapter.

(3) The provisions of this chapter with respect to equipment required on vehicles shall not apply to implements of husbandry, road machinery, road rollers, or farm tractors except as herein made applicable.

(4) The provisions of this chapter with respect to equipment required on vehicles shall not apply to motorcycles or motor-driven cycles, except as herein made applicable.

(5) The provisions of this chapter and 49 C.F.R. part 393, with respect to number, visibility, distribution of light, and mounting height requirements for headlamps, auxiliary lamps, and turn signals shall not apply to a front-end loading collection vehicle, when:

(a) The front-end loading mechanism and container or containers are in the lowered position;

(b) The vehicle is engaged in collecting solid waste or recyclable or recovered materials; and

(c) The vehicle is being operated at speeds less than 20 miles per hour with the vehicular hazard-warning lights activated.

(6) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 6, ch. 97-280; s. 31, ch. 97-300; s. 170, ch. 99-248.

Note.—Former s. 316.059.



316.216 - Authority of department with reference to lighting devices.

316.216 Authority of department with reference to lighting devices.—

(1) The department is authorized to approve or disapprove lighting devices and to issue and enforce regulations establishing standards and specifications for the approval of such lighting devices, their installation, adjustment, and aiming, and adjustment when in use on motor vehicles. Such regulations shall correlate with standards and specifications of the society of automotive engineers applicable to such equipment.

(2) The department is required to approve or disapprove any lighting device of a type on which approval is specifically required in this chapter within a reasonable time after such device has been submitted.

(3) The department is further authorized to set up the procedure which shall be followed when any device is submitted for approval.

(4) The department, upon approving any such lamp or device, shall issue to the applicant a certificate of approval together with any instructions determined by it.

(5) The department shall publish lists of all lamps and devices by name and type which have been approved by it.

History.—s. 1, ch. 71-135.



316.217 - When lighted lamps are required.

316.217 When lighted lamps are required.—

(1) Every vehicle operated upon a highway within this state shall display lighted lamps and illuminating devices as herein respectively required for different classes of vehicles, subject to exceptions with respect to parked vehicles, under the following conditions;

(a) At any time from sunset to sunrise including the twilight hours. Twilight hours shall mean the time between sunset and full night or between full night and sunrise.

(b) During any rain, smoke, or fog.

(c) Stop lights, turn signals, and other signaling devices shall be lighted as prescribed for use of such devices.

(2) Whenever requirement is hereinafter declared as to the distance from which certain lamps and devices shall render objects visible, said provisions shall apply during the times stated in subsection (1) in respect to a vehicle without load when upon a straight, level, unlighted highway under normal atmospheric conditions, unless a different time or condition is expressly stated.

(3) Whenever requirement is hereinafter declared as to the mounted height of lamps or devices, it shall mean from the center of such lamp or device to the level ground upon which the vehicle stands when the vehicle is without a load.

(4) Law enforcement vehicles may be operated without the display of lighted lamps required by this chapter under the following conditions:

(a) Operation without the display of lighted lamps is necessary to the performance of a law enforcement officer’s duties.

(b) The law enforcement agency has a written policy authorizing and providing guidelines for vehicle operation without the display of lighted lamps.

(c) The law enforcement vehicle is operated in compliance with agency policy.

(d) The operation without the display of lighted lamps may be safely accomplished.

The provisions of this subsection shall not relieve the operator of such a vehicle from the duty to drive with due regard for the safety of all persons, nor shall such provisions protect the vehicle operator from the consequences of his or her reckless disregard for the safety of others.

(5) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 4, ch. 76-218; s. 22, ch. 94-306; s. 171, ch. 99-248; s. 1, ch. 2004-74.



316.220 - Headlamps on motor vehicles.

316.220 Headlamps on motor vehicles.—

(1) Every motor vehicle shall be equipped with at least two headlamps with at least one on each side of the front of the motor vehicle, which headlamps shall comply with the requirements and limitations set forth in this chapter, and shall show a white light. An object, material, or covering that alters the headlamp’s light color may not be placed, displayed, installed, affixed, or applied over a headlamp.

(2) Every headlamp upon every motor vehicle shall be located at a height of not more than 54 inches nor less than 24 inches to be measured as set forth in s. 316.217.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 172, ch. 99-248; s. 9, ch. 2000-313.



316.221 - Taillamps.

316.221 Taillamps.—

(1) Every motor vehicle, trailer, semitrailer, and pole trailer, and any other vehicle which is being drawn at the end of a combination of vehicles, shall be equipped with at least two taillamps mounted on the rear, which, when lighted as required in s. 316.217, shall emit a red light plainly visible from a distance of 1,000 feet to the rear, except that passenger cars and pickup trucks manufactured or assembled prior to January 1, 1972, which were originally equipped with only one taillamp shall have at least one taillamp. On a combination of vehicles, only the taillamps on the rearmost vehicle need actually be seen from the distance specified. On vehicles equipped with more than one taillamp, the lamps shall be mounted on the same level and as widely spaced laterally as practicable. An object, material, or covering that alters the taillamp’s visibility from 1,000 feet may not be placed, displayed, installed, affixed, or applied over a taillamp.

(2) Either a taillamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of 50 feet to the rear. Any taillamp or taillamps, together with any separate lamp or lamps for illuminating the rear registration plate, shall be so wired as to be lighted whenever the headlamps or auxiliary driving lamps are lighted. Dump trucks and vehicles having dump bodies are exempt from the requirements of this subsection.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 79-97; s. 173, ch. 99-248; s. 10, ch. 2000-313; s. 17, ch. 2006-290.



316.222 - Stop lamps and turn signals.

316.222 Stop lamps and turn signals.—

(1) Every motor vehicle, trailer, semitrailer, and pole trailer shall be equipped with two or more stop lamps meeting the requirements of s. 316.234(1). Motor vehicles, trailers, semitrailers and pole trailers manufactured or assembled prior to January 1, 1972, shall be equipped with at least one stop lamp. On a combination of vehicles, only the stop lamps on the rearmost vehicle need actually be seen from the distance specified in s. 316.234(1).

(2) Every motor vehicle, trailer, semitrailer, and pole trailer shall be equipped with electric turn signal lamps meeting the requirements of s. 316.234(2).

(3) Passenger cars and trucks less than 80 inches in width, manufactured or assembled prior to January 1, 1972, need not be equipped with electric turn signal lamps.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 174, ch. 99-248.



316.2225 - Additional equipment required on certain vehicles.

316.2225 Additional equipment required on certain vehicles.—In addition to other equipment required in this chapter, the following vehicles shall be equipped as herein stated under the conditions stated in s. 316.217.

(1) On every bus or truck, whatever its size, there shall be the following: On the rear, two reflectors, one at each side, and one stop light.

(2) On every bus or truck 80 inches or more in overall width, in addition to the requirements in subsection (1):

(a) On the front, two clearance lamps, one at each side.

(b) On the rear, two clearance lamps, one at each side.

(c) On each side, two side marker lamps, one at or near the front and one at or near the rear.

(d) On each side, two reflectors, one at or near the front and one at or near the rear.

(3) On every truck tractor:

(a) On the front, two clearance lamps, one at each side.

(b) On the rear, one stop light.

(4) On every trailer or semitrailer having a gross weight in excess of 3,000 pounds:

(a) On the front, two clearance lamps, one at each side.

(b) On each side, two side marker lamps, one at or near the front and one at or near the rear.

(c) On each side, two reflectors, one at or near the front and one at or near the rear.

(d) On the rear, two clearance lamps, one at each side, also two reflectors, one at each side, and one stop light.

(5) On every pole trailer in excess of 3,000 pounds gross weight:

(a) On each side, one side marker lamp and one clearance lamp which may be in combination, to show to the front, side and rear.

(b) On the rear of the pole trailer or load, two reflectors, one at each side.

(6) On every trailer, semitrailer, and pole trailer weighing 3,000 pounds gross, or less: On the rear, two reflectors, one on each side. If any trailer or semitrailer is so loaded, or is of such dimensions as to obscure the stop light on the towing vehicle, then such vehicle shall also be equipped with one stop light.

(7) On every slow-moving vehicle or equipment, animal-drawn vehicle, or other machinery designed for use and speeds less than 25 miles per hour, including all road construction and maintenance machinery except when engaged in actual construction or maintenance work either guarded by a flagger or a clearly visible warning sign, which normally travels or is normally used at a speed of less than 25 miles per hour and which is operated on a public highway:

(a) A triangular slow-moving vehicle emblem SMV as described in, and displayed as provided in paragraph (b). The requirement of the emblem shall be in addition to any other equipment required by law. The emblem shall not be displayed on objects which are customarily stationary in use except while being transported on the roadway of any public highway of this state.

(b) The Department of Highway Safety and Motor Vehicles shall adopt such rules and regulations as are required to carry out the purpose of this section. The requirements of such rules and regulations shall incorporate the current specifications for SMV emblems of the American Society of Agricultural Engineers.

(8) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 323, ch. 95-148; s. 175, ch. 99-248.

Note.—Former s. 316.276.



316.224 - Color of clearance lamps, identification lamps, side marker lamps, backup lamps, reflectors, and deceleration lights.

316.224 Color of clearance lamps, identification lamps, side marker lamps, backup lamps, reflectors, and deceleration lights.—

(1) Front clearance lamps, identification lamps, and those marker lamps and reflectors mounted on the front or on the side near the front of a vehicle shall display or reflect an amber color.

(2) Rear clearance lamps, identification lamps, and those marker lamps and reflectors mounted on the rear or on the sides near the rear of a vehicle shall display or reflect a red color.

(3) All lighting devices and reflectors mounted on the rear of any vehicle shall display or reflect a red color, except the stop light or other signal device, which may be red, amber, or yellow, and except that the light illuminating the license plate shall be white and the light emitted by a backup lamp shall be white or amber. Deceleration lights as authorized by s. 316.235(5) shall display an amber color.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 2, ch. 86-23; s. 176, ch. 99-248.



316.225 - Mounting of reflectors, clearance lamps and side marker lamps.

316.225 Mounting of reflectors, clearance lamps and side marker lamps.—

(1) Reflectors, when required by s. 316.2225, shall be mounted at a height not less than 24 inches and not more than 60 inches above the ground on which the vehicle stands, except that if the highest part of the permanent structure of the vehicle is less than 24 inches, the reflector at such point shall be mounted as high as that part of the permanent structure will permit.

(a) The rear reflectors on a pole trailer may be mounted on each side of the bolster or load.

(b) Any required red reflector on the rear of a vehicle may be incorporated with the taillamp, but such reflector shall meet all the other reflector requirements of this chapter.

(2) Clearance lamps shall, so far as is practicable, be mounted on the permanent structure of the vehicle in such a manner as to indicate the extreme height and width of the vehicle. When rear identification lamps are required and are mounted as high as is practicable, rear clearance lamps may be mounted at optional height, and when the mounting of front clearance lamps results in such lamps failing to indicate the extreme width of the trailer, such lamps may be mounted at optional height but must indicate, as nearly as practicable, the extreme width of the trailer. Clearance lamps on truck tractors shall be located so as to indicate the extreme width of the truck tractor cab. Clearance lamps and side marker lamps may be mounted in combination provided illumination is given as required herein with reference to both.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 24, ch. 76-31; s. 177, ch. 99-248.



316.226 - Visibility requirements for reflectors, clearance lamps, identification lamps and marker lamps.

316.226 Visibility requirements for reflectors, clearance lamps, identification lamps and marker lamps.—

(1) Every reflector upon any vehicle referred to in s. 316.2225 shall be of such size and characteristics and so maintained as to be readily visible at nighttime from all distances within 600 feet to 100 feet from the vehicle when directly in front of lawful lower beams of headlamps, except that the visibility for reflectors on vehicles manufactured or assembled prior to January 1, 1972, shall be measured in front of lawful upper beams of headlamps. Reflectors required to be mounted on the sides of the vehicle shall reflect the required color of light to the sides and those mounted on the rear shall reflect a red color to the rear.

(2) Front and rear clearance lamps and identification lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required at all distances between 550 feet from the front and rear, respectively, of the vehicle.

(3) Side marker lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required at all distances between 550 feet from the side of the vehicle on which mounted.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 25, ch. 76-31; s. 178, ch. 99-248.



316.227 - Obstructed lights not required.

316.227 Obstructed lights not required.—Whenever motor and other vehicles are operated in combination during the time that lights are required, any lamp (except taillamps) need not be lighted which, by reason of its location on a vehicle of the combination, would be obscured by another vehicle of the combination, but this shall not affect the requirement that lighted clearance lamps be displayed on the front of the foremost vehicle required to have clearance lamps, nor that all lights required on the rear of the rearmost vehicle of any combination shall be lighted.

History.—s. 1, ch. 71-135.



316.228 - Lamps or flags on projecting load.

316.228 Lamps or flags on projecting load.—

(1) Except as provided in subsection (2), whenever the load upon any vehicle extends to the rear 4 feet or more beyond the bed or body of such vehicle, there shall be displayed at the extreme rear end of the load, at the times specified in s. 316.217, two red lamps visible from a distance of at least 500 feet to the rear, two red reflectors visible at night from all distances within 600 feet to 100 feet to the rear when directly in front of lawful lower beams of headlamps and located so as to indicate maximum width, and on each side one red lamp visible from a distance of at least 500 feet to the side and located so as to indicate maximum overhang. There shall be displayed at all other times on any vehicle having a load which extends beyond its sides or more than 4 feet beyond its rear, red flags, not less than 18 inches square, marking the extremities of such load, at each point where a lamp would otherwise be required by this section. A violation of this section is a noncriminal traffic infraction punishable as a nonmoving violation as provided in chapter 318.

(2) Any commercial motor vehicle or trailer transporting a load of unprocessed logs or pulpwood, which load extends more than 4 feet beyond the rear of the body or bed of such vehicle, must have securely fixed as close as practical to the end of any such projection one amber strobe-type lamp equipped with a multidirectional type lens so mounted as to be visible from the rear and both sides of the projecting load. If the mounting of one strobe lamp cannot be accomplished so that it is visible from the rear and both sides of the projecting load, multiple strobe lights must be used to meet the visibility requirements of this subsection. The strobe lamp must flash at a rate of at least 60 flashes per minute and must be plainly visible from a distance of at least 500 feet to the rear and sides of the projecting load at any time of the day or night. The lamp must be operating at any time of the day or night when the vehicle is operated on any highway or parked on the shoulder or immediately adjacent to the traveled portion of any public roadway. The projecting load must also be marked with a red flag as described in subsection (1).

History.—s. 1, ch. 71-135; s. 179, ch. 99-248; s. 11, ch. 2000-313; s. 3, ch. 2001-196; s. 6, ch. 2001-279; s. 3, ch. 2015-163.



316.229 - Lamps on parked vehicles.

316.229 Lamps on parked vehicles.—

(1) Every vehicle shall be equipped with one or more lamps which, when lighted, shall display a white or amber light visible from a distance of 1,000 feet to the front of the vehicle and a red light visible from a distance of 1,000 feet to the rear of the vehicle. The location of the lamp or lamps shall always be such that at least one lamp or combination of lamps meeting the requirements of this section is installed as near as practicable to the side of the vehicle which is closest to passing traffic.

(2) Whenever a vehicle is lawfully parked upon a street or highway during the hours between sunset and sunrise and in the event there is sufficient light to reveal persons and vehicles within a distance of 1,000 feet upon such street or highway, no lights need be displayed upon such parked vehicle.

(3) Whenever a vehicle is parked or stopped upon a roadway or shoulder adjacent thereto outside of a municipality, whether attended or unattended, during the hours between sunset and sunrise and there is insufficient light to reveal any person or object within a distance of 1,000 feet upon such highway, the vehicle so parked or stopped shall be equipped with and shall display lamps meeting the requirements of subsection (1).

(4) Any lighted headlamps upon a parked vehicle shall be depressed or dimmed.

(5) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 180, ch. 99-248.



316.2295 - Lamps, reflectors and emblems on farm tractors, farm equipment and implements of husbandry.

316.2295 Lamps, reflectors and emblems on farm tractors, farm equipment and implements of husbandry.—

(1) Every farm tractor and every self-propelled unit of farm equipment or implement of husbandry manufactured or assembled after January 1, 1972, shall be equipped with vehicular hazard-warning lights visible from a distance of not less than 1,000 feet to the front and rear in normal sunlight, which shall be displayed whenever any such vehicle is operated upon a highway.

(2) Every farm tractor and every self-propelled unit of farm equipment or implement of husbandry manufactured or assembled after January 1, 1972, shall at all times, and every other such motor vehicle shall at all times mentioned in s. 316.217, be equipped with lamps and reflectors as follows:

(a) At least two headlamps meeting the requirements of ss. 316.237 and 316.239.

(b) At least one red lamp visible when lighted from a distance of not less than 1,000 feet to the rear mounted as far to the left of the center of the vehicle as practicable.

(c) At least two red reflectors visible from all distances within 600 feet to 100 feet to the rear when directly in front of lawful lower beams of headlamps.

(3) Every combination of farm tractor and towed farm equipment or towed implement of husbandry shall at all times mentioned in s. 316.217 be equipped with lamps and reflectors as follows:

(a) The farm tractor shall be equipped as required in subsections (1) and (2).

(b) If the towed unit or its load extends more than 4 feet to the rear of the tractor or obscures any light thereon, the unit shall be equipped on the rear with at least two red reflectors visible from all distances within 600 feet to 100 feet to the rear when directly in front of lawful lower beams of headlamps.

(c) If the towed unit of such combination extends more than 4 feet to the left of the centerline of the tractor, the unit shall be equipped on the front with an amber reflector visible from all distances within 600 feet to 100 feet to the front when directly in front of lawful lower beams of headlamps. This reflector shall be so positioned to indicate, as nearly as practicable, the extreme left projection of the towed unit.

(4) The two red reflectors required in the foregoing subsections shall be so positioned as to show from the rear, as nearly as practicable, the extreme width of the vehicle or combination carrying them. If all other requirements are met, reflective tape or paint may be used in lieu of the reflectors required by subsection (3).

(5) Every farm tractor and every self-propelled unit of farm equipment or implement of husbandry designed for operation at speeds not in excess of 25 miles per hour shall at all times be equipped with a slow moving vehicle emblem mounted on the rear except as provided in subsection (6).

(6) Every combination of farm tractor and towed farm equipment or towed implement of husbandry normally operating at speeds not in excess of 25 miles per hour shall at all times be equipped with a slow moving vehicle emblem as follows:

(a) When the towed unit or any load thereon obscures the slow moving vehicle emblem on the farm tractor, the towed unit shall be equipped with a slow moving vehicle emblem. In such cases, the towing vehicle need not display the emblem.

(b) When the slow moving vehicle emblem on the farm tractor unit is not obscured by the towed unit or its load, then either or both may be equipped with the required emblem, but it shall be sufficient if either has it.

(c) The emblem required by subsections (5) and (6) shall comply with current standards and specifications of the American Society of Agricultural Engineers approved by the department.

(7) Except during the periods of time stated in s. 316.217(1), an agricultural product trailer which is less than 10 feet in length and narrower than the hauling vehicle is not required to have taillamps, stop lamps, and turn signals and may use the hauling vehicle’s lighting apparatus to meet the requirements of ss. 316.221 and 316.222. However, the load of the agricultural product trailer must be contained within the trailer and must not in any way obstruct the hauling vehicle’s lighting apparatus.

(8) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 7, ch. 96-413; s. 181, ch. 99-248.

Note.—Former s. 316.232.



316.231 - Lamps on other vehicles and equipment.

316.231 Lamps on other vehicles and equipment.—Every vehicle, including animal-drawn vehicles and vehicles referred to in s. 316.215(3), not specifically required by the provisions of this section to be equipped with lamps or other lighting devices shall at all times specified in s. 316.217 be equipped with at least one lamp displaying a white light visible from a distance of not less than 1,000 feet to the front of said vehicle, and shall also be equipped with two lamps displaying red light visible from a distance of not less than 1,000 feet to the rear of the vehicle, or, as an alternative, one lamp displaying a red light visible from a distance of not less than 1,000 feet to the rear and two red reflectors visible from all distances of 600 to 100 feet to the rear when illuminated by the lawful lower beams of headlamps. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 26, ch. 76-31; s. 182, ch. 99-248.



316.233 - Spot lamps and auxiliary lamps.

316.233 Spot lamps and auxiliary lamps.—

(1) SPOT LAMPS.—Any motor vehicle may be equipped with not to exceed two spot lamps and every lighted spot lamp shall be so aimed and used that no part of the high intensity portion of the beam will strike the windshield, or any windows, mirror, or occupant of another vehicle in use.

(2) FOG LAMPS.—Any motor vehicle may be equipped with not to exceed two fog lamps mounted on the front at a height not less than 12 inches nor more than 30 inches above the level surface upon which the vehicle stands and so aimed that when the vehicle is not loaded none of the high intensity portion of the light to the left of the center of the vehicle shall at a distance of 25 feet ahead project higher than a level of 4 inches below the level of the center of the lamp from which it comes. Lighted fog lamps meeting the above requirements may be used with lower headlamp beams as specified in s. 316.237(1)(b).

(3) AUXILIARY PASSING LAMPS.—Any motor vehicle may be equipped with not to exceed two auxiliary passing lamps mounted on the front at a height not less than 24 inches nor more than 42 inches above the level surface upon which the vehicle stands. The provisions of s. 316.237 shall apply to any combination of headlamps and auxiliary passing lamps.

(4) AUXILIARY DRIVING LAMPS.—Any motor vehicle may be equipped with not to exceed two auxiliary driving lamps mounted on the front at a height not less than 16 inches nor more than 42 inches above the level surface upon which the vehicle stands. The provisions of s. 316.237 shall apply to any combination of headlamps and auxiliary driving lamps.

(5) VIOLATIONS.—A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 183, ch. 99-248.



316.234 - Signal lamps and signal devices.

316.234 Signal lamps and signal devices.—

(1) Any vehicle may be equipped and, when required under this chapter, shall be equipped with a stop lamp or lamps on the rear of the vehicle which shall display a red or amber light, visible from a distance of not less than 300 feet to the rear in normal sunlight, and which shall be actuated upon application of the service (foot) brake, and which may but need not be incorporated with one or more other rear lamps. An object, material, or covering that alters the stop lamp’s visibility from 300 feet to the rear in normal sunlight may not be placed, displayed, installed, affixed, or applied over a stop lamp.

(2) Any vehicle may be equipped and, when required under s. 316.222(2), shall be equipped with electric turn signals which shall indicate an intention to turn by flashing lights showing to the front and rear of a vehicle or on a combination of vehicles on the side of the vehicle or combination toward which the turn is to be made. The lamps showing to the front shall be mounted on the same level and as widely spaced laterally as practicable and, when signaling, shall emit white or amber light. The lamps showing to the rear shall be mounted on the same level and as widely spaced laterally as practicable, and, when signaling, shall emit a red or amber light. Turn signal lamps on vehicles 80 inches or more in overall width shall be visible from a distance of not less than 500 feet to the front and rear in normal sunlight, and an object, material, or covering that alters the lamp’s visibility from a distance of 500 feet to the front or rear in normal sunlight may not be placed, displayed, installed, affixed, or applied over a turn signal lamp. Turn signal lamps on vehicles less than 80 inches wide shall be visible at a distance of not less than 300 feet to the front and rear in normal sunlight, and an object, material, or covering that alters the lamp’s visibility from a distance of 300 feet to the front or rear in normal sunlight may not be placed, displayed, installed, affixed, or applied over a turn signal lamp. Turn signal lamps may, but need not be, incorporated in other lamps on the vehicle.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 184, ch. 99-248; s. 12, ch. 2000-313.



316.235 - Additional lighting equipment.

316.235 Additional lighting equipment.—

(1) Any motor vehicle may be equipped with not more than two side cowl or fender lamps which shall emit an amber or white light without glare.

(2) Any motor vehicle may be equipped with not more than one running board courtesy lamp on each side thereof which shall emit a white or amber light without glare.

(3) Any motor vehicle may be equipped with one or more backup lamps either separately or in combination with other lamps, but any such backup lamp or lamps shall not be lighted when the motor vehicle is in forward motion.

(4) Any vehicle 80 inches or more in overall width, if not otherwise required by s. 316.2225, may be equipped with not more than three identification lamps showing to the front which shall emit an amber light without glare and not more than three identification lamps showing to the rear which shall emit a red light without glare. Such lamps shall be mounted as specified in this chapter.

(5) A bus may be equipped with a deceleration lighting system that cautions following vehicles that the bus is slowing, is preparing to stop, or is stopped. Such lighting system shall consist of red or amber lights mounted in horizontal alignment on the rear of the vehicle at the vertical centerline of the vehicle, no greater than 12 inches apart, not higher than the lower edge of the rear window or, if the vehicle has no rear window, not higher than 100 inches from the ground. Such lights shall be visible from a distance of not less than 300 feet to the rear in normal sunlight. Lights are permitted to light and flash during deceleration, braking, or standing and idling of the bus. Vehicular hazard warning flashers may be used in conjunction with or in lieu of a rear-mounted deceleration lighting system.

(6) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 27, ch. 76-31; s. 3, ch. 86-23; s. 185, ch. 99-248; s. 8, ch. 2016-239.



316.237 - Multiple-beam road-lighting equipment.

316.237 Multiple-beam road-lighting equipment.—

(1) Except as hereinafter provided, the headlamps or the auxiliary driving lamp or the auxiliary passing lamp or combination thereof on motor vehicles shall be so arranged that the driver may select at will between distributions of light projected to different elevations and such lamps may, in addition, be so arranged that such selection can be made automatically, subject to the following limitations:

(a) There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least 450 feet ahead for all conditions of loading.

(b) There shall be a lowermost distribution of light, or composite beam, so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least 150 feet ahead; and on a straight level road under any condition of loading none of the high intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

An object, material, or covering that alters the headlamp’s visibility from at least 450 feet for an uppermost distribution of light or at least 150 feet for a lowermost distribution of light may not be placed, displayed, installed, affixed, or applied over a headlamp.

(2) Every new motor vehicle registered in this state shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the headlamps is in use, and shall not otherwise be lighted. Said indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of the vehicle so equipped.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 186, ch. 99-248; s. 13, ch. 2000-313.



316.238 - Use of multiple-beam road-lighting equipment.

316.238 Use of multiple-beam road-lighting equipment.—

(1) Whenever a motor vehicle is being operated on a roadway or shoulder adjacent thereto during the times specified in s. 316.217, the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations:

(a) Whenever the driver of a vehicle approaches an oncoming vehicle within 500 feet, such driver shall use a distribution of light, or composite beam, so aimed that the glaring rays are not projected into the eyes of the oncoming driver. The lowermost distribution of light, or composite beam, specified in ss. 316.237(1)(b) and 316.430(2)(b) shall be deemed to avoid glare at all times, regardless of road contour and loading.

(b) Whenever the driver of a vehicle approaches another vehicle from the rear within 300 feet, such driver shall use a distribution of light permissible under this chapter other than the uppermost distribution of light specified in ss. 316.237(1)(a) and 316.430(2)(a).

(2) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 28, ch. 76-31; s. 187, ch. 99-248.



316.2385 - Requirements for use of lower beam.

316.2385 Requirements for use of lower beam.—The lower or passing beam shall be used at all times during the twilight hours in the morning and the twilight hours in the evening, and during fog, smoke and rain. Twilight shall mean the time between sunset and full night or between full night and sunrise. A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 91, ch. 73-333; s. 1, ch. 76-31; s. 188, ch. 99-248.

Note.—Former s. 316.236.



316.239 - Single-beam road-lighting equipment.

316.239 Single-beam road-lighting equipment.—

(1) Headlamp systems which provide only a single distribution of light shall be permitted on all farm tractors regardless of date of manufacture, and on other motor vehicles manufactured and sold prior to January 1, 1972, in lieu of multiple-beam road-lighting equipment herein specified if the single distribution of light complies with the following requirements and limitations:

(a) The headlamps shall be so aimed that when the vehicle is not loaded none of the high intensity portion of the light shall, at a distance of 25 feet ahead, project higher than a level of five inches below the level of the center of the lamp from which it comes, and in no case higher than 42 inches above the level on which the vehicle stands at a distance of 75 feet ahead.

(b) The intensity shall be sufficient to reveal persons and vehicles at a distance of at least 200 feet.

(2) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 189, ch. 99-248.



316.2395 - Motor vehicles; minimum headlamp requirement.

316.2395 Motor vehicles; minimum headlamp requirement.—Any motor vehicle may be operated at nighttime under the conditions specified in ss. 316.237 and 316.239, when equipped with two lighted lamps upon the front thereof capable of revealing persons and objects 100 feet ahead in lieu of lamps required in ss. 316.237 and 316.239. However, at no time when lighted lamps are required shall such motor vehicle be operated in excess of 20 miles per hour. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 190, ch. 99-248.

Note.—Former s. 316.219.



316.2396 - Number of driving lamps required or permitted.

316.2396 Number of driving lamps required or permitted.—

(1) At all times specified in s. 316.217, at least two lighted lamps shall be displayed, one on each side at the front of every motor vehicle, except when such vehicle is parked subject to the regulations governing lights on parked vehicles.

(2) Whenever a motor vehicle equipped with headlamps, as herein required, is also equipped with any auxiliary lamps or a spot lamp or any other lamp on the front thereof projecting a beam of intensity greater than 300 candlepower, not more than a total of 4 of any such lamps on the front of a vehicle shall be lighted at any one time when upon a highway.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 191, ch. 99-248.

Note.—Former s. 316.218.



316.2397 - Certain lights prohibited; exceptions.

316.2397 Certain lights prohibited; exceptions.—

(1) No person shall drive or move or cause to be moved any vehicle or equipment upon any highway within this state with any lamp or device thereon showing or displaying a red or blue light visible from directly in front thereof except for certain vehicles hereinafter provided.

(2) It is expressly prohibited for any vehicle or equipment, except police vehicles, to show or display blue lights. However, vehicles owned, operated, or leased by the Department of Corrections or any county correctional agency may show or display blue lights when responding to emergencies.

(3) Vehicles of the fire department and fire patrol, including vehicles of volunteer firefighters as permitted under s. 316.2398, vehicles of medical staff physicians or technicians of medical facilities licensed by the state as authorized under s. 316.2398, ambulances as authorized under this chapter, and buses and taxicabs as authorized under s. 316.2399 may show or display red lights. Vehicles of the fire department, fire patrol, police vehicles, and such ambulances and emergency vehicles of municipal and county departments, public service corporations operated by private corporations, the Fish and Wildlife Conservation Commission, the Department of Environmental Protection, the Department of Transportation, the Department of Agriculture and Consumer Services, and the Department of Corrections as are designated or authorized by their respective department or the chief of police of an incorporated city or any sheriff of any county may operate emergency lights and sirens in an emergency. Wreckers, mosquito control fog and spray vehicles, and emergency vehicles of governmental departments or public service corporations may show or display amber lights when in actual operation or when a hazard exists provided they are not used going to and from the scene of operation or hazard without specific authorization of a law enforcement officer or law enforcement agency. Wreckers must use amber rotating or flashing lights while performing recoveries and loading on the roadside day or night, and may use such lights while towing a vehicle on wheel lifts, slings, or under reach if the operator of the wrecker deems such lights necessary. A flatbed, car carrier, or rollback may not use amber rotating or flashing lights when hauling a vehicle on the bed unless it creates a hazard to other motorists because of protruding objects. Further, escort vehicles may show or display amber lights when in the actual process of escorting overdimensioned equipment, material, or buildings as authorized by law. Vehicles owned or leased by private security agencies may show or display green and amber lights, with either color being no greater than 50 percent of the lights displayed, while the security personnel are engaged in security duties on private or public property.

(4) Road or street maintenance equipment, road or street maintenance vehicles, road service vehicles, refuse collection vehicles, petroleum tankers, and mail carrier vehicles may show or display amber lights when in operation or a hazard exists. A commercial motor vehicle or trailer designed to transport unprocessed logs or pulpwood may show or display an amber light affixed to the rearmost point of the vehicle or trailer.

(5) Road maintenance and construction equipment and vehicles may display flashing white lights or flashing white strobe lights when in operation and where a hazard exists. Additionally, school buses and vehicles that are used to transport farm workers may display flashing white strobe lights.

(6) All lighting equipment heretofore referred to shall meet all requirements as set forth in s. 316.241.

(7) Flashing lights are prohibited on vehicles except:

(a) As a means of indicating a right or left turn, to change lanes, or to indicate that the vehicle is lawfully stopped or disabled upon the highway;

(b) When a motorist intermittently flashes his or her vehicle’s headlamps at an oncoming vehicle notwithstanding the motorist’s intent for doing so; and

(c) For the lamps authorized under subsections (1), (2), (3), (4), and (9), s. 316.2065, or s. 316.235(5) which may flash.

(8) Subsections (1) and (7) do not apply to police, fire, or authorized emergency vehicles while in the performance of their necessary duties.

(9) Flashing red lights may be used by emergency response vehicles of the Fish and Wildlife Conservation Commission, the Department of Environmental Protection, and the Department of Health when responding to an emergency in the line of duty.

(10) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; ss. 1, 23, ch. 76-31; s. 2, ch. 80-176; s. 1, ch. 84-49; s. 4, ch. 86-23; s. 1, ch. 87-157; s. 1, ch. 89-49; s. 58, ch. 93-164; s. 23, ch. 94-306; s. 900, ch. 95-148; s. 17, ch. 96-263; s. 2, ch. 96-312; s. 7, ch. 97-280; s. 17, ch. 97-300; s. 192, ch. 99-248; s. 134, ch. 2002-20; s. 3, ch. 2002-217; s. 1, ch. 2004-20; s. 1, ch. 2007-52; s. 2, ch. 2007-210; s. 1, ch. 2009-220; s. 12, ch. 2012-88; s. 10, ch. 2012-181; s. 2, ch. 2014-169.

Note.—Former s. 316.223.



316.2398 - Display or use of red warning signals; motor vehicles of volunteer firefighters or medical staff.

316.2398 Display or use of red warning signals; motor vehicles of volunteer firefighters or medical staff.—

(1) A privately owned vehicle belonging to an active firefighter member of a regularly organized volunteer firefighting company or association, while en route to the fire station for the purpose of proceeding to the scene of a fire or other emergency or while en route to the scene of a fire or other emergency in the line of duty as an active firefighter member of a regularly organized firefighting company or association, or a privately owned vehicle belonging to a medical staff physician or technician of a medical facility licensed by the state, while responding to an emergency in the line of duty, may display or use red warning signals visible from the front and from the rear of such vehicle, subject to the following restrictions and conditions:

(a) No more than two red warning signals may be displayed.

(b) No inscription of any kind may appear across the face of the lens of the red warning signal.

(c) In order for an active volunteer firefighter to display such red warning signals on his or her vehicle, the volunteer firefighter must first secure a written permit from the chief executive officers of the firefighting organization to use the red warning signals, and this permit must be carried by the volunteer firefighter at all times while the red warning signals are displayed.

(2) It is unlawful for any person who is not an active firefighter member of a regularly organized volunteer firefighting company or association or a physician or technician of the medical staff of a medical facility licensed by the state to display on any motor vehicle owned by him or her, at any time, any red warning signals as described in subsection (1).

(3) It is unlawful for an active volunteer firefighter to operate any red warning signals as authorized in subsection (1), except while en route to the fire station for the purpose of proceeding to the scene of a fire or other emergency, or while at or en route to the scene of a fire or other emergency, in the line of duty.

(4) It is unlawful for a physician or technician of the medical staff of a medical facility to operate any red warning signals as authorized in subsection (1), except when responding to an emergency in the line of duty.

(5) A violation of this section is a nonmoving violation, punishable as provided in chapter 318. In addition, any volunteer firefighter shall be dismissed from membership in the firefighting organization by the chief executive officers thereof.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 1, ch. 77-454; s. 3, ch. 80-176; s. 2, ch. 87-157; s. 324, ch. 95-148; s. 31, ch. 96-350; s. 1, ch. 2003-165.

Note.—Former s. 316.292.



316.2399 - Special warning lights for buses or taxicabs.

316.2399 Special warning lights for buses or taxicabs.—The provisions of s. 316.2397(7) to the contrary notwithstanding, a bus or taxicab may be equipped with two flashing devices for the purpose of warning the operators of other vehicles and law enforcement agents that an emergency situation exists within the bus or taxicab. Such devices shall be capable of activation by the operator of the bus or taxicab and shall be of a type approved by the Department of Highway Safety and Motor Vehicles. Such devices shall be mounted one at the front and one at the rear of the bus or taxicab and shall display flashing red lights which shine on the roadway under the vehicle. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 2, ch. 89-49; s. 91, ch. 99-13; s. 193, ch. 99-248.



316.240 - Standards for lights on highway maintenance and service equipment.

316.240 Standards for lights on highway maintenance and service equipment.—

(1) The Department of Transportation shall adopt standards and specifications applicable to headlamps, clearance lamps, and identification and other lamps on highway maintenance and service equipment when operated on state roads and county road system of this state in lieu of the lamps otherwise required on motor vehicles by this chapter. Such standards and specifications may permit the use of flashing lights for purposes of identification on highway maintenance and service equipment when in service upon the highways. The standards and specifications for lamps referred to in this section shall correlate with, and as far as possible conform with, those approved by the American Association of State Highway Officials.

(2) It is unlawful to operate any highway maintenance and service equipment on any highway as described heretofore unless the lamps thereon comply with and are lighted when and as required by the standards and specifications adopted as provided in this section.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 194, ch. 99-248.



316.241 - Selling or using lamps or equipment.

316.241 Selling or using lamps or equipment.—

(1) No person shall have for sale, sell or offer for sale for use upon or as a part of the equipment of a motor vehicle, trailer, semitrailer, or pole trailer or use upon any such vehicle any headlamp, auxiliary or fog lamp, rear lamp, signal lamp, or reflector, which reflector is required hereunder, or parts of any of the foregoing, which tend to change the original design or performance, unless of a type which has been submitted to the department and approved. The foregoing provisions of this section shall not apply to equipment in actual use when this section is adopted or replacement parts therefor.

(2) No person shall have for sale, sell, or offer for sale for use upon or as a part of the equipment of a motor vehicle, trailer, semitrailer, or pole trailer any lamp or device mentioned in this section which has been approved by the department unless such lamp or device bears thereon the trademark or name under which it is approved so as to be legible when installed.

(3) No person shall use upon any motor vehicle, trailer, semitrailer, or pole trailer any lamps mentioned in this section unless said lamps are mounted, adjusted, and aimed in accordance with instructions of the department.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 195, ch. 99-248.



316.242 - Revocation of certificate of approval on lighting devices.

316.242 Revocation of certificate of approval on lighting devices.—

(1) When the department has reason to believe that an approved lighting device as being sold commercially does not comply with the requirements of this chapter, it may, after giving 30 days’ previous notice to the person holding the certificate of approval for such device in this state, conduct a hearing upon the question of compliance of the approved device. After the hearing the department shall determine whether the approved device meets the requirements of this chapter. If the device does not meet the requirements of this chapter it shall give notice to the person holding the certificate of approval for such device in this state.

(2) If at the expiration of 90 days after such notice the person holding the certificate of approval for the device has failed to satisfy the department that the approved device as thereafter to be sold meets the requirements of this chapter, the department shall suspend or revoke the approval issued therefor until or unless such device is resubmitted to and retested by an authorized testing agency and is found to meet the requirements of this chapter, and may require that all said devices sold since the notification following the hearing be replaced with devices that do comply with the requirements of this chapter. The department may at the time of the retest purchase in the open market and submit to the testing agency one or more sets of such approved devices, and if the device upon retest fails to meet the requirements of this chapter, the department may refuse to renew the certificate of approval of such device.

History.—s. 1, ch. 71-135.



316.251 - Maximum bumper heights.

316.251 Maximum bumper heights.—

(1) Every motor vehicle of net shipping weight of not more than 5,000 pounds shall be equipped with a front and a rear bumper such that when measured from the ground to the bottom of the bumper the maximum height shall be as follows:

(2) “New motor vehicles” as defined in s. 319.001(9), “antique automobiles” as defined in s. 320.08, “horseless carriages” as defined in s. 320.086, and “street rods” as defined in s. 320.0863 shall be excluded from the requirements of this section.

(3) A violation of this section shall be defined as a moving violation. A person charged with a violation of this section is subject to the penalty provided in s. 318.18.

History.—s. 1, ch. 85-158; s. 7, ch. 86-36; s. 23, ch. 91-221; s. 196, ch. 99-248; s. 18, ch. 2002-235; s. 7, ch. 2008-176.



316.252 - Splash and spray suppressant devices.

316.252 Splash and spray suppressant devices.—

(1) No person shall drive or operate, or cause to be driven or operated, any truck of gross vehicle weight of 26,000 pounds or more, any truck tractor, or any trailer or semitrailer the net weight of which is 2,000 pounds or more unless such vehicle is equipped with fenders, covers, or other splash and spray suppressant devices, such as substantial flexible flaps on the rearmost wheels of such vehicle or combination of vehicles, which will effectively prevent or minimize the splash or spray of water or mud and the throwing of other materials on the windshields of following vehicles. The provisions of this section shall not apply to vehicles used exclusively for the purpose of producing, processing, or transporting agricultural products, including horticultural products or forestry products.

(2) The Department of Transportation shall adopt rules necessary for the implementation of this section.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 87-165; s. 197, ch. 99-248.



316.253 - Vehicles used to sell ice cream and other confections; display of warnings required.

316.253 Vehicles used to sell ice cream and other confections; display of warnings required.—Any person who sells ice cream or other frozen confections at retail from a motor vehicle shall display on each side of such motor vehicle, in letters at least 3 inches high, a warning containing the words “look out for children” or “caution: children” or such similar words as are approved by the department. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 12, ch. 86-185; s. 198, ch. 99-248.



316.261 - Brake equipment required.

316.261 Brake equipment required.—Every motor vehicle, trailer, semitrailer, and pole trailer, and any combination of such vehicles, operating upon a highway within this state shall be equipped with brakes in compliance with the requirements of this chapter.

(1) SERVICE BRAKES; ADEQUACY.—Every such vehicle and combination of vehicles, except special mobile equipment not designed to carry persons, shall be equipped with service brakes adequate to control the movement of and to stop and hold such vehicle under all conditions of loading, and on any grade incident to its operation.

(2) PARKING BRAKES; ADEQUACY.—Every such vehicle and combination of vehicles shall be equipped with parking brakes adequate to hold the vehicle on any grade on which it is operated, under all conditions of loading, on a surface free of loose material. The parking brakes shall be capable of being applied in conformance with the foregoing requirements by the driver’s muscular effort or by spring action or by equivalent means. Their operation may be assisted by the service brakes or other source of power provided that failure of the service brake actuation system or other power assisting mechanism will not prevent the parking brakes from being applied in conformance with the foregoing requirements. The parking brakes shall be so designed that when once applied they shall remain applied with the required effectiveness despite exhaustion of any source of energy or leakage of any kind. The same brakedrums, brakeshoes and lining assemblies, brakeshoe anchors, and mechanical brakeshoe actuation mechanism normally associated with the wheel-brake assemblies may be used for both the service brakes and the parking brakes. If the means of applying the parking brakes and the service brakes are connected in any way, they shall be so constructed that failure of any one part shall not leave the vehicle without operative brakes.

(3) BRAKES ON ALL WHEELS.—Every vehicle shall be equipped with brakes acting on all wheels except:

(a) Trailers, semitrailers, or pole trailers of a gross weight not exceeding 3,000 pounds, provided that:

1. The total weight on and including the wheels of the trailer or trailers shall not exceed 40 percent of the gross weight of the towing vehicle when connected to the trailer or trailers; and

2. The combination of vehicles, consisting of the towing vehicle and its total towed load, is capable of complying with the performance requirements of s. 316.262.

(b) Pole trailers with a gross weight in excess of 3,000 pounds manufactured prior to January 1, 1972, need not be equipped with brakes.

(c) Any vehicle being towed in driveaway or towaway operations, provided the combination of vehicles is capable of complying with the performance requirements of s. 316.262.

(d) Trucks and truck tractors having three or more axles need not have brakes on the front wheels, except that when such vehicles are equipped with at least two steerable axles, the wheels of one steerable axle need not have brakes. However, such trucks and truck tractors must be capable of complying with the performance requirements of s. 316.262.

(e) Special mobile equipment not designed to carry persons.

(f) “Antique cars” as defined in s. 320.08, and “horseless carriages” as defined in s. 320.086.

(g) Four-wheeled motorized golf carts operated by municipal or county law enforcement officers on official business.

(4) AUTOMATIC TRAILER BRAKE APPLICATION UPON BREAKAWAY.—Every trailer, semitrailer, and pole trailer with air or vacuum-actuated brakes, every trailer and semitrailer with a gross weight in excess of 3,000 pounds, and every pole trailer with a gross weight in excess of 3,000 pounds manufactured or assembled after January 1, 1972, shall be equipped with brakes acting on all wheels and of such character as to be applied automatically and promptly, and remain applied for at least 15 minutes, upon breakaway from the towing vehicle.

(5) TRACTOR BRAKES PROTECTED.—Every motor vehicle manufactured or assembled after January 1, 1972, and used to tow a trailer, semitrailer, or pole trailer equipped with brakes, shall be equipped with means for providing that in case of breakaway of the towed vehicle, the towing vehicle will be capable of being stopped by the use of its service brakes.

(6) TRAILER AIR RESERVOIRS SAFEGUARDED.—Air brake systems installed on trailers manufactured or assembled after January 1, 1972, shall be so designed that the supply reservoir used to provide air for the brakes shall be safeguarded against backflow of air from the reservoir through the supply line.

(7) TWO MEANS OF EMERGENCY BRAKE OPERATION.—

(a) Every towing vehicle, when used to tow another vehicle equipped with air-controlled brakes, in other than driveaway or towaway operations, shall be equipped with two means for emergency application of the trailer brakes. One of these means shall apply the brakes automatically in the event of a reduction of the towing vehicle air supply to a fixed pressure which shall not be lower than 20 pounds per square inch nor higher than 45 pounds per square inch. The other means shall be a manually controlled device for applying and releasing the brakes, readily operable by a person seated in the driving seat, and its emergency position or method of operation shall be clearly indicated. In no instance may the manual means be so arranged as to permit its use to prevent operation of the automatic means. The automatic and the manual means required by this section may be, but are not required to be, separate.

(b) Every towing vehicle used to tow other vehicles equipped with vacuum brakes, in operations other than driveaway or towaway operations, shall have, in addition to the single-control device required by subsection (8), a second-control device which can be used to operate the brakes on towed vehicles in emergencies. The second control shall be independent of brake air, hydraulic, and other pressure, and independent of other controls, unless the braking system is so arranged that failure of the pressure upon which the second control depends will cause the towed vehicle brakes to be applied automatically. The second control is not required to provide modulated braking.

(8) SINGLE CONTROL TO OPERATE ALL BRAKES.—Every motor vehicle, trailer, semitrailer and pole trailer, and every combination of such vehicles, equipped with brakes shall have the braking system so arranged that one control device can be used to operate all service brakes. This requirement does not prohibit vehicles from being equipped with an additional control device to be used to operate brakes on the towed vehicles. This regulation does not apply to driveaway or towaway operations unless the brakes on the individual vehicles are designed to be operated by a single control on the towing vehicle.

(9) RESERVOIR CAPACITY AND CHECK VALVE.—

(a) Air brakes.—Every bus, truck or truck tractor with air-operated brakes shall be equipped with at least one reservoir sufficient to ensure that, when fully charged to the maximum pressure as regulated by the air compressor governor cutout setting, a full service-brake application may be made without lowering such reservoir pressure by more than 20 percent. Each reservoir shall be provided with means for readily draining accumulated oil or water.

(b) Vacuum brakes.—Every truck with three or more axles equipped with vacuum assistor-type brakes and every truck tractor and truck used for towing a vehicle equipped with vacuum brakes shall be equipped with a reserve capacity or a vacuum reservoir sufficient to ensure that, with the reserve capacity or reservoir fully charged and with the engine stopped, a full service-brake application may be made without depleting the vacuum supply by more than 40 percent.

(c) Reservoir safeguarded.—All motor vehicles, trailers, semitrailers, and pole trailers, when equipped with air or vacuum reservoirs or reserve capacity as required by this section, shall have such reservoirs or reserve capacity so safeguarded by a check valve or equivalent device that in the event of failure or leakage in its connection to the source of compressed air or vacuum, the stored air or vacuum shall not be depleted by the leak or failure.

(10) WARNING DEVICES.—

(a) Air brakes.—Every bus, truck or truck tractor using compressed air for the operation of its own brakes or the brakes on any towed vehicle shall be provided with a warning signal, other than a pressure gauge, readily audible or visible to the driver, which will operate at any time the air reservoir pressure of the vehicle is below 50 percent of the air compressor governor cutout pressure. In addition, each such vehicle shall be equipped with a pressure gauge visible to the driver, which indicates in pounds per square inch the pressure available for braking.

(b) Vacuum brakes.—Every truck tractor and truck used for towing a vehicle equipped with vacuum operated brakes and every truck with three or more axles using vacuum in the operation of its brakes, except those in driveaway or towaway operations, shall be equipped with a warning signal, other than a gauge indicating vacuum, readily audible or visible to the driver, which will operate at any time the vacuum in the vehicle’s supply reservoir or reserve capacity is less than 8 inches of mercury.

(c) Combination of warning devices.—When a vehicle required to be equipped with a warning device is equipped with both air and vacuum power for the operation of its own brakes or the brakes on a towed vehicle, the warning devices may be, but are not required to be, combined into a single device which will serve both purposes. A gauge or gauges indicating pressure or vacuum shall not be deemed to be an adequate means of satisfying this requirement.

(11) VIOLATIONS.—A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 3, ch. 92-296; s. 199, ch. 99-248.



316.262 - Performance ability of motor vehicle brakes.

316.262 Performance ability of motor vehicle brakes.—

(1) Every motor vehicle and combination of vehicles, at all times and under all conditions of loading, upon application of the service brake, shall be capable of:

(a) Developing a braking force that is not less than the percentage of its gross weight tabulated herein for its classification;

(b) Decelerating to a stop from not more than 20 miles per hour at not less than the feet per second per second tabulated herein for its classification; and

(c) Stopping from a speed of 20 miles per hour in not more than the distance tabulated herein for its classification, such distance to be measured from the point at which movement of the service brake pedal or control begins.

(2) Tests for deceleration and stopping distance shall be made on a substantially level (not to exceed plus or minus 1 percent grade), dry, smooth, hard surface that is free from loose material.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 2, ch. 87-225; s. 200, ch. 99-248.



316.263 - Maintenance of brakes.

316.263 Maintenance of brakes.—All brakes shall be maintained in good working order and shall be so adjusted as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 201, ch. 99-248.



316.267 - Brakes on electric-powered vehicles.

316.267 Brakes on electric-powered vehicles.—When operated on the public streets and roads, every electric-powered vehicle with a rating of 3 to 6 horsepower shall be equipped with hydraulic brakes on the two rear wheels and at all times and under all conditions of loading, upon application of the service brake, shall be capable of:

(1) Developing a braking force that is not less than 43.5 percent of its gross weight.

(2) Decelerating to a stop from not more than 20 miles per hour at not less than 17 feet per second.

(3) Stopping from a speed of 20 miles per hour in not more than 25 feet, such distance to be measured from the point at which movement of the service brake pedal or control begins.

A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 2, ch. 76-34; s. 202, ch. 99-248.



316.271 - Horns and warning devices.

316.271 Horns and warning devices.—

(1) Every motor vehicle when operated upon a highway shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than 200 feet.

(2) No horn or other warning device shall emit an unreasonably loud or harsh sound or a whistle.

(3) The driver of a motor vehicle shall, when reasonably necessary to ensure safe operation, give audible warning with his or her horn.

(4) No vehicle shall be equipped with, nor shall any person use upon a vehicle, any siren, whistle, or bell, except as otherwise permitted in this section.

(5) It is permissible but not required that any vehicle be equipped with a theft alarm signal device which is so arranged that it cannot be used by the driver as an ordinary warning signal.

(6) Every authorized emergency vehicle shall be equipped with a siren, whistle, or bell capable of emitting sound audible under normal conditions from a distance of not less than 500 feet and of a type approved by the department, but such siren, whistle, or bell shall not be used except when the vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, in which event the driver of the vehicle shall sound the siren, whistle, or bell when reasonably necessary to warn pedestrians and other drivers of the approach thereof.

(7) Notwithstanding the other provisions of this section, a trolley may be equipped with a bell, and the bell is not required to be used only as a warning device. As used in this subsection, the term “trolley” includes any bus which resembles a streetcar, which is powered by overhead electric wires or is self-propelled, and which is used primarily as a public conveyance.

(8) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 4, ch. 86-36; s. 1, ch. 88-91; s. 325, ch. 95-148; s. 203, ch. 99-248; s. 72, ch. 2012-181.



316.272 - Exhaust systems, prevention of noise.

316.272 Exhaust systems, prevention of noise.—

(1) Every motor vehicle shall at all times be equipped with an exhaust system in good working order and in constant operation, including muffler, manifold pipe, and tailpiping to prevent excessive or unusual noise. In no event shall an exhaust system allow noise at a level which exceeds a maximum decibel level to be established by regulation of the Department of Environmental Protection as provided in s. 403.061(11) in cooperation with the Department of Highway Safety and Motor Vehicles. No person shall use a muffler cutout, bypass or similar device upon a vehicle on a highway.

(2) The engine and power mechanism of every motor vehicle shall be so equipped and adjusted as to prevent the escape of excessive fumes or smoke.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 72-39; s. 1, ch. 73-89; s. 27, ch. 79-65; s. 135, ch. 94-356; s. 204, ch. 99-248; s. 30, ch. 2006-1.



316.293 - Motor vehicle noise.

316.293 Motor vehicle noise.—

(1) DEFINITIONS.—The following words and phrases, when used in this section, shall have the meanings respectively assigned to them in this subsection, except where the context otherwise requires:

(a) “dB A” means the composite abbreviation for the A-weighted sound level and the unit of sound level, the decibel.

(b) “Gross combination weight rating” or “GCWR” means the value specified by the manufacturer as the loaded weight of a combination vehicle.

(c) “Gross vehicle weight rating” or “GVWR” means the value specified by the manufacturer as the loaded weight of a single vehicle.

(d) “Sound level” means the A-weighted sound pressure level measured with fast response using an instrument complying with the specification for sound level meters of the American National Standards Institute, Inc., or its successor bodies, except that only A-weighting and fast dynamic response need be provided.

(e) “Department” means the Department of Highway Safety and Motor Vehicles.

(2) OPERATING NOISE LIMITS.—No person shall operate or be permitted to operate a vehicle at any time or under any condition of roadway grade, load, acceleration, or deceleration in such a manner as to generate a sound level in excess of the following limit for the category of motor vehicle and applicable speed limit at a distance of 50 feet from the center of the lane of travel under measurement procedures established under subsection (3).

(a) For motorcycles other than motor-driven cycles:

(b) For any motor vehicle with a GVWR or GCWR of 10,000 pounds or more:

(c) For motor-driven cycles and any other motor vehicle not included in paragraph (a) or paragraph (b):

(3) MEASUREMENT PROCEDURES.—The measurement procedures for determining compliance with this section shall be established by regulation of the Department of Environmental Protection as provided in s. 403.415(9), in cooperation with the department. Such regulations shall include the selection of measurement sites and measurement procedures and shall take into consideration accepted scientific and professional methods for the measurement of vehicular sound levels. The measurement procedures may include adjustment factors to be applied to the noise limit for measurement distances of other than 50 feet from the center of the lane of travel.

(4) APPLICABILITY.—This section applies to the total noise from a vehicle and shall not be construed as limiting or precluding the enforcement of any other provisions of this chapter relating to motor vehicle mufflers for noise control.

(5) NOISE ABATEMENT EQUIPMENT MODIFICATIONS.—

(a) No person shall modify the exhaust system of a motor vehicle or any other noise-abatement device of a motor vehicle operated or to be operated upon the highways of this state in such a manner that the noise emitted by the motor vehicle is above that emitted by the vehicle as originally manufactured.

(b) No person shall operate a motor vehicle upon the highways of the state with an exhaust system or noise-abatement device so modified.

(6) EXEMPT VEHICLES.—The following are exempt from the operation of this act:

(a) Emergency vehicles operating as specified in s. 316.072(5)(a).

(b) Any motor vehicle engaged in a professional or amateur sanctioned, competitive sports event for which admission or entry fee is charged, or practice or time trials for such event.

(c) Any motor vehicle engaged in a manufacturer’s engineering, design, or equipment test.

(d) Construction or agricultural equipment either on a job site or traveling on the highways.

(7) VIOLATIONS.—A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 4, ch. 74-110; s. 32, ch. 76-31; s. 2, ch. 78-280; s. 28, ch. 79-65; s. 136, ch. 94-356; s. 16, ch. 97-300; s. 205, ch. 99-248.



316.2935 - Air pollution control equipment; tampering prohibited; penalty.

316.2935 Air pollution control equipment; tampering prohibited; penalty.—

(1)(a) It is unlawful for any person or motor vehicle dealer as defined in s. 320.27 to offer or display for retail sale or lease, sell, lease, or transfer title to, a motor vehicle in Florida that has been tampered with in violation of this section, as determined pursuant to subsection (7). Tampering is defined as the dismantling, removal, or rendering ineffective of any air pollution control device or system which has been installed on a motor vehicle by the vehicle manufacturer except to replace such device or system with a device or system equivalent in design and function to the part that was originally installed on the motor vehicle. All motor vehicles sold, reassigned, or traded to a licensed motor vehicle dealer are exempt from this paragraph.

(b) At the time of sale, lease, or transfer of title of a motor vehicle, the seller, lessor, or transferor shall certify in writing to the purchaser, lessee, or transferee that the air pollution control equipment of the motor vehicle has not been tampered with by the seller, lessor, or transferor or their agents, employees, or other representatives. A licensed motor vehicle dealer shall also visually observe those air pollution control devices listed by department rule pursuant to subsection (7), and certify that they are in place, and appear properly connected and undamaged. Such certification shall not be deemed or construed as a warranty that the pollution control devices of the subject vehicle are in functional condition, nor does the execution or delivery of this certification create by itself grounds for a cause of action between the parties to this transaction.

(c) All motor vehicles sold, reassigned, or traded by a licensed motor vehicle dealer to a licensed motor vehicle dealer, all new motor vehicles subject to certification under s. 207, Clean Air Act, 42 U.S.C. s. 7541, and all lease agreements for 30 days or less are exempt from this subsection. Also exempt from this subsection are sales of motor vehicles for salvage purposes only.

(2) No person shall operate any gasoline-powered motor vehicle, except a motorcycle, moped, scooter, or an imported nonconforming motor vehicle which has received a one-time exemption from federal emission control requirements under 40 C.F.R. 85, subpart P, on the public roads and streets of this state which emits visible emissions from the exhaust pipe for more than a continuous period of 5 seconds, and no person shall operate on the public roads or streets of this state any motor vehicle that has been tampered with in violation of this section, as determined pursuant to subsection (7).

(3) No person shall operate on the public roads or streets of this state any diesel-powered motor vehicle which emits visible emissions from the exhaust pipe for more than a continuous period of 5 seconds, except during engine acceleration, engine lugging, or engine deceleration.

(4) This section shall be enforced by the Department of Environmental Protection and any law enforcement officer of this state as defined in s. 112.531.

(5) Any person who knowingly and willfully violates subsection (1) shall be punished as follows:

(a) For a first violation, violators shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, except that a motor vehicle dealer shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) For a second or subsequent offense, violators, including motor vehicle dealers, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. In addition, the Department of Highway Safety and Motor Vehicles may temporarily or permanently revoke or suspend the motor vehicle dealer license authorized pursuant to the provisions of s. 320.27.

(6) Except as provided in subsection (5), any person who violates subsection (1), subsection (2), or subsection (3) shall be charged with a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318. However, the penalty may be reduced if the person committing the violation corrects the violation pursuant to the provisions of s. 316.6105.

(7) The Department of Environmental Protection shall adopt rules that define the specific wording of the required certification and the circumstances under which the certificate is not required. In addition, the department shall adopt rules as necessary to conform to requirements of federal law, to establish procedures to determine compliance with this section, including specifying what tampering activities constitute a violation of this section, and to provide for exceptions and waivers. For those rules applicable pursuant to subsection (1) to licensed motor vehicle dealers for certification by visual observation, the air pollution control devices or systems that shall be included in such certification for motor vehicles dated model year 1981 or later are the catalytic converter, fuel inlet restrictor, unvented fuel cap, exhaust gas recirculation system (EGR), air pump and/or air injector system (AIS), and fuel evaporative emissions system (EVP). The department may by rule remove or add devices or systems to this test if justified by developments in air pollution control technology or changes in federal law.

History.—s. 18, ch. 88-129; s. 5, ch. 89-212; ss. 6, 9, ch. 90-290; s. 5, ch. 93-19; s. 137, ch. 94-356; s. 32, ch. 96-350; s. 206, ch. 99-248; s. 33, ch. 2000-266.



316.2937 - Motor vehicle emissions standards.

316.2937 Motor vehicle emissions standards.—If the Department of Environmental Protection proposes to adopt the California motor vehicle emission standards, such standards shall not be implemented until ratified by the Legislature. If the department proposes to modify its rule adopting the California motor vehicle emission standards, such rule modifications shall not be implemented until ratified by the Legislature.

History.—s. 115, ch. 2008-227.



316.294 - Mirrors.

316.294 Mirrors.—Every vehicle, operated singly or when towing any other vehicle, shall be equipped with a mirror so located as to reflect to the driver a view of the highway for a distance of at least 200 feet to the rear of the motor vehicle. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 207, ch. 99-248.

Note.—Former s. 316.273.



316.2951 - Motor vehicle windows; definitions.

316.2951 Motor vehicle windows; definitions.—Whenever used in ss. 316.2951-316.2957, unless the context otherwise requires, the following terms have the following meanings:

(1) “Motor vehicle” means any vehicle as defined in s. 316.003, except vehicles used in farm husbandry, which is registered or required to be registered in the state.

(2) “Multipurpose passenger vehicle” means a motor vehicle with motive power designed to carry 10 persons or fewer which is constructed either on a truck chassis or with special features for occasional off-road operation.

(3) “Reflectance” means the ratio of the amount of total light, expressed in a percentage, which is reflected outward by the product or material to the amount of total light falling on the product or material.

(4) “Sunscreening material” means a product or material, including film, glazing, and perforated sunscreening, which, when applied to the windshield or windows of a motor vehicle, reduces the effects of the sun with respect to light reflectance or transmittance.

(5) “Transmittance” means the ratio of the amount of total light, expressed in a percentage, which is allowed to pass through the product or material, including glazing, to the amount of total light falling on the product or material and the glazing.

(6) “Window” means any device designed for exterior viewing from a motor vehicle, except the windshield, any roof-mounted viewing device, and any viewing device having less than 150 square inches in area.

(7) “Windshield” means the front exterior viewing device of a motor vehicle.

History.—s. 1, ch. 84-296.



316.2952 - Windshields; requirements; restrictions.

316.2952 Windshields; requirements; restrictions.—

(1) A windshield in a fixed and upright position, which windshield is equipped with safety glazing as required by federal safety-glazing material standards, is required on every motor vehicle which is operated on the public highways, roads, and streets, except on a motorcycle or implement of husbandry.

(2) A person shall not operate any motor vehicle on any public highway, road, or street with any sign, sunscreening material, product, or covering attached to, or located in or upon, the windshield, except the following:

(a) A certificate or other paper required to be displayed by law.

(b) Sunscreening material along a strip at the top of the windshield, so long as such material is transparent and does not encroach upon the driver’s direct forward viewing area as more particularly described and defined in Federal Motor Vehicle Safety Standards No. 205 as the AS/1 portion of the windshield.

(c) A device, issued by a governmental entity as defined in s. 334.03, or its designee, for the purpose of electronic toll payments.

(d) A global positioning system device or similar satellite receiver device that uses the global positioning system operated pursuant to 10 U.S.C. s. 2281 to obtain navigation, to improve driver safety as a component of safety monitoring equipment capable of providing driver feedback, or to otherwise route information while the motor vehicle is being operated.

(3) The windshield on every motor vehicle shall be equipped with a device for cleaning rain, snow, or other moisture from the windshield, which device shall be constructed as to be controlled or operated by the driver of the vehicle.

(4) Every windshield wiper upon a motor vehicle shall be maintained in good working order.

(5) Grove equipment, including “goats,” “highlift-goats,” grove chemical supply tanks, fertilizer distributors, fruit-loading equipment, and electric-powered vehicles regulated under the provisions of s. 316.267, are exempt from the requirements of this section. However, such electric-powered vehicles shall have a windscreen approved by the department sufficient to give protection from wind, rain, or insects, and such windscreen shall be in place whenever the vehicle is operated on the public roads and highways.

(6) A former military vehicle is exempt from the requirements of this section if the department determines that the exemption is necessary to maintain the vehicle’s accurate military design and markings. However, whenever the vehicle is operating on the public roads and highways, the operator and passengers must wear eye-protective devices approved by the department. For purposes of this subsection, “former military vehicle” means a vehicle, including a trailer, regardless of the vehicle’s size, weight, or year of manufacture, that was manufactured for use in any country’s military forces and is maintained to represent its military design and markings accurately.

(7) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 84-296; s. 15, ch. 93-164; s. 208, ch. 99-248; s. 1, ch. 2003-286; s. 1, ch. 2005-47; s. 8, ch. 2010-223; s. 13, ch. 2014-216.



316.2953 - Side windows; restrictions on sunscreening material.

316.2953 Side windows; restrictions on sunscreening material.—A person shall not operate any motor vehicle on any public highway, road, or street on which vehicle the side wings and side windows on either side forward of or adjacent to the operator’s seat are composed of, covered by, or treated with any sunscreening material or other product or covering which has the effect of making the window nontransparent or which would alter the window’s color, increase its reflectivity, or reduce its light transmittance, except as expressly permitted by this section. A sunscreening material is authorized for such windows if, when applied to and tested on the glass of such windows on the specific motor vehicle, the material has a total solar reflectance of visible light of not more than 25 percent as measured on the nonfilm side and a light transmittance of at least 28 percent in the visible light range. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 84-296; s. 1, ch. 91-42; s. 209, ch. 99-248.



316.2954 - Windows behind the driver; restrictions on sunscreening material.

316.2954 Windows behind the driver; restrictions on sunscreening material.—

(1) A person shall not operate any motor vehicle on any public highway, road, or street on which vehicle any windows behind the driver are composed of, covered by, or treated with any sunscreening material, or other product or material which has the effect of making the window nontransparent or which would alter the window’s color, increase its reflectivity, or reduce its light transmittance, except as specified below:

(a) Sunscreening material consisting of film which, when applied to and tested on the rear window glass of the specific motor vehicle, has a total solar reflectance of visible light of not more than 35 percent as measured on the nonfilm side and a light transmittance of at least 15 percent in the visible light range; however, sunscreening material which, when applied to and tested on the rear window glass of the specific motor vehicle, has a total solar reflectance of visible light of not more than 35 percent as measured on the nonfilm side and a light transmittance of at least 6 percent in the visible light range may be used on multipurpose passenger vehicles.

(b) Perforated sunscreening material which, when tested in conjunction with existing glazing or film material, has a total reflectance of visible light of not more than 35 percent and a light transmittance of no less than 30 percent. For those products or materials having different levels of reflectance, the highest reflectance from the product or material will be measured by dividing the area into 16 equal sections and averaging the overall reflectance. The measured reflectance of any of those sections may not exceed 50 percent.

(c) Louvered materials, if the installation of the materials does not reduce driver visibility by more than 50 percent.

(d) Privacy drapes, curtains and blinds, provided such covering is in an open and secure position when the motor vehicle is being operated on any public highway, road, or street.

(2) A person shall not operate any motor vehicle upon any public highway, road, or street, on which vehicle the rear window is composed of, covered by, or treated with any material which has the effect of making the window nontransparent, unless the vehicle is equipped with side mirrors on both sides that meet the requirements of s. 316.294.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 84-296; s. 2, ch. 91-42; s. 210, ch. 99-248.



316.29545 - Window sunscreening exclusions; medical exemption; certain law enforcement vehicles and private investigative service vehicles exempt.

316.29545 Window sunscreening exclusions; medical exemption; certain law enforcement vehicles and private investigative service vehicles exempt.—

(1) The department shall issue medical exemption certificates to persons who are afflicted with Lupus, any autoimmune disease, or other medical conditions which require a limited exposure to light, which certificates shall entitle the person to whom the certificate is issued to have sunscreening material on the windshield, side windows, and windows behind the driver which is in violation of the requirements of ss. 316.2951-316.2957. The department shall consult with the Medical Advisory Board established in s. 322.125 for guidance with respect to the autoimmune diseases and other medical conditions which shall be included on the form of the medical certificate authorized by this section. At a minimum, the medical exemption certificate shall include a vehicle description with the make, model, year, vehicle identification number, medical exemption decal number issued for the vehicle, and the name of the person or persons who are the registered owners of the vehicle. A medical exemption certificate shall be nontransferable and shall become null and void upon the sale or transfer of the vehicle identified on the certificate.

(2) The department shall exempt all law enforcement vehicles used in undercover or canine operations from the window sunscreening requirements of ss. 316.2951-316.2957.

(3) The department shall exempt from the window sunscreening restrictions of ss. 316.2953, 316.2954, and 316.2956 vehicles that are owned or leased by private investigators or private investigative agencies licensed under chapter 493.

(4) The department may charge a fee in an amount sufficient to defray the expenses of issuing a medical exemption certificate as described in subsection (1).

(5) The department is authorized to promulgate rules for the implementation of this section.

History.—s. 14, ch. 2000-313; s. 9, ch. 2010-223.



316.2955 - Window sunscreening material; compliance labeling; tolerances.

316.2955 Window sunscreening material; compliance labeling; tolerances.—

(1) Each installer or seller of sunscreening material shall provide a pressure-sensitive, self-destructive, nonremovable, vinyl-type film label to the purchaser stating that the material complies with the provisions of ss. 316.2951-316.2954. Each such installer shall affix the required label to the inside left door jamb of the motor vehicle. In addition, the label shall state the trade name of the material and the installer’s or seller’s business name. Labeling is not required for factory glazing which complies with Federal Motor Vehicle Safety Standard No. 205.

(2) Every percentage measurement required by ss. 316.2951-316.2954 is subject to a tolerance of plus or minus 3 percent.

(3) The department shall adopt rules approving light transmittance measuring devices for use in making measurements required by ss. 316.2951-316.2954. A witness otherwise qualified to testify shall be competent to give testimony regarding the percentage of light transmission when the testimony is derived from the use of an approved device. The reading from an approved device is presumed accurate and shall be admissible into evidence in the trial of any infraction arising under ss. 316.2951-316.2954.

History.—s. 1, ch. 84-296; s. 24, ch. 94-306.



316.2956 - Violation of provisions relating to windshields, windows, and sunscreening material; penalties.

316.2956 Violation of provisions relating to windshields, windows, and sunscreening material; penalties.—

(1) Any person who operates a motor vehicle on which, after June 20, 1984, material was installed in violation of ss. 316.2951-316.2954 commits a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

(2) The replacement or repair of any material legally installed is not a violation of ss. 316.2951-316.2954.

(3) Any person who sells or installs sunscreening material in violation of any provision of ss. 316.2951-316.2955 is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 84-296; s. 15, ch. 86-185; s. 211, ch. 99-248.



316.2957 - Exemption for motor vehicle manufacturers.

316.2957 Exemption for motor vehicle manufacturers.—The provisions of ss. 316.2951-316.2956 do not apply to the manufacturer’s tinting or glazing of motor vehicle windows or windshields which is otherwise in compliance with or permitted by Federal Motor Vehicle Safety Standard No. 205 as promulgated in 49 C.F.R. s. 571.205.

History.—s. 1, ch. 84-296.



316.299 - Rough surfaced wheels prohibited.

316.299 Rough surfaced wheels prohibited.—No person shall drive, propel, operate, or cause to be driven, propelled or operated over any paved or graded public road of this state any tractor engine, tractor or other vehicle or contrivance having wheels provided with sharpened or roughened surfaces, other than roughened pneumatic rubber tires having studs designed to improve traction without materially injuring the surface of the highway, unless the rims or tires of the wheels of such tractor engines, tractors, or other vehicles or contrivances are provided with suitable filler blocks between the cleats so as to form a smooth surface. This requirement shall not apply to tractor engines, tractors, or other vehicles or contrivances if the rims or tires of their wheels are constructed in such manner as to prevent injury to such roads. This restriction shall not apply to tractor engines, tractors, and other vehicles or implements used by any county or the Department of Transportation in the construction or maintenance of roads or to farm implements weighing less than 1,000 pounds when provided with wheel surfaces of more than 1/2 inch in width. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 212, ch. 99-248.

Note.—Former s. 316.290.



316.300 - Certain vehicles to carry flares or other devices.

316.300 Certain vehicles to carry flares or other devices.—

(1) No person shall operate any truck, bus, truck tractor, trailer, semitrailer, pole trailer, or motor vehicle towing a house trailer, when such vehicle is 80 inches or more in overall width or 30 feet or more in overall length, upon any highway outside an urban district or upon any divided highway at any time between sunset and sunrise unless there is carried in such vehicle the following equipment, except as provided in subsection (2):

(a) At least three flares, three red electric lanterns, or three portable red emergency reflectors, each of which shall be capable of being seen and distinguished at a distance of not less than 600 feet under normal atmospheric conditions at nighttime. No flare, fusee, electric lantern, or warning flag shall be used for the purpose of compliance with the requirements of this section unless such equipment is of a type which has been submitted to the department and approved by it. No portable reflector unit shall be used for the purpose of compliance with the requirements of this section unless it is so designed and constructed as to be capable of reflecting red light clearly visible from all distances within 600 feet to 100 feet under normal atmospheric conditions at night when directly in front of lawful lower beams of headlamps and unless it is of a type which has been submitted to the department and approved by it.

(b) At least three red-burning fusees, unless red electric lanterns or red portable emergency reflectors are carried.

(2) No person shall operate at the time and under conditions stated in subsection (1) any motor vehicle used for the transportation of explosives or any cargo tank truck used for the transportation of flammable liquids or compressed gases unless there is carried in such vehicle three red electric lanterns or three portable red emergency reflectors meeting the requirements of subsection (1), and there shall not be carried in any such vehicle any flares, fusees, or signal produced by flame.

(3) No person shall operate any vehicle described in subsection (1) or subsection (2) upon any highway outside an urban district or upon a divided highway at any time when lighted lamps are not required by s. 316.217 unless there is carried in such vehicle at least two red flags, not less than 12 inches square, with standards to support such flags, or two red portable emergency reflectors of the type described in subsection (1).

(4) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 1, ch. 81-49; s. 213, ch. 99-248.

Note.—Former s. 316.274.



316.301 - Display of warning lights and devices when vehicle is stopped or disabled.

316.301 Display of warning lights and devices when vehicle is stopped or disabled.—

(1) Whenever any truck, bus, truck tractor, trailer, semitrailer, or pole trailer 80 inches or more in overall width or 30 feet or more in overall length is stopped upon a roadway or adjacent shoulder, the driver shall immediately actuate vehicular hazard-warning signal lamps meeting the requirements of this chapter. Such lights need not be displayed by a vehicle parked lawfully in an urban district, or stopped lawfully to receive or discharge passengers, or stopped to avoid conflict with other traffic or to comply with the directions of a police officer or an official traffic control device, or while the devices specified in subsections (2)-(8) are in place.

(2) Whenever any vehicle of a type referred to in subsection (1) is disabled, or stopped for more than 10 minutes, upon a roadway outside an urban district at any time when lighted lamps are required, the driver of such vehicle shall display the following warning devices except as provided in subsection (3):

(a) A lighted fusee, a lighted red electric lantern, or a portable red emergency reflector shall immediately be placed at the traffic side of the vehicle in the direction of the nearest approaching traffic.

(b) As soon thereafter as possible but in any event within the burning period of the fusee (15 minutes), the driver shall place three liquid-burning flares (pot torches), or three lighted red electric lanterns, or three portable red emergency reflectors on the roadway in the following order:

1. One approximately 100 feet from the disabled vehicle in the center of the lane occupied by such vehicle and toward traffic approaching in that lane;

2. One approximately 100 feet in the opposite direction from the disabled vehicle and in the center of the traffic lane occupied by such vehicle; and

3. One at the traffic side of the disabled vehicle not less than 10 feet rearward or forward thereof in the direction of the nearest approaching traffic. If a lighted red electric lantern or a red portable emergency reflector has been placed at the traffic side of the vehicle in accordance with paragraph (a), it may be used for this purpose.

(3) Whenever any vehicle referred to in this section is disabled, or stopped for more than 10 minutes, within 500 feet of a curve, hill crest, or other obstruction to view, the warning device in that direction shall be so placed as to afford ample warning to other users of the highway, but in no case less than 100 feet nor more than 500 feet from the disabled vehicle.

(4) Whenever any vehicle of a type referred to in this section is disabled, or stopped for more than 10 minutes, upon any roadway of a divided highway during the time lighted lamps are required, the appropriate warning devices prescribed in subsections (2) and (5) shall be placed as follows:

(a) One at a distance of approximately 200 feet from the vehicle in the center of the lane occupied by the stopped vehicle and in the direction of traffic approaching in that lane.

(b) One at a distance of approximately 100 feet from the vehicle, in the center of the lane occupied by the vehicle and in the direction of traffic approaching in that lane.

(c) One at the traffic side of the vehicle and approximately 10 feet from the vehicle in the direction of the nearest approaching traffic.

(5) Whenever any motor vehicle used in the transportation of explosives or any cargo tank truck used for the transportation of any flammable liquid or compressed flammable gas is disabled, or stopped for more than 10 minutes, at any time and place mentioned in subsection (2), subsection (3), or subsection (4), the driver of such vehicle shall immediately display red electric lanterns or portable red emergency reflectors in the same number and manner specified therein. Flares, fusees, or signals produced by flame shall not be used as warning devices for disabled vehicles of the type mentioned in this subsection.

(6) The warning devices described in subsections (2)-(5) need not be displayed where there is sufficient light to reveal persons and vehicles within a distance of 1,000 feet.

(7) Whenever any vehicle described in this section is disabled, or stopped for more than 10 minutes, upon a roadway outside an urban district or upon the roadway of a divided highway at any time when lighted lamps are not required by s. 316.217, the driver of the vehicle shall display two red flags or two red portable emergency reflectors as follows:

(a) If traffic on the roadway moves in two directions, one flag or reflector shall be placed approximately 100 feet to the rear and one flag or reflector approximately 100 feet in advance of the vehicle in the center of the lane occupied by such vehicle.

(b) Upon a one-way roadway, one flag or reflector shall be placed approximately 100 feet, and one flag or reflector approximately 200 feet, to the rear of the vehicle in the center of the lane occupied by such vehicle.

(8) When any vehicle described in this section is stopped entirely off the roadway and on an adjacent shoulder at any time and place hereinbefore mentioned, the warning devices shall be placed, as nearly as practicable, on the shoulder near the edge of the roadway.

(9) The flares, fusees, red electric lanterns, portable red emergency reflectors and flags to be displayed as required in this section shall conform with the requirements of this chapter applicable thereto.

(10) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; ss. 2, 3, ch. 81-49; s. 214, ch. 99-248.

Note.—Former s. 316.230.



316.302 - Commercial motor vehicles; safety regulations; transporters and shippers of hazardous materials; enforcement.

316.302 Commercial motor vehicles; safety regulations; transporters and shippers of hazardous materials; enforcement.—

(1)(a) All owners and drivers of commercial motor vehicles that are operated on the public highways of this state while engaged in interstate commerce are subject to the rules and regulations contained in 49 C.F.R. parts 382, 385, and 390-397.

(b) Except as otherwise provided in this section, all owners or drivers of commercial motor vehicles that are engaged in intrastate commerce are subject to the rules and regulations contained in 49 C.F.R. parts 382, 383, 385, and 390-397, with the exception of 49 C.F.R. s. 390.5 as it relates to the definition of bus, as such rules and regulations existed on December 31, 2012.

(c) The emergency exceptions provided by 49 C.F.R. s. 392.82 also apply to communications by utility drivers and utility contractor drivers during a Level 1 activation of the State Emergency Operations Center, as provided in the Florida Comprehensive Emergency Management plan, or during a state of emergency declared by executive order or proclamation of the Governor.

(d) Except as provided in s. 316.215(5), and except as provided in s. 316.228 for rear overhang lighting and flagging requirements for intrastate operations, the requirements of this section supersede all other safety requirements of this chapter for commercial motor vehicles.

(2)(a) A person who operates a commercial motor vehicle solely in intrastate commerce not transporting any hazardous material in amounts that require placarding pursuant to 49 C.F.R. part 172 need not comply with 49 C.F.R. ss. 391.11(b)(1) and 395.3(a) and (b).

(b) Except as provided in 49 C.F.R. s. 395.1, a person who operates a commercial motor vehicle solely in intrastate commerce not transporting any hazardous material in amounts that require placarding pursuant to 49 C.F.R. part 172 may not drive:

1. More than 12 hours following 10 consecutive hours off duty; or

2. For any period after the end of the 16th hour after coming on duty following 10 consecutive hours off duty.

The provisions of this paragraph do not apply to drivers of utility service vehicles as defined in 49 C.F.R. s. 395.2.

(c) Except as provided in 49 C.F.R. s. 395.1, a person who operates a commercial motor vehicle solely in intrastate commerce not transporting any hazardous material in amounts that require placarding pursuant to 49 C.F.R. part 172 may not drive after having been on duty more than 70 hours in any period of 7 consecutive days or more than 80 hours in any period of 8 consecutive days if the motor carrier operates every day of the week. Thirty-four consecutive hours off duty shall constitute the end of any such period of 7 or 8 consecutive days. This weekly limit does not apply to a person who operates a commercial motor vehicle solely within this state while transporting, during harvest periods, any unprocessed agricultural products or unprocessed food or fiber that is subject to seasonal harvesting from place of harvest to the first place of processing or storage or from place of harvest directly to market or while transporting livestock, livestock feed, or farm supplies directly related to growing or harvesting agricultural products. Upon request of the Department of Highway Safety and Motor Vehicles, motor carriers shall furnish time records or other written verification to that department so that the Department of Highway Safety and Motor Vehicles can determine compliance with this subsection. These time records must be furnished to the Department of Highway Safety and Motor Vehicles within 2 days after receipt of that department’s request. Falsification of such information is subject to a civil penalty not to exceed $100. The provisions of this paragraph do not apply to operators of farm labor vehicles operated during a state of emergency declared by the Governor or operated pursuant to s. 570.07(21), and do not apply to drivers of utility service vehicles as defined in 49 C.F.R. s. 395.2.

(d) A person who operates a commercial motor vehicle solely in intrastate commerce not transporting any hazardous material in amounts that require placarding pursuant to 49 C.F.R. part 172 within a 150 air-mile radius of the location where the vehicle is based need not comply with 49 C.F.R. s. 395.8, if the requirements of 49 C.F.R. s. 395.1(e)(1)(iii) and (v) are met. If a driver is not released from duty within 12 hours after the driver arrives for duty, the motor carrier must maintain documentation of the driver’s driving times throughout the duty period.

(e) A person who operates a commercial motor vehicle solely in intrastate commerce is exempt from subsection (1) while transporting agricultural products, including horticultural or forestry products, from farm or harvest place to the first place of processing or storage, or from farm or harvest place directly to market. However, such person must comply with 49 C.F.R. parts 382, 392, and 393, and with 49 C.F.R. ss. 396.3(a)(1) and 396.9. A vehicle or combination of vehicles operated pursuant to this paragraph having a gross vehicle weight of 26,001 pounds or more or having three or more axles on the power unit, regardless of weight, must display the name of the vehicle owner or motor carrier and the municipality or town where the vehicle is based on each side of the power unit in letters that contrast with the background and that are readable from a distance of 50 feet. A person who violates this vehicle identification requirement may be assessed a penalty as provided in s. 316.3025(3)(a).

(f) A person who operates a commercial motor vehicle having a declared gross vehicle weight of less than 26,001 pounds solely in intrastate commerce and who is not transporting hazardous materials in amounts that require placarding pursuant to 49 C.F.R. part 172, or who is transporting petroleum products as defined in s. 376.301, is exempt from subsection (1). However, such person must comply with 49 C.F.R. parts 382, 392, and 393, and with 49 C.F.R. ss. 396.3(a)(1) and 396.9.

(g) A person whose driving record shows no convictions for the preceding 3 years and who, as of October 1, 1988, is employed as a driver-salesperson, as defined in 49 C.F.R. s. 395.2, and who operates solely in intrastate commerce, is exempt from 49 C.F.R. part 391.

(h) A person who is an employee of an electric utility, as defined in s. 361.11, or a telephone company, as defined in s. 364.02, and who operates a commercial motor vehicle solely in intrastate commerce and within a 200 air-mile radius of the location where the vehicle is based, is exempt from 49 C.F.R. ss. 396.11 and 396.13 and 49 C.F.R. part 391, subparts D and E.

(i) A person whose driving record shows no traffic convictions, pursuant to s. 322.61, during the 2-year period immediately preceding the application for the commercial driver license, who is otherwise qualified as a driver under 49 C.F.R. part 391, and who operates a commercial vehicle in intrastate commerce only shall be exempt from the requirements of 49 C.F.R. part 391, subpart E, s. 391.41(b)(10). However, such operators are still subject to the requirements of ss. 322.12 and 322.121. As proof of eligibility, such driver shall have in his or her possession a physical examination form dated within the past 24 months.

(j) A person who is otherwise qualified as a driver under 49 C.F.R. part 391, who operates a commercial motor vehicle in intrastate commerce only, and who does not transport hazardous materials in amounts that require placarding pursuant to 49 C.F.R. part 172, is exempt from the requirements of 49 C.F.R. part 391, subpart E, ss. 391.41(b)(3) and 391.43(e), relating to diabetes.

(k) A person holding a commercial driver license who is a regularly employed driver of a commercial motor vehicle and is subject to an alcohol and controlled substance testing program related to that employment shall not be required to be part of a separate testing program for operating any bus owned and operated by a church when the driver does not receive any form of compensation for operating the bus and when the bus is used to transport people to or from church-related activities at no charge. The provisions of this paragraph may not be implemented if the Federal Government notifies the department that implementation will adversely affect the allocation of federal funds to the state.

(3) Notwithstanding any contrary provision in subsections (1) and (2), a covered farm vehicle, as defined in s. 316.003, and the operator of such vehicle are exempt from the requirements relating to controlled substances and alcohol use and testing in 49 C.F.R. part 382; commercial driver licenses in 49 C.F.R. part 383; physical qualifications and examinations in 49 C.F.R. part 391, subpart E; hours of service of drivers in 49 C.F.R. part 395; and inspection, repair, and maintenance in 49 C.F.R. part 396, when operating:

(a) Anywhere in this state if the covered farm vehicle has a gross vehicle weight or gross vehicle weight rating, whichever is greater, of 26,001 pounds or less.

(b) Anywhere in the state of registration, or across state lines within 150 air miles of the farm or ranch with respect to which the vehicle is being operated, if the covered farm vehicle has a gross vehicle weight or gross vehicle weight rating, whichever is greater, of more than 26,001 pounds.

The provisions in this subsection do not apply to a vehicle transporting hazardous materials in amounts that require placarding pursuant to 49 C.F.R. part 172.

(4) A person who has not attained 18 years of age may not operate a commercial motor vehicle, except that a person who has not attained 18 years of age may operate a commercial motor vehicle which has a gross vehicle weight of less than 26,001 pounds while transporting agricultural products, including horticultural or forestry products, from farm or harvest place to storage or market.

(5)(a) Except as provided in this subsection, all commercial motor vehicles transporting any hazardous material on any road, street, or highway open to the public, whether engaged in interstate or intrastate commerce, and any person who offers hazardous materials for such transportation, are subject to the regulations contained in 49 C.F.R. part 107, subparts F and G, and 49 C.F.R. parts 171, 172, 173, 177, 178, and 180. Effective July 1, 1997, the exceptions for intrastate motor carriers provided in 49 C.F.R. 173.5 and 173.8 are hereby adopted.

(b) In addition to the penalties provided in s. 316.3025(3)(b), (c), (d), and (e), any motor carrier or any of its officers, drivers, agents, representatives, employees, or shippers of hazardous materials that do not comply with this subsection or any rule adopted by a state agency that is consistent with the federal rules and regulations regarding hazardous materials commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. To ensure compliance with this subsection, state highway patrol officers may inspect shipping documents and cargo of any vehicle known or suspected to be a transporter of hazardous materials.

(6) The Department of Highway Safety and Motor Vehicles may adopt and revise rules to assure the safe operation of commercial motor vehicles. The Department of Highway Safety and Motor Vehicles may enter into cooperative agreements as provided in 49 C.F.R. part 388. Department of Highway Safety and Motor Vehicles personnel may conduct motor carrier and shipper compliance reviews for the purpose of determining compliance with this section and s. 627.7415.

(7) The state Department of Highway Safety and Motor Vehicles shall perform the duties that are assigned to the Field Administrator, Federal Motor Carrier Safety Administration under the federal rules, and an agent of that department may enforce those rules.

(8) A person who operates a commercial motor vehicle solely in intrastate commerce shall direct to the state Department of Highway Safety and Motor Vehicles any communication that the federal rules require persons subject to the jurisdiction of the United States Department of Transportation to direct to that department.

(9) For the purpose of enforcing this section, any law enforcement officer of the Department of Highway Safety and Motor Vehicles or duly appointed agent who holds a current safety inspector certification from the Commercial Vehicle Safety Alliance may require the driver of any commercial vehicle operated on the highways of this state to stop and submit to an inspection of the vehicle or the driver’s records. If the vehicle or driver is found to be operating in an unsafe condition, or if any required part or equipment is not present or is not in proper repair or adjustment, and the continued operation would present an unduly hazardous operating condition, the officer may require the vehicle or the driver to be removed from service pursuant to the North American Standard Out-of-Service Criteria, until corrected. However, if continuous operation would not present an unduly hazardous operating condition, the officer may give written notice requiring correction of the condition within 14 days.

(a) Any member of the Florida Highway Patrol or any law enforcement officer employed by a sheriff’s office or municipal police department authorized to enforce the traffic laws of this state pursuant to s. 316.640 who has reason to believe that a vehicle or driver is operating in an unsafe condition may, as provided in subsection (11), enforce the provisions of this section.

(b) Any person who fails to comply with an officer’s request to submit to an inspection under this subsection commits a violation of s. 843.02 if the person resists the officer without violence or a violation of s. 843.01 if the person resists the officer with violence.

(10) This section does not apply to any nonpublic sector bus.

(11) Any traffic enforcement officer or any person otherwise authorized to enforce this section may issue a traffic citation as provided by s. 316.650 to an alleged violator of any provision of this section.

(12) In addition to any other penalty provided in this section, a person who operates a commercial motor vehicle that bears an identification number required by this section which is false, fraudulent, or displayed without the consent of the person to whom it is assigned commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(13)(a) Notwithstanding any provision of law to the contrary, a provision, clause, covenant, or agreement contained in, collateral to, or affecting a motor carrier transportation contract that purports to indemnify, defend, or hold harmless, or has the effect of indemnifying, defending, or holding harmless, the promisee from or against any liability for loss or damage resulting from the negligence or intentional acts or omissions of the promisee is against the public policy of this state and is void and unenforceable.

(b) As used in this subsection, the term “promisee” means the contract’s promisee and any agents, employees, servants, or independent contractors who are directly responsible to the contract’s promisee, except that the term does not include motor carriers which are party to a motor carrier transportation contract with the contract’s promisee, including such motor carrier’s agents, employees, servants, or independent contractors directly responsible to such motor carrier.

(c) This subsection only applies to motor carrier transportation contracts entered into or renewed on or after July 1, 2010.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 1, ch. 79-254; s. 24, ch. 82-186; s. 3, ch. 83-218; s. 63, ch. 85-180; s. 2, ch. 87-270; s. 1, ch. 87-536; s. 1, ch. 88-2; s. 1, ch. 88-306; ss. 61, 65, ch. 89-282; s. 1, ch. 90-200; ss. 23, 24, ch. 90-227; s. 1, ch. 90-355; s. 1, ch. 91-243; s. 10, ch. 92-316; s. 25, ch. 94-306; s. 901, ch. 95-148; s. 2, ch. 95-247; s. 3, ch. 95-317; s. 19, ch. 96-263; s. 15, ch. 96-277; s. 8, ch. 97-280; s. 32, ch. 97-300; s. 16, ch. 98-189; s. 92, ch. 99-13; s. 215, ch. 99-248; s. 11, ch. 99-385; s. 3, ch. 2002-20; s. 11, ch. 2003-286; s. 4, ch. 2005-50; ss. 8, 38, ch. 2005-164; s. 18, ch. 2006-290; s. 8, ch. 2008-176; s. 10, ch. 2010-225; s. 9, ch. 2011-66; s. 43, ch. 2012-5; s. 9, ch. 2012-128; s. 11, ch. 2012-181; s. 13, ch. 2013-160; s. 2, ch. 2016-115.

Note.—Former s. 316.286.



316.3025 - Penalties.

316.3025 Penalties.—

(1) A commercial motor vehicle that is found to be operating in such an unsafe condition as to be declared out-of-service or a driver declared out-of-service or removed from driving status pursuant to the North American Standard Out-of-Service Criteria must be repaired or returned to driving status before being returned to service.

(2) Any person who owns, operates, or causes or permits a commercial motor vehicle that has been declared out-of-service pursuant to the North American Standard Out-of-Service Criteria to be driven before the completion of required repairs is subject to the imposition of a penalty as provided in 49 C.F.R. s. 383.53, in addition to any other penalties imposed against him or her. Any person who operates a commercial motor vehicle while he or she is declared out-of-service or removed from driving status pursuant to the North American Standard Out-of-Service Criteria, or who causes or permits such out-of-service driver to operate a commercial motor vehicle, is subject to the imposition of a penalty as provided in 49 C.F.R. s. 383.53, in addition to any other penalties imposed against the person.

(3)(a) A civil penalty of $50 may be assessed for a violation of the identification requirements of 49 C.F.R. s. 390.21 or s. 316.302(2)(e).

(b) A civil penalty of $100 may be assessed for:

1. Each violation of the North American Uniform Driver Out-of-Service Criteria;

2. A violation of s. 316.302(2)(b) or (c);

3. A violation of 49 C.F.R. s. 392.60;

4. A violation of the North American Standard Vehicle Out-of-Service Criteria resulting from an inspection of a commercial motor vehicle involved in a crash; or

5. A violation of 49 C.F.R. s. 391.41.

(c) A civil penalty of $250 may be assessed for:

1. A violation of the placarding requirements of 49 C.F.R. parts 171-179;

2. A violation of the shipping paper requirements of 49 C.F.R. parts 171-179;

3. A violation of 49 C.F.R. s. 392.10;

4. A violation of 49 C.F.R. s. 397.5;

5. A violation of 49 C.F.R. s. 397.7;

6. A violation of 49 C.F.R. s. 397.13; or

7. A violation of 49 C.F.R. s. 397.15.

(d) A civil penalty of $500 may be assessed for:

1. Each violation of the North American Standard Hazardous Materials Out-of-Service Criteria;

2. Each violation of 49 C.F.R. s. 390.19, for failure of an interstate or intrastate motor carrier to register;

3. Each violation of 49 C.F.R. s. 392.9a, for failure of an interstate motor carrier to obtain operating authority; or

4. Each violation of 49 C.F.R. s. 392.9a, for operating beyond the scope of an interstate motor carrier’s operating authority.

(e) A civil penalty not to exceed $5,000 in the aggregate may be assessed for violations found in the conduct of compliance reviews pursuant to s. 316.302(6). A civil penalty not to exceed $25,000 in the aggregate may be assessed for violations found in a followup compliance review conducted within a 24-month period. A civil penalty not to exceed $25,000 in the aggregate may be assessed and the motor carrier may be enjoined pursuant to s. 316.3026 if violations are found after a second followup compliance review within 12 months after the first followup compliance review. Motor carriers found to be operating without insurance required by s. 627.7415 may be enjoined as provided in s. 316.3026.

(4) A vehicle operated by an interstate motor carrier found to be in violation of 49 C.F.R. s. 392.9a may be placed out of service for the carrier’s failure to obtain operating authority or operating beyond the scope of its operating authority.

(5) Whenever any person or motor carrier as defined in chapter 320 violates the provisions of this section and becomes indebted to the state because of such violation and refuses to pay the appropriate penalty, in addition to the provisions of s. 316.3026, such penalty becomes a lien upon the property including the motor vehicles of such person or motor carrier and such property may be seized and foreclosed by the state in a civil action in any court of this state. It shall be presumed that the owner of the motor vehicle is liable for the sum, and the vehicle may be detained or impounded until the penalty is paid.

(6)(a) A driver who violates 49 C.F.R. s. 392.80, which prohibits texting while operating a commercial motor vehicle, or 49 C.F.R. s. 392.82, which prohibits using a handheld mobile telephone while operating a commercial motor vehicle, may be assessed a civil penalty and commercial driver license disqualification as follows:

1. First violation: $500.

2. Second violation: $1,000 and a 60-day commercial driver license disqualification pursuant to 49 C.F.R. part 383.

3. Third and subsequent violations: $2,750 and a 120-day commercial driver license disqualification pursuant to 49 C.F.R. part 383.

(b) A company requiring or allowing a driver to violate 49 C.F.R. s. 392.80, which prohibits texting while operating a commercial motor vehicle, or 49 C.F.R. s. 392.82, which prohibits using a handheld mobile telephone while operating a commercial motor vehicle, may, in addition to any other penalty assessed, be assessed the following civil penalty. The driver shall not be charged with an offense for the first violation under this paragraph by the company.

1. First violation: $2,750.

2. Second violation: $5,000.

3. Third and subsequent violations: $11,000.

(c) The emergency exceptions provided by 49 C.F.R. s. 392.82 also apply to communications between utility drivers and utility contractor drivers during a Level 1 activation of the State Emergency Operations Center, as provided in the Florida Comprehensive Emergency Management plan, or during a state of emergency declared by executive order or proclamation of the Governor.

(7)(a) Only an officer or agent of the Department of Highway Safety and Motor Vehicles is authorized to collect the penalty provided by this section. Such officer or agent shall cooperate with the owner or driver of the motor vehicle so as not to unduly delay the vehicle.

(b) All penalties imposed and collected under this section shall be paid to the Chief Financial Officer, who shall credit the total amount collected to the State Transportation Trust Fund for use in repairing and maintaining the roads of this state.

(8) Any person aggrieved by the imposition of a civil penalty pursuant to this section may apply to the Commercial Motor Vehicle Review Board for a modification, cancellation, or revocation of the penalty. The Commercial Motor Vehicle Review Board may modify, cancel, revoke, or sustain such penalty.

History.—s. 3, ch. 87-270; s. 2, ch. 88-306; s. 62, ch. 89-282; s. 25, ch. 90-227; s. 326, ch. 95-148; s. 3, ch. 95-247; s. 216, ch. 99-248; s. 12, ch. 99-385; s. 4, ch. 2002-20; s. 356, ch. 2003-261; s. 12, ch. 2003-286; s. 10, ch. 2011-66; s. 14, ch. 2013-160; s. 32, ch. 2016-10; s. 4, ch. 2016-115.



316.3026 - Unlawful operation of motor carriers.

316.3026 Unlawful operation of motor carriers.—

(1) The Office of Commercial Vehicle Enforcement may issue out-of-service orders to motor carriers, as defined in s. 320.01, who, after proper notice, have failed to pay any penalty or fine assessed by the department, or its agent, against any owner or motor carrier for violations of state law, refused to submit to a compliance review and provide records pursuant to s. 316.302(6) or s. 316.70, or violated safety regulations pursuant to s. 316.302 or insurance requirements in s. 627.7415. Such out-of-service orders have the effect of prohibiting the operations of any motor vehicles owned, leased, or otherwise operated by the motor carrier upon the roadways of this state, until the violations have been corrected or penalties have been paid. Out-of-service orders must be approved by the director of the Division of the Florida Highway Patrol or his or her designee. An administrative hearing pursuant to s. 120.569 shall be afforded to motor carriers subject to such orders.

(2) Any motor carrier enjoined or prohibited from operating by an out-of-service order by this state, any other state, or the Federal Motor Carrier Safety Administration may not operate on the roadways of this state until the motor carrier has been authorized to resume operations by the originating enforcement jurisdiction. Commercial motor vehicles owned or operated by any motor carrier prohibited from operation found on the roadways of this state shall be placed out of service by law enforcement officers of the Department of Highway Safety and Motor Vehicles, and the motor carrier assessed a $10,000 civil penalty pursuant to 49 C.F.R. s. 383.53, in addition to any other penalties imposed on the driver or other responsible person. Any person who knowingly drives, operates, or causes to be operated any commercial motor vehicle in violation of an out-of-service order issued by the department in accordance with this section commits a felony of the third degree, punishable as provided in s. 775.082(3)(e). Any costs associated with the impoundment or storage of such vehicles are the responsibility of the motor carrier. Vehicle out-of-service orders may be rescinded when the department receives proof of authorization for the motor carrier to resume operation.

(3) In addition to the sanctions found in subsections (1) and (2), the Department of Highway Safety and Motor Vehicles may petition the circuit courts of this state to enjoin any motor carrier from operating when it fails to comply with out-of-service orders issued by a competent authority within or outside this state.

History.—s. 4, ch. 87-270; s. 13, ch. 2003-286; s. 11, ch. 2011-66; s. 12, ch. 2012-181; s. 81, ch. 2013-160; s. 4, ch. 2014-220; s. 5, ch. 2016-115.



316.303 - Television receivers.

316.303 Television receivers.—

(1) No motor vehicle may be operated on the highways of this state if the vehicle is actively displaying moving television broadcast or pre-recorded video entertainment content that is visible from the driver’s seat while the vehicle is in motion, unless the vehicle is equipped with autonomous technology, as defined in s. 316.003(2), and is being operated in autonomous mode, as provided in s. 316.85(2).

(2) This section does not prohibit the use of television-type receiving equipment used exclusively for safety or law enforcement purposes, provided such use is approved by the department.

(3) This section does not prohibit the use of an electronic display used in conjunction with a vehicle navigation system; an electronic display used by an operator of a vehicle equipped with autonomous technology, as defined in s. 316.003; or an electronic display used by an operator of a vehicle equipped and operating with driver-assistive truck platooning technology, as defined in s. 316.003.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 26, ch. 94-306; s. 218, ch. 99-248; s. 5, ch. 2016-181; s. 9, ch. 2016-239.

Note.—Former s. 316.275.



316.304 - Wearing of headsets.

316.304 Wearing of headsets.—

(1) No person shall operate a vehicle while wearing a headset, headphone, or other listening device, other than a hearing aid or instrument for the improvement of defective human hearing.

(2) This section does not apply to:

(a) Any law enforcement officer equipped with any communication device necessary in performing his or her assigned duties or to any emergency vehicle operator equipped with any ear protection device.

(b) Any applicant for a license to operate a motorcycle while taking the examination required by s. 322.12(5).

(c) Any person operating a motorcycle who is using a headset that is installed in a helmet and worn so as to prevent the speakers from making direct contact with the user’s ears so that the user can hear surrounding sounds.

(d) Any person using a headset in conjunction with a cellular telephone that only provides sound through one ear and allows surrounding sounds to be heard with the other ear.

(e) Any person using a headset in conjunction with communicating with the central base operation that only provides sound through one ear and allows surrounding sounds to be heard with the other ear.

(3) The Department of Highway Safety and Motor Vehicles shall promulgate, by administrative rule, standards and specifications for headset equipment the use of which is permitted under this section. The department shall inspect and review all such devices submitted to it and shall publish a list by name and type of approved equipment.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 73-4; s. 1, ch. 76-31; s. 8, ch. 83-228; s. 4, ch. 84-284; s. 2, ch. 85-329; s. 24, ch. 87-161; s. 3, ch. 88-405; s. 3, ch. 92-18; s. 24, ch. 95-143; s. 327, ch. 95-148; s. 219, ch. 99-248; s. 105, ch. 2002-20.

Note.—Former s. 316.0285.



316.3045 - Operation of radios or other mechanical soundmaking devices or instruments in vehicles; exemptions.

316.3045 Operation of radios or other mechanical soundmaking devices or instruments in vehicles; exemptions.—

(1) It is unlawful for any person operating or occupying a motor vehicle on a street or highway to operate or amplify the sound produced by a radio, tape player, or other mechanical soundmaking device or instrument from within the motor vehicle so that the sound is:

(a) Plainly audible at a distance of 25 feet or more from the motor vehicle; or

(b) Louder than necessary for the convenient hearing by persons inside the vehicle in areas adjoining churches, schools, or hospitals.

(2) The provisions of this section shall not apply to any law enforcement motor vehicle equipped with any communication device necessary in the performance of law enforcement duties or to any emergency vehicle equipped with any communication device necessary in the performance of any emergency procedures.

(3) The provisions of this section do not apply to motor vehicles used for business or political purposes, which in the normal course of conducting such business use soundmaking devices. The provisions of this subsection shall not be deemed to prevent local authorities, with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power, from regulating the time and manner in which such business may be operated.

(4) The provisions of this section do not apply to the noise made by a horn or other warning device required or permitted by s. 316.271. The Department of Highway Safety and Motor Vehicles shall promulgate rules defining “plainly audible” and establish standards regarding how sound should be measured by law enforcement personnel who enforce the provisions of this section.

(5) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 90-256; s. 220, ch. 99-248; s. 9, ch. 2005-164.



316.305 - Wireless communications devices; prohibition.

316.305 Wireless communications devices; prohibition.—

(1) This section may be cited as the “Florida Ban on Texting While Driving Law.”

(2) It is the intent of the Legislature to:

(a) Improve roadway safety for all vehicle operators, vehicle passengers, bicyclists, pedestrians, and other road users.

(b) Prevent crashes related to the act of text messaging while driving a motor vehicle.

(c) Reduce injuries, deaths, property damage, health care costs, health insurance rates, and automobile insurance rates related to motor vehicle crashes.

(d) Authorize law enforcement officers to stop motor vehicles and issue citations as a secondary offense to persons who are texting while driving.

(3)(a) A person may not operate a motor vehicle while manually typing or entering multiple letters, numbers, symbols, or other characters into a wireless communications device or while sending or reading data on such a device for the purpose of nonvoice interpersonal communication, including, but not limited to, communication methods known as texting, e-mailing, and instant messaging. As used in this section, the term “wireless communications device” means any handheld device used or capable of being used in a handheld manner, that is designed or intended to receive or transmit text or character-based messages, access or store data, or connect to the Internet or any communications service as defined in s. 812.15 and that allows text communications. For the purposes of this paragraph, a motor vehicle that is stationary is not being operated and is not subject to the prohibition in this paragraph.

(b) Paragraph (a) does not apply to a motor vehicle operator who is:

1. Performing official duties as an operator of an authorized emergency vehicle as defined in s. 322.01, a law enforcement or fire service professional, or an emergency medical services professional.

2. Reporting an emergency or criminal or suspicious activity to law enforcement authorities.

3. Receiving messages that are:

a. Related to the operation or navigation of the motor vehicle;

b. Safety-related information, including emergency, traffic, or weather alerts;

c. Data used primarily by the motor vehicle; or

d. Radio broadcasts.

4. Using a device or system for navigation purposes.

5. Conducting wireless interpersonal communication that does not require manual entry of multiple letters, numbers, or symbols, except to activate, deactivate, or initiate a feature or function.

6. Conducting wireless interpersonal communication that does not require reading text messages, except to activate, deactivate, or initiate a feature or function.

7. Operating an autonomous vehicle, as defined in s. 316.003, in autonomous mode.

(c) Only in the event of a crash resulting in death or personal injury, a user’s billing records for a wireless communications device or the testimony of or written statements from appropriate authorities receiving such messages may be admissible as evidence in any proceeding to determine whether a violation of paragraph (a) has been committed.

(4)(a) Any person who violates paragraph (3)(a) commits a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

(b) Any person who commits a second or subsequent violation of paragraph (3)(a) within 5 years after the date of a prior conviction for a violation of paragraph (3)(a) commits a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

(5) Enforcement of this section by state or local law enforcement agencies must be accomplished only as a secondary action when an operator of a motor vehicle has been detained for a suspected violation of another provision of this chapter, chapter 320, or chapter 322.

History.—s. 1, ch. 2013-58; s. 53, ch. 2014-17.



316.400 - Headlamps.

316.400 Headlamps.—

(1) Every motorcycle and every motor-driven cycle shall be equipped with at least one and not more than two headlamps which shall comply with the requirements and limitations of this chapter.

(2) Every headlamp upon every motorcycle and motor-driven cycle shall be located at a height of not more than 54 inches nor less than 24 inches to be measured as set forth in s. 316.217(3).

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 221, ch. 99-248.

Note.—Former s. 316.243.



316.405 - Motorcycle headlights to be turned on.

316.405 Motorcycle headlights to be turned on.—

(1) Any person who operates a motorcycle or motor-driven cycle on the public streets or highways shall, while so engaged, have the headlight or headlights of such motorcycle or motor-driven cycle turned on. Failure to comply with this section during the hours from sunrise to sunset, unless compliance is otherwise required by law, shall not be admissible as evidence of negligence in a civil action. During the hours of operation between sunrise and sunset, the headlights may modulate either the upper beam or the lower beam from its maximum intensity to a lower intensity, in accordance with Federal Motor Vehicle Safety Standard 571.108.

(2) Failure to comply with the provisions of this section shall not be deemed negligence per se in any civil action, but the violation of this section may be considered on the issue of negligence if the violation of this section is a proximate cause of a crash.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—ss. 1, 2, ch. 71-351; s. 1, ch. 76-31; s. 222, ch. 99-248.

Note.—Former s. 316.2431.



316.410 - Taillamps.

316.410 Taillamps.—

(1) Every motorcycle and motor-driven cycle shall have at least one taillamp which shall be located at a height of not more than 72 nor less than 20 inches.

(2) Either a taillamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of 50 feet to the rear. Any taillamp or taillamps, together with any separate lamp or lamps for illuminating the rear registration plate, shall be so wired as to be lighted whenever the headlamps or auxiliary driving lamps are lighted.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 223, ch. 99-248.

Note.—Former s. 316.244.



316.415 - Reflectors.

316.415 Reflectors.—Every motorcycle and motor-driven cycle shall carry on the rear, either as part of the taillamp or separately, at least one red reflector. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 224, ch. 99-248.

Note.—Former s. 316.245.



316.420 - Stop lamps.

316.420 Stop lamps.—Every motorcycle and motor-driven cycle shall be equipped with at least one stop lamp meeting the requirements of s. 316.234(1). A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 225, ch. 99-248.

Note.—Former s. 316.246.



316.425 - Lamps on parked motorcycles.

316.425 Lamps on parked motorcycles.—

(1) Every motorcycle must comply with the provisions of s. 316.229 regarding lamps on parked vehicles and the use thereof.

(2) Motor-driven cycles need not be equipped with parking lamps or otherwise comply with the provisions of s. 316.229.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 226, ch. 99-248.

Note.—Former s. 316.247.



316.430 - Multiple-beam road-lighting equipment.

316.430 Multiple-beam road-lighting equipment.—

(1) Every motorcycle other than a motor-driven cycle shall be equipped with multiple-beam road-lighting equipment.

(2) Such equipment shall:

(a) Reveal persons and vehicles at a distance of at least 300 feet ahead when the uppermost distribution of light is selected;

(b) Reveal persons and vehicles at a distance of at least 150 feet ahead when the lowermost distribution of light is selected.

On a straight, level road under any condition of loading none of the high intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 227, ch. 99-248.

Note.—Former s. 316.248.



316.435 - Lighting equipment for motor-driven cycles.

316.435 Lighting equipment for motor-driven cycles.—The headlamp or headlamps upon every motor-driven cycle may be of the single-beam or multiple-beam type, but in either event shall comply with the requirements and limitations as follows:

(1) Every such headlamp or headlamps on a motor-driven cycle shall be of sufficient intensity to reveal persons and vehicles at a distance of not less than 100 feet when the motor-driven cycle is operated at any speed less than 25 miles per hour; at a distance of not less than 200 feet when the motor-driven cycle is operated at a speed of 25 or more miles per hour; and at a distance of not less than 300 feet when the motor-driven cycle is operated at a speed of 35 or more miles per hour.

(2) In the event the motor-driven cycle is equipped with a multiple-beam headlamp or headlamps, such equipment shall comply with the requirements of s. 316.430(2).

A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; ss. 1, 29, ch. 76-31; s. 228, ch. 99-248.

Note.—Former s. 316.249.



316.440 - Brake equipment required.

316.440 Brake equipment required.—Every motor-driven cycle must comply with the provisions of s. 316.261, except that:

(1) Motorcycles and motor-driven cycles need not be equipped with parking brakes.

(2) The wheel of a sidecar attached to a motorcycle or to a motor-driven cycle, and the front wheel of a motor-driven cycle, need not be equipped with brakes, provided that such motorcycle or motor-driven cycle is capable of complying with the performance requirements of this chapter.

A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 229, ch. 99-248.

Note.—Former s. 316.264.



316.445 - Performance ability of motorcycle brakes.

316.445 Performance ability of motorcycle brakes.—

(1) Every motorcycle and motor-driven cycle, at all times and under all conditions of loading, upon application of the service brake, shall be capable of:

(a) Developing a braking force that is not less than 43.5 percent of its gross weight;

(b) Decelerating to a stop from not more than 20 miles per hour at not less than 14 feet per second per second; and

(c) Stopping from a speed of 20 miles per hour in not more than 30 feet, such distance to be measured from the point at which movement of the service brake pedal or control begins.

(2) Tests for deceleration and stopping distance shall be made on a substantially level (not to exceed plus or minus 1 percent grade), dry, smooth, hard surface that is free from loose material.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 230, ch. 99-248.

Note.—Former s. 316.265.



316.450 - Brakes on motor-driven cycles.

316.450 Brakes on motor-driven cycles.—

(1) The department is authorized to require an inspection of the braking system on any motor-driven cycle and to disapprove any such braking system on a vehicle which it finds will not comply with the performance ability standard set forth in s. 316.445 or which in its opinion is equipped with a braking system that is not so designed or constructed as to ensure reasonable and reliable performance in actual use.

(2) The department may refuse to register or may suspend or revoke the registration of any vehicle referred to in this section when it determines that the braking system thereon does not comply with the provisions of this section.

(3) No person shall operate on any highway any vehicle referred to in this section in the event the department has disapproved the braking system upon such vehicle.

(4) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; ss. 1, 30, ch. 76-31; s. 231, ch. 99-248.

Note.—Former s. 316.266.



316.455 - Other equipment.

316.455 Other equipment.—Every motorcycle and every motor-driven cycle when operated upon a highway shall comply with the requirements and limitations of:

(1) Section 316.271(1) and (2) on the requirement for horns and warning devices.

(2) Section 316.271(3) on the requirement for the use of horns.

(3) Section 316.271(4) on the requirement for sirens, whistles, and bells.

(4) Section 316.271(5) on the requirement for theft alarms.

(5) Section 316.271(6) on the requirement for emergency vehicles.

(6) Section 316.272 on the requirement for mufflers and prevention of noise.

(7) Section 316.294 on the requirement for mirrors.

A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; ss. 1, 31, ch. 76-31; s. 5, ch. 86-36; s. 24, ch. 91-221; s. 232, ch. 99-248.

Note.—Former s. 316.277.



316.46 - Equipment regulations for mopeds.

316.46 Equipment regulations for mopeds.—No person may operate a moped that does not conform to all applicable federal motor vehicle safety standards relating to lights and safety and other equipment contained in Title 49, Code of Federal Regulations. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 10, ch. 87-161; s. 233, ch. 99-248.



316.500 - Exceeding weight and length; penalties.

316.500 Exceeding weight and length; penalties.—It is a violation of this chapter for any person to drive or move, or for the owner to cause or knowingly permit to be driven or moved, on any highway any vehicle or vehicles of a size or weight exceeding the limitations stated in this chapter or otherwise in violation of this chapter, and the maximum size and weight of vehicles herein specified shall be lawful throughout this state. Local authorities shall have no power or authority to alter said limitations except as express authority may be granted in this chapter.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31.

Note.—Former s. 316.206.



316.510 - Projecting loads on passenger vehicles.

316.510 Projecting loads on passenger vehicles.—No passenger type vehicle shall be operated on any highway with any load carried thereon extending beyond the fenders on the left side of the vehicle or extending more than 6 inches beyond the line of the fenders on the right side thereof. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 234, ch. 99-248.

Note.—Former s. 316.197.



316.515 - Maximum width, height, length.

316.515 Maximum width, height, length.—

(1) WIDTH LIMITATION.—The total outside width of any vehicle or the load thereon may not exceed 102 inches, exclusive of safety devices determined by the department to be necessary for the safe and efficient operation of motor vehicles. The use of public roads that do not have at least one through lane of 12 feet or more in width in each direction, and the use of public roads deemed unsafe for wider vehicles on the basis of safety and engineering analyses, by vehicles exceeding 96 inches in width may be restricted by the Department of Transportation or by local officials for streets and roads under their respective jurisdictions. The total outside width of a noncommercial travel trailer, camping trailer, truck camper, motor home, or private motor coach as defined in s. 320.01 may be more than 102 inches if:

(a) The excess width is attributable to appurtenances that do not extend beyond the exterior rearview mirrors installed on the motor home by the manufacturer or the exterior rearview mirrors of the tow vehicle; and

(b) The exterior rearview mirrors only extend the distance necessary to provide the appropriate field of view for the vehicle before the appurtenances are attached.

(2) HEIGHT LIMITATION.—No vehicle may exceed a height of 13 feet 6 inches, inclusive of load carried thereon. However, an automobile transporter may measure a height not to exceed 14 feet, inclusive of the load carried thereon.

(3) LENGTH LIMITATION.—Except as otherwise provided in this section, length limitations apply solely to a semitrailer or trailer, and not to a truck tractor or to the overall length of a combination of vehicles. No combination of commercial motor vehicles coupled together and operating on the public roads may consist of more than one truck tractor and two trailing units. Unless otherwise specifically provided for in this section, a combination of vehicles not qualifying as commercial motor vehicles may consist of no more than two units coupled together; such nonqualifying combination of vehicles may not exceed a total length of 65 feet, inclusive of the load carried thereon, but exclusive of safety and energy conservation devices approved by the department for use on vehicles using public roads. Notwithstanding any other provision of this section, a truck tractor-semitrailer combination engaged in the transportation of automobiles or boats may transport motor vehicles or boats on part of the power unit; and, except as may otherwise be mandated under federal law, an automobile or boat transporter semitrailer may not exceed 50 feet in length, exclusive of the load; however, the load may extend up to an additional 6 feet beyond the rear of the trailer. The 50-feet length limitation does not apply to non-stinger-steered automobile or boat transporters that are 65 feet or less in overall length, exclusive of the load carried thereon, or to stinger-steered automobile or boat transporters that are 75 feet or less in overall length, exclusive of the load carried thereon. For purposes of this subsection, a “stinger-steered automobile or boat transporter” is an automobile or boat transporter configured as a semitrailer combination wherein the fifth wheel is located on a drop frame located behind and below the rearmost axle of the power unit. Notwithstanding paragraphs (a) and (b), any straight truck or truck tractor-semitrailer combination engaged in the transportation of horticultural trees may allow the load to extend up to an additional 10 feet beyond the rear of the vehicle, provided said trees are resting against a retaining bar mounted above the truck bed so that the root balls of the trees rest on the floor and to the front of the truck bed and the tops of the trees extend up over and to the rear of the truck bed, and provided the overhanging portion of the load is covered with protective fabric.

(a) Straight trucks.—A straight truck may not exceed a length of 40 feet in extreme overall dimension, exclusive of safety and energy conservation devices approved by the department for use on vehicles using public roads. A straight truck may attach a forklift to the rear of the cargo bed, provided the overall combined length of the vehicle and the forklift does not exceed 50 feet. A straight truck may tow no more than one trailer, and the overall length of the truck-trailer combination may not exceed 68 feet, including the load thereon. Notwithstanding any other provisions of this section, a truck-trailer combination engaged in the transportation of boats, or boat trailers whose design dictates a front-to-rear stacking method may not exceed the length limitations of this paragraph exclusive of the load; however, the load may extend up to an additional 6 feet beyond the rear of the trailer.

(b) Semitrailers.—

1. A semitrailer operating in a truck tractor-semitrailer combination may not exceed 48 feet in extreme overall outside dimension, measured from the front of the unit to the rear of the unit and the load carried thereon, exclusive of safety and energy conservation devices approved by the department for use on vehicles using public roads, unless it complies with subparagraph 2. A semitrailer which exceeds 48 feet in length and is used to transport divisible loads may operate in this state only if issued a permit under s. 316.550 and if such trailer meets the requirements of this chapter relating to vehicle equipment and safety. Except for highways on the tandem trailer truck highway network, public roads deemed unsafe for longer semitrailer vehicles or those roads on which such longer vehicles are determined not to be in the interest of public convenience shall, in conformance with s. 316.006, be restricted by the Department of Transportation or by the local authority to use by semitrailers not exceeding a length of 48 feet, inclusive of the load carried thereon but exclusive of safety and energy conservation devices approved by the department for use on vehicles using public roads. Truck tractor-semitrailer combinations shall be afforded reasonable access to terminals; facilities for food, fuel, repairs, and rest; and points of loading and unloading.

2. A semitrailer which is more than 48 feet but not more than 57 feet in extreme overall outside dimension, as measured pursuant to subparagraph 1., may operate on public roads, except roads on the State Highway System which are restricted by the Department of Transportation or other roads restricted by local authorities, if:

a. The distance between the kingpin or other peg that locks into the fifth wheel of a truck tractor and the center of the rear axle or rear group of axles does not exceed 41 feet, or, in the case of a semitrailer used exclusively or primarily to transport vehicles in connection with motorsports competition events, the distance does not exceed 46 feet from the kingpin to the center of the rear axles; and

b. It is equipped with a substantial rear-end underride protection device meeting the requirements of 49 C.F.R. s. 393.86, “Rear End Protection.”

(c) Tandem trailer trucks.—

1. Except for semitrailers and trailers of up to 281/2 feet in length which existed on December 1, 1982, and which were actually and lawfully operating on that date, no semitrailer or trailer operating in a truck tractor-semitrailer-trailer combination may exceed a length of 28 feet in extreme overall outside dimension, measured from the front of the unit to the rear of the unit and the load carried thereon, exclusive of safety and energy conservation devices approved by the Department of Transportation for use on vehicles using public roads.

2. Tandem trailer trucks conforming to the weight and size limitations of this chapter and in immediate transit to or from a terminal facility as defined in this chapter may operate on the public roads of this state except for residential neighborhood streets restricted by the Department of Transportation or local jurisdictions. In addition, the Department of Transportation or local jurisdictions may restrict these vehicles from using streets and roads under their maintenance responsibility on the basis of safety and engineering analyses, provided that the restrictions are consistent with the provisions of this chapter. The Department of Transportation shall develop safety and engineering standards to be used by all jurisdictions when identifying public roads and streets to be restricted from tandem trailer truck operations.

3. Except as otherwise provided in this section, within 5 miles of the Federal National Network for large trucks, tandem trailer trucks shall be afforded access to terminals; facilities for food, fuel, repairs, and rest; and points of loading and unloading.

4. Notwithstanding the provisions of any general or special law to the contrary, all local system tandem trailer truck route review procedures must be consistent with those adopted by the Department of Transportation.

5. Tandem trailer trucks employed as household goods carriers and conforming to the weight and size limitations of this chapter shall be afforded access to points of loading and unloading on the public streets and roads of this state, except for streets and roads that have been restricted from use by such vehicles on the basis of safety and engineering analyses by the jurisdiction responsible for maintenance of the streets and roads.

(d) Maxi-cube vehicles.—Maxi-cube vehicles shall be allowed to operate on routes open to tandem trailer trucks under the same conditions applicable to tandem trailer trucks as specified by this section.

(4) LOAD EXTENSION LIMITATION.—The load upon any vehicle operated alone, or the load upon the front vehicle of a combination of vehicles, may not extend more than 3 feet beyond the front wheels of the vehicle or the front bumper of the vehicle if it is equipped with a bumper.

(a) The limitations of this subsection do not apply to bicycle racks carrying bicycles on public sector transit vehicles.

(b) The provisions of this subsection shall not apply to a front-end loading collection vehicle, when:

1. The front-end loading mechanism and container or containers are in the lowered position;

2. The vehicle is engaged in collecting solid waste or recyclable or recovered materials;

3. The vehicle is being operated at speeds less than 20 miles per hour with the vehicular hazard-warning lights activated; and

4. The extension does not exceed 8 feet 6 inches.

(5) IMPLEMENTS OF HUSBANDRY AND FARM EQUIPMENT; AGRICULTURAL TRAILERS; FORESTRY EQUIPMENT; SAFETY REQUIREMENTS.—

(a) Notwithstanding any other provisions of law, straight trucks, agricultural tractors, citrus harvesting equipment, citrus fruit loaders, and cotton module movers, not exceeding 50 feet in length, or any combination of up to and including three implements of husbandry, including the towing power unit, and any single agricultural trailer with a load thereon or any agricultural implements attached to a towing power unit, or a self-propelled agricultural implement or an agricultural tractor, is authorized for the purpose of transporting peanuts, grains, soybeans, citrus, cotton, hay, straw, or other perishable farm products from their point of production to the first point of change of custody or of long-term storage, and for the purpose of returning to such point of production, or for the purpose of moving such tractors, movers, and implements from one point of agricultural production to another, by a person engaged in the production of any such product or custom hauler, if such vehicle or combination of vehicles otherwise complies with this section. The Department of Transportation may issue overlength permits for cotton module movers greater than 50 feet but not more than 55 feet in overall length. Such vehicles shall be operated in accordance with all safety requirements prescribed by law and rules of the Department of Transportation.

(b) Notwithstanding any other provision of law, equipment not exceeding 136 inches in width and not capable of speeds exceeding 20 miles per hour which is used exclusively for harvesting forestry products is authorized for the purpose of transporting equipment from one point of harvest to another point of harvest, not to exceed 10 miles, by a person engaged in the harvesting of forestry products. Such vehicles must be operated during daylight hours only, in accordance with all safety requirements prescribed by s. 316.2295(5) and (6).

(c) The width and height limitations of this section do not apply to farming or agricultural equipment, whether self-propelled, pulled, or hauled, when temporarily operated during daylight hours upon a public road that is not a limited access facility as defined in s. 334.03(12), and the width and height limitations may be exceeded by such equipment without a permit. To be eligible for this exemption, the equipment shall be operated within a radius of 50 miles of the real property owned, rented, managed, harvested, or leased by the equipment owner. However, equipment being delivered by a dealer to a purchaser is not subject to the 50-mile limitation. Farming or agricultural equipment greater than 174 inches in width must have one warning lamp mounted on each side of the equipment to denote the width and must have a slow-moving vehicle sign. Warning lamps required by this paragraph must be visible from the front and rear of the vehicle and must be visible from a distance of at least 1,000 feet.

(d) The operator of equipment operated under this subsection is responsible for verifying that the route used has adequate clearance for the equipment.

(6) TOUR TRAINS.—Any tour train or similar operation which has been continuously conducted for 120 days prior to the date this chapter becomes law is also authorized hereunder, subject to the length restriction and other restrictions imposed by law, not in conflict with the provisions of this chapter.

(7) FIRE OR EMERGENCY VEHICLES, UTILITY VEHICLES, AND OTHER VEHICLES TRANSPORTING NONDIVISIBLE LOADS.—The length limitations imposed by this section do not apply to:

(a) Vehicles of a fire department or emergency vehicles owned or operated by governmental entities.

(b) Utility vehicles owned or operated by governmental entities or public utility corporations, or operated under contract with such entities or corporations:

1. When transporting poles during daytime, except on weekends and holidays, as defined in the rules of the Department of Transportation, and when the vehicle and load do not exceed 120 feet in overall length, provided proper flags are located at the rearmost end of the load. However, such movements with an overall length in excess of 75 feet:

a. Shall be equipped with a working warning light device.

b. Shall be accompanied by a company-provided flasher-equipped escort vehicle when making turns within corporate city limits.

2.a. When transporting poles during nighttime and when the vehicle and load do not exceed 120 feet in overall length. Such movements shall be equipped with a working warning light device and shall be accompanied by one leading and one trailing company-provided flasher-equipped escort vehicle.

b. The provisions of sub-subparagraph a. notwithstanding, for vehicles and loads with overall lengths not exceeding 85 feet and being transported under emergency conditions, only a single trailing company-owned flasher-equipped escort vehicle shall be required, provided that the pole being transported shall be equipped with active marker lights, visible from both sides, at a maximum of 6-foot intervals mounted along the pole or trailer extending the length of the trailer and at 36-inch intervals along the pole extending beyond the rear of the trailer.

3. When transporting poles during emergencies or required maintenance. Such movements may be made on all days and at all hours, provided the respective daytime or nighttime requirements are otherwise met.

4. When operating flasher-equipped straight truck utility vehicles that have permanently mounted equipment that extends up to 9 feet beyond the front bumper, provided:

a. Such equipment, when in the travel position, is supported in such a manner that it has a minimum of 80 inches clearance above the roadway;

b. Such equipment is illuminated on the forwardmost sides with high visibility reflective tape;

c. The respective daytime and nighttime requirements for operation are otherwise met;

d. Nighttime emergency or required maintenance operation of such utility vehicles with overall lengths in excess of 50 feet are led by a company-provided flasher-equipped escort vehicle; and

e. Trailers are not pulled by utility vehicles over 50 feet in length.

A flasher-equipped escort vehicle is defined as an automobile or truck that closely accompanies an over dimensional vehicle or load carried thereon to alert approaching traffic of that vehicle or load. Such escort vehicles shall be equipped with a working warning light device, as defined in this subsection, except that such device shall be located on top of the escort vehicle. Warning light devices required in this subsection shall be consistent with size, color, type, intensity, and mounting requirements developed by the Department of Transportation.

(c) Truck tractor-semitrailer or pole trailer combination vehicles transporting poles or other objects of a structural nature that cannot be readily dismembered, when operating in the daytime, excluding Saturdays, Sundays, and holidays and when the vehicle and load do not exceed 75 feet when proper flags are displayed as required in s. 316.228.

(d) Vehicles transporting tree-length unprocessed logs, when operating in the daytime and when the vehicle and load do not exceed 75 feet; but, in respect to such movement, proper flags shall be located at the extreme ends of the load.

(e) Straight trucks transporting poles or other objects of a structural nature that cannot be readily dismembered, when operating in the daytime, excluding Saturdays, Sundays, and holidays, when the load does not extend past the rearmost part of the vehicle more than one-half the length of the permanent bed or cargo-carrying structure of the vehicle, when at least two-thirds of the length of the cargo rests on the bed or cargo-carrying structure, when the load complies with subsection (4), and when proper flags are displayed in accordance with s. 316.228.

(8) WRECKERS.—The limitations imposed by this section do not apply to a combination of motor vehicles consisting of a wrecker licensed in accordance with s. 320.08(5)(d) or (e) and a disabled motor vehicle, trailer, semitrailer, or tractor-trailer combination, or a replacement motor vehicle, which is under tow by the wrecker, if the size and weight of the towed vehicle is consistent with statutory requirements and the requirements of this subsection.

(a) The limitations imposed by this section do not apply to a combination of motor vehicles consisting of a wrecker licensed under the International Registration Plan and a disabled motor vehicle, trailer, semitrailer, tractor-trailer combination, or a replacement motor vehicle, which is under tow by the wrecker, if the size and weight of the towed vehicle is consistent with statutory requirements and the requirements of this subsection.

(b) However, a wrecker may not tow a disabled nonconforming vehicle operating under a current special use permit or permits where the combined weight of the wrecker and the towed nonconforming vehicle exceeds the permitted weight of the towed vehicle’s permit.

(c) Where the combined weight of the wrecker and the towed vehicle exceeds the maximum weight limits as established by s. 316.535, the wrecker must be operating under a current wrecker special use permit or permits as provided in s. 316.550(5) or in accordance with paragraph (b).

(d) The limitations imposed by this section do not apply to a combination of motor vehicles consisting of a wrecker licensed in accordance with s. 320.08(5)(d) or (e) and a nondisabled tractor-trailer combination that is under tow by the wrecker, if the tractor-trailer combination is being towed by the wrecker in an emergency situation as directed by a law enforcement officer. No wrecker shall tow a nondisabled tractor-trailer combination except in an emergency situation as directed by a law enforcement officer, or as provided in s. 715.07.

(9) BUSES AND PRIVATE MOTOR COACHES.—

(a) Anything in this chapter to the contrary notwithstanding, no bus or private motor coach may exceed a length of 50 feet, for a single-unit coach, or 65 feet, for an articulated coach. No bus or private motor coach may exceed a width of 102 inches, exclusive of safety equipment.

(b) School buses which are subject to the provisions of s. 316.615 or chapter 1006 are exempt from the provisions of this subsection.

(10) AUTOMOBILE TOWAWAY AND DRIVEAWAY OPERATIONS.—An automobile towaway or driveaway operation transporting new or used trucks may use what is known to the trade as “saddle mounts” if the overall length does not exceed 97 feet and no more than three saddle mounts are towed. Such combinations may include one full mount. Saddle mount combinations must also comply with the applicable safety regulations in 49 C.F.R. s. 393.71.

(11) REFUSE COLLECTION AND TRANSPORT VEHICLES.—A combination of vehicles up to five in number is authorized for the sole purpose of collecting refuse and transporting refuse to a dump. Such a vehicle or combination of vehicles shall be covered in such a manner that refuse transported therein does not spill from the vehicles, shall otherwise comply with the provisions of this section, and shall use the state roads only to the extent necessary to collect and dispose of refuse.

(12) TURNPIKE LIMITATIONS.—The adopted vehicle width, height, and length rules of the Florida Turnpike are in addition to the requirements of this section. Vehicles seeking to operate on the turnpike shall meet the requirements of the rules adopted by the Department of Transportation for the turnpike.

(13) MAINTENANCE EQUIPMENT.—The vehicular dimensional limitations imposed by this section do not apply to equipment owned or operated by the Department of Transportation when performing maintenance operations on public roads during daylight hours. However, such equipment shall be operated in accordance with all safety requirements prescribed by law and Department of Transportation rules.

(14) MANUFACTURED BUILDINGS.—The Department of Transportation may, in its discretion and upon application and good cause shown therefor that the same is not contrary to the public interest, issue a special permit for truck tractor-semitrailer combinations where the total number of overwidth deliveries of manufactured buildings, as defined in s. 553.36(13), may be reduced by permitting the use of multiple sections or single units on an overlength trailer of no more than 80 feet.

(15) MOTOR HOMES.—No motor home may exceed a length of 45 feet exclusive of bumpers and safety devices.

History.—s. 1, ch. 71-135; s. 1, ch. 74-117; s. 1, ch. 76-31; s. 4, ch. 79-99; ss. 3, 7, ch. 81-209; s. 3, ch. 83-298; s. 1, ch. 84-122; s. 2, ch. 85-81; s. 80, ch. 85-180; s. 3, ch. 85-343; s. 1, ch. 86-230; s. 8, ch. 86-243; s. 1, ch. 86-260; s. 1, ch. 86-282; s. 6, ch. 88-215; s. 3, ch. 88-246; s. 64, ch. 89-282; s. 1, ch. 89-320; s. 2, ch. 90-200; s. 4, ch. 91-418; s. 1, ch. 93-33; s. 4, ch. 95-247; s. 1, ch. 97-58; s. 9, ch. 97-280; s. 33, ch. 97-300; ss. 15, 16, ch. 2000-313; s. 41, ch. 2002-1; ss. 5, 69, ch. 2002-20; s. 11, ch. 2002-295; s. 957, ch. 2002-387; s. 15, ch. 2003-286; s. 11, ch. 2004-257; s. 19, ch. 2006-290; s. 13, ch. 2007-55; s. 1, ch. 2008-236; s. 11, ch. 2010-225; s. 3, ch. 2012-83; s. 19, ch. 2012-174; s. 15, ch. 2013-160; s. 4, ch. 2015-163; s. 10, ch. 2016-239.

Note.—Former s. 316.196.



316.516 - Width, height, and length; inspection; penalties.

316.516 Width, height, and length; inspection; penalties.—

(1) Any law enforcement officer, as prescribed in s. 316.640, or any weight inspector of the Department of Transportation, as prescribed in s. 316.545(1), who has reason to believe that the width, height, or length of a vehicle or combination of vehicles and the load thereon is not in conformance with s. 316.515 is authorized to require the driver to stop and submit such vehicle and load to measurement of its width, height, or length.

(2) Whenever an officer, upon measuring a vehicle or combination of vehicles and the load thereon, determines that such vehicle exceeds the dimensional criteria established in s. 316.515 and that no valid special permit exists for such vehicle or vehicles, the officer may require the driver to stop the vehicle in a suitable place and leave it standing until either:

(a) A special permit is obtained in accordance with s. 316.550; or

(b) All offending irregularities are corrected.

(3) Special permit fees and civil penalties that may be incurred pursuant to the requirements of this section are in addition to the citation for a nonmoving violation and the penalties that may be imposed under chapter 318.

(4) Notwithstanding other provisions of this chapter, penalties for violation of the maximum limits for width, height, and length provided for in s. 316.515 are as follows:

(a) Two hundred and fifty dollars per foot of violation or any portion thereof for width and height limit violations.

(b)1. Forty dollars for length limit violations not exceeding 2 feet over the length limit;

2. One hundred dollars for length limit violations of greater than 2 feet but not exceeding 10 feet over the length limit; or

3. Two hundred and fifty dollars for length limit violations of greater than 10 feet, plus $250 for every additional foot or any portion thereof that exceeds 11 feet over the length limit.

(c) No individual penalty issued under the provisions of this subsection shall exceed $1,000 for each width, height, or length violation.

(5) All penalties imposed for violations of this section shall be assessed, collected, and deposited in accordance with the provisions of s. 316.545(6).

History.—s. 4, ch. 83-298; s. 3, ch. 85-81; s. 1, ch. 85-87; s. 2, ch. 90-177; s. 5, ch. 95-247; s. 33, ch. 96-350; s. 34, ch. 97-300; s. 12, ch. 2011-66.



316.520 - Loads on vehicles.

316.520 Loads on vehicles.—

(1) A vehicle may not be driven or moved on any highway unless the vehicle is so constructed or loaded as to prevent any of its load from dropping, shifting, leaking, blowing, or otherwise escaping therefrom, except that sand may be dropped only for the purpose of securing traction or water or other substance may be sprinkled on a roadway in cleaning or maintaining the roadway.

(2) It is the duty of every owner and driver, severally, of any vehicle hauling, upon any public road or highway open to the public, dirt, sand, lime rock, gravel, silica, or other similar aggregate or trash, garbage, any inanimate object or objects, or any similar material that could fall or blow from such vehicle, to prevent such materials from falling, blowing, or in any way escaping from such vehicle. Covering and securing the load with a close-fitting tarpaulin or other appropriate cover or a load securing device meeting the requirements of 49 C.F.R. s. 393.100 or a device designed to reasonably ensure that cargo will not shift upon or fall from the vehicle is required and shall constitute compliance with this section.

(3)(a) Except as provided in paragraph (b), a violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

(b) Any person who willfully violates the provisions of this section which offense results in serious bodily injury or death to an individual and which offense occurs as a result of failing to comply with subsections (1) and (2) commits a criminal traffic offense and a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4) The provision of subsection (2) requiring covering and securing the load with a close-fitting tarpaulin or other appropriate cover does not apply to vehicles carrying agricultural products locally from a harvest site or to or from a farm on roads where the posted speed limit is 65 miles per hour or less and the distance driven on public roads is less than 20 miles.

History.—s. 1, ch. 71-135; s. 1, ch. 73-174; s. 1, ch. 74-111; s. 1, ch. 76-31; ss. 5, 235, ch. 99-248; ss. 70, 106, ch. 2002-20; s. 4, ch. 2002-235.

Note.—Former s. 316.198.



316.525 - Requirements for vehicles hauling loads.

316.525 Requirements for vehicles hauling loads.—

(1) It is the duty of every owner, licensee, and driver, severally, of any truck, trailer, semitrailer, or pole trailer to use such stanchions, standards, stays, supports, or other equipment, appliances, or contrivances, together with one or more lock chains, when lock chains are the most suitable means of fastening the load, or together with nylon strapping, when nylon strapping is the most suitable means of securing the load, so as to fasten the load securely to the vehicle.

(2) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; ss. 1, 2, ch. 80-229; s. 190, ch. 81-259; s. 236, ch. 99-248; s. 25, ch. 2013-18.

Note.—Former s. 316.280.



316.530 - Towing requirements.

316.530 Towing requirements.—

(1) When one vehicle is towing another vehicle the drawbar or other connection shall be of sufficient strength to pull all weight towed thereby, and said drawbar or other connection shall not exceed 15 feet from one vehicle to the other except the connection between any two vehicles transporting poles, pipe, machinery or other objects of structural nature which cannot readily be dismembered. When one vehicle is towing another vehicle and the connection consists of a chain, rope, or cable, there shall be displayed upon such connection a white flag or cloth not less than 12 inches square.

(2) When a vehicle is towing a trailer or semitrailer on a public road or highway by means of a trailer hitch to the rear of the vehicle, there shall be attached in addition thereto safety chains, cables, or other safety devices that comply with 49 C.F.R. subpart F, ss. 393.71(g)(2)(1) and 393.71(h)(10) from the trailer or semitrailer to the vehicle. These safety chains, cables, or other safety devices shall be of sufficient strength to maintain connection of the trailer or semitrailer to the pulling vehicle under all conditions while the trailer or semitrailer is being towed by the vehicle. The provisions of this subsection shall not apply to trailers or semitrailers using a hitch known as a fifth wheel nor to farm equipment traveling less than 20 miles per hour.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 1, ch. 76-91; s. 124, ch. 79-400; s. 237, ch. 99-248; s. 17, ch. 2000-313; s. 3, ch. 2014-223.

Note.—Former s. 316.205.



316.535 - Maximum weights.

316.535 Maximum weights.—

(1) The gross weight imposed on the highway by the wheels of any one axle of a vehicle shall not exceed 20,000 pounds.

(2) For the purposes of this chapter, an “axle load” shall be defined as the total load transmitted to the road by all wheels whose centers are included between two parallel transverse vertical planes 40 inches apart, extending across the full width of the vehicle.

(3) Subject to the limit upon the weight imposed upon the highways through any one axle as set forth herein, the total weight with load imposed upon the highway by all the axles of a vehicle or combination of vehicles shall not exceed the gross weight given for the respective distance between the first and last axle of the vehicle or combination of vehicles, measured longitudinally to the nearest foot as set forth in the following table:

Distance in feet
between first and
last axles of ve-
hicles or combi-
nation of vehicles.

Maximum load in
pounds on all
axles.

4..........40,000

5..........40,000

6..........40,000

7..........40,000

8..........40,000

9..........44,140

10..........44,980

11..........45,810

12..........46,640

13..........47,480

14..........48,310

15..........49,150

16..........49,980

17..........50,810

18..........51,640

19..........52,480

20..........53,310

21..........54,140

22..........54,980

23..........55,810

24..........56,640

25..........57,470

26..........58,310

27..........59,140

28..........59,970

29..........60,810

30..........61,640

31..........62,470

32..........63,310

33..........64,140

34..........64,970

35..........65,800

36..........66,610

(4) With respect to the Interstate Highway System, in all cases in which it exceeds state law in effect on January 4, 1975, the overall gross weight on a group of two or more consecutive axles of a vehicle or combination of vehicles, including all enforcement tolerances, shall be as determined by the following formula:

W = 500((LN ÷ (N–1)) + 12N + 36)

where W = the overall gross weight on any group of two or more consecutive axles to the nearest 500 pounds; L = the distance in feet between the extremes of any group of two or more consecutive axles; and N = the number of axles in the group under consideration. Such overall gross weight of any vehicle or combination of vehicles may not exceed 80,000 pounds, including all enforcement tolerances.

(5) With respect to those highways not in the Interstate Highway System, in all cases in which it exceeds state law in effect on January 4, 1975, the overall gross weight on the vehicle or combination of vehicles, including all enforcement tolerances, shall be as determined by the following formula:

W = 500((LN ÷ (N–1)) + 12N + 36)

where W = overall gross weight of the vehicle to the nearest 500 pounds; L = distance in feet between the extreme of the external axles; and N = number of axles on the vehicle. However, such overall gross weight of any vehicle or combination of vehicles may not exceed 80,000 pounds including all enforcement tolerances.

(6) Dump trucks, concrete mixing trucks, trucks engaged in waste collection and disposal, and fuel oil and gasoline trucks designed and constructed for special type work or use, when operated as a single unit, shall be subject to all safety and operational requirements of law, except that any such vehicle need not conform to the axle spacing requirements of this section provided that such vehicle shall be limited to a total gross load, including the weight of the vehicle, of 20,000 pounds per axle plus scale tolerances and shall not exceed 550 pounds per inch width tire surface plus scale tolerances. No vehicle operating pursuant to this section shall exceed a gross weight, including the weight of the vehicle and scale tolerances, of 70,000 pounds. Any vehicle violating the weight provisions of this section shall be penalized as provided in s. 316.545.

(7) The Department of Transportation shall adopt rules to implement this section, shall enforce this section and the rules adopted hereunder, and shall publish and distribute tables and other publications as deemed necessary to inform the public.

(8) Except as hereinafter provided, no vehicle or combination of vehicles exceeding the gross weights specified in subsections (3), (4), (5), and (6) shall be permitted to travel on the public highways within the state.

History.—s. 1, ch. 71-135; s. 1, ch. 75-47; s. 1, ch. 76-31; s. 90, ch. 77-104; s. 1, ch. 79-276; s. 2, ch. 80-298; s. 8, ch. 83-298; s. 6, ch. 2002-20.

Note.—Former s. 316.199.



316.545 - Weight and load unlawful; special fuel and motor fuel tax enforcement; inspection; penalty; review.

316.545 Weight and load unlawful; special fuel and motor fuel tax enforcement; inspection; penalty; review.—

(1) Any officer of the Florida Highway Patrol having reason to believe that the weight of a vehicle and load is unlawful is authorized to require the driver to stop and submit to a weighing of the same by means of either portable or fixed scales. Anyone who refuses to submit to such weighing obstructs an officer pursuant to s. 843.02 and is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Anyone who knowingly and willfully resists, obstructs, or opposes a weight and safety officer while refusing to submit to such weighing by resisting the officer with violence to the officer’s person pursuant to s. 843.01 is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2)(a) Whenever an officer of the Florida Highway Patrol or weight inspector of the Department of Transportation, upon weighing a vehicle or combination of vehicles with load, determines that the axle weight or gross weight is unlawful, the officer may require the driver to stop the vehicle in a suitable place and remain standing until a determination can be made as to the amount of weight thereon and, if overloaded, the amount of penalty to be assessed as provided herein. However, any gross weight over and beyond 6,000 pounds beyond the maximum herein set shall be unloaded and all material so unloaded shall be cared for by the owner or operator of the vehicle at the risk of such owner or operator. Except as otherwise provided in this chapter, to facilitate compliance with and enforcement of the weight limits established in s. 316.535, weight tables published pursuant to s. 316.535(7) shall include a 10-percent scale tolerance and shall thereby reflect the maximum scaled weights allowed any vehicle or combination of vehicles. As used in this section, scale tolerance means the allowable deviation from legal weights established in s. 316.535. Notwithstanding any other provision of the weight law, if a vehicle or combination of vehicles does not exceed the gross, external bridge, or internal bridge weight limits imposed in s. 316.535 and the driver of such vehicle or combination of vehicles can comply with the requirements of this chapter by shifting or equalizing the load on all wheels or axles and does so when requested by the proper authority, the driver shall not be held to be operating in violation of said weight limits. When a driver is issued a citation for exceeding the weight limits established in s. 316.535 as determined by means of portable scales, the driver may request to proceed to the nearest fixed scale at an official weigh station or at a certified public scale for verification of weight. The officer who issued the citation must escort the driver at all times and must attend the reweighing. If the vehicle or combination of vehicles is found to be in compliance with the weight requirements of this chapter at the fixed scale, the citation is void.

(b) The officer or inspector shall inspect the license plate or registration certificate of the commercial vehicle to determine whether its gross weight is in compliance with the declared gross vehicle weight. If its gross weight exceeds the declared weight, the penalty shall be 5 cents per pound on the difference between such weights. In those cases when the commercial vehicle is being operated over the highways of the state with an expired registration or with no registration from this or any other jurisdiction or is not registered under the applicable provisions of chapter 320, the penalty herein shall apply on the basis of 5 cents per pound on that scaled weight which exceeds 35,000 pounds on laden truck tractor-semitrailer combinations or tandem trailer truck combinations, 10,000 pounds on laden straight trucks or straight truck-trailer combinations, or 10,000 pounds on any unladen commercial motor vehicle. A driver of a commercial motor vehicle entering the state at a designated port-of-entry location, as defined in 1s. 316.003(54), or operating on designated routes to a port-of-entry location, who obtains a temporary registration permit shall be assessed a penalty limited to the difference between its gross weight and the declared gross vehicle weight at 5 cents per pound. If the license plate or registration has not been expired for more than 90 days, the penalty imposed under this paragraph may not exceed $1,000. In the case of special mobile equipment, which qualifies for the license tax provided for in s. 320.08(5)(b), being operated on the highways of the state with an expired registration or otherwise not properly registered under the applicable provisions of chapter 320, a penalty of $75 shall apply in addition to any other penalty which may apply in accordance with this chapter. A vehicle found in violation of this section may be detained until the owner or operator produces evidence that the vehicle has been properly registered. Any costs incurred by the retention of the vehicle shall be the sole responsibility of the owner. A person who has been assessed a penalty pursuant to this paragraph for failure to have a valid vehicle registration certificate pursuant to the provisions of chapter 320 is not subject to the delinquent fee authorized in s. 320.07 if such person obtains a valid registration certificate within 10 working days after such penalty was assessed.

(c) Weight limits established and posted for a road or bridge pursuant to s. 316.555 and weight limits specified in special permits issued pursuant to s. 316.550 shall be deemed to include all allowable tolerances. In those cases when a vehicle or combination of vehicles exceeds the weight limits established and posted for a road or bridge pursuant to s. 316.555, or exceeds the weight limits permitted in a special permit issued pursuant to s. 316.550, the penalty shall be 5 cents per pound on the difference between the scale weight of the vehicle and the weight limits for such posted road or bridge or permitted in such special permit. However, if a special permit is declared invalid in accordance with rules promulgated pursuant to s. 316.550, the penalties imposed in subsection (3) shall apply to those weights which exceed the limits established in s. 316.535.

(3)(a) A person who violates the overloading provisions of this chapter is conclusively presumed to have damaged the highways of this state by reason of such overloading, and a fine shall be assessed as follows:

1. Ten dollars if the weight in excess of the maximum allowed under this chapter is 200 pounds or less.

2. Five cents per pound for each pound of weight in excess of the maximum provided in this chapter if the excess weight is greater than 200 pounds.

3. If the gross weight of the vehicle or combination of vehicles does not exceed the maximum allowable gross weight, the maximum fine for the first 600 pounds of unlawful axle weight is $10.

(b) For a vehicle equipped with fully functional idle-reduction technology, the fine is calculated by reducing the actual gross vehicle weight or the internal bridge weight by the certified weight of the idle-reduction technology or by 550 pounds, whichever is less. The vehicle operator must present written certification of the weight of the idle-reduction technology and must demonstrate or certify that the idle-reduction technology is fully functional at all times. This calculation is not allowed for vehicles described in s. 316.535(6).

(c) An apportionable vehicle as defined in s. 320.01 operating on the highways of this state which is not properly licensed and registered is subject to the penalties provided in this section.

(d) A vehicle operating on the highways of this state from a nonmember International Registration Plan jurisdiction which is not in compliance with s. 316.605 is subject to the penalties provided in this section.

(4)(a) A commercial vehicle may not be operated over the highways of this state unless it has been properly registered under s. 207.004. Whenever any law enforcement officer identified in s. 207.023(1), upon inspecting the vehicle or combination of vehicles, determines that the vehicle is in violation of s. 207.004, a penalty in the amount of $50 shall be assessed, and the vehicle may be detained until payment is collected by the law enforcement officer.

(b) In addition to the penalty provided for in paragraph (a), the vehicle may be detained until the owner or operator of the vehicle furnishes evidence that the vehicle has been properly registered pursuant to s. 207.004. Any officer of the Florida Highway Patrol or agent of the Department of Transportation may issue a temporary fuel use permit and collect the appropriate fee as provided for in s. 207.004(4). Notwithstanding the provisions of subsection (6), all permit fees collected pursuant to this paragraph shall be transferred to the Department of Highway Safety and Motor Vehicles to be allocated pursuant to s. 207.026.

(c) Any person aggrieved by the imposition of penalties pursuant to this subsection may apply to the review board, as provided for in subsection (8), for modification, cancellation, or revocation of the penalty, and the review board is authorized to modify, cancel, revoke, or sustain such penalty.

(5) Whenever any person violates the provisions of this chapter and becomes indebted to the state because of such violation in the amounts aforesaid and refuses to pay said penalty, in addition to the provisions of s. 316.3026, such penalty shall become a lien upon the motor vehicle, and the same may be foreclosed by the state in a court of equity. It shall be presumed that the owner of the motor vehicle is liable for the sum. Any person, firm, or corporation claiming an interest in the seized motor vehicle may, at any time after the lien of the state attaches to the motor vehicle, obtain possession of the seized vehicle by filing a good and sufficient forthcoming bond with the officer having possession of the vehicle, payable to the Governor of the state in twice the amount of the state’s lien, with a corporate surety duly authorized to transact business in this state as surety, conditioned to have the motor vehicle or combination of vehicles forthcoming to abide the result of any suit for the foreclosure of such lien. It shall be presumed that the owner of the motor vehicle is liable for the penalty imposed under this section. Upon the posting of such bond with the officer making the seizure, the vehicle shall be released and the bond shall be forwarded to the Department of Highway Safety and Motor Vehicles for safekeeping. The lien of the state against the motor vehicle aforesaid shall be foreclosed in equity, and the ordinary rules of court relative to proceedings in equity shall control. If it appears that the seized vehicle has been released to the defendant upon his or her forthcoming bond, the state shall take judgment of foreclosure against the property itself, and judgment against the defendant and the sureties on the bond for the amount of the lien, including cost of proceedings. After the rendition of the decree, the state may, at its option, proceed to sue out execution against the defendant and his or her sureties for the amount recovered as aforesaid or direct the sale of the vehicle under foreclosure.

(6) Any officer or agent collecting the penalties herein imposed shall cooperate with the owners or drivers of motor vehicles so as not to delay unduly the vehicles. All penalties imposed and collected under this section by any state agency having jurisdiction shall be paid to the Chief Financial Officer, who shall credit the total amount thereof to the State Transportation Trust Fund, which shall be used to repair and maintain the roads of this state and to enforce this section.

(7) There is created within the Department of Transportation the Commercial Motor Vehicle Review Board, consisting of three permanent members who shall be the Secretary of Transportation, the executive director of the Department of Highway Safety and Motor Vehicles, and the Commissioner of Agriculture, or their authorized representatives, and four additional members appointed pursuant to paragraph (b), which may review any penalty imposed upon any vehicle or person under the provisions of this chapter relating to weights imposed on the highways by the axles and wheels of motor vehicles, to special fuel and motor fuel tax compliance, or to violations of safety regulations.

(a) The Secretary of Transportation or his or her authorized representative shall be the chair of the review board.

(b) The Governor shall appoint one member from the road construction industry, one member from the trucking industry, and one member with a general business or legal background. The Commissioner of Agriculture shall appoint one member from the agriculture industry. Each member appointed under this paragraph must be a registered voter and resident of the state and must possess business experience in the private sector. Members appointed pursuant to this paragraph shall each serve a 2-year term. A vacancy occurring during the term of a member appointed under this paragraph shall be filled only for the remainder of the unexpired term. Members of the board appointed under this paragraph may be removed from office by the Governor for misconduct, malfeasance, misfeasance, or nonfeasance in office.

(c) Each member, before entering upon his or her official duties, shall take and subscribe to an oath before an official authorized by law to administer oaths that he or she will honestly, faithfully, and impartially perform the duties devolving upon him or her in office as a member of the review board and that he or she will not neglect any duties imposed upon him or her by s. 316.3025, s. 316.550, or this section.

(d) The chair of the review board is responsible for the administrative functions of the review board.

(e) Four members of the board constitute a quorum, and the vote of four members shall be necessary for any action taken by the board. A vacancy on the board does not impair the right of a quorum of the board to exercise all of the rights and perform all of the duties of the board.

(f) The review board may hold sessions and conduct proceedings at any place within the state. As an alternative to physical appearance, and in addition to any other method of appearance authorized by rule, the Department of Transportation shall provide space and video conference capability at each district office to enable a person requesting a hearing to appear remotely before the board, regardless of the physical location of the board proceeding.

(8) Any person aggrieved by the imposition of a civil penalty pursuant to this section, s. 316.3025, or s. 316.550 may apply to the Commercial Motor Vehicle Review Board for a modification, cancellation, or revocation of the penalty; and the review board is authorized to modify, cancel, revoke, or sustain such penalty.

(9) The Department of Transportation may employ weight inspectors to operate its fixed-scale facilities. Weight inspectors on duty at a fixed-scale facility are authorized to enforce the laws governing commercial motor vehicle weight, registration, size, and load and to assess and collect civil penalties for violations of said laws. A weight inspector may detain a commercial motor vehicle that has an obvious safety defect critical to the continued safe operation of the vehicle or that is operating in violation of an out-of-service order as reported on the federal Safety and Fitness Electronic Records database. The weight inspector may immediately summon a law enforcement officer of the Department of Highway Safety and Motor Vehicles, or other law enforcement officer authorized by s. 316.640 to enforce the traffic laws of this state, to take appropriate enforcement action. The vehicle shall be released if the defect is repaired prior to the arrival of a law enforcement officer. Weight inspectors shall not be classified as law enforcement officers subject to certification requirements of chapter 943, and are not authorized to carry weapons or make arrests. Any person who obstructs, opposes, or resists a weight inspector in the performance of the duties herein prescribed shall be guilty of an offense as described in subsection (1) for obstructing, opposing, or resisting a law enforcement officer.

History.—s. 1, ch. 71-135; ss. 2, 3, ch. 73-57; s. 1, ch. 76-31; s. 1, ch. 79-390; ss. 1, 3, ch. 80-298; s. 191, ch. 81-259; s. 5, ch. 84-260; s. 2, ch. 85-87; s. 57, ch. 85-180; s. 9, ch. 86-243; s. 18, ch. 87-198; s. 3, ch. 87-225; s. 6, ch. 87-270; s. 2, ch. 88-303; s. 25, ch. 91-221; s. 35, ch. 91-224; s. 5, ch. 91-429; s. 27, ch. 94-306; s. 902, ch. 95-148; s. 6, ch. 95-247; s. 13, ch. 99-385; s. 7, ch. 2002-20; s. 357, ch. 2003-261; s. 16, ch. 2003-286; s. 12, ch. 2010-225; s. 13, ch. 2011-66; s. 16, ch. 2013-160; s. 4, ch. 2014-223; s. 21, ch. 2015-2; ss. 1, 2, ch. 2015-103; s. 6, ch. 2016-181; s. 65, ch. 2016-239.

1Note.—Substituted by the editors for a reference to s. 316.003(94) to conform to the renumbering of subunits within s. 316.003 by s. 5, ch. 2016-239, and the addition of subunits by s. 1, ch. 2016-115, and s. 3, ch. 2016-181.

Note.—Former s. 316.200.



316.550 - Operations not in conformity with law; special permits.

316.550 Operations not in conformity with law; special permits.—

(1) An oversize or overweight vehicle or load thereon may not enter onto or be operated on a public road in this state unless the owner or operator of such vehicle has first obtained the special permit for such movement from the appropriate governing jurisdiction.

(2) The Department of Transportation, with respect to highways under its jurisdiction, or a local authority, with respect to highways under its jurisdiction, may, in its discretion and upon application and good cause shown therefor that the same is not contrary to the public interest, issue a special permit in writing authorizing the applicant to operate or move a vehicle or combination of vehicles of a size or weight exceeding the maximum specified in this chapter, or otherwise not in conformity with the provisions of this chapter, upon any highway under the jurisdiction of the authority issuing such permit and for the maintenance of which the authority is responsible. The permit shall describe the vehicle or vehicles and load to be operated or moved and the highways for which the permit is requested. The Department of Transportation or local authority is authorized to issue or withhold such permit at its discretion or, if such permit is issued, to limit or prescribe the conditions of operation of such vehicle or vehicles; and the department or local authority may require such undertaking or other security as may be deemed necessary to compensate for any damage to any roadway or road structure.

(3) A permit may authorize a self-propelled truck crane operating off the Interstate Highway System to tow a motor vehicle which does not weigh more than 5,000 pounds if the combined weight of the crane and such motor vehicle does not exceed 95,000 pounds. Notwithstanding s. 320.01(7) or (12), truck cranes that tow another motor vehicle under the provision of this subsection shall be taxed under the provisions of s. 320.08(5)(b).

(4)(a) The Department of Transportation or local authority may issue permits that authorize commercial vehicles having weights not exceeding the limits of s. 316.535(5), plus the scale tolerance provided in s. 316.545(2), to operate off the interstate highway system on a designated route specified in the permit. Such permits shall be issued within 14 days after receipt of the request.

(b) The designated route shall avoid any bridge which the department determines cannot safely accommodate vehicles with a gross vehicle weight authorized in paragraph (a).

(c) Any vehicle or combination of vehicles which exceeds the weight limits authorized in paragraph (a) shall be unloaded, and all material so unloaded shall be cared for by the owner or operator.

(5)(a) The Department of Transportation may issue a wrecker special blanket permit to authorize a wrecker as defined in s. 320.01 to tow a disabled motor vehicle as defined in s. 320.01 where the combination of the wrecker and the disabled vehicle being towed exceeds the maximum weight limits as established by s. 316.535.

(b) The Department of Transportation must supply the permitted wrecker with a map showing the routes on which the wrecker may safely tow disabled vehicles for all special permit classifications for which the wrecker applies.

(6) The Department of Transportation or such local authority is authorized to promulgate rules and regulations concerning the issuance of such permits and to charge a fee for the issuance thereof, which rules, regulations, and fees shall have the force and effect of law. The minimum fee for issuing any such permit shall be $5. The Department of Transportation may issue blanket permits for not more than 36 months. The department may charge an annualized fee for blanket permits not to exceed $500.

(7) Every special permit shall be carried in the vehicle or combination of vehicles to which it refers and shall be open to inspection by any police officer or authorized agent of any authority granting such permit. No person shall violate any of the terms or conditions of such special permit.

(8) The Department of Transportation may impose fines for the operation of a vehicle in violation of this section, as provided in subsection (10).

(9) The Department of Transportation may not refuse to issue a permit under this section to any person solely on the basis that such person allegedly violated this chapter or the rules promulgated hereunder until a final order is entered with regard to such violation pursuant to chapter 120.

(10) Whenever any motor vehicle, or the combination of a wrecker as defined in s. 320.01 and a towed motor vehicle, exceeds any weight or dimensional criteria or special operational or safety stipulation contained in a special permit issued under the provisions of this section, the penalty assessed to the owner or operator shall be as follows:

(a) For violation of weight criteria contained in a special permit, the penalty per pound or portion thereof exceeding the permitted weight shall be as provided in s. 316.545.

(b) For each violation of dimensional criteria in a special permit, the penalty shall be as provided in s. 316.516 and penalties for multiple violations of dimensional criteria shall be cumulative except that the total penalty for the vehicle shall not exceed $1,000.

(c) For each violation of an operational or safety stipulation in a special permit, the penalty shall be an amount not to exceed $1,000 per violation and penalties for multiple violations of operational or safety stipulations shall be cumulative except that the total penalty for the vehicle shall not exceed $1,000.

(d) For violation of any special condition that has been prescribed in the rules of the Department of Transportation and declared on the permit, the vehicle shall be determined to be out of conformance with the permit and the permit shall be declared null and void for the vehicle, and weight and dimensional limits for the vehicle shall be as established in s. 316.515 or s. 316.535, whichever is applicable, and:

1. For weight violations, a penalty as provided in s. 316.545 shall be assessed for those weights which exceed the limits thus established for the vehicle; and

2. For dimensional, operational, or safety violations, a penalty as established in paragraph (c) or s. 316.516, whichever is applicable, shall be assessed for each nonconforming dimensional, operational, or safety violation and the penalties for multiple violations shall be cumulative for the vehicle.

(11) All penalties imposed by violations of this section shall be assessed, collected, and deposited in accordance with the provisions of s. 316.545(6).

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 1, ch. 83-226; s. 3, ch. 90-200; s. 7, ch. 95-247; s. 2, ch. 97-58; s. 5, ch. 2000-325; s. 13, ch. 2010-225; s. 82, ch. 2013-160.

Note.—Former s. 316.009.



316.555 - Weight, load, speed limits may be lowered; condition precedent.

316.555 Weight, load, speed limits may be lowered; condition precedent.—Anything in this chapter to the contrary notwithstanding, the Department of Transportation with respect to state roads, and local authorities with respect to highways under their jurisdiction, may prescribe, by notice hereinafter provided for, loads and weights and speed limits lower than the limits prescribed in this chapter and other laws, whenever in its or their judgment any road or part thereof or any bridge or culvert shall, by reason of its design, deterioration, rain, or other climatic or natural causes be liable to be damaged or destroyed by motor vehicles, trailers, or semitrailers, if the gross weight or speed limit thereof shall exceed the limits prescribed in said notice. The Department of Transportation or local authority may, by like notice, regulate or prohibit, in whole or in part, the operation of any specified class or size of motor vehicles, trailers, or semitrailers on any highways or specified parts thereof under its or their jurisdiction, whenever in its or their judgment, such regulation or prohibition is necessary to provide for the public safety and convenience on the highways, or parts thereof, by reason of traffic density, intensive use thereof by the traveling public, or other reasons of public safety and convenience. The notice or the substance thereof shall be posted at conspicuous places at terminals of all intermediate crossroads and road junctions with the section of highway to which the notice shall apply. After any such notice has been posted, the operation of any motor vehicle or combination contrary to its provisions shall constitute a violation of this chapter. However, no limitation shall be established by any county, municipal, or other local authorities pursuant to the provisions of this section that would interfere with or interrupt traffic as authorized hereunder over state roads, including officially established detours for such highways, including cases where such traffic passes over roads, streets or thoroughfares within the sole jurisdiction of the county, municipal or other local authorities unless such limitations and further restrictions have first been approved by the Department of Transportation. With respect to county roads, except such as are in use as state road detours, the respective county road authorities shall have full power and authority to further limit the weights of vehicles upon bridges and culverts upon such public notice as they deem sufficient, and existing laws applicable thereto shall not be affected by the terms of this chapter.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31.

Note.—Former s. 316.202.



316.560 - Damage to highways; liability of driver and owner.

316.560 Damage to highways; liability of driver and owner.—Any person driving or moving any vehicle or combination of vehicles, object, or contrivance upon any highway or highway structure shall be liable for all damages which the highway or structure may sustain as a result of any illegal operating, driving, or moving of such vehicle or combination of vehicles, object, or contrivance, whether or not such damage is a result of operating, driving, or moving any vehicle or combination of vehicles, object, or contrivance weighing in excess of the maximum weights or exceeding the maximum size as provided in this chapter but authorized by special permit issued pursuant to s. 316.550. Whenever the driver is not the owner of the vehicle or combination of vehicles, object, or contrivance but is so operating, driving, or moving the same with the express or implied permission of the owner, then the owner and driver shall be jointly and severally liable for any such damage. Such damage may be recovered in any civil action brought by the authorities in control of the highway or highway structure.

History.—s. 1, ch. 71-135; ss. 1, 21, ch. 76-31; s. 6, ch. 88-306.

Note.—Former s. 316.203.



316.565 - Emergency transportation, perishable food; establishment of weight loads, etc.

316.565 Emergency transportation, perishable food; establishment of weight loads, etc.—

(1) The Governor may declare an emergency to exist when there is a breakdown in the normal public transportation facilities necessary in moving perishable food crops grown in the state. The Department of Transportation is authorized during such emergency to establish such weight loads for hauling over the highways from the fields or packinghouses to the nearest available public transportation facility as circumstances demand. The Department of Transportation shall designate special highway routes, excluding the interstate highway system, to facilitate the trucking and render any other assistance needed to expedite moving the perishables.

(2) It is the intent of the Legislature in this chapter to supersede any existing laws when necessary to protect and save any perishable food crops grown in the state and give authority for agencies to provide necessary temporary assistance requested during any such emergency.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31.

Note.—Former s. 316.204.



316.600 - Health and sanitation hazards.

316.600 Health and sanitation hazards.—No motor vehicle, trailer or semitrailer shall be equipped with an open toilet or other device that may be a hazard from a health and sanitation standpoint. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 238, ch. 99-248.

Note.—Former s. 316.279.



316.605 - Licensing of vehicles.

316.605 Licensing of vehicles.—

(1) Every vehicle, at all times while driven, stopped, or parked upon any highways, roads, or streets of this state, shall be licensed in the name of the owner thereof in accordance with the laws of this state unless such vehicle is not required by the laws of this state to be licensed in this state and shall, except as otherwise provided in s. 320.0706 for front-end registration license plates on truck tractors and s. 320.086(5) which exempts display of license plates on described former military vehicles, display the license plate or both of the license plates assigned to it by the state, one on the rear and, if two, the other on the front of the vehicle, each to be securely fastened to the vehicle outside the main body of the vehicle not higher than 60 inches and not lower than 12 inches from the ground and no more than 24 inches to the left or right of the centerline of the vehicle, and in such manner as to prevent the plates from swinging, and all letters, numerals, printing, writing, the registration decal, and the alphanumeric designation shall be clear and distinct and free from defacement, mutilation, grease, and other obscuring matter, so that they will be plainly visible and legible at all times 100 feet from the rear or front. Except as provided in s. 316.2085(3), vehicle license plates shall be affixed and displayed in such a manner that the letters and numerals shall be read from left to right parallel to the ground. No vehicle license plate may be displayed in an inverted or reversed position or in such a manner that the letters and numbers and their proper sequence are not readily identifiable. Nothing shall be placed upon the face of a Florida plate except as permitted by law or by rule or regulation of a governmental agency. No license plates other than those furnished by the state shall be used. However, if the vehicle is not required to be licensed in this state, the license plates on such vehicle issued by another state, by a territory, possession, or district of the United States, or by a foreign country, substantially complying with the provisions hereof, shall be considered as complying with this chapter. A violation of this subsection is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

(2) Any commercial motor vehicle operating over the highways of this state with an expired registration, with no registration from this or any other jurisdiction, or with no registration under the applicable provisions of chapter 320 shall be in violation of s. 320.07(3) and shall subject the owner or operator of such vehicle to the penalty provided. In addition, a commercial motor vehicle found in violation of this section may be detained by any law enforcement officer until the owner or operator produces evidence that the vehicle has been properly registered and that any applicable delinquent penalties have been paid.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 1, ch. 78-55; s. 6, ch. 84-260; s. 58, ch. 85-180; s. 10, ch. 86-243; s. 19, ch. 87-198; s. 26, ch. 91-221; s. 239, ch. 99-248; s. 2, ch. 2005-47; s. 39, ch. 2005-164; s. 18, ch. 2007-196; s. 10, ch. 2010-223; s. 14, ch. 2014-216; s. 66, ch. 2016-239.

Note.—Former s. 316.284.



316.610 - Safety of vehicle; inspection.

316.610 Safety of vehicle; inspection.—It is a violation of this chapter for any person to drive or move, or for the owner or his or her duly authorized representative to cause or knowingly permit to be driven or moved, on any highway any vehicle or combination of vehicles which is in such unsafe condition as to endanger any person or property, or which does not contain those parts or is not at all times equipped with such lamps and other equipment in proper condition and adjustment as required in this chapter, or which is equipped in any manner in violation of this chapter, or for any person to do any act forbidden or fail to perform any act required under this chapter.

(1) Any police officer may at any time, upon reasonable cause to believe that a vehicle is unsafe or not equipped as required by law, or that its equipment is not in proper adjustment or repair, require the driver of the vehicle to stop and submit the vehicle to an inspection and such test with reference thereto as may be appropriate.

(2) In the event the vehicle is found to be in unsafe condition or any required part or equipment is not present or is not in proper repair and adjustment, and the continued operation would probably present an unduly hazardous operating condition, the officer may require the vehicle to be immediately repaired or removed from use. However, if continuous operation would not present unduly hazardous operating conditions, that is, in the case of equipment defects such as tailpipes, mufflers, windshield wipers, marginally worn tires, the officer shall give written notice to require proper repair and adjustment of same within 48 hours, excluding Sunday.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 1, ch. 78-112; s. 24, ch. 83-216; s. 7, ch. 83-298; s. 328, ch. 95-148; s. 17, ch. 2003-286.

Note.—Former s. 316.285.



316.6105 - Violations involving operation of motor vehicle in unsafe condition or without required equipment; procedure for disposition.

316.6105 Violations involving operation of motor vehicle in unsafe condition or without required equipment; procedure for disposition.—

(1) In the event that a law enforcement officer issues a traffic citation for a violation of s. 316.2935 or for the operation of a motor vehicle which is in an unsafe condition or which is not properly equipped as required pursuant to s. 316.610, the law enforcement officer shall also issue an affidavit-of-compliance form.

(2) The person to whom the citation has been issued may mitigate the civil penalty by making the necessary repair and presenting the vehicle to any local police department or sheriff’s department in this state for inspection within 30 days after the issuance of the citation.

(3) The police or sheriff’s department shall make available a person or persons to confirm that the defect has been corrected. If the correction has been made, such employee shall execute the affidavit-of-compliance form in a manner established by the Department of Highway Safety and Motor Vehicles and return it to the person who received the citation. The person who received the citation shall, upon receipt of the executed affidavit of compliance, pay the appropriate fine to the law enforcement agency pursuant to s. 318.18(2)(c) thereby completing the affidavit of compliance. The affidavit of compliance shall not be construed by the courts as a warranty of the mechanical condition of the motor vehicle. Neither the person who confirms that a defect has been corrected nor the department by which he or she is employed shall be liable in damages for any defect, failure, or improper functioning of any item of equipment on such motor vehicle.

(4) The person to whom the citation was issued shall mail or present the traffic citation and the affidavit-of-compliance form to the clerk of the court where the traffic citation was issued and shall thereupon pay the appropriate fine pursuant to s. 318.18(2)(c).

(5) In the event that the person to whom the traffic citation has been issued chooses not to correct the defect, the procedure for the collection of the fine and any other penalties shall proceed as provided by law.

(6) This section does not apply to commercial motor vehicles or transit buses owned or operated by a governmental entity.

History.—s. 5, ch. 86-260; s. 7, ch. 90-290; s. 1, ch. 91-136; s. 81, ch. 91-221; s. 329, ch. 95-148; s. 34, ch. 96-350; s. 67, ch. 2016-239.



316.611 - Tandem trailer equipment and use.

316.611 Tandem trailer equipment and use.—The Department of Transportation shall adopt rules to regulate tandem trailer truck equipment and use in the interest of safety, public convenience, and preservation of public road facilities. The rules shall apply according to their terms to all jurisdictions of the state except the Florida Turnpike. Such rules shall be enforced by the Department of Transportation, the Department of Highway Safety and Motor Vehicles, and local authorities.

History.—s. 5, ch. 83-298; s. 1, ch. 83-320.



316.613 - Child restraint requirements.

316.613 Child restraint requirements.—

(1)(a) Every operator of a motor vehicle as defined in this section, while transporting a child in a motor vehicle operated on the roadways, streets, or highways of this state, shall, if the child is 5 years of age or younger, provide for protection of the child by properly using a crash-tested, federally approved child restraint device.

1. For children aged through 3 years, such restraint device must be a separate carrier or a vehicle manufacturer’s integrated child seat.

2. For children aged 4 through 5 years, a separate carrier, an integrated child seat, or a child booster seat may be used. However, the requirement to use a child restraint device under this subparagraph does not apply when a safety belt is used as required in s. 316.614(4)(a) and the child:

a. Is being transported gratuitously by an operator who is not a member of the child’s immediate family;

b. Is being transported in a medical emergency situation involving the child; or

c. Has a medical condition that necessitates an exception as evidenced by appropriate documentation from a health care professional.

(b) The department shall provide notice of the requirement for child restraint devices, which notice shall accompany the delivery of each motor vehicle license tag.

(2) As used in this section, the term “motor vehicle” means a motor vehicle as defined in s. 316.003 that is operated on the roadways, streets, and highways of the state. The term does not include:

(a) A school bus as defined in 1s. 316.003(68).

(b) A bus used for the transportation of persons for compensation, other than a bus regularly used to transport children to or from school, as defined in s. 316.615(1)(b), or in conjunction with school activities.

(c) A farm tractor or implement of husbandry.

(d) A truck having a gross vehicle weight rating of more than 26,000 pounds.

(e) A motorcycle, moped, or bicycle.

(3) The failure to provide and use a child passenger restraint shall not be considered comparative negligence, nor shall such failure be admissible as evidence in the trial of any civil action with regard to negligence.

(4) It is the legislative intent that all state, county, and local law enforcement agencies, and safety councils, in recognition of the problems with child death and injury from unrestrained occupancy in motor vehicles, conduct a continuing safety and public awareness campaign as to the magnitude of the problem.

(5) Any person who violates this section commits a moving violation, punishable as provided in chapter 318 and shall have 3 points assessed against his or her driver license as set forth in s. 322.27. In lieu of the penalty specified in s. 318.18 and the assessment of points, a person who violates this section may elect, with the court’s approval, to participate in a child restraint safety program approved by the chief judge of the circuit in which the violation occurs, and, upon completing such program, the penalty specified in chapter 318 and associated costs may be waived at the court’s discretion and the assessment of points shall be waived. The child restraint safety program must use a course approved by the Department of Highway Safety and Motor Vehicles, and the fee for the course must bear a reasonable relationship to the cost of providing the course.

(6) The child restraint requirements imposed by this section do not apply to a chauffeur-driven taxi, limousine, sedan, van, bus, motor coach, or other passenger vehicle if the operator and the motor vehicle are hired and used for the transportation of persons for compensation. It is the obligation and responsibility of the parent, guardian, or other person responsible for a child’s welfare as defined in s. 39.01 to comply with the requirements of this section.

History.—s. 1, ch. 82-58; s. 1, ch. 86-49; s. 2, ch. 87-200; s. 2, ch. 91-136; s. 28, ch. 94-306; s. 903, ch. 95-148; s. 35, ch. 96-350; s. 56, ch. 99-8; s. 240, ch. 99-248; s. 1, ch. 99-316; s. 18, ch. 2000-313; s. 40, ch. 2005-164; s. 9, ch. 2008-176; s. 14, ch. 2011-66; s. 13, ch. 2012-181; s. 53, ch. 2014-224; s. 1, ch. 2014-226; s. 68, ch. 2016-239.

1Note.—Substituted by the editors for a reference to s. 316.003(66) to conform to the renumbering of subunits within s. 316.003 by s. 5, ch. 2016-239, and the addition of subunits by s. 1, ch. 2016-115, and s. 3, ch. 2016-181.



316.6131 - Educational expenditures.

316.6131 Educational expenditures.—The department may authorize the expenditure of funds for the purchase of educational items as part of the public information and education campaigns promoting highway safety and awareness, as well as departmental community-based initiatives. Funds may be expended for, but are not limited to, educational campaigns provided in this chapter, chapters 320 and 322, and s. 403.7145.

History.—s. 41, ch. 2005-164.



316.6135 - Leaving children unattended or unsupervised in motor vehicles; penalty; authority of law enforcement officer.

316.6135 Leaving children unattended or unsupervised in motor vehicles; penalty; authority of law enforcement officer.—

(1) A parent, legal guardian, or other person responsible for a child younger than 6 years of age may not leave the child unattended or unsupervised in a motor vehicle:

(a) For a period in excess of 15 minutes;

(b) For any period of time if the motor of the vehicle is running, the health of the child is in danger, or the child appears to be in distress.

(2) Any person who violates the provisions of paragraph (1)(a) commits a misdemeanor of the second degree punishable as provided in s. 775.082 or s. 775.083.

(3) Any person who violates the provisions of paragraph (1)(b) is guilty of a noncriminal traffic infraction, punishable by a fine not less than $50 and not more than $500.

(4) Any person who violates subsection (1) and in so doing causes great bodily harm, permanent disability, or permanent disfigurement to a child commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) Any law enforcement officer who observes a child left unattended or unsupervised in a motor vehicle in violation of subsection (1) may use whatever means are reasonably necessary to protect the minor child and to remove the child from the vehicle.

(6) If the child is removed from the immediate area, notification should be placed on the vehicle.

(7) The child shall be remanded to the custody of the Department of Children and Families pursuant to chapter 39, unless the law enforcement officer is able to locate the parents or legal guardian or other person responsible for the child.

History.—s. 1, ch. 85-229; s. 4, ch. 87-225; s. 330, ch. 95-148; s. 57, ch. 99-8; s. 241, ch. 99-248; s. 1, ch. 2007-205; s. 14, ch. 2012-181; s. 56, ch. 2014-19.



316.614 - Safety belt usage.

316.614 Safety belt usage.—

(1) This section may be cited as the “Florida Safety Belt Law.”

(2) It is the policy of this state that enactment of this section is intended to be compatible with the continued support by the state for federal safety standards requiring automatic crash protection, and the enactment of this section should not be used in any manner to rescind or delay the implementation of the federal automatic crash protection system requirements of Federal Motor Safety Standard 208 as set forth in S4.1.2.1 thereof, as entered on July 17, 1984, for new cars.

(3) As used in this section:

(a) “Motor vehicle” means a motor vehicle as defined in s. 316.003 which is operated on the roadways, streets, and highways of this state. The term does not include:

1. A school bus.

2. A bus used for the transportation of persons for compensation.

3. A farm tractor or implement of husbandry.

4. A truck having a gross vehicle weight rating of more than 26,000 pounds.

5. A motorcycle, moped, or bicycle.

(b) “Safety belt” means a seat belt assembly that meets the requirements established under Federal Motor Vehicle Safety Standard No. 208, 49 C.F.R. s. 571.208.

(c) “Restrained by a safety belt” means being restricted by an appropriately adjusted safety belt which is properly fastened at all times when a motor vehicle is in motion.

(4) It is unlawful for any person:

(a) To operate a motor vehicle in this state unless each passenger and the operator of the vehicle under the age of 18 years are restrained by a safety belt or by a child restraint device pursuant to s. 316.613, if applicable; or

(b) To operate a motor vehicle in this state unless the person is restrained by a safety belt.

(5) It is unlawful for any person 18 years of age or older to be a passenger in the front seat of a motor vehicle unless such person is restrained by a safety belt when the vehicle is in motion.

(6)(a) Neither a person who is certified by a physician as having a medical condition that causes the use of a safety belt to be inappropriate or dangerous nor an employee of a newspaper home delivery service while in the course of his or her employment delivering newspapers on home delivery routes is required to be restrained by a safety belt.

(b) An employee of a solid waste or recyclable collection service is not required to be restrained by a safety belt while in the course of employment collecting solid waste or recyclables on designated routes.

(c) The requirements of this section do not apply to the living quarters of a recreational vehicle or a space within a truck body primarily intended for merchandise or property.

(d) The requirements of this section do not apply to motor vehicles that are not required to be equipped with safety belts under federal law.

(e) A rural letter carrier of the United States Postal Service is not required to be restrained by a safety belt while performing duties in the course of his or her employment on a designated postal route.

(7) It is the intent of the Legislature that all state, county, and local law enforcement agencies, safety councils, and public school systems, in recognition of the fatalities and injuries attributed to unrestrained occupancy of motor vehicles, shall conduct a continuing safety and public awareness campaign as to the magnitude of the problem and adopt programs designed to encourage compliance with the safety belt usage requirements of this section.

(8) Any person who violates the provisions of this section commits a nonmoving violation, punishable as provided in chapter 318.

(9) By January 1, 2006, each law enforcement agency in this state shall adopt departmental policies to prohibit the practice of racial profiling. When a law enforcement officer issues a citation for a violation of this section, the law enforcement officer must record the race and ethnicity of the violator. All law enforcement agencies must maintain such information and forward the information to the department in a form and manner determined by the department. The department shall collect this information by jurisdiction and annually report the data to the Governor, the President of the Senate, and the Speaker of the House of Representatives. The report must show separate statewide totals for the state’s county sheriffs and municipal law enforcement agencies, state law enforcement agencies, and state university law enforcement agencies.

(10) A violation of the provisions of this section shall not constitute negligence per se, nor shall such violation be used as prima facie evidence of negligence or be considered in mitigation of damages, but such violation may be considered as evidence of comparative negligence, in any civil action.

History.—s. 2, ch. 86-49; s. 24, ch. 90-119; s. 7, ch. 93-260; s. 331, ch. 95-148; s. 36, ch. 96-350; s. 44, ch. 97-300; s. 2, ch. 99-316; s. 2, ch. 2000-239; s. 97, ch. 2005-164; s. 10, ch. 2008-176; s. 2, ch. 2009-32; s. 1, ch. 2015-81.



316.6145 - School buses; safety belts or other restraint systems required.

316.6145 School buses; safety belts or other restraint systems required.—

(1)(a) Each school bus that is purchased new after December 31, 2000, and used to transport students in grades pre-K through 12 must be equipped with safety belts or with any other restraint system approved by the Federal Government in a number sufficient to allow each student who is being transported to use a separate safety belt or restraint system. These safety belts must meet the standards required under s. 316.614. A school bus that was purchased prior to December 31, 2000, is not required to be equipped with safety belts.

(b) As used in this section, “school bus” means a school bus that is owned, leased, operated, or contracted by a school district.

(2) Each passenger on a school bus that is equipped with safety belts or restraint system shall wear a properly adjusted and fastened safety belt at all times while the bus is in operation. The state, the county, a school district, school bus operator under contract with a school district, or an agent or employee of a school district or operator, including a teacher or volunteer serving as a chaperone, is not liable in an action for personal injury by a school bus passenger solely because the injured party was not wearing a safety belt.

(3) The state, the county, a school district, school bus operator under contract with a school district, or an agent or employee of a school district or operator, including a teacher or volunteer serving as a chaperone, is not liable in an action for personal injury by a school bus passenger for an injury caused solely by another passenger’s use or nonuse of a safety belt or restraint system in a dangerous or unsafe manner.

(4) In implementing the provisions of this section, each school district must prioritize the allocation of buses equipped with safety belts or restraint system to ensure that elementary schools within the district receive first priority. A school district may enter into agreements to provide transportation pursuant to this section only if the point of origin or termination of the trip is within the district’s boundaries.

(5) The provisions of this section shall not apply to vehicles as defined in s. 1006.25(1)(b).

History.—s. 3, ch. 99-316; s. 958, ch. 2002-387; s. 2, ch. 2003-90.



316.6146 - Transportation of private school students on public school buses and public school students on private school buses; agreement.

316.6146 Transportation of private school students on public school buses and public school students on private school buses; agreement.—Private school students may be transported on public school buses and public school students may be transported on private school buses when there is mutual agreement between the local school board and the applicable private school. Any agreement for private school students to be transported on public school buses must be in accordance with ss. 768.28(9)(a) and 316.6145. Any agreement for public school students to be transported on private school buses must be contingent on the private school bus driver’s having adequate liability insurance through his or her employer.

History.—s. 3, ch. 2003-90.



316.615 - School buses; physical requirements of drivers.

316.615 School buses; physical requirements of drivers.—

(1)(a) All motor vehicles, with a seating capacity of 24 or more pupils, which are regularly used for the transportation of pupils to or from school, or to or from school activities, shall comply with the requirements for school buses of chapter 1006.

(b) For the purposes of this section the term “school” includes all public and private nursery, preelementary, elementary, and secondary level schools.

(c) A bus operated by an organization that holds a tax exemption pursuant to 26 U.S.C. s. 501(c)(3) is exempt from the color, pupil-warning-lamp-system, stop-arm, and crossing-arm requirements for school buses in chapter 1006 if:

1. The bus does not pick up pupils from home or deliver pupils to home;

2. The bus makes no intermittent stops to unload or load pupils; and

3. The bus is not operated by or under the purview of the state or political subdivision.

(2)(a) Every motor vehicle, except privately owned passenger motor vehicles and passenger motor vehicles owned or operated by governmental entities, with a seating capacity of less than 24 pupils, which is regularly used for the transportation of pupils to or from school, or to or from school activities, shall be equipped with the following:

1. Nonleaking exhaust system;

2. First-aid kit;

3. Fire extinguisher;

4. Unbroken safety glass on all windows;

5. Inside rear view mirror capable of giving the driver a clear view of motor vehicles approaching from the rear; and

6. Seats securely anchored.

(b) Such vehicles shall transport no more passengers than they are equipped to seat.

(3) A person may not operate or cause to be operated a motor vehicle covered by subsection (1) or subsection (2) when transporting school children unless the operator has met the physical examination requirements established by law and by rule of the State Board of Education. The operator of such a motor vehicle shall pass an annual physical examination and have posted in the vehicle a certificate to drive the vehicle.

(4) All school buses and all motor vehicles covered by subsections (1) and (2) must be covered by single limits liability insurance to protect pupils being transported, in the following amounts: $5,000 multiplied by the rated seating capacity of the vehicle, or $100,000, whichever is greater.

(5) Nonpublic school buses shall be allowed to deliver and pick up students either in the same areas as public school buses or in other areas adjacent to the public school bus delivery and pickup zones, as determined by the appropriate government entities.

(6) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 20, ch. 83-215; s. 9, ch. 86-146; s. 13, ch. 86-173; s. 29, ch. 94-306; s. 2, ch. 95-177; s. 1, ch. 95-326; s. 159, ch. 97-190; s. 242, ch. 99-248; s. 959, ch. 2002-387; s. 9, ch. 2004-41.

Note.—Former s. 316.288.



316.622 - Farm labor vehicles.

316.622 Farm labor vehicles.—

(1) Each owner or operator of a farm labor vehicle that is operated on the public highways of this state shall ensure that such vehicle conforms to vehicle safety standards prescribed by the Secretary of Labor under s. 401(b) of the Migrant and Seasonal Agricultural Worker Protection Act, 29 U.S.C. s. 1841(b), and other applicable federal and state safety standards.

(2) On or after January 1, 2008, a farm labor vehicle having a gross vehicle weight rating of 10,000 pounds or less must be equipped at each passenger position with a seat belt assembly that meets the requirements established under Federal Motor Vehicle Safety Standard No. 208, 49 C.F.R. s. 571.208.

(3) A farm labor contractor may not transport migrant or seasonal farm workers in a farm labor vehicle unless the display sticker described in s. 450.33 is clearly displayed on the vehicle.

(4) The owner or operator of a farm labor vehicle must prominently display in the vehicle standardized notification instructions requiring passengers to fasten their seat belts. The Department of Highway Safety and Motor Vehicles shall create standard notification instructions.

(5) Failure of any migrant or seasonal farm worker to use a seat belt provided by the owner of a farm labor vehicle under this section does not constitute negligence per se, and such failure may not be used as prima facie evidence of negligence or be considered in mitigation of damages, but such failure may be considered as evidence of comparative negligence in a civil action.

(6) Failure of any owner or operator of a farm labor vehicle to require that all passengers be restrained by a safety belt when the vehicle is in motion may not be considered as evidence of negligence in any civil action, if such vehicle is otherwise in compliance with this section.

(7) A violation of this section is a noncriminal traffic infraction, punishable as provided in s. 318.18(16).

(8) The department shall provide to the Department of Business and Professional Regulation each quarter a copy of each accident report involving a farm labor vehicle.

History.—s. 3, ch. 2006-81; s. 69, ch. 2016-239.



316.635 - Courts having jurisdiction over traffic violations; powers relating to custody and detention of minors.

316.635 Courts having jurisdiction over traffic violations; powers relating to custody and detention of minors.—

(1) A court which has jurisdiction over traffic violations shall have original jurisdiction in the case of any minor who is alleged to have committed a violation of law or of a county or municipal ordinance pertaining to the operation of a motor vehicle; however, any traffic offense that is punishable by law as a felony shall be under the jurisdiction of the circuit court.

(2) If a minor is arrested for the commission of a criminal traffic offense and transportation is necessary, the minor shall not be placed in any police car or other vehicle which at the same time contains an adult under arrest, except upon special order of the circuit court. However, if the minor is alleged to have participated with an adult in the same offense or transaction, the minor may be transported in the same vehicle with the adult.

(3) If a minor is taken into custody for a criminal traffic offense or a violation of chapter 322 and the minor does not demand to be taken before a trial court judge, or a Civil Traffic Infraction Hearing Officer, who has jurisdiction over the offense or violation, the arresting officer or booking officer shall immediately notify, or cause to be notified, the minor’s parents, guardian, or responsible adult relative of the action taken. After making every reasonable effort to give notice, the arresting officer or booking officer may:

(a) Issue a notice to appear pursuant to chapter 901 and release the minor to a parent, guardian, responsible adult relative, or other responsible adult;

(b) Issue a notice to appear pursuant to chapter 901 and release the minor pursuant to s. 903.06;

(c) Issue a notice to appear pursuant to chapter 901 and deliver the minor to an appropriate substance abuse treatment or rehabilitation facility or refer the minor to an appropriate medical facility as provided in s. 901.29. If the minor cannot be delivered to an appropriate substance abuse treatment or rehabilitation facility or medical facility, the arresting officer may deliver the minor to an appropriate intake office of the Department of Juvenile Justice, which shall take custody of the minor and make any appropriate referrals; or

(d) If the violation constitutes a felony and the minor cannot be released pursuant to s. 903.03, transport and deliver the minor to an appropriate Department of Juvenile Justice intake office. Upon delivery of the minor to the intake office, the department shall assume custody and proceed pursuant to chapter 984 or chapter 985.

If action is not taken pursuant to paragraphs (a)-(d), the minor shall be delivered to the Department of Juvenile Justice, and the department shall make every reasonable effort to contact the parents, guardian, or responsible adult relative to take custody of the minor. If there is no parent, guardian, or responsible adult relative available, the department may retain custody of the minor for up to 24 hours.

(4) A minor who willfully fails to appear before any court or judicial officer as required by written notice to appear is guilty of contempt of court. Upon a finding by a court, after notice and a hearing, that a minor is in contempt of court for willful failure to appear pursuant to a valid notice to appear, the court may:

(a) For a first offense, order the minor to serve up to 5 days in a staff-secure shelter as defined in chapter 984 or, if space in a staff-secure shelter is unavailable, in a secure juvenile detention center.

(b) For a second or subsequent offense, the court may order a minor to serve up to 15 days in a staff-secure shelter or, if space in a staff-secure shelter is unavailable, in a secure juvenile detention center.

History.—s. 3, ch. 72-179; s. 24, ch. 73-334; s. 1, ch. 76-31; s. 14, ch. 81-218; s. 4, ch. 83-218; s. 64, ch. 94-209; s. 27, ch. 98-280; s. 7, ch. 2004-11; s. 48, ch. 2014-162.

Note.—Former s. 316.047.



316.640 - Enforcement.

316.640 Enforcement.—The enforcement of the traffic laws of this state is vested as follows:

(1) STATE.—

(a)1.a. The Division of Florida Highway Patrol of the Department of Highway Safety and Motor Vehicles; the Division of Law Enforcement of the Fish and Wildlife Conservation Commission; and the agents, inspectors, and officers of the Department of Law Enforcement each have authority to enforce all of the traffic laws of this state on all the streets and highways thereof and elsewhere throughout the state wherever the public has a right to travel by motor vehicle.

b. University police officers may enforce all of the traffic laws of this state when violations occur on or within 1,000 feet of any property or facilities that are under the guidance, supervision, regulation, or control of a state university, a direct-support organization of such state university, or any other organization controlled by the state university or a direct-support organization of the state university, or when such violations occur within a specified jurisdictional area as agreed upon in a mutual aid agreement entered into with a law enforcement agency pursuant to s. 23.1225(1). Traffic laws may also be enforced off-campus when hot pursuit originates on or within 1,000 feet of any such property or facilities, or as agreed upon in accordance with the mutual aid agreement.

c. Florida College System institution police officers may enforce all the traffic laws of this state only when such violations occur on or within 1,000 feet of any property or facilities that are under the guidance, supervision, regulation, or control of the Florida College System institution, or when such violations occur within a specified jurisdictional area as agreed upon in a mutual aid agreement entered into with a law enforcement agency pursuant to s. 23.1225. Traffic laws may also be enforced off-campus when hot pursuit originates on or within 1,000 feet of any such property or facilities, or as agreed upon in accordance with the mutual aid agreement.

d. Police officers employed by an airport authority may enforce all of the traffic laws of this state only when such violations occur on any property or facilities that are owned or operated by an airport authority.

(I) An airport authority may employ as a parking enforcement specialist any individual who successfully completes a training program established and approved by the Criminal Justice Standards and Training Commission for parking enforcement specialists but who does not otherwise meet the uniform minimum standards established by the commission for law enforcement officers or auxiliary or part-time officers under s. 943.12. This sub-sub-subparagraph may not be construed to permit the carrying of firearms or other weapons, nor shall such parking enforcement specialist have arrest authority.

(II) A parking enforcement specialist employed by an airport authority may enforce all state, county, and municipal laws and ordinances governing parking only when such violations are on property or facilities owned or operated by the airport authority employing the specialist, by appropriate state, county, or municipal traffic citation.

e. The Office of Agricultural Law Enforcement of the Department of Agriculture and Consumer Services may enforce traffic laws of this state.

f. School safety officers may enforce all of the traffic laws of this state when such violations occur on or about any property or facilities that are under the guidance, supervision, regulation, or control of the district school board.

2. Any disciplinary action taken or performance evaluation conducted by an agency of the state as described in subparagraph 1. of a law enforcement officer’s traffic enforcement activity must be in accordance with written work-performance standards. Such standards must be approved by the agency and any collective bargaining unit representing such law enforcement officer. A violation of this subparagraph is not subject to the penalties provided in chapter 318.

3. The Division of the Florida Highway Patrol may employ as a traffic accident investigation officer any individual who successfully completes instruction in traffic accident investigation and court presentation through the Selective Traffic Enforcement Program as approved by the Criminal Justice Standards and Training Commission and funded through the National Highway Traffic Safety Administration or a similar program approved by the commission, but who does not necessarily meet the uniform minimum standards established by the commission for law enforcement officers or auxiliary law enforcement officers under chapter 943. Any such traffic accident investigation officer who makes an investigation at the scene of a traffic accident may issue traffic citations, based upon personal investigation, when he or she has reasonable and probable grounds to believe that a person who was involved in the accident committed an offense under this chapter, chapter 319, chapter 320, or chapter 322 in connection with the accident. This subparagraph does not permit the officer to carry firearms or other weapons, and such an officer does not have authority to make arrests.

(b)1. The Department of Transportation has authority to enforce on all the streets and highways of this state all laws applicable within its authority.

2.a. The Department of Transportation shall develop training and qualifications standards for toll enforcement officers whose sole authority is to enforce the payment of tolls pursuant to s. 316.1001. Nothing in this subparagraph shall be construed to permit the carrying of firearms or other weapons, nor shall a toll enforcement officer have arrest authority.

b. For the purpose of enforcing s. 316.1001, governmental entities, as defined in s. 334.03, which own or operate a toll facility may employ independent contractors or designate employees as toll enforcement officers; however, any such toll enforcement officer must successfully meet the training and qualifications standards for toll enforcement officers established by the Department of Transportation.

3. For the purpose of enforcing s. 316.0083, the department may designate employees as traffic infraction enforcement officers. A traffic infraction enforcement officer must successfully complete instruction in traffic enforcement procedures and court presentation through the Selective Traffic Enforcement Program as approved by the Division of Criminal Justice Standards and Training of the Department of Law Enforcement, or through a similar program, but may not necessarily otherwise meet the uniform minimum standards established by the Criminal Justice Standards and Training Commission for law enforcement officers or auxiliary law enforcement officers under s. 943.13. This subparagraph does not authorize the carrying of firearms or other weapons by a traffic infraction enforcement officer and does not authorize a traffic infraction enforcement officer to make arrests. The department’s traffic infraction enforcement officers must be physically located in the state.

(2) COUNTIES.—

(a) The sheriff’s office of each of the several counties of this state shall enforce all of the traffic laws of this state on all the streets and highways thereof and elsewhere throughout the county wherever the public has the right to travel by motor vehicle. In addition, the sheriff’s office may be required by the county to enforce the traffic laws of this state on any private or limited access road or roads over which the county has jurisdiction pursuant to a written agreement entered into under s. 316.006(3)(b).

(b) The sheriff’s office of each county may employ as a traffic crash investigation officer any individual who successfully completes instruction in traffic crash investigation and court presentation through the Selective Traffic Enforcement Program (STEP) as approved by the Criminal Justice Standards and Training Commission and funded through the National Highway Traffic Safety Administration (NHTSA) or a similar program approved by the commission, but who does not necessarily otherwise meet the uniform minimum standards established by the commission for law enforcement officers or auxiliary law enforcement officers under chapter 943. Any such traffic crash investigation officer who makes an investigation at the scene of a traffic crash may issue traffic citations when, based upon personal investigation, he or she has reasonable and probable grounds to believe that a person who was involved in the crash has committed an offense under this chapter, chapter 319, chapter 320, or chapter 322 in connection with the crash. This paragraph does not permit the carrying of firearms or other weapons, nor do such officers have arrest authority.

(c) The sheriff’s office of each of the several counties of this state may employ as a parking enforcement specialist any individual who successfully completes a training program established and approved by the Criminal Justice Standards and Training Commission for parking enforcement specialists, but who does not necessarily otherwise meet the uniform minimum standards established by the commission for law enforcement officers or auxiliary or part-time officers under s. 943.12.

1. A parking enforcement specialist employed by the sheriff’s office of each of the several counties of this state is authorized to enforce all state and county laws, ordinances, regulations, and official signs governing parking within the unincorporated areas of the county by appropriate state or county citation and may issue such citations for parking in violation of signs erected pursuant to s. 316.006(3) at parking areas located on property owned or leased by a county, whether or not such areas are within the boundaries of a chartered municipality.

2. A parking enforcement specialist employed pursuant to this subsection shall not carry firearms or other weapons or have arrest authority.

(3) MUNICIPALITIES.—

(a) The police department of each chartered municipality shall enforce the traffic laws of this state on all the streets and highways thereof and elsewhere throughout the municipality wherever the public has the right to travel by motor vehicle. In addition, the police department may be required by a municipality to enforce the traffic laws of this state on any private or limited access road or roads over which the municipality has jurisdiction pursuant to a written agreement entered into under s. 316.006(2)(b). However, nothing in this chapter shall affect any law, general, special, or otherwise, in effect on January 1, 1972, relating to “hot pursuit” without the boundaries of the municipality.

(b) The police department of a chartered municipality may employ as a traffic crash investigation officer any individual who successfully completes instruction in traffic crash investigation and court presentation through the Selective Traffic Enforcement Program (STEP) as approved by the Criminal Justice Standards and Training Commission and funded through the National Highway Traffic Safety Administration (NHTSA) or a similar program approved by the commission, but who does not otherwise meet the uniform minimum standards established by the commission for law enforcement officers or auxiliary law enforcement officers under chapter 943. Any such traffic crash investigation officer who makes an investigation at the scene of a traffic crash is authorized to issue traffic citations when, based upon personal investigation, he or she has reasonable and probable grounds to believe that a person involved in the crash has committed an offense under the provisions of this chapter, chapter 319, chapter 320, or chapter 322 in connection with the crash. This paragraph does not permit the carrying of firearms or other weapons, nor do such officers have arrest authority.

(c)1. A chartered municipality or its authorized agency or instrumentality may employ as a parking enforcement specialist any individual who successfully completes a training program established and approved by the Criminal Justice Standards and Training Commission for parking enforcement specialists, but who does not otherwise meet the uniform minimum standards established by the commission for law enforcement officers or auxiliary or part-time officers under s. 943.12.

2. A parking enforcement specialist employed by a chartered municipality or its authorized agency or instrumentality is authorized to enforce all state, county, and municipal laws and ordinances governing parking within the boundaries of the municipality employing the specialist, or, pursuant to a memorandum of understanding between the county and the municipality, within the boundaries of the county in which the chartered municipality or its authorized agency or instrumentality is located, by appropriate state, county, or municipal traffic citation.

3. A parking enforcement specialist employed pursuant to this subsection may not carry firearms or other weapons or have arrest authority.

(4)(a) Any sheriff’s department, or any police department of a municipality, may employ as a traffic control officer any individual who successfully completes at least 8 hours of instruction in traffic control procedures through a program approved by the Division of Criminal Justice Standards and Training of the Department of Law Enforcement, or through a similar program offered by the local sheriff’s department or police department, but who does not necessarily otherwise meet the uniform minimum standards established by the Criminal Justice Standards and Training Commission for law enforcement officers or auxiliary law enforcement officers under s. 943.13. A traffic control officer employed pursuant to this subsection may direct traffic or operate a traffic control device only at a fixed location and only upon the direction of a fully qualified law enforcement officer; however, it is not necessary that the traffic control officer’s duties be performed under the immediate supervision of a fully qualified law enforcement officer.

(b) In the case of a special event or activity in relation to which a nongovernmental entity is paying for traffic control on public streets, highways, or roads, traffic control officers may be employed to perform such traffic control responsibilities only when off-duty, full-time law enforcement officers, as defined in s. 943.10(1), are unavailable to perform those responsibilities. However, this paragraph may not be construed to limit the use of traffic infraction enforcement officers for traffic enforcement purposes.

(c) This subsection does not permit the carrying of firearms or other weapons, nor do traffic control officers have arrest authority.

(5)(a) Any sheriff’s department or police department of a municipality may employ, as a traffic infraction enforcement officer, any individual who successfully completes instruction in traffic enforcement procedures and court presentation through the Selective Traffic Enforcement Program as approved by the Division of Criminal Justice Standards and Training of the Department of Law Enforcement, or through a similar program, but who does not necessarily otherwise meet the uniform minimum standards established by the Criminal Justice Standards and Training Commission for law enforcement officers or auxiliary law enforcement officers under s. 943.13. Any such traffic infraction enforcement officer who observes the commission of a traffic infraction or, in the case of a parking infraction, who observes an illegally parked vehicle may issue a traffic citation for the infraction when, based upon personal investigation, he or she has reasonable and probable grounds to believe that an offense has been committed which constitutes a noncriminal traffic infraction as defined in s. 318.14. In addition, any such traffic infraction enforcement officer may issue a traffic citation under s. 316.0083. For purposes of enforcing s. 316.0083, any sheriff’s department or police department of a municipality may designate employees as traffic infraction enforcement officers. The traffic infraction enforcement officers must be physically located in the county of the respective sheriff’s or police department.

(b) The traffic infraction enforcement officer shall be employed in relationship to a selective traffic enforcement program at a fixed location or as part of a crash investigation team at the scene of a vehicle crash or in other types of traffic infraction enforcement under the direction of a fully qualified law enforcement officer; however, it is not necessary that the traffic infraction enforcement officer’s duties be performed under the immediate supervision of a fully qualified law enforcement officer.

(c) This subsection does not permit the carrying of firearms or other weapons, nor do traffic infraction enforcement officers have arrest authority other than the authority to issue a traffic citation as provided in this subsection.

(6) MOBILE HOME PARK RECREATION DISTRICTS.—Notwithstanding subsection (2) or subsection (3), the sheriff’s office of each of the several counties of this state and the police department of each chartered municipality have authority, but are not required, to enforce the traffic laws of this state on any way or place used for vehicular traffic on a controlled access basis within a mobile home park recreation district which has been created under s. 418.30 and the recreational facilities of which district are open to the general public.

(7) CONSTRUCTION OF CHAPTER 87-88, LAWS OF FLORIDA.—For purposes of traffic control and enforcement, nothing in chapter 87-88, Laws of Florida, shall be construed to classify any road which has been dedicated or impliedly dedicated for public use, and which has been constructed and is open to the use of the public for vehicular traffic, as a private road or driveway.

(8) TRAFFIC ENFORCEMENT AGENCY.—

(a) Any agency or governmental entity designated in subsection (1), subsection (2), or subsection (3), including a university, a Florida College System institution, a school board, or an airport authority, is a traffic enforcement agency for purposes of this section and s. 316.650.

(b) A traffic enforcement agency may not establish a traffic citation quota.

History.—s. 1, ch. 71-135; ss. 1, 2, ch. 73-24; s. 1, ch. 76-31; s. 1, ch. 76-270; s. 3, ch. 79-246; s. 11, ch. 83-167; ss. 4, 5, ch. 87-88; s. 2, ch. 87-178; s. 7, ch. 87-270; s. 1, ch. 90-177; s. 1, ch. 92-18; s. 17, ch. 93-164; s. 4, ch. 93-404; s. 30, ch. 94-306; s. 1, ch. 94-334; s. 138, ch. 94-356; s. 1, ch. 95-141; s. 904, ch. 95-148; s. 3, ch. 96-276; s. 37, ch. 96-350; s. 87, ch. 99-245; ss. 6, 244, ch. 99-248; s. 109, ch. 2002-20; s. 11, ch. 2002-205; s. 46, ch. 2002-295; s. 26, ch. 2003-1; s. 18, ch. 2003-286; s. 6, ch. 2005-120; s. 2, ch. 2009-216; s. 9, ch. 2010-80; s. 15, ch. 2011-66; s. 13, ch. 2012-88; s. 44, ch. 2013-15; s. 2, ch. 2013-171; s. 1, ch. 2015-15; s. 11, ch. 2016-239.

Note.—Former s. 316.016.



316.645 - Arrest authority of officer at scene of a traffic crash.

316.645 Arrest authority of officer at scene of a traffic crash.—A police officer who makes an investigation at the scene of a traffic crash may arrest any driver of a vehicle involved in the crash when, based upon personal investigation, the officer has reasonable and probable grounds to believe that the person has committed any offense under the provisions of this chapter, chapter 320, or chapter 322 in connection with the crash.

History.—s. 1, ch. 71-135; s. 1, ch. 76-31; s. 3, ch. 81-3; s. 5, ch. 83-218; s. 245, ch. 99-248; s. 11, ch. 2008-176.

Note.—Former s. 316.017.



316.646 - Security required; proof of security and display thereof.

316.646 Security required; proof of security and display thereof.—

(1) Any person required by s. 324.022 to maintain property damage liability security, required by s. 324.023 to maintain liability security for bodily injury or death, or required by s. 627.733 to maintain personal injury protection security on a motor vehicle shall have in his or her immediate possession at all times while operating such motor vehicle proper proof of maintenance of the required security.

(a) Such proof shall be in a uniform paper or electronic format, as prescribed by the department, a valid insurance policy, an insurance policy binder, a certificate of insurance, or such other proof as may be prescribed by the department.

(b)1. The act of presenting to a law enforcement officer an electronic device displaying proof of insurance in an electronic format does not constitute consent for the officer to access any information on the device other than the displayed proof of insurance.

2. The person who presents the device to the officer assumes the liability for any resulting damage to the device.

(2) If, upon a comparison of the vehicle registration certificate or other evidence of registration or ownership with the operator’s driver license or other evidence of personal identity, it appears to a law enforcement officer or other person authorized to issue traffic citations that the operator is also the owner or registrant of the vehicle, upon demand of the law enforcement officer or other person authorized to issue traffic citations the operator shall display proper proof of maintenance of security as specified by subsection (1).

(3) Any person who violates this section commits a nonmoving traffic infraction subject to the penalty provided in chapter 318 and shall be required to furnish proof of security as provided in this section. If any person charged with a violation of this section fails to furnish proof at or before the scheduled court appearance date that security was in effect at the time of the violation, the court shall, upon conviction, notify the department to suspend the registration and driver license of such person. If the court fails to order the suspension of the person’s registration and driver license for a conviction of this section at the time of sentencing, the department shall, upon receiving notice of the conviction from the court, suspend the person’s registration and driver license for the violation of this section. Such license and registration may be reinstated only as provided in s. 324.0221.

(4) Any person presenting proof of insurance as required in subsection (1) who knows that the insurance as represented by such proof of insurance is not currently in force is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(5) The department shall adopt rules to administer this section.

History.—s. 1, ch. 86-182; s. 50, ch. 87-198; s. 3, ch. 88-370; s. 36, ch. 91-224; s. 332, ch. 95-148; s. 6, ch. 95-333; s. 38, ch. 96-350; s. 2, ch. 2007-150; s. 1, ch. 2007-324; s. 11, ch. 2010-223; s. 17, ch. 2013-160.



316.650 - Traffic citations.

316.650 Traffic citations.—

(1)(a) The department shall prepare and supply to every traffic enforcement agency in this state an appropriate form traffic citation that contains a notice to appear, is issued in prenumbered books, meets the requirements of this chapter or any laws of this state regulating traffic, and is consistent with the state traffic court rules and the procedures established by the department. The form shall include a box that is to be checked by the law enforcement officer when the officer believes that the traffic violation or crash was due to aggressive careless driving as defined in s. 316.1923. The form shall also include a box that is to be checked by the law enforcement officer when the officer writes a uniform traffic citation for a violation of s. 316.074(1) or s. 316.075(1)(c)1. as a result of the driver failing to stop at a traffic signal.

(b) The department shall prepare, and supply to every traffic enforcement agency in the state, an appropriate affidavit-of-compliance form that shall be issued along with the form traffic citation for any violation of s. 316.610 and that indicates the specific defect needing to be corrected. However, such affidavit of compliance may not be issued in the case of a violation of s. 316.610 by a commercial motor vehicle. Such affidavit-of-compliance form shall be distributed in the same manner and to the same parties as is the form traffic citation.

(c) Notwithstanding paragraphs (a) and (b), a traffic enforcement agency may produce uniform traffic citations by electronic means. Such citations must be consistent with the state traffic court rules and the procedures established by the department and must be appropriately numbered and inventoried. Affidavit-of-compliance forms may also be produced by electronic means.

(d) The department must distribute to every traffic enforcement agency and to any others who request it, a traffic infraction reference guide describing the class of the traffic infraction, the penalty for the infraction, the points to be assessed on a driver’s record, and any other information necessary to describe a violation and the penalties therefor.

(2) Courts, enforcement agencies, and the department are jointly responsible to account for all uniform traffic citations in accordance with rules and procedures promulgated by the department.

(3)(a) Except for a traffic citation issued pursuant to s. 316.1001 or s. 316.0083, each traffic enforcement officer, upon issuing a traffic citation to an alleged violator of any provision of the motor vehicle laws of this state or of any traffic ordinance of any municipality or town, shall deposit the original traffic citation or, in the case of a traffic enforcement agency that has an automated citation issuance system, the chief administrative officer shall provide by an electronic transmission a replica of the citation data to a court having jurisdiction over the alleged offense or with its traffic violations bureau within 5 days after issuance to the violator.

(b) If a traffic citation is issued pursuant to s. 316.1001, a traffic enforcement officer may deposit the original traffic citation or, in the case of a traffic enforcement agency that has an automated citation system, may provide by an electronic transmission a replica of the citation data to a court having jurisdiction over the alleged offense or with its traffic violations bureau within 45 days after the date of issuance of the citation to the violator. If the person cited for the violation of s. 316.1001 makes the election provided by s. 318.14(12) and pays the $25 fine, or such other amount as imposed by the governmental entity owning the applicable toll facility, plus the amount of the unpaid toll that is shown on the traffic citation directly to the governmental entity that issued the citation, or on whose behalf the citation was issued, in accordance with s. 318.14(12), the traffic citation will not be submitted to the court, the disposition will be reported to the department by the governmental entity that issued the citation, or on whose behalf the citation was issued, and no points will be assessed against the person’s driver license.

(c) If a traffic citation is issued under s. 316.0083, the traffic infraction enforcement officer shall provide by electronic transmission a replica of the traffic citation data to the court having jurisdiction over the alleged offense or its traffic violations bureau within 5 days after the date of issuance of the traffic citation to the violator. If a hearing is requested, the traffic infraction enforcement officer shall provide a replica of the traffic notice of violation data to the clerk for the local hearing officer having jurisdiction over the alleged offense within 14 days.

(4) The chief administrative officer of every traffic enforcement agency shall require the return to him or her of the officer-agency copy of every traffic citation issued by an officer under the chief administrative officer’s supervision to an alleged violator of any traffic law or ordinance and all copies of every traffic citation that has been spoiled or upon which any entry has been made and not issued to an alleged violator. In the case of a traffic enforcement agency that has an automated citation issuance system, the chief administrative officer shall require the return of all electronic traffic citation records.

(5) Upon the deposit of the original traffic citation or upon an electronic transmission of a replica of citation data of the traffic citation with respect to traffic enforcement agencies that have an automated citation issuance system with a court having jurisdiction over the alleged offense or with its traffic violations bureau, the original citation, the electronic citation containing a replica of citation data, or a copy of such traffic citation may be disposed of only by trial in the court or other official action by a judge of the court, including forfeiture of the bail, or by the deposit of sufficient bail with, or payment of a fine to, the traffic violations bureau by the person to whom such traffic citation has been issued by the traffic enforcement officer.

(6) The chief administrative officer shall transmit, on a form approved by the department, within 5 days after submission of the original, groups of issued citations and transmittal data to the court. Batches of electronic citations containing a replica of citation data may be transmitted to the court in an electronic fashion, in a format prescribed by the department within 5 days after issuance to the violator.

(7) The chief administrative officer shall also maintain or cause to be maintained in connection with every traffic citation issued by an officer under his or her supervision a record of the disposition of the charge by the court or its traffic violations bureau in which the original or copy of the traffic citation or electronic citation was deposited.

(8) It is unlawful and official misconduct for any traffic enforcement officer or other officer or public employee to dispose of a traffic citation or copies thereof or of the record of the issuance of the same in a manner other than as required herein.

(9) Such citations shall not be admissible evidence in any trial, except when used as evidence of falsification, forgery, uttering, fraud, or perjury, or when used as physical evidence resulting from a forensic examination of the citation.

(10) If a uniform traffic citation has not been issued with respect to a criminal traffic offense, or with respect to an offense that requires mandatory revocation of the driver license or driving privilege pursuant to s. 322.26 upon conviction of such offense, and the prosecution is by affidavit, information, or indictment, the prosecutor shall direct the arresting officer to prepare a citation. In the absence of an arresting officer, the prosecutor shall prepare the citation. For the purpose of this subsection, the term “arresting officer” means the law enforcement officer who apprehended or took into custody the alleged offender.

1(11) Driver information contained in a uniform traffic citation, which includes but is not limited to, the accused person’s name and address, shall not be used for commercial solicitation purposes. However, the use of such driver information contained in a uniform traffic citation shall not be considered a commercial purpose when used for publication in a newspaper or other news periodical, when used for broadcast by radio or television, or when used to inform a person of the availability of driver safety training.

History.—s. 1, ch. 71-135; s. 1, ch. 71-321; s. 1, ch. 76-31; s. 4, ch. 80-316; s. 193, ch. 81-259; s. 6, ch. 84-359; s. 2, ch. 86-260; s. 2, ch. 91-180; s. 27, ch. 91-221; s. 31, ch. 94-306; s. 905, ch. 95-148; s. 39, ch. 96-350; s. 8, ch. 96-413; s. 6, ch. 2001-147; s. 19, ch. 2003-286; s. 42, ch. 2005-164; s. 2, ch. 2005-194; s. 19, ch. 2007-196; s. 12, ch. 2008-176; s. 28, ch. 2009-21; s. 10, ch. 2010-80; s. 6, ch. 2013-160; s. 70, ch. 2016-239.

1Note.—As created by s. 8, ch. 96-413. This version is published as the last expression of legislative will (see Journal of the House of Representatives 1996, pp. 2146 and 2164). Subsection (11) was also created by s. 39, ch. 96-350, and that version reads:

(11) Uniform traffic citations issued by a law enforcement officer, and all information contained therein, including, but not limited to, the name of the person issued the citation, and the person’s address, height, weight, and date of birth shall not be used for commercial solicitation purposes; provided, however, that the use of information contained in a uniform traffic citation for purposes of publication in a newspaper or other news periodical or a radio or television broadcast shall not be construed as a commercial purpose.

Note.—Former s. 316.018.



316.655 - Penalties.

316.655 Penalties.—

(1) A violation of any of the provisions of this chapter, except those violations with a specific criminal charge, as enumerated in s. 318.17, are infractions, as defined in s. 318.13(3). Except for violations of s. 316.302, infractions of this chapter are punishable as provided in chapter 318. Any person convicted of a violation of or otherwise found to be in violation of s. 316.063, s. 316.3025, s. 316.516, s. 316.545, or s. 316.550 shall be punished as specifically provided in that section.

(2) A driver convicted of a violation of any offense prohibited by this chapter or any other law of this state regulating motor vehicles, which resulted in an accident, may have his or her driving privileges revoked or suspended by the court if the court finds such revocation or suspension warranted by the totality of the circumstances resulting in the conviction and the need to provide for the maximum safety for all persons who travel on or who are otherwise affected by the use of the highways of the state. In determining whether suspension or revocation is appropriate, the court shall consider all pertinent factors, including, but not limited to, such factors as the extent and nature of the driver’s violation of this chapter, the number of persons killed or injured as the result of the driver’s violation of this chapter, and the extent of any property damage resulting from the driver’s violation of this chapter.

History.—s. 1, ch. 71-135; s. 2, ch. 74-377; ss. 1, 4, ch. 76-31; s. 1, ch. 77-174; s. 3, ch. 77-456; s. 15, ch. 81-218; s. 6, ch. 83-218; s. 20, ch. 84-359; s. 3, ch. 85-87; s. 18, ch. 86-296; s. 1, ch. 87-246; s. 8, ch. 87-270; s. 2, ch. 87-378; s. 6, ch. 92-165; s. 65, ch. 94-209; s. 11, ch. 94-306; s. 906, ch. 95-148; s. 8, ch. 95-247; s. 26, ch. 95-267; s. 40, ch. 96-350; s. 45, ch. 97-300; s. 15, ch. 2012-181.

Note.—Former s. 316.026.



316.656 - Mandatory adjudication; prohibition against accepting plea to lesser included offense.

316.656 Mandatory adjudication; prohibition against accepting plea to lesser included offense.—

(1) Notwithstanding the provisions of s. 948.01, no court may suspend, defer, or withhold adjudication of guilt or imposition of sentence for any violation of s. 316.193, for manslaughter resulting from the operation of a motor vehicle, or for vehicular homicide.

(2)(a) No trial judge may accept a plea of guilty to a lesser offense from a person charged under the provisions of this act who has been given a breath or blood test to determine blood or breath alcohol content, the results of which show a blood or breath alcohol content by weight of 0.15 percent or more.

(b) No trial judge may accept a plea of guilty to a lesser offense from a person charged with a violation of s. 316.193(3), manslaughter resulting from the operation of a motor vehicle, or vehicular homicide.

History.—s. 8, ch. 74-384; s. 1, ch. 77-174; s. 13, ch. 82-155; s. 10, ch. 83-228; s. 19, ch. 86-296; s. 5, ch. 91-255; s. 6, ch. 2005-119; s. 13, ch. 2008-176.

Note.—Former s. 322.281.



316.660 - Disposition of fines and forfeitures collected for violations; reporting requirement.

316.660 Disposition of fines and forfeitures collected for violations; reporting requirement.—

(1) Except as otherwise provided by law, all fines and forfeitures received by any county court from violations of any of the provisions of this chapter, or from violations of any ordinances adopting matter covered by this chapter, must be paid and distributed as provided in s. 318.21.

(2) If the total revenue from traffic citations that a county or municipality receives in a fiscal year exceeds 33 percent of the total expenses that the county or municipality incurs to operate a law enforcement agency in the same fiscal year, the county or municipality shall submit a report to the Legislative Auditing Committee detailing its total revenue from traffic citations and its total expenses for law enforcement within 6 months after the end of the fiscal year.

History.—s. 1, ch. 72-69; s. 1, ch. 76-31; s. 4, ch. 79-246; s. 2, ch. 80-179; s. 1, ch. 83-319; s. 3, ch. 85-255; s. 4, ch. 86-154; s. 1, ch. 88-73; s. 3, ch. 92-194; s. 18, ch. 93-164; s. 34, ch. 94-306; s. 88, ch. 95-143; s. 41, ch. 96-350; s. 2, ch. 2015-15.

Note.—Former s. 316.0261.



316.70 - Nonpublic sector buses; safety rules.

316.70 Nonpublic sector buses; safety rules.—

(1) The Department of Transportation shall establish and revise standards to ensure the safe operation of nonpublic sector buses, which standards shall be those contained in 49 C.F.R. parts 382, 385, and 390-397 and which shall be directed toward ensuring that:

(a) Nonpublic sector buses are safely maintained, equipped, and operated.

(b) Nonpublic sector buses are carrying the insurance required by law and carrying liability insurance on the checked baggage of passengers not to exceed the standard adopted by the United States Department of Transportation.

(c) Florida license tags are purchased for nonpublic sector buses pursuant to s. 320.38.

(d) The driving records of drivers of nonpublic sector buses are checked by their employers at least once each year to ascertain whether the driver has a suspended or revoked driver license.

(2) Department of Transportation personnel may conduct compliance reviews for the purpose of determining compliance with this section. A civil penalty not to exceed $5,000 in the aggregate may be assessed against any person who violates any provision of this section or who violates any rule or order of the Department of Transportation. A civil penalty not to exceed $25,000 in the aggregate may be assessed for violations found in a followup compliance review conducted within a 24-month period. A civil penalty not to exceed $25,000 in the aggregate may be assessed and the motor carrier may be enjoined pursuant to s. 316.3026 if violations are found after a second followup compliance review within 12 months after the first followup compliance review. Motor carriers found to be operating without insurance coverage required by s. 627.742 or 49 C.F.R. part 387 may be enjoined as provided in s. 316.3026.

(3) School buses subject to the provisions of chapter 1006 or s. 316.615 are exempt from the provisions of this section.

History.—ss. 2, 7, ch. 81-209; s. 9, ch. 87-270; s. 9, ch. 95-247; s. 246, ch. 99-248; s. 960, ch. 2002-387; s. 1, ch. 2003-90; s. 20, ch. 2003-286; s. 71, ch. 2016-239.



316.72 - Buses simulating school buses in color and insignia; conditions of use.

316.72 Buses simulating school buses in color and insignia; conditions of use.—

(1) It shall be unlawful for any person, except a governmental unit or agency operating as provided by law, to use on the public highways of the state any bus of an orange or yellow color known as “school bus chrome,” or any color purporting to resemble the color of a school bus, for any purpose other than to transport persons to and from educational or recreational facilities or institutions or to and from events or activities which are sponsored, financed, or supervised by educational, recreational, religious, or charitable organizations. When said vehicle has ceased to be so used, or is used for the transportation of passengers other than for said purpose, its use shall be unlawful unless and until said bus has been changed from said colors to some other color by repainting and unless and until all signs and insignia which mark or designate it as a school bus have been removed therefrom. However, in school districts contracting for buses from an outside source or in school districts operating specially designed or equipped buses for the transporting of the handicapped, those buses may be used on a temporary or irregular basis to transport persons to and from facilities or activities not specified in this subsection within the county with the express consent of the school board.

(2) Any educational, recreational, religious, or charitable organization may own, operate, rent, or lease any bus which has been painted the orange or yellow color known as “school bus chrome” and which has been equipped with the signs, lights, insignia, and other features which normally characterize a school bus, as defined in s. 1006.25, consistent with the provisions of this section.

(3) Any person violating any provision hereof shall be deemed guilty of a misdemeanor.

(4) Any county or municipal ordinance contrary to the provisions of this section is hereby repealed.

History.—ss. 1, 2, 3, ch. 57-280; s. 5, ch. 61-459; s. 96, ch. 65-239; s. 106, ch. 72-106; s. 13, ch. 75-284; s. 2, ch. 78-104; s. 1, ch. 80-265; s. 40, ch. 97-190; s. 961, ch. 2002-387.

Note.—Former s. 234.041.



316.75 - School crossing guards.

316.75 School crossing guards.—The Department of Transportation shall adopt uniform guidelines for the training of school crossing guards. Each local governmental entity administering a school crossing guard program shall provide a training program for school crossing guards according to the uniform guidelines. Successful completion of the training program shall be required of each school guard except:

(1) A person who received equivalent training during employment as a law enforcement officer.

(2) A person who receives less than $5,000 in annual compensation in a county with a population of less than 75,000.

(3) A student who serves in a school patrol.

School crossing guard training programs may be made available to nonpublic schools upon contract.

History.—s. 2, ch. 92-194; s. 42, ch. 97-190.

Note.—Former s. 234.302.



316.80 - Unlawful conveyance of fuel; obtaining fuel fraudulently.

316.80 Unlawful conveyance of fuel; obtaining fuel fraudulently.—

(1) It is unlawful for any person to maintain, or possess any conveyance or vehicle that is equipped with, fuel tanks, bladders, drums, or other containers that do not conform to 49 C.F.R. or have not been approved by the United States Department of Transportation for the purpose of hauling, transporting, or conveying motor or diesel fuel over any public highway. Any person who violates any provision of this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, and, in addition, is subject to the revocation of driver license privileges as provided in s. 322.26.

(2) A person who violates subsection (1) commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if he or she has attempted to or has fraudulently obtained motor or diesel fuel by:

(a) Presenting a credit card or a credit card account number in violation of ss. 817.57-817.685;

(b) Using unauthorized access to any computer network in violation of s. 815.06; or

(c) Using a fraudulently scanned or lost or stolen payment access device, whether credit card or contactless device.

(3) All conveyances or vehicles, fuel tanks, related fuel, and other equipment described in subsection (1) shall be subject to seizure and forfeiture as provided by the Florida Contraband Forfeiture Act.

(4) The law enforcement agency that seizes the motor or diesel fuel under this section shall remove and reclaim, recycle, or dispose of all associated motor or diesel fuel as soon as practicable in a safe and proper manner from the illegal containers.

(5) Upon conviction of the person arrested for the violation of any of the provisions of this section, the judge shall issue an order adjudging and declaring that all fuel tanks and other equipment used in violation of this section shall be forfeited and directing their destruction, with the exception of the conveyance or vehicle.

(6) Any person convicted of a violation of this section shall be responsible for:

(a) All reasonable costs incurred by the investigating law enforcement agency, including costs for the towing and storage of the conveyance or vehicle, the removal and disposal of the motor or diesel fuel, and the storage and destruction of all fuel tanks and other equipment described and used in violation of subsection (1); and

(b) Payment for the fuel to the party from whom any associated motor or diesel fuel was fraudulently obtained.

(7) This section does not apply to containers of 8 gallons or less.

History.—s. 71, ch. 2002-20; s. 1, ch. 2016-173.



316.85 - Autonomous vehicles; operation.

316.85 Autonomous vehicles; operation.—

(1) A person who possesses a valid driver license may operate an autonomous vehicle in autonomous mode on roads in this state if the vehicle is equipped with autonomous technology, as defined in s. 316.003.

(2) For purposes of this chapter, unless the context otherwise requires, a person shall be deemed to be the operator of an autonomous vehicle operating in autonomous mode when the person causes the vehicle’s autonomous technology to engage, regardless of whether the person is physically present in the vehicle while the vehicle is operating in autonomous mode.

History.—s. 3, ch. 2012-111; s. 107, ch. 2012-174; s. 7, ch. 2016-181; s. 12, ch. 2016-239.



316.86 - Exemption from liability for manufacturer when third party converts vehicle.

316.86 Exemption from liability for manufacturer when third party converts vehicle.—The original manufacturer of a vehicle converted by a third party into an autonomous vehicle is not liable in, and shall have a defense to and be dismissed from, any legal action brought against the original manufacturer by any person injured due to an alleged vehicle defect caused by the conversion of the vehicle, or by equipment installed by the converter, unless the alleged defect was present in the vehicle as originally manufactured.

History.—s. 5, ch. 2012-111; s. 109, ch. 2012-174; s. 15, ch. 2014-216; s. 8, ch. 2016-181; s. 13, ch. 2016-239.



316.87 - Nonemergency medical transportation services.

316.87 Nonemergency medical transportation services.—To ensure the availability of nonemergency medical transportation services throughout the state, a provider licensed by the county or operating under a permit issued by the county may not be required to use a vehicle that is larger than needed to transport the number of persons being transported or that is inconsistent with the medical condition of the individuals receiving the nonemergency medical transportation services. This section does not apply to the procurement, contracting, or provision of paratransit transportation services, directly or indirectly, by a county or an authority, pursuant to the Americans with Disabilities Act of 1990, as amended.

History.—s. 56, ch. 2016-239.






Chapter 317 - OFF-HIGHWAY VEHICLE TITLING

317.0001 - Short title.

317.0001 Short title.—Sections 317.0001-317.0013 may be cited as the “Florida Off-Highway Vehicle Titling Act.”

History.—s. 55, ch. 2002-295.



317.0002 - Legislative intent.

317.0002 Legislative intent.—It is the intent of the Legislature that all off-highway vehicles purchased after the effective date of this act and all off-highway vehicles operated on public lands be titled and issued a certificate of title to allow for easy determination of ownership.

History.—s. 56, ch. 2002-295.



317.0003 - Definitions.

317.0003 Definitions.—As used in this chapter, the term:

(1) “ATV” means any motorized off-highway or all-terrain vehicle 50 inches or less in width, having a dry weight of 1,200 pounds or less, designed to travel on three or more nonhighway tires, and manufactured for recreational use by one or more persons.

(2) “Dealer” means any person authorized by the Department of Revenue to buy, sell, resell, or otherwise distribute off-highway vehicles. Such person must have a valid sales tax certificate of registration issued by the Department of Revenue and a valid commercial or occupational license required by any county, municipality, or political subdivision of the state in which the person operates.

(3) “Department” means the Department of Highway Safety and Motor Vehicles.

(4) “Florida resident” means a person who has had a principal place of domicile in this state for a period of more than 6 consecutive months, who has registered to vote in this state, who has made a statement of domicile pursuant to s. 222.17, or who has filed for homestead tax exemption on property in this state.

(5) “OHM” or “off-highway motorcycle” means any motor vehicle used off the roads or highways of this state that has a seat or saddle for the use of the rider and is designed to travel with not more than two wheels in contact with the ground, but excludes a tractor or a moped.

(6) “Off-highway vehicle” means any ATV, two-rider ATV, ROV, or OHM that is used off the roads or highways of this state and that is not registered and licensed for highway use pursuant to chapter 320.

(7) “Owner” means a person, other than a lienholder, having the property in or title to an off-highway vehicle, including a person entitled to the use or possession of an off-highway vehicle subject to an interest held by another person, reserved or created by agreement and securing payment of performance of an obligation, but the term excludes a lessee under a lease not intended as security.

(8) “Public lands” means lands within the state that are available for public use and that are owned, operated, or managed by a federal, state, county, or municipal governmental entity.

(9) “ROV” means any motorized recreational off-highway vehicle 65 inches or less in width, having a dry weight of 2,000 pounds or less, designed to travel on four or more nonhighway tires, and manufactured for recreational use by one or more persons. The term “ROV” does not include a golf cart as defined in ss. 316.003 and 320.01 or a low-speed vehicle as defined in s. 320.01.

(10) “Two-rider ATV” means any ATV that is specifically designed by the manufacturer for a single operator and one passenger.

History.—s. 57, ch. 2002-295; s. 43, ch. 2005-164; s. 3, ch. 2009-137; s. 2, ch. 2010-198; s. 43, ch. 2010-223; s. 83, ch. 2013-160; s. 4, ch. 2014-187.



317.0004 - Administration of off-highway vehicle titling laws; records.

317.0004 Administration of off-highway vehicle titling laws; records.—

(1) The administration of off-highway vehicle titling laws in this chapter is under the Department of Highway Safety and Motor Vehicles, which shall provide for the issuing, handling, and recording of all off-highway vehicle titling applications and certificates, including the receipt and accounting of off-highway vehicle titling fees. The provisions of chapter 319 are applicable to this chapter, unless otherwise explicitly stated.

(2) The department shall keep records and perform other clerical duties pertaining to off-highway vehicle titling as required.

History.—s. 58, ch. 2002-295; s. 44, ch. 2005-164.



317.0005 - Forms and notices.

317.0005 Forms and notices.—The department shall prescribe and provide suitable forms for applications and other notices and forms necessary to administer the provisions of this chapter.

History.—s. 59, ch. 2002-295; s. 45, ch. 2005-164; s. 26, ch. 2013-18.



317.0006 - Certificate of title required.

317.0006 Certificate of title required.—

(1) Any off-highway vehicle that is purchased by a resident of this state after the effective date of this act or that is owned by a resident and is operated on the public lands of this state must be titled pursuant to this chapter.

(2) A person may not sell, assign, or transfer an off-highway vehicle titled by the state without delivering to the purchaser or transferee a valid certificate of title with an assignment on it showing the transfer of title to the purchaser or transferee. A person may not purchase or otherwise acquire an off-highway vehicle required to be titled without obtaining a certificate of title for the vehicle in his or her name. The purchaser or transferee shall, within 30 days after a change in off-highway vehicle ownership, file an application for a title transfer with the county tax collector. An additional $10 fee shall be charged against a purchaser or transferee who files a title transfer application after the 30-day period. The county tax collector may retain $5 of the additional amount.

(3) A certificate of title is prima facie evidence of the ownership of the off-highway vehicle and is good for the life of the off-highway vehicle so long as the certificate is owned or held by the legal holder. If a titled off-highway vehicle is destroyed or abandoned, the owner, with the consent of any recorded lienholders, shall, within 30 days after the destruction or abandonment, surrender to the department all title documents for cancellation.

(4) The department shall provide labeled places on the title where the seller’s price shall be indicated when an off-highway vehicle is sold and where a selling dealer shall record his or her valid sales tax certificate of registration number.

(5)(a) There shall be a service charge of $4.25 for each application that is handled in connection with the issuance, duplication, or transfer of any certificate of title. There shall be a service charge of $1.25 for each application that is handled in connection with the recording or notation of a lien on an off-highway vehicle that is not in connection with the purchase of such vehicle.

(b) The service charges specified in paragraph (a) shall be collected by the department on any application handled directly from its office. Otherwise, these service charges shall be collected and retained by the tax collector who handles the application.

(c) In addition to the fees provided in paragraph (a), any tax collector may impose an additional service charge of not more than 50 cents on any transaction specified in paragraph (a) when such transaction occurs at any tax collector’s branch office.

History.—s. 60, ch. 2002-295; s. 46, ch. 2005-164.



317.0007 - Application for and issuance of certificate of title.

317.0007 Application for and issuance of certificate of title.—

(1) The owner of an off-highway vehicle that is required to be titled must apply to the county tax collector for a certificate of title. The application must include the true name of the owner, the residence or business address of the owner, and a complete description of the off-highway vehicle. The application must be signed by the owner and must be accompanied by a fee of $29.

(2) The owner must establish proof of ownership by submitting with the application an executed bill of sale, a manufacturer’s statement of origin, an affidavit of ownership for off-highway vehicles purchased before the effective date of this act, or any other document acceptable to the department.

(3) To apply for a certificate of title upon transfer of ownership of an off-highway vehicle, the new owner must surrender to the department the last title document issued for that vehicle. The document must be properly executed. Proper execution includes the previous owner’s signature and certification that the off-highway vehicle to be transferred is debt-free or is subject to a lien. If a lien exists, the previous owner must furnish the new owner, on forms supplied by the department, the names and addresses of all lienholders and the dates of all liens, with a statement from each lienholder that the lienholder has knowledge of and consents to the transfer of title to the new owner.

(4) An application for an initial certificate of title or a title transfer must include payment of the applicable state sales tax or proof of payment of such tax, except for off-highway vehicles purchased or transferred before the effective date of this act.

(5) If the owner submits a complete application and complies with all other requirements of this section, the department shall issue a certificate of title that states that the title is for an off-highway vehicle that is not suitable for highway use. After October 1, 2003, the department shall also issue a copy of the guidebook prepared by the Department of Agriculture and Consumer Services pursuant to s. 261.07.

(6) In addition to a certificate of title, the department may issue a validation sticker to be placed on the off-highway vehicle as proof of the issuance of title required pursuant to s. 317.0006(1). A validation sticker that is lost or destroyed may, upon application, be replaced by the department or county tax collector. The department and county tax collector may charge and deposit the fees established in ss. 320.03(5), 320.031, and 320.04 for all original and replacement decals.

History.—s. 61, ch. 2002-295; s. 47, ch. 2005-164.



317.0008 - Duplicate certificate of title.

317.0008 Duplicate certificate of title.—

(1) The department may issue a duplicate certificate of title upon application by the person entitled to hold such a certificate if the department is satisfied that the original certificate has been lost, destroyed, or mutilated. A fee of $15 shall be charged for issuing a duplicate certificate.

(2) If, following the issuance of an original, duplicate, or corrected certificate of title by the department, the certificate is lost in transit and is not delivered to the addressee, the owner of the off-highway vehicle or the holder of a lien thereon may, within 180 days after the date of issuance of the certificate, apply to the department for reissuance of the certificate. An additional fee may not be charged for reissuance under this subsection.

(3) The department shall implement a system to verify that the application is signed by a person authorized to receive a duplicate certificate of title under this section if the address shown on the application is different from the address shown for the applicant on the records of the department.

History.—s. 62, ch. 2002-295; s. 48, ch. 2005-164.



317.0009 - Manufacturer’s statement of origin to be furnished.

317.0009 Manufacturer’s statement of origin to be furnished.—

(1) Any person selling a new off-highway vehicle in this state must furnish a manufacturer’s statement of origin to the purchaser. The statement, which must be in English or accompanied by an English translation if the vehicle was purchased outside the United States, must be signed and dated by an authorized representative of the manufacturer, indicate the complete name and address of the purchaser, include a complete description of the vehicle, and contain as many assignments as necessary to show title in the name of the purchaser.

(2) It is unlawful for an off-highway vehicle manufacturer, manufacturer’s representative, or dealer to issue a manufacturer’s certificate of origin describing an off-highway vehicle with the knowledge that the description is false or that the off-highway vehicle described does not exist. It is unlawful for any person to obtain or attempt to obtain a certificate of origin with the knowledge that the description is false or that the off-highway vehicle does not exist. Any person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 63, ch. 2002-295.



317.0010 - Disposition of fees.

317.0010 Disposition of fees.—The department shall deposit all funds received under this chapter, less administrative costs of $2 per title transaction, into the Incidental Trust Fund of the Florida Forest Service of the Department of Agriculture and Consumer Services.

History.—s. 64, ch. 2002-295; s. 49, ch. 2005-164; s. 16, ch. 2012-7.



317.0011 - Refusal to issue and authority to cancel a certificate of title.

317.0011 Refusal to issue and authority to cancel a certificate of title.—

(1) If the department finds that an applicant for an off-highway vehicle certificate of title has given a false statement or false or incomplete information in applying for the certificate or has otherwise failed to comply with the applicable provisions pertaining to the application for a certificate, it may refuse to issue the certificate.

(2) If the department finds that an owner or dealer named in an off-highway vehicle certificate of title has given a false statement or false or incomplete information in applying for the certificate or has otherwise failed to comply with the applicable provisions pertaining to the application for a certificate, it may cancel the certificate.

(3) The department may cancel any pending application or any certificate if it finds that any title fee or sales tax pertaining to such application or certificate has not been paid, unless the fee or tax is paid within a reasonable time after the department has given notice.

History.—s. 65, ch. 2002-295.



317.0012 - Crimes relating to certificates of title; penalties.

317.0012 Crimes relating to certificates of title; penalties.—

(1) It is unlawful for any person to procure or attempt to procure a certificate of title or duplicate certificate of title to an off-highway vehicle, or to pass or attempt to pass a certificate of title or duplicate certificate of title to an off-highway vehicle or any assignment thereof, if such person knows or has reason to believe that the vehicle has been stolen. Any person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) It is unlawful for any person, knowingly and with intent to defraud, to have in his or her possession, sell, offer to sell, counterfeit, or supply a blank, forged, fictitious, counterfeit, stolen, or fraudulently or unlawfully obtained certificate of title, duplicate certificate of title, bill of sale, or other indicia of ownership of an off-highway vehicle or to conspire to do any of the foregoing. Any person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) It is unlawful to:

(a) Alter or forge any certificate of title to an off-highway vehicle or any assignment thereof or any cancellation of any lien on an off-highway vehicle.

(b) Retain or use such certificate, assignment, or cancellation knowing that it has been altered or forged.

(c) Use a false or fictitious name, give a false or fictitious address, or make any false statement in any application or affidavit required by this chapter or in a bill of sale or sworn statement of ownership or otherwise commit a fraud in any application.

(d) Knowingly obtain goods, services, credit, or money by means of an invalid, duplicate, fictitious, forged, counterfeit, stolen, or unlawfully obtained certificate of title, bill of sale, or other indicia of ownership of an off-highway vehicle.

(e) Knowingly obtain goods, services, credit, or money by means of a certificate of title to an off-highway vehicle which certificate is required by law to be surrendered to the department.

Any person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A violation of this subsection with respect to any off-highway vehicle makes such off-highway vehicle contraband which may be seized by a law enforcement agency and forfeited under ss. 932.701-932.704.

History.—s. 66, ch. 2002-295; s. 50, ch. 2005-164.



317.0013 - Nonmoving traffic violations.

317.0013 Nonmoving traffic violations.—Any person who fails to comply with any provision of this chapter for which a penalty is not otherwise provided commits a nonmoving traffic violation, punishable as provided in s. 318.18.

History.—s. 67, ch. 2002-295; s. 51, ch. 2005-164.



317.0014 - Certificate of title; issuance in duplicate; delivery; liens and encumbrances.

317.0014 Certificate of title; issuance in duplicate; delivery; liens and encumbrances.—

(1) The department shall assign a number to each certificate of title and shall issue each certificate of title and each corrected certificate in duplicate. The database record shall serve as the duplicate title certificate required in this section. One printed copy may be retained on file by the department.

(2) A duly authorized person shall sign the original certificate of title and each corrected certificate and, if there are no liens or encumbrances on the off-highway vehicle, as shown in the records of the department or as shown in the application, shall deliver the certificate to the applicant or to another person as directed by the applicant or person, agent, or attorney submitting the application. If there are one or more liens or encumbrances on the off-highway vehicle, the certificate shall be delivered by the department to the first lienholder as shown by department records or to the owner as indicated in the notice of lien filed by the first lienholder. If the notice of lien filed by the first lienholder indicates that the certificate should be delivered to the first lienholder, the department shall deliver to the first lienholder, along with the certificate, a form to be subsequently used by the lienholder as a satisfaction. If the notice of lien filed by the first lienholder directs the certificate of title to be delivered to the owner, then, upon delivery of the certificate of title by the department to the owner, the department shall deliver to the first lienholder confirmation of the receipt of the notice of lien and the date the certificate of title was issued to the owner at the owner’s address shown on the notice of lien and a form to be subsequently used by the lienholder as a satisfaction. If the application for certificate shows the name of a first lienholder different from the name of the first lienholder as shown by the records of the department, the certificate may not be issued to any person until after all parties who appear to hold a lien and the applicant for the certificate have been notified of the conflict in writing by the department by certified mail. If the parties do not amicably resolve the conflict within 10 days after the date the notice was mailed, the department shall serve notice in writing by certified mail on all persons appearing to hold liens on that particular vehicle, including the applicant for the certificate, to show cause within 15 days following the date the notice is mailed as to why it should not issue and deliver the certificate to the person indicated in the notice of lien filed by the lienholder whose name appears in the application as the first lienholder without showing any lien or liens as outstanding other than those appearing in the application or those that have been filed subsequent to the filing of the application for the certificate. If, within the 15-day period, any person other than the lienholder shown in the application or a party filing a subsequent lien, in answer to the notice to show cause, appears in person or by a representative, or responds in writing, and files a written statement under oath that his or her lien on that particular vehicle is still outstanding, the department may not issue the certificate to anyone until after the conflict has been settled by the lien claimants involved or by a court of competent jurisdiction. If the conflict is not settled amicably within 10 days after the final date for filing an answer to the notice to show cause, the complaining party shall have 10 days in which to obtain a ruling, or a stay order, from a court of competent jurisdiction. If a ruling or stay order is not issued and served on the department within the 10-day period, it shall issue the certificate showing no liens except those shown in the application or thereafter filed to the original applicant if there are no liens shown in the application and none are thereafter filed, or to the person indicated in the notice of lien filed by the lienholder whose name appears in the application as the first lienholder if there are liens shown in the application or thereafter filed. A duplicate certificate or corrected certificate shall show only the lien or liens as shown in the application and any subsequently filed liens that may be outstanding.

(3) Except as provided in subsection (4), the certificate of title shall be retained by the first lienholder or the owner as indicated in the notice of lien filed by the first lienholder. If the first lienholder is in possession of the certificate, the first lienholder is entitled to retain the certificate until the first lien is satisfied.

(4) If the owner of the vehicle, as shown on the title certificate, desires to place a second or subsequent lien or encumbrance against the vehicle when the title certificate is in the possession of the first lienholder, the owner shall send a written request to the first lienholder by certified mail, and the first lienholder shall forward the certificate to the department for endorsement. If the title certificate is in the possession of the owner, the owner shall forward the certificate to the department for endorsement. The department shall return the certificate to either the first lienholder or to the owner, as indicated in the notice of lien filed by the first lienholder, after endorsing the second or subsequent lien on the certificate and on the duplicate. If the first lienholder or owner fails, neglects, or refuses to forward the certificate of title to the department within 10 days after the date of the owner’s request, the department, on the written request of the subsequent lienholder or an assignee of the lien, shall demand of the first lienholder the return of the certificate for the notation of the second or subsequent lien or encumbrance.

(5)(a) Upon satisfaction of any first lien or encumbrance recorded by the department, the owner of the vehicle, as shown on the title certificate, or the person satisfying the lien is entitled to demand and receive from the lienholder a satisfaction of the lien. If the lienholder, upon satisfaction of the lien and upon demand, fails or refuses to furnish a satisfaction of the lien within 30 days after demand, he or she is liable for all costs, damages, and expenses, including reasonable attorney’s fees, lawfully incurred by the titled owner or person satisfying the lien in any suit brought in this state for cancellation of the lien. The lienholder receiving final payment as defined in s. 674.215 shall mail or otherwise deliver a lien satisfaction and the certificate of title indicating the satisfaction within 10 working days after receipt of final payment or notify the person satisfying the lien that the title is not available within 10 working days after receipt of final payment. If the lienholder is unable to provide the certificate of title and notifies the person of such, the lienholder shall provide a lien satisfaction and is responsible for the cost of a duplicate title, including expedited title charges as provided in s. 317.0016. This paragraph does not apply to electronic transactions under subsection (8).

(b) Following satisfaction of a lien, the lienholder shall enter a satisfaction thereof in the space provided on the face of the certificate of title. If the certificate of title was retained by the owner, the owner shall, within 5 days after satisfaction of the lien, deliver the certificate of title to the lienholder and the lienholder shall enter a satisfaction thereof in the space provided on the face of the certificate of title. If no subsequent liens are shown on the certificate of title, the certificate shall be delivered by the lienholder to the person satisfying the lien or encumbrance and an executed satisfaction on a form provided by the department shall be forwarded to the department by the lienholder within 10 days after satisfaction of the lien.

(c) If the certificate of title shows a subsequent lien not then being discharged, an executed satisfaction of the first lien shall be delivered by the lienholder to the person satisfying the lien and the certificate of title showing satisfaction of the first lien shall be forwarded by the lienholder to the department within 10 days after satisfaction of the lien.

(d) If, upon receipt of a title certificate showing satisfaction of the first lien, the department determines from its records that there are no subsequent liens or encumbrances upon the vehicle, the department shall forward to the owner, as shown on the face of the title, a corrected certificate showing no liens or encumbrances. If there is a subsequent lien not being discharged, the certificate of title shall be reissued showing the second or subsequent lienholder as the first lienholder and shall be delivered to either the new first lienholder or to the owner as indicated in the notice of lien filed by the new first lienholder. If the certificate of title is to be retained by the first lienholder on the reissued certificate, the first lienholder is entitled to retain the certificate of title except as provided in subsection (4) until his or her lien is satisfied. Upon satisfaction of the lien, the lienholder is subject to the procedures required of a first lienholder by subsection (4) and this subsection.

(6) When the original certificate of title cannot be returned to the department by the lienholder and evidence satisfactory to the department is produced that all liens or encumbrances have been satisfied, upon application by the owner for a duplicate copy of the certificate upon the form prescribed by the department, accompanied by the fee prescribed in this chapter, a duplicate copy of the certificate of title, without statement of liens or encumbrances, shall be issued by the department and delivered to the owner.

(7) Any person who fails, within 10 days after receipt of a demand by the department by certified mail, to return a certificate of title to the department as required by subsection (4) or who, upon satisfaction of a lien, fails within 10 days after receipt of such demand to forward the appropriate document to the department as required by paragraph (5)(b) or paragraph (5)(c) commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(8) Notwithstanding any requirements in this section or in s. 319.27 indicating that a lien on a vehicle shall be noted on the face of the Florida certificate of title, if there are one or more liens or encumbrances on the off-highway vehicle, the department may electronically transmit the lien to the first lienholder and notify the first lienholder of any additional liens. Subsequent lien satisfactions may be electronically transmitted to the department and must include the name and address of the person or entity satisfying the lien. When electronic transmission of liens and lien satisfactions are used, the issuance of a certificate of title may be waived until the last lien is satisfied and a clear certificate of title is issued to the owner of the vehicle.

(9) In sending any notice, the department is required to use only the last known address, as shown by its records.

History.—s. 52, ch. 2005-164.



317.0015 - Application of law.

317.0015 Application of law.—Sections 319.235, 319.241, 319.25, 319.27, 319.28, and 319.40 apply to all off-highway vehicles that are required to be titled under this chapter.

History.—s. 53, ch. 2005-164.



317.0016 - Expedited service; applications; fees.

317.0016 Expedited service; applications; fees.—The department shall provide, through its agents and for use by the public, expedited service on title transfers, title issuances, duplicate titles, and recordation of liens. A fee of $7 shall be charged for this service, which is in addition to the fees imposed by ss. 317.0007 and 317.0008, and $3.50 of this fee shall be retained by the processing agency. All remaining fees shall be deposited in the Incidental Trust Fund of the Florida Forest Service of the Department of Agriculture and Consumer Services. Application for expedited service may be made by mail or in person. The department shall issue each title applied for pursuant to this section within 5 working days after receipt of the application except for an application for a duplicate title certificate covered by s. 317.0008(3), in which case the title must be issued within 5 working days after compliance with the department’s verification requirements.

History.—s. 54, ch. 2005-164; s. 17, ch. 2012-7; s. 18, ch. 2013-160.



317.0017 - Offenses involving vehicle identification numbers, applications, certificates, papers; penalty.

317.0017 Offenses involving vehicle identification numbers, applications, certificates, papers; penalty.—

(1) A person may not:

(a) Alter or forge any certificate of title to an off-highway vehicle or any assignment thereof or any cancellation of any lien on an off-highway vehicle.

(b) Retain or use such certificate, assignment, or cancellation knowing that it has been altered or forged.

(c) Procure or attempt to procure a certificate of title to an off-highway vehicle, or pass or attempt to pass a certificate of title or any assignment thereof to an off-highway vehicle, knowing or having reason to believe that the off-highway vehicle has been stolen.

(d) Possess, sell or offer for sale, conceal, or dispose of in this state an off-highway vehicle, or major component part thereof, on which any motor number or vehicle identification number affixed by the manufacturer or by a state agency has been destroyed, removed, covered, altered, or defaced, with knowledge of such destruction, removal, covering, alteration, or defacement, except as provided in s. 319.30(4).

(e) Use a false or fictitious name, give a false or fictitious address, or make any false statement in any application or affidavit required under this chapter or in a bill of sale or sworn statement of ownership or otherwise commit a fraud in any application.

(2) A person may not knowingly obtain goods, services, credit, or money by means of an invalid, duplicate, fictitious, forged, counterfeit, stolen, or unlawfully obtained certificate of title, registration, bill of sale, or other indicia of ownership of an off-highway vehicle.

(3) A person may not knowingly obtain goods, services, credit, or money by means of a certificate of title to an off-highway vehicle, which certificate is required by law to be surrendered to the department.

(4) A person may not knowingly and with intent to defraud have in his or her possession, sell, offer to sell, counterfeit, or supply a blank, forged, fictitious, counterfeit, stolen, or fraudulently or unlawfully obtained certificate of title, bill of sale, or other indicia of ownership of an off-highway vehicle or conspire to do any of the foregoing.

(5) A person, firm, or corporation may not knowingly possess, manufacture, sell or exchange, offer to sell or exchange, supply in blank, or give away any counterfeit manufacturer’s or state-assigned identification number plates or serial plates or any decal used for the purpose of identifying an off-highway vehicle. An officer, agent, or employee of any person, firm, or corporation, or any person may not authorize, direct, aid in exchange, or give away, or conspire to authorize, direct, aid in exchange, or give away, such counterfeit manufacturer’s or state-assigned identification number plates or serial plates or any decal. However, this subsection does not apply to any approved replacement manufacturer’s or state-assigned identification number plates or serial plates or any decal issued by the department or any state.

(6) A person who violates any provision of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Any off-highway vehicle used in violation of this section constitutes contraband that may be seized by a law enforcement agency and that is subject to forfeiture proceedings pursuant to ss. 932.701-932.704. This section is not exclusive of any other penalties prescribed by any existing or future laws for the larceny or unauthorized taking of off-highway vehicles, but is supplementary thereto.

History.—s. 55, ch. 2005-164.



317.0018 - Transfer without delivery of certificate; operation or use without certificate; failure to surrender; other violations.

317.0018 Transfer without delivery of certificate; operation or use without certificate; failure to surrender; other violations.—Except as otherwise provided in this chapter, any person who:

(1) Purports to sell or transfer an off-highway vehicle without delivering to the purchaser or transferee of the vehicle a certificate of title to the vehicle duly assigned to the purchaser as provided in this chapter;

(2) Operates or uses in this state an off-highway vehicle for which a certificate of title is required without the certificate having been obtained in accordance with this chapter, or upon which the certificate of title has been canceled;

(3) Fails to surrender a certificate of title upon cancellation of the certificate by the department and notice thereof as prescribed in this chapter;

(4) Fails to surrender the certificate of title to the department as provided in this chapter in the case of the destruction, dismantling, or change of an off-highway vehicle in such respect that it is not the off-highway vehicle described in the certificate of title; or

(5) Violates any other provision of this chapter or a lawful rule adopted pursuant to this chapter;

shall be fined not more than $500 or imprisoned for not more than 6 months, or both, for each offense, unless otherwise specified.

History.—s. 56, ch. 2005-164.






Chapter 318 - DISPOSITION OF TRAFFIC INFRACTIONS

318.11 - Short title.

318.11 Short title.—This chapter may be known and cited as the “Florida Uniform Disposition of Traffic Infractions Act.”

History.—s. 1, ch. 74-377.



318.12 - Purpose.

318.12 Purpose.—It is the legislative intent in the adoption of this chapter to decriminalize certain violations of chapter 316, the Florida Uniform Traffic Control Law; chapter 320, Motor Vehicle Licenses; chapter 322, Driver Licenses; chapter 338, Limited Access and Toll Facilities; and chapter 1006, Support of Learning, thereby facilitating the implementation of a more uniform and expeditious system for the disposition of traffic infractions.

History.—s. 1, ch. 74-377; s. 1, ch. 79-27; s. 21, ch. 83-215; s. 13, ch. 84-359; s. 247, ch. 99-248; s. 962, ch. 2002-387; s. 86, ch. 2012-174.



318.121 - Preemption of additional fees, fines, surcharges, and costs.

318.121 Preemption of additional fees, fines, surcharges, and costs.—Notwithstanding any general or special law, or municipal or county ordinance, additional fees, fines, surcharges, or costs other than the court costs and surcharges assessed under s. 318.18(11), (13), (18), (19), and (22) may not be added to the civil traffic penalties assessed under this chapter.

History.—s. 42, ch. 96-350; s. 14, ch. 97-225; s. 47, ch. 2005-236; s. 30, ch. 2008-111; s. 10, ch. 2009-61; s. 7, ch. 2013-160.



318.1215 - Dori Slosberg Driver Education Safety Act.

318.1215 Dori Slosberg Driver Education Safety Act.—Notwithstanding the provisions of s. 318.121, a board of county commissioners may require, by ordinance, that the clerk of the court collect an additional $5 with each civil traffic penalty, which shall be used to fund driver education programs in public and nonpublic schools. The ordinance shall provide for the board of county commissioners to administer the funds, which shall be used for enhancement, and not replacement, of driver education program funds. The funds shall be used for direct educational expenses and shall not be used for administration. Each driver education program receiving funds pursuant to this section shall require that a minimum of 30 percent of a student’s time in the program be behind-the-wheel training. This section may be cited as the “Dori Slosberg Driver Education Safety Act.”

History.—s. 98, ch. 2002-20; s. 10, ch. 2005-164; s. 49, ch. 2006-290.



318.13 - Definitions.

318.13 Definitions.—The following words and phrases, when used in this chapter, shall have the meanings respectively ascribed to them in this section, except where the context otherwise requires:

(1) “Department” means Department of Highway Safety and Motor Vehicles, defined in s. 20.24, or the appropriate division thereof.

(2) “Suspension” means that a licensee’s privilege to drive a motor vehicle is temporarily withdrawn.

(3) “Infraction” means a noncriminal violation that may require community service hours under s. 316.027(4), but is not punishable by incarceration and for which there is no right to a trial by jury or a right to court-appointed counsel.

(4) “Official” means any judge authorized by law to preside over a court or hearing adjudicating traffic infractions.

(5) “Officer” means any law enforcement officer charged with and acting under his or her authority to arrest persons suspected of, or known to be, violating statutes or ordinances regulating traffic or the operation or equipment of vehicles. “Officer” includes any individual employed by a sheriff’s department or the police department of a chartered municipality who is acting as a traffic infraction enforcement officer as provided in s. 316.640.

History.—s. 1, ch. 74-377; s. 1, ch. 76-183; s. 1, ch. 77-119; s. 12, ch. 94-306; s. 907, ch. 95-148; s. 93, ch. 99-13; s. 248, ch. 99-248.



318.14 - Noncriminal traffic infractions; exception; procedures.

318.14 Noncriminal traffic infractions; exception; procedures.—

(1) Except as provided in ss. 318.17 and 320.07(3)(c), any person cited for a violation of chapter 316, s. 320.0605, s. 320.07(3)(a) or (b), s. 322.065, s. 322.15(1), s. 322.16(2) or (3), s. 322.1615, s. 322.19, or s. 1006.66(3) is charged with a noncriminal infraction and must be cited for such an infraction and cited to appear before an official. If another person dies as a result of the noncriminal infraction, the person cited may be required to perform 120 community service hours under s. 316.027(4), in addition to any other penalties.

(2) Except as provided in ss. 316.1001(2) and 316.0083, any person cited for a violation requiring a mandatory hearing listed in s. 318.19 or any other criminal traffic violation listed in chapter 316 must sign and accept a citation indicating a promise to appear. The officer may indicate on the traffic citation the time and location of the scheduled hearing and must indicate the applicable civil penalty established in s. 318.18. For all other infractions under this section, except for infractions under s. 316.1001, the officer must certify by electronic, electronic facsimile, or written signature that the citation was delivered to the person cited. This certification is prima facie evidence that the person cited was served with the citation.

(3) Any person who willfully refuses to accept and sign a summons as provided in subsection (2) commits a misdemeanor of the second degree.

(4)(a) Except as provided in subsection (12), any person charged with a noncriminal infraction under this section who does not elect to appear shall, within 30 days after the date of issuance of the citation:

1. Pay the civil penalty and delinquent fee, if applicable, either by mail or in person; or

2. Enter into a payment plan in accordance with s. 28.246 with the clerk of the court to pay the civil penalty and delinquent fee, if applicable.

(b) If the person cited follows the procedures in paragraph (a), he or she shall be deemed to have admitted the infraction and to have waived his or her right to a hearing on the issue of commission of the infraction. Such admission shall not be used as evidence in any other proceedings. Any person who is cited for a violation of s. 320.0605 or s. 322.15(1), or subject to a penalty under s. 320.07(3)(a) or (b) or s. 322.065, and who makes an election under this subsection shall submit proof of compliance with the applicable section to the clerk of the court. For the purposes of this subsection, proof of compliance consists of a valid driver license or a valid registration certificate.

(5) Any person electing to appear before the designated official or who is required so to appear shall be deemed to have waived his or her right to the civil penalty provisions of s. 318.18. The official, after a hearing, shall make a determination as to whether an infraction has been committed. If the commission of an infraction has been proven, the official may impose a civil penalty not to exceed $500, except that in cases involving unlawful speed in a school zone or involving unlawful speed in a construction zone, the civil penalty may not exceed $1,000; or require attendance at a driver improvement school, or both. If the person is required to appear before the designated official pursuant to s. 318.19(1) and is found to have committed the infraction, the designated official shall impose a civil penalty of $1,000 in addition to any other penalties and the person’s driver license shall be suspended for 6 months. If the person is required to appear before the designated official pursuant to s. 318.19(2) and is found to have committed the infraction, the designated official shall impose a civil penalty of $500 in addition to any other penalties and the person’s driver license shall be suspended for 3 months. If the official determines that no infraction has been committed, no costs or penalties shall be imposed and any costs or penalties that have been paid shall be returned. Moneys received from the mandatory civil penalties imposed pursuant to this subsection upon persons required to appear before a designated official pursuant to s. 318.19(1) or (2) shall be remitted to the Department of Revenue and deposited into the Department of Health Emergency Medical Services Trust Fund to provide financial support to certified trauma centers to assure the availability and accessibility of trauma services throughout the state. Funds deposited into the Emergency Medical Services Trust Fund under this section shall be allocated as follows:

(a) Fifty percent shall be allocated equally among all Level I, Level II, and pediatric trauma centers in recognition of readiness costs for maintaining trauma services.

(b) Fifty percent shall be allocated among Level I, Level II, and pediatric trauma centers based on each center’s relative volume of trauma cases as reported in the Department of Health Trauma Registry.

(6) The commission of a charged infraction at a hearing under this chapter must be proved beyond a reasonable doubt.

(7)(a) The official having jurisdiction over the infraction shall certify to the department within 10 days after payment of the civil penalty that the defendant has admitted to the infraction. If the charge results in a hearing, the official having jurisdiction shall certify to the department the final disposition within 10 days after the hearing. All dispositions returned to the county requiring a correction shall be resubmitted to the department within 10 days after the notification of the error.

(b) If the official having jurisdiction over the traffic infraction submits the final disposition to the department more than 180 days after the final hearing or after payment of the civil penalty, the department may modify any resulting suspension or revocation action to begin as if the citation were reported in a timely manner.

(8) When a report of a determination or admission of an infraction is received by the department, it shall proceed to enter the proper number of points on the licensee’s driving record in accordance with s. 322.27.

(9) Any person who does not hold a commercial driver license or commercial learner’s permit and who is cited while driving a noncommercial motor vehicle for an infraction under this section other than a violation of s. 316.183(2), s. 316.187, or s. 316.189 when the driver exceeds the posted limit by 30 miles per hour or more, s. 320.0605, s. 320.07(3)(a) or (b), s. 322.065, s. 322.15(1), s. 322.61, or s. 322.62 may, in lieu of a court appearance, elect to attend in the location of his or her choice within this state a basic driver improvement course approved by the Department of Highway Safety and Motor Vehicles. In such a case, adjudication must be withheld and points, as provided by s. 322.27, may not be assessed. However, a person may not make an election under this subsection if the person has made an election under this subsection in the preceding 12 months. A person may not make more than five elections within his or her lifetime under this subsection. The requirement for community service under s. 318.18(8) is not waived by a plea of nolo contendere or by the withholding of adjudication of guilt by a court. If a person makes an election to attend a basic driver improvement course under this subsection, 18 percent of the civil penalty imposed under s. 318.18(3) shall be deposited in the State Courts Revenue Trust Fund; however, that portion is not revenue for purposes of s. 28.36 and may not be used in establishing the budget of the clerk of the court under that section or s. 28.35.

(10)(a) Any person who does not hold a commercial driver license or commercial learner’s permit and who is cited while driving a noncommercial motor vehicle for an offense listed under this subsection may, in lieu of payment of fine or court appearance, elect to enter a plea of nolo contendere and provide proof of compliance to the clerk of the court, designated official, or authorized operator of a traffic violations bureau. In such case, adjudication shall be withheld; however, a person may not make an election under this subsection if the person has made an election under this subsection in the preceding 12 months. A person may not make more than three elections under this subsection. This subsection applies to the following offenses:

1. Operating a motor vehicle without a valid driver license in violation of s. 322.03, s. 322.065, or s. 322.15(1), or operating a motor vehicle with a license that has been suspended for failure to appear, failure to pay civil penalty, or failure to attend a driver improvement course pursuant to s. 322.291.

2. Operating a motor vehicle without a valid registration in violation of s. 320.0605, s. 320.07, or s. 320.131.

3. Operating a motor vehicle in violation of s. 316.646.

4. Operating a motor vehicle with a license that has been suspended under s. 61.13016 or s. 322.245 for failure to pay child support or for failure to pay any other financial obligation as provided in s. 322.245; however, this subparagraph does not apply if the license has been suspended pursuant to s. 322.245(1).

5. Operating a motor vehicle with a license that has been suspended under s. 322.091 for failure to meet school attendance requirements.

(b) Any person cited for an offense listed in this subsection shall present proof of compliance before the scheduled court appearance date. For the purposes of this subsection, proof of compliance shall consist of a valid, renewed, or reinstated driver license or registration certificate and proper proof of maintenance of security as required by s. 316.646. Notwithstanding waiver of fine, any person establishing proof of compliance shall be assessed court costs of $25, except that a person charged with violation of s. 316.646(1)-(3) may be assessed court costs of $8. One dollar of such costs shall be remitted to the Department of Revenue for deposit into the Child Welfare Training Trust Fund of the Department of Children and Families. One dollar of such costs shall be distributed to the Department of Juvenile Justice for deposit into the Juvenile Justice Training Trust Fund. Fourteen dollars of such costs shall be distributed to the municipality and $9 shall be deposited by the clerk of the court into the fine and forfeiture fund established pursuant to s. 142.01, if the offense was committed within the municipality. If the offense was committed in an unincorporated area of a county or if the citation was for a violation of s. 316.646(1)-(3), the entire amount shall be deposited by the clerk of the court into the fine and forfeiture fund established pursuant to s. 142.01, except for the moneys to be deposited into the Child Welfare Training Trust Fund and the Juvenile Justice Training Trust Fund. This subsection does not authorize the operation of a vehicle without a valid driver license, without a valid vehicle tag and registration, or without the maintenance of required security.

(11) If adjudication is withheld for any person charged or cited under this section, such action is not a conviction.

(12) Any person cited for a violation of s. 316.1001 may, in lieu of making an election as set forth in subsection (4), elect to pay a fine of $25, or such other amount as imposed by the governmental entity owning the applicable toll facility, plus the amount of the unpaid toll that is shown on the traffic citation directly to the governmental entity that issued the citation, or on whose behalf the citation was issued, within 30 days after the date of issuance of the citation. Any person cited for a violation of s. 316.1001 who does not elect to pay the fine imposed by the governmental entity owning the applicable toll facility plus the amount of the unpaid toll that is shown on the traffic citation directly to the governmental entity that issued the citation, or on whose behalf the citation was issued, as described in this subsection shall have an additional 45 days after the date of the issuance of the citation in which to request a court hearing or to pay the civil penalty and delinquent fee, if applicable, as provided in s. 318.18(7), either by mail or in person, in accordance with subsection (4).

(13)(a) A person cited for a violation of s. 316.1926 shall, in addition to any other requirements provided in this section, pay a fine of $1,000. This fine is in lieu of the fine required under s. 318.18(3)(b), if the person was cited for violation of s. 316.1926(2).

(b) A person cited for a second violation of s. 316.1926 shall, in addition to any other requirements provided in this section, pay a fine of $2,500. This fine is in lieu of the fine required under s. 318.18(3)(b), if the person was cited for violation of s. 316.1926(2). In addition, the court shall revoke the person’s authorization and privilege to operate a motor vehicle for a period of 1 year and order the person to surrender his or her driver license.

(c) A person cited for a third violation of s. 316.1926 commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Upon conviction, the court shall impose a fine of $5,000, revoke the person’s authorization and privilege to operate a motor vehicle for a period of 10 years, and order the person to surrender his or her driver license.

History.—s. 1, ch. 74-377; s. 2, ch. 79-27; s. 194, ch. 81-259; s. 7, ch. 82-97; s. 22, ch. 83-215; s. 268, ch. 84-309; s. 14, ch. 84-359; s. 59, ch. 85-180; s. 2, ch. 85-250; s. 1, ch. 86-12; s. 5, ch. 86-154; s. 2, ch. 86-182; ss. 1, 3, ch. 86-185; s. 1, ch. 87-108; s. 1, ch. 88-50; s. 53, ch. 89-282; s. 2, ch. 90-230; ss. 1, 6, ch. 91-200; ss. 1, 5, ch. 92-195; s. 19, ch. 93-164; ss. 13, 36, ch. 94-306; s. 908, ch. 95-148; s. 58, ch. 95-267; s. 2, ch. 95-326; s. 7, ch. 96-200; s. 43, ch. 96-350; s. 8, ch. 96-414; s. 46, ch. 97-300; s. 58, ch. 99-8; s. 94, ch. 99-13; ss. 7, 249, ch. 99-248; s. 27, ch. 2001-122; s. 963, ch. 2002-387; s. 27, ch. 2003-1; s. 21, ch. 2003-286; s. 58, ch. 2004-265; ss. 11, 57, ch. 2005-164; s. 20, ch. 2006-290; s. 5, ch. 2006-296; s. 20, ch. 2007-196; s. 31, ch. 2008-111; s. 3, ch. 2008-117; s. 14, ch. 2008-176; s. 1, ch. 2009-6; s. 11, ch. 2010-80; s. 1, ch. 2010-107; s. 2, ch. 2010-161; s. 4, ch. 2010-198; s. 12, ch. 2010-223; s. 10, ch. 2012-128; s. 16, ch. 2012-181; s. 19, ch. 2013-160; s. 54, ch. 2014-17; s. 57, ch. 2014-19.



318.143 - Sanctions for infractions by minors.

318.143 Sanctions for infractions by minors.—

(1) If the court finds that a minor has committed a violation of any of the provisions of chapter 316, the court may also impose one or more of the following sanctions:

(a) The court may reprimand or counsel the minor and his or her parents or guardian.

(b) The court may require the minor to attend, for a reasonable period, a traffic school conducted by a public authority.

(c) The court may order the minor to remit to the general fund of the local governmental body a sum not exceeding the maximum fine applicable to an adult for a like offense.

(d) The court may order the minor to participate in public service or a community work project for a minimum number of hours. A minor who participates in such a work program is considered an employee of the state for the purposes of chapter 440.

(e) The court may impose a curfew or other restriction on the liberty of the minor for a period not to exceed 6 months.

(f) The court may require the minor and his or her parents or guardians to participate in a registered youthful driver monitoring service as described in s. 318.1435.

(2) Failure to comply with one or more of the sanctions imposed by the court constitutes contempt of court. Upon a finding by the court, after notice and a hearing, that a minor is in contempt of court for failure to comply with court-ordered sanctions, the court may:

(a) For a first offense, order the minor to serve up to 5 days in a staff-secure shelter as defined in chapter 984 or, if space in a staff-secure shelter is unavailable, in a secure juvenile detention center.

(b) For a second or subsequent offense, the court may order a minor to serve up to 15 days in a staff-secure shelter or, if space in a staff-secure shelter is unavailable, in a secure juvenile detention center.

(3) Except for a conviction of a violation of s. 316.027, a minor may not be imprisoned in an adult detention facility. If a minor is imprisoned for a violation of s. 316.027, the minor may not be placed in the same cell as an adult. The receiving facility must have adequate staff to supervise and monitor the minor’s activities at all times. This subsection does not prohibit placing two or more minors in the same cell.

(4) For the first conviction for a violation of s. 316.193, the court may order the Department of Highway Safety and Motor Vehicles to revoke the minor’s driver license until the minor is 18 years of age. For a second or subsequent conviction for such a violation, the court may order the Department of Highway Safety and Motor Vehicles to revoke the minor’s driver license until the minor is 21 years of age.

(5) A minor who is arrested for a violation of s. 316.193 may be released from custody as soon as:

(a) The minor is no longer under the influence of alcoholic beverages, of any chemical substance set forth in s. 877.111, or of any substance controlled under chapter 893, and is not affected to the extent that his or her normal faculties are impaired;

(b) The minor’s blood-alcohol level is less than 0.05 percent; or

(c) Six hours have elapsed after the minor’s arrest.

History.—s. 45, ch. 96-350; s. 28, ch. 98-280; s. 21, ch. 2006-290; s. 49, ch. 2014-162.



318.1435 - Youthful driver monitoring services.

318.1435 Youthful driver monitoring services.—

(1) As used in this section, the term “youthful driver monitoring service” means an entity that enables parents or guardians to monitor the driving performance of their minor children. The service may provide monitoring by posting on a vehicle a placard that shows a toll-free telephone number and a unique identifying number and includes a request to members of the public to call the toll-free telephone number to report inappropriate driving practices. The service shall enter into a contract with the parents or guardians under which the service shall timely forward to the parents or guardians all reports of inappropriate driving practices by the minor child.

(2) A youthful driver monitoring service may register with the Department of Highway Safety and Motor Vehicles. The registration must consist of a narrative description of the services offered by the youthful driver monitoring service, the name of the manager in charge of the service, the address of the service, and the telephone number of the service. Registration under this subsection remains valid indefinitely, but it is the responsibility of the youthful driver monitoring service to timely file a revised registration statement to reflect any changes in the required information. If the department determines that the youthful driver monitoring service is not providing the services described in the narrative statement, the department may suspend the registration; however, the department must reinstate the registration when the service files a revised statement that reflects its actual practices.

History.—s. 22, ch. 2006-290.



318.1451 - Driver improvement schools.

318.1451 Driver improvement schools.—

(1) The department shall approve and regulate the courses of all driver improvement schools, as the courses relate to ss. 318.14(9), 322.0261, and 322.291, including courses that use technology as a delivery method.

(2)(a) In determining whether to approve the courses referenced in this section, the department shall consider course content designed to promote safety, driver awareness, crash avoidance techniques, and other factors or criteria to improve driver performance from a safety viewpoint, including promoting motorcyclist, bicyclist, and pedestrian safety and risk factors resulting from driver attitude and irresponsible driver behaviors, such as speeding, running red lights and stop signs, and using electronic devices while driving. Initial approval of the courses shall also be based on the department’s review of all course materials, course presentation to the department by the provider, and the provider’s plan for effective oversight of the course by those who deliver the course in the state. New courses shall be provisionally approved and limited to the judicial circuit originally approved for pilot testing until the course is fully approved by the department for statewide delivery.

(b) In determining whether to approve courses of driver improvement schools that use technology as the delivery method as the courses relate to ss. 318.14(9) and 322.0261, the department shall consider only those courses submitted by a person, business, or entity which have approval for statewide delivery.

(3) The department shall not accept proof of attendance of courses from persons who attend those schools that do not teach an approved course.

(4) In addition to a regular course fee, an assessment fee in the amount of $2.50 shall be collected by the school from each person who elects to attend a course, as it relates to ss. 318.14(9), 322.0261, 322.291, and 627.06501. The course provider must remit the $2.50 assessment fee to the department for deposit into the Highway Safety Operating Trust Fund in order to receive unique course completion certificate numbers for course participants. The assessment fee will be used to administer this program and to fund the general operations of the department.

(5)(a) The department is authorized to maintain the information and records necessary to administer its duties and responsibilities for driver improvement courses. Course providers are required to maintain all records related to the conduct of their approved courses for 5 years and allow the department to inspect course records as necessary. Records may be maintained in an electronic format. If such information is a public record as defined in chapter 119, it shall be made available to the public upon request pursuant to s. 119.07(1).

(b) The department or court may prepare a traffic school reference guide which lists the benefits of attending a driver improvement school and contains the names of the fully approved course providers with a single telephone number for each provider as furnished by the provider.

(6) The department shall adopt rules establishing and maintaining policies and procedures to implement the requirements of this section. These policies and procedures may include, but shall not be limited to, the following:

(a) Effectiveness studies.—The department shall conduct effectiveness studies on each type of driver improvement course pertaining to ss. 318.14(9), 322.0261, and 322.291 on a recurring 5-year basis, including in the study process the consequence of failed studies.

(b) Required updates.—The department may require that courses approved under this section be updated at the department’s request. Failure of a course provider to update the course under this section shall result in the suspension of the course approval until the course is updated and approved by the department.

(c) Course conduct.—The department shall require that the approved course providers ensure their driver improvement schools are conducting the approved course fully and to the required time limit and content requirements.

(d) Course content.—The department shall set and modify course content requirements to keep current with laws and safety information. Course content includes all items used in the conduct of the course.

(e) Course duration.—The department shall set the duration of all course types.

(f) Submission of records.—The department shall require that all course providers submit course completion information to the department through the department’s Driver Improvement Certificate Issuance System within 5 days.

(g) Sanctions.—The department shall develop the criteria to sanction a course provider for any violation of this section or any other law that pertains to the approval and use of driver improvement courses.

(h) Miscellaneous requirements.—The department shall require that all course providers:

1. Disclose all fees associated with courses offered by the provider and associated driver improvement schools and not charge any fees that are not disclosed during registration.

2. Provide proof of ownership, copyright, or written permission from the course owner to use the course in this state.

3. Ensure that any course that is offered in a classroom setting, by the provider or a school authorized by the provider to teach the course, is offered at locations that are free from distractions and reasonably accessible to most applicants.

4. Issue a certificate to persons who successfully complete the course.

History.—ss. 2, 6, ch. 91-200; ss. 2, 5, ch. 92-195; s. 61, ch. 93-120; s. 37, ch. 94-306; s. 3, ch. 95-326; s. 2, ch. 97-178; s. 14, ch. 99-5; s. 6, ch. 99-234; ss. 78, 250, ch. 99-248; s. 19, ch. 2000-313; s. 5, ch. 2002-235; s. 20, ch. 2013-160; s. 55, ch. 2014-17.



318.15 - Failure to comply with civil penalty or to appear; penalty.

318.15 Failure to comply with civil penalty or to appear; penalty.—

(1)(a) If a person fails to comply with the civil penalties provided in s. 318.18 within the time period specified in s. 318.14(4), fails to enter into or comply with the terms of a penalty payment plan with the clerk of the court in accordance with ss. 318.14 and 28.246, fails to attend driver improvement school, or fails to appear at a scheduled hearing, the clerk of the court shall notify the Department of Highway Safety and Motor Vehicles of such failure within 10 days after such failure. Upon receipt of such notice, the department shall immediately issue an order suspending the driver license and privilege to drive of such person effective 20 days after the date the order of suspension is mailed in accordance with s. 322.251(1), (2), and (6). Any such suspension of the driving privilege which has not been reinstated, including a similar suspension imposed outside Florida, shall remain on the records of the department for a period of 7 years from the date imposed and shall be removed from the records after the expiration of 7 years from the date it is imposed. The department may not accept the resubmission of such suspension.

(b) However, a person who elects to attend driver improvement school and has paid the civil penalty as provided in s. 318.14(9), but who subsequently fails to attend the driver improvement school within the time specified by the court shall be deemed to have admitted the infraction and shall be adjudicated guilty. In such a case in which there was an 18-percent reduction pursuant to s. 318.14(9) as it existed before February 1, 2009, the person must pay the clerk of the court that amount and a processing fee of up to $18, after which no additional penalties, court costs, or surcharges shall be imposed for the violation. In all other such cases, the person must pay the clerk a processing fee of up to $18, after which no additional penalties, court costs, or surcharges shall be imposed for the violation. The clerk of the court shall notify the department of the person’s failure to attend driver improvement school and points shall be assessed pursuant to s. 322.27.

(c) A person who is charged with a traffic infraction may request a hearing within 180 days after the date upon which the violation occurred, regardless of any action taken by the court or the department to suspend the person’s driving privilege, and, upon request, the clerk must set the case for hearing. The person shall be given a form for requesting that his or her driving privilege be reinstated. If the 180th day after the date upon which the violation occurred is a Saturday, Sunday, or legal holiday, the person who is charged must request a hearing within 177 days after the date upon which the violation occurred; however, the court may grant a request for a hearing made more than 180 days after the date upon which the violation occurred. This paragraph does not affect the assessment of late fees as otherwise provided in this chapter.

(2) After the suspension of a person’s driver license and privilege to drive under subsection (1), the license and privilege may not be reinstated until the person complies with the terms of a periodic payment plan or a revised payment plan with the clerk of the court pursuant to ss. 318.14 and 28.246 or with all obligations and penalties imposed under s. 318.18 and presents to a driver license office a certificate of compliance issued by the court, together with a nonrefundable service charge of $60 imposed under s. 322.29, or presents a certificate of compliance and pays the service charge to the clerk of the court or a driver licensing agent authorized under s. 322.135 clearing such suspension. Of the charge collected, $22.50 shall be remitted to the Department of Revenue to be deposited into the Highway Safety Operating Trust Fund. Such person must also be in compliance with requirements of chapter 322 before reinstatement.

(3) The clerk shall notify the department of persons who were mailed a notice of violation of s. 316.074(1) or s. 316.075(1)(c)1. pursuant to s. 316.0083 and who failed to enter into, or comply with the terms of, a penalty payment plan, or order with the clerk to the local hearing officer or failed to appear at a scheduled hearing within 10 days after such failure, and shall reference the person’s driver license number, or in the case of a business entity, vehicle registration number.

(a) Upon receipt of such notice, the department, or authorized agent thereof, may not issue a license plate or revalidation sticker for any motor vehicle owned or coowned by that person pursuant to s. 320.03(8) until the amounts assessed have been fully paid.

(b) After the issuance of the person’s license plate or revalidation sticker is withheld pursuant to paragraph (a), the person may challenge the withholding of the license plate or revalidation sticker only on the basis that the outstanding fines and civil penalties have been paid pursuant to s. 320.03(8).

History.—s. 1, ch. 74-377; s. 1, ch. 80-262; s. 6, ch. 86-154; s. 333, ch. 95-148; s. 9, ch. 96-413; s. 50, ch. 97-300; s. 8, ch. 99-248; s. 98, ch. 2003-402; s. 1, ch. 2003-410; s. 59, ch. 2004-265; s. 23, ch. 2006-290; s. 6, ch. 2006-296; s. 32, ch. 2008-111; s. 2, ch. 2009-6; s. 11, ch. 2009-61; s. 5, ch. 2009-71; s. 2, ch. 2010-107; s. 16, ch. 2011-66; s. 17, ch. 2012-181; s. 8, ch. 2013-160; s. 16, ch. 2014-216.



318.16 - Appeals; stay orders; procedures.

318.16 Appeals; stay orders; procedures.—

(1) If a person is found to have committed an infraction by the hearing official, he or she may appeal that finding to the circuit court. An appeal under this subsection shall not operate to stay the reporting requirements of s. 318.14(7) or to stay appropriate action by the department upon receipt of that report.

(2) The circuit court, upon application by the appellant, may:

(a) Order a stay of any action by the department during pendency of the appeal, but not to exceed a period of 60 days. A copy of the order shall be forwarded to the department.

(b) Deny the application.

History.—s. 1, ch. 74-377; s. 334, ch. 95-148.



318.17 - Offenses excepted.

318.17 Offenses excepted.—No provision of this chapter is available to a person who is charged with any of the following offenses:

(1) Fleeing or attempting to elude a police officer, in violation of s. 316.1935;

(2) Leaving the scene of a crash, in violation of ss. 316.027 and 316.061;

(3) Driving, or being in actual physical control of, any vehicle while under the influence of alcoholic beverages, any chemical substance set forth in s. 877.111, or any substance controlled under chapter 893, in violation of s. 316.193, or driving with an unlawful blood-alcohol level;

(4) Reckless driving, in violation of s. 316.192;

(5) Making false crash reports, in violation of s. 316.067;

(6) Willfully failing or refusing to comply with any lawful order or direction of any police officer or member of the fire department, in violation of s. 316.072(3);

(7) Obstructing an officer, in violation of s. 316.545(1); or

(8) Any other offense in chapter 316 which is classified as a criminal violation.

History.—s. 1, ch. 74-377; s. 37, ch. 76-31; s. 4, ch. 77-456; s. 7, ch. 82-155; s. 4, ch. 83-187; s. 4, ch. 85-87; s. 20, ch. 86-296; s. 46, ch. 96-350; s. 251, ch. 99-248; s. 3, ch. 2004-388.



318.18 - Amount of penalties.

318.18 Amount of penalties.—The penalties required for a noncriminal disposition pursuant to s. 318.14 or a criminal offense listed in s. 318.17 are as follows:

(1) Fifteen dollars for:

(a) All infractions of pedestrian regulations.

(b) All infractions of s. 316.2065, unless otherwise specified.

(c) Other violations of chapter 316 by persons 14 years of age or under who are operating bicycles, regardless of the noncriminal traffic infraction’s classification.

(2) Thirty dollars for all nonmoving traffic violations and:

(a) For all violations of s. 322.19.

(b) For all violations of ss. 320.0605, 320.07(1), 322.065, and 322.15(1). Any person who is cited for a violation of s. 320.07(1) shall be charged a delinquent fee pursuant to s. 320.07(4).

1. If a person who is cited for a violation of s. 320.0605 or s. 320.07 can show proof of having a valid registration at the time of arrest, the clerk of the court may dismiss the case and may assess a dismissal fee of up to $10. A person who finds it impossible or impractical to obtain a valid registration certificate must submit an affidavit detailing the reasons for the impossibility or impracticality. The reasons may include, but are not limited to, the fact that the vehicle was sold, stolen, or destroyed; that the state in which the vehicle is registered does not issue a certificate of registration; or that the vehicle is owned by another person.

2. If a person who is cited for a violation of s. 322.03, s. 322.065, or s. 322.15 can show a driver license issued to him or her and valid at the time of arrest, the clerk of the court may dismiss the case and may assess a dismissal fee of up to $10.

3. If a person who is cited for a violation of s. 316.646 can show proof of security as required by s. 627.733, issued to the person and valid at the time of arrest, the clerk of the court may dismiss the case and may assess a dismissal fee of up to $10. A person who finds it impossible or impractical to obtain proof of security must submit an affidavit detailing the reasons for the impracticality. The reasons may include, but are not limited to, the fact that the vehicle has since been sold, stolen, or destroyed; that the owner or registrant of the vehicle is not required by s. 627.733 to maintain personal injury protection insurance; or that the vehicle is owned by another person.

(c) For all violations of ss. 316.2935 and 316.610. However, for a violation of s. 316.2935 or s. 316.610, if the person committing the violation corrects the defect and obtains proof of such timely repair by an affidavit of compliance executed by the law enforcement agency within 30 days from the date upon which the traffic citation was issued, and pays $4 to the law enforcement agency, thereby completing the affidavit of compliance, then upon presentation of said affidavit by the defendant to the clerk within the 30-day time period set forth under s. 318.14(4), the fine must be reduced to $10, which the clerk of the court shall retain.

(d) For all violations of s. 316.126(1)(b), unless otherwise specified.

(3)(a) Except as otherwise provided in this section, $60 for all moving violations not requiring a mandatory appearance.

(b) For moving violations involving unlawful speed, the fines are as follows:

For speed exceeding the limit by:     Fine:

1-5 m.p.h..........Warning

6-9 m.p.h..........$25

10-14 m.p.h..........$100

15-19 m.p.h..........$150

20-29 m.p.h..........$175

30 m.p.h. and above..........$250

(c) Notwithstanding paragraph (b), a person cited for exceeding the speed limit by up to 5 m.p.h. in a legally posted school zone will be fined $50. A person exceeding the speed limit in a school zone or designated school crossing shall pay a fine double the amount listed in paragraph (b).

(d) A person cited for exceeding the speed limit in a posted construction zone, which posting must include notification of the speed limit and the doubling of fines, shall pay a fine double the amount listed in paragraph (b). The fine shall be doubled for construction zone violations only if construction personnel are present or operating equipment on the road or immediately adjacent to the road under construction.

(e) A person cited for exceeding the speed limit in an enhanced penalty zone shall pay a fine amount of $50 plus the amount listed in paragraph (b). Notwithstanding paragraph (b), a person cited for exceeding the speed limit by up to 5 m.p.h. in a legally posted enhanced penalty zone shall pay a fine amount of $50.

(f) If a violation of s. 316.1301 or s. 316.1303(1) results in an injury to the pedestrian or damage to the property of the pedestrian, an additional fine of up to $250 shall be paid. This amount must be distributed pursuant to s. 318.21.

(g) A person cited for exceeding the speed limit within a zone posted for any electronic or manual toll collection facility shall pay a fine double the amount listed in paragraph (b). However, no person cited for exceeding the speed limit in any toll collection zone shall be subject to a doubled fine unless the governmental entity or authority controlling the toll collection zone first installs a traffic control device providing warning that speeding fines are doubled. Any such traffic control device must meet the requirements of the uniform system of traffic control devices.

(h) A person cited for a second or subsequent conviction of speed exceeding the limit by 30 miles per hour and above within a 12-month period shall pay a fine that is double the amount listed in paragraph (b). For purposes of this paragraph, the term “conviction” means a finding of guilt as a result of a jury verdict, nonjury trial, or entry of a plea of guilty. Moneys received from the increased fine imposed by this paragraph shall be remitted to the Department of Revenue and deposited into the Department of Health Emergency Medical Services Trust Fund to provide financial support to certified trauma centers to assure the availability and accessibility of trauma services throughout the state. Funds deposited into the Emergency Medical Services Trust Fund under this section shall be allocated as follows:

1. Fifty percent shall be allocated equally among all Level I, Level II, and pediatric trauma centers in recognition of readiness costs for maintaining trauma services.

2. Fifty percent shall be allocated among Level I, Level II, and pediatric trauma centers based on each center’s relative volume of trauma cases as reported in the Department of Health Trauma Registry.

(4) The penalty imposed under s. 316.545 shall be determined by the officer in accordance with the provisions of ss. 316.535 and 316.545.

(5)(a) One hundred dollars for a violation of s. 316.172(1)(a), failure to stop for a school bus. If, at a hearing, the alleged offender is found to have committed this offense, the court shall impose a minimum civil penalty of $100. In addition to this penalty, for a second or subsequent offense within a period of 5 years, the department shall suspend the driver license of the person for not less than 90 days and not more than 6 months.

(b) Two hundred dollars for a violation of s. 316.172(1)(b), passing a school bus on the side that children enter and exit when the school bus displays a stop signal. If, at a hearing, the alleged offender is found to have committed this offense, the court shall impose a minimum civil penalty of $200. In addition to this penalty, for a second or subsequent offense within a period of 5 years, the department shall suspend the driver license of the person for not less than 180 days and not more than 1 year.

(c) In addition to the penalty under paragraph (a) or paragraph (b), $65 for a violation of s. 316.172(1)(a) or (b). If the alleged offender is found to have committed the offense, the court shall impose the civil penalty under paragraph (a) or paragraph (b) plus an additional $65. The additional $65 collected under this paragraph shall be remitted to the Department of Revenue for deposit into the Emergency Medical Services Trust Fund of the Department of Health to be used as provided in s. 395.4036.

(6) One hundred dollars or the fine amount designated by county ordinance, plus court costs for illegally parking, under s. 316.1955, in a parking space provided for people who have disabilities. However, this fine shall be waived if a person provides to the law enforcement agency or parking enforcement specialist or agency that issued the citation for such a violation proof that the person committing the violation has a valid parking permit or license plate issued pursuant to s. 316.1958, s. 320.0842, s. 320.0843, s. 320.0845, or s. 320.0848 or a signed affidavit that the owner of the disabled parking permit or license plate was present at the time the violation occurred, and that such a parking permit or license plate was valid at the time the violation occurred. The law enforcement officer or agency or the parking enforcement specialist or agency, upon determining that all required documentation has been submitted verifying that the required parking permit or license plate was valid at the time of the violation, must sign an affidavit of compliance. Upon provision of the affidavit of compliance and payment of a dismissal fee of up to $7.50 to the clerk of the circuit court, the clerk shall dismiss the citation. However, the clerk may designate a local governmental entity to receive the affidavit and dismissal fee, and the local governmental entity may keep the fee.

(7) Mandatory $100 fine for each violation of s. 316.1001 plus the amount of the unpaid toll shown on the traffic citation for each citation issued. The clerk of the court shall forward $25 of the $100 fine received, plus the amount of the unpaid toll that is shown on the citation, to the governmental entity that issued the citation for citations issued by toll enforcement officers or to the entity administering the tolls at the facility where the violation occurred for citations issued by law enforcement officers. However, a person may elect to pay $30 to the clerk of the court, plus the amount of the unpaid toll that is shown on the citation, in which case adjudication is withheld, and no points may be assessed under s. 322.27. Upon receipt of the $30 and unpaid toll amount, the clerk of the court shall retain $5 for administrative purposes and shall forward the remaining $25, plus the amount of the unpaid toll shown on the citation, to the governmental entity that issued the citation for citations issued by toll enforcement officers or to the entity administering the tolls at the facility where the violation occurred for citations issued by law enforcement officers. Additionally, adjudication shall be withheld and no points shall be assessed under s. 322.27, except when adjudication is imposed by the court after a hearing pursuant to s. 318.14(5). If a plea arrangement is reached prior to the date set for a scheduled evidentiary hearing and, as a result of the plea, adjudication is withheld, there shall be a mandatory fine assessed per citation of not less than $50 and not more than $100, plus the amount of the unpaid toll for each citation issued. The clerk of the court shall forward $25 of the fine imposed plus the amount of the unpaid toll that is shown on the citation to the governmental entity that issued the citation for citations issued by toll enforcement officers or to the entity administering the tolls at the facility where the violation occurred for citations issued by law enforcement officers. The court shall have specific authority to consolidate issued citations for the same defendant for the purpose of sentencing and aggregate jurisdiction. In addition, the court may direct the department to suspend for 60 days the driver license of a person who is convicted of 10 violations of s. 316.1001 within a 36-month period. Any funds received by a governmental entity for this violation may be used for any lawful purpose related to the operation or maintenance of a toll facility.

(8)(a) Any person who fails to comply with the court’s requirements or who fails to pay the civil penalties specified in this section within the 30-day period provided for in s. 318.14 must pay an additional civil penalty of $16, $6.50 of which must be remitted to the Department of Revenue for deposit in the General Revenue Fund, and $9.50 of which must be remitted to the Department of Revenue for deposit in the Highway Safety Operating Trust Fund. Of this additional civil penalty of $16, $4 is not revenue for purposes of s. 28.36 and may not be used in establishing the budget of the clerk of the court under that section or s. 28.35. The department shall contract with the Florida Association of Court Clerks, Inc., to design, establish, operate, upgrade, and maintain an automated statewide Uniform Traffic Citation Accounting System to be operated by the clerks of the court which shall include, but not be limited to, the accounting for traffic infractions by type, a record of the disposition of the citations, and an accounting system for the fines assessed and the subsequent fine amounts paid to the clerks of the court. On or before December 1, 2001, the clerks of the court must provide the information required by this chapter to be transmitted to the department by electronic transmission pursuant to the contract.

(b)1.a. If a person has been ordered to pay a civil penalty for a noncriminal traffic infraction and the person is unable to comply with the court’s order due to demonstrable financial hardship, the court shall allow the person to satisfy the civil penalty by participating in community service until the civil penalty is paid.

b. If a court orders a person to perform community service, the person shall receive credit for the civil penalty at the specified hourly credit rate per hour of community service performed, and each hour of community service performed shall reduce the civil penalty by that amount.

2.a. As used in this paragraph, the term “specified hourly credit rate” means the wage rate that is specified in 29 U.S.C. s. 206(a)(1) under the federal Fair Labor Standards Act of 1938, that is then in effect, and that an employer subject to such provision must pay per hour to each employee subject to such provision.

b. However, if a person ordered to perform community service has a trade or profession for which there is a community service need, the specified hourly credit rate for each hour of community service performed by that person shall be the average prevailing wage rate for the trade or profession that the community service agency needs.

3.a. The community service agency supervising the person shall record the number of hours of community service completed and the date the community service hours were completed. The community service agency shall submit the data to the clerk of court on the letterhead of the community service agency, which must also bear the notarized signature of the person designated to represent the community service agency.

b. When the number of community service hours completed by the person equals the amount of the civil penalty, the clerk of court shall certify this fact to the court. Thereafter, the clerk of court shall record in the case file that the civil penalty has been paid in full.

4. As used in this paragraph, the term:

a. “Community service” means uncompensated labor for a community service agency.

b. “Community service agency” means a not-for-profit corporation, community organization, charitable organization, public officer, the state or any political subdivision of the state, or any other body the purpose of which is to improve the quality of life or social welfare of the community and which agrees to accept community service from persons unable to pay civil penalties for noncriminal traffic infractions.

(c) If the noncriminal infraction has caused or resulted in the death of another, the person who committed the infraction may perform 120 community service hours under s. 316.027(4), in addition to any other penalties.

(9) One hundred dollars for a violation of s. 316.1575.

(10) Twenty-five dollars for a violation of s. 316.2074.

(11)(a) In addition to the stated fine, court costs must be paid in the following amounts and shall be deposited by the clerk into the fine and forfeiture fund established pursuant to s. 142.01:

For pedestrian infractions..........$4.

For nonmoving traffic infractions..........$18.

For moving traffic infractions..........$35.

(b) In addition to the court cost required under paragraph (a), up to $3 for each infraction shall be collected and distributed by the clerk in those counties that have been authorized to establish a criminal justice selection center or a criminal justice access and assessment center pursuant to the following special acts of the Legislature:

1. Chapter 87-423, Laws of Florida, for Brevard County.

2. Chapter 89-521, Laws of Florida, for Bay County.

3. Chapter 94-444, Laws of Florida, for Alachua County.

4. Chapter 97-333, Laws of Florida, for Pinellas County.

Funds collected by the clerk pursuant to this paragraph shall be distributed to the centers authorized by those special acts.

(c) In addition to the court cost required under paragraph (a), a $2.50 court cost must be paid for each infraction to be distributed by the clerk to the county to help pay for criminal justice education and training programs pursuant to s. 938.15. Funds from the distribution to the county not directed by the county to fund these centers or programs shall be retained by the clerk and used for funding the court-related services of the clerk.

(d) In addition to the court cost required under paragraph (a), a $3 court cost must be paid for each infraction to be distributed as provided in s. 938.01 and a $2 court cost as provided in s. 938.15 when assessed by a municipality or county.

(12) Two hundred dollars for a violation of s. 316.520(1) or (2). If, at a hearing, the alleged offender is found to have committed this offense, the court shall impose a minimum civil penalty of $200. For a second or subsequent adjudication within a period of 5 years, the department shall suspend the driver license of the person for not less than 1 year and not more than 2 years.

(13)(a) In addition to any penalties imposed for noncriminal traffic infractions pursuant to this chapter or imposed for criminal violations listed in s. 318.17, a board of county commissioners or any unit of local government that is consolidated as provided by s. 9, Art. VIII of the State Constitution of 1885, as preserved by s. 6(e), Art. VIII of the Constitution of 1968:

1. May impose by ordinance a surcharge of up to $30 for any infraction or violation to fund state court facilities. The court shall not waive this surcharge. Up to 25 percent of the revenue from such surcharge may be used to support local law libraries provided that the county or unit of local government provides a level of service equal to that provided prior to July 1, 2004, which shall include the continuation of library facilities located in or near the county courthouse or any annex to the courthouse.

2. May, if such board or unit imposed increased fees or service charges by ordinance under s. 28.2401, s. 28.241, or s. 34.041 for the purpose of securing payment of the principal and interest on bonds issued by the county before July 1, 2003, to finance state court facilities, impose by ordinance a surcharge for any infraction or violation for the exclusive purpose of securing payment of the principal and interest on bonds issued by the county before July 1, 2003, to fund state court facilities until the date of stated maturity. The court shall not waive this surcharge. Such surcharge may not exceed an amount per violation calculated as the quotient of the maximum annual payment of the principal and interest on the bonds as of July 1, 2003, divided by the number of traffic citations for county fiscal year 2002-2003 certified as paid by the clerk of the court of the county. Such quotient shall be rounded up to the next highest dollar amount. The bonds may be refunded only if savings will be realized on payments of debt service and the refunding bonds are scheduled to mature on the same date or before the bonds being refunded. Notwithstanding any of the foregoing provisions of this subparagraph that limit the use of surcharge revenues, if the revenues generated as a result of the adoption of this ordinance exceed the debt service on the bonds, the surplus revenues may be used to pay down the debt service on the bonds; fund other state-court-facility construction projects as may be certified by the chief judge as necessary to address unexpected growth in caseloads, emergency requirements to accommodate public access, threats to the safety of the public, judges, staff, and litigants, or other exigent circumstances; or support local law libraries in or near the county courthouse or any annex to the courthouse.

3. May impose by ordinance a surcharge for any infraction or violation for the exclusive purpose of securing payment of the principal and interest on bonds issued by the county on or after July 1, 2009, to fund state court facilities until the stated date of maturity. The court may not waive this surcharge. The surcharge may not exceed an amount per violation calculated as the quotient of the maximum annual payment of the principal and interest on the bonds, divided by the number of traffic citations certified as paid by the clerk of the court of the county on August 15 of each year. The quotient shall be rounded up to the next highest dollar amount. The bonds may be refunded if savings are realized on payments of debt service and the refunding bonds are scheduled to mature on or before the maturity date of the bonds being refunded. If the revenues generated as a result of the adoption of the ordinance exceed the debt service on the bonds, the surplus revenues may be used to pay the debt service on the bonds; to fund other state court facility construction projects certified by the chief judge as necessary to address unexpected growth in caseloads, emergency requirements to accommodate public access, threats to the safety of the public, judges, staff, and litigants, or other exigent circumstances; or to support local law libraries in or near the county courthouse or any annex to the courthouse.

(b) A county may impose a surcharge under subparagraph (a)1., subparagraph(a)2., or subparagraph(a)3., but may not impose more than one surcharge under this subsection. A county may elect to impose a different authorized surcharge but may not impose more than one surcharge at a time. The clerk of court shall report, no later than 30 days after the end of the quarter, the amount of funds collected under this subsection during each quarter of the fiscal year. The clerk shall submit the report, in an electronic format developed by the Florida Clerks of Court Operations Corporation, to the chief judge of the circuit and to the Florida Clerks of Court Operations Corporation. The corporation shall submit the report in an electronic format to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the board of county commissioners.

(14) In addition to any penalties imposed for noncriminal traffic infractions under this chapter or imposed for criminal violations listed in s. 318.17, any unit of local government that is consolidated as provided by s. 9, Art. VIII of the State Constitution of 1885, as preserved by s. 6(e), Art. VIII of the State Constitution of 1968, and that is granted the authority in the State Constitution to exercise all the powers of a municipal corporation, and any unit of local government operating under a home rule charter adopted pursuant to ss. 10, 11, and 24, Art. VIII of the State Constitution of 1885, as preserved by s. 6(e), Art. VIII of the State Constitution of 1968, that is granted the authority in the State Constitution to exercise all the powers conferred now or hereafter by general law upon municipalities, may impose by ordinance a surcharge of up to $15 for any infraction or violation. Revenue from the surcharge shall be transferred to such unit of local government for the purpose of replacing fine revenue deposited into the clerk’s fine and forfeiture fund under s. 142.01. The court may not waive this surcharge. Proceeds from the imposition of the surcharge authorized in this subsection shall not be used for the purpose of securing payment of the principal and interest on bonds.

(15)(a)1. One hundred and fifty-eight dollars for a violation of s. 316.074(1) or s. 316.075(1)(c)1. when a driver has failed to stop at a traffic signal and when enforced by a law enforcement officer. Sixty dollars shall be distributed as provided in s. 318.21, $30 shall be distributed to the General Revenue Fund, $3 shall be remitted to the Department of Revenue for deposit into the Brain and Spinal Cord Injury Trust Fund, and the remaining $65 shall be remitted to the Department of Revenue for deposit into the Emergency Medical Services Trust Fund of the Department of Health.

2. One hundred and fifty-eight dollars for a violation of s. 316.074(1) or s. 316.075(1)(c)1. when a driver has failed to stop at a traffic signal and when enforced by the department’s traffic infraction enforcement officer. One hundred dollars shall be remitted to the Department of Revenue for deposit into the General Revenue Fund, $45 shall be distributed to the county for any violations occurring in any unincorporated areas of the county or to the municipality for any violations occurring in the incorporated boundaries of the municipality in which the infraction occurred, $10 shall be remitted to the Department of Revenue for deposit into the Department of Health Emergency Medical Services Trust Fund for distribution as provided in s. 395.4036(1), and $3 shall be remitted to the Department of Revenue for deposit into the Brain and Spinal Cord Injury Trust Fund.

3. One hundred and fifty-eight dollars for a violation of s. 316.074(1) or s. 316.075(1)(c)1. when a driver has failed to stop at a traffic signal and when enforced by a county’s or municipality’s traffic infraction enforcement officer. Seventy-five dollars shall be distributed to the county or municipality issuing the traffic citation, $70 shall be remitted to the Department of Revenue for deposit into the General Revenue Fund, $10 shall be remitted to the Department of Revenue for deposit into the Department of Health Emergency Medical Services Trust Fund for distribution as provided in s. 395.4036(1), and $3 shall be remitted to the Department of Revenue for deposit into the Brain and Spinal Cord Injury Trust Fund.

(b) Amounts deposited into the Brain and Spinal Cord Injury Trust Fund pursuant to this subsection shall be distributed quarterly to the Miami Project to Cure Paralysis and shall be used for brain and spinal cord research.

(c) If a person who is mailed a notice of violation or cited for a violation of s. 316.074(1) or s. 316.075(1)(c)1., as enforced by a traffic infraction enforcement officer under s. 316.0083, presents documentation from the appropriate governmental entity that the notice of violation or traffic citation was in error, the clerk of court or clerk to the local hearing officer may dismiss the case. The clerk of court or clerk to the local hearing officer may not charge for this service.

(d) An individual may not receive a commission or per-ticket fee from any revenue collected from violations detected through the use of a traffic infraction detector. A manufacturer or vendor may not receive a fee or remuneration based upon the number of violations detected through the use of a traffic infraction detector.

(e) Funds deposited into the Department of Health Emergency Medical Services Trust Fund under this subsection shall be distributed as provided in s. 395.4036(1).

(16) One hundred dollars for a violation of s. 316.622(3) or (4), for a vehicle that fails to display a sticker authorizing it to transport migrant or seasonal farm workers or fails to display standardized notification instructions requiring passengers to fasten their seat belts. Two hundred dollars for a violation of s. 316.622(1) or (2), for operating a farm labor vehicle that fails to conform to vehicle safety standards or lacks seat belt assemblies at each passenger position.

(17) In addition to any penalties imposed, a surcharge of $3 must be paid for all criminal offenses listed in s. 318.17 and for all noncriminal moving traffic violations under chapter 316. Revenue from the surcharge shall be remitted to the Department of Revenue and deposited quarterly into the State Agency Law Enforcement Radio System Trust Fund of the Department of Management Services for the state agency law enforcement radio system, as described in s. 282.709, and to provide technical assistance to state agencies and local law enforcement agencies with their statewide systems of regional law enforcement communications, as described in s. 282.7101. This subsection expires July 1, 2021. The Department of Management Services may retain funds sufficient to recover the costs and expenses incurred for managing, administering, and overseeing the Statewide Law Enforcement Radio System, and providing technical assistance to state agencies and local law enforcement agencies with their statewide systems of regional law enforcement communications. The Department of Management Services working in conjunction with the Joint Task Force on State Agency Law Enforcement Communications shall determine and direct the purposes for which these funds are used to enhance and improve the radio system.

(18) In addition to any penalties imposed, an administrative fee of $12.50 must be paid for all noncriminal moving and nonmoving violations under chapters 316, 320, and 322. Revenue from the administrative fee shall be deposited by the clerk of court into the fine and forfeiture fund established pursuant to s. 142.01.

(19) In addition to any penalties imposed, an Article V assessment of $10 must be paid for all noncriminal moving and nonmoving violations under chapters 316, 320, and 322. The assessment is not revenue for purposes of s. 28.36 and may not be used in establishing the budget of the clerk of the court under that section or s. 28.35. Of the funds collected under this subsection:

(a) The sum of $5 shall be deposited in the State Courts Revenue Trust Fund for use by the state courts system;

(b) The sum of $3.33 shall be deposited in the State Attorneys Revenue Trust Fund for use by the state attorneys; and

(c) The sum of $1.67 shall be deposited in the Public Defenders Revenue Trust Fund for use by the public defenders.

(20) In addition to any other penalty, $65 for a violation of s. 316.191, prohibiting racing on highways, or s. 316.192, prohibiting reckless driving. The additional $65 collected under this subsection shall be remitted to the Department of Revenue for deposit into the Emergency Medical Services Trust Fund of the Department of Health to be used as provided in s. 395.4036.

(21) Five hundred dollars for a violation of s. 316.1951 for a vehicle that is unlawfully displayed for sale, hire, or rental. Notwithstanding any other law to the contrary, fines collected under this subsection shall be retained by the governing authority that authorized towing of the vehicle. Fines collected by the department shall be deposited into the Highway Safety Operating Trust Fund.

(22) In addition to the penalty prescribed under s. 316.0083 for violations enforced under s. 316.0083 which are upheld, the local hearing officer may also order the payment of county or municipal costs, not to exceed $250.

History.—s. 1, ch. 74-377; s. 38, ch. 76-31; s. 3, ch. 79-27; s. 1, ch. 80-179; s. 195, ch. 81-259; s. 2, ch. 82-58; s. 2, ch. 84-73; s. 15, ch. 84-359; s. 25, ch. 85-167; s. 3, ch. 85-250; s. 2, ch. 85-255; s. 6, ch. 85-309; s. 4, ch. 85-337; s. 3, ch. 86-49; s. 7, ch. 86-154; s. 4, ch. 86-185; s. 3, ch. 86-260; s. 2, ch. 87-108; s. 2, ch. 87-167; ss. 2, 5, ch. 88-50; s. 2, ch. 88-305; ss. 61, 72, ch. 88-381; s. 6, ch. 89-212; s. 2, ch. 90-141; s. 8, ch. 90-290; ss. 10, 26, ch. 90-330; s. 3, ch. 91-136; s. 3, ch. 91-200; s. 1, ch. 92-192; s. 21, ch. 93-164; s. 14, ch. 94-306; s. 2, ch. 96-185; s. 8, ch. 96-200; s. 47, ch. 96-350; s. 2, ch. 97-10; s. 9, ch. 97-76; s. 13, ch. 97-225; ss. 3, 4, ch. 97-300; s. 4, ch. 98-202; s. 6, ch. 98-223; s. 8, ch. 98-251; s. 3, ch. 98-319; ss. 9, 252, ch. 99-248; s. 42, ch. 2000-152; s. 10, ch. 2001-122; s. 4, ch. 2001-196; s. 107, ch. 2002-20; s. 4, ch. 2002-217; s. 6, ch. 2002-235; s. 99, ch. 2003-402; s. 60, ch. 2004-265; s. 3, ch. 2005-194; s. 48, ch. 2005-236; s. 4, ch. 2006-81; s. 24, ch. 2006-290; s. 3, ch. 2006-296; s. 1, ch. 2007-71; s. 21, ch. 2007-196; s. 33, ch. 2008-111; s. 1, ch. 2008-137; s. 1, ch. 2008-205; s. 3, ch. 2009-6; s. 1, ch. 2009-14; s. 12, ch. 2009-61; s. 32, ch. 2009-80; s. 1, ch. 2009-138; s. 16, ch. 2009-204; s. 58, ch. 2010-5; s. 12, ch. 2010-80; s. 3, ch. 2010-161; s. 24, ch. 2010-162; s. 5, ch. 2010-198; s. 13, ch. 2010-223; s. 14, ch. 2010-225; s. 15, ch. 2012-100; s. 7, ch. 2012-123; s. 6, ch. 2012-141; s. 1, ch. 2012-157; ss. 18, 75, ch. 2012-181; s. 9, ch. 2013-160; s. 17, ch. 2014-216; s. 5, ch. 2015-163.



318.19 - Infractions requiring a mandatory hearing.

318.19 Infractions requiring a mandatory hearing.—Any person cited for the infractions listed in this section shall not have the provisions of s. 318.14(2), (4), and (9) available to him or her but must appear before the designated official at the time and location of the scheduled hearing:

(1) Any infraction which results in a crash that causes the death of another;

(2) Any infraction which results in a crash that causes “serious bodily injury” of another as defined in s. 316.1933(1);

(3) Any infraction of s. 316.172(1)(b);

(4) Any infraction of s. 316.520(1) or (2); or

(5) Any infraction of s. 316.183(2), s. 316.187, or s. 316.189 of exceeding the speed limit by 30 m.p.h. or more.

History.—s. 1, ch. 74-377; s. 91, ch. 77-104; s. 1, ch. 81-34; s. 16, ch. 84-359; s. 4, ch. 85-250; s. 12, ch. 86-154; s. 335, ch. 95-148; s. 3, ch. 97-10; s. 5, ch. 97-300; s. 253, ch. 99-248; s. 108, ch. 2002-20; s. 25, ch. 2006-290.



318.20 - Notification; duties of department.

318.20 Notification; duties of department.—The department shall prepare a notification form to be appended to, or incorporated as a part of, the Florida uniform traffic citation issued in accordance with s. 316.650. The notification form shall contain language informing persons charged with infractions to which this chapter applies of the procedures available to them under this chapter. Such notification shall contain a statement that, if the official determines that no infraction has been committed, no costs or penalties shall be imposed and any costs or penalties which have been paid shall be returned. A uniform traffic citation that is produced electronically must also include the information required by this section.

History.—s. 1, ch. 74-377; s. 39, ch. 76-31; s. 8, ch. 86-154; s. 2, ch. 86-185; s. 48, ch. 96-350.



318.21 - Disposition of civil penalties by county courts.

318.21 Disposition of civil penalties by county courts.—All civil penalties received by a county court pursuant to the provisions of this chapter shall be distributed and paid monthly as follows:

(1) One dollar from every civil penalty shall be remitted to the Department of Revenue for deposit into the Child Welfare Training Trust Fund for child welfare training purposes pursuant to s. 402.40. One dollar from every civil penalty shall be remitted to the Department of Revenue for deposit into the Juvenile Justice Training Trust Fund for juvenile justice purposes pursuant to s. 985.66.

(2) Of the remainder:

(a) Twenty and six-tenths percent shall be remitted to the Department of Revenue for deposit into the General Revenue Fund of the state, except that the first $300,000 shall be deposited into the Grants and Donations Trust Fund in the Justice Administrative Commission for administrative costs, training costs, and costs associated with the implementation and maintenance of Florida foster care citizen review panels in a constitutional charter county as provided for in s. 39.702.

(b) Seven and two-tenths percent shall be remitted to the Department of Revenue for deposit in the Emergency Medical Services Trust Fund for the purposes set forth in s. 401.113.

(c) Five and one-tenth percent shall be remitted to the Department of Revenue for deposit in the Additional Court Cost Clearing Trust Fund established pursuant to s. 938.01 for criminal justice purposes.

(d) Eight and two-tenths percent shall be remitted to the Department of Revenue for deposit in the Brain and Spinal Cord Injury Program Trust Fund for the purposes set forth in s. 381.79.

(e) Two percent shall be remitted to the Department of Revenue and transmitted monthly to the Florida Endowment Foundation for Vocational Rehabilitation as provided in s. 413.615.

(f) Five-tenths percent shall be paid to the clerk of the court for administrative costs.

(g)1. If the violation occurred within a special improvement district of the Seminole Indian Tribe or Miccosukee Indian Tribe, 56.4 percent shall be paid to that special improvement district.

2. If the violation occurred within a municipality, 50.8 percent shall be paid to that municipality and 5.6 percent shall be deposited into the fine and forfeiture trust fund established pursuant to s. 142.01.

3. If the violation occurred within the unincorporated area of a county, including the unincorporated areas, if any, of a government created pursuant to s. 6(e), Art. VIII of the State Constitution, that is not within a special improvement district of the Seminole Indian Tribe or Miccosukee Indian Tribe, 56.4 percent shall be deposited into the fine and forfeiture fund established pursuant to s. 142.01.

(3) Moneys paid to a municipality or special improvement district under subparagraph (2)(g)1. must be used to fund local criminal justice training as provided in s. 938.15 when such a program is established by ordinance; to fund a municipal school crossing guard training program; and for any other lawful purpose.

(4) Of the additional fine assessed under s. 318.18(3)(f) for a violation of s. 316.1301, 40 percent must be remitted to the Department of Revenue for deposit in the Grants and Donations Trust Fund of the Division of Blind Services of the Department of Education, and 60 percent must be distributed pursuant to subsections (1) and (2).

(5) Of the additional fine assessed under s. 318.18(3)(f) for a violation of s. 316.1303(1), 60 percent must be remitted to the Department of Revenue and transmitted monthly to the Florida Endowment Foundation for Vocational Rehabilitation, and 40 percent must be distributed pursuant to subsections (1) and (2).

(6) For every violation of s. 316.613 or s. 316.614, $5 will be deducted from the civil penalty assessed under this chapter and remitted to the Department of Revenue for deposit in the Epilepsy Services Trust Fund established under s. 385.207. The remainder must be distributed pursuant to subsections (1) and (2).

(7) For fines assessed under s. 318.18(3) for unlawful speed, the following amounts must be remitted to the Department of Revenue for deposit in the Nongame Wildlife Trust Fund:

For speed exceeding the limit by:     Fine:

1-5 m.p.h...........$ 0.00

6-9 m.p.h...........$ 0.25

10-14 m.p.h...........$ 3.00

15-19 m.p.h...........$ 4.00

20-29 m.p.h...........$ 5.00

30 m.p.h. and above..........$10.00

The remaining amount must be distributed pursuant to subsections (1) and (2).

(8) Fines and forfeitures received from violations committed within a municipality must be paid monthly to that municipality; fines and forfeitures received from violations committed within a special improvement district created for the Seminole Indian Tribe or Miccosukee Indian Tribe under s. 285.17 must be paid monthly to that special improvement district. These fines and forfeitures must be paid monthly to that municipality or special improvement district in addition to any other fines and forfeitures received by a county court which are required to be paid to that municipality or special improvement district under any other law. If, on February 1, 1972, any chartered county court that has countywide jurisdiction was trying traffic offenses committed within a municipality in that county, two-thirds of the fines and forfeitures received as a result of violations of this chapter, or of any ordinances adopting matter covered by this chapter, committed within a municipality must be paid and distributed to the municipality, and the remainder must be paid into the fine and forfeiture fund established pursuant to s. 142.01, except as otherwise provided in subsection (5). The amount of fines and forfeitures payable to a special improvement district created under s. 285.17 which is located in a charter county must be determined in the same manner as the amount of fines and forfeitures payable to a municipality in that county. All fines and forfeitures received by any county court as the result of citations issued under s. 316.640(2)(c)1. must be paid into the fine and forfeiture fund established pursuant to s. 142.01 whether or not such citations were issued for parking violations that occurred within a municipality or special improvement district created under s. 285.17.

(9) Twelve dollars and fifty cents from each moving traffic violation must be used by the county to fund that county’s participation in an intergovernmental radio communication program approved by the Department of Management Services. If the county is not participating in such a program, funds collected must be used to fund local law enforcement automation and must be distributed to the municipality or special improvement district in which the violation occurred or to the county if the violation occurred within the unincorporated area of the county.

(10) The additional costs and surcharges on criminal traffic offenses provided for under ss. 938.03 and 938.04 must be collected and distributed by the clerk of the court as provided in those sections. The additional costs and surcharges must also be collected for the violation of any ordinances adopting the criminal traffic offenses enumerated in s. 318.17.

(11)(a) A county or municipality may, by majority vote of the governing board of the respective county or municipality, impose a surcharge on parking fines for the sole purpose of funding school crossing guard programs; however, the governing body may set aside funds from this surcharge to pay for startup costs and recurring administrative costs related to printing new tickets or other means of implementing the program. The surcharge must be authorized by ordinance requiring public hearings.

(b) The proceeds of this surcharge must be placed in a trust fund established by the governing body of the county or municipality called the School Crossing Guard Trust Fund. Funds collected from this surcharge must be distributed quarterly to fund the school crossing guard programs provided in subsection (3).

(c) If a county government is operating a school crossing guard program in the exercise of its municipal responsibilities, the county may, by majority vote of its governing board, impose a countywide surcharge on parking fines for the sole purpose of funding school crossing guard programs throughout the county; however, the governing body may set aside funds from this surcharge to pay for startup costs and recurring administrative costs related to printing new tickets or other means of implementing the program. The surcharge must be authorized by an ordinance requiring public hearings. This surcharge, established by the governing body of the county, must be placed in a trust fund called the School Crossing Guard Trust Fund. Funds collected from this surcharge must be distributed quarterly to jurisdictions to fund school crossing guard programs based on each jurisdiction’s percentage of the school crossing guards in the county school district.

(12) As of July 1, 2002, the proceeds from the fine as defined in s. 316.126(1)(b) shall be paid to the Crimes Compensation Trust Fund administered by the Office of the Attorney General.

(13) Of the proceeds from the fine under s. 318.18(15), $65 shall be remitted to the Department of Revenue for deposit into the Administrative Trust Fund of the Department of Health and the remaining $60 shall be distributed pursuant to subsections (1) and (2).

(14) Notwithstanding subsections (1) and (2), the proceeds from the mandatory civil penalties imposed pursuant to s. 318.14(5) shall be distributed as provided in that section.

(15) Of the additional fine assessed under s. 318.18(3)(e) for a violation of s. 316.1893, 50 percent of the moneys received from the fines shall be appropriated to the Agency for Health Care Administration as general revenue to provide an enhanced Medicaid payment to nursing homes that serve Medicaid recipients with brain and spinal cord injuries. The remaining 50 percent of the moneys received from the enhanced fine imposed under s. 318.18(3)(e) shall be remitted to the Department of Revenue and deposited into the Department of Health Emergency Medical Services Trust Fund to provide financial support to certified trauma centers in the counties where enhanced penalty zones are established to ensure the availability and accessibility of trauma services. Funds deposited into the Emergency Medical Services Trust Fund under this subsection shall be allocated as follows:

(a) Fifty percent shall be allocated equally among all Level I, Level II, and pediatric trauma centers in recognition of readiness costs for maintaining trauma services.

(b) Fifty percent shall be allocated among Level I, Level II, and pediatric trauma centers based on each center’s relative volume of trauma cases as reported in the Department of Health Trauma Registry.

(16) The proceeds from the fines described in s. 318.18(16) shall be remitted to the law enforcement agency that issues the citation for a violation of s. 316.622. The funds must be used for continued education and enforcement of s. 316.622 and other related safety measures contained in chapter 316.

(17) Notwithstanding subsections (1) and (2), the proceeds from the surcharge imposed under s. 318.18(17) shall be distributed as provided in that subsection. This subsection expires July 1, 2021.

(18) Notwithstanding subsections (1) and (2), the proceeds from the administrative fee imposed under s. 318.18(18) shall be distributed as provided in that subsection.

(19) Notwithstanding subsections (1) and (2), the proceeds from the Article V assessment imposed under s. 318.18(19) shall be distributed as provided in that subsection.

(20) For fines assessed under s. 318.18(3) for unlawful speed, effective for violations occurring on or after the effective date of this act, the following amounts shall be remitted to the Department of Revenue for deposit in the State Courts Revenue Trust Fund; however, these amounts are not revenue for purposes of s. 28.36 and may not be used in establishing the budget of the clerk of the court under that section or s. 28.35:

For speed exceeding the limit by:     Fine:

1-5 m.p.h...........$ .00

6-9 m.p.h...........$ .00

10-14 m.p.h...........$ .00

15-19 m.p.h...........$25

20-29 m.p.h...........$25

30 m.p.h. and above..........$ .00

The remaining amount shall be distributed pursuant to subsections (1) and (2).

(21) Notwithstanding subsections (1) and (2), the proceeds from the additional penalties imposed pursuant to s. 318.18(5)(c) and (20) shall be distributed as provided in that section.

History.—s. 1, ch. 74-377; s. 39, ch. 76-31; s. 9, ch. 86-154; s. 3, ch. 87-108; s. 4, ch. 87-186; s. 2, ch. 88-73; s. 7, ch. 90-208; s. 4, ch. 91-200; s. 4, ch. 92-194; s. 3, ch. 92-195; s. 2, ch. 94-324; s. 59, ch. 95-267; s. 49, ch. 96-350; ss. 2, 3, 4, 5, 6, ch. 97-235; s. 33, ch. 97-271; s. 94, ch. 98-279; ss. 29, 30, 31, 32, 33, 34, ch. 98-280; ss. 133, 134, 135, 136, 137, ch. 98-403; s. 95, ch. 99-13; s. 254, ch. 99-248; s. 4, ch. 2000-139; s. 43, ch. 2000-152; s. 36, ch. 2000-171; ss. 11, 12, ch. 2001-122; s. 20, ch. 2001-254; s. 42, ch. 2002-1; s. 5, ch. 2002-217; s. 7, ch. 2003-2; s. 100, ch. 2003-402; s. 61, ch. 2004-265; s. 12, ch. 2005-164; s. 4, ch. 2005-194; s. 49, ch. 2005-236; s. 10, ch. 2006-81; s. 107, ch. 2006-120; ss. 4, 7, ch. 2006-296; s. 22, ch. 2007-196; s. 4, ch. 2009-6; s. 13, ch. 2009-61; s. 2, ch. 2009-138; s. 59, ch. 2010-5; s. 4, ch. 2010-161; s. 1, ch. 2011-118; s. 7, ch. 2012-141; s. 19, ch. 2012-181.



318.30 - Legislative intent.

318.30 Legislative intent.—It is the intent of the Legislature that civil traffic infraction hearing officers be appointed and used in those counties where the need arises for their services. Any Civil Traffic Infraction Hearing Officer Program established in a county under ss. 318.30-318.38 shall be subject to the supervision of the Supreme Court.

History.—s. 1, ch. 89-337; s. 19, ch. 90-330; s. 2, ch. 94-202.



318.31 - Objectives.

318.31 Objectives.—The Supreme Court is hereby requested to adopt rules and procedures for the establishment and operation of Civil Traffic Infraction Hearing Officer Programs under ss. 318.30-318.38.

History.—s. 2, ch. 89-337; s. 3, ch. 94-202; s. 50, ch. 2005-236.



318.32 - Jurisdiction; limitations.

318.32 Jurisdiction; limitations.—

(1) Hearing officers shall be empowered to accept pleas from and decide the guilt or innocence of any person, adult or juvenile, charged with any civil traffic infraction and shall be empowered to adjudicate or withhold adjudication of guilt in the same manner as a county court judge under the statutes, rules, and procedures presently existing or as subsequently amended, except that hearing officers shall not:

(a) Have the power to hold a defendant in contempt of court, but shall be permitted to file a motion for order of contempt with the appropriate state trial court judge;

(b) Hear a case involving a crash resulting in injury or death;

(c) Hear a criminal traffic offense case or a case involving a civil traffic infraction issued in conjunction with a criminal traffic offense; or

(d) Have the power to suspend or revoke a defendant’s driver license pursuant to s. 316.655(2).

(2) This section does not prohibit a county court judge from exercising concurrent jurisdiction with a civil traffic hearing officer.

(3) Upon the request of the defendant contained in a Notice of Appearance or a written plea, the case shall be assigned to a county court judge regularly assigned to hear traffic matters.

History.—s. 3, ch. 89-337; s. 1, ch. 91-152; s. 4, ch. 94-202; s. 255, ch. 99-248; s. 51, ch. 2005-236; s. 26, ch. 2006-290.



318.325 - Jurisdiction and procedure for parking infractions.

318.325 Jurisdiction and procedure for parking infractions.—Any county or municipality may adopt an ordinance that allows the county or municipality to refer cases involving the violation of a county or municipal parking ordinance to a hearing officer. Notwithstanding the provisions of ss. 318.14 and 775.08(3), any parking violation shall be deemed to be an infraction as defined in s. 318.13(3). However, the violation must be enforced and disposed of in accordance with the provisions of general law applicable to parking violations and with the charter or code of the county or municipality where the violation occurred. The clerk of the court or the designated traffic violations bureau must collect and distribute the fines, forfeitures, and court costs assessed under this section.

History.—s. 1, ch. 94-202; s. 101, ch. 2003-402; s. 62, ch. 2004-265; s. 52, ch. 2005-236.



318.33 - Appeals.

318.33 Appeals.—Decisions of the hearing officer are appealable, under the rules of court, to the circuit court. Appeals shall be based upon the record of the hearing before the hearing officer and shall not be hearings de novo. Appellants are responsible for producing the record of the hearing beyond that which normally results from the civil traffic infraction hearing process.

History.—s. 4, ch. 89-337; s. 5, ch. 94-202.



318.34 - Qualifications.

318.34 Qualifications.—Applicants for the position of hearing officer of the civil traffic court shall be members in good standing of The Florida Bar and shall have completed a 40-hour education and training program which has been approved by the Florida Supreme Court. Thereafter, hearing officers shall complete an approved 4-hour continuing education program annually.

History.—s. 5, ch. 89-337; s. 6, ch. 94-202.



318.35 - Term of office.

318.35 Term of office.—Hearing officers shall be independent contractors and may serve either full time or part time as determined by the chief judge. In either case, they shall serve at the pleasure of the chief judge of the county and circuit in which they are to hear cases and shall have no definite term of office.

History.—s. 6, ch. 89-337; s. 7, ch. 94-202.



318.36 - Code of ethics.

318.36 Code of ethics.—Hearing officers shall be subject to The Florida Bar Code of Professional Responsibility and not the Judicial Code of Ethics, except that they shall avoid practices or occupations that would constitute a conflict of interest or give the appearance of impropriety. Whether serving full time or part time, hearing officers shall be prohibited from representing clients or practicing before any other hearing officer of a civil traffic court or from representing any client appealing the decision of any other hearing officer. A civil traffic infractions hearing officer appointed under s. 318.30 shall have judicial immunity in the same manner and to the same extent as judges.

History.—s. 7, ch. 89-337; s. 8, ch. 94-202; s. 10, ch. 99-248.



318.38 - Nonseverability.

318.38 Nonseverability.—If the provisions of s. 318.32 authorizing hearing officers to impose the same sanctions as county court judges for civil traffic infractions are found to be unconstitutional by the Florida Supreme Court, then the hearing officers shall have no further jurisdiction over any civil traffic infractions.

History.—s. 9, ch. 89-337; s. 10, ch. 94-202.






Chapter 319 - TITLE CERTIFICATES

319.001 - Definitions.

319.001 Definitions.—As used in this chapter, the term:

(1) “Certificate of title” means the record that is evidence of ownership of a vehicle, whether a paper certificate authorized by the department or a certificate consisting of information that is stored in an electronic form in the department’s database.

(2) “Department” means the Department of Highway Safety and Motor Vehicles.

(3) “Front-end assembly” means fenders, hood, grill, and bumper.

(4) “Licensed dealer,” unless otherwise specifically provided, means a motor vehicle dealer licensed under s. 320.27, a mobile home dealer licensed under s. 320.77, or a recreational vehicle dealer licensed under s. 320.771.

(5) “Motorcycle body assembly” means frame, fenders, and gas tanks.

(6) “Motorcycle engine” means cylinder block, heads, engine case, and crank case.

(7) “Motorcycle transmission” means drive train.

(8) “New mobile home” means a mobile home the equitable or legal title to which has never been transferred by a manufacturer, distributor, importer, or dealer to an ultimate purchaser.

(9) “New motor vehicle” means a motor vehicle the equitable or legal title to which has never been transferred by a manufacturer, distributor, importer, or dealer to an ultimate purchaser; however, when legal title is not transferred but possession of a motor vehicle is transferred pursuant to a conditional sales contract or lease and the conditions are not satisfied and the vehicle is returned to the motor vehicle dealer, the motor vehicle may be resold by the motor vehicle dealer as a new motor vehicle, provided the selling motor vehicle dealer gives the following written notice to the purchaser: “THIS VEHICLE WAS DELIVERED TO A PREVIOUS PURCHASER.” The purchaser shall sign an acknowledgment, a copy of which is kept in the selling dealer’s file.

(10) “Rear body section” means both quarter panels, decklid, bumper, and floor pan.

(11) “Satisfaction of lien” means full payment of a debt or release of a debtor from a lien by the lienholder.

(12) “Used motor vehicle” means any motor vehicle that is not a “new motor vehicle” as defined in subsection (9).

History.—s. 1, ch. 82-134; s. 2, ch. 89-333; s. 22, ch. 95-333; s. 20, ch. 2000-313; s. 7, ch. 2002-235; s. 15, ch. 2008-176; s. 29, ch. 2009-21.



319.14 - Sale of motor vehicles registered or used as taxicabs, police vehicles, lease vehicles, rebuilt vehicles, nonconforming vehicles, custom vehicles, or street rod vehicles; conversion of low-speed vehicles.

319.14 Sale of motor vehicles registered or used as taxicabs, police vehicles, lease vehicles, rebuilt vehicles, nonconforming vehicles, custom vehicles, or street rod vehicles; conversion of low-speed vehicles.—

(1)(a) A person may not knowingly offer for sale, sell, or exchange any vehicle that has been licensed, registered, or used as a taxicab, police vehicle, or short-term-lease vehicle, or a vehicle that has been repurchased by a manufacturer pursuant to a settlement, determination, or decision under chapter 681, until the department has stamped in a conspicuous place on the certificate of title of the vehicle, or its duplicate, words stating the nature of the previous use of the vehicle or the title has been stamped “Manufacturer’s Buy Back” to reflect that the vehicle is a nonconforming vehicle. If the certificate of title or duplicate was not so stamped upon initial issuance thereof or if, subsequent to initial issuance of the title, the use of the vehicle is changed to a use requiring the notation provided for in this section, the owner or lienholder of the vehicle shall surrender the certificate of title or duplicate to the department prior to offering the vehicle for sale, and the department shall stamp the certificate or duplicate as required herein. When a vehicle has been repurchased by a manufacturer pursuant to a settlement, determination, or decision under chapter 681, the title shall be stamped “Manufacturer’s Buy Back” to reflect that the vehicle is a nonconforming vehicle.

(b) A person may not knowingly offer for sale, sell, or exchange a rebuilt vehicle until the department has stamped in a conspicuous place on the certificate of title for the vehicle words stating that the vehicle has been rebuilt or assembled from parts, or is a kit car, glider kit, replica, flood vehicle, custom vehicle, or street rod vehicle unless proper application for a certificate of title for a vehicle that is rebuilt or assembled from parts, or is a kit car, glider kit, replica, flood vehicle, custom vehicle, or street rod vehicle has been made to the department in accordance with this chapter and the department has conducted the physical examination of the vehicle to assure the identity of the vehicle and all major component parts, as defined in s. 319.30(1), which have been repaired or replaced. Thereafter, the department shall affix a decal to the vehicle, in the manner prescribed by the department, showing the vehicle to be rebuilt.

(c) As used in this section, the term:

1. “Police vehicle” means a motor vehicle owned or leased by the state or a county or municipality and used in law enforcement.

2.a. “Short-term-lease vehicle” means a motor vehicle leased without a driver and under a written agreement to one or more persons from time to time for a period of less than 12 months.

b. “Long-term-lease vehicle” means a motor vehicle leased without a driver and under a written agreement to one person for a period of 12 months or longer.

c. “Lease vehicle” includes both short-term-lease vehicles and long-term-lease vehicles.

3. “Rebuilt vehicle” means a motor vehicle or mobile home built from salvage or junk, as defined in s. 319.30(1).

4. “Assembled from parts” means a motor vehicle or mobile home assembled from parts or combined from parts of motor vehicles or mobile homes, new or used. “Assembled from parts” does not mean a motor vehicle defined as a “rebuilt vehicle” in subparagraph 3., which has been declared a total loss pursuant to s. 319.30.

5. “Kit car” means a motor vehicle assembled with a kit supplied by a manufacturer to rebuild a wrecked or outdated motor vehicle with a new body kit.

6. “Glider kit” means a vehicle assembled with a kit supplied by a manufacturer to rebuild a wrecked or outdated truck or truck tractor.

7. “Replica” means a complete new motor vehicle manufactured to look like an old vehicle.

8. “Flood vehicle” means a motor vehicle or mobile home that has been declared to be a total loss pursuant to s. 319.30(3)(a) resulting from damage caused by water.

9. “Nonconforming vehicle” means a motor vehicle which has been purchased by a manufacturer pursuant to a settlement, determination, or decision under chapter 681.

10. “Settlement” means an agreement entered into between a manufacturer and a consumer that occurs after a dispute is submitted to a program, or an informal dispute settlement procedure established by a manufacturer or is approved for arbitration before the New Motor Vehicle Arbitration Board as defined in s. 681.102.

11. “Custom vehicle” means a motor vehicle that:

a. Is 25 years of age or older and of a model year after 1948 or was manufactured to resemble a vehicle that is 25 years of age or older and of a model year after 1948; and

b. Has been altered from the manufacturer’s original design or has a body constructed from nonoriginal materials.

The model year and year of manufacture that the body of a custom vehicle resembles is the model year and year of manufacture listed on the certificate of title, regardless of when the vehicle was actually manufactured.

12. “Street rod” means a motor vehicle that:

a. Is of a model year of 1948 or older or was manufactured after 1948 to resemble a vehicle of a model year of 1948 or older; and

b. Has been altered from the manufacturer’s original design or has a body constructed from nonoriginal materials.

The model year and year of manufacture that the body of a street rod resembles is the model year and year of manufacture listed on the certificate of title, regardless of when the vehicle was actually manufactured.

(2) A person may not knowingly sell, exchange, or transfer a vehicle referred to in subsection (1) without, before consummating the sale, exchange, or transfer, disclosing in writing to the purchaser, customer, or transferee the fact that the vehicle has previously been titled, registered, or used as a taxicab, police vehicle, or short-term-lease vehicle, is a vehicle that is rebuilt or assembled from parts, is a kit car, glider kit, replica, or flood vehicle, or is a nonconforming vehicle, custom vehicle, or street rod vehicle, as the case may be.

(3) Any person who, with intent to offer for sale or exchange any vehicle referred to in subsection (1), knowingly or intentionally advertises, publishes, disseminates, circulates, or places before the public in any communications medium, whether directly or indirectly, any offer to sell or exchange the vehicle shall clearly and precisely state in each such offer that the vehicle has previously been titled, registered, or used as a taxicab, police vehicle, or short-term-lease vehicle or that the vehicle or mobile home is a vehicle that is rebuilt or assembled from parts, is a kit car, glider kit, replica, or flood vehicle, or is a nonconforming vehicle, custom vehicle, or street rod vehicle, as the case may be. A person who violates this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4) If a certificate of title, including a foreign certificate, is branded to reflect a condition or prior use of the titled vehicle, the brand must be noted on the registration certificate of the vehicle and such brand shall be carried forward on all subsequent certificates of title and registration certificates issued for the life of the vehicle.

(5) A person who knowingly sells, exchanges, or offers to sell or exchange a motor vehicle or mobile home contrary to this section or any officer, agent, or employee of a person who knowingly authorizes, directs, aids in, or consents to the sale, exchange, or offer to sell or exchange a motor vehicle or mobile home contrary to this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(6) A person who removes a rebuilt decal from a rebuilt vehicle with the intent to conceal the rebuilt status of the vehicle commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7) This section applies to a mobile home, travel trailer, camping trailer, truck camper, or fifth-wheel recreation trailer only when the mobile home or vehicle is a rebuilt vehicle or is assembled from parts.

(8) A person is not liable or accountable in any civil action arising out of a violation of this section if the designation of the previous use or condition of the motor vehicle is not noted on the certificate of title and registration certificate of the vehicle which was received by, or delivered to, such person, unless the person has actively concealed the prior use or condition of the vehicle from the purchaser.

(9) Subsections (1), (2), and (3) do not apply to the transfer of ownership of a motor vehicle after the motor vehicle has ceased to be used as a lease vehicle and the ownership has been transferred to an owner for private use or to the transfer of ownership of a nonconforming vehicle with 36,000 or more miles on its odometer, or 34 months whichever is later and the ownership has been transferred to an owner for private use. Such owner, as shown on the title certificate, may request the department to issue a corrected certificate of title that does not contain the statement of the previous use of the vehicle as a lease vehicle or condition as a nonconforming vehicle.

(10)(a) A vehicle titled or branded and registered as a low-speed vehicle may be converted to a golf cart pursuant to the following:

1. The owner of the converted vehicle must contact the regional office of the department to verify the conversion, surrender the registration license plate and the current certificate of title, and pay the appropriate fee established under paragraph (b).

2. The owner of the converted vehicle must provide an affidavit to the department attesting that the vehicle has been modified to comply with the speed restrictions provided in s. 320.01(22) and acknowledging that the vehicle must be operated in accordance with s. 316.212, s. 316.2125, s. 316.2126, or s. 316.21265.

3. Upon verification of the conversion, the department shall note in the vehicle record that the low-speed vehicle has been converted to a golf cart and shall cancel the certificate of title and registration of the vehicle.

(b) The department shall establish a fee of $40 to cover the cost of verification and associated administrative costs for carrying out its responsibilities under this subsection.

(c) The department shall issue a decal reflecting the conversion of the vehicle to a golf cart, upon which is clearly legible the following text: “CONVERTED VEHICLE. Max speed 20 mph.” The decal must be displayed on the rear of the vehicle, so that the decal is plainly visible.

History.—ss. 1, 2, 3, ch. 20226, 1941; s. 1, ch. 28185, 1953; s. 1, ch. 29850, 1955; s. 1, ch. 57-390; s. 1, ch. 59-174; s. 1, ch. 59-452; s. 6, ch. 65-190; s. 1, ch. 69-379; ss. 24, 35, ch. 69-106; s. 187, ch. 71-136; s. 1, ch. 78-412; s. 2, ch. 82-134; s. 7, ch. 83-218; ss. 3, 15, ch. 89-333; s. 1, ch. 92-88; s. 1, ch. 96-227; s. 10, ch. 96-413; s. 11, ch. 97-245; s. 11, ch. 99-248; ss. 46, 47, ch. 2000-171; s. 8, ch. 2002-235; s. 2, ch. 2008-170; s. 20, ch. 2012-181; s. 1, ch. 2013-161.



319.141 - Pilot rebuilt motor vehicle inspection program.

319.141 Pilot rebuilt motor vehicle inspection program.—

(1) As used in this section, the term:

(a) “Facility” means a rebuilt motor vehicle inspection facility authorized and operating under this section.

(b) “Rebuilt inspection services” means an examination of a rebuilt vehicle and a properly endorsed certificate of title, salvage certificate of title, or manufacturer’s statement of origin and an application for a rebuilt certificate of title, a rebuilder’s affidavit, a photograph of the junk or salvage vehicle taken before repairs began, receipts or invoices for all major component parts, as defined in s. 319.30, and repairs which were changed, and proof that notice of rebuilding of the vehicle has been reported to the National Motor Vehicle Title Information System.

(2) By July 1, 2015, the department shall oversee a pilot program in Miami-Dade County to evaluate alternatives for rebuilt inspection services offered by existing private sector operators, including the continued use of private facilities, the cost impact to consumers, and the potential savings to the department.

(3) The department shall establish a memorandum of understanding that allows private parties participating in the pilot program to conduct rebuilt motor vehicle inspections and specifies requirements for oversight, bonding and insurance, procedures, and forms and requires the electronic transmission of documents.

(4) Before an applicant is approved, the department shall ensure that the applicant meets basic criteria designed to protect the public. At a minimum, the applicant shall meet all of the following requirements:

(a) Have and maintain a surety bond or irrevocable letter of credit in the amount of $100,000 executed by the applicant.

(b) Secure and maintain a facility at a permanent structure at an address recognized by the United States Postal Service where the only services provided on such property are rebuilt inspection services. The operator of a facility shall annually attest that he or she is not employed by or does not have an ownership interest in or other financial arrangement with the owner, operator, manager, or employee of a motor vehicle repair shop as defined in s. 559.903, a motor vehicle dealer as defined in s. 320.27(1)(c), a towing company, a vehicle storage company, a vehicle auction, an insurance company, a salvage yard, a metal retailer, or a metal rebuilder, from which he or she receives remuneration, directly or indirectly, for the referral of customers for rebuilt inspection services.

(c) Have and maintain garage liability and other insurance required by the department.

(d) Have completed criminal background checks of the owners, partners, and corporate officers and the inspectors employed by the facility.

(e) Meet any additional criteria the department determines necessary to conduct proper inspections.

(5) A participant in the program shall access vehicle and title information and enter inspection results through an electronic filing system authorized by the department and shall maintain records of each rebuilt vehicle inspection processed at such facility for at least 5 years.

(6) The department shall immediately terminate any operator from the program who fails to meet the minimum eligibility requirements specified in subsection (4). Before a change in ownership of a rebuilt inspection facility, the current operator must give the department 45 days’ written notice of the intended sale. The prospective owner must meet the eligibility requirements of this section and execute a new memorandum of understanding with the department before operating the facility.

(7) This section is repealed on July 1, 2018, unless saved from repeal through reenactment by the Legislature.

History.—s. 21, ch. 2013-160; s. 6, ch. 2015-163.



319.145 - Autonomous vehicles.

319.145 Autonomous vehicles.—

(1) An autonomous vehicle registered in this state must continue to meet applicable federal standards and regulations for such motor vehicle. The vehicle must:

(a) Have a system to safely alert the operator if an autonomous technology failure is detected while the autonomous technology is engaged. When an alert is given, the system must:

1. Require the operator to take control of the autonomous vehicle; or

2. If the operator does not, or is not able to, take control of the autonomous vehicle, be capable of bringing the vehicle to a complete stop.

(b) Have a means, inside the vehicle, to visually indicate when the vehicle is operating in autonomous mode.

(c) Be capable of being operated in compliance with the applicable traffic and motor vehicle laws of this state.

(2) Federal regulations promulgated by the National Highway Traffic Safety Administration shall supersede this section when found to be in conflict with this section.

History.—s. 4, ch. 2012-111; s. 108, ch. 2012-174; s. 9, ch. 2016-181; s. 14, ch. 2016-239.



319.17 - Rules; forms; indexes and records.

319.17 Rules; forms; indexes and records.—

(1) The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter, including rules that allow alternative methods of proof of satisfaction of liens.

(2) The department shall prescribe all forms required by or deemed necessary to the administration of this chapter. The department shall maintain a sufficient supply of blank forms and shall provide any form other than a certificate of title without charge to any resident of this state upon request. The department shall adopt as rules the documents and forms contained in former s. 319.31, with such modifications as it deems necessary to the effective administration of this chapter.

(3) The department shall maintain indexes of motor vehicles and mobile homes by name of owner, by title number, and by manufacturer’s motor number or vehicle identification number. The department shall keep an electronic record of notices of liens and satisfactions thereof. Such indexes and records shall be open to the inspection of the public at all reasonable times, except as provided in chapter 119.

History.—s. 3, ch. 20917, 1941; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 3, ch. 82-134; s. 2, ch. 97-185; s. 61, ch. 98-200; s. 21, ch. 2000-313.



319.20 - Application of law.

319.20 Application of law.—Except as otherwise specifically provided, this chapter applies exclusively to motor vehicles and mobile homes required to be registered and licensed under the laws of this state and defined by such registration laws, including residential manufactured buildings placed on mobile home lots under s. 553.382. A residential manufactured building placed on a mobile home lot as provided in s. 553.382 shall be treated as a mobile home for purposes of this chapter. The provisions of this chapter do not apply to any moped or to any trailer or semitrailer having a net weight of less than 2,000 pounds. All provisions of this chapter relating to title certificates also apply to any recreational vehicle-type unit and to any mobile home classified and taxed as real property pursuant to s. 320.0815(2); and no title, lien, or other interest in such vehicle or mobile home shall be valid unless evidenced in accordance with this chapter.

History.—s. 1, ch. 23658, 1947; s. 6, ch. 65-190; s. 1, ch. 65-447; s. 4, ch. 82-134; s. 7, ch. 2015-163.



319.21 - Necessity of manufacturer’s statement of origin and certificate of title.

319.21 Necessity of manufacturer’s statement of origin and certificate of title.—

(1) No manufacturer, distributor, licensed dealer, or other person shall sell or otherwise dispose of a new motor vehicle or a new mobile home to a distributor, licensed dealer, or other person without delivering to such distributor, licensed dealer, or other person a manufacturer’s statement of origin duly executed and with such assignments thereon as may be necessary to show title in the purchaser thereof, on forms approved by the department; nor shall any distributor, licensed dealer, or other person purchase, acquire, or bring into the state, except for temporary use and not for sale, a new motor vehicle or a new mobile home without obtaining from the seller thereof the manufacturer’s statement of origin. Such statement of origin shall be in the English language. In addition to the assignments stated herein, the manufacturer’s statement of origin shall contain a certification of the identification and description of the motor vehicle or mobile home delivered and the name and address of the distributor, licensed dealer, or other person to whom the motor vehicle or mobile home was originally sold, over the signature of an authorized official of the manufacturer who made the original delivery; however, no statement of origin shall be required for any new motor vehicle or new mobile home purchased from a person other than a manufacturer or a representative of a manufacturer in a state which does not require such statement of origin. Prior to the issuance of a certificate of title for any such new motor vehicle or new mobile home, the holder of any security interest therein may demand and receive from the owner thereof the manufacturer’s statement of origin and may retain it as long as he or she holds the security interest.

(2) When a motor vehicle is built in two or more stages, each manufacturer must provide a manufacturer’s statement of origin for each stage.

(3) Except as provided in s. 320.27(7), no person shall sell or otherwise dispose of a motor vehicle or mobile home without delivering to the purchaser or transferee thereof a certificate of title with such assignment thereon as may be necessary to show title in the name of the purchaser. No person shall purchase or otherwise acquire or bring into the state a motor vehicle or mobile home, except for a surviving spouse as provided by s. 319.28 or except for temporary use, unless such person obtains a certificate of title for it in his or her name in accordance with the provisions of this chapter. However, any licensed dealer may, in lieu of having a certificate of title issued in the dealer’s name, reassign any existing certificate of title, except as provided in s. 319.225. It shall not be necessary for any licensed dealer to obtain a certificate of title on any new motor vehicle or new mobile home which he or she is selling or which he or she acquires for sale if the dealer obtains a manufacturer’s statement of origin as provided in subsection (1); however, the dealer shall attach the manufacturer’s statement of origin to the separate application for initial certificate of title which is made by the purchaser and certify on the face of such application that the vehicle is a new motor vehicle or new mobile home and shall also disclose the name and address of the manufacturer, distributor, or other person from whom the dealer acquired such motor vehicle or mobile home. In no event shall a manufacturer’s statement of origin be issued or reissued to any distributor, licensed dealer, or other person for the purpose of updating any motor vehicle or mobile home for sale. As used in this subsection, the term “updating” means:

(a) Modification of the motor vehicle or mobile home in such a manner that it resembles in appearance the current year’s model;

(b) Replacement of the original identification number and chassis number, which replacement reflects a change in the year manufactured, or any other modification which misrepresents the actual year manufactured; or

(c) Issuance of another manufacturer’s statement of origin changing the model year of manufacture.

(4) Notwithstanding the provisions of other laws of this state, no motor vehicle or mobile home shall be eligible for initial registration in this state unless the provisions of this section have been complied with.

History.—s. 2, ch. 23658, 1947; s. 1, ch. 25150, 1949; s. 1, ch. 61-296; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 1, ch. 77-11; s. 5, ch. 82-134; s. 4, ch. 89-333; s. 336, ch. 95-148; s. 7, ch. 95-333; s. 11, ch. 96-413; s. 56, ch. 2014-17.



319.22 - Transfer of title.

319.22 Transfer of title.—

(1) Except as provided in ss. 319.21 and 319.28, a person acquiring a motor vehicle or mobile home from the owner thereof, whether or not the owner is a licensed dealer, shall not acquire marketable title to the motor vehicle or mobile home until he or she has had issued to him or her a certificate of title to the motor vehicle or mobile home; nor shall any waiver or estoppel operate in favor of such person against a person having possession of such certificate of title or an assignment of such certificate for such motor vehicle or mobile home for a valuable consideration. Except as otherwise provided herein, no court shall recognize the right, title, claim, or interest of any person in or to any motor vehicle or mobile home sold, disposed of, mortgaged, or encumbered, unless evidenced by a certificate of title duly issued to that person, in accordance with the provisions of this chapter.

(2)(a) An owner or coowner who has made a bona fide sale or transfer of a motor vehicle or mobile home and has delivered possession thereof to a purchaser shall not, by reason of any of the provisions of this chapter, be deemed the owner or coowner of such vehicle or mobile home so as to be subject to civil liability for the operation of such vehicle or mobile home thereafter by another when such owner or coowner has fulfilled either of the following requirements:

1. When such owner or coowner has made proper endorsement and delivery of the certificate of title as provided by this chapter. Proper endorsement shall be:

a. When a motor vehicle or mobile home is registered in the names of two or more persons as coowners in the alternative by the use of the word “or,” such vehicle shall be held in joint tenancy. Each coowner shall be deemed to have granted to the other coowner the absolute right to dispose of the title and interest in the vehicle or mobile home, and the signature of any coowner shall constitute proper endorsement. Upon the death of a coowner, the interest of the decedent shall pass to the survivor as though title or interest in the vehicle or mobile home was held in joint tenancy. This provision shall apply even if the coowners are husband and wife.

b. When a vehicle or mobile home is registered in the names of two or more persons as coowners in the conjunctive by the use of the word “and,” the signature of each coowner or his or her personal representative shall be required to transfer title to the vehicle or mobile home.

The department shall adopt suitable language to appear upon the certificate of title to effectuate the manner in which the interest in or title to the motor vehicle or mobile home is held.

2. When such owner or coowner has delivered to the department, or placed in the United States mail, addressed to the department, either the certificate of title properly endorsed or a notice in the form prescribed by the department. In addition to the information required by the department under this subparagraph, the notice must also contain the information required under paragraph (b) when the title being transferred is to a motor vehicle.

(b) An owner or coowner who has made a bona fide sale or transfer of a motor vehicle and has delivered possession thereof to a purchaser shall notify the department within 30 days after the sale or transfer in the form prescribed by the department. Notice by such owner or coowner under this paragraph shall satisfy the notice requirement under subparagraph (a)2. for limitation of liability under paragraph (a). The notification shall include the vehicle identification number and the buyer’s full first name, middle initial, last name, and personal or business identification, which may include, but need not be limited to, a driver license number, Florida identification card number, or federal employer identification number, and any information required by the department. This paragraph shall not apply to any transfer or sale to or by a licensed motor vehicle dealer or to an insurer who has taken possession or is taking possession of the vehicle or the title thereto pursuant to a policy of insurance.

(c) The department shall inform the motor vehicle owner or coowner of the requirements of this subsection with the issuance of each certificate of title to a motor vehicle. The information may be printed on the certificate of title or on a separate form that is included with the certificate.

(3) In the case of a private or casual sale, except for transfers by a surviving spouse as provided by s. 319.28, no title shall be accepted for transfer unless the name of the person who is selling the vehicle is shown as the owner on the face of the title. For the purposes of this subsection, a private or casual sale is a sale or assignment of motor vehicle or mobile home ownership in which none of the parties to the transaction is a licensed dealer and none of the parties is an insurer who has taken possession or is taking possession of the vehicle or the title thereto pursuant to a policy of insurance.

(4) Each certificate of title shall contain a labeled place for the seller’s price to be indicated. No title shall be accepted for transfer by any county tax collector or other agent of the state unless the sales price is entered in the appropriately labeled place on the certificate of title by the seller, if a labeled place is provided. This subsection does not apply to any transfer of motor vehicle or mobile home ownership by a licensed dealer.

(5) It is illegal to transfer title to a motor vehicle when the purchaser’s name does not appear on the title. Any buyer or seller who knowingly and willfully violates this subsection with intent to commit fraud commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 23658, 1947; s. 2, ch. 25150, 1949; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 1, ch. 79-333; s. 196, ch. 81-259; s. 1, ch. 81-291; s. 6, ch. 82-134; s. 1, ch. 83-91; s. 11, ch. 89-333; s. 337, ch. 95-148; s. 8, ch. 95-333; s. 9, ch. 2002-235; s. 1, ch. 2009-206.



319.225 - Transfer and reassignment forms; odometer disclosure statements.

319.225 Transfer and reassignment forms; odometer disclosure statements.—

(1) Every certificate of title issued by the department must contain the following statement on its reverse side: “Federal and state law require the completion of the odometer statement set out below. Failure to complete or providing false information may result in fines, imprisonment, or both.”

(2) Each certificate of title issued by the department must contain on its front side a form for transfer of title by the titleholder of record, which form must contain an odometer disclosure statement in the form required by 49 C.F.R. s. 580.5.

(3) Each certificate of title issued by the department must contain on its reverse side as many forms as space allows for reassignment of title by a licensed dealer as permitted by s. 319.21(3), which form or forms shall contain an odometer disclosure statement in the form required by 49 C.F.R. s. 580.5. When all dealer reassignment forms provided on the back of the title certificate have been filled in, a dealer may reassign the title certificate by using a separate dealer reassignment form issued by the department in compliance with 49 C.F.R. ss. 580.4 and 580.5, which form shall contain an original that shall be submitted to the department by the dealer and a copy that shall be retained by the dealer in his or her records for 5 years. The provisions of this subsection shall also apply to vehicles not previously titled in this state and vehicles whose title certificates do not contain the forms required by this section.

(4) Upon transfer or reassignment of a certificate of title to a used motor vehicle, the transferor shall complete the odometer disclosure statement provided for by this section and the transferee shall acknowledge the disclosure by signing and printing his or her name in the spaces provided. This subsection does not apply to a vehicle that has a gross vehicle rating of more than 16,000 pounds, a vehicle that is not self-propelled, or a vehicle that is 10 years old or older. A lessor who transfers title to his or her vehicle without obtaining possession of the vehicle shall make odometer disclosure as provided by 49 C.F.R. s. 580.7. Any person who fails to complete or acknowledge a disclosure statement as required by this subsection is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. The department may not issue a certificate of title unless this subsection has been complied with.

(5) The same person may not sign a disclosure statement as both the transferor and the transferee in the same transaction except as provided in subsection (6).

(6)(a) If the certificate of title is physically held by a lienholder, the transferor may give a power of attorney to his or her transferee for the purpose of odometer disclosure. The power of attorney must be on a form issued or authorized by the department, which form must be in compliance with 49 C.F.R. ss. 580.4 and 580.13. The department shall not require the signature of the transferor to be notarized on the form; however, in lieu of notarization, the form shall include an affidavit with the following wording: UNDER PENALTY OF PERJURY, I DECLARE THAT I HAVE READ THE FOREGOING DOCUMENT AND THAT THE FACTS STATED IN IT ARE TRUE. The transferee shall sign the power of attorney form, print his or her name, and return a copy of the power of attorney form to the transferor. Upon receipt of a title certificate, the transferee shall complete the space for mileage disclosure on the title certificate exactly as the mileage was disclosed by the transferor on the power of attorney form. If the transferee is a licensed motor vehicle dealer who is transferring the vehicle to a retail purchaser, the dealer shall make application on behalf of the retail purchaser as provided in s. 319.23(6) and shall submit the original power of attorney form to the department with the application for title and the transferor’s title certificate; otherwise, a dealer may reassign the title certificate by using the dealer reassignment form in the manner prescribed in subsection (3), and, at the time of physical transfer of the vehicle, the original power of attorney shall be delivered to the person designated as the transferee of the dealer on the dealer reassignment form.

(b) If the certificate of title is lost or otherwise unavailable, the transferor may give a power of attorney to his or her transferee for the purpose of odometer disclosure. The power of attorney must be on a form issued or authorized by the department, which form must be in compliance with 49 C.F.R. ss. 580.4 and 580.13. The department shall not require the signature of the transferor to be notarized on the form; however, in lieu of notarization, the form shall include an affidavit with the following wording: UNDER PENALTY OF PERJURY, I DECLARE THAT I HAVE READ THE FOREGOING DOCUMENT AND THAT THE FACTS STATED IN IT ARE TRUE. The transferee shall sign the power of attorney form, print his or her name, and return a copy of the power of attorney form to the transferor. Upon receipt of the title certificate or a duplicate title certificate, the transferee shall complete the space for mileage disclosure on the title certificate exactly as the mileage was disclosed by the transferor on the power of attorney form. If the transferee is a licensed motor vehicle dealer who is transferring the vehicle to a retail purchaser, the dealer shall make application on behalf of the retail purchaser as provided in s. 319.23(6) and shall submit the original power of attorney form to the department with the application for title and the transferor’s title certificate or duplicate title certificate; otherwise, a dealer may reassign the title certificate by using the dealer reassignment form in the manner prescribed in subsection (3), and, at the time of physical transfer of the vehicle, the original power of attorney shall be delivered to the person designated as the transferee of the dealer on the dealer reassignment form. If the dealer sells the vehicle to an out-of-state resident or an out-of-state dealer and the power of attorney form is applicable to the transaction, the dealer must photocopy the completed original of the form and mail it directly to the department within 5 business days after the certificate of title and dealer reassignment form are delivered by the dealer to its purchaser.

(c) If the mechanics of the transfer of title to a motor vehicle in accordance with the provisions of paragraph (a) or paragraph (b) are determined to be incompatible with and unlawful under the provisions of 49 C.F.R. part 580, the transfer of title to a motor vehicle by operation of this subsection can be effected in any manner not inconsistent with 49 C.F.R. part 580 and Florida law; provided, any power of attorney form issued or authorized by the department under this subsection shall contain an original that shall be submitted to the department by the dealer to effect transfer of a title certificate as provided in paragraphs (a) and (b) and a copy that shall be retained by the dealer in its records for 5 years.

(d) Any person who fails to complete the information required by this subsection or to file with the department the forms required by this subsection is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. The department shall not issue a certificate of title unless this subsection has been complied with.

(7) If a title is held electronically and the transferee agrees to maintain the title electronically, the transferor and transferee shall complete a secure reassignment document that discloses the odometer reading and is signed by both the transferor and transferee at the tax collector office or license plate agency. Each certificate of title issued by the department must contain on its reverse side a minimum of three spaces for notation of the name and license number of any auction through which the vehicle is sold and the date the vehicle was auctioned. Each separate dealer reassignment form issued by the department must also have the space referred to in this section. When a transfer of title is made at a motor vehicle auction, the reassignment must note the name and address of the auction, but the auction shall not thereby be deemed to be the owner, seller, transferor, or assignor of title. A motor vehicle auction is required to execute a dealer reassignment only when it is the owner of a vehicle being sold.

(8) Upon transfer or reassignment of a used motor vehicle through the services of an auction, the auction shall complete the information in the space provided for by subsection (7). Any person who fails to complete the information as required by this subsection is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. The department shall not issue a certificate of title unless this subsection has been complied with.

(9) This section shall be construed to conform to 49 C.F.R. part 580.

History.—s. 5, ch. 89-333; s. 2, ch. 90-270; s. 338, ch. 95-148; s. 12, ch. 96-413; s. 6, ch. 2010-198; s. 22, ch. 2013-160.



319.23 - Application for, and issuance of, certificate of title.

319.23 Application for, and issuance of, certificate of title.—

(1) Application for a certificate of title shall be made upon a form prescribed by the department, shall be filed with the department, and shall be accompanied by the fee prescribed in this chapter. If a certificate of title has previously been issued for a motor vehicle or mobile home in this state, the application for a certificate of title shall be accompanied by the certificate of title duly assigned, or assigned and reassigned, unless otherwise provided for in this chapter. If the motor vehicle or mobile home for which application for a certificate of title is made is a new motor vehicle or new mobile home for which one or more manufacturers’ statements of origin are required by the provisions of s. 319.21, the application for a certificate of title shall be accompanied by all such manufacturers’ statements of origin.

(2) The applicant for a certificate of title shall indicate on the application if the motor vehicle is to be used as a taxicab, police vehicle, or lease vehicle or if the motor vehicle or mobile home is a rebuilt vehicle, as those terms are defined in s. 319.14. Upon issuance of a certificate of title for such vehicle, the department shall stamp, in a conspicuous place on the title, words stating the nature of the proposed use of the vehicle or stating that the vehicle has been rebuilt and may have previously been declared a total loss vehicle due to damage. This subsection applies to a mobile home, travel trailer, camping trailer, truck camper, or fifth-wheel recreation trailer only when the mobile home or vehicle is a rebuilt vehicle as defined in s. 319.14.

(3) If a certificate of title has not previously been issued for a motor vehicle or mobile home in this state, the application, unless otherwise provided for in this chapter, shall be accompanied by a proper bill of sale or sworn statement of ownership, or a duly certified copy thereof, or by a certificate of title, bill of sale, or other evidence of ownership required by the law of the state or county from which the motor vehicle or mobile home was brought into this state. The application shall also be accompanied by:

(a)1. A sworn affidavit from the seller and purchaser verifying that the vehicle identification number shown on the affidavit is identical to the vehicle identification number shown on the motor vehicle; or

2. An appropriate departmental form evidencing that a physical examination has been made of the motor vehicle by the owner and by a duly constituted law enforcement officer in any state, a licensed motor vehicle dealer, a license inspector as provided by s. 320.58, or a notary public commissioned by this state and that the vehicle identification number shown on such form is identical to the vehicle identification number shown on the motor vehicle; and

(b) If the vehicle is a used car original, a sworn affidavit from the owner verifying that the odometer reading shown on the affidavit is identical to the odometer reading shown on the motor vehicle in accordance with the requirements of 49 C.F.R. s. 580.5 at the time that application for title is made. For the purposes of this section, the term “used car original” means a used vehicle coming into and being titled in this state for the first time.

(c) If the vehicle is an ancient or antique vehicle, as defined in s. 320.086, the application shall be accompanied by a certificate of title; a bill of sale and a registration; or a bill of sale and an affidavit by the owner defending the title from all claims. The bill of sale must contain a complete vehicle description to include the vehicle identification or engine number, year make, color, selling price, and signatures of the seller and purchaser.

Verification of the vehicle identification number is not required for any new motor vehicle; any mobile home; any trailer or semitrailer with a net weight of less than 2,000 pounds; or any travel trailer, camping trailer, truck camper, or fifth-wheel recreation trailer.

(4) The application for a certificate of title for a motor vehicle or mobile home previously titled or registered outside this state shall show on its face such fact and shall indicate the time and place of the last issuance of certificate of title, or registration, of such motor vehicle or mobile home outside this state and the name and address of the governmental officer, agency, or authority making such registration, together with such further information relative to its previous registration as may reasonably be required by the department, including the time and place of original registration, if known, and if different from the last foreign registration. The applicant shall surrender to the department all certificates, registration cards, or other evidence of foreign registration as may be in his or her possession or under his or her control.

(5) The certificate of title issued by the department for a motor vehicle or mobile home previously registered outside this state shall give the name of the state or country in which the vehicle was last registered outside this state. The department shall use reasonable diligence in ascertaining whether or not the facts in the application are true; and, if satisfied that the applicant is the owner of the motor vehicle or mobile home and that the application is in the proper form, it shall issue a certificate of title.

(6)(a) In the case of the sale of a motor vehicle or mobile home by a licensed dealer to a general purchaser, the certificate of title must be obtained in the name of the purchaser by the dealer upon application signed by the purchaser, and in each other case the certificate must be obtained by the purchaser. In each case of transfer of a motor vehicle or mobile home, the application for a certificate of title, a corrected certificate, or an assignment or reassignment must be filed within 30 days after the delivery of the motor vehicle or after consummation of the sale of the mobile home to the purchaser. An applicant must pay a fee of $20, in addition to all other fees and penalties required by law, for failing to file such application within the specified time. In the case of the sale of a motor vehicle by a licensed motor vehicle dealer to a general purchaser who resides in another state or country, the dealer is not required to apply for a certificate of title for the motor vehicle; however, the dealer must transfer ownership and reassign the certificate of title or manufacturer’s certificate of origin to the purchaser, and the purchaser must sign an affidavit, as approved by the department, that the purchaser will title and register the motor vehicle in another state or country.

(b) If a licensed dealer acquires a motor vehicle or mobile home as a trade-in, the dealer must file with the department, within 30 days, a notice of sale signed by the seller. The department shall update its database for that title record to indicate “sold.” A licensed dealer need not apply for a certificate of title for any motor vehicle or mobile home in stock acquired for stock purposes except as provided in s. 319.225.

(7) If an applicant for a certificate of title is unable to provide the department with a certificate of title that assigns the prior owner’s interest in the motor vehicle, the department may accept a bond in the form prescribed by the department, along with an affidavit in a form prescribed by the department, which includes verification of the vehicle identification number and an application for title.

(a) The bond must be:

1. In a form prescribed by the department;

2. Executed by the applicant;

3. Issued by a person authorized to conduct a surety business in this state;

4. In an amount equal to two times the value of the vehicle as determined by the department; and

5. Conditioned to indemnify all prior owners and lienholders and all subsequent purchasers of the vehicle or persons who acquire a security interest in the vehicle, and their successors in interest, against any expense, loss, or damage, including reasonable attorney fees, occurring because of the issuance of the certificate of title for the vehicle or for a defect in or undisclosed security interest on the right, title, or interest of the applicant to the vehicle.

(b) An interested person has a right to recover on the bond for a breach of the bond’s condition. The aggregate liability of the surety to all persons may not exceed the amount of the bond.

(c) A bond under this subsection expires on the third anniversary of the date the bond became effective.

(d) The affidavit must:

1. Be in a form prescribed by the department;

2. Include the facts and circumstances under which the applicant acquired ownership and possession of the motor vehicle;

3. Disclose that no security interests, liens, or encumbrances against the motor vehicle are known to the applicant against the motor vehicle; and

4. State that the applicant has the right to have a certificate of title issued.

(8) The department shall in no event issue a certificate of title for any motor vehicle or mobile home to any applicant until the applicant has shown that:

(a) All sales or use taxes due on the transfer of the motor vehicle or mobile home are paid.

(b) A current motor vehicle registration as required by s. 320.02, except for a vehicle not required by law to have such registration, has been obtained.

(c) In each case in which a mobile home or recreational vehicle-type unit is classified as real property and an “RP” series sticker has been issued, the applicant has informed the property appraiser of the county wherein the mobile home or recreational vehicle-type unit is to be located of the intended site of the mobile home or recreational vehicle-type unit.

(d) The provisions of s. 319.225 have been complied with.

(9) The title certificate or application for title must contain the applicant’s full first name, middle initial, last name, date of birth, sex, and the license plate number. An individual applicant must provide a valid driver license or identification card issued by Florida or another state, or a valid passport. A business applicant must provide a federal employer identification number, if applicable; verification that the business is authorized to conduct business in the state; or a Florida city or county business license or number. In lieu of the license plate number, the individual or business applicant must provide an affidavit certifying that the motor vehicle to be titled will not be operated upon the public highways of this state.

(10) The department, upon the issuance of a certificate of title for a mobile home upon which no identification or serial number is affixed or ascertainable, may assign and require the permanent affixation upon such mobile home of an identification number. Prior to the assignment of any identification number, the department shall require satisfactory assurances that the application for a certificate of title and identification number is not being made for any unlawful purpose.

(11) The department shall use security procedures, processes, and materials in the preparation and issuance of each certificate of title to prohibit to the extent possible a person’s ability to alter, counterfeit, duplicate, or modify the certificate of title.

(12) All titles, manufacturers’ statements of origin, applications, and supporting documents submitted with the application, including, but not limited to, odometer statements, vehicle identification number verifications, bills of sale, indicia of ownership, dealer reassignments, photographs, and any personal identification, affidavits, or documents required by or submitted to the department, shall be retained by the department for not less than 10 years.

History.—s. 4, ch. 23658, 1947; s. 3, ch. 25150, 1949; s. 1, ch. 28184, 1953; s. 2, ch. 61-296; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 1, ch. 72-15; s. 2, ch. 75-66; s. 1, ch. 77-102; s. 4, ch. 78-221; s. 1, ch. 78-225; s. 2, ch. 78-412; s. 1, ch. 79-32; s. 1, ch. 79-399; s. 1, ch. 80-388; s. 7, ch. 82-134; s. 2, ch. 83-91; s. 42, ch. 85-180; s. 7, ch. 88-306; s. 1, ch. 89-53; ss. 12, 16, ch. 89-333; s. 339, ch. 95-148; ss. 13, 21, ch. 96-413; s. 12, ch. 99-248; s. 5, ch. 2001-196; s. 112, ch. 2002-20; s. 1, ch. 2004-29; s. 58, ch. 2005-164; s. 6, ch. 2009-71; s. 7, ch. 2010-198; s. 21, ch. 2012-181; s. 23, ch. 2013-160; s. 1, ch. 2014-181; s. 17, ch. 2015-163.



319.235 - Encumbrance of coowned motor vehicle or mobile home.

319.235 Encumbrance of coowned motor vehicle or mobile home.—When a motor vehicle or mobile home is registered in the names of two or more persons as coowners in the alternative by the use of the word “or,” whether or not the coowners are husband and wife, each coowner shall be deemed to have granted to any other coowner the absolute right to place a lien or encumbrance on the motor vehicle or mobile home; and the signature of one coowner shall constitute proper execution of the notice of lien. When a motor vehicle or mobile home is registered in the names of two or more persons as coowners in the conjunctive by the use of the word “and,” the signature of each coowner shall be required in order to place a lien or encumbrance on the motor vehicle or mobile home.

History.—s. 8, ch. 82-134.



319.24 - Issuance in duplicate; delivery; liens and encumbrances.

319.24 Issuance in duplicate; delivery; liens and encumbrances.—

(1) The department shall assign a number to each certificate of title and shall issue each certificate of title and each corrected certificate in duplicate. The database record shall serve as the duplicate title certificate required herein. One printed copy may be retained on file by the department. The department shall record and maintain a current odometer reading for vehicles covered by s. 319.225(4) at the time of any title activity.

(2) A duly authorized person shall sign the original certificate of title and each corrected certificate and, if there are no liens or encumbrances on the motor vehicle or mobile home, as shown in the records of the department or as shown in the application, shall deliver the certificate to the applicant or to another person as directed by the applicant or person, agent, or attorney submitting such application. The motor vehicle dealer license number must be submitted to the department when a dealer applies for or receives a duplicate title. The current odometer reading must be submitted on an application for a duplicate title. If there are one or more liens or encumbrances on the motor vehicle or mobile home, the certificate shall be delivered by the department to the first lienholder as shown by department records or to the owner as indicated in the notice of lien filed by the first lienholder pursuant to s. 319.27. If the notice of lien filed by the first lienholder indicates that the certificate should be delivered to the first lienholder, the department shall deliver to the first lienholder, along with the certificate, a form to be subsequently used by the lienholder as a satisfaction. If the notice of lien filed by the first lienholder directs the certificate of title to be delivered to the owner, then, upon delivery of the certificate of title by the department to the owner, the department shall deliver to the first lienholder confirmation of the receipt of the notice of lien and the date the certificate of title was issued to the owner at the owner’s address shown on the notice of lien and a form to be subsequently used by the lienholder as a satisfaction. If the application for certificate shows the name of a first lienholder different from the name of the first lienholder as shown by the records of the department, the certificate shall not be issued to any person until after all parties who appear to hold a lien and the applicant for the certificate have been notified of the conflict in writing by the department by certified mail. If the parties do not amicably resolve the conflict within 10 days from the date such notice was mailed, then the department shall serve notice in writing by certified mail on all persons appearing to hold liens on that particular vehicle, including the applicant for the certificate, to show cause within 15 days from the date the notice is mailed why it should not issue and deliver the certificate to the person indicated in the notice of lien filed by the lienholder whose name appears in the application as the first lienholder without showing any lien or liens as outstanding other than those appearing in the application or those which may have been filed subsequent to the filing of the application for the certificate. If, within the 15-day period, any person other than the lienholder shown in the application or a party filing a subsequent lien, in answer to such notice to show cause, appears in person or by a representative, or responds in writing, and files a written statement under oath that his or her lien on that particular vehicle is still outstanding, the department shall not issue the certificate to anyone until after such conflict has been settled by the lien claimants involved or by a court of competent jurisdiction. If the conflict is not settled amicably within 10 days of the final date for filing an answer to the notice to show cause, the complaining party shall have 10 days to obtain a ruling, or a stay order, from a court of competent jurisdiction; if no ruling or stay order is issued and served on the department within the 10-day period, it shall issue the certificate showing no liens except those shown in the application or thereafter filed to the original applicant if there are no liens shown in the application and none are thereafter filed, or to the person indicated in the notice of lien filed by the lienholder whose name appears in the application as the first lienholder if there are liens shown in the application or thereafter filed. A duplicate certificate or corrected certificate shall only show such lien or liens as were shown in the application and subsequently filed liens that may be outstanding.

(3) Except as provided in subsection (4), the certificate of title shall be retained by the first lienholder or the owner as indicated in the notice of lien filed by the first lienholder. If the first lienholder is in possession of the certificate, the first lienholder shall be entitled to retain the certificate until the first lien is satisfied.

(4) If the owner of the motor vehicle or mobile home, as shown on the title certificate, or the director of the state child support enforcement program, or the director’s designee, desires to place a second or subsequent lien or encumbrance against the motor vehicle or mobile home when the title certificate is in the possession of the first lienholder, the owner shall send a written request to the first lienholder by certified mail, and such first lienholder shall forward the certificate to the department for endorsement. If the title certificate is in the possession of the owner, the owner shall forward the certificate to the department for endorsement. The department shall return the certificate to either the first lienholder or to the owner, as indicated in the notice of lien filed by the first lienholder, after endorsing the second or subsequent lien on the certificate and on the duplicate. If the first lienholder or owner fails, neglects, or refuses to forward the certificate of title to the department within 10 days from the date of the owner’s or the director’s or designee’s request, the department, on the written request of the subsequent lienholder or an assignee thereof, shall demand of the first lienholder the return of such certificate for the notation of the second or subsequent lien or encumbrance.

(5)(a) Upon satisfaction of any first lien or encumbrance recorded at the department, the owner of the motor vehicle or mobile home, as shown on the title certificate, or the person satisfying the lien shall be entitled to demand and receive from the lienholder a satisfaction of the lien. If the lienholder, upon satisfaction of the lien and upon demand, fails or refuses to furnish a satisfaction thereof within 30 days after demand, he or she shall be held liable for all costs, damages, and expenses, including reasonable attorney’s fees, lawfully incurred by the titled owner or person satisfying the lien in any suit brought in this state for cancellation of the lien. A motor vehicle dealer acquiring ownership of a motor vehicle with an outstanding purchase money lien, shall pay and satisfy the outstanding lien within 10 working days of acquiring ownership. The lienholder receiving final payment as defined in s. 674.215 shall mail or otherwise deliver a lien satisfaction and the certificate of title indicating the satisfaction within 10 working days of receipt of such final payment or notify the person satisfying the lien that the title is not available within 10 working days of receipt of such final payment. If the lienholder is unable to provide the certificate of title and notifies the person of such, the lienholder shall provide a lien satisfaction and shall be responsible for the cost of a duplicate title, including fast title charges as provided in s. 319.323. The provisions of this paragraph shall not apply to electronic transactions pursuant to subsection (9).

(b) Following satisfaction of a lien, the lienholder shall enter a satisfaction thereof in the space provided on the face of the certificate of title. If the certificate of title was retained by the owner, the owner shall, within 5 days of the satisfaction of a lien, deliver the certificate of title to the lienholder and the lienholder shall enter a satisfaction thereof in the space provided on the face of the certificate of title. If there are no subsequent liens shown thereon, the certificate shall be delivered by the lienholder to the person satisfying the lien or encumbrance and an executed satisfaction on a form provided by the department shall be forwarded to the department by the lienholder within 10 days of satisfaction of the lien.

(c) If the certificate of title shows a subsequent lien not then being discharged, an executed satisfaction of the first lien shall be delivered by the lienholder to the person satisfying the lien and the certificate of title showing satisfaction of the first lien shall be forwarded by the lienholder to the department within 10 days of satisfaction of the lien.

(d) If, upon receipt of a title certificate showing satisfaction of the first lien, the department determines from its records that there are no subsequent liens or encumbrances upon the motor vehicle or mobile home, the department shall forward to the owner, as shown on the face of the title, a corrected certificate showing no liens or encumbrances. If there is a subsequent lien not being discharged, the certificate of title shall be reissued showing the second or subsequent lienholder as the first lienholder and shall be delivered to either the new first lienholder or to the owner as indicated in the notice of lien filed by the new first lienholder. If the certificate of title is to be retained by the first lienholder on the reissued certificate, the first lienholder shall be entitled to retain the certificate of title except as provided in subsection (4) until his or her lien is satisfied. Upon satisfaction of the lien, the lienholder shall be subject to the procedures required of a first lienholder by subsection (4) and this subsection.

(6) When the original certificate of title cannot be returned to the department by the lienholder and evidence satisfactory to the department is produced that all liens or encumbrances have been satisfied, upon application by the owner for a duplicate copy of the certificate upon the form prescribed by the department, accompanied by the fee prescribed in this chapter, a duplicate copy of the certificate of title, without statement of liens or encumbrances, shall be issued by the department and delivered to the owner.

(7) Any person who fails, within 10 days of receipt of a demand by the department by certified mail, to return a certificate of title to the department as required by subsection (4) or who, upon satisfaction of a lien, fails within 10 days after receipt of such demand to forward the appropriate document to the department as required by paragraph (5)(b) or paragraph (5)(c) is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(8) Notwithstanding any requirements in this section or in s. 319.27 indicating that a lien on a motor vehicle or mobile home shall be noted on the face of the Florida certificate of title, if there are one or more liens or encumbrances on the motor vehicle or mobile home, the department shall electronically transmit the lien to the first lienholder and notify the first lienholder of any additional liens. Subsequent lien satisfactions shall be electronically transmitted to the department and must include the name and address of the person or entity satisfying the lien. When electronic transmission of liens and lien satisfactions is used, the issuance of a certificate of title may be waived until the last lien is satisfied and a clear certificate of title is issued to the owner of the vehicle. In subsequent transfer of ownership of the motor vehicle, it shall be presumed that the motor vehicle title is subject to a lien as set forth in s. 319.225(6)(a) until the title to be issued pursuant to this subsection is received by the person or entity satisfying the lien.

(9) The department shall in the sending of any notice only be required to use the last known address as shown by its records.

History.—s. 5, ch. 23658, 1947; s. 4, ch. 25150, 1949; ss. 2, 3, 4, 5, ch. 28184, 1953; s. 1, ch. 59-189; s. 1, ch. 61-510; s. 1, ch. 61-450; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 188, ch. 71-136; s. 9, ch. 82-134; s. 8, ch. 83-218; s. 2, ch. 85-176; s. 8, ch. 88-176; s. 1, ch. 89-156; s. 6, ch. 89-333; s. 341, ch. 95-148; s. 14, ch. 96-413; s. 6, ch. 97-300; s. 13, ch. 98-397; s. 22, ch. 2000-313; s. 22, ch. 2012-181.



319.241 - Removal of lien from records.

319.241 Removal of lien from records.—The owner of a motor vehicle or mobile home upon which a lien has been filed with the department or noted upon a certificate of title for a period of 5 years may apply to the department in writing for such lien to be removed from the department files or from the certificate of title. The application shall be accompanied by evidence satisfactory to the department that the applicant has notified the lienholder by certified mail, not less than 20 days prior to the date of the application, of his or her intention to apply to the department for removal of the lien. Ten days after receipt of the application, the department may remove the lien from its files or from the certificate of title, as the case may be, if no statement in writing protesting removal of the lien is received by the department from the lienholder within the 10-day period. If, however, the lienholder files with the department within the 10-day period a written statement that the lien is still outstanding, the department shall not remove the lien until the lienholder presents a satisfaction of lien to the department. Ten days after the receipt of an application for a derelict motor vehicle certificate and notification to the lienholder, the department may remove the lien from the derelict motor vehicle record if a written statement protesting removal of the lien is not received by the department from the lienholder within the 10-day period.

History.—s. 1, ch. 59-479; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 10, ch. 82-134; s. 342, ch. 95-148; s. 8, ch. 2010-198.



319.25 - Cancellation of certificates.

319.25 Cancellation of certificates.—

(1) If it appears that a certificate of title has been improperly issued, the department shall cancel the certificate. Upon cancellation of any certificate of title, the department shall notify the person to whom the certificate of title was issued, as well as any lienholders appearing thereon, of the cancellation and shall demand the surrender of the certificate of title, but the cancellation shall not affect the validity of any lien noted thereon. The holder of the certificate of title shall return it to the department forthwith. If a certificate of registration has been issued to the holder of a certificate of title so canceled, the department shall immediately cancel the certificate of registration and demand the return of such certificate of registration and license plate or mobile home sticker; and the holder of such certificate of registration and license plate or sticker shall return them to the department forthwith.

(2) The department is authorized, upon application of any person and payment of the proper fees, to prepare and furnish lists containing title information in such form as the department may authorize, to search the records of the department and make reports thereof, and to make photographic copies of the department records and attestations thereof, except as provided in chapter 119.

History.—s. 6, ch. 23658, 1947; s. 5, ch. 25150, 1949; s. 6, ch. 28184, 1953; s. 1, ch. 59-157; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 4, ch. 79-344; s. 2, ch. 82-130; s. 11, ch. 82-134; s. 38, ch. 94-306; s. 3, ch. 97-185.



319.261 - Real property transactions; retiring title to mobile home.

319.261 Real property transactions; retiring title to mobile home.—

(1) This section shall provide a process by which the owner of a mobile home which is permanently affixed to real property owned by that same person may permanently retire the title to the mobile home. For purposes of this section, the term “real property owned by that same person” shall include any tenancy of a recorded leasehold interest in the real property for a term of 30 years or more.

(2) The title to the mobile home may be retired by the department if the owner of the real property records the following documents in the official records of the clerk of court in the county in which the real property is located:

(a) The original title to the mobile home shall include a description of the mobile home, including model year, make, width, length, and vehicle identification number, and a statement by any recorded lienholder on the title that the security interest in the home has been released, or that such security interest will be released upon retirement of the title as set forth in this section.

(b) The legal description of the real property, and in the case of a leasehold interest, a copy of the lease agreement.

(c) A sworn statement by the owner of the real property, as shown on the real property deed or lease, that he or she is the owner of the mobile home and that the home is permanently affixed to the real property in accordance with state law.

(3) The clerk of court, upon receipt of the documents set forth in subsection (2), shall record said documents against the real property and provide a copy of the recorded title to the owner of the real property with a copy of all the documents recorded pursuant to subsection (2).

(4) The owner of the mobile home, or lienholder as shown on the certificate of title pursuant to power of attorney from the owner of the mobile home, shall file an application with the department for retirement of the title to the mobile home after completing the requirements in subsections (2) and (3). The department shall retire the title upon receipt of an application from the owner of the mobile home or lienholder requesting retirement of the title, accompanied by documents listed in subsection (2) which have been recorded by the clerk of court pursuant to subsection (3). Upon retirement of the title, the department shall notify the applicant that the title has been retired.

(5) A mobile home whose title has been retired pursuant to this section shall be conveyed by deed or real estate contract and shall only be transferred together with the property to which it is affixed, unless procedures described in this section for issuance of a new title are followed.

(6) The owner of the real property with a recorded and retired title shall file an application with the department to issue a new title to the mobile home, if the mobile home is to be removed from the real property. The department shall issue a new title upon receipt of an application from the owner of the real property containing the following information:

(a) An affidavit signed by the owners of the land and all secured parties and other lienholders consenting to the removal of the home.

(b) A certification from a title insurance company listing the owners and all secured parties and other lienholders, which is dated within 10 days of the date of application for a new title under this subsection.

(7) If the title has been retired pursuant to this section, for purposes of perfecting, realizing, and foreclosure of security interests, a separate security interest in the mobile home shall not exist, and the mobile home shall only be secured as part of the real property through a mortgage or deed of trust. This section in no way modifies or changes the existing common law.

(8) A mobile home whose title has been retired shall be conveyed by deed or real estate contract and shall only be transferred together with the property to which it is affixed.

(9) Every person who falsifies or intentionally omits material information required in an affidavit, or otherwise intentionally violates a material provision of this section, commits a misdemeanor of the second degree.

(10) This section applies to the sale or transfer of mobile homes occurring on or after the effective date of this section, or to any person who voluntarily elects to retire the title to the mobile home pursuant to this section.

(11) Nothing in this section shall be construed to affect the taxation of mobile homes.

History.—s. 1, ch. 2003-282; s. 1, ch. 2004-283.



319.27 - Notice of lien on motor vehicles or mobile homes; notation on certificate; recording of lien.

319.27 Notice of lien on motor vehicles or mobile homes; notation on certificate; recording of lien.—

(1) Each lien, mortgage, or encumbrance on a motor vehicle or mobile home titled in this state shall be noted upon the face of the Florida certificate of title or on a duplicate or corrected copy thereof, as provided by law; however, this section does not apply to any security agreement, retain title contract, conditional bill of sale, chattel mortgage, or other like instrument covering any motor vehicle or mobile home floor plan stock of any licensed dealer. Except for the recording of liens upon motor vehicles or mobile homes for which no Florida certificates of title have been issued as provided in subsection (3), the department shall not be a recording office for liens on motor vehicles or mobile homes.

(2) No lien for purchase money or as security for a debt in the form of a security agreement, retain title contract, conditional bill of sale, chattel mortgage, or other similar instrument or any other nonpossessory lien, including a lien for child support, upon a motor vehicle or mobile home upon which a Florida certificate of title has been issued shall be enforceable in any of the courts of this state against creditors or subsequent purchasers for a valuable consideration and without notice, unless a sworn notice of such lien has been filed in the department and such lien has been noted upon the certificate of title of the motor vehicle or mobile home. Such notice shall be effective as constructive notice when filed. The interest of a statutory nonpossessory lienor; the interest of a nonpossessory execution, attachment, or equitable lienor; or the interest of a lien creditor as defined in s. 679.1021(1)(zz), if nonpossessory, shall not be enforceable against creditors or subsequent purchasers for a valuable consideration unless such interest becomes a possessory lien or is noted upon the certificate of title for the subject motor vehicle or mobile home prior to the occurrence of the subsequent transaction. Provided the provisions of this subsection relating to a nonpossessory statutory lienor; a nonpossessory execution, attachment, or equitable lienor; or the interest of a lien creditor as defined in s. 679.1021(1)(zz) shall not apply to liens validly perfected prior to October 1, 1988. The notice of lien shall provide the following information:

(a) The date of the lien if a security agreement, retain title contract, conditional bill of sale, chattel mortgage, or other similar instrument was executed prior to the filing of the notice of lien;

(b) The name and address of the registered owner;

(c) A description of the motor vehicle or mobile home, showing the make, type, and vehicle identification number; and

(d) The name and address of the lienholder.

(3)(a) A person may file a notice of lien with regard to a motor vehicle or mobile home before a security agreement, retain title contract, conditional bill of sale, chattel mortgage, or other similar instrument is executed granting a lien, mortgage, or encumbrance on, or a security interest in, such motor vehicle or mobile home.

(b) As applied to a determination of the respective rights of a secured party under this chapter and a lien creditor as defined by s. 679.1021(1)(zz), or a nonpossessory statutory lienor, a security interest under this chapter shall be perfected upon the filing of the notice of lien with the department, the county tax collector, or their agents. Provided, however, the date of perfection of a security interest of such secured party shall be the same date as the execution of the security agreement or other similar instrument if the notice of lien is filed in accordance with this subsection within 15 days after the debtor receives possession of the motor vehicle or mobile home and executes such security agreement or other similar instrument. The date of filing of the notice of lien shall be the date of its receipt by the department central office in Tallahassee, if first filed there, or otherwise by the office of the county tax collector, or their agents.

(4)(a) Notwithstanding the provisions of subsection (2), any person holding a lien for purchase money or as security for a debt in the form of a security agreement, retain title contract, conditional bill of sale, chattel mortgage, or other similar instrument covering a motor vehicle or mobile home previously titled or registered outside this state upon which no Florida certificate of title has been issued may use the facilities of the department for the recording of such lien as constructive notice of such lien to creditors and purchasers of such motor vehicle or mobile home in this state provided such lienholder files a sworn notice of such lien in the department, showing the following information:

1. The date of the lien;

2. The name and address of the registered owner;

3. A description of the motor vehicle or mobile home, showing the make, type, and vehicle identification number; and

4. The name and address of the lienholder.

Upon the filing of such notice of lien and the payment of the fee provided in s. 319.32, the lien shall be recorded in the department.

(b) When a Florida certificate of title is first issued on a motor vehicle or mobile home previously titled or registered outside this state, the department shall note on the Florida certificate of title the following liens:

1. Any lien shown on the application for Florida certificate of title;

2. Any lien filed in the department in accordance with paragraph (a); and

3. Any lien shown on the existing certificate of title issued by another state.

(c) When a Florida certificate of title has been issued on a motor vehicle or mobile home previously titled or registered outside this state, liens valid in and registered under the law of the state wherein such liens were created are not valid in this state unless filed and noted upon the certificate of title under the provisions of this section.

(5) All liens, mortgages, and encumbrances noted upon a certificate of title shall take priority according to the order of time in which the same are noted thereon by the department. However, the lien shown on the application for original certificate of title shall take priority over all liens or encumbrances filed subsequent to the date shown on such application. Exposure for sale of any motor vehicle or mobile home by the owner thereof, with the knowledge or with the knowledge and consent of the holder of any duly noted lien, mortgage, or encumbrance thereon, shall not render the same void or ineffective as against the creditors of such owner or holders of subsequent liens, mortgages, or encumbrances upon such motor vehicle or mobile home.

(6) The person described in paragraph (3)(a) and the holder of a security agreement, retain title contract, conditional bill of sale, chattel mortgage, or other similar instrument covering a motor vehicle or mobile home, upon presentation of the Florida certificate of title, together with a sworn notice of lien on a form to be provided by the department, may have such lien noted on the face of the certificate of title. The notice of lien shall provide the following information:

(a) The date of the lien if a security agreement, retain title contract, conditional bill of sale, chattel mortgage, or other similar instrument was executed prior to the filing of the notice of lien;

(b) The name and address of the registered owner;

(c) A description of the motor vehicle or mobile home, showing the make, type, and vehicle identification number; and

(d) The name and address of the lienholder.

If the original lienholder sells and assigns his or her lien to some other person and if such assignee desires to have his or her name substituted on the certificate of title as the holder of the lien, the assignee may, after delivering the original certificate of title to the department and providing a sworn statement of the assignment, have his or her name substituted as the lienholder. The owner of a motor vehicle or mobile home subject to a lien which has been assigned who has retained possession of the certificate of title shall, upon receipt of a sworn statement of the assignment, deliver the original certificate of title and the sworn statement of assignment to the department to have the assignee’s name substituted as the lienholder. Upon substitution of the assignee’s name as lienholder, the department shall deliver the certificate of title to either the assignee as the first lienholder or to the owner as indicated by the assignee.

(7) The department shall establish and administer an electronic titling program that requires the electronic recording of vehicle title information for new, transferred, and corrected certificates of title. Lienholders shall electronically transmit liens and lien satisfactions to the department in a format determined by the department. Individuals and lienholders who the department determines are not normally engaged in the business or practice of financing vehicles are exempt from the electronic titling requirement.

History.—s. 8, ch. 23658, 1947; s. 6, ch. 25150, 1949; s. 10, ch. 26484, 1951; s. 7, ch. 28184, 1953; s. 1, ch. 59-340; s. 6, ch. 65-190; s. 1, ch. 65-342; s. 2, ch. 67-215; ss. 24, 35, ch. 69-106; s. 12, ch. 82-134; s. 9, ch. 83-218; s. 23, ch. 88-176; s. 2, ch. 89-156; s. 343, ch. 95-148; s. 23, ch. 2000-313; s. 59, ch. 2005-164; s. 18, ch. 2005-241; s. 23, ch. 2012-181.



319.271 - Terminal rent adjustment clause.

319.271 Terminal rent adjustment clause.—In the case of motor vehicles or trailers, notwithstanding any other provision of law, a transaction does not create a security interest merely because it provides that the rental price is permitted or required to be adjusted under the agreement either upward or downward by reference to the amount realized upon sale or other disposition of the motor vehicle or trailer.

History.—s. 8, ch. 90-278.



319.28 - Transfer of ownership by operation of law.

319.28 Transfer of ownership by operation of law.—

(1)(a) In the event of the transfer of ownership of a motor vehicle or mobile home by operation of law as upon inheritance, devise or bequest, order in bankruptcy, insolvency, replevin, attachment, execution, or other judicial sale or whenever the engine of a motor vehicle is replaced by another engine or whenever a motor vehicle is sold to satisfy storage or repair charges or repossession is had upon default in performance of the terms of a security agreement, chattel mortgage, conditional sales contract, trust receipt, or other like agreement, and upon the surrender of the prior certificate of title or, when that is not possible, presentation of satisfactory proof to the department of ownership and right of possession to such motor vehicle or mobile home, and upon payment of the fee prescribed by law and presentation of an application for certificate of title, the department may issue to the applicant a certificate of title thereto.

(b) When the application for a certificate of title is made by an heir of a previous owner who died intestate, it shall not be necessary to accompany the application with an order of a probate court if the applicant files with the department an affidavit that the estate is not indebted and the surviving spouse, if any, and the heirs, if any, have amicably agreed among themselves upon a division of the estate. If the previous owner died testate, the application shall be accompanied by a certified copy of the will, if probated, and an affidavit that the estate is solvent with sufficient assets to pay all just claims or, if the will is not being probated, by a sworn copy of the will and an affidavit that the estate is not indebted.

(c) If a surviving spouse who would be entitled to issuance of a certificate of title under paragraph (b) wishes to dispose of the vehicle rather than retaining it for his or her own use, the surviving spouse shall not be required to obtain a certificate of title in his or her own name, but may assign to the transferee the certificate of title which was issued to the decedent. An application for a certificate of title by an applicant taken through such a surviving spouse under this paragraph shall be accompanied by the same documentation as would an application by a surviving spouse under paragraph (b), which documentation shall be supplied to the transferee by the surviving spouse.

(d) A mobile home that is repossessed is exempt from registration if the mobile home is not transferred or titled for occupancy.

(2)(a) Except as provided in paragraph (b), only an affidavit by the person, or agent of the person, to whom possession of such motor vehicle or mobile home has so passed, setting forth facts entitling him or her to such possession and ownership, together with a copy of the journal entry, court order, or instrument upon which such claim of possession and ownership is founded, shall be considered satisfactory proof of ownership and right of possession.

(b) In case of repossession of a motor vehicle or mobile home pursuant to the terms of a security agreement or similar instrument, an affidavit by the party to whom possession has passed stating that the vehicle or mobile home was repossessed upon default in the terms of the security agreement or other instrument shall be considered satisfactory proof of ownership and right of possession. At least 5 days prior to selling the repossessed vehicle, any subsequent lienholder named in the last issued certificate of title shall be sent notice of the repossession by certified mail, on a form prescribed by the department. If such notice is given and no written protest to the department is presented by a subsequent lienholder within 15 days after the date on which the notice was mailed, the certificate of title shall be issued showing no liens. If the former owner or any subsequent lienholder files a written protest under oath within such 15-day period, the department shall not issue the certificate of title for 10 days thereafter. If within the 10-day period no injunction or other order of a court of competent jurisdiction has been served on the department commanding it not to deliver the certificate of title, the department shall deliver the certificate of title to the applicant or as may otherwise be directed in the application showing no other liens than those shown in the application. Any lienholder who has repossessed a vehicle in this state in compliance with the provisions of this section must apply to a tax collector’s office in this state or to the department for a certificate of title pursuant to s. 319.323. Proof of the required notice to subsequent lienholders shall be submitted together with regular title fees. Any person found guilty of violating any requirements of this paragraph shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If the applicant for a certificate of title under this section cannot produce satisfactory proof of ownership and right of possession, he or she may submit such evidence as he or she may have, and the department may thereupon, if it finds the evidence sufficient, issue a certificate of title.

(3) A dealer of industrial equipment who conducts a repossession, as defined in s. 493.6101(22), of such equipment is not subject to licensure as a recovery agent or recovery agency if the dealer is regularly engaged in the sale of the equipment for a particular manufacturer, the lender is affiliated with that manufacturer, and the dealer uses his or her own employees to make such repossessions.

History.—s. 9, ch. 23658, 1947; ss. 1, 2, ch. 23723, 1947; s. 7, ch. 25150, 1949; s. 8, ch. 28184, 1953; s. 1, ch. 61-446; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 13, ch. 82-134; s. 10, ch. 83-218; s. 344, ch. 95-148; s. 9, ch. 95-333; s. 15, ch. 96-413; s. 257, ch. 99-248; s. 113, ch. 2002-20; s. 14, ch. 2010-223; s. 24, ch. 2012-181; s. 24, ch. 2013-160.



319.29 - Lost or destroyed certificates.

319.29 Lost or destroyed certificates.—

(1) If a certificate of title is lost or destroyed, application for a duplicate copy thereof shall be made to the department by the owner of the motor vehicle or mobile home or the holder of a lien thereon upon a form prescribed by the department and accompanied by the fee prescribed in this chapter. The application shall be signed and sworn to by the applicant. Thereupon the department shall issue a duplicate copy of the certificate of title to the person entitled to receive the certificate of title under the provisions of this chapter. The duplicate copy and all subsequent certificates of title issued in the chain of title originated by such duplicate copy shall be plainly marked across their faces “duplicate copy,” and any subsequent purchaser of the motor vehicle or mobile home in the chain of title originating through such duplicate copy shall acquire only such rights in the motor vehicle or mobile home as the original holder of the duplicate copy himself or herself had.

(2) Any purchaser of such motor vehicle or mobile home may at the time of purchase require the seller to indemnify him or her and all subsequent purchasers of the motor vehicle or mobile home against any loss which he, she, or they may suffer by reason of any claim or claims presented upon the original certificate. If the original certificate of title is recovered by the owner, he or she shall forthwith surrender the original certificate to the department for cancellation.

(3) If, following the issuance of an original, duplicate, or corrected certificate of title by the department, the certificate is lost in transit and is not delivered to the addressee, the owner of the motor vehicle or mobile home, or the holder of a lien thereon, may, within 180 days of the date of issuance of the title, apply to the department for reissuance of the certificate of title. No additional fee shall be charged for reissuance under this subsection.

(4) The department shall implement a system to verify that the application is signed by a person authorized to receive a duplicate title certificate under this section if the address shown on the application is different from the address shown for the applicant on the records of the department.

History.—s. 10, ch. 23658, 1947; s. 8, ch. 25150, 1949; s. 11, ch. 25035, 1949; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 14, ch. 82-134; s. 13, ch. 89-333; s. 345, ch. 95-148; s. 27, ch. 97-300.



319.30 - Definitions; dismantling, destruction, change of identity of motor vehicle or mobile home; salvage.

319.30 Definitions; dismantling, destruction, change of identity of motor vehicle or mobile home; salvage.—

(1) As used in this section, the term:

(a) “Certificate of destruction” means the certificate issued pursuant to s. 713.78(11) or s. 713.785(7)(a).

(b) “Certificate of registration number” means the certificate of registration number issued by the Department of Revenue of the State of Florida pursuant to s. 538.25.

(c) “Certificate of title” means a record that serves as evidence of ownership of a vehicle, whether such record is a paper certificate authorized by the department or by a motor vehicle department authorized to issue titles in another state or a certificate consisting of information stored in electronic form in the department’s database.

(d) “Derelict” means any material which is or may have been a motor vehicle or mobile home, which is not a major part or major component part, which is inoperable, and which is in such condition that its highest or primary value is in its sale or transfer as scrap metal.

(e) “Derelict motor vehicle” means:

1. Any motor vehicle as defined in s. 320.01(1) or mobile home as defined in s. 320.01(2), with or without all parts, major parts, or major component parts, which is valued under $1,000, is at least 10 model years old, beginning with the model year of the vehicle as year one, and is in such condition that its highest or primary value is for sale, transport, or delivery to a licensed salvage motor vehicle dealer or registered secondary metals recycler for dismantling its component parts or conversion to scrap metal; or

2. Any trailer as defined in s. 320.01(1), with or without all parts, major parts, or major component parts, which is valued under $5,000, is at least 10 model years old, beginning with the model year of the vehicle as year one, and is in such condition that its highest or primary value is for sale, transport, or delivery to a licensed salvage motor vehicle dealer or registered secondary metals recycler for conversion to scrap metal.

(f) “Derelict motor vehicle certificate” means a certificate issued by the department which serves as evidence that a derelict motor vehicle will be dismantled or converted to scrap metal. This certificate may be obtained by completing a derelict motor vehicle certificate application authorized by the department. A derelict motor vehicle certificate may be reassigned only one time if the derelict motor vehicle certificate was completed by a licensed salvage motor vehicle dealer and the derelict motor vehicle was sold to another licensed salvage motor vehicle dealer or a secondary metals recycler.

(g) “Independent entity” means a business or entity that may temporarily store damaged or dismantled motor vehicles pursuant to an agreement with an insurance company and is engaged in the sale or resale of damaged or dismantled motor vehicles. The term does not include a wrecker operator, a towing company, or a repair facility.

(h) “Junk” means any material which is or may have been a motor vehicle or mobile home, with or without all component parts, which is inoperable and which material is in such condition that its highest or primary value is either in its sale or transfer as scrap metal or for its component parts, or a combination of the two, except when sold or delivered to or when purchased, possessed, or received by a secondary metals recycler or salvage motor vehicle dealer.

(i) “Late model vehicle” means a motor vehicle that has a manufacturer’s model year of 7 years or newer.

(j) “Major component parts” means:

1. For motor vehicles other than motorcycles, any fender, hood, bumper, cowl assembly, rear quarter panel, trunk lid, door, decklid, floor pan, engine, frame, transmission, catalytic converter, or airbag.

2. For trucks, in addition to those parts listed in subparagraph 1., any truck bed, including dump, wrecker, crane, mixer, cargo box, or any bed which mounts to a truck frame.

3. For motorcycles, the body assembly, frame, fenders, gas tanks, engine, cylinder block, heads, engine case, crank case, transmission, drive train, front fork assembly, and wheels.

4. For mobile homes, the frame.

(k) “Major part” means the front-end assembly, cowl assembly, or rear body section.

(l) “Materials” means motor vehicles, derelicts, and major parts that are not prepared materials.

(m) “Mobile home” means mobile home as defined in s. 320.01(2).

(n) “Motor vehicle” means motor vehicle as defined in s. 320.01(1).

(o) “National Motor Vehicle Title Information System” means the national mandated vehicle history database maintained by the United States Department of Justice to link the states’ motor vehicle title records, including Florida’s Department of Highway Safety and Motor Vehicles’ title records, and ensure that states, law enforcement agencies, and consumers have access to vehicle titling, branding, and other information that enables them to verify the accuracy and legality of a motor vehicle title before purchase or title transfer of the vehicle occurs.

(p) “Parts” means parts of motor vehicles or combinations thereof that do not constitute materials or prepared materials.

(q) “Prepared materials” means motor vehicles, mobile homes, derelict motor vehicles, major parts, or parts that have been processed by mechanically flattening or crushing, or otherwise processed such that they are not the motor vehicle or mobile home described in the certificate of title, or their only value is as scrap metal.

(r) “Processing” means the business of performing the manufacturing process by which ferrous metals or nonferrous metals are converted into raw material products consisting of prepared grades and having an existing or potential economic value, or the purchase of materials, prepared materials, or parts therefor.

(s) “Recreational vehicle” means a motor vehicle as defined in s. 320.01(1).

(t) “Salvage” means a motor vehicle or mobile home which is a total loss as defined in paragraph (3)(a).

(u) “Salvage certificate of title” means a salvage certificate of title issued by the department or by another motor vehicle department authorized to issue titles in another state.

(v) “Salvage motor vehicle dealer” means salvage motor vehicle dealer as defined in s. 320.27(1)(c)5.

(w) “Secondary metals recycler” means secondary metals recycler as defined in s. 538.18.

(x) “Seller” means the owner of record or a person who has physical possession and responsibility for a derelict motor vehicle and attests that possession of the vehicle was obtained through lawful means along with all ownership rights. A seller does not include a towing company, repair shop, or landlord unless the towing company, repair shop, or landlord has obtained title, salvage title, or a certificate of destruction in the name of the towing company, repair shop, or landlord.

(2)(a) Each person mentioned as owner in the last issued certificate of title, when such motor vehicle or mobile home is dismantled, destroyed, or changed in such manner that it is not the motor vehicle or mobile home described in the certificate of title, shall surrender his or her certificate of title to the department, and thereupon the department shall, with the consent of any lienholders noted thereon, enter a cancellation upon its records. Upon cancellation of a certificate of title in the manner prescribed by this section, the department may cancel and destroy all certificates in that chain of title. Any person who knowingly violates this paragraph commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b)1. When a motor vehicle, recreational vehicle, or mobile home is sold, transported, delivered to, or received by a salvage motor vehicle dealer, the purchaser shall make the required notification to the National Motor Vehicle Title Information System and it shall be accompanied by:

a. A valid certificate of title issued in the name of the seller or properly endorsed, as required in s. 319.22, over to the seller;

b. A valid salvage certificate of title issued in the name of the seller or properly endorsed, as required in s. 319.22, over to the seller; or

c. A valid certificate of destruction issued in the name of the seller or properly endorsed over to the seller.

2. Any person who knowingly violates this paragraph by selling, transporting, delivering, purchasing, or receiving a motor vehicle, recreational vehicle, or mobile home without obtaining a properly endorsed certificate of title, salvage certificate of title, or certificate of destruction from the owner or does not make the required notification to the National Motor Vehicle Title Information System commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c)1. When a derelict motor vehicle is sold, transported, or delivered to a licensed salvage motor vehicle dealer, the purchaser shall make the required notification of the derelict motor vehicle to the National Motor Vehicle Title Information System and record the date of purchase and the name, address, and valid Florida driver license number or valid Florida identification card number, or a valid driver license number or identification card number issued by another state, of the person selling the derelict motor vehicle, and it shall be accompanied by:

a. A valid certificate of title issued in the name of the seller or properly endorsed over to the seller;

b. A valid salvage certificate of title issued in the name of the seller or properly endorsed over to the seller; or

c. A valid certificate of destruction issued in the name of the seller or properly endorsed over to the seller.

2. If a valid certificate of title, salvage certificate of title, or certificate of destruction is not available, a derelict motor vehicle certificate application shall be completed by the seller or owner of the motor vehicle or mobile home, the seller’s or owner’s authorized transporter, and the licensed salvage motor vehicle dealer at the time of sale, transport, or delivery to the licensed salvage motor vehicle dealer. The derelict motor vehicle certificate application shall be used by the seller or owner, the seller’s or owner’s authorized transporter, and the licensed salvage motor vehicle dealer to obtain a derelict motor vehicle certificate from the department. The derelict motor vehicle certificate application must be accompanied by a legible copy of the seller’s or owner’s valid Florida driver license or Florida identification card, or a valid driver license or identification card issued by another state. If the seller is not the owner of record of the vehicle being sold, the dealer shall, at the time of sale, ensure that a smudge-free right thumbprint, or other digit if the seller has no right thumb, of the seller is imprinted upon the derelict motor vehicle certificate application and that a legible copy of the seller’s driver license or identification card is affixed to the application and transmitted to the department. The licensed salvage motor vehicle dealer shall make the required notification of the derelict motor vehicle to the National Motor Vehicle Title Information System and secure the derelict motor vehicle for 3 full business days, excluding weekends and holidays, if there is no active lien or a lien of 3 years or more on the department’s records before destroying or dismantling the derelict motor vehicle and shall follow all reporting procedures established by the department, including electronic notification to the department or delivery of the original derelict motor vehicle certificate application to an agent of the department within 24 hours after receiving the derelict motor vehicle. If there is an active lien of less than 3 years on the derelict motor vehicle, the licensed salvage motor vehicle dealer shall secure the derelict motor vehicle for 10 days. The department shall notify the lienholder that a derelict motor vehicle certificate has been issued and shall notify the lienholder of its intention to remove the lien. Ten days after receipt of the motor vehicle derelict certificate application, the department may remove the lien from its records if a written statement protesting removal of the lien is not received by the department from the lienholder within the 10-day period. However, if the lienholder files with the department and the licensed salvage motor vehicle dealer within the 10-day period a written statement that the lien is still outstanding, the department shall not remove the lien and shall place an administrative hold on the record for 30 days to allow the lienholder to apply for title to the vehicle or a repossession certificate under s. 319.28. The licensed salvage motor vehicle dealer must secure the derelict motor vehicle until the department’s administrative stop is removed, the lienholder submits a lien satisfaction, or the lienholder takes possession of the vehicle.

3. Any person who knowingly violates this paragraph by selling, transporting, delivering, purchasing, or receiving a derelict motor vehicle without obtaining a certificate of title, salvage certificate of title, certificate of destruction, or derelict motor vehicle certificate application; enters false or fictitious information on a derelict motor vehicle certificate application; does not complete the derelict motor vehicle certificate application as required; does not obtain a legible copy of the seller’s or owner’s valid driver license or identification card when required; does not make the required notification to the department; does not make the required notification to the National Motor Vehicle Title Information System; or destroys or dismantles a derelict motor vehicle without waiting the required time as set forth in subparagraph 2. commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3)(a)1. As used in this section, a motor vehicle or mobile home is a “total loss”:

a. When an insurance company pays the vehicle owner to replace the wrecked or damaged vehicle with one of like kind and quality or when an insurance company pays the owner upon the theft of the motor vehicle or mobile home; or

b. When an uninsured motor vehicle or mobile home is wrecked or damaged and the cost, at the time of loss, of repairing or rebuilding the vehicle is 80 percent or more of the cost to the owner of replacing the wrecked or damaged motor vehicle or mobile home with one of like kind and quality.

2. A motor vehicle or mobile home shall not be considered a “total loss” if the insurance company and owner of a motor vehicle or mobile home agree to repair, rather than to replace, the motor vehicle or mobile home. However, if the actual cost to repair the motor vehicle or mobile home to the insurance company exceeds 100 percent of the cost of replacing the wrecked or damaged motor vehicle or mobile home with one of like kind and quality, the owner shall forward to the department, within 72 hours after the agreement, a request to brand the certificate of title with the words “Total Loss Vehicle.” Such a brand shall become a part of the vehicle’s title history.

(b) The owner, including persons who are self-insured, of a motor vehicle or mobile home that is considered to be salvage shall, within 72 hours after the motor vehicle or mobile home becomes salvage, forward the title to the motor vehicle or mobile home to the department for processing. However, an insurance company that pays money as compensation for the total loss of a motor vehicle or mobile home shall obtain the certificate of title for the motor vehicle or mobile home, make the required notification to the National Motor Vehicle Title Information System, and, within 72 hours after receiving such certificate of title, forward such title to the department for processing. The owner or insurance company, as applicable, may not dispose of a vehicle or mobile home that is a total loss before it obtains a salvage certificate of title or certificate of destruction from the department. Effective July 1, 2023:

1. Thirty days after payment of a claim for compensation pursuant to this paragraph, the insurance company may receive a salvage certificate of title or certificate of destruction from the department if the insurance company is unable to obtain a properly assigned certificate of title from the owner or lienholder of the motor vehicle or mobile home, if the motor vehicle or mobile home does not carry an electronic lien on the title and the insurance company:

a. Has obtained the release of all liens on the motor vehicle or mobile home;

b. Has provided proof of payment of the total loss claim; and

c. Has provided an affidavit on letterhead signed by the insurance company or its authorized agent stating the attempts that have been made to obtain the title from the owner or lienholder and further stating that all attempts are to no avail. The affidavit must include a request that the salvage certificate of title or certificate of destruction be issued in the insurance company’s name due to payment of a total loss claim to the owner or lienholder. The attempts to contact the owner may be by written request delivered in person or by first-class mail with a certificate of mailing to the owner’s or lienholder’s last known address.

2. If the owner or lienholder is notified of the request for title in person, the insurance company must provide an affidavit attesting to the in-person request for a certificate of title.

3. The request to the owner or lienholder for the certificate of title must include a complete description of the motor vehicle or mobile home and the statement that a total loss claim has been paid on the motor vehicle or mobile home.

(c) When applying for a salvage certificate of title or certificate of destruction, the owner or insurance company must provide the department with an estimate of the costs of repairing the physical and mechanical damage suffered by the vehicle for which a salvage certificate of title or certificate of destruction is sought. If the estimated costs of repairing the physical and mechanical damage to the mobile home are equal to 80 percent or more of the current retail cost of the mobile home, as established in any official used mobile home guide, the department shall declare the mobile home unrebuildable and print a certificate of destruction, which authorizes the dismantling or destruction of the mobile home. For a late model vehicle with a current retail cost of at least $7,500 just prior to sustaining the damage that resulted in the total loss, as established in any official used car guide or valuation service, if the owner or insurance company determines that the estimated costs of repairing the physical and mechanical damage to the vehicle are equal to 90 percent or more of the current retail cost of the vehicle, as established in any official used motor vehicle guide or valuation service, the department shall declare the vehicle unrebuildable and print a certificate of destruction, which authorizes the dismantling or destruction of the motor vehicle. However, if the damaged motor vehicle is equipped with custom-lowered floors for wheelchair access or a wheelchair lift, the insurance company may, upon determining that the vehicle is repairable to a condition that is safe for operation on public roads, submit the certificate of title to the department for reissuance as a salvage rebuildable title and the addition of a title brand of “insurance-declared total loss.” The certificate of destruction shall be reassignable a maximum of two times before dismantling or destruction of the vehicle is required, and shall accompany the motor vehicle or mobile home for which it is issued, when such motor vehicle or mobile home is sold for such purposes, in lieu of a certificate of title. The department may not issue a certificate of title for that vehicle. This subsection is not applicable if a mobile home is worth less than $1,500 retail just prior to sustaining the damage that resulted in the total loss in any official used mobile home guide or when a stolen motor vehicle or mobile home is recovered in substantially intact condition and is readily resalable without extensive repairs to or replacement of the frame or engine. If a motor vehicle has a current retail cost of less than $7,500 just prior to sustaining the damage that resulted in the total loss, as established in any official used motor vehicle guide or valuation service, or if the vehicle is not a late model vehicle, the owner or insurance company that pays money as compensation for the total loss of the motor vehicle shall obtain a certificate of destruction, if the motor vehicle is damaged, wrecked, or burned to the extent that the only residual value of the motor vehicle is as a source of parts or scrap metal, or if the motor vehicle comes into this state under a title or other ownership document that indicates that the motor vehicle is not repairable, is junked, or is for parts or dismantling only. A person who knowingly violates this paragraph or falsifies documentation to avoid the requirements of this paragraph commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) It is unlawful for any person to have in his or her possession any motor vehicle or mobile home when the manufacturer’s or state-assigned identification number plate or serial plate has been removed therefrom.

(a) Nothing in this subsection shall be applicable when a vehicle defined in this section as a derelict or salvage was purchased or acquired from a foreign state requiring such vehicle’s identification number plate to be surrendered to such state, provided the person shall have an affidavit from the seller describing the vehicle by manufacturer’s serial number and the state to which such vehicle’s identification number plate was surrendered.

(b) Nothing in this subsection shall be applicable if a certificate of destruction has been obtained for the vehicle.

(5)(a) It is unlawful for any person to knowingly possess, sell, or exchange, offer to sell or exchange, or give away any certificate of title or manufacturer’s or state-assigned identification number plate or serial plate of any motor vehicle, mobile home, or derelict that has been sold as salvage contrary to the provisions of this section, and it is unlawful for any person to authorize, direct, aid in, or consent to the possession, sale, or exchange or to offer to sell, exchange, or give away such certificate of title or manufacturer’s or state-assigned identification number plate or serial plate.

(b) It is unlawful for any person to knowingly possess, sell, or exchange, offer to sell or exchange, or give away any manufacturer’s or state-assigned identification number plate or serial plate of any motor vehicle or mobile home that has been removed from the motor vehicle or mobile home for which it was manufactured, and it is unlawful for any person to authorize, direct, aid in, or consent to the possession, sale, or exchange or to offer to sell, exchange, or give away such manufacturer’s or state-assigned identification number plate or serial plate.

(c) This chapter does not apply to anyone who removes, possesses, or replaces a manufacturer’s or state-assigned identification number plate, in the course of performing repairs on a vehicle, that require such removal or replacement. If the repair requires replacement of a vehicle part that contains the manufacturer’s or state-assigned identification number plate, the manufacturer’s or state-assigned identification number plate that is assigned to the vehicle being repaired will be installed on the replacement part. The manufacturer’s or state-assigned identification number plate that was removed from this replacement part will be installed on the part that was removed from the vehicle being repaired.

(6)(a) In the event of a purchase by a salvage motor vehicle dealer of materials or major component parts for any reason, the purchaser shall:

1. For each item of materials or major component parts purchased, the salvage motor vehicle dealer shall record the date of purchase and the name, address, and personal identification card number of the person selling such items, as well as the vehicle identification number, if available.

2. With respect to each item of materials or major component parts purchased, obtain such documentation as may be required by subsection (2).

(b) Any person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7)(a) In the event of a purchase by a secondary metals recycler, that has been issued a certificate of registration number, of:

1. Materials, prepared materials, or parts from any seller for purposes other than the processing of such materials, prepared materials, or parts, the purchaser shall obtain such documentation as may be required by this section and shall record the seller’s name and address, date of purchase, and the personal identification card number of the person delivering such items.

2. Parts or prepared materials from any seller for purposes of the processing of such parts or prepared materials, the purchaser shall record the seller’s name and address and date of purchase and, in the event of a purchase transaction consisting primarily of parts or prepared materials, the personal identification card number of the person delivering such items.

3. Materials from another secondary metals recycler for purposes of the processing of such materials, the purchaser shall record the seller’s name and address and date of purchase.

4.a. Motor vehicles, recreational vehicles, mobile homes, or derelict motor vehicles from other than a secondary metals recycler for purposes of the processing of such motor vehicles, recreational vehicles, mobile homes, or derelict motor vehicles, the purchaser shall make the required notification to the National Motor Vehicle Title Information System and record the date of purchase and the name, address, and personal identification card number of the person selling such items and shall obtain the following documentation from the seller with respect to each item purchased:

(I) A valid certificate of title issued in the name of the seller or properly endorsed, as required in s. 319.22, over to the seller;

(II) A valid salvage certificate of title issued in the name of the seller or properly endorsed, as required in s. 319.22, over to the seller;

(III) A valid certificate of destruction issued in the name of the seller or properly endorsed over to the seller; or

(IV) A valid derelict motor vehicle certificate obtained from the department by a licensed salvage motor vehicle dealer and properly reassigned to the secondary metals recycler.

b. If a valid certificate of title, salvage certificate of title, certificate of destruction, or derelict motor vehicle certificate is not available and the motor vehicle or mobile home is a derelict motor vehicle, a derelict motor vehicle certificate application shall be completed by the seller or owner of the motor vehicle or mobile home, the seller’s or owner’s authorized transporter, and the registered secondary metals recycler at the time of sale, transport, or delivery to the registered secondary metals recycler to obtain a derelict motor vehicle certificate from the department. The derelict motor vehicle certificate application must be accompanied by a legible copy of the seller’s or owner’s valid Florida driver license or Florida identification card, or a valid driver license or identification card from another state. If the seller is not the owner of record of the vehicle being sold, the recycler shall, at the time of sale, ensure that a smudge-free right thumbprint, or other digit if the seller has no right thumb, of the seller is imprinted upon the derelict motor vehicle certificate application and that the legible copy of the seller’s driver license or identification card is affixed to the application and transmitted to the department. The derelict motor vehicle certificate shall be used by the owner, the owner’s authorized transporter, and the registered secondary metals recycler. The registered secondary metals recycler shall make the required notification of the derelict motor vehicle to the National Motor Vehicle Title Information System and shall secure the derelict motor vehicle for 3 full business days, excluding weekends and holidays, if there is no active lien or a lien of 3 years or more on the department’s records before destroying or dismantling the derelict motor vehicle and shall follow all reporting procedures established by the department, including electronic notification to the department or delivery of the original derelict motor vehicle certificate application to an agent of the department within 24 hours after receiving the derelict motor vehicle. If there is an active lien of less than 3 years on the derelict motor vehicle, the registered secondary metals recycler shall secure the derelict motor vehicle for 10 days. The department shall notify the lienholder of the application for a derelict motor vehicle certificate and shall notify the lienholder of its intention to remove the lien. Ten days after receipt of the motor vehicle derelict application, the department may remove the lien from its records if a written statement protesting removal of the lien is not received by the department from the lienholder within the 10-day period. However, if the lienholder files with the department and the registered secondary metals recycler within the 10-day period a written statement that the lien is still outstanding, the department shall not remove the lien and shall place an administrative hold on the record for 30 days to allow the lienholder to apply for title to the vehicle or a repossession certificate under s. 319.28. The registered secondary metals recycler must secure the derelict motor vehicle until the department’s administrative stop is removed, the lienholder submits a lien satisfaction, or the lienholder takes possession of the vehicle.

c. Any person who knowingly violates this subparagraph by selling, transporting, delivering, purchasing, or receiving a motor vehicle, recreational motor vehicle, mobile home, or derelict motor vehicle without obtaining a certificate of title, salvage certificate of title, certificate of destruction, or derelict motor vehicle certificate; enters false or fictitious information on a derelict motor vehicle certificate application; does not complete the derelict motor vehicle certificate application as required or does not make the required notification to the department; does not make the required notification to the National Motor Vehicle Title Information System; does not obtain a legible copy of the seller’s or owner’s driver license or identification card when required; or destroys or dismantles a derelict motor vehicle without waiting the required time as set forth in sub-subparagraph b. commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

5. Major parts from other than a secondary metals recycler for purposes of the processing of such major parts, the purchaser shall record the seller’s name, address, date of purchase, and the personal identification card number of the person delivering such items, as well as the vehicle identification number, if available, of each major part purchased.

(b) Any person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(8)(a) Secondary metals recyclers and salvage motor vehicle dealers shall return to the department on a monthly basis all certificates of title and salvage certificates of title that are required by this section to be obtained. Secondary metals recyclers and salvage motor vehicle dealers may elect to notify the department electronically through procedures established by the department when they receive each motor vehicle or mobile home, salvage motor vehicle or mobile home, or derelict motor vehicle with a certificate of title or salvage certificate of title through procedures established by the department.

(b) Secondary metals recyclers and salvage motor vehicle dealers shall keep originals, or a copy in the event the original was returned to the department, of all certificates of title, salvage certificates of title, certificates of destruction, derelict motor vehicle certificates, and all other information required by this section to be recorded or obtained, on file in the offices of such secondary metals recyclers or salvage motor vehicle dealers for a period of 3 years after the date of purchase of the items reflected in such certificates of title, salvage certificates of title, certificates of destruction, or derelict motor vehicle certificates. These records shall be maintained in chronological order.

(c) For the purpose of enforcement of this section, the department or its agents and employees have the same right of inspection as law enforcement officers as provided in s. 812.055.

(d) Whenever the department, its agent or employee, or any law enforcement officer has reason to believe that a stolen or fraudulently titled motor vehicle, mobile home, recreational vehicle, salvage motor vehicle, or derelict motor vehicle is in the possession of a salvage motor vehicle dealer or secondary metals recycler, the department, its agent or employee, or the law enforcement officer may issue an extended hold notice, not to exceed 5 additional business days, excluding weekends and holidays, to the salvage motor vehicle dealer or registered secondary metals recycler.

(e) Whenever a salvage motor vehicle dealer or registered secondary metals recycler is notified by the department, its agent or employee, or any law enforcement officer to hold a motor vehicle, mobile home, recreational vehicle, salvage motor vehicle, or derelict motor vehicle that is believed to be stolen or fraudulently titled, the salvage motor vehicle dealer or registered secondary metals recycler shall hold the motor vehicle, mobile home, recreational vehicle, salvage motor vehicle, or derelict motor vehicle and may not dismantle or destroy the motor vehicle, mobile home, recreational vehicle, salvage motor vehicle, or derelict motor vehicle until it is recovered by a law enforcement officer, the hold is released by the department or the law enforcement officer placing the hold, or the 5 additional business days have passed since being notified of the hold.

(f) This section does not authorize any person who is engaged in the business of recovering, towing, or storing vehicles pursuant to s. 713.78, and who is claiming a lien for performing labor or services on a motor vehicle or mobile home pursuant to s. 713.58, or is claiming that a motor vehicle or mobile home has remained on any premises after tenancy has terminated pursuant to s. 715.104, to use a derelict motor vehicle certificate application for the purpose of transporting, selling, disposing of, or delivering a motor vehicle to a salvage motor vehicle dealer or secondary metals recycler without obtaining the title or certificate of destruction required under s. 713.58, s. 713.78, or s. 715.104.

(g) The department shall accept all properly endorsed and completed derelict motor vehicle certificate applications and shall issue a derelict motor vehicle certificate having an effective date that authorizes when a derelict motor vehicle is eligible for dismantling or destruction. The electronic information obtained from the derelict motor vehicle certificate application shall be stored electronically and shall be made available to authorized persons after issuance of the derelict motor vehicle certificate in the Florida Real Time Vehicle Information System.

(h) The department is authorized to adopt rules pursuant to ss. 120.536(1) and 120.54 establishing policies and procedures to administer and enforce this section.

(i) The department shall charge a fee of $3 for each derelict motor vehicle certificate delivered to the department or one of its agents for processing and shall mark the title record canceled. A service charge may be collected under s. 320.04.

(j) The licensed salvage motor vehicle dealer or registered secondary metals recycler shall make all payments for the purchase of any derelict motor vehicle that is sold by a seller who is not the owner of record on file with the department by check or money order made payable to the seller and may not make payment to the authorized transporter. The licensed salvage motor vehicle dealer or registered secondary metals recycler may not cash the check that such dealer or recycler issued to the seller.

(9)(a) An insurance company may notify an independent entity that obtains possession of a damaged or dismantled motor vehicle to release the vehicle to the owner. The insurance company shall provide the independent entity a release statement on a form prescribed by the department authorizing the independent entity to release the vehicle to the owner. The form shall, at a minimum, contain the following:

1. The policy and claim number.

2. The name and address of the insured.

3. The vehicle identification number.

4. The signature of an authorized representative of the insurance company.

(b) The independent entity in possession of a motor vehicle must send a notice to the owner that the vehicle is available for pick up when it receives a release statement from the insurance company. The notice shall be sent by certified mail to the owner at the owner’s address reflected in the department’s records. The notice must inform the owner that the owner has 30 days after receipt of the notice to pick up the vehicle from the independent entity. If the motor vehicle is not claimed within 30 days after the owner receives the notice, the independent entity may apply for a certificate of destruction or a certificate of title.

(c) The independent entity shall make the required notification to the National Motor Vehicle Title Information System before releasing any damaged or dismantled motor vehicle to the owner or before applying for a certificate of destruction or salvage certificate of title.

(d) Upon applying for a certificate of destruction or salvage certificate of title, the independent entity shall provide a copy of the release statement from the insurance company to the independent entity, proof of providing the 30-day notice to the owner, proof of notification to the National Motor Vehicle Title Information System, and applicable fees.

(e) The independent entity may not charge an owner of the vehicle storage fees or apply for a title under s. 713.585 or s. 713.78.

(10) Except as otherwise provided in this section, any person who violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 11, ch. 23658, 1947; s. 9, ch. 25150, 1949; s. 1, ch. 59-341; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 1, ch. 69-373; s. 189, ch. 71-136; s. 1, ch. 72-94; s. 3, ch. 78-412; s. 2, ch. 79-32; s. 1, ch. 79-56; s. 197, ch. 81-259; s. 15, ch. 82-134; s. 11, ch. 83-218; s. 5, ch. 88-130; s. 17, ch. 89-333; s. 25, ch. 90-119; s. 3, ch. 90-270; s. 4, ch. 90-283; s. 2, ch. 91-66; s. 25, ch. 95-143; s. 346, ch. 95-148; s. 12, ch. 98-324; ss. 13, 14, ch. 99-248; s. 24, ch. 2000-313; s. 127, ch. 2002-20; s. 10, ch. 2002-235; s. 1, ch. 2005-137; s. 13, ch. 2005-164; s. 1, ch. 2008-170; s. 9, ch. 2010-198; s. 15, ch. 2010-223; s. 17, ch. 2011-4; s. 4, ch. 2012-179; s. 25, ch. 2012-181; s. 25, ch. 2013-160; s. 57, ch. 2014-17; s. 1, ch. 2014-21; s. 3, ch. 2014-181; s. 15, ch. 2016-239.



319.32 - Fees; service charges; disposition.

319.32 Fees; service charges; disposition.—

(1) The department shall charge a fee of $70 for each original certificate of title, except for a certificate of title for a motor vehicle for hire registered under s. 320.08(6) for which the title fee shall be $49; $70 for each duplicate copy of a certificate of title, except for a certificate of title for a motor vehicle for hire registered under s. 320.08(6) for which the title fee shall be $49; $2 for each salvage certificate of title; and $3 for each assignment by a lienholder. The department shall also charge a fee of $2 for noting a lien on a title certificate, which fee includes the services for the subsequent issuance of a corrected certificate or cancellation of lien when that lien is satisfied. If an application for a certificate of title is for a vehicle that is required by s. 319.14(1)(b) to have a physical examination, the department shall charge an additional fee of $40 for the initial examination and $20 for each subsequent examination. The initial examination fee shall be deposited into the General Revenue Fund, and each subsequent examination fee shall be deposited into the Highway Safety Operating Trust Fund. The physical examination of the vehicle includes, but is not limited to, verification of the vehicle identification number and verification of the bill of sale or title for major components. In addition to all other fees charged, a sum of $1 shall be paid for the issuance of an original or duplicate certificate of title to cover the cost of materials used for security purposes. A service fee of $2.50, to be deposited into the Highway Safety Operating Trust Fund, shall be charged for shipping and handling for each paper title mailed by the department.

(2)(a) There shall be a service charge of $4.25 for each application that is handled in connection with the issuance, duplication, or transfer of any certificate of title. There shall be a service charge of $1.25 for each application that is handled in connection with the recordation or notation of a lien on a motor vehicle or mobile home which is not in connection with the purchase of such vehicle.

(b) The service charges specified in paragraph (a) shall be collected by the department on any application handled directly from its office. Otherwise, these service charges shall be collected and retained by the tax collector who handles the application.

(3) The department shall charge a fee of $10 in addition to that charged in subsection (1) for each original certificate of title issued for a vehicle previously registered outside this state.

(4) The department shall charge a fee of $7 for each lien placed on a motor vehicle by the state child support enforcement program pursuant to s. 319.24.

(5)(a) Forty-seven dollars of each fee collected, except for fees charged on a certificate of title for a motor vehicle for hire registered under s. 320.08(6), for each applicable original certificate of title and each applicable duplicate copy of a certificate of title, after deducting the service charges imposed by s. 215.20, shall be deposited into the State Transportation Trust Fund. Deposits to the State Transportation Trust Fund pursuant to this paragraph may not exceed $200 million in any fiscal year, and any collections in excess of that amount during the fiscal year shall be paid into the General Revenue Fund.

(b) All fees collected pursuant to subsection (3) shall be paid into the Nongame Wildlife Trust Fund. Twenty-one dollars of each fee, except for fees charged on a certificate of title for a motor vehicle for hire registered under s. 320.08(6), for each applicable original certificate of title and each applicable duplicate copy of a certificate of title, after deducting the service charges imposed by s. 215.20, shall be deposited into the State Transportation Trust Fund. All other fees collected by the department under this chapter shall be paid into the General Revenue Fund.

(6) Notwithstanding chapter 116, each county officer within this state authorized to collect funds provided for in this chapter shall pay all sums officially received by the officer into the State Treasury no later than 5 working days after the close of the business day in which the officer received the funds. Payment by county officers to the state shall be made by means of electronic funds transfer.

History.—s. 13, ch. 23658, 1947; s. 11, ch. 25150, 1949; s. 42, ch. 26869, 1951; s. 6, ch. 65-190; s. 3, ch. 67-215; ss. 24, 35, ch. 69-106; s. 2, ch. 79-399; s. 16, ch. 82-134; s. 2, ch. 84-194; s. 1, ch. 85-324; ss. 7, 18, ch. 89-333; s. 110, ch. 90-136; s. 116, ch. 91-112; s. 14, ch. 98-397; s. 11, ch. 2002-235; s. 7, ch. 2009-71; s. 4, ch. 2009-86; s. 11, ch. 2012-128.



319.323 - Expedited service; applications; fees.

319.323 Expedited service; applications; fees.—The department shall establish a separate title office which may be used by private citizens and licensed motor vehicle dealers to receive expedited service on title transfers, title issuances, duplicate titles, and recordation of liens. A fee of $10 shall be charged for this service, which fee is in addition to the fees imposed by s. 319.32. The fee, after deducting the amount referenced by s. 319.324 and $3.50 to be retained by the processing agency, shall be deposited into the General Revenue Fund. Application for expedited service may be made by mail or in person. The department shall issue each title applied for under this section within 5 working days after receipt of the application except for an application for a duplicate title certificate covered by s. 319.23(4), in which case the title must be issued within 5 working days after compliance with the department’s verification requirements.

History.—s. 1, ch. 79-399; s. 17, ch. 82-134; s. 8, ch. 89-333; s. 16, ch. 96-413; s. 8, ch. 2009-71; s. 26, ch. 2013-160.



319.324 - Odometer fraud prevention and detection; funding.

319.324 Odometer fraud prevention and detection; funding.—

(1) Moneys received by the department pursuant to s. 319.32(1) in the amount of $1 for each original certificate of title, each duplicate copy of a certificate of title, and each assignment by a lienholder shall be deposited into the Highway Safety Operating Trust Fund. There shall also be deposited into the fund moneys received by the department pursuant to s. 319.323 in the amount of $5 for each expedited service performed by the department for which a fee is assessed.

(2) Moneys deposited into the Highway Safety Operating Trust Fund under this section shall be used to implement and maintain efforts by the department to prevent and detect odometer fraud, including the prompt investigation of alleged instances of odometer mileage discrepancies reported by licensed motor vehicle dealers, auctions, or purchasers of motor vehicles. In addition, moneys deposited into the fund may be used by the department for general operations.

History.—s. 14, ch. 89-333; s. 1, ch. 92-119; s. 62, ch. 93-120; s. 9, ch. 2009-71; s. 79, ch. 2010-102.



319.33 - Offenses involving vehicle identification numbers, applications, certificates, papers; penalty.

319.33 Offenses involving vehicle identification numbers, applications, certificates, papers; penalty.—

(1) It is unlawful:

(a) To alter or forge any certificate of title to a motor vehicle or mobile home or any assignment thereof or any cancellation of any lien on a motor vehicle or mobile home.

(b) To retain or use such certificate, assignment, or cancellation knowing that it has been altered or forged.

(c) To procure or attempt to procure a certificate of title to a motor vehicle or mobile home, or pass or attempt to pass a certificate of title or any assignment thereof to a motor vehicle or mobile home, knowing or having reason to believe that such motor vehicle or mobile home has been stolen.

(d) To possess, sell or offer for sale, conceal, or dispose of in this state a motor vehicle or mobile home, or major component part thereof, on which any motor number or vehicle identification number that has been affixed by the manufacturer or by a state agency, such as the Department of Highway Safety and Motor Vehicles, which regulates motor vehicles has been destroyed, removed, covered, altered, or defaced, with knowledge of such destruction, removal, covering, alteration, or defacement, except as provided in s. 319.30(4).

(e) To use a false or fictitious name, give a false or fictitious address, or make any false statement in any application or affidavit required under the provisions of this chapter or in a bill of sale or sworn statement of ownership or otherwise commit a fraud in any application.

(2) It is unlawful for any person knowingly to obtain goods, services, credit, or money by means of an invalid, duplicate, fictitious, forged, counterfeit, stolen, or unlawfully obtained certificate of title, registration, bill of sale, or other indicia of ownership of a motor vehicle or mobile home.

(3) It is unlawful for any person knowingly to obtain goods, services, credit, or money by means of a certificate of title to a motor vehicle or mobile home, which certificate is required by law to be surrendered to the department.

(4) It is unlawful for any person knowingly and with intent to defraud to have in his or her possession, sell, offer to sell, counterfeit, or supply a blank, forged, fictitious, counterfeit, stolen, or fraudulently or unlawfully obtained certificate of title, registration, bill of sale, or other indicia of ownership of a motor vehicle or mobile home or to conspire to do any of the foregoing.

(5) It is unlawful for any person, firm, or corporation to knowingly possess, manufacture, sell or exchange, offer to sell or exchange, supply in blank, or give away any counterfeit manufacturer’s or state-assigned identification number plates or serial plates or any decal used for the purpose of identification of any motor vehicle; or for any officer, agent, or employee of any person, firm, or corporation, or any person who shall authorize, direct, aid in exchange, or give away such counterfeit manufacturer’s or state-assigned identification number plates or serial plates or any decal; or conspire to do any of the foregoing. However, nothing in this subsection shall be applicable to any approved replacement manufacturer’s or state-assigned identification number plates or serial plates or any decal issued by the department or any state.

(6) Any person who violates any provision of this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Any motor vehicle used in violation of this section shall constitute contraband which may be seized by a law enforcement agency and shall be subject to forfeiture proceedings pursuant to ss. 932.701-932.704. This section is not exclusive of any other penalties prescribed by any existing or future laws for the larceny or unauthorized taking of motor vehicles or mobile homes, but is supplementary thereto.

(7)(a) If all identifying numbers of a motor vehicle or mobile home do not exist or have been destroyed, removed, covered, altered, or defaced, or if the real identity of the motor vehicle or mobile home cannot be determined, the motor vehicle or mobile home shall constitute contraband and shall be subject to forfeiture by a seizing law enforcement agency, pursuant to applicable provisions of ss. 932.701-932.704. Such motor vehicle shall not be operated on the streets and highways of the state unless, by written order of a court of competent jurisdiction, the department is directed to assign to the vehicle a replacement vehicle identification number which shall thereafter be used for identification purposes. If the motor vehicle is confiscated from a licensed motor vehicle dealer as defined in s. 320.27, the dealer’s license shall be revoked.

(b) If all numbers or other identifying marks manufactured on a major component part have been altered, defaced, destroyed, or otherwise removed for the purpose of concealing the identity of the major component part, the part shall constitute contraband and shall be subject to forfeiture by a seizing law enforcement agency, pursuant to applicable provisions of ss. 932.701-932.704. Any major component part forfeited under this subsection shall be destroyed or disposed of in a manner so as to make it unusable.

History.—s. 14, ch. 23658, 1947; s. 1, ch. 69-9; ss. 24, 35, ch. 69-106; s. 190, ch. 71-136; s. 18, ch. 82-134; s. 1, ch. 85-155; s. 20, ch. 87-243; s. 5, ch. 90-283; s. 347, ch. 95-148; s. 96, ch. 99-13; s. 258, ch. 99-248; s. 114, ch. 2002-20; s. 12, ch. 2002-235.



319.34 - Transfer without delivery of certificate; operation or use without certificate; failure to surrender; other violations.

319.34 Transfer without delivery of certificate; operation or use without certificate; failure to surrender; other violations.—Whoever, except as otherwise provided for in this chapter, purports to sell or transfer a motor vehicle or mobile home without delivering to the purchaser or transferee thereof a certificate of title thereto duly assigned to such purchaser as provided in this chapter or operates or uses in this state a motor vehicle or mobile home for which a certificate of title is required without such certificate having been obtained in accordance with the provisions of this chapter, or upon which the certificate of title has been canceled; whoever fails to surrender any certificate of title, certificate of registration, license plate, or sticker upon cancellation of the same by the department and notice thereof as prescribed in this chapter; whoever fails to surrender the certificate of title to the department as provided in this chapter in case of the destruction or dismantling or change of a motor vehicle or mobile home in such respect that it is not the motor vehicle or mobile home described in the certificate of title; or whoever violates any of the other provisions of this chapter, or any lawful rule adopted pursuant to the provisions of this chapter, shall be fined not more than $500 or imprisoned for not more than 6 months, or both, for each offense.

History.—s. 15, ch. 23658, 1947; s. 12, ch. 25150, 1949; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 19, ch. 82-134.



319.35 - Unlawful acts in connection with motor vehicle odometer readings; penalties.

319.35 Unlawful acts in connection with motor vehicle odometer readings; penalties.—

(1)(a) It is unlawful for any person knowingly to tamper with, adjust, alter, set back, disconnect, or fail to connect an odometer of a motor vehicle, or to cause any of the foregoing to occur to an odometer of a motor vehicle, so as to reflect a lower mileage than the motor vehicle has actually been driven, or to supply any written odometer statement knowing such statement to be false or based on mileage figures reflected by an odometer that has been tampered with or altered, except as hereinafter provided. It is unlawful for any person to knowingly bring into this state a motor vehicle which has an odometer that has been illegally altered.

(b) It is unlawful for any person to knowingly provide false information on the odometer readings required pursuant to ss. 319.23(3) and 320.02(2)(b).

(c) It is unlawful for any person to knowingly possess, sell, or offer for sale, conceal, or dispose of in this state a motor vehicle with an odometer that has been tampered with so as to reflect a lower mileage than the motor vehicle has actually been driven, except as provided in paragraph (2)(a) and subsection (3).

(2)(a) This section does not prevent the service, repair, or replacement of an odometer if the mileage indicated thereon remains the same as before the service, repair, or replacement. If the odometer is incapable of registering the same mileage as before such service, repair, or replacement, the odometer must be adjusted to read zero and a notice in writing must be attached to the door frame of the vehicle by the owner or his or her agent specifying the mileage prior to repair or replacement of the odometer and the date on which it was repaired or replaced.

(b) A person may not fail to adjust an odometer or affix a notice regarding such adjustment as required by paragraph (a).

(c) A person may not, with intent to defraud, remove or alter any notice affixed to a motor vehicle under paragraph (a).

(3) Any motor vehicle with an odometer that has been tampered with so as to reflect a lower mileage than the motor vehicle has actually been driven may not be knowingly operated on the streets and highways of the state in such condition unless the certificate of title and registration certificate of the vehicle have been conspicuously stamped so as to indicate the displayed mileage is inaccurate and written notice has been placed on the vehicle as described in paragraph (2)(a).

(4) If any person, with intent to defraud, possesses, sells, or offers to sell any motor vehicle with an odometer that has been illegally adjusted, altered, set back, or tampered with so as to reflect a lower mileage than the vehicle has actually been driven, such motor vehicle is contraband and is subject to seizure and forfeiture by a law enforcement agency or the department pursuant to ss. 932.701-932.704.

(5) Any person who intentionally violates the provisions of this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 70-233; s. 2, ch. 71-242; s. 191, ch. 71-136; s. 1, ch. 78-183; s. 20, ch. 82-134; s. 3, ch. 83-91; s. 1, ch. 84-155; s. 1, ch. 91-138; s. 26, ch. 95-143; s. 348, ch. 95-148.



319.40 - Transactions by electronic or telephonic means.

319.40 Transactions by electronic or telephonic means.—

(1) The department may accept any application provided for under this chapter by electronic or telephonic means.

(2) The department may issue an electronic certificate of title in lieu of printing a paper title.

(3) The department may collect electronic mail addresses and use electronic mail in lieu of the United States Postal Service as a method of notification. However, any notice regarding the potential forfeiture or foreclosure of an interest in property must be sent via the United States Postal Service.

History.—s. 18, ch. 97-300; s. 26, ch. 2012-181.



319.41 - Title history database.

319.41 Title history database.—The department shall make available on the Internet a database of title transactions searchable by vehicle identification number. In the Internet database, the department shall only provide access to information relating to the year, make, model, and mileage of the vehicle, along with the date of sales and any brands or outstanding liens on the title.

History.—s. 128, ch. 2002-20.






Chapter 320 - MOTOR VEHICLE LICENSES

320.01 - Definitions, general.

320.01 Definitions, general.—As used in the Florida Statutes, except as otherwise provided, the term:

(1) “Motor vehicle” means:

(a) An automobile, motorcycle, truck, trailer, semitrailer, truck tractor and semitrailer combination, or any other vehicle operated on the roads of this state, used to transport persons or property, and propelled by power other than muscular power, but the term does not include traction engines, road rollers, special mobile equipment as defined in s. 316.003, vehicles that run only upon a track, bicycles, swamp buggies, or mopeds.

(b) A recreational vehicle-type unit primarily designed as temporary living quarters for recreational, camping, or travel use, which either has its own motive power or is mounted on or drawn by another vehicle. Recreational vehicle-type units, when traveling on the public roadways of this state, must comply with the length and width provisions of s. 316.515, as that section may hereafter be amended. As defined below, the basic entities are:

1. The “travel trailer,” which is a vehicular portable unit, mounted on wheels, of such a size or weight as not to require special highway movement permits when drawn by a motorized vehicle. It is primarily designed and constructed to provide temporary living quarters for recreational, camping, or travel use. It has a body width of no more than 81/2 feet and an overall body length of no more than 40 feet when factory-equipped for the road.

2. The “camping trailer,” which is a vehicular portable unit mounted on wheels and constructed with collapsible partial sidewalls which fold for towing by another vehicle and unfold at the campsite to provide temporary living quarters for recreational, camping, or travel use.

3. The “truck camper,” which is a truck equipped with a portable unit designed to be loaded onto, or affixed to, the bed or chassis of the truck and constructed to provide temporary living quarters for recreational, camping, or travel use.

4. The “motor home,” which is a vehicular unit which does not exceed the length, height, and width limitations provided in s. 316.515, is a self-propelled motor vehicle, and is primarily designed to provide temporary living quarters for recreational, camping, or travel use.

5. The “private motor coach,” which is a vehicular unit which does not exceed the length, width, and height limitations provided in s. 316.515(9), is built on a self-propelled bus type chassis having no fewer than three load-bearing axles, and is primarily designed to provide temporary living quarters for recreational, camping, or travel use.

6. The “van conversion,” which is a vehicular unit which does not exceed the length and width limitations provided in s. 316.515, is built on a self-propelled motor vehicle chassis, and is designed for recreation, camping, and travel use.

7. The “park trailer,” which is a transportable unit which has a body width not exceeding 14 feet and which is built on a single chassis and is designed to provide seasonal or temporary living quarters when connected to utilities necessary for operation of installed fixtures and appliances. The total area of the unit in a setup mode, when measured from the exterior surface of the exterior stud walls at the level of maximum dimensions, not including any bay window, does not exceed 400 square feet when constructed to ANSI A-119.5 standards, and 500 square feet when constructed to United States Department of Housing and Urban Development Standards. The length of a park trailer means the distance from the exterior of the front of the body (nearest to the drawbar and coupling mechanism) to the exterior of the rear of the body (at the opposite end of the body), including any protrusions.

8. The “fifth-wheel trailer,” which is a vehicular unit mounted on wheels, designed to provide temporary living quarters for recreational, camping, or travel use, of such size or weight as not to require a special highway movement permit, of gross trailer area not to exceed 400 square feet in the setup mode, and designed to be towed by a motorized vehicle that contains a towing mechanism that is mounted above or forward of the tow vehicle’s rear axle.

(2)(a) “Mobile home” means a structure, transportable in one or more sections, which is 8 body feet or more in width and which is built on an integral chassis and designed to be used as a dwelling when connected to the required utilities and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. For tax purposes, the length of a mobile home is the distance from the exterior of the wall nearest to the drawbar and coupling mechanism to the exterior of the wall at the opposite end of the home where such walls enclose living or other interior space. Such distance includes expandable rooms, but excludes bay windows, porches, drawbars, couplings, hitches, wall and roof extensions, or other attachments that do not enclose interior space. In the event that the mobile home owner has no proof of the length of the drawbar, coupling, or hitch, then the tax collector may in his or her discretion either inspect the home to determine the actual length or may assume 4 feet to be the length of the drawbar, coupling, or hitch.

(b) “Manufactured home” means a mobile home fabricated on or after June 15, 1976, in an offsite manufacturing facility for installation or assembly at the building site, with each section bearing a seal certifying that it is built in compliance with the federal Manufactured Home Construction and Safety Standard Act.

(3) “Owner” means any person, firm, corporation, or association controlling any motor vehicle or mobile home by right of purchase, gift, lease, or otherwise.

(4) “Trailer” means any vehicle without motive power designed to be coupled to or drawn by a motor vehicle and constructed so that no part of its weight or that of its load rests upon the towing vehicle.

(5) “Semitrailer” means any vehicle without motive power designed to be coupled to or drawn by a motor vehicle and constructed so that some part of its weight and that of its load rests upon or is carried by another vehicle.

(6) “Net weight” means the actual scale weight in pounds with complete catalog equipment.

(7) “Gross weight” means the net weight of a motor vehicle in pounds plus the weight of the load carried by it.

(8) “Cwt” means the weight per hundred pounds, or major fraction thereof, of a motor vehicle.

(9) “Truck” means any motor vehicle with a net vehicle weight of 5,000 pounds or less and which is designed or used principally for the carriage of goods and includes a motor vehicle to which has been added a cabinet box, a platform, a rack, or other equipment for the purpose of carrying goods other than the personal effects of the passengers.

(10) “Heavy truck” means any motor vehicle with a net vehicle weight of more than 5,000 pounds, which is registered on the basis of gross vehicle weight in accordance with s. 320.08(4), and which is designed or used for the carriage of goods or designed or equipped with a connecting device for the purpose of drawing a trailer that is attached or coupled thereto by means of such connecting device and includes any such motor vehicle to which has been added a cabinet box, a platform, a rack, or other equipment for the purpose of carrying goods other than the personal effects of the passengers.

(11) “Truck tractor” means a motor vehicle which has four or more wheels and is designed and equipped with a fifth wheel for the primary purpose of drawing a semitrailer that is attached or coupled thereto by means of such fifth wheel and which has no provision for carrying loads independently.

(12) “Gross vehicle weight” means:

(a) For heavy trucks with a net weight of more than 5,000 pounds, but less than 8,000 pounds, the gross weight of the heavy truck. The gross vehicle weight is calculated by adding to the net weight of the heavy truck the weight of the load carried by it, which is the maximum gross weight as declared by the owner or person applying for registration.

(b) For heavy trucks with a net weight of 8,000 pounds or more, the gross weight of the heavy truck, including the gross weight of any trailer coupled thereto. The gross vehicle weight is calculated by adding to the gross weight of the heavy truck the gross weight of the trailer, which is the maximum gross weight as declared by the owner or person applying for registration.

(c) The gross weight of a truck tractor and semitrailer combination is calculated by adding to the net weight of the truck tractor the gross weight of the semitrailer, which is the maximum gross weight as declared by the owner or person applying for registration; such vehicles are together by means of a fifth-wheel arrangement whereby part of the weight of the semitrailer and load rests upon the truck tractor.

(13) “Passenger,” or any abbreviation thereof, does not include a driver.

(14) “Private use” means the use of any vehicle which is not properly classified as a for-hire vehicle.

(15)(a) “For-hire vehicle” means any motor vehicle, when used for transporting persons or goods for compensation; let or rented to another for consideration; offered for rent or hire as a means of transportation for compensation; advertised in a newspaper or generally held out as being for rent or hire; used in connection with a travel bureau; or offered or used to provide transportation for persons solicited through personal contact or advertised on a “share-expense” basis. When goods or passengers are transported for compensation in a motor vehicle outside a municipal corporation of this state, or when goods are transported in a motor vehicle not owned by the person owning the goods, such transportation is “for hire.” The carriage of goods and other personal property in a motor vehicle by a corporation or association for its stockholders, shareholders, and members, cooperative or otherwise, is transportation “for hire.”

(b) The following are not included in the term “for-hire vehicle”: a motor vehicle used for transporting school children to and from school under contract with school officials; a hearse or ambulance when operated by a licensed embalmer or mortician or his or her agent or employee in this state; a motor vehicle used in the transportation of agricultural or horticultural products or in transporting agricultural or horticultural supplies direct to growers or the consumers of such supplies or to associations of such growers or consumers; a motor vehicle temporarily used by a farmer for the transportation of agricultural or horticultural products from any farm or grove to a packinghouse or to a point of shipment by a transportation company; or a motor vehicle not exceeding 11/2 tons under contract with the Government of the United States to carry United States mail, provided such vehicle is not used for commercial purposes.

(16) “Road” means the entire width between the boundary lines of every way or place of whatever nature when any part thereof is open to the use of the public for purposes of vehicular traffic.

(17) “Brake horsepower” means the actual unit of torque developed per unit of time at the output shaft of an engine, as measured by a dynamometer.

(18) “Department” means the Department of Highway Safety and Motor Vehicles.

(19)(a) “Registration period” means a period of 12 months or 24 months during which a motor vehicle or mobile home registration is valid.

(b) “Extended registration period” means a period of 24 months during which a motor vehicle or mobile home registration is valid.

(20) “Marine boat trailer dealer” means any person engaged in:

(a) The business of buying, selling, manufacturing, or dealing in trailers specifically designed to be drawn by another vehicle and used for the transportation on land of vessels, as defined in s. 327.02; or

(b) The offering or displaying of such trailers for sale.

(21) “Renewal period” means the period during which renewal of a motor vehicle registration or mobile home registration is required, as provided in s. 320.055.

(22) “Golf cart” means a motor vehicle that is designed and manufactured for operation on a golf course for sporting or recreational purposes and that is not capable of exceeding speeds of 20 miles per hour.

(23) “International Registration Plan” means a registration reciprocity agreement among states of the United States and provinces of Canada providing for payment of license fees on the basis of fleet miles operated in various jurisdictions.

(24) “Apportionable vehicle” means any vehicle, except recreational vehicles, vehicles displaying restricted plates, city pickup and delivery vehicles, buses used in transportation of chartered parties, and government-owned vehicles, which is used or intended for use in two or more member jurisdictions that allocate or proportionally register vehicles and which is used for the transportation of persons for hire or is designed, used, or maintained primarily for the transportation of property and:

(a) Is a power unit having a gross vehicle weight in excess of 26,000 pounds;

(b) Is a power unit having three or more axles, regardless of weight; or

(c) Is used in combination, when the weight of such combination exceeds 26,000 pounds gross vehicle weight.

Vehicles, or combinations thereof, having a gross vehicle weight of 26,000 pounds or less and two-axle vehicles may be proportionally registered.

(25) “Commercial motor vehicle” means any vehicle which is not owned or operated by a governmental entity, which uses special fuel or motor fuel on the public highways, and which has a gross vehicle weight of 26,001 pounds or more, or has three or more axles regardless of weight, or is used in combination when the weight of such combination exceeds 26,001 pounds gross vehicle weight. A vehicle that occasionally transports personal property to and from a closed-course motorsport facility, as defined in s. 549.09(1)(a), is not a commercial motor vehicle if the use is not for profit and corporate sponsorship is not involved. As used in this subsection, the term “corporate sponsorship” means a payment, donation, gratuity, in-kind service, or other benefit provided to or derived by a person in relation to the underlying activity, other than the display of product or corporate names, logos, or other graphic information on the property being transported.

(26) “Motorcycle” means any motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, excluding a vehicle in which the operator is enclosed by a cabin unless it meets the requirements set forth by the National Highway Traffic Safety Administration for a motorcycle. The term “motorcycle” does not include a tractor or a moped.

(27) “Moped” means any vehicle with pedals to permit propulsion by human power, having a seat or saddle for the use of the rider and designed to travel on not more than three wheels, with a motor rated not in excess of 2 brake horsepower and not capable of propelling the vehicle at a speed greater than 30 miles per hour on level ground, and with a power-drive system that functions directly or automatically without clutching or shifting gears by the operator after the drive system is engaged. If an internal combustion engine is used, the displacement may not exceed 50 cubic centimeters.

(28) “Interstate” means vehicle movement between or through two or more states.

(29) “Intrastate” means vehicle movement from one point within a state to another point within the same state.

(30) “Person” means and includes natural persons, corporations, copartnerships, firms, companies, agencies, or associations, singular or plural.

(31) “Registrant” means a person in whose name or names a vehicle is properly registered.

(32) “Motor carrier” means any person owning, controlling, operating, or managing any motor vehicle used to transport persons or property over any public highway.

(33) “Motorized disability access vehicle” means a vehicle designed primarily for handicapped individuals with normal upper body abilities and designed to be fueled by gasoline, travel on not more than three wheels, with a motor rated not in excess of 2 brake horsepower and not capable of propelling the vehicle at a speed greater than 30 miles per hour on level ground, and with a power-drive system that functions directly or automatically without clutching or shifting gears by the operator after the drive system is engaged. If an internal combustion engine is used, the displacement may not exceed 50 cubic centimeters.

(34) “Resident” means a person who has his or her principal place of domicile in this state for a period of more than 6 consecutive months, who has registered to vote in this state, who has made a statement of domicile pursuant to s. 222.17, or who has filed for homestead tax exemption on property in this state.

(35) “Nonresident” means a person who is not a resident.

(36) “Electric vehicle” means a motor vehicle that is powered by an electric motor that draws current from rechargeable storage batteries, fuel cells, or other sources of electrical current.

(37) “Disabled motor vehicle” means any motor vehicle as defined in subsection (1) which is not operable under its own motive power, excluding a nondisabled trailer or semitrailer, or any motor vehicle that is unsafe for operation upon the highways of this state.

(38) “Replacement motor vehicle” means any motor vehicle as defined in subsection (1) under tow by a wrecker to the location of a disabled motor vehicle for the purpose of replacing the disabled motor vehicle, thereby permitting the transfer of the disabled motor vehicle’s operator, passengers, and load to an operable motor vehicle.

(39) “Wrecker” means any motor vehicle that is used to tow, carry, or otherwise transport motor vehicles and that is equipped for that purpose with a boom, winch, car carrier, or other similar equipment.

(40) “Tow” means to pull or draw any motor vehicle with a power unit by means of a direct attachment, drawbar, or other connection or to carry a motor vehicle on a power unit designed to transport such vehicle from one location to another.

(41) “Low-speed vehicle” means any four-wheeled vehicle whose top speed is greater than 20 miles per hour but not greater than 25 miles per hour, including, but not limited to, neighborhood electric vehicles. Low-speed vehicles must comply with the safety standards in 49 C.F.R. s. 571.500 and s. 316.2122.

(42) “Utility vehicle” means a motor vehicle designed and manufactured for general maintenance, security, and landscaping purposes, but the term does not include any vehicle designed or used primarily for the transportation of persons or property on a street or highway, or a golf cart, or an all-terrain vehicle as defined in s. 316.2074.

(43) For purposes of this chapter, the term “agricultural products” means any food product; any agricultural, horticultural, or livestock product; any raw material used in plant food formulation; and any plant food used to produce food and fiber.

(44) “Mini truck” means any four-wheeled, reduced-dimension truck that does not have a National Highway Traffic Safety Administration truck classification, with a top speed of 55 miles per hour, and which is equipped with headlamps, stop lamps, turn signal lamps, taillamps, reflex reflectors, parking brakes, rearview mirrors, windshields, and seat belts.

(45) “Swamp buggy” means a motorized off-road vehicle that is designed or modified to travel over swampy or varied terrain and that may use large tires or tracks operated from an elevated platform. The term does not include any vehicle defined in chapter 261 or otherwise defined or classified in this chapter.

History.—ss. 1, 6, ch. 7275, 1917; s. 1, ch. 7737, 1918; RGS 1006, 1011; ss. 2, 5, ch. 8410, 1921; s. 2, ch. 9156, 1923; s. 1, ch. 9157, 1923; ss. 1, 3, ch. 10182, 1925; CGL 1280, 1285, 1677; s. 3, ch. 15625, 1931; s. 3, ch. 16085, 1933; s. 1, ch. 20743, 1941; s. 1, ch. 20911, 1941; s. 1, ch. 26923, 1951; s. 1, ch. 59-351; s. 1, ch. 65-61; s. 1, ch. 65-446; ss. 23, 24, 35, ch. 69-106; s. 1, ch. 70-215; s. 1, ch. 70-391; s. 93, ch. 71-377; s. 1, ch. 72-339; s. 1, ch. 73-284; s. 2, ch. 74-243; s. 3, ch. 75-66; s. 2, ch. 76-135; s. 4, ch. 76-286; s. 1, ch. 77-180; s. 1, ch. 77-357; s. 1, ch. 78-221; s. 125, ch. 79-400; s. 12, ch. 81-151; s. 22, ch. 82-134; s. 3, ch. 83-188; s. 23, ch. 83-215; s. 1, ch. 83-318; s. 1, ch. 84-182; s. 7, ch. 84-260; s. 5, ch. 85-155; s. 43, ch. 85-180; s. 10, ch. 85-309; s. 4, ch. 85-343; s. 11, ch. 86-243; s. 11, ch. 87-161; s. 20, ch. 87-198; s. 5, ch. 87-225; s. 1, ch. 88-147; s. 66, ch. 89-282; s. 2, ch. 89-320; s. 1, ch. 90-163; s. 4, ch. 90-270; s. 5, ch. 92-148; s. 39, ch. 94-306; s. 910, ch. 95-148; s. 10, ch. 95-247; s. 10, ch. 95-333; s. 29, ch. 96-413; s. 3, ch. 97-58; s. 2, ch. 99-163; s. 15, ch. 99-248; s. 39, ch. 2001-196; s. 1, ch. 2007-242; s. 16, ch. 2008-176; s. 2, ch. 2008-179; s. 6, ch. 2009-183; s. 20, ch. 2012-174; s. 27, ch. 2012-181; s. 27, ch. 2013-160; s. 72, ch. 2016-239.



320.0104 - Legislative intent with respect to implementation of chapter.

320.0104 Legislative intent with respect to implementation of chapter.—

(1) It is the intent of the Legislature that the provisions of this chapter be implemented in such a manner that the convenience of the applicant is the first consideration.

(2) Further, it is the intent of the Legislature that all services affecting motor carriers be consolidated in order to encourage interstate commerce and achieve maximum efficiency in registration, permitting, and safety programs administered by this state. In order to achieve this goal, Florida must join the cooperative effort that is being conducted on the national level by Congress, the United States Department of Transportation, and other groups to achieve uniformity among the jurisdictions and reduce the number of separate reports required by each jurisdiction of the motor carrier industry. Florida shall consolidate all requirements imposed on motor carriers operating in this state and shall actively negotiate reciprocal agreements and compacts with other jurisdictions to accomplish the intent of this chapter.

History.—s. 2, ch. 83-318; s. 44, ch. 85-180.



320.011 - Administration and enforcement; rules.

320.011 Administration and enforcement; rules.—The department shall administer and enforce the provisions of this chapter and has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement them.

History.—s. 3, ch. 65-190; ss. 24, 35, ch. 69-106; s. 3, ch. 77-357; s. 14, ch. 80-217; s. 3, ch. 83-318; s. 62, ch. 98-200.

Note.—Former s. 318.031.



320.015 - Taxation of mobile homes.

320.015 Taxation of mobile homes.—

(1) A mobile home, as defined in s. 320.01(2), regardless of its actual use, shall be subject only to a license tax unless classified and taxed as real property. A mobile home is to be considered real property only when the owner of the mobile home is also the owner of the land on which the mobile home is situated and said mobile home is permanently affixed thereto. Any prefabricated or modular housing unit or portion thereof not manufactured upon an integral chassis or undercarriage for travel over the highways shall be taxed as real property once it is permanently affixed to real property. This subsection does not apply to a display home or other inventory being held for sale by a manufacturer or dealer of modular housing units.

(2) Notwithstanding the provisions of subsection (1), any mobile home classified by a seller or a lender as personal property at the time a security interest was granted therein to secure an obligation shall continue to be so classified for all purposes relating to the loan and security interest, at least as long as any part of such obligation, or any extension or renewal thereof, remains outstanding. Classification of a mobile home as personal property by a seller or a lender shall not prohibit the owner from having the mobile home classified and taxed as real property under subsection (1).

History.—Formerly s. 13, Art IX of the Constitution of 1885, as amended; converted to statutory law by s. 10, Art. XII of the Constitution as revised in 1968; s. 2, ch. 70-391; s. 2, ch. 72-339; s. 3, ch. 85-155; s. 6, ch. 87-225; s. 27, ch. 2006-290.



320.02 - Registration required; application for registration; forms.

320.02 Registration required; application for registration; forms.—

(1) Except as otherwise provided in this chapter, every owner or person in charge of a motor vehicle that is operated or driven on the roads of this state shall register the vehicle in this state. The owner or person in charge shall apply to the department or to its authorized agent for registration of each such vehicle on a form prescribed by the department. A registration is not required for any motor vehicle that is not operated on the roads of this state during the registration period.

(2)(a) The application for registration must include the street address of the owner’s permanent residence or the address of his or her permanent place of business and be accompanied by personal or business identification information. An individual applicant must provide a valid driver license or identification card issued by this state or another state or a valid passport. A business applicant must provide a federal employer identification number, if applicable, or verification that the business is authorized to conduct business in the state, or a Florida municipal or county business license or number.

1. If the owner does not have a permanent residence or permanent place of business or if the owner’s permanent residence or permanent place of business cannot be identified by a street address, the application must include:

a. If the vehicle is registered to a business, the name and street address of the permanent residence of an owner of the business, an officer of the corporation, or an employee who is in a supervisory position.

b. If the vehicle is registered to an individual, the name and street address of the permanent residence of a close relative or friend who is a resident of this state.

2. If the vehicle is registered to an active duty member of the Armed Forces of the United States who is a Florida resident, the active duty member is exempt from the requirement to provide the street address of a permanent residence.

(b) The department shall prescribe a form upon which motor vehicle owners may record odometer readings when registering their motor vehicles.

(3) Prior to the registration in this state of any vehicle registered outside the state, the application must be accompanied by either a sworn affidavit from the seller and purchaser verifying that the vehicle identification number shown on the affidavit is identical to the vehicle identification number shown on the motor vehicle or a copy of the appropriate departmental form evidencing that a physical examination has been made of the motor vehicle by the owner and by a duly constituted police officer of any state, a licensed motor vehicle dealer, a license inspector as provided by s. 320.58, or a notary public commissioned by any state and that the vehicle identification number shown on the applicable form and the application is identical to the vehicle identification number shown on the motor vehicle. Vehicle identification number verification is not required for any new vehicle sold in this state by a licensed motor vehicle dealer, any mobile home, any trailer or semitrailer with a net weight of less than 2,000 pounds, or any travel trailer or camping trailer.

(4) Except as provided in ss. 775.21, 775.261, 943.0435, 944.607, and 985.4815, the owner of any motor vehicle registered in the state shall notify the department in writing of any change of address within 30 days of such change. The notification shall include the registration license plate number, the vehicle identification number (VIN) or title certificate number, year of vehicle make, and the owner’s full name.

(5)(a) Proof that personal injury protection benefits have been purchased if required under s. 627.733, that property damage liability coverage has been purchased as required under s. 324.022, that bodily injury or death coverage has been purchased if required under s. 324.023, and that combined bodily liability insurance and property damage liability insurance have been purchased if required under s. 627.7415 shall be provided in the manner prescribed by law by the applicant at the time of application for registration of any motor vehicle that is subject to such requirements. The issuing agent shall refuse to issue registration if such proof of purchase is not provided. Insurers shall furnish uniform proof-of-purchase cards in a paper or electronic format in a form prescribed by the department and include the name of the insured’s insurance company, the coverage identification number, and the make, year, and vehicle identification number of the vehicle insured. The card must contain a statement notifying the applicant of the penalty specified under s. 316.646(4). The card or insurance policy, insurance policy binder, or certificate of insurance or a photocopy of any of these; an affidavit containing the name of the insured’s insurance company, the insured’s policy number, and the make and year of the vehicle insured; or such other proof as may be prescribed by the department shall constitute sufficient proof of purchase. If an affidavit is provided as proof, it must be in substantially the following form:

Under penalty of perjury, I   (Name of insured)   do hereby certify that I have   (Personal Injury Protection, Property Damage Liability, and, if required, Bodily Injury Liability)   Insurance currently in effect with   (Name of insurance company)   under   (policy number)   covering   (make, year, and vehicle identification number of vehicle)  .   (Signature of Insured)

Such affidavit must include the following warning:

WARNING: GIVING FALSE INFORMATION IN ORDER TO OBTAIN A VEHICLE REGISTRATION CERTIFICATE IS A CRIMINAL OFFENSE UNDER FLORIDA LAW. ANYONE GIVING FALSE INFORMATION ON THIS AFFIDAVIT IS SUBJECT TO PROSECUTION.

If an application is made through a licensed motor vehicle dealer as required under s. 319.23, the original or a photostatic copy of such card, insurance policy, insurance policy binder, or certificate of insurance or the original affidavit from the insured shall be forwarded by the dealer to the tax collector of the county or the Department of Highway Safety and Motor Vehicles for processing. By executing the aforesaid affidavit, no licensed motor vehicle dealer will be liable in damages for any inadequacy, insufficiency, or falsification of any statement contained therein. A card must also indicate the existence of any bodily injury liability insurance voluntarily purchased.

(b) When an operator who owns a motor vehicle is subject to the financial responsibility requirements of chapter 324, including ss. 324.022 and 324.023, such operator shall provide proof of compliance with such financial responsibility requirements at the time of registration of any such motor vehicle by one of the methods constituting sufficient proof of purchase under paragraph (a). The issuing agent shall refuse to register a motor vehicle if such proof of purchase is not provided or if one of the other methods of proving financial responsibility as set forth in s. 324.031 is not met.

(c) For purposes of providing proof of purchase of required insurance coverage under this subsection, the Office of Insurance Regulation of the Financial Services Commission shall require that uniform proof-of-purchase cards specified by the Department of Highway Safety and Motor Vehicles be furnished by insurers writing motor vehicle liability insurance in this state. Any person altering or counterfeiting such a card or making a false affidavit in order to furnish false proof or to knowingly permit another person to furnish false proof is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(d) The verifying of proof of personal injury protection insurance, proof of property damage liability insurance, proof of combined bodily liability insurance and property damage liability insurance, or proof of financial responsibility insurance and the issuance or failure to issue the motor vehicle registration under the provisions of this chapter may not be construed in any court as a warranty of the reliability or accuracy of the evidence of such proof. Neither the department nor any tax collector is liable in damages for any inadequacy, insufficiency, falsification, or unauthorized modification of any item of the proof of personal injury protection insurance, proof of property damage liability insurance, proof of combined bodily liability insurance and property damage liability insurance, or proof of financial responsibility insurance prior to, during, or subsequent to the verification of the proof. The issuance of a motor vehicle registration does not constitute prima facie evidence or a presumption of insurance coverage.

(e) Upon the expiration date noted in the cancellation notice that the department receives from the insurer, the department shall suspend the registration, issued under this chapter or s. 207.004(1), of a motor carrier who operates a commercial motor vehicle or who permits it to be operated in this state during the registration period without having in full force liability insurance, a surety bond, or a valid self-insurance certificate that complies with this section. The insurer shall provide notice to the department at the same time the cancellation notice is provided to the insured pursuant to s. 627.7281. The department may adopt rules regarding the electronic submission of the cancellation notice.

(6) Any person who registers his or her motor vehicle by means of false or fraudulent representations made in any application for registration is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. The department may demand the return of, and may cancel, any license plate issued based on false or fraudulent representations.

(7) Every owner or person in charge of a motor vehicle with a gross vehicle weight of 55,000 pounds or more shall present proof of filing or proof of payment, in such form as may be prescribed by the United States Secretary of the Treasury, of the use tax imposed by s. 4481 of the United States Internal Revenue Code of 1954, as amended, upon application for registration. Proof of payment or proof of filing will be made in accordance with the gross vehicle weight tax schedule established by s. 4481 of the Internal Revenue Code, as amended. An owner or person in charge of such a motor vehicle who has been exempted from the use tax by the Secretary of the Treasury shall present proof of such exemption in lieu of proof of payment. When an application is made through a licensed motor vehicle dealer as required in s. 319.23, the original or photostatic copy of such prescribed proof shall be forwarded by the dealer to the tax collector or the department for processing. The issuing agent shall refuse to issue a registration if such prescribed proof is not presented. Any person making a false affidavit in order to furnish false proof or to knowingly permit another person to furnish such false proof is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(8) The application form for motor vehicle registration shall include language permitting a voluntary contribution of $1 per applicant, which contribution shall be paid into the Nongame Wildlife Trust Fund. The application form shall also include language providing for a voluntary contribution of $2, which shall be paid into the Highway Safety Operating Trust Fund and used to purchase child safety seats.

(9) Before a motor vehicle which has not been manufactured in accordance with the federal Clean Air Act and the federal Motor Vehicle Safety Act can be sold to a consumer and titled and registered in this state, the motor vehicle must be certified by the United States Bureau of Customs and Border Protection or the United States Department of Transportation and the United States Environmental Protection Agency to be in compliance with these federal standards. A vehicle which is registered pursuant to this subsection shall not be titled as a new motor vehicle.

(10) An owner or person in charge of a motor vehicle subject to inspection pursuant to the Clean Outdoor Air Law shall provide proof of inspection or waiver at the time of registration of any such motor vehicle. The issuing agent shall refuse to register a motor vehicle if such proof of inspection or waiver is not provided.

(11) The department shall audit affidavits utilized as proof of insurance under subsection (5) to verify that the affidavits are not false. The department shall take action as appropriate with respect to false affidavits.

(12) The department is authorized to withhold registration or reregistration of any motor vehicle if the owner, or one of the coowners of the vehicle, has a driver license which is under suspension for the failure to remit payment of any fines levied in this state pursuant to chapter 318 or chapter 322.

(13)(a) The license inspectors appointed by the department pursuant to s. 320.58 are empowered to issue a notice of violation on a form prescribed by the department to unattended motor vehicles that reasonably appear to such examiners to be required to be registered under this chapter and that are not so registered. The notice of violation shall include a summary of the provisions of this section and shall contain such other information as the department in its discretion shall determine.

(b) The owner or person in charge of any vehicle that is issued a notice of violation pursuant to this section shall, within 30 days of the date of issuance shown on the notice, register the vehicle as required by this chapter or provide proof satisfactory to the department that the vehicle is exempt from such registration. If the vehicle is not registered or the proof is not provided on or after the 31st day following the date of issuance shown on the notice, the department is authorized to immobilize the vehicle by use of an immobilization device. Upon proof of registration of the vehicle or proof satisfactory to the department that the vehicle is exempt from such registration, the department shall remove the immobilization device. The department shall immediately remove, at no charge, any immobilization device that has been placed on any vehicle in error.

(c) The license inspectors appointed by the department pursuant to s. 320.58 are empowered to enter upon both publicly owned and privately owned property in order to carry out the provisions of this section.

(d) Any person who, without the authorization of the department, disables, removes, tampers with, damages, or unlocks an immobilization device placed on a vehicle pursuant to this section, or who attempts to do so, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(14) The application form for motor vehicle registration must include language permitting a voluntary contribution of $1 per applicant, which contribution must be transferred into the Transportation Disadvantaged Trust Fund created in s. 427.0159 and must be expended as provided in that section.

(15)(a) The application form for motor vehicle registration shall include language permitting the voluntary contribution of $1 per applicant, to be quarterly distributed by the department to Prevent Blindness Florida, a not-for-profit organization, to prevent blindness and preserve the sight of the residents of this state. A statement providing an explanation of the purpose of the funds shall be included with the application form. Prior to the department distributing the funds collected pursuant to this paragraph, Prevent Blindness Florida must submit a report to the department that identifies how such funds were used during the preceding year.

(b) The application form for motor vehicle registration and renewal of registration must include language permitting a voluntary contribution to the Florida Mothers Against Drunk Driving, Inc., which contribution must be transferred by the department to the Florida Mothers Against Drunk Driving, Inc., on a monthly basis.

(c) The application form for motor vehicle registration shall include language permitting the voluntary contribution of $1 per applicant, to be distributed quarterly by the department to Southeastern Guide Dogs, Inc., a corporation not for profit under s. 501(c)(3) of the Internal Revenue Code, to be used by that organization for the purpose of breeding, raising, and training guide dogs for the blind. Such funds may also be used toward the costs of the required in-residence training for the individual receiving a guide dog.

(d) The application form for motor vehicle registration shall include language permitting the voluntary contribution of $1 per applicant to Stop Heart Disease. The proceeds shall be distributed quarterly by the department to the Miami Heart Research Institute, Inc., doing business as the Florida Heart Research Institute, a corporation not for profit under s. 501(c)(3) of the Internal Revenue Code, to be used by that organization for the purpose of heart disease research, education, and prevention programs.

(e) The application form for motor vehicle registration and renewal registration must include language permitting a voluntary contribution of $1 per applicant, which contribution must be distributed to the Children’s Hearing Help Fund to be used for purposes provided for the fund.

(f) Notwithstanding s. 320.023, the application form for motor vehicle registration and renewal of registration must include language permitting a voluntary contribution of $1 per applicant to the state homes for veterans, to be distributed on a quarterly basis by the department to the State Homes for Veterans Trust Fund, which is administered by the Department of Veterans’ Affairs.

(g) The application form for motor vehicle registration and renewal of registration must include language permitting a voluntary contribution of $1 to Family First. Such contributions must be transferred by the department each month to Family First, a nonprofit organization.

(h) The application form for motor vehicle registration and renewal of registration must include language permitting a voluntary contribution of $1 to Florida Sheriffs Youth Ranches, Inc. Such contributions must be transferred by the department each month to Florida Sheriffs Youth Ranches, Inc., a not-for-profit organization.

(i) The application form for motor vehicle registration and renewal of registration must include language permitting a voluntary contribution of $1 to Blind Babies and Blind Youth Services. Such contributions shall be transferred by the department each month to the Florida Association of Agencies Serving the Blind, Inc., a not-for-profit organization.

(j) The application form for motor vehicle registration and renewal of registration must include language permitting a voluntary contribution of $1 for services for persons with developmental disabilities. Such contributions shall be transferred by the department to The Arc of Florida to be used by that organization for programs and services in this state for persons with developmental disabilities.

(k) The application form for motor vehicle registration and renewal of registration must include language permitting a voluntary contribution of $1 to the Ronald McDonald House. Such contributions shall be transferred by the department each month to Ronald McDonald House Charities of Tampa Bay, Inc.

(l) Notwithstanding s. 320.023, the application forms for motor vehicle registration and renewal of registration must include language permitting a voluntary contribution of $1 per applicant, which shall be distributed to the League Against Cancer/La Liga Contra el Cancer. Such contributions shall be distributed by the department to the League Against Cancer/La Liga Contra el Cancer, a not-for-profit organization that provides free medical care to needy cancer patients. The department shall retain all contributions necessary, up to a maximum of $10,000, to defray the cost of including the voluntary contribution language on the registration forms.

(m) The application forms for motor vehicle registration and renewal of registration must include language permitting a voluntary contribution of $1 to Prevent Child Sexual Abuse. Such contributions shall be distributed by the department to Lauren’s Kids, Inc., a corporation not for profit under s. 501(c)(3) of the Internal Revenue Code. The funds shall be used by the organization for the prevention of childhood sexual abuse.

(n) The application form for motor vehicle registration and renewal registration must include language permitting the voluntary contribution of $1 per applicant, to be distributed quarterly by the department to Florida Network of Children’s Advocacy Centers, Inc. The network may retain a maximum of 50 percent of the revenues to support the activities of the network and shall distribute the remainder equitably among the network members, as determined by the board of directors of the network.

(o) The application form for motor vehicle registration and renewal registration must include language permitting a voluntary contribution of $1 to the Florida Association of Food Banks, Inc. The proceeds shall be distributed by the department each month to the Florida Association of Food Banks, Inc., to be used by that organization for the purpose of ending hunger in this state.

(p) The application form for motor vehicle registration and renewal of registration must include language permitting a voluntary contribution of $1 per applicant for Autism Services and Supports. Such contributions must be transferred by the department each month to the Achievement and Rehabilitation Centers, Inc., Autism Services Fund.

(q) The application form for motor vehicle registration and renewal of registration must include language permitting a voluntary contribution of $1 per applicant to Support Our Troops, which shall be distributed monthly to Support Our Troops, Inc., a Florida not-for-profit organization.

(r) The application form for motor vehicle registration and renewal of registration must include language permitting a voluntary contribution of $1 to Take Stock In Children. Such contributions shall be transferred by the department to Take Stock In Children, Inc.

(s) Notwithstanding s. 320.023, the application form for motor vehicle registration and renewal of registration must include language permitting a voluntary contribution of $1 per applicant to aid the homeless. Contributions made pursuant to this paragraph shall be deposited into the Grants and Donations Trust Fund of the Department of Children and Families and used by the State Office on Homelessness to supplement grants made under s. 420.622(4) and (5), provide information to the public about homelessness in the state, and provide literature for homeless persons seeking assistance. The application fee required under s. 320.023 for an organization that seeks authorization to establish a voluntary contribution does not apply to this paragraph.

(t) The application form for motor vehicle registration and renewal registration must include language permitting a voluntary contribution of $1 or more per applicant, which shall be distributed to the Auto Club Group Traffic Safety Foundation, Inc., a nonprofit organization. Funds received by the foundation must be used to improve traffic safety culture in communities through effective outreach, education, and activities in the state which will save lives, reduce injuries, and prevent crashes. The foundation must comply with s. 320.023.

1(u) The application form for motor vehicle registration and renewal of registration must include language permitting a voluntary contribution of $1 or more per applicant to End Breast Cancer. Such contributions shall be distributed by the department to the Florida Breast Cancer Foundation.

For the purpose of applying the service charge provided in s. 215.20, contributions received under this subsection are not income of a revenue nature.

(16) The department is authorized to withhold registration or re-registration of a motor vehicle if the name of the owner or of a coowner appears on a list submitted to the department by a licensed motor vehicle dealer for a previous registration of that vehicle. The department shall place the name of the registered owner of that vehicle on the list of those persons who may not be issued a license plate, revalidation sticker, or replacement plate for the vehicle purchased from the licensed motor vehicle dealer. The motor vehicle dealer must maintain signed evidence that the owner or coowner acknowledged the dealer’s authority to submit the list to the department if he or she failed to pay and must note the amount for which the owner or coowner would be responsible for the vehicle registration. The dealer must maintain the necessary documentation required in this subsection or face penalties as provided in s. 320.27. This subsection does not affect the issuance of a title to a motor vehicle.

(a) The motor vehicle owner or coowner may dispute the claim that money is owed to a dealer for registration fees by submitting a form to the department if the motor vehicle owner or coowner has documentary proof that the registration fees have been paid to the dealer for the disputed amount. Without clear evidence of the amounts owed for the vehicle registration and repayment, the department will assume initial payments are applied to government-assessed fees first.

(b) If the registered owner’s dispute complies with paragraph (a), the department shall immediately remove the motor vehicle owner or coowner’s name from the list, thereby allowing the issuance of a license plate or revalidation sticker.

(17) If an applicant’s name appears on a list of persons who may not be issued a license plate, revalidation sticker, or replacement license plate after a written notice to surrender a vehicle was submitted to the department by a lienor as provided in s. 320.1316, the department shall withhold renewal of registration or replacement registration of the motor vehicle identified in the notice submitted by the lienor. The lienor must maintain proof that written notice to surrender the vehicle was sent to each registered owner pursuant to s. 320.1316(1). A revalidation sticker or replacement license plate may not be issued for the identified vehicle until the person’s name no longer appears on the list, the person presents documentation from the lienor that the vehicle has been surrendered to the lienor, or a court orders the person’s name removed from the list as provided in s. 320.1316. The department may not withhold an initial registration in connection with an applicant’s purchase or lease of a motor vehicle solely because the applicant’s name is on the list created by s. 320.1316.

(18) The department shall retain all electronic registration records for at least 10 years.

History.—s. 2, ch. 7275, 1917; RGS 1007; s. 3, ch. 8410, 1921; s. 2, ch. 10182, 1925; CGL 1281; s. 1, ch. 15625, 1931; s. 1, ch. 16085, 1933; s. 1, ch. 26909, 1951; s. 1, ch. 28186, 1953; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 1, ch. 71-42; s. 2, ch. 73-284; s. 1, ch. 75-57; s. 4, ch. 75-66; s. 4, ch. 77-357; s. 4, ch. 77-468; s. 1, ch. 78-186; s. 3, ch. 78-225; s. 2, ch. 78-353; s. 4, ch. 78-363; s. 4, ch. 78-412; s. 3, ch. 79-32; s. 2, ch. 80-388; s. 1, ch. 83-200; s. 6, ch. 83-298; s. 4, ch. 83-318; s. 1, ch. 83-320; ss. 2, 3, ch. 84-155; s. 3, ch. 84-194; s. 45, ch. 85-180; s. 3, ch. 86-182; s. 12, ch. 86-243; s. 21, ch. 87-198; s. 19, ch. 88-129; s. 4, ch. 88-253; ss. 4, 5, ch. 88-370; s. 1, ch. 89-212; s. 26, ch. 90-119; s. 1, ch. 90-329; s. 27, ch. 91-107; s. 43, ch. 94-306; s. 911, ch. 95-148; s. 14, ch. 95-333; s. 19, ch. 97-300; s. 1, ch. 99-233; ss. 16, 259, ch. 99-248; ss. 48, 49, ch. 2000-171; s. 358, ch. 2003-261; s. 26, ch. 2004-5; s. 8, ch. 2004-235; s. 14, ch. 2005-164; s. 1, ch. 2005-254; s. 1, ch. 2006-44; s. 28, ch. 2006-290; s. 1, ch. 2007-50; s. 3, ch. 2007-150; s. 2, ch. 2007-324; s. 2, ch. 2008-87; s. 1, ch. 2008-102; ss. 17, 18, ch. 2008-176; s. 1, ch. 2009-110; s. 2, ch. 2009-206; s. 1, ch. 2010-82; s. 1, ch. 2010-86; s. 1, ch. 2010-186; s. 10, ch. 2010-198; s. 16, ch. 2010-223; s. 1, ch. 2012-86; s. 28, ch. 2012-181; s. 1, ch. 2013-74; s. 28, ch. 2013-160; s. 18, ch. 2014-216; s. 1, ch. 2015-60; s. 8, ch. 2015-163; s. 57, ch. 2016-239.

1Note.—As created by s. 8, ch. 2015-163. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Paragraph (u) was also enacted by s. 1, ch. 2015-60, and that version reads:

(u) The application form for motor vehicle registration and renewal of registration must include language permitting a voluntary contribution of $1 or more per applicant to End Breast Cancer. Such contributions shall be distributed by the department to the Florida Breast Cancer Coalition Research Foundation, Inc., an organization not-for-profit under s. 501(c)(3) of the Internal Revenue Code, and shall be used for breast cancer research and education.



320.023 - Requests to establish voluntary checkoff on motor vehicle registration application.

320.023 Requests to establish voluntary checkoff on motor vehicle registration application.—

(1) An organization that seeks authorization to establish a voluntary contribution on a motor vehicle registration application must submit to the department:

(a) A request for the particular voluntary contribution being sought, describing the proposed voluntary contribution in general terms.

(b) An application fee, not to exceed $10,000 to defray the department’s cost for reviewing the application and developing the voluntary contribution checkoff, if authorized. State funds may not be used to pay the application fee.

(c) A marketing strategy outlining short-term and long-term marketing plans for the requested voluntary contribution and a financial analysis outlining the anticipated revenues and the planned expenditures of the revenues to be derived from the voluntary contribution.

The information required under this subsection must be submitted to the department at least 90 days before the convening of the next regular session of the Legislature.

(2) If the voluntary contribution is not approved by the Legislature, the application fee must be refunded to the requesting organization.

(3) The department must include any voluntary contributions approved by the Legislature on the motor vehicle application form when the form is reprinted by the agency.

(4)(a) The department must discontinue the voluntary contribution if:

1. Less than $25,000 has been contributed by the end of the 5th year.

2. Less than $25,000 is contributed during any subsequent 5-year period.

(b) The department is authorized to discontinue the voluntary contribution and distribution of associated proceeds if the organization no longer exists, if the organization has stopped providing services that are authorized to be funded from the voluntary contributions, or pursuant to an organizational recipient’s request. Organizations are required to notify the department immediately to stop warrants for voluntary check-off contributions if any of the conditions in this subsection exist, and must meet the requirements of paragraph (5)(b) or paragraph (5)(c), if applicable, for any period of operation during the fiscal year.

(5) A voluntary contribution collected and distributed under this chapter, or any interest earned from those contributions, may not be used for commercial or for-profit activities or for general or administrative expenses, except as authorized by law.

(a) All organizations that receive annual use fee proceeds from the department are responsible for ensuring that proceeds are used in accordance with law.

(b) Any organization not subject to audit pursuant to s. 215.97 shall annually attest, under penalties of perjury, that such proceeds were used in compliance with law. The attestation shall be made annually in a form and format determined by the department.

(c) Any voluntary contributions authorized by law shall be deposited into and distributed from the Motor Vehicle License Clearing Trust Fund to the recipients specified in this chapter.

(d) Any organization subject to audit pursuant to s. 215.97 shall submit an audit report in accordance with rules promulgated by the Auditor General. The annual attestation shall be submitted to the department for review within 9 months after the end of the organization’s fiscal year.

(6) Within 90 days after receiving an organization’s audit or attestation, the department shall determine which recipients have not complied with subsection (5). If the department determines that an organization has not complied or has failed to use the revenues in accordance with law, the department must discontinue the distribution of the revenues to the organization until the department determines that the organization has complied. If an organization fails to comply within 12 months after the voluntary contributions are withheld by the department, the proceeds shall be deposited into the Highway Safety Operating Trust Fund to offset department costs.

(7) The department has the authority to examine all records pertaining to the use of funds from the voluntary contributions authorized.

(8) All organizations seeking to establish a voluntary contribution on a motor vehicle registration application that are required to operate under the Solicitation of Contributions Act, as provided in chapter 496, must do so before funds may be distributed.

History.—s. 4, ch. 98-414; s. 17, ch. 99-248; s. 6, ch. 2001-196; s. 100, ch. 2001-266; s. 10, ch. 2009-71.



320.025 - Registration certificate and license plate or decal issued under fictitious name; application.

320.025 Registration certificate and license plate or decal issued under fictitious name; application.—

(1) A confidential registration certificate and registration license plate or decal shall be issued under a fictitious name only for a motor vehicle or vessel owned or operated by a law enforcement agency of state, county, municipal, or federal government, the Attorney General’s Medicaid Fraud Control Unit, or any state public defender’s office. The requesting agency shall file a written application with the department on forms furnished by the department, which includes a statement that the license plate or decal will be used for the Attorney General’s Medicaid Fraud Control Unit or law enforcement or any state public defender’s office activities requiring concealment of publicly leased or owned motor vehicles or vessels and a statement of the position classifications of the individuals who are authorized to use the license plate or decal. The department may modify its records to reflect the fictitious identity of the owner or lessee until such time as the license plate or decal and registration certificate are surrendered to it.

(2) Except as provided in subsection (1), any motor vehicle owned or exclusively operated by the state or any county, municipality, or other governmental entity must at all times display a license plate of the type prescribed in s. 320.0655. Any vessel owned or exclusively operated by the state or any county, municipality, or other governmental entity must at all times display a registration number as required in s. 328.56 and a vessel decal as required in s. 328.48(5).

(3) This section constitutes an exception to other statutes relating to falsification of public records, false swearing, and similar matters. All records relating to the registration application of the Attorney General’s Medicaid Fraud Control Unit, a law enforcement agency, or any state public defender’s office, and records necessary to carry out the intended purpose of this section, are exempt from the provisions of s. 119.07(1), and s. 24(a), Art. I of the State Constitution as long as the information is retained by the department. This section does not prohibit other personations, fabrications, or creations of false identifications by the Attorney General’s Medicaid Fraud Control Unit, or law enforcement or public defender’s officers in the official performance of covert operations.

History.—s. 1, ch. 73-37; ss. 2, 3, ch. 80-306; s. 5, ch. 83-318; s. 1, ch. 85-110; s. 1, ch. 89-48; s. 2, ch. 91-114; s. 1, ch. 94-308; s. 2, ch. 96-331; s. 152, ch. 96-406; s. 115, ch. 2002-20.



320.03 - Registration; duties of tax collectors; International Registration Plan.

320.03 Registration; duties of tax collectors; International Registration Plan.—

(1) The tax collectors in the several counties of the state, as authorized agents of the department, shall issue registration certificates, registration license plates, validation stickers, and mobile home stickers to applicants, and shall provide to applicants for each the option to register emergency contact information and the option to be contacted with information about state and federal benefits available as a result of military service, subject to the requirements of law, in accordance with rules of the department. Any person, firm, or corporation representing itself, through advertising or naming of the business, to be an authorized agent of the department shall be deemed guilty of an unfair and deceptive trade practice as defined in part II of chapter 501. No such person, firm, or corporation shall use either the state or county name as a part of their business name when such use can reasonably be interpreted as an official state or county office.

(2) The department may require each tax collector to give a bond, payable to the department, conditioned that the tax collector faithfully and truly perform the duties imposed upon him or her according to the requirements of law and the rules and regulations of the department and that the tax collector pay over and account for all validation stickers, records, and other property and money that comes into his or her possession or control by reason of such service. The amount of the bond is to be determined by the department based on an amount not more than 10 percent above the average of the daily deposits of each tax collector.

(3) Each tax collector shall keep a full and complete record and account of all validation stickers, mobile home stickers, or other properties received by him or her from the department, or from any other source. Notwithstanding chapter 116, every county officer within this state authorized to collect funds provided for in this chapter shall pay all sums officially received by the officer into the State Treasury no later than 5 working days after the close of the business day in which the officer received the funds. Payment by county officers to the state shall be made by means of electronic funds transfer.

(4)(a) Each tax collector or license tag agent who has online computer access to the department data center or other reasonable access thereto shall, except when the department has issued a registration renewal notice, upon receipt of an application for the registration of any motor vehicle, determine from the driver file of the applicant whether the applicant’s driver license has been canceled, suspended, or revoked and, if so, whether the applicant has surrendered his or her license to the department as required by s. 322.251. If the applicant has not surrendered his or her license in accordance with the provisions of that section, the tax collector shall refuse to register the vehicle until such time as the applicant surrenders his or her driver license to the department.

(b) The Florida Real Time Vehicle Information System shall be installed in every tax collector’s and license tag agent’s office in accordance with a schedule established by the department in consultation with the tax collectors and contingent upon funds being made available for the system by the state.

(5) In addition to the fees required under s. 320.08, a fee of 50 cents shall be charged on every license registration sold to cover the costs of the Florida Real Time Vehicle Information System. The fees collected shall be deposited into the Highway Safety Operating Trust Fund to be used exclusively to fund the system. The fee may only be used to fund the system equipment, software, personnel associated with the maintenance and programming of the system, and networks used in the offices of the county tax collectors as agents of the department and the ancillary technology necessary to integrate the system with other tax collection systems. The department shall administer this program upon consultation with the Florida Tax Collectors, Inc., to ensure that each county tax collector’s office is technologically equipped and functional for the operation of the Florida Real Time Vehicle Information System. Any designated revenue collected to support functions of the county tax collectors and not used in a given year must remain exclusively in the trust fund as a carryover to the following year.

(6) A nonrefundable fee of $1 shall be charged on every license registration sold, transferred, or replaced. This fee must be deposited in the Air Pollution Control Trust Fund established in the Department of Environmental Protection and used only for purposes of air pollution control pursuant to chapter 403, except that, if any county has an approved local air pollution control program as provided in s. 403.182, 50 cents of the fee from each license registration sold in the county must be returned to that county for deposit into a local air pollution control program trust fund, which must be established by the county and used only for air pollution control programs relating to the control of emissions from mobile sources and toxic and odor emissions, air quality monitoring, and facility inspections pursuant to chapter 403 or any similar local ordinance. Any county that has a Department of Environmental Protection approved local air pollution control program shall receive 75 cents of the fee from each license registration sold, transferred, or replaced in the county. However, if the approved local air pollution control program trust fund has an unencumbered balance at the end of the preceding fiscal year of more than 50 percent of the preceding year’s allocation from the fees authorized in this subsection, the department may, after consultation with the approved local air pollution control program, retain any amount above 50 cents of the fees from each license registration sold, transferred, or replaced in the county for the following fiscal year. The Department of Environmental Protection is authorized to adopt rules necessary to implement this subsection.

(7) The Department of Highway Safety and Motor Vehicles shall register apportionable vehicles under the International Registration Plan. The department may adopt rules to implement and enforce the provisions of the plan.

(8) If the applicant’s name appears on the list referred to in s. 316.1001(4), s. 316.1967(6), s. 318.15(3), or s. 713.78(13), a license plate or revalidation sticker may not be issued until that person’s name no longer appears on the list or until the person presents a receipt from the governmental entity or the clerk of court that provided the data showing that the fines outstanding have been paid. This subsection does not apply to the owner of a leased vehicle if the vehicle is registered in the name of the lessee of the vehicle. The tax collector and the clerk of the court are each entitled to receive monthly, as costs for implementing and administering this subsection, 10 percent of the civil penalties and fines recovered from such persons. As used in this subsection, the term “civil penalties and fines” does not include a wrecker operator’s lien as described in s. 713.78(13). If the tax collector has private tag agents, such tag agents are entitled to receive a pro rata share of the amount paid to the tax collector, based upon the percentage of license plates and revalidation stickers issued by the tag agent compared to the total issued within the county. The authority of any private agent to issue license plates shall be revoked, after notice and a hearing as provided in chapter 120, if he or she issues any license plate or revalidation sticker contrary to the provisions of this subsection. This section applies only to the annual renewal in the owner’s birth month of a motor vehicle registration and does not apply to the transfer of a registration of a motor vehicle sold by a motor vehicle dealer licensed under this chapter, except for the transfer of registrations which includes the annual renewals. This section does not affect the issuance of the title to a motor vehicle, notwithstanding s. 319.23(8)(b).

(9) A nonrefundable fee of $1.50 shall be charged on the initial and renewal registration of each automobile for private use, and on the initial and renewal registration of each truck having a net weight of 5,000 pounds or less. Such fees shall be deposited in the Transportation Disadvantaged Trust Fund created in part I of chapter 427 and shall be used as provided therein, except that priority shall be given to the transportation needs of those who, because of age or physical and mental disability, are unable to transport themselves and are dependent upon others to obtain access to health care, employment, education, shopping, or other life-sustaining activities.

(10) Jurisdiction over the electronic filing system for use by authorized electronic filing system agents to electronically title or register motor vehicles, vessels, mobile homes, or off-highway vehicles; issue or transfer registration license plates or decals; electronically transfer fees due for the title and registration process; and perform inquiries for title, registration, and lienholder verification and certification of service providers is expressly preempted to the state, and the department shall have regulatory authority over the system. The electronic filing system shall be available for use statewide and applied uniformly throughout the state. An entity that, in the normal course of its business, sells products that must be titled or registered, provides title and registration services on behalf of its consumers and meets all established requirements may be an authorized electronic filing system agent and shall not be precluded from participating in the electronic filing system in any county. Upon request from a qualified entity, the tax collector shall appoint the entity as an authorized electronic filing system agent for that county. The department shall adopt rules in accordance with chapter 120 to replace the December 10, 2009, program standards and to administer the provisions of this section, including, but not limited to, establishing participation requirements, certification of service providers, electronic filing system requirements, and enforcement authority for noncompliance. The December 10, 2009, program standards, excluding any standards which conflict with this subsection, shall remain in effect until the rules are adopted. An authorized electronic filing agent may charge a fee to the customer for use of the electronic filing system.

History.—s. 2, ch. 7275, 1917; RGS 1007; s. 3, ch. 8410, 1921; s. 2, ch. 10182, 1925; CGL 1281; s. 1, ch. 15625, 1931; s. 1, ch. 16085, 1933; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 2, ch. 78-37; s. 1, ch. 78-207; s. 48, ch. 80-274; s. 1, ch. 81-181; s. 1, ch. 82-129; s. 1, ch. 83-150; s. 6, ch. 83-318; s. 8, ch. 84-260; s. 46, ch. 85-180; s. 3, ch. 85-325; s. 1, ch. 89-43; s. 11, ch. 89-376; s. 2, ch. 90-48; s. 26, ch. 90-330; s. 58, ch. 90-331; s. 3, ch. 91-180; s. 23, ch. 92-132; s. 78, ch. 93-120; s. 20, ch. 93-164; s. 1, ch. 94-142; s. 44, ch. 94-306; s. 139, ch. 94-356; s. 912, ch. 95-148; s. 33, ch. 98-34; s. 97, ch. 99-13; ss. 18, 260, ch. 99-248; s. 1, ch. 2001-164; s. 13, ch. 2002-235; s. 29, ch. 2006-290; s. 11, ch. 2009-71; s. 3, ch. 2009-206; s. 17, ch. 2010-223; s. 15, ch. 2010-225; s. 18, ch. 2011-4; s. 29, ch. 2012-181; ss. 10, 29, ch. 2013-160; s. 1, ch. 2014-6; s. 9, ch. 2015-163.



320.031 - Mailing of registration certificates, license plates, and validation stickers.

320.031 Mailing of registration certificates, license plates, and validation stickers.—

(1) The department and the tax collectors of the several counties of the state may at the request of the applicant use United States mail service to deliver registration certificates and renewals thereof, license plates, mobile home stickers, and validation stickers to applicants.

(2) A mail service charge may be collected for each registration certificate, license plate, mobile home sticker, and validation sticker mailed by the department or any tax collector. Each registration certificate, license plate, mobile home sticker, and validation sticker shall be mailed by first-class mail unless otherwise requested by the applicant. The amount of the mail service charge shall be the actual postage required, rounded to the nearest 5 cents, plus a 25-cent handling charge. The mail service charge is in addition to the service charge provided by s. 320.04. All charges collected by the department under this section shall be deposited into the Highway Safety Operating Trust Fund.

History.—ss. 1, 2, ch. 29956, 1955; s. 1, ch. 59-190; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 5, ch. 75-66; s. 2, ch. 78-207; s. 7, ch. 83-318; s. 30, ch. 96-413; s. 261, ch. 99-248; s. 25, ch. 2000-313.



320.04 - Registration service charge.

320.04 Registration service charge.—

(1)(a) A service charge of $2.50 shall be imposed on each application that is handled in connection with original issuance, duplicate issuance, or transfer of a license plate, mobile home sticker, or validation sticker or with transfer or duplicate issuance of a registration certificate. This service charge shall be retained by the department or by the tax collector, as the case may be, as other fees accruing to those offices.

(b) A service charge of $1 shall also be imposed for the issuance of each license plate validation sticker, vessel decal, and mobile home sticker issued from an automated vending facility or printer dispenser machine. This service charge is payable to the department and shall be used to provide for automated vending facilities or printer dispenser machines that are used to dispense such stickers and decals by each tax collector’s or license tag agent’s employee.

(c) The tax collector may impose an additional service charge of up to 50 cents on any transaction specified in paragraph (a) or paragraph (b), or on any transaction specified in s. 319.32(2)(a) or s. 328.48 if such transaction occurs at a tax collector’s branch office.

(2) The service charges shall be collected by the department on all applications handled directly from its office; and the proceeds thereof, together with any fees returned to it by the tax collector, shall be paid into the Highway Safety Operating Trust Fund. No tax collector, deputy tax collector, or employee of the state or any county shall charge, collect, or receive any fee or compensation for services performed as notary public in connection with or incidental to the issuance of license plates or titles. The provisions of this subsection and of s. 116.38(2) prohibiting the charging, collecting, or receiving of notary public fees do not apply to any privately owned license plate agency appointed by the county manager of a charter county which has an appointed tax collector.

(3) The department may absorb all or any portion of any interchange, assessment, charge back, authorization or settlement or equivalent fees charged by financial institutions relating to a credit or debit card transaction. The department may request approval to establish additional budget authority to pay additional fees related to credit and debit card transactions pursuant to s. 216.177.

History.—s. 2, ch. 7275, 1917; RGS 1007; s. 3, ch. 8410, 1921; s. 2, ch. 10182, 1925; CGL 1281; s. 1, ch. 15625, 1931; ss. 1, 5, ch. 16085, 1933; ss. 1, 2, ch. 23149, 1945; s. 10, ch. 26484, 1951; s. 43, ch. 26869, 1951; s. 1, ch. 61-403; s. 1, ch. 63-143; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 1, ch. 72-79; s. 1, ch. 74-338; s. 6, ch. 75-66; s. 3, ch. 78-207; s. 47, ch. 80-274; s. 1, ch. 82-50; s. 23, ch. 82-134; s. 8, ch. 83-318; s. 2, ch. 85-324; s. 54, ch. 90-132; s. 8, ch. 98-324; s. 19, ch. 99-248; s. 4, ch. 99-289; s. 44, ch. 2000-152; s. 26, ch. 2000-313; s. 12, ch. 2009-71; s. 2, ch. 2014-6.



320.05 - Records of the department; inspection procedure; lists and searches; fees.

320.05 Records of the department; inspection procedure; lists and searches; fees.—

(1) Except as provided in chapter 119 and s. 320.025(3), the department may release records as provided in this section.

(2) Upon receipt of an application for the registration of a motor vehicle, vessel, or mobile home, as herein provided for, the department shall register the motor vehicle, vessel, or mobile home under the distinctive number assigned to such motor vehicle, vessel, or mobile home by the department. Electronic registration records shall be open to the inspection of the public during business hours. Information on a motor vehicle or vessel registration may not be made available to a person unless the person requesting the information furnishes positive proof of identification. The agency that furnishes a motor vehicle or vessel registration record shall record the name and address of any person other than a representative of a law enforcement agency who requests and receives information from a motor vehicle or vessel registration record and shall also record the name and address of the person who is the subject of the inquiry or other information identifying the entity about which information is requested. A record of each such inquiry must be maintained for a period of 6 months from the date upon which the information was released to the inquirer. Nothing in this section shall prohibit any financial institution, insurance company, motor vehicle dealer, licensee under chapter 493, attorney, or other agency which the department determines has the right to know from obtaining, for professional or business use only, information in such records from the department through any means of telecommunication pursuant to a code developed by the department providing all fees specified in subsection (3) have been paid. The department shall disclose records or information to the child support enforcement agency to assist in the location of individuals who owe or potentially owe support, as defined in s. 409.2554, or to whom such an obligation is owed pursuant to Title IV-D of the Social Security Act.

(3)(a) The department is authorized, upon application of any person and payment of the proper fees, to prepare and furnish lists containing motor vehicle or vessel information in such form as the department may authorize, to search the records of the department and make reports thereof, and to make photographic copies of the department records and attestations thereof.

(b) Fees therefor shall be charged and collected as follows:

1. For providing lists of motor vehicle or vessel records for the entire state, or any part or parts thereof, divided according to counties, a sum computed at a rate of not less than 1 cent nor more than 5 cents per item.

2. For providing noncertified photographic copies of motor vehicle or vessel documents, $1 per page.

3. For providing noncertified photographic copies of micrographic records, $1 per page.

4. For providing certified copies of motor vehicle or vessel records, $3 per record.

5. For providing noncertified computer-generated printouts of motor vehicle or vessel records, 50 cents per record.

6. For providing certified computer-generated printouts of motor vehicle or vessel records, $3 per record.

7. For providing electronic access to motor vehicle, vessel, and mobile home registration data requested by tag, vehicle identification number, title number, or decal number, 50 cents per item.

8. For providing electronic access to driver license status report by name, sex, and date of birth or by driver license number, 50 cents per item.

9. For providing lists of licensed mobile home dealers and manufacturers and recreational vehicle dealers and manufacturers, $15 per list.

10. For providing lists of licensed motor vehicle dealers, $25 per list.

11. For each copy of a videotape record, $15 per tape.

12. For each copy of the Division of Motorist Services Procedures Manual, $25.

(c) Fees collected pursuant to paragraph (b) shall be deposited into the Highway Safety Operating Trust Fund.

(d) The department shall furnish such information without charge to any court or governmental entity.

(e) When motor vehicle, vessel, or mobile home registration data is provided by electronic access through a tax collector’s office, the applicable fee as provided in paragraph (b) must be collected and deposited pursuant to paragraph (c). However, when such registration data is obtained through an electronic system described in s. 320.03(10), s. 320.0609, or s. 320.131 and results in the issuance of a title certificate or the registration credential, such fee shall not apply.

(4) The department is authorized to reproduce such documents, records, and reports as required to meet the requirements of the law and the needs of the public, either by photographing, microphotographing, or reproducing on film the document, record, or report, or by using an electronic digitizing process capable of reproducing a true and correct image of the original source document. The photographs, microphotographs, or electronic digitized copy of any records made in compliance with the provisions of this section shall have the same force and effect as the originals thereof and shall be treated as originals for the purpose of their admissibility into evidence. Duly certified or authenticated reproductions of such photographs, microphotographs, or electronically digitized records shall be admitted into evidence equally with the original photographs, microphotographs, or electronically digitized records.

(5) The creation and maintenance of records by the Division of Motorist Services pursuant to this chapter shall not be regarded as law enforcement functions of agency recordkeeping.

History.—s. 3, ch. 7275, 1917; RGS 1008; CGL 1282; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 1, ch. 69-178; s. 5, ch. 77-357; s. 1, ch. 82-112; s. 12, ch. 83-218; s. 9, ch. 83-318; s. 2, ch. 89-48; s. 46, ch. 94-306; s. 15, ch. 95-333; s. 153, ch. 96-406; s. 17, ch. 96-413; s. 41, ch. 97-170; s. 4, ch. 97-185; s. 27, ch. 2000-313; s. 21, ch. 2001-158; s. 116, ch. 2002-20; s. 3, ch. 2002-215; s. 39, ch. 2004-335; s. 46, ch. 2005-251; s. 18, ch. 2010-223; s. 17, ch. 2011-66.



320.055 - Registration periods; renewal periods.

320.055 Registration periods; renewal periods.—The following registration periods and renewal periods are established:

(1)(a) For a motor vehicle subject to registration under s. 320.08(1), (2), (3), (5)(b), (c), (d), or (f), (6)(a), (7), (8), (9), or (10) and owned by a natural person, the registration period begins the first day of the birth month of the owner and ends the last day of the month immediately preceding the owner’s birth month in the succeeding year. If such vehicle is registered in the name of more than one person, the birth month of the person whose name first appears on the registration shall be used to determine the registration period. For a vehicle subject to this registration period, the renewal period is the 30-day period ending at midnight on the vehicle owner’s date of birth.

(b) A motor vehicle or mobile home that is subject to registration under s. 320.08(1), (2), (3), (4)(a) or (b), (6), (7), (8), (9), (10), or (11) is eligible for an extended registration period as defined in s. 320.01(19)(b).

(c) Notwithstanding the requirements of paragraph (a), the owner of a motor vehicle subject to paragraph (a) who has had his or her driver license suspended pursuant to a violation of s. 316.193 or pursuant to s. 322.26(2) for driving under the influence must obtain a 6-month registration as a condition of reinstating the license, subject to renewal during the 3-year period that financial responsibility requirements apply. The registration period begins the first day of the birth month of the owner and ends the last day of the fifth month immediately following the owner’s birth month. For such vehicles, the department shall issue a vehicle registration certificate that is valid for 6 months and shall issue a validation sticker that displays an expiration date of 6 months after the date of issuance. The license tax required by s. 320.08 and all other applicable license taxes shall be one-half of the amount otherwise required, except the service charge required by s. 320.04 shall be paid in full for each 6-month registration. A vehicle required to be registered under this paragraph is not eligible for the extended registration period under paragraph (b).

(2) For a vehicle subject to registration under s. 320.08(11), the registration period begins January 1 and ends December 31. For a vehicle subject to this registration period, the renewal period is the 31-day period prior to expiration.

(3) For a vehicle subject to registration under s. 320.08(12), the registration period runs concurrently with the licensing period. For a vehicle subject to this registration period, the renewal period is the first month of the licensing period.

(4) For a vehicle subject to registration under s. 320.08(13), for vehicles subject to registration under s. 320.08(6)(a) that are short-term rental vehicles, and for any vehicle for which a registration period is not otherwise specified, the registration period begins June 1 and ends May 31. For a vehicle subject to this registration period, the renewal period is the 30-day period beginning June 1.

(5) For a vehicle subject to apportioned registration under s. 320.08(4), (5)(a)1., (e), (6)(b), or (14), the registration period shall be a period of 12 months beginning in a month designated by the department and ending on the last day of the 12th month. For a vehicle subject to this registration period, the renewal period is the last month of the registration period. The registration period may be shortened or extended at the discretion of the department, on receipt of the appropriate prorated fees, in order to evenly distribute such registrations on a monthly basis. For a vehicle subject to nonapportioned registration under s. 320.08(4), (5)(a)1., (6)(b), or (14), the registration period begins December 1 and ends November 30. The renewal period is the 31-day period beginning December 1.

(6) For those vehicles subject to registration under s. 320.08(6)(a) which are not short-term rental vehicles, the department shall develop and implement a registration renewal system that, where practicable, evenly distributes the registration renewal period throughout the year. For a vehicle subject to this registration period, the renewal period is the first month of the assigned registration period.

(7) For those vehicles subject to registration under s. 320.0657, the department shall implement a system that distributes the registration renewal process throughout the year.

History.—s. 10, ch. 83-318; s. 4, ch. 84-155; s. 9, ch. 84-260; s. 13, ch. 86-243; s. 22, ch. 87-198; s. 1, ch. 94-330; s. 31, ch. 96-413; s. 98, ch. 99-13; ss. 20, 262, ch. 99-248; s. 34, ch. 2000-266; s. 117, ch. 2002-20; s. 1, ch. 2005-72; s. 2, ch. 2007-242.



320.06 - Registration certificates, license plates, and validation stickers generally.

320.06 Registration certificates, license plates, and validation stickers generally.—

(1)(a) Upon the receipt of an initial application for registration and payment of the appropriate license tax and other fees required by law, the department shall assign to the motor vehicle a registration license number consisting of letters and numerals or numerals and issue to the owner or lessee a certificate of registration and one registration license plate, unless two plates are required for display by s. 320.0706, for each vehicle so registered.

(b)1. Registration license plates bearing a graphic symbol and the alphanumeric system of identification shall be issued for a 10-year period. At the end of the 10-year period, upon renewal, the plate shall be replaced. The department shall extend the scheduled license plate replacement date from a 6-year period to a 10-year period. The fee for such replacement is $28, $2.80 of which shall be paid each year before the plate is replaced, to be credited toward the next $28 replacement fee. The fees shall be deposited into the Highway Safety Operating Trust Fund. A credit or refund may not be given for any prior years’ payments of the prorated replacement fee if the plate is replaced or surrendered before the end of the 10-year period, except that a credit may be given if a registrant is required by the department to replace a license plate under s. 320.08056(8)(a). With each license plate, a validation sticker shall be issued showing the owner’s birth month, license plate number, and the year of expiration or the appropriate renewal period if the owner is not a natural person. The validation sticker shall be placed on the upper right corner of the license plate. The license plate and validation sticker shall be issued based on the applicant’s appropriate renewal period. The registration period is 12 months, the extended registration period is 24 months, and all expirations occur based on the applicant’s appropriate registration period. A vehicle that has an apportioned registration shall be issued an annual license plate and a cab card that denote the declared gross vehicle weight for each apportioned jurisdiction in which the vehicle is authorized to operate.

2. In order to retain the efficient administration of the taxes and fees imposed by this chapter, the 80-cent fee increase in the replacement fee imposed by chapter 2009-71, Laws of Florida, is negated as provided in s. 320.0804.

(c) Registration license plates equipped with validation stickers subject to the registration period are valid for not more than 12 months and expire at midnight on the last day of the registration period. A registration license plate equipped with a validation sticker subject to the extended registration period is valid for not more than 24 months and expires at midnight on the last day of the extended registration period. For each registration period after the one in which the metal registration license plate is issued, and until the license plate is required to be replaced, a validation sticker showing the month and year of expiration shall be issued upon payment of the proper license tax amount and fees and is valid for not more than 12 months. For each extended registration period occurring after the one in which the metal registration license plate is issued and until the license plate is required to be replaced, a validation sticker showing the year of expiration shall be issued upon payment of the proper license tax amount and fees and is valid for not more than 24 months. When license plates equipped with validation stickers are issued in any month other than the owner’s birth month or the designated registration period for any other motor vehicle, the effective date shall reflect the birth month or month and the year of renewal. However, when a license plate or validation sticker is issued for a period of less than 12 months, the applicant shall pay the appropriate amount of license tax and the applicable fee under s. 320.14 in addition to all other fees. Validation stickers issued for vehicles taxed under s. 320.08(6)(a), for any company that owns 250 vehicles or more, or for semitrailers taxed under the provisions of s. 320.08(5)(a), for any company that owns 50 vehicles or more, may be placed on any vehicle in the fleet so long as the vehicle receiving the validation sticker has the same owner’s name and address as the vehicle to which the validation sticker was originally assigned.

(2) The department shall provide the several tax collectors and license plate agents with the necessary number of validation stickers.

(3)(a) Registration license plates must be made of metal specially treated with a retroreflection material, as specified by the department. The registration license plate is designed to increase nighttime visibility and legibility and must be at least 6 inches wide and not less than 12 inches in length, unless a plate with reduced dimensions is deemed necessary by the department to accommodate motorcycles, mopeds, or similar smaller vehicles. Validation stickers must also be treated with a retroreflection material, must be of such size as specified by the department, and must adhere to the license plate. The registration license plate must be imprinted with a combination of bold letters and numerals or numerals, not to exceed seven digits, to identify the registration license plate number. The license plate must be imprinted with the word “Florida” at the top and the name of the county in which it is sold, the state motto, or the words “Sunshine State” at the bottom. Apportioned license plates must have the word “Apportioned” at the bottom and license plates issued for vehicles taxed under s. 320.08(3)(d), (4)(m) or (n), (5)(b) or (c), or (14) must have the word “Restricted” at the bottom. License plates issued for vehicles taxed under s. 320.08(12) must be imprinted with the word “Florida” at the top and the word “Dealer” at the bottom. Manufacturer license plates issued for vehicles taxed under s. 320.08(12) must be imprinted with the word “Florida” at the top and the word “Manufacturer” at the bottom. License plates issued for vehicles taxed under s. 320.08(5)(d) or (e) must be imprinted with the word “Wrecker” at the bottom. Any county may, upon majority vote of the county commission, elect to have the county name removed from the license plates sold in that county. The state motto or the words “Sunshine State” shall be printed in lieu thereof. A license plate issued for a vehicle taxed under s. 320.08(6) may not be assigned a registration license number, or be issued with any other distinctive character or designation, that distinguishes the motor vehicle as a for-hire motor vehicle.

(b) An additional fee of 50 cents shall be collected on each motor vehicle registration or motor vehicle renewal registration issued in this state in order for all license plates and validation stickers to be fully treated with retroreflection material. The fee shall be deposited into the Highway Safety Operating Trust Fund.

(4) The corporation organized under chapter 946 may manufacture license plates, validation stickers, and decals, as well as temporary tags, disabled hang tags, vessel decals, and fuel use decals, for the Department of Highway Safety and Motor Vehicles as provided in this chapter and chapter 327. The Department of Highway Safety and Motor Vehicles is not required to obtain competitive bids in order to contract with the corporation.

(5) The department may conduct a pilot program to evaluate the designs, concepts, and technologies for alternative license plates. For purposes of the pilot program, the department shall investigate the feasibility and use of alternative license plate technologies and the long-term cost impact to the consumer. The pilot program shall be limited to license plates that are used on government-owned motor vehicles as described in s. 320.0655. Such license plates are exempt from the requirements in paragraph (3)(a).

(6) All license plates issued pursuant to this chapter are the property of the state.

History.—ss. 4, 13, ch. 7275, 1917; RGS 1009, 1018; ss. 4, 10, ch. 8410, 1921; s. 5, ch. 10182, 1925; CGL 1283, 1292; s. 1, ch. 13701, 1929; s. 1, ch. 20408, 1941; s. 1, ch. 26481, 1951; ss. 1, 2, ch. 63-490; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 2, ch. 69-178; ss. 2, 9, ch. 72-79; s. 92, ch. 73-333; s. 2, ch. 74-338; s. 7, ch. 75-66; s. 4, ch. 77-120; s. 1, ch. 77-174; s. 6, ch. 77-357; s. 1, ch. 77-395; s. 1, ch. 77-415; s. 1, ch. 78-48; s. 2, ch. 78-186; s. 4, ch. 78-207; s. 2, ch. 78-225; s. 9, ch. 79-3; s. 65, ch. 79-164; s. 13, ch. 81-151; s. 4, ch. 81-212; s. 25, ch. 83-216; s. 11, ch. 83-318; s. 10, ch. 84-260; s. 7, ch. 84-280; s. 1, ch. 85-176; s. 47, ch. 85-180; s. 23, ch. 87-198; s. 22, ch. 88-557; s. 2, ch. 89-364; s. 50, ch. 90-132; s. 1, ch. 90-194; s. 1, ch. 91-82; s. 63, ch. 93-120; s. 1, ch. 93-398; s. 1, ch. 94-163; s. 47, ch. 94-306; s. 32, ch. 96-413; s. 4, ch. 97-58; s. 20, ch. 97-300; ss. 21, 263, ch. 99-248; s. 11, ch. 99-260; s. 118, ch. 2002-20; s. 60, ch. 2005-164; s. 3, ch. 2007-242; s. 1, ch. 2008-68; s. 2, ch. 2009-14; s. 13, ch. 2009-71; s. 30, ch. 2012-181; s. 3, ch. 2014-6.



320.0601 - Lease and rental car companies; identification of vehicles as for-hire.

320.0601 Lease and rental car companies; identification of vehicles as for-hire.—

(1) A rental car company may not rent in this state any for-hire vehicle, other than vehicles designed to transport cargo, that has affixed to its exterior any bumper stickers, insignias, or advertising that identifies the vehicle as a rental vehicle.

(2) As used in this section, the term:

(a) “Bumper stickers, insignias, or advertising” does not include:

1. Any emblem of no more than two colors which is less than 2 inches by 4 inches, which is placed on the rental car for inventory purposes only, and which does not display the name or logo of the rental car company; or

2. Any license required by the law of the state in which the vehicle is registered.

(b) “Rent in this state” means to sign a rental contract in this state or to deliver a car to a renter in this state.

(3) A rental car company that leases a motor vehicle that is found to be in violation of this section shall be punished by a fine of $500 per occurrence.

(4) Any registration or renewal as required under s. 320.02 for an original or transfer of a long-term leased motor vehicle must be in the name and address of the lessee.

History.—s. 3, ch. 93-398; s. 264, ch. 99-248; s. 61, ch. 2005-164.



320.0605 - Certificate of registration; possession required; exception.

320.0605 Certificate of registration; possession required; exception.—

(1) The registration certificate or an official copy thereof, a true copy of rental or lease documentation issued for a motor vehicle or issued for a replacement vehicle in the same registration period, a temporary receipt printed upon self-initiated electronic renewal of a registration via the Internet, or a cab card issued for a vehicle registered under the International Registration Plan shall, at all times while the vehicle is being used or operated on the roads of this state, be in the possession of the operator thereof or be carried in the vehicle for which issued and shall be exhibited upon demand of any authorized law enforcement officer or any agent of the department, except for a vehicle registered under s. 320.0657. The provisions of this section do not apply during the first 30 days after purchase of a replacement vehicle. A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

(2) Rental or lease documentation that is sufficient to satisfy the requirement in subsection (1) includes the following:

(a) Date of rental and time of exit from rental facility;

(b) Rental station identification;

(c) Rental agreement number;

(d) Rental vehicle identification number;

(e) Rental vehicle license plate number and state of registration;

(f) Vehicle’s make, model, and color;

(g) Vehicle’s mileage; and

(h) Authorized renter’s name.

History.—s. 12, ch. 83-318; s. 5, ch. 86-185; s. 14, ch. 86-243; s. 48, ch. 94-306; s. 913, ch. 95-148; s. 50, ch. 96-350; s. 265, ch. 99-248; s. 28, ch. 2000-313; s. 62, ch. 2005-164; s. 31, ch. 2012-181.



320.0607 - Replacement license plates, validation decal, or mobile home sticker.

320.0607 Replacement license plates, validation decal, or mobile home sticker.—

(1) Any law enforcement officer or department license and registration inspector may at any time inspect a license plate or validation decal for proper display and legibility as prescribed by chapter 316. A damaged or defaced plate or decal may be required to be replaced.

(2) When a license plate, mobile home sticker, or validation decal has been lost, stolen, or destroyed, the owner of the motor vehicle or mobile home for which the plate, sticker, or decal was issued shall make application to the department for a replacement. The application shall contain the plate, sticker, or decal number being replaced and a statement that the item was lost, stolen, or destroyed. If the application includes a copy of the police report prepared in response to a report of a stolen plate, sticker, or decal, such plate, sticker, or decal must be replaced at no charge.

(3) Except as provided in subsection (2), upon filing of an application accompanied by a fee of $28 plus applicable service charges, the department shall issue a replacement plate, sticker, or decal, as applicable, if it is satisfied that the information reported in the application is true. The replacement fee shall be deposited into the Highway Safety Operating Trust Fund.

(4) Any license plate, sticker, or decal lost in the mail may be replaced at no charge. Neither the service charge nor the replacement fee shall be applied to this replacement. However, the application for a replacement shall contain a statement of such fact, the audit number of the lost item, and the date issued.

(5) Upon the issuance of an original license plate, the applicant shall pay a fee of $28 to be deposited in the Highway Safety Operating Trust Fund.

(6) All funds derived from the sale of temporary tags under the provisions of s. 320.131 shall be deposited in the Highway Safety Operating Trust Fund.

History.—s. 13, ch. 83-318; s. 3, ch. 86-88; s. 51, ch. 90-132; s. 64, ch. 93-120; s. 49, ch. 94-306; s. 14, ch. 2009-71.



320.0609 - Transfer and exchange of registration license plates; transfer fee.

320.0609 Transfer and exchange of registration license plates; transfer fee.—

(1)(a) The registration license plate and certificate of registration shall be issued to, and remain in the name of, the owner of the vehicle registered and may be transferred by the owner from the vehicle for which the registration license plate was issued to any vehicle which the owner may acquire within the same classification; or, subject to the procedures set forth in subsection (2), such plate may be surrendered to the department in exchange for a license plate of the appropriate classification, if the replacement vehicle is of a different classification.

(b) The transfer of a license plate from a vehicle disposed of to a newly acquired vehicle does not constitute a new registration. The application for transfer shall be accepted without requiring proof of personal injury protection or liability insurance.

(2)(a) Upon a sale, trade, transfer, or other disposition of a motor vehicle, the owner shall remove the registration license plate therefrom and either return it or transfer it to a replacement motor vehicle. No registration license plate shall be temporarily or permanently attached to any new or used replacement or substitute vehicle without filing an application for transfer of such registration license plate and paying the transfer fee of $4.50 to the department.

(b) The requirement to pay a transfer fee does not apply when the replacement vehicle is classified under s. 320.08(2)(b), (c), or (d) or (3)(a), (b), or (c) and the original vehicle to be replaced is also classified under s. 320.08(2)(b), (c), or (d) or (3)(a), (b), or (c).

(3) A registration license plate assigned to a vehicle is transferable to any other vehicle within the same classification. If the license plate is not transferable, the owner may surrender such license plate to the department in exchange for a license plate of the appropriate classification for use on the newly acquired vehicle.

(4) If the replacement vehicle and the original vehicle to be replaced meet the criteria in paragraph (2)(b), there shall be no additional tax required in order to transfer the registration license plate to the replacement vehicle for the duration of a current registration period and to issue a new registration certificate.

(5) For a transfer or exchange other than one specified in paragraph (2)(b), the following provisions apply:

(a) If the replacement motor vehicle requires the same amount of license tax under s. 320.08 as the original vehicle to be replaced, no additional tax other than the transfer fee of $4.50, accompanied by an application for transfer on a form supplied by the department, is required to transfer or exchange a registration license plate for use on a replacement vehicle for the duration of a current registration period and to issue a new certificate of registration.

(b) If the replacement motor vehicle is within a classification requiring a higher license tax than that of the original vehicle to be replaced, the original license plate shall be surrendered in exchange for a plate within the appropriate classification, and an amount representing the pro rata difference in the tax required shall be paid for the remaining months of the registration period. Such payment is in addition to the transfer fee authorized in this section. The minimum charge for issuance of a license plate provided in s. 320.14 does not apply to an exchange of license plates under this section.

(6) Upon a sale, trade, transfer, or other disposition of a mobile home, the owner shall remove the sticker therefrom and may exchange it for another sticker to be applied to a replacement mobile home. Such exchange shall be without cost to the owner. No credit will be given toward the purchase of a license plate for any other type of vehicle. The department shall ensure that there is adequate internal control of mobile home stickers that have been removed for exchange or refund.

(7) A surviving spouse of a registered owner of any motor vehicle may, upon presenting the death certificate, request a registration certificate and transfer of the registration license plate.

(8)(a) When the owner of a vehicle transfers a registration license plate to a replacement or substitute vehicle acquired from a motor vehicle dealer licensed under this chapter, the dealer shall timely provide to the department, via an electronic system administered by the department for this purpose, information regarding the transfer which is required by the department. The dealer shall also give the owner written notice documenting the transfer if the dealer cannot timely provide the required transfer information to the department due to system or connectivity problems. The dealer shall maintain all records required by the department which must be open to inspection by the department or its agents during reasonable business hours. The dealer may charge the vehicle owner a fee to comply with this subsection. The department may charge a fee of $2 to be deposited into the Highway Safety Operating Trust Fund for each transfer in addition to any other fee imposed by law.

(b) A dealer is not required to comply with paragraph (a) if the department’s records are otherwise modified on the date of transfer to reflect that the transfer has occurred.

(c) The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this subsection.

History.—s. 14, ch. 83-318; s. 4, ch. 85-81; s. 24, ch. 87-198; s. 116, ch. 90-136; ss. 7, 8, ch. 2009-206; s. 7, ch. 2011-3.



320.061 - Unlawful to alter motor vehicle registration certificates, license plates, temporary license plates, mobile home stickers, or validation stickers or to obscure license plates; penalty.

320.061 Unlawful to alter motor vehicle registration certificates, license plates, temporary license plates, mobile home stickers, or validation stickers or to obscure license plates; penalty.—A person may not alter the original appearance of a vehicle registration certificate, license plate, temporary license plate, mobile home sticker, or validation sticker issued for and assigned to a motor vehicle or mobile home, whether by mutilation, alteration, defacement, or change of color or in any other manner. A person may not apply or attach a substance, reflective matter, illuminated device, spray, coating, covering, or other material onto or around any license plate which interferes with the legibility, angular visibility, or detectability of any feature or detail on the license plate or interferes with the ability to record any feature or detail on the license plate. A person who violates this section commits a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 9, ch. 28186, 1953; s. 3, ch. 69-178; s. 192, ch. 71-136; s. 3, ch. 72-79; s. 7, ch. 77-357; s. 15, ch. 83-318; s. 33, ch. 96-413; s. 23, ch. 2007-196; s. 25, ch. 2010-162; s. 32, ch. 2012-181.



320.0655 - Permanent license plates for governmental entities and volunteer fire departments.

320.0655 Permanent license plates for governmental entities and volunteer fire departments.—

(1) A permanent license plate shall be issued for any motor vehicle owned or exclusively operated by the state or by any county, municipality, or other governmental entity. All such license plates shall be of a distinctive color, different from that of plates issued under s. 320.06. Such plate shall be displayed as required by s. 316.605 and shall be removed upon the sale of the vehicle or when the vehicle otherwise becomes ineligible for the permanent plate. If it has become lost, mutilated, or destroyed, the plate may be replaced as provided by s. 320.0607. The use of such plate on any vehicle other than one authorized in this subsection is prohibited, except as approved by the department. However, such plate may be used on a vehicle loaned, rented, or leased to a district school board for the purpose of providing driver education training.

(2) A permanent license plate shall be issued for any motor vehicle owned and exclusively operated by a volunteer fire department, which plate shall be of a distinctive color. The plate shall be displayed as required by s. 316.605 and shall be removed upon sale of the vehicle or when the vehicle otherwise becomes ineligible for the permanent plate. If it has become lost, mutilated, or destroyed, the plate may be replaced as provided by s. 320.0607. The use of such plate on any vehicle other than one authorized in this subsection is prohibited, except as approved by the department.

(3) Any motor vehicle issued a license plate pursuant to this section is exempt from the requirement to pay annual license taxes pursuant to s. 320.08 but must pay the fee provided by s. 320.10(2).

History.—s. 17, ch. 83-318.



320.0657 - Permanent registration; fleet license plates.

320.0657 Permanent registration; fleet license plates.—

(1) As used in this section, the term “fleet” means nonapportioned motor vehicles owned or leased by a company and used for business purposes. Vehicle numbers comprising a “fleet” shall be established by the department. Vehicles registered as short-term rental vehicles are excluded from the provisions of this section.

(2)(a) The owner or lessee of a fleet of motor vehicles shall, upon application in the manner and at the time prescribed and upon approval by the department and payment of the license tax prescribed under s. 320.08(2), (3), (4), (5)(a) and (b), (6)(a), (7), and (8), be issued permanent fleet license plates. All vehicles with a fleet license plate shall have the company’s name or logo and unit number displayed so that they are readily identifiable.

(b) The plates, which shall be of a distinctive color, shall have the word “Fleet” appearing at the bottom and the word “Florida” appearing at the top. The plates shall conform in all respects to the provisions of this chapter, except as specified herein.

(c) In addition to the license tax prescribed by s. 320.08(2), (3), (4), (5)(a) and (b), (6)(a), (7), and (8), an annual fleet management fee of $2 shall be charged. A one-time license plate manufacturing fee of $1.50 shall be charged for plates issued for the established number of vehicles in the fleet. If the size of the fleet is increased, an issuance fee of $10 per vehicle will be charged to include the license plate manufacturing fee. If the license plate manufacturing cost increases, the department shall increase the license plate manufacturing fee to recoup its cost. Fees collected shall be deposited into the Highway Safety Operating Trust Fund. Payment of registration license tax and fees shall be made annually and be evidenced only by the issuance of a single receipt by the department. The provisions of s. 320.0605 do not apply to vehicles registered in accordance with this section, and no annual validation sticker is required.

(3) If a recipient of fleet license plates fails to properly and timely renew or initially register vehicles in its fleet, the department may impose a delinquency penalty of $50 or 10 percent of the delinquent taxes due, whichever is greater, if the failure is for not more than 30 days, with an additional 10 percent penalty for each additional 30 days, or fraction thereof, that the failure continues, not to exceed a total penalty of 100 percent in the aggregate; however, the penalty may not be less than $50.

(4) All recipients of fleet license plates authorized by this section must provide the department with an annual vehicle reconciliation and must annually surrender all unassigned license plates. Failure to comply with this subsection may result in fines of up to $1,000 for each occurrence, or in suspension or termination from the fleet program.

History.—s. 50, ch. 94-306; s. 1, ch. 94-312; s. 35, ch. 96-413; s. 23, ch. 99-248; s. 27, ch. 2013-18.



320.0659 - Permanent registration of trailer for hire and semitrailers.

320.0659 Permanent registration of trailer for hire and semitrailers.—

(1) A permanent license plate may be issued for any semitrailer classified under s. 320.08(5)(a)2. All such license plates shall be of a distinctive color, and shall be imprinted with the words “Permanent Trl” at the bottom. Such plates shall be displayed as required by s. 316.605 and shall be removed upon the sale of the vehicle or upon the vehicle’s being removed from service. If the plate is lost, mutilated, or destroyed, the plate may be replaced as provided by s. 320.0607. The use of such plate on any vehicle other than the one to which it is issued is prohibited. No refunds shall be issued for this plate.

(2) If apportionment is required for a permanent semitrailer, the apportionment must be indicated by means of a serially numbered decal, or decals, with the name of the state for which apportionment is granted and the year for which the apportionment is valid. The apportionment must be for 1 calendar year and must be renewed as necessary. For jurisdictions that do not require additional trailer fees, the fee provided in s. 320.08(5)(a)2. applies.

History.—s. 36, ch. 96-413.



320.07 - Expiration of registration; renewal required; penalties.

320.07 Expiration of registration; renewal required; penalties.—

(1) The registration of a motor vehicle or mobile home expires at midnight on the last day of the registration or extended registration period, or for a motor vehicle or mobile home owner who is a natural person, at midnight on the owner’s birthday. A vehicle may not be operated on the roads of this state after expiration of the renewal period, or, for a natural person, at midnight on the owner’s birthday, unless the registration has been renewed according to law.

(2) Registration shall be renewed semiannually, annually, or biennially, as provided in this subsection, during the applicable renewal period, upon payment of the applicable license tax amounts required by s. 320.08, service charges required by s. 320.04, and any additional fees required by law.

(a) Any person who owns a motor vehicle registered under s. 320.08(4), (6)(b), or (13) may register semiannually as provided in s. 320.0705.

(b) Any person who owns a motor vehicle or mobile home registered under s. 320.08(1), (2), (3), (4)(a) or (b), (6), (7), (8), (9), (10), or (11) may renew the vehicle registration biennially during the applicable renewal period upon payment of the 2-year cumulative total of all applicable license tax amounts required by s. 320.08 and service charges or surcharges required by ss. 320.03, 320.04, 320.0801, 320.08015, 320.0802, 320.0804, 320.0805, 320.08046, and 320.08056 and payment of the 2-year cumulative total of any additional fees required by law for an annual registration.

(3) The operation of any motor vehicle without having attached thereto a registration license plate and validation stickers, or the use of any mobile home without having attached thereto a mobile home sticker, for the current registration period shall subject the owner thereof, if he or she is present, or, if the owner is not present, the operator thereof to the following penalty provisions:

(a) Any person whose motor vehicle or mobile home registration has been expired for a period of 6 months or less commits a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318. However, a law enforcement officer may not issue a citation for a violation under this paragraph until midnight on the last day of the owner’s birth month of the year the registration expires.

(b) Any person whose motor vehicle or mobile home registration has been expired for more than 6 months, upon a first offense, is subject to the penalty provided in s. 318.14.

(c) Any person whose motor vehicle or mobile home registration has been expired for more than 6 months, upon a second or subsequent offense, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(d) However, an operator shall not be charged with a violation of this subsection if the operator can show, pursuant to a valid lease agreement, that the vehicle had been leased for a period of 30 days or less at the time of the offense.

(e) Any servicemember, as defined in s. 250.01, whose mobile home registration expired while he or she was serving on active duty or state active duty shall not be charged with a violation of this subsection if, at the time of the offense, the servicemember was serving on active duty or state active duty 35 miles or more from the mobile home. The servicemember must present to the department either a copy of the official military orders or a written verification signed by the servicemember’s commanding officer to receive a waiver of charges.

(f) The owner of a leased motor vehicle is not responsible for any penalty specified in this subsection if the motor vehicle is registered in the name of the lessee of the motor vehicle.

(4)(a) In addition to a penalty provided in subsection (3), a delinquent fee based on the following schedule of license taxes shall be imposed on any applicant who fails to renew a registration prior to the end of the month in which renewal registration is due. The delinquent fee shall be applied beginning on the 11th calendar day of the month succeeding the renewal period. The delinquent fee does not apply to those vehicles that have not been required to be registered during the preceding registration period or as provided in s. 320.18(2). The delinquent fee shall be imposed as follows:

1. License tax of $5 but not more than $25: $5 flat.

2. License tax over $25 but not more than $50: $10 flat.

3. License tax over $50 but not more than $100: $15 flat.

4. License tax over $100 but not more than $400: $50 flat.

5. License tax over $400 but not more than $600: $100 flat.

6. License tax over $600 and up: $250 flat.

(b) A person who has been assessed a penalty pursuant to s. 316.545(2)(b) for failure to have a valid vehicle registration certificate is not subject to the delinquent fee authorized by this subsection if such person obtains a valid registration certificate within 10 working days after such penalty was assessed. The official receipt authorized by 1s. 316.545(6) constitutes proof of payment of the penalty authorized in s. 316.545(2)(b).

(c) The owner of a leased motor vehicle is not responsible for any delinquent fee specified in this subsection if the motor vehicle is registered in the name of the lessee of the motor vehicle.

(5) Any servicemember, as defined in s. 250.01, whose motor vehicle or mobile home registration has expired while he or she was serving on active duty or state active duty may renew his or her registration upon return from active duty or state active duty without penalty, if the servicemember served on active duty or state active duty 35 miles or more from the servicemember’s home of record prior to entering active duty or state active duty. The servicemember must provide to the department either a copy of the official military orders or a written verification signed by the servicemember’s commanding officer to receive a waiver of delinquent fees.

(6) Delinquent fees imposed under this section are not apportionable under the International Registration Plan.

History.—s. 5, ch. 7275, 1917; RGS 1010; CGL 1284; s. 2, ch. 15625, 1931; s. 1, ch. 16084, 1933; ss. 2, 5, ch. 16085, 1933; s. 1, ch. 26544, 1951; s. 2, ch. 28186, 1953; s. 1, ch. 61-12; s. 4, ch. 63-528; s. 2, ch. 63-496; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 5, ch. 69-178; s. 3, ch. 73-284; s. 8, ch. 75-66; s. 1, ch. 77-174; s. 9, ch. 77-357; s. 2, ch. 77-454; s. 4, ch. 79-27; s. 1, ch. 79-79; s. 1, ch. 82-97; s. 1, ch. 82-128; s. 18, ch. 83-318; s. 60, ch. 85-180; s. 5, ch. 85-250; s. 6, ch. 86-185; s. 16, ch. 86-243; ss. 25, 48, ch. 87-198; s. 2, ch. 88-246; s. 37, ch. 91-224; s. 350, ch. 95-148; s. 51, ch. 96-350; s. 7, ch. 97-300; s. 7, ch. 98-223; s. 266, ch. 99-248; s. 15, ch. 2003-72; s. 30, ch. 2006-290; s. 4, ch. 2007-242; s. 1, ch. 2012-110; s. 33, ch. 2012-181; s. 58, ch. 2016-239.

1Note.—Reference to an official receipt was deleted from s. 316.545(6) by s. 16, ch. 2003-286.



320.0705 - Semiannual registration or renewal for certain vehicles.

320.0705 Semiannual registration or renewal for certain vehicles.—

(1) The owner of a motor vehicle taxed under s. 320.08(4) or (6)(b) may register his or her vehicle semiannually, if the amount of license tax due annually is more than $100 and the vehicle registration fee is not required to be apportioned, upon payment of a fee of $2.50 for each semiannual registration.

(2) During the first 3 months of the semiannual registration period beginning either June 1 or December 1, the semiannual tax shall be one-half of the respective annual amount set forth in s. 320.08. The fee for registration during the fourth month of the semiannual period or thereafter shall be at the rate of one-twelfth of the annual amount for the month of registration and one-twelfth of the annual amount for each month of the semiannual registration period succeeding the month of registration. However, any vehicle not registered in this state during the prior semiannual period and not subject to registration during such prior registration period may be registered in any month of the semiannual registration period beginning June 1 or December 1 at the rate of one-twelfth of the annual amount for the month of registration and one-twelfth of the annual amount for each month of the semiannual period succeeding the month of registration. The provisions of s. 320.14 do not apply to such vehicles.

(3) The owner of a motor vehicle taxed under s. 320.08(6)(a) may register such vehicle for any 6-month period upon payment of one-half the annual license tax plus an additional fee of $2.50 for each period; provided, notwithstanding any other provision of law, such person is not entitled to a refund of any tax imposed under s. 320.08(6) upon such vehicle.

History.—s. 19, ch. 83-318; s. 48, ch. 85-180; s. 3, ch. 89-364; s. 351, ch. 95-148.



320.0706 - Display of license plates on trucks.

320.0706 Display of license plates on trucks.—The owner of any commercial truck of gross vehicle weight of 26,001 pounds or more shall display the registration license plate on both the front and rear of the truck in conformance with all the requirements of s. 316.605 that do not conflict with this section. The owner of a dump truck may place the rear license plate on the gate no higher than 60 inches to allow for better visibility. However, the owner of a truck tractor shall be required to display the registration license plate only on the front of such vehicle. A violation of this section is a noncriminal traffic infraction, punishable as a moving violation as provided in chapter 318.

History.—s. 11, ch. 84-260; s. 49, ch. 85-180; s. 17, ch. 86-243; s. 26, ch. 87-198; s. 37, ch. 96-413; s. 31, ch. 2006-290; s. 19, ch. 2008-176.



320.071 - Advance registration renewal; procedures.

320.071 Advance registration renewal; procedures.—

(1)(a) The owner of any motor vehicle or mobile home currently registered in this state may file an application for renewal of registration with the department, or its authorized agent in the county wherein the owner resides, any time during the 3 months preceding the date of expiration of the registration period. The registration period may not exceed 27 months.

(b) The owner of any apportionable vehicle currently registered in this state under the International Registration Plan may file an application for renewal of registration with the department any time during the 3 months preceding the date of expiration of the registration period.

(2) Upon the filing of the application and payment of the appropriate license tax under s. 320.08, service charges required by s. 320.04, and any additional fees required by law, the department or its agent shall issue to the owner of the motor vehicle or mobile home a validation sticker or mobile home sticker, as appropriate, which, when affixed to the license plate or mobile home, shall renew the registration for the appropriate registration period.

(3) Any person who uses a mobile home sticker or validation sticker without lawful authority or who willfully violates any rule of the department relating to this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 70-6; s. 1, ch. 70-439; s. 194, ch. 71-136; s. 10, ch. 77-357; s. 20, ch. 83-318; s. 18, ch. 86-243; s. 5, ch. 2007-242; s. 19, ch. 2010-223; s. 30, ch. 2013-160.



320.0715 - International Registration Plan; motor carrier services; permits; retention of records.

320.0715 International Registration Plan; motor carrier services; permits; retention of records.—

(1) All apportionable vehicles domiciled in this state shall be registered in accordance with the International Registration Plan and shall display license plates.

(2)(a) An International Registration Plan motor vehicle trip permit registration may be issued for any vehicle which could be lawfully operated in the International Registration Plan jurisdiction if full registration or proportional registration were obtained. A Florida trip permit shall expire 10 days after issuance. The cost of a trip permit shall be $30, payment of which shall exempt the vehicle from payment of Florida apportioned license plate fees during the term for which the permit is valid. Any vehicle for which a trip permit has been issued may be operated in interstate or intrastate commerce in the jurisdiction for the period allowed under such permit. No motor carrier to whom a trip permit is issued shall knowingly allow the permit to be used by any other person, organization, or vehicle.

(b) A motor carrier may, upon payment of the $30 fee, secure from the department or a designated authorized agent of the department a Florida International Registration Plan motor vehicle trip permit which shall be valid for 10 days. Such trip permit shall show the name and address of the motor carrier to whom it is issued, the date the vehicle is placed in and removed from service, a complete identification of the vehicle on which the permit is to be used, and the name and address of the owner or lessee of the vehicle. The permit shall then be carried on the vehicle which it identifies and shall be exhibited on demand to any authorized personnel. The motor carrier to whom a permit is issued shall be solely responsible for the proper use of the permit by its employees and lessees. Any erasure, alteration, or unauthorized use of such permit shall render it invalid and of no effect. Florida International Registration Plan motor vehicle trip permits may be transmitted to the motor carrier by electronic means and shall be complete as outlined by department personnel prior to transmittal.

(c) Special temporary permits shall be provided to owner-operators not operating as a lessor, for a fee of $5. Such permit shall be valid for 10 days and shall only be utilized for owner-operator vehicles with a registered gross weight not in excess of the empty or unladen weight of the vehicle. Special temporary permits may be issued by the department or by any of its designated authorized agents. A special temporary permit may be transmitted to the owner-operator by electronic means and must be completed as outlined by department personnel prior to transmittal.

(3)(a) If the department is unable to immediately issue the apportioned license plate to an applicant currently registered in this state under the International Registration Plan or to a vehicle currently titled in this state, the department or its designated agent may issue a 60-day temporary operational permit. The department or agent of the department shall charge a $3 fee and the service charge authorized by s. 320.04 for each temporary operational permit it issues.

(b) The department may not issue a temporary operational permit for any apportionable vehicle to any applicant until the applicant has shown that:

1. All sales or use taxes due on the registration of the vehicle are paid; and

2. Insurance requirements have been met in accordance with ss. 320.02(5) and 627.7415.

(c) Issuance of a temporary operational permit provides registration privileges in each International Registration Plan member jurisdiction designated on said permit and therefore requires payment of all applicable registration fees and taxes due for that period of registration.

(d) Application for permanent registration must be made to the department within 10 days from issuance of a temporary operational permit. Failure to file an application within this 10-day period may result in cancellation of the temporary operational permit.

(4) Each motor carrier registered under the International Registration Plan shall maintain and keep, for a period of 4 years, pertinent records and papers as may be required by the department for the reasonable administration of this chapter.

(a) The department shall withhold registrations and license plates for commercial motor vehicles unless the identifying number issued by the federal agency responsible for motor carrier safety is provided for the motor carrier and the entity responsible for motor carrier safety for each motor vehicle as part of the application process.

(b) The department may not issue a commercial motor vehicle registration or license plate to, and may not transfer the commercial motor vehicle registration or license plate for, a motor carrier or vehicle owner who has been prohibited from operating by a federal or state agency responsible for motor carrier safety.

(c) The department, with notice, shall suspend any commercial motor vehicle registration and license plate issued to a motor carrier or vehicle owner who has been prohibited from operating by a federal or state agency responsible for motor carrier safety.

(5) The provisions of this section do not apply to any commercial motor vehicle domiciled in a foreign state that enters this state solely for the purpose of bringing a commercial vehicle in for repairs, or picking up a newly purchased commercial vehicle, so long as the commercial motor vehicle is operated by its owner and is not hauling a load.

History.—s. 50, ch. 85-180; s. 19, ch. 86-243; s. 27, ch. 87-198; s. 8, ch. 88-306; s. 8, ch. 90-329; s. 27, ch. 95-143; s. 40, ch. 99-385; s. 20, ch. 2008-176; s. 31, ch. 2013-160.



320.072 - Additional fee imposed on certain motor vehicle registration transactions.

1320.072 Additional fee imposed on certain motor vehicle registration transactions.—

(1) A fee of $225 is imposed upon the initial application for registration pursuant to s. 320.06 of every motor vehicle classified in s. 320.08(2), (3), and (9)(c) and (d).

(2) The fee imposed by subsection (1) shall not apply to:

(a) Any registration renewal transaction.

(b) A transfer or exchange of a registration license plate from a motor vehicle that has been disposed of to a newly acquired motor vehicle pursuant to s. 320.0609(2) or (5).

(c) Any initial registration resulting from transfer of title between coowners as provided by s. 319.22, transfer of ownership by operation of law as provided by s. 319.28, or transfer of title from a person to a member of that person’s immediate family as defined in s. 657.002 who resides in the same household.

(d) The registration of any motor vehicle owned by and operated exclusively for the personal use of:

1. Any member of the United States Armed Forces, or his or her spouse or dependent child, who is not a resident of this state and who is stationed in this state while in compliance with military orders.

2. Any former member of the United States Armed Forces, or his or her spouse or dependent child, who purchased such motor vehicle while stationed outside of Florida, who has separated from the Armed Forces and was not dishonorably discharged or discharged for bad conduct, who was a resident of this state at the time of enlistment and at the time of discharge, and who applies for registration of such motor vehicle within 6 months after discharge.

3. Any member of the United States Armed Forces, or his or her spouse or dependent child, who was a resident of this state at the time of enlistment, who purchased such motor vehicle while stationed outside of Florida, and who is now reassigned by military order to this state.

4. Any spouse or dependent child of a member of the United States Armed Forces who loses his or her life while on active duty or who is listed by the Armed Forces as “missing-in-action.” Such spouse or child must be a resident of this state and the servicemember must have been a resident of this state at the time of enlistment. Registration of such motor vehicle must occur within 1 year of the notification of the servicemember’s death or of his or her status as “missing-in-action.”

5. Any member of the United States Armed Forces, or his or her spouse or dependent child, who was a resident of this state at the time of enlistment, who purchased a motor vehicle while stationed outside of Florida, and who continues to be stationed outside of Florida.

(e) The registration of any motor vehicle owned or exclusively operated by the state or by any county, municipality, or other governmental entity.

(f) The registration of a truck defined in s. 320.08(3)(d).

(g) Any ancient or antique automobile or truck for private use registered pursuant to s. 320.086(1) or (2).

(3) A refund of the fee imposed under subsection (1) shall be granted to anyone who, within 3 months after paying such fee, sells, transfers, or otherwise disposes of a motor vehicle classified in s. 320.08(2), (3), or (9)(c) or (d) in any transaction not exempt from the fee pursuant to paragraph (2)(b), paragraph (2)(c), or paragraph (2)(d). A person requesting a refund must present proof of having paid the fee pursuant to subsection (1) and must surrender the license plate of the disposed-of vehicle.

(4) A tax collector or other authorized agent of the department shall promptly remit all moneys collected pursuant to this section, less any refunds granted pursuant to subsection (3), to the department. The department shall deposit 85.7 percent of such moneys into the State Transportation Trust Fund and 14.3 percent into the Highway Safety Operating Trust Fund. Notwithstanding any other law, the moneys deposited into the State Transportation Trust Fund pursuant to this subsection shall be used by the Department of Transportation for the following:

(a) The Florida Shared-Use Nonmotorized Trail Network established in s. 339.81, $25 million.

(b) The capital funding for the New Starts Transit Program, authorized by 49 U.S.C. s. 5309 and pursuant to s. 341.051, 3.4 percent.

(c) The Small County Outreach Program pursuant to s. 339.2818, 5 percent.

(d) The Florida Strategic Intermodal System pursuant to ss. 339.61-339.64, 20.6 percent.

(e) The Transportation Regional Incentive Program pursuant to s. 339.2819, 6.9 percent.

(f) All remaining funds for any transportation purpose authorized by law.

(5) The fee imposed in subsection (1) shall not apply if it is determined, pursuant to an affidavit submitted by the owner on a form approved by the department, that the registration being transferred is from a vehicle that is not operational, is in storage, or will not be operated on the streets and highways of this state.

History.—s. 1, ch. 89-364; s. 74, ch. 90-132; s. 113, ch. 90-136; s. 8, ch. 91-79; s. 10, ch. 91-82; s. 352, ch. 95-148; ss. 22, 38, ch. 96-413; s. 8, ch. 97-300; s. 31, ch. 99-248; s. 10, ch. 2000-257; s. 15, ch. 2009-71; s. 4, ch. 2014-6; s. 1, ch. 2015-228.

1Note.—Section 22, ch. 2000-257, provides that “[n]otwithstanding any other law to the contrary the requirements of sections 206.46(3) and 206.606(2), Florida Statutes, shall not apply to any funding, programs, or other provisions contained in this act.”



320.08 - License taxes.

320.08 License taxes.—Except as otherwise provided herein, there are hereby levied and imposed annual license taxes for the operation of motor vehicles, mopeds, motorized bicycles as defined in 1s. 316.003(2), tri-vehicles as defined in s. 316.003, and mobile homes as defined in s. 320.01, which shall be paid to and collected by the department or its agent upon the registration or renewal of registration of the following:

(1) MOTORCYCLES AND MOPEDS.—

(a) Any motorcycle: $10 flat.

(b) Any moped: $5 flat.

(c) Upon registration of a motorcycle, motor-driven cycle, or moped, in addition to the license taxes specified in this subsection, a nonrefundable motorcycle safety education fee in the amount of $2.50 shall be paid. The proceeds of such additional fee shall be deposited in the Highway Safety Operating Trust Fund to fund a motorcycle driver improvement program implemented pursuant to s. 322.025, the Florida Motorcycle Safety Education Program established in s. 322.0255, or the general operations of the department.

(d) An ancient or antique motorcycle: $7.50 flat, of which $2.50 shall be deposited into the General Revenue Fund.

(2) AUTOMOBILES OR TRI-VEHICLES FOR PRIVATE USE.—

(a) An ancient or antique automobile, as defined in s. 320.086, or a street rod, as defined in s. 320.0863: $7.50 flat.

(b) Net weight of less than 2,500 pounds: $14.50 flat.

(c) Net weight of 2,500 pounds or more, but less than 3,500 pounds: $22.50 flat.

(d) Net weight of 3,500 pounds or more: $32.50 flat.

(3) TRUCKS.—

(a) Net weight of less than 2,000 pounds: $14.50 flat.

(b) Net weight of 2,000 pounds or more, but not more than 3,000 pounds: $22.50 flat.

(c) Net weight more than 3,000 pounds, but not more than 5,000 pounds: $32.50 flat.

(d) A truck defined as a “goat,” or other vehicle if used in the field by a farmer or in the woods for the purpose of harvesting a crop, including naval stores, during such harvesting operations, and which is not principally operated upon the roads of the state: $7.50 flat. The term “goat” means a motor vehicle designed, constructed, and used principally for the transportation of citrus fruit within citrus groves or for the transportation of crops on farms, and which can also be used for hauling associated equipment or supplies, including required sanitary equipment, and the towing of farm trailers.

(e) An ancient or antique truck, as defined in s. 320.086: $7.50 flat.

(4) HEAVY TRUCKS, TRUCK TRACTORS, FEES ACCORDING TO GROSS VEHICLE WEIGHT.—

(a) Gross vehicle weight of 5,001 pounds or more, but less than 6,000 pounds: $60.75 flat, of which $15.75 shall be deposited into the General Revenue Fund.

(b) Gross vehicle weight of 6,000 pounds or more, but less than 8,000 pounds: $87.75 flat, of which $22.75 shall be deposited into the General Revenue Fund.

(c) Gross vehicle weight of 8,000 pounds or more, but less than 10,000 pounds: $103 flat, of which $27 shall be deposited into the General Revenue Fund.

(d) Gross vehicle weight of 10,000 pounds or more, but less than 15,000 pounds: $118 flat, of which $31 shall be deposited into the General Revenue Fund.

(e) Gross vehicle weight of 15,000 pounds or more, but less than 20,000 pounds: $177 flat, of which $46 shall be deposited into the General Revenue Fund.

(f) Gross vehicle weight of 20,000 pounds or more, but less than 26,001 pounds: $251 flat, of which $65 shall be deposited into the General Revenue Fund.

(g) Gross vehicle weight of 26,001 pounds or more, but less than 35,000: $324 flat, of which $84 shall be deposited into the General Revenue Fund.

(h) Gross vehicle weight of 35,000 pounds or more, but less than 44,000 pounds: $405 flat, of which $105 shall be deposited into the General Revenue Fund.

(i) Gross vehicle weight of 44,000 pounds or more, but less than 55,000 pounds: $773 flat, of which $201 shall be deposited into the General Revenue Fund.

(j) Gross vehicle weight of 55,000 pounds or more, but less than 62,000 pounds: $916 flat, of which $238 shall be deposited into the General Revenue Fund.

(k) Gross vehicle weight of 62,000 pounds or more, but less than 72,000 pounds: $1,080 flat, of which $280 shall be deposited into the General Revenue Fund.

(l) Gross vehicle weight of 72,000 pounds or more: $1,322 flat, of which $343 shall be deposited into the General Revenue Fund.

(m) Notwithstanding the declared gross vehicle weight, a truck tractor used within a 150-mile radius of its home address is eligible for a license plate for a fee of $324 flat if:

1. The truck tractor is used exclusively for hauling forestry products; or

2. The truck tractor is used primarily for the hauling of forestry products, and is also used for the hauling of associated forestry harvesting equipment used by the owner of the truck tractor.

Of the fee imposed by this paragraph, $84 shall be deposited into the General Revenue Fund.

(n) A truck tractor or heavy truck, not operated as a for-hire vehicle, which is engaged exclusively in transporting raw, unprocessed, and nonmanufactured agricultural or horticultural products within a 150-mile radius of its home address, is eligible for a restricted license plate for a fee of:

1. If such vehicle’s declared gross vehicle weight is less than 44,000 pounds, $87.75 flat, of which $22.75 shall be deposited into the General Revenue Fund.

2. If such vehicle’s declared gross vehicle weight is 44,000 pounds or more and such vehicle only transports from the point of production to the point of primary manufacture; to the point of assembling the same; or to a shipping point of a rail, water, or motor transportation company, $324 flat, of which $84 shall be deposited into the General Revenue Fund.

Such not-for-hire truck tractors and heavy trucks used exclusively in transporting raw, unprocessed, and nonmanufactured agricultural or horticultural products may be incidentally used to haul farm implements and fertilizers delivered direct to the growers. The department may require any documentation deemed necessary to determine eligibility prior to issuance of this license plate. For the purpose of this paragraph, “not-for-hire” means the owner of the motor vehicle must also be the owner of the raw, unprocessed, and nonmanufactured agricultural or horticultural product, or the user of the farm implements and fertilizer being delivered.

(5) SEMITRAILERS, FEES ACCORDING TO GROSS VEHICLE WEIGHT; SCHOOL BUSES; SPECIAL PURPOSE VEHICLES.—

(a)1. A semitrailer drawn by a GVW truck tractor by means of a fifth-wheel arrangement: $13.50 flat per registration year or any part thereof, of which $3.50 shall be deposited into the General Revenue Fund.

2. A semitrailer drawn by a GVW truck tractor by means of a fifth-wheel arrangement: $68 flat per permanent registration, of which $18 shall be deposited into the General Revenue Fund.

(b) A motor vehicle equipped with machinery and designed for the exclusive purpose of well drilling, excavation, construction, spraying, or similar activity, and which is not designed or used to transport loads other than the machinery described above over public roads: $44 flat, of which $11.50 shall be deposited into the General Revenue Fund.

(c) A school bus used exclusively to transport pupils to and from school or school or church activities or functions within their own county: $41 flat, of which $11 shall be deposited into the General Revenue Fund.

(d) A wrecker, as defined in s. 320.01, which is used to tow a vessel as defined in s. 327.02, a disabled, abandoned, stolen-recovered, or impounded motor vehicle as defined in s. 320.01, or a replacement motor vehicle as defined in s. 320.01: $41 flat, of which $11 shall be deposited into the General Revenue Fund.

(e) A wrecker that is used to tow any nondisabled motor vehicle, a vessel, or any other cargo unless used as defined in paragraph (d), as follows:

1. Gross vehicle weight of 10,000 pounds or more, but less than 15,000 pounds: $118 flat, of which $31 shall be deposited into the General Revenue Fund.

2. Gross vehicle weight of 15,000 pounds or more, but less than 20,000 pounds: $177 flat, of which $46 shall be deposited into the General Revenue Fund.

3. Gross vehicle weight of 20,000 pounds or more, but less than 26,000 pounds: $251 flat, of which $65 shall be deposited into the General Revenue Fund.

4. Gross vehicle weight of 26,000 pounds or more, but less than 35,000 pounds: $324 flat, of which $84 shall be deposited into the General Revenue Fund.

5. Gross vehicle weight of 35,000 pounds or more, but less than 44,000 pounds: $405 flat, of which $105 shall be deposited into the General Revenue Fund.

6. Gross vehicle weight of 44,000 pounds or more, but less than 55,000 pounds: $772 flat, of which $200 shall be deposited into the General Revenue Fund.

7. Gross vehicle weight of 55,000 pounds or more, but less than 62,000 pounds: $915 flat, of which $237 shall be deposited into the General Revenue Fund.

8. Gross vehicle weight of 62,000 pounds or more, but less than 72,000 pounds: $1,080 flat, of which $280 shall be deposited into the General Revenue Fund.

9. Gross vehicle weight of 72,000 pounds or more: $1,322 flat, of which $343 shall be deposited into the General Revenue Fund.

(f) A hearse or ambulance: $40.50 flat, of which $10.50 shall be deposited into the General Revenue Fund.

(6) MOTOR VEHICLES FOR HIRE.—

(a) Under nine passengers: $17 flat, of which $4.50 shall be deposited into the General Revenue Fund; plus $1.50 per cwt, of which 50 cents shall be deposited into the General Revenue Fund.

(b) Nine passengers and over: $17 flat, of which $4.50 shall be deposited into the General Revenue Fund; plus $2 per cwt, of which 50 cents shall be deposited into the General Revenue Fund.

(7) TRAILERS FOR PRIVATE USE.—

(a) Any trailer weighing 500 pounds or less: $6.75 flat per year or any part thereof, of which $1.75 shall be deposited into the General Revenue Fund.

(b) Net weight over 500 pounds: $3.50 flat, of which $1 shall be deposited into the General Revenue Fund; plus $1 per cwt, of which 25 cents shall be deposited into the General Revenue Fund.

(8) TRAILERS FOR HIRE.—

(a) Net weight under 2,000 pounds: $3.50 flat, of which $1 shall be deposited into the General Revenue Fund; plus $1.50 per cwt, of which 50 cents shall be deposited into the General Revenue Fund.

(b) Net weight 2,000 pounds or more: $13.50 flat, of which $3.50 shall be deposited into the General Revenue Fund; plus $1.50 per cwt, of which 50 cents shall be deposited into the General Revenue Fund.

(9) RECREATIONAL VEHICLE-TYPE UNITS.—

(a) A travel trailer or fifth-wheel trailer, as defined by s. 320.01(1)(b), that does not exceed 35 feet in length: $27 flat, of which $7 shall be deposited into the General Revenue Fund.

(b) A camping trailer, as defined by s. 320.01(1)(b)2.: $13.50 flat, of which $3.50 shall be deposited into the General Revenue Fund.

(c) A motor home, as defined by s. 320.01(1)(b)4.:

1. Net weight of less than 4,500 pounds: $27 flat, of which $7 shall be deposited into the General Revenue Fund.

2. Net weight of 4,500 pounds or more: $47.25 flat, of which $12.25 shall be deposited into the General Revenue Fund.

(d) A truck camper as defined by s. 320.01(1)(b)3.:

1. Net weight of less than 4,500 pounds: $27 flat, of which $7 shall be deposited into the General Revenue Fund.

2. Net weight of 4,500 pounds or more: $47.25 flat, of which $12.25 shall be deposited into the General Revenue Fund.

(e) A private motor coach as defined by s. 320.01(1)(b)5.:

1. Net weight of less than 4,500 pounds: $27 flat, of which $7 shall be deposited into the General Revenue Fund.

2. Net weight of 4,500 pounds or more: $47.25 flat, of which $12.25 shall be deposited into the General Revenue Fund.

(10) PARK TRAILERS; TRAVEL TRAILERS; FIFTH-WHEEL TRAILERS; 35 FEET TO 40 FEET.—

(a) Park trailers.—Any park trailer, as defined in s. 320.01(1)(b)7.: $25 flat.

(b) A travel trailer or fifth-wheel trailer, as defined in s. 320.01(1)(b), that exceeds 35 feet: $25 flat.

(11) MOBILE HOMES.—

(a) A mobile home not exceeding 35 feet in length: $20 flat.

(b) A mobile home over 35 feet in length, but not exceeding 40 feet: $25 flat.

(c) A mobile home over 40 feet in length, but not exceeding 45 feet: $30 flat.

(d) A mobile home over 45 feet in length, but not exceeding 50 feet: $35 flat.

(e) A mobile home over 50 feet in length, but not exceeding 55 feet: $40 flat.

(f) A mobile home over 55 feet in length, but not exceeding 60 feet: $45 flat.

(g) A mobile home over 60 feet in length, but not exceeding 65 feet: $50 flat.

(h) A mobile home over 65 feet in length: $80 flat.

(12) DEALER AND MANUFACTURER LICENSE PLATES.—A franchised motor vehicle dealer, independent motor vehicle dealer, marine boat trailer dealer, or mobile home dealer and manufacturer license plate: $17 flat, of which $4.50 shall be deposited into the General Revenue Fund.

(13) EXEMPT OR OFFICIAL LICENSE PLATES.—Any exempt or official license plate: $4 flat, of which $1 shall be deposited into the General Revenue Fund.

(14) LOCALLY OPERATED MOTOR VEHICLES FOR HIRE.—A motor vehicle for hire operated wholly within a city or within 25 miles thereof: $17 flat, of which $4.50 shall be deposited into the General Revenue Fund; plus $2 per cwt, of which 50 cents shall be deposited into the General Revenue Fund.

(15) TRANSPORTER.—Any transporter license plate issued to a transporter pursuant to s. 320.133: $101.25 flat, of which $26.25 shall be deposited into the General Revenue Fund.

History.—s. 6, ch. 7275, 1917; s. 1, ch. 7737, 1918; RGS 1011; s. 5, ch. 8410, 1921; s. 3, ch. 10182, 1925; CGL 1285; ss. 1, 2, ch. 13888, 1929; s. 1, ch. 14656, 1931; s. 3, ch. 15625, 1931; s. 3, ch. 16085, 1933; CGL 1936 Supp. 1285(1); ss. 1, 2, ch. 18030, 1937; CGL 1940 Supp. 1285(2); s. 1, ch. 20310, 1941; s. 1, ch. 20507, 1941; s. 1, ch. 24272, 1947; s. 1, ch. 25393, 1949; s. 3, ch. 28186, 1953; s. 1, ch. 59-312; s. 2, ch. 59-351; s. 1, ch. 59-387; s. 1, ch. 61-116; s. 1, ch. 63-528; s. 6, ch. 65-190; s. 1, ch. 65-257; s. 1, ch. 65-332; s. 1, ch. 67-187; ss. 24, 35, ch. 69-106; s. 1, ch. 71-300; s. 3, ch. 72-339; s. 1, ch. 73-197; s. 1, ch. 73-244; s. 4, ch. 73-284; s. 1, ch. 74-243; s. 9, ch. 75-66; s. 2, ch. 76-135; s. 1, ch. 77-174; s. 2, ch. 77-395; s. 3, ch. 78-353; s. 5, ch. 78-363; s. 126, ch. 79-400; s. 14, ch. 81-151; s. 4, ch. 81-209; s. 6, ch. 82-97; s. 52, ch. 83-3; s. 1, ch. 83-19; s. 21, ch. 83-318; s. 5, ch. 85-81; s. 51, ch. 85-180; s. 11, ch. 85-309; s. 5, ch. 85-343; ss. 3, 12, ch. 87-161; s. 28, ch. 87-198; s. 2, ch. 88-410; s. 67, ch. 89-282; s. 3, ch. 89-320; s. 2, ch. 90-194; s. 65, ch. 93-120; s. 1, ch. 93-228; ss. 40, 51, ch. 94-306; s. 3, ch. 94-315; s. 19, ch. 96-413; s. 5, ch. 97-58; s. 9, ch. 97-300; s. 7, ch. 98-324; s. 24, ch. 99-248; s. 6, ch. 99-385; s. 7, ch. 2001-279; s. 6, ch. 2006-172; s. 3, ch. 2009-14; s. 16, ch. 2009-71; s. 20, ch. 2010-223; s. 16, ch. 2010-225; s. 84, ch. 2013-160; s. 5, ch. 2014-6; s. 5, ch. 2014-70; s. 18, ch. 2015-163; s. 73, ch. 2016-239.

1Note.—Redesignated as s. 316.003(3) to conform to the reordering of subunits by s. 5, ch. 2016-239.



320.08001 - Electric vehicles; license tax.

320.08001 Electric vehicles; license tax.—The license tax for an electric vehicle or low-speed vehicle is the same as that prescribed in s. 320.08 for a vehicle that is not electrically powered.

History.—s. 11, ch. 95-333; s. 3, ch. 99-163.



320.0801 - Additional license tax on certain vehicles.

320.0801 Additional license tax on certain vehicles.—

(1) In addition to the license taxes specified in s. 320.08 and in subsection (2), there is hereby levied and imposed an annual license tax of 10 cents for the operation of a motor vehicle, as defined in s. 320.01, and moped, as defined in s. 316.003, which tax shall be paid to the department or its agent upon the registration or renewal of registration of the vehicle. Notwithstanding s. 320.20, revenues collected from the tax imposed in this subsection shall be deposited in the Emergency Medical Services Trust Fund and used solely for the purpose of carrying out ss. 395.401, 395.4015, 395.404, and 395.4045 and s. 11, chapter 87-399, Laws of Florida.

(2) In addition to the license taxes imposed by s. 320.08 and by subsection (1), there is imposed an additional surcharge of $10 on each commercial motor vehicle having a gross vehicle weight of 10,000 pounds or more, which surcharge must be paid to the department or its agent upon the registration or renewal of registration of the commercial motor vehicle. Notwithstanding the provisions of s. 320.20, 50 percent of the revenues collected from the surcharge imposed in this subsection shall be deposited into the State Transportation Trust Fund, and 50 percent shall be deposited in the General Revenue Fund.

History.—s. 9, ch. 87-399; s. 4, ch. 88-186; s. 4, ch. 88-306; s. 33, ch. 92-78; s. 61, ch. 92-289; s. 17, ch. 2009-71; s. 74, ch. 2016-239.



320.08015 - License tax surcharge.

320.08015 License tax surcharge.—

(1) Except as provided in subsection (2), there is levied on each license tax imposed under s. 320.08(11) a surcharge in the amount of $1, which shall be collected in the same manner as the license tax and shall be deposited in the Florida Mobile Home Relocation Trust Fund, as created in s. 723.06115. This surcharge may not be imposed during the next registration and renewal period if the balance in the Florida Mobile Home Relocation Trust Fund exceeds $10 million on June 30. The surcharge shall be reinstated in the next registration and renewal period if the balance in the Florida Mobile Home Relocation Trust Fund is below $6 million on June 30.

(2) Any mobile home that is not located in a mobile home park regulated under chapter 723 is exempt from the surcharge.

History.—s. 2, ch. 2003-263.



320.0802 - Surcharge on license tax.

320.0802 Surcharge on license tax.—There is hereby levied and imposed on each license tax imposed under s. 320.08, except those set forth in s. 320.08(11), a surcharge in the amount of $1, which shall be collected in the same manner as the license tax and deposited into the State Agency Law Enforcement Radio System Trust Fund of the Department of Management Services.

History.—s. 2, ch. 88-144; s. 3, ch. 92-72; s. 278, ch. 92-279; s. 55, ch. 92-326; s. 268, ch. 99-248; s. 38, ch. 99-399.



320.0803 - Moped license plates.

320.0803 Moped license plates.—

(1) Any other provision of law to the contrary notwithstanding, registration and payment of license taxes in accordance with these requirements and for the purposes stated herein shall in no way be construed as placing any requirements upon mopeds other than the requirements of registration and payment of license taxes.

(2) Each request for a license plate for a moped shall be submitted to the department or its agent on an application form supplied by the department, accompanied by the license tax required in s. 320.08.

(3) The license plate for a moped shall be 4 inches wide by 7 inches long.

(4) A license plate for a moped shall be of the same material as license plates issued pursuant to s. 320.06; however, the word “Florida” shall be stamped across the top of the plate in small letters.

History.—s. 4, ch. 78-353; s. 22, ch. 83-318; s. 13, ch. 87-161; s. 28, ch. 95-143; s. 7, ch. 99-385.



320.08035 - Persons who have disabilities; reduced dimension license plate.

320.08035 Persons who have disabilities; reduced dimension license plate.—The owner or lessee of a motorcycle, moped, or motorized disability access vehicle who resides in this state and qualifies for a parking permit for a person who has a disability under s. 320.0848, upon application and payment of the appropriate license tax and fees under s. 320.08(1), must be issued a license plate that has reduced dimensions as provided under s. 320.06(3)(a). The plate must be stamped with the international symbol of accessibility after the numeric and alpha serial number of the license plate. The plate entitles the person to all privileges afforded by a disabled parking permit issued under s. 320.0848.

History.—s. 52, ch. 94-306; s. 9, ch. 96-200; s. 8, ch. 99-385.



320.0804 - Surcharge on license tax.

320.0804 Surcharge on license tax.—A surcharge of $2 shall be imposed on each license tax imposed under s. 320.08, except those set forth in s. 320.08(11), which shall be collected in the same manner as the license tax. This surcharge shall be further reduced to $1.20 on September 1, 2014, in order to negate the license plate increase of 80 cents imposed by chapter 2009-71, Laws of Florida. Of this amount, $1 shall be deposited into the State Transportation Trust Fund, and 20 cents shall be deposited into the Highway Safety Operating Trust Fund.

History.—s. 175, ch. 91-112; s. 18, ch. 2009-71; s. 1, ch. 2013-49; s. 6, ch. 2014-6.



320.08046 - Juvenile programs surcharge on license tax.

320.08046 Juvenile programs surcharge on license tax.—A surcharge of $1 shall be imposed on each license tax imposed under s. 320.08, except those set forth in s. 320.08(11), which shall be collected in the same manner as the license tax and deposited into the Grants and Donations Trust Fund in the Department of Juvenile Justice to fund the juvenile crime prevention programs and the community juvenile justice partnership grants program.

History.—s. 66, ch. 94-209; s. 37, ch. 95-267; s. 15, ch. 2003-179; s. 19, ch. 2009-71; s. 7, ch. 2014-6.



320.08047 - Voluntary contribution for organ and tissue donor education.

320.08047 Voluntary contribution for organ and tissue donor education.—As a part of the collection process for license taxes as specified in s. 320.08, individuals shall be permitted to make a voluntary contribution of $1, which contribution shall be deposited into the Health Care Trust Fund for organ and tissue donor education and for maintaining the organ and tissue donor registry.

History.—s. 1, ch. 95-423; s. 30, ch. 96-418; s. 1, ch. 98-68; s. 5, ch. 2008-9.



320.08048 - Sample license plates.

320.08048 Sample license plates.—

(1) The department is authorized, upon application and payment of a $28 fee per plate, to provide one or more sample regular issuance license plates or specialty license plates based upon availability.

(2) The sample license plates described in subsection (1) shall have the word “SAMPLE” or an abbreviated variation thereof, as determined by the department, based on the specific design of such plate.

(3) Fees collected pursuant to this section shall be deposited into the Highway Safety Operating Trust Fund.

(4) Tax collectors are not required to pay fees for sample license plates obtained for display purposes at main or branch offices.

History.—s. 11, ch. 97-300; s. 20, ch. 2009-71.



320.0805 - Personalized prestige license plates.

320.0805 Personalized prestige license plates.—

(1) The department shall issue a personalized prestige license plate to the owner or lessee of any motor vehicle, except a vehicle registered under the International Registration Plan or a commercial truck required to display two license plates pursuant to s. 320.0706, upon application and payment of the appropriate license tax and fees.

(2) Each request for specific numbers or letters or combinations thereof shall be submitted annually to the department on an application form supplied by the department, accompanied by the following tax and fees:

(a) The license tax required for the vehicle, as set forth in s. 320.08.

(b) A prestige plate annual use fee of $10.

(c) A processing fee of $5, to be deposited into the Highway Safety Operating Trust Fund.

(3) The department shall review each application requesting a personalized prestige license plate and, if requested numerals or letters or combinations thereof have not been previously assigned or issued to any other applicant, and if the required tax and fees have been submitted, the department shall issue and deliver the requested personalized prestige license plate to the applicant.

(4) The department is authorized to reject requests deemed by it to be objectionable, and the department is further authorized to recall, during a registration period, any issued personalized license plate determined by it to be obscene or otherwise objectionable.

(5) Any application rejected by the department shall be returned to the applicant, along with the tax and fees submitted, within 15 days after the receipt of the application. If any personalized license plate is recalled within a current registration period, the department shall refund the prestige plate use fee of $10, the special fee of 50 cents, and the portion of the license tax, computed on a monthly basis, for the unused balance of the registration period.

(6) A personalized prestige license plate shall be issued for the exclusive continuing use of the applicant. An exact duplicate of any plate may not be issued to any other applicant during the same registration period. An exact duplicate may not be issued for any succeeding year unless the previous owner of a specific plate relinquishes it by failure to apply for renewal or reissuance for 1 year following the last year of issuance.

(7) If a vehicle owner who has been issued a personalized prestige license plate acquires a replacement vehicle within a registration period, the department shall authorize a transfer of a prestige license plate to the replacement vehicle in accordance with the provisions of s. 320.0609. There will be no refund of the annual use fee or processing fee.

(8)(a) Personalized prestige license plates shall consist of three types of plates as follows:

1. A plate imprinted with numerals only. Such plates shall consist of numerals from 1 to 999, inclusive.

2. A plate imprinted with capital letters only. Such plates shall consist of capital letters “A” through “Z” and shall be limited to a total of seven of the same or different capital letters. A hyphen may be added in addition to the seven letters.

3. A plate imprinted with both capital letters and numerals. Such plates shall consist of no more than a total of seven characters, including both numerals and capital letters, in any combination, except that a hyphen may be added in addition to the seven characters if desired or needed. However, on those plates issued to, and bearing the names of, organizations, the letters and numerals shall be of such size, if necessary, as to accommodate a maximum of 18 digits for automobiles, trucks, and recreational vehicles and 7 digits for motorcycles. Plates consisting of the four capital letters “PRES” preceded or followed by a hyphen and numerals of 1 to 999 shall be reserved for issuance only to applicants who qualify as members of the press and who are associated with, or are employees of, the reporting media.

(b) Personalized prestige plates must be of the same material, size, and distinctive color as any license plates authorized by this chapter and issued by the state for any registration period; however, the imprinting of personalized prestige license plates shall be limited solely to the following:

1. The letters or numerals or combination of both requested by the applicant must be stamped in large bold letters and numerals, limited to the number of characters based on the specific design of the plate requested by the applicant.

2. The word “Florida” must be stamped across the bottom of the plate in small letters, unless the word “Florida” is required to be stamped across the top of the plate according to the specific design of the plate.

(9) The annual use fee generated pursuant to this section shall be distributed pursuant to s. 320.20.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, ch. 72-80; s. 1, ch. 74-301; s. 1, ch. 75-229; s. 1, ch. 77-125; s. 11, ch. 77-357; s. 3, ch. 77-395; s. 2, ch. 77-415; s. 1, ch. 78-213; s. 2, ch. 82-50; s. 23, ch. 83-318; s. 20, ch. 86-243; s. 1, ch. 87-197; s. 9, ch. 88-306; s. 1, ch. 88-311; s. 3, ch. 90-194; s. 82, ch. 91-221; s. 53, ch. 94-306; s. 4, ch. 94-315; s. 6, ch. 95-282; s. 20, ch. 96-413; s. 119, ch. 2002-20; s. 63, ch. 2008-4; s. 4, ch. 2009-14; s. 21, ch. 2009-71.



320.08053 - Requirements for requests to establish specialty license plates.

320.08053 Requirements for requests to establish specialty license plates.—

(1) If a specialty license plate requested by an organization is approved by law, the organization must submit the proposed art design for the specialty license plate to the department, in a medium prescribed by the department, as soon as practicable, but no later than 60 days after the act approving the specialty license plate becomes a law.

(2)(a) Within 120 days following the specialty license plate becoming law, the department shall establish a method to issue a specialty license plate voucher to allow for the presale of the specialty license plate. The processing fee as prescribed in s. 320.08056, the service charge and branch fee as prescribed in s. 320.04, and the annual use fee as prescribed in s. 320.08056 shall be charged for the voucher. All other applicable fees shall be charged at the time of issuance of the license plates.

(b) Within 24 months after the presale specialty license plate voucher is established, the approved specialty license plate organization must record with the department a minimum of 1,000 voucher sales before manufacture of the license plate may commence. If, at the conclusion of the 24-month presale period, the minimum sales requirements have not been met, the specialty plate is deauthorized and the department shall discontinue development of the plate and discontinue issuance of the presale vouchers. Upon deauthorization of the license plate, a purchaser of the license plate voucher may use the annual use fee collected as a credit towards any other specialty license plate or apply for a refund on a form prescribed by the department.

History.—s. 1, ch. 95-282; s. 1, ch. 98-414; s. 3, ch. 2004-337; s. 21, ch. 2008-176; s. 22, ch. 2010-223; s. 10, ch. 2015-163.



320.08056 - Specialty license plates.

320.08056 Specialty license plates.—

(1) The department is responsible for developing the specialty license plates authorized in s. 320.08053.

(2) The department shall issue a specialty license plate to the owner or lessee of any motor vehicle, except a vehicle registered under the International Registration Plan, a commercial truck required to display two license plates pursuant to s. 320.0706, or a truck tractor, upon request and payment of the appropriate license tax and fees.

(3) Each request must be made annually to the department or an authorized agent serving on behalf of the department, accompanied by the following tax and fees:

(a) The license tax required for the vehicle as set forth in s. 320.08.

(b) A processing fee of $5, to be deposited into the Highway Safety Operating Trust Fund.

(c) A license plate fee as required by s. 320.06(1)(b).

(d) A license plate annual use fee as required in subsection (4).

A request may be made any time during a registration period. If a request is made for a specialty license plate to replace a current valid license plate, the specialty license plate must be issued with appropriate decals attached at no tax for the plate, but all fees and service charges must be paid. If a request is made for a specialty license plate at the beginning of the registration period, the tax, together with all applicable fees and service charges, must be paid.

(4) The following license plate annual use fees shall be collected for the appropriate specialty license plates:

(a) Manatee license plate, $25.

(b) Challenger/Columbia license plate, $25, except that a person that purchases 1,000 or more of such license plates shall pay an annual use fee of $15 per plate.

(c) Collegiate license plate, $25.

(d) Florida Salutes Veterans license plate, $15.

(e) Florida panther license plate, $25.

(f) Florida United States Olympic Committee license plate, $15.

(g) Florida Special Olympics license plate, $15.

(h) Florida educational license plate, $20.

(i) Florida Professional Sports Team license plate, $25.

(j) Florida Indian River Lagoon license plate, $15.

(k) Invest in Children license plate, $20.

(l) Florida arts license plate, $20.

(m) Bethune-Cookman University license plate, $25.

(n) Florida Agricultural license plate, $20.

(o) Police Athletic League license plate, $20.

(p) Boy Scouts of America license plate, $20.

(q) Largemouth Bass license plate, $25.

(r) Sea Turtle license plate, $23.

(s) Protect Wild Dolphins license plate, $20.

(t) Barry University license plate, $25.

(u) Everglades River of Grass license plate, $20.

(v) Keep Kids Drug-Free license plate, $25.

(w) Florida Sheriffs Youth Ranches license plate, $25.

(x) Conserve Wildlife license plate, $25.

(y) Florida Memorial University license plate, $25.

(z) Tampa Bay Estuary license plate, $15.

(aa) Florida Wildflower license plate, $15.

(bb) United States Marine Corps license plate, $15.

(cc) Choose Life license plate, $20.

(dd) Share the Road license plate, $15.

(ee) American Red Cross license plate, $25.

(ff) United We Stand license plate, $25.

(gg) Breast Cancer Research license plate, $25.

(hh) Protect Florida Whales license plate, $25.

(ii) Florida Golf license plate, $25.

(jj) Florida Firefighters license plate, $20.

(kk) Police Benevolent Association license plate, $20.

(ll) Military Services license plate, $15.

(mm) Protect Our Reefs license plate, $25.

(nn) Fish Florida license plate, $22.

(oo) Child Abuse Prevention and Intervention license plate, $25.

(pp) Hospice license plate, $25.

(qq) Stop Heart Disease license plate, $25.

(rr) Save Our Seas license plate, $25, except that for an owner purchasing the specialty license plate for more than 10 vehicles registered to that owner, the annual use fee shall be $10 per plate.

(ss) Aquaculture license plate, $25, except that for an owner purchasing the specialty license plate for more than 10 vehicles registered to that owner, the annual use fee shall be $10 per plate.

(tt) Family First license plate, $25.

(uu) Wildlife Foundation of Florida license plate, $25.

(vv) Live the Dream license plate, $25.

(ww) Florida Food Banks license plate, $25.

(xx) Discover Florida’s Oceans license plate, $25.

(yy) Family Values license plate, $25.

(zz) Parents Make A Difference license plate, $25.

(aaa) Support Soccer license plate, $25.

(bbb) Kids Deserve Justice license plate, $25.

(ccc) Animal Friend license plate, $25.

(ddd) Future Farmers of America license plate, $25.

(eee) Donate Organs-Pass It On license plate, $25.

(fff) A State of Vision license plate, $25.

(ggg) Homeownership For All license plate, $25.

(hhh) Florida NASCAR license plate, $25.

(iii) Protect Florida Springs license plate, $25.

(jjj) Trees Are Cool license plate, $25.

(kkk) Support Our Troops license plate, $25.

(lll) Florida Tennis license plate, $25.

(mmm) Lighthouse Association license plate, $25.

(nnn) In God We Trust license plate, $25.

(ooo) Horse Country license plate, $25.

(ppp) Autism license plate, $25.

(qqq) St. Johns River license plate, $25.

(rrr) Hispanic Achievers license plate, $25.

(sss) Endless Summer license plate, $25.

(ttt) Fraternal Order of Police license plate, $25.

(uuu) Protect Our Oceans license plate, $25.

(vvv) Florida Horse Park license plate, $25.

(www) Florida Biodiversity Foundation license plate, $25.

(xxx) Freemasonry license plate, $25.

(yyy) American Legion license plate, $25.

(zzz) Lauren’s Kids license plate, $25.

(aaaa) Big Brothers Big Sisters license plate, $25.

(bbbb) Fallen Law Enforcement Officers license plate, $25.

(cccc) Florida Sheriffs Association license plate, $25.

(dddd) Keiser University license plate, $25.

(eeee) Moffitt Cancer Center license plate, $25.

(5) If a vehicle owner or lessee to whom the department has issued a specialty license plate acquires a replacement vehicle within the owner’s registration period, the department must authorize a transfer of the specialty license plate to the replacement vehicle in accordance with s. 320.0609. The annual use fee or processing fee may not be refunded.

(6) Specialty license plates must bear the design required by law for the appropriate specialty license plate, and the designs and colors must conform to the department’s design specifications. In addition to a design, the specialty license plates may bear the imprint of numerals from 1 to 999, inclusive, capital letters “A” through “Z,” or a combination thereof. The department shall determine the maximum number of characters, including both numerals and letters. All specialty license plates must be otherwise of the same material and size as standard license plates issued for any registration period. A specialty license plate may bear an appropriate slogan, emblem, or logo in a size and placement that conforms to the department’s design specifications. The sponsoring organization’s Internet domain name may appear on the plate.

(7) The department shall annually retain from the first proceeds derived from the annual use fees collected an amount sufficient to defray each specialty plate’s pro rata share of the department’s costs directly related to the specialty license plate program. Such costs shall include inventory costs, distribution costs, direct costs to the department, costs associated with reviewing each organization’s compliance with audit and attestation requirements of s. 320.08062, and any applicable increased costs of manufacturing the specialty license plate. Any cost increase to the department related to actual cost of the plate, including a reasonable vendor profit, shall be verified by the Department of Management Services. The balance of the proceeds from the annual use fees collected for that specialty license plate shall be distributed as provided by law.

(8)(a) The department must discontinue the issuance of an approved specialty license plate if the number of valid specialty plate registrations falls below 1,000 plates for at least 12 consecutive months. A warning letter shall be mailed to the sponsoring organization following the first month in which the total number of valid specialty plate registrations is below 1,000 plates. 1This paragraph does not apply to collegiate license plates established under s. 320.08058(3).

(b) The department is authorized to discontinue the issuance of a specialty license plate and distribution of associated annual use fee proceeds if the organization no longer exists, if the organization has stopped providing services that are authorized to be funded from the annual use fee proceeds, if the organization does not meet the presale requirements as prescribed in s. 320.08053, or pursuant to an organizational recipient’s request. Organizations shall notify the department immediately to stop all warrants for plate sales if any of the conditions in this section exist and must meet the requirements of s. 320.08062 for any period of operation during a fiscal year.

(9) The organization that requested the specialty license plate may not redesign the specialty license plate unless the inventory of those plates has been depleted. However, the organization may purchase the remaining inventory of the specialty license plates from the department at cost.

(10)(a) A specialty license plate annual use fee collected and distributed under this chapter, or any interest earned from those fees, may not be used for commercial or for-profit activities nor for general or administrative expenses, except as authorized by s. 320.08058 or to pay the cost of the audit or report required by s. 320.08062(1). The fees and any interest earned from the fees may be expended only for use in this state unless the annual use fee is derived from the sale of United States Armed Forces and veterans-related specialty license plates pursuant to paragraphs (4)(d), (bb), (ll), (kkk), and (yyy) and s. 320.0891.

(b) As used in this subsection, the term “administrative expenses” means those expenditures which are considered as direct operating costs of the organization. Such costs include, but are not limited to, the following:

1. Administrative salaries of employees and officers of the organization who do not or cannot prove, via detailed daily time sheets, that they actively participate in program activities.

2. Bookkeeping and support services of the organization.

3. Office supplies and equipment not directly utilized for the specified program.

4. Travel time, per diem, mileage reimbursement, and lodging expenses not directly associated with a specified program purpose.

5. Paper, printing, envelopes, and postage not directly associated with a specified program purpose.

6. Miscellaneous expenses such as food, beverage, entertainment, and conventions.

(11) The annual use fee from the sale of specialty license plates, the interest earned from those fees, or any fees received by an agency as a result of the sale of specialty license plates may not be used for the purpose of marketing to, or lobbying, entertaining, or rewarding, an employee of a governmental agency that is responsible for the sale and distribution of specialty license plates, or an elected member or employee of the Legislature.

(12) The application form for a specialty license plate shall provide the applicant the option to instruct the department to provide his or her name, address, and renewal date to the sponsoring organization.

History.—s. 2, ch. 95-282; s. 1, ch. 96-160; s. 1, ch. 96-161; s. 1, ch. 96-162; s. 1, ch. 96-163; s. 1, ch. 96-164; s. 1, ch. 96-165; s. 49, ch. 97-100; s. 2, ch. 97-252; s. 1, ch. 97-272; s. 1, ch. 98-67; s. 1, ch. 98-72; s. 1, ch. 98-74; s. 1, ch. 98-76; s. 1, ch. 98-77; s. 1, ch. 98-181; ss. 2, 6, ch. 98-414; s. 99, ch. 99-13; s. 1, ch. 99-191; s. 25, ch. 99-248; s. 1, ch. 99-268; s. 1, ch. 99-294; s. 1, ch. 99-295; s. 1, ch. 99-301; s. 1, ch. 99-302; s. 7, ch. 2001-196; s. 1, ch. 2001-355; s. 72, ch. 2002-20; s. 1, ch. 2002-203; s. 1, ch. 2002-237; s. 1, ch. 2002-249; s. 1, ch. 2003-26; s. 1, ch. 2003-66; ss. 2, 4, ch. 2003-73; s. 1, ch. 2003-121; s. 1, ch. 2003-183; s. 1, ch. 2003-256; ss. 1, 4, ch. 2004-337; s. 1, ch. 2006-240; s. 32, ch. 2006-290; s. 1, ch. 2006-293; ss. 1, 4, ch. 2006-297; s. 1, ch. 2007-103; s. 2, ch. 2007-223; s. 1, ch. 2008-37; s. 1, ch. 2008-38; s. 5, ch. 2009-14; s. 22, ch. 2009-71; s. 5, ch. 2009-86; s. 1, ch. 2010-81; s. 1, ch. 2010-168; s. 1, ch. 2010-215; s. 1, ch. 2010-216; s. 24, ch. 2010-223; s. 34, ch. 2012-181; s. 1, ch. 2013-85; ss. 34, 36, 39, ch. 2013-160; s. 1, ch. 2014-168; s. 19, ch. 2014-216; s. 11, ch. 2015-163.

1Note.—As enacted by s. 32, ch. 2006-290. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Section 1, ch. 2006-297, also added a sentence to paragraph (8)(a), and that version reads: “The provisions of this subsection do not apply to collegiate license plates established pursuant to s. 320.08058(3).”



320.08058 - Specialty license plates.

320.08058 Specialty license plates.—

(1) MANATEE LICENSE PLATES.—

(a) The department shall develop a manatee license plate to commemorate the official state marine mammal. The word “Florida” must appear at the top of the plate, and the words “Save the Manatee” must appear at the bottom of the plate.

(b) The manatee license plate annual use fee must be deposited into the Save the Manatee Trust Fund, created within the Fish and Wildlife Conservation Commission, and shall be used only for the purposes specified in s. 379.2431(4).

(c) Notwithstanding paragraph (b), up to 10 percent of the annual use fee deposited in the Save the Manatee Trust Fund from the sale of the manatee license plate may be used to promote and market the license plate issued by the Department of Highway Safety and Motor Vehicles after June 30, 2007.

(2) CHALLENGER/COLUMBIA LICENSE PLATES.—

(a) The department shall develop a Challenger/Columbia license plate to commemorate the seven astronauts who died when the space shuttle Challenger exploded on liftoff in 1986 and the seven astronauts who died when the Columbia exploded on reentry in 2003. The word “Florida” shall appear at the top of the plate, and the words “Challenger/Columbia” must appear at the bottom of the plate, in small letters.

(b) The Challenger/Columbia license plate annual use fee must be distributed to the Astronauts Memorial Foundation, Inc., to support the operations of the Center for Space Education and the Space Mirror Memorial located at the Kennedy Space Center. Funds received by the Astronauts Memorial Foundation, Inc., may be used for administrative costs directly associated with the operation of the center and the memorial. These funds must be used for the maintenance and support of the operations of the Center for Space Education and the Space Mirror Memorial operated by the Astronauts Memorial Foundation, Inc. These operations must include programs and infrastructure that inform, inspire, and educate the public on the benefits of human space flight. Up to 20 percent of funds received by the Astronauts Memorial Foundation, Inc., may be expended for administrative costs.

(c) Up to 10 percent of the funds distributed under paragraph (b) may be used for continuing promotion and marketing of the license plate.

(d) The Auditor General has authority to examine any and all records pertaining to the Astronauts Memorial Foundation, Inc., to determine compliance with the law.

(3) COLLEGIATE LICENSE PLATES.—

(a) The department shall develop a collegiate license plate as provided in this section for state and independent universities domiciled in this state. However, any collegiate license plate created or established after October 1, 2002, must comply with the requirements of s. 320.08053 and be specifically authorized by an act of the Legislature. Collegiate license plates must bear the colors and design approved by the department as appropriate for each state and independent university. The word “Florida” must be stamped across the bottom of the plate in small letters.

(b) A collegiate plate annual use fee is to be distributed to the state or independent university foundation designated by the purchaser for deposit in an unrestricted account. The Board of Governors of the State University System shall require each state university to submit a plan for approval of the expenditure of all funds so designated. These funds may be used only for academic enhancement, including scholarships and private fundraising activities.

(4) FLORIDA SALUTES VETERANS LICENSE PLATES.—

(a) The department shall develop a Florida Salutes Veterans license plate. The words “Florida Salutes Veterans” and the flag of the United States of America must appear on the plate.

(b) The Florida Salutes Veterans license plate annual use fee shall be distributed as follows:

1. Ten percent shall be distributed to a direct-support organization created under s. 292.055 for a period not to exceed 48 months after the date the direct-support organization is incorporated.

2. Any remaining fees must be deposited in the State Homes for Veterans Trust Fund, which is created in the State Treasury. All such moneys are to be administered by the Department of Veterans’ Affairs and must be used solely for the purpose of constructing, operating, and maintaining domiciliary and nursing homes for veterans and for continuing promotion and marketing of the license plate, subject to the requirements of chapter 216.

(5) FLORIDA PANTHER LICENSE PLATES.—

(a) The department shall develop a Florida panther license plate as provided in this section. Florida panther license plates must bear the design of a Florida panther and the colors that department approves. In small letters, the word “Florida” must appear at the bottom of the plate.

(b) The Florida panther license plate annual use fee must be deposited in the Florida Panther Research and Management Trust Fund in the Fish and Wildlife Conservation Commission to be used for education and programs to protect the endangered Florida panther, and up to 10 percent of such deposit may be used to promote and market the license plate.

(c) A person or corporation that purchases 10,000 or more panther license plates shall pay an annual use fee of $5 per plate and an annual processing fee of $2 per plate, in addition to the applicable license tax required under s. 320.08.

(6) FLORIDA UNITED STATES OLYMPIC COMMITTEE LICENSE PLATES.—

(a) Because the United States Olympic Committee has selected this state to participate in a combined fundraising program that provides for one-half of all money raised through volunteer giving to stay in this state and be administered by Enterprise Florida, Inc., to support amateur sports, and because the United States Olympic Committee and Enterprise Florida, Inc., are nonprofit organizations dedicated to providing athletes with support and training and preparing athletes of all ages and skill levels for sports competition, and because Enterprise Florida, Inc., assists in the bidding for sports competitions that provide significant impact to the economy of this state, and the Legislature supports the efforts of the United States Olympic Committee and Enterprise Florida, Inc., the Legislature establishes a Florida United States Olympic Committee license plate for the purpose of providing a continuous funding source to support this worthwhile effort. Florida United States Olympic Committee license plates must contain the official United States Olympic Committee logo and must bear a design and colors that are approved by the department. The word “Florida” must be centered at the top of the plate.

(b) The license plate annual use fees are to be annually distributed as follows:

1. The first $5 million collected annually must be paid to the direct-support organization to be distributed as follows:

a. Fifty percent must be distributed to the direct-support organization to be used for Florida’s Sunshine State Games.

b. Fifty percent must be distributed to the United States Olympic Committee.

2. Any additional fees must be deposited into the General Revenue Fund.

(7) SPECIAL OLYMPICS FLORIDA LICENSE PLATES.—

(a) Special Olympics Florida license plates must contain the official Special Olympics Florida logo and must bear a design and colors that are approved by the department. The word “Florida” must be centered at the bottom of the plate, and the words “Everyone Wins” must be centered at the top of the plate.

(b) The license plate annual use fees are to be annually distributed as follows:

1. The first $5 million collected annually must be forwarded to the private nonprofit corporation as described in s. 393.002 and must be used solely for Special Olympics purposes as approved by the private nonprofit corporation.

2. Any additional fees must be deposited into the General Revenue Fund.

(8) FLORIDA EDUCATIONAL LICENSE PLATES.—

(a) The Department of Highway Safety and Motor Vehicles shall develop a Florida educational license plate as provided in this section. Florida educational license plates must bear a design and colors that the department approves. The word “Florida” must appear in small letters at the top of the plate.

(b) The license annual use fees are to be distributed annually as follows:

1. Up to 10 percent of the moneys raised from the sale of the plates may be used for continuing marketing and promotion of the plates.

2. In each school district that has a district prekindergarten through grade 12 public school foundation or a direct-support organization, the moneys raised in that school district through the sale of Florida educational license plates must be distributed to the foundation or organization for enhancing educational programs.

3. In each school district that does not have a district prekindergarten through grade 12 public school foundation or a direct-support organization, the moneys raised in that school district through the sale of Florida educational license plates must be distributed to the district school board and must be used at the discretion of the board for enhancing educational programs.

(9) FLORIDA PROFESSIONAL SPORTS TEAM LICENSE PLATES.—

(a) The Department of Highway Safety and Motor Vehicles shall develop a Florida Professional Sports Team license plate as provided in this section for Major League Baseball, National Basketball Association, National Football League, Arena Football League, National Hockey League, and Major League Soccer teams domiciled in this state. However, any Florida Professional Sports Team license plate created or established after January 1, 1997, must comply with the requirements of s. 320.08053 and be specifically authorized by an act of the Legislature. Florida Professional Sports Team license plates must bear the colors and design approved by the department and must include the official league or team logo, or both, as appropriate for each team. The word “Florida” must appear at the top of the plate.

(b) The license plate annual use fees are to be annually distributed as follows:

1. Fifty-five percent of the proceeds from the Florida Professional Sports Team plate must be deposited into the Professional Sports Development Trust Fund within the Department of Economic Opportunity. These funds must be used solely to attract and support major sports events in this state. As used in this subparagraph, the term “major sports events” means, but is not limited to, championship or all-star contests of Major League Baseball, the National Basketball Association, the National Football League, the National Hockey League, Major League Soccer, the men’s and women’s National Collegiate Athletic Association Final Four basketball championship, or a horseracing or dogracing Breeders’ Cup. All funds must be used to support and promote major sporting events, and the uses must be approved by the Department of Economic Opportunity.

2. The remaining proceeds of the Florida Professional Sports Team license plate must be allocated to Enterprise Florida, Inc. These funds must be deposited into the Professional Sports Development Trust Fund within the Department of Economic Opportunity. These funds must be used by Enterprise Florida, Inc., to promote the economic development of the sports industry; to distribute licensing and royalty fees to participating professional sports teams; to promote education programs in Florida schools that provide an awareness of the benefits of physical activity and nutrition standards; to partner with the Department of Education and the Department of Health to develop a program that recognizes schools whose students demonstrate excellent physical fitness or fitness improvement; to institute a grant program for communities bidding on minor sporting events that create an economic impact for the state; to distribute funds to Florida-based charities designated by Enterprise Florida, Inc., and the participating professional sports teams; and to fulfill the sports promotion responsibilities of the Department of Economic Opportunity.

3. Enterprise Florida, Inc., shall provide an annual financial audit in accordance with s. 215.981 of its financial accounts and records by an independent certified public accountant pursuant to the contract established by the Department of Economic Opportunity. The auditor shall submit the audit report to the Department of Economic Opportunity for review and approval. If the audit report is approved, the Department of Economic Opportunity shall certify the audit report to the Auditor General for review.

4. Notwithstanding the provisions of subparagraphs 1. and 2., proceeds from the Professional Sports Development Trust Fund may also be used for operational expenses of Enterprise Florida, Inc., and financial support of the Sunshine State Games.

(10) FLORIDA INDIAN RIVER LAGOON LICENSE PLATES.—

(a) Because the Indian River Lagoon system has been targeted by the state as a priority water body for restoration and preservation since the 1987 Surface Water Improvement and Management Act, and because the St. Johns River and South Florida Water Management Districts have jointly developed a management plan that includes water quality improvement, habitat restoration, and public awareness and education, and because the United States Environmental Protection Agency has declared the Indian River Lagoon to be an estuary of national significance, and because coastal lagoon activities relating to saltwater fishing account for a multibillion dollar economic base, and because the Legislature supports the restoration efforts of the water management districts, the Legislature establishes a Florida Indian River Lagoon license plate for the purpose of providing a continuous funding source to support this worthwhile effort and to heighten public awareness of this economically significant resource. Florida Indian River Lagoon license plates must contain the fish “snook,” which has been used as the Indian River Lagoon Surface Water Improvement and Management logo, suspended over seagrass, and must bear the colors and design approved by the department.

(b) The license plate annual use fees are to be distributed annually as follows:

1. The first $5 million collected annually must be transferred to the St. Johns River Water Management District. The district shall account for these funds separate from all other funds received. These funds must be distributed as follows:

a. Based on Florida Indian River Lagoon license plate sales data from each county tax collector for Volusia, Brevard, Indian River, St. Lucie, Martin, and Palm Beach Counties, each county’s total number of Florida Indian River Lagoon license plates sold between October 1 and September 30 must represent a percentage of the six-county total, calculated as follows: the total number sold for county A divided by the total number sold for counties A, B, C, D, E, and F is multiplied by 100. The percentage determined for St. Lucie, Martin, and Palm Beach Counties must be totaled, and that total percentage of the statewide Florida Indian River Lagoon license plate revenues must be transferred to the South Florida Water Management District special Indian River Lagoon License Plate Revenue Account and distributed proportionately among St. Lucie, Martin, and Palm Beach Counties. The remaining funds in the St. Johns River Water Management District Revenue Account must be divided proportionately between Volusia, Brevard, and Indian River Counties.

b. Each water management district is responsible for administering projects in its respective counties funded with the appropriate percentage of license plate revenues.

2. Up to 5 percent of the proceeds from the annual use fee may be used for continuing promotion and marketing of the license plate.

3. Any additional fees must be deposited into the General Revenue Fund. Fees are not to be deposited into the general revenue funds of the water management districts.

(c) The application of Florida Indian River Lagoon license plate annual use fees is to be administered by the St. Johns River and South Florida Water Management Districts for Indian River Lagoon projects and in accordance with their contracting and purchasing policies and procedures, with the following restrictions:

1. An annual amount of the total license plate use fees must be earmarked for each of the six lagoon basin counties, as determined in sub-subparagraph (b)1.a., to be expended in those counties on habitat restoration, including water quality improvement, and environmental education projects. At least 80 percent of the use fees must be used for restoration projects, and not more than 20 percent may be used for environmental education in each county. These project funds may serve as matching funds for other local, state, or federal funds or grants. Unencumbered funds from one year may be carried over to the following year but must be dedicated to a project within 2 years in the form of a contract, an interlocal agreement, or an approved plan by the governing board of the respective district.

2. Florida Indian River Lagoon license plate annual use fees may not be used for administrative salaries or overhead within the water management districts, nor for any general coordination fees or overhead outside of the districts which is not specifically related to a project, nor for any projects which are considered to be research, studies, inventories, or evaluations, nor for administrative salaries or overhead related to environmental education or ongoing regular maintenance. Annual use fees may be used for acquisition of rights-of-way specific to the implementation of restoration or improvement projects, if acquisition expenditures do not exceed 20 percent of a county’s appropriation.

3. In Volusia County, project implementation may occur in all estuarine waters extending north to and including the Tomoka Basin.

4. In Palm Beach County, first priority must be given to projects within the Indian River Lagoon. Second priority must be given to projects within adjacent estuarine waters.

(d) It is the intent of the Legislature that revenues generated by the Florida Indian River Lagoon license plate annual use fees must not be used as replacement funds for Surface Water Improvement and Management Act funds, but must be used solely for the enhancement of the Indian River Lagoon area.

(11) INVEST IN CHILDREN LICENSE PLATES.—

(a) The Department of Highway Safety and Motor Vehicles shall develop an Invest in Children license plate. Invest in Children license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Invest in Children” must appear at the bottom of the plate.

(b) The proceeds of the Invest in Children license plate annual use fee must be deposited into the Juvenile Crime Prevention and Early Intervention Trust Fund within the Department of Juvenile Justice. Based on the recommendations of the juvenile justice councils, the department shall use the proceeds of the fee to fund programs and services that are designed to prevent juvenile delinquency. The department shall allocate moneys for programs and services within each county based on that county’s proportionate share of the license plate annual use fee collected by the county.

(12) FLORIDA ARTS LICENSE PLATES.—

(a) The Department of Highway Safety and Motor Vehicles shall develop a Florida arts license plate as provided in this section. In small letters, the word “Florida” must appear at the top of the plate, and the word “Art” or “Arts” or a combination of words including the word “Art” or “Arts” may appear at the bottom of the plate.

(b) The license plate annual use fees are to be distributed quarterly to the single arts council officially designated by the county in direct proportion to the amounts of fees collected in each county. If there is no county arts council, fees collected must be forwarded to such other agency in the county as the highest ranking county administrative official designates, to be applied by the arts council or agency to support arts organizations, arts programs, and arts activities within the county.

(13) BETHUNE-COOKMAN UNIVERSITY LICENSE PLATES.—

(a) The department shall develop a Bethune-Cookman University license plate to commemorate Bethune-Cookman University.

(b) The annual use fees must be distributed to Bethune-Cookman University.

(14) FLORIDA AGRICULTURAL LICENSE PLATES.—

(a) The Department of Highway Safety and Motor Vehicles shall develop a Florida Agricultural license plate. Florida Agricultural license plates must bear the colors and design approved by the department. The word “Agriculture” must appear at the top of the plate, and the words “Keeps Florida Green” must appear at the bottom of the plate.

(b) The proceeds of the Florida Agricultural license plate annual use fee must be forwarded to the direct-support organization created pursuant to s. 570.691. The funds must be used for the sole purpose of funding and promoting the Florida agriculture in the classroom program established within the Department of Agriculture and Consumer Services pursuant to s. 570.693.

(c) Up to 25 percent of the funds distributed under paragraphs (a) and (b) may be used for promotion, marketing, and administrative costs directly associated with the license plate and Florida agriculture in the classroom programs.

(15) POLICE ATHLETIC LEAGUE LICENSE PLATES.—

(a) The department shall develop a Police Athletic League license plate as provided in this section to commemorate the Police Athletic League in this state. The word “Florida” must appear at the top of the plate, the words “Police Athletic League” must appear at the bottom of the plate, and a shield with the Police Athletic League logo must appear to the left of the numerals.

(b)1. The annual use fees shall be distributed to the State of Florida Association of Police Athletic/Activities Leagues, Inc.

2. The league may use a maximum of 15 percent of such fees for administrative costs and a maximum of 10 percent to market and promote the plate. The balance of such fees shall be used to provide educational materials, athletic equipment, transportation, food, medical checkups, counseling, scholarships, and other direct expenses incurred by the league in conducting its youth programs.

(16) BOY SCOUTS OF AMERICA LICENSE PLATES.—

(a) The Department of Highway Safety and Motor Vehicles shall develop a Boy Scouts of America license plate. The word “Florida” must appear at the top of the plate, and the words “Scouting Teaches Values” must appear at the bottom of the plate. The license plate must contain the official Boy Scouts of America logo, the fleur-de-lis, in the center of the plate.

(b)1. The Central Florida Council is the lead Boy Scout council on behalf of the nine councils in this state. The proceeds from the annual use fee must be sent to the Central Florida Council together with statistics on sales of the license plates which are tabulated by county. The Central Florida Council must distribute to each of the nine councils the moneys received from sales in the counties within the respective council.

2. The Boy Scouts of America license plate annual use fee may be used by the councils for basic administrative expenses, office and professional services, year-round camping facilities, the recruitment of adult leaders and their continuing training, the maintenance of current facilities, and the continuing promotion and marketing of the license plate.

(17) LARGEMOUTH BASS LICENSE PLATES.—

(a) The department shall develop a Largemouth Bass license plate as provided in this section to commemorate the official freshwater fish of this state. The word “Florida” must appear at the top of the plate, the words “Go Fishing” must appear at the bottom of the plate, and a representation of a largemouth bass must appear to the left of the numerals.

(b) The annual use fees shall be distributed to the State Game Trust Fund and used by the Fish and Wildlife Conservation Commission to fund current conservation programs that maintain current levels of protection and management of this state’s fish and wildlife resources, including providing hunting, fishing, and nonconsumptive wildlife opportunities. Up to 10 percent of the annual use fees deposited into the trust fund may be used to promote and market the license plate.

(18) SEA TURTLE LICENSE PLATES.—

(a) The department shall develop a Sea Turtle license plate as provided in this section. The word “Florida” must appear at the top of the plate, the words “Helping Sea Turtles Survive” must appear at the bottom of the plate, and the image of a sea turtle must appear in the center of the plate.

(b) The first $500,000 of annual use fees shall be deposited in the Marine Resources Conservation Trust Fund in the Fish and Wildlife Conservation Commission and shall be used by the Florida Marine Turtle Protection Program to conduct sea turtle protection, research, and recovery programs. The next $215,000 in annual use fees shall be distributed to the Caribbean Conservation Corporation to fund sea turtle research and education programs. The Caribbean Conservation Corporation shall annually distribute assigned funds through a Sea Turtle Grants Program that supports sea turtle research and education activities of Florida-based nonprofit groups, education and research institutions, and coastal counties in this state. The Caribbean Conservation Corporation shall write and publish procedures for submitting grant applications and criteria for allocating available funds, and shall appoint a technical advisory committee, composed of at least five members, including two representatives from the Fish and Wildlife Conservation Commission, to establish funding priorities and select grant recipients from proposals submitted by eligible entities. Two of the members shall be selected from the Fish and Wildlife Conservation Commission; one member shall be selected on a rotating biennial basis from a county bordering on the Atlantic Coast with sea turtle nesting sites; one member shall be selected on a rotating biennial basis from a county bordering on the Gulf Coast with sea turtle nesting sites; one member shall be the executive director of the Caribbean Conservation Corporation; and two members shall be selected at large. Any additional annual revenue shall be distributed as follows: 70 percent shall be deposited in the Marine Resources Conservation Trust Fund and used by the Florida Marine Turtle Protection Program for sea turtle conservation activities and 30 percent shall be assigned to the Caribbean Conservation Corporation for distribution through the Sea Turtle Grants Program. From the funds distributed to the Caribbean Conservation Corporation, an amount not to exceed 10 percent of the total annual revenue from the sale of the plate may be used for marketing the Sea Turtle license plate and for administrative costs directly associated with the grants program. Funds received by the Caribbean Conservation Corporation from the Sea Turtle license plate or the Sea Turtle Grants Program and funds received by any grant recipient of the Sea Turtle Grants Program may not be used for litigation.

(19) PROTECT WILD DOLPHINS LICENSE PLATES.—

(a) The department shall develop a Protect Wild Dolphins license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Protect Wild Dolphins” may appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Harbor Branch Oceanographic Institution, Inc., to fund wild dolphins related research. The Harbor Branch Oceanographic Institution, Inc., shall distribute available resources for research of the wild Florida Bottlenose Dolphin. Up to 15 percent of the funds received by Harbor Branch Oceanographic Institution, Inc., may be expended for administrative costs directly associated with the operations of the institution. Up to 10 percent of the funds distributed may be used by Harbor Branch Oceanographic Institution, Inc., for continuing promotion and marketing of the license plate. The remainder of the funds must be used to collect, analyze, and archive scientific data regarding the wild dolphin population in Florida waters; provide care and assistance to stranded wild dolphins; distribute information to the scientific community, federal, state, and local government agencies, educational institutions, and the public for the purpose of protecting and preserving wild dolphins; individually identify wild dolphins through a photographic identification program; and advance the research technology associated with tracking and categorizing wild dolphins.

(c) The Auditor General may examine any records of the Harbor Branch Oceanographic Institution, Inc., and any other organization that receives funds from the sale of this plate, to determine compliance with law.

(20) BARRY UNIVERSITY LICENSE PLATES.—

(a) The department shall develop a Barry University license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Barry University” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Barry University Alumni Endowed Scholarship Fund.

(21) EVERGLADES RIVER OF GRASS LICENSE PLATES.—

(a) The department shall develop an Everglades River of Grass license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Everglades River of Grass” must appear at the bottom of the plate. A roseate spoonbill bird standing beside mangroves must appear on the plate.

(b) The annual use fees shall be distributed to the Everglades Trust Fund established by s. 17, Art. X of the State Constitution and administered by the South Florida Water Management District and used for the conservation and protection of the natural resources and abatement of water pollution in the Everglades. The funds must be used for Everglades conservation and restoration projects in accordance with state contracting and purchasing procedures with the following restrictions:

1. Fifty percent of the fees must be used for Everglades research.

2. The fees may not be used for administrative salaries or other overhead within the district or for any general coordination fees or overhead expenses out of the district.

3. Revenues generated by these fees may not be used as replacement funds for Surface Water Improvement and Management Act funds or Everglades Forever Act Funds.

(22) KEEP KIDS DRUG-FREE LICENSE PLATES.—

(a) The department shall develop a Keep Kids Drug-Free license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Keep Kids Drug-Free” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Keep Kids Drug-Free Foundation, Inc., which shall use the fees to fund activities to reduce substance abuse among residents of this state. The foundation shall develop a plan to distribute the funds for drug-abuse prevention programs.

(c) Notwithstanding s. 320.08062, up to 10 percent of the proceeds from the annual use fee may be used for marketing the Keep Kids Drug-Free license plate and for administrative costs directly related to the management and distribution of the proceeds.

(23) FLORIDA SHERIFFS YOUTH RANCHES LICENSE PLATES.—

(a) The department shall develop a Florida Sheriffs Youth Ranches license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Sponsored by the Florida Sheriffs Association” must appear at the bottom of the plate. The Florida Sheriffs Youth Ranches logo must appear on the left quarter of the plate, surrounded by the words “Florida Sheriffs Youth Ranches” and the words “Preventing delinquency since 1957” must appear below the numerals on the plate.

(b) The annual use fees shall be distributed to the Florida Sheriffs Youth Ranches, Inc., for its operations.

(24) CONSERVE WILDLIFE LICENSE PLATES.—

(a) The department shall develop a Conserve Wildlife license plate. Conserve Wildlife license plates shall bear the colors and design approved by the department. The word “Florida” shall appear at the top of the plate, and the words “Conserve Wildlife” shall appear at the bottom of the plate. The plate design shall include the likeness of a Florida black bear.

(b) The proceeds of the Conserve Wildlife license plate annual use fee shall be forwarded to the Wildlife Foundation of Florida, Inc., a citizen support organization created pursuant to s. 379.223.

1. Notwithstanding s. 320.08062, up to 10 percent of the proceeds from the annual use fee may be used for marketing the Conserve Wildlife license plate and administrative costs directly related to the management and distribution of the proceeds.

2. The remaining proceeds from the annual use fee shall be used for programs and activities of the Fish and Wildlife Conservation Commission that contribute to the health and well-being of Florida black bears and other wildlife diversity.

(25) FLORIDA MEMORIAL UNIVERSITY LICENSE PLATES.—

(a) The department shall develop a Florida Memorial University license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Florida Memorial University” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to Florida Memorial University.

(26) TAMPA BAY ESTUARY LICENSE PLATES.—

(a) The department shall develop a Tampa Bay Estuary license plate as provided in this section. The word “Florida” must appear at the top of the plate, the words “Tampa Bay Estuary” must appear at the bottom of the plate, and the image of a tarpon must appear on the plate.

(b) The annual use fees shall be distributed to the Tampa Bay Estuary Program created by s. 163.01.

1. A maximum of 5 percent of such fees may be used for marketing the plate.

2. Twenty percent of the proceeds from the annual use fee, not to exceed $50,000, shall be provided to the Tampa Bay Regional Planning Council for activities of the Agency on Bay Management implementing the Council/Agency Action Plan for the restoration of the Tampa Bay estuary, as approved by the Tampa Bay Estuary Program Policy Board.

3. The remaining proceeds must be used to implement the Comprehensive Conservation and Management Plan for Tampa Bay, pursuant to priorities approved by the Tampa Bay Estuary Program Policy Board.

(27) FLORIDA WILDFLOWER LICENSE PLATES.—

(a) The department shall develop a Florida Wildflower license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “State Wildflower” and “coreopsis” must appear at the bottom of the plate.

1(b) The annual use fees shall be distributed to the Florida Wildflower Foundation, Inc., a nonprofit corporation under s. 501(c)(3) of the Internal Revenue Code. The proceeds must be used to establish native Florida wildflower research programs, wildflower educational programs, and wildflower grant programs to municipal, county, and community-based groups in this state.

1. The Florida Wildflower Foundation, Inc., shall develop procedures of operation, research contracts, education and marketing programs, and wildflower planting grants for Florida native wildflowers, plants, and grasses.

2. A maximum of 15 percent of the proceeds from the sale of such plates may be used for administrative and marketing costs.

3. If the Florida Wildflower Foundation, Inc., ceases to be an active nonprofit corporation under s. 501(c)(3) of the Internal Revenue Code, the proceeds from the annual use fee shall be deposited into the General Inspection Trust Fund created within the Department of Agriculture and Consumer Services. Any funds held by the Florida Wildflower Foundation, Inc., must be promptly transferred to the General Inspection Trust Fund. The Department of Agriculture and Consumer Services shall use and administer the proceeds from the use fee in the manner specified in this paragraph.

(28) UNITED STATES MARINE CORPS LICENSE PLATES.—

(a) The department shall develop a United States Marine Corps license plate as provided in this section. The word “Florida” must appear at the top center of the plate, and the words “Marine Corps” must appear at the bottom center of the plate. The United States Marine Corps logo, 3 inches in diameter, must appear on the left side centered top to bottom of the plate in proper colors.

(b) The department shall distribute the United States Marine Corps license plate annual use fees as provided in this paragraph.

1. The first $50,000 collected annually shall be distributed to the Marine Corps Scholarship Foundation, Inc.

2. Any remaining fees collected annually shall be distributed as follows:

a. Thirty-five percent shall be deposited in the State Homes for Veterans Trust Fund and must be used solely for the purpose of constructing, operating, and maintaining domiciliary and nursing homes for veterans subject to the requirements of chapter 216.

b. Sixty-five percent shall be distributed to the Marine Corps Scholarship Foundation, Inc., which shall use all fees distributed by the department to fund scholarships and assist Marine Corps Junior ROTC and Young Marine programs of this state. The foundation shall develop a plan to distribute the funds to recipients nominated by residents of the state to receive scholarships, and to the Marine Corps Junior ROTC and Young Marine programs in the state.

(29) CHOOSE LIFE LICENSE PLATES.—

(a) The department shall develop a Choose Life license plate as provided in this section. The word “Florida” must appear at the bottom of the plate, and the words “Choose Life” must appear at the top of the plate.

(b) The annual use fees shall be distributed annually to Choose Life, Inc., along with a report that specifies the ratio that the annual use fees collected by each county bear to the total fees collected for the plates within the state. Choose Life, Inc., shall distribute each county’s share of the funds to nongovernmental, not-for-profit agencies within each Florida county which assist pregnant women who are making an adoption plan for their children. Funds may not be distributed to any agency that is involved or associated with abortion activities, including counseling for or referrals to abortion clinics, providing medical abortion-related procedures, or proabortion advertising, and funds may not be distributed to any agency that charges women for services received.

1. Agencies that receive the funds must use the funds to provide for the material needs of pregnant women who are making an adoption plan for their children, including, but not limited to, clothing, housing, medical care, food, utilities, and transportation. Such funds may also be expended on birth mothers for 60 days after delivery and on infants awaiting placement with adoptive parents.

2. Funds may also be used for adoption-related counseling, training, or advertising but may not be used for administrative expenses, legal expenses, or capital expenditures. However, a maximum of 15 percent of the total funds received annually may be used by Choose Life, Inc., for the administration and promotion of the Choose Life license plate program.

3. If no qualified agency applies to receive funds in a county in any year, that county’s Choose Life funds shall be distributed pro rata to any qualified agencies that apply and maintain a place of business within a 100-mile radius of the county seat of such county. If no qualified agencies apply, the funds shall be held by Choose Life, Inc., until a qualified agency under this section applies for the funds.

4. Each agency that receives such funds must submit an annual attestation to Choose Life, Inc. Any unused funds that exceed 10 percent of the funds received by an agency each year must be returned to Choose Life, Inc., which shall distribute the funds to other qualified agencies within the State of Florida.

(c) By October 1, 2011, the department and each county shall transfer all of its Choose Life license plate funds to Choose Life, Inc.

(30) SHARE THE ROAD LICENSE PLATES.—

(a) The department shall develop a Share the Road license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Share the Road” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to Bike Florida, Inc., up to 25 percent of which shall be used for marketing and promotion of the “Share the Road” concept and license plate. The remaining funds shall be divided equally between Bike Florida, Inc., and the Florida Bicycle Association, Inc., to be used for:

1. Education and awareness programs, for bicycle safety and motorist safety, with emphasis on sharing the roadway by all users.

2. Training, workshops, educational materials, and media events.

3. The promotion of safe bicycling.

(31) AMERICAN RED CROSS LICENSE PLATES.—

(a) Notwithstanding the provisions of s. 320.08053, the department shall develop an American Red Cross license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “American Red Cross” must appear at the bottom of the plate.

(b) The department shall retain all revenues from the sale of such plates until all startup costs for developing and issuing the plates have been recovered. Thereafter, 50 percent of the annual use fees shall be distributed to the American Red Cross Chapter of Central Florida, with statistics on sales of license plates, which are tabulated by county. The American Red Cross Chapter of Central Florida must distribute to each of the chapters in this state the moneys received from sales in the counties covered by the respective chapters, which moneys must be used for education and disaster relief in Florida. Fifty percent of the annual use fees shall be distributed proportionately to the three statewide approved poison control centers for purposes of combating bioterrorism and other poison-related purposes.

(32) UNITED WE STAND LICENSE PLATES.—

(a) Notwithstanding the provisions of s. 320.08053, the department shall develop a United We Stand license plate as provided in this section. The American Flag must appear on the license plate in addition to the words “United We Stand.” The colors of the license plate must be red, white, and blue.

(b) The department shall retain all revenues from the sale of such plates until all startup costs for developing and issuing the plates have been recovered. Thereafter, 100 percent of the annual use fee shall be distributed to the Department of Transportation to fund security-related aviation projects pursuant to chapter 332.

(33) BREAST CANCER RESEARCH LICENSE PLATES.—

(a) The Department of Highway Safety and Motor Vehicles shall develop a Breast Cancer Research license plate as provided in this section. The plate shall be designed to include a figure on the left side of the plate with a pink ribbon on the chest, along with a pink banner displaying the Florida Breast Cancer Coalition (FBCC) website. The background shall be blue, and the words “End Breast Cancer” shall appear at the top of the plate. The word “Florida” must appear at the bottom of the plate.

(b) The department shall distribute the Breast Cancer Research license plate annual use fee to the Florida Breast Cancer Coalition Research Foundation to be used as follows:

1. All fees collected shall be forwarded quarterly to the Florida Breast Cancer Coalition Research Foundation.

2. The foundation shall provide for a peer review grant solicitation and award process to distribute fees for breast cancer research and education in the State of Florida. Research funding shall be made available for:

a. Basic, clinical, and translational breast cancer research.

b. Epidemiological studies of breast cancer.

c. Research on possible links between breast cancer and the environment.

d. Psychoimmunological research.

e. Innovative awards and idea grants.

(c)1. In the first year that the plate is issued, no more than 25 percent of the fees collected may be used for administrative costs directly associated with the operation of the Florida Breast Cancer Coalition Research Foundation and marketing and promotion of the Florida breast cancer research concept and license plate.

2. In the second and subsequent years that the plate is sold, no more than 20 percent of the fees collected may be used for administrative costs directly associated with the operation of the Florida Breast Cancer Coalition Research Foundation and marketing and promotion of the Florida breast cancer research concept and license plate.

(34) PROTECT FLORIDA WHALES LICENSE PLATES.—

(a) The department shall develop a Protect Florida Whales license plate as provided in this section. The word “Florida” shall appear at the top of the plate, and the words “Protect Florida Whales” shall appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Harbor Branch Oceanographic Institution, Inc., to fund whale research, rehabilitation, and education programs. Up to 15 percent of the funds received by the institution may be used for administrative costs directly associated with the Harbor Branch Oceanographic Institution’s Marine Mammal Research and Conservation program and this specialty license plate funding. Up to 10 percent of the funds may be used for continuing promotion and marketing of the license plate. Ten percent of the funds shall be distributed to the Wyland Foundation, Inc., and used specifically to conduct educational programs in this state which promote conservation of Florida marine mammals. The remainder of the funds shall be used to collect, analyze, and archive scientific data regarding whale populations that inhabit, utilize, or migrate in state waters; provide care and assistance to stranded whales; construct and maintain a Harbor-Branch-based teaching marine mammal hospital; train veterinary students in the rescue, medical and rehabilitation treatment, and release and postrelease monitoring of stranded whales; distribute information for the purpose of protecting and preserving whales; identify whale populations; conduct scientific research through genetic, telemetry, bioacoustical, and photographic identification research programs; advance the research technology associated with tracking, monitoring, and categorizing whales; develop methods of monitoring whale movements; and provide for methods of early-warning detection systems and advance notification that will help prevent accidental boat strikes in state waters.

(35) FLORIDA GOLF LICENSE PLATES.—

(a) The Department of Highway Safety and Motor Vehicles shall develop a Florida Golf license plate as provided in this section. The word “Florida” must appear at the bottom of the plate. The Dade Amateur Golf Association, following consultation with the PGA TOUR, Enterprise Florida, Inc., the LPGA, and the PGA of America may submit a revised sample plate for consideration by the department.

(b) The department shall distribute the Florida Golf license plate annual use fee to the Dade Amateur Golf Association, a nonprofit organization under s. 501(c)(3) of the Internal Revenue Code. The license plate annual use fees are to be annually allocated as follows:

1. Up to 15 percent of the proceeds from the annual use fees may be used by the Dade Amateur Golf Association for the administration of the Florida Junior Golf Program.

2. The Dade Amateur Golf Association shall receive the first $80,000 in proceeds from the annual use fees for the operation of youth golf programs in Miami-Dade County. Thereafter, 15 percent of the proceeds from the annual use fees shall be provided to the Dade Amateur Golf Association for the operation of youth golf programs in Miami-Dade County.

3. The remaining proceeds from the annual use fees shall be available for grants to nonprofit organizations to operate youth golf programs and for marketing the Florida Golf license plates. All grant recipients shall be required to provide to the Dade Amateur Golf Association an annual program and financial report regarding the use of grant funds. Such reports shall be made available to the public.

(c) The Dade Amateur Golf Association shall establish a Florida Junior Golf Council. The Florida Junior Golf Council shall assist organizations for the benefit of youth, introduce young people to golf, instruct young people in golf, teach the values of golf, and stress life skills, fair play, courtesy, and self-discipline.

(d) The Dade Amateur Golf Association shall establish a seven-member Florida Junior Golf Council to offer advice regarding the distribution of the annual use fees for grants to nonprofit organizations. The council shall consist of one member from a group serving youth, one member from a group serving disabled youth, and five members at large.

(36) FLORIDA FIREFIGHTERS LICENSE PLATES.—

(a) Notwithstanding the provisions of s. 320.08053, the department shall develop a Florida Firefighters license plate as provided in this section. Florida Firefighters license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Salutes Firefighters” must appear at the bottom of the plate.

(b) The requirements of s. 320.08053 must be met prior to the issuance of the plate. Thereafter, the proceeds of the annual use fee shall be distributed to Florida Firefighters Charities, a s. 501(c)(3) nonprofit corporation. Florida Firefighters Charities shall distribute the moneys according to its articles of incorporation.

(37) POLICE BENEVOLENT ASSOCIATION LICENSE PLATES.—

(a) Notwithstanding the provisions of s. 320.08053, the department shall develop a Police Benevolent Association license plate as provided in this section. The word “Florida” must appear at the top of the plate, the words “Support Law Enforcement” must appear at the bottom of the plate, and a shield with the Police Benevolent Association logo must appear to the left of the numerals.

(b) The requirements of s. 320.08053 must be met prior to the issuance of the plate. Thereafter, the proceeds of the annual use fee shall be distributed to the Florida Police Benevolent Association Heart Fund, Incorporated, a s. 501(c)(3) nonprofit corporation. The Florida Police Benevolent Association Heart Fund, Incorporated, shall distribute moneys according to its articles of incorporation.

(38) MILITARY SERVICES LICENSE PLATES.—

(a) Notwithstanding the provisions of s. 320.08053, the department shall develop a series of military services license plates for the United States Army, Navy, Air Force, and Coast Guard as provided in this section. The word “Florida” must appear at the top of the plate, and the word “Army,” “Navy,” “Air Force,” or “Coast Guard” must appear at the bottom of the plate. The appropriate logo for the particular branch of the military must appear on the left side of the plate, approximately 3 inches in diameter.

(b) The department shall retain all revenues from the sale of such plates until all startup costs for developing and issuing the plates have been recovered. Thereafter, the annual use fee shall be deposited into the State Homes for Veterans Trust Fund and must be used solely to construct, operate, and maintain domiciliary and nursing homes for veterans, subject to the requirements of chapter 216.

(39) PROTECT OUR REEFS LICENSE PLATES.—

(a) The department shall develop a Protect Our Reefs license plate as provided in this section. Protect Our Reefs license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Protect Our Reefs” must appear at the bottom of the plate.

(b) The proceeds of the annual use fee shall be distributed to Mote Marine Laboratory, Inc., to fund Florida reef research, conservation, and education programs. Up to 15 percent of the funds received by Mote Marine Laboratory, Inc., may be expended for annual administrative costs directly associated with the administration of the Protect Our Reefs program. Up to 10 percent of the funds received by Mote Marine Laboratory, Inc., may be used by Mote Marine Laboratory, Inc., for the continuing promotion and marketing of the license plate. After reimbursement for documented costs expended in the establishment of the plate, Mote Marine Laboratory, Inc., shall use and distribute the remaining funds to eligible Florida-based scientific, conservation, and education organizations for the collection, analysis, and distribution of scientific, educational, and conservation information to the research community; federal, state, and local government agencies; educational institutions; and the public. Eligible organizations shall be based in Florida and engaged in reef research, conservation, or education.

(c) The state Auditor General may examine any records of Mote Marine Laboratory, Inc., and any other organization that receives funds from the sale of the Protect Our Reefs license plate, to determine compliance with law.

(40) “FISH FLORIDA” LICENSE PLATES.—

(a) The department shall develop a Fish Florida license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Fish Florida!” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Florida Foundation for Responsible Angling, Inc., to fund aquatic education, marine resource stewardship, and ethical angling practices in this state. A maximum of 15 percent of the funds received by the foundation may be used for administrative costs directly associated with the foundation’s grant distribution program and license plate funding. A maximum of 10 percent of the funds may be used for continuing promotion and marketing of the license plate. The foundation shall provide for a peer review grant solicitation and award process to distribute the remainder of the funds to benefit aquatic education, marine resource stewardship, and ethical angling practices in this state.

(41) CHILD ABUSE PREVENTION AND INTERVENTION LICENSE PLATES.—

(a) The department shall develop a Child Abuse Prevention and Intervention license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Stop Child Abuse” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Children’s Home Society of Florida and the Florida Network of Children’s Advocacy Centers as follows: The first $90,000 in annual use fees shall be equally divided between the two organizations, to be used to pay startup costs, including costs incurred in developing and issuing the plates. Thereafter, 50 percent of the proceeds shall be distributed to the Children’s Home Society of Florida, which must distribute the funds proportionately to each of its divisions, to be used for child abuse prevention programs. The other 50 percent of the proceeds shall be distributed to the board of directors of the Florida Network of Children’s Advocacy Centers, Inc., who shall develop funding criteria and an allocation methodology that ensures an equitable distribution of those funds among network participant centers that meet the standards set forth in s. 39.3035. The criteria and methodologies shall take into account factors that include, but need not be limited to, the center’s accreditation status with respect to the National Children’s Alliance, the number of clients served, and the population of the area being served by the children’s advocacy center.

(c) For the first 5 years in which the plate is issued, a maximum of 20 percent of the fees collected may be used for administrative costs directly associated with the operation of the marketing and promotion of the plate. Ten percent of the fees shall be allocated to the Children’s Home Society of Florida and 10 percent shall be allocated to the Florida Network of Children’s Advocacy Centers, Inc. Five years after the date the first license plate is issued, revenues from plate sales may not be used for marketing or promoting the license plate.

(42) HOSPICE LICENSE PLATES.—

(a) The department shall develop a Hospice license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Hospice: Every Day Is A Gift” must appear at the bottom of the plate. A figure of a butterfly in the colors of orange, light purple, and black shall appear on the left side of the plate and the background of the plate shall be in shades of orange and white.

(b) The annual use fees shall be distributed to Florida Hospices and Palliative Care, Inc., to be used as follows:

1. To fund projects relating to hospice care for special groups, such as children, veterans, and ethnic, religious, gender, or minority groups, or to provide disease-specific research or outreach.

2. To fund education and outreach for hospice volunteers, patients, families, and health care professionals.

3. To fund informational and educational media programs regarding the availability of hospice services.

4. To fund the expansion or enhancement of the Florida Hospices and Palliative Care, Inc., toll-free referral line operated to provide hospice information.

5. To fund the expansion or enhancement of the Florida Hospices and Palliative Care, Inc., Internet website.

(c) The sum of $90,000 in annual use fees shall be distributed to Florida Hospices and Palliative Care, Inc., to be used to recover all startup costs for developing and issuing the plates. Thereafter, the proceeds shall be distributed to Florida Hospices and Palliative Care, Inc., which shall distribute the fees through a standing committee that reviews funding solicitations and awards.

(43) STOP HEART DISEASE LICENSE PLATES.—

(a) The department shall develop a Stop Heart Disease license plate as provided in this section. Stop Heart Disease license plates must bear the colors and design approved by the department. The plate shall be designed to include a red, white, and blue background with a slanted heart shape in the middle of the plate. The word “Florida” shall appear at the top of the plate in yellow outlined in black, and the words “Stop Heart Disease” shall appear at the bottom of the plate in yellow.

(b) The department shall remit the proceeds of the annual use fee to the Florida Heart Research Foundation, Inc. The first $80,000 of the use fee given to the Florida Heart Research Foundation, Inc., shall be used to pay startup costs, including costs incurred developing and issuing the plates. Thereafter, the Florida Heart Research Foundation, Inc., shall provide for a peer review grant solicitation and award process to distribute fees for cardiovascular disease research, education, and prevention within the state and shall make the funds available for any one or more of the following:

1. Quality research to pursue top quality cardiovascular research that will further understanding of heart disease and its cause, treatment, cure, and prevention. Accepted projects must conform to the highest standards of scientific research, be efficiently organized, and report updates continually to ensure research credibility and excellence.

2. Heart disease prevention programs to provide cardiovascular screenings to state residents.

3. Educational programs to offer educational programs, literature, seminars, or speakers for both clinicians and lay people so that the latest risk factors, technologies, treatments, methodologies, protocols, and preventive measures are well known and used in the state.

(c) In the first year in which the plate is issued, no more than 25 percent of the fees collected may be used for administrative costs directly associated with the operation of the Florida Heart Research Foundation, Inc., and marketing and promotion of the Stop Heart Disease license plate. In the second and subsequent years in which the plate is sold, no more than 20 percent of the fees collected may be used for administrative costs directly associated with the operation of the Florida Heart Research Foundation, Inc., and marketing and promotion of the Stop Heart Disease license plate.

(44) SAVE OUR SEAS LICENSE PLATES.—

(a) The department shall develop a Save Our Seas license plate as provided in this section. Save Our Seas license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Save Our Seas” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Harbor Branch Oceanographic Institution, Inc. After reimbursement for documented costs expended for establishing the license plate, the Harbor Branch Oceanographic Institution, Inc., shall use the remaining funds for marine science research and education programs as follows:

1. Ten percent of the funds shall be distributed to the Guy Harvey Research Institute of the Nova Southeastern University Oceanographic Center to conduct fisheries and shark research in the state.

2. Up to 15 percent of the funds may be used for administrative costs directly associated with the Harbor Branch Oceanographic Institution’s marine science and marine education programs and administrative costs associated with the Save Our Seas license plate.

3. Up to 10 percent of the funds may be used for continuing promotion and marketing of the license plate.

4. The remaining funds shall be used to conduct scientific research and education on marine plants and animals and coastal oceanography in state marine waters; to collect and analyze long-term data sets on the state’s critical marine habitats; to determine changes in populations and communities of marine organisms and their impacts on the use of the state’s marine resources; to maintain reference collections of scientific specimens and photographic archives of the state’s marine plants and animals; and to conduct scientific conferences of relevance to the state’s marine resources and their management, utilization, and conservation.

(45) AQUACULTURE LICENSE PLATES.—

(a) The department shall develop an Aquaculture license plate as provided in this section. Aquaculture license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the word “Aquaculture” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Harbor Branch Oceanographic Institution, Inc. After reimbursement for documented costs expended for establishing the license plate, the Harbor Branch Oceanographic Institution, Inc., shall use the remaining funds for aquaculture research and education programs as follows:

1. Ten percent of the funds shall be distributed to the Guy Harvey Research Institute of the Nova Southeastern University Oceanographic Center to conduct outreach and education regarding aquaculture in the state.

2. Up to 15 percent of the funds may be used for administrative costs directly associated with the Harbor Branch Oceanographic Institution’s aquaculture programs and administrative costs associated with the Aquaculture license plate.

3. Up to 10 percent of the funds may be used for continuing promotion and marketing of the license plate.

4. The remaining funds shall be used to conduct scientific research on environmentally responsible and sustainable methods of farming freshwater and saltwater organisms such as fish, shellfish, and crustaceans for food; biomedical species for pharmaceutical and nutriceutical compounds; and marine ornamentals for the aquarium trade. These funds shall also be used to expand the institution’s educational programs that include secondary school field experiences, college degree programs, and intensive courses in order to further the objective of increasing aquaculture’s contribution to the state’s economy.

(46) FAMILY FIRST LICENSE PLATES.—

(a) The department shall develop a Family First license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Family First” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to Family First to fund programs, projects, seminars, events, and family resources that promote principles for building marriages, guiding parents, and raising children. Family First shall retain all revenues from the sale of the plate until its startup costs for developing and establishing the plate have been recovered. Up to 5 percent of the funds received by Family First may be expended for administrative costs directly associated with the operations of Family First. Up to 20 percent of the funds received by Family First may be expended for promoting and marketing the license plate. Family First may expend all remaining funds for programs.

(47) WILDLIFE FOUNDATION OF FLORIDA LICENSE PLATES.—

(a) The department shall develop a Wildlife Foundation of Florida license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Wildlife Foundation of Florida” must appear at the bottom of the plate.

(b) The annual revenues from the sales of the license plate shall be distributed to the Wildlife Foundation of Florida, Inc., a citizen support organization created pursuant to s. 379.223. Such annual revenues must be used in the following manner:

1. Seventy-five percent must be used to fund programs and projects within the state that preserve open space and wildlife habitat, promote conservation, improve wildlife habitat, and establish open space for the perpetual use of the public.

2. Twenty-five percent may be used for promotion, marketing, and administrative costs directly associated with operation of the foundation.

(c) When the provisions of subparagraph (b)1. are met, those annual revenues shall be used for the purposes of subparagraph (b)2.

(48) LIVE THE DREAM LICENSE PLATES.—

(a) The department shall develop a Live the Dream license plate as provided in this section. Live the Dream license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Live the Dream” must appear at the bottom of the plate.

(b) The proceeds of the annual use fee shall be distributed to the Dream Foundation, Inc. The Dream Foundation, Inc., shall retain the first $60,000 in proceeds from the annual use fees as reimbursement for administrative costs, startup costs, and costs incurred in the approval process. Thereafter, up to 25 percent shall be used for continuing promotion and marketing of the license plate and concept. The remaining funds shall be used in the following manner:

1. Twenty-five percent shall be distributed equally among the sickle cell organizations that are Florida members of the Sickle Cell Disease Association of America, Inc., for programs that provide research, care, and treatment for sickle cell disease.

2. Twenty-five percent shall be distributed to the Florida chapter of the March of Dimes for programs and services that improve the health of babies through the prevention of birth defects and infant mortality.

3. Ten percent shall be distributed to the Florida Association of Healthy Start Coalitions to decrease racial disparity in infant mortality and to increase healthy birth outcomes. Funding will be used by local Healthy Start Coalitions to provide services and increase screening rates for high-risk pregnant women, children under 4 years of age, and women of childbearing age.

4. Ten percent shall be distributed to the Community Partnership for Homeless, Inc., for programs that provide relief from poverty, hunger, and homelessness.

5. Five percent of the proceeds shall be used by the foundation for administrative costs directly associated with operations as they relate to the management and distribution of the proceeds.

(49) FLORIDA FOOD BANKS LICENSE PLATES.—

(a) The department shall develop a Florida Food Banks license plate as provided in this section. The word “Florida” must appear at the bottom of the plate, and the word “Imagine” must appear at the top of the plate.

(b) The annual use fees shall be distributed to the Florida Association of Food Banks, Inc., which may use up to 25 percent of the proceeds to market the association’s concept and the license plate. The balance of the proceeds shall be used by the association to fund programs to end hunger in this state.

(c) An advisory board, composed of a representative of each member food bank of the Florida Association of Food Banks, Inc., shall review the distribution of funds by the association.

(50) DISCOVER FLORIDA’S OCEANS LICENSE PLATES.—

(a) The department shall develop a Discover Florida’s Oceans license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Discover Florida’s Oceans” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Hubbs Florida Ocean Fund, Inc., which shall administer the fees as follows:

1. Twenty percent of the funds shall be distributed to the Wildlife Foundation of Florida, Inc., to be used for ocean, estuarine, or coastal scientific research, conservation, and education projects.

2. Up to 10 percent of the funds may be used for administrative costs directly associated with research, conservation, and education programs of the Hubbs-SeaWorld Research Institute and with the license plate.

3. Up to 15 percent of the funds may be used for continuing promotion and marketing of the license plate.

4. The remainder of the funds shall be used to collect, analyze, archive, and publish scientific data regarding the state’s ocean, estuary, and coastal habitats and the species that inhabit, use, or migrate in state waters or along the state’s coastal areas; to provide response, care, assistance, and research as part of the Hubbs-SeaWorld Research Institute’s role in responding to and archiving data on stranded marine species; to construct and maintain a marine and coastal research center in association with the Archie Carr National Wildlife Refuge on lands donated to the Hubbs-SeaWorld Research Institute by the Richard King Mellon Foundation; to train teachers and students to enhance scientific literacy, research competency, and technology development; to conduct ocean-space aquatic research and scientific research focused on ocean observations from space; to conduct research on economic benefits of the state’s ocean, estuary, and coastal resources and public use of those resources; to create research and education programs that contribute to the development of the state’s knowledge and diversify the economy; and to implement programs that seek objective, common-sense, scientific solutions to the complex marine and coastal ecological problems facing the state.

(51) FAMILY VALUES LICENSE PLATES.—

(a) The department shall develop a Family Values license plate as provided in this section. Family Values license plates must bear the colors and design approved by the department. The words “Family Values” must appear at the top of the plate, and the word “Florida” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to Sheridan House, Inc., to be used in the following manner:

1. Sheridan House, Inc., shall retain all revenues from the sale of Family Values license plates until all startup costs for developing and establishing the plates have been recovered.

2. Up to 5 percent of the funds received by Sheridan House, Inc., shall be expended for administrative costs directly associated with the operations of Sheridan House, Inc., and up to 20 percent of the funds received shall be expended for promotion and marketing of the license plate.

3. All remaining funds shall be expended by Sheridan House, Inc., to fund residential care programs, family counseling, social services for single parents and their children, resource materials, and facility construction.

(52) PARENTS MAKE A DIFFERENCE LICENSE PLATES.—

(a) The department shall develop a Parents Make A Difference license plate as provided in this section. The words “Parents Make A Difference” must appear at the top of the plate, and the word “Florida” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to The Gathering/USA, Inc., to fund personal counseling for parents, marriage seminars, Dads and Moms That Make A Difference seminars, father-and-son retreats, mother-and-daughter retreats, and personal parenting behavioral assessments. The Gathering/USA, Inc., shall distribute the Parents Make A Difference license plate annual use fees in the following manner:

1. The Gathering/USA, Inc., shall retain all revenues from the sale of such plates until all startup costs for developing and establishing the plate have been recovered.

2. Up to 5 percent of the funds received by The Gathering/USA, Inc., shall be expended for administrative costs directly associated with the operations of The Gathering/USA, Inc., and up to 20 percent of the funds received shall be expended for promotion and marketing of the license plate.

3. All remaining funds shall be expended by The Gathering/USA, Inc., for programs.

(53) SUPPORT SOCCER LICENSE PLATES.—

(a) The department shall develop a Support Soccer license plate as provided in this section. Support Soccer license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Support Soccer” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Lighthouse Soccer Foundation, Inc., which shall retain the initial revenues from the sale of such plates until all startup costs for developing and establishing the plate have been recovered, not to exceed $85,000. Thereafter, the proceeds of the annual use fee shall be used in the following manner:

1. Up to 25 percent of the proceeds may be used by the Lighthouse Soccer Foundation, Inc., for continuing promotion and marketing of the license plate and concept.

2. Twenty percent shall be distributed to the Florida Youth Soccer Association for programs and services that foster the physical, mental, and emotional growth and development of Florida’s youth through the sport of soccer at all levels of age and competition, including a portion to be determined by the Florida Youth Soccer Association for the TOPSoccer program to promote participation by the physically and mentally disadvantaged.

3. Twenty percent shall be distributed as grants for programs that promote participation by the economically disadvantaged and to support soccer programs where none previously existed.

4. Ten percent shall be distributed to the Florida State Soccer Association to promote the sport of soccer and the long-term development of the sport.

5. Ten percent shall be distributed as grants for programs that promote and support the construction of fields and soccer-specific infrastructure.

6. Ten percent shall be distributed as grants for programs that foster and promote health, physical fitness, and educational opportunities through soccer.

7. Five percent shall be expended by the Lighthouse Soccer Foundation, Inc., for administrative costs directly associated with the foundation’s operations as they relate to the management and distribution of the proceeds.

(54) KIDS DESERVE JUSTICE LICENSE PLATES.—

(a) The department shall develop a Kids Deserve Justice license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Kids Deserve Justice” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Florida Bar Foundation, Inc., which shall use the funds to operate a grant award process to fund legal services programs for children, including legal services programs, programs to obtain federal benefits for disabled children, programs to obtain testing and services required by law for learning-disabled children, and programs to obtain permanent placement for abused and neglected children. The foundation may retain all proceeds until all costs for developing the plate have been recovered.

(55) ANIMAL FRIEND LICENSE PLATES.—

(a) Notwithstanding the provisions of s. 320.08053, the department shall develop an Animal Friend license plate as provided in this section. Animal Friend license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Animal Friend” must appear at the bottom of the plate.

(b) The department shall retain all annual use fee revenues from the sale of such plates until all startup costs for developing and issuing the plates are recovered, not to exceed $60,000.

(c) After the department has recovered all startup costs for developing and issuing the plates, the annual use fees shall be distributed to the Florida Animal Friend, Inc., for spay and neuter programs in the state.

(d) No more than 10 percent of the fees collected may be used for administrative costs directly associated with marketing and promotion of the Animal Friend license plate and distribution of funds as described in paragraph (c).

(e) Funds received from the purchase of the Animal Friend license plate shall not be used for litigation.

(56) FUTURE FARMERS OF AMERICA LICENSE PLATES.—

(a) Notwithstanding the provisions of s. 320.08053, the department shall develop a Future Farmers of America license plate as provided in this section. Future Farmers of America license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Agricultural Education” must appear at the bottom of the plate.

(b) The license plate annual use fee shall be distributed quarterly to the Florida Future Farmers of America Foundation, Inc., to fund activities and services of the Future Farmers of America.

(c) The Florida Future Farmers of America Foundation, Inc., shall retain all revenue from the annual use fees until all startup costs for developing and establishing the plates have been recovered. Thereafter, up to 10 percent of the annual use fee revenue may be used for administrative, handling, and disbursement expenses and up to 5 percent may be used for advertising and marketing costs. All remaining annual use fee revenue shall be used by the Florida Future Farmers of America Foundation, Inc., to fund its activities, programs, and projects, including, but not limited to, student and teacher leadership programs, the Foundation for Leadership Training Center, teacher recruitment and retention, and other special projects.

(57) DONATE ORGANS-PASS IT ON LICENSE PLATES.—

(a) The department shall develop a Donate Organs-Pass It On license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Donate Organs-Pass It On” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to Transplant Foundation, Inc., and shall use up to 10 percent of the proceeds from the annual use fee for marketing and administrative costs that are directly associated with the management and distribution of the proceeds. The remaining proceeds shall be used to provide statewide grants for patient services, including preoperative, rehabilitative, and housing assistance; organ donor education and awareness programs; and statewide medical research.

(58) A STATE OF VISION LICENSE PLATES.—

(a) Notwithstanding the provisions of s. 320.08053, the department shall develop an A State of Vision license plate as provided in this section. A State of Vision license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “A State of Vision” must appear at the bottom of the plate.

(b) The license plate annual use fees shall be distributed quarterly to the Florida Association of Agencies Serving the Blind, Inc., to fund direct-support services to blind and visually impaired people.

(c) The Florida Association of Agencies Serving the Blind, Inc., shall retain all revenue from the annual use fees until all startup costs for developing and establishing the plates have been recovered. Thereafter, up to 5 percent of the annual use fee revenue shall be used for administrative costs and up to 20 percent shall be used for promotion and marketing of the specialty license plate. All remaining annual use fee revenue shall be used by the Florida Association of Agencies Serving the Blind, Inc., to fund its activities, programs, and projects within the state through its local nonprofit organizations’ direct-support services to blind and visually impaired people.

(59) HOMEOWNERSHIP FOR ALL LICENSE PLATES.—

(a) The department shall develop a Homeownership For All license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Support Homeownership For All” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to Homeownership For All, Inc., which may use a maximum of 10 percent of the proceeds to promote and market the plate. The remainder of the proceeds shall be used by Homeownership For All, Inc., to fund programs that provide, promote, or otherwise support affordable housing in this state.

(60) FLORIDA NASCAR LICENSE PLATES.—

(a) The department shall develop a Florida NASCAR license plate as provided in this section. Florida NASCAR license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the term “NASCAR” must appear at the bottom of the plate. The National Association for Stock Car Auto Racing, following consultation with Enterprise Florida, Inc., may submit a sample plate for consideration by the department.

(b) The license plate annual use fees shall be distributed to Enterprise Florida, Inc. The license plate annual use fees shall be annually allocated as follows:

1. Up to 5 percent of the proceeds from the annual use fees may be used by Enterprise Florida, Inc., for the administration of the NASCAR license plate program.

2. The National Association for Stock Car Auto Racing shall receive up to $60,000 in proceeds from the annual use fees to be used to pay startup costs, including costs incurred in developing and issuing the plates. Thereafter, 10 percent of the proceeds from the annual use fees shall be provided to the association for the royalty rights for the use of its marks.

3. The remaining proceeds from the annual use fees shall be distributed to Enterprise Florida, Inc. Enterprise Florida, Inc., will retain 15 percent to support its regional grant program, attracting sporting events to Florida; 20 percent to support the marketing of motorsports-related tourism in the state; and 50 percent to be paid to the NASCAR Foundation, a s. 501(c)(3) charitable organization, to support Florida-based charitable organizations.

(c) Enterprise Florida, Inc., shall provide an annual financial audit in accordance with s. 215.981 of its financial accounts and records by an independent certified public accountant pursuant to the contract established by the Department of Economic Opportunity. The auditor shall submit the audit report to the Department of Economic Opportunity for review and approval. If the audit report is approved, the Department of Economic Opportunity shall certify the audit report to the Auditor General for review.

(61) PROTECT FLORIDA SPRINGS LICENSE PLATES.—

(a) The department shall develop a Protect Florida Springs license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Protect Florida Springs” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Wildlife Foundation of Florida, Inc., a citizen support organization created pursuant to s. 379.223, which shall administer the fees as follows:

1. Wildlife Foundation of Florida, Inc., shall retain the first $60,000 of the annual use fees as direct reimbursement for administrative costs, startup costs, and costs incurred in the development and approval process.

2. Thereafter, a maximum of 10 percent of the fees may be used for administrative costs directly associated with education programs, conservation, springs research, and grant administration of the foundation. A maximum of 15 percent of the fees may be used for continuing promotion and marketing of the license plate.

3. At least 55 percent of the fees shall be available for competitive grants for targeted community-based springs research not currently available for state funding. The remaining 20 percent shall be directed toward community outreach programs aimed at implementing such research findings. The competitive grants shall be administered and approved by the board of directors of the Wildlife Foundation of Florida. The granting advisory committee shall be composed of nine members, including one representative from the Fish and Wildlife Conservation Commission, one representative from the Department of Environmental Protection, one representative from the Department of Health, one representative from the Department of Economic Opportunity, three citizen representatives, and two representatives from nonprofit stakeholder groups.

4. The remaining funds shall be distributed with the approval of and accountability to the board of directors of the Wildlife Foundation of Florida, and shall be used to support activities contributing to education, outreach, and springs conservation.

(62) TREES ARE COOL LICENSE PLATES.—

(a) The department shall develop a Trees Are Cool license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Trees Are Cool” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Florida Chapter of the International Society of Arboriculture, Inc., which shall retain the initial revenues from the sale of such plates until all startup costs for developing and establishing the plate have been recovered not to exceed $60,000. Thereafter, the proceeds of the annual use fee shall be used in the following manner:

1. Twenty percent of the funds may be used by the Florida Chapter of the International Society of Arboriculture, Inc., for continuing promotion and marketing of the license plate and concept. Five percent of the funds received by the Florida Society of Arboriculture, Inc., may be used for administrative costs directly associated with the operations of the Florida Chapter of the International Society of Arboriculture, Inc., with respect to the management of the Trees Are Cool license plate program.

2. Seventy-five percent of the funds must be used to fulfill the mission of the Florida Chapter of the International Society of Arboriculture, Inc., which is to provide education and training statewide with respect to tree care and tree safety.

(63) SUPPORT OUR TROOPS LICENSE PLATES.—

(a) The department shall develop a Support Our Troops license plate as provided in this section. The plate must bear the colors and design approved by the department and must contain the “Support Our Troops” mark of Support Our Troops, Inc. The word “Florida” must appear at the top of the plate and the words “Support Our Troops” must appear at the bottom of the plate. The field of the plate may be colored.

(b) The annual use fees from the plate shall be distributed to Support Our Troops, Inc., to be used for the benefit of Florida troops and their families in accordance with its articles of incorporation. Support Our Troops, Inc., shall receive the first $60,000 of the use fees to offset startup costs for developing and establishing the plate. Thereafter, the department shall distribute the annual use fees as follows:

1. Twenty-five percent shall be distributed to Support Our Troops, Inc., to offset marketing, administration, and promotion costs.

2. Of the remaining 75 percent, 65 percent shall be distributed to Support Our Troops, Inc., and 35 percent shall be distributed to the State Homes for Veterans Trust Fund within the Department of Veterans’ Affairs State Homes.

(64) FLORIDA TENNIS LICENSE PLATES.—

(a) The department shall develop a Florida Tennis license plate as provided in this section. The word “Florida” must appear at the top of the plate and the words “Play Tennis” must appear at the bottom of the plate. The United States Tennis Association Florida Section Foundation may submit a revised sample plate for consideration by the department.

(b) The department shall distribute the annual use fees to Enterprise Florida, Inc. The license plate annual use fees shall be annually allocated as follows:

1. Up to 5 percent of the proceeds from the annual use fees may be used by Enterprise Florida, Inc., to administer the license plate program.

2. The United States Tennis Association Florida Section Foundation shall receive the first $60,000 in proceeds from the annual use fees to reimburse it for startup costs, administrative costs, and other costs it incurs in the development and approval process.

3. Up to 5 percent of the proceeds from the annual use fees may be used for promoting and marketing the license plates. The remaining proceeds shall be available for grants by the United States Tennis Association Florida Section Foundation to nonprofit organizations to operate youth tennis programs and adaptive tennis programs for special populations of all ages, and for building, renovating, and maintaining public tennis courts.

(c) All grant recipients shall provide to the United States Tennis Association Florida Section Foundation an annual program and financial report regarding the use of grant funds. Such reports shall be made available to the public.

(65) LIGHTHOUSE ASSOCIATION LICENSE PLATES.—

(a) The department shall develop a Lighthouse Association license plate as provided in this section. The word “Florida” must appear at the top of the plate, and the words “Visit Our Lights” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Florida Lighthouse Association, Inc., which may use a maximum of 10 percent of the proceeds to promote and market the plates. The remaining proceeds shall be used by the association to fund the preservation, restoration, and protection of the 29 historic lighthouses remaining in the state.

(66) IN GOD WE TRUST LICENSE PLATES.—

(a) The department shall develop an In God We Trust license plate as provided in this section. However, the requirements of s. 320.08053 must be met before the plates are issued. In God We Trust license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “In God We Trust” must appear in the body of the plate.

(b) The license plate annual use fees shall be distributed to the In God We Trust Foundation, Inc., to fund educational scholarships for the children of Florida residents who are members of the United States Armed Forces, the National Guard, and the United States Armed Forces Reserve and for the children of public safety employees who have died in the line of duty who are not covered by existing state law. Funds shall also be distributed to other s. 501(c)(3) organizations that may apply for grants and scholarships and to provide educational grants to public and private schools to promote the historical and religious significance of American and Florida history. The In God We Trust Foundation, Inc., shall distribute the license plate annual use fees in the following manner:

1. The In God We Trust Foundation, Inc., shall retain all revenues from the sale of such plates until all startup costs for developing and establishing the plate have been recovered.

2. Ten percent of the funds received by the In God We Trust Foundation, Inc., shall be expended for administrative costs, promotion, and marketing of the license plate directly associated with the operations of the In God We Trust Foundation, Inc.

3. All remaining funds shall be expended by the In God We Trust Foundation, Inc., for programs.

(67) HORSE COUNTRY LICENSE PLATES.—

(a) Notwithstanding s. 320.08053, the department shall develop a Horse Country license plate as provided in this section. Horse Country license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Horse Country” must appear at the bottom of the plate.

(b) The requirements of s. 320.08053 must be met prior to the issuance of the plate. Thereafter, the license plate annual use fees shall be distributed to PCMI Properties, Inc., to fund programs involved in the rehabilitation of at-risk youth as directed by the Board of Trustees of PCMI Properties, Inc. Such funds may be used to provide educational materials, athletic equipment, transportation, food, medical services, counseling, scholarships, and other direct administrative and program expenses. The funds may also be used as grants for expansion of youth rehabilitation programs in the state. Special consideration shall be given to programs using horses and other livestock in the efforts to redirect at-risk youth. PCMI Properties, Inc., may retain all revenue from the annual use fees until all startup costs for developing and establishing the plate have been recovered. Thereafter, up to 10 percent of the annual use fee revenue may be used for promotion and marketing of the plate, and as necessary for annual audit or compliance affidavit costs.

(68) AUTISM LICENSE PLATES.—

(a) The department shall develop an Autism license plate as provided in this section. Autism license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Support Autism Programs” must appear at the bottom of the plate.

(b) The proceeds from the license plate annual use fee shall be distributed to Achievement and Rehabilitation Centers, Inc., to fund service programs for autism and related disabilities throughout the state and to operate and establish programs to support individuals with autism and related disabilities through direct services, evaluation, training, and awareness. Achievement and Rehabilitation Centers, Inc., shall establish an Autism Services Grant Council that shall provide grants from available Autism license plate proceeds to nonprofit organizations for direct services and programs for individuals with autism and related disabilities and their families. Consideration for participation in such services and programs shall be given to applicants who are children or adults with autism and related disabilities and their families and shall include those who are on the Agency for Persons with Disabilities waiting lists for services. Achievement and Rehabilitation Centers, Inc., shall also establish an Autism License Plate Fund. Moneys in the fund shall be used by the grant council as provided in this paragraph. All funds received under this subsection must be used in this state.

(c) Achievement and Rehabilitation Centers, Inc., may retain all proceeds from the annual use fee up to $85,000 until all documented startup costs for developing and establishing the plate have been recovered. Thereafter, the proceeds from the annual use fee shall be used as follows:

1. Up to 10 percent of the proceeds may be used for the cost of administration, marketing, and promotion of the Autism License Plate Fund, the Autism Services Grant Council, and related matters, including annual audit and compliance affidavit costs.

2. Funds may be used as necessary for annual audit or compliance affidavit costs.

3. Thirty-five percent of the proceeds shall be used to establish and operate programs to support individuals with autism and related disabilities and their families through direct services, evaluation, training, and awareness in the state.

4. The Center for Autism and Related Disabilities at the University of Miami shall receive 15 percent of the proceeds for distribution, as determined appropriate by the director of that center, to the seven regional autism centers created under s. 1004.55. The regional centers shall use the proceeds to support the services they provide.

5. The remaining proceeds shall be available to the Autism Services Grant Council for grants to nonprofit organizations to operate direct services programs for individuals with autism and related disabilities and their families. All grant recipients, including Achievement and Rehabilitation Centers, Inc., and the Center for Autism and Related Disabilities, must provide to the Autism Services Grant Council an annual program and financial report regarding the use of grant funds. Such reports must be available to the public.

(69) ST. JOHNS RIVER LICENSE PLATES.—

(a) The department shall develop a St. Johns River license plate as provided in this section. The St. Johns River license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “St. Johns River” must appear at the bottom of the plate.

(b) The requirements of s. 320.08053 must be met prior to the issuance of the plate. Thereafter, the license plate annual use fees shall be distributed to the St. Johns River Alliance, Inc., a s. 501(c)(3) nonprofit organization, which shall administer the fees as follows:

1. The St. Johns River Alliance, Inc., shall retain the first $60,000 of the annual use fees as direct reimbursement for administrative costs, startup costs, and costs incurred in the development and approval process. Thereafter, up to 10 percent of the annual use fee revenue may be used for administrative costs directly associated with education programs, conservation, research, and grant administration of the organization, and up to 10 percent may be used for promotion and marketing of the specialty license plate.

2. At least 30 percent of the fees shall be available for competitive grants for targeted community-based or county-based research or projects for which state funding is limited or not currently available. The remaining 50 percent shall be directed toward community outreach and access programs. The competitive grants shall be administered and approved by the board of directors of the St. Johns River Alliance, Inc. A grant advisory committee shall be composed of six members chosen by the St. Johns River Alliance board members.

3. Any remaining funds shall be distributed with the approval of and accountability to the board of directors of the St. Johns River Alliance, Inc., and shall be used to support activities contributing to education, outreach, and springs conservation.

4. Effective July 1, 2014, the St. Johns River license plate will shift into the presale voucher phase, as provided in s. 320.08053(2)(b). The St. Johns River Alliance, Inc., shall have 24 months to record a minimum of 1,000 sales of the license plates. Sales include existing active plates and vouchers sold subsequent to July 1, 2014. During the voucher period, new plates may not be issued, but existing plates may be renewed. If, at the conclusion of the 24-month presale period, the requirement of a minimum of 1,000 sales has been met, the department shall resume normal distribution of the St. Johns River specialty plate. If, after 24 months, the minimum of 1,000 sales has not been met, the department shall discontinue the development and issuance of the plate. This subparagraph is repealed June 30, 2016.

(70) HISPANIC ACHIEVERS LICENSE PLATES.—

(a) Notwithstanding the requirements of s. 320.08053, the department shall develop a Hispanic Achievers license plate as provided in this section. The plate must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Hispanic Achievers” must appear at the bottom of the plate.

(b) The proceeds from the license plate annual use fee shall be distributed to National Hispanic Corporate Achievers, Inc., a nonprofit corporation under s. 501(c)(3) of the Internal Revenue Code, to fund grants to nonprofit organizations to operate programs and provide scholarships and for marketing the Hispanic Achievers license plate. National Hispanic Corporate Achievers, Inc., shall establish a Hispanic Achievers Grant Council that shall provide recommendations for statewide grants from available Hispanic Achievers license plate proceeds to nonprofit organizations for programs and scholarships for Hispanic and minority Floridians. National Hispanic Corporate Achievers, Inc., shall also establish a Hispanic Achievers License Plate Fund. Moneys in the fund shall be used by the grant council as provided in this paragraph. All funds received under this subsection must be used in this state.

(c) National Hispanic Corporate Achievers, Inc., may retain all proceeds from the annual use fee until documented startup costs for developing and establishing the plate have been recovered. Thereafter, the proceeds from the annual use fee shall be used as follows:

1. Up to 5 percent of the proceeds may be used for the cost of administration of the Hispanic Achievers License Plate Fund, the Hispanic Achievers Grant Council, and related matters.

2. Funds may be used as necessary for annual audit or compliance affidavit costs.

3. Up to 20 percent of the proceeds may be used to market and promote the Hispanic Achievers license plate.

4. Twenty-five percent of the proceeds shall be used by the Hispanic Corporate Achievers, Inc., located in Seminole County, for grants.

5. The remaining proceeds shall be available to the Hispanic Achievers Grant Council to award grants for services, programs, or scholarships for Hispanic and minority individuals and organizations throughout Florida. All grant recipients must provide to the Hispanic Achievers Grant Council an annual program and financial report regarding the use of grant funds. Such reports must be available to the public.

(d) Effective July 1, 2014, the Hispanic Achievers license plate will shift into the presale voucher phase, as provided in s. 320.08053(2)(b). National Hispanic Corporate Achievers, Inc., shall have 24 months to record a minimum of 1,000 sales. Sales include existing active plates and vouchers sold subsequent to July 1, 2014. During the voucher period, new plates may not be issued, but existing plates may be renewed. If, at the conclusion of the 24-month presale period, the requirement of a minimum of 1,000 sales has been met, the department shall resume normal distribution of the Hispanic Achievers license plate. If, after 24 months, the minimum of 1,000 sales has not been met, the department shall discontinue the Hispanic Achievers license plate. This subsection is repealed June 30, 2016.

(71) ENDLESS SUMMER LICENSE PLATES.—

(a) The department shall develop an Endless Summer license plate as provided in this section. Endless Summer license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Endless Summer” must appear at the bottom of the plate.

(b) The license plate annual use fees shall be distributed to Surfing’s Evolution & Preservation Corporation to fund its activities, programs, and projects aimed at preserving the sport of surfing. Surfing’s Evolution & Preservation Corporation may retain all revenue from the annual use fees until all startup costs for developing and establishing the plate have been recovered. Thereafter, up to 10 percent of the annual use fee revenue may be used for promotion and marketing of the specialty license plate and administrative costs directly associated with the corporation’s programs and the specialty license plate. Surfing’s Evolution & Preservation Corporation shall use the remaining funds as follows:

1. To fund the proposed Surfing’s Evolution & Preservation Experience project.

2. To provide funds for the provision of lifeguards or the building of artificial reefs.

3. To provide funds to organizations that house the history and artifacts of surfing or promote the sport through exhibits, lectures, and events.

4. To support programs and events of other organizations that support beaches and oceans and promote education on beach safety, coastal pollution, and beach ecology.

(72) FRATERNAL ORDER OF POLICE LICENSE PLATES.—

(a)1. The department shall develop a Fraternal Order of Police license plate as provided in this section. The plate must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Fraternal Order of Police” must appear at the bottom of the plate.

2. The department may issue the plate only to an applicant who submits a notarized letter from the Florida State Lodge of the Fraternal Order of Police stating that the applicant is a member of the lodge in good standing or a member of a lodge member’s family, together with other fees and documents required for a specialty plate.

(b) The annual use fees shall be distributed to the Florida State Lodge of the Fraternal Order of Police, which shall retain all proceeds until the startup costs to develop and establish the plate have been recovered. Thereafter, the proceeds shall be distributed to the Florida State Lodge Memorial Foundation of the Fraternal Order of Police and used as follows:

1. A maximum of 10 percent of the proceeds may be used to promote and market the plate, to administer the license plate program, and to pay administrative costs directly associated with the state Fraternal Order of Police Law Enforcement Memorial.

2. The remaining proceeds shall be used by the foundation to fund projects, programs, or events related to the memorial or to fund improvements, maintenance, or other support for the memorial.

(73) PROTECT OUR OCEANS LICENSE PLATES.—

(a) The department shall develop a Protect Our Oceans license plate as provided in this section. Protect Our Oceans license plates must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Protect Our Oceans” must appear at the bottom of the plate.

(b) The license plate annual use fees shall be distributed to the Guy Harvey Ocean Foundation, Inc., to fund marine-related scientific research, including research of free-ranging pelagic marine species that inhabit, use, or migrate through Florida waters; conservation initiatives; and education and public outreach programs targeting school-aged children in the state. The Guy Harvey Ocean Foundation, Inc., may retain all revenue up to $60,000 from the annual use fees until all startup costs for developing and establishing the plate have been recovered. Thereafter, up to 10 percent of the annual use fee revenue may be used for administrative costs directly associated with the operations of the Guy Harvey Ocean Foundation, Inc., and promotion and marketing of the specialty license plate.

(74) FLORIDA HORSE PARK LICENSE PLATES.—

(a) The department shall develop a Florida Horse Park license plate as provided in this section. The plate must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Discover Florida’s Horses” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Florida Agriculture Center and Horse Park Authority created by s. 570.685, which shall retain all proceeds until all startup costs for developing and establishing the plate have been recovered. Thereafter, the proceeds shall be used as follows:

1. A maximum of 5 percent of the proceeds from the annual use fees may be used for the administration of the Florida Horse Park license plate program.

2. A maximum of 5 percent of the proceeds may be used to promote and market the license plate.

3. The remaining proceeds shall be used by the authority to promote the Florida Agriculture Center and Horse Park located in Marion County; to support continued development of the park, including the construction of additional educational facilities, barns, and other structures; to provide improvements to the existing infrastructure at the park; and to provide for operational expenses of the Florida Agriculture Center and Horse Park.

(75) FLORIDA BIODIVERSITY FOUNDATION LICENSE PLATES.—

(a) The department shall develop a Florida Biodiversity Foundation license plate as provided in this section. The plate must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Save Wild Florida” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Florida Biodiversity Foundation, Inc., which shall retain 50 percent of the proceeds until the startup costs to develop and establish the plates have been recovered. Thereafter, the proceeds shall be used as follows:

1. A maximum of 10 percent of the proceeds may be used to fund the administrative, promotion, and marketing costs of the license plate program and the foundation.

2. The remaining fees shall be used by the foundation to fund research, education, and scientific study of the diversity of animals and plants and to aid in the preservation, study, conservation, and recovery of imperiled organisms.

(76) FREEMASONRY LICENSE PLATES.—

(a) Notwithstanding s. 45, chapter 2008-176, Laws of Florida, as amended by s. 21, chapter 2010-223, Laws of Florida, the department shall develop a Freemasonry license plate as provided in this section and s. 320.08053(1) and (2). The word “Florida” must appear at the top of the plate, and the words “In God We Trust” must appear at the bottom of the plate.

(b) The license plate annual use fees shall be distributed to the Masonic Home Endowment Fund, Inc., which may use a maximum of 10 percent of the proceeds to promote and market the plate. The remainder of the proceeds shall be used by the Masonic Home Endowment Fund, Inc., to invest and reinvest and use the interest for the operation of the Masonic Home of Florida, a five-star facility dedicated to the care of Masons and their families.

(77) AMERICAN LEGION LICENSE PLATES.—

(a) Notwithstanding s. 45, chapter 2008-176, Laws of Florida, as amended by s. 21, chapter 2010-223, Laws of Florida, the department shall develop an American Legion license plate as provided in s. 320.08053(1) and (2) and this section. The plate must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “American Legion” must appear at the bottom of the plate.

(b) The department shall retain all annual use fees from the sale of such plates until all startup costs for developing and issuing the plates have been recovered. Thereafter, the annual use fees from the sale of the plate shall be distributed to the American Legion Department of Florida, which may use up to 10 percent of such fees for administrative costs and marketing of the plate. The balance of the fees shall be used by the American Legion Department of Florida to support Florida American Legion Boys State, the American Legion Auxiliary Girls State, the American Legion Department of Florida Veteran Affairs and Rehabilitation program, the Gilchrist Endowment Fund, and other appropriate activities.

(78) LAUREN’S KIDS LICENSE PLATES.—

(a) Notwithstanding s. 45, chapter 2008-176, Laws of Florida, as amended by s. 21, chapter 2010-223, Laws of Florida, the department shall develop a Lauren’s Kids, Prevent Child Sexual Abuse license plate as provided in s. 320.08053(1) and (2) and this section. The plate must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Lauren’s Kids” must appear at the bottom of the plate.

(b) The department shall retain all annual use fees from the sale of the plate until all startup costs for developing and issuing the plate have been recovered. Thereafter, the annual use fees from the sale of the plate shall be distributed to Lauren’s Kids, Inc., a Florida nonprofit corporation, which may use up to 10 percent of such fees for administrative costs and marketing of the plate. The balance of the fees shall be used by Lauren’s Kids, Inc., to prevent sexual abuse through awareness and education and to help survivors heal with guidance and support.

(79) BIG BROTHERS BIG SISTERS LICENSE PLATES.—

(a) Notwithstanding s. 45, chapter 2008-176, Laws of Florida, as amended by s. 21, chapter 2010-223, Laws of Florida, the department shall develop a Big Brothers Big Sisters license plate as provided in s. 320.08053(1) and (2) and this section. The plate must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Big Brothers Big Sisters” must appear at the bottom of the plate.

(b) The department shall retain all annual use fees from the sale of the plate until all startup costs for developing and issuing the plate have been recovered. Thereafter, the annual use fees from the sale of the plate shall be distributed to Big Brothers Big Sisters Association of Florida, Inc., which may use up to 10 percent of such fees for administrative costs and marketing of the plate. The balance of the fees shall be used by Big Brothers Big Sisters Association of Florida, Inc., to promote mentoring.

(80) FALLEN LAW ENFORCEMENT OFFICERS LICENSE PLATES.—

(a) Notwithstanding s. 45, chapter 2008-176, Laws of Florida, as amended by s. 21, chapter 2010-223, Laws of Florida, the department shall develop a Fallen Law Enforcement Officers license plate as provided in s. 320.08053(1) and (2) and this section. The plate must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “A Hero Remembered Never Dies” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Police and Kids Foundation, Inc., which may use a maximum of 10 percent of the proceeds to promote and market the plate. The remainder of the proceeds shall be used by the Police and Kids Foundation, Inc., to invest and reinvest, and the interest earnings shall be used for the operation of the Police and Kids Foundation, Inc.

(81) FLORIDA SHERIFFS ASSOCIATION LICENSE PLATES.—

(a) Notwithstanding s. 45, chapter 2008-176, Laws of Florida, as amended by s. 21, chapter 2010-223, Laws of Florida, the department shall develop a Florida Sheriffs Association license plate as provided in s. 320.08053(1) and (2) and this section. The plate must bear the colors and design approved by the department. A sheriff’s star must appear on the left side of the plate, the word “Florida” must appear at the top of the plate, and the words “Florida Sheriffs Association” must appear at the bottom of the plate.

(b) The annual use fees shall be distributed to the Florida Sheriffs Association, a s. 501(c)(3) nonprofit organization, which shall administer the fees as follows:

1. The Florida Sheriffs Association shall retain the first $60,000 of the annual use fees as direct reimbursement for administrative costs, startup costs, and cost incurred in the development and approval process. Thereafter, up to 10 percent of the annual use fee revenue may be used for administrative and marketing costs.

2. All remaining collected revenue must be used for continuing education for sheriff’s office members.

(82) KEISER UNIVERSITY LICENSE PLATES.—

(a) Notwithstanding s. 45, chapter 2008-176, Laws of Florida, as amended by s. 21, chapter 2010-223, Laws of Florida, the department shall develop a Keiser University license plate as provided in s. 320.08053(1) and (2) and this section. The plate must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “Keiser University” must appear at the bottom of the plate.

(b) The department shall retain all annual use fees from the sale of the plate until all startup costs for developing and issuing the plate have been recovered. Thereafter, the annual use fees from the sale of the plate shall be distributed to the Keiser Mills Foundation, which may use up to 10 percent of such fees for administrative costs and marketing of the plate. The balance of the fees shall be used by the Keiser Mills Foundation to provide annual college scholarships for students attending Keiser University.

(83) MOFFITT CANCER CENTER LICENSE PLATES.—

(a) Notwithstanding s. 45, chapter 2008-176, Laws of Florida, as amended by s. 21, chapter 2010-223, Laws of Florida, the department shall develop a Moffitt Cancer Center license plate as provided in s. 320.08053(1) and (2) and this section. The word “Florida” must appear at the top of the plate, and the words “Moffitt Cancer Center” must appear at the bottom of the plate.

(b) The department shall retain all annual use fees from the sale of such plates until the startup costs for developing and issuing the plates have been recovered. Thereafter, the annual use fees shall be distributed to H. Lee Moffitt Cancer Center and Research Institute, which may use up to 10 percent of the proceeds for administrative costs and for the marketing of the plate. The balance of the fees shall be used by the institute to support its research, education, treatment, prevention and detection, teaching, and research activities.

History.—s. 3, ch. 95-282; s. 2, ch. 96-160; s. 2, ch. 96-161; s. 2, ch. 96-162; s. 2, ch. 96-163; s. 2, ch. 96-164; s. 2, ch. 96-165; s. 135, ch. 96-320; s. 15, ch. 96-321; s. 50, ch. 97-100; s. 1, ch. 97-252; s. 2, ch. 97-272; s. 28, ch. 97-300; s. 2, ch. 98-67; s. 2, ch. 98-72; s. 2, ch. 98-74; s. 2, ch. 98-76; s. 2, ch. 98-77; s. 2, ch. 98-181; s. 7, ch. 98-414; ss. 100, 101, ch. 99-13; s. 2, ch. 99-191; ss. 16, 17, 88, ch. 99-245; ss. 26, 27, 269, ch. 99-248; s. 8, ch. 99-251; s. 2, ch. 99-268; s. 2, ch. 99-294; s. 2, ch. 99-295; s. 2, ch. 99-301; s. 2, ch. 99-302; s. 29, ch. 2000-313; s. 2, ch. 2000-358; s. 1, ch. 2000-362; s. 101, ch. 2001-266; s. 2, ch. 2001-355; s. 43, ch. 2002-1; s. 73, ch. 2002-20; s. 2, ch. 2002-181; s. 2, ch. 2002-203; s. 2, ch. 2002-237; s. 2, ch. 2002-249; s. 964, ch. 2002-387; s. 2, ch. 2003-26; s. 2, ch. 2003-66; ss. 3, 5, ch. 2003-73; s. 1, ch. 2003-111; s. 2, ch. 2003-121; s. 2, ch. 2003-183; s. 2, ch. 2003-256; s. 76, ch. 2003-399; s. 10, ch. 2003-401; s. 50, ch. 2004-269; s. 2, ch. 2004-337; s. 2, ch. 2004-338; s. 36, ch. 2005-71; s. 16, ch. 2005-164; s. 35, ch. 2006-26; s. 1, ch. 2006-169; s. 2, ch. 2006-240; s. 33, ch. 2006-290; s. 2, ch. 2006-293; ss. 2, 5, ch. 2006-297; s. 1, ch. 2007-38; ss. 22, 23, 28, ch. 2007-73; s. 1, ch. 2007-91; s. 2, ch. 2007-103; s. 1, ch. 2007-184; s. 43, ch. 2007-217; s. 3, ch. 2007-223; s. 2, ch. 2008-37; s. 2, ch. 2008-38; s. 3, ch. 2008-84; s. 1, ch. 2008-140; s. 193, ch. 2008-247; s. 8, ch. 2009-20; s. 30, ch. 2009-21; s. 23, ch. 2009-71; s. 2, ch. 2010-81; s. 2, ch. 2010-168; s. 2, ch. 2010-215; s. 2, ch. 2010-216; s. 25, ch. 2010-223; s. 17, ch. 2010-225; s. 233, ch. 2011-142; s. 1, ch. 2011-186; s. 1, ch. 2012-95; s. 54, ch. 2012-96; s. 35, ch. 2012-181; s. 2, ch. 2013-85; ss. 33, 35, 37, 40, ch. 2013-160; s. 1, ch. 2013-235; s. 6, ch. 2014-150; s. 2, ch. 2014-168; s. 21, ch. 2014-216; s. 12, ch. 2015-163.

1Note.—As amended by s. 1, ch. 2007-184, and redesignated as paragraph (27)(b) to conform to the deletion of former subsection (15) by s. 2, ch. 2007-103. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Paragraph (27)(b) was also amended by s. 2, ch. 2007-103, and that version reads:

(b) The annual use fees shall be distributed to the Florida Wildflower Foundation, Inc., a nonprofit corporation under s. 501(c)(3) of the Internal Revenue Code. The proceeds must be used to establish native Florida wildflower research programs, wildflower educational programs, and wildflower grant programs to municipal, county, and community-based groups in this state:

1. The foundation shall develop operation procedures, research contracts, education and marketing programs, and wildflower planting grants for Florida native wildflowers, plants, and grasses.

2. A maximum of 15 percent of the proceeds from the sale of such plates may be used by the foundation for administrative costs and marketing costs.

3. If the foundation ceases to be an active nonprofit corporation under s. 501(c)(3) of the Internal Revenue Code, any unexpended use fees held by the foundation must be promptly transferred to the General Inspection Trust Fund within the Department of Agriculture and Consumer Services and all future fees collected shall be deposited to the same trust fund in the department. The department shall use and administer the proceeds from the annual use fee in the manner specified in this paragraph.



320.08062 - Audits and attestations required; annual use fees of specialty license plates.

320.08062 Audits and attestations required; annual use fees of specialty license plates.—

(1)(a) All organizations that receive annual use fee proceeds from the department are responsible for ensuring that proceeds are used in accordance with ss. 320.08056 and 320.08058.

(b) Any organization not subject to audit pursuant to s. 215.97 shall annually attest, under penalties of perjury, that such proceeds were used in compliance with ss. 320.08056 and 320.08058. The attestation shall be made annually in a form and format determined by the department.

(c) Any organization subject to audit pursuant to s. 215.97 shall submit an audit report in accordance with rules promulgated by the Auditor General. The annual attestation shall be submitted to the department for review within 9 months after the end of the organization’s fiscal year.

(2)(a) Within 120 days after receiving an organization’s audit or attestation, the department shall determine which recipients of revenues from specialty license plate annual use fees have not complied with subsection (1). In determining compliance, the department may commission an independent actuarial consultant, or an independent certified public accountant, who has expertise in nonprofit and charitable organizations.

(b) The department must discontinue the distribution of revenues to any organization failing to submit the required documentation as required in subsection (1), but may resume distribution of the revenues upon receipt of the required information.

(c) If the department or its designee determines that an organization has not complied or has failed to use the revenues in accordance with ss. 320.08056 and 320.08058, the department must discontinue the distribution of the revenues to the organization. The department shall notify the organization of its findings and direct the organization to make the changes necessary in order to comply with this chapter. If the officers of the organization sign an affidavit under penalties of perjury stating that they acknowledge the findings of the department and attest that they have taken corrective action and that the organization will submit to a followup review by the department, the department may resume the distribution of revenues.

(d) If an organization fails to comply with the department’s recommendations and corrective actions as outlined in paragraph (c), the revenue distributions shall be discontinued until completion of the next regular session of the Legislature. The department shall notify the President of the Senate and the Speaker of the House of Representatives by the first day of the next regular session of any organization whose revenues have been withheld as a result of this paragraph. If the Legislature does not provide direction to the organization and the department regarding the status of the undistributed revenues, the department shall deauthorize the plate and the undistributed revenues shall be immediately deposited into the Highway Safety Operating Trust Fund.

(3) The department or its designee has the authority to examine all records pertaining to the use of funds from the sale of specialty license plates.

History.—s. 5, ch. 90-194; s. 7, ch. 95-282; s. 3, ch. 98-414; s. 270, ch. 99-248; s. 8, ch. 2001-196; s. 102, ch. 2001-266; s. 38, ch. 2013-160; s. 22, ch. 2014-216.



320.08068 - Motorcycle specialty license plates.

320.08068 Motorcycle specialty license plates.—

(1) Notwithstanding the provisions of s. 320.08053, the department shall develop a reduced dimensions specialty license plate for display on motorcycles.

(2) The department shall issue a specialty license plate to the owner or lessee of any motorcycle upon request and payment of the appropriate license taxes and fees.

(3) Each request must be made annually to the department, accompanied by the following taxes and fees:

(a) The license tax required under s. 320.08.

(b) A license plate fee as required by s. 320.06(1)(b).

(c) A processing fee of $2.

(d) A license plate annual use fee as required in subsection (4).

(4) A license plate annual use fee of $20 shall be collected for each motorcycle specialty license plate. Annual use fees shall be distributed to The Able Trust as custodial agent. The Able Trust may retain a maximum of 10 percent of the proceeds from the sale of the license plate for administrative costs. The Able Trust shall distribute the remaining funds as follows:

(a) Twenty percent to the Brain and Spinal Cord Injury Program Trust Fund.

(b) Twenty percent to Prevent Blindness Florida.

(c) Twenty percent to the Blind Services Foundation of Florida.

(d) Twenty percent to the Florida Endowment Foundation for Vocational Rehabilitation to support the James Patrick Memorial Work Incentive Personal Attendant Services and Employment Assistance Program pursuant to s. 413.402.

(e) Twenty percent to the Florida Association of Centers for Independent Living.

(5) If an owner or lessee to whom the department has issued a motorcycle specialty license plate acquires a replacement vehicle within the owner’s registration period, the department must authorize a transfer of the specialty license plate to the replacement vehicle in accordance with s. 320.0609. The annual use fee or processing fee may not be refunded.

(6) The license plate shall be 4 inches wide by 7 inches long and incorporate a red, white, and blue color scheme approved by the department and may bear the imprint of numerals from 1 to 999, inclusive, capital letters “A” through “Z,” or a combination thereof. The department shall determine the maximum number of characters, including numerals and letters. Motorcycle specialty license plates must be otherwise of the same material as standard license plates issued for any registration period. In small letters, the word “Florida” must appear at the top of the plate.

(7) The department may issue personalized prestige plates for license plates authorized in this section. Such plates shall be issued in accordance with applicable provisions contained in s. 320.0805.

History.—s. 1, ch. 2003-280; s. 2, ch. 2006-169; s. 36, ch. 2012-181; s. 3, ch. 2016-30.



320.0807 - Special license plates for Governor and federal and state legislators.

320.0807 Special license plates for Governor and federal and state legislators.—

(1) Upon application by any member of the House of Representatives of Congress and payment of the fees prescribed by s. 320.0805, the department may issue to such member of Congress a license plate stamped “Official Congress” followed by the number of the appropriate congressional district and the letters “MC,” or any other configuration chosen by the member which is not already in use. Upon application by a United States Senator and payment of the fees prescribed by s. 320.0805, the department may issue a license plate stamped “USS,” followed by the numeral II in the case of the junior senator.

(2) Upon application by any member of the state House of Representatives and payment of the fees prescribed by s. 320.0805, the department may issue the state representative license plates stamped “Official House,” followed by the number of the appropriate House of Representatives district and the letters “HR,” or any other configuration chosen by the member which is not already in use. Upon application by a state senator and payment of the fees prescribed by s. 320.0805, the department may issue license plates stamped “Official Senate,” followed by the number of the appropriate Senate district and the letters “SN,” or any other configuration chosen by the member which is not already in use.

(3) Upon application by the Governor and payment of the appropriate fees, the department may issue to the Governor two license plates stamped “Florida 1” and “Florida 2.”

(4) License plates purchased under subsection (1), subsection (2), or subsection (3) shall be replaced by the department at no cost, other than the fees required under ss. 320.04 and 320.06(3)(b), when the person to whom the plates have been issued leaves the elective office with respect to which the license plates were issued. Within 30 days after leaving office, the person to whom the license plates have been issued must apply to the department for a replacement license plate. The person may return the prestige license plates to the department or retain the plates as souvenirs. Upon receipt of the replacement license plate, the person may not display on any vehicle the prestige license plate or plates issued with respect to his or her former office.

(5) Upon application by any current or former President of the Senate and payment of the fees prescribed by s. 320.0805, the department may issue a license plate stamped “Senate President” followed by the number assigned by the department or chosen by the applicant if it is not already in use. Upon application by any current or former Speaker of the House of Representatives and payment of the fees prescribed by s. 320.0805, the department may issue a license plate stamped “House Speaker” followed by the number assigned by the department or chosen by the applicant if it is not already in use.

(6)(a) Upon application by any former member of Congress or former member of the state Legislature, payment of the fees prescribed by s. 320.0805, and payment of a one-time fee of $500, the department may issue a former member of Congress, state senator, or state representative a license plate stamped “Retired Congress,” “Retired Senate,” or “Retired House,” as appropriate, for a vehicle owned by the former member.

(b) To qualify for a Retired Congress, Retired Senate, or Retired House prestige license plate, a former member must have served at least 4 years as a member of Congress, state senator, or state representative, respectively.

(c) Four hundred fifty dollars of the one-time fee collected under paragraph (a) shall be distributed to the account of the direct-support organization established pursuant to s. 272.136 and used for the benefit of the Florida Historic Capitol Museum, and the remaining $50 shall be deposited into the Highway Safety Operating Trust Fund.

(7) The department may create a unique plate design for plates to be used by members or former members of the Legislature or Congress as provided in subsections (2), (5), and (6).

(8) Any person who does not make application for a replacement license plate as required by subsection (4), or who, after receipt of the replacement license plate, continues to display on any vehicle the prestige license plate or plates issued with respect to his or her former office, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 24, ch. 83-318; s. 1, ch. 84-108; s. 7, ch. 87-225; s. 353, ch. 95-148; s. 12, ch. 97-96; s. 3, ch. 2006-297; s. 27, ch. 2010-223; s. 37, ch. 2012-181; s. 8, ch. 2014-6; s. 5, ch. 2015-47.



320.081 - Collection and distribution of annual license tax imposed on the following type units.

320.081 Collection and distribution of annual license tax imposed on the following type units.—

(1) The provisions of this section shall apply to all mobile homes and park trailers, and to all travel trailers and fifth-wheel trailers exceeding 35 feet in body length.

(2) The annual license tax prescribed in s. 320.08(10) and (11) is in lieu of ad valorem taxes, and a sticker, as appropriate, shall be issued to evidence payment thereof. It is permissible in this state to transport units governed by this section, registered hereunder, without a corresponding state license plate on the towing vehicle.

(3) The owner shall make application for such sticker in the manner provided in s. 320.02, and the tax collectors in the several counties of the state shall collect the license taxes imposed by s. 320.08(10) and (11) and the license tax surcharge imposed by s. 320.08015 in the same manner and under the same conditions and requirements as provided in s. 320.03.

(4) Each tax collector shall make prompt remittance of all moneys collected by him or her to the department at such times and in such manner as provided by law. Upon receipt of the license taxes collected from the tax collectors of the several counties, the department shall pay into the State Treasury for deposit in the General Revenue Fund the sum of $1.50 on each such sticker issued, and shall pay into the State Treasury for deposit in the Florida Mobile Home Relocation Trust Fund $1 on each sticker issued as provided in s. 320.08015. The balance remaining shall be paid into a trust fund in the State Treasury designated “License Tax Collection Trust Fund,” and the moneys so deposited shall be paid to the respective counties and cities wherein such units governed by the provisions of this section are located, regardless of where the license taxes are collected, in the manner hereinafter provided.

(5) The department shall keep records showing the total number of stickers issued to each type unit governed by this section, the total amount of license taxes collected, and the county or municipality where each such unit is located and shall from month to month certify to the Chief Financial Officer the amount derived from license taxes in each county and each municipality within the county. Such amount, less the amount of $1.50 collected on each license and the $1 license tax surcharge imposed by s. 320.08015, shall be paid to the counties and municipalities within the counties where the unit or units are located as follows: one-half to the district school board and the remainder to the board of county commissioners, for units that are located within the unincorporated areas of the county, or to any municipality within such county, for units that are located within its corporate limits. Payment shall be by warrant drawn monthly by the Chief Financial Officer upon the treasury out of the License Tax Collection Trust Fund.

History.—ss. 1-3, ch. 23969, 1947; s. 2, ch. 63-528; s. 6, ch. 65-190; s. 2, ch. 65-446; ss. 24, 35, ch. 69-106; s. 1, ch. 69-300; s. 4, ch. 72-339; s. 17, ch. 72-360; ss. 1, 2, ch. 73-342; s. 93, ch. 77-104; s. 12, ch. 77-357; s. 5, ch. 78-207; s. 25, ch. 83-318; s. 6, ch. 85-343; s. 41, ch. 94-306; s. 914, ch. 95-148; s. 359, ch. 2003-261; s. 3, ch. 2003-263; s. 24, ch. 2009-71.



320.0815 - Mobile homes and recreational vehicle-type units required to have appropriate license plates or stickers.

320.0815 Mobile homes and recreational vehicle-type units required to have appropriate license plates or stickers.—

(1) Recreational vehicle-type units taxed under s. 320.08(9) and (10) shall be issued appropriate license plates, except as provided in subsection (2).

(2) A mobile home or recreational vehicle-type unit which is permanently affixed to the land shall be issued a mobile home sticker at the fee prescribed in s. 320.08(11) unless the mobile home or recreational vehicle-type unit is qualified and taxed as real property, in which case the mobile home or recreational vehicle-type unit shall be issued an “RP” series sticker. Series “RP” stickers shall be provided by the department to the tax collectors, and such a sticker will be issued by the tax collector to the registered owner of such a mobile home or recreational vehicle-type unit upon the production of a certificate of the respective property appraiser that such mobile home or recreational vehicle-type unit is included in an assessment of the property of such registered owner for ad valorem taxation. An “RP” series sticker shall be issued by the tax collector for an aggregate fee of $3 each, to be distributed as follows: $2.50 shall be retained by the tax collector as a service charge; 25 cents shall be remitted to the property appraiser; and 25 cents shall be remitted to the department to defray the cost of manufacture and handling. Mobile home stickers and “RP” series stickers shall be of a size to be determined by the department. A mobile home sticker or “RP” series sticker shall be affixed to the lower left corner of the window closest to the street or road providing access to such residence.

History.—s. 3, ch. 70-391; s. 5, ch. 72-339; s. 1, ch. 77-102; s. 94, ch. 77-104; s. 13, ch. 77-357; s. 6, ch. 78-207; s. 26, ch. 83-318; s. 4, ch. 85-324; s. 39, ch. 96-413.



320.0821 - Wrecker license plates.

320.0821 Wrecker license plates.—

(1) The department shall issue a wrecker license plate to the owner of any motor vehicle that is used to tow, carry, or otherwise transport motor vehicles and that is equipped for that purpose with a boom, winch, carrier, or other similar equipment, except a motor vehicle registered under the International Registration Plan, upon application and payment of the appropriate license tax and fees in accordance with s. 320.08(5)(d) or (e).

(2) A license plate issued under this section shall have the word “Wrecker” imprinted on the bottom of the plate in place of the county name.

(3) Any license plate issued under s. 320.08(5)(e) shall be in a distinctive color approved by the department.

(4) For any license plate issued under this section to any wrecker, when the combined gross vehicle weight of the wrecker and any towed vehicle or vehicles is 55,000 pounds or more, at the time of registration or renewal of registration, every owner or person in charge of such wrecker shall present proof of filing or proof of payment, as applicable, of the federal heavy vehicle use tax in accordance with s. 320.02(7).

History.—s. 6, ch. 97-58.



320.083 - Amateur radio operators; special license plates; fees.

320.083 Amateur radio operators; special license plates; fees.—

(1) A person who is the owner or lessee of an automobile or truck for private use, a truck weighing not more than 7,999 pounds, or a recreational vehicle as specified in s. 320.08(9)(c) or (d), which is not used for hire or commercial use; who is a resident of the state; and who holds a valid official amateur radio station license recognized by the Federal Communications Commission shall be issued a special license plate upon application, accompanied by proof of ownership of such radio station license, and payment of the following tax and fees:

(a) The license tax required for the vehicle, as prescribed by s. 320.08(2), (3)(a), (b), or (c), (4)(a), (b), (c), (d), (e), or (f), or (9); and

(b) An initial additional fee of $5, and an additional fee of $1.50 thereafter.

(2) The license plate issued shall meet the requirements of s. 320.06, except that, in lieu of the numbers as prescribed by s. 320.06, it shall be inscribed with the official amateur radio call letters of the applicant, as assigned by the Federal Communications Commission, including as a prefix, when applicable, those call letters assigned by the Armed Services of the United States of America, not to exceed eight characters. In lieu of the name of the county or the designation “Sunshine State” on the bottom of the plate as prescribed in s. 320.06, the words “Amateur Radio” shall be inscribed.

(3) All applications for such plates shall be made to the department.

History.—ss. 1-4, ch. 25049, 1949; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 1, ch. 72-379; s. 2, ch. 77-68; s. 14, ch. 77-357; ss. 1, 2, ch. 80-267; s. 27, ch. 83-318; s. 58, ch. 94-306; s. 28, ch. 99-248; s. 120, ch. 2002-20; s. 23, ch. 2014-216.



320.084 - Free motor vehicle license plate to certain disabled veterans.

320.084 Free motor vehicle license plate to certain disabled veterans.—

(1) One free motor vehicle license number plate shall be issued by the department for use on any motor vehicle owned or leased by any disabled veteran who has been a resident of this state continuously for the preceding 5 years or has established a domicile in this state as provided by s. 222.17(1), (2), or (3), and who has been honorably discharged from the United States Armed Forces, upon application, accompanied by proof that:

(a) A vehicle was initially acquired through financial assistance by the United States Department of Veterans Affairs or its predecessor specifically for the purchase of an automobile;

(b) The applicant has been determined by the United States Department of Veterans Affairs or its predecessor to have a service-connected 100-percent disability rating for compensation; or

(c) The applicant has been determined to have a service-connected disability rating of 100 percent and is in receipt of disability retirement pay from any branch of the United States Armed Services.

(2) The production by a veteran of a valid identification card issued by the Department of Veterans’ Affairs in accordance with s. 295.17 or a letter from the United States Department of Veterans Affairs or its predecessor or any branch of the uniformed Armed Services certifying a service-connected disability rating of 100 percent for the veteran is prima facie evidence of the veteran’s eligibility for the benefits contained in subsection (1).

(3) The department shall, as it deems necessary, require each person to whom a motor vehicle license plate has been issued pursuant to subsection (1) to apply to the department for reissuance of his or her registration license plate. Upon receipt of the application and proof of the applicant’s continued eligibility, the department shall issue a new permanent “DV” numerical motor vehicle license plate which shall be of the colors red, white, and blue similar to the colors of the United States flag. The operation of a motor vehicle displaying a “DV” license plate from a previous issue period or a noncurrent validation sticker after the date specified by the department shall subject the owner if he or she is present, otherwise the operator, to the penalty provided in s. 318.18(2). Such permanent license plate shall be removed upon sale of the vehicle, but may be transferred to another vehicle owned by such veteran in the manner prescribed by law. The license number of each plate issued under this section shall be identified by the letter designation “DV.” Upon request of any such veteran, the department is authorized to issue a designation plate containing only the letters “DV,” to be displayed on the front of the vehicle.

(4)(a) With the issuance of each new permanent “DV” numerical motor vehicle license plate, the department shall initially issue, without cost to the applicant, a validation sticker reflecting the owner’s birth month and a serially numbered validation sticker reflecting the year of expiration. The initial sticker reflecting the year of expiration may not exceed 27 months.

(b) There shall be a service charge in accordance with the provisions of s. 320.04 for each initial application or renewal of registration and an additional sum of 50 cents on each license plate and validation sticker as provided in s. 320.06(3)(b).

(c) Registration under this section shall be renewed annually or biennially during the applicable renewal period on forms prescribed by the department, which shall include, in addition to any other information required by the department, a certified statement as to the continued eligibility of the applicant to receive the special “DV” license plate. Any applicant who falsely or fraudulently submits to the department the certified statement required by this paragraph is guilty of a noncriminal violation and is subject to a civil penalty of $50.

(5) A county or municipality, or any agency thereof, may not impose upon any person who is issued a license plate with the international accessibility symbol, under this section, any fee or penalty for parking in any metered or timed parking space except:

(a) As provided in s. 316.1964; or

(b) When the person is parked without a permit issued under s. 320.0848 in a space designated for use by persons who have disabilities.

History.—s. 1, ch. 26839, 1951; s. 7, ch. 28186, 1953; s. 3, ch. 57-266; s. 1, ch. 59-104; s. 1, ch. 63-277; s. 6, ch. 65-190; ss. 1, 2, ch. 67-47; s. 1, ch. 67-420; ss. 24, 35, ch. 69-106; s. 1, ch. 69-269; s. 92, ch. 71-355; s. 3, ch. 77-68; s. 16, ch. 77-357; s. 1, ch. 79-208; s. 1, ch. 80-306; s. 5, ch. 83-71; s. 28, ch. 83-318; s. 3, ch. 85-63; s. 27, ch. 88-290; s. 11, ch. 93-268; s. 354, ch. 95-148; s. 10, ch. 96-200; s. 29, ch. 99-248; s. 28, ch. 2010-223.



320.0841 - Free motor vehicle license plates to members of Seminole and Miccosukee Indian Tribes.

320.0841 Free motor vehicle license plates to members of Seminole and Miccosukee Indian Tribes.—

(1) The department shall issue each year, free of charge to any state agency or individual, a sufficient number of motor vehicle license plates for use on vehicles owned and operated by members of the Seminole and Miccosukee Indian Tribes. The allocation for any year may be increased by an amount equal to up to 10 percent of the allocation for the previous year. Any request for such increase shall be accompanied by formal certification of the need therefor by the Seminole and Miccosukee Tribal Councils.

(2) The department shall provide an appropriate application form and procedures for request and issuance of the license plates.

History.—ss. 1, 2, ch. 71-302; s. 17, ch. 77-357; s. 1, ch. 78-232; ss. 29, 57, ch. 83-318; s. 1, ch. 85-190.



320.0842 - Free motor vehicle license plates to veterans who use wheelchairs.

320.0842 Free motor vehicle license plates to veterans who use wheelchairs.—

(1) Upon application by any person who owns or leases a motor vehicle and who is qualified under subsection (2), the department shall issue to such person a free motor vehicle license plate, similar in all respects to the plate issued under s. 320.084, with the exception that the designation “DV” is replaced by the international symbol of accessibility. The international symbol of accessibility is as follows:

(2) In order to be eligible for the motor vehicle license plate described in subsection (1), a person must comply with the following provisions:

(a) The veteran must be eligible for the license plate issued under s. 320.084 and must apply for the license plate issued under this section in lieu of or in exchange for the motor vehicle license number plate authorized by s. 320.084; and

(b) The veteran must offer, in addition to the proof required by s. 320.084(1), proof that due to a service-connected disability he or she permanently uses a wheelchair or proof, in the form of an application that conforms to the requirements set forth in s. 320.0848, that he or she qualifies for a disabled parking permit under that section. The license plate entitles the person to all privileges afforded by a parking permit issued under s. 320.0848.

(3) Upon request, the department shall issue, to a person who has received a motor vehicle license plate under subsection (2), a designation plate containing only the international symbol of accessibility, to be displayed on the front of a vehicle.

(4) Section 320.084(3) and (4) applies to license plates issued under this section.

History.—s. 1, ch. 72-31; s. 2, ch. 74-202; s. 5, ch. 79-82; s. 2, ch. 79-208; s. 30, ch. 83-318; s. 355, ch. 95-148; s. 11, ch. 96-200; s. 5, ch. 98-202.



320.0843 - License plates for persons with disabilities eligible for permanent disabled parking permits.

320.0843 License plates for persons with disabilities eligible for permanent disabled parking permits.—

(1) Any owner or lessee of a motor vehicle who resides in this state and qualifies for a disabled parking permit under s. 320.0848(2), upon application to the department and payment of the license tax for a motor vehicle registered under s. 320.08(2), (3)(a), (b), (c), or (e), (4)(a) or (b), (6)(a), or (9)(c) or (d), shall be issued a license plate as provided by s. 320.06 which, in lieu of the serial number prescribed by s. 320.06, shall be stamped with the international wheelchair user symbol after the serial number of the license plate. The license plate entitles the person to all privileges afforded by a parking permit issued under s. 320.0848. When more than one registrant is listed on the registration issued under this section, the eligible applicant shall be noted on the registration certificate.

(2) All applications for such license plates must be made to the department.

History.—s. 1, ch. 74-30; s. 4, ch. 77-68; s. 4, ch. 77-83; s. 6, ch. 79-82; s. 66, ch. 79-164; s. 31, ch. 83-318; s. 29, ch. 87-198; s. 6, ch. 98-202; s. 63, ch. 2005-164; s. 31, ch. 2006-1.



320.0845 - License plates for members of Paralyzed Veterans of America.

320.0845 License plates for members of Paralyzed Veterans of America.—

(1) Any owner or lessee of a motor vehicle who resides in this state and is a member of the Paralyzed Veterans of America, upon application and payment of the appropriate license tax and fees accompanied by proof of such membership, shall be issued a motor vehicle license plate, as provided in s. 320.06, which shall be imprinted with the name of said organization to the extent that space permits on the license plate with the serial letters prescribed by s. 320.06(1)(a).

(2) All applications for such license plates shall be made to the department.

History.—s. 1, ch. 87-160.



320.0846 - Free motor vehicle license plates to active members of the Florida National Guard.

320.0846 Free motor vehicle license plates to active members of the Florida National Guard.—

(1) Any owner or lessee of a motor vehicle who resides in this state and is an active member of the Florida National Guard may, upon application and proof of eligibility, be issued one standard license plate without charge. Applications for any additional license plates must be accompanied by appropriate fees established in this chapter.

(2) Eligible applicants of the Florida National Guard may apply for a specialty license plate as provided in s. 320.08056 upon payment of the fees required in that section. All other fees will be waived. Applications for any additional specialty license plates must be accompanied by all appropriate fees established in this chapter.

History.—s. 44, ch. 2005-71; s. 1, ch. 2006-241.



320.0847 - Mini truck and low-speed vehicle license plates.

320.0847 Mini truck and low-speed vehicle license plates.—

(1) The department shall issue a license plate to the owner or lessee of any vehicle registered as a low-speed vehicle as defined in s. 320.01 or a mini truck as defined in s. 320.01 upon payment of the appropriate license taxes and fees prescribed in s. 320.08.

(2) The license plate for a low-speed vehicle or mini truck shall comply with the provisions of s. 320.06.

History.—s. 7, ch. 2009-183; s. 85, ch. 2013-160.



320.0848 - Persons who have disabilities; issuance of disabled parking permits; temporary permits; permits for certain providers of transportation services to persons who have disabilities.

320.0848 Persons who have disabilities; issuance of disabled parking permits; temporary permits; permits for certain providers of transportation services to persons who have disabilities.—

(1)(a) The Department of Highway Safety and Motor Vehicles or its authorized agents shall, upon application and receipt of the fee, issue a disabled parking permit for a period of up to 4 years, which period ends on the applicant’s birthday, to any person who has long-term mobility impairment, or a temporary disabled parking permit not to exceed 6 months to any person who has a temporary mobility impairment. No person will be required to pay a fee for a parking permit for disabled persons more than once in a 12-month period from the date of the prior fee payment.

(b)1. The person must be currently certified as being legally blind or as having any of the following disabilities that render him or her unable to walk 200 feet without stopping to rest:

a. Inability to walk without the use of or assistance from a brace, cane, crutch, prosthetic device, or other assistive device, or without the assistance of another person. If the assistive device significantly restores the person’s ability to walk to the extent that the person can walk without severe limitation, the person is not eligible for the exemption parking permit.

b. The need to permanently use a wheelchair.

c. Restriction by lung disease to the extent that the person’s forced (respiratory) expiratory volume for 1 second, when measured by spirometry, is less than 1 liter, or the person’s arterial oxygen is less than 60 mm/hg on room air at rest.

d. Use of portable oxygen.

e. Restriction by cardiac condition to the extent that the person’s functional limitations are classified in severity as Class III or Class IV according to standards set by the American Heart Association.

f. Severe limitation in the person’s ability to walk due to an arthritic, neurological, or orthopedic condition.

2. The certification of disability which is required under subparagraph 1. must be provided by a physician licensed under chapter 458, chapter 459, or chapter 460, by a podiatric physician licensed under chapter 461, by an optometrist licensed under chapter 463, by an advanced registered nurse practitioner licensed under chapter 464 under the protocol of a licensed physician as stated in this subparagraph, by a physician assistant licensed under chapter 458 or chapter 459, or by a similarly licensed physician from another state if the application is accompanied by documentation of the physician’s licensure in the other state and a form signed by the out-of-state physician verifying his or her knowledge of this state’s eligibility guidelines.

(c) The certificate of disability must include, but need not be limited to:

1. The disability of the applicant; the certifying practitioner’s name and address; the practitioner’s certification number; the eligibility criteria for the permit; the penalty for falsification by either the certifying practitioner or the applicant; the duration of the condition that entitles the person to the permit; and justification for the additional placard pursuant to subsection (2).

2. The statement, in bold letters: “A disabled parking permit may be issued only for a medical necessity that severely affects mobility.”

3. The signatures of:

a. The applicant’s physician or other certifying practitioner.

b. The applicant or the applicant’s parent or guardian.

c. The employee of the department’s authorized agent which employee is processing the application.

(d) The department shall renew the disabled parking permit of any person certified as permanently disabled on the application if the person provides a certificate of disability issued within the last 12 months pursuant to this subsection. A veteran who has been previously evaluated and certified by the United States Department of Veterans Affairs or any branch of the United States Armed Forces as permanently and totally disabled from a service-connected disability may provide a United States Department of Veterans Affairs Form Letter 27-333, or its equivalent, issued within the last 12 months in lieu of a certificate of disability.

(e) The Department of Highway Safety and Motor Vehicles shall, in consultation with the Commission for the Transportation Disadvantaged, adopt rules, in accordance with chapter 120, for the issuance of a disabled parking permit to any organization that can adequately demonstrate a bona fide need for such a permit because the organization provides regular transportation services to persons who have disabilities and are certified as provided in this subsection.

(2) DISABLED PARKING PERMIT; PERSONS WITH LONG-TERM MOBILITY PROBLEMS.—

(a) The disabled parking permit is a placard that can be placed in a motor vehicle so as to be visible from the front and rear of the vehicle. Each side of the placard must have the international symbol of accessibility in a contrasting color in the center so as to be visible. One side of the placard must display the applicant’s driver license number or state identification card number along with a warning that the applicant must have such identification at all times while using the parking permit. In those cases where the severity of the disability prevents a disabled person from physically visiting or being transported to a driver license or tax collector office to obtain a driver license or identification card, a certifying physician may sign the exemption section of the department’s parking permit application to exempt the disabled person from being issued a driver license or identification card for the number to be displayed on the parking permit. A validation sticker must also be issued with each disabled parking permit, showing the month and year of expiration on each side of the placard. Validation stickers must be of the size specified by the Department of Highway Safety and Motor Vehicles and must be affixed to the disabled parking permits. The disabled parking permits must use the same colors as license plate validations.

(b) License plates issued under ss. 320.084, 320.0842, 320.0843, and 320.0845 are valid for the same parking privileges and other privileges provided under ss. 316.1955, 316.1964, and 526.141(5)(a).

(c) The department shall not issue an additional disabled parking permit unless the applicant states that he or she is a frequent traveler or a quadriplegic. The department may not issue to any one eligible applicant more than two disabled parking permits except to an organization in accordance with paragraph (1)(e). Subsections (1), (5), (6), and (7) apply to this subsection.

(d) To obtain a replacement for a disabled parking permit that has been lost or stolen, a person must submit an application on a form prescribed by the department, provide a certificate of disability issued within the last 12 months pursuant to subsection (1), and pay a replacement fee in the amount of $1, to be retained by the issuing agency. If the person submits with the application a police report documenting that the permit was stolen, there is no replacement fee. A veteran who has been previously evaluated and certified by the United States Department of Veterans Affairs or any branch of the United States Armed Forces as permanently and totally disabled from a service-connected disability may provide a United States Department of Veterans Affairs Form Letter 27-333, or its equivalent, issued within the last 12 months in lieu of a certificate of disability.

(e) A person who qualifies for a disabled parking permit under this section may be issued an international wheelchair user symbol license plate under s. 320.0843 in lieu of the disabled parking permit; or, if the person qualifies for a “DV” license plate under s. 320.084, such a license plate may be issued to him or her in lieu of a disabled parking permit.

(3) DISABLED PARKING PERMIT; TEMPORARY.—

(a) The temporary disabled parking permit is a placard of a different color from the color of the long-term disabled parking permit placard, and must clearly display the date of expiration in large print and with color coding, but is identical to the long-term disabled parking permit placard in all other respects, including, but not limited to, the inclusion of a state identification card number or driver license number on one side of the temporary permit. The temporary disabled parking permit placard must be designed to conspicuously display the expiration date of the permit on the front and back of the placard.

(b) The department shall issue the temporary disabled parking permit for the period of the disability as stated by the certifying physician, but not to exceed 6 months.

(c) The fee for a temporary disabled parking permit is $15.

(4) From the proceeds of the temporary disabled parking permit fees:

(a) The Department of Highway Safety and Motor Vehicles must receive $3.50 for each temporary permit, to be deposited into the Highway Safety Operating Trust Fund and used for implementing the real-time disabled parking permit database and for administering the disabled parking permit program.

(b) The tax collector, for processing, must receive $2.50 for each temporary permit.

(c) The remainder must be distributed monthly as follows:

1. To the Florida Endowment Foundation for Vocational Rehabilitation, known as “The Able Trust,” for the purpose of improving employment and training opportunities for persons who have disabilities, with special emphasis on removing transportation barriers, $4. These fees must be directly deposited into the Florida Endowment Foundation for Vocational Rehabilitation as established in s. 413.615.

2. To the Transportation Disadvantaged Trust Fund to be used for funding matching grants to counties for the purpose of improving transportation of persons who have disabilities, $5.

(5) The applications for disabled parking permits and temporary disabled parking permits are official state documents. The following statement must appear on each application form immediately below the physician’s signature and immediately below the applicant’s signature: “Knowingly providing false information on this application is a misdemeanor of the first degree, punishable as provided in s. 775.082, Florida Statutes, or s. 775.083, Florida Statutes. The penalty is up to 1 year in jail or a fine of $1,000, or both.”

(6) Any person who knowingly makes a false or misleading statement in an application or certification under this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(7) Any person who fraudulently obtains or unlawfully displays a disabled parking permit that belongs to another person while occupying a disabled parking space or an access aisle as defined in s. 553.5041 while the owner of the permit is not being transported in the vehicle or who uses an unauthorized replica of such a disabled parking permit with the intent to deceive is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(8) A law enforcement officer or a parking enforcement specialist may confiscate the disabled parking permit from any person who fraudulently obtains or unlawfully uses such a permit. A law enforcement officer or a parking enforcement specialist may confiscate any disabled parking permit that is expired, reported as lost or stolen, or defaced or that does not display a personal identification number.

(a) The permit number of each confiscated permit must be submitted to the department, and the fact that the permit has been confiscated must be noted on the permitholder’s record. If two permits issued to the same person have been confiscated, the department shall refer the information to the central abuse hotline of the Department of Children and Families for an investigation of potential abuse, neglect, or exploitation of the permit owner.

(b) A confiscated permit must be held as evidence until a judicial decision about the violation has been made. After a finding of guilt has been made or a plea of nolo contendere has been entered, the charging agency shall destroy the confiscated permit. A confiscated permit may not, under any circumstances, be returned to its registered owner after a finding of guilt has been made or a plea of nolo contendere has been entered in court. If a finding of guilt has been made or a plea of nolo contendere has been entered for fraudulent or other unlawful use of a disabled parking permit after a prior finding of guilt or plea of nolo contendere for fraudulent or other unlawful use of a disabled parking permit issued to the same registered permitholder, the permitholder may not apply for a new disabled parking permit for 4 years. The permit number of each destroyed permit must be reported to the department, and the department must record in the real-time disabled parking permit database that the permit has been invalidated.

(9)(a) At least once every 6 months, the department shall randomly review disabled parking permitholders to ensure that all required criteria for the ownership and possession of such permit remain valid. As a component of the review, the department shall, at a minimum:

1. Review death records maintained by the Department of Health to ensure that the permitholder has not died.

2. Review the number of times the permit has been confiscated for fraudulent or unlawful use, if at all.

3. Determine if the permit has ever been reported lost or stolen and, if so, determine the current status of the permit.

(b) At least annually, the department shall verify that the owner of each disabled parking permit has not died. Such verification shall include, but need not be limited to, consultation of death records maintained by the Department of Health. If a disabled parking permitholder is found to be deceased, the department shall promptly invalidate the decedent’s disabled parking permit.

(10) The department shall develop and implement a means by which persons can report abuse of disabled parking permits by telephone hotline or by submitting a form online or by mail.

(11) A violation of this section is grounds for disciplinary action under s. 458.331, s. 459.015, s. 460.413, s. 461.013, s. 463.016, or s. 464.018, as applicable.

History.—s. 7, ch. 79-82; s. 3, ch. 80-196; s. 32, ch. 83-318; s. 4, ch. 84-108; s. 7, ch. 85-227; s. 1, ch. 86-237; s. 1, ch. 87-220; s. 1, ch. 90-28; s. 18, ch. 90-330; s. 66, ch. 93-120; s. 1, ch. 93-127; s. 12, ch. 93-268; s. 356, ch. 95-148; s. 7, ch. 95-327; s. 12, ch. 96-200; s. 8, ch. 96-296; s. 52, ch. 96-350; s. 51, ch. 97-100; s. 69, ch. 97-264; s. 12, ch. 97-300; s. 177, ch. 98-166; s. 7, ch. 98-202; s. 102, ch. 99-13; s. 271, ch. 99-248; s. 57, ch. 2000-349; s. 67, ch. 2001-61; s. 1, ch. 2002-6; s. 121, ch. 2002-20; s. 1, ch. 2002-243; s. 1, ch. 2005-225; s. 3, ch. 2007-103; s. 8, ch. 2009-183; s. 2, ch. 2012-157; s. 38, ch. 2012-181; s. 28, ch. 2013-18; s. 58, ch. 2014-19; s. 1, ch. 2015-11; s. 28, ch. 2016-224.



320.086 - Ancient or antique motor vehicles; horseless carriage, antique, or historical license plates; former military vehicles.

320.086 Ancient or antique motor vehicles; horseless carriage, antique, or historical license plates; former military vehicles.—

(1) The owner of a motor vehicle for private use manufactured in model year 1945 or earlier and operated on the streets and highways of this state shall, upon application in the manner and at the time prescribed by the department and upon payment of the license tax for an ancient motor vehicle prescribed by s. 320.08(1)(d), (2)(a), or (3)(e), be issued a special license plate for such motor vehicle. The license plate shall be permanent and valid for use without renewal so long as the vehicle is in existence. In addition to the payment of all other fees required by law, the applicant shall pay such fee for the issuance of the special license plate as may be prescribed by the department commensurate with the cost of its manufacture. The registration numbers and special license plates assigned to such motor vehicles shall run in a separate numerical series, commencing with “Horseless Carriage No. 1,” and the plates shall be of a distinguishing color.

(2)(a) The owner of a motor vehicle for private use manufactured in a model year after 1945 and of the age of 30 years or more after the model year and operated on the streets and highways of this state may, upon application in the manner and at the time prescribed by the department and upon payment of the license tax prescribed by s. 320.08(1)(d), (2)(a), or (3)(e), be issued a special license plate for such motor vehicle. In addition to the payment of all other fees required by law, the applicant shall pay the fee for the issuance of the special license plate prescribed by the department, commensurate with the cost of its manufacture. The registration numbers and special license plates assigned to such motor vehicles shall run in a separate numerical series, commencing with “Antique No. 1,” and the plates shall be of a distinguishing color. The owner of the motor vehicle may, upon application and payment of the license tax prescribed by s. 320.08, be issued a regular Florida license plate or specialty license plate in lieu of the special “Antique” license plate.

(b) Motor vehicles licensed under this section which have been issued a permanent license plate prior to October 1, 1999, shall maintain such plate unless the vehicle is transferred to a new owner. Motor vehicles licensed under this section which have been issued a “Collectible” license plate prior to October 1, 1999, may retain that license plate until the next regularly scheduled replacement.

(3) The owner of an ancient or antique firefighting apparatus, former military vehicle, or other historical motor vehicle 30 years old or older which is used only in exhibitions, parades, or public display may, upon application in the manner and at the time prescribed by the department and upon payment of the license tax prescribed by s. 320.08(2)(a), be issued a license plate as prescribed in subsection (1) or subsection (2). License plates issued under this subsection shall be permanent and valid for use without renewal as long as the vehicle is in existence and its use is consistent with this subsection.

(4) Any person who is the registered owner of a motor vehicle as defined in this section and manufactured in the model year 1974 or earlier may apply to the department for permission to use a historical Florida license plate that clearly represents the model year of the vehicle as a personalized prestige license plate. This plate shall be furnished by such person and shall be presented to the department with a reasonable fee to be determined by the department for approval and for authentication that the historic license plate and any applicable decals were issued by this state in the same year as the model year of the car or truck. The requirements of s. 320.0805(8)(b) do not apply to historical plates authorized under this subsection.

(5) A former military vehicle that is used only in exhibitions, parades, or public display is exempt from the requirement to display a license plate or registration insignia if the exemption is necessary to maintain the vehicle’s accurate military markings. However, the license plate and registration certificate issued under this section must be carried within the vehicle and available for inspection by any law enforcement officer.

(6) For purposes of this section, “former military vehicle” means a vehicle, including a trailer, regardless of the vehicle’s size, weight, or year of manufacture, that was manufactured for use in any country’s military forces and is maintained to represent its military design and markings accurately.

History.—s. 1, ch. 57-326; s. 1, ch. 59-206; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 6, ch. 78-363; s. 33, ch. 83-318; s. 2, ch. 87-197; s. 18, ch. 96-413; ss. 10, 51, ch. 97-300; s. 30, ch. 99-248; s. 45, ch. 2000-152; s. 3, ch. 2005-47; s. 13, ch. 2015-163.



320.0863 - Custom vehicles and street rods; registration and license plates.

320.0863 Custom vehicles and street rods; registration and license plates.—

(1) As used in this section, the term:

(a) “Blue dot tail light” means a red lamp that contains a blue or purple insert that is not more than one inch in diameter and is installed in the rear of a motor vehicle.

(b) “Custom vehicle” means a motor vehicle that:

1. Is 25 years old or older and of a model year after 1948 or was manufactured to resemble a vehicle that is 25 years old or older and of a model year after 1948; and

2. Has been altered from the manufacturer’s original design or has a body constructed from nonoriginal materials.

(c) “Street rod” means a motor vehicle that:

1. Is of a model year of 1948 or older or was manufactured after 1948 to resemble a vehicle of a model year of 1948 or older; and

2. Has been altered from the manufacturer’s original design or has a body constructed from nonoriginal materials.

(2) The model year and year of manufacture which the body of a custom vehicle or street rod resembles is the model year and year of manufacture listed on the certificate of title, regardless of when the vehicle was actually manufactured.

(3) To register a street rod or custom vehicle, the owner shall apply to the department by submitting a completed application form and providing:

(a) The license tax prescribed by s. 320.08(2)(a) and a processing fee of $3;

(b) A written statement that the vehicle will not be used for general daily transportation but will be maintained for occasional transportation, exhibitions, club activities, parades, tours, or other functions of public interest and similar uses; and

(c) A written statement that the vehicle meets state equipment and safety requirements for motor vehicles. However, the vehicle must meet only the requirements that were in effect in this state as a condition of sale in the year listed as the model year on the certificate of title.

(4) The registration numbers and special license plates assigned to such vehicles shall run in a separate series, commencing with “Custom Vehicle 1” or “Street Rod 1,” respectively, and the plates shall be of a distinguishing color and design.

(5)(a) A vehicle registered under this section is exempt from any law or local ordinance that requires periodic vehicle inspections or the use and inspection of emission controls.

(b) Such vehicle may also be equipped with blue dot tail lights for stop lamps, rear turning indicator lamps, rear hazard lamps, and rear reflectors.

History.—s. 2, ch. 83-19; s. 1, ch. 2007-165.



320.087 - Intercity buses operated in interstate commerce; tax.

320.087 Intercity buses operated in interstate commerce; tax.—All intercity motor buses owned or operated by residents or nonresidents of this state in interstate commerce or combined interstate and intrastate commerce as a result of which operation such motor buses operate both within and without this state under the authority of the United States Department of Transportation, are subject to motor vehicle license taxes on a basis commensurate with the use of Florida roads. The department shall require the registration in this state of that percentage of intercity motor buses operating in interstate commerce or combined interstate-intrastate commerce, into or through this state, which the actual mileage operated in this state bears to the total mileage all such intercity motor buses are operated both within and without this state. Such percentage figure, so determined, is the “Florida mileage factor.” In determining the state license tax to be paid on the buses actually operated in this state under the foregoing method, the department shall first compute the amount that the state license tax would be if all of such buses were in fact subject to such tax, and then apply to that amount the Florida mileage factor.

History.—ss. 1, 2, ch. 59-194; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 34, ch. 83-318; s. 272, ch. 99-248.



320.089 - Veterans of the United States Armed Forces; members of National Guard; survivors of Pearl Harbor; Purple Heart medal recipients; active or retired United States Armed Forces reservists; Combat Infantry Badge, Combat Medical Badge, or Combat Action Badge recipients; Combat Action Ribbon recipients; Air Force Combat Action Medal recipients; Distinguished Flying Cross recipients; former prisoners of war; Korean War Veterans; Vietnam War Veterans; Operation Desert Shield Veterans; Operation Desert Storm Veterans; Operation Enduring Freedom Veterans; Operation Iraqi Freedom Veterans; Women Veterans; World War II Veterans; and Navy Submariners; special license plates; fee.

320.089 Veterans of the United States Armed Forces; members of National Guard; survivors of Pearl Harbor; Purple Heart medal recipients; active or retired United States Armed Forces reservists; Combat Infantry Badge, Combat Medical Badge, or Combat Action Badge recipients; Combat Action Ribbon recipients; Air Force Combat Action Medal recipients; Distinguished Flying Cross recipients; former prisoners of war; Korean War Veterans; Vietnam War Veterans; Operation Desert Shield Veterans; Operation Desert Storm Veterans; Operation Enduring Freedom Veterans; Operation Iraqi Freedom Veterans; Women Veterans; World War II Veterans; and Navy Submariners; special license plates; fee.—

(1)(a) Each owner or lessee of an automobile or truck for private use or recreational vehicle as specified in s. 320.08(9)(c) or (d), which is not used for hire or commercial use, who is a resident of the state and a veteran of the United States Armed Forces, a Woman Veteran, a World War II Veteran, a Navy Submariner, an active or retired member of the Florida National Guard, a survivor of the attack on Pearl Harbor, a recipient of the Purple Heart medal, an active or retired member of any branch of the United States Armed Forces Reserve, or a recipient of the Combat Infantry Badge, Combat Medical Badge, Combat Action Badge, Combat Action Ribbon, Air Force Combat Action Medal, or Distinguished Flying Cross, upon application to the department, accompanied by proof of release or discharge from any branch of the United States Armed Forces, proof of active membership or retired status in the Florida National Guard, proof of membership in the Pearl Harbor Survivors Association or proof of active military duty in Pearl Harbor on December 7, 1941, proof of being a Purple Heart medal recipient, proof of active or retired membership in any branch of the United States Armed Forces Reserve, or proof of membership in the Combat Infantrymen’s Association, Inc., proof of being a recipient of the Combat Infantry Badge, Combat Medical Badge, Combat Action Badge, Combat Action Ribbon, Air Force Combat Action Medal, or Distinguished Flying Cross, and upon payment of the license tax for the vehicle as provided in s. 320.08, shall be issued a license plate as provided by s. 320.06 which, in lieu of the serial numbers prescribed by s. 320.06, is stamped with the words “Veteran,” “Woman Veteran,” “WWII Veteran,” “Navy Submariner,” “National Guard,” “Pearl Harbor Survivor,” “Combat-wounded veteran,” “U.S. Reserve,” “Combat Infantry Badge,” “Combat Medical Badge,” “Combat Action Badge,” “Combat Action Ribbon,” “Air Force Combat Action Medal,” or “Distinguished Flying Cross,” as appropriate, and a likeness of the related campaign medal or badge, followed by the serial number of the license plate. Additionally, the Purple Heart plate may have the words “Purple Heart” stamped on the plate and the likeness of the Purple Heart medal appearing on the plate.

(b) Notwithstanding any other provision of law to the contrary, beginning with fiscal year 2002-2003 and annually thereafter, the first $100,000 in general revenue generated from the sale of license plates issued under this section shall be deposited into the Grants and Donations Trust Fund, as described in s. 296.38(2), to be used for the purposes established by law for that trust fund. Any additional general revenue generated from the sale of such plates shall be deposited into the State Homes for Veterans Trust Fund and used solely to construct, operate, and maintain domiciliary and nursing homes for veterans, subject to the requirements of chapter 216.

(c) Any revenue generated from the sale of Woman Veteran license plates must be deposited into the Operations and Maintenance Trust Fund administered by the Department of Veterans’ Affairs pursuant to s. 20.375(3) and must be used solely for the purpose of creating and implementing programs to benefit women veterans. Notwithstanding any provisions of law to the contrary, an applicant for a Pearl Harbor Survivor license plate or a Purple Heart license plate who also qualifies for a disabled veteran’s license plate under s. 320.084 shall be issued the appropriate special license plate without payment of the license tax imposed by s. 320.08.

(2) Each owner or lessee of an automobile or truck for private use, a truck weighing not more than 7,999 pounds, or a recreational vehicle as specified in s. 320.08(9)(c) or (d), which is not used for hire or commercial use who is a resident of this state and who is a former prisoner of war, or his or her unremarried surviving spouse, upon application to the department, shall be issued a license plate as provided in s. 320.06, stamped with the words “Ex-POW” followed by the serial number. Each application shall be accompanied by proof that the applicant meets the qualifications specified in paragraph (a) or paragraph (b).

(a) A citizen of the United States who served as a member of the Armed Forces of the United States or the armed forces of a nation allied with the United States who was held as a prisoner of war at such time as the Armed Forces of the United States were engaged in combat, or his or her unremarried surviving spouse, may be issued the special license plate provided for in this subsection without payment of the license tax imposed by s. 320.08.

(b) A person who was serving as a civilian with the consent of the United States Government, or a person who was a member of the Armed Forces of the United States while he or she was not a United States citizen and was held as a prisoner of war when the Armed Forces of the United States were engaged in combat, or his or her unremarried surviving spouse, may be issued the special license plate provided for in this subsection upon payment of the license tax imposed by s. 320.08.

(3) Each owner or lessee of an automobile or truck for private use, a truck weighing not more than 7,999 pounds, or a recreational vehicle as specified in s. 320.08(9)(c) or (d), which is not used for hire or commercial use who is a resident of this state and who is the unremarried surviving spouse of a recipient of the Purple Heart medal, upon application to the department accompanied by the payment of the required fees, shall be issued a license plate as provided in s. 320.06 which is stamped with the words “Purple Heart” and the likeness of the Purple Heart medal followed by the serial number. Each application shall be accompanied by proof that the applicant is the unremarried surviving spouse of a recipient of the Purple Heart medal.

(4) The owner or lessee of an automobile or truck for private use, a truck weighing not more than 7,999 pounds, or a recreational vehicle as specified in s. 320.08(9)(c) or (d) which is not used for hire or commercial use who is a resident of this state and a current or former member of the United States Armed Forces who was deployed and served in Korea during the Korean War as defined in s. 1.01(14), upon application to the department accompanied by proof of active membership or former active duty status during the Korean War and payment of the license tax for the vehicle as provided in s. 320.08, shall be issued a license plate as provided by s. 320.06 which, in lieu of the registration license number prescribed by s. 320.06, is stamped with the words “Korean War Veteran” and a likeness of the Korean Service Medal, followed by the registration license number of the plate. Proof that the applicant was awarded the Korean Service Medal is sufficient to establish eligibility for the license plate.

(5) The owner or lessee of an automobile or truck for private use, a truck weighing not more than 7,999 pounds, or a recreational vehicle as specified in s. 320.08(9)(c) or (d) which is not used for hire or commercial use who is a resident of this state and a current or former member of the United States military who was deployed and served in Vietnam during United States military deployment in Indochina, upon application to the department accompanied by proof of active membership or former active duty status during these operations and payment of the license tax for the vehicle as provided in s. 320.08, shall be issued a license plate as provided by s. 320.06 which, in lieu of the registration license number prescribed by s. 320.06, is stamped with the words “Vietnam War Veteran” and a likeness of the Vietnam Service Medal, followed by the registration license number of the plate. Proof that the applicant was awarded the Vietnam Service Medal is sufficient to establish eligibility for the license plate.

(6) The owner or lessee of an automobile or truck for private use, a truck weighing not more than 7,999 pounds, or a recreational vehicle as specified in s. 320.08(9)(c) or (d) which is not used for hire or commercial use who is a resident of this state and a current or former member of the United States military who was deployed and served in Saudi Arabia, Kuwait, or another area of the Persian Gulf during Operation Desert Shield or Operation Desert Storm; in Afghanistan during Operation Enduring Freedom; or in Iraq during Operation Iraqi Freedom, upon application to the department accompanied by proof of active membership or former active duty status during one of these operations and payment of the license tax for the vehicle as provided in s. 320.08, shall be issued a license plate as provided by s. 320.06 which, in lieu of the registration license number prescribed by s. 320.06, is stamped with the words “Operation Desert Shield,” “Operation Desert Storm,” “Operation Enduring Freedom,” or “Operation Iraqi Freedom,” as appropriate, and a likeness of the related campaign medal followed by the registration license number of the plate. Proof that the applicant was awarded the Southwest Asia Service Medal, Iraq Campaign Medal, Afghanistan Campaign Medal, or Global War on Terrorism Expeditionary Medal is sufficient to establish eligibility for the appropriate license plate.

History.—ss. 1-3, ch. 65-132; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 1, ch. 74-52; s. 5, ch. 77-68; s. 18, ch. 77-357; s. 5, ch. 82-97; s. 13, ch. 83-218; s. 35, ch. 83-318; s. 3, ch. 84-108; s. 1, ch. 85-66; s. 1, ch. 92-189; s. 67, ch. 93-120; s. 59, ch. 94-306; s. 8, ch. 95-282; s. 23, ch. 96-413; s. 1, ch. 99-296; s. 1, ch. 2000-358; s. 122, ch. 2002-20; s. 1, ch. 2002-181; s. 17, ch. 2005-164; s. 34, ch. 2006-290; s. 1, ch. 2008-87; s. 2, ch. 2009-109; s. 13, ch. 2012-159; s. 99, ch. 2012-174; s. 39, ch. 2012-181; s. 32, ch. 2013-160; s. 3, ch. 2014-63; s. 20, ch. 2014-216; s. 1, ch. 2015-91.



320.0891 - U.S. Paratroopers license plate.

320.0891 U.S. Paratroopers license plate.—

(1) The department shall develop a U.S. Paratroopers license plate as provided in this section. The U.S. Paratroopers license plate must bear the colors and design approved by the department. The word “Florida” must appear at the top of the plate, and the words “U.S. Paratroopers” must appear at the bottom of the plate. The Airborne Wings and Glider Wings logo must appear in black on the left side of the plate, centered from top to bottom. The plate must have a white background with red and blue letters or numbers.

(2) U.S. Paratroopers license plates may only be purchased by current or former United States military personnel who, as part of their military duty, have been trained to jump from flying aircraft.

(3) Each owner or lessee of an automobile or truck for private use, truck weighing not more than 7,999 pounds, or recreational vehicle as specified in s. 320.08(9)(c) or (d), which is not used for hire or commercial use, who is a resident of this state and who meets the qualifications contained in subsection (2) shall, upon application therefor to the department, with the payment of the taxes and fees described in subsection (5), be issued a U.S. Paratroopers license plate. Each application must be accompanied by proof that the applicant has been decorated as a parachutist or has completed the U.S. Army Jump School.

(4) The department is responsible for developing the license plate authorized in this section. The department shall begin production and distribution within 1 year.

(5) Each request must be made annually to the department, accompanied by the following tax and fees:

(a) The license tax required for the vehicle as set forth in s. 320.08.

(b) A processing fee of $2.

(c) A license plate fee as required under s. 320.06(1)(b).

(d) A license plate annual use fee of $20.

(6) The department shall retain all annual use fee revenues from the sale of the U.S. Paratroopers license plates until all startup costs for developing and issuing the plates are recovered, not to exceed $60,000. Thereafter, the annual use fee revenues shall be distributed to the State Homes for Veterans Trust Fund.

History.—s. 1, ch. 2003-73.



320.0892 - Motor vehicle license plates for recipients of the Silver Star, Distinguished Service Cross, Navy Cross, or Air Force Cross.

320.0892 Motor vehicle license plates for recipients of the Silver Star, Distinguished Service Cross, Navy Cross, or Air Force Cross.—Upon receipt of an application and proof that the applicant meets the qualifications listed in this section for the applicable license plate, the department shall issue the license plate without payment of the license tax imposed under s. 320.08:

(1) SILVER STAR.—Any United States citizen who is a resident of Florida and who was awarded the Silver Star while serving as a member of the United States Armed Forces shall be issued a license plate on which is stamped the words “Silver Star” followed by the serial number.

(2) DISTINGUISHED SERVICE CROSS.—Any United States citizen who is a resident of Florida and who was awarded the Distinguished Service Cross while serving as a member of the United States Armed Forces shall be issued a license plate on which is stamped the words “Distinguished Service Cross” followed by the serial number.

(3) NAVY CROSS.—Any United States citizen who is a resident of Florida and who was awarded the Navy Cross while serving as a member of the United States Armed Forces shall be issued a license plate on which is stamped the words “Navy Cross” followed by the serial number.

(4) AIR FORCE CROSS.—Any United States citizen who is a resident of Florida and who was awarded the Air Force Cross while serving as a member of the United States Armed Forces shall be issued a license plate on which is stamped the words “Air Force Cross” followed by the serial number.

History.—s. 14, ch. 2012-159.



320.0893 - Motor vehicle license plates to recipients of the Medal of Honor.

320.0893 Motor vehicle license plates to recipients of the Medal of Honor.—Any United States citizen who is a resident of Florida and who was awarded the Medal of Honor while serving as a member of the United States Armed Forces may, upon application to the department, be issued a license plate on which is stamped the words “Medal of Honor” followed by the serial number. Upon submission of the application and proof that the applicant meets the above qualifications the plate shall be issued without payment of the license tax imposed by s. 320.08.

History.—s. 2, ch. 85-66.



320.0894 - Motor vehicle license plates to Gold Star family members.

320.0894 Motor vehicle license plates to Gold Star family members.—The department shall develop a special license plate honoring the family members of servicemembers who have been killed while serving in the Armed Forces of the United States. The license plate shall be officially designated as the Gold Star license plate and shall be developed and issued as provided in this section.

(1) The Gold Star license plate must bear the colors and design approved by the department in cooperation with supporters of the license plate. The word “Florida” must appear at the top of the plate, and the words “Gold Star Family” must appear at the bottom of the plate. The plate shall bear a unique design that includes the symbol for a fallen servicemember, a gold star with blue fringe on a white background with a red border. The symbol shall be no larger than 3 inches by 3 inches and shall be placed in a conspicuous place to the left of the identifying number of the plate, which identifying number shall consist of no more than six alphanumeric characters.

(2) This section shall not be implemented until such time as the state has, through a licensing agreement or otherwise, received such license or other permission as may be required to implement this section. The designs of the initial and subsequent editions of the Gold Star license plate, except any part of the designs owned by others and licensed to the state, shall be owned solely by the state for its exclusive use and control, except as authorized by the department. The department may take such steps as may be necessary to give notice of and protect such right, including the copyright or copyrights. However, such steps shall be cumulative of the ownership and exclusive use and control established by this subsection as a matter of law, and no person shall reproduce or otherwise use such designs except as authorized by the department.

(3)(a) Each owner or lessee of an automobile or truck for private use, truck weighing not more than 7,999 pounds, or recreational vehicle as specified in s. 320.08(9)(c) or (d), which automobile, truck, or vehicle is not used for hire or commercial use, who is a resident of this state, and who meets the qualifications provided in subsection (4) shall, upon application therefor to the department and payment of the license tax and appropriate fees established in this chapter, be issued a Gold Star license plate. Each initial application for a Gold Star license plate must be accompanied by proof that the applicant meets the requirements provided in subsection (4).

(b) The surviving spouse and a surviving parent meeting the requirements in subsection (4) shall each, upon application therefor, be issued the Gold Star license plate for one vehicle per household free of charge. Renewal decals for the plate issued under this paragraph shall be issued at no cost.

(4)(a)1.a. The Gold Star license plate shall be issued only to family members of a servicemember who resided in Florida at the time of the death of the servicemember.

b. Any family member, as defined in subparagraph 2., of a servicemember killed while serving may be issued a Gold Star license plate upon payment of the license tax and appropriate fees as provided in paragraph (3)(a) without regard to the state of residence of the servicemember.

2. To qualify for issuance of a Gold Star license plate, the applicant must be directly related to a fallen servicemember as spouse, legal mother or father, stepparent, parent through adoption, foster parent, grandparent, child, stepchild, adopted child, brother, sister, half brother, or half sister of the fallen servicemember.

3. A servicemember is deemed to have been killed while in service as listed by the United States Department of Defense and may be verified from documentation directly from the Department of Defense or from its subordinate agencies, such as the Coast Guard, Reserve, or National Guard.

(b) The applicant must provide documentation of the fact that the servicemember was killed while serving and proof of relationship to the servicemember to the tax collector or license plate agent before being issued a Gold Star license plate. The tax collector or license plate agent may waive the requirement for such documentation and proof if he or she has actual knowledge of the family relationship and that the servicemember was killed while serving.

(5) An eligible family member may request a Gold Star license plate at any time during his or her registration period. If such a license plate is to replace a current valid license plate, the license plate shall be issued with appropriate renewal decals attached.

History.—s. 4, ch. 2007-103; s. 22, ch. 2008-176; s. 1, ch. 2016-182.



320.0898 - Emergency service special registration plates; fee; penalty.

320.0898 Emergency service special registration plates; fee; penalty.—

(1) The Department of Highway Safety and Motor Vehicles shall issue a special motor vehicle license plate for the front of any motor vehicle of any:

(a) Certified emergency medical technician.

(b) Certified paramedic.

(c) Firefighter.

(d) Law enforcement officer.

(e) Emergency management personnel, as defined in chapter 252.

The designation on such special motor vehicle license plate shall indicate that the motor vehicle is owned by such a public safety officer.

(2) An applicant for a special motor vehicle license plate shall provide proof of one of the following:

(a) If the applicant is an emergency medical technician or paramedic, that he or she is certified in accordance with the provisions of chapter 401 and is actively serving with an emergency medical service or rescue service licensed in accordance with the provisions of chapter 401 or with a hospital emergency department.

(b) If the applicant is a firefighter, that he or she is actively engaged in firefighting activities in the employ of a fire department or is a member of a volunteer fire department.

(c) If the applicant is a law enforcement officer, that he or she is actively engaged as a law enforcement officer as specified in chapter 943.

(3) Upon application by a qualified person who provides the proof required in subsection (2) together with a fee of $5, the department shall issue an emergency service registration plate. The plate shall remain in force only for the period of time that the applicant is actively engaged in service described in subsection (2). The recipient of a special motor vehicle license plate issued pursuant to this section shall be required to return the plate within 10 days of the date that he or she becomes disassociated from the service or organization on account of service in which the plate was issued.

(4) Special motor vehicle license plates issued pursuant to this section for the front of motor vehicles shall be designed as follows:

(a) With respect to emergency medical technicians and paramedics, the plates shall contain a white background with orange letters and, in addition to whatever else the department may require, the designation “EMS.”

(b) With respect to firefighters, the plates shall contain a white background with red letters and, in addition to whatever else the department may require, the designation “F.D.” and a Maltese cross.

(c) With respect to law enforcement officers, the plates shall contain a white background with blue letters and, in addition to whatever else the department may require, the designation “P.O.”

(d) With respect to emergency management personnel, the plates shall contain a white background with red letters and, in addition to whatever else the department may require, the designation “CD” and the logo for civil defense.

(5) Any person who violates the provisions of this act by willfully or fraudulently obtaining a special motor vehicle license plate pursuant to this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 84-108; s. 38, ch. 91-224; s. 357, ch. 95-148.



320.091 - Vehicles held in trust; license plates.

320.091 Vehicles held in trust; license plates.—Any trust which provides the beneficial use of a vehicle registered to the trust to a person otherwise qualified for a special license plate pursuant to ss. 320.0807, 320.083, 320.084, 320.0842, 320.0843, 320.0845, 320.086, 320.0863, 320.089, 320.0893, and 320.0898, may purchase the special license plate for the vehicle used by the qualified individual. The trustee shall provide an affidavit as to the terms of the trust related to the motor vehicle.

History.—s. 47, ch. 97-300.



320.10 - Exemptions.

320.10 Exemptions.—

(1) The provisions of s. 320.08 do not apply to:

(a) Any motor vehicle or mobile home owned by, and operated exclusively for the personal use of, any member of the United States Armed Forces who is not a resident of this state and who is stationed in the state while in compliance with military or naval orders;

(b) Any motor vehicle owned or operated exclusively by the Federal Government;

(c) Any motor vehicle owned and operated exclusively for the benefit of the Boys’ Clubs of America, the National Audubon Society, the National Children’s Cardiac Hospital, any humane society, any nationally chartered veterans’ organization that maintains a state headquarters in this state, the Children’s Bible Mission, the Boy Scouts of America, the Girl Scouts of America, the Salvation Army, the American National Red Cross, the United Service Organization, any local member unit of the National Urban League which provides free services to municipal and county residents who are in need of such services, the Young Men’s Christian Association, the Young Men’s Hebrew Association, the Camp Fire Girls’ Council, the Young Women’s Christian Association, the Young Women’s Hebrew Association, any local member unit of the Arc of Florida, the Children’s Home Society of Florida, or the Goodwill Industries. A not-for-profit organization named in this paragraph, and its local affiliate organizations, is eligible for the exemption if it maintains current articles of incorporation on file with the Department of State and qualifies as a not-for-profit organization under s. 212.08;

(d) Any motor vehicle owned and operated by a church, temple, or synagogue for exclusive use as a community service van or to transport passengers without compensation to religious services or for religious education;

(e) Any motor vehicle owned and operated by the Civil Air Patrol or the United States Coast Guard Auxiliary;

(f) Any mobile blood bank unit when operated as a nonprofit service by an organization;

(g) Any mobile X-ray unit or truck or bus used exclusively for public health purposes;

(h) Any school bus owned and operated by a nonprofit educational or religious corporation;

(i) Any vehicle used by any of the various search and rescue units of the several counties for exclusive use as a search and rescue vehicle; or

(j) Any motor vehicle used by a community transportation coordinator or a transportation operator as defined in part I of chapter 427, and which is used exclusively to transport transportation disadvantaged persons.

(2) Any such vehicle or mobile home, except one owned or operated exclusively by the Federal Government, shall be furnished a license plate, validation sticker, or mobile home sticker upon the proper application to the department and upon the payment of $3 to cover the cost of same. For any motor vehicle or mobile home which is exempt under paragraph (1)(a), there shall be issued a license plate, validation sticker, or mobile home sticker prescribed by s. 320.06; and for any vehicle which is exempt under paragraphs (1)(c)-(h), there shall be issued a license plate under series “X.” Vehicles exempt under this provision must be equipped with proper license plates showing such exempt status.

(3) An applicant for an exemption established by this section shall, at the time of initial issuance and at the commencement of each renewal period, furnish the department with sufficient documentary proof to establish eligibility for the requested exemption.

History.—s. 6, ch. 7275, 1917; s. 1, ch. 7737, 1918; RGS 1011; s. 5, ch. 8410, 1921; s. 3, ch. 10182, 1925; CGL 1285; s. 3, ch. 15625, 1931; s. 3, ch. 16085, 1933; s. 1, ch. 20411, 1941; s. 1, ch. 20912, 1941; s. 1, ch. 28314, 1953; s. 1, ch. 29980, 1955; s. 1, ch. 57-804; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 1, ch. 72-105; s. 1, ch. 73-198; s. 95, ch. 77-104; s. 19, ch. 77-357; s. 3, ch. 77-454; s. 2, ch. 79-79; s. 1, ch. 82-17; s. 15, ch. 83-218; ss. 12, 13, ch. 83-227; ss. 36, 57, ch. 83-318; s. 7, ch. 84-94; ss. 1, 2, ch. 85-343; s. 7, ch. 86-185; s. 12, ch. 89-376; s. 7, ch. 2013-162.



320.105 - Golf carts and utility vehicles; exemption.

320.105 Golf carts and utility vehicles; exemption.—Golf carts and utility vehicles, as defined in s. 320.01, when operated in accordance with s. 316.212 or s. 316.2126, are exempt from provisions of this chapter which require the registration of vehicles or the display of license plates.

History.—s. 4, ch. 83-188; s. 30, ch. 87-198; s. 5, ch. 99-163.



320.13 - Dealer and manufacturer license plates and alternative method of registration.

320.13 Dealer and manufacturer license plates and alternative method of registration.—

(1)(a) Any licensed motor vehicle dealer and any licensed mobile home dealer may, upon payment of the license tax imposed by s. 320.08(12), secure one or more dealer license plates, which are valid for use on motor vehicles or mobile homes owned by the dealer to whom such plates are issued while the motor vehicles are in inventory and for sale, or while being operated in connection with such dealer’s business, but are not valid for use for hire. Dealer license plates may not be used on any tow truck or wrecker unless the tow truck or wrecker is being demonstrated for sale, and the dealer license plates may not be used on a vehicle used to transport another motor vehicle for the motor vehicle dealer.

(b)1. Marine boat trailer dealers and manufacturers may, upon payment of the license taxes imposed by s. 320.08(12), secure one or more dealer plates, which are valid for use on boat trailers owned by the dealer to whom such plates are issued while being used in connection with such dealer’s business, but are not valid for use for hire.

2. It is the intent of the Legislature that the method currently used to license marine boat trailer dealers to do business in the state, that is, by an occupational license issued by the city or county, not be changed. The department shall not interpret this act to mean that it is empowered to license such dealers to do business. An occupational license tax certificate shall be sufficient proof upon which the department may issue dealer license plates.

(c) A dealer of heavy trucks as defined in s. 320.01(10), upon payment of the license tax imposed by s. 320.08(12), may secure one or more dealer license plates that are valid for use on vehicles owned by the dealer to whom such plates are issued while the heavy trucks are in inventory and for sale and are being used only in the state for demonstration purposes. The license plates may be used for demonstration purposes for a period not to exceed 24 hours. The license plates must be validated on a form prescribed by the department and must be retained in the vehicle being operated.

(2) A licensed manufacturer, importer, or distributor of motor vehicles may, upon payment of the license tax imposed by s. 320.08(12), secure one or more manufacturer license plates, which are valid for use on motor vehicles owned by the manufacturer, importer, or distributor to whom such plates are issued while the motor vehicles are in inventory and for sale, being operated for demonstration purposes, or in connection with the manufacturer’s business, but are not valid for use for hire.

(3) When a licensed dealer or a marine boat trailer dealer chooses to register any motor vehicle or boat trailer he or she owns and has for sale and secure a regular motor vehicle license plate therefor, the dealer may, upon sale thereof, submit to the department a transfer fee of $4.50 and an application for transfer of the license plate to a comparable motor vehicle or boat trailer owned by the dealer of the same weight series as set forth under s. 320.08.

History.—ss. 1, 3, ch. 9159, 1923; CGL 1313, 1315; s. 1, ch. 24186, 1947; s. 1, ch. 63-173; s. 6, ch. 65-190; s. 1, ch. 65-461; ss. 24, 35, ch. 69-106; s. 5, ch. 72-79; ss. 1, 3, ch. 76-135; s. 1, ch. 76-137; s. 3, ch. 77-125; s. 1, ch. 77-174; s. 20, ch. 77-357; s. 128, ch. 79-400; s. 37, ch. 83-318; s. 5, ch. 84-155; s. 29, ch. 95-143; s. 358, ch. 95-148; s. 40, ch. 96-413; s. 32, ch. 99-248; s. 25, ch. 2009-71; s. 40, ch. 2012-181.



320.131 - Temporary tags.

320.131 Temporary tags.—

(1) The department is authorized and empowered to design, issue, and regulate the use of temporary tags to be designated “temporary tags” for use in the following cases:

(a) Where a dealer license plate may not be lawfully used.

(b) For a casual or private sale, including the sale of a marine boat trailer by a marine boat trailer dealer. A “casual or private sale” means any sale other than that by a licensed dealer.

(c) For certified common carriers or driveaway companies who transport motor vehicles, mobile homes, or recreational vehicles from one place to another for persons other than themselves.

(d) For banks, credit unions, and other financial institutions which are not required to be licensed under the provisions of s. 320.27, s. 320.77, or s. 320.771, but need temporary tags for the purpose of demonstrating repossessions for sale.

(e) Where a motor vehicle is sold in this state to a resident of another state for registration therein and the motor vehicle is not required to be registered under the provisions of s. 320.38.

(f) Where a motor vehicle is required to be weighed or emission tested prior to registration or have a vehicle identification number verified. A temporary tag issued for any of these purposes shall be valid for 10 days.

(g) Where an out-of-state resident, subject to registration in this state, must secure ownership documentation from the home state.

(h) For a rental car company which possesses a motor vehicle dealer license and which may use temporary tags on vehicles offered for lease by such company in accordance with the provisions of rules established by the department. However, the original issuance date of a temporary tag shall be the date which determines the applicable license plate fee.

(i) In the resolution of a consumer complaint where there is a need to issue more than two temporary tags, the department may do so.

(j) While a personalized prestige or specialty license plate is being manufactured for use upon the motor vehicle. A temporary tag issued for this purpose shall be valid for 90 days.

(k) In any case where a permanent license plate cannot legally be issued to an applicant and a temporary license plate is not specifically authorized under the provisions of this section, the department shall have the discretion to issue or authorize agents or Florida licensed dealers to issue temporary license plates to applicants demonstrating a need for such temporary use.

(l) For use by licensed dealers to transport motor vehicles and recreational vehicles from the dealer’s licensed location to an off-premise sales location and return. Temporary tags used for such purposes shall be issued to the licensed dealer who owns the vehicles.

Further, the department is authorized to disallow the purchase of temporary tags by licensed dealers, common carriers, or financial institutions in those cases where abuse has occurred.

(2) The department is authorized to sell temporary tags, in addition to those listed above, to their agents and where need is demonstrated by a consumer complainant. The fee shall be $2 each. One dollar from each tag sold shall be deposited into the Brain and Spinal Cord Injury Program Trust Fund, with the remaining proceeds being deposited into the Highway Safety Operating Trust Fund. Agents of the department shall sell temporary tags for $2 each and shall charge the service charge authorized by s. 320.04 per transaction, regardless of the quantity sold. Requests for purchase of temporary tags to the department or its agents shall be made, where applicable, on letterhead stationery and notarized. Except as specifically provided otherwise, a temporary tag shall be valid for 30 days, and no more than two shall be issued to the same person for the same vehicle.

(3) Any person or corporation who unlawfully issues or uses a temporary tag or violates this section or any rule adopted by the department to implement this section commits a noncriminal infraction, punishable as a moving violation as provided in chapter 318 in addition to other administrative action by the department. Using a temporary tag that has been expired for a period of 7 days or less is a noncriminal infraction, and is a nonmoving violation punishable as provided for in chapter 318.

(4)(a) Temporary tags shall be conspicuously displayed in the rear license plate bracket or, on vehicles requiring front display of license plates, on the front of the vehicle in the location where the metal license plate would normally be displayed.

(b) The department shall designate specifications for the media upon which the temporary tag is printed. Such media shall be either nonpermeable or subject to weatherproofing so that it maintains its structural integrity, including graphic and data adhesion, in all weather conditions after being placed on a vehicle.

(5) Any person who knowingly and willfully abuses or misuses temporary tag issuance to avoid registering a vehicle requiring registration pursuant to this chapter or chapter 319 commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(6) Any person who knowingly and willfully issues a temporary tag or causes another to issue a temporary tag to a fictitious person or entity to avoid disclosure of the true owner of a vehicle commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7) Any person authorized by this section to purchase and issue a temporary tag shall maintain records as required by this chapter or departmental rules, and such records shall be open to inspection by the department or its agents during reasonable business hours. Any person who knowingly and willfully fails to comply with this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(8) The department shall administer an electronic system for licensed motor vehicle dealers to use for issuing temporary tags. If a dealer fails to comply with the department’s requirements for issuing temporary tags using the electronic system, the department may deny, suspend, or revoke a license under s. 320.27(9)(b)16. upon proof that the licensee has failed to comply with the department’s requirements. The department may adopt rules to administer this section.

(9)(a) The department shall implement a secure print-on-demand electronic temporary tag registration, record retention, and issue system required for use by every department-authorized issuer of temporary tags by the end of the 2007-2008 fiscal year. Such system shall enable the department to issue, on demand, a temporary tag number in response to a request from the issuer by way of a secure electronic exchange of data and then enable the issuer to print the temporary tag 1that has all required information. A motor vehicle dealer licensed under this chapter 2may charge a fee to comply with this subsection.

(b) To ensure the continuation of operations for issuers if a system outage occurs, the department shall allow the limited use of a backup manual issuance method during an outage which requires recordkeeping of information as determined by the department and which requires the timely electronic reporting of this information to the department.

(c) The department may adopt rules necessary to 3administer this subsection. Such rules may include exemptions from the requirements of this subsection as feasibly required to 3administer the program, as well as exemptions for issuers who do not require a dealer license under this chapter because of the type or size of vehicle being sold.

History.—ss. 1-4, ch. 59-348; s. 1, ch. 61-150; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 195, ch. 71-136; s. 1, ch. 72-46; s. 10, ch. 75-66; s. 1, ch. 77-174; s. 1, ch. 78-217; s. 4, ch. 78-225; s. 1, ch. 80-217; s. 3, ch. 82-97; s. 25, ch. 82-134; s. 38, ch. 83-318; s. 3, ch. 85-176; s. 1, ch. 87-401; s. 1, ch. 88-395; s. 9, ch. 90-329; s. 79, ch. 93-120; s. 2, ch. 94-142; s. 12, ch. 94-314; s. 74, ch. 94-353; s. 23, ch. 95-333; s. 41, ch. 96-413; s. 13, ch. 97-300; s. 33, ch. 99-248; s. 64, ch. 2005-164; s. 1, ch. 2008-71; s. 23, ch. 2008-176; s. 9, ch. 2009-206; s. 5, ch. 2010-161; s. 26, ch. 2010-162; s. 8, ch. 2011-3.

1Note.—As amended by s. 23, ch. 2008-176. The amendment by s. 1, ch. 2008-71, uses the word “with” instead of the words “that has.”

2Note.—As amended by s. 23, ch. 2008-176. The amendment by s. 1, ch. 2008-71, uses the words “shall be authorized to” instead of the word “may.”

3Note.—As amended by s. 23, ch. 2008-176. The amendment by s. 1, ch. 2008-71, uses the word “implement” instead of the word “administer.”



320.1316 - Failure to surrender vehicle or vessel.

320.1316 Failure to surrender vehicle or vessel.—

(1) Upon receipt from a lienor who claims a lien on a vehicle pursuant to s. 319.27 by the Department of Highway Safety and Motor Vehicles of written notice to surrender a vehicle or vessel that has been disposed of, concealed, removed, or destroyed by the lienee, the department shall place the name of the registered owner of that vehicle on the list of those persons who may not be issued a license plate, revalidation sticker, or replacement license plate. Pursuant to s. 320.03(8), the department may not issue a license plate, revalidation sticker, or replacement license plate for the vehicle, or a vessel registration number or decal for the vessel, owned by the lienee which is identified in the claim by the lienor. If the vehicle is owned jointly, the name of each registered owner shall be placed on the list.

(2) The notice to surrender the vehicle or vessel shall be signed under oath by the lienor and submitted on forms developed by the department, which must include:

(a) The name, address, and telephone number of the lienor.

(b) The name of the registered owner of the vehicle or vessel and the address to which the lienor provided notice to surrender the vehicle or vessel to the registered owner.

(c) A general description of the vehicle, including its color, make, model, body style, and year.

(d) The vehicle identification number, registration license plate number, if known, or other identification number, as applicable.

(3) The registered owner of the vehicle or vessel may dispute a notice to surrender the vehicle or vessel or his or her inclusion on the list of those persons who may not be issued a license plate, revalidation sticker, or replacement license plate under s. 320.03(8), or a vessel registration number or decal, by bringing a civil action in the county in which he or she resides.

(4) In an action brought pursuant to subsection (3), the petitioner is entitled to the summary procedure specified in s. 51.011, and the court shall advance the cause on its calendar if requested by the petitioner.

(5) At a hearing challenging the refusal to issue a license plate, revalidation sticker, or replacement license plate under s. 320.03(8), or a vessel registration number or decal, the court shall first determine whether the lienor has a recorded lien on the vehicle or vessel and whether the lienor properly made a demand for the surrender of the vehicle or vessel in accordance with this section. If the court determines that the lien was recorded and that such a demand was properly made, the court shall determine whether good cause exists for the lienee’s failure to surrender the vehicle or vessel. As used in this section, the term “good cause” is limited to proof that:

(a) The vehicle that was the subject of the demand for surrender was traded in to a licensed motor vehicle dealer before the date of the demand for surrender;

(b) The lien giving rise to the inclusion on the list has been paid in full or otherwise satisfied;

(c) There is ongoing litigation relating to the validity or enforceability of the lien;

(d) The petitioner was in compliance with all of his or her contractual obligations with the lienholder at the time of the demand for surrender;

(e) The vehicle or vessel was reported to law enforcement as stolen by the registered owner of the vehicle or vessel before the demand for surrender; or

(f) The petitioner no longer has possession of the vehicle or vessel, and the loss of possession occurred pursuant to operation of law. If the petitioner’s loss of possession did not occur pursuant to operation of law, the fact that a third party has physical possession of the vehicle or vessel does not constitute good cause for the failure to surrender the vehicle or vessel.

(6) If the petitioner establishes good cause for his or her failure to surrender the vehicle or vessel, the court shall enter an order removing the petitioner’s name from the list of those persons who may not be issued a license plate, revalidation sticker, or replacement license plate under s. 320.03(8), or a vessel registration number or decal, and shall award the petitioner reasonable attorney fees and costs actually incurred for the proceeding.

(7) If the court finds that the demand for surrender was properly made by the lienor and the petitioner fails to establish good cause for the failure to surrender the vehicle or vessel, the court shall award the lienor reasonable attorney fees and costs actually incurred for the proceeding.

History.—s. 4, ch. 2009-206; s. 24, ch. 2014-216.



320.1325 - Registration required for the temporarily employed.

320.1325 Registration required for the temporarily employed.—Motor vehicles owned or leased by persons who are temporarily employed within the state but are not residents are required to be registered. Upon payment of the fees prescribed in this section and proof of insurance coverage as required by the applicant’s resident state, the department shall provide a temporary registration plate and a registration certificate valid for 90 days to an applicant who is temporarily employed in this state. The temporary registration plate may be renewed one time for an additional 90-day period. At the end of the 180-day period of temporary registration, the applicant shall apply for a permanent registration if there is a further need to remain in this state. A temporary license registration plate may not be issued for any commercial motor vehicle as defined in s. 320.01. The fee for the 90-day temporary registration plate shall be $40 plus the applicable service charge required by s. 320.04. Subsequent permanent registration and titling of a vehicle registered hereunder shall subject the applicant to providing proof of Florida insurance coverage as specified in s. 320.02 and payment of the fees required by s. 320.072, in addition to all other taxes and fees required.

History.—s. 11, ch. 91-82; s. 62, ch. 94-306; s. 103, ch. 99-13; ss. 34, 273, ch. 99-248.



320.133 - Transporter license plates.

320.133 Transporter license plates.—

(1) The department is authorized to issue a transporter license plate to any applicant who, incidental to the conduct of his or her business, engages in the transporting of motor vehicles which are not currently registered to any owner and which do not have license plates, upon payment of the license tax imposed by s. 320.08(15) for each such license plate and upon proof of liability insurance coverage in the amount of $100,000 or more. Such a transporter license plate is valid for use on any motor vehicle in the possession of the transporter while the motor vehicle is being transported in the course of the transporter’s business.

(2) A license issued pursuant to subsection (1) must be in a distinctive color approved by the department and the word “transporter” must appear on the face of the license plate in place of the county name.

(3) A license plate issued under this section is valid for a period of 12 months, beginning January 1 and ending December 31. No refund of the license tax imposed may be provided for any unexpired portion of a license period.

History.—s. 1, ch. 88-410; s. 359, ch. 95-148.



320.14 - Fractional license tax.

320.14 Fractional license tax.—

(1) Unless otherwise expressly provided in this section, the full amount of the license tax imposed under s. 320.08 shall be charged for the registration period, regardless of when during the registration period the vehicle is registered.

(2) Except for vehicles covered by subsection (3) and except for vehicles taxed under s. 320.08(2)(b), (c), or (d), (3)(a), (b), or (c), (5)(a), (7)(a), or (9), the license tax charged to a person for the registration of a vehicle which was not previously subject to registration in this state by that person and which is being registered:

(a) During the seventh, eighth, or ninth month of the registration period shall be one-half of the annual license tax amount prescribed in s. 320.08.

(b) During the 10th or subsequent month of the registration period shall be one-fourth of the annual license tax amount prescribed in s. 320.08.

(3) The license tax charged a person for the registration of a vehicle which:

(a) Is taxed under s. 320.08(3)(d) or (e), (4), (6)(b), or (7)(b);

(b) Is being registered during the second or subsequent month of the registration period;

(c) Was not previously subject to registration by that person during that registration period; and

(d) If being registered during the first 3 months of the registration period, was not registered by that person in this state during the preceding registration period

shall be at the rate of one-twelfth of the annual license tax amount for the month of registration and one-twelfth of the annual license tax amount for each month of the registration period succeeding the month of registration.

(4) Any truck tractor which is used exclusively for hauling agricultural products and which is not required to be apportioned may register for any 3-month period or 6-month period and pay, respectively, one-quarter or one-half of the annual registration rate provided in s. 320.08.

(5) A license tax of less than $5 may not be charged under this section unless otherwise expressly provided by law.

(6) For a trailer or semitrailer taxed under s. 320.08(5) or (7)(a), there shall be no reduction in the annual license tax paid for a half-year or quarter-year registration.

History.—s. 7, ch. 7275, 1917; s. 1, ch. 7276, 1917; RGS 1012; s. 5, ch. 8410, 1921; s. 4, ch. 10182, 1925; CGL 1286; s. 4, ch. 16085, 1933; s. 1, ch. 25139, 1949; s. 8, ch. 28186, 1953; s. 1, ch. 57-373; s. 6, ch. 65-190; s. 1, ch. 67-553; s. 11, ch. 75-66; s. 46, ch. 77-357; s. 1, ch. 83-155; s. 39, ch. 83-318; s. 6, ch. 85-81; s. 52, ch. 85-180; s. 31, ch. 87-198; s. 114, ch. 90-136; s. 11, ch. 90-329.



320.15 - Refund of license tax.

320.15 Refund of license tax.—

(1) Any resident owner of a motor vehicle or mobile home that has been destroyed or permanently removed from the state shall, upon application to the department and surrender of the license plate or mobile home sticker issued for such vehicle, be entitled to a credit to apply to registration of any other vehicle in the name of the owner, if the amount is $3 or more, for the unexpired period of the license. However, if the license plate surrendered is a “for-hire” license plate, the amount of credit may not be more than one-half of the annual license tax amount. A credit is not valid after the expiration date of the license plate which is current on the date of the credit, as provided in s. 320.07.

(2) A motor vehicle registrant or mobile home owner who has renewed a motor vehicle registration during the advance renewal period pursuant to s. 320.071 and who surrenders the license plate for the vehicle before the end of the renewal period may apply for a refund of the license taxes assessed in s. 320.08.

History.—s. 6, ch. 7275, 1917; s. 1, ch. 7737, 1918; RGS 1011; s. 5, ch. 8410, 1921; s. 3, ch. 10182, 1925; CGL 1285; s. 3, ch. 15625, 1931; s. 3, ch. 16085, 1933; s. 1, ch. 59-266; s. 6, ch. 65-190; s. 1, ch. 65-465; ss. 24, 35, ch. 69-106; s. 3, ch. 78-186; s. 40, ch. 83-318; s. 53, ch. 85-180; s. 12, ch. 88-306; s. 115, ch. 90-136; s. 10, ch. 90-329; s. 2, ch. 2012-110; s. 41, ch. 2012-181.



320.17 - Classification of vehicles and mobile homes and assessment of license tax by department.

320.17 Classification of vehicles and mobile homes and assessment of license tax by department.—The department may, in accordance with the provisions of this chapter, determine the classification of, and the amount of license tax due on, any motor vehicle or mobile home required to be registered under the laws of this state and may, in accordance with the provisions of this chapter, fix, determine, and assess the amount of license tax and fees to be paid for registration or renewal of registration. A determination of the department, when certified in writing, is prima facie evidence of the validity, regularity, and propriety thereof and of the liability of the vehicle involved therein to the classification and tax so determined, fixed, and assessed. No such determination when made by the department may be disregarded or set aside in any court, except when clearly shown to be unwarranted in law or in fact.

History.—s. 6, ch. 7275, 1917; s. 1, ch. 7737, 1918; RGS 1011; s. 5, ch. 8410, 1921; s. 3, ch. 10182, 1925; CGL 1285; s. 3, ch. 15625, 1931; s. 3, ch. 16085, 1933; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 41, ch. 83-318.



320.18 - Withholding registration.

320.18 Withholding registration.—

(1) The department may withhold the registration of any motor vehicle or mobile home the owner or coowner of which has failed to register it under the provisions of law for any previous period or periods for which it appears registration should have been made in this state until the tax for such period or periods is paid. The department may cancel any vehicle or vessel registration, driver license, identification card, or fuel-use tax decal if the owner or coowner pays for any vehicle or vessel registration, driver license, identification card, or fuel-use tax decal; pays any administrative, delinquency, or reinstatement fee; or pays any tax liability, penalty, or interest specified in chapter 207 by a dishonored check, or if the vehicle owner or motor carrier has failed to pay a penalty for a weight or safety violation issued by the Department of Transportation or the Department of Highway Safety and Motor Vehicles. The Department of Transportation and the Department of Highway Safety and Motor Vehicles may impound any commercial motor vehicle that has a canceled license plate or fuel-use tax decal until the tax liability, penalty, and interest specified in chapter 207, the license tax, or the fuel-use decal fee, and applicable administrative fees have been paid for by certified funds.

(2) An owner of a motor vehicle is exempt from the payment of a license tax for any previous period or periods for which registration should have been made upon presentation to the department by the owner of a notarized or certified affidavit stating that such motor vehicle was continuously maintained in dead storage and was not operated at any time during the registration period or periods for which the exemption is being claimed.

(3) In the case of repossession, a mobile home is exempt from registration when the dwelling is not transferred or titled for occupancy.

History.—s. 6, ch. 7275, 1917; s. 1, ch. 7737, 1918; RGS 1011; s. 5, ch. 8410, 1921; s. 3, ch. 10182, 1925; CGL 1285; s. 3, ch. 15625, 1931; s. 3, ch. 16085, 1933; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 6, ch. 69-178; s. 1, ch. 78-216; s. 42, ch. 83-318; s. 63, ch. 94-306; s. 915, ch. 95-148; s. 42, ch. 96-413; s. 9, ch. 2001-196; s. 65, ch. 2005-164; s. 18, ch. 2011-66; s. 41, ch. 2013-160.



320.19 - Tax lien; enforcement.

320.19 Tax lien; enforcement.—The license tax required under this chapter, when not paid, constitutes a first lien upon the motor vehicle or mobile home on which the tax is due. Such lien is superior to all other liens upon such vehicle. If the amount of the license tax due remains unpaid for more than 30 days, the department may, in addition to any other remedy provided by law, enforce the lien by issuance of a tax warrant. The sheriff or other person to whom such warrant is directed shall proceed upon the warrant in the manner and with like effect as is prescribed by law for executions issued against property upon judgments of record.

History.—s. 6, ch. 7275, 1917; s. 1, ch. 7737, 1918; RGS 1011; s. 5, ch. 8410, 1921; s. 3, ch. 10182, 1925; CGL 1285; s. 3, ch. 15625, 1931; s. 3, ch. 16085, 1933; s. 6, ch. 65-190; ss. 21, 24, 35, ch. 69-106; s. 43, ch. 83-318.



320.20 - Disposition of license tax moneys.

320.20 Disposition of license tax moneys.—The revenue derived from the registration of motor vehicles, including any delinquent fees and excluding those revenues collected and distributed under the provisions of s. 320.081, must be distributed monthly, as collected, as follows:

(1) The first proceeds, to the extent necessary to comply with the provisions of s. 18, Art. XII of the State Constitution of 1885, as adopted by s. 9(d), Art. XII, 1968 revised constitution, and the additional provisions of s. 9(d) and s. 1010.57, must be deposited in the district Capital Outlay and Debt Service School Trust Fund.

(2) Twenty-five million dollars per year of such revenues must be deposited in the State Transportation Trust Fund, with priority use assigned to completion of the interstate highway system. However, any excess funds may be utilized for general transportation purposes, consistent with the Department of Transportation’s legislatively approved objectives.

(3) Notwithstanding any other provision of law except subsections (1) and (2), $15 million shall be deposited annually into the State Transportation Trust Fund solely for the purposes of funding the Florida Seaport Transportation and Economic Development Program as provided in chapter 311. Such revenues shall be distributed on a 50-50 matching basis to any port listed in s. 311.09(1) to be used for funding projects as described in s. 311.07(3)(b). Such revenues may be assigned, pledged, or set aside as a trust for the payment of principal or interest on bonds, tax anticipation certificates, or any other form of indebtedness issued by an individual port or appropriate local government having jurisdiction thereof, or collectively by interlocal agreement among any of the ports, or used to purchase credit support to permit such borrowings. However, such debt is not a general obligation of the state. The state covenants with holders of such revenue bonds or other instruments of indebtedness issued that it will not repeal or impair or amend in any manner that will materially and adversely affect the rights of such holders so long as bonds authorized by this section are outstanding. Any revenues that are not pledged to the repayment of bonds authorized by this section may be used for purposes authorized under the Florida Seaport Transportation and Economic Development Program. This revenue source is in addition to any amounts provided and appropriated in accordance with s. 311.07. The Florida Seaport Transportation and Economic Development Council shall approve the distribution of funds to ports for projects that have been approved pursuant to s. 311.09(5)-(8). The council and the Department of Transportation may perform acts required to facilitate and implement this subsection. To better enable the ports to cooperate to their mutual advantage, the governing body of each port may exercise powers provided to municipalities or counties in s. 163.01(7)(d) subject to chapter 311 and special acts, if any, pertaining to a port. The use of funds provided pursuant to this subsection are limited to eligible projects listed in this subsection. Income derived from a project completed with the use of program funds, beyond operating costs and debt service, is restricted solely to further port capital improvements consistent with maritime purposes. Use of such income for nonmaritime purposes is prohibited. The revenues available under this subsection may not be pledged to the payment of any bonds other than the Florida Ports Financing Commission Series 1996 and Series 1999 Bonds currently outstanding; however, such revenues may be pledged to secure payment of refunding bonds to refinance the Florida Ports Financing Commission Series 1996 and Series 1999 Bonds. Refunding bonds secured by revenues available under this subsection may not be issued with a final maturity later than the final maturity of the Florida Ports Financing Commission Series 1996 and Series 1999 Bonds or which provide for higher debt service in any year than is currently payable on such bonds. Any revenue bonds or other indebtedness issued after July 1, 2000, other than refunding bonds shall be issued by the Division of Bond Finance at the request of the Department of Transportation pursuant to the State Bond Act.

(4) Notwithstanding any other provision of law except subsections (1), (2), and (3), $10 million shall be deposited annually into the State Transportation Trust Fund solely for the purposes of funding the Florida Seaport Transportation and Economic Development Program as provided in chapter 311 and for funding seaport intermodal access projects of statewide significance as provided in s. 341.053. Such revenues shall be distributed to any port listed in s. 311.09(1), to be used for funding projects as follows:

(a) For any seaport intermodal access projects that are identified in the 1997-1998 Tentative Work Program of the Department of Transportation, up to the amounts needed to offset the funding requirements of this section.

(b) For seaport intermodal access projects as described in s. 341.053(6) which are identified in the 5-year Florida Seaport Mission Plan as provided in s. 311.09(3). Funding for such projects shall be on a matching basis as mutually determined by the Florida Seaport Transportation and Economic Development Council and the Department of Transportation if a minimum of 25 percent of total project funds come from any port funds, local funds, private funds, or specifically earmarked federal funds.

(c) On a 50-50 matching basis for projects as described in s. 311.07(3)(b).

(d) For seaport intermodal access projects that involve the dredging or deepening of channels, turning basins, or harbors; or the rehabilitation of wharves, docks, or similar structures. Funding for such projects requires a 25 percent match of the funds received pursuant to this subsection. Matching funds must come from port funds, federal funds, local funds, or private funds.

Such revenues may be assigned, pledged, or set aside as a trust for the payment of principal or interest on bonds, tax anticipation certificates, or other form of indebtedness issued by an individual port or appropriate local government having jurisdiction thereof, or collectively by interlocal agreement among any of the ports, or used to purchase credit support to permit such borrowings. However, such debt is not a general obligation of the state. This state covenants with holders of such revenue bonds or other instruments of indebtedness issued hereunder that it will not repeal, impair, or amend this subsection in a manner that will materially and adversely affect the rights of holders while bonds authorized by this subsection remain outstanding. Revenues that are not pledged to the repayment of bonds as authorized by this section may be used for purposes authorized under the Florida Seaport Transportation and Economic Development Program. This revenue source is in addition to any amounts provided for and appropriated in accordance with s. 311.07 and subsection (3). The Florida Seaport Transportation and Economic Development Council shall approve distribution of funds to ports for projects that have been approved pursuant to s. 311.09(5)-(8), or for seaport intermodal access projects identified in the 5-year Florida Seaport Mission Plan as provided in s. 311.09(3) and mutually agreed upon by the Florida Seaport Transportation and Economic Development Council and the Department of Transportation. All contracts for actual construction of projects authorized by this subsection must include a provision encouraging employment of participants in the welfare transition program. The goal for such employment is 25 percent of all new employees employed specifically for the project, unless the Department of Transportation and the Florida Seaport Transportation and Economic Development Council demonstrate that such a requirement would severely hamper the successful completion of the project. In such an instance, CareerSource Florida, Inc., shall establish an appropriate percentage of employees who are participants in the welfare transition program. The council and the Department of Transportation may perform such acts as are required to facilitate and implement the provisions of this subsection. To better enable the ports to cooperate to their mutual advantage, the governing body of each port may exercise powers provided to municipalities or counties in s. 163.01(7)(d) subject to the provisions of chapter 311 and special acts, if any, pertaining to a port. The use of funds provided pursuant to this subsection is limited to eligible projects listed in this subsection. The revenues available under this subsection may not be pledged to the payment of any bonds other than the Florida Ports Financing Commission Series 1996 and Series 1999 Bonds currently outstanding; however, such revenues may be pledged to secure payment of refunding bonds to refinance the Florida Ports Financing Commission Series 1996 and Series 1999 Bonds. Refunding bonds secured by revenues available under this subsection may not be issued with a final maturity later than the final maturity of the Florida Ports Financing Commission Series 1996 and Series 1999 Bonds and may not provide for higher debt service in any year than is currently payable on such bonds. Any revenue bonds or other indebtedness issued after July 1, 2000, other than refunding bonds shall be issued by the Division of Bond Finance at the request of the Department of Transportation pursuant to the State Bond Act.

(5)(a) Except as provided in paragraph (c), the remainder of such revenues must be deposited in the State Transportation Trust Fund.

(b) The Chief Financial Officer each month shall deposit in the State Transportation Trust Fund an amount, drawn from other funds in the State Treasury which are not immediately needed or are otherwise in excess of the amount necessary to meet the requirements of the State Treasury, which when added to such remaining revenues each month will equal one-twelfth of the amount of the anticipated annual revenues to be deposited in the State Transportation Trust Fund under paragraph (a) as determined by the Chief Financial Officer after consultation with the Revenue Estimating Conference held pursuant to s. 216.136(3). The transfers required hereunder may be suspended by action of the Legislative Budget Commission in the event of a significant shortfall of state revenues.

(c) In any month in which the remaining revenues derived from the registration of motor vehicles exceed one-twelfth of those anticipated annual remaining revenues as determined by the Chief Financial Officer after consultation with the Revenue Estimating Conference, the excess shall be credited to those state funds in the State Treasury from which the amount was originally drawn, up to the amount which was deposited in the State Transportation Trust Fund under paragraph (b). A final adjustment must be made in the last months of a fiscal year so that the total revenue deposited in the State Transportation Trust Fund each year equals the amount derived from the registration of motor vehicles, less the amount distributed under subsection (1). For the purposes of this paragraph and paragraph (b), the term “remaining revenues” means all revenues deposited into the State Transportation Trust Fund under paragraph (a) and subsections (2) and (3). In order that interest earnings continue to accrue to the General Revenue Fund, the Department of Transportation may not invest an amount equal to the cumulative amount of funds deposited in the State Transportation Trust Fund under paragraph (b) less funds credited under this paragraph as computed on a monthly basis. The amounts to be credited under this and the preceding paragraph must be calculated and certified to the Chief Financial Officer by the Executive Office of the Governor.

History.—s. 27, ch. 7275, 1917; RGS 1031; s. 12, ch. 8410, 1921; CGL 1304; s. 4, ch. 15625, 1931; s. 44, ch. 26869, 1951; s. 1, ch. 65-514; s. 31, ch. 69-216; s. 1, ch. 69-300; s. 1, ch. 77-416; s. 1, ch. 81-222; s. 53, ch. 83-3; s. 14, ch. 83-138; s. 44, ch. 83-318; s. 7, ch. 85-81; s. 68, ch. 85-180; s. 20, ch. 89-301; ss. 61, 62, ch. 90-136; s. 30, ch. 95-143; s. 136, ch. 96-320; s. 50, ch. 97-278; s. 10, ch. 97-280; s. 104, ch. 99-13; s. 274, ch. 99-248; s. 14, ch. 99-385; s. 84, ch. 2000-165; s. 5, ch. 2000-266; s. 54, ch. 2000-371; s. 68, ch. 2001-61; s. 965, ch. 2002-387; s. 360, ch. 2003-261; s. 45, ch. 2005-152; s. 13, ch. 2012-128; s. 87, ch. 2012-174; s. 45, ch. 2013-15; s. 11, ch. 2015-98.



320.203 - Disposition of biennial license tax moneys.

320.203 Disposition of biennial license tax moneys.—

(1) Notwithstanding ss. 320.08(1), (2), (3), (4)(a) or (b), (6), (7), (8), (9), (10), or (11), 320.08058, and 328.76 and pursuant to s. 216.351, after the provisions of s. 320.20(1), (2), (3), (4), and (5) are fulfilled, an amount equal to 50 percent of revenues collected from the biennial registrations created in s. 320.07 shall be retained in the Motor Vehicle License Clearing Trust Fund, authorized in s. 215.32(2)(b)2.f., until July 1. After July 1 of the subsequent fiscal year, an amount equal to 50 percent of revenues collected from the biennial registrations created in s. 320.07 shall be distributed according to ss. 320.08(1), (2), (3), (4)(a) or (b), (6), (7), (8), (9), (10), or (11), 320.08058, 328.76, and 320.20(1), (2), (3), (4), and (5).

(2) A tax collector may escrow an amount necessary to annualize revenues collected from the biennial registration service charges, branch charges, or tax collector fees created in s. 320.07 until October 1 of the following fiscal year and then account for that amount as revenue for that fiscal year.

History.—s. 6, ch. 2007-242; s. 26, ch. 2009-71.



320.23 - Taxes declared compensatory.

320.23 Taxes declared compensatory.—Taxes prescribed by this chapter are declared to be compensatory for the use of the public roads of this state by operators of motor vehicles taxed under the provisions of this chapter and are further declared to be a fair contribution to the cost of constructing and maintaining the public roads of this state. The administration and enforcement of this chapter and all regulations and restrictions imposed hereby and authorized to be imposed by this chapter are declared to be for the purpose of conservation of the property of the state and in the interest of safety in the use of its roads.

History.—s. 5, ch. 15625, 1931; CGL 1936 Supp. 1304(1); s. 2, ch. 63-496; s. 45, ch. 83-318.



320.26 - Counterfeiting license plates, validation stickers, mobile home stickers, cab cards, trip permits, or special temporary operational permits prohibited; penalty.

320.26 Counterfeiting license plates, validation stickers, mobile home stickers, cab cards, trip permits, or special temporary operational permits prohibited; penalty.—

(1)(a) No person shall counterfeit registration license plates, validation stickers, or mobile home stickers, or have in his or her possession any such plates or stickers; nor shall any person manufacture, sell, or dispose of registration license plates, validation stickers, or mobile home stickers in the state without first having obtained the permission and authority of the department in writing.

(b) No person shall counterfeit, alter, or manufacture International Registration Plan cab cards, trip permits, special temporary permits, or temporary operational permits; nor shall any person sell or dispose of International Registration Plan cab cards, trip permits, special temporary permits, or temporary operational permits without first having obtained the permission and authority of the department in writing.

(2) Any person who violates this section is guilty of a felony of the third degree.

(a) If the violator is a natural person, he or she is punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the violator is an association or corporation, it is punishable as provided in s. 775.083, and the official of the association or corporation under whose direction or with whose knowledge, consent, or acquiescence such violation occurred may be punished as provided in s. 775.082, in addition to the fine which may be imposed upon such association or corporation.

History.—ss. 1, 2, ch. 16086, 1933; CGL 1936 Supp. 7792(5); s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 7, ch. 69-178; s. 198, ch. 71-136; s. 6, ch. 72-79; s. 5, ch. 78-412; s. 46, ch. 83-318; s. 6, ch. 84-155; s. 21, ch. 86-243; s. 360, ch. 95-148.



320.261 - Attaching registration license plate not assigned unlawful; penalty.

320.261 Attaching registration license plate not assigned unlawful; penalty.—Any person who knowingly attaches to any motor vehicle or mobile home any registration license plate, or who knowingly attaches any validation sticker or mobile home sticker to a registration license plate, which plate or sticker was not issued and assigned or lawfully transferred to such vehicle, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 59-478; s. 199, ch. 71-136; s. 7, ch. 72-79; s. 47, ch. 83-318.



320.27 - Motor vehicle dealers.

320.27 Motor vehicle dealers.—

(1) DEFINITIONS.—The following words, terms, and phrases when used in this section have the meanings respectively ascribed to them in this subsection, except where the context clearly indicates a different meaning:

(a) “Department” means the Department of Highway Safety and Motor Vehicles.

(b) “Motor vehicle” means any motor vehicle of the type and kind required to be registered and titled under chapter 319 and this chapter, except a recreational vehicle, moped, motorcycle powered by a motor with a displacement of 50 cubic centimeters or less, or mobile home.

(c) “Motor vehicle dealer” means any person engaged in the business of buying, selling, or dealing in motor vehicles or offering or displaying motor vehicles for sale at wholesale or retail, or who may service and repair motor vehicles pursuant to an agreement as defined in s. 320.60(1). Any person who buys, sells, or deals in three or more motor vehicles in any 12-month period or who offers or displays for sale three or more motor vehicles in any 12-month period shall be prima facie presumed to be engaged in such business. The terms “selling” and “sale” include lease-purchase transactions. A motor vehicle dealer may, at retail or wholesale, sell a recreational vehicle as described in s. 320.01(1)(b)1.-6. and 8., acquired in exchange for the sale of a motor vehicle, provided such acquisition is incidental to the principal business of being a motor vehicle dealer. However, a motor vehicle dealer may not buy a recreational vehicle for the purpose of resale unless licensed as a recreational vehicle dealer pursuant to s. 320.771. A motor vehicle dealer may apply for a certificate of title to a motor vehicle required to be registered under s. 320.08(2)(b), (c), and (d), using a manufacturer’s statement of origin as permitted by s. 319.23(1), only if such dealer is authorized by a franchised agreement as defined in s. 320.60(1), to buy, sell, or deal in such vehicle and is authorized by such agreement to perform delivery and preparation obligations and warranty defect adjustments on the motor vehicle; provided this limitation shall not apply to recreational vehicles, van conversions, or any other motor vehicle manufactured on a truck chassis. The transfer of a motor vehicle by a dealer not meeting these qualifications shall be titled as a used vehicle. The classifications of motor vehicle dealers are defined as follows:

1. “Franchised motor vehicle dealer” means any person who engages in the business of repairing, servicing, buying, selling, or dealing in motor vehicles pursuant to an agreement as defined in s. 320.60(1).

2. “Independent motor vehicle dealer” means any person other than a franchised or wholesale motor vehicle dealer who engages in the business of buying, selling, or dealing in motor vehicles, and who may service and repair motor vehicles.

3. “Wholesale motor vehicle dealer” means any person who engages exclusively in the business of buying, selling, or dealing in motor vehicles at wholesale or with motor vehicle auctions. Such person shall be licensed to do business in this state, shall not sell or auction a vehicle to any person who is not a licensed dealer, and shall not have the privilege of the use of dealer license plates. Any person who buys, sells, or deals in motor vehicles at wholesale or with motor vehicle auctions on behalf of a licensed motor vehicle dealer and as a bona fide employee of such licensed motor vehicle dealer is not required to be licensed as a wholesale motor vehicle dealer. In such cases it shall be prima facie presumed that a bona fide employer-employee relationship exists. A wholesale motor vehicle dealer shall be exempt from the display provisions of this section but shall maintain an office wherein records are kept in order that those records may be inspected.

4. “Motor vehicle auction” means any person offering motor vehicles or recreational vehicles for sale to the highest bidder where buyers are licensed motor vehicle dealers. Such person shall not sell a vehicle to anyone other than a licensed motor vehicle dealer.

5. “Salvage motor vehicle dealer” means any person who engages in the business of acquiring salvaged or wrecked motor vehicles for the purpose of reselling them and their parts.

The term “motor vehicle dealer” does not include persons not engaged in the purchase or sale of motor vehicles as a business who are disposing of vehicles acquired for their own use or for use in their business or acquired by foreclosure or by operation of law, provided such vehicles are acquired and sold in good faith and not for the purpose of avoiding the provisions of this law; persons engaged in the business of manufacturing, selling, or offering or displaying for sale at wholesale or retail no more than 25 trailers in a 12-month period; public officers while performing their official duties; receivers; trustees, administrators, executors, guardians, or other persons appointed by, or acting under the judgment or order of, any court; banks, finance companies, or other loan agencies that acquire motor vehicles as an incident to their regular business; motor vehicle brokers; and motor vehicle rental and leasing companies that sell motor vehicles to motor vehicle dealers licensed under this section. Vehicles owned under circumstances described in this paragraph may be disposed of at retail, wholesale, or auction, unless otherwise restricted. A manufacturer of fire trucks, ambulances, or school buses may sell such vehicles directly to governmental agencies or to persons who contract to perform or provide firefighting, ambulance, or school transportation services exclusively to governmental agencies without processing such sales through dealers if such fire trucks, ambulances, school buses, or similar vehicles are not presently available through motor vehicle dealers licensed by the department.

(d) “Motor vehicle broker” means any person engaged in the business of offering to procure or procuring motor vehicles for the general public, or who holds himself or herself out through solicitation, advertisement, or otherwise as one who offers to procure or procures motor vehicles for the general public, and who does not store, display, or take ownership of any vehicles for the purpose of selling such vehicles.

(e) “Person” means any natural person, firm, partnership, association, or corporation.

(f) “Bona fide employee” means a person who is employed by a licensed motor vehicle dealer and receives annually an Internal Revenue Service Form W-2, or an independent contractor who has a written contract with a licensed motor vehicle dealer and receives annually an Internal Revenue Service Form 1099, for the purpose of acting in the capacity of or conducting motor vehicle sales transactions as a motor vehicle dealer.

(2) LICENSE REQUIRED.—No person shall engage in business as, serve in the capacity of, or act as a motor vehicle dealer in this state without first obtaining a license therefor in the appropriate classification as provided in this section. With the exception of transactions with motor vehicle auctions, no person other than a licensed motor vehicle dealer may advertise for sale any motor vehicle belonging to another party unless as a direct result of a bona fide legal proceeding, court order, settlement of an estate, or by operation of law. However, owners of motor vehicles titled in their names may advertise and offer vehicles for sale on their own behalf. It shall be unlawful for a licensed motor vehicle dealer to allow any person other than a bona fide employee to use the motor vehicle dealer license for the purpose of acting in the capacity of or conducting motor vehicle sales transactions as a motor vehicle dealer. Any person selling or offering a motor vehicle for sale in violation of the licensing requirements of this subsection, or who misrepresents to any person its relationship with any manufacturer, importer, or distributor, in addition to the penalties provided herein, shall be deemed guilty of an unfair and deceptive trade practice as defined in part II of chapter 501 and shall be subject to the provisions of subsections (8) and (9).

(3) APPLICATION AND FEE.—The application for the license shall be in such form as may be prescribed by the department and shall be subject to such rules with respect thereto as may be so prescribed by it. Such application shall be verified by oath or affirmation and shall contain a full statement of the name and birth date of the person or persons applying therefor; the name of the firm or copartnership, with the names and places of residence of all members thereof, if such applicant is a firm or copartnership; the names and places of residence of the principal officers, if the applicant is a body corporate or other artificial body; the name of the state under whose laws the corporation is organized; the present and former place or places of residence of the applicant; and prior business in which the applicant has been engaged and the location thereof. Such application shall describe the exact location of the place of business and shall state whether the place of business is owned by the applicant and when acquired, or, if leased, a true copy of the lease shall be attached to the application. The applicant shall certify that the location provides an adequately equipped office and is not a residence; that the location affords sufficient unoccupied space upon and within which adequately to store all motor vehicles offered and displayed for sale; and that the location is a suitable place where the applicant can in good faith carry on such business and keep and maintain books, records, and files necessary to conduct such business, which shall be available at all reasonable hours to inspection by the department or any of its inspectors or other employees. The applicant shall certify that the business of a motor vehicle dealer is the principal business which shall be conducted at that location. The application shall contain a statement that the applicant is either franchised by a manufacturer of motor vehicles, in which case the name of each motor vehicle that the applicant is franchised to sell shall be included, or an independent (nonfranchised) motor vehicle dealer. The application shall contain other relevant information as may be required by the department, including evidence that the applicant is insured under a garage liability insurance policy or a general liability insurance policy coupled with a business automobile policy, which shall include, at a minimum, $25,000 combined single-limit liability coverage including bodily injury and property damage protection and $10,000 personal injury protection. However, a salvage motor vehicle dealer as defined in subparagraph (1)(c)5. is exempt from the requirements for garage liability insurance and personal injury protection insurance on those vehicles that cannot be legally operated on roads, highways, or streets in this state. Franchise dealers must submit a garage liability insurance policy, and all other dealers must submit a garage liability insurance policy or a general liability insurance policy coupled with a business automobile policy. Such policy shall be for the license period, and evidence of a new or continued policy shall be delivered to the department at the beginning of each license period. Upon making initial application, the applicant shall pay to the department a fee of $300 in addition to any other fees required by law. Applicants may choose to extend the licensure period for 1 additional year for a total of 2 years. An initial applicant shall pay to the department a fee of $300 for the first year and $75 for the second year, in addition to any other fees required by law. An applicant for renewal shall pay to the department $75 for a 1-year renewal or $150 for a 2-year renewal, in addition to any other fees required by law. Upon making an application for a change of location, the person shall pay a fee of $50 in addition to any other fees now required by law. The department shall, in the case of every application for initial licensure, verify whether certain facts set forth in the application are true. Each applicant, general partner in the case of a partnership, or corporate officer and director in the case of a corporate applicant, must file a set of fingerprints with the department for the purpose of determining any prior criminal record or any outstanding warrants. The department shall submit the fingerprints to the Department of Law Enforcement for state processing and forwarding to the Federal Bureau of Investigation for federal processing. The actual cost of state and federal processing shall be borne by the applicant and is in addition to the fee for licensure. The department may issue a license to an applicant pending the results of the fingerprint investigation, which license is fully revocable if the department subsequently determines that any facts set forth in the application are not true or correctly represented.

(4) LICENSE CERTIFICATE.—

(a) A license certificate shall be issued by the department in accordance with such application when the application is regular in form and in compliance with the provisions of this section. The license certificate may be in the form of a document or a computerized card as determined by the department. The actual cost of each original, additional, or replacement computerized card shall be borne by the licensee and is in addition to the fee for licensure. Such license, when so issued, entitles the licensee to carry on and conduct the business of a motor vehicle dealer. Each license issued to a franchise motor vehicle dealer expires on December 31 of the year of its expiration unless revoked or suspended prior to that date. Each license issued to an independent or wholesale dealer or auction expires on April 30 of the year of its expiration unless revoked or suspended prior to that date. At least 60 days before the license expiration date, the department shall deliver or mail to each licensee the necessary renewal forms. Each independent dealer shall certify that the dealer (owner, partner, officer, or director of the licensee, or a full-time employee of the licensee that holds a responsible management-level position) has completed 8 hours of continuing education prior to filing the renewal forms with the department. Such certification shall be filed once every 2 years. The continuing education shall include at least 2 hours of legal or legislative issues, 1 hour of department issues, and 5 hours of relevant motor vehicle industry topics. Continuing education shall be provided by dealer schools licensed under paragraph (b) either in a classroom setting or by correspondence. Such schools shall provide certificates of completion to the department and the customer which shall be filed with the license renewal form, and such schools may charge a fee for providing continuing education. Any licensee who does not file his or her application and fees and any other requisite documents, as required by law, with the department at least 30 days prior to the license expiration date shall cease to engage in business as a motor vehicle dealer on the license expiration date. A renewal filed with the department within 45 days after the expiration date shall be accompanied by a delinquent fee of $100. Thereafter, a new application is required, accompanied by the initial license fee. A license certificate duly issued by the department may be modified by endorsement to show a change in the name of the licensee, provided, as shown by affidavit of the licensee, the majority ownership interest of the licensee has not changed or the name of the person appearing as franchisee on the sales and service agreement has not changed. Modification of a license certificate to show any name change as herein provided shall not require initial licensure or reissuance of dealer tags; however, any dealer obtaining a name change shall transact all business in and be properly identified by that name. All documents relative to licensure shall reflect the new name. In the case of a franchise dealer, the name change shall be approved by the manufacturer, distributor, or importer. A licensee applying for a name change endorsement shall pay a fee of $25 which fee shall apply to the change in the name of a main location and all additional locations licensed under the provisions of subsection (5). Each initial license application received by the department shall be accompanied by verification that, within the preceding 6 months, the applicant, or one or more of his or her designated employees, has attended a training and information seminar conducted by a licensed motor vehicle dealer training school. Any applicant for a new franchised motor vehicle dealer license who has held a valid franchised motor vehicle dealer license continuously for the past 2 years and who remains in good standing with the department is exempt from the prelicensing training requirement. Such seminar shall include, but is not limited to, statutory dealer requirements, which requirements include required bookkeeping and recordkeeping procedures, requirements for the collection of sales and use taxes, and such other information that in the opinion of the department will promote good business practices. No seminar may exceed 8 hours in length.

(b) Each initial license application received by the department for licensure under subparagraph (1)(c)2. shall be accompanied by verification that, within the preceding 6 months, the applicant (owner, partner, officer, or director of the applicant, or a full-time employee of the applicant that holds a responsible management-level position) has successfully completed training conducted by a licensed motor vehicle dealer training school. Such training must include training in titling and registration of motor vehicles, laws relating to unfair and deceptive trade practices, laws relating to financing with regard to buy-here, pay-here operations, and such other information that in the opinion of the department will promote good business practices. Successful completion of this training shall be determined by examination administered at the end of the course and attendance of no less than 90 percent of the total hours required by such school. Any applicant who had held a valid motor vehicle dealer’s license continuously within the past 2 years and who remains in good standing with the department is exempt from the prelicensing requirements of this section. The department shall have the authority to adopt any rule necessary for establishing the training curriculum; length of training, which shall not exceed 8 hours for required department topics and shall not exceed an additional 24 hours for topics related to other regulatory agencies’ instructor qualifications; and any other requirements under this section. The curriculum for other subjects shall be approved by any and all other regulatory agencies having jurisdiction over specific subject matters; however, the overall administration of the licensing of these dealer schools and their instructors shall remain with the department. Such schools are authorized to charge a fee.

(5) SUPPLEMENTAL LICENSE.—Any person licensed under this section shall obtain a supplemental license for each permanent additional place or places of business not contiguous to the premises for which the original license is issued, on a form to be furnished by the department, and upon payment of a fee of $50 for each such additional location. Applicants may choose to extend the licensure period for 1 additional year for a total of 2 years. The applicant shall pay to the department a fee of $50 for the first year and $50 for the second year for each such additional location. Thereafter, the applicant shall pay $50 for a 1-year renewal or $100 for a 2-year renewal for each such additional location. A supplemental license authorizing off-premises sales shall be issued, at no charge to the dealer, for a period not to exceed 10 consecutive calendar days. To obtain such a temporary supplemental license for off-premises sales, the applicant must be a licensed dealer; must notify the applicable local department office of the specific dates and location for which such license is requested, display a sign at the licensed location clearly identifying the dealer, and provide staff to work at the temporary location for the duration of the off-premises sale; must meet any local government permitting requirements; and must have permission of the property owner to sell at that location. In the case of an off-premises sale by a motor vehicle dealer licensed under subparagraph (1)(c)1. for the sale of new motor vehicles, the applicant must also include documentation notifying the applicable licensee licensed under s. 320.61 of the intent to engage in an off-premises sale 5 working days prior to the date of the off-premises sale. The licensee shall either approve or disapprove of the off-premises sale within 2 working days after receiving notice; otherwise, it will be deemed approved. This section does not apply to a nonselling motor vehicle show or public display of new motor vehicles.

(6) RECORDS TO BE KEPT BY LICENSEE.—Every licensee shall keep a book or record in either paper or electronic form as prescribed or approved by the department for a period of 5 years, in which the licensee shall keep a record of the purchase, sale, or exchange, or receipt for the purpose of sale, of any motor vehicle, the date upon which any temporary tag was issued, the date of title transfer, and a description of such motor vehicle together with the name and address of the seller, the purchaser, and the alleged owner or other person from whom such motor vehicle was purchased or received or to whom it was sold or delivered, as the case may be. Such description shall include the identification or engine number, maker’s number, if any, chassis number, if any, and such other numbers or identification marks as may be thereon and shall also include a statement that a number has been obliterated, defaced, or changed, if such is the fact. When a licensee chooses to maintain electronic records, the original paper documents may be destroyed after the licensee successfully transfers title and registration to the purchaser as required by chapter 319 for any purchaser who titles and registers the motor vehicle in this state. In the case of a sale to a purchaser who will title and register the motor vehicle in another state or country, the licensee may destroy the original paper documents after successfully delivering a lawfully reassigned title or manufacturer’s certificate or statement of origin to the purchaser and after producing electronic images of all documents related to the sale.

(7) CERTIFICATE OF TITLE REQUIRED.—For each used motor vehicle in the possession of a licensee and offered for sale by him or her, the licensee either shall have in his or her possession or control a duly assigned certificate of title from the owner in accordance with the provisions of chapter 319, from the time when the motor vehicle is delivered to the licensee and offered for sale by him or her until it has been disposed of by the licensee, or shall have reasonable indicia of ownership or right of possession, or shall have made proper application for a certificate of title or duplicate certificate of title in accordance with the provisions of chapter 319. A motor vehicle dealer may not sell or offer for sale a vehicle in his or her possession unless the dealer satisfies the requirements of this subsection. Reasonable indicia of ownership shall include a duly assigned certificate of title; in the case of a new motor vehicle, a manufacturer’s certificate of origin issued to or reassigned to the dealer; a consignment contract between the owner and the dealer along with a secure power of attorney from the owner to the dealer authorizing the dealer to apply for a duplicate certificate of title and assign the title on behalf of the owner; a court order awarding title to the vehicle to the dealer; a salvage certificate of title; a photocopy of a duly assigned certificate of title being held by a financial institution as collateral for a business loan of money to the dealer (“floor plan”); a copy of a canceled check or other documentation evidencing that an outstanding lien on a vehicle taken in trade by a licensed dealer has been satisfied and that the certificate of title will be, but has not yet been, received by the dealer; a vehicle purchase order or installment contract for a specific vehicle identifying that vehicle as a trade-in on a replacement vehicle; or a duly executed odometer disclosure statement as required by Title IV of the Motor Vehicle Information and Cost Savings Act of 1972 (Pub. L. No. 92-513, as amended by Pub. L. No. 94-364 and Pub. L. No. 100-561) and by 49 C.F.R. part 580 bearing the signatures of the titled owners of a traded-in vehicle.

(8) PENALTY.—Any person found guilty of violating any of the provisions of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(9) DENIAL, SUSPENSION, OR REVOCATION.—

(a) The department may deny, suspend, or revoke any license issued hereunder or under the provisions of s. 320.77 or s. 320.771 upon proof that an applicant or a licensee has:

1. Committed fraud or willful misrepresentation in application for or in obtaining a license.

2. Been convicted of a felony.

3. Failed to honor a bank draft or check given to a motor vehicle dealer for the purchase of a motor vehicle by another motor vehicle dealer within 10 days after notification that the bank draft or check has been dishonored. If the transaction is disputed, the maker of the bank draft or check shall post a bond in accordance with the provisions of s. 559.917, and no proceeding for revocation or suspension shall be commenced until the dispute is resolved.

4.a. Failed to provide payment within 10 business days to the department for a check payable to the department that was dishonored due to insufficient funds in the amount due plus any statutorily authorized fee for uttering a worthless check. The department shall notify an applicant or licensee when the applicant or licensee makes payment to the department by a check that is subsequently dishonored by the bank due to insufficient funds. The applicant or licensee shall, within 10 business days after receiving the notice, provide payment to the department in the form of cash in the amount due plus any statutorily authorized fee. If the applicant or licensee fails to make such payment within 10 business days, the department may deny, suspend, or revoke the applicant’s or licensee’s motor vehicle dealer license.

b. Stopped payment on a check payable to the department, issued a check payable to the department from an account that has been closed, or charged back a credit card transaction to the department. If an applicant or licensee commits any such act, the department may deny, suspend, or revoke the applicant’s or licensee’s motor vehicle dealer license.

(b) The department may deny, suspend, or revoke any license issued hereunder or under the provisions of s. 320.77 or s. 320.771 upon proof that a licensee has committed, with sufficient frequency so as to establish a pattern of wrongdoing on the part of a licensee, violations of one or more of the following activities:

1. Representation that a demonstrator is a new motor vehicle, or the attempt to sell or the sale of a demonstrator as a new motor vehicle without written notice to the purchaser that the vehicle is a demonstrator. For the purposes of this section, a “demonstrator,” a “new motor vehicle,” and a “used motor vehicle” shall be defined as under s. 320.60.

2. Unjustifiable refusal to comply with a licensee’s responsibility under the terms of the new motor vehicle warranty issued by its respective manufacturer, distributor, or importer. However, if such refusal is at the direction of the manufacturer, distributor, or importer, such refusal shall not be a ground under this section.

3. Misrepresentation or false, deceptive, or misleading statements with regard to the sale or financing of motor vehicles which any motor vehicle dealer has, or causes to have, advertised, printed, displayed, published, distributed, broadcast, televised, or made in any manner with regard to the sale or financing of motor vehicles.

4. Failure by any motor vehicle dealer to provide a customer or purchaser with an odometer disclosure statement and a copy of any bona fide written, executed sales contract or agreement of purchase connected with the purchase of the motor vehicle purchased by the customer or purchaser.

5. Failure of any motor vehicle dealer to comply with the terms of any bona fide written, executed agreement, pursuant to the sale of a motor vehicle.

6. Failure to apply for transfer of a title as prescribed in s. 319.23(6).

7. Use of the dealer license identification number by any person other than the licensed dealer or his or her designee.

8. Failure to continually meet the requirements of the licensure law.

9. Representation to a customer or any advertisement to the public representing or suggesting that a motor vehicle is a new motor vehicle if such vehicle lawfully cannot be titled in the name of the customer or other member of the public by the seller using a manufacturer’s statement of origin as permitted in s. 319.23(1).

10. Requirement by any motor vehicle dealer that a customer or purchaser accept equipment on his or her motor vehicle which was not ordered by the customer or purchaser.

11. Requirement by any motor vehicle dealer that any customer or purchaser finance a motor vehicle with a specific financial institution or company.

12. Requirement by any motor vehicle dealer that the purchaser of a motor vehicle contract with the dealer for physical damage insurance.

13. Perpetration of a fraud upon any person as a result of dealing in motor vehicles, including, without limitation, the misrepresentation to any person by the licensee of the licensee’s relationship to any manufacturer, importer, or distributor.

14. Violation of any of the provisions of s. 319.35 by any motor vehicle dealer.

15. Sale by a motor vehicle dealer of a vehicle offered in trade by a customer prior to consummation of the sale, exchange, or transfer of a newly acquired vehicle to the customer, unless the customer provides written authorization for the sale of the trade-in vehicle prior to delivery of the newly acquired vehicle.

16. Willful failure to comply with any administrative rule adopted by the department or the provisions of s. 320.131(8).

17. Violation of chapter 319, this chapter, or ss. 559.901-559.9221, which has to do with dealing in or repairing motor vehicles or mobile homes. Additionally, in the case of used motor vehicles, the willful violation of the federal law and rule in 15 U.S.C. s. 2304, 16 C.F.R. part 455, pertaining to the consumer sales window form.

18. Failure to maintain evidence of notification to the owner or coowner of a vehicle regarding registration or titling fees owed as required in s. 320.02(16).

19. Failure to register a mobile home salesperson with the department as required by this section.

(c) When a motor vehicle dealer is convicted of a crime which results in his or her being prohibited from continuing in that capacity, the dealer may not continue in any capacity within the industry. The offender shall have no financial interest, management, sales, or other role in the operation of a dealership. Further, the offender may not derive income from the dealership beyond reasonable compensation for the sale of his or her ownership interest in the business.

(10) SURETY BOND OR IRREVOCABLE LETTER OF CREDIT REQUIRED.—

(a) Annually, before any license shall be issued to a motor vehicle dealer, the applicant-dealer of new or used motor vehicles shall deliver to the department a good and sufficient surety bond or irrevocable letter of credit, executed by the applicant-dealer as principal, in the sum of $25,000.

(b) Surety bonds and irrevocable letters of credit shall be in a form to be approved by the department and shall be conditioned that the motor vehicle dealer shall comply with the conditions of any written contract made by such dealer in connection with the sale or exchange of any motor vehicle and shall not violate any of the provisions of chapter 319 and this chapter in the conduct of the business for which the dealer is licensed. Such bonds and letters of credit shall be to the department and in favor of any person in a retail or wholesale transaction who shall suffer any loss as a result of any violation of the conditions hereinabove contained. When the department determines that a person has incurred a loss as a result of a violation of chapter 319 or this chapter, it shall notify the person in writing of the existence of the bond or letter of credit. Such bonds and letters of credit shall be for the license period, and a new bond or letter of credit or a proper continuation certificate shall be delivered to the department at the beginning of each license period. However, the aggregate liability of the surety in any one year shall in no event exceed the sum of the bond or, in the case of a letter of credit, the aggregate liability of the issuing bank shall not exceed the sum of the credit.

(c) Surety bonds shall be executed by a surety company authorized to do business in the state as surety, and irrevocable letters of credit shall be issued by a bank authorized to do business in the state as a bank.

(d) Irrevocable letters of credit shall be engaged by a bank as an agreement to honor demands for payment as specified in this section.

(e) The department shall, upon denial, suspension, or revocation of any license, notify the surety company of the licensee, or bank issuing an irrevocable letter of credit for the licensee, in writing, that the license has been denied, suspended, or revoked and shall state the reason for such denial, suspension, or revocation.

(f) Any surety company which pays any claim against the bond of any licensee or any bank which honors a demand for payment as a condition specified in a letter of credit of a licensee shall notify the department in writing that such action has been taken and shall state the amount of the claim or payment.

(g) Any surety company which cancels the bond of any licensee or any bank which cancels an irrevocable letter of credit shall notify the department in writing of such cancellation, giving reason for the cancellation.

(11) INJUNCTION.—In addition to the remedies provided in this chapter and notwithstanding the existence of any adequate remedy at law, the department is authorized to make application to any circuit court of the state, and such circuit court shall have jurisdiction, upon a hearing and for cause shown, to grant a temporary or permanent injunction, or both, restraining any person from acting as a motor vehicle dealer under the terms of this section without being properly licensed hereunder, from violating or continuing to violate any of the provisions of chapter 319, this chapter, or ss. 559.901-559.9221, or for failing or refusing to comply with the requirements of chapter 319, this chapter, or ss. 559.901-559.9221, or any rule or regulation adopted thereunder, such injunction to be issued without bond. A single act in violation of the provisions of chapter 319, this chapter, or chapter 559 shall be sufficient to authorize the issuance of an injunction.

(12) CIVIL FINES; PROCEDURE.—In addition to the exercise of other powers provided in this section, the department may levy and collect a civil fine, in an amount not to exceed $1,000 for each violation, against any licensee if it finds that the licensee has violated any provision of this section or has violated any other law of this state or the federal law and administrative rule set forth in paragraph (9)(a) related to dealing in motor vehicles. Any licensee shall be entitled to a hearing pursuant to chapter 120 if the licensee contests the fine levied, or about to be levied, upon him or her.

(13) DEPOSIT AND USE OF FEES.—The fees charged applicants for both the required background investigation and the computerized card as provided in this section shall be deposited into the Highway Safety Operating Trust Fund and shall be used to cover the cost of such service.

(14) EXEMPTION.—The provisions of this section do not apply to persons who sell or deliver motorized disability access vehicles as defined in s. 320.01.

History.—s. 11, ch. 9157, 1923; CGL 1060, 7452; ss. 1, 2, ch. 23660, 1947; ss. 10, 11, ch. 28186, 1953; s. 1, ch. 57-404; s. 1, ch. 59-238; ss. 1, 2, ch. 63-349; s. 6, ch. 65-190; s. 1, ch. 65-235; s. 1, ch. 67-93; ss. 24, 35, ch. 69-106; s. 1, ch. 70-424; s. 1, ch. 70-439; s. 200, ch. 71-136; s. 94, ch. 71-377; s. 1, ch. 75-203; s. 3, ch. 76-168; s. 21, ch. 77-357; s. 1, ch. 77-457; s. 20, ch. 78-95; s. 2, ch. 78-183; ss. 2, 15, 17, ch. 80-217; ss. 2, 3, ch. 81-318; s. 3, ch. 82-129; s. 24, ch. 82-134; s. 16, ch. 83-218; s. 7, ch. 84-155; s. 4, ch. 85-176; ss. 8, 9, ch. 86-185; s. 22, ch. 86-243; s. 14, ch. 87-161; ss. 2, 20, 21, ch. 88-395; s. 9, ch. 89-333; s. 3, ch. 90-163; s. 246, ch. 91-224; s. 4, ch. 91-429; s. 68, ch. 93-120; s. 16, ch. 93-219; s. 64, ch. 94-306; s. 916, ch. 95-148; ss. 18, 24, 65, ch. 95-333; s. 43, ch. 96-413; s. 52, ch. 97-100; s. 35, ch. 99-248; ss. 30, 31, ch. 2000-313; s. 69, ch. 2001-61; ss. 31, 40, ch. 2001-196; s. 44, ch. 2002-1; s. 14, ch. 2002-235; ss. 15, 66, ch. 2005-164; s. 32, ch. 2006-1; s. 1, ch. 2006-183; s. 35, ch. 2006-290; s. 24, ch. 2008-176; s. 11, ch. 2010-198; s. 1, ch. 2012-151; s. 42, ch. 2012-181; s. 42, ch. 2013-160.



320.271 - Used cars; removal of registration license plates.

320.271 Used cars; removal of registration license plates.—Each person, upon the sale and delivery of any used or secondhand motor vehicle, shall remove any registration license plate from such motor vehicle before transferring ownership and delivering the motor vehicle to the purchaser.

History.—s. 1, ch. 57-182; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 8, ch. 72-79; s. 3, ch. 76-168; s. 22, ch. 77-357; s. 1, ch. 77-457; ss. 15, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429.



320.273 - Reinstatement of license of motor vehicle dealers.

320.273 Reinstatement of license of motor vehicle dealers.—When the license of a motor vehicle dealer has been revoked or suspended by the department pursuant to the provisions of s. 320.27, the department may for good cause reinstate the license of any former licensee under this law if it determines that said former licensee is rehabilitated, meets the requirements of s. 320.27, files an application for license pursuant to s. 320.27(3), and complies with said section.

History.—s. 2, ch. 70-424; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 20, ch. 78-95; ss. 15, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429.



320.275 - Automobile Dealers Industry Advisory Board.

320.275 Automobile Dealers Industry Advisory Board.—

(1) AUTOMOBILE DEALERS INDUSTRY ADVISORY BOARD.—The Automobile Dealers Industry Advisory Board is created within the Department of Highway Safety and Motor Vehicles. The board shall make recommendations on proposed legislation, make recommendations on proposed rules and procedures, present licensed motor vehicle dealer industry issues to the department for its consideration, consider any matters relating to the motor vehicle dealer industry presented to it by the department, and submit an annual report to the executive director of the department and file copies with the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(2) MEMBERSHIP, TERMS, MEETINGS.—

(a) The board shall be composed of 12 members. The executive director of the Department of Highway Safety and Motor Vehicles shall appoint the members from names submitted by the entities for the designated categories the member will represent. The executive director shall appoint one representative of the Department of Highway Safety and Motor Vehicles; two representatives of the independent motor vehicle industry as recommended by the Florida Independent Automobile Dealers Association; two representatives of the franchise motor vehicle industry as recommended by the Florida Automobile Dealers Association; one representative of the auction motor vehicle industry who is from an auction chain and is recommended by a group affiliated with the National Auto Auction Association; one representative of the auction motor vehicle industry who is from an independent auction and is recommended by a group affiliated with the National Auto Auction Association; one representative from the Department of Revenue; a Florida tax collector representative recommended by the Florida Tax Collectors Association; one representative from the Better Business Bureau; one representative from the Department of Agriculture and Consumer Services, who must represent the Division of Consumer Services; and one representative of the insurance industry who writes motor vehicle dealer surety bonds.

(b)1. The executive director shall appoint the following initial members to 1-year terms: one representative from the motor vehicle auction industry who represents an auction chain, one representative from the independent motor vehicle industry, one representative from the franchise motor vehicle industry, one representative from the Department of Revenue, one Florida tax collector, and one representative from the Better Business Bureau.

2. The executive director shall appoint the following initial members to 2-year terms: one representative from the motor vehicle auction industry who represents an independent auction, one representative from the independent motor vehicle industry, one representative from the franchise motor vehicle industry, one representative from the Division of Consumer Services, one representative from the insurance industry, and one representative from the department.

3. As the initial terms expire, the executive director shall appoint successors from the same designated category for terms of 2 years. If renominated, a member may succeed himself or herself.

4. The board shall appoint a chair and vice chair at its initial meeting and every 2 years thereafter.

(c) The board shall meet at least two times per year. Meetings may be called by the chair of the board or by the executive director of the department. One meeting shall be held in the fall of the year to review legislative proposals. The board shall conduct all meetings in accordance with applicable Florida Statutes and shall keep minutes of all meetings. Meetings may be held in locations around the state in department facilities or in other appropriate locations.

(3) PER DIEM, TRAVEL, AND STAFFING.—Members of the board from the private sector are not entitled to per diem or reimbursement for travel expenses. However, members of the board from the public sector are entitled to reimbursement, if any, from their respective agency. Members of the board may request assistance from the Department of Highway Safety and Motor Vehicles as necessary.

History.—s. 27, ch. 2001-196; s. 19, ch. 2011-66.



320.28 - Nonresident dealers in secondhand motor vehicles, recreational vehicles, or mobile homes.

320.28 Nonresident dealers in secondhand motor vehicles, recreational vehicles, or mobile homes.—Every dealer in used or secondhand motor vehicles, recreational vehicles, or mobile homes who is a nonresident of the state, does not have a permanent place of business in this state, and has not qualified as a dealer under the provisions of ss. 320.27, 320.77, and 320.771, and any person other than a dealer qualified under the provisions of said ss. 320.27, 320.77, and 320.771, who brings any used or secondhand motor vehicle, recreational vehicle, or mobile home into the state for the purpose of sale, except to a dealer licensed under the provisions of ss. 320.27, 320.77, and 320.771, shall, at least 10 days prior to the sale of said vehicle, the offering of said vehicle for sale, or the advertising of said vehicle for sale, make and file with the department the official application for a certificate of title for said vehicle as provided by law. Any person who has had one or more transactions involving the sale of three or more used or secondhand motor vehicles, recreational vehicles, or mobile homes in Florida during any 12-month period shall be deemed to be a secondhand dealer in motor vehicles, recreational vehicles, or mobile homes.

History.—ss. 1, 6, ch. 17113, 1935; s. 1, ch. 18032, 1937; CGL 1940 Supp. 1317(1), (6); s. 1, ch. 24192, 1947; s. 1, ch. 25140, 1949; s. 1, ch. 57-388; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 3, ch. 76-168; s. 24, ch. 77-357; s. 1, ch. 77-457; ss. 15, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 25, ch. 95-333.



320.30 - Penalty for violating s. 320.28.

320.30 Penalty for violating s. 320.28.—No action or right of action to recover any such motor vehicle, or any part of the selling price thereof, shall be maintained in the courts of this state by any such dealer or vendor or his or her successors or assigns in any case wherein such vendor or dealer shall have failed to comply with the terms and provisions of s. 320.28, and in addition thereto, such vendor or dealer, upon conviction for the violation of any of the provisions of said sections, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083 and by confiscation of the vehicle or vehicles offered for sale. Any municipal or county law enforcement agency that enforces, or assists the department in enforcing, the provisions of this section which enforcement results in a forfeiture of property as provided in this section is entitled to receive all or a share of any such property based upon its participation in such enforcement. Any property seized by any municipal or county law enforcement agency may be retained or sold by the law enforcement agency in accordance with the Florida Contraband Forfeiture Act. Any funds received by a municipal or county law enforcement agency pursuant to this section constitute supplemental funds and may not be used as replacement funds by the municipality or county. However, this section shall not apply to:

(1) The holder of a note or notes representing a portion of the purchase price of such motor vehicle when the owner thereof was and is a bona fide purchaser of said note or notes, before maturity, for value and without knowledge that the vendor of such vehicle had not complied with said sections; or

(2) The bona fide purchaser of such motor vehicle for value and without knowledge that the vendor or dealer of such vehicle had not complied with said sections.

History.—s. 3, ch. 17113, 1935; s. 3, ch. 18032, 1937; CGL 1940 Supp. 1317(3), (8), 8132(1), (2); s. 201, ch. 71-136; s. 3, ch. 76-168; s. 25, ch. 77-357; s. 1, ch. 77-457; ss. 15, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 361, ch. 95-148; s. 36, ch. 99-248.



320.31 - Definitions covering ss. 320.28 and 320.30.

320.31 Definitions covering ss. 320.28 and 320.30.—The terms “dealer” and “vendor,” used in ss. 320.28 and 320.30, shall be construed to include every individual, partnership, corporation or trust whose business in whole or in part, is that of selling new or used motor vehicles and likewise shall be construed to include every agent, representative, or consignee of any such dealer as defined above, as fully as if same had been herein expressly set out.

History.—s. 4, ch. 17113, 1935; s. 4, ch. 18032, 1937; CGL 1940 Supp. 1317(4), (9); s. 7, ch. 24337, 1947; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 15, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429.



320.3201 - Legislative intent.

320.3201 Legislative intent.—

(1) It is the intent of the Legislature to protect the public health, safety, and welfare of the residents of the state by regulating the relationship between recreational vehicle dealers and manufacturers, maintaining competition, and providing consumer protection and fair trade.

(2) It is the intent of the Legislature that the provisions of ss. 320.3201-320.3211 be applied to manufacturer/dealer agreements entered into on or after October 1, 2007.

History.—s. 1, ch. 2007-258.



320.3202 - Definitions.

320.3202 Definitions.—As used in ss. 320.3201-320.3211, the term:

(1) “Area of sales responsibility” means the geographical area agreed to by the dealer and the manufacturer in the manufacturer/dealer agreement within which the dealer has the exclusive right to display or sell the manufacturer’s new recreational vehicles of a particular line-make.

(2) “Dealer” means any person, firm, corporation, or business entity licensed or required to be licensed under s. 320.771.

(3) “Distributor” means any person, firm, corporation, or business entity that purchases new recreational vehicles for resale to dealers.

(4) “Factory campaign” means an effort on the part of a warrantor to contact recreational vehicle owners or dealers in order to address a part or equipment issue.

(5) “Family member” means a spouse, child, grandchild, parent, sibling, niece, or nephew, or the spouse thereof.

(6) “Line-make” means a specific series of recreational vehicle products that:

(a) Are identified by a common series trade name or trademark;

(b) Are targeted to a particular market segment, as determined by their decor, features, equipment, size, weight, and price range;

(c) Have lengths and interior floor plans that distinguish the recreational vehicles from other recreational vehicles with substantially the same decor, equipment, features, price, and weight;

(d) Belong to a single, distinct classification of recreational vehicle product type having a substantial degree of commonality in the construction of the chassis, frame, and body; and

(e) The manufacturer/dealer agreement authorizes a dealer to sell.

(7) “Manufacturer” means any person, firm, corporation, or business entity that engages in the manufacturing of recreational vehicles.

(8) “Manufacturer/dealer agreement” means a written agreement or contract entered into between a manufacturer and a dealer that fixes the rights and responsibilities of the parties and pursuant to which the dealer sells new recreational vehicles.

(9) “Proprietary part” means any part manufactured by or for and sold exclusively by the manufacturer.

(10) “Recreational vehicle” means the category of motor vehicle described in s. 320.01(1)(b).

(11) “Transient customer” means a customer who is temporarily traveling through a dealer’s area of sales responsibility.

(12) “Warrantor” means any person, firm, corporation, or business entity that gives a warranty in connection with a new recreational vehicle or parts, accessories, or components thereof. The term does not include service contracts, mechanical or other insurance, or extended warranties sold for separate consideration by a dealer or other person not controlled by a manufacturer.

History.—s. 2, ch. 2007-258.



320.3203 - Requirement for a written manufacturer/dealer agreement; area of sales responsibility.

320.3203 Requirement for a written manufacturer/dealer agreement; area of sales responsibility.—

(1) A manufacturer or distributor may not sell a recreational vehicle in this state to or through a dealer without having first entered into a manufacturer/dealer agreement with a dealer which has been signed by both parties.

(2) The manufacturer shall designate the area of sales responsibility exclusively assigned to a dealer in the manufacturer/dealer agreement and may not change such area or contract with another dealer for sale of the same line-make in the designated area during the duration of the agreement.

(3) The area of sales responsibility may not be reviewed or changed until 1 year after the execution of the manufacturer/dealer agreement.

(4) A motor vehicle dealer may not sell a new recreational vehicle in this state without having first entered into a manufacturer/dealer agreement with a manufacturer or distributor and may not sell outside of the area of sales responsibility designated in the agreement.

(5) Notwithstanding subsection (4), a dealer may sell outside of its designated area of sales responsibility if the dealer obtains an offsite/supplemental license pursuant to s. 320.771(7) and meets any one of the following conditions:

(a) For sales of the same line-make within another dealer’s designated area of sales responsibility, the dealer must obtain in advance of the off-premise sale a written agreement signed by the dealer, the manufacturer of the recreational vehicles to be sold at the off-premise sale, and the dealer in whose designated area of sales responsibility the off-premise sale will occur which:

1. Designates the line-make of the recreational vehicles to be sold;

2. Sets forth the time period for the off-premise sale; and

3. Affirmatively authorizes the sale of the same line-make of the recreational vehicles.

(b) The off-premise sale is not located within any dealer’s designated area of sales responsibility and is in conjunction with a public vehicle show.

(c) The off-premise sale is in conjunction with a public vehicle show in which more than 35 dealers are participating and the show is predominantly funded by manufacturers. For the purposes of this subsection, the term “public vehicle show” means an event sponsored by an organization approved under s. 501(c)(6) of the Internal Revenue Code which has the purpose of promoting the welfare of the recreational vehicle industry and is located at a site that:

1. Will be used to display and sell recreational vehicles;

2. Is not used for off-premise sales for more than 10 days in a calendar year; and

3. Is not the location set forth on any dealer’s license as its place of business.

History.—s. 3, ch. 2007-258.



320.3205 - Termination, cancellation, and nonrenewal of a manufacturer/dealer agreement.

320.3205 Termination, cancellation, and nonrenewal of a manufacturer/dealer agreement.—

(1) A manufacturer or distributor, directly or through any officer, agent, or employee, may not terminate, cancel, or fail to renew a manufacturer/dealer agreement without good cause, and, upon renewal, may not require additional inventory stocking requirements or increased retail sales targets in excess of the market growth in the dealer’s area of sales responsibility.

(a) The manufacturer or distributor has the burden of showing good cause for terminating, canceling, or failing to renew a manufacturer/dealer agreement with a dealer. For purposes of determining whether there is good cause for the proposed action, any of the following factors may be considered:

1. The extent of the affected dealer’s penetration in the relevant market area.

2. The nature and extent of the dealer’s investment in its business.

3. The adequacy of the dealer’s service facilities, equipment, parts, supplies, and personnel.

4. The effect of the proposed action on the community.

5. The extent and quality of the dealer’s service under recreational vehicle warranties.

6. The failure to follow agreed-upon procedures or standards related to the overall operation of the dealership.

7. The dealer’s performance under the terms of its manufacturer/dealer agreement.

(b) Except as otherwise provided in this section, a manufacturer or distributor shall provide a dealer with at least 120 days’ prior written notice of termination, cancellation, or nonrenewal of the manufacturer/dealer agreement.

1. The notice must state all reasons for the proposed termination, cancellation, or nonrenewal and must further state that if, within 30 days following receipt of the notice, the dealer provides to the manufacturer or distributor a written notice of intent to cure all claimed deficiencies, the dealer will then have 120 days following receipt of the notice to rectify the deficiencies. If the deficiencies are rectified within 120 days, the manufacturer’s or distributor’s notice is voided. If the dealer fails to provide the notice of intent to cure the deficiencies in the prescribed time period, the termination, cancellation, or nonrenewal takes effect 30 days after the dealer’s receipt of the notice unless the dealer has new and untitled inventory on hand that may be disposed of pursuant to subsection (3).

2. The notice period may be reduced to 30 days if the grounds for termination, cancellation, or nonrenewal are due to:

a. A dealer or one of its owners being convicted of, or entering a plea of nolo contendere to, a felony;

b. The abandonment or closing of the business operations of the dealer for 10 consecutive business days unless the closing is due to an act of God, strike, labor difficulty, or other cause over which the dealer has no control;

c. A significant misrepresentation by the dealer materially affecting the business relationship; or

d. A suspension or revocation of the dealer’s license, or refusal to renew the dealer’s license, by the department.

3. The notice provisions of this paragraph do not apply if the reason for termination, cancellation, or nonrenewal is insolvency, the occurrence of an assignment for the benefit of creditors, or bankruptcy.

(2) A dealer may terminate, cancel, or not renew its manufacturer/dealer agreement with a manufacturer or distributor with or without cause at any time by giving 30 days’ written notice to the manufacturer. If the termination, cancellation, or nonrenewal is for cause, the dealer has the burden of showing good cause. Any of the following items shall be deemed good cause for the proposed action by a dealer:

(a) A manufacturer being convicted of, or entering a plea of nolo contendere to, a felony.

(b) The business operations of the manufacturer have been abandoned or closed for 10 consecutive business days, unless the closing is due to an act of God, strike, labor difficulty, or other cause over which the manufacturer has no control.

(c) A significant misrepresentation by the manufacturer materially affecting the business relationship.

(d) A material violation of ss. 320.3201-320.3211 which is not cured within 30 days after written notice by the dealer.

(e) A declaration by the manufacturer of bankruptcy, insolvency, or the occurrence of an assignment for the benefit of creditors or bankruptcy.

(3) If the manufacturer/dealer agreement is terminated, canceled, or not renewed by the manufacturer or distributor without cause or by the dealer for cause, the manufacturer shall, at the election of the dealer and within 45 days after termination, cancellation, or nonrenewal, repurchase:

(a) All new, untitled recreational vehicles that were acquired from the manufacturer or distributor within 18 months before the date of the notice of termination, cancellation, or nonrenewal that have not been used, except for demonstration purposes, and that have not been altered or damaged, at 100 percent of the net invoice cost, including transportation, less applicable rebates and discounts to the dealer. If any of the vehicles repurchased is damaged, the amount due to the dealer shall be reduced by the cost to repair the damaged vehicle. Damage prior to delivery to the dealer will not disqualify repurchase under this subsection;

(b) All undamaged accessories and proprietary parts sold to the dealer for resale within the 12 months prior to termination, cancellation, or nonrenewal, if accompanied by the original invoice, at 105 percent of the original net price paid to the manufacturer or distributor to compensate the dealer for handling, packing, and shipping the parts; and

(c) Any properly functioning diagnostic equipment, special tools, current signage, and other equipment and machinery at 100 percent of the dealer’s net cost plus freight, destination, delivery, and distribution charges and sales taxes, if any, if it was purchased by the dealer within 5 years before termination, cancellation, or nonrenewal and upon the manufacturer’s or distributor’s request and can no longer be used in the normal course of the dealer’s ongoing business.

The manufacturer or distributor shall pay the dealer within 30 days after receipt of the returned items.

(4) When taking on an additional line-make of recreational vehicle, a dealer shall notify in writing any manufacturer with whom the dealer has a manufacturer/dealer agreement of the same line-make at least 30 days prior to entering into a manufacturer/dealer agreement with the manufacturer of the additional line-make.

History.—s. 4, ch. 2007-258.



320.3206 - Transfer of ownership; family succession.

320.3206 Transfer of ownership; family succession.—

(1) If a dealer desires to make a change in ownership by the sale of the business assets, stock transfer, or otherwise, the dealer shall give the manufacturer or distributor written notice at least 10 business days before the closing, including all supporting documentation as may be reasonably required by the manufacturer or distributor to determine if an objection to the sale may be made. In the absence of a breach by the selling dealer of its dealer agreement or this chapter, the manufacturer or distributor shall not object to the proposed change in ownership unless the prospective transferee:

(a) Has previously been terminated by the manufacturer for breach of its dealer agreement;

(b) Has been convicted of a felony or any crime of fraud, deceit, or moral turpitude;

(c) Lacks any license required by law;

(d) Does not have an active line of credit sufficient to purchase a manufacturer’s product; or

(e) Has undergone in the last 10 years bankruptcy, insolvency, a general assignment for the benefit of creditors, or the appointment of a receiver, trustee, or conservator to take possession of the transferee’s business or property.

(2) If the manufacturer or distributor objects to a proposed change of ownership, the manufacturer or distributor shall give written notice of its reasons to the dealer within 7 business days after receipt of the dealer’s notification and complete documentation. The manufacturer or distributor has the burden of proof with regard to its objection. If the manufacturer or distributor does not give timely notice of its objection, the change or sale shall be deemed approved.

(3)(a) It is unlawful for a manufacturer or distributor to fail to provide a dealer an opportunity to designate, in writing, a family member as a successor to the dealership in the event of the death, incapacity, or retirement of the dealer. It is unlawful to prevent or refuse to honor the succession to a dealership by a family member of the deceased, incapacitated, or retired dealer unless the manufacturer or distributor has provided to the dealer written notice of its objections within 10 days after receipt of the dealer’s modification of the dealer’s succession plan. In the absence of a breach of the dealer agreement, the manufacturer may object to the succession for the following reasons only:

1. Conviction of the successor of a felony or any crime of fraud, deceit, or moral turpitude;

2. Bankruptcy or insolvency of the successor during the past 10 years;

3. Prior termination by the manufacturer of the successor for breach of a dealer agreement;

4. The lack of an active line of credit for the successor sufficient to purchase the manufacturer’s product; or

5. The lack of any license for the successor required by law.

(b) The manufacturer or distributor has the burden of proof regarding its objection. However, a family member may not succeed to a dealership if the succession involves, without the manufacturer’s or distributor’s consent, a relocation of the business or an alteration of the terms and conditions of the manufacturer/dealer agreement.

History.—s. 5, ch. 2007-258.



320.3207 - Warranty obligations.

320.3207 Warranty obligations.—

(1) Each warrantor shall:

(a) Specify in writing to each of its dealer obligations, if any, for preparation, delivery, and warranty service on its products;

(b) Compensate the dealer for warranty service required of the dealer by the warrantor; and

(c) Provide the dealer the schedule of compensation to be paid and the time allowances for the performance of any work and service.

The schedule of compensation must include reasonable compensation for diagnostic work as well as warranty labor.

(2) Time allowances for the diagnosis and performance of warranty labor must be reasonable for the work to be performed. The compensation of a dealer for warranty labor may not be less than the lowest retail labor rates actually charged by the dealer for like nonwarranty labor as long as such rates are reasonable.

(3) The warrantor shall reimburse the dealer for warranty parts at actual wholesale cost plus a minimum 30-percent handling charge and the cost, if any, of freight to return warranty parts to the warrantor.

(4) Warranty audits of dealer records may be conducted by the warrantor on a reasonable basis, and dealer claims for warranty compensation may not be denied except for cause, such as performance of nonwarranty repairs, material noncompliance with the warrantor’s published policies and procedures, lack of material documentation, fraud, or misrepresentation.

(5) The dealer shall submit warranty claims within 45 days after completing work.

(6) The dealer shall notify the warrantor verbally or in writing if the dealer is unable to perform material or repetitive warranty repairs as soon as is reasonably possible.

(7) The warrantor shall disapprove warranty claims in writing within 45 days after the date of submission by the dealer in the manner and form prescribed by the warrantor. Claims not specifically disapproved in writing within 45 days shall be construed to be approved and must be paid within 60 days.

(8) It is a violation of ss. 320.3201-320.3211 for any warrantor to:

(a) Fail to perform any of its warranty obligations with respect to its warranted products;

(b) Fail to include, in written notices of factory campaigns to recreational vehicle owners and dealers, the expected date by which necessary parts and equipment, including tires and chassis or chassis parts, will be available to dealers to perform the campaign work. The warrantor may ship parts to the dealer to effect the campaign work, and, if such parts are in excess of the dealer’s requirements, the dealer may return unused parts to the warrantor for credit after completion of the campaign;

(c) Fail to compensate any of its dealers for authorized repairs effected by the dealer of merchandise damaged in manufacture or transit to the dealer, if the carrier is designated by the warrantor, factory branch, distributor, or distributor branch;

(d) Fail to compensate any of its dealers for authorized warranty service in accordance with the schedule of compensation provided to the dealer pursuant to this section if performed in a timely and competent manner;

(e) Intentionally misrepresent in any way to purchasers of recreational vehicles that warranties with respect to the manufacture, performance, or design of the vehicle are made by the dealer as warrantor or cowarrantor; or

(f) Require the dealer to make warranties to customers in any manner related to the manufacture of the recreational vehicle.

(9) It is a violation of ss. 320.3201-320.3211 for any dealer to:

(a) Fail to perform predelivery inspection functions, as specified by the warrantor, in a competent and timely manner;

(b) Fail to perform warranty service work authorized by the warrantor in a reasonably competent and timely manner on any transient customer’s vehicle of the same line-make; or

(c) Misrepresent the terms of any warranty.

(10) Notwithstanding the terms of any manufacturer/dealer agreement, it is a violation of ss. 320.3201-320.3211 for:

(a) A warrantor to fail to indemnify and hold harmless its dealer against any losses or damages to the extent such losses or damages are caused by the negligence or willful misconduct of the warrantor. The dealer may not be denied indemnification for failing to discover, disclose, or remedy a defect in the design or manufacturing of the recreational vehicle. The dealer shall provide to the warrantor a copy of any suit in which allegations are made that come within this subsection within 10 days after receiving such suit.

(b) A dealer to fail to indemnify and hold harmless its warrantor against any losses or damages to the extent such losses or damages are caused by the negligence or willful misconduct of the dealer. The warrantor shall provide to the dealer a copy of any suit in which allegations are made that come within this subsection within 10 days after receiving such suit.

History.—s. 6, ch. 2007-258.



320.3208 - Inspection and rejection by the dealer.

320.3208 Inspection and rejection by the dealer.—

(1) Whenever a new recreational vehicle is damaged prior to transit to the dealer or is damaged in transit to the dealer when the carrier or means of transportation has been selected by the manufacturer or distributor, the dealer shall notify the manufacturer or distributor of the damage within the timeframe specified in the manufacturer/dealer agreement and:

(a) Request from the manufacturer or distributor authorization to replace the components, parts, and accessories damaged or otherwise correct the damage; or

(b) Reject the vehicle within the timeframe set forth in subsection (3).

If the manufacturer or distributor refuses or fails to authorize repair of such damage within 10 days after receipt of notification or if the dealer rejects the recreational vehicle because of damage, ownership of the new recreational vehicle reverts to the manufacturer or distributor.

(2) The dealer shall exercise due care in custody of the damaged recreational vehicle, but the dealer shall have no other obligations, financial or otherwise, with respect to that recreational vehicle.

(3) The timeframe for inspection and rejection by the dealer must be part of the manufacturer/dealer agreement and may not be less than 2 business days after the physical delivery of the recreational vehicle.

(4) Any recreational vehicle that has, at the time of delivery to the dealer, an unreasonable amount of miles on its odometer, as determined by the dealer, may be subject to rejection by the dealer and reversion of the vehicle to the manufacturer or distributor. In no instance shall a dealer deem an amount less than the distance between the dealer and the manufacturer’s factory or a distributor’s point of distribution, plus 100 miles, as unreasonable.

History.—s. 7, ch. 2007-258.



320.3209 - Coercion of dealer prohibited.

320.3209 Coercion of dealer prohibited.—

(1) A manufacturer or distributor may not coerce or attempt to coerce a dealer to:

(a) Purchase a product that the dealer did not order;

(b) Enter into an agreement with the manufacturer or distributor;

(c) Take any action that is unfair or unreasonable to the dealer; or

(d) Enter into an agreement that requires the dealer to submit its disputes to binding arbitration or otherwise waive rights or responsibilities provided under ss. 320.3201-320.3211.

(2) As used in this section, the term “coerce” includes, but is not limited to, threatening to terminate, cancel, or not renew a manufacturer/dealer agreement without good cause or threatening to withhold product lines or delay product delivery as an inducement to amending the manufacturer/dealer agreement.

History.—s. 8, ch. 2007-258.



320.3210 - Civil dispute resolution; mediation; relief.

320.3210 Civil dispute resolution; mediation; relief.—

(1) A dealer, manufacturer, distributor, or warrantor injured by another party’s violation of ss. 320.3201-320.3211 may bring a civil action in circuit court to recover actual damages. The court shall award attorney’s fees and costs to the prevailing party in such action. Venue for any civil action authorized by this section must exclusively be in the county in which the dealership is located. In an action involving more than one dealer, venue may be in any county in which a dealer who is party to the action is located.

(2) Before bringing suit under this section, the party bringing suit for an alleged violation shall serve a written demand for mediation upon the offending party.

(a) The demand for mediation shall be served upon the offending party via certified mail at the address stated within the agreement between the parties. In the event of a civil action between two dealers, the demand must be mailed to the address on the dealer’s license filed with the department.

(b) The demand for mediation must contain a brief statement of the dispute and the relief sought by the party filing the demand.

(c) Within 20 days after the date a demand for mediation is served, the parties shall mutually select an independent certified mediator and meet with the mediator for the purpose of attempting to resolve the dispute. The meeting place must be in this state in a location selected by the mediator. The mediator may extend the date of the meeting for good cause shown by either party or upon stipulation of both parties.

(d) The service of a demand for mediation under this subsection stays the time for the filing of any complaint, petition, protest, or action under ss. 320.3201-320.3211 until representatives of both parties have met with a mutually selected mediator for the purpose of attempting to resolve the dispute. If a complaint, petition, protest, or action is filed before that meeting, the court shall enter an order suspending the proceeding or action until the meeting has occurred and may, upon written stipulation of all parties to the proceeding or action that they wish to continue to mediate under this subsection, enter an order suspending the proceeding or action for as long a period as the court considers appropriate. A suspension order issued under this paragraph may be revoked by the court.

(e) The parties to the mediation shall bear their own costs for attorney’s fees and divide equally the cost of the mediator.

(3) In addition to the remedies provided in this section and notwithstanding the existence of any additional remedy at law, a dealer or manufacturer may apply to a circuit court for the grant, upon a hearing and for cause shown, of a temporary or permanent injunction, or both, restraining any person from acting as a dealer, manufacturer, distributor, or importer without being properly licensed pursuant to this chapter, from violating or continuing to violate any of the provisions of ss. 320.3201-320.3211, or from failing or refusing to comply with the requirements of ss. 320.3201-320.3211. Such injunction shall be issued without bond. A single act in violation of s. 320.3203 is sufficient to authorize the issuance of an injunction.

History.—s. 9, ch. 2007-258.



320.3211 - Penalties.

320.3211 Penalties.—

(1) The department may suspend or revoke any license issued under s. 320.771 upon a finding that the dealer, manufacturer, distributor, or importer violated any provision of ss. 320.3201-320.3211. The department may impose, levy, and collect by legal process fines, in an amount not to exceed $1,000 for each violation, against any person if it finds that such person has violated any provision of ss. 320.3201-320.3211. Such person is entitled to an administrative hearing pursuant to chapter 120 to contest the action or fine levied, or about to be levied, against the person.

(2) In addition to the civil and administrative remedies, a person who violates any provision of ss. 320.3201-320.3211 commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 10, ch. 2007-258.



320.37 - Registration not to apply to nonresidents.

320.37 Registration not to apply to nonresidents.—

(1) The provisions of this chapter relative to the requirement for registration of motor vehicles and display of license number plates do not apply to a motor vehicle owned by a nonresident of this state if the owner thereof has complied with the provisions of the motor vehicle registration or licensing law of the foreign country, state, territory, or federal district of the owner’s residence and conspicuously displays his or her registration number as required thereby.

(2) The exemption granted by this section does not apply to:

(a) A foreign corporation doing business in this state;

(b) Motor vehicles operated for hire, including any motor vehicle used in transporting agricultural or horticultural products or supplies if such vehicle otherwise meets the definition of a “for-hire vehicle”;

(c) Recreational vehicles or mobile homes located in this state for at least 6 consecutive months; or

(d) Commercial vehicles as defined in s. 316.003.

History.—s. 15, ch. 7275, 1917; RGS 1020; s. 1, ch. 9155, 1923; s. 6, ch. 10182, 1925; ss. 1, 2, ch. 10187, 1925; s. 1, ch. 12096, 1927; CGL 1293; s. 8, ch. 78-207; s. 49, ch. 83-318; s. 23, ch. 86-243; s. 362, ch. 95-148.



320.371 - Registration not to apply to certain manufacturers and others.

320.371 Registration not to apply to certain manufacturers and others.—The provisions of this chapter which relate to registration and display of license number plates do not apply to any new automobile or truck, the equitable or legal title to which is vested in a manufacturer, distributor, importer, or exporter and which has never been transferred to an ultimate purchaser, if the vehicle is in the care, custody, and control of a vehicle servicing, processing, and handling agency or organization for the performance of such services and the export of such vehicle from the state or its distribution in the state, provided such agency or organization conspicuously displays on the vehicle its name and address on a temporary 5-inch by 12-inch sign that includes the legend “has custody of this vehicle.” Nothing in this section may be construed to relieve such vehicle servicing, processing, and handling agency or organization which has such custody and control of such vehicle from complying with and abiding by all other applicable laws, rules, and regulations relating to safety of operation of motor vehicles and the preservation of the highways of this state.

History.—s. 50, ch. 83-318.



320.38 - When nonresident exemption not allowed.

320.38 When nonresident exemption not allowed.—The provisions of s. 320.37 authorizing the operation of motor vehicles over the roads of this state by nonresidents of this state when such vehicles are duly registered or licensed under the laws of some other state or foreign country do not apply to any nonresident who accepts employment or engages in any trade, profession, or occupation in this state, except a nonresident migrant or seasonal farm worker as defined in s. 316.003. In every case in which a nonresident, except a nonresident migrant or seasonal farm worker as defined in s. 316.003, accepts employment or engages in any trade, profession, or occupation in this state or enters his or her children to be educated in the public schools of this state, such nonresident shall, within 10 days after the commencement of such employment or education, register his or her motor vehicles in this state if such motor vehicles are proposed to be operated on the roads of this state. Any person who is enrolled as a student in a college or university and who is a nonresident but who is in this state for a period of up to 6 months engaged in a work-study program for which academic credits are earned from a college whose credits or degrees are accepted for credit by at least three accredited institutions of higher learning, as defined in s. 1005.02, is not required to have a Florida registration for the duration of the work-study program if the person’s vehicle is properly registered in another jurisdiction. Any nonresident who is enrolled as a full-time student in such institution of higher learning is also exempt for the duration of such enrollment.

History.—s. 6, ch. 7275, 1917; s. 1, ch. 7737, 1918; RGS 1011; s. 5, ch. 8410, 1921; s. 3, ch. 10182, 1925; CGL 1285; s. 3, ch. 15625, 1931; s. 3, ch. 16085, 1933; s. 1, ch. 19252, 1939; s. 1, ch. 69-153; s. 1, ch. 69-156; s. 2, ch. 82-112; s. 51, ch. 83-318; s. 28, ch. 91-221; s. 363, ch. 95-148; s. 6, ch. 97-218; s. 966, ch. 2002-387; s. 5, ch. 2006-81; s. 75, ch. 2016-239.



320.39 - Reciprocal agreements for nonresident exemption.

320.39 Reciprocal agreements for nonresident exemption.—

(1) The Department of Highway Safety and Motor Vehicles may negotiate and consummate with the proper authorities of the several states of the United States or any foreign country reciprocal agreements whereby residents of such other states or foreign country operating motor vehicles properly licensed and registered in their respective states or foreign country may have such privileges and exemption in the operation of their motor vehicles in this state as residents of this state whose vehicles are properly registered in this state may have and enjoy in the operation of their motor vehicles in such other states or foreign country. However, nothing herein may be construed to relieve any motor vehicle owner or operator from complying with and abiding by all other applicable laws and rules relating to safety of operation of motor vehicles and the preservation of the highways of this state. In the making of such reciprocal agreements, such departments shall have due regard for the benefits to be achieved for and the convenience of motor vehicle owners and the citizens of this state.

(2) The Department of Highway Safety and Motor Vehicles is authorized to continue membership in the International Registration Plan, a reciprocal agreement among the states and the provinces of Canada which provides for proportional payment of license fees.

(3) No such reciprocal agreement consummated by the Department of Highway Safety and Motor Vehicles may become effective until approved by the Governor; and all such reciprocal agreements shall be made subject to cancellation at any time by the Legislature.

(4) The Department of Highway Safety and Motor Vehicles shall give proper publicity to the terms of every such reciprocal agreement.

History.—ss. 1-3, ch. 19479, 1939; CGL 1940 Supp. 1326(2)-(4); s. 1, ch. 24095, 1947; s. 1, ch. 63-279; s. 2, ch. 63-496; s. 1, ch. 65-52; s. 6, ch. 65-190; ss. 23, 24, 35, ch. 69-106; s. 2, ch. 73-326; s. 26, ch. 77-357; s. 4, ch. 82-129; s. 52, ch. 83-318; s. 12, ch. 84-260; s. 54, ch. 85-180.



320.405 - International Registration Plan; inspection of records; hearings.

320.405 International Registration Plan; inspection of records; hearings.—

(1) The department or any authorized agent thereof is authorized to examine the records, books, papers, and equipment of any motor carrier that are deemed necessary to verify the truth and accuracy of any statement or report and ascertain whether the tax imposed by s. 320.08(4) and (5) has been paid.

(2) The department or any of its duly authorized agents shall have the power in the enforcement of the provisions of this chapter to hold hearings, to administer oaths to witnesses, and to take the sworn testimony of any person and cause it to be transcribed into writing; for such purposes, the department shall be authorized to issue subpoenas and subpoenas duces tecum and conduct such investigations as it deems necessary.

(3) If any person unreasonably refuses access to such records, books, papers, other documents, or equipment, or if any person fails or refuses to obey such subpoenas duces tecum or to testify, except for lawful reasons, before the department or any of its authorized agents, the department shall certify the names and facts to the clerk of the circuit court of any county, and the circuit court shall enter such order against such person in the premises as the enforcement of this chapter requires.

(4) In any action or proceeding for the collection of the tax and penalties or interest imposed in connection therewith, an assessment by the department of the amount of the tax, penalties, or interest due shall be prima facie evidence of the claim of the state, and the burden of proof shall be upon the person charged to show that the assessment was incorrect and contrary to law.

(5) The department may enter into an agreement for scheduling the payment of taxes or penalties owed to the department as a result of an audit assessment issued under this section.

History.—s. 32, ch. 87-198; s. 36, ch. 2006-290.



320.406 - Estimate of amount of tax due and unpaid.

320.406 Estimate of amount of tax due and unpaid.—

(1) Whenever any motor carrier neglects or refuses to make and file any report for any reporting period as required by this chapter or files an incorrect or fraudulent report, or is in default in the payment of any taxes and penalties thereon payable under this chapter, the department, after giving at least 10 days’ notice to the motor carrier, shall, from any information it may be able to obtain from its office or elsewhere, estimate the number of miles driven with respect to which the motor carrier has become liable for taxes due under this chapter including taxes due to the applicable International Registration Plan member jurisdiction and the amount of taxes due and payable thereon, to which sum shall be added the penalties and interest required under this chapter.

(2) In any action or proceeding for the collection of the tax and any penalties or interest imposed in connection therewith, an assessment by the department in the amount of the tax due and the interest or penalties due to the state shall constitute prima facie evidence of the claim of the state, and the burden of proof shall be upon the motor carrier to show that the assessment was incorrect or contrary to law.

History.—s. 33, ch. 87-198.



320.407 - Suits for collection of unpaid taxes, penalties, and interest.

320.407 Suits for collection of unpaid taxes, penalties, and interest.—Upon demand of the department, the Department of Legal Affairs or the state attorney for a judicial circuit shall bring appropriate actions, in the name of the state or in the name of the Department of Highway Safety and Motor Vehicles in the capacity of its office, for the recovery of taxes, penalties, and interest due from any motor carrier under this chapter, and judgment shall be rendered for the amount so found to be due together with costs. However, if it shall be found as a fact that a violation of this chapter was willful on the part of any motor carrier, judgment shall be rendered for double the amount of the tax found to be due with costs. The department may employ an attorney at law to institute and prosecute proper proceedings to enforce payment of the taxes, penalties, and interest provided for by this chapter and may fix the compensation for the services of such attorney at law.

History.—s. 34, ch. 87-198.



320.408 - Departmental warrant for collection of unpaid taxes and penalties due from motor carriers.

320.408 Departmental warrant for collection of unpaid taxes and penalties due from motor carriers.—

(1) Upon the determination of the amount of unpaid taxes and penalties due from a motor carrier, the department may issue a warrant, under its official seal, directed to the sheriff of any county of the state, commanding the sheriff to levy upon and sell the goods and chattels of such motor carrier found within the sheriff’s jurisdiction for the payment of the amount of such delinquency, with the added penalties and interest and the cost of executing the warrant and conducting the sale, and to return such warrant to the department and pay the department the money collected by virtue thereof. However, any surplus resulting from such sale after all payments of costs, penalties, and delinquent taxes have been made shall be returned to the defaulting motor carrier.

(2) The sheriff to whom any such warrant is directed shall proceed upon the same in the same manner as prescribed by law in respect to executions issued against goods and chattels upon judgment by the several circuit courts, except as otherwise provided in this chapter.

(3) In the event there is a contest or claim of any kind with reference to the property levied upon or the amount of taxes, costs, or penalties due, such contest or claim shall be tried in the circuit court in and for the county in which the warrant was executed, as nearly as may be in the same manner and means as such contest or claim would have been tried in such court had the warrant originally issued upon a judgment rendered by such court. The warrant issued as provided in this section shall constitute prima facie evidence of the amount of taxes, interest, and penalties due to the state by the motor carrier, and the burden of proof shall be upon the motor carrier to show that the amounts or penalties were incorrect.

(4) Nothing in this section shall be construed as forfeiting or waiving any rights to collect such taxes or penalties by an action upon any bonds that may be filed with the department under the provisions of this chapter or by suit or otherwise; in case such suit, action, or other proceeding is instituted for the collection of the tax, such suit, action, or other proceeding shall not be construed as waiving any other right herein provided. Any civil proceeding under this chapter shall not be construed as a waiver or as an estoppel in any criminal proceeding against a motor carrier under this chapter.

History.—s. 35, ch. 87-198; s. 364, ch. 95-148.



320.409 - Tax lien on property.

320.409 Tax lien on property.—If any motor carrier liable for the tax imposed by this chapter neglects or refuses to pay it, the amount of the tax, including any interest, penalty, or addition to the tax, with any cost that may accrue in addition thereto, shall be a lien in favor of the state upon all franchises, property, and rights to property, whether real or personal, then belonging to or thereafter acquired by the motor carrier, whether the property is employed by the motor carrier in the prosecution of business or is in the hands of an assignee, trustee, or receiver for the benefit of creditors, from the date the taxes are due and payable. The lien shall have priority over any lien or encumbrance whatsoever, except the lien of other state taxes having priority by law, and except that the lien shall not be valid as against any bona fide mortgagee, pledgee, judgment creditor, or purchaser whose rights attached before the time when the department filed claim of lien, for which no filing fee shall be required, in the office of the clerk of the circuit court of the county where the principal place of business of the motor carrier is located or, if the motor carrier has no principal place of business in the state, in the office of the Department of State. The lien shall continue until the amount of the tax, with any penalties and interest subsequently accruing, is paid or until the tax is barred under chapter 95. The department may issue a certificate of release of lien when the amount of the tax, with any penalties and interest subsequently accruing thereon, has been satisfied by the motor carrier, and the motor carrier may record it with the clerk of the circuit court of the county where the claim of lien was filed.

History.—s. 36, ch. 87-198.



320.411 - Officer’s sale of property or franchise.

320.411 Officer’s sale of property or franchise.—

(1) No sheriff, receiver, assignee, general or special magistrate, or other officer shall sell the property or franchise of any motor carrier for failure to pay taxes, penalties, or interest without first filing with the department a statement containing the following information:

(a) The name of the plaintiff or party at whose instance or upon whose account the sale is made.

(b) The name of the motor carrier whose property or franchise is to be sold.

(c) The time and place of sale.

(d) The nature of the property and the location of the same.

(2) The department, after receiving notice as provided in subsection (1), shall furnish to the sheriff, receiver, trustee, assignee, general or special magistrate, or other officer having charge of the sale a certified copy of all taxes, penalties, and interest on file in the office of the department as liens against such motor carrier and, in the event there are no such liens, a certificate showing that fact, which certified copy or copies of certificate shall be publicly read by such officer at and immediately before the sale of the property or franchise of such motor carrier.

History.—s. 37, ch. 87-198; s. 75, ch. 2004-11.



320.412 - Department to furnish certificate of liens.

320.412 Department to furnish certificate of liens.—The department shall furnish to any person applying therefor a certificate showing the amount of all liens for tax, penalties, and interest that may be of record in the files of the department against any motor carrier under the provisions of this chapter.

History.—s. 38, ch. 87-198.



320.413 - Discontinuance or transfer of business; change of address.

320.413 Discontinuance or transfer of business; change of address.—

(1) Whenever a person ceases to engage in business as a motor carrier by reason of the discontinuance, sale, or transfer of the business of such person, he or she shall notify the department in writing at least 10 days prior to the time the discontinuance, sale, or transfer takes effect. Such notice shall give the date of discontinuance and, in the event of a sale or transfer of the business, the date thereof and the name and address of the purchaser or transferee. All taxes shall become due and payable concurrently with such discontinuance, sale, or transfer, and any such person shall, concurrently with such discontinuance, sale, or transfer, make a report, pay all such taxes, interest, and penalties, and surrender to the department the motor vehicle registration or registrations issued to such person.

(2) Unless notice has been given to the department as provided in subsection (1), such purchaser or transferee is liable to the state for the amount of all taxes, penalties, and interest under the laws of this state accrued against the person selling or transferring his or her business on the date of such sale or transfer, but only to the extent of the value of the property and business thereby acquired from such motor carrier.

(3) Nothing in this section shall be construed as releasing the motor carrier so transferring or discontinuing his or her business from liability for any taxes or for any interest or penalty due under the provisions of this chapter.

(4) Every motor carrier shall submit in writing to the department any change in address of his or her principal place of business within 10 days after such change becomes effective.

History.—s. 39, ch. 87-198; s. 365, ch. 95-148.



320.414 - Restraining and enjoining violation.

320.414 Restraining and enjoining violation.—In a suit or other proceeding instituted in any court of competent jurisdiction in the name of the state by the Department of Legal Affairs or by a state attorney at the direction of the department, any motor carrier who violates any of the provisions of this chapter or who fails to pay the taxes and all interest and penalties due by the motor carrier to the state or the International Registration Plan under the provisions of this chapter may be restrained and enjoined from operating any commercial motor vehicle within this state until such motor carrier has paid all of such taxes, interest, and penalties due the state and has complied with the provisions of this chapter. Any proceeding instituted under this section shall not operate as a bar to the prosecution of any person guilty of violating any of the criminal laws of the state.

History.—s. 40, ch. 87-198; s. 366, ch. 95-148.



320.415 - Authority to inspect vehicles and seize property.

320.415 Authority to inspect vehicles and seize property.—

(1) As a part of their responsibilities when inspecting commercial motor vehicles, the Department of Highway Safety and Motor Vehicles, the Department of Agriculture and Consumer Services, and the Department of Transportation shall ensure that all vehicles are in compliance with the provisions of this chapter.

(2) Commercial motor vehicles owned or operated by any motor carrier who refuses to comply with this chapter may be seized by authorized agents or employees of the Department of Highway Safety and Motor Vehicles, the Department of Agriculture and Consumer Services, or the Department of Transportation.

History.—s. 41, ch. 87-198.



320.416 - Cooperation of other state agencies in administration of law.

320.416 Cooperation of other state agencies in administration of law.—The department is empowered to call on any state agency, department, bureau, or board for any and all information which, in its judgment, may be of assistance in administering or preparing for the administration of this chapter, and such state agency, department, bureau, or board is authorized, directed, and required to furnish such information.

History.—s. 42, ch. 87-198.



320.417 - Foreclosure of liens.

320.417 Foreclosure of liens.—The department may file an action in the name of the state to foreclose the liens provided for in this chapter. The procedure shall be the same as the procedure for foreclosure of mortgages on real estate. A certificate of the department setting forth the amount of taxes due shall be prima facie evidence of the matter therein contained. The action may be instituted at any time after the lien becomes effective and before it is barred under chapter 95. The title to the land conveyed by such deed shall be indefeasible as to all parties defendant in the action.

History.—s. 43, ch. 87-198.



320.51 - Farm tractors and farm trailers exempt.

320.51 Farm tractors and farm trailers exempt.—The following are exempt from the provisions of this chapter which require the registration of motor vehicles, the payment of license taxes, and the display of license plates:

(1) A motor vehicle which is operated principally on a farm, grove, or orchard in agricultural or horticultural pursuits and which is operated on the roads of this state only incidentally in going from the owner’s or operator’s headquarters to such farm, grove, or orchard and returning therefrom or in going from one farm, grove, or orchard to another.

(2) A vehicle without motive power which is used principally for the purpose of transporting plows, harrows, fertilizer distributors, spray machines, and other farm or grove equipment and which uses the roads of this state only incidentally.

(3) A vehicle as described in subsection (1) or subsection (2) that is operated on the roads of this state for up to 3 days while moving from an auction site or other place of purchase to the purchaser’s property if the operator has in his or her possession a bill of sale.

This section does not exempt such farm tractors and farm trailers from laws relating to the tires to be used when operating on the roads of this state.

History.—s. 2, ch. 20911, 1941; s. 53, ch. 83-318; s. 2, ch. 2016-88.



320.525 - Port vehicles and equipment; definition; exemption.

320.525 Port vehicles and equipment; definition; exemption.—

(1) As used in this section, the term “port vehicles and equipment” means trucks, tractors, trailers, truck cranes, top loaders, fork lifts, hostling tractors, chassis, or other vehicles or equipment used for transporting cargo, containers, or other equipment. The term includes motor vehicles being relocated within a port facility or via designated port district roads.

(2) Port vehicles and equipment shall be exempt from the provisions of this chapter which require the registration of motor vehicles, the payment of license taxes, and the display of license plates when operated or used within the port facility of any deepwater port of this state, as listed in s. 403.021(9)(b), for the purpose of transporting cargo, containers, or other equipment:

(a) From wharves to storage areas or terminals and return to wharves within the port;

(b) From such storage areas or terminals to other storage areas or terminals within the port; and

(c) On public roads connecting port facilities of a single deepwater port, as listed in s. 403.021(9)(b), which are designated as port district roads for the purpose of transporting cargo, containers, and other equipment. The Department of Transportation shall designate port district roads with appropriate signage.

(3) The incidental operation of port vehicles or equipment on the roads of this state within the port facility of any deepwater port of this state, as listed in s. 403.021(9)(b), while being operated for the purposes described in subsection (2) shall not deprive such vehicle of the exemption otherwise provided for in this section.

History.—s. 1, ch. 92-197; s. 25, ch. 2014-216; s. 16, ch. 2016-239.



320.535 - Airport vehicles and equipment; definition; exemption.

320.535 Airport vehicles and equipment; definition; exemption.—

(1) As used in this section, the term “airport fuel trucks and equipment” means trucks, trailers, containers, and other vehicles or equipment used for transporting aviation fuel.

(2) Airport fuel trucks and equipment shall be exempt from the provisions of this chapter which require the registration of motor vehicles, the payment of license taxes, and the display of license plates when operated or used for the purpose of transporting aviation fuel within the airport facility of any public-use airport of this state.

(3) The incidental operation of airport fuel trucks or equipment on the roads of this state within the airport facility while being operated for the purposes described in subsection (2) shall not deprive such vehicles of the exemption otherwise provided for in this section.

History.—s. 48, ch. 97-300.



320.57 - Penalties for violations of this chapter.

320.57 Penalties for violations of this chapter.—

(1) Any person convicted of violating any of the provisions of this chapter is, unless otherwise provided herein, guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) The owner of a truck tractor and semitrailer combination or commercial truck and trailer combination, the actual gross vehicle weight of which exceeds the declared weight for registration purposes, is required to pay to the department the difference between the license tax amount paid and the required license tax due for the proper gross vehicle weight prescribed by s. 320.08(4), plus a civil penalty of $50.

History.—s. 26, ch. 7275, 1917; RGS 5605; s. 14, ch. 8410, 1921; s. 7, ch. 10186, 1925; CGL 7792, 7793; s. 202, ch. 71-136; s. 54, ch. 83-318; s. 44, ch. 87-198.



320.571 - Failure of person charged with misdemeanor under this chapter to comply with court-ordered directives; suspension of license.

320.571 Failure of person charged with misdemeanor under this chapter to comply with court-ordered directives; suspension of license.—Any person who has been charged with the commission of an offense which constitutes a misdemeanor under this chapter and who fails to comply with all of the directives of the court is subject to the provisions of s. 322.245.

History.—s. 21, ch. 84-359.



320.58 - License inspectors; powers, appointment.

320.58 License inspectors; powers, appointment.—

(1)(a) The department shall appoint as many license inspectors and supervisors as it deems necessary to enforce the provisions of this chapter and chapters 319, 322, and 324. In order to enforce the provisions of these laws, the inspectors are empowered to enter on both publicly owned and privately owned property and to issue uniform traffic citations to persons found in violation thereof. The department is further empowered to delegate the power to issue uniform traffic citations to persons acting as its agents for the purpose of enforcing the registration provisions of this chapter, which may include, but not be limited to, personnel employed by district school boards as agreed to by the school board and the county tax collector.

(b) License inspectors appointed pursuant to this section and agents delegated by the department are not to be considered for membership in the state high-risk retirement program.

(2) Any person who fails or refuses to surrender his or her driver license, registration certificate, and license plate upon lawful demand of an inspector, supervisor, or authorized agent of the department is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 7, ch. 10182, 1925; CGL 1305; s. 46, ch. 26869, 1951; s. 19, ch. 63-400; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 1, ch. 73-305; s. 27, ch. 77-357; s. 55, ch. 83-318; s. 3, ch. 88-253; s. 39, ch. 91-224; s. 367, ch. 95-148; ss. 50, 51, ch. 2000-171.



320.60 - Definitions for ss. 320.61-320.70.

320.60 Definitions for ss. 320.61-320.70.—Whenever used in ss. 320.61-320.70, unless the context otherwise requires, the following words and terms have the following meanings:

(1) “Agreement” or “franchise agreement” means a contract, franchise, new motor vehicle franchise, sales and service agreement, or dealer agreement or any other terminology used to describe the contractual relationship between a manufacturer, factory branch, distributor, or importer, and a motor vehicle dealer, pursuant to which the motor vehicle dealer is authorized to transact business pertaining to motor vehicles of a particular line-make.

(2) “Common entity” means a person:

(a) Who is either controlled or owned, beneficially or of record, by one or more persons who also control or own more than 40 percent of the voting equity interests of a manufacturer; or

(b) Who shares directors or officers or partners with a manufacturer.

(3) “Demonstrator” means any new motor vehicle that is carried on the records of the dealer as a demonstrator and is used by, being inspected or driven by the dealer or his or her employees, or driven by prospective customers for the purpose of demonstrating vehicle characteristics in the sale or display of motor vehicles sold by the dealer.

(4) “Department” means the Department of Highway Safety and Motor Vehicles.

(5) “Distributor” means a person, resident or nonresident, who, in whole or in part, sells or distributes motor vehicles to motor vehicle dealers or who maintains distributor representatives.

(6) “Factory branch” means a branch office maintained by a manufacturer, distributor, or importer for the sale of motor vehicles to distributors or to motor vehicle dealers, or for directing or supervising, in whole or in part, its representatives in this state.

(7) “Importer” means any person who imports vehicles from a foreign country into the United States or into this state for the purpose of sale or lease.

(8) “Licensee” means any person licensed or required to be licensed under s. 320.61.

(9) “Manufacturer” means any person, whether a resident or nonresident of this state, who manufactures or assembles motor vehicles or who manufactures or installs on previously assembled truck chassis special bodies or equipment which, when installed, form an integral part of the motor vehicle and which constitute a major manufacturing alteration. The term “manufacturer” includes a central or principal sales corporation or other entity through which, by contractual agreement or otherwise, it distributes its products.

(10) “Motor vehicle” means any new automobile, motorcycle, or truck, including all trucks, regardless of weight, including “heavy truck” as defined in s. 320.01(10) and “truck” as defined in s. 320.01(9), the equitable or legal title to which has never been transferred by a manufacturer, distributor, importer, or dealer to an ultimate purchaser; however, when legal title is not transferred but possession of a motor vehicle is transferred pursuant to a conditional sales contract or lease and the conditions are not satisfied and the vehicle is returned to the motor vehicle dealer, the motor vehicle may be resold by the motor vehicle dealer as a new motor vehicle, provided the selling motor vehicle dealer gives the following written notice to the purchaser: “THIS VEHICLE WAS DELIVERED TO A PREVIOUS PURCHASER.” The purchaser shall sign an acknowledgment, a copy of which is kept in the selling dealer’s file.

(11)(a) “Motor vehicle dealer” means any person, firm, company, corporation, or other entity, who,

1. Is licensed pursuant to s. 320.27 as a “franchised motor vehicle dealer” and, for commission, money, or other things of value, repairs or services motor vehicles or used motor vehicles pursuant to an agreement as defined in subsection (1), or

2. Who sells, exchanges, buys, leases or rents, or offers, or attempts to negotiate a sale or exchange of any interest in, motor vehicles, or

3. Who is engaged wholly or in part in the business of selling motor vehicles, whether or not such motor vehicles are owned by such person, firm, company, or corporation.

(b) Any person who repairs or services three or more motor vehicles or used motor vehicles as set forth in paragraph (a), or who buys, sells, or deals in three or more motor vehicles in any 12-month period or who offers or displays for sale three or more motor vehicles in any 12-month period shall be prima facie presumed to be a motor vehicle dealer. The terms “selling” and “sale” include lease-purchase transactions.

(c) The term “motor vehicle dealer” does not include:

1. Public officers while performing their official duties;

2. Receivers, trustees, administrators, executors, guardians, or other persons appointed by, or acting under the judgment or order of, any court;

3. Banks, finance companies, or other loan agencies that acquire motor vehicles as an incident to their regular business; or

4. Motor vehicle rental and leasing companies that sell motor vehicles to motor vehicle dealers licensed under s. 320.27.

(12) “Person” means any natural person, partnership, firm, corporation, association, joint venture, trust, or other legal entity.

(13) “Used motor vehicle” means any motor vehicle the title to which has been transferred, at least once, by a manufacturer, distributor, importer, or dealer to an ultimate purchaser.

(14) “Line-make vehicles” are those motor vehicles which are offered for sale, lease, or distribution under a common name, trademark, service mark, or brand name of the manufacturer of same. However, motor vehicles sold or leased under multiple brand names or marks shall constitute a single line-make when they are included in a single franchise agreement and every motor vehicle dealer in this state authorized to sell or lease any such vehicles has been offered the right to sell or lease all of the multiple brand names or marks covered by the single franchise agreement. Except, such multiple brand names or marks shall be considered individual franchises for purposes of s. 320.64(36).

(15) “Sell,” “selling,” “sold,” “exchange,” “retail sales,” and “leases” includes any transaction where the title of motor vehicle or used motor vehicle is transferred to a retail consumer, and also any retail lease transaction where a retail customer leases a vehicle for a period of at least 12 months. Establishing a price for sale pursuant to s. 320.64(24) does not constitute a sale or lease.

(16) “Service” means any maintenance or repair of any motor vehicle or used motor vehicle that is sold or provided to an owner, operator, or user pursuant to a motor vehicle warranty, or any extension thereof, issued by the licensee.

History.—s. 1, ch. 20236, 1941; s. 7, ch. 22858, 1945; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 4, ch. 70-424; s. 1, ch. 70-439; s. 95, ch. 71-377; s. 1, ch. 72-112; s. 3, ch. 76-168; s. 28, ch. 77-357; s. 1, ch. 77-457; s. 129, ch. 79-400; ss. 16, 17, 18, ch. 80-217; ss. 2, 3, ch. 81-318; s. 1, ch. 84-69; ss. 3, 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 17, ch. 93-219; s. 368, ch. 95-148; s. 32, ch. 2000-313; s. 19, ch. 2001-196; s. 1, ch. 2003-269; s. 2, ch. 2006-183; s. 1, ch. 2011-230.



320.605 - Legislative intent.

320.605 Legislative intent.—It is the intent of the Legislature to protect the public health, safety, and welfare of the citizens of the state by regulating the licensing of motor vehicle dealers and manufacturers, maintaining competition, providing consumer protection and fair trade and providing minorities with opportunities for full participation as motor vehicle dealers.

History.—ss. 4, 22, ch. 88-395; s. 4, ch. 91-429.



320.61 - Licenses required of motor vehicle manufacturers, distributors, importers, etc.

320.61 Licenses required of motor vehicle manufacturers, distributors, importers, etc.—

(1) No manufacturer, factory branch, distributor, or importer (all sometimes referred to hereinafter as “licensee”) shall engage in business in this state without a license therefor as provided in ss. 320.60-320.70. No motor vehicle, foreign or domestic, may be sold, leased, or offered for sale or lease in this state unless the manufacturer, importer, or distributor of such motor vehicle, which issues an agreement to a motor vehicle dealer in this state, is licensed under ss. 320.60-320.70.

(2) The department may prescribe an abbreviated application for renewal of a license if the licensee had previously filed an initial application pursuant to s. 320.63. The application for renewal shall include any information necessary to bring current the information required in the initial application.

(3) All licenses shall be granted or refused within 30 days after application.

(4) When a complaint of unfair or prohibited cancellation or nonrenewal of a dealer agreement is made by a motor vehicle dealer against a licensee and such complaint is pending pursuant to ss. 320.60-320.70, no replacement application for such agreement shall be granted and no license shall be issued by the department under s. 320.27 to any replacement dealer until a final decision is rendered on the complaint of unfair cancellation, so long as the dealer agreement of the complaining dealer is in effect as provided under s. 320.641(7).

(5) Any manufacturer, distributor, or importer, who obtains a license under this section, is engaged in business in this state and is subject to the jurisdiction of the courts of this state pursuant to chapter 48. Any manufacturer not licensed under this section, who is a manufacturer of motor vehicles of a recognized line-make which are sold or leased in this state pursuant to a plan, system, or channel of distribution established, approved, authorized or known to the manufacturer, shall be subject to the jurisdiction of the courts of this state in any action seeking relief under or to enforce any of the remedies or penalties provided in ss. 320.60-320.70.

History.—s. 2, ch. 20236, 1941; s. 5, ch. 70-424; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 20, ch. 78-95; ss. 4, 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; s. 2, ch. 84-69; ss. 5, 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 20, ch. 2001-196.



320.615 - Agent for service of process.

320.615 Agent for service of process.—The acceptance by any person of a license under ss. 320.60-320.70 shall be deemed equivalent to an appointment by such person of the Secretary of State as the agent of such person upon whom may be served all lawful process in any action, suit, or proceeding against such person arising out of any transaction or operation connected with or incidental to any activities of such person carried on under such license, and the acceptance of such license shall be signification of the agreement of such person that any process against him or her which is so served shall be of the same legal force and validity as if served personally on the person. Service of such process shall be in accordance with and in the same manner as now provided for service of process upon nonresidents under the provisions of chapter 48.

History.—s. 6, ch. 70-424; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 369, ch. 95-148.



320.62 - Licenses; amount; disposition of proceeds.

320.62 Licenses; amount; disposition of proceeds.—The initial license for each manufacturer, distributor, or importer shall be $300 and shall be in addition to all other licenses or taxes levied, assessed, or required of the applicant or licensee. Applicants may choose to extend the licensure period for 1 additional year for a total of 2 years. An initial applicant shall pay to the department a fee of $300 for the first year and $100 for the second year. An applicant for a renewal license shall pay $100 to the department for a 1-year renewal or $200 for a 2-year renewal. The proceeds from all licenses under ss. 320.60-320.70 shall be paid into the State Treasury to the credit of the General Revenue Fund. All licenses shall be payable on or before October 1 of the year and shall expire, unless sooner revoked or suspended, on September 30 of the year of its expiration.

History.—s. 3, ch. 20236, 1941; s. 47, ch. 26869, 1951; s. 7, ch. 70-424; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 5, 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; s. 5, ch. 85-176; ss. 6, 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 43, ch. 2013-160.



320.63 - Application for license; contents.

320.63 Application for license; contents.—Any person desiring to be licensed pursuant to ss. 320.60-320.70 shall make application therefor to the department upon a form containing such information as the department requires. The department shall require, with such application or otherwise and from time to time, all of the following, which information may be considered by the department in determining the fitness of the applicant or licensee to engage in the business for which the applicant or licensee desires to be licensed:

(1) Information relating to the applicant’s or licensee’s solvency and financial standing.

(2) A certified copy of the applicant’s or licensee’s new motor vehicle warranty or warranties in any way connected with a motor vehicle or any component thereof, accompanied by a detailed explanation thereof.

(3) From each manufacturer, distributor, or importer which utilizes an identical blanket basic agreement for its dealers or distributors in this state, which agreement comprises all or any part of the applicant’s or licensee’s agreements with motor vehicle dealers in this state, a copy of the written agreement and all supplements thereto, together with a list of the applicant’s or licensee’s authorized dealers or distributors and their addresses. The applicant or licensee shall further notify the department immediately of the appointment of any additional dealer or distributor. The applicant or licensee shall annually report to the department on its efforts to add new minority dealer points, including difficulties encountered under ss. 320.61-320.70. For purposes of this section “minority” shall have the same meaning as that given it in the definition of “minority person” in s. 288.703. Not later than 60 days before the date a revision or modification to a franchise agreement is offered uniformly to a licensee’s motor vehicle dealers in this state, the licensee shall notify the department of such revision, modification, or addition to the franchise agreement on file with the department. In no event may a franchise agreement, or any addendum or supplement thereto, be offered to a motor vehicle dealer in this state until the applicant or licensee files an affidavit with the department acknowledging that the terms or provisions of the agreement, or any related document, are not inconsistent with, prohibited by, or contrary to the provisions contained in ss. 320.60-320.70. Any franchise agreement offered to a motor vehicle dealer in this state shall provide that all terms and conditions in such agreement inconsistent with the law and rules of this state are of no force and effect.

(4) A certified copy of the delivery and preparation obligations of its motor vehicle dealers.

(5) An affidavit stating the rates which the applicant or licensee pays or agrees to pay any authorized motor vehicle dealer licensed in this state for the parts and labor advanced or incurred by such authorized motor vehicle dealer for or on account of any delivery and preparation obligations imposed by the applicant or the licensee on its dealers or relating to warranty obligations which the applicant or licensee or its principle is obligated to perform.

(6) The fee for the annual license.

(7) Any other pertinent matter commensurate with the safeguarding of the public interest which the department, by rule, prescribes.

History.—s. 4, ch. 20236, 1941; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 8, ch. 70-424; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; s. 3, ch. 84-69; ss. 7, 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 370, ch. 95-148; s. 234, ch. 2011-142.



320.64 - Denial, suspension, or revocation of license; grounds.

320.64 Denial, suspension, or revocation of license; grounds.—A license of a licensee under s. 320.61 may be denied, suspended, or revoked within the entire state or at any specific location or locations within the state at which the applicant or licensee engages or proposes to engage in business, upon proof that the section was violated with sufficient frequency to establish a pattern of wrongdoing, and a licensee or applicant shall be liable for claims and remedies provided in ss. 320.695 and 320.697 for any violation of any of the following provisions. A licensee is prohibited from committing the following acts:

(1) The applicant or licensee is determined to be unable to carry out contractual obligations with its motor vehicle dealers.

(2) The applicant or licensee has knowingly made a material misstatement in its application for a license.

(3) The applicant or licensee willfully has failed to comply with significant provisions of ss. 320.60-320.70 or with any lawful rule or regulation adopted or promulgated by the department.

(4) The applicant or licensee has indulged in any illegal act relating to his or her business.

(5) The applicant or licensee has coerced or attempted to coerce any motor vehicle dealer into accepting delivery of any motor vehicle or vehicles or parts or accessories therefor or any other commodities which have not been ordered by the dealer.

(6) The applicant or licensee has coerced or attempted to coerce any motor vehicle dealer to enter into any agreement with the licensee.

(7) The applicant or licensee has threatened to discontinue, cancel, or not to renew a franchise agreement of a licensed motor vehicle dealer, where the threatened discontinuation, cancellation, or nonrenewal, if implemented, would be in violation of any of the provisions of s. 320.641.

(8) The applicant or licensee discontinued, canceled, or failed to renew, a franchise agreement of a licensed motor vehicle dealer in violation of any of the provisions of s. 320.641.

(9) The applicant or licensee has threatened to modify or replace, or has modified or replaced, a franchise agreement with a succeeding franchise agreement which would adversely alter the rights or obligations of a motor vehicle dealer under an existing franchise agreement or which substantially impairs the sales, service obligations, or investment of the motor vehicle dealer.

(10)(a) The applicant or licensee has attempted to enter, or has entered, into a franchise agreement with a motor vehicle dealer who does not, at the time of the franchise agreement, have proper facilities to provide the services to his or her purchasers of new motor vehicles which are covered by the new motor vehicle warranty issued by the applicant or licensee.

(b) Notwithstanding any provision of a franchise, a licensee may not require a motor vehicle dealer, by agreement, program, policy, standard, or otherwise, to make substantial changes, alterations, or remodeling to, or to replace a motor vehicle dealer’s sales or service facilities unless the licensee’s requirements are reasonable and justifiable in light of the current and reasonably foreseeable projections of economic conditions, financial expectations, and the motor vehicle dealer’s market for the licensee’s motor vehicles.

(c) A licensee may, however, consistent with the licensee’s allocation obligations at law and to its other same line-make motor vehicle dealers, provide to a motor vehicle dealer a commitment to supply additional vehicles or provide a loan or grant of money as an inducement for the motor vehicle dealer to expand, improve, remodel, alter, or renovate its facilities if the provisions of the commitment are contained in a writing voluntarily agreed to by the dealer and are made available, on substantially similar terms, to any of the licensee’s other same line-make dealers in this state who voluntarily agree to make a substantially similar facility expansion, improvement, remodeling, alteration, or renovation.

(d) Except as provided in paragraph (c), subsection (36), or as otherwise provided by law, this subsection does not require a licensee to provide financial support for, or contribution to, the purchase or sale of the assets of or equity in a motor vehicle dealer or a relocation of a motor vehicle dealer because such support has been provided to other purchases, sales, or relocations.

(e) A licensee or its common entity may not take or threaten to take any action that is unfair or adverse to a dealer who does not enter into an agreement with the licensee pursuant to paragraph (c).

(f) This subsection does not affect any contract between a licensee and any of its dealers regarding relocation, expansion, improvement, remodeling, renovation, or alteration which exists on the effective date of this act.

(g) A licensee may set and uniformly apply reasonable standards for a motor vehicle dealer’s sales and service facilities which are related to upkeep, repair, and cleanliness.

(h) A violation of paragraphs (b) through (g) is not a violation of s. 320.70 and does not subject any licensee to any criminal penalty under s. 320.70.

(11) The applicant or licensee has coerced a motor vehicle dealer to provide installment financing for the motor vehicle dealer’s purchasers with a specified financial institution.

(12) The applicant or licensee has advertised, printed, displayed, published, distributed, broadcast, or televised, or caused or permitted to be advertised, printed, displayed, published, distributed, broadcast, or televised, in any manner whatsoever, any statement or representation with regard to the sale or financing of motor vehicles which is false, deceptive, or misleading.

(13) The applicant or licensee has sold, exchanged, or rented a motorcycle which produces in excess of 5 brake horsepower, knowing the use thereof to be by, or intended for, the holder of a restricted Florida driver license.

(14) The applicant or licensee has engaged in previous conduct which would have been a ground for revocation or suspension of a license if the applicant or licensee had been licensed.

(15) The applicant or licensee, directly or indirectly, through the actions of any parent of the licensee, subsidiary of the licensee, or common entity causes a termination, cancellation, or nonrenewal of a franchise agreement by a present or previous distributor or importer unless, by the effective date of such action, the applicant or licensee offers the motor vehicle dealer whose franchise agreement is terminated, canceled, or not renewed a franchise agreement containing substantially the same provisions contained in the previous franchise agreement or files an affidavit with the department acknowledging its undertaking to assume and fulfill the rights, duties, and obligations of its predecessor distributor or importer under the terminated, canceled, or nonrenewed franchise agreement and the same is reinstated.

(16) Notwithstanding the terms of any franchise agreement, the applicant or licensee prevents or refuses to accept the succession to any interest in a franchise agreement by any legal heir or devisee under the will of a motor vehicle dealer or under the laws of descent and distribution of this state; provided, the applicant or licensee is not required to accept a succession where such heir or devisee does not meet licensee’s written, reasonable, and uniformly applied minimal standard qualifications for dealer applicants or which, after notice and administrative hearing pursuant to chapter 120, is demonstrated to be detrimental to the public interest or to the representation of the applicant or licensee. Nothing contained herein, however, shall prevent a motor vehicle dealer, during his or her lifetime, from designating any person as his or her successor in interest by written instrument filed with and accepted by the applicant or licensee. A licensee who rejects the successor transferee under this subsection shall have the burden of establishing in any proceeding where such rejection is in issue that the rejection of the successor transferee complies with this subsection.

(17) The applicant or licensee has included in any franchise agreement with a motor vehicle dealer terms or provisions that are contrary to, prohibited by, or otherwise inconsistent with the provisions contained in ss. 320.60-320.70, or has failed to include in such franchise agreement a provision conforming to the requirements of s. 320.63(3).

(18) The applicant or licensee has established a system of motor vehicle allocation or distribution or has implemented a system of allocation or distribution of motor vehicles to one or more of its franchised motor vehicle dealers which reduces or alters allocations or supplies of new motor vehicles to the dealer to achieve, directly or indirectly, a purpose that is prohibited by ss. 320.60-320.70, or which otherwise is unfair, inequitable, unreasonably discriminatory, or not supportable by reason and good cause after considering the equities of the affected motor vehicles dealer or dealers. An applicant or licensee shall maintain for 3 years records that describe its methods or formula of allocation and distribution of its motor vehicles and records of its actual allocation and distribution of motor vehicles to its motor vehicle dealers in this state. As used in this subsection, “unfair” includes, without limitation, the refusal or failure to offer to any dealer an equitable supply of new vehicles under its franchise, by model, mix, or colors as the licensee offers or allocates to its other same line-make dealers in the state.

(19) The applicant or licensee, without good and fair cause, has delayed, refused, or failed to provide a supply of motor vehicles by series in reasonable quantities, including the models publicly advertised by the applicant or licensee as being available, or has delayed, refused, or failed to deliver motor vehicle parts and accessories within a reasonable time after receipt of an order by a franchised dealer. However, this subsection is not violated if such failure is caused by acts or causes beyond the control of the applicant or licensee.

(20) The applicant or licensee has required, or threatened to require, a motor vehicle dealer to prospectively assent to a release, assignment, novation, waiver, or estoppel, which instrument or document operates, or is intended by the applicant or licensee to operate, to relieve any person from any liability or obligation under the provisions of ss. 320.60-320.70.

(21) The applicant or licensee has threatened or coerced a motor vehicle dealer toward conduct or action whereby the dealer would waive or forego its right to protest the establishment or relocation of a motor vehicle dealer in the community or territory serviced by the threatened or coerced dealer.

(22) The applicant or licensee has refused to deliver, in reasonable quantities and within a reasonable time, to any duly licensed motor vehicle dealer who has an agreement with such applicant or licensee for the retail sale of new motor vehicles and parts for motor vehicles sold or distributed by the applicant or licensee, any such motor vehicles or parts as are covered by such agreement. Such refusal includes the failure to offer to its same line-make franchised motor vehicle dealers all models manufactured for that line-make, or requiring a dealer to pay any extra fee, require a dealer to execute a separate franchise agreement, purchase unreasonable advertising displays or other materials, or relocate, expand, improve, remodel, renovate, recondition, or alter the dealer’s existing facilities, or provide exclusive facilities as a prerequisite to receiving a model or series of vehicles. However, the failure to deliver any motor vehicle or part will not be considered a violation of this section if the failure is due to an act of God, work stoppage, or delay due to a strike or labor difficulty, a freight embargo, product shortage, or other cause over which the applicant or licensee has no control. An applicant or licensee may impose reasonable requirements on the motor vehicle dealer, other than the items listed above, including, but not limited to, the purchase of special tools required to properly service a motor vehicle and the undertaking of sales person or service person training related to the motor vehicle.

(23) The applicant or licensee has competed or is competing with respect to any activity covered by the franchise agreement with a motor vehicle dealer of the same line-make located in this state with whom the applicant or licensee has entered into a franchise agreement, except as permitted in s. 320.645.

(24) The applicant or licensee has sold a motor vehicle to any retail consumer in the state except through a motor vehicle dealer holding a franchise agreement for the line-make that includes the motor vehicle. This section does not apply to sales by the applicant or licensee of motor vehicles to its current employees, employees of companies affiliated by common ownership, charitable not-for-profit-organizations, and the federal government.

(25) The applicant or licensee has undertaken or engaged in an audit of warranty, maintenance, and other service-related payments or incentive payments, including payments to a motor vehicle dealer under any licensee-issued program, policy, or other benefit, which were previously paid to a motor vehicle dealer in violation of this section or has failed to comply with any of its obligations under s. 320.696. An applicant or licensee may reasonably and periodically audit a motor vehicle dealer to determine the validity of paid claims as provided in s. 320.696. Audits of warranty, maintenance, and other service-related payments shall be performed by an applicant or licensee only during the 12-month period immediately following the date the claim was paid. Audits of incentive payments shall be performed only during the 12-month period immediately following the date the incentive was paid. As used in this section, the term “incentive” includes any bonus, incentive, or other monetary or nonmonetary consideration. After such time periods have elapsed, all warranty, maintenance, and other service-related payments and incentive payments shall be deemed final and incontrovertible for any reason notwithstanding any otherwise applicable law, and the motor vehicle dealer shall not be subject to any chargeback or repayment. An applicant or licensee may deny a claim or, as a result of a timely conducted audit, impose a chargeback against a motor vehicle dealer for warranty, maintenance, or other service-related payments or incentive payments only if the applicant or licensee can show that the warranty, maintenance, or other service-related claim or incentive claim was false or fraudulent or that the motor vehicle dealer failed to substantially comply with the reasonable written and uniformly applied procedures of the applicant or licensee for such repairs or incentives, but only for that portion of the claim so shown. Notwithstanding the terms of any franchise agreement, guideline, program, policy, or procedure, an applicant or licensee may deny or charge back only that portion of a warranty, maintenance, or other service-related claim or incentive claim which the applicant or licensee has proven to be false or fraudulent or for which the dealer failed to substantially comply with the reasonable written and uniformly applied procedures of the applicant or licensee for such repairs or incentives, as set forth in this subsection. An applicant or licensee may not charge back a motor vehicle dealer subsequent to the payment of a warranty, maintenance, or service-related claim or incentive claim unless, within 30 days after a timely conducted audit, a representative of the applicant or licensee first meets in person, by telephone, or by video teleconference with an officer or employee of the dealer designated by the motor vehicle dealer. At such meeting the applicant or licensee must provide a detailed explanation, with supporting documentation, as to the basis for each of the claims for which the applicant or licensee proposed a chargeback to the dealer and a written statement containing the basis upon which the motor vehicle dealer was selected for audit or review. Thereafter, the applicant or licensee must provide the motor vehicle dealer’s representative a reasonable period after the meeting within which to respond to the proposed chargebacks, with such period to be commensurate with the volume of claims under consideration, but in no case less than 45 days after the meeting. The applicant or licensee is prohibited from changing or altering the basis for each of the proposed chargebacks as presented to the motor vehicle dealer’s representative following the conclusion of the audit unless the applicant or licensee receives new information affecting the basis for one or more chargebacks and that new information is received within 30 days after the conclusion of the timely conducted audit. If the applicant or licensee claims the existence of new information, the dealer must be given the same right to a meeting and right to respond as when the chargeback was originally presented. After all internal dispute resolution processes provided through the applicant or licensee have been completed, the applicant or licensee shall give written notice to the motor vehicle dealer of the final amount of its proposed chargeback. If the dealer disputes that amount, the dealer may file a protest with the department within 30 days after receipt of the notice. If a protest is timely filed, the department shall notify the applicant or licensee of the filing of the protest, and the applicant or licensee may not take any action to recover the amount of the proposed chargeback until the department renders a final determination, which is not subject to further appeal, that the chargeback is in compliance with the provisions of this section. In any hearing pursuant to this subsection, the applicant or licensee has the burden of proof that its audit and resulting chargeback are in compliance with this subsection.

(26) Notwithstanding the terms of any franchise agreement, including any licensee’s program, policy, or procedure, the applicant or licensee has refused to allocate, sell, or deliver motor vehicles; charged back or withheld payments or other things of value for which the dealer is otherwise eligible under a sales promotion, program, or contest; prevented a motor vehicle dealer from participating in any promotion, program, or contest; or has taken or threatened to take any adverse action against a dealer, including chargebacks, reducing vehicle allocations, or terminating or threatening to terminate a franchise because the dealer sold or leased a motor vehicle to a customer who exported the vehicle to a foreign country or who resold the vehicle, unless the licensee proves that the dealer knew or reasonably should have known that the customer intended to export or resell the motor vehicle. There is a rebuttable presumption that the dealer neither knew nor reasonably should have known of its customer’s intent to export or resell the vehicle if the vehicle is titled or registered in any state in this country. A licensee may not take any action against a motor vehicle dealer, including reducing its allocations or supply of motor vehicles to the dealer or charging back to a dealer any incentive payment previously paid, unless the licensee first meets in person, by telephone, or video conference with an officer or other designated employee of the dealer. At such meeting, the licensee must provide a detailed explanation, with supporting documentation, as to the basis for its claim that the dealer knew or reasonably should have known of the customer’s intent to export or resell the motor vehicle. Thereafter, the motor vehicle dealer shall have a reasonable period, commensurate with the number of motor vehicles at issue, but not less than 15 days, to respond to the licensee’s claims. If, following the dealer’s response and completion of all internal dispute resolution processes provided through the applicant or licensee, the dispute remains unresolved, the dealer may file a protest with the department within 30 days after receipt of a written notice from the licensee that it still intends to take adverse action against the dealer with respect to the motor vehicles still at issue. If a protest is timely filed, the department shall notify the applicant or licensee of the filing of the protest, and the applicant or licensee may not take any action adverse to the dealer until the department renders a final determination, which is not subject to further appeal, that the licensee’s proposed action is in compliance with the provisions of this subsection. In any hearing pursuant to this subsection, the applicant or licensee has the burden of proof on all issues raised by this subsection. An applicant or licensee may not take any adverse action against a motor vehicle dealer because the dealer sold or leased a motor vehicle to a customer who exported the vehicle to a foreign country or who resold the vehicle unless the applicant or licensee provides written notification to the motor vehicle dealer of such resale or export within 12 months after the date the dealer sold or leased the vehicle to the customer.

(27) Notwithstanding the terms of any franchise agreement, the applicant or licensee has failed or refused to indemnify and hold harmless any motor vehicle dealer against any judgment for damages, or settlements agreed to by the applicant or licensee, including, without limitation, court costs and reasonable attorneys fees, arising out of complaints, claims, or lawsuits, including, without limitation, strict liability, negligence, misrepresentation, express or implied warranty, or revocation or rescission of acceptance of the sale of a motor vehicle, to the extent the judgment or settlement relates to the alleged negligent manufacture, design, or assembly of motor vehicles, parts, or accessories. Nothing herein shall obviate the licensee’s obligations pursuant to chapter 681.

(28) The applicant or licensee has published, disclosed, or otherwise made available in any form information provided by a motor vehicle dealer with respect to sales prices of motor vehicles or profit per motor vehicle sold. Other confidential financial information provided by motor vehicle dealers shall not be published, disclosed, or otherwise made publicly available except in composite form. However, this information may be disclosed with the written consent of the dealer or in response to a subpoena or order of the department, a court or a lawful tribunal, or introduced into evidence in such a proceeding, after timely notice to an affected dealer.

(29) The applicant or licensee has failed to reimburse a motor vehicle dealer in full for the reasonable cost of providing a loaner vehicle to any customer who is having a vehicle serviced at the motor vehicle dealer, if a loaner is required by the applicant or licensee, or a loaner is expressly part of an applicant or licensee’s customer satisfaction index or computation.

(30) The applicant or licensee has conducted or threatened to conduct any audit of a motor vehicle dealer in order to coerce or attempt to coerce the dealer to forego any rights granted to the dealer under ss. 320.60-320.70 or under the agreement between the licensee and the motor vehicle dealer. Nothing in this section shall prohibit an applicant or licensee from reasonably and periodically auditing a dealer to determine the validity of paid claims, as permitted under this chapter, if the licensee complies with the provisions of ss. 320.60-320.70 applicable to such audits.

(31) From and after the effective date of enactment of this provision, the applicant or licensee has offered to any motor vehicle dealer a franchise agreement that:

(a) Requires that a motor vehicle dealer bring an administrative or legal action in a venue outside of this state;

(b) Requires that any arbitration, mediation, or other legal proceeding be conducted outside of this state; or

(c) Requires that a law of a state other than Florida be applied to any legal proceeding between a motor vehicle dealer and a licensee.

(32) Notwithstanding the terms of any franchise agreement, the applicant or licensee has rejected or withheld approval of any proposed transfer in violation of s. 320.643 or a proposed change of executive management in violation of s. 320.644.

(33) The applicant or licensee has attempted to sell or lease, or has sold or leased, used motor vehicles at retail of a line-make that is the subject of any franchise agreement with a motor vehicle dealer in this state, other than trucks with a net weight of more than 8,000 pounds.

(34) The applicant or licensee, after the effective date of this subsection, has included in any franchise agreement with a motor vehicle dealer a mandatory obligation or requirement of the motor vehicle dealer to purchase, sell, or lease, or offer for purchase, sale, or lease, any quantity of used motor vehicles.

(35) The applicant or licensee has refused to assign allocation earned by a motor vehicle dealer, or has refused to sell motor vehicles to a motor vehicle dealer, because the motor vehicle dealer has failed or refused to purchase, sell, lease, or certify a certain quantity of used motor vehicles prescribed by the licensee.

(36)(a) Notwithstanding the terms of any franchise agreement, in addition to any other statutory or contractual rights of recovery after the voluntary or involuntary termination, cancellation, or nonrenewal of a franchise, failing to pay the motor vehicle dealer, as provided in paragraph (d), the following amounts:

1. The net cost paid by the dealer for each new car or truck in the dealer’s inventory with mileage of 2,000 miles or less, or a motorcycle with mileage of 100 miles or less, exclusive of mileage placed on the vehicle before it was delivered to the dealer.

2. The current price charged for each new, unused, undamaged, or unsold part or accessory that:

a. Is in the current parts catalogue and is still in the original, resalable merchandising package and in an unbroken lot, except that sheet metal may be in a comparable substitute for the original package; and

b. Was purchased by the dealer directly from the manufacturer or distributor or from an outgoing authorized dealer as a part of the dealer’s initial inventory.

3. The fair market value of each undamaged sign owned by the dealer which bears a trademark or trade name used or claimed by the applicant or licensee or its representative which was purchased from or at the request of the applicant or licensee or its representative.

4. The fair market value of all special tools, data processing equipment, and automotive service equipment owned by the dealer which:

a. Were recommended in writing by the applicant or licensee or its representative and designated as special tools and equipment;

b. Were purchased from or at the request of the applicant or licensee or its representative; and

c. Are in usable and good condition except for reasonable wear and tear.

5. The cost of transporting, handling, packing, storing, and loading any property subject to repurchase under this section.

(b) If the termination, cancellation, or nonrenewal of the dealer’s franchise is the result of the bankruptcy or reorganization of a licensee or its common entity, or the result of a licensee’s plan, scheme, or policy, whether or not publicly declared, which is intended to or has the effect of decreasing the number of, or eliminating, the licensee’s franchised motor vehicle dealers of a line-make in this state, or the result of a termination, elimination, or cessation of manufacture or reorganization of a licensee or its common entity, or the result of a termination, elimination, or cessation of manufacture or distribution of a line-make, in addition to the above payments to the dealer, the licensee or its common entity, shall be liable to and shall pay the motor vehicle dealer for an amount at least equal to the fair market value of the franchise for the line-make, which shall be the greater of the value determined as of the day the licensee announces the action that results in the termination, cancellation, or nonrenewal, or the value determined on the day that is 12 months before that date. Fair market value of the franchise for the line-make includes only the goodwill value of the dealer’s franchise for that line-make in the dealer’s community or territory.

(c) This subsection does not apply to a termination, cancellation, or nonrenewal that is implemented as a result of the sale of the assets or corporate stock or other ownership interests of the dealer.

(d) The dealer shall return the property listed in this subsection to the licensee within 90 days after the effective date of the termination, cancellation, or nonrenewal. The licensee shall supply the dealer with reasonable instructions regarding the method by which the dealer must return the property. Absent shipping instructions and prepayment of shipping costs from the licensee or its common entity, the dealer shall tender the inventory and other items to be returned at the dealer’s facility. The compensation for the property shall be paid by the licensee or its common entity simultaneously with the tender of inventory and other items, provided that, if the dealer does not have clear title to the inventory and other items and is not in a position to convey that title to the licensee, payment for the property being returned may be made jointly to the dealer and the holder of any security interest.

(37) Notwithstanding the terms of any franchise agreement, the applicant or licensee has refused to allow or has limited or restricted a motor vehicle dealer from acquiring or adding a sales or service operation for another line-make of motor vehicles at the same or expanded facility at which the motor vehicle dealer currently operates a dealership unless the applicant or licensee can demonstrate that such refusal, limitation, or restriction is justified by consideration of reasonable facility and financial requirements and the dealer’s performance for the existing line-make.

(38) The applicant or licensee has failed or refused to offer a bonus, incentive, or other benefit program, in whole or in part, to a dealer or dealers in this state which it offers to all of its other same line-make dealers nationally or to all of its other same line-make dealers in the licensee’s designated zone, region, or other licensee-designated area of which this state is a part, unless the failure or refusal to offer the program in this state is reasonably supported by substantially different economic or marketing considerations than are applicable to the licensee’s same line-make dealers in this state. For purposes of this chapter, a licensee may not establish this state alone as a designated zone, region, or area or any other designation for a specified territory. A licensee may offer a bonus, rebate, incentive, or other benefit program to its dealers in this state which is calculated or paid on a per vehicle basis and is related in part to a dealer’s facility or the expansion, improvement, remodeling, alteration, or renovation of a dealer’s facility. Any dealer who does not comply with the facility criteria or eligibility requirements of such program is entitled to receive a reasonable percentage of the bonus, incentive, rebate, or other benefit offered by the licensee under that program by complying with the criteria or eligibility requirements unrelated to the dealer’s facility under that program. For purposes of the previous sentence, the percentage unrelated to the facility criteria or requirements is presumed to be “reasonable” if it is not less than 80 percent of the total of the per vehicle bonus, incentive, rebate, or other benefits offered under the program.

(39) Notwithstanding any agreement, program, incentive, bonus, policy, or rule, an applicant or licensee may not fail to make any payment pursuant to any agreement, program, incentive, bonus, policy, or rule for any temporary replacement motor vehicle loaned, rented, or provided by a motor vehicle dealer to or for its service or repair customers, even if the temporary replacement motor vehicle has been leased, rented, titled, or registered to the motor vehicle dealer’s rental or leasing division or an entity that is owned or controlled by the motor vehicle dealer, provided that the motor vehicle dealer or its rental or leasing division or entity complies with the written and uniformly enforced vehicle eligibility, use, and reporting requirements specified by the applicant or licensee in its agreement, program, policy, bonus, incentive, or rule relating to loaner vehicles.

(40) Notwithstanding the terms of any franchise agreement, the applicant or licensee may not require or coerce, or attempt to require or coerce, a motor vehicle dealer to purchase goods or services from a vendor selected, identified, or designated by the applicant or licensee, or one of its parents, subsidiaries, divisions, or affiliates, by agreement, standard, policy, program, incentive provision, or otherwise, without making available to the motor vehicle dealer the option to obtain the goods or services of substantially similar design and quality from a vendor chosen by the motor vehicle dealer. If the motor vehicle dealer exercises such option, the dealer must provide written notice of its desire to use the alternative goods or services to the applicant or licensee, along with samples or clear descriptions of the alternative goods or services that the dealer desires to use. The licensee or applicant shall have the opportunity to evaluate the alternative goods or services for up to 30 days to determine whether it will provide a written approval to the motor vehicle dealer to use said alternative goods or services. Approval may not be unreasonably withheld by the applicant or licensee. If the motor vehicle dealer does not receive a response from the applicant or licensee within 30 days, approval to use the alternative goods or services is deemed granted. If a dealer using alternative goods or services complies with this subsection and has received approval from the licensee or applicant, the dealer is not ineligible for all benefits described in the agreement, standard, policy, program, incentive provision, or otherwise solely for having used such alternative goods or services. As used in this subsection, the term “goods or services” is limited to such goods and services used to construct or renovate dealership facilities or furniture and fixtures at the dealership facilities. The term does not include:

(a) Any materials subject to the applicant’s or licensee’s intellectual property rights, including copyright, trademark, or trade dress rights;

(b) Any special tool and training as required by the applicant or licensee;

(c) Any part to be used in repairs under warranty obligations of an applicant or licensee;

(d) Any good or service paid for entirely by the applicant or licensee; or

(e) Any applicant’s or licensee’s design or architectural review service.

A motor vehicle dealer who can demonstrate that a violation of, or failure to comply with, any of the preceding provisions by an applicant or licensee will or can adversely and pecuniarily affect the complaining dealer, shall be entitled to pursue all of the remedies, procedures, and rights of recovery available under ss. 320.695 and 320.697.

History.—s. 5, ch. 20236, 1941; s. 4, ch. 59-351; s. 9, ch. 70-424; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; s. 1, ch. 83-105; s. 5, ch. 84-69; s. 15, ch. 87-161; ss. 8, 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 371, ch. 95-148; s. 21, ch. 2001-196; s. 45, ch. 2002-1; s. 2, ch. 2003-269; s. 3, ch. 2006-183; s. 1, ch. 2007-195; s. 1, ch. 2008-62; s. 1, ch. 2009-93; s. 1, ch. 2016-77.



320.6403 - Distributor agreements; obligations of manufacturer and importer.

320.6403 Distributor agreements; obligations of manufacturer and importer.—Notwithstanding the terms of any agreement to the contrary, no manufacturer or importer subject to the jurisdiction of this state shall:

(1) Prevent or refuse to accept the succession to any interest in any distributor’s agreement with the manufacturer or importer by any legal heir, beneficiary, devisee, or distributee who has duly established his or her right to the decedent’s interest in any distribution agreement; provided, the manufacturer or importer is not required to accept a succession which is demonstrated to be significantly detrimental to the public interest or to the interest of the manufacturer or importer.

(2) Refuse to honor any duly qualified designated successor to a distributor’s agreement with the manufacturer or importer, who has been designated as such by the distributor during his or her lifetime and accepted in writing by the manufacturer or importer. Any such designation shall be binding upon the heirs, successors, assigns, and personal and legal representatives of the distributor, unless expressly revoked in writing, executed, and delivered by the distributor to the manufacturer or importer prior to his or her death.

A manufacturer or importer who rejects a successor transferee under this section shall have the burden of establishing in any proceeding where such rejection is in issue that the rejection of the successor transferee was reasonable.

History.—ss. 9, 22, ch. 88-395; s. 4, ch. 91-429; s. 372, ch. 95-148.



320.6405 - Franchise agreements; obligations of manufacturer and its agent.

320.6405 Franchise agreements; obligations of manufacturer and its agent.—Any parent, subsidiary, or common entity of a manufacturer; distributor; importer; or other entity, which by contractual arrangement or otherwise pursuant to the direction of the manufacturer, engages in the distribution in this state of line-make motor vehicles manufactured or substantially manufactured by such manufacturer, shall be deemed to be the agent of the manufacturer for the purposes of any franchise agreement entered into between such agent and a motor vehicle dealer engaged in business in this state and shall be bound by the terms and provisions of such franchise agreement as if it were the principal. A manufacturer of line-make motor vehicles which are offered for sale or lease in this state under any franchise agreement executed by an agent of such manufacturer is bound by the terms and provisions of such franchise agreement as if it and not the agent had executed the franchise agreement and, notwithstanding whether it is licensed pursuant to s. 320.61, said manufacturer shall be subject to all of the restrictions, limitations, remedies, and penalties of ss. 320.60-320.70 related to such franchise agreement, the performance thereof, or any cause of action pertaining thereto. The agency relationship established in this section is not intended to apply to a person or entity that engages in the distribution of motor vehicles in this state under its own brand name which are substantially manufactured by another person or entity, provided the distributing person or entity is substantially engaged in the manufacture of other line-make motor vehicles and is licensed in this state as a manufacturer.

History.—ss. 4, 13, ch. 84-69; ss. 10, 20, 21, ch. 88-395; s. 4, ch. 91-429.



320.641 - Discontinuations, cancellations, nonrenewals, modifications, and replacement of franchise agreements.

320.641 Discontinuations, cancellations, nonrenewals, modifications, and replacement of franchise agreements.—

(1)(a) An applicant or licensee shall give written notice to the motor vehicle dealer and the department of the licensee’s intention to discontinue, cancel, or fail to renew a franchise agreement or of the licensee’s intention to modify a franchise or replace a franchise with a succeeding franchise, which modification or replacement will adversely alter the rights or obligations of a motor vehicle dealer under an existing franchise agreement or will substantially impair the sales, service obligations, or investment of the motor vehicle dealer, at least 90 days before the effective date thereof, together with the specific grounds for such action.

(b) The failure by the licensee to comply with the 90-day notice period and procedure prescribed herein shall render voidable, at the option of the motor vehicle dealer, any discontinuation, cancellation, nonrenewal, modification, or replacement of any franchise agreement. Designation of a franchise agreement at a specific location as a “nondesignated point” shall be deemed an evasion of this section and constitutes an unfair cancellation.

(2) Franchise agreements are deemed to be continuing unless the applicant or licensee has notified the department of the discontinuation of, cancellation of, failure to renew, modification of, or replacement of the agreement of any of its motor vehicle dealers; and annual renewal of the license provided for under ss. 320.60-320.70 is not necessary for any cause of action against the licensee.

(3) Any motor vehicle dealer who receives a notice of intent to discontinue, cancel, not renew, modify, or replace may, within the 90-day notice period, file a petition or complaint for a determination of whether such action is an unfair or prohibited discontinuation, cancellation, nonrenewal, modification, or replacement. Agreements and certificates of appointment shall continue in effect until final determination of the issues raised in such petition or complaint by the motor vehicle dealer. A discontinuation, cancellation, or nonrenewal of a franchise agreement is unfair if it is not clearly permitted by the franchise agreement; is not undertaken in good faith; is not undertaken for good cause; or is based on an alleged breach of the franchise agreement which is not in fact a material and substantial breach; or, if the grounds relied upon for termination, cancellation, or nonrenewal have not been applied in a uniform and consistent manner by the licensee. If the notice of discontinuation, cancellation, or nonrenewal relates to an alleged failure of the new motor vehicle dealer’s sales or service performance obligations under the franchise agreement, the new motor vehicle dealer must first be provided with at least 180 days to correct the alleged failure before a licensee may send the notice of discontinuation, cancellation, or nonrenewal. A modification or replacement is unfair if it is not clearly permitted by the franchise agreement; is not undertaken in good faith; or is not undertaken for good cause. The applicant or licensee shall have the burden of proof that such action is fair and not prohibited.

(4) Notwithstanding any other provision of this section, the failure of a motor vehicle dealer to be engaged in business with the public for 10 consecutive business days constitutes abandonment by the dealer of his or her franchise agreement. If any motor vehicle dealer abandons his or her franchise agreement, he or she has no cause of action under this section. For the purpose of this section, a dealer shall be considered to be engaged in business with the public if a sales and service facility is open and is performing such services 8 hours a day, 5 days a week, excluding holidays. However, it will not be considered abandonment if such failure to engage in business is due to an act of God, a work stoppage, or a delay due to a strike or labor difficulty, a freight embargo, or other cause over which the motor vehicle dealer has no control, including any violation of ss. 320.60-320.70.

(5) Notwithstanding any other provision of this section, if a motor vehicle dealer has abandoned his or her franchise agreement as provided in subsection (4), the licensee may give written notice to the dealer and the department of the licensee’s intention to discontinue, cancel, or fail to renew the franchise agreement with the dealer at least 15 days before the effective date thereof, specifying the grounds for such action. A motor vehicle dealer receiving such notice may file a petition or complaint for determination of whether in fact there has been an abandonment of the franchise.

(6) If the complainant motor vehicle dealer prevails, he or she shall have a cause of action against the licensee for reasonable attorneys’ fees and costs incurred by him or her in such proceeding, and he or she shall have a cause of action under s. 320.697.

(7) Except as provided in s. 320.643, no replacement motor vehicle dealer shall be named for this point or location to engage in business and the franchise agreement shall remain in effect until a final judgment is entered after all appeals are exhausted, provided that, when a motor vehicle dealer appeals a decision upholding a discontinuation, cancellation, or nonrenewal based upon abandonment or revocation of the dealer’s license pursuant to s. 320.27, as lawful reasons for such discontinuation, cancellation, or nonrenewal, the franchise agreement shall remain in effect pending exhaustion of all appeals only if the motor vehicle dealer establishes a likelihood of success on appeal and that the public interest will not be harmed by keeping the franchise agreement in effect pending entry of final judgment after such appeal.

(8) If a transfer is proposed pursuant to s. 320.643(1) or (2) after a notice of intent to discontinue, cancel, or not renew a franchise agreement is received but, prior to the final determination, including exhaustion of all appellate remedies of a motor vehicle dealer’s complaint or petition contesting such action, the termination proceedings shall be stayed, without bond, during the period that the transfer is being reviewed by the licensee pursuant to s. 320.643. During the period that the transfer is being reviewed by the licensee, pursuant to s. 320.643, the franchise agreement shall remain in full force and effect, and the motor vehicle dealer shall retain all rights and remedies pursuant to the terms and conditions of the franchise agreement and applicable law, including all rights of transfer until such time as the licensee has accepted or rejected the proposed transfer. If the proposed transfer is rejected, the motor vehicle dealer shall retain all of its rights pursuant to s. 320.643 to an administrative determination as to whether the licensee’s rejection is in compliance with the provisions of s. 320.643, and during the pendency of any such administrative proceeding, and any related appellate proceedings, the termination proceedings shall remain stayed without bond, the franchise agreement shall remain in full force and effect, and the motor vehicle dealer shall retain all rights and remedies pursuant to the terms and conditions of the franchise agreement and applicable law, including all rights of transfer. If a transfer is approved by the licensee or mandated by law, the termination proceedings shall be dismissed with prejudice as moot. This subsection applies only to the first two proposed transfers pursuant to s. 320.643(1) or (2) after notice of intent to discontinue, cancel, or not renew is received.

History.—s. 9, ch. 70-424; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 6, 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; s. 6, ch. 84-69; ss. 11, 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 373, ch. 95-148; s. 22, ch. 2001-196; s. 2, ch. 2007-195.



320.6412 - Franchise termination based on fraud; standard of proof.

320.6412 Franchise termination based on fraud; standard of proof.—Notwithstanding the provisions of any franchise agreement, a franchise agreement of a motor vehicle dealer may not be terminated, canceled, discontinued, or not renewed by a licensee on the basis of misrepresentation or fraud, or the filing of any false or fraudulent statements or claims with the licensee, unless the licensee proves by a preponderance of the evidence before a trier of fact either that the majority owner, or if there is no majority owner, the person designated as the dealer-principal in the franchise agreement, knew of such acts at the time they allegedly were committed, or that the licensee provided written notice detailing such alleged acts to the majority owner or dealer-principal who, within a reasonable time after receipt of such written notice, failed to take actions reasonably calculated to prevent such acts from continuing or recurring.

History.—s. 2, ch. 2008-62.



320.6415 - Changes in plan or system of distribution.

320.6415 Changes in plan or system of distribution.—

(1) A motor vehicle dealer franchise agreement shall continue in full force and operation notwithstanding a change, in whole or in part, of an established plan or system of distribution of the motor vehicles offered for sale under such franchise agreement. The appointment of a new importer or distributor for motor vehicles offered for sale under such franchise agreement shall be deemed to be a change of an established plan or system of distribution.

(2) Upon the occurrence of such change, the department shall deny an application:

(a) For any license filed pursuant to ss. 320.60-320.70 unless the applicant offers to each motor vehicle dealer who is a party to the franchise agreement a new franchise agreement containing substantially the same provisions which were contained in the previous franchise agreement or files an affidavit with the department acknowledging its undertaking to assume and fulfill the rights, duties, and obligations of its predecessor under the previous franchise agreement.

(b) For any license filed pursuant to s. 320.27 in any community or territory in which such franchise or selling agreement is continuing in full force and operation hereunder, until this section has been complied with.

History.—ss. 7, 13, ch. 84-69; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429.



320.642 - Dealer licenses in areas previously served; procedure.

320.642 Dealer licenses in areas previously served; procedure.—

(1) Any licensee who proposes to establish an additional motor vehicle dealership or permit the relocation of an existing dealer to a location within a community or territory where the same line-make vehicle is presently represented by a franchised motor vehicle dealer or dealers shall give written notice of its intention to the department. The notice must state:

(a) The specific location at which the additional or relocated motor vehicle dealership will be established.

(b) The date on or after which the licensee intends to be engaged in business with the additional or relocated motor vehicle dealer at the proposed location.

(c) The identity of all motor vehicle dealers who are franchised to sell the same line-make vehicle with licensed locations in the county and any contiguous county to the county where the additional or relocated motor vehicle dealer is proposed to be located.

(d) The names and addresses of the dealer-operator and principal investors in the proposed additional or relocated motor vehicle dealership.

Immediately upon receipt of the notice the department shall cause a notice to be published in the Florida Administrative Register. The published notice must state that a petition or complaint by any dealer with standing to protest pursuant to subsection (3) must be filed within 30 days following the date of publication of the notice in the Florida Administrative Register. The published notice must describe and identify the proposed dealership sought to be licensed, and the department shall cause a copy of the notice to be mailed to those dealers identified in the licensee’s notice under paragraph (c). The licensee shall pay a fee of $75 and a service charge of $2.50 for each publication. Proceeds from the fee and service charge shall be deposited into the Highway Safety Operating Trust Fund.

(2)(a) An application for a motor vehicle dealer license in any community or territory shall be denied when:

1. A timely protest is filed by a presently existing franchised motor vehicle dealer with standing to protest as defined in subsection (3); and

2. The licensee fails to show that the existing franchised dealer or dealers who register new motor vehicle retail sales or retail leases of the same line-make in the community or territory of the proposed dealership are not providing adequate representation of such line-make motor vehicles in such community or territory. The burden of proof in establishing inadequate representation shall be on the licensee.

(b) In determining whether the existing franchised motor vehicle dealer or dealers are providing adequate representation in the community or territory for the line-make, the department may consider evidence which may include, but is not limited to:

1. The impact of the establishment of the proposed or relocated dealer on the consumers, public interest, existing dealers, and the licensee; provided, however, that financial impact may only be considered with respect to the protesting dealer or dealers.

2. The size and permanency of investment reasonably made and reasonable obligations incurred by the existing dealer or dealers to perform their obligations under the dealer agreement.

3. The reasonably expected market penetration of the line-make motor vehicle for the community or territory involved, after consideration of all factors which may affect said penetration, including, but not limited to, demographic factors such as age, income, education, size class preference, product popularity, retail lease transactions, or other factors affecting sales to consumers of the community or territory.

4. Any actions by the licensees in denying its existing dealer or dealers of the same line-make the opportunity for reasonable growth, market expansion, or relocation, including the availability of line-make vehicles in keeping with the reasonable expectations of the licensee in providing an adequate number of dealers in the community or territory.

5. Any attempts by the licensee to coerce the existing dealer or dealers into consenting to additional or relocated franchises of the same line-make in the community or territory.

6. Distance, travel time, traffic patterns, and accessibility between the existing dealer or dealers of the same line-make and the location of the proposed additional or relocated dealer.

7. Whether benefits to consumers will likely occur from the establishment or relocation of the dealership which cannot be obtained by other geographic or demographic changes or expected changes in the community or territory.

8. Whether the protesting dealer or dealers are in substantial compliance with their dealer agreement.

9. Whether there is adequate interbrand and intrabrand competition with respect to said line-make in the community or territory and adequately convenient consumer care for the motor vehicles of the line-make, including the adequacy of sales and service facilities.

10. Whether the establishment or relocation of the proposed dealership appears to be warranted and justified based on economic and marketing conditions pertinent to dealers competing in the community or territory, including anticipated future changes.

11. The volume of registrations and service business transacted by the existing dealer or dealers of the same line-make in the relevant community or territory of the proposed dealership.

(3) An existing franchised motor vehicle dealer or dealers shall have standing to protest a proposed additional or relocated motor vehicle dealer when the existing motor vehicle dealer or dealers have a franchise agreement for the same line-make vehicle to be sold or serviced by the proposed additional or relocated motor vehicle dealer and are physically located so as to meet or satisfy any of the following requirements or conditions:

(a) If the proposed additional or relocated motor vehicle dealer is to be located in a county with a population of less than 300,000 according to the most recent data of the United States Census Bureau or the data of the Bureau of Economic and Business Research of the University of Florida:

1. The proposed additional or relocated motor vehicle dealer is to be located in the area designated or described as the area of responsibility, or such similarly designated area, including the entire area designated as a multiple-point area, in the franchise agreement or in any related document or commitment with the existing motor vehicle dealer or dealers of the same line-make as such agreement existed upon October 1, 1988;

2. The existing motor vehicle dealer or dealers of the same line-make have a licensed franchise location within a radius of 20 miles of the location of the proposed additional or relocated motor vehicle dealer; or

3. Any existing motor vehicle dealer or dealers of the same line-make can establish that during any 12-month period of the 36-month period preceding the filing of the licensee’s application for the proposed dealership, the dealer or its predecessor made 25 percent of its retail sales of new motor vehicles to persons whose registered household addresses were located within a radius of 20 miles of the location of the proposed additional or relocated motor vehicle dealer; provided the existing dealer is located in the same county or any county contiguous to the county where the additional or relocated dealer is proposed to be located.

(b) If the proposed additional or relocated motor vehicle dealer is to be located in a county with a population of more than 300,000 according to the most recent data of the United States Census Bureau or the data of the Bureau of Economic and Business Research of the University of Florida:

1. Any existing motor vehicle dealer or dealers of the same line-make have a licensed franchise location within a radius of 12.5 miles of the location of the proposed additional or relocated motor vehicle dealer; or

2. Any existing motor vehicle dealer or dealers of the same line-make can establish that during any 12-month period of the 36-month period preceding the filing of the licensee’s application for the proposed dealership, such dealer or its predecessor made 25 percent of its retail sales of new motor vehicles to persons whose registered household addresses were located within a radius of 12.5 miles of the location of the proposed additional or relocated motor vehicle dealer; provided such existing dealer is located in the same county or any county contiguous to the county where the additional or relocated dealer is proposed to be located.

(4) The department’s decision to deny issuance of a license under this section shall remain in effect for a period of 12 months. The department shall not issue a license for the proposed additional or relocated motor vehicle dealer until a final decision by the department is rendered determining that the application for the motor vehicle dealer’s license should be granted.

(5)(a) The opening or reopening of the same or a successor motor vehicle dealer within 12 months is not considered an additional motor vehicle dealer subject to protest within the meaning of this section, if:

1. The opening or reopening is within the same or an adjacent county and is within 2 miles of the former motor vehicle dealer location;

2. There is no dealer within 25 miles of the proposed location or the proposed location is further from each existing dealer of the same line-make than the prior location is from each dealer of the same line-make within 25 miles of the new location;

3. The opening or reopening is within 6 miles of the prior location and, if any existing motor vehicle dealer of the same line-make is located within 15 miles of the former location, the proposed location is no closer to any existing dealer of the same line-make within 15 miles of the proposed location; or

4. The opening or reopening is within 6 miles of the prior location and, if all existing motor vehicle dealers of the same line-make are beyond 15 miles of the former location, the proposed location is further than 15 miles from any existing motor vehicle dealer of the same line-make.

(b) Any other such opening or reopening shall constitute an additional motor vehicle dealer within the meaning of this section.

(c) If a motor vehicle dealer has been opened or reopened pursuant to this subsection, the licensee may not propose a motor vehicle dealer of the same line-make to be located within 4 miles of the previous location of such dealer for 2 years after the date the relocated dealership opens.

(6) When a proposed addition or relocation concerns a dealership that performs or is to perform only service, as defined in s. 320.60(16), and will not or does not sell or lease new motor vehicles, as defined in s. 320.60(15), the proposal shall be subject to notice and protest pursuant to the provisions of this section.

(a) Standing to protest the addition or relocation of a service-only dealership shall be limited to those instances in which the applicable mileage requirement established in subparagraphs (3)(a)2. and (3)(b)1. is met.

(b) The addition or relocation of a service-only dealership shall not be subject to protest if:

1. The applicant for the service-only dealership location is an existing motor vehicle dealer of the same line-make as the proposed additional or relocated service-only dealership;

2. There is no existing dealer of the same line-make closer than the applicant to the proposed location of the additional or relocated service-only dealership; and

3. The proposed location of the additional or relocated service-only dealership is at least 7 miles from all existing motor vehicle dealerships of the same line-make, other than motor vehicle dealerships owned by the applicant.

(c) In determining whether existing franchised motor vehicle dealers are providing adequate representations in the community or territory for the line-make in question in a protest of the proposed addition or relocation of a service-only dealership, the department may consider the elements set forth in paragraph (2)(b), provided:

1. With respect to subparagraph (2)(b)1., only the impact as it relates to service may be considered;

2. Subparagraph (2)(b)3. shall not be considered;

3. With respect to subparagraph (2)(b)9., only service facilities shall be considered; and

4. With respect to subparagraph (2)(b)11., only the volume of service business transacted shall be considered.

(d) If an application for a service-only dealership is granted, the department shall issue a license which permits only service, as defined in s. 320.60(16), and does not permit the selling or leasing of new motor vehicles, as defined in s. 320.60(15). If a service-only dealership subsequently seeks to sell new motor vehicles at its location, the notice and protest provisions of this section shall apply.

(7) Measurements of the distance between proposed or existing dealer locations required by this section shall be taken from the geometric centroid of the property that encompasses all of the existing or proposed motor vehicle dealer operations.

(8) The department shall not be obligated to determine the accuracy of any distance asserted by any party in a notice submitted to it. Any dispute concerning a distance measurement asserted by a party shall be resolved by a hearing conducted in accordance with ss. 120.569 and 120.57.

History.—s. 9, ch. 70-424; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 12, 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 3, ch. 2003-269; s. 4, ch. 2006-183; s. 28, ch. 2009-71; s. 2, ch. 2009-93; s. 24, ch. 2013-14.



320.643 - Transfer, assignment, or sale of franchise agreements.

320.643 Transfer, assignment, or sale of franchise agreements.—

(1)(a) Notwithstanding the terms of any franchise agreement, a licensee shall not, by contract or otherwise, fail or refuse to give effect to, prevent, prohibit, or penalize or attempt to refuse to give effect to, prohibit, or penalize any motor vehicle dealer from selling, assigning, transferring, alienating, or otherwise disposing of its franchise agreement to any other person or persons, including a corporation established or existing for the purpose of owning or holding a franchise agreement, unless the licensee proves at a hearing pursuant to a complaint filed by a motor vehicle dealer under this section that the sale, transfer, alienation, or other disposition is to a person who is not, or whose controlling executive management is not, of good moral character or does not meet the written, reasonable, and uniformly applied standards or qualifications of the licensee relating to financial qualifications of the transferee and business experience of the transferee or the transferee’s executive management. A motor vehicle dealer who desires to sell, assign, transfer, alienate, or otherwise dispose of a franchise shall notify, or cause the proposed transferee to notify, the licensee, in writing, setting forth the prospective transferee’s name, address, financial qualifications, and business experience during the previous 5 years. A licensee who receives such notice may, within 60 days following such receipt, notify the motor vehicle dealer, in writing, that the proposed transferee is not a person qualified to be a transferee under this section and setting forth the material reasons for such rejection. Failure of the licensee to notify the motor vehicle dealer within the 60-day period of such rejection shall be deemed an approval of the transfer. No such transfer, assignment, or sale shall be valid unless the transferee agrees in writing to comply with all requirements of the franchise then in effect, but with the ownership changed to the transferee.

(b) A motor vehicle dealer whose proposed sale is rejected may, within 60 days following such receipt of such rejection, file with the department a complaint for a determination that the proposed transferee has been rejected in violation of this section. The licensee has the burden of proof with respect to all issues raised by the complaint. The department shall determine, and enter an order providing, that the proposed transferee is either qualified or is not and cannot be qualified for specified reasons, or the order may provide the conditions under which a proposed transferee would be qualified. If the licensee fails to file such a response to the motor vehicle dealer’s complaint within 30 days after receipt of the complaint, unless the parties agree in writing to an extension, or if the department, after a hearing, renders a decision other than one disqualifying the proposed transferee, the franchise agreement between the motor vehicle dealer and the licensee is deemed amended to incorporate such transfer or amended in accordance with the determination and order rendered, effective upon compliance by the proposed transferee with any conditions set forth in the determination or order.

(2)(a) Notwithstanding the terms of any franchise agreement, a licensee shall not, by contract or otherwise, fail or refuse to give effect to, prevent, prohibit, or penalize, or attempt to refuse to give effect to, prevent, prohibit, or penalize, any motor vehicle dealer or any proprietor, partner, stockholder, owner, or other person who holds or otherwise owns an interest therein from selling, assigning, transferring, alienating, or otherwise disposing of, in whole or in part, the equity interest of any of them in such motor vehicle dealer to any other person or persons, including a corporation established or existing for the purpose of owning or holding the stock or ownership interests of other entities, unless the licensee proves at a hearing pursuant to a complaint filed by a motor vehicle dealer under this section that the sale, transfer, alienation, or other disposition is to a person who is not, or whose controlling executive management is not, of good moral character. A motor vehicle dealer, or any proprietor, partner, stockholder, owner, or other person who holds or otherwise owns an interest in the motor vehicle dealer, who desires to sell, assign, transfer, alienate, or otherwise dispose of any interest in such motor vehicle dealer shall notify, or cause the proposed transferee to so notify, the licensee, in writing, of the identity and address of the proposed transferee. A licensee who receives such notice may, within 60 days following such receipt, notify the motor vehicle dealer in writing that the proposed transferee is not a person qualified to be a transferee under this section and setting forth the material reasons for such rejection. Failure of the licensee to notify the motor vehicle dealer within the 60-day period of such rejection shall be deemed an approval of the transfer. Any person whose proposed sale of stock is rejected may file within 60 days of receipt of such rejection a complaint with the department alleging that the rejection was in violation of the law or the franchise agreement. The licensee has the burden of proof with respect to all issues raised by such complaint. The department shall determine, and enter an order providing, that the proposed transferee either is qualified or is not and cannot be qualified for specified reasons; or the order may provide the conditions under which a proposed transferee would be qualified. If the licensee fails to file a response to the motor vehicle dealer’s complaint within 30 days of receipt of the complaint, unless the parties agree in writing to an extension, or if the department, after a hearing, renders a decision on the complaint other than one disqualifying the proposed transferee, the transfer shall be deemed approved in accordance with the determination and order rendered, effective upon compliance by the proposed transferee with any conditions set forth in the determination or order.

(b) Notwithstanding paragraph (a), a licensee may not reject a proposed transfer of a legal, equitable, or beneficial interest in a motor vehicle dealer to a trust or other entity, or to any beneficiary thereof, which is established by an owner of any interest in a motor vehicle dealer for purposes of estate planning, if the controlling person of the trust or entity, or the beneficiary, is of good moral character.

(3) A licensee may not condition any proposed transfer under this section upon a relocation of a dealer, construction of any addition or modification to, or any refurbishing or remodeling of any dealership structure, facility, or building of the existing motor vehicle dealer, or upon any modification of the existing franchise agreement, except for the change of ownership.

(4) During the pendency of any such hearing, the franchise agreement of the motor vehicle dealer shall continue in effect in accordance with its terms. The department shall expedite any determination requested under this section.

(5) Notwithstanding the terms of any franchise agreement, the acceptance by the licensee of the proposed transferee shall not be unreasonably withheld. For the purposes of this section, the refusal by the licensee to accept, in a timely manner, a proposed transferee who satisfies the criteria set forth in subsection (1) or subsection (2) is presumed to be unreasonable.

(6) It shall be a violation of this section for the licensee to reject or withhold approval of a proposed transfer unless the licensee can prove in any court of competent jurisdiction in defense of any claim brought pursuant to s. 320.697 that, in fact, the rejection or withholding of approval of the proposed transfer was not in violation of or precluded by this section and was reasonable. The determination of whether such rejection or withholding was not in violation of or precluded by this section and was reasonable shall be based on an objective standard. Alleging the permitted statutory grounds by the licensee in the written rejection of the proposed transfer shall not protect the licensee from liability for violating this section.

History.—s. 7, ch. 80-217; s. 2, ch. 81-318; s. 8, ch. 84-69; ss. 13, 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 374, ch. 95-148; s. 23, ch. 2001-196; s. 4, ch. 2003-269; s. 3, ch. 2009-93.



320.644 - Change of executive management control; objection by licensee; procedure.

320.644 Change of executive management control; objection by licensee; procedure.—

(1) Notwithstanding the terms of any franchise agreement, a licensee shall not, by contract or otherwise, fail or refuse to give effect to, prevent, prohibit, or penalize, or attempt to refuse to give effect to, prevent, prohibit, or penalize any motor vehicle dealer from changing its executive management control unless the licensee proves at a hearing pursuant to a complaint filed by a motor vehicle dealer under this section that such change is to a person who is not of good moral character or who does not meet the written, reasonable, and uniformly applied standards of the licensee relating to the business experience of executive management required by the licensee of its motor vehicle dealers. A motor vehicle dealer who desires to change its executive management control shall notify the licensee by written notice, setting forth the name, address, and business experience of the proposed executive management. A licensee who receives such notice shall, in writing, within 60 days following such receipt, inform the motor vehicle dealer either of the approval of the proposed change in executive management or the unacceptability of the proposed change. If the licensee does not so inform the motor vehicle dealer within the 60-day period, its approval of the proposed change is deemed granted. A motor vehicle dealer whose proposed change is rejected may, within 60 days following receipt of such rejection, file with the department a complaint for a determination that the proposed change of executive management has been rejected in violation of this section. The licensee has the burden of proof with respect to all issues raised by such complaint. The department shall determine, and enter an order providing, that the person proposed for the change is either qualified or is not and cannot be qualified for specific reasons, or the order may provide the conditions under which a proposed executive manager would be qualified. If the licensee fails to file a response to the motor vehicle dealer’s complaint within 30 days after receipt of the complaint, unless the parties agree in writing to an extension, or if the department after a hearing renders a decision other than one disqualifying the person proposed for the change, the franchise agreement between the motor vehicle dealer and the licensee shall be deemed amended to incorporate such change or amended in accordance with the determination or order rendered, effective upon compliance by the person proposed for the change with any conditions set forth in the determination or order.

(2) For the purpose of this section, the mere termination of employment of executive management shall not be deemed to be a change in executive management or a transfer of the franchise; however, the proposal of replacement executive management shall be subject to this section.

(3) For the purpose of this section, the term “executive management” means, and is limited to, the person or persons designated under the franchise agreement as the dealer-operator, executive manager, or similarly designated persons who are responsible for the overall day-to-day operation of the dealership. A motor vehicle dealer may change all other dealership personnel without seeking approval from the licensee.

(4) During the pendency of any such hearing, the franchise agreement of the motor vehicle dealer shall continue in effect in accordance with its terms. The department shall expedite any determination requested under this section.

(5) It shall be a violation of this section for the licensee to reject or withhold approval of a proposed transfer unless the licensee can prove in any court of competent jurisdiction in defense of any claim brought pursuant to s. 320.697 that, in fact, the rejection or withholding of approval of the proposed transfer was reasonable. The determination of whether such rejection or withholding was reasonable shall be based on an objective standard. Alleging the permitted statutory grounds by the licensee in the written rejection of the proposed transfer shall not protect the licensee from liability for violating this section.

History.—ss. 9, 13, ch. 84-69; ss. 14, 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 5, ch. 2003-269.



320.645 - Restriction upon ownership of dealership by licensee.

320.645 Restriction upon ownership of dealership by licensee.—

(1) No licensee, distributor, manufacturer, or agent of a manufacturer or distributor, or any parent, subsidiary, common entity, or officer or representative of the licensee shall own or operate, either directly or indirectly, a motor vehicle dealership in this state for the sale or service of motor vehicles which have been or are offered for sale under a franchise agreement with a motor vehicle dealer in this state. A licensee may not be issued a motor vehicle dealer license pursuant to s. 320.27. However, no such licensee will be deemed to be in violation of this section:

(a) When operating a motor vehicle dealership for a temporary period, not to exceed 1 year, during the transition from one owner of the motor vehicle dealership to another;

(b) When operating a motor vehicle dealership temporarily for a reasonable period for the exclusive purpose of broadening the diversity of its dealer body and enhancing opportunities for qualified persons who are part of a group that has historically been underrepresented in its dealer body, or for other qualified persons who the licensee deems lack the resources to purchase or capitalize the dealership outright, in a bona fide relationship with an independent person, other than a licensee or its agent or affiliate, who has made a significant investment that is subject to loss in the dealership within the dealership’s first year of operation and who can reasonably expect to acquire full ownership of the dealership on reasonable terms and conditions; or

(c) If the department determines, after a hearing on the matter, pursuant to chapter 120, at the request of any person, that there is no independent person available in the community or territory to own and operate the motor vehicle dealership in a manner consistent with the public interest.

In any such case, the licensee must continue to make the motor vehicle dealership available for sale to an independent person at a fair and reasonable price. Approval of the sale of such a motor vehicle dealership to a proposed motor vehicle dealer shall not be unreasonably withheld.

(2) As used in this section, the term:

(a) “Independent person” is a person who is not an officer, director, or employee of the licensee.

(b) “Reasonable terms and conditions” requires that profits from the dealership are reasonably expected to be sufficient to allow full ownership of the dealership by the independent person within a reasonable time period not to exceed 10 years, which time period may be extended if there is a reasonable basis to do so and is not being sought to evade the purpose of this section; that the independent person has sufficient control to permit acquisition of ownership; and that the relationship cannot be terminated solely to avoid full ownership. The terms and conditions are not reasonable if they preclude the independent person from an expedited purchase of the dealership using a monetary source other than profits from the dealership’s operation; provided, however, that the independent person must pay or make an agreement to pay to the licensee any and all reasonable prepayment charges and costs, including all unrecouped restored losses, associated with the expedited purchase of the dealership. For the purpose of this section, unrecouped restored losses are moneys that the manufacturer has provided to the dealership to restore losses of the dealership that the manufacturer has not been paid back through profits of the dealership.

(c) “Significant investment” means a reasonable amount, considering the reasonable capital requirements of the dealership, acquired and obtained from sources other than the licensee or any of its affiliates and not encumbered by the person’s interest in the dealership.

(3) Nothing in this section shall prohibit, limit, restrict, or impose conditions on:

(a) The business activities, including, without limitation, the dealings with motor vehicle manufacturers and their representatives and affiliates, of any person that is primarily engaged in the business of short-term not to exceed 12 months rental of motor vehicles and industrial and construction equipment and activities incidental to that business, provided that:

1. Any motor vehicles sold by such person are limited to used motor vehicles that have been previously used exclusively and regularly by such person in the conduct of its rental business and used motor vehicles traded in on motor vehicles sold by such person;

2. Warranty repairs performed under any manufacturer’s new vehicle warranty by such person on motor vehicles are limited to those motor vehicles that it owns. As to previously owned vehicles, warranty repairs can be performed only if pursuant to a motor vehicle service agreement as defined in part I of chapter 634, issued by such person or an express warranty issued by such person on the retail sale of those vehicles previously owned; and

3. Motor vehicle financing provided by such person to retail consumers for motor vehicles is limited to used motor vehicles sold by such person in the conduct of its business; or

(b) The direct or indirect ownership, affiliation or control of a person described in paragraph (a) of this subsection.

(4) Nothing in this chapter shall prohibit a distributor as defined in s. 320.60(5) or common entity that is not a manufacturer, a division of a manufacturer, an entity that is controlled by a manufacturer, or a common entity of a manufacturer, and that is not owned, in whole or in part, directly or indirectly, by a manufacturer, as defined in s. 320.60(9), from receiving a license or licenses as defined in s. 320.27 and owning and operating a motor vehicle dealership or dealerships that sell or service motor vehicles other than any line-make of motor vehicles distributed by the distributor.

History.—ss. 10, 13, ch. 84-69; ss. 15, 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 24, ch. 2001-196; s. 46, ch. 2002-1; s. 6, ch. 2003-269.



320.646 - Consumer data protection.

320.646 Consumer data protection.—

(1) As used in this section, the term:

(a) “Consumer data” means “nonpublic personal information” as such term is defined in 15 U.S.C. s. 6809(4) collected by a motor vehicle dealer and which is provided by the motor vehicle dealer directly to a licensee or third party acting on behalf of a licensee. Consumer data does not include the same or similar data which is obtained by a licensee from any other source.

(b) “Data management system” means a computer hardware or software system that is owned, leased, or licensed by a motor vehicle dealer, including a system of web-based applications, computer software, or computer hardware, whether located at the motor vehicle dealership or hosted remotely, and that stores and provides access to consumer data collected or stored by a motor vehicle dealer. The term includes, but is not limited to, dealership management systems and customer relations management systems.

(2) Notwithstanding the provisions of any franchise agreement, with respect to consumer data a licensee or a third party acting on behalf of a licensee:

(a) Shall comply with all, and not knowingly cause a motor vehicle dealer to violate any, applicable restrictions on reuse or disclosure of the consumer data established by federal or state law and must provide a written statement to the motor vehicle dealer upon request describing the established procedures adopted by the licensee or third party acting on behalf of the licensee which meet or exceed any federal or state requirements to safeguard the consumer data, including, but not limited to, those established in the Gramm-Leach-Bliley Act, 15 U.S.C. ss. 6801 et seq.

(b) Shall, upon the written request of the motor vehicle dealer, provide a written list of the consumer data obtained from the motor vehicle dealer and all persons to whom any consumer data has been provided by the licensee or a third party acting on behalf of a licensee during the preceding 6 months. The dealer may make such a request no more than once every 6 months. The list must indicate the specific fields of consumer data which were provided to each person. Notwithstanding the foregoing, such a list need not include:

1. A person to whom consumer data was provided, or the specific consumer data provided to such person, if the person was, at the time the consumer data was provided, one of the licensee’s service providers, subcontractors or consultants acting in the course of such person’s performance of services on behalf of or for the benefit of the licensee or motor vehicle dealer, provided that the licensee has entered into an agreement with such person requiring that the person comply with the safeguard requirements of applicable state and federal law, including, but not limited to, those established in the Gramm-Leach-Bliley Act, 15 U.S.C. ss. 6801 et seq.; or

2. A person to whom consumer data was provided, or the specific consumer data provided to such person, if the motor vehicle dealer has previously consented in writing to such person receiving the consumer data provided and the motor vehicle dealer has not withdrawn such consent in writing.

(c) May not require that a motor vehicle dealer grant the licensee or a third party direct or indirect access to the dealer’s data management system to obtain consumer data. A licensee must permit a motor vehicle dealer to furnish consumer data in a widely accepted file format, such as comma delimited, and through a third-party vendor selected by the motor vehicle dealer. However, a licensee may access or obtain consumer data directly from a motor vehicle dealer’s data management system with the express consent of the dealer. The consent must be in the form of a written document that is separate from the parties’ franchise agreement, is executed by the motor vehicle dealer, and may be withdrawn by the dealer upon 30 days’ written notice to the licensee.

(d) Must indemnify the motor vehicle dealer for any third-party claims asserted against or damages incurred by the motor vehicle dealer to the extent caused by access to, use of, or disclosure of consumer data in violation of this section by the licensee, a third party acting on behalf of the licensee, or a third party to whom the licensee has provided consumer data.

(3) In any cause of action against a licensee pursuant to s. 320.697 for a violation of paragraph (2)(a), paragraph (2)(b), or paragraph (2)(c), the person bringing the action has the burden of proving that the violation was willful or with sufficient frequency to establish a pattern of wrongdoing with respect to such person’s consumer data.

History.—s. 2, ch. 2016-77.



320.664 - Reinstatement of license.

320.664 Reinstatement of license.—When any license has been revoked or suspended by the department pursuant to the provisions of ss. 320.60-320.70, the department may for good cause reinstate the license of any former licensee under ss. 320.60-320.70, if it determines that the former licensee is rehabilitated, meets the requirements of ss. 320.60-320.70, files an application for license pursuant to s. 320.63, and complies with ss. 320.60-320.70.

History.—s. 10, ch. 70-424; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 20, ch. 78-95; ss. 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429.



320.67 - Inspection of books or other documents of licensee.

320.67 Inspection of books or other documents of licensee.—

(1) The department may inspect the pertinent books, records, letters, and contracts of a licensee relating to any written complaint made to it against such licensee.

(2) In the exercise of its duties under this section, the department is granted and authorized to exercise the power of subpoena for the attendance of witnesses and the production of any documentary evidence necessary to the disposition by it of any written complaint under this section. Any information obtained may not be used against the licensee as the basis for a criminal prosecution under the laws of this state.

History.—s. 8, ch. 20236, 1941; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 12, ch. 70-424; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429.



320.68 - Revocation of license held by firms or corporations.

320.68 Revocation of license held by firms or corporations.—If an applicant or licensee is a firm or corporation, it shall be sufficient cause for the denial, suspension, or revocation of a license that any officer, director, or trustee of the firm or corporation, or any member in case of a partnership, has been guilty of an act or omission which would be cause for refusing, suspending, or revoking a license to such party as an individual. Each licensee shall be responsible for the acts of any of its employees while acting as its agent if the licensee approved of or had knowledge of the acts or other similar acts and after such approval or knowledge retained the benefits, proceeds, profits, or advantages accruing from the acts or otherwise ratified the acts.

History.—s. 9, ch. 20236, 1941; s. 13, ch. 70-424; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429.



320.69 - Rules.

320.69 Rules.—The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this law.

History.—s. 10, ch. 20236, 1941; s. 6, ch. 65-190; ss. 24, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 63, ch. 98-200.



320.695 - Injunction.

320.695 Injunction.—In addition to the remedies provided in this chapter, and notwithstanding the existence of any adequate remedy at law, the department, or any motor vehicle dealer in the name of the department and state and for the use and benefit of the motor vehicle dealer, is authorized to make application to any circuit court of the state for the grant, upon a hearing and for cause shown, of a temporary or permanent injunction, or both, restraining any person from acting as a licensee under the terms of ss. 320.60-320.70 without being properly licensed hereunder, or from violating or continuing to violate any of the provisions of ss. 320.60-320.70, or from failing or refusing to comply with the requirements of this law or any rule or regulation adopted hereunder. Such injunction shall be issued without bond. A single act in violation of the provisions of ss. 320.60-320.70 shall be sufficient to authorize the issuance of an injunction. However, this statutory remedy shall not be applicable to any motor vehicle dealer after final determination by the department under s. 320.641(3).

History.—s. 15, ch. 70-424; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429.



320.696 - Warranty responsibility.

320.696 Warranty responsibility.—

(1)(a) A licensee shall timely compensate a motor vehicle dealer who performs work to maintain or repair a licensee’s product under a warranty or maintenance plan, extended warranty, certified pre-owned warranty, or a service contract, issued by the licensee or its common entity, unless issued by a common entity that is not a manufacturer; to fulfill a licensee’s delivery or preparation procedures; or to repair a motor vehicle as a result of a licensee’s or common entity’s recall, campaign service, authorized goodwill, directive, or bulletin.

(b) As used in this section, the terms “compensate” and “compensation” shall include all labor and parts included in the work as provided in this section. The term “labor” shall include time spent by employees for diagnosis and repair of a vehicle. The term “parts” shall include replacement parts and accessories. The term “retail customer repair” means work, including parts and labor, performed by a dealer which does not come within the provisions of a licensee’s or its common entity’s warranty, extended warranty, certified pre-owned warranty, service contract, or maintenance plan, and excludes parts and labor described in paragraphs (3)(b) and (4)(c).

(c) Compensation not paid to a motor vehicle dealer within 30 days after receipt of a claim is not timely. A licensee shall not establish or implement a term, policy, or procedure different from those described in this section for any motor vehicle dealer to obtain compensation under this section, and shall not pay a motor vehicle dealer less than amounts due pursuant to this section.

(2) A licensee shall not take or threaten to take adverse action against a motor vehicle dealer who seeks to obtain compensation pursuant to this section. As used in this subsection, the term “adverse action” includes, without limitation, acting or failing to act, other than in good faith; creating or implementing an obstacle or process that is inconsistent with the licensee’s obligations to the dealer under this section; hindering, delaying, or rejecting the proper and timely payment of compensation due under this section to a dealer; establishing, implementing, enforcing, or applying any policy, standard, rule, program, or incentive regarding compensation due under this section other than in a uniform and nondisparate manner among the licensee’s dealers in this state; conducting or threatening to conduct any warranty, retail customer repair, or other service-related audit more frequently than once each calendar year; or denying, reducing, or charging back a warranty claim because of a dealer’s failure to comply with all of the licensee’s requirements for describing or processing a claim.

(3)(a) A licensee shall compensate a motor vehicle dealer for parts used in any work described in subsection (1). The compensation may be an agreed percentage markup over the licensee’s dealer cost, but if an agreement is not reached within 30 days after a dealer’s written request, compensation for the parts is the greater of:

1. The dealer’s arithmetical mean percentage markup over dealer cost for all parts charged by the dealer in 50 consecutive retail customer repairs made by the dealer within a 3-month period before the dealer’s written request for a change in reimbursement pursuant to this section, or all of the retail customer repair orders over that 3-month period if there are fewer than 50 retail customer repair orders in that period. The motor vehicle dealer shall give the licensee 10 days’ written notice that it intends to make a written request to the licensee for a warranty parts reimbursement increase and permit the licensee, within that 10-day period, to select the initial retail customer repair for the consecutive repair orders that will be attached to the written request used for the markup computation, provided that if the licensee fails to provide a timely selection, the dealer may make that selection. No repair order shall be excluded from the markup computation because it contains both warranty, extended warranty, certified pre-owned warranty, maintenance, recall, campaign service, or authorized goodwill work and a retail customer repair. However, only the retail customer repair portion of the repair order shall be included in the computation, and the parts described in paragraph (b) shall be excluded from the computation;

2. The licensee’s highest suggested retail or list price for the parts; or

3. An amount equal to the dealer’s markup over dealer cost that results in the same gross profit percentage for parts used in work done under subsection (1) as the dealer receives for parts used in the customer retail repairs, as evidenced by the average of said dealer’s gross profit percentage in the dealer’s financial statements for the 2 months preceding the dealer’s request.

If a licensee reduces the suggested retail or list price for any replacement part or accessory, it also shall reduce, by at least the same percentage, the cost to the dealer for the part or accessory. The dealer’s markup or gross profit percentage shall be uniformly applied to all of the licensee’s parts used by the dealer in performing work covered by subsection (1).

(b) In calculating the compensation to be paid for parts by the arithmetical mean percentage markup over dealer cost method in paragraph (a), parts discounted by a dealer for repairs made in group, fleet, insurance, or other third-party payer service work; parts used in repairs of government agencies’ repairs for which volume discounts have been negotiated; parts used in special events, specials, or promotional discounts for retail customer repairs; parts sold at wholesale; parts used for internal repairs; engine assemblies and transmission assemblies; parts used in retail customer repairs for routine maintenance, such as fluids, filters and belts; nuts, bolts, fasteners, and similar items that do not have an individual part number; and tires shall be excluded in determining the percentage markup over dealer cost.

(c) If a licensee furnishes a part or component to a motor vehicle dealer at no cost to use in performing repairs under a recall, campaign service action, or warranty repair, the licensee shall compensate the dealer for the part or component in the same manner as warranty parts compensation under this subsection, less the dealer cost for the part or component as listed in the licensee’s price schedule.

(d) A licensee shall not establish or implement a special part or component number for parts used in predelivery, dealer preparation, warranty, extended warranty, certified pre-owned warranty, recall, campaign service, authorized goodwill, or maintenance-only applications if that results in lower compensation to the dealer than as calculated in this subsection.

(4)(a) A licensee shall compensate a motor vehicle dealer for labor performed in connection with work described in subsection (1) as calculated in this subsection.

(b) Compensation paid by a licensee to a motor vehicle dealer may be an agreed hourly labor rate. If, however, an agreement is not reached within 30 days after the dealer’s written request, the dealer may choose to be paid the greater of:

1. The dealer’s hourly labor rate for retail customer repairs, determined by dividing the amount of the dealer’s total labor sales for retail customer repairs by the number of total labor hours that generated those sales for the month preceding the request, excluding the work in paragraph (c); or

2. An amount equal to the dealer’s markup over dealer cost that results in the same gross profit percentage for labor hours performed in work covered by subsection (1) as the dealer receives for labor performed in its customer retail repairs, as evidenced by the average of said dealer’s gross profit percentage in the dealer’s financial statements provided to the licensee for the 2 months preceding the dealer’s written request, if the dealer provides in the written request the arithmetical mean of the hourly wage paid to all of its technicians during that preceding month. The arithmetical mean shall be the dealer cost used in that calculation.

After an hourly labor rate is agreed or determined, the licensee shall uniformly apply and pay that hourly labor rate for all labor used by the dealer in performing work under subsection (1). However, a licensee shall not pay an hourly labor rate less than the hourly rate it was paying to the dealer for work done under subsection (1) on January 2, 2008. A licensee shall not eliminate flat-rate times from or establish an unreasonable flat-rate time in its warranty repair manual, warranty time guide, or any other similarly named document. A licensee shall establish reasonable flat-rate labor times in its warranty repair manuals and warranty time guides for newly introduced model motor vehicles which are at least consistent with its existing documents. As used in this subsection, the terms “retail customer repair” and “similar work” are not limited to a repair to the same model vehicle or model year, but include prior repairs that resemble but are not identical to the repair for which the dealer is making a claim for compensation.

(c) In determining the hourly labor rate calculated under subparagraph (b)1., a dealer’s labor charges for internal vehicle repairs; vehicle reconditioning; repairs performed for group, fleet, insurance, or other third-party payers; discounted repairs of motor vehicles for government agencies; labor used in special events, specials, or express service; and promotional discounts shall not be included as retail customer repairs and shall be excluded from such calculations.

(5) A licensee shall not review, change, or fail to pay a motor vehicle dealer for parts or labor determined under this section unless the dealer has requested a change, or the action is pursuant to the licensee’s written, predetermined schedule for increasing parts or labor compensation that is not contrary to any provision of this section. A dealer may make written requests for changes in compensation for parts or labor performed under this section not more than semiannually. The dealer shall attach supporting documentation to each written request. Any increase in parts or labor reimbursement determined thereafter to be owed to the dealer shall be paid pursuant to this section retroactively for all claims filed by a dealer 15 days after the date of the licensee’s receipt of the dealer’s written request.

(6) A licensee shall not recover or attempt to recover, directly or indirectly, any of its costs for compensating a motor vehicle dealer under this section.

(7) A licensee shall not require, influence, or attempt to influence a motor vehicle dealer to implement or change the prices for which it sells parts or labor in retail customer repairs. A licensee shall not implement or continue a policy, procedure, or program to any of its dealers in this state for compensation under this section which is inconsistent with this section.

(8) If a court determines with finality that any provision of this section is void or unenforceable, the remaining provisions shall not be affected but shall remain in effect.

History.—s. 16, ch. 70-424; s. 93, ch. 71-355; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 16, 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 1, ch. 2007-208; s. 3, ch. 2008-62; s. 4, ch. 2009-93.



320.697 - Civil damages.

320.697 Civil damages.—Any person who has suffered pecuniary loss or who has been otherwise adversely affected because of a violation by a licensee of ss. 320.60-320.70, notwithstanding the existence of any other remedies under ss. 320.60-320.70, has a cause of action against the licensee for damages and may recover damages therefor in any court of competent jurisdiction in an amount equal to 3 times the pecuniary loss, together with costs and a reasonable attorney’s fee to be assessed by the court. Upon a prima facie showing by the person bringing the action that such a violation by the licensee has occurred, the burden of proof shall then be upon the licensee to prove that such violation or unfair practice did not occur.

History.—s. 17, ch. 70-424; s. 3, ch. 76-168; s. 96, ch. 77-104; s. 1, ch. 77-457; ss. 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; s. 11, ch. 84-69; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429.



320.6975 - Procedures and remedies applicable to distributor agreements.

320.6975 Procedures and remedies applicable to distributor agreements.—All procedures and remedies specified in ss. 320.641 and 320.697 shall be available to a distributor whose distributor agreement is discontinued, canceled, not renewed, modified, or replaced by an importer.

History.—s. 2, ch. 90-78; s. 2, ch. 91-201; s. 4, ch. 91-429.



320.698 - Civil fines; procedure.

320.698 Civil fines; procedure.—In addition to the exercise of other powers under ss. 320.60-320.70, the department is authorized to assess, impose, levy, and collect by legal process civil fines against licensees as follows:

(1) The department may fine any licensee who refuses to furnish all information required under s. 320.63, furnishes erroneous information, or fails to notify the department of any revisions or changes in information as they occur a sum not exceeding $1,000, and such fine may be levied for each and every such violation.

(2) The department may fine any licensee a sum not exceeding $5,000 when such licensee, or an agent or employee thereof, is adjudged by the department to be guilty of a violation of s. 320.64, and the fine may be levied for each and every such violation.

(3) Any licensee shall be entitled to a hearing pursuant to chapter 120 should said licensee wish to contest the fine levied, or about to be levied, upon the licensee.

(4) The department may waive or suspend any fine authorized hereunder upon a showing of good cause by the licensee for failure to comply with ss. 320.60-320.70.

History.—s. 18, ch. 70-424; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 20, ch. 78-95; ss. 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429.



320.699 - Administrative hearings and adjudications; procedure.

320.699 Administrative hearings and adjudications; procedure.—

(1) A motor vehicle dealer, or person with entitlements to or in a motor vehicle dealer, who is directly and adversely affected by the action or conduct of an applicant or licensee which is alleged to be in violation of any provision of ss. 320.60-320.70, may seek a declaration and adjudication of its rights with respect to the alleged action or conduct of the applicant or licensee by:

(a) Filing with the department a request for a proceeding and an administrative hearing which conforms substantially with the requirements of ss. 120.569 and 120.57; or

(b) Filing with the department a written objection or notice of protest pursuant to s. 320.642.

(2) If a written objection or notice of protest is filed with the department under paragraph (1)(b), a hearing shall be held not sooner than 180 days nor later than 240 days from the date of filing of the first objection or notice of protest, unless the time is extended by the administrative law judge for good cause shown. This subsection shall govern the schedule of hearings in lieu of any other provision of law with respect to administrative hearings conducted by the Department of Highway Safety and Motor Vehicles or the Division of Administrative Hearings, including performance standards of state agencies, which may be included in current and future appropriations acts.

History.—ss. 17, 22, ch. 88-395; s. 4, ch. 91-429; s. 66, ch. 96-410; s. 25, ch. 2001-196.



320.69915 - Severability.

320.69915 Severability.—If a provision of ss. 320.60-320.70 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of ss. 320.60-320.70 that can be given effect without the invalid provision or application, and to this end the provisions of ss. 320.60-320.70 are severable.

History.—s. 26, ch. 2001-196.



320.6992 - Application.

320.6992 Application.—Sections 320.60-320.70, including amendments to ss. 320.60-320.70, apply to all presently existing or hereafter established systems of distribution of motor vehicles in this state, except to the extent that such application would impair valid contractual agreements in violation of the State Constitution or Federal Constitution. Sections 320.60-320.70 do not apply to any judicial or administrative proceeding pending as of October 1, 1988. All agreements renewed, amended, or entered into subsequent to October 1, 1988, shall be governed by ss. 320.60-320.70, including any amendments to ss. 320.60-320.70 which have been or may be from time to time adopted, unless the amendment specifically provides otherwise, and except to the extent that such application would impair valid contractual agreements in violation of the State Constitution or Federal Constitution.

History.—ss. 19, 22, ch. 88-395; s. 4, ch. 91-429; s. 2, ch. 2011-230; s. 3, ch. 2016-77.



320.70 - Penalties for violation.

320.70 Penalties for violation.—Any person being a manufacturer, factory branch, or factory representative, who violates any provision of ss. 320.61-320.70, or who does any act enumerated in s. 320.64 as a ground for the denial, suspension or revocation of a license, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 11, ch. 20236, 1941; s. 7, ch. 22858, 1945; s. 203, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429.



320.701 - Applicability of ch. 84-69.

320.701 Applicability of ch. 84-69.—This act applies to all presently existing or established systems of distribution of motor vehicles in this state, except to the extent that such application would impair contractual agreements in violation of the Florida Constitution or Federal Constitution. All agreements renewed or entered into subsequent to May 31, 1984, will be governed by this act.

History.—s. 12, ch. 84-69.



320.71 - Nonresident motor vehicle, mobile home, or recreational vehicle dealer’s license.

320.71 Nonresident motor vehicle, mobile home, or recreational vehicle dealer’s license.—

(1) Any person who is a nonresident of the state, who does not have a dealer’s contract from the manufacturer or manufacturer’s distributor of motor vehicles, mobile homes, or recreational vehicles authorizing the sale thereof in definite Florida territory, and who sells or engages in the business of selling said vehicles at retail within the state shall register with the Department of Revenue for a sales tax dealer registration number and comply with chapter 212, and pay a license tax of $2,000 per annum in each county where such sales are made; $1,250 of said tax shall be transmitted to the Department of Financial Services to be deposited in the General Revenue Fund of the state, and $750 thereof shall be returned to the county. The license tax shall cover the period from January 1 to the following December 31, and no such license shall be issued for any fractional part of a year.

(2) The acceptance by any person of a license under this section shall be deemed equivalent to an appointment by such person of the Secretary of State as the agent of such person upon whom may be served all lawful process in any action, suit, or proceeding against such person arising out of any transaction or operation connected with or incidental to any activities of such person carried on under such license, and the acceptance of such license shall be signification of the agreement of such person that any process against the person which is so served shall be of the same legal force and validity as if served personally on him or her. Service of such process shall be in accordance with and in the same manner as now provided for service of process upon nonresidents under the provisions of chapter 48.

History.—s. 1, ch. 20851, 1941; s. 2, ch. 57-388; ss. 12, 35, ch. 69-106; s. 30, ch. 77-357; s. 2, ch. 81-318; ss. 2, 20, ch. 88-147; ss. 20, 21, ch. 88-395; s. 4, ch. 91-429; s. 375, ch. 95-148; s. 361, ch. 2003-261.



320.77 - License required of mobile home dealers.

320.77 License required of mobile home dealers.—

(1) DEFINITIONS.—As used in this section:

(a) “Dealer” means any person engaged in the business of buying, selling, or dealing in mobile homes or offering or displaying mobile homes for sale. The term “dealer” includes a mobile home broker. Any person who buys, sells, deals in, or offers or displays for sale, or who acts as the agent for the sale of, one or more mobile homes in any 12-month period shall be prima facie presumed to be a dealer. The terms “selling” and “sale” include lease-purchase transactions. The term “dealer” does not include banks, credit unions, and finance companies that acquire mobile homes as an incident to their regular business and does not include mobile home rental and leasing companies that sell mobile homes to dealers licensed under this section. A licensed dealer may transact business in recreational vehicles with a motor vehicle auction as defined in s. 320.27(1)(c)4. Any licensed dealer dealing exclusively in mobile homes shall not have benefit of the privilege of using dealer license plates.

(b) “Mobile home broker” means any person who is engaged in the business of offering to procure or procuring used mobile homes for the general public; who holds himself or herself out through solicitation, advertisement, or otherwise as one who offers to procure or procures used mobile homes for the general public; or who acts as the agent or intermediary on behalf of the owner or seller of a used mobile home which is for sale or who assists or represents the seller in finding a buyer for the mobile home.

(c)1. “Mobile home salesperson” means a person not otherwise expressly excluded by this section who:

a. Is employed as a salesperson by a mobile home dealer, as defined in this section, or who, under any contract, agreement, or arrangement with a dealer, for a commission, money, profit, or any other thing of value, sells, exchanges, buys, or offers for sale, negotiates, or attempts to negotiate a sale or exchange of an interest in a mobile home required to be titled under this chapter;

b. Induces or attempts to induce any person to buy or exchange an interest in a mobile home required to be registered and who receives or expects to receive a commission, money, brokerage fees, profit, or any other thing of value from the seller or purchaser of the mobile home; or

c. Exercises managerial control over the business of a licensed mobile home dealer or who supervises mobile home salespersons employed by a licensed mobile home dealer, whether compensated by salary or commission, including, but not limited to, any person who is employed by the mobile home dealer as a general manager, assistant general manager, or sales manager, or any employee of a licensed mobile home dealer who negotiates with or induces a customer to enter into a security agreement or purchase agreement or purchase order for the sale of a mobile home on behalf of the licensed mobile home dealer.

2. The term does not include:

a. A representative of an insurance company or a finance company, or a public official who, in the regular course of business, is required to dispose of or sell mobile homes under a contractual right or obligation of the employer, in the performance of an official duty, or under the authority of any court if the sale is to save the seller from any loss or pursuant to the authority of a court.

b. A person who is licensed as a manufacturer, remanufacturer, transporter, distributor, or representative of mobile homes.

c. A person who is licensed as a mobile home dealer under this chapter.

d. A person not engaged in the purchase or sale of mobile homes as a business who is disposing of mobile homes acquired for his or her own use or for use in his or her business if the mobile homes were acquired and used in good faith and not for the purpose of avoiding the provisions of this chapter.

(2) LICENSE REQUIRED.—No person shall engage in business as, or serve in the capacity of, a dealer in this state unless such person possesses a valid, current license as provided in this section.

(3) APPLICATION.—The application for such license shall be in the form prescribed by the department and subject to such rules as may be prescribed by it. The application shall be verified by oath or affirmation and shall contain:

(a) A full statement of the name and the date of birth of the person or persons applying therefor.

(b) The name of the firm or copartnership with the names and places of residence of all its members, if the applicant is a firm or copartnership.

(c) The names and places of residence of the principal officers, if the applicant is a body corporate or other artificial body.

(d) The name of the state under whose laws the corporation is organized.

(e) The former place or places of residence of the applicant.

(f) The prior businesses in which the applicant has been engaged, the dates during which the applicant was engaged in such businesses, and the locations thereof.

(g) A description of the exact location of the place of business, when it was acquired, and whether it is owned in fee simple by the applicant. If leased, a true copy of the lease shall be attached to the application.

(h) Certification by the applicant that the location is a permanent one, not a tent or a temporary stand or other temporary quarters; and, except in the case of a mobile home broker, that the location affords sufficient unoccupied space to store all mobile homes offered and displayed for sale; and that the location is a suitable place in which the applicant can in good faith carry on business and keep and maintain books, records, and files necessary to conduct such business, which will be available at all reasonable hours to inspection by the department or any of its inspectors or other employees. This subsection shall not preclude a licensed mobile home dealer from displaying and offering for sale mobile homes in a mobile home park.

(i) Certification by the applicant that the business of a mobile home dealer is the principal business which shall be conducted at that location; however, this provision shall not apply to mobile home park operators licensed as mobile home dealers.

(j) Such other relevant information as may be required by the department. Each applicant, general partner in the case of a partnership, or corporate officer and director in the case of a corporate applicant, must file a set of fingerprints with the department for the purpose of determining any prior criminal record or any outstanding warrants. The department shall submit the fingerprinting to the Department of Law Enforcement for state processing and forwarding to the Federal Bureau of Investigation for federal processing. The actual cost of such state and federal processing shall be borne by the applicant and is to be in addition to the fee for licensure. The department may issue a license to an applicant pending the results of the fingerprint investigation, which license is fully revocable if the department subsequently determines that any facts set forth in the application are not true or correctly represented.

The department shall, if it deems necessary, cause an investigation to be made to ascertain if the facts set forth in the application are true and shall not issue a license to the applicant until it is satisfied that the facts set forth in the application are true.

(4) FEES.—Upon making initial application, the applicant shall pay to the department a fee of $300 in addition to any other fees required by law. Applicants may choose to extend the licensure period for 1 additional year for a total of 2 years. An initial applicant shall pay to the department a fee of $300 for the first year and $100 for the second year in addition to any other fees required by law. An applicant for a renewal license shall pay to the department $100 for a 1-year renewal or $200 for a 2-year renewal. The fee for application for change of location shall be $25. Any applicant for renewal who has failed to submit his or her renewal application by October 1 of the year of its current license expiration shall pay a renewal application fee equal to the original application fee. No fee is refundable. All fees shall be deposited into the General Revenue Fund.

(5) DENIAL OF LICENSE.—The department may deny any applicant a license on the ground that:

(a) The applicant has made a material misstatement in his or her application for a license.

(b) The applicant has failed to comply with any applicable provision of this chapter.

(c) The applicant has failed to provide warranty service.

(d) The applicant or one or more of his or her principals or agents has violated any law, rule, or regulation relating to the sale of mobile homes.

(e) The department has proof of unfitness of the applicant.

(f) The applicant or licensee has engaged in previous conduct in any state which would have been a ground for revocation or suspension of a license in this state.

(g) The applicant or licensee has violated any of the provisions of the National Mobile Home Construction and Safety Standards Act of 1974 or any rule or regulation of the Department of Housing and Urban Development promulgated thereunder.

Upon denial of a license, the department shall notify the applicant within 10 days, stating in writing its grounds for denial. The applicant is entitled to a public hearing and may request that such hearing be held within 45 days of denial of the license. All proceedings shall be pursuant to chapter 120.

(6) LICENSE CERTIFICATE.—A license certificate shall be issued by the department in accordance with the application when the same is regular in form and in compliance with the provisions of this section. The license certificate may be in the form of a document or a computerized card as determined by the department. The cost of each original, additional, or replacement computerized card shall be borne by the licensee and is in addition to the fee for licensure. The fees charged applicants for both the required background investigation and the computerized card as provided in this section shall be deposited into the Highway Safety Operating Trust Fund. The license, when so issued, shall entitle the licensee to carry on and conduct the business of a mobile home dealer at the location set forth in the license for a period of 1 or 2 years beginning October 1 preceding the date of issuance. Each initial application received by the department shall be accompanied by verification that, within the preceding 6 months, the applicant or one or more of his or her designated employees has attended a training and information seminar conducted by the department or by a public or private provider approved by the department. Such seminar shall include, but not be limited to, statutory dealer requirements, which requirements include required bookkeeping and recording procedures, requirements for the collection of sales and use taxes, and such other information that in the opinion of the department will promote good business practices.

(7) SUPPLEMENTAL LICENSE.—Any person licensed pursuant to this section shall be entitled to operate one or more additional places of business under a supplemental license for each such business if the ownership of each business is identical to that of the principal business for which the original license is issued. Each supplemental license shall run concurrently with the original license and shall be issued upon application by the licensee on a form to be furnished by the department and payment of a fee of $50 for each such license. Only one licensed dealer shall operate at the same place of business. A supplemental license authorizing off-premises sales shall be issued, at no charge to the dealer, for a period not to exceed 10 consecutive calendar days.

(8) RECORDS TO BE KEPT BY LICENSEE.—Each licensee shall keep records in such form as shall be prescribed by the department. Such records shall include:

(a) A record of the purchase, sale, or exchange, or receipt for the purpose of sale, of any mobile home;

(b) The description of each such mobile home, including the identification or serial number and such other numbers or identification marks as may be thereon, and a statement that a number has been obliterated, defaced, or changed, if such fact is apparent; and

(c) The name and address of the seller, the purchaser, and the alleged owner or other person from whom the mobile home was purchased or received and the person to whom it was sold or delivered, as the case may be.

(9) SALESPERSONS TO BE REGISTERED BY LICENSEES.—

(a) Each licensee shall register with the department, within 30 days after the date of hire, the name, local residence address, and home telephone number of each person employed by such licensee as a mobile home salesperson. A licensee may not provide a post office box in lieu of a physical residential address.

(b) Each time a mobile home salesperson employed by a licensee changes his or her residence address, the salesperson must notify the department within 20 days after the change.

(c) Quarterly, each licensee shall notify the department of the termination or separation from employment of each mobile home salesperson employed by the licensee. Each notification must be on a form prescribed by the department.

(10) EVIDENCE OF TITLE REQUIRED.—The licensee shall also have in his or her possession for each new mobile home a manufacturer’s invoice or statement of origin, and for each used mobile home a properly assigned certificate of title or registration certificate if the used mobile home was previously registered in a nontitle state, from the time the mobile home is delivered to the licensee until it has been disposed of by him or her.

(11) SETUP OPERATIONS.—Each licensee may perform setup operations only as defined in s. 320.822, and the department shall provide by rule for the uniform application of all existing statutory provisions relating to licensing and setup operations.

(12) PENALTY.—The violation of any provision of this section is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(13) INJUNCTION.—In addition to the remedies provided in this chapter, and notwithstanding the existence of any adequate remedy at law, the department is authorized to make application to any circuit court of the state, and the circuit court shall have jurisdiction, upon a hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from acting as a mobile home dealer under the terms of this section who is not properly licensed or who violates or fails or refuses to comply with any of the provisions of chapter 319 and this chapter or any rule or regulation adopted thereunder. Such injunction shall be issued without bond. A single act in violation of the provisions of chapter 319 or this chapter shall be sufficient to authorize the issuance of an injunction.

(14) SUSPENSION OR REVOCATION.—The department shall, as it deems necessary, either suspend or revoke any license issued hereunder upon a finding that the licensee violated any provision of this section or of any other law of this state having to do with dealing in mobile homes or perpetrated a fraud upon any person as a result of such dealing in mobile homes.

(15) ADMINISTRATIVE FINES.—In addition to the exercise of other powers provided in this section, the department is authorized to assess, impose, levy, and collect by legal process fines, in an amount not to exceed $1,000 for each violation, against any licensee if it finds that a licensee has violated any provision of this section or has violated any other law of this state having to do with dealing in motor vehicles. Any licensee shall be entitled to a hearing pursuant to chapter 120 should the licensee wish to contest the fine levied, or about to be levied, upon him or her.

(16) SURETY BOND, CASH BOND, OR IRREVOCABLE LETTER OF CREDIT REQUIRED.—

(a) Before any license shall be issued or renewed, the applicant or licensee shall deliver to the department a good and sufficient surety bond, cash bond, or irrevocable letter of credit, executed by the applicant or licensee as principal. The bond or irrevocable letter of credit shall be in a form to be approved by the department and shall be conditioned upon the dealer’s complying with the conditions of any written contract made by the dealer in connection with the sale, exchange, or improvement of any mobile home and his or her not violating any of the provisions of chapter 319 or this chapter in the conduct of the business for which the dealer is licensed. The bond or irrevocable letter of credit shall be to the department and in favor of any retail customer who shall suffer any loss as a result of any violation of the conditions contained in this section. The bond or irrevocable letter of credit shall be for the license period, and a new bond or irrevocable letter of credit or a proper continuation certificate shall be delivered to the department at the beginning of each license period. However, the aggregate liability of the surety in any one license year shall in no event exceed the sum of such bond, or, in the case of a letter of credit, the aggregate liability of the issuing bank shall not exceed the sum of the credit. The amount of the bond required shall be as follows:

1. A single dealer who buys, sells, or deals in mobile homes and who has four or fewer supplemental licenses shall provide a surety bond, cash bond, or irrevocable letter of credit executed by the dealer applicant or licensee in the amount of $25,000.

2. A single dealer who buys, sells, or deals in mobile homes and who has more than four supplemental licenses shall provide a surety bond, cash bond, or irrevocable letter of credit executed by the dealer applicant or licensee in the amount of $50,000.

For the purposes of this paragraph, any person who buys, sells, or deals in both mobile homes and recreational vehicles shall provide the same surety bond required of dealers who buy, sell, or deal in mobile homes only.

(b) Surety bonds shall be executed by a surety company authorized to do business in the state as surety, and irrevocable letters of credit shall be issued by a bank authorized to do business in the state as a bank.

(c) Irrevocable letters of credit shall be engaged by a bank as an agreement to honor demands for payment as specified in this section.

(d) The department shall, upon denial, suspension, or revocation of any license, notify the surety company of the licensee or bank issuing an irrevocable letter of credit for the licensee, in writing, that the license has been denied, suspended, or revoked and shall state the reason for such denial, suspension, or revocation.

(e) Any surety company that pays any claim against the bond of any licensee or any bank that honors a demand for payment as a condition specified in a letter of credit of a licensee shall notify the department, in writing, that such action has been taken and shall state the amount of the claim or payment.

(f) Any surety company that cancels the bond of any licensee or any bank that cancels an irrevocable letter of credit shall notify the department, in writing, of such cancellation, giving reason for the cancellation.

History.—s. 1, ch. 23665, 1947; s. 2, ch. 70-215; s. 1, ch. 70-439; s. 1, ch. 74-169; s. 2, ch. 75-203; s. 3, ch. 76-168; s. 32, ch. 77-357; s. 1, ch. 77-457; s. 20, ch. 78-95; ss. 8, 16, 17, ch. 80-217; s. 199, ch. 81-259; ss. 2, 3, ch. 81-318; s. 9, ch. 82-66; ss. 5, 6, ch. 82-129; s. 6, ch. 85-176; s. 8, ch. 85-343; s. 1, ch. 87-150; ss. 3, 19, 20, ch. 88-147; s. 40, ch. 91-224; s. 4, ch. 91-429; s. 7, ch. 92-148; s. 69, ch. 93-120; s. 65, ch. 94-306; s. 917, ch. 95-148; s. 19, ch. 95-333; s. 18, ch. 2005-164; s. 37, ch. 2006-290; s. 44, ch. 2007-5; s. 44, ch. 2013-160.



320.771 - License required of recreational vehicle dealers.

320.771 License required of recreational vehicle dealers.—

(1) DEFINITIONS.—As used in this section, the term:

(a)1. “Dealer” means any person engaged in the business of buying, selling, or dealing in recreational vehicles or offering or displaying recreational vehicles for sale. The term “dealer” includes a recreational vehicle broker. Any person who buys, sells, deals in, or offers or displays for sale, or who acts as the agent for the sale of, one or more recreational vehicles in any 12-month period shall be prima facie presumed to be a dealer. The terms “selling” and “sale” include lease-purchase transactions. The term “dealer” does not include banks, credit unions, and finance companies that acquire recreational vehicles as an incident to their regular business and does not include mobile home rental and leasing companies that sell recreational vehicles to dealers licensed under this section.

2. A licensed dealer may transact business in recreational vehicles with a motor vehicle auction as defined in s. 320.27(1)(c)4. Further, a licensed dealer may, at retail or wholesale, sell a motor vehicle, as described in s. 320.01(1)(a), acquired in exchange for the sale of a recreational vehicle, if the acquisition is incidental to the principal business of being a recreational vehicle dealer. However, a recreational vehicle dealer may not buy a motor vehicle for the purpose of resale unless licensed as a motor vehicle dealer pursuant to s. 320.27. A dealer may apply for a certificate of title to a recreational vehicle required to be registered under s. 320.08(9), using a manufacturer’s statement of origin as permitted by s. 319.23(1), only if the dealer is authorized by a manufacturer/dealer agreement, as defined in s. 320.3202, on file with the department, to buy, sell, or deal in that particular line-make of recreational vehicle, and the dealer is authorized by the manufacturer/dealer agreement to perform delivery and preparation obligations and warranty defect adjustments on that line-make.

(b) “Recreational vehicle broker” means any person who is engaged in the business of offering to procure or procuring used recreational vehicles for the general public; who holds himself or herself out through solicitation, advertisement, or otherwise as one who offers to procure or procures used recreational vehicles for the general public; or who acts as the agent or intermediary on behalf of the owner or seller of a used recreational vehicle which is for sale or who assists or represents the seller in finding a buyer for the recreational vehicle.

(c) “Recreational vehicle” does not include any camping trailer, as defined in s. 320.01(1)(b)2.

(2) LICENSE REQUIRED.—No person shall engage in business as, or serve in the capacity of, a dealer in this state unless such person possesses a valid, current license as provided in this section. Motor vehicle dealers licensed under s. 320.27 shall not be required to obtain the license provided in this section to sell motor vehicles as defined in s. 320.01(1)(b)4., 5., and 6.

(3) APPLICATION.—The application for such license shall be in the form prescribed by the department and subject to such rules as may be prescribed by it. The application shall be verified by oath or affirmation and shall contain:

(a) A full statement of the name and the date of birth of the person or persons applying therefor.

(b) The name of the firm or copartnership with the names and places of residence of all its members, if the applicant is a firm or copartnership.

(c) The names and places of residence of the principal officers, if the applicant is a body corporate or other artificial body.

(d) The name of the state under whose laws the corporation is organized.

(e) The former place or places of residence of the applicant.

(f) The prior businesses in which the applicant has been engaged, the dates during which the applicant was engaged in such businesses, and the locations thereof.

(g) A description of the exact location of the place of business, when it was acquired, and whether it is owned in fee simple by the applicant. If leased, a true copy of the lease shall be attached to the application.

(h) Certification by the applicant that the location is a permanent one, not a tent or a temporary stand or other temporary quarters; that the location affords sufficient unoccupied space to store all recreational vehicles offered and displayed for sale; and that the location is a suitable place in which the applicant can in good faith carry on business and keep and maintain books, records, and files necessary to conduct such business, which will be available at all reasonable hours to inspection by the department or any of its inspectors or other employees.

(i) Certification by the applicant that the business of a recreational vehicle dealer is the principal business which shall be conducted at that location; however, this provision shall not apply to recreational vehicle or mobile home park operators licensed as mobile home or recreational vehicle dealers.

(j) A statement that the applicant is insured under a garage liability insurance policy, which shall include, at a minimum, $25,000 combined single-limit liability coverage, including bodily injury and property damage protection, and $10,000 personal injury protection, if the applicant is to be licensed as a dealer in, or intends to sell, recreational vehicles.

(k) A statement that the applicant for a recreational vehicle license, issued pursuant to this section, has not and will not enter into any agreements, written or oral, with any other person or business entity which would constitute an unfair or deceptive trade practice in violation of part II of chapter 501.

(l) Such other relevant information as may be required by the department. Each applicant, general partner in the case of a partnership, or corporate officer and director in the case of a corporate applicant, must file a set of fingerprints with the department for the purpose of determining any prior criminal record or any outstanding warrants. The department shall submit the fingerprinting to the Department of Law Enforcement for state processing and forwarding to the Federal Bureau of Investigation for federal processing. The actual cost of such state and federal processing shall be borne by the applicant and is to be in addition to the fee for licensure. The department may issue a license to an applicant pending the results of the fingerprint investigation, which license is fully revocable if the department subsequently determines that any facts set forth in the application are not true or correctly represented.

The department shall, if it deems necessary, cause an investigation to be made to ascertain if the facts set forth in the application are true and shall not issue a license to the applicant until it is satisfied that the facts set forth in the application are true.

(4) FEES.—Upon making initial application, the applicant shall pay to the department a fee of $300 in addition to any other fees required by law. Applicants may choose to extend the licensure period for 1 additional year for a total of 2 years. An initial applicant shall pay to the department a fee of $300 for the first year and $100 for the second year in addition to any other fees required by law. An applicant for a renewal license shall pay to the department $100 for a 1-year renewal or $200 for a 2-year renewal. The fee for application for change of location shall be $25. Any applicant for renewal who has failed to submit his or her renewal application by October 1 of the year of its current license expiration shall pay a renewal application fee equal to the original application fee. No fee is refundable. All fees shall be deposited into the General Revenue Fund.

(5) DENIAL OF LICENSE.—The department may deny any applicant a license on the ground that:

(a) The applicant has made a material misstatement in the application for a license.

(b) The applicant has failed to comply with any applicable provision of this chapter.

(c) The applicant has failed to provide warranty service.

(d) The applicant or one or more of the applicant’s principals or agents has violated any law, rule, or regulation relating to the sale of recreational vehicles.

(e) The department has proof of unfitness of the applicant.

(f) The applicant or licensee has engaged in previous conduct in any state which would have been a ground for revocation or suspension of a license in this state.

(g) The applicant or licensee has violated any of the provisions of the National Mobile Home Construction and Safety Standards Act of 1974 or any rule or regulation of the Department of Housing and Urban Development promulgated thereunder.

Upon denial of a license, the department shall notify the applicant within 10 days, stating in writing its grounds for denial. The applicant is entitled to a public hearing and may request that such hearing be held within 45 days of denial of the license. All proceedings shall be pursuant to chapter 120.

(6) LICENSE CERTIFICATE.—A license certificate shall be issued by the department in accordance with the application when the same is regular in form and in compliance with the provisions of this section. The license certificate may be in the form of a document or a computerized card as determined by the department. The cost of each original, additional, or replacement computerized card shall be borne by the licensee and is in addition to the fee for licensure. The fees charged applicants for both the required background investigation and the computerized card as provided in this section shall be deposited into the Highway Safety Operating Trust Fund. The license, when so issued, shall entitle the licensee to carry on and conduct the business of a recreational vehicle dealer at the location set forth in the license for a period of 1 or 2 years from October 1 preceding the date of issuance. Each initial application received by the department shall be accompanied by verification that, within the preceding 6 months, the applicant or one or more of his or her designated employees has attended a training and information seminar conducted by the department or by a public or private provider approved by the department. Such seminar shall include, but not be limited to, statutory dealer requirements, which requirements include required bookkeeping and recording procedures, requirements for the collection of sales and use taxes, and such other information that in the opinion of the department will promote good business practices.

(7) SUPPLEMENTAL LICENSE.—A person licensed under this section shall be entitled to operate one or more additional places of business under a supplemental license for each such business if the ownership of each business is identical to that of the principal business for which the original license is issued. Each supplemental license shall run concurrently with the original license and shall be issued upon application by the licensee on a form to be furnished by the department and payment of a fee of $50 for each such license. Only one licensed dealer shall operate at the same place of business. A supplemental license authorizing off-premises sales shall be issued, at no charge to the dealer, for a period not to exceed 10 consecutive days. A licensed dealer who conducts an off-premises sale not in conjunction with a public vehicle show, as defined in s. 320.3203(5)(c), shall:

(a) Notify the applicable local department office of the specific dates and location for which such license is requested.

(b) Provide staff to work at the temporary location for the duration of the off-premises sale.

(c) Meet all local government permit requirements.

(d) Have the permission of the property owner to operate at that location.

(e) Conspicuously display a sign at the licensed location which clearly identifies the dealer’s name and business address as listed on the dealer’s original license.

(f) Prominently include the dealer’s name and business address, as listed on the dealer’s original license, in all advertisements associated with such sale.

(8) LICENSE ENDORSEMENT.—Any mobile home dealer licensed pursuant to s. 320.77, may apply to the department for authority to sell recreational vehicles. The mobile home dealer shall file an application required by this section and shall be governed by the licensing provisions contained herein. No additional license fees or bond shall be required for issuance of this endorsement to the mobile home dealer’s license.

(9) RECORDS TO BE KEPT BY LICENSEE.—Each licensee shall keep records in such form as shall be prescribed by the department. Such records shall include:

(a) A record of the purchase, sale, or exchange, or receipt for the purpose of sale, of any recreational vehicle.

(b) The description of each such recreational vehicle, including the identification or serial number and such other numbers or identification marks as may be thereon, and a statement that a number has been obliterated, defaced, or changed, if such fact is apparent.

(c) The name and address of the seller, the purchaser, and the alleged owner or other person from whom the recreational vehicle was purchased or received and the person to whom it was sold or delivered, as the case may be.

(10) EVIDENCE OF TITLE REQUIRED.—

(a) The licensee shall also have in his or her possession for each new recreational vehicle a manufacturer’s invoice or statement of origin.

(b) For each used recreational vehicle in the possession of a licensee and offered for sale by him or her, the licensee either shall have in his or her possession or control a duly assigned certificate of title from the owner in accordance with the provisions of chapter 319, or a registration certificate if the used recreational vehicle was previously registered in a nontitle state, from the time when the vehicle is delivered to the licensee and offered for sale by him or her until it has been disposed of by the licensee, or shall have reasonable indicia of ownership or right of possession, or shall have made proper application for a certificate of title or duplicate certificate of title in accordance with the provisions of chapter 319. A dealer may not sell or offer for sale a vehicle in his or her possession unless the dealer satisfies the requirements of this subsection. Reasonable indicia of ownership shall include a duly assigned certificate of title; in the case of a new vehicle, a manufacturer’s certificate of origin issued to or reassigned to the dealer; a consignment contract between the owner and the dealer along with a secure power of attorney from the owner to the dealer authorizing the dealer to apply for a duplicate certificate of title and assign the title on behalf of the owner; a court order awarding title to the vehicle to the dealer; a salvage certificate of title; a photocopy of a duly assigned certificate of title being held by a financial institution as collateral for a business loan of money to the dealer (“floor plan”); a copy of a canceled check or other documentation evidencing that an outstanding lien on a vehicle taken in trade by a licensed dealer has been satisfied and that the certificate of title will be, but has not yet been, received by the dealer; a vehicle purchase order or installment contract for a specific vehicle identifying that vehicle as a trade-in on a replacement vehicle; or a duly executed odometer disclosure statement as required by Title IV of the Motor Vehicle Information and Cost Savings Act of 1972 (Pub. L. No. 92-513, as amended by Pub. L. No. 94-364 and Pub. L. No. 100-561) and by 49 C.F.R. part 580 bearing the signatures of the titled owners of a traded-in vehicle.

(11) SETUP OPERATIONS.—Each licensee may perform setup operations only as defined in s. 320.822, and the department shall provide by rule for the uniform application of all existing statutory provisions relating to licensing and setup operations.

(12) PENALTY.—The violation of any provision of this section is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(13) INJUNCTION.—In addition to the remedies provided in this chapter, and notwithstanding the existence of any adequate remedy at law, the department is authorized to make application to any circuit court of the state, and the circuit court shall have jurisdiction, upon a hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from acting as a recreational vehicle dealer under the terms of this section who is not properly licensed or who violates or fails or refuses to comply with any of the provisions of chapter 319 and this chapter or any rule or regulation adopted thereunder. Such injunction shall be issued without bond. A single act in violation of the provisions of chapter 319 or this chapter shall be sufficient to authorize the issuance of an injunction.

(14) SUSPENSION OR REVOCATION.—The department shall, as it deems necessary, either suspend or revoke any license issued hereunder upon a finding that the licensee violated any provision of this section or of any other law of this state having to do with dealing in recreational vehicles or perpetrated a fraud upon any person as a result of such dealing in recreational vehicles.

(15) ADMINISTRATIVE FINES.—In addition to the exercise of other powers provided in this section, the department is authorized to assess, impose, levy, and collect by legal process fines, in an amount not to exceed $1,000 for each violation, against any licensee if it finds that a licensee has violated any provision of this section or has violated any other law of this state having to do with dealing in motor vehicles. Any licensee shall be entitled to a hearing pursuant to chapter 120 should the licensee wish to contest the fine levied, or about to be levied, upon him or her.

(16) BOND.—

(a) Before any license shall be issued or renewed, the applicant shall deliver to the department a good and sufficient surety bond, executed by the applicant as principal and by a surety company qualified to do business in the state as surety. The bond shall be in a form to be approved by the department and shall be conditioned upon the dealer’s complying with the conditions of any written contract made by that dealer in connection with the sale, exchange, or improvement of any recreational vehicle and his or her not violating any of the provisions of chapter 319 or this chapter in the conduct of the business for which he or she is licensed. The bond shall be to the department and in favor of any retail customer who shall suffer any loss as a result of any violation of the conditions hereinabove contained. The bond shall be for the license period, and a new bond or a proper continuation certificate shall be delivered to the department at the beginning of each license period. However, the aggregate liability of the surety in any one license year shall in no event exceed the sum of such bond. The amount of the bond required shall be as follows:

1. A single dealer who buys, sells, or deals in recreational vehicles and has four or fewer supplemental licenses shall provide a surety bond in the amount of $10,000.

2. A single dealer who buys, sells, or deals in recreational vehicles and who has more than four supplemental licenses shall provide a surety bond in the amount of $20,000.

For the purposes of this paragraph, any person who buys, sells, or deals in both mobile homes and recreational vehicles shall provide the same surety bond required of dealers who buy, sell, or deal in mobile homes only.

(b) The department shall, upon denial, suspension, or revocation of any license, notify the surety company of the licensee, in writing, that the license has been denied, suspended, or revoked and shall state the reason for such denial, suspension, or revocation.

(c) Any surety company which pays any claim against the bond of any licensee shall notify the department, in writing, that it has paid such a claim and shall state the amount of the claim.

(d) Any surety company which cancels the bond of any licensee shall notify the department, in writing, of such cancellation, giving reason for the cancellation.

(17) PROHIBITED COMMISSION SHARING.—In accordance with the provisions of s. 626.753, a dealer or recreational vehicle broker, as defined in this section, who is not a licensed insurance agent may not share in the commission on the sale of insurance coverage on the types of recreational vehicles defined in s. 320.01(1)(b) by the creation of a foreign partnership, corporation, or other entity which is controlled by a person or entity not licensed as an insurance agent.

History.—s. 20, ch. 95-333; s. 44, ch. 96-413; s. 35, ch. 97-96; s. 1, ch. 2000-247; s. 6, ch. 2009-93; s. 1, ch. 2012-18; s. 43, ch. 2012-181; s. 45, ch. 2013-160; s. 26, ch. 2014-216.



320.781 - Mobile Home and Recreational Vehicle Protection Trust Fund.

320.781 Mobile Home and Recreational Vehicle Protection Trust Fund.—

(1) There is hereby established a Mobile Home and Recreational Vehicle Protection Trust Fund. The trust fund shall be administered and managed by the Department of Highway Safety and Motor Vehicles. The expenses incurred by the department in administering this section shall be paid only from appropriations made from the trust fund.

(2) Beginning October 1, 1990, the department shall charge and collect an additional fee of $1 for each new mobile home and new recreational vehicle title transaction for which it charges a fee. This additional fee shall be deposited into the trust fund. The Department of Highway Safety and Motor Vehicles shall charge a fee of $40 per annual dealer and manufacturer license and license renewal, which shall be deposited into the trust fund. The sums deposited in the trust fund shall be used exclusively for carrying out the purposes of this section. These sums may be invested and reinvested by the Chief Financial Officer under the same limitations as apply to investment of other state funds, with all interest from these investments deposited to the credit of the trust fund.

(3) The trust fund shall be used to satisfy any judgment or claim by any person, as provided by this section, against a mobile home or recreational vehicle dealer or broker for damages, restitution, or expenses, including reasonable attorney’s fees, resulting from a cause of action directly related to the conditions of any written contract made by him or her in connection with the sale, exchange, or improvement of any mobile home or recreational vehicle, or for any violation of chapter 319 or this chapter.

(4) The trust fund shall not be liable for any judgment, or part thereof, resulting from any tort claim except as expressly provided in subsection (3), nor for any punitive, exemplary, double, or treble damages. A person, the state, or any political subdivision thereof may recover against the mobile home or recreational vehicle dealer, broker, or surety, jointly and severally, for such damages, restitution, or expenses; provided, however, that in no event shall the trust fund or the surety be liable for an amount in excess of actual damages, restitution, or expenses.

(5) Subject to the limitations and requirements of this section, the trust fund shall be used by the department to compensate persons who have unsatisfied judgments, or in certain limited circumstances unsatisfied claims, against a mobile home or recreational vehicle dealer or broker. The following conditions must exist for a person to be eligible to file a claim against the trust fund:

(a) The claimant has obtained a final judgment that is unsatisfied against the mobile home or recreational vehicle dealer or broker or its surety jointly and severally, or against the mobile home dealer or broker only, if the court found that the surety was not liable due to prior payment of valid claims against the bond in an amount equal to, or greater than, the face amount of the applicable bond; or the claimant is prohibited from filing a claim in a lawsuit because a bankruptcy proceeding is pending by the dealer or broker, and the claimant has filed a claim in that bankruptcy proceeding; or the dealer or broker has closed his or her business and cannot be found or located within the jurisdiction of the state; and

(b) A claim has been made in a lawsuit against the surety and a judgment obtained is unsatisfied; a claim has been made in a lawsuit against the surety which has been stayed or discharged in a bankruptcy proceeding; or a claimant is prohibited from filing a claim in a lawsuit because a bankruptcy proceeding is pending by surety or the surety is not liable due to the prior payment of valid claims against the bond in an amount equal to, or greater than, the face amount of the applicable bond. However, a claimant may not recover against the trust fund if the claimant has recovered from the surety an amount that is equal to or greater than the total loss.

(6) In order to recover from the trust fund, the person must file an application and verified claim with the department.

(a) If the claimant has obtained a judgment that is unsatisfied against the mobile home or recreational vehicle dealer or broker or its surety as set forth in this section, the verified claim must specify the following:

1.a. That the judgment against the mobile home or recreational vehicle dealer or broker and its surety has been entered; or

b. That the judgment against the mobile home or recreational vehicle dealer or broker contains a specific finding that the surety has no liability, that execution has been returned unsatisfied, and that a judgment lien has been perfected;

2. The amount of actual damages broken down by category as awarded by the court or jury in the cause which resulted in the unsatisfied judgment, and the amount of attorney’s fees set forth in the unsatisfied judgment;

3. The amount of payment or other consideration received, if any, from the mobile home or recreational vehicle dealer or broker or its surety;

4. The amount that may be realized, if any, from the sale of real or personal property or other assets of the judgment debtor liable to be sold or applied in satisfaction of the judgment and the balance remaining due on the judgment after application of the amount which has been realized and a certification that the claimant has made a good faith effort to collect the judgment;

5. An assignment by the claimant of rights, title, or interest in the unsatisfied judgment lien to the department; and

6. Such other information as the department requires.

(b) If the claimant has alleged a claim as set forth in paragraph (5)(a) and for the reasons set forth therein has not been able to secure a judgment, the verified claim must contain the following:

1. A true copy of the pleadings in the lawsuit that was stayed or discharged by the bankruptcy court and the order of the bankruptcy court staying those proceedings or a true copy of the claim that was filed in the bankruptcy court proceedings;

2. Allegations of the acts or omissions by the mobile home or recreational vehicle dealer or broker setting forth the specific acts or omissions complained of which resulted in actual damage to the person, along with the actual dollar amount necessary to reimburse or compensate the person for costs or expenses resulting from the acts or omissions of which the person complained;

3. True copies of all purchase agreements, notices, service or repair orders or papers or documents of any kind whatsoever which the person received in connection with the purchase, exchange, or lease-purchase of the mobile home or recreational vehicle from which the person’s cause of action arises;

4. An assignment by the claimant of rights, title, or interest in the claim to the department; and

5. Such other information as the department requires.

(c) The department may require such proof as it deems necessary to document the matters set forth in the claim.

(7) Within 90 days after receipt of the application and verified claim, the department shall issue its determination on the claim. Such determination shall not be subject to the provisions of chapter 120, but shall be reviewable only by writ of certiorari in the circuit court in the county in which the claimant resides in the manner and within the time provided by the Florida Rules of Appellate Procedure. The claim must be paid within 45 days after the determination, or, if judicial review is sought, within 45 days after the review becomes final. A person may not be paid an amount from the fund in excess of $25,000 per mobile home or recreational vehicle, which includes any damages, restitution, payments received as the result of a claim against the surety bond, or expenses, including reasonable attorney’s fees. Prior to payment, the person must execute an assignment to the department of all the person’s rights and title to, and interest in, the unsatisfied judgment and judgment lien or the claim against the dealer or broker and its surety.

(8) The department, in its discretion and where feasible, may try to recover from the mobile home or recreational vehicle dealer or broker, or the judgment debtor or its surety, all sums paid to persons from the trust fund. Any sums recovered shall be deposited to the credit of the trust fund. The department shall be awarded a reasonable attorney’s fee for all actions taken to recover any sums paid to persons from the trust fund pursuant to this section.

(9) This section does not apply to any claim, and a person may not recover against the trust fund as the result of any claim, against a mobile home or recreational vehicle dealer or broker resulting from a cause of action directly related to the sale, lease-purchase, exchange, brokerage, or installation of a mobile home or recreational vehicle prior to July 1, 2006.

(10) Neither the department, nor the trust fund shall be liable to any person for recovery if the trust fund does not have the moneys necessary to pay amounts claimed. If the trust fund does not have sufficient assets to pay the claimant, it shall log the time and date of its determination for payment to a claimant. If moneys become available, the department shall pay the claimant whose unpaid claim is the earliest by time and date of determination.

(11) It is unlawful for any person or his or her agent to file any notice, statement, or other document required under this section which is false or contains any material misstatement of fact. Any person who violates this subsection is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 90-221; s. 376, ch. 95-148; s. 362, ch. 2003-261; s. 38, ch. 2006-290.



320.822 - Definitions; ss. 320.822-320.862.

320.822 Definitions; ss. 320.822-320.862.—In construing ss. 320.822-320.862, unless the context otherwise requires, the following words or phrases have the following meanings:

(1) “Buyer” means a person who purchases at retail from a dealer or manufacturer a mobile home or recreational vehicle for his or her own use as a residence, or other related use.

(2) “Code” means the appropriate standards found in:

(a) The Federal Manufactured Housing Construction and Safety Standards for single-family mobile homes, promulgated by the Department of Housing and Urban Development;

(b) The Uniform Standards Code approved by the American National Standards Institute, ANSI A-119.2 for recreational vehicles and ANSI A-119.5 for park trailers or the United States Department of Housing and Urban Development standard for park trailers certified as meeting that standard; or

(c) The Mobile Home Repair and Remodeling Code and Used Recreational Vehicle Code.

(3) “Construction” means the minimum requirements for materials, products, equipment, and workmanship needed to assure that the mobile home or recreational vehicle will provide structural strength and rigidity; protection against corrosion, decay, and other similar destructive forces; resistance to the elements; and durability and economy of maintenance.

(4) “Institute” means the United States of America Standards Institute.

(5) “Length,” for purposes of transportation only, means the distance from the extreme front of the mobile home or recreational vehicle, to the extreme rear, including the drawbar and coupling mechanism, but not including expandable features that do not project from the body during transportation.

(6) “Length of a mobile home” means the distance from the exterior of the front wall (nearest to the drawbar and coupling mechanism) to the exterior of the rear wall (at the opposite end of the home) where such walls enclose living or other interior space and such distance includes expandable rooms but not bay windows, porches, drawbars, couplings, hitches, wall and roof extensions, or other attachments.

(7) “Licensee” means any person licensed or required to be licensed under s. 320.8225.

(8) “Mobile home dealer” means any person engaged in the business of buying, selling, or dealing in mobile homes or offering or displaying mobile homes for sale. Any person who buys, sells, or deals in one or more mobile homes in any 12-month period or who offers or displays for sale one or more mobile homes in any 12-month period shall be prima facie presumed to be engaged in the business of a mobile home dealer. The terms “selling” and “sale” include lease-purchase transactions. The term “mobile home dealer” does not include a bank, credit union, or finance company that acquires mobile homes as an incident to its regular business, does not include a mobile home rental or leasing company that sells mobile homes to mobile home dealers licensed under s. 320.77, and does not include persons who are selling their own mobile homes.

(9) “Recreational vehicle dealer” means any person engaged in the business of buying, selling, or dealing in recreational vehicles or offering or displaying recreational vehicles for sale. The term “dealer” includes a recreational vehicle broker. Any person who buys, sells, deals in, or offers or displays for sale, or who acts as the agent for the sale of, one or more recreational vehicles in any 12-month period shall be prima facie presumed to be a dealer. The terms “selling” and “sale” include lease-purchase transactions. The term “dealer” does not include banks, credit unions, and finance companies that acquire recreational vehicles as an incident to their regular business and does not include mobile home rental and leasing companies that sell recreational vehicles to dealers licensed under s. 320.771.

(10) “Mobile home manufacturer” means any person, resident or nonresident, who, as a trade or commerce, manufactures or assembles mobile homes.

(11) “Recreational vehicle manufacturer” means any person, resident or nonresident, who, as a trade or commerce, manufactures or assembles recreational vehicles or van-type vehicles in such manner that they then qualify as recreational vehicles, for sale in this state.

(12) “Responsible party” means a manufacturer, dealer, or supplier.

(13) “Seal” or “label” means a device issued by the department certifying that a mobile home or recreational vehicle meets the appropriate code, which device is to be displayed on the exterior of the mobile home or recreational vehicle.

(14) “Setup” or “installation” means the operations performed at the occupancy site which render a mobile home or park trailer fit for habitation. Such operations include, but are not limited to, transporting; positioning; blocking; leveling, supporting, installing foundation products, components, and systems; connecting utility systems; making minor adjustments; or assembling multiple or expandable units.

(15) “Substantial defect” means:

(a) Any substantial deficiency or defect in materials or workmanship occurring to a mobile home or recreational vehicle which has been reasonably maintained and cared for in normal use.

(b) Any structural element, utility system, or component of the mobile home or recreational vehicle, which fails to comply with the code.

(16) “Supplier” means the original producer of completed components, including refrigerators, stoves, hot water heaters, dishwashers, cabinets, air conditioners, heating units, and similar components, which are furnished to a manufacturer or dealer for installation in the mobile home or recreational vehicle prior to sale to a buyer.

(17) “Width of a mobile home” means the distance from the exterior of one side wall to the exterior of the opposite side wall where such walls enclose living or other interior space and such distance includes expandable rooms but not bay windows, porches, wall and roof extensions, or other attachments.

(18) “Body size” of a park trailer, travel trailer, or fifth-wheel trailer means the distance from the exterior side or end to the opposite exterior side or end of the body. Such distance includes expandable rooms, bay windows, wall and roof extensions, or other extrusions in the travel mode. The following exceptions apply:

(a) Travel trailers shall not exceed 320 square feet. All square footage measurements are of the exterior when in setup mode, including bay windows.

(b) Park trailers constructed to ANSI A-119.5 shall not exceed 400 square feet. Park trailers constructed to the United States Department of Housing and Urban Development standard shall not exceed 500 square feet. All square footage measurements are of the exterior when in setup mode and do not include bay windows.

(c) Fifth-wheel trailers may not exceed 400 square feet. All square footage measurements are of the exterior when in setup mode, including bay windows.

History.—s. 3, ch. 67-350; ss. 24, 35, ch. 69-106; s. 96, ch. 71-377; s. 2, ch. 74-169; s. 3, ch. 75-203; s. 1, ch. 76-195; s. 1, ch. 77-174; s. 33, ch. 77-357; s. 2, ch. 78-221; s. 2, ch. 81-318; s. 2, ch. 84-182; ss. 7, 9, ch. 85-343; s. 8, ch. 87-225; ss. 4, 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 42, ch. 94-306; s. 918, ch. 95-148; s. 21, ch. 95-333; s. 2, ch. 2004-283.



320.8225 - Mobile home and recreational vehicle manufacturer, distributor, and importer license.

320.8225 Mobile home and recreational vehicle manufacturer, distributor, and importer license.—

(1) LICENSE REQUIRED.—Any person who engages in the business of a mobile home manufacturer or a recreational vehicle manufacturer, distributor, or importer in this state, or who manufactures mobile homes or recreational vehicles out of state which are ultimately offered for sale in this state, shall obtain annually a license for each factory location in this state and for each factory location out of state which manufactures mobile homes or recreational vehicles for sale in this state, prior to distributing or importing mobile homes or recreational vehicles for sale in this state.

(2) APPLICATION.—The application for a license must be in the form prescribed by the department and contain sufficient information to disclose the identity, location, and responsibility of the applicant. The application must also include a copy of the warranty and a complete statement of any service agreement or policy to be utilized by the applicant, any information relating to the applicant’s solvency and financial standing, and any other pertinent matter commensurate with safeguarding the public. The department may prescribe an abbreviated application for renewal of a license if the licensee has previously filed an initial application pursuant to this section. The application for renewal must include any information necessary to make current the information required in the initial application.

(3) FEES.—Upon submitting an initial application, the applicant shall pay to the department a fee of $300. Applicants may choose to extend the licensure period for 1 additional year for a total of 2 years. An initial applicant shall pay to the department a fee of $300 for the first year and $100 for the second year. An applicant for a renewal license shall pay to the department $100 for a 1-year renewal or $200 for a 2-year renewal. Any applicant for renewal who fails to submit his or her renewal application by October 1 of the year of its current license expiration shall pay a renewal application fee equal to the original application fee. No fee is refundable. All fees must be deposited into the General Revenue Fund.

(4) NONRESIDENT.—Any person applying for a license who is not a resident of this state must designate an agent for service of process pursuant to s. 48.181.

(5) REQUIREMENT OF ASSURANCE.—

(a) Annually, prior to the receipt of a license to manufacture mobile homes, the applicant or licensee shall submit a surety bond, cash bond, or letter of credit from a financial institution, or a proper continuation certificate, sufficient to assure satisfaction of claims against the licensee for failure to comply with appropriate code standards, failure to provide warranty service, or violation of any provisions of this section. The amount of the surety bond, cash bond, or letter of credit must be $50,000. Only one surety bond, cash bond, or letter of credit shall be required for each manufacturer, regardless of the number of factory locations. The surety bond, cash bond, or letter of credit must be to the department, in favor of any retail customer who suffers a loss arising out of noncompliance with code standards or failure to honor or provide warranty service. The department may disapprove any bond or letter of credit that does not provide assurance as provided in this section.

(b) Annually, prior to the receipt of a license to manufacture, distribute, or import recreational vehicles, the applicant or licensee shall submit a surety bond, or a proper continuation certificate, sufficient to assure satisfaction of claims against the licensee for failure to comply with appropriate code standards, failure to provide warranty service, or violation of any provisions of this section. The amount of the surety bond must be $10,000 per year. The surety bond must be to the department, in favor of any retail customer who suffers loss arising out of noncompliance with code standards or failure to honor or provide warranty service. The department may disapprove any bond that does not provide assurance as provided in this section.

(c) The department shall adopt rules pursuant to chapter 120 relating to providing assurance of satisfaction of claims under this section.

(d) The department shall, upon denial, suspension, or revocation of any license, notify the surety company of the licensee, in writing, that the license has been denied, suspended, or revoked and shall state the reason for such denial, suspension, or revocation.

(e) Any surety company that pays any claim against the bond of any licensee shall notify the department, in writing, that it has paid such a claim and shall state the amount of the claim.

(f) Any surety company that cancels the bond of any licensee shall notify the department, in writing, of such cancellation, giving reason for the cancellation.

(6) LICENSE PERIOD.—A license issued to a mobile home manufacturer or a recreational vehicle manufacturer, distributor, or importer entitles the licensee to conduct business for a period of 1 or 2 years beginning October 1 preceding the date of issuance.

(7) DENIAL OF LICENSE.—The department may deny a mobile home manufacturer or a recreational vehicle manufacturer, distributor, or importer license on the ground that:

(a) The applicant has made a material misstatement in his or her application for a license.

(b) The applicant has failed to comply with any applicable provision of this chapter.

(c) The applicant has failed to provide warranty service.

(d) The applicant or one or more of his or her principals or agents has violated any law, rule, or regulation relating to the manufacture or sale of mobile homes or recreational vehicles.

(e) The department has proof of the unfitness of the applicant.

(f) The applicant or licensee has engaged in previous conduct in any state which would have been a ground for revocation or suspension of a license in this state.

(g) The applicant or licensee has violated any provision of the National Mobile Home Construction and Safety Standards Act of 1974 or any related rule or regulation adopted by the Department of Housing and Urban Development.

Upon denial of a license, the department shall notify the applicant within 10 days, stating in writing its grounds for denial. The applicant is entitled to an administrative hearing and may request that such hearing be held within 45 days of denial of the license. All proceedings must be pursuant to chapter 120.

(8) REVOCATION OR SUSPENSION OF LICENSE.—The department shall suspend or, in the case of a subsequent offense, shall revoke any license upon a finding that the licensee violated any provision of this chapter or any other law of this state regarding the manufacture, warranty, or sale of mobile homes or recreational vehicles. The department may reinstate the license if it finds that the former licensee has complied with all applicable requirements of this chapter and an application for a license is refiled pursuant to this section.

(9) CIVIL PENALTIES; PROCEDURE.—The department is authorized to assess, impose, levy, and collect by legal process a civil penalty, in an amount not to exceed $1,000 for each violation, against any licensee if it finds that a licensee has violated any provision of this section or has violated any other law of this state having to do with dealing in motor vehicles. A licensee is entitled to a hearing pursuant to chapter 120 to contest the fine levied, or about to be levied, upon him or her.

History.—s. 3, ch. 74-169; s. 4. ch. 75-203; s. 34, ch. 77-357; s. 20, ch. 78-95; s. 9, ch. 80-217; s. 2, ch. 81-318; s. 7, ch. 85-176; s. 43, ch. 86-243; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 377, ch. 95-148; s. 6, ch. 96-394; s. 11, ch. 2007-258; s. 46, ch. 2013-160.



320.823 - Establishment of uniform mobile home standards.

320.823 Establishment of uniform mobile home standards.—Each new single-family or duplex mobile or manufactured home manufactured in this state or manufactured outside this state but sold or offered for sale in this state must be constructed to meet the Manufactured Home Construction and Safety Standards, promulgated by the Department of Housing and Urban Development, pursuant to the Manufactured Housing Improvement Act. Such standards must include, but need not be limited to, standards for body and frame construction and the installation of plumbing, HVAC, and electrical systems.

History.—s. 4, ch. 67-350; s. 5, ch. 75-203; s. 35, ch. 77-357; s. 2, ch. 81-318; ss. 5, 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 3, ch. 2004-283.



320.8231 - Establishment of uniform standards for recreational vehicle-type units and park trailers.

320.8231 Establishment of uniform standards for recreational vehicle-type units and park trailers.—

(1) Each recreational vehicle-type unit, as defined in s. 320.01(1)(b), manufactured in this state or manufactured outside this state but sold or offered for sale in this state shall meet the Uniform Standards Code ANSI book A-119.2 or A-119.5, as applicable, approved by the American National Standards Institute. Such standards shall include, but are not limited to, standards for the installation of plumbing, heating, and electrical systems and fire and life safety in recreational vehicle-type units and park trailers. However, those park trailers exceeding 400 square feet shall meet the Federal Manufactured Home Construction and Safety Standards and shall have a United States Department of Housing and Urban Development label.

(2) Trailer hitches or other trailer connecting devices manufactured, sold, or offered for sale in this state for use with any trailer governed by this section or for use in towing boats must conform to the certification standards in Vehicle Equipment Safety Commission Regulation V-5.

History.—s. 6, ch. 75-203; s. 35, ch. 77-357; s. 2, ch. 81-318; s. 3, ch. 84-182; s. 10, ch. 85-343; ss. 19, 20, ch. 88-147; s. 1, ch. 90-78; s. 4, ch. 91-429; s. 66, ch. 94-306; s. 1, ch. 96-358.



320.8232 - Establishment of uniform standards for used recreational vehicles and repair and remodeling code for mobile homes.

320.8232 Establishment of uniform standards for used recreational vehicles and repair and remodeling code for mobile homes.—

(1) Each used recreational vehicle manufactured after January 1, 1968, and sold or offered for sale in this state by a dealer or manufacturer shall meet the standards of the Used Recreational Vehicle Code. The provisions of said code shall ensure safe and livable housing and shall not be more stringent than those standards required to be met in the manufacture of recreational vehicles. Such provisions shall include, but not be limited to, standards for structural adequacy, plumbing, heating, electrical systems, and fire and life safety.

(2) The provisions of the repair and remodeling code shall ensure safe and livable housing and shall not be more stringent than those standards required to be met in the manufacture of mobile homes. Such provisions shall include, but not be limited to, standards for structural adequacy, plumbing, heating, electrical systems, and fire and life safety.

History.—s. 36, ch. 77-357; s. 2, ch. 81-318; s. 11, ch. 85-343; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429.



320.824 - Changes and modifications of standards.

320.824 Changes and modifications of standards.—

(1) The department may adopt by rule changes in, or additions to, the standards adopted in s. 320.823 or s. 320.8231, which are approved and officially published by the institute or promulgated by the Department of Housing and Urban Development subsequent to the effective date of this act.

(2) The department or its authorized agent may enter any place or establishment where mobile homes are manufactured, sold, or offered for sale, for the purpose of ascertaining whether the requirements of the code and the rules adopted by the department have been met.

History.—s. 5, ch. 67-350; ss. 24, 35, ch. 69-106; s. 37, ch. 77-357; s. 67, ch. 79-164; s. 2, ch. 81-318; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 67, ch. 94-306; s. 2, ch. 96-358; s. 64, ch. 98-200.



320.8245 - Limitation of alteration or modification to mobile homes or recreational vehicles.

320.8245 Limitation of alteration or modification to mobile homes or recreational vehicles.—

(1) LIMITATION OF ALTERATIONS OR MODIFICATIONS.—No alteration or modification shall be made to a mobile home or recreational vehicle by a licensed dealer after shipment from the manufacturer’s plant unless such alteration or modification is authorized in this section.

(2) EFFECT ON MOBILE HOME WARRANTY.—Unless an alteration or modification is performed by a qualified person as defined in subsection (4), the warranty responsibility of the manufacturer as to the altered or modified item shall be void.

(a) An alteration or modification performed by a mobile home or recreational vehicle dealer or his or her agent or employee shall place warranty responsibility for the altered or modified item upon the dealer. If the manufacturer fulfills, or is required to fulfill, the warranty on the altered or modified item, he or she shall be entitled to recover damages in the amount of his or her costs and attorneys’ fees from the dealer.

(b) An alteration or modification performed by a mobile home or recreational vehicle owner or his or her agent shall render the manufacturer’s warranty as to that item void. A statement shall be displayed clearly and conspicuously on the face of the warranty that the warranty is void as to the altered or modified item if the alteration or modification is performed by other than a qualified person. Failure to display such statement shall result in warranty responsibility on the manufacturer.

(3) AUTHORITY OF THE DEPARTMENT.—The department is authorized to promulgate rules and regulations pursuant to chapter 120 which define the alterations or modifications which must be made by qualified personnel. The department may regulate only those alterations and modifications which substantially impair the structural integrity or safety of the mobile home.

(4) DESIGNATION AS A QUALIFIED PERSON.—

(a) In order to be designated as a person qualified to alter or modify a mobile home or recreational vehicle, a person must comply with local or county licensing or competency requirements in skills relevant to performing alterations or modifications on mobile homes or recreational vehicles.

(b) When no local or county licensing or competency requirements exist, the department may certify persons to perform mobile home alterations or modifications. The department shall by rule or regulation determine what skills and competency requirements are requisite to the issuance of a certification. A fee sufficient to cover the costs of issuing certifications may be charged by the department. The certification shall be valid for a period which terminates when the county or other local governmental unit enacts relevant competency or licensing requirements. The certification shall be valid only in counties or localities without licensing or competency requirements.

(c) The department shall determine which counties and localities have licensing or competency requirements adequate to eliminate the requirement of certification. This determination shall be based on a review of the relevant county or local standards for adequacy in regulating persons who perform alterations or modifications to mobile homes. The department shall find local or county standards adequate when minimal licensing or competency standards are provided.

History.—s. 4, ch. 74-169; s. 38, ch. 77-357; s. 2, ch. 81-318; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 378, ch. 95-148.



320.8249 - Mobile home installers license.

320.8249 Mobile home installers license.—

(1) Any person who installs a mobile home shall obtain a mobile home installers license from the Bureau of Mobile Home and Recreational Vehicle Construction of the Department of Highway Safety and Motor Vehicles pursuant to this section. Said license shall be renewed annually, and each licensee shall pay a fee of $150.

(2) The Department of Highway Safety and Motor Vehicles shall issue a license as a mobile home installer to any person who applies to the department, pays the appropriate application fee, not to exceed $100, as set by department rule, and complies with subsection (3).

(3) In order to obtain licensure as a mobile home installer, the applicant must be at least 18 years old, must hold a valid performance bond in an amount set by department rule, not to exceed $5,000, conditioned upon proper performance of mobile home installation and weather-sealing duties for a period of 1 year, must carry liability insurance in an amount determined by department rule, not to exceed $100,000, must complete a minimum 8-hour training course approved by the department, and must pass a department-approved examination designed to test the skills necessary to properly and competently perform mobile home installation and to ascertain that the applicant has adequate knowledge of federal, state, and local laws applicable to mobile home installation contracting. The department may charge an examination fee sufficient to defray the costs of developing or obtaining and providing the examination, not to exceed $100. Any licensed dealer or licensed manufacturer who has subcontracted with an installer for installation and who remedies any faulty installation performed by said installer shall have recourse against said installer’s performance bond.

(4) Notwithstanding the provisions of subsection (3), any person who can show that he or she had been engaged in the business of mobile home installation on October 1, 1996, shall be exempted until October 1, 1997, from the requirement for completing training and for passing an examination in order to be licensed by the department as a mobile home installer and shall be licensed upon application, provided he or she has complied with all requirements of subsection (3), other than the training and examination requirements. No person shall be licensed or remain licensed as a mobile home installer subsequent to October 1, 1997, who has not taken and passed the department-approved mobile home installer examination.

(5) A direct employee of a licensed mobile home installer working under the supervision of the licensee and within the job scope of the licensee is not required to be licensed as a mobile home installer. The licensed mobile home installer is responsible for supervising all such employees and for the proper and competent performance of all employees working under his or her supervision.

(6) “Installation,” as used herein, is synonymous with “setup” as defined in s. 320.822(14).

(7) No person shall:

(a) Falsely hold himself or herself or a business organization out as a licensed mobile home installer;

(b) Falsely impersonate a licensed mobile home installer;

(c) Present as his or her own the mobile home installers license of another;

(d) Knowingly give false or forged evidence to the department;

(e) Use or attempt to use a mobile home installers license which has been suspended or revoked; or

(f) Engage in the business or act in the capacity of a licensed mobile home installer or advertise himself or herself or a business organization as available to engage in the business or act in the capacity of a mobile home installer without being duly licensed.

(8) Any unlicensed person who violates any of the provisions of subsection (7) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(9) A licensed person or licensed applicant may not:

(a) Obtain a mobile home installers license by fraud or misrepresentation.

(b) Be convicted or found guilty of, or enter a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of mobile home installation or the ability to practice.

(c) Violate any law or rule relating to installing, repairing, or dealing in mobile homes or any lawful order of the department.

(d) Commit fraud or deceit in the practice of contracting.

(e) Commit incompetence or misconduct in the practice of contracting.

(f) Commit gross negligence, repeated negligence, or negligence resulting in a significant danger to life or property.

(10) Any licensed person or license applicant who violates subsection (7) or subsection (9) may have any of the following disciplinary penalties imposed by the department, at its discretion:

(a) License revocation;

(b) License suspension;

(c) A fine not to exceed $1,000 per violation involving a single installation and not to exceed $5,000 for a violation involving the total setup;

(d) A requirement to take and pass, or retake and pass, the department-approved examination;

(e) Probation;

(f) Probation subject to such restriction of practice as the department chooses to impose;

(g) A notice of noncompliance; or

(h) Refusal of licensure application.

(11) The regulation of manufactured home installers or mobile home installers is preempted to the state, and no person may perform mobile home installation unless licensed pursuant to this section, regardless of whether that person holds a local license.

(12) A county, municipality, or other unit of local government may not require additional licensing, bonding, or insurance of a duly licensed installer who performs setup operations as defined in s. 320.822. However, a county, municipality, or other unit of local government may require an installer to obtain a local occupational license, which license shall not require for its issuance any conditions other than those required by this chapter and payment of the appropriate occupational license fee.

(13) All installers, dealers, and manufacturers shall purchase installation decals from the Department of Highway Safety and Motor Vehicles for a fee not to exceed $10 per decal. An installation decal shall be affixed to the manufactured home or mobile home prior to installation. This decal shall denote the date of installation, the name of the installer, and the number of the installer’s license or the dealer or manufacturer license number. Such decal shall be positioned immediately next to the HUD decal.

(14) Each installer shall maintain a location log for each decal for 2 years. This requirement must not take effect until the department develops an acceptable format for the log and provides a sample of the acceptable format to each licensed installer.

(15) In performing the installation, installers shall not perform plumbing or electrical activities prohibited by department rules related to setup operations pursuant to s. 320.822.

(16) Funds received by the department pursuant to this section shall be deposited in the Highway Safety Operating Trust Fund.

(17) There are hereby appropriated five positions and $219,295 from the Highway Safety Operating Trust Fund in the Department of Highway Safety and Motor Vehicles to implement the provisions of this section.

History.—s. 5, ch. 96-394; s. 37, ch. 99-248; s. 4, ch. 2004-283.



320.8251 - Mobile home installation products; product approval.

320.8251 Mobile home installation products; product approval.—

(1) Each person or entity that engages in the manufacture of mobile home installation components, products, or systems must obtain a certification from the department which affirms that such component, product, or system is approved for use in the installation of mobile homes in this state.

(2) The department shall certify for use in this state any mobile home installation component, product, or system for which a person or entity applies to the department and which complies with subsection (3).

(3) In order to obtain the certification set forth in this section, a manufacturer must submit to the department a report certifying that the mobile home installation component, product, or system meets the mobile home installation standards set forth in this section and in department rules. The report must be signed and sealed by a professional engineer registered in this state. In accordance with chapter 120, the department shall review the report and approve or deny the certification of the installation component, product, or system for use in the installation of mobile homes in this state.

(4) The certification set forth in this subsection is subject to suspension or revocation, and the person or entity that obtained the certification is subject to a fine set by department rules upon a finding by the department that the person or entity has obtained the certification by misrepresentation or fraud or that the product, component, or system does not meet the mobile home installation standards set forth in this chapter or in department rules.

(5) Any product, component, or system subject to this section which is currently being used in the installation of mobile homes in this state is not required to be certified in accordance with this section until July 1, 2009.

History.—s. 5, ch. 2004-283.



320.8255 - Mobile home inspection.

320.8255 Mobile home inspection.—

(1) In order to ensure the highest degree of quality control in the construction of new mobile homes, each new mobile home sold in the state shall be inspected by the department pursuant to procedures developed by the department which assure compliance with code provisions. The department may adopt reasonable rules and regulations pursuant to chapter 120 for the implementation and enforcement of this inspection.

(2) Department inspectors shall make unannounced visits to manufacturing plants or take any other appropriate action which assures compliance with the code.

(3) Mobile home manufacturers and dealers shall be charged a fee for special inspections, including, but not limited to, plant approvals, 100 percent plant inspections, increased frequency inspections, reinspections, and special consumer complaint investigations as requested by a manufacturer or dealer or as may be deemed necessary by the department.

(4) The department shall determine fees for special inspections and for the label authorized under s. 320.827 which are sufficient to cover the cost of inspection and administration under this section. Fees collected shall be deposited into the General Revenue Fund.

History.—s. 5, ch. 74-169; s. 39, ch. 77-357; s. 10, ch. 80-217; s. 200, ch. 81-259; s. 2, ch. 81-318; s. 10, ch. 82-66; ss. 6, 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 275, ch. 99-248.



320.827 - Label; procedures for issuance; certification; requirements.

320.827 Label; procedures for issuance; certification; requirements.—No dealer shall sell or offer for sale in this state any new mobile home manufactured after January 1, 1968, unless the mobile home bears a label and the certification by the manufacturer that the mobile home to which the label is attached meets or exceeds the appropriate code. Any mobile home bearing the insignia of approval pursuant to this section shall be deemed to comply with the requirements of all local government ordinances or rules which govern construction, and no mobile home bearing the department insignia of approval shall be in any way modified except in compliance with this chapter. Labels may be issued by the department when applied for with an affidavit certifying that the dealer or manufacturer applying will not attach a label to any new mobile home that does not meet or exceed the appropriate code. No mobile home may be manufactured in this state unless it bears a label and certification that the mobile home meets or exceeds the code. The label for each mobile home shall be displayed in a manner to be prescribed by the department.

History.—s. 8, ch. 67-350; s. 7, ch. 75-203; s. 40, ch. 77-357; s. 2, ch. 81-318; s. 11, ch. 82-66; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 3, ch. 96-358; s. 53, ch. 97-100.



320.8285 - Onsite inspection.

320.8285 Onsite inspection.—

(1) Each county or municipality in this state shall be responsible for the onsite inspection of each mobile home installation located within the jurisdiction of such entity. The onsite inspection shall ensure compliance with the department’s uniform installation standards set forth in this chapter and in department rules.

(2) Each county or municipality may designate the persons who are to perform the onsite inspection. If a county or municipality does not so designate, the department shall designate the persons who are to perform the onsite inspection. A person may not be designated to perform onsite inspections unless that person is competent in the area of mobile home installation.

(3) The county or municipality issuing a permit for the installation of a mobile home shall issue such permit only to a licensed mobile home installer or to a licensed mobile home dealer or manufactured home owner if the dealer or owner demonstrates on the face of the application that a licensed installer will be performing the actual work. In the case of issuance to an owner, the permit must reflect the name and the license number of the licensed installer performing the work.

(4) Pursuant to the onsite inspection, each mobile home shall be issued a certificate of occupancy if the mobile home complies with department rules regarding the installation of mobile homes.

(5) Fees for onsite inspections and certificates of occupancy of mobile homes shall be reasonable for the services performed. A guideline for fee schedules shall be issued by the department.

(6) The Department of Highway Safety and Motor Vehicles shall enforce every provision of this section and the rules adopted pursuant hereto, except that local land use and zoning requirements, fire zones, building setback and side and rear yard requirements, site development and property line requirements, subdivision control, and onsite installation inspection requirements, as well as review and regulation of architectural and aesthetic requirements, are hereby specifically and entirely reserved to local jurisdictions. However, any architectural or aesthetic requirement imposed on the mobile home structure itself may pertain only to roofing and siding materials. Such local requirements and regulations for manufactured homes must be reasonable, uniformly applied, and enforced without distinctions as to whether such housing is manufactured, located in a mobile home park or a mobile home subdivision, or built in a conventional manner. No local jurisdiction shall prohibit siting or resiting of used mobile homes based solely on the date the unit was manufactured.

(7) Park trailers are subject to inspection in the same manner as are mobile homes pursuant to this section.

History.—s. 6, ch. 74-169; s. 10, ch. 75-203; s. 1, ch. 77-174; s. 2, ch. 81-318; s. 12, ch. 82-66; s. 4, ch. 84-182; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 6, ch. 92-148; s. 68, ch. 94-306; s. 49, ch. 97-300; s. 6, ch. 2004-283.



320.830 - Reciprocity.

320.830 Reciprocity.—If any other state has codes for mobile homes at least equal to those established by this chapter, the department, upon determining that such standards are being enforced by an independent inspection agency, shall place the other state on a reciprocity list, which list shall be available to any interested person. Any mobile home that bears a seal of any state which has been placed on the reciprocity list may not be required to bear the seal of this state. A mobile home that does not bear the label herein provided shall not be permitted to be manufactured or offered for sale by a manufacturer or dealer anywhere within the geographical limits of this state unless the mobile home is designated for delivery into another state that has not adopted a code entitling the state to be placed on the reciprocity list.

History.—s. 11, ch. 67-350; ss. 24, 35, ch. 69-106; s. 8, ch. 74-169; s. 8, ch. 75-203; s. 2, ch. 81-318; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 4, ch. 96-358.



320.831 - Penalties.

320.831 Penalties.—

(1) Whoever violates any provision of the National Mobile Home Construction and Safety Standards Act of 1974, 42 U.S.C. ss. 5401 et seq., or any rules, regulations, or final order issued thereunder shall be liable for a civil penalty not to exceed $1,000 for each such violation. Each violation of a provision of the act or any rule, regulation, or order issued thereunder shall constitute a separate violation with respect to each mobile home or with respect to each failure or refusal to allow or perform an act required thereby, except that the maximum civil penalty may not exceed $1 million for any related series of violations occurring within 1 year from the date of the first violation.

(2) Any individual, or a director, officer, or agent of a corporation, who knowingly and willfully violates the provisions of s. 610 of the National Mobile Home Construction and Safety Standards Act of 1974 in a manner which threatens the health or safety of any purchaser is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any manufacturer, dealer, or inspector who violates or fails to comply with any of the provisions of ss. 320.822-320.862 or any of the rules adopted by the department is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, provided such violation is not also a violation of the National Mobile Home Construction and Safety Standards Act of 1974 or any rule, regulation, or final order issued thereunder.

History.—s. 12, ch. 67-350; ss. 24, 35, ch. 69-106; s. 1, ch. 74-99; s. 41, ch. 77-357; s. 5, ch. 78-221; s. 12, ch. 80-217; s. 2, ch. 81-318; ss. 19, 20, ch. 88-147; s. 41, ch. 91-224; s. 4, ch. 91-429.



320.832 - Legislative intent.

320.832 Legislative intent.—Nothing herein shall act to nullify or supersede the provisions of chapter 527.

History.—s. 13, ch. 67-350; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429.



320.8325 - Mobile homes, manufactured homes, and park trailers; uniform installation standards; injunctions; penalty.

320.8325 Mobile homes, manufactured homes, and park trailers; uniform installation standards; injunctions; penalty.—

(1) The department shall adopt rules setting forth uniform standards for the installation of mobile homes, manufactured homes, and park trailers and for the manufacture of components, products, or systems used in the installation of mobile homes, manufactured homes, and park trailers. The rules shall ensure that the home or park trailer is installed on a permanent foundation that resists wind, flood, flotation, overturning, sliding, and lateral movement of the home or park trailer. No entity, other than the department, has authority to amend these uniform standards. The owner of the mobile home, manufactured home, or park trailer shall be responsible for the installation in accordance with department rules.

(2)(a) Persons licensed in this state to engage in the business of insuring mobile homes, manufactured homes, or park trailers that are subject to the provisions of this section against damage from windstorm shall issue such insurance only if the mobile home, manufactured home, or park trailer has been installed in accordance with the requirements of this chapter and department rules.

(b) If a mobile home, manufactured home, or park trailer is insured against damage caused by windstorm and subsequently sustains windstorm damage of a nature that indicates that the mobile home, manufactured home, or park trailer was not installed in the manner required by this chapter and department rules, the person issuing the policy shall not be relieved from meeting the obligations specified in the insurance policy with respect to such damage on the basis that the mobile home or park trailer was not properly installed.

(3) Whenever a person or entity that engages in the business of manufactured housing installation or in the business of manufacturing components, products, or systems in this state and does so in a manner that is not in accordance with the uniform standards set forth by the department, a person or entity aggrieved thereby may bring an action in the appropriate court for actual damages. In addition, the court may provide appropriate equitable relief, including the enjoining of a violator from engaging in the business or from engaging in further violations. Whenever it is established to the satisfaction of the court that a willful violation has occurred, the court shall award punitive damages to the aggrieved party. The losing party may be liable for court costs and reasonable attorney’s fees incurred by the prevailing party.

(4) In addition to other penalties provided in this section, the department or the state attorneys and their assistants are authorized to apply to the circuit courts within their respective jurisdictions, and such courts shall have jurisdiction, upon hearing and for cause shown, to grant temporary or permanent injunctions restraining any person or entity engaging in the business of manufactured housing installation or the manufacturing of components, products, or systems from installing homes or manufacturing or selling such components, products, or systems in a manner not in accordance with the uniform standards set forth by the department or restraining any persons in the business of installing such components, products, or systems from using devices that do not meet the uniform standards set forth by the department or from installing such components, products, or systems in a manner not in accordance with the uniform standards set forth by the department, whether or not there exists an adequate remedy at law, and such injunctions shall issue without bond.

(5) This section applies only to a mobile home, manufactured home, or park trailer that is being used as a dwelling place and that is located on a particular location for a period of time exceeding 14 days, for a mobile or manufactured home, or 45 days, for a park trailer.

(6) For the purposes of this section, the definitions set forth in s. 320.822 apply.

History.—s. 6, ch. 73-182; s. 2, ch. 74-9; s. 2, ch. 81-318; s. 4, ch. 84-182; s. 12, ch. 85-343; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 38, ch. 99-248; s. 7, ch. 2004-283.



320.833 - Retention, destruction, and reproduction of records; electronic retention.

320.833 Retention, destruction, and reproduction of records; electronic retention.—Records and documents of the Department of Highway Safety and Motor Vehicles, created in compliance with, and in the implementation of, chapter 319 and this chapter, shall be retained by the department as specified in record retention schedules established under the general provisions of chapter 119. Further, the department is hereby authorized:

(1) To destroy, or otherwise dispose of, those records and documents, in conformity with the approved retention schedules.

(2) To photograph, microphotograph, or reproduce on film, as authorized and directed by the approved retention schedules, whereby each page will be exposed in exact conformity with the original records and documents retained in compliance with the provisions of this section. Photographs or microphotographs in the form of film or print of any records, made in compliance with the provisions of this section, shall have the same force and effect as the originals thereof would have and shall be treated as originals for the purpose of their admissibility in evidence. Duly certified or authenticated reproductions of such photographs or microphotographs shall be admitted in evidence equally with the original photographs or microphotographs.

(3) Beginning December 1, 2001, the department may maintain all records required or obtained in compliance with, and in the implementation of, chapter 319 and this chapter exclusively by electronic means.

History.—s. 5, ch. 65-190; ss. 24, 35, ch. 69-106; s. 1, ch. 77-443; s. 2, ch. 81-318; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 33, ch. 2000-313.

Note.—Former s. 318.051.



320.8335 - Disclosure of manner used in determining length of mobile homes.

320.8335 Disclosure of manner used in determining length of mobile homes.—When the length of the coupling mechanism is included in the overall length of a mobile home, any person who engages in the trade or commerce of selling mobile homes must disclose in writing to the buyer, before the buyer signs a contract for sale, that the length of the coupling mechanism has been included in the length of the mobile home. Any advertisement or other communication which describes a mobile home in terms of its length or width shall conform to the requirements of this section.

History.—s. 1, ch. 75-27; s. 3, ch. 78-221; s. 2, ch. 81-318; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429.



320.834 - Purpose.

320.834 Purpose.—It is the intent of the Legislature to ensure the safety and welfare of residents of mobile homes through an inspection program conducted by the Department of Highway Safety and Motor Vehicles. Mobile homes are a primary affordable housing resource of many of the residents of the state and satisfy a large segment of statewide housing needs. It is the further intent of the Legislature that the department, mobile home dealers, and mobile home manufacturers continue to work together to meet the applicable code requirements for mobile homes and that such dealers and manufacturers share the responsibilities of warranting mobile homes in accordance with applicable codes and resolving legitimate consumer complaints in a timely, efficient manner.

History.—s. 16, ch. 74-68; s. 9, ch. 74-169; s. 2, ch. 81-318; ss. 8, 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 8, ch. 2004-283.



320.835 - Mobile home and recreational vehicle warranties.

320.835 Mobile home and recreational vehicle warranties.—Each manufacturer, dealer, installer, and supplier of mobile homes or recreational vehicles shall warrant each new mobile home or recreational vehicle sold in this state and the setup of each such mobile home, in accordance with the warranty requirements prescribed by this section, for a period of at least 12 months, measured from the date of delivery of the mobile home to the buyer or the date of sale of the recreational vehicle in the case of a manufacturer or dealer, or from the date of receipt of a certificate of occupancy in the case of an installer. The warranty requirements of each manufacturer, dealer, installer, and supplier of mobile homes or recreational vehicles are as follows:

(1) The manufacturer warrants:

(a) For a mobile home or recreational vehicle, that all structural elements; plumbing systems; heating, cooling, and fuel-burning systems; electrical systems; fire prevention systems; and any other components or conditions included by the manufacturer are free from substantial defect.

(b) That 100-ampere electrical service exists in the mobile home.

(2) The dealer warrants:

(a) That any modifications or alterations made to the mobile home or recreational vehicle by the dealer or authorized by the dealer shall be free from substantial defect. Alterations or modifications made by a dealer shall relieve the manufacturer of warranty responsibility only as to the item altered or modified.

(b) That setup operations performed on the mobile home are performed in compliance with s. 320.8325.

(c) That substantial defects do not occur to the mobile home during setup or by transporting it to the occupancy site.

When the setup of a mobile home is performed by a person who is not an employee or agent of the mobile home manufacturer or dealer and is not compensated or authorized by, or connected with, such manufacturer or dealer, then the warranty responsibility of the manufacturer or dealer as to setup shall be limited to transporting the mobile home to the occupancy site free from substantial defect.

(3) The installer warrants that the setup operations performed on the mobile home are performed in compliance with s. 320.8325 and department rules governing the installation.

(4) The supplier warrants that any warranties generally offered in the ordinary sale of his or her product to consumers shall be extended to buyers of mobile homes and recreational vehicles. When no warranty is extended by suppliers, the manufacturer shall assume warranty responsibility for that component.

(5) The department may adopt rules under chapter 120 to resolve disputes that may arise among the mobile home manufacturer, dealer, installer, or supplier. Those rules must comply with the dispute resolution process as set forth in the federal Manufactured Housing Improvement Act.

History.—s. 16, ch. 74-68; s. 9, ch. 74-169; s. 42, ch. 77-357; s. 2, ch. 81-318; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 379, ch. 95-148; s. 9, ch. 2004-283.



320.836 - Presenting warranty claim.

320.836 Presenting warranty claim.—The claim in writing, stating the substance of the warranty defect, may be presented to the manufacturer, dealer, or supplier. When the person notified is not the responsible party he or she shall inform the claimant and shall notify the responsible party of the warranty claim immediately.

History.—s. 16, ch. 74-68; s. 9, ch. 74-169; s. 2, ch. 81-318; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 380, ch. 95-148.



320.837 - Warranty service.

320.837 Warranty service.—

(1) When a service agreement exists between manufacturers, dealers, and suppliers to provide warranty service, the agreement may specify which party is to remedy warranty defects. However, when a warranty defect is not properly remedied, the responsible party as determined pursuant to s. 320.835 shall be responsible for providing warranty service.

(2) When no service agreement exists for warranty service, the responsible party as designated by s. 320.835 is responsible for remedying the warranty defect.

(3) The defect shall be remedied within 30 days of receipt of the written notification of the warranty claim unless the claim is unreasonable or bona fide reasons exist for not remedying the defect. When sufficient reasons exist for not remedying the defect or the claim is unreasonable, the responsible party shall respond to the claimant in writing with its reasons for not promptly remedying the defect and what further action is contemplated by the responsible party.

(4) When the person remedying the defect is not the responsible party as designated by s. 320.835 he or she shall be entitled to reasonable compensation paid to him or her by the responsible party. Conduct which coerces or requires a nonresponsible party to perform warranty service is a violation of this section.

(5) Warranty service shall be performed at the site at which the mobile home is initially delivered to the buyer, except for components which can be removed for service without substantial expense or inconvenience to the buyer.

History.—s. 16, ch. 74-68; s. 9, ch. 74-169; s. 1, ch. 77-174; s. 2, ch. 81-318; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 381, ch. 95-148.



320.838 - Civil action.

320.838 Civil action.—Notwithstanding the existence of other remedies, a buyer may bring a civil suit for damages against a responsible party who fails to satisfactorily resolve a warranty claim. Damages shall be the actual costs of remedying the defect. Court costs and reasonable attorney fees may be awarded to the prevailing party. When the court finds that failure to honor warranty claims is a consistent pattern of conduct of the responsible party, or that the defect is so severe as to significantly impair the safety of the mobile home, it may assess punitive damages against the responsible party.

History.—s. 16, ch. 74-68; s. 9, ch. 74-169; s. 1, ch. 77-174; s. 2, ch. 81-318; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429.



320.839 - Cumulative remedies.

320.839 Cumulative remedies.—The warranty provided for in this act shall be in addition to, and not in derogation of, any other rights and privileges which the buyer may have under any other law or instrument. The manufacturer, dealer or supplier shall not require the buyer to waive his or her rights under this act or any other rights under law. Any such waiver shall be deemed contrary to public policy and unenforceable and void.

History.—s. 16, ch. 74-68; s. 9, ch. 74-169; s. 2, ch. 81-318; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 382, ch. 95-148.



320.840 - Liquidated damages.

320.840 Liquidated damages.—The retail seller of a mobile home may, in the absence of an express provision in the sales contract stipulating reasonable liquidated damages or retention of down payment or deposit if the buyer fails to accept delivery of a mobile home, retain maximum damages according to the following terms:

(1) If the mobile home is in the seller’s stock and not specially ordered from the manufacturer for the buyer, the maximum retention shall be $50.

(2) If the mobile home is a single-wide and specially ordered from the manufacturer for the buyer, the maximum retention shall be $350.

(3) If the mobile home is larger than a single-wide and specially ordered for the buyer from the manufacturer, the maximum retention shall be $700.

History.—s. 10, ch. 74-169; s. 2, ch. 81-318; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429.



320.861 - Inspection of records; production of evidence; subpoena power.

320.861 Inspection of records; production of evidence; subpoena power.—

(1) The department may inspect the pertinent books, records, letters, and contracts of any licensee, whether dealer or manufacturer, relating to any written complaint made to it against such licensee.

(2) The department is granted and authorized to exercise the power of subpoena for the attendance of witnesses and the production of any documentary evidence necessary to the disposition by it of any written complaint against any licensee, whether dealer or manufacturer.

History.—s. 12, ch. 74-68; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 13, 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429.



320.862 - Revocation of license held by firms or corporations.

320.862 Revocation of license held by firms or corporations.—If any applicant or licensee is a firm or corporation, it shall be sufficient cause for the denial, suspension, or revocation of a license that any officer, director, or trustee of the firm or corporation, or any member in case of a partnership, has been guilty of an act or omission which would be cause for refusing, suspending, or revoking a license to such party as an individual. Each licensee shall be responsible for the acts of any of its employees while acting as its agent if the licensee approved of, or had knowledge of, the acts or other similar acts and, after such approval or knowledge, retained the benefits, proceeds, profits, or advantages accruing from, or otherwise ratified, the acts.

History.—s. 13, ch. 74-68; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 16, 17, ch. 80-217; ss. 2, 3, ch. 81-318; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429.



320.865 - Maintenance of records by the department.

320.865 Maintenance of records by the department.—Beginning December 1, 2001, the department shall maintain electronic records of all complaints filed against licensees licensed under the provisions of ss. 320.27, 320.61, 320.77, 320.771, and 320.8225, any other provision of this chapter to the contrary notwithstanding. The records shall contain all enforcement actions taken against licensees and against unlicensed persons acting in a capacity which would require them to be licensed under those sections. The electronic file of each licensee and unlicensed person shall contain a record of any complaints filed against him or her and a record of any enforcement actions taken against him or her. The complainant and the referring agency, if there is one, shall be advised of the disposition by the department of the complaint within 10 days of such action.

History.—s. 3, ch. 80-217; s. 201, ch. 81-259; s. 2, ch. 81-318; ss. 19, 20, ch. 88-147; s. 4, ch. 91-429; s. 383, ch. 95-148; s. 26, ch. 95-333; s. 34, ch. 2000-313.



320.90 - Notification of consumer’s rights.

1320.90 Notification of consumer’s rights.—The department shall develop a motor vehicle consumer’s rights pamphlet which shall be distributed free of charge by the Department of Legal Affairs to the motor vehicle owner upon request. Such pamphlet must contain information relating to odometer fraud and provide a summary of the rights and remedies available to all purchasers of motor vehicles.

History.—s. 10, ch. 89-333; s. 2, ch. 2011-56; s. 1, ch. 2011-205.

1Note.—As amended by s. 2, ch. 2011-56. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” This section was also amended by s. 1, ch. 2011-205, and that version reads:

320.90 Notification of consumer’s rights.—The department shall develop a motor vehicle consumer’s rights pamphlet which shall be distributed free of charge to the motor vehicle owner upon request. Such pamphlet must contain information relating to odometer fraud and provide a summary of the rights and remedies available to all purchasers of motor vehicles.



320.95 - Transactions by electronic or telephonic means.

320.95 Transactions by electronic or telephonic means.—

(1) The department may accept an application provided for under this chapter by electronic or telephonic means.

(2) The department may collect electronic mail addresses and use electronic mail in lieu of the United States Postal Service for the purpose of providing renewal notices.

History.—s. 21, ch. 97-300; s. 44, ch. 2012-181.






Chapter 321 - HIGHWAY PATROL

321.02 - Powers and duties of department, highway patrol.

321.02 Powers and duties of department, highway patrol.—The director of the Division of Highway Patrol of the Department of Highway Safety and Motor Vehicles shall also be the commander of the Florida Highway Patrol. The said department shall set up and promulgate rules and regulations by which the personnel of the Florida Highway Patrol officers shall be examined, employed, trained, located, suspended, reduced in rank, discharged, recruited, paid and pensioned, subject to civil service provisions hereafter set out. The department may enter into contracts or agreements, with or without competitive bidding or procurement, to make available, on a fair, reasonable, nonexclusive, and nondiscriminatory basis, property and other structures under division control for the placement of new facilities by any wireless provider of mobile service as defined in 47 U.S.C. s. 153(27) or s. 332(d), and any telecommunications company as defined in s. 364.02 when it is determined to be practical and feasible to make such property or other structures available. The department may, without adopting a rule, charge a just, reasonable, and nondiscriminatory fee for placement of the facilities, payable annually, based on the fair market value of space used by comparable communications facilities in the state. The department and a wireless provider or telecommunications company may negotiate the reduction or elimination of a fee in consideration of services provided to the division by the wireless provider or the telecommunications company. All such fees collected by the department shall be deposited directly into the State Agency Law Enforcement Radio System Trust Fund, and may be used to construct, maintain, or support the system. The department is further specifically authorized to purchase, sell, trade, rent, lease and maintain all necessary equipment, uniforms, motor vehicles, communication systems, housing facilities, office space, and perform any other acts necessary for the proper administration and enforcement of this chapter. However, all supplies and equipment consisting of single items or in lots shall be purchased under the requirements of s. 287.057. Purchases shall be made by accepting the bid of the lowest responsive bidder, the right being reserved to reject all bids. The department shall prescribe a distinctive uniform and distinctive emblem to be worn by all officers of the Florida Highway Patrol. It shall be unlawful for any other person or persons to wear a similar uniform or emblem, or any part or parts thereof. The department shall also prescribe distinctive colors for use on motor vehicles and motorcycles operated by the Florida Highway Patrol. The prescribed colors shall be referred to as “Florida Highway Patrol black and tan.”

History.—s. 3, ch. 19551, 1939; CGL 1940 Supp. 4151(617); s. 3, ch. 20451, 1941; s. 1, ch. 29756, 1955; s. 1, ch. 57-754; ss. 24, 35, ch. 69-106; s. 27, ch. 90-268; s. 3, ch. 96-357; s. 123, ch. 2002-20; s. 60, ch. 2010-5.



321.03 - Imitations prohibited; penalty.

321.03 Imitations prohibited; penalty.—Unless specifically authorized by the Florida Highway Patrol, a person in the state shall not color or cause to be colored any motor vehicle or motorcycle the same or similar color as the color or colors so prescribed for the Florida Highway Patrol. A person who violates this section or s. 321.02 with respect to uniforms, emblems, motor vehicles and motorcycles commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. The Department of Highway Safety and Motor Vehicles shall employ such clerical help and mechanics as may be necessary for the economical and efficient operation of such department.

History.—s. 3, ch. 19551, 1939; CGL 1940 Supp. 4151(617); s. 3, ch. 20451, 1941; ss. 24, 35, ch. 69-106; s. 206, ch. 71-136; s. 29, ch. 2010-223.



321.04 - Personnel of the highway patrol; rank classifications; probationary status of new patrol officers; subsistence; special assignments.

321.04 Personnel of the highway patrol; rank classifications; probationary status of new patrol officers; subsistence; special assignments.—

(1) The Department of Highway Safety and Motor Vehicles shall employ patrol officers, as authorized by the Legislature in appropriating funds for their salaries exclusive of those members of the patrol who are assigned to and paid by special departments; and shall establish the necessary supervisory ranks within the Florida Highway Patrol to efficiently supervise and carry out the designated functions of the patrol and the department in accordance with the regulations established by the Department of Management Services.

(2) Each person who is employed as a patrol officer shall be carried on a probationary status for the period of 1 year from date of employment, during which period he or she may be dismissed without recourse. Patrol officers when sent on special detail or missions out of their regular assigned territories or headquarters shall be reimbursed for travel expenses as provided in s. 112.061.

1(3) The Department of Highway Safety and Motor Vehicles shall assign one patrol officer to the office of the Governor at the discretion of the Lieutenant Governor; said patrol officer so assigned shall be selected by the Governor and shall have rank and pay not less than that of a lieutenant of the Florida Highway Patrol, and said patrol officer so assigned to the Lieutenant Governor shall be paid by said department from the appropriation made to said department; said patrol officer shall have and receive all other benefits provided for in this chapter or any other statute now in existence or hereinafter enacted.

1(4) For the 2015-2016 and 2016-2017 fiscal years, the assignment of a patrol officer by the department shall include a Cabinet member specified in s. 4, Art. IV of the State Constitution if deemed appropriate by the department or in response to a threat and upon written request of such Cabinet member.

History.—s. 4, ch. 19551, 1939; CGL 1940 Supp. 4151(618); s. 4, ch. 20451, 1941; s. 1, ch. 24151, 1947; s. 2, ch. 26800, 1951; s. 2, ch. 28125, 1953; s. 1, ch. 29816, 1955; s. 1, ch. 31393, 1956; s. 1, ch. 57-286; s. 1, ch. 59-114; s. 1, ch. 61-253; s. 1, ch. 63-169; s. 19, ch. 63-400; s. 1, ch. 67-44; s. 1, ch. 67-183; ss. 1-3, ch. 69-194; s. 25, ch. 69-353; ss. 24, 31, 35, ch. 69-106; s. 1, ch. 72-33; s. 114, ch. 92-279; s. 55, ch. 92-326; s. 1, ch. 94-81; s. 919, ch. 95-148; ss. 109, 110, ch. 2016-62.

1Note.—

A. Section 109, ch. 2016-62, amended subsection (3) and added subsection (4) “[i]n order to implement Specific Appropriation 2580 and section 85 of the 2016-2017 General Appropriations Act.”

B. Section 110, ch. 2016-62, provides that “[t]he amendments made by this act to s. 321.04, Florida Statutes, expire July 1, 2017, and the text of that section shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, subsection (4) is repealed and subsection (3), as amended by s. 110, ch. 2016-62, will read:

(3) The Department of Highway Safety and Motor Vehicles shall assign one patrol officer to the office of the Governor; said patrol officer so assigned shall be selected by the Governor and shall have rank and pay not less than that of a lieutenant of the Florida Highway Patrol, and said patrol officer so assigned shall be paid by said department from the appropriation made to said department; said patrol officer shall have and receive all other benefits provided for in this chapter or any other statute now in existence or hereinafter enacted.



321.05 - Duties, functions, and powers of patrol officers.

321.05 Duties, functions, and powers of patrol officers.—The members of the Florida Highway Patrol are hereby declared to be conservators of the peace and law enforcement officers of the state, with the common-law right to arrest a person who, in the presence of the arresting officer, commits a felony or commits an affray or breach of the peace constituting a misdemeanor, with full power to bear arms; and they shall apprehend, without warrant, any person in the unlawful commission of any of the acts over which the members of the Florida Highway Patrol are given jurisdiction as hereinafter set out and deliver him or her to the sheriff of the county that further proceedings may be had against him or her according to law. In the performance of any of the powers, duties, and functions authorized by law, members of the Florida Highway Patrol have the same protections and immunities afforded other peace officers, which shall be recognized by all courts having jurisdiction over offenses against the laws of this state, and have authority to apply for, serve, and execute search warrants, arrest warrants, capias, and other process of the court. The patrol officers under the direction and supervision of the Department of Highway Safety and Motor Vehicles shall perform and exercise throughout the state the following duties, functions, and powers:

(1) To patrol the state highways and regulate, control, and direct the movement of traffic thereon; to maintain the public peace by preventing violence on highways; to apprehend fugitives from justice; to enforce all laws regulating and governing traffic, travel, and public safety upon the public highways and providing for the protection of the public highways and public property thereon, including the security and safety of this state’s transportation infrastructure; to make arrests without warrant for the violation of any state law committed in their presence in accordance with state law; providing that no search may be made unless it is incident to a lawful arrest, to regulate and direct traffic concentrations and congestions; to enforce laws governing the operation, licensing, and taxing and limiting the size, weight, width, length, and speed of vehicles and licensing and controlling the operations of drivers and operators of vehicles, including the safety, size, and weight of commercial motor vehicles; to collect all state fees and revenues levied as an incident to the use or right to use the highways for any purpose, including the taxing and registration of commercial motor vehicles; to require the drivers of vehicles to stop and exhibit their driver licenses, registration cards, or documents required by law to be carried by such vehicles; to investigate traffic accidents, secure testimony of witnesses and of persons involved, and make report thereof with copy, if requested in writing, to any person in interest or his or her attorney; to investigate reported thefts of vehicles; and to seize contraband or stolen property on or being transported on the highways. Each patrol officer of the Florida Highway Patrol is subject to and has the same arrest and other authority provided for law enforcement officers generally in chapter 901 and has statewide jurisdiction. Each officer also has arrest authority as provided for state law enforcement officers in s. 901.15. This section does not conflict with, but is supplemental to, chapter 933.

(2) To assist other constituted law enforcement officers of the state to quell mobs and riots, guard prisoners, and police disaster areas.

(3)(a) To make arrests while in fresh pursuit of a person believed to have violated the traffic and other laws.

(b) To make arrest of a person wanted for a felony or against whom a warrant has been issued on any charge in violation of federal, state, or county laws or municipal ordinances.

(4)(a) All fines and costs and the proceeds of the forfeiture of bail bonds and recognizances resulting from the enforcement of this chapter by patrol officers shall be paid into the fine and forfeiture fund established pursuant to s. 142.01 of the county where the offense is committed. In all cases of arrest by patrol officers, the person arrested shall be delivered forthwith by the officer to the sheriff of the county, or he or she shall obtain from the person arrested a recognizance or, if deemed necessary, a cash bond or other sufficient security conditioned for his or her appearance before the proper tribunal of the county to answer the charge for which he or she has been arrested; and all fees accruing shall be taxed against the party arrested, which fees are hereby declared to be part of the compensation of the sheriffs authorized to be fixed by the Legislature under s. 5(c), Art. II of the State Constitution, to be paid such sheriffs in the same manner as fees are paid for like services in other criminal cases. All patrol officers are hereby directed to deliver all bonds accepted and approved by them to the sheriff of the county in which the offense is alleged to have been committed. However, a sheriff shall not be paid any arrest fee for the arrest of a person for violation of any section of chapter 316 when the arresting officer was transported in a Florida Highway Patrol car to the vicinity where the arrest was made; and a sheriff shall not be paid any fee for mileage for himself or herself or a prisoner for miles traveled in a Florida Highway Patrol car. A patrol officer is not entitled to any fee or mileage cost except when responding to a subpoena in a civil cause or except when the patrol officer is appearing as an official witness to testify at any hearing or law action in any court of this state as a direct result of his or her employment as a patrol officer during time not compensated as a part of his or her normal duties. Nothing herein shall be construed as limiting the power to locate and to take from any person under arrest or about to be arrested deadly weapons. This section is not a limitation upon existing powers and duties of sheriffs or police officers.

(b) Any person so arrested and released on his or her own recognizance by an officer and who fails to appear or respond to a notice to appear, in addition to the traffic violation charge, commits a noncriminal traffic infraction subject to the penalty provided in s. 318.18(2).

(5) The department may employ or assign some fit and suitable person with experience in the field of public relations who shall promote, coordinate, and publicize the traffic safety activities in the state and assign such person to the office of the Governor at a salary to be fixed by the department. The person so assigned or employed shall be a member of the uniform division of the Florida Highway Patrol, and he or she shall have the pay and rank of lieutenant while on such assignment.

(6) The Division of Florida Highway Patrol is authorized to adopt rules which may be necessary to implement the provisions of chapter 316.

History.—s. 5, ch. 19551, 1939; CGL 1940 Supp. 4151(619); s. 5, ch. 20451, 1941; ss. 1, 21/2, ch. 23724, 1947; s. 1, ch. 26709, 1951; s. 1, ch. 28081, s. 1, ch. 28119, 1953; s. 1, ch. 29774, s. 1, ch. 29970, 1955; s. 1, ch. 67-143; ss. 24, 35, ch. 69-106; s. 1, ch. 69-155; s. 9, ch. 69-216; s. 207, ch. 71-136; s. 1, ch. 71-275; ss. 4, 5, ch. 80-298; s. 16, ch. 86-185; s. 384, ch. 95-148; s. 6, ch. 2000-325; s. 63, ch. 2004-265; s. 30, ch. 2010-223; s. 19, ch. 2011-4; s. 20, ch. 2011-66.



321.051 - Florida Highway Patrol wrecker operator system; penalties for operation outside of system.

321.051 Florida Highway Patrol wrecker operator system; penalties for operation outside of system.—

(1) As used in this section, the term:

(a) “Authorized wrecker operator” means any wrecker operator who has been designated by the Division of Florida Highway Patrol as part of the wrecker operator system.

(b) “Unauthorized wrecker operator” means any wrecker operator who has not been designated by the division as part of the wrecker operator system.

(2) The Division of Florida Highway Patrol of the Department of Highway Safety and Motor Vehicles is authorized to establish within areas designated by the patrol a wrecker operator system using qualified, reputable wrecker operators for removal and storage of wrecked or disabled vehicles from a crash scene or for removal and storage of abandoned vehicles, in the event the owner or operator is incapacitated or unavailable or leaves the procurement of wrecker service to the officer at the scene. All reputable wrecker operators shall be eligible for use in the system provided their equipment and drivers meet recognized safety qualifications and mechanical standards set by rules of the Division of Florida Highway Patrol for the size of vehicle it is designed to handle. The division is authorized to limit the number of wrecker operators participating in the wrecker operator system, which authority shall not affect wrecker operators currently participating in the system established by this section. The division is authorized to establish maximum rates for the towing and storage of vehicles removed at the division’s request, where such rates have not been set by a county or municipality pursuant to s. 125.0103 or s. 166.043. Such rates shall not be considered rules for the purpose of chapter 120; however, the department shall establish by rule a procedure for setting such rates. Any provision in chapter 120 to the contrary notwithstanding, a final order of the department denying, suspending, or revoking a wrecker operator’s participation in the system shall be reviewable in the manner and within the time provided by the Florida Rules of Appellate Procedure only by a writ of certiorari issued by the circuit court in the county wherein such wrecker operator resides.

(3)(a) It is unlawful for an unauthorized wrecker operator or its employees or agents to monitor police radio for communications between patrol field units and the dispatcher in order to determine the location of a wrecked or disabled vehicle for the purpose of driving by the scene of such vehicle in a manner described in paragraph (b) or paragraph (c). Any person who violates this paragraph is guilty of a noncriminal violation, punishable as provided in s. 775.083.

(b) It is unlawful for an unauthorized wrecker operator to drive by the scene of a wrecked or disabled vehicle before the arrival of the authorized wrecker operator, initiate contact with the owner or operator of such vehicle by soliciting or offering towing services, and tow such vehicle. Any person who violates this paragraph is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(c) When an unauthorized wrecker operator drives by the scene of a wrecked or disabled vehicle and the owner or operator initiates contact by signaling the wrecker operator to stop and provide towing services, the unauthorized wrecker operator must disclose to the owner or operator of the vehicle that he or she is not an authorized wrecker operator who has been designated as part of the wrecker operator system and must disclose, in writing, what charges for towing and storage will apply before the vehicle is connected to the towing apparatus. Any person who violates this paragraph is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(d) At the scene of a wrecked or disabled vehicle, it is unlawful for a wrecker operator to falsely identify himself or herself as being part of the wrecker operator system. Any person who violates this paragraph is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) This section does not prohibit, or in any way prevent, the owner or operator of a vehicle involved in a crash or otherwise disabled from contacting any wrecker operator for the provision of towing services, whether the wrecker operator is an authorized wrecker operator or not.

History.—s. 1, ch. 80-402; s. 6, ch. 90-283; s. 9, ch. 98-324; s. 277, ch. 99-248.



321.065 - Traffic accident investigation officers; employment; standards.

321.065 Traffic accident investigation officers; employment; standards.—The department may employ traffic accident investigation officers who must complete any applicable standards adopted by the Florida Highway Patrol, including, but not limited to: cognitive testing, drug testing, polygraph testing, psychological testing, and an extensive background check, including a credit check.

History.—s. 39, ch. 99-248.



321.14 - Construction.

321.14 Construction.—This chapter shall be liberally construed to the end that the greatest force and effect may be given to its provisions for the promotion of public safety.

History.—s. 53, ch. 19551, 1939; CGL 1940 Supp. 4157(662); s. 54, ch. 20451, 1941.



321.23 - Public records; fees for copies; destruction of obsolete records; photographing records; effect as evidence.

321.23 Public records; fees for copies; destruction of obsolete records; photographing records; effect as evidence.—

(1) The purpose of this section is to make available for the use of the Department of Highway Safety and Motor Vehicles sufficient floor space to enable it to efficiently administer the affairs of the department and to provide fees for copies of public records.

(2) Fees for copies of public records shall be charged and collected as follows:

(a) For a crash report, a copy..........$10

(b) For a homicide report, a copy..........$25

(c) For a uniform traffic citation, a copy..........$0.50

(d) Photographs (accidents, etc.):

The department shall furnish such information without charge to any local, state, or federal law enforcement agency upon proof satisfactory to the department as to the purpose of the investigation.

(3) Fees collected under this section shall be deposited in the Highway Safety Operating Trust Fund, unless the department provides the crash report online, in which case the department may distribute up to $5 of the amount collected per copy to the investigating agency.

(4) The department may destroy reports, records, documents, papers, and correspondence which are considered obsolete.

(5) The department may scan, photograph, microphotograph, or reproduce on film such documents, records, and reports as it may select. The photographs or microphotographs in the form of film or print of any records made in compliance with the provisions of this section shall have the same force and effect as the originals and shall be treated as originals for the purpose of their admissibility in evidence. Duly certified or authenticated reproductions of such photographs or microphotographs shall be admitted in evidence equally with the original photographs or microphotographs.

History.—ss. 1, 2, 3, ch. 26978, 1951; s. 1, ch. 63-371; ss. 24, 35, ch. 69-106; s. 4, ch. 82-130; s. 70, ch. 93-120; s. 278, ch. 99-248; s. 29, ch. 2009-71; s. 21, ch. 2011-66.



321.24 - Members of an auxiliary to Florida Highway Patrol.

321.24 Members of an auxiliary to Florida Highway Patrol.—

(1) The director of the Florida Highway Patrol is hereby authorized to establish an auxiliary to the Florida Highway Patrol to be composed of such persons who may volunteer to serve as members of an auxiliary to the Florida Highway Patrol as defined in s. 943.10(8).

(2) Members of an auxiliary serving with the Florida Highway Patrol shall at all times serve under the direction and supervision of the director and members of the Florida Highway Patrol. After approval by the director on an individual basis and after completion of a firearms course approved by the director, members of an auxiliary, while serving under the supervision and direction of the director, or a member of the Florida Highway Patrol, shall have the power to bear arms and make arrests. Members of an auxiliary shall have the same protection and immunities afforded regularly employed highway patrol officers, which shall be recognized by all courts having jurisdiction over offenses against the laws of this state.

(3) The director of the Florida Highway Patrol shall determine the fitness of persons to serve as members of an auxiliary, shall require their completion of a regularly prescribed course of study for members of an auxiliary as established and conducted by the Florida Highway Patrol. The total number of members of the auxiliary to the Florida Highway Patrol shall be limited to 5 times the total number of regularly employed highway patrol officers authorized by law.

(4) No member of the auxiliary shall be required to serve on any duty of and for said auxiliary without his or her consent thereto. The duties of the auxiliary shall be limited to assisting the Florida Highway Patrol in the performance of its regularly constituted duties.

(5) Notwithstanding any other law to the contrary, any volunteer highway patrol troop surgeon appointed by the director of the Florida Highway Patrol and any volunteer licensed health professional appointed by the director of the Florida Highway Patrol to work under the medical direction of a highway patrol troop surgeon is considered an employee for purposes of s. 768.28(9).

(6) The director of the Florida Highway Patrol may present to an officer who retires from the Florida Highway Patrol Auxiliary after a minimum of 20 years of service one complete uniform, including the badge worn by that officer; the officer’s service handgun, if one was issued as part of the officer’s equipment; and an identification card clearly marked “RETIRED.”

History.—ss. 1-4, ch. 57-96; s. 1, ch. 71-15; s. 392, ch. 95-148; s. 36, ch. 97-300; s. 24, ch. 2005-164; s. 1, ch. 2007-45.



321.245 - Disposition of certain funds in the Highway Safety Operating Trust Fund.

321.245 Disposition of certain funds in the Highway Safety Operating Trust Fund.—The director of the Florida Highway Patrol, after receiving recommendations from the commander of the auxiliary, is authorized to purchase uniforms and equipment for auxiliary law enforcement officers as defined in s. 321.24 from funds described in s. 324.0221(3). The amounts expended under this section shall not exceed $50,000 in any one fiscal year.

History.—s. 2, ch. 95-202; s. 26, ch. 96-413; s. 3, ch. 2007-324.



321.25 - Training provided at patrol schools.

321.25 Training provided at patrol schools.—The Department of Highway Safety and Motor Vehicles is authorized to provide for the training of law enforcement officials and individuals in matters relating to the duties, functions, and powers of the Florida Highway Patrol in the schools established by the department for the training of highway patrol candidates and officers. The Department of Highway Safety and Motor Vehicles is authorized to charge a fee for providing the training authorized by this section. The fee shall be charged to persons attending the training. The fee shall be based on the Department of Highway Safety and Motor Vehicles’ costs for providing the training, and such costs may include, but are not limited to, tuition, lodging, and meals. Revenues from the fees shall be used to offset the Department of Highway Safety and Motor Vehicles’ costs for providing the training. The cost of training local enforcement officers shall be paid for by their respective offices, counties or municipalities, as the case may be. Such cost shall be deemed a proper county or municipal expense or a proper expenditure of the office of sheriff.

History.—s. 1, ch. 57-292; ss. 24, 35, ch. 69-106; s. 30, ch. 95-333.



321.50 - Authorization to use traffic infraction detectors.

321.50 Authorization to use traffic infraction detectors.—The Department of Highway Safety and Motor Vehicles is authorized to use traffic infraction detectors to enforce s. 316.074(1) or s. 316.075(1)(c)1. when a driver fails to stop on state roads as defined in chapter 316 which are under the original jurisdiction of the Department of Transportation, when permitted by the Department of Transportation, and under s. 316.0083.

History.—s. 13, ch. 2010-80.






Chapter 322 - DRIVER LICENSES

322.01 - Definitions.

322.01 Definitions.—As used in this chapter:

(1) “Actual weight” means the weight of a motor vehicle or motor vehicle combination plus the weight of the load carried on it, as determined at a fixed scale operated by the state or as determined by use of a portable scale operated by a law enforcement officer.

(2) “Alcohol” means any substance containing any form of alcohol including, but not limited to, ethanol, methanol, propanol, and isopropanol.

(3) “Alcohol concentration” means:

(a) The number of grams of alcohol per 100 milliliters of blood;

(b) The number of grams of alcohol per 210 liters of breath; or

(c) The number of grams of alcohol per 67 milliliters of urine.

(4) “Authorized emergency vehicle” means a vehicle that is equipped with extraordinary audible and visual warning devices, that is authorized by s. 316.2397 to display red or blue lights, and that is on call to respond to emergencies. The term includes, but is not limited to, ambulances, law enforcement vehicles, fire trucks, and other rescue vehicles. The term does not include wreckers, utility trucks, or other vehicles that are used only incidentally for emergency purposes.

(5) “Cancellation” means the act of declaring a driver license void and terminated.

(6) “Color photographic driver license” means a color photograph of a completed driver license form meeting the requirements prescribed in s. 322.14.

(7) “Commercial driver license” means a Class A, Class B, or Class C driver license issued in accordance with the requirements of this chapter.

(8) “Commercial motor vehicle” means any motor vehicle or motor vehicle combination used on the streets or highways, which:

(a) Has a gross vehicle weight rating of 26,001 pounds or more;

(b) Is designed to transport more than 15 persons, including the driver; or

(c) Is transporting hazardous materials and is required to be placarded in accordance with 49 C.F.R. part 172, subpart F.

A vehicle that occasionally transports personal property to and from a closed-course motorsport facility, as defined in s. 549.09(1)(a), is not a commercial motor vehicle if the use is not for profit and corporate sponsorship is not involved. As used in this subsection, the term “corporate sponsorship” means a payment, donation, gratuity, in-kind service, or other benefit provided to or derived by a person in relation to the underlying activity, other than the display of product or corporate names, logos, or other graphic information on the property being transported.

(9) “Controlled substance” means any substance classified as such under 21 U.S.C. s. 802(6), Schedules I-V of 21 C.F.R. part 1308, or chapter 893.

(10) “Convenience service” means any means whereby an individual conducts a transaction with the department other than in person.

(11)(a) “Conviction” means a conviction of an offense relating to the operation of motor vehicles on highways which is a violation of this chapter or any other such law of this state or any other state, including an admission or determination of a noncriminal traffic infraction pursuant to s. 318.14, or a judicial disposition of an offense committed under any federal law substantially conforming to the aforesaid state statutory provisions.

(b) Notwithstanding any other provisions of this chapter, the definition of “conviction” provided in 49 C.F.R. s. 383.5 applies to offenses committed in a commercial motor vehicle or by a person holding a commercial driver license.

(12) “Court” means any tribunal in this state or any other state, or any federal tribunal, which has jurisdiction over any civil, criminal, traffic, or administrative action.

(13) “Declared weight” means the maximum loaded weight declared for purposes of registration, pursuant to chapter 320.

(14) “Department” means the Department of Highway Safety and Motor Vehicles acting directly or through its duly authorized representatives.

(15) “Disqualification” means a prohibition, other than an out-of-service order, that precludes a person from driving a commercial motor vehicle.

(16) “Drive” means to operate or be in actual physical control of a motor vehicle in any place open to the general public for purposes of vehicular traffic.

(17) “Driver license” means a certificate that, subject to all other requirements of law, authorizes an individual to drive a motor vehicle and denotes an operator’s license as defined in 49 U.S.C. s. 30301.

(18) “Endorsement” means a special authorization which permits a driver to drive certain types of vehicles or to transport certain types of property or a certain number of passengers.

(19) “Farmer” means a person who grows agricultural products, including aquacultural, horticultural, and forestry products, and, except as provided herein, employees of such persons. The term does not include employees whose primary purpose of employment is the operation of motor vehicles.

(20) “Farm tractor” means a motor vehicle that is:

(a) Operated principally on a farm, grove, or orchard in agricultural or horticultural pursuits and that is operated on the roads of this state only incidentally for transportation between the owner’s or operator’s headquarters and the farm, grove, or orchard or between one farm, grove, or orchard and another; or

(b) Designed and used primarily as a farm implement for drawing plows, mowing machines, and other implements of husbandry.

(21) “Felony” means any offense under state or federal law that is punishable by death or by a term of imprisonment exceeding 1 year.

(22) “Foreign jurisdiction” means any jurisdiction other than a state of the United States.

(23) “Gross vehicle weight rating” means the value specified by the manufacturer as the maximum loaded weight of a single, combination, or articulated vehicle.

(24) “Hazardous materials” means any material that has been designated as hazardous under 49 U.S.C. s. 5103 and is required to be placarded under subpart F of 49 C.F.R. part 172 or any quantity of a material listed as a select agent or toxin in 42 C.F.R. part 73.

(25) “Medical examiner’s certificate” means a document substantially in accordance with the requirements of 49 C.F.R. s. 391.43.

(26) “Motorcycle” means a motor vehicle powered by a motor with a displacement of more than 50 cubic centimeters, having a seat or saddle for the use of the rider, and designed to travel on not more than three wheels in contact with the ground, but excluding a tractor, tri-vehicle, or moped.

(27) “Motor vehicle” means any self-propelled vehicle, including a motor vehicle combination, not operated upon rails or guideway, excluding vehicles moved solely by human power, motorized wheelchairs, and motorized bicycles as defined in s. 316.003.

(28) “Motor vehicle combination” means a motor vehicle operated in conjunction with one or more other vehicles.

(29) “Narcotic drugs” means coca leaves, opium, isonipecaine, cannabis, and every substance neither chemically nor physically distinguishable from them, and any and all derivatives of same, and any other drug to which the narcotics laws of the United States apply, and includes all drugs and derivatives thereof known as barbiturates.

(30) “Out-of-service order” means a prohibition issued by an authorized local, state, or Federal Government official which precludes a person from driving a commercial motor vehicle.

(31) “Owner” means the person who holds the legal title to a vehicle. However, if a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or if a mortgagor of a vehicle is entitled to possession, such conditional vendee, lessee, or mortgagor is the owner for the purpose of this chapter.

(32) “Passenger vehicle” means a motor vehicle designed to transport more than 15 persons, including the driver, or a school bus designed to transport more than 15 persons, including the driver.

(33) “Permit” means a document authorizing the temporary operation of a motor vehicle within this state subject to conditions established in this chapter.

(34) “Resident” means a person who has his or her principal place of domicile in this state for a period of more than 6 consecutive months, has registered to vote, has made a statement of domicile pursuant to s. 222.17, or has filed for homestead tax exemption on property in this state.

(35) “Restriction” means a prohibition against operating certain types of motor vehicles or a requirement that a driver comply with certain conditions when driving a motor vehicle.

(36) “Revocation” means the termination of a licensee’s privilege to drive.

(37) “School bus” means a motor vehicle that is designed to transport more than 15 persons, including the driver, and that is used to transport students to and from a public or private school or in connection with school activities, but does not include a bus operated by a common carrier in the urban transportation of school children. The term “school” includes all preelementary, elementary, secondary, and postsecondary schools.

(38) “State” means a state or possession of the United States, and, for the purposes of this chapter, includes the District of Columbia.

(39) “Street or highway” means the entire width between the boundary lines of a way or place if any part of that way or place is open to public use for purposes of vehicular traffic.

(40) “Suspension” means the temporary withdrawal of a licensee’s privilege to drive a motor vehicle.

(41) “Tank vehicle” means a vehicle that is designed to transport any liquid or gaseous material within a tank either permanently or temporarily attached to the vehicle, if such tank has a designed capacity of 1,000 gallons or more.

(42) “United States” means the 50 states and the District of Columbia.

(43) “Vehicle” means every device in, upon, or by which any person or property is or may be transported or drawn upon a public highway or operated upon rails or guideway, except a bicycle, motorized wheelchair, or motorized bicycle.

(44) “Identification card” means a personal identification card issued by the department which conforms to the definition in 18 U.S.C. s. 1028(d).

(45) “Temporary driver license” or “temporary identification card” means a certificate issued by the department which, subject to all other requirements of law, authorizes an individual to drive a motor vehicle and denotes an operator’s license, as defined in 49 U.S.C. s. 30301, or a personal identification card issued by the department which conforms to the definition in 18 U.S.C. s. 1028(d) and denotes that the holder is permitted to stay for a short duration of time, as specified on the temporary identification card, and is not a permanent resident of the United States.

(46) “Tri-vehicle” means an enclosed three-wheeled passenger vehicle that:

(a) Is designed to operate with three wheels in contact with the ground;

(b) Has a minimum unladen weight of 900 pounds;

(c) Has a single, completely enclosed, occupant compartment;

(d) Is produced in a minimum quantity of 300 in any calendar year;

(e) Is capable of a speed greater than 60 miles per hour on level ground; and

(f) Is equipped with:

1. Seats that are certified by the vehicle manufacturer to meet the requirements of Federal Motor Vehicle Safety Standard No. 207, “Seating systems” (49 C.F.R. s. 571.207);

2. A steering wheel used to maneuver the vehicle;

3. A propulsion unit located forward or aft of the enclosed occupant compartment;

4. A seat belt for each vehicle occupant certified to meet the requirements of Federal Motor Vehicle Safety Standard No. 209, “Seat belt assemblies” (49 C.F.R. s. 571.209);

5. A windshield and an appropriate windshield wiper and washer system that are certified by the vehicle manufacturer to meet the requirements of Federal Motor Vehicle Safety Standard No. 205, “Glazing Materials” (49 C.F.R. s. 571.205) and Federal Motor Vehicle Safety Standard No. 104, “Windshield Wiping and Washing Systems” (49 C.F.R. s. 571.104); and

6. A vehicle structure certified by the vehicle manufacturer to meet the requirements of Federal Motor Vehicle Safety Standard No. 216, “Rollover crush resistance” (49 C.F.R. s. 571.216).

History.—s. 13, ch. 19551, 1939; CGL 1940 Supp. 4151(627); s. 13, ch. 20451, 1941; s. 1, ch. 29721, 1955; s. 1, ch. 61-457; s. 1, ch. 63-156; s. 1, ch. 65-496; s. 1, ch. 67-242; s. 1, ch. 67-304; s. 1, ch. 67-346; ss. 24, 35, ch. 69-106; s. 99, ch. 71-377; s. 5, ch. 76-286; s. 5, ch. 78-353; s. 1, ch. 78-394; s. 1, ch. 81-3; s. 1, ch. 81-188; s. 17, ch. 83-218; s. 8, ch. 85-81; s. 16, ch. 87-161; s. 3, ch. 89-282; s. 3, ch. 90-230; s. 70, ch. 94-306; s. 925, ch. 95-148; s. 11, ch. 95-247; s. 31, ch. 95-333; s. 8, ch. 96-247; s. 67, ch. 2005-164; s. 39, ch. 2006-290; s. 26, ch. 2008-176; s. 3, ch. 2008-179; s. 31, ch. 2010-223; ss. 4, 9, ch. 2011-7; HJR 7103, 2011 Regular Session.



322.02 - Legislative intent; administration.

322.02 Legislative intent; administration.—

(1) The Legislature finds that over the past several years the department and individual county tax collectors have entered into contracts for the delivery of full and limited driver license services where such contractual relationships best served the public interest through state administration and enforcement and local government implementation. It is the intent of the Legislature that the complete transition of all driver license issuance services to tax collectors who are constitutional officers under s. 1(d), Art. VIII of the State Constitution be completed no later than June 30, 2015. The transition of services to appointed charter county tax collectors may occur on a limited basis as directed by the department.

(2) The Department of Highway Safety and Motor Vehicles is charged with the administration and function of enforcement of the provisions of this chapter.

(3) The department shall employ a director, who is charged with the duty of serving as the executive officer of the Division of Motorist Services of the department insofar as the administration of this chapter is concerned. He or she shall be subject to the supervision and direction of the department, and his or her official actions and decisions as executive officer shall be conclusive unless the same are superseded or reversed by the department or by a court of competent jurisdiction.

(4) The department shall have the authority to enter into reciprocal driver license agreements with other jurisdictions within the United States and its territories and possessions and with foreign countries or political entities equivalent to Florida state government within a foreign country.

(5) The tax collector in and for his or her county may be designated the exclusive agent of the department to implement and administer the provisions of this chapter as provided by s. 322.135.

(6) The department shall make and adopt rules and regulations for the orderly administration of this chapter.

History.—s. 14, ch. 19551, 1939; CGL 1940 Supp. 4151(628); s. 14, ch. 20451, 1941; s. 7, ch. 22858, 1945; s. 1, ch. 63-34; ss. 24, 35, ch. 69-106; s. 2, ch. 78-394; s. 71, ch. 94-306; s. 926, ch. 95-148; s. 1, ch. 2001-156; s. 3, ch. 2010-163; s. 22, ch. 2011-66.



322.025 - Driver improvement.

322.025 Driver improvement.—The department may implement programs to improve the driving ability of the drivers of this state. Such programs may include, but shall not be limited to, safety awareness campaigns, driver training, and licensing improvement. Motorcycle driver improvement programs implemented pursuant to this section or s. 322.0255 may be funded by the motorcycle safety education fee collected pursuant to s. 320.08(1)(c), which shall be deposited in the Highway Safety Operating Trust Fund.

History.—s. 1, ch. 87-161; s. 6, ch. 88-405; s. 71, ch. 93-120; s. 46, ch. 2000-152; ss. 46, 53, ch. 2007-73; s. 6, ch. 2009-14; s. 9, ch. 2009-20.



322.0255 - Florida Motorcycle Safety Education Program.

322.0255 Florida Motorcycle Safety Education Program.—

(1) The department shall establish a Florida Motorcycle Safety Education Program. The program shall be funded as provided by ss. 320.08 and 322.025.

(2) The department shall establish and administer motorcycle safety courses. The department shall prescribe the curricula for such courses, which must include a minimum of 12 hours of instruction, at least 6 hours of which shall consist of actual motorcycle operation. The department may adopt or include courses, curricula, or materials developed by the Motorcycle Safety Foundation or by other traffic safety groups determined to be comparable by the department.

(3) The department shall prescribe the qualifications for certification of instructors in the program. The department may include the qualifications specified by the Motorcycle Safety Foundation or by other traffic safety groups determined to be comparable by the department, and may recognize, for purposes of certification, instructor training provided by the Motorcycle Safety Foundation or by other traffic safety groups determined to be comparable by the department, as fulfilling the department’s training requirements.

(4) Every organization shall be approved by the department before it may conduct motorcycle safety courses. The department may enter into agreements with organizations to provide for such courses. Such agreements shall include provisions for compensation of the costs of conducting the courses. Students may be required to purchase insurance as required by the organization providing the course.

(5) Each organization that provides an approved motorcycle safety course may charge a registration fee, not to exceed $20 per student. This fee must be refunded if the student completes the course. However, any student who registers for, and does not complete, the course must forfeit his or her registration fee. Forfeited fees may be retained by the organization that conducts the course.

(6) The department may adopt rules to implement this section.

(7) On and after January 1, 1989, every first-time applicant for licensure to operate a motorcycle who is under 21 years of age shall be required to complete a motorcycle education course as established pursuant to this section. Proof of completion of such education course shall be presented to the driver license examining office prior to such licensure to operate a motorcycle.

History.—s. 7, ch. 88-405; s. 393, ch. 95-148; s. 2, ch. 98-90; s. 7, ch. 2009-14.



322.0261 - Driver improvement course; requirement to maintain driving privileges; failure to complete; department approval of course.

322.0261 Driver improvement course; requirement to maintain driving privileges; failure to complete; department approval of course.—

(1) The department shall screen crash reports received under s. 316.066 or s. 324.051 to identify crashes involving the following:

(a) A crash involving death or a bodily injury requiring transport to a medical facility;

(b) A second crash by the same operator within the previous 2-year period involving property damage in an apparent amount of at least $500; or

(c) A third crash by the same operator within 36 months after the first crash.

(2) With respect to an operator convicted of, or who pleaded nolo contendere to, a traffic offense giving rise to a crash identified in paragraph (1)(a) or paragraph (1)(b), the department shall require that the operator, in addition to other applicable penalties, attend a department-approved driver improvement course in order to maintain his or her driving privileges. The department shall include in the course curriculum instruction specifically addressing the rights of vulnerable road users as defined in s. 316.027 relative to vehicles on the roadway. If the operator fails to complete the course within 90 days after receiving notice from the department, the operator’s driver license shall be canceled by the department until the course is successfully completed.

(3) With respect to an operator convicted of, or who pleaded nolo contendere to, a traffic offense giving rise to a crash identified in paragraph (1)(c), the department shall require that the operator, in addition to other applicable penalties, attend a department-approved driver improvement course in order to maintain his or her driving privileges. The course must include behind-the-wheel instruction and an assessment of the operator’s ability to safely operate a motor vehicle. Successful completion of a behind-the-wheel examination is required in order to receive completion credit for the course. If the operator fails to complete the course within 90 days after receiving notice from the department, the operator’s driver license shall be canceled by the department until the course is successfully completed.

(4)(a) The department shall identify any operator convicted of, or who pleaded nolo contendere to, a violation of s. 316.074(1), s. 316.075(1)(c)1., s. 316.172, s. 316.191, or s. 316.192 and shall require that operator, in addition to other applicable penalties, to attend a department-approved driver improvement course in order to maintain driving privileges. The department shall, within 10 days after receiving a notice of judicial disposition, send notice to the operator of the requirement to attend a driver improvement course. If the operator fails to complete the course within 90 days after receiving notice from the department, the operator’s driver license shall be canceled by the department until the course is successfully completed.

(b) Any operator who receives a traffic citation for a violation of s. 316.074(1), s. 316.075(1)(c)1., s. 316.191, or s. 316.192, for which the court withholds adjudication, is not required to attend a driver improvement course, unless the court finds that the nature or severity of the violation is such that attendance to a driver improvement course is necessary. The department shall, within 10 days after receiving a notice of judicial disposition, send notice to the operator of the requirement to attend a driver improvement course. If the operator fails to complete the course within 90 days after receiving notice from the department, the operator’s driver license shall be canceled by the department until the course is successfully completed.

(c) Any operator who receives a traffic citation for a violation of s. 316.172, for which the court withholds adjudication, is required to attend a driver improvement course. The department shall, within 10 days after receiving a notice of judicial disposition, send notice to the operator of the requirement to attend a driver improvement course. If the operator fails to complete the course within 90 days after receiving notice from the department, the operator’s driver license shall be canceled by the department until the course is successfully completed.

(5) In determining whether to approve a driver improvement course for the purposes of this section, the department shall consider course content designed to promote safety, driver awareness, crash avoidance techniques, and other factors or criteria to improve driver performance from a safety viewpoint.

History.—s. 27, ch. 90-119; s. 72, ch. 94-306; s. 280, ch. 99-248; s. 5, ch. 2005-194; s. 3, ch. 2009-138; s. 9, ch. 2009-183; s. 12, ch. 2010-198; s. 3, ch. 2014-225.



322.03 - Drivers must be licensed; penalties.

322.03 Drivers must be licensed; penalties.—

(1) Except as otherwise authorized in this chapter, a person may not drive any motor vehicle upon a highway in this state unless such person has a valid driver license issued under this chapter.

(a) A person who drives a commercial motor vehicle may not receive a driver license unless and until he or she surrenders to the department all driver licenses in his or her possession issued to him or her by any other jurisdiction or makes an affidavit that he or she does not possess a driver license. Any such person who fails to surrender such licenses commits a noncriminal infraction, punishable as a moving violation as set forth in chapter 318. Any such person who makes a false affidavit concerning such licenses commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) All surrendered licenses may be returned by the department to the issuing jurisdiction together with information that the licensee is now licensed in a new jurisdiction or may be destroyed by the department, which shall notify the issuing jurisdiction of such destruction. A person may not have more than one valid driver license at any time.

(c) Part-time residents of this state issued a license that is valid within this state only under paragraph (b) as that paragraph existed before November 1, 2009, may continue to hold such license until the next issuance of a Florida driver license or identification card. Licenses that are identified as “Valid in Florida Only” may not be issued or renewed effective November 1, 2009. This paragraph expires June 30, 2017.

(2) Prior to issuing a driver license, the department shall require any person who has been convicted two or more times of a violation of s. 316.193 or of a substantially similar alcohol-related or drug-related offense outside this state within the preceding 5 years, or who has been convicted of three or more such offenses within the preceding 10 years, to present proof of successful completion of or enrollment in a department-approved substance abuse education course. If the person fails to complete such education course within 90 days after issuance, the department shall cancel the license. Further, prior to issuing the driver license the department shall require such person to present proof of financial responsibility as provided in s. 324.031. For the purposes of this paragraph, a previous conviction for violation of former s. 316.028, former s. 316.1931, or former s. 860.01 shall be considered a previous conviction for violation of s. 316.193.

(3)(a) The department may not issue a commercial driver license to any person who is not a resident of this state.

(b) A resident of this state who is required by the laws of this state to possess a commercial driver license may not operate a commercial motor vehicle in this state unless he or she possesses a valid commercial driver license issued by this state. Except as provided in paragraph (c), any person who violates this paragraph is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) Any person whose commercial driver license has been expired for a period of 30 days or less and who drives a commercial motor vehicle within this state is guilty of a nonmoving violation, punishable as provided in s. 318.18.

(4) A person may not operate a motorcycle unless he or she holds a driver license that authorizes such operation, subject to the appropriate restrictions and endorsements.

(5) It is a violation of this section for any person whose driver license has been expired for more than 6 months to operate a motor vehicle on the highways of this state.

(6) A person who is charged with a violation of this section, other than a violation of paragraph (a) of subsection (1), may not be convicted if, prior to or at the time of his or her court or hearing appearance, the person produces in court or to the clerk of the court in which the charge is pending a driver license issued to him or her and valid at the time of his or her arrest. The clerk of the court is authorized to dismiss such case at any time prior to the defendant’s appearance in court. The clerk of the court may assess a fee of $5 for dismissing the case under this subsection.

History.—s. 15, ch. 19551, 1939; CGL 1940 Supp. 4151(629); s. 15, ch. 20451, 1941; s. 2, ch. 29721, 1955; s. 2, ch. 61-457; s. 1, ch. 63-156; s. 2, ch. 65-496; s. 24, ch. 73-334; s. 3, ch. 78-394; s. 2, ch. 80-308; s. 1, ch. 84-139; s. 10, ch. 86-185; s. 3, ch. 86-296; s. 17, ch. 87-161; s. 3, ch. 88-50; s. 16, ch. 89-282; s. 11, ch. 91-255; s. 73, ch. 94-306; s. 927, ch. 95-148; s. 10, ch. 2009-183; s. 27, ch. 2010-162.



322.031 - Nonresident; when license required.

322.031 Nonresident; when license required.—

(1) In each case in which a nonresident, except a nonresident migrant or seasonal farm worker as defined in s. 316.003, accepts employment or engages in a trade, profession, or occupation in this state or enters his or her children to be educated in the public schools of this state, such nonresident shall, within 30 days after beginning such employment or education, be required to obtain a Florida driver license if such nonresident operates a motor vehicle on the highways of this state. The spouse or dependent child of such nonresident shall also be required to obtain a Florida driver license within that 30-day period before operating a motor vehicle on the highways of this state.

(2) A member of the United States Armed Forces on active duty in this state, his or her spouse, or a dependent residing with him or her, is not required to obtain or display a Florida driver license if he or she is in possession of a valid military identification card and either a valid driver license or learner’s permit issued by another state, or a valid military driving permit. Such a person is not required to obtain or display a Florida driver license because he or she enters his or her children to be educated in the public schools of this state or because he or she accepts employment or engages in a trade, profession, or occupation in this state.

(3) A nonresident who is domiciled in another state and who commutes into this state in order to work is not required to obtain a Florida driver license under this section solely because he or she has accepted employment or engages in a trade, profession, or occupation in this state if he or she has a valid driver license issued by another state. Further, a person who is enrolled as a student in a college or university and who is a nonresident but is in this state for a period of up to 6 months engaged in a work-study program for which academic credits are earned from a college whose credits or degrees are accepted for credit by at least three accredited institutions of higher learning, as defined in s. 1005.02, is not required to obtain a Florida driver license for the duration of the work-study program if such person has a valid driver license issued by another state. A nonresident who is enrolled as a full-time student in such institution of higher learning is also exempt from the requirement of obtaining a Florida driver license for the duration of such enrollment.

(4) A nonresident who is at least 21 years of age and who has in his or her immediate possession a valid commercial driver license issued in substantial compliance with the Commercial Motor Vehicle Safety Act of 1986 may operate a motor vehicle of the type permitted by his or her license to be operated in this state.

History.—s. 1, ch. 73-238; s. 6, ch. 75-228; s. 4, ch. 78-394; s. 1, ch. 79-117; s. 3, ch. 82-112; s. 18, ch. 83-218; s. 35, ch. 89-282; s. 29, ch. 91-221; s. 394, ch. 95-148; s. 7, ch. 97-218; s. 967, ch. 2002-387; s. 6, ch. 2006-81; s. 24, ch. 2014-1; s. 76, ch. 2016-239.



322.032 - Digital proof of driver license.

322.032 Digital proof of driver license.—

(1) The department shall begin to review and prepare for the development of a secure and uniform system for issuing an optional digital proof of driver license. The department may contract with one or more private entities to develop a digital proof of driver license system.

(2) The digital proof of driver license developed by the department or by an entity contracted by the department must be in such a format as to allow law enforcement to verify the authenticity of the digital proof of driver license. The department may adopt rules to ensure valid authentication of digital driver licenses by law enforcement.

(3) A person may not be issued a digital proof of driver license until he or she has satisfied all of the requirements of this chapter for issuance of a physical driver license as provided in this chapter.

(4) A person who:

(a) Manufactures a false digital proof of driver license commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Possesses a false digital proof of driver license commits a misdemeanor of the second degree, punishable as provided in s. 775.082.

History.—s. 27, ch. 2014-216.



322.04 - Persons exempt from obtaining driver license.

322.04 Persons exempt from obtaining driver license.—

(1) The following persons are exempt from obtaining a driver license:

(a) Any employee of the United States Government, while operating a noncommercial motor vehicle owned by or leased to the United States Government and being operated on official business.

(b) Any person while driving or operating any road machine, farm tractor, or implement of husbandry temporarily operated or moved on a highway.

(c) A nonresident who is at least 16 years of age and who has in his or her immediate possession a valid noncommercial driver license issued to the nonresident in his or her home state or country operating a motor vehicle of the type for which a Class E driver license is required in this state.

(d) A nonresident who is at least 18 years of age and who has in his or her immediate possession a valid noncommercial driver license issued to the nonresident in his or her home state or country operating a motor vehicle, other than a commercial motor vehicle, in this state.

(e) Any person operating a golf cart, as defined in s. 320.01, which is operated in accordance with the provisions of s. 316.212.

(2) This section does not apply to any person to whom s. 322.031 applies.

(3) Any person working for a firm under contract to the United States Government whose residence is outside this state and whose main point of employment is outside this state may drive a noncommercial vehicle on the public roads of this state for periods up to 60 days while in this state on temporary duty, if the person has a valid driver license from the state of the person’s residence.

History.—s. 16, ch. 19551, 1939; CGL 1940 Supp. 4151(630); s. 16, ch. 20451, 1941; s. 1, ch. 21949, 1943; s. 3, ch. 29721, 1955; s. 1, ch. 59-315; s. 1, ch. 61-124; s. 1, ch. 69-186; s. 5, ch. 78-394; s. 2, ch. 84-111; s. 45, ch. 87-198; s. 34, ch. 89-282; s. 5, ch. 91-243; s. 395, ch. 95-148; s. 32, ch. 95-333; s. 45, ch. 2012-181; s. 1, ch. 2013-1.



322.05 - Persons not to be licensed.

322.05 Persons not to be licensed.—The department may not issue a license:

(1) To a person who is under the age of 16 years, except that the department may issue a learner’s driver license to a person who is at least 15 years of age and who meets the requirements of ss. 322.091 and 322.1615 and of any other applicable law or rule.

(2) To a person who is at least 16 years of age but is under 18 years of age unless the person meets the requirements of s. 322.091 and holds a valid:

(a) Learner’s driver license for at least 12 months, with no moving traffic convictions, before applying for a license;

(b) Learner’s driver license for at least 12 months and who has a moving traffic conviction but elects to attend a traffic driving school for which adjudication must be withheld pursuant to s. 318.14; or

(c) License that was issued in another state or in a foreign jurisdiction and that would not be subject to suspension or revocation under the laws of this state.

(3) To a person who is at least 16 years of age but who is under 18 years of age, unless the parent, guardian, or other responsible adult meeting the requirements of s. 322.09 certifies that he or she, or another licensed driver 21 years of age or older, has accompanied the applicant for a total of not less than 50 hours’ behind-the-wheel experience, of which not less than 10 hours must be at night. This subsection is not intended to create a private cause of action as a result of the certification. The certification is inadmissible for any purpose in any civil proceeding.

(4) Except as provided by this subsection, to any person, as a Class A licensee, Class B licensee, or Class C licensee, who is under the age of 18 years.

(5) To any person whose license has been suspended, during such suspension, nor to any person whose license has been revoked, until the expiration of the period of revocation imposed under the provisions of this chapter.

(6) To any person, as a commercial motor vehicle operator, whose privilege to operate a commercial motor vehicle has been disqualified, until the expiration of the period of disqualification.

(7) To any person who is an habitual drunkard, or is an habitual user of narcotic drugs, or is an habitual user of any other drug to a degree which renders him or her incapable of safely driving a motor vehicle.

(8) To any person who has been adjudged to be afflicted with or suffering from any mental disability or disease and who has not at the time of application been restored to competency by the methods provided by law.

(9) To any person who is required by this chapter to take an examination, unless such person shall have successfully passed such examination.

(10) To any person, when the department has good cause to believe that the operation of a motor vehicle on the highways by such person would be detrimental to public safety or welfare. Deafness alone shall not prevent the person afflicted from being issued a Class E driver license.

(11) To any person who is ineligible under s. 322.056.

History.—s. 17, ch. 19551, 1939; CGL 1940 Supp. 4151(631); s. 17, ch. 20451, 1941; s. 2, ch. 21949, 1943; s. 4, ch. 29721, 1955; s. 1, ch. 67-174; ss. 24, 35, ch. 69-106; s. 6, ch. 78-394; ss. 1, 7, ch. 89-112; s. 17, ch. 89-282; s. 6, ch. 90-265; ss. 3, 4, ch. 93-144; s. 396, ch. 95-148; s. 1, ch. 96-414; s. 14, ch. 97-234; s. 3, ch. 2000-239; s. 10, ch. 2001-196; s. 68, ch. 2005-164; s. 40, ch. 2006-290.



322.051 - Identification cards.

322.051 Identification cards.—

(1) Any person who is 5 years of age or older, or any person who has a disability, regardless of age, who applies for a disabled parking permit under s. 320.0848, may be issued an identification card by the department upon completion of an application and payment of an application fee.

1(a) The application must include the following information regarding the applicant:

1. Full name (first, middle or maiden, and last), gender, proof of social security card number satisfactory to the department, which may include a military identification card, county of residence, mailing address, proof of residential address satisfactory to the department, country of birth, and a brief description.

2. Proof of birth date satisfactory to the department.

3. Proof of identity satisfactory to the department. Such proof must include one of the following documents issued to the applicant:

a. A driver license record or identification card record from another jurisdiction that required the applicant to submit a document for identification which is substantially similar to a document required under sub-subparagraph b., sub-subparagraph c., sub-subparagraph d., sub-subparagraph e., sub-subparagraph f., sub-subparagraph g., or sub-subparagraph h.;

b. A certified copy of a United States birth certificate;

c. A valid, unexpired United States passport;

d. A naturalization certificate issued by the United States Department of Homeland Security;

e. A valid, unexpired alien registration receipt card (green card);

f. A Consular Report of Birth Abroad provided by the United States Department of State;

g. An unexpired employment authorization card issued by the United States Department of Homeland Security; or

h. Proof of nonimmigrant classification provided by the United States Department of Homeland Security, for an original identification card. In order to prove nonimmigrant classification, an applicant must provide at least one of the following documents. In addition, the department may require applicants to produce United States Department of Homeland Security documents for the sole purpose of establishing the maintenance of, or efforts to maintain, continuous lawful presence:

(I) A notice of hearing from an immigration court scheduling a hearing on any proceeding.

(II) A notice from the Board of Immigration Appeals acknowledging pendency of an appeal.

(III) A notice of the approval of an application for adjustment of status issued by the United States Citizenship and Immigration Services.

(IV) An official documentation confirming the filing of a petition for asylum or refugee status or any other relief issued by the United States Citizenship and Immigration Services.

(V) A notice of action transferring any pending matter from another jurisdiction to Florida, issued by the United States Citizenship and Immigration Services.

(VI) An order of an immigration judge or immigration officer granting relief that authorizes the alien to live and work in the United States, including, but not limited to, asylum.

(VII) Evidence that an application is pending for adjustment of status to that of an alien lawfully admitted for permanent residence in the United States or conditional permanent resident status in the United States, if a visa number is available having a current priority date for processing by the United States Citizenship and Immigration Services.

(VIII) On or after January 1, 2010, an unexpired foreign passport with an unexpired United States Visa affixed, accompanied by an approved I-94, documenting the most recent admittance into the United States.

An identification card issued based on documents required in sub-subparagraph g. or sub-subparagraph h. is valid for a period not to exceed the expiration date of the document presented or 1 year, whichever occurs first.

(b) An application for an identification card must be signed and verified by the applicant in a format designated by the department before a person authorized to administer oaths and payment of the applicable fee pursuant to s. 322.21.

(c) Each such applicant may include fingerprints and any other unique biometric means of identity.

(2)(a) Every identification card:

1. Issued to a person 5 years of age to 14 years of age shall expire, unless canceled earlier, on the fourth birthday of the applicant following the date of original issue.

2. Issued to a person 15 years of age and older shall expire, unless canceled earlier, on the eighth birthday of the applicant following the date of original issue.

Renewal of an identification card shall be made for the applicable term enumerated in this paragraph. Any application for renewal received later than 90 days after expiration of the identification card shall be considered the same as an application for an original identification card.

(b) Notwithstanding any other provision of this chapter, if an applicant establishes his or her identity for an identification card using a document authorized under sub-subparagraph (1)(a)3.e., the identification card shall expire on the eighth birthday of the applicant following the date of original issue or upon first renewal or duplicate issued after implementation of this section. After an initial showing of such documentation, he or she is exempted from having to renew or obtain a duplicate in person.

(c) Notwithstanding any other provisions of this chapter, if an applicant establishes his or her identity for an identification card using an identification document authorized under sub-subparagraph (1)(a)3.g. or sub-subparagraph (1)(a)3.h., the identification card shall expire 1 year after the date of issuance or upon the expiration date cited on the United States Department of Homeland Security documents, whichever date first occurs, and may not be renewed or obtain a duplicate except in person.

(3) If an identification card issued under this section is lost, destroyed, or mutilated or a new name is acquired, the person to whom it was issued may obtain a duplicate upon furnishing satisfactory proof of such fact to the department and upon payment of a fee as provided in s. 322.21. The fee must include payment for the color photograph or digital image of the applicant. Any person who loses an identification card and who, after obtaining a duplicate, finds the original card shall immediately surrender the original card to the department. The same documentary evidence shall be furnished for a duplicate as for an original identification card.

(4) When used with reference to identification cards, “cancellation” means that an identification card is terminated without prejudice and must be surrendered. Cancellation of the card may be made when a card has been issued through error or when voluntarily surrendered to the department.

(5) No public entity shall be liable for any loss or injury resulting directly or indirectly from false or inaccurate information contained in identification cards provided for in this section.

(6) It is unlawful for any person:

(a) To display, cause or permit to be displayed, or have in his or her possession any fictitious, fraudulently altered, or fraudulently obtained identification card.

(b) To lend his or her identification card to any other person or knowingly permit the use thereof by another.

(c) To display or represent any identification card not issued to him or her as being his or her card.

(d) To permit any unlawful use of an identification card issued to him or her.

(e) To do any act forbidden, or fail to perform any act required, by this section.

(f) To photograph, photostat, duplicate, or in any way reproduce any identification card or facsimile thereof in such a manner that it could be mistaken for a valid identification card, or to display or have in his or her possession any such photograph, photostat, duplicate, reproduction, or facsimile unless authorized by the provisions of this section.

(7) Any person accepting the Florida driver license as proof of identification must accept a Florida identification card as proof of identification when the bearer of the identification card does not also have a driver license.

(8)(a) The department shall, upon receipt of the required fee, issue to each qualified applicant for an identification card a color photographic or digital image identification card bearing a fullface photograph or digital image of the identification cardholder. Notwithstanding chapter 761 or s. 761.05, the requirement for a fullface photograph or digital image of the identification cardholder may not be waived. A space shall be provided upon which the identification cardholder shall affix his or her usual signature, as required in s. 322.14, in the presence of an authorized agent of the department so as to ensure that such signature becomes a part of the identification card.

1(b) The word “Veteran” shall be exhibited on the identification card of a veteran upon the payment of an additional $1 fee for the identification card and the presentation of a copy of the person’s DD Form 214, issued by the United States Department of Defense, or another acceptable form specified by the Department of Veterans’ Affairs. Until a veteran’s identification card is next renewed, the veteran may have the word “Veteran” added to his or her identification card upon surrender of his or her current identification card, payment of a $2 fee to be deposited into the Highway Safety Operating Trust Fund, and presentation of a copy of his or her DD Form 214 or another acceptable form specified by the Department of Veterans’ Affairs. If the applicant is not conducting any other transaction affecting the identification card, a replacement identification card shall be issued with the word “Veteran” without payment of the fee required in s. 322.21(1)(f)3.

1(c) The international symbol for the deaf and hard of hearing shall be exhibited on the identification card of a person who is deaf or hard of hearing upon the payment of an additional $1 fee for the identification card and the presentation of sufficient proof that the person is deaf or hard of hearing as determined by the department. Until a person’s identification card is next renewed, the person may have the symbol added to his or her identification card upon surrender of his or her current identification card, payment of a $2 fee to be deposited into the Highway Safety Operating Trust Fund, and presentation of sufficient proof that the person is deaf or hard of hearing as determined by the department. If the applicant is not conducting any other transaction affecting the identification card, a replacement identification card may be issued with the symbol without payment of the fee required in s. 322.21(1)(f)3. For purposes of this paragraph, the international symbol for the deaf and hard of hearing is substantially as follows:

1(d) The department shall include symbols representing the following on an identification card upon the payment of an additional $1 fee by an applicant who meets the requirements of subsection (1) and presents his or her:

1. Lifetime freshwater fishing license;

2. Lifetime saltwater fishing license;

3. Lifetime hunting license;

4. Lifetime sportsman’s license; or

5. Lifetime boater safety identification card.

A person may replace his or her identification card before its expiration date with a card that includes his or her status as a lifetime licensee or boater safety cardholder upon surrender of his or her current identification card, payment of a $2 fee to be deposited into the Highway Safety Operating Trust Fund, and presentation of the person’s lifetime license or card. If the sole purpose of the replacement identification card is the inclusion of the applicant’s status as a lifetime licensee or cardholder, the replacement identification card must be issued without payment of the fee required in s. 322.21(1)(f)3.

1(e)1. Upon request by a person who has a developmental disability, or by a parent or guardian of a child or ward who has a developmental disability, the department shall issue an identification card exhibiting a capital “D” for the person, child, or ward if the person or the parent or guardian of the child or ward submits:

a. Payment of an additional $1 fee; and

b. Proof acceptable to the department of a diagnosis by a licensed physician of a developmental disability as defined in s. 393.063.

2. The department shall deposit the additional $1 fee into the Agency for Persons with Disabilities Operations and Maintenance Trust Fund under s. 20.1971(2).

3. A replacement identification card that includes the designation may be issued without payment of the fee required under s. 322.21(1)(f).

4. The department shall develop rules to facilitate the issuance, requirements, and oversight of developmental disability identification cards under this section.

(9) Notwithstanding any other provision of this section or s. 322.21 to the contrary, the department shall issue or renew a card at no charge to a person who presents evidence satisfactory to the department that he or she is homeless as defined in s. 414.0252(7), to a juvenile offender who is in the custody or under the supervision of the Department of Juvenile Justice and receiving services pursuant to s. 985.461, to an inmate receiving a card issued pursuant to s. 944.605(7), or, if necessary, to an inmate receiving a replacement card if the department determines that he or she has a valid state identification card. If the replacement state identification card is scheduled to expire within 6 months, the department may also issue a temporary permit valid for at least 6 months after the release date. The department’s mobile issuing units shall process the identification cards for juvenile offenders and inmates at no charge, as provided by s. 944.605 (7)(a) and (b).

History.—s. 1, ch. 73-236; s. 1, ch. 77-14; s. 1, ch. 78-105; ss. 7, 27, ch. 78-394; s. 37, ch. 89-282; ss. 1, 2, ch. 90-150; s. 397, ch. 95-148; s. 33, ch. 95-333; s. 13, ch. 96-200; s. 45, ch. 96-413; s. 73, ch. 99-248; s. 35, ch. 2000-313; s. 70, ch. 2001-61; s. 124, ch. 2002-20; s. 3, ch. 2002-76; s. 1, ch. 2002-259; s. 28, ch. 2003-1; s. 2, ch. 2003-410; s. 27, ch. 2004-5; s. 69, ch. 2005-164; s. 41, ch. 2006-290; s. 27, ch. 2008-176; s. 30, ch. 2009-71; s. 2, ch. 2011-94; s. 1, ch. 2012-82; s. 46, ch. 2012-181; s. 1, ch. 2014-193; s. 1, ch. 2015-85; s. 1, ch. 2016-4; s. 2, ch. 2016-175; ss. 17, 59, ch. 2016-239.

1Note.—The amendments made by s. 4, ch. 2015-85; s. 5, ch. 2016-4; s. 3, ch. 2016-175; and s. 19, ch. 2016-239, “apply upon implementation of new designs for the driver license and identification card by the Department of Highway Safety and Motor Vehicles.”



322.0515 - Department to forward certain information to federal Selective Service System; notification to applicant for certain license; application statement required.

322.0515 Department to forward certain information to federal Selective Service System; notification to applicant for certain license; application statement required.—

(1) The department shall:

(a) Require any male United States citizen or immigrant who is at least 18 years of age but less than 26 years of age to comply with federal Selective Service System requirements when applying to receive a driver license, a learner’s driver license, a commercial driver license, an identification card, or the renewal or duplicate card or license as described in this chapter.

(b) Forward to the federal Selective Service System information about applicants for a license or card as described in paragraph (a) in an electronic format to assist in compliance with federal Selective Service System requirements.

(c) Provide notification to each applicant for a license or card as described in paragraph (a) that an applicant’s submission of the application serves to certify that the applicant either has complied with federal Selective Service System requirements or is authorizing the department to forward to the Selective Service System the information necessary for registration.

(d) Notify an applicant for a license or card as described in paragraph (a) who is under 18 years of age that the applicant will be registered upon attaining 18 years of age as required by federal law.

(2) The department shall provide, by rule, for the following statement to be included on an application for a license or card as described in paragraph (1)(a): “By submitting this application, I am consenting to registration with the federal Selective Service System, if so required. If under 18 years of age, I understand that I will be registered when I attain 18 years of age as required by federal law.”

History.—s. 1, ch. 2001-159.



322.055 - Revocation or suspension of, or delay of eligibility for, driver license for persons 18 years of age or older convicted of certain drug offenses.

322.055 Revocation or suspension of, or delay of eligibility for, driver license for persons 18 years of age or older convicted of certain drug offenses.—

(1) Notwithstanding s. 322.28, upon the conviction of a person 18 years of age or older for possession or sale of, trafficking in, or conspiracy to possess, sell, or traffic in a controlled substance, the court shall direct the department to revoke the driver license or driving privilege of the person. The period of such revocation shall be 1 year or until the person is evaluated for and, if deemed necessary by the evaluating agency, completes a drug treatment and rehabilitation program approved or regulated by the Department of Children and Families. However, the court may, in its sound discretion, direct the department to issue a license for driving privilege restricted to business or employment purposes only, as defined by s. 322.271, if the person is otherwise qualified for such a license. A driver whose license or driving privilege has been suspended or revoked under this section or s. 322.056 may, upon the expiration of 6 months, petition the department for restoration of the driving privilege on a restricted or unrestricted basis depending on length of suspension or revocation. In no case shall a restricted license be available until 6 months of the suspension or revocation period has expired.

(2) If a person 18 years of age or older is convicted for the possession or sale of, trafficking in, or conspiracy to possess, sell, or traffic in a controlled substance and such person is eligible by reason of age for a driver license or privilege, the court shall direct the department to withhold issuance of such person’s driver license or driving privilege for a period of 1 year after the date the person was convicted or until the person is evaluated for and, if deemed necessary by the evaluating agency, completes a drug treatment and rehabilitation program approved or regulated by the Department of Children and Families. However, the court may, in its sound discretion, direct the department to issue a license for driving privilege restricted to business or employment purposes only, as defined by s. 322.271, if the person is otherwise qualified for such a license. A driver whose license or driving privilege has been suspended or revoked under this section or s. 322.056 may, upon the expiration of 6 months, petition the department for restoration of the driving privilege on a restricted or unrestricted basis depending on the length of suspension or revocation. In no case shall a restricted license be available until 6 months of the suspension or revocation period has expired.

(3) If a person 18 years of age or older is convicted for the possession or sale of, trafficking in, or conspiracy to possess, sell, or traffic in a controlled substance and such person’s driver license or driving privilege is already under suspension or revocation for any reason, the court shall direct the department to extend the period of such suspension or revocation by an additional period of 1 year or until the person is evaluated for and, if deemed necessary by the evaluating agency, completes a drug treatment and rehabilitation program approved or regulated by the Department of Children and Families. However, the court may, in its sound discretion, direct the department to issue a license for driving privilege restricted to business or employment purposes only, as defined by s. 322.271, if the person is otherwise qualified for such a license. A driver whose license or driving privilege has been suspended or revoked under this section or s. 322.056 may, upon the expiration of 6 months, petition the department for restoration of the driving privilege on a restricted or unrestricted basis depending on the length of suspension or revocation. In no case shall a restricted license be available until 6 months of the suspension or revocation period has expired.

(4) If a person 18 years of age or older is convicted for the possession or sale of, trafficking in, or conspiracy to possess, sell, or traffic in a controlled substance and such person is ineligible by reason of age for a driver license or driving privilege, the court shall direct the department to withhold issuance of such person’s driver license or driving privilege for a period of 1 year after the date that he or she would otherwise have become eligible or until he or she becomes eligible by reason of age for a driver license and is evaluated for and, if deemed necessary by the evaluating agency, completes a drug treatment and rehabilitation program approved or regulated by the Department of Children and Families. However, the court may, in its sound discretion, direct the department to issue a license for driving privilege restricted to business or employment purposes only, as defined by s. 322.271, if the person is otherwise qualified for such a license. A driver whose license or driving privilege has been suspended or revoked under this section or s. 322.056 may, upon the expiration of 6 months, petition the department for restoration of the driving privilege on a restricted or unrestricted basis depending on the length of suspension or revocation. In no case shall a restricted license be available until 6 months of the suspension or revocation period has expired.

(5) A court that orders the revocation or suspension of, or delay in eligibility for, a driver license pursuant to this section shall make a specific, articulated determination as to whether the issuance of a license for driving privilege restricted to business purposes only, as defined in s. 322.271, is appropriate in each case.

(6) Each clerk of court shall promptly report to the department each conviction for the possession or sale of, trafficking in, or conspiracy to possess, sell, or traffic in a controlled substance.

History.—s. 12, ch. 87-243; s. 4, ch. 89-281; s. 7, ch. 90-265; s. 74, ch. 94-306; s. 928, ch. 95-148; s. 60, ch. 99-8; s. 281, ch. 99-248; s. 59, ch. 2014-19; s. 28, ch. 2014-216.



322.056 - Mandatory revocation or suspension of, or delay of eligibility for, driver license for persons under age 18 found guilty of certain alcohol, drug, or tobacco offenses; prohibition.

322.056 Mandatory revocation or suspension of, or delay of eligibility for, driver license for persons under age 18 found guilty of certain alcohol, drug, or tobacco offenses; prohibition.—

(1) Notwithstanding the provisions of s. 322.055, if a person under 18 years of age is found guilty of or delinquent for a violation of s. 562.11(2), s. 562.111, or chapter 893, and:

(a) The person is eligible by reason of age for a driver license or driving privilege, the court shall direct the department to revoke or to withhold issuance of his or her driver license or driving privilege for a period of:

1. Not less than 6 months and not more than 1 year for the first violation.

2. Two years, for a subsequent violation.

(b) The person’s driver license or driving privilege is under suspension or revocation for any reason, the court shall direct the department to extend the period of suspension or revocation by an additional period of:

1. Not less than 6 months and not more than 1 year for the first violation.

2. Two years, for a subsequent violation.

(c) The person is ineligible by reason of age for a driver license or driving privilege, the court shall direct the department to withhold issuance of his or her driver license or driving privilege for a period of:

1. Not less than 6 months and not more than 1 year after the date on which he or she would otherwise have become eligible, for the first violation.

2. Two years after the date on which he or she would otherwise have become eligible, for a subsequent violation.

However, the court may, in its sound discretion, direct the department to issue a license for driving privileges restricted to business or employment purposes only, as defined in s. 322.271, if the person is otherwise qualified for such a license.

(2) If a person under 18 years of age is found by the court to have committed a noncriminal violation under s. 569.11 or s. 877.112(6) or (7) and that person has failed to comply with the procedures established in that section by failing to fulfill community service requirements, failing to pay the applicable fine, or failing to attend a locally available school-approved anti-tobacco program, and:

(a) The person is eligible by reason of age for a driver license or driving privilege, the court shall direct the department to revoke or to withhold issuance of his or her driver license or driving privilege as follows:

1. For the first violation, for 30 days.

2. For the second violation within 12 weeks of the first violation, for 45 days.

(b) The person’s driver license or driving privilege is under suspension or revocation for any reason, the court shall direct the department to extend the period of suspension or revocation by an additional period as follows:

1. For the first violation, for 30 days.

2. For the second violation within 12 weeks of the first violation, for 45 days.

(c) The person is ineligible by reason of age for a driver license or driving privilege, the court shall direct the department to withhold issuance of his or her driver license or driving privilege as follows:

1. For the first violation, for 30 days.

2. For the second violation within 12 weeks of the first violation, for 45 days.

Any second violation of s. 569.11 or s. 877.112(6) or (7) not within the 12-week period after the first violation will be treated as a first violation and in the same manner as provided in this subsection.

(3) If a person under 18 years of age is found by the court to have committed a third violation of s. 569.11 or s. 877.112(6) or (7) within 12 weeks of the first violation, the court must direct the Department of Highway Safety and Motor Vehicles to suspend or withhold issuance of his or her driver license or driving privilege for 60 consecutive days. Any third violation of s. 569.11 or s. 877.112(6) or (7) not within the 12-week period after the first violation will be treated as a first violation and in the same manner as provided in subsection (2).

(4) A penalty imposed under this section shall be in addition to any other penalty imposed by law.

(5) The suspension or revocation of a person’s driver license imposed pursuant to subsection (2) or subsection (3), shall not result in or be cause for an increase of the convicted person’s, or his or her parent’s or legal guardian’s, automobile insurance rate or premium or result in points assessed against the person’s driving record.

History.—s. 2, ch. 90-265; s. 3, ch. 91-243; s. 398, ch. 95-148; s. 15, ch. 97-162; s. 12, ch. 99-7; s. 110, ch. 2002-20; s. 3, ch. 2014-65.



322.057 - Discretionary revocation or suspension of driver license for certain persons who provide alcohol to persons under 21 years of age.

322.057 Discretionary revocation or suspension of driver license for certain persons who provide alcohol to persons under 21 years of age.—

(1) Notwithstanding s. 322.28, the court may order the department to withhold the issuance of, or suspend or revoke, the driver license of a person who is found guilty of a violation of s. 562.11(1)(a) for not less than 3 months or more than 6 months for a first violation and for 1 year for any subsequent violation. This subsection does not apply to a licensee who violates s. 562.11(1)(a) while acting within the scope of his or her license or an employee or agent of a licensee who violates s. 562.11(1)(a) while engaged within the scope of his or her employment or agency.

(2) The court may direct the department to issue a driver license restricted to business or employment purposes only, as provided in s. 322.271, to a person who is otherwise qualified for a license.

History.—s. 2, ch. 2006-203.



322.058 - Suspension of driving privilege due to support delinquency; reinstatement.

322.058 Suspension of driving privilege due to support delinquency; reinstatement.—

(1) When the department receives notice from the Title IV-D agency or depository or the clerk of the court that any person licensed to operate a motor vehicle in the State of Florida under the provisions of this chapter has a delinquent support obligation or has failed to comply with a subpoena, order to appear, order to show cause, or similar order, the department shall suspend the driver license of the person named in the notice and the registration of all motor vehicles owned by that person.

(2) The department must reinstate the driving privilege and allow registration of a motor vehicle when the Title IV-D agency in IV-D cases or the depository or the clerk of the court in non-IV-D cases provides to the department an affidavit stating that:

(a) The person has paid the delinquency;

(b) The person has reached a written agreement for payment with the Title IV-D agency or the obligee in non-IV-D cases;

(c) A court has entered an order granting relief to the obligor ordering the reinstatement of the license and motor vehicle registration;

(d) The person has complied with the subpoena, order to appear, order to show cause, or similar order;

(e) The person receives reemployment assistance or unemployment compensation pursuant to chapter 443;

(f) The person is disabled and incapable of self-support or receives benefits under the federal Supplemental Security Income program or Social Security Disability Insurance program;

(g) The person receives temporary cash assistance pursuant to chapter 414; or

(h) The person is making payments in accordance with a confirmed bankruptcy plan under chapter 11, chapter 12, or chapter 13 of the United States Bankruptcy Code, 11 U.S.C. ss. 101 et seq.

(3) The department shall not be held liable for any license or vehicle registration suspension resulting from the discharge of its duties under this section.

(4) This section applies only to the annual renewal in the owner’s birth month of a motor vehicle registration and does not apply to the transfer of a registration of a motor vehicle sold by a motor vehicle dealer licensed under chapter 320, except for the transfer of registrations which includes the annual renewals. This section does not affect the issuance of the title to a motor vehicle, notwithstanding s. 319.23(8)(b).

History.—s. 12, ch. 93-208; s. 45, ch. 94-306; s. 929, ch. 95-148; s. 2, ch. 95-222; s. 22, ch. 2001-158; s. 47, ch. 2012-181; s. 29, ch. 2014-216; s. 22, ch. 2015-2.



322.059 - Mandatory surrender of suspended driver license and registration.

322.059 Mandatory surrender of suspended driver license and registration.—A person whose driver license or registration has been suspended as provided in s. 322.058 must immediately return his or her driver license and registration to the Department of Highway Safety and Motor Vehicles. The department shall invalidate the digital proof of driver license issued pursuant to s. 322.032 for such person. If such person fails to return his or her driver license or registration, a law enforcement agent may seize the license or registration while the driver license or registration is suspended.

History.—s. 13, ch. 93-208; s. 399, ch. 95-148; s. 30, ch. 2014-216.



322.0602 - Youthful Drunk Driver Visitation Program.

322.0602 Youthful Drunk Driver Visitation Program.—

(1) SHORT TITLE.—This section may be cited as the “Youthful Drunk Driver Visitation Program Act.”

(2) COURT-ORDERED PARTICIPATION IN PROGRAM; PREFERENCE FOR PARTICIPATION.—

(a) If a person is convicted of a violation of s. 316.193, the court may order, as a term and condition of probation in addition to any other term or condition required or authorized by law, that the probationer participate in the Youthful Drunk Driver Visitation Program.

(b) The court shall give preference for participation in the program to probationers who are less than 18 years of age at the time of the offense if the facilities which participate in the program within the jurisdiction cannot accommodate all probationers who are eligible and who consent to participate in the program.

(3) INVESTIGATION AND CONSULTATION BY COURT.—The court shall investigate and consult with the probationer, his or her counsel, if any, and any proposed supervisor of a visitation under the program. The court may consult with any other person whom the court finds may be of value, including, but not limited to, the probationer’s parents or other family members, in order to ascertain that the probationer is suitable for the program, that the visitation will be educational and meaningful to the probationer, and that there are no physical, emotional, or mental reasons to believe the program is not appropriate for the probationer or would cause any injury to the probationer.

(4) VISITATION REQUIREMENT.—

(a) To the extent that personnel and facilities are made available to the court, the court may include a requirement for supervised visitation by the probationer to all, or any, of the following:

1. A trauma center, as defined in s. 395.4001, or a hospital as defined in s. 395.002, which regularly receives victims of vehicle accidents, between the hours of 10 p.m. and 2 a.m. on a Friday or Saturday night, in order to observe appropriate victims of vehicle accidents involving drinking drivers, under the supervision of any of the following:

a. A registered nurse trained in providing emergency trauma care or prehospital advanced life support.

b. An emergency room physician.

c. An emergency medical technician.

2. A licensed service provider, as defined in s. 397.311, which cares for substance abuse impaired persons, to observe persons in the terminal stages of substance abuse impairment, under the supervision of appropriately licensed medical personnel. Prior to any visitation of such terminally ill or disabled persons, the persons or their legal representatives must give their express consent to participate in the visitation program.

3. If approved by the county coroner, the county coroner’s office or the county morgue to observe appropriate victims of vehicle accidents involving drinking drivers, under the supervision of the coroner or a deputy coroner.

(b) As used in this section, the term “appropriate victims” means victims or their legal representatives, including the next of kin, who have expressly given their consent to participate in the visitation program and victims whose condition is determined by the visitation supervisor to demonstrate the results of accidents involving drinking drivers without being excessively gruesome or traumatic to the probationer.

(c) If persons trained in counseling or substance abuse are made available to the court, the court may coordinate the visitation program or the visitations at any of the appropriate facilities through those persons.

(d) Any visitation shall include, before any observation of victims or disabled persons by the probationer, a comprehensive counseling session with the visitation supervisor at which the supervisor shall explain and discuss the experiences which may be encountered during the visitation in order to ascertain whether the visitation is appropriate for the probationer.

(e) If at any time, either before or during a visitation, the supervisor of the probationer determines that the visitation may be or is traumatic or otherwise inappropriate for the probationer, or the supervisor is uncertain whether the visitation may be traumatic or inappropriate, the visitation shall be terminated without prejudice to the probationer.

(5) POSTVISITATION CONFERENCE.—

(a) Following completion of any of the required visitations, the program may include a personal conference among the sentencing judge, his or her designated representative, or the person responsible for coordinating the program for the judicial district and the probationer, the probationer’s counsel, and, if available, the probationer’s parents in order to discuss the experiences of the visitation and how those experiences may affect the probationer’s future conduct.

(b) If a personal conference is not practicable because of the probationer’s absence from the jurisdiction, conflicting time schedules, or other reasons, the program shall require a written report or letter by the probationer to the court discussing the experiences and their effect on the probationer.

(6) IMMUNITY FROM CIVIL LIABILITY.—The county, a court, any facility visited pursuant to the program, an agent, employee, or independent contractor of the court, county, or facility visited pursuant to the program, or any person supervising a probationer during the visitation, is not liable for any civil damages resulting from injury to the probationer, or civil damages caused by the probationer, during or from any activities relating to, the visitation, except for willful or grossly negligent acts intended to, or reasonably expected to, result in injury or damage. A probationer is eligible for workers’ compensation as prescribed by law if he or she performs community service at a facility as an additional term or condition of probation.

History.—s. 1, ch. 90-265; s. 62, ch. 92-289; s. 21, ch. 93-39; s. 400, ch. 95-148; s. 8, ch. 2000-189.



322.065 - Driver license expired for 6 months or less; penalties.

322.065 Driver license expired for 6 months or less; penalties.—A person whose driver license has been expired for 6 months or less and who drives a motor vehicle upon the highways of this state commits an infraction and is subject to the penalty provided in s. 318.18.

History.—s. 4, ch. 88-50; s. 401, ch. 95-148; s. 53, ch. 96-350; s. 48, ch. 2012-181.



322.07 - Instruction permits and temporary licenses.

322.07 Instruction permits and temporary licenses.—

(1) Any person who is at least 18 years of age and who, except for his or her lack of instruction in operating a motor vehicle, would otherwise be qualified to obtain a Class E driver license under this chapter, may apply for a temporary instruction permit. The department shall issue such a permit entitling the applicant, while having the permit in his or her immediate possession, to drive a motor vehicle of the type for which a Class E driver license is required upon the highways for a period of 90 days, but, except when operating a motorcycle or moped as defined in s. 316.003, the person must be accompanied by a licensed driver who is 21 years of age or older, who is licensed to operate the class of vehicle being operated, and who is actually occupying the closest seat to the right of the driver.

(2) The department may, in its discretion, issue a temporary permit to an applicant for a Class E driver license permitting him or her to operate a motor vehicle of the type for which a Class E driver license is required while the department is completing its investigation and determination of all facts relative to such applicant’s right to receive a driver license. Such permit must be in his or her immediate possession while operating a motor vehicle, and it shall be invalid when the applicant’s license has been issued or for good cause has been refused.

(3) Any person who, except for his or her lack of instruction in operating a commercial motor vehicle, would otherwise be qualified to obtain a commercial driver license under this chapter, may apply for a temporary commercial instruction permit. The department shall issue such a permit entitling the applicant, while having the permit in his or her immediate possession, to drive a commercial motor vehicle on the highways, if:

(a) The applicant possesses a valid Florida driver license; and

(b) The applicant, while operating a commercial motor vehicle, is accompanied by a licensed driver who is 21 years of age or older, who is licensed to operate the class of vehicle being operated, and who is occupying the closest seat to the right of the driver.

History.—s. 19, ch. 19551, 1939; CGL 1940 Supp. 4151(633); s. 19, ch. 20451, 1941; s. 18, ch. 87-161; s. 4, ch. 88-405; s. 33, ch. 89-282; s. 402, ch. 95-148; s. 10, ch. 96-414; s. 70, ch. 2005-164; s. 15, ch. 2012-128; s. 49, ch. 2012-181.



322.08 - Application for license; requirements for license and identification card forms.

322.08 Application for license; requirements for license and identification card forms.—

(1) Each application for a driver license shall be made in a format designated by the department and sworn to or affirmed by the applicant as to the truth of the statements made in the application.

(2) Each such application shall include the following information regarding the applicant:

(a) Full name (first, middle or maiden, and last), gender, proof of social security card number satisfactory to the department, which may include a military identification card, county of residence, mailing address, proof of residential address satisfactory to the department, country of birth, and a brief description.

(b) Proof of birth date satisfactory to the department.

(c) Proof of identity satisfactory to the department. Such proof must include one of the following documents issued to the applicant:

1. A driver license record or identification card record from another jurisdiction that required the applicant to submit a document for identification which is substantially similar to a document required under subparagraph 2., subparagraph 3., subparagraph 4., subparagraph 5., subparagraph 6., subparagraph 7., or subparagraph 8.;

2. A certified copy of a United States birth certificate;

3. A valid, unexpired United States passport;

4. A naturalization certificate issued by the United States Department of Homeland Security;

5. A valid, unexpired alien registration receipt card (green card);

6. A Consular Report of Birth Abroad provided by the United States Department of State;

7. An unexpired employment authorization card issued by the United States Department of Homeland Security; or

8. Proof of nonimmigrant classification provided by the United States Department of Homeland Security, for an original driver license. In order to prove nonimmigrant classification, an applicant must provide at least one of the following documents. In addition, the department may require applicants to produce United States Department of Homeland Security documents for the sole purpose of establishing the maintenance of, or efforts to maintain, continuous lawful presence:

a. A notice of hearing from an immigration court scheduling a hearing on any proceeding.

b. A notice from the Board of Immigration Appeals acknowledging pendency of an appeal.

c. A notice of the approval of an application for adjustment of status issued by the United States Citizenship and Immigration Services.

d. An official documentation confirming the filing of a petition for asylum or refugee status or any other relief issued by the United States Citizenship and Immigration Services.

e. A notice of action transferring any pending matter from another jurisdiction to this state issued by the United States Citizenship and Immigration Services.

f. An order of an immigration judge or immigration officer granting relief that authorizes the alien to live and work in the United States, including, but not limited to, asylum.

g. Evidence that an application is pending for adjustment of status to that of an alien lawfully admitted for permanent residence in the United States or conditional permanent resident status in the United States, if a visa number is available having a current priority date for processing by the United States Citizenship and Immigration Services.

h. On or after January 1, 2010, an unexpired foreign passport with an unexpired United States Visa affixed, accompanied by an approved I-94, documenting the most recent admittance into the United States.

A driver license or temporary permit issued based on documents required in subparagraph 7. or subparagraph 8. is valid for a period not to exceed the expiration date of the document presented or 1 year.

(d) Whether the applicant has previously been licensed to drive, and, if so, when and by what state, and whether any such license or driving privilege has ever been disqualified, revoked, or suspended, or whether an application has ever been refused, and, if so, the date of and reason for such disqualification, suspension, revocation, or refusal.

(e) Each such application may include fingerprints and other unique biometric means of identity.

(3) Each such application shall include a consent to release driving record information, entitling the department to request, receive, and exchange such information with other jurisdictions.

(4) Each such application shall include the option for the applicant to register emergency contact information and the option to be contacted with information about state and federal benefits available as a result of military service.

(5) In addition to the requirements of subsections (1), (2), and (3), each application for a commercial driver license shall include a certification as to whether the applicant is required by federal or state law to undergo biennial physical examinations and other certifications required by the department.

(6) The department may not issue a driver license to a person who has never been issued a driver license in any jurisdiction until he or she successfully completes the traffic law and substance abuse education course prescribed in s. 322.095.

(7) The department may not issue a driver license or identification card, as described in s. 322.051, to an applicant if the applicant holds a valid driver license or identification card issued by any state.

(8) The application form for an original, renewal, or replacement driver license or identification card must include language permitting the following:

(a) A voluntary contribution of $1 per applicant, which contribution shall be deposited into the Health Care Trust Fund for organ and tissue donor education and for maintaining the organ and tissue donor registry.

(b) A voluntary contribution of $1 per applicant, which shall be distributed to the Florida Council of the Blind.

(c) A voluntary contribution of $2 per applicant, which shall be distributed to the Hearing Research Institute, Incorporated.

(d) A voluntary contribution of $1 per applicant, which shall be distributed to the Juvenile Diabetes Foundation International.

(e) A voluntary contribution of $1 per applicant, which shall be distributed to the Children’s Hearing Help Fund.

(f) A voluntary contribution of $1 per applicant, which shall be distributed to Family First, a nonprofit organization.

(g) A voluntary contribution of $1 per applicant to Stop Heart Disease, which shall be distributed to the Florida Heart Research Institute, a nonprofit organization.

(h) A voluntary contribution of $1 per applicant to Senior Vision Services, which shall be distributed to the Florida Association of Agencies Serving the Blind, Inc., a not-for-profit organization.

(i) A voluntary contribution of $1 per applicant for services for persons with developmental disabilities, which shall be distributed to The Arc of Florida.

(j) A voluntary contribution of $1 to the Ronald McDonald House, which shall be distributed each month to Ronald McDonald House Charities of Tampa Bay, Inc.

(k) Notwithstanding s. 322.081, a voluntary contribution of $1 per applicant, which shall be distributed to the League Against Cancer/La Liga Contra el Cancer, a not-for-profit organization.

(l) A voluntary contribution of $1 per applicant to Prevent Child Sexual Abuse, which shall be distributed to Lauren’s Kids, Inc., a nonprofit organization.

(m) A voluntary contribution of $1 per applicant, which shall be distributed to Prevent Blindness Florida, a not-for-profit organization, to prevent blindness and preserve the sight of the residents of this state.

(n) Notwithstanding s. 322.081, a voluntary contribution of $1 per applicant to the state homes for veterans, to be distributed on a quarterly basis by the department to the State Homes for Veterans Trust Fund, which is administered by the Department of Veterans’ Affairs.

(o) A voluntary contribution of $1 per applicant to the Disabled American Veterans, Department of Florida, which shall be distributed quarterly to Disabled American Veterans, Department of Florida, a nonprofit organization.

(p) A voluntary contribution of $1 per applicant for Autism Services and Supports, which shall be distributed to Achievement and Rehabilitation Centers, Inc., Autism Services Fund.

(q) A voluntary contribution of $1 per applicant to Support Our Troops, which shall be distributed to Support Our Troops, Inc., a Florida not-for-profit organization.

(r) A voluntary contribution of $1 or more per applicant, which shall be distributed to the Auto Club Group Traffic Safety Foundation, Inc., a not-for-profit organization.

(s) Notwithstanding s. 322.081, a voluntary contribution of $1 per applicant to aid the homeless. Contributions made pursuant to this paragraph shall be deposited into the Grants and Donations Trust Fund of the Department of Children and Families and used by the State Office on Homelessness to supplement grants made under s. 420.622(4) and (5), provide information to the public about homelessness in the state, and provide literature for homeless persons seeking assistance.

1(t) A voluntary contribution of $1 or more per applicant to End Breast Cancer, which shall be distributed to the Florida Breast Cancer Foundation.

A statement providing an explanation of the purpose of the trust funds shall also be included. For the purpose of applying the service charge provided under s. 215.20, contributions received under paragraphs (b)-(t) are not income of a revenue nature.

(9)(a) To support the carrying out of the duties of the Department of Veterans’ Affairs prescribed in s. 292.05 and to facilitate its outreach to veterans residing in this state, the application form for an original, a renewal, or a replacement driver license or identification card must include a voluntary checkoff authorizing a veteran of the United States Armed Forces to request written or electronic information on federal, state, and local benefits and services available to veterans. The veteran may elect to receive requested information through United States mail or by e-mail. The requested information shall be delivered to the veteran by any third-party provider selected by the Department of Veterans’ Affairs to act on its behalf.

(b) The department shall collaborate with the Department of Veterans’ Affairs to administer this subsection. The department shall report monthly to the Department of Veterans’ Affairs the name and mailing address or e-mail address of each veteran who requests information as provided in paragraph (a). Following receipt of the monthly report, the Department of Veterans’ Affairs shall disseminate the contact information for each such veteran to the third-party provider acting on its behalf. The third-party provider must be a nonprofit organization with sufficient ability to communicate with veterans residing throughout this state. For purposes of this paragraph, the term “nonprofit organization” means an organization exempt from the federal income tax under s. 501 of the Internal Revenue Code of 1986 or any federal, state, or local governmental entity.

(c) In addition to the requirements of paragraph (b), the Department of Veterans’ Affairs shall disseminate the contact information for a veteran who selects the voluntary checkoff to the appropriate county or city veteran service officer in order to facilitate further outreach to veterans.

(d)1. The contact information of a veteran which is obtained by a third-party provider pursuant to this subsection may be used only as authorized by this subsection. The third-party provider may not sell such contact information. Except as otherwise provided, the third-party provider must maintain the confidentiality of the contact information in accordance with chapter 119 and the federal Driver’s Privacy Protection Act of 1994, 18 U.S.C. ss. 2721 et seq.

2. A person who willfully and knowingly violates this paragraph commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(10) The department may collect electronic mail addresses and use electronic mail in lieu of the United States Postal Service for the purpose of providing renewal notices.

History.—s. 20, ch. 19551, 1939; CGL 1940 Supp. 4151(634); s. 20, ch. 20451, 1941; s. 1, ch. 71-74; s. 8, ch. 78-394; s. 1, ch. 85-98; s. 2, ch. 89-134; s. 14, ch. 89-282; s. 12, ch. 91-82; s. 28, ch. 91-107; s. 6, ch. 91-243; s. 403, ch. 95-148; s. 2, ch. 95-423; s. 24, ch. 96-413; s. 31, ch. 96-418; s. 2, ch. 98-68; ss. 40, 74, 282, ch. 99-248; s. 36, ch. 2000-313; s. 4, ch. 2002-76; s. 2, ch. 2002-259; s. 28, ch. 2004-5; s. 7, ch. 2004-235; s. 1, ch. 2005-68; ss. 19, 71, ch. 2005-164; s. 42, ch. 2006-290; s. 6, ch. 2008-9; s. 2, ch. 2008-102; s. 28, ch. 2008-176; s. 1, ch. 2009-100; s. 11, ch. 2009-183; s. 2, ch. 2010-82; s. 2, ch. 2010-86; s. 32, ch. 2010-223; s. 1, ch. 2011-166; s. 2, ch. 2012-86; s. 50, ch. 2012-181; s. 2, ch. 2013-74; s. 47, ch. 2013-160; s. 2, ch. 2015-60; s. 2, ch. 2015-85; s. 14, ch. 2015-163; s. 2, ch. 2016-242.

1Note.—As created by s. 14, ch. 2015-163. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Paragraph (7)(t), redesignated as paragraph (8)(t) by s. 14, ch. 2015-163, was also created by s. 2, ch. 2015-60, and that version reads:

(t) A voluntary contribution of $1 or more per applicant to End Breast Cancer, which shall be distributed to the Florida Breast Cancer Coalition Research Foundation, Inc., a not-for-profit organization.



322.081 - Requests to establish voluntary checkoff on driver license application.

322.081 Requests to establish voluntary checkoff on driver license application.—

(1) An organization that seeks authorization to establish a voluntary contribution on a driver license application must submit to the department:

(a) A request for the particular voluntary contribution being sought, describing the proposed voluntary contribution in general terms.

(b) An application fee, not to exceed $10,000 to defray the department’s cost for reviewing the application and developing the voluntary contribution checkoff, if authorized. State funds may not be used to pay the application fee.

(c) A marketing strategy outlining short-term and long-term marketing plans for the requested voluntary contribution and a financial analysis outlining the anticipated revenues and the planned expenditures of the revenues to be derived from the voluntary contribution.

The information required under this subsection must be submitted to the department at least 90 days before the convening of the next regular session of the Legislature.

(2) If the voluntary contribution is not approved by the Legislature, the application fee must be refunded to the requesting organization.

(3) The department must include any voluntary contributions approved by the Legislature on the driver license application form when the form is reprinted by the agency.

(4)(a) The department must discontinue the voluntary contribution if:

1. Less than $25,000 has been contributed by the end of the 5th year.

2. Less than $25,000 is contributed during any subsequent 5-year period.

(b) The department is authorized to discontinue the voluntary contribution and distribution of associated proceeds if the organization no longer exists, if the organization has stopped providing services that are authorized to be funded from the voluntary contributions, or pursuant to an organizational recipient’s request. Organizations are required to notify the department immediately to stop warrants for voluntary check-off contribution, if any of the conditions in this subsection exist, and must meet the requirements of paragraph (5)(b) or paragraph (5)(c), if applicable, for any period of operation during the fiscal year.

(5) A voluntary contribution collected and distributed under this chapter, or any interest earned from those contributions, may not be used for commercial or for-profit activities nor for general or administrative expenses, except as authorized by law.

(a) All organizations that receive annual use fee proceeds from the department are responsible for ensuring that proceeds are used in accordance with law.

(b) Any organization not subject to audit pursuant to s. 215.97 shall annually attest, under penalties of perjury, that such proceeds were used in compliance with law. The attestation shall be made annually in a form and format determined by the department.

(c) Any voluntary contributions authorized by law shall be deposited into and distributed from the Motor Vehicle License Clearing Trust Fund to the recipients specified in this chapter.

(d) Any organization subject to audit pursuant to s. 215.97 shall submit an audit report in accordance with rules promulgated by the Auditor General. The annual attestation must be submitted to the department for review within 9 months after the end of the organization’s fiscal year.

(6) Within 90 days after receiving an organization’s audit or attestation, the department shall determine which recipients have not complied with subsection (5). If the department determines that an organization has not complied or has failed to use the revenues in accordance with law, the department must discontinue the distribution of the revenues to the organization until the department determines that the organization has complied. If an organization fails to comply within 12 months after the voluntary contributions are withheld by the department, the proceeds shall be deposited into the Highway Safety Operating Trust Fund to offset department costs.

(7) The department has the authority to examine all records pertaining to the use of funds from the voluntary contributions authorized.

(8) All organizations seeking to establish a voluntary contribution on a driver license application that are required to operate under the Solicitation of Contributions Act, as provided in chapter 496, must do so before funds may be distributed.

History.—s. 5, ch. 98-414; s. 41, ch. 99-248; s. 11, ch. 2001-196; s. 103, ch. 2001-266; s. 31, ch. 2009-71.



322.09 - Application of minors; responsibility for negligence or misconduct of minor.

322.09 Application of minors; responsibility for negligence or misconduct of minor.—

(1)(a) The application of any person under the age of 18 years for a driver license must be signed and verified before a person authorized to administer oaths by the father, mother, or guardian; by a secondary guardian if the primary guardian dies before the minor reaches 18 years of age; or, if there is no parent or guardian, by another responsible adult who is willing to assume the obligation imposed under this chapter upon a person signing the application of a minor. This section does not apply to a person under the age of 18 years who is emancipated by marriage.

(b) There shall be submitted with each application a certified copy of a United States birth certificate, a valid United States passport, an alien registration receipt card (green card), an employment authorization card issued by the United States Department of Homeland Security, or proof of nonimmigrant classification provided by the United States Department of Homeland Security, for an original license.

(2) Any negligence or willful misconduct of a minor under the age of 18 years when driving a motor vehicle upon a highway shall be imputed to the person who has signed the application of such minor for a permit or license, which person shall be jointly and severally liable with such minor for any damages caused by such negligence or willful misconduct.

(3) The department may not issue a driver license or learner’s driver license to any applicant under the age of 18 years who is not in compliance with the requirements of s. 322.091.

(4) Notwithstanding the provisions of subsections (1) and (2), if a foster parent of a minor who is under the age of 18 years and is in foster care as defined in s. 39.01, an authorized representative of a residential group home at which such a minor resides, or the caseworker at the agency at which the state has placed the minor signs the minor’s application for a learner’s driver license, that foster parent, group home representative, or caseworker does not assume any obligation or become liable for any damages caused by the negligence or willful misconduct of the minor by reason of having signed the application. Prior to signing the application, the caseworker shall notify the foster parent or other responsible party of his or her intent to sign and verify the application.

(5) Notwithstanding the provisions of subsections (1) and (2), a caseworker at the agency at which the state has placed a minor in foster care may sign the minor’s application for a driver license pursuant to a court-approved transition plan. Before signing the application, the caseworker shall notify the foster parent or other responsible party of the intent to sign and verify the application. The caseworker does not assume any obligation or become liable for any damages caused by the negligence or willful misconduct of the minor by reason of having signed the application.

History.—s. 21, ch. 19551, 1939; CGL 1940 Supp. 4151(635); s. 21, ch. 20451, 1941; s. 1, ch. 29671, 1955; s. 1, ch. 77-373; s. 9, ch. 78-394; ss. 3, 7, ch. 89-112; ss. 3, 4, ch. 93-144; s. 2, ch. 96-414; s. 15, ch. 97-234; s. 75, ch. 99-248; s. 1, ch. 2001-83; s. 29, ch. 2004-5; s. 72, ch. 2005-164; s. 1, ch. 2007-147.



322.091 - Attendance requirements.

322.091 Attendance requirements.—

(1) ELIGIBILITY REQUIREMENTS FOR DRIVING PRIVILEGES.—A minor is not eligible for driving privileges unless that minor:

(a) Is enrolled in a public school, nonpublic school, or home education program and satisfies relevant attendance requirements;

(b) Has received a high school diploma, a high school equivalency diploma, a special diploma, or a certificate of high school completion;

(c) Is enrolled in a study course in preparation for the high school equivalency examination and satisfies relevant attendance requirements;

(d) Is enrolled in other educational activities approved by the district school board and satisfies relevant attendance requirements;

(e) Has been issued a certificate of exemption according to s. 1003.21(3); or

(f) Has received a hardship waiver under this section.

The department may not issue a driver license or learner’s driver license to, or shall suspend the driver license or learner’s driver license of, any minor concerning whom the department receives notification of noncompliance with the requirements of this section.

(2) NOTIFICATION OF INTENT TO SUSPEND; SUSPENSION; RECORD OF NONCOMPLIANCE.—

(a) The department shall notify each minor for whom the department has received notification of noncompliance with the requirements of this section as provided in s. 1003.27, and the minor’s parent or guardian, of the department’s intent to suspend the minor’s driving privileges.

(b) The minor, or the parent or guardian of the minor, has 15 calendar days after the date of receipt of this notice to provide proof of compliance with the requirements of this section as provided in subsection (4) or to request a hardship waiver hearing under subsection (3).

(c) Twenty days after the date of issuance of this notice, the department shall suspend the minor’s operator’s license or learner’s driver license or record the legal name, sex, date of birth, and social security number of each minor who does not possess a driver license or learner’s driver license, unless the minor has provided the department with verification of compliance with the requirements of subsection (1) or the appropriate school official has provided the department with verification of a request for a waiver hearing.

(d) Upon notification of the outcome of a hardship waiver hearing, the department shall suspend the driver license or learner’s driver license of a minor who was denied a hardship waiver, or record the legal name, sex, date of birth, and social security number of a minor who does not possess a driver license or learner’s driver license and who was denied a hardship waiver.

(e) The department may not issue a driver license or learner’s driver license to any minor for whom it has a record of noncompliance with the requirements of subsection (1) unless the minor submits verification of compliance pursuant to subsection (4).

(3) HARDSHIP WAIVER AND APPEAL.—

(a) A minor, or the parent or guardian of a minor, has 15 calendar days after the date of receipt of the notice of intent to suspend to request a hardship waiver hearing before the public school principal, the principal’s designee, or the designee of the governing body of a private school for the purpose of reviewing the pending suspension of driving privileges. The school official receiving the request shall notify the department of the request for a waiver hearing within 24 hours after receiving the request. Public school officials shall also notify the district school board of the request for a waiver hearing. The hearing must be conducted within 30 calendar days after the public school principal, the principal’s designee, or the designee of the governing body of a private school receives the request.

(b) The public school principal, the principal’s designee, or the designee of the governing body of a private school shall waive the requirements of subsection (1) for any minor under the school’s jurisdiction for whom a personal or family hardship requires that the minor have a driver license for his or her own, or his or her family’s, employment or medical care. The minor or the minor’s parent or guardian may present other evidence that indicates compliance with the requirements of subsection (1) at the waiver hearing. The public school principal, the principal’s designee, or the designee of the governing body of a private school shall consider the recommendations of teachers, other school officials, certified school counselors, or academic advisers before waiving the requirements of subsection (1).

(c) The public school principal, the principal’s designee, or the designee of the governing body of a private school shall notify the department of the outcome of a minor’s hardship waiver hearing within 24 hours after conducting the hearing. Public school officials shall also notify the district school board of the outcome of the hearing.

(d) Any person denied a hardship waiver by a public school principal, the principal’s designee, or the designee of the governing body of a private school may appeal the decision to the district school board or the governing body of the private school. The district school board or the governing body of the private school shall notify the department if the hardship waiver is subsequently granted.

(4) VERIFICATION OF COMPLIANCE AND REINSTATEMENT.—A district school board shall provide a minor with written verification that he or she is in compliance with the requirements of subsection (1) if the district determines that he or she has been in compliance for 30 days prior to the request for verification of compliance. Upon receiving written verification that the minor is again in compliance with the requirements of subsection (1), the department shall reinstate the minor’s driving privilege. Thereafter, if the school district determines that the minor is not in compliance with the requirements of subsection (1), the department shall suspend the minor’s driving privilege until the minor is 18 years of age or otherwise satisfies the requirements of subsection (1), whichever occurs first.

(5) REPORTING AND ACCOUNTABILITY.—The department shall report quarterly to each school district the legal name, sex, date of birth, and social security number of each student whose driving privileges have been suspended under this section.

History.—s. 16, ch. 97-234; s. 968, ch. 2002-387; s. 1, ch. 2013-89; s. 1, ch. 2014-20.



322.095 - Traffic law and substance abuse education program for driver license applicants.

322.095 Traffic law and substance abuse education program for driver license applicants.—

(1) Each applicant for a driver license must complete a traffic law and substance abuse education course, unless the applicant has been licensed in another jurisdiction or has satisfactorily completed a Department of Education driver education course offered pursuant to s. 1003.48.

(2) The Department of Highway Safety and Motor Vehicles must approve traffic law and substance abuse education courses, including courses that use communications technology as the delivery method.

(a) In addition to the course approval criteria provided in this section, initial approval of traffic law and substance abuse education courses shall be based on the department’s review of all course materials which must be designed to promote safety, education, and driver awareness; course presentation to the department by the provider; and the provider’s plan for effective oversight of the course by those who deliver the course in the state.

(b) Each course provider seeking approval of a traffic law and substance abuse education course must submit:

1. Proof of ownership, copyright, or written permission from the course owner to use the course in the state.

2. The curriculum for the courses which must promote motorcyclist, bicyclist, and pedestrian safety and provide instruction on the physiological and psychological consequences of the abuse of alcohol and other drugs; the societal and economic costs of alcohol and drug abuse; the effects of alcohol and drug abuse on the driver of a motor vehicle; the laws of this state relating to the operation of a motor vehicle; the risk factors involved in driver attitude and irresponsible driver behaviors, such as speeding, reckless driving, and running red lights and stop signs; and the results of the use of electronic devices while driving.

(3) Prior to offering the course, the course provider must obtain certification from the department that the course complies with the requirements of this section. If the course is offered in a classroom setting, the course provider and any schools authorized by the provider to teach the course must offer the approved course at locations that are free from distractions and reasonably accessible to most applicants and must issue a certificate to those persons successfully completing the course.

(4) In addition to a regular course fee, an assessment fee in the amount of $3 shall be collected by the school from each person who attends a course. The course provider must remit the $3 assessment fee to the department for deposit into the Highway Safety Operating Trust Fund in order to receive a unique course completion certificate number for the student.

(5) The department may maintain the information and records necessary to administer its duties and responsibilities for the program. Course providers are required to maintain all records pertinent to the conduct of their approved courses for 5 years and allow the department to inspect such records as necessary. Records may be maintained in an electronic format. If such information is a public record as defined in chapter 119, it shall be made available to the public upon request pursuant to s. 119.07(1).

(6) The department shall design, develop, implement, and conduct effectiveness studies on each delivery method of all courses approved pursuant to this section on a recurring 5-year basis. At a minimum, studies shall be conducted on the effectiveness of each course in reducing DUI citations and decreasing moving traffic violations or collision recidivism. Upon notification that a course has failed an effectiveness study, the course provider shall immediately cease offering the course in the state.

(7) Courses approved under this section must be updated at the department’s request. Failure of a course provider to update the course within 90 days after the department’s request shall result in the suspension of the course approval until such time that the updates are submitted and approved by the department.

(8) Each course provider shall ensure that its driver improvement schools are conducting the approved courses fully, to the required time limits, and with the content requirements specified by the department. The course provider shall ensure that only department-approved instructional materials are used in the presentation of the course, and that all driver improvement schools conducting the course do so in a manner that maximizes its impact and effectiveness. The course provider shall ensure that any student who is unable to attend or complete a course due to action, error, or omission on the part of the course provider or driver improvement school conducting the course shall be accommodated to permit completion of the course at no additional cost.

(9) Traffic law and substance abuse education courses shall be conducted with a minimum of 4 hours devoted to course content minus a maximum of 30 minutes allotted for breaks.

(10) A course provider may not require any student to purchase a course completion certificate. Course providers offering paper or electronic certificates for purchase must clearly convey to the student that this purchase is optional, that the only valid course completion certificate is the electronic one that is entered into the department’s Driver Improvement Certificate Issuance System, and that paper certificates are not acceptable for any licensing purpose.

(11) Course providers and all associated driver improvement schools that offer approved courses shall disclose all fees associated with the course and shall not charge any fees that are not clearly listed during the registration process.

(12) Course providers shall submit course completion information to the department through the department’s Driver Improvement Certificate Issuance System within 5 days. The submission shall be free of charge to the student.

(13) The department may deny, suspend, or revoke course approval upon proof that the course provider:

(a) Violated this section.

(b) Has been convicted of a crime involving any drug-related or DUI-related offense, a felony, fraud, or a crime directly related to the personal safety of a student.

(c) Failed to satisfy the effectiveness criteria as outlined in subsection (6).

(d) Obtained course approval by fraud or misrepresentation.

(e) Obtained or assisted a person in obtaining any driver license by fraud or misrepresentation.

(f) Conducted a traffic law and substance abuse education course in the state while approval of such course was under suspension or revocation.

(g) Failed to provide effective oversight of those who deliver the course in the state.

(14) The department shall not accept certificates from students who take a course after the course has been suspended or revoked.

(15) A person who has been convicted of a crime involving any drug-related or DUI-related offense in the past 5 years, a felony, fraud, or a crime directly related to the personal safety of a student shall not be allowed to conduct traffic law and substance abuse education courses.

(16) The department shall summarily suspend approval of any course without preliminary hearing for the purpose of protecting the public safety and enforcing any provision of law governing traffic law and substance abuse education courses.

(17) Except as otherwise provided in this section, before final department action denying, suspending, or revoking approval of a course, the course provider shall have the opportunity to request either a formal or informal administrative hearing to show cause why the action should not be taken.

(18) The department may levy and collect a civil fine of at least $1,000 but not more than $5,000 for each violation of this section. Proceeds from fines collected shall be deposited into the Highway Safety Operating Trust Fund and used to cover the cost of administering this section or promoting highway safety initiatives.

History.—s. 1, ch. 89-134; s. 72, ch. 93-120; s. 4, ch. 93-246; s. 4, ch. 95-326; s. 9, ch. 96-330; s. 37, ch. 2000-313; s. 47, ch. 2002-1; s. 15, ch. 2002-235; s. 969, ch. 2002-387; s. 48, ch. 2013-160.



322.10 - Release from liability.

322.10 Release from liability.—Any person who has signed the application of a minor for a driver license may thereafter file with the department a verified written request that the license of said minor so granted be canceled. Thereupon, the department shall cancel the license of that minor, and the person who signed the application of such minor shall be relieved from liability imposed under this chapter by reason of having signed that minor’s application for any subsequent negligence or willful misconduct of such minor in operating a motor vehicle.

History.—s. 22, ch. 19551, 1939; CGL 1940 Supp. 4151(636); s. 22, ch. 20451, 1941; s. 10, ch. 78-394.



322.11 - Revocation of license upon death of person signing minor’s application.

322.11 Revocation of license upon death of person signing minor’s application.—The department, upon receipt of satisfactory evidence of the death of the person who signed the application of a minor for a license, shall, 90 days after giving written notice to the minor, cancel such license and may not issue a new license until the new application, signed and verified, is made as required by this chapter. This provision does not apply if the minor has attained the age of 18 years.

History.—s. 23, ch. 19551, 1939; CGL 1940 Supp. 4151(637); s. 23, ch. 20451, 1941; s. 73, ch. 2005-164.



322.12 - Examination of applicants.

322.12 Examination of applicants.—

(1) It is the intent of the Legislature that every applicant for an original driver license in this state be required to pass an examination pursuant to this section. However, the department may waive the knowledge, endorsement, and skills tests for an applicant who is otherwise qualified and who surrenders a valid driver license from another state or a province of Canada, or a valid driver license issued by the United States Armed Forces, if the driver applies for a Florida license of an equal or lesser classification. Any applicant who fails to pass the initial knowledge test incurs a $10 fee for each subsequent test, to be deposited into the Highway Safety Operating Trust Fund. Any applicant who fails to pass the initial skills test incurs a $20 fee for each subsequent test, to be deposited into the Highway Safety Operating Trust Fund. A person who seeks to retain a hazardous-materials endorsement, pursuant to s. 322.57(1)(e), must pass the hazardous-materials test, upon surrendering his or her commercial driver license, if the person has not taken and passed the hazardous-materials test within 2 years before applying for a commercial driver license in this state.

(2) The department shall examine every applicant for a driver license, including an applicant who is licensed in another state or country, except as otherwise provided in this chapter. A person who holds a learner’s driver license as provided for in s. 322.1615 is not required to pay a fee for successfully completing the examination showing his or her ability to operate a motor vehicle as provided for herein and need not pay the fee for a replacement license as provided in s. 322.17(2).

(3) For an applicant for a Class E driver license, such examination shall include a test of the applicant’s eyesight given by the driver license examiner designated by the department or by a licensed ophthalmologist, optometrist, or physician and a test of the applicant’s hearing given by a driver license examiner or a licensed physician. The examination shall also include a test of the applicant’s ability to read and understand highway signs regulating, warning, and directing traffic; his or her knowledge of the traffic laws of this state, including laws regulating driving under the influence of alcohol or controlled substances, driving with an unlawful blood-alcohol level, and driving while intoxicated; and his or her knowledge of the effects of alcohol and controlled substances upon persons and the dangers of driving a motor vehicle while under the influence of alcohol or controlled substances and shall include an actual demonstration of ability to exercise ordinary and reasonable control in the operation of a motor vehicle.

(4) The examination for an applicant for a commercial driver license shall include a test of the applicant’s eyesight given by a driver license examiner designated by the department or by a licensed ophthalmologist, optometrist, or physician and a test of the applicant’s hearing given by a driver license examiner or a licensed physician. The examination shall also include a test of the applicant’s ability to read and understand highway signs regulating, warning, and directing traffic; his or her knowledge of the traffic laws of this state pertaining to the class of motor vehicle which he or she is applying to be licensed to operate, including laws regulating driving under the influence of alcohol or controlled substances, driving with an unlawful blood-alcohol level, and driving while intoxicated; his or her knowledge of the effects of alcohol and controlled substances and the dangers of driving a motor vehicle after having consumed alcohol or controlled substances; and his or her knowledge of any special skills, requirements, or precautions necessary for the safe operation of the class of vehicle which he or she is applying to be licensed to operate. In addition, the examination shall include an actual demonstration of the applicant’s ability to exercise ordinary and reasonable control in the safe operation of a motor vehicle or combination of vehicles of the type covered by the license classification which the applicant is seeking, including an examination of the applicant’s ability to perform an inspection of his or her vehicle.

(a) The portion of the examination which tests an applicant’s safe driving ability shall be administered by the department or by an entity authorized by the department to administer such examination, pursuant to s. 322.56. Such examination shall be administered at a location approved by the department.

(b) A person who seeks to retain a hazardous-materials endorsement must, upon renewal, pass the test for such endorsement as specified in s. 322.57(1)(e), if the person has not taken and passed the hazardous-materials test within 2 years preceding his or her application for a commercial driver license in this state.

(5)(a) The department shall formulate a separate examination for applicants for licenses to operate motorcycles. Any applicant for a driver license who wishes to operate a motorcycle, and who is otherwise qualified, must successfully complete such an examination, which is in addition to the examination administered under subsection (3). The examination must test the applicant’s knowledge of the operation of a motorcycle and of any traffic laws specifically relating thereto and must include an actual demonstration of his or her ability to exercise ordinary and reasonable control in the operation of a motorcycle. Any applicant who fails to pass the initial knowledge examination will incur a $5 fee for each subsequent examination, to be deposited into the Highway Safety Operating Trust Fund. Any applicant who fails to pass the initial skills examination will incur a $10 fee for each subsequent examination, to be deposited into the Highway Safety Operating Trust Fund. In the formulation of the examination, the department shall consider the use of the Motorcycle Operator Skills Test and the Motorcycle in Traffic Test offered by the Motorcycle Safety Foundation. The department shall indicate on the license of any person who successfully completes the examination that the licensee is authorized to operate a motorcycle. If the applicant wishes to be licensed to operate a motorcycle only, he or she need not take the skill or road test required under subsection (3) for the operation of a motor vehicle, and the department shall indicate such a limitation on his or her license as a restriction. Every first-time applicant for licensure to operate a motorcycle must provide proof of completion of a motorcycle safety course, as provided for in s. 322.0255, before the applicant may be licensed to operate a motorcycle.

(b) The department may exempt any applicant from the examination provided in this subsection if the applicant presents a certificate showing successful completion of a course approved by the department, which course includes a similar examination of the knowledge and skill of the applicant in the operation of a motorcycle.

History.—s. 24, ch. 19551, 1939; CGL 1940 Supp. 4151(638); s. 24, ch. 20451, 1941; s. 2, ch. 61-232; s. 1, ch. 67-197; s. 3, ch. 75-113; s. 11, ch. 78-394; s. 12, ch. 82-155; s. 6, ch. 83-228; s. 2, ch. 84-139; ss. 1, 2, ch. 84-314; s. 2, ch. 85-98; s. 1, ch. 85-181; s. 4, ch. 86-296; ss. 4, 19, ch. 87-161; s. 8, ch. 88-405; s. 6, ch. 89-282; s. 5, ch. 89-525; s. 7, ch. 91-243; s. 73, ch. 93-120; s. 75, ch. 94-306; s. 930, ch. 95-148; s. 12, ch. 95-247; s. 37, ch. 95-333; s. 3, ch. 96-414; s. 105, ch. 99-13; s. 283, ch. 99-248; s. 3, ch. 2003-410; s. 74, ch. 2005-164; s. 43, ch. 2006-290; s. 32, ch. 2009-71; s. 58, ch. 2014-17.



322.121 - Periodic reexamination of all drivers.

322.121 Periodic reexamination of all drivers.—

(1) It is the intent of the Legislature that all licensed drivers in Florida be reexamined upon renewal of their licenses. Because only a small percentage of drivers in the state are categorized as problem drivers, the Legislature intends that renewals be processed expeditiously by examinations of the licensee’s eyesight and hearing only.

(2) For each licensee whose driving record does not show any revocations, disqualifications, or suspensions for the preceding 7 years or any convictions for the preceding 3 years except for convictions of the following nonmoving violations:

(a) Failure to exhibit a vehicle registration certificate, rental agreement, or cab card pursuant to s. 320.0605;

(b) Failure to renew a motor vehicle or mobile home registration that has been expired for 4 months or less pursuant to s. 320.07(3)(a);

(c) Operating a motor vehicle with an expired license that has been expired for 6 months or less pursuant to s. 322.065;

(d) Failure to carry or exhibit a license pursuant to s. 322.15(1); or

(e) Failure to notify the department of a change of address or name within 10 days pursuant to s. 322.19,

the department shall cause such licensee’s license to be prominently marked with the notation “Safe Driver.”

(3) Eyesight examinations must be administered as provided in s. 322.12.

(4) An examination fee may not be assessed for reexamination required by this section.

(5) A member of the United States Armed Forces, his or her spouse, or a dependent residing with him or her, shall be granted an automatic extension for the expiration of his or her Class E license without reexamination while the member of the United States Armed Forces is serving on active duty outside this state. This extension is valid for 90 days after the member of the United States Armed Forces is either discharged or returns to this state to live.

(6) In addition to any other examination authorized by this section, an applicant for a renewal of a commercial driver license may be required to complete successfully an examination of his or her knowledge regarding state and federal rules, regulations, and laws, governing the type of vehicle which he or she is applying to be licensed to operate.

(7) In addition to any other examination authorized by this section, an applicant for a renewal of an endorsement issued under s. 322.57(1)(a), (b), (d), (e), or (f) may be required to complete successfully an examination of his or her knowledge regarding state and federal rules, regulations, and laws, governing the type of vehicle which he or she is seeking an endorsement to operate.

History.—s. 1, ch. 67-464; ss. 2, 3, ch. 67-371; ss. 24, 31, 35, ch. 69-106; s. 1, ch. 75-228; s. 12, ch. 78-394; ss. 3, 4, ch. 80-308; s. 3, ch. 85-98; s. 2, ch. 85-181; s. 11, ch. 89-282; ss. 1, 2, ch. 90-19; s. 8, ch. 91-243; s. 76, ch. 94-306; s. 931, ch. 95-148; s. 5, ch. 95-326; s. 37, ch. 97-300; s. 106, ch. 99-13; s. 284, ch. 99-248; s. 33, ch. 2006-1; s. 44, ch. 2006-290; s. 33, ch. 2010-223; s. 51, ch. 2012-181; s. 25, ch. 2014-1.



322.125 - Medical Advisory Board.

322.125 Medical Advisory Board.—

(1) There shall be a Medical Advisory Board composed of not fewer than 12 or more than 25 members, at least one of whom must be 60 years of age or older and all but one of whose medical and other specialties must relate to driving abilities, which number must include a doctor of medicine who is employed by the Department of Highway Safety and Motor Vehicles in Tallahassee, who shall serve as administrative officer for the board. The executive director of the Department of Highway Safety and Motor Vehicles shall recommend persons to serve as board members. Every member but two must be a doctor of medicine licensed to practice medicine in this or any other state. One member must be an optometrist licensed to practice optometry in this state. One member must be a chiropractic physician licensed to practice chiropractic medicine in this state. Members shall be approved by the Cabinet and shall serve 4-year staggered terms. The board membership must, to the maximum extent possible, consist of equal representation of the disciplines of the medical community treating the mental or physical disabilities that could affect the safe operation of motor vehicles.

(2) The advisory board shall meet at the call of its chair, at the request of a majority of its membership, at the request of the department, or at such times as may be prescribed by its rules.

(3)(a) The board shall advise the department on medical criteria and vision standards relating to the licensing of drivers. In fulfillment of this duty, the board shall assist the department in developing, and keeping current with medical and scientific advancements, coded restrictions to be placed upon driver licenses of persons whose medical condition warrants a requirement that they wear medical identification bracelets when operating a motor vehicle, pursuant to s. 322.16(1)(d).

(b) Upon request of the department, the board shall report to the department on the individual physical and mental qualifications of a licensed driver or applicant. When a board member acts directly as a consultant to the department, a board member’s individual review and evaluation of physical and mental qualifications of a licensed driver or applicant is exempt from the provisions of s. 286.011.

(4) Reports received or made by the board or its members for the purpose of assisting the department in determining whether a person is qualified to be licensed are for the confidential use of the board or the department and may not be divulged to any person except the licensed driver or applicant or used as evidence in any trial, and are exempt from the provisions of s. 119.07(1), except that the reports may be admitted in proceedings under s. 322.271 or s. 322.31. Any person conducting an examination pursuant to this section may be compelled to testify concerning his or her observations and findings in such proceedings.

(5) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any member of the board for any action taken without intentional fraud in carrying out the provisions of this section.

(6) Members of the board shall be entitled to per diem and travel expenses pursuant to s. 112.061.

(7) The Department of Highway Safety and Motor Vehicles shall adopt such rules as are required to carry out the purpose of this section.

History.—s. 1, ch. 75-289; s. 1, ch. 77-174; s. 4, ch. 78-323; ss. 1, 2, ch. 79-64; ss. 1, 2, 3, ch. 81-66; ss. 1, 4, ch. 82-46; s. 5, ch. 87-172; ss. 1, 3, 4, ch. 88-107; s. 3, ch. 88-410; s. 1, ch. 89-90; s. 5, ch. 91-429; s. 404, ch. 95-148; s. 154, ch. 96-406; s. 251, ch. 98-166; s. 12, ch. 2009-183; s. 49, ch. 2013-160.



322.126 - Report of disability to department; content; use.

322.126 Report of disability to department; content; use.—

(1) For the purpose of the reports authorized by this section, the Department of Highway Safety and Motor Vehicles, assisted by the Medical Advisory Board, shall:

(a) Define mental or physical disabilities affecting the ability of a person to safely operate a motor vehicle.

(b) Develop and keep current coded restrictions to be placed upon driver licenses of persons who are required to wear medical identification bracelets when operating a motor vehicle.

(2) Any physician, person, or agency having knowledge of any licensed driver’s or applicant’s mental or physical disability to drive or need to obtain or to wear a medical identification bracelet is authorized to report such knowledge to the Department of Highway Safety and Motor Vehicles. The report should be made in writing giving the full name, date of birth, address, and a description of the alleged disability of any person over 15 years of age having mental or physical disorders that could affect his or her driving ability.

(3) The reports authorized by this section shall be confidential and exempt from the provisions of s. 119.07(1) and shall be used solely for the purpose of determining the qualifications of any person to operate a motor vehicle on the highways of this state. No civil or criminal action may be brought against any physician, person, or agency who provides the information required herein.

(4) No report forwarded under the provisions of this section shall be used as evidence in any civil or criminal trial or in any court proceeding.

History.—s. 2, ch. 75-289; s. 1, ch. 77-174; s. 4, ch. 88-410; s. 2, ch. 89-90; s. 77, ch. 94-306; s. 932, ch. 95-148; s. 155, ch. 96-406.



322.13 - Driver license examiners.

322.13 Driver license examiners.—

(1)(a) The department shall designate persons to serve as driver license examiners who, upon accepting such designation, shall conduct examinations hereunder, perform other assigned duties, and make factual reports of findings and recommendations to the department as it may require. In the course of his or her duties, an examiner is authorized to administer oaths or have persons affirm as to the truth of statements filed before him or her.

(b) Those persons serving as driver license examiners are not liable for actions taken within the scope of their employment or designation, except as provided by s. 768.28.

(2) The department shall further designate persons to serve as driver license examiners to enforce all driver license laws; suspension, revocation, and cancellation orders; and laws relating to the registration of motor vehicles entered in compliance with the provisions of this chapter and chapters 320, 324, and 488. Upon designation, certain examiners shall be empowered to issue uniform traffic citations to persons found in violation of such chapters. Any person who fails or refuses to surrender his or her driver license, registration certificate, and license plate upon lawful demand of an examiner is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Persons designated as examiners by the department shall not be considered for membership in the state high-risk retirement program.

History.—s. 25, ch. 19551, 1939; CGL 1940 Supp. 4151(639); s. 25, ch. 20451, 1941; s. 1, ch. 57-767; s. 13, ch. 78-394; s. 4, ch. 85-98; s. 11, ch. 87-225; s. 42, ch. 91-224; s. 1, ch. 93-10; s. 405, ch. 95-148; s. 47, ch. 96-413.



322.135 - Driver license agents.

322.135 Driver license agents.—

(1) The department shall, upon application, authorize by interagency agreement any or all of the tax collectors who are constitutional officers under s. 1(d), Art. VIII of the State Constitution in the several counties of the state, subject to the requirements of law, in accordance with rules of the department, to serve as its agent for the provision of specified driver license services.

(a) These services shall be limited to the issuance of driver licenses and identification cards as authorized by this chapter.

(b) Each tax collector who is authorized by the department to provide driver license services shall bear all costs associated with providing those services.

(c) A service fee of $6.25 shall be charged, in addition to the fees set forth in this chapter, for providing all services pursuant to this chapter. The service fee may not be charged:

1. More than once per customer during a single visit to a tax collector’s office.

2. For a reexamination requested by the Medical Advisory Board or required pursuant to s. 322.221.

3. For a voter registration transaction.

4. In violation of any federal or state law.

(2) Each tax collector is required to give a good and sufficient surety bond, payable to the department, conditioned upon his or her faithfully and truly performing the duties imposed upon him or her according to the requirements of law and the rules of the department and upon his or her accounting for all materials, records, and other property and money that come into his or her possession or control by reason of performing these duties.

(a) The amount of the bond must be determined by the department as an amount not less than 10 percent above the average of the daily deposits of each tax collector.

(b) If a tax collector is also an agent of the department for purposes of s. 320.03, the amount of the bond must be at least 10 percent above the average of the total daily deposits of all funds received by the tax collector on behalf of the department.

(c) Notwithstanding the provisions of s. 320.03, only one bond is required in order for a tax collector to serve as an agent of the department under chapters 320 and 322.

(3) Each tax collector shall keep a full and complete record of all materials, records, and other properties received by him or her from the department, or from any other source, and shall make prompt remittance of moneys collected by him or her at such times and in such manner as prescribed by law, in accordance with departmental rules.

(4) A tax collector may not issue or renew a driver license if he or she has any reason to believe that the licensee or prospective licensee is physically or mentally unqualified to operate a motor vehicle.

(5) All driver license issuance services shall be assumed by the tax collectors who are constitutional officers under s. 1(d), Art. VIII of the State Constitution by June 30, 2015. The implementation shall follow the schedule outlined in the transition report of February 1, 2011, which was required pursuant to chapter 2010-163, Laws of Florida.

(6) Notwithstanding chapter 116, each county officer within this state who is authorized to collect funds provided for in this chapter shall pay all sums officially received by the officer into the State Treasury no later than 5 working days after the close of the business day in which the officer received the funds. Payment by county officers to the state shall be made by means of electronic funds transfers.

(7) The department may create exceptions by rule for tax collectors who cannot provide full driver license services due to the small population in the tax collector’s county.

History.—s. 48, ch. 96-413; s. 2, ch. 2001-156; s. 34, ch. 2005-2; s. 75, ch. 2005-164; s. 33, ch. 2009-71; s. 4, ch. 2010-163; s. 23, ch. 2011-66; s. 50, ch. 2013-160.



322.14 - Licenses issued to drivers.

322.14 Licenses issued to drivers.—

(1)(a) The department shall, upon successful completion of all required examinations and payment of the required fee, issue to every qualified applicant a driver license that must bear a color photograph or digital image of the licensee; the name of the state; a distinguishing number assigned to the licensee; and the licensee’s full name, date of birth, and residence address; a brief description of the licensee, including, but not limited to, the licensee’s gender and height; and the dates of issuance and expiration of the license. A space shall be provided upon which the licensee shall affix his or her usual signature. A license is invalid until it has been signed by the licensee except that the signature of the licensee is not required if it appears thereon in facsimile or if the licensee is not present within the state at the time of issuance.

(b) In addition to the requirements of paragraph (a), each license must exhibit the class of vehicle which the licensee is authorized to operate and any applicable endorsements or restrictions. If the license is a commercial driver license, such fact must be exhibited thereon.

1(c) The international symbol for the deaf and hard of hearing provided in s. 322.051(8)(c) shall be exhibited on the driver license of a person who is deaf or hard of hearing upon the payment of an additional $1 fee for the license and the presentation of sufficient proof that the person is deaf or hard of hearing as determined by the department. Until a person’s license is next renewed, the person may have the symbol added to his or her license upon the surrender of his or her current license, payment of a $2 fee to be deposited into the Highway Safety Operating Trust Fund, and presentation of sufficient proof that the person is deaf or hard of hearing as determined by the department. If the applicant is not conducting any other transaction affecting the driver license, a replacement license may be issued with the symbol without payment of the fee required in s. 322.21(1)(e).

1(d) The word “Veteran” shall be exhibited on the driver license of a veteran upon the payment of an additional $1 fee for the license and the presentation of a copy of the person’s DD Form 214, issued by the United States Department of Defense, or another acceptable form specified by the Department of Veterans’ Affairs. Until a veteran’s license is next renewed, the veteran may have the word “Veteran” added to his or her license upon surrender of his or her current license, payment of a $2 fee to be deposited into the Highway Safety Operating Trust Fund, and presentation of a copy of his or her DD Form 214 or another acceptable form specified by the Department of Veterans’ Affairs. If the applicant is not conducting any other transaction affecting the driver license, a replacement license shall be issued with the word “Veteran” without payment of the fee required in s. 322.21(1)(e).

1(e) The department shall include symbols representing the following on a driver license upon the payment of an additional $1 fee by an applicant who meets the requirements of s. 322.08 and presents his or her:

1. Lifetime freshwater fishing license;

2. Lifetime saltwater fishing license;

3. Lifetime hunting license;

4. Lifetime sportsman’s license; or

5. Lifetime boater safety identification card.

A person may replace his or her driver license before its expiration date with a license that includes his or her status as a lifetime licensee or boater safety cardholder upon surrender of his or her current driver license, payment of a $2 fee to be deposited into the Highway Safety Operating Trust Fund, and presentation of the person’s lifetime license or identification card. If the sole purpose of the replacement driver license is the inclusion of the applicant’s status as a lifetime licensee or cardholder, the replacement driver license must be issued without payment of the fee required in s. 322.21(1)(e).

(2) The department may require other pertinent information to be exhibited on a driver license.

History.—s. 26, ch. 19551, 1939; CGL 1940 Supp. 4151(640); s. 26, ch. 20451, 1941; s. 1, ch. 29735, 1955; s. 14, ch. 78-394; s. 32, ch. 89-282; s. 79, ch. 94-306; s. 933, ch. 95-148; s. 34, ch. 95-333; s. 29, ch. 2008-176; s. 1, ch. 2011-94; s. 2, ch. 2012-82; s. 52, ch. 2012-181; s. 3, ch. 2015-85; s. 2, ch. 2016-4; s. 18, ch. 2016-239.

1Note.—The amendments made by s. 4, ch. 2015-85; s. 5, ch. 2016-4; and s. 19, ch. 2016-239, “apply upon implementation of new designs for the driver license and identification card by the Department of Highway Safety and Motor Vehicles.”



322.141 - Color or markings of certain licenses or identification cards.

322.141 Color or markings of certain licenses or identification cards.—

(1) All licenses originally issued or reissued by the department to persons under the age of 21 years for the operation of motor vehicles shall have markings or color which shall be obviously separate and distinct from all other licenses issued by the department for the operation of motor vehicles.

(2)(a) All licenses for the operation of motor vehicles originally issued or reissued by the department to persons who have insulin-dependent diabetes may, at the request of the applicant, have distinctive markings separate and distinct from all other licenses issued by the department.

(b) At the time of application for original license or reissue, the department shall require such proof as it deems appropriate that a person has insulin-dependent diabetes.

(3) All licenses for the operation of motor vehicles or identification cards originally issued or reissued by the department to persons who are designated as sexual predators under s. 775.21 or subject to registration as sexual offenders under s. 943.0435 or s. 944.607, or who have a similar designation or are subject to a similar registration under the laws of another jurisdiction, shall have on the front of the license or identification card the following:

(a) For a person designated as a sexual predator under s. 775.21 or who has a similar designation under the laws of another jurisdiction, the marking “SEXUAL PREDATOR.”

(b) For a person subject to registration as a sexual offender under s. 943.0435 or s. 944.607, or subject to a similar registration under the laws of another jurisdiction, the marking “943.0435, F.S.”

(4) Unless previously secured or updated, each sexual offender and sexual predator shall report to the department during the month of his or her reregistration as required under s. 775.21(8), s. 943.0435(14), or s. 944.607(13) in order to obtain an updated or renewed driver license or identification card as required by subsection (3).

History.—s. 1, ch. 65-344; ss. 24, 35, ch. 69-106; s. 1, ch. 73-237; s. 5, ch. 85-285; s. 1, ch. 89-284; s. 35, ch. 95-333; s. 285, ch. 99-248; s. 1, ch. 2007-207; s. 31, ch. 2014-216; s. 41, ch. 2016-24; s. 21, ch. 2016-104.



322.1415 - Specialty driver license and identification card program.

322.1415 Specialty driver license and identification card program.—

(1) The department may issue to any applicant qualified pursuant to s. 322.14 a specialty driver license or identification card upon payment of the appropriate fee pursuant to s. 322.21.

(2) Any specialty driver license or identification card approved by the department shall, at a minimum, be available for state and independent universities domiciled in this state, all Florida professional sports teams designated pursuant to s. 320.08058(9)(a), and all branches of the United States Armed Forces.

(3) The design and use of each specialty driver license and identification card must be approved by the department and the organization that is recognized by the driver license or card.

(4) Organizations receiving funds from this program shall attest, under penalties of perjury, pursuant to s. 320.08062 that the funds have been expended in the same manner as provided in s. 320.08058. On December 1 of each year, the department shall deliver an annual report to the President of the Senate and the Speaker of the House of Representatives which addresses the viability of the program and details the amounts distributed to each entity.

(5) This section is repealed August 31, 2016.

History.—s. 53, ch. 2012-181.



322.142 - Color photographic or digital imaged licenses.

322.142 Color photographic or digital imaged licenses.—

(1) The department shall, upon receipt of the required fee, issue to each qualified applicant for a driver license a color photographic or digital imaged driver license bearing a fullface photograph or digital image of the licensee. Notwithstanding chapter 761 or s. 761.05, the requirement for a fullface photograph or digital image of the licensee may not be waived. A space shall be provided upon which the licensee shall affix his or her usual signature, as required in s. 322.14, in the presence of an authorized agent of the department so as to ensure that such signature becomes a part of the license.

(2) The department shall, upon receipt of the required fee, issue to each qualified licensee applying for a renewal license in accordance with s. 322.18 a color photographic or digital imaged license as provided for in subsection (1).

(3) The department may conduct negotiations and enter into contracts with qualified firms possessing the requisite qualifications for the development and production of photographic or digital imaged identification documents to assure efficient and economical processing of such licenses in sufficient quantity and of acceptable quality to meet the requirements and intent of this section, and to ensure adequate service at a sufficient number of locations, at the lowest competitive sealed bid price.

(4) The department may maintain a film negative or print file. The department shall maintain a record of the digital image and signature of the licensees, together with other data required by the department for identification and retrieval. Reproductions from the file or digital record are exempt from the provisions of s. 119.07(1) and may be made and issued only:

(a) For departmental administrative purposes;

(b) For the issuance of duplicate licenses;

(c) In response to law enforcement agency requests;

(d) To the Department of Business and Professional Regulation and the Department of Health pursuant to an interagency agreement for the purpose of accessing digital images for reproduction of licenses issued by the Department of Business and Professional Regulation or the Department of Health;

(e) To the Department of State pursuant to an interagency agreement to facilitate determinations of eligibility of voter registration applicants and registered voters in accordance with ss. 98.045 and 98.075;

(f) To the Department of Revenue pursuant to an interagency agreement for use in establishing paternity and establishing, modifying, or enforcing support obligations in Title IV-D cases;

(g) To the Department of Children and Families pursuant to an interagency agreement to conduct protective investigations under part III of chapter 39 and chapter 415;

(h) To the Department of Children and Families pursuant to an interagency agreement specifying the number of employees in each of that department’s regions to be granted access to the records for use as verification of identity to expedite the determination of eligibility for public assistance and for use in public assistance fraud investigations;

(i) To the Agency for Health Care Administration pursuant to an interagency agreement for the purpose of authorized agencies verifying photographs in the Care Provider Background Screening Clearinghouse authorized under s. 435.12;

(j) To the Department of Financial Services pursuant to an interagency agreement to facilitate the location of owners of unclaimed property, the validation of unclaimed property claims, the identification of fraudulent or false claims, and the investigation of allegations of violations of the insurance code by licensees and unlicensed persons;

(k) To district medical examiners pursuant to an interagency agreement for the purpose of identifying a deceased individual, determining cause of death, and notifying next of kin of any investigations, including autopsies and other laboratory examinations, authorized in s. 406.11;

(l) To the following persons for the purpose of identifying a person as part of the official work of a court:

1. A justice or judge of this state;

2. An employee of the state courts system who works in a position that is designated in writing for access by the Chief Justice of the Supreme Court or a chief judge of a district or circuit court, or by his or her designee; or

3. A government employee who performs functions on behalf of the state courts system in a position that is designated in writing for access by the Chief Justice or a chief judge, or by his or her designee; or

(m) To the Agency for Health Care Administration pursuant to an interagency agreement to prevent health care fraud. If the Agency for Health Care Administration enters into an agreement with a private entity to carry out duties relating to health care fraud prevention, such contracts shall include, but need not be limited to:

1. Provisions requiring internal controls and audit processes to identify access, use, and unauthorized access of information.

2. A requirement to report unauthorized access or use to the Agency for Health Care Administration within 1 business day after the discovery of the unauthorized access or use.

3. Provisions for liquidated damages for unauthorized access or use of no less than $5,000 per occurrence.

History.—s. 2, ch. 67-346; ss. 1, 2, ch. 72-279; s. 15, ch. 78-394; s. 8, ch. 85-98; s. 4, ch. 89-90; s. 28, ch. 90-268; s. 406, ch. 95-148; s. 36, ch. 95-333; s. 156, ch. 96-406; s. 4, ch. 98-223; s. 1, ch. 99-306; s. 23, ch. 2001-158; s. 143, ch. 2004-390; s. 14, ch. 2005-39; s. 76, ch. 2005-164; s. 52, ch. 2005-278; s. 17, ch. 2008-245; s. 5, ch. 2010-31; s. 3, ch. 2010-106; s. 1, ch. 2010-207; s. 54, ch. 2012-181; s. 46, ch. 2013-15; s. 1, ch. 2013-67; s. 1, ch. 2014-84; s. 1, ch. 2016-65; s. 7, ch. 2016-132.



322.143 - Use of a driver license or identification card.

322.143 Use of a driver license or identification card.—

(1) As used in this section, the term:

(a) “Personal information” means an individual’s name, address, date of birth, driver license number, or identification card number.

(b) “Private entity” means any nongovernmental entity, such as a corporation, partnership, company or nonprofit organization, any other legal entity, or any natural person.

(c) “Swipe” means the act of passing a driver license or identification card through a device that is capable of deciphering, in an electronically readable format, the information electronically encoded in a magnetic strip or bar code on the driver license or identification card.

(2) Except as provided in subsection (6), a private entity may not swipe an individual’s driver license or identification card, except for the following purposes:

(a) To verify the authenticity of a driver license or identification card or to verify the identity of the individual if the individual pays for a good or service with a method other than cash, returns an item, or requests a refund.

(b) To verify the individual’s age when providing an age-restricted good or service.

(c) To prevent fraud or other criminal activity if an individual returns an item or requests a refund and the private entity uses a fraud prevention service company or system.

(d) To transmit information to a check services company for the purpose of approving negotiable instruments, electronic funds transfers, or similar methods of payment.

(e) To comply with a legal requirement to record, retain, or transmit the driver license information.

(3) A private entity that swipes an individual’s driver license or identification card under paragraph (2)(a) or paragraph (2)(b) may not store, sell, or share personal information collected from swiping the driver license or identification card.

(4) A private entity that swipes an individual’s driver license or identification card under paragraph (2)(c) or paragraph (2)(d) may store or share personal information collected from swiping an individual’s driver license or identification card for the purpose of preventing fraud or other criminal activity against the private entity.

(5)(a) A person other than an entity regulated by the federal Fair Credit Reporting Act, 15 U.S.C. 1681 et seq., who receives personal information from a private entity under subsection (4) may use the personal information received only to prevent fraud or other criminal activity against the private entity that provided the personal information.

(b) A person who is regulated by the federal Fair Credit Reporting Act and who receives personal information from a private entity under subsection (4) may use or provide the personal information received only to effect, administer, or enforce a transaction or prevent fraud or other criminal activity, if the person provides or receives personal information under contract from the private entity.

(6)(a) An individual may consent to allow the private entity to swipe the individual’s driver license or identification card to collect and store personal information. However, the individual must be informed what information is collected and the purpose or purposes for which it will be used.

(b) If the individual does not want the private entity to swipe the individual’s driver license or identification card, the private entity may manually collect personal information from the individual.

(7) The private entity may not withhold the provision of goods or services solely as a result of the individual requesting the collection of the data in subsection (6) from the individual through manual means.

(8) A private entity that violates this section may be subject to a civil penalty not to exceed $5,000 per occurrence.

(9) This section does not apply to a financial institution as defined in s. 655.005(1)(i).

History.—s. 51, ch. 2013-160; s. 59, ch. 2014-17.



322.15 - License to be carried and exhibited on demand; fingerprint to be imprinted upon a citation.

322.15 License to be carried and exhibited on demand; fingerprint to be imprinted upon a citation.—

(1) Every licensee shall have his or her driver license, which must be fully legible with no portion of such license faded, altered, mutilated, or defaced, in his or her immediate possession at all times when operating a motor vehicle and shall present or submit the same upon the demand of a law enforcement officer or an authorized representative of the department. A licensee may present or submit a digital proof of driver license as provided in s. 322.032 in lieu of a physical driver license.

(2) Upon the failure of any person to display a driver license as required by subsection (1), the law enforcement officer or authorized representative of the department stopping the person shall require the person to imprint his or her fingerprints upon any citation issued by the officer or authorized representative, or the officer or authorized representative shall collect the fingerprints electronically.

(3) In relation to violations of subsection (1) or s. 322.03(5), persons who cannot supply proof of a valid driver license for the reason that the license was suspended for failure to comply with that citation shall be issued a suspension clearance by the clerk of the court for that citation upon payment of the applicable penalty and fee for that citation. If proof of a valid driver license is not provided to the clerk of the court within 30 days, the person’s driver license shall again be suspended for failure to comply.

(4) A violation of subsection (1) is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 27, ch. 19551, 1939; CGL 1940 Supp. 4151(641); s. 27, ch. 20451, 1941; s. 1, ch. 69-89; s. 24, ch. 73-334; s. 2, ch. 78-48; s. 17, ch. 84-359; s. 9, ch. 85-250; s. 11, ch. 86-185; s. 49, ch. 87-198; s. 38, ch. 89-282; ss. 2, 3, ch. 90-102; s. 1, ch. 94-199; s. 934, ch. 95-148; s. 54, ch. 96-350; s. 25, ch. 96-413; s. 286, ch. 99-248; s. 30, ch. 2008-176; s. 32, ch. 2014-216.



322.16 - License restrictions.

322.16 License restrictions.—

(1)(a) The department, upon issuing a driver license, may, whenever good cause appears, impose restrictions suitable to the licensee’s driving ability with respect to the type of special mechanical control devices required on a motor vehicle that the licensee may operate, including, but not limited to, restricting the licensee to operating only vehicles equipped with air brakes, or imposing upon the licensee such other restrictions as the department determines are appropriate to assure the safe operation of a motor vehicle by the licensee.

(b) The department may further impose other suitable restrictions on use of the license with respect to time and purpose of use, including, but not limited to, a restriction providing for intrastate operation only, or may impose any other condition or restriction that the department considers necessary for driver improvement, safety, or control of drivers in this state.

(c) The department may further, at any time, impose other restrictions on the use of the license with respect to time and purpose of use or may impose any other condition or restriction upon recommendation of any court, of the Florida Commission on Offender Review, or of the Department of Corrections with respect to any individual who is under the jurisdiction, supervision, or control of the entity that made the recommendation.

(d) The department may impose a restriction upon the use of the license requiring that the licensee wear a medical identification bracelet when operating a motor vehicle. Medical identification bracelet restrictions must be coded on the license of the restricted operator. There is no penalty for violating this paragraph.

(2) A person who holds a driver license and who is under 17 years of age, when operating a motor vehicle after 11 p.m. and before 6 a.m., must be accompanied by a driver who holds a valid license to operate the type of vehicle being operated and is at least 21 years of age unless that person is driving directly to or from work.

(3) A person who holds a driver license who is 17 years of age, when operating a motor vehicle after 1 a.m. and before 5 a.m., must be accompanied by a driver who holds a valid license to operate the type of vehicle being operated, and is at least 21 years of age unless that person is driving directly to or from work.

(4) The department may, upon receiving satisfactory evidence of any violation of the restriction upon such a license, except a violation of paragraph (1)(d), subsection (2), or subsection (3), suspend or revoke the license, but the licensee is entitled to a hearing as upon a suspension or revocation under this chapter.

(5) It is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for any person to operate a motor vehicle in any manner in violation of the restrictions imposed under paragraph (1)(c).

(6) Any person who operates a motor vehicle in violation of the restrictions imposed under paragraph (1)(a), paragraph (1)(b), subsection (2), or subsection (3) will be charged with a moving violation and fined in accordance with chapter 318.

History.—s. 28, ch. 19551, 1939; CGL 1940 Supp. 4151(642), 8135(58); s. 28, ch. 20451, 1941; s. 1, ch. 29683, 1955; s. 1, ch. 57-757; s. 1, ch. 59-432; s. 2, ch. 67-174; s. 1, ch. 67-265; s. 1, ch. 69-81; s. 209, ch. 71-136; s. 1, ch. 71-144; s. 5, ch. 77-120; s. 14, ch. 77-121; s. 16, ch. 78-394; s. 10, ch. 79-3; s. 1, ch. 82-132; s. 1, ch. 85-121; s. 12, ch. 85-309; s. 20, ch. 87-161; s. 36, ch. 88-122; s. 5, ch. 88-405; s. 5, ch. 88-410; ss. 4, 7, ch. 89-112; s. 10, ch. 89-282; ss. 3, 4, ch. 93-144; s. 407, ch. 95-148; s. 4, ch. 96-414; s. 22, ch. 97-300; s. 28, ch. 2010-162; s. 9, ch. 2014-191.



322.161 - High-risk drivers; restricted licenses.

322.161 High-risk drivers; restricted licenses.—

(1)(a) Notwithstanding any provision of law to the contrary, the department shall restrict the driving privilege of any Class E licensee who is age 15 through 17 and who has accumulated six or more points pursuant to s. 318.14, excluding parking violations, within a 12-month period.

(b) Upon determination that any person has accumulated six or more points, the department shall notify the licensee and issue the licensee a restricted license for business purposes only. The licensee must appear before the department within 10 days after notification to have this restriction applied. The period of restriction shall be for a period of no less than 1 year beginning on the date it is applied by the department.

(c) The restriction shall be automatically withdrawn by the department after 1 year if the licensee does not accumulate any additional points. If the licensee accumulates any additional points, then the period of restriction shall be extended 90 days for each point. The restriction shall also be automatically withdrawn upon the licensee’s 18th birthday if no other grounds for restriction exist. The licensee must appear before the department to have the restriction removed and a duplicate license issued.

(2) Any action taken by the department pursuant to this section shall not be subject to any formal or informal administrative hearing or similar administrative procedure.

History.—s. 28, ch. 96-413; s. 12, ch. 2001-196; s. 77, ch. 2005-164; s. 29, ch. 2013-18.



322.1615 - Learner’s driver license.

322.1615 Learner’s driver license.—

(1) The department may issue a learner’s driver license to a person who is at least 15 years of age and who:

(a) Has passed the written examination for a learner’s driver license;

(b) Has passed the vision and hearing examination administered under s. 322.12;

(c) Has completed the traffic law and substance abuse education course prescribed in s. 322.095; and

(d) Meets all other requirements set forth in law and by rule of the department.

(2) When operating a motor vehicle, the holder of a learner’s driver license must be accompanied at all times by a driver who:

(a) Holds a valid license to operate the type of vehicle being operated;

(b) Is at least 21 years of age; and

(c) Occupies the closest seat to the right of the driver of the motor vehicle.

(3) A person who holds a learner’s driver license may operate a vehicle only during daylight hours, except that the holder of a learner’s driver license may operate a vehicle until 10 p.m. after 3 months following the issuance of the learner’s driver license.

(4) A licensee who violates subsection (2) or subsection (3) is subject to the civil penalty imposed for a moving violation as set forth in chapter 318.

History.—s. 5, ch. 96-414; s. 38, ch. 97-300; s. 42, ch. 99-248.



322.17 - Replacement licenses and permits.

322.17 Replacement licenses and permits.—

(1)(a) In the event that an instruction permit or driver license issued under the provisions of this chapter is lost or destroyed, the person to whom the same was issued may, upon payment of the appropriate fee pursuant to s. 322.21, obtain a replacement upon furnishing proof satisfactory to the department that such permit or license has been lost or destroyed, and further furnishing the full name, date of birth, sex, residence and mailing address, proof of birth satisfactory to the department, and proof of identity satisfactory to the department.

(b) In the event that an instruction permit or driver license issued under the provisions of this chapter is stolen, the person to whom the same was issued may, at no charge, obtain a replacement upon furnishing proof satisfactory to the department that such permit or license was stolen and further furnishing the full name, date of birth, sex, residence and mailing address, proof of birth satisfactory to the department, and proof of identity satisfactory to the department.

(2) Upon the surrender of the original license and the payment of the appropriate fees pursuant to s. 322.21, the department shall issue a replacement license to make a change in name, address, or restrictions.

(3) Notwithstanding any other provisions of this chapter, if a licensee establishes his or her identity for a driver license using an identification document authorized under s. 322.08(2)(c)7. or 8., the licensee may not obtain a duplicate or replacement instruction permit or driver license except in person and upon submission of an identification document authorized under s. 322.08(2)(c)7. or 8.

(4) Notwithstanding any other provision of this section or s. 322.21, the department shall, if necessary, issue or renew a replacement driver license at no charge to an inmate if the department determines that he or she has a valid driver license. If the replacement driver license is scheduled to expire within 6 months, the department may also issue a temporary permit valid for at least 6 months after the release date.

History.—s. 29, ch. 19551, 1939; CGL 1940 Supp. 4151(643); s. 29, ch. 20451, 1941; s. 1, ch. 71-73; s. 2, ch. 75-228; s. 1, ch. 77-174; s. 5, ch. 85-98; s. 1, ch. 88-322; s. 39, ch. 89-282; ss. 52, 53, ch. 90-132; s. 74, ch. 93-120; s. 6, ch. 95-326; s. 38, ch. 95-333; s. 3, ch. 2002-259; s. 78, ch. 2005-164; s. 31, ch. 2008-176; s. 2, ch. 2014-193.



322.18 - Original applications, licenses, and renewals; expiration of licenses; delinquent licenses.

322.18 Original applications, licenses, and renewals; expiration of licenses; delinquent licenses.—

(1)(a) Except as provided in paragraph (b), the department may issue an original driver license only after the applicant successfully passes the required examinations and presents the application to the department.

(b) The department may waive the driver license examination requirement if the applicant is otherwise qualified and surrenders a valid license issued by another state, a province of Canada, or the United States Armed Forces which is of an equal or lesser classification as provided in s. 322.12.

(2) Each applicant who is entitled to the issuance of a driver license, as provided in this section, shall be issued a driver license, as follows:

(a) An applicant who has not attained 80 years of age applying for an original issuance shall be issued a driver license that expires at midnight on the licensee’s birthday which next occurs on or after the eighth anniversary of the date of issue. An applicant who is at least 80 years of age applying for an original issuance shall be issued a driver license that expires at midnight on the licensee’s birthday that next occurs on or after the sixth anniversary of the date of issue.

(b) An applicant who has not attained 80 years of age applying for a renewal issuance shall be issued a driver license that expires at midnight on the licensee’s birthday that next occurs 8 years after the month of expiration of the license being renewed. An applicant who is at least 80 years of age applying for a renewal issuance shall be issued a driver license that expires at midnight on the licensee’s birthday that next occurs 6 years after the month of expiration of the license being renewed.

(c) Notwithstanding any other provision of this chapter, if an applicant establishes his or her identity for a driver license using a document authorized under s. 322.08(2)(c)5., the driver license shall expire in accordance with paragraph (b). After an initial showing of such documentation, he or she is exempted from having to renew or obtain a duplicate in person.

(d) Notwithstanding any other provision of this chapter, if an applicant establishes his or her identity for a driver license using a document authorized in s. 322.08(2)(c)7. or 8., the driver license shall expire 1 year after the date of issuance or upon the expiration date cited on the United States Department of Homeland Security documents, whichever date first occurs.

(e) Notwithstanding any other provision of this chapter, an applicant applying for an original or renewal issuance of a commercial driver license as defined in s. 322.01(7), with a hazardous-materials endorsement, pursuant to s. 322.57(1)(e), shall be issued a driver license that expires at midnight on the licensee’s birthday that next occurs 4 years after the month of expiration of the license being issued or renewed.

(3) If a license expires on a Saturday, Sunday, or legal holiday, it shall be valid until midnight of the next regular working day and may be renewed on that day without payment of a delinquent fee.

(4)(a) Except as otherwise provided in this chapter, all licenses shall be renewable every 8 years and shall be issued or renewed upon application, payment of the fees required by s. 322.21, and successful passage of any required examination, unless the department has reason to believe that the licensee is no longer qualified to receive a license.

(b) Notwithstanding any other provision of this chapter, if an applicant establishes his or her identity for a driver license using a document authorized under s. 322.08(2)(c)5., the license, upon an initial showing of such documentation, is exempted from having to renew or obtain a duplicate in person, unless the renewal or duplication coincides with the periodic reexamination of a driver as required pursuant to s. 322.121.

(c) Notwithstanding any other provision of this chapter, if a licensee establishes his or her identity for a driver license using an identification document authorized under s. 322.08(2)(c)7. or 8., the licensee may not renew the driver license except in person and upon submission of an identification document authorized under s. 322.08(2)(c)7. or 8. A driver license renewed under this paragraph expires 1 year after the date of issuance or upon the expiration date cited on the United States Department of Homeland Security documents, whichever date first occurs.

(5) All renewal driver licenses may be issued after the applicant licensee has been determined to be eligible by the department.

(a) A licensee who is otherwise eligible for renewal and who is at least 80 years of age:

1. Must submit to and pass a vision test administered at any driver license office; or

2. If the licensee applies for a renewal using a convenience service as provided in subsection (8), he or she must submit to a vision test administered by a physician licensed under chapter 458 or chapter 459, an optometrist licensed under chapter 463, or a licensed physician at a federally established veterans’ hospital; must send the results of that test to the department on a form obtained from the department and signed by such health care practitioner; and must meet vision standards that are equivalent to the standards for passing the departmental vision test. The physician or optometrist may submit the results of a vision test by a department-approved electronic means.

(b) A licensee who is at least 80 years of age may not submit an application for renewal under subsection (8) by a convenience service unless the results of a vision test have been electronically submitted in advance by the physician or optometrist.

(6) If the licensee does not receive a renewal notice, the licensee or applicant may apply to the department, under oath, at any driver license examining office. Such application shall be on a form prepared and furnished by the department. The department shall make such forms available to the various examining offices throughout the state. Upon receipt of such application, the department shall issue a license or temporary permit to the applicant or shall advise the applicant that no license or temporary permit will be issued and advise the applicant of the reason for his or her ineligibility.

(7) An expired Florida driver license may be renewed any time within 12 months after the expiration date, with reexamination, if required, upon payment of the required delinquent fee or taking and passing the written examination. If the final date upon which a license may be renewed under this section falls upon a Saturday, Sunday, or legal holiday, the renewal period shall be extended to midnight of the next regular working day. The department may refuse to issue any license if:

(a) It has reason to believe the licensee is no longer qualified to receive a license.

(b) Its records reflect that the applicant’s driving privilege is under suspension or revocation.

(8) The department shall issue 8-year renewals using a convenience service without reexamination to drivers who have not attained 80 years of age. The department shall issue 6-year renewals using a convenience service when the applicant has satisfied the requirements of subsection (5).

(a) If the department determines from its records that the holder of a license about to expire is eligible for renewal, the department shall mail a renewal notice to the licensee at his or her last known address, not less than 30 days prior to the licensee’s birthday. The renewal notice shall direct the licensee to appear at a driver license office for in-person renewal or to transmit the completed renewal notice and the fees required by s. 322.21 to the department using a convenience service.

(b) Upon receipt of a properly completed renewal notice, payment of the required fees, and upon determining that the licensee is still eligible for renewal, the department shall send a new license to the licensee as evidence that the license term has been extended.

(c) The department shall issue one renewal using a convenience service. A person who is out of this state when his or her license expires may be issued a 90-day temporary driving permit without reexamination. At the end of the 90-day period, the person must either return to this state or apply for a license where the person is located, except for a member of the Armed Forces as provided in s. 322.121(5).

(d) Any person who knowingly possesses any forged, stolen, fictitious, counterfeit, or unlawfully issued license extension sticker, unless possession by such person has been duly authorized by the department, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(e) The department shall develop a plan for the equitable distribution of license renewals and the orderly implementation of this section.

(9) The application form for a renewal issuance or renewal extension shall include language permitting a voluntary contribution of $1 per applicant to aid the homeless. Contributions made pursuant to this subsection shall be deposited into the Grants and Donations Trust Fund of the Department of Children and Families and used by the State Office on Homelessness to supplement grants made under s. 420.622(4) and (5), provide information to the public about homelessness in the state, and provide literature for homeless persons seeking assistance. For the purpose of applying the service charge provided in s. 215.20, contributions received under this subsection are not income of a revenue nature.

History.—s. 30, ch. 19551, 1939; CGL 1940 Supp. 4151(644); s. 30, 20451, 1941; s. 1, ch. 24346, 1947; s. 1, ch. 26911, 1951; s. 1, ch. 61-13; s. 2, ch. 67-242; ss. 24, 35, ch. 69-106; s. 1, ch. 72-211; ss. 3, 5, ch. 75-228; s. 17, ch. 78-394; s. 2, ch. 82-132; s. 22, ch. 84-359; s. 6, ch. 85-98; s. 40, ch. 89-282; s. 9, ch. 91-243; s. 31, ch. 95-143; s. 408, ch. 95-148; s. 7, ch. 95-326; ss. 39, 66, ch. 95-333; s. 6, ch. 96-414; s. 36, ch. 97-96; s. 4, ch. 2002-259; s. 1, ch. 2003-273; s. 30, ch. 2004-5; s. 79, ch. 2005-164; s. 3, ch. 2008-102; s. 32, ch. 2008-176; s. 3, ch. 2010-82; s. 34, ch. 2010-223; s. 3, ch. 2013-74.



322.19 - Change of address or name.

322.19 Change of address or name.—

(1) Except as provided in ss. 775.21, 775.261, 943.0435, 944.607, and 985.4815, whenever any person, after applying for or receiving a driver license or identification card, changes his or her legal name, that person must within 30 days thereafter obtain a replacement license or card that reflects the change.

(2) If a person, after applying for or receiving a driver license or identification card, changes the legal residence or mailing address in the application, license, or card, the person must, within 30 calendar days after making the change, obtain a replacement license or card that reflects the change. A written request to the department must include the old and new addresses and the driver license or identification card number. Any person who has a valid, current student identification card issued by an educational institution in this state is presumed not to have changed his or her legal residence or mailing address. This subsection does not affect any person required to register a permanent or temporary address change pursuant to s. 775.13, s. 775.21, s. 775.25, or s. 943.0435.

(3) A violation of this section is a nonmoving violation with a penalty as provided in s. 318.18(2).

(4) Notwithstanding any other provision of this chapter, if a licensee established his or her identity for a driver license using an identification document authorized under s. 322.08(2)(c)7. or 8., the licensee may not change his or her name or address except in person and upon submission of an identification document authorized under s. 322.08(2)(c)7. or 8.

History.—s. 31, ch. 19551, 1939; CGL 1940 Supp. 4151(645); s. 31, ch. 20451, 1941; s. 18, ch. 84-359; s. 41, ch. 89-282; s. 409, ch. 95-148; s. 8, ch. 95-326; s. 40, ch. 95-333; s. 5, ch. 2002-259; s. 80, ch. 2005-164; s. 34, ch. 2008-176; s. 55, ch. 2012-181; s. 60, ch. 2016-239.



322.20 - Records of the department; fees; destruction of records.

322.20 Records of the department; fees; destruction of records.—

(1) The department shall maintain a record of every application for license received by it. The possession of such an application form, whether filled out or in blank, or of a counterfeit thereof, not authorized by the department or its personnel constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) The department shall also maintain a record of all crash reports, abstracts of court records of convictions, and notices of revocation or suspension of a person’s driver license or driving privilege. Records of convictions of a person holding a foreign license shall be maintained by the department if the uniform traffic citation indicates an address located in this state.

(3) The department shall maintain convenient records or make suitable notations, in order that the individual driver history record of each licensee is readily available for the consideration of the department upon application for renewal of a license and at other suitable times. The release by the department of the driver history record, with respect to crashes involving a licensee, shall not include any notation or record of the occurrence of a motor vehicle crash unless the licensee received a traffic citation as a direct result of the crash, and to this extent such notation or record is exempt from the provisions of s. 119.07(1).

(4) It is unlawful for any person to falsify, alter, erase, remove, or destroy, or cause to be altered, erased, removed, or destroyed, any record maintained by the department unless the alteration, erasure, removal, or destruction has been duly authorized.

(5) The department shall promulgate rules and procedures to ensure adequate safeguards and auditing capabilities to enable records of uniform traffic dispositions to be reported to the department in an automated fashion, through cooperative arrangements which may be entered into between court clerks and the department, in order to enhance the effectiveness and efficiency of dispositions reported on the uniform traffic citation. Automated procedures must be subjected to tests to ensure that the integrity of the driver file is enhanced or maintained and that the intent of this chapter, as stated in s. 322.263, is given priority consideration with respect to either online data entry activities between the courts and the department or the forwarding of electronically recorded data. Departmental rules shall require that data verification be accompanied by comparison with data from uniform traffic disposition reports.

(6) The department shall tabulate and publish statistics of traffic citation dispositions and provide records to court clerks for the purpose of verifying that the data was properly received and recorded.

(7) The requirement for the department to keep records shall terminate upon the death of an individual licensed by the department upon notification by the Department of Health of such death. The department shall make such notification as is proper of the deletions from their records to the court clerks of the state.

(8) Except as provided in chapter 119, the department may release records as provided in this section.

(9) The department may, upon application, furnish to any person, from its records, a list of the names, addresses, and birth dates of the licensed drivers of the entire state or any portion thereof by age group. In addition, the department may furnish to the courts, for the purpose of establishing jury selection lists, the names, addresses, and birth dates of the persons of the entire state or any portion thereof by age group having identification cards issued by the department. Each person who requests such information shall pay a fee, set by the department, of 1 cent per name listed, except that the department shall furnish such information without charge to the courts for the purpose of jury selection or to any state agency or to any state attorney, sheriff, or chief of police. Such court, state agency, state attorney, or law enforcement agency may not sell, give away, or allow the copying of such information. Noncompliance with this prohibition shall authorize the department to charge the noncomplying court, state agency, state attorney, or law enforcement agency the appropriate fee for any subsequent lists requested. The department may adopt rules necessary to implement this subsection.

(10) The department is authorized, upon application of any person and payment of the proper fees, to search and to assist such person in the search of the records of the department and make reports thereof and to make photographic copies of the departmental records and attestations thereof.

(11)(a) The department may charge the following fees for the following services and documents:

1. For providing a transcript of any one individual’s driver history record or any portion thereof for the past 3 years..........$8

2. For providing a transcript of any one individual’s driver history record or any portion thereof for the past 7 years..........$10

3. For providing a certified copy of a transcript of the driver history record or any portion thereof for any one individual..........$10

4. For providing a certified photographic copy of a document, per page..........$1

5. For providing an exemplified record..........$15

6. For providing photocopies of documents, papers, letters, clearances, or license or insurance status reports, per page..........$0.50

7. For assisting persons in searching any one individual’s driver record at a terminal located at the department’s general headquarters in Tallahassee..........$2

8. For searching for any one individual’s driver history record when no record is found on file..........$2

9. For electronically searching for any one individual’s driver history record to determine if the record meets requested criteria..........$0.01

(b) The department shall furnish such information without charge to any local, state, or federal law enforcement agency or court upon proof satisfactory to the department as to the purpose of the investigation.

(c) The clerks of court and tax collectors authorized under s. 322.135, may provide 3-year, 7-year, or complete driver records to any person requesting such records upon payment of the appropriate fees. In addition to the fees authorized under paragraph (a), clerks of court and tax collectors may assess the fee listed in s. 322.135(1)(c) for this service. The applicable record fees listed in paragraph (a) must be remitted to the department no later than 5 days after payment is received, unless a shorter remittance period is required by law.

(12) The fees collected under this section shall be placed in the Highway Safety Operating Trust Fund.

(13) The department shall implement a system that allows either parent of a minor, or a guardian, or other responsible adult who signed a minor’s application for a driver license to have Internet access through a secure website to inspect the minor’s driver history record. Internet access to driver history records granted to a minor’s parents, guardian, or other responsible adult shall be furnished by the department at no fee and shall terminate when the minor attains 18 years of age.

(14) The department is authorized in accordance with chapter 257 to destroy reports, records, documents, papers, and correspondence which are considered obsolete.

(15) The department is authorized to photograph, microphotograph, or reproduce on film such documents, records, and reports as it may select. The photographs or microphotographs in the form of film or print of any records made in compliance with the provisions of this section shall have the same force and effect as the originals thereof and shall be treated as originals for the purpose of their admissibility in evidence. Duly certified or authenticated reproductions of such photographs or microphotographs shall be admitted in evidence equally with the original photographs or microphotographs.

(16) The creation and maintenance of records by the Division of Motorist Services within the department pursuant to this chapter shall not be regarded as law enforcement functions of agency recordkeeping.

History.—s. 32, ch. 19551, 1939; CGL 1940 Supp. 4151(646); s. 32, ch. 20451, 1941; s. 1, ch. 57-758; s. 210, ch. 71-136; s. 18, ch. 78-394; s. 3, ch. 79-99; s. 2, ch. 81-181; s. 5, ch. 82-130; s. 19, ch. 83-218; s. 11, ch. 83-228; s. 1, ch. 85-78; s. 3, ch. 89-90; s. 5, ch. 91-235; s. 75, ch. 93-120; s. 32, ch. 95-143; s. 157, ch. 96-406; s. 5, ch. 97-185; s. 61, ch. 99-8; s. 287, ch. 99-248; s. 2, ch. 2002-215; s. 1, ch. 2004-275; s. 40, ch. 2004-335; s. 47, ch. 2005-251; s. 2, ch. 2006-226; s. 34, ch. 2009-71; s. 5, ch. 2010-163; s. 24, ch. 2011-66.



322.201 - Records as evidence.

322.201 Records as evidence.—A copy, computer copy, or transcript of all abstracts of crash reports and all abstracts of court records of convictions received by the department and the complete driving record of any individual certified by the department or by the clerk of a court shall be received as evidence in all courts of this state without further authentication, if the same is otherwise admissible in evidence. Further, any court or the office of the clerk of any court of this state which is electronically connected by a terminal device to the computer data center of the department may use as evidence in any case the information obtained by this device from the records of the department without need of such certification; however, if a genuine issue as to the authenticity of such information is raised by a party or by the court, the court may require that a record certified by the department be submitted for admission into evidence. For computer copies generated by a terminal device of a court or clerk of court, entry in a driver’s record that the notice required by s. 322.251 was given constitutes sufficient evidence that such notice was given.

History.—s. 2, ch. 63-371; s. 1, ch. 67-305; ss. 24, 35, ch. 69-106; s. 2, ch. 81-34; s. 20, ch. 83-218; s. 30, ch. 91-221; s. 288, ch. 99-248; s. 35, ch. 2009-71.



322.202 - Admission of evidence obtained from the Division of Motorist Services.

322.202 Admission of evidence obtained from the Division of Motorist Services.—

(1) The Legislature finds that the Division of Motorist Services of the Department of Highway Safety and Motor Vehicles is not a law enforcement agency. The Legislature also finds that the division is not an adjunct of any law enforcement agency in that employees have no stake in particular prosecutions. The Legislature further finds that errors in records maintained by the division are not within the collective knowledge of any law enforcement agency. The Legislature also finds that the missions of the division and the Department of Highway Safety and Motor Vehicles provide a sufficient incentive to maintain records in a current and correct fashion.

(2) The Legislature finds that the purpose of the exclusionary rule is to deter misconduct on the part of law enforcement officers and law enforcement agencies.

(3) The Legislature finds that the application of the exclusionary rule to cases where a law enforcement officer effects an arrest based on objectively reasonable reliance on information obtained from the division is repugnant to the purposes of the exclusionary rule and contrary to the decisions of the United States Supreme Court in Arizona v. Evans, 514 U.S. 1 (1995) and United States v. Leon, 468 U.S. 897 (1984).

(4) In any case where a law enforcement officer effects an arrest based on objectively reasonable reliance on information obtained from the division, evidence found pursuant to such an arrest shall not be suppressed by application of the exclusionary rule on the grounds that the arrest is subsequently determined to be unlawful due to erroneous information obtained from the division.

History.—s. 1, ch. 2002-215; s. 25, ch. 2011-66.



322.21 - License fees; procedure for handling and collecting fees.

322.21 License fees; procedure for handling and collecting fees.—

(1) Except as otherwise provided herein, the fee for:

(a) An original or renewal commercial driver license is $75, which shall include the fee for driver education provided by s. 1003.48. However, if an applicant has completed training and is applying for employment or is currently employed in a public or nonpublic school system that requires the commercial license, the fee is the same as for a Class E driver license. A delinquent fee of $15 shall be added for a renewal within 12 months after the license expiration date.

(b) An original Class E driver license is $48, which includes the fee for driver education provided by s. 1003.48. However, if an applicant has completed training and is applying for employment or is currently employed in a public or nonpublic school system that requires a commercial driver license, the fee is the same as for a Class E license.

(c) The renewal or extension of a Class E driver license or of a license restricted to motorcycle use only is $48, except that a delinquent fee of $15 shall be added for a renewal or extension made within 12 months after the license expiration date. The fee provided in this paragraph includes the fee for driver education provided by s. 1003.48.

(d) An original driver license restricted to motorcycle use only is $48, which includes the fee for driver education provided by s. 1003.48.

(e) A replacement driver license issued pursuant to s. 322.17 is $25. Of this amount $7 shall be deposited into the Highway Safety Operating Trust Fund and $18 shall be deposited into the General Revenue Fund. Beginning July 1, 2015, or upon completion of the transition of driver license issuance services, if the replacement driver license is issued by the tax collector, the tax collector shall retain the $7 that would otherwise be deposited into the Highway Safety Operating Trust Fund and the remaining revenues shall be deposited into the General Revenue Fund.

(f) An original, renewal, or replacement identification card issued pursuant to s. 322.051 is $25, except that an applicant who presents evidence satisfactory to the department that he or she is homeless as defined in s. 414.0252(7); his or her annual income is at or below 100 percent of the federal poverty level; or he or she is a juvenile offender who is in the custody or under the supervision of the Department of Juvenile Justice, is receiving services pursuant to s. 985.461, and whose identification card is issued by the department’s mobile issuing units is exempt from such fee. Funds collected from fees for original, renewal, or replacement identification cards shall be distributed as follows:

1. For an original identification card issued pursuant to s. 322.051, the fee shall be deposited into the General Revenue Fund.

2. For a renewal identification card issued pursuant to s. 322.051, $6 shall be deposited into the Highway Safety Operating Trust Fund, and $19 shall be deposited into the General Revenue Fund.

3. For a replacement identification card issued pursuant to s. 322.051, $9 shall be deposited into the Highway Safety Operating Trust Fund, and $16 shall be deposited into the General Revenue Fund. Beginning July 1, 2015, or upon completion of the transition of the driver license issuance services, if the replacement identification card is issued by the tax collector, the tax collector shall retain the $9 that would otherwise be deposited into the Highway Safety Operating Trust Fund and the remaining revenues shall be deposited into the General Revenue Fund.

(g) Each endorsement required by s. 322.57 is $7.

(h) A hazardous-materials endorsement, as required by s. 322.57(1)(e), shall be set by the department by rule and must reflect the cost of the required criminal history check, including the cost of the state and federal fingerprint check, and the cost to the department of providing and issuing the license. The fee shall not exceed $100. This fee shall be deposited in the Highway Safety Operating Trust Fund. The department may adopt rules to administer this section.

(i) The specialty driver license or identification card issued pursuant to s. 322.1415 is $25, which is in addition to other fees required in this section. The fee shall be distributed as follows:

1. Fifty percent shall be distributed as provided in s. 320.08058 to the appropriate state or independent university, professional sports team, or branch of the United States Armed Forces.

2. Fifty percent shall be distributed to the department for costs directly related to the specialty driver license and identification card program and to defray the costs associated with production enhancements and distribution.

(2) It is the duty of the director of the Division of Motorist Services to set up a division in the department with the necessary personnel to perform the necessary clerical and routine work for the department in issuing and recording applications, licenses, and certificates of eligibility, including the receiving and accounting of all license funds and their payment into the State Treasury, and other incidental clerical work connected with the administration of this chapter. The department may use such electronic, mechanical, or other devices as necessary to accomplish the purposes of this chapter.

(3) The department shall prepare sufficient forms for certificates of eligibility, applications, notices, and license materials to supply all applicants for driver licenses and all renewal licenses.

(4) If the department determines from its records or is otherwise satisfied that the holder of a license about to expire is entitled to have it renewed, the department shall mail a renewal notice to the licensee at his or her last known address, within 30 days before the licensee’s birthday. The licensee shall be issued a renewal license, after reexamination, if required, during the 30 days immediately preceding his or her birthday upon presenting a renewal notice, his or her current license, and the fee for renewal to the department at any driver license examining office.

(5) The department shall collect and transmit all fees received by it under this section to the Chief Financial Officer to be deposited into the General Revenue Fund, and sufficient funds for the necessary expenses of the department shall be included in the appropriations act. The fees shall be used for the maintenance and operation of the department.

(6) Any member of the Armed Forces or his or her spouse, daughter, son, stepdaughter, or stepson, who holds a Florida driver license and who presents an affidavit showing that he or she was out of the state due to service in the Armed Forces of the United States at the time of license expiration is exempt from paying the delinquent fee if the application for renewal is made within 15 months after the expiration of his or her license and within 90 days after the date of discharge or transfer to a military or naval establishment in this state as shown in the affidavit. However, such a person is not exempt from any reexamination requirement.

(7) Any veteran honorably discharged from the Armed Forces who has been issued a valid identification card by the Department of Veterans’ Affairs in accordance with s. 295.17, has been determined by the United States Department of Veterans Affairs or its predecessor to have a 100-percent total and permanent service-connected disability rating for compensation, or has been determined to have a service-connected total and permanent disability rating of 100 percent, is in receipt of disability retirement pay from any branch of the United States Armed Services, and who is qualified to obtain a driver license under this chapter is exempt from all fees required by this section.

(8) Any person who applies for reinstatement following the suspension or revocation of the person’s driver license must pay a service fee of $45 following a suspension, and $75 following a revocation, which is in addition to the fee for a license. Any person who applies for reinstatement of a commercial driver license following the disqualification of the person’s privilege to operate a commercial motor vehicle shall pay a service fee of $75, which is in addition to the fee for a license. The department shall collect all of these fees at the time of reinstatement. The department shall issue proper receipts for such fees and shall promptly transmit all funds received by it as follows:

(a) Of the $45 fee received from a licensee for reinstatement following a suspension, the department shall deposit $15 in the General Revenue Fund and $30 in the Highway Safety Operating Trust Fund.

(b) Of the $75 fee received from a licensee for reinstatement following a revocation or disqualification, the department shall deposit $35 in the General Revenue Fund and $40 in the Highway Safety Operating Trust Fund.

If the revocation or suspension of the driver license was for a violation of s. 316.193, or for refusal to submit to a lawful breath, blood, or urine test, an additional fee of $130 must be charged. However, only one $130 fee may be collected from one person convicted of violations arising out of the same incident. The department shall collect the $130 fee and deposit the fee into the Highway Safety Operating Trust Fund at the time of reinstatement of the person’s driver license, but the fee may not be collected if the suspension or revocation is overturned. If the revocation or suspension of the driver license was for a conviction for a violation of s. 817.234(8) or (9) or s. 817.505, an additional fee of $180 is imposed for each offense. The department shall collect and deposit the additional fee into the Highway Safety Operating Trust Fund at the time of reinstatement of the person’s driver license.

(9) An applicant:

(a) Requesting a review authorized in s. 322.222, s. 322.2615, s. 322.2616, s. 322.27, or s. 322.64 must pay a filing fee of $25 to be deposited into the Highway Safety Operating Trust Fund.

(b) Petitioning the department for a hearing authorized in s. 322.271 must pay a filing fee of $12 to be deposited into the Highway Safety Operating Trust Fund.

History.—s. 33, ch. 19551, 1939; CGL 1940 Supp. 4151(647); s. 33, ch. 20451, 1941; s. 1, ch. 22838, s. 7, ch. 22858, 1945; ss. 2, 3, ch. 24346, 1947; s. 51, ch. 26869, 1951; s. 1, ch. 59-314; s. 2, ch. 61-13; s. 3, ch. 67-242; s. 1, ch. 67-306; ss. 24, 35, ch. 69-106; s. 2, ch. 72-211; s. 1, ch. 73-305; s. 4, ch. 75-228; s. 1, ch. 77-174; s. 202, ch. 81-259; s. 6, ch. 83-71; s. 7, ch. 83-228; s. 3, ch. 84-314; s. 9, ch. 85-81; s. 7, ch. 85-98; s. 15, ch. 87-356; s. 28, ch. 88-290; s. 12, ch. 89-282; ss. 10, 12, ch. 91-243; s. 13, ch. 93-268; s. 80, ch. 94-306; s. 935, ch. 95-148; s. 970, ch. 2002-387; s. 363, ch. 2003-261; s. 4, ch. 2003-410; s. 81, ch. 2005-164; s. 2, ch. 2006-305; s. 35, ch. 2008-176; s. 36, ch. 2009-71; s. 26, ch. 2011-66; s. 56, ch. 2012-181; s. 47, ch. 2013-15; s. 52, ch. 2013-160; s. 60, ch. 2014-17; s. 33, ch. 2014-216; s. 61, ch. 2016-239.



322.212 - Unauthorized possession of, and other unlawful acts in relation to, driver license or identification card.

322.212 Unauthorized possession of, and other unlawful acts in relation to, driver license or identification card.—

(1) It is unlawful for any person to:

(a) Knowingly have in his or her possession or to display any blank, forged, stolen, fictitious, counterfeit, or unlawfully issued driver license or identification card or any instrument in the similitude of a driver license or identification card unless possession by such person has been duly authorized by the department;

(b) Knowingly have in his or her possession any instrument in the similitude of a driver license issued by the department or its duly authorized agents or those of any state or jurisdiction issuing licenses recognized in this state for the operation of a motor vehicle;

(c) Knowingly have in his or her possession any instrument in the similitude of an identification card issued by the department or its duly authorized agents or those of any state or jurisdiction issuing identification cards recognized in this state for the purpose of indicating a person’s true name and age; or

(d) Knowingly sell, manufacture, or deliver, or knowingly offer to sell, manufacture, or deliver, a blank, forged, stolen, fictitious, counterfeit, or unlawfully issued driver license or identification card, or an instrument in the similitude of a driver license or identification card, unless that person is authorized to do so by the department. A violation of this section may be investigated by any law enforcement agency, including the Division of Alcoholic Beverages and Tobacco.

The term “driver license” includes a driver license issued by the department or its agents or a driver license issued by any state or jurisdiction that issues licenses recognized in this state for the operation of a motor vehicle. The term “identification card” includes any identification card issued by the department or its agents or any identification card issued by any state or jurisdiction that issues identification cards recognized in this state for the purpose of indicating a person’s true name and age. This subsection does not prohibit a person from possessing or displaying another person’s driver license or identification card for a lawful purpose.

(2) It is unlawful for any person to barter, trade, sell, or give away any driver license or identification card or to perpetrate a conspiracy to barter, trade, sell, or give away any such license or identification card unless such person has been duly authorized to issue the license or identification card by the department as provided in this chapter or in the adopted rules of the department.

(3) It is unlawful for any employee of the department to allow or permit the issuance of a driver license or identification card when he or she knows that the applicant has not lawfully fulfilled the requirements of this chapter for the issuance of such license or identification card.

(4) It is unlawful for any person to agree to supply or to aid in supplying any person with a driver license or identification card by any means whatsoever not in accordance with the provisions of this chapter.

(5)(a) It is unlawful for any person to use a false or fictitious name in any application for a driver license or identification card or knowingly to make a false statement, knowingly conceal a material fact, or otherwise commit a fraud in any such application.

(b) It is unlawful for any person to have in his or her possession a driver license or identification card upon which the date of birth has been altered.

(c) It is unlawful for any person designated as a sexual predator or sexual offender to have in his or her possession a driver license or identification card upon which the sexual predator or sexual offender markings required by s. 322.141 are not displayed or have been altered.

(6) Except as otherwise provided in this subsection, any person who violates any of the provisions of this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Any person who violates paragraph (5)(a) by giving a false age in any application for a driver license or identification card or who violates paragraph (5)(b) by possessing a driver license, identification card, or any instrument in the similitude thereof, on which the date of birth has been altered is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Any person who violates paragraph (1)(d) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7) In addition to any other penalties provided by this section, any person who provides false information when applying for a commercial driver license or commercial learner’s permit or is convicted of fraud in connection with testing for a commercial driver license or commercial learner’s permit shall be disqualified from operating a commercial motor vehicle for a period of 1 year.

(8) The provisions of this section are in addition and supplemental to all other provisions of this chapter and of the laws of this state relating to driver licenses and identification cards.

History.—s. 1, ch. 65-167; ss. 24, 35, ch. 69-106; s. 212, ch. 71-136; s. 24, ch. 73-334; s. 19, ch. 78-394; s. 1, ch. 84-91; s. 410, ch. 95-148; s. 4, ch. 97-206; s. 1, ch. 2002-178; s. 6, ch. 2002-259; s. 2, ch. 2003-286; s. 82, ch. 2005-164; s. 2, ch. 2007-207; s. 53, ch. 2013-160.



322.22 - Authority of department to cancel or refuse to issue or renew license.

322.22 Authority of department to cancel or refuse to issue or renew license.—

(1) The department may cancel or withhold issuance or renewal of any driver license, upon determining that the licensee was not entitled to the issuance thereof, or that the licensee failed to give the required or correct information in his or her application or committed any fraud in making such application, or that the licensee has two or more licenses on file with the department, each in a different name but bearing the photograph of the licensee, unless the licensee has complied with the requirements of this chapter in obtaining the licenses. The department may cancel or withhold issuance or renewal of any driver license, identification card, vehicle or vessel registration, or fuel-use decal if the licensee fails to pay the correct fee or pays for any driver license, identification card, vehicle or vessel registration, or fuel-use decal; pays any tax liability, penalty, or interest specified in chapter 207; or pays any administrative, delinquency, or reinstatement fee by a dishonored check.

(2) Upon such cancellation, the licensee must surrender to the department the license so canceled.

History.—s. 34, ch. 19551, 1939; CGL 4151(648); s. 34, ch. 20451, 1941; s. 20, ch. 78-394; s. 42, ch. 89-282; s. 81, ch. 94-306; s. 936, ch. 95-148; s. 83, ch. 2005-164; s. 54, ch. 2013-160.



322.221 - Department may require reexamination.

322.221 Department may require reexamination.—

(1) The department, having good cause to believe that a licensed driver is incompetent or otherwise not qualified to be licensed, may, at any time upon written notice of at least 5 days to the licensee, require him or her to submit to an examination or reexamination. Good cause as used herein shall be construed to mean that a licensee’s driving record, a report as provided in s. 322.126, or other evidence is sufficient to indicate that his or her driving privilege is detrimental to public safety.

(2)(a) The department may require an examination or reexamination to determine the competence and driving ability of any driver causing or contributing to the cause of any crash resulting in death, personal injury, or property damage.

(b) The department may, in its discretion, require any licensed driver to submit to an examination or reexamination prior to his or her normal renewal date upon receipt of a recommendation from a court having jurisdiction of traffic offenses, a law enforcement agency, or a physician stating that the driver’s ability to operate a motor vehicle safely is questionable. At the time of renewal of his or her license a driver may be required to submit to an examination or reexamination at the discretion of the examiner if the physical appearance or actions of the licensee give rise to serious doubt as to his or her ability to operate a vehicle safely.

(c) If the department has reason to believe that a licensee is physically or mentally unqualified to operate a motor vehicle, it may require the licensee to submit medical reports regarding his or her physical or mental condition to the department’s medical advisory board for its review and recommendation. The submission of medical reports shall be made without expense to the state.

(3) Upon the conclusion of such examination or reexamination the department shall take action as may be appropriate and may suspend or revoke the license of such person or permit him or her to retain such license, or may issue a license subject to restrictions as permitted under s. 322.16. Refusal or neglect of the licensee to submit to such examination or reexamination shall be ground for suspension or revocation of his or her license.

History.—ss. 1-3, ch. 28120, 1953; s. 1, ch. 59-443; ss. 24, 35, ch. 69-106; s. 1, ch. 70-366; s. 21, ch. 78-394; s. 43, ch. 89-282; s. 78, ch. 94-306; s. 937, ch. 95-148; s. 289, ch. 99-248.



322.222 - Right to review.

322.222 Right to review.—A driver may request an administrative hearing to review a revocation under s. 322.221(3). The hearing must be held in accordance with the department’s administrative rules adopted under chapter 120.

History.—s. 13, ch. 2001-196.



322.23 - Suspending privileges of nonresidents and reporting convictions.

322.23 Suspending privileges of nonresidents and reporting convictions.—

(1) The privilege of driving a motor vehicle on the highways of this state, given to a nonresident, shall be subject to suspension or revocation by the department in the same manner and for the same cause as a license issued by the department may be suspended or revoked.

(2) The department is authorized, upon receiving a record of the conviction in this state of a nonresident driver, of any offense under the motor vehicle laws of this state, to forward a certified copy of such record to the motor vehicle administrator in the state wherein the person so convicted is a resident.

History.—s. 35, ch. 19551, 1939; CGL 1940 Supp. 4151(649); s. 35, ch. 20451, 1941.



322.24 - Suspending resident’s license upon conviction in another state.

322.24 Suspending resident’s license upon conviction in another state.—The department is authorized to suspend or revoke the license of any resident of the state, upon receiving notice of the conviction of such person in another state or foreign country of an offense therein which, if committed in this state, would be grounds for the suspension or revocation of his or her license.

History.—s. 36, ch. 19551, 1939; CGL 1940 Supp. 4151(650); s. 36, ch. 20451, 1941; s. 82, ch. 94-306; s. 938, ch. 95-148.



322.245 - Suspension of license upon failure of person charged with specified offense under chapter 316, chapter 320, or this chapter to comply with directives ordered by traffic court or upon failure to pay child support in non-IV-D cases as provided in chapter 61 or failure to pay any financial obligation in any other criminal case.

322.245 Suspension of license upon failure of person charged with specified offense under chapter 316, chapter 320, or this chapter to comply with directives ordered by traffic court or upon failure to pay child support in non-IV-D cases as provided in chapter 61 or failure to pay any financial obligation in any other criminal case.—

(1) If a person charged with a violation of any of the criminal offenses enumerated in s. 318.17 or with the commission of any offense constituting a misdemeanor under chapter 320 or this chapter fails to comply with all of the directives of the court within the time allotted by the court, the clerk of the traffic court shall mail to the person, at the address specified on the uniform traffic citation, a notice of such failure, notifying him or her that, if he or she does not comply with the directives of the court within 30 days after the date of the notice and pay a delinquency fee of up to $25 to the clerk, his or her driver license will be suspended. The notice shall be mailed no later than 5 days after such failure. The delinquency fee may be retained by the office of the clerk to defray the operating costs of the office.

(2) In non-IV-D cases, if a person fails to pay child support under chapter 61 and the obligee so requests, the depository or the clerk of the court shall mail in accordance with s. 61.13016 the notice specified in that section, notifying him or her that if he or she does not comply with the requirements of that section and pay a delinquency fee of $25 to the depository or the clerk, his or her driver license and motor vehicle registration will be suspended. The delinquency fee may be retained by the depository or the office of the clerk to defray the operating costs of the office.

(3) If the person fails to comply with the directives of the court within the 30-day period, or, in non-IV-D cases, fails to comply with the requirements of s. 61.13016 within the period specified in that statute, the depository or the clerk of the court shall electronically notify the department of such failure within 10 days. Upon electronic receipt of the notice, the department shall immediately issue an order suspending the person’s driver license and privilege to drive effective 20 days after the date the order of suspension is mailed in accordance with s. 322.251(1), (2), and (6).

(4) After suspension of the driver license of a person pursuant to subsection (1), subsection (2), or subsection (3), the license may not be reinstated until the person complies with all court directives imposed upon him or her, including payment of the delinquency fee imposed by subsection (1), and presents certification of such compliance to a driver licensing office and complies with the requirements of this chapter or, in the case of a license suspended for nonpayment of child support in non-IV-D cases, until the person complies with the reinstatement provisions of s. 322.058 and makes payment of the delinquency fee imposed by subsection (2).

(5)(a) When the department receives notice from a clerk of the court that a person licensed to operate a motor vehicle in this state under the provisions of this chapter has failed to pay financial obligations for any criminal offense other than those specified in subsection (1), in full or in part under a payment plan pursuant to s. 28.246(4), the department shall suspend the license of the person named in the notice.

(b) The department must reinstate the driving privilege when the clerk of the court provides an affidavit to the department stating that:

1. The person has satisfied the financial obligation in full or made all payments currently due under a payment plan;

2. The person has entered into a written agreement for payment of the financial obligation if not presently enrolled in a payment plan; or

3. A court has entered an order granting relief to the person ordering the reinstatement of the license.

(c) The department shall not be held liable for any license suspension resulting from the discharge of its duties under this section.

History.—s. 20, ch. 84-359; s. 411, ch. 95-148; s. 9, ch. 95-222; s. 55, ch. 96-350; s. 50, ch. 96-413; s. 37, ch. 97-96; s. 2, ch. 97-206; s. 44, ch. 99-248; s. 102, ch. 2003-402; s. 64, ch. 2004-265; s. 34, ch. 2008-111; s. 55, ch. 2013-160.



322.25 - When court to forward license to department and report convictions.

322.25 When court to forward license to department and report convictions.—

(1) Whenever any person is convicted of any offense for which this chapter makes mandatory the revocation of the driver license of such person by the department, the court in which such conviction is had shall require the surrender to it of all driver licenses then held by the person so convicted, and the court shall thereupon forward the same, together with a record of such conviction, to the department.

(2) Every court having jurisdiction over offenses committed under this chapter, or any other law of this state regulating the operation of motor vehicles on highways, shall forward to the department a record of the conviction of any person in said court for a violation of any said laws, and shall suspend or revoke in accordance with the provisions of this chapter the driver license of the person so convicted.

(3) There shall be no notation made upon a license of either an arrest or warning until the holder of the license has been duly convicted or has forfeited bond.

(4) For the purpose of this chapter, a forfeiture of bail or collateral deposited to secure a defendant’s appearance in court, which forfeiture has not been vacated, shall be equivalent to a conviction.

(5) For the purpose of this chapter, the entrance of a plea of nolo contendere by the defendant to a charge of driving while intoxicated, driving under the influence, driving with an unlawful blood-alcohol level, or any other alcohol-related or drug-related traffic offense similar to the offenses specified in s. 316.193, accepted by the court and under which plea the court has entered a fine or sentence, whether in this state or any other state or country, shall be equivalent to a conviction.

(6) The report of a judicial disposition of an offense committed under this chapter or of any traffic violation, including parking on a roadway outside the limits of a municipality, or of a violation of any law of this state regulating the operation of motor vehicles on highways shall be made by the court to the department on a standard form prescribed by the department. In addition, the court shall so report to the department any conviction of a person for felony possession of a controlled substance if such person was driving or in actual physical control of a motor vehicle at the time of such possession. The form shall be a copy of the uniform traffic citation and complaint as prescribed by s. 316.650 and shall include a place for the court to indicate clearly whether it recommends suspension or revocation of the offender’s driving privilege. The report shall be signed by the judge or by facsimile signature. The clerks of the court may submit disposition data to the department in an automated fashion, in a form prescribed by the department.

History.—s. 37, ch. 19551, 1939; CGL 1940 Supp. 4151(651); s. 37, ch. 20451, 1941; s. 1, ch. 59-313; s. 3, ch. 61-457; s. 8, ch. 72-175; ss. 1, 3, ch. 74-248; s. 40, ch. 76-31; s. 1, ch. 77-119; s. 22, ch. 78-394; s. 2, ch. 79-99; s. 5, ch. 80-316; s. 2, ch. 81-118; s. 203, ch. 81-259; s. 5, ch. 86-296; s. 44, ch. 89-282; s. 412, ch. 95-148; s. 41, ch. 95-333; s. 56, ch. 2013-160.



322.2505 - Court to forward license of person adjudicated incapacitated to department.

322.2505 Court to forward license of person adjudicated incapacitated to department.—Whenever a person is adjudicated to be mentally or physically incapacitated pursuant to s. 744.331, the court shall require such person to surrender to it all driver licenses held by such person, and the court shall forward the same, together with a record of the adjudication, to the department.

History.—s. 1, ch. 78-204; s. 108, ch. 89-96; s. 45, ch. 89-282.



322.251 - Notice of cancellation, suspension, revocation, or disqualification of license.

322.251 Notice of cancellation, suspension, revocation, or disqualification of license.—

(1) All orders of cancellation, suspension, revocation, or disqualification issued under the provisions of this chapter, chapter 318, chapter 324, or ss. 627.732-627.734 shall be given either by personal delivery thereof to the licensee whose license is being canceled, suspended, revoked, or disqualified or by deposit in the United States mail in an envelope, first class, postage prepaid, addressed to the licensee at his or her last known mailing address furnished to the department. Such mailing by the department constitutes notification, and any failure by the person to receive the mailed order will not affect or stay the effective date or term of the cancellation, suspension, revocation, or disqualification of the licensee’s driving privilege.

(2) The giving of notice and an order of cancellation, suspension, revocation, or disqualification by mail is complete upon expiration of 20 days after deposit in the United States mail for all notices except those issued under chapter 324 or ss. 627.732–627.734, which are complete 15 days after deposit in the United States mail. Proof of the giving of notice and an order of cancellation, suspension, revocation, or disqualification in either manner shall be made by entry in the records of the department that such notice was given. The entry is admissible in the courts of this state and constitutes sufficient proof that such notice was given.

(3) Whenever the driving privilege is suspended, revoked, or disqualified under the provisions of this chapter, the period of such suspension, revocation, or disqualification shall be indicated on the order of suspension, revocation, or disqualification, and the department shall require the licensee whose driving privilege is suspended, revoked, or disqualified to surrender all licenses then held by him or her to the department. However, should the person fail to surrender such licenses, the suspension, revocation, or disqualification period shall not expire until a period identical to the period for which the driving privilege was suspended, revoked, or disqualified has expired after the date of surrender of the licenses, or the date an affidavit swearing such licenses are lost has been filed with the department. In any instance where the suspension, revocation, or disqualification order is mailed as provided herein, and the license is not surrendered to the department, and such license thereafter expires, the department shall not renew that license until a period of time identical to the period of such suspension, revocation, or disqualification imposed has expired.

(4) A person whose privilege to operate a commercial motor vehicle is temporarily disqualified may, upon surrendering his or her commercial driver license, be issued a Class E driver license, valid for the length of his or her unexpired commercial driver license, at no cost. Such person may, upon the completion of his or her disqualification, be issued a commercial driver license, of the type disqualified, for the remainder of his or her unexpired license period. Any such person shall pay the reinstatement fee provided in s. 322.21 before being issued a commercial driver license.

(5) A person whose privilege to operate a commercial motor vehicle is permanently disqualified may, upon surrendering his or her commercial driver license, be issued a Class E driver license, if he or she is otherwise qualified to receive such license. Any such person shall be issued a Class E license, valid for the remainder of his or her unexpired license period, at no cost.

(6) Whenever a cancellation, suspension, revocation, or disqualification occurs, the department shall enter the cancellation, suspension, revocation, or disqualification order on the licensee’s driver file 20 days after the notice was actually placed in the mail. Any inquiry into the file after the 20-day period shall reveal that the license is canceled, suspended, revoked, or disqualified and whether the license has been received by the department.

(7)(a) A person whose driving privilege is suspended or revoked pursuant to s. 832.09 shall be notified, pursuant to this section, and the notification shall direct the person to surrender himself or herself to the sheriff who entered the warrant to satisfy the conditions of the warrant. A person whose driving privilege is suspended or revoked under this subsection shall not have his or her driving privilege reinstated for any reason other than:

1. Full payment of any restitution, court costs, and fees incurred as a result of a warrant or capias being issued pursuant to s. 832.09;

2. The cancellation of the warrant or capias from the Department of Law Enforcement recorded by the entering agency; and

3. The payment of an additional fee of $10 to the Department of Highway Safety and Motor Vehicles to be paid into the Highway Safety Operating Trust Fund; or

4. The department has modified the suspension or revocation of the license pursuant to s. 322.271 restoring the driving privilege solely for business or employment purposes.

(b) The Department of Law Enforcement shall provide electronic access to the department for the purpose of identifying any person who is the subject of an outstanding warrant or capias for passing worthless bank checks.

History.—s. 5, ch. 59-278; ss. 24, 35, ch. 69-106; s. 1, ch. 78-37; s. 1, ch. 80-158; s. 1, ch. 82-20; s. 561, ch. 82-243; s. 1, ch. 84-265; s. 20, ch. 89-282; s. 413, ch. 95-148; s. 3, ch. 98-223; s. 5, ch. 2003-410; s. 84, ch. 2005-164; s. 81, ch. 2010-102; s. 57, ch. 2012-181.



322.26 - Mandatory revocation of license by department.

322.26 Mandatory revocation of license by department.—The department shall forthwith revoke the license or driving privilege of any person upon receiving a record of such person’s conviction of any of the following offenses:

(1)(a) Murder resulting from the operation of a motor vehicle, DUI manslaughter where the conviction represents a subsequent DUI-related conviction, or a fourth violation of s. 316.193 or former s. 316.1931. For such cases, the revocation of the driver license or driving privilege shall be permanent.

(b) Manslaughter resulting from the operation of a motor vehicle.

(2) Driving a motor vehicle or being in actual physical control thereof, or entering a plea of nolo contendere, said plea being accepted by the court and said court entering a fine or sentence to a charge of driving, while under the influence of alcoholic beverages or a substance controlled under chapter 893, or being in actual physical control of a motor vehicle while under the influence of alcoholic beverages or a substance controlled under chapter 893. In any case where DUI manslaughter occurs and the person has no prior convictions for DUI-related offenses, the revocation of the license or driving privilege shall be permanent, except as provided for in s. 322.271(4).

(3) Any felony in the commission of which a motor vehicle is used.

(4) Failure to stop and render aid as required under the laws of this state in the event of a motor vehicle crash resulting in the death or personal injury of another.

(5) Perjury or the making of a false affidavit or statement under oath to the department under this law, or under any other law relating to the ownership or operation of motor vehicles.

(6) Conviction, or forfeiture of bail not vacated, upon three charges of reckless driving committed within a period of 12 months.

(7) Any violation of the law against lewdness, assignation, and prostitution where such violation has been effected through the use of a motor vehicle.

(8) Conviction in any court having jurisdiction over offenses committed under this chapter or any other law of this state regulating the operation of a motor vehicle on the highways, upon direction of the court, when the court feels that the seriousness of the offense and the circumstances surrounding the conviction warrant the revocation of the licensee’s driving privilege.

(9) Conviction in any court having jurisdiction over offenses committed under s. 817.234(8) or (9) or s. 817.505.

History.—s. 38, ch. 19551, 1939; CGL 1940 Supp. 4151(652); s. 38, ch. 20451, 1941; s. 1, ch. 21764, 1943; s. 4, ch. 61-457; s. 2, ch. 65-124; s. 20, ch. 73-331; s. 1, ch. 77-119; s. 2, ch. 78-204; s. 46, ch. 89-282; s. 6, ch. 96-330; s. 8, ch. 98-223; s. 290, ch. 99-248; s. 3, ch. 2006-305.



322.2615 - Suspension of license; right to review.

322.2615 Suspension of license; right to review.—

(1)(a) A law enforcement officer or correctional officer shall, on behalf of the department, suspend the driving privilege of a person who is driving or in actual physical control of a motor vehicle and who has an unlawful blood-alcohol level or breath-alcohol level of 0.08 or higher, or of a person who has refused to submit to a urine test or a test of his or her breath-alcohol or blood-alcohol level. The officer shall take the person’s driver license and issue the person a 10-day temporary permit if the person is otherwise eligible for the driving privilege and shall issue the person a notice of suspension. If a blood test has been administered, the officer or the agency employing the officer shall transmit such results to the department within 5 days after receipt of the results. If the department then determines that the person had a blood-alcohol level or breath-alcohol level of 0.08 or higher, the department shall suspend the person’s driver license pursuant to subsection (3).

(b) The suspension under paragraph (a) shall be pursuant to, and the notice of suspension shall inform the driver of, the following:

1.a. The driver refused to submit to a lawful breath, blood, or urine test and his or her driving privilege is suspended for a period of 1 year for a first refusal or for a period of 18 months if his or her driving privilege has been previously suspended as a result of a refusal to submit to such a test; or

b. The driver was driving or in actual physical control of a motor vehicle and had an unlawful blood-alcohol level or breath-alcohol level of 0.08 or higher and his or her driving privilege is suspended for a period of 6 months for a first offense or for a period of 1 year if his or her driving privilege has been previously suspended under this section.

2. The suspension period shall commence on the date of issuance of the notice of suspension.

3. The driver may request a formal or informal review of the suspension by the department within 10 days after the date of issuance of the notice of suspension or may request a review of eligibility for a restricted driving privilege under s. 322.271(7).

4. The temporary permit issued at the time of suspension expires at midnight of the 10th day following the date of issuance of the notice of suspension.

5. The driver may submit to the department any materials relevant to the suspension.

(2)(a) Except as provided in paragraph (1)(a), the law enforcement officer shall forward to the department, within 5 days after issuing the notice of suspension, the driver license; an affidavit stating the officer’s grounds for belief that the person was driving or in actual physical control of a motor vehicle while under the influence of alcoholic beverages or chemical or controlled substances; the results of any breath or blood test or an affidavit stating that a breath, blood, or urine test was requested by a law enforcement officer or correctional officer and that the person refused to submit; the officer’s description of the person’s field sobriety test, if any; and the notice of suspension. The failure of the officer to submit materials within the 5-day period specified in this subsection and in subsection (1) does not affect the department’s ability to consider any evidence submitted at or prior to the hearing.

(b) The officer may also submit a copy of the crash report and a copy of a video recording of the field sobriety test or the attempt to administer such test. Materials submitted to the department by a law enforcement agency or correctional agency shall be considered self-authenticating and shall be in the record for consideration by the hearing officer. Notwithstanding s. 316.066(4), the crash report shall be considered by the hearing officer.

(3) If the department determines that the license should be suspended pursuant to this section and if the notice of suspension has not already been served upon the person by a law enforcement officer or correctional officer as provided in subsection (1), the department shall issue a notice of suspension and, unless the notice is mailed pursuant to s. 322.251, a temporary permit that expires 10 days after the date of issuance if the driver is otherwise eligible.

(4) If the person whose license was suspended requests an informal review pursuant to subparagraph (1)(b)3., the department shall conduct the informal review by a hearing officer designated by the department. Such informal review hearing shall consist solely of an examination by the department of the materials submitted by a law enforcement officer or correctional officer and by the person whose license was suspended, and the presence of an officer or witness is not required.

(5) After completion of the informal review, notice of the department’s decision sustaining, amending, or invalidating the suspension of the driver license of the person whose license was suspended must be provided to such person. Such notice must be mailed to the person at the last known address shown on the department’s records, or to the address provided in the law enforcement officer’s report if such address differs from the address of record, within 21 days after the expiration of the temporary permit issued pursuant to subsection (1) or subsection (3).

(6)(a) If the person whose license was suspended requests a formal review, the department must schedule a hearing within 30 days after such request is received by the department and must notify the person of the date, time, and place of the hearing.

(b) Such formal review hearing shall be held before a hearing officer designated by the department, and the hearing officer shall be authorized to administer oaths, examine witnesses and take testimony, receive relevant evidence, issue subpoenas for the officers and witnesses identified in documents provided under paragraph (2)(a), regulate the course and conduct of the hearing, question witnesses, and make a ruling on the suspension. The hearing officer may conduct hearings using communications technology. The party requesting the presence of a witness shall be responsible for the payment of any witness fees and for notifying in writing the state attorney’s office in the appropriate circuit of the issuance of the subpoena. If the person who requests a formal review hearing fails to appear and the hearing officer finds such failure to be without just cause, the right to a formal hearing is waived and the suspension shall be sustained.

(c) The failure of a subpoenaed witness to appear at the formal review hearing is not grounds to invalidate the suspension. If a witness fails to appear, a party may seek enforcement of a subpoena under paragraph (b) by filing a petition for enforcement in the circuit court of the judicial circuit in which the person failing to comply with the subpoena resides or by filing a motion for enforcement in any criminal court case resulting from the driving or actual physical control of a motor vehicle that gave rise to the suspension under this section. A failure to comply with an order of the court shall result in a finding of contempt of court. However, a person is not in contempt while a subpoena is being challenged.

(d) The department must, within 7 working days after a formal review hearing, send notice to the person of the hearing officer’s decision as to whether sufficient cause exists to sustain, amend, or invalidate the suspension.

(7) In a formal review hearing under subsection (6) or an informal review hearing under subsection (4), the hearing officer shall determine by a preponderance of the evidence whether sufficient cause exists to sustain, amend, or invalidate the suspension. The scope of the review shall be limited to the following issues:

(a) If the license was suspended for driving with an unlawful blood-alcohol level or breath-alcohol level of 0.08 or higher:

1. Whether the law enforcement officer had probable cause to believe that the person whose license was suspended was driving or in actual physical control of a motor vehicle in this state while under the influence of alcoholic beverages or chemical or controlled substances.

2. Whether the person whose license was suspended had an unlawful blood-alcohol level or breath-alcohol level of 0.08 or higher as provided in s. 316.193.

(b) If the license was suspended for refusal to submit to a breath, blood, or urine test:

1. Whether the law enforcement officer had probable cause to believe that the person whose license was suspended was driving or in actual physical control of a motor vehicle in this state while under the influence of alcoholic beverages or chemical or controlled substances.

2. Whether the person whose license was suspended refused to submit to any such test after being requested to do so by a law enforcement officer or correctional officer.

3. Whether the person whose license was suspended was told that if he or she refused to submit to such test his or her privilege to operate a motor vehicle would be suspended for a period of 1 year or, in the case of a second or subsequent refusal, for a period of 18 months.

(8) Based on the determination of the hearing officer pursuant to subsection (7) for both informal hearings under subsection (4) and formal hearings under subsection (6), the department shall:

(a) Sustain the suspension of the person’s driving privilege for a period of 1 year for a first refusal, or for a period of 18 months if the driving privilege of such person has been previously suspended as a result of a refusal to submit to such tests, if the person refused to submit to a lawful breath, blood, or urine test. The suspension period commences on the date of issuance of the notice of suspension.

(b) Sustain the suspension of the person’s driving privilege for a period of 6 months for a blood-alcohol level or breath-alcohol level of 0.08 or higher, or for a period of 1 year if the driving privilege of such person has been previously suspended under this section as a result of driving with an unlawful alcohol level. The suspension period commences on the date of issuance of the notice of suspension.

(9) A request for a formal review hearing or an informal review hearing shall not stay the suspension of the person’s driver license. If the department fails to schedule the formal review hearing within 30 days after receipt of the request therefor, the department shall invalidate the suspension. If the scheduled hearing is continued at the department’s initiative or the driver enforces the subpoena as provided in subsection (6), the department shall issue a temporary driving permit that shall be valid until the hearing is conducted if the person is otherwise eligible for the driving privilege. Such permit may not be issued to a person who sought and obtained a continuance of the hearing. The permit issued under this subsection shall authorize driving for business or employment use only.

(10) A person whose driver license is suspended under subsection (1) or subsection (3) may apply for issuance of a license for business or employment purposes only if the person is otherwise eligible for the driving privilege pursuant to s. 322.271.

(a) If the suspension of the driver license of the person for failure to submit to a breath, urine, or blood test is sustained, the person is not eligible to receive a license for business or employment purposes only, pursuant to s. 322.271, until 90 days have elapsed after the expiration of the last temporary permit issued. If the driver is not issued a 10-day permit pursuant to this section or s. 322.64 because he or she is ineligible for the permit and the suspension for failure to submit to a breath, urine, or blood test is not invalidated by the department, the driver is not eligible to receive a business or employment license pursuant to s. 322.271 until 90 days have elapsed from the date of the suspension.

(b) If the suspension of the driver license of the person relating to unlawful blood-alcohol level or breath-alcohol level of 0.08 or higher is sustained, the person is not eligible to receive a license for business or employment purposes only pursuant to s. 322.271 until 30 days have elapsed after the expiration of the last temporary permit issued. If the driver is not issued a 10-day permit pursuant to this section or s. 322.64 because he or she is ineligible for the permit and the suspension relating to unlawful blood-alcohol level or breath-alcohol level of 0.08 or higher is not invalidated by the department, the driver is not eligible to receive a business or employment license pursuant to s. 322.271 until 30 days have elapsed from the date of the suspension.

(11) The formal review hearing may be conducted upon a review of the reports of a law enforcement officer or a correctional officer, including documents relating to the administration of a breath test or blood test or the refusal to take either test or the refusal to take a urine test. However, as provided in subsection (6), the driver may subpoena the officer or any person who administered or analyzed a breath or blood test. If the arresting officer or the breath technician fails to appear pursuant to a subpoena as provided in subsection (6), the department shall invalidate the suspension.

(12) The formal review hearing and the informal review hearing are exempt from the provisions of chapter 120. The department may adopt rules for the conduct of reviews under this section.

(13) A person may appeal any decision of the department sustaining a suspension of his or her driver license by a petition for writ of certiorari to the circuit court in the county wherein such person resides or wherein a formal or informal review was conducted pursuant to s. 322.31. However, an appeal shall not stay the suspension. A law enforcement agency may appeal any decision of the department invalidating a suspension by a petition for writ of certiorari to the circuit court in the county wherein a formal or informal review was conducted. This subsection shall not be construed to provide for a de novo review.

(14)(a) The decision of the department under this section or any circuit court review thereof may not be considered in any trial for a violation of s. 316.193, and a written statement submitted by a person in his or her request for departmental review under this section may not be admitted into evidence against him or her in any such trial.

(b) The disposition of any related criminal proceedings does not affect a suspension for refusal to submit to a blood, breath, or urine test imposed under this section.

(15) If the department suspends a person’s license under s. 322.2616, it may not also suspend the person’s license under this section for the same episode that was the basis for the suspension under s. 322.2616.

(16) The department shall invalidate a suspension for driving with an unlawful blood-alcohol level or breath-alcohol level imposed under this section if the suspended person is found not guilty at trial of an underlying violation of s. 316.193.

History.—s. 1, ch. 89-525; s. 4, ch. 90-329; s. 20, ch. 91-255; s. 5, ch. 93-124; s. 414, ch. 95-148; s. 2, ch. 95-186; s. 2, ch. 96-272; s. 11, ch. 96-330; s. 38, ch. 97-96; s. 43, ch. 99-248; s. 14, ch. 2001-196; ss. 20, 85, ch. 2005-164; s. 45, ch. 2006-290; s. 45, ch. 2007-5; s. 6, ch. 2010-163; s. 35, ch. 2010-223; s. 48, ch. 2013-15; s. 57, ch. 2013-160.



322.26151 - Review of materials submitted by law enforcement officer.

322.26151 Review of materials submitted by law enforcement officer.—The Department of Highway Safety and Motor Vehicles shall review the materials submitted by the law enforcement officer to determine whether the materials comply with applicable statutes, rules, and policies, and the department shall inform the law enforcement officer when a deficiency exists so that the deficiency may be corrected prior to the hearing.

History.—s. 2, ch. 2004-379.



322.2616 - Suspension of license; persons under 21 years of age; right to review.

322.2616 Suspension of license; persons under 21 years of age; right to review.—

(1)(a) Notwithstanding s. 316.193, it is unlawful for a person under the age of 21 who has a blood-alcohol or breath-alcohol level of 0.02 or higher to drive or be in actual physical control of a motor vehicle.

(b) A law enforcement officer who has probable cause to believe that a motor vehicle is being driven by or is in the actual physical control of a person who is under the age of 21 while under the influence of alcoholic beverages or who has any blood-alcohol or breath-alcohol level may lawfully detain such a person and may request that person to submit to a test to determine his or her blood-alcohol or breath-alcohol level.

(2)(a) A law enforcement officer or correctional officer shall, on behalf of the department, suspend the driving privilege of such person if the person has a blood-alcohol or breath-alcohol level of 0.02 or higher. The officer shall also suspend, on behalf of the department, the driving privilege of a person who has refused to submit to a test as provided by paragraph (b). The officer shall take the person’s driver license and issue the person a 10-day temporary driving permit if the person is otherwise eligible for the driving privilege and shall issue the person a notice of suspension.

(b) The suspension under paragraph (a) must be pursuant to, and the notice of suspension must inform the driver of, the following:

1.a. The driver refused to submit to a lawful breath test and his or her driving privilege is suspended for a period of 1 year for a first refusal or for a period of 18 months if his or her driving privilege has been previously suspended as provided in this section as a result of a refusal to submit to a test; or

b. The driver was under the age of 21 and was driving or in actual physical control of a motor vehicle while having a blood-alcohol or breath-alcohol level of 0.02 or higher; and the person’s driving privilege is suspended for a period of 6 months for a first violation, or for a period of 1 year if his or her driving privilege has been previously suspended as provided in this section for driving or being in actual physical control of a motor vehicle with a blood-alcohol or breath-alcohol level of 0.02 or higher.

2. The suspension period commences on the date of issuance of the notice of suspension.

3. The driver may request a formal or informal review of the suspension by the department within 10 days after the issuance of the notice of suspension.

4. A temporary permit issued at the time of the issuance of the notice of suspension shall not become effective until after 12 hours have elapsed and will expire at midnight of the 10th day following the date of issuance.

5. The driver may submit to the department any materials relevant to the suspension of his or her license.

(c) When a driver subject to this section has a blood-alcohol or breath-alcohol level of 0.05 or higher, the suspension shall remain in effect until such time as the driver has completed a substance abuse course offered by a DUI program licensed by the department. The driver shall assume the reasonable costs for the substance abuse course. As part of the substance abuse course, the program shall conduct a substance abuse evaluation of the driver, and notify the parents or legal guardians of drivers under the age of 19 years of the results of the evaluation. The term “substance abuse” means the abuse of alcohol or any substance named or described in Schedules I through V of s. 893.03. If a driver fails to complete the substance abuse education course and evaluation, the driver license shall not be reinstated by the department.

(d) A minor under the age of 18 years proven to be driving with a blood-alcohol or breath-alcohol level of 0.02 or higher may be taken by a law enforcement officer to the addictions receiving facility in the county in which the minor is found to be so driving, if the county makes the addictions receiving facility available for such purpose.

(3) The law enforcement officer shall forward to the department, within 5 days after the date of the issuance of the notice of suspension, a copy of the notice of suspension, the driver license of the person receiving the notice of suspension, and an affidavit stating the officer’s grounds for belief that the person was under the age of 21 and was driving or in actual physical control of a motor vehicle with any blood-alcohol or breath-alcohol level, and the results of any blood or breath test or an affidavit stating that a breath test was requested by a law enforcement officer or correctional officer and that the person refused to submit to such test. The failure of the officer to submit materials within the 5-day period specified in this subsection does not bar the department from considering any materials submitted at or before the hearing.

(4) If the department finds that the license of the person should be suspended under this section and if the notice of suspension has not already been served upon the person by a law enforcement officer or correctional officer as provided in subsection (2), the department shall issue a notice of suspension and, unless the notice is mailed under s. 322.251, a temporary driving permit that expires 10 days after the date of issuance if the driver is otherwise eligible.

(5) If the person whose license is suspended requests an informal review under subparagraph (2)(b)3., the department shall conduct the informal review by a hearing officer designated by the department within 30 days after the request is received by the department and shall issue such person a temporary driving permit for business purposes only to expire on the date that such review is scheduled to be conducted if the person is otherwise eligible. The informal review hearing must consist solely of an examination by the department of the materials submitted by a law enforcement officer or correctional officer and by the person whose license is suspended, and the presence of an officer or witness is not required.

(6) After completion of the informal review, notice of the department’s decision sustaining, amending, or invalidating the suspension of the driver license must be provided to the person. The notice must be mailed to the person at the last known address shown on the department’s records, or to the address provided in the law enforcement officer’s report if such address differs from the address of record, within 7 days after completing the review.

(7)(a) If the person whose license is suspended requests a formal review, the department must schedule a hearing to be held within 30 days after the request is received by the department and must notify the person of the date, time, and place of the hearing and shall issue such person a temporary driving permit for business purposes only to expire on the date that such review is scheduled to be conducted if the person is otherwise eligible.

(b) The formal review hearing must be held before a hearing officer designated by the department, and the hearing officer may administer oaths, examine witnesses and take testimony, receive relevant evidence, issue subpoenas, regulate the course and conduct of the hearing, and make a ruling on the suspension. The hearing officer may conduct hearings using communications technology. The department and the person whose license was suspended may subpoena witnesses, and the party requesting the presence of a witness is responsible for paying any witness fees and for notifying in writing the state attorney’s office in the appropriate circuit of the issuance of the subpoena. If the person who requests a formal review hearing fails to appear and the hearing officer finds the failure to be without just cause, the right to a formal hearing is waived and the suspension is sustained.

(c) The failure of a subpoenaed witness to appear at the formal review hearing shall not be grounds to invalidate the suspension. If a witness fails to appear, a party may seek enforcement of a subpoena under paragraph (b) by filing a petition for enforcement in the circuit court of the judicial circuit in which the person failing to comply with the subpoena resides. A failure to comply with an order of the court constitutes contempt of court. However, a person may not be held in contempt while a subpoena is being challenged.

(d) The department must, within 7 working days after a formal review hearing, send notice to the person of the hearing officer’s decision as to whether sufficient cause exists to sustain, amend, or invalidate the suspension.

(8) In a formal review hearing under subsection (7) or an informal review hearing under subsection (5), the hearing officer shall determine by a preponderance of the evidence whether sufficient cause exists to sustain, amend, or invalidate the suspension. The scope of the review is limited to the following issues:

(a) If the license was suspended because the individual, then under the age of 21, drove with a blood-alcohol or breath-alcohol level of 0.02 or higher:

1. Whether the law enforcement officer had probable cause to believe that the person was under the age of 21 and was driving or in actual physical control of a motor vehicle in this state with any blood-alcohol or breath-alcohol level or while under the influence of alcoholic beverages.

2. Whether the person was under the age of 21.

3. Whether the person had a blood-alcohol or breath-alcohol level of 0.02 or higher.

(b) If the license was suspended because of the individual’s refusal to submit to a breath test:

1. Whether the law enforcement officer had probable cause to believe that the person was under the age of 21 and was driving or in actual physical control of a motor vehicle in this state with any blood-alcohol or breath-alcohol level or while under the influence of alcoholic beverages.

2. Whether the person was under the age of 21.

3. Whether the person refused to submit to a breath test after being requested to do so by a law enforcement officer or correctional officer.

4. Whether the person was told that if he or she refused to submit to a breath test his or her privilege to operate a motor vehicle would be suspended for a period of 1 year or, in the case of a second or subsequent refusal, for a period of 18 months.

(9) Based on the determination of the hearing officer under subsection (8) for both informal hearings under subsection (5) and formal hearings under subsection (7), the department shall:

(a) Sustain the suspension of the person’s driving privilege for a period of 1 year for a first refusal, or for a period of 18 months if the driving privilege of the person has been previously suspended, as provided in this section, as a result of a refusal to submit to a test. The suspension period commences on the date of the issuance of the notice of suspension.

(b) Sustain the suspension of the person’s driving privilege for a period of 6 months for driving or being in actual physical control of a motor vehicle while under the age of 21 with a blood-alcohol or breath-alcohol level of 0.02 or higher, or for a period of 1 year if the driving privilege of such person has been previously suspended under this section. The suspension period commences on the date of the issuance of the notice of suspension.

(10) A request for a formal review hearing or an informal review hearing shall not stay the suspension of the person’s driver license. If the department fails to schedule the formal review hearing within 30 days after receipt of the request therefor, the department shall invalidate the suspension. If the scheduled hearing is continued at the department’s initiative or the driver enforces the subpoena as provided in subsection (7), the department shall issue a temporary driving permit that is valid until the hearing is conducted if the person is otherwise eligible for the driving privilege. The permit shall not be issued to a person who requested a continuance of the hearing. The permit issued under this subsection authorizes driving for business or employment use only.

(11) A person whose driver license is suspended under subsection (2) or subsection (4) may apply for issuance of a license for business or employment purposes only, pursuant to s. 322.271, if the person is otherwise eligible for the driving privilege. However, such a license may not be issued until 30 days have elapsed after the expiration of the last temporary driving permit issued under this section.

(12) The formal review hearing may be conducted upon a review of the reports of a law enforcement officer or correctional officer, including documents relating to the administration of a breath test or the refusal to take a test. However, as provided in subsection (7), the driver may subpoena the officer or any person who administered a breath or blood test. If the officer who suspended the driving privilege fails to appear pursuant to a subpoena as provided in subsection (7), the department shall invalidate the suspension.

(13) The formal review hearing and the informal review hearing are exempt from chapter 120. The department may adopt rules for conducting reviews under this section.

(14) A person may appeal any decision of the department sustaining a suspension of his or her driver license by a petition for writ of certiorari to the circuit court in the county wherein such person resides or wherein a formal or informal review was conducted under s. 322.31. However, an appeal does not stay the suspension. This subsection does not provide for a de novo review.

(15) The decision of the department under this section shall not be considered in any trial for a violation of s. 316.193, nor shall any written statement submitted by a person in his or her request for departmental review under this section be admissible into evidence against him or her in any such trial. The disposition of any related criminal proceedings shall not affect a suspension imposed under this section.

(16) By applying for and accepting and using a driver license, a person under the age of 21 years who holds the driver license is deemed to have expressed his or her consent to the provisions of this section.

(17) A breath test to determine breath-alcohol level pursuant to this section may be conducted as authorized by s. 316.1932 or by a breath-alcohol test device listed in the United States Department of Transportation’s conforming-product list of evidential breath-measurement devices. The reading from such a device is presumed accurate and is admissible in evidence in any administrative hearing conducted under this section.

(18) The result of a blood test obtained during an investigation conducted under s. 316.1932 or s. 316.1933 may be used to suspend the driving privilege of a person under this section.

(19) A violation of this section is neither a traffic infraction nor a criminal offense, nor does being detained pursuant to this section constitute an arrest. A violation of this section is subject to the administrative action provisions of this section, which are administered by the department through its administrative processes. Administrative actions taken pursuant to this section shall be recorded in the motor vehicle records maintained by the department. This section does not bar prosecution under s. 316.193. However, if the department suspends a person’s license under s. 322.2615 for a violation of s. 316.193, it may not also suspend the person’s license under this section for the same episode that was the basis for the suspension under s. 322.2615.

History.—s. 1, ch. 96-272; s. 39, ch. 97-96; s. 54, ch. 97-100; s. 1, ch. 2001-144; s. 3, ch. 2002-78; s. 58, ch. 2013-160; s. 4, ch. 2015-34; s. 13, ch. 2016-105.



322.263 - Legislative intent.

322.263 Legislative intent.—It is declared to be the legislative intent to:

(1) Provide maximum safety for all persons who travel or otherwise use the public highways of the state.

(2) Deny the privilege of operating motor vehicles on public highways to persons who, by their conduct and record, have demonstrated their indifference for the safety and welfare of others and their disrespect for the laws of the state and the orders of the state courts and administrative agencies.

(3) Discourage repetition of criminal action by individuals against the peace and dignity of the state, its political subdivisions, and its municipalities and impose increased and added deprivation of the privilege of operating motor vehicles upon habitual offenders who have been convicted repeatedly of violations of traffic laws.

History.—s. 1, ch. 72-175.



322.264 - “Habitual traffic offender” defined.

322.264 “Habitual traffic offender” defined.—A “habitual traffic offender” is any person whose record, as maintained by the Department of Highway Safety and Motor Vehicles, shows that such person has accumulated the specified number of convictions for offenses described in subsection (1) or subsection (2) within a 5-year period:

(1) Three or more convictions of any one or more of the following offenses arising out of separate acts:

(a) Voluntary or involuntary manslaughter resulting from the operation of a motor vehicle;

(b) Any violation of s. 316.193, former s. 316.1931, or former s. 860.01;

(c) Any felony in the commission of which a motor vehicle is used;

(d) Driving a motor vehicle while his or her license is suspended or revoked;

(e) Failing to stop and render aid as required under the laws of this state in the event of a motor vehicle crash resulting in the death or personal injury of another; or

(f) Driving a commercial motor vehicle while his or her privilege is disqualified.

(2) Fifteen convictions for moving traffic offenses for which points may be assessed as set forth in s. 322.27, including those offenses in subsection (1).

Any violation of any federal law, any law of another state or country, or any valid ordinance of a municipality or county of another state similar to a statutory prohibition specified in subsection (1) or subsection (2) shall be counted as a violation of such prohibition. In computing the number of convictions, all convictions during the 5 years previous to July 1, 1972, will be used, provided at least one conviction occurs after that date. The fact that previous convictions may have resulted in suspension, revocation, or disqualification under another section does not exempt them from being used for suspension or revocation under this section as a habitual offender.

History.—s. 2, ch. 72-175; s. 21, ch. 73-331; s. 4, ch. 74-384; s. 8, ch. 84-359; s. 21, ch. 86-296; s. 21, ch. 89-282; ss. 11, 21, ch. 91-255; s. 13, ch. 97-96; s. 291, ch. 99-248.



322.27 - Authority of department to suspend or revoke driver license or identification card.

322.27 Authority of department to suspend or revoke driver license or identification card.—

(1) Notwithstanding any provisions to the contrary in chapter 120, the department may suspend the license or identification card of any person without preliminary hearing upon a showing of its records or other sufficient evidence that the licensee or cardholder:

(a) Has committed an offense for which mandatory revocation of license is required upon conviction. A law enforcement agency must provide information to the department within 24 hours after any traffic fatality or when the law enforcement agency initiates action pursuant to s. 316.1933;

(b) Has been convicted of a violation of any traffic law which resulted in a crash that caused the death or personal injury of another or property damage in excess of $500;

(c) Is incompetent to drive a motor vehicle;

(d) Has permitted an unlawful or fraudulent use of the license or identification card or has knowingly been a party to the obtaining of a license or identification card by fraud or misrepresentation or to the display, or representation as one’s own, of a driver license or identification card not issued to him or her. This section does not include the provisions of s. 322.32(1);

(e) Has committed an offense in another state which, if committed in this state, would be grounds for suspension or revocation; or

(f) Has committed a second or subsequent violation of s. 316.172(1) within a 5-year period of any previous violation.

(2) The department shall suspend the license of any person without preliminary hearing upon a showing of its records that the licensee has been convicted in any court having jurisdiction over offenses committed under this chapter or any other law of this state regulating the operation of a motor vehicle on the highways, upon direction of the court, when the court feels that the seriousness of the offense and the circumstances surrounding the conviction warrant the suspension of the licensee’s driving privilege.

(3) There is established a point system for evaluation of convictions of violations of motor vehicle laws or ordinances, and violations of applicable provisions of s. 403.413(6)(b) when such violations involve the use of motor vehicles, for the determination of the continuing qualification of any person to operate a motor vehicle. The department is authorized to suspend the license of any person upon showing of its records or other good and sufficient evidence that the licensee has been convicted of violation of motor vehicle laws or ordinances, or applicable provisions of s. 403.413(6)(b), amounting to 12 or more points as determined by the point system. The suspension shall be for a period of not more than 1 year.

(a) When a licensee accumulates 12 points within a 12-month period, the period of suspension shall be for not more than 30 days.

(b) When a licensee accumulates 18 points, including points upon which suspension action is taken under paragraph (a), within an 18-month period, the suspension shall be for a period of not more than 3 months.

(c) When a licensee accumulates 24 points, including points upon which suspension action is taken under paragraphs (a) and (b), within a 36-month period, the suspension shall be for a period of not more than 1 year.

(d) The point system shall have as its basic element a graduated scale of points assigning relative values to convictions of the following violations:

1. Reckless driving, willful and wanton—4 points.

2. Leaving the scene of a crash resulting in property damage of more than $50—6 points.

3. Unlawful speed, or unlawful use of a wireless communications device, resulting in a crash—6 points.

4. Passing a stopped school bus—4 points.

5. Unlawful speed:

a. Not in excess of 15 miles per hour of lawful or posted speed—3 points.

b. In excess of 15 miles per hour of lawful or posted speed—4 points.

6. A violation of a traffic control signal device as provided in s. 316.074(1) or s. 316.075(1)(c)1.—4 points. However, no points shall be imposed for a violation of s. 316.074(1) or s. 316.075(1)(c)1. when a driver has failed to stop at a traffic signal and when enforced by a traffic infraction enforcement officer. In addition, a violation of s. 316.074(1) or s. 316.075(1)(c)1. when a driver has failed to stop at a traffic signal and when enforced by a traffic infraction enforcement officer may not be used for purposes of setting motor vehicle insurance rates.

7. All other moving violations (including parking on a highway outside the limits of a municipality)—3 points. However, no points shall be imposed for a violation of s. 316.0741 or s. 316.2065(11); and points shall be imposed for a violation of s. 316.1001 only when imposed by the court after a hearing pursuant to s. 318.14(5).

8. Any moving violation covered in this paragraph, excluding unlawful speed and unlawful use of a wireless communications device, resulting in a crash—4 points.

9. Any conviction under s. 403.413(6)(b)—3 points.

10. Any conviction under s. 316.0775(2)—4 points.

11. A moving violation covered in this paragraph which is committed in conjunction with the unlawful use of a wireless communications device within a school safety zone—2 points, in addition to the points assigned for the moving violation.

(e) A conviction in another state of a violation therein which, if committed in this state, would be a violation of the traffic laws of this state, or a conviction of an offense under any federal law substantially conforming to the traffic laws of this state, except a violation of s. 322.26, may be recorded against a driver on the basis of the same number of points received had the conviction been made in a court of this state.

(f) In computing the total number of points, when the licensee reaches the danger zone, the department is authorized to send the licensee a warning letter advising that any further convictions may result in suspension of his or her driving privilege.

(g) The department shall administer and enforce the provisions of this law and may make rules and regulations necessary for its administration.

(h) Three points shall be deducted from the driver history record of any person whose driving privilege has been suspended only once pursuant to this subsection and has been reinstated, if such person has complied with all other requirements of this chapter.

(i) This subsection does not apply to persons operating a nonmotorized vehicle for which a driver license is not required.

(4) The department, in computing the points and period of time for suspensions under this section, shall use the offense date of all convictions.

(5)(a) The department shall revoke the license of any person designated a habitual offender, as set forth in s. 322.264, and such person is not eligible to be relicensed for a minimum of 5 years from the date of revocation, except as provided for in s. 322.271. Any person whose license is revoked may, by petition to the department, show cause why his or her license should not be revoked.

(b) If a person whose driver license has been revoked under paragraph (a) as a result of a third violation of driving a motor vehicle while his or her license is suspended or revoked provides proof of compliance for an offense listed in s. 318.14(10)(a)1.-5., the clerk of court shall submit an amended disposition to remove the habitual traffic offender designation.

(6) The department shall revoke the driving privilege of any person who is convicted of a felony for the possession of a controlled substance if, at the time of such possession, the person was driving or in actual physical control of a motor vehicle. A person whose driving privilege has been revoked pursuant to this subsection is not eligible to receive a limited business or employment purpose license during the term of such revocation.

(7) Review of an order of suspension or revocation shall be by writ of certiorari as provided in s. 322.31.

History.—s. 39, ch. 19551, 1939; CGL 1940 Supp. 4151(653); s. 39, ch. 20451, 1941; s. 7, ch. 22858, 1945; ss. 1, 2, ch. 57-756; s. 1, ch. 57-759; s. 1, ch. 59-278; s. 1, ch. 61-42; s. 1, ch. 61-53; s. 1, ch. 65-175; s. 1, ch. 67-86; s. 26, ch. 69-353; ss. 24, 35, ch. 69-106; s. 1, ch. 70-115; s. 3, ch. 72-175; s. 1, ch. 74-36; s. 5, ch. 74-384; s. 5, ch. 76-153; s. 1, ch. 77-119; s. 20, ch. 78-95; s. 3, ch. 78-204; s. 1, ch. 78-226; ss. 23, 27, ch. 78-394; s. 2, ch. 81-3; s. 3, ch. 81-118; s. 2, ch. 85-184; s. 7, ch. 85-309; s. 4, ch. 86-260; s. 3, ch. 87-167; s. 6, ch. 88-50; s. 57, ch. 88-130; s. 47, ch. 89-282; s. 4, ch. 91-136; s. 22, ch. 93-164; s. 83, ch. 94-306; s. 939, ch. 95-148; s. 29, ch. 95-257; s. 56, ch. 96-350; s. 292, ch. 99-248; s. 2, ch. 2004-275; ss. 22, 86, ch. 2005-164; s. 6, ch. 2005-194; s. 14, ch. 2010-80; s. 18, ch. 2010-225; s. 12, ch. 2012-27; s. 58, ch. 2012-181; s. 2, ch. 2013-58; s. 34, ch. 2014-216.



322.271 - Authority to modify revocation, cancellation, or suspension order.

322.271 Authority to modify revocation, cancellation, or suspension order.—

(1)(a) Upon the suspension, cancellation, or revocation of the driver license of any person as authorized or required in this chapter, except a person whose license is revoked as a habitual traffic offender under s. 322.27(5) or a person who is ineligible to be granted the privilege of driving on a limited or restricted basis under subsection (2), the department shall immediately notify the licensee and, upon his or her request, shall afford him or her an opportunity for a hearing pursuant to chapter 120, as early as practicable within not more than 30 days after receipt of such request, in the county wherein the licensee resides, unless the department and the licensee agree that such hearing may be held in some other county.

(b) A person whose driving privilege has been revoked under s. 322.27(5) may, upon expiration of 12 months from the date of such revocation, petition the department for reinstatement of his or her driving privilege. Upon such petition and after investigation of the person’s qualification, fitness, and need to drive, the department shall hold a hearing pursuant to chapter 120 to determine whether the driving privilege shall be reinstated on a restricted basis solely for business or employment purposes.

(c) For the purposes of this section, the term:

1. “A driving privilege restricted to business purposes only” means a driving privilege that is limited to any driving necessary to maintain livelihood, including driving to and from work, necessary on-the-job driving, driving for educational purposes, and driving for church and for medical purposes.

2. “A driving privilege restricted to employment purposes only” means a driving privilege that is limited to driving to and from work and any necessary on-the-job driving required by an employer or occupation.

Driving for any purpose other than as provided by this paragraph is not permitted by a person whose driving privilege has been restricted to employment or business purposes. In addition, a person whose driving privilege is restricted to employment or business purposes remains subject to any restriction that applied to the type of license which the person held at the time of the order of suspension, cancellation, or revocation.

(2) At such hearing, the person whose license has been suspended, canceled, or revoked may show that such suspension, cancellation, or revocation causes a serious hardship and precludes the person from carrying out his or her normal business occupation, trade, or employment and that the use of the person’s license in the normal course of his or her business is necessary to the proper support of the person or his or her family.

(a) Except as otherwise provided in this subsection, the department shall require proof of the successful completion of the applicable department-approved driver training course operating pursuant to s. 318.1451 or DUI program substance abuse education course and evaluation as provided in s. 316.193(5). Letters of recommendation from respected business persons in the community, law enforcement officers, or judicial officers may also be required to determine whether the person should be permitted to operate a motor vehicle on a restricted basis for business or employment use only and in determining whether such person can be trusted to so operate a motor vehicle. If a driver license has been suspended under the point system or under s. 322.2615, the department shall require proof of enrollment in the applicable department-approved driver training course or licensed DUI program substance abuse education course, including evaluation and treatment, if referred, and may require letters of recommendation described in this paragraph to determine if the driver should be reinstated on a restricted basis. If the person fails to complete the approved course within 90 days after reinstatement or subsequently fails to complete treatment, the department shall cancel his or her driver license until the course and treatment, if applicable, is successfully completed, notwithstanding the terms of the court order or any suspension or revocation of the driving privilege. The department may temporarily reinstate the driving privilege on a restricted basis upon verification from the DUI program that the offender has reentered and is currently participating in treatment and has completed the DUI education course and evaluation requirement. If the DUI program notifies the department of the second failure to complete treatment, the department shall reinstate the driving privilege only after notice of completion of treatment from the DUI program. The privilege of driving on a limited or restricted basis for business or employment use may not be granted to a person who has been convicted of a violation of s. 316.193 until completion of the DUI program substance abuse education course and evaluations as provided in s. 316.193(5). Except as provided in paragraph (c), the privilege of driving on a limited or restricted basis for business or employment use may not be granted to a person whose license is revoked pursuant to s. 322.28 or suspended pursuant to s. 322.2615 and who has been convicted of a violation of s. 316.193 two or more times or whose license has been suspended two or more times for refusal to submit to a test pursuant to s. 322.2615 or former s. 322.261.

(b) The department may waive the hearing process for suspensions and revocations upon request by the driver if the driver has enrolled in or completed the applicable driver training course approved under s. 318.1451 or the DUI program substance abuse education course and evaluation provided in s. 316.193(5). However, the department may not waive the hearing for suspensions or revocations that involve death or serious bodily injury, multiple convictions for violations of s. 316.193 pursuant to s. 322.27(5), or a second or subsequent suspension or revocation pursuant to the same provision of this chapter. This paragraph does not preclude the department from requiring a hearing for any suspension or revocation that it determines is warranted based on the severity of the offense.

(c) A person whose license has been revoked for a period of 5 years or less pursuant to s. 322.28(2)(a) may, 12 months after the date the revocation was imposed, petition the department for reinstatement of his or her driving privilege on a restricted basis. A person whose license has been revoked for more than 5 years under s. 322.28(2)(a) may, 24 months after the date the revocation was imposed, petition the department for reinstatement of his or her driving privilege on a restricted basis. Reinstatement under this subsection is restricted to business or employment purposes only. In addition, the department shall require such persons upon reinstatement to have not driven and to have been drug free for at least 12 months immediately before the reinstatement, to be supervised by a DUI program licensed by the department, and to report to the program at least three times a year as required by the program for the duration of the revocation period for supervision. Such supervision includes evaluation, education, referral into treatment, and other activities required by the department. Such persons shall assume reasonable costs of supervision. If the person fails to comply with the required supervision, the program shall report the failure to the department, and the department shall cancel the person’s driving privilege. This paragraph does not apply to any person whose driving privilege has been permanently revoked.

(d) For the purpose of this section, a previous conviction of driving under the influence, driving while intoxicated, driving with an unlawful blood-alcohol level, or any other similar alcohol-related or drug-related offense outside this state or a previous conviction of former s. 316.1931, former s. 316.028, or former s. 860.01 is considered a previous conviction for violation of s. 316.193.

(e) The department, based upon review of the licensee’s application for reinstatement, may require use of an ignition interlock device pursuant to s. 322.2715.

(3) Upon such hearing, the department shall either suspend, affirm, or modify its order and may restore to the licensee the privilege of driving on a limited or restricted basis for business or employment use only.

(4) Notwithstanding the provisions of s. 322.28(2)(d), a person whose driving privilege has been permanently revoked because he or she has been convicted of DUI manslaughter in violation of s. 316.193 and has no prior convictions for DUI-related offenses may, upon the expiration of 5 years after the date of such revocation or the expiration of 5 years after the termination of any term of incarceration under s. 316.193 or former s. 316.1931, whichever date is later, petition the department for reinstatement of his or her driving privilege.

(a) Within 30 days after the receipt of such a petition, the department shall afford the petitioner an opportunity for a hearing. At the hearing, the petitioner must demonstrate to the department that he or she:

1. Has not been arrested for a drug-related offense during the 5 years preceding the filing of the petition;

2. Has not driven a motor vehicle without a license for at least 5 years prior to the hearing;

3. Has been drug-free for at least 5 years prior to the hearing; and

4. Has completed a DUI program licensed by the department.

(b) At such hearing, the department shall determine the petitioner’s qualification, fitness, and need to drive. Upon such determination, the department may, in its discretion, reinstate the driver license of the petitioner. Such reinstatement must be made subject to the following qualifications:

1. The license must be restricted for employment purposes for at least 1 year; and

2. Such person must be supervised by a DUI program licensed by the department and report to the program for such supervision and education at least four times a year or additionally as required by the program for the remainder of the revocation period. Such supervision shall include evaluation, education, referral into treatment, and other activities required by the department.

(c) Such person must assume the reasonable costs of supervision. If such person fails to comply with the required supervision, the program shall report the failure to the department, and the department shall cancel such person’s driving privilege.

(d) If, after reinstatement, such person is convicted of an offense for which mandatory revocation of his or her license is required, the department shall revoke his or her driving privilege.

(e) The department shall adopt rules regulating the providing of services by DUI programs pursuant to this section.

(5) Notwithstanding the provisions of s. 322.28(2)(d), a person whose driving privilege has been permanently revoked because he or she has been convicted four or more times of violating s. 316.193 or former s. 316.1931 may, upon the expiration of 5 years after the date of the last conviction or the expiration of 5 years after the termination of any incarceration under s. 316.193 or former s. 316.1931, whichever is later, petition the department for reinstatement of his or her driving privilege.

(a) Within 30 days after receipt of a petition, the department shall provide for a hearing, at which the petitioner must demonstrate that he or she:

1. Has not been arrested for a drug-related offense for at least 5 years prior to filing the petition;

2. Has not driven a motor vehicle without a license for at least 5 years prior to the hearing;

3. Has been drug-free for at least 5 years prior to the hearing; and

4. Has completed a DUI program licensed by the department.

(b) At the hearing, the department shall determine the petitioner’s qualification, fitness, and need to drive, and may, after such determination, reinstate the petitioner’s driver license. The reinstatement shall be subject to the following qualifications:

1. The petitioner’s license must be restricted for employment purposes for at least 1 year; and

2. The petitioner must be supervised by a DUI program licensed by the department and must report to the program for supervision and education at least four times a year or more, as required by the program, for the remainder of the revocation period. The supervision shall include evaluation, education, referral into treatment, and other activities required by the department.

(c) The petitioner must assume the reasonable costs of supervision. If the petitioner does not comply with the required supervision, the program shall report the failure to the department, and the department shall cancel such person’s driving privilege.

(d) If, after reinstatement, the petitioner is convicted of an offense for which mandatory license revocation is required, the department shall revoke his or her driving privilege.

(e) The department shall adopt rules regulating the services provided by DUI programs pursuant to this section.

(6) A person may not be issued a commercial driver license during a period in which such person is disqualified from operating commercial motor vehicles or in which the driving privilege of such person is suspended, revoked, or canceled.

(7) Notwithstanding the provisions of s. 322.2615(10)(a) and (b), a person who has never previously had a driver license suspended under s. 322.2615, has never been disqualified under s. 322.64, has never been convicted of a violation of s. 316.193, and whose driving privilege is now suspended under s. 322.2615 is eligible for a restricted driving privilege pursuant to a hearing under subsection (2).

(a) For purposes of this subsection, a previous conviction outside of this state for driving under the influence, driving while intoxicated, driving with an unlawful blood-alcohol level, or any other alcohol-related or drug-related traffic offense similar to the offense of driving under the influence as provided in s. 316.193 will be considered a previous conviction for a violation of s. 316.193, and a conviction for violation of former s. 316.028, former s. 316.1931, or former s. 860.01 is considered a conviction for a violation of s. 316.193.

(b) The reinstatement shall be restricted to business purposes only, as defined in this section, for the duration of the suspension imposed under s. 322.2615.

(c) Acceptance of the reinstated driving privilege as provided in this subsection is deemed a waiver of the right to formal and informal review under s. 322.2615. The waiver may not be used as evidence in any other proceeding.

History.—s. 6, ch. 59-278; s. 4, ch. 72-175; s. 6, ch. 74-384; s. 1, ch. 77-174; s. 20, ch. 78-95; s. 8, ch. 82-155; s. 9, ch. 84-359; s. 7, ch. 86-296; s. 2, ch. 89-525; s. 1, ch. 90-102; s. 3, ch. 90-253; ss. 11, 22, ch. 91-255; s. 5, ch. 93-246; s. 84, ch. 94-306; s. 940, ch. 95-148; s. 9, ch. 95-326; s. 42, ch. 95-333; s. 7, ch. 96-330; s. 11, ch. 96-414; s. 9, ch. 98-223; s. 7, ch. 99-234; s. 1, ch. 2005-138; s. 13, ch. 2009-183; s. 62, ch. 2010-5; ss. 36, 37, ch. 2010-223; s. 59, ch. 2013-160.



322.2715 - Ignition interlock device.

322.2715 Ignition interlock device.—

(1) Before issuing a permanent or restricted driver license under this chapter, the department shall require the placement of a department-approved ignition interlock device for any person convicted of committing an offense of driving under the influence as specified in subsection (3), except that consideration may be given to those individuals having a documented medical condition that would prohibit the device from functioning normally. If a medical waiver has been granted for a convicted person seeking a restricted license, the convicted person shall not be entitled to a restricted license until the required ignition interlock device installation period under subsection (3) expires, in addition to the time requirements under s. 322.271. If a medical waiver has been approved for a convicted person seeking permanent reinstatement of the driver license, the convicted person must be restricted to an employment-purposes-only license and be supervised by a licensed DUI program until the required ignition interlock device installation period under subsection (3) expires. An interlock device shall be placed on all vehicles that are individually or jointly leased or owned and routinely operated by the convicted person.

(2) For purposes of this section, any conviction for a violation of s. 316.193, a previous conviction for a violation of former s. 316.1931, or a conviction outside this state for driving under the influence, driving while intoxicated, driving with an unlawful blood-alcohol level, or any other similar alcohol-related or drug-related traffic offense is a conviction of driving under the influence.

(3) If the person is convicted of:

(a) A first offense of driving under the influence under s. 316.193 and has an unlawful blood-alcohol level or breath-alcohol level as specified in s. 316.193(1), the ignition interlock device may be installed for at least 6 continuous months.

(b) A first offense of driving under the influence under s. 316.193 and has an unlawful blood-alcohol level or breath-alcohol level as specified in s. 316.193(4), or if a person is convicted of a violation of s. 316.193 and was at the time of the offense accompanied in the vehicle by a person younger than 18 years of age, the person shall have the ignition interlock device installed for at least 6 continuous months for the first offense and for at least 2 continuous years for a second offense.

(c) A second offense of driving under the influence, the ignition interlock device shall be installed for a period of at least 1 continuous year.

(d) A third offense of driving under the influence which occurs within 10 years after a prior conviction for a violation of s. 316.193, the ignition interlock device shall be installed for a period of at least 2 continuous years.

(e) A third offense of driving under the influence which occurs more than 10 years after the date of a prior conviction, the ignition interlock device shall be installed for a period of at least 2 continuous years.

(f) A fourth or subsequent offense of driving under the influence, the ignition interlock device shall be installed for a period of at least 5 years.

(4) If the court fails to order the mandatory placement of the ignition interlock device or fails to order for the applicable period the mandatory placement of an ignition interlock device under s. 316.193 or s. 316.1937 at the time of imposing sentence or within 30 days thereafter, the department shall immediately require that the ignition interlock device be installed as provided in this section, except that consideration may be given to those individuals having a documented medical condition that would prohibit the device from functioning normally. This subsection applies to the reinstatement of the driving privilege following a revocation, suspension, or cancellation that is based upon a conviction for the offense of driving under the influence which occurs on or after July 1, 2005.

(5) In addition to any fees authorized by rule for the installation and maintenance of the ignition interlock device, the authorized installer of the device shall collect and remit $12 for each installation to the department, which shall be deposited into the Highway Safety Operating Trust Fund to be used for the operation of the Ignition Interlock Device Program.

History.—s. 2, ch. 2005-138; s. 36, ch. 2008-176; s. 37, ch. 2009-71; s. 38, ch. 2010-223; s. 60, ch. 2013-160; s. 35, ch. 2014-216.



322.272 - Supersedeas.

322.272 Supersedeas.—The filing of a petition for certiorari to the circuit court does not itself stay the enforcement of the suspension, revocation, or cancellation of license. The department may order a stay of enforcement upon appropriate terms and conditions.

History.—s. 7, ch. 59-278; s. 5, ch. 61-457; s. 2, ch. 76-153.



322.273 - Penalty.

322.273 Penalty.—The penalty for violation of the terms or conditions of a license so restricted by the department shall be the same as the penalty for driving while such license is revoked, canceled or suspended.

History.—s. 8, ch. 59-278; ss. 24, 35, ch. 69-106.



322.274 - Automatic revocation of driver license.

322.274 Automatic revocation of driver license.—

(1) The driver license of any person convicted hereunder of theft of any motor vehicle or parts or components of a motor vehicle shall be revoked. If such revocation shall not be ordered by the court, the Department of Highway Safety and Motor Vehicles shall forthwith revoke the same. The department shall not consider the convicted person’s application for reinstatement of such revoked license until the expiration of the full term of the sentence imposed, whether served during actual imprisonment, probation, parole, or suspension.

(2) It shall be grounds for the revocation of any person’s parole or probation if he or she operates a motor vehicle while his or her license is revoked pursuant to this chapter. However, it shall be within the discretion of the trial judge who imposes sentence upon the person convicted hereunder to direct the reinstatement of the person’s driver license on a limited basis after a reasonable time.

History.—s. 1, ch. 70-19; s. 1, ch. 70-439; s. 4, ch. 71-342; s. 65, ch. 74-383; s. 415, ch. 95-148.

Note.—Former s. 814.05.



322.276 - Out-of-state sanctions; issuance of license.

322.276 Out-of-state sanctions; issuance of license.—The department may, in its discretion, issue a driver license, with any required restrictions, if the applicant’s driving privilege or driver license is suspended or revoked in another state for an offense committed in that state which would not have been grounds for suspension or revocation of the person’s driving privilege or driver license in this state.

History.—s. 36, ch. 2014-216.



322.28 - Period of suspension or revocation.

322.28 Period of suspension or revocation.—

(1) Unless otherwise provided by this section, the department shall not suspend a license for a period of more than 1 year and, upon revoking a license, in any case except in a prosecution for the offense of driving a motor vehicle while under the influence of alcoholic beverages, chemical substances as set forth in s. 877.111, or controlled substances, shall not in any event grant a new license until the expiration of 1 year after such revocation.

(2) In a prosecution for a violation of s. 316.193 or former s. 316.1931, the following provisions apply:

(a) Upon conviction of the driver, the court, along with imposing sentence, shall revoke the driver license or driving privilege of the person so convicted, effective on the date of conviction, and shall prescribe the period of such revocation in accordance with the following provisions:

1. Upon a first conviction for a violation of the provisions of s. 316.193, except a violation resulting in death, the driver license or driving privilege shall be revoked for at least 180 days but not more than 1 year.

2. Upon a second conviction for an offense that occurs within a period of 5 years after the date of a prior conviction for a violation of the provisions of s. 316.193 or former s. 316.1931 or a combination of such sections, the driver license or driving privilege shall be revoked for at least 5 years.

3. Upon a third conviction for an offense that occurs within a period of 10 years after the date of a prior conviction for the violation of the provisions of s. 316.193 or former s. 316.1931 or a combination of such sections, the driver license or driving privilege shall be revoked for at least 10 years.

For the purposes of this paragraph, a previous conviction outside this state for driving under the influence, driving while intoxicated, driving with an unlawful blood-alcohol level, or any other alcohol-related or drug-related traffic offense similar to the offense of driving under the influence as proscribed by s. 316.193 will be considered a previous conviction for violation of s. 316.193, and a conviction for violation of former s. 316.028, former s. 316.1931, or former s. 860.01 is considered a conviction for violation of s. 316.193.

(b) If the period of revocation was not specified by the court at the time of imposing sentence or within 30 days thereafter, and is not otherwise specified by law, the department shall forthwith revoke the driver license or driving privilege for the maximum period applicable under paragraph (a) for a first conviction and for the minimum period applicable under paragraph (a) for any subsequent convictions. The driver may, within 30 days after such revocation by the department, petition the court for further hearing on the period of revocation, and the court may reopen the case and determine the period of revocation within the limits specified in paragraph (a).

(c) The forfeiture of bail bond, not vacated within 20 days, in any prosecution for the offense of driving while under the influence of alcoholic beverages, chemical substances, or controlled substances to the extent of depriving the defendant of his or her normal faculties shall be deemed equivalent to a conviction for the purposes of this paragraph, and the department shall forthwith revoke the defendant’s driver license or driving privilege for the maximum period applicable under paragraph (a) for a first conviction and for the minimum period applicable under paragraph (a) for a second or subsequent conviction; however, if the defendant is later convicted of the charge, the period of revocation imposed by the department for such conviction shall not exceed the difference between the applicable maximum for a first conviction or minimum for a second or subsequent conviction and the revocation period under this subsection that has actually elapsed; upon conviction of such charge, the court may impose revocation for a period of time as specified in paragraph (a). This paragraph does not apply if an appropriate motion contesting the forfeiture is filed within the 20-day period.

(d) The court shall permanently revoke the driver license or driving privilege of a person who has been convicted four times for violation of s. 316.193 or former s. 316.1931 or a combination of such sections. The court shall permanently revoke the driver license or driving privilege of any person who has been convicted of DUI manslaughter in violation of s. 316.193. If the court has not permanently revoked such driver license or driving privilege within 30 days after imposing sentence, the department shall permanently revoke the driver license or driving privilege pursuant to this paragraph. No driver license or driving privilege may be issued or granted to any such person. This paragraph applies only if at least one of the convictions for violation of s. 316.193 or former s. 316.1931 was for a violation that occurred after July 1, 1982. For the purposes of this paragraph, a conviction for violation of former s. 316.028, former s. 316.1931, or former s. 860.01 is also considered a conviction for violation of s. 316.193. Also, a conviction of driving under the influence, driving while intoxicated, driving with an unlawful blood-alcohol level, or any other similar alcohol-related or drug-related traffic offense outside this state is considered a conviction for the purposes of this paragraph.

(e) Convictions that occur on the same date resulting from separate offense dates shall be treated as separate convictions, and the offense that occurred earlier will be deemed a prior conviction for the purposes of this section.

(3) The court shall permanently revoke the driver license or driving privilege of a person who has been convicted of murder resulting from the operation of a motor vehicle. No driver license or driving privilege may be issued or granted to any such person.

(4)(a) Upon a conviction for a violation of s. 316.193(3)(c)2., involving serious bodily injury, a conviction of manslaughter resulting from the operation of a motor vehicle, or a conviction of vehicular homicide, the court shall revoke the driver license of the person convicted for a minimum period of 3 years. If a conviction under s. 316.193(3)(c)2., involving serious bodily injury, is also a subsequent conviction as described under paragraph (2)(a), the court shall revoke the driver license or driving privilege of the person convicted for the period applicable as provided in paragraph (2)(a) or paragraph (2)(d).

(b) Upon a conviction for a violation of s. 316.027(2)(a), (b), or (c) involving injury, serious bodily injury, or death, the court shall revoke the driver license of the person convicted for a minimum period of 3 years.

(c) If the period of revocation was not specified by the court at the time of imposing sentence or within 30 days thereafter, the department shall revoke the driver license for the minimum period applicable under paragraph (a) or paragraph (b) or, for a subsequent conviction, for the minimum period applicable under paragraph (2)(a) or paragraph (2)(d).

(5) A court may not stay the administrative suspension of a driving privilege under s. 322.2615 or s. 322.2616 during judicial review of the departmental order that resulted in such suspension, and a suspension or revocation of a driving privilege may not be stayed upon an appeal of the conviction or order that resulted in the suspension or revocation.

(6) In a prosecution for a violation of s. 316.172(1), and upon a showing of the department’s records that the licensee has received a second conviction within 5 years following the date of a prior conviction of s. 316.172(1), the department shall, upon direction of the court, suspend the driver license of the person convicted for a period of at least 90 days but not more than 6 months.

(7) Following a second or subsequent violation of s. 796.07(2)(f) which involves a motor vehicle and which results in any judicial disposition other than acquittal or dismissal, in addition to any other sentence imposed, the court shall revoke the person’s driver license or driving privilege, effective upon the date of the disposition, for a period of at least 1 year. A person sentenced under this subsection may request a hearing under s. 322.271.

History.—s. 40, ch. 19551, 1939; CGL 1940 Supp. 4151(654); s. 40, ch. 20451, 1941; s. 2, ch. 59-95; ss. 24, 35, ch. 69-106; s. 5, ch. 72-175; s. 94, ch. 73-333; ss. 2, 3, ch. 74-248; s. 7, ch. 74-384; s. 1, ch. 75-113; s. 43, ch. 76-31; s. 3, ch. 76-153; s. 1, ch. 77-174; s. 20, ch. 80-290; s. 9, ch. 82-155; s. 4, ch. 82-403; s. 9, ch. 83-228; s. 10, ch. 84-359; s. 8, ch. 86-296; s. 4, ch. 87-167; s. 3, ch. 89-525; s. 31, ch. 91-221; s. 2, ch. 91-243; ss. 11, 24, ch. 91-255; s. 416, ch. 95-148; s. 8, ch. 96-330; s. 51, ch. 96-413; s. 12, ch. 96-414; s. 10, ch. 98-223; s. 45, ch. 99-248; s. 1, ch. 2001-189; s. 5, ch. 2002-297; s. 61, ch. 2013-160; s. 4, ch. 2014-225.



322.282 - Procedure when court revokes or suspends license or driving privilege and orders reinstatement.

322.282 Procedure when court revokes or suspends license or driving privilege and orders reinstatement.—When a court suspends or revokes a person’s license or driving privilege and, in its discretion, orders reinstatement:

(1) The court shall pick up all revoked or suspended driver licenses from the person and immediately forward them to the department, together with a record of such conviction. The clerk of such court shall also maintain a list of all revocations or suspensions by the court.

(2)(a) The court shall issue an order of reinstatement, on a form to be furnished by the department, which the person may take to any driver license examining office. The department shall issue a temporary driver permit to a licensee who presents the court’s order of reinstatement, proof of completion of a department-approved driver training or substance abuse education course, and a written request for a hearing under s. 322.271. The permit shall not be issued if a record check by the department shows that the person has previously been convicted for a violation of s. 316.193, former s. 316.1931, former s. 316.028, former s. 860.01, or a previous conviction outside this state for driving under the influence, driving while intoxicated, driving with an unlawful blood-alcohol level, or any similar alcohol-related or drug-related traffic offense; that the person’s driving privilege has been previously suspended for refusal to submit to a lawful test of breath, blood, or urine; or that the person is otherwise not entitled to issuance of a driver license. This paragraph shall not be construed to prevent the reinstatement of a license or driving privilege that is presently suspended for driving with an unlawful blood-alcohol level or a refusal to submit to a breath, urine, or blood test and is also revoked for a conviction for a violation of s. 316.193 or former s. 316.1931, if the suspension and revocation arise out of the same incident.

(b) The temporary driver permit shall be restricted to either business or employment purposes described in s. 322.271, as determined by the department, and shall not be used for pleasure, recreational, or nonessential driving.

(c) If the department determines at a later date from its records that the applicant has previously been convicted of an offense referred to in paragraph (a) which would render him or her ineligible for reinstatement, the department shall cancel the temporary driver permit and shall issue a revocation or suspension order for the minimum period applicable. A temporary permit issued pursuant to this section shall be valid for 45 days or until canceled as provided in this paragraph.

(d) The period of time for which a temporary permit issued in accordance with paragraph (a) is valid shall be deemed to be part of the period of revocation imposed by the court.

History.—s. 9, ch. 74-384; s. 2, ch. 75-113; s. 1, ch. 77-174; s. 24, ch. 78-394; s. 24, ch. 83-215; s. 11, ch. 84-359; s. 9, ch. 86-296; s. 4, ch. 89-525; ss. 11, 23, ch. 91-255; s. 417, ch. 95-148; s. 86, ch. 2013-160.



322.283 - Commencement of period of suspension or revocation for incarcerated offenders.

322.283 Commencement of period of suspension or revocation for incarcerated offenders.—

(1) When the court in a criminal traffic case orders the defendant to serve a term of incarceration or imprisonment and also suspends or revokes the defendant’s driver license as a result of the offense, the period of suspension or revocation shall commence upon the defendant’s release from incarceration. For purposes of calculating the defendant’s eligibility for reinstatement of his or her driver license or driving privilege under this section, the date of the defendant’s release from incarceration shall be deemed the date the suspension or revocation period was imposed.

(2) For defendants convicted of a criminal traffic offense and sentenced to imprisonment with the Department of Corrections, the Department of Corrections shall notify the Department of Highway Safety and Motor Vehicles of the date of the defendant’s release from prison or other state correctional facility. For defendants convicted of a criminal traffic offense and sentenced to incarceration within the jurisdictional county jail or other correctional facility operated by the jurisdictional county, the sheriff of the jurisdictional county wherein the defendant is incarcerated shall notify the Department of Highway Safety and Motor Vehicles of the date of the defendant’s release from the county jail or other correctional facility. The notification of a defendant’s release from incarceration shall be on a form approved by the Department of Highway Safety and Motor Vehicles. This subsection applies only to those defendants who have had their driver license or driving privilege suspended or revoked as a result of the offense for which they are incarcerated or imprisoned.

History.—s. 11, ch. 98-223.



322.29 - Surrender and return of license.

322.29 Surrender and return of license.—

(1) The department, upon suspending or revoking a license, shall require that such license be surrendered to the department. At the end of the period of suspension, such license so surrendered shall be returned, or a duplicate license issued, to the licensee after the applicant has successfully passed the vision, sign, and traffic law examinations. In addition, pursuant to s. 322.221, the department may require the licensee to successfully complete a driving examination. The department is prohibited from requiring the surrender of a license except as authorized by this chapter.

(2) Notwithstanding subsection (1), an examination is not required for the return of a license suspended under s. 318.15 or s. 322.245 unless an examination is otherwise required by this chapter. A person applying for the return of a license suspended under s. 318.15 or s. 322.245 must present to the department certification from the court that he or she has complied with all obligations and penalties imposed pursuant to s. 318.15 or, in the case of a suspension pursuant to s. 322.245, that he or she has complied with all directives of the court and the requirements of s. 322.245 and shall pay to the department a nonrefundable service fee of $60, of which $37.50 shall be deposited into the General Revenue Fund and $22.50 shall be deposited into the Highway Safety Operating Trust Fund. If reinstated by the clerk of the court or tax collector, $37.50 shall be retained and $22.50 shall be remitted to the Department of Revenue for deposit into the Highway Safety Operating Trust Fund. However, the service fee is not required if the person is required to pay a $45 fee or $75 fee under s. 322.21(8).

History.—s. 41, ch. 19551, 1939; CGL 1940 Supp. 4151(655); s. 41, ch. 20451, 1941; s. 1, ch. 59-442; s. 9, ch. 72-175; s. 1, ch. 80-308; s. 3, ch. 84-265; s. 23, ch. 84-359; s. 10, ch. 86-296; s. 418, ch. 95-148; s. 6, ch. 2003-410; s. 53, ch. 2005-236; s. 38, ch. 2009-71.



322.291 - Driver improvement schools or DUI programs; required in certain suspension and revocation cases.

322.291 Driver improvement schools or DUI programs; required in certain suspension and revocation cases.—Except as provided in s. 322.03(2), any person:

(1) Whose driving privilege has been revoked:

(a) Upon conviction for:

1. Driving, or being in actual physical control of, any vehicle while under the influence of alcoholic beverages, any chemical substance set forth in s. 877.111, or any substance controlled under chapter 893, in violation of s. 316.193;

2. Driving with an unlawful blood- or breath-alcohol level;

3. Manslaughter resulting from the operation of a motor vehicle;

4. Failure to stop and render aid as required under the laws of this state in the event of a motor vehicle crash resulting in the death or personal injury of another;

5. Reckless driving; or

(b) As a habitual offender;

(c) Upon direction of the court, if the court feels that the seriousness of the offense and the circumstances surrounding the conviction warrant the revocation of the licensee’s driving privilege; or

(2) Whose license was suspended under the point system, was suspended for driving with an unlawful blood-alcohol level of 0.10 percent or higher before January 1, 1994, was suspended for driving with an unlawful blood-alcohol level of 0.08 percent or higher after December 31, 1993, was suspended for a violation of s. 316.193(1), or was suspended for refusing to submit to a lawful breath, blood, or urine test as provided in s. 322.2615

shall, before the driving privilege may be reinstated, present to the department proof of enrollment in a department-approved advanced driver improvement course operating pursuant to s. 318.1451 or a substance abuse education course conducted by a DUI program licensed pursuant to s. 322.292, which shall include a psychosocial evaluation and treatment, if referred. Additionally, for a third or subsequent violation of requirements for installation of an ignition interlock device, a person must complete treatment as determined by a licensed treatment agency following a referral by a DUI program and have the duration of the ignition interlock device requirement extended by at least 1 month up to the time period required to complete treatment. If the person fails to complete such course or evaluation within 90 days after reinstatement, or subsequently fails to complete treatment, if referred, the DUI program shall notify the department of the failure. Upon receipt of the notice, the department shall cancel the offender’s driving privilege, notwithstanding the expiration of the suspension or revocation of the driving privilege. The department may temporarily reinstate the driving privilege upon verification from the DUI program that the offender has completed the education course and evaluation requirement and has reentered and is currently participating in treatment. If the DUI program notifies the department of the second failure to complete treatment, the department shall reinstate the driving privilege only after notice of completion of treatment from the DUI program.

History.—s. 1, ch. 77-219; s. 10, ch. 82-155; s. 11, ch. 86-296; s. 6, ch. 91-200; ss. 6, 26, ch. 91-255; ss. 4, 5, ch. 92-195; s. 6, ch. 93-124; s. 10, ch. 95-326; s. 43, ch. 95-333; s. 8, ch. 99-234; s. 293, ch. 99-248; s. 37, ch. 2008-176.



322.292 - DUI programs supervision; powers and duties of the department.

322.292 DUI programs supervision; powers and duties of the department.—

(1) The Department of Highway Safety and Motor Vehicles shall license and regulate all DUI programs, which regulation shall include the certification of instructors, evaluators, clinical supervisors, and special supervision services evaluators. The department shall, after consultation with the chief judge of the affected judicial circuit, establish requirements regarding the number of programs to be offered within a judicial circuit. Such requirements shall address the number of clients currently served in the circuit as well as improvements in service that may be derived from operation of an additional DUI program. DUI program education and evaluation services are exempt from licensure under chapter 397. However, treatment programs must continue to be licensed under chapter 397.

(2) The department shall adopt rules to implement its supervisory authority over DUI programs in accordance with the procedures of chapter 120, including the establishment of uniform standards of operation for DUI programs and the method for setting and approving fees, as follows:

(a) Adopt rules for statutorily required education, evaluation, and supervision of DUI offenders.

(b) Adopt rules for the administration and financial management of DUI programs, including, but not limited to:

1. Rules governing the types of expenditures that may be made by DUI programs from funds paid by persons attending such programs.

2. Rules for financial reporting that require data on DUI programs expenditures in sufficient detail to support reasonable and informed decisions concerning the fees that are to be assessed those attending DUI programs. The department shall perform financial audits of DUI programs required under this section or require that financial audits of the programs be performed by certified public accountants at program expense and submitted directly from the auditor to the department.

3. Rules for reciprocity in relation to DUI programs in other states or countries that have programs similar to the DUI programs licensed by the department.

4. Such other rules as the department deems appropriate and necessary for the effective oversight of the DUI programs.

(c) Implement procedures for the granting and revoking of licenses for DUI programs, including:

1. A uniform application fee not to exceed $1,000 but in an amount sufficient to cover the department’s administrative costs in processing and evaluating DUI program license applications. The application fee shall not apply to programs that apply for licensure to serve a county that does not have a currently licensed DUI program or where the currently licensed program has relinquished its license.

2. In considering an application for approval of a DUI program, the department shall determine whether improvements in service may be derived from the operation of the DUI program and the number of clients currently served in the circuit. The department shall apply the following criteria:

a. The increased frequency of classes and availability of locations of services offered by the applicant DUI program.

b. Services and fees offered by the applicant DUI program and any existing DUI program.

c. The number of DUI clients currently served and historical trends in the number of clients served in the circuit.

d. The availability, accessibility, and service history of any existing DUI program services.

e. The applicant DUI program’s service history.

f. The availability of resources, including personnel, demonstrated management capability, and capital and operating expenditures of the applicant DUI program.

g. Improved services to minority and special needs clients.

3. Authority for competing applicants and currently licensed DUI programs serving the same geographic area to request an administrative hearing under chapter 120 to contest the department’s determination of need for an additional licensed DUI program in that area.

4. A requirement that the department revoke the license of any DUI program that does not provide the services specified in its application within 45 days after licensure and notify the chief judge of that circuit of such revocation.

5. A requirement that all applicants for initial licensure as a DUI program in a particular circuit on and after the effective date of this act must, at a minimum, satisfy each of the following criteria:

a. Maintain a primary business office in the circuit which is located in a permanent structure that is readily accessible by public transportation, if public transportation is available. The primary business office must be adequately staffed and equipped to provide all DUI program support services, including registration and a file for each person who registers for the program.

b. Have a satellite office for registration of DUI offenders in each county in the circuit which is located in a permanent structure that is readily accessible by public transportation, if public transportation is available. A satellite office is not required in any county where the total number of DUI convictions in the most recent calendar year is less than 200.

c. Have a classroom in each county in the circuit which is located in a permanent structure that is readily accessible by public transportation, if public transportation is available. A classroom is not required in any county where the total number of DUI convictions in the most recent calendar year is less than 100. A classroom may not be located within 250 feet of any business that sells alcoholic beverages. However, a classroom shall not be required to be relocated when a business selling alcoholic beverages locates to within 250 feet of the classroom.

d. Have a plan for conducting all DUI education courses, evaluation services, and other services required by the department. The level I DUI education course must be taught in four segments, with no more than 6 hours of classroom instruction provided to any offender each day.

e. Employ at least 1 full-time certified addiction professional for the program at all times.

f. Document support from community agencies involved in DUI education and substance abuse treatment in the circuit.

g. Have a volunteer board of directors and advisory committee made up of citizens who reside in the circuit in which licensure is sought.

h. Submit documentation of compliance with all applicable federal, state, and local laws, including, but not limited to, the Americans with Disabilities Act.

(d) Establish a fee structure for the various programs offered by the DUI programs, based only on the reasonable and necessary costs for operating the programs throughout the state. The department shall approve, modify, or reduce fees as necessary.

(e) Establish policies and procedures for monitoring DUI programs compliance with all rules adopted by the department.

(f) The department shall oversee an ongoing evaluation to assess the effectiveness of the DUI programs. This evaluation shall be performed by an independent group and shall evaluate the curriculum, client treatment referrals, recidivism rates, and any other relevant matters. The department may use funds received under s. 322.293 to retain the services and reimburse expenses of such private persons or professional consultants as are required for monitoring and evaluating DUI programs.

(g) Investigate complaints about the DUI programs and resolve problems in the provision of services to DUI offenders, as needed.

(3) DUI programs must be operated by either governmental entities or not-for-profit corporations.

(4) DUI education courses must be conducted by a certified DUI instructor in a classroom using face-to-face instruction and must provide for interaction in the classroom among offenders and the instructor. Courses may not be conducted via the Internet, remote electronic technology, home study, distance learning, or any other method in which the instructor and offenders are not physically present in the same classroom.

History.—s. 1, ch. 93-246; s. 44, ch. 95-333; s. 16, ch. 99-5; s. 107, ch. 99-13; s. 9, ch. 99-234; s. 294, ch. 99-248; s. 38, ch. 2000-313; s. 15, ch. 2001-196; s. 1, ch. 2006-238; s. 39, ch. 2009-71; s. 59, ch. 2012-181; s. 61, ch. 2014-17.



322.293 - DUI programs; assessment; disposition.

322.293 DUI programs; assessment; disposition.—

(1) The DUI programs shall be administered by the department, and the costs of administration shall be borne by the collections of revenue provided in this section. All funds received by the department shall be used for the purposes set forth in this chapter and for the general operations of the department.

(2) Each DUI program shall assess $15 against each person enrolling in a DUI program at the time of enrollment, including persons who transfer to or from a program in another state. In addition, second and third offenders and those offenders under permanent driver license revocation who are evaluated for license restrictions shall be assessed $15 upon enrollment in the program and upon each subsequent anniversary date while they are in the program, for the duration of the license period.

(3) All assessments collected under this section shall be deposited into the Highway Safety Operating Trust Fund within 30 days after the last day of the month in which the assessment was received.

History.—s. 2(1st), ch. 93-246; s. 13, ch. 96-414; s. 295, ch. 99-248; s. 40, ch. 2009-71.



322.30 - No operation under foreign license during suspension, revocation, or disqualification in this state.

322.30 No operation under foreign license during suspension, revocation, or disqualification in this state.—

(1) Any resident or nonresident whose driver license or right or privilege to operate a motor vehicle in this state has been suspended, revoked, or disqualified as provided in this chapter, shall not operate a motor vehicle in this state under a license, permit, or registration certificate issued by any other jurisdiction or otherwise during such suspension, revocation, or disqualification until a new license is obtained.

(2) Notwithstanding subsection (1), any commercial motor vehicle operator whose privilege to operate such vehicle is disqualified may operate a motor vehicle in this state as a Class E licensee, if authorized by this chapter.

History.—s. 42, ch. 19551, 1939; CGL 1940 Supp. 4151(656); s. 42, ch. 20451, 1941; s. 25, ch. 89-282; s. 87, ch. 2005-164.



322.31 - Right of review.

322.31 Right of review.—The final orders and rulings of the department wherein any person is denied a license, or where such license has been canceled, suspended, or revoked, shall be reviewable in the manner and within the time provided by the Florida Rules of Appellate Procedure only by a writ of certiorari issued by the circuit court in the county wherein such person shall reside, in the manner prescribed by the Florida Rules of Appellate Procedure, any provision in chapter 120 to the contrary notwithstanding.

History.—s. 43, ch. 19551, 1939; CGL 1940 Supp. 4151(657); s. 43, ch. 20451, 1941; s. 1, ch. 59-95; s. 1, ch. 59-278; s. 5, ch. 61-457; s. 18, ch. 63-512; s. 20, ch. 78-95.



322.32 - Unlawful use of license.

322.32 Unlawful use of license.—It is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for any person:

(1) To display, cause or permit to be displayed, or have in his or her possession any canceled, revoked, suspended, or disqualified driver license knowing that such license has been canceled, revoked, suspended, or disqualified.

(a) The element of knowledge is satisfied if:

1. The person has been cited as provided in s. 322.34(1), and any cancellation, revocation, or suspension in effect at that time remains in effect; or

2. The person admits to knowledge of the cancellation, suspension, or revocation; or

3. The person received notice as provided in paragraph (c).

(b) In any proceeding for a violation of this section, a court may consider evidence, other than that specified in paragraph (a), that a person knowingly possessed a canceled, suspended, or revoked driver license.

(c) Any judgment or order rendered by a court or adjudicatory body or any uniform traffic citation that cancels, suspends, or revokes a person’s driver license must contain a provision notifying the person that his or her driver license or driving privilege has been canceled, suspended, or revoked.

(2) To lend his or her driver license to any other person or knowingly permit the use thereof by another.

(3) To display, or represent as his or her own, any driver license not issued to him or her.

(4) To fail or refuse to surrender to the department or to any law enforcement officer, upon lawful demand, any driver license in his or her possession that has been suspended, revoked, disqualified, or canceled.

(5) To permit any unlawful use of a driver license issued to him or her.

(6) To apply for, obtain, or cause to be issued to him or her two or more photographic driver licenses which are in different names. The issuance of such licenses shall be prima facie evidence that the licensee has violated the provisions of this section unless the issuance was in compliance with the requirements of this chapter.

(7) To do any act forbidden, or fail to perform any act required, by this chapter.

History.—s. 44, ch. 19551, 1939; CGL 1940 Supp. 8135(59); s. 44, ch. 20451, 1941; s. 213, ch. 71-136; s. 25, ch. 78-394; s. 2, ch. 84-91; s. 24, ch. 89-282; s. 419, ch. 95-148; s. 3, ch. 97-206; s. 39, ch. 97-300.



322.33 - Making false affidavit perjury.

322.33 Making false affidavit perjury.—Any person who makes any false affidavit, or knowingly swears or affirms falsely to any matter or thing required by the terms of this chapter, shall be guilty of perjury and upon conviction shall be punished accordingly.

History.—s. 45, ch. 19551, 1939; CGL 1940 Supp. 7476(9); s. 45, ch. 20451, 1941.



322.34 - Driving while license suspended, revoked, canceled, or disqualified.

322.34 Driving while license suspended, revoked, canceled, or disqualified.—

(1) Except as provided in subsection (2), any person whose driver license or driving privilege has been canceled, suspended, or revoked, except a “habitual traffic offender” as defined in s. 322.264, who drives a vehicle upon the highways of this state while such license or privilege is canceled, suspended, or revoked is guilty of a moving violation, punishable as provided in chapter 318.

(2) Any person whose driver license or driving privilege has been canceled, suspended, or revoked as provided by law, except persons defined in s. 322.264, who, knowing of such cancellation, suspension, or revocation, drives any motor vehicle upon the highways of this state while such license or privilege is canceled, suspended, or revoked, upon:

(a) A first conviction is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A second conviction is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) A third or subsequent conviction is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

The element of knowledge is satisfied if the person has been previously cited as provided in subsection (1); or the person admits to knowledge of the cancellation, suspension, or revocation; or the person received notice as provided in subsection (4). There shall be a rebuttable presumption that the knowledge requirement is satisfied if a judgment or order as provided in subsection (4) appears in the department’s records for any case except for one involving a suspension by the department for failure to pay a traffic fine or for a financial responsibility violation.

(3) In any proceeding for a violation of this section, a court may consider evidence, other than that specified in subsection (2), that the person knowingly violated this section.

(4) Any judgment or order rendered by a court or adjudicatory body or any uniform traffic citation that cancels, suspends, or revokes a person’s driver license must contain a provision notifying the person that his or her driver license has been canceled, suspended, or revoked.

(5) Any person whose driver license has been revoked pursuant to s. 322.264 (habitual offender) and who drives any motor vehicle upon the highways of this state while such license is revoked is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) Any person who operates a motor vehicle:

(a) Without having a driver license as required under s. 322.03; or

(b) While his or her driver license or driving privilege is canceled, suspended, or revoked pursuant to s. 316.655, s. 322.26(8), s. 322.27(2), or s. 322.28(2) or (4),

and who by careless or negligent operation of the motor vehicle causes the death of or serious bodily injury to another human being commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(7) Any person whose driver license or driving privilege has been canceled, suspended, revoked, or disqualified and who drives a commercial motor vehicle on the highways of this state while such license or privilege is canceled, suspended, revoked, or disqualified, upon:

(a) A first conviction is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A second or subsequent conviction is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(8)(a) Upon the arrest of a person for the offense of driving while the person’s driver license or driving privilege is suspended or revoked, the arresting officer shall determine:

1. Whether the person’s driver license is suspended or revoked.

2. Whether the person’s driver license has remained suspended or revoked since a conviction for the offense of driving with a suspended or revoked license.

3. Whether the suspension or revocation was made under s. 316.646 or s. 627.733, relating to failure to maintain required security, or under s. 322.264, relating to habitual traffic offenders.

4. Whether the driver is the registered owner or coowner of the vehicle.

(b) If the arresting officer finds in the affirmative as to all of the criteria in paragraph (a), the officer shall immediately impound or immobilize the vehicle.

(c) Within 7 business days after the date the arresting agency impounds or immobilizes the vehicle, either the arresting agency or the towing service, whichever is in possession of the vehicle, shall send notice by certified mail to any coregistered owners of the vehicle other than the person arrested and to each person of record claiming a lien against the vehicle. All costs and fees for the impoundment or immobilization, including the cost of notification, must be paid by the owner of the vehicle or, if the vehicle is leased, by the person leasing the vehicle.

(d) Either the arresting agency or the towing service, whichever is in possession of the vehicle, shall determine whether any vehicle impounded or immobilized under this section has been leased or rented or if there are any persons of record with a lien upon the vehicle. Either the arresting agency or the towing service, whichever is in possession of the vehicle, shall notify by express courier service with receipt or certified mail within 7 business days after the date of the immobilization or impoundment of the vehicle, the registered owner and all persons having a recorded lien against the vehicle that the vehicle has been impounded or immobilized. A lessor, rental car company, or lienholder may then obtain the vehicle, upon payment of any lawful towing or storage charges. If the vehicle is a rental vehicle subject to a written contract, the charges may be separately charged to the renter, in addition to the rental rate, along with other separate fees, charges, and recoupments disclosed on the rental agreement. If the storage facility fails to provide timely notice to a lessor, rental car company, or lienholder as required by this paragraph, the storage facility shall be responsible for payment of any towing or storage charges necessary to release the vehicle to a lessor, rental car company, or lienholder that accrue after the notice period, which charges may then be assessed against the driver of the vehicle if the vehicle was lawfully impounded or immobilized.

(e) Except as provided in paragraph (d), the vehicle shall remain impounded or immobilized for any period imposed by the court until:

1. The owner presents proof of insurance to the arresting agency; or

2. The owner presents proof of sale of the vehicle to the arresting agency and the buyer presents proof of insurance to the arresting agency.

If proof is not presented within 35 days after the impoundment or immobilization, a lien shall be placed upon such vehicle pursuant to s. 713.78.

(f) The owner of a vehicle that is impounded or immobilized under this subsection may, within 10 days after the date the owner has knowledge of the location of the vehicle, file a complaint in the county in which the owner resides to determine whether the vehicle was wrongfully taken or withheld. Upon the filing of a complaint, the owner or lienholder may have the vehicle released by posting with the court a bond or other adequate security equal to the amount of the costs and fees for impoundment or immobilization, including towing or storage, to ensure the payment of such costs and fees if the owner or lienholder does not prevail. When the vehicle owner or lienholder does not prevail on a complaint that the vehicle was wrongfully taken or withheld, he or she must pay the accrued charges for the immobilization or impoundment, including any towing and storage charges assessed against the vehicle. When the bond is posted and the fee is paid as set forth in s. 28.24, the clerk of the court shall issue a certificate releasing the vehicle. At the time of release, after reasonable inspection, the owner must give a receipt to the towing or storage company indicating any loss or damage to the vehicle or to the contents of the vehicle.

(9)(a) A motor vehicle that is driven by a person under the influence of alcohol or drugs in violation of s. 316.193 is subject to seizure and forfeiture under ss. 932.701-932.7062 and is subject to liens for recovering, towing, or storing vehicles under s. 713.78 if, at the time of the offense, the person’s driver license is suspended, revoked, or canceled as a result of a prior conviction for driving under the influence.

(b) The law enforcement officer shall notify the Department of Highway Safety and Motor Vehicles of any impoundment or seizure for violation of paragraph (a) in accordance with procedures established by the department.

(c) Notwithstanding s. 932.7055, when the seizing agency obtains a final judgment granting forfeiture of the motor vehicle under this section, 30 percent of the net proceeds from the sale of the motor vehicle shall be retained by the seizing law enforcement agency. The remaining 70 percent of the proceeds shall first be applied to payment of court costs, fines, and fees remaining due, and any remaining balance of proceeds shall be deposited in the General Revenue Fund for use by local workforce development boards in providing transportation services for participants of the welfare transition program. In a forfeiture proceeding under this section, the court may consider the extent that the family of the owner has other public or private means of transportation.

(10)(a) Notwithstanding any other provision of this section, if a person does not have a prior forcible felony conviction as defined in s. 776.08, the penalties provided in paragraph (b) apply if a person’s driver license or driving privilege is canceled, suspended, or revoked for:

1. Failing to pay child support as provided in s. 322.245 or s. 61.13016;

2. Failing to pay any other financial obligation as provided in s. 322.245 other than those specified in s. 322.245(1);

3. Failing to comply with a civil penalty required in s. 318.15;

4. Failing to maintain vehicular financial responsibility as required by chapter 324;

5. Failing to comply with attendance or other requirements for minors as set forth in s. 322.091; or

6. Having been designated a habitual traffic offender under s. 322.264(1)(d) as a result of suspensions of his or her driver license or driver privilege for any underlying violation listed in subparagraphs 1.-5.

(b)1. Upon a first conviction for knowingly driving while his or her license is suspended, revoked, or canceled for any of the underlying violations listed in subparagraphs (a)1.-6., a person commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

2. Upon a second or subsequent conviction for the same offense of knowingly driving while his or her license is suspended, revoked, or canceled for any of the underlying violations listed in subparagraphs (a)1.-6., a person commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(11)(a) A person who does not hold a commercial driver license and who is cited for an offense of knowingly driving while his or her license is suspended, revoked, or canceled for any of the underlying violations listed in paragraph (10)(a) may, in lieu of payment of fine or court appearance, elect to enter a plea of nolo contendere and provide proof of compliance to the clerk of the court, designated official, or authorized operator of a traffic violations bureau. In such case, adjudication shall be withheld. However, no election shall be made under this subsection if such person has made an election under this subsection during the preceding 12 months. A person may not make more than three elections under this subsection.

(b) If adjudication is withheld under paragraph (a), such action is not a conviction.

History.—s. 46, ch. 19551, 1939; CGL 1940 Supp. 8135(60); s. 46, ch. 20451, 1941; s. 7, ch. 22858, 1945; s. 1, ch. s. 59-3; s. 214, ch. 71-136; s. 7, ch. 72-175; s. 4, ch. 76-153; s. 69, ch. 88-381; s. 23, ch. 89-282; s. 85, ch. 94-306; s. 941, ch. 95-148; s. 1, ch. 95-202; s. 1, ch. 95-278; s. 40, ch. 97-300; s. 12, ch. 98-223; s. 10, ch. 98-324; s. 108, ch. 99-13; s. 1, ch. 99-234; s. 46, ch. 99-248; s. 85, ch. 2000-165; s. 64, ch. 2008-4; s. 1, ch. 2008-53; s. 5, ch. 2009-206; s. 4, ch. 2010-107; s. 39, ch. 2010-223; s. 5, ch. 2014-225; s. 7, ch. 2016-179; s. 10, ch. 2016-216.



322.341 - Driving while license permanently revoked.

322.341 Driving while license permanently revoked.—Any person whose driver license or driving privilege has been permanently revoked pursuant to s. 322.26 or s. 322.28 and who drives a motor vehicle upon the highways of this state is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 13, ch. 98-223.



322.35 - Permitting unauthorized minor to drive.

322.35 Permitting unauthorized minor to drive.—No person shall cause or knowingly permit his or her child or ward under the age of 18 years to drive a motor vehicle upon any highway when such minor is not authorized by the provisions of this chapter.

History.—s. 47, ch. 19551, 1939; CGL 1940 Supp. 4151(658); s. 47, ch. 20451, 1941; s. 420, ch. 95-148.



322.36 - Permitting unauthorized operator to drive.

322.36 Permitting unauthorized operator to drive.—A person may not authorize or knowingly permit a motor vehicle owned by him or her or under his or her dominion or control to be operated upon any highway or public street except by a person who is duly authorized to operate a motor vehicle under this chapter. Any person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. If a person violates this section by knowingly loaning a vehicle to a person whose driver license is suspended and if that vehicle is involved in an accident resulting in bodily injury or death, the driver license of the person violating this section shall be suspended for 1 year.

History.—s. 48, ch. 19551, 1939; CGL 1940 Supp. 4151(659); s. 48, ch. 20451, 1941; s. 1, ch. 65-497; s. 215, ch. 71-136; s. 421, ch. 95-148; s. 38, ch. 2008-176.



322.37 - Employing unlicensed driver.

322.37 Employing unlicensed driver.—No person shall employ as a driver of a motor vehicle any person not then licensed to operate such vehicle as provided in this chapter. Violation of this section is a noncriminal traffic infraction subject to the penalty provided in s. 318.18(2).

History.—s. 49, ch. 19551, 1939; CGL 1940 Supp. 4151(660); s. 49, ch. 20451, 1941; s. 13, ch. 86-185; s. 48, ch. 89-282.



322.38 - Renting motor vehicle to another.

322.38 Renting motor vehicle to another.—

(1) No person shall rent a motor vehicle to any other person unless the latter person is then duly licensed, or if a nonresident he or she shall be licensed under the laws of the state or country of his or her residence, except a nonresident whose home state or country does not require that an operator be licensed.

(2) No person shall rent a motor vehicle to another until he or she has inspected the driver license of the person to whom the vehicle is to be rented, and compared and verified the signature thereon with the signature of such person written in his or her presence.

(3) Every person renting a motor vehicle to another shall keep a record of the registration number of the motor vehicle so rented, the name and address of the person to whom the vehicle is rented, the number of the license of said latter person, and the date and place when and where the said license was issued. Such record shall be open to inspection by any police officer, or officer or employee of the department.

History.—s. 50, ch. 19551, 1939; CGL 1940 Supp. 4151(661); s. 50, ch. 20451, 1941; s. 49, ch. 89-282; s. 422, ch. 95-148.



322.39 - Penalties.

322.39 Penalties.—

(1) It is a misdemeanor for any person to violate any of the provisions of this chapter, unless such violation is declared to be otherwise by this chapter or other law of this state.

(2) Unless another penalty is provided in this chapter or by the laws of this state, a person convicted of a misdemeanor for the violation of a provision of this chapter is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 51, ch. 19551, 1939; CGL 1940 Supp. 8135(56); s. 51, ch. 20451, 1941; s. 216, ch. 71-136; s. 19, ch. 84-359.



322.391 - Failure of person charged with misdemeanor under this chapter to comply with court-ordered directives; suspension of license.

322.391 Failure of person charged with misdemeanor under this chapter to comply with court-ordered directives; suspension of license.—A person charged with the commission of a misdemeanor under this chapter who fails to comply with all of the directives of the court is subject to the provisions of s. 322.245.

History.—s. 24, ch. 84-359.



322.41 - Local issuance of driver licenses prohibited.

322.41 Local issuance of driver licenses prohibited.—Any person issued a driver license by the department may exercise the privilege thereby granted upon all streets and highways in this state and shall not be required by any county, municipality, or other local board or body having authority to adopt local police regulations to obtain any other license to exercise such privilege.

History.—s. 52, ch. 20451, 1941; s. 26, ch. 78-394; s. 50, ch. 89-282.



322.42 - Construction of chapter.

322.42 Construction of chapter.—This chapter shall be liberally construed to the end that the greatest force and effect may be given to its provisions for the promotion of public safety.

History.—s. 53, ch. 19551, 1939; CGL 1940 Supp. 4151(662); s. 54, ch. 20451, 1941.



322.43 - Short title.

322.43 Short title.—Sections 322.43-322.48 shall be known as the “Florida Driver License Compact Act.”

History.—s. 1, ch. 67-176.



322.44 - Driver License Compact.

322.44 Driver License Compact.—The Driver License Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I

FINDINGS AND DECLARATION OF POLICY.—

(1) The party states find that:

(a) The safety of their streets and highways is materially affected by the degree of compliance with state laws and local ordinances relating to the operation of motor vehicles;

(b) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property;

(c) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(2) It is the policy of each of the party states to:

(a) Promote compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles;

(b) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances, and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

ARTICLE II

DEFINITIONS.—As used in this compact:

(1) “State” means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(2) “Home state” means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(3) “Conviction” means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance, or administrative rule or regulation, or a forfeiture of bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

ARTICLE III

REPORTS OF CONVICTION.—The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code, or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered or the conviction was a result of the forfeiture of bail, bond, or other security; and shall include any special findings made in connection therewith.

ARTICLE IV

EFFECT OF CONVICTION.—

(1) The licensing authority in the home state, for the purposes of suspension, revocation, or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to article III, as it would if such conduct had occurred in the home state, in the case of convictions for:

(a) Manslaughter or negligent homicide resulting from the operation of a motor vehicle, as provided by ss. 316.193 and 322.26;

(b) Driving a motor vehicle while under the influence of alcoholic beverages or a narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle, as provided by s. 316.193;

(c) Any felony in the commission of which a motor vehicle is used, as provided by s. 322.26; or

(d) Failure to stop and render aid in the event of a motor vehicle crash resulting in the death or personal injury of another, as provided by s. 322.26.

(2) As to other convictions, reported pursuant to article III, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.

ARTICLE V

APPLICATIONS FOR NEW LICENSES.—Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of, a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1) The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

(2) The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of 1 year from the date the license was revoked, such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3) The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

ARTICLE VI

APPLICABILITY OF OTHER LAWS.—Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

ARTICLE VII

COMPACT ADMINISTRATOR AND INTERCHANGE OF INFORMATION.—

(1) The head of the licensing authority of each party state shall be the administrator of this compact for his or her state. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(2) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

ARTICLE VIII

ENTRY INTO FORCE AND WITHDRAWAL.—

(1) This compact shall enter into force and become effective as to any state when it has enacted the same into law.

(2) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 6 months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

ARTICLE IX

CONSTRUCTION AND SEVERABILITY.—This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable; and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History.—s. 2, ch. 67-176; s. 44, ch. 76-31; s. 11, ch. 82-155; s. 22, ch. 86-296; s. 423, ch. 95-148; s. 296, ch. 99-248.



322.45 - Department of Highway Safety and Motor Vehicles; duty.

322.45 Department of Highway Safety and Motor Vehicles; duty.—As used in ss. 322.44 and 322.50, the term “licensing authority,” with reference to this state, means the Department of Highway Safety and Motor Vehicles. Said department shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Articles III, IV, and V of the compact contained in s. 322.44 and Articles III, IV, and VI of the compact contained in s. 322.50.

History.—s. 3, ch. 67-176; ss. 24, 35, ch. 69-106; s. 4, ch. 77-373.



322.46 - Compact administrator.

322.46 Compact administrator.—The compact administrator provided for in Article VII of s. 322.44 and Article VI of s. 322.50 shall not be entitled to any additional compensation on account of his or her service as such administrator, but shall be entitled to expenses incurred in connection with his or her duties and responsibilities as such administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of his or her office or employment.

History.—s. 4, ch. 67-176; s. 4, ch. 77-373; s. 424, ch. 95-148.



322.47 - Executive head defined.

322.47 Executive head defined.—As used in ss. 322.44 and 322.50, with reference to this state, the term “executive head” means the Governor.

History.—s. 5, ch. 67-176; s. 4, ch. 77-373.



322.48 - Review of employee’s acts.

322.48 Review of employee’s acts.—Any act or omission of any official or employee of this state done or omitted pursuant to, or in enforcing, the provisions of s. 322.44 or s. 322.50 shall be subject to review in accordance with chapter 120 by the Department of Highway Safety and Motor Vehicles, but any review of the validity of any conviction or failure to answer summons reported pursuant to the compact in s. 322.44 or s. 322.50 shall be limited to establishing the identity of the person so convicted or failing to answer summons.

History.—s. 6, ch. 67-176; ss. 24, 35, ch. 69-106; s. 1, ch. 77-117; s. 4, ch. 77-373.



322.49 - Short title.

322.49 Short title.—Sections 322.45-322.50 shall be known as the “Florida Nonresident Violator Compact Act of 1977.”

History.—s. 2, ch. 77-373; s. 1, ch. 81-46.



322.50 - Nonresident Violator Compact.

322.50 Nonresident Violator Compact.—The Nonresident Violator Compact, hereinafter called “the compact,” is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I

FINDINGS, DECLARATION OF POLICY, AND PURPOSE.—

(1) The party jurisdictions find that:

(a) In most instances, a motorist who is cited for a traffic violation in a jurisdiction other than his or her home jurisdiction must post collateral or bond to secure appearance for trial at a later date or, if unable to post collateral or bond, is taken into custody until the collateral or bond is posted or is taken directly to court for trial to be held. In some instances, the motorist’s driver license is deposited as collateral to be returned after he or she has complied with the terms of the citation. The purpose of the practices described is to obviate the difficulty of ensuring compliance with the terms of a traffic citation by the motorist who, if permitted to continue on his or her way after receiving the traffic citation, could return to his or her home jurisdiction and disregard his or her duty under the terms of the traffic citation.

(b) A motorist receiving a traffic citation in his or her home jurisdiction is permitted, except for certain violations, to accept the citation from the officer at the scene of the violation and to immediately continue on his or her way after promising or being instructed to comply with the terms of the citation.

(c) The practices described in paragraph (a) cause unnecessary inconvenience and, at times, a hardship for the motorist who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine and thus is compelled to remain in custody until some arrangement can be made.

(d) The deposit of a driver license as a bail bond, as described in paragraph (a), is viewed with disfavor.

(e) The practices described herein consume an undue amount of law enforcement time.

(2) It is the policy of the party jurisdictions to:

(a) Seek compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles in each of the jurisdictions.

(b) Allow a motorist to accept a traffic citation for certain violations and to proceed on his or her way without delay whether or not the motorist is a resident of the jurisdiction in which the citation was issued.

(c) Extend cooperation to its fullest extent among the jurisdictions for obtaining compliance with the terms of a traffic citation issued in one jurisdiction to a resident of another jurisdiction.

(d) Maximize effective utilization of law enforcement personnel and assist court systems in the efficient disposition of traffic violations.

(3) The purposes of this compact are to:

(a) Provide a means through which the party jurisdictions may participate in a reciprocal program to effectuate the policies enumerated in subsection (2) in a uniform and orderly manner.

(b) Provide for the fair and impartial treatment of traffic violators operating within party jurisdictions in recognition of the motorist’s right to due process and the sovereign status of a party jurisdiction.

ARTICLE II

DEFINITIONS.—As used in this compact, the following words have the meanings indicated, unless the context requires otherwise:

(1) “Jurisdiction” means a state, territory, or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico; or a Canadian province.

(2) “Citation” means any summons, ticket, or other official document issued by a police officer for a traffic violation, containing an order which requires the motorist to respond.

(3) “Home jurisdiction” means the jurisdiction which issued the driver license of the traffic violator.

(4) “Driver license” means any license or privilege to operate a motor vehicle issued under the laws of the home jurisdiction.

(5) “Collateral” means any cash or other security deposited to secure an appearance for trial following the issuance by a police officer of a citation for a traffic violation.

(6) “Personal recognizance” means an agreement by a motorist made at the time of the issuance of a traffic citation that he or she will comply with the terms of that traffic citation.

(7) “Court” means a court of law or a traffic tribunal.

(8) “Motorist” means a driver of a motor vehicle operating in a party jurisdiction other than the home jurisdiction.

(9) “Issuing jurisdiction” means the jurisdiction in which the traffic citation was issued to the motorist.

(10) “Police officer” means any individual authorized by the party jurisdiction to issue a citation for a traffic violation.

(11) “Terms of the citation” means those options expressly stated upon the citation.

(12) “Comply with terms of the citation” means to appear in court or pay the fine and costs specified in the citation or to fulfill an obligation arising from any other option expressly stated upon the citation.

ARTICLE III

PROCEDURE FOR ISSUING JURISDICTION.—

(1) When issuing a citation for a traffic violation, a police officer shall issue the citation to a motorist who possesses a driver license issued by a party jurisdiction and shall not, subject to the exceptions noted in subsection (2) of this Article, require the motorist to post collateral to secure appearance, if the officer receives the motorist’s personal recognizance that he or she will comply with the terms of the citation.

(2) A personal recognizance is acceptable only if not prohibited by law. If a mandatory appearance is required, it should take place immediately following the issuance of the citation.

(3) Upon the failure of a motorist to comply with the terms of a traffic citation, the appropriate official shall report the failure to comply to the licensing authority of the jurisdiction in which the traffic citation was issued. The report shall be made in accordance with procedures specified by the issuing jurisdiction and shall contain information as specified in the Compact Manual as minimum requirements for effective processing by the home jurisdiction.

(4) Upon receipt of the report, the licensing authority of the issuing jurisdiction shall transmit to the licensing authority in the home jurisdiction of the motorist the information in a form and content as contained in the Compact Manual.

(5) The licensing authority of the issuing jurisdiction need not suspend the driving privilege of a motorist for whom a report has been transmitted.

(6) The licensing authority of the issuing jurisdiction shall not transmit a report on a violation if the date of transmission is more than 6 months after the date on which the traffic citation was issued.

(7) The licensing authority of the issuing jurisdiction shall not transmit a report on a violation if the date of issuance of the citation predates the most recent of the effective dates of entry for the two jurisdictions affected.

ARTICLE IV

PROCEDURE FOR HOME JURISDICTION.—

(1) Upon receipt of a report of a failure to comply from the licensing authority of the issuing jurisdiction, the licensing authority of the home jurisdiction shall notify the motorist and initiate a suspension action, in accordance with the procedures of the home jurisdiction, to suspend the motorist’s driver license until satisfactory evidence of compliance with the terms of the traffic citation has been furnished to the licensing authority of the home jurisdiction.

(2) The licensing authority of the home jurisdiction shall maintain a record of actions taken and make reports to issuing jurisdictions as provided in the Compact Manual.

ARTICLE V

APPLICABILITY OF OTHER LAWS.—Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party jurisdiction to apply any of its other laws relating to licenses to drive to any person or circumstance or to invalidate or prevent any driver license agreement or other cooperative arrangement between a party jurisdiction and a nonparty jurisdiction.

ARTICLE VI

COMPACT ADMINISTRATOR PROCEDURES.—

(1) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, the Board of Compact Administrators is created. The board shall be composed of one representative from each party jurisdiction, to be known as the “compact administrator.” The compact administrator shall be appointed by the executive of the jurisdiction and will serve and be subject to removal in accordance with the laws of the jurisdiction he or she represents. A compact administrator may provide for the discharge of his or her duties and the performance of his or her functions as a board member by an alternate. An alternate may not be entitled to serve unless written notification of his or her identity has been given to the board.

(2) Each member of the Board of Compact Administrators shall be entitled to one vote. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor of such action. Action by the board shall be taken only at a meeting at which a majority of the party jurisdictions are represented.

(3) The board shall elect annually, from its membership, a chair and a vice chair.

(4) The board shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party jurisdiction, for the conduct of its business and shall have the power to amend and rescind its bylaws.

(5) The board may accept for any of its purposes and functions under this compact any and all donations, grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any jurisdiction, the United States, or any other governmental agency and may receive, utilize, and dispose of the same.

(6) The board may contract with, or accept services or personnel from, any governmental or intergovernmental agency, person, firm, or corporation or any private, nonprofit organization or institution.

(7) The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board action shall be contained in the Compact Manual.

ARTICLE VII

ENTRY INTO COMPACT AND WITHDRAWAL.—

(1) This compact shall become effective when it has been adopted by at least two jurisdictions.

(2)(a) Entry into the compact shall be made by a resolution of ratification executed by the authorized officials of the applying jurisdiction and submitted to the chair of the board.

(b) The resolution shall be in a form and content as provided in the Compact Manual and shall include statements that in substance are as follows:

1. A citation of the authority by which the jurisdiction is empowered to become a party to this compact.

2. An agreement to comply with the terms and provisions of the compact.

3. A statement that compact entry is with all jurisdictions then party to the compact and with any jurisdiction that legally becomes a party to the compact.

(c) The effective date of entry shall be specified by the applying jurisdiction, but it shall not be less than 60 days after notice has been given by the chair of the Board of Compact Administrators or by the secretariat of the board to each party jurisdiction that the resolution from the applying jurisdiction has been received.

(3) A party jurisdiction may withdraw from this compact by official written notice to the other party jurisdictions, but a withdrawal shall not take effect until 90 days after notice of withdrawal is given. The notice shall be given to the compact administrator of each member jurisdiction. No withdrawal shall affect the validity of this compact as to the remaining party jurisdictions.

ARTICLE VIII

EXCEPTIONS.—The provisions of this compact shall not apply to parking or standing violations, highway weight limit violations, and violations of law governing the transportation of hazardous materials.

ARTICLE IX

AMENDMENTS TO THE COMPACT.—

(1) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chair of the Board of Compact Administrators and may be initiated by one or more party jurisdictions.

(2) Adoption of an amendment shall require endorsement of all party jurisdictions and shall become effective 30 days after the date of the last endorsement.

(3) Failure of a party jurisdiction to respond to the compact chair within 120 days after receipt of the proposed amendment shall constitute endorsement.

ARTICLE X

CONSTRUCTION AND SEVERABILITY.—This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable; and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party jurisdiction or of the United States or if the applicability thereof to any government, agency, person, or circumstance is held invalid, the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any jurisdiction party thereto, the compact shall remain in full force and effect as to the remaining jurisdictions and in full force and effect as to the jurisdiction affected as to all severable matters.

History.—s. 3, ch. 77-373; s. 2, ch. 81-46; s. 425, ch. 95-148.



322.51 - Short title.

322.51 Short title.—This act may be cited as the “Uniform Classified Commercial Driver License Act.”

History.—s. 1, ch. 89-282.



322.52 - Conflict with other laws.

322.52 Conflict with other laws.—This act is a remedial law and should be liberally construed to promote the public health, safety, and welfare. To the extent that this act conflicts with general driver licensing provisions, this act prevails. Where this act is silent, the general driver licensing provisions apply.

History.—s. 2, ch. 89-282.



322.53 - License required; exemptions.

322.53 License required; exemptions.—

(1) Except as provided in subsection (2), every person who drives a commercial motor vehicle in this state is required to possess a valid commercial driver license issued in accordance with the requirements of this chapter.

(2) The following persons are exempt from the requirement to obtain a commercial driver license:

(a) Drivers of authorized emergency vehicles.

(b) Military personnel driving vehicles operated for military purposes.

(c)1. Farmers transporting agricultural products, farm supplies, or farm machinery to or from their farms and within 150 miles of their farms, if the vehicle operated under this exemption is not used in the operations of a common or contract motor carrier.

2. Drivers of covered farm vehicles, as defined in s. 316.003, if the vehicles are operated in accordance with s. 316.302(3).

(d) Drivers of recreational vehicles, as defined in s. 320.01.

(e) Drivers who operate straight trucks, as defined in s. 316.003, and who are transporting exclusively their own tangible personal property, which is not for sale.

(f) Employees of a publicly owned transit system who are limited to moving vehicles for maintenance or parking purposes exclusively within the restricted-access confines of a transit system’s property.

(3) Notwithstanding subsection (2), all drivers of for-hire commercial motor vehicles are required to possess a valid commercial driver license issued in accordance with the requirements of this chapter.

(4) A resident who is exempt from obtaining a commercial driver license pursuant to paragraph (2)(b), paragraph (2)(d), paragraph (2)(e), or paragraph (2)(f) may drive a commercial motor vehicle pursuant to the exemption granted in paragraph (2)(b), paragraph (2)(d), paragraph (2)(e), or paragraph (2)(f) if he or she possesses a valid Class E driver license or a military license.

(5) The department shall adopt rules and enter into necessary agreements with other jurisdictions to provide for the operation of commercial vehicles by nonresidents pursuant to the exemption granted in subsection (2).

History.—s. 4, ch. 89-282; s. 23, ch. 94-237; s. 86, ch. 94-306; s. 942, ch. 95-148; s. 27, ch. 96-413; s. 11, ch. 97-280; s. 35, ch. 97-300; s. 88, ch. 2005-164; s. 16, ch. 2012-128; s. 60, ch. 2012-181; s. 3, ch. 2016-115.



322.54 - Classification.

322.54 Classification.—

(1) Except as provided in s. 322.53, effective April 1, 1992, a person may not drive any motor vehicle not authorized by the classification of his or her driver license.

(2) The department shall issue, pursuant to the requirements of this chapter, driver licenses in accordance with the following classifications:

(a) Any person who drives a motor vehicle combination having a gross vehicle weight rating or gross vehicle weight of 26,001 pounds or more must possess a valid Class A driver license, if the gross vehicle weight rating or gross vehicle weight of the vehicle being towed is more than 10,000 pounds. Any person who possesses a valid Class A driver license may, subject to the appropriate restrictions and endorsements, drive any class of motor vehicle within this state.

(b) Any person, except a person who possesses a valid Class A driver license, who drives a motor vehicle having a gross vehicle weight rating or gross vehicle weight of 26,001 pounds or more must possess a valid Class B driver license. Any person, except a person who possesses a valid Class A driver license, who drives such vehicle towing a vehicle having a gross vehicle weight rating of 10,000 pounds or less must possess a valid Class B driver license. Any person who possesses a valid Class B driver license may, subject to the appropriate restrictions and endorsements, drive any class of motor vehicle, other than the type of motor vehicle for which a Class A driver license is required, within this state.

(c) Any person, except a person who possesses a valid Class A or a valid Class B driver license, who drives a motor vehicle having a gross vehicle weight rating of less than 26,001 pounds and who is required to obtain an endorsement pursuant to paragraph (1)(b), paragraph (1)(c), or paragraph (1)(e) of s. 322.57, must possess a valid Class C driver license. Any person who possesses a valid Class C driver license may, subject to the appropriate restrictions and endorsements, drive any class of motor vehicle, other than the type of motor vehicle for which a Class A or a Class B driver license is required, within this state.

(d) Any person, except a person who possesses a valid Class A, valid Class B, or valid Class C driver license, who drives a motor vehicle must possess a valid Class E driver license. Any person who possesses a valid Class E driver license may, subject to the appropriate restrictions and endorsements, drive any type of motor vehicle, other than the type of motor vehicle for which a Class A, Class B, or Class C driver license is required, within this state.

(3) Subject to paragraphs (a) and (b), nothing in this section prohibits a person who is not a resident of this state and who possesses a valid driver license issued by another jurisdiction from driving a motor vehicle within this state.

(a) Any nonresident who drives a commercial motor vehicle within this state must possess a valid commercial driver license issued in substantial compliance with the Commercial Motor Vehicle Safety Act of 1986.

(b) The department shall enter into agreements with other jurisdictions to implement and administer this subsection.

(4)(a) Except as provided in paragraph (b), any person who operates a commercial motor vehicle and who does not possess a valid commercial driver license authorizing such operation is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person whose commercial driver license has been expired for a period of 30 days or less and who drives a commercial motor vehicle within this state is guilty of a nonmoving violation, punishable as provided in s. 318.18.

History.—s. 5, ch. 89-282; s. 426, ch. 95-148; s. 13, ch. 95-247; s. 45, ch. 95-333; s. 89, ch. 2005-164; s. 17, ch. 2012-128; s. 61, ch. 2012-181.



322.56 - Contracts for administration of driver license examination.

322.56 Contracts for administration of driver license examination.—

(1) The department may, by contract, interagency agreement, or interlocal agreement, authorize a person, an entity of the state government, a subdivision of state government, a public or private corporation, a firm, an organization, a school, or an entity of a local government to administer the written and driving skills portions of an examination for all classes and types of driver licenses, the results of which may be accepted in lieu of the results of a written and driving skills examination given by the department.

(2) Any test given by a third-party administrator under contract with the state must be the same as the test that the state would otherwise give.

(3) The contract or agreement between the third-party administrator and the state must, at a minimum, contain provisions that:

(a) Allow the Federal Highway Administration, or its representative, to conduct random examinations, inspections, and audits without prior notice;

(b) Allow the department, or its representative, to conduct random examinations, inspections, and audits without prior notice;

(c) Allow the department to conduct onsite inspections at least annually;

(d) Require that all third-party administrators meet the same qualifications and education and training standards as department examiners, to the extent necessary to conduct the written and driving skills portions of the examination;

(e) Allow the department to test, at least annually, a random sample of the drivers approved by the third party for licensure; and

(f) Reserve to the department the right to take prompt and appropriate action against a third party that fails to comply with state or federal standards for a driver license examination or that fails to comply with any terms of the contract.

(4) The department shall monitor examinations administered under the authority of this section. Such monitoring shall, at a minimum, satisfy the requirements of paragraphs (3)(b), (c), (d), and (e).

(5) An applicant who successfully completes a written and driving skills examination administered by an authorized third-party administrator shall provide evidence of such fact to the department prior to licensure.

(6) To qualify as a third-party administrator, a person, an entity of state government, a subdivision of state government, a public or private corporation, a school, or an entity of a local government must demonstrate to the satisfaction of the department that it has the necessary qualified personnel, equipment, and facilities to administer the written and driving skills portions of the driver license examination.

(7) This section does not exempt a person from the requirement that he or she successfully complete any other test required for licensure under this chapter.

(8) The department shall contract with providers of approved online traffic law and substance abuse education courses to serve as third-party providers to conduct online, on behalf of the department, examinations required pursuant to ss. 322.12 and 322.1615 to applicants for Class E learner’s driver licenses.

(a) The online testing program shall:

1. Use personal questions before the examination, which the applicant is required to answer during the examination, to strengthen test security to deter fraud;

2. Require, before the start of the examination, the applicant’s parent, guardian, or other responsible adult who meets the requirements of s. 322.09 to provide the third-party administrator with his or her driver license number and to certify that the parent, guardian, or responsible adult will monitor the applicant during the examination; and

3. Require, before issuance by the department of a learner’s driver license to an applicant who has passed an online examination, the applicant’s parent, guardian, or other responsible adult who meets the requirements of s. 322.09 to certify to the department that he or she monitored the applicant during the online examination. This certification shall be similar to the certification required by s. 322.05(3). This subsection does not preclude the department from continuing to provide written examinations at driver license facilities.

(b) All data regarding an applicant’s completion of the examinations required in ss. 322.12 and 322.1615 must be submitted to the department electronically in a format specified by the department. This shall be the official documentation for the completion of the examination. A third-party provider that is found to be in violation of this paragraph is automatically ineligible to provide online testing on behalf of the department for a minimum of 1 year.

(c) The department may adopt rules to administer this subsection.

History.—s. 8, ch. 89-282; s. 428, ch. 95-148; s. 49, ch. 96-413; s. 27, ch. 2011-66.



322.57 - Tests of knowledge concerning specified vehicles; endorsement; nonresidents; violations.

322.57 Tests of knowledge concerning specified vehicles; endorsement; nonresidents; violations.—

(1) In addition to fulfilling any other driver licensing requirements of this chapter, a person who:

(a) Drives a double or triple trailer must successfully complete a test of his or her knowledge concerning the safe operation of such vehicles.

(b) Drives a passenger vehicle must successfully complete a test of his or her knowledge concerning the safe operation of such vehicles and a test of his or her driving skill in such a vehicle.

(c) Drives a school bus must successfully complete a test of his or her knowledge concerning the safe operation of such vehicles and a test of his or her driving skill in such a vehicle. This subsection shall be implemented in accordance with 49 C.F.R. s. 383.123.

(d) Drives a tank vehicle must successfully complete a test of his or her knowledge concerning the safe operation of such vehicles.

(e) Drives a vehicle that transports hazardous materials and that is required to be placarded in accordance with 49 C.F.R. part 172, subpart F, must successfully complete a test of his or her knowledge concerning the safe operation of such vehicles. Knowledge tests for hazardous-materials endorsements may not be administered orally for individuals applying for an initial hazardous-materials endorsement after June 30, 1994.

(f) Operates a tank vehicle transporting hazardous materials must successfully complete the tests required in paragraphs (d) and (e) so that the department may issue a single endorsement permitting him or her to operate such tank vehicle.

(g) Drives a motorcycle must successfully complete a test of his or her knowledge concerning the safe operation of such vehicles and a test of his or her driving skills on such vehicle. A person who successfully completes such tests shall be issued an endorsement if he or she is licensed to drive another type of motor vehicle. A person who successfully completes such tests and who is not licensed to drive another type of motor vehicle shall be issued a Class E driver license that is clearly restricted to motorcycle use only.

(2) Before driving or operating any vehicle listed in subsection (1), a person must obtain an endorsement on his or her driver license. An endorsement under paragraph (a), paragraph (b), paragraph (c), paragraph (d), paragraph (e), or paragraph (f) of subsection (1) shall be issued only to persons who possess a valid Class A, valid Class B, or valid Class C driver license.

(3)(a) A person who is not a resident of this state and who possesses a valid driver license issued by another jurisdiction may drive a motor vehicle within this state; however, any nonresident who drives a commercial motor vehicle within this state must possess a valid commercial driver license with proper endorsements issued in substantial compliance with the Commercial Motor Vehicle Safety Act of 1986.

(b) The department shall enter into agreements with other jurisdictions to implement and administer this subsection.

(4)(a) Except as provided in paragraph (b), any person who operates a commercial motor vehicle and who does not possess a valid commercial driver license authorizing such operation is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person whose commercial driver license has been expired for a period of 30 days or less and who drives a commercial motor vehicle within this state, is guilty of a nonmoving violation, punishable as provided in s. 318.18.

History.—s. 9, ch. 89-282; s. 5, ch. 90-230; s. 87, ch. 94-306; s. 943, ch. 95-148; s. 109, ch. 99-13; s. 297, ch. 99-248; s. 90, ch. 2005-164.



322.59 - Possession of medical examiner’s certificate.

322.59 Possession of medical examiner’s certificate.—

(1) The department may not issue a commercial driver license to a person who is required by the laws of this state or by federal law to possess a medical examiner’s certificate, unless the person presents a valid certificate, as described in 49 C.F.R. s. 383.71, before licensure.

(2) The department shall disqualify a driver from operating a commercial motor vehicle if the driver holds a commercial driver license and fails to comply with the medical certification requirements in 49 C.F.R. s. 383.71.

(3) A person who is disqualified from operating a commercial motor vehicle under this section may, if otherwise qualified, be issued a Class E driver license pursuant to s. 322.251.

History.—s. 15, ch. 89-282; s. 18, ch. 2012-128; s. 63, ch. 2012-181.



322.61 - Disqualification from operating a commercial motor vehicle.

322.61 Disqualification from operating a commercial motor vehicle.—

(1) A person who, for offenses occurring within a 3-year period, is convicted of two of the following serious traffic violations or any combination thereof, arising in separate incidents committed in a commercial motor vehicle shall, in addition to any other applicable penalties, be disqualified from operating a commercial motor vehicle for a period of 60 days. A holder of a commercial driver license or commercial learner’s permit who, for offenses occurring within a 3-year period, is convicted of two of the following serious traffic violations, or any combination thereof, arising in separate incidents committed in a noncommercial motor vehicle shall, in addition to any other applicable penalties, be disqualified from operating a commercial motor vehicle for a period of 60 days if such convictions result in the suspension, revocation, or cancellation of the licenseholder’s driving privilege:

(a) A violation of any state or local law relating to motor vehicle traffic control, other than a parking violation, arising in connection with a crash resulting in death;

(b) Reckless driving, as defined in s. 316.192;

(c) Unlawful speed of 15 miles per hour or more above the posted speed limit;

(d) Improper lane change, as defined in s. 316.085;

(e) Following too closely, as defined in s. 316.0895;

(f) Driving a commercial vehicle without obtaining a commercial driver license;

(g) Driving a commercial vehicle without the proper class of commercial driver license or commercial learner’s permit or without the proper endorsement; or

(h) Driving a commercial vehicle without a commercial driver license or commercial learner’s permit in possession, as required by s. 322.03.

(2)(a) Any person who, for offenses occurring within a 3-year period, is convicted of three serious traffic violations specified in subsection (1) or any combination thereof, arising in separate incidents committed in a commercial motor vehicle shall, in addition to any other applicable penalties, including but not limited to the penalty provided in subsection (1), be disqualified from operating a commercial motor vehicle for a period of 120 days.

(b) A holder of a commercial driver license or commercial learner’s permit who, for offenses occurring within a 3-year period, is convicted of three serious traffic violations specified in subsection (1) or any combination thereof arising in separate incidents committed in a noncommercial motor vehicle shall, in addition to any other applicable penalties, including, but not limited to, the penalty provided in subsection (1), be disqualified from operating a commercial motor vehicle for a period of 120 days if such convictions result in the suspension, revocation, or cancellation of the licenseholder’s driving privilege.

(3)(a) Except as provided in subsection (4), any person who is convicted of one of the offenses listed in paragraph (b) while operating a commercial motor vehicle shall, in addition to any other applicable penalties, be disqualified from operating a commercial motor vehicle for a period of 1 year.

(b) Except as provided in subsection (4), any holder of a commercial driver license or commercial learner’s permit who is convicted of one of the offenses listed in this paragraph while operating a noncommercial motor vehicle shall, in addition to any other applicable penalties, be disqualified from operating a commercial motor vehicle for a period of 1 year:

1. Driving a motor vehicle while he or she is under the influence of alcohol or a controlled substance;

2. Driving a commercial motor vehicle while the alcohol concentration of his or her blood, breath, or urine is .04 percent or higher;

3. Leaving the scene of a crash involving a motor vehicle driven by such person;

4. Using a motor vehicle in the commission of a felony;

5. Refusing to submit to a test to determine his or her alcohol concentration while driving a motor vehicle;

6. Driving a commercial motor vehicle when, as a result of prior violations committed operating a commercial motor vehicle, his or her commercial driver license or commercial learner’s permit is revoked, suspended, or canceled, or he or she is disqualified from operating a commercial motor vehicle; or

7. Causing a fatality through the negligent operation of a commercial motor vehicle.

(4) Any person who is transporting hazardous materials as defined in s. 322.01(24) shall, upon conviction of an offense specified in subsection (3), be disqualified from operating a commercial motor vehicle for a period of 3 years. The penalty provided in this subsection shall be in addition to any other applicable penalty.

(5) A person who is convicted of two violations specified in subsection (3) which were committed while operating a commercial motor vehicle, or any combination thereof, arising in separate incidents shall be permanently disqualified from operating a commercial motor vehicle. A holder of a commercial driver license or commercial learner’s permit who is convicted of two violations specified in subsection (3) which were committed while operating any motor vehicle arising in separate incidents shall be permanently disqualified from operating a commercial motor vehicle. The penalty provided in this subsection is in addition to any other applicable penalty.

(6) Notwithstanding subsections (3), (4), and (5), any person who uses a commercial motor vehicle in the commission of any felony involving the manufacture, distribution, or dispensing of a controlled substance, including possession with intent to manufacture, distribute, or dispense a controlled substance, shall, upon conviction of such felony, be permanently disqualified from operating a commercial motor vehicle. Notwithstanding subsections (3), (4), and (5), any holder of a commercial driver license or commercial learner’s permit who uses a noncommercial motor vehicle in the commission of any felony involving the manufacture, distribution, or dispensing of a controlled substance, including possession with intent to manufacture, distribute, or dispense a controlled substance, shall, upon conviction of such felony, be permanently disqualified from operating a commercial motor vehicle. The penalty provided in this subsection is in addition to any other applicable penalty.

(7) A person whose privilege to operate a commercial motor vehicle is disqualified under this section may, if otherwise qualified, be issued a Class E driver license, pursuant to s. 322.251.

(8) A driver who is convicted of or otherwise found to have committed a violation of an out-of-service order while driving a commercial motor vehicle is disqualified as follows:

(a) At least 180 days but not more than 1 year if the driver is convicted of or otherwise found to have committed a first violation of an out-of-service order.

(b) At least 2 years but not more than 5 years if, for offenses occurring during any 10-year period, the driver is convicted of or otherwise found to have committed two violations of out-of-service orders in separate incidents.

(c) At least 3 years but not more than 5 years if, for offenses occurring during any 10-year period, the driver is convicted of or otherwise found to have committed three or more violations of out-of-service orders in separate incidents.

(d) At least 180 days but not more than 2 years if the driver is convicted of or otherwise found to have committed a first violation of an out-of-service order while transporting hazardous materials required to be placarded under the Hazardous Materials Transportation Act, 49 U.S.C. ss. 5101 et seq., or while operating motor vehicles designed to transport more than 15 passengers, including the driver. A driver is disqualified for a period of at least 3 years but not more than 5 years if, for offenses occurring during any 10-year period, the driver is convicted of or otherwise found to have committed any subsequent violations of out-of-service orders, in separate incidents, while transporting hazardous materials required to be placarded under the Hazardous Materials Transportation Act, 49 U.S.C. ss. 5101 et seq., or while operating motor vehicles designed to transport more than 15 passengers, including the driver.

(9) A driver who is convicted of or otherwise found to have committed an offense of operating a commercial motor vehicle in violation of federal, state, or local law or regulation pertaining to one of the following six offenses at a railroad-highway grade crossing must be disqualified for the period of time specified in subsection (10):

(a) For drivers who are not always required to stop, failing to slow down and check that the tracks are clear of approaching trains.

(b) For drivers who are not always required to stop, failing to stop before reaching the crossing if the tracks are not clear.

(c) For drivers who are always required to stop, failing to stop before driving onto the crossing.

(d) For all drivers, failing to have sufficient space to drive completely through the crossing without stopping.

(e) For all drivers, failing to obey a traffic control device or all directions of an enforcement official at the crossing.

(f) For all drivers, failing to negotiate a crossing because of insufficient undercarriage clearance.

(10)(a) A driver must be disqualified for at least 60 days if the driver is convicted of or otherwise found to have committed a first violation of a railroad-highway grade crossing violation.

(b) A driver must be disqualified for at least 120 days if, for offenses occurring during any 3-year period, the driver is convicted of or otherwise found to have committed a second railroad-highway grade crossing violation in separate incidents.

(c) A driver must be disqualified for at least 1 year if, for offenses occurring during any 3-year period, the driver is convicted of or otherwise found to have committed a third or subsequent railroad-highway grade crossing violation in separate incidents.

History.—s. 19, ch. 89-282; s. 2, ch. 90-329; s. 2, ch. 94-276; s. 944, ch. 95-148; s. 298, ch. 99-248; s. 16, ch. 2001-196; s. 4, ch. 2004-388; s. 23, ch. 2005-164; s. 40, ch. 2008-176; s. 40, ch. 2010-223; s. 19, ch. 2012-128; s. 64, ch. 2012-181; s. 63, ch. 2013-160.



322.62 - Driving under the influence; commercial motor vehicle operators.

322.62 Driving under the influence; commercial motor vehicle operators.—

(1) A person who has any alcohol in his or her body may not drive or be in actual physical control of a commercial motor vehicle in this state. Any person who violates this section is guilty of a moving violation, punishable as provided in s. 318.18.

(2)(a) In addition to the penalty provided in subsection (1), a person who violates this section shall be placed out-of-service immediately for a period of 24 hours.

(b) In addition to the penalty provided in subsection (1), a person who violates this section and who has a blood-alcohol level of 0.04 or more grams of alcohol per 100 milliliters of blood, or a breath-alcohol level of 0.04 or more grams of alcohol per 210 liters of breath is subject to the penalty provided in s. 322.61.

(3) This section does not supersede s. 316.193. Nothing in this section prohibits the prosecution of a person who drives a commercial motor vehicle for driving under the influence of alcohol or controlled substances whether or not such person is also prosecuted for a violation of this section.

History.—s. 26, ch. 89-282; s. 4, ch. 91-243; s. 430, ch. 95-148; s. 12, ch. 96-330.



322.63 - Alcohol or drug testing; commercial motor vehicle operators.

322.63 Alcohol or drug testing; commercial motor vehicle operators.—

(1) A person who accepts the privilege extended by the laws of this state of operating a commercial motor vehicle within this state shall, by so operating such commercial motor vehicle, be deemed to have given his or her consent to submit to an approved chemical or physical test of his or her blood or breath for the purpose of determining his or her alcohol concentration, and to a urine test for the purpose of detecting the presence of chemical substances as set forth in s. 877.111 or of controlled substances.

(a) By applying for a commercial driver license and by accepting and using a commercial driver license, the person holding the commercial driver license is deemed to have expressed his or her consent to the provisions of this section.

(b) Any person who drives a commercial motor vehicle within this state and who is not required to obtain a commercial driver license in this state is, by his or her act of driving a commercial motor vehicle within this state, deemed to have expressed his or her consent to the provisions of this section.

(c) A notification of the consent provision of this section shall be printed on each new or renewed commercial driver license issued.

(2) The chemical and physical tests authorized by this section shall only be required if a law enforcement officer has reasonable cause to believe that a person driving a commercial motor vehicle has any alcohol, chemical substance, or controlled substance in his or her body.

(a) The breath test shall be administered at the request of a law enforcement officer who has reasonable cause to believe that a person was driving a commercial motor vehicle with any alcohol in his or her blood.

(b) The urine test shall be administered at the request of a law enforcement officer who has reasonable cause to believe that a person was driving a commercial motor vehicle with any chemical substance or controlled substance in his or her body. The test shall be administered at a facility, mobile or otherwise, that is equipped to administer such tests in a reasonable manner so as to ensure the accuracy of the specimen and maintain the privacy of the individual involved.

(c) The blood test shall be administered at the request of a law enforcement officer who has reasonable cause to believe that a person was driving a commercial motor vehicle with any alcohol, chemical substance, or controlled substance in his or her body. The blood test shall be performed in a reasonable manner by qualified medical personnel. Any person who appears for treatment at a medical facility as a result of his or her involvement as a commercial motor vehicle driver in a crash and who is incapable, by reason of a mental or physical condition, of refusing a blood test shall be deemed to have consented to such test.

(d) The administration of one test under paragraph (a), paragraph (b), or paragraph (c) shall not preclude the administration of a different test under paragraph (a), paragraph (b), or paragraph (c). However, a urine test may not be used to determine alcohol concentration and a breath test may not be used to determine the presence of controlled substances or chemical substances in a person’s body. Notwithstanding the provisions of this paragraph, in the event a Florida licensee has been convicted in another state for an offense substantially similar to s. 316.193 or to s. 322.62, which conviction was based upon evidence of test results prohibited by this paragraph, that out-of-state conviction shall constitute a conviction for the purposes of this chapter.

(3)(a) The breath and blood tests authorized in this section shall be administered substantially in accordance with rules adopted by the Department of Law Enforcement.

(b) The Alcohol Testing Program within the Department of Law Enforcement is responsible for the regulation of the operation, inspection, and registration of breath test instruments utilized under the driving and boating under the influence provisions and related provisions located in this chapter and chapters 316 and 327. The program is responsible for the regulation of the individuals who operate, inspect, and instruct on the breath test instruments utilized in the driving and boating under the influence provisions and related provisions located in this chapter and chapters 316 and 327. The program is further responsible for the regulation of blood analysts who conduct blood testing to be utilized under the driving and boating under the influence provisions and related provisions located in this chapter and chapters 316 and 327. The program shall:

1. Establish uniform criteria for the issuance of permits to breath test operators, agency inspectors, instructors, blood analysts, and instruments.

2. Have the authority to permit breath test operators, agency inspectors, instructors, blood analysts, and instruments.

3. Have the authority to discipline and suspend, revoke, or renew the permits of breath test operators, agency inspectors, instructors, blood analysts, and instruments.

4. Establish uniform requirements for instruction and curricula for the operation and inspection of approved instruments.

5. Have the authority to specify one approved curriculum for the operation and inspection of approved instruments.

6. Establish a procedure for the approval of breath test operator and agency inspector classes.

7. Have the authority to approve or disapprove breath test instruments and accompanying paraphernalia for use pursuant to the driving and boating under the influence provisions and related provisions located in this chapter and chapters 316 and 327.

8. With the approval of the executive director of the Department of Law Enforcement, make and enter into contracts and agreements with other agencies, organizations, associations, corporations, individuals, or federal agencies as are necessary, expedient, or incidental to the performance of duties.

9. Issue final orders which include findings of fact and conclusions of law and which constitute final agency action for the purpose of chapter 120.

10. Enforce compliance with the provisions of this section through civil or administrative proceedings.

11. Make recommendations concerning any matter within the purview of this section, this chapter, chapter 316, or chapter 327.

12. Promulgate rules for the administration and implementation of this section, including definitions of terms.

13. Consult and cooperate with other entities for the purpose of implementing the mandates of this section.

14. Have the authority to approve the type of blood test utilized under the driving and boating under the influence provisions and related provisions located in this chapter and chapters 316 and 327.

15. Have the authority to specify techniques and methods for breath alcohol testing and blood testing utilized under the driving and boating under the influence provisions and related provisions located in this chapter and chapters 316 and 327.

16. Have the authority to approve repair facilities for the approved breath test instruments, including the authority to set criteria for approval.

Nothing in this section shall be construed to supersede provisions in this chapter and chapters 316 and 327. The specifications in this section are derived from the power and authority previously and currently possessed by the Department of Law Enforcement and are enumerated to conform with the mandates of chapter 99-379, Laws of Florida.

(c) Any insubstantial differences between approved techniques and actual testing procedures in any individual case does not render the test or tests results invalid.

(d) Notwithstanding any other provision of this section, the failure of a law enforcement officer to request the withdrawal of blood shall not affect the admissibility of a test of blood withdrawn for medical purposes.

(4)(a) Except as provided in paragraph (b), a person shall be told that his or her failure to submit to a physical or chemical test authorized by this section shall result in the disqualification of his or her privilege to operate a commercial motor vehicle for a period of 1 year for a first refusal, and shall result in the permanent disqualification of such privilege for a second refusal, arising from separate incidents.

(b) Any person who is incapable of refusal by reason of unconsciousness or other mental or physical condition shall be deemed to have consented to a blood test.

(c) The refusal of a person to submit to a physical or chemical test authorized by this section shall be admissible in evidence in any criminal proceeding.

(5) The results of any test administered pursuant to this section shall not be admissible in a criminal prosecution for possession of a controlled substance.

(6) Notwithstanding any provision of law pertaining to the confidentiality of hospital records or other medical records, information relating to the alcohol content of a person’s blood or the presence of chemical substances or controlled substances in a person’s blood obtained pursuant to this section shall be released to a court, prosecuting attorney, defense attorney, or law enforcement officer in connection with an alleged violation of s. 316.193 or s. 322.62 upon request for such information.

History.—s. 28, ch. 89-282; s. 23, ch. 92-58; s. 431, ch. 95-148; s. 299, ch. 99-248; s. 2, ch. 2000-226; s. 92, ch. 2005-164.



322.64 - Holder of commercial driver license; persons operating a commercial motor vehicle; driving with unlawful blood-alcohol level; refusal to submit to breath, urine, or blood test.

322.64 Holder of commercial driver license; persons operating a commercial motor vehicle; driving with unlawful blood-alcohol level; refusal to submit to breath, urine, or blood test.—

(1)(a) A law enforcement officer or correctional officer shall, on behalf of the department, disqualify from operating any commercial motor vehicle a person who while operating or in actual physical control of a commercial motor vehicle is arrested for a violation of s. 316.193, relating to unlawful blood-alcohol level or breath-alcohol level, or a person who has refused to submit to a breath, urine, or blood test authorized by s. 322.63 or s. 316.1932 arising out of the operation or actual physical control of a commercial motor vehicle. A law enforcement officer or correctional officer shall, on behalf of the department, disqualify the holder of a commercial driver license from operating any commercial motor vehicle if the licenseholder, while operating or in actual physical control of a motor vehicle, is arrested for a violation of s. 316.193, relating to unlawful blood-alcohol level or breath-alcohol level, or refused to submit to a breath, urine, or blood test authorized by s. 322.63 or s. 316.1932. Upon disqualification of the person, the officer shall take the person’s driver license and issue the person a 10-day temporary permit for the operation of noncommercial vehicles only if the person is otherwise eligible for the driving privilege and shall issue the person a notice of disqualification. If the person has been given a blood, breath, or urine test, the results of which are not available to the officer at the time of the arrest, the agency employing the officer shall transmit such results to the department within 5 days after receipt of the results. If the department then determines that the person had a blood-alcohol level or breath-alcohol level of 0.08 or higher, the department shall disqualify the person from operating a commercial motor vehicle pursuant to subsection (3).

(b) For purposes of determining the period of disqualification described in 49 C.F.R. s. 383.51, a disqualification under paragraph (a) shall be considered a conviction.

(c) The disqualification under paragraph (a) shall be pursuant to, and the notice of disqualification shall inform the driver of, the following:

1.a. The driver refused to submit to a lawful breath, blood, or urine test and he or she is disqualified from operating a commercial motor vehicle for the time period specified in 49 C.F.R. s. 383.51; or

b. The driver had an unlawful blood-alcohol level of 0.08 or higher while driving or in actual physical control of a commercial motor vehicle, or any motor vehicle if the driver holds a commercial driver license, and his or her driving privilege is disqualified for the time period specified in 49 C.F.R. s. 383.51.

2. The disqualification period for operating commercial vehicles shall commence on the date of issuance of the notice of disqualification.

3. The driver may request a formal or informal review of the disqualification by the department within 10 days after the date of issuance of the notice of disqualification.

4. The temporary permit issued at the time of disqualification expires at midnight of the 10th day following the date of disqualification.

5. The driver may submit to the department any materials relevant to the disqualification.

(2)(a) Except as provided in paragraph (1)(a), the law enforcement officer shall forward to the department, within 5 days after the date of the issuance of the notice of disqualification, a copy of the notice of disqualification, the driver license of the person disqualified, and an affidavit stating the officer’s grounds for belief that the person disqualified was operating or in actual physical control of a commercial motor vehicle, or holds a commercial driver license, and had an unlawful blood-alcohol or breath-alcohol level; the results of any breath or blood or urine test or an affidavit stating that a breath, blood, or urine test was requested by a law enforcement officer or correctional officer and that the person arrested refused to submit; a copy of the notice of disqualification issued to the person; and the officer’s description of the person’s field sobriety test, if any. The failure of the officer to submit materials within the 5-day period specified in this subsection or subsection (1) does not affect the department’s ability to consider any evidence submitted at or prior to the hearing.

(b) The officer may also submit a copy of a video recording of the field sobriety test or the attempt to administer such test and a copy of the crash report. Notwithstanding s. 316.066, the crash report shall be considered by the hearing officer.

(3) If the department determines that the person arrested should be disqualified from operating a commercial motor vehicle pursuant to this section and if the notice of disqualification has not already been served upon the person by a law enforcement officer or correctional officer as provided in subsection (1), the department shall issue a notice of disqualification and, unless the notice is mailed pursuant to s. 322.251, a temporary permit which expires 10 days after the date of issuance if the driver is otherwise eligible.

(4) If the person disqualified requests an informal review pursuant to subparagraph (1)(c)3., the department shall conduct the informal review by a hearing officer designated by the department. Such informal review hearing shall consist solely of an examination by the department of the materials submitted by a law enforcement officer or correctional officer and by the person disqualified, and the presence of an officer or witness is not required.

(5) After completion of the informal review, notice of the department’s decision sustaining, amending, or invalidating the disqualification must be provided to the person. Such notice must be mailed to the person at the last known address shown on the department’s records, and to the address provided in the law enforcement officer’s report if such address differs from the address of record, within 21 days after the expiration of the temporary permit issued pursuant to subsection (1) or subsection (3).

(6)(a) If the person disqualified requests a formal review, the department must schedule a hearing to be held within 30 days after such request is received by the department and must notify the person of the date, time, and place of the hearing.

(b) Such formal review hearing shall be held before a hearing officer designated by the department, and the hearing officer shall be authorized to administer oaths, examine witnesses and take testimony, receive relevant evidence, issue subpoenas for the officers and witnesses identified in documents provided under paragraph (2)(a), regulate the course and conduct of the hearing, and make a ruling on the disqualification. The hearing officer may conduct hearings using communications technology. The department and the person disqualified may subpoena witnesses, and the party requesting the presence of a witness shall be responsible for the payment of any witness fees. If the person who requests a formal review hearing fails to appear and the hearing officer finds such failure to be without just cause, the right to a formal hearing is waived.

(c) The failure of a subpoenaed witness to appear at the formal review hearing shall not be grounds to invalidate the disqualification. If a witness fails to appear, a party may seek enforcement of a subpoena under paragraph (b) by filing a petition for enforcement in the circuit court of the judicial circuit in which the person failing to comply with the subpoena resides or by filing a motion for enforcement in any criminal court case resulting from the driving or actual physical control of a motor vehicle or commercial motor vehicle that gave rise to the disqualification under this section. A failure to comply with an order of the court shall result in a finding of contempt of court. However, a person shall not be in contempt while a subpoena is being challenged.

(d) The department must, within 7 working days after a formal review hearing, send notice to the person of the hearing officer’s decision as to whether sufficient cause exists to sustain, amend, or invalidate the disqualification.

(7) In a formal review hearing under subsection (6) or an informal review hearing under subsection (4), the hearing officer shall determine by a preponderance of the evidence whether sufficient cause exists to sustain, amend, or invalidate the disqualification. The scope of the review shall be limited to the following issues:

(a) If the person was disqualified from operating a commercial motor vehicle for driving with an unlawful blood-alcohol level:

1. Whether the law enforcement officer had probable cause to believe that the person was driving or in actual physical control of a commercial motor vehicle, or any motor vehicle if the driver holds a commercial driver license, in this state while he or she had any alcohol, chemical substances, or controlled substances in his or her body.

2. Whether the person had an unlawful blood-alcohol level or breath-alcohol level of 0.08 or higher.

(b) If the person was disqualified from operating a commercial motor vehicle for refusal to submit to a breath, blood, or urine test:

1. Whether the law enforcement officer had probable cause to believe that the person was driving or in actual physical control of a commercial motor vehicle, or any motor vehicle if the driver holds a commercial driver license, in this state while he or she had any alcohol, chemical substances, or controlled substances in his or her body.

2. Whether the person refused to submit to the test after being requested to do so by a law enforcement officer or correctional officer.

3. Whether the person was told that if he or she refused to submit to such test he or she would be disqualified from operating a commercial motor vehicle for a period of 1 year or, if previously disqualified under this section, permanently.

(8) Based on the determination of the hearing officer pursuant to subsection (7) for both informal hearings under subsection (4) and formal hearings under subsection (6), the department shall sustain the disqualification for the time period described in 49 C.F.R. s. 383.51. The disqualification period commences on the date of the issuance of the notice of disqualification.

(9) A request for a formal review hearing or an informal review hearing shall not stay the disqualification. If the department fails to schedule the formal review hearing within 30 days after receipt of the request therefor, the department shall invalidate the disqualification. If the scheduled hearing is continued at the department’s initiative or the driver enforces the subpoena as provided in subsection (6), the department shall issue a temporary driving permit limited to noncommercial vehicles which is valid until the hearing is conducted if the person is otherwise eligible for the driving privilege. Such permit shall not be issued to a person who sought and obtained a continuance of the hearing. The permit issued under this subsection shall authorize driving for business purposes only.

(10) A person who is disqualified from operating a commercial motor vehicle under subsection (1) or subsection (3) is eligible for issuance of a license for business or employment purposes only under s. 322.271 if the person is otherwise eligible for the driving privilege. However, such business or employment purposes license shall not authorize the driver to operate a commercial motor vehicle.

(11) The formal review hearing may be conducted upon a review of the reports of a law enforcement officer or a correctional officer, including documents relating to the administration of a breath test or blood test or the refusal to take either test. However, as provided in subsection (6), the driver may subpoena the officer or any person who administered or analyzed a breath or blood test. If the arresting officer or the breath technician fails to appear pursuant to a subpoena as provided in subsection (6), the department shall invalidate the disqualification.

(12) The formal review hearing and the informal review hearing are exempt from the provisions of chapter 120. The department may adopt rules for the conduct of reviews under this section.

(13) A person may appeal any decision of the department sustaining the disqualification from operating a commercial motor vehicle by a petition for writ of certiorari to the circuit court in the county wherein such person resides or wherein a formal or informal review was conducted pursuant to s. 322.31. However, an appeal shall not stay the disqualification. This subsection shall not be construed to provide for a de novo review.

(14) The decision of the department under this section shall not be considered in any trial for a violation of s. 316.193, s. 322.61, or s. 322.62, nor shall any written statement submitted by a person in his or her request for departmental review under this section be admissible into evidence against him or her in any such trial. The disposition of any related criminal proceedings shall not affect a disqualification imposed pursuant to this section.

(15) This section does not preclude the suspension of the driving privilege pursuant to s. 322.2615. The driving privilege of a person who has been disqualified from operating a commercial motor vehicle also may be suspended for a violation of s. 316.193.

History.—s. 29, ch. 89-282; s. 3, ch. 90-329; s. 25, ch. 91-255; s. 7, ch. 93-124; s. 33, ch. 95-143; s. 432, ch. 95-148; s. 3, ch. 95-186; s. 13, ch. 96-330; s. 17, ch. 2001-196; s. 93, ch. 2005-164; s. 41, ch. 2008-176; s. 14, ch. 2009-183; s. 64, ch. 2013-160.



322.65 - Driver license record exchange.

322.65 Driver license record exchange.—The department shall enter into agreements for the exchange of driver license records with other jurisdictions and with clearinghouses established for such purposes, such as the Commercial Driver’s License Information System or the National Driver Register.

History.—s. 30, ch. 89-282.



322.66 - Vehicles permitted to be driven during driving skills tests.

322.66 Vehicles permitted to be driven during driving skills tests.—A person who does not possess a valid driver license may drive a noncommercial or commercial motor vehicle during a driving skills test conducted in accordance with s. 322.12(3) and (4)(a), if the person has passed the vision, hearing, road rules, and road signs tests ordinarily administered to applicants for a Class E license, and, if required, has passed the commercial driver license knowledge and appropriate endorsement tests.

History.—s. 31, ch. 89-282; s. 88, ch. 94-306.



322.70 - Transactions by electronic or telephonic means.

322.70 Transactions by electronic or telephonic means.—The department is authorized to accept any application provided for under this chapter by electronic or telephonic means.

History.—s. 23, ch. 97-300.






Chapter 323 - WRECKER OPERATORS

323.001 - Wrecker operator storage facilities; vehicle holds.

323.001 Wrecker operator storage facilities; vehicle holds.—

(1) An investigating agency may place a hold on a motor vehicle stored within a wrecker operator’s storage facility for a period not to exceed 5 days, excluding holidays and weekends, unless extended in writing.

(2) The investigating agency must notify the wrecker operator in writing within 5 days, excluding holidays and weekends, whether the hold is to be continued. If no notification follows this period of time, the wrecker operator may release the vehicle to the designated person pursuant to s. 713.78.

(a) If the hold is to continue beyond 5 days, excluding holidays and weekends, the investigating agency may have the vehicle removed to a designated impound lot, in which event the vehicle will not be released by the investigating agency to the owner or lienholder of the vehicle until proof of payment of the towing and storage charges incurred by the wrecker operator is presented to the investigating agency.

(b) If the investigating agency chooses to have the vehicle remain at the wrecker operator’s storage facility beyond 5 days, excluding holidays and weekends, pursuant to the written notification, the investigating agency shall be responsible for payment of the storage charges incurred by the wrecker operator for the requested extended period. In such an event, the owner or lienholder shall be responsible for payment of accrued towing and storage charges for the first 5 days, excluding holidays and weekends, or any period less than the first 5 days, excluding holidays and weekends, when the investigating agency either moves the vehicle from the wrecker operator’s storage facility to a designated impound lot or provides written notification to extend the hold on the vehicle prior to the expiration of the 5 days, excluding holidays and weekends.

(c) The towing and storage rates for the owner or lienholder of the held vehicle shall not exceed the contract or county rates.

(3) If there is a judicial finding of no probable cause for having continued the immobilization or impoundment, the investigating agency ordering the hold must pay the accrued charges for any towing and storage.

(4) The requirements for a written hold apply when the following conditions are present:

(a) The officer has probable cause to believe the vehicle should be seized and forfeited under the Florida Contraband Forfeiture Act, ss. 932.701-932.7062;

(b) The officer has probable cause to believe the vehicle should be seized and forfeited under chapter 379;

(c) The officer has probable cause to believe the vehicle was used as the means of committing a crime;

(d) The officer has probable cause to believe that the vehicle is itself evidence that tends to show that a crime has been committed or that the vehicle contains evidence, which cannot readily be removed, which tends to show that a crime has been committed;

(e) The officer has probable cause to believe the vehicle was involved in a traffic accident resulting in death or personal injury and should be sealed for investigation and collection of evidence by a vehicular homicide investigator;

(f) The vehicle is impounded or immobilized pursuant to s. 316.193 or s. 322.34; or

(g) The officer is complying with a court order.

(5) The hold must be in writing and must specify:

(a) The name and agency of the law enforcement officer placing the hold on the vehicle;

(b) The date and time the hold is placed on the vehicle;

(c) A general description of the vehicle, including its color, make, model, body style, and year; VIN (Vehicle Identification Number); registration license plate number, state, and year; and validation sticker number, state, and year;

(d) The specific reason for placing the hold;

(e) The condition of the vehicle;

(f) The location where the vehicle is being held; and

(g) The name, address, and telephone number of the wrecker operator and the storage facility.

(6) A wrecker operator’s storage facility must comply with a hold placed by a law enforcement officer, including instructions for inside or outside storage. A wrecker operator’s storage facility may not release a motor vehicle subject to a hold to any person except as directed by the law enforcement agency placing the hold.

(7) When a vehicle owner is found guilty of, or pleads nolo contendere to, the offense that resulted in a hold being placed on his or her vehicle, regardless of the adjudication of guilt, the owner must pay the accrued towing and storage charges assessed against the vehicle.

History.—s. 2, ch. 98-324; s. 110, ch. 99-13; s. 9, ch. 2000-197; s. 71, ch. 2001-61; s. 14, ch. 2002-264; s. 2, ch. 2005-137; s. 65, ch. 2008-4; s. 31, ch. 2009-21; s. 8, ch. 2016-179.



323.002 - County and municipal wrecker operator systems; penalties for operation outside of system.

323.002 County and municipal wrecker operator systems; penalties for operation outside of system.—

(1) As used in this section, the term:

(a) “Authorized wrecker operator” means any wrecker operator who has been designated as part of the wrecker operator system established by the governmental unit having jurisdiction over the scene of a wrecked or disabled vehicle.

(b) “Unauthorized wrecker operator” means any wrecker operator who has not been designated as part of the wrecker operator system established by the governmental unit having jurisdiction over the scene of a wrecked or disabled vehicle.

(c) “Wrecker operator system” means a system for the towing or removal of wrecked, disabled, or abandoned vehicles, similar to the Florida Highway Patrol wrecker operator system described in s. 321.051(2), under which a county or municipality contracts with one or more wrecker operators for the towing or removal of wrecked, disabled, or abandoned vehicles from accident scenes, streets, or highways. A wrecker operator system shall include using a method for apportioning the towing assignments among the eligible wrecker operators through the creation of geographic zones, a rotation schedule, or a combination of these methods.

(2) In any county or municipality that operates a wrecker operator system:

(a) It is unlawful for an unauthorized wrecker operator or its employees or agents to monitor police radio for communications between patrol field units and the dispatcher in order to determine the location of a wrecked or disabled vehicle for the purpose of driving by the scene of such vehicle in a manner described in paragraph (b) or paragraph (c). Any person who violates this paragraph commits a noncriminal violation, punishable as provided in s. 775.083, and the person’s wrecker, tow truck, or other motor vehicle that was used during the offense may be immediately removed and impounded pursuant to subsection (3).

(b) It is unlawful for an unauthorized wrecker operator to drive by the scene of a wrecked or disabled vehicle before the arrival of an authorized wrecker operator, initiate contact with the owner or operator of such vehicle by soliciting or offering towing services, and tow such vehicle. Any person who violates this paragraph commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and the person’s wrecker, tow truck, or other motor vehicle that was used during the offense may be immediately removed and impounded pursuant to subsection (3).

(c) When an unauthorized wrecker operator drives by the scene of a wrecked or disabled vehicle and the owner or operator initiates contact by signaling the wrecker operator to stop and provide towing services, the unauthorized wrecker operator must disclose in writing to the owner or operator of the vehicle his or her full name and driver license number, that he or she is not the authorized wrecker operator who has been designated as part of the wrecker operator system, that the motor vehicle is not being towed for the owner’s or operator’s insurance company or lienholder, whether he or she has in effect an insurance policy providing at least $300,000 of liability insurance and at least $50,000 of on-hook cargo insurance, and the maximum charges for towing and storage which will apply before the vehicle is connected to the towing apparatus. The unauthorized wrecker operator must also provide a copy of the disclosure to the owner or operator in the presence of a law enforcement officer if such officer is at the scene of a motor vehicle accident. Any person who violates this paragraph commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and the person’s wrecker, tow truck, or other motor vehicle that was used during the offense may be immediately removed and impounded pursuant to subsection (3).

(d) At the scene of a wrecked or disabled vehicle, it is unlawful for a wrecker operator to falsely identify himself or herself as being part of the wrecker operator system. Any person who violates this paragraph commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and the person’s wrecker, tow truck, or other motor vehicle that was used during the offense may be immediately removed and impounded pursuant to subsection (3).

(3)(a) A law enforcement officer from any local governmental agency or state law enforcement agency may cause to be immediately removed and impounded from the scene of a wrecked or disabled vehicle, at the unauthorized wrecker operator’s expense, any wrecker, tow truck, or other motor vehicle that is used in violation of any provision of subsection (2). The impounded wrecker, tow truck, or other motor vehicle must be stored at an authorized law enforcement impound yard. The unauthorized wrecker operator shall be assessed a cost recovery fine as provided in paragraph (b) by the authority that ordered the immediate removal and impoundment of the wrecker, tow truck, or other motor vehicle. A wrecker, tow truck, or other motor vehicle that is removed and impounded pursuant to this section may not be released from an impound or towing and storage facility before a release form is completed by the authority that ordered the immediate removal and impoundment of the wrecker, tow truck, or other motor vehicle which verifies that the cost recovery fine has been paid to the authority. The vehicle must remain impounded until the fine is paid or until the vehicle is sold at public sale pursuant to s. 713.78.

(b) Notwithstanding any other provision of law, the unauthorized wrecker operator, upon retrieval of the wrecker, tow truck, or other motor vehicle removed or impounded pursuant to this section, and in addition to any other penalties that may be imposed for noncriminal violations, shall pay a cost recovery fine of $500 for a first violation of subsection (2), or a fine of $1,000 for each subsequent violation of subsection (2), to the authority that ordered the immediate removal and impoundment of the wrecker, tow truck, or other motor vehicle. Cost recovery funds collected under this subsection shall be retained by the authority that ordered the removal and impoundment of the wrecker, tow truck, or other motor vehicle and may be used only for the enforcement, investigation, prosecution, and training related to towing violations and crimes involving motor vehicles.

(c) Notwithstanding any other provision of law and in addition to the cost recovery fine required by this subsection, a person who violates any provision of subsection (2) shall pay the fees associated with the removal and storage of the unauthorized wrecker, tow truck, or other motor vehicle.

(4) This section does not prohibit, or in any way prevent, the owner or operator of a vehicle involved in an accident or otherwise disabled from contacting any wrecker operator for the provision of towing services, whether the wrecker operator is an authorized wrecker operator or not.

History.—s. 3, ch. 98-324; s. 73, ch. 2012-181; s. 65, ch. 2013-160; s. 62, ch. 2014-17; s. 37, ch. 2014-216.






Chapter 324 - FINANCIAL RESPONSIBILITY

324.011 - Purpose of chapter.

324.011 Purpose of chapter.—It is the intent of this chapter to recognize the existing privilege to own or operate a motor vehicle on the public streets and highways of this state when such vehicles are used with due consideration for others and their property, and to promote safety and provide financial security requirements for such owners or operators whose responsibility it is to recompense others for injury to person or property caused by the operation of a motor vehicle. Therefore, it is required herein that the operator of a motor vehicle involved in a crash or convicted of certain traffic offenses meeting the operative provisions of s. 324.051(2) shall respond for such damages and show proof of financial ability to respond for damages in future accidents as a requisite to his or her future exercise of such privileges.

History.—s. 1, ch. 29963, 1955; s. 5, ch. 77-468; s. 134, ch. 79-400; s. 433, ch. 95-148; s. 300, ch. 99-248.

Note.—Former s. 324.001.



324.021 - Definitions; minimum insurance required.

324.021 Definitions; minimum insurance required.—The following words and phrases when used in this chapter shall, for the purpose of this chapter, have the meanings respectively ascribed to them in this section, except in those instances where the context clearly indicates a different meaning:

(1) MOTOR VEHICLE.—Every self-propelled vehicle which is designed and required to be licensed for use upon a highway, including trailers and semitrailers designed for use with such vehicles, except traction engines, road rollers, farm tractors, power shovels, and well drillers, and every vehicle which is propelled by electric power obtained from overhead wires but not operated upon rails, but not including any bicycle or moped. However, the term “motor vehicle” shall not include any motor vehicle as defined in s. 627.732(3) when the owner of such vehicle has complied with the requirements of ss. 627.730-627.7405, inclusive, unless the provisions of s. 324.051 apply; and, in such case, the applicable proof of insurance provisions of s. 320.02 apply.

(2) DEPARTMENT.—The Department of Highway Safety and Motor Vehicles.

(3) OPERATOR.—Every person who is in actual physical control of a motor vehicle.

(4) PERSON.—Every natural person, firm, copartnership, association, or corporation.

(5) NONRESIDENT.—Every person who is not a resident of this state.

(6) LICENSE.—Any license, temporary instruction permit, or temporary license issued under the laws of this state pertaining to the licensing of persons to operate motor vehicles.

(7) PROOF OF FINANCIAL RESPONSIBILITY.—That proof of ability to respond in damages for liability on account of crashes arising out of the use of a motor vehicle:

(a) In the amount of $10,000 because of bodily injury to, or death of, one person in any one crash;

(b) Subject to such limits for one person, in the amount of $20,000 because of bodily injury to, or death of, two or more persons in any one crash;

(c) In the amount of $10,000 because of injury to, or destruction of, property of others in any one crash; and

(d) With respect to commercial motor vehicles and nonpublic sector buses, in the amounts specified in ss. 627.7415 and 627.742, respectively.

(8) MOTOR VEHICLE LIABILITY POLICY.—Any owner’s or operator’s policy of liability insurance furnished as proof of financial responsibility pursuant to s. 324.031, insuring such owner or operator against loss from liability for bodily injury, death, and property damage arising out of the ownership, maintenance, or use of a motor vehicle in not less than the limits described in subsection (7) and conforming to the requirements of s. 324.151, issued by any insurance company authorized to do business in this state. The owner, registrant, or operator of a motor vehicle is exempt from providing such proof of financial responsibility if he or she is a member of the United States Armed Forces and is called to or on active duty outside this state or the United States, or if the owner of the vehicle is the dependent spouse of such active duty member and is also residing with the active duty member at the place of posting of such member, and the vehicle is primarily maintained at such place of posting. The exemption provided by this subsection applies only as long as the member of the armed forces is on such active duty outside this state or the United States and the owner complies with the security requirements of the state of posting or any possession or territory of the United States.

(9) OWNER; OWNER/LESSOR.—

(a) Owner.—A person who holds the legal title of a motor vehicle; or, in the event a motor vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of this chapter.

(b) Owner/lessor.—Notwithstanding any other provision of the Florida Statutes or existing case law:

1. The lessor, under an agreement to lease a motor vehicle for 1 year or longer which requires the lessee to obtain insurance acceptable to the lessor which contains limits not less than $100,000/$300,000 bodily injury liability and $50,000 property damage liability or not less than $500,000 combined property damage liability and bodily injury liability, shall not be deemed the owner of said motor vehicle for the purpose of determining financial responsibility for the operation of said motor vehicle or for the acts of the operator in connection therewith; further, this subparagraph shall be applicable so long as the insurance meeting these requirements is in effect. The insurance meeting such requirements may be obtained by the lessor or lessee, provided, if such insurance is obtained by the lessor, the combined coverage for bodily injury liability and property damage liability shall contain limits of not less than $1 million and may be provided by a lessor’s blanket policy.

2. The lessor, under an agreement to rent or lease a motor vehicle for a period of less than 1 year, shall be deemed the owner of the motor vehicle for the purpose of determining liability for the operation of the vehicle or the acts of the operator in connection therewith only up to $100,000 per person and up to $300,000 per incident for bodily injury and up to $50,000 for property damage. If the lessee or the operator of the motor vehicle is uninsured or has any insurance with limits less than $500,000 combined property damage and bodily injury liability, the lessor shall be liable for up to an additional $500,000 in economic damages only arising out of the use of the motor vehicle. The additional specified liability of the lessor for economic damages shall be reduced by amounts actually recovered from the lessee, from the operator, and from any insurance or self-insurance covering the lessee or operator. Nothing in this subparagraph shall be construed to affect the liability of the lessor for its own negligence.

3. The owner who is a natural person and loans a motor vehicle to any permissive user shall be liable for the operation of the vehicle or the acts of the operator in connection therewith only up to $100,000 per person and up to $300,000 per incident for bodily injury and up to $50,000 for property damage. If the permissive user of the motor vehicle is uninsured or has any insurance with limits less than $500,000 combined property damage and bodily injury liability, the owner shall be liable for up to an additional $500,000 in economic damages only arising out of the use of the motor vehicle. The additional specified liability of the owner for economic damages shall be reduced by amounts actually recovered from the permissive user and from any insurance or self-insurance covering the permissive user. Nothing in this subparagraph shall be construed to affect the liability of the owner for his or her own negligence.

(c) Application.—

1. The limits on liability in subparagraphs (b)2. and 3. do not apply to an owner of motor vehicles that are used for commercial activity in the owner’s ordinary course of business, other than a rental company that rents or leases motor vehicles. For purposes of this paragraph, the term “rental company” includes only an entity that is engaged in the business of renting or leasing motor vehicles to the general public and that rents or leases a majority of its motor vehicles to persons with no direct or indirect affiliation with the rental company. The term also includes a motor vehicle dealer that provides temporary replacement vehicles to its customers for up to 10 days. The term “rental company” also includes:

a. A related rental or leasing company that is a subsidiary of the same parent company as that of the renting or leasing company that rented or leased the vehicle.

b. The holder of a motor vehicle title or an equity interest in a motor vehicle title if the title or equity interest is held pursuant to or to facilitate an asset-backed securitization of a fleet of motor vehicles used solely in the business of renting or leasing motor vehicles to the general public and under the dominion and control of a rental company, as described in this subparagraph, in the operation of such rental company’s business.

2. Furthermore, with respect to commercial motor vehicles as defined in s. 627.732, the limits on liability in subparagraphs (b)2. and 3. do not apply if, at the time of the incident, the commercial motor vehicle is being used in the transportation of materials found to be hazardous for the purposes of the Hazardous Materials Transportation Authorization Act of 1994, as amended, 49 U.S.C. ss. 5101 et seq., and that is required pursuant to such act to carry placards warning others of the hazardous cargo, unless at the time of lease or rental either:

a. The lessee indicates in writing that the vehicle will not be used to transport materials found to be hazardous for the purposes of the Hazardous Materials Transportation Authorization Act of 1994, as amended, 49 U.S.C. ss. 5101 et seq.; or

b. The lessee or other operator of the commercial motor vehicle has in effect insurance with limits of at least $5,000,000 combined property damage and bodily injury liability.

(10) JUDGMENT.—Any judgment becoming final by expiration without appeal of the time within which an appeal might have been perfected, or by final affirmation on appeal, rendered by a court of competent jurisdiction of any state or of the United States upon a cause of action arising out of the ownership, maintenance, or use of any motor vehicle for damages, including damages for care and loss of services because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, or upon a cause of action on an agreement of settlement for such damage.

(11) REGISTRATION.—Registration certificate or certificates and registration plates issued under the laws of this state pertaining to the registration of motor vehicles.

History.—s. 1, ch. 29963, 1955; ss. 13, 35, ch. 69-106; s. 1, ch. 71-59; s. 100, ch. 71-377; s. 1, ch. 72-297; ss. 1, 2, ch. 73-180; s. 1, ch. 76-266; s. 6, ch. 76-286; s. 1, ch. 77-118; s. 6, ch. 77-468; s. 135, ch. 79-400; s. 562, ch. 82-243; s. 2, ch. 83-200; s. 2, ch. 86-18; s. 3, ch. 86-229; s. 21, ch. 87-161; ss. 6, 7, ch. 88-370; s. 1, ch. 96-362; s. 28, ch. 99-225; s. 301, ch. 99-248; s. 9, ch. 2001-271; s. 1, ch. 2005-156; s. 1, ch. 2007-49; s. 42, ch. 2008-176.



324.022 - Financial responsibility for property damage.

324.022 Financial responsibility for property damage.—

(1) Every owner or operator of a motor vehicle required to be registered in this state shall establish and maintain the ability to respond in damages for liability on account of accidents arising out of the use of the motor vehicle in the amount of $10,000 because of damage to, or destruction of, property of others in any one crash. The requirements of this section may be met by one of the methods established in s. 324.031; by self-insuring as authorized by s. 768.28(16); or by maintaining an insurance policy providing coverage for property damage liability in the amount of at least $10,000 because of damage to, or destruction of, property of others in any one accident arising out of the use of the motor vehicle. The requirements of this section may also be met by having a policy which provides coverage in the amount of at least $30,000 for combined property damage liability and bodily injury liability for any one crash arising out of the use of the motor vehicle. The policy, with respect to coverage for property damage liability, must meet the applicable requirements of s. 324.151, subject to the usual policy exclusions that have been approved in policy forms by the Office of Insurance Regulation. No insurer shall have any duty to defend uncovered claims irrespective of their joinder with covered claims.

(2) As used in this section, the term:

(a) “Motor vehicle” means any self-propelled vehicle that has four or more wheels and that is of a type designed and required to be licensed for use on the highways of this state, and any trailer or semitrailer designed for use with such vehicle. The term does not include:

1. A mobile home.

2. A motor vehicle that is used in mass transit and designed to transport more than five passengers, exclusive of the operator of the motor vehicle, and that is owned by a municipality, transit authority, or political subdivision of the state.

3. A school bus as defined in s. 1006.25.

4. A vehicle providing for-hire transportation that is subject to the provisions of s. 324.031. A taxicab shall maintain security as required under s. 324.032(1).

(b) “Owner” means the person who holds legal title to a motor vehicle or the debtor or lessee who has the right to possession of a motor vehicle that is the subject of a security agreement or lease with an option to purchase.

(3) Each nonresident owner or registrant of a motor vehicle that, whether operated or not, has been physically present within this state for more than 90 days during the preceding 365 days shall maintain security as required by subsection (1) that is in effect continuously throughout the period the motor vehicle remains within this state.

(4) The owner or registrant of a motor vehicle is exempt from the requirements of this section if she or he is a member of the United States Armed Forces and is called to or on active duty outside the United States in an emergency situation. The exemption provided by this subsection applies only as long as the member of the Armed Forces is on such active duty outside the United States and applies only while the vehicle is not operated by any person. Upon receipt of a written request by the insured to whom the exemption provided in this subsection applies, the insurer shall cancel the coverages and return any unearned premium or suspend the security required by this section. Notwithstanding s. 324.0221(3), the department may not suspend the registration or operator’s license of any owner or registrant of a motor vehicle during the time she or he qualifies for an exemption under this subsection. Any owner or registrant of a motor vehicle who qualifies for an exemption under this subsection shall immediately notify the department prior to and at the end of the expiration of the exemption.

History.—s. 8, ch. 88-370; s. 1, ch. 89-238; s. 302, ch. 99-248; s. 4, ch. 2007-324.



324.0221 - Reports by insurers to the department; suspension of driver license and vehicle registrations; reinstatement.

324.0221 Reports by insurers to the department; suspension of driver license and vehicle registrations; reinstatement.—

(1)(a) Each insurer that has issued a policy providing personal injury protection coverage or property damage liability coverage shall report the cancellation or nonrenewal thereof to the department within 10 days after the processing date or effective date of each cancellation or nonrenewal. Upon the issuance of a policy providing personal injury protection coverage or property damage liability coverage to a named insured not previously insured by the insurer during that calendar year, the insurer shall report the issuance of the new policy to the department within 10 days. The report shall be in the form and format and contain any information required by the department and must be provided in a format that is compatible with the data processing capabilities of the department. Failure by an insurer to file proper reports with the department as required by this subsection constitutes a violation of the Florida Insurance Code. These records shall be used by the department only for enforcement and regulatory purposes, including the generation by the department of data regarding compliance by owners of motor vehicles with the requirements for financial responsibility coverage.

(b) With respect to an insurance policy providing personal injury protection coverage or property damage liability coverage, each insurer shall notify the named insured, or the first-named insured in the case of a commercial fleet policy, in writing that any cancellation or nonrenewal of the policy will be reported by the insurer to the department. The notice must also inform the named insured that failure to maintain personal injury protection coverage and property damage liability coverage on a motor vehicle when required by law may result in the loss of registration and driving privileges in this state and inform the named insured of the amount of the reinstatement fees required by this section. This notice is for informational purposes only, and an insurer is not civilly liable for failing to provide this notice.

(2) The department shall suspend, after due notice and an opportunity to be heard, the registration and driver license of any owner or registrant of a motor vehicle with respect to which security is required under ss. 324.022 and 627.733 upon:

(a) The department’s records showing that the owner or registrant of such motor vehicle did not have in full force and effect when required security that complies with the requirements of ss. 324.022 and 627.733; or

(b) Notification by the insurer to the department, in a form approved by the department, of cancellation or termination of the required security.

(3) An operator or owner whose driver license or registration has been suspended under this section or s. 316.646 may effect its reinstatement upon compliance with the requirements of this section and upon payment to the department of a nonrefundable reinstatement fee of $150 for the first reinstatement. The reinstatement fee is $250 for the second reinstatement and $500 for each subsequent reinstatement during the 3 years following the first reinstatement. A person reinstating her or his insurance under this subsection must also secure noncancelable coverage as described in ss. 324.021(8), 324.023, and 627.7275(2) and present to the appropriate person proof that the coverage is in force on a form adopted by the department, and such proof shall be maintained for 2 years. If the person does not have a second reinstatement within 3 years after her or his initial reinstatement, the reinstatement fee is $150 for the first reinstatement after that 3-year period. If a person’s license and registration are suspended under this section or s. 316.646, only one reinstatement fee must be paid to reinstate the license and the registration. All fees shall be collected by the department at the time of reinstatement. The department shall issue proper receipts for such fees and shall promptly deposit those fees in the Highway Safety Operating Trust Fund. One-third of the fees collected under this subsection shall be distributed from the Highway Safety Operating Trust Fund to the local governmental entity or state agency that employed the law enforcement officer seizing the license plate pursuant to s. 324.201. The funds may be used by the local governmental entity or state agency for any authorized purpose.

History.—s. 5, ch. 2007-324; s. 30, ch. 2013-18; s. 66, ch. 2013-160.



324.023 - Financial responsibility for bodily injury or death.

324.023 Financial responsibility for bodily injury or death.—In addition to any other financial responsibility required by law, every owner or operator of a motor vehicle that is required to be registered in this state, or that is located within this state, and who, regardless of adjudication of guilt, has been found guilty of or entered a plea of guilty or nolo contendere to a charge of driving under the influence under s. 316.193 after October 1, 2007, shall, by one of the methods established in s. 324.031(1) or (2), establish and maintain the ability to respond in damages for liability on account of accidents arising out of the use of a motor vehicle in the amount of $100,000 because of bodily injury to, or death of, one person in any one crash and, subject to such limits for one person, in the amount of $300,000 because of bodily injury to, or death of, two or more persons in any one crash and in the amount of $50,000 because of property damage in any one crash. If the owner or operator chooses to establish and maintain such ability by furnishing a certificate of deposit pursuant to s. 324.031(2), such certificate of deposit must be at least $350,000. Such higher limits must be carried for a minimum period of 3 years. If the owner or operator has not been convicted of driving under the influence or a felony traffic offense for a period of 3 years from the date of reinstatement of driving privileges for a violation of s. 316.193, the owner or operator shall be exempt from this section.

History.—s. 1, ch. 2007-150; s. 87, ch. 2013-160.



324.031 - Manner of proving financial responsibility.

324.031 Manner of proving financial responsibility.—The owner or operator of a taxicab, limousine, jitney, or any other for-hire passenger transportation vehicle may prove financial responsibility by providing satisfactory evidence of holding a motor vehicle liability policy as defined in s. 324.021(8) or s. 324.151, which policy is issued by an insurance carrier which is a member of the Florida Insurance Guaranty Association. The operator or owner of any other vehicle may prove his or her financial responsibility by:

(1) Furnishing satisfactory evidence of holding a motor vehicle liability policy as defined in ss. 324.021(8) and 324.151;

(2) Furnishing a certificate of self-insurance showing a deposit of cash in accordance with s. 324.161; or

(3) Furnishing a certificate of self-insurance issued by the department in accordance with s. 324.171.

Any person, including any firm, partnership, association, corporation, or other person, other than a natural person, electing to use the method of proof specified in subsection (2) shall furnish a certificate of deposit equal to the number of vehicles owned times $30,000, to a maximum of $120,000; in addition, any such person, other than a natural person, shall maintain insurance providing coverage in excess of limits of $10,000/20,000/10,000 or $30,000 combined single limits, and such excess insurance shall provide minimum limits of $125,000/250,000/50,000 or $300,000 combined single limits. These increased limits shall not affect the requirements for proving financial responsibility under s. 324.032(1).

History.—s. 1, ch. 29963, 1955; ss. 13, 35, ch. 69-106; s. 3, ch. 85-320; s. 12, ch. 87-225; s. 1, ch. 92-29; s. 89, ch. 94-306; s. 945, ch. 95-148; s. 3, ch. 2002-282; s. 67, ch. 2013-160.

Note.—Former s. 324.02.



324.032 - Manner of proving financial responsibility; for-hire passenger transportation vehicles.

324.032 Manner of proving financial responsibility; for-hire passenger transportation vehicles.—Notwithstanding the provisions of s. 324.031:

(1)(a) A person who is either the owner or a lessee required to maintain insurance under s. 627.733(1)(b) and who operates one or more taxicabs, limousines, jitneys, or any other for-hire passenger transportation vehicles may prove financial responsibility by furnishing satisfactory evidence of holding a motor vehicle liability policy, but with minimum limits of $125,000/250,000/50,000.

(b) A person who is either the owner or a lessee required to maintain insurance under s. 324.021(9)(b) and who operates limousines, jitneys, or any other for-hire passenger vehicles, other than taxicabs, may prove financial responsibility by furnishing satisfactory evidence of holding a motor vehicle liability policy as defined in s. 324.031.

(2) An owner or a lessee who is required to maintain insurance under s. 324.021(9)(b) and who operates at least 300 taxicabs, limousines, jitneys, or any other for-hire passenger transportation vehicles may provide financial responsibility by complying with the provisions of s. 324.171, such compliance to be demonstrated by maintaining at its principal place of business an audited financial statement, prepared in accordance with generally accepted accounting principles, and providing to the department a certification issued by a certified public accountant that the applicant’s net worth is at least equal to the requirements of s. 324.171 as determined by the Office of Insurance Regulation of the Financial Services Commission, including claims liabilities in an amount certified as adequate by a Fellow of the Casualty Actuarial Society.

Upon request by the department, the applicant must provide the department at the applicant’s principal place of business in this state access to the applicant’s underlying financial information and financial statements that provide the basis of the certified public accountant’s certification. The applicant shall reimburse the requesting department for all reasonable costs incurred by it in reviewing the supporting information. The maximum amount of self-insurance permissible under this subsection is $300,000 and must be stated on a per-occurrence basis, and the applicant shall maintain adequate excess insurance issued by an authorized or eligible insurer licensed or approved by the Office of Insurance Regulation. All risks self-insured shall remain with the owner or lessee providing it, and the risks are not transferable to any other person, unless a policy complying with subsection (1) is obtained.

History.—ss. 2, 3, ch. 95-262; s. 4, ch. 2002-282; s. 364, ch. 2003-261; s. 81, ch. 2003-267; s. 48, ch. 2006-290.



324.042 - Administration.

324.042 Administration.—The department shall administer and enforce the provisions of this chapter, and has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement them.

History.—s. 1, ch. 29963, 1955; s. 1, ch. 57-147; ss. 13, 35, ch. 69-106; s. 20, ch. 78-95; s. 61, ch. 85-180; s. 3, ch. 86-18; s. 65, ch. 98-200.

Note.—Former s. 324.03.



324.051 - Reports of crashes; suspensions of licenses and registrations.

324.051 Reports of crashes; suspensions of licenses and registrations.—

(1)(a) Every law enforcement officer who, in the regular course of duty either at the time of and at the scene of the crash or thereafter by interviewing participants or witnesses, investigates a motor vehicle crash which he or she is required to report pursuant to s. 316.066(1) shall forward a written report of the crash to the department within 10 days of completing the investigation. However, when the investigation of a crash will take more than 10 days to complete, a preliminary copy of the crash report shall be forwarded to the department within 10 days after the occurrence of the crash, to be followed by a final report within 10 days after completion of the investigation. The report shall be on a form and contain information consistent with the requirements of s. 316.068.

(b) The department is hereby further authorized to require reports of crashes from individual owners or operators whenever it deems it necessary for the proper administration of this chapter, and these reports shall be made without prejudice except as specified in this subsection. No such report shall be used as evidence in any trial arising out of a crash. However, subject to the applicable rules of evidence, a law enforcement officer at a criminal trial may testify as to any statement made to the officer by the person involved in the accident if that person’s privilege against self-incrimination is not violated.

(2)(a) Thirty days after receipt of notice of any accident described in paragraph (1)(a) involving a motor vehicle within this state, the department shall suspend, after due notice and opportunity to be heard, the license of each operator and all registrations of the owner of the vehicles operated by such operator whether or not involved in such crash and, in the case of a nonresident owner or operator, shall suspend such nonresident’s operating privilege in this state, unless such operator or owner shall, prior to the expiration of such 30 days, be found by the department to be exempt from the operation of this chapter, based upon evidence satisfactory to the department that:

1. The motor vehicle was legally parked at the time of such crash.

2. The motor vehicle was owned by the United States Government, this state, or any political subdivision of this state or any municipality therein.

3. Such operator or owner has secured a duly acknowledged written agreement providing for release from liability by all parties injured as the result of said crash and has complied with one of the provisions of s. 324.031.

4. Such operator or owner has deposited with the department security to conform with s. 324.061 when applicable and has complied with one of the provisions of s. 324.031.

5. One year has elapsed since such owner or operator was suspended pursuant to subsection (3), the owner or operator has complied with one of the provisions of s. 324.031, and no bill of complaint of which the department has notice has been filed in a court of competent jurisdiction.

(b) This subsection shall not apply:

1. To such operator or owner if such operator or owner had in effect at the time of such crash or traffic conviction an automobile liability policy with respect to all of the registered motor vehicles owned by such operator or owner.

2. To such operator, if not the owner of such motor vehicle, if there was in effect at the time of such crash or traffic conviction an automobile liability policy or bond with respect to his or her operation of motor vehicles not owned by him or her.

3. To such operator or owner if the liability of such operator or owner for damages resulting from such crash is, in the judgment of the department, covered by any other form of liability insurance or bond.

4. To any person who has obtained from the department a certificate of self-insurance, in accordance with s. 324.171, or to any person operating a motor vehicle for such self-insurer.

No such policy or bond shall be effective under this subsection unless it contains limits of not less than those specified in s. 324.021(7).

(3) Any driver license or registration certificate or certificates and registration plates which are suspended as provided for in this section shall remain suspended for a period of 3 years unless reinstated as otherwise provided in this chapter.

History.—s. 1, ch. 29963, 1955; s. 2, ch. 57-147; ss. 1, 2, ch. 65-122; s. 6, ch. 65-190; ss. 13, 24, 35, ch. 69-106; s. 2, ch. 71-59; s. 2, ch. 76-266; s. 2, ch. 77-118; s. 1, ch. 77-174; s. 7, ch. 77-468; s. 1, ch. 78-83; s. 20, ch. 78-95; s. 2, ch. 83-22; s. 10, ch. 85-81; s. 3, ch. 89-271; s. 54, ch. 89-282; s. 28, ch. 90-119; s. 15, ch. 91-255; s. 90, ch. 94-306; s. 946, ch. 95-148; s. 303, ch. 99-248; s. 2, ch. 2006-260; s. 7, ch. 2010-163.

Note.—Former s. 324.04.



324.061 - Security deposited with Department of Highway Safety and Motor Vehicles; release.

324.061 Security deposited with Department of Highway Safety and Motor Vehicles; release.—

(1) Security deposited pursuant to the provisions of s. 324.051(2)(a)4. with respect to claims for injuries to persons or properties resulting from a crash occurring prior to such deposit shall be in the form and amount determined by the department which, in its judgment, will be sufficient to compensate for all injuries arising out of such crash, but in no case shall the amount exceed the limits as specified in s. 324.021(7).

(2) Such security shall be deposited with the department and shall not be released except under one of the following conditions:

(a) A duly attested written statement of satisfaction by all parties shown to be injured in such crash has been received by the department.

(b) In the event the depositor has been finally adjudicated by a court of competent jurisdiction not to be liable; or all judgments of liability against the depositor have been satisfied.

(c) One year shall have elapsed after deposit and during such period the department has not been duly notified of any court action brought for damages.

(d) Upon receipt of an order from a court ordering that such deposit be paid to satisfy a recorded judgment, in whole or in part, resulting from a crash. If the department does not have sufficient funds on deposit to satisfy such judgment it shall forthwith call upon the judgment debtor for the balance, subject to the limits specified in s. 324.021(7). Upon failure of the judgment debtor to make the necessary deposit or to satisfy the judgment in full, the department shall revoke the driving privilege and all registrations of such judgment debtor within 10 days subsequent to notification to the judgment debtor by the department.

(e) In any case in which securities deposited under this section have remained unclaimed for 5 years or more such deposit shall be transferred by the department to the State School Fund, and all interest and income that may accrue from said deposits after the aforesaid period of time, shall belong to said fund.

(3) The department shall invest security deposits in its custody received under this section in excess of current needs in interest-bearing accounts. The interest earned from such investments shall be deposited in a department trust fund, and any security deposits remaining unclaimed after 5 years shall be transferred to the State School Fund as provided in paragraph (2)(e) above.

History.—s. 1, ch. 29963, 1955; s. 3, ch. 57-147; ss. 13, 35, ch. 69-106; s. 3, ch. 71-59; s. 3, ch. 77-118; s. 8, ch. 77-468; s. 69, ch. 79-164; s. 34, ch. 95-143; s. 304, ch. 99-248.

Note.—Former s. 324.041.



324.071 - Reinstatement; renewal of license; reinstatement fee.

324.071 Reinstatement; renewal of license; reinstatement fee.—Any operator or owner whose license or registration has been suspended pursuant to s. 324.051(2), s. 324.072, s. 324.081, or s. 324.121 may effect its reinstatement upon compliance with the provisions of s. 324.051(2)(a)3. or 4., or s. 324.081(2) and (3), as the case may be, and with one of the provisions of s. 324.031 and upon payment to the department of a nonrefundable reinstatement fee of $15. Only one such fee shall be paid by any one person irrespective of the number of licenses and registrations to be then reinstated or issued to such person. All such fees shall be deposited to a department trust fund. When the reinstatement of any license or registration is effected by compliance with s. 324.051(2)(a)3. or 4., the department shall not renew the license or registration within a period of 3 years from such reinstatement, nor shall any other license or registration be issued in the name of such person, unless the operator is continuing to comply with one of the provisions of s. 324.031.

History.—s. 1, ch. 29963, 1955; s. 4, ch. 57-147; s. 6, ch. 65-190; s. 1, ch. 67-279; ss. 13, 24, 35, ch. 69-106; s. 4, ch. 71-59; s. 4, ch. 77-118; s. 9, ch. 77-468; s. 70, ch. 79-164; s. 35, ch. 95-143.

Note.—Former s. 324.05.



324.072 - Proof required upon certain convictions.

324.072 Proof required upon certain convictions.—

(1) Upon the suspension or revocation of a license pursuant to s. 322.26 or s. 322.27, the department shall suspend the registration for all motor vehicles registered in the name of the licensee, either individually or jointly with another. However, the department may not suspend the registration, unless otherwise required by law, if the person had insurance coverage limits required under s. 324.031 on the date of the latest offense that caused the suspension or revocation, or has previously given or shall immediately give, and thereafter maintain, proof of financial responsibility with respect to all motor vehicles registered by the person, in accordance with this chapter.

(2) Such license and registration shall remain suspended or revoked and shall not at any time thereafter be renewed, nor shall any license be thereafter issued to such person, nor shall any motor vehicle be thereafter registered in the name of such person, until permitted under the laws of this state, and not then unless and until he or she shall give and thereafter maintain proof of financial responsibility as required by s. 324.071.

History.—s. 5, ch. 57-147; ss. 13, 24, 35, ch. 69-106; s. 5, ch. 77-118; s. 10, ch. 77-468; s. 2, ch. 78-83; s. 1, ch. 79-207; s. 434, ch. 95-148; s. 65, ch. 2012-181.



324.081 - Nonresident owner or operator.

324.081 Nonresident owner or operator.—

(1) The department may establish reciprocal agreements with any other states for the purpose of fulfilling the provisions of this chapter and pursuant to such agreements may suspend the license and registration of a resident of this state involved in a crash in another state.

(2) When a nonresident’s operating privilege is suspended pursuant to this chapter, the department shall transmit a certified copy of the record of such action to the appropriate official of the reciprocating state in which such nonresident resides, if the law of such other state provides for action in relation thereto similar to that provided for in subsection (3).

(3) Upon receipt of such certification that the operating privilege of a resident of this state has been suspended or revoked in any such other reciprocating state pursuant to a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of a motor vehicle crash, under circumstances which would require the department to suspend a nonresident’s operating privilege had the crash occurred in this state, the department shall suspend the license of such resident if he or she was the operator, and all of his or her registrations if he or she was the owner of a motor vehicle involved in such crash. Such suspension shall continue until such resident furnishes evidence of his or her compliance with the law of such other state relating to the deposit of such security.

(4) In the event such nonresident shall at the time have in effect an insurance policy or surety bond issued by any insurance company or surety company not authorized to do business in this state, the department may reinstate such nonresident upon said company furnishing it with power of attorney to accept service of process.

History.—s. 1, ch. 29963, 1955; s. 6, ch. 57-147; ss. 13, 35, ch. 69-106; s. 6, ch. 77-118; s. 11, ch. 77-468; s. 435, ch. 95-148; s. 305, ch. 99-248.

Note.—Former s. 324.06.



324.091 - Notice to department; notice to insurer.

324.091 Notice to department; notice to insurer.—

(1) Each owner and operator involved in a crash or conviction case within the purview of this chapter shall furnish evidence of automobile liability insurance or motor vehicle liability insurance within 14 days after the date of the mailing of notice of crash by the department in the form and manner as it may designate. Upon receipt of evidence that an automobile liability policy or motor vehicle liability policy was in effect at the time of the crash or conviction case, the department shall forward to the insurer such information for verification in a method as determined by the department. The insurer shall respond to the department within 20 days after the notice whether or not such information is valid. If the department determines that an automobile liability policy or motor vehicle liability policy was not in effect and did not provide coverage for both the owner and the operator, it shall take action as it is authorized to do under this chapter.

(2) Each insurer doing business in this state shall immediately give notice to the department of each motor vehicle liability policy when issued to effect the return of a license which has been suspended under s. 324.051(2); and said notice shall be upon such form and in such manner as the department may designate.

History.—s. 1, ch. 29963, 1955; s. 3, ch. 65-122; ss. 13, 35, ch. 69-106; s. 306, ch. 99-248; s. 66, ch. 2012-181; s. 68, ch. 2013-160.

Note.—Former s. 324.08.



324.101 - Compliance before license or registration allowed.

324.101 Compliance before license or registration allowed.—In case the operator or owner of a motor vehicle involved in a crash within the state has no license or registration, he or she shall not be allowed a license or registration until he or she has complied with the requirements of this chapter to the same extent that would be necessary, if at the time of the crash he or she had held a license and registration.

History.—s. 1, ch. 29963, 1955; s. 436, ch. 95-148; s. 307, ch. 99-248.

Note.—Former s. 324.09.



324.111 - Failure to satisfy judgment; copy to department.

324.111 Failure to satisfy judgment; copy to department.—Whenever any person fails within 30 days to satisfy any judgment, upon the written request of the judgment creditor or his or her attorney it shall be the duty of the clerk of the court, or of the judge of a court which has no clerk, in which any such judgment is rendered within this state, to forward to the department immediately after the expiration of said 30 days, a certified copy of such judgment.

History.—s. 1, ch. 29963, 1955; ss. 13, 35, ch. 69-106; s. 5, ch. 71-59; s. 437, ch. 95-148.



324.121 - Suspension of license and registration.

324.121 Suspension of license and registration.—

(1) The department, upon the receipt of a certified copy of a judgment, as provided in s. 324.111, shall forthwith suspend the license and registration and any nonresident’s operating privilege of any person against whom such judgment was rendered, except as hereinafter otherwise provided in this section, and in s. 324.141.

(2)(a) If the judgment creditor consents in writing, in such form as the department may prescribe, that the judgment debtor be allowed license and registration or nonresident’s operating privilege, the same may be allowed by the department, in its discretion, for 6 months from the date of such consent and thereafter until such consent is revoked in writing notwithstanding default in the payment of such judgment, or any installments thereof prescribed in s. 324.141, provided the judgment debtor furnished proof of financial responsibility as provided in s. 324.031, such proof to be maintained for 3 years.

(b) If the department determines that an insurer was obligated to pay the judgment but failed to do so through no fault of the judgment debtor, the judgment debtor’s license and registration and any nonresident’s operating privilege shall not be suspended.

History.—s. 1, ch. 29963, 1955; ss. 13, 35, ch. 69-106; s. 6, ch. 71-59; s. 29, ch. 90-119.



324.131 - Period of suspension.

324.131 Period of suspension.—Such license, registration and nonresident’s operating privilege shall remain so suspended and shall not be renewed, nor shall any such license or registration be thereafter issued in the name of such person, including any such person not previously licensed, unless and until every such judgment is stayed, satisfied in full or to the extent of the limits stated in s. 324.021(7) and until the said person gives proof of financial responsibility as provided in s. 324.031, such proof to be maintained for 3 years. In addition, if the person’s license or registration has been suspended or revoked due to a violation of s. 316.193 or pursuant to s. 322.26(2), that person shall maintain noncancelable liability coverage for each motor vehicle registered in his or her name, as described in s. 627.7275(2), and must present proof that coverage is in force on a form adopted by the Department of Highway Safety and Motor Vehicles, such proof to be maintained for 3 years.

History.—s. 1, ch. 29963, 1955; s. 2, ch. 2005-72.



324.141 - Installment payments.

324.141 Installment payments.—

(1) A judgment debtor upon due notice to the judgment creditor may apply to the court in which such judgment was rendered for the privilege of paying such judgment in installments and the court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order and fix the amounts and times of payment of the installments.

(2) The department shall not suspend a license, registration or a nonresident’s operating privilege, and shall restore any license, registration or nonresident’s operating privilege suspended following nonpayment of a judgment, when the judgment debtor gives proof of financial responsibility and obtains such an order permitting the payment of such judgment in installments, and while the payment of any said installment is not in default.

(3) In the event the judgment debtor fails to pay any installment as specified by such order, then upon notice of such default, the department shall forthwith suspend the license, registration or nonresident’s operating privilege of the judgment debtor until such judgment is satisfied, as provided in this chapter.

History.—s. 1, ch. 29963, 1955; ss. 13, 35, ch. 69-106.



324.151 - Motor vehicle liability policies; required provisions.

324.151 Motor vehicle liability policies; required provisions.—

(1) A motor vehicle liability policy to be proof of financial responsibility under s. 324.031(1), shall be issued to owners or operators under the following provisions:

(a) An owner’s liability insurance policy shall designate by explicit description or by appropriate reference all motor vehicles with respect to which coverage is thereby granted and shall insure the owner named therein and any other person as operator using such motor vehicle or motor vehicles with the express or implied permission of such owner against loss from the liability imposed by law for damage arising out of the ownership, maintenance, or use of such motor vehicle or motor vehicles within the United States or the Dominion of Canada, subject to limits, exclusive of interest and costs with respect to each such motor vehicle as is provided for under s. 324.021(7). Insurers may make available, with respect to property damage liability coverage, a deductible amount not to exceed $500. In the event of a property damage loss covered by a policy containing a property damage deductible provision, the insurer shall pay to the third-party claimant the amount of any property damage liability settlement or judgment, subject to policy limits, as if no deductible existed.

(b) An operator’s motor vehicle liability policy of insurance shall insure the person named therein against loss from the liability imposed upon him or her by law for damages arising out of the use by the person of any motor vehicle not owned by him or her, with the same territorial limits and subject to the same limits of liability as referred to above with respect to an owner’s policy of liability insurance.

(c) All such motor vehicle liability policies shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged therefor, the policy period, the limits of liability, and shall contain an agreement or be endorsed that insurance is provided in accordance with the coverage defined in this chapter as respects bodily injury and death or property damage or both and is subject to all provisions of this chapter. Said policies shall also contain a provision that the satisfaction by an insured of a judgment for such injury or damage shall not be a condition precedent to the right or duty of the insurance carrier to make payment on account of such injury or damage, and shall also contain a provision that bankruptcy or insolvency of the insured or of the insured’s estate shall not relieve the insurance carrier of any of its obligations under said policy.

(2) The provisions of this section shall not be applicable to any automobile liability policy unless and until it is furnished as proof of financial responsibility for the future pursuant to s. 324.031, and then only from and after the date said policy is so furnished.

History.—s. 1, ch. 29963, 1955; s. 24, ch. 57-1; s. 1, ch. 65-489; s. 1, ch. 71-325; s. 9, ch. 88-370; s. 438, ch. 95-148.

Note.—Former s. 324.10.



324.161 - Proof of financial responsibility; deposit.

324.161 Proof of financial responsibility; deposit.—Annually, before any certificate of insurance may be issued to a person, including any firm, partnership, association, corporation, or other person, other than a natural person, proof of a certificate of deposit of $30,000 issued and held by a financial institution must be submitted to the department. A power of attorney will be issued to and held by the department and may be executed upon a judgment issued against such person making the deposit, for damages because of bodily injury to or death of any person or for damages because of injury to or destruction of property resulting from the use or operation of any motor vehicle occurring after such deposit was made. Money so deposited shall not be subject to attachment or execution unless such attachment or execution shall arise out of a suit for damages as aforesaid.

History.—s. 1, ch. 29963, 1955; ss. 13, 35, ch. 69-106; s. 91, ch. 94-306; s. 69, ch. 2013-160.

Note.—Former s. 324.11.



324.171 - Self-insurer.

324.171 Self-insurer.—

(1) Any person may qualify as a self-insurer by obtaining a certificate of self-insurance from the department which may, in its discretion and upon application of such a person, issue said certificate of self-insurance when such person has satisfied the requirements of this section to qualify as a self-insurer under this section:

(a) A private individual with private passenger vehicles shall possess a net unencumbered worth of at least $40,000.

(b) A person, including any firm, partnership, association, corporation, or other person, other than a natural person, shall:

1. Possess a net unencumbered worth of at least $40,000 for the first motor vehicle and $20,000 for each additional motor vehicle; or

2. Maintain sufficient net worth, as determined annually by the department, pursuant to rules promulgated by the department, with the assistance of the Office of Insurance Regulation of the Financial Services Commission, to be financially responsible for potential losses. The rules shall take into consideration excess insurance carried by the applicant. The department’s determination shall be based upon reasonable actuarial principles considering the frequency, severity, and loss development of claims incurred by casualty insurers writing coverage on the type of motor vehicles for which a certificate of self-insurance is desired.

(c) The owner of a commercial motor vehicle, as defined in s. 207.002 or s. 320.01, may qualify as a self-insurer subject to the standards provided for in subparagraph (b)2.

(2) The self-insurance certificate shall provide limits of liability insurance in the amounts specified under s. 324.021(7) or s. 627.7415 and shall provide personal injury protection coverage under s. 627.733(3)(b).

(3) The department may require annual reports from any self-insurer which reports must continue to demonstrate the applicable amount of unencumbered net worth. Whenever the department finds that any self-insurer does not possess the required amount of unencumbered net worth, it shall revoke the certificate of self-insurance.

History.—s. 1, ch. 29963, 1955; ss. 13, 35, ch. 69-106; s. 4, ch. 85-320; s. 4, ch. 86-18; s. 46, ch. 87-198; s. 365, ch. 2003-261; s. 88, ch. 2013-160.

Note.—Former s. 324.12.



324.181 - Cancellation of liability policies; plan for apportionment of certain applicants.

324.181 Cancellation of liability policies; plan for apportionment of certain applicants.—No motor vehicle liability policy which is obtained to effect the return of any driver license or registration shall be canceled by an insurer issuing the same unless 10 days’ notice of such cancellation shall be given to the department on a form prescribed by it and to the insured, except that when evidence has been furnished of the holding of a motor vehicle liability policy, and subsequently evidence is furnished of the holding of such a policy subsequently procured, the later policy shall, on the date evidence is furnished, terminate the policy as to which evidence was previously furnished with respect to any vehicle designated in both policies.

History.—s. 1, ch. 29963, 1955; s. 1, ch. 61-69; ss. 13, 35, ch. 69-106; s. 12, ch. 77-468; s. 55, ch. 89-282.

Note.—Former s. 324.13.



324.191 - Consent to cancellation; direction to return money or securities.

324.191 Consent to cancellation; direction to return money or securities.—The department shall consent to the cancellation of any certificate of insurance furnished as proof of financial responsibility pursuant to s. 324.031, or the department shall return to the person entitled thereto cash or securities deposited as proof of financial responsibility pursuant to s. 324.031:

(1) Upon substitution and acceptance of other adequate proof of financial responsibility pursuant to this chapter, or

(2) In the event of the death of the person on whose behalf the proof was filed, or the permanent incapacity of such person to operate a motor vehicle, or

(3) In the event the person who has given proof of financial responsibility surrenders his or her license and all registrations to the department; providing, however, that no notice of court action has been filed with the department, a judgment in which would result in claim on such proof of financial responsibility.

This section shall not apply to security as specified in s. 324.061 deposited pursuant to s. 324.051(2)(a)4.

History.—s. 1, ch. 29963, 1955; ss. 13, 35, ch. 69-106; s. 7, ch. 77-118; s. 36, ch. 95-143; s. 439, ch. 95-148; s. 89, ch. 2013-160.

Note.—Former s. 324.14.



324.201 - Return of license or registration to department.

324.201 Return of license or registration to department.—

(1) Any person whose license or registration shall have been suspended as herein provided; whose policy of insurance or bond, when required under this chapter, shall have been canceled or terminated; or who shall neglect to furnish other proof upon the request of the department shall immediately return his or her license and registrations to the department. If any person shall fail to return to the department the license or registrations as provided herein, the department shall issue a complaint to a court of competent jurisdiction which shall issue a warrant charging such person with a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Such person shall surrender to the court his or her driver license, registration, and plates for delivery to the department. For the service and execution of such warrant the sheriff shall receive the arrest and other fees authorized by law.

(2) It shall be unlawful for any person whose license has been suspended to operate any motor vehicle or for any person whose registrations have been suspended to obtain another motor vehicle for the purpose of circumventing this chapter.

(3) If a law enforcement officer determines that a person operating a motor vehicle is also the owner or registrant, or the coowner or coregistrant, of the motor vehicle and is operating the motor vehicle with a driver license or vehicle registration that has been under suspension pursuant to a violation of this chapter for a period of at least 30 days, the police officer shall immediately seize the license plate of the motor vehicle.

(4) All information obtained by the department regarding compliance with the provisions of this chapter shall be made available to all law enforcement agencies for the purpose of enforcing this chapter. Law enforcement agencies may utilize that information to seize the license plate of any motor vehicle which has a suspended registration as a result of noncompliance by the operator or owner of the motor vehicle under the provisions of this chapter.

History.—s. 1, ch. 29963, 1955; s. 7, ch. 57-147; ss. 13, 35, ch. 69-106; s. 220, ch. 71-136; s. 96, ch. 73-333; s. 6, ch. 86-36; s. 10, ch. 88-370; s. 440, ch. 95-148; s. 3, ch. 95-202; s. 1, ch. 95-262; s. 47, ch. 99-248; s. 8, ch. 2003-2.

Note.—Former s. 324.16.



324.211 - Sale by owner during suspension; rights of conditional vendors, mortgagees, and lessors.

324.211 Sale by owner during suspension; rights of conditional vendors, mortgagees, and lessors.—

(1)(a) If an owner’s registration has been suspended hereunder, it shall be unlawful for him or her to transfer such registration or to have registered in any other name the motor vehicle in respect of which such registration was issued until the department is satisfied that such transfer of registration is proposed in good faith and not for the purpose or with the effect of defeating the purpose of this chapter; provided, however, that any owner within the purview of this section may file an application for permission to transfer such registration, which application shall be accompanied by an affidavit of good faith showing that such transfer is not with the intent of defeating the purpose of this chapter. The department, within 10 days subsequent to suspension of the owner’s registration, upon request shall furnish proper application and affidavit forms to each such owner along with the notice of suspension, and the owner shall have 15 days from receipt thereof to file such application, which application shall be either approved or rejected by the department within 30 days from the filing thereof.

(b) In addition to the penalties otherwise provided for violation of this section the department may suspend the registration of any vehicle transferred contrary to the provisions of this section.

(2) Nothing in this section or elsewhere in this chapter contained shall affect the rights of any conditional vendor, chattel mortgagee or lessor or any successor in interest of a motor vehicle registered in the name of another as owner who becomes subject to the provisions of this section; and in the event of the repossession or foreclosure of a motor vehicle by such conditional vendor, chattel mortgagee, or lessor, or any successor in interest, pursuant to the exercise of rights to such repossession under the terms of the lien instrument or contract involved, by operation of law or through legal proceedings, the lienholder or lessor repossessor shall have the right to have delivered to it the registration plates which shall have been surrendered.

History.—s. 1, ch. 29963, 1955; s. 8, ch. 57-147; ss. 13, 35, ch. 69-106; s. 7, ch. 71-59; s. 441, ch. 95-148.

Note.—Former s. 324.15.



324.221 - Penalties.

324.221 Penalties.—

(1) Any person who makes any misstatement in or commits any forgery upon notice required to be filed hereunder or who makes any false affidavit in connection with the transfer or proposed transfer of the registration of a motor vehicle is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who violates any other provision of this chapter for which no penalty is otherwise provided is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any person who operates a motor vehicle with an attached license plate which is not registered under the name of the owner of the vehicle and whose driver license or vehicle registration is currently under suspension pursuant to a violation of this chapter is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 29963, 1955; s. 9, ch. 57-147; s. 221, ch. 71-136; ss. 11, 12, ch. 88-370; s. 43, ch. 91-224.

Note.—Former s. 324.17.



324.242 - Personal injury protection and property damage liability insurance policies; public records exemption.

324.242 Personal injury protection and property damage liability insurance policies; public records exemption.—

(1) The following information regarding personal injury protection and property damage liability insurance policies held by the department is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) Personal identifying information of an insured or former insured; and

(b) An insurance policy number.

(2) Upon receipt of a request and proof of a crash report as required under s. 316.065, s. 316.066, or s. 316.068, or a crash report created pursuant to the laws of another state, the department shall release the policy number for a policy covering a vehicle involved in a motor vehicle accident to:

(a) Any person involved in such accident;

(b) The attorney of any person involved in such accident; or

(c) A representative of the insurer of any person involved in such accident.

(3) The department shall provide personal injury protection and property damage liability insurance policy numbers to department-approved third parties that provide data collection services to an insurer of any person involved in such accident.

(4) Before the department’s release of a policy number in accordance with subsection (2) or subsection (3), an insurer’s representative, a contracted third party, or an attorney for a person involved in an accident must provide the department with documentation confirming proof of representation.

(5) Information made confidential and exempt by this section may be disclosed to another governmental entity without a written request or copy of the crash report if disclosure is necessary for the receiving governmental entity to perform its duties and responsibilities. For purposes of this subsection, the term “governmental entity” means any federal, state, county, district, authority, or municipal officer, department, division, board, bureau, or commission created or established by law.

(6) This exemption applies to personal identifying information of an insured or former insured and insurance policy numbers held by the department before, on, or after October 11, 2007.

History.—s. 1, ch. 2007-325; s. 1, ch. 2012-219; s. 15, ch. 2015-163.



324.251 - Short title.

324.251 Short title.—This chapter may be cited as the “Financial Responsibility Law of 1955” and shall become effective at 12:01 a.m., October 1, 1955.

History.—ss. 1, 5, ch. 29963, 1955.









TITLE XXIV - VESSELS

Chapter 326 - YACHT AND SHIP BROKERS

326.001 - Short title.

326.001 Short title.—Sections 326.001-326.006 may be cited as the “Yacht and Ship Brokers’ Act.”

History.—ss. 1, 7, ch. 88-282; s. 4, ch. 91-429.



326.002 - Definitions.

326.002 Definitions.—As used in ss. 326.001-326.006, the term:

(1) “Broker” means a person who, for or in expectation of compensation: sells, offers, or negotiates to sell; buys, offers, or negotiates to buy; solicits or obtains listings of; or negotiates the purchase, sale, or exchange of, yachts for other persons.

(2) “Division” means the Division of Florida Condominiums, Timeshares, and Mobile Homes of the Department of Business and Professional Regulation.

(3) “Salesperson” means a person who, for or in expectation of compensation, is employed by a broker to perform any acts of a broker.

(4) “Yacht” means any vessel which is propelled by sail or machinery in the water which exceeds 32 feet in length, and which weighs less than 300 gross tons.

(5) “Person” means an individual, partnership, firm, corporation, association, or other entity.

History.—ss. 2, 7, ch. 88-282; s. 2, ch. 89-128; s. 4, ch. 91-429; s. 34, ch. 94-218; s. 950, ch. 95-148; s. 14, ch. 2008-240.



326.003 - Administration.

326.003 Administration.—The division shall:

(1) Administer ss. 326.001-326.006 and collect fees sufficient to administer ss. 326.001-326.006.

(2) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement ss. 326.001-326.006 and to classify brokers and salespersons and regulate their activities.

(3) Enforce the provisions of ss. 326.001-326.006 against any person who operates as a broker or salesperson without a license.

History.—ss. 3, 7, ch. 88-282; s. 3, ch. 89-128; s. 4, ch. 91-429; s. 1, ch. 93-55; s. 446, ch. 95-148; s. 66, ch. 98-200.



326.004 - Licensing.

326.004 Licensing.—

(1) A person may not act as a broker or salesperson unless licensed under the Yacht and Ship Brokers’ Act. The division shall adopt rules establishing a procedure for the biennial renewal of licenses.

(2) A broker may not engage in business as a broker under a fictitious name unless his or her license is issued in such name.

(3) A license is not required for:

(a) A person who sells his or her own yacht.

(b) An attorney at law for services rendered in his or her professional capacity.

(c) A receiver, trustee, or other person acting under a court order.

(d) A transaction involving the sale of a new yacht.

(e) A transaction involving the foreclosure of a security interest in a yacht.

(4) Any person who purchases a used yacht for resale must transfer title to such yacht into his or her name and maintain the title or bill of sale in his or her possession to be exempt from licensure.

(5) The division by rule shall establish fees for application, initial licensing, biennial renewal, and reinstatement of licenses in an amount not to exceed $500. The fees must be set in an amount that is adequate to proportionately fund the expenses of the division in ss. 326.001-326.006.

(6) The division may deny a license to any applicant who does not:

(a) Furnish proof satisfactory to the division that he or she is of good moral character.

(b) Certify that he or she has never been convicted of a felony.

(c) Post the bond required by the Yacht and Ship Brokers’ Act.

(d) Demonstrate that he or she is a resident of this state or that he or she conducts business in this state.

(e) Furnish a full set of fingerprints taken within the 6 months immediately preceding the submission of the application.

(f) Have a current license and has operated as a broker or salesperson without a license.

(7)(a) Before any license may be issued to a yacht or ship broker, he or she must deliver to the division a good and sufficient surety bond or irrevocable letter of credit, executed by the broker as principal, in the sum of $25,000.

(b) Surety bonds and irrevocable letters of credit must be in a form to be approved by the division and must be conditioned upon the broker complying with the terms of any written contract made by such broker in connection with the sale or exchange of any yacht or ship and not violating any of the provisions of the Yacht and Ship Brokers’ Act in the conduct of the business for which he or she is licensed. The bonds and letters of credit must be delivered to the division and in favor of any person in a transaction who suffers any loss as a result of any violation of the conditions in ss. 326.001-326.006. When the division determines that a person has incurred a loss as a result of a violation of the Yacht and Ship Brokers’ Act, it shall notify the person in writing of the existence of the bond or letter of credit. The bonds and letters of credit must cover the license period, and a new bond or letter of credit or a proper continuation certificate must be delivered to the division at the beginning of each license period. However, the aggregate liability of the surety in any one year may not exceed the sum of the bond or, in the case of a letter of credit, the aggregate liability of the issuing bank may not exceed the sum of the credit.

(c) Surety bonds must be executed by a surety company authorized to do business in the state as surety, and irrevocable letters of credit must be issued by a bank authorized to do business in the state as a bank.

(d) Irrevocable letters of credit must be engaged by a bank as an agreement to honor demands for payment as specified in this section.

The security for a broker must remain on deposit for a period of 1 year after he or she ceases to be a broker.

(8) A person may not be licensed as a broker unless he or she has been a salesperson for at least 2 consecutive years, and may not be licensed as a broker unless he or she has been licensed as a salesperson for at least 2 consecutive years.

(9) An applicant for a salesperson’s license or its renewal must deposit with the division a bond or equivalent securities in the sum of $10,000 subject to the conditions in subsection (7).

(10) Upon a final judgment being rendered against a yacht broker or salesperson for a violation of ss. 326.001-326.006 which results in any action being commenced on the bond or letter of credit, the division may require the filing of a new bond or letter of credit and immediately on the recovery in any action on such bond or letter of credit, the broker or salesperson involved must file a new bond or letter of credit. His or her failure to do so within 10 days constitutes grounds for the suspension or revocation of his or her license.

(11) Any person injured by the fraud, deceit, or willful negligence of any broker or salesperson or by the failure of any broker or salesperson to comply with the Yacht and Ship Brokers’ Act or other law may file an action for damages upon the respective bonds against the principals and the surety.

(12) If a surety notifies the division that it is no longer the surety for a licensee, the division shall notify the licensee of such withdrawal by certified mail, return receipt requested, addressed to the licensee’s principal office. Upon the termination of such surety the licensee’s license is automatically suspended until he or she files a new bond with the division.

(13) Each broker must maintain a principal place of business in this state and may establish branch offices in the state. A separate license must be maintained for each branch office. The division shall establish by rule a fee not to exceed $100 for each branch office license.

(14)(a) Each license must be prominently displayed in the office of the broker.

(b) Each salesperson’s license must remain in the possession of the employing broker until canceled or until the salesperson leaves such employment. Immediately upon a salesperson’s withdrawal from the employment of a broker, the broker must return the salesperson’s license to the division for cancellation.

(15) The division shall provide by rule for the issuance of a temporary 90-day license to an applicant while the Florida Department of Law Enforcement conducts a national criminal history analysis of the applicant by means of fingerprint identification.

History.—ss. 4, 7, ch. 88-282; s. 4, ch. 89-128; s. 4, ch. 91-429; s. 1, ch. 92-13; s. 2, ch. 93-55; s. 447, ch. 95-148; s. 63, ch. 2014-17.



326.005 - Escrow depository, closing transactions.

326.005 Escrow depository, closing transactions.—

(1) A broker shall place any funds received pursuant to a transaction into a trust account in a savings and loan association, bank, trust company, or other financial institution located in this state having a net worth in excess of $5 million until he or she disburses such funds. A separate record shall be maintained of all such moneys received and the disposition thereof.

(2) At the closing of a transaction in which title to a yacht is transferred, a broker shall provide the seller and purchaser with an itemized closing statement, including the selling price and all charges and credits, a description of any yachts exchanged, and the amount of any consideration. If the transaction is closed through escrow and the escrow holder renders a closing statement which reveals such information, that shall be deemed compliance with this subsection on the part of the licensed broker.

(3) A broker who intentionally fails to comply with the provisions of this section concerning the establishment of a trust account, deposits of funds into a trust account, and withdrawal therefrom, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The failure to establish a trust account or to place funds therein as required in this section is prima facie evidence of an intentional and purposeful violation of this section.

History.—ss. 5, 7, ch. 88-282; s. 5, ch. 89-128; s. 4, ch. 91-429; s. 448, ch. 95-148.



326.006 - Powers and duties of division.

326.006 Powers and duties of division.—

(1) Proceedings under the Yacht and Ship Brokers’ Act shall be conducted pursuant to chapter 120.

(2) The division has the power to enforce and ensure compliance with the provisions of this chapter and rules adopted under this chapter relating to the sale and ownership of yachts and ships. In performing its duties, the division has the following powers and duties:

(a) The division may make necessary public or private investigations within or outside this state to determine whether any person has violated this chapter or any rule or order issued under this chapter, to aid in the enforcement of this chapter, or to aid in the adoption of rules or forms under this chapter.

(b) The division may require or permit any person to file a statement in writing, under oath or otherwise, as the division determines, as to the facts and circumstances concerning a matter to be investigated.

(c) For the purpose of any investigation under this chapter, the division director or any officer or employee designated by the division director may administer oaths or affirmations, subpoena witnesses and compel their attendance, take evidence, and require the production of any matter that is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence. Upon the failure by a person to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected thereby, the division may apply to the circuit court for an order compelling compliance.

(d) Notwithstanding any remedies available to a yacht or ship purchaser, if the division has reasonable cause to believe that a violation of any provision of this chapter or rule adopted under this chapter has occurred, the division may institute enforcement proceedings in its own name against any broker or salesperson or any of his or her assignees or agents, or against any unlicensed person or any of his or her assignees or agents, as follows:

1. The division may permit a person whose conduct or actions are under investigation to waive formal proceedings and enter into a consent proceeding whereby orders, rules, or letters of censure or warning, whether formal or informal, may be entered against the person.

2. The division may issue an order requiring the broker or salesperson or any of his or her assignees or agents, or requiring any unlicensed person or any of his or her assignees or agents, to cease and desist from the unlawful practice and take such affirmative action as in the judgment of the division will carry out the purposes of this chapter.

3. The division may bring an action in circuit court on behalf of a class of yacht or ship purchasers for declaratory relief, injunctive relief, or restitution.

4. The division may impose a civil penalty against a broker or salesperson or any of his or her assignees or agents, or against an unlicensed person or any of his or her assignees or agents, for any violation of this chapter or a rule adopted under this chapter. A penalty may be imposed for each day of continuing violation, but in no event may the penalty for any offense exceed $10,000. All amounts collected must be deposited with the Chief Financial Officer to the credit of the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund. If a broker, salesperson, or unlicensed person working for a broker, fails to pay the civil penalty, the division shall issue an order suspending the broker’s license until such time as the civil penalty is paid or may pursue enforcement of the penalty in a court of competent jurisdiction. The order imposing the civil penalty or the order of suspension may not become effective until 20 days after the date of such order. Any action commenced by the division must be brought in the county in which the division has its executive offices or in the county where the violation occurred.

(e) The division may suspend or revoke the license of a broker or salesperson who:

1. Makes a substantial and intentional misrepresentation, with respect to a transaction involving a yacht, upon which any person has relied.

2. Makes a false warranty, with respect to a transaction involving a yacht, of a character likely to influence, persuade, or induce any person with whom business is transacted.

3. Engages in continued misrepresentation or makes false warranties with respect to transactions involving a yacht, whether or not relied upon by another person.

4. Acts for both the buyer and seller in a transaction involving a yacht without the knowledge and written consent of both parties.

5. Commingles the money or other property of his or her principal with his or her own.

6. Commits fraud or dishonest acts in the conduct of any transaction involving a yacht.

7. Allows an unlicensed person to use his or her name to evade the provisions of the Yacht and Ship Brokers’ Act.

8. Violates any law governing the transactions involving a yacht, including any provision relating to the collection or payment of sales or use taxes.

(f) The division may suspend or revoke the license of a broker or salesperson who has:

1. Procured a license for himself or herself or another by fraud, misrepresentation, falsification, or deceit.

2. Been found guilty of a felony or a crime of moral turpitude.

(3) All fees must be deposited in the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund as provided by law.

History.—ss. 6, 7, ch. 88-282; s. 6, ch. 89-128; s. 4, ch. 91-429; s. 3, ch. 93-55; s. 449, ch. 95-148; s. 366, ch. 2003-261; s. 15, ch. 2008-240.






Chapter 327 - VESSEL SAFETY

327.01 - Short title.

327.01 Short title.—This chapter shall be known as the “Florida Vessel Safety Law.”

History.—s. 1, ch. 59-399; s. 1, ch. 65-361; s. 1, ch. 84-184; s. 5, ch. 99-289.

Note.—Former s. 371.011.



327.02 - Definitions.

327.02 Definitions.—As used in this chapter and in chapter 328, unless the context clearly requires a different meaning, the term:

(1) “Airboat” means a vessel that is primarily designed for use in shallow waters and powered by an internal combustion engine with an airplane-type propeller mounted above the stern and used to push air across a set of rudders.

(2) “Alien” means a person who is not a citizen of the United States.

(3) “Boating accident” means a collision, accident, or casualty involving a vessel in or upon, or entering into or exiting from, the water, including capsizing, collision with another vessel or object, sinking, personal injury, death, disappearance of a person from on board under circumstances that indicate the possibility of death or injury, or property damage to any vessel or dock.

(4) “Canoe” means a light, narrow vessel with curved sides and with both ends pointed. A canoe-like vessel with a transom may not be excluded from the definition of a canoe if the width of its transom is less than 45 percent of the width of its beam or it has been designated as a canoe by the United States Coast Guard.

(5) “Commercial parasailing” means providing or offering to provide, for consideration, any activity involving the towing of a person by a motorboat if:

(a) One or more persons are tethered to the towing vessel;

(b) The person or persons ascend above the water; and

(c) The person or persons remain suspended under a canopy, chute, or parasail above the water while the vessel is underway.

The term does not include ultralight glider towing conducted under rules of the Federal Aviation Administration governing ultralight vehicles as defined in 14 C.F.R. part 103.

(6) “Commercial vessel” means:

(a) A vessel primarily engaged in the taking or landing of saltwater fish or saltwater products or freshwater fish or freshwater products, or a vessel licensed pursuant to s. 379.361 from which commercial quantities of saltwater products are harvested, from within and without the waters of this state for sale to the consumer or to a retail or wholesale dealer.

(b) Any other vessel, except a recreational vessel as defined in this section.

(7) “Commission” means the Fish and Wildlife Conservation Commission.

(8) “Dealer” means a person authorized by the Department of Revenue to buy, sell, resell, or otherwise distribute vessels. Such person must have a valid sales tax certificate of registration issued by the Department of Revenue and a valid commercial or occupational license required by any county, municipality, or political subdivision of the state in which the person operates.

(9) “Division” means the Division of Law Enforcement of the Fish and Wildlife Conservation Commission.

(10) “Documented vessel” means a vessel for which a valid certificate of documentation is outstanding pursuant to 46 C.F.R. part 67.

(11) “Floating structure” means a floating entity, with or without accommodations built thereon, which is not primarily used as a means of transportation on water but which serves purposes or provides services typically associated with a structure or other improvement to real property. The term includes, but is not limited to, an entity used as a residence, place of business or office with public access; a hotel or motel; a restaurant or lounge; a clubhouse; a meeting facility; a storage or parking facility; or a mining platform, dredge, dragline, or similar facility or entity represented as such. Floating structures are expressly excluded from the definition of the term “vessel” provided in this section. Incidental movement upon water or resting partially or entirely on the bottom does not, in and of itself, preclude an entity from classification as a floating structure.

(12) “Florida Intracoastal Waterway” means the Atlantic Intracoastal Waterway, the Georgia state line north of Fernandina to Miami; the Port Canaveral lock and canal to the Atlantic Intracoastal Waterway; the Atlantic Intracoastal Waterway, Miami to Key West; the Okeechobee Waterway, Stuart to Fort Myers; the St. Johns River, Jacksonville to Sanford; the Gulf Intracoastal Waterway, Anclote to Fort Myers; the Gulf Intracoastal Waterway, Carrabelle to Tampa Bay; Carrabelle to Anclote open bay section, using the Gulf of Mexico; the Gulf Intracoastal Waterway, Carrabelle to the Alabama state line west of Pensacola; and the Apalachicola, Chattahoochee, and Flint Rivers in Florida.

(13) “Homemade vessel” means a vessel built after October 31, 1972, for which a federal hull identification number is not required to be assigned by the manufacturer pursuant to federal law, or a vessel constructed or assembled before November 1, 1972, by an entity other than a licensed manufacturer for its own use or the use of a specific person. A vessel assembled from a manufacturer’s kit or constructed from an unfinished manufactured hull is considered to be a homemade vessel if such a vessel is not required to have a hull identification number assigned by the United States Coast Guard. A rebuilt or reconstructed vessel may not be construed to be a homemade vessel.

(14) “Kiteboarding” or “kitesurfing” means an activity in which a kiteboard or surfboard is tethered to a kite so as to harness the power of the wind and propel the board across a body of water. For purposes of this subsection, the term “kite” has the same meaning as used in 14 C.F.R. part 101.

(15) “Houseboat” means a vessel that is used primarily as a residence for at least 21 days during any 30-day period in a county of this state if such residential use of the vessel is to the preclusion of its use as a means of transportation.

(16) “Length” means the measurement from end to end over the deck parallel to the centerline, excluding sheer.

(17) “Lien” means a security interest that is reserved or created by a written agreement recorded with the Department of Highway Safety and Motor Vehicles pursuant to s. 328.15 and that secures payment or performance of an obligation and is generally valid against third parties.

(18) “Lienholder” means a person holding a security interest in a vessel, which interest is recorded with the Department of Highway Safety and Motor Vehicles pursuant to s. 328.15.

(19) “Live-aboard vessel” means:

(a) A vessel used solely as a residence and not for navigation;

(b) A vessel represented as a place of business or a professional or other commercial enterprise; or

(c) A vessel for which a declaration of domicile has been filed pursuant to s. 222.17.

A commercial fishing boat is expressly excluded from the term “live-aboard vessel.”

(20) “Livery vessel” means a vessel leased, rented, or chartered to another for consideration.

(21) “Manufactured vessel” means a vessel built after October 31, 1972, for which a federal hull identification number is required pursuant to federal law, or a vessel constructed or assembled before November 1, 1972, by a duly licensed manufacturer.

(22) “Marina” means a licensed commercial facility that provides secured public moorings or dry storage for vessels on a leased basis. A commercial establishment authorized by a licensed vessel manufacturer as a dealership is considered a marina for nonjudicial sale purposes.

(23) “Marine sanitation device” means equipment, other than a toilet, for installation on board a vessel which is designed to receive, retain, treat, or discharge sewage, and any process to treat such sewage. Marine sanitation device Types I, II, and III shall be defined as provided in 33 C.F.R. part 159.

(24) “Marker” means a channel mark or other aid to navigation, an information or regulatory mark, an isolated danger mark, a safe water mark, a special mark, an inland waters obstruction mark, or mooring buoy in, on, or over the waters of the state or the shores thereof, and includes, but is not limited to, a sign, beacon, buoy, or light.

(25) “Moored ballooning” means the operation of a moored balloon pursuant to 14 C.F.R. part 101.

(26) “Motorboat” means a vessel equipped with machinery for propulsion, irrespective of whether the propulsion machinery is in actual operation.

(27) “Muffler” means an automotive-style sound-suppression device or system designed to effectively abate the sound of exhaust gases emitted from an internal combustion engine and prevent excessive sound when installed on such an engine.

(28) “Navigation rules” means, for vessels on:

(a) Waters outside established navigational lines of demarcation as specified in 33 C.F.R. part 80, the International Navigational Rules Act of 1977, 33 U.S.C. s. 1602, as amended, including the appendix and annexes thereto, through October 1, 2012.

(b) All waters not outside of such established lines of demarcation, the Inland Navigational Rules Act of 1980, 33 C.F.R. parts 83-90, as amended, through October 1, 2012.

(29) “Nonresident” means a citizen of the United States who has not established residence in this state and has not continuously resided in this state for 1 year and in one county for the 6 months immediately preceding the initiation of a vessel titling or registration action.

(30) “Operate” means to be in charge of, in command of, or in actual physical control of a vessel upon the waters of this state, to exercise control over or to have responsibility for a vessel’s navigation or safety while the vessel is underway upon the waters of this state, or to control or steer a vessel being towed by another vessel upon the waters of the state.

(31) “Owner” means a person, other than a lienholder, having the property in or title to a vessel. The term includes a person entitled to the use or possession of a vessel subject to an interest in another person which is reserved or created by agreement and securing payment of performance of an obligation. The term does not include a lessee under a lease not intended as security.

(32) “Person” means an individual, partnership, firm, corporation, association, or other entity.

(33) “Personal watercraft” means a vessel less than 16 feet in length which uses an inboard motor powering a water jet pump as its primary source of motive power and which is designed to be operated by a person sitting, standing, or kneeling on the vessel, rather than in the conventional manner of sitting or standing inside the vessel.

(34) “Portable toilet” means a device consisting of a lid, seat, containment vessel, and support structure which is specifically designed to receive, retain, and discharge human waste and which is capable of being removed from a vessel by hand.

(35) “Prohibited activity” means activity that will impede or disturb navigation or creates a safety hazard on waterways of this state.

(36) “Racing shell,” “rowing scull,” or “racing kayak” means a manually propelled vessel that is recognized by national or international racing associations for use in competitive racing and in which all occupants, with the exception of a coxswain, if one is provided, row, scull, or paddle and that is not designed to carry and does not carry any equipment not solely for competitive racing.

(37) “Recreational vessel” means a vessel:

(a) Manufactured and used primarily for noncommercial purposes; or

(b) Leased, rented, or chartered to a person for his or her noncommercial use.

(38) “Registration” means a state operating license on a vessel which is issued with an identifying number, an annual certificate of registration, and a decal designating the year for which a registration fee is paid.

(39) “Resident” means a citizen of the United States who has established residence in this state and has continuously resided in this state for 1 year and in one county for the 6 months immediately preceding the initiation of a vessel titling or registration action.

(40) “Sailboat” means a vessel whose sole source of propulsion is the wind.

(41) “Sustained wind speed” means a wind speed determined by averaging the observed wind speed rounded up to the nearest mile per hour over a 2-minute period.

(42) “Unclaimed vessel” means an undocumented vessel, including its machinery, rigging, and accessories, which is in the physical possession of a marina, garage, or repair shop for repairs, improvements, or other work with the knowledge of the vessel owner and for which the costs of such services have been unpaid for more than 90 days after the date written notice of the completed work is given by the marina, garage, or repair shop to the vessel owner.

(43) “Vessel” is synonymous with boat as referenced in s. 1(b), Art. VII of the State Constitution and includes every description of watercraft, barge, and airboat, other than a seaplane on the water, used or capable of being used as a means of transportation on water.

(44) “Waters of this state” means any navigable waters of the United States within the territorial limits of this state, the marginal sea adjacent to this state and the high seas when navigated as a part of a journey or ride to or from the shore of this state, and all the inland lakes, rivers, and canals under the jurisdiction of this state.

History.—s. 1, ch. 59-399; s. 1, ch. 63-103; s. 1, ch. 65-361; s. 17, ch. 69-216; ss. 25, 35, ch. 69-106; s. 3, ch. 70-336; s. 132, ch. 71-377; s. 1, ch. 72-16; s. 1, ch. 72-55; ss. 1, 15, ch. 74-327; s. 23, ch. 79-334; s. 1, ch. 81-100; s. 1, ch. 81-114; s. 76, ch. 82-226; s. 1, ch. 83-20; s. 2, ch. 84-184; s. 1, ch. 85-252; s. 1, ch. 88-133; s. 1, ch. 89-136; s. 2, ch. 89-250; s. 2, ch. 94-241; s. 152, ch. 94-356; s. 951, ch. 95-148; s. 1, ch. 95-333; s. 3, ch. 98-308; ss. 18, 89, ch. 99-245; s. 2, ch. 2000-362; s. 1, ch. 2006-172; s. 194, ch. 2008-247; s. 6, ch. 2009-86; s. 1, ch. 2013-194; s. 2, ch. 2014-70.

Note.—Former s. 371.021.



327.04 - Rules.

327.04 Rules.—The commission has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter conferring powers or duties upon it.

History.—s. 1, ch. 59-399; s. 4, ch. 63-103; s. 1, ch. 65-361; ss. 25, 35, ch. 69-106; s. 154, ch. 94-356; s. 48, ch. 95-333; s. 53, ch. 96-413; s. 67, ch. 98-200; s. 8, ch. 99-289; s. 3, ch. 2000-362.

Note.—Former s. 371.161.



327.30 - Collisions, accidents, and casualties.

327.30 Collisions, accidents, and casualties.—

(1) It is the duty of the operator of a vessel involved in a collision, accident, or other casualty, so far as he or she can do so without serious danger to the operator’s own vessel, crew, and passengers, if any, to render to other persons affected by the collision, accident, or other casualty such assistance as is practicable and necessary in order to save them from or minimize any danger caused by the collision, accident, or other casualty, and also to give his or her name, address, and identification of his or her vessel in writing to any person injured and to the owner of any property damaged in the collision, accident, or other casualty. The operator of a vessel involved in an accident with an unattended vessel shall take all reasonable steps to locate and notify the owner or person in charge of such vessel of the accident, furnishing to such owner his or her name, address, and registration number and reporting as required under this section.

(2) In the case of collision, accident, or other casualty involving a vessel in or upon or entering into or exiting from the water, including capsizing, collision with another vessel or object, sinking, personal injury requiring medical treatment beyond immediate first aid, death, disappearance of any person from on board under circumstances which indicate the possibility of death or injury, or damage to any vessel or other property in an apparent aggregate amount of at least $2,000, the operator shall without delay, by the quickest means available give notice of the accident to one of the following agencies: the Division of Law Enforcement of the Fish and Wildlife Conservation Commission; the sheriff of the county within which the accident occurred; or the police chief of the municipality within which the accident occurred, if applicable.

(3) The statutory duty of a person to make a report or give information to a law enforcement officer making a written report relating to an accident does not extend to information that would violate the privilege of such person against self-incrimination.

(4) Each coroner or other official performing like functions, upon learning of the death of a person in his or her jurisdiction as a result of a boating accident, shall immediately notify the nearest office of the Department of Law Enforcement.

(5) It is unlawful for a person operating a vessel involved in an accident or injury to leave the scene of the accident or injury without giving all possible aid to all persons involved and making a reasonable effort to locate the owner or persons affected and subsequently complying with and notifying the appropriate law enforcement official as required under this section. Any person who violates this subsection with respect to an accident resulting in personal injury commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Any person who violates this subsection with respect to an accident resulting in property damage only commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(6) Any law enforcement officer who investigates a boating collision or accident may arrest or cite the operator of any vessel involved in the accident or collision when, based upon personal investigation, the officer has probable cause to believe that the operator has committed any offense in connection with the accident or collision.

History.—s. 1, ch. 59-399; s. 4, ch. 61-511; s. 1, ch. 65-361; ss. 25, 35, ch. 69-106; s. 34, ch. 79-65; s. 5, ch. 81-100; s. 24, ch. 87-243; s. 1, ch. 87-392; s. 3, ch. 89-117; s. 44, ch. 91-224; s. 455, ch. 95-148; s. 16, ch. 96-330; s. 41, ch. 97-96; s. 22, ch. 99-245; s. 2, ch. 2003-143.

Note.—Former s. 371.141.



327.301 - Written reports of accidents.

327.301 Written reports of accidents.—

(1) The operator of a vessel that is in any manner involved in an accident resulting in bodily injury, death, or disappearance of any person or damage to any vessel or other property in an apparent aggregate amount of at least $2,000 shall, within the time limits specified in 33 C.F.R. s. 173.55, forward a written report of the accident to the division. Whenever the operator of the vessel is incapable of making a written report, the owner of the vessel shall, within the time limits specified in 33 C.F.R. s. 173.55, make the report not made by the operator. However, when the investigating officer has made a written report of the accident pursuant to subsection (3), a written report need not be forwarded to the division by the operator.

(2) The division may require any operator of a vessel involved in an accident of which written report must be made as provided in this section to file supplemental written reports whenever the original report is insufficient in the opinion of the division, and may require any witness to the accident to render a report to the division.

(3) Every law enforcement officer who in the regular course of duty investigates a boating accident that resulted in bodily injury, death, or disappearance of any person or damage to any vessel or other property in an apparent aggregate amount of at least $2,000 shall, within 24 hours after completing the investigation, forward a written report of the accident to the division. However, in every case in which an accident report is required by this section and a written report by a law enforcement officer is not prepared, the law enforcement officer shall provide each party involved in the accident a short-form report, prescribed by the division, to be completed by the party. The short-form report must include, but is not limited to: the date, time, and location of the accident; a description of the vessels involved; the names and addresses of the parties involved; the names and addresses of witnesses; and the name, badge number, and law enforcement agency of the officer investigating the accident. Accident reports made by law enforcement officers may not be used for commercial solicitation purposes; however, use of an accident report for purposes of publication in a newspaper or other news periodical or a radio or television broadcast shall not be construed as a “commercial purpose.”

(4) Except as specified in this subsection, each accident report made by a person involved in an accident and any statement made by such person to a law enforcement officer for the purpose of completing an accident report required by this section is without prejudice to the individual reporting. Such report or statement may not be used as evidence in any trial, civil or criminal. However, subject to the applicable rules of evidence, a law enforcement officer who is a witness in a criminal trial may testify as to any statement made to the officer by the person involved in the accident if that person’s privilege against self-incrimination is not violated. The results of breath, urine, and blood tests administered as provided in s. 327.352 or s. 327.353 are not confidential and shall be admissible into evidence in accordance with the provisions of s. 327.354. Accident reports made by persons involved in accidents may not be used for commercial solicitation purposes; however, use of an accident report for purposes of publication in a newspaper or other news periodical or a radio or television broadcast shall not be construed as a “commercial purpose.”

(5) For the purposes of this section, a written report includes a report generated through the use of information technology resources as defined in s. 119.011.

(6) If the vessel is leased, rented, or chartered at the time of the accident, the person who offered the vessel for lease, rental, or charter shall be responsible for complying with this section and s. 327.30.

(7) Any person failing to file the written report required under subsection (1) or a supplemental written report when required by the division under subsection (2) is guilty of a noncriminal infraction.

History.—s. 17, ch. 96-330; s. 48, ch. 2002-1; s. 2, ch. 2004-74; s. 26, ch. 2014-221.



327.302 - Accident report forms.

327.302 Accident report forms.—

(1) The commission shall prepare and, upon request, supply to police departments, sheriffs, and other appropriate agencies or individuals forms for accident reports as required in this chapter, suitable with respect to the persons required to make such reports and the purposes to be served. The forms must call for sufficiently detailed information to disclose, with reference to a boating accident, the cause and conditions existing at the time of the accident and the persons and vessels involved. Accident report forms may call for the policy numbers of liability insurance and the names of carriers covering any vessel involved in an accident required to be reported under this chapter.

(2) Every accident report required to be made in writing must be made on the appropriate form approved by the commission and must contain all the information required therein unless not available. Notwithstanding any other provisions of this section, an accident report produced electronically by a law enforcement officer must, at a minimum, contain the same information as is required on those forms approved by the commission.

History.—s. 5, ch. 2000-362.



327.31 - Transmittal of information.

327.31 Transmittal of information.—In accordance with any request made by an authorized official or agency of the United States, any information compiled or otherwise available to the Division of Law Enforcement concerning boating accidents or other data shall be transmitted to that official or agency of the United States and annual statistics shall be assembled as required by federal law.

History.—s. 1, ch. 59-399; s. 1, ch. 65-361; ss. 25, 35, ch. 69-106; s. 18, ch. 96-330.

Note.—Former s. 371.151.



327.32 - Vessel declared dangerous instrumentality; civil liability.

327.32 Vessel declared dangerous instrumentality; civil liability.—All vessels, of whatever classification, shall be considered dangerous instrumentalities in this state, and any operator of a vessel shall, during any utilization of the vessel, exercise the highest degree of care in order to prevent injuries to others. Liability for reckless or careless operation of a vessel shall be confined to the operator in immediate charge of the vessel and not imposed upon the owner of the vessel, unless the owner is the operator or is present in the vessel when any injury or damage is occasioned by the reckless or careless operation of such vessel, whether such recklessness or carelessness consists of a violation of the provisions of the statutes of this state, or disregard in observing such care and such operation as the rules of the common law require.

History.—s. 3, ch. 59-400; s. 1, ch. 65-361; s. 5, ch. 84-188; s. 11, ch. 85-81.

Note.—Former s. 371.52.



327.33 - Reckless or careless operation of vessel.

327.33 Reckless or careless operation of vessel.—

(1) It is unlawful to operate a vessel in a reckless manner. A person who operates any vessel, or manipulates any water skis, aquaplane, or similar device, in willful or wanton disregard for the safety of persons or property at a speed or in a manner as to endanger, or likely to endanger, life or limb, or damage the property of, or injure a person is guilty of reckless operation of a vessel. Reckless operation of a vessel includes, but is not limited to, a violation of s. 327.331(6). A person who violates this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A person who operates any vessel upon the waters of this state shall operate the vessel in a reasonable and prudent manner, having regard for other waterborne traffic, posted speed and wake restrictions, and all other attendant circumstances so as not to endanger the life, limb, or property of another person outside the vessel or to endanger the life, limb, or property of another person due to vessel overloading or excessive speed. The failure to operate a vessel in a manner described in this subsection constitutes careless operation. However, vessel wake and shoreline wash resulting from the reasonable and prudent operation of a vessel, absent negligence, does not constitute damage or endangerment to property. A person who violates this subsection commits a noncriminal violation as defined in s. 775.08.

(3) Each person operating a vessel upon the waters of this state shall comply with the navigation rules.

(a) A person who violates the navigation rules and the violation results in a boating accident causing serious bodily injury as defined in s. 327.353 or death, but the violation does not constitute reckless operation of a vessel, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A person who violates the navigation rules and the violation does not constitute reckless operation of a vessel commits a noncriminal violation as defined in s. 775.08, punishable as provided in s. 327.73.

(c) Law enforcement vessels may deviate from the navigational rules when such diversion is necessary to the performance of their duties and when such deviation may be safely accomplished.

(4) Unless otherwise provided in this chapter, the ascertainment of fault in vessel operations and boating accidents shall be determined according to the navigation rules.

History.—s. 1, ch. 59-400; s. 3, ch. 63-105; s. 1, ch. 65-361; s. 6, ch. 81-100; s. 6, ch. 84-188; s. 6, ch. 86-35; s. 2, ch. 88-133; s. 2, ch. 89-136; s. 45, ch. 91-224; s. 1, ch. 92-92; s. 6, ch. 2000-362; s. 1, ch. 2011-152; s. 1, ch. 2016-134; s. 4, ch. 2016-171.

Note.—Former s. 371.50.



327.331 - Divers; definitions; divers-down warning device required; obstruction to navigation of certain waters; penalty.

327.331 Divers; definitions; divers-down warning device required; obstruction to navigation of certain waters; penalty.—

(1) As used in this section:

(a) “Diver” means a person who is wholly or partially submerged in the waters of the state and is equipped with a face mask and snorkel or underwater breathing apparatus.

(b) “Divers-down buoy” means a buoyant device, other than a vessel, which displays a divers-down symbol on three or four flat sides.

(c) “Divers-down flag” means a flag that displays a divers-down symbol and:

1. Is square or rectangular and has a divers-down symbol on each face.

2. Has white diagonal stripes on each face which begin at the top, staff-side of the flag and extend diagonally to the lower opposite corner.

3. If rectangular, is of a length that is not less than the height or more than 25 percent longer than the height.

4. Has a wire, or other stiffener, or is otherwise constructed to ensure that it remains fully unfurled and extended in the absence of a wind or breeze.

(d) “Divers-down symbol” means a rectangular or square red symbol with a white diagonal stripe. If rectangular, the length may not be less than the height or more than 25 percent longer than the height. The width of the stripe must be 25 percent of the height of the symbol and the stripes must be oriented in the same direction if multiple stripes are displayed.

(e) “Divers-down warning device” means a divers-down flag, buoy, or other similar warning device that:

1. Contains a divers-down symbol that is at least 12 inches by 12 inches in dimension when displayed from the water or at least 20 by 24 inches in dimension when displayed from a vessel;

2. Is designed for, and used by, divers and dive vessels as a means to notify nearby boaters of the presence of a diver in the waters of the immediate area; and

3. Is prominently visible when in use.

(f) “Underwater breathing apparatus” means any apparatus, whether self-contained or connected to a distant source of air or other gas, whereby a person wholly or partially submerged in water is enabled to obtain or reuse air or any other gas or gases for breathing without returning to the surface of the water.

(2) All divers must prominently display a divers-down warning device in the area in which the diving occurs, other than when diving in an area customarily used for swimming only. A divers-down buoy may not be used or displayed onboard a vessel.

(3) A diver or group of divers may not display one or more divers-down warning devices on a river, inlet, or navigation channel, except in case of emergency, in a manner that unreasonably constitutes a navigational hazard.

(4) Divers shall make reasonable efforts to stay within 100 feet of a divers-down warning device on rivers, inlets, and navigation channels. A person operating a vessel on a river, inlet, or navigation channel must make a reasonable effort to maintain a distance of at least 100 feet from any divers-down warning device.

(5) Divers must make reasonable efforts to stay within 300 feet of a divers-down warning device on all waters other than rivers, inlets, and navigation channels. A person operating a vessel on waters other than a river, inlet, or navigation channel must make a reasonable effort to maintain a distance of at least 300 feet from any divers-down warning device.

(6) A vessel other than a law-enforcement or rescue vessel that approaches within 100 feet of a divers-down warning device on a river, inlet, or navigation channel, or within 300 feet of a divers-down warning device on waters other than a river, inlet, or navigation channel, must proceed no faster than is necessary to maintain headway and steerageway.

(7) A divers-down warning device may not be displayed once all divers are aboard or ashore. A person may not operate any vessel displaying a divers-down warning device unless the vessel has one or more divers in the water.

(8) A divers-down warning device displayed from a vessel must be displayed from the highest point of the vessel or another location that ensures that the visibility of the divers-down warning device is not obstructed from any direction.

(9) Except as provided in s. 327.33, a violation of this section is a noncriminal infraction punishable as provided in s. 327.73.

History.—ss. 1, 2, 3, ch. 74-344; s. 64, ch. 74-383; s. 1, ch. 77-174; s. 1, ch. 86-35; ss. 7, 8, ch. 2000-362; s. 1, ch. 2014-138; s. 1, ch. 2016-171.

Note.—Former s. 861.065.



327.34 - Incapacity of operator.

327.34 Incapacity of operator.—It is unlawful for the owner of any vessel or any person having such in charge or in control to authorize or knowingly permit the same to be operated by any person who by reason of physical or mental disability is incapable of operating such vessel under the prevailing circumstances. Nothing in this section shall be construed to prohibit operation of boats by paraplegics who are licensed to operate motor vehicles on the highways.

History.—s. 4, ch. 63-105; s. 1, ch. 65-361.

Note.—Former s. 371.504.



327.35 - Boating under the influence; penalties; “designated drivers.”

327.35 Boating under the influence; penalties; “designated drivers.”—

(1) A person is guilty of the offense of boating under the influence and is subject to punishment as provided in subsection (2) if the person is operating a vessel within this state and:

(a) The person is under the influence of alcoholic beverages, any chemical substance set forth in s. 877.111, or any substance controlled under chapter 893, when affected to the extent that the person’s normal faculties are impaired;

(b) The person has a blood-alcohol level of 0.08 or more grams of alcohol per 100 milliliters of blood; or

(c) The person has a breath-alcohol level of 0.08 or more grams of alcohol per 210 liters of breath.

(2)(a) Except as provided in paragraph (b), subsection (3), or subsection (4), any person who is convicted of a violation of subsection (1) shall be punished:

1. By a fine of:

a. Not less than $500 or more than $1,000 for a first conviction.

b. Not less than $1,000 or more than $2,000 for a second conviction; and

2. By imprisonment for:

a. Not more than 6 months for a first conviction.

b. Not more than 9 months for a second conviction.

(b)1. Any person who is convicted of a third violation of this section for an offense that occurs within 10 years after a prior conviction for a violation of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. Any person who is convicted of a third violation of this section for an offense that occurs more than 10 years after the date of a prior conviction for a violation of this section shall be punished by a fine of not less than $2,000 or more than $5,000 and by imprisonment for not more than 12 months.

3. Any person who is convicted of a fourth or subsequent violation of this section, regardless of when any prior conviction for a violation of this section occurred, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

However, the fine imposed for such fourth or subsequent violation may not be less than $2,000.

(3) Any person:

(a) Who is in violation of subsection (1);

(b) Who operates a vessel; and

(c) Who, by reason of such operation, causes or contributes to causing:

1. Damage to the property or person of another commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

2. Serious bodily injury to another, as defined in s. 327.353, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. The death of any human being commits BUI manslaughter, and commits:

a. A felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

b. A felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if:

(I) At the time of the accident, the person knew, or should have known, that the accident occurred; and

(II) The person failed to give information and render aid as required by s. 327.30.

This sub-subparagraph does not require that the person knew that the accident resulted in injury or death.

(4) Any person who is convicted of a violation of subsection (1) and who has a blood-alcohol level or breath-alcohol level of 0.15 or higher, or any person who is convicted of a violation of subsection (1) and who at the time of the offense was accompanied in the vessel by a person under the age of 18 years, shall be punished:

(a) By a fine of:

1. Not less than $1,000 or more than $2,000 for a first conviction.

2. Not less than $2,000 or more than $4,000 for a second conviction.

3. Not less than $4,000 for a third or subsequent conviction.

(b) By imprisonment for:

1. Not more than 9 months for a first conviction.

2. Not more than 12 months for a second conviction.

For the purposes of this subsection, only the instant offense is required to be a violation of subsection (1) by a person who has a blood-alcohol level or breath-alcohol level of 0.15 or higher.

(5) In addition to any sentence or fine, the court shall place any offender convicted of violating this section on monthly reporting probation and shall require attendance at a substance abuse course specified by the court; and the agency conducting the course may refer the offender to an authorized service provider for substance abuse evaluation and treatment, in addition to any sentence or fine imposed under this section. The offender shall assume reasonable costs for such education, evaluation, and treatment, with completion of all such education, evaluation, and treatment being a condition of reporting probation. Treatment resulting from a psychosocial evaluation may not be waived without a supporting psychosocial evaluation conducted by an agency appointed by the court and with access to the original evaluation. The offender shall bear the cost of this procedure. The term “substance abuse” means the abuse of alcohol or any substance named or described in Schedules I-V of s. 893.03.

(6) With respect to any person convicted of a violation of subsection (1), regardless of any other penalty imposed:

(a) For the first conviction, the court shall place the defendant on probation for a period not to exceed 1 year and, as a condition of such probation, shall order the defendant to participate in public service or a community work project for a minimum of 50 hours. The court must also, as a condition of probation, order the impoundment or immobilization of the vessel that was operated by or in the actual control of the defendant or any one vehicle registered in the defendant’s name at the time of impoundment or immobilization, for a period of 10 days or for the unexpired term of any lease or rental agreement that expires within 10 days. The impoundment or immobilization must not occur concurrently with the incarceration of the defendant. The impoundment or immobilization order may be dismissed in accordance with paragraph (e) or paragraph (f). The total period of probation and incarceration may not exceed 1 year.

(b) For the second conviction for an offense that occurs within a period of 5 years after the date of a prior conviction for violation of this section, the court shall order imprisonment for not less than 10 days. The court must also, as a condition of probation, order the impoundment or immobilization of the vessel that was operated by or in the actual control of the defendant or any one vehicle registered in the defendant’s name at the time of impoundment or immobilization, for a period of 30 days or for the unexpired term of any lease or rental agreement that expires within 30 days. The impoundment or immobilization must not occur concurrently with the incarceration of the defendant. The impoundment or immobilization order may be dismissed in accordance with paragraph (e) or paragraph (f). At least 48 hours of confinement must be consecutive.

(c) For the third or subsequent conviction for an offense that occurs within a period of 10 years after the date of a prior conviction for violation of this section, the court shall order imprisonment for not less than 30 days. The court must also, as a condition of probation, order the impoundment or immobilization of the vessel that was operated by or in the actual control of the defendant or any one vehicle registered in the defendant’s name at the time of impoundment or immobilization, for a period of 90 days or for the unexpired term of any lease or rental agreement that expires within 90 days. The impoundment or immobilization must not occur concurrently with the incarceration of the defendant. The impoundment or immobilization order may be dismissed in accordance with paragraph (e) or paragraph (f). At least 48 hours of confinement must be consecutive.

(d) The court must at the time of sentencing the defendant issue an order for the impoundment or immobilization of a vessel. Within 7 business days after the date that the court issues the order of impoundment, and once again 30 business days before the actual impoundment or immobilization of the vessel, the clerk of the court must send notice by certified mail, return receipt requested, to the registered owner of each vessel, if the registered owner is a person other than the defendant, and to each person of record claiming a lien against the vessel.

(e) A person who owns but was not operating the vessel when the offense occurred may submit to the court a police report indicating that the vessel was stolen at the time of the offense or documentation of having purchased the vessel after the offense was committed from an entity other than the defendant or the defendant’s agent. If the court finds that the vessel was stolen or that the sale was not made to circumvent the order and allow the defendant continued access to the vessel, the order must be dismissed and the owner of the vessel will incur no costs. If the court denies the request to dismiss the order of impoundment or immobilization, the petitioner may request an evidentiary hearing.

(f) A person who owns but was not operating the vessel when the offense occurred, and whose vessel was stolen or who purchased the vessel after the offense was committed directly from the defendant or the defendant’s agent, may request an evidentiary hearing to determine whether the impoundment or immobilization should occur. If the court finds that either the vessel was stolen or the purchase was made without knowledge of the offense, that the purchaser had no relationship to the defendant other than through the transaction, and that such purchase would not circumvent the order and allow the defendant continued access to the vessel, the order must be dismissed and the owner of the vessel will incur no costs.

(g) All costs and fees for the impoundment or immobilization, including the cost of notification, must be paid by the owner of the vessel or, if the vessel is leased or rented, by the person leasing or renting the vessel, unless the impoundment or immobilization order is dismissed.

(h) The person who owns a vessel that is impounded or immobilized under this paragraph, or a person who has a lien of record against such a vessel and who has not requested a review of the impoundment pursuant to paragraph (e) or paragraph (f), may, within 10 days after the date that person has knowledge of the location of the vessel, file a complaint in the county in which the owner resides to determine whether the vessel was wrongfully taken or withheld from the owner or lienholder. Upon the filing of a complaint, the owner or lienholder may have the vessel released by posting with the court a bond or other adequate security equal to the amount of the costs and fees for impoundment or immobilization, including towing or storage, to ensure the payment of the costs and fees if the owner or lienholder does not prevail. When the bond is posted and the fee is paid as set forth in s. 28.24, the clerk of the court shall issue a certificate releasing the vessel. At the time of release, after reasonable inspection, the owner or lienholder must give a receipt to the towing or storage company indicating any loss or damage to the vessel or to the contents of the vessel.

(i) A defendant, in the court’s discretion, may be required to serve all or any portion of a term of imprisonment to which the defendant has been sentenced pursuant to this section in a residential alcoholism treatment program or a residential drug abuse treatment program. Any time spent in such a program must be credited by the court toward the term of imprisonment.

For the purposes of this section, any conviction for a violation of s. 316.193, a previous conviction for the violation of former s. 316.1931, former s. 860.01, or former s. 316.028, or a previous conviction outside this state for driving under the influence, driving while intoxicated, driving with an unlawful blood-alcohol level, driving with an unlawful breath-alcohol level, or any other similar alcohol-related or drug-related traffic offense, is also considered a previous conviction for violation of this section.

(7) A conviction under this section does not bar any civil suit for damages against the person so convicted.

(8) A person who is arrested for a violation of this section may not be released from custody:

(a) Until the person is no longer under the influence of alcoholic beverages, any chemical substance set forth in s. 877.111, or any substance controlled under chapter 893 and affected to the extent that his or her normal faculties are impaired;

(b) Until the person’s blood-alcohol level or breath-alcohol level is less than 0.05; or

(c) Until 8 hours have elapsed from the time the person was arrested.

(9) Notwithstanding any other provision of this section, for any person convicted of a violation of subsection (1), in addition to the fines set forth in subsections (2) and (4), an additional fine of $60 shall be assessed and collected in the same manner as the fines set forth in subsections (2) and (4). All fines collected under this subsection shall be remitted by the clerk of the court to the Department of Revenue for deposit into the Brain and Spinal Cord Injury Program Trust Fund and used for the purposes set forth in s. 381.79, after 5 percent is deducted therefrom by the clerk of the court for administrative costs.

(10) It is the intent of the Legislature to encourage boaters to have a “designated driver” who does not consume alcoholic beverages.

History.—s. 2, ch. 59-400; s. 5, ch. 63-105; s. 1, ch. 65-361; s. 1, ch. 71-81; s. 22, ch. 73-331; s. 5, ch. 83-187; s. 7, ch. 84-188; s. 7, ch. 91-255; s. 8, ch. 93-124; s. 456, ch. 95-148; s. 19, ch. 96-330; s. 98, ch. 97-264; s. 49, ch. 97-271; s. 10, ch. 98-308; s. 14, ch. 98-324; s. 47, ch. 2000-152; s. 11, ch. 2000-320; s. 28, ch. 2001-122; s. 4, ch. 2002-78; s. 6, ch. 2002-263; s. 35, ch. 2008-111; s. 7, ch. 2009-86; s. 6, ch. 2010-161; s. 5, ch. 2015-34; s. 14, ch. 2016-105.

Note.—Former s. 371.51.



327.352 - Tests for alcohol, chemical substances, or controlled substances; implied consent; refusal.

327.352 Tests for alcohol, chemical substances, or controlled substances; implied consent; refusal.—

(1)(a)1. The Legislature declares that the operation of a vessel is a privilege that must be exercised in a reasonable manner. In order to protect the public health and safety, it is essential that a lawful and effective means of reducing the incidence of boating while impaired or intoxicated be established. Therefore, any person who accepts the privilege extended by the laws of this state of operating a vessel within this state is, by so operating such vessel, deemed to have given his or her consent to submit to an approved chemical test or physical test including, but not limited to, an infrared light test of his or her breath for the purpose of determining the alcoholic content of his or her blood or breath if the person is lawfully arrested for any offense allegedly committed while the person was operating a vessel while under the influence of alcoholic beverages. The chemical or physical breath test must be incidental to a lawful arrest and administered at the request of a law enforcement officer who has reasonable cause to believe such person was operating the vessel within this state while under the influence of alcoholic beverages. The administration of a breath test does not preclude the administration of another type of test. The person shall be told that his or her failure to submit to any lawful test of his or her breath will result in a civil penalty of $500, and shall also be told that if he or she refuses to submit to a lawful test of his or her breath and he or she has been previously fined for refusal to submit to any lawful test of his or her breath, urine, or blood, he or she commits a misdemeanor in addition to any other penalties. The refusal to submit to a chemical or physical breath test upon the request of a law enforcement officer as provided in this section is admissible into evidence in any criminal proceeding.

2. Any person who accepts the privilege extended by the laws of this state of operating a vessel within this state is, by so operating such vessel, deemed to have given his or her consent to submit to a urine test for the purpose of detecting the presence of chemical substances as set forth in s. 877.111 or controlled substances if the person is lawfully arrested for any offense allegedly committed while the person was operating a vessel while under the influence of chemical substances or controlled substances. The urine test must be incidental to a lawful arrest and administered at a detention facility or any other facility, mobile or otherwise, which is equipped to administer such tests at the request of a law enforcement officer who has reasonable cause to believe such person was operating a vessel within this state while under the influence of chemical substances or controlled substances. The urine test shall be administered at a detention facility or any other facility, mobile or otherwise, which is equipped to administer such test in a reasonable manner that will ensure the accuracy of the specimen and maintain the privacy of the individual involved. The administration of a urine test does not preclude the administration of another type of test. The person shall be told that his or her failure to submit to any lawful test of his or her urine will result in a civil penalty of $500, and shall also be told that if he or she refuses to submit to a lawful test of his or her urine and he or she has been previously fined for refusal to submit to any lawful test of his or her breath, urine, or blood, he or she commits a misdemeanor in addition to any other penalties. The refusal to submit to a urine test upon the request of a law enforcement officer as provided in this section is admissible into evidence in any criminal proceeding.

(b)1. The blood-alcohol level must be based upon grams of alcohol per 100 milliliters of blood. The breath-alcohol level must be based upon grams of alcohol per 210 liters of breath.

2. An analysis of a person’s breath, in order to be considered valid under this section, must have been performed substantially according to methods approved by the Department of Law Enforcement. Any insubstantial differences between approved techniques and actual testing procedures in any individual case do not render the test or test results invalid.

3. The Alcohol Testing Program within the Department of Law Enforcement is responsible for the regulation of the operation, inspection, and registration of breath test instruments utilized under the driving and boating under the influence provisions and related provisions located in this chapter and chapters 316 and 322. The program is responsible for the regulation of the individuals who operate, inspect, and instruct on the breath test instruments utilized in the driving and boating under the influence provisions and related provisions located in this chapter and chapters 316 and 322. The program is further responsible for the regulation of blood analysts who conduct blood testing to be utilized under the driving and boating under the influence provisions and related provisions located in this chapter and chapters 316 and 322. The program shall:

a. Establish uniform criteria for the issuance of permits to breath test operators, agency inspectors, instructors, blood analysts, and instruments.

b. Have the authority to permit breath test operators, agency inspectors, instructors, blood analysts, and instruments.

c. Have the authority to discipline and suspend, revoke, or renew the permits of breath test operators, agency inspectors, instructors, blood analysts, and instruments.

d. Establish uniform requirements for instruction and curricula for the operation and inspection of approved instruments.

e. Have the authority to specify one approved curriculum for the operation and inspection of approved instruments.

f. Establish a procedure for the approval of breath test operator and agency inspector classes.

g. Have the authority to approve or disapprove breath test instruments and accompanying paraphernalia for use pursuant to the driving and boating under the influence provisions and related provisions located in this chapter and chapters 316 and 322.

h. With the approval of the executive director of the Department of Law Enforcement, make and enter into contracts and agreements with other agencies, organizations, associations, corporations, individuals, or federal agencies as are necessary, expedient, or incidental to the performance of duties.

i. Issue final orders which include findings of fact and conclusions of law and which constitute final agency action for the purpose of chapter 120.

j. Enforce compliance with the provisions of this section through civil or administrative proceedings.

k. Make recommendations concerning any matter within the purview of this section, this chapter, chapter 316, or chapter 322.

l. Promulgate rules for the administration and implementation of this section, including definitions of terms.

m. Consult and cooperate with other entities for the purpose of implementing the mandates of this section.

n. Have the authority to approve the type of blood test utilized under the driving and boating under the influence provisions and related provisions located in this chapter and chapters 316 and 322.

o. Have the authority to specify techniques and methods for breath alcohol testing and blood testing utilized under the driving and boating under the influence provisions and related provisions located in this chapter and chapters 316 and 322.

p. Have the authority to approve repair facilities for the approved breath test instruments, including the authority to set criteria for approval.

Nothing in this section shall be construed to supersede provisions in this chapter and chapters 316 and 322. The specifications in this section are derived from the power and authority previously and currently possessed by the Department of Law Enforcement and are enumerated to conform with the mandates of chapter 99-379, Laws of Florida.

(c) Any person who accepts the privilege extended by the laws of this state of operating a vessel within this state is, by operating such vessel, deemed to have given his or her consent to submit to an approved blood test for the purpose of determining the alcoholic content of the blood or a blood test for the purpose of determining the presence of chemical substances or controlled substances as provided in this section if there is reasonable cause to believe the person was operating a vessel while under the influence of alcoholic beverages or chemical or controlled substances and the person appears for treatment at a hospital, clinic, or other medical facility and the administration of a breath or urine test is impractical or impossible. As used in this paragraph, the term “other medical facility” includes an ambulance or other medical emergency vehicle. The blood test shall be performed in a reasonable manner. Any person who is incapable of refusal by reason of unconsciousness or other mental or physical condition is deemed not to have withdrawn his or her consent to such test. Any person who is capable of refusal shall be told that his or her failure to submit to such a blood test will result in a civil penalty of $500 and that a refusal to submit to a lawful test of his or her blood, if he or she has previously been fined for refusal to submit to any lawful test of his or her breath, urine, or blood, is a misdemeanor. The refusal to submit to a blood test upon the request of a law enforcement officer shall be admissible in evidence in any criminal proceeding.

(d) If the arresting officer does not request a chemical or physical breath test of the person arrested for any offense allegedly committed while the person was operating a vessel while under the influence of alcoholic beverages or controlled substances, the person may request the arresting officer to have a chemical or physical test made of the arrested person’s breath or a test of the urine or blood for the purpose of determining the alcoholic content of the person’s blood or breath or the presence of chemical substances or controlled substances; and, if so requested, the arresting officer shall have the test performed.

(e)1. The tests determining the weight of alcohol in the defendant’s blood or breath shall be administered at the request of a law enforcement officer substantially in accordance with rules of the Department of Law Enforcement. However, the failure of a law enforcement officer to request the withdrawal of blood does not affect the admissibility of a test of blood withdrawn for medical purposes.

2. Only a physician, certified paramedic, registered nurse, licensed practical nurse, other personnel authorized by a hospital to draw blood, or duly licensed clinical laboratory director, supervisor, technologist, or technician, acting at the request of a law enforcement officer, may withdraw blood for the purpose of determining its alcoholic content or the presence of chemical substances or controlled substances therein. However, the failure of a law enforcement officer to request the withdrawal of blood does not affect the admissibility of a test of blood withdrawn for medical purposes.

3. The person tested may, at his or her own expense, have a physician, registered nurse, other personnel authorized by a hospital to draw blood, or duly licensed clinical laboratory director, supervisor, technologist, or technician, or other person of his or her own choosing administer an independent test in addition to the test administered at the direction of the law enforcement officer for the purpose of determining the amount of alcohol in the person’s blood or breath or the presence of chemical substances or controlled substances at the time alleged, as shown by chemical analysis of his or her blood or urine, or by chemical or physical test of his or her breath. The failure or inability to obtain an independent test by a person does not preclude the admissibility in evidence of the test taken at the direction of the law enforcement officer. The law enforcement officer shall not interfere with the person’s opportunity to obtain the independent test and shall provide the person with timely telephone access to secure the test, but the burden is on the person to arrange and secure the test at the person’s own expense.

4. Upon the request of the person tested, full information concerning the results of the test taken at the direction of the law enforcement officer shall be made available to the person or his or her attorney. Full information is limited to the following:

a. The type of test administered and the procedures followed.

b. The time of the collection of the blood or breath sample analyzed.

c. The numerical results of the test indicating the alcohol content of the blood and breath.

d. The type and status of any permit issued by the Department of Law Enforcement which was held by the person who performed the test.

e. If the test was administered by means of a breath testing instrument, the date of performance of the most recent required inspection of such instrument.

Full information does not include manuals, schematics, or software of the instrument used to test the person or any other material that is not in the actual possession of the state. Additionally, full information does not include information in the possession of the manufacturer of the test instrument.

5. A hospital, clinical laboratory, medical clinic, or similar medical institution or physician, certified paramedic, registered nurse, licensed practical nurse, other personnel authorized by a hospital to draw blood, or duly licensed clinical laboratory director, supervisor, technologist, or technician, or other person assisting a law enforcement officer does not incur any civil or criminal liability as a result of the withdrawal or analysis of a blood or urine specimen, or the chemical or physical test of a person’s breath pursuant to accepted medical standards when requested by a law enforcement officer, regardless of whether or not the subject resisted administration of the test.

(2) The results of any test administered pursuant to this section for the purpose of detecting the presence of any controlled substance shall not be admissible as evidence in a criminal prosecution for the possession of a controlled substance.

(3) Notwithstanding any provision of law pertaining to the confidentiality of hospital records or other medical records, information relating to the alcoholic content of the blood or breath or the presence of chemical substances or controlled substances in the blood obtained pursuant to this section shall be released to a court, prosecuting attorney, defense attorney, or law enforcement officer in connection with an alleged violation of s. 327.35 upon request for such information.

History.—s. 2, ch. 84-188; s. 3, ch. 88-82; s. 3, ch. 88-133; s. 8, ch. 91-255; s. 458, ch. 95-148; s. 21, ch. 96-330; s. 5, ch. 98-308; s. 3, ch. 2000-226; s. 7, ch. 2002-263; s. 2, ch. 2003-54; s. 2, ch. 2006-247.



327.35215 - Penalty for failure to submit to test.

327.35215 Penalty for failure to submit to test.—

(1) A person who is lawfully arrested for an alleged violation of s. 327.35 and who refuses to submit to a blood test, breath test, or urine test pursuant to s. 327.352 is subject to a civil penalty of $500.

(2) When a person refuses to submit to a blood test, breath test, or urine test pursuant to s. 327.352, a law enforcement officer who is authorized to make arrests for violations of this chapter shall file with the clerk of the court, on a form provided by the department, a certified statement that probable cause existed to arrest the person for a violation of s. 327.35 and that the person refused to submit to a test as required by s. 327.352. Along with the statement, the officer must also submit a sworn statement on a form provided by the department that the person has been advised of both the penalties for failure to submit to the blood, breath, or urine test and the procedure for requesting a hearing.

(3) A person who has been advised of the penalties pursuant to subsection (2) may, within 30 days afterwards, request a hearing before a county court judge. A request for a hearing tolls the period for payment of the civil penalty, and, if assessment of the civil penalty is sustained by the hearing and any subsequent judicial review, the civil penalty must be paid within 30 days after final disposition. The clerk of the court shall notify the department of the final disposition of all actions filed under this section.

(4) It is unlawful for any person who has not paid a civil penalty imposed pursuant to this section, or who has not requested a hearing with respect to the civil penalty, within 30 calendar days after receipt of notice of the civil penalty to operate a vessel upon the waters of this state. Violation of this subsection is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(5) Moneys collected by the clerk of the court pursuant to this section shall be disposed of in the following manner:

(a) If the arresting officer was employed or appointed by a state law enforcement agency, the moneys shall be deposited into the Marine Resources Conservation Trust Fund and used to directly enhance the ability of law enforcement officers to perform law enforcement functions on state waters.

(b) If the arresting officer was employed or appointed by a county or municipal law enforcement agency, the moneys shall be deposited into the law enforcement trust fund of that agency.

History.—s. 6, ch. 98-308; s. 23, ch. 99-245; s. 3, ch. 2004-74.



327.353 - Blood test for impairment or intoxication in cases of death or serious bodily injury; right to use reasonable force.

327.353 Blood test for impairment or intoxication in cases of death or serious bodily injury; right to use reasonable force.—

(1)(a) If a law enforcement officer has probable cause to believe that a vessel operated by a person under the influence of alcoholic beverages, any chemical substances, or any controlled substances has caused the death or serious bodily injury of a human being, a law enforcement officer shall require the person operating or in actual physical control of the vessel to submit to a test of the person’s blood for the purpose of determining the alcoholic content thereof or the presence of chemical substances as set forth in s. 877.111 or any substance controlled under chapter 893. The law enforcement officer may use reasonable force if necessary to require the person to submit to the administration of the blood test. The blood test shall be performed in a reasonable manner. Notwithstanding s. 327.352, the testing required by this paragraph need not be incidental to a lawful arrest of the person.

(b) The term “serious bodily injury” means an injury to any person, including the operator, which consists of a physical condition that creates a substantial risk of death, serious personal disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

(2)(a) Only a physician, certified paramedic, registered nurse, licensed practical nurse, other personnel authorized by a hospital to draw blood, or duly licensed clinical laboratory director, supervisor, technologist, or technician, acting at the request of a law enforcement officer, may withdraw blood for the purpose of determining the alcoholic content thereof or the presence of chemical substances or controlled substances therein. However, the failure of a law enforcement officer to request the withdrawal of blood shall not affect the admissibility of a test of blood withdrawn for medical purposes.

(b) A chemical analysis of the person’s blood to determine the alcoholic content thereof must have been performed substantially in accordance with methods approved by the Department of Law Enforcement and by an individual possessing a valid permit issued by the department for this purpose. The Department of Law Enforcement may approve satisfactory techniques or methods, ascertain the qualifications and competence of individuals to conduct such analyses, and issue permits that are subject to termination or revocation at the discretion of the department. Insubstantial differences between approved methods or techniques and actual testing procedures, or any insubstantial defects concerning the permit issued by the department, in any individual case, do not render the test or test results invalid.

(c) A hospital, clinical laboratory, medical clinic, or similar medical institution or physician, certified paramedic, registered nurse, licensed practical nurse, other personnel authorized by a hospital to draw blood, or duly licensed clinical laboratory director, supervisor, technologist, or technician, or other person assisting a law enforcement officer shall not incur any civil or criminal liability as a result of the withdrawal or analysis of a blood specimen pursuant to accepted medical standards when requested by a law enforcement officer, regardless of whether or not the subject resisted administration of the test.

(3)(a) Any criminal charge resulting from the incident giving rise to the officer’s demand for testing shall be tried concurrently with a charge of any violation arising out of the same incident, unless, in the discretion of the court, such charges should be tried separately. If the charges are tried separately, the fact that the person refused, resisted, obstructed, or opposed testing is admissible at the trial of the criminal offense which gave rise to the demand for testing.

(b) The results of any test administered pursuant to this section for the purpose of detecting the presence of any controlled substance are not admissible as evidence in a criminal prosecution for the possession of a controlled substance.

(4) Notwithstanding any provision of law pertaining to the confidentiality of hospital records or other medical records, information relating to the alcoholic content of the blood or the presence of chemical substances or controlled substances in the blood obtained pursuant to this section shall be released to a court, prosecuting attorney, defense attorney, or law enforcement officer in connection with an alleged violation of s. 327.35 upon request for such information.

History.—s. 3, ch. 84-188; s. 26, ch. 87-243; s. 4, ch. 87-392; s. 11, ch. 91-255; s. 460, ch. 95-148; s. 22, ch. 96-330; s. 8, ch. 2002-263.



327.354 - Presumption of impairment; testing methods.

327.354 Presumption of impairment; testing methods.—

(1) It is unlawful and punishable as provided in s. 327.35 for any person who is under the influence of alcoholic beverages or controlled substances, when affected to the extent that the person’s normal faculties are impaired or to the extent that the person is deprived of full possession of normal faculties, to operate any vessel within this state. Such normal faculties include, but are not limited to, the ability to see, hear, walk, talk, judge distances, drive an automobile, make judgments, act in emergencies, and, in general, normally perform the many mental and physical acts of daily life.

(2) At the trial of any civil or criminal action or proceeding arising out of acts alleged to have been committed by any person while operating a vessel while under the influence of alcoholic beverages or controlled substances, when affected to the extent that the person’s normal faculties were impaired or to the extent that he or she was deprived of full possession of his or her normal faculties, the results of any test administered in accordance with s. 327.352 or s. 327.353 and this section are admissible into evidence when otherwise admissible, and the amount of alcohol in the person’s blood or breath at the time alleged, as shown by chemical analysis of the person’s blood, or by chemical or physical test of the person’s breath, gives rise to the following presumptions:

(a) If there was at that time a blood-alcohol level or breath-alcohol level of 0.05 or less, it is presumed that the person was not under the influence of alcoholic beverages to the extent that his or her normal faculties were impaired.

(b) If there was at that time a blood-alcohol level or breath-alcohol level in excess of 0.05 but less than 0.08, that fact does not give rise to any presumption that the person was or was not under the influence of alcoholic beverages to the extent that his or her normal faculties were impaired but may be considered with other competent evidence in determining whether the person was under the influence of alcoholic beverages to the extent that his or her normal faculties were impaired.

(c) If there was at that time a blood-alcohol level or breath-alcohol level of 0.08 or higher, that fact is prima facie evidence that the person was under the influence of alcoholic beverages to the extent that his or her normal faculties were impaired. Any person who operates a vessel and who has a blood-alcohol level or breath-alcohol level of 0.08 or higher is guilty of operating a vessel with an unlawful blood-alcohol level or breath-alcohol level.

The presumptions provided in this subsection do not limit the introduction of any other competent evidence bearing upon the question of whether the person was under the influence of alcoholic beverages to the extent that his or her normal faculties were impaired.

(3) A chemical analysis of a person’s blood to determine alcoholic content or a chemical or physical test of a person’s breath, in order to be considered valid under this section, must have been performed substantially in accordance with methods approved by the Department of Law Enforcement and by an individual possessing a valid permit issued by the department for this purpose. Insubstantial differences between approved techniques and actual testing procedures or insubstantial defects concerning the permit issued by the department, in any individual case, do not render the test or test results invalid. The Department of Law Enforcement may approve satisfactory techniques or methods, ascertain the qualifications and competence of individuals to conduct such analyses, and issue permits subject to termination or revocation in accordance with rules adopted by the department.

(4) Any person charged with a violation of s. 327.35 is entitled to trial by jury according to the Florida Rules of Criminal Procedure.

(5) An affidavit containing the results of any test of a person’s blood or breath to determine its alcohol content, as authorized by s. 327.352 or s. 327.353, is admissible in evidence under the exception to the hearsay rule in s. 90.803(8) for public records and reports. The affidavit is admissible without further authentication and is presumptive proof of the results of an authorized test to determine alcohol content of the blood or breath if the affidavit discloses:

(a) The type of test administered and the procedures followed;

(b) The time of the collection of the blood or breath sample analyzed;

(c) The numerical results of the test indicating the alcohol content of the blood or breath;

(d) The type and status of any permit issued by the Department of Law Enforcement which was held by the person who performed the test; and

(e) If the test was administered by means of a breath testing instrument, the date of performance of the most recent required maintenance on such instrument.

The Department of Law Enforcement shall provide a form for the affidavit. Admissibility of the affidavit does not abrogate the right of the person tested to subpoena the person who administered the test for examination as an adverse witness at a civil or criminal trial or other proceeding.

History.—s. 4, ch. 84-188; s. 4, ch. 88-82; s. 9, ch. 91-255; s. 24, ch. 92-58; s. 10, ch. 93-124; s. 461, ch. 95-148; s. 23, ch. 96-330.



327.355 - Operation of vessels by persons under 21 years of age who have consumed alcoholic beverages.

327.355 Operation of vessels by persons under 21 years of age who have consumed alcoholic beverages.—

(1)(a) Notwithstanding s. 327.35, it is unlawful for a person under the age of 21 who has a breath-alcohol level of 0.02 or higher to operate or be in actual physical control of a vessel.

(b) A law enforcement officer who has probable cause to believe that a vessel is being operated by or is in the actual physical control of a person who is under the age of 21 while under the influence of alcoholic beverages or who has any breath-alcohol level may lawfully detain such a person and may request that person to submit to a test to determine his or her breath-alcohol level. If the person under the age of 21 refuses to submit to such testing, the law enforcement officer shall warn the person that failure to submit to the breath test will result in the required performance of 50 hours of public service and that his or her vessel operating privilege will be suspended until the public service is performed. Failure or refusal to submit to a breath test after this warning is a violation of this section.

(2) Any person under the age of 21 who accepts the privilege extended by the laws of this state of operating a vessel upon the waters of this state, by so operating such vessel, is deemed to have expressed his or her consent to the provisions of this section.

(3) A breath test to determine breath-alcohol level pursuant to this section may be conducted as authorized by s. 316.1932 or s. 327.352, or by a preliminary alcohol screening test device listed in the United States Department of Transportation’s conforming-product list of evidential breath-measurement devices. The reading from such a device is admissible in evidence in any trial or hearing.

(4) A violation of this section is a noncriminal infraction, and being detained pursuant to this section does not constitute an arrest. This section does not bar prosecution under s. 327.35, and the penalties provided herein shall be imposed in addition to any other penalty provided for boating under the influence or for refusal to submit to testing.

(5) A person convicted of a violation of subsection (1) shall be ordered by the court to:

(a) Participate in public service or a community work project for a minimum of 50 hours;

(b) Refrain from operating any vessel until the 50 hours of public service or community work has been performed; and

(c) Enroll in, attend, and successfully complete, at his or her own expense, a classroom or online boating safety course that meets minimum standards established by commission rule.

(6) For the purposes of this section, “conviction” means a finding of guilt or the acceptance of a plea of guilty or nolo contendere, regardless of whether or not adjudication was withheld. Notwithstanding the provisions of s. 948.01, no court may suspend, defer, or withhold imposition of sentence for any violation of this section. Any person who operates any vessel on the waters of this state while his or her vessel operating privilege is suspended pursuant to this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 98-308; s. 9, ch. 2000-362; s. 1, ch. 2014-136.



327.359 - Refusal to submit to testing; penalties.

327.359 Refusal to submit to testing; penalties.—Any person who has refused to submit to a chemical or physical test of his or her breath, blood, or urine, as described in s. 327.352, and who has been previously fined for refusal to submit to a lawful test of his or her breath, urine, or blood, and:

(1) Who the arresting law enforcement officer had probable cause to believe was operating or in actual physical control of a vessel in this state while under the influence of alcoholic beverages, chemical substances, or controlled substances;

(2) Who was placed under lawful arrest for a violation of s. 327.35 unless such test was requested pursuant to s. 327.352(1)(c);

(3) Who was informed that if he or she refused to submit to such test he or she is subject to a fine of $500;

(4) Who was informed that a refusal to submit to a lawful test of his or her breath, urine, or blood, if he or she has been previously fined for refusal to submit to a lawful test of his or her breath, urine, or blood, is a misdemeanor; and

(5) Who, after having been so informed, refused to submit to any such test when requested to do so by a law enforcement officer or correctional officer

commits a misdemeanor of the first degree and is subject to punishment as provided in s. 775.082 or s. 775.083.

History.—s. 9, ch. 2002-263.



327.36 - Mandatory adjudication; prohibition against accepting plea to lesser included offense.

327.36 Mandatory adjudication; prohibition against accepting plea to lesser included offense.—

(1) Notwithstanding the provisions of s. 948.01, no court may suspend, defer, or withhold adjudication of guilt or imposition of sentence for any violation of s. 327.35, for manslaughter resulting from the operation of a vessel, or for vessel homicide.

(2)(a) No trial judge may accept a plea of guilty to a lesser offense from a person who is charged with a violation of s. 327.35, manslaughter resulting from the operation of a vessel, or vessel homicide and who has been given a breath or blood test to determine blood or breath alcohol content, the results of which show a blood-alcohol level or breath-alcohol level of 0.15 or more.

(b) A trial judge may not accept a plea of guilty to a lesser offense from a person charged with a felony violation of s. 327.35, manslaughter resulting from the operation of a vessel, or vessel homicide.

History.—s. 27, ch. 87-243; s. 5, ch. 87-392; s. 10, ch. 91-255; s. 24, ch. 96-330; s. 10, ch. 2000-362; s. 8, ch. 2009-86.



327.37 - Water skis, parasails, aquaplanes, kiteboarding, kitesurfing, and moored ballooning regulated.

327.37 Water skis, parasails, aquaplanes, kiteboarding, kitesurfing, and moored ballooning regulated.—

(1)(a) A person may not operate a vessel on any waters of this state towing a person on water skis, or an aquaplane, or similar device unless there is in such vessel a person, in addition to the operator, in a position to observe the progress of the person being towed, or the vessel is equipped with a wide-angle rear view mirror mounted in such manner as to permit the operator of the vessel to observe the progress of the person being towed. This subsection does not apply to class A motorboats operated by the person being towed and designed to be incapable of carrying the operator in the motorboat.

(b) A person may not operate a vessel on any waters of this state towing a person attached to a parasail or similar device unless there is a person in the vessel, in addition to the operator, in a position to observe the progress of the person being towed. A wide-angle rear view mirror is not acceptable for this purpose.

(2)(a) A person may not engage in water skiing, parasailing, aquaplaning, or any similar activity at any time between the hours from one-half hour after sunset to one-half hour before sunrise.

(b) A person may not engage in water skiing, parasailing, aquaplaning, or any similar activity unless such person is wearing a noninflatable personal flotation device currently approved by the United States Coast Guard and used in accordance with the United States Coast Guard approval label.

(3) The provisions of subsections (1) and (2) do not apply to a performer engaged in a professional exhibition or a person preparing to participate or participating in an official regatta, boat race, marine parade, tournament, or exhibition held pursuant to s. 327.48.

(4) A person may not operate or manipulate any vessel, tow rope, or other device by which the direction or location of water skis, parasail, aquaplane, innertube, sled, or similar device may be affected or controlled, in such a way as to cause the water skis, parasail, aquaplane, innertube, sled, or similar device or any person thereon to collide or strike against or be likely to collide or strike against any vessel, bridge, wharf, pier, dock, buoy, platform, piling, channel marker, or other object, except slalom buoys, ski jumps, or like objects used normally in competitive or recreational skiing.

(5) A person may not operate any vessel towing a parasail or engage in parasailing or moored ballooning within 100 feet of the marked channel of the Florida Intracoastal Waterway or within 2 miles of the boundary of any airport unless otherwise permitted under federal law.

(6) A person may not engage in kiteboarding or kitesurfing within an area that extends 1 mile in a direct line along the centerline of an airport runway and that has a width measuring one-half mile unless otherwise permitted under federal law.

History.—s. 5, ch. 59-400; s. 9, ch. 63-105; s. 1, ch. 65-361; s. 8, ch. 84-188; s. 6, ch. 87-392; s. 4, ch. 94-241; s. 1, ch. 99-162; s. 11, ch. 2000-362; s. 3, ch. 2014-70; s. 1, ch. 2015-161.

Note.—Former s. 371.54.



327.375 - Commercial parasailing.

327.375 Commercial parasailing.—

(1) The operator of a vessel engaged in commercial parasailing shall ensure that the provisions of this section and s. 327.37 are met.

(2) The owner or operator of a vessel engaged in commercial parasailing may not offer or provide for consideration any parasailing activity unless the owner or operator first obtains and maintains in full force and effect a liability insurance policy from an insurance carrier licensed in this state or approved by the Office of Insurance Regulation or an eligible surplus lines insurer. Such policy must provide bodily injury liability coverage in the amounts of at least $1 million per occurrence and $2 million annual aggregate. Proof of insurance must be available for inspection at the location where commercial parasailing is offered or provided for consideration, and each customer who requests such proof shall be provided with the insurance carrier’s name and address and the insurance policy number.

(3) The operator of a vessel engaged in commercial parasailing must have a current and valid license issued by the United States Coast Guard authorizing the operator to carry passengers for hire. The license must be appropriate for the number of passengers carried and the displacement of the vessel. The license must be carried on the vessel and be available for inspection while engaging in commercial parasailing activities.

(4) A vessel engaged in commercial parasailing must be equipped with a functional VHF marine transceiver and a separate electronic device capable of providing access to National Weather Service forecasts and current weather conditions.

(5)(a) Commercial parasailing is prohibited if the current observed wind conditions in the area of operation include a sustained wind speed of more than 20 miles per hour; if wind gusts are 15 miles per hour higher than the sustained wind speed; if the wind speed during gusts exceeds 25 miles per hour; if rain or heavy fog results in reduced visibility of less than 0.5 mile; or if a known lightning storm comes within 7 miles of the parasailing area.

(b) The operator of the vessel engaged in commercial parasailing shall use all available means to determine prevailing and forecasted weather conditions and record this information in a weather log each time passengers are to be taken out on the water. The weather log must be available for inspection at all times at the operator’s place of business.

(6) A person or operator who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 4, ch. 2014-70.



327.38 - Skiing prohibited while intoxicated or under influence of drugs.

327.38 Skiing prohibited while intoxicated or under influence of drugs.—No person shall manipulate any water skis, aquaplane, or similar device from a vessel while intoxicated or under the influence of any narcotic drug, barbiturate, or marijuana, to the extent that the person’s normal faculties are impaired.

History.—s. 4, ch. 59-400; s. 8, ch. 63-105; s. 1, ch. 65-361; s. 462, ch. 95-148.

Note.—Former s. 371.53.



327.39 - Personal watercraft regulated.

327.39 Personal watercraft regulated.—

(1) A person may not operate a personal watercraft unless each person riding on or being towed behind such vessel is wearing a personal flotation device, other than an inflatable device, currently approved by the United States Coast Guard and used in accordance with the United States Coast Guard approval label.

(2) A person operating a personal watercraft equipped by the manufacturer with a lanyard type engine cutoff switch must attach such lanyard to his or her person, clothing, or personal flotation device as is appropriate for the specific vessel.

(3) A person may not operate a personal watercraft at any time between the hours from one-half hour after sunset to one-half hour before sunrise. However, an agent or employee of a fire or emergency rescue service is exempt from this subsection while performing his or her official duties.

(4) A personal watercraft must at all times be operated in a reasonable and prudent manner. Maneuvers which unreasonably or unnecessarily endanger life, limb, or property, including, but not limited to, weaving through congested vessel traffic, jumping the wake of another vessel unreasonably or unnecessarily close to such other vessel or when visibility around such other vessel is obstructed, and swerving at the last possible moment to avoid collision shall constitute reckless operation of a vessel, as provided in s. 327.33(1). Any person operating a personal watercraft must comply with the provisions of s. 327.33.

(5) No person under the age of 14 shall operate any personal watercraft on the waters of this state.

(6)(a) It is unlawful for the owner of any personal watercraft or any person having charge over or control of a personal watercraft to authorize or knowingly permit the same to be operated by a person under 14 years of age in violation of this section.

(b)1. It is unlawful for the owner of any leased, hired, or rented personal watercraft, or any person having charge over or control of a leased, hired, or rented personal watercraft, to authorize or knowingly permit the watercraft to be operated by any person who has not received instruction in the safe handling of personal watercraft, in compliance with rules established by the commission.

2. Any person receiving instruction in the safe handling of personal watercraft pursuant to a program established by rule of the commission must provide the owner of, or person having charge of or control over, a leased, hired, or rented personal watercraft with a written statement attesting to the same.

3. The commission shall have the authority to establish rules pursuant to chapter 120 prescribing the instruction to be given, which shall take into account the nature and operational characteristics of personal watercraft and general principles and regulations pertaining to boating safety.

(c) Any person who violates this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(7) This section does not apply to a performer engaged in a professional exhibition or a person preparing to participate or participating in a regatta, race, marine parade, tournament, or exhibition held in compliance with s. 327.48.

History.—s. 3, ch. 89-136; s. 1, ch. 94-295; s. 953, ch. 95-148; s. 12, ch. 2000-362; s. 2, ch. 2015-161.



327.391 - Airboats regulated.

327.391 Airboats regulated.—

(1) The exhaust of every internal combustion engine used on any airboat operated on the waters of this state shall be provided with an automotive-style factory muffler, underwater exhaust, or other manufactured device capable of adequately muffling the sound of the exhaust of the engine as described in s. 327.02(27). The use of cutouts or flex pipe as the sole source of muffling is prohibited, except as provided in subsection (4). Any person who violates this subsection commits a noncriminal infraction punishable as provided in s. 327.73(1).

(2) An airboat operator cited for an infraction of subsection (1) may not operate the airboat until a muffler as defined in s. 327.02 is installed.

(3) An airboat may not operate on the waters of the state unless it is equipped with a mast or flagpole bearing a flag at a height of at least 10 feet above the lowest portion of the vessel. The flag must be square or rectangular, at least 10 inches by 12 inches in size, international orange in color, and displayed so that the visibility of the flag is not obscured in any direction. Any person who violates this subsection commits a noncriminal infraction punishable as provided in s. 327.73(1).

(4) This section does not apply to a person participating in an event for which a permit is required, or of which notice must be given, under s. 327.48.

History.—s. 2, ch. 2006-172; s. 6, ch. 2014-70; s. 23, ch. 2015-2.



327.395 - Boating safety identification cards.

327.395 Boating safety identification cards.—

(1) A person born on or after January 1, 1988, may not operate a vessel powered by a motor of 10 horsepower or greater unless such person has in his or her possession aboard the vessel photographic identification and a boater safety identification card issued by the commission, or a state-issued identification card or driver license indicating possession of the boater safety identification card, which shows that he or she has:

(a) Completed a commission-approved boater education course that meets the minimum 8-hour instruction requirement established by the National Association of State Boating Law Administrators;

(b) Passed a course equivalency examination approved by the commission; or

(c) Passed a temporary certificate examination developed or approved by the commission.

(2) Any person may obtain a boater safety identification card by complying with the requirements of this section.

(3) Any commission-approved boater education or boater safety course, course-equivalency examination developed or approved by the commission, or temporary certificate examination developed or approved by the commission must include a component regarding diving vessels, awareness of divers in the water, divers-down warning devices, and the requirements of s. 327.331.

(4) The commission may appoint liveries, marinas, or other persons as its agents to administer the course, course equivalency examination, or temporary certificate examination and issue identification cards under guidelines established by the commission. An agent must charge the $2 examination fee, which must be forwarded to the commission with proof of passage of the examination and may charge and keep a $1 service fee.

(5) An identification card issued to a person who has completed a boating education course or a course equivalency examination is valid for life. A card issued to a person who has passed a temporary certification examination is valid for 12 months from the date of issuance.

(6) A person is exempt from subsection (1) if he or she:

(a) Is licensed by the United States Coast Guard to serve as master of a vessel.

(b) Operates a vessel only on a private lake or pond.

(c) Is accompanied in the vessel by a person who is exempt from this section or who holds an identification card in compliance with this section, is 18 years of age or older, and is attendant to the operation of the vessel and responsible for the safe operation of the vessel and for any violation that occurs during the operation of the vessel.

(d) Is a nonresident who has in his or her possession proof that he or she has completed a boater education course or equivalency examination in another state which meets or exceeds the requirements of subsection (1).

(e) Is operating a vessel within 90 days after the purchase of that vessel and has available for inspection aboard that vessel a bill of sale meeting the requirements of s. 328.46(1).

(f) Is operating a vessel within 90 days after completing the requirements of paragraph (1)(a) or paragraph (1)(b) and has a photographic identification card and a boater education certificate available for inspection as proof of having completed a boater education course. The boater education certificate must provide, at a minimum, the student’s first and last name, the student’s date of birth, and the date that he or she passed the course examination.

(g) Is exempted by rule of the commission.

(7) A person who operates a vessel in violation of subsection (1) commits a noncriminal infraction, punishable as provided in s. 327.73.

(8) The commission shall design forms and adopt rules to administer this section. Such rules shall include provision for educational and other public and private entities to offer the course and administer examinations.

(9) The commission shall institute and coordinate a statewide program of boating safety instruction and certification to ensure that boating courses and examinations are available in each county of the state.

(10) The commission is authorized to establish and to collect a $2 examination fee to cover administrative costs.

(11) The commission is authorized to adopt rules pursuant to chapter 120 to implement the provisions of this section.

(12) This section may be cited as the “Osmany ‘Ozzie’ Castellanos Boating Safety Education Act.”

History.—s. 1, ch. 96-187; s. 24, ch. 99-245; s. 13, ch. 2000-362; s. 35, ch. 2005-2; s. 9, ch. 2009-86; s. 2, ch. 2011-152; s. 2, ch. 2014-138; s. 3, ch. 2016-4; s. 2, ch. 2016-171.



327.40 - Uniform waterway markers.

327.40 Uniform waterway markers.—

(1) Waters of this state shall be marked only in conformity with the United States Aids to Navigation System, 33 C.F.R. part 62.

(2)(a) Application for marking inland lakes and state waters and any navigable waters under concurrent jurisdiction of the Coast Guard and the division shall be made to the division, accompanied by a map locating the approximate placement of markers, a list of the markers to be placed, a statement of the specification of the markers, a statement of the purpose of marking, and the names of persons responsible for the placement and upkeep of such markers. The division will assist the applicant to secure the proper permission from the Coast Guard where required, make such investigations as needed, and issue a permit. The division shall furnish the applicant with the information concerning the system adopted and the rules existing for placing and maintaining the markers. The division shall keep records of all approvals given and counsel with individuals, counties, municipalities, motorboat clubs, or other groups desiring to mark waterways for safety and navigation purposes in Florida.

(b)1. No person or municipality, county, or other governmental entity shall place any uniform waterway marker in, on, or over the waters or shores of the state without a permit from the division.

2. The placement of information markers by counties, municipalities, or other governmental entities on inland lakes and their associated canals are exempt from permitting under this section.

(c) The commission is authorized to adopt rules pursuant to chapter 120 to implement this section.

(3) The placement under this section or s. 327.41 of any uniform waterway marker on state submerged lands does not subject such lands to the lease requirements of chapter 253.

History.—s. 6, ch. 63-105; s. 1, ch. 65-361; ss. 25, 35, ch. 69-106; s. 4, ch. 90-219; s. 14, ch. 2000-362; s. 1, ch. 2005-217; s. 10, ch. 2009-86.

Note.—Former s. 371.521.



327.41 - Uniform waterway regulatory markers.

327.41 Uniform waterway regulatory markers.—

(1) The commission shall adopt rules pursuant to chapter 120 establishing a uniform system of regulatory markers for the waters of the state, compatible with the system of regulatory markers prescribed by the United States Coast Guard in the United States Aids to Navigation System, 33 C.F.R. part 62.

(2) Any county or municipality which has been granted a boating-restricted area designation, by rule of the commission pursuant to s. 327.46(1)(a), for a portion of the Florida Intracoastal Waterway within its jurisdiction or which has adopted a boating-restricted area by ordinance pursuant to s. 327.46(1)(b) or (c) or s. 379.2431(2)(p), or any other governmental entity which has legally established a boating-restricted area, may apply to the commission for permission to place regulatory markers within the boating-restricted area.

(3) Application for placing regulatory markers in the waters of the state shall be made to the division as provided in s. 327.40.

(4) No person or municipality, county, or other governmental entity shall place any regulatory markers in, on, or over the waters of the state or the shores thereof without a permit from the division pursuant to s. 327.40.

(5) Aquaculture leaseholds shall be marked as required by this section, and the commission may approve alternative marking requirements as a condition of the lease pursuant to s. 253.68. The provisions of this section notwithstanding, no permit shall be required for the placement of markers required by such a lease.

(6) The commission is authorized to adopt rules pursuant to chapter 120 to implement this section.

History.—s. 2, ch. 72-55; s. 158, ch. 94-356; s. 9, ch. 96-247; s. 25, ch. 99-245; s. 15, ch. 2000-362; s. 18, ch. 2002-264; s. 195, ch. 2008-247; s. 11, ch. 2009-86.

Note.—Former s. 371.523.



327.4105 - Pilot program for regulation of mooring vessels outside of public mooring fields.

327.4105 Pilot program for regulation of mooring vessels outside of public mooring fields.—The Fish and Wildlife Conservation Commission, in consultation with the Department of Environmental Protection, is directed to establish a pilot program to explore potential options for regulating the anchoring or mooring of non-live-aboard vessels outside the marked boundaries of public mooring fields.

(1) The goals of the pilot program are to encourage the establishment of additional public mooring fields and to develop and test policies and regulatory regimes that:

(a) Promote the establishment and use of public mooring fields.

(b) Promote public access to the waters of this state.

(c) Enhance navigational safety.

(d) Protect maritime infrastructure.

(e) Protect the marine environment.

(f) Deter improperly stored, abandoned, or derelict vessels.

(2) Each location selected for inclusion in the pilot program must be associated with a properly permitted mooring field. The commission, in consultation with the department, shall select all locations for the pilot program prior to July 1, 2011. Two locations shall be off the east coast of the state, two locations shall be off the west coast of the state, and one location shall be within Monroe County. The locations selected must be geographically diverse and take into consideration the various users and means of using the waters of this state.

(3) Notwithstanding the provisions of s. 327.60, a county or municipality selected for participation in the pilot program may regulate by ordinance the anchoring of vessels, other than live-aboard vessels as defined in s. 327.02, outside of a mooring field. Any ordinance enacted under the pilot program shall take effect and become enforceable only after approval by the commission. The commission shall not approve any ordinance not consistent with the goals of the pilot program.

(4) The commission shall:

(a) Provide consultation and technical assistance to each municipality or county selected for participation in the pilot program to facilitate accomplishment of the pilot program’s goals.

(b) Coordinate the review of any proposed ordinance with the department; the United States Coast Guard; the Florida Inland Navigation District or the West Coast Inland Navigation District, as appropriate; and associations or other organizations representing vessel owners or operators.

(c) Monitor and evaluate at least annually each location selected for participation in the pilot program and make such modifications as may be necessary to accomplish the pilot program’s goals.

(5) The commission shall submit a report of its findings and recommendations to the Governor, the President of the Senate, and the Speaker of the House of Representatives by January 1, 2014, and shall submit an updated report by January 1, 2017.

(6) The pilot program shall expire on July 1, 2017, unless reenacted by the Legislature. All ordinances enacted under this section shall expire concurrently with the expiration of the pilot program and shall be inoperative and unenforceable thereafter.

(7) Nothing in this section shall be construed to affect any mooring field authorized pursuant to s. 253.77, s. 327.40, or part IV of chapter 373, as applicable, or any lawful ordinance regulating the anchoring of any vessels within the marked boundaries of such mooring fields.

History.—s. 48, ch. 2009-86; s. 2, ch. 2014-136.



327.4107 - Vessels at risk of becoming derelict on waters of this state.

327.4107 Vessels at risk of becoming derelict on waters of this state.—

(1) To prevent vessels in neglected or deteriorating condition from reaching a likely and foreseeable state of disrepair, a vessel that is at risk of becoming derelict pursuant to subsection (2) may not anchor on, moor on, or occupy the waters of this state.

(2) An officer of the commission or of a law enforcement agency specified in s. 327.70 may determine that a vessel is at risk of becoming derelict if any of the following conditions exist:

(a) The vessel is taking on or has taken on water without an effective means to dewater.

(b) Spaces on the vessel that are designed to be enclosed are incapable of being sealed off or remain open to the elements for extended periods of time.

(c) The vessel has broken loose or is in danger of breaking loose from its anchor.

(d) The vessel is left or stored aground unattended in such a state that would prevent the vessel from getting underway, is listing due to water intrusion, or is sunk or partially sunk.

(3) A person who anchors or moors a vessel at risk of becoming derelict on the waters of this state or allows such a vessel to occupy such waters commits a noncriminal infraction, punishable as provided in s. 327.73.

(4) The penalty under this section is in addition to other penalties provided by law.

(5) This section does not apply to a vessel that is moored to a private dock or wet slip with the consent of the owner for the purpose of receiving repairs.

History.—s. 1, ch. 2016-108.



327.4108 - Anchoring of vessels in anchoring limitation areas.

327.4108 Anchoring of vessels in anchoring limitation areas.—

(1) The following densely populated urban areas, which have narrow state waterways, residential docking facilities, and significant recreational boating traffic, are designated as anchoring limitation areas:

(a) The section of Middle River lying between Northeast 21st Court and the Intracoastal Waterway in Broward County.

(b) Sunset Lake in Miami-Dade County.

(c) The sections of Biscayne Bay in Miami-Dade County lying between:

1. Rivo Alto Island and Di Lido Island.

2. San Marino Island and San Marco Island.

3. San Marco Island and Biscayne Island.

(2) To promote the public’s use and enjoyment of the designated waterway, except as provided in subsections (3) and (4), a person may not anchor a vessel at any time during the period between one-half hour after sunset and one-half hour before sunrise in an anchoring limitation area.

(3) Notwithstanding subsection (2), a person may anchor a vessel in an anchoring limitation area:

(a) If the vessel suffers a mechanical failure that poses an unreasonable risk of harm to the vessel or the persons onboard unless the vessel anchors. The vessel may anchor for 3 business days or until the vessel is repaired, whichever occurs first.

(b) If imminent or existing weather conditions in the vicinity of the vessel pose an unreasonable risk of harm to the vessel or the persons onboard unless the vessel anchors. The vessel may anchor until weather conditions no longer pose such risk. During a hurricane or tropical storm, weather conditions are deemed to no longer pose an unreasonable risk of harm when the hurricane or tropical storm warning affecting the area has expired.

(c) During events described in s. 327.48 or other special events, including, but not limited to, public music performances, local government waterfront activities, or fireworks displays. A vessel may anchor for the lesser of the duration of the special event or 3 days.

(4) This section does not apply to:

(a) Vessels owned or operated by a governmental entity for law enforcement, firefighting, military, or rescue purposes.

(b) Construction or dredging vessels on an active job site.

(c) Vessels actively engaged in commercial fishing.

(d) Vessels engaged in recreational fishing if the persons onboard are actively tending hook and line fishing gear or nets.

(5)(a) As used in this subsection, the term “law enforcement officer or agency” means an officer or agency authorized to enforce this section pursuant to s. 327.70.

(b) A law enforcement officer or agency may remove a vessel from an anchoring limitation area and impound the vessel for up to 48 hours, or cause such removal and impoundment, if the vessel operator, after being issued a citation for a violation of this section:

1. Anchors the vessel in violation of this section within 12 hours after being issued the citation; or

2. Refuses to leave the anchoring limitation area after being directed to do so by a law enforcement officer or agency.

(c) A law enforcement officer or agency acting under this subsection to remove or impound a vessel, or to cause such removal or impoundment, shall be held harmless for any damage to the vessel resulting from such removal or impoundment unless the damage results from gross negligence or willful misconduct.

(d) A contractor performing removal or impoundment services at the direction of a law enforcement officer or agency pursuant to this subsection must:

1. Be licensed in accordance with United States Coast Guard regulations, as applicable.

2. Obtain and carry a current policy issued by a licensed insurance carrier in this state to insure against any accident, loss, injury, property damage, or other casualty caused by or resulting from the contractor’s actions.

3. Be properly equipped to perform such services.

(e) In addition to the civil penalty imposed under s. 327.73(1)(z), the operator of a vessel that is removed and impounded pursuant to paragraph (b) must pay all removal and storage fees before the vessel is released. A vessel removed pursuant to paragraph (b) may not be impounded for longer than 48 hours.

(6) A violation of this section is punishable as provided in s. 327.73(1)(z).

(7) This section expires upon the Legislature’s adoption of the commission’s recommendations for the regulation of mooring vessels outside of public mooring fields pursuant to s. 327.4105.

History.—s. 1, ch. 2016-96.



327.42 - Mooring to or damaging of uniform waterway markers prohibited.

327.42 Mooring to or damaging of uniform waterway markers prohibited.—

(1) No person shall moor or fasten a vessel to a lawfully placed uniform waterway marker, except in case of emergency or with the written consent of the marker’s owner.

(2) No person shall willfully damage, alter, or move a lawfully placed uniform waterway marker.

History.—s. 1, ch. 72-20; s. 12, ch. 2009-86.

Note.—Former s. 371.524.



327.43 - Silver Glen Run and Silver Glen Springs; navigation channel.

327.43 Silver Glen Run and Silver Glen Springs; navigation channel.—The Fish and Wildlife Conservation Commission is directed to mark a navigation channel within Silver Glen Run and Silver Glen Springs, located on the western shore of Lake George on the St. Johns River.

History.—ss. 1, 2, 3, 4, ch. 94-341; s. 26, ch. 99-245; s. 3, ch. 2003-143.



327.44 - Interference with navigation; relocation or removal; recovery of costs.

327.44 Interference with navigation; relocation or removal; recovery of costs.—

(1) As used in this section, the term:

(a) “Gross negligence” means conduct so reckless or wanting in care that it constitutes a conscious disregard or indifference to the safety of the property exposed to such conduct.

(b) “Willful misconduct” means conduct evidencing carelessness or negligence of such a degree or recurrence as to manifest culpability, wrongful intent, or evil design or to show an intentional and substantial disregard of the interests of the vessel owner.

(2) No person shall anchor, operate, or permit to be anchored, except in case of emergency, or operated a vessel or carry on any prohibited activity in a manner which shall unreasonably or unnecessarily constitute a navigational hazard or interfere with another vessel. Anchoring under bridges or in or adjacent to heavily traveled channels shall constitute interference if unreasonable under the prevailing circumstances.

(3) The commission, officers of the commission, and any law enforcement agency or officer specified in s. 327.70 are authorized and empowered to relocate, remove, or cause to be relocated or removed a vessel that unreasonably or unnecessarily constitutes a navigational hazard or interferes with another vessel. The commission, officers of the commission, or any other law enforcement agency or officer acting under this subsection to relocate, remove, or cause to be relocated or removed a vessel that unreasonably or unnecessarily constitutes a navigational hazard or interferes with another vessel shall be held harmless for all damages to the vessel resulting from such relocation or removal unless the damage results from gross negligence or willful misconduct.

(4) A contractor performing relocation or removal activities at the direction of the commission, officers of the commission, or a law enforcement agency or officer pursuant to this section must be licensed in accordance with applicable United States Coast Guard regulations where required; obtain and carry in full force and effect a policy from a licensed insurance carrier in this state to insure against any accident, loss, injury, property damage, or other casualty caused by or resulting from the contractor’s actions; and be properly equipped to perform the services to be provided.

(5) All costs, including costs owed to a third party, incurred by the commission or other law enforcement agency in the relocation or removal of a vessel that unreasonably or unnecessarily constitutes a navigational hazard or interferes with another vessel are recoverable against the vessel owner. The Department of Legal Affairs shall represent the commission in actions to recover such costs.

History.—s. 4, ch. 63-105; s. 1, ch. 65-361; s. 2, ch. 72-16; s. 1, ch. 2014-143.

Note.—Former s. 371.503.



327.45 - Protection zones for springs.

327.45 Protection zones for springs.—

(1) As used in this section, the term “navigable waters of the United States” means the waters of the United States, including the territorial seas, as referenced in the Clean Water Act, 33 U.S.C. ss. 1251 et seq., and the federal rules and regulations promulgated thereunder.

(2) The commission may establish by rule protection zones that restrict the speed and operation of vessels to protect and prevent harm to springs. This harm includes negative impacts to water quality, water quantity, hydrology, wetlands, and aquatic and wetland-dependent species.

(3) When developing a protection zone, the commission shall do so in consultation and coordination with the water management district, the Department of Environmental Protection, and the governing bodies of the county and municipality, if applicable, in which the zone is located. If the zone includes navigable waters of the United States, the commission shall additionally coordinate with the United States Coast Guard and the United States Army Corps of Engineers.

(4) Any individual who operates a vessel in violation of a spring protection zone rule adopted pursuant to this section shall be charged on a uniform boating citation as provided in s. 327.74 and is subject to the penalties provided in s. 327.73(1)(y).

(5) Restrictions in a protection zone do not apply:

(a) To law enforcement, firefighting, or rescue personnel operating a vessel in the course of performing their official duties; or

(b) In emergency situations. However, the emergency operation of a vessel must be a reasonable response given the circumstances.

(6) The commission is responsible for the posting and maintenance of regulatory markers identifying protection zones.

(7) The commission may adopt rules to implement this section.

History.—s. 1, ch. 2016-233.



327.46 - Boating-restricted areas.

327.46 Boating-restricted areas.—

(1) Boating-restricted areas, including, but not limited to, restrictions of vessel speeds and vessel traffic, may be established on the waters of this state for any purpose necessary to protect the safety of the public if such restrictions are necessary based on boating accidents, visibility, hazardous currents or water levels, vessel traffic congestion, or other navigational hazards.

(a) The commission may establish boating-restricted areas by rule pursuant to chapter 120.

(b) Municipalities and counties have the authority to establish the following boating-restricted areas by ordinance:

1. An ordinance establishing an idle speed, no wake boating-restricted area, if the area is:

a. Within 500 feet of any boat ramp, hoist, marine railway, or other launching or landing facility available for use by the general boating public on waterways more than 300 feet in width or within 300 feet of any boat ramp, hoist, marine railway, or other launching or landing facility available for use by the general boating public on waterways not exceeding 300 feet in width.

b. Within 500 feet of fuel pumps or dispensers at any marine fueling facility that sells motor fuel to the general boating public on waterways more than 300 feet in width or within 300 feet of the fuel pumps or dispensers at any licensed terminal facility that sells motor fuel to the general boating public on waterways not exceeding 300 feet in width.

c. Inside or within 300 feet of any lock structure.

2. An ordinance establishing a slow speed, minimum wake boating-restricted area if the area is:

a. Within 300 feet of any bridge fender system.

b. Within 300 feet of any bridge span presenting a vertical clearance of less than 25 feet or a horizontal clearance of less than 100 feet.

c. On a creek, stream, canal, or similar linear waterway if the waterway is less than 75 feet in width from shoreline to shoreline.

d. On a lake or pond of less than 10 acres in total surface area.

3. An ordinance establishing a vessel-exclusion zone if the area is:

a. Designated as a public bathing beach or swim area.

b. Within 300 feet of a dam, spillway, or flood control structure.

(c) Municipalities and counties have the authority to establish by ordinance the following other boating-restricted areas:

1. An ordinance establishing an idle speed, no wake boating-restricted area, if the area is within 300 feet of a confluence of water bodies presenting a blind corner, a bend in a narrow channel or fairway, or such other area if an intervening obstruction to visibility may obscure other vessels or other users of the waterway.

2. An ordinance establishing a slow speed, minimum wake, or numerical speed limit boating-restricted area if the area is:

a. Within 300 feet of a confluence of water bodies presenting a blind corner, a bend in a narrow channel or fairway, or such other area if an intervening obstruction to visibility may obscure other vessels or other users of the waterway.

b. Subject to unsafe levels of vessel traffic congestion.

c. Subject to hazardous water levels or currents, or containing other navigational hazards.

d. An area that accident reports, uniform boating citations, vessel traffic studies, or other creditable data demonstrate to present a significant risk of collision or a significant threat to boating safety.

3. An ordinance establishing a vessel-exclusion zone if the area is reserved exclusively:

a. As a canoe trail or otherwise limited to vessels under oars or under sail.

b. For a particular activity and user group separation must be imposed to protect the safety of those participating in such activity.

Any of the ordinances adopted pursuant to this paragraph shall not take effect until the commission has reviewed the ordinance and determined by substantial competent evidence that the ordinance is necessary to protect public safety pursuant to this paragraph. Any application for approval of an ordinance shall be reviewed and acted upon within 90 days after receipt of a completed application. Within 30 days after a municipality or county submits an application for approval to the commission, the commission shall advise the municipality or county as to what information, if any, is needed to deem the application complete. An application shall be considered complete upon receipt of all requested information and correction of any error or omission for which the applicant was timely notified or when the time for such notification has expired. The commission’s action on the application shall be subject to review under chapter 120. The commission shall initiate rulemaking no later than January 1, 2010, to provide criteria and procedures for reviewing applications and procedures for providing for public notice and participation pursuant to this paragraph.

(2) Each such boating-restricted area shall be developed in consultation and coordination with the governing body of the county or municipality in which the boating-restricted area is located and, when the boating-restricted area is to be on the navigable waters of the United States, with the United States Coast Guard and the United States Army Corps of Engineers.

(3) It is unlawful for any person to operate a vessel in a prohibited manner or to carry on any prohibited activity, as defined in this chapter, within a boating-restricted area which has been clearly marked by regulatory markers as authorized under this chapter.

(4) Restrictions in a boating-restricted area established pursuant to this section shall not apply in the case of an emergency or to a law enforcement, firefighting, or rescue vessel owned or operated by a governmental entity.

History.—s. 7, ch. 63-105; s. 1, ch. 65-361; ss. 25, 35, ch. 69-106; s. 23, ch. 78-95; s. 7, ch. 81-100; s. 27, ch. 99-245; s. 16, ch. 2000-362; s. 13, ch. 2009-86.

Note.—Former s. 371.522.



327.461 - Safety zones, security zones, regulated navigation areas, and naval vessel protection zones; prohibited entry; penalties.

327.461 Safety zones, security zones, regulated navigation areas, and naval vessel protection zones; prohibited entry; penalties.—

(1)(a) A person may not knowingly operate a vessel, or authorize the operation of a vessel, in violation of the restrictions of a safety zone, security zone, regulated navigation area, or naval vessel protection zone as defined in and established pursuant to 33 C.F.R. part 165.

(b) The intent of this section is to provide for state and local law enforcement agencies to operate in federally designated exclusion zones specified in paragraph (a). State and local law enforcement personnel may enforce these zones at the request of a federal authority if necessary to augment federal law enforcement efforts and if there is a compelling need to protect the residents and infrastructure of this state. Requests for state and local law enforcement personnel to enforce these zones must be made to the Department of Law Enforcement through the Florida Mutual Aid Plan described in s. 23.1231.

(2) A person who knowingly operates a vessel, or authorizes the operation of a vessel, in violation of the restrictions of such a safety zone, security zone, regulated navigation area, or naval vessel protection zone commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) A person who continues to operate, or authorize the operation of, a vessel in violation of the restrictions of such a safety zone, security zone, regulated navigation area, or naval vessel protection zone after being warned against doing so, or who refuses to leave or otherwise cease violating the restrictions of such a safety zone, security zone, regulated navigation area, or naval vessel protection zone after having been ordered to do so by a law enforcement officer or by competent military authority, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) A person who knowingly enters a safety zone, security zone, regulated navigation area, or naval vessel protection zone by swimming, diving, wading, or other similar means commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(5) A person who remains within or reenters such a safety zone, security zone, regulated navigation area, or naval vessel protection zone after being warned not to do so, or who refuses to leave or otherwise cease violating such a safety zone, security zone, regulated navigation area, or naval vessel protection zone after having been ordered to do so by a law enforcement officer or by competent military authority, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) Each incursion into such a safety zone, security zone, regulated navigation area, or naval vessel protection zone is considered a separate offense.

(7) An entry into such a safety zone, security zone, regulated navigation area, or naval vessel protection zone that has been authorized by the captain of the port or the captain’s designee is not a violation of this section.

History.—s. 4, ch. 2004-74.



327.47 - Competitive grant programs.

327.47 Competitive grant programs.—The commission shall develop and administer competitive grant programs funded with moneys transferred pursuant to s. 206.606(1)(d). Grants may be awarded for the construction and maintenance of publicly owned boat ramps, piers, and docks; boater education; deployment of manatee technical avoidance technology; and economic development initiatives that promote boating in the state. The commission may adopt rules pursuant to chapter 120 to implement this section.

History.—s. 5, ch. 2003-156.



327.48 - Regattas, races, marine parades, tournaments, or exhibitions.

327.48 Regattas, races, marine parades, tournaments, or exhibitions.—Any person directing the holding of a regatta, tournament, or marine parade or exhibition shall secure a permit from the Coast Guard when such event is held in navigable waters of the United States. A person directing any such affair in any county shall notify the sheriff of the county or the Fish and Wildlife Conservation Commission at least 15 days prior to any event in order that appropriate arrangements for safety and navigation may be assured. Any person or organization sponsoring a regatta or boat race, marine parade, tournament, or exhibition shall be responsible for providing adequate protection to the participants, spectators, and other users of the water.

History.—s. 6, ch. 59-400; s. 10, ch. 63-105; s. 1, ch. 65-361; ss. 25, 35, ch. 69-106; s. 6, ch. 74-327; s. 29, ch. 99-245.

Note.—Former s. 371.55.



327.49 - Testing vessels and vessel motors.

327.49 Testing vessels and vessel motors.—Subject to reasonable rules adopted by the commission, manufacturers of vessels and vessel motors that operate vessel and vessel motor test facilities may be authorized to test such vessels, vessel motors, or combinations thereof, on the waters of the state to ensure that they meet generally accepted boating safety standards.

History.—s. 17, ch. 2000-362.



327.50 - Vessel safety regulations; equipment and lighting requirements.

327.50 Vessel safety regulations; equipment and lighting requirements.—

(1)(a) The owner and operator of every vessel on the waters of this state shall carry, store, maintain, and use safety equipment in accordance with current United States Coast Guard safety equipment requirements as specified in the Code of Federal Regulations, unless expressly exempted by the department.

(b) A person may not operate a vessel less than 26 feet in length on the waters of this state unless every person under 6 years of age on board the vessel is wearing a personal flotation device currently approved by the United States Coast Guard and used in accordance with the United States Coast Guard approval label while such vessel is underway. For the purpose of this section, “underway” means at all times except when a vessel is anchored, moored, made fast to the shore, or aground.

(2) No person shall operate a vessel on the waters of this state unless said vessel is equipped with properly serviceable lights and shapes required by the navigation rules.

(3) The use of sirens or flashing, occulting, or revolving lights on any vessel is prohibited, except as expressly provided in the navigation rules or annexes thereto.

History.—s. 8, ch. 59-400; s. 13, ch. 63-105; s. 1, ch. 65-361; s. 7, ch. 74-327; s. 8, ch. 81-100; s. 2, ch. 81-114; s. 9, ch. 84-188; s. 2, ch. 86-35; s. 5, ch. 88-133; s. 2, ch. 92-188; s. 463, ch. 95-148; s. 7, ch. 98-308; s. 3, ch. 2015-161.

Note.—Former s. 371.57.



327.52 - Maximum loading and horsepower.

327.52 Maximum loading and horsepower.—

(1) Except for sailboats, canoes, kayaks, and inflatable boats, this section applies to all monohull motorboats less than 20 feet in length that are: manufactured or used primarily for noncommercial use; leased, rented, or chartered to another for the latter’s noncommercial use; or engaged in the carrying of six or fewer passengers for hire.

(2) No person shall sell or offer for sale any vessel described in subsection (1) unless said vessel displays the maximum capacity information as prescribed in 33 C.F.R. part 183. This shall not apply to resales, but it is the intent of this section to require dealers and manufacturers to furnish this information upon the original sale.

(3) No person shall operate any vessel described in subsection (1) when said vessel exceeds the maximum weight capacity, maximum persons capacity, or maximum horsepower capacity. If no maximum capacity information is displayed, the capacities shall be calculated as provided in 33 C.F.R. part 183, subparts C and D. This subsection shall not preclude the finding of reckless operation under s. 327.33(1) when a vessel is operated in a grossly overloaded or overpowered condition.

History.—s. 11, ch. 59-400; s. 17, ch. 63-105; s. 1, ch. 65-361; s. 2, ch. 97-16.

Note.—Former s. 371.60.



327.53 - Marine sanitation.

327.53 Marine sanitation.—

(1) Every vessel 26 feet or more in length which has an enclosed cabin with berthing facilities shall, while on the waters of the state, be equipped with a toilet. On a vessel other than a houseboat, the toilet may be portable or permanently installed. Every permanently installed toilet shall be properly attached to the appropriate United States Coast Guard certified or labeled marine sanitation device.

(2) Every houseboat shall be equipped with at least one permanently installed toilet which shall be properly connected to a United States Coast Guard certified or labeled Type III marine sanitation device. If the toilet is simultaneously connected to both a Type III marine sanitation device and to another approved marine sanitation device, the valve or other mechanism selecting between the two marine sanitation devices shall be set to direct all sewage to the Type III marine sanitation device and, while the vessel is on the waters of the state, shall be locked or otherwise secured by the boat operator, so as to prevent resetting.

(3) Every floating structure that has an enclosed living space with berthing facilities, or working space with public access, must be equipped with a permanently installed toilet properly connected to a Type III marine sanitation device or permanently attached via plumbing to shoreside sewage disposal. No structure shall be plumbed so as to permit the discharge of sewage into the waters of the state.

(4)(a) Raw sewage shall not be discharged from any vessel, including houseboats, or any floating structure in Florida waters. The operator of any vessel which is plumbed so that a toilet may be flushed directly into the water or so that a holding tank may be emptied into the water shall, while the vessel is on the waters of the state, set the valve or other mechanism directing the sewage so as to prevent direct discharge and lock or otherwise secure the valve so as to prevent resetting.

(b) All waste from Type III marine sanitation devices shall be disposed in an approved sewage pumpout facility.

(c) All waste from portable toilets shall be disposed in an approved waste reception facility.

(5) Every vessel owner, operator, and occupant shall comply with United States Coast Guard regulations pertaining to marine sanitation devices and with United States Environmental Protection Agency regulations pertaining to areas in which the discharge of sewage, treated or untreated, is prohibited.

(6)(a) A violation of this section is a noncriminal infraction as provided in s. 327.73. Each violation shall be a separate offense. The owner and operator of any vessel shall be jointly and severally liable for the civil penalty imposed pursuant to this section.

(b) All civil penalties imposed and collected pursuant to this section shall be deposited in the Marine Resources Conservation Trust Fund and shall be used: to implement, administer, and enforce this act; to construct, renovate, or operate pumpout stations and waste reception facilities; and to conduct a program to educate vessel operators about the problem of human body waste discharges from vessels and inform them of the location of pumpout stations and waste reception facilities.

(7) Any vessel or floating structure operated or occupied on the waters of the state in violation of this section is declared a nuisance and a hazard to public safety and health. The owner or operator of any vessel or floating structure cited for violating this section shall, within 30 days following the issuance of the citation, correct the violation for which the citation was issued or remove the vessel or floating structure from the waters of the state. If the violation is not corrected within the 30 days and the vessel or floating structure remains on the waters of the state in violation of this section, law enforcement officers charged with the enforcement of this chapter under s. 327.70 shall apply to the appropriate court in the county in which the vessel or floating structure is located, to order or otherwise cause the removal of such vessel or floating structure from the waters of the state at the owner’s expense. If the owner cannot be found or otherwise fails to pay the removal costs, the provisions of s. 328.17 shall apply. If the proceeds under s. 328.17 are not sufficient to pay all removal costs, funds appropriated from the Marine Resources Conservation Trust Fund pursuant to paragraph (6)(b) or s. 328.72(16) may be used.

History.—s. 5, ch. 94-241; s. 19, ch. 96-321; s. 29, ch. 99-289; s. 49, ch. 2000-158; s. 18, ch. 2000-362.



327.54 - Liveries; safety regulations; penalty.

327.54 Liveries; safety regulations; penalty.—

(1) A livery may not knowingly lease, hire, or rent a vessel to any person:

(a) When the number of persons intending to use the vessel exceeds the number considered to constitute a maximum safety load for the vessel as specified on the authorized persons capacity plate of the vessel.

(b) When the horsepower of the motor exceeds the capacity of the vessel.

(c) When the vessel does not contain the required safety equipment required under s. 327.50.

(d) When the vessel is not seaworthy.

(e) When the vessel is equipped with a motor of 10 horsepower or greater, unless the livery provides prerental or preride instruction that includes, but need not be limited to:

1. Operational characteristics of the vessel to be rented.

2. Safe vessel operation and vessel right-of-way.

3. The responsibility of the vessel operator for the safe and proper operation of the vessel.

4. Local characteristics of the waterway where the vessel will be operated.

Any person delivering the information specified in this paragraph must have successfully completed a boater safety course approved by the National Association of State Boating Law Administrators and this state.

(f) Unless the livery displays boating safety information in a place visible to the renting public. The commission shall prescribe by rule pursuant to chapter 120, the contents and size of the boating safety information to be displayed.

(2) A livery may not knowingly lease, hire, or rent any vessel powered by a motor of 10 horsepower or greater to any person who is required to comply with s. 327.395, unless such person presents to the livery photographic identification and a valid boater safety identification card as required under s. 327.395(1), or meets the exemption provided under s. 327.395(6)(f).

(3) If a vessel is unnecessarily overdue, the livery shall notify the proper authorities.

(4)(a) A livery may not knowingly lease, hire, or rent a personal watercraft to any person who is under 18 years of age.

(b) A livery may not knowingly lease, hire, or rent a personal watercraft to any person who has not received instruction in the safe handling of personal watercraft, in compliance with rules established by the commission pursuant to chapter 120.

(c) Any person receiving instruction in the safe handling of personal watercraft pursuant to a program established by rule of the commission must provide the livery with a written statement attesting to the same.

(5) A livery may not lease, hire, or rent any personal watercraft or offer to lease, hire, or rent any personal watercraft unless the livery first obtains and carries in full force and effect a policy from a licensed insurance carrier in this state, insuring against any accident, loss, injury, property damage, or other casualty caused by or resulting from the operation of the personal watercraft. The insurance policy shall provide coverage of at least $500,000 per person and $1 million per event. The livery must have proof of such insurance available for inspection at the location where personal watercraft are being leased, hired, or rented, or offered for lease, hire, or rent, and shall provide to each renter the insurance carrier’s name and address and the insurance policy number.

(6) Any person convicted of violating this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 12, ch. 63-105; s. 1, ch. 65-361; s. 303, ch. 71-136; s. 10, ch. 84-188; s. 4, ch. 89-136; s. 2, ch. 96-187; s. 42, ch. 97-96; s. 19, ch. 2000-362; s. 3, ch. 2011-152.

Note.—Former s. 371.561.



327.56 - Safety and marine sanitation equipment inspections; qualified.

327.56 Safety and marine sanitation equipment inspections; qualified.—

(1) No officer shall board any vessel to make a safety or marine sanitation equipment inspection if the owner or operator is not aboard. When the owner or operator is aboard, an officer may board a vessel with consent or when the officer has probable cause or knowledge to believe that a violation of a provision of this chapter has occurred or is occurring. An officer may board a vessel when the operator refuses or is unable to display the safety or marine sanitation equipment required by law, if requested to do so by a law enforcement officer, or when the safety or marine sanitation equipment to be inspected is permanently installed and is not visible for inspection unless the officer boards the vessel.

(2) Inspection of floating structures for compliance with this section shall be as provided in s. 403.091.

History.—s. 9, ch. 59-400; s. 14, ch. 63-105; s. 1, ch. 65-361; s. 11, ch. 84-188; s. 6, ch. 94-241; s. 954, ch. 95-148.

Note.—Former s. 371.58.



327.58 - Jurisdiction.

327.58 Jurisdiction.—The safety regulations included under this chapter shall apply to all vessels, except as specifically excluded, operating upon the waters of this state.

History.—s. 1, ch. 65-361; s. 27, ch. 79-334; s. 10, ch. 81-100; s. 79, ch. 82-226.

Note.—Former s. 371.66.



327.59 - Marina evacuations.

327.59 Marina evacuations.—

(1) After June 1, 1994, marinas may not adopt, maintain, or enforce policies pertaining to evacuation of vessels which require vessels to be removed from marinas following the issuance of a hurricane watch or warning, in order to ensure that protecting the lives and safety of vessel owners is placed before interests of protecting property.

(2) Nothing in this section may be construed to restrict the ability of an owner of a vessel or the owner’s authorized representative to remove a vessel voluntarily from a marina at any time or to restrict a marina owner from dictating the kind of cleats, ropes, fenders, and other measures that must be used on vessels as a condition of use of a marina. After a tropical storm or hurricane watch has been issued, a marina owner or operator, or an employee or agent of such owner or operator, may take reasonable actions to further secure any vessel within the marina to minimize damage to a vessel and to protect marina property, private property, and the environment and may charge a reasonable fee for such services.

(3) Notwithstanding any other provisions of this section, in order to minimize damage to a vessel and to protect marina property, private property, and the environment, a marina owner may provide by contract that in the event a vessel owner fails to promptly remove a vessel from a marina after a tropical storm or hurricane watch has been issued, the marina owner, operator, employee, or agent may remove the vessel, if reasonable, from its slip or take whatever reasonable actions are deemed necessary to properly secure a vessel to minimize damage to a vessel and to protect marina property, private property, and the environment and may charge the vessel owner a reasonable fee for any such services rendered. In order to add such a provision to a contract, the marina owner must provide notice to the vessel owner in any such contract in a font size of at least 10 points and in substantially the following form:

NOTICE TO VESSEL OWNER

The undersigned hereby informs you that in the event you fail to remove your vessel from the marina promptly (timeframe to be determined between the marina owner or operator and the vessel owner) after the issuance of a tropical storm or hurricane watch for (insert geographic area), Florida, under Florida law, the undersigned or his or her employees or agents are authorized to remove your vessel, if reasonable, from its slip or take any and all other reasonable actions deemed appropriate by the undersigned or his or her employees or agents in order to better secure your vessel and to protect marina property, private property, and the environment. You are further notified that you may be charged a reasonable fee for any such action.

(4) A marina owner, operator, employee, or agent shall not be held liable for any damage incurred to a vessel from storms or hurricanes and is held harmless as a result of such actions. Nothing in this section may be construed to provide immunity to a marina operator, employee, or agent for any damage caused by intentional acts or negligence when removing or securing a vessel as permitted under this section.

History.—s. 22, ch. 93-211; s. 11, ch. 95-146; s. 464, ch. 95-148; s. 2, ch. 95-150; s. 2, ch. 2006-309.



327.60 - Local regulations; limitations.

327.60 Local regulations; limitations.—

(1) The provisions of this chapter and chapter 328 shall govern the operation, equipment, and all other matters relating thereto whenever any vessel shall be operated upon the waters of this state or when any activity regulated hereby shall take place thereon.

(2) Nothing in this chapter or chapter 328 shall be construed to prevent the adoption of any ordinance or local regulation relating to operation of vessels, except that a county or municipality shall not enact, continue in effect, or enforce any ordinance or local regulation:

(a) Establishing a vessel or associated equipment performance or other safety standard, imposing a requirement for associated equipment, or regulating the carrying or use of marine safety articles;

(b) Relating to the design, manufacture, installation, or use of any marine sanitation device on any vessel;

(c) Regulating any vessel upon the Florida Intracoastal Waterway;

(d) Discriminating against personal watercraft;

(e) Discriminating against airboats, for ordinances adopted after July 1, 2006, unless adopted by a two-thirds vote of the governing body enacting such ordinance;

(f) Regulating the anchoring of vessels other than live-aboard vessels outside the marked boundaries of mooring fields permitted as provided in s. 327.40;

(g) Regulating engine or exhaust noise, except as provided in s. 327.65; or

(h) That conflicts with any provisions of this chapter or any amendments thereto or rules adopted thereunder.

(3) Nothing in this section shall be construed to prohibit local governmental authorities from the enactment or enforcement of regulations which prohibit or restrict the mooring or anchoring of floating structures or live-aboard vessels within their jurisdictions or of any vessels within the marked boundaries of mooring fields permitted as provided in s. 327.40. However, local governmental authorities are prohibited from regulating the anchoring outside of such mooring fields of vessels other than live-aboard vessels as defined in s. 327.02.

History.—s. 10, ch. 59-400; s. 16, ch. 63-105; s. 1, ch. 65-361; s. 3, ch. 72-55; s. 2, ch. 83-20; s. 38, ch. 95-143; s. 30, ch. 99-289; s. 20, ch. 2000-362; s. 3, ch. 2006-172; s. 3, ch. 2006-309; s. 14, ch. 2009-86.

Note.—Former s. 371.59.



327.65 - Muffling devices.

327.65 Muffling devices.—

(1) The exhaust of every internal combustion engine used on any vessel operated on the waters of this state shall be effectively muffled by equipment so constructed and used as to muffle the noise of the exhaust in a reasonable manner. The use of cutouts is prohibited, except for vessels competing in a regatta or official boat race, and for such vessels while on trial runs.

(2)(a) Any county wishing to impose additional noise pollution and exhaust regulations on vessels may, pursuant to s. 327.60(2), adopt by county ordinance the following regulations:

1. No person shall operate or give permission for the operation of any vessel on the waters of any county or on a specified portion of the waters of any county, including the Florida Intracoastal Waterway, which has adopted the provisions of this section in such a manner as to exceed the following sound levels at a distance of 50 feet from the vessel: for all vessels, a maximum sound level of 90 dB A.

2. Any person who refuses to submit to a sound level test when requested to do so by a law enforcement officer is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) The following words and phrases, when used in this section, shall have the meanings respectively assigned to them in this subsection.

1. “dB A” means the composite abbreviation for the A-weighted sound level and the unit of sound level, the decibel.

2. “Sound level” means the A-weighted sound pressure level measured with fast response using an instrument complying with the specification for sound level meters of the American National Standards Institute, Inc., or its successor bodies, except that only a weighting and fast dynamic response need be provided.

History.—s. 7, ch. 59-400; s. 11, ch. 63-105; s. 1, ch. 65-361; s. 5, ch. 86-35; s. 47, ch. 91-224; s. 15, ch. 2009-86.

Note.—Former s. 371.56.



327.66 - Carriage of gasoline on vessels.

327.66 Carriage of gasoline on vessels.—

(1)(a) A person shall not:

1. Possess or operate any vessel that has been equipped with tanks, bladders, drums, or other containers designed or intended to hold gasoline, or install or maintain such containers in a vessel, if such containers do not conform to federal regulations or have not been approved by the United States Coast Guard by inspection or special permit.

2. Transport any gasoline in an approved portable container when the container is in a compartment that is not ventilated in strict compliance with United States Coast Guard regulations pertaining to ventilation of compartments containing gasoline tanks.

(b) A person who violates paragraph (a) commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2)(a) Gasoline possessed or transported in violation of this section and all containers holding such gasoline are declared to be a public nuisance. A law enforcement agency discovering gasoline possessed or transported in violation of paragraph (1)(a) shall abate the nuisance by removing the gasoline and containers from the vessel and from the waters of this state. A law enforcement agency that removes gasoline or containers pursuant to this subsection may elect to:

1. Retain the property for the agency’s own use;

2. Transfer the property to another unit of state or local government;

3. Donate the property to a charitable organization; or

4. Sell the property at public sale pursuant to s. 705.103.

(b) A law enforcement agency that seizes gasoline or containers pursuant to this subsection shall remove and reclaim, recycle, or otherwise dispose of the gasoline as soon as practicable in a safe and proper manner.

(3) All conveyances, vessels, vehicles, and other equipment described in paragraph (1)(a) or used in the commission of a violation of paragraph (1)(a), other than gasoline or containers removed as provided in subsection (2), are declared to be contraband.

(a) Upon conviction of a person arrested for a violation of paragraph (1)(a), the judge shall issue an order adjudging and ordering that all conveyances, vessels, vehicles, and other equipment used in the violation shall be forfeited to the arresting agency. The requirement for a conviction before forfeiture of property establishes to the exclusion of any reasonable doubt that the property was used in connection with the violation resulting in the conviction, and the procedures of chapter 932 do not apply to any forfeiture of property under this subsection following a conviction.

(b) In the absence of an arrest or conviction, any such conveyance, vessel, vehicle, or other equipment used in violation of paragraph (1)(a) shall be subject to seizure and forfeiture as provided by the Florida Contraband Forfeiture Act.

(c) As used in this subsection, the term “conviction” means a finding of guilt or the acceptance of a plea of guilty or nolo contendere, regardless of whether adjudication is withheld or whether imposition of sentence is withheld, deferred, or suspended.

(4) All costs incurred by the law enforcement agency in the removal of any gasoline, gasoline container, other equipment, or vessel as provided in this section shall be recoverable against the owner thereof. Any person who neglects or refuses to pay such amount shall not be issued a certificate of registration for such vessel or for any other vessel or motor vehicle until the costs have been paid.

(5) Foreign flagged vessels entering United States waters and waters of this state in compliance with 19 U.S.C. s. 1433 are exempt from this section.

History.—s. 16, ch. 2009-86.



327.70 - Enforcement of this chapter and chapter 328.

327.70 Enforcement of this chapter and chapter 328.—

(1) This chapter and chapter 328 shall be enforced by the Division of Law Enforcement of the Fish and Wildlife Conservation Commission and its officers, the sheriffs of the various counties and their deputies, municipal police officers, and any other law enforcement officer as defined in s. 943.10, all of whom may order the removal of vessels deemed to be an interference or a hazard to public safety, enforce the provisions of this chapter and chapter 328, or cause any inspections to be made of all vessels in accordance with this chapter and chapter 328.

(2)(a) Upon demonstrated compliance with the safety equipment carriage and use requirements of this chapter during a safety inspection initiated by a law enforcement officer, the operator of a vessel shall be issued a safety inspection decal signifying that the vessel is deemed to have met the safety equipment carriage and use requirements of this chapter at the time and location of such inspection. The safety inspection decal, if displayed, must be located within 6 inches of the inspected vessel’s properly displayed vessel registration decal. For nonmotorized vessels that are not required to be registered, the safety inspection decal, if displayed, must be located above the waterline on the forward half of the port side of the vessel.

(b) If a vessel properly displays a valid safety inspection decal created or approved by the division, a law enforcement officer may not stop the vessel for the sole purpose of inspecting the vessel for compliance with the safety equipment carriage and use requirements of this chapter unless there is reasonable suspicion that a violation of a safety equipment carriage or use requirement has occurred or is occurring. This subsection does not restrict a law enforcement officer from stopping a vessel for any other lawful purpose.

(3)(a) Noncriminal violations of the following statutes may be enforced by a uniform boating citation mailed to the registered owner of an unattended vessel anchored, aground, or moored on the waters of this state:

1. Section 327.33(3)(b), relating to navigation rules.

2. Section 327.44, relating to interference with navigation.

3. Section 327.50(2), relating to required lights and shapes.

4. Section 327.53, relating to marine sanitation.

5. Section 328.48(5), relating to display of decal.

6. Section 328.52(2), relating to display of number.

7. Section 327.4107, relating to vessels at risk of becoming derelict.

(b) Citations issued to livery vessels under this subsection shall be the responsibility of the lessee of the vessel if the livery has included a warning of this responsibility as a part of the rental agreement and has provided to the agency issuing the citation the name, address, and date of birth of the lessee when requested by that agency. The livery is not responsible for the payment of citations if the livery provides the required warning and lessee information.

(c) A noncriminal violation of s. 327.4108 may be enforced by a uniform boating citation issued to the operator of a vessel unlawfully anchored in an anchoring limitation area.

(4) Such officers shall have the power and duty to issue such orders and to make such investigations, reports, and arrests in connection with any violation of the provisions of this chapter and chapter 328 as are necessary to effectuate the intent and purpose of this chapter and chapter 328.

(5) The Fish and Wildlife Conservation Commission or any other law enforcement agency may make any investigation necessary to secure information required to carry out and enforce the provisions of this chapter and chapter 328.

History.—s. 1, ch. 65-361; ss. 25, 35, ch. 69-106; s. 3, ch. 72-16; s. 10, ch. 74-327; s. 3, ch. 78-181; ss. 10, 12, ch. 84-188; s. 30, ch. 99-245; s. 17, ch. 2009-86; s. 2, ch. 2016-96; s. 2, ch. 2016-108; s. 2, ch. 2016-134.

Note.—Former s. 371.67.



327.71 - Exemption.

327.71 Exemption.—The commission may, if it finds that federal law imposes less restrictive requirements than provided herein or if it determines that boating safety will not be adversely affected, issue temporary exemptions from any provision of this chapter or rules established hereunder, on such terms and conditions as it considers appropriate.

History.—s. 11, ch. 81-100; s. 31, ch. 99-245.



327.72 - Penalties.

327.72 Penalties.—Any person failing to comply with the provisions of this chapter or chapter 328 not specified in s. 327.73 or not paying the civil penalty specified in s. 327.73 within 30 days, except as otherwise provided in this chapter or chapter 328, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 65-361; s. 304, ch. 71-136; s. 1, ch. 78-181; s. 3, ch. 80-266; s. 13, ch. 84-188; s. 4, ch. 86-35; s. 48, ch. 91-224; s. 3, ch. 99-162; s. 21, ch. 2000-362; s. 5, ch. 2011-152.

Note.—Former s. 371.68.



327.73 - Noncriminal infractions.

327.73 Noncriminal infractions.—

(1) Violations of the following provisions of the vessel laws of this state are noncriminal infractions:

(a) Section 328.46, relating to operation of unregistered and unnumbered vessels.

(b) Section 328.48(4), relating to display of number and possession of registration certificate.

(c) Section 328.48(5), relating to display of decal.

(d) Section 328.52(2), relating to display of number.

(e) Section 328.54, relating to spacing of digits and letters of identification number.

(f) Section 328.60, relating to military personnel and registration of vessels.

(g) Section 328.72(13), relating to operation with an expired registration.

(h) Section 327.33(2), relating to careless operation.

(i) Section 327.37, relating to water skiing, aquaplaning, parasailing, and similar activities.

(j) Section 327.44, relating to interference with navigation.

(k) Violations relating to boating-restricted areas and speed limits:

1. Established by the commission or by local governmental authorities pursuant to s. 327.46.

2. Speed limits established pursuant to s. 379.2431(2).

(l) Section 327.48, relating to regattas and races.

(m) Section 327.50(1) and (2), relating to required safety equipment, lights, and shapes.

(n) Section 327.65, relating to muffling devices.

(o) Section 327.33(3)(b), relating to a violation of navigation rules:

1. That does not result in an accident; or

2. That results in an accident not causing serious bodily injury or death, for which the penalty is:

a. For a first offense, up to a maximum of $250.

b. For a second offense, up to a maximum of $750.

c. For a third or subsequent offense, up to a maximum of $1,000.

(p) Section 327.39(1), (2), (3), and (5), relating to personal watercraft.

(q) Section 327.53(1), (2), and (3), relating to marine sanitation.

(r) Section 327.53(4), (5), and (7), relating to marine sanitation, for which the civil penalty is $250.

(s) Section 327.395, relating to boater safety education.

(t) Section 327.52(3), relating to operation of overloaded or overpowered vessels.

(u) Section 327.331, relating to divers-down warning devices, except for violations meeting the requirements of s. 327.33.

(v) Section 327.391(1), relating to the requirement for an adequate muffler on an airboat.

(w) Section 327.391(3), relating to the display of a flag on an airboat.

(x) Section 253.04(3)(a), relating to carelessly causing seagrass scarring, for which the civil penalty upon conviction is:

1. For a first offense, $50.

2. For a second offense occurring within 12 months after a prior conviction, $250.

3. For a third offense occurring within 36 months after a prior conviction, $500.

4. For a fourth or subsequent offense occurring within 72 months after a prior conviction, $1,000.

(y) Section 327.45, relating to protection zones for springs, for which the penalty is:

1. For a first offense, $50.

2. For a second offense occurring within 12 months after a prior conviction, $250.

3. For a third offense occurring within 36 months after a prior conviction, $500.

4. For a fourth or subsequent offense occurring within 72 months after a prior conviction, $1,000.

(z) Section 327.4108, relating to the anchoring of vessels in anchoring limitation areas, for which the penalty is:

1. For a first offense, up to a maximum of $50.

2. For a second offense, up to a maximum of $100.

3. For a third or subsequent offense, up to a maximum of $250.

(aa) Section 327.4107, relating to vessels at risk of becoming derelict on waters of this state, for which the civil penalty is:

1. For a first offense, $50.

2. For a second offense occurring 30 days or more after a first offense, $100.

3. For a third or subsequent offense occurring 30 days or more after a previous offense, $250.

Any person cited for a violation of any provision of this subsection shall be deemed to be charged with a noncriminal infraction, shall be cited for such an infraction, and shall be cited to appear before the county court. The civil penalty for any such infraction is $50, except as otherwise provided in this section. Any person who fails to appear or otherwise properly respond to a uniform boating citation shall, in addition to the charge relating to the violation of the boating laws of this state, be charged with the offense of failing to respond to such citation and, upon conviction, be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A written warning to this effect shall be provided at the time such uniform boating citation is issued.

(2) Any person cited for an infraction under this section may:

(a) Post a bond, which shall be equal in amount to the applicable civil penalty; or

(b) Sign and accept a citation indicating a promise to appear.

The officer may indicate on the citation the time and location of the scheduled hearing and shall indicate the applicable civil penalty.

(3) Any person who willfully refuses to post a bond or accept and sign a summons is guilty of a misdemeanor of the second degree.

(4) Any person charged with a noncriminal infraction under this section may:

(a) Pay the civil penalty, either by mail or in person, within 30 days of the date of receiving the citation; or,

(b) If he or she has posted bond, forfeit bond by not appearing at the designated time and location.

If the person cited follows either of the above procedures, he or she shall be deemed to have admitted the noncriminal infraction and to have waived the right to a hearing on the issue of commission of the infraction. Such admission shall not be used as evidence in any other proceedings. If a person who is cited for a violation of s. 327.395 can show a boating safety identification card issued to that person and valid at the time of the citation, the clerk of the court may dismiss the case and may assess a dismissal fee of up to $10. If a person who is cited for a violation of s. 328.72(13) can show proof of having a registration for that vessel which was valid at the time of the citation, the clerk may dismiss the case and may assess the dismissal fee.

(5) Any person electing to appear before the county court or who is required so to appear shall be deemed to have waived the limitations on the civil penalty specified in subsection (1). The court, after a hearing, shall make a determination as to whether an infraction has been committed. If the commission of an infraction has been proven, the court may impose a civil penalty not to exceed $500 or a higher amount as specified in subsection (1).

(6) At a hearing under this chapter the commission of a charged infraction must be proved beyond a reasonable doubt.

(7) If a person is found by the hearing official to have committed an infraction, he or she may appeal that finding to the circuit court.

(8) All fees and civil penalties assessed and collected pursuant to this section shall be remitted by the clerk of the court to the Department of Revenue to be deposited into the Marine Resources Conservation Trust Fund for boating safety education purposes.

(9)(a) Any person who fails to comply with the court’s requirements or who fails to pay the civil penalties specified in this section within the 30-day period provided for in s. 327.72 must pay an additional court cost of up to $20, which shall be used by the clerks of the courts to defray the costs of tracking unpaid uniform boating citations.

(b) Any person who fails to comply with the court’s requirements as to civil penalties specified in this section due to demonstrated financial hardship shall be authorized to satisfy such civil penalties by public works or community service. Each hour of such service shall be applied, at the rate of the minimum wage, toward payment of the person’s civil penalties; provided, however, that if the person has a trade or profession for which there is a community service need and application, the rate for each hour of such service shall be the average standard wage for such trade or profession. Any person who fails to comply with the court’s requirements as to such civil penalties who does not demonstrate financial hardship may also, at the discretion of the court, be authorized to satisfy such civil penalties by public works or community service in the same manner.

(c) If the noncriminal infraction has caused or resulted in the death of another, the court may require the person who committed the infraction to perform 120 community service hours in addition to any other penalties.

(10) Any person cited for any noncriminal infraction which results in an accident that causes the death of another, or which results in an accident that causes “serious bodily injury” of another as defined in s. 327.353(1), shall not have the provisions of subsection (4) available to him or her but must appear before the designated official at the time and location of the scheduled hearing.

(11)(a) Court costs that are to be in addition to the stated civil penalty shall be imposed by the court in an amount not less than the following:

1. For swimming or diving infractions, $4.

2. For nonmoving boating infractions, $18.

3. For boating infractions listed in s. 327.731(1), $35.

(b) In addition to the court cost assessed under paragraph (a), the court shall impose a $3 court cost for each noncriminal infraction, to be distributed as provided in s. 938.01, and a $2 court cost as provided in s. 938.15 when assessed by a municipality or county.

Court costs imposed under this subsection may not exceed $45. A criminal justice selection center or both local criminal justice access and assessment centers may be funded from these court costs.

History.—s. 3, ch. 86-35; s. 7, ch. 87-392; s. 6, ch. 88-133; s. 4, ch. 88-144; s. 5, ch. 89-136; s. 32, ch. 91-221; s. 2, ch. 93-83; s. 2, ch. 93-254; s. 7, ch. 94-241; s. 955, ch. 95-148; s. 3, ch. 96-187; s. 60, ch. 96-413; s. 3, ch. 97-16; s. 2, ch. 99-162; s. 31, ch. 99-289; s. 48, ch. 2000-152; ss. 22, 23, ch. 2000-362; s. 13, ch. 2001-122; s. 3, ch. 2002-46; s. 13, ch. 2003-143; s. 103, ch. 2003-402; s. 6, ch. 2004-74; s. 65, ch. 2004-265; s. 4, ch. 2006-172; s. 36, ch. 2008-111; s. 196, ch. 2008-247; s. 18, ch. 2009-86; s. 63, ch. 2010-5; s. 20, ch. 2011-4; s. 4, ch. 2011-152; s. 3, ch. 2014-138; s. 3, ch. 2016-96; s. 3, ch. 2016-108; s. 3, ch. 2016-171; s. 2, ch. 2016-233.



327.731 - Mandatory education for violators.

327.731 Mandatory education for violators.—

(1) A person convicted of a criminal violation under this chapter, convicted of a noncriminal infraction under this chapter if the infraction resulted in a reportable boating accident, or convicted of two noncriminal infractions as specified in s. 327.73(1)(h)-(k), (m), (o), (p), and (s)-(y), said infractions occurring within a 12-month period, must:

(a) Enroll in, attend, and successfully complete, at his or her own expense, a classroom or online boating safety course that is approved by and meets the minimum standards established by commission rule;

(b) File with the commission within 90 days proof of successful completion of the course; and

(c) Refrain from operating a vessel until he or she has filed proof of successful completion of the course with the commission.

(2) For the purposes of this section, “conviction” means a finding of guilt, or the acceptance of a plea of guilty or nolo contendere, regardless of whether or not adjudication was withheld or whether imposition of sentence was withheld, deferred, or suspended. Any person who operates a vessel on the waters of this state in violation of the provisions of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) The commission shall print on the reverse side of the defendant’s copy of the boating citation a notice of the provisions of this section. Upon conviction, the clerk of the court shall notify the defendant that it is unlawful for him or her to operate any vessel until he or she has complied with this section, but failure of the clerk of the court to provide such a notice shall not be a defense to a charge of unlawful operation of a vessel under subsection (2).

History.—s. 7, ch. 88-133; s. 49, ch. 91-224; s. 465, ch. 95-148; s. 4, ch. 96-187; s. 9, ch. 98-308; s. 4, ch. 99-162; s. 32, ch. 99-245; s. 24, ch. 2000-362; s. 5, ch. 2004-74; s. 5, ch. 2006-172; s. 19, ch. 2009-86; s. 6, ch. 2011-152; s. 3, ch. 2014-136; s. 3, ch. 2016-233.



327.74 - Uniform boating citations.

327.74 Uniform boating citations.—

(1) The commission shall prepare, and supply to every law enforcement agency in this state which enforces the laws of this state regulating the operation of vessels, an appropriate form boating citation containing a notice to appear (which shall be issued in prenumbered books with citations in quintuplicate) and meeting the requirements of this chapter or any laws of this state regulating boating, which form shall be consistent with the state’s county court rules and the procedures established by the commission.

(2) Courts, enforcement agencies, and the commission are jointly responsible to account for all uniform boating citations in accordance with the procedures promulgated by the commission.

(3) Every law enforcement officer, upon issuing a boating citation to an alleged violator of any provision of the boating laws of this state or any boating ordinance of any municipality, shall deposit the original and one copy of such boating citation with a court having jurisdiction over the alleged offense or with its traffic violations bureau within 5 days after issuance to the violator.

(4) The chief administrative officer of every law enforcement agency shall require the return to him or her of the commission record copy of every boating citation issued by an officer under his or her supervision to an alleged violator of any boating law or ordinance and all copies of every boating citation which has been spoiled or upon which any entry has been made and not issued to an alleged violator.

(5) Upon the deposit of the original and one copy of such boating citation with a court having jurisdiction over the alleged offense or with its traffic violations bureau as aforesaid, the original or copy of such boating citation may be disposed of only by trial in the court or other official action by a judge of the court, including forfeiture of the bail, or by the deposit of sufficient bail with, or payment of a fine to, the traffic violations bureau by the person to whom such boating citation has been issued by the law enforcement officer.

(6) The chief administrative officer shall transmit, on a form approved by the commission, the commission record copy of the uniform boating citation to the commission within 5 days after submission of the original and one copy to the court. A copy of such transmittal shall also be provided to the court having jurisdiction for accountability purposes.

(7) It is unlawful and official misconduct for any law enforcement officer or other officer or public employee to dispose of a boating citation or copies thereof or of the record of the issuance of the same in a manner other than as required in this section.

(8) Such citations shall not be admissible evidence in any trial.

(9) If a uniform boating citation has not been issued with respect to a criminal boating offense, and the prosecution is by affidavit, information, or indictment, the prosecutor shall direct the arresting officer to prepare a citation. In the absence of an arresting officer, the prosecutor shall prepare the citation. For the purpose of this subsection, the term “arresting officer” means the law enforcement officer who apprehended or took into custody the alleged offender.

(10) Upon final disposition of any alleged offense for which a uniform boating citation has been issued, the court shall, within 10 days, certify said disposition to the commission.

History.—s. 8, ch. 87-392; s. 6, ch. 89-136; s. 466, ch. 95-148; s. 33, ch. 99-245.



327.803 - Boating Advisory Council.

327.803 Boating Advisory Council.—

(1) The Boating Advisory Council is created within the Fish and Wildlife Conservation Commission and shall be composed of 18 members. The members include:

(a) One representative from the Fish and Wildlife Conservation Commission, who shall serve as the chair of the council.

(b) One representative each from the Department of Environmental Protection, the United States Coast Guard Auxiliary, the United States Power Squadron, and the inland navigation districts.

(c) One representative of manatee protection interests, one representative of the marine industries, one representative of water-related environmental groups, one representative of canoe or kayak enthusiasts, one representative of marine manufacturers, one representative of commercial vessel owners or operators, one representative of marine special events, one representative actively involved and working full-time in the scuba diving industry who has experience in recreational boating, one representative of either the commercial fishing industry or the commercial shellfishing industry, and two representatives of the boating public, each of whom shall be nominated by the executive director of the Fish and Wildlife Conservation Commission and appointed by the Governor to serve staggered 3-year terms. Members appointed by the Governor may serve no more than two full consecutive terms.

(d) One member of the House of Representatives, who shall be appointed by the Speaker of the House of Representatives.

(e) One member of the Senate, who shall be appointed by the President of the Senate.

(2) The council shall meet at the call of the chair, at the request of a majority of its membership, or at such times as may be prescribed by rule.

(3) The purpose of the council is to make recommendations to the Fish and Wildlife Conservation Commission and the Department of Economic Opportunity regarding issues affecting the boating community, including, but not limited to, issues related to:

(a) Boating and diving safety education.

(b) Boating-related facilities, including marinas and boat testing facilities.

(c) Boat usage.

(d) Boat access.

(e) Working waterfronts.

(4) Members of the council shall serve without compensation but are entitled to reimbursement of expenses as provided in s. 112.061.

(5) A vacancy on the council shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Members whose terms have expired may continue to serve until replaced or reappointed.

(6) Members of the council may be removed for cause.

History.—s. 13, ch. 94-241; s. 34, ch. 99-245; s. 25, ch. 2000-362; s. 1, ch. 2005-158; s. 229, ch. 2011-142.



327.804 - Compilation of statistics on boating accidents and violations.

327.804 Compilation of statistics on boating accidents and violations.—The Fish and Wildlife Conservation Commission shall compile statistics on boating accidents and boating violations of the age groups of persons affected by chapter 96-187, Laws of Florida.

History.—s. 5, ch. 96-187; s. 35, ch. 99-245.






Chapter 328 - VESSELS: TITLE CERTIFICATES; LIENS; REGISTRATION

Part I - VESSELS; TITLE CERTIFICATES; LIENS (ss. 328.01-328.30)

328.01 - Application for certificate of title.

328.01 Application for certificate of title.—

(1)(a) The owner of a vessel which is required to be titled shall apply to the county tax collector for a certificate of title. The application shall include the true name of the owner, the residence or business address of the owner, and the complete description of the vessel, including the hull identification number, except that an application for a certificate of title for a homemade vessel shall state all the foregoing information except the hull identification number. The application shall be signed by the owner and shall be accompanied by personal or business identification and the prescribed fee. An individual applicant must provide a valid driver license or identification card issued by this state or another state or a valid passport. A business applicant must provide a federal employer identification number, if applicable, verification that the business is authorized to conduct business in the state, or a Florida city or county business license or number.

(b) The owner of an undocumented vessel that is exempt from titling may apply to the county tax collector for a certificate of title by filing an application accompanied by the prescribed fee.

(2)(a) The owner of a manufactured vessel that was initially sold in this state for which vessel an application for an initial title is made shall establish proof of ownership by submitting with the application the original copy of the manufacturer’s statement of origin for that vessel.

(b) The owner of a manufactured vessel that was initially sold in another state or country for which vessel an application for an initial title is made shall establish proof of ownership by submitting with the application:

1. The original copy of the manufacturer’s statement of origin if the vessel was initially sold or manufactured in a state or country requiring the issuance of such a statement or the original copy of the executed bill of sale if the vessel was initially sold or manufactured in a state or country not requiring the issuance of a manufacturer’s statement of origin; and

2. The most recent certificate of registration for the vessel, if such a certificate was issued.

(c) In making application for an initial title, the owner of a homemade vessel shall establish proof of ownership by submitting with the application:

1. A notarized statement of the builder or its equivalent, whichever is acceptable to the Department of Highway Safety and Motor Vehicles, if the vessel is less than 16 feet in length; or

2. A certificate of inspection from the Fish and Wildlife Conservation Commission and a notarized statement of the builder or its equivalent, whichever is acceptable to the Department of Highway Safety and Motor Vehicles, if the vessel is 16 feet or more in length.

(d) The owner of a nontitled vessel registered or previously registered in another state or country for which an application for title is made in this state shall establish proof of ownership by surrendering, with the submission of the application, the original copy of the most current certificate of registration issued by the other state or country.

(e) The owner of a vessel titled in another state or country for which an application for title is made in this state shall not be issued a title unless and until all existing titles to the vessel are surrendered to the Department of Highway Safety and Motor Vehicles. The department shall retain the evidence of title which is presented by the applicant and on the basis of which the certificate of title is issued. The department shall use reasonable diligence in ascertaining whether the facts in the application are true; and, if satisfied that the applicant is the owner of the vessel and that the application is in the proper form, the department shall issue a certificate of title.

(f) In making application for the titling of a vessel previously documented by the Federal Government, the current owner shall establish proof of ownership by submitting with the application a copy of the canceled documentation papers or a properly executed release-from-documentation certificate provided by the United States Coast Guard. In the event such documentation papers or certification are in the name of a person other than the current owner, the current owner shall provide the original copy of all subsequently executed bills of sale applicable to the vessel.

(3)(a) In making application for a title upon transfer of ownership of a vessel, the new owner shall surrender to the Department of Highway Safety and Motor Vehicles the last title document issued for that vessel. The document shall be properly executed. Proper execution includes, but is not limited to, the previous owner’s signature and certification that the vessel to be transferred is debt-free or is subject to a lien. If a lien exists, the previous owner shall furnish the new owner, on forms supplied by the Department of Highway Safety and Motor Vehicles, the names and addresses of all lienholders and the dates of all liens, together with a statement from each lienholder that the lienholder has knowledge of and consents to the transfer of title to the new owner.

(b) If the application for transfer of title is based upon a contractual default, the recorded lienholder shall establish proof of right to ownership by submitting with the application the original certificate of title and a copy of the applicable contract upon which the claim of ownership is made. If the claim is based upon a court order or judgment, a copy of such document shall accompany the application for transfer of title. If, on the basis of departmental records, there appears to be any other lien on the vessel, the certificate of title must contain a statement of such a lien, unless the application for a certificate of title is either accompanied by proper evidence of the satisfaction or extinction of the lien or contains a statement certifying that any lienholder named on the last-issued certificate of title has been sent notice by certified mail, at least 5 days before the application was filed, of the applicant’s intention to seek a repossessed title. If such notice is given and no written protest to the department is presented by a subsequent lienholder within 15 days after the date on which the notice was mailed, the certificate of title shall be issued showing no liens. If the former owner or any subsequent lienholder files a written protest under oath within the 15-day period, the department shall not issue the repossessed certificate for 10 days thereafter. If, within the 10-day period, no injunction or other order of a court of competent jurisdiction has been served on the department commanding it not to deliver the certificate, the department shall deliver the repossessed certificate to the applicant, or as is otherwise directed in the application, showing no other liens than those shown in the application.

(c) In making application for transfer of title from a deceased titled owner, the new owner or surviving coowner shall establish proof of ownership by submitting with the application the original certificate of title and the decedent’s probated last will and testament or letters of administration appointing the personal representative of the decedent. In lieu of a probated last will and testament or letters of administration, a copy of the decedent’s death certificate, a copy of the decedent’s last will and testament, and an affidavit by the decedent’s surviving spouse or heirs affirming rights of ownership may be accepted by the department. If the decedent died intestate, a court order awarding the ownership of the vessel or an affidavit by the decedent’s surviving spouse or heirs establishing or releasing all rights of ownership and a copy of the decedent’s death certificate shall be submitted to the department.

(d) An owner or coowner who has made a bona fide sale or transfer of a vessel and has delivered possession thereof to a purchaser shall not, by reason of any of the provisions of this chapter, be considered the owner or coowner of the vessel so as to be subject to civil liability for the operation of the vessel thereafter by another if the owner or coowner has fulfilled either of the following requirements:

1. The owner or coowner has delivered to the department, or has placed in the United States mail, addressed to the department, either the certificate of title, properly endorsed, or a notice in the form prescribed by the department; or

2. The owner or coowner has made proper endorsement and delivery of the certificate of title as provided by this chapter. As used in this subparagraph, the term “proper endorsement” means:

a. The signature of one coowner if the vessel is held in joint tenancy, signified by the vessel’s being registered in the names of two or more persons as coowners in the alternative by the use of the word “or.” In a joint tenancy, each coowner is considered to have granted to each of the other coowners the absolute right to dispose of the title and interest in the vessel, and, upon the death of a coowner, the interest of the decedent in the jointly held vessel passes to the surviving coowner or coowners. This sub-subparagraph is applicable even if the coowners are husband and wife; or

b. The signatures of every coowner or of the respective personal representatives of the coowners if the vessel is registered in the names of two or more persons as coowners in the conjunctive by the use of the word “and.”

The department shall adopt suitable language that must appear upon the certificate of title to effectuate the manner in which the interest in or title to the vessel is held.

(4) If the owner cannot furnish the Department of Highway Safety and Motor Vehicles with all the required ownership documentation, the department may, at its discretion, issue a title conditioned on the owner’s agreement to indemnify the department and its agents and defend the title against all claims or actions arising out of such issuance.

(5)(a) An application for an initial title or a title transfer shall include payment of the applicable state sales tax or proof of payment of such tax.

(b) An application for a title transfer between individuals, which transfer is not exempt from the payment of sales tax, shall include payment of the appropriate sales tax payable on the selling price for the complete vessel rig, which includes the vessel and its motor, trailer, and accessories, if any. If the applicant submits with his or her application an itemized, properly executed bill of sale which separately describes and itemizes the prices paid for each component of the rig, only the vessel and trailer will be subject to the sales tax.

(6) The Department of Highway Safety and Motor Vehicles shall prescribe and provide suitable forms for applications, certificates of title, notices of security interests, and other notices and forms necessary to carry out the provisions of this chapter.

History.—s. 4, ch. 67-586; ss. 25, 35, ch. 69-106; s. 11, ch. 74-327; s. 4, ch. 80-266; s. 12, ch. 81-100; s. 11, ch. 84-184; s. 12, ch. 85-81; s. 159, ch. 94-356; s. 956, ch. 95-148; s. 57, ch. 95-333; s. 61, ch. 96-413; s. 37, ch. 99-245; s. 58, ch. 99-248; s. 70, ch. 2013-160.

Note.—Former s. 371.75.



328.03 - Certificate of title required.

328.03 Certificate of title required.—

(1) Each vessel that is operated, used, or stored on the waters of this state must be titled by this state pursuant to this chapter, unless it is:

(a) A vessel operated, used, or stored exclusively on private lakes and ponds;

(b) A vessel owned by the United States Government;

(c) A non-motor-powered vessel less than 16 feet in length;

(d) A federally documented vessel;

(e) A vessel already covered by a registration number in full force and effect which was awarded to it pursuant to a federally approved numbering system of another state or by the United States Coast Guard in a state without a federally approved numbering system, if the vessel is not located in this state for a period in excess of 90 consecutive days;

(f) A vessel from a country other than the United States temporarily used, operated, or stored on the waters of this state for a period that is not in excess of 90 days;

(g) An amphibious vessel for which a vehicle title is issued by the Department of Highway Safety and Motor Vehicles;

(h) A vessel used solely for demonstration, testing, or sales promotional purposes by the manufacturer or dealer; or

(i) A vessel owned and operated by the state or a political subdivision thereof.

(2) A person shall not operate, use, or store a vessel for which a certificate of title is required unless the owner has received from the Department of Highway Safety and Motor Vehicles a valid certificate of title for such vessel. However, such vessel may be operated, used, or stored for a period of up to 180 days after the date of application for a certificate of title while the application is pending.

(3) A person shall not sell, assign, or transfer a vessel titled by the state without delivering to the purchaser or transferee a valid certificate of title with an assignment on it showing the transfer of title to the purchaser or transferee. A person shall not purchase or otherwise acquire a vessel required to be titled by the state without obtaining a certificate of title for the vessel in his or her name. The purchaser or transferee shall, within 30 days after a change in vessel ownership, file an application for a title transfer with the county tax collector. An additional $10 fee shall be charged against the purchaser or transferee if he or she files a title transfer application after the 30-day period. The county tax collector shall be entitled to retain $5 of the additional amount.

(4) A certificate of title is prima facie evidence of the ownership of the vessel. A certificate of title is good for the life of the vessel so long as the certificate is owned or held by the legal holder. If a titled vessel is destroyed or abandoned, the owner, with the consent of any recorded lienholders, shall, within 30 days after the destruction or abandonment, surrender to the department for cancellation any and all title documents. If a titled vessel is insured and the insurer has paid the owner for the total loss of the vessel, the insurer shall obtain the title to the vessel and, within 30 days after receiving the title, forward the title to the Department of Highway Safety and Motor Vehicles for cancellation. The insurer may retain the certificate of title when payment for the loss was made because of the theft of the vessel.

(5) The Department of Highway Safety and Motor Vehicles shall provide labeled places on the title where the seller’s price shall be indicated when a vessel is sold and where a selling dealer shall record his or her valid sales tax certificate of registration number.

(6)(a) The Department of Highway Safety and Motor Vehicles shall charge a fee of $5.25 for issuing each certificate of title. The tax collector shall be entitled to retain $3.75 of the fee.

(b) Beginning July 1, 1996, the Department of Highway Safety and Motor Vehicles shall use security procedures, processes, and materials in the preparation and issuance of each certificate of title to prohibit, to the extent possible, a person’s ability to alter, counterfeit, duplicate, or modify the certificate.

(7) The Department of Highway Safety and Motor Vehicles shall charge a fee of $4 in addition to that charged in subsection (6) for each initial certificate of title issued for a vessel previously registered outside this state.

(8) The Department of Highway Safety and Motor Vehicles shall make regulations necessary and convenient to carry out the provisions of this chapter.

History.—s. 4, ch. 67-586; ss. 24, 25, 35, ch. 69-106; s. 12, ch. 74-327; ss. 7, 8, ch. 79-359; s. 52, ch. 80-274; s. 13, ch. 81-100; s. 21, ch. 83-218; s. 11, ch. 84-184; s. 3, ch. 85-108; s. 7, ch. 85-324; s. 1, ch. 87-291; s. 467, ch. 95-148; s. 58, ch. 95-333; s. 62, ch. 96-413; s. 20, ch. 2009-86.

Note.—Former s. 371.76.



328.05 - Crimes relating to certificates of title to, or other indicia of ownership of, vessels; penalties.

328.05 Crimes relating to certificates of title to, or other indicia of ownership of, vessels; penalties.—

(1) It is unlawful for any person to procure or attempt to procure a certificate of title or duplicate certificate of title to a vessel, or to pass or attempt to pass a certificate of title or duplicate certificate of title to a vessel or any assignment thereof, if such person knows or has reason to believe that such vessel is stolen. Any person who violates any provision of this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) It is unlawful for any person, knowingly and with intent to defraud, to have in his or her possession, sell, offer to sell, counterfeit, or supply a blank, forged, fictitious, counterfeit, stolen, or fraudulently or unlawfully obtained certificate of title, duplicate certificate of title, registration, bill of sale, or other indicia of ownership of a vessel or to conspire to do any of the foregoing. Any person who violates any provision of this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) It is unlawful:

(a) To alter or forge any certificate of title to a vessel or any assignment thereof or any cancellation of any lien on a vessel.

(b) To retain or use such certificate, assignment, or cancellation knowing that it has been altered or forged.

(c) To use a false or fictitious name, give a false or fictitious address, or make any false statement in any application or affidavit required under the provisions of this chapter or in a bill of sale or sworn statement of ownership or otherwise commit a fraud in any application.

(d) To knowingly obtain goods, services, credit, or money by means of an invalid, duplicate, fictitious, forged, counterfeit, stolen, or unlawfully obtained certificate of title, registration, bill of sale, or other indicia of ownership of a vessel.

(e) To knowingly obtain goods, services, credit, or money by means of a certificate of title to a vessel which certificate is required by law to be surrendered to the department.

Any person who violates any provision of this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A violation of any provision of this subsection with respect to any vessel shall constitute such vessel as contraband which may be seized by a law enforcement agency, or the division, and which shall be subject to forfeiture pursuant to ss. 932.701-932.704.

(4) This section is not exclusive of any other penalties prescribed by any existing or future laws for the larceny or unauthorized taking of vessels, but is supplementary thereto.

History.—s. 4, ch. 80-266; s. 11, ch. 84-184; s. 3, ch. 85-252; s. 28, ch. 87-243; s. 9, ch. 87-392; s. 468, ch. 95-148.

Note.—Former s. 371.763.



328.07 - Hull identification number required.

328.07 Hull identification number required.—

(1) No person shall operate, use, or store on the waters of this state a vessel the construction of which began after October 31, 1972, for which the department has issued a certificate of title or which is required by law to be registered, unless the vessel displays the assigned hull identification number affixed by the manufacturer as required by the United States Coast Guard or by the department for a homemade vessel or other vessel for which a hull identification number is not required by the United States Coast Guard. The hull identification number must be carved, burned, stamped, embossed, or otherwise permanently affixed to the outboard side of the transom or, if there is no transom, to the outermost starboard side at the end of the hull that bears the rudder or other steering mechanism, above the waterline of the vessel in such a way that alteration, removal, or replacement would be obvious and evident. The characters of the hull identification number must be no less than 12 in number and no less than one-fourth inch in height.

(2) No person shall operate, use, or store on the waters of this state a vessel the construction of which was completed before November 1, 1972, for which the department has issued a certificate of title or which is required by law to be registered, unless the vessel displays a hull identification number. The hull identification number shall be clearly imprinted in the transom or on the hull by stamping, impressing, or marking with pressure. In lieu of imprinting, the hull identification number may be displayed on a plate in a permanent manner. A vessel for which the manufacturer has provided no hull identification number or a homemade vessel shall be assigned a hull identification number by the department which shall be affixed to the vessel pursuant to this section.

(3)(a) No person, firm, association, or corporation shall destroy, remove, alter, cover, or deface the hull identification number or hull serial number, or plate bearing such number, of any vessel, except to make necessary repairs which require the removal of the hull identification number and immediately upon completion of such repairs shall reaffix the hull identification number in accordance with subsection (2).

(b) If any of the hull identification numbers required by the United States Coast Guard for a vessel manufactured after October 31, 1972, do not exist or have been altered, removed, destroyed, covered, or defaced or the real identity of the vessel cannot be determined, the vessel may be seized as contraband property by a law enforcement agency or the division, and shall be subject to forfeiture pursuant to ss. 932.701-932.7062. Such vessel may not be sold or operated on the waters of the state unless the division receives a request from a law enforcement agency providing adequate documentation or is directed by written order of a court of competent jurisdiction to issue to the vessel a replacement hull identification number which shall thereafter be used for identification purposes. No vessel shall be forfeited under the Florida Contraband Forfeiture Act when the owner unknowingly, inadvertently, or neglectfully altered, removed, destroyed, covered, or defaced the vessel hull identification number.

(4)(a) It is unlawful for any person to knowingly possess, manufacture, sell or exchange, offer to sell or exchange, supply in blank, or give away any counterfeit manufacturer’s vessel hull identification number plate or decal or any manufacturer’s vessel hull identification plate or decal which is assigned to another vessel to be used for the purpose of identification of any vessel; to authorize, direct, aid in exchange, or give away such counterfeit manufacturer’s vessel hull identification number plate or decal or any manufacturer’s vessel hull identification number plate or decal which is assigned to another vessel; or to conspire to do any of the foregoing. However, nothing in this subsection shall be applicable to any approved hull identification number plate or decal issued as a replacement by the manufacturer, the department, or another state.

(b) It is unlawful for any person to knowingly buy, sell, offer for sale, receive, dispose of, conceal, or have in his or her possession any vessel or part thereof on which the assigned identification number has been altered, removed, destroyed, covered, or defaced or maintain such vessel in any manner which conceals or misrepresents the true identity of the vessel.

(c) Any person who violates any provision of this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) The failure to have the hull identification number clearly displayed in compliance with this section shall be probable cause for any Division of Law Enforcement officer or other authorized law enforcement officer to make further inspection of the vessel in question to ascertain the true identity thereof.

(6) Each vessel manufactured after the effective date of this act for sale in the state shall have a hull identification number displayed prior to sale or delivery for sale in accordance with the regulations set forth in 33 C.F.R. part 181. The hull identification number shall not be altered or replaced by the manufacturer or manufacturer’s representative for the purpose of upgrading the model year of a vessel after being offered for sale or delivered to any dealer.

(7) No person or firm shall assign the same hull identification number to more than one vessel.

History.—s. 4, ch. 67-586; ss. 25, 35, ch. 69-106; s. 13, ch. 74-327; s. 5, ch. 80-266; s. 5, ch. 83-102; s. 2, ch. 84-129; s. 12, ch. 84-184; s. 1, ch. 86-73; s. 10, ch. 92-54; s. 469, ch. 95-148; s. 66, ch. 2008-4; s. 21, ch. 2009-86; s. 9, ch. 2016-179.

Note.—Former s. 371.77.



328.09 - Refusal to issue and authority to cancel a certificate of title or registration.

328.09 Refusal to issue and authority to cancel a certificate of title or registration.—

(1) If the department determines at any time that an applicant for a certificate of title or registration gave a false statement or false or incomplete information in applying for the certificate or otherwise failed to comply with the applicable provisions pertaining to the application for a certificate, it may refuse to issue the certificate.

(2) If the department determines at any time that an owner or dealer named in a certificate of title or registration gave a false statement or false or incomplete information in applying for the certificate or otherwise failed to comply with the applicable provisions pertaining to the application for a certificate, it may cancel the certificate.

(3) The department may cancel any pending application or any certificate if it determines that any title or registration fee or sales tax pertaining to such registration has not been paid, provided such fee or tax is not paid upon reasonable notice.

History.—s. 4, ch. 67-586; ss. 25, 35, ch. 69-106; s. 13, ch. 74-327; s. 23, ch. 78-95; s. 13, ch. 84-184.

Note.—Former s. 371.78.



328.11 - Duplicate certificate of title.

328.11 Duplicate certificate of title.—

(1) The Department of Highway Safety and Motor Vehicles may issue a duplicate certificate of title upon application by the person entitled to hold such a certificate if the department is satisfied that the original certificate has been lost, destroyed, or mutilated. The department shall charge a fee of $6 for issuing a duplicate certificate.

(2) In addition to the fee imposed by subsection (1), the Department of Highway Safety and Motor Vehicles shall charge a fee of $5 for expedited service in issuing a duplicate certificate of title. Application for such expedited service may be made by mail or in person. The department shall issue each certificate of title applied for under this subsection within 5 working days after receipt of a proper application or shall refund the additional $5 fee upon written request by the applicant.

(3) If, following the issuance of an original, duplicate, or corrected certificate of title by the department, the certificate is lost in transit and is not delivered to the addressee, the owner of the vessel or the holder of a lien thereon may, within 180 days after the date of issuance of the title, apply to the department for reissuance of the certificate of title. An additional fee may not be charged for reissuance under this subsection.

(4) The department shall implement a system to verify that the application is signed by a person authorized to receive a duplicate title certificate under this section if the address shown on the application is different from the address shown for the applicant on the records of the department.

History.—s. 4, ch. 67-586; ss. 25, 35, ch. 69-106; s. 13, ch. 74-327; s. 14, ch. 84-184; s. 2, ch. 87-291; s. 59, ch. 95-333; s. 63, ch. 96-413; s. 59, ch. 99-248.

Note.—Former s. 371.79.



328.13 - Manufacturer’s statement of origin to be furnished.

328.13 Manufacturer’s statement of origin to be furnished.—

(1) Any person selling a new vessel in this state shall furnish a manufacturer’s statement of origin to the purchaser of the vessel. The statement shall be signed and dated by an authorized representative of the manufacturer and shall indicate the complete name and address of the purchaser. The statement shall provide a complete description of the vessel, which shall include, but is not limited to, the hull identification number, hull length, hull material, type of propulsion, and model year of the vessel. The statement of origin shall be in English or accompanied by an English translation if the vessel was purchased outside the United States, and shall contain as many assignments thereon as may be necessary to show title in the name of the purchaser.

(2) It is unlawful for a vessel manufacturer, manufacturer’s representative, or dealer to issue a manufacturer’s certificate of origin describing a vessel, knowing that such description is false or that the vessel described does not exist or for any person to obtain or attempt to obtain such manufacturer’s certificate of origin knowing the description is false or having reason to believe the vessel does not exist. Any person who violates any provision of this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 69-167; s. 6, ch. 80-266; s. 15, ch. 84-184; s. 64, ch. 96-413.

Note.—Former s. 371.791.



328.15 - Notice of lien on vessel; recording.

328.15 Notice of lien on vessel; recording.—

(1) No lien for purchase money or as security for a debt in the form of retain title contract, conditional bill of sale, chattel mortgage, or otherwise on a vessel shall be enforceable in any of the courts of this state against creditors or subsequent purchasers for a valuable consideration and without notice unless a sworn notice of such lien is recorded. The lien certificate shall contain the following information:

(a) Name and address of the registered owner;

(b) Date of lien;

(c) Description of the vessel to include make, type, motor and serial number; and

(d) Name and address of lienholder.

The lien shall be recorded by the Department of Highway Safety and Motor Vehicles and shall be effective as constructive notice when filed. The date of filing of the notice of lien is the date of its receipt by the department’s central office in Tallahassee, if first filed there, or otherwise by the office of a county tax collector or of the tax collector’s agent.

(2)(a) The Department of Highway Safety and Motor Vehicles shall not enter any lien upon its lien records, whether it is a first lien or a subordinate lien, unless the official certificate of title issued for the vessel is furnished with the notice of lien, so that the record of lien, whether original or subordinate, may be noted upon the face thereof. After the department records the lien, it shall send the certificate of title to the holder of the first lien who shall hold such certificate until the lien is satisfied in full.

(b) When a vessel is registered in the names of two or more persons as coowners in the alternative by the use of the word “or,” whether or not the coowners are husband and wife, each coowner is considered to have granted to any other coowner the absolute right to place a lien or encumbrance on the vessel, and the signature of one coowner constitutes proper execution of the notice of lien. When a vessel is registered in the names of two or more persons as coowners in the conjunctive by the use of the word “and,” the signature of each coowner is required in order to place a lien or encumbrance on the vessel.

(c) If the owner of the vessel as shown on the title certificate or the director of the state child support enforcement program desires to place a second or subsequent lien or encumbrance against the vessel when the title certificate is in the possession of the first lienholder, the owner shall send a written request to the first lienholder by certified mail and such first lienholder shall forward the certificate to the department for endorsement. The department shall return the certificate to the first lienholder, as indicated in the notice of lien filed by the first lienholder, after endorsing the second or subsequent lien on the certificate and on the duplicate. If the first lienholder fails, neglects, or refuses to forward the certificate of title to the department within 10 days after the date of the owner’s or the director’s request, the department, on written request of the subsequent lienholder or an assignee thereof, shall demand of the first lienholder the return of such certificate for the notation of the second or subsequent lien or encumbrance.

(3) Upon the payment of any such lien, the debtor or the registered owner of the motorboat shall be entitled to demand and receive from the lienholder a satisfaction of the lien which shall likewise be filed with the Department of Highway Safety and Motor Vehicles.

(4) The Department of Highway Safety and Motor Vehicles under precautionary rules and regulations to be promulgated by it may permit the use, in substitution of the formal satisfaction of lien, of other methods of satisfaction, such as perforation, appropriate stamp, or otherwise, as it deems reasonable and adequate.

(5)(a) The Department of Highway Safety and Motor Vehicles shall adopt rules to administer this section. The department may by rule require that a notice of satisfaction of a lien be notarized. The department shall prepare the forms of the notice of lien and the satisfaction of lien to be supplied, at a charge not to exceed 50 percent more than cost, to applicants for recording the liens or satisfactions and shall keep a record of such notices of lien and satisfactions available for inspection by the public at all reasonable times. The division may furnish certified copies of such satisfactions for a fee of $1, which are admissible in evidence in all courts of this state under the same conditions and to the same effect as certified copies of other public records.

(b) The department shall establish and administer an electronic titling program that requires the recording of vessel title information for new, transferred, and corrected certificates of title. Lienholders shall electronically transmit liens and lien satisfactions to the department in a format determined by the department. Individuals and lienholders who the department determines are not normally engaged in the business or practice of financing vessels are not required to participate in the electronic titling program.

(6) The Department of Highway Safety and Motor Vehicles is entitled to a fee of $1 for the recording of each notice of lien. No fee shall be charged for recording the satisfaction of a lien. All of the fees collected shall be paid into the Marine Resources Conservation Trust Fund.

(7)(a) Should any person, firm, or corporation holding such lien, which has been recorded by the Department of Highway Safety and Motor Vehicles, upon payment of such lien and on demand, fail or refuse, within 30 days after such payment and demand, to furnish the debtor or the registered owner of such vessel a satisfaction of the lien, then, in that event, such person, firm, or corporation shall be held liable for all costs, damages, and expenses, including reasonable attorney’s fees, lawfully incurred by the debtor or the registered owner of such vessel in any suit which may be brought in the courts of this state for the cancellation of such lien.

(b) Following satisfaction of a lien, the lienholder shall enter a satisfaction thereof in the space provided on the face of the certificate of title. If there are no subsequent liens shown thereon, the certificate shall be delivered by the lienholder to the person satisfying the lien or encumbrance and an executed satisfaction on a form provided by the department shall be forwarded to the department by the lienholder within 10 days after satisfaction of the lien.

(c) If the certificate of title shows a subsequent lien not then being discharged, an executed satisfaction of the first lien shall be delivered by the lienholder to the person satisfying the lien and the certificate of title showing satisfaction of the first lien shall be forwarded by the lienholder to the department within 10 days after satisfaction of the lien.

(d) If, upon receipt of a title certificate showing satisfaction of the first lien, the department determines from its records that there are no subsequent liens or encumbrances upon the vessel, the department shall forward to the owner, as shown on the face of the title, a corrected certificate showing no liens or encumbrances. If there is a subsequent lien not being discharged, the certificate of title shall be reissued showing the second or subsequent lienholder as the first lienholder and shall be delivered to the new first lienholder. The first lienholder shall be entitled to retain the certificate of title until his or her lien is satisfied. Upon satisfaction of the lien, the lienholder shall be subject to the procedures required of a first lienholder in this subsection and in subsection (2).

(8) When the original certificate of title cannot be returned to the department by the lienholder and evidence satisfactory to the department is produced that all liens or encumbrances have been satisfied, upon application by the owner for a duplicate copy of the certificate of title, upon the form prescribed by the department, accompanied by the fee prescribed in this chapter, a duplicate copy of the certificate of title without statement of liens or encumbrances shall be issued by the department and delivered to the owner.

(9) Any person who fails, within 10 days after receipt of a demand by the department by certified mail, to return a certificate of title to the department as required by paragraph (2)(c) or who, upon satisfaction of a lien, fails within 10 days after receipt of such demand to forward the appropriate document to the department as required by paragraph (7)(b) or paragraph (7)(c) commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(10) The department shall use the last known address as shown by its records when sending any notice required by this section.

(11) If the original lienholder sells and assigns his or her lien to some other person, and if the assignee desires to have his or her name substituted on the certificate of title as the holder of the lien, he or she may, after delivering the original certificate of title to the department and providing a sworn statement of the assignment, have his or her name substituted as a lienholder. Upon substitution of the assignee’s name as lienholder, the department shall deliver the certificate of title to the assignee as the first lienholder.

History.—s. 4, ch. 67-586; ss. 25, 35, ch. 69-106; s. 14, ch. 74-327; s. 7, ch. 80-266; s. 16, ch. 84-184; s. 13, ch. 85-81; s. 4, ch. 85-252; s. 9, ch. 88-176; s. 160, ch. 94-356; s. 60, ch. 95-333; s. 20, ch. 96-321; s. 65, ch. 96-413; s. 60, ch. 99-248; s. 39, ch. 2000-313; s. 16, ch. 2004-335; s. 67, ch. 2012-181.

Note.—Former s. 371.81.



328.16 - Issuance in duplicate; delivery; liens and encumbrances.

328.16 Issuance in duplicate; delivery; liens and encumbrances.—

(1) The department shall assign a number to each certificate of title and shall issue each certificate of title and each corrected certificate in duplicate. The database record shall serve as the duplicate title certificate.

(2) An authorized person must sign the original certificate of title and each corrected certificate and, if there are no liens or encumbrances on the vessel, as shown in the records of the department or as shown in the application, must deliver the certificate to the applicant or to another person as directed by the applicant or person, agent, or attorney submitting the application. If there are one or more liens or encumbrances on the vessel, the department must deliver the certificate to the first lienholder as shown by department records. The department shall deliver to the first lienholder, along with the certificate, a form to be subsequently used by the lienholder as a satisfaction. If the application for certificate of title shows the name of a first lienholder which is different from the name of the first lienholder as shown by the records of the department, the certificate shall not be issued to any person until after the department notifies all parties who appear to hold a lien and the applicant for the certificate, in writing by certified mail. If the parties do not amicably resolve the conflict within 10 days after the date the notice was mailed, the department shall serve notice in writing by certified mail on all persons that appear to hold liens on that particular vessel, including the applicant for the certificate, to show cause within 15 days after the date the notice is mailed why it should not issue and deliver the certificate to the person indicated in the notice of lien filed by the lienholder whose name appears in the application as the first lienholder without showing any lien or liens as outstanding other than those appearing in the application or those filed subsequent to the filing of the application for the certificate of title. If, within the 15-day period, any person other than the lienholder shown in the application or a party filing a subsequent lien, in answer to the notice to show cause, appears in person or by a representative, or responds in writing, and files a written statement under oath that his or her lien on that particular vessel is still outstanding, the department shall not issue the certificate to anyone until after the conflict has been settled by the lien claimants involved or by a court of competent jurisdiction. If the conflict is not settled amicably within 10 days after the final date for filing an answer to the notice to show cause, the complaining party shall have 10 days to obtain a ruling, or a stay order, from a court of competent jurisdiction. If a ruling or stay order is not issued and served on the department within the 10-day period, the department shall issue the certificate showing no liens, except those shown in the application or thereafter filed, to the original applicant if there are no liens shown in the application and none are thereafter filed, or to the person indicated in the notice of lien filed by the lienholder whose name appears in the application as the first lienholder if there are liens shown in the application or thereafter filed. A duplicate certificate or corrected certificate must show only such lien or liens as were shown in the application and subsequently filed liens that may be outstanding.

(3) Except as provided in s. 328.15(11), the certificate of title shall be retained by the first lienholder. The first lienholder is entitled to retain the certificate until the first lien is satisfied.

(4) Notwithstanding any requirements in this section or in s. 328.15 indicating that a lien on a vessel shall be noted on the face of the Florida certificate of title, if there are one or more liens or encumbrances on a vessel, the department shall electronically transmit the lien to the first lienholder and notify the first lienholder of any additional liens. Subsequent lien satisfactions shall be electronically transmitted to the department and must include the name and address of the person or entity satisfying the lien. When electronic transmission of liens and lien satisfactions are used, the issuance of a certificate of title may be waived until the last lien is satisfied and a clear certificate of title is issued to the owner of the vessel.

(5) The owner of a vessel, upon which a lien has been filed with the department or noted upon a certificate of title for a period of 5 years, may apply to the department in writing for such lien to be removed from the department files or from the certificate of title. The application must be accompanied by evidence satisfactory to the department that the applicant has notified the lienholder by certified mail, not less than 20 days prior to the date of the application, of his or her intention to apply to the department for removal of the lien. Ten days after receipt of the application, the department may remove the lien from its files or from the certificate of title, as the case may be, if no statement in writing protesting removal of the lien is received by the department from the lienholder within the 10-day period. However, if the lienholder files with the department, within the 10-day period, a written statement that the lien is still outstanding, the department may not remove the lien until the lienholder presents a satisfaction of lien to the department.

History.—s. 66, ch. 96-413; s. 42, ch. 97-300; s. 61, ch. 99-248; s. 72, ch. 2001-61; s. 68, ch. 2012-181.



328.165 - Cancellation of certificates.

328.165 Cancellation of certificates.—

(1) If it appears that a certificate of title has been improperly issued, the department shall cancel the certificate. Upon cancellation of any certificate of title, the department shall notify the person to whom the certificate of title was issued, and any lienholders appearing thereon, of the cancellation and shall demand the surrender of the certificate of title; however, the cancellation does not affect the validity of any lien noted thereon. The holder of the certificate of title shall immediately return it to the department. If a certificate of registration has been issued to the holder of a certificate of title so canceled, the department shall immediately cancel the certificate of registration and demand the return of the certificate of registration and the holder of such certificate of registration shall immediately return it to the department.

(2) The department may, upon application by any person and payment of the proper fees, prepare and furnish lists containing title information in such form as the department authorizes, search the records of the department and make reports thereof, and make photographic copies of the department records and attestations thereof.

History.—s. 62, ch. 99-248.



328.17 - Nonjudicial sale of vessels.

328.17 Nonjudicial sale of vessels.—

(1) It is the intent of the Legislature that any nonjudicial sale of any vessel held for unpaid costs, storage charges, or dockage fees, or any vessel held for failure to pay removal costs pursuant to s. 327.53(7), be disposed of pursuant to the provisions of this section.

(2) The Department of Highway Safety and Motor Vehicles shall provide certification forms for the nonjudicial sale of vessels as authorized by this section.

(3) For purposes of this section, “owner” shall mean the person holding title to the vessel, or any person the marina reasonably believes to be authorized to act for the vessel.

(4) A marina, as defined in s. 327.02, shall have:

(a) A possessory lien upon any vessel for storage fees, dockage fees, repairs, improvements, or other work-related storage charges, and for expenses necessary for preservation of the vessel or expenses reasonably incurred in the sale or other disposition of the vessel. The possessory lien attaches as of the date the vessel is brought to the marina or as of the date the vessel first occupies rental space at the marina facility.

(b) A possessory lien upon any vessel in a wrecked, junked, or substantially dismantled condition which has been left abandoned at a marina for expenses reasonably incurred in the removal and disposal of the vessel. The possessory lien attaches as of the date the vessel arrives at the marina or as of the date the vessel first occupies rental space at the marina facility. If the funds recovered from the sale of or the scrap or salvage value of the vessel are insufficient to cover the expenses reasonably incurred by the marina in removing and disposing of the vessel, all costs in excess of recovery shall be recoverable against the owner of the vessel. For a vessel damaged as a result of a named storm, the provisions of this paragraph shall be suspended for 60 days after the date the vessel is damaged in the named storm. The operation of the provisions specified in this paragraph run concurrently with, and do not extend, the 60-day notice periods provided in subsections (5) and (7).

(5) A marina’s possessory lien may be satisfied as follows:

(a)1. The marina shall provide written notice to the vessel’s owner, delivered in person or by certified mail to the owner’s last known address. The notice shall also be conspicuously posted at the marina and on the vessel.

2. In addition to notice provided to the vessel owner under subparagraph 1., the marina shall provide written notice to each person or entity that:

a. Holds a security interest on the vessel as shown in the records of the Department of Highway Safety and Motor Vehicles with respect to state-titled vessels.

b. Holds a preferred ship mortgage or has filed a claim of lien with the United States Coast Guard Vessel Documentation Center.

c. Holds a security interest against the vessel under the Uniform Commercial Code.

d. Has perfected a lien against the subject vessel by filing a judgment lien certificate pursuant to ss. 55.201-55.209.

3. When a vessel displays a foreign country identification or displays registration numbers from a state other than Florida, the marina shall conduct a reasonable lien search of the vessel registration records in the jurisdiction of registry to determine if there is a lienholder who is entitled to notice pursuant to subparagraph 2. Failure to discover a foreign national or non-Florida United States lienholder after a good faith effort to conduct such a lien search shall not prevent the sale or removal of a vessel from the marina to satisfy the marina’s possessory lien or a purchaser, in good faith, from taking title of the vessel, pursuant to subsections (7) and (11).

4. The requirements of subparagraph 2. shall be satisfied if the marina:

a. Obtains ownership documentation for the vessel and trailer, if applicable, from the Department of Highway Safety and Motor Vehicles or other agency with which the vessel is registered;

b. Obtains an abstract from the United States Coast Guard for a vessel that is documented as defined in 46 U.S.C. s. 30101;

c. Performs a current Uniform Commercial Code lien search;

d. Performs a current Florida judgment lien certificate search; and

e. Complies with subparagraph 3. with regard to vessels registered in a foreign country or in a state other than Florida.

5. The written notice to the vessel owner and lienholders required by this paragraph shall be made at least 60 days prior to any sale of the vessel under this section.

(b) The notice shall include:

1. An itemized statement of the marina’s claim, showing the sum due at the time of the notice and the date upon which the sum became due.

2. A description of the vessel.

3. A demand for payment.

4. A conspicuous statement that, unless the claim is paid within the time stated in the notice, the vessel will be advertised for sale or other disposition and will be sold or otherwise disposed of at a specified time and place.

5. The name, street address, and telephone number of the marina that the owner or lienholder may contact to respond to the notice.

(6) Any notice given pursuant to this section shall be presumed delivered when it is deposited with the United States Postal Service, certified, and properly addressed with postage prepaid.

(7) If the fees, costs, and late payment interest that give rise to such a lien are due and unpaid 60 days after the vessel owner and lienholder are given written notice, the marina may sell the vessel, including its machinery, rigging, and accessories as provided for in subsection (8); or the marina may, at its option, remove the vessel from the marina or from the waters of the state at the owner’s expense pursuant to paragraph (4)(b).

(8) The marina shall first publish an advertisement of the sale or other disposition once a week for 2 consecutive weeks in a newspaper of general circulation in the area in which the marina is located. Inasmuch as any sale may involve more than one vessel, a single advertisement may be used to dispose of more than one vessel at any one sale.

(a) The advertisement shall include:

1. A brief and general description of the vessel.

2. The address of the marina facility or the address where the marina is located and the name of the owner of the vessel.

3. The time, place, and manner of the sale or other disposition. The sale or other disposition shall take place no sooner than 15 days after the first publication.

(b) If there is no newspaper of general circulation in the area in which the marina is located, the advertisement shall be posted at least 10 days before the date of the sale or other disposition in no fewer than three conspicuous places in the neighborhood in which the marina is located.

(9) Any sale or other disposition of the vessel shall conform to the terms of the notification as provided for in this section and shall be conducted in a commercially reasonable manner, as that term is used in s. 679.610.

(10) Before any sale or other disposition of the vessel pursuant to this section, the owner or the lienholder may pay the amount necessary to satisfy the lien and the reasonable expenses and late payment interest incurred under this section and thereby redeem and take possession of the vessel. Upon receipt of such payment, the marina shall return the property to the owner or lienholder making such payment and thereafter shall have no liability to any person with respect to such vessel.

(11) Unless otherwise provided by law, a purchaser in good faith of a vessel sold to satisfy a lien provided for in this section takes the property free of any claims other than a prior lien perfected under state or federal law.

(12) In the event of a sale under this section, the marina may satisfy its lien from the proceeds of the sale, provided the marina’s lien has priority over all other liens on the vessel. The lien rights of secured lienholders automatically also attach to the remaining proceeds of the sale. The balance, if any, shall be held by the marina for delivery on demand to the owner. A notice of any balance shall be delivered by the marina to the owner in person or by certified mail to the last known address of the owner. If the owner does not claim the balance of the proceeds within 1 year after the date of sale, the proceeds shall be deemed abandoned, and the marina shall have no further obligation with regard to the payment of the balance. In the event that the marina’s lien does not have priority over all other liens, the sale proceeds shall be held for the benefit of the holders of those liens having priority. A notice of the amount of the sale proceeds shall be delivered by the marina to the owner or secured lienholder in person or by certified mail to the owner’s or the secured lienholder’s last known address. If the owner or the secured lienholder does not claim the sale proceeds within 1 year after the date of sale, the proceeds shall be deemed abandoned, and the owner or the secured lienholder shall have no further obligation with regard to the payment of the proceeds.

(13) In making application for transfer of title of a vessel sold pursuant to this section, the new owner shall establish proof of ownership by submitting with the application, which includes the applicable fees and the original bill of sale executed by the marina, a copy of each registered or certified letter sent by the marina to the previous owner and lienholder and a certified copy of the public notice of intent to sell published in a newspaper of general circulation in the county in which the marina is located. At the time the purchase price is paid, the marina shall provide the documentation required by this subsection to the purchaser.

History.—s. 1, ch. 78-264; s. 17, ch. 84-184; s. 5, ch. 85-252; s. 13, ch. 87-225; s. 8, ch. 94-241; s. 957, ch. 95-148; s. 61, ch. 95-333; s. 115, ch. 99-13; s. 312, ch. 99-248; s. 1, ch. 2003-175; s. 1, ch. 2006-5; s. 7, ch. 2006-172; s. 7, ch. 2014-70.

Note.—Former s. 371.84.



328.18 - Power to conduct investigations.

328.18 Power to conduct investigations.—The Department of Highway Safety and Motor Vehicles or any other law enforcement agency may make any investigation necessary to secure information required to carry out and enforce the provisions of this chapter.

History.—s. 10, ch. 84-184; s. 62, ch. 95-333.



328.19 - Penalty.

328.19 Penalty.—Except as otherwise provided in this chapter, any person convicted of violating any of the provisions of this chapter is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 4, ch. 67-586; s. 305, ch. 71-136; s. 8, ch. 80-266; s. 50, ch. 91-224.

Note.—Former s. 371.82.



328.195 - Legislative intent.

328.195 Legislative intent.—It is declared to be the legislative intent that if any section, subsection, sentence, clause or provision of this chapter is held invalid the remainder of this chapter and chapter 327 shall not be affected.

History.—s. 4, ch. 67-586.

Note.—Former s. 371.83.



328.20 - Disposition of fees.

328.20 Disposition of fees.—The Department of Highway Safety and Motor Vehicles shall deposit all funds collected by it pursuant to the provisions of this chapter in the Marine Resources Conservation Trust Fund.

History.—s. 18, ch. 84-184; s. 161, ch. 94-356; s. 63, ch. 95-333; s. 21, ch. 96-321.



328.21 - Transfer without delivery of certificate; operation or use without certificate; failure to surrender; other violations.

328.21 Transfer without delivery of certificate; operation or use without certificate; failure to surrender; other violations.—A person who:

(1) Except as otherwise provided for in this chapter, purports to sell or transfer a vessel for which a certificate of title is required without delivering to the purchaser or transferee thereof a certificate of title thereto which is duly assigned to the purchaser as provided in this chapter or who operates or uses in this state a vessel for which a certificate of title is required, without the certificate having been obtained in accordance with this chapter, or upon which the certificate of title has been canceled;

(2) Fails to surrender any certificate of title, certificate of registration, or sticker upon cancellation of the same by the department and notice thereof as prescribed in this chapter;

(3) Fails to surrender the certificate of title to the department as provided in this chapter when the vessel has been destroyed, dismantled, or changed so that it is not the vessel described in the certificate of title; or

(4) Violates any of the other provisions of this chapter, or any lawful rule adopted under this chapter,

is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for each offense.

History.—s. 67, ch. 96-413.



328.30 - Transactions by electronic or telephonic means.

328.30 Transactions by electronic or telephonic means.—

(1) The department may accept any application provided for under this chapter by electronic or telephonic means.

(2) The department may issue an electronic certificate of title in lieu of printing a paper title.

(3) The department may collect electronic mail addresses and use electronic mail in lieu of the United States Postal Service for the purpose of providing renewal notices.

History.—s. 25, ch. 97-300; s. 69, ch. 2012-181.






Part II - VESSEL REGISTRATION (ss. 328.40-328.80)

328.40 - Administration of vessel registration and titling laws; records.

328.40 Administration of vessel registration and titling laws; records.—

(1) The administration of vessel registration and titling as set forth in this chapter is under the Department of Highway Safety and Motor Vehicles, which shall provide for issuing, handling, and recording of all vessel registration and titling applications and certificates, including the receipt and accounting of vessel registration and titling fees.

(2) The Department of Highway Safety and Motor Vehicles shall keep electronic records and perform such other clerical duties as required pertaining to:

(a) Vessel registration and titling.

(b) Suspension of the vessel operating privilege under ss. 327.35-327.355.

(3) All records made or kept by the Department of Highway Safety and Motor Vehicles under this law are public records except for confidential reports.

History.—s. 1, ch. 59-399; s. 2, ch. 63-103; s. 1, ch. 65-361; ss. 25, 35, ch. 69-106; s. 2, ch. 74-327; s. 2, ch. 81-100; s. 3, ch. 84-184; s. 153, ch. 94-356; s. 47, ch. 95-333; s. 52, ch. 96-413; s. 4, ch. 98-308; s. 6, ch. 99-289; s. 40, ch. 2000-313.

Note.—Former s. 371.031; s. 327.03.



328.42 - Suspension or denial of a vessel registration due to support delinquency; dishonored checks.

328.42 Suspension or denial of a vessel registration due to support delinquency; dishonored checks.—

(1) The department shall work cooperatively with the Department of Revenue to establish an automated method for periodically disclosing information relating to current owners of registered vessels to the Department of Revenue, the state’s Title IV-D agency. The purpose of this subsection is to promote the public policy of this state relating to child support as established in s. 409.2551. The department shall, when directed by the court or the Department of Revenue pursuant to s. 409.2598, deny or suspend the vessel registration and suspend the vessel operating privilege of an owner found not to be in compliance with a support order, a subpoena, an order to show cause, or a written agreement with the Department of Revenue. The department shall issue or reinstate a registration and reinstate the operating privilege when notified by the court or the Department of Revenue that the owner has complied with the terms of the support order. The department is not liable for any registration denial or suspension, or suspension of operating privileges, resulting from the discharge of its duties under this section.

(2) The department may deny or cancel any vessel registration if the owner pays for the registration by a dishonored check.

History.—s. 5, ch. 95-222; s. 52, ch. 99-248; s. 7, ch. 99-289; s. 24, ch. 2001-158; s. 3, ch. 2008-92.

Note.—Former s. 327.031.



328.46 - Operation of registered vessels.

328.46 Operation of registered vessels.—

(1) Every vessel that is required to be registered and that is being operated, used, or stored on the waters of this state shall be registered and numbered within 30 days after purchase by the owner except as specifically exempt. During this 30-day period, the operator is required to have aboard the vessel and available for inspection a bill of sale. The bill of sale for the vessel shall serve as the temporary certificate of number that is required by federal law and must contain the following information:

(a) Make of the vessel.

(b) Length of the vessel.

(c) Type of propulsion.

(d) Hull identification number.

(e) A statement declaring Florida to be the state where the vessel is principally used.

(f) Name of the purchaser.

(g) Address of the purchaser, including ZIP code.

(h) Signature of the purchaser.

(i) Name of the seller.

(j) Signature of the seller.

(k) Date of the sale of the vessel. The date of sale shall also serve as the date of issuance of the temporary certificate of number.

(l) Notice to the purchaser and operator that the temporary authority to use the vessel on the waters of this state is invalid after 30 days following the date of sale of the vessel.

(2) No person shall operate, use, or store or give permission for the operation, use, or storage of any such vessel on such waters unless:

(a) Such vessel is registered within 30 days after purchase by the owner and numbered with the identifying number set forth in the certificate of registration, displayed:

1. In accordance with s. 328.48(4), except, if the vessel is an airboat, the registration number may be displayed on each side of the rudder; or

2. In accordance with 33 C.F.R. s. 173.27, or with a federally approved numbering system of another state; and

(b) The certificate of registration or temporary certificate of number awarded to such vessel is in full force and effect.

History.—s. 1, ch. 59-399; s. 1, ch. 65-361; s. 1, ch. 74-62; s. 3, ch. 74-327; s. 3, ch. 81-100; s. 1, ch. 83-102; s. 4, ch. 84-184; s. 49, ch. 95-333; s. 54, ch. 96-413; s. 10, ch. 99-289; s. 22, ch. 2009-86.

Note.—Former s. 371.041; s. 327.10.



328.48 - Vessel registration, application, certificate, number, decal, duplicate certificate.

328.48 Vessel registration, application, certificate, number, decal, duplicate certificate.—

(1)(a) The owner of each vessel required by this law to pay a registration fee and secure an identification number shall file an application with the county tax collector. The application shall provide the owner’s name and address; residency status; personal or business identification; and a complete description of the vessel, and shall be accompanied by payment of the applicable fee required in s. 328.72. An individual applicant must provide a valid driver license or identification card issued by this state or another state or a valid passport. A business applicant must provide a federal employer identification number, if applicable, verification that the business is authorized to conduct business in the state, or a Florida city or county business license or number. Registration is not required for any vessel that is not used on the waters of this state.

(b) For purposes of registration, the owner may establish proof of ownership of the vessel by submitting with his or her application an executed bill of sale, a builder’s contract, a manufacturer’s statement of origin, a federal marine document, or any other document acceptable to the Department of Highway Safety and Motor Vehicles and presented at the time of registration to the agency issuing the registration certificate.

(2) Each vessel operated, used, or stored on the waters of this state must be registered as a commercial vessel or recreational vessel as defined in s. 327.02, unless it is:

(a) A vessel operated, used, and stored exclusively on private lakes and ponds;

(b) A vessel owned by the United States Government;

(c) A vessel used exclusively as a ship’s lifeboat; or

(d) A non-motor-powered vessel less than 16 feet in length or a non-motor-powered canoe, kayak, racing shell, or rowing scull, regardless of length.

(3) The Department of Highway Safety and Motor Vehicles shall issue certificates of registration and numbers for city, county, and state-owned vessels, charging only the service fees required in s. 328.72(7) and (8), provided the vessels are used for purposes other than recreation.

(4) Each certificate of registration issued shall state among other items the numbers awarded to the vessel, the hull identification number, the name and address of the owner, and a description of the vessel, except that certificates of registration for vessels constructed or assembled by the owner registered for the first time shall state all the foregoing information except the hull identification number. The numbers shall be placed on each side of the forward half of the vessel in such position as to provide clear legibility for identification, except, if the vessel is an airboat, the numbers may be placed on each side of the rudder. The numbers awarded to the vessel shall read from left to right and shall be in block characters of good proportion not less than 3 inches in height. The numbers shall be of a solid color which will contrast with the color of the background and shall be so maintained as to be clearly visible and legible; i.e., dark numbers on a light background or light numbers on a dark background. The certificate of registration shall be pocket-sized and shall be available for inspection on the vessel for which issued whenever such vessel is in operation.

(5) A decal signifying the year or years during which the certificate is valid shall be furnished by the Department of Highway Safety and Motor Vehicles with each registration certificate issued. The decal issued to an undocumented vessel shall be displayed by affixing it to the port (left) side of the vessel within 6 inches before or after the registration number. The decal issued to a documented vessel shall be placed on the port (left) side of the vessel and may be affixed to a window or the windshield on the port (left) side of the vessel in lieu of being placed on the hull. A decal issued to a dealer shall be affixed, with the registration number, to a removable sign pursuant to s. 328.52(2). Any decal for a previous year shall be removed from a vessel operating on the waters of the state.

(6) When a vessel decal has been stolen, the owner of the vessel for which the decal was issued shall make application to the department for a replacement. The application shall contain the decal number being replaced and a statement that the item was stolen. If the application includes a copy of the police report prepared in response to a report of a stolen decal, such decal shall be replaced at no charge.

(7) Any decal lost in the mail may be replaced at no charge. The service charge shall not be applied to this replacement; however, the application for a replacement shall contain a statement of such fact, the decal number, and the date issued.

(8) Anyone guilty of falsely certifying any facts relating to application, certificate, transfer, number, decal, duplicate, or replacement certificates or any information required under this section shall be punished as provided under this chapter.

History.—s. 1, ch. 59-399; s. 1, ch. 61-511; s. 3, ch. 63-103; s. 1, ch. 65-361; ss. 25, 35, ch. 69-106; ss. 4, 15, ch. 74-327; s. 1, ch. 80-266; s. 50, ch. 80-274; s. 4, ch. 81-100; s. 1, ch. 82-181; s. 2, ch. 83-102; s. 5, ch. 84-184; s. 2, ch. 85-287; s. 5, ch. 85-324; s. 2, ch. 88-336; s. 450, ch. 95-148; s. 50, ch. 95-333; s. 55, ch. 96-413; s. 53, ch. 99-248; s. 11, ch. 99-289; s. 49, ch. 2000-152; s. 41, ch. 2000-313; s. 26, ch. 2000-362; s. 2, ch. 2008-106; s. 23, ch. 2009-86; s. 71, ch. 2013-160.

Note.—Former s. 371.051; s. 327.11.



328.52 - Special manufacturers’ and dealers’ number.

328.52 Special manufacturers’ and dealers’ number.—

(1) The description of a vessel used for demonstration, sales promotional, or testing purposes by a manufacturer or dealer shall be omitted from the certificate of registration. In lieu of the description, the word “manufacturer” or “dealer,” as appropriate, shall be plainly marked on the certificate.

(2) The manufacturer or dealer shall have the number awarded printed upon or attached to a removable sign or signs to be temporarily but firmly mounted upon or attached to the vessel being demonstrated, promoted, or tested so long as the display meets the requirements of this chapter.

(3) A dealer registration shall not be issued to a manufacturer or a dealer pursuant to this chapter unless he or she provides to the county tax collector a copy of his or her current sales tax certificate of registration, if such certificate is required, from the Department of Revenue and a copy of his or her current commercial or occupational business license if such license is required by the local governmental entity in which the manufacturer or dealer operates a vessel.

(4) A manufacturer or dealer shall not use or authorize the use of any vessel registered pursuant to this section for other than demonstration, sales promotional, or testing purposes. Such vessel shall not be used for any commercial or other use not specifically authorized by this section.

History.—s. 1, ch. 59-399; s. 1, ch. 65-361; s. 6, ch. 84-184; s. 451, ch. 95-148; s. 13, ch. 99-289.

Note.—Former s. 371.071; s. 327.13.



328.54 - Federal numbering system adopted.

328.54 Federal numbering system adopted.—

(1) The vessel registration number issued shall be of the pattern prescribed by regulations of the United States Coast Guard and shall be divided into parts. The first part shall consist of the symbols identifying the state followed by a combination of numerals and letters which furnish individual vessel identification. The group of digits appearing between letters shall be separated from those letters by hyphens or equivalent spaces.

(2) The first part of the number shall be a symbol indicating Florida which shall be FL.

(3) The remainder of the vessel number shall consist of not more than four Arabic numerals and two capital letters or not more than three Arabic numerals and three capital letters, in sequence, separated by a hyphen or equivalent space, in accordance with the serials, numerically and alphabetically.

(4) Since the letters I, O, and Q may be mistaken for Arabic numerals, all letter sequences using I, O, and Q shall be omitted. Objectionable words formed by the use of two or three letters shall not be used.

History.—s. 1, ch. 59-399; s. 1, ch. 65-361; s. 6, ch. 84-184; s. 14, ch. 99-289.

Note.—Former s. 371.091; s. 327.14.



328.56 - Vessel registration number.

328.56 Vessel registration number.—Each vessel that is operated, used, or stored on the waters of this state must display a commercial or recreational Florida registration number, unless it is:

(1) A vessel operated, used, and stored exclusively on private lakes and ponds;

(2) A vessel owned by the United States Government;

(3) A vessel used exclusively as a ship’s lifeboat;

(4) A non-motor-powered vessel less than 16 feet in length or a non-motor-powered canoe, kayak, racing shell, or rowing scull, regardless of length;

(5) A federally documented vessel;

(6) A vessel already covered by a registration number in full force and effect which has been awarded to it pursuant to a federally approved numbering system of another state or by the United States Coast Guard in a state without a federally approved numbering system, if the vessel has not been within this state for a period in excess of 90 consecutive days;

(7) A vessel operating under a valid temporary certificate of number;

(8) A vessel from a country other than the United States temporarily using the waters of this state; or

(9) An undocumented vessel used exclusively for racing.

History.—s. 1, ch. 59-399; ss. 2, 3, ch. 61-511; s. 1, ch. 65-361; s. 52, ch. 95-333; s. 56, ch. 96-413; s. 15, ch. 99-289; s. 27, ch. 2000-362; s. 3, ch. 2008-106; s. 24, ch. 2009-86.

Note.—Former s. 371.131; s. 327.15.



328.58 - Reciprocity of nonresident or alien vessels.

328.58 Reciprocity of nonresident or alien vessels.—The owner of any vessel already covered by a registration number in full force and effect which has been awarded by:

(1) Another state pursuant to a federally approved numbering system of another state;

(2) The United States Coast Guard in a state without a federally approved numbering system; or

(3) The United States Coast Guard for a federally documented vessel with a valid registration in full force and effect from another state,

shall record the number with the Department of Highway Safety and Motor Vehicles prior to operating, using, or storing the vessel on the waters of this state in excess of the 90-day reciprocity period provided for in this chapter. Such recordation shall be pursuant to the procedure required for the award of an original registration number, except that no additional or substitute registration number shall be issued if the vessel owner maintains the previously awarded registration number in full force and effect.

History.—s. 1, ch. 59-399; s. 1, ch. 65-361; s. 6, ch. 84-184; s. 57, ch. 96-413; s. 16, ch. 99-289; s. 25, ch. 2009-86.

Note.—Former s. 371.081; s. 327.16.



328.60 - Military personnel; registration; penalties.

328.60 Military personnel; registration; penalties.—Any military personnel on active duty in this state operating, using, or storing a vessel on the waters of this state that has a registration number in full force and effect which has been awarded to it pursuant to a federally approved numbering system of another state or by the United States Coast Guard in a state without a federally approved numbering system, or a federally documented vessel with a valid registration in full force and effect from another state shall not be required to register his or her vessel in this state while such certificate of registration remains valid; but, at the expiration of such registration certificate, all registration and titling shall be issued by this state. In the case of a federally documented vessel, the issuance of a title is not required by this chapter.

History.—ss. 1, 5, ch. 67-586; s. 302, ch. 71-136; s. 6, ch. 84-184; s. 452, ch. 95-148; s. 58, ch. 96-413; s. 17, ch. 99-289; s. 26, ch. 2009-86.

Note.—Former s. 371.082; s. 327.17.



328.62 - Only authorized number to be used.

328.62 Only authorized number to be used.—No number other than the number awarded to a vessel or granted reciprocity pursuant to this chapter shall be painted, attached, or otherwise displayed on either side of the bow of such vessel.

History.—s. 1, ch. 59-399; s. 1, ch. 65-361; s. 6, ch. 84-184; s. 18, ch. 99-289.

Note.—Former s. 371.111; s. 327.18.



328.64 - Change of interest and address.

328.64 Change of interest and address.—

(1) The owner shall furnish the Department of Highway Safety and Motor Vehicles notice of the transfer of all or any part of his or her interest in a vessel registered or titled in this state pursuant to this chapter or of the destruction or abandonment of such vessel, within 30 days thereof, on a form prescribed by the department. Such transfer, destruction, or abandonment shall terminate the certificate for such vessel, except that in the case of a transfer of a part interest which does not affect the owner’s right to operate such vessel, such transfer shall not terminate the certificate. The department shall provide the form for such notice and shall attach the form to every vessel title issued or reissued.

(2) Any holder of a certificate of registration shall notify the Department of Highway Safety and Motor Vehicles or the county tax collector within 30 days, if his or her address no longer conforms to the address appearing on the certificate and shall, as a part of such notification, furnish the department or such county tax collector with the new address. The department shall provide in its rules and regulations for the surrender of the certificate bearing the former address and its replacement with a certificate bearing the new address or for the alteration of an outstanding certificate to show the new address of the holder.

History.—s. 1, ch. 59-399; s. 1, ch. 65-361; ss. 25, 35, ch. 69-106; s. 5, ch. 74-327; s. 6, ch. 84-184; s. 453, ch. 95-148; s. 53, ch. 95-333; s. 19, ch. 99-289; s. 4, ch. 2006-309; s. 46, ch. 2007-5.

Note.—Former s. 371.101; s. 327.19.



328.65 - Legislative intent with respect to registration and numbering of vessels.

328.65 Legislative intent with respect to registration and numbering of vessels.—It is the legislative intent that vessels be registered and numbered uniformly throughout the state. The purpose of ss. 327.58, 327.70, 327.72, 328.66, 328.68, and 328.72 is to make registration and numbering procedures similar to those of automobiles and airplanes and to provide for a vessel registration fee and certificate so as to determine the ownership of vessels which are operated, used, or stored on the waters of this state and to aid in the advancement of maritime safety.

History.—s. 1, ch. 65-361; s. 8, ch. 74-327; s. 6, ch. 84-184; s. 20, ch. 99-289; s. 27, ch. 2009-86.

Note.—Former s. 371.62; s. 327.21.



328.66 - County and municipality optional registration fee.

328.66 County and municipality optional registration fee.—

(1) Any county may impose an annual registration fee on vessels registered, operated, used, or stored on the waters of this state within its jurisdiction. This fee shall be 50 percent of the applicable state registration fee as provided in s. 328.72(1) and not the reduced vessel registration fee specified in s. 328.72(18). However, the first $1 of every registration imposed under this subsection shall be remitted to the state for deposit in the Save the Manatee Trust Fund created within the Fish and Wildlife Conservation Commission, and shall be used only for the purposes specified in s. 379.2431(4). All other moneys received from such fee shall be expended for the patrol, regulation, and maintenance of the lakes, rivers, and waters and for other boating-related activities of such municipality or county. A municipality that was imposing a registration fee before April 1, 1984, may continue to levy such fee, notwithstanding the provisions of this section.

(2) Any county which imposes an annual registration fee may establish, by interlocal agreement with one or more of the municipalities located in the county, a distribution formula for dividing the proceeds of the fee or for use of the funds for boating-related projects located within the county or the municipality or municipalities, or the county and the municipality or municipalities.

History.—s. 22, ch. 99-289; s. 28, ch. 2000-362; s. 197, ch. 2008-247; s. 28, ch. 2009-86; s. 3, ch. 2016-126.



328.68 - Exemption of vessels and outboard motors from personal property tax; temporary certificate of registration; vessel registration certificate fee.

328.68 Exemption of vessels and outboard motors from personal property tax; temporary certificate of registration; vessel registration certificate fee.—

(1) Every vessel registered as provided herein, and outboard motor capable of propelling any such vessel, shall be exempt from any personal property tax and in lieu thereof shall pay a vessel registration certificate fee. A certificate of registration shall be issued for any documented vessel, the owner of which has paid the registration certificate fee, but no state registration number shall be issued to such vessel.

(2) A temporary certificate of registration may be issued to a vessel for use in the following cases:

(a) The owner has made application to the United States Coast Guard for documentation and has paid the applicable registration certificate fee pursuant to s. 328.72(1). A temporary certificate of registration shall only be issued upon proof that all applicable state sales taxes have been paid and that the application for documentation is on file with the United States Coast Guard. Any reregistration of such a vessel without the submission of the vessel’s documentation papers shall require written verification from the United States Coast Guard as to the current status of the application for the vessel’s documentation. Upon receipt of the vessel’s documentation papers, the owner shall bring them to the agent issuing the temporary certificate for official recording of information.

(b) An out-of-state resident, subject to registration in this state, who must secure ownership documentation from the home state, and is unable to submit an out-of-state title because it is being held by an out-of-state lienholder.

History.—s. 1, ch. 65-361; s. 8, ch. 74-327; s. 25, ch. 79-334; s. 77, ch. 82-226; s. 7, ch. 84-184; s. 2, ch. 85-252; s. 59, ch. 96-413; s. 54, ch. 99-248; s. 23, ch. 99-289.

Note.—Former s. 371.64; s. 327.23.



328.70 - Legislative intent with respect to uniform registration fee, classification of vessels.

328.70 Legislative intent with respect to uniform registration fee, classification of vessels.—

(1) It is declared to be the intent of the Legislature that all vessels in the state be subject to a uniform registration fee at a rate based on the length of the vessels. It is also declared to be the intent of the Legislature that all vessels be classified as either “commercial” or “recreational” and that all such vessels be registered according to the provisions of s. 328.72.

(2) Any vessel which is required to be registered and meets the definition of a commercial vessel shall be classified and registered as a “commercial vessel.”

(3) Any vessel which is required to be registered and is not used for commercial purposes shall be classified and registered as a “recreational vessel.”

(4) Livery vessels shall be classified as “commercial” or “recreational” based on the manner in which they are used.

History.—s. 1, ch. 70-336; s. 8, ch. 74-327; s. 8, ch. 84-184; s. 24, ch. 99-289; s. 29, ch. 2000-362.

Note.—Former s. 371.645; s. 327.24.



328.72 - Classification; registration; fees and charges; surcharge; disposition of fees; fines; marine turtle stickers.

328.72 Classification; registration; fees and charges; surcharge; disposition of fees; fines; marine turtle stickers.—

(1) VESSEL REGISTRATION FEE.—

(a) Vessels that are required to be registered shall be classified for registration purposes according to the following schedule and, except as provided in subsection (18), the registration certificate fee shall be in the following amounts:

1. Class A-1—Less than 12 feet in length, and all canoes to which propulsion motors have been attached, regardless of length: $5.50 for each 12-month period registered.

2. Class A-2—12 feet or more and less than 16 feet in length: $16.25 for each 12-month period registered. To county: 2.85 for each 12-month period registered.

3. Class 1—16 feet or more and less than 26 feet in length: $28.75 for each 12-month period registered. To county: 8.85 for each 12-month period registered.

4. Class 2—26 feet or more and less than 40 feet in length: $78.25 for each 12-month period registered. To county: 32.85 for each 12-month period registered.

5. Class 3—40 feet or more and less than 65 feet in length: $127.75 for each 12-month period registered. To county: 56.85 for each 12-month period registered.

6. Class 4—65 feet or more and less than 110 feet in length: $152.75 for each 12-month period registered. To county: 68.85 for each 12-month period registered.

7. Class 5—110 feet or more in length: $189.75 for each 12-month period registered. To county: 86.85 for each 12-month period registered.

8. Dealer registration certificate: $25.50 for each 12-month period registered.

(b) The county portion of the vessel registration fee is derived from recreational vessels only.

(2) ANTIQUE VESSEL REGISTRATION FEE.—

(a) A vessel that is at least 30 years old, used only for recreational purposes, and powered by the vessel’s original-type power plant may be registered as an antique vessel. When applying for registration as an antique vessel, the owner of such a vessel shall submit certification, as prescribed by the Department of Highway Safety and Motor Vehicles or from a marine surveyor that the vessel meets the requirements of this paragraph.

(b) The registration number for an antique vessel shall be permanently attached to each side of the forward half of the vessel as provided in ss. 328.48 and 328.54.

(c) The Department of Highway Safety and Motor Vehicles may issue a decal identifying the vessel as an antique vessel. The decal shall be displayed as provided in ss. 328.48 and 328.54.

(3) ALIEN OR NONRESIDENT LICENSE FEE.—An additional license fee of $50 for each 12-month period registered shall be required of all aliens or nonresidents of the state on all vessels not subject to a specific reciprocal agreement with another state, which vessels are used for commercial purposes and owned in whole or in part by such aliens or nonresidents. Such fee shall be in addition to the vessel registration fee required by this section.

(4) TRANSFER OF OWNERSHIP.—

(a) When the ownership of a registered vessel changes, an application for transfer of registration shall be filed with the county tax collector by the new owner within 30 days with a fee of $3.25. The county tax collector shall retain $2.25 of the fee and shall remit $1 to the department. A refund may not be made for any unused portion of a registration period.

(b) If a vessel is an antique as defined in subsection (2), the application shall be accompanied by either a certificate of title, a bill of sale and a registration, or a bill of sale and an affidavit by the owner defending the title from all claims. The bill of sale must contain a complete vessel description to include the hull identification number and engine number, if appropriate; the year, make, and color of the vessel; the selling price; and the signatures of the seller and purchaser.

(5) REPLACEMENT DECAL.—A decal issued to replace a lost or misplaced decal may be obtained by submitting $2.25 with a request for such replacement decal to the county tax collector. A replacement decal may not be issued except upon receipt of a written request by the registered owner or an appointed representative.

(6) CHANGE OF CLASSIFICATION.—If the classification of a vessel changes from recreational to commercial, or from commercial to recreational and a current registration certificate has been issued to the owner, the owner shall within 30 days forward his or her certificate to the county tax collector with a fee of $2.25 and a new certificate shall be issued.

(7) SERVICE FEE.—In addition to other registration fees, the vessel owner shall pay the tax collector a $2.25 service fee for each registration issued, replaced, or renewed. Except as provided in subsection (15), all fees, other than the service charge, collected by a tax collector must be remitted to the department not later than 7 working days following the last day of the week in which the money was remitted. Vessels may travel in salt water or fresh water.

(8) MAIL SERVICE CHARGE.—A mail service charge shall be collected for each registration or reregistration mailed by the Department of Highway Safety and Motor Vehicles or any tax collector. All registrations and reregistrations shall be mailed by first-class mail. The amount of the mail service charge shall be the actual postage required rounded to the nearest 5 cents, plus a 25-cent handling charge. The mail service charge shall be in addition to the service charge provided in subsection (7) and shall be used and accounted for in accordance with law.

(9) SURCHARGE.—In addition, there is hereby levied and imposed on each vessel registration fee imposed under subsection (1) a surcharge in the amount of $1 for each 12-month period of registration, which shall be collected in the same manner as the fee and deposited into the State Agency Law Enforcement Radio System Trust Fund of the Department of Management Services.

(10) DUPLICATE REGISTRATION CERTIFICATE.—A duplicate registration certificate to replace a lost or misplaced certificate may be obtained from a tax collector for $2.25. A duplicate certificate will not be issued except by written request of the registered owner or a person authorized by the owner to make such a request.

(11) VOLUNTARY CONTRIBUTIONS.—The application form for boat registration shall include a provision to allow each applicant to indicate a desire to pay an additional voluntary contribution to the Save the Manatee Trust Fund to be used for the purposes specified in s. 379.2431(4). This contribution shall be in addition to all other fees and charges. The amount of the request for a voluntary contribution solicited shall be $2 or $5 per registrant. A registrant who provides a voluntary contribution of $5 or more shall be given a sticker or emblem by the tax collector to display, which signifies support for the Save the Manatee Trust Fund. All voluntary contributions shall be deposited in the Save the Manatee Trust Fund and shall be used for the purposes specified in s. 379.2431(4). The form shall also include language permitting a voluntary contribution of $5 per applicant, which contribution shall be transferred into the 1Election Campaign Financing Trust Fund. A statement providing an explanation of the purpose of the trust fund shall also be included.

(12) REGISTRATION.—

(a) “Registration period” is a period of 12 months during which a vessel registration is valid.

(b) Any vessel owner who is subject to registration under subparagraph (c)1. is eligible for an extended registration period that begins the first day of the birth month of the owner and ends the last day of the month immediately preceding the owner’s birth month 24 months after the beginning of the registration period. If the vessel is registered in the name of more than one person, the birth month of the person whose name first appears on the registration shall be used to determine the extended registration period. For a vessel subject to this extended registration period, the renewal period is the 30-day period ending at midnight on the vessel owner’s date of birth.

(c) The following registration periods and renewal periods are established:

1. For vessels owned by individuals, the registration period begins the first day of the birth month of the owner and ends the last day of the month immediately preceding the owner’s birth month in the succeeding year. If the vessel is registered in the name of more than one person, the birth month of the person whose name first appears on the registration shall be used to determine the registration period. For a vessel subject to this registration period, the renewal period is the 30-day period ending at midnight on the vessel owner’s date of birth.

2. For vessels owned by companies, corporations, governmental entities, and registrations issued to dealers and manufacturers, the registration period begins July 1 and ends June 30. The renewal period is the 30-day period beginning June 1.

(13) EXPIRED REGISTRATION.—The operation, use, or storage on the waters of this state of a previously registered vessel after the expiration of the registration period is a noncriminal violation, as defined in s. 327.73. This subsection does not apply to vessels lawfully stored at a dock or in a marina.

(14) EXEMPTIONS.—The following vessels are exempt from provisions of subsection (1):

(a) A vessel that is owned and operated by Sea Explorer or Sea Scout units of the Boy Scouts of America, the Girl Scouts of America, the Florida Association of Christian Child Caring Agencies, Inc., Safe Harbor Haven, Inc., or the Associated Marine Institutes, Inc., and its affiliates.

(b) An antique vessel as defined in paragraph (2)(a).

(c) A non-motor-powered sailing vessel that is owned by a nonprofit entity and used exclusively for teaching boating safety, boat handling, or seamanship skills, including the racing of such sailing vessels.

Such vessels shall be issued certificates of registration and numbers upon application and payment of the service fee provided in subsection (7).

(15) DISTRIBUTION OF FEES.—Except for the first $2, $1 of which shall be remitted to the state for deposit into the Save the Manatee Trust Fund created within the Fish and Wildlife Conservation Commission and $1 of which shall be remitted to the state for deposit into the Marine Resources Conservation Trust Fund to fund a grant program for public launching facilities pursuant to s. 206.606, giving priority consideration to counties with more than 35,000 registered vessels, moneys designated for the use of the counties, as specified in subsection (1), shall be distributed by the tax collector to the board of county commissioners for use only as provided in this section. Such moneys to be returned to the counties are for the sole purposes of providing, maintaining, or operating recreational channel marking and other uniform waterway markers, public boat ramps, lifts, and hoists, marine railways, boat piers, docks, mooring buoys, and other public launching facilities; and removing derelict vessels, debris that specifically impede boat access, not including the dredging of channels, and vessels and floating structures deemed a hazard to public safety and health for failure to comply with s. 327.53. Counties shall demonstrate through an annual detailed accounting report of vessel registration revenues that the registration fees were spent as provided in this subsection. This report shall be provided to the Fish and Wildlife Conservation Commission no later than November 1 of each year. If, before January 1 of each calendar year, the accounting report meeting the prescribed criteria has still not been provided to the commission, the tax collector of that county may not distribute the moneys designated for the use of counties, as specified in subsection (1), to the board of county commissioners but shall, for the next calendar year, remit such moneys to the state for deposit into the Marine Resources Conservation Trust Fund. The commission shall return those moneys to the county if the county fully complies with this section within that calendar year. If the county does not fully comply with this section within that calendar year, the moneys shall remain within the Marine Resources Trust Fund and may be appropriated for the purposes specified in this subsection.

(16) MARINE TURTLE STICKER.—The Department of Highway Safety and Motor Vehicles shall offer for sale with vessel registrations a waterproof sticker in the shape of a marine turtle at an additional cost of $5, the proceeds of which shall be deposited in the Marine Resources Conservation Trust Fund to be used for marine turtle protection, research, and recovery efforts pursuant to the provisions of s. 379.2431(1).

(17) FORMS AND NOTICES.—The Department of Highway Safety and Motor Vehicles shall prescribe and provide suitable forms for applications and other notices and forms necessary to administer the provisions of this chapter.

(18) REDUCED VESSEL REGISTRATION FEE.—

(a) As used in this subsection, the term:

1. “Emergency position-indicating radio beacon” means a device installed on the vessel being registered that:

a. Transmits distress signals at a frequency between 406.0 and 406.1 MHz;

b. Is manufactured by a company approved to manufacture beacons by the International Cospas-Sarsat Programme; and

c. Is registered with the United States National Oceanic and Atmospheric Administration.

2. “Full registration fee amount” means the registration fee as provided in subsection (1) and not the reduced vessel registration fee specified in this subsection.

3. “Personal locator beacon” means a device designed to be carried by an individual that:

a. Transmits distress signals at a frequency between 406.0 and 406.1 MHz;

b. Is manufactured by a company approved to manufacture beacons by the International Cospas-Sarsat Programme; and

c. Is registered with the United States National Oceanic and Atmospheric Administration.

(b) The registration certificate fee imposed under subsection (1) for a recreational vessel equipped with an emergency position-indicating radio beacon, or for a recreational vessel the owner of which owns a personal locator beacon, shall be reduced to the following amounts for each 12-month period registered:

1. Class A-1—$4.24.

2. Class A-2—$13.77.

3. Class 1—$24.83.

4. Class 2—$68.56.

5. Class 3—$112.31.

6. Class 4—$134.41.

7. Class 5—$167.11.

(c) A person who owns a personal locator beacon and who owns more than one recreational vessel qualifies to pay the reduced fee under paragraph (b) for only one such vessel.

(d) In order to qualify for reduced registration fees under this subsection, a vessel owner must, at the time of registration, demonstrate that the vessel is equipped with an emergency position-indicating radio beacon or that the vessel owner owns a personal locator beacon. The Department of Highway Safety and Motor Vehicles may adopt rules specifying what constitutes sufficient proof to qualify for reduced registration fees under this subsection, but such proof must contain, at a minimum, the following:

1. The name of the beacon owner.

2. The expiration date of the beacon’s registration.

3. The unique identification number of the beacon.

4. For vessels equipped with an emergency position-indicating radio beacon, identification of the vessel equipped with the beacon.

(e) For each vessel registration qualifying for reduced registration fees under this subsection, an amount equal to the difference between the full registration fee amount and the actual amount of registration fee paid for such vessel registration shall be transferred from the General Revenue Fund to the Department of Highway Safety and Motor Vehicles and shall be distributed pursuant to s. 328.76.

(f) The reduced registration certificate fee amounts provided in this subsection apply only to applicable vessels registered during the period beginning July 1, 2016, and ending June 30, 2017.

(g) This subsection expires July 1, 2017.

History.—s. 1, ch. 65-361; s. 2, ch. 67-586; s. 1, ch. 69-300; s. 4, ch. 70-336; s. 1, ch. 73-146; ss. 9, 15, ch. 74-327; s. 1, ch. 77-174; s. 81, ch. 79-164; s. 1, ch. 79-307; ss. 26, 30, ch. 79-334; s. 1, ch. 79-364; s. 2, ch. 80-266; s. 51, ch. 80-274; s. 9, ch. 81-100; s. 2, ch. 82-97; s. 2, ch. 82-181; s. 78, ch. 82-226; s. 9, ch. 84-184; s. 66, ch. 84-338; s. 6, ch. 85-324; s. 2, ch. 87-392; s. 3, ch. 88-144; s. 3, ch. 88-336; s. 5, ch. 89-168; s. 2, ch. 90-219; s. 29, ch. 91-107; s. 1, ch. 91-199; s. 1, ch. 91-215; s. 83, ch. 91-221; s. 4, ch. 92-72; s. 279, ch. 92-279; s. 55, ch. 92-326; s. 3, ch. 94-241; s. 952, ch. 95-148; s. 54, ch. 95-333; s. 16, ch. 96-321; s. 1, ch. 97-16; s. 40, ch. 97-96; s. 41, ch. 97-300; s. 15, ch. 99-4; s. 18, ch. 99-5; s. 113, ch. 99-13; s. 19, ch. 99-245; s. 55, ch. 99-248; s. 25, ch. 99-289; s. 39, ch. 99-399; s. 50, ch. 2000-152; s. 42, ch. 2000-313; ss. 30, 31, ch. 2000-362; s. 1, ch. 2001-369; s. 1, ch. 2004-75; s. 12, ch. 2005-157; s. 5, ch. 2006-309; s. 7, ch. 2007-242; s. 4, ch. 2008-106; s. 198, ch. 2008-247; s. 29, ch. 2009-86; s. 1, ch. 2013-56; s. 2, ch. 2013-194; s. 4, ch. 2014-136; s. 1, ch. 2016-126.

1Note.—The trust fund expired, effective November 4, 1996, by operation of s. 19(f), Art. III of the State Constitution.

Note.—Former s. 371.65; s. 327.25.



328.73 - Registration; duties of tax collectors.

328.73 Registration; duties of tax collectors.—

(1) The tax collectors in the counties of the state, as authorized agents of the department, shall issue registration certificates and vessel numbers and decals to applicants, subject to the requirements of law and in accordance with rules of the department.

(2) Each tax collector shall keep a full and complete record and account of all vessel decals or other properties received by him or her from the department or from any other source and shall make prompt remittance of moneys collected by him or her at the times and in the manner prescribed by law.

(3) A fee of 50 cents shall be charged in addition to the fees required under s. 328.72 on every vessel decal registration sold to cover the cost of the Florida Real Time Vehicle Information System. The fees collected under this section shall be deposited into the Highway Safety Operating Trust Fund and shall be used to fund that system and may be used to fund the general operations of the department.

(4) Notwithstanding chapter 116, every county officer within this state authorized to collect funds provided for in this chapter shall pay all sums officially received by the officer into the State Treasury no later than 5 working days after the close of the business day in which the officer received the funds. Payment by county officers to the state shall be made by means of electronic funds transfer.

History.—s. 56, ch. 99-248; s. 51, ch. 2000-152; s. 43, ch. 2000-313; s. 16, ch. 2002-235.



328.735 - Advanced registration renewal; procedures.

328.735 Advanced registration renewal; procedures.—

(1) The owner of any vessel currently registered in this state may file an application for renewal of registration with the department, or its authorized agent in the county wherein the owner resides, any time during the 3 months preceding the date of expiration of the registration period.

(2) Upon the filing of the application and payment of the appropriate vessel registration fee and service charges required by s. 328.72 and any additional fees required by law, the department or its agents shall issue to the owner of the vessel a decal and registration. When the decal is affixed to the vessel, the registration is renewed for the appropriate registration period.

(3) Any person who uses a vessel decal without lawful authority or who willfully violates any rule of the department relating to this section shall be punished as provided under this chapter.

History.—s. 57, ch. 99-248; s. 52, ch. 2000-152; s. 44, ch. 2000-313.



328.74 - Stickers or emblems for the Save the Manatee Trust Fund.

328.74 Stickers or emblems for the Save the Manatee Trust Fund.—The commission shall prepare stickers or emblems signifying support for the Save the Manatee Trust Fund which shall be given to persons who contribute to the Save the Manatee Trust Fund as provided in s. 328.72. The commission may accept stickers or emblems donated by any governmental or nongovernmental entity for the purposes of this section.

History.—s. 4, ch. 91-199; s. 156, ch. 94-356; s. 20, ch. 99-245; s. 26, ch. 99-289.

Note.—Former s. 327.26.



328.76 - Marine Resources Conservation Trust Fund; vessel registration funds; appropriation and distribution.

328.76 Marine Resources Conservation Trust Fund; vessel registration funds; appropriation and distribution.—

(1) Except as otherwise specified in this subsection and less the amount equal to any administrative costs which shall be deposited in the Highway Safety Operating Trust Fund, in each fiscal year beginning on or after July 1, 2001, all funds collected from the registration of vessels through the Department of Highway Safety and Motor Vehicles and the tax collectors of the state and funds transferred from the General Revenue Fund pursuant to s. 328.72(18), except for those funds designated as the county portion pursuant to s. 328.72(1), shall be deposited in the Marine Resources Conservation Trust Fund for recreational channel marking; public launching facilities; law enforcement and quality control programs; aquatic weed control; manatee protection, recovery, rescue, rehabilitation, and release; and marine mammal protection and recovery. The funds collected pursuant to s. 328.72(1) shall be transferred as follows:

(a) In each fiscal year, an amount equal to $1.50 for each commercial and recreational vessel registered in this state shall be transferred by the Department of Highway Safety and Motor Vehicles to the Save the Manatee Trust Fund and shall be used only for the purposes specified in s. 379.2431(4).

(b) An amount equal to $2 from each recreational vessel registration fee, except that for class A-1 vessels, shall be transferred by the Department of Highway Safety and Motor Vehicles to the Invasive Plant Control Trust Fund in the Fish and Wildlife Conservation Commission for aquatic weed research and control.

(c) An amount equal to 40 percent of the registration fees from commercial vessels shall be transferred by the Department of Highway Safety and Motor Vehicles to the Invasive Plant Control Trust Fund in the Fish and Wildlife Conservation Commission for aquatic plant research and control.

(d) An amount equal to 40 percent of the registration fees from commercial vessels shall be transferred by the Department of Highway Safety and Motor Vehicles, on a monthly basis, to the General Inspection Trust Fund of the Department of Agriculture and Consumer Services. These funds shall be used for shellfish and aquaculture development and quality control programs.

(e) After all administrative costs are funded and the distributions in paragraphs (a)-(d) have been made, up to $400,000 shall be transferred by the Department of Highway Safety and Motor Vehicles to the General Inspection Trust Fund of the Department of Agriculture and Consumer Services to fund activities relating to the protection, restoration, and research of the natural oyster reefs and beds of the state. This paragraph expires July 1, 2017.

(f) After all administrative costs are funded and the distributions in paragraphs (a)-(d) have been made, up to $300,000 may be used by the Fish and Wildlife Conservation Commission for boating safety education. This paragraph expires July 1, 2017.

(2) All funds collected pursuant to s. 379.361(2) shall be deposited in the Marine Resources Conservation Trust Fund. Such funds shall be used to pay the cost of implementing the saltwater products license program. Additional proceeds from the licensing revenue shall be distributed among the following program functions:

(a) No more than 15 percent shall go to marine law enforcement;

(b) Twenty-five percent shall go to the Florida Saltwater Products Promotion Trust Fund within the Department of Agriculture and Consumer Services, on a monthly basis, for the purpose of providing marketing and extension services including industry information and education; and

(c) The remainder shall go to the Fish and Wildlife Conservation Commission, for use in marine research and statistics development, including quota management.

History.—s. 1, ch. 59-399; s. 2, ch. 61-119; s. 1, ch. 63-105; s. 1, ch. 65-361; ss. 12, 25, 35, ch. 69-106; s. 1, ch. 69-400; s. 5, ch. 70-336; s. 5, ch. 74-327; s. 1, ch. 77-174; s. 11, ch. 83-134; s. 10, ch. 84-184; s. 67, ch. 84-338; s. 2, ch. 85-108; s. 6, ch. 89-168; s. 4, ch. 89-250; s. 3, ch. 90-219; s. 2, ch. 91-199; s. 35, ch. 92-151; s. 157, ch. 94-356; s. 32, ch. 95-146; s. 55, ch. 95-333; s. 17, ch. 96-321; s. 114, ch. 99-13; s. 20, ch. 99-205; s. 21, ch. 99-245; s. 27, ch. 99-289; s. 3, ch. 99-312; ss. 32, 33, ch. 2000-362; s. 8, ch. 2000-364; s. 18, ch. 2001-196; s. 2, ch. 2001-369; s. 12, ch. 2008-150; s. 199, ch. 2008-247; s. 72, ch. 2013-160; s. 2, ch. 2016-126.

Note.—Former s. 371.171; s. 327.28.



328.78 - Crimes relating to registration decals; penalties.

328.78 Crimes relating to registration decals; penalties.—

(1) It is unlawful for any person to make, alter, forge, counterfeit, or reproduce a Florida registration decal unless authorized by the Department of Highway Safety and Motor Vehicles.

(2) It is unlawful for any person knowingly to have in his or her possession a forged, counterfeit, or imitation Florida registration decal, or reproduction of a decal, unless possession by such person has been duly authorized by the Department of Highway Safety and Motor Vehicles.

(3) It is unlawful for any person to barter, trade, sell, supply, agree to supply, aid in supplying, or give away a Florida registration decal or to conspire to barter, trade, sell, supply, agree to supply, aid in supplying, or give away a registration decal, unless duly authorized to issue the decal by the Department of Highway Safety and Motor Vehicles, as provided in this chapter or in rules of the department.

(4) Any person who violates any of the provisions of this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 80-266; s. 454, ch. 95-148; s. 56, ch. 95-333; s. 28, ch. 99-289.

Note.—Former s. 371.053; s. 327.29.



328.80 - Transactions by electronic or telephonic means.

1328.80 Transactions by electronic or telephonic means.—The commission is authorized to accept any application provided for under this chapter by electronic or telephonic means.

History.—s. 24, ch. 97-300; s. 36, ch. 99-245; s. 32, ch. 99-289.

1Note.—As amended by s. 36, ch. 99-245, and transferred from s. 327.90 to s. 328.80 by s. 32, ch. 99-289. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Section 328.80 was also amended by s. 32, ch. 99-289, and that version reads:

328.80 Transactions by electronic or telephonic means.—The Department of Highway Safety and Motor Vehicles is authorized to accept any application provided for under this chapter by electronic or telephonic means.

Note.—Former s. 327.90.












TITLE XXV - AVIATION

Chapter 329 - AIRCRAFT: TITLE; REGISTRATION; LIENS

329.01 - Recording instruments affecting civil aircraft.

329.01 Recording instruments affecting civil aircraft.—No instrument which affects the title to or interest in any civil aircraft of the United States, or any portion thereof, is valid in respect to such aircraft, or portion thereof, against any person, other than the person by whom the instrument is made or given, the person’s heirs or devisee, and any person having actual notice thereof, until such instrument is recorded in the office of the Federal Aviation Administrator of the United States, or such other office as is designated by the laws of the United States as the one in which such instruments should be filed. Every such instrument so recorded in such office is valid as to all persons without further recordation in any office of this state. Any instrument required to be recorded by the provisions of this section takes effect from the date of its recordation and not from the date of its execution.

History.—s. 1, ch. 22673, 1945; s. 1, ch. 84-259; s. 470, ch. 95-148.



329.10 - Aircraft registration.

329.10 Aircraft registration.—

(1) It is unlawful for any person in this state to knowingly have in his or her possession an aircraft that is not registered in accordance with the regulations of the Federal Aviation Administration contained in Title 14, chapter 1, parts 47-49 of the Code of Federal Regulations.

(2) Any aircraft in or operated in this state that is found to be registered to a nonexistent person, firm, or corporation or to a firm, business, or corporation which is no longer a legal entity is in violation of this section. Any firm, business, or corporation that has no physical location or corporate officers or that has lapsed into an inactive state or been dissolved by order of the Secretary of State for a period of at least 90 days with no documented attempt to reinstate the firm, business, or corporation or to register its aircraft in the name of a real person or legal entity in accordance with Federal Aviation Administration regulations is in violation of this section.

(3) A person who knowingly supplies false information to a governmental entity in regard to the name, address, business name, or business address of the owner of an aircraft in or operated in the state is in violation of this section.

(4) It is a violation of this section for any person or corporate entity to knowingly supply false information to any governmental entity in regard to ownership by it or another firm, business, or corporation of an aircraft in or operated in this state if it is determined that such corporate entity or other firm, business, or corporation:

(a) Is not, or has never been, a legal entity in this state;

(b) Is not, or has never been, a legal entity in any other state; or

(c) Has lapsed into a state of no longer being a legal entity in this state as defined in part I of chapter 607 or s. 865.09, and no documented attempt has been made to correct such information with the governmental entity for a period of 90 days after the date on which such lapse took effect with the Secretary of State.

(5) This section does not apply to any aircraft registration or information supplied by a governmental entity in the course and scope of performing its lawful duties.

(6)(a) A violation of this section shall be deemed a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any violation of this section shall constitute the aircraft to which it relates as contraband, and said aircraft may be seized as contraband by a law enforcement agency and shall be subject to forfeiture pursuant to ss. 932.701-932.704.

History.—s. 5, ch. 83-272; s. 2, ch. 84-259; s. 21, ch. 87-243; s. 471, ch. 95-148; s. 41, ch. 2014-209.



329.11 - Aircraft identification numbers; penalties.

329.11 Aircraft identification numbers; penalties.—

(1)(a) It is unlawful for any person, firm, association, or corporation to knowingly buy, sell, offer for sale, receive, dispose of, conceal, or have in his or her possession, or to endeavor to buy, sell, offer for sale, receive, dispose of, conceal, or possess, any aircraft or part thereof on which the assigned identification numbers do not meet the requirements of the federal aviation regulations.

(b) If any of the identification numbers required by this subsection have been knowingly omitted, altered, removed, destroyed, covered, or defaced, or the real identity of the aircraft cannot be determined due to an intentional act of the owner or possessor, the aircraft may be seized as contraband property by a law enforcement agency and shall be subject to forfeiture pursuant to ss. 932.701-932.704. Such aircraft may not be knowingly sold or operated from any airport, landing field, or other property or body of water where aircraft may land or take off in this state unless the Federal Aviation Administration has issued the aircraft a replacement identification number which shall thereafter be used for identification purposes.

(c) It is unlawful for any person to knowingly possess, manufacture, sell or exchange, offer to sell or exchange, supply in blank, or give away any counterfeit manufacturer’s aircraft identification number plate or decal used for the purpose of identification of any aircraft; to authorize, direct, aid in exchange, or give away such counterfeit manufacturer’s aircraft identification number plate or decal; or to conspire to do any of the foregoing.

(d) Any person who violates any provision of this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) The failure to have aircraft identification numbers clearly displayed on the aircraft and in compliance with federal aviation regulations is probable cause for any law enforcement officer in this state to make further inspection of the aircraft in question to ascertain its true identity. A law enforcement officer is authorized to inspect an aircraft for identification numbers:

(a) When it is located on public property; or

(b) Upon consent of the owner of the private property on which the aircraft is stored.

History.—s. 3, ch. 83-272; s. 23, ch. 87-243; s. 33, ch. 91-221; s. 472, ch. 95-148.



329.40 - Airport facilities; lien for landing and other fees.

329.40 Airport facilities; lien for landing and other fees.—

(1) The governing body of a publicly owned and operated airport has a lien upon all aircraft landing upon any airport owned and operated by it for all fees and charges for the use of the facilities of such airport by any aircraft when payment of such charges and fees is not made immediately upon demand to the operator or owner of the aircraft by an authorized employee of the airport. The lien for the full amount of the charges and fees due attaches to any aircraft, at the airport, which is owned or operated by the person owing such charges and fees. Such lien may be enforced as provided by law for the enforcement of warehousemen’s liens.

(2) A person may not remove or attempt to remove from the airport any aircraft owned or operated by the person owing such charges or fees after service of notice of the lien upon the owner or operator or after the posting of such notice upon the aircraft. Any person who unlawfully removes or attempts to remove from the airport any aircraft owned or operated by a person owing such charges or fees after service or posting of the notice of lien and before payment of the amount due to the airport is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 83-272; s. 1, ch. 87-324.



329.41 - Lien for fuel furnished to aircraft.

329.41 Lien for fuel furnished to aircraft.—A person who has furnished fuel to an aircraft has a lien upon the aircraft for any unpaid fuel charges. The lien is enforceable in the same manner as provided in s. 329.51.

History.—s. 1, ch. 93-73.



329.51 - Liens for labor, services, fuel, or material expended upon aircraft; notice.

329.51 Liens for labor, services, fuel, or material expended upon aircraft; notice.—Any lien claimed on an aircraft under s. 329.41 or s. 713.58 is enforceable when the lienor records a verified lien notice with the clerk of the circuit court in the county where the aircraft was located at the time the labor, services, fuel, or material was last furnished. The lienor must record such lien notice within 90 days after the time the labor, services, fuel, or material was last furnished. The notice must state the name of the lienor; the name of the owner; a description of the aircraft upon which the lienor has expended labor, services, fuel, or material; the amount for which the lien is claimed; and the date the expenditure was completed. This section does not affect the priority of competing interests in any aircraft or the lienor’s obligation to record the lien under s. 329.01.

History.—s. 2, ch. 83-272; s. 3, ch. 84-259; s. 2, ch. 93-73; s. 473, ch. 95-148.






Chapter 330 - REGULATION OF AIRCRAFT, PILOTS, AND AIRPORTS

330.04 - Possession of pilot’s license; inspection on demand.

330.04 Possession of pilot’s license; inspection on demand.—The pilot’s license required shall be kept in the personal possession of the licensee when he or she is operating aircraft within this state, and must be presented for inspection upon the demand of any passenger, any peace officer of this state, or any official, manager, or person in charge of any airport or landing field in this state upon which the licensee shall land.

History.—s. 4, ch. 14642, 1931; CGL 1936 Supp. 4109(4); s. 474, ch. 95-148.



330.27 - Definitions, when used in ss. 330.29-330.36, 330.38, 330.39.

330.27 Definitions, when used in ss. 330.29-330.36, 330.38, 330.39.—

(1) “Aircraft” means a powered or unpowered machine or device capable of atmospheric flight, except a parachute or other such device used primarily as safety equipment.

(2) “Airport” means an area of land or water used for, or intended to be used for, landing and takeoff of aircraft, including appurtenant areas, buildings, facilities, or rights-of-way necessary to facilitate such use or intended use.

(3) “Department” means the Department of Transportation.

(4) “Limited airport” means any airport limited exclusively to the specific conditions stated on the site approval order or license.

(5) “Private airport” means an airport, publicly or privately owned, which is not open or available for use by the public, but may be made available to others by invitation of the owner or manager.

(6) “Public airport” means an airport, publicly or privately owned, which is open for use by the public.

(7) “Temporary airport” means any airport that will be used for a period of less than 30 days with no more than 10 operations per day.

(8) “Ultralight aircraft” means any aircraft meeting the criteria established by part 103 of the Federal Aviation Regulations.

History.—s. 1, ch. 24046, 1947; s. 24, ch. 57-1; s. 2, ch. 65-178; ss. 23, 35, ch. 69-106; s. 103, ch. 71-377; s. 2, ch. 73-326; s. 1, ch. 75-16; s. 1, ch. 77-273; s. 1, ch. 84-205; s. 12, ch. 95-146; s. 475, ch. 95-148; s. 22, ch. 2003-286.



330.29 - Administration and enforcement; rules; requirements for airport sites and airports.

330.29 Administration and enforcement; rules; requirements for airport sites and airports.—It is the duty of the department to:

(1) Administer and enforce the provisions of this chapter.

(2) Establish requirements for airport site approval, licensure, and registration.

(3) Establish and maintain a state aviation facility data system to facilitate licensing and registration of all airports.

(4) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—s. 3, ch. 24046, 1947; s. 11, ch. 25035, 1949; s. 2, ch. 65-178; ss. 10, 23, 35, ch. 69-106; s. 56, ch. 78-95; s. 2, ch. 84-205; s. 68, ch. 98-200; s. 23, ch. 2003-286.



330.30 - Approval of airport sites; registration and licensure of airports.

330.30 Approval of airport sites; registration and licensure of airports.—

(1) SITE APPROVALS; REQUIREMENTS, EFFECTIVE PERIOD, REVOCATION.—

(a) Except as provided in subsection (3), the owner or lessee of any proposed airport shall, prior to site acquisition or construction or establishment of the proposed airport, obtain approval of the airport site from the department. Applications for approval of a site shall be made in a form and manner prescribed by the department. The department shall grant the site approval if it is satisfied:

1. That the site has adequate area allocated for the airport as proposed.

2. That the proposed airport will conform to licensing or registration requirements and will comply with the applicable local government land development regulations or zoning requirements.

3. That all affected airports, local governments, and property owners have been notified and any comments submitted by them have been given adequate consideration.

4. That safe air-traffic patterns can be established for the proposed airport with all existing airports and approved airport sites in its vicinity.

(b) Site approval shall be granted for public airports only after a favorable department inspection of the proposed site.

(c) Site approval shall be granted for private airports only after receipt of documentation in a form and manner the department deems necessary to satisfy the conditions in paragraph (a).

(d) Site approval may be granted subject to any reasonable conditions the department deems necessary to protect the public health, safety, or welfare.

(e) Approval shall remain valid for 2 years after the date of issue, unless revoked by the department or a public airport license is issued or private airport registration completed pursuant to subsection (2) prior to the expiration date.

(f) The department may extend a site approval for subsequent periods of 2 years per extension for good cause.

(g) The department may revoke a site approval if it determines:

1. That the site has been abandoned as an airport site;

2. That the site has not been developed as an airport within a reasonable time period or development does not comply with the conditions of the site approval;

3. That, except as required for in-flight emergencies, aircraft have operated on the site; or

4. That the site is no longer usable for aviation purposes due to physical or legal changes in conditions that were the subject of the approval granted.

(2) LICENSES AND REGISTRATIONS; REQUIREMENTS, RENEWAL, REVOCATION.—

(a) Except as provided in subsection (3), the owner or lessee of any airport in this state shall have either a public airport license or private airport registration prior to the operation of aircraft to or from the facility. Application for a license or registration shall be made in a form and manner prescribed by the department. Upon granting site approval:

1. For a public airport, the department shall issue a license after a final airport inspection finds the facility to be in compliance with all requirements for the license. The license may be subject to any reasonable conditions that the department may deem necessary to protect the public health, safety, or welfare.

2. For a private airport, the department shall provide controlled electronic access to the state aviation facility data system to permit the applicant to complete the registration process. Registration shall be completed upon self-certification by the registrant of operational and configuration data deemed necessary by the department.

(b) The department may license a public airport that does not meet standards only if it determines that such exception is justified by unusual circumstances or is in the interest of public convenience and does not endanger the public health, safety, or welfare. Such a license shall bear the designation “special” and shall state the conditions subject to which the license is granted.

(c) The department may license a public airport or a private airport may register as a temporary airport provided that the airport will not endanger the public health, safety, or welfare and the airport meets the temporary airport requirements established by the department. A temporary airport license or registration shall be valid for less than 30 days and is not renewable.

(d)1. Each public airport license shall expire no later than 1 year after the effective date of the license, except that the expiration date of a license may be adjusted to provide a maximum license period of 18 months to facilitate airport inspections, recognize seasonal airport operations, or improve administrative efficiency.

2. Registration for private airports shall remain valid provided specific elements of airport data, established by the department, are periodically recertified by the airport registrant. The ability to recertify private airport registration data shall be available at all times by electronic submittal. A private airport registration that has not been recertified in the 24-month period following the last certification shall expire, unless the registration period has been adjusted by the department for purposes of informing private airport owners of their registration responsibilities or promoting administrative efficiency. The expiration date of the current registration period will be clearly identifiable from the state aviation facility data system.

3. The effective date and expiration date shall be shown on public airport licenses. Upon receiving an application for renewal of an airport license in a form and manner prescribed by the department and receiving a favorable inspection report indicating compliance with all applicable requirements and conditions, the department shall renew the license, subject to any conditions deemed necessary to protect the public health, safety, or welfare.

4. The department may require a new site approval for any airport if the license or registration has expired.

5. If the renewal application for a public airport license has not been received by the department or no private airport registration recertification has been accomplished within 15 days after the date of expiration, the department may revoke the airport license or registration.

(e) The department may revoke, or refuse to allow or issue, any airport registration or recertification, or any license or license renewal, if it determines:

1. That the site has been abandoned as an airport;

2. That the airport does not comply with the conditions of the license, license renewal, or site approval;

3. That the airport has become either unsafe or unusable for flight operation due to physical or legal changes in conditions that were the subject of approval; or

4. That an airport required to file or update a security plan pursuant to paragraph (f) has failed to do so.

(f)1. After initial licensure, a license of a publicly or privately owned general aviation airport that is open to the public, that has at least one runway greater than 4,999 feet in length, and that does not host scheduled passenger-carrying commercial service operations regulated under 14 C.F.R. part 139 shall not be renewed or reissued unless an approved security plan has been filed with the department, except when the department determines that the airport is working in good faith toward completion and filing of the plan.

2. Security plans required by this paragraph must be developed in accordance with the 2004 Security Planning for General Aviation Airports guidelines published by the Florida Airports Council. Certain administrative data from the approved security plan shall be submitted to the Department of Law Enforcement, in a format prescribed by the Department of Law Enforcement, for use in protecting critical infrastructure of the state.

3. The department shall not approve a security plan for filing unless it is consistent with Florida Airports Council guidelines.

4. An airport required to file a security plan pursuant to this paragraph shall update its plan at least once every 2 years after the initial filing date and file the updated plan with the department. The department shall review the updated plan prior to approving it for filing to determine whether it is consistent with Florida Airports Council guidelines. No renewal license shall be issued to the airport unless the department approves the updated security plan or determines that the airport is working in good faith to update it.

(3) EXEMPTIONS.—The provisions of this section do not apply to:

(a) An airport owned or operated by the United States.

(b) An ultralight aircraft landing area located more than 5 nautical miles from a public or military airport, except any ultralight landing area with more than 10 ultralight aircraft operating at the site.

(c) A helistop used solely in conjunction with a construction project undertaken pursuant to the performance of a state contract if the purpose of the helicopter operations at the site is to expedite construction.

(d) A helistop used by mosquito control or emergency services, not to include areas where permanent facilities are installed, such as hospital landing sites.

(e) An airport which meets the criteria of s. 330.27(7) used exclusively for aerial application or spraying of crops on a seasonal basis, not to include any licensed airport where permanent crop aerial application or spraying facilities are installed, if the period of operation does not exceed 30 days per calendar year. Such proposed airports, which will be located within 3 miles of existing airports or approved airport sites, shall establish safe air-traffic patterns with such existing airports or approved airport sites, by memorandums of understanding, or by letters of agreement between the parties representing the airports or sites.

(f) Any body of water used for the takeoff and landing of aircraft, including any land, building, structure, or any other contrivance that facilitates private use or intended private use.

(4) EXCEPTIONS.—Private airports with 10 or more based aircraft may request to be inspected and licensed by the department. Private airports licensed according to this subsection shall be considered private airports as defined in s. 330.27(5) in all other respects.

History.—s. 4, ch. 24046, 1947; s. 1, ch. 61-215; s. 2, ch. 65-178; ss. 23, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 56, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 3, 9, 10, ch. 84-205; s. 24, ch. 86-243; s. 14, ch. 87-225; s. 4, ch. 91-429; s. 19, ch. 94-237; s. 15, ch. 95-257; s. 1, ch. 95-412; s. 1, ch. 98-17; s. 1, ch. 99-256; s. 9, ch. 2002-183; s. 24, ch. 2003-286; s. 1, ch. 2005-145.



330.31 - Federal-state joint hearings, reciprocal services.

330.31 Federal-state joint hearings, reciprocal services.—

(1) JOINT HEARINGS.—The department is authorized to confer with or to hold joint hearings with any agency of the United States in connection with any matter arising under ss. 330.27-330.36, 330.38, and 330.39 or relating to the safe development of airports.

(2) RECIPROCAL SERVICES.—The department is authorized to avail itself of the cooperation, services, records, and facilities of the agencies of the United States as fully as may be practicable in the administration and enforcement of ss. 330.27-330.36, 330.38, and 330.39. The department shall furnish to the agencies of the United States its cooperation, services, records, and facilities, insofar as may be practicable.

History.—s. 5, ch. 24046, 1947; s. 2, ch. 65-178; s. 23, 35, ch. 69-106; s. 4, ch. 84-205.



330.325 - Injunctive relief.

330.325 Injunctive relief.—The department may institute a civil action for injunctive relief in the appropriate circuit court to prevent the violation of any provision of this chapter.

History.—s. 5, ch. 84-205.



330.33 - Penalties.

330.33 Penalties.—Any person who violates any of the provisions of this chapter or any of the rules or orders issued pursuant thereto is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 7, ch. 24046, 1947; s. 230, ch. 71-136; s. 5, ch. 84-205.



330.35 - Airport zoning protection.

330.35 Airport zoning protection.—

(1) Nothing in ss. 330.29-330.36, 330.38, and 330.39 shall be construed to limit any right, power, or authority of the state or a political subdivision to regulate airport hazards by zoning.

(2) Airports licensed for public use under the provisions of s. 330.30 are eligible for airport zoning protection, as prescribed in chapter 333.

(3) The department is granted all powers conferred upon political subdivisions of this state by chapter 333 to regulate airport hazards at state-owned public airports. The procedure shall be to form a joint zoning board with the political subdivision of the state in which the state-owned public airport is located as prescribed in chapter 333.

History.—s. 9, ch. 24046, 1947; s. 2, ch. 65-178; ss. 23, 35, ch. 69-106; s. 6, ch. 84-205; s. 14, ch. 85-81; s. 25, ch. 2003-286.



330.36 - Prohibition against county or municipal licensing of airports; regulation of seaplane landings.

330.36 Prohibition against county or municipal licensing of airports; regulation of seaplane landings.—

(1) No county or municipality of this state shall license airports or control their location except by zoning requirements. The determination of suitable sites and standards of safety for airports shall be in accordance with the provisions of this chapter. Nothing in this chapter shall be interpreted as prohibiting a county or municipality from issuing occupational licenses to operators of airports.

(2) Upon adoption of zoning requirements in compliance with subsection (1), a municipality may prohibit or otherwise regulate, for specified public health and safety purposes, the landing of seaplanes in and upon any public waters of the state which are located within the limits or jurisdiction of, or bordering on, the municipality.

History.—s. 10, ch. 24046, 1947; s. 7, ch. 84-205; s. 10, ch. 87-392; s. 16, ch. 95-257; s. 2, ch. 95-412; s. 26, ch. 2003-286.



330.38 - Construction of this law.

330.38 Construction of this law.—Nothing in this chapter shall apply to, or confer on the department, jurisdiction or control over any county or municipal aviation authority or county or municipal port authority or any airport under the control of such an authority.

History.—s. 11a, ch. 24046, 1947; s. 2, ch. 65-178; ss. 23, 35, ch. 69-106; s. 8, ch. 84-205; s. 15, ch. 87-225.



330.39 - Short title.

330.39 Short title.—Sections 330.27-330.36, 330.38, and 330.39 may be cited as the “State Airport Licensing Law.”

History.—s. 13, ch. 24046, 1947.



330.40 - Aircraft fuel tanks.

330.40 Aircraft fuel tanks.—In the interests of the public welfare, it is unlawful for any person, firm, corporation, or association to install, maintain, or possess any aircraft which has been equipped with, or had installed in its wings or fuselage, fuel tanks, bladders, drums, or other containers which will hold fuel if such fuel tanks, bladders, drums, or other containers do not conform to federal aviation regulations or have not been approved by the Federal Aviation Administration by inspection or special permit. This provision also includes any pipes, hoses, or auxiliary pumps which when present in the aircraft could be used to introduce fuel into the primary fuel system of the aircraft from such tanks, bladders, drums, or containers. Any person who violates any provision of this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 83-272; s. 15, ch. 85-81; s. 22, ch. 87-243; s. 1, ch. 93-258.






Chapter 331 - AVIATION AND AEROSPACE FACILITIES AND COMMERCE

Part I - AIRPORTS AND AIR COMMERCE (ss. 331.10-331.22)

331.10 - Eminent domain granted those engaged in air commerce.

331.10 Eminent domain granted those engaged in air commerce.—All persons engaged in air commerce in the transportation of mail, freight, express and passengers by aircraft between fixed termini and on fixed schedules are hereby delegated authority to exercise the right and power of eminent domain, that is, the right to appropriate property, except state or federal, for the purpose of securing land for airports, air terminals, seaplane bases and landing fields in the state; and the fee simple title to all property so taken and acquired shall vest in such person unless such person seeks to condemn a particular right or estate in such property. The procedure in acquiring said property shall be that prescribed and set forth in chapter 73.

History.—s. 1, ch. 15862, 1933; CGL 1936 Supp. 1977(100).



331.15 - Auto transportation between county airports; exceptions.

331.15 Auto transportation between county airports; exceptions.—

(1) The term “motor carrier” as used in this section shall mean any person, firm, corporation, or partnership, which is engaged in the business of transporting passengers for hire by motor-propelled vehicles, including, but not limited to, buses and sedan automobiles.

(2) The board of county commissioners of every county owning and operating an airport shall have the right, power, and authority to enter into contracts with one or more motor carriers for the transportation of passengers for hire between such airport or airports and points within such county. Such contract or contracts shall authorize the term of said contract or contracts authorizing such motor carrier to transport passengers for hire over the roads, streets, and highways of such county between such airport and points within such county.

(3) Provided, however, this section shall not be applicable in any county owning or operating an airport, which said airport is geographically located so as to be separated from the mainland of the state by any bay, ocean, sea, river, or other body of water, and further provided that the provisions of the section shall not apply to counties having a population between 150,000 and 200,000.

History.—ss. 1, 2, 3, ch. 26512, 1951; s. 1, ch. 63-279; s. 2, ch. 63-496; s. 1, ch. 65-52; s. 1, ch. 85-113.



331.20 - Publicizing, advertising, and promoting airports and related facilities.

331.20 Publicizing, advertising, and promoting airports and related facilities.—The board of county commissioners of every county owning and operating an airport shall have the right, power, and authority to publicize, advertise, and promote the activities of its airport; to make known the advantages, facilities, resources, products, attractions, and attributes of its airport; to create a favorable climate of opinion concerning its airport; to cooperate with other agencies, public and private, to accomplish these purposes; and, in furtherance thereof, to authorize expenditures for the purposes here enumerated, including meals, hospitality, and entertainment of persons in the interest of promoting and engendering goodwill toward its airport.

History.—s. 1, ch. 86-114.



331.21 - Independent authorities; terms of presiding members.

331.21 Independent authorities; terms of presiding members.—Notwithstanding a contrary provision of any general or special law, the presiding member of an authority created by the Legislature which operates an international airport enplaning more than 8 million passengers annually may serve as presiding member for 8 consecutive years, provided he or she is selected to serve each term as a member of the authority and each term as its presiding member under the applicable procedures of the authority.

History.—s. 9, ch. 92-152.



331.22 - Certain information exempt from disclosure.

331.22 Certain information exempt from disclosure.—Airport security plans of an aviation authority created by act of the Legislature or of an aviation department of a county or municipality which operates an international airport are exempt from provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. In addition, photographs, maps, blueprints, drawings, and similar materials that depict critical airport operating facilities are exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, to the extent that an aviation authority created by act of the Legislature or an aviation department of a county or municipality which operates an airport reasonably determines that such items contain information that is not generally known and that could jeopardize the security of the airport; however, information relating to real estate leases, layout plans, blueprints, or information relevant thereto, is not to be included in this exemption. The exemptions in this section are applicable only to records held by an aviation authority created by act of the Legislature or to records of a county or municipal aviation department that operates an airport.

History.—s. 1, ch. 96-401; s. 1, ch. 2001-59.






Part II - SPACE FLORIDA (ss. 331.301-331.371)

331.301 - Short title.

331.301 Short title.—This act may be cited as the “Space Florida Act.”

History.—ss. 1, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 10, ch. 2002-183; s. 1, ch. 2006-60.



331.3011 - Legislative findings and intent.

331.3011 Legislative findings and intent.—

(1) The Legislature finds and declares that the aerospace industry of this state is integral to the state’s long-term success in diversifying its economy and building a knowledge-based economy that is able to support the creation of high-value-added businesses and jobs. Further, under the direction of Space Florida, this state has the opportunity to strengthen its existing leadership in civil, commercial, and military aerospace activity and emerge as a leader in the nation’s new vision for space exploration and commercial aerospace opportunities, including the integration of space, aeronautics, and aviation technologies. As the leading location for talent, research, advanced technologies and systems development, launch, and other aerospace-based industry activities, this state can position itself for sustainable economic growth and prosperity.

(2) The Legislature finds that attaining this vision requires a strong public and private commitment to a world class aerospace industry. It is the intent of the Legislature that Space Florida will encourage the public and private sectors to work together to implement an aggressive strategy that enhances the state’s workforce, education, and research capabilities, with emphasis on mathematics, science, engineering, and related fields; will focus on the state’s economic development efforts in order to capture a larger share of activity in aerospace research, technology, production, and commercial operations, while maintaining the state’s historical leadership in space launch activities; and will preserve the unique national role served by the Cape Canaveral Air Force Station and the John F. Kennedy Space Center by reducing costs and improving the regulatory flexibility for commercial sector launches while pursuing the development of complementary sites for commercial horizontal launches.

(3) It is the intent of the Legislature that aerospace activities be highly visible and well-coordinated within this state. To that end, it is the intent of the Legislature that Space Florida will be the single point of contact for state aerospace-related activities with federal agencies, the military, state agencies, businesses, and the private sector.

History.—s. 2, ch. 2006-60.



331.302 - Space Florida; creation; purpose.

331.302 Space Florida; creation; purpose.—

(1) There is established, formed, and created Space Florida, which is created as an independent special district, a body politic and corporate, and a subdivision of the state, to foster the growth and development of a sustainable and world-leading aerospace industry in this state. Space Florida shall promote aerospace business development by facilitating business financing, spaceport operations, research and development, workforce development, and innovative education programs. Space Florida has all the powers, rights, privileges, and authority as provided under the laws of this state.

(2) In carrying out its duties and responsibilities, Space Florida shall advise, coordinate, cooperate, and, when necessary, enter into memoranda of agreement with municipalities, counties, regional authorities, state agencies and organizations, appropriate federal agencies and organizations, and other interested persons and groups.

(3) Space Florida may not endorse any candidate for any elected public office or contribute money to the campaign of any candidate for public office.

(4) Space Florida is not an agency as defined in ss. 216.011 and 287.012.

(5) Space Florida is subject to applicable provisions of chapter 189. To the extent that any provisions of chapter 189 conflict with this act, this act shall prevail.

History.—ss. 2, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 1, ch. 91-265; s. 11, ch. 2002-183; s. 3, ch. 2006-60.



331.303 - Definitions.

331.303 Definitions.—

(1) “Aerospace” means the industry that designs and manufactures aircraft, rockets, missiles, spacecraft, satellites, space vehicles, space stations, space facilities or components thereof, and equipment, systems, facilities, simulators, programs, and related activities, including, but not limited to, the application of aerospace technologies in air-based, land-based, and sea-based platforms for commercial, civil, and defense purposes.

(2) “Board” or “board of directors” means the governing body of Space Florida.

(3) “Bonds” means revenue bonds, assessment bonds, or other bonds or obligations issued by Space Florida for the purpose of raising financing for its projects.

(4) “Business client” means any person, other than a state official or state employee, who receives the services of, or is the subject of solicitation by, representatives of Space Florida in connection with the performance of its statutory duties, including purchasers or prospective purchasers of Space Florida services, persons or representatives of firms considering or being solicited for investment in Space Florida projects, persons or representatives of firms considering or being solicited for location, relocation, or expansion of an aerospace-related business within the state, and business, financial, or other persons connected with the aerospace industry.

(5) “Cost” means all costs, fees, charges, expenses, and amounts associated with the development of projects by Space Florida.

(6) “Entertainment expenses” means the actual, necessary, and reasonable costs of providing hospitality for business clients or guests, which costs are defined and prescribed by rules adopted by Space Florida, subject to approval by the Chief Financial Officer.

(7) “Financing agreement” means a lease, lease-purchase agreement, lease with option to purchase, sale or installment sale agreement, whether title passes in whole or in part at any time before, at, or after completion of the project, loan agreement, or other agreement forming the basis for the financing under this act, including any agreements, guarantees, or security instruments forming part of or related to providing assurance of payment of the obligations under the financing agreement.

(8) “Guest” means a person, other than a state official or state employee, authorized by the board or its designee to receive the hospitality of Space Florida in connection with the performance of its statutory duties.

(9) “Landing area” means the geographical area designated by Space Florida within the spaceport territory for or intended for the landing and surface maneuvering of any launch or other space vehicle.

(10) “Launch pad” means any launch pad, runway, airstrip, or similar facility used for launching space vehicles.

(11) “Launch support facilities” means facilities that are located at launch sites or launch ranges that are required to support launch activities, including launch vehicle assembly, launch vehicle operations and control, communications, and flight safety functions, as well as payload operations, control, and processing.

(12) “Payload” means any property or cargo to be transported aboard any vehicle launched by or from the spaceport.

(13) “Person” means any individual, child, community college, college, university, firm, association, joint venture, partnership, estate, trust, business trust, syndicate, fiduciary, corporation, nation, government (federal, state, or local), agency (government or other), subdivision of the state, municipality, county, business entity, or any other group or combination.

(14) “Project” means any activity associated with any development, improvement, property, launch, utility, facility, system, works, road, sidewalk, enterprise, service, or convenience, which may include coordination with federal and state partners or agencies; any rocket, capsule, module, launch facility, assembly facility, operations or control facility, tracking facility, administrative facility, or any other type of aerospace-related transportation vehicle, station, or facility; any type of equipment or instrument to be used or useful in connection with any of the foregoing; any type of intellectual property and intellectual property protection in connection with any of the foregoing including, without limitation, any patent, copyright, trademark, and service mark for, among other things, computer software; any water, wastewater, gas, or electric utility system, plant, or distribution or collection system; any small business incubator initiative, including any startup aerospace company, and any aerospace business proposing to expand or locate its business in this state, research and development company, research and development facility, education and workforce training facility, storage facility, and consulting service; or any tourism initiative, including any space experience attraction, microgravity flight program, aerospace launch-related activity, and space museum sponsored or promoted by Space Florida.

(15) “Range” means the geographical area designated by Space Florida or other appropriate body as the area for the launching of rockets, missiles, launch vehicles, and other vehicles designed to reach high altitude.

(16) “Recovery” means the recovery of space vehicles and payloads which have been launched from or by a spaceport.

(17) “Spaceport” means any area of land or water, or any manmade object or facility located therein, developed by Space Florida under this act, which area is intended for public use or for the launching, takeoff, and landing of spacecraft and aircraft, and includes any appurtenant areas which are used or intended for public use, for spaceport buildings, or for other spaceport facilities, spaceport projects, or rights-of-way.

(18) “Spaceport territory” means the geographical area designated in s. 331.304 and as amended or changed in accordance with s. 331.329.

(19) “Spaceport user” means any person who uses the facilities or services of any spaceport; and, for the purposes of any exemptions or rights granted under this act, the spaceport user shall be deemed a spaceport user only during the time period in which the person has in effect a contract, memorandum of understanding, or agreement with the spaceport, and such rights and exemptions shall be granted with respect to transactions relating only to spaceport projects.

(20) “Travel expenses” means the actual, necessary, and reasonable costs of transportation, meals, lodging, and incidental expenses normally incurred by a traveler, which costs are defined and prescribed by rules adopted by Space Florida, subject to approval by the Chief Financial Officer.

(21) “Spaceport discretionary capacity improvement projects” means capacity improvements that enhance space transportation capacity at spaceports that have had one or more orbital or suborbital flights during the previous calendar year or have an agreement in writing for installation of one or more regularly scheduled orbital or suborbital flights upon the commitment of funds for stipulated spaceport capital improvements.

History.—ss. 3, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 1, ch. 90-361; s. 2, ch. 91-265; s. 116, ch. 99-13; s. 2, ch. 99-256; s. 72, ch. 99-385; s. 12, ch. 2002-183; s. 367, ch. 2003-261; s. 28, ch. 2003-286; s. 4, ch. 2006-60; s. 56, ch. 2011-139; s. 1, ch. 2012-1.



331.304 - Spaceport territory.

331.304 Spaceport territory.—The following property shall constitute spaceport territory:

(1) Certain real property located in Brevard County that is included within the 1998 boundaries of Patrick Air Force Base, Cape Canaveral Air Force Station, or John F. Kennedy Space Center. The territory consisting of areas within the John F. Kennedy Space Center and the Cape Canaveral Air Force Station may be referred to as the “Cape Canaveral Spaceport.”

(2) Certain real property located in Santa Rosa, Okaloosa, Gulf, and Walton Counties which is included within the 1997 boundaries of Eglin Air Force Base.

(3) Certain real property located in Duval County which is included within the boundaries of Cecil Airport and Cecil Commerce Center.

(4) Real property within the state which is a spaceport licensed by the Federal Aviation Administration, as designated by the board of directors of Space Florida.

(5) Certain real property located in Brevard County which is included within the boundaries of Space Coast Regional Airport, Space Coast Regional Airport Industrial Park, and Spaceport Commerce Park.

History.—ss. 4, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 2, ch. 90-361; s. 3, ch. 99-256; s. 73, ch. 2001-61; s. 13, ch. 2002-183; s. 1, ch. 2012-104; s. 1, ch. 2013-76.



331.305 - Powers of Space Florida.

331.305 Powers of Space Florida.—Space Florida may:

(1) Sue and be sued by its name in any court of law or in equity.

(2) Adopt and use a corporate seal and alter the same at pleasure.

(3) Conduct its affairs, carry on its operations, and have offices and exercise the powers granted by this act in any state, territory, district, or possession of the United States or any foreign country.

(4) Acquire, enjoy, use, and dispose of patents, copyrights, and trademarks and any licenses and other rights or interests under or in such licenses.

(5) Purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of and otherwise use and deal in and with shares and other interests in, or obligations of, other domestic or foreign corporations, whether for profit or not for profit, associations, partnerships, or individuals, or direct or indirect obligations of the United States, or of any other government, state, territory, governmental district, municipality, or of any instrumentality of such governmental units.

(6) Lend money for its purposes, invest and reinvest its funds, and take and hold real and personal property as security for the payment of funds loaned.

(7) Have and exercise all powers necessary or convenient to effect any or all of the purposes for which it is organized.

(8) Acquire property, real, personal, intangible, tangible, or mixed, within or without its territorial limits, in fee simple or any lesser interest or estate, by purchase, gift, devise, or lease, on such terms and conditions as the board may deem necessary or desirable, and sell or otherwise dispose of the same and of any of the assets and properties of Space Florida.

(9) Make and execute any and all contracts and other instruments necessary or convenient to the exercise of its powers, including financing agreements with persons or spaceport users to facilitate the financing, construction, leasing, or sale of any project.

(10) Whenever deemed necessary by the board, lease as lessor or lessee to or from any person, public or private, any facilities or property for the use of Space Florida and carry out any of the purposes of Space Florida.

(11) Own, acquire, construct, develop, create, reconstruct, equip, operate, maintain, extend, and improve launch pads, landing areas, ranges, payload assembly buildings, payload processing facilities, laboratories, aerospace business incubators, launch vehicles, payloads, space flight hardware, facilities and equipment for the construction of payloads, space flight hardware, rockets, and other launch vehicles, and other spaceport facilities and other aerospace-related systems, including educational, cultural, and parking facilities and aerospace-related initiatives.

(12) Own, acquire, construct, reconstruct, equip, operate, maintain, extend, or improve transportation facilities appropriate to meet the transportation requirements of Space Florida and activities conducted within spaceport territory.

(13) Own, acquire, construct, reconstruct, equip, operate, maintain, extend, or improve electric power plants, transmission lines and related facilities, gas mains and facilities of any nature for the production or distribution of natural gas, transmission lines and related facilities and plants and facilities for the generation and transmission of power through traditional and new and experimental sources of power and energy; purchase electric power, natural gas, and other sources of power for distribution within any spaceport territory; develop and operate water and sewer systems and waste collection and disposal consistent with chapter 88-130, Laws of Florida; and develop and operate such new and experimental public utilities, including, but not limited to, centrally distributed heating and air-conditioning facilities and services, closed-circuit television systems, and computer services and facilities, as the board may from time to time determine. However, Space Florida may not construct any system, work, project, or utility authorized to be constructed under this paragraph in the event that a system, work, project, or utility of a similar character is being actually operated by a municipality or private company in the municipality or territory adjacent thereto, unless such municipality or private company consents to such construction.

(14) Designate, set aside, and maintain lands and areas within or without the territorial limits of any spaceport territory as conservation areas or bird and wildlife sanctuaries; stock such areas with animal and plant life and stock water areas with fish and other aquatic life; adopt pursuant to ss. 120.536(1) and 120.54 and enforce rules with respect thereto and protect and preserve the natural beauty thereof; and do all acts necessary or desirable in order to qualify such lands and areas as conservation areas and sanctuaries under any of the laws of the state or under federal law.

(15) Establish a program for the control, abatement, and elimination of mosquitoes and other noxious insects, rodents, reptiles, and other pests throughout the spaceport territory and undertake such works and construct such facilities within or without the spaceport territory as may be determined by the board to be needed to effectuate such program; abate and suppress mosquitoes and other arthropods, whether disease-bearing or pestiferous, within any spaceport territory when in the judgment of the board such action is necessary or desirable for the health and welfare of the inhabitants of or visitors to any spaceport; and take any and all temporary or permanent eliminative measures that the board may deem advisable. The Legislature hereby finds and declares Space Florida eligible to receive state funds, supplies, services, and equipment available or that may in the future become available to mosquito or pest control districts, the provisions of s. 388.021 notwithstanding.

(16) Subject to the rules and regulations of the appropriate water management district, own, acquire, construct, reconstruct, equip, maintain, operate, extend, and improve water and flood control facilities. The Legislature hereby finds and declares Space Florida eligible to receive moneys, disbursements, and assistance from the state available to flood control or water management districts and navigation districts or agencies.

(17) Own, acquire, construct, reconstruct, equip, maintain, operate, extend, and improve public safety facilities for the spaceport, including security stations, security vehicles, fire stations, water mains and plugs, and fire trucks and other vehicles and equipment; hire employees, security officers, and firefighters; and undertake such works and construct such facilities determined by the board to be necessary or desirable to promote and ensure public safety within the spaceport territory.

(18) Hire, through its president, a safety officer with substantial experience in public safety procedures and programs for space vehicle launching and related hazardous operations. The safety officer shall monitor and report on the safety and hazards of ground-based space operations to the president.

(19) Examine, develop, and use new concepts, designs, and ideas; own, acquire, construct, reconstruct, equip, operate, maintain, extend, and improve experimental spaceport facilities and services; and otherwise undertake, sponsor, finance, and maintain such research activities, experimentation, and development as the board may from time to time determine, in connection with any of the projects that Space Florida is authorized to undertake pursuant to the powers and authority vested in it by this act, and in order to promote the development and utilization of new concepts, designs, and ideas in the fields of space exploration, commercialization of the space industry, and spaceport facilities.

(20) Issue revenue bonds, assessment bonds, or any other bonds or obligations authorized by the provisions of this act or any other law, or any combination of the foregoing, and pay all or part of the cost of the acquisition, construction, reconstruction, extension, repair, improvement, or maintenance of any project or combination of projects, including payloads and space flight hardware, and equipment for research, development, and educational activities, to provide for any facility, service, or other activity of Space Florida, and provide for the retirement or refunding of any bonds or obligations of Space Florida, or for any combination of the foregoing purposes. Space Florida must provide 14 days’ notice to the presiding officers and appropriations chairs of both houses of the Legislature prior to presenting a bond proposal to the Governor and Cabinet. If either presiding officer or appropriations chair objects to the bonding proposal within the 14-day-notice period, the bond issuance may be approved only by a vote of three-fourths of the members of the Governor and Cabinet.

(21) Make expenditures for entertainment and travel expenses and business clients, guests, and other authorized persons as provided in this act.

(22) In connection with any financing agreement, fix and collect fees, loan payments, rental payments, and other charges for the use of any project in such amount as to provide sufficient moneys to pay the principal of and interest on bonds as the same shall become due and payable, if so provided in the bond resolution or trust agreement, and to create reserves for such purposes. The fees, rents, payments, and charges and all other revenues and proceeds derived from the project in connection with which the bonds of any issue shall have been issued, except such part thereof as may be necessary for such reserves or any expenditures as may be provided in the resolution authorizing the issuance of the bonds or in the trust agreement securing the same, shall be set aside, at the time as may be specified in the resolution or trust agreement, in a sinking fund which may be pledged to and charged with the payment of the principal of and the interest on such bonds as the same shall become due and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge is valid and binding from the time the pledge is made. The fees, rents, charges, and other revenues and moneys so pledged and thereafter received by or on behalf of Space Florida shall immediately be subject to the lien of any such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against Space Florida, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded, except in the records of Space Florida. The use and disposition of money to the credit of the sinking fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or the provisions of such trust agreement.

History.—ss. 5, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 3, ch. 90-361; s. 3, ch. 91-265; s. 476, ch. 95-148; s. 117, ch. 99-13; s. 73, ch. 99-385; s. 5, ch. 2006-60.



331.3051 - Duties of Space Florida.

331.3051 Duties of Space Florida.—Space Florida shall:

(1) Create a business plan to foster the growth and development of the aerospace industry. The business plan must address business development, finance, spaceport operations, research and development, workforce development, and education. The business plan must be completed by March 1, 2007, and be revised when determined as necessary by the board.

(2) Enter into agreement with the Department of Education, the Department of Transportation, Enterprise Florida, Inc., and CareerSource Florida, Inc., for the purpose of implementing this act.

(3) In cooperation with Enterprise Florida, Inc., develop a plan to retain, expand, attract, and create aerospace industry entities, public or private, which results in the creation of high-value-added businesses and jobs in this state.

(4) Create a marketing campaign to help attract, develop, and retain aerospace businesses, aerospace research and technology, and other related activities in this state. Space Florida shall attempt to coordinate the campaign with existing economic development promotion efforts in this state and may use private resources. Marketing strategies may include developing promotional materials, Internet and print advertising, public relations and media placement, trade show attendance, and other activities.

(5) Consult with the Florida Tourism Industry Marketing Corporation in developing a space tourism marketing plan. Space Florida and the Florida Tourism Industry Marketing Corporation may enter into a mutually beneficial agreement that provides funding to the corporation for its services to implement this subsection.

(6) Develop, in cooperation with Enterprise Florida, Inc., a plan to provide financing assistance to aerospace businesses. The plan may include the following activities:

(a) Assembling, publishing, and disseminating information concerning financing opportunities and techniques for aerospace projects, programs, and activities; sources of public and private aerospace financing assistance; and sources of aerospace-related financing.

(b) Organizing, hosting, and participating in seminars and other forums designed to disseminate information and technical assistance regarding aerospace-related financing.

(c) Coordinating with programs and goals of the Department of Defense, the National Aeronautics and Space Administration, the Export-Import Bank of the United States, the International Trade Administration of the United States Department of Commerce, the Foreign Credit Insurance Association, and other private and public programs and organizations, domestic and foreign.

(d) Establishing a network of contacts among those domestic and foreign public and private organizations that provide information, technical assistance, and financial support to the aerospace industry.

(e) Financing aerospace business development projects or initiatives using funds provided by the Legislature.

(7) Carry out its responsibilities for spaceport operations by:

(a) Seeking federal support and developing partnerships to renew and upgrade the infrastructure and technologies at the Cape Canaveral Air Force Station, the John F. Kennedy Space Center, and the Eastern Range that will enhance space and military programs of the Federal Government, and improve access for commercial launch activities.

(b) Supporting federal efforts to clarify roles and responsibilities of federal agencies and eliminate duplicative federal rules and policies, in an effort to streamline access for commercial launch users.

(c) Pursuing the development of commercial spaceports in the state, in addition to those defined in s. 331.304, through a competitive request for proposals in partnership with counties or municipalities, the Federal Government, or private entities.

(d) Promoting and facilitating launch activity within the state by supporting and assisting commercial launch operators in completing and submitting required documentation and gaining approvals and authorization from the required federal agencies for launching from Florida.

(e) Consulting, as necessary, with the appropriate federal, state, and local authorities, including the National Aeronautics and Space Administration, the Federal Aviation Administration, the Department of Defense, the Department of Transportation, the Florida National Guard, and industry on all aspects of establishing and operating spaceport infrastructure and related facilities within the state.

(8) Carry out its responsibility for research and development by:

(a) Contracting for the operations of the state’s Space Life Sciences Laboratory.

(b) Working in collaboration with one or more public or private universities and other public or private entities to foster and promote the research necessary to develop commercially promising, advanced, and innovative science and technology and transfer those discoveries to the commercial sector. This may include developing a proposal to establish a Center of Excellence for Aerospace.

(c) Supporting universities in this state that are members of the Federal Aviation Administration’s Center of Excellence for Commercial Space Transportation to assure a safe, environmentally compatible, and efficient commercial space transportation system in this state.

(9) Carry out its responsibility for workforce development by coordinating with CareerSource Florida, Inc., community colleges, colleges, public and private universities, and other public and private partners to develop a plan to retain, train, and retrain workers, from entry-level skills training through to technician-level, and 4-year degrees and higher, with the skills most relevant to aerospace employers.

(10) Carry out its responsibility for creating innovative education programs by funding programs developed in conjunction with the Department of Education that target grades K-20 in an effort to promote mathematics and science education programs, which may include the Florida-NASA Matching Grant Program, aerospace-focused education programs for teachers, education-oriented microgravity flight programs for teachers and students, and Internet-based aerospace education. Funds appropriated and any in-kind or private sector contributions may be used to carry out innovative education programs. Funding levels shall be determined by the Space Florida board of directors. In its annual report, Space Florida shall include, at a minimum, a description of programs funded, the number of students served, and private sector support.

(11) Annually report on its performance with respect to its business plan, to include finance, spaceport operations, research and development, workforce development, and education. Space Florida shall submit the report to the Governor, the President of the Senate, and the Speaker of the House of Representatives by November 30 for the previous fiscal year. The annual report must include operations information as required under s. 331.310(2)(e).

History.—s. 6, ch. 2006-60; s. 235, ch. 2011-142; s. 39, ch. 2013-39; s. 39, ch. 2013-42; s. 16, ch. 2014-218; s. 12, ch. 2015-98.



331.306 - Federal airspace notification.

331.306 Federal airspace notification.—In accordance with Federal Aviation Administration procedures, Space Florida shall file the appropriate federal notification to activate special use airspace in support of its launch operations.

History.—ss. 6, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 7, ch. 2006-60.



331.307 - Development of Cape San Blas facility.

331.307 Development of Cape San Blas facility.—The spaceport facility at Cape San Blas may only be developed in accordance with the recommendations of the Spaceport Florida Feasibility Study upon the following conditions:

(1) Construction at the site shall not cause significant degradation of the water quality or injure aquatic life in St. Joseph Bay or the adjacent water of the Gulf of Mexico.

(2) Rocket launches shall be limited to small sounding rockets or other similar suborbital craft.

(3) Construction on site shall be placed within the boundaries of facilities existing on the effective date of this act.

(4) Construction of support facilities, other than those needed for direct rocket launching, shall be located a minimum of 5 miles from the launch facility. The board, or persons leasing from the board, shall not permit the use of the launch facilities if parts or services are required from any person who locates manufacturing or commercial facilities on Cape San Blas or within 5 miles of the launch facility after the passage of this act.

History.—ss. 7, 61, ch. 89-300; ss. 7, 8, ch. 90-192.



331.3081 - Board of directors.

331.3081 Board of directors.—Space Florida shall be governed by a 13-member independent board of directors that consists of the members appointed to the board of directors of Enterprise Florida, Inc., by the Governor, the President of the Senate, and the Speaker of the House of Representatives pursuant to s. 288.901(5)(a)7. and the Governor, who shall serve ex officio, or who may appoint a designee to serve, as the chair and a voting member of the board.

History.—s. 1, ch. 2010-105; s. 236, ch. 2011-142; s. 85, ch. 2012-96.



331.309 - Treasurer; depositories; fiscal agent.

331.309 Treasurer; depositories; fiscal agent.—

(1) The board shall designate an individual who is a resident of the state, or a qualified public depository as defined in s. 280.02, as treasurer of Space Florida, who shall have charge of the funds of Space Florida. Such funds shall be disbursed only upon the order of or pursuant to the resolution of the board by warrant, check, authorization, or direct deposit pursuant to s. 215.85, signed or authorized by the treasurer or his or her representative or by such other persons as may be authorized by the board. The board may give the treasurer such other or additional powers and duties as the board may deem appropriate and shall establish the treasurer’s compensation. The board may require the treasurer to give a bond in such amount, on such terms, and with such sureties as may be deemed satisfactory to the board to secure the performance by the treasurer of his or her powers and duties. The board shall audit or have audited the books of the treasurer at least once a year.

(2) The board is authorized to select as depositories in which the funds of the board and of Space Florida shall be deposited any qualified public depository as defined in s. 280.02, upon such terms and conditions as to the payment of interest by such depository upon the funds so deposited as the board may deem just and reasonable. The funds of Space Florida may be kept in or removed from the State Treasury upon written notification from the chair of the board to the Chief Financial Officer.

(3) The board may employ a fiscal agent, who shall be either a resident of the state or a corporation organized under the laws of this or any other state and authorized by such laws to act as such fiscal agent in the state.

History.—ss. 9, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 4, ch. 91-265; s. 478, ch. 95-148; s. 20, ch. 98-409; s. 17, ch. 99-256; s. 368, ch. 2003-261; s. 9, ch. 2006-60.



331.310 - Powers and duties of the board of directors.

331.310 Powers and duties of the board of directors.—

(1) The board of directors may:

(a) Enter, and authorize any agent or employee of Space Florida to enter, upon any lands, waters, and premises, upon giving reasonable notice and due process to the land owner, for the purposes of making surveys, soundings, drillings, appraisals, and examinations necessary to perform its duties and functions. Any such entry shall not be deemed a trespass or an entry that would constitute a taking in an eminent domain proceeding. Space Florida shall make reimbursement for any actual damages to such lands, waters, and premises as a result of such activity.

(b) Execute all contracts and other documents, adopt all proceedings, and perform all acts determined by the board to be necessary or desirable to carry out the purposes of this act. The board may authorize one or more members of the board to execute contracts and other documents on behalf of the board or Space Florida.

(c) Establish and create such departments, committees, or other entities as from time to time the board may deem necessary or desirable in the performance of any acts or other things necessary to the exercise of the powers provided in this act, and delegate to such departments, boards, or other entities such administrative duties and other powers as the board may deem necessary or desirable.

(d) Provide financial services to support aerospace-related business development within the state. Financial services may include, but are not limited to, insuring, coinsuring, or originating for sale direct aerospace-related loans; direct lending; guaranteeing and collateralizing loans; creating accounts; capitalizing, underwriting, leasing, selling, or securing funding for aerospace-related infrastructure; investing in permissible securities; organizing financial institutions and international bank syndicates; and acquiring, accepting, or administering grants, contracts, and fees from other organizations to perform activities that are consistent with the purposes of Space Florida’s business plan. If the board deems a financial services entity is necessary, the board may create, form, or contract with one or more such entities.

(e) Examine, and authorize any officer or agent of Space Florida to examine, the county tax rolls with respect to the assessed valuation of the real and personal property within any spaceport territory.

(f) Engage in the planning and implementation of space-related economic and educational development within the state.

(g) Provide the strategic direction for the aerospace-related research priorities of the state and its aerospace-related businesses.

(h) Execute intergovernmental agreements and development agreements consistent with prevailing statutory provisions, including, but not limited to, special benefits or tax increment financing initiatives.

(i) Establish reserve funds for future board operations.

(j) Adopt rules pursuant to chapter 120 to carry out the purposes of this act.

(2) The board of directors shall:

(a) Adopt rules and orders to conduct the business of Space Florida, the maintenance of records, and the form of all documents and records of Space Florida. The board may adopt rules with respect to any of the projects of Space Florida with notice and a public hearing.

(b) Maintain an executive office and Space Florida offices in close proximity to the John F. Kennedy Space Center.

(c) Appoint a person to act as the president of Space Florida, having such official title, functions, duties, powers, and salary as the board may prescribe.

(d) Abide by all applicable federal labor laws in the construction and day-to-day operations of Space Florida and any spaceport. Further, the board shall establish, by rule and regulation, pursuant to chapter 120, policies and procedures for the construction and operation of Space Florida and any spaceport. The policies and procedures shall be such that when Space Florida expends federal funds for construction or operation of any spaceport project, Space Florida will be subject to the federal labor laws observed at the John F. Kennedy Space Center and Cape Canaveral Air Force Station, Florida, applicable as a result of such federal expenditures.

(e) Prepare an annual report of operations as a supplement to the annual report required under s. 331.3051(11). The report must include, but not be limited to, a balance sheet, an income statement, a statement of changes in financial position, a reconciliation of changes in equity accounts, a summary of significant accounting principles, the auditor’s report, a summary of the status of existing and proposed bonding projects, comments from management about the year’s business, and prospects for the next year.

(f) Establish a personnel management system.

History.—ss. 10, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 4, ch. 90-361; s. 10, ch. 2006-60; s. 40, ch. 2013-39; s. 40, ch. 2013-42.



331.3101 - Space Florida; travel and entertainment expenses.

331.3101 Space Florida; travel and entertainment expenses.—

(1) Notwithstanding the provisions of s. 112.061, Space Florida shall adopt rules by which it may make expenditures by advancement or reimbursement, or a combination thereof, to Space Florida officers and employees; reimburse business clients, guests, and authorized persons as defined in s. 112.061(2)(e); and make direct payments to third-party vendors:

(a) For travel expenses of such business clients, guests, and authorized persons incurred by Space Florida in connection with the performance of its statutory duties, and for travel expenses incurred by state officials and state employees while accompanying such business clients, guests, or authorized persons or when authorized by the board or its designee.

(b) For entertainment expenses of such guests, business clients, and authorized persons incurred by Space Florida in connection with the performance of its statutory duties, and for entertainment expenses incurred for Space Florida officials and employees when such expenses are incurred while in the physical presence of such business clients, guests, or authorized persons.

(2) The rules shall be subject to approval by the Chief Financial Officer before adoption. The rules shall require the submission of paid receipts, or other proof prescribed by the Chief Financial Officer, with any claim for reimbursement, and shall require, as a condition for any advancement, an agreement to submit paid receipts or other proof and to refund any unused portion of the advancement within 15 days after the expense is incurred or, if the advancement is made in connection with travel, within 15 days after completion of the travel. However, with respect to an advancement made solely for travel expenses, the rules may allow paid receipts or other proof to be submitted, and any unused portion of the advancement to be refunded, within 30 days after completion of the travel.

(3) An annual report shall be made to the Legislature not later than November 30 of each year for the previous fiscal year, which shall consist of a synopsis concisely summarizing all travel, entertainment, and incidental expenses incurred within the United States and, separately, all travel, entertainment, and incidental expenses incurred outside the United States.

(4) A claim submitted under this section is not required to be sworn to before a notary public or other officer authorized to administer oaths, but any claim authorized or required to be made under any provision of this section must contain a statement that the expenses were actually incurred as necessary travel or entertainment expenses in the performance of official duties of Space Florida and shall be verified by written declaration that it is true and correct as to every material matter. Any person who willfully makes and subscribes to any such claim which the person does not believe to be true and correct as to every material matter or who willfully aids or assists in, or procures, counsels, or advises, the preparation or presentation of a claim pursuant to this section, which claim is fraudulent or false as to any material matter, whether or not such falsity or fraud is with the knowledge or consent of the person authorized or required to present such claim, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Whoever receives an advancement or reimbursement by means of a false claim is civilly liable, in the amount of the overpayment, for the reimbursement of the public fund from which the claim was paid.

History.—s. 5, ch. 90-361; s. 37, ch. 91-201; s. 247, ch. 91-224; s. 479, ch. 95-148; s. 15, ch. 2002-183; s. 369, ch. 2003-261; s. 11, ch. 2006-60.



331.311 - Exercise by Space Florida of its powers within municipalities and other political subdivisions.

331.311 Exercise by Space Florida of its powers within municipalities and other political subdivisions.—Space Florida may exercise any of its rights, powers, privileges, and authority in any and all portions of any spaceport territory lying within the boundaries of any municipal corporation or other political subdivision, heretofore or hereafter created or organized, whose boundaries lie wholly or partly within the geographical limits of the spaceport territory, to the same extent and in the same manner as in areas of the spaceport territory not incorporated as part of a municipality or other political subdivision. With respect to any municipal corporation or other political subdivision whose boundaries lie partly within and partly without the geographical limits of the spaceport territory, Space Florida may exercise its rights, powers, privileges, and authority only within the portion of the municipal corporation or other political subdivision lying within the boundaries of the spaceport territory.

History.—ss. 11, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 12, ch. 2006-60.



331.312 - Furnishing facilities and services within the spaceport territory.

331.312 Furnishing facilities and services within the spaceport territory.—Space Florida may construct, develop, create, maintain, and operate its projects within the geographical limits of the spaceport territory, including any portions of the spaceport territory located inside the boundaries of any incorporated municipality or other political subdivision, and offer, supply, and furnish the facilities and services provided for in this act to, and establish and collect fees, rentals, and other charges from, persons, public or private, within the geographical limits of the spaceport territory and for the use of Space Florida itself.

History.—ss. 12, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 13, ch. 2006-60; s. 47, ch. 2007-5.



331.313 - Power of Space Florida with respect to roads.

331.313 Power of Space Florida with respect to roads.—Within the territorial limits of any spaceport territory, Space Florida may acquire, through purchase or interagency agreement, or as otherwise provided in law, and construct, control, and maintain, roads deemed necessary by Space Florida and connections thereto and extensions thereof now or hereafter acquired, constructed, or maintained in accordance with established highway safety standards; provided that, in the event a road being addressed by Space Florida is owned by another agency or jurisdiction, Space Florida, before proceeding with the proposed project or work activity, shall have either coordinated the desired work with the owning agency or jurisdiction or shall have successfully executed an interagency agreement with the owning agency or jurisdiction.

History.—ss. 13, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 14, ch. 2006-60; s. 48, ch. 2007-5.



331.316 - Rates, fees, rentals, tolls, fares, and charges; procedure for adoption and modification; minimum revenue requirements.

331.316 Rates, fees, rentals, tolls, fares, and charges; procedure for adoption and modification; minimum revenue requirements.—

(1) To recover the costs of the spaceport facility or system, Space Florida may prescribe, fix, establish, and collect rates, fees, rentals, tolls, fares, or other charges (hereinafter referred to as “revenues”), and revise the same from time to time, for the facilities and services furnished or to be furnished by Space Florida and the spaceport, including, but not limited to, launch pads, ranges, payload assembly and processing facilities, visitor and tourist facilities, transportation facilities, and parking and other related facilities, and may provide for reasonable penalties against any user or property for any such rates, fees, rentals, tolls, fares, or other charges that are delinquent.

(2) The board may enter into contracts for the use of the projects of Space Florida and for the services and facilities furnished or to be furnished by Space Florida, including, but not limited to, launch services, payload assembly and processing, and other aerospace-related services, for such consideration and on such other terms and conditions as the board may approve. Such contracts, and revenues or service charges received or to be received by Space Florida thereunder, may be pledged as security for any of the bonds of Space Florida.

History.—ss. 16, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 15, ch. 2006-60; s. 49, ch. 2007-5.



331.317 - Recovery of delinquent charges.

331.317 Recovery of delinquent charges.—In the event that any of the rates, fees, rentals, tolls, fares, other charges, or delinquent penalties shall not be paid as and when due and shall be in default for 30 days or more, the unpaid balance thereof and all interest accrued thereon, together with attorney’s fees and costs, may be recovered by Space Florida in a civil action.

History.—ss. 17, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 16, ch. 2006-60.



331.318 - Discontinuance of service.

331.318 Discontinuance of service.—In the event that the rates, fees, rentals, tolls, fares, or other charges for the services and facilities of any project are not paid when due, the board may discontinue and shut off the same until such rates, fees, rentals, tolls, fares, or other charges, including interest, penalties, and charges for the shutting off and discontinuance and the restoration of such services and facilities, are fully paid. Such delinquent rates, fees, rentals, tolls, fares, or other charges, together with interest, penalties, and charges for the shutting off and discontinuance and the restoration of such services and facilities, and reasonable attorney’s fees and other expenses, may be recovered by Space Florida by suit in any court of competent jurisdiction. Space Florida may also enforce payment of such delinquent rates, fees, rentals, tolls, fares, or other charges by any other lawful method of enforcement.

History.—ss. 18, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 17, ch. 2006-60.



331.319 - Comprehensive planning; building and safety codes.

331.319 Comprehensive planning; building and safety codes.—The board of directors may:

(1) Adopt, and from time to time review, amend, supplement, or repeal, a comprehensive general plan for the physical development of the area within the spaceport territory in accordance with the objectives and purposes of this act and consistent with the comprehensive plans of the applicable county or counties and municipality or municipalities adopted pursuant to the Community Planning Act, part II of chapter 163.

(2) Prohibit within the spaceport territory the construction, alteration, repair, removal, or demolition, or the commencement of the construction, alteration, repair (except emergency repairs), removal, or demolition, of any building or structure, including, but not by way of limitation, public utility poles, lines, pipes, and facilities, without first obtaining a permit from the board or such other officer or agency as the board may designate, and prescribe the procedure with respect to the obtaining of such permit.

History.—ss. 19, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 18, ch. 2006-60; s. 50, ch. 2007-5; s. 47, ch. 2011-139.



331.320 - Additional powers of board.

331.320 Additional powers of board.—The board of directors may within any spaceport territory:

(1) Adopt regulations to prohibit or control the pollution of air and water, and require certain location and placement of electrical power, telephone, and other utility lines, cables, pipes, and ducts.

(2) Divide the spaceport territory into zones or districts of such number, shape, and area as the board may deem best suited to carry out the purposes of this act, and within and for each such district make regulations and restrictions as provided for in subsection (1).

History.—ss. 20, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 19, ch. 2006-60.



331.321 - Federal and other funds and aid.

331.321 Federal and other funds and aid.—Space Florida may accept, receive, and receipt for federal moneys, property, and other moneys or properties, either public or private, for the acquisition, planning, operation, construction, enlargement, improvement, maintenance, equipment, or development of programs, facilities, and sites therefor, and comply with the provisions of the laws of the United States and any rules and regulations made thereunder for the expenditure of federal moneys.

History.—ss. 21, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 20, ch. 2006-60.



331.322 - Agreements with municipalities within any spaceport territory.

331.322 Agreements with municipalities within any spaceport territory.—The board of directors and the governing body or bodies of any one or more municipalities located wholly or partly within any spaceport territory, whether now in existence or hereafter created, may enter into and carry into effect contracts and agreements relating to the common powers, duties, and functions of the board and other officers, agents, and employees of Space Florida, and the respective governing body or bodies of one or more such municipalities, and their respective officers, agents, and employees, to the end that there may be effective cooperation between and coordination of the efforts of such municipality or municipalities and Space Florida in discharging their common functions, powers, and duties and in rendering services to the respective residents and property owners of such municipality or municipalities and Space Florida. The board and the governing body or bodies of one or more such municipalities are further authorized to enter into and carry into effect contracts and agreements for the performance of any of their common functions, powers, and duties by a central agency or common agent of the contracting parties.

History.—ss. 22, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 21, ch. 2006-60.



331.323 - Cooperative agreements with the state, counties, and municipalities.

331.323 Cooperative agreements with the state, counties, and municipalities.—

(1) The state and the counties, municipalities, and other political subdivisions, public bodies, and agencies thereof, or any of them, whether now existing or hereafter created, are authorized to aid and cooperate with Space Florida in carrying out any of the purposes and projects of Space Florida, to enter into cooperative agreements with Space Florida, to provide in any such cooperative agreement for the making of loans, gifts, grants, or contributions to Space Florida and the granting and conveyance to Space Florida of real or personal property of any kind or nature, or any interest therein, for the carrying out of the purpose and projects of Space Florida; to covenant in any such cooperative agreement to pay all or any part of the costs of acquisition, planning, development, construction, reconstruction, extension, improvement, operation, and maintenance of any projects of Space Florida; and to pay all or any part of the principal and interest on any bonds of Space Florida.

(2) The state and the counties, municipalities, and other political subdivisions, public bodies, and agencies thereof, or any of them, whether now existing or hereafter created, and Space Florida, are further authorized to enter into cooperative agreements to provide for the furnishing by Space Florida to the state or any county, municipality, or other political subdivision, public body, or agency thereof of any of the facilities and services of Space Florida, or by the state or any county, municipality, or other political subdivision, public body, or agency thereof to Space Florida and to persons within the spaceport territory of facilities and services of the type that Space Florida is authorized to furnish or undertake, or such other facilities and services as may be determined necessary or desirable by the board for the carrying out of the purposes of this act. Without limitation of the foregoing, such cooperative agreements may provide for the furnishing by any county, municipality, or other political subdivision of fire and police protection for Space Florida and persons and property within Space Florida, and for the providing to Space Florida of any services deemed necessary or desirable by the board for the proper functioning of Space Florida.

(3) Without limitation of the foregoing, the board may undertake and finance any of the projects of Space Florida, in whole or in part, jointly with any municipality or municipalities, now existing or hereafter created, or in any other manner combine the projects of Space Florida with the projects of such municipality or municipalities.

(4) Any agreement of the type authorized by this section may be made and entered into under this act for such time or times, not exceeding 40 years.

History.—ss. 23, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 22, ch. 2006-60.



331.324 - Contracts, grants, and contributions.

331.324 Contracts, grants, and contributions.—Space Florida may make and enter all contracts and agreements necessary or incidental to the performance of the functions of Space Florida and the execution of its powers, and contract with, and accept and receive grants or loans of money, material, or property from, any person, private or public, as the board shall determine to be necessary or desirable to carry out the purposes of this act, and, in connection with any such contract, grant, or loan, stipulate and agree to such covenants, terms, and conditions as the board shall deem appropriate.

History.—ss. 24, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 23, ch. 2006-60; s. 51, ch. 2007-5.



331.325 - Environmental permits.

331.325 Environmental permits.—Space Florida shall obtain required environmental permits in accordance with federal and state law and shall comply with the provisions of chapter 380.

History.—ss. 29, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 24, ch. 2006-60.



331.326 - Information relating to trade secrets confidential.

331.326 Information relating to trade secrets confidential.—The records of Space Florida regarding matters encompassed by this act are public records subject to chapter 119. Any information held by Space Florida which is a trade secret, as defined in s. 812.081, including trade secrets of Space Florida, any spaceport user, or the space industry business, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution and may not be disclosed. If Space Florida determines that any information requested by the public will reveal a trade secret, it shall, in writing, inform the person making the request of that determination. The determination is a final order as defined in s. 120.52. Any meeting or portion of a meeting of Space Florida’s board is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution when the board is discussing trade secrets. Any public record generated during the closed portions of the meetings, such as minutes, tape recordings, and notes, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—ss. 30, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 107, ch. 90-360; s. 1, ch. 95-355; s. 159, ch. 96-406; s. 69, ch. 96-410; s. 25, ch. 2006-60; s. 4, ch. 2016-6.



331.327 - Foreign trade zone.

331.327 Foreign trade zone.—Space Florida may apply to the Federal Government for a grant allowing the designation of any spaceport territory as a foreign trade zone pursuant to ss. 288.36 and 288.37. However, the designation of any spaceport territory as a foreign trade zone does not authorize an exemption from any tax imposed by the state or by any political subdivision, agency, or instrumentality thereof.

History.—ss. 31, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 26, ch. 2006-60.



331.328 - Sovereign immunity.

331.328 Sovereign immunity.—As an independent special district, Space Florida has sovereign immunity in the same manner as the state under the laws and Constitution of the State of Florida. The state, by this section, hereby waives the sovereign immunity granted to the same extent as waived by the state under state law.

History.—ss. 32, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 27, ch. 2006-60.



331.329 - Changing boundary lines; annexation and exclusion of lands; creation of municipalities within the geographical limits of any spaceport territory; limitations on the furnishing of services within annexed areas.

331.329 Changing boundary lines; annexation and exclusion of lands; creation of municipalities within the geographical limits of any spaceport territory; limitations on the furnishing of services within annexed areas.—

(1) The board of directors may at any time strike out or correct the description of any land within or claimed to be within the boundary lines of any spaceport territory upon the written consent of the owners of all the land that would be included or excluded from the boundary lines of any spaceport territory or otherwise affected by the taking of such action, and of the owners of not less than the majority in acreage of all lands within any spaceport territory.

(a) The board may enlarge the geographical limits of any spaceport territory to include any lands not then within any spaceport territory:

1. Upon the written consent of the owners of all the land to be included in any spaceport territory and of the owners of not less than a majority in acreage of all the land then within any spaceport territory; or

2. By resolution of the board approved at a special election called for such purpose, by vote of a majority of freeholders residing within the area to be annexed and a majority of freeholders residing within any spaceport territory.

(b) The board of directors may contract the geographical limits of any spaceport territory so as to exclude from any spaceport territory any land then within any spaceport territory:

1. Upon the written consent of the owners of all the land to be so excluded and of the owners of not less than a majority in acreage of all the land then within any spaceport territory; or

2. By resolution of the board approved at a special election called for such purpose, by vote of a majority of freeholders residing within the area to be excluded and a majority of the freeholders residing within any spaceport territory.

(2) Land, including property situated thereon, added to any spaceport territory in the manner provided in subsection (1) shall from the time of its inclusion within such spaceport territory be subject to all assessments thereafter levied and assessed on all other land or property of any spaceport territory similarly situated. Land, including property situated thereon, excluded from any spaceport territory in the manner provided in subsection (1) shall from the date of such exclusion be exempt from assessments thereafter imposed by Space Florida but shall not be exempt from assessments theretofore levied or due with respect to such land or property, or from subsequent installments of assessments theretofore levied or assessed with respect thereto, and such assessments may be enforced and collected by or on behalf of Space Florida in the same manner as if such land or property continued to be within the geographical limits of any spaceport territory.

(3) In the event that the geographical limits of any spaceport territory as set forth in s. 331.304 are revised so as to include within any spaceport territory any areas not presently contained within any spaceport territory, Space Florida may not engage in the business of furnishing electric power for sale in such annexed area, unless Space Florida shall offer to purchase from any person who is at the time engaged in the business of making, generating, or distributing electricity for sale within such annexed area, such portion of its electric plant and property suitable and used for such business in connection therewith as lies within the limits of such annexed area, in a manner consistent with law.

(4) Space Florida shall designate new launch pads outside the present designated spaceport territories by statutory amendment of s. 331.304.

History.—ss. 33, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 28, ch. 2006-60.



331.330 - Enforcement and penalties.

331.330 Enforcement and penalties.—The board or any aggrieved person may have recourse to such remedies in law and equity as may be necessary to ensure compliance with the provisions of this act, including injunctive relief to enjoin or restrain any person violating the provisions of this act, and any bylaws, resolutions, regulations, rules, codes, and orders adopted under this act, and the court shall, upon proof of such violation, have the duty to issue forthwith such temporary and permanent injunctions as are necessary to prevent such further violation thereof. In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted, or maintained, or any building, structure, land, or water is used, in violation of this act, or of any code, order, resolution, or other regulation made under authority conferred by this act or under law, the board may institute any appropriate action or proceeding to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance, or use, to restrain, correct, or avoid such violation, to prevent the occupancy of such building, structure, land, or water, and to prevent any illegal act, conduct, business, or use in or about such premises, land, or water.

History.—ss. 34, 61, ch. 89-300; ss. 7, 8, ch. 90-192.



331.331 - Revenue bonds.

331.331 Revenue bonds.—

(1) Revenue bonds issued by Space Florida shall not be deemed revenue bonds issued by the state or its agencies for purposes of s. 11, Art. VII of the State Constitution and ss. 215.57-215.83. Space Florida shall include in its annual report to the Governor and Legislature, as provided in s. 331.310, a summary of the status of existing and proposed bonding projects.

(2) The issuance of revenue bonds may be secured by or payable from the gross or net pledge of the revenues to be derived from any project or combination of projects, from the rates, fees, rentals, tolls, fares, or other charges to be collected from the users of any project or projects; from any revenue-producing undertaking or activity of Space Florida; or from any source of pledged security. Such bonds shall not constitute an indebtedness of Space Florida unless such bonds are additionally secured by the full faith and credit of Space Florida. Bonds issued by Space Florida are not secured by the full faith and credit of the State of Florida and do not constitute an obligation, either general or special, thereof.

(3) Any two or more projects may be combined and consolidated into a single project, and may thereafter be operated and maintained as a single project. The revenue bonds authorized herein may be issued to finance any one or more such projects separately, or to finance two or more such projects, regardless whether or not such projects have been combined and consolidated into a single project. If the board deems it advisable, the proceedings authorizing such revenue bonds may provide that Space Florida may thereafter combine the projects then being financed or theretofore financed with other projects to be subsequently financed by Space Florida shall be on a parity with the revenue bonds then being issued, all on such terms, conditions, and limitations as shall be provided, and may further provide that the revenues to be derived from the subsequent projects shall at the time of the issuance of such parity revenue bonds be also pledged to the holders of any revenue bonds theretofore issued to finance the revenue undertakings which are later combined with such subsequent projects. Space Florida may pledge for the security of the revenue bonds a fixed amount, without regard to any fixed proportion of the gross revenues of any project.

History.—ss. 35, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 6, ch. 90-361; s. 6, ch. 91-265; s. 75, ch. 99-385; s. 29, ch. 2006-60.



331.332 - Issuance of additional bonds.

331.332 Issuance of additional bonds.—If the proceeds of any bonds shall be less than the cost of completing the project in connection with which such bonds are issued, the board may authorize the issuance of additional bonds, upon such terms and conditions as the board may provide in the resolution authorizing the issuance thereof, but only in compliance with the resolution or other proceedings authorizing the issuance of the original bonds.

History.—ss. 36, 61, ch. 89-300; ss. 7, 8, ch. 90-192.



331.333 - Refunding bonds.

331.333 Refunding bonds.—Space Florida through its board may issue bonds to provide for the retirement or refunding of any bonds or obligations of Space Florida that at the time of such issuance are or subsequently thereto become due and payable, or that at the time of issuance have been called or are or will be subject to call for redemption within 10 years thereafter, or the surrender of which can be procured from the holders thereof at prices satisfactory to the board. Refunding bonds may be issued at any time when in the judgment of the board such issuance will be advantageous to Space Florida. The provisions of this act pertaining to bonds of Space Florida shall, unless the context otherwise requires, govern the issuance of refunding bonds, the form and other details thereof, the rights of the holders thereof, and the duties of the board with respect to the same.

History.—ss. 37, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 30, ch. 2006-60.



331.334 - Pledging assessments and other revenues and properties as additional security on bonds.

331.334 Pledging assessments and other revenues and properties as additional security on bonds.—Space Florida may pledge as additional security for the payment of any of the bonds of Space Florida its full faith and credit, and provide that such bonds shall be payable as to both principal and interest, and as to any reserve or other funds provided therefor, to the full extent that any revenues as defined in this act, assessments, or other funds, or any combination thereof, pledged therefor are insufficient for the full payment of the same, and provided further that no bonds shall be issued to the payment of which the full faith and credit of Space Florida is pledged unless approved at an election in the manner provided by law. Space Florida by resolution of the board may also pledge as additional security for said bonds the revenues from any project of Space Florida, utility service, assessments, and any other sources of revenue or funds, or any combination of the foregoing, and may pledge or mortgage any of the properties, rights, interest, or other assets of Space Florida. Bonds issued by Space Florida are not secured by the full faith and credit of the State of Florida and do not constitute an obligation, either general or special, thereof. The board may also provide with respect to any bonds of Space Florida that such bonds shall be payable, in whole or in part, as to principal amount or interest, or both, out of rates, fees, rentals, tolls, fares, or other charges collected with respect to any of the projects of Space Florida.

History.—ss. 38, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 7, ch. 90-361; s. 31, ch. 2006-60.



331.335 - Lien of pledges.

331.335 Lien of pledges.—All pledges of revenues and assessments made pursuant to the provisions of this act shall be valid and binding from the time when such pledges are made. All such revenues and assessments so pledged and thereafter collected shall immediately be subject to the lien of such pledges without any physical delivery thereof or further action, and the lien of such pledges shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against Space Florida, irrespective of whether such parties have notice thereof.

History.—ss. 39, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 32, ch. 2006-60.



331.336 - Issuance of bond anticipation notes.

331.336 Issuance of bond anticipation notes.—In addition to the other powers provided for in this act and not in limitation thereof, Space Florida may, at any time from time to time after the issuance of any bonds of Space Florida have been authorized, borrow money for the purposes for which such bonds are to be issued in anticipation of the receipt of the proceeds of the sale of such bonds and issue bond anticipation notes in a principal amount not in excess of the authorized maximum amount of such bond issue. Such notes shall be in such denomination or denominations, bear interest at such rate or rates, mature at such time or times, be renewable for such additional term or terms, and be in such form and executed in such manner as the board shall prescribe. Such notes may be sold at public sale, or if such notes shall be renewable notes, may be exchanged for notes then outstanding on such terms as the board shall determine. Such notes shall be paid from the proceeds of such bonds when issued. The board may in its discretion, in lieu of retiring the notes by means of bonds, retire them by means of current revenues or from any assessments levied for the payment of such bonds, but in such event a like amount of the bonds authorized shall not be issued.

History.—ss. 40, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 33, ch. 2006-60.



331.337 - Short-term borrowing.

331.337 Short-term borrowing.—Space Florida at any time may obtain loans, in such amount and on such terms and conditions as the board may approve, for the purpose of paying any of the expenses of Space Florida or any costs incurred or that may be incurred in connection with any of the projects of Space Florida, which loans shall have such term or terms, be renewable for such term or terms, bear interest at such rate or rates, and be payable from and secured by a pledge of such funds, revenues, and assessments as the board may determine. For the purpose of defraying such costs and expenses, Space Florida may issue negotiable notes, warrants, or other evidences of debt signed on behalf of Space Florida by any one of the board, such notes or other evidences of indebtedness to be payable at such time or times, to bear interest at such rate or rates, and to be sold or discounted at such price or prices and on such term or terms as the board may deem advisable. The board may provide for the payment thereof by pledging the whole or any part of the funds, revenues, and assessments of Space Florida.

History.—ss. 41, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 34, ch. 2006-60.



331.338 - Trust agreements.

331.338 Trust agreements.—In the discretion of the board, any issue of bonds may be secured by a trust agreement by and between Space Florida and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state. The resolution authorizing the issuance of the bonds or such trust agreement may pledge the revenues to be received from any projects of Space Florida and any other authorized moneys to be used for the repayment of bonds, and may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as the board may approve, including without limitation covenants setting forth the duties of Space Florida in relation to the acquisition, planning, development, construction, reconstruction, improvement, maintenance, repair, operation, and insurance of any projects, the fixing and revision of the rates, fees, rentals, tolls, fares, and charges, and the custody, safeguarding, and application of all moneys, and for the employment of consulting engineers in connection with such acquisition, planning, development, construction, reconstruction, improvement, maintenance, repair, or operation. It shall be lawful for any bank or trust company incorporated under the laws of the state or the United States which may act as a depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by Space Florida. Such resolution or trust agreement may set forth the rights and remedies of the bondholders and of the trustee, if any, and may restrict the individual right of action by bondholders. The board may provide for the payment of the proceeds of the sale of the bonds and the revenues of any project to such officer, board, or depository as it may designate for the custody thereof, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out the provisions of such resolution or trust agreement may be treated as part of the cost of the project to which such trust agreement pertains.

History.—ss. 42, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 8, ch. 90-361; s. 35, ch. 2006-60.



331.339 - Sale of bonds.

331.339 Sale of bonds.—Bonds may be sold in blocks or installments at different times, or an entire issue or series may be sold at one time. Bonds may only be sold at public sale after being advertised and publicly noticed, unless Space Florida has previously complied with the provisions of s. 218.385. Bonds may be sold or exchanged for refunding bonds. Special assessment and revenue bonds may be delivered as payment by Space Florida of the purchase price or lease of any project or part thereof, or a combination of projects or parts thereof, or as the purchase price of, or exchange for, any property, real, personal, or mixed, including franchises, or services rendered by any contractor, engineer, or other person, all at one time or in blocks from time to time, in such manner and upon such terms as the board in its discretion shall determine. The price or prices for any bonds sold, exchanged, or delivered may be:

(1) The money paid for the bonds.

(2) The principal amount, plus accrued interest to date of redemption or exchange, of outstanding obligations exchanged for refunding bonds.

(3) In the case of special assessment or revenue bonds, the amount of any indebtedness to contractors or other persons paid with such bonds, or the fair value of any properties exchanged for the bonds, as determined by the board.

History.—ss. 43, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 7, ch. 91-265; s. 36, ch. 2006-60.



331.340 - Authorization and form of bonds.

331.340 Authorization and form of bonds.—Bonds may be authorized by resolution or resolutions of the board which shall be adopted by a majority of all of the members thereof then in office and present at the meeting at which the resolution or resolutions are adopted and shall be approved as provided in s. 331.305. The resolution or resolutions of the board may be adopted at the same meeting at which they are introduced, and shall be published and noticed. The board may by resolution authorize the issuance of bonds, fix the aggregate amount of bonds to be issued, the purpose or purposes for which the moneys derived therefrom shall be expanded, the rate or rates of interest, the denomination of the bonds, whether or not the bonds are to be issued in one or more series, the date or dates thereof, the date or dates of maturity, which shall not exceed 40 years from their respective dates of issuance, the medium of payment, the place or places within or without the state where payment shall be made, registration privileges, redemption terms and privileges (whether with or without premium), the manner of execution, the form of the bonds including any interest coupons to be attached thereto, the manner of execution of bonds and coupons, and any and all other terms, covenants, and conditions thereof, and the establishment of reserve or other funds. Such authorizing resolution may further provide that such bonds may be executed manually or by engraved, lithographed, or facsimile signature, provided that where signatures are engraved, lithographed, or facsimile no bond shall be valid unless countersigned by a registrar or other officer designated by appropriate resolution of the board. The seal of Space Florida may be affixed, lithographed, engraved, or otherwise reproduced in facsimile on such bonds. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until such delivery.

History.—ss. 44, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 480, ch. 95-148; s. 37, ch. 2006-60.



331.341 - Interim certificates; replacement certificates.

331.341 Interim certificates; replacement certificates.—Pending the preparation of definitive bonds, the board may issue interim certificates or receipts or temporary bonds, in such form and with such provisions as the board may determine, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The board may also provide for the replacement of any bonds which shall become mutilated or be lost or destroyed.

History.—ss. 45, 61, ch. 89-300; ss. 7, 8, ch. 90-192.



331.342 - Negotiability of bonds.

331.342 Negotiability of bonds.—Any bond issued under this act and any interim certificate, receipt, or temporary bond shall, in the absence of an express recital on the face thereof that it is nonnegotiable, be fully negotiable and shall be and constitute negotiable instruments within the meaning and for all purposes of the law merchant and the laws of the State of Florida.

History.—ss. 46, 61, ch. 89-300; ss. 7, 8, ch. 90-192.



331.343 - Defeasance.

331.343 Defeasance.—The board may make such provision with respect to the defeasance of the right, title, and interest of the holders of any of the bonds and obligations of Space Florida in any revenues, funds, or other properties by which such bonds are secured as the board deems appropriate and, without limitation on the foregoing, may provide that when such bonds or obligations become due and payable or shall have been called for redemption, and the whole amount of the principal and the interest and premium, if any, due and payable upon the bonds or obligations when outstanding shall be paid, or sufficient moneys or direct obligations of the United States Government the principal of and the interest on which when due will provide sufficient moneys, shall be held or deposited in trust for such purpose, and provision shall also be made for paying all other sums payable in connection with such bonds or other obligations, then and in such event the right, title, and interest of the holders of the bonds in any revenues, funds, or other properties by which such bonds are secured shall thereupon cease, terminate, and become void; and the board may apply any surplus in any sinking fund established in connection with such bonds or obligations and all balances remaining in all other funds or accounts other than money held for the redemption or payment of the bonds or other obligations to any lawful purpose of Space Florida as the board shall determine.

History.—ss. 47, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 38, ch. 2006-60.



331.344 - Bonds as legal investment or security.

331.344 Bonds as legal investment or security.—Notwithstanding any other provision of law to the contrary, all bonds issued under the provisions of this act shall constitute legal investments for savings banks, banks, trust companies, insurance companies, executors, administrators, trustees, guardians, and other fiduciaries and for any board, body, agency, instrumentality, county, municipality, or other political subdivision of the state, and shall be and constitute securities which may be deposited by banks or trust companies as security for deposits of state, county, municipal, or other public funds or by insurance companies as required or voluntary statutory deposits.

History.—ss. 48, 61, ch. 89-300; ss. 7, 8, ch. 90-192.



331.345 - Covenants.

331.345 Covenants.—Any resolution authorizing the issuance of bonds may contain such covenants as the board may deem advisable and all such covenants shall constitute valid and legally binding and enforceable contracts between Space Florida and the bondholders, regardless of the time of issuance thereof. Such covenants may include, without limitation, covenants concerning the disposition of the bond proceeds, the use and disposition of project revenues, the pledging of revenues, and assessments, the obligations of Space Florida with respect to the operation of the project and the maintenance of adequate project revenues, the issuance of additional bonds, the appointment, powers, and duties of trustees and receivers, the acquisition of outstanding bonds and obligations, restrictions on the establishing of competing projects or facilities, restrictions on the sale or disposal of the assets and property of Space Florida, the priority of assessment liens, the priority of claims by bondholders on the taxing power of Space Florida, the maintenance of deposits to assure the payment of revenues by users of spaceport facilities and services, the discontinuance of Space Florida services by reason of delinquent payments, acceleration upon default, the execution of necessary instruments, the procedure for amending or abrogating covenants with the bondholders, and such other covenants as may be deemed necessary or desirable for the security of the bondholders.

History.—ss. 49, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 39, ch. 2006-60.



331.346 - Validity of bonds; validation proceedings.

331.346 Validity of bonds; validation proceedings.—Any bonds issued by Space Florida shall be incontestable in the hands of bona fide purchasers or holders for value and shall not be invalid because of any irregularity or defect in the proceedings for the issue and sale thereof. Prior to the issuance of any bonds, Space Florida shall publish a notice at least once in a newspaper or newspapers published or of general circulation in the appropriate counties in the state, stating the date of adoption of the resolution authorizing such obligations, the amount, maximum rate of interest, and maturity of such obligations, and the purpose in general terms for which such obligations are to be issued, and further stating that no action or proceeding questioning the validity of such obligations or of the proceedings authorizing the issuance thereof, or of any covenants made therein, must be instituted within 20 days after the first publication of such notice, or the validity of such obligations, proceedings, and covenants shall not be thereafter questioned in any court whatsoever. If no such action or proceeding is so instituted within such 20-day period, then the validity of such obligations, proceedings, and covenants shall be conclusive, and all persons or parties whatsoever shall be forever barred from questioning the validity of such obligations, proceedings, or covenants in any court whatsoever.

History.—ss. 50, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 40, ch. 2006-60.



331.347 - Act furnishes full authority for issuance of bonds.

331.347 Act furnishes full authority for issuance of bonds.—This act constitutes full and complete authority for the issuance of bonds and the exercise of the powers of Space Florida provided herein. Any and all bonds issued by Space Florida shall not be secured by the full faith and credit of the State of Florida and do not constitute an obligation, either general or special, thereof.

History.—ss. 51, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 9, ch. 90-361; s. 41, ch. 2006-60.



331.348 - Investment of funds.

331.348 Investment of funds.—The board may in its discretion invest funds of Space Florida through the Chief Financial Officer or in:

(1) Direct obligations of or obligations guaranteed by the United States or for the payment of the principal and interest of which the faith and credit of the United States is pledged;

(2) Bonds or notes issued by any of the following federal agencies: Bank for Cooperatives; federal intermediate credit banks; federal home loan bank system; federal land banks; or the Federal National Mortgage Association (including debentures or participating certificates issued by such association);

(3) Public housing bonds issued by public housing authorities and secured by a pledge or annual contributions under an annual contribution contract or contracts with the United States;

(4) Bonds or other interest-bearing obligations of any county, district, city, or town located in the state for which the full faith and credit of such political subdivision is pledged;

(5) Any investment authorized for insurers by ss. 625.306-625.316 and amendments thereto; or

(6) Any investment authorized under s. 17.57 and amendments thereto.

History.—ss. 52, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 10, ch. 90-361; s. 370, ch. 2003-261; s. 42, ch. 2006-60.



331.349 - Fiscal year of Space Florida.

331.349 Fiscal year of Space Florida.—The board may establish and from time to time redetermine the fiscal year of Space Florida. Unless the board otherwise provides, Space Florida’s fiscal year shall be July 1 through June 30.

History.—ss. 53, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 16, ch. 2002-183; s. 43, ch. 2006-60.



331.350 - Insurance coverage of Space Florida; safety program.

331.350 Insurance coverage of Space Florida; safety program.—

(1) Notwithstanding any other provision of law, the State Risk Management Trust Fund established under s. 284.30 may not insure buildings and property owned or leased by Space Florida.

(2) Notwithstanding any other provision of law, the State Risk Management Trust Fund established under s. 284.30 may not insure against any liability of Space Florida.

(3) Space Florida shall establish a safety program. The safety program shall include:

(a) The development and implementation of a loss prevention program which shall consist of a comprehensive safety program for all of Space Florida, including a statement, established by the board of directors, of safety policy and responsibility.

(b) Provision for regular and periodic facility and equipment inspections.

(c) Investigation of job-related employee accidents and other accidents occurring on the premises of Space Florida or within areas of its jurisdiction.

(d) Establishment of a program to promote increased safety awareness among employees, agents, and subcontractors of Space Florida.

(4)(a) Space Florida shall, if available, secure insurance coverage within reasonable limits for liability which may arise as a consequence of its responsibilities.

(b) Space Florida shall, if available, and if cost-effective, secure insurance coverage on its buildings, facilities, and property at reasonable levels.

(c) Space Florida, with respect to the purchase of insurance, shall be subject to the applicable provisions of chapter 287 and other applicable law.

History.—ss. 54, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 64, ch. 96-418; s. 20, ch. 2000-122; s. 44, ch. 2006-60.



331.351 - Participation by women, minorities, and socially and economically disadvantaged business enterprises encouraged.

331.351 Participation by women, minorities, and socially and economically disadvantaged business enterprises encouraged.—It is the intent of the Legislature and the public policy of this state that women, minorities, and socially and economically disadvantaged business enterprises be encouraged to participate fully in all phases of economic and community development. Accordingly, to achieve such purpose, Space Florida shall, in accordance with applicable state and federal law, involve and utilize women, minorities, and socially and economically disadvantaged business enterprises in all phases of the design, development, construction, maintenance, and operation of spaceports developed under this act.

History.—ss. 58, 61, ch. 89-300; ss. 7, 8, ch. 90-192; s. 45, ch. 2006-60.



331.353 - Rulemaking authority.

331.353 Rulemaking authority.—The Administration Commission and state agencies shall have authority to adopt rules containing procedures for review of spaceport plans and amendments and development orders for projects applied for or issued under this act.

History.—ss. 60, 61, ch. 89-300; ss. 7, 8, ch. 90-192.



331.354 - Tax exemption.

331.354 Tax exemption.—The exercise of the powers granted by this act in all respects shall be for the benefit of the people of the state, for the increase of their industry and prosperity, for the improvement of their health and living conditions, and for the provision of gainful employment and shall constitute the performance of essential public functions. Space Florida is not required to pay any taxes on any project or any other property owned by Space Florida under this act or upon the income therefrom. The bonds issued under this act or upon the income therefrom (including any profit made on the sale thereof), and all notes, mortgages, security agreements, letters of credit, or other instruments which arise out of or are given to secure the repayment of bonds issued in connection with a project financed under this act, shall at all times be free from taxation by the state or any local unit, political subdivision, or other instrumentality of the state. This section, however, does not exempt from taxation or assessments the leasehold interest of a lessee in any project or any other property or interest owned by the lessee. The exemption granted by this section is not applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

History.—s. 8, ch. 91-265; s. 46, ch. 2006-60.



331.355 - Use of name; ownership rights to intellectual property.

331.355 Use of name; ownership rights to intellectual property.—

(1)(a) The corporate name of a corporation incorporated or authorized to transact business in this state, or the name of any person or business entity transacting business in this state, may not use the words “Space Florida,” “Florida Space Authority,” “Florida Aerospace Finance Corporation,” “Florida Space Research Institute,” “spaceport Florida,” or “Florida spaceport” in its name unless the Space Florida board of directors gives written approval for such use.

(b) The Department of State may dissolve, pursuant to s. 607.1421, any corporation that violates paragraph (a).

(2) Notwithstanding any provision of chapter 286, the legal title and every right, interest, claim, or demand of any kind in and to any patent, trademark, copyright, certification mark, or other right acquired under the patent and trademark laws of the United States or this state or any foreign country, or the application for the same, as is owned or held, acquired, or developed by Space Florida, under the authority and directions given it by this part, is vested in Space Florida for the use, benefit, and purposes provided in this part. Space Florida is vested with and is authorized to exercise any and all of the normal incidents of such ownership, including the receipt and disposition of royalties. Any sums received as royalties from any such rights are hereby appropriated to Space Florida for any and all of the purposes and uses provided in this part.

History.—s. 1, ch. 92-93; s. 47, ch. 2006-60.



331.360 - Joint participation agreement or assistance; spaceport master plan.

331.360 Joint participation agreement or assistance; spaceport master plan.—

(1) It shall be the duty, function, and responsibility of the Department of Transportation to promote the further development and improvement of aerospace transportation facilities; to address intermodal requirements and impacts of the launch ranges, spaceports, and other space transportation facilities; to assist in the development of joint-use facilities and technology that support aviation and aerospace operations; to coordinate and cooperate in the development of spaceport infrastructure and related transportation facilities contained in the Strategic Intermodal System Plan; to encourage, where appropriate, the cooperation and integration of airports and spaceports in order to meet transportation-related needs; and to facilitate and promote cooperative efforts between federal and state government entities to improve space transportation capacity and efficiency. In carrying out this duty and responsibility, the department may assist and advise, cooperate with, and coordinate with federal, state, local, or private organizations and individuals. The department may administratively house its space transportation responsibilities within an existing division or office.

(2) Notwithstanding any other provision of law, the Department of Transportation may enter into a joint participation agreement with, or otherwise assist, Space Florida as necessary to effectuate the provisions of this chapter and may allocate funds for such purposes in its 5-year work program. However, the department may not fund the administrative or operational costs of Space Florida.

(3) Space Florida shall develop a spaceport master plan for expansion and modernization of space transportation facilities within spaceport territories as defined in s. 331.303. The plan shall contain recommended projects to meet current and future commercial, national, and state space transportation requirements. Space Florida shall submit the plan to any appropriate metropolitan planning organization for review of intermodal impacts. Space Florida shall submit the spaceport master plan to the Department of Transportation, and such plan may be included within the department’s 5-year work program of qualifying aerospace discretionary capacity improvement under subsection (4). The plan shall identify appropriate funding levels and include recommendations on appropriate sources of revenue that may be developed to contribute to the State Transportation Trust Fund.

(4) Subject to the availability of appropriated funds, the department may participate in the capital cost of eligible spaceport discretionary capacity improvement projects. The annual legislative budget request shall be based on the proposed funding requested for approved spaceport discretionary capacity improvement projects.

History.—s. 65, ch. 93-164; s. 4, ch. 99-256; s. 17, ch. 2002-183; s. 48, ch. 2006-60.



331.369 - Space Industry Workforce Initiative.

331.369 Space Industry Workforce Initiative.—

(1) The Legislature finds that the aerospace industry is critical to the economic future of the state and that the competitiveness of the industry in the state depends upon the development and maintenance of a qualified workforce. The Legislature further finds that the aerospace industry in this state has diverse and complex workforce needs, including, but not limited to, the need for qualified entry-level workers, the need to upgrade the skills of technician-level incumbent workers, and the need to ensure continuing education opportunities for workers with advanced educational degrees. It is the intent of the Legislature to support programs designed to address the workforce development needs of the aerospace industry in this state.

(2) CareerSource Florida, Inc., shall coordinate development of a Space Industry Workforce Initiative in partnership with Space Florida, public and private universities, community colleges, and other training providers approved by the board. The purpose of the initiative is to use or revise existing programs and to develop innovative new programs to address the workforce needs of the aerospace industry.

(3) The initiative shall emphasize:

(a) Curricula content and timeframes developed with industry participation and endorsed by the industry;

(b) Programs that certify persons completing training as meeting industry-approved standards or competencies;

(c) Use of distance-learning and computer-based training modules as appropriate and feasible;

(d) Industry solicitation of public and private universities to develop continuing education programs at the master’s and doctoral levels;

(e) Agreements with the National Aeronautics and Space Administration to replicate on a national level successful training programs developed through the initiative; and

(f) Leveraging of state and federal workforce funds.

(4) CareerSource Florida, Inc., with the assistance of Space Florida, shall convene representatives from the aerospace industry to identify the priority training and education needs of the industry and to appoint a team to design programs to meet the priority needs.

(5) CareerSource Florida, Inc., as part of its statutorily prescribed annual report to the Legislature, shall provide recommendations for policies, programs, and funding to enhance the workforce needs of the aerospace industry.

History.—s. 11, ch. 2000-290; s. 49, ch. 2006-60; s. 18, ch. 2011-213; s. 13, ch. 2015-98.



331.370 - Space and aerospace infrastructure.

331.370 Space and aerospace infrastructure.—Notwithstanding any other provisions of law, funds provided in Specific Appropriation 2649 of chapter 2008-152, Laws of Florida, for Space and Aerospace Infrastructure to make improvements to Launch Complex 36 on the 45th Space Wing property may also be used by Space Florida for improvements to other launch complexes and space transportation facilities in order to attract new space vehicle testing and launch business to the state; to address intermodal requirements and impacts of the launch ranges, spaceports, and other space transportation facilities; to advance aerospace technology to meet the current and future needs of the United States commercial space transportation industry; and to assist in the development of joint-use facilities and technology that support aviation and aerospace operations, including high-altitude and suborbital flights and range technology development.

History.—s. 48, ch. 2010-147; ss. 34, 73, ch. 2010-153; s. 1, ch. 2010-222; s. 3, ch. 2010-226.



331.371 - Strategic space infrastructure investment.

331.371 Strategic space infrastructure investment.—In consultation with Space Florida, the Department of Transportation may fund strategic spaceport launch support facilities investment projects, as defined in s. 331.303, at up to 100 percent of the project’s cost if:

(1) Important access and on-spaceport and commercial launch facility capacity improvements are provided;

(2) Capital improvements that strategically position the state to maximize opportunities in international trade are achieved;

(3) Goals of an integrated intermodal transportation system for the state are achieved; and

(4) Feasibility and availability of matching funds through federal, local, or private partners are demonstrated.

History.—s. 17, ch. 2014-218.






Part III - SPACEFLIGHT (s. 331.501)

331.501 - Spaceflight; informed consent.

331.501 Spaceflight; informed consent.—

(1) For purposes of this section, the term:

(a) “Participant” means any spaceflight participant as that term is defined in 49 U.S.C. s. 70102.

(b) “Spaceflight activities” means launch services or reentry services as those terms are defined in 49 U.S.C. s. 70102.

(c) “Spaceflight entity” means any public or private entity holding a United States Federal Aviation Administration launch, reentry, operator, or launch site license for spaceflight activities. The term also includes any manufacturer or supplier of components, services, or vehicles that have been reviewed by the United States Federal Aviation Administration as part of issuing such a license, permit, or authorization.

(2)(a) Except as provided in paragraph (b), a spaceflight entity is not liable for injury to or death of a participant resulting from the inherent risks of spaceflight activities so long as the warning contained in subsection (3) is distributed and signed as required. Except as provided in paragraph (b), a participant or participant’s representative may not maintain an action against or recover from a spaceflight entity for the loss, damage, or death of the participant resulting exclusively from any of the inherent risks of spaceflight activities.

(b) Paragraph (a) does not prevent or limit the liability of a spaceflight entity if the spaceflight entity does any one or more of the following:

1. Commits an act or omission that constitutes gross negligence or willful or wanton disregard for the safety of the participant and that act or omission proximately causes injury, damage, or death to the participant;

2. Has actual knowledge or reasonably should have known of a dangerous condition on the land or in the facilities or equipment used in the spaceflight activities and the danger proximately causes injury, damage, or death to the participant; or

3. Intentionally injures the participant.

(c) Any limitation on legal liability afforded by this subsection to a spaceflight entity is in addition to any other limitation of legal liability otherwise provided by law.

(3)(a) Every spaceflight entity providing spaceflight activities to a participant, whether such activities occur on or off the site of a facility capable of launching a suborbital flight, shall have each participant sign the warning statement specified in paragraph (b).

(b) The warning statement described in paragraph (a) shall contain, at a minimum, the following statement:

“WARNING: Under Florida law, there is no liability for an injury to or death of a participant in a spaceflight activity provided by a spaceflight entity if such injury or death results from the inherent risks of the spaceflight activity. Injuries caused by the inherent risks of spaceflight activities may include, among others, injury to land, equipment, persons, and animals, as well as the potential for you to act in a negligent manner that may contribute to your injury or death. You are assuming the risk of participating in this spaceflight activity.”

(c) Failure to comply with the warning statement requirements in this section shall prevent a spaceflight entity from invoking the privileges of immunity provided by this section.

History.—s. 1, ch. 2008-180; s. 1, ch. 2011-153.









Chapter 332 - AIRPORTS AND OTHER AIR NAVIGATION FACILITIES

332.001 - Aviation; powers and duties of the Department of Transportation.

332.001 Aviation; powers and duties of the Department of Transportation.—

(1) It shall be the duty, function, and responsibility of the Department of Transportation to plan airport systems in this state. In carrying out this duty and responsibility, the department may assist and advise, cooperate, and coordinate with the federal, state, local, or private organizations and individuals in planning such systems of airports.

(2) It shall be the duty, function, and responsibility of the Department of Transportation to promote the further development and improvement of air routes, airport facilities, and landing fields and protect their approaches and to stimulate the development of aviation commerce and air facilities. In carrying out this duty and responsibility, the department may advise and cooperate with municipalities, counties, regional authorities, state agencies, appropriate federal agencies, and interested private individuals and groups.

History.—s. 3, ch. 29788, 1955; s. 3, ch. 22821, 1945; s. 11, ch. 29788, 1955; s. 3, ch. 65-178; ss. 23, 35, ch. 69-106; s. 3, ch. 72-186; s. 1, ch. 77-273; s. 7, ch. 88-215.

Note.—Former s. 330.261; subsection (1) former s. 288.03(16); subsection (2) former ss. 288.15(8), 420.06.



332.003 - Florida Airport Development and Assistance Act; short title.

332.003 Florida Airport Development and Assistance Act; short title.—Sections 332.003-332.007 may be cited as the “Florida Airport Development and Assistance Act.”

History.—s. 257, ch. 84-309; s. 1, ch. 84-320.



332.004 - Definitions of terms used in ss. 332.003-332.007.

332.004 Definitions of terms used in ss. 332.003-332.007.—As used in ss. 332.003-332.007, the term:

(1) “Airport” means any area of land or water, or any manmade object or facility located therein, which is used, or intended for public use, for the landing and takeoff of aircraft, and any appurtenant areas which are used, or intended for public use, for airport buildings or other airport facilities or rights-of-way.

(2) “Airport hazard” means any structure or object of natural growth located on or in the vicinity of a public-use airport, or any use of land near such airport, which obstructs or causes an obstruction to the airspace required for the flight of aircraft in landing or taking off at such airport or is otherwise hazardous to landing or taking off at such airport.

(3) “Airport master planning” means the development, for planning purposes, of information and guidance to determine the extent, type, and nature of development needed at a specific airport.

(4) “Airport or aviation development project” or “development project” means any activity associated with the design, construction, purchase, improvement, or repair of a public-use airport or portion thereof, including, but not limited to: the purchase of equipment; the acquisition of land, including land required as a condition of a federal, state, or local permit or agreement for environmental mitigation; off-airport noise mitigation projects; the removal, lowering, relocation, marking, and lighting of airport hazards; the installation of navigation aids used by aircraft in landing at or taking off from a public airport; the installation of safety equipment required by rule or regulation for certification of the airport under s. 612 of the Federal Aviation Act of 1958, and amendments thereto; and the improvement of access to the airport by road or rail system which is on airport property and which is consistent, to the maximum extent feasible, with the approved local government comprehensive plan of the units of local government in which the airport is located.

(5) “Airport or aviation discretionary capacity improvement projects” or “discretionary capacity improvement projects” means capacity improvements which are consistent, to the maximum extent feasible, with the approved local government comprehensive plans of the units of local government in which the airport is located, and which enhance intercontinental capacity at airports which:

(a) Are international airports with United States Bureau of Customs and Border Protection;

(b) Had one or more regularly scheduled intercontinental flights during the previous calendar year or have an agreement in writing for installation of one or more regularly scheduled intercontinental flights upon the commitment of funds for stipulated airport capital improvements; and

(c) Have available or planned public ground transportation between the airport and other major transportation facilities.

(6) “Aviation system planning” means the development of comprehensive aviation plans designed to achieve and facilitate the establishment of a statewide, integrated aviation system in order to meet the current and future aviation needs of this state.

(7) “Eligible agency” means a political subdivision of the state or an authority which owns or seeks to develop a public-use airport.

(8) “Federal aid” means funds made available from the Federal Government for the accomplishment of airport or aviation development projects.

(9) “Florida airport system” means all existing public-use airports that are owned and operated within the state and those public-use airports which will be developed and made operational in the future.

(10) “Landing area” means that area used or intended to be used for the landing, takeoff, or surface maneuvering of an aircraft.

(11) “Planning agency” means any agency authorized by the laws of the state or by a political subdivision to engage in area planning for the areas in which assistance under this act is contemplated.

(12) “Project” means a project for the accomplishment of airport or aviation development or airport master planning.

(13) “Project cost” means any cost involved in accomplishing a project.

(14) “Public-use airport” means any publicly owned airport which is used or to be used for public purposes.

(15) “Sponsor” means any eligible agency which, either individually or jointly with one or more eligible agencies, submits to the department an application for financial assistance for an airport development project in accordance with this act.

History.—s. 259, ch. 84-309; s. 3, ch. 84-320; s. 4, ch. 85-180; s. 66, ch. 90-136; s. 16, ch. 94-237; s. 74, ch. 2002-20; s. 31, ch. 2004-5.



332.005 - Restrictions on authority of Department of Transportation.

332.005 Restrictions on authority of Department of Transportation.—This act specifically prohibits the Department of Transportation from regulating commercial air carriers operating within the state pursuant to federal authority and regulations; from participating in or exercising control in the management and operation of a sponsor’s airport, except when officially requested by the sponsor; or from expanding the design or operational capability of the department in the area of airport and aviation consultants’ contract work, other than to provide technical assistance as requested.

History.—s. 258, ch. 84-309; s. 2, ch. 84-320.



332.006 - Duties and responsibilities of the Department of Transportation.

332.006 Duties and responsibilities of the Department of Transportation.—The Department of Transportation shall, within the resources provided pursuant to chapter 216:

(1) Provide coordination and assistance for the development of a viable aviation system in this state. To support the system, a statewide aviation system plan shall be developed and periodically updated which summarizes 5-year, 10-year, and 20-year airport and aviation needs within the state. The statewide aviation system plan shall be consistent with the goals of the Florida Transportation Plan developed pursuant to s. 339.155. The statewide aviation system plan shall not preempt local airport master plans adopted in compliance with federal and state requirements.

(2) Advise and assist the Governor in all aviation matters.

(3) Upon request, assist airport sponsors, both financially and technically, in airport master planning.

(4) Upon request, provide financial and technical assistance to public agencies which operate public-use airports by making department personnel and department-owned facilities and equipment available on a cost-reimbursement basis to such agencies for special needs of limited duration. The requirement relating to reimbursement of personnel costs may be waived by the department in those cases in which the assistance provided by its personnel was of a limited nature or duration.

(5) Participate in research and development programs relating to airports.

(6) Administer department participation in the program of aviation and airport grants as provided for in ss. 332.003-332.007.

(7) Develop, promote, and distribute supporting information and educational services.

(8) Encourage the maximum allocation of federal funds to local airport projects in this state.

(9) Support the development of land located within the boundaries of airports for the purpose of industrial or other uses compatible with airport operations with the objective of assisting airports in this state to become fiscally self-supporting. Such assistance may include providing state moneys on a matching basis to airport sponsors for capital improvements, including, but not limited to, fixed-base operation facilities, parking areas, industrial park utility systems, and road and rail transportation systems which are on airport property.

History.—s. 260, ch. 84-309; s. 4, ch. 84-320; s. 3, ch. 85-180; s. 67, ch. 90-136; s. 17, ch. 94-237; s. 17, ch. 95-257.



332.007 - Administration and financing of aviation and airport programs and projects; state plan.

332.007 Administration and financing of aviation and airport programs and projects; state plan.—

(1) Federal funding of individual local airport projects shall continue to be wholly between the local airport sponsors and the appropriate federal agencies; however, the Department of Transportation is authorized to receive federal grants for statewide projects when no local sponsor is available.

(2)(a) The Department of Transportation shall prepare and continuously update an aviation and airport work program in accordance with subsections (6) and (7) based on a collection of the local sponsors’ proposed projects to be included in the work program of the department developed pursuant to s. 339.135. The airport work program shall separately identify development projects and discretionary capacity improvement projects.

(b) The aviation and airport work program shall be consistent with the statewide aviation system plan and, to the maximum extent feasible, consistent with approved local government comprehensive plans. Projects involving funds administered by the department to be undertaken and implemented by the airport sponsor shall be included in the aviation and airport work program.

(3) Assistance pursuant to the provisions of this section shall only be provided for projects which are included in the department’s adopted work program developed pursuant to s. 339.135.

(4)(a) The annual legislative budget request for aviation and airport development projects shall be based on the funding required for development projects in the aviation and airport work program. The department shall provide priority funding in support of the planning, design, and construction of proposed projects by local sponsors, with special emphasis on projects for runways and taxiways, including the painting and marking of runways and taxiways, lighting, other related airside activities, and airport access transportation facility projects on airport property.

(b) Projects which provide for construction of an automatic weather observation station are eligible for the use of funds provided for herein.

(c) No single airport shall secure airport or aviation development project funds in excess of 25 percent of the total airport or aviation development project funds available in any given budget year. However, any airport which receives discretionary capacity improvement project funds in a given fiscal year shall not receive greater than 10 percent of total aviation and airport development project funds appropriated in that fiscal year.

(d) Unless prohibited by the appropriations act or general legislation, the department may transfer funds for an airport and aviation development project to other airport and aviation development projects to maximize the aviation services or federal aid available to this state.

(5) Only those projects or programs provided for in this act that will contribute to the implementation of the state aviation system plan, that are consistent with and will contribute to the implementation of any airport master plan or layout plan, and that are consistent, to the maximum extent feasible, with the approved local government comprehensive plans of the units of government in which the airport is located are eligible for the expenditure of state funds in accordance with fund participation rates and priorities established herein.

(6) Subject to the availability of appropriated funds, the department may participate in the capital cost of eligible public airport and aviation development projects in accordance with the following rates, unless otherwise provided in the General Appropriations Act or the substantive bill implementing the General Appropriations Act:

(a) The department may fund up to 50 percent of the portion of eligible project costs which are not funded by the Federal Government, except that the department may initially fund up to 75 percent of the cost of land acquisition for a new airport or for the expansion of an existing airport which is owned and operated by a municipality, a county, or an authority, and shall be reimbursed to the normal statutory project share when federal funds become available or within 10 years after the date of acquisition, whichever is earlier. Due to federal budgeting constraints, the department may also initially fund the federal portion of eligible project costs subject to:

1. The department receiving adequate assurance from the Federal Government or local sponsor that this amount will be reimbursed to the department; and

2. The department having adequate funds in the work program to fund the project.

Such projects must be contained in the Federal Government’s Airport Capital Improvement Program, and the Federal Government must fund, or have funded, the first year of the project.

(b) The department may retroactively reimburse cities, counties, or airport authorities up to 50 percent of the nonfederal share for land acquisition when such land is needed for airport safety, expansion, tall structure control, clear zone protection, or noise impact reduction. No land purchased prior to July 1, 1990, or purchased prior to executing the required department agreements shall be eligible for reimbursement.

(c) When federal funds are not available, the department may fund up to 80 percent of master planning and eligible aviation development projects at publicly owned, publicly operated airports. If federal funds are available, the department may fund up to 80 percent of the nonfederal share of such projects. Such funding is limited to airports that have no scheduled commercial service.

(d) The department is authorized to fund up to 100 percent of the cost of an eligible project that is statewide in scope or that involves more than one county where no other governmental entity or appropriate jurisdiction exists.

(7) Subject to the availability of appropriated funds in addition to aviation fuel tax revenues, the department may participate in the capital cost of eligible public airport and aviation discretionary capacity improvement projects. The annual legislative budget request shall be based on the funding required for discretionary capacity improvement projects in the aviation and airport work program.

(a) The department shall provide priority funding in support of:

1. Land acquisition which provides additional capacity at the qualifying international airport or at that airport’s supplemental air carrier airport.

2. Runway and taxiway projects that add capacity or are necessary to accommodate technological changes in the aviation industry.

3. Airport access transportation projects that improve direct airport access and are approved by the airport sponsor.

4. International terminal projects that increase international gate capacity.

(b) No single airport shall secure discretionary capacity improvement project funds in excess of 50 percent of the total discretionary capacity improvement project funds available in any given budget year.

(c) Unless prohibited by the General Appropriations Act or by law, the department may transfer funds within each category of the airport and aviation discretionary capacity improvement program to maximize the aviation services or federal aid available to this state.

(d) The department may fund up to 50 percent of the portion of eligible project costs which are not funded by the Federal Government except that the department may initially fund up to 75 percent of the cost of land acquisition for a new airport or for the expansion of an existing airport which is owned and operated by a municipality, a county, or an authority, and shall be reimbursed to the normal statutory project share when federal funds become available or within 10 years after the date of acquisition, whichever is earlier.

(8) Notwithstanding any other law to the contrary, any airport with direct intercontinental passenger service that is located in a county with a population under 400,000 as of July 1, 2002, and that has a loan from the Department of Transportation due in August of 2002 shall have such loan extended until September 18, 2008.

(9) The department may also fund eligible projects performed by not-for-profit organizations that represent a majority of public airports in this state. Eligible projects may include activities associated with aviation master planning, professional education, safety and security planning, enhancing economic development and efficiency at airports in this state, or other planning efforts to improve the viability of airports in this state.

(10) The department may fund strategic airport investment projects at up to 100 percent of the project’s cost if:

(a) Important access and on-airport capacity improvements are provided;

(b) Capital improvements that strategically position the state to maximize opportunities in international trade, logistics, and the aviation industry are provided;

(c) Goals of an integrated intermodal transportation system for the state are achieved; and

(d) Feasibility and availability of matching funds through federal, local, or private partners are demonstrated.

History.—s. 261, ch. 84-309; s. 5, ch. 84-320; s. 1, ch. 85-149; s. 5, ch. 85-180; s. 1, ch. 86-206; s. 25, ch. 86-243; s. 1, ch. 87-279; s. 23, ch. 88-557; s. 10, ch. 89-301; s. 68, ch. 90-136; s. 18, ch. 94-237; s. 18, ch. 95-257; s. 46, ch. 96-323; s. 1, ch. 2001-349; s. 75, ch. 2002-20; s. 60, ch. 2003-286; s. 2, ch. 2005-281; s. 25, ch. 2007-196; ss. 45, 46, ch. 2009-82; ss. 46, 47, ch. 2010-153; s. 5, ch. 2013-16; s. 5, ch. 2014-223.



332.009 - Limitation on operation of chapter.

332.009 Limitation on operation of chapter.—Nothing in this chapter shall be construed to authorize expenditure of aviation fuel tax revenues on space transportation projects. Nothing in this chapter shall be construed to limit the department’s authority under s. 331.360.

History.—s. 5, ch. 99-256.



332.01 - Airport law; definitions.

332.01 Airport law; definitions.—The following words, terms, and phrases shall in ss. 332.01-332.12 have the meanings herein given, unless otherwise specifically defined, or unless another intention clearly appears, or the context otherwise requires:

(1) “Municipality” means any county, city, village, or town of this state.

(2) “Airport purposes” means and includes airport, restricted landing area, and other air navigation facility purposes.

(3) “Airport” means any area, of land or water, except a restricted landing area, which is designed for the landing and takeoff of aircraft, whether or not facilities are provided for the shelter, servicing, or repair of aircraft, or for receiving and discharging passengers or cargo, and all appurtenant areas used or suitable for access to airport facilities, airport buildings, or other airport facilities, and all appurtenant rights-of-way, whether heretofore or hereafter established.

(4) “Air navigation facility” means any facility used in, available for use in, or designed for use in, aid of air navigation, including airports, restricted landing areas, and any structures, mechanisms, lights, beacons, marks, communicating systems, or other instrumentalities or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, or restricted landing area, and any combination of any or all of such facilities.

(5) “Air navigation” means the operation or navigation of aircraft in the airspace over this state, or upon any airport or restricted landing area within this state.

(6) “Person” means any individual, firm, partnership, corporation, company, association, joint-stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative thereof.

History.—s. 1, ch. 22846, 1945; s. 69, ch. 90-136.



332.02 - Acquisition of real property for airports.

332.02 Acquisition of real property for airports.—

(1) Every municipality is hereby authorized through its governing body, to acquire property, real or personal, for the purpose of establishing, constructing, and enlarging airports and other air navigation facilities and to acquire, establish, construct, enlarge, improve, maintain, equip, operate, and regulate such airports and other air navigation facilities and structures and other property incidental to their operation, either within or without the territorial limits of such municipality and within or without this state; to make, prior to any such acquisition, investigations, surveys, and plans; to construct, install, and maintain airport facilities for the servicing of aircraft and for the comfort and accommodation of air travelers; and to purchase and sell equipment and supplies as an incident to the operation of its airport properties. It may not, however, acquire or take over any airport or other air navigation facility owned or controlled by any other municipality of the state without the consent of such municipality. It may use for airport purposes any available property that is now or may at any time hereafter be owned or controlled by it. Such air navigation facilities as are established on airports shall be supplementary to and coordinated in design and operation with those established and operated by the federal and state governments.

(2) Property needed by a municipality for an airport or restricted landing area, or for the enlargement of either, or for other airport purposes, may be acquired by purchase, gift, devise, lease, or other means if such municipality is able to agree with the owners of said property on the terms of such acquisition, and otherwise by condemnation in the manner provided by the law under which such municipality is authorized to acquire like property for public purposes, full power to exercise the right of eminent domain for such purposes being hereby granted every municipality both within and without its territorial limits, as specified in and including all the powers, rights, and privileges of chapters 73 and 74. If but one municipality is involved and the charter of such municipality prescribes a method of acquiring property by condemnation, proceedings shall be had pursuant to the provisions of such charter and may be followed as to property within or without its territorial limits. Any title to real property so acquired shall be in fee simple, absolute and unqualified in any way, or any lesser interest therein. For the purpose of making surveys and examinations relative to any condemnation proceedings, it shall be lawful to enter upon any land, doing no unnecessary damage. Notwithstanding the provisions of this or any other statute or the provisions of any charter, the municipality may take possession of any such property so to be acquired at any time after the filing of the petition describing the same in condemnation proceedings, as provided in chapter 74. It shall not be precluded from abandoning the condemnation of any such property in any case where possession thereof has not been taken.

(3) In the event any exercise of power under ss. 332.01-332.12 by a municipality requires the removal, relocation, or reconstruction of any structure located in, on, under, or across any private property, public street or highway, or other public or private places, then such municipality shall reimburse the owner of such structure for the estimated or actual expense of said removal, relocation, or reconstruction prior to the incurring of such expense by such owner.

History.—s. 2, ch. 22846, 1945.



332.03 - Establishment of airports, etc., declared public power.

332.03 Establishment of airports, etc., declared public power.—The acquisition of any lands for the purpose of establishing airports or other air navigation facilities; the acquisition of airport protection privileges; the acquisition, establishment, construction, enlargement, improvement, maintenance, equipment, and operation of airports and other air navigation facilities; and the exercise of any other powers herein granted to municipalities are hereby declared to be public, governmental, and municipal functions, exercised for a public purpose, and matters of public necessity; and such lands and other property, easements, and privileges acquired and used by such municipalities in the manner and for the purposes enumerated in ss. 332.01-332.12 shall be and are hereby declared to be acquired and used for public, governmental, and municipal purposes and as a matter of public necessity.

History.—s. 3, ch. 22846, 1945.



332.06 - Preliminary costs and expenses.

332.06 Preliminary costs and expenses.—

(1) The cost of investigation, surveying, planning, acquiring, establishing, constructing, enlarging, or improving or equipping airports and other air navigation facilities, and the sites therefor, including structures and other property incidental to their operation, in accordance with the provisions of ss. 332.01-332.12, may be paid for by appropriation of moneys available therefor, or wholly or partly from the proceeds of bonds of the municipality, as the governing body of the municipality shall determine.

(2) The word “cost” includes awards in condemnation proceedings and rentals where an acquisition is by lease, and also includes amounts paid to utility companies for relocation of their wires, poles, and other facilities.

(3) Any bonds to be issued by any municipality pursuant to the provisions of ss. 332.01-332.12 shall be authorized and issued in the manner and within the limitation, except as herein otherwise provided, prescribed by the laws of this state or the charter of the municipality for the issuance and authorization of bonds thereof for public purposes generally; provided, however, that any bonds issued by any municipality under authority of this chapter shall be self-liquidating bonds and shall not be a lien against the general taxing powers of the municipality.

History.—s. 6, ch. 22846, 1945.



332.07 - Appropriations.

332.07 Appropriations.—The governing bodies having power to appropriate moneys within the municipalities in this state acquiring, establishing, constructing, enlarging, improving, maintaining, equipping, or operating airports and other air navigation facilities under the provisions of ss. 332.01-332.12 are hereby authorized to appropriate and cause to be raised by taxation or otherwise in such municipalities moneys sufficient to carry out therein the provisions of ss. 332.01-332.12.

History.—s. 7, ch. 22846, 1945.



332.08 - Additional powers.

1332.08 Additional powers.—

(1) In addition to the general powers in ss. 332.01-332.12 conferred and without limitation thereof, a municipality that has established or may hereafter establish airports, restricted landing areas, or other air navigation facilities, or that has acquired or set apart or may hereafter acquire or set apart real property for such purposes, is authorized:

(a) To vest authority for the construction, enlargement, improvement, maintenance, equipment, operation, and regulation thereof in an officer, a board or body of such municipality by ordinance or resolution which shall prescribe the powers and duties of such officer, board or body. The expense of such construction, enlargement, improvement, maintenance, equipment, operation, and regulation shall be a responsibility of the municipality.

(b) To adopt and amend all needful rules, regulations, and ordinances for the management, government, and use of any properties under its control, whether within or without the territorial limits of the municipality; to appoint airport guards or police, with full police powers; to fix by ordinance or resolution, as may be appropriate, penalties for the violation of such rules, regulations, and ordinances, and enforce such penalties in the same manner in which penalties prescribed by other rules, regulations, and ordinances of the municipality are enforced.

(c) To lease for a term not exceeding 50 years such airports or other air navigation facilities, or real property acquired or set apart for airport purposes, to private parties, any municipal or state government or the national government, or any department of either thereof, for operation; to lease or assign for a term not exceeding 50 years to private parties, any municipal or state government or the national government, or any department of either thereof, for operation or use consistent with the purposes of ss. 332.01-332.12, space, area, improvements, or equipment on such airports; to sell any part of such airports, other air navigation facilities, or real property to any municipal or state government, or the United States or any department or instrumentality thereof, for aeronautical purposes or purposes incidental thereto, and to confer the privileges of concessions of supplying upon its airports goods, commodities, things, services, and facilities; provided, that in each case in so doing the public is not deprived of its rightful equal and uniform use thereof.

(d) To sell or lease any property, real or personal, acquired for airport purposes and belonging to the municipality, which, in the judgment of its governing body, may not be required for aeronautic purposes, in accordance with the laws of this state, or the provisions of the charter of the municipality, governing the sale or leasing of similar municipally owned property.

(e) To exercise all powers necessarily incidental to the exercise of the general and special powers herein granted, and is specifically authorized to assess and shall assess against and collect from the owner or operator of each and every airplane using such airports a sufficient fee or service charge to cover the cost of the service furnished airplanes using such airports, including the liquidation of bonds or other indebtedness for construction and improvements.

(2) If a county operates one or more airports, its regulations for the governance thereof shall be by resolution of the board of county commissioners, recorded in the minutes of the board, and promulgated by posting a copy at the courthouse and at every such airport for 4 consecutive weeks or by publication once a week in a newspaper published in the county for the same period. Such regulations shall be enforced in the same manner as the criminal laws. Violation thereof is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Notwithstanding any other provision of this section, a municipality participating in the Federal Aviation Administration’s Airport Privatization Pilot Program pursuant to 49 U.S.C. s. 47134 may lease or sell an airport or other air navigation facility or real property, together with improvements and equipment, acquired or set apart for airport purposes to a private party under such terms and conditions as negotiated by the municipality. If state funds were provided to the municipality pursuant to s. 332.007, the municipality must obtain approval of the agreement from the Department of Transportation, which 2is authorized to approve the agreement if it determines that the state’s investment has been adequately considered and protected consistent with the applicable conditions specified in 49 U.S.C. s. 47134.

History.—s. 8, ch. 22846, 1945; s. 1, ch. 28164, 1953; s. 231, ch. 71-136; s. 20, ch. 2012-32; s. 21, ch. 2012-174; s. 20, ch. 2016-239.

1Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”

2Note.—As amended by s. 21, ch. 2012-174. The amendment by s. 20, ch. 2012-32, used the word “may” instead of the words “is authorized to.”



332.09 - Federal funds and aid.

332.09 Federal funds and aid.—A municipality is authorized to accept, receive, and receipt for federal moneys, and other moneys, either public or private, for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of airports and other air navigation facilities, and sites therefor, and to comply with the provisions of the laws of the United States and any rules and regulations made thereunder for the expenditure of federal moneys upon such airports and other air navigation facilities.

History.—s. 9, ch. 22846, 1945.



332.11 - Cooperation of authorities.

332.11 Cooperation of authorities.—It shall be lawful for and full power and authority is hereby conferred upon municipalities in any area of the state to cooperate in the exercise of the powers and authorities conferred upon municipalities under the provisions of ss. 332.01-332.12, and such municipalities shall share in such exercise of power and authority equally or upon such other terms as may be mutually agreed upon between said municipalities.

History.—s. 11, ch. 22846, 1945.



332.115 - Joint project agreement with port district for transportation corridor between airport and port facility.

332.115 Joint project agreement with port district for transportation corridor between airport and port facility.—

(1) An eligible agency may acquire, construct, and operate all equipment, appurtenances, and land necessary to establish, maintain, and operate, or to license others to establish, maintain, operate, or use, a transportation corridor connecting an airport operated by such eligible agency with a port facility, which corridor must be acquired, constructed, and used for the transportation of persons between the airport and the port facility, for the transportation of cargo, and for the location and operation of lines for the transmission of water, electricity, communications, information, petroleum products, products of a public utility (including new technologies of a public utility nature), and materials. However, any such corridor may be established and operated only pursuant to a joint project agreement between an eligible agency as defined in s. 332.004 and a port district as defined in s. 315.02, and such agreement must be approved by the Department of Transportation and the Department of Economic Opportunity. Before the Department of Transportation approves the joint project agreement, that department must review the public purpose and necessity for the corridor pursuant to s. 337.273(5) and must also determine that the proposed corridor is consistent with the Florida Transportation Plan. Before the Department of Economic Opportunity approves the joint project agreement, that department must determine that the proposed corridor is consistent with the applicable local government comprehensive plans. An affected local government may provide its comments regarding the consistency of the proposed corridor with its comprehensive plan to the Department of Economic Opportunity.

(2) Prior to developing a new corridor, the eligible agency, in determining the most feasible corridor, shall give first consideration to existing and available corridors in the public domain.

(3) A transportation corridor established pursuant to this section shall not be considered an aviation project for purposes of state funding, but shall be considered an aviation project for all other purposes.

History.—s. 121, ch. 90-136; s. 29, ch. 90-227; s. 5, ch. 91-142; s. 10, ch. 2000-325; s. 237, ch. 2011-142.



332.12 - Airport Law of 1945; short title.

332.12 Airport Law of 1945; short title.—Sections 332.01-332.12 may be cited as the “Airport Law of 1945.”

History.—s. 13, ch. 22846, 1945.



332.13 - Multicounty airport authorities created as independent special districts; noise-mitigation-project fund.

332.13 Multicounty airport authorities created as independent special districts; noise-mitigation-project fund.—Any multicounty airport authority created as an independent special district which is subject to a development-of-regional-impact development order and which has conducted a noise study in accordance with 14 C.F.R. part 150 shall, in fiscal year 2002, establish a noise-mitigation-project fund in an amount of $7.5 million, which shall be increased by another $2.5 million in fiscal year 2004. The moneys in the project fund shall be segregated and expended by the airport authority by December 31, 2006, to the extent necessary to comply with development order commitments to acquire property from or otherwise mitigate property owners adversely affected by the development of regional impact. If moneys are not expended for such purposes by December 31, 2006, the airport authority shall not thereafter amend its development-of-regional-impact development order or commence development of airport infrastructure improvements authorized by such development order until such funds are fully expended for such purposes.

History.—s. 2, ch. 2001-349.






Chapter 333 - AIRPORT ZONING

333.01 - Definitions.

333.01 Definitions.—As used in this chapter, the term:

(1) “Aeronautical study” means a Federal Aviation Administration study, conducted in accordance with the standards of 14 C.F.R. part 77, subpart C, and Federal Aviation Administration policy and guidance, on the effect of proposed construction or alteration upon the operation of air navigation facilities and the safe and efficient use of navigable airspace.

(2) “Airport” means any area of land or water designed and set aside for the landing and taking off of aircraft and used or to be used in the interest of the public for such purpose.

(3) “Airport hazard” means an obstruction to air navigation which affects the safe and efficient use of navigable airspace or the operation of planned or existing air navigation and communication facilities.

(4) “Airport hazard area” means any area of land or water upon which an airport hazard might be established.

(5) “Airport land use compatibility zoning” means airport zoning regulations governing the use of land on, adjacent to, or in the immediate vicinity of airports.

(6) “Airport layout plan” means a set of scaled drawings that provides a graphic representation of the existing and future development plan for the airport and demonstrates the preservation and continuity of safety, utility, and efficiency of the airport.

(7) “Airport master plan” means a comprehensive plan of an airport which typically describes current and future plans for airport development designed to support existing and future aviation demand.

(8) “Airport protection zoning regulations” means airport zoning regulations governing airport hazards.

(9) “Department” means the Department of Transportation as created under s. 20.23.

(10) “Educational facility” means any structure, land, or use that includes a public or private kindergarten through 12th grade school, charter school, magnet school, college campus, or university campus. The term does not include space used for educational purposes within a multitenant building.

(11) “Landfill” has the same meaning as provided in s. 403.703.

(12) “Obstruction” means any existing or proposed object, terrain, or structure construction or alteration that exceeds the federal obstruction standards contained in 14 C.F.R. part 77, subpart C. The term includes:

(a) Any object of natural growth or terrain;

(b) Permanent or temporary construction or alteration, including equipment or materials used and any permanent or temporary apparatus; or

(c) Alteration of any permanent or temporary existing structure by a change in the structure’s height, including appurtenances, lateral dimensions, and equipment or materials used in the structure.

(13) “Person” means any individual, firm, copartnership, corporation, company, association, joint-stock association, or body politic, and includes any trustee, receiver, assignee, or other similar representative thereof.

(14) “Political subdivision” means the local government of any county, municipality, town, village, or other subdivision or agency thereof, or any district or special district, port commission, port authority, or other such agency authorized to establish or operate airports in the state.

(15) “Public-use airport” means an airport, publicly or privately owned, licensed by the state, which is open for use by the public.

(16) “Runway protection zone” means an area at ground level beyond the runway end to enhance the safety and protection of people and property on the ground.

(17) “Structure” means any object constructed, erected, altered, or installed, including, but not limited to, buildings, towers, smokestacks, utility poles, power generation equipment, and overhead transmission lines.

(18) “Substantial modification” means any repair, reconstruction, rehabilitation, or improvement of a structure when the actual cost of the repair, reconstruction, rehabilitation, or improvement of the structure equals or exceeds 50 percent of the market value of the structure.

History.—s. 1, ch. 23079, 1945; s. 2, ch. 75-16; s. 1, ch. 88-356; s. 70, ch. 90-136; s. 84, ch. 91-221; s. 482, ch. 95-148; s. 1, ch. 2016-209; s. 21, ch. 2016-239.



333.02 - Airport hazards and uses of land in airport vicinities contrary to public interest.

333.02 Airport hazards and uses of land in airport vicinities contrary to public interest.—

(1) It is hereby found that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity and also, if of the obstruction type, in effect reduces the size of the area available for the taking off, maneuvering, or landing of aircraft, thus tending to destroy or impair the utility of the airport and the public investment therein. It is further found that certain activities and uses of land in the immediate vicinity of airports as enumerated in s. 333.03(2) are not compatible with normal airport operations, and may, if not regulated, also endanger the lives of the participants, adversely affect their health, or otherwise limit the accomplishment of normal activities. Accordingly, it is hereby declared:

(a) That the creation or establishment of an airport hazard and the incompatible use of land in airport vicinities are public nuisances and injure the community served by the airport in question;

(b) That it is therefore necessary in the interest of the public health, public safety, and general welfare that the creation or establishment of airport hazards and incompatible land uses be prevented; and

(c) That this should be accomplished, to the extent legally possible, by the exercise of the police power, without compensation.

(2) It is further declared that the limitation of land uses incompatible with normal airport operations, the prevention of the creation or establishment of airport hazards, and the elimination, removal, alteration, mitigation, or marking and lighting of existing airport hazards are public purposes for which political subdivisions may raise and expend public funds and acquire land or property interests therein, or air rights thereover.

History.—s. 2, ch. 23079, 1945; s. 2, ch. 88-356; s. 71, ch. 90-136.



333.025 - Permit required for obstructions.

333.025 Permit required for obstructions.—

(1) A person proposing the construction or alteration of an obstruction must obtain a permit from the department, subject to subsections (2), (3), and (4). However, permits from the department will be required only within an airport hazard area where federal obstruction standards are exceeded and if the proposed construction or alteration is within a 10-nautical-mile radius of the airport reference point, located at the approximate geometric center of all usable runways of a public-use airport or military airport.

(2) Existing, planned, and proposed facilities on public-use airports contained in an airport master plan, in an airport layout plan submitted to the Federal Aviation Administration, or in comparable military documents shall be protected from airport hazards.

(3) A permit is not required for existing structures that received construction permits from the Federal Communications Commission for structures exceeding federal obstruction standards before May 20, 1975; a permit is not required for any necessary replacement or repairs to such existing structures if the height and location are unchanged.

(4) If political subdivisions have, in compliance with this chapter, adopted adequate airport protection zoning regulations, placed such regulations on file with the department’s aviation office, and established a permitting process, a permit for the construction or alteration of an obstruction is not required from the department. Upon receipt of a complete permit application, the local government shall provide a copy of the application to the department’s aviation office by certified mail, return receipt requested, or by a delivery service that provides a receipt evidencing delivery. To evaluate technical consistency with this subsection, the department shall have a 15-day review period following receipt of the application, which must run concurrently with the local government permitting process. Cranes, construction equipment, and other temporary structures in use or in place for a period not to exceed 18 consecutive months are exempt from the department’s review, unless such review is requested by the department.

(5) The department shall, within 30 days after receipt of an application for a permit, issue or deny a permit for the construction or alteration of an obstruction. The department shall review permit applications in conformity with s. 120.60.

(6) In determining whether to issue or deny a permit, the department shall consider:

(a) The safety of persons on the ground and in the air.

(b) The safe and efficient use of navigable airspace.

(c) The nature of the terrain and height of existing structures.

(d) The effect of the construction or alteration of an obstruction on the state licensing standards for a public-use airport contained in chapter 330 and rules adopted thereunder.

(e) The character of existing and planned flight operations and developments at public-use airports.

(f) Federal airways, visual flight rules, flyways and corridors, and instrument approaches as designated by the Federal Aviation Administration.

(g) The effect of the construction or alteration of an obstruction on the minimum descent altitude or the decision height at the affected airport.

(h) The cumulative effects on navigable airspace of all existing obstructions and all known proposed obstructions in the area.

(7) When issuing a permit under this section, the department shall require the owner of the obstruction to install, operate, and maintain, at the owner’s expense, marking and lighting in conformance with the specific standards established by the Federal Aviation Administration.

(8) The department may not approve a permit for the construction or alteration of an obstruction unless the applicant submits documentation showing both compliance with the federal requirement for notification of proposed construction or alteration and a valid aeronautical study. A permit may not be approved solely on the basis that the Federal Aviation Administration determined that the proposed construction or alteration of an obstruction was not an airport hazard.

(9) The denial of a permit under this section is subject to administrative review pursuant to chapter 120.

History.—s. 3, ch. 75-16; s. 3, ch. 88-356; s. 7, ch. 92-152; s. 2, ch. 2016-209; s. 22, ch. 2016-239.



333.03 - Requirement to adopt airport zoning regulations.

333.03 Requirement to adopt airport zoning regulations.—

(1)(a) Every political subdivision having an airport hazard area within its territorial limits shall adopt, administer, and enforce, under the police power and in the manner and upon the conditions prescribed in this section, airport protection zoning regulations for such airport hazard area.

(b) If an airport is owned or controlled by a political subdivision and if any other political subdivision has land upon which an obstruction may be constructed or altered which underlies any surface of the airport as provided in 14 C.F.R. part 77, subpart C, the political subdivisions shall either:

1. By interlocal agreement, adopt, administer, and enforce a set of airport protection zoning regulations; or

2. By ordinance, regulation, or resolution duly adopted, create a joint airport protection zoning board that shall adopt, administer, and enforce a set of airport protection zoning regulations. The joint airport protection zoning board shall have as voting members two representatives appointed by each participating political subdivision and a chair elected by a majority of the members so appointed. The airport manager or a representative of each airport in the affected participating political subdivisions shall serve on the board in a nonvoting capacity.

(c) Airport protection zoning regulations adopted under paragraph (a) must, at a minimum, require:

1. A permit for the construction or alteration of any obstruction;

2. Obstruction marking and lighting for obstructions;

3. Documentation showing compliance with the federal requirement for notification of proposed construction or alteration of structures and a valid aeronautical study submitted by each person applying for a permit;

4. Consideration of the criteria in s. 333.025(6), when determining whether to issue or deny a permit; and

5. That approval of a permit not be based solely on the determination by the Federal Aviation Administration that the proposed structure is not an airport hazard.

(d) The department shall be available to provide assistance to political subdivisions regarding federal obstruction standards.

(2) In the manner provided in subsection (1), political subdivisions shall adopt, administer, and enforce airport land use compatibility zoning regulations. Airport land use compatibility zoning regulations shall, at a minimum, address the following:

(a) The prohibition of new landfills and the restriction of existing landfills within the following areas:

1. Within 10,000 feet from the nearest point of any runway used or planned to be used by turbine aircraft.

2. Within 5,000 feet from the nearest point of any runway used by only nonturbine aircraft.

3. Outside the perimeters defined in subparagraphs 1. and 2., but still within the lateral limits of the civil airport imaginary surfaces defined in 14 C.F.R. s. 77.19. Case-by-case review of such landfills is advised.

(b) Where any landfill is located and constructed in a manner that attracts or sustains hazardous bird movements from feeding, water, or roosting areas into, or across, the runways or approach and departure patterns of aircraft. The landfill operator must incorporate bird management techniques or other practices to minimize bird hazards to airborne aircraft.

(c) Where an airport authority or other governing body operating a public-use airport has conducted a noise study in accordance with 14 C.F.R. part 150, or where a public-use airport owner has established noise contours pursuant to another public study approved by the Federal Aviation Administration, the prohibition of incompatible uses, as established in the noise study in 14 C.F.R. part 150, Appendix A or as a part of an alternative Federal Aviation Administration-approved public study, within the noise contours established by any of these studies, except if such uses are specifically contemplated by such study with appropriate mitigation or similar techniques described in the study.

(d) Where an airport authority or other governing body operating a public-use airport has not conducted a noise study, the prohibition of residential construction and any educational facility, with the exception of aviation school facilities, within an area contiguous to the airport measuring one-half the length of the longest runway on either side of and at the end of each runway centerline.

(e) The restriction of new incompatible uses, activities, or substantial modifications to existing incompatible uses within runway protection zones.

(3) Political subdivisions shall provide a copy of all airport protection zoning regulations and airport land use compatibility zoning regulations, and any related amendments, to the department’s aviation office within 30 days after adoption.

(4) Subsection (2) may not be construed to require the removal, alteration, sound conditioning, or other change, or to interfere with the continued use or adjacent expansion of any educational facility or site in existence on July 1, 1993.

(5) This section does not prohibit an airport authority, a political subdivision or its administrative agency, or any other governing body operating a public-use airport from establishing airport zoning regulations more restrictive than prescribed in this section in order to protect the health, safety, and welfare of the public in the air and on the ground.

History.—s. 3, ch. 23079, 1945; s. 4, ch. 75-16; s. 4, ch. 88-356; s. 72, ch. 90-136; s. 8, ch. 92-152; s. 10, ch. 93-164; s. 1, ch. 94-201; s. 958, ch. 95-148; s. 971, ch. 2002-387; s. 3, ch. 2016-209; s. 23, ch. 2016-239.



333.04 - Comprehensive zoning regulations; most stringent to prevail where conflicts occur.

333.04 Comprehensive zoning regulations; most stringent to prevail where conflicts occur.—

(1) INCORPORATION.—In the event that a political subdivision has adopted, or hereafter adopts, a comprehensive plan or policy regulating, among other things, the height of buildings, structures, and natural objects, and uses of property, any airport zoning regulations applicable to the same area or portion thereof may be incorporated in and made a part of such comprehensive plan or policy, and be administered and enforced in connection therewith.

(2) CONFLICT.—In the event of conflict between any airport zoning regulations adopted under this chapter and any other regulations applicable to the same area, whether the conflict be with respect to the height of structures or vegetation, the use of land, or any other matter, and whether such regulations were adopted by the political subdivision that adopted the airport zoning regulations or by some other political subdivision, the more stringent limitation or requirement shall govern and prevail.

History.—s. 4, ch. 23079, 1945; s. 4, ch. 2016-209; s. 24, ch. 2016-239.



333.05 - Procedure for adoption of airport zoning regulations.

333.05 Procedure for adoption of airport zoning regulations.—

(1) NOTICE AND HEARING.—Airport zoning regulations may not be adopted, amended, or repealed under this chapter except by action of the legislative body of the political subdivision or affected subdivisions, or the joint board provided in s. 333.03(1)(b)2. by the political subdivisions therein provided and set forth, after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. Notice of the hearing shall be published at least once a week for 2 consecutive weeks in a newspaper of general circulation in the political subdivision or subdivisions where the airport zoning regulations are to be adopted, amended, or repealed.

(2) AIRPORT ZONING COMMISSION.—Before the initial zoning of any airport area under this chapter, the political subdivision or joint airport zoning board that is to adopt, administer, and enforce the regulations must appoint a commission, to be known as the airport zoning commission, to recommend the boundaries of the various zones to be established and the regulations to be adopted therefor. Such commission shall make a preliminary report and hold public hearings thereon before submitting its final report, and the legislative body of the political subdivision or the joint airport zoning board may not hold its public hearings or take any action until it has received the final report of such commission, and at least 15 days shall elapse between the receipt of the final report of the commission and the hearing to be held by the latter board. If a planning commission, an airport commission, or a comprehensive zoning commission already exists, it may be appointed as the airport zoning commission.

History.—s. 5, ch. 23079, 1945; s. 74, ch. 90-136; s. 23, ch. 90-279; s. 39, ch. 95-143; s. 5, ch. 2016-209; s. 25, ch. 2016-239.



333.06 - Airport zoning regulation requirements.

333.06 Airport zoning regulation requirements.—

(1) REASONABLENESS.—All airport zoning regulations adopted under this chapter shall be reasonable and may not impose any requirement or restriction which is not reasonably necessary to effectuate the purposes of this chapter. In determining what regulations it may adopt, each political subdivision and joint airport zoning board shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain within the airport hazard area and runway protection zones, the character of the neighborhood, the uses to which the property to be zoned is put and adaptable, and the impact of any new use, activity, or construction on the airport’s operating capability and capacity.

(2) INDEPENDENT JUSTIFICATION.—The purpose of all airport zoning regulations adopted under this chapter is to provide both airspace protection and land uses compatible with airport operations. Each aspect of this purpose requires independent justification in order to promote the public interest in safety, health, and general welfare. Specifically, construction in a runway protection zone which does not exceed airspace height restrictions is not conclusive that such use, activity, or construction is compatible with airport operations.

(3) NONCONFORMING USES.—An airport protection zoning regulation adopted under this chapter may not require the removal, lowering, or other change or alteration of any obstruction not conforming to the regulation when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in s. 333.07(1) and (3).

(4) ADOPTION OF AIRPORT MASTER PLAN AND NOTICE TO AFFECTED LOCAL GOVERNMENTS.—An airport master plan shall be prepared by each public-use airport licensed by the department under chapter 330. The authorized entity having responsibility for governing the operation of the airport, when either requesting from or submitting to a state or federal governmental agency with funding or approval jurisdiction a “finding of no significant impact,” an environmental assessment, a site-selection study, an airport master plan, or any amendment to an airport master plan, shall submit simultaneously a copy of said request, submittal, assessment, study, plan, or amendments by certified mail to all affected local governments. As used in this subsection, the term “affected local government” is defined as any municipality or county having jurisdiction over the airport and any municipality or county located within 2 miles of the boundaries of the land subject to the airport master plan.

History.—s. 6, ch. 23079, 1945; s. 75, ch. 90-136; s. 76, ch. 2002-20; s. 6, ch. 2016-209; s. 26, ch. 2016-239.



333.07 - Local government permitting of airspace obstructions.

333.07 Local government permitting of airspace obstructions.—

(1) PERMITS.—

(a) A person proposing to construct, alter, or allow an airport obstruction in an airport hazard area in violation of the airport protection zoning regulations adopted under this chapter must apply for a permit. A permit may not be issued if it would allow the establishment or creation of an airport hazard or if it would permit a nonconforming obstruction to become a greater hazard to air navigation than it was when the applicable airport protection zoning regulation was adopted which allowed the establishment or creation of the obstruction, or than it is when the application for a permit is made.

(b) If the political subdivision or its administrative agency determines that a nonconforming obstruction has been abandoned or is more than 80 percent torn down, destroyed, deteriorated, or decayed, a permit may not be granted if it would allow the obstruction to exceed the applicable height limit or otherwise deviate from the airport protection zoning regulations. Whether or not an application is made for a permit under this subsection, the owner of the nonconforming obstruction may be required, at his or her own expense, to lower, remove, reconstruct, alter, or equip such obstruction as may be necessary to conform to the current airport protection zoning regulations. If the owner of the nonconforming obstruction neglects or refuses to comply with such requirement for 10 days after notice, the administrative agency may report the violation to the political subdivision involved, which subdivision, through its appropriate agency, may proceed to have the obstruction so lowered, removed, reconstructed, altered, or equipped and assess the cost and expense thereof upon the owner of the obstruction or the land whereon it is or was located.

(2) CONSIDERATIONS WHEN ISSUING OR DENYING PERMITS.—In determining whether to issue or deny a permit, the political subdivision or its administrative agency must consider the following, as applicable:

(a) The safety of persons on the ground and in the air.

(b) The safe and efficient use of navigable airspace.

(c) The nature of the terrain and height of existing structures.

(d) The effect of the construction or alteration on the state licensing standards for a public-use airport contained in chapter 330 and rules adopted thereunder.

(e) The character of existing and planned flight operations and developments at public-use airports.

(f) Federal airways, visual flight rules, flyways and corridors, and instrument approaches as designated by the Federal Aviation Administration.

(g) The effect of the construction or alteration of the proposed structure on the minimum descent altitude or the decision height at the affected airport.

(h) The cumulative effects on navigable airspace of all existing structures and all other known proposed structures in the area.

(i) Additional requirements adopted by the political subdivision or administrative agency pertinent to evaluation and protection of airspace and airport operations.

(3) OBSTRUCTION MARKING AND LIGHTING.—In issuing a permit under this section, the political subdivision or its administrative agency shall require the owner of the obstruction to install, operate, and maintain thereon, at his or her own expense, marking and lighting in conformance with the specific standards established by the Federal Aviation Administration.

History.—s. 7, ch. 23079, 1945; s. 5, ch. 88-356; s. 76, ch. 90-136; s. 483, ch. 95-148; s. 33, ch. 2016-10; s. 7, ch. 2016-209; s. 28, ch. 2016-239.



333.09 - Administration of airport protection zoning regulations.

333.09 Administration of airport protection zoning regulations.—

(1) ADMINISTRATION.—All airport protection zoning regulations adopted under this chapter shall provide for the administration and enforcement of such regulations by the political subdivision or its administrative agency. The duties of any administrative agency designated pursuant to this chapter must include that of hearing and deciding all permits under s. 333.07, as they pertain to such agency, and all other matters under this chapter applying to said agency.

(2) LOCAL GOVERNMENT PROCESS.—

(a) A political subdivision required to adopt airport zoning regulations under this chapter shall provide a process to:

1. Issue or deny permits consistent with s. 333.07.

2. Provide the department with a copy of a complete application consistent with s. 333.025(4).

3. Enforce the issuance or denial of a permit or other determination made by the administrative agency with respect to airport zoning regulations.

(b) If a zoning board or permitting body already exists within a political subdivision, the zoning board or permitting body may implement the airport zoning regulation permitting and appeals processes.

(3) APPEALS.—

(a) A person, a political subdivision or its administrative agency, or a joint airport zoning board that contends a decision made by a political subdivision or its administrative agency is an improper application of airport zoning regulations may use the process established for an appeal.

(b) All appeals taken under this section must be taken within a reasonable time, as provided by the political subdivision or its administrative agency, by filing with the entity from which the appeal is taken a notice of appeal specifying the grounds for appeal.

(c) An appeal shall stay all proceedings in the underlying action appealed from, unless the entity from which the appeal is taken certifies pursuant to the rules for appeal that by reason of the facts stated in the certificate a stay would, in its opinion, cause imminent peril to life or property. In such cases, proceedings may not be stayed except by order of the political subdivision or its administrative agency on notice to the entity from which the appeal is taken and for good cause shown.

(d) The political subdivision or its administrative agency shall set a reasonable time for the hearing of appeals, give public notice and due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing, any party may appear in person, by agent, or by attorney.

(e) The political subdivision or its administrative agency may, in conformity with this chapter, affirm, reverse, or modify the decision on the permit or other determination from which the appeal is taken.

History.—s. 9, ch. 23079, 1945; s. 8, ch. 2016-209; s. 30, ch. 2016-239.



333.11 - Judicial review.

333.11 Judicial review.—

(1) Any person, political subdivision, or joint airport zoning board affected by a decision of a political subdivision or its administrative agency may apply for judicial relief to the circuit court in the judicial circuit where the political subdivision is located within 30 days after rendition of the decision. Review shall be by petition for writ of certiorari, which shall be governed by the Florida Rules of Appellate Procedure.

(2) The court has exclusive jurisdiction to affirm, reverse, or modify the decision on the permit or other determination from which the appeal is taken and, if appropriate, to order further proceedings by the political subdivision or its administrative agency. The findings of fact by the political subdivision or its administrative agency, if supported by substantial evidence, shall be accepted by the court as conclusive, and an objection to a decision of the political subdivision or its administrative agency may not be considered by the court unless such objection was raised in the underlying proceeding.

(3) If airport zoning regulations adopted under this chapter are held by a court to interfere with the use and enjoyment of a particular structure or parcel of land to such an extent, or to be so onerous in their application to such a structure or parcel of land, as to constitute a taking or deprivation of that property in violation of the State Constitution or the Constitution of the United States, such holding shall not affect the application of such regulations to other structures and parcels of land, or such regulations as are not involved in the particular decision.

(4) A judicial appeal to any court may not be permitted under this section until the appellant has exhausted all of its remedies through application for local government permits, exceptions, and appeals.

History.—s. 11, ch. 23079, 1945; s. 43, ch. 63-512; s. 7, ch. 88-356; s. 485, ch. 95-148; s. 9, ch. 2016-209; s. 32, ch. 2016-239.



333.12 - Acquisition of air rights.

333.12 Acquisition of air rights.—If a nonconforming obstruction is determined to be an airport hazard and the owner will not remove, lower, or otherwise eliminate it; the approach protection necessary cannot, because of constitutional limitations, be provided by airport zoning regulations under this chapter; or it appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by airport zoning regulations, the political subdivision within which the property or nonconforming obstruction is located, or the political subdivision owning or operating the airport or being served by it, may acquire, by purchase, grant, or condemnation in the manner provided by chapter 73, such property, air right, avigation easement, or other estate, portion, or interest in the property or nonconforming obstruction or such interest in the air above such property, in question, as may be necessary to effectuate the purposes of this chapter, and in so doing, if by condemnation, to have the right to take immediate possession of the property, interest in property, air right, or other right sought to be condemned, at the time, and in the manner and form, and as authorized by chapter 74. In the case of the purchase of any property, easement, or estate or interest therein or the acquisition of the same by the power of eminent domain, the political subdivision making such purchase or exercising such power shall, in addition to the damages for the taking, injury, or destruction of property, also pay the cost of the removal and relocation of any structure or any public utility that is required to be moved to a new location.

History.—s. 12, ch. 23079, 1945; s. 10, ch. 2016-209; s. 33, ch. 2016-239.



333.13 - Enforcement and remedies.

333.13 Enforcement and remedies.—

(1) Each violation of this chapter or of any airport zoning regulations, orders, or rulings adopted or made pursuant to this chapter shall constitute a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and each day a violation continues to exist shall constitute a separate offense.

(2) In addition, the political subdivision or agency adopting the airport zoning regulations under this chapter may institute in any court of competent jurisdiction an action to prevent, restrain, correct, or abate any violation of this chapter or of airport zoning regulations adopted under this chapter or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the plaintiff such relief, by way of injunction, which may be mandatory, or otherwise, as may be proper under all the facts and circumstances of the case in order to fully effectuate the purposes of this chapter and of the regulations adopted and orders and rulings made pursuant thereto.

(3) The department may institute a civil action for injunctive relief in the appropriate circuit court to prevent violation of any provision of this chapter.

History.—s. 13, ch. 23079, 1945; s. 232, ch. 71-136; s. 5, ch. 75-16; s. 11, ch. 2016-209; s. 34, ch. 2016-239.



333.135 - Transition provisions.

333.135 Transition provisions.—

(1) Any airport zoning regulation in effect on July 1, 2016, which includes provisions in conflict with this chapter shall be amended to conform to the requirements of this chapter by July 1, 2017.

(2) Any political subdivision having an airport within its territorial limits which has not adopted airport zoning regulations shall, by July 1, 2017, adopt airport zoning regulations consistent with this chapter.

(3) For those political subdivisions that have not yet adopted airport zoning regulations pursuant to this chapter, the department shall administer the permitting process as provided in s. 333.025.

History.—s. 12, ch. 2016-209; s. 35, ch. 2016-239.









TITLE XXVI - PUBLIC TRANSPORTATION

Chapter 334 - TRANSPORTATION ADMINISTRATION

334.01 - Florida Transportation Code; short title.

334.01 Florida Transportation Code; short title.—Chapters 334-339, 341, 348, and 349 and ss. 332.003-332.007, 351.35, 351.36, 351.37, and 861.011 may be cited as the “Florida Transportation Code.”

History.—s. 168, ch. 29965, 1955; s. 1, ch. 73-59; s. 72, ch. 79-164; s. 6, ch. 84-309.



334.03 - Definitions.

334.03 Definitions.—When used in the Florida Transportation Code, the term:

(1) “Arterial road” means a route providing service which is relatively continuous and of relatively high traffic volume, long average trip length, high operating speed, and high mobility importance. In addition, every United States numbered highway is an arterial road.

(2) “Bridge” means a structure, including supports, erected over a depression or an obstruction, such as water or a highway or railway, and having a track or passageway for carrying traffic as defined in chapter 316 or other moving loads.

(3) “City street system” means all local roads within a municipality, and all collector roads inside that municipality, which are not in the county road system.

(4) “Collector road” means a route providing service which is of relatively moderate average traffic volume, moderately average trip length, and moderately average operating speed. Such a route also collects and distributes traffic between local roads or arterial roads and serves as a linkage between land access and mobility needs.

(5) “Commissioners” means the governing body of a county.

(6) “Consolidated metropolitan statistical area” means two or more metropolitan statistical areas that are socially and economically interrelated as defined by the United States Bureau of the Census.

(7) “Controlled access facility” means a street or highway to which the right of access is highly regulated by the governmental entity having jurisdiction over the facility in order to maximize the operational efficiency and safety of the high-volume through traffic utilizing the facility. Owners or occupants of abutting lands and other persons have a right of access to or from such facility at such points only and in such manner as may be determined by the governmental entity.

(8) “County road system” means all collector roads in the unincorporated areas of a county and all extensions of such collector roads into and through any incorporated areas, all local roads in the unincorporated areas, and all urban minor arterial roads not in the State Highway System.

(9) “Department” means the Department of Transportation.

(10) “Functional classification” means the assignment of roads into systems according to the character of service they provide in relation to the total road network using procedures developed by the Federal Highway Administration.

(11) “Governmental entity” means a unit of government, or any officially designated public agency or authority of a unit of government, that has the responsibility for planning, construction, operation, or maintenance or jurisdiction over transportation facilities; the term includes the Federal Government, the state government, a county, an incorporated municipality, a metropolitan planning organization, an expressway or transportation authority, a road and bridge district, a special road and bridge district, and a regional governmental unit.

(12) “Limited access facility” means a street or highway especially designed for through traffic, and over, from, or to which owners or occupants of abutting land or other persons have no right or easement of access, light, air, or view by reason of the fact that their property abuts upon such limited access facility or for any other reason. Such highways or streets may be facilities from which trucks, buses, and other commercial vehicles are excluded; or they may be facilities open to use by all customary forms of street and highway traffic.

(13) “Local governmental entity” means a unit of government with less than statewide jurisdiction, or any officially designated public agency or authority of such a unit of government, that has the responsibility for planning, construction, operation, or maintenance of, or jurisdiction over, a transportation facility; the term includes, but is not limited to, a county, an incorporated municipality, a metropolitan planning organization, an expressway or transportation authority, a road and bridge district, a special road and bridge district, and a regional governmental unit.

(14) “Local road” means a route providing service which is of relatively low average traffic volume, short average trip length or minimal through-traffic movements, and high land access for abutting property.

(15) “Metropolitan area” means a geographic region comprising as a minimum the existing urbanized area and the contiguous area projected to become urbanized within a 20-year forecast period. The boundaries of a metropolitan area may be designated so as to encompass a metropolitan statistical area or a consolidated metropolitan statistical area. If a metropolitan area, or any part thereof, is located within a nonattainment area, the boundaries of the metropolitan area must be designated so as to include the boundaries of the entire nonattainment area, unless otherwise provided by agreement between the applicable metropolitan planning organization and the Governor.

(16) “Metropolitan statistical area” means an area that includes a municipality of 50,000 persons or more, or an urbanized area of at least 50,000 persons as defined by the United States Bureau of the Census, provided that the component county or counties have a total population of at least 100,000.

(17) “Nonattainment area” means an area designated by the United States Environmental Protection Agency, pursuant to federal law, as exceeding national primary or secondary ambient air quality standards for the pollutants carbon monoxide or ozone.

(18) “Periodic maintenance” means activities that are large in scope and require a major work effort to restore deteriorated components of the transportation system to a safe and serviceable condition, including, but not limited to, the repair of large bridge structures, major repairs to bridges and bridge systems, and the mineral sealing of lengthy sections of roadway.

(19) “Person” means any person described in s. 1.01 or any unit of government in or outside the state.

(20) “Right of access” means the right of ingress to a highway from abutting land and egress from a highway to abutting land.

(21) “Right-of-way” means land in which the state, the department, a county, or a municipality owns the fee or has an easement devoted to or required for use as a transportation facility.

(22) “Road” means a way open to travel by the public, including, but not limited to, a street, highway, or alley. The term includes associated sidewalks, the roadbed, the right-of-way, and all culverts, drains, sluices, ditches, water storage areas, waterways, embankments, slopes, retaining walls, bridges, tunnels, and viaducts necessary for the maintenance of travel and all ferries used in connection therewith.

(23) “Routine maintenance” means minor repairs and associated tasks necessary to maintain a safe and efficient transportation system. The term includes: pavement patching; shoulder repair; cleaning and repair of drainage ditches, traffic signs, and structures; mowing; bridge inspection and maintenance; pavement striping; litter cleanup; and other similar activities.

(24) “State Highway System” means the interstate system and all other roads within the state which were under the jurisdiction of the state on June 10, 1995, and roads constructed by an agency of the state for the State Highway System, plus roads transferred to the state’s jurisdiction after that date by mutual consent with another governmental entity, but not including roads so transferred from the state’s jurisdiction. These facilities shall be facilities to which access is regulated.

(25) “State Park Road System” means roads embraced within the boundaries of state parks and state roads leading to state parks, other than roads of the State Highway System, the county road systems, or the city street systems.

(26) “State road” means a street, road, highway, or other way open to travel by the public generally and dedicated to the public use according to law or by prescription and designated by the department, as provided by law, as part of the State Highway System.

(27) “Structure” means a bridge, viaduct, tunnel, causeway, approach, ferry slip, culvert, toll plaza, gate, or other similar facility used in connection with a transportation facility.

(28) “Sufficiency rating” means the objective rating of a road or section of a road for the purpose of determining its capability to serve properly the actual or anticipated volume of traffic using the road.

(29) “Transportation corridor” means any land area designated by the state, a county, or a municipality which is between two geographic points and which area is used or suitable for the movement of people and goods by one or more modes of transportation, including areas necessary for management of access and securing applicable approvals and permits. Transportation corridors shall contain, but are not limited to, the following:

(a) Existing publicly owned rights-of-way;

(b) All property or property interests necessary for future transportation facilities, including rights of access, air, view, and light, whether public or private, for the purpose of securing and utilizing future transportation rights-of-way, including, but not limited to, any lands reasonably necessary now or in the future for securing applicable approvals and permits, borrow pits, drainage ditches, water retention areas, rest areas, replacement access for landowners whose access could be impaired due to the construction of a future facility, and replacement rights-of-way for relocation of rail and utility facilities.

(30) “Transportation facility” means any means for the transportation of people or property from place to place which is constructed, operated, or maintained in whole or in part from public funds. The term includes the property or property rights, both real and personal, which have been or may be established by public bodies for the transportation of people or property from place to place.

(31) “Urban area” means a geographic region comprising as a minimum the area inside the United States Bureau of the Census boundary of an urban place with a population of 5,000 or more persons, expanded to include adjacent developed areas as provided for by Federal Highway Administration regulations.

(32) “Urban minor arterial road” means a route that generally interconnects with and augments an urban principal arterial road and provides service to trips of shorter length and a lower level of travel mobility. The term includes all arterials not classified as “principal” and contain facilities that place more emphasis on land access than the higher system.

(33) “Urban place” means a geographic region composed of one or more contiguous census tracts that have been found by the United States Bureau of the Census to contain a population density of at least 1,000 persons per square mile.

(34) “Urban principal arterial road” means a route that generally serves the major centers of activity of an urban area, the highest traffic volume corridors, and the longest trip purpose and carries a high proportion of the total urban area travel on a minimum of mileage. Such roads are integrated, both internally and between major rural connections.

(35) “Urbanized area” means a geographic region comprising as a minimum the area inside an urban place of 50,000 or more persons, as designated by the United States Bureau of the Census, expanded to include adjacent developed areas as provided for by Federal Highway Administration regulations. Urban areas with a population of fewer than 50,000 persons which are located within the expanded boundary of an urbanized area are not separately recognized.

(36) “511” or “511 services” means three-digit telecommunications dialing to access interactive voice response telephone traveler information services provided in the state as defined by the Federal Communications Commission in FCC Order No. 00-256, July 31, 2000.

(37) “Interactive voice response” means a software application that accepts a combination of voice telephone input and touch-tone keypad selection and provides appropriate responses in the form of voice, fax, callback, e-mail, and other media.

History.—s. 2, ch. 29965, 1955; ss. 1, 2, ch. 57-318; ss. 1, 2, ch. 63-27; s. 1, ch. 67-43; ss. 23, 35, ch. 69-106; s. 105, ch. 71-377; ss. 5, 17, ch. 77-165; s. 1, ch. 79-357; s. 136, ch. 79-400; s. 1, ch. 83-52; s. 9, ch. 84-309; s. 6, ch. 85-180; s. 9, ch. 88-168; s. 1, ch. 88-224; s. 3, ch. 90-136; s. 2, ch. 93-164; s. 52, ch. 94-237; s. 119, ch. 99-13; s. 6, ch. 99-256; s. 76, ch. 99-385; s. 38, ch. 2003-286; s. 22, ch. 2012-174.



334.035 - Purpose of transportation code.

334.035 Purpose of transportation code.—The purpose of the Florida Transportation Code is to establish the responsibilities of the state, the counties, and the municipalities in the planning and development of the transportation systems serving the people of the state and to assure the development of an integrated, balanced statewide transportation system. The prevailing principles to be considered in planning and developing these transportation systems are: preserving the existing transportation infrastructure; enhancing Florida’s economic competitiveness; and improving travel choices to ensure mobility. This code is necessary for the protection of the public safety and general welfare and for the preservation of all transportation facilities in the state. The chapters in the code shall be considered components of the total code, and the provisions therein, unless expressly limited in scope, shall apply to all chapters.

History.—s. 10, ch. 84-309; s. 41, ch. 99-385; s. 11, ch. 2000-266.



334.044 - Powers and duties of the department.

334.044 Powers and duties of the department.—The department shall have the following general powers and duties:

(1) To assume the responsibility for coordinating the planning of a safe, viable, and balanced state transportation system serving all regions of the state, and to assure the compatibility of all components, including multimodal facilities.

(2) To adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of law conferring duties upon it.

(3) To adopt an official seal.

(4) To maintain its headquarters in Tallahassee and its district offices and necessary field offices at such places within the state as it may designate, and to purchase, build, or lease suitable buildings for such uses.

(5) To purchase, lease, or otherwise acquire property and materials, including the purchase of promotional items as part of public information and education campaigns for the promotion of scenic highways, traffic and train safety awareness, alternatives to single-occupant vehicle travel, and commercial motor vehicle safety; to purchase, lease, or otherwise acquire equipment and supplies; and to sell, exchange, or otherwise dispose of any property that is no longer needed by the department.

(6) To acquire, by the exercise of the power of eminent domain as provided by law, all property or property rights, whether public or private, which it may determine are necessary to the performance of its duties and the execution of its powers.

(7) To enter into contracts and agreements.

(8) To sue and be sued as provided by law.

(9) To employ and train staff, and to contract with qualified consultants. For the purposes of chapters 471 and 472, the department shall be considered a firm.

(10)(a) To develop and adopt uniform minimum standards and criteria for the design, construction, maintenance, and operation of public roads pursuant to the provisions of s. 336.045.

(b) The department shall periodically review its construction, design, and maintenance standards to ensure that such standards are cost-effective and consistent with applicable federal regulations and state law.

(c) The department is authorized to adopt rules relating to approval of aggregate and other material sources.

(11) To establish a numbering system for public roads and to functionally classify such roads.

(12) To coordinate the planning of the development of public transportation facilities within the state and the provision of related transportation services as authorized by law.

(13) To plan proposed transportation facilities as part of the State Highway System, and to construct, maintain, and operate such facilities.

(14) To establish, control, and prohibit points of ingress to, and egress from, the State Highway System, the turnpike, and other transportation facilities under the department’s jurisdiction as necessary to ensure the safe, efficient, and effective maintenance and operation of such facilities.

(15) To regulate and prescribe conditions for the transfer of stormwater to the state right-of-way as a result of manmade changes to adjacent properties.

(a) Such regulation shall be through a permitting process designed to ensure the safety and integrity of the Department of Transportation facilities and to prevent an unreasonable burden on lower properties.

(b) The department is specifically authorized to adopt rules which set forth the purpose; necessary definitions; permit exceptions; permit and assurance requirements; permit application procedures; permit forms; general conditions for a drainage permit; provisions for suspension or revocation of a permit; and provisions for department recovery of fines, penalties, and costs incurred due to permittee actions. In order to avoid duplication and overlap with other units of government, the department shall accept a surface water management permit issued by a water management district, the Department of Environmental Protection, a surface water management permit issued by a delegated local government, or a permit issued pursuant to an approved Stormwater Management Plan or Master Drainage Plan; provided issuance is based on requirements equal to or more stringent than those of the department. The department may enter into a permit-delegation agreement with a governmental entity if issuance of a permit is based on requirements that the department finds will ensure the safety and integrity of facilities of the Department of Transportation.

(16)(a) To plan, acquire, lease, construct, maintain, and operate toll facilities; to authorize the issuance and refunding of bonds; and to fix and collect tolls or other charges for travel on any such facilities.

(b) Notwithstanding any other provision of law, the department may not enter into a lease-purchase agreement with an expressway authority, regional transportation authority, or other entity. This paragraph does not invalidate a lease-purchase agreement authorized under chapter 348 or chapter 2000-411, Laws of Florida, existing as of July 1, 2013, and does not limit the department’s authority under s. 334.30.

(17) To designate limited access facilities on the State Highway System and turnpike projects; to plan, construct, maintain, and operate service roads in connection with such facilities; and to regulate, reconstruct, or realign any existing public road as a service road.

(18) To establish and maintain bicycle and pedestrian ways.

(19) To encourage and promote the development of multimodal transportation alternatives.

(20) To conduct research studies, and to collect data necessary for the improvement of the state transportation system.

(21) To conduct research and demonstration projects relative to innovative transportation technologies.

(22) To cooperate with and assist local governments in the development of a statewide transportation system and in the development of the individual components of the system.

(23) To cooperate with the transportation department or duly authorized commission or authority of any state in the development and construction of transportation facilities physically connecting facilities of this state with those facilities of any adjoining state.

(24) To identify, obtain, and administer all federal funds available to the department for all transportation purposes.

(25) To do all things necessary to obtain the full benefits of the national Highway Safety Act of 1966, and in so doing, to cooperate with federal and state agencies, public and private agencies, interested organizations, and individuals to effectuate the purposes of that act, and any and all amendments thereto. The Governor shall have the ultimate state responsibility for dealing with the Federal Government in respect to programs and activities initiated pursuant to the national Highway Safety Act of 1966, and any amendments thereto.

(26) To provide for the enhancement of environmental benefits, including air and water quality; to prevent roadside erosion; to conserve the natural roadside growth and scenery; and to provide for the implementation and maintenance of roadside conservation, enhancement, and stabilization programs. At least 1.5 percent of the amount contracted for construction projects shall be allocated by the department on a statewide basis for the purchase of plant materials. Department districts may not expend funds for landscaping in connection with any project that is limited to resurfacing existing lanes unless the expenditure has been approved by the department’s secretary or the secretary’s designee. To the greatest extent practical, at least 50 percent of the funds allocated under this subsection shall be allocated for large plant materials and the remaining funds for other plant materials. Except as prohibited by applicable federal law or regulation, all plant materials shall be purchased from Florida commercial nursery stock in this state on a uniform competitive bid basis. The department shall develop grades and standards for landscaping materials purchased through this process. To accomplish these activities, the department may contract with nonprofit organizations having the primary purpose of developing youth employment opportunities.

(27) To conduct studies and provide coordination to assess the needs associated with landside ingress and egress to port facilities, and to coordinate with local governmental entities to ensure that port facility access routes are properly integrated with other transportation facilities.

(28) To require persons to affirm the truth of statements made in any application for a license, permit, or certification issued by the department or in any contract documents submitted to the department.

(29) To advance funds for projects in the department’s adopted work program to governmental entities prior to commencement of the project or project phase when the advance has been authorized by the department’s comptroller and is made pursuant to a written agreement between the department and a governmental entity.

(30) To take any other action necessary to carry out the powers and duties expressly granted in this code.

(31) To provide oversight of traveler information systems that may include the provision of interactive voice response telephone systems accessible via the 511 number as assigned by the Federal Communications Commission for traveler information services. The department shall ensure that uniform standards and criteria for the collection and dissemination of traveler information are applied using interactive voice response systems.

(32) To enter into agreement with Space Florida to coordinate and cooperate in the development of spaceport infrastructure and related transportation facilities contained in the Strategic Intermodal System Plan and, where appropriate, encourage the cooperation and integration of airports and spaceports in order to meet transportation-related needs.

(33) To develop, in coordination with its partners and stakeholders, a Freight Mobility and Trade Plan to assist in making freight mobility investments that contribute to the economic growth of the state. Such plan should enhance the integration and connectivity of the transportation system across and between transportation modes throughout the state. The department shall deliver the Freight Mobility and Trade Plan to the Governor, the President of the Senate, and the Speaker of the House of Representatives by July 1, 2013.

(a) The Freight Mobility and Trade Plan shall include, but need not be limited to, proposed policies and investments that promote the following:

1. Increasing the flow of domestic and international trade through the state’s seaports and airports, including specific policies and investments that will recapture cargo currently shipped through seaports and airports located outside the state.

2. Increasing the development of intermodal logistic centers in the state, including specific strategies, policies, and investments that capitalize on the empty backhaul trucking and rail market in the state.

3. Increasing the development of manufacturing industries in the state, including specific policies and investments in transportation facilities that will promote the successful development and expansion of manufacturing facilities.

4. Increasing the implementation of compressed natural gas (CNG), liquefied natural gas (LNG), and propane energy policies that reduce transportation costs for businesses and residents located in the state.

(b) Freight issues and needs shall also be given emphasis in all appropriate transportation plans, including the Florida Transportation Plan and the Strategic Intermodal System Plan.

(34) To assume the responsibilities of the United States Department of Transportation with respect to highway projects within the state under the National Environmental Policy Act of 1969, 42 U.S.C. ss. 4321 et seq., and with respect to related responsibilities for environmental review, consultation, or other action required under any federal environmental law pertaining to review or approval of a highway project within the state. The department may assume responsibilities under 23 U.S.C. s. 327 and enter into one or more agreements, including memoranda of understanding, with the United States Secretary of Transportation related to the federal surface transportation project delivery program for the delivery of highway projects, as provided by 23 U.S.C. s. 327. The department may adopt rules to implement this subsection and may adopt relevant federal environmental standards as the standards for this state for a program described in this subsection. Sovereign immunity from civil suit in federal court is waived consistent with 23 U.S.C. s. 327 and limited to the compliance, discharge, or enforcement of a responsibility assumed by the department under this subsection.

History.—s. 11, ch. 84-309; s. 9, ch. 85-180; s. 26, ch. 86-243; s. 2, ch. 88-224; s. 155, ch. 92-152; s. 56, ch. 93-164; s. 15, ch. 96-423; s. 1, ch. 98-105; ss. 69, 232, 233, ch. 98-200; s. 1, ch. 99-250; s. 6, ch. 2000-266; s. 3, ch. 2002-13; s. 8, ch. 2002-20; s. 39, ch. 2003-286; s. 65, ch. 2006-60; s. 27, ch. 2007-259; s. 1, ch. 2009-89; s. 64, ch. 2010-5; s. 28, ch. 2011-66; s. 23, ch. 2012-174; s. 6, ch. 2014-223; s. 10, ch. 2016-181.



334.045 - Transportation performance and productivity standards; development; measurement; application.

334.045 Transportation performance and productivity standards; development; measurement; application.—

(1) The Florida Transportation Commission shall develop and adopt measures for evaluating the performance and productivity of the department. The measures may be both quantitative and qualitative and must, to the maximum extent practical, assess those factors that are within the department’s control. The measures must, at a minimum, assess performance in the following areas:

(a) Production;

(b) Finance and administration;

(c) Preservation of the current state system;

(d) Safety of the current state system;

(e) Capacity improvements: highways and all public transportation modes; and

(f) Disadvantaged business enterprise and minority business programs.

(2) The commission shall establish annual performance objectives and standards that can be used to evaluate the department’s performance and productivity.

(3) The commission shall evaluate the department’s performance and productivity quarterly, using the measures adopted under this section.

(4) As soon as is practical after each annual evaluation, the commission shall submit its findings to the Governor and to the legislative transportation and appropriation committees. If the commission finds that the department failed to perform satisfactorily under these measures, the commission must recommend actions to be taken to improve the department’s performance.

History.—s. 118, ch. 90-136; s. 91, ch. 92-152; s. 55, ch. 93-164; ss. 31, 32, ch. 96-323.



334.046 - Department mission, goals, and objectives.

334.046 Department mission, goals, and objectives.—

(1) The prevailing principles to be considered in planning and developing an integrated, balanced statewide transportation system are: preserving the existing transportation infrastructure; enhancing Florida’s economic competitiveness; and improving travel choices to ensure mobility.

(2) The mission of the Department of Transportation shall be to provide a safe statewide transportation system that ensures the mobility of people and goods, enhances economic prosperity, and preserves the quality of our environment and communities.

(3) The department shall document in the Florida Transportation Plan, in accordance with s. 339.155 and based upon the prevailing principles of preserving the existing transportation infrastructure, enhancing Florida’s economic competitiveness, and improving travel choices to ensure mobility, the goals and objectives that provide statewide policy guidance for accomplishing the department’s mission.

(4) At a minimum, the department’s goals shall address the following prevailing principles.

(a) Preservation.—Protecting the state’s transportation infrastructure investment. Preservation includes:

1. Ensuring that 80 percent of the pavement on the State Highway System meets department standards;

2. Ensuring that 90 percent of department-maintained bridges meet department standards; and

3. Ensuring that the department achieves 100 percent of the acceptable maintenance standard on the state highway system.

(b) Economic competitiveness.—Ensuring that the state has a clear understanding of the economic consequences of transportation investments, and how such investments affect the state’s economic competitiveness. The department must develop a macroeconomic analysis of the linkages between transportation investment and economic performance, as well as a method to quantifiably measure the economic benefits of the district-work-program investments. Such an analysis must analyze:

1. The state’s and district’s economic performance relative to the competition.

2. The business environment as viewed from the perspective of companies evaluating the state as a place in which to do business.

3. The state’s capacity to sustain long-term growth.

(c) Mobility.—Ensuring a cost-effective, statewide, interconnected transportation system.

History.—s. 12, ch. 84-309; ss. 8, 31, ch. 85-180; s. 4, ch. 90-136; s. 96, ch. 92-152; ss. 8, 24, ch. 93-164; s. 48, ch. 94-237; s. 66, ch. 95-257; s. 43, ch. 99-385; s. 12, ch. 2000-266.



334.047 - Prohibition.

334.047 Prohibition.—Notwithstanding any other provision of law to the contrary, the Department of Transportation may not establish a cap on the number of miles in the State Highway System.

History.—s. 10, ch. 89-232; s. 24, ch. 2012-174.



334.048 - Legislative intent with respect to department management accountability and monitoring systems.

334.048 Legislative intent with respect to department management accountability and monitoring systems.—The department shall implement the following accountability and monitoring systems to evaluate whether the department’s goals are being accomplished efficiently and cost-effectively, and ensure compliance with all laws, rules, policies, and procedures related to the department’s operations:

(1) The Transportation Commission shall monitor those aspects of the department’s operations as assigned in s. 20.23.

(2) The secretary shall ensure that accountability and monitoring systems are fully integrated, that the systems provide useful information for department managers to assess program performance, and that department managers take corrective actions when necessary.

(3) The central office shall adopt policies, rules, procedures, and standards which are necessary for the department to function properly, including establishing accountability for all aspects of the department’s operations.

(4) The central office shall monitor the districts and central office units that provide transportation programs to assess performance; determine compliance with all applicable laws, rules, and procedures; and provide useful information for department managers to take corrective action when necessary.

(5) All department managers shall be accountable for the implementation and enforcement of all laws, rules, policies, and procedures adopted for their areas of responsibilities.

(6) The inspector general shall provide to the secretary independent evaluations of the department’s accountability and central office monitoring systems to assess whether such systems are effective and properly operating.

Such systems are herein established to quickly identify and resolve problems, to hold responsible parties accountable, and to ensure that all costs to the taxpayer are recovered.

History.—s. 39, ch. 90-136; s. 3, ch. 95-153.



334.049 - Patents, copyrights, trademarks; notice to Department of State; confidentiality of trade secrets.

334.049 Patents, copyrights, trademarks; notice to Department of State; confidentiality of trade secrets.—

(1) Notwithstanding any other provision of law to the contrary, the Department of Transportation is authorized, in its own name, to:

(a) Perform all things necessary to secure letters of patent, copyrights, and trademarks on any legitimately acquired work products, and to enforce its rights therein.

(b) License, lease, assign, or otherwise give written consent to any person, firm, or corporation for the manufacture or use of any product protected by patent, copyright, or trademark, whether on a royalty basis or for such other consideration as the department may deem proper.

(c) Take any action necessary, including legal action, to enforce its rights under any agreement and to protect its property rights from improper or unlawful use or infringement.

(d) Enforce the collection of any payments or other obligations due the department for the manufacture or use of any product by any other party.

(e) Sell any product, except where otherwise provided by public records laws, which the department may create or cause to be created, whether or not the product is protected by a department patent, copyright, or trademark, and to execute all instruments necessary to consummate any such sale.

(f) Do all other acts necessary and proper for the execution of powers and duties herein conferred upon the department.

(2) The department shall notify the Department of State in writing whenever property rights by patent, copyright, or trademark are secured or exploited by the department.

(3) Any proceeds from the sale of products or the right to manufacture or use a product shall be deposited in the State Transportation Trust Fund and may be appropriated to finance activities of the department. The department’s legislative budget request should give special consideration to using such funds for research and development projects.

(4) Any information obtained by the department as a result of research and development projects and revealing a method of process, production, or manufacture which is a trade secret as defined in s. 688.002, is confidential and exempt from the provisions of s. 119.07(1).

(5) As used in this section the term “product” includes any and all inventions, methodologies, techniques, and creations that may be properly protected by patent, copyright, or trademark.

History.—s. 32, ch. 93-164; s. 1, ch. 95-122; s. 160, ch. 96-406.



334.05 - Department headquarters; acquisition of office space.

334.05 Department headquarters; acquisition of office space.—

(1) The headquarters and general office of the department shall be located at the state capital.

(2) The department may purchase, build, rent, or lease suitable buildings or rooms for its headquarters, general office, branch offices, or division offices and for maintenance yards and rooms for equipment and supplies in other cities and towns of this state as the business of the department may necessitate or require; and payment for the purchase, construction, rental, or lease of such offices shall be made from any funds provided for the maintenance of the department.

History.—s. 4, ch. 29965, 1955; s. 1, ch. 63-330; s. 13, ch. 84-309.



334.063 - Statistical studies relating to traffic count and accidents.

334.063 Statistical studies relating to traffic count and accidents.—The department shall include in the criteria for the planning, construction, and maintenance of the State Highway System statistical studies of accidents and fatalities as well as traffic count.

History.—s. 1, ch. 69-66; ss. 23, 35, ch. 69-106; s. 14, ch. 84-309.



334.065 - Center for Urban Transportation Research.

334.065 Center for Urban Transportation Research.—

(1) There is established at the University of South Florida the Florida Center for Urban Transportation Research, to be administered by the Board of Governors of the State University System. The responsibilities of the center include, but are not limited to, conducting and facilitating research on issues related to urban transportation problems in this state and serving as an information exchange and depository for the most current information pertaining to urban transportation and related issues.

(2) The center shall be a continuing resource for the Legislature, the Department of Transportation, local governments, the nation’s metropolitan regions, and the private sector in the area of urban transportation and related research and shall generate support in addition to its state-funded base of support provided by s. 206.606. The center shall promote intercampus transportation and related research activities among Florida’s universities in order to enhance the ability of these universities to attract federal and private sector funding for transportation and related research.

(3) An advisory board shall be created to periodically and objectively review and advise the center concerning its research program. Except for projects mandated by law, state-funded base projects shall not be undertaken without approval of the advisory board. The membership of the board shall consist of nine experts in transportation-related areas, including the secretaries of the Florida Departments of Transportation and Environmental Protection, the executive director of the Department of Economic Opportunity, or their designees, and a member of the Florida Transportation Commission. The nomination of the remaining members of the board shall be made to the President of the University of South Florida by the College of Engineering at the University of South Florida, and the appointment of these members must be reviewed and approved by the Florida Transportation Commission and confirmed by the Board of Governors.

(4) The center shall develop a budget pursuant to chapter 216. This budget shall be submitted to the Governor along with the budget of the Board of Governors.

History.—s. 12, ch. 88-215; s. 60, ch. 90-136; s. 153, ch. 92-152; s. 162, ch. 94-356; s. 133, ch. 95-417; s. 44, ch. 2007-217; s. 64, ch. 2014-17.



334.071 - Legislative designation of transportation facilities.

334.071 Legislative designation of transportation facilities.—

(1) Designation of a transportation facility contained in an act of the Legislature is for honorary or memorial purposes or to distinguish a particular facility, and unless specifically provided for, shall not be construed to require any action by a local government or private party regarding the changing of any street signs, mailing address, or 911 emergency telephone number system listing.

(2) The effect of such designations shall only be construed to require the placement of markers by the department at the termini or intersections specified for each highway segment or bridge designated, and as authority for the department to place other markers as appropriate for the transportation facility being designated.

(3) Erection of markers shall be contingent on the appropriate city or county commission passing a resolution in support of the particular honorary designation. If the bridge or road segment being designated is located in more than one city or county, resolutions supporting the designation must be passed by each affected local government prior to the erection of the markers.

History.—s. 44, ch. 99-385; s. 58, ch. 2003-286.



334.131 - Department employees’ benefit fund.

334.131 Department employees’ benefit fund.—The department is authorized to create and operate an employees’ benefit fund for employees of the department. The proceeds of the vending machines located in premises occupied by the department shall be paid into the fund, to be used for such benefits and purposes as the department may determine.

History.—s. 1, ch. 69-387; ss. 23, 35, ch. 69-106; s. 16, ch. 84-309.



334.14 - Employees of department who are required to be engineers.

334.14 Employees of department who are required to be engineers.—Each employee performing engineering as defined in chapter 471 shall be registered in accordance with the provisions of chapter 471.

History.—s. 13, ch. 29965, 1955; s. 5, ch. 57-318; s. 5, ch. 67-461; ss. 12, 23, 35, ch. 69-106; s. 2, ch. 72-29; ss. 2, 3, ch. 73-58; s. 2, ch. 78-90; s. 205, ch. 81-259; s. 2, ch. 81-302; s. 17, ch. 84-309; s. 10, ch. 85-180; s. 4, ch. 88-215; s. 486, ch. 95-148; s. 13, ch. 97-100; s. 40, ch. 2003-286.



334.17 - Consulting services; provision by department to other governmental units.

334.17 Consulting services; provision by department to other governmental units.—The department is authorized to provide consulting services, upon request, to any governmental unit on such terms as may be mutually agreed upon in writing.

History.—s. 16, ch. 29965, 1955; ss. 23, 35, ch. 69-106; s. 18, ch. 84-309.



334.175 - Certification of project design plans and surveys.

334.175 Certification of project design plans and surveys.—All design plans and surveys prepared by or for the department shall be signed, sealed, and certified by the professional engineer or surveyor or architect or landscape architect in responsible charge of the project work. Such professional engineer, surveyor, architect, or landscape architect must be duly registered in this state.

History.—s. 20, ch. 84-309; s. 77, ch. 2002-20.



334.185 - Financial responsibility for construction, material, or design failures; review of contracts; financial assurances.

334.185 Financial responsibility for construction, material, or design failures; review of contracts; financial assurances.—The department shall request its legal staff, prior to awarding any contract, to review the contract to determine the responsibilities of the parties for construction, material, or design failures. The department shall, whenever practical, minimize its responsibility for such failures. The department legal staff shall review and comment on all contracts to:

(1) Determine the legal responsibility for construction, material, or design failures.

(2) Advise the department on ways to minimize the responsibility of the department for such failures.

The department may require financial assurances, including, but not limited to, bonds, liability insurance or other form of insurance, or letters of credit, to provide that the responsibilities of the parties to a contract will be met.

History.—s. 22, ch. 84-309.



334.187 - Guarantee of obligations to the department.

334.187 Guarantee of obligations to the department.—

(1) With the approval of the department’s comptroller, a letter of credit or bond may be accepted by the department to guarantee payment of any obligation due the department or that may become due to the department.

(2) The letter of credit shall be payable solely to the department as beneficiary, and it shall be nonassignable and nontransferable. The letter of credit may be issued by any financially sound bank or savings association existing under the laws of this state or any financially sound bank or savings association organized under the laws of the United States that has its principal place of business in this state or has a branch office which is authorized under the laws of this state or of the United States to receive deposits in this state.

(3) The department’s comptroller must approve the use of the letter of credit or bond, the institution issuing the letter of credit or bond, and the language to be used in the letter of credit or bond. Such approval may be given only when the department’s comptroller determines that acceptance of these items is in the best interest of the state and of the department in the performance of its duties.

(4) The department is authorized to adopt rules relating to the use of prepaid escrow accounts for purchases from the department.

History.—s. 25, ch. 93-164; s. 7, ch. 2000-266.



334.193 - Unlawful for certain persons to be financially interested in purchases, sales, and certain contracts; penalties.

334.193 Unlawful for certain persons to be financially interested in purchases, sales, and certain contracts; penalties.—

(1) It is unlawful for a state officer, or an employee or agent of the department, or for any company, corporation, or firm in which a state officer, or an employee or agent of the department has a financial interest, to bid on, enter into, or be personally interested in:

(a) The purchase or the furnishing of any materials or supplies to be used in the work of the state.

(b) A contract for the construction of any state road, the sale of any property, or the performance of any other work for which the department is responsible.

(2) Any person who is convicted of a violation of this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and shall be removed from his or her office or employment.

History.—s. 24, ch. 84-309; s. 487, ch. 95-148.



334.195 - Officers or employees of the department; conflicts of interest; exception; penalties.

334.195 Officers or employees of the department; conflicts of interest; exception; penalties.—

(1) Except as provided in subsection (2), no state officer or employee of the department shall directly or indirectly solicit or accept funds from any person who has, maintains, or seeks business relations with the department.

(2) The provisions of this section do not apply to the solicitation of funds for charitable purposes, including, but not limited to, such organizations as the United Fund, Heart Fund, or American Red Cross.

(3) A violation of the terms of this section is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and subjects the officer or employee violating its provisions to removal from his or her office or employment.

History.—s. 1, ch. 70-123; s. 235, ch. 71-136; s. 25, ch. 84-309; s. 488, ch. 95-148.

Note.—Former s. 337.045.



334.196 - Authority of department to photograph or microphotograph records and to destroy original records; admissibility of photographs or microphotographs in evidence.

334.196 Authority of department to photograph or microphotograph records and to destroy original records; admissibility of photographs or microphotographs in evidence.—

(1) The department is authorized to photograph, microphotograph, or reproduce on film, whereby each page will be exposed in exact conformity with the original, all its documents, records, maps, data, and information of a permanent character. The department is further authorized to destroy any documents after they have been photographed and filed except the original minutes of the meetings of the former State Road Board and such title deeds, maps, easements, leases, and releases relating to the rights-of-way of state roads and other property owned or leased by the department, which deeds, maps, easements, leases, and releases the department deems should be preserved in original form.

(2) Photographs or microphotographs in the form of film or print of any records made in compliance with the provisions of this section shall have the same force and effect as the originals for the purpose of their admissibility in evidence. Duly certified or authenticated reproductions of such photographs or microphotographs shall be admitted in evidence equally with original photographs or microphotographs.

History.—s. 163, ch. 29965, 1955; ss. 23, 35, ch. 69-106; s. 1, ch. 73-305; s. 26, ch. 84-309.

Note.—Former s. 339.32.



334.24 - Compilation, maintenance, and provision of information relating to roads and road building and repair.

334.24 Compilation, maintenance, and provision of information relating to roads and road building and repair.—The department shall:

(1) Collect data and information as to all roads in the state and, when practicable, have maps and plats thereof made.

(2) Investigate and collect data and information as to the best methods and materials for road building and repair.

(3) Investigate and gather information as to road building and repair in the different localities in the state.

(4) Compile all such data and information and furnish it to counties upon request.

(5) Keep on file at the department headquarters copies of such data and information as a public record.

History.—s. 23, ch. 29965, 1955; s. 1, ch. 63-174; ss. 23, 35, ch. 69-106; ss. 2, 3, ch. 73-57; s. 29, ch. 84-309.



334.27 - Governmental transportation entities; property acquired for transportation purposes; limitation on soil or groundwater contamination liability.

334.27 Governmental transportation entities; property acquired for transportation purposes; limitation on soil or groundwater contamination liability.—

(1) For the purposes of this section, the term “governmental transportation entity” means the department; an authority created pursuant to chapter 343, chapter 348, or chapter 349; airports as defined in s. 332.004(14); a port enumerated in s. 311.09(1); a county; or a municipality.

(2) When a governmental transportation entity acquires property for a transportation facility or in a transportation corridor through the exercise of eminent domain authority, or by purchase or donation, it is not subject to any liability imposed by chapter 376 or chapter 403 for preexisting soil or groundwater contamination due solely to its ownership. This section does not affect the rights or liabilities of any past or future owners of the acquired property nor does it affect the liability of any governmental entity for the results of its actions which create or exacerbate a pollution source. A governmental transportation entity and the Department of Environmental Protection may enter into interagency agreements for the performance, funding, and reimbursement of the investigative and remedial acts necessary for property acquired by the governmental transportation entity.

History.—s. 49, ch. 96-323; s. 12, ch. 97-280.



334.30 - Public-private transportation facilities.

334.30 Public-private transportation facilities.—The Legislature finds and declares that there is a public need for the rapid construction of safe and efficient transportation facilities for the purpose of traveling within the state, and that it is in the public’s interest to provide for the construction of additional safe, convenient, and economical transportation facilities.

1(1) The department may receive or solicit proposals and, with legislative approval as evidenced by approval of the project in the department’s work program, enter into agreements with private entities, or consortia thereof, for the building, operation, ownership, or financing of transportation facilities. The department may advance projects programmed in the adopted 5-year work program or projects increasing transportation capacity and greater than $500 million in the 10-year Strategic Intermodal Plan using funds provided by public-private partnerships or private entities to be reimbursed from department funds for the project as programmed in the adopted work program. The department shall by rule establish an application fee for the submission of unsolicited proposals under this section. The fee must be sufficient to pay the costs of evaluating the proposals. The department may engage the services of private consultants to assist in the evaluation. Before approval, the department must determine that the proposed project:

(a) Is in the public’s best interest;

(b) Would not require state funds to be used unless the project is on the State Highway System;

(c) Would have adequate safeguards in place to ensure that no additional costs or service disruptions would be realized by the traveling public and residents of the state in the event of default or cancellation of the agreement by the department;

(d) Would have adequate safeguards in place to ensure that the department or the private entity has the opportunity to add capacity to the proposed project and other transportation facilities serving similar origins and destinations; and

(e) Would be owned by the department upon completion or termination of the agreement.

The department shall ensure that all reasonable costs to the state, related to transportation facilities that are not part of the State Highway System, are borne by the private entity. The department shall also ensure that all reasonable costs to the state and substantially affected local governments and utilities, related to the private transportation facility, are borne by the private entity for transportation facilities that are owned by private entities. For projects on the State Highway System, the department may use state resources to participate in funding and financing the project as provided for under the department’s enabling legislation. Because the Legislature recognizes that private entities or consortia thereof would perform a governmental or public purpose or function when they enter into agreements with the department to design, build, operate, own, or finance transportation facilities, the transportation facilities, including leasehold interests thereof, are exempt from ad valorem taxes as provided in chapter 196 to the extent property is owned by the state or other government entity, and from intangible taxes as provided in chapter 199 and special assessments of the state, any city, town, county, special district, political subdivision of the state, or any other governmental entity. The private entities or consortia thereof are exempt from tax imposed by chapter 201 on all documents or obligations to pay money which arise out of the agreements to design, build, operate, own, lease, or finance transportation facilities. Any private entities or consortia thereof must pay any applicable corporate taxes as provided in chapter 220, and reemployment assistance taxes as provided in chapter 443, and sales and use tax as provided in chapter 212 shall be applicable. The private entities or consortia thereof must also register and collect the tax imposed by chapter 212 on all their direct sales and leases that are subject to tax under chapter 212. The agreement between the private entity or consortia thereof and the department establishing a transportation facility under this chapter constitutes documentation sufficient to claim any exemption under this section.

(2) Agreements entered into pursuant to this section may authorize the private entity to impose tolls or fares for the use of the facility. The following provisions shall apply to such agreements:

(a) With the exception of the Florida Turnpike System, the department may lease existing toll facilities through public-private partnerships. The public-private partnership agreement must ensure that the transportation facility is properly operated, maintained, and renewed in accordance with department standards.

(b) The department may develop new toll facilities or increase capacity on existing toll facilities through public-private partnerships. The public-private partnership agreement must ensure that the toll facility is properly operated, maintained, and renewed in accordance with department standards.

(c) Any toll revenues shall be regulated by the department pursuant to s. 338.165(3). The regulations governing the future increase of toll or fare revenues shall be included in the public-private partnership agreement.

(d) The department shall provide the analysis required in subparagraph (6)(e)2. to the Legislative Budget Commission created pursuant to s. 11.90 for review and approval prior to awarding a contract on a lease of an existing toll facility.

(e) The department shall include provisions in the public-private partnership agreement that ensure a negotiated portion of revenues from tolled or fare generating projects are returned to the department over the life of the public-private partnership agreement. In the case of a lease of an existing toll facility, the department shall receive a portion of funds upon closing on the agreements and shall also include provisions in the agreement to receive payment of a portion of excess revenues over the life of the public-private partnership.

(f) The private entity shall provide an investment grade traffic and revenue study prepared by an internationally recognized traffic and revenue expert that is accepted by the national bond rating agencies. The private entity shall also provide a finance plan that identifies the project cost, revenues by source, financing, major assumptions, internal rate of return on private investments, and whether any government funds are assumed to deliver a cost-feasible project, and a total cash flow analysis beginning with implementation of the project and extending for the term of the agreement.

(3) Each private transportation facility constructed pursuant to this section shall comply with all requirements of federal, state, and local laws; state, regional, and local comprehensive plans; department rules, policies, procedures, and standards for transportation facilities; and any other conditions which the department determines to be in the public’s best interest.

(4) The department may exercise any power possessed by it, including eminent domain, with respect to the development and construction of state transportation projects to facilitate the development and construction of transportation projects pursuant to this section. The department may provide services to the private entity. Agreements for maintenance, law enforcement, and other services entered into pursuant to this section shall provide for full reimbursement for services rendered for projects not on the State Highway System.

(5) Except as herein provided, the provisions of this section are not intended to amend existing laws by granting additional powers to, or further restricting, local governmental entities from regulating and entering into cooperative arrangements with the private sector for the planning, construction, and operation of transportation facilities.

(6) The procurement of public-private partnerships by the department shall follow the provisions of this section. Sections 337.025, 337.11, 337.14, 337.141, 337.145, 337.175, 337.18, 337.185, 337.19, 337.221, and 337.251 shall not apply to procurements under this section unless a provision is included in the procurement documents. The department shall ensure that generally accepted business practices for exemptions provided by this subsection are part of the procurement process or are included in the public-private partnership agreement.

(a) The department may request proposals from private entities for public-private transportation projects or, if the department receives an unsolicited proposal, the department shall publish a notice in the Florida Administrative Register and a newspaper of general circulation at least once a week for 2 weeks stating that the department has received the proposal and will accept, for 120 days after the initial date of publication, other proposals for the same project purpose. A copy of the notice must be mailed to each local government in the affected area.

(b) Public-private partnerships shall be qualified by the department as part of the procurement process as outlined in the procurement documents, provided such process ensures that the private firm meets at least the minimum department standards for qualification in department rule for professional engineering services and road and bridge contracting prior to submitting a proposal under the procurement.

(c) The department shall ensure that procurement documents include provisions for performance of the private entity and payment of subcontractors, including, but not limited to, surety bonds, letters of credit, parent company guarantees, and lender and equity partner guarantees. The department shall balance the structure of the security package for the public-private partnership that ensures performance and payment of subcontractors with the cost of the security to ensure the most efficient pricing.

(d) After the public notification period has expired, the department shall rank the proposals in order of preference. In ranking the proposals, the department may consider factors that include, but are not limited to, professional qualifications, general business terms, innovative engineering or cost-reduction terms, finance plans, and the need for state funds to deliver the project. If the department is not satisfied with the results of the negotiations, the department may, at its sole discretion, terminate negotiations with the proposer. If these negotiations are unsuccessful, the department may go to the second-ranked and lower-ranked firms, in order, using this same procedure. If only one proposal is received, the department may negotiate in good faith and, if the department is not satisfied with the results of the negotiations, the department may, at its sole discretion, terminate negotiations with the proposer. Notwithstanding this subsection, the department may, at its discretion, reject all proposals at any point in the process up to completion of a contract with the proposer.

(e) The department shall provide an independent analysis of the proposed public-private partnership that demonstrates the cost-effectiveness and overall public benefit at the following times:

1. Prior to moving forward with the procurement; and

2. If the procurement moves forward, prior to awarding the contract.

(7) The department may use innovative finance techniques associated with a public-private partnership under this section, including, but not limited to, federal loans as provided in Titles 23 and 49 of the Code of Federal Regulations, commercial bank loans, and hedges against inflation from commercial banks or other private sources.

(8) The department may enter into public-private partnership agreements that include extended terms providing annual payments for performance based on the availability of service or the facility being open to traffic or based on the level of traffic using the facility. In addition to other provisions in this section, the following provisions shall apply:

(a) The annual payments under such agreement shall be included in the department’s tentative work program developed under s. 339.135 and the long-range transportation plan for the applicable metropolitan planning organization developed under s. 339.175. The department shall ensure that annual payments on multiyear public-private partnership agreements are prioritized ahead of new capacity projects in the development and updating of the tentative work program.

(b) The annual payments are subject to annual appropriation by the Legislature as provided in the General Appropriations Act in support of the first year of the tentative work program.

(9) The department shall provide a summary of new public-private partnership projects each year as part of the submittal of the Tentative Work Program pursuant to s. 339.135. This summary shall include identification of planned funding from the State Transportation Trust Fund beyond the 5-year Tentative Work Program period that are the public involvement process for project, including discussion of the planned use of future funds to deliver the project.

(10) Prior to entering such agreement where funds are committed from the State Transportation Trust Fund, the project must be prioritized as follows:

(a) The department, in coordination with the local metropolitan planning organization, shall prioritize projects included in the Strategic Intermodal System 10-year and long-range cost-feasible plans.

(b) The department, in coordination with the local metropolitan planning organization or local government where there is no metropolitan planning organization, shall prioritize projects, for facilities not on the Strategic Intermodal System, included in the metropolitan planning organization cost-feasible transportation improvement plan and long-range transportation plan.

(11) Public-private partnership agreements under this section shall be limited to a term not exceeding 50 years. Upon making written findings that an agreement under this section requires a term in excess of 50 years, the secretary of the department may authorize a term of up to 75 years. Agreements under this section shall not have a term in excess of 75 years unless specifically approved by the Legislature. The department shall identify each new project under this section with a term exceeding 75 years in the transmittal letter that accompanies the submittal of the tentative work program to the Governor and the Legislature in accordance with s. 339.135.

(12) The department shall ensure that no more than 15 percent of total federal and state funding in any given year for the State Transportation Trust Fund shall be obligated collectively for all projects under this section.

(13) In connection with a proposal to finance or refinance a transportation facility pursuant to this section, the department shall consult with the Division of Bond Finance of the State Board of Administration. The department shall provide the division with the information necessary to provide timely consultation and recommendations. The Division of Bond Finance may make an independent recommendation to the Executive Office of the Governor.

History.—s. 1, ch. 91-160; s. 67, ch. 93-164; s. 21, ch. 95-257; s. 7, ch. 99-256; s. 52, ch. 2002-20; s. 6, ch. 2004-366; s. 50, ch. 2007-196; s. 19, ch. 2009-111; s. 32, ch. 2011-76; s. 60, ch. 2012-30; s. 20, ch. 2012-128; s. 25, ch. 2013-14; s. 11, ch. 2016-181.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



334.351 - Youth work experience program; findings and intent; authority to contract; limitation.

334.351 Youth work experience program; findings and intent; authority to contract; limitation.—

(1) The Legislature finds and declares that young men and women of the state should be given an opportunity to obtain public service work and training experience that protects and conserves the valuable resources of the state and promotes participation in other community enhancement projects. Notwithstanding the requirements of chapters 287 and 337, the Department of Transportation is authorized to contract with public agencies and nonprofit organizations for the performance of work related to the construction and maintenance of transportation-related facilities by youths enrolled in youth work experience programs. The total amount of contracts entered into by the department under this section in any fiscal year may not exceed the amount specifically appropriated by the Legislature for this program.

(2) Each nonprofit youth organization that provides services under a contract with the department must certify that each young person enrolled in its work experience program is a resident of this state and possesses a valid Florida driver license or identification card.

(3) When selecting a nonprofit youth organization to perform work on transportation-related facilities and before awarding a contract under this section, the department must consider the following criteria:

(a) The number of participants receiving life management skills training;

(b) The number of participants receiving high school diplomas or high school equivalency diplomas;

(c) The number of participants receiving scholarships;

(d) The number of participants receiving bonuses;

(e) The number of participants who have secured full-time jobs; and

(f) The other programs or services that support the development of disadvantaged youths.

(4) Each nonprofit youth organization under contract with the department must:

(a) Submit an annual report to the department by January 1 of each year. The report must include, but need not be limited to, the applicable performance of the organization when measured by the criteria in subsection (3) for the organization’s most recently completed fiscal year.

(b) Submit an independent audit of the organization’s financial records to the department each year. The organization’s contract with the department must allow the department the right to inspect the organization’s financial and program records.

(c) Demonstrate participation in a peer assessment or review process, such as the Excellence in Corps Operations of the National Association of Service and Conservation Corps.

History.—s. 13, ch. 97-280; s. 2, ch. 2007-66; s. 27, ch. 2007-196; s. 2, ch. 2014-20.



334.60 - 511 traveler information system.

334.60 511 traveler information system.—The department is the state’s lead agency for implementing 511 services and is the state’s point of contact for coordinating 511 services with telecommunications service providers. The department shall:

(1) Implement and administer 511 services in the state;

(2) Coordinate with other transportation authorities in the state to provide multimodal traveler information through 511 services and other means;

(3) Develop uniform standards and criteria for the collection and dissemination of traveler information using the 511 number or other interactive voice response systems; and

(4) Enter into joint participation agreements or contracts with highway authorities and public transit districts to share the costs of implementing and administering 511 services in the state. The department may also enter into other agreements or contracts with private firms relating to the 511 services to offset the costs of implementing and administering 511 services in the state.

The department shall adopt rules to administer the coordination of 511 traveler information phone services in the state.

History.—s. 41, ch. 2003-286.






Chapter 335 - STATE HIGHWAY SYSTEM

335.01 - Designation and systemization of public roads.

335.01 Designation and systemization of public roads.—

(1) All roads which are open and available for use by the public and dedicated to the public use, according to law or by prescription, are hereby declared to be, and are established as, public roads.

(2) Public roads shall be divided into four systems:

(a) The State Highway System;

(b) The State Park Road System;

(c) The county road system; and

(d) The city street system.

History.—s. 25, ch. 29965, 1955; s. 6, ch. 77-165; s. 31, ch. 84-309.



335.02 - Authority to designate transportation facilities and rights-of-way and establish lanes; procedure for redesignation and relocation; application of local regulations.

335.02 Authority to designate transportation facilities and rights-of-way and establish lanes; procedure for redesignation and relocation; application of local regulations.—

(1) The department shall have the authority to locate and designate certain transportation facilities as part of the State Highway System and to construct and maintain them with funds available to the department. Any transportation facility when so located and designated shall become the property of the state and shall be under the jurisdiction and control of the department. Such a transportation facility may not be redesignated or relocated until after a public hearing is conducted by the department in each county affected. Reasonable notice of the hearing shall be published in a newspaper of general circulation in such county 14 days prior to the hearing in addition to any other notice required by law. Any interested party shall have the opportunity to be heard either in person or by counsel and to introduce testimony in such person’s behalf at the hearing.

(2) The department may survey and locate the line or route of any existing or proposed transportation facility or section thereof designated as part of the State Highway System or the line or route of any transportation corridor designated by the department. When locating the line or route, the department shall consider the availability of property currently owned by this state. Right-of-way maps used for the acquisition of real property rights and adopted by the department shall, upon completion of monumentation, be filed in accordance with chapter 177 in the office of the clerk of the circuit court in the appropriate county.

(3) The department may establish standards for lanes on the State Highway System, including the Strategic Intermodal System highway corridors established pursuant to s. 339.65. In determining the number of lanes for any regional corridor or section of highway on the State Highway System to be funded by the department with state or federal funds, the department shall evaluate all alternatives and seek to achieve the highest degree of efficient mobility for corridor users. In conducting the analysis, the department must give consideration to the following factors consistent with sound engineering principles:

(a) Overall economic importance of the corridor as a trade or tourism corridor.

(b) Safety of corridor users, including the importance of the corridor for evacuation purposes.

(c) Cost-effectiveness of alternative methods of increasing the mobility of corridor users.

(d) Current and projected traffic volumes on the corridor.

(e) Multimodal alternatives.

(f) Use of intelligent transportation technology in increasing the efficiency of the corridor.

(g) Compliance with state and federal policies related to clean air, environmental impacts, growth management, livable communities, and energy conservation.

(h) Addition of special use lanes, such as exclusive truck lanes, high-occupancy-vehicle toll lanes, and exclusive interregional traffic lanes.

(i) Availability and cost of rights-of-way, including associated costs, and the most effective use of existing rights-of-way.

(j) Regional economic and transportation objectives, where articulated.

(k) The future land use plan element of local government comprehensive plans, as appropriate, including designated urban infill and redevelopment areas.

(l) The traffic circulation element, if applicable, of local government comprehensive plans, including designated transportation corridors and public transportation corridors.

(m) The approved metropolitan planning organization’s long-range transportation plan, as appropriate.

This subsection does not preclude a number of lanes in excess of 10 lanes, but an additional factor that must be considered before the department may determine that the number of lanes should be more than 10 is the capacity to accommodate in the future alternative forms of transportation within existing or potential rights-of-way.

(4) Notwithstanding any general law or special act, regulations of any county, municipality, or special district, including any instrumentality thereof, shall not apply to existing or future transportation facilities, or appurtenances thereto, on the State Highway System.

History.—s. 26, ch. 29965, 1955; s. 1, ch. 59-224; ss. 23, 35, ch. 69-106; s. 1, ch. 69-188; s. 2, ch. 77-416; s. 56, ch. 78-95; s. 137, ch. 79-400; s. 32, ch. 84-309; s. 30, ch. 85-180; s. 1, ch. 85-183; s. 12, ch. 88-168; s. 22, ch. 95-257; s. 8, ch. 2000-266; s. 59, ch. 2003-286; s. 88, ch. 2012-174.



335.0415 - Public road jurisdiction and transfer process.

335.0415 Public road jurisdiction and transfer process.—

(1) The jurisdiction of public roads and the responsibility for operation and maintenance within the right-of-way of any road within the state, county, and municipal road system shall be that which existed on June 10, 1995.

(2) Notwithstanding any provision of law to the contrary, any change of the jurisdiction of a public road subsequent to July 1, 1995, shall be governed by the provisions set out herein.

(3) Public roads may be transferred between jurisdictions only by mutual agreement of the affected governmental entities.

(4) Decisions to transfer public roads to or from the State Highway System which occur after July 1, 1995, shall be based upon the consideration of criteria including but not limited to the following:

(a) National defense needs;

(b) Travel to and through urban areas;

(c) Access to intermodal facilities including but not limited to airports, seaports, major terminals and transfer points;

(d) Access to regional public facilities; and

(e) Disaster preparedness and emergency evacuation.

(5) In order to take effect, all transfers of public roads to or from the State Highway System must be by mutual agreement of the affected governmental entities and approved by the secretary of the Department of Transportation.

History.—s. 34, ch. 95-257; s. 14, ch. 97-280; s. 316, ch. 99-248; s. 2, ch. 99-250; s. 16, ch. 99-385.



335.055 - Routine maintenance contracts.

335.055 Routine maintenance contracts.—

(1) The Department of Transportation may enter into contracts with counties and municipalities to perform routine maintenance work on the State Highway System within the appropriate boundaries.

(2) Each county or municipality which completes the work described in subsection (1) shall be relieved from any tort liability arising after completion of such work if the completed project conforms to the standards of the contract as agreed to by the department.

(3) Each county or municipality shall be entitled to receive payment or reimbursement from the department, in accordance with the contract, if the work is completed to the standards of the contract as agreed to by the department.

(4) Nothing contained in this section shall impair, suspend, contract, enlarge, extend, or affect in any manner the powers and duties of the department.

History.—s. 1, ch. 87-164.



335.06 - Access roads to the state park system.

335.06 Access roads to the state park system.—Any road that provides access to property within the state park system shall be maintained by the department if the road is a part of the State Highway System and may be improved and maintained by the department if the road is part of a county road system or city street system. If the department does not maintain a county or city road that provides access to the state park system, the road shall be maintained by the appropriate county or municipality.

History.—s. 30, ch. 29965, 1955; ss. 23, 25, 35, ch. 69-106; s. 37, ch. 84-309; s. 3, ch. 2014-169; s. 7, ch. 2014-223.



335.064 - Pedestrian walkways and fishing walks or bays; authority to construct.

335.064 Pedestrian walkways and fishing walks or bays; authority to construct.—Any state, county, or municipal agency or authority charged with the maintenance and construction of public roads and bridges is authorized to construct and maintain pedestrian walkways, fishing walks, or fishing bays on public bridges under its jurisdiction whenever it is deemed necessary to do so in the interest of safety.

History.—s. 4, ch. 84-309.

Note.—Former s. 339.27(5).



335.065 - Bicycle and pedestrian ways along state roads and transportation facilities.

335.065 Bicycle and pedestrian ways along state roads and transportation facilities.—

(1)(a) Bicycle and pedestrian ways shall be given full consideration in the planning and development of transportation facilities, including the incorporation of such ways into state, regional, and local transportation plans and programs. Bicycle and pedestrian ways shall be established in conjunction with the construction, reconstruction, or other change of any state transportation facility, and special emphasis shall be given to projects in or within 1 mile of an urban area.

(b) Notwithstanding the provisions of paragraph (a), bicycle and pedestrian ways are not required to be established:

1. Where their establishment would be contrary to public safety;

2. When the cost would be excessively disproportionate to the need or probable use;

3. Where other available means or factors indicate an absence of need.

(2) The department shall establish construction standards and a uniform system of signing for bicycle and pedestrian ways.

(3) The department, in cooperation with the Department of Environmental Protection, shall establish a statewide integrated system of bicycle and pedestrian ways in such a manner as to take full advantage of any such ways which are maintained by any governmental entity. The department may enter into a concession agreement with a not-for-profit entity or private sector business or entity for commercial sponsorship displays on multiuse trails and related facilities and use any concession agreement revenues for the maintenance of the multiuse trails and related facilities. Commercial sponsorship displays are subject to the requirements of the Highway Beautification Act of 1965 and all federal laws and agreements, when applicable. For the purposes of this section, bicycle facilities may be established as part of or separate from the actual roadway and may utilize existing road rights-of-way or other rights-of-way or easements acquired for public use.

(a) A concession agreement shall be administered by the department and must include the requirements of this section.

(b)1. Signage or displays erected under this section shall comply with s. 337.407 and chapter 479 and shall be limited as follows:

a. One large sign or display, not to exceed 16 square feet in area, may be located at each trailhead or parking area.

b. One small sign or display, not to exceed 4 square feet in area, may be located at each designated trail public access point.

2. Before installation, each name or sponsorship display must be approved by the department.

3. The department shall ensure that the size, color, materials, construction, and location of all signs are consistent with the management plan for the property and the standards of the department, do not intrude on natural and historic settings, and contain only a logo selected by the sponsor and the following sponsorship wording:

(Name of the sponsor)   proudly sponsors the costs of maintaining the   (Name of the greenway or trail)  .

4. All costs of a display, including development, construction, installation, operation, maintenance, and removal costs, shall be paid by the concessionaire.

(c) A concession agreement shall be for a minimum of 1 year, but may be for a longer period under a multiyear agreement, and may be terminated for just cause by the department upon 60 days’ advance notice. Just cause for termination of a concession agreement includes, but is not limited to, violation of the terms of the concession agreement or this section.

(4)(a) The department may use appropriated funds to support the establishment of a statewide system of interconnected multiuse trails and to pay the costs of planning, land acquisition, design, and construction of such trails and related facilities. The department shall give funding priority to projects that:

1. Are identified by the Florida Greenways and Trails Council as a priority within the Florida Greenways and Trails System under chapter 260.

2. Support the transportation needs of bicyclists and pedestrians.

3. Have national, statewide, or regional importance.

4. Facilitate an interconnected system of trails by completing gaps between existing trails.

(b) A project funded under this subsection shall:

1. Be included in the department’s work program developed in accordance with s. 339.135.

2. Be operated and maintained by an entity other than the department upon completion of construction. The department is not obligated to provide funds for the operation and maintenance of the project.

History.—ss. 1, 2, 4, 5, ch. 73-339; s. 5, ch. 84-284; s. 38, ch. 84-309; s. 26, ch. 85-180; s. 163, ch. 94-356; ss. 32, 55, ch. 2013-41; s. 1, ch. 2014-50; ss. 42, 66, ch. 2014-53; s. 4, ch. 2014-169; s. 26, ch. 2014-215; s. 8, ch. 2014-223.



335.066 - Safe Paths to Schools Program.

335.066 Safe Paths to Schools Program.—

(1) There is established in the Department of Transportation the Safe Paths to Schools Program to consider the planning and construction of bicycle and pedestrian ways to provide safe transportation for children from neighborhoods to schools, parks, and the state’s greenways and trails system.

(2) As a part of the Safe Paths to Schools Program, the department may establish a grant program to fund local, regional, and state bicycle and pedestrian projects that support the program.

(3) The department may adopt appropriate rules pursuant to ss. 120.536(1) and 120.54 for the administration of the Safe Paths to Schools Program.

History.—s. 1, ch. 2002-250.



335.067 - Conserve by Bicycle Program.

335.067 Conserve by Bicycle Program.—There is created within the Department of Transportation the Conserve by Bicycle Program.

(1) The purposes of the Conserve by Bicycle Program are to:

(a) Save energy by increasing the number of miles ridden on bicycles, thereby reducing the usage of petroleum-based fuels.

(b) Increase efficiency of cycling as a transportation mode by improving interconnectivity.

(c) Reduce traffic congestion on existing roads.

(d) Provide recreational opportunities for Florida residents and visitors.

(e) Provide healthy alternatives to help reduce the trend toward obesity and reduce long-term health costs.

(f) Provide safe ways for children to travel from their homes to their schools by supporting the Safe Paths to Schools Program.

(2) In order to help accomplish these goals, the department shall conduct a Conserve by Bicycle study, which shall include a determination of the following:

(a) Where energy savings can be realized when more and safer bicycle facilities, such as bicycle paths, bicycle lanes, and other safe locations for bicycle use, are created that reduce the use of motor vehicles in the area.

(b) Where the use of education and marketing programs can convert motor vehicle trips into bicycle trips.

(c) How and under what circumstances the construction of bicycling facilities can provide more opportunities for recreation and how exercise can lead to a reduction of health risks associated with a sedentary lifestyle.

(d) How the Safe Paths to Schools Program and other similar programs can reduce school-related commuter traffic, which will result in energy and roadway savings as well as improve the health of children throughout the state.

(e) How partnerships can be created among interested parties in the fields of transportation, law enforcement, education, public health, environmental restoration and conservation, and energy conservation to achieve a better possibility of success for the program.

(3) The study shall produce measurable criteria that can be used by the department to determine where and under what circumstances the construction of bicycling facilities will reduce energy consumption and the need for and cost of roadway capacity, as well as realizing the associated health benefits.

(4) The department shall conduct the study with the assistance of the State Pedestrian/Bicycle Coordinator, metropolitan planning organizations, the Office of Greenways and Trails within the Department of Environmental Protection, and the Department of Health.

(5) By July 1, 2007, if sufficient funds are available in the department’s budget or from the Federal Government, the study shall be completed and shall be submitted to the Governor, the President of the Senate, the Speaker of the House of Representatives, the Secretary of Transportation, the Secretary of Environmental Protection, and the State Surgeon General.

History.—s. 11, ch. 2005-87; s. 15, ch. 2008-6.



335.07 - Sufficiency rating system for roads on State Highway System.

335.07 Sufficiency rating system for roads on State Highway System.—

(1) The department shall adopt a sufficiency rating system for roads on the State Highway System.

(2) Such system shall include, but shall not be limited to, the consideration of the following factors:

(a) Structural adequacy;

(b) Safety; and

(c) Service.

(3) The determination of rating, at a minimum, shall take into consideration the volume of traffic using the roads and the minimum engineering standards required to safely accommodate such volume of traffic; the age of the roads; the width of pavement and shoulders; the number and degree of curves, both horizontal and vertical; ridability; and maintenance economy.

History.—s. 31, ch. 29965, 1955; ss. 23, 35, ch. 69-106; s. 39, ch. 84-309.



335.074 - Safety inspection of bridges.

335.074 Safety inspection of bridges.—

(1) Those bridges having an opening measured along the center of the roadway of more than 20 feet between undercopings of abutments or spring lines of arches or extreme ends of openings for multiple boxes and those bridges consisting of multiple pipes where the clear distance between openings is less than half of the smaller contiguous opening are subject to inspection in accordance with the provisions of this section.

(2) At regular intervals not to exceed 2 years, each bridge on a public transportation facility shall be inspected for structural soundness and safety for the passage of traffic on such bridge. The thoroughness with which bridges are to be inspected shall depend on such factors as age, traffic characteristics, state of maintenance, and known deficiencies. The governmental entity having maintenance responsibility for any such bridge shall be responsible for having inspections performed and reports prepared in accordance with the provisions contained herein.

(3)(a) Each bridge inspection required by subsection (2) shall be performed by an inspector who is qualified, as prescribed in subsection (4), who shall determine the load-carrying capacity and safety condition of the bridge.

(b) Each inspection shall be reported on a format designated by the department and forwarded to the department. A copy of such report shall also be provided to the local governmental entities in the jurisdictions of which the bridge is located. Data on a newly completed structure, or on any modification of an existing structure, which would alter previously submitted data on any inspection report shall be submitted to the department and the appropriate local governmental entities within 90 days of completion of the new construction or modification by the governmental entity having maintenance responsibility.

(c) The department shall maintain an inventory of bridges and appropriate records on the inspections of such bridges reported pursuant to this section.

(4)(a) An individual who inspects bridges and completes reports required by this section must possess the following minimum qualifications:

1. Be a registered professional engineer with expertise in civil engineering; or

2. Have a minimum of 5 years’ experience in bridge construction or maintenance inspection assignments in a responsible capacity and have completed a comprehensive training course approved by the department.

(b) An individual who executes reports required by this section shall be a registered professional engineer.

(5) Upon receipt of an inspection report that recommends reducing the weight, size, or speed limit on a bridge, the governmental entity having maintenance responsibility for the bridge must reduce the maximum limits for the bridge in accordance with the inspection report and shall post the limits in accordance with s. 316.555. The governmental entity must, within 30 days after receipt of an inspection report recommending lower limits, notify the department that the limitations have been implemented and the 1bridge has been posted accordingly. If the required actions are not taken within 30 days after receipt of an inspection report, the department shall post the limits on the bridge in accordance with the recommendations in the inspection report. 2All costs incurred by the department in connection with providing notice of the bridge’s limitations or restrictions shall be assessed against and collected from the governmental entity having maintenance responsibility for the bridge. If an inspection report recommends closure of a bridge, the bridge shall be immediately closed. If the governmental entity does not close the bridge immediately upon receipt of an inspection report recommending closure, the department shall close the bridge. 2All costs incurred by the department in connection with the bridge closure shall be assessed against and collected from the governmental entity having maintenance responsibility for the bridge. 3Nothing in this subsection alters existing jurisdictional responsibilities for the operation and maintenance of bridges.

History.—ss. 1, 2, 3, ch. 69-271; ss. 23, 35, ch. 69-106; s. 1, ch. 75-137; s. 1, ch. 77-174; s. 40, ch. 84-309; s. 16, ch. 85-81; s. 94, ch. 92-152; s. 77, ch. 99-385; s. 21, ch. 2012-128; s. 25, ch. 2012-174.

1Note.—As created by s. 25, ch. 2012-174. Section 21, ch. 2012-128, also created subsection (5), and that version used the words “limits have” instead of “bridge has.”

2Note.—As created by s. 25, ch. 2012-174. Section 21, ch. 2012-128, also created subsection (5), and that version used the word “The” instead of the word “All.”

3Note.—As created by s. 25, ch. 2012-174. Section 21, ch. 2012-128, also created subsection (5), and that version used the phrase “This subsection does not alter” instead of the phrase “Nothing in the subsection alters.”

Note.—Former s. 338.071.



335.08 - Numbering public roads.

335.08 Numbering public roads.—

(1) The department is authorized to number and renumber the roads of the State Highway System and to advise the counties and municipalities on the numbering of the roads in their respective road systems.

(2) The department may establish a systematic numbering plan, giving even numbers to roads extending in the general direction of east and west, and odd numbers to roads extending in the general direction of north and south.

History.—s. 32, ch. 29965, 1955; s. 11, ch. 57-318; ss. 23, 35, ch. 69-106; s. 4, ch. 83-52.



335.085 - Installation of roadside barriers along certain water bodies contiguous with state roads.

335.085 Installation of roadside barriers along certain water bodies contiguous with state roads.—

(1) This section shall be cited as “Chloe’s Law.”

(2) By June 30, 2018, the department shall install roadside barriers to shield water bodies contiguous with state roads at locations where a death due to drowning resulted from a motor vehicle accident in which a vehicle departed the adjacent state road during the period between July 1, 2006, and July 1, 2016. This requirement does not apply to any location at which the department’s chief engineer determines, based on engineering principles, that installation of a barrier would increase the risk of injury to motorists traveling on the adjacent state road.

History.—s. 37, ch. 2016-239.



335.09 - Uniform erection and maintenance of traffic control devices.

335.09 Uniform erection and maintenance of traffic control devices.—The department shall erect and maintain a uniform system of signs, signals, markings, and other traffic control devices for the regulation, control, guidance, and protection of traffic on the State Highway System. Such system shall conform to the department’s uniform system of traffic control devices adopted pursuant to s. 316.0745.

History.—s. 33, ch. 29965, 1955; s. 2, ch. 59-96; ss. 23, 35, ch. 69-106; s. 42, ch. 84-309; s. 14, ch. 85-180.



335.091 - Blue Star Memorial Highway designation.

335.091 Blue Star Memorial Highway designation.—

(1) The head of the department, in cooperation with the Florida Federation of Garden Clubs, Inc., is authorized to designate certain roads in this state as Blue Star Memorial highways in honor of those individuals who have served or are serving in the Armed Forces of the United States.

(2) It is the duty of the executive board of the Florida Federation of Garden Clubs, Inc., to submit to the head of the department routes on certain roads in the state for designation as Blue Star Memorial highways. Upon designation of a route as a “Blue Star Memorial Highway,” any member club of the Florida Federation of Garden Clubs, Inc., may, with the advice, cooperation, and approval of the department, erect suitable markers and beautify such memorial highway.

(3) The department shall file with the Department of State a record of such roads so designated as Blue Star Memorial highways.

History.—ss. 1, 2, 3, ch. 59-77; s. 5, ch. 67-461; ss. 10, 23, 35, ch. 69-106; s. 43, ch. 84-309.



335.092 - Everglades Parkway scenic highway.

335.092 Everglades Parkway scenic highway.—

(1) The following terms, when used in this section, have the meanings ascribed herein:

(a) “Parkway” means the Everglades Parkway, which is a portion of State Road 84 commonly known as “Alligator Alley,” in Collier and Broward Counties.

(b) “Owner” means a person or legal entity vested with title to an advertising structure or advertising sign.

(c) “Advertisement,” “advertising structure,” “advertising sign,” “state,” “highway,” “post,” “real property,” and “adjacent” mean the same as are defined or hereafter are defined by s. 479.01.

(2) The Everglades Parkway is designated and declared to be an official scenic highway of the state. No advertising sign shall be erected or maintained within 500 feet of either side of the right-of-way of the parkway situate between the easternmost and westernmost tollgates, with the following exceptions:

(a) Official road signs erected by the department or erected by a political subdivision of the state.

(b) Signs advertising the sale or lease of the property upon which they are located, if they do not exceed 4 square feet in area.

(c) Signs advertising only the name or nature of the business being conducted on, or the products, facilities, goods or services being sold, supplied, or distributed on or from, the premises on which the signs are located, if such signs are within 500 feet of such business.

(d) Signs erected and maintained by a public utility for the purpose of giving warning of the location of an underground cable or other installation.

(3)(a) Any advertisement which is constructed, erected, operated, used, maintained, posted, or displayed in violation of this section is declared to be a public and private nuisance and shall be forthwith removed, obliterated, or abated by the secretary or the secretary’s representatives; and for that purpose they may enter upon private property without incurring any liability therefor.

(b) Any person who violates any provision of this section, whether as principal, agent, or employee, for which violation no other penalty is prescribed, is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than $10 or more than $300. Such person shall be deemed guilty of a separate offense for each month during any portion of which any violation of this section is committed, continued, or permitted. The existence of any advertising copy or any outdoor advertising structure, outdoor advertising sign, or advertisement shall constitute prima facie evidence that the outdoor advertising sign or advertisement was constructed, erected, operated, used, maintained, or displayed with the consent and approval and under the authority of the person whose goods or services are advertised thereon.

(4) Wherever the provisions of this section are inconsistent with the provisions of chapter 479, the provisions of this section shall prevail except when otherwise specifically provided in this section.

History.—ss. 1, 2, 3, 4, ch. 69-371; ss. 23, 35, ch. 69-106; s. 23, ch. 84-227; s. 44, ch. 84-309; s. 490, ch. 95-148.



335.093 - Scenic highway designation.

335.093 Scenic highway designation.—

(1) The Department of Transportation may, after consultation with other state agencies and local governments, designate public roads as scenic highways. Public roads designated as scenic highways are intended to preserve, maintain, and protect a part of Florida’s cultural, historical, and scenic routes for vehicular, bicycle, and pedestrian travel.

(2) The department may by rule adopt appropriate criteria for the designation of scenic highways and may specify appropriate planning and design standards including corridor management plans on such scenic highways.

(3) The designation of scenic highways by the department and the criteria adopted by the department for the designation of scenic highways are not intended to affect or limit existing or customary uses in commercial or industrial areas that are adjacent to designated scenic highways nor is designation intended to limit the ability of local government entities to control or limit land uses in commercial or industrial areas within their jurisdictions. This subsection shall take effect on July 1, 1996.

History.—s. 54, ch. 93-164; s. 43, ch. 94-237; s. 17, ch. 99-385.



335.10 - State Highway System; vehicle regulation; prohibited use and traffic; liability for damage.

335.10 State Highway System; vehicle regulation; prohibited use and traffic; liability for damage.—

(1) The department shall prescribe regulations for vehicles operating on the State Highway System. At least 14 days prior to implementation of such regulations, notice of such regulations shall be provided in writing by certified mail, return receipt requested, to each local governmental entity where such regulations will be applicable.

(2) The department shall prohibit any use of, and any traffic on, the State Highway System that might damage or destroy the same.

(3) Any person is civilly liable to the department for the actual damage to a road under the department’s jurisdiction by reason of his or her wrongful act; such damage may be recovered by suit and, when collected, shall be paid into the State Treasury to the credit of the State Transportation Trust Fund or other appropriate department trust fund if the damage occurred to the turnpike system.

History.—s. 34, ch. 29965, 1955; s. 2, ch. 61-119; ss. 23, 35, ch. 69-106; ss. 2, 3, ch. 73-57; s. 45, ch. 84-309; s. 46, ch. 93-164; s. 491, ch. 95-148.



335.14 - Traffic control devices on State Highway System or State Park Road System; exemption for computerized traffic systems and control devices.

335.14 Traffic control devices on State Highway System or State Park Road System; exemption for computerized traffic systems and control devices.—

(1) All traffic control devices installed on any road on the State Highway System or State Park Road System shall conform to the uniform system of traffic control devices adopted pursuant to s. 316.0745. No such device shall be installed on the State Highway System without the approval of the department and, if the road is a federal-aid road, the additional concurrence of the Federal Highway Administration. Any such device that is installed without such approval may be removed without payment to the owner if, upon request by the department, the owner refuses to remove such device.

(2) Computerized traffic systems and control devices which are used solely for the purpose of motor vehicle traffic control and surveillance shall be exempted from the provisions of chapter 282.

History.—s. 38, ch. 29965, 1955; s. 13, ch. 57-318; ss. 23, 35, ch. 69-106; s. 1, ch. 82-94; s. 50, ch. 84-309; s. 15, ch. 85-180; s. 2, ch. 87-352; s. 30, ch. 2003-1.



335.141 - Regulation of public railroad-highway grade crossings; reduction of hazards.

335.141 Regulation of public railroad-highway grade crossings; reduction of hazards.—

(1)(a) The department shall have regulatory authority over all public railroad-highway grade crossings in the state, including the authority to issue permits which shall be required prior to the opening and closing of such crossings.

(b) A “public railroad-highway grade crossing” is a location at which a railroad track is crossed at grade by a public road.

(2)(a) The department, in cooperation with the several railroad companies operating in the state, shall develop and adopt a program for the expenditure of funds available for the construction of projects for the reduction of the hazards at public railroad-highway grade crossings. The department and the railroad companies are not liable for any action or omission in the development of such program or for the priority given to any crossing improvement.

(b) Every railroad company maintaining a public railroad-highway grade crossing shall, upon reasonable notice from the department, install, maintain, and operate at such crossing traffic control devices to provide motorists with warning of the approach of trains. The department shall base its notice on its adopted program for the reduction of hazards at such crossings and on construction efficiency considerations relating to the geographical proximity of crossings included in such program. The design of the traffic control devices must be approved by the department, and the cost of their purchase and installation must be paid from the funds described in paragraph (a).

(c) Any public railroad crossing opened prior to July 1, 1972, shall be maintained by the railroad company at its own expense, unless the maintenance has been provided for in another manner by contractual agreement entered into prior to October 1, 1982. If the railroad company fails to maintain the crossing, the unit of government with jurisdiction over the public road that is crossed, after notifying the railroad company of the needed repairs and after giving the company 30 days after the date of receipt of the notice to make the repairs, shall proceed to make the repairs. The cost of repairs shall thereupon become a lien upon the railroad and its rolling stock, which lien shall be enforceable by an ordinary suit at law. Any judgment rendered under this paragraph shall include a reasonable attorney’s fee.

(d) Prior to commencing the construction, rehabilitation, or maintenance of the railroad grade or highway approaches at a public railroad-highway grade crossing, the railroad company or governmental entity initiating the work shall notify the other party in order to promote the coordination of activities and to ensure a safe crossing with smooth pavement transitions from the grade of the railroad to the highway approaches.

(3) The department is authorized to regulate the speed limits of railroad traffic on a municipal, county, regional, or statewide basis. Such speed limits shall be established by order of the department, which order is subject to the provisions of chapter 120. The department shall have the authority to adopt reasonable rules to carry out the provisions of this subsection. Such rules shall, at a minimum, provide for public input prior to the issuance of any such order.

(4) Jurisdiction to enforce such orders shall be as provided in s. 316.640, and any penalty for violation thereof shall be imposed upon the railroad company guilty of such violation. Nothing herein shall prevent a local governmental entity from enacting ordinances relating to the blocking of streets by railroad engines and cars.

(5) Any local governmental entity or other public or private agency planning a public event, such as a parade or race, that involves the crossing of a railroad track shall notify the railroad as far in advance of the event as possible and in no case less than 72 hours in advance of the event so that the coordination of the crossing may be arranged by the agency and railroad to assure the safety of the railroad trains and the participants in the event.

History.—s. 131, ch. 29965, 1955; s. 1, ch. 63-88; ss. 23, 35, ch. 69-106; s. 1, ch. 72-165; s. 49, ch. 76-31; s. 56, ch. 78-95; s. 2, ch. 82-90; s. 51, ch. 84-309; s. 27, ch. 86-243; s. 1, ch. 88-88; s. 34, ch. 91-221.

Note.—Former s. 338.21.



335.15 - Detour roads.

335.15 Detour roads.—

(1) Whenever any road or structure on the State Highway System is repaired, reconstructed, relocated, or otherwise altered in such a manner as necessitates the closing of such road or structure to use by the public, the department shall provide a detour road to afford a safe means of travel around such road or structure so closed. The department may use any other existing road as a part of such detour road. However, the department shall give prior notice to the local governmental entity within which any such alternate road is located. The length of the detour route shall be as short as is practicable.

(2) Subsection (1) shall not be construed to prevent the department from adopting rules for one-way travel for a distance not in excess of 1 mile.

(3) This section is applicable in every case, whether the work provided for in subsection (1) is done by the department or at its direction or under its supervision.

(4)(a) This section does not apply if its application would be contrary to the regulations or requirements of any federal agency providing all or a part of the funds for any such work.

(b) This section does not apply in any case of emergency highway work caused by act of God or other sudden, unexpected event.

(5) Whenever a temporary detour is necessary to bypass a bridge on the State Highway System due to accident, unforeseen failure of equipment, or emergency traffic stoppage and the only available detour is over a toll facility, the department is authorized to pay to the appropriate authority the tolls that would normally have been collected.

(6) Whenever any road on the State Highway System is repaired, reconstructed, or otherwise altered in a manner that necessitates the closing of one or more traveling lanes of the road for a period of time exceeding 2 hours, the party performing such work shall give notice to the appropriate local law enforcement agency within whose jurisdiction such road is located prior to commencing work on the project. However, when the closing of one or more lanes is required because of emergency conditions, such notice shall be waived.

History.—s. 39, ch. 29965, 1955; ss. 23, 35, ch. 69-106; s. 2, ch. 82-94; s. 55, ch. 84-309; s. 1, ch. 86-37; s. 35, ch. 91-221.



335.16 - Wayside parks and access roads to public waters.

335.16 Wayside parks and access roads to public waters.—

(1) The department is authorized to expend state funds, as designated, for the establishment of, the acquisition of rights-of-way for, the construction of, the reconstruction of, and the maintenance of wayside parks, boat ramps and other park facilities on and near the edge of public waters or along the State Highway System, and access roads which extend from a state road to such facilities which are contiguous to the state road. Any rights-of-way needed may be acquired by gift, exchange, or purchase, but not by condemnation.

(2) Such access roads leading to public waters, as described in subsection (1), shall be included in the appropriate public road system as determined by the department.

History.—s. 40, ch. 29965, 1955; s. 1, ch. 59-227; ss. 23, 35, ch. 69-106; s. 56, ch. 84-309.



335.167 - State highway construction and maintenance; Florida-friendly landscaping.

335.167 State highway construction and maintenance; Florida-friendly landscaping.—

(1) The department shall use and require the use of Florida-friendly landscaping practices, as defined in s. 373.185, in the construction and maintenance of all new state highways, wayside parks, access roads, welcome stations, and other state highway rights-of-way constructed upon or acquired after June 30, 2009. The department shall develop a 5-year program for phasing in the use of Florida-friendly landscaping, including the use of solid waste compost, in state highway rights-of-way constructed upon or acquired before July 1, 2009. In accomplishing these tasks, the department shall employ the standards set out in s. 373.185.

(2)(a) The Legislature finds that the use of Florida-friendly landscaping and other water use and pollution prevention measures to conserve or protect the state’s water resources serves a compelling public interest and that the participation of homeowners’ associations and local governments is essential to the state’s efforts in water conservation and water quality protection and restoration.

(b) A deed restriction or covenant may not prohibit or be enforced so as to prohibit any property owner from implementing Florida-friendly landscaping on his or her land or create any requirement or limitation in conflict with any provision of part II of chapter 373 or a water shortage order, other order, consumptive use permit, or rule adopted or issued pursuant to part II of chapter 373.

(c) A local government ordinance may not prohibit or be enforced so as to prohibit any property owner from implementing Florida-friendly landscaping on his or her land.

History.—s. 2, ch. 91-41; s. 2, ch. 91-68; s. 5, ch. 2001-252; s. 24, ch. 2009-243.



335.17 - State highway construction; means of noise abatement.

335.17 State highway construction; means of noise abatement.—

(1) The department shall make use of noise-control methods as part of highway construction projects involving new location or capacity expansion, with particular emphasis on those highways located in or near urban-residential developments which abut such highway rights-of-way.

(2) All highway projects by the department, regardless of funding source, shall be developed in conformity with federal standards for noise abatement as contained in 23 C.F.R. 772 as such regulations existed on July 13, 2011. The department shall, at a minimum, comply with federal requirements in the following areas:

(a) Analysis of traffic noise impacts and abatement measures;

(b) Noise abatement;

(c) Information for local officials;

(d) Traffic noise prediction; and

(e) Construction noise.

(3) The department shall, when feasible, expend the maximum amount of federal funds provided for new highway construction for the purpose of carrying out the provisions of this section.

History.—s. 1, ch. 74-371; s. 29, ch. 79-65; s. 58, ch. 84-309; s. 2, ch. 89-232; s. 26, ch. 2012-174.



335.18 - Short title.

335.18 Short title.—Sections 335.18-335.188 may be cited as the “State Highway System Access Management Act.”

History.—s. 1, ch. 75-157; s. 59, ch. 84-309; s. 3, ch. 88-224; s. 98, ch. 92-152.



335.181 - Regulation of access to State Highway System; legislative findings, policy, and purpose.

335.181 Regulation of access to State Highway System; legislative findings, policy, and purpose.—

(1) It is the finding of the Legislature that:

(a) Regulation of access to the State Highway System is necessary in order to protect the public health, safety, and welfare, to preserve the functional integrity of the State Highway System, and to promote the safe and efficient movement of people and goods within the state.

(b) The development of an access management program, in accordance with this act, will assist in the coordination of land use planning decisions by local governments with investments in the State Highway System and will serve to enhance managed growth and the overall development of commerce within the state as served by the State Highway System. Without such a program, the health, safety, and welfare of the residents of this state may be placed at risk, due to the fact that unregulated access to the State Highway System is one of the contributing factors to the congestion and functional deterioration of the system.

(c) The Legislature further finds and declares that the development of an access management program in accordance with this act will enhance the development of an effective transportation system and increase the traffic-carrying capacity of the State Highway System and thereby reduce the incidences of traffic accidents, personal injury, and property damage or loss; mitigate environmental degradation; promote sound economic growth and the growth management goals of the state; reduce highway maintenance costs and the necessity for costly traffic operations measures; lengthen the effective life of transportation facilities in the state; prevent delays in public evacuations for natural storms and emergencies; enhance disaster-response readiness; and shorten response time for emergency vehicles.

(2) It is the policy of the Legislature that:

(a) Every owner of property which abuts a road on the State Highway System has a right to reasonable access to the abutting state highway but does not have the right of unregulated access to such highway. The operational capabilities of an access connection may be restricted by the department. However, a means of reasonable access to an abutting state highway may not be denied by the department, except on the basis of safety or operational concerns as provided in s. 335.184.

(b) The access rights of an owner of property abutting the State Highway System are subject to reasonable regulation to ensure the public’s right and interest in a safe and efficient highway system. This paragraph does not authorize the department to deny a means of reasonable access to an abutting state highway, except on the basis of safety or operational concerns as provided in s. 335.184. Property owners are encouraged to implement the use of joint access where legally available.

(3) The Legislature further declares that it is the purpose of this act to provide a coordinated planning process for the permitting of access points on the State Highway System to effectuate the findings and policy of this act.

(4) Nothing in this act shall affect the right to full compensation under s. 6, Art. X of the State Constitution.

(5) Nothing in this act limits the power of eminent domain vested in the department pursuant to s. 337.27.

(6) This act does not create any additional property rights. The denial of reasonable direct access to an abutting state highway pursuant to s. 335.184 is not compensable under the provisions of this act unless the denial would be otherwise compensable absent the provisions of this act. The denial in and of itself of an access permit by the Department of Transportation shall not be the only substantive allegation in support of a petition to state a cause of action pursuant to s. 6, Art. X of the State Constitution.

(7) Nothing in this act prohibits the construction of service roads along a highway on the State Highway System so long as such service roads provide reasonable access to such highway. A property owner whose land abuts a service road is entitled to reasonable access to such service road pursuant to s. 335.184. However, nothing in this act requires that a property owner whose land abuts a service road be given direct access across the service road to the state highway served thereby.

History.—s. 4, ch. 88-224; s. 36, ch. 91-221; s. 99, ch. 92-152.



335.182 - Regulation of connections to roads on State Highway System; definitions.

335.182 Regulation of connections to roads on State Highway System; definitions.—

(1) Vehicular access and connections to or from the State Highway System shall be regulated by the department in accordance with the provisions of this act in order to protect the public health, safety, and welfare.

(2) The department shall adopt, by rule, administrative procedures for its issuance and modification of access permits, closing of unpermitted connections, and revocation of permits in accordance with this act.

(3) As used in this act, the term:

(a) “Connection” means driveways, streets, turnouts, or other means of providing for the right of reasonable access to or from the State Highway System.

(b) “Significant change” means a change in the use of the property, including land, structures or facilities, or an expansion of the size of the structures or facilities causing an increase in the trip generation of the property exceeding 25 percent more trip generation (either peak hour or daily) and exceeding 100 vehicles per day more than the existing use.

History.—s. 5, ch. 88-224; s. 100, ch. 92-152; s. 79, ch. 99-385.



335.1825 - Access permit required; authority to close unpermitted connections.

335.1825 Access permit required; authority to close unpermitted connections.—

(1) A connection may not be constructed or substantially altered without obtaining an access permit in accordance with this act in advance of such action. The department has the authority to restrict or deny access to the State Highway System, in accordance with the provisions of this act, at the location specified in the permit until the permittee constructs or alters the connection in accordance with the permit requirements.

(2) The cost of construction or alteration of a connection shall be borne by the permittee, except for alterations which are not required by law, but are made at the request of and for the convenience of the department. The permittee, however, shall bear the cost of alteration of any connection which is required by the department due to increased or altered traffic flows generated by changes in the facilities or nature of business conducted at the location specified in the permit, if the department establishes the need for such alteration.

(3) Except as otherwise provided in this act, an unpermitted connection is subject to closure by the department which shall have the right to install barriers across or remove the connection. When the department determines that a connection is unpermitted and subject to closure, it shall provide reasonable notice of its impending action to the owner of property served by the connection. The department’s procedures for providing notice and preventing the operation of unpermitted connections shall be adopted by rule.

(4) The department may initiate injunctive proceedings as provided in s. 120.69 to enforce the provisions of this section or any rule or order issued or entered pursuant thereto.

History.—s. 6, ch. 88-224; s. 3, ch. 89-232; s. 101, ch. 92-152.



335.183 - Permit application fee.

335.183 Permit application fee.—The department shall establish, by rule, a graduated schedule of fees for permit applications made to the department. Such fees shall be nonrefundable and shall be used to offset the costs of administering the access permit review process and the costs associated with administering the provisions of this act. In no event shall a fee be more than $5,000.

History.—s. 7, ch. 88-224; s. 102, ch. 92-152.



335.184 - Access permit review process by the department; permit denial; justification; administrative review.

335.184 Access permit review process by the department; permit denial; justification; administrative review.—The review process for access permit applications made by the department shall be as follows:

(1) Any person seeking an access permit shall file an application with the department in the district in which the property for which the permit being requested is located. The department, by rule, shall establish application form and content requirements. The fee as required by s. 335.183 must accompany the application.

(2) All permit applications shall be reviewed in conformity with s. 120.60.

(3) A property owner shall be granted a permit for an access connection to the abutting state highway, unless the permitting of such access connection would jeopardize the safety of the public or have a negative impact upon the operational characteristics of the highway. Such access connection and permitted turning movements shall be based upon standards and criteria adopted, by rule, by the department.

(a) In making the determination of whether to deny access to an abutting property owner, the department may consider, but is not limited to considering:

1. The number or severity of traffic accidents occurring on the segment of the highway to which access is sought, and the impact thereon from providing such access;

2. The operational speed on the segment of the highway to which such access is sought and the level and amount of deceleration which such access would cause;

3. The geographic location of the segment of the highway to which such access is sought;

4. The operational characteristics of the segment of the highway to which such access is sought and the impact thereon from providing such access; or

5. The level of service of the segment of the highway to which such access is sought and the impact thereon from providing such access.

(b) If the department denies an application for an access permit, it must send written notification of such denial to the applicant. Such notification must include the specific reasons for the denial and inform the applicant of his or her rights under paragraphs (c) and (d).

(c) An applicant whose permit has been denied may, within 7 days after the receipt of notification of such denial, request a meeting with department personnel to determine whether any means exist by which the reasons for denial of a permit may be mitigated so that the permit may be issued. Upon the timely receipt of a written request for such meeting, the appropriate department personnel shall meet with the applicant to attempt such mitigation. Such request or the failure to make such request, any statements made during such meeting, and the results of such meeting shall not be admissible in any subsequent judicial or administrative proceeding regarding the denial of an access permit.

(d) The denial of an access permit pursuant to this section shall be subject to administrative review under the provisions of chapter 120.

Nothing in this subsection limits the department’s authority to restrict the operational characteristics of a particular means of access.

History.—s. 8, ch. 88-224; s. 103, ch. 92-152; s. 492, ch. 95-148.



335.185 - Permit conditions; expiration.

335.185 Permit conditions; expiration.—

(1) The department may issue a permit subject to any reasonable conditions necessary to carry out the provisions of this act. The department may revoke a permit if the applicant fails to comply with the conditions upon which the issuance of the permit was predicated.

(2) All permits issued pursuant to this act shall automatically expire and become invalid if the connection is not constructed within 1 year after the issuance of the permit, unless the department extends the date of expiration, for good cause, upon its own initiative or upon the request of a permittee.

History.—s. 9, ch. 88-224; s. 104, ch. 92-152.



335.187 - Unpermitted connections; existing access permits; nonconforming permits; modification and revocation of permits.

335.187 Unpermitted connections; existing access permits; nonconforming permits; modification and revocation of permits.—

(1) Unpermitted connections to the State Highway System in existence on July 1, 1988, which have been in continuous use for a period of 1 year or more shall not require the issuance of a permit and may continue to provide access to the State Highway System. However, the department may require that a permit be obtained for such a connection if a significant change occurs in the use, design, or traffic flow of the connection. If a permit is not obtained, the connection may be closed pursuant to s. 335.1825(3).

(2) Access permits in effect on July 1, 1988, shall remain valid until modified or revoked. The department may, after written notification and a hearing, as provided for in s. 120.60, modify or revoke an access permit granted prior to July 1, 1988, by requiring relocation, alteration, or closure of the connection if a significant change occurs in the use, design, or traffic flow of the connection.

(3) The department may issue a nonconforming access permit after finding that to deny an access permit would leave the property without a reasonable means of access to the State Highway System. The department may specify limits on the maximum vehicular use of the connection and may be conditioned on the availability of future alternative means of access for which access permits can be obtained.

(4) After written notice and the opportunity for a hearing, as provided for in s. 120.60, the department may modify or revoke an access permit issued after July 1, 1988, by requiring relocation, alteration, or closure of an existing connection if a significant change occurs in the use, design, or traffic flow of the connection.

(5) A means of reasonable access to an abutting state highway may not be denied to a property owner, except on the basis of safety or operational concerns as provided in s. 335.184.

History.—s. 10, ch. 88-224; s. 105, ch. 92-152.



335.188 - Access management standards; access control classification system; criteria.

335.188 Access management standards; access control classification system; criteria.—

(1) The department shall develop, adopt, and maintain an access control classification system for all routes on the State Highway System, the purpose of which shall be to provide for the implementation and continuing application of the provisions of this act.

(2) The principal component of the access control classification system shall be access management standards, the purpose of which shall be to provide specific standards and criteria to be adhered to in the planning for and approval of access to roads on the State Highway System.

(3) The control classification system shall be developed consistent with the following:

(a) The department shall adopt rules setting forth procedures governing the implementation of the access control classification system required by this act. The rule shall provide for input from the entities described in paragraph (b) as well as for public meetings to discuss the access control classification system. Nothing in this act affects the validity of the department’s existing or subsequently adopted rules concerning access to the State Highway System. Such rules shall remain in effect until repealed or replaced by the rules required by this act.

(b) The access control classification system shall be developed in cooperation with counties, municipalities, the state land planning agency, regional planning councils, metropolitan planning organizations, and other local governmental entities.

(c) The rule required by this section shall provide for notification by publication in a local newspaper of general circulation prior to a change in the assignment of a road segment to a specific access category. The assignment or reassignment of a road segment to a specific access category shall be made in consideration of the following criteria:

1. The current functional classification of each road on the State Highway System;

2. Existing and projected traffic volumes;

3. Existing and projected state, local, and metropolitan planning organization transportation plans and needs;

4. Drainage requirements;

5. The character of lands adjoining the highway;

6. Local land use plans and zoning, as set forth in comprehensive plans;

7. The type and volume of traffic requiring access;

8. Other operational aspects of access;

9. The availability of reasonable access to a state highway by way of county roads and city streets, as applicable to the classification of such roadway segment only; and

10. The cumulative effect of existing and projected connections on the State Highway System’s ability to provide for the safe and efficient movement of people and goods within the state.

(d) Access management standards shall include, but not be limited to, connection location standards, safety factors, design and construction standards, traffic control devices, and effective maintenance of the roads. The standards shall also contain criteria for the spacing of connections, intersecting streets, roads, and highways.

(e) An access control category shall be assigned to each segment of the State Highway System.

History.—s. 11, ch. 88-224; s. 4, ch. 89-232; s. 106, ch. 92-152; s. 80, ch. 99-385.



335.199 - Transportation projects modifying access to adjacent property.

335.199 Transportation projects modifying access to adjacent property.—

(1) Whenever the Department of Transportation proposes any project on the State Highway System which will divide a state highway, erect median barriers modifying currently available vehicle turning movements, or have the effect of closing or modifying an existing access to an abutting property owner, the department shall notify all affected property owners, municipalities, and counties at least 180 days before the design of the project is finalized. The department’s notice shall provide a written explanation regarding the need for the project and indicate that all affected parties will be given an opportunity to provide comments to the department regarding potential impacts of the change.

(2)(a) If the project is within the boundaries of a municipality, the notification shall be issued in writing to the chief elected official of the municipality. If the project is in the unincorporated area of a county, the notification shall be issued in writing to the chief elected official of the county.

(b) The department must also consult with the applicable local government on its final design proposal if the department intends to divide a state highway, erect median barriers, or close or modify existing access to abutting commercial business properties. The local government may present the department with alternatives that relieve impacts to such business properties.

(3) The department shall hold at least one public hearing in the jurisdiction where the project is located and receive public input to determine how the project will affect access to businesses and the potential economic impact of the project on the local business community.

(4) The department must review all comments from the public hearing and take the comments and any alternatives presented by a local government under subsection (2) into consideration in the final design of the highway project.

History.—ss. 1, 2, ch. 2010-281; SJR 10-A, 2010 Special Session A.






Chapter 336 - COUNTY ROAD SYSTEM

336.01 - Designation of county road system.

336.01 Designation of county road system.—The county road system shall be as defined in s. 334.03(8).

History.—s. 41, ch. 29965, 1955; s. 10, ch. 77-165; s. 37, ch. 91-221; s. 120, ch. 99-13; s. 81, ch. 99-385.



336.02 - Responsibility for county road system; approval of maps of reservation.

336.02 Responsibility for county road system; approval of maps of reservation.—

(1)(a) The commissioners are invested with the general superintendence and control of the county roads and structures within their respective counties, and they may establish new roads, change and discontinue old roads, and keep the roads in good repair in the manner herein provided. They are responsible for establishing the width and grade of such roads and structures in their respective counties.

(b) Commissioners may approve maps of reservation for any transportation facility or transportation corridor within the county’s jurisdiction. Any such maps must delineate the limits of the transportation corridor or of the proposed rights-of-way for the eventual widening of an existing or proposed transportation facility. Before approving or disapproving such map, the governing body of the county shall advertise and hold a public hearing and shall notify all property owners of record within the limits of the transportation corridor or rights-of-way of the transportation facility shown on the proposed map, as recorded in the property appraiser’s office, and all local governmental entities in which the transportation corridor or transportation facility is located, by mail at least 20 days prior to the date set for the hearing. If the map is approved by the governing body of the county, the circuit court clerk or county clerk, as appropriate, of the affected county shall forthwith record the map in accordance with chapter 177 in the public land records of the county. Minor amendments to such maps may be made by the county after recordation, which amendments are not subject to the notice and public hearing provisions of this section, except that property owners directly affected by changes in a minor amendment and all local governmental entities in which a minor amendment occurs must be notified by mail. Minor amendments are defined as those changes which affect less than 5 percent of the total area within the map.

(2) Upon recording, such map shall establish a building setback line from the centerline of any transportation facility and an area of proposed right-of-way and shall cite the ordinance which defines building restrictions for such maps.

(3) Prior to filing any map pursuant to this section, a county shall have adopted an ordinance defining the types of restrictions on nonresidential and residential construction within the proposed rights-of-way and building setback lines. In no case, however, shall said ordinance restrict the renovation of an existing residential structure when the cost of the renovation does not exceed 20 percent of the appraised value of the structure.

(4) Upon petition by any property owner of record within the limits of the map, alleging that such property regulation is unreasonable or arbitrary and that its effect is to deny a substantial portion of the beneficial use of such property, the county shall hold a hearing. When such a hearing results in a finding in favor of the petitioning property owner, the county shall have 180 days from the date of such order to acquire such property, to amend the map, to withdraw the map, or to file appropriate proceedings. Either party may seek appellate review.

(5) Upon the failure by the county to acquire such property or to initiate acquisition proceedings, the appropriate local governmental entity may issue any permit in accordance with its established procedures.

History.—s. 42, ch. 29965, 1955; s. 1, ch. 57-776; s. 61, ch. 84-309; s. 2, ch. 86-47; s. 13, ch. 88-168.



336.021 - County transportation system; levy of ninth-cent fuel tax on motor fuel and diesel fuel.

336.021 County transportation system; levy of ninth-cent fuel tax on motor fuel and diesel fuel.—

(1)(a) Any county in the state, by extraordinary vote of the membership of its governing body or subject to a referendum, may levy the tax imposed by ss. 206.41(1)(d) and 206.87(1)(b). County and municipal governments may use the moneys received under this paragraph only for transportation expenditures as defined in s. 336.025(7).

(b) The governing body of the county may, by joint agreement with one or more of the municipalities located therein, provide for the transportation purposes authorized under paragraph (a) and the distribution of the proceeds of this tax within both the unincorporated and incorporated areas of the county. The provisions for refund provided in ss. 206.625 and 206.64 shall not be applicable to such tax levied by any county.

(c) Local option taxes collected on sales or use of diesel fuel in this state shall be distributed in the following manner:

1. The fiscal year of July 1, 1995, through June 30, 1996, shall be the base year for all distributions.

2. Each year the tax collected, less the service and administrative charges enumerated in s. 215.20 and the allowances allowed under s. 206.91, on the number of gallons reported, up to the total number of gallons reported in the base year, shall be distributed to each county using the distribution percentage calculated for the base year.

3. After the distribution of taxes pursuant to subparagraph 4., additional taxes available for distribution shall first be distributed pursuant to this subparagraph. A distribution shall be made to each county in which a qualified new retail station is located. A qualified new retail station is a retail station that began operation after June 30, 1996, and that has sales of diesel fuel exceeding 50 percent of the sales of diesel fuel reported in the county in which it is located during the 1995-1996 state fiscal year. The determination of whether a new retail station is qualified shall be based on the total gallons of diesel fuel sold at the station during each full month of operation during the 12-month period ending January 31, divided by the number of full months of operation during those 12 months, and the result multiplied by 12. The amount distributed pursuant to this subparagraph to each county in which a qualified new retail station is located shall equal the local option taxes due on the gallons of diesel fuel sold by the new retail station during the year ending January 31, less the service charges enumerated in s. 215.20 and the dealer allowance provided for by s. 206.91. Gallons of diesel fuel sold at the qualified new retail station shall be certified to the department by the county requesting the additional distribution by June 15, 1997, and by March 1 in each subsequent year. The certification shall include the beginning inventory, fuel purchases and sales, and the ending inventory for the new retail station for each month of operation during the year, the original purchase invoices for the period, and any other information the department deems reasonable and necessary to establish the certified gallons. The department may review and audit the retail dealer’s records provided to a county to establish the gallons sold by the new retail station. Notwithstanding the provisions of this subparagraph, when more than one county qualifies for a distribution pursuant to this subparagraph and the requested distributions exceed the total taxes available for distribution, each county shall receive a prorated share of the moneys available for distribution.

4. After the distribution of taxes pursuant to subparagraph 2., all additional taxes available for distribution, except the taxes described in subparagraph 3., shall be distributed based on vehicular diesel fuel storage capacities in each county pursuant to this subparagraph. The total vehicular diesel fuel storage capacity shall be established for each fiscal year based on the registration of facilities with the Department of Environmental Protection as required by s. 376.303 for the following facility types: retail stations, fuel user/nonretail, state government, local government, and county government. Each county shall receive a share of the total taxes available for distribution pursuant to this subparagraph equal to a fraction, the numerator of which is the storage capacity located within the county for vehicular diesel fuel in the facility types listed in this subparagraph and the denominator of which is the total statewide storage capacity for vehicular diesel fuel in those facility types. The vehicular diesel fuel storage capacity for each county and facility type shall be that established by the Department of Environmental Protection by June 1, 1997, for the 1996-1997 fiscal year, and by January 31 for each succeeding fiscal year. The storage capacities so established shall be final. The storage capacity for any new retail station for which a county receives a distribution pursuant to subparagraph 3. shall not be included in the calculations pursuant to this subparagraph.

(d) The tax received by the department on motor fuel pursuant to this paragraph shall be distributed monthly by the department to the county reported by the terminal suppliers, wholesalers, and importers as the destination of the gallons distributed for retail sale or use. The tax on diesel fuel shall be distributed monthly by the department to each county as provided in paragraph (c).

(2)(a) The tax collected by the department pursuant to subsection (1) shall be transferred to the Ninth-cent Fuel Tax Trust Fund, which fund is created for distribution to the counties pursuant to paragraph (1)(d). The department shall deduct the administrative costs incurred by it in collecting, administering, enforcing, and distributing back to the counties the tax, which administrative costs may not exceed 2 percent of collections authorized by this section. The total administrative cost shall be prorated among those counties levying the tax according to the following formula, which shall be revised on July 1 of each year: Two-thirds of the amount deducted shall be based on the county’s proportional share of the number of dealers who are registered for purposes of chapter 212 on June 30th of the preceding state fiscal year, and one-third of the amount deducted shall be based on the county’s share of the total amount of the tax collected during the preceding state fiscal year. The department has the authority to prescribe and publish all forms upon which reports shall be made to it and other forms and records deemed to be necessary for proper administration and collection of the tax levied by any county and shall adopt rules necessary to enforce this section, which rules shall have the full force and effect of law. The provisions of ss. 206.026, 206.027, 206.028, 206.051, 206.052, 206.054, 206.055, 206.06, 206.07, 206.075, 206.08, 206.09, 206.095, 206.10, 206.11, 206.12, 206.13, 206.14, 206.15, 206.16, 206.17, 206.175, 206.18, 206.199, 206.20, 206.204, 206.205, 206.21, 206.215, 206.22, 206.24, 206.27, 206.28, 206.41, 206.416, 206.44, 206.45, 206.48, 206.49, 206.56, 206.59, 206.626, 206.87, 206.872, 206.873, 206.8735, 206.874, 206.8741, 206.8745, 206.94, and 206.945 shall, as far as practicable, be applicable to the levy and collection of the tax imposed pursuant to this section as if fully set out in this section.

(b) The provisions of s. 206.43(7) shall apply to the incorrect reporting of the tax levied under this section.

(3) It is expressly recognized and declared by the Legislature that the establishment, operation, and maintenance of a transportation system and related facilities and the acquisition, construction, reconstruction, and maintenance of roads and streets fulfill a public purpose and that payment of the costs and expenses therefor may be made from county general funds, special taxing district funds, or such other funds as may be authorized by special or general law. Counties are authorized to expend the funds received under this section in conjunction with the state or federal government in joint projects.

(4)(a) A certified copy of the ordinance proposing to levy the tax pursuant to referendum shall be furnished by the county to the department within 10 days after approval of such ordinance. Furthermore, the county levying the tax pursuant to referendum shall notify the department within 10 days after the passage of the referendum of such passage and of the time period during which the tax will be levied. The failure to furnish the certified copy will not invalidate the passage of the ordinance.

(b) A county levying the tax pursuant to ordinance shall notify the department within 10 days after the governing body of the county adopts the ordinance and, at the same time, furnish the department with a certified copy of the ordinance.

(5) All impositions of the tax shall be levied before October 1 of each year to be effective January 1 of the following year. However, levies of the tax which were in effect on July 1, 2002, and which expire on August 31 of any year may be reimposed at the current authorized rate to be effective September 1 of the year of expiration. All impositions shall be required to end on December 31 of a year. A decision to rescind the tax shall not take effect on any date other than December 31 and shall require a minimum of 60 days’ notice to the department of such decision.

(6) Notwithstanding any other provision of this section, the tax authorized pursuant to this section shall be levied in every county at the rate of 1 cent per gallon of diesel fuel beginning January 1, 1994.

History.—ss. 1, 2, 3, ch. 72-384; s. 1, ch. 77-390; s. 1, ch. 80-397; s. 1, ch. 82-40; s. 54, ch. 83-3; s. 12, ch. 83-137; s. 122, ch. 85-342; s. 33, ch. 86-152; s. 70, ch. 87-99; s. 1, ch. 90-351; s. 8, ch. 92-184; s. 3, ch. 92-309; s. 47, ch. 93-206; s. 7, ch. 94-146; s. 959, ch. 95-148; ss. 116, 117, ch. 95-417; s. 24, ch. 96-323; ss. 16, 17, ch. 96-397; ss. 15, 16, ch. 97-54; s. 47, ch. 2002-218; s. 23, ch. 2003-254; s. 16, ch. 2010-138; s. 27, ch. 2012-174.



336.022 - County transportation trust fund; controls and administrative remedies.

336.022 County transportation trust fund; controls and administrative remedies.—

(1) Each county shall establish and maintain a transportation trust fund for all transportation-related revenues and expenditures. All funds received by a county for transportation shall be deposited into this fund. No expenditures other than transportation expenditures authorized by law shall be made from such fund. Each county shall use a uniform accounts classification system approved by the Chief Financial Officer.

(2) The Auditor General shall conduct an audit of each such special trust fund at such intervals of time as practicable and in accordance with s. 11.45, to assure that the surplus of the constitutional gas tax distributed to each county is being expended in accordance with law. If, as a result of an audit, the Auditor General determines that a county has violated the constitutional or statutory requirements for expenditure of transportation funds, he or she shall immediately notify the county. The county shall have an opportunity to respond to the auditor’s report within 30 days after the date of written notification to the county. If the Auditor General refuses to modify or repeal his or her findings, the county may have such findings reviewed pursuant to the provisions of the Administrative Procedure Act, chapter 120. If the findings of the Auditor General are upheld after exhaustion of all administrative and legal remedies of the county, no further surplus constitutional gas tax funds in excess of funds for committed projects shall be distributed to the violating county until the county corrects the matters cited by the Auditor General and such corrections have been certified by the Auditor General as having been completed.

History.—s. 14, ch. 77-165; s. 40, ch. 83-3; s. 63, ch. 84-309; s. 493, ch. 95-148; s. 372, ch. 2003-261.

Note.—Former s. 339.083.



336.023 - Use by counties of the surplus from the constitutional gas tax.

336.023 Use by counties of the surplus from the constitutional gas tax.—

(1) Any county which has agreed prior to July 1, 1977, by resolution, to use the surplus of the constitutional gas tax to provide a connecting road to a planned interchange on the interstate system shall provide such connecting road.

(2) Any surplus which is not otherwise used to provide connecting roads pursuant to subsection (1) shall be used on any road in the county at the discretion of the county governing body.

History.—s. 9, ch. 77-165; s. 2, ch. 79-357; s. 41, ch. 83-3; s. 64, ch. 84-309; s. 16, ch. 87-225.

Note.—Former s. 339.089.



336.024 - Distribution of constitutional gas tax.

336.024 Distribution of constitutional gas tax.—Effective July 1, 1983, the State Board of Administration shall assume the responsibility for distribution of the counties’ 80-percent share of the constitutional gas tax in the same manner as the 20-percent share is currently distributed pursuant to s. 206.47; however, the State Board of Administration shall assure that county funds are made available to the department to be held in escrow for any construction underway on behalf of the county pursuant to resolution of the county governing body.

History.—s. 65, ch. 84-309.



336.025 - County transportation system; levy of local option fuel tax on motor fuel and diesel fuel.

336.025 County transportation system; levy of local option fuel tax on motor fuel and diesel fuel.—

(1)(a) In addition to other taxes allowed by law, there may be levied as provided in ss. 206.41(1)(e) and 206.87(1)(c) a 1-cent, 2-cent, 3-cent, 4-cent, 5-cent, or 6-cent local option fuel tax upon every gallon of motor fuel and diesel fuel sold in a county and taxed under the provisions of part I or part II of chapter 206.

1. All impositions and rate changes of the tax shall be levied before October 1 to be effective January 1 of the following year for a period not to exceed 30 years, and the applicable method of distribution shall be established pursuant to subsection (3) or subsection (4). However, levies of the tax which were in effect on July 1, 2002, and which expire on August 31 of any year may be reimposed at the current authorized rate effective September 1 of the year of expiration. Upon expiration, the tax may be relevied provided that a redetermination of the method of distribution is made as provided in this section.

2. County and municipal governments shall utilize moneys received pursuant to this paragraph only for transportation expenditures.

3. Any tax levied pursuant to this paragraph may be extended on a majority vote of the governing body of the county. A redetermination of the method of distribution shall be established pursuant to subsection (3) or subsection (4), if, after July 1, 1986, the tax is extended or the tax rate changed, for the period of extension or for the additional tax.

(b) In addition to other taxes allowed by law, there may be levied as provided in s. 206.41(1)(e) a 1-cent, 2-cent, 3-cent, 4-cent, or 5-cent local option fuel tax upon every gallon of motor fuel sold in a county and taxed under the provisions of part I of chapter 206. The tax shall be levied by an ordinance adopted by a majority plus one vote of the membership of the governing body of the county or by referendum.

1. All impositions and rate changes of the tax shall be levied before October 1, to be effective January 1 of the following year. However, levies of the tax which were in effect on July 1, 2002, and which expire on August 31 of any year may be reimposed at the current authorized rate effective September 1 of the year of expiration.

2. The county may, prior to levy of the tax, establish by interlocal agreement with one or more municipalities located therein, representing a majority of the population of the incorporated area within the county, a distribution formula for dividing the entire proceeds of the tax among county government and all eligible municipalities within the county. If no interlocal agreement is adopted before the effective date of the tax, tax revenues shall be distributed pursuant to the provisions of subsection (4). If no interlocal agreement exists, a new interlocal agreement may be established prior to June 1 of any year pursuant to this subparagraph. However, any interlocal agreement agreed to under this subparagraph after the initial levy of the tax or change in the tax rate authorized in this section shall under no circumstances materially or adversely affect the rights of holders of outstanding bonds which are backed by taxes authorized by this paragraph, and the amounts distributed to the county government and each municipality shall not be reduced below the amount necessary for the payment of principal and interest and reserves for principal and interest as required under the covenants of any bond resolution outstanding on the date of establishment of the new interlocal agreement.

3. County and municipal governments shall use moneys received pursuant to this paragraph for transportation expenditures needed to meet the requirements of the capital improvements element of an adopted comprehensive plan or for expenditures needed to meet immediate local transportation problems and for other transportation-related expenditures that are critical for building comprehensive roadway networks by local governments. For purposes of this paragraph, expenditures for the construction of new roads, the reconstruction or resurfacing of existing paved roads, or the paving of existing graded roads shall be deemed to increase capacity and such projects shall be included in the capital improvements element of an adopted comprehensive plan. Expenditures for purposes of this paragraph shall not include routine maintenance of roads.

(c) Local governments may use the services of the Division of Bond Finance of the State Board of Administration pursuant to the State Bond Act to issue any bonds through the provisions of this section and may pledge the revenues from local option fuel taxes to secure the payment of the bonds. Counties and municipalities may join together for the issuance of bonds issued pursuant to this section.

(d) If an interlocal agreement entered into under this section does not provide for automatic adjustments or periodic review by the local governmental entities of the method of distribution of local option fuel tax revenues, the parties to the agreement shall review and hold public hearings on the terms of the agreement at least every 2 years.

(2)(a) The tax levied pursuant to paragraph (1)(a) shall be collected and remitted in the same manner provided by ss. 206.41(1)(e) and 206.87(1)(c). The tax levied pursuant to paragraph (1)(b) shall be collected and remitted in the same manner provided by s. 206.41(1)(e). The taxes remitted pursuant to this section shall be transferred to the Local Option Fuel Tax Trust Fund, which fund is created for distribution to the county and eligible municipal governments within the county in which the tax was collected and which fund is subject to the service charge imposed in chapter 215. The tax shall be distributed monthly by the department in the same manner provided by s. 336.021(1)(c) and (d). The department shall deduct the administrative costs incurred by it in collecting, administering, enforcing, and distributing back to the counties the tax, which administrative costs may not exceed 2 percent of collections authorized by this section. The total administrative costs shall be prorated among those counties levying the tax according to the following formula, which shall be revised on July 1 of each year: Two-thirds of the amount deducted shall be based on the county’s proportional share of the number of dealers who are registered for purposes of chapter 212 on June 30 of the preceding state fiscal year, and one-third of the amount deducted shall be based on the county’s share of the total amount of the tax collected during the preceding state fiscal year. The department has the authority to prescribe and publish all forms upon which reports shall be made to it and other forms and records deemed to be necessary for proper administration and collection of the taxes levied by any county and shall promulgate such rules as may be necessary for the enforcement of this section, which rules shall have the full force and effect of law. The provisions of ss. 206.026, 206.027, 206.028, 206.051, 206.052, 206.054, 206.055, 206.06, 206.07, 206.075, 206.08, 206.09, 206.095, 206.10, 206.11, 206.12, 206.13, 206.14, 206.15, 206.16, 206.17, 206.175, 206.18, 206.199, 206.20, 206.204, 206.205, 206.21, 206.215, 206.22, 206.24, 206.27, 206.28, 206.41, 206.416, 206.44, 206.45, 206.48, 206.49, 206.56, 206.59, 206.626, 206.87, 206.872, 206.873, 206.8735, 206.874, 206.8741, 206.94, and 206.945 shall, as far as practicable, be applicable to the levy and collection of taxes imposed pursuant to this section as if fully set out in this section.

(b) The provisions of s. 206.43(7) shall apply to the incorrect reporting of the tax levied under this section.

(c) The provisions for refund provided in s. 206.625 are not applicable to the tax levied pursuant to paragraph (1)(a) or paragraph (1)(b) by any county.

(3) The tax authorized pursuant to paragraph (1)(a) shall be levied using either of the following procedures:

(a) The tax may be levied by an ordinance adopted by a majority vote of the governing body or upon approval by referendum. Such ordinance shall be adopted in accordance with the requirements imposed under one of the following circumstances, whichever is applicable:

1. The county may, prior to June 1, establish by interlocal agreement with one or more of the municipalities located therein, representing a majority of the population of the incorporated area within the county, a distribution formula for dividing the entire proceeds of the local option fuel tax among the county government and all eligible municipalities within the county. If no interlocal agreement exists, a new interlocal agreement may be established prior to August 1, 1986, or June 1 of any year thereafter pursuant to this subparagraph. However, any interlocal agreement agreed to under this subparagraph after the initial imposition of the tax, extension of the tax, or change in the tax rate authorized in this section shall under no circumstances materially or adversely affect the rights of holders of outstanding bonds which are backed by taxes authorized by this section, and the amounts distributed to the county government and each municipality shall not be reduced below the amount necessary for the payment of principal and interest and reserves for principal and interest as required under the covenants of any bond resolution outstanding on the date of establishment of the new interlocal agreement.

2. If an interlocal agreement has not been executed pursuant to subparagraph 1., the county may, prior to June 10, adopt a resolution of intent to levy the tax allowed in paragraph (1)(a).

3. Notwithstanding subparagraphs 1. and 2., any inland county with a population greater than 500,000 as of July 1, 1996, with an interlocal agreement with one or more of the incorporated areas within the county established pursuant to subparagraph 1. must utilize the population estimates of local governmental units as of April 1 of each year pursuant to s. 186.901, for dividing the proceeds of the local option fuel tax contained in such interlocal agreement. However, any interlocal agreement agreed to under this subparagraph after the initial imposition of the tax, extension of the tax, or change in the tax rate authorized in this section shall under no circumstances materially or adversely affect the rights of holders of outstanding bonds which are backed by taxes authorized by this section, and the amounts distributed to the county government and each municipality shall not be reduced below the amount necessary for the payment of principal and interest and reserves for principal and interest as required under the covenants of any bond resolution outstanding on the date of establishment of the new interlocal agreement.

(b) If no interlocal agreement or resolution is adopted pursuant to subparagraph (a)1. or subparagraph (a)2., municipalities representing more than 50 percent of the county population may, prior to June 20, adopt uniform resolutions approving the local option tax, establishing the duration of the levy and the rate authorized in paragraph (1)(a), and setting the date for a countywide referendum on whether to levy the tax. A referendum shall be held in accordance with the provisions of such resolution and applicable state law, provided that the county shall bear the costs thereof. The tax shall be levied and collected countywide on January 1 following 30 days after voter approval.

(4)(a) If the tax authorized pursuant to paragraph (1)(a) is levied under the circumstances of subparagraph (3)(a)2. or paragraph (3)(b), the proceeds of the tax shall be distributed among the county government and eligible municipalities based on the transportation expenditures of each for the immediately preceding 5 fiscal years, as a proportion of the total of such expenditures for the county and all municipalities within the county. After the initial levy of a tax being distributed pursuant to the provisions of this paragraph, the proportions shall be recalculated every 10 years based on the transportation expenditures of the immediately preceding 5 years. However, such recalculation shall under no circumstances materially or adversely affect the rights of holders of bonds outstanding on July 1, 1986, which are backed by taxes authorized in paragraph (1)(a), and the amounts distributed to the county government and each municipality shall not be reduced below the amount necessary for the payment of principal and interest and reserves for principal and interest as required under the covenants of any bond resolution outstanding on the date of the recalculation.

(b) Any newly incorporated municipality which is eligible for participation in the distribution of moneys under parts II and VI of chapter 218 and which is located in a county levying the tax pursuant to paragraph (1)(a) or paragraph (1)(b) is entitled to receive a share of the tax revenues. Distribution of such revenues to a newly incorporated municipality shall begin in the first full fiscal year following incorporation. The distribution to a newly incorporated municipality shall be:

1. Equal to the county’s per lane mile expenditure in the previous year times the lane miles within the jurisdiction or responsibility of the municipality, in which case the county’s share shall be reduced proportionately; or

2. Determined by the local act incorporating the municipality.

Such distribution shall under no circumstances materially or adversely affect the rights of holders of outstanding bonds which are backed by taxes authorized in this section, and the amounts distributed to the county government and each municipality shall not be reduced below the amount necessary for the payment of principal and interest and reserves for principal and interest as required under the covenants of any bond resolution outstanding on the date of the redistribution.

(5)(a) By October 1 of each year, the county shall notify the Department of Revenue of the rate of the taxes levied pursuant to paragraphs (1)(a) and (b), and of its decision to rescind or change the rate of a tax, if applicable, and shall provide the department with a certified copy of the interlocal agreement established under subparagraph (1)(b)2. or subparagraph (3)(a)1. with distribution proportions established by such agreement or pursuant to subsection (4), if applicable. A decision to rescind a tax may not take effect on any date other than December 31 and requires a minimum of 60 days’ notice to the Department of Revenue of such decision.

(b) Any dispute as to the determination by the county of distribution proportions shall be resolved through an appeal to the Administration Commission in accordance with procedures developed by the commission. Pending final disposition of such proceeding, the tax shall be collected pursuant to this section, and such funds shall be held in escrow by the clerk of the circuit court of the county until final disposition.

(6) Only those municipalities and counties eligible for participation in the distribution of moneys under parts II and VI of chapter 218 are eligible to receive moneys under this section. Any funds otherwise undistributed because of ineligibility shall be distributed to eligible governments within the county in proportion to other moneys distributed pursuant to this section.

(7) For the purposes of this section, “transportation expenditures” means expenditures by the local government from local or state shared revenue sources, excluding expenditures of bond proceeds, for the following programs:

(a) Public transportation operations and maintenance.

(b) Roadway and right-of-way maintenance and equipment and structures used primarily for the storage and maintenance of such equipment.

(c) Roadway and right-of-way drainage.

(d) Street lighting installation, operation, maintenance, and repair.

(e) Traffic signs, traffic engineering, signalization, and pavement markings, installation, operation, maintenance, and repair.

(f) Bridge maintenance and operation.

(g) Debt service and current expenditures for transportation capital projects in the foregoing program areas, including construction or reconstruction of roads and sidewalks.

(8) In addition to the uses specified in subsection (7), the governing body of a county with a population of 50,000 or less on April 1, 1992, or the governing body of a municipality within such a county may use the proceeds of the tax levied pursuant to paragraph (1)(a) in any fiscal year to fund infrastructure projects, if such projects are consistent with the local government’s approved comprehensive plan or, if the approval or denial of the plan has not become final, consistent with the plan last submitted to the state land planning agency. In addition, no more than an amount equal to the proceeds from 4 cents per gallon of the tax imposed pursuant to paragraph (1)(a) may be used by such county for the express and limited purpose of paying for a court-ordered refund of special assessments. Except as provided in subsection (7), such funds shall not be used for the operational expenses of any infrastructure. Such funds may be used for infrastructure projects under this subsection only after the local government, prior to the fiscal year in which the funds are proposed to be used, or if pledged for bonded indebtedness, prior to the fiscal year in which the bonds will be issued, has held a duly noticed public hearing on the proposed use of the funds and has adopted a resolution certifying that the local government has met all of the transportation needs identified in its approved comprehensive plan or, if the approval or denial of the plan has not become final, consistent with the plan last submitted to the state land planning agency. The proceeds shall not be pledged for bonded indebtedness for a period exceeding 10 years, except that, for the express and limited purpose of using such proceeds in any fiscal year to pay a court-ordered refund of special assessments, the proceeds may be pledged for bonded indebtedness not exceeding 15 years. For the purposes of this subsection, “infrastructure” has the same meaning as provided in s. 212.055.

(9) Notwithstanding any other provision of this section, the tax on diesel fuel authorized in this section shall be levied in every county at the rate of 6 cents per net gallon.

History.—s. 55, ch. 83-3; s. 6, ch. 83-138; s. 8, ch. 83-339; s. 1, ch. 84-369; s. 17, ch. 85-81; s. 33, ch. 85-180; s. 123, ch. 85-342; s. 43, ch. 86-152; s. 29, ch. 86-243; s. 71, ch. 87-99; s. 2, ch. 90-351; s. 9, ch. 92-184; s. 280, ch. 92-279; s. 4, ch. 92-309; s. 55, ch. 92-326; s. 33, ch. 93-164; s. 40, ch. 93-206; s. 8, ch. 94-146; s. 53, ch. 94-237; s. 960, ch. 95-148; s. 40, ch. 95-257; s. 1, ch. 95-343; ss. 118, 119, ch. 95-417; ss. 25, 68, ch. 96-323; ss. 18, 19, ch. 96-397; ss. 17, 18, ch. 97-54; s. 9, ch. 2000-266; s. 35, ch. 2001-201; s. 48, ch. 2002-218; s. 3, ch. 2003-86; s. 24, ch. 2003-254; s. 28, ch. 2007-196; s. 28, ch. 2012-174.



336.0255 - Distribution of additional local option tax.

336.0255 Distribution of additional local option tax.—Notwithstanding the provisions of s. 336.025, for calendar year 1993, the tax authorized in s. 336.025(1)(b) shall be imposed to November 1, 1993, to be effective January 1, 1994. Notwithstanding the provisions of s. 336.025: the county may, prior to September 1, 1993, establish by interlocal agreement with one or more of the municipalities located therein, representing a majority of the population of the incorporated area within the county, a distribution formula for dividing the entire proceeds of the local option gas tax among the county government and all eligible municipalities within the county and the proceeds of the tax shall be distributed among the county government and eligible municipalities based on the interlocal agreement. If no interlocal agreement is reached prior to September 1, 1993, the proceeds of the tax imposed prior to November 1, 1993, shall be distributed among the county government and eligible municipalities based on the transportation expenditures of each for the immediately preceding 5 fiscal years, as a proportion of the total of such expenditures for the county and all municipalities within the county. After the initial imposition of a tax imposed prior to November 1, 1993, and distributed based on historical transportation expenditures, the proportions shall be recalculated every 10 years based on the transportation expenditures of the immediately preceding 5 years. However, such recalculation shall under no circumstances materially or adversely affect the rights of holders of outstanding bonds, which are backed by taxes authorized in this section, and the amounts distributed to the county government and each municipality shall not be reduced below the amount necessary for the payment of principal and interest and reserves for principal and interest as required under the covenants of any bond resolution outstanding on the date of the recalculation.

History.—s. 41, ch. 93-206.



336.03 - County engineer; qualifications.

336.03 County engineer; qualifications.—The county engineer must be a registered professional engineer or engineering firm qualified to do business in this state. This does not apply to any county engineer who:

(1) Was employed on or before June 30, 1967;

(2) Was employed on less than a full-time basis; and

(3) Was not employed to furnish professional engineering advice on road programs in the county.

History.—s. 43, ch. 29965, 1955; s. 26, ch. 63-572; ss. 1, 2, ch. 67-267; s. 1, ch. 67-535; s. 1, ch. 70-253; s. 139, ch. 79-400; s. 67, ch. 84-309.



336.044 - Use of recyclable materials in construction.

336.044 Use of recyclable materials in construction.—

(1) It is the intent of the Legislature that the Department of Transportation continue to expand its current use of recovered materials in its construction programs.

(2) The Legislature declares it to be in the public interest to find alternative ways to use certain recyclable materials that currently are part of the solid waste stream and that contribute to problems of declining space in landfills. To determine the feasibility of using certain recyclable materials for paving materials, the department may undertake demonstration projects using the following materials in road construction:

(a) Ground rubber from automobile tires in road resurfacing or subbase materials for roads;

(b) Ash residue from coal combustion byproducts for concrete and ash residue from waste incineration facilities and oil combustion byproducts for subbase material;

(c) Recycled mixed-plastic material for guardrail posts or right-of-way fence posts;

(d) Construction steel, including reinforcing rods and I-beams, manufactured from scrap metals disposed of in the state; and

(e) Glass, and glass aggregates.

(3) The department shall review and revise existing bid procedures and specifications for the purchase or use of products and materials to eliminate any procedures and specifications that explicitly discriminate against products and materials with recycled content, except where such procedures and specifications are necessary to protect the health, safety, and welfare of the people of this state.

(4) The department shall review and revise its bid procedures and specifications on a continuing basis to encourage the use of products and materials with recycled content and shall, in developing new procedures and specifications, encourage the use of products and materials with recycled content.

(5) All agencies shall cooperate with the department in carrying out the provisions of this section.

History.—s. 49, ch. 88-130; s. 8, ch. 93-260; s. 82, ch. 99-385.



336.045 - Uniform minimum standards for design, construction, and maintenance; advisory committees.

336.045 Uniform minimum standards for design, construction, and maintenance; advisory committees.—

(1) The department shall develop and adopt uniform minimum standards and criteria for the design, construction, and maintenance of all public streets, roads, highways, bridges, sidewalks, curbs and curb ramps, crosswalks, where feasible, bicycle ways, underpasses, and overpasses used by the public for vehicular and pedestrian traffic. In developing such standards and criteria, the department shall consider design approaches which provide for the compatibility of such facilities with the surrounding natural or manmade environment; the safety and security of public spaces; and the appropriate aesthetics based upon scale, color, architectural style, materials used to construct the facilities, and the landscape design and landscape materials around the facilities. The department shall annually provide funds in its tentative work program to implement the provisions of this subsection relating to aesthetic design standards. The minimum standards adopted must include a requirement that permanent curb ramps be provided at crosswalks at all intersections where curbs and sidewalks are constructed in order to give handicapped persons and persons in wheelchairs safe access to crosswalks.

(2) An advisory committee of professional engineers employed by any city or any county in each transportation district to aid in the development of such standards shall be appointed by the head of the department. Such committee shall be composed of: one member representing an urban center within each district; one member representing a rural area within each district; one member within each district who is a professional engineer and who is not employed by any governmental agency; and one member employed by the department for each district.

(3) Notwithstanding the provisions of any general or special law to the contrary, all plans and specifications for the construction of public streets and roads by any municipality or county shall provide for permanent curb ramps at crosswalks at all intersections where curbs and sidewalks are constructed in order to give handicapped persons and persons in wheelchairs safe access to crosswalks.

(4) All design and construction plans for projects that are to become part of the county road system and are required to conform with the design and construction standards established pursuant to subsection (1) must be certified to be in substantial conformance with the standards established pursuant to subsection (1) that are then in effect by a professional engineer who is registered in this state.

(5) Curb ramps which are required by subsections (1) and (3) to be provided at all intersections of curbs and sidewalks on public streets and roads shall be constructed to be in substantial conformance with the Uniform Federal Accessibility Standards published by the General Services Administration, Department of Housing and Urban Development, Department of Defense, and United States Postal Service. The provisions of this subsection apply to curb ramps let to contract on or after July 1, 1986.

(6) If the governing body of a county or municipality has adopted a design element as part of its comprehensive plan pursuant to part II of chapter 163, the department shall consider such element during project development of transportation facilities. The design of transportation facilities constructed by the department within the boundaries of that county or municipality must be consistent with that element to the maximum extent feasible.

History.—s. 1, ch. 72-328; ss. 2, 3, ch. 73-58; ss. 1, 2, ch. 74-242; s. 8, ch. 77-165; s. 1, ch. 78-398; ss. 5, 6, ch. 83-52; ss. 1, 2, 3, ch. 84-151; s. 69, ch. 84-309; s. 16, ch. 85-180; s. 31, ch. 86-243; s. 5, ch. 91-429; s. 5, ch. 92-152.

Note.—Former s. 335.075.



336.046 - Regulation of bus benches and transit shelters within rights-of-way.

336.046 Regulation of bus benches and transit shelters within rights-of-way.—Any bus bench or transit shelter located on a sidewalk within the rights-of-way of any road on the county road system shall be located so as to leave at least 36 inches clearance for pedestrians and persons in wheelchairs. Such clearance shall be measured in a direction perpendicular to the centerline of the road.

History.—s. 17, ch. 85-180.



336.048 - Temporary closing traveling lane of road.

336.048 Temporary closing traveling lane of road.—Whenever any road on the county road or city street system is repaired, reconstructed, or otherwise altered in a manner that necessitates the closing of one or more traveling lanes of the road for a period of time exceeding 2 hours, the party performing such work shall give notice to the appropriate local law enforcement agency within whose jurisdiction such road is located prior to commencing work on the project. However, when the closing of one or more lanes is required because of emergency conditions, such notice shall be waived.

History.—s. 2, ch. 86-37; s. 38, ch. 91-221.



336.05 - Naming of county roads; recording.

336.05 Naming of county roads; recording.—

(1) The commissioners are authorized to name and rename streets and roads, except state roads designated by number by the department, lying outside the boundaries of any incorporated municipality.

(2) The commissioners are authorized to refuse to approve for recording in accordance with chapter 177 any map or plat of a subdivision when recording of such plat would result in duplication of names of streets or roads or when such plat, in the opinion of the commissioners, will not provide adequate and safe access or drainage.

History.—s. 45, ch. 29965, 1955; s. 2, ch. 57-776; s. 70, ch. 84-309.



336.08 - Relocation or change of roads.

336.08 Relocation or change of roads.—The commissioners may establish, locate, change, or discontinue public county roads by resolution.

History.—s. 48, ch. 29965, 1955; s. 5, ch. 57-776; s. 72, ch. 84-309.



336.09 - Closing and abandonment of roads; authority.

336.09 Closing and abandonment of roads; authority.—

(1) The commissioners, with respect to property under their control may in their own discretion, and of their own motion, or upon the request of any agency of the state, or of the federal government, or upon petition of any person or persons, are hereby authorized and empowered to:

(a) Vacate, abandon, discontinue and close any existing public or private street, alleyway, road, highway, or other place used for travel, or any portion thereof, other than a state or federal highway, and to renounce and disclaim any right of the county and the public in and to any land in connection therewith;

(b) Renounce and disclaim any right of the county and the public in and to any land, or interest therein, acquired by purchase, gift, devise, dedication or prescription for street, alleyway, road or highway purposes, other than lands acquired for state and federal highway; and

(c) Renounce and disclaim any right of the county and the public in and to land, other than land constituting, or acquired for, a state or federal highway, delineated on any recorded map or plat as a street, alleyway, road or highway.

(2) The commissioners, upon such motion, request, or petition, may adopt a resolution declaring that at a definite time and place a public hearing will be held to consider the advisability of exercising the authority granted in this section.

History.—s. 49, ch. 29965, 1955.



336.10 - Closing and abandonment of roads; publication of notice.

336.10 Closing and abandonment of roads; publication of notice.—Before any such road shall be closed and vacated, or before any right or interest of the county or public in any land delineated on any recorded map or plat as a road shall be renounced and disclaimed, the commissioners shall hold a public hearing, and shall publish notice thereof, one time, in a newspaper of general circulation in such county at least 2 weeks prior to the date stated therein for such hearing. After such public hearing, any action of the commissioners, as herein authorized, shall be evidenced by a resolution duly adopted and entered upon the minutes of the commissioners. The request of any agency of the state, or of the United States, or of any person, to the commissioners to take such action shall be in writing and shall be spread upon the minutes of the commissioners; provided, however, that the commissioners of their own motion and discretion, may take action for the purposes hereof. Notice of the adoption of such a resolution by the commissioners shall be published one time, within 30 days following its adoption, in one issue of a newspaper of general circulation published in the county. The proof of publication of notice of public hearing, the resolution as adopted, and the proof of publication of the notice of the adoption of such resolution shall be recorded in the deed records of the county.

History.—s. 50, ch. 29965, 1955.



336.12 - Closing and abandonment of roads; termination of easement; conveyance of fee.

336.12 Closing and abandonment of roads; termination of easement; conveyance of fee.—The act of any commissioners in closing or abandoning any such road, or in renouncing or disclaiming any rights in any land delineated on any recorded map as a road, shall abrogate the easement theretofore owned, held, claimed or used by or on behalf of the public and the title of fee owners shall be freed and released therefrom; and if the fee of road space has been vested in the county, same will be thereby surrendered and will vest in the abutting fee owners to the extent and in the same manner as in case of termination of an easement for road purposes.

History.—s. 52, ch. 29965, 1955.



336.125 - Closing and abandonment of roads; optional conveyance to homeowners’ association; traffic control jurisdiction.

336.125 Closing and abandonment of roads; optional conveyance to homeowners’ association; traffic control jurisdiction.—

(1)(a) In addition to the authority provided in s. 336.12, the governing body of the county may abandon the roads and rights-of-way dedicated in a recorded residential subdivision plat and simultaneously convey the county’s interest in such roads, rights-of-way, and appurtenant drainage facilities to a homeowners’ association for the subdivision, if the following conditions have been met:

1. The homeowners’ association has requested the abandonment and conveyance in writing for the purpose of converting the subdivision to a gated neighborhood with restricted public access.

2. No fewer than four-fifths of the owners of record of property located in the subdivision have consented in writing to the abandonment and simultaneous conveyance to the homeowners’ association.

3. The homeowners’ association is both a corporation not for profit organized and in good standing under chapter 617, and a “homeowners’ association” as defined in s. 720.301(9) with the power to levy and collect assessments for routine and periodic major maintenance and operation of street lighting, drainage, sidewalks, and pavement in the subdivision.

4. The homeowners’ association has entered into and executed such agreements, covenants, warranties, and other instruments; has provided, or has provided assurance of, such funds, reserve funds, and funding sources; and has satisfied such other requirements and conditions as may be established or imposed by the county with respect to the ongoing operation, maintenance, and repair and the periodic reconstruction or replacement of the roads, drainage, street lighting, and sidewalks in the subdivision after the abandonment by the county.

(b) The homeowners’ association shall install, operate, maintain, repair, and replace all signs, signals, markings, striping, guardrails, and other traffic control devices necessary or useful for the private roads unless an agreement has been entered into between the county and the homeowners’ association, as authorized under s. 316.006(3)(b), expressly providing that the county has traffic control jurisdiction.

(2) Upon abandonment of the roads and rights-of-way and the conveyance thereof to the homeowners’ association, the homeowners’ association shall have all the rights, title, and interest in the roads and rights-of-way, including all appurtenant drainage facilities, as were previously vested in the county. Thereafter, the homeowners’ association shall hold the roads and rights-of-way in trust for the benefit of the owners of the property in the subdivision, and shall operate, maintain, repair, and, from time to time, replace and reconstruct the roads, street lighting, sidewalks, and drainage facilities as necessary to ensure their use and enjoyment by the property owners, tenants, and residents of the subdivision and their guests and invitees. The provisions of this section shall be regarded as supplemental and additional to the provisions of s. 336.12, and shall not be regarded as in derogation of that section.

History.—s. 2, ch. 2002-235; s. 30, ch. 2004-345; s. 26, ch. 2004-353; s. 2, ch. 2005-34.



336.41 - Counties; employing labor and providing road equipment; accounting; when competitive bidding required.

336.41 Counties; employing labor and providing road equipment; accounting; when competitive bidding required.—

(1) The commissioners may employ labor and provide equipment as may be necessary, except as provided in subsection (4), for constructing and opening of new roads or bridges and repair and maintenance of any existing roads and bridges.

(2) It shall be the duty of all persons to whom the commissioners deliver equipment and supplies for road and bridge purposes to make a strict accounting of the same to the commissioners.

(3) Notwithstanding any law to the contrary, a county, municipality, or special district may not own or operate an asphalt plant or a portable or stationary concrete batch plant that has an independent mixer; however, this prohibition does not apply to any county that owns or is under contract to purchase an asphalt plant as of April 15, 2008, and that furnishes its plant-generated asphalt solely for use by local governments or companies under contract with local governments for projects within the boundaries of the county. Sale of plant-generated asphalt to private entities or local governments outside the boundaries of the county is prohibited.

(4) All construction and reconstruction of roads and bridges, including resurfacing, full scale mineral seal coating, and major bridge and bridge system repairs, to be performed utilizing the proceeds of the 80-percent portion of the surplus of the constitutional gas tax shall be let to contract to the lowest responsible bidder by competitive bid, except for:

(a) Construction and maintenance in emergency situations, and

(b) In addition to emergency work, construction and reconstruction, including resurfacing, mineral seal coating, and bridge repairs, having a total cumulative annual value not to exceed 5 percent of its 80-percent portion of the constitutional gas tax or $400,000, whichever is greater, and

(c) Construction of sidewalks, curbing, accessibility ramps, or appurtenances incidental to roads and bridges if each project is estimated in accordance with generally accepted cost-accounting principles to have total construction project costs of less than $400,000 or as adjusted by the percentage change in the Construction Cost Index from January 1, 2008,

for which the county may utilize its own forces. However, if, after proper advertising, no bids are received by a county for a specific project, the county may use its own forces to construct the project, notwithstanding the limitation of this subsection. Nothing in this section shall prevent the county from performing routine maintenance as authorized by law.

(5)(a) For contracts in excess of $250,000, any county may require that persons interested in performing work under the contract first be certified or qualified to do the work. Any contractor prequalified and considered eligible to bid by the department to perform the type of work described under the contract shall be presumed to be qualified to perform the work so described. Any contractor may be considered ineligible to bid by the county if the contractor is behind an approved progress schedule by 10 percent or more on another project for that county at the time of the advertisement of the work. The county may provide an appeal process to overcome such consideration with de novo review based on the record below to the circuit court.

(b) The county shall publish prequalification criteria and procedures prior to advertisement or notice of solicitation. Such publications shall include notice of a public hearing for comment on such criteria and procedures prior to adoption. The procedures shall provide for an appeal process within the county for objections to the prequalification process with de novo review based on the record below to the circuit court.

(c) The county shall also publish for comment, prior to adoption, the selection criteria and procedures to be used by the county if such procedures would allow selection of other than the lowest responsible bidder. The selection criteria shall include an appeal process within the county with de novo review based on the record below to the circuit court.

History.—s. 86, ch. 29965, 1955; s. 1, ch. 57-783; ss. 23, 35, ch. 69-106; s. 11, ch. 77-165; s. 37, ch. 83-3; s. 85, ch. 87-99; s. 78, ch. 2002-20; s. 29, ch. 2007-196; s. 25, ch. 2008-191; s. 32, ch. 2009-21.



336.44 - Counties; contracts for construction of roads; procedure; contractor’s bond.

336.44 Counties; contracts for construction of roads; procedure; contractor’s bond.—

(1) The commissioners shall let the work on roads out on contract, in accordance with s. 336.41(4).

(2) Such contracts shall be let to the lowest responsible bidder, after publication of notice for bids containing specifications furnished by the commissioners in a newspaper published in the county where such contract is made, at least once each week for 2 consecutive weeks prior to the making of such contract.

(3) Upon accepting a satisfactory bid, the commissioners shall enter into a contract with the party whose bid has been accepted. Such contract shall contain the specifications of the work to be done or material furnished, the time limit in which the construction is to be completed or material delivered, the time and amounts in which payments are to be made upon the contract, and a penalty to be paid by the contractor for the failure to comply with the terms of such contract.

(4) The successful bidder shall enter into a good and sufficient bond with the commissioners for the faithful execution of the contract; the amount of the bond to be fixed by the commissioners, and the sufficiency of said bond to be likewise approved by the commissioners.

(5) The commissioners may reject any or all bids and require new bids to be made.

History.—s. 102, ch. 29965, 1955; s. 12, ch. 77-165; s. 24, ch. 90-279; s. 79, ch. 2002-20; s. 33, ch. 2009-21.



336.467 - County-state right-of-way acquisition agreements.

336.467 County-state right-of-way acquisition agreements.—A county or other governmental entity may enter into an agreement with the department to provide for the department to acquire rights-of-way for the county or other governmental entity.

History.—s. 110, ch. 84-309; s. 42, ch. 2003-286.



336.505 - Default in bonds or interest coupons issued by special road and bridge district; receivership; bondholder claims.

336.505 Default in bonds or interest coupons issued by special road and bridge district; receivership; bondholder claims.—

(1) If any bond or interest coupon on a bond issued by a special road and bridge district is not paid within 60 days after it matures, a receiver may be appointed in the same manner as in s. 298.51. The qualifications, duties, and powers of the receiver shall be the same as those provided in s. 298.51. Pursuant to an order of a court of competent jurisdiction, the receiver may, to the same extent and subject to the same limitations, levy, assess, and collect any tax or special assessment which the commissioners may levy, assess, and collect for special road and bridge district purposes.

(2) Notwithstanding the provisions of s. 197.552, if a tax deed is issued on any property within the district after a receiver has been appointed under subsection (1), the claim of a person holding a bond or interest coupon on a bond described in subsection (1) shall survive the issuance of such tax deed.

History.—s. 1, ch. 84-195; s. 214, ch. 85-342; s. 17, ch. 87-225.



336.66 - Method of abolition of district.

336.66 Method of abolition of district.—At any time subsequent to the expiration of 8 years from the creation of a road and bridge district, or after completion of all improvements for which the district was originally created, whichever occurs first, the commissioners may abolish such district upon a majority vote. However, by such action, the commissioners assume all liabilities, obligations, and responsibilities of such road and bridge district.

History.—s. 1, ch. 72-385; s. 1, ch. 77-327; s. 130, ch. 84-309.



336.68 - Special road and bridge district boundaries; property owner rights and options.

336.68 Special road and bridge district boundaries; property owner rights and options.—

(1) The owner of real property located within both the boundaries of a community development district created under chapter 190 and within the boundaries of a special road and bridge district created by the alternative method of establishing special road and bridge districts previously authorized under 1ss. 336.61-336.67 shall have the option to select the community development district to be the provider of the road and drainage improvements to the property of the owner. Having made the selection, the property owner shall further have the right to withdraw the property from the boundaries of the special road and bridge district under the procedures set forth in this section.

(2) To be eligible for withdrawal, the subject property shall not have received improvements or benefits from the special road and bridge district; there shall be no outstanding bonded indebtedness of the special road and bridge district for which the property is subject to ad valorem tax levies; and the withdrawal of the property shall not create an enclave bounded on all sides by the other property within the boundaries of the district when the property owner withdraws the property from the boundaries of the district.

(3) The election by a property owner to withdraw property from the boundaries of a district as described in this section shall be accomplished by filing a certificate in the official records of the county in which the property is located. The certificate shall identify the name and mailing address of the owner, the legal description of the property, the name of the district from which the property is being withdrawn, and the general location of the property within district. The certificate shall further state that the property has not received benefits from the district from which the property is to be withdrawn; that there is no bonded indebtedness owed by the district; and that the property being withdrawn will not become an enclave within the district boundaries.

(4) The property owner shall provide copies of the recorded certificate to the governing body of the district from which the property is being withdrawn within 10 days after the date that the certificate is recorded. If the district does not record an objection to the withdrawal of the property in the public records within 30 days after the recording of the certificate identifying the criteria in this section that have not been met, the withdrawal shall be final and the property shall be permanently withdrawn from the boundaries of the district.

History.—s. 5, ch. 2006-220; s. 52, ch. 2007-5.

1Note.—Repealed by ss. 125-132, ch. 84-309.



336.71 - Public-private cooperation in construction of county roads.

336.71 Public-private cooperation in construction of county roads.—

(1) If a county receives a proposal, solicited or unsolicited, from a private entity seeking to construct, extend, or improve a county road or portion thereof, the county may enter into an agreement with the private entity for completion of the road construction project, which agreement may provide for payment to the private entity, from public funds, if the county conducts a noticed public hearing and finds that the proposed county road construction project:

(a) Is in the best interest of the public.

(b) Would only use county funds for portions of the project that will be part of the county road system.

(c) Would have adequate safeguards to ensure that additional costs or unreasonable service disruptions are not realized by the traveling public and citizens of the state.

(d) Upon completion, would be a part of the county road system owned by the county.

(e) Would result in a financial benefit to the public by completing the subject project at a cost to the public significantly lower than if the project were constructed by the county using the normal procurement process.

(2) The notice for the public hearing provided for in subsection (1) must be published at least 14 days before the date of the public meeting at which the governing board takes final action. The notice must identify the project and the estimated cost of the project and specify that the purpose for the public meeting is to consider whether it is in the public’s best interest to accept the proposal and enter into an agreement pursuant thereto. The determination of cost savings pursuant to paragraph (1)(e) must be supported by a professional engineer’s cost estimate made available to the public at least 14 days before the public meeting and placed in the record for that meeting.

(3) If the process in subsection (1) is followed, the project and agreement are exempt from s. 255.20 pursuant to s. 255.20(1)(c)11.

(4) Except as otherwise expressly provided in this section, this section does not affect existing law by granting additional powers to or imposing further restrictions on local government entities.

History.—s. 3, ch. 2013-223; s. 34, ch. 2016-10.






Chapter 337 - CONTRACTING; ACQUISITION, DISPOSAL, AND USE OF PROPERTY

337.015 - Administration of public contracts.

337.015 Administration of public contracts.—Recognizing that the inefficient and ineffective administration of public contracts inconveniences the traveling public, increases costs to taxpayers, and interferes with commerce, the Legislature hereby determines and declares that:

(1) Time is an essential element of the contract, and to assure satisfactory work progress and timely contract completion, the department shall minimize the allowance of additional contract time.

(2) In order to increase competition and maximize the utilization of personnel, the department shall minimize the variances between contract lettings.

(3) To protect the public interest, the department shall vigorously pursue claims against contractors and consultants for time overruns and substandard work products.

(4) The department shall stabilize the work program, ensuring the timely and systematic completion of projects.

(5) To encourage increased competition and timely completion of construction projects, the department may allow flexible start and finish time limits when the commencement of work is not essential to the public health, safety, or welfare. When using flexible start and finish time limits, the department may withhold up to 10 percent retainage on completed work when the contractor either fails to timely commence work or falls behind in work progress at any point prior to completion of the contract.

(6) The department shall make payments for road and bridge construction and maintenance work throughout the month so that the cash balance fluctuates as little as practicable.

History.—s. 3, ch. 87-100; s. 11, ch. 89-301; s. 126, ch. 92-152; s. 12, ch. 94-237; s. 83, ch. 99-385.



337.02 - Purchases by department subject to competitive bids; advertisement; emergency purchases; bid specifications.

337.02 Purchases by department subject to competitive bids; advertisement; emergency purchases; bid specifications.—

(1) Except as provided herein, purchase by the Department of Transportation of commodities, including the advertising and awarding of competitive bids, shall be governed by chapters 283 and 287 and rules adopted by the Department of Management Services pursuant thereto. However, the provisions of s. 287.057 notwithstanding, the department may purchase parts and repairs valued at up to the threshold amount provided in s. 287.017 for CATEGORY TWO for the repair of mobile road maintenance equipment, marine vessels, permanent vehicle scales, and mechanical and electrical equipment for movable bridges, toll facilities including the Florida Turnpike, and up to the threshold amount provided in s. 287.017 for CATEGORY THREE for treatment plants and lift stations for water and sewage, and major heating and cooling systems without receiving competitive bids.

(2) If the department determines that an emergency exists in regard to the purchase of materials, machinery, tools, equipment, or supplies, so that the delay incident to giving opportunity for competitive bidding would be detrimental to the interests of the state, the provisions for competitive bidding do not apply; and the department may authorize or purchase such materials, machinery, tools, equipment, or supplies without giving opportunity for competitive bidding thereon. The department shall, within 10 days after such determination and purchase, file with the head of the Department of Management Services a written statement of the materials, machinery, tools, equipment, or supplies purchased and a certificate as to the conditions and circumstances constituting such emergency.

(3) When the department advertises for bids on a contract for supplies, materials, equipment, or other items needed by the department, specifications shall be drafted in such manner as will afford adequate protection to the state as to quality and performance, but specifications shall not be drafted in any manner which will preclude competition in bidding.

History.—s. 81, ch. 29965, 1955; s. 5, ch. 67-461; ss. 23, 35, ch. 69-106; s. 112, ch. 71-377; s. 134, ch. 84-309; s. 18, ch. 85-180; s. 29, ch. 90-268; s. 281, ch. 92-279; s. 55, ch. 92-326; s. 33, ch. 96-323.



337.023 - Sale of building; acceptance of replacement building.

337.023 Sale of building; acceptance of replacement building.—Notwithstanding the provisions of s. 216.292(2)(b)2., if the department sells a building, the department may accept the construction of a replacement building, in response to a request for proposals, totally or partially in lieu of cash, and may do so without a specific legislative appropriation. Such action is subject to the approval of the Executive Office of the Governor, and is subject to the notice, review, and objection procedures under s. 216.177. The replacement building shall be consistent with the current and projected needs of the department as agreed upon by the department and the Department of Management Services.

History.—s. 51, ch. 97-278; s. 121, ch. 99-13; s. 55, ch. 2000-371; s. 46, ch. 2005-152.



337.025 - Innovative highway projects; department to establish program.

337.025 Innovative highway projects; department to establish program.—

(1) The department is authorized to establish a program for highway projects demonstrating innovative techniques of highway construction, maintenance, and finance which have the intended effect of controlling time and cost increases on construction projects. Such techniques may include, but are not limited to, state-of-the-art technology for pavement, safety, and other aspects of highway construction and maintenance; innovative bidding and financing techniques; accelerated construction procedures; and those techniques that have the potential to reduce project life cycle costs. To the maximum extent practical, the department must use the existing process to award and administer construction and maintenance contracts. When specific innovative techniques are to be used, the department is not required to adhere to those provisions of law that would prevent, preclude, or in any way prohibit the department from using the innovative technique. However, prior to using an innovative technique that is inconsistent with another provision of law, the department must document in writing the need for the exception and identify what benefits the traveling public and the affected community are anticipated to receive. The department may enter into no more than $120 million in contracts annually for the purposes authorized by this section.

(2) The annual cap on contracts provided in subsection (1) shall not apply to:

(a) Turnpike enterprise projects, and turnpike enterprise projects shall not be counted toward the department’s annual cap.

(b) Transportation projects funded by the American Recovery and Reinvestment Act of 2009.

History.—s. 34, ch. 96-323; s. 45, ch. 99-385; s. 10, ch. 2000-266; s. 9, ch. 2002-20; s. 2, ch. 2009-89.



337.026 - Authority of department to enter into agreements for construction aggregate materials.

337.026 Authority of department to enter into agreements for construction aggregate materials.—

(1) The department may pursue procurement techniques that will provide the department with reliable and economic supplies of construction aggregate materials and control time and cost increases on construction projects.

(2) The department may enter into agreements with private or public entities. Such agreements may include, but are not limited to, department acquisition of materials or resources or long-term leases for a term not to exceed 99 years that will advance the state’s transportation needs.

(3) To the maximum extent practical, the department must use the existing process to award and administer such procurement techniques. When techniques authorized by this section are to be used, the department is not required to adhere to provisions of law that would prevent, preclude, or prohibit it from using this procurement technique. However, prior to using this procurement technique, the department must document in writing the need for the exception and identify the benefits the traveling public and the affected community are anticipated to receive.

History.—s. 31, ch. 2007-196.



337.0261 - Construction aggregate materials.

337.0261 Construction aggregate materials.—

(1) DEFINITIONS.—“Construction aggregate materials” means crushed stone, limestone, dolomite, limerock, shell rock, cemented coquina, sand for use as a component of mortars, concrete, bituminous mixtures, or underdrain filters, and other mined resources providing the basic material for concrete, asphalt, and road base.

(2) LEGISLATIVE INTENT.—The Legislature finds that there is a strategic and critical need for an available supply of construction aggregate materials within the state and that a disruption of the supply would cause a significant detriment to the state’s construction industry, transportation system, and overall health, safety, and welfare. In addition, the Legislature recognizes that construction aggregate materials mining is an industry of critical importance to the state and that the mining of construction aggregate materials is in the public interest.

(3) LOCAL GOVERNMENT DECISIONMAKING.—A local government may not approve or deny a proposed land use zoning change, comprehensive plan amendment, land use permit, ordinance, or order regarding construction aggregate materials without considering any information provided by the Department of Transportation regarding the effect such change, amendment, permit decision, ordinance, or order would have on the availability, transportation, cost, and potential extraction of construction aggregate materials on the local area, the region, and the state. The failure of the Department of Transportation to provide this information shall not be a basis for delay or invalidation of the local government action. A local government may not impose a moratorium, or combination of moratoria, of more than 12 months’ duration on the mining or extraction of construction aggregate materials, commencing on the date the vote was taken to impose the moratorium. January 1, 2007, shall serve as the commencement of the 12-month period for moratoria already in place as of July 1, 2007.

(4) EXPEDITED PERMITTING.—Due to the state’s critical infrastructure needs and the potential shortfall in available construction aggregate materials, limerock environmental resource permitting and reclamation applications filed after March 1, 2007, are eligible for the expedited permitting processes contained in s. 403.973. Challenges to state agency action in the expedited permitting process for establishment of a limerock mine in this state under s. 403.973 are subject to the same requirements as challenges brought under s. 403.973(14)(a), except that, notwithstanding s. 120.574, summary proceedings must be conducted within 30 days after a party files the motion for summary hearing, regardless of whether the parties agree to the summary proceeding.

History.—s. 30, ch. 2007-196; s. 67, ch. 2008-4; s. 3, ch. 2009-89; s. 65, ch. 2010-5; s. 39, ch. 2016-239.



337.027 - Authority to implement a business development program.

337.027 Authority to implement a business development program.—

(1) The department may establish a program for highway projects which would assist small businesses. The purpose of this program is to increase competition, lower prices, and provide increased support to meet the department’s future work program. The program may include, but is not limited to, setting aside contracts, providing preference points for the use of small businesses, providing special assistance in bidding and contract completion, waiving bond requirements, and implementing other strategies that would increase competition.

(2) For purposes of this section, the term “small business” means a business with yearly average gross receipts of less than $15 million for road and bridge contracts and less than $6.5 million for professional and nonprofessional services contracts. A business’ average gross receipts is determined by averaging its annual gross receipts over the last 3 years, including the receipts of any affiliate as defined in s. 337.165.

(3) The department may adopt rules to implement this section.

History.—s. 12, ch. 2016-181.



337.03 - Authority of department to purchase surplus properties from the Federal Government.

337.03 Authority of department to purchase surplus properties from the Federal Government.—

(1) The department is authorized to purchase from the Federal Government any supplies, material, equipment, appliances, or other property at such price and upon such terms as may in the judgment of the department be proper, without first advertising for bids, regardless of the value of, or the price paid for, such property; provided the price paid for such supplies, materials, equipment, appliances, or other property does not exceed the price for which such property may be purchased upon the open market.

(2) Payment of the cost of all supplies, material, equipment, appliances, or other property purchased pursuant to the authority given in subsection (1) shall be made upon vouchers issued and certified to by the department.

History.—s. 82, ch. 29965, 1955; s. 5, ch. 67-461; ss. 23, 35, ch. 69-106; s. 113, ch. 71-377; s. 100, ch. 77-104; s. 135, ch. 84-309.



337.105 - Qualifications of professional consultants and other providers of contractual services; performance bonds; and audits of indirect costs.

337.105 Qualifications of professional consultants and other providers of contractual services; performance bonds; and audits of indirect costs.—

(1) Before the employment of a professional consultant or other provider of service, the department shall make a finding that the person to be employed is fully qualified to render the desired service. Among the factors to be considered in making this finding are the professional reputation, past performance record, and experience of the candidate and the adequacy of the personnel making up his or her organization. The department may, for good cause, deny or suspend for a specified period of time a person or firm from consideration for award of a professional service contract for a particular type of work. The department shall adopt rules to administer this section. As used in this subsection, the term “good cause” includes, but is not limited to, circumstances in which a consultant or other provider of service or its official representative:

(a) Makes or submits false, deceptive, or fraudulent statements in any bid or proposal to the department, in any application for certification of qualification, or in any administrative or judicial proceeding;

(b) Becomes insolvent or is the subject of a bankruptcy petition;

(c) Has been qualified by the department based on a license or registration issued by the state which has subsequently been revoked or suspended or has been denied;

(d) Has been qualified by the department based on the employment of personnel no longer employed by the consultant or other provider of service;

(e) Fails to maintain adequate professional liability insurance for the certified areas of work;

(f) Fails to satisfactorily perform contract requirements;

(g) Wrongfully employs or otherwise provides compensation to any employee or officer of the department, or willfully offers an employee or officer of the department any pecuniary or other benefit, with the intent to influence the employee’s or officer’s official action or judgment;

(h) Is affiliated with a consultant or other provider of service whose qualification to render professional services has been denied or suspended by the department and is dependent upon such consultant or other provider of service for personnel, equipment, or finances; or

(i) Has been barred or suspended from consideration for work with any other governmental entity.

(2) For any contractual service, except a contractual service provided to the department under s. 287.055, the department may require a performance bond equal to the full contract value if such requirement is deemed to be in the best interest of the state.

(3) The department may require providers of professional services acquired under s. 287.055 to submit annual audits of their indirect costs performed in accordance with department guidelines. The department may establish limits on the indirect cost rates it will accept.

History.—s. 1, ch. 70-64; s. 171, ch. 84-309; s. 4, ch. 87-100; s. 1, ch. 89-21; s. 494, ch. 95-148; s. 35, ch. 96-323; s. 2, ch. 98-105.

Note.—Former s. 337.33.



337.106 - Professional service providers; requirement for professional liability insurance.

337.106 Professional service providers; requirement for professional liability insurance.—Except for any person or firm providing professional services of a research or training nature, any person or firm rendering legal, architectural, engineering, or other professional services to the department shall have and maintain during the period the services are rendered a professional liability insurance policy or policies with a company or companies authorized to do business in the state affording professional liability coverage for the professional services rendered, in an amount deemed sufficient by the department. The requirement for professional liability insurance set forth in this section may be waived by the department, if the person or firm providing professional services obtains and maintains an unexpired, irrevocable letter of credit, established pursuant to chapter 675, in an amount not less than the minimum insurance coverage required by the contract with the department. The letter of credit shall be solely for the benefit of the department and must remain valid until 3 years after final acceptance of the project of which the professional services were a part. The letter of credit shall be approved by the department comptroller and be payable to the department as beneficiary upon presentment of a final judgment indicating liability and awarding damages to be paid to the department by the professional service provider or upon presentment of a settlement agreement signed by all parties. The letter of credit shall be nonassignable and nontransferable. The letter of credit shall be issued by any bank or savings association organized and existing under the laws of this state or any bank or savings association organized under the laws of the United States that has its principal place of business in this state or has a branch office which is authorized under the laws of this state or of the United States to receive deposits in this state.

History.—s. 3, ch. 70-168; s. 138, ch. 84-309; s. 1, ch. 88-299; s. 51, ch. 90-136; s. 119, ch. 92-152; s. 2, ch. 92-318.



337.107 - Contracts for right-of-way services.

337.107 Contracts for right-of-way services.—The department may enter into contracts pursuant to s. 287.055 for right-of-way services on transportation corridors and transportation facilities. Right-of-way services include negotiation and acquisition services, appraisal services, demolition and removal of improvements, and asbestos-abatement services.

History.—s. 111, ch. 92-152; s. 25, ch. 95-257; ss. 1, 3, ch. 2001-350; ss. 13, 14, ch. 2005-290.



337.1075 - Contracts for planning services.

337.1075 Contracts for planning services.—The department may enter into contracts pursuant to s. 287.055 for professional transportation-related planning services to be provided by planners certified by the American Institute of Certified Planners.

History.—s. 14, ch. 93-164.



337.108 - Hazardous materials and pollutants; indemnification.

337.108 Hazardous materials and pollutants; indemnification.—

(1) For purposes of this section:

(a) The term “hazardous materials” shall have the same meaning as provided in s. 768.128(1)(a).

(b) The term “pollutants” shall have the same meaning as provided in s. 376.031.

(c) The term “contractor” means any person or firm having a contract for rendering services to the department relating to the construction or maintenance of a transportation facility; the term does not include persons or firms performing hazardous material or pollutant response, containment, disposal, or cleanup services.

(2) The department may agree to hold harmless and indemnify a contractor for damages when the contractor discovers or encounters hazardous materials or pollutants during the performance of services for the department when the presence of such materials or pollutants was unknown or not reasonably discoverable. Such indemnification agreements shall only be effective if the contractor immediately stops work and notifies the department of the hazardous material or pollutant problem.

(3) Such an indemnification agreement may not indemnify the contractor for damages resulting from any willful, wanton, or intentional conduct of the contractor.

History.—s. 125, ch. 92-152; s. 164, ch. 94-356.



337.11 - Contracting authority of department; bids; emergency repairs, supplemental agreements, and change orders; combined design and construction contracts; progress payments; records; requirements of vehicle registration.

337.11 Contracting authority of department; bids; emergency repairs, supplemental agreements, and change orders; combined design and construction contracts; progress payments; records; requirements of vehicle registration.—

(1) The department shall have authority to enter into contracts for the construction and maintenance of all roads designated as part of the State Highway System or the State Park Road System or of any roads placed under its supervision by law. The department shall also have authority to enter into contracts for the construction and maintenance of rest areas, weigh stations, and other structures, including roads, parking areas, supporting facilities and associated buildings used in connection with such facilities. However, no such contract shall create any third-party beneficiary rights in any person not a party to the contract.

(2) The department shall ensure that all project descriptions, including design plans, are complete, accurate, and up to date prior to the advertisement for bids on such projects.

(3)(a) On all construction contracts of $250,000 or less, and any construction contract of less than $500,000 for which the department has waived prequalification under s. 337.14, the department shall advertise for bids in a newspaper having general circulation in the county where the proposed work is located. Publication shall be at least once a week for no less than 2 consecutive weeks, and the first publication shall be no less than 14 days prior to the date on which bids are to be received.

(b) On all construction contracts greater than $250,000, the department shall provide a bid solicitation notice to all prequalified contractors at least 2 weeks before the date bids are scheduled to be received.

(c) No advertisement for bids shall be published and no bid solicitation notice shall be provided until title to all necessary rights-of-way and easements for the construction of the project covered by such advertisement or notice has vested in the state or a local governmental entity, and all railroad crossing and utility agreements have been executed. The turnpike enterprise is exempt from this paragraph for a turnpike enterprise project. Title to all necessary rights-of-way shall be deemed to have been vested in the State of Florida when such title has been dedicated to the public or acquired by prescription.

(4) The department may award the proposed construction and maintenance work to the lowest responsible bidder, or in the instance of a time-plus-money contract, the lowest evaluated responsible bidder, or it may reject all bids and proceed to rebid the work in accordance with subsection (2) or otherwise perform the work.

(5)(a) Any person who files an action protesting a bid solicitation, a bid rejection, or an award pursuant to this section shall post with the department, at the time of filing a notice of protest, a bond payable to the department in the following amounts:

1. For an action protesting a bid solicitation that requires qualification of bidders, the bond shall be $5,000.

2. For an action protesting a bid rejection or contract award that requires qualification of bidders, the bond shall be equal to 1 percent of the lowest bid submitted or $5,000, whichever is greater.

3. For an action protesting a bid solicitation, bid rejection, or contract award that does not require qualification of bidders, the bond shall be $2,500.

(b) The bond required by this subsection shall be conditioned upon the payment of all costs which may be adjudged against the person filing the protest in the administrative hearing in which the action is brought and any subsequent appellate court proceeding. If, after completion of the administrative hearing process and any appellate court proceedings, the department prevails, it shall recover all costs and charges which shall be included in the final order or judgment, excluding attorney’s fees. Upon payment of such costs and charges by the person filing the protest, the bond shall be returned to him or her. If the person filing the protest prevails, he or she shall recover from the department all costs and charges which shall be included in the final order or judgment, excluding attorney’s fees. The entire amount of the bond shall be forfeited if the administrative law judge determines that a protest was filed for a frivolous or improper purpose, including, but not limited to, the purpose of harassing, causing unnecessary delay, or causing needless cost for the department or parties.

(c) As an alternative to any provision in s. 120.57(3)(c), the department may proceed with the bid solicitation or contract award process when the head of the department sets forth in writing particular facts and circumstances which require the continuance of the bid solicitation process or the contract award process in order to avoid a substantial loss of funding to the state.

(d) A person may not file a protest on any project for which he or she is not certified to bid pursuant to s. 337.14.

(6)(a) If the secretary determines that an emergency in regard to the restoration or repair of any state transportation facility exists such that the delay incident to giving opportunity for competitive bidding would be detrimental to the interests of the state, the provisions for competitive bidding do not apply; and the department may enter into contracts for restoration or repair without giving opportunity for competitive bidding on such contracts. Within 30 days after such determination and contract execution, the head of the department shall file with the Executive Office of the Governor a written statement of the conditions and circumstances constituting such emergency.

(b) If the secretary determines that delays on a contract for maintenance exist due to administrative challenges, bid protests, defaults or terminations and the further delay would reduce safety on the transportation facility or seriously hinder the department’s ability to preserve the state’s investment in that facility, competitive bidding provisions may be waived and the department may enter into a contract for maintenance on the facility. However, contracts for maintenance executed under the provisions of this paragraph shall be interim in nature and shall be limited in duration to a period of time not to exceed the length of the delay necessary to complete the competitive bidding process and have the contract in place.

(c) When the department determines that it is in the best interest of the public for reasons of public concern, economy, improved operations or safety, and only when circumstances dictate rapid completion of the work, the department may, up to the amount of $120,000, enter into contracts for construction and maintenance without advertising and receiving competitive bids. The department may enter into such contracts only upon a determination that the work is necessary for one of the following reasons:

1. To ensure timely completion of projects or avoidance of undue delay for other projects;

2. To accomplish minor repairs or construction and maintenance activities for which time is of the essence and for which significant cost savings would occur; or

3. To accomplish nonemergency work necessary to ensure avoidance of adverse conditions that affect the safe and efficient flow of traffic.

The department shall make a good faith effort to obtain two or more quotes, if available, from qualified contractors before entering into any contract. The department shall give consideration to disadvantaged business enterprise participation. However, when the work exists within the limits of an existing contract, the department shall make a good faith effort to negotiate and enter into a contract with the prime contractor on the existing contract.

(7)(a) If the department determines that it is in the best interests of the public, the department may combine the design and construction phases of a building, a major bridge, a limited access facility, or a rail corridor project into a single contract. Such contract is referred to as a design-build contract. Design-build contracts may be advertised and awarded notwithstanding the requirements of paragraph (3)(c). However, construction activities may not begin on any portion of such projects for which the department has not yet obtained title to the necessary rights-of-way and easements for the construction of that portion of the project has vested in the state or a local governmental entity and all railroad crossing and utility agreements have been executed. Title to rights-of-way shall be deemed to have vested in the state when the title has been dedicated to the public or acquired by prescription.

(b) The department shall adopt by rule procedures for administering design-build contracts. Such procedures shall include, but not be limited to:

1. Prequalification requirements.

2. Public announcement procedures.

3. Scope of service requirements.

4. Letters of interest requirements.

5. Short-listing criteria and procedures.

6. Bid proposal requirements.

7. Technical review committee.

8. Selection and award processes.

9. Stipend requirements.

(c) The department must receive at least three letters of interest in order to proceed with a request for proposals. The department shall request proposals from no fewer than three of the design-build firms submitting letters of interest. If a design-build firm withdraws from consideration after the department requests proposals, the department may continue if at least two proposals are received.

(8) If the department determines that it is in the best interest of the public, the department may pay a stipend to nonselected design-build firms that have submitted responsive proposals for construction contracts. The decision and amount of a stipend shall be based upon department analysis of the estimated proposal development costs and the anticipated degree of engineering design during the procurement process. The department retains the right to use those designs from responsive nonselected design-build firms that accept a stipend.

(9)(a) The department shall permit the use of written supplemental agreements, written work orders pursuant to a contingency pay item or contingency supplemental agreement, and written change orders to any contract entered into by the department. Any supplemental agreement shall be reduced to written contract form and executed by the contractor and the department. Any supplemental agreement modifying any item in the original contract must be approved by the head of the department, or his or her designee, and executed by the appropriate person designated by him or her. Any surety issuing a bond under s. 337.18 shall be fully liable under such surety bond to the full extent of any modified contract amount up to and including 25 percent over the original contract amount and without regard to the fact that the surety was not aware of or did not approve such modifications. However, if modifications of the original contract amount cumulatively result in modifications of the contract amount in excess of 25 percent of the original contract amount, the surety’s approval shall be required to bind the surety under the bond on that portion in excess of 25 percent of the original contract amount.

(b) Supplemental agreements and written work orders pursuant to a contingency pay item or contingency supplemental agreement shall be used to clarify the plans and specifications of a contract; to provide for unforeseen work, grade changes, or alterations in plans which could not reasonably have been contemplated or foreseen in the original plans and specifications; to change the limits of construction to meet field conditions; to provide a safe and functional connection to an existing pavement; to settle contract claims; and to make the project functionally operational in accordance with the intent of the original contract. Supplemental agreements may be used to expand the physical limits of a project only to the extent necessary to make the project functionally operational in accordance with the intent of the original contract. The cost of any such agreement extending the physical limits of a project shall not exceed $100,000 or 10 percent of the original contract price, whichever is greater.

(c) Written change orders may be issued by the department and accepted by the contractor covering minor changes in the plans, specifications, or quantities of work within the scope of a contract, when prices for the items of work affected are previously established in the contract, but in no event may such change orders extend the physical limits of the work.

(d) For the purpose of this section, the term “physical limits” means the length or width of any project and specifically includes drainage facilities not running parallel to the project. The length and width of temporary connections affected by such supplemental agreements shall be established in accordance with current engineering practice.

(e) Upon completion and final inspection of the contract work, the department may accept the improvement if it is in substantial compliance with the plans, specifications, special provisions, proposals, and contract and if a proper adjustment in the contract price is made.

(f) Any supplemental agreement or change order in violation of this section is null and void and unenforceable for payment.

(10) The department shall preserve all records which reflect the quantities of materials used in the construction of any road project supervised by the department for a period of 3 years after final acceptance. This requirement is equally binding when materials are purchased by prime contractors or subcontractors.

(11)(a) Every contract let by the department for the performance of work shall contain a provision requiring the prime contractor, before receipt of any progress payment under the provisions of such contract, to certify that the prime contractor has disbursed to all subcontractors and suppliers having an interest in the contract their pro rata shares of the payment out of previous progress payments received by the prime contractor for all work completed and materials furnished in the previous period, less any retainage withheld by the prime contractor pursuant to an agreement with a subcontractor, as approved by the department for payment. The department shall not make any such progress payment before receipt of such certification, unless the contractor demonstrates good cause for not making any such required payment and furnishes written notification of any such good cause to both the department and the affected subcontractors and suppliers.

(b) Every contract let by the department for the performance of work shall contain a provision requiring the prime contractor, within 30 days of receipt of the final progress payment or any other payments received thereafter except the final payment, to pay all subcontractors and suppliers having an interest in the contract their pro rata shares of the payment for all work completed and materials furnished, unless the contractor demonstrates good cause for not making any such required payment and furnishes written notification of any such good cause to both the department and the affected subcontractors or suppliers within such 30-day period.

(c) The department shall document and monitor claims of nonpayment of prime contractors, subcontractors, and suppliers. The claims shall be submitted to the department in writing, and the department shall maintain, in a central file, a record of each claim, specifying the claimant and the nature and the resolution of the claim.

(12) Notwithstanding any other provision of law to the contrary, the department has unilateral authority to pay the contractor the sums the department determines to be due to the contractor for work performed on a project. This unilateral authority to pay by the department does not preclude or limit the rights of the department and the contractor to negotiate and agree to the amounts to be paid to the contractor. By acceptance of any such unilateral payment, the contractor does not waive any rights the contractor may have against the department for payment of any additional sums the contractor claims are due for the work.

(13) Each contract let by the department for the performance of road or bridge construction or maintenance work shall require all motor vehicles that the contractor operates or causes to be operated in this state to be registered in compliance with chapter 320.

(14) Each contract let by the department for performance of road or bridge construction or maintenance work must contain a traffic maintenance plan which shows the appropriate regulatory speed signs and traffic control devices for the work zone area as defined in s. 316.003.

(15) When the department determines that it is in the best interest of the public, the department may enter into a contract with an electric utility as defined in s. 366.02(2) for the construction or maintenance of lighting on poles owned by the electric utility and located within a road right-of-way without competitive bidding. In any contract entered into without competition, the individuals taking part in the evaluation or award process shall attest in writing that they are independent of, and have no conflict of interest in, the entities evaluated and selected.

(16) The department shall have the authority to develop procedures for the administration of maintenance contracts. In addition to the other contract administration matters, the procedures shall address advertising and bid solicitation for maintenance contracts and each bid solicitation notice shall contain specific requirements, if any are deemed necessary by the department for maintenance contractor eligibility.

History.—s. 90, ch. 29965, 1955; s. 1, ch. 61-432; s. 1, ch. 61-443; s. 1, ch. 61-222; s. 1, ch. 65-4; s. 5, ch. 67-461; s. 1, ch. 69-315; s. 1, ch. 69-392; ss. 23, 35, ch. 69-106; s. 1, ch. 70-325; s. 114, ch. 71-377; s. 1, ch. 72-88; s. 1, ch. 75-6; s. 3, ch. 76-85; s. 1, ch. 84-277; s. 139, ch. 84-309; s. 32, ch. 86-243; s. 1, ch. 87-93; s. 5, ch. 87-100; s. 1, ch. 87-104; s. 1, ch. 87-162; s. 6, ch. 88-91; s. 5, ch. 88-93; s. 14, ch. 88-168; s. 1, ch. 89-160; s. 12, ch. 89-301; s. 46, ch. 90-136; s. 120, ch. 92-152; s. 27, ch. 93-164; s. 14, ch. 94-237; s. 963, ch. 95-148; s. 35, ch. 95-196; s. 26, ch. 95-257; s. 36, ch. 96-323; s. 70, ch. 96-410; s. 1, ch. 99-345; s. 18, ch. 99-385; ss. 2, 4, ch. 2001-350; ss. 10, 11, 12, ch. 2002-20; s. 3, ch. 2005-281; ss. 15, 16, ch. 2005-290; s. 3, ch. 2007-66; s. 32, ch. 2007-196; s. 7, ch. 2009-85; s. 9, ch. 2014-223.



337.111 - Contracting for monuments and memorials to military veterans at rest areas.

337.111 Contracting for monuments and memorials to military veterans at rest areas.—The Department of Transportation is authorized to enter into contract with any not-for-profit group or organization that has been operating for not less than 2 years for the installation of monuments and memorials honoring Florida’s military veterans at highway rest areas around the state pursuant to the provisions of this section.

(1) Proposals for contracts must be approved by a committee composed of the Secretary of Transportation or the secretary’s designee, the executive director of the Department of Veterans’ Affairs or the executive director’s designee, and three members of the board of directors of the direct-support organization established under s. 292.055, appointed by the executive director of the Department of Veterans’ Affairs. The terms of the appointed members may not exceed 2 years and shall run concurrently with the members’ terms on the board of directors of the direct-support organization. Appointed members may be reappointed to the committee.

(2) Installations may consist of monuments or other memorials, plaques, markers, or retired military equipment that honor the accomplishments of military veterans and the sacrifices made by them and their families.

(3) The group or organization making the proposal shall be responsible for all costs of the monument and its installation.

(4) The group or organization making the proposal shall provide an annual renewable bond, an irrevocable letter of credit, or another form of security as approved by the department’s comptroller, for the purpose of securing the cost of removal of the monument and any modifications made to the site as part of the placement of the monument should the Department of Transportation determine it necessary to remove or relocate the monument. Such removal or relocation shall be approved by the committee described in subsection (1).

History.—s. 3, ch. 2005-43; s. 4, ch. 2008-84; s. 29, ch. 2012-174.



337.125 - Socially and economically disadvantaged business enterprises; notice requirements.

337.125 Socially and economically disadvantaged business enterprises; notice requirements.—

(1) When contract goals are established, in order to document that a subcontract is with a certified socially and economically disadvantaged business enterprise, the prime contractor must either submit a disadvantaged business enterprise utilization form which has been signed by the socially and economically disadvantaged business enterprise and the prime contractor, or submit the written or oral quotation of the socially and economically disadvantaged business enterprise, and information contained in the quotation must be confirmed as determined by the department by rule.

(2) The department shall provide reasonable advance notice of the date of the preconstruction conference to each socially and economically disadvantaged business enterprise utilized by the prime contractor in meeting the socially and economically disadvantaged business enterprise contract goals.

(3) The department shall provide a socially and economically disadvantaged business enterprise with reasonable advance notice prior to removing such enterprise from any area of specialization of certified socially and economically disadvantaged business enterprises.

(4) The department shall promulgate rules for implementing the directives contained in this section.

History.—s. 2, ch. 87-93; s. 15, ch. 90-227; s. 30, ch. 2012-174.



337.135 - Socially and economically disadvantaged business enterprises; punishment for false representation.

337.135 Socially and economically disadvantaged business enterprises; punishment for false representation.—

(1) It is unlawful for any individual to fraudulently represent an entity as a socially and economically disadvantaged business enterprise for purposes of qualifying for certification as such an enterprise under a program of the department designed to assist socially and economically disadvantaged business enterprises in the receipt of contracts with the department for the provision of goods or services. Any person who violates this section is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) An individual found in violation of subsection (1) shall not create a new corporate structure for the purpose of circumventing this section.

History.—s. 3, ch. 87-93.



337.139 - Efforts to encourage awarding contracts to disadvantaged business enterprises.

337.139 Efforts to encourage awarding contracts to disadvantaged business enterprises.—In implementing chapter 90-136, Laws of Florida, the Department of Transportation shall institute procedures to encourage the awarding of contracts for professional services and construction to disadvantaged business enterprises. For the purposes of this section, the term “disadvantaged business enterprise” means a small business concern certified by the Department of Transportation to be owned and controlled by socially and economically disadvantaged individuals as defined by the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (SAFETEA-LU). The Department of Transportation shall develop and implement activities to encourage the participation of disadvantaged business enterprises in the contracting process. Such efforts may include:

(1) Presolicitation or prebid meetings for the purpose of informing disadvantaged business enterprises of contracting opportunities.

(2) Written notice to disadvantaged business enterprises of contract opportunities for commodities or contractual and construction services which the disadvantaged business provides.

(3) Provision of adequate information to disadvantaged business enterprises about the plans, specifications, and requirements of contracts or the availability of jobs.

(4) Breaking large contracts into several single-purpose contracts of a size which may be obtained by certified disadvantaged business enterprises.

History.—s. 45, ch. 90-136; s. 84, ch. 99-385; s. 32, ch. 2012-174.



337.14 - Application for qualification; certificate of qualification; restrictions; request for hearing.

337.14 Application for qualification; certificate of qualification; restrictions; request for hearing.—

(1) Any person desiring to bid for the performance of any construction contract in excess of $250,000 which the department proposes to let must first be certified by the department as qualified pursuant to this section and rules of the department. The rules of the department shall address the qualification of persons to bid on construction contracts in excess of $250,000 and shall include requirements with respect to the equipment, past record, experience, financial resources, and organizational personnel of the applicant necessary to perform the specific class of work for which the person seeks certification. The department may limit the dollar amount of any contract upon which a person is qualified to bid or the aggregate total dollar volume of contracts such person is allowed to have under contract at any one time. Each applicant seeking qualification to bid on construction contracts in excess of $250,000 shall furnish the department a statement under oath, on such forms as the department may prescribe, setting forth detailed information as required on the application. Each application for certification shall be accompanied by the latest annual financial statement of the applicant completed within the last 12 months. If the application or the annual financial statement shows the financial condition of the applicant more than 4 months prior to the date on which the application is received by the department, then an interim financial statement must be submitted and be accompanied by an updated application. The interim financial statement must cover the period from the end date of the annual statement and must show the financial condition of the applicant no more than 4 months prior to the date the interim financial statement is received by the department. However, upon request by the applicant, an application and accompanying annual or interim financial statement received by the department within 15 days after either 4-month period under this subsection shall be considered timely. Each required annual or interim financial statement must be audited and accompanied by the opinion of a certified public accountant. An applicant desiring to bid exclusively for the performance of construction contracts with proposed budget estimates of less than $1 million may submit reviewed annual or reviewed interim financial statements prepared by a certified public accountant. The information required by this subsection is confidential and exempt from the provisions of s. 119.07(1). The department shall act upon the application for qualification within 30 days after the department determines that the application is complete. The department may waive the requirements of this subsection for projects having a contract price of $500,000 or less if the department determines that the project is of a noncritical nature and the waiver will not endanger public health, safety, or property.

(2) Certification shall be necessary in order to bid on a road, bridge, or public transportation construction contract of more than $250,000. However, the successful bidder on any construction contract must furnish a contract bond prior to the award of the contract. The department may waive the requirement for all or a portion of a contract bond for contracts of $150,000 or less under s. 337.18(1).

(3) Upon the receipt of an application for certification, the department shall examine it, verify its statements when necessary, and determine whether the applicant is competent, is responsible, and possesses the necessary financial resources to perform the desired work.

(4) If the applicant is found to possess the prescribed qualifications, the department shall issue to him or her a certificate of qualification that, unless thereafter revoked by the department for good cause, will be valid for a period of 18 months after the date of the applicant’s financial statement or such shorter period as the department prescribes. Submission of an application shall not affect expiration of the certificate of qualification. If the department finds that an application is incomplete or contains inadequate information or information that cannot be verified, the department may request in writing that the applicant provide the necessary information to complete the application or provide the source from which any information in the application may be verified. If the applicant fails to comply with the initial written request within a reasonable period of time as specified therein, the department shall request the information a second time. If the applicant fails to comply with the second request within a reasonable period of time as specified therein, the application shall be denied.

(5) The certificate of qualification shall contain a statement fixing the actual amount of work, in terms of estimated cost, which the applicant will be permitted to have on contract with the department and not completed at any one time, and the certificate may contain a statement by the department limiting such bidder to the submission of bids upon a certain class of work. Subject to such restrictions, the certificate of qualification shall authorize the holder to bid on all work on which bids are taken by the department during the period of time specified in the certificate.

(6) Any applicant for a certificate of qualification who is aggrieved by the action of the department may, within 10 days after receiving notification of such action, request a hearing pursuant to chapter 120.

(7) A “contractor” as defined in s. 337.165(1)(d) or his or her “affiliate” as defined in s. 337.165(1)(a) qualified with the department under this section may not also qualify under s. 287.055 or s. 337.105 to provide testing services, construction, engineering, and inspection services to the department. This limitation does not apply to any design-build prequalification under s. 337.11(7) and does not apply when the department otherwise determines by written order entered at least 30 days before advertisement that the limitation is not in the best interests of the public with respect to a particular contract for testing services, construction, engineering, and inspection services. This subsection does not authorize a contractor to provide testing services, or provide construction, engineering, and inspection services, to the department in connection with a construction contract under which the contractor is performing any work.

(8) This section does not apply to maintenance contracts.

(9)(a) Notwithstanding any other law to the contrary, for contracts in excess of $250,000, an authority created pursuant to chapter 348 or chapter 349 may require that persons interested in performing work under contract first be certified or qualified to do the work. Any contractor may be considered ineligible to bid by the governmental entity or authority if the contractor is behind an approved progress schedule for the governmental entity or authority by 10 percent or more at the time of advertisement of the work. Any contractor prequalified and considered eligible by the department to bid to perform the type of work described under the contract shall be presumed to be qualified to perform the work so described. The governmental entity or authority may provide an appeal process to overcome that presumption with de novo review based on the record below to the circuit court.

(b) With respect to contractors not prequalified with the department, the authority shall publish prequalification criteria and procedures prior to advertisement or notice of solicitation. Such publications shall include notice of a public hearing for comment on such criteria and procedures prior to adoption. The procedures shall provide for an appeal process within the authority for objections to the prequalification process with de novo review based on the record below to the circuit court within 30 days.

(c) An authority may establish criteria and procedures under which contractor selection may occur on a basis other than the lowest responsible bidder. Prior to adoption, the authority shall publish for comment the proposed criteria and procedures. Review of the adopted criteria and procedures shall be to the circuit court, within 30 days after adoption, with de novo review based on the record below.

History.—s. 93, ch. 29965, 1955; s. 14, ch. 57-318; s. 1, ch. 61-501; s. 1, ch. 69-314; ss. 23, 35, ch. 69-106; s. 1, ch. 76-85; s. 1, ch. 78-316; s. 10, ch. 80-374; s. 1, ch. 83-18; s. 146, ch. 84-309; s. 33, ch. 86-243; s. 6, ch. 87-100; s. 2, ch. 89-21; s. 495, ch. 95-148; s. 37, ch. 95-257; s. 37, ch. 96-323; s. 161, ch. 96-406; s. 43, ch. 97-96; s. 80, ch. 2002-20; s. 43, ch. 2003-286; s. 4, ch. 2007-66; s. 33, ch. 2007-196; s. 21, ch. 2010-225; s. 33, ch. 2012-174; s. 10, ch. 2014-223.



337.141 - Payment of construction or maintenance contracts.

337.141 Payment of construction or maintenance contracts.—

(1) As used in this section, the terms “dispute” or “pending claim” refer to a dispute or pending claim between the prime contractor and the department.

(2) Each contract for construction or maintenance entered into pursuant to this chapter shall provide for final payment within 75 days of final field acceptance, provided all documents which are required by the contract from the contractor, with the exception of the acceptance letter and a consent by the contractor’s surety for release of payment of the retained percentage and final estimate to the contractor, are received within 30 days of final field acceptance. If the contractor fails to provide the documents within 30 days after final field acceptance, payment shall be made within 45 days of receipt by the department of such documents. The department shall notify the contractor within 20 days of receipt of the documents which are required for payment if such documents are incomplete and shall specifically list for the contractor which documents have not been submitted. Should the department fail to notify the contractor within 20 days, regardless of completeness of the documents, the time required for payment shall begin. The period of time from the offer of final payment to the receipt by the department of the acceptance letter and surety’s consent shall not count as part of the 75-day or 45-day time periods. Final payment shall not be so made as to any amount which is in dispute or the subject of a pending claim, but shall be so made as to that portion of a contract or those amounts which are not in dispute or the subject of a pending claim. However, such partial payment shall not constitute any bar, admission, or estoppel or have any other effect as to those payments that are in dispute or the subject of a pending claim. No payment may be made to a construction or maintenance contractor until the department has on file proof, in the form of a notarized affidavit from the contractor, that all motor vehicles that he or she operates in this state are registered in compliance with chapter 320.

(3) For each day after 75 days, or 30 days after settlement of a claim, the department shall pay to the contractor interest at the rate set forth in s. 55.03.

(4) If a contractor fails to submit all documents required for final payment within 2 years after final acceptance of the work or within 1 year after the offer by the department of final payment, whichever occurs later, any amount owed as final payment shall be considered to be forfeited. The forfeiture will not apply to documents that are the subject of existing claims or pending legal proceedings. Written notice shall be given by the department at least 60 days prior to forfeiture.

History.—ss. 1, 2, ch. 70-168; s. 1, ch. 77-79; s. 147, ch. 84-309; s. 2, ch. 87-104; s. 1, ch. 88-281; s. 11, ch. 94-239; s. 964, ch. 95-148.



337.145 - Offsetting payments.

337.145 Offsetting payments.—

(1) After settlement, arbitration, or final adjudication of any claim of the department for work done pursuant to a construction contract with any party, the department may offset such amount from payments due for work done on any construction contract, excluding amounts owed to subcontractors, suppliers, and laborers, which it has with the party owing such amount if, upon demand, payment of the amount is not made within 60 days to the department.

(2) Offsetting any amounts pursuant to subsection (1) shall not be considered a breach of contract by the department.

History.—s. 7, ch. 87-100; s. 39, ch. 91-221.



337.16 - Disqualification of delinquent contractors from bidding; determination of contractor nonresponsibility; denial, suspension, and revocation of certificates of qualification; grounds; hearing.

337.16 Disqualification of delinquent contractors from bidding; determination of contractor nonresponsibility; denial, suspension, and revocation of certificates of qualification; grounds; hearing.—

(1) A contractor shall not be qualified to bid when an investigation by the department discloses that such contractor is delinquent on a previously awarded contract, and in such case the contractor’s certificate of qualification shall be suspended or revoked. Any contractor whose certificate of qualification is suspended or revoked for delinquency shall also be disapproved as a subcontractor during the period of suspension or revocation, except when a prime contractor’s bid has used prices of a subcontractor who becomes disqualified after the bid and before the request for authorization to sublet is presented.

(a) A contractor is delinquent when the allowed contract time has expired and the contract work is not complete.

(b) The department shall inform the contractor in writing of its intent to deny, suspend, or revoke his or her certificate of qualification to bid on work let by the department for delinquency and inform the contractor of his or her right to a hearing, the procedure which must be followed, and the applicable time limits. If a hearing is requested within 10 days after the receipt of the notice of intent, the hearing shall be held within 30 days after receipt by the administrative law judge of the request for the hearing. The recommended order shall be issued within 15 days after the hearing. The contractor’s application for a certificate of qualification shall be denied or the contractor’s current certificate of qualification shall be suspended for the number of days that it is administratively determined that the contractor was delinquent even if the delinquency is cured during the pendency of the hearing proceedings.

(c) In addition to the period of suspension required in paragraph (b), the department shall deny or suspend the certificate of qualification of such contractor in accordance with the following schedule: If a contractor has been suspended twice within an 18-month period, the period of suspension shall be 3 months; if such contractor has been suspended twice within a 24-month period, the period of suspension shall be 2 months; and, if such contractor has been suspended 3 times within a 30-month period, the period of suspension shall be 4 months. The department shall inform the contractor in writing of its intent to deny or suspend his or her certificate of qualification to bid on work let by the department and inform the contractor of his or her right to a hearing, the procedure which must be followed, and the applicable time limits. If a hearing is requested within 10 days after the receipt of the notice of intent, the hearing shall be held within 30 days after receipt of the request for the hearing. Upon a determination that the contractor’s certificate of qualification had been suspended for delinquency, it shall deny or suspend the certificate of the contractor as provided in this paragraph.

(d) Such suspension or revocation shall not affect the contractor’s obligations under any preexisting contract.

(2) For reasons other than delinquency in progress, the department, for good cause, may determine any contractor not having a certificate of qualification nonresponsible for a specified period of time or may deny, suspend, or revoke any certificate of qualification. Good cause includes, but is not limited to, circumstances in which a contractor or the contractor’s official representative:

(a) Makes or submits to the department false, deceptive, or fraudulent statements or materials in any bid proposal to the department, any application for a certificate of qualification, any certification of payment pursuant to s. 337.11(11), or any administrative or judicial proceeding;

(b) Becomes insolvent or is the subject of a bankruptcy petition;

(c) Fails to comply with contract requirements, in terms of payment or performance record, or to timely furnish contract documents as required by the contract or by any state or federal statute or regulation;

(d) Wrongfully employs or otherwise provides compensation to any employee or officer of the department, or willfully offers an employee or officer of the department any pecuniary or other benefit with the intent to influence the employee or officer’s official action or judgment;

(e) Is an affiliate of a contractor who has been determined nonresponsible or whose certificate of qualification has been suspended or revoked and the affiliate is dependent upon such contractor for personnel, equipment, bonding capacity, or finances; or

(f) Fails to register, pursuant to chapter 320, motor vehicles that he or she operates in this state.

History.—s. 95, ch. 29965, 1955; ss. 23, 35, ch. 69-106; s. 56, ch. 78-95; s. 150, ch. 84-309; s. 27, ch. 85-180; s. 5, ch. 87-93; s. 8, ch. 87-100; s. 3, ch. 87-104; s. 47, ch. 90-136; s. 15, ch. 94-237; s. 965, ch. 95-148; s. 71, ch. 96-410; s. 19, ch. 99-385; s. 66, ch. 2010-5.



337.162 - Professional services.

337.162 Professional services.—Professional services provided to the department that fall below acceptable professional standards may result in transportation project delays, overruns, and reduced facility life. To minimize these effects and ensure that quality services are received, the Legislature hereby declares that licensed professionals shall be held accountable for the quality of the services they provide to the department.

(1) If the department has knowledge or reason to believe that any person has violated the provisions of state professional licensing laws or rules, it shall submit a complaint about the violations to the Department of Business and Professional Regulation. The complaint submitted to the Department of Business and Professional Regulation and maintained by the department is confidential and exempt from s. 119.07(1).

(2) Any person who is employed by the department and who is licensed by the Department of Business and Professional Regulation and who, through the course of his or her employment, has knowledge or reason to believe that any person has violated the provisions of state professional licensing laws or rules shall submit a complaint about the violations to the Department of Business and Professional Regulation. Failure to submit a complaint about the violations may be grounds for disciplinary action pursuant to chapter 455 and the state licensing law applicable to that licensee. However, licensees under part II of chapter 475 are exempt from the provisions of s. 455.227(1)(i). The complaint submitted to the Department of Business and Professional Regulation and maintained by the department is confidential and exempt from s. 119.07(1).

(3) Any complaints submitted to the Department of Business and Professional Regulation pursuant to subsections (1) and (2) are confidential and exempt from s. 119.07(1) pursuant to chapter 455 and applicable state law.

(4) In order to inform licensed professionals of the requirements of this section, the department shall include the requirements of this section in contracts with persons licensed by the Department of Business and Professional Regulation.

History.—s. 42, ch. 90-136; s. 35, ch. 94-218; s. 966, ch. 95-148; s. 1, ch. 95-255; s. 162, ch. 96-406; s. 18, ch. 98-166; s. 20, ch. 99-385; s. 8, ch. 2000-160.



337.164 - Legislative intent with respect to integrity of public contracting process.

337.164 Legislative intent with respect to integrity of public contracting process.—Recognizing that the preservation of the integrity of the public contracting process of the department is vital to the development of a balanced and efficient transportation system and is a matter of interest to all the people of the state, the Legislature determines and declares that:

(1) The procedures of the department for bidding and qualification of bidders on department contracts exist to secure the public benefits of free and open competition and to secure the quality of public works.

(2) The opportunity to bid on department contracts or to supply goods or services to the department is a privilege, not a right.

(3) The privilege of transacting business with the department should be denied to persons or firms involved in contract crime in order to preserve the integrity of the public contracting process.

(4) Persons or firms involved in contract crime should be denied both the privilege of transacting business with the department and the opportunity of obtaining economic benefit through the transaction of business by their affiliates with the department.

To this end, it is the intent of the Legislature to provide sufficiently broad authority to the department to ensure the integrity of its public contracting process.

History.—s. 1, ch. 83-4; s. 151, ch. 84-309.



337.165 - Contract crime; denial or revocation of a certificate of qualification.

337.165 Contract crime; denial or revocation of a certificate of qualification.—

(1) The following words and phrases, when used in this section, have the following meanings:

(a) The term “affiliate” means a predecessor or successor of a contractor under the same, or substantially the same, control or a group of business entities which are connected or associated so that one entity controls or has the power to control each of the other business entities. The term “affiliate” includes the officers, directors, executives, shareholders active in management, employees, and agents of the affiliate. The ownership by one business entity of a controlling interest in another business entity or a pooling of equipment or income among business entities shall be prima facie evidence that one business entity is an affiliate of another.

(b) The term “certificate” means the certificate of qualification required and granted pursuant to s. 337.14 or other form of authorization issued pursuant to s. 337.105.

(c) The term “contract crime” means any violation of state or federal antitrust laws with respect to a public contract or any violation of any state or federal law involving fraud, bribery, collusion, conspiracy, or material misrepresentation with respect to a public contract.

(d) The term “contractor” means any person who bids or applies to bid on work let by the department or any counterpart agency of any other state or of the Federal Government or who provides professional services to the department or other such agency. The term “contractor” includes the officers, directors, executives, shareholders active in management, employees, and agents of the contractor.

(e) The term “convicted” or “conviction” means a finding of guilt or a conviction of a contract crime, with or without an adjudication of guilt, in any federal or state trial court of record as a result of a jury verdict, nonjury trial, or entry of a plea of guilty or nolo contendere.

(f) The term “pooling” means a combination of persons or corporations engaged in the same business, or for the purpose of engaging in a particular business or commercial or speculative venture, in which all contribute to a common fund or place their holdings of a given stock or other security in the hands and control of a managing member or committee.

(2)(a) No contractor or his or her affiliate shall be qualified to bid on work let by the department when it is determined that he or she has, subsequent to January 1, 1978, been convicted of a contract crime within the jurisdiction of any state or federal court.

(b)1. Any provision of chapter 120 to the contrary notwithstanding, when the department receives notice that a contractor has been convicted of a contract crime, the department shall inform the contractor or the contractor’s affiliate in writing of its intent to deny or revoke the certificate of the contractor or affiliate to bid on work let by the department and of the contractor’s right to a hearing, the procedure which must be followed, and the applicable time limits. If a hearing is requested within 10 days of receipt of the notice of intent, the department shall notify the contractor or affiliate of the time, date, and place of the hearing, which hearing shall be held within 30 days of receipt of the request for the hearing. If the department determines that the contractor has been convicted of a contract crime, it shall deny or revoke the certificate of the contractor or affiliate for a period of 36 months.

2. Any person who is notified by the department of its intent to deny or revoke his or her certificate to bid on work let by the department because of his or her status as an affiliate of a contractor convicted of a contract crime may, at the hearing requested under subparagraph 1., offer proof that he or she is not an affiliate as defined by paragraph (1)(a). The submission of an affidavit alone shall not constitute competent substantial evidence that the person is not an affiliate. If the department finds that such person is not an affiliate, the person’s certificate may not be denied or revoked.

(c) A contractor or affiliate whose certificate has been denied or revoked because of a conviction of a contract crime and who is subsequently convicted of a contract crime committed within 10 years of such denial or revocation may not be considered for eligibility pursuant to paragraph (d) until 24 months after the date of the denial or revocation based upon such subsequent conviction.

(d) A contractor or affiliate whose certificate has been denied or revoked may, at any time after denial or revocation, petition for and be granted a hearing to determine his or her eligibility for reapplication or reinstatement upon such terms and conditions as may be prescribed upon finding that reapplication or reinstatement is in the public interest. The petition shall be filed with the department. Any hearing conducted by the department shall be conducted within 30 days after receipt of the petition, unless otherwise stipulated by the parties. If the contractor or affiliate requests in his or her petition that the hearing be conducted by the Division of Administrative Hearings of the Department of Management Services, the department shall, within 5 days after receipt of the petition, notify the division of the request. The director of the Division of Administrative Hearings shall, within 5 days after the notice by the department, assign an administrative law judge, who shall conduct the hearing within 30 days thereafter, unless otherwise stipulated by the parties. The department shall be a party in interest in any hearing conducted by the Division of Administrative Hearings. In determining whether reapplication or reinstatement would be in the public interest, the department or division administrative law judge shall give consideration to any relevant mitigating circumstances, which may include, but are not limited to, the following:

1. The degree of culpability;

2. Prompt and voluntary payment of damages to the state as a result of the contractor’s violation of state or federal antitrust laws;

3. Cooperation with any state or federal prosecution or investigation of a contract crime;

4. Disassociation with those involved in a contract crime;

5. Reinstatement in other state or federal jurisdictions; and

6. The needs of the department in completing its programs in a timely, cost-effective manner.

The department or division administrative law judge shall also consider the failure of the contractor or affiliate to comply with the notification provisions of subsection (5). Any hearing requested under this paragraph shall be conducted and concluded without undue delay. The administrative law judge shall, within 30 days after the hearing, complete and submit a final order to the department, which order may not be altered or amended by the department. If eligibility for reapplication or reinstatement is denied, the contractor or affiliate may not petition for a subsequent hearing for a period of 9 months following the date of the order of denial or revocation. However, a hearing prior to the expiration of such period may be authorized by the department if, in its discretion, it determines that a hearing is in the public interest.

(3) A contractor or affiliate whose certificate is denied or revoked pursuant to this section may not act as a prime contractor, a material supplier, a subcontractor, or a consultant on any department contract or project during the period of such denial or revocation.

(4) The denial or revocation of a contractor’s or affiliate’s certificate shall not affect the contractor’s or affiliate’s obligations under any preexisting contract.

(5) A contractor or the contractor’s affiliate who is currently qualified or seeking to be qualified by the department shall notify the department within 30 days after conviction of a contract crime applicable to him or her or to any of his or her affiliates, or to any of the contractor’s or the contractor’s affiliate’s officers, directors, executives, shareholders active in management, employees, or agents.

(6) Whenever the department has reason to believe that a contractor or the contractor’s affiliate who is currently qualified or seeking to be qualified by the department has been convicted of a contract crime, or may be affiliated with a person so convicted, the department may issue a written demand upon the contractor or affiliate, concerning any such conviction or affiliation, to appear and be examined under oath, to answer written interrogatories under oath, and to produce documents or other tangible evidence for inspection and copying.

History.—s. 2, ch. 83-4; s. 152, ch. 84-309; s. 120, ch. 92-279; s. 55, ch. 92-326; s. 496, ch. 95-148; s. 72, ch. 96-410.



337.166 - Moneys recovered for violations of antitrust laws.

337.166 Moneys recovered for violations of antitrust laws.—In accordance with the provisions of s. 16.53, 30 percent of all moneys recovered from a contractor or its affiliate on behalf of the state by reason of any decree or settlement in any state or federal antitrust claim prosecuted by the Attorney General shall be deposited in the Legal Affairs Revolving Trust Fund. The remainder of the moneys recovered shall be deposited in the State Transportation Trust Fund instead of the General Revenue Fund as generally provided under s. 16.53.

History.—s. 3, ch. 83-4; s. 15, ch. 94-316.



337.167 - Administrative procedures; stays and injunctions.

337.167 Administrative procedures; stays and injunctions.—

(1) A certificate to bid on a department contract, or to supply services to the department, is intended to assist the department in determining in advance the performance capabilities of entities seeking to supply goods and services to the department and is not a “license” as defined in s. 120.52. The denial or revocation of a certificate is not subject to the provisions of s. 120.60 or s. 120.68(3). The provisions of ss. 120.569 and 120.57 are applicable to the denial or revocation of such certificate.

(2) For the purpose of promulgating emergency rules, the continuation of the bidding, contracting, or supplying privileges of a convicted contractor or its affiliate represents an immediate danger to the public health, safety, and welfare.

(3) The denial or revocation of a certificate for reasons of contract crime may not be stayed by the department or by the Division of Administrative Hearings during the pendency of any judicial review proceedings concerning a final order of denial or revocation.

(4) A court may grant a stay or injunction in an action relating to the denial or revocation of a certificate only upon the posting of a bond by the petitioner seeking a stay or injunction, and provided the court granting the stay or injunction finds that:

(a) The petitioner has a substantial likelihood of success on the merits;

(b) The threatened harm or injury to the petitioner clearly outweighs any possible injury to the state occasioned by granting the stay or injunction; and

(c) It is in the public interest to grant the stay or injunction.

History.—s. 4, ch. 83-4; s. 40, ch. 91-221; s. 73, ch. 96-410.



337.168 - Confidentiality of official estimates, identities of potential bidders, and bid analysis and monitoring system.

337.168 Confidentiality of official estimates, identities of potential bidders, and bid analysis and monitoring system.—

(1) A document or electronic file revealing the official cost estimate of the department of a project is confidential and exempt from the provisions of s. 119.07(1) until the contract for the project has been executed or until the project is no longer under active consideration.

(2) A document that reveals the identity of a person who has requested or obtained a bid package, plan, or specifications pertaining to any project to be let by the department is confidential and exempt from the provisions of s. 119.07(1) for the period that begins 2 working days before the deadline for obtaining bid packages, plans, or specifications and ends with the letting of the bid. A document that reveals the identity of a person who has requested or obtained a bid package, plan, or specifications pertaining to any project to be let by the department before the 2 working days before the deadline for obtaining bid packages, plans, or specifications remains a public record subject to s. 119.07(1).

(3) The bid analysis and monitoring system of the department is confidential and exempt from the provisions of s. 119.07(1). This exemption applies to all system documentation, input, computer processes and programs, electronic data files, and output, but does not apply to the actual source documents, unless otherwise exempted under other provisions of law.

History.—s. 5, ch. 83-4; s. 3, ch. 89-21; s. 108, ch. 90-360; s. 163, ch. 96-406; s. 11, ch. 2014-223.



337.169 - Effect of ch. 83-4 on existing remedies.

337.169 Effect of ch. 83-4 on existing remedies.—The provisions of chapter 83-4, Laws of Florida, are not in derogation of existing remedies available to the department, and such remedies remain in full force and effect.

History.—s. 7, ch. 83-4.



337.17 - Bid guaranty.

337.17 Bid guaranty.—The department shall only require guaranty with each bid for a construction contract in excess of $150,000 in an amount to be specified by the department which shall not exceed 10 percent of the preliminary estimate of the cost of the work. The guaranty may, in the discretion of the bidder, be in the form of a cashier’s check, bank money order, bank draft of any national or state bank, certified check, or surety bond, payable to the department. The surety on any bid bond shall be a company recognized to execute bid bonds for contracts of the Federal Government.

History.—s. 96, ch. 29965, 1955; s. 16, ch. 57-318; ss. 23, 35, ch. 69-106; s. 1, ch. 77-174; s. 157, ch. 84-309; s. 16, ch. 91-162; s. 127, ch. 92-152.



337.175 - Retainage.

337.175 Retainage.—The department may provide in its construction contracts for retaining a portion of the amount due a contractor for work that the contractor has completed, until completion and final acceptance of the project by the department. If the department allows, contractors may substitute securities as provided by s. 255.052, or substitute certificates of deposit or irrevocable letters of credit approved by the department comptroller in lieu of retainage.

History.—s. 9, ch. 87-100; s. 48, ch. 90-136; s. 122, ch. 92-152; s. 497, ch. 95-148; s. 13, ch. 2000-266.



337.18 - Surety bonds for construction or maintenance contracts; requirement with respect to contract award; bond requirements; defaults; damage assessments.

337.18 Surety bonds for construction or maintenance contracts; requirement with respect to contract award; bond requirements; defaults; damage assessments.—

(1)(a) A surety bond shall be required of the successful bidder in an amount equal to the awarded contract price. However, the department may choose, in its discretion and applicable only to multiyear maintenance contracts, to allow for incremental annual contract bonds that cumulatively total the full, awarded, multiyear contract price.

1. The department may waive the requirement for all or a portion of a surety bond if:

a. The contract price is $250,000 or less and the department determines that the project is of a noncritical nature and that nonperformance will not endanger public health, safety, or property;

b. The prime contractor is a qualified nonprofit agency for the blind or for the other severely handicapped under s. 413.036(2); or

c. The prime contractor is using a subcontractor that is a qualified nonprofit agency for the blind or for the other severely handicapped under s. 413.036(2). However, the department may not waive more than the amount of the subcontract.

2. If the Secretary of Transportation or the secretary’s designee determines that it is in the best interests of the department to reduce the bonding requirement for a project and that to do so will not endanger public health, safety, or property, the department may waive the requirement of a surety bond in an amount equal to the awarded contract price for a project having a contract price of $250 million or more and, in its place, may set a surety bond amount that is a portion of the total contract price and provide an alternate means of security for the balance of the contract amount that is not covered by the surety bond or provide for incremental surety bonding and provide an alternate means of security for the balance of the contract amount that is not covered by the surety bond. Such alternative means of security may include letters of credit, United States bonds and notes, parent company guarantees, and cash collateral. The department may require alternate means of security if a surety bond is waived. The surety on such bond shall be a surety company authorized to do business in the state. All bonds shall be payable to the department and conditioned for the prompt, faithful, and efficient performance of the contract according to plans and specifications and within the time period specified, and for the prompt payment of all persons defined in s. 713.01 furnishing labor, material, equipment, and supplies for work provided in the contract; however, whenever an improvement, demolition, or removal contract price is $25,000 or less, the security may, in the discretion of the bidder, be in the form of a cashier’s check, bank money order of any state or national bank, certified check, or postal money order. The department shall adopt rules to implement this subsection. Such rules shall include provisions under which the department shall refuse to accept bonds on contracts when a surety wrongfully fails or refuses to settle or provide a defense for claims or actions arising under a contract for which the surety previously furnished a bond.

(b) Before beginning any work under the contract, the contractor shall maintain a copy of the payment and performance bond required under this section at its principal place of business and at the job-site office, if one is established, and the contractor shall provide a copy of the payment and performance bond within 5 days after receiving a written request for the bond. A copy of the payment and performance bond required under this section may also be obtained directly from the department by making a request pursuant to chapter 119. A claimant has a right of action against the contractor and surety for the amount due him or her, including unpaid finance charges due under the claimant’s contract. The action may not involve the department in any expense.

(c) A claimant, except a laborer, who is not in privity with the contractor shall, before commencing or not later than 90 days after commencing to furnish labor, materials, or supplies for the prosecution of the work, furnish the contractor with a notice that he or she intends to look to the bond for protection. A claimant who is not in privity with the contractor and who has not received payment for his or her labor, materials, or supplies shall deliver to the contractor and to the surety written notice of the performance of the labor or delivery of the materials or supplies and of the nonpayment. The notice of nonpayment may be served at any time during the progress of the work or thereafter but not before 45 days after the first furnishing of labor, services, or materials, and not later than 90 days after the final furnishing of the labor, services, or materials by the claimant or, with respect to rental equipment, not later than 90 days after the date that the rental equipment was last on the job site available for use. An action by a claimant, except a laborer, who is not in privity with the contractor for the labor, materials, or supplies may not be instituted against the contractor or the surety unless both notices have been given. Notices required or permitted under this section may be served in any manner provided in s. 713.18.

(d) An action must be instituted by a claimant, whether in privity with the contractor or not, against the contractor or the surety on the payment bond or the payment provisions of a combined payment and performance bond within 365 days after the final acceptance of the contract work by the department. A claimant may not waive in advance his or her right to bring an action under the bond against the surety. In any action brought to enforce a claim against a payment bond under this section, the prevailing party is entitled to recover a reasonable fee for the services of his or her attorney for trial and appeal or for arbitration, in an amount to be determined by the court, which fee must be taxed as part of the prevailing party’s costs, as allowed in equitable actions.

(e) When a contractor has furnished a payment bond pursuant to this section, he or she may, when the department makes any payment to the contractor, serve a written demand on any claimant who is not in privity with the contractor for a written statement under oath of his or her account showing the nature of the labor or services performed to date, if any; the materials furnished; the materials to be furnished, if known; the amount paid on account to date; the amount due; and the amount to become due, if known, as of the date of the statement by the claimant. Any such demand to a claimant who is not in privity with the contractor must be served on the claimant at the address and to the attention of any person who is designated to receive the demand in the notice to the contractor served by the claimant. The failure or refusal to furnish the statement does not deprive the claimant of his or her rights under the bond if the demand is not served at the address of the claimant or directed to the attention of the person designated to receive the demand in the notice to contractor. The failure to furnish the statement within 60 days after the demand, or the furnishing of a false or fraudulent statement, deprives the claimant who fails to furnish the statement, or who furnishes the false or fraudulent statement, of his or her rights under the bond. If the contractor serves more than one demand for statement of account on a claimant and none of the information regarding the account has changed since the claimant’s last response to a demand, the failure or refusal to furnish such statement does not deprive the claimant of his or her rights under the bond. The negligent inclusion or omission of any information deprives the claimant of his or her rights under the bond to the extent that the contractor can demonstrate prejudice from such act or omission by the claimant. The failure to furnish a response to a demand for statement of account does not affect the validity of any claim on the bond being enforced in a lawsuit filed before the date the demand for statement of account is received by the claimant.

(f) The bonds provided for in this section are statutory bonds. The provisions of s. 255.05 are not applicable to bonds issued pursuant to this section.

(2) The department shall provide in its contracts for the determination of default on the part of any contractor for cause attributable to such contractor. The department shall have no liability for anticipated profits for unfinished work on a contract which has been determined to be in default. Every contract let by the department for the performance of work shall contain a provision for payment to the department by the contractor of liquidated damages due to failure of the contractor to complete the contract work within the time stipulated in the contract or within such additional time as may have been granted by the department. The contractual provision shall include a reasonable estimate of the damages that would be incurred by the department as a result of such failure. The department shall establish a schedule of daily liquidated damage charges, based on original contract amounts, for construction contracts entered into by the department, which schedule shall be incorporated by reference into the contract. The department shall update the schedule of liquidated damages at least once every 2 years, but no more often than once a year. The schedule shall, at a minimum, be based on the average construction, engineering, and inspection costs experienced by the department on contracts over the 2 preceding fiscal years. The schedule shall also include anticipated costs of project-related delays and inconveniences to the department and traveling public. Anticipated costs may include, but are not limited to, road user costs, a portion of the projected revenues that will be lost due to failure to timely open a project to revenue-producing traffic, costs resulting from retaining detours for an extended time, and other similar costs. Any such liquidated damages paid to the department shall be deposited to the credit of the fund from which payment for the work contracted was authorized.

(3) In addition to the provision for payment to the department by the contractor of liquidated damages due to the failure of the contractor to complete the project within the time stipulated in the contract or within such additional time as may have been granted by the department, the department may also recover from the contractor amounts paid by the department for damages suffered by third parties as a result of the contractor’s failure to complete the project within the time stipulated in the contract or within such additional time as may have been granted by the department, unless the failure to timely complete the project was caused by the department’s act or omission. However, nothing herein shall create a cause of action against the department, or against a contractor by an abutting property owner or business entity, where none has previously existed.

(4)(a) If the department determines and adequately documents that the timely completion of any project will provide a substantial benefit to the public health, safety, or welfare; will limit the disruptive effect of construction on the community; or is cost beneficial on a revenue-producing project, the contract for such project may provide for an incentive payment payable to the contractor for early completion of the project or critical phases of the work and for additional damages to be assessed against the contractor for the completion of the project or critical phases of the work in excess of the time specified. All contracts containing such provisions shall be approved by the head of the department or his or her designee. The amount of such incentive payment or such additional damages shall be established in the contract based on an analysis of the cost savings to the traveling public or revenue projections for a revenue-producing project. Any liquidated damages provided for under subsection (2) and any additional damages provided for under this subsection shall be payable to the department because of the contractor’s failure to complete the contract work within the time stipulated in the contract or within such additional time as may have been granted by the department.

(b) The department shall adopt rules to implement this subsection. Such rules shall include procedures and criteria for the selection of projects on which incentive payments and additional damages may be provided for by contract.

(5) Such bonds shall be subject to the additional obligation that the principal and surety executing the same shall be liable to the state in a civil action instituted by the department or any officer of the state authorized in such cases, for double any amount in money or property the state may lose or be overcharged or otherwise defrauded of, by reason of any wrongful or criminal act, if any, of the contractor, the contractor’s agent, or employees.

History.—s. 97, ch. 29965, 1955; s. 1, ch. 65-40; ss. 23, 35, ch. 69-106; s. 1, ch. 71-40; s. 2, ch. 78-316; s. 1, ch. 82-41; s. 23, ch. 83-218; s. 158, ch. 84-309; s. 29, ch. 85-180; s. 10, ch. 87-100; s. 2, ch. 88-281; s. 49, ch. 90-136; s. 121, ch. 92-152; s. 13, ch. 94-237; s. 967, ch. 95-148; s. 50, ch. 96-323; s. 3, ch. 98-105; s. 21, ch. 99-385; s. 14, ch. 2000-266; s. 44, ch. 2003-286; s. 5, ch. 2007-66; s. 34, ch. 2007-196; s. 8, ch. 2009-85; s. 40, ch. 2016-239.



337.185 - State Arbitration Board.

337.185 State Arbitration Board.—

(1) To facilitate the prompt settlement of claims for additional compensation arising out of construction and maintenance contracts between the department and the various contractors with whom it transacts business, the Legislature does hereby establish the State Arbitration Board, referred to in this section as the “board.” For the purpose of this section, the term “claim” means the aggregate of all outstanding claims by a party arising out of a construction or maintenance contract. Every contractual claim in an amount up to $250,000 per contract or, at the claimant’s option, up to $500,000 per contract or, upon agreement of the parties, up to $1 million per contract that cannot be resolved by negotiation between the department and the contractor shall be arbitrated by the board after acceptance of the project by the department. As an exception, either party to the dispute may request that the claim be submitted to binding private arbitration. A court of law may not consider the settlement of such a claim until the process established by this section has been exhausted.

(2) The board shall be composed of three members. One member shall be appointed by the head of the department, and one member shall be elected by those construction or maintenance companies who are under contract with the department. The third member shall be chosen by agreement of the other two members. Whenever the third member has a conflict of interest regarding affiliation with one of the parties, the other two members shall select an alternate member for that hearing. The head of the department may select an alternative or substitute to serve as the department member for any hearing or term. Each member shall serve a 2-year term. The board shall elect a chair, each term, who shall be the administrator of the board and custodian of its records.

(3) A hearing may be requested by the department or by a contractor who has a dispute with the department which, under the rules of the board, may be the subject of arbitration. The request is to be made to the board within 820 days after the final acceptance of the work for all contracts entered into after June 30, 1993. The board shall conduct the hearing within 45 days of the request. The party requesting the board’s consideration shall give notice of the hearing to each member. If the board finds that a third party is necessary to resolve the dispute, the board may vote to dismiss the claim, which may thereafter be pursued in accordance with the laws of the State of Florida.

(4) All members shall be necessary to conduct a meeting. Upon being called into session, the board shall promptly proceed to a determination of the issue or issues in dispute.

(5) When a valid contract is in effect defining the rights, duties, and liabilities of the parties with respect to any matter in dispute, the board shall have power only to determine the proper interpretation and application of the contract provisions which are involved. Any investigation made by less than the whole membership of the board shall be by authority of a written directive by the chair, and such investigation shall be summarized in writing and considered by the board as part of the record of its proceedings.

(6) The board shall hand down its order within 60 days after it is called into session. If all three members of the board do not agree, the order of the majority will constitute the order of the board.

(7) The members of the board may receive compensation for the performance of their duties hereunder, from administrative fees received by the board, except that no employee of the department may receive compensation from the board. The compensation amount shall be determined by the board, but may not exceed $125 per hour, up to a maximum of $1,000 per day for each member authorized to receive compensation. This section does not prevent the member elected by construction or maintenance companies from being an employee of an association affiliated with the industry, even if the sole responsibility of that member is service on the board. Travel expenses for the industry member may be paid by an industry association, if necessary. The board may allocate funds annually for clerical and other administrative services.

(8) The party requesting arbitration shall pay a fee to the board in accordance with a schedule established by it, not to exceed $500 per claim which is $25,000 or less, not to exceed $1,000 per claim which is in excess of $25,000 but not exceeding $50,000, not to exceed $1,500 per claim which is in excess of $50,000 but not exceeding $100,000, not to exceed $2,000 per claim which is in excess of $100,000 but not exceeding $200,000, not to exceed $3,000 per claim which is in excess of $200,000 but not exceeding $300,000, not to exceed $4,000 per claim which is in excess of $300,000 but not exceeding $400,000, and not to exceed $5,000 per claim which is in excess of $400,000, to cover the cost of administration and compensation of the board.

(9) The board in its order may apportion the fee set out in subsection (8), and the cost of recording and preparing a transcript of the hearing, among the parties in accordance with the board’s finding of liability.

History.—s. 1, ch. 69-351; ss. 23, 35, ch. 69-106; s. 1, ch. 70-186; s. 56, ch. 78-95; s. 3, ch. 80-346; s. 170, ch. 84-309; s. 19, ch. 85-180; s. 11, ch. 87-100; s. 14, ch. 90-502; s. 123, ch. 92-152; s. 49, ch. 93-164; s. 498, ch. 95-148; s. 2, ch. 99-345; s. 22, ch. 99-385; s. 13, ch. 2002-20; s. 9, ch. 2009-85.

Note.—Former s. 337.32.



337.19 - Suits by and against department; limitation of actions; forum.

337.19 Suits by and against department; limitation of actions; forum.—

(1) Suits at law and in equity may be brought and maintained by and against the department on any contract claim arising from breach of an express provision or an implied covenant of a written agreement or a written directive issued by the department pursuant to the written agreement. In any such suit, the department and the contractor shall have all of the same rights and obligations as a private person under a like contract except that no liability may be based on an oral modification of either the written contract or written directive. Nothing herein shall be construed to waive the sovereign immunity of the state and its political subdivisions from equitable claims and equitable remedies. Notwithstanding anything to the contrary contained in this section, no employee or agent of the department may be held personally liable to an extent greater than that pursuant to s. 768.28 provided that no suit sounding in tort shall be maintained against the department.

(2) Suits by and against the department under this section shall be commenced within 820 days of the final acceptance of the work. This section shall apply to all contracts entered into after June 30, 1993.

(3) Any action or suit brought against the department shall be brought in the county or counties where the cause of action accrued, or in the county of the department’s district headquarters responsible for the work, or in Leon County.

History.—s. 98, ch. 29965, 1955; ss. 1, 2, ch. 69-391; s. 1, ch. 84-206; s. 159, ch. 84-309; s. 28, ch. 93-164; s. 158, ch. 96-320; s. 66, ch. 96-323; s. 3, ch. 99-345.



337.195 - Limits on liability.

337.195 Limits on liability.—

(1) In a civil action for the death of or injury to a person, or for damage to property, against the Department of Transportation or its agents, consultants, or contractors for work performed on a highway, road, street, bridge, or other transportation facility when the death, injury, or damage resulted from a motor vehicle crash within a construction zone in which the driver of one of the vehicles was under the influence of alcoholic beverages as set forth in s. 316.193, under the influence of any chemical substance as set forth in s. 877.111, or illegally under the influence of any substance controlled under chapter 893 to the extent that her or his normal faculties were impaired or that she or he operated a vehicle recklessly as defined in s. 316.192, it is presumed that the driver’s operation of the vehicle was the sole proximate cause of her or his own death, injury, or damage. This presumption can be overcome if the gross negligence or intentional misconduct of the Department of Transportation, or of its agents, consultants, or contractors, was a proximate cause of the driver’s death, injury, or damage.

(2) A contractor who constructs, maintains, or repairs a highway, road, street, bridge, or other transportation facility for the Department of Transportation is not liable to a claimant for personal injury, property damage, or death arising from the performance of the construction, maintenance, or repair if, at the time of the personal injury, property damage, or death, the contractor was in compliance with contract documents material to the condition that was the proximate cause of the personal injury, property damage, or death.

(a) The limitation on liability contained in this subsection does not apply when the proximate cause of the personal injury, property damage, or death is a latent condition, defect, error, or omission that was created by the contractor and not a defect, error, or omission in the contract documents; or when the proximate cause of the personal injury, property damage, or death was the contractor’s failure to perform, update, or comply with the maintenance of the traffic safety plan as required by the contract documents.

(b) Nothing in this subsection shall be interpreted or construed as relieving the contractor of any obligation to provide the Department of Transportation with written notice of any apparent error or omission in the contract documents.

(c) Nothing in this subsection shall be interpreted or construed to alter or affect any claim of the Department of Transportation against such contractor.

(d) This subsection does not affect any claim of any entity against such contractor, which claim is associated with such entity’s facilities on or in Department of Transportation roads or other transportation facilities.

(3) In all cases involving personal injury, property damage, or death, a person or entity who contracts to prepare or provide engineering plans for the construction or repair of a highway, road, street, bridge, or other transportation facility for the Department of Transportation shall be presumed to have prepared such engineering plans using the degree of care and skill ordinarily exercised by other engineers in the field under similar conditions and in similar localities and with due regard for acceptable engineering standards and principles if the engineering plans conformed to the Department of Transportation’s design standards material to the condition or defect that was the proximate cause of the personal injury, property damage, or death. This presumption can be overcome only upon a showing of the person’s or entity’s gross negligence in the preparation of the engineering plans and shall not be interpreted or construed to alter or affect any claim of the Department of Transportation against such person or entity. The limitation on liability contained in this subsection shall not apply to any hidden or undiscoverable condition created by the engineer. This subsection does not affect any claim of any entity against such engineer or engineering firm, which claim is associated with such entity’s facilities on or in Department of Transportation roads or other transportation facilities.

(4) In any civil action for death, injury, or damages against the Department of Transportation or its agents, consultants, engineers, or contractors for work performed on a highway, road, street, bridge, or other transportation facility, if the department, its agents, consultants, engineers, or contractors are immune from liability pursuant to this section or are not parties to the litigation, they may not be named on the jury verdict form or be found to be at fault or responsible for the injury, death, or damage that gave rise to the damages.

History.—s. 4, ch. 2005-281; s. 34, ch. 2006-1.



337.221 - Claims settlement process.

337.221 Claims settlement process.—It is the intent of the Legislature that a process be created to resolve contractual claims between the department and providers of goods and services and that the department pursue the recovery of additional costs resulting from substandard goods and services provided to the department.

(1) To implement this policy, the department shall establish a process to resolve claims for additional monetary compensation, time, or other adjustments to the contract.

(2) The department shall document its final decision on all claims, including reasonable support for its decision.

(3) On all claims resolutions resulting in increases of the contract by more than $500,000, a responsible department director, after reasonable inquiry, shall:

(a) Certify that no known facts or circumstances relating to the resolution of the claim indicate any improper intervention or influence, or attempts at any such intervention or influence, on behalf of the consultant or contractor; or

(b) Report to the secretary of the department that facts or circumstances exist that indicate improper intervention or influence, or attempts at such improper intervention or influence, on behalf of the consultant or contractor.

Any such certification or report shall be verified in accordance with s. 92.525.

(4) The recovery for a claim not resolved through the department’s claim settlement process shall only be pursued through state arbitration board or circuit court proceedings, as provided by law.

(5) The department shall annually file a summary report on claim settlements to the transportation committees of the Legislature by October 1 each year. The report shall provide sufficient information to determine whether further inquiry into the claims settlement process is warranted.

History.—s. 13, ch. 87-100; s. 41, ch. 90-136; s. 124, ch. 92-152; s. 71, ch. 94-237; s. 38, ch. 95-257.



337.242 - Acquisition of rail corridors.

337.242 Acquisition of rail corridors.—

(1) The Department of Transportation shall contact each railroad company operating in this state and express the department’s interest in acquiring rail corridors and shall request notification as specified in 49 C.F.R. s. 1152.22(a)(6).

(2) The department shall maintain a map of the rail system in this state.

(3) The department shall control or prohibit ingress to and egress from or through all rail transportation corridors under the department’s jurisdiction.

(4) The department shall, as part of the rail planning responsibilities under s. 341.302(3), identify and evaluate the potential for transportation uses for both operating rail corridors and corridors in which service has been discontinued. If the corridors evaluated have a transportation use potential, the department may purchase, manage, and maintain the corridor subject to appropriation by the Legislature. The movement of people and goods to and from Florida seaports and airports shall be considered a transportation use. All rail transportation corridors in which service has been discontinued or in which service is scheduled for discontinuance shall be reported by the department to the Department of Environmental Protection as specified in s. 260.0161.

History.—s. 24, ch. 88-168; s. 77, ch. 90-136; s. 85, ch. 91-221; s. 165, ch. 94-356.



337.243 - Notification of land use changes in designated transportation corridors.

337.243 Notification of land use changes in designated transportation corridors.—

(1) If a local government designates a transportation corridor that includes a facility on the State Highway System in its local government comprehensive plan and has adopted a transportation corridor management ordinance, the local governmental entity shall give reasonable notice by certified mail to the department prior to approving any substantial zoning change or subdivision plat changes or granting of a building permit or development permit, as defined in s. 380.031(4), for land use or the erection, alteration, or moving of a building for property within the designated transportation corridor which would substantially impair the viability of the corridor for future transportation uses. This notification requirement shall not apply to any routine maintenance or emergency repairs to existing structures. Upon notification, the department shall determine whether to purchase the property affected or to initiate eminent domain proceedings. The department’s determination shall not affect the granting or denial of the permit by the local government. The local government shall not be liable to the department for failure to make notification to the department pursuant to this section.

(2) Any right-of-way located within a designated transportation corridor may be acquired at any time by the department when the acquisition is determined by the department to be in the public interest to protect the designated transportation corridor from development or when the transportation corridor designation creates an undue hardship on the affected property owner.

History.—s. 17, ch. 90-227; s. 40, ch. 95-143; s. 36, ch. 95-257.



337.25 - Acquisition, lease, and disposal of real and personal property.

337.25 Acquisition, lease, and disposal of real and personal property.—

(1)(a) The department may purchase, lease, exchange, or otherwise acquire any land, property interests, buildings, or other improvements, including personal property within such buildings or on such lands, necessary to secure or use transportation rights-of-way for existing, proposed, or anticipated transportation facilities on the State Highway System, on the State Park Road System, in a rail corridor, or in a transportation corridor designated by the department. Such property shall be held in the name of the state.

(b) The department may accept donations of any land, buildings, or other improvements, including personal property within such buildings or on such lands with or without such conditions, reservations, or reverter provisions as are acceptable to the department. Such donations may be used as transportation rights-of-way or to secure or use transportation rights-of-way for existing, proposed, or anticipated transportation facilities on the State Highway System, on the State Park Road System, or in a transportation corridor designated by the department.

(c) If lands, buildings, or other improvements are needed for transportation purposes, but are held by a federal, state, or local governmental entity and used for public purposes other than transportation, the department may compensate the entity for such properties by providing functionally equivalent replacement facilities. The provision of replacement facilities under this subsection may only be undertaken with the agreement of the governmental entity affected.

(d) The department may contract pursuant to s. 287.055 for auction services used in the conveyance of real or personal property or the conveyance of leasehold interests under subsections (4) and (5). The contract may allow for the contractor to retain a portion of the proceeds as compensation for the contractor’s services.

(2) A complete inventory shall be made of all real or personal property immediately upon possession or acquisition. Such inventory must include a statement of the location or site of each piece of realty, structure, or severable item. Copies of each inventory shall be filed in the district office in which the property is located. Such inventory shall be carried forward to show the final disposition of each item of property, both real and personal.

(3) The inventory of real property that was acquired by the state after December 31, 1988, that has been owned by the state for 10 or more years, and that is not within a transportation corridor or within the right-of-way of a transportation facility shall be evaluated to determine the necessity for retaining the property. If the property is not needed for the construction, operation, and maintenance of a transportation facility or is not located within a transportation corridor, the department may dispose of the property pursuant to subsection (4).

(4) The department may convey, in the name of the state, any land, building, or other property, real or personal, which was acquired under subsection (1) and which the department has determined is not needed for the construction, operation, and maintenance of a transportation facility. When such a determination has been made, property may be disposed of through negotiations, sealed competitive bids, auctions, or any other means the department deems to be in its best interest, with due advertisement for property valued by the department at greater than $10,000. A sale may not occur at a price less than the department’s current estimate of value, except as provided in paragraphs (a)-(d). The department may afford a right of first refusal to the local government or other political subdivision in the jurisdiction in which the parcel is situated, except in a conveyance transacted under paragraph (a), paragraph (c), or paragraph (e).

(a) If the property has been donated to the state for transportation purposes and a transportation facility has not been constructed for at least 5 years, plans have not been prepared for the construction of such facility, and the property is not located in a transportation corridor, the governmental entity may authorize reconveyance of the donated property for no consideration to the original donor or the donor’s heirs, successors, assigns, or representatives.

(b) If the property is to be used for a public purpose, the property may be conveyed without consideration to a governmental entity.

(c) If the property was originally acquired specifically to provide replacement housing for persons displaced by transportation projects, the department may negotiate for the sale of such property as replacement housing. As compensation, the state shall receive at least its investment in such property or the department’s current estimate of value, whichever is lower. It is expressly intended that this benefit be extended only to persons actually displaced by the project. Dispositions to any other person must be for at least the department’s current estimate of value.

(d) If the department determines that the property requires significant costs to be incurred or that continued ownership of the property exposes the department to significant liability risks, the department may use the projected maintenance costs over the next 10 years to offset the property’s value in establishing a value for disposal of the property, even if that value is zero.

(e) If, at the discretion of the department, a sale to a person other than an abutting property owner would be inequitable, the property may be sold to the abutting owner for the department’s current estimate of value.

(5) The department may convey a leasehold interest for commercial or other purposes, in the name of the state, to any land, building, or other property, real or personal, which was acquired under subsection (1). However, a lease may not be entered into at a price less than the department’s current estimate of value. The department’s estimate of value shall be prepared in accordance with department procedures, guidelines, and rules for valuation of real property, the cost of which shall be paid by the party seeking the lease of the property.

(a) A lease may be accomplished through negotiations, sealed competitive bids, auction, or any other means the department deems to be in its best interest. The department may allow an outdoor advertising sign to remain on the property acquired or be relocated on department property. This subsection shall not cause a sign to be considered a nonconforming sign pursuant to chapter 479.

(b) If, at the discretion of the department, a lease to a person other than an abutting property owner or tenant with a leasehold interest in the abutting property would be inequitable, the property may be leased to the abutting owner or tenant for at least the department’s current estimate of value.

(c) A lease signed pursuant to paragraph (a) may not be for more than 5 years; however, the department may renegotiate or extend such a lease for an additional 5 years as the department deems appropriate.

(d) Each lease shall provide that, unless otherwise directed by the lessor, any improvements made to the property during the lease shall be removed at the lessee’s expense.

(e) If property is to be used for a public purpose, the property may be leased without consideration to a governmental entity. A lease for a public purpose is exempt from the term limits in paragraph (c).

(f) Paragraphs (c) and (e) do not apply to leases entered into pursuant to s. 260.0161(3), except as provided in such a lease.

(g) A lease executed under this subsection may not be used by the lessee to establish the standing required under s. 73.071(3)(b) if the business had not been established for the specified number of years on the date title passed to the department.

(h) The department may enter into a long-term lease without compensation with a public port listed in s. 403.021(9)(b) for rail corridors used for the operation of a short-line railroad to the port.

(6) This chapter does not prevent the joint use of right-of-way for alternative modes of transportation if the joint use does not impair the integrity and safety of the transportation facility.

(7) The department shall prepare the estimate of value provided under subsection (4) in accordance with department procedures, guidelines, and rules for valuation of real property. If the value of the property is greater than $50,000, as determined by the department estimate, the sale must be at a negotiated price of at least the estimate of value as determined by an appraisal prepared in accordance with department procedures, guidelines, and rules for valuation of real property, the cost of which shall be paid by the party seeking the purchase of the property. If the estimated value is $50,000 or less, the department may use a department staff appraiser or obtain an independent appraisal.

(8) As used in this section, the term “due advertisement” means an advertisement in a newspaper of general circulation in the area of the improvements of at least 14 calendar days before the date of the receipt of bids or the date on which a public auction is to be held.

(9) The department, with the approval of the Chief Financial Officer, may disburse state funds for real estate closings in a manner consistent with good business practices and in a manner minimizing costs and risks to the state.

(10) The department may purchase title insurance if it determines that such insurance is necessary to protect the public’s investment in property being acquired for transportation purposes. The department shall adopt procedures to be followed in making the determination to purchase title insurance for a particular parcel or group of parcels which, at a minimum, shall specify criteria that the parcels must meet.

(11) This section does not modify the requirements of s. 73.013.

History.—s. 104, ch. 29965, 1955; s. 1, ch. 61-430; s. 1, ch. 65-48; s. 1, ch. 65-33; ss. 23, 35, ch. 69-106; s. 2, ch. 77-44; s. 1, ch. 77-244; s. 1, ch. 78-282; s. 141, ch. 79-400; s. 2, ch. 82-36; s. 163, ch. 84-309; s. 16, ch. 88-168; s. 5, ch. 89-232; s. 78, ch. 90-136; s. 112, ch. 92-152; ss. 39, 40, ch. 93-164; s. 24, ch. 94-237; s. 968, ch. 95-148; s. 51, ch. 96-323; s. 15, ch. 97-280; s. 23, ch. 99-385; s. 54, ch. 2000-152; s. 373, ch. 2003-261; s. 12, ch. 2014-223.



337.2505 - Donations for landscape projects.

337.2505 Donations for landscape projects.—The Department of Transportation is authorized to accept donations of plans, materials, installation, and maintenance for landscape projects on the State Highway System.

(1) The department shall adopt rules for review and permitting of landscape donations. The rules must include, but are not limited to, an examination of the donation’s aesthetic value, feasibility of installation and maintenance, compliance with state and federal regulations, and requirements for a maintenance plan.

(2) The department may place signs at the site of donated landscaping where the donation encompasses materials and their installation and maintenance. Department rules shall provide for the type and size of such signs.

History.—s. 6, ch. 92-152.



337.251 - Lease of property for joint public-private development and areas above or below department property.

337.251 Lease of property for joint public-private development and areas above or below department property.—

(1) The department may lease to public agencies or private entities, for a term not to exceed 99 years, the use of department property, including rights-of-way, for joint public-private transportation purposes to further economic development in this state and generate revenue for transportation. The department may also lease the use of areas above or below state highways or other transportation facilities for commercial purposes. Leases under this section are subject to any reservations, restrictions, or conditions necessary to ensure adequate protection for the safe and efficient operation and maintenance of all transportation and utility facilities, the adequacy of traffic flow, and the full use of existing and future state transportation facilities. Such joint public-private use or commercial use of property may not interfere with the primary state transportation needs or present or future utility needs for that property nor be contrary to the best interests of the public. The department may not lease any such property if the proposed use conflicts with zoning or land development codes of any affected local government. The department shall, prior to entering into such lease, determine that the property subject to the lease has a permanent transportation use related to the responsibilities of the department, has the potential for such future transportation uses, or constitutes airspace or subsurface rights attached to property having such uses, and is therefore not available for sale as surplus property.

(2) The department may request proposals for the lease of such property or, if the department receives a proposal for a lease of a particular department property which it desires to consider, the department shall publish a notice in a newspaper of general circulation at least once a week for 2 weeks stating that it has received the proposal and will accept other proposals for lease of such property for 120 days after the date of publication. A copy of the notice must be mailed to each local government in the affected area. The department shall establish by rule an application fee for the submission of proposals pursuant to this section. The fee must be sufficient to pay the anticipated costs of evaluating the proposals. The department may engage the services of private consultants to assist in the evaluations. Before approval, the department shall determine that the proposed lease:

(a) Is in the public’s best interest;

(b) Does not require that state funds be used; and

(c) Has adequate safeguards in place to ensure that additional costs are not borne and service disruptions are not experienced by the traveling public and residents of the state in the event of default by the private lessee or upon termination or expiration of the lease.

(3) A proposal must be selected by the department based on competitive bidding, except that the department may consider other relevant factors specified in the request for proposals. The department may consider such factors as the value of property exchanges, the cost of construction, and other recurring costs for the benefit of the department by the lessee in lieu of direct revenue to the department if such other factors are of equal value including innovative proposals to involve minority businesses. The department may name a board of advisers which may be composed of accountants, real estate appraisers, design engineers, or other experts experienced in the type of development proposed. The board of advisers shall review the feasibility of the proposals, recommend acceptance or rejection of each proposal, and rank each feasible proposal in the order of technical feasibility and benefit provided to the department. The board of advisers shall be reasonably compensated for the services provided and all department costs for evaluating the proposals shall be reimbursed from a proposal application fee to be set by the department and paid by the applicants. The board of advisers shall not be subject to selection under the provisions of chapter 287.

(4) The requirements of this section apply to complex lease transactions involving extensive capital improvements by the lessee or provisions for exchange of goods or services by the lessee in lieu of cash and do not affect the requirements for other types of leases set forth in s. 337.25(5).

(5) The department may utilize leaseback or other joint public-private uses of property in lieu of full or partial compensation to a property owner for property acquired by eminent domain or to a landowner who donates property to the department, without competitive proposals and selection, if such use is acceptable to the property owner in lieu of other compensation and such use does not interfere with the public transportation purpose for which the property was acquired.

(6) This section does not require right-of-way lease arrangements for facilities of utilities which provide water, sewer, gas, telecommunication, or electric services for which utilities may obtain permits from the department.

(7) The department shall be indemnified by a lessee for liability which arises from construction on or the use of department property by the lessee. Mortgages or other liens or encumbrances may not attach to department property as a result of the financing, construction, or use of the property by the lessee. Improvements constructed on the property by the lessee shall revert to the department upon expiration of the lease.

(8) Revenue derived from a joint public-private use shall be deposited in the State Transportation Trust Fund.

(9) A fixed-guideway transportation system authorized by the department to be wholly or partially within the department’s right-of-way pursuant to a lease granted under this section may operate at any safe speed.

(10) The department may adopt rules to administer the provisions of this section.

History.—s. 7, ch. 90-227; s. 27, ch. 95-257; s. 38, ch. 96-323; s. 24, ch. 99-385; s. 53, ch. 2002-20; s. 9, ch. 2005-281; s. 13, ch. 2014-223.



337.26 - Execution and effect of instruments of sale, lease, or conveyance executed by department.

337.26 Execution and effect of instruments of sale, lease, or conveyance executed by department.—

(1) An instrument of sale, lease, or conveyance executed in the name of the department, and signed by the department’s chief administrative officer of the district in which the property is located, or, if the property is located on the turnpike system, by the chief administrative officer of the Office of Florida Turnpike, when such authority has been delegated by the head of the department, with the corporate seal of the department affixed thereto, is effective to pass the title or interest of the state in the property conveyed.

(2) No instrument of conveyance by the department shall warrant the title to any property sold, leased, or conveyed.

History.—s. 105, ch. 29965, 1955; s. 17, ch. 57-318; ss. 23, 35, ch. 69-106; s. 164, ch. 84-309; s. 17, ch. 88-168; s. 131, ch. 92-152.



337.27 - Exercise of power of eminent domain by department; procedure; title; cost.

337.27 Exercise of power of eminent domain by department; procedure; title; cost.—

(1) The power of eminent domain is vested in the department to condemn all necessary lands and property, including rights of access, air, view, and light, whether public or private, for the purpose of securing and utilizing transportation rights-of-way, including, but not limited to, any lands reasonably necessary for securing applicable permits, areas necessary for management of access, borrow pits, drainage ditches, water retention areas, rest areas, replacement access for landowners whose access is impaired due to the construction of a facility, and replacement rights-of-way for relocated rail and utility facilities; for existing, proposed, or anticipated transportation facilities on the State Highway System or State Park Road System; or in a transportation corridor designated by the department; or for the purposes of screening, relocation, removal, or disposal of junkyards and scrap metal processing facilities. The department shall also have the power to condemn any material and property necessary for such purposes. The secretary of the Department of Transportation may delegate the authority to execute eminent domain resolutions to the department’s chief administrative officer of the district in which the property is located, or to the chief administrative officer of the Office of Florida Turnpike if the property is to be acquired for a turnpike system project.

(2) Title to any land acquired in the name of the department vests in the state.

(3) The department is authorized to pay the judgment or compensation, including deposits required, awarded in any such proceedings out of any funds available to the department for the maintenance or construction of any transportation facility on the State Highway System, on the State Park Road System, or in a transportation corridor designated by the department.

(4) When the department acquires property for a transportation facility or in a transportation corridor through the exercise of eminent domain authority, or by purchase or donation, it is not subject to any liability imposed by chapter 376 or chapter 403 for preexisting soil or groundwater contamination due solely to its ownership. This section does not affect the rights or liabilities of any past or future owners of the acquired property nor does it affect the liability of any governmental entity for the results of its actions which create or exacerbate a pollution source. The department and the Department of Environmental Protection may enter into interagency agreements for the performance, funding, and reimbursement of the investigative and remedial acts necessary for property acquired by the department.

History.—s. 106, ch. 29965, 1955; s. 18, ch. 57-318; ss. 23, 35, ch. 69-106; s. 1, ch. 80-312; s. 165, ch. 84-309; s. 2, ch. 84-319; s. 3, ch. 87-164; s. 1, ch. 87-242; s. 18, ch. 88-168; s. 6, ch. 89-232; s. 132, ch. 92-152; s. 166, ch. 94-356; s. 64, ch. 99-385.



337.273 - Transportation corridors.

337.273 Transportation corridors.—

(1) It is hereby found and declared that:

(a) Immediate and decisive action must be taken to plan, designate, and develop transportation corridors within this state in order that the public health, safety, and welfare may be protected, preserved, and improved by planning for future growth, coordinating land use and transportation planning, and complying with the concurrency requirements of chapter 163.

(b) Traffic congestion and facility overcrowding on the State Highway System constitutes a serious and growing problem; impedes the development of an effective transportation system; results in increased incidents of traffic accidents, personal injury, and property damage or loss; causes environmental degradation; impedes sound economic growth; impairs effective growth management, including the ability to meet concurrency requirements and coordinate land use decisions and transportation planning; discourages tourism; aggravates social discord; increases maintenance costs; shortens the effective life of the transportation facility; delays public evacuation for natural storms and emergencies; impairs national defense and disaster response readiness; delays response time for emergency vehicles; significantly increases public infrastructure needs and associated public costs, such as police, fire, accident, medical, and hospital costs; and otherwise is injurious to the public health, safety, and welfare.

(c) The designation and management of transportation corridors and the planning and development of transportation facilities within transportation corridors will substantially assist in allowing government to alleviate traffic congestion and transportation facility overcrowding, aid in the development of an effective transportation system that is coordinated with land use planning, assist in planning for future growth, enable compliance with concurrency requirements, and alleviate the heretofore described health, safety, and welfare liabilities to the public.

(d) The designation and management of transportation corridors can best be achieved through the inclusion of transportation corridors in the local government comprehensive plans that are developed, reviewed, and adopted pursuant to chapter 163, in order to ensure comprehensive planning for future development and growth, improved coordination between land use and transportation planning, and compliance with concurrency requirements.

(2) It is further found and declared that:

(a) Investments in transportation corridors cannot be adequately coordinated with land use decisions without timely preservation, management, or acquisition of property necessary to accommodate existing and planned transportation facilities within the corridor.

(b) The inability to timely protect or acquire property necessary to accommodate a transportation facility in a transportation corridor constitutes an economic, health, safety, and welfare liability that imposes increasingly onerous burdens on public revenues, seriously impedes the ability to plan for future growth, substantially impairs or arrests sound growth, impedes the provision of transportation infrastructure concurrent with the impact of development, retards the provision of an adequate transportation system for the people in the state, aggravates traffic problems, and substantially hampers the elimination of traffic hazards and the improvement of traffic facilities.

(c) When development, building, or other intensification of land uses occur within the area of right-of-way needed for transportation facilities, the subsequent public acquisition of property results in disruption of neighborhoods, residences, and businesses; relocation of people and property; interference with utility facilities; and substantial additional costs to property owners, business owners, and public agencies for services, planning, permitting, and zoning.

(d) The prevention and elimination of traffic congestion on the State Highway System and the protection, management, and early acquisition of property to accommodate future transportation facilities is a matter of state policy and state concern in order that the state, counties, and municipalities shall not continue to consume an excessive proportion of limited resources on the extra services required for police, fire, accident, hospitalization, and other forms of public protection services and facilities as a result of inadequate transportation facilities.

(3) It is the intent of the Legislature that governmental police powers be utilized to the greatest extent possible by each governmental entity, and by two or more entities through corridor management agreements, to manage land uses necessary for transportation corridors; that property acquisition by donation, purchase, or eminent domain occur as far in advance of construction need as possible; and that property, needed to manage transportation corridors, be acquired and retained for future use to avoid the public liabilities for health, safety, and welfare heretofore outlined.

(4) It is recognized by the Legislature that advance acquisition of property to manage land uses in transportation corridors for future use will, of necessity, require acquisition without design plans and profiles, project development, and construction information; and it is intended by the Legislature that such advance acquisition, including acquisition utilizing the power of eminent domain, must nevertheless occur to avoid the social, economic, health, safety, and welfare liabilities heretofore declared.

(5) When lands and property in a transportation corridor are acquired pursuant to the eminent domain powers granted by s. 337.27(1), public purpose and necessity may be demonstrated through the use of typical design, construction plans or profiles, and one or more of the following: anticipated trends in such areas as demographic and other growth patterns, land use and development patterns, traffic projections, expected utility needs, or future anticipated mass-transit requirements. Immediate availability of construction funds and applicable permits shall not be required to support such showing of public purpose and necessity.

(6) A local government may designate a transportation corridor by including the corridor in the entity’s comprehensive plan traffic circulation or transportation element. A transportation management ordinance may be adopted for designated transportation corridors. The transportation corridor management ordinance should contain the criteria to manage the land uses within and adjacent to the transportation corridor, the types of restrictions on nonresidential and residential construction within the designated corridor, identification of permitted land uses within the designated corridor, a public notification process, a variance and appeal process, and an intergovernmental coordination process that provides for the coordinated management of transportation corridors that cross jurisdictional boundaries with the plans of adjacent jurisdictions. Local governments may adopt such additional ordinances and regulations as necessary to manage designated transportation corridors.

History.—s. 20, ch. 88-168; s. 110, ch. 92-152; s. 41, ch. 95-257.



337.2735 - Recording of municipal maps of reservation for transportation corridors and transportation facilities; establishment of building setback lines; restrictions on issuance of development permits; hearings.

337.2735 Recording of municipal maps of reservation for transportation corridors and transportation facilities; establishment of building setback lines; restrictions on issuance of development permits; hearings.—

(1) The governing body of a municipality may approve maps of reservation for any transportation facility or transportation corridor within the municipality’s jurisdiction. Any such maps shall delineate the limits of the transportation corridor or of the proposed rights-of-way for the eventual widening of an existing or proposed transportation facility. Before recording such map, the municipality shall advertise and hold a public hearing and shall notify all property owners of record within the limits of the transportation corridor or rights-of-way of the transportation facility shown on the proposed map, as recorded in the property appraiser’s office, by mail at least 20 days prior to the date set for the hearing. After the public hearing, the municipality shall send the map to the clerk of the court of the county, who shall forthwith record the map in accordance with chapter 177 in the public land records of the county. Minor amendments to such maps are not subject to the notice and public hearing provisions of this section, except that property owners directly affected by changes in a minor amendment must be notified by mail. Minor amendments are defined as those changes which affect less than 5 percent of the total area within the map.

(2) Upon recording, such map shall establish a building setback line from the centerline of any transportation facility and an area of proposed right-of-way and shall cite the ordinance which defines building restrictions for such maps.

(3) Prior to filing any map pursuant to this section, a municipality shall have adopted an ordinance defining the types of restrictions on nonresidential and residential construction within the proposed rights-of-way and building setback lines. In no case, however, shall said ordinance restrict the renovation of an existing residential structure when the renovation does not exceed 20 percent of the appraised value of the structure.

(4) Upon petition by any property owner of record within the limits of the map alleging that such property regulation is unreasonable or arbitrary and that its effect is to deny a substantial portion of the beneficial use of such property, the municipality shall hold a hearing. When such a hearing results in a finding in favor of the petitioning property owner, the municipality shall have 180 days from the date of such finding to acquire such property, to amend the map, to withdraw the map, to issue the permit, or to file appropriate proceedings. Either party may seek appellate review.

(5) This section shall be regarded as supplemental and additional to the powers conferred upon municipalities by s. 2, Art. VIII of the State Constitution and by law and shall not be regarded as in derogation of any powers now existing.

History.—s. 6, ch. 88-168.



337.274 - Authority of department agent or employee to enter lands, waters, and premises of another in the performance of duties.

337.274 Authority of department agent or employee to enter lands, waters, and premises of another in the performance of duties.—The department and its authorized agents and employees are authorized to enter upon any lands, waters, and premises, upon giving reasonable notice to the landowner, for the purpose of making surveys, soundings, drillings, appraisals, environmental assessments, archaeological assessments, and examinations necessary to perform its duties and functions; and any such entry shall not be deemed a trespass or an entry that would constitute a taking in an eminent domain proceeding. The department shall make reimbursement for any actual damages to such lands, water, and premises as a result of such activities.

History.—s. 2, ch. 84-319; s. 7, ch. 89-232; s. 113, ch. 92-152.



337.276 - Issuance of bonds for right-of-way land acquisition and state bridge construction.

337.276 Issuance of bonds for right-of-way land acquisition and state bridge construction.—

(1) The Division of Bond Finance of the State Board of Administration is authorized, in accordance with s. 215.605, to issue state bonds on behalf of the department to finance right-of-way land acquisition and to finance state bridge construction. The total amount of bonds to be issued under this section shall be limited by the debt service requirements of the bonds issued, and such requirements shall not exceed 90 percent of the pledged revenue authorized to be transferred pursuant to s. 206.46(2).

(2) If right-of-way purchased from the proceeds of such bonds is used for a revenue-producing facility, the owner of that facility may reimburse the Right-of-Way Acquisition and Bridge Construction Trust Fund in an amount equal to the cost of acquiring that right-of-way.

History.—s. 34, ch. 90-136; s. 114, ch. 92-152; s. 282, ch. 92-279; s. 55, ch. 92-326; s. 12, ch. 93-164; s. 1, ch. 94-237; s. 42, ch. 95-257; s. 138, ch. 96-320; s. 26, ch. 96-323.



337.29 - Vesting of title to roads; liability for torts.

337.29 Vesting of title to roads; liability for torts.—

(1) Title to all roads designated in the State Highway System or State Park Road System shall be in the state, unless otherwise provided herein.

(2) Upon the vesting of title to any lands for highway purposes in the state, local governmental entities shall forthwith issue a deed or right-of-way map to the state covering such lands, which shall be duly recorded. Recordation of deeds or right-of-way maps shall also be effected upon acquisition of any lands by the department.

(3) Title to all roads transferred in accordance with s. 335.0415 shall be in the governmental entity to which such roads have been transferred, upon the recording of a deed or a right-of-way map by the appropriate governmental entity in the public land records of the county or counties in which such rights-of-way are located. To the extent that sovereign immunity has been waived, liability for torts shall be in the governmental entity having operation and maintenance responsibility as provided in s. 335.0415. Except as otherwise provided by law, a municipality shall have the same governmental, corporate, and proprietary powers with relation to any public road or right-of-way within the municipality which has been transferred to another governmental entity pursuant to s. 335.0415 that the municipality has with relation to other public roads and rights-of-way within the municipality.

History.—s. 108, ch. 29965, 1955; ss. 23, 35, ch. 69-106; s. 16, ch. 77-165; s. 5, ch. 77-416; s. 2, ch. 78-285; s. 169, ch. 84-309; s. 85, ch. 99-385; s. 34, ch. 2012-174.



337.401 - Use of right-of-way for utilities subject to regulation; permit; fees.

337.401 Use of right-of-way for utilities subject to regulation; permit; fees.—

(1)(a) The department and local governmental entities, referred to in this section and in ss. 337.402, 337.403, and 337.404 as the “authority,” that have jurisdiction and control of public roads or publicly owned rail corridors are authorized to prescribe and enforce reasonable rules or regulations with reference to the placing and maintaining across, on, or within the right-of-way limits of any road or publicly owned rail corridors under their respective jurisdictions any electric transmission, telephone, telegraph, or other communications services lines; pole lines; poles; railways; ditches; sewers; water, heat, or gas mains; pipelines; fences; gasoline tanks and pumps; or other structures referred to in this section and in ss. 337.402, 337.403, and 337.404 as the “utility.” The department may enter into a permit-delegation agreement with a governmental entity if issuance of a permit is based on requirements that the department finds will ensure the safety and integrity of facilities of the Department of Transportation; however, the permit-delegation agreement does not apply to facilities of electric utilities as defined in s. 366.02(2).

(b) For aerial and underground electric utility transmission lines designed to operate at 69 or more kilovolts that are needed to accommodate the additional electrical transfer capacity on the transmission grid resulting from new base-load generating facilities, the department’s rules shall provide for placement of and access to such transmission lines adjacent to and within the right-of-way of any department-controlled public roads, including longitudinally within limited access facilities where there is no other practicable alternative available, to the greatest extent allowed by federal law, if compliance with the standards established by such rules is achieved. Without limiting or conditioning the department’s jurisdiction or authority described in paragraph (a), with respect to limited access right-of-way, such rules may include, but need not be limited to, that the use of the right-of-way for longitudinal placement of electric utility transmission lines is reasonable based upon a consideration of economic and environmental factors, including, without limitation, other practicable alternative alignments, utility corridors and easements, impacts on adjacent property owners, and minimum clear zones and other safety standards, and further provide that placement of the electric utility transmission lines within the department’s right-of-way does not interfere with operational requirements of the transportation facility or planned or potential future expansion of such transportation facility. If the department approves longitudinal placement of electric utility transmission lines in limited access facilities, compensation for the use of the right-of-way is required. Such consideration or compensation paid by the electric utility in connection with the department’s issuance of a permit does not create any property right in the department’s property regardless of the amount of consideration paid or the improvements constructed on the property by the utility. Upon notice by the department that the property is needed for expansion or improvement of the transportation facility, the electric utility transmission line will be removed or relocated at the electric utility’s sole expense. The electric utility shall pay to the department reasonable damages resulting from the utility’s failure or refusal to timely remove or relocate its transmission lines. The rules to be adopted by the department may also address the compensation methodology and removal or relocation. As used in this subsection, the term “base-load generating facilities” means electric power plants that are certified under part II of chapter 403.

(2) The authority may grant to any person who is a resident of this state, or to any corporation which is organized under the laws of this state or licensed to do business within this state, the use of a right-of-way for the utility in accordance with such rules or regulations as the authority may adopt. No utility shall be installed, located, or relocated unless authorized by a written permit issued by the authority. However, for public roads or publicly owned rail corridors under the jurisdiction of the department, a utility relocation schedule and relocation agreement may be executed in lieu of a written permit. The permit shall require the permitholder to be responsible for any damage resulting from the issuance of such permit. The authority may initiate injunctive proceedings as provided in s. 120.69 to enforce provisions of this subsection or any rule or order issued or entered into pursuant thereto.

(3)(a) Because of the unique circumstances applicable to providers of communications services, including, but not limited to, the circumstances described in paragraph (e) and the fact that federal and state law require the nondiscriminatory treatment of providers of telecommunications services, and because of the desire to promote competition among providers of communications services, it is the intent of the Legislature that municipalities and counties treat providers of communications services in a nondiscriminatory and competitively neutral manner when imposing rules or regulations governing the placement or maintenance of communications facilities in the public roads or rights-of-way. Rules or regulations imposed by a municipality or county relating to providers of communications services placing or maintaining communications facilities in its roads or rights-of-way must be generally applicable to all providers of communications services and, notwithstanding any other law, may not require a provider of communications services to apply for or enter into an individual license, franchise, or other agreement with the municipality or county as a condition of placing or maintaining communications facilities in its roads or rights-of-way. In addition to other reasonable rules or regulations that a municipality or county may adopt relating to the placement or maintenance of communications facilities in its roads or rights-of-way under this subsection, a municipality or county may require a provider of communications services that places or seeks to place facilities in its roads or rights-of-way to register with the municipality or county and to provide the name of the registrant; the name, address, and telephone number of a contact person for the registrant; the number of the registrant’s current certificate of authorization issued by the Florida Public Service Commission, the Federal Communications Commission, or the Department of State; and proof of insurance or self-insuring status adequate to defend and cover claims.

(b) Registration described in paragraph (a) does not establish a right to place or maintain, or priority for the placement or maintenance of, a communications facility in roads or rights-of-way of a municipality or county. Each municipality and county retains the authority to regulate and manage municipal and county roads or rights-of-way in exercising its police power. Any rules or regulations adopted by a municipality or county which govern the occupation of its roads or rights-of-way by providers of communications services must be related to the placement or maintenance of facilities in such roads or rights-of-way, must be reasonable and nondiscriminatory, and may include only those matters necessary to manage the roads or rights-of-way of the municipality or county.

(c)1. It is the intention of the state to treat all providers of communications services that use or occupy municipal or charter county roads or rights-of-way for the provision of communications services in a nondiscriminatory and competitively neutral manner with respect to the payment of permit fees. Certain providers of communications services have been granted by general law the authority to offset permit fees against franchise or other fees while other providers of communications services have not been granted this authority. In order to treat all providers of communications services in a nondiscriminatory and competitively neutral manner with respect to the payment of permit fees, each municipality and charter county shall make an election under either sub-subparagraph a. or sub-subparagraph b. and must inform the Department of Revenue of the election by certified mail by July 16, 2001. Such election shall take effect October 1, 2001.

a.(I) The municipality or charter county may require and collect permit fees from any providers of communications services that use or occupy municipal or county roads or rights-of-way. All fees permitted under this sub-subparagraph must be reasonable and commensurate with the direct and actual cost of the regulatory activity, including issuing and processing permits, plan reviews, physical inspection, and direct administrative costs; must be demonstrable; and must be equitable among users of the roads or rights-of-way. A fee permitted under this sub-subparagraph may not: be offset against the tax imposed under chapter 202; include the costs of roads or rights-of-way acquisition or roads or rights-of-way rental; include any general administrative, management, or maintenance costs of the roads or rights-of-way; or be based on a percentage of the value or costs associated with the work to be performed on the roads or rights-of-way. In an action to recover amounts due for a fee not permitted under this sub-subparagraph, the prevailing party may recover court costs and attorney’s fees at trial and on appeal. In addition to the limitations set forth in this section, a fee levied by a municipality or charter county under this sub-subparagraph may not exceed $100. However, permit fees may not be imposed with respect to permits that may be required for service drop lines not required to be noticed under s. 556.108(5)(a)2. or for any activity that does not require the physical disturbance of the roads or rights-of-way or does not impair access to or full use of the roads or rights-of-way.

(II) To ensure competitive neutrality among providers of communications services, for any municipality or charter county that elects to exercise its authority to require and collect permit fees under this sub-subparagraph, the rate of the local communications services tax imposed by such jurisdiction, as computed under s. 202.20, shall automatically be reduced by a rate of 0.12 percent.

b. Alternatively, the municipality or charter county may elect not to require and collect permit fees from any provider of communications services that uses or occupies municipal or charter county roads or rights-of-way for the provision of communications services; however, each municipality or charter county that elects to operate under this sub-subparagraph retains all authority to establish rules and regulations for providers of communications services to use or occupy roads or rights-of-way as provided in this section. If a municipality or charter county elects to operate under this sub-subparagraph, the total rate for the local communications services tax as computed under s. 202.20 for that municipality or charter county may be increased by ordinance or resolution by an amount not to exceed a rate of 0.12 percent. If a municipality or charter county elects to increase its rate effective October 1, 2001, the municipality or charter county shall inform the department of such increased rate by certified mail postmarked on or before July 16, 2001.

c. A municipality or charter county that does not make an election as provided for in this subparagraph shall be presumed to have elected to operate under the provisions of sub-subparagraph b.

2. Each noncharter county shall make an election under either sub-subparagraph a. or sub-subparagraph b. and shall inform the Department of Revenue of the election by certified mail by July 16, 2001. Such election shall take effect October 1, 2001.

a. The noncharter county may elect to require and collect permit fees from any providers of communications services that use or occupy noncharter county roads or rights-of-way. All fees permitted under this sub-subparagraph must be reasonable and commensurate with the direct and actual cost of the regulatory activity, including issuing and processing permits, plan reviews, physical inspection, and direct administrative costs; must be demonstrable; and must be equitable among users of the roads or rights-of-way. A fee permitted under this sub-subparagraph may not: be offset against the tax imposed under chapter 202; include the costs of roads or rights-of-way acquisition or roads or rights-of-way rental; include any general administrative, management, or maintenance costs of the roads or rights-of-way; or be based on a percentage of the value or costs associated with the work to be performed on the roads or rights-of-way. In an action to recover amounts due for a fee not permitted under this sub-subparagraph, the prevailing party may recover court costs and attorney’s fees at trial and on appeal. In addition to the limitations set forth in this section, a fee levied by a noncharter county under this sub-subparagraph may not exceed $100. However, permit fees may not be imposed with respect to permits that may be required for service drop lines not required to be noticed under s. 556.108(5)(a)2. or for any activity that does not require the physical disturbance of the roads or rights-of-way or does not impair access to or full use of the roads or rights-of-way.

b. Alternatively, the noncharter county may elect not to require and collect permit fees from any provider of communications services that uses or occupies noncharter county roads or rights-of-way for the provision of communications services; however, each noncharter county that elects to operate under this sub-subparagraph shall retain all authority to establish rules and regulations for providers of communications services to use or occupy roads or rights-of-way as provided in this section. If a noncharter county elects to operate under this sub-subparagraph, the total rate for the local communications services tax as computed under s. 202.20 for that noncharter county may be increased by ordinance or resolution by an amount not to exceed a rate of 0.24 percent, to replace the revenue the noncharter county would otherwise have received from permit fees for providers of communications services. If a noncharter county elects to increase its rate effective October 1, 2001, the noncharter county shall inform the department of such increased rate by certified mail postmarked on or before July 16, 2001.

c. A noncharter county that does not make an election as provided for in this subparagraph shall be presumed to have elected to operate under the provisions of sub-subparagraph b.

3. Except as provided in this paragraph, municipalities and counties retain all existing authority to require and collect permit fees from users or occupants of municipal or county roads or rights-of-way and to set appropriate permit fee amounts.

(d) After January 1, 2001, in addition to any other notice requirements, a municipality must provide to the Secretary of State, at least 10 days prior to consideration on first reading, notice of a proposed ordinance governing a telecommunications company placing or maintaining telecommunications facilities in its roads or rights-of-way. After January 1, 2001, in addition to any other notice requirements, a county must provide to the Secretary of State, at least 15 days prior to consideration at a public hearing, notice of a proposed ordinance governing a telecommunications company placing or maintaining telecommunications facilities in its roads or rights-of-way. The notice required by this paragraph must be published by the Secretary of State on a designated Internet website. The failure of a municipality or county to provide such notice does not render the ordinance invalid.

(e) The authority of municipalities and counties to require franchise fees from providers of communications services, with respect to the provision of communications services, is specifically preempted by the state because of unique circumstances applicable to providers of communications services when compared to other utilities occupying municipal or county roads or rights-of-way. Providers of communications services may provide similar services in a manner that requires the placement of facilities in municipal or county roads or rights-of-way or in a manner that does not require the placement of facilities in such roads or rights-of-way. Although similar communications services may be provided by different means, the state desires to treat providers of communications services in a nondiscriminatory manner and to have the taxes, franchise fees, and other fees paid by providers of communications services be competitively neutral. Municipalities and counties retain all existing authority, if any, to collect franchise fees from users or occupants of municipal or county roads or rights-of-way other than providers of communications services, and the provisions of this subsection shall have no effect upon this authority. The provisions of this subsection do not restrict the authority, if any, of municipalities or counties or other governmental entities to receive reasonable rental fees based on fair market value for the use of public lands and buildings on property outside the public roads or rights-of-way for the placement of communications antennas and towers.

(f) Except as expressly allowed or authorized by general law and except for the rights-of-way permit fees subject to paragraph (c), a municipality or county may not levy on a provider of communications services a tax, fee, or other charge or imposition for operating as a provider of communications services within the jurisdiction of the municipality or county which is in any way related to using its roads or rights-of-way. A municipality or county may not require or solicit in-kind compensation, except as otherwise provided in s. 202.24(2)(c)8. or s. 610.109. Nothing in this paragraph shall impair any ordinance or agreement in effect on May 22, 1998, or any voluntary agreement entered into subsequent to that date, which provides for or allows in-kind compensation by a telecommunications company.

(g) A municipality or county may not use its authority over the placement of facilities in its roads and rights-of-way as a basis for asserting or exercising regulatory control over a provider of communications services regarding matters within the exclusive jurisdiction of the Florida Public Service Commission or the Federal Communications Commission, including, but not limited to, the operations, systems, qualifications, services, service quality, service territory, and prices of a provider of communications services.

(h) A provider of communications services that has obtained permission to occupy the roads or rights-of-way of an incorporated municipality pursuant to s. 362.01 or that is otherwise lawfully occupying the roads or rights-of-way of a municipality shall not be required to obtain consent to continue such lawful occupation of those roads or rights-of-way; however, nothing in this paragraph shall be interpreted to limit the power of a municipality to adopt or enforce reasonable rules or regulations as provided in this section.

(i) Except as expressly provided in this section, this section does not modify the authority of municipalities and counties to levy the tax authorized in chapter 202 or the duties of providers of communications services under ss. 337.402-337.404. This section does not apply to building permits, pole attachments, or private roads, private easements, and private rights-of-way.

(j) Pursuant to this paragraph, any county or municipality may by ordinance change either its election made on or before July 16, 2001, under paragraph (c) or an election made under this paragraph.

1.a. If a municipality or charter county changes its election under this paragraph in order to exercise its authority to require and collect permit fees in accordance with this subsection, the rate of the local communications services tax imposed by such jurisdiction pursuant to ss. 202.19 and 202.20 shall automatically be reduced by the sum of 0.12 percent plus the percentage, if any, by which such rate was increased pursuant to sub-subparagraph (c)1.b.

b. If a municipality or charter county changes its election under this paragraph in order to discontinue requiring and collecting permit fees, the rate of the local communications services tax imposed by such jurisdiction pursuant to ss. 202.19 and 202.20 may be increased by ordinance or resolution by an amount not to exceed 0.24 percent.

2.a. If a noncharter county changes its election under this paragraph in order to exercise its authority to require and collect permit fees in accordance with this subsection, the rate of the local communications services tax imposed by such jurisdiction pursuant to ss. 202.19 and 202.20 shall automatically be reduced by the percentage, if any, by which such rate was increased pursuant to sub-subparagraph (c)2.b.

b. If a noncharter county changes its election under this paragraph in order to discontinue requiring and collecting permit fees, the rate of the local communications services tax imposed by such jurisdiction pursuant to ss. 202.19 and 202.20 may be increased by ordinance or resolution by an amount not to exceed 0.24 percent.

3.a. Any change of election pursuant to this paragraph and any tax rate change resulting from such change of election shall be subject to the notice requirements of s. 202.21; however, no such change of election shall become effective prior to January 1, 2003.

b. Any county or municipality changing its election under this paragraph in order to exercise its authority to require and collect permit fees shall, in addition to complying with the notice requirements under s. 202.21, provide to all dealers providing communications services in such jurisdiction written notice of such change of election by September 1 immediately preceding the January 1 on which such change of election becomes effective. For purposes of this sub-subparagraph, dealers providing communications services in such jurisdiction shall include every dealer reporting tax to such jurisdiction pursuant to s. 202.37 on the return required under s. 202.27 to be filed on or before the 20th day of May immediately preceding the January 1 on which such change of election becomes effective.

(k) Notwithstanding the provisions of s. 202.19, when a local communications services tax rate is changed as a result of an election made or changed under this subsection, such rate shall not be rounded to tenths.

(4) As used in this section, “communications services” and “dealer” have the same meanings ascribed in chapter 202, and “cable service” has the same meaning ascribed in 47 U.S.C. s. 522, as amended.

(5) This section, except subsections (1) and (2) and paragraph (3)(g), does not apply to the provision of pay telephone service on public, municipal, or county roads or rights-of-way.

(6)(a) As used in this subsection, the following definitions apply:

1. A “pass-through provider” is any person who places or maintains a communications facility in the roads or rights-of-way of a municipality or county that levies a tax pursuant to chapter 202 and who does not remit taxes imposed by that municipality or county pursuant to chapter 202.

2. A “communications facility” is a facility that may be used to provide communications services. Multiple cables, conduits, strands, or fibers located within the same conduit shall be considered one communications facility for purposes of this subsection.

(b) A municipality that levies a tax pursuant to chapter 202 may charge a pass-through provider that places or maintains a communications facility in the municipality’s roads or rights-of-way an annual amount not to exceed $500 per linear mile or portion thereof. A municipality’s roads or rights-of-way do not include roads or rights-of-way that extend in or through the municipality but are state, county, or another authority’s roads or rights-of-way.

(c) A county that levies a tax pursuant to chapter 202 may charge a pass-through provider that places or maintains a communications facility in the county’s roads or rights-of-way, including county roads or rights-of-way within a municipality in the county, an annual amount not to exceed $500 per linear mile or portion thereof. However, a county shall not impose a charge for any linear miles, or portions thereof, of county roads or rights-of-way where a communications facility is placed that extend through any municipality within the county to which the pass-through provider remits a tax imposed pursuant to chapter 202. A county’s roads or rights-of-way do not include roads or rights-of-way that extend in or through the county but are state, municipal, or another authority’s roads or rights-of-way.

(d) The amounts charged pursuant to this subsection shall be based on the linear miles of roads or rights-of-way where a communications facility is placed, not based on a summation of the lengths of individual cables, conduits, strands, or fibers. The amounts referenced in this subsection may be charged only once annually and only to one person annually for any communications facility. A municipality or county shall discontinue charging such amounts to a person that has ceased to be a pass-through provider. Any annual amounts charged shall be reduced for a prorated portion of any 12-month period during which the person remits taxes imposed by the municipality or county pursuant to chapter 202. Any excess amounts paid to a municipality or county shall be refunded to the person upon written notice of the excess to the municipality or county.

(e) This subsection does not alter any provision of this section or s. 202.24 relating to taxes, fees, or other charges or impositions by a municipality or county on a dealer of communications services or authorize that any charges be assessed on a dealer of communications services, except as specifically set forth herein. A municipality or county may not charge a pass-through provider any amounts other than the charges under this subsection as a condition to the placement or maintenance of a communications facility in the roads or rights-of-way of a municipality or county by a pass-through provider, except that a municipality or county may impose permit fees on a pass-through provider consistent with paragraph (3)(c) if the municipality or county elects to exercise its authority to collect permit fees under paragraph (3)(c).

(f) The charges under this subsection do not apply to communications facilities placed in a municipality’s or county’s rights-of-way prior to the effective date of this subsection with permission from the municipality or county, if any was required, except to the extent the facilities of a pass-through provider were subject to per linear foot or mile charges in effect as of October 1, 2001, in which case the municipality or county may only impose on a pass-through provider charges consistent with paragraph (b) or paragraph (c) for such facilities. Notwithstanding the foregoing, this subsection does not impair any written agreement between a pass-through provider and a municipality or county imposing per linear foot or mile charges for communications facilities placed in municipal or county roads or rights-of-way that is in effect prior to the effective date of this subsection. Upon the termination or expiration of any such written agreement, any charges imposed shall be consistent with paragraph (b) or paragraph (c). Notwithstanding the foregoing, until October 1, 2005, this subsection shall not affect a municipality or county continuing to impose charges in excess of the charges authorized in this subsection on facilities of a pass-through provider that is not a dealer of communications services in the state under chapter 202, but only to the extent such charges were imposed by municipal or county ordinance or resolution adopted prior to February 1, 2002. Effective October 1, 2005, any charges imposed shall be consistent with paragraph (b) or paragraph (c).

(g) The charges authorized in this subsection shall not be applied with respect to any communications facility that is used exclusively for the internal communications of an electric utility or other person in the business of transmitting or distributing electric energy.

History.—s. 127, ch. 29965, 1955; s. 1, ch. 63-279; s. 1, ch. 65-52; ss. 23, 35, ch. 69-106; s. 141, ch. 84-309; s. 8, ch. 85-174; s. 8, ch. 86-155; ss. 2, 21, ch. 88-168; s. 8, ch. 89-232; s. 41, ch. 91-221; s. 26, ch. 94-237; s. 1, ch. 98-147; s. 2, ch. 99-354; ss. 50, 51, 58, 59, ch. 2000-260; ss. 34, 35, 38, ch. 2001-140; s. 81, ch. 2002-20; s. 6, ch. 2002-48; s. 57, ch. 2003-286; s. 13, ch. 2004-366; s. 6, ch. 2005-171; s. 10, ch. 2006-138; s. 5, ch. 2007-29; s. 29, ch. 2008-227; s. 22, ch. 2010-225; s. 2, ch. 2016-44.

Note.—Former s. 338.17.



337.402 - Damage to public road caused by utility.

337.402 Damage to public road caused by utility.—When any public road or publicly owned rail corridor is damaged or impaired in any way because of the installation, inspection, or repair of a utility located on such road or publicly owned rail corridor, the owner of the utility shall, at his or her own expense, restore the road or publicly owned rail corridor to its original condition before such damage. If the owner fails to make such restoration, the authority is authorized to do so and charge the cost thereof against the owner under the provisions of s. 337.404.

History.—s. 128, ch. 29965, 1955; s. 142, ch. 84-309; s. 27, ch. 94-237; s. 969, ch. 95-148.

Note.—Former s. 338.18.



337.403 - Interference caused by utility; expenses.

337.403 Interference caused by utility; expenses.—

(1) If a utility that is placed upon, under, over, or within the right-of-way limits of any public road or publicly owned rail corridor is found by the authority to be unreasonably interfering in any way with the convenient, safe, or continuous use, or the maintenance, improvement, extension, or expansion, of such public road or publicly owned rail corridor, the utility owner shall, upon 30 days’ written notice to the utility or its agent by the authority, initiate the work necessary to alleviate the interference at its own expense except as provided in paragraphs (a)-(j). The work must be completed within such reasonable time as stated in the notice or such time as agreed to by the authority and the utility owner.

(a) If the relocation of utility facilities, as referred to in s. 111 of the Federal-Aid Highway Act of 1956, Pub. L. No. 84-627, is necessitated by the construction of a project on the federal-aid interstate system, including extensions thereof within urban areas, and the cost of the project is eligible and approved for reimbursement by the Federal Government to the extent of 90 percent or more under the Federal-Aid Highway Act, or any amendment thereof, then in that event the utility owning or operating such facilities shall perform any necessary work upon notice from the department, and the state shall pay the entire expense properly attributable to such work after deducting therefrom any increase in the value of a new facility and any salvage value derived from an old facility.

(b) When a joint agreement between the department and the utility is executed for utility work to be accomplished as part of a contract for construction of a transportation facility, the department may participate in those utility work costs that exceed the department’s official estimate of the cost of the work by more than 10 percent. The amount of such participation is limited to the difference between the official estimate of all the work in the joint agreement plus 10 percent and the amount awarded for this work in the construction contract for such work. The department may not participate in any utility work costs that occur as a result of changes or additions during the course of the contract.

(c) When an agreement between the department and utility is executed for utility work to be accomplished in advance of a contract for construction of a transportation facility, the department may participate in the cost of clearing and grubbing necessary to perform such work.

(d) If the utility facility was initially installed to exclusively serve the authority or its tenants, or both, the authority shall bear the costs of the utility work. However, the authority is not responsible for the cost of utility work related to any subsequent additions to that facility for the purpose of serving others. For a county or municipality, if such utility facility was installed in the right-of-way as a means to serve a county or municipal facility on a parcel of property adjacent to the right-of-way and if the intended use of the county or municipal facility is for a use other than transportation purposes, the obligation of the county or municipality to bear the costs of the utility work shall extend only to utility work on the parcel of property on which the facility of the county or municipality originally served by the utility facility is located.

(e) If, under an agreement between a utility and the authority entered into after July 1, 2009, the utility conveys, subordinates, or relinquishes a compensable property right to the authority for the purpose of accommodating the acquisition or use of the right-of-way by the authority, without the agreement expressly addressing future responsibility for the cost of necessary utility work, the authority shall bear the cost of removal or relocation. This paragraph does not impair or restrict, and may not be used to interpret, the terms of any such agreement entered into before July 1, 2009.

(f) If the utility is an electric facility being relocated underground in order to enhance vehicular, bicycle, and pedestrian safety and in which ownership of the electric facility to be placed underground has been transferred from a private to a public utility within the past 5 years, the department shall incur all costs of the necessary utility work.

(g) An authority may bear the costs of utility work required to eliminate an unreasonable interference when the utility is not able to establish that it has a compensable property right in the particular property where the utility is located if:

1. The utility was physically located on the particular property before the authority acquired rights in the property;

2. The utility demonstrates that it has a compensable property right in adjacent properties along the alignment of the utility or, after due diligence, certifies that the utility does not have evidence to prove or disprove that it has a compensable property right in the particular property where the utility is located; and

3. The information available to the authority does not establish the relative priorities of the authority’s and the utility’s interests in the particular property.

(h) If a municipally owned utility or county-owned utility is located in a rural area of opportunity, as defined in s. 288.0656(2), and the department determines that the utility is unable, and will not be able within the next 10 years, to pay for the cost of utility work necessitated by a department project on the State Highway System, the department may pay, in whole or in part, the cost of such utility work performed by the department or its contractor.

(i) If the relocation of utility facilities is necessitated by the construction of a commuter rail service project or an intercity passenger rail service project and the cost of the project is eligible and approved for reimbursement by the Federal Government, then in that event the utility owning or operating such facilities located by permit on a department-owned rail corridor shall perform any necessary utility relocation work upon notice from the department, and the department shall pay the expense properly attributable to such utility relocation work in the same proportion as federal funds are expended on the commuter rail service project or an intercity passenger rail service project after deducting therefrom any increase in the value of a new facility and any salvage value derived from an old facility. In no event shall the state be required to use state dollars for such utility relocation work. This paragraph does not apply to any phase of the Central Florida Commuter Rail project, known as SunRail.

(j) If a utility is lawfully located within an existing and valid utility easement granted by recorded plat, regardless of whether such land was subsequently acquired by the authority by dedication, transfer of fee, or otherwise, the authority must bear the cost of the utility work required to eliminate an unreasonable interference. The authority shall pay the entire expense properly attributable to such work after deducting any increase in the value of a new facility and any salvage value derived from an old facility.

(2) If such utility work is incidental to work to be done on such road or publicly owned rail corridor, the notice shall be given at the same time the contract for the work is advertised for bids, or no less than 30 days before the commencement of such work by the authority, whichever occurs later.

(3) Whenever a notice from the authority requires such utility work and the owner thereof fails to perform the work at his or her own expense within the time stated in the notice or such other time as agreed to by the authority and the utility owner, the authority shall proceed to cause the utility work to be performed. The expense thereby incurred shall be paid out of any money available therefor, and such expense shall, except as provided in subsection (1), be charged against the owner and levied and collected and paid into the fund from which the expense of such relocation was paid.

History.—s. 129, ch. 29965, 1955; s. 1, ch. 57-135; s. 1, ch. 57-1978; ss. 23, 35, ch. 69-106; s. 143, ch. 84-309; s. 12, ch. 87-100; s. 28, ch. 94-237; s. 970, ch. 95-148; s. 25, ch. 99-385; s. 10, ch. 2009-85; s. 35, ch. 2012-174; s. 5, ch. 2014-169; s. 24, ch. 2015-2; s. 3, ch. 2016-44.

Note.—Former s. 338.19.



337.404 - Removal or relocation of utility facilities; notice and order; court review.

337.404 Removal or relocation of utility facilities; notice and order; court review.—

(1) Whenever it becomes necessary for the authority to perform utility work as provided in s. 337.403, the owner of the utility or the owner’s chief agent shall be given notice that the authority will perform such work and, after the work is completed, shall be given an order requiring the payment of the cost thereof and a reasonable time, which may not be less than 20 or more than 30 days, in which to appear before the authority to contest the reasonableness of the order. Should the owner or the owner’s representative not appear, the determination of the cost to the owner shall be final. Authorities considered agencies for the purposes of chapter 120 shall adjudicate removal or relocation of utilities pursuant to chapter 120.

(2) A final order of the authority shall constitute a lien on any property of the owner and may be enforced by filing an authenticated copy of the order in the office of the clerk of the circuit court of the county wherein the owner’s property is located.

(3) The owner may obtain judicial review of the final order of the authority within the time and in the manner provided by the Florida Rules of Appellate Procedure by filing in the circuit court of the county in which the utility was relocated a petition for a writ of certiorari in the manner prescribed by said rules or in the manner provided by chapter 120 when the respondent is an agency for purposes of chapter 120.

History.—s. 130, ch. 29965, 1955; s. 16, ch. 63-512; s. 1, ch. 69-267; ss. 23, 35, ch. 69-106; s. 56, ch. 78-95; s. 144, ch. 84-309; s. 500, ch. 95-148; s. 36, ch. 2012-174.

Note.—Former s. 338.20.



337.405 - Trees or other vegetation within rights-of-way of State Highway System or publicly owned rail corridors; removal or damage; penalty.

337.405 Trees or other vegetation within rights-of-way of State Highway System or publicly owned rail corridors; removal or damage; penalty.—

(1) The removal, cutting, marring, defacing, or destruction of any trees or other vegetation, either by direct personal action or by causing any other person to take such action, within the rights-of-way of roads located on the State Highway System or within publicly owned rail corridors is prohibited unless prior written permission to remove or cut such trees or other vegetation has been granted by the department, except where normal tree trimming is required to ensure the safe operation of utility facilities and such tree trimming is performed in accordance with the provisions of its utility accommodations guide, and any subsequent amendments thereto. The department shall adopt rules for the implementation of this section to achieve protection of vegetation while at the same time assuring safe utility operations.

(2) Any person who violates the provisions of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 156, ch. 29965, 1955; ss. 23, 35, ch. 69-106; s. 238, ch. 71-136; s. 46, ch. 84-309; s. 29, ch. 94-237.

Note.—Former s. 339.25.



337.406 - Unlawful use of state transportation facility right-of-way; penalties.

337.406 Unlawful use of state transportation facility right-of-way; penalties.—

(1) Except when leased as provided in s. 337.25(5) or otherwise authorized by the rules of the department, it is unlawful to make any use of the right-of-way of any state transportation facility, including appendages thereto, outside of an incorporated municipality in any manner that interferes with the safe and efficient movement of people and property from place to place on the transportation facility. Failure to prohibit the use of right-of-way in this manner will endanger the health, safety, and general welfare of the public by causing distractions to motorists, unsafe pedestrian movement within travel lanes, sudden stoppage or slowdown of traffic, rapid lane changing and other dangerous traffic movement, increased vehicular accidents, and motorist injuries and fatalities. Such prohibited uses include, but are not limited to, the free distribution or sale, or display or solicitation for free distribution or sale, of any merchandise, goods, property or services; the solicitation for charitable purposes; the servicing or repairing of any vehicle, except the rendering of emergency service; the storage of vehicles being serviced or repaired on abutting property or elsewhere; and the display of advertising of any sort, except that any portion of a state transportation facility may be used for an art festival, parade, fair, or other special event if permitted by the appropriate local governmental entity. Local government entities may issue permits of limited duration for the temporary use of the right-of-way of a state transportation facility for any of these prohibited uses if it is determined that the use will not interfere with the safe and efficient movement of traffic and the use will cause no danger to the public. The permitting authority granted in this subsection shall be exercised by the municipality within incorporated municipalities and by the county outside an incorporated municipality. Before a road on the State Highway System may be temporarily closed for a special event, the local governmental entity which permits the special event to take place must determine that the temporary closure of the road is necessary and must obtain the prior written approval for the temporary road closure from the department. Nothing in this subsection shall be construed to authorize such activities on any limited access highway. Local governmental entities may, within their respective jurisdictions, initiate enforcement action by the appropriate code enforcement authority or law enforcement authority for a violation of this section.

(2) Persons holding valid peddlers’ licenses issued by appropriate governmental entities may make sales from vehicles standing on the right-of-way to occupants of abutting property only.

(3) The Department of Highway Safety and Motor Vehicles and other law enforcement agencies are authorized and directed to enforce this statute.

(4) Camping is prohibited on any portion of the right-of-way of the State Highway System that is within 100 feet of a bridge, causeway, overpass, or ramp.

(5) The violation of any provision of this section or any rule promulgated by the department pursuant to this section constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and each day a violation continues to exist constitutes a separate offense.

History.—s. 1, ch. 73-188; s. 1, ch. 79-30; s. 206, ch. 81-259; s. 168, ch. 84-309; s. 3, ch. 86-37; s. 3, ch. 87-266; s. 25, ch. 88-168; s. 9, ch. 90-227; s. 43, ch. 95-257; s. 10, ch. 2005-281; s. 23, ch. 2010-225.

Note.—Former s. 339.301.



337.4061 - Definitions; unlawful use of state-maintained road right-of-way by nonfranchised cable and video services.

337.4061 Definitions; unlawful use of state-maintained road right-of-way by nonfranchised cable and video services.—

(1) As used in this section, the term:

(a) “Cable service” means:

1. The one-way transmission to subscribers of video programming or any other programming service; and

2. Subscriber interaction, if any, which is required for the selection or use of such video programming or other programming service.

(b) “Cable system” means a facility, consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service which includes video programming and which is provided to multiple subscribers within a community, but such term does not include:

1. A facility that serves only to retransmit the television signals of one or more television broadcast stations;

2. A facility that serves only subscribers in one or more multiple-unit dwellings under common ownership, control, or management, unless such facility or facilities use any public right-of-way;

3. A facility that serves subscribers without using any public right-of-way.

4. A facility of a common carrier that is subject, in whole or in part, to the provisions of Title II of the federal Communications Act of 1934, except such facility shall be considered a cable system other than for purposes of 47 U.S.C. s. 541(c) to the extent such facility is used in the transmission of video programming directly to subscribers, unless the extent of such use is solely to provide interactive on-demand services;

5. Any facilities of any electric utility used solely for operating its electric utility systems; or

6. An open video system that complies with 47 U.S.C. s. 573.

(c) “Franchise” means an initial authorization or renewal thereof issued by a franchising authority, whether such authorization is designated as a franchise, permit, license, resolution, contract, certificate, agreement, or otherwise, which authorizes the construction or operation of a cable system or video service provider network facilities.

(d) “Franchising authority” means any governmental entity empowered by federal, state, or local law to grant a franchise.

(e) “Person” means an individual, partnership, association, joint stock company, trust, corporation, or governmental entity.

(f) “Video programming” means programming provided by or generally considered comparable to programming provided by a television broadcast station or cable system.

(g) “Video service” has the same meaning as that provided in s. 610.103.

(2) It is unlawful to use the right-of-way of any state-maintained road, including appendages thereto, and also including, but not limited to, rest areas, wayside parks, boat-launching ramps, weigh stations, and scenic easements, to provide for cable or video service over facilities within a geographic area subject to a valid existing franchise for cable or video service, unless the cable or video service provider using such right-of-way holds a franchise from a franchise authority for the area in which the right-of-way is located.

(3) A violation of this section shall be deemed a violation of s. 337.406.

History.—s. 2, ch. 87-266; s. 6, ch. 2007-29.



337.407 - Regulation of signs and lights within rights-of-way.

337.407 Regulation of signs and lights within rights-of-way.—

(1) No person shall erect any sign, as defined in chapter 479, or light within the right-of-way limits of any road on the interstate highway system, the federal-aid primary highway system, the State Highway System, or the State Park Road System; however, the department is authorized to adopt rules concerning the placement of signs, canopies, and other overhanging encroachments along and over any state roads which are within municipalities, or which are of curb-and-gutter construction outside municipalities, provided no supports are located within the rights-of-way.

(2) The department has the authority to direct removal of any sign erected in violation of subsection (1), in accordance with the provisions of chapter 479.

(3) The department may not authorize the erection of signs where such signs are prohibited by the local governmental entity having jurisdiction.

History.—s. 37, ch. 29965, 1955; s. 1, ch. 63-501; s. 5, ch. 67-461; ss. 23, 35, ch. 69-106; s. 1, ch. 71-38; s. 1, ch. 74-79; s. 9, ch. 78-412; s. 1, ch. 80-246; s. 49, ch. 84-309; s. 20, ch. 85-180; s. 160, ch. 92-152; ss. 30, 62, ch. 94-237; s. 122, ch. 99-13; s. 87, ch. 99-385.

Note.—Former s. 335.13.



337.408 - Regulation of bus stops, benches, transit shelters, street light poles, waste disposal receptacles, and modular news racks within rights-of-way.

337.408 Regulation of bus stops, benches, transit shelters, street light poles, waste disposal receptacles, and modular news racks within rights-of-way.—

(1) Benches or transit shelters, including advertising displayed on benches or transit shelters, may be installed within the right-of-way limits of any municipal, county, or state road, except a limited access highway, provided that such benches or transit shelters are for the comfort or convenience of the general public or are at designated stops on official bus routes and provided that written authorization has been given to a qualified private supplier of such service by the municipal government within whose incorporated limits such benches or transit shelters are installed or by the county government within whose unincorporated limits such benches or transit shelters are installed. A municipality or county may authorize the installation, without public bid, of benches and transit shelters together with advertising displayed thereon within the right-of-way limits of such roads. All installations shall be in compliance with all applicable laws and rules, including, without limitation, the Americans with Disabilities Act. Municipalities and counties that authorize or have authorized a bench or transit shelter to be installed within the right-of-way limits of any road on the State Highway System shall be responsible for ensuring that the bench or transit shelter complies with all applicable laws and rules, including, without limitation, the Americans with Disabilities Act, or shall remove the bench or transit shelter. The department shall have no liability for any claims, losses, costs, charges, expenses, damages, liabilities, attorney fees, or court costs relating to the installation, removal, or relocation of any benches or transit shelters authorized by a municipality or county. On and after July 1, 2012, a municipality or county that authorizes a bench or transit shelter to be installed within the right-of-way limits of any road on the State Highway System must require the qualified private supplier, or any other person under contract to install the bench or transit shelter, to indemnify, defend, and hold harmless the department from any suits, actions, proceedings, claims, losses, costs, charges, expenses, damages, liabilities, attorney fees, and court costs relating to the installation, removal, or relocation of such installations, and shall annually certify to the department in a notarized signed statement that this requirement has been met. The certification shall include the name and address of each person responsible for indemnifying the department for an authorized installation. Municipalities and counties that have authorized the installation of benches or transit shelters within the right-of-way limits of any road on the State Highway System must remove or relocate, or cause the removal or relocation of, the installation at no cost to the department within 60 days after written notice by the department that the installation is unreasonably interfering in any way with the convenient, safe, or continuous use of or the maintenance, improvement, extension, or expansion of the State Highway System road. Any contract for the installation of benches or transit shelters or advertising on benches or transit shelters which was entered into before April 8, 1992, without public bidding is ratified and affirmed. Such benches or transit shelters may not interfere with right-of-way preservation and maintenance. Any bench or transit shelter located on a sidewalk within the right-of-way limits of any road on the State Highway System or the county road system shall be located so as to leave at least 36 inches of clearance for pedestrians and persons in wheelchairs. Such clearance shall be measured in a direction perpendicular to the centerline of the road.

(2) Waste disposal receptacles of less than 110 gallons in capacity, including advertising displayed on such waste disposal receptacles, may be installed within the right-of-way limits of any municipal, county, or state road, except a limited access highway, provided that written authorization has been given to a qualified private supplier of such service by the appropriate municipal or county government. A municipality or county may authorize the installation, without public bid, of waste disposal receptacles together with advertising displayed thereon within the right-of-way limits of such roads. Such waste disposal receptacles may not interfere with right-of-way preservation and maintenance.

(3) Modular news racks, including advertising thereon, may be located within the right-of-way limits of any municipal, county, or state road, except a limited access highway, provided the municipal government within whose incorporated limits such racks are installed or the county government within whose unincorporated limits such racks are installed has passed an ordinance regulating the placement of modular news racks within the right-of-way and has authorized a qualified private supplier of modular news racks to provide such service. The modular news rack or advertising thereon shall not exceed a height of 56 inches or a total advertising space of 56 square feet. No later than 45 days prior to installation of modular news racks, the private supplier shall provide a map of proposed locations and typical installation plans to the department for approval. If the department does not respond within 45 days after receipt of the submitted plans, installation may proceed.

(4) The department has the authority to direct the immediate relocation or removal of any bus stop, bench, transit shelter, waste disposal receptacle, public pay telephone, or modular news rack that endangers life or property or that is otherwise not in compliance with applicable laws and rules, except that transit bus benches that were placed in service before April 1, 1992, are not required to comply with bench size and advertising display size requirements established by the department before March 1, 1992. The department may adopt rules relating to the regulation of bench size and advertising display size requirements. If a municipality or county within which a bench is to be located has adopted an ordinance or other applicable regulation that establishes bench size or advertising display sign requirements different from requirements specified in department rule, the local government requirement applies within the respective municipality or county. Placement of any bench or advertising display on the National Highway System under a local ordinance or regulation adopted under this subsection is subject to approval of the Federal Highway Administration.

(5) A bus stop, bench, transit shelter, waste disposal receptacle, public pay telephone, or modular news rack, or advertising thereon, may not be erected or placed on the right-of-way of any road in a manner that conflicts with the requirements of federal law, regulations, or safety standards, thereby causing the state or any political subdivision the loss of federal funds. Competition among persons seeking to provide bus stop, bench, transit shelter, waste disposal receptacle, public pay telephone, or modular news rack services or advertising on such benches, shelters, receptacles, public pay telephone, or news racks may be regulated, restricted, or denied by the appropriate local government entity consistent with this section.

(6) Street light poles, including attached public service messages and advertisements, may be located within the right-of-way limits of municipal and county roads in the same manner as benches, transit shelters, waste disposal receptacles, and modular news racks as provided in this section and in accordance with municipal and county ordinances. Public service messages and advertisements may be installed on street light poles on roads on the State Highway System in accordance with height, size, setback, spacing distance, duration of display, safety, traffic control, and permitting requirements established by administrative rule of the Department of Transportation. Public service messages and advertisements shall be subject to bilateral agreements, where applicable, to be negotiated with the owner of the street light poles, which shall consider, among other things, power source rates, design, safety, operational and maintenance concerns, and other matters of public importance. For the purposes of this section, the term “street light poles” does not include electric transmission or distribution poles. The department shall have authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section. No advertising on light poles shall be permitted on the Interstate Highway System. No permanent structures carrying advertisements attached to light poles shall be permitted on the National Highway System.

(7) A public pay telephone, including advertising displayed thereon, may be installed within the right-of-way limits of any municipal, county, or state road, except on a limited access highway, if the pay telephone is installed by a provider duly authorized and regulated by the Public Service Commission under s. 364.3375, if the pay telephone is operated in accordance with all applicable state and federal telecommunications regulations, and if written authorization has been given to a public pay telephone provider by the appropriate municipal or county government. Each advertisement must be limited to a size no greater than 8 square feet, and a public pay telephone booth may not display more than three advertisements at any given time. An advertisement is not allowed on public pay telephones located in rest areas, welcome centers, or other such facilities located on an interstate highway.

(8) Wherever the provisions of this section are inconsistent with other provisions of this chapter or with the provisions of chapter 125, chapter 335, chapter 336, or chapter 479, the provisions of this section shall prevail.

History.—s. 21, ch. 85-180; s. 61, ch. 94-237; s. 30, ch. 95-257; s. 63, ch. 96-323; s. 82, ch. 2002-20; s. 22, ch. 2004-366; s. 11, ch. 2009-85; s. 37, ch. 2012-174.



337.409 - Willfully or maliciously removing, damaging, destroying, altering, or appropriating benches, transit shelters, waste receptacles, or advertising displayed thereon; penalty.

337.409 Willfully or maliciously removing, damaging, destroying, altering, or appropriating benches, transit shelters, waste receptacles, or advertising displayed thereon; penalty.—Any person who willfully or maliciously removes, damages, destroys, tampers with or alters in any way a bench, transit shelter, or waste receptacle, or advertising displayed thereon, when such structure and display has been installed and maintained pursuant to the provisions of s. 337.408, or any person who in any manner appropriates to her or his own use or to the use of another by painting, printing, placing, or affixing any advertisement or similar material upon any such structure, or upon advertising displayed thereon, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 31, ch. 95-257; s. 14, ch. 97-96.






Chapter 338 - LIMITED ACCESS AND TOLL FACILITIES

338.01 - Authority to establish and regulate limited access facilities.

338.01 Authority to establish and regulate limited access facilities.—

(1) The department may establish limited access facilities as provided in s. 335.02. The primary function of such limited access facilities shall be to allow high-speed and high-volume traffic movements within the state. Access to abutting land is subordinate to this function, and such access must be prohibited or highly regulated.

(2) The transportation and expressway authorities of the state, counties, and municipalities, referred to in this chapter as “authorities,” acting alone or in cooperation with each other or with any federal, state, or local governmental entity or agency of any other state that is authorized to construct highways, are authorized to provide limited access facilities for public use. Any of the authorities may construct a limited access highway as a new facility or may designate an existing street or highway as included within a limited access facility. However, if the limited access facility is entirely located within an incorporated municipality, such authority is subject to municipal consent; except that such consent is not necessary when such limited access facility is part of the interstate system.

(3) If the jurisdiction of the department or the commissioners over any public highway is jointly involved or would be affected by the exercise of such authority, their joint action or agreement is necessary to make the exercise of authority hereunder effective.

(4) Such action shall be taken by appropriate resolution or ordinance of the authority or authorities. Notice of such action shall be given by publication in a newspaper of general circulation in the locality affected at least 15 days before such authority becomes effective, and appropriate traffic signs and markers shall be erected along the facility affected to give due notice to public travel of the action to be taken.

(5) The authorities may regulate the use of such limited access facilities. No public road shall be connected with any such limited access facility without the prior approval of the authority having jurisdiction over the limited access facility. Such approval shall be given only if the public interest will be served.

(6) No automotive service station or other commercial establishment for serving motor vehicle users, except as authorized by a transportation or expressway authority, or by law for a turnpike project, shall be located within the right-of-way of, or on publicly owned or leased land acquired or used for, a controlled limited access facility. The provisions of this subsection shall not be deemed to exempt transportation and expressway authorities from local zoning and planning laws and ordinances.

(7) All new limited access facilities and existing transportation facilities on which new or replacement electronic toll collection systems are installed shall be interoperable with the department’s electronic toll collection system.

(8) The department, or other governmental entity responsible for the collection of tolls, may pursue the collection of unpaid tolls and associated fees and other amounts to which it is entitled by contracting with a private attorney who is a member in good standing with The Florida Bar or a collection agent who is registered and in good standing pursuant to chapter 559. A collection fee in an amount that is reasonable within the collection industry, including any reasonable attorney fees, may be added to the delinquent amount collected by any attorney or collection agent retained by the department or other governmental entity. The requirements of s. 287.059 do not apply to private attorney services procured under this section.

History.—s. 111, ch. 29965, 1955; s. 1, ch. 61-435; ss. 23, 35, ch. 69-106; s. 172, ch. 84-309; s. 66, ch. 85-180; s. 12, ch. 2009-85; s. 40, ch. 2012-174.



338.04 - Acquisition of property and property rights for limited access facility and service roads.

338.04 Acquisition of property and property rights for limited access facility and service roads.—

(1) Authorities may acquire private or public property and property rights for limited access facilities and service roads in the same manner as they are authorized to acquire property or property rights for highways, roads, and streets within their respective jurisdictions.

(2) In acquiring property or property rights for any limited access facility or service road, the authorities may acquire an entire lot, block, or tract of land if the interests of the public will be best served by the authorities’ doing so, even though the entire lot, block, or tract is not immediately needed for the right-of-way proper.

History.—s. 114, ch. 29965, 1955; s. 175, ch. 84-309.



338.065 - General motorist services signs; fee schedule.

338.065 General motorist services signs; fee schedule.—The department may, by rule, establish a fee schedule to be charged for the costs of placing general motorist services signs on the right-of-way of limited access highways outside urban or urbanized areas in accord with the uniform system of traffic control devices adopted pursuant to s. 316.0745. Such costs shall be limited to costs of sign materials and installation.

History.—s. 6, ch. 75-202; s. 178, ch. 84-309; s. 34, ch. 94-237.

Note.—Former s. 335.145.



338.151 - Authority of the department to establish tolls on the State Highway System.

338.151 Authority of the department to establish tolls on the State Highway System.—Notwithstanding s. 338.165(8), the department may establish tolls on new limited access facilities on the State Highway System, lanes added to existing limited access facilities on the State Highway System, new major bridges on the State Highway System over waterways, and replacements for existing major bridges on the State Highway System over waterways to pay, fully or partially, for the cost of such projects. Except for high-occupancy vehicle lanes, express lanes, the turnpike system, and as otherwise authorized by law, the department may not establish tolls on lanes of limited access facilities that exist on July 1, 2012, unless tolls were in effect for the lanes prior to that date. The authority provided in this section is in addition to the authority provided under the Florida Turnpike Enterprise Law and s. 338.166.

History.—s. 22, ch. 2012-128; s. 41, ch. 2012-174.



338.155 - Payment of toll on toll facilities required; exemptions.

338.155 Payment of toll on toll facilities required; exemptions.—

(1) A person may not use any toll facility without payment of tolls, except employees of the agency operating the toll project when using the toll facility on official state business, state military personnel while on official military business, handicapped persons as provided in this section, persons exempt from toll payment by the authorizing resolution for bonds issued to finance the facility, and persons exempt on a temporary basis where use of such toll facility is required as a detour route. Any law enforcement officer operating a marked official vehicle is exempt from toll payment when on official law enforcement business. Any person operating a fire vehicle when on official business or a rescue vehicle when on official business is exempt from toll payment. Any person participating in the funeral procession of a law enforcement officer or firefighter killed in the line of duty is exempt from toll payment. The secretary or the secretary’s designee may suspend the payment of tolls on a toll facility when necessary to assist in emergency evacuation. The failure to pay a prescribed toll constitutes a noncriminal traffic infraction, punishable as a moving violation as provided in s. 318.18. The department may adopt rules relating to the payment, collection, and enforcement of tolls, as authorized in this chapter and chapters 316, 318, 320, and 322, including, but not limited to, rules for the implementation of video or other image billing and variable pricing. With respect to toll facilities managed by the department, the revenues of which are not pledged to repayment of bonds, the department may by rule allow the use of such facilities by public transit vehicles or by vehicles participating in a funeral procession for an active-duty military service member without the payment of tolls.

(2) Any person driving an automobile or other vehicle belonging to the Department of Military Affairs used for transporting military personnel, stores, and property, when properly identified, shall, together with any such conveyance and military personnel and property of the state in his or her charge, be allowed to pass free through all tollgates and over all toll bridges and ferries in this state.

(3) Any handicapped person who has a valid driver license, who operates a vehicle specially equipped for use by the handicapped, and who is certified by a physician licensed under chapter 458 or chapter 459 or by comparable licensing in another state or by the Adjudication Office of the United States Department of Veterans Affairs or its predecessor as being severely physically disabled and having permanent upper limb mobility or dexterity impairments which substantially impair the person’s ability to deposit coins in toll baskets, shall be allowed to pass free through all tollgates and over all toll bridges and ferries in this state. A person who meets the requirements of this subsection shall, upon application, be issued a vehicle window sticker by the Department of Transportation.

(4) A copy of this section shall be posted at each toll bridge and on each ferry.

(5) The Department of Transportation shall provide envelopes for voluntary payments of tolls by those persons exempted from the payment of tolls pursuant to this section. The department shall accept any voluntary payments made by exempt persons.

(6) Personal identifying information held by the Department of Transportation, a county, a municipality, or an expressway authority for the purpose of paying, prepaying, or collecting tolls and associated administrative charges due for the use of toll facilities is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption applies to such information held by the Department of Transportation, a county, a municipality, or an expressway authority before, on, or after the effective date of the exemption. This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 59-70; ss. 23, 35, ch. 69-106; s. 243, ch. 71-136; s. 102, ch. 77-104; s. 185, ch. 84-309; s. 3, ch. 85-184; s. 2, ch. 88-252; s. 14, ch. 93-268; s. 47, ch. 94-237; s. 971, ch. 95-148; s. 1, ch. 96-178; s. 55, ch. 97-100; s. 1, ch. 2000-244; s. 15, ch. 2000-266; s. 1, ch. 2001-70; s. 5, ch. 2005-281; s. 24, ch. 2010-225; s. 23, ch. 2012-128; s. 42, ch. 2012-174; s. 1, ch. 2014-217.

Note.—Former ss. 340.121, 339.305.



338.161 - Authority of department or toll agencies to advertise and promote electronic toll collection; expanded uses of electronic toll collection system; authority of department to collect tolls, fares, and fees for private and public entities.

338.161 Authority of department or toll agencies to advertise and promote electronic toll collection; expanded uses of electronic toll collection system; authority of department to collect tolls, fares, and fees for private and public entities.—

(1) The department may incur expenses for paid advertising, marketing, and promotion of toll facilities and electronic toll collection products and services. Promotions may include discounts and free products.

(2) The department may receive funds from advertising placed on electronic toll collection products and promotional materials to defray the costs of products and services.

(3) The department or any toll agency created by statute may incur expenses to advertise or promote its electronic toll collection system to consumers on or off the turnpike or toll system.

(4) If the department or toll agency created by statute finds that it can increase nontoll revenues or add convenience or other value for its customers, the department or toll agency may enter into agreements with a private or public entity allowing the use of its electronic toll collection system to pay parking fees for vehicles equipped with a transponder or similar device. The department or toll agency may initiate feasibility studies of other future uses of its electronic toll collection system and make recommendations to the Legislature to authorize such uses.

(5) If the department finds that it can increase nontoll revenues or add convenience or other value for its customers, and if a public or private transportation facility owner agrees that its facility will become interoperable with the department’s electronic toll collection and video billing systems, the department may enter into an agreement with the owner of such facility under which the department uses its electronic toll collection and video billing systems to collect and enforce for the owner tolls, fares, administrative fees, and other applicable charges due in connection with use of the owner’s facility. The department may modify its rules regarding toll collection procedures and the imposition of charges to be applicable to toll facilities that are not part of the turnpike system or otherwise owned by the department. This subsection does not limit the authority of the department under any other law or under any agreement entered into before July 1, 2012.

History.—s. 16, ch. 97-280; s. 16, ch. 2000-266; s. 35, ch. 2007-196; s. 24, ch. 2012-128; s. 43, ch. 2012-174; s. 14, ch. 2014-223.



338.165 - Continuation of tolls.

338.165 Continuation of tolls.—

(1) The department, any transportation or expressway authority or, in the absence of an authority, a county or counties may continue to collect the toll on a revenue-producing project after the discharge of any bond indebtedness related to such project and may increase such toll. All tolls so collected shall first be used to pay the annual cost of the operation, maintenance, and improvement of the toll project.

(2) If the revenue-producing project is on the State Highway System, any remaining toll revenue shall be used for the construction, maintenance, or improvement of any road on the State Highway System within the county or counties in which the revenue-producing project is located, except as provided in s. 348.0004.

(3) Notwithstanding any other provision of law, the department, including the turnpike enterprise, shall index toll rates on existing toll facilities to the annual Consumer Price Index or similar inflation indicators. Toll rate adjustments for inflation under this subsection may be made no more frequently than once a year and must be made no less frequently than once every 5 years as necessary to accommodate cash toll rate schedules. Toll rates may be increased beyond these limits as directed by bond documents, covenants, or governing body authorization or pursuant to department administrative rule.

(4) Notwithstanding any other law to the contrary, pursuant to s. 11, Art. VII of the State Constitution, and subject to the requirements of subsection (2), the Department of Transportation may request the Division of Bond Finance to issue bonds secured by toll revenues collected on the Alligator Alley and the Sunshine Skyway Bridge to fund transportation projects located within the county or counties in which the project is located and contained in the adopted work program of the department.

(5) If the revenue-producing project is on the county road system, any remaining toll revenue shall be used for the construction, maintenance, or improvement of any other state or county road within the county or counties in which the revenue-producing project is located, except as provided in s. 348.0004.

(6) Selection of projects on the State Highway System for construction, maintenance, or improvement with toll revenues shall be, with the concurrence of the department, consistent with the Florida Transportation Plan.

(7) This section does not apply to high-occupancy toll lanes or express lanes.

(8) Notwithstanding the provisions of subsection (1), and not including high occupancy toll lanes or express lanes, no tolls may be charged for use of an interstate highway where tolls were not charged as of July 1, 1997.

(9) With the exception of subsection (3), this section does not apply to the turnpike system as defined under the Florida Turnpike Enterprise Law.

(10) The department’s Beachline-East Expressway may be transferred by the department and become part of the turnpike system under the Florida Turnpike Enterprise Law. Any funds expended by the Florida Turnpike Enterprise for the acquisition of the Beachline-East Expressway shall be deposited into the State Transportation Trust Fund, and, notwithstanding any other law to the contrary, such funds shall first be allocated by the department to fund the department’s obligation to construct the Wekiva Parkway. The term “Wekiva Parkway” means a limited access highway or expressway constructed between State Road 429 and Interstate 4 specifically incorporating the corridor alignment recommended by Recommendation 2 of the Wekiva River Basin Area Task Force final report dated January 15, 2003, and the recommendations of the SR 429 Working Group which were adopted January 16, 2004, and related transportation facilities.

(11) The department’s Pinellas Bayway System may be transferred by the department and become part of the turnpike system under the Florida Turnpike Enterprise Law. The transfer does not affect the rights of the parties, or their successors in interest, under the settlement agreement and final judgment in Leonard Lee Ratner, Esther Ratner, and Leeco Gas and Oil Co. v. State Road Department of the State of Florida, No. 67-1081 (Fla. 2nd Cir. Ct. 1968). Upon transfer of the Pinellas Bayway System to the turnpike system, the department shall also transfer to the Florida Turnpike Enterprise the funds deposited in the reserve account established by chapter 85-364, Laws of Florida, as amended by chapters 95-382 and 2014-223, Laws of Florida, which funds shall be used by the Florida Turnpike Enterprise solely to help fund the costs of repair or replacement of the transferred facilities.

History.—s. 67, ch. 85-180; s. 1, ch. 88-286; s. 5, ch. 94-115; s. 60, ch. 94-237; s. 17, ch. 97-280; s. 17, ch. 2000-266; s. 14, ch. 2002-20; s. 3, ch. 2003-286; s. 2, ch. 2003-409; s. 51, ch. 2007-196; s. 68, ch. 2008-4; s. 13, ch. 2009-85; s. 25, ch. 2012-128; s. 100, ch. 2012-174; s. 13, ch. 2016-181; s. 41, ch. 2016-239.



338.166 - High-occupancy toll lanes or express lanes.

338.166 High-occupancy toll lanes or express lanes.—

(1) Under s. 11, Art. VII of the State Constitution, the department may request the Division of Bond Finance to issue bonds secured by toll revenues collected on high-occupancy toll lanes or express lanes established on facilities owned by the department.

(2) The department may continue to collect the toll on the high-occupancy toll lanes or express lanes after the discharge of any bond indebtedness related to such project. All tolls so collected shall first be used to pay the annual cost of the operation, maintenance, and improvement of the high-occupancy toll lanes or express lanes project or associated transportation system.

(3) Any remaining toll revenue from the high-occupancy toll lanes or express lanes shall be used by the department for the construction, maintenance, or improvement of any road on the State Highway System within the county or counties in which the toll revenues were collected or to support express bus service on the facility where the toll revenues were collected.

(4) The department may implement variable rate tolls on high-occupancy toll lanes or express lanes.

(5) Except for high-occupancy toll lanes or express lanes, tolls may not be charged for use of an interstate highway where tolls were not charged as of July 1, 1997.

(6) This section does not apply to the turnpike system as defined under the Florida Turnpike Enterprise Law.

History.—s. 14, ch. 2009-85; s. 26, ch. 2012-128; s. 44, ch. 2012-174.



338.22 - Florida Turnpike Enterprise Law; short title.

338.22 Florida Turnpike Enterprise Law; short title.—Sections 338.22-338.241 may be cited as the “Florida Turnpike Enterprise Law.”

History.—s. 1, ch. 28128, 1953; s. 187, ch. 84-309; s. 123, ch. 99-13; s. 88, ch. 99-385; s. 15, ch. 2002-20.

Note.—Former s. 340.01.



338.221 - Definitions.

338.221 Definitions.—As used in ss. 338.22-338.241, the following words and terms have the following meanings, unless the context indicates another or different meaning or intent:

(1) “Bonds” or “revenue bonds” means notes, bonds, refunding bonds or other evidences of indebtedness or obligations, in either temporary or definitive form, issued by the Division of Bond Finance on behalf of the department and authorized under the provisions of ss. 338.22-338.241 and the State Bond Act.

(2) “Cost,” as applied to a turnpike project, includes the cost of acquisition of all land, rights-of-way, property, easements, and interests acquired by the department for turnpike project construction; the cost of such construction; the cost of all machinery and equipment, financing charges, fees, and expenses related to the financing; establishment of reserves to secure bonds; interest prior to and during construction and for such period after completion of construction as shall be determined by the department; the cost of traffic estimates and of engineering and legal expenses, plans, specifications, surveys, estimates of cost and revenues; other expenses necessary or incident to determining the feasibility or practicability of acquiring or constructing any such turnpike project; administrative expenses; and such other expenses as may be necessary or incident to the acquisition or construction of a turnpike project, the financing of such acquisition or construction, and the placing of the turnpike project in operation.

(3) “Feeder road” means any road no more than 5 miles in length, connecting to the turnpike system which the department determines is necessary to create or facilitate access to a turnpike project.

(4) “Owner” includes any person or any governmental entity that has title to, or an interest in, any property, right, easement, or interest authorized to be acquired pursuant to ss. 338.22-338.241.

(5) “Revenues” means all tolls, charges, rentals, gifts, grants, moneys, and other funds coming into the possession, or under the control, of the department by virtue of the provisions hereof, except the proceeds from the sale of bonds issued under ss. 338.22-338.241.

(6) “Turnpike system” means those limited access toll highways and associated feeder roads and other structures, appurtenances, or rights previously designated, acquired, or constructed pursuant to the Florida Turnpike Enterprise Law and such other additional turnpike projects as may be acquired or constructed as approved by the Legislature.

(7) “Turnpike improvement” means any betterment necessary or desirable for the operation of the turnpike system, including, but not limited to, widenings, the addition of interchanges to the existing turnpike system, resurfacings, toll plazas, machinery, and equipment.

(8) “Economically feasible” means:

(a) For a proposed turnpike project, that, as determined by the department before the issuance of revenue bonds for the project, the estimated net revenues of the proposed turnpike project, excluding feeder roads and turnpike improvements, will be sufficient to pay at least 50 percent of the annual debt service on the bonds associated with the project by the end of the 12th year of operation and to pay at least 100 percent of the debt service on the bonds by the end of the 30th year of operation. In implementing this paragraph, up to 50 percent of the adopted work program costs of the project may be funded from turnpike revenues.

(b) For turnpike projects, except for feeder roads and turnpike improvements, financed from revenues of the turnpike system, such project, or such group of projects, originally financed from revenues of the turnpike system, that the project is expected to generate sufficient revenues to amortize project costs within 15 years of opening to traffic.

This subsection does not prohibit the pledging of revenues from the entire turnpike system to bonds issued to finance or refinance a turnpike project or group of turnpike projects.

(9) “Turnpike project” means any extension to or expansion of the existing turnpike system and new limited access toll highways and associated feeder roads and other structures, interchanges, appurtenances, or rights as may be approved in accordance with the Florida Turnpike Enterprise Law.

(10) “Statement of environmental feasibility” means a statement by the Department of Environmental Protection of the project’s significant environmental impacts.

History.—s. 4, ch. 28128, 1953; s. 1, ch. 59-69; s. 1, ch. 65-469; ss. 5, 9, ch. 67-359; ss. 23, 35, ch. 69-106; s. 99, ch. 71-355; s. 116, ch. 71-377; s. 99, ch. 73-333; s. 188, ch. 84-309; s. 73, ch. 85-180; s. 34, ch. 86-243; s. 2, ch. 88-286; s. 7, ch. 90-136; s. 167, ch. 94-356; s. 18, ch. 97-280; s. 124, ch. 99-13; s. 89, ch. 99-385; s. 16, ch. 2002-20; s. 27, ch. 2012-128; s. 45, ch. 2012-174.

Note.—Former ss. 340.04, 340.011.



338.2215 - Florida Turnpike Enterprise; legislative findings, policy, purpose, and intent.

338.2215 Florida Turnpike Enterprise; legislative findings, policy, purpose, and intent.—It is the intent of the Legislature that the turnpike enterprise be provided additional powers and authority in order to maximize the advantages obtainable through fully leveraging the Florida Turnpike System asset. The additional powers and authority will provide the turnpike enterprise with the autonomy and flexibility to enable it to more easily pursue innovations as well as best practices found in the private sector in management, finance, organization, and operations. The additional powers and authority are intended to improve cost-effectiveness and timeliness of project delivery, increase revenues, expand the turnpike system’s capital program capability, and improve the quality of service to its patrons, while continuing to protect the turnpike system’s bondholders and further preserve, expand, and improve the Florida Turnpike System.

History.—s. 17, ch. 2002-20.



338.2216 - Florida Turnpike Enterprise; powers and authority.

338.2216 Florida Turnpike Enterprise; powers and authority.—

(1)(a) In addition to the powers granted to the department, the Florida Turnpike Enterprise has full authority to exercise all powers granted to it under this chapter. Powers shall include, but are not limited to, the ability to plan, construct, maintain, repair, and operate the Florida Turnpike System.

(b) It is the express intention of the Florida Turnpike Law that the Florida Turnpike Enterprise be authorized to plan, develop, own, purchase, lease, or otherwise acquire, demolish, construct, improve, relocate, equip, repair, maintain, operate, and manage the Florida Turnpike System; to expend funds to publicize, advertise, and promote the advantages of using the turnpike system and its facilities; and to cooperate, coordinate, partner, and contract with other entities, public and private, to accomplish these purposes.

(c) The executive director of the turnpike enterprise shall appoint a staff, which shall be exempt from part II of chapter 110. Among the staff shall be a chief financial officer, who must be a proven, effective administrator with demonstrated experience in financial management of a large bonded capital program and must hold an active license to practice public accounting in Florida pursuant to chapter 473. The turnpike enterprise staff shall also include the Office of Toll Operations.

(d) The Florida Turnpike Enterprise shall pursue and implement new technologies and processes in its operations and collection of tolls and the collection of other amounts associated with road and infrastructure usage. Such technologies and processes must include, without limitation, video billing and variable pricing.

(2) The department shall have the authority to employ procurement methods available to the Department of Management Services under chapters 255 and 287 and under any rule adopted under such chapters solely for the benefit of the turnpike enterprise.

(3)(a) The turnpike enterprise shall be a single budget entity and shall develop a budget pursuant to chapter 216. The turnpike enterprise’s budget shall be submitted to the Legislature along with the department’s budget.

(b) Notwithstanding the provisions of s. 216.301 to the contrary and in accordance with s. 216.351, the Executive Office of the Governor shall, on July 1 of each year, certify forward all unexpended funds appropriated or provided pursuant to this section for the turnpike enterprise. Of the unexpended funds certified forward, any unencumbered amounts shall be carried forward. Such funds carried forward shall not exceed 5 percent of the original approved operating budget as defined in s. 216.181(1) of the turnpike enterprise. Funds carried forward pursuant to this section may be used for any lawful purpose, including, but not limited to, promotional and market activities, technology, and training. Any certified forward funds remaining undisbursed on September 30 of each year shall be carried forward.

(4) The powers conferred upon the turnpike enterprise under ss. 338.22-338.241 shall be in addition and supplemental to the existing powers of the department and the turnpike enterprise, and these powers shall not be construed as repealing any provision of any other law, general or local, but shall supersede such other laws that are inconsistent with the exercise of the powers provided under ss. 338.22-338.241 and provide a complete method for the exercise of such powers granted.

History.—s. 18, ch. 2002-20; s. 57, ch. 2002-402; s. 4, ch. 2003-286; s. 6, ch. 2004-6; s. 42, ch. 2006-122; s. 15, ch. 2009-85.



338.222 - Department of Transportation sole governmental entity to acquire, construct, or operate turnpike projects; exception.

338.222 Department of Transportation sole governmental entity to acquire, construct, or operate turnpike projects; exception.—

(1) No governmental entity other than the department may acquire, construct, maintain, or operate the turnpike system subsequent to the enactment of this law, except upon specific authorization of the Legislature.

(2) The department may contract with any local governmental entity as defined in s. 334.03(13) for the design, right-of-way acquisition, or construction of any turnpike project which the Legislature has approved. Local governmental entities may negotiate with the department for the design, right-of-way acquisition, and construction of any section of the turnpike project within areas of their respective jurisdictions or within counties with which they have interlocal agreements.

History.—s. 2, ch. 28128, 1953; s. 1, ch. 67-359; ss. 23, 35, ch. 69-106; s. 189, ch. 84-309; s. 3, ch. 88-286; s. 8, ch. 90-136; s. 125, ch. 99-13; s. 90, ch. 99-385; s. 89, ch. 2012-174.

Note.—Former s. 340.02.



338.223 - Proposed turnpike projects.

338.223 Proposed turnpike projects.—

(1)(a) Any proposed project to be constructed or acquired as part of the turnpike system and any turnpike improvement shall be included in the tentative work program. A proposed project or group of proposed projects may not be added to the turnpike system unless such project or projects are determined to be economically feasible and a statement of environmental feasibility has been completed for such project or projects and such projects are determined to be consistent, to the maximum extent feasible, with approved local government comprehensive plans of the local governments in which such projects are located. The department may authorize engineering studies, traffic studies, environmental studies, and other expert studies of the location, costs, economic feasibility, and practicality of proposed turnpike projects throughout the state and may proceed with the design phase of such projects. The department may not request legislative approval of a proposed turnpike project until the design phase of that project is at least 30 percent complete. If a proposed project or group of proposed projects is found to be economically feasible, consistent, to the maximum extent feasible, with approved local government comprehensive plans of the local governments in which such projects are located, and a favorable statement of environmental feasibility has been completed, the department, with the approval of the Legislature, shall, after the receipt of all necessary permits, construct, maintain, and operate such turnpike projects.

(b) Any proposed turnpike project or improvement shall be developed in accordance with the Florida Transportation Plan and the work program pursuant to s. 339.135. Turnpike projects that add capacity, alter access, affect feeder roads, or affect the operation of the local transportation system shall be included in the transportation improvement plan of the affected metropolitan planning organization. If such turnpike project does not fall within the jurisdiction of a metropolitan planning organization, the department shall notify the affected county and provide for public hearings in accordance with s. 339.155(5)(c).

(c) Prior to requesting legislative approval of a proposed turnpike project, the environmental feasibility of the proposed project shall be reviewed by the Department of Environmental Protection. The department shall submit its Project Development and Environmental Report to the Department of Environmental Protection, along with a draft copy of a public notice. Within 14 days of receipt of the draft public notice, the Department of Environmental Protection shall return the draft public notice to the Department of Transportation with an approval of the language or modifications to the language. Upon receipt of the approved or modified draft, or if no comments are provided within 14 days, the Department of Transportation shall publish the notice in a newspaper to provide a 30-day public comment period. The headline of the required notice shall be in a type no smaller than 18 point. The notice shall be placed in that portion of the newspaper where legal notices appear. The notice shall be published in a newspaper of general circulation in the county or counties of general interest and readership in the community as provided in s. 50.031, not one of limited subject matter. Whenever possible, the notice shall appear in a newspaper that is published at least 5 days a week. The notice shall include, but is not limited to, the following information:

1. The purpose of the notice is to provide for a 30-day period for written public comments on the environmental impacts of a proposed turnpike project.

2. The name and description of the project, along with a geographic location map clearly indicating the area where the proposed project will be located.

3. The address where such comments must be sent and the date such comments are due.

After a review of the department’s report and any public comments, the Department of Environmental Protection shall submit a statement of environmental feasibility to the department within 30 days after the date on which public comments are due. The notice and the statement of environmental feasibility shall not give rise to any rights to a hearing or other rights or remedies provided pursuant to chapter 120 or chapter 403, and shall not bind the Department of Environmental Protection in any subsequent environmental permit review.

(2)(a) Subject to the provisions of s. 338.228, the department is authorized to expend, out of any funds available for the purpose, such moneys as may be necessary for studies, preliminary engineering, construction, right-of-way acquisition, and construction engineering inspection of any turnpike project and is authorized to use its engineering and other resources for such purposes.

(b) In accordance with the legislative intent expressed in s. 337.273, and after the requirements of paragraph (1)(c) have been met, the department may acquire lands and property before making a final determination of the economic feasibility of a project. The requirements of paragraph (1)(c) do not apply to hardship and protective purchases of advance right-of-way by the department. The cost of advance acquisition of right-of-way may be paid from bonds issued under s. 337.276 or from turnpike revenues. For purposes of this paragraph, the term “hardship purchase” means purchase from a property owner of a residential dwelling of not more than four units who is at a disadvantage due to health impairment, job loss, or significant loss of rental income. For purposes of this paragraph, the term “protective purchase” means that a purchase to limit development, building, or other intensification of land uses within the area right-of-way is needed for transportation facilities. The department shall give written notice to the Department of Environmental Protection 30 days before final agency acceptance as set forth in s. 119.0711, which notice shall allow the Department of Environmental Protection to comment. Hardship and protective purchases of right-of-way shall not influence the environmental feasibility of a project, including the decision relative to the need to construct the project or the selection of a specific location. Costs to acquire and dispose of property acquired as hardship and protective purchases are considered costs of doing business for the department and are not to be considered in the determination of environmental feasibility for the project.

(3) All obligations and expenses incurred by the department under this section shall be paid by the department and charged to the appropriate turnpike project. The department shall keep proper records and accounts showing each amount that is so charged. All obligations and expenses so incurred shall be treated as part of the cost of such project and shall be reimbursed to the department out of turnpike revenues or out of the bonds authorized under ss. 338.22-338.241 except when such reimbursement is prohibited by state or federal law.

(4) The department is authorized, with the approval of the Legislature, to use federal and state transportation funds to lend or pay a portion of the operating, maintenance, and capital costs of turnpike projects. For operating and maintenance loans, the maximum net loan amount in any fiscal year shall not exceed 1.5 percent of state transportation tax revenues for that fiscal year.

History.—s. 3, ch. 28128, 1953; s. 1, ch. 29634, 1955; s. 2, ch. 67-359; ss. 23, 35, ch. 69-106; s. 117, ch. 71-377; s. 190, ch. 84-309; s. 74, ch. 85-180; s. 35, ch. 86-243; s. 4, ch. 88-286; s. 13, ch. 89-301; s. 9, ch. 90-136; s. 130, ch. 92-152; s. 1, ch. 93-100; s. 3, ch. 94-237; s. 168, ch. 94-356; s. 39, ch. 96-323; s. 19, ch. 97-280; s. 126, ch. 99-13; ss. 27, 91, ch. 99-385; s. 19, ch. 2002-20; s. 41, ch. 2004-335; s. 48, ch. 2005-251; s. 3, ch. 2008-145; s. 28, ch. 2012-128; s. 46, ch. 2012-174.

Note.—Former s. 340.03.



338.225 - Taking of public road for feeder road.

338.225 Taking of public road for feeder road.—Before taking over any existing public road for maintenance and operation as a feeder road, the department shall obtain the consent of the governmental entity then exercising jurisdiction over the road, which governmental entity is authorized to give such consent by resolution. Each feeder road or portion of a feeder road acquired, constructed, or taken over under this section for maintenance and operation shall, for all purposes of ss. 338.22-338.241, be deemed to constitute a part of the turnpike system, except that no toll shall be charged for transit between points on such feeder road.

History.—s. 11, ch. 28128, 1953; ss. 23, 35, ch. 69-106; s. 192, ch. 84-309; s. 5, ch. 88-286; s. 127, ch. 99-13; s. 92, ch. 99-385.

Note.—Former s. 340.11.



338.227 - Turnpike revenue bonds.

338.227 Turnpike revenue bonds.—

(1) The department is authorized to borrow money as provided by the State Bond Act for the purpose of paying all or any part of the cost of any one or more legislatively approved turnpike projects. The principal of, and the interest on, such bonds will be payable solely from revenues pledged for their payment.

(2) The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the turnpike projects for which such bonds shall have been issued, except as provided in the State Bond Act. Such proceeds shall be disbursed and used as provided by ss. 338.22-338.241 and in such manner and under such restrictions, if any, as the Division of Bond Finance may provide in the resolution authorizing the issuance of such bonds or in the trust agreement hereinafter mentioned securing the same. All revenues and bond proceeds from the turnpike system received by the department pursuant to ss. 338.22-338.241, the Florida Turnpike Enterprise Law, shall be used only for the cost of turnpike projects and turnpike improvements and for the administration, operation, maintenance, and financing of the turnpike system. No revenues or bond proceeds from the turnpike system shall be spent for the operation, maintenance, construction, or financing of any project which is not part of the turnpike system.

(3) The Division of Bond Finance is authorized to issue revenue bonds on behalf of the department to finance or refinance the cost of turnpike projects approved in s. 338.2275, by the Legislature in accordance with s. 11(f), Art. VII of the State Constitution.

(4) The Department of Transportation and the Department of Management Services shall create and implement an outreach program designed to enhance the participation of minority persons and minority business enterprises in all contracts entered into by their respective departments for services related to the financing of department projects for the Strategic Intermodal System Plan developed pursuant to s. 339.64. These services shall include, but are not limited to, bond counsel and bond underwriters.

History.—s. 15, ch. 28128, 1953; s. 1, ch. 68-114; ss. 23, 35, ch. 69-106; s. 121, ch. 71-377; s. 26, ch. 73-302; s. 196, ch. 84-309; s. 75, ch. 85-180; s. 6, ch. 88-286; s. 10, ch. 90-136; s. 283, ch. 92-279; s. 55, ch. 92-326; s. 128, ch. 99-13; s. 93, ch. 99-385; s. 55, ch. 2000-152; s. 20, ch. 2002-20; s. 47, ch. 2012-174.

Note.—Former s. 340.15.



338.2275 - Approved turnpike projects.

338.2275 Approved turnpike projects.—

(1) Legislative approval of the department’s tentative work program that contains the turnpike project constitutes approval to issue bonds as required by s. 11(f), Art. VII of the State Constitution. No more than $10 billion of bonds may be outstanding to fund approved turnpike projects.

(2) The department may use turnpike revenues, the State Transportation Trust Fund moneys allocated for turnpike projects pursuant to s. 339.65, federal funds, and bond proceeds, and shall use the most cost-efficient combination of such funds, in developing a financial plan for funding turnpike projects. The department must submit a report of the estimated cost for each ongoing turnpike project and for each planned project to the Legislature 14 days before the convening of the regular legislative session. Verification of economic feasibility and statements of environmental feasibility for individual turnpike projects must be based on the entire project as approved. Statements of environmental feasibility are not required for those projects listed in s. 12, chapter 90-136, Laws of Florida, for which the Project Development and Environmental Reports were completed by July 1, 1990. All required environmental permits must be obtained before the department may advertise for bids for contracts for the construction of any turnpike project.

(3) Bonds may not be issued to fund a turnpike project until the department has made a final determination that the project is economically feasible in accordance with s. 338.221, based on the most current information available.

History.—s. 12, ch. 90-136; s. 129, ch. 92-152; s. 68, ch. 93-164; ss. 5, 79, ch. 94-237; s. 46, ch. 95-257; s. 20, ch. 97-280; s. 56, ch. 2000-152; s. 3, ch. 2003-409; s. 6, ch. 2007-66; s. 36, ch. 2007-196; s. 48, ch. 2012-174.



338.2276 - Western Beltway turnpike project; financing.

338.2276 Western Beltway turnpike project; financing.—Upon a determination of economic feasibility, as defined in s. 338.221(8), for part C of the Western Beltway turnpike project, which part extends from Florida’s Turnpike near Ocoee in Orange County southerly through Orange County and Osceola County to an interchange with I-4 near the Osceola/Polk County line, the Department of Transportation shall include a request for the issuance of turnpike revenue bonds to construct the project as part of its next legislative budget request and tentative work program. If funding is insufficient to construct part C, it is the intent of the Legislature that such project be given priority as a project financed from subsequent issuances of turnpike revenue bonds approved by the Legislature; however, such priority consideration is contingent on the project’s meeting all economic feasibility requirements and upon the project’s being financed without the use of capitalized interest.

History.—s. 13, ch. 90-136; s. 47, ch. 95-257; s. 21, ch. 97-280.



338.228 - Bonds not debts or pledges of credit of state.

338.228 Bonds not debts or pledges of credit of state.—Turnpike revenue bonds issued under the provisions of ss. 338.22-338.241 are not debts of the state or pledges of the faith and credit of the state. Such bonds are payable exclusively from revenues pledged for their payment. All such bonds shall contain a statement on their face that the state is not obligated to pay the same or the interest thereon, except from the revenues pledged for their payment, and that the faith and credit of the state is not pledged to the payment of the principal or interest of such bonds. The issuance of turnpike revenue bonds under the provisions of ss. 338.22-338.241 does not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatsoever, or to make any appropriation for their payment. Except as provided in ss. 338.223, 338.2275, and 339.65, state funds may not be used on any turnpike project or to pay the principal or interest of any bonds issued to finance or refinance any portion of the turnpike system, and all such bonds shall contain a statement on their face to this effect.

History.—s. 13, ch. 28128, 1953; s. 194, ch. 84-309; s. 7, ch. 88-286; s. 15, ch. 90-136; s. 129, ch. 99-13; s. 94, ch. 99-385; s. 49, ch. 2012-174.

Note.—Former s. 340.13.



338.229 - Pledge to bondholders not to restrict certain rights of department.

338.229 Pledge to bondholders not to restrict certain rights of department.—The state does pledge to, and agree with, the holders of the bonds issued pursuant to ss. 338.22-338.241 that the state will not limit or restrict the rights vested in the department to construct, reconstruct, maintain, and operate any turnpike project as defined in ss. 338.22-338.241 or to establish and collect such tolls or other charges as may be convenient or necessary to produce sufficient revenues to meet the expenses of maintenance and operation of the turnpike system and to fulfill the terms of any agreements made with the holders of bonds authorized by this act and that the state will not in any way impair the rights or remedies of the holders of such bonds until the bonds, together with interest on the bonds, are fully paid and discharged. In implementing this section, the department is specifically authorized to provide for further restrictions on the sale, transfer, lease, or other disposition or operation of any portion of the turnpike system which reduces the revenue available for payment to bondholders.

History.—s. 14, ch. 28128, 1953; ss. 23, 35, ch. 69-106; s. 195, ch. 84-309; s. 8, ch. 88-286; s. 130, ch. 99-13; ss. 28, 95, ch. 99-385.

Note.—Former s. 340.14.



338.231 - Turnpike tolls, fixing; pledge of tolls and other revenues.

338.231 Turnpike tolls, fixing; pledge of tolls and other revenues.—The department shall at all times fix, adjust, charge, and collect such tolls and amounts for the use of the turnpike system as are required in order to provide a fund sufficient with other revenues of the turnpike system to pay the cost of maintaining, improving, repairing, and operating such turnpike system; to pay the principal of and interest on all bonds issued to finance or refinance any portion of the turnpike system as the same become due and payable; and to create reserves for all such purposes.

(1) Notwithstanding any other law, the department may defer the scheduled July 1, 1993, toll rate increase on the Homestead Extension of the Florida Turnpike until July 1, 1995. The department may also advance funds to the Turnpike General Reserve Trust Fund to replace estimated lost revenues resulting from this deferral. The amount advanced must be repaid within 12 years from the date of advance; however, the repayment is subordinate to all other debt financing of the turnpike system outstanding at the time repayment is due.

(2) The department shall publish a proposed change in the toll rate for the use of an existing toll facility, in the manner provided for in s. 120.54, which will provide for public notice and the opportunity for a public hearing before the adoption of the proposed rate change. When the department is evaluating a proposed turnpike toll project under s. 338.223 and has determined that there is a high probability that the project will pass the test of economic feasibility predicated on proposed toll rates, the toll rate that is proposed to be charged after the project is constructed must be adopted during the planning and project development phase of the project, in the manner provided for in s. 120.54, including public notice and the opportunity for a public hearing. For such a new project, the toll rate becomes effective upon the opening of the project to traffic.

(3)(a) For the period July 1, 1998, through June 30, 2017, the department shall, to the maximum extent feasible, program sufficient funds in the tentative work program such that the percentage of turnpike toll and bond financed commitments in Miami-Dade County, Broward County, and Palm Beach County as compared to total turnpike toll and bond financed commitments shall be at least 90 percent of the share of net toll collections attributable to users of the turnpike system in Miami-Dade County, Broward County, and Palm Beach County as compared to total net toll collections attributable to users of the turnpike system. This subsection does not apply when the application of such requirements would violate any covenant established in a resolution or trust indenture relating to the issuance of turnpike bonds. The department may at any time for economic considerations establish lower temporary toll rates for a new or existing toll facility for a period not to exceed 1 year, after which the toll rates adopted pursuant to s. 120.54 shall become effective.

(b) The department shall also fix, adjust, charge, and collect such amounts needed to cover the costs of administering the different toll collection and payment methods, and types of accounts being offered and used, in the manner provided for in s. 120.54 which will provide for public notice and the opportunity for a public hearing before adoption. Such amounts may stand alone, be incorporated in a toll rate structure, or be a combination of the two.

(c) Notwithstanding any other provision of law to the contrary, any prepaid toll account of any kind which has remained inactive for 3 years shall be presumed unclaimed and its disposition shall be handled by the Department of Financial Services in accordance with all applicable provisions of chapter 717 relating to the disposition of unclaimed property, and the prepaid toll account shall be closed by the department.

(4) When bonds are outstanding which have been issued to finance or refinance any turnpike project, the tolls and all other revenues derived from the turnpike system and pledged to such bonds shall be set aside as may be provided in the resolution authorizing the issuance of such bonds or the trust agreement securing the same. The tolls or other revenues or other moneys so pledged and thereafter received by the department are immediately subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge is valid and binding as against all parties having claims of any kind in tort or contract or otherwise against the department irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the department.

(5) The use and disposition of revenues pledged to bonds are subject to ss. 338.22-338.241 and such regulations as the resolution authorizing the issuance of the bonds or such trust agreement may provide.

History.—s. 12, ch. 28128, 1953; ss. 23, 35, ch. 69-106; s. 1, ch. 84-276; s. 193, ch. 84-309; s. 9, ch. 88-286; s. 16, ch. 90-136; s. 57, ch. 93-164; s. 22, ch. 97-280; s. 131, ch. 99-13; s. 96, ch. 99-385; s. 37, ch. 2007-196; s. 69, ch. 2008-4; s. 16, ch. 2009-85; s. 50, ch. 2012-174; s. 43, ch. 2016-239.

Note.—Division of former s. 340.12.



338.232 - Continuation of tolls upon provision for payment of bondholders and assumption of maintenance by department.

338.232 Continuation of tolls upon provision for payment of bondholders and assumption of maintenance by department.—When all revenue bonds issued under the provisions of ss. 338.22-338.241 in connection with the turnpike system and the interest on the bonds have been paid, or an amount sufficient to provide for the payment of all such bonds and the interest on the bonds to the maturity of the bonds, or such earlier date on which the bonds may be called, has been set aside in trust for the benefit of the bondholders, the department may assume the maintenance of the turnpike system as part of the State Highway System, except that the turnpike system shall remain subject to sufficient tolls to pay the cost of the maintenance, repair, improvement, and operation of the system and the construction of turnpike projects.

History.—s. 24, ch. 28128, 1953; ss. 23, 35, ch. 69-106; s. 122, ch. 71-377; s. 199, ch. 84-309; s. 18, ch. 85-81; s. 76, ch. 85-180; s. 10, ch. 88-286; s. 132, ch. 99-13; s. 97, ch. 99-385.

Note.—Former s. 340.24.



338.234 - Granting concessions or selling along the turnpike system; immunity from taxation.

338.234 Granting concessions or selling along the turnpike system; immunity from taxation.—

(1) The department may enter into contracts or licenses with any person for the sale of services or products or business opportunities on the turnpike system, or the turnpike enterprise may sell services, products, or business opportunities on the turnpike system, which benefit the traveling public or provide additional revenue to the turnpike system. Services, business opportunities, and products authorized to be sold include, but are not limited to, motor fuel, vehicle towing, and vehicle maintenance services; food with attendant nonalcoholic beverages; lodging, meeting rooms, and other business services opportunities; advertising and other promotional opportunities, which advertising and promotions must be consistent with the dignity and integrity of the state; state lottery tickets sold by authorized retailers; games and amusements that operate by the application of skill, not including games of chance as defined in s. 849.16 or other illegal gambling games; Florida citrus, goods promoting the state, or handmade goods produced within the state; and travel information, tickets, reservations, or other related services. However, the department, pursuant to the grants of authority to the turnpike enterprise under this section, shall not exercise the power of eminent domain solely for the purpose of acquiring real property in order to provide business services or opportunities, such as lodging and meeting-room space on the turnpike system.

(2) The effectuation of the authorized purposes of the Strategic Intermodal System, created under ss. 339.61-339.65, and Florida Turnpike Enterprise, created under this chapter, is for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions; and, because the system and enterprise perform essential government functions in effectuating such purposes, neither the turnpike enterprise nor any nongovernment lessee or licensee renting, leasing, or licensing real property from the turnpike enterprise, pursuant to an agreement authorized by this section, are required to pay any commercial rental tax imposed under s. 212.031 on any capital improvements constructed, improved, acquired, installed, or used for such purposes.

History.—s. 4, ch. 28128, 1953; s. 1, ch. 59-69; s. 1, ch. 65-469; s. 8, ch. 67-359; ss. 23, 29, 35, ch. 69-106; s. 99, ch. 73-333; s. 1, ch. 81-116; s. 191, ch. 84-309; s. 11, ch. 88-286; s. 7, ch. 89-208; s. 6, ch. 94-237; s. 21, ch. 2002-20; s. 52, ch. 2007-196; s. 51, ch. 2012-174; s. 8, ch. 2013-2.

Note.—Former ss. 340.04, 340.011(2)(b)-(d), 340.091.



338.235 - Contracts with department for provision of services on the turnpike system.

338.235 Contracts with department for provision of services on the turnpike system.—

(1) The department is empowered to contract with any person for the purpose of providing a service on the turnpike system, including those services authorized in s. 338.234, which the department determines is necessary or desirable, and to review and adjust as appropriate the terms, conditions, rates, and charges for use.

(2) In order to secure high-quality products, business opportunities, and services on the turnpike system, products, business opportunities, and services authorized by s. 338.234 may be secured by competitive solicitation. If the department receives an unsolicited proposal for products, business opportunities, or services that it wishes to consider, it shall publish a notice in a newspaper of general circulation at least once a week for 2 weeks, or may broadcast such notice by electronic media for 2 weeks, stating that it has received a proposal and will accept other proposals on the same subject for 30 days after the date of publication. The department may select offers that best satisfy the conditions of a quality service, business opportunity, or product for the turnpike system. The factors to be used in evaluating proposals include, but are not limited to:

(a) The financial capacity of the provider;

(b) The willingness to contribute toward the cost of facility construction;

(c) The type and quality of the service or product offered;

(d) The price structure of the service or product offered;

(e) Management experience and capabilities;

(f) The national brand names offered;

(g) The originality of the concept and its relationship to the turnpike system;

(h) The lease rate; and

(i) Other factors that the department may deem pertinent.

(3) The department may enter into contracts or agreements, with or without competitive bidding or procurement, to make available, on a fair, reasonable, nonexclusive, and nondiscriminatory basis, turnpike property and other turnpike structures, for the placement of wireless facilities by any wireless provider of mobile services as defined in 47 U.S.C. s. 153(27) or s. 332(d), and any telecommunications company as defined in s. 364.02 when it is determined to be practical and feasible to make such property or structures available. The department may, without adopting a rule, charge a just, reasonable, and nondiscriminatory fee for placement of the facilities, payable annually, based on the fair market value of space used by comparable communications facilities in the state. The department and a wireless provider may negotiate the reduction or elimination of a fee in consideration of goods or services provided to the department by the wireless provider. All such fees collected by the department shall be deposited directly into the State Agency Law Enforcement Radio System Trust Fund and may be used to construct, maintain, or support the system.

(4) The department shall receive credits for any amounts expended or proposed to be expended from the State Transportation Trust Fund for the department’s participation in and use of the State Agency Law Enforcement Radio System. Revenue from the fees collected under subsection (3) in amounts equal to such credits shall be deposited in the State Transportation Trust Fund for use by the department under s. 339.08.

History.—s. 12, ch. 28128, 1953; ss. 23, 35, ch. 69-106; s. 1, ch. 74-73; s. 1, ch. 77-174; s. 1, ch. 84-276; s. 193, ch. 84-309; s. 12, ch. 88-286; s. 7, ch. 94-237; s. 48, ch. 95-257; s. 4, ch. 96-357; s. 22, ch. 2002-20; s. 45, ch. 2003-286; s. 67, ch. 2010-5.

Note.—Division of former s. 340.12.



338.237 - Municipal signs on the turnpike system rights-of-way; limitations.

338.237 Municipal signs on the turnpike system rights-of-way; limitations.—Any incorporated municipality may maintain signboards along and upon the right-of-way of the turnpike system constructed hereunder, provided such signs meet the specifications as to location, frequency, construction, and design which are prescribed by the department. Any such signboard shall not advertise any private industry, business, or attraction, but shall advertise only the community or area placing such board upon the turnpike project.

History.—s. 1-B, ch. 29634, 1955; ss. 23, 35, ch. 69-106; s. 1, ch. 77-174; s. 200, ch. 84-309; s. 13, ch. 88-286.

Note.—Division of former s. 340.34.



338.239 - Traffic control on the turnpike system.

338.239 Traffic control on the turnpike system.—

(1) The department is authorized to adopt rules with respect to the use of the turnpike system, which rules must relate to vehicular speeds, loads and dimensions, safety devices, rules of the road, and other matters necessary to carry out the purposes of ss. 338.22-338.241. Insofar as these rules may be inconsistent with the provisions of chapter 316, the rules control. A violation of these rules must be punished pursuant to chapters 316 and 318.

(2) Members of the Florida Highway Patrol are vested with the power, and charged with the duty, to enforce the rules of the department. Approved expenditures incurred by the Florida Highway Patrol in carrying out its powers and duties under ss. 338.22-338.241 may be treated as a part of the cost of the operation of the turnpike system, and the Department of Highway Safety and Motor Vehicles shall be reimbursed by the turnpike enterprise for such expenses incurred on the turnpike system. Florida Highway Patrol Troop K shall be headquartered with the turnpike enterprise and shall be the official and preferred law enforcement troop for the turnpike system. The Department of Highway Safety and Motor Vehicles may, upon request of the executive director of the turnpike enterprise and approval of the Legislature, increase the number of authorized positions for Troop K, or the executive director of the turnpike enterprise may contract with the Department of Highway Safety and Motor Vehicles for additional troops to patrol the turnpike system.

History.—s. 23, ch. 28128, 1953; ss. 10, 23, 24, 35, ch. 69-106; s. 244, ch. 71-136; s. 8, ch. 74-377; s. 51, ch. 76-31; s. 56, ch. 78-95; s. 198, ch. 84-309; s. 14, ch. 88-286; s. 49, ch. 95-257; s. 57, ch. 96-350; s. 133, ch. 99-13; s. 98, ch. 99-385; s. 23, ch. 2002-20.

Note.—Former s. 340.23.



338.241 - Cash reserve requirement.

338.241 Cash reserve requirement.—The budget for the turnpike system shall be so planned as to provide for a cash reserve at the end of each fiscal year of not less than 5 percent of the unpaid balance of all turnpike system contractual obligations, excluding bond obligations, to be paid from revenues.

History.—s. 3, ch. 63-257; s. 1, ch. 65-158; ss. 2, 3, ch. 67-371; ss. 23, 31, 35, ch. 69-106; s. 119, ch. 79-190; s. 1, ch. 82-162; s. 201, ch. 84-309; s. 16, ch. 88-286; s. 24, ch. 2002-20.

Note.—Former s. 340.35.



338.2511 - Deposit and use of funds in Toll Facilities Revolving Trust Fund.

338.2511 Deposit and use of funds in Toll Facilities Revolving Trust Fund.—The funds in the Toll Facilities Revolving Trust Fund and all future payments of obligated funds shall be deposited into the State Transportation Trust Fund to be expended for the purposes specified in s. 339.08.

History.—s. 41, ch. 2012-128.



338.26 - Alligator Alley toll road.

338.26 Alligator Alley toll road.—

(1) The Legislature finds that the construction of Alligator Alley, designated as State Highway 84 and federal Interstate Highway 75, has provided a convenient and necessary connection of the east and west coasts of Florida for commerce and other purposes. However, this state highway has contributed to the alteration of water flows in the Everglades and affected ecological patterns of the historical southern Everglades. The Legislature has determined that it is appropriate and in the public interest to establish a system of tolls for use of Alligator Alley to produce needed financial resources to help restore the natural resource values lost by construction of this highway.

(2) The Department of Transportation is directed to continue the system of tolls on this highway. Notwithstanding the provisions of s. 338.165(2) to the contrary, such toll collections shall be used for the purposes of this section.

(3)(a) Fees generated from tolls shall be deposited in the State Transportation Trust Fund and shall be used:

1. To reimburse outstanding contractual obligations;

2. To operate and maintain the highway and toll facilities, including reconstruction and restoration;

3. To pay for those projects that are funded with Alligator Alley toll revenues and that are contained in the 1993-1994 adopted work program or the 1994-1995 tentative work program submitted to the Legislature on February 22, 1994;

4. To design and construct a fire station at mile marker 63 on Alligator Alley, which may be used by a county or another local governmental entity to provide fire, rescue, and emergency management services to the public on Alligator Alley; and

5. By interlocal agreement effective July 1, 2014, through no later than June 30, 2018, to reimburse a county or another local governmental entity for the direct actual costs of operating such fire station.

(b) Funds generated annually in excess of those required to pay the expenses in paragraph (a) may be transferred to the Everglades Fund of the South Florida Water Management District. The South Florida Water Management District shall deposit funds for projects undertaken pursuant to s. 373.4592 in the Everglades Trust Fund pursuant to s. 373.45926(4)(a). Any funds remaining in the Everglades Fund may be used for environmental projects to restore the natural values of the Everglades, subject to compliance with any applicable federal laws and regulations. Projects must be limited to:

1. Highway redesign to allow for improved sheet flow of water across the southern Everglades.

2. Water conveyance projects to enable more water resources to reach Florida Bay to replenish marine estuary functions.

3. Engineering design plans for wastewater treatment facilities as recommended in the Water Quality Protection Program Document for the Florida Keys National Marine Sanctuary.

4. Acquisition of lands to move STA 3/4 out of the Toe of the Boot, provided such lands are located within 1 mile of the northern border of STA 3/4.

5. Other Everglades Construction Projects as described in the February 15, 1994, conceptual design document.

(4) The district may issue revenue bonds or notes under s. 373.584 and pledge the revenue from the transfers from the Alligator Alley toll revenues as security for such bonds or notes. The proceeds from such revenue bonds or notes shall be used for environmental projects; at least 50 percent of said proceeds must be used for projects that benefit Florida Bay, as described in this section subject to resolutions approving such activity by the Board of Trustees of the Internal Improvement Trust Fund and the governing board of the South Florida Water Management District and the remaining proceeds must be used for restoration activities in the Everglades Protection Area.

History.—s. 4, ch. 94-115; s. 2, ch. 97-258; s. 2, ch. 2011-64; s. 15, ch. 2014-223.






Chapter 339 - TRANSPORTATION FINANCE AND PLANNING

339.035 - Expenditures.

339.035 Expenditures.—All expenditures by the department shall be made upon vouchers issued and certified by the department in such manner as the department may, by rule or internal management memorandum as required by chapter 120, provide and shall be paid by warrants issued by the Chief Financial Officer.

History.—s. 19, ch. 29965, 1955; ss. 23, 35, ch. 69-106; s. 202, ch. 84-309; s. 374, ch. 2003-261.

Note.—Former s. 334.20.



339.04 - Disposition of proceeds of sale or lease of realty by the department.

339.04 Disposition of proceeds of sale or lease of realty by the department.—Any money derived from the sale, lease, or conveyance of any property by the department shall be deposited into the State Treasury and placed in the State Transportation Trust Fund or other appropriate department trust fund as required by law or when needed to comply with bond covenants.

History.—s. 135, ch. 29965, 1955; s. 2, ch. 61-119; ss. 23, 35, ch. 69-106; s. 1, ch. 71-39; ss. 2, 3, ch. 73-57; s. 203, ch. 84-309; s. 47, ch. 93-164.



339.041 - Factoring of revenues from leases for wireless communication facilities.

339.041 Factoring of revenues from leases for wireless communication facilities.—

(1) The Legislature finds that efforts to increase funding for capital expenditures for the transportation system are necessary for the protection of the public safety and general welfare and for the preservation of transportation facilities in this state. Therefore, it is the intent of the Legislature to:

(a) Create a mechanism for factoring future revenues received by the department from leases for wireless communication facilities on department property on a nonrecourse basis;

(b) Fund fixed capital expenditures for the statewide transportation system from proceeds generated through this mechanism; and

(c) Maximize revenues from factoring by ensuring that such revenues are exempt from income taxation under federal law in order to increase funds available for capital expenditures.

(2) For the purposes of factoring 1future revenues under this section, department property includes real property located within the department’s limited access rights-of-way, 2real property located outside the current operating right-of-way limits which is not needed to support current transportation facilities, other property owned by the Board of Trustees of the Internal Improvement Trust Fund and leased by the department, space on department telecommunications facilities, and space on department structures.

(3) The department may solicit investors willing to enter into agreements to purchase the revenue stream from one or more existing department leases for wireless communication facilities on property owned or controlled by the department through the issuance of an invitation to negotiate. Such agreements shall be structured as tax-exempt financings for federal income tax purposes in order to result in the largest possible payout.

(4) The department may not pledge the credit, the general revenues, or the taxing power of the state or of any political subdivision of the state. The obligations of the department and investors under the agreement do not constitute a general obligation of the state or a pledge of the full faith and credit or taxing power of the state. The agreement is payable from and secured solely by payments received from department leases for wireless communication facilities on property owned or controlled by the department, and neither the state nor any of its agencies has any liability beyond such payments.

(5) The department may make any covenant or representation necessary or desirable in connection with the agreement, including a commitment by the department to take whatever actions are necessary on behalf of investors to enforce the department’s rights to payments on property leased for wireless communications facilities. However, the department may not guarantee that actual revenues received in a future year will be those anticipated in its leases for wireless communication facilities. The department may agree to use its best efforts to ensure that anticipated future-year revenues are protected. Any risk that actual revenues received from department leases for wireless communications facilities are lower than anticipated shall be borne exclusively by investors.

(6) Subject to annual appropriation, the investors shall collect the lease payments on a schedule and in a manner established in the agreements entered into by the department and the investors pursuant to this section. The agreements may provide for lease payments to be made directly to investors by lessees if the lease agreements entered into by the department and the lessees pursuant to s. 365.172(13)(f) allow direct payment.

(7) Proceeds received by the department from leases for wireless communication facilities shall be deposited in the State Transportation Trust Fund created under s. 206.46 and used for fixed capital expenditures for the statewide transportation system.

History.—s. 6, ch. 2014-169; s. 1, ch. 2014-215; s. 16, ch. 2014-223; s. 25, ch. 2015-2.

1Note.—As created by s. 1, ch. 2014-215. Section 6, ch. 2014-169, and s. 16, ch. 2014-223, also created subsection (2), and that version did not use the word “future.”

2Note.—As created by s. 1, ch. 2014-215. Section 6, ch. 2014-169, and s. 16, ch. 2014-223, also created subsection (2), and that version did not use the word “real.”



339.05 - Assent to federal aid given.

339.05 Assent to federal aid given.—The state hereby assents to the provisions of the Act of Congress approved July 11, 1916, known as the Federal Aid Law, which Act of Congress is entitled “An act to provide that the United States shall aid the states in the construction of rural post roads and for other purposes,” and assents to all subsequent amendments to such Act of Congress and any other act heretofore passed or that may be hereafter passed providing for federal aid to the states for the construction of highways and other related projects. The department is authorized to make application for the advancement of federal funds and to make all contracts and do all things necessary to cooperate with the United States Government in the construction of roads under the provisions of such Acts of Congress and all amendments thereto.

History.—s. 136, ch. 29965, 1955; ss. 23, 35, ch. 69-106; s. 204, ch. 84-309.



339.06 - Authority of department to amortize advancements from United States.

339.06 Authority of department to amortize advancements from United States.—The department may set aside, from any revenues allocated to it by law, such sums as are necessary and sufficient to properly amortize any amount advanced under Act of Congress and to make suitable provision from year to year in its annual budget for such amortization.

History.—s. 137, ch. 29965, 1955; ss. 23, 35, ch. 69-106; s. 205, ch. 84-309.



339.07 - National aid expended under supervision of the department.

339.07 National aid expended under supervision of the department.—All funds and all road building equipment, supplies, and materials that have heretofore or may hereafter be apportioned to this state by Congress to aid and assist in road building shall be expended and used under the control and supervision of the department, and any and all expenses which are necessary to secure such equipment, supplies, and materials for the use of the state to be used on the roads under the supervision of the department are authorized to be paid out of the State Transportation Trust Fund.

History.—s. 138, ch. 29965, 1955; s. 24, ch. 57-1; s. 2, ch. 61-119; ss. 23, 35, ch. 69-106; ss. 2, 3, ch. 73-57; s. 206, ch. 84-309.



339.08 - Use of moneys in State Transportation Trust Fund.

1339.08 Use of moneys in State Transportation Trust Fund.—

(1) The department shall expend moneys in the State Transportation Trust Fund accruing to the department, in accordance with its annual budget. The use of such moneys shall be restricted to the following purposes:

(a) To pay administrative expenses of the department, including administrative expenses incurred by the several state transportation districts, but excluding administrative expenses of commuter rail authorities that do not operate rail service.

(b) To pay the cost of construction of the State Highway System.

(c) To pay the cost of maintaining the State Highway System.

(d) To pay the cost of public transportation projects in accordance with chapter 341 and ss. 332.003-332.007.

(e) To reimburse counties or municipalities for expenditures made on projects in the State Highway System as authorized by s. 339.12(4) upon legislative approval.

(f) To pay the cost of economic development transportation projects in accordance with s. 339.2821.

(g) To lend or pay a portion of the operating, maintenance, and capital costs of a revenue-producing transportation project that is located on the State Highway System or that is demonstrated to relieve traffic congestion on the State Highway System.

(h) To match any federal-aid funds allocated for any other transportation purpose, including funds allocated to projects not located in the State Highway System.

(i) To pay the cost of county road projects selected in accordance with the Small County Road Assistance Program created in s. 339.2816.

(j) To pay the cost of county or municipal road projects selected in accordance with the County Incentive Grant Program created in s. 339.2817, the Small County Outreach Program created in s. 339.2818, and the Enhanced Bridge Program for Sustainable Transportation created in s. 339.285.

(k) To provide loans and credit enhancements for use in constructing and improving highway transportation facilities selected in accordance with the state-funded infrastructure bank created in s. 339.55.

(l) To pay the cost of projects on the Florida Strategic Intermodal System created in s. 339.61.

(m) To pay the cost of transportation projects selected in accordance with the Transportation Regional Incentive Program created in s. 339.2819.

(n) To pay other lawful expenditures of the department.

(2) Unless specifically provided in the General Appropriations Act or the substantive bill implementing the General Appropriations Act, no moneys in the State Transportation Trust Fund may be used to fund the operational or capital outlay cost for any correctional facility of the Department of Corrections. The department shall, however, enter into contractual arrangements with the Department of Corrections for those specific maintenance functions that can be performed effectively by prison inmates under the supervision of Department of Corrections personnel with technical assistance being provided by the department. The cost of such contracts must not exceed the cost that would be incurred by the department if these functions were to be performed by its personnel or by contract with another entity unless, notwithstanding cost, the department can clearly demonstrate that for reasons of expediency or efficiency it is in the best interests of the department to contract with the Department of Corrections.

(3) The department may authorize the investment of the earnings accrued and collected upon the investment of the minimum balance of funds required to be maintained in the State Transportation Trust Fund pursuant to s. 339.135(6)(b).

History.—s. 139, ch. 29965, 1955; s. 1, ch. 31416, 1956; s. 19, ch. 57-318; s. 1, ch. 63-219; ss. 23, 35, ch. 69-106; s. 13, ch. 77-165; s. 4, ch. 77-416; s. 1, ch. 78-286; s. 118, ch. 79-190; s. 2, ch. 80-312; s. 1, ch. 82-120; s. 38, ch. 83-3; s. 1, ch. 83-346; ss. 207, 213, ch. 84-309; ss. 70, 81, ch. 85-180; s. 6, ch. 87-93; s. 4, ch. 87-164; s. 45, ch. 88-201; s. 24, ch. 88-557; s. 71, ch. 92-152; s. 69, ch. 93-164; s. 42, ch. 93-187; s. 40, ch. 96-323; ss. 31, 99, ch. 99-385; s. 14, ch. 2000-257; s. 77, ch. 2003-399; s. 8, ch. 2004-366; s. 14, ch. 2005-3; s. 20, ch. 2005-290; ss. 29, 53, ch. 2007-73; s. 38, ch. 2007-196; s. 33, ch. 2008-153; ss. 41, 42, 43, ch. 2009-82; s. 13, ch. 2010-139; ss. 37, 38, 39, 72, ch. 2010-153; ss. 44, 45, 81, ch. 2011-47; s. 4, ch. 2012-6; s. 30, ch. 2012-128; s. 6, ch. 2013-16; s. 33, ch. 2013-41; s. 9, ch. 2015-3.

1Note.—Section 22, ch. 2000-257, provides that “[n]otwithstanding any other law to the contrary the requirements of sections 206.46(3) and 206.606(2), Florida Statutes, shall not apply to any funding, programs, or other provisions contained in this act.”



339.0801 - Allocation of increased revenues derived from amendments to s. 319.32(5)(a) by ch. 2012-128.

339.0801 Allocation of increased revenues derived from amendments to s. 319.32(5)(a) by ch. 2012-128.—Funds that result from increased revenues to the State Transportation Trust Fund derived from the amendments to s. 319.32(5)(a) made by this act must be used annually, first as set forth in subsection (1) and then as set forth in subsections (2)-(5), notwithstanding any other provision of law:

(1)(a) Beginning in the 2013-2014 fiscal year and annually for 30 years thereafter, $10 million shall be for the purpose of funding any seaport project identified in the adopted work program of the Department of Transportation, to be known as the Seaport Investment Program.

(b) The revenues may be assigned, pledged, or set aside as a trust for the payment of principal or interest on revenue bonds, or other forms of indebtedness issued by an individual port or appropriate local government having jurisdiction thereof, or collectively by interlocal agreement among any of the ports, or used to purchase credit support to permit such borrowings. Alternatively, revenue bonds shall be issued by the Division of Bond Finance at the request of the Department of Transportation under the State Bond Act and shall be secured by such revenues as are provided in this subsection.

(c) Revenue bonds or other indebtedness issued hereunder are not a general obligation of the state and are secured solely by a first lien on the revenues distributed under this subsection.

(d) The state covenants with holders of the revenue bonds or other instruments of indebtedness issued pursuant to this subsection that it will not repeal this subsection; nor take any other action, including but not limited to amending this subsection, that will materially and adversely affect the rights of such holders so long as revenue bonds or other indebtedness authorized by this subsection are outstanding.

(e) The proceeds of any revenue bonds or other indebtedness, after payment of costs of issuance and establishment of any required reserves, shall be invested in projects approved by the Department of Transportation and included in the department’s adopted work program, by amendment if necessary. As required under s. 11(f), Art. VII of the State Constitution, the Legislature approves projects included in the department’s adopted work program, including any projects added to the work program by amendment under s. 339.135(7).

(f) Any revenues that are not used for the payment of bonds as authorized by this subsection may be used for purposes authorized under the Florida Seaport Transportation and Economic Development Program. This revenue source is in addition to any amounts provided for and appropriated in accordance with ss. 311.07 and 320.20(3) and (4).

(2) Beginning in the 2013-2014 fiscal year and annually for up to 30 years thereafter, $35 million shall be transferred to Florida’s Turnpike Enterprise, to be used in accordance with Florida Turnpike Enterprise Law, to the maximum extent feasible for feeder roads, structures, interchanges, appurtenances, and other rights to create or facilitate access to the existing turnpike system.

(3) Beginning in the 2013-2014 fiscal year and annually thereafter, $10 million shall be transferred to the Transportation Disadvantaged Trust Fund, to be used as specified in s. 427.0159.

(4) Beginning in the 2013-2014 fiscal year and annually thereafter, $10 million shall be allocated to the Small County Outreach Program to be used as specified in s. 339.2818. These funds are in addition to the funds provided for the program pursuant to s. 201.15(4)(a)2.

(5) After the distributions required pursuant to subsections (1)-(4), the remaining funds shall be used annually for transportation projects within this state for existing or planned strategic transportation projects which connect major markets within this state or between this state and other states, which focus on job creation, and which increase this state’s viability in the national and global markets.

(6) Pursuant to s. 339.135(7), the department shall amend the work program to add the projects provided for in this section.

History.—s. 12, ch. 2012-128; s. 73, ch. 2013-160; s. 29, ch. 2015-229.



339.0805 - Funds to be expended with certified disadvantaged business enterprises; construction management development program; bond guarantee program.

339.0805 Funds to be expended with certified disadvantaged business enterprises; construction management development program; bond guarantee program.—It is the policy of the state to meaningfully assist socially and economically disadvantaged business enterprises through a program that will provide for the development of skills through construction and business management training, as well as by providing contracting opportunities and financial assistance in the form of bond guarantees, to primarily remedy the effects of past economic disparity.

(1)(a) The department shall expend federal-aid highway funds as defined in 49 C.F.R. part 26 and state matching funds with small business concerns owned and controlled by socially and economically disadvantaged individuals as defined by the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (SAFETEA-LU).

(b) Upon a determination by the department of past and continuing discrimination in nonfederally funded projects on the basis of race, color, creed, national origin, or sex, the department may implement a program tailored to address specific findings of disparity. The program may include the establishment of annual goals for expending a percentage of state-administered highway funds with small business concerns. The department may utilize set-asides for small business concerns to assist in achieving goals established pursuant to this subsection. For the purpose of this subsection, the term “small business concern” means a business owned and controlled by socially and economically disadvantaged individuals as defined by the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (SAFETEA-LU). The head of the department may elect to set goals only when significant disparity is documented. The findings of a disparity study shall be considered in determining the program goals for each group qualified to participate.

(c) The department shall certify a socially and economically disadvantaged business enterprise as prescribed by 49 C.F.R. part 26. The department’s initial application for certification for a socially and economically disadvantaged business enterprise shall require sufficient information to determine eligibility as a small business concern owned and controlled by a socially and economically disadvantaged individual. For continuing eligibility of a disadvantaged business enterprise, the department may accept an affidavit, which meets department criteria as to form and content, certifying that the business remains qualified for certification in accordance with program requirements. A firm which does not fulfill all the department’s criteria for certification may not be considered a disadvantaged business enterprise. An applicant who is denied certification may not reapply within 12 months after issuance of the denial letter. The application and financial information required by this section are confidential and exempt from s. 119.07(1).

(2) The department shall remove the certification of a disadvantaged business enterprise upon receipt of notification of any change in ownership which results in the disadvantaged individual or individuals used to qualify the business as a disadvantaged business enterprise no longer owning at least 51 percent of the business enterprise. Such notification shall be made to the department by certified mail within 30 days after the change in ownership. Failure to notify the department of the change in the ownership which qualifies the business as a disadvantaged business enterprise will also result in removal of certification and subject the business to the provisions of s. 337.135. In addition, the department may, for good cause, deny or remove the certification of a disadvantaged business enterprise. As used in this subsection, the term “good cause” includes, but is not limited to, the disadvantaged business enterprise:

(a) No longer meeting the certification standards set forth in department rules;

(b) Making a false, deceptive, or fraudulent statement in its application for certification or in any other information submitted to the department;

(c) Failing to maintain the records required by department rules;

(d) Failing to perform a commercially useful function on projects for which the enterprise was used to satisfy contract goals;

(e) Failing to fulfill its contractual obligations with contractors;

(f) Failing to respond with a statement of interest to requests for bid quotations from contractors for three consecutive lettings;

(g) Failing to provide notarized certification of payments received on specific projects to the prime contractor when required to do so by contract specifications;

(h) Failing to schedule an onsite review upon request of the department; or

(i) Becoming insolvent or the subject of a bankruptcy proceeding.

(3) The head of the department may expend up to 6 percent of the funds specified in subsection (1) which are designated to be expended on small business firms owned and controlled by socially and economically disadvantaged individuals to conduct, by contract or otherwise, a construction management development program. Participation in the program will be limited to those firms which are certified under the provisions of subsection (1) by the department or the federal Small Business Administration or to any firm which meets the definition of a small business in 49 C.F.R. s. 26.65. The program shall consist of classroom instruction and on-the-job instruction. To the extent feasible, the registration fee shall be set to cover the cost of instruction and overhead. Salary may not be paid to any participant.

(a) Classroom instruction will consist of, but is not limited to, project planning methods for identifying personnel, equipment, and financial resource needs; bookkeeping; state bidding and bonding requirements; state and federal tax requirements; and strategies for obtaining loans, bonding, and joint venture agreements.

(b) On-the-job instruction will consist of, but is not limited to, setting up the job site; cash-flow methods; project scheduling; quantity takeoffs; estimating; reading plans and specifications; department procedures on billing and payments; quality assessment and control methods; and bid preparation methods.

(c) Contractors who have demonstrated satisfactory project performance, as defined by the department, can be exempted from the provisions of paragraphs (a) and (b) and be validated as meeting the minimum curriculum standards of proficiency, in the same manner as participants who successfully complete the construction management development program only if they intend to apply for funds provided for in subsection (4).

(d) The department shall develop, under contract with the State University System, the Florida College System, a school district in behalf of its career center, or a private consulting firm, a curriculum for instruction in the courses that will lead to a certification of proficiency in the construction management development program.

(4) The head of the department is authorized to expend up to 4 percent of the funds specified in subsection (1) on a bond guarantee program for participants who are certified under subsection (1) and who meet the minimum curriculum standards of proficiency. The state will guarantee up to 90 percent of a bond amount of $250,000, or less, and 80 percent of a bond amount greater than $250,000, which bond is provided by an approved surety. However, in addition to the requirements of paragraph (3)(c), the department shall retain 5 percent of the total contract amount designated for the disadvantaged business enterprise until final acceptance of the project, in order to receive a bond guarantee. The department shall not commit funds for this program which are in excess of those funds appropriated specifically for this purpose.

(5) Annually, the head of the department is required to report the progress of this program to the President of the Senate, the Speaker of the House of Representatives, and the Governor. The report shall include, as a minimum, the number of users of the bond guarantee plan, along with the number of defaults and dollar loss to the state; the number of students participating in the construction management development program by urban location; the number certified and not certified; the cost of the program categorized by cost of administration, cost of instruction (on-the-job and classroom), and cost of supplies; and a comparison figure of those firms certified by the department under subsection (1) over the year, and the same figure for socially and economically disadvantaged contractors prequalified to perform prime contracting work for the department.

History.—s. 208, ch. 84-309; s. 1, ch. 84-370; s. 22, ch. 85-180; s. 7, ch. 87-93; s. 16, ch. 90-227; s. 29, ch. 93-164; s. 501, ch. 95-148; s. 41, ch. 96-323; s. 164, ch. 96-406; s. 4, ch. 98-105; s. 134, ch. 99-13; s. 28, ch. 2004-357; s. 52, ch. 2012-174; s. 49, ch. 2013-15.



339.0809 - Florida Department of Transportation Financing Corporation.

339.0809 Florida Department of Transportation Financing Corporation.—

(1) The Florida Department of Transportation Financing Corporation is created as a nonprofit corporation for the purpose of financing or refinancing projects for the department as provided in subsection (4).

(2) The Florida Department of Transportation Financing Corporation shall be governed by a board of directors consisting of the director of the Office of Policy and Budget within the Executive Office of the Governor, the director of the Division of Bond Finance, and the Secretary of Transportation. The director of the Division of Bond Finance shall be the chief executive officer of the corporation and shall direct and supervise the administrative affairs of the corporation and shall control, direct, and supervise the operation of the corporation. The corporation shall have such other officers as may be determined by the board of directors.

(3) The Florida Department of Transportation Financing Corporation shall have all the powers of a corporate body under the laws of the state to the extent not inconsistent with or restricted by this section, including, but not limited to, the power to:

(a) Adopt, amend, and repeal bylaws.

(b) Sue and be sued.

(c) Adopt and use a common seal.

(d) Acquire, purchase, hold, lease, and convey such real and personal property as may be proper or expedient to carry out the purposes of the corporation and this section and to sell, lease, or otherwise dispose of such property.

(e) Elect or appoint and employ such other officers, agents, and employees as the corporation deems advisable to operate and manage the affairs of the corporation, which officers, agents, and employees may be officers or employees of the department and the state agencies represented on the board of directors of the corporation.

(f) Borrow money and issue notes, bonds, certificates of indebtedness, or other obligations or evidences of indebtedness necessary to finance or refinance projects as provided in subsection (4).

(g) Make and execute any and all contracts, trust agreements, and other instruments and agreements necessary or convenient to accomplish the purposes of the corporation and this section.

(h) Select, retain, and employ professionals, contractors, or agents, which may include the Division of Bond Finance, as necessary or convenient to enable or assist the corporation in carrying out the purposes of the corporation and this section.

(i) Take any action necessary or convenient to carry out the purposes of the corporation and this section and the powers provided in this section.

(4) The Florida Department of Transportation Financing Corporation may enter into one or more service contracts with the department to provide services to the department in connection with projects approved in the department’s work program, which approval specifically provides that the department may enter into a service contract for the project pursuant to this section. The department may enter into one or more such service contracts with the corporation and provide for payments under such contracts, subject to annual appropriation by the Legislature. The proceeds from such service contracts may be used for the corporation’s administrative costs and expenses after payments under subsection (5). Each service contract may have a term of up to 35 years. In compliance with s. 287.0641 and other applicable law, the obligations of the department under such service contracts do not constitute a general obligation of the state or a pledge of the full faith and credit or taxing power of the state, and such obligations are not an obligation of the State Board of Administration or entities for which it invests funds, other than the department as provided in this section, but are payable solely from amounts available in the State Transportation Trust Fund, subject to annual appropriation. In compliance with this subsection and s. 287.0582, the service contract must expressly include the following statement: “The State of Florida’s performance and obligation to pay under this contract is contingent upon an annual appropriation by the Legislature.”

(5) The Florida Department of Transportation Financing Corporation may issue and incur notes, bonds, certificates of indebtedness, and other obligations or evidences of indebtedness payable from and secured by amounts payable to the corporation by the department under a service contract entered into under subsection (4) for the purpose of financing or refinancing projects approved as provided in subsection (4). The duration of any such note, bond, certificate of indebtedness, or other obligation or evidence of indebtedness may not exceed 30 annual maturities. The corporation may select its financing team and issue its obligations through competitive bidding or negotiated contracts, whichever is most cost-effective. Indebtedness of the corporation does not constitute a debt or obligation of the state or a pledge of the full faith and credit or taxing power of the state but is payable from and secured by payments made by the department under the service contract.

(6) The fulfillment of the purposes of the Florida Department of Transportation Financing Corporation promotes the health, safety, and general welfare of the people of the state and serves as essential governmental functions and a paramount public purpose.

(7) The Florida Department of Transportation Financing Corporation is exempt from taxation and assessments on its income, property, and assets or revenues acquired, received, or used in the furtherance of the purposes provided in this chapter. The obligations of the corporation incurred under subsection (5) and the interest and income on such obligations and all security agreements, letters of credit, liquidity facilities, or other obligations or instruments arising out of, entered into in connection with, or given to secure payment of such obligations are exempt from taxation; however, such exemption does not apply to any tax imposed under chapter 220 on the interest, income, or profits on debt obligations owned by corporations.

(8) The Florida Department of Transportation Financing Corporation may validate obligations to be incurred under subsection (5) and the validity and enforceability of any service contracts providing for payments pledged to the payment of such obligations by proceedings under chapter 75. The validation complaint may be filed only in the circuit court of the Second Judicial Circuit in and for Leon County. The notice required to be published by s. 75.06 must be published in Leon County, and the complaint and order of the circuit court may be served only on the State Attorney for the Second Judicial Circuit. Sections 75.04(2) and 75.06(2) do not apply to a complaint for validation filed under this subsection.

(9) The Florida Department of Transportation Financing Corporation is not a special district for purposes of chapter 189 or a unit of local government for purposes of part III of chapter 218. Chapters 120 and 215, except the limitation on the interest rates provided by s. 215.84, which applies to obligations of the corporation issued pursuant to this section, and part I of chapter 287, except ss. 287.0582 and 287.0641, do not apply to this section, the corporation, the service contracts entered into pursuant to this section, or debt obligations issued by the corporation as contemplated in this section.

(10) The benefits and earnings of the Florida Department of Transportation Financing Corporation may not inure to the benefit of any private person.

(11) Upon dissolution of the Florida Department of Transportation Financing Corporation, title to all property owned by the corporation shall revert to the state.

(12) The Florida Department of Transportation Financing Corporation may contract with the State Board of Administration to serve as a trustee with respect to debt obligations issued by the corporation as contemplated by this section; to hold, administer, and invest proceeds of such debt obligations and other funds of the corporation; and to perform other services required by the corporation. The State Board of Administration may perform such services and may contract with others to provide all or a part of such services and to recover its and such other costs and expenses thereof.

(13) The department may enter into a service contract in conjunction with the issuance of debt obligations as provided in this section which provides for periodic payments for debt service or other amounts payable with respect to debt obligations, plus any administrative expenses of the Florida Department of Transportation Financing Corporation.

History.—s. 15, ch. 2016-181.



339.081 - Department trust funds.

339.081 Department trust funds.—The Chief Financial Officer shall maintain within the State Treasury the following trust funds for the department:

(1) The State Transportation Trust Fund, to which shall be credited the proceeds of the gas tax as authorized by chapter 83-3, Laws of Florida, and such other funds which accrue to the department which are not required to be maintained in separate trust funds.

(2) Such other funds as may be authorized by bond resolutions or agreements with any other public bodies or agencies.

History.—s. 1, ch. 61-492; ss. 23, 35, ch. 69-106; ss. 2, 3, ch. 73-57; ss. 39, 58, ch. 83-3; s. 208, ch. 84-309; s. 72, ch. 85-180; s. 13, ch. 2000-325; s. 375, ch. 2003-261.



339.0815 - Transportation Revenue Bond Trust Fund.

339.0815 Transportation Revenue Bond Trust Fund.—

(1) The Transportation Revenue Bond Trust Fund is created within the Department of Transportation. The purpose of the trust fund is for the deposit of funds received by the department from the proceeds or issuance of revenue bonds secured by state and federal revenues and credited to the trust fund.

(2) Net proceeds from revenue bonds issued for eligible transportation projects shall be credited to the trust fund to provide for the payment of eligible project costs.

(3) Notwithstanding the provisions of s. 216.301 and pursuant to the requirements of s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2003-163; s. 1, ch. 2010-14; s. 2, ch. 2013-3.



339.0816 - Transportation Governmental Bond Trust Fund.

339.0816 Transportation Governmental Bond Trust Fund.—

(1) The Transportation Governmental Bond Trust Fund is created within the Department of Transportation. The purpose of the trust fund is for the deposit of funds received from the proceeds upon issuance of bonds.

(2) Net proceeds from bonds issued for eligible transportation projects shall be credited to the trust fund to provide for the payment of eligible project costs.

History.—s. 1, ch. 2010-15; s. 2, ch. 2013-4.



339.09 - Use of transportation tax revenues; restrictions.

339.09 Use of transportation tax revenues; restrictions.—

(1) Funds available to the department shall not be used for any nontransportation purpose. However, the department shall construct and maintain roads, parking areas, and other transportation facilities adjacent to and within the grounds of state institutions, public community colleges, farmers’ markets, and wayside parks upon request of the proper authorities. The department is encouraged and permitted to use funds to construct and maintain noise mitigation facilities or walls upon request of the proper authorities.

(2) The department may, in cooperation with the Federal Government, expend transportation tax revenues pursuant to rules adopted by the department, for control of undesirable rodents, relocation assistance, and moving costs of persons displaced by highway construction and other related transportation projects to the extent, but only to the extent, required by federal law to be undertaken by the state to continue to be eligible for federal highway funds.

(3) The department may expend transportation tax revenues, pursuant to rules adopted by the department, on non-federal-aid projects which shall include relocation assistance and moving costs to persons displaced by transportation facilities or other related projects. Such rules shall, in no case, exceed the provisions of the Surface Transportation and Uniform Relocation Assistance Act of 1987. The department has the authority to carry out its responsibilities under this act; however, such authority does not extend to the power of eminent domain. Whenever possible, such costs shall be financed out of funds used for the principal project.

History.—s. 140, ch. 29965, 1955; s. 1, ch. 63-385; s. 1, ch. 69-233; ss. 17, 23, 35, ch. 69-106; s. 7, ch. 70-239; s. 1, ch. 72-208; s. 70, ch. 72-221; s. 1, ch. 73-283; s. 1, ch. 77-174; ss. 57, 209, ch. 84-309; s. 1, ch. 89-209; s. 18, ch. 2000-266; s. 39, ch. 2007-196.



339.12 - Aid and contributions by governmental entities for department projects; federal aid.

1339.12 Aid and contributions by governmental entities for department projects; federal aid.—

(1) Any governmental entity may aid in any project or project phase included in the adopted work program by contributions to the department of cash, bond proceeds, time warrants, or other goods or services of value.

(2) The department may accept and receive any such aid and contributions and dispose of and use the same for any project or project phase included in the adopted work program. The Executive Office of the Governor is authorized to amend the department’s budget and adopted work program in the appropriate categories to utilize contributions received.

(3) In case any such aid or contribution is given or made by any governmental entity, such aid or contribution shall be used by the department only for the project or project phase included in the adopted work program as are designated and agreed upon by the department and the governing body of the governmental entity.

(4)(a) Prior to accepting the contribution of road bond proceeds, time warrants, or cash for which reimbursement is sought, the department shall enter into agreements with the governing body of the governmental entity for the project or project phases in accordance with specifications agreed upon between the department and the governing body of the governmental entity. The department in no instance is to receive from such governmental entity an amount in excess of the actual cost of the project or project phase. By specific provision in the written agreement between the department and the governing body of the governmental entity, the department may agree to reimburse the governmental entity for the actual amount of the bond proceeds, time warrants, or cash used on a highway project or project phases that are not revenue producing and are contained in the department’s adopted work program, or any public transportation project contained in the adopted work program. Subject to appropriation of funds by the Legislature, the department may commit state funds for reimbursement of such projects or project phases. Reimbursement to the governmental entity for such a project or project phase must be made from funds appropriated by the Legislature, and reimbursement for the cost of the project or project phase is to begin in the year the project or project phase is scheduled in the work program as of the date of the agreement. Funds advanced pursuant to this section, which were originally designated for transportation purposes and so reimbursed to a county or municipality, shall be used by the county or municipality for any transportation expenditure authorized under s. 336.025(7). Also, cities and counties may receive funds from persons, and reimburse those persons, for the purposes of this section. Such persons may include, but are not limited to, those persons defined in s. 607.01401(19).

(b) Prior to entering an agreement to advance a project or project phase pursuant to this subsection and subsection (5), the department shall first update the estimated cost of the project or project phase and certify that the estimate is accurate and consistent with the amount estimated in the adopted work program. If the original estimate and the updated estimate vary, the department shall amend the adopted work program according to the amendatory procedures for the work program set forth in s. 339.135(7). The amendment shall reflect all corresponding increases and decreases to the affected projects within the adopted work program.

(c) The department may enter into agreements under this subsection for a project or project phase not included in the adopted work program. As used in this paragraph, the term “project phase” means acquisition of rights-of-way, construction, construction inspection, and related support phases. The project or project phase must be a high priority of the governmental entity. Reimbursement for a project or project phase must be made from funds appropriated by the Legislature pursuant to s. 339.135(5). All other provisions of this subsection apply to agreements entered into under this paragraph. The total amount of project agreements for projects or project phases not included in the adopted work program authorized by this paragraph may not at any time exceed $250 million. However, notwithstanding such $250 million limit and any similar limit in s. 334.30, project advances for any inland county with a population greater than 500,000 dedicating amounts equal to $500 million or more of its Local Government Infrastructure Surtax pursuant to s. 212.055(2) for improvements to the State Highway System which are included in the local metropolitan planning organization’s or the department’s long-range transportation plans shall be excluded from the calculation of the statewide limit of project advances.

(d) The department may enter into agreements under this subsection with any county that has a population of 150,000 or fewer as determined by the most recent official estimate under s. 186.901 for a project or project phase not included in the adopted work program. As used in this paragraph, the term “project phase” means acquisition of rights-of-way, construction, construction inspection, and related support phases. The project or project phase must be a high priority of the governmental entity. Reimbursement for a project or project phase must be made from funds appropriated by the Legislature under s. 339.135(5). All other provisions of this subsection apply to agreements entered into under this paragraph. The total amount of project agreements for projects or project phases not included in the adopted work program authorized by this paragraph may not at any time exceed $200 million. The project must be included in the local government’s adopted comprehensive plan. The department may enter into long-term repayment agreements of up to 30 years.

(5) The department and the governing body of a governmental entity may enter into an agreement by which the governmental entity agrees to perform a highway project or project phase in the department’s adopted work program that is not revenue producing or any public transportation project in the adopted work program. By specific provision in the written agreement between the department and the governing body of the governmental entity, the department may agree to reimburse the governmental entity the actual cost for the project or project phase contained in the adopted work program. Reimbursement to the governmental entity for such project or project phases must be made from funds appropriated by the Legislature, and reimbursement for the cost of the project or project phase is to begin in the year the project or project phase is scheduled in the work program as of the date of the agreement.

(6) The department may propose and obtain the designation of any project or project phase to be constructed as a federal-aid project and obtain reimbursement from the United States in accordance with existing regulations. If federal-aid funds are used, governmental entities other than the department are prohibited from performing projects or project phases authorized in subsection (5), unless the entity is qualified and authorized by the Federal Highway Administration to perform the appropriate project phase.

(7) The federal-aid money obtained under subsection (6) shall first be applied to the completion of the project or project phase for which the bonds have been voted, if the money from the bonds is not sufficient therefor; and any residue shall be expended in the acquisition of rights-of-way or the construction of any project or project phase that the department and the governing body of the governmental entity may agree upon.

(8) The financial provisions of any agreement that are made in accordance with the provisions of this section shall be approved by the department comptroller.

(9) Notwithstanding any other provision of law, prior to commencement of the project or project phase, governmental entities are authorized to release control of such contributions to the department, pursuant to a written agreement between the governmental entity and the department.

History.—s. 143, ch. 29965, 1955; ss. 23, 35, ch. 69-106; s. 1, ch. 75-146; s. 2, ch. 78-286; s. 212, ch. 84-309; s. 5, ch. 87-164; s. 2, ch. 89-160; s. 14, ch. 89-301; s. 37, ch. 90-136; ss. 10, 12, ch. 90-227; s. 92, ch. 92-152; s. 30, ch. 93-164; ss. 1, 2, ch. 96-166; s. 43, ch. 96-323; s. 23, ch. 97-280; s. 20, ch. 99-218; s. 15, ch. 2000-257; s. 83, ch. 2002-20; s. 58, ch. 2002-402; s. 55, ch. 2003-286; s. 4, ch. 2003-409; s. 17, ch. 2009-85.

1Note.—Section 22, ch. 2000-257, provides that “[n]otwithstanding any other law to the contrary the requirements of sections 206.46(3) and 206.606(2), Florida Statutes, shall not apply to any funding, programs, or other provisions contained in this act.”



339.125 - Covenants to complete on revenue-producing projects.

339.125 Covenants to complete on revenue-producing projects.—

(1) The department may advance available funds for the preparation of preliminary engineering plans with valid cost estimates, which plans and estimates shall be completed prior to the issuance of any bonds on all revenue-producing transportation projects. However, the department shall be reimbursed for the costs incurred for such preparation from the proceeds of the bond issue.

(2) The department shall not use or pledge the moneys in the State Transportation Trust Fund on any revenue-producing transportation project without legislative approval. This limitation on pledging such moneys shall in no way impair the ability of the department or the counties to enter into covenants to complete transportation projects from all other legally available funds.

(3) No state bonds shall be sold for any revenue-producing transportation project if the proceedings authorizing such bonds include a covenant to complete by the department from the moneys in the State Transportation Trust Fund until the department has made cost estimates based on the most current information available after approval of the final environmental impact statement for such project and has determined based on such estimates that the projected available funds for any such project, excluding the use of such moneys pursuant to a covenant to complete, are sufficient to pay for such project. Toll increases of 20 percent every fifth year or as determined by the Division of Bond Finance may be used in conjunction with the calculation of projected available funds. No additions shall be made to any revenue-producing project for which a covenant to complete from such moneys has been made which would expand the scope of such project unless such additions are specifically approved by the Legislature. For the purposes of this subsection, the term “project scope” means the terminal points, the number of interchanges, and grade separations as approved by the Legislature. No contingency funds in the construction trust fund for any revenue-producing project for which a covenant to complete from such moneys has been made shall be expended for any purpose other than such project until the completion of such project; however, such funds may be expended for other purposes if permitted by the proceedings authorizing such bonds and if the department certifies to the Executive Office of the Governor that such contingency funds are not required for the completion of the project and are available and sufficient for such other purposes and the Executive Office of the Governor approves such certification in writing to the department.

(4) In any lease-purchase agreement or trust indenture, which includes a covenant to complete by the department from the moneys in the State Transportation Trust Fund, the department shall provide for the expeditious repayment of any and all costs incurred by the department as a result of the covenant to complete the transportation project. Such agreements shall provide for such repayment from excess tolls or constitutional gas tax proceeds not required for payment of principal, interest, reserves, and other required deposits for the bonds and for the annual reimbursement from tolls or other local moneys or both, to the extent legally available, of all operating and maintenance costs of the facilities, as provided by the applicable provisions of the State Constitution and the bond proceedings. A lease-purchase agreement must also include a statement that changes to the operating characteristics of the project toll-collection system cannot be made without the concurrence of the department, if such changes would affect department personnel and finances.

(5) The provisions of subsections (3) and (4) do not apply to any revenue-producing project approved by the Legislature prior to July 1, 1978.

History.—s. 213, ch. 84-309; s. 23, ch. 85-180.



339.135 - Work program; legislative budget request; definitions; preparation, adoption, execution, and amendment.

339.135 Work program; legislative budget request; definitions; preparation, adoption, execution, and amendment.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Fiscal year” of the department means the period beginning July 1 of each year and ending June 30 of the succeeding year. Such fiscal year constitutes a budget year for all operating funds of the department.

(b) “District work program” means the 5-year listing of transportation projects planned for each fiscal year which is prepared by each of the districts and which must be submitted to the central office for review and development of the tentative work program.

(c) “Tentative work program” means the 5-year listing of all transportation projects planned for each fiscal year which is developed by the central office based on the district work programs.

(d) “Adopted work program” means the 5-year work program adopted by the department as provided in subsection (5).

(2) SUBMISSION OF LEGISLATIVE BUDGET REQUEST AND REQUEST FOR LIST OF ADDITIONAL TRANSPORTATION PROJECTS.—

(a) The department shall file the legislative budget request in the manner required by chapter 216, setting forth the department’s proposed revenues and expenditures for operational and fixed capital outlay needs to accomplish the objectives of the department in the ensuing fiscal year. The right-of-way, construction, preliminary engineering, maintenance, and all grants and aids programs of the department shall be set forth only in program totals. The legislative budget request must include a balanced 36-month forecast of cash and expenditures and a 5-year finance plan. The legislative budget request shall be amended to conform to the tentative work program. Prior to the submission of the tentative work program pursuant to paragraph (4)(f), the department may amend its legislative budget request and the tentative work program for the most recent estimating conference estimate of revenues and the most recent federal aid apportionments.

(b) Upon the written request by the President of the Senate and the Speaker of the House of Representatives, the department shall prepare a list of projects, from the transportation needs identified pursuant to this paragraph, that meet the following criteria:

1. The project can be made production-ready within the 5 fiscal years following the end of the current fiscal year.

2. The project is not included in the current adopted work program or in the tentative work program to be submitted by the department for the next fiscal year.

3. The project is included in the transportation improvement program of any metropolitan planning organization within whose boundaries the project is located in whole or in part.

4. The project is not inconsistent with an approved local comprehensive plan of any local government within whose boundaries the project is located in whole or in part, or, if inconsistent, is accompanied by an explanation of why the inconsistency should be undertaken.

(c) The department shall submit the list of projects prepared pursuant to this subsection to the legislative appropriations committees, together with the following plans and reports:

1. An enhanced program and resource plan that adds the list of projects and required support costs to the projects and other programs of the tentative work program required to be submitted by the department pursuant to this section.

2. A variance report comparing the enhanced plan with the plan for the tentative work program covering the same period of time.

3. A 36-month cash forecast identifying the additional revenues needed to finance the enhanced plan.

(3) NATURE AND SCOPE OF THE TENTATIVE AND ADOPTED WORK PROGRAMS.—

(a) The tentative and adopted work programs required by subsections (4) and (5) shall be based on a complete, balanced financial plan for the State Transportation Trust Fund and the other funds managed by the department. The tentative and adopted work programs shall set forth the proposed commitments and planned expenditures, respectively, of the department classified by major program and fixed capital appropriation categories to accomplish the objectives of the department included in the program and resource plan of the Florida Transportation Plan required in s. 339.155.

(b) The tentative and adopted work programs for the State Transportation Trust Fund and other funds managed by the department, except as otherwise provided by law, must be so planned as to deplete the estimated resources of each fund for the fiscal year. An emergency reserve may be requested in the legislative budget request for the purpose of performing emergency work necessary during the fiscal year in order to prevent the stoppage of travel over any transportation facility over which the department has jurisdiction and control.

(c) No anticipated funds estimated to be received from various federal-aid acts of Congress shall be budgeted in excess of the amount which may be earned by the amount of state funds set aside to match such federal aid; and the state funds thus set aside to match federal-aid funds shall be used only for such matching purposes. The department shall, prior to the preparation of the tentative work program, ascertain the amount of apportionments of federal-aid funds which are estimated to be available to the department for expenditure in the fiscal years for which the tentative work program is prepared; and the department shall budget sufficient funds for matching purposes.

(d) The department is not required to match federal-aid funds that are allocated for use on a project that is not on the State Highway System. If a metropolitan planning organization allocates available federal-aid funds for a project that is not on the State Highway System, the department may not provide more than 50 percent of the nonfederal share, except that, notwithstanding the provisions of s. 341.051, the department may provide 100 percent of the nonfederal share of a transit project or transit-related project that is funded under the federal Congestion Mitigation and Air Quality Attainment Program.

(4) FUNDING AND DEVELOPING A TENTATIVE WORK PROGRAM.—

(a)1. To assure that no district or county is penalized for local efforts to improve the State Highway System, the department shall, for the purpose of developing a tentative work program, allocate funds for new construction to the districts, except for the turnpike enterprise, based on equal parts of population and motor fuel tax collections. Funds for resurfacing, bridge repair and rehabilitation, bridge fender system construction or repair, public transit projects except public transit block grants as provided in s. 341.052, and other programs with quantitative needs assessments shall be allocated based on the results of these assessments. The department may not transfer any funds allocated to a district under this paragraph to any other district except as provided in subsection (7). Funds for public transit block grants shall be allocated to the districts pursuant to s. 341.052. Funds for the intercity bus program provided for under s. 5311(f) of the federal nonurbanized area formula program shall be administered and allocated directly to eligible bus carriers as defined in s. 341.031(12) at the state level rather than the district. In order to provide state funding to support the intercity bus program provided for under provisions of the federal 5311(f) program, the department shall allocate an amount equal to the federal share of the 5311(f) program from amounts calculated pursuant to s. 206.46(3).

2. Notwithstanding the provisions of subparagraph 1., the department shall allocate at least 50 percent of any new discretionary highway capacity funds to the Florida Strategic Intermodal System created pursuant to s. 339.61. Any remaining new discretionary highway capacity funds shall be allocated to the districts for new construction as provided in subparagraph 1. For the purposes of this subparagraph, the term “new discretionary highway capacity funds” means any funds available to the department above the prior year funding level for capacity improvements, which the department has the discretion to allocate to highway projects.

(b)1. A tentative work program, including the ensuing fiscal year and the successive 4 fiscal years, shall be prepared for the State Transportation Trust Fund and other funds managed by the department, unless otherwise provided by law. The tentative work program shall be based on the district work programs and shall set forth all projects by phase to be undertaken during the ensuing fiscal year and planned for the successive 4 fiscal years. The total amount of the liabilities accruing in each fiscal year of the tentative work program may not exceed the revenues available for expenditure during the respective fiscal year based on the cash forecast for that respective fiscal year.

2. The tentative work program shall be developed in accordance with the Florida Transportation Plan required in s. 339.155 and must comply with the program funding levels contained in the program and resource plan.

3. The department may include in the tentative work program proposed changes to the programs contained in the previous work program adopted pursuant to subsection (5); however, the department shall minimize changes and adjustments that affect the scheduling of project phases in the 4 common fiscal years contained in the previous adopted work program and the tentative work program. The department, in the development of the tentative work program, shall advance by 1 fiscal year all projects included in the second year of the previous year’s adopted work program, unless the secretary specifically determines that it is necessary, for specific reasons, to reschedule or delete one or more projects from that year. Such changes and adjustments shall be clearly identified, and the effect on the 4 common fiscal years contained in the previous adopted work program and the tentative work program shall be shown. It is the intent of the Legislature that the first 3 years of the adopted work program stand as the commitment of the state to undertake transportation projects that local governments may rely on for planning and concurrency purposes and in the development and amendment of the capital improvements elements of their local government comprehensive plans.

4. The tentative work program must include a balanced 36-month forecast of cash and expenditures and a 5-year finance plan supporting the tentative work program.

(c)1. For purposes of this section, the board of county commissioners shall serve as the metropolitan planning organization in those counties which are not located in a metropolitan planning organization and shall be involved in the development of the district work program to the same extent as a metropolitan planning organization.

2. The district work program shall be developed cooperatively from the outset with the various metropolitan planning organizations of the state and include, to the maximum extent feasible, the project priorities of metropolitan planning organizations which have been submitted to the district by October 1 of each year pursuant to s. 339.175(8)(b); however, the department and a metropolitan planning organization may, in writing, cooperatively agree to vary this submittal date. To assist the metropolitan planning organizations in developing their lists of project priorities, the district shall disclose to each metropolitan planning organization any anticipated changes in the allocation or programming of state and federal funds which may affect the inclusion of metropolitan planning organization project priorities in the district work program.

3. Prior to submittal of the district work program to the central office, the district shall provide the affected metropolitan planning organization with written justification for any project proposed to be rescheduled or deleted from the district work program which project is part of the metropolitan planning organization’s transportation improvement program and is contained in the last 4 years of the previous adopted work program. By no later than 14 days after submittal of the district work program to the central office, the affected metropolitan planning organization may file an objection to such rescheduling or deletion. When an objection is filed with the secretary, the rescheduling or deletion may not be included in the district work program unless the inclusion of such rescheduling or deletion is specifically approved by the secretary. The Florida Transportation Commission shall include such objections in its evaluation of the tentative work program only when the secretary has approved the rescheduling or deletion.

(d) Prior to the submission of the district work program to the central office, each district office shall hold a public hearing in at least one urbanized area in the district and shall make a presentation at a meeting of each metropolitan planning organization in the district to determine the necessity of making any changes to projects included or to be included in the district work program and to hear requests for new projects to be added to, or existing projects to be deleted from, the district work program. However, the district and metropolitan planning organization shall minimize changes to, deletions from, or adjustments to projects or project phases contained in the 4 common years of the previous adopted work program and the district work program. The district shall provide the metropolitan planning organization with a written explanation for any project which is contained in the metropolitan planning organization’s transportation improvement program and which is not included in the district work program. The metropolitan planning organization may request in writing to the appropriate district secretary further consideration of any specific project not included or not adequately addressed in the district work program. The district secretary shall acknowledge and review all such requests prior to the submission of the district work program to the central office and shall forward a copy of such requests to the secretary and the Florida Transportation Commission. The commission shall include such requests in its evaluation of the tentative work program.

(e) Following submission of each district work program to the central office, the department shall develop the tentative work program based on the district work programs, review the individual district work programs for compliance with the work program instructions prepared by the department, and ensure that the tentative work program complies with the requirements of paragraph (b).

(f) The central office shall submit a preliminary copy of the tentative work program to the Executive Office of the Governor, the legislative appropriations committees, the Florida Transportation Commission, and the Department of Economic Opportunity at least 14 days prior to the convening of the regular legislative session. Prior to the statewide public hearing required by paragraph (g), the Department of Economic Opportunity shall transmit to the Florida Transportation Commission a list of those projects and project phases contained in the tentative work program which are identified as being inconsistent with approved local government comprehensive plans. For urbanized areas of metropolitan planning organizations, the list may not contain any project or project phase that is scheduled in a transportation improvement program unless such inconsistency has been previously reported to the affected metropolitan planning organization.

(g)1. The Florida Transportation Commission shall conduct a statewide public hearing on the tentative work program and shall advertise the time, place, and purpose of the hearing in the Florida Administrative Register at least 7 days prior to the hearing. As part of the statewide public hearing, the commission shall, at a minimum:

a. Conduct an in-depth evaluation of the tentative work program for compliance with applicable laws and departmental policies; and

b. Hear all questions, suggestions, or other comments offered by the public.

2. By no later than 14 days after the regular legislative session begins, the commission shall submit to the Executive Office of the Governor and the legislative appropriations committees a report that evaluates the tentative work program for:

a. Financial soundness;

b. Stability;

c. Production capacity;

d. Accomplishments, including compliance with program objectives in s. 334.046;

e. Compliance with approved local government comprehensive plans;

f. Objections and requests by metropolitan planning organizations;

g. Policy changes and effects thereof;

h. Identification of statewide or regional projects; and

i. Compliance with all other applicable laws.

(h) Following evaluation by the Florida Transportation Commission, the department shall submit the tentative work program to the Executive Office of the Governor and the legislative appropriations committees no later than 14 days after the regular legislative session begins.

1(i) Notwithstanding paragraph (a), and for the 2016-2017 fiscal year only, the Department of Transportation shall use appropriated funds to support the establishment of a statewide system of interconnected multiuse trails and to pay the costs of planning, land acquisition, design, and construction of such trails and related facilities. Funds specifically appropriated for this purpose may not reduce, delete, or defer any existing projects funded as of July 1, 2016, in the department’s 5-year work program. This paragraph expires July 1, 2017.

1(j) Notwithstanding paragraph (a) and for the 2016-2017 fiscal year only, the department may use up to $15 million of appropriated funds to pay the costs of strategic and regionally significant transportation projects. Funds may be used to provide up to 75 percent of project costs for production-ready eligible projects. Preference shall be given to projects that support the state’s economic regions, or that have been identified as regionally significant in accordance with s. 339.155(4)(c), (d), and (e), and that have an increased level of nonstate match. This paragraph expires July 1, 2017.

(5) ADOPTION OF THE WORK PROGRAM.—

(a) The original approved budget for operational and fixed capital expenditures for the department shall be the Governor’s budget recommendation and the first year of the tentative work program, as amended by the General Appropriations Act and any other act containing appropriations. In accordance with the appropriations act, the department shall, before the beginning of the fiscal year, adopt a final work program that includes only the original approved budget for the department for the ensuing fiscal year, together with any roll forwards approved pursuant to paragraph (6)(c), and the portion of the tentative work program for the following 4 fiscal years revised in accordance with the original approved budget for the department for the ensuing fiscal year together with the roll forwards. The adopted work program may include only those projects submitted as part of the tentative work program developed under subsection (4), plus any projects that are separately identified by specific appropriation in the General Appropriations Act and any roll forwards approved pursuant to paragraph (6)(c). However, any transportation project of the department which is identified by specific appropriation in the General Appropriations Act shall be deducted from the funds annually distributed to the respective district pursuant to paragraph (4)(a). In addition, the department may not include any project or allocate funds to a program in the adopted work program that is contrary to existing law for that particular year. Projects may not be undertaken unless they are listed in the adopted work program.

1(b) Notwithstanding paragraph (a), and for the 2016-2017 fiscal year only, the department shall use appropriated funds to support the establishment of a statewide system of interconnected multiuse trails and to pay the costs of planning, land acquisition, design, and construction of such trails and related facilities. Funds specifically appropriated for this purpose may not reduce, delete, or defer any existing projects funded as of July 1, 2016, in the department’s 5-year work program. This paragraph expires July 1, 2017.

1(c) Notwithstanding paragraph (a), and for the 2016-2017 fiscal year only, the department may use appropriated funds to pay the costs of strategic and regionally significant transportation projects as provided in paragraph (4)(j). Funds specifically appropriated for this purpose may not reduce, delete, or defer any existing projects funded as of July 1, 2016, in the department’s 5-year work program. This paragraph expires July 1, 2017.

(6) EXECUTION OF THE BUDGET.—

(a) The department, during any fiscal year, shall not expend money, incur any liability, or enter into any contract which, by its terms, involves the expenditure of money in excess of the amounts budgeted as available for expenditure during such fiscal year. Any contract, verbal or written, made in violation of this subsection is null and void, and no money may be paid on such contract. The department shall require a statement from the comptroller of the department that funds are available prior to entering into any such contract or other binding commitment of funds. Nothing herein contained shall prevent the making of contracts for periods exceeding 1 year, but any contract so made shall be executory only for the value of the services to be rendered or agreed to be paid for in succeeding fiscal years; and this paragraph shall be incorporated verbatim in all contracts of the department which are for an amount in excess of $25,000 and which have a term for a period of more than 1 year.

(b) In the operation of the State Transportation Trust Fund, the department shall have on hand at the close of business, which closing shall not be later than the 10th calendar day of the month following the end of each quarter of the fiscal year, an available cash balance (which shall include cash on deposit with the treasury and short-term investments of the department) equivalent to not less than $50 million, or 5 percent of the unpaid balance of all State Transportation Trust Fund obligations at the close of such quarter, whichever amount is less. In the event that this cash position is not maintained, no further contracts or other fund commitments shall be approved, entered into, awarded, or executed until the cash balance, as defined above, has been regained.

(c) Notwithstanding the provisions of ss. 216.301(2) and 216.351, any unexpended balance remaining at the end of the fiscal year in the appropriations to the department for special categories; aid to local governments; lump sums for project phases which are part of the adopted work program, and for which contracts have been executed or bids have been let; and for right-of-way land acquisition and relocation assistance for parcels from project phases in the adopted work program for which appraisals have been completed and approved, may be certified forward as fixed capital outlay at the end of each fiscal year, to be certified by the head of the state agency on or before August 1 of each year to the Executive Office of the Governor, showing in detail the commitment or to whom obligated and the amount of such commitment or obligation. On or before September 1 of each year, the Executive Office of the Governor shall review and approve or disapprove, consistent with legislative policy and intent, any or all of the items and amounts certified by the head of the state agency and shall furnish the Chief Financial Officer, the legislative appropriations committees, and the Auditor General a detailed listing of the items and amounts approved as legal encumbrances against the undisbursed balances of such appropriations. In the event such certification is not made and the balance of the appropriation has reverted and the obligation is proven to be legal, due, and unpaid, then the same shall be presented to the Legislature for its consideration. Such certification as herein required shall be in the form and on the date approved by the Executive Office of the Governor. Any project phases in the adopted work program not certified forward shall be available for roll forward for the next fiscal year of the adopted work program. Spending authority associated with such project phases may be rolled forward to the next fiscal year upon approval by the Legislative Budget Commission. Increases in spending authority shall be limited to amounts of unexpended balances by appropriation category. Any project phase certified forward for which bids have been let but subsequently rejected shall be available for roll forward in the adopted work program for the next fiscal year. Spending authority associated with such project phases may be rolled forward into the current year from funds certified forward. The amount certified forward may include contingency allowances for right-of-way acquisition and relocation, asphalt and petroleum product escalation clauses, and contract overages, which allowances shall be separately identified in the certification detail. Right-of-way acquisition and relocation and contract overages contingency allowances shall be based on documented historical patterns. These contingency amounts shall be incorporated in the certification for each specific category, but when a category has an excess and another category has a deficiency, the Executive Office of the Governor is authorized to transfer the excess to the deficient account.

(d) The department shall allocate resources provided in the General Appropriations Act to the districts prior to July 31 of each year. The allocation shall be promptly reported to the Executive Office of the Governor and the legislative appropriations committees, and all subsequent amendments shall be reported promptly to the secretary of the department.

(e) This subsection does not apply to any bonds issued on behalf of the department pursuant to the State Bond Act.

(7) AMENDMENT OF THE ADOPTED WORK PROGRAM.—

(a) Notwithstanding the provisions of ss. 216.292 and 216.351, the adopted work program may be amended only pursuant to the provisions of this subsection.

(b) The department may not transfer any funds for any project or project phase between department districts. However, a district secretary may agree to a loan of funds to another district, if:

1. The funds are used solely to maximize the use or amount of funds available to the state;

2. The loan agreement is executed in writing and is signed by the district secretaries of the respective districts;

3. Repayment of the loan is to be made within 3 years after the date on which the agreement was entered into; and

4. The adopted work program of the district loaning the funds would not be substantially impaired if the loan were made, according to the district secretary.

The loan constitutes an amendment to the adopted work program and is subject to the procedures specified in paragraph (c).

(c) The department may amend the adopted work program to transfer fixed capital outlay appropriations for projects within the same appropriations category or between appropriations categories, including the following amendments which shall be subject to the procedures in paragraph (d):

1. Any amendment which deletes any project or project phase estimated to cost over $150,000;

2. Any amendment which adds a project estimated to cost over $500,000 in funds appropriated by the Legislature;

3. Any amendment which advances or defers to another fiscal year, a right-of-way phase, a construction phase, or a public transportation project phase estimated to cost over $1.5 million in funds appropriated by the Legislature, except an amendment advancing a phase by 1 year to the current fiscal year or deferring a phase for a period of 90 days or less; or

4. Any amendment which advances or defers to another fiscal year, any preliminary engineering phase or design phase estimated to cost over $500,000 in funds appropriated by the Legislature, except an amendment advancing a phase by 1 year to the current fiscal year or deferring a phase for a period of 90 days or less.

Beginning July 1, 2013, the department shall index the budget amendment threshold amounts established in this paragraph to the Consumer Price Index or similar inflation indicators. Threshold adjustments for inflation under this paragraph may be made no more frequently than once a year. Adjustments for inflation are subject to the notice and review procedures contained in s. 216.177.

(d)1. Whenever the department proposes any amendment to the adopted work program, as defined in subparagraph (c)1. or subparagraph (c)3., which deletes or defers a construction phase on a capacity project, it shall notify each county affected by the amendment and each municipality within the county. The notification shall be issued in writing to the chief elected official of each affected county, each municipality within the county, and the chair of each affected metropolitan planning organization. Each affected county and each municipality in the county is encouraged to coordinate with each other in order to determine how the amendment affects local concurrency management and regional transportation planning efforts. Each affected county, and each municipality within the county, shall have 14 days to provide written comments to the department regarding how the amendment will affect its respective concurrency management systems, including whether any development permits were issued contingent upon the capacity improvement, if applicable. After receipt of written comments from the affected local governments, the department shall include any written comments submitted by such local governments in its preparation of the proposed amendment.

2. Following the 14-day comment period in subparagraph 1., if applicable, whenever the department proposes any amendment to the adopted work program, which amendment is defined in subparagraph (c)1., subparagraph (c)2., subparagraph (c)3., or subparagraph (c)4., it shall submit the proposed amendment to the Governor for approval and shall immediately notify the chairs of the legislative appropriations committees, the chairs of the legislative transportation committees, and each member of the Legislature who represents a district affected by the proposed amendment. It shall also notify each metropolitan planning organization affected by the proposed amendment, and each unit of local government affected by the proposed amendment, unless it provided to each the notification required by subparagraph 1. Such proposed amendment shall provide a complete justification of the need for the proposed amendment.

3. The Governor may not approve a proposed amendment until 14 days following the notification required in subparagraph 2.

4. If either of the chairs of the legislative appropriations committees or the President of the Senate or the Speaker of the House of Representatives objects in writing to a proposed amendment within 14 days following notification and specifies the reasons for such objection, the Governor shall disapprove the proposed amendment.

(e) Notwithstanding paragraphs (d) and (g) and ss. 216.177(2) and 216.351, the secretary may request the Executive Office of the Governor to amend the adopted work program when an emergency exists, as defined in s. 252.34, and the emergency relates to the repair or rehabilitation of any state transportation facility. The Executive Office of the Governor may approve the amendment to the adopted work program and amend that portion of the department’s approved budget if a delay incident to the notification requirements in paragraph (d) would be detrimental to the interests of the state. However, the department shall immediately notify the parties specified in paragraph (d) and provide such parties written justification for the emergency action within 7 days after approval by the Executive Office of the Governor of the amendment to the adopted work program and the department’s budget. The adopted work program may not be amended under this subsection without certification by the comptroller of the department that there are sufficient funds available pursuant to the 36-month cash forecast and applicable statutes.

(f) The department may authorize the investment of the earnings accrued and collected upon the investment of the minimum balance of funds required to be maintained in the State Transportation Trust Fund pursuant to paragraph (6)(b).

2(g) Any work program amendment, except an amendment subject to paragraph (h), which also requires the transfer of fixed capital outlay appropriations between categories within the department or the increase of an appropriation category is subject to the approval of the Legislative Budget Commission.

3(h) Any work program amendment that also adds a new project, or phase thereof, to the adopted work program in excess of $3 million is subject to approval by the Legislative Budget Commission. Any work program amendment submitted under this paragraph must include, as supplemental information, a list of projects, or phases thereof, in the current 5-year adopted work program which are eligible for the funds within the appropriation category being used for the proposed amendment. The department shall provide a narrative with the rationale for not advancing an existing project, or phase thereof, in lieu of the proposed amendment.

History.—s. 20, ch. 29965, 1955; s. 9, ch. 57-318; s. 1, ch. 61-80; ss. 2, 3, ch. 67-371; s. 1, ch. 69-396; ss. 23, 35, ch. 69-106; ss. 1, 2, ch. 70-996; s. 1, ch. 72-66; ss. 2, 3, ch. 73-58; s. 1, ch. 75-3; s. 1, ch. 82-31; s. 1, ch. 83-232; s. 214, ch. 84-309; s. 1, ch. 84-332; s. 24, ch. 85-180; s. 36, ch. 86-243; s. 1, ch. 87-131; s. 3, ch. 88-247; s. 26, ch. 88-557; s. 4, ch. 89-301; ss. 35, 119, ch. 90-136; s. 37, ch. 91-109; s. 3, ch. 91-272; s. 89, ch. 92-152; ss. 5, 13, 23, ch. 93-164; s. 43, ch. 93-187; s. 2, ch. 94-237; s. 972, ch. 95-148; s. 51, ch. 95-257; s. 14, ch. 97-100; s. 24, ch. 97-280; s. 135, ch. 99-13; ss. 46, 101, ch. 99-385; s. 14, ch. 2000-325; s. 56, ch. 2000-371; s. 10, ch. 2001-380; s. 4, ch. 2002-13; s. 26, ch. 2002-20; s. 10, ch. 2003-2; s. 5, ch. 2003-291; s. 9, ch. 2004-366; s. 43, ch. 2005-71; s. 47, ch. 2005-152; s. 9, ch. 2005-290; s. 9, ch. 2007-6; s. 31, ch. 2007-73; s. 31, ch. 2008-153; ss. 8, 9, ch. 2009-82; s. 18, ch. 2009-85; s. 3, ch. 2009-271; s. 14, ch. 2010-139; ss. 33, 51, 72, ch. 2010-153; s. 9, ch. 2011-3; s. 21, ch. 2011-4; ss. 42, 43, ch. 2011-47; s. 239, ch. 2011-142; s. 5, ch. 2012-6; s. 55, ch. 2012-96; s. 53, ch. 2012-174; s. 26, ch. 2013-14; s. 50, ch. 2013-15; s. 7, ch. 2013-16; ss. 31, 55, ch. 2013-41; s. 65, ch. 2014-17; ss. 41, 47, ch. 2014-53; s. 26, ch. 2015-2; s. 10, ch. 2015-3; s. 61, ch. 2015-222; s. 4, ch. 2016-11; ss. 98, 107, 108, ch. 2016-62; s. 16, ch. 2016-181.

1Note.—Section 98, ch. 2016-62, amended paragraphs (4)(i) and (5)(b) and revived, reenacted, and amended paragraphs (4)(j) and (5)(c) “[i]n order to implement Specific Appropriation 1895 of the 2016-2017 General Appropriations Act.”

2Note.—

A. Section 107, ch. 2016-62, amended paragraph (7)(g) and added paragraph (7)(h) “[i]n order to implement Specific Appropriations 1857 through 1870, 1871 through 1875, 1888 through 1896, 1899 through 1908, and 1947 through 1958 of the 2016-2017 General Appropriations Act.”

B. Section 108, ch. 2016-62, provides that “[t]he amendment made by this act to s. 339.135(7), Florida Statutes, expires July 1, 2017, and the text of that subsection shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, paragraph (7)(g), as amended by s. 108, ch. 2016-62, and s. 16, ch. 2016-181, will read:

(g) Any work program amendment which also requires the transfer of fixed capital outlay appropriations between categories within the department or the increase of an appropriation category is subject to the approval of the Legislative Budget Commission.

3Note.—

A. Section 107, ch. 2016-62, amended paragraph (7)(g) and added paragraph (7)(h) “[i]n order to implement Specific Appropriations 1857 through 1870, 1871 through 1875, 1888 through 1896, 1899 through 1908, and 1947 through 1958 of the 2016-2017 General Appropriations Act.”

B. As enacted by s. 16, ch. 2016-181. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Section 107, ch. 2016-62, also created a paragraph (7)(h) that, by the operation of s. 108, ch. 2016-62, will expire July 1, 2017. Paragraph (h), as enacted by s. 107, ch. 2016-62, reads:

(h) Any work program amendment that adds a new project, construction phase, right-of-way phase, or public transportation phase to the adopted work program and which is estimated to cost over $5 million is subject to approval by the Legislative Budget Commission. Such amendment may not include any other proposed work program amendment described in paragraph (c). The department shall provide a narrative description of the project or project phase, a written justification for the addition of such project or project phase to the adopted work program, and an explanation describing the reason that delaying approval of the addition of the project or project phase would be detrimental to the interests of the state. After any such project or project phase is added to the adopted work program, that project or project phase may not be advanced before the adoption of the work program for the subsequent fiscal year. If a meeting of the Legislative Budget Commission cannot be held within 30 days after the department submits an amendment to the Legislative Budget Commission, the chair and vice chair of the Legislative Budget Commission, President of the Senate, and Speaker of the House of Representatives jointly may authorize such amendment to be approved pursuant to the provisions of s. 216.177.

Note.—Former s. 334.21.



339.1371 - Mobility 2000; funding.

1339.1371 Mobility 2000; funding.—

(1) Beginning in fiscal year 2000-2001 the Department of Transportation shall allocate sufficient funds to implement the Mobility 2000 (Building Roads for the 21st Century) initiative. The department shall develop a plan to expend these revenues and amend the current tentative work program for the time period 2000-2001 through 2004-2005 prior to adoption to include Mobility 2000 projects. In addition, prior to work program adoption, the department shall submit a budget amendment pursuant to s. 339.135(7), requesting budget authority needed to implement the Mobility 2000 initiative. Funds will be used for corridors that link Florida’s economic regions to seaports, international airports, and markets to provide connections through major gateways, improved mobility in major urbanized areas, and access routes for emergency evacuation to coastal communities based on analysis of current and projected traffic conditions.

(2) Notwithstanding any other provision of law, in fiscal year 2001-2002 and each year thereafter, the increase in revenue to the State Transportation Trust Fund derived from ss. 1, 2, 3, 7, 9, and 10, ch. 2000-257, Laws of Florida, shall be first used by the Department of Transportation to fund the Mobility 2000 initiative and any remaining funds shall be used to fund the Florida Strategic Intermodal System created pursuant to s. 339.61. Notwithstanding any other law to the contrary, the requirements of ss. 206.46(3) and 206.606(2) shall not apply to the Mobility 2000 initiative.

History.—ss. 6, 11, ch. 2000-257; s. 11, ch. 2004-366.

1Note.—Section 22, ch. 2000-257, provides that “[n]otwithstanding any other law to the contrary the requirements of sections 206.46(3) and 206.606(2), Florida Statutes, shall not apply to any funding, programs, or other provisions contained in this act.”



339.139 - Transportation debt assessment.

339.139 Transportation debt assessment.—

(1) It is the policy of the state to manage the financing of transportation infrastructure in a manner that ensures the fiscal integrity of the State Transportation Trust Fund.

(2) The department shall provide a debt and debt-like contractual obligations load report to the Executive Office of the Governor, the President of the Senate, the Speaker of the House of Representatives, and the legislative appropriations committees in conjunction with the tentative work program required under s. 339.135. The debt and debt-like contractual obligations load report must include the following data on current and planned department commitments that are payable from the State Transportation Trust Fund:

(a) Debt service payments that are required to be made under any resolution for the issuance of bonds secured by a lien on federal highway aid reimbursements or motor fuel and diesel fuel taxes.

(b) Funding for seaports which has been pledged to the payment of principal and interest on bonds issued by the Florida Ports Financing Commission pursuant to s. 320.20.

(c) Commitments of the department to pay the costs of operating, maintaining, repairing, and rehabilitating expressway and bridge systems under the terms of lease-purchase agreements which are enforceable by the holders of bonds issued by expressway and bridge authorities pursuant to chapter 348.

(d) Availability, milestone, and final acceptance payments that are required by public-private partnerships pursuant to s. 334.30 and that are not payments for the cost of operation or maintenance of a facility.

(e) Agreed-on payments to a department contractor for work performed in the current fiscal year for which payment is deferred to a later fiscal year pursuant to s. 334.30.

(f) Reimbursements to local governments for work performed on a project if the reimbursement is deferred to a later fiscal year pursuant to s. 339.12.

(g) Loan repayments on state infrastructure bank loans extended to a department district pursuant to s. 339.55.

(3) The department shall manage all levels of debt to ensure that by the beginning of the 2017–2018 fiscal year, not more than 20 percent of total projected available state and federal revenues from the State Transportation Trust Fund, together with any local funds committed to department projects, are committed to the obligations identified in subsection (2) in any year.

(4) If the department believes that a critical project would justify exceeding the limitation established in this section, the department shall notify the Governor, the President of the Senate, the Speaker of the House of Representatives, and the chairs of the legislative appropriations committees. The notification must identify the critical project and the projected impact on the department’s total debt load. The department may proceed with the project upon approval by the Governor. If either chair of the legislative appropriations committees, the President of the Senate, or the Speaker of the House of Representatives objects in writing to a proposed project within 14 days after submittal of a department request to exceed debt limits and specifies the reasons for such objection, the Governor may not approve the project.

(5) The department shall prepare a separate report on debt obligations that are secured by and payable solely from pledged revenues. The department shall provide the report on pledged revenue debt to the Executive Office of the Governor, the President of the Senate, the Speaker of the House of Representatives, and the legislative appropriations committees in conjunction with the tentative work program required under s. 339.135.

History.—s. 31, ch. 2012-128.



339.155 - Transportation planning.

339.155 Transportation planning.—

(1) THE FLORIDA TRANSPORTATION PLAN.—The department shall develop a statewide transportation plan, to be known as the Florida Transportation Plan. The plan shall be designed so as to be easily read and understood by the general public. The plan shall consider the needs of the entire state transportation system and examine the use of all modes of transportation to effectively and efficiently meet such needs. The purpose of the Florida Transportation Plan is to establish and define the state’s long-range transportation goals and objectives to be accomplished over a period of at least 20 years within the context of the State Comprehensive Plan, and any other statutory mandates and authorizations and based upon the prevailing principles of:

(a) Preserving the existing transportation infrastructure.

(b) Enhancing Florida’s economic competitiveness.

(c) Improving travel choices to ensure mobility.

(d) Expanding the state’s role as a hub for trade and investment.

(2) SCOPE OF PLANNING PROCESS.—The department shall carry out a transportation planning process in conformance with s. 334.046(1) and 23 U.S.C. s. 135.

(3) FORMAT, SCHEDULE, AND REVIEW.—The Florida Transportation Plan shall be a unified, concise planning document that clearly defines the state’s long-range transportation goals and objectives. The plan shall:

(a) Include a glossary that clearly and succinctly defines any and all phrases, words, or terms of art included in the plan, with which the general public may be unfamiliar.

(b) Document the goals and long-term objectives necessary to implement the results of the department’s findings from its examination of the criteria specified in s. 334.046(1) and 23 U.S.C. s. 135.

(c) Be developed in cooperation with the metropolitan planning organizations and reconciled, to the maximum extent feasible, with the long-range plans developed by metropolitan planning organizations pursuant to s. 339.175.

(d) Be developed in consultation with affected local officials in nonmetropolitan areas and with any affected Indian tribal governments.

(e) Provide an examination of transportation issues likely to arise during at least a 20-year period.

(f) Be updated at least once every 5 years, or more often as necessary, to reflect substantive changes to federal or state law.

(4) ADDITIONAL TRANSPORTATION PLANS.—

(a) Upon request by local governmental entities, the department may in its discretion develop and design transportation corridors, arterial and collector streets, vehicular parking areas, and other support facilities which are consistent with the plans of the department for major transportation facilities. The department may render to local governmental entities or their planning agencies such technical assistance and services as are necessary so that local plans and facilities are coordinated with the plans and facilities of the department.

(b) Each regional planning council, as provided for in s. 186.504, or any successor agency thereto, shall develop, as an element of its strategic regional policy plan, transportation goals and policies. The transportation goals and policies must be prioritized to comply with the prevailing principles provided in subsection (1) and s. 334.046(1). The transportation goals and policies shall be consistent, to the maximum extent feasible, with the goals and policies of the metropolitan planning organization and the Florida Transportation Plan. The transportation goals and policies of the regional planning council will be advisory only and shall be submitted to the department and any affected metropolitan planning organization for their consideration and comments. Metropolitan planning organization plans and other local transportation plans shall be developed consistent, to the maximum extent feasible, with the regional transportation goals and policies.

(c) Regional transportation plans may be developed in regional transportation areas in accordance with an interlocal agreement entered into pursuant to s. 163.01 by two or more contiguous metropolitan planning organizations; one or more metropolitan planning organizations and one or more contiguous counties, none of which is a member of a metropolitan planning organization; a multicounty regional transportation authority created by or pursuant to law; two or more contiguous counties that are not members of a metropolitan planning organization; or metropolitan planning organizations comprised of three or more counties.

(d) The interlocal agreement must, at a minimum, identify the entity that will coordinate the development of the regional transportation plan; delineate the boundaries of the regional transportation area; provide the duration of the agreement and specify how the agreement may be terminated, modified, or rescinded; describe the process by which the regional transportation plan will be developed; and provide how members of the entity will resolve disagreements regarding interpretation of the interlocal agreement or disputes relating to the development or content of the regional transportation plan. Such interlocal agreement shall become effective upon its recordation in the official public records of each county in the regional transportation area.

(e) The regional transportation plan developed pursuant to this section must, at a minimum, identify regionally significant transportation facilities located within a regional transportation area and contain a prioritized list of regionally significant projects. The projects shall be adopted into the capital improvements schedule of the local government comprehensive plan pursuant to s. 163.3177(3).

(5) PROCEDURES FOR PUBLIC PARTICIPATION IN TRANSPORTATION PLANNING.—

(a) During the development of the Florida Transportation Plan and prior to substantive revisions, the department shall provide citizens, affected public agencies, representatives of transportation agency employees, other affected employee representatives, private providers of transportation, and other known interested parties with an opportunity to comment on the proposed plan or revisions. These opportunities shall include, at a minimum, publishing a notice in the Florida Administrative Register and within a newspaper of general circulation within the area of each department district office.

(b) During development of major transportation improvements, such as those increasing the capacity of a facility through the addition of new lanes or providing new access to a limited or controlled access facility or construction of a facility in a new location, the department shall hold one or more hearings prior to the selection of the facility to be provided; prior to the selection of the site or corridor of the proposed facility; and prior to the selection of and commitment to a specific design proposal for the proposed facility. Such public hearings shall be conducted so as to provide an opportunity for effective participation by interested persons in the process of transportation planning and site and route selection and in the specific location and design of transportation facilities. The various factors involved in the decision or decisions and any alternative proposals shall be clearly presented so that the persons attending the hearing may present their views relating to the decision or decisions that will be made.

(c) Opportunity for design hearings:

1. The department, prior to holding a design hearing, shall duly notify all affected property owners of record, as recorded in the property appraiser’s office, by mail at least 20 days prior to the date set for the hearing. The affected property owners shall be:

a. Those whose property lies in whole or in part within 300 feet on either side of the centerline of the proposed facility.

b. Those who the department determines will be substantially affected environmentally, economically, socially, or safetywise.

2. For each subsequent hearing, the department shall publish notice prior to the hearing date in a newspaper of general circulation for the area affected. These notices must be published twice, with the first notice appearing at least 15 days, but no later than 30 days, before the hearing.

3. A copy of the notice of opportunity for the hearing must be furnished to the United States Department of Transportation and to the appropriate departments of the state government at the time of publication.

4. The opportunity for another hearing shall be afforded in any case when proposed locations or designs are so changed from those presented in the notices specified above or at a hearing as to have a substantially different social, economic, or environmental effect.

5. The opportunity for a hearing shall be afforded in each case in which the department is in doubt as to whether a hearing is required.

History.—s. 3, ch. 70-996; s. 1, ch. 73-355; s. 1, ch. 77-102; s. 218, ch. 84-309; s. 2, ch. 84-332; s. 19, ch. 85-81; s. 22, ch. 88-168; s. 5, ch. 89-301; s. 36, ch. 90-136; s. 3, ch. 92-152; s. 3, ch. 93-164; s. 49, ch. 94-237; s. 8, ch. 95-149; s. 53, ch. 95-257; s. 8, ch. 99-256; s. 32, ch. 99-385; s. 19, ch. 2000-266; s. 21, ch. 2005-290; s. 21, ch. 2007-105; s. 48, ch. 2011-139; s. 4, ch. 2011-164; s. 54, ch. 2012-174; s. 27, ch. 2013-14; s. 16, ch. 2015-30.

Note.—Former s. 334.211.



339.175 - Metropolitan planning organization.

339.175 Metropolitan planning organization.—

(1) PURPOSE.—It is the intent of the Legislature to encourage and promote the safe and efficient management, operation, and development of surface transportation systems that will serve the mobility needs of people and freight and foster economic growth and development within and through urbanized areas of this state while minimizing transportation-related fuel consumption, air pollution, and greenhouse gas emissions through metropolitan transportation planning processes identified in this section. To accomplish these objectives, metropolitan planning organizations, referred to in this section as M.P.O.’s, shall develop, in cooperation with the state and public transit operators, transportation plans and programs for metropolitan areas. The plans and programs for each metropolitan area must provide for the development and integrated management and operation of transportation systems and facilities, including pedestrian walkways and bicycle transportation facilities that will function as an intermodal transportation system for the metropolitan area, based upon the prevailing principles provided in s. 334.046(1). The process for developing such plans and programs shall provide for consideration of all modes of transportation and shall be continuing, cooperative, and comprehensive, to the degree appropriate, based on the complexity of the transportation problems to be addressed. To ensure that the process is integrated with the statewide planning process, M.P.O.’s shall develop plans and programs that identify transportation facilities that should function as an integrated metropolitan transportation system, giving emphasis to facilities that serve important national, state, and regional transportation functions. For the purposes of this section, those facilities include the facilities on the Strategic Intermodal System designated under s. 339.63 and facilities for which projects have been identified pursuant to s. 339.2819(4).

(2) DESIGNATION.—

(a)1. An M.P.O. shall be designated for each urbanized area of the state; however, this does not require that an individual M.P.O. be designated for each such area. Such designation shall be accomplished by agreement between the Governor and units of general-purpose local government representing at least 75 percent of the population of the urbanized area; however, the unit of general-purpose local government that represents the central city or cities within the M.P.O. jurisdiction, as defined by the United States Bureau of the Census, must be a party to such agreement.

2. To the extent possible, only one M.P.O. shall be designated for each urbanized area or group of contiguous urbanized areas. More than one M.P.O. may be designated within an existing urbanized area only if the Governor and the existing M.P.O. determine that the size and complexity of the existing urbanized area makes the designation of more than one M.P.O. for the area appropriate.

(b) Each M.P.O. designated in a manner prescribed by Title 23 of the United States Code shall be created and operated under the provisions of this section pursuant to an interlocal agreement entered into pursuant to s. 163.01. The signatories to the interlocal agreement shall be the department and the governmental entities designated by the Governor for membership on the M.P.O. Each M.P.O. shall be considered separate from the state or the governing body of a local government that is represented on the governing board of the M.P.O. or that is a signatory to the interlocal agreement creating the M.P.O. and shall have such powers and privileges that are provided under s. 163.01. If there is a conflict between this section and s. 163.01, this section prevails.

(c) The jurisdictional boundaries of an M.P.O. shall be determined by agreement between the Governor and the applicable M.P.O. The boundaries must include at least the metropolitan planning area, which is the existing urbanized area and the contiguous area expected to become urbanized within a 20-year forecast period, and may encompass the entire metropolitan statistical area or the consolidated metropolitan statistical area.

(d) In the case of an urbanized area designated as a nonattainment area for ozone or carbon monoxide under the Clean Air Act, 42 U.S.C. ss. 7401 et seq., the boundaries of the metropolitan planning area in existence as of the date of enactment of this paragraph shall be retained, except that the boundaries may be adjusted by agreement of the Governor and affected metropolitan planning organizations in the manner described in this section. If more than one M.P.O. has authority within a metropolitan area or an area that is designated as a nonattainment area, each M.P.O. shall consult with other M.P.O.’s designated for such area and with the state in the coordination of plans and programs required by this section.

(e) The governing body of the M.P.O. shall designate, at a minimum, a chair, vice chair, and agency clerk. The chair and vice chair shall be selected from among the member delegates comprising the governing board. The agency clerk shall be charged with the responsibility of preparing meeting minutes and maintaining agency records. The clerk shall be a member of the M.P.O. governing board, an employee of the M.P.O., or other natural person.

Each M.P.O. required under this section must be fully operative no later than 6 months following its designation.

(3) VOTING MEMBERSHIP.—

(a) The voting membership of an M.P.O. shall consist of at least 5 but not more than 25 apportioned members, with the exact number determined on an equitable geographic-population ratio basis, based on an agreement among the affected units of general-purpose local government and the Governor, as required by federal regulations. In accordance with 23 U.S.C. s. 134, the Governor may also allow M.P.O. members who represent municipalities to alternate with representatives from other municipalities within the metropolitan planning area which do not have members on the M.P.O. With the exception of instances in which all of the county commissioners in a single-county M.P.O. are members of the M.P.O. governing board, county commissioners shall compose at least one-third of the M.P.O. governing board membership. A multicounty M.P.O. may satisfy this requirement by any combination of county commissioners from each of the counties constituting the M.P.O. Voting members shall be elected officials of general-purpose local governments, one of whom may represent a group of general-purpose local governments through an entity created by an M.P.O. for that purpose. An M.P.O. may include, as part of its apportioned voting members, a member of a statutorily authorized planning board, an official of an agency that operates or administers a major mode of transportation, or an official of Space Florida. As used in this section, the term “elected officials of a general-purpose local government” excludes constitutional officers, including sheriffs, tax collectors, supervisors of elections, property appraisers, clerks of the court, and similar types of officials. County commissioners shall compose not less than 20 percent of the M.P.O. membership if an official of an agency that operates or administers a major mode of transportation has been appointed to an M.P.O.

(b) In metropolitan areas in which authorities or other agencies have been or may be created by law to perform transportation functions and are or will be performing transportation functions that are not under the jurisdiction of a general-purpose local government represented on the M.P.O., such authorities or other agencies may be provided voting membership on the M.P.O. In all other M.P.O.’s in which transportation authorities or agencies are to be represented by elected officials from general-purpose local governments, the M.P.O. shall establish a process by which the collective interests of such authorities or other agencies are expressed and conveyed.

(c) Any other provision of this section to the contrary notwithstanding, a chartered county with over 1 million population may elect to reapportion the membership of an M.P.O. whose jurisdiction is wholly within the county. The charter county may exercise the provisions of this paragraph if:

1. The M.P.O. approves the reapportionment plan by a three-fourths vote of its membership;

2. The M.P.O. and the charter county determine that the reapportionment plan is needed to fulfill specific goals and policies applicable to that metropolitan planning area; and

3. The charter county determines the reapportionment plan otherwise complies with all federal requirements pertaining to M.P.O. membership.

Any charter county that elects to exercise the provisions of this paragraph shall notify the Governor in writing.

(d) Any other provision of this section to the contrary notwithstanding, any county chartered under s. 6(e), Art. VIII of the State Constitution may elect to have its county commission serve as the M.P.O., if the M.P.O. jurisdiction is wholly contained within the county. Any charter county that elects to exercise the provisions of this paragraph shall so notify the Governor in writing. Upon receipt of such notification, the Governor must designate the county commission as the M.P.O. The Governor must appoint four additional voting members to the M.P.O., one of whom must be an elected official representing a municipality within the county, one of whom must be an expressway authority member, one of whom must be a person who does not hold elected public office and who resides in the unincorporated portion of the county, and one of whom must be a school board member.

(4) APPORTIONMENT.—

(a) Each M.P.O. shall review the composition of its membership in conjunction with the decennial census, as prepared by the United States Department of Commerce, Bureau of the Census, and with the agreement of the Governor and the affected general-purpose local government units that constitute the existing M.P.O., reapportion the membership as necessary to comply with subsection (3). At the request of a majority of the affected units of general-purpose local government comprising an M.P.O., the Governor and a majority of units of general-purpose local government serving on an M.P.O. shall cooperatively agree upon and prescribe who may serve as an alternate member and a method for appointing alternate members, who may vote at any M.P.O. meeting that he or she attends in place of a regular member. The method must be set forth as a part of the interlocal agreement describing the M.P.O. membership or in the operating procedures and bylaws of the M.P.O. The governmental entity so designated shall appoint the appropriate number of members to the M.P.O. from eligible officials. Representatives of the department shall serve as nonvoting advisers to the M.P.O. governing board. Additional nonvoting advisers may be appointed by the M.P.O. as deemed necessary; however, to the maximum extent feasible, each M.P.O. shall seek to appoint nonvoting representatives of various multimodal forms of transportation not otherwise represented by voting members of the M.P.O. An M.P.O. shall appoint nonvoting advisers representing major military installations located within the jurisdictional boundaries of the M.P.O. upon the request of the aforesaid major military installations and subject to the agreement of the M.P.O. All nonvoting advisers may attend and participate fully in governing board meetings but may not vote or be members of the governing board.

(b) Except for members who represent municipalities on the basis of alternating with representatives from other municipalities that do not have members on the M.P.O. as provided in paragraph (3)(a), the members of an M.P.O. shall serve 4-year terms. Members who represent municipalities on the basis of alternating with representatives from other municipalities that do not have members on the M.P.O. as provided in paragraph (3)(a) may serve terms of up to 4 years as further provided in the interlocal agreement described in paragraph (2)(b). The membership of a member who is a public official automatically terminates upon the member’s leaving his or her elective or appointive office for any reason, or may be terminated by a majority vote of the total membership of the entity’s governing board represented by the member. A vacancy shall be filled by the original appointing entity. A member may be reappointed for one or more additional 4-year terms.

(c) If a governmental entity fails to fill an assigned appointment to an M.P.O. within 60 days after notification by the Governor of its duty to appoint, that appointment shall be made by the Governor from the eligible representatives of that governmental entity.

(5) AUTHORITY AND RESPONSIBILITY.—The authority and responsibility of an M.P.O. is to manage a continuing, cooperative, and comprehensive transportation planning process that, based upon the prevailing principles provided in s. 334.046(1), results in the development of plans and programs which are consistent, to the maximum extent feasible, with the approved local government comprehensive plans of the units of local government the boundaries of which are within the metropolitan area of the M.P.O. An M.P.O. shall be the forum for cooperative decisionmaking by officials of the affected governmental entities in the development of the plans and programs required by subsections (6), (7), (8), and (9).

(6) POWERS, DUTIES, AND RESPONSIBILITIES.—The powers, privileges, and authority of an M.P.O. are those specified in this section or incorporated in an interlocal agreement authorized under s. 163.01. Each M.P.O. shall perform all acts required by federal or state laws or rules, now and subsequently applicable, which are necessary to qualify for federal aid. It is the intent of this section that each M.P.O. shall be involved in the planning and programming of transportation facilities, including, but not limited to, airports, intercity and high-speed rail lines, seaports, and intermodal facilities, to the extent permitted by state or federal law.

(a) Each M.P.O. shall, in cooperation with the department, develop:

1. A long-range transportation plan pursuant to the requirements of subsection (7);

2. An annually updated transportation improvement program pursuant to the requirements of subsection (8); and

3. An annual unified planning work program pursuant to the requirements of subsection (9).

(b) In developing the long-range transportation plan and the transportation improvement program required under paragraph (a), each M.P.O. shall provide for consideration of projects and strategies that will:

1. Support the economic vitality of the metropolitan area, especially by enabling global competitiveness, productivity, and efficiency;

2. Increase the safety and security of the transportation system for motorized and nonmotorized users;

3. Increase the accessibility and mobility options available to people and for freight;

4. Protect and enhance the environment, promote energy conservation, and improve quality of life;

5. Enhance the integration and connectivity of the transportation system, across and between modes, for people and freight;

6. Promote efficient system management and operation; and

7. Emphasize the preservation of the existing transportation system.

(c) In order to provide recommendations to the department and local governmental entities regarding transportation plans and programs, each M.P.O. shall:

1. Prepare a congestion management system for the metropolitan area and cooperate with the department in the development of all other transportation management systems required by state or federal law;

2. Assist the department in mapping transportation planning boundaries required by state or federal law;

3. Assist the department in performing its duties relating to access management, functional classification of roads, and data collection;

4. Execute all agreements or certifications necessary to comply with applicable state or federal law;

5. Represent all the jurisdictional areas within the metropolitan area in the formulation of transportation plans and programs required by this section; and

6. Perform all other duties required by state or federal law.

(d) Each M.P.O. shall appoint a technical advisory committee, the members of which shall serve at the pleasure of the M.P.O. The membership of the technical advisory committee must include, whenever possible, planners; engineers; representatives of local aviation authorities, port authorities, and public transit authorities or representatives of aviation departments, seaport departments, and public transit departments of municipal or county governments, as applicable; the school superintendent of each county within the jurisdiction of the M.P.O. or the superintendent’s designee; and other appropriate representatives of affected local governments. In addition to any other duties assigned to it by the M.P.O. or by state or federal law, the technical advisory committee is responsible for considering safe access to schools in its review of transportation project priorities, long-range transportation plans, and transportation improvement programs, and shall advise the M.P.O. on such matters. In addition, the technical advisory committee shall coordinate its actions with local school boards and other local programs and organizations within the metropolitan area which participate in school safety activities, such as locally established community traffic safety teams. Local school boards must provide the appropriate M.P.O. with information concerning future school sites and in the coordination of transportation service.

(e)1. Each M.P.O. shall appoint a citizens’ advisory committee, the members of which serve at the pleasure of the M.P.O. The membership on the citizens’ advisory committee must reflect a broad cross-section of local residents with an interest in the development of an efficient, safe, and cost-effective transportation system. Minorities, the elderly, and the handicapped must be adequately represented.

2. Notwithstanding the provisions of subparagraph 1., an M.P.O. may, with the approval of the department and the applicable federal governmental agency, adopt an alternative program or mechanism to ensure citizen involvement in the transportation planning process.

(f) The department shall allocate to each M.P.O., for the purpose of accomplishing its transportation planning and programming duties, an appropriate amount of federal transportation planning funds.

(g) Each M.P.O. shall have an executive or staff director who reports directly to the M.P.O. governing board for all matters regarding the administration and operation of the M.P.O. and any additional personnel as deemed necessary. The executive director and any additional personnel may be employed either by an M.P.O. or by another governmental entity, such as a county, city, or regional planning council, that has a staff services agreement signed and in effect with the M.P.O. Each M.P.O. may enter into contracts with local or state agencies, private planning firms, private engineering firms, or other public or private entities to accomplish its transportation planning and programming duties and administrative functions.

(h) In order to enhance their knowledge, effectiveness, and participation in the urbanized area transportation planning process, each M.P.O. shall provide training opportunities and training funds specifically for local elected officials and others who serve on an M.P.O. The training opportunities may be conducted by an individual M.P.O. or through statewide and federal training programs and initiatives that are specifically designed to meet the needs of M.P.O. board members.

(i) The Tampa Bay Area Regional Transportation Authority Metropolitan Planning Organization Chairs Coordinating Committee is created within the Tampa Bay Area Regional Transportation Authority, composed of the M.P.O.’s serving Citrus, Hernando, Hillsborough, Manatee, Pasco, Pinellas, Polk, and Sarasota Counties. The authority shall provide administrative support and direction to the committee. The committee must, at a minimum:

1. Coordinate transportation projects deemed to be regionally significant by the committee.

2. Review the impact of regionally significant land use decisions on the region.

3. Review all proposed regionally significant transportation projects in the respective transportation improvement programs which affect more than one of the M.P.O.’s represented on the committee.

4. Institute a conflict resolution process to address any conflict that may arise in the planning and programming of such regionally significant projects.

(j)1. The Legislature finds that the state’s rapid growth in recent decades has caused many urbanized areas subject to M.P.O. jurisdiction to become contiguous to each other. As a result, various transportation projects may cross from the jurisdiction of one M.P.O. into the jurisdiction of another M.P.O. To more fully accomplish the purposes for which M.P.O.’s have been mandated, M.P.O.’s shall develop coordination mechanisms with one another to expand and improve transportation within the state. The appropriate method of coordination between M.P.O.’s shall vary depending upon the project involved and given local and regional needs. Consequently, it is appropriate to set forth a flexible methodology that can be used by M.P.O.’s to coordinate with other M.P.O.’s and appropriate political subdivisions as circumstances demand.

2. Any M.P.O. may join with any other M.P.O. or any individual political subdivision to coordinate activities or to achieve any federal or state transportation planning or development goals or purposes consistent with federal or state law. When an M.P.O. determines that it is appropriate to join with another M.P.O. or any political subdivision to coordinate activities, the M.P.O. or political subdivision shall enter into an interlocal agreement pursuant to s. 163.01, which, at a minimum, creates a separate legal or administrative entity to coordinate the transportation planning or development activities required to achieve the goal or purpose; provides the purpose for which the entity is created; provides the duration of the agreement and the entity and specifies how the agreement may be terminated, modified, or rescinded; describes the precise organization of the entity, including who has voting rights on the governing board, whether alternative voting members are provided for, how voting members are appointed, and what the relative voting strength is for each constituent M.P.O. or political subdivision; provides the manner in which the parties to the agreement will provide for the financial support of the entity and payment of costs and expenses of the entity; provides the manner in which funds may be paid to and disbursed from the entity; and provides how members of the entity will resolve disagreements regarding interpretation of the interlocal agreement or disputes relating to the operation of the entity. Such interlocal agreement shall become effective upon its recordation in the official public records of each county in which a member of the entity created by the interlocal agreement has a voting member. This paragraph does not require any M.P.O.’s to merge, combine, or otherwise join together as a single M.P.O.

(7) LONG-RANGE TRANSPORTATION PLAN.—Each M.P.O. must develop a long-range transportation plan that addresses at least a 20-year planning horizon. The plan must include both long-range and short-range strategies and must comply with all other state and federal requirements. The prevailing principles to be considered in the long-range transportation plan are: preserving the existing transportation infrastructure; enhancing Florida’s economic competitiveness; and improving travel choices to ensure mobility. The long-range transportation plan must be consistent, to the maximum extent feasible, with future land use elements and the goals, objectives, and policies of the approved local government comprehensive plans of the units of local government located within the jurisdiction of the M.P.O. Each M.P.O. is encouraged to consider strategies that integrate transportation and land use planning to provide for sustainable development and reduce greenhouse gas emissions. The approved long-range transportation plan must be considered by local governments in the development of the transportation elements in local government comprehensive plans and any amendments thereto. The long-range transportation plan must, at a minimum:

(a) Identify transportation facilities, including, but not limited to, major roadways, airports, seaports, spaceports, commuter rail systems, transit systems, and intermodal or multimodal terminals that will function as an integrated metropolitan transportation system. The long-range transportation plan must give emphasis to those transportation facilities that serve national, statewide, or regional functions, and must consider the goals and objectives identified in the Florida Transportation Plan as provided in s. 339.155. If a project is located within the boundaries of more than one M.P.O., the M.P.O.’s must coordinate plans regarding the project in the long-range transportation plan.

(b) Include a financial plan that demonstrates how the plan can be implemented, indicating resources from public and private sources which are reasonably expected to be available to carry out the plan, and recommends any additional financing strategies for needed projects and programs. The financial plan may include, for illustrative purposes, additional projects that would be included in the adopted long-range transportation plan if reasonable additional resources beyond those identified in the financial plan were available. For the purpose of developing the long-range transportation plan, the M.P.O. and the department shall cooperatively develop estimates of funds that will be available to support the plan implementation. Innovative financing techniques may be used to fund needed projects and programs. Such techniques may include the assessment of tolls, the use of value capture financing, or the use of value pricing.

(c) Assess capital investment and other measures necessary to:

1. Ensure the preservation of the existing metropolitan transportation system including requirements for the operation, resurfacing, restoration, and rehabilitation of major roadways and requirements for the operation, maintenance, modernization, and rehabilitation of public transportation facilities; and

2. Make the most efficient use of existing transportation facilities to relieve vehicular congestion, improve safety, and maximize the mobility of people and goods. Such efforts must include, but are not limited to, consideration of infrastructure and technological improvements necessary to accommodate advances in vehicle technology, such as autonomous technology and other developments.

(d) Indicate, as appropriate, proposed transportation enhancement activities, including, but not limited to, pedestrian and bicycle facilities, scenic easements, landscaping, historic preservation, mitigation of water pollution due to highway runoff, and control of outdoor advertising.

(e) In addition to the requirements of paragraphs (a)-(d), in metropolitan areas that are classified as nonattainment areas for ozone or carbon monoxide, the M.P.O. must coordinate the development of the long-range transportation plan with the State Implementation Plan developed pursuant to the requirements of the federal Clean Air Act.

In the development of its long-range transportation plan, each M.P.O. must provide the public, affected public agencies, representatives of transportation agency employees, freight shippers, providers of freight transportation services, private providers of transportation, representatives of users of public transit, and other interested parties with a reasonable opportunity to comment on the long-range transportation plan. The long-range transportation plan must be approved by the M.P.O.

(8) TRANSPORTATION IMPROVEMENT PROGRAM.—Each M.P.O. shall, in cooperation with the state and affected public transportation operators, develop a transportation improvement program for the area within the jurisdiction of the M.P.O. In the development of the transportation improvement program, each M.P.O. must provide the public, affected public agencies, representatives of transportation agency employees, freight shippers, providers of freight transportation services, private providers of transportation, representatives of users of public transit, and other interested parties with a reasonable opportunity to comment on the proposed transportation improvement program.

(a) Each M.P.O. is responsible for developing, annually, a list of project priorities and a transportation improvement program. The prevailing principles to be considered by each M.P.O. when developing a list of project priorities and a transportation improvement program are: preserving the existing transportation infrastructure; enhancing Florida’s economic competitiveness; and improving travel choices to ensure mobility. The transportation improvement program will be used to initiate federally aided transportation facilities and improvements as well as other transportation facilities and improvements including transit, rail, aviation, spaceport, and port facilities to be funded from the State Transportation Trust Fund within its metropolitan area in accordance with existing and subsequent federal and state laws and rules and regulations related thereto. The transportation improvement program shall be consistent, to the maximum extent feasible, with the approved local government comprehensive plans of the units of local government whose boundaries are within the metropolitan area of the M.P.O. and include those projects programmed pursuant to s. 339.2819(4).

(b) Each M.P.O. annually shall prepare a list of project priorities and shall submit the list to the appropriate district of the department by October 1 of each year; however, the department and a metropolitan planning organization may, in writing, agree to vary this submittal date. Where more than one M.P.O. exists in an urbanized area, the M.P.O.’s shall coordinate in the development of regionally significant project priorities. The list of project priorities must be formally reviewed by the technical and citizens’ advisory committees, and approved by the M.P.O., before it is transmitted to the district. The approved list of project priorities must be used by the district in developing the district work program and must be used by the M.P.O. in developing its transportation improvement program. The annual list of project priorities must be based upon project selection criteria that, at a minimum, consider the following:

1. The approved M.P.O. long-range transportation plan;

2. The Strategic Intermodal System Plan developed under s. 339.64.

3. The priorities developed pursuant to s. 339.2819(4).

4. The results of the transportation management systems; and

5. The M.P.O.’s public-involvement procedures.

(c) The transportation improvement program must, at a minimum:

1. Include projects and project phases to be funded with state or federal funds within the time period of the transportation improvement program and which are recommended for advancement during the next fiscal year and 4 subsequent fiscal years. Such projects and project phases must be consistent, to the maximum extent feasible, with the approved local government comprehensive plans of the units of local government located within the jurisdiction of the M.P.O. For informational purposes, the transportation improvement program shall also include a list of projects to be funded from local or private revenues.

2. Include projects within the metropolitan area which are proposed for funding under 23 U.S.C. s. 134 of the Federal Transit Act and which are consistent with the long-range transportation plan developed under subsection (7).

3. Provide a financial plan that demonstrates how the transportation improvement program can be implemented; indicates the resources, both public and private, that are reasonably expected to be available to accomplish the program; identifies any innovative financing techniques that may be used to fund needed projects and programs; and may include, for illustrative purposes, additional projects that would be included in the approved transportation improvement program if reasonable additional resources beyond those identified in the financial plan were available. Innovative financing techniques may include the assessment of tolls, the use of value capture financing, or the use of value pricing. The transportation improvement program may include a project or project phase only if full funding can reasonably be anticipated to be available for the project or project phase within the time period contemplated for completion of the project or project phase.

4. Group projects and project phases of similar urgency and anticipated staging into appropriate staging periods.

5. Indicate how the transportation improvement program relates to the long-range transportation plan developed under subsection (7), including providing examples of specific projects or project phases that further the goals and policies of the long-range transportation plan.

6. Indicate whether any project or project phase is inconsistent with an approved comprehensive plan of a unit of local government located within the jurisdiction of the M.P.O. If a project is inconsistent with an affected comprehensive plan, the M.P.O. must provide justification for including the project in the transportation improvement program.

7. Indicate how the improvements are consistent, to the maximum extent feasible, with affected seaport, airport, and spaceport master plans and with public transit development plans of the units of local government located within the jurisdiction of the M.P.O. If a project is located within the boundaries of more than one M.P.O., the M.P.O.’s must coordinate plans regarding the project in the transportation improvement program.

(d) Projects included in the transportation improvement program and that have advanced to the design stage of preliminary engineering may be removed from or rescheduled in a subsequent transportation improvement program only by the joint action of the M.P.O. and the department. Except when recommended in writing by the district secretary for good cause, any project removed from or rescheduled in a subsequent transportation improvement program shall not be rescheduled by the M.P.O. in that subsequent program earlier than the 5th year of such program.

(e) During the development of the transportation improvement program, the M.P.O. shall, in cooperation with the department and any affected public transit operation, provide citizens, affected public agencies, representatives of transportation agency employees, freight shippers, providers of freight transportation services, private providers of transportation, representatives of users of public transit, and other interested parties with reasonable notice of and an opportunity to comment on the proposed program.

(f) The adopted annual transportation improvement program for M.P.O.’s in nonattainment or maintenance areas must be submitted to the district secretary and the Department of Economic Opportunity at least 90 days before the submission of the state transportation improvement program by the department to the appropriate federal agencies. The annual transportation improvement program for M.P.O.’s in attainment areas must be submitted to the district secretary and the Department of Economic Opportunity at least 45 days before the department submits the state transportation improvement program to the appropriate federal agencies; however, the department, the Department of Economic Opportunity, and a metropolitan planning organization may, in writing, agree to vary this submittal date. The Governor or the Governor’s designee shall review and approve each transportation improvement program and any amendments thereto.

(g) The Department of Economic Opportunity shall review the annual transportation improvement program of each M.P.O. for consistency with the approved local government comprehensive plans of the units of local government whose boundaries are within the metropolitan area of each M.P.O. and shall identify those projects that are inconsistent with such comprehensive plans. The Department of Economic Opportunity shall notify an M.P.O. of any transportation projects contained in its transportation improvement program which are inconsistent with the approved local government comprehensive plans of the units of local government whose boundaries are within the metropolitan area of the M.P.O.

(h) The M.P.O. shall annually publish or otherwise make available for public review the annual listing of projects for which federal funds have been obligated in the preceding year. Project monitoring systems must be maintained by those agencies responsible for obligating federal funds and made accessible to the M.P.O.’s.

(9) UNIFIED PLANNING WORK PROGRAM.—Each M.P.O. shall develop, in cooperation with the department and public transportation providers, a unified planning work program that lists all planning tasks to be undertaken during the program year. The unified planning work program must provide a complete description of each planning task and an estimated budget therefor and must comply with applicable state and federal law.

(10) AGREEMENTS.—

(a) Each M.P.O. shall execute the following written agreements, which shall be reviewed, and updated as necessary, every 5 years:

1. An agreement with the department clearly establishing the cooperative relationship essential to accomplish the transportation planning requirements of state and federal law.

2. An agreement with the metropolitan and regional intergovernmental coordination and review agencies serving the metropolitan areas, specifying the means by which activities will be coordinated and how transportation planning and programming will be part of the comprehensive planned development of the area.

3. An agreement with operators of public transportation systems, including transit systems, commuter rail systems, airports, seaports, and spaceports, describing the means by which activities will be coordinated and specifying how public transit, commuter rail, aviation, seaport, and aerospace planning and programming will be part of the comprehensive planned development of the metropolitan area.

(b) An M.P.O. may execute other agreements required by state or federal law or as necessary to properly accomplish its functions.

(11) METROPOLITAN PLANNING ORGANIZATION ADVISORY COUNCIL.—

(a) A Metropolitan Planning Organization Advisory Council is created to augment, and not supplant, the role of the individual M.P.O.’s in the cooperative transportation planning process described in this section.

(b) The council shall consist of one representative from each M.P.O. and shall elect a chairperson annually from its number. Each M.P.O. shall also elect an alternate representative from each M.P.O. to vote in the absence of the representative. Members of the council do not receive any compensation for their services, but may be reimbursed from funds made available to council members for travel and per diem expenses incurred in the performance of their council duties as provided in s. 112.061.

(c) The powers and duties of the Metropolitan Planning Organization Advisory Council are to:

1. Enter into contracts with individuals, private corporations, and public agencies.

2. Acquire, own, operate, maintain, sell, or lease personal property essential for the conduct of business.

3. Accept funds, grants, assistance, gifts, or bequests from private, local, state, or federal sources.

4. Establish bylaws by action of its governing board providing procedural rules to guide its proceedings and consideration of matters before the council, or, alternatively, adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of law conferring powers or duties upon it.

5. Assist M.P.O.’s in carrying out the urbanized area transportation planning process by serving as the principal forum for collective policy discussion pursuant to law.

6. Serve as a clearinghouse for review and comment by M.P.O.’s on the Florida Transportation Plan and on other issues required to comply with federal or state law in carrying out the urbanized area transportation and systematic planning processes instituted pursuant to s. 339.155.

7. Employ an executive director and such other staff as necessary to perform adequately the functions of the council, within budgetary limitations. The executive director and staff are exempt from part II of chapter 110 and serve at the direction and control of the council. The council is assigned to the Office of the Secretary of the Department of Transportation for fiscal and accountability purposes, but it shall otherwise function independently of the control and direction of the department.

8. Adopt an agency strategic plan that prioritizes steps the agency will take to carry out its mission within the context of the state comprehensive plan and any other statutory mandates and directives.

(12) APPLICATION OF FEDERAL LAW.—Upon notification by an agency of the Federal Government that any provision of this section conflicts with federal laws or regulations, such federal laws or regulations will take precedence to the extent of the conflict until such conflict is resolved. The department or an M.P.O. may take any necessary action to comply with such federal laws and regulations or to continue to remain eligible to receive federal funds.

(13) VOTING REQUIREMENTS.—Each long-range transportation plan required pursuant to subsection (7), each annually updated Transportation Improvement Program required under subsection (8), and each amendment that affects projects in the first 3 years of such plans and programs must be approved by each M.P.O. on a recorded roll call vote, or hand-counted vote, of a majority of the membership present.

History.—s. 1, ch. 79-219; s. 1, ch. 82-9; s. 219, ch. 84-309; s. 3, ch. 84-332; s. 30, ch. 85-55; ss. 1, 2, ch. 87-61; ss. 1, 2, ch. 88-86; s. 1, ch. 88-163; s. 6, ch. 89-301; s. 79, ch. 90-136; s. 4, ch. 92-152; s. 60, ch. 93-164; s. 502, ch. 95-148; s. 54, ch. 95-257; s. 53, ch. 96-323; s. 25, ch. 97-280; s. 70, ch. 98-200; s. 9, ch. 99-256; ss. 33, 103, ch. 99-385; s. 20, ch. 2000-266; s. 23, ch. 2002-183; s. 8, ch. 2003-286; s. 4, ch. 2004-366; s. 6, ch. 2005-281; s. 22, ch. 2005-290; s. 40, ch. 2007-196; s. 70, ch. 2008-4; s. 30, ch. 2008-227; s. 240, ch. 2011-142; s. 55, ch. 2012-174; s. 17, ch. 2014-223; s. 17, ch. 2016-181; s. 44, ch. 2016-239.

Note.—Former s. 334.215.



339.176 - Voting membership for M.P.O. with boundaries including certain counties.

339.176 Voting membership for M.P.O. with boundaries including certain counties.—In addition to the voting membership established by s. 339.175(3) and notwithstanding any other provision of law to the contrary, the voting membership of any Metropolitan Planning Organization whose geographical boundaries include any county as defined in s. 125.011(1) must include an additional voting member appointed by that city’s governing body for each city with a population of 50,000 or more residents.

History.—s. 56, ch. 99-385; s. 58, ch. 2007-196.



339.177 - Transportation management programs.

339.177 Transportation management programs.—

(1) The Department of Transportation shall, in cooperation with metropolitan planning organizations and other affected governmental entities, develop and implement a separate and distinct system for managing each of the following program areas:

(a) Highway pavement;

(b) Bridges;

(c) Highway safety;

(d) Traffic congestion;

(e) Public transportation facilities and equipment; and

(f) Intermodal transportation facilities and equipment.

(2) Each metropolitan planning organization within the state must develop and implement a traffic congestion management system. The development of the state traffic congestion management system pursuant to subsection (1) shall be coordinated with metropolitan planning organizations so that the state system is reflective of the individual systems developed by the metropolitan planning organizations.

(3) The management systems required by this section should be developed and implemented so as to provide the information needed to make informed decisions regarding the proper allocation of transportation resources. Each system must use appropriate data gathered at the state or local level to define problems, identify needs, analyze alternatives, and measure effectiveness.

(4) Any transportation management system that is in existence on July 1, 1993, and that complies with this section and applicable federal law may continue to be used by the department in lieu of the development of a system under this section.

History.—s. 61, ch. 93-164.



339.24 - Beautification of state transportation facilities.

339.24 Beautification of state transportation facilities.—The department shall plan a statewide beautification program for state transportation facilities and shall only expend funds for such program as specifically appropriated by the Legislature. A state beautification project grant requested under this section may not be initiated or funded until a maintenance agreement has been executed between the department and the appropriate local governmental entity. Beautification activities undertaken under this section are recognized by the Legislature as contributing to the prevention of litter.

History.—s. 155, ch. 29965, 1955; s. 2, ch. 61-119; ss. 23, 35, ch. 69-106; s. 1, ch. 73-189; s. 101, ch. 77-104; s. 56, ch. 78-95; s. 43, ch. 83-3; s. 220, ch. 84-309; s. 2, ch. 87-131; s. 37, ch. 93-207.



339.2405 - Florida Highway Beautification Council.

339.2405 Florida Highway Beautification Council.—

(1) There is created within the Department of Transportation the Florida Highway Beautification Council. It shall consist of seven members appointed by the Governor. All appointed members must be residents of this state. One member must be a licensed landscape architect, one member must be a representative of the Florida Federation of Garden Clubs, Inc., one member must be a representative of the Florida Nurserymen and Growers Association, one member must be a representative of the department as designated by the head of the department, one member must be a representative of the Department of Agriculture and Consumer Services, and two members must be private citizens. The members of the council shall serve at the pleasure of the Governor.

(2) Each chair shall be selected by the council members and shall serve a 2-year term.

(3) The council shall meet no less than semiannually at the call of the chair or, in the chair’s absence or incapacity, at the call of the head of the department. Four members shall constitute a quorum for the purpose of exercising all of the powers of the council. A vote of the majority of the members present shall be sufficient for all actions of the council.

(4) The council members shall serve without pay but shall be entitled to per diem and travel expenses pursuant to s. 112.061.

(5) A member of the council may not participate in any discussion or decision to recommend grants to any qualified local government with which the member is associated as a member of the governing body or as an employee or with which the member has entered into a contractual arrangement.

(6) The council may prescribe, amend, and repeal bylaws governing the manner in which the business of the council is conducted.

(7)(a) The duties of the council shall be to:

1. Provide information to local governments and local highway beautification councils regarding the state highway beautification grants program.

2. Accept grant requests from local governments.

3. Review grant requests for compliance with council rules.

4. Establish rules for evaluating and prioritizing the grant requests. The rules must include, but are not limited to, an examination of each grant’s aesthetic value, cost-effectiveness, level of local support, feasibility of installation and maintenance, and compliance with state and federal regulations. Rules adopted by the council which it uses to evaluate grant applications must take into consideration the contributions made by the highway beautification project in preventing litter.

5. Maintain a prioritized list of approved grant requests. The list must include recommended funding levels for each request and, if staged implementation is appropriate, funding requirements for each stage shall be provided.

6. Assess the feasibility of planting and maintaining indigenous wildflowers and plants, instead of sod groundcovers, along the rights-of-way of state roads and highways. In making such assessment, the council shall utilize data from other states which include indigenous wildflower and plant species in their highway vegetative management systems.

(b) The council may, at the request of the head of the department, review and make recommendations on any other highway beautification matters relating to the State Highway System.

(8) The head of the department shall provide from existing personnel such staff support services to the council as are necessary to enable the council to fulfill its duties and responsibilities.

(9) Local highway beautification councils may be created by local governmental entities or by the Legislature. Prior to being submitted to the council, a grant request must be approved by the local government or governments of the area in which the project is located.

(10) The head of the department, after receiving recommendations from the council, shall award grants to local governmental entities that have submitted grant requests for beautification of roads on the State Highway System and which requests are on the council’s approved list. The grants shall be awarded in the order they appear on the council’s prioritized list and in accordance with available funding.

(11) State highway beautification grants may be requested only for projects to beautify through landscaping roads on the State Highway System. The grant request shall identify all costs associated with the project, including sprinkler systems, plant materials, equipment, and labor. A grant shall provide for the costs of purchase and installation of a sprinkler system, the cost of plant materials and fertilizer, and may provide for the costs for labor associated with the installation of the plantings. Each local government that receives a grant shall be responsible for any costs for water, for the maintenance of the sprinkler system, for the maintenance of the landscaped areas in accordance with a maintenance agreement with the department, and, except as otherwise provided in the grant, for any costs for labor associated with the installation of the plantings. The department may provide, by contract, services to maintain such landscaping at a level not to exceed the cost of routine maintenance of an equivalent unlandscaped area.

(12) The council shall annually submit to the head of the Department of Transportation a proposal recommending the level of grant funding.

History.—ss. 3, 4, 5, ch. 87-131; s. 4, ch. 88-303; s. 7, ch. 89-301; s. 42, ch. 91-221; s. 5, ch. 91-429; s. 38, ch. 93-207; s. 503, ch. 95-148; s. 19, ch. 99-5; s. 104, ch. 99-385; s. 49, ch. 2002-1.



339.241 - Florida Junkyard Control Law.

339.241 Florida Junkyard Control Law.—

(1) SHORT TITLE.—This section shall be known as the “Florida Junkyard Control Law.”

(2) DEFINITIONS.—Wherever used or referred to in this section, unless a different meaning clearly appears from the context, the term:

(a) “Areas zoned for industrial use” means all areas zoned for industrial use by governmental entities within the state or an unzoned industrial area approved by the department. Such areas must be based upon the existence of at least one industrial activity other than the junkyard or scrap metal processing plant.

(b) “Automobile graveyard” means any establishment or place of business which is maintained, used, or operated for storing, keeping, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts.

(c) “Distance from edge of right-of-way” means the distance presently defined in 23 U.S.C. s. 136(g).

(d) “Federal-aid primary highway” means any highway within that portion of the State Highway System as included and maintained under chapter 335, including extensions of such system within municipalities, which has been approved by the Secretary of Transportation pursuant to 23 U.S.C. s. 103(b).

(e) “Fence” means an enclosure so constructed or planted and maintained as to obscure the junkyard from ordinary view to those persons passing upon the highways in this state.

(f) “Interstate highway” means the system presently defined in 23 U.S.C. s. 103(e).

(g) “Junk,” “junkyard,” and “scrap metal processing facility” mean the same as defined in 23 U.S.C. s. 136.

(3) RESTRICTIONS AS TO LOCATION.—No junk, junkyard, automobile graveyard, or scrap metal processing facility shall be operated or maintained within 1,000 feet of the nearest edge of the right-of-way of any interstate or federal-aid primary highway, except:

(a) A junkyard which is screened by natural objects, plantings, fences, or other appropriate means so as not to be visible from the main-traveled way of the highway or which is otherwise removed from sight.

(b) A junkyard or scrap metal processing facility which is located in an area zoned for industrial use.

(c) A junkyard or scrap metal processing facility which is not visible from the main-traveled way of any interstate or federal-aid primary highway.

Any junkyard which was in existence on December 8, 1971, which the department determines cannot be screened because of topography and elevation is not required under this section to be removed, relocated, or disposed of until federal funds are available.

(4) REQUIREMENTS AS TO FENCES; EXPENDITURE OF FUNDS.—

(a) A fence constructed under the provisions of this section shall be kept in good order and repair, and any advertisement on the fence shall be regulated by applicable state law.

(b) The department is authorized to spend such funds as are necessary to obtain federal-aid funds for the purposes described in this subsection.

(5) ENFORCEMENT.—It is the function and duty of the department to administer and enforce the provisions of this section. The department or any public official may apply to the circuit court or another court of competent jurisdiction of the county in which the junkyard or scrap metal processing facility may be located for an injunction to abate such nuisance.

(6) PENALTY.—Any person who violates any provision of this section is subject to a fine of not less than $50 or more than $200. Each day during any portion of which such violation occurs constitutes a continuing separate offense.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 71-338; ss. 1, 2, 3, 4, 5, 6, 7, ch. 71-972; s. 221, ch. 84-309; s. 105, ch. 99-385.



339.28 - Willful and malicious damage to boundary marks, guideposts, lampposts, etc. on transportation facility.

339.28 Willful and malicious damage to boundary marks, guideposts, lampposts, etc. on transportation facility.—

(1) Any person who willfully and maliciously damages, removes, or destroys any milestone, mileboard, or guideboard erected upon a highway or other public transportation facility, or willfully and maliciously defaces or alters the inscription on any such marker, or breaks or removes any lamp or lamppost or railing or post erected on any transportation facility, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who violates the provisions of subsection (1) is civilly liable to the department for the actual damages which he or she caused, which damages may be recovered by suit and, when collected, shall be paid into the State Treasury to the credit of the State Transportation Trust Fund.

History.—s. 159, ch. 29965, 1955; s. 240, ch. 71-136; s. 222, ch. 84-309; s. 504, ch. 95-148.



339.281 - Damage to transportation facility by vessel; marine accident report; investigative authorities; penalties.

339.281 Damage to transportation facility by vessel; marine accident report; investigative authorities; penalties.—

(1) Whenever any vessel has caused damage to a transportation facility, the managing owner, agent, or master of such vessel shall immediately, or as soon thereafter as possible, report the same to the nearest Fish and Wildlife Conservation Commission officer, the sheriff of the county wherein such accident occurred, or the Florida Highway Patrol, who shall immediately go to the scene of the accident and, if necessary, board the vessel subsequent to the accident in pursuance of its investigation. The law enforcement agency investigating the accident shall submit a copy of its report to the department.

(2) Any person who violates any of the provisions of this section or rules adopted pursuant hereto shall be deemed guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 73-187; s. 223, ch. 84-309; s. 38, ch. 99-245.



339.2815 - Purchase orders.

339.2815 Purchase orders.—

(1) Notwithstanding any other provision of law, to facilitate the payment of fees, fines, permits, deposits, court fees, or any other services or products provided by or to the department, any agency of the state, any local governmental entity, or any public body doing business with the department may acquire the stated services valued at $10,000 or less per transaction by purchase order and shall accept purchase orders from the department for stated services valued at $10,000 or less per transaction.

(2) The department or any other agency of the state, local governmental entity, or public body may elect not to accept a purchase order as provided in subsection (1), if it can demonstrate that the entity issuing such purchase order has within the preceding 2 years failed to honor, within 60 days of receipt, an invoice submitted for services as provided in subsection (1).

History.—s. 26, ch. 93-164.



339.2816 - Small County Road Assistance Program.

339.2816 Small County Road Assistance Program.—

(1) There is created within the Department of Transportation the Small County Road Assistance Program. The purpose of this program is to assist small county governments in resurfacing or reconstructing county roads.

(2) For the purposes of this section, the term “small county” means any county that has a population of 75,000 or less according to 1990 federal census data.

1(3) In the 2016-2017 fiscal year, up to $50 million from the State Transportation Trust Fund may be used for the purposes of funding the Small County Road Assistance Program as described in this section.

(4)1(a) Small counties shall be eligible to compete for funds that have been designated for the Small County Road Assistance Program for resurfacing or reconstruction projects on county roads that were part of the county road system on June 10, 1995. Capacity improvements on county roads shall not be eligible for funding under the program, except where the department determines that widening of existing lanes as part of a resurfacing or reconstruction project is necessary to address safety concerns.

(b) In determining a county’s eligibility for assistance under this program, the department may consider whether the county has attempted to keep county roads in satisfactory condition, including the amount of local option fuel tax imposed by the county. The department may also consider the extent to which the county has offered to provide a match of local funds with state funds provided under the program. At a minimum, small counties shall be eligible only if the county has enacted the maximum rate of the local option fuel tax authorized by s. 336.025(1)(a).

(c) The following criteria must be used to prioritize road projects for funding under the program:

1. The primary criterion is the physical condition of the road as measured by the department.

2. As secondary criteria the department may consider:

a. Whether a road is used as an evacuation route.

b. Whether a road has high levels of agricultural travel.

c. Whether a road is considered a major arterial route.

d. Whether a road is considered a feeder road.

e. Whether a road is located in a fiscally constrained county, as defined in s. 218.67(1).

f. Other criteria related to the impact of a project on the public road system or on the state or local economy as determined by the department.

(5) The department is authorized to administer contracts on behalf of a county selected to receive funding for a project under this section. All projects funded under this section shall be included in the department’s work program developed pursuant to s. 339.135.

History.—s. 30, ch. 99-385; s. 19, ch. 2009-85; ss. 65, 66, ch. 2015-222; ss. 101, 102, ch. 2016-62.

1Note.—

A. Section 101, ch. 2016-62, reenacted and amended subsection (3) and amended paragraph (4)(a) “[i]n order to implement Specific Appropriation 1889 of the 2016-2017 General Appropriations Act.”

B. Section 102, ch. 2016-62, provides that “[t]he amendment made by this act to s. 339.2816(3) and (4), Florida Statutes, expires July 1, 2017, and the text of that subsection shall revert to that in existence on June 30, 2015, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, subsection (3) and paragraph (4)(a), as amended by s. 102, ch. 2016-62, will read:

(3) Beginning with fiscal year 1999-2000 until fiscal year 2009-2010, and beginning again with fiscal year 2012-2013, up to $25 million annually from the State Transportation Trust Fund may be used for the purposes of funding the Small County Road Assistance Program as described in this section.

(4)(a) Small counties shall be eligible to compete for funds that have been designated for the Small County Road Assistance Program for resurfacing or reconstruction projects on county roads that were part of the county road system on June 10, 1995. Capacity improvements on county roads shall not be eligible for funding under the program.



339.2817 - County Incentive Grant Program.

1339.2817 County Incentive Grant Program.—

(1) There is created within the Department of Transportation a County Incentive Grant Program for the purpose of providing grants to counties, to improve a transportation facility which is located on the State Highway System or which relieves traffic congestion on the State Highway System.

(2) To be eligible for consideration, projects must be consistent, to the maximum extent feasible, with local metropolitan planning organization plans and local government comprehensive plans.

(3) The department must consider, but is not limited to, the following criteria for evaluation of projects for County Incentive Grant Program assistance:

(a) The extent to which the project will encourage, enhance, or create economic benefits;

(b) The likelihood that assistance would enable the project to proceed at an earlier date than the project could otherwise proceed;

(c) The extent to which assistance would foster innovative public-private partnerships and attract private debt or equity investment;

(d) The extent to which the project uses new technologies, including intelligent transportation systems, which enhance the efficiency of the project;

(e) The extent to which the project helps to maintain or protect the environment; and

(f) The extent to which the project includes transportation benefits for improving intermodalism and safety.

(4) The department shall provide 50 percent of project costs for eligible projects.

(5) A municipality may apply to the county in which the municipality is located for consideration by the county for funding under this section of any project or project phase of a transportation facility which is located on the State Highway System or which is demonstrated to relieve congestion on the State Highway System. The county must evaluate all municipal applications as provided in subsection (3). If a municipality’s proposed project is rejected by the county for funding under this section, or if the county’s proposed project adversely affects a municipality within the county, the municipality may request mediation to resolve any concerns of the municipality and the county.

History.—s. 20, ch. 2000-257; s. 32, ch. 2005-290; s. 33, ch. 2013-18.

1Note.—Section 22, ch. 2000-257, provides that “[n]otwithstanding any other law to the contrary the requirements of sections 206.46(3) and 206.606(2), Florida Statutes, shall not apply to any funding, programs, or other provisions contained in this act.”



339.2818 - Small County Outreach Program.

1339.2818 Small County Outreach Program.—

(1) There is created within the Department of Transportation the Small County Outreach Program. The purpose of this program is to assist small county governments in repairing or rehabilitating county bridges, paving unpaved roads, addressing road-related drainage improvements, resurfacing or reconstructing county roads, or constructing capacity or safety improvements to county roads.

2(2) For the purposes of this section, the term “small county” means any county that has a population of 170,000 or less as determined by the most recent official estimate pursuant to s. 186.901.

(3) Funds allocated under this program, pursuant to s. 4, ch. 2000-257, Laws of Florida, are in addition to any funds provided pursuant to s. 339.2816, for the Small County Road Assistance Program.

(4)(a) Small counties shall be eligible to compete for funds that have been designated for the Small County Outreach Program for projects on county roads. The department shall fund 75 percent of the cost of projects on county roads funded under the program.

(b) In determining a county’s eligibility for assistance under this program, the department may consider whether the county has attempted to keep county roads in satisfactory condition, which may be evidenced through an established pavement management plan.

(c) The following criteria shall be used to prioritize road projects for funding under the program:

1. The primary criterion is the physical condition of the road as measured by the department.

2. As secondary criteria the department may consider:

a. Whether a road is used as an evacuation route.

b. Whether a road has high levels of agricultural travel.

c. Whether a road is considered a major arterial route.

d. Whether a road is considered a feeder road.

e. Information as evidenced to the department through an established pavement management plan.

f. Other criteria related to the impact of a project on the public road system or on the state or local economy as determined by the department.

(5) The department is authorized to administer contracts on behalf of a county selected to receive funding for a project under this section. All projects funded under this section shall be included in the department’s work program developed pursuant to s. 339.135.

(6) Funds paid into the State Transportation Trust Fund pursuant to s. 201.15 for the purposes of the Small County Outreach Program are hereby annually appropriated for expenditure to support the Small County Outreach Program.

(7) Subject to a specific appropriation in addition to funds annually appropriated for projects under this section, a municipality within a rural area of opportunity or a rural area of opportunity community designated under s. 288.0656(7)(a) may compete for the additional project funding using the criteria listed in subsection (4) at up to 100 percent of project costs, excluding capacity improvement projects.

History.—s. 19, ch. 2000-257; s. 33, ch. 2005-290; s. 5, ch. 2008-114; s. 4, ch. 2009-89; s. 7, ch. 2014-169; s. 27, ch. 2015-2; s. 62, ch. 2015-222; s. 83, ch. 2015-229; s. 97, 126, ch. 2016-62; s. 45, ch. 2016-239.

1Note.—Section 22, ch. 2000-257, provides that “[n]otwithstanding any other law to the contrary the requirements of sections 206.46(3) and 206.606(2), Florida Statutes, shall not apply to any funding, programs, or other provisions contained in this act.”

2Note.—

A. Section 97, ch. 2016-62, amended former paragraph (2)(b) “[i]n order to implement Specific Appropriation 1890 of the 2016-2017 General Appropriations Act.”

B. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 45, ch. 2016-239, amended subsection (2) using language substantively similar to s. 97, ch. 2016-62, and did not include a repeal provision.



339.2819 - Transportation Regional Incentive Program.

339.2819 Transportation Regional Incentive Program.—

(1) There is created within the Department of Transportation a Transportation Regional Incentive Program for the purpose of providing funds to improve regionally significant transportation facilities in regional transportation areas created pursuant to s. 339.155(4).

(2) The percentage of matching funds provided from the Transportation Regional Incentive Program shall be up to 50 percent of project costs.

(3) The department shall allocate funding available for the Transportation Regional Incentive Program to the districts based on a factor derived from equal parts of population and motor fuel collections for eligible counties in regional transportation areas created pursuant to s. 339.155(4).

(4)(a) Projects to be funded with Transportation Regional Incentive Program funds shall, at a minimum:

1. Serve national, statewide, or regional functions and function as part of an integrated regional transportation system.

2. Be identified in the capital improvements element of a comprehensive plan that has been determined to be in compliance with part II of chapter 163, after July 1, 2005. Further, the project shall be in compliance with local government comprehensive plan policies relative to corridor management.

3. Be consistent with the Strategic Intermodal System Plan developed under s. 339.64.

4. Have a commitment for local, regional, or private financial matching funds as a percentage of the overall project cost.

(b) Projects funded under this section shall be included in the department’s work program developed pursuant to s. 339.135. The department may not program a project to be funded under this section unless the project meets the requirements of this section.

(c) The department shall give priority to projects that:

1. Provide connectivity to the Strategic Intermodal System developed under s. 339.64.

2. Support economic development and the movement of goods in rural areas of opportunity designated under s. 288.0656(7).

3. Are subject to a local ordinance that establishes corridor management techniques, including access management strategies, right-of-way acquisition and protection measures, appropriate land use strategies, zoning, and setback requirements for adjacent land uses.

4. Improve connectivity between military installations and the Strategic Highway Network or the Strategic Rail Corridor Network.

The department shall also consider the extent to which local matching funds are available to be committed to the project.

(5) Funds paid into the State Transportation Trust Fund pursuant to s. 201.15 for the purposes of the Transportation Regional Incentive Program are hereby annually appropriated for expenditure to support that program.

History.—s. 12, ch. 2005-290; s. 35, ch. 2006-1; s. 41, ch. 2007-196; s. 6, ch. 2008-114; s. 49, ch. 2011-139; s. 56, ch. 2012-174; s. 37, ch. 2014-218; s. 84, ch. 2015-229.



339.282 - Transportation concurrency incentives.

339.282 Transportation concurrency incentives.—The Legislature finds that allowing private sector entities to finance, construct, and improve public transportation facilities can provide significant benefits to the citizens of this state by facilitating transportation of the general public without the need for additional public tax revenues. In order to encourage the more efficient and proactive provision of transportation improvements by the private sector, if a developer or property owner voluntarily contributes right-of-way and physically constructs or expands a state transportation facility or segment, and such construction or expansion improves traffic flow, capacity, or safety, the voluntary contribution may be applied as a credit for that property owner or developer against any future transportation concurrency requirements pursuant to chapter 163, provided such contributions and credits are set forth in a legally binding agreement executed by the property owner or developer, the local government of the jurisdiction in which the facility is located, and the department. If the developer or property owner voluntarily contributes right-of-way and physically constructs or expands a local government facility or segment and such construction or expansion meets the requirements in this section and is set forth in a legally binding agreement between the property owner or developer and the applicable local government, the contribution to the local government collector and the arterial system may be applied as credit against any future transportation concurrency requirements within the jurisdiction under chapter 163.

History.—s. 42, ch. 2007-196.



339.2821 - Economic development transportation projects.

339.2821 Economic development transportation projects.—

(1)(a) The department, in consultation with the Department of Economic Opportunity and Enterprise Florida, Inc., may make and approve expenditures and contract with the appropriate governmental body for the direct costs of transportation projects. The Department of Economic Opportunity and the Department of Environmental Protection may formally review and comment on recommended transportation projects, although the department has final approval authority for any project authorized under this section.

(b) As used in this section, the term:

1. “Governmental body” means an instrumentality of the state or a county, municipality, district, authority, board, or commission, or an agency thereof, within which jurisdiction the transportation project is located and which is responsible to the department for the transportation project.

2. “Transportation project” means a transportation facility, as defined in s. 334.03, which the department, in consultation with the Department of Economic Opportunity, deems necessary to facilitate the economic development and growth of the state.

(2) The department, in consultation with the Department of Economic Opportunity, shall review each transportation project for approval and funding. In the review, the department must consider:

(a) The cost per job created or retained considering the amount of transportation funds requested;

(b) The average hourly rate of wages for jobs created;

(c) The reliance on any program as an inducement for determining the transportation project’s location;

(d) The amount of capital investment to be made by a business;

(e) The demonstrated local commitment;

(f) The location of the transportation project in an enterprise zone as designated in s. 290.0055;

(g) The location of the transportation project in a spaceport territory as defined in s. 331.304;

(h) The unemployment rate of the surrounding area; and

(i) The poverty rate of the community.

The department may contact any agency it deems appropriate for additional information regarding the approval of a transportation project. A transportation project must be approved by the department to be eligible for funding.

(3)(a) The department must approve a transportation project if it determines that the transportation project will:

1. Attract new employment opportunities to the state or expand or retain employment in existing companies operating within the state.

2. Allow for the construction or expansion of a state or federal correctional facility in a county having a population of 75,000 or fewer which creates new employment opportunities or expands or retains employment in the county.

(b) The department must ensure that small and minority businesses have equal access to participate in transportation projects funded pursuant to this section.

(c) In addition to administrative costs and equipment purchases specified in the contract, funds for approved transportation projects may be used for expenses that are necessary for building new, or improving existing, transportation facilities. Funds made available pursuant to this section may not be expended for the relocation of a business from one community to another community in this state unless the department determines that, without the relocation, the business will move outside the state or determines that the business has a compelling economic reason for the relocation, such as creating additional jobs.

(4) A contract between the department and a governmental body for a transportation project must:

(a) Specify that the transportation project is for the construction of a new or expanding business and specify the number of full-time permanent jobs that will result from the project.

(b) Identify the governmental body and require that the governmental body award the construction of the particular transportation project to the lowest and best bidder in accordance with applicable state and federal statutes or rules unless the transportation project can be constructed using existing local governmental employees within the contract period specified by the department.

(c) Require that the governmental body provide the department with progress reports. Each progress report must contain:

1. A narrative description of the work completed and whether the work is proceeding according to the transportation project schedule;

2. A description of each change order executed by the governmental body;

3. A budget summary detailing planned expenditures compared to actual expenditures; and

4. The identity of each small or minority business used as a contractor or subcontractor.

(d) Require that the governmental body make and maintain records in accordance with accepted governmental accounting principles and practices for each progress payment made for work performed in connection with the transportation project, each change order executed by the governmental body, and each payment made pursuant to a change order. The records are subject to financial audit as required by law.

(e) Require that the governmental body, upon completion and acceptance of the transportation project, certify to the department that the transportation project has been completed in compliance with the terms and conditions of the contract between the department and the governmental body and meets the minimum construction standards established in accordance with s. 336.045.

(f) Specify that funds will not be transferred to the governmental body unless construction has begun on the facility of the business on whose behalf the award was made. The grant award shall be terminated if construction of the transportation project does not begin within 4 years after the date of the initial grant award.

(g) Require that funds be used only on a transportation project that has been properly reviewed and approved in accordance with the criteria provided in this section.

(h) Require that the governing board of the governmental body adopt a resolution accepting future maintenance and other attendant costs occurring after completion of the transportation project if the transportation project is constructed on a county or municipal system.

(5) For purposes of this section, Space Florida may serve as the governmental body or as the contracting agency for a project within a spaceport territory as defined by s. 331.304.

(6) Each governmental body receiving funds under this section shall submit to the department a financial audit of the governmental body conducted by an independent certified public accountant. The department, in consultation with the Department of Economic Opportunity, shall develop procedures to ensure that audits are received and reviewed in a timely manner and that deficiencies or questioned costs noted in the audit are resolved.

(7) The department shall monitor the construction or building site for each transportation project that receives funding under this section, including, but not limited to, the construction of the business facility, to ensure compliance with contractual requirements.

History.—s. 32, ch. 2012-128; s. 18, ch. 2014-223.



339.2825 - Approval of contractor-financed projects.

339.2825 Approval of contractor-financed projects.—

(1) Before the department solicits proposals pursuant to s. 334.30 to advance a project programmed in the adopted 5-year work program or in the 10-year Strategic Intermodal Plan using funds provided by a public-private partnership or a private entity to be reimbursed from department funds for the project as programmed in the adopted work program, the department must provide a summary of the proposed project to the Executive Office of the Governor, the chair of each legislative appropriations committee, the President of the Senate, and the Speaker of the House of Representatives. The summary must include a description of any anticipated commitment by the department for the years outside the adopted work program, a description of the anticipated impacts on the department’s overall debt load, and sufficient information to demonstrate that the project will not cause the department to exceed the overall debt limitation provided in s. 339.139. The department may proceed with the project upon approval of the Governor. If the chair of either legislative appropriations committee, the President of the Senate, or the Speaker of the House of Representatives objects to the proposed project in writing within 14 days after receipt of the summary, the Governor may not approve the project.

(2) If the department receives an unsolicited proposal pursuant to s. 334.30 to advance a project programmed in the adopted 5-year work program or in the 10-year Strategic Intermodal Plan using funds provided by public-private partnerships or private entities to be reimbursed from department funds for the project as programmed in the adopted work program, the department shall provide a summary of the proposed project to the Executive Office of the Governor, the chair of each legislative appropriations committee, the President of the Senate, and the Speaker of the House of Representatives before the department advertises receipt of the proposal as provided in s. 334.30. The summary must include a description of any anticipated commitments by the department for the years outside the adopted work program, a description of any anticipated impacts on the department’s overall debt load, and sufficient information to demonstrate that the project will not cause the department to exceed the overall debt limitation provided in s. 339.139. The department may not accept the unsolicited proposal, advertise receipt of the unsolicited proposal, or solicit other proposals for the same project purpose without the approval of the Executive Office of the Governor. If the chair of either legislative appropriations committee, the President of the Senate, or the Speaker of the House of Representatives objects to the proposed project in writing within 14 days after receipt of the summary, the Executive Office of the Governor may not approve the proposed project.

(3) This section does not apply to a public-private partnership agreement authorized in s. 334.30(2)(a).

History.—s. 34, ch. 2012-128; s. 51, ch. 2013-15.



339.285 - Enhanced Bridge Program for Sustainable Transportation.

339.285 Enhanced Bridge Program for Sustainable Transportation.—

(1) There is created within the Department of Transportation the Enhanced Bridge Program for Sustainable Transportation for the purpose of providing funds to improve the sufficiency rating of local bridges and to improve congested roads on the State Highway System or local corridors on which high-cost bridges are located in order to improve a corridor or provide an alternative corridor.

(2) Matching funds provided from the program may fund up to 50 percent of project costs.

(3) The department shall allocate a minimum of 25 percent of funding available for the program for local bridge projects to replace, rehabilitate, paint, or install scour countermeasures to highway bridges located on public roads, other than those on the State Highway System. A project to be funded must, at a minimum:

(a) Be classified as a structurally deficient bridge having a poor condition rating for the deck, superstructure, substructure component, or culvert;

(b) Have a sufficiency rating of 35 or below; and

(c) Have average daily traffic of at least 500 vehicles.

(4) Special consideration shall be given to bridges that are closed to all traffic or that have a load restriction of less than 10 tons.

(5) The department shall allocate remaining funding available for the program to improve highly congested roads on the State Highway System or local corridors on which high-cost bridges are located in order to improve the corridor or provide an alternative corridor. A project to be funded must, at a minimum:

(a) Be on or provide direct relief to an existing corridor that is backlogged or constrained; and

(b) Be a major bridge having an estimated cost greater than $25 million.

(6) Preference shall be given to bridge projects located on corridors that connect to the Strategic Intermodal System, created under s. 339.64, and that have been identified as regionally significant in accordance with s. 339.155(4)(c), (d), and (e).

History.—s. 43, ch. 2007-196; s. 90, ch. 2012-174.



339.55 - State-funded infrastructure bank.

1339.55 State-funded infrastructure bank.—

(1) There is created within the Department of Transportation a state-funded infrastructure bank for the purpose of providing loans and credit enhancements to government units and private entities for use in constructing and improving transportation facilities or ancillary facilities that produce or distribute natural gas or fuel.

(2) The bank may lend capital costs or provide credit enhancements for:

(a) A transportation facility project that is on the State Highway System or that provides for increased mobility on the state’s transportation system or provides intermodal connectivity with airports, seaports, rail facilities, and other transportation terminals, pursuant to s. 341.053, for the movement of people and goods.

(b) Projects of the Transportation Regional Incentive Program which are identified pursuant to s. 339.2819(4).

(c)1. Emergency loans for damages incurred to public-use commercial deepwater seaports, public-use airports, and other public-use transit and intermodal facilities that are within an area that is part of an official state declaration of emergency pursuant to chapter 252 and all other applicable laws. Such loans:

a. May not exceed 24 months in duration except in extreme circumstances, for which the Secretary of Transportation may grant up to 36 months upon making written findings specifying the conditions requiring a 36-month term.

b. Require application from the recipient to the department that includes documentation of damage claims filed with the Federal Emergency Management Agency or an applicable insurance carrier and documentation of the recipient’s overall financial condition.

c. Are subject to approval by the Secretary of Transportation and the Legislative Budget Commission.

2. Loans provided under this paragraph must be repaid upon receipt by the recipient of eligible program funding for damages in accordance with the claims filed with the Federal Emergency Management Agency or an applicable insurance carrier, but no later than the duration of the loan.

(d) Beginning July 1, 2017, applications for the development and construction of natural gas fuel production or distribution facilities used primarily to support the transportation activities at seaports or intermodal facilities. Loans under this paragraph may be used to refinance outstanding debt.

(3) Loans from the bank may be subordinated to senior project debt that has an investment grade rating of “BBB” or higher. Notwithstanding any other provision of law, the total outstanding state-funded infrastructure bank loan repayments over the average term of the loan repayment period, as needed to meet the requirements of the documents authorizing the bonds issued or proposed to be issued under s. 215.617 to be paid from the State Transportation Trust Fund, may not exceed 0.75 percent of the revenues deposited into the State Transportation Trust Fund.

(4) Loans from the bank may bear interest at or below market interest rates, as determined by the department. Repayment of any loan shall commence not later than 5 years after the project has been completed or, in the case of a highway project, the facility has opened to traffic, whichever is later, and shall be repaid within 30 years, except for loans provided under paragraph (2)(c), which shall be repaid within 36 months.

(5) To be eligible for consideration, projects must be consistent, to the maximum extent feasible, with local metropolitan planning organization plans and local government comprehensive plans and must provide a dedicated repayment source to ensure the loan is repaid to the bank.

(6) Funding awarded for projects under paragraph (2)(b) must be matched by a minimum of 25 percent from funds other than the state-funded infrastructure bank loan.

(7) The department may consider, but is not limited to, the following criteria for evaluation of projects for assistance from the bank:

(a) The credit worthiness of the project.

(b) A demonstration that the project will encourage, enhance, or create economic benefits.

(c) The likelihood that assistance would enable the project to proceed at an earlier date than would otherwise be possible.

(d) The extent to which assistance would foster innovative public-private partnerships and attract private debt or equity investment.

(e) The extent to which the project would use new technologies, including intelligent transportation systems, that would enhance the efficient operation of the project.

(f) The extent to which the project would maintain or protect the environment.

(g) A demonstration that the project includes transportation benefits for improving intermodalism, cargo and freight movement, and safety.

(h) The amount of the proposed assistance as a percentage of the overall project costs with emphasis on local and private participation.

(i) The extent to which the project will provide for connectivity between the State Highway System and airports, seaports, rail facilities, and other transportation terminals and intermodal options pursuant to s. 341.053 for the increased accessibility and movement of people and goods.

(j) The extent to which damage from a disaster that results in a declaration of emergency has impacted a public transportation facility’s ability to maintain its previous level of service and remain accessible to the public or has had a major impact on the cash flow or revenue-generation ability of the public-use facility.

(8) Loan assistance provided by the bank shall be included in the department’s work program developed in accordance with s. 339.135.

(9) Funds paid into the State Transportation Trust Fund pursuant to s. 201.15(4)(a) for the purposes of the State Infrastructure Bank are hereby annually appropriated for expenditure to support that program.

(10)(a) Financial information of a private entity applicant which the department requires as part of the application process for loans or credit enhancements from the state-funded infrastructure bank is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption does not apply to records of an applicant who is in default of a loan issued under this section. As used in this subsection, the term “financial information” means any business plan, pro forma statement, account balance, operating income or revenue, asset value, or debt of the applicant.

(b) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 16, ch. 2000-257; s. 84, ch. 2002-20; s. 36, ch. 2005-2; s. 11, ch. 2005-281; s. 23, ch. 2005-290; s. 44, ch. 2007-196; s. 7, ch. 2008-114; s. 34, ch. 2013-18; s. 30, ch. 2015-229; s. 1, ch. 2016-38; s. 46, ch. 2016-239.

1Note.—Section 22, ch. 2000-257, provides that “[n]otwithstanding any other law to the contrary the requirements of sections 206.46(3) and 206.606(2), Florida Statutes, shall not apply to any funding, programs, or other provisions contained in this act.”



339.61 - Florida Strategic Intermodal System; legislative findings, declaration, and intent.

339.61 Florida Strategic Intermodal System; legislative findings, declaration, and intent.—

(1) There is hereby created the Florida Strategic Intermodal System. For purposes of funding projects under the system, the department shall allocate from the State Transportation Trust Fund in its program and resource plan a minimum of $60 million each year, beginning in the 2004-2005 fiscal year. This allocation of funds is in addition to any funding provided to this system by any other provision of law.

(2) The Legislature finds that increasing demands are continuing to be placed on the state’s transportation system by a fast-growing economy, continued population growth, and projected increases in freight movement, international trade, and tourism. The Legislature also finds that the state’s growing regional and intercity economic centers will increase the demand for interregional and intercity travel and that the evolving service-based and information-based industries will change the type of transportation system that business and industry demand, increasing the importance of speed and reliability. The Legislature further finds that our transportation system must be designed and operated in such a way that it preserves the abundance of natural and manmade amenities that have been so successful in attracting new residents, businesses, and tourists to this state. Therefore, the Legislature declares that the designation of a strategic intermodal system, composed of facilities and services of statewide and interregional significance, will efficiently serve the mobility needs of Florida’s citizens, businesses, and visitors and will help Florida become a worldwide economic leader, enhance economic prosperity and competitiveness, enrich quality of life, and reflect responsible environmental stewardship. To that end, it is the intent of the Legislature that the Strategic Intermodal System consist of transportation facilities that meet a strategic and essential state interest and that limited resources available for the implementation of statewide and interregional transportation priorities be focused on that system.

(3) Funds paid into the State Transportation Trust Fund pursuant to s. 201.15 for the purposes of the Florida Strategic Intermodal System are hereby annually appropriated for expenditure to support that program.

History.—s. 46, ch. 2003-286; s. 12, ch. 2004-366; s. 35, ch. 2005-290; s. 8, ch. 2008-114; s. 85, ch. 2015-229.



339.62 - System components.

339.62 System components.—The Strategic Intermodal System shall consist of appropriate components of:

(1) Highway corridors established under s. 339.65.

(2) The National Highway System.

(3) Airport, seaport, and spaceport facilities.

(4) Rail lines and rail facilities.

(5) Selected intermodal facilities; passenger and freight terminals; and appropriate components of the State Highway System, county road system, city street system, inland waterways, and local public transit systems that serve as existing or planned connectors between the components listed in subsections (1)-(4).

(6) Other existing or planned corridors that serve a statewide or interregional purpose.

History.—s. 47, ch. 2003-286; s. 57, ch. 2012-174.



339.63 - System facilities designated; additions and deletions.

339.63 System facilities designated; additions and deletions.—

(1) The initial Strategic Intermodal System shall include all facilities that meet the criteria recommended by the Strategic Intermodal Steering Committee in a report titled “Steering Committee Final Report: Recommendations for Designating Florida’s Strategic Intermodal System” dated December 2002.

(2) The Strategic Intermodal System and the Emerging Strategic Intermodal System include five different types of facilities that each form one component of an interconnected transportation system which types include:

(a) Existing or planned hubs that are ports and terminals including airports, seaports, spaceports, passenger terminals, and rail terminals serving to move goods or people between Florida regions or between Florida and other markets in the United States and the rest of the world.

(b) Existing or planned corridors that are highways, rail lines, waterways, and other exclusive-use facilities connecting major markets within Florida or between Florida and other states or nations.

(c) Existing or planned intermodal connectors that are highways, rail lines, waterways or local public transit systems serving as connectors between the components listed in paragraphs (a) and (b).

(d) Existing or planned military access facilities that are highways or rail lines linking Strategic Intermodal System corridors to the state’s strategic military installations.

(e) Existing or planned facilities that significantly improve the state’s competitive position to compete for the movement of additional goods into and through this state.

(3) After the initial designation of the Strategic Intermodal System under subsection (1), the department shall, in coordination with the metropolitan planning organizations, local governments, regional planning councils, transportation providers, and affected public agencies, add facilities to or delete facilities from the Strategic Intermodal System described in paragraphs (2)(b) and (c) based upon criteria adopted by the department.

(4) After the initial designation of the Strategic Intermodal System under subsection (1), the department shall, in coordination with the metropolitan planning organizations, local governments, regional planning councils, transportation providers, and affected public agencies, add facilities to or delete facilities from the Strategic Intermodal System described in paragraph (2)(a) based upon criteria adopted by the department. However, an airport that is designated as a reliever airport to a Strategic Intermodal System airport which has at least 75,000 itinerant operations per year, has a runway length of at least 5,500 linear feet, is capable of handling aircraft weighing at least 60,000 pounds with a dual wheel configuration which is served by at least one precision instrument approach, and serves a cluster of aviation-dependent industries, shall be designated as part of the Strategic Intermodal System by the Secretary of Transportation upon the request of a reliever airport meeting this criteria.

(5)(a) The Secretary of Transportation shall designate a planned facility as part of the Strategic Intermodal System upon request of the facility if it meets the criteria and thresholds established by the department pursuant to subsection (4), meets the definition of an “intermodal logistics center” 1as defined in s. 311.101(2), and has been designated in a local comprehensive plan or local government development order as an intermodal logistics center or an equivalent planning term. 2For the purpose of this section, the term “intermodal logistics center” means a facility or group of facilities, including, but not limited to, an inland port, serving as a point of intermodal transfer of freight in a specific area physically separated from a seaport whose activities relating to transport, logistics, goods distribution, consolidation, or value-added activities are carried out and whose activities and services are designed to support or be supported by one or more seaports, as provided in s. 311.09, or an airport whose activities and services are designed to support the transport, logistics, goods distribution, consolidation, or value-added activities related to airborne cargo.

(b) A facility designated part of the Strategic Intermodal System pursuant to paragraph (a) that is within the jurisdiction of a local government that maintains a transportation concurrency system shall receive a waiver of transportation concurrency requirements applicable to Strategic Intermodal System facilities in order to accommodate any development at the facility which occurs pursuant to a building permit issued on or before December 31, 2017, but only if such facility is located:

1. Within an area designated pursuant to s. 288.0656(7) as a rural area of opportunity;

2. Within a rural enterprise zone as defined in s. 290.004(5); or

3. Within 15 miles of the boundary of a rural area of opportunity or a rural enterprise zone.

History.—s. 48, ch. 2003-286; s. 45, ch. 2007-196; s. 5, ch. 2011-164; s. 35, ch. 2012-128; s. 58, ch. 2012-174; s. 38, ch. 2014-218.

1Note.—As created by s. 58, ch. 2012-174. Subsection (5) was also created by s. 35, ch. 2012-128, and that version did not include the words “as defined in s. 311.101(2).”

2Note.—As created by s. 35, ch. 2012-128. Subsection (5) was also created by s. 58, ch. 2012-174, and that version did not include this sentence.



339.64 - Strategic Intermodal System Plan.

339.64 Strategic Intermodal System Plan.—

(1) The department shall develop, in cooperation with metropolitan planning organizations, regional planning councils, local governments, and other transportation providers, a Strategic Intermodal System Plan. The plan shall be consistent with the Florida Transportation Plan developed pursuant to s. 339.155 and shall be updated at least once every 5 years, subsequent to updates of the Florida Transportation Plan.

(2) In association with the continued development of the Strategic Intermodal System Plan, the Florida Transportation Commission, as part of its work program review process, shall conduct an annual assessment of the progress that the department and its transportation partners have made in realizing the goals of economic development, improved mobility, and increased intermodal connectivity of the Strategic Intermodal System. The Florida Transportation Commission shall coordinate with the department and other appropriate entities when developing this assessment. The Florida Transportation Commission shall deliver a report to the Governor and Legislature no later than 14 days after the regular session begins, with recommendations as necessary to fully implement the Strategic Intermodal System.

(3)(a) During the development of updates to the Strategic Intermodal System Plan, the department shall provide metropolitan planning organizations, regional planning councils, local governments, transportation providers, affected public agencies, and citizens with an opportunity to participate in and comment on the development of the update.

(b) The department also shall coordinate with federal, regional, and local partners the planning for the Strategic Highway Network and the Strategic Rail Corridor Network transportation facilities that either are included in the Strategic Intermodal System or that provide a direct connection between military installations and the Strategic Intermodal System. In addition, the department shall coordinate with regional and local partners to determine whether the roads and other transportation infrastructure that connect military installations to the Strategic Intermodal System, the Strategic Highway Network, or the Strategic Rail Corridor are regionally significant and should be included in the Strategic Intermodal System Plan.

(c) The department shall coordinate with federal, regional, and local partners, as well as industry representatives, to consider infrastructure and technological improvements necessary to accommodate advances in vehicle technology, such as autonomous technology and other developments, in Strategic Intermodal System facilities.

(4) The Strategic Intermodal System Plan shall include the following:

(a) A needs assessment that must include, but is not limited to, consideration of infrastructure and technological improvements necessary to accommodate advances in vehicle technology, such as autonomous technology and other developments.

(b) A project prioritization process.

(c) A map of facilities designated as Strategic Intermodal System facilities; facilities that are emerging in importance and are likely to become part of the system in the future; and planned facilities that will meet the established criteria.

(d) A finance plan based on reasonable projections of anticipated revenues, including both 10-year and at least 20-year cost-feasible components.

(e) An assessment of the impacts of proposed improvements to Strategic Intermodal System corridors on military installations that are either located directly on the Strategic Intermodal System or located on the Strategic Highway Network or Strategic Rail Corridor Network.

History.—s. 49, ch. 2003-286; s. 37, ch. 2005-2; s. 7, ch. 2005-281; s. 36, ch. 2006-1; s. 8, ch. 2012-27; s. 59, ch. 2012-174; s. 18, ch. 2016-181; s. 47, ch. 2016-239.



339.65 - Strategic Intermodal System highway corridors.

339.65 Strategic Intermodal System highway corridors.—

(1) The department shall plan and develop Strategic Intermodal System highway corridors, including limited and controlled access facilities, allowing for high-speed and high-volume traffic movements within the state. The primary function of the corridors is to provide such traffic movements. Access to abutting land is subordinate to this function, and such access must be prohibited or highly regulated.

(2) Strategic Intermodal System highway corridors shall include facilities from the following components of the State Highway System that meet the criteria adopted by the department pursuant to s. 339.63:

(a) Interstate highways.

(b) The Florida Turnpike System.

(c) Interregional and intercity limited access facilities.

(d) Existing interregional and intercity arterial highways previously upgraded or upgraded in the future to limited access or controlled access facility standards.

(e) New limited access facilities necessary to complete a balanced statewide system.

(3) The department shall adhere to the following policy guidelines in the development of Strategic Intermodal System highway corridors. The department shall:

(a) Make capacity improvements to existing facilities where feasible to minimize costs and environmental impacts.

(b) Identify appropriate arterial highways in major transportation corridors for inclusion in a program to bring these facilities up to limited access or controlled access facility standards.

(c) Coordinate proposed projects with appropriate limited access projects undertaken by expressway authorities and local governmental entities.

(d) Maximize the use of limited access facility standards when constructing new arterial highways.

(e) Identify appropriate new limited access highways for inclusion as a part of the Florida Turnpike System.

(f) To the maximum extent feasible, ensure that proposed projects are consistent with approved local government comprehensive plans of the local jurisdictions in which such facilities are to be located and with the transportation improvement program of any metropolitan planning organization where such facilities are to be located.

(4) The department shall develop and maintain a plan of Strategic Intermodal System highway corridor projects that are anticipated to be let to contract for construction within a time period of at least 20 years. The plan shall also identify when segments of the corridor will meet the standards and criteria developed pursuant to subsection (5).

(5) The department shall establish the standards and criteria for the functional characteristics and design of facilities proposed as part of Strategic Intermodal System highway corridors.

(6) For the purposes of developing the proposed Strategic Intermodal System highway corridors, beginning in fiscal year 2012-2013 and for each fiscal year thereafter, the minimum amount allocated shall be based on the fiscal year 2003-2004 allocation of $450 million adjusted annually by the change in the Consumer Price Index for the prior fiscal year compared to the Consumer Price Index for fiscal year 2003-2004.

(7) Any project to be constructed as part of a Strategic Intermodal System highway corridor shall be included in the department’s adopted work program. Any Strategic Intermodal System highway corridor projects that are added to or deleted from the previous adopted work program, or any modification to Strategic Intermodal System highway corridor projects contained in the previous adopted work program, shall be specifically identified and submitted as a separate part of the tentative work program.

History.—s. 60, ch. 2012-174.



339.70 - Authority referendum.

339.70 Authority referendum.—

(1) An authority created by an act of the Legislature, under condition to become effective upon approval by vote of the electors of the area affected, which has authority over matters related to transportation, including matters concerning a public right-of-way, and which has the authority to issue bonds, must not, in the event of referendum, be subject to consolidation or dissolution more than once every 8 years.

(2) A referendum that has not been expressly agreed to by an authority affected under this section may apply only to future bond issuances and may not affect an existing bond issuance.

(3) This section does not apply to the following:

(a) If the authority subject to referendum expressly agrees to a consolidation or dissolution.

(b) An entity governed by or created by chapter 308, chapter 309, chapter 310, chapter 311, chapter 313, chapter 315, chapter 329, chapter 330, chapter 331, chapter 332, chapter 333, chapter 343, chapter 348, or chapter 349.

History.—s. 38, ch. 2014-216.



339.81 - Florida Shared-Use Nonmotorized Trail Network.

339.81 Florida Shared-Use Nonmotorized Trail Network.—

(1) The Legislature finds that increasing demands continue to be placed on the state’s transportation system by a growing economy, continued population growth, and increasing tourism. The Legislature also finds that significant challenges to providing additional capacity to the conventional transportation system exist and will require enhanced accommodation of alternative travel modes to meet the needs of residents and visitors. The Legislature further finds that improving bicyclist and pedestrian safety for both residents and visitors remains a high priority. Therefore, the Legislature declares that the development of a nonmotorized trail network will increase mobility and recreational alternatives for Florida’s residents and visitors, enhance economic prosperity, enrich quality of life, enhance safety, and reflect responsible environmental stewardship. To that end, it is the intent of the Legislature that the department make use of its expertise in efficiently providing transportation projects to develop the Florida Shared-Use Nonmotorized Trail Network, consisting of a statewide network of nonmotorized trails which allows nonmotorized vehicles and pedestrians to access a variety of origins and destinations with limited exposure to motorized vehicles.

(2) The Florida Shared-Use Nonmotorized Trail Network is created as a component of the Florida Greenways and Trails System established in chapter 260. The statewide network consists of multiuse trails or shared-use paths physically separated from motor vehicle traffic and constructed with asphalt, concrete, or another hard surface which, by virtue of design, location, extent of connectivity or potential connectivity, and allowable uses, provides nonmotorized transportation opportunities for bicyclists and pedestrians statewide between and within a wide range of points of origin and destinations, including, but not limited to, communities, conservation areas, state parks, beaches, and other natural or cultural attractions for a variety of trip purposes, including work, school, shopping, and other personal business, as well as social, recreational, and personal fitness purposes.

(3) Network components do not include sidewalks, nature trails, loop trails wholly within a single park or natural area, or on-road facilities, such as bicycle lanes or routes other than:

(a) On-road facilities that are no longer than one-half mile connecting two or more nonmotorized trails, if the provision of non-road facilities is infeasible and if such on-road facilities are signed and marked for nonmotorized use; or

(b) On-road components of the Florida Keys Overseas Heritage Trail.

(4) The planning, development, operation, and maintenance of the Florida Shared-Use Nonmotorized Trail Network is declared to be a public purpose, and the department, together with other agencies of this state and all counties, municipalities, and special districts of this state, may spend public funds for such purposes and accept gifts and grants of funds, property, or property rights from public or private sources to be used for such purposes.

(5) The department shall include the Florida Shared-Use Nonmotorized Trail Network in its work program developed pursuant to s. 339.135. For purposes of funding and maintaining projects within the network, the department shall allocate in its program and resource plan a minimum of $25 million annually, beginning in the 2015-2016 fiscal year.

(6) The department may enter into a memorandum of agreement with a local government or other agency of the state to transfer maintenance responsibilities of an individual network component. The department may contract with a not-for-profit entity or private sector business or entity to provide maintenance services on an individual network component.

(7) The department may adopt rules to aid in the development and maintenance of components of the network.

History.—s. 2, ch. 2015-228.






Chapter 341 - PUBLIC TRANSIT

341.011 - Florida Public Transit Act; short title.

341.011 Florida Public Transit Act; short title.—Sections 341.011-341.061 shall be known and may be cited as the “Florida Public Transit Act.”

History.—s. 1, ch. 78-283; s. 1, ch. 84-340.



341.031 - Definitions relating to Florida Public Transit Act.

341.031 Definitions relating to Florida Public Transit Act.—As used in ss. 341.011-341.061, the term:

(1) “Public transit provider” or “provider” means a public agency providing public transit service, including rail authorities created in chapter 343.

(2) “Fixed-guideway transportation system” means a public transit system for the transporting of people by a conveyance, or a series of interconnected conveyances, which conveyance or series of conveyances is specifically designed for travel on a stationary rail or other guideway, whether located on, above, or under the ground.

(3) “Eligible transit operating costs” means the total administrative, management, and operation costs directly incident to the provision of public transit services, excluding any depreciation or amortization of capital assets.

(4) “Local revenue sources” means the sum of funds received from a local government entity to assist in paying transit operation costs, including tax funds, and revenue earned from fare box receipts, charter service, contract service, express service, and nontransportation activities.

(5) “Paratransit” means those elements of public transit which provide service between specific origins and destinations selected by the individual user with such service being provided at a time that is agreed upon by the user and the provider of the service. Paratransit service is provided by taxis, limousines, “dial-a-ride” buses, and other demand-responsive operations that are characterized by their nonscheduled, nonfixed route nature.

(6) “Public transit” means the transporting of people by conveyances, or systems of conveyances, traveling on land or water, local or regional in nature, and available for use by the public. Public transit systems may be either governmentally owned or privately owned. Public transit specifically includes those forms of transportation commonly known as “paratransit.”

(7) “Public transit capital project” means a project undertaken by a public agency to provide public transit to its constituency, and is limited to acquisition, design, construction, reconstruction, or improvement of a governmentally owned or operated transit system.

(8) “Public transit service development project” means a project undertaken by a public agency to determine whether a new or innovative technique or measure can be utilized to improve or expand public transit services to its constituency. The duration of the project shall be limited according to the type of the project in conformance with the provisions of s. 341.051(5)(e), but in no case shall exceed a period of 3 years. Public transit service development projects specifically include projects involving the utilization of new technologies, services, routes, or vehicle frequencies; the purchase of special transportation services; and other such techniques for increasing service to the riding public as are applicable to specific localities and transit user groups.

(9) “Commuter assistance program” means financial and technical assistance by the department to promote alternatives to the use of automobiles by a single commuter. The term includes the following program areas:

(a) “Ridesharing,” which means an arrangement between persons with a common destination, or destinations, within the same proximity, to share the use of a motor vehicle on a recurring basis for round-trip transportation to and from their place of employment or other common destination. For purposes of ridesharing, employment shall be deemed to commence when an employee arrives at the employer’s place of employment to report for work and shall be deemed to terminate when the employee leaves the employer’s place of employment, excluding areas not under the control of the employer. However, an employee shall be deemed to be within the course of employment when the employee is engaged in the performance of duties assigned or directed by the employer, or acting in the furtherance of the business of the employer, irrespective of location.

(b) “Transportation demand management,” which means techniques that can be used to increase the efficiency of existing transportation systems by influencing demand on the systems and by reducing the number of automobile trips during peak hours of highway use.

(c) “Transportation management association,” which means an organization which helps solve transportation problems by encouraging businesses and governments to implement ridesharing and demand management strategies.

(10) “Transit corridor project” means a project that is undertaken by a public agency and designed to relieve congestion and improve capacity within an identified transportation corridor by increasing people-carrying capacity of the system through the use and facilitated movement of high-occupancy conveyances. Each transit corridor project must meet the requirements established in s. 341.051(5)(d). Initial project duration shall not exceed a period of 2 years unless the project is reauthorized by the Legislature. Such reauthorization shall be based upon a determination that the project is meeting or exceeding the criteria, developed pursuant to s. 341.051(5)(d), by which the success of the project is being judged and by inclusion of the project in a departmental appropriation request.

(11) “Intercity bus service” means regularly scheduled bus service for the general public which operates with limited stops over fixed routes connecting two or more urban areas not in close proximity; has the capacity for transporting baggage carried by passengers; makes meaningful connections with scheduled intercity bus service to more distant points, if such service is available; maintains scheduled information in the National Official Bus Guide; and provides package express service incidental to passenger transportation.

(12) “Eligible bus carrier” or “carrier” means a private company that has operated defined intercity bus service in the state, with formal authority in accordance with the rules and regulations of the Federal Motor Carrier Safety Administration and the Surface Transportation Board of the Federal Department of Transportation, for a minimum of 2 years.

(13) “Eligible intercity bus costs” means the total costs directly incident to the provision of intercity bus service, including any depreciation or amortization of capital assets purchased without public financial assistance.

(14) “Intercity bus capital project” means a capital project undertaken by an intercity bus carrier to provide intercity bus service, and is limited to acquisition, design, construction, reconstruction, or improvement of a privately operated intercity bus service. Projects may include that portion of a governmentally owned or operated transit system designed to support privately operated intercity bus service.

History.—s. 1, ch. 78-283; s. 2, ch. 82-95; s. 3, ch. 84-340; s. 20, ch. 85-81; s. 80, ch. 90-136; s. 65, ch. 92-152; ss. 35, 62, ch. 93-164; s. 85, ch. 2002-20; s. 1, ch. 2003-291.



341.041 - Transit responsibilities of the department.

341.041 Transit responsibilities of the department.—The department shall, within the resources provided pursuant to chapter 216:

(1) Develop a statewide plan that provides for public transit and intercity bus service needs at least 5 years in advance. The plan shall be developed in a manner that will assure maximum use of existing facilities, and optimum integration and coordination of the various modes of transportation, including both governmentally owned and privately owned resources, in the most cost-effective manner possible. The plan shall also incorporate plans adopted by local and regional planning agencies which are consistent, to the maximum extent feasible, with adopted strategic policy plans and approved local government comprehensive plans for the region and units of local government covered by the plan and shall, insofar as practical, conform to federal planning requirements. The plan shall be consistent with the goals of the Florida Transportation Plan developed pursuant to s. 339.155.

(2) Formulate a specific program of projects and project financing to respond to identified transit and intercity bus service needs as part of the work program.

(3) Develop, publish, and administer state measures concerning system management, performance, productivity, cost distribution, and safety of governmentally owned public transit systems and privately owned or operated systems financed wholly or in part by state funding. Such measures shall be developed jointly with representatives of affected publicly owned transit systems and in coordination with affected privately owned systems, with full consideration given to nationwide industry norms.

(4) Provide technical and financial assistance to units of local government and intercity bus carriers, based on an analysis of public transit and intercity bus service problems and needs, to assist in establishing and implementing effective transit systems and related support programs. In providing such assistance, the department may assist public agencies that provide public transit and intercity bus carriers that provide intercity bus services by making department-owned transit vehicles and appurtenances available for lease to such agencies for special needs of limited duration.

(5) Coordinate activities between the public entities and private entities on matters relating to public transit and intercity bus services.

(6) Assist in the development and implementation of marketing and passenger information programs for public transit and intercity bus services.

(7) Provide transit service through contracts with existing publicly or privately owned transit systems, where such service represents the transit element of a corridor project designed to relieve urban traffic congestion.

(8) Provide intercity bus service, as defined in s. 341.031, to support projects that serve to maintain and enhance statewide intercity bus service. The department shall use and dedicate federal funds apportioned to intercity bus service according to federal requirements to support a statewide intercity bus network.

(9) Provide new transit service and equipment where a public need has been determined to exist pursuant to the transportation planning process and where all of the following conditions occur:

(a) No other governmental entity of appropriate jurisdiction exists.

(b) The service cannot be reasonably provided by a governmentally owned or privately owned public transit provider.

(c) The cost of providing the service does not exceed the sum of revenues resulting from user fares, special transit services such as charter operations, local fund participation, and specific legislative appropriation for this purpose.

The department may buy, sell, own, lease, and otherwise encumber facilities, transit vehicles, and appurtenances thereto, as necessary to provide such service; or the department may provide service by contracts with governmentally owned or privately owned service providers.

(10) Provide public transportation service where emergency service is required, provided that no other private or public transportation operation is available to provide needed service and that such service is clearly in the best interests of the people or communities being served. Such service shall be provided by contractual services, actual operation of state-owned transit equipment and facilities, or any other means deemed appropriate by the department and shall be limited to a period not to exceed 2 years.

(11) Administer federal and state commuter assistance programs and related federal-aid funds apportioned to the department, which promote the use of ridesharing arrangements and transportation demand management strategies, and the creation of transportation management associations. Public agencies, and private organizations established pursuant to chapter 617 and approved by the local government and the department as being consistent with local, regional, and state transportation plans, are eligible to receive funds under this program. The department shall establish adequate insurance requirements based on passenger capacity for each vehicle used in ridesharing.

(12) Assist local governmental entities and other transit operators in the planning and development of transit programs and procedures and in the identification of alternatives for achieving the most effective use of available transportation resources and increasing revenue sources as needed so that Florida’s transit systems can move toward becoming fiscally self-sufficient. The department may also advance, on a matching basis, state funds for capital improvements to transit properties in accordance with the following:

(a) Candidate programs may include, but are not limited to, the development of terminal facilities for lease by interfacing modes, the acquisition and development of adjacent land for lease or sale to public and private entities, and the acquisition and development of air rights.

(b) The criteria to be utilized in determining whether or not to advance such funds shall be adopted by rule and shall include the demonstrated need of the transit system, administrative capability, and a system financial plan as approved by the department.

(13) Assist local governmental entities in achieving a condition wherein transit systems are operated at a service level that is responsive to identified transit needs and in such a manner as to promote maximum transit usage and achieve the highest possible operating recovery ratio commensurate with the local government’s transit role and requirements.

(14) Assist local governmental entities and other transit operators in the planning, development, and coordination of transit services for Temporary Cash Assistance Program participants as defined in s. 414.0252.

(15) Create and maintain a common self-retention insurance fund to support fixed-guideway projects throughout the state when there is a contractual obligation to have the fund in existence in order to provide fixed-guideway services. The maximum limit of the fund is as required by any contractual obligation.

History.—s. 1, ch. 78-283; s. 253, ch. 84-309; s. 4, ch. 84-340; s. 16, ch. 89-301; s. 81, ch. 90-136; s. 66, ch. 92-152; s. 3, ch. 95-149; s. 56, ch. 95-257; s. 11, ch. 98-57; s. 34, ch. 99-385; s. 2, ch. 2003-291; s. 6, ch. 2010-209.



341.051 - Administration and financing of public transit and intercity bus service programs and projects.

341.051 Administration and financing of public transit and intercity bus service programs and projects.—

(1) FEDERAL AID.—

(a) The department is authorized to receive federal grants or apportionments for public transit and intercity bus service projects in this state.

(b) Local governmental entities are authorized to receive federal grants or apportionments for public transit and commuter assistance projects. In addition, the provisions of s. 337.403 notwithstanding, if the relocation of utility facilities is necessitated by the construction of a fixed-guideway public transit project and the utilities relocation is approved as a part of the project by a participating federal agency (if eligible for federal matching reimbursement), then any county chartered under s. 6(e), Art. VIII of the State Constitution shall pay at least 50 percent of the nonfederal share of the cost attributable to such relocation after deducting therefrom any increase in the value of the new facility and any salvage value derived from the old facility. The balance of the nonfederal share shall be paid by the utility.

(2) PUBLIC TRANSIT PLAN.—

(a) The department shall prepare a public transit plan which shall be included in the tentative work program of the department prepared pursuant to s. 339.135(4). The provisions of s. 339.135 apply to public transit projects in the same manner that they apply to other transportation facility construction projects. Any planned department participation shall be in accordance with subsection (5).

(b) The public transit plan shall be consistent with the local plans developed in accordance with the comprehensive transportation planning process. Projects that involve funds administered by the department, and that will be undertaken and implemented by another public agency, shall be included in the public transit plan upon the request of that public agency, providing such project is eligible under the requirements established herein and subject to estimated availability of funds. Projects so included in the plan shall not be altered or removed from priority status without notice to the public agency or local governmental entities involved.

(3) APPROPRIATION REQUESTS.—

(a) Public transit funds shall be requested on the basis of the funding required for the public transit plan. Appropriation requests shall identify each public transit project calling for a state expenditure of $500,000 or more.

(b) Public transit service development projects and transit corridor projects shall be individually identified in the appropriation request by the department. Such request shall show a breakdown of funds showing capital and operating expense.

(c) Unless otherwise authorized by the Legislature, the department is prohibited from entering into any agreement or contract for a public transit project which would result in the ultimate expenditure or commitment of state funds in excess of $5 million.

(4) PROJECT ELIGIBILITY.—

(a) Any project that is necessary to meet the program objectives enumerated in s. 341.041, that conforms to the provisions of this section, and that is contained in the local transportation improvement program and the adopted work program of the department is eligible for the expenditure of state funds for transit purposes.

1. The project shall be a project for service or transportation facilities provided by the department under the provisions of this act, a public transit capital project, a commuter assistance project, a public transit service development project, an intercity bus service capital project, an intercity bus service project, or a transit corridor project.

2. The project must be approved by the department as being consistent with the criteria established pursuant to the provisions of this act.

(b) Such expenditures shall be in accordance with the fund participation rates and the criteria established in this section for project development and implementation, and are subject to approval by the department as being consistent with the Florida Transportation Plan and regional transportation goals and objectives.

(c) Unless otherwise authorized by the Legislature, the department is prohibited from entering into any agreement or contract for a public transit project which would result in the ultimate expenditure or commitment of state funds in excess of $5 million.

(5) FUND PARTICIPATION; CAPITAL ASSISTANCE.—

(a) The department may fund up to 50 percent of the nonfederal share of the costs, not to exceed the local share, of any eligible public transit capital project or commuter assistance project that is local in scope; except, however, that departmental participation in the final design, right-of-way acquisition, and construction phases of an individual fixed-guideway project which is not approved for federal funding shall not exceed an amount equal to 12.5 percent of the total cost of each phase.

(b) The department is authorized to fund up to 100 percent of the cost of any eligible transit capital project, intercity bus service project, or commuter assistance project that is statewide in scope or involves more than one county where no other governmental entity or appropriate jurisdiction exists.

(c) The department is authorized to advance up to 80 percent of the capital cost of any eligible project that will assist Florida’s transit systems and intercity bus services in becoming fiscally self-sufficient. Such advances shall be reimbursed to the department on an appropriate schedule not to exceed 5 years after the date of provision of the advances.

(d) The department is authorized to fund up to 100 percent of the capital and net operating costs of statewide transit service development projects or transit corridor projects. All transit service development projects shall be specifically identified by way of a departmental appropriation request, and transit corridor projects shall be identified as part of the planned improvements on each transportation corridor designated by the department. The project objectives, the assigned operational and financial responsibilities, the timeframe required to develop the required service, and the criteria by which the success of the project will be judged shall be documented by the department for each such transit service development project or transit corridor project.

(e) The department is authorized to fund up to 50 percent of the capital and net operating costs of transit service development projects that are local in scope and that will improve system efficiencies, ridership, or revenues. All such projects shall be identified in the appropriation request of the department through a specific program of projects, as provided for in s. 341.041, that is selectively applied in the following functional areas and is subject to the specified times of duration:

1. Improving system operations, including, but not limited to, realigning route structures, increasing system average speed, decreasing deadhead mileage, expanding area coverage, and improving schedule adherence, for a period of up to 3 years;

2. Improving system maintenance procedures, including, but not limited to, effective preventive maintenance programs, improved mechanics training programs, decreasing service repair calls, decreasing parts inventory requirements, and decreasing equipment downtime, for a period of up to 3 years;

3. Improving marketing and consumer information programs, including, but not limited to, automated information services, organized advertising and promotion programs, and signing of designated stops, for a period of up to 2 years; and

4. Improving technology involved in overall operations, including, but not limited to, transit equipment, fare collection techniques, electronic data processing applications, and bus locators, for a period of up to 2 years.

(f) The department may fund up to 100 percent of the federal-aid apportionment for intercity bus service.

(6) ANNUAL APPROPRIATION.—Funds paid into the State Transportation Trust Fund pursuant to s. 201.15 for the New Starts Transit Program are hereby annually appropriated for expenditure to support the New Starts Transit Program.

(7) INTEROPERABLE FARE COLLECTION SYSTEMS.—

(a) The Legislature recognizes the importance of encouraging the seamless use of local and regional public transportation systems by residents of and visitors to the state wherever possible. The paramount concern is to encourage the implementation of fare collection systems that are interoperable and compatible with multiple public transportation systems throughout the state.

(b) Notwithstanding any other provision of law to the contrary, in order to facilitate the ease of transfer from one public transportation system to another, any public transit system which connects directly with a new public rail system put into service after December 1, 2010, and which is adding a new fare media system or is upgrading its existing fare media system shall use a universally accepted contactless fare media that is compatible with the American Public Transportation Association’s Contactless Fare Media System Standard or the applicable bankcard contactless media standards and allows users to purchase fares at a single point of sale with coin, cash, or credit card. This paragraph does not require the use of a universally accepted contactless fare media for the paratransit element of any transit system or by any public transit system that does not share one or more points of origin or destination with a public rail system.

For purposes of this section, the term “net operating costs” means all operating costs of a project less any federal funds, fares, or other sources of income to the project.

History.—s. 1, ch. 78-283; s. 63, ch. 83-3; ss. 9, 13, ch. 83-138; s. 254, ch. 84-309; s. 5, ch. 84-340; s. 18, ch. 87-225; s. 20, ch. 88-286; s. 17, ch. 89-301; s. 82, ch. 90-136; s. 67, ch. 92-152; s. 21, ch. 92-173; s. 36, ch. 93-164; s. 57, ch. 95-257; s. 136, ch. 99-13; s. 106, ch. 99-385; s. 86, ch. 2002-20; s. 3, ch. 2003-291; s. 34, ch. 2005-290; s. 9, ch. 2008-114; s. 25, ch. 2010-225; s. 86, ch. 2015-229.



341.052 - Public transit block grant program; administration; eligible projects; limitation.

341.052 Public transit block grant program; administration; eligible projects; limitation.—

(1) There is created a public transit block grant program which shall be administered by the department. Block grant funds shall only be provided to “Section 9” providers and “Section 18” providers designated by the United States Department of Transportation and community transportation coordinators as defined in chapter 427. Eligible providers must establish public transportation development plans consistent, to the maximum extent feasible, with approved local government comprehensive plans of the units of local government in which the provider is located. In developing public transportation development plans, eligible providers must solicit comments from local workforce development boards established under chapter 445. The development plans must address how the public transit provider will work with the appropriate local workforce development board to provide services to participants in the welfare transition program. Eligible providers must provide information to the local workforce development board serving the county in which the provider is located regarding the availability of transportation services to assist program participants.

(2) Costs for which public transit block grant program funds may be expended include:

(a) Costs of public bus transit and local public fixed guideway capital projects.

(b) Costs of public bus transit service development and transit corridor projects. Whenever block grant funds are used for a service development project or a transit corridor project, the use of such funds is governed by s. 341.051. Local transit service development projects and transit corridor projects currently operating under contract with the department shall continue to receive state funds according to the contract until such time as the contract expires. Transit corridor projects, wholly within one county, meeting or exceeding performance criteria as described in the contract shall be continued by the transit provider at the same or a higher level of service until such time as the department, the M.P.O., and the service provider, agree to discontinue the service. The provider may not increase fares for services in transit corridor projects wholly within one county without the consent of the department.

(c) Costs of public bus transit operations.

All projects must be consistent, to the maximum extent feasible, with the approved local government comprehensive plans of the units of local government in which the project is located.

(3) The following limitations shall apply to the use of public transit block grant program funds:

(a) State participation in eligible capital projects shall be limited to 50 percent of the nonfederal share of such project costs.

(b) State participation in eligible public transit operating costs may not exceed 50 percent of such costs or an amount equal to the total revenue, excluding farebox, charter, and advertising revenue and federal funds, received by the provider for operating costs, whichever amount is less.

(c) No eligible public transit provider shall use public transit block grant funds to supplant local tax revenues made available to such provider for operations in the previous year; however, the Secretary of Transportation may waive this provision for public transit providers located in a county recovering from a state of emergency declared pursuant to part I of chapter 252.

(d) The state may not give any county more than 39 percent of the funds available for distribution under this section or more than the amount that local revenue sources provide to that transit system.

(4) To remain eligible to receive funding under the public transit block grant program, eligible public transit providers must comply with the requirements of s. 341.071(1) and the requirements of s. 341.071(2) and must comply with the provisions of paragraph (2)(b) relating to existing transit corridor projects.

(5) The department shall distribute 15 percent of the funds designated for the public transit block grant program into the Transportation Disadvantaged Trust Fund for distribution to community transportation coordinators as provided by the rules of the Commission for the Transportation Disadvantaged.

(6) The department shall distribute 85 percent of the public transit block grant funds to “Section 9” and “Section 18” providers designated by the United States Department of Transportation. The funds shall be distributed to “Section 9” providers, and to “Section 18” providers that are not designated as community transportation coordinators pursuant to chapter 427, according to the following formula, except that at least $20,000 shall be distributed to each eligible provider if application of the formula provides less than that amount for any such provider:

(a) One-third shall be distributed according to the percentage that an eligible provider’s county population in the most recent year for which those population figures are available from the state census repository is of the total population of all counties served by eligible providers.

(b) One-third shall be distributed according to the percentage that the total revenue miles provided by an eligible provider, as verified by the most recent “Section 15” report to the Federal Transit Administration or a similar audited report submitted to the department, is of the total revenue miles provided by eligible providers in the state in that year.

(c) One-third shall be distributed according to the percentage that the total passengers carried by an eligible provider, as verified by the most recent “Section 15” report submitted to the Federal Transit Administration or a similar audited report submitted to the department, is of the total number of passengers carried by eligible providers in the state in that year.

(7)(a) Any funds distributed to an eligible provider pursuant to subsection (6) which cannot be expended within the limitations of the block grant program shall be returned to the department for redistribution to other eligible providers pursuant to that subsection.

(b) The department may consult with an eligible provider, before distributing funds to that provider pursuant to subsection (6), to determine whether the provider can expend its total block grant within the limitations of the block grant program. If the department and the provider agree that the total block grant cannot be expended, the provider may agree to accept a block grant of less than the total amount, in which case the funds that exceed such lesser agreed-upon amount shall be redistributed to other eligible providers pursuant to subsection (6).

(c) If an audit reveals that an eligible provider expended block grant funds on unauthorized uses, the provider must repay to the department an amount equal to the funds expended for unauthorized uses. The department shall redistribute such repayments to other eligible providers pursuant to subsection (6).

(8) Notwithstanding the provisions of subsections (5), (6), and (7), the department may supplement an eligible provider’s block grant allocation if funds are available; if requested by the M.P.O. or, if there is no M.P.O., by the county with jurisdiction; and if the department concurs in the request. Any supplement of a transit provider’s block grant shall be specifically identified in the tentative work program submitted by the department to the Legislature. The provisions of subsections (2) and (3) shall apply to total block grants as supplemented by allocations made under this subsection.

History.—s. 83, ch. 90-136; s. 68, ch. 92-152; s. 34, ch. 93-164; s. 22, ch. 94-237; s. 15, ch. 97-100; s. 12, ch. 98-57; s. 86, ch. 2000-165; s. 11, ch. 2016-216.



341.0521 - Public records exemption.

341.0521 Public records exemption.—Personal identifying information held by a public transit provider for the purpose of facilitating the prepayment of transit fares or the acquisition of a prepaid transit fare card or similar device is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

History.—s. 1, ch. 2010-196; s. 1, ch. 2015-160.



341.053 - Intermodal Development Program; administration; eligible projects; limitations.

341.053 Intermodal Development Program; administration; eligible projects; limitations.—

(1) There is created within the Department of Transportation an Intermodal Development Program to provide for major capital investments in fixed-guideway transportation systems, access to seaports, airports and other transportation terminals, providing for the construction of intermodal or multimodal terminals; and to otherwise facilitate the intermodal or multimodal movement of people and goods.

(2) In recognition of the department’s role in the economic development of this state, the department shall develop a proposed intermodal development plan to connect Florida’s airports, deepwater seaports, rail systems serving both passenger and freight, and major intermodal connectors to the Strategic Intermodal System highway corridors as the primary system for the movement of people and freight in this state in order to make the intermodal development plan a fully integrated and interconnected system. The intermodal development plan must:

(a) Define and assess the state’s freight intermodal network, including airports, seaports, rail lines and terminals, intercity bus lines and terminals, and connecting highways.

(b) Prioritize statewide infrastructure investments, including the acceleration of current projects, which are found by the Freight Stakeholders Task Force to be priority projects for the efficient movement of people and freight.

(c) Be developed in a manner that will assure maximum use of existing facilities and optimum integration and coordination of the various modes of transportation, including both government-owned and privately owned resources, in the most cost-effective manner possible.

(3) The Intermodal Development Program shall be administered by the department.

(4) The department shall review funding requests from a rail authority created pursuant to chapter 343. The department may include projects of the authorities, including planning and design, in the tentative work program.

(5) No single transportation authority operating a fixed-guideway transportation system, or single fixed-guideway transportation system not administered by a transportation authority, receiving funds under the Intermodal Development Program shall receive more than 331/3 percent of the total intermodal development funds appropriated between July 1, 1990, and June 30, 2015. In determining the distribution of funds under the Intermodal Development Program in any fiscal year, the department shall assume that future appropriation levels will be equal to the current appropriation level.

(6) The department is authorized to fund projects within the Intermodal Development Program, which are consistent, to the maximum extent feasible, with approved local government comprehensive plans of the units of local government in which the project is located. Projects that are eligible for funding under this program include major capital investments in public rail and fixed-guideway transportation facilities and systems which provide intermodal access; road, rail, intercity bus service, or fixed-guideway access to, from, or between seaports, airports, and other transportation terminals; construction of intermodal or multimodal terminals; development and construction of dedicated bus lanes; and projects which otherwise facilitate the intermodal or multimodal movement of people and goods.

History.—s. 84, ch. 90-136; s. 69, ch. 92-152; s. 66, ch. 93-164; s. 47, ch. 99-385; s. 87, ch. 2002-20; s. 4, ch. 2003-291; s. 91, ch. 2012-174.



341.061 - Transit safety standards; inspections and system safety reviews.

341.061 Transit safety standards; inspections and system safety reviews.—

(1)(a) The department shall adopt by rule minimum safety standards for governmentally owned fixed-guideway transportation systems and privately owned or operated fixed-guideway transportation systems operating in this state which are financed wholly or partly by state funds. Standards must be site-specific for fixed-guideway transportation systems and shall be developed jointly by the department and representatives of the affected systems, giving full consideration to nationwide industry safety norms relating to the development and operation of fixed-guideway transportation systems.

(b) Each fixed-guideway transportation system shall develop a safety program plan that complies with established standards and shall certify to the department that the plan complies with the standards. Following certification to the department, the fixed-guideway transportation system shall implement and comply with the plan during the development and operation of the system. Each fixed-guideway transportation system shall verify annually in writing to the department that it has complied with its adopted safety program plan.

(c) Before beginning passenger service operations, a fixed-guideway transportation system must certify in writing to the department that the system is safe for passenger service. Further, before a fixed-guideway transportation system the operations of which have been suspended as a result of noncompliance with established standards returns to service, the system must certify in writing to the department that the system is safe for passenger service.

(d) If a fixed-guideway transportation system does not comply with paragraph (b) or paragraph (c) or if, upon certification by a fixed-guideway transportation system, the department has good cause to believe that the system is not complying with its adopted safety program plan or is not safe for passenger service, the department may conduct a review of the system for safety compliance. Upon completion of its review, the department shall provide a copy of the review report to the affected system. Any adverse findings and any corrective actions required and the time allowed for such actions must be stated in the report. If at any time continued operation of the system, or a portion thereof, poses an immediate danger to public safety, the system operator shall suspend affected system service until corrective action is taken. If the system operator fails to take corrective action or fails to suspend service when immediate danger to the public exists, the department may require the affected system service to be suspended.

(2)(a) The department shall adopt by rule minimum equipment and operational safety standards for all governmentally owned bus transit systems and privately owned or operated bus transit systems operating in this state that are financed wholly or partly by state funds, all bus transit systems created pursuant to chapter 427, and all privately owned or operated bus transit systems under contract with any of the foregoing systems. Standards for bus transit systems shall be developed jointly by the department and representatives of the transit systems. Each such bus transit system shall develop a transit safety program plan that complies with established standards and shall certify to the department that the plan complies with the standards. Following certification to the department, the bus transit system shall implement and comply with the plan during the operation of the transit system.

(b) Each bus transit system shall, as part of the safety program plan, require that all transit buses operated by the system be inspected at least annually in accordance with established standards. Qualified personnel of the bus transit system or public or private entities qualified by the bus transit system shall perform safety inspections. Each bus transit system shall certify annually in writing to the department that it has complied with its adopted safety program plan and, as part of that plan, that safety inspections have been performed by a qualified entity at least once that year on all transit buses operated by such system.

(c) If a bus transit system does not comply with paragraph (a) or paragraph (b) or if, upon certification by a bus transit system, the department has good cause to believe that the system is not complying with its adopted safety program plan or is not safe for passenger service, the department may conduct a review of the system for safety compliance. Upon completion of its review, the department shall provide a copy of the review report to the affected system. Any adverse findings and any corrective actions required and the time allowed for such actions must be stated in the report. If at any time continued operation of the system, or a portion thereof, poses an immediate danger to public safety, the system operator shall suspend affected system service until corrective action is taken. If the system operator fails to take corrective action or fails to suspend service when immediate danger to the public exists, the department may require the affected system service to be suspended.

History.—s. 6, ch. 84-340; s. 37, ch. 86-243.



341.071 - Transit productivity and performance measures; reports.

341.071 Transit productivity and performance measures; reports.—

(1) Where there is an approved local government comprehensive plan in the political subdivision or political subdivisions in which the public transportation system is located, each public transit provider shall establish public transportation development plans consistent with approved local government comprehensive plans.

(2) Each public transit provider shall establish productivity and performance measures, which must be approved by the department and which must be selected from measures developed pursuant to s. 341.041(3). Each provider shall, by January 31 of each year, report to the department relative to these measures. In approving these measures, the department shall give consideration to the goals and objectives of each system, the needs of the local area, and the role for public transit in the local area. The report shall also specifically address potential enhancements to productivity and performance which would have the effect of increasing farebox recovery ratio.

(3) Each public transit provider shall publish in the local newspaper of its area the productivity and performance measures established for the year and a report which provides quantitative data relative to the attainment of established productivity and performance measures.

History.—s. 85, ch. 90-136; s. 46, ch. 2007-196.



341.101 - State purchase of mass transit vehicles and facilities.

341.101 State purchase of mass transit vehicles and facilities.—

(1) The Division of Bond Finance of the State Board of Administration is authorized to acquire, finance, lease, or sell, and the department is authorized to lease or purchase, mass transit vehicles and facilities pursuant to ss. 288.23-288.30 and ss. 215.57-215.83.

(2) As used in s. 166.021, a “municipal purpose” also includes any and all means for the transportation of people and goods from place to place, which means of transportation are developed, operated, or maintained in whole or in part from public funds.

History.—ss. 2, 3, ch. 70-239; s. 255, ch. 84-309; s. 7, ch. 84-340; s. 284, ch. 92-279; s. 55, ch. 92-326.

Note.—Former s. 334.023.



341.102 - Regulation of nonpublic sector buses.

341.102 Regulation of nonpublic sector buses.—Except for contract agreements awarded pursuant to chapter 427, a county, as defined in s. 125.011(1), or a local governmental entity located within such a county, may not unduly restrict or impose any economic regulation upon any private sector contract transportation agreement. A private sector contract transportation agreement is a prearranged written contract between a bus owner and a public sector or private sector entity for the prearranged transportation of specific passengers, not including street hails, by a nonpublic sector bus over public roads that do not overlap public transportation corridors by more than 70 percent; provided, such passengers are employees, patients, or clients of the public sector or private sector entity, and such entity has a legitimate business or governmental purpose in transporting such employees, patients, or clients; and such entity’s primary business is not transportation of passengers by motor vehicle, as defined in s. 320.01. For the purpose of this subsection, a nonpublic sector bus is defined as a vehicle designed for carrying more than 10 passengers. A public transportation corridor consists of those public roads within one-quarter mile of, and including, existing public transportation routes. Nothing contained in this subsection shall restrict local governmental entities from enacting necessary safety, insurance, and traffic ordinances.

History.—s. 5, ch. 81-209; s. 256, ch. 84-309; s. 8, ch. 84-340; s. 123, ch. 90-136; s. 1, ch. 90-230; s. 70, ch. 92-152; s. 6, ch. 2012-6.



341.103 - Disposal of personal property found on a public transportation system.

341.103 Disposal of personal property found on a public transportation system.—

(1) If personal property is found on a public transportation system, the director of the system or the director’s designee shall take charge of the property and make a record of the date such property was found. If, within 90 calendar days after such property is found, or for a longer period of time as may be deemed appropriate by the director or the director’s designee under the circumstances, the property is not claimed by the owner, the director or the director’s designee may:

(a) Retain any or all of the property for use by the public transportation system or for use by the state or the unit of local government owning or operating the public transportation system;

(b) Trade or donate such property to another unit of local government or a state agency;

(c) Donate the property to a charitable organization;

(d) Sell the property; or

(e) Dispose of the property through an appropriate refuse removal company or a company that provides salvage services for the type of personal property found or located on the public transportation system.

(2) The public transportation system shall notify the owner, if known, that the property has been found and of its intent to dispose of such property.

(3) If the public transportation system elects to sell the property, it shall be sold at a public auction on the Internet or at a specified physical location. Notice of the time and place of sale must be given at least 10 calendar days before the date of sale in a publication of general circulation within the county where the public transportation system is located and after written notice, via certified mail, return receipt requested, is provided to the owner, if his or her identity and address are known. Such notice is sufficient if it refers to the public transportation system’s intention to sell all then-accumulated found property. There is no requirement that the notice identify each item to be sold. The rightful owner of such property may reclaim the property at any time before sale by presenting acceptable evidence of ownership to the public transportation system director or the director’s designee. All proceeds from the sale of the property shall be retained by the public transportation system for use by the public transportation system in any lawfully authorized manner.

(4) A purchaser or recipient of personal property sold or obtained in good faith under this section shall take possession of the property free of the rights of the persons previously holding any legal or equitable interest therein, whether or not recorded.

History.—s. 10, ch. 2014-169.



341.301 - Definitions; ss. 341.302-341.303.

341.301 Definitions; ss. 341.302-341.303.—As used in ss. 341.302-341.303, the term:

(1) “Ancillary development” includes any lessee or licensee of the department, including other governmental entities, vendors, retailers, restaurateurs, or contract service providers, within a department-owned rail corridor, except for providers of commuter rail service, intercity rail passenger service, or freight rail service. The term includes air and subsurface rights, services that provide a local area network for devices for transmitting data over wireless networks, and advertising.

(2) “Branch line continuance project” means a project that involves branch line rehabilitation, new connecting track, rail banking, and other similar types of projects, including those specifically identified in the federal Railroad Revitalization and Regulatory Reform Act of 1976, and subsequent amendments to that act.

(3) “Commuter rail passenger” or “passengers” means all persons, ticketed or unticketed, using the commuter rail service on a department-owned rail corridor:

(a) On board trains, locomotives, rail cars, or rail equipment employed in commuter rail service or entraining thereon and detraining therefrom;

(b) On or about the rail corridor for any purpose related to the commuter rail service, including parking, inquiring about commuter rail service, or purchasing tickets therefor, and coming to, waiting for, leaving from, or observing trains, locomotives, rail cars, or rail equipment; or

(c) Meeting, assisting, or in the company of any person described in paragraph (a) or paragraph (b).

(4) “Commuter rail service” means the transportation of commuter rail passengers and other passengers by rail pursuant to a rail program provided by the department or any other governmental entity.

(5) “Governmental entity” or “entities” has the same meaning as provided in s. 11.45, including a “public agency” as defined in s. 163.01.

(6) “Intercity rail transportation system” means the network of railroad facilities used or available for interstate and intrastate passenger and freight operations by railroads, whether or not on a schedule or whether or not restricted.

(7) “Limited covered accident” means:

(a) A collision directly between the trains, locomotives, rail cars, or rail equipment of the department and the freight rail operator only, where the collision is caused by or arising from the willful misconduct of the freight rail operator or its subsidiaries, agents, licensees, employees, officers, or directors or where punitive damages or exemplary damages are awarded due to the conduct of the freight rail operator or its subsidiaries, agents, licensees, employees, officers, or directors; or

(b) A collision directly between the trains, locomotives, rail cars, or rail equipment of the department and National Railroad Passenger Corporation only, where the collision is caused by or arising from the willful misconduct of National Railroad Passenger Corporation or its subsidiaries, agents, licensees, employees, officers, or directors or where punitive damages or exemplary damages are awarded due to the conduct of National Railroad Passenger Corporation or its subsidiaries, agents, licensees, employees, officers, or directors.

(8) “Rail corridor” means a linear contiguous strip of real property that is used for rail service. The term includes the corridor and structures essential to railroad operations, including the land, structures, improvements, rights-of-way, easements, rail lines, rail beds, guideway structures, switches, yards, parking facilities, power relays, switching houses, rail stations, any ancillary development, and any other facilities or equipment used for the purposes of construction, operation, or maintenance of a railroad that provides rail service.

(9) “Rail corridor invitee” means all persons who are on or about a department-owned rail corridor:

(a) For any purpose related to any ancillary development thereon; or

(b) Meeting, assisting, or in the company of any person described in paragraph (a).

(10) “Rail programs” means those programs administered by the state or other governmental entities which involve projects affecting the movement of people or goods by rail lines that have been or will be constructed to serve freight or passenger markets within a city or between cities.

(11) “Rail service development project” means a project undertaken by a public agency to determine whether a new or innovative technique or measure can be utilized to improve or expand rail service. The duration of the project funding shall be limited according to the type of project and in no case shall exceed 3 years. Rail service development projects include those projects and other actions undertaken to enhance railroad operating efficiency or increased rail service, including measures that result in improved speed profiles, operations, or technological applications that lead to reductions in operating costs and increases in productivity or service.

(12) “Railroad” or “rail system” means any common carrier fixed-guideway transportation system such as the conventional steel rail-supported, steel-wheeled system as well as the high-speed rail system defined in s. 341.8203.

(13) “Railroad capital improvement project” means a project identified by the rail component of the Florida Transportation Plan, which project involves the leasing, acquisition, design, construction, reconstruction, or improvement to the existing intercity rail transportation system or future segments thereof, including such items as locomotives and other rolling stock, tracks, terminals, and rights-of-way for the continuance or expansion of rail service as necessary to ensure the continued effectiveness of the state’s rail facilities and systems in meeting mobility and industrial development needs.

(14) “Railroad operations” means the use of the rail corridor to conduct commuter rail service, intercity rail passenger service, or freight rail service.

(15) “Train” means any locomotive engine that is powered by diesel fuel, electricity, or other means, with or without cars coupled thereto, and operated upon a railroad track or any other form of fixed guideway, except that the term does not include a light rail vehicle such as a streetcar or people mover.

History.—s. 1, ch. 84-333; s. 38, ch. 86-243; s. 42, ch. 95-143; s. 32, ch. 2004-5; s. 5, ch. 2009-271; s. 1, ch. 2012-174.



341.302 - Rail program; duties and responsibilities of the department.

341.302 Rail program; duties and responsibilities of the department.—The department, in conjunction with other governmental entities, including the rail enterprise and the private sector, shall develop and implement a rail program of statewide application designed to ensure the proper maintenance, safety, revitalization, and expansion of the rail system to assure its continued and increased availability to respond to statewide mobility needs. Within the resources provided pursuant to chapter 216, and as authorized under federal law, the department shall:

(1) Provide the overall leadership, coordination, and financial and technical assistance necessary to assure the effective responses of the state’s rail system to current and anticipated mobility needs.

(2) Promote and facilitate the implementation of advanced rail systems, including high-speed rail and magnetic levitation systems.

(3) Develop and periodically update the rail system plan, on the basis of an analysis of statewide transportation needs.

(a) The plan may contain detailed regional components, consistent with regional transportation plans, as needed to ensure connectivity within the state’s regions, and it shall be consistent with the Florida Transportation Plan developed pursuant to s. 339.155. The rail system plan shall include an identification of priorities, programs, and funding levels required to meet statewide and regional needs. The rail system plan shall be developed in a manner that will assure the maximum use of existing facilities and the optimum integration and coordination of the various modes of transportation, public and private, in the most cost-effective manner possible. The rail system plan shall be updated no later than January 1, 2011, and at least every 5 years thereafter, and include plans for both passenger rail service and freight rail service, accompanied by a report to the Legislature regarding the status of the plan.

(b) In recognition of the department’s role in the enhancement of the state’s rail system to improve freight and passenger mobility, the department shall:

1. Work closely with all affected communities along an impacted freight rail corridor to identify and address anticipated impacts associated with an increase in freight rail traffic due to implementation of passenger rail.

2. In coordination with the affected local governments and CSX Transportation, Inc., finalize all viable alternatives from the department’s Rail Traffic Evaluation Study to identify and develop an alternative route for through freight rail traffic moving through Central Florida, including the counties of Polk and Hillsborough, which would address, to the extent practicable, the effects of commuter rail.

3. Provide technical assistance to a coalition of local governments in Central Florida, including the counties of Brevard, Citrus, Hernando, Hillsborough, Lake, Marion, Orange, Osceola, Pasco, Pinellas, Polk, Manatee, Sarasota, Seminole, Sumter, and Volusia, and the municipalities within those counties, to develop a regional rail system plan that addresses passenger and freight opportunities in the region, is consistent with the Florida Rail System Plan, and incorporates appropriate elements of the Tampa Bay Area Regional Authority Master Plan, the Metroplan Orlando Regional Transit System Concept Plan, including the SunRail project, and the Florida Department of Transportation Alternate Rail Traffic Evaluation.

(4) As part of the work program of the department, formulate a specific program of projects and financing to respond to identified railroad needs.

(5) Provide technical and financial assistance to units of local government to address identified rail transportation needs.

(6) Secure and administer federal grants, loans, and apportionments for rail projects within this state when necessary to further the statewide program.

(7) Develop and administer state standards concerning the safety and performance of rail systems, hazardous material handling, and operations. Such standards shall be developed jointly with representatives of affected rail systems, with full consideration given to nationwide industry norms, and shall define the minimum acceptable standards for safety and performance.

(8) Conduct, at a minimum, inspections of track and rolling stock; train signals and related equipment; hazardous materials transportation, including the loading, unloading, and labeling of hazardous materials at shippers’, receivers’, and transfer points; and train operating practices to determine adherence to state and federal standards. Department personnel may enforce any safety regulation issued under the Federal Government’s preemptive authority over interstate commerce.

(9) Assess penalties, in accordance with the applicable federal regulations, for the failure to adhere to the state standards.

1(10)(a) Administer rail operating and construction programs, which programs shall include the regulation of maximum train operating speeds, the opening and closing of public grade crossings, the construction and rehabilitation of public grade crossings, the installation of traffic control devices at public grade crossings, the approval and implementation of quiet zones, and administration of the programs by the department, including participation in the cost of the programs.

(b) Provide grant funding to assist with the implementation of quiet zones that have been approved by the department, which funding may not exceed 50 percent of the nonfederal and nonprivate share of the total costs of any quiet zone capital improvement project.

(c) Coordinate and work closely with local, state, and federal agencies to provide technical support to local agencies for the development of quiet zone plans.

(d) Monitor crossing incidents at approved quiet zone locations and suspend the operation of a quiet zone at any time the department determines that a significant deterioration in safety is resulting from quiet zone implementation.

(11) Coordinate and facilitate the relocation of railroads from congested urban areas to nonurban areas when relocation has been determined feasible and desirable from the standpoint of safety, operational efficiency, and economics.

(12) Implement a program of branch line continuance projects when an analysis of the industrial and economic potential of the line indicates that public involvement is required to preserve essential rail service and facilities.

(13) Provide new rail service and equipment when:

(a) Pursuant to the transportation planning process, a public need has been determined to exist;

(b) The cost of providing such service does not exceed the sum of revenues from fares charged to users, services purchased by other public agencies, local fund participation, and specific legislative appropriation for this purpose; and

(c) Service cannot be reasonably provided by other governmental or privately owned rail systems.

The department may own, lease, and otherwise encumber facilities, equipment, and appurtenances thereto, as necessary to provide new rail services; or the department may provide such service by contracts with privately owned service providers.

(14) Furnish required emergency rail transportation service if no other private or public rail transportation operation is available to supply the required service and such service is clearly in the best interest of the people in the communities being served. Such emergency service may be furnished through contractual arrangement, actual operation of state-owned equipment and facilities, or any other means determined appropriate by the secretary.

(15) Assist in the development and implementation of marketing programs for rail services and of information systems directed toward assisting rail systems users.

(16) Conduct research into innovative or potentially effective rail technologies and methods and maintain expertise in state-of-the-art rail developments.

(17) In conjunction with the acquisition, ownership, construction, operation, maintenance, and management of a rail corridor, have the authority to:

(a) Assume obligations pursuant to the following:

1.a. The department may assume the obligation by contract to forever protect, defend, indemnify, and hold harmless the freight rail operator, or its successors, from whom the department has acquired a real property interest in the rail corridor, and that freight rail operator’s officers, agents, and employees, from and against any liability, cost, and expense, including, but not limited to, commuter rail passengers and rail corridor invitees in the rail corridor, regardless of whether the loss, damage, destruction, injury, or death giving rise to any such liability, cost, or expense is caused in whole or in part, and to whatever nature or degree, by the fault, failure, negligence, misconduct, nonfeasance, or misfeasance of such freight rail operator, its successors, or its officers, agents, and employees, or any other person or persons whomsoever; or

b. The department may assume the obligation by contract to forever protect, defend, indemnify, and hold harmless National Railroad Passenger Corporation, or its successors, and officers, agents, and employees of National Railroad Passenger Corporation, from and against any liability, cost, and expense, including, but not limited to, commuter rail passengers and rail corridor invitees in the rail corridor, regardless of whether the loss, damage, destruction, injury, or death giving rise to any such liability, cost, or expense is caused in whole or in part, and to whatever nature or degree, by the fault, failure, negligence, misconduct, nonfeasance, or misfeasance of National Railroad Passenger Corporation, its successors, or its officers, agents, and employees, or any other person or persons whomsoever.

2. The assumption of liability of the department by contract pursuant to sub-subparagraph 1.a. or sub-subparagraph 1.b. may not in any instance exceed the following parameters of allocation of risk:

a. The department may be solely responsible for any loss, injury, or damage to commuter rail passengers, or rail corridor invitees, or trespassers, regardless of circumstances or cause, subject to sub-subparagraph b. and subparagraphs 3., 4., 5., and 6.

b.(I) In the event of a limited covered accident, the authority of the department to protect, defend, and indemnify the freight operator for all liability, cost, and expense, including punitive or exemplary damages, in excess of the deductible or self-insurance retention fund established under paragraph (b) and actually in force at the time of the limited covered accident exists only if the freight operator agrees, with respect to the limited covered accident, to protect, defend, and indemnify the department for the amount of the deductible or self-insurance retention fund established under paragraph (b) and actually in force at the time of the limited covered accident.

(II) In the event of a limited covered accident, the authority of the department to protect, defend, and indemnify National Railroad Passenger Corporation for all liability, cost, and expense, including punitive or exemplary damages, in excess of the deductible or self-insurance retention fund established under paragraph (b) and actually in force at the time of the limited covered accident exists only if National Railroad Passenger Corporation agrees, with respect to the limited covered accident, to protect, defend, and indemnify the department for the amount of the deductible or self-insurance retention fund established under paragraph (b) and actually in force at the time of the limited covered accident.

3. When only one train is involved in an incident, the department may be solely responsible for any loss, injury, or damage if the train is a department train or other train pursuant to subparagraph 4., but only if:

a. When an incident occurs with only a freight train involved, including incidents with trespassers or at grade crossings, the freight rail operator is solely responsible for any loss, injury, or damage, except for commuter rail passengers and rail corridor invitees; or

b. When an incident occurs with only a National Railroad Passenger Corporation train involved, including incidents with trespassers or at grade crossings, National Railroad Passenger Corporation is solely responsible for any loss, injury, or damage, except for commuter rail passengers and rail corridor invitees.

4. For the purposes of this subsection:

a. Any train involved in an incident that is neither the department’s train nor the freight rail operator’s train, hereinafter referred to in this subsection as an “other train,” may be treated as a department train, solely for purposes of any allocation of liability between the department and the freight rail operator only, but only if the department and the freight rail operator share responsibility equally as to third parties outside the rail corridor who incur loss, injury, or damage as a result of any incident involving both a department train and a freight rail operator train, and the allocation as between the department and the freight rail operator, regardless of whether the other train is treated as a department train, shall remain one-half each as to third parties outside the rail corridor who incur loss, injury, or damage as a result of the incident. The involvement of any other train shall not alter the sharing of equal responsibility as to third parties outside the rail corridor who incur loss, injury, or damage as a result of the incident; or

b. Any train involved in an incident that is neither the department’s train nor the National Railroad Passenger Corporation’s train, hereinafter referred to in this subsection as an “other train,” may be treated as a department train, solely for purposes of any allocation of liability between the department and National Railroad Passenger Corporation only, but only if the department and National Railroad Passenger Corporation share responsibility equally as to third parties outside the rail corridor who incur loss, injury, or damage as a result of any incident involving both a department train and a National Railroad Passenger Corporation train, and the allocation as between the department and National Railroad Passenger Corporation, regardless of whether the other train is treated as a department train, shall remain one-half each as to third parties outside the rail corridor who incur loss, injury, or damage as a result of the incident. The involvement of any other train shall not alter the sharing of equal responsibility as to third parties outside the rail corridor who incur loss, injury, or damage as a result of the incident.

5. When more than one train is involved in an incident:

a.(I) If only a department train and freight rail operator’s train, or only an other train as described in sub-subparagraph 4.a. and a freight rail operator’s train, are involved in an incident, the department may be responsible for its property and all of its people, all commuter rail passengers, and rail corridor invitees, but only if the freight rail operator is responsible for its property and all of its people, and the department and the freight rail operator each share one-half responsibility as to trespassers or third parties outside the rail corridor who incur loss, injury, or damage as a result of the incident; or

(II) If only a department train and a National Railroad Passenger Corporation train, or only an other train as described in sub-subparagraph 4.b. and a National Railroad Passenger Corporation train, are involved in an incident, the department may be responsible for its property and all of its people, all commuter rail passengers, and rail corridor invitees, but only if National Railroad Passenger Corporation is responsible for its property and all of its people, all National Railroad Passenger Corporation’s rail passengers, and the department and National Railroad Passenger Corporation each share one-half responsibility as to trespassers or third parties outside the rail corridor who incur loss, injury, or damage as a result of the incident.

b.(I) If a department train, a freight rail operator train, and any other train are involved in an incident, the allocation of liability between the department and the freight rail operator, regardless of whether the other train is treated as a department train, shall remain one-half each as to third parties outside the rail corridor who incur loss, injury, or damage as a result of the incident; the involvement of any other train shall not alter the sharing of equal responsibility as to third parties outside the rail corridor who incur loss, injury, or damage as a result of the incident; and, if the owner, operator, or insurer of the other train makes any payment to injured third parties outside the rail corridor who incur loss, injury, or damage as a result of the incident, the allocation of credit between the department and the freight rail operator as to such payment shall not in any case reduce the freight rail operator’s third-party-sharing allocation of one-half under this paragraph to less than one-third of the total third party liability; or

(II) If a department train, a National Railroad Passenger Corporation train, and any other train are involved in an incident, the allocation of liability between the department and National Railroad Passenger Corporation, regardless of whether the other train is treated as a department train, shall remain one-half each as to third parties outside the rail corridor who incur loss, injury, or damage as a result of the incident; the involvement of any other train shall not alter the sharing of equal responsibility as to third parties outside the rail corridor who incur loss, injury, or damage as a result of the incident; and, if the owner, operator, or insurer of the other train makes any payment to injured third parties outside the rail corridor who incur loss, injury, or damage as a result of the incident, the allocation of credit between the department and National Railroad Passenger Corporation as to such payment shall not in any case reduce National Railroad Passenger Corporation’s third-party-sharing allocation of one-half under this sub-subparagraph to less than one-third of the total third party liability.

6. Any such contractual duty to protect, defend, indemnify, and hold harmless such a freight rail operator or National Railroad Passenger Corporation shall expressly include a specific cap on the amount of the contractual duty, which amount shall not exceed $200 million without prior legislative approval, and the department to purchase liability insurance and establish a self-insurance retention fund in the amount of the specific cap established under this subparagraph, provided that:

a. No such contractual duty shall in any case be effective nor otherwise extend the department’s liability in scope and effect beyond the contractual liability insurance and self-insurance retention fund required pursuant to this paragraph; and

b.(I) The freight rail operator’s compensation to the department for future use of the department’s rail corridor shall include a monetary contribution to the cost of such liability coverage for the sole benefit of the freight rail operator.

(II) National Railroad Passenger Corporation’s compensation to the department for future use of the department’s rail corridor shall include a monetary contribution to the cost of such liability coverage for the sole benefit of National Railroad Passenger Corporation.

(b) Purchase liability insurance, which amount shall not exceed $200 million, and establish a self-insurance retention fund for the purpose of paying the deductible limit established in the insurance policies it may obtain, including coverage for the department, any freight rail operator as described in paragraph (a), National Railroad Passenger Corporation, commuter rail service providers, governmental entities, or any ancillary development, which self-insurance retention fund or deductible shall not exceed $10 million. The insureds shall pay a reasonable monetary contribution to the cost of such liability coverage for the sole benefit of the insured. Such insurance and self-insurance retention fund may provide coverage for all damages, including, but not limited to, compensatory, special, and exemplary, and be maintained to provide an adequate fund to cover claims and liabilities for loss, injury, or damage arising out of or connected with the ownership, operation, maintenance, and management of a rail corridor.

(c) Incur expenses for the purchase of advertisements, marketing, and promotional items.

Neither the assumption by contract to protect, defend, indemnify, and hold harmless; the purchase of insurance; nor the establishment of a self-insurance retention fund shall be deemed to be a waiver of any defense of sovereign immunity for torts nor deemed to increase the limits of the department’s or the governmental entity’s liability for torts as provided in s. 768.28. The requirements of s. 287.022(1) shall not apply to the purchase of any insurance under this subsection. The provisions of this subsection shall apply and inure fully as to any other governmental entity providing commuter rail service and constructing, operating, maintaining, or managing a rail corridor on publicly owned right-of-way under contract by the governmental entity with the department or a governmental entity designated by the department. Notwithstanding any law to the contrary, procurement for the construction, operation, maintenance, and management of any rail corridor described in this subsection, whether by the department, a governmental entity under contract with the department, or a governmental entity designated by the department, shall be pursuant to s. 287.057 and shall include, but not be limited to, criteria for the consideration of qualifications, technical aspects of the proposal, and price. Further, any such contract for design-build shall be procured pursuant to the criteria in s. 337.11(7).

(18) Exercise such other functions, powers, and duties in connection with the rail system plan as are necessary to develop a safe, efficient, and effective statewide transportation system.

History.—s. 2, ch. 84-333; s. 18, ch. 89-301; s. 72, ch. 92-152; s. 53, ch. 93-164; s. 58, ch. 95-257; s. 35, ch. 99-385; s. 6, ch. 2009-271; s. 22, ch. 2011-4; s. 2, ch. 2012-174; ss. 44, 45, ch. 2014-53; ss. 63, 64, ch. 2015-222; ss. 99, 100, ch. 2016-62.

1Note.—

A. Section 99, ch. 2016-62, reenacted subsection (10) “[i]n order to implement Specific Appropriation 1874 of the 2016-2017 General Appropriations Act.”

B. Section 100, ch. 2016-62, provides that “[t]he amendment to s. 341.302(10), Florida Statutes, as carried forward by this act from chapter 2014-53, Laws of Florida, expires July 1, 2017, and the text of that subsection shall revert to that in existence on June 30, 2014, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, subsection (10), as amended by s. 100, ch. 2016-62, will read:

(10) Administer rail operating and construction programs, which programs shall include the regulation of maximum train operating speeds, the opening and closing of public grade crossings, the construction and rehabilitation of public grade crossings, and the installation of traffic control devices at public grade crossings, the administering of the programs by the department including participation in the cost of the programs.



341.3025 - Multicounty public rail system fares and enforcement.

341.3025 Multicounty public rail system fares and enforcement.—

(1) Any entity that owns or operates a public rail system in two or more counties of the state may adopt rules and regulations relating to the operation and management of its rail system, including regulations relating to fares, fees, and charges for the use of the facilities and services of the system.

(2) It is unlawful for any person to ride the rail system without payment of the appropriate fare or to cause goods or other items for which a fee is charged to be carried on the rail system without payment of the fee.

(3)(a) Any person riding the rail system without paying the appropriate fare or causing goods or other items for which a fee is charged to be carried without paying such fee shall be subject to citation by an enforcement officer of the system and, in addition to any other penalty provided by law, is guilty of a noncriminal violation punishable by a fine of $50 per each such violation.

(b) The citation issued to a person in violation of this section shall state the reason for the citation, the amount of the fine, and the court having jurisdiction of the offense.

(c) Each enforcement officer issuing a citation for an alleged violation of this section shall deposit the original and one copy of the citation with a court having jurisdiction over the alleged offense within 5 days after issuance to the violator.

(d) The entity operating the system shall maintain a copy of the citation.

(e) Upon the deposit of the original and one copy of such citation with a court having jurisdiction over the alleged offense, the original or copy of such citation may be disposed of only by trial in the court or other official action by a judge of the court, including forfeiture of the bail, or by the deposit of sufficient bail with or payment of a fine to the entity by the person to whom such citation has been issued.

(f) The entity shall maintain or cause to be maintained a record of the disposition of each citation issued.

(4)(a) Any person cited for an offense under this section shall sign and accept a citation indicating a promise to appear.

(b) Any person who does not elect to appear shall pay the fine either by mail or in person within 30 days of the date of receiving the citation. If the person cited follows the procedure provided in this paragraph, he or she shall be deemed to have admitted the infraction and to have waived his or her right to a trial on the issue of commission of the infraction. Such admission shall not be used as evidence in any other proceeding.

(c) Any person electing to appear before the judge shall be deemed to have waived his or her right to pay the penalty. The judge, after a trial, shall make a determination as to whether an infraction has been proven and may impose a civil penalty not to exceed $500. If the judge determines that no infraction has been committed, no cost or penalties shall be imposed, and any cost or penalty which has been paid shall be returned.

(d) Any person who fails to appear or otherwise properly respond to a citation issued under this section shall also be charged with the offense of failing to respond to such citation and, upon conviction, be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A written warning to this effect shall be provided at the time such citation is issued.

(e) The commission of an offense must be proved beyond a reasonable doubt at any trial.

(5) For the purpose of enforcing the payment of such fares, fees, and charges for use of the facilities and services of the system, such entity shall have the authority:

(a) To employ enforcement officers or contract with a private firm or company to verify payment of appropriate fares or fees and to issue citations to persons traveling on the system without paying the appropriate fare or to persons who cause goods or other items for which a fee is charged to be carried without paying such fee. Such enforcement officers who are not licensed security officers shall not carry firearms or other weapons or have arrest authority; armed security officers performing fare inspection services shall not have arrest authority and shall be licensed as required by chapter 493 and all other applicable laws and regulations.

(b) To maintain records of citations issued and to accept payment of fines and costs.

(6) All fines and forfeitures received by any court from violations of this section shall be paid monthly, less any administrative costs, to the entity operating the system.

(7)(a) The Legislature recognizes the importance of encouraging the seamless use of local and regional public transportation systems by residents of and visitors to the state wherever possible. The paramount concern is to encourage the implementation of fare collection systems that are interoperable and compatible with multiple public transportation systems throughout the state.

(b) Notwithstanding any other provision of law to the contrary, in order to facilitate the ease of transfer from one public transportation system to another, any new public rail system that is constructed after December 1, 2010, by the state, an agency of the state, a regional transportation authority, or one or more counties or municipalities shall use a universally accepted contactless fare media that is compatible with the American Public Transportation Association’s Contactless Fare Media System Standard or the applicable bankcard contactless media standards and allows users to purchase fares at a single point of sale with coin, cash, or credit card. Additionally, any existing public rail system that is adding a new fare media system or is upgrading its existing fare media system shall use a universally accepted contactless fare media that is compatible with the American Public Transportation Association’s Contactless Fare Media System Standard or the applicable bankcard contactless media standards and allows users to purchase fares at a single point of sale with coin, cash, or credit card.

(8) Venue for prosecution or recovery for violations of rules or regulations adopted pursuant to this section shall be in the county where the entity which owns and operates the public rail system maintains its principal place of business.

History.—s. 1, ch. 88-360; s. 73, ch. 92-152; s. 38, ch. 93-164; s. 506, ch. 95-148; s. 55, ch. 95-257; s. 26, ch. 2010-225.



341.303 - Funding authorization and appropriations; eligibility and participation.

341.303 Funding authorization and appropriations; eligibility and participation.—

(1) APPROPRIATIONS REQUESTS.—

(a) Rail funds shall be requested on the basis of the funding required for the implementation of the rail component of the work program.

(b) No state funds shall be allocated or expended for operation deficits of any intercity or commuter rail projects except as specifically allowed for approved rail service development projects.

(2) PROJECT ELIGIBILITY.—Any project that is necessary to carry out those duties and responsibilities enumerated in s. 341.302, that is consistent with the approved local government comprehensive plan of the unit of government of the areas served by the rail service, and that is contained in the adopted work program is eligible for the expenditure of state funds in accordance with the fund participation rates established in this section.

(3) FUND PARTICIPATION; CAPITAL ASSISTANCE.—

(a) The department may fund up to 50 percent of the nonfederal and nonprivate share of the costs of any eligible railroad capital improvement project that is local in scope.

(b) The department is authorized to fund up to 100 percent of the cost of any eligible railroad capital improvement project that is statewide in scope or involves more than one county if no other governmental unit of appropriate jurisdiction exists.

(c) The department is authorized to fund up to 100 percent of the costs of any railroad capital improvement project involving the acquisition of rights-of-way for future transportation purposes. Departmental fund participation in such project shall be credited as part of the appropriate share of the participation by the department in total project cost for any future project involving such rights-of-way.

(4) FUND PARTICIPATION; OPERATING COSTS.—

(a) The department is authorized to fund up to 100 percent of the net operating costs of any eligible intercity or commuter rail system for up to 7 years, beginning from the open-to-service date.

(b) The term “net operating costs” means all operating costs of the project less any federal funds, fares, or other sources of income to the project.

(5) FUND PARTICIPATION; FLORIDA RAIL ENTERPRISE.—The department, through the Florida Rail Enterprise, is authorized to use funds provided pursuant to s. 201.15(4)(a)4. to fund:

(a) Up to 50 percent of the nonfederal share of the costs of any eligible passenger rail capital improvement project.

(b) Up to 100 percent of planning and development costs related to the provision of a passenger rail system, including, but not limited to, preliminary engineering, revenue studies, environmental impact studies, financial advisory services, engineering design, and other appropriate professional services.

(c) The high-speed rail system.

(d) Projects necessary to identify or address anticipated impacts of increased freight rail traffic resulting from the implementation of passenger rail systems as provided in s. 341.302(3)(b).

(6) FLORIDA RAIL ENTERPRISE; BUDGET.—

(a) The Florida Rail Enterprise shall be a single budget entity and shall develop a budget pursuant to chapter 216. The enterprise’s budget shall be submitted to the Legislature along with the department’s budget. All passenger rail funding by the department shall be included in this budget entity.

(b) Notwithstanding the provisions of s. 216.301 to the contrary and in accordance with s. 216.351, the Executive Office of the Governor shall, on July 1 of each year, certify forward all unexpended funds appropriated or provided pursuant to this section for the enterprise. Of the unexpended funds certified forward, any unencumbered amounts shall be carried forward. Such funds carried forward shall not exceed 5 percent of the original approved operating budget of the enterprise pursuant to s. 216.181(1). Funds carried forward pursuant to this section may be used for any lawful purpose, including, but not limited to, promotional and market activities, technology, and training. Any certified-forward funds remaining undisbursed on September 30 of each year shall be carried forward.

History.—s. 3, ch. 84-333; s. 21, ch. 85-81; s. 23, ch. 88-168; s. 19, ch. 89-301; s. 2, ch. 89-351; s. 74, ch. 92-152; s. 37, ch. 93-164; s. 8, ch. 2009-271; s. 31, ch. 2015-229.



341.501 - High-technology transportation systems; joint project agreement or assistance.

341.501 High-technology transportation systems; joint project agreement or assistance.—Notwithstanding any other provision of law, the Department of Transportation may enter into a joint project agreement with, or otherwise assist, private or public entities, or consortia thereof, to facilitate the research, development, and demonstration of high-technology transportation systems, including, but not limited to, systems using magnetic levitation technology. The department may, subject to s. 339.135, provide funds to match any available federal aid or aid from other states or jurisdictions for effectuating the research, development, and demonstration of high-technology transportation systems. To be eligible for funding under this section, the project must be located in Florida.

History.—s. 64, ch. 93-164; s. 58, ch. 96-323; s. 56, ch. 97-100; ss. 54, 88, ch. 2002-20.



341.8201 - Short title.

341.8201 Short title.—Sections 341.8201-341.842 may be cited as the “Florida Rail Enterprise Act.”

History.—s. 28, ch. 2002-20; s. 31, ch. 2003-1; s. 9, ch. 2009-271.



341.8203 - Definitions.

341.8203 Definitions.—As used in ss. 341.8201-341.842, unless the context clearly indicates otherwise, the term:

(1) “Associated development” means property, equipment, buildings, or other related facilities which are built, installed, used, or established to provide financing, funding, or revenues for the planning, building, managing, and operation of a high-speed rail system and which are associated with or part of the rail stations. The term includes air and subsurface rights, services that provide local area network devices for transmitting data over wireless networks, parking facilities, retail establishments, restaurants, hotels, offices, advertising, or other commercial, civic, residential, or support facilities.

(2) “Communication facilities” means the communication systems related to high-speed passenger rail operations, including those which are built, installed, used, or established for the planning, building, managing, and operating of a high-speed rail system. The term includes the land; structures; improvements; rights-of-way; easements; positive train control systems; wireless communication towers and facilities that are designed to provide voice and data services for the safe and efficient operation of the high-speed rail system; voice, data, and wireless communication amenities made available to crew and passengers as part of a high-speed rail service; and any other facilities or equipment used for operation of, or the facilitation of communications for, a high-speed rail system. Owners of communication facilities may not offer voice or data service to any entity other than passengers, crew, or other persons involved in the operation of a high-speed rail system.

(3) “Enterprise” means the Florida Rail Enterprise.

(4) “High-speed rail system” means any high-speed fixed guideway system for transporting people or goods, which system is, by definition of the United States Department of Transportation, reasonably expected to reach speeds of at least 110 miles per hour, including, but not limited to, a monorail system, dual track rail system, suspended rail system, magnetic levitation system, pneumatic repulsion system, or other system approved by the enterprise. The term includes a corridor, associated intermodal connectors, and structures essential to the operation of the line, including the land, structures, improvements, rights-of-way, easements, rail lines, rail beds, guideway structures, switches, yards, parking facilities, power relays, switching houses, and rail stations and also includes facilities or equipment used exclusively for the purposes of design, construction, operation, maintenance, or the financing of the high-speed rail system.

(5) “Joint development” means the planning, managing, financing, or constructing of projects adjacent to, functionally related to, or otherwise related to a high-speed rail system pursuant to agreements between any person, firm, corporation, association, organization, agency, or other entity, public or private.

(6) “Rail station,” “station,” or “high-speed rail station” means any structure or transportation facility that is part of a high-speed rail system designed to accommodate the movement of passengers from one mode of transportation to another at which passengers board or disembark from transportation conveyances and transfer from one mode of transportation to another.

(7) “Railroad company” means a person developing, or providing service on, a high-speed rail system.

(8) “Selected person or entity” means the person or entity to whom the enterprise awards a contract to establish a high-speed rail system pursuant to ss. 341.8201-341.842.

History.—s. 30, ch. 2002-20; s. 15, ch. 2004-366; s. 11, ch. 2009-271; s. 4, ch. 2013-213.



341.822 - Powers and duties.

341.822 Powers and duties.—

(1) The enterprise shall locate, plan, design, finance, construct, maintain, own, operate, administer, and manage the high-speed rail system in the state.

(2)(a) In addition to the powers granted to the department, the enterprise has full authority to exercise all powers granted to it under this chapter. Powers shall include, but are not limited to, the ability to plan, construct, maintain, repair, and operate a high-speed rail system, to acquire corridors, and to coordinate the development and operation of publicly funded passenger rail systems in the state.

(b) It is the express intention of ss. 341.8201-341.842 that the enterprise be authorized to plan, develop, own, purchase, lease, or otherwise acquire, demolish, construct, improve, relocate, equip, repair, maintain, operate, and manage the high-speed rail system; to expend funds to publicize, advertise, and promote the advantages of using the high-speed rail system and its facilities; and to cooperate, coordinate, partner, and contract with other entities, public and private, to accomplish these purposes.

(c) The enterprise shall establish a process to issue permits to railroad companies for the construction of communication facilities within a new or existing public or private high-speed rail system. The enterprise may adopt rules to administer such permits, including rules regarding the form, content, and necessary supporting documentation for permit applications; the process for submitting applications; and the application fee for a permit under s. 341.825. The enterprise shall provide a copy of a completed permit application to municipalities and counties where the high-speed rail system will be located. The enterprise shall allow each such municipality and county 30 days to provide comments to the enterprise regarding the application, including any recommendations regarding conditions that may be placed on the permit.

(3) The enterprise shall have the authority to employ procurement methods available to the department under chapters 255, 287, 334, and 337, or otherwise in accordance with law. The enterprise may also solicit proposals and, with legislative approval as evidenced by approval of the project in the department’s work program, enter into agreements with private entities, or consortia thereof, for the building, operation, ownership, or financing of the high-speed rail system.

(4) The executive director of the enterprise shall appoint staff, who shall be exempt from part II of chapter 110.

(5) The powers conferred upon the enterprise under ss. 341.8201-341.842 shall be in addition and supplemental to the existing powers of the department, and these powers shall not be construed as repealing any provision of any other law, general or local, but shall supersede such other laws that are inconsistent with the exercise of the powers provided under ss. 341.8201-341.842 and provide a complete method for the exercise of such powers granted.

(6) Any proposed rail enterprise project or improvement shall be developed in accordance with the Florida Transportation Plan and the work program under s. 339.135.

History.—s. 2, ch. 2001-153; s. 32, ch. 2002-20; s. 13, ch. 2009-271; s. 5, ch. 2013-213.



341.8225 - Department of Transportation sole governmental entity to acquire, construct, or operate high-speed rail projects; exception.

341.8225 Department of Transportation sole governmental entity to acquire, construct, or operate high-speed rail projects; exception.—

(1) No governmental entity other than the department may acquire, construct, maintain, or operate the high-speed rail system except upon specific authorization of the Legislature.

(2) Local governmental entities, as defined in s. 334.03(13), may negotiate with the department for the design, right-of-way acquisition, and construction of any component of the high-speed rail system within areas of their respective jurisdictions or within counties with which they have interlocal agreements.

History.—s. 14, ch. 2009-271; s. 92, ch. 2012-174.



341.825 - Communication facilities.

341.825 Communication facilities.—

(1) LEGISLATIVE INTENT.—The Legislature intends to:

(a) Establish a streamlined process to authorize the location, construction, operation, and maintenance of communication facilities within new and existing high-speed rail systems.

(b) Expedite the expansion of the high-speed rail system’s wireless voice and data coverage and capacity for the safe and efficient operation of the high-speed rail system and the safety, use, and efficiency of its crew and passengers as a critical communication facilities component.

(2) APPLICATION SUBMISSION.—A railroad company may submit to the enterprise an application to obtain a permit to construct communication facilities within a new or existing high-speed rail system. The application shall include an application fee limited to the amount needed to pay the anticipated cost of reviewing the application, not to exceed $10,000, which shall be deposited into the State Transportation Trust Fund. The application must include the following information:

(a) The location of the proposed communication facilities.

(b) A description of the proposed communication facilities.

(c) Any other information reasonably required by the enterprise.

(3) APPLICATION REVIEW.—The enterprise shall review each application for completeness within 30 days after receipt of the application.

(a) If the enterprise determines that an application is not complete, the enterprise shall, within 30 days after the receipt of the initial application, notify the applicant in writing of any errors or omissions. An applicant shall have 30 days within which to correct the errors or omissions in the initial application.

(b) If the enterprise determines that an application is complete, the enterprise shall act upon the permit application within 60 days of the receipt of the completed application by approving in whole, approving with conditions as the enterprise deems appropriate, or denying the application, and stating the reason for issuance or denial. In determining whether an application should be approved, approved with modifications or conditions, or denied, the enterprise shall consider any comments or recommendations received from a municipality or county and the extent to which the proposed communication facilities:

1. Are located in a manner that is appropriate for the communication technology specified by the applicant.

2. Serve an existing or projected future need for communication facilities.

3. Provide sufficient wireless voice and data coverage and capacity for the safe and efficient operation of the high-speed rail system and the safety, use, and efficiency of its crew and passengers.

(c) The failure to adopt any recommendation or comment may not be a basis for challenging the issuance of a permit.

(4) EFFECT OF PERMIT.—

(a) A permit authorizes the permittee to locate, construct, operate, and maintain the communication facilities within a new or existing high-speed rail system, subject to the conditions set forth in the permit. Such activities are not subject to local government land use or zoning regulations.

(b) A permit may include conditions that constitute variances and exemptions from rules of the enterprise or any other agency, which would otherwise be applicable to the communication facilities within the new or existing high-speed rail system.

(c) Notwithstanding any other provisions of law, the permit shall be in lieu of any license, permit, certificate, or similar document required by any local agency.

(d) Nothing in this section is intended to impose procedures or restrictions on railroad companies that are subject to the exclusive jurisdiction of the federal Surface Transportation Board pursuant to the Interstate Commerce Commission Termination Act of 1995, 49 U.S.C. ss. 10101, et seq.

(5) MODIFICATION OF PERMIT.—A permit may be modified by the applicant after issuance upon the filing of a petition with the enterprise.

(a) A petition for modification must set forth the proposed modification and the factual reasons asserted for the modification.

(b) The enterprise shall act upon the petition within 30 days by approving or denying the application, and stating the reason for issuance or denial.

History.—s. 6, ch. 2013-213.



341.836 - Associated development.

341.836 Associated development.—

(1) The enterprise, alone or as part of a joint development, may undertake associated developments to be a source of revenue for the establishment, construction, operation, or maintenance of the high-speed rail system. Such associated developments must be consistent, to the extent feasible, with applicable local government comprehensive plans and local land development regulations and otherwise be in compliance with ss. 341.8201-341.842.

(2) Sections 341.8201-341.842 do not prohibit the enterprise, the selected person or entity, or a party to a joint venture with the enterprise or its selected person or entity from obtaining approval, pursuant to any other law, for any associated development that is reasonably related to the high-speed rail system.

History.—s. 44, ch. 2002-20; s. 16, ch. 2009-271.



341.838 - Fares, rates, rents, fees, and charges.

341.838 Fares, rates, rents, fees, and charges.—

(1) The enterprise may establish, revise, charge, and collect fares, rates, rents, fees, charges, and revenues for the use of and for the services furnished, or to be furnished, by the system and to contract with any person, partnership, association, corporation, or other body, public or private, in respect thereof. Such fares, rates, rents, fees, and charges shall be reviewed annually by the enterprise and may be adjusted as set forth in the contract setting such fares, rates, rents, fees, or charges. The funds collected pursuant to this section shall, with any other funds available, be used to pay the cost of designing, building, operating, financing, and maintaining the system and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for.

(2) Fares, rates, rents, fees, and charges established, revised, charged, and collected by the enterprise pursuant to this section shall not be subject to supervision or regulation by any other department, commission, board, body, bureau, or agency of this state other than the enterprise.

History.—s. 46, ch. 2002-20; s. 18, ch. 2009-271.



341.839 - Alternate means.

341.839 Alternate means.—Sections 341.8201-341.842 provide an additional and alternative method for accomplishing the purposes authorized therein and are supplemental and additional to powers conferred by other laws. Except as otherwise expressly provided in ss. 341.8201-341.842, none of the powers granted to the enterprise under ss. 341.8201-341.842 are subject to the supervision or require the approval or consent of any municipality or political subdivision or any commission, board, body, bureau, or official.

History.—s. 47, ch. 2002-20; s. 19, ch. 2009-271.



341.840 - Tax exemption.

341.840 Tax exemption.—

(1) The exercise of the powers granted under ss. 341.8201-341.842 will be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare, and prosperity, and for the improvement of their health and living conditions. The design, construction, operation, maintenance, and financing of a high-speed rail system by the enterprise, its agent, or the owner or lessee thereof, as herein authorized, constitutes the performance of an essential public function.

(2)(a) For the purposes of this section, the term “enterprise” does not include agents of the enterprise other than contractors who qualify as such pursuant to subsection (7).

(b) For the purposes of this section, any item or property that is within the definition of the term “associated development” in s. 341.8203(1) may not be considered part of the high-speed rail system as defined in s. 341.8203(4).

(3)(a) Purchases or leases of tangible personal property or real property by the enterprise, excluding agents of the enterprise, are exempt from taxes imposed by chapter 212 as provided in s. 212.08(6). Purchases or leases of tangible personal property that is incorporated into the high-speed rail system as a component part thereof, as determined by the enterprise, by agents of the enterprise or the owner of the high-speed rail system are exempt from sales or use taxes imposed by chapter 212. Leases, rentals, or licenses to use real property granted to agents of the enterprise or the owner of the high-speed rail system are exempt from taxes imposed by s. 212.031 if the real property becomes part of such system. The exemptions granted in this subsection do not apply to sales, leases, or licenses by the enterprise, agents of the enterprise, or the owner of the high-speed rail system.

(b) The exemption granted in paragraph (a) to purchases or leases of tangible personal property by agents of the enterprise or by the owner of the high-speed rail system applies only to property that becomes a component part of such system. It does not apply to items, including, but not limited to, cranes, bulldozers, forklifts, other machinery and equipment, tools and supplies, or other items of tangible personal property used in the construction, operation, or maintenance of the high-speed rail system when such items are not incorporated into the high-speed rail system as a component part thereof.

(4) Any bonds or other security, and all notes, mortgages, security agreements, letters of credit, or other instruments that arise out of or are given to secure the repayment of bonds or other security, issued by the enterprise, or on behalf of the enterprise, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the state, the counties, and the municipalities and other political subdivisions in the state. This subsection, however, does not exempt from taxation or assessment the leasehold interest of a lessee in any project or any other property or interest owned by the lessee. The exemption granted by this subsection is not applicable to any tax imposed by chapter 220 on interest income or profits on the sale of debt obligations owned by corporations.

(5) When property of the enterprise is leased to another person or entity, the property shall be exempt from ad valorem taxation only if the use by the lessee qualifies the property for exemption under s. 196.199.

(6) A leasehold interest held by the enterprise is not subject to intangible tax. However, if a leasehold interest held by the enterprise is subleased to a nongovernmental lessee, such subleasehold interest shall be deemed to be an interest described in s. 199.023(1)(d), Florida Statutes 2005, and is subject to the intangible tax.

(7)(a) In order to be considered an agent of the enterprise for purposes of the exemption from sales and use tax granted by subsection (3) for tangible personal property incorporated into the high-speed rail system, a contractor of the enterprise that purchases or fabricates such tangible personal property must be certified by the enterprise as provided in this subsection.

(b)1. A contractor must apply for a renewal of the exemption not later than December 1 of each calendar year.

2. A contractor must apply to the enterprise on the application form adopted by the enterprise, which shall develop the form in consultation with the Department of Revenue.

3. The enterprise shall review each submitted application and determine whether it is complete. The enterprise shall notify the applicant of any deficiencies in the application within 30 days. Upon receipt of a completed application, the enterprise shall evaluate the application for exemption under this subsection and issue a certification that the contractor is qualified to act as an agent of the enterprise for purposes of this section or a denial of such certification within 30 days. The enterprise shall provide the Department of Revenue with a copy of each certification issued upon approval of an application. Upon receipt of a certification from the enterprise, the Department of Revenue shall issue an exemption permit to the contractor.

(c)1. The contractor may extend a copy of its exemption permit to its vendors in lieu of paying sales tax on purchases of tangible personal property qualifying for exemption under this section. Possession of a copy of the exemption permit relieves the seller of the responsibility of collecting tax on the sale, and the Department of Revenue shall look solely to the contractor for recovery of tax upon a determination that the contractor was not entitled to the exemption.

2. The contractor may extend a copy of its exemption permit to real property subcontractors supplying and installing tangible personal property that is exempt under subsection (3). Any such subcontractor may extend a copy of the permit to the subcontractor’s vendors in order to purchase qualifying tangible personal property tax-exempt. If the subcontractor uses the exemption permit to purchase tangible personal property that is determined not to qualify for exemption under subsection (3), the Department of Revenue may assess and collect any tax, penalties, and interest that are due from either the contractor holding the exemption permit or the subcontractor that extended the exemption permit to the seller.

(d) Any contractor authorized to act as an agent of the enterprise under this section shall maintain the necessary books and records to document the exempt status of purchases and fabrication costs made or incurred under the permit. In addition, an authorized contractor extending its exemption permit to its subcontractors shall maintain a copy of the subcontractor’s books, records, and invoices indicating all purchases made by the subcontractor under the authorized contractor’s permit. If, in an audit conducted by the Department of Revenue, it is determined that tangible personal property purchased or fabricated claiming exemption under this section does not meet the criteria for exemption, the amount of taxes not paid at the time of purchase or fabrication shall be immediately due and payable to the Department of Revenue, together with the appropriate interest and penalty, computed from the date of purchase, in the manner prescribed by chapter 212.

(e) If a contractor fails to apply for a high-speed rail system exemption permit, or if a contractor initially determined by the enterprise to not qualify for exemption is subsequently determined to be eligible, the contractor shall receive the benefit of the exemption in this subsection through a refund of previously paid taxes for transactions that otherwise would have been exempt. A refund may not be made for such taxes without the issuance of a certification by the enterprise that the contractor was authorized to make purchases tax-exempt and a determination by the Department of Revenue that the purchases qualified for the exemption.

(f) The enterprise may adopt rules governing the application process for exemption of a contractor as an authorized agent of the enterprise.

(g) The Department of Revenue may adopt rules governing the issuance and form of high-speed rail system exemption permits, the audit of contractors and subcontractors using such permits, the recapture of taxes on nonqualified purchases, and the manner and form of refund applications.

History.—s. 48, ch. 2002-20; s. 16, ch. 2004-366; s. 53, ch. 2007-5; s. 61, ch. 2012-174; s. 52, ch. 2013-15; s. 7, ch. 2013-213.



341.842 - Liberal construction.

341.842 Liberal construction.—This act, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.

History.—s. 50, ch. 2002-20.






Chapter 342 - WATERWAY AND WATERFRONT IMPROVEMENT

342.03 - Beautification and improvement of waterways by counties and municipalities; tax.

342.03 Beautification and improvement of waterways by counties and municipalities; tax.—It is declared to be a legitimate county or municipal purpose for any county or incorporated city or town in the state to improve and beautify waterways, including lakes, rivers, streams, ditches and canals, within such county or municipality, by opening such waterways and by clearing them of logs and other obstructions, including water hyacinths and other disagreeable and obnoxious vegetation, and, for all or any part of such purpose, any county or incorporated city or town in the state may levy a tax not to exceed 1 mill on the dollar of the assessed valuation of all property assessed for taxes in such county or incorporated city or town.

History.—s. 1, ch. 14651, 1931; CGL 1936 Supp. 2011(4).



342.04 - Time warrants.

342.04 Time warrants.—Any county or incorporated city or town in the state desiring to carry on all or any part of the work mentioned in s. 342.03 may issue and sell time warrants not to exceed in amount the sum of $15,000 for any county or the sum of $5,000 for any incorporated city or town, except that time warrants shall not exceed 50 percent of the estimated revenue to be derived from the tax to be levied by virtue of s. 342.03. Such time warrants shall not be sold for less than their par value and shall not draw a rate of interest in excess of 6 percent per year. When such time warrants shall come within the purview of s. 12, Art. VII of the State Constitution, the said time warrants shall be issued only after the same shall have been approved by the majority of the votes cast in an election in which a majority of the owners of freeholds not wholly exempt from taxation who are qualified electors residing in such county or city or town shall participate, which said election shall be called and held, and the result thereof declared and recorded, in the manner prescribed by ss. 100.201-100.221, 100.241, 100.261-100.341, 100.351, and said election shall be subject to all the provisions of said chapter.

History.—s. 2, ch. 14651, 1931; CGL 1936 Supp. 2011(5); s. 24, ch. 57-1; s. 15, ch. 69-216; s. 64, ch. 77-175.



342.05 - Precautions as to use of poisons.

342.05 Precautions as to use of poisons.—Any county or incorporated city or town in the state, its agents, servants, employees, and contractors, may use any poisonous substance, chemical, or spray in killing water hyacinths and other disagreeable or obnoxious vegetation in the waterways mentioned in s. 342.03, provided no such poisonous substance, chemical, or spray shall be used which might injure or destroy fish life or human or other animal life without first taking sufficient precaution to prevent the same.

History.—s. 3, ch. 14651, 1931; CGL 1936 Supp. 2011(6).



342.06 - Contracts and bond of contractor.

342.06 Contracts and bond of contractor.—Any county or incorporated city or town in the state may contract to have carried on all or any part of the work mentioned in s. 342.03, provided such contract shall be let in the manner prescribed by law for other work of a public nature. No such contractor shall use any poisonous substance, chemical or spray in any of the waterways mentioned in s. 342.03 without first entering into a good and sufficient bond to be fixed and approved by the county or municipal authorities conditioned to indemnify any and all persons against any loss or damage for injury to livestock resulting from the use of such poisonous substance, chemical or spray.

History.—s. 4, ch. 14651, 1931; CGL 1936 Supp. 2011(7); s. 23, ch. 29615, 1955.



342.07 - Recreational and commercial working waterfronts; legislative findings; definitions.

342.07 Recreational and commercial working waterfronts; legislative findings; definitions.—

(1) The Legislature recognizes that there is an important state interest in facilitating boating and other recreational access to the state’s navigable waters. This access is vital to tourists and recreational users and the marine industry in the state, to maintaining or enhancing the $57 billion economic impact of tourism and the $14 billion economic impact of boating in the state annually, and to ensuring continued access to all residents and visitors to the navigable waters of the state. The Legislature recognizes that there is an important state interest in maintaining viable water-dependent support facilities, such as public lodging establishments and boat hauling and repairing and commercial fishing facilities, and in maintaining the availability of public access to the navigable waters of the state. The Legislature further recognizes that the waterways of the state are important for engaging in commerce and the transportation of goods and people upon such waterways and that such commerce and transportation is not feasible unless there is access to and from the navigable waters of the state through recreational and commercial working waterfronts.

(2) As used in this section, the term “recreational and commercial working waterfront” means a parcel or parcels of real property which provide access for water-dependent commercial activities, including hotels and motels as defined in s. 509.242(1), or provide access for the public to the navigable waters of the state. Recreational and commercial working waterfronts require direct access to or a location on, over, or adjacent to a navigable body of water. The term includes water-dependent facilities that are open to the public and offer public access by vessels to the waters of the state or that are support facilities for recreational, commercial, research, or governmental vessels. These facilities include public lodging establishments, docks, wharfs, lifts, wet and dry marinas, boat ramps, boat hauling and repair facilities, commercial fishing facilities, boat construction facilities, and other support structures over the water. As used in this section, the term “vessel” has the same meaning as in s. 327.02. Seaports are excluded from the definition.

History.—s. 13, ch. 2005-157; s. 8, ch. 2006-172; s. 6, ch. 2006-220; s. 8, ch. 2014-70.



342.201 - Waterfronts Florida Program.

342.201 Waterfronts Florida Program.—

(1) There is established within the Department of Economic Opportunity the Waterfronts Florida Program to provide technical assistance and support to communities in revitalizing waterfront areas in this state.

(2) As used in this section, the term:

(a) “Waterfront community” means a municipality or county that is required to prepare a coastal element for its local government comprehensive plan.

(b) “Recreational and commercial working waterfront” means a parcel or parcels of real property that provide access for water-dependent commercial activities or provide access for the public to the navigable waters of the state. Recreational and commercial working waterfronts require direct access to or a location on, over, or adjacent to a navigable body of water. The term includes water-dependent facilities that are open to the public and offer public access by vessels to the waters of the state or that are support facilities for recreational, commercial, research, or governmental vessels. These facilities include docks, wharfs, lifts, wet and dry marinas, boat ramps, boat hauling and repair facilities, commercial fishing facilities, boat construction facilities, and other support structures over the water.

(3) The purpose of this program is to provide technical assistance, support, training, and financial assistance to waterfront communities in their efforts to revitalize waterfront areas. The program shall direct its efforts on the following priority concerns:

(a) Protecting environmental and cultural resources;

(b) Providing public access;

(c) Mitigating hazards; and

(d) Enhancing the viable traditional economy.

(4) The program is responsible for:

(a) Implementing the Waterfronts Florida Partnership Program. The department, in coordination with the Department of Environmental Protection, shall develop procedures and requirements governing program eligibility, application procedures, and application review. The department may provide financial assistance to eligible local governments to develop local plans to further the purpose of the program. In recognition of limited funding, the department may limit the number of local governments assisted by the program based on the amount of funding appropriated to the department for the purpose of the program.

(b) Serving as a source for information and technical assistance for Florida’s waterfront communities in preserving traditional recreational and commercial working waterfronts.

History.—s. 9, ch. 2005-157; s. 241, ch. 2011-142; s. 56, ch. 2012-96.






Chapter 343 - REGIONAL TRANSPORTATION

Part I - NORTHEAST FLORIDA REGIONAL TRANSPORTATIONCOMMISSION (ss. 343.1001-343.1013)

343.1001 - Short title.

1343.1001 Short title.—This part may be cited as the “Northeast Florida Regional Transportation Commission Act.”

History.—s. 2, ch. 2013-173.

1Note.—This part is repealed November 30, 2018, unless the contingencies in s. 343.1013 occur.



343.1002 - Definitions.

1343.1002 Definitions.—As used in this part, the term:

(1) “Agency of the state” means the state and any department of the state, the commission, or any corporation, agency, or instrumentality created, designated, or established by the state.

(2) “Board” means the governing body of the commission.

(3) “Commission” means the Northeast Florida Regional Transportation Commission.

(4) “Department” means the Department of Transportation.

(5) “Transportation authorities” means the department and any entity created under this chapter, chapter 348, or chapter 349.

(6) “Transportation facilities” means all mobile and fixed assets, including real or personal property or rights therein, used in the transportation of persons or property by any means of conveyance, and all appurtenances thereto, such as, but not limited to: highways; bridges; limited or controlled access roadways, lanes, and related facilities; docks, wharves, vessels, jetties, piers, and marine terminals; vehicles, fixed guideway facilities, including freight rail, intermodal facilities, and any means of conveyance of persons or property of all types; passenger and other terminals; park-and-ride facilities; bicycle ways and related facilities; pedestrian ways and pedestrian-related facilities appurtenant to other transportation facilities; transit-related improvements or developments adjacent to transit facilities or stations; bus, train, vessel, or other vehicle storage, cleaning, fueling, control, and maintenance facilities; and administrative and other office space necessary for the exercise by the commission of the powers and obligations granted under this part.

(7) “Transportation services” means the conveyance of persons or property, including mass transit services such as fixed-route bus service, fixed-guideway vehicle service, paratransit service, flex route or demand responsive service, and the planning and funding of transportation facilities.

History.—s. 3, ch. 2013-173.

1Note.—This part is repealed November 30, 2018, unless the contingencies in s. 343.1013 occur.



343.1003 - Northeast Florida Regional Transportation Commission.

1343.1003 Northeast Florida Regional Transportation Commission.—

(1) The Northeast Florida Regional Transportation Commission, an agency of the state, is created and established as a body politic and corporate, covering the six-county area comprised of Baker, Clay, Duval, Nassau, Putnam, and St. Johns Counties.

(2) The nine-member governing board of the commission shall be selected and serve as follows:

(a) The county commissions of Baker, Clay, Nassau, Putnam, and St. Johns Counties shall each appoint one person, who may be an elected official of such county. However, in order to ensure continuity on the initial governing board, the initial appointees under this paragraph shall draw lots at the first meeting of the governing board to determine which two members shall serve initial terms of 2 years, which member shall serve an initial term of 3 years, and which two members shall serve initial terms of 4 years.

(b) The City of Jacksonville shall be represented by four members, who may be elected officials of the city. Of the four members, the mayor of the City of Jacksonville shall appoint two members, and the Jacksonville City Council shall appoint two members. However, in order to ensure continuity on the initial governing board, the initial appointees shall draw lots at the first meeting of the governing board to determine which member shall serve an initial term of 2 years, which two members shall serve initial terms of 3 years, and which member shall serve an initial term of 4 years.

(c) An appointed member may not select or have a designee selected to serve in the absence of the member, whether such member is an elected official or otherwise. However, if an appointed member is designated by the appointing entity by title, such as the chair of a county commission or the chair of a transportation or planning agency, the successor or vice chair may serve for such appointee in his or her absence.

(d) Except for the initial board, members shall be appointed for 4-year terms. A member may not serve more than two consecutive terms.

(3) The secretary of the department shall appoint a nonvoting advisor to the board.

(4) The board may create an advisory panel, with membership to be determined by the board, and may establish committees by and at the will of the chair, or upon vote of the board.

(5) The members of the board shall serve without compensation but are entitled to receive reimbursement from the commission for travel expenses and per diem incurred in connection with the business of the commission as provided in s. 112.061. Persons appointed to a committee or an advisory panel shall also serve without compensation but may be entitled to per diem or travel expenses incurred in connection with the business of the commission as provided in s. 112.061.

(6) Notwithstanding s. 348.0003(4)(c), members of the board shall file a statement of financial interest with the Commission on Ethics pursuant to s. 112.3145.

(7) At its inaugural meeting, the board shall establish the duties and powers of its officers as set forth in subsection (8) and its initial rules of conduct and meeting procedures.

(8) At its inaugural meeting, and annually thereafter, the board shall elect a chair, vice chair, secretary, and treasurer from among its members, to serve for a term of 1 year. No person may hold the office of chair for more than two consecutive terms.

(9) The first meeting of the commission shall be held within 60 days after the creation of the commission.

(10) Six members of the board constitute a quorum. The commission may meet upon the presence of a quorum. A vacancy on the board does not impair the ability of a quorum to exercise all rights and perform all duties of the commission.

(11) The commission may employ an executive director and an administrative assistant to the board and to the executive director. The commission may employ permanent or temporary staff, including consultants, as it determines necessary or convenient, or, subject to approval by their respective boards or administrative chiefs, may use the staff of:

(a) The Jacksonville Transportation Authority, its legal counsel, technical experts, engineers, and other administrative employees.

(b) The North Florida Transportation Planning Organization, for planning matters.

(c) The Northeast Florida Regional Council, for planning and coordination matters.

(d) The department.

(e) The Jacksonville Port Authority.

(f) The counties represented on the commission board, on an as-needed basis.

(12) An appointing county commission, or, in the case of Duval County, upon request of the mayor or the city council president, the Jacksonville City Council, may remove a member appointed by it for cause, including, but not limited to, failure to attend two or more meetings of the commission during any 9-month period.

(13) There shall be no liability on the part of, and no cause of action may arise against, any member for any action taken in the performance of his or her duties under this part.

History.—s. 4, ch. 2013-173; s. 35, ch. 2016-10.

1Note.—This part is repealed November 30, 2018, unless the contingencies in s. 343.1013 occur.



343.1004 - Commission powers and duties.

1343.1004 Commission powers and duties.—

(1) The express purposes of the commission are to improve mobility and expand multimodal transportation options for persons and freight throughout the six-county North Florida region. The commission shall, at a minimum:

(a) Use the data contained in the long-range transportation plan of the North Florida Transportation Planning Organization and other data to develop a multimodal and prioritized regional transportation plan consisting of transportation projects of regional significance; and

(b) Research and develop an implementation plan that identifies available but not yet imposed, and potentially developable, sources of funding to execute the regional transportation plan. In developing the regional transportation plan, the commission shall review and coordinate with the future land use, capital improvements, and traffic circulation elements of the counties’ local government comprehensive plans, the Strategic Regional Policy Plan of the Northeast Florida Regional Council, and the schedules of other units of government having transit or transportation authority within whose jurisdictions the projects or improvements will be located in order to define and resolve potential inconsistencies between such plans and the commission’s regional transportation plan. The commission shall present the regional transportation plan and updates to the governing bodies of the constituent counties within 90 days after adoption. The commission shall update the regional transportation plan and the implementation plan at least every other year.

(2) The commission may plan, develop, coordinate, and promote transportation projects and transportation services of regional significance which are identified in the commission’s regional transportation plan.

(a) Subject to available funding and with the approval of the affected counties and transportation authorities, the commission may provide transportation services of regional significance which are identified in the regional transportation plan.

(b) To ensure coordination of its plans with those of local governments, the commission shall consult with local governments concerning the commission’s regional transportation plan.

(c) The commission may facilitate efforts to secure funding commitments from federal and state sources, or from the applicable counties, for the planning, development, construction, purchase, operation, and maintenance of transportation projects that are of regional significance or that support intercounty mobility for persons or freight.

(3) In carrying out its purposes and powers, the commission may request funding and technical assistance from the department and from federal and local agencies. In order to carry out the purposes and powers of the commission for its first 5 years, the commission shall also timely request annually that each constituent county appropriate a cash contribution of up to 30 cents per capita per year, based on the latest decennial census, to support its budget; however, the contribution of Duval County may not exceed 45 percent of the commission’s budget for any fiscal year.

(4) The commission may exercise all powers necessary, appurtenant, convenient, or incidental to carrying out the purposes identified in subsections (1)-(3), including, but not limited to, the power to:

(a) Sue and be sued, implead and be impleaded, and complain and defend in all courts in its own name.

(b) Adopt and use a corporate seal.

(c) Apply for and accept grants from federal, state, local, or private sources for the carrying out of the purposes and powers of the commission.

(d) Partner with private sector business community entities that may further the commission’s mission and engage the public in support of regional multimodal transportation improvements.

(e) Adopt rules, including bylaws and sanctions, for the regulation of the affairs and the conducting of business, including termination of membership in the commission for nonpayment of county contributions required under subsection (3).

(f) Advertise, market, and promote regional transit services and facilities, freight mobility plans and projects, and the general activities of the commission.

(g) Cooperate with other governmental entities and contract with other governmental agencies, including the Federal Government, the department, counties, transit and transportation authorities or agencies, municipalities, and expressway and bridge authorities.

(h) Purchase liability insurance directly from local, national, or international insurance companies which the commission is contractually and legally obligated to provide, notwithstanding s. 287.022(1).

(i) Make contracts and execute all instruments necessary or convenient for conducting its business.

(j) Form, alone or with one or more other agencies of the state or local governments, public benefit corporations to carry out the powers and obligations granted under this part or the powers and obligations of such other agencies or local governments.

(k) Do everything necessary or convenient for the conduct of its business and the general welfare of the commission in order to carry out the powers granted to it by this part or any other law.

(5) The commission may not pledge the credit or taxing power of the state or any political subdivision or agency thereof, nor may any of the commission’s obligations be deemed to be obligations of the state or of any political subdivision or agency thereof, nor may the state or any political subdivision or agency thereof, except the commission, be liable for the payment of the principal of or interest on such obligations.

History.—s. 5, ch. 2013-173.

1Note.—This part is repealed November 30, 2018, unless the contingencies in s. 343.1013 occur.



343.1005 - Transportation projects of regional significance.

1343.1005 Transportation projects of regional significance.—Transportation projects of regional significance are those transportation facilities and transportation services within, in whole or in part, a regional transportation corridor identified in the commission report presented to the Legislature on or about December 31, 2012, or subsequently identified by the commission, which have one or more of the following characteristics:

(1) Exhibit a significant level of travel between counties or regions.

(2) Provide a primary connection between activity centers or municipalities.

(3) Exhibit a significant percentage of freight conveyance.

(4) Provide a primary connection to marine, aviation, or intermodal facilities.

(5) Provide a regional emergency evacuation route.

(6) Support or enhance the functionality of another identified transportation project of regional significance in the corridor by providing for regional movement or removing nonregional trips from other transportation projects of regional significance.

(7) Such other characteristics as the commission may determine relating to regional significance.

History.—s. 6, ch. 2013-173.

1Note.—This part is repealed November 30, 2018, unless the contingencies in s. 343.1013 occur.



343.1006 - Plan coordination with other agencies.

1343.1006 Plan coordination with other agencies.—The regional transportation plan and implementation plan shall be forwarded to the North Florida Transportation Planning Organization for inclusion in its long-range transportation plan and other planning documents as required by law. To the extent feasible, the commission’s planning activities, including the development and adoption of the regional transportation plan and the implementation plan, shall be coordinated with the work of the North Florida Transportation Planning Organization, the Northeast Florida Regional Council, and the department.

History.—s. 7, ch. 2013-173.

1Note.—This part is repealed November 30, 2018, unless the contingencies in s. 343.1013 occur.



343.1008 - Authority to contract.

1343.1008 Authority to contract.—Any county, municipality, drainage district, road and bridge district, school district, or any other political subdivision, board, commission, or individual, in or of the state, may make and enter into contracts, leases, conveyances, partnerships, or other agreements with the commission within the provisions and for the purposes of this part. The commission may make and enter into contracts, leases, conveyances, partnerships, interlocal agreements, and other agreements with any political subdivision, agency, or instrumentality of the state and any federal agencies, corporations, and individuals for the purpose of carrying out the provisions of this part and serving the purposes of the commission.

History.—s. 8, ch. 2013-173.

1Note.—This part is repealed November 30, 2018, unless the contingencies in s. 343.1013 occur.



343.1009 - Exemption from taxation and assessment.

1343.1009 Exemption from taxation and assessment.—The effectuation of the authorized purposes of the commission created under this part is for the benefit of the people of this state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and, because the commission performs essential governmental functions in effectuating such purposes, the commission is not required to pay any taxes or assessments upon any property acquired or used by it for such purposes, or upon any rates, fees, rentals, receipts, income, or charges at any time received by it.

History.—s. 9, ch. 2013-173.

1Note.—This part is repealed November 30, 2018, unless the contingencies in s. 343.1013 occur.



343.1010 - Powers of commission are supplemental.

1343.1010 Powers of commission are supplemental.—

(1) The powers conferred by this part are supplemental to the existing powers of the North Florida Transportation Planning Organization, the Jacksonville Transportation Authority, the Northeast Florida Regional Council, the counties and the municipalities located therein, and the department. This part does not repeal any provisions of any other law, general, special, or local, but supplements such other laws in the exercise of the powers provided under this part and provides a complete method for the exercise of the powers granted in this part. The projects of the commission must comply with all applicable federal, state, and local laws. The projects of the commission undertaken pursuant to this part may be accomplished without regard to or necessity for compliance with the provisions, limitations, or restrictions contained in any other general, special, or local law except as specifically set forth in this part.

(2) This part does not repeal, rescind, or modify any other law relating to the North Florida Transportation Planning Organization, the Jacksonville Transportation Authority, or the department.

History.—s. 10, ch. 2013-173.

1Note.—This part is repealed November 30, 2018, unless the contingencies in s. 343.1013 occur.



343.1011 - Public meetings and hearings.

1343.1011 Public meetings and hearings.—

(1) The commission shall hold regular public meetings at the times and locations determined by the chair but, if feasible, at least quarterly.

(2) Before the adoption of the regional transportation plan or the implementation plan, a public hearing shall be conducted by the commission in each of the counties affected, at least one of which must be before the board. Any interested party shall have the opportunity to be heard in person or by counsel and to introduce testimony in his or her behalf at the hearing. Reasonable notice of each public hearing must be published in a newspaper of general circulation in each county in which such hearings are required to be held, at least 7 days before the hearing. The commission shall comply with all applicable federal and state requirements related to new or altered transportation facilities or services.

History.—s. 11, ch. 2013-173.

1Note.—This part is repealed November 30, 2018, unless the contingencies in s. 343.1013 occur.



343.1012 - Discretionary sales surtax.

1343.1012 Discretionary sales surtax.—The commission is not an “authority” for purposes of s. 212.055(1).

History.—s. 12, ch. 2013-173.

1Note.—This part is repealed November 30, 2018, unless the contingencies in s. 343.1013 occur.



343.1013 - Repeal.

343.1013 Repeal.—This part shall stand repealed on November 30, 2018, unless:

(1) The commission has adopted the regional transportation plan and the implementation plan, and at least Clay, Duval, Nassau, and St. Johns Counties have adopted resolutions endorsing such plans; and

(2) Adequate funding sources to carry out the initial phases of such plans have been secured.

History.—s. 13, ch. 2013-173.






Part II - SOUTH FLORIDA REGIONAL TRANSPORTATIONAUTHORITY (ss. 343.51-343.58)

343.51 - Short title.

343.51 Short title.—This part may be cited as the “South Florida Regional Transportation Authority Act.”

History.—s. 1, ch. 89-351; s. 1, ch. 2003-159.



343.52 - Definitions.

343.52 Definitions.—As used in this part, the term:

(1) “Authority” means the South Florida Regional Transportation Authority.

(2) “Board” means the governing body of the authority.

(3) “Area served” means Miami-Dade, Broward, and Palm Beach Counties. However, this area may be expanded by mutual consent of the authority and the board of county commissioners of Monroe County. The authority may not expand into any additional counties without the department’s prior written approval.

(4) “Transit system” means a system used for the transportation of people and goods by means of, without limitation, a street railway, an elevated railway having a fixed guideway, a commuter railroad, a subway, motor vehicles, or motor buses, and includes a complete system of tracks, stations, and rolling stock necessary to effectuate passenger service to or from the surrounding regional municipalities.

(5) “Transit facilities” means property, avenues of access, equipment, or buildings built and installed in Miami-Dade, Broward, and Palm Beach Counties which are required to support a transit system.

(6) “Member” means the individuals constituting the board.

(7) “Feeder transit services” means a transit system that transports passengers to or from stations within or across counties.

History.—s. 1, ch. 89-351; s. 2, ch. 2003-159; s. 62, ch. 2012-174.



343.53 - South Florida Regional Transportation Authority.

343.53 South Florida Regional Transportation Authority.—

(1) There is created and established a body politic and corporate, an agency of the state, to be known as the “South Florida Regional Transportation Authority,” hereinafter referred to as the “authority.”

(2) The governing board of the authority shall consist of 10 voting members, as follows:

(a) The county commissions of Miami-Dade, Broward, and Palm Beach Counties shall each elect a commissioner as that commission’s representative on the board. The commissioner must be a member of the county commission when elected and for the full extent of his or her term.

(b) The county commissions of Miami-Dade, Broward, and Palm Beach Counties shall each appoint a citizen member to the board who is not a member of the county commission but who is a resident of the county from which he or she is appointed and a qualified elector of that county. Insofar as practicable, the citizen member shall represent the business and civic interests of the community.

(c) The secretary of the Department of Transportation shall appoint one of the district secretaries, or his or her designee, for the districts within which the area served by the South Florida Regional Transportation Authority is located, who shall serve ex officio as a voting member.

(d) If the authority’s service area is expanded pursuant to s. 343.54(5), the county containing the new service area shall have two members appointed to the board as follows:

1. The county commission of the county shall elect a commissioner as that commission’s representative on the board. The commissioner must be a member of the county commission when elected and for the full extent of his or her term.

2. The Governor shall appoint a citizen member to the board who is not a member of the county commission but who is a resident and a qualified elector of that county.

(e) The Governor shall appoint three members to the board who are residents and qualified electors in the area served by the authority but who are not residents of the same county.

(3) Members of the governing board of the authority shall be appointed to serve 4-year staggered terms, except that the terms of the appointees of the Governor shall be concurrent.

(4) A vacancy during a term shall be filled by the respective appointing authority in the same manner as the original appointment and only for the balance of the unexpired term.

(5) The members of the authority shall serve without compensation, but are entitled to reimbursement for travel expenses actually incurred in their duties as provided by law.

History.—s. 1, ch. 89-351; s. 7, ch. 91-418; s. 75, ch. 92-152; s. 508, ch. 95-148; s. 3, ch. 2003-159; s. 63, ch. 2012-174.



343.54 - Powers and duties.

343.54 Powers and duties.—

(1)(a) The authority created and established by this part shall have the right to own, operate, maintain, and manage a transit system in the tri-county area of Broward, Miami-Dade, and Palm Beach Counties, hereinafter referred to as the South Florida Regional Transportation Authority.

(b) It is the express intention of this part that the authority be authorized to plan, develop, own, purchase, lease, or otherwise acquire, demolish, construct, improve, relocate, equip, repair, maintain, operate, and manage a transit system and transit facilities; to establish and determine the policies necessary for the best interest of the operation and promotion of a transit system; and to adopt rules necessary to govern the operation of a transit system and transit facilities. It is the intent of the Legislature that the South Florida Regional Transportation Authority shall have overall authority to coordinate, develop, and operate a regional transportation system within the area served.

(c) Notwithstanding subsection (3), the South Florida Regional Transportation Authority may not exercise the powers in paragraph (b) with respect to an existing system for transporting people and goods by any means which is owned by another entity without the consent of that entity. Furthermore, if the authority acquires, purchases, operates, condemns, or inherits an existing entity, the authority shall also inherit and assume all rights, assets, labor agreements, appropriations, privileges, and obligations of the existing entity. This paragraph does not preclude the South Florida Regional Transportation Authority from having the primary responsibility to develop and coordinate the transportation systems within the service area of the South Florida Regional Transportation Authority.

(2) The authority created in this part shall be the successor and assignee of the Tri-County Commuter Rail Authority and shall inherit all rights, assets, labor agreements, appropriations, privileges, and obligations of the Tri-County Commuter Rail Authority.

(3) The authority may exercise all powers necessary, appurtenant, convenient, or incidental to the carrying out of the aforesaid purposes, including, but not limited to, the following rights and powers:

(a) To sue and be sued, implead and be impleaded, complain and defend in all courts in its own name.

(b) To adopt and use a corporate seal.

(c) To have the power of eminent domain, including the procedural powers granted under chapters 73 and 74.

(d) To acquire, purchase, hold, lease as a lessee, and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the purposes of the authority.

(e) To sell, convey, exchange, lease, or otherwise dispose of any real or personal property acquired by the authority, including air rights.

(f) To fix, alter, establish, and collect rates, fares, fees, rentals, and other charges for the use of any transit system or transit facilities owned or operated by the authority.

(g) To develop and provide feeder transit services to or from stations within or across counties.

(h) To adopt bylaws for the regulation of the affairs and the conduct of the business of the authority. The bylaws shall provide for quorum and voting requirements, maintenance of minutes and other official records, and preparation and adoption of an annual budget.

(i) To lease, rent, or contract for the operation or management of any part of a transit system or transit facility, including feeder transit services and concessions. In awarding a contract, the authority shall consider, but is not limited to, the following:

1. The qualifications of each applicant.

2. The level of service.

3. The efficiency, cost, and anticipated revenue.

4. The construction, operation, and management plan.

5. The financial ability to provide reliable service.

6. The impact on other transportation modes, including the ability to interface with other transportation modes and facilities.

(j) To enforce collection of rates, fees, and charges, and to establish and enforce fines and penalties for violations of any rules.

(k) To advertise and promote transit systems, transit facilities, and activities of the authority.

(l) To employ an executive director, attorney, staff, and consultants.

(m) To cooperate with other governmental entities and to contract with other governmental agencies, including the Department of Transportation, the Federal Government, regional planning councils, counties, and municipalities.

(n) To enter into joint development agreements.

(o) To accept funds from other governmental sources, and to accept private donations.

(p) To purchase by directly contracting with local, national, or international insurance companies to provide liability insurance which the authority is contractually and legally obligated to provide, the requirements of s. 287.022(1), notwithstanding.

(q) To privatize any of the administrative functions of the authority existing as of July 1, 2012, by contracting with a private entity or entities to perform any or all of those functions, which shall require a two-thirds vote of the entire membership of the board.

(4) The authority shall develop and adopt a plan for the operation, maintenance, and expansion of the transit system. Such plan shall address the authority’s plan for the development of public and private revenue sources, and the service to be provided, including expansions of current service which are consistent, to the maximum extent feasible, with approved local government comprehensive plans. The plan shall be reviewed and updated annually.

(5) The authority, by a resolution of its governing board, may expand its service area into Monroe County. The board shall determine the conditions and terms of the partnership, except as provided herein. However, the authority may not expand its service area without the consent of the board of county commissioners representing the proposed expansion area, and a county may not be added to the service area except in the year that federal reauthorization legislation for transportation funds is enacted. The authority shall not expand into any county other than Monroe County without the department’s prior written approval.

History.—s. 1, ch. 89-351; s. 88, ch. 90-136; s. 76, ch. 92-152; s. 4, ch. 2003-159; s. 1, ch. 2007-255; s. 64, ch. 2012-174.



343.55 - Issuance of revenue bonds.

343.55 Issuance of revenue bonds.—

(1) The authority is authorized to borrow money as provided by the State Bond Act for the purpose of paying all or any part of the cost of any one or more projects of the South Florida Regional Transportation Authority. The principal of, and the interest on, such bonds shall be payable solely from revenues pledged for their payment.

(2) The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the projects for which such bonds shall have been issued, except as provided in the State Bond Act. Such proceeds shall be disbursed and used as provided in this part and in such manner and under such restrictions, if any, as the Division of Bond Finance may provide in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same.

(3)(a) The authority may issue, reissue, or redeem bonds that do not pledge the full faith and credit of the state in such principal amounts as, in the opinion of the authority, is necessary to provide sufficient moneys for achieving its corporate purposes.

(b) The bonds of the authority, whether on original issuance or refunding, must be authorized by resolution of the authority after approval of the issuance of the bonds at a public hearing. These bonds may be term or serial bonds, shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, at such times, be in such denominations, be in such form, coupon or fully registered, shall carry registration, have exchangeability and interchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption and be entitled to such priorities on the revenues, rates, fees, rentals, or other charges or receipts of the authority as any resolution subsequent thereto may provide. The bonds must be executed by officers as the authority determines under the requirements of s. 279.06.

(c) The authority shall sell the bonds at public sale by competitive bid. However, if the authority receives a written recommendation from a financial adviser and the authority determines, by official action, that a negotiated sale of the bonds is in the best interest of the authority, the authority may negotiate sale of the bonds with the underwriter designated by the authority, after a public hearing and by a two-thirds vote of all voting members of the authority. The authority shall provide specific findings in a resolution as to the reasons requiring the negotiated sale. This resolution shall incorporate and have attached the written recommendation of the financial adviser required by this subsection.

(d) Any such resolution authorizing any bonds that do not pledge the full faith and credit of the sale may contain provisions that are part of the contract with the holders of the bonds as the authority determines proper. In addition, the authority may enter into a trust indenture or other agreement with its fiscal agent or with any bank or trust company within or without the state as security for such bonds and may, under an agreement, assign and pledge the revenues, rates, fees, rentals, tolls, or other charges or receipts of the authority.

(e) Any bond that is issued pursuant to this part is a negotiable instrument and has all the qualities and incidents of a negotiable instrument under the laws governing merchants and negotiable instruments in this state.

History.—s. 1, ch. 89-351; s. 5, ch. 2003-159; s. 2, ch. 2007-255.



343.56 - Bonds not debts or pledges of credit of state.

343.56 Bonds not debts or pledges of credit of state.—Revenue bonds issued under the provisions of this part are not debts of the state or pledges of the faith and credit of the state. Such bonds are payable exclusively from revenues pledged for their payment. All such bonds shall contain a statement on their face that the state is not obligated to pay the same or the interest thereon, except from the revenues pledged for their payment, and that the faith and credit of the state is not pledged to the payment of the principal or interest of such bonds. The issuance of revenue bonds under the provisions of this part does not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatsoever, or to make any appropriation for their payment. No state funds shall be used or pledged to pay the principal or interest of any bonds issued to finance or refinance any portion of the South Florida Regional Transportation Authority transit system, and all such bonds shall contain a statement on their face to this effect.

History.—s. 1, ch. 89-351; s. 21, ch. 2000-266; s. 6, ch. 2003-159; s. 65, ch. 2012-174.



343.57 - Pledge to bondholders not to restrict certain rights of authority.

343.57 Pledge to bondholders not to restrict certain rights of authority.—The state pledges to and agrees with the holders of the bonds issued pursuant to this part that the state will not limit or restrict the rights vested in the authority to construct, reconstruct, maintain, and operate any project as defined in this part, to establish and collect such fees or other charges as may be convenient or necessary to produce sufficient revenues to meet the expenses of maintenance and operation of the system, and to fulfill the terms of any agreements made with the holders of bonds authorized by this part. The state further pledges that it will not in any way impair the rights or remedies of the holders of such bonds until the bonds, together with interest thereon, are fully paid and discharged. Nothing in this section or in any agreement between the authority and the Department of Transportation shall be construed to require the Legislature to make or continue any appropriation of state funds to the authority, including, but not limited to, the amounts specified in s. 343.58(4), nor shall any holder of bonds have any right to require the Legislature to make or continue any appropriation of state funds.

History.—s. 1, ch. 89-351; s. 7, ch. 2003-159; s. 66, ch. 2012-174.



343.58 - County funding for the South Florida Regional Transportation Authority.

343.58 County funding for the South Florida Regional Transportation Authority.—

(1) Each county served by the South Florida Regional Transportation Authority must dedicate and transfer not less than $2.67 million to the authority annually. The recurring annual $2.67 million must be dedicated by the governing body of each county before October 31 of each fiscal year. These funds may be used for capital, operations, and maintenance.

(2) At least $45 million of a state-authorized, local option recurring funding source available to Broward, Miami-Dade, and Palm Beach counties is directed to the authority to fund its capital, operating, and maintenance expenses. The funding source shall be dedicated to the authority only if Broward, Miami-Dade, and Palm Beach counties impose the local option funding source.

(3) In addition, each county shall continue to annually fund the operations of the South Florida Regional Transportation Authority in an amount not less than $1.565 million. Revenue raised pursuant to this subsection shall also be considered a dedicated funding source.

(4) Notwithstanding any other provision of law to the contrary and effective July 1, 2010, until as provided in paragraph (d), the department shall transfer annually from the State Transportation Trust Fund to the South Florida Regional Transportation Authority the amounts specified in subparagraph (a)1. or subparagraph (a)2.

(a)1. If the authority becomes responsible for maintaining and dispatching the South Florida Rail Corridor:

a. $15 million from the State Transportation Trust Fund to the South Florida Regional Transportation Authority for operations, maintenance, and dispatch; and

b. An amount no less than the work program commitments equal to $27.1 million for fiscal year 2010-2011, as of July 1, 2009, for operating assistance to the authority and corridor track maintenance and contract maintenance for the South Florida Rail Corridor.

2. If the authority does not become responsible for maintaining and dispatching the South Florida Rail Corridor:

a. $13.3 million from the State Transportation Trust Fund to the South Florida Regional Transportation Authority for operations; and

b. An amount no less than the work program commitments equal to $17.3 million for fiscal year 2010-2011, as of July 1, 2009, for operating assistance to the authority.

(b) Funding required by this subsection may not be provided from the funds dedicated to the Florida Rail Enterprise pursuant to s. 201.15(4)(a)4.

(c)1. Funds provided to the authority by the department under this subsection may not be committed by the authority without the approval of the department, which may not be unreasonably withheld. At least 90 days before advertising any procurement or renewing any existing contract that will rely on state funds for payment, the authority shall notify the department of the proposed procurement or renewal and the proposed terms thereof. If the department, within 60 days after receipt of notice, objects in writing to the proposed procurement or renewal, specifying its reasons for objection, the authority may not proceed with the proposed procurement or renewal. Failure of the department to object in writing within 60 days after notice shall be deemed consent. This requirement does not impair or cause the authority to cancel contracts that exist as of June 30, 2012.

2. To enable the department to evaluate the authority’s proposed uses of state funds, the authority shall annually provide the department with its proposed budget for the following authority fiscal year and shall provide the department with any additional documentation or information required by the department for its evaluation of the proposed uses of the state funds.

(d) Funding required by this subsection shall cease upon commencement of an alternate dedicated local funding source sufficient for the authority to meet its responsibilities for operating, maintaining, and dispatching the South Florida Rail Corridor. The authority and the department shall cooperate in the effort to identify and implement such an alternate dedicated local funding source before July 1, 2019. Upon commencement of the alternate dedicated local funding source, the department shall convey to the authority a perpetual commuter rail easement in the South Florida Rail Corridor and all of the department’s right, title, and interest in rolling stock, equipment, tracks, and other personal property owned and used by the department for the operation and maintenance of the commuter rail operations in the South Florida Rail Corridor.

(5) The current funding obligations under subsections (1), (3), and (4) shall cease upon commencement of the collection of funding from the funding source under subsection (2). If the funding under subsection (2) is discontinued for any reason, the funding obligations under subsections (1) and (3) shall resume when collection from the funding source under subsection (2) ceases. Payment by the counties shall be on a pro rata basis the first year following cessation of the funding under subsection (2). The authority shall refund a pro rata share of the payments for the current fiscal year made pursuant to the current funding obligations under subsections (1) and (3) as soon as reasonably practicable after it begins to receive funds under subsection (2). If, by December 31, 2015, the South Florida Regional Transportation Authority has not received federal matching funds based upon the dedication of funds under subsection (1), subsection (1) shall be repealed.

(6) Before the authority undertakes any new capital projects or transit system improvements not approved by the authority board, and not identified in the authority’s 5-year capital program, on or before July 1, 2012, the authority shall ensure that the funding available to the authority under this section, together with any revenues available to the authority, are currently, and are anticipated to continue to be, sufficient for the authority to meet its obligations under any agreement through which federal funds have been or are anticipated to be received by the authority.

History.—s. 10, ch. 2003-159; s. 3, ch. 2007-255; s. 4, ch. 2009-271; s. 67, ch. 2012-174; s. 32, ch. 2015-229.






Part III - CENTRAL FLORIDA REGIONAL TRANSPORTATIONAUTHORITY (ss. 343.61-343.67)

343.61 - Short title.

343.61 Short title.—This part may be cited as the “Central Florida Regional Transportation Authority Act.”

History.—s. 1, ch. 89-351; s. 1, ch. 93-103.



343.62 - Definitions.

343.62 Definitions.—As used in this part, unless the context clearly indicates otherwise, the term:

(1) “Authority” means the Central Florida Regional Transportation Authority.

(2) “Board” means the governing body of the authority.

(3) “Commuter railroad” means a complete system of tracks, stations, parking facilities, and rolling stock necessary to effectuate medium-distance to long-distance passenger rail service to or from the surrounding regional municipalities.

(4) “Member” means the individuals constituting the board.

(5) “Public transportation” means transportation of goods and passengers for hire, as a charter service, or without charge, by means, without limitation, of a street railway, elevated railway or fixed guideway, commuter railroad, subway, motor vehicle, motor bus, and any bus, truck, or other means of conveyance operating as a common carrier or otherwise.

(6) “Public transportation facilities” means property, equipment, or buildings that are acquired, built, installed, or established for public transportation systems.

(7) “Public transportation system” means, without limitation, a combination of real and personal property, structures, improvements, buildings, terminals, parking facilities, equipment, plans, and rights-of-way, public rail and fixed guideway transportation facilities, rail or fixed guideway access to, from, or between other transportation terminals, and commuter railroads and commuter rail facilities, or any combination thereof or addition thereto, used, directly or indirectly, useful or convenient for the purpose of public transportation by automobile, truck, bus, rapid transit vehicle, light rail, or heavy rail.

History.—s. 1, ch. 89-351; s. 1, ch. 91-142; s. 2, ch. 93-103.



343.63 - Central Florida Regional Transportation Authority.

343.63 Central Florida Regional Transportation Authority.—

(1) There is created and established a body politic and corporate, an agency of the state, to be known as the “Central Florida Regional Transportation Authority,” hereinafter referred to as the “authority.”

(2) The governing board of the authority shall consist of five voting members as follows:

(a) The chairs of the county commissions of Seminole, Orange, and Osceola Counties, or another member of the commission designated by the county chair, shall each serve as a representative on the board for the full extent of his or her term.

(b) The mayor of the City of Orlando, or a member of the Orlando City Council designated by the mayor, shall serve as a representative on the board for the full extent of his or her term.

(c) The Secretary of Transportation shall appoint the district secretary, or his or her designee, for the district within which the area served by the authority is located and this member shall be a voting member.

(3) A vacancy during a term shall be filled in the same manner as the original appointment and only for the balance of the unexpired term.

(4) The members of the authority shall not be entitled to compensation, but shall be reimbursed for travel expenses actually incurred in their duties as provided by law.

History.—s. 1, ch. 89-351; s. 2, ch. 91-142; s. 8, ch. 91-418; s. 77, ch. 92-152; s. 3, ch. 93-103; s. 509, ch. 95-148; s. 22, ch. 2000-266; s. 1, ch. 2003-285.



343.64 - Powers and duties.

343.64 Powers and duties.—

(1)(a) The authority created and established by this part shall have the right to own, operate, maintain, and manage a public transportation system in the area of Seminole, Orange, and Osceola Counties, hereinafter referred to as the Central Florida Regional Transportation System.

(b) It is the express intention of this part that the authority be authorized to plan, develop, own, purchase, lease, or otherwise acquire, demolish, construct, improve, relocate, equip, repair, maintain, operate, and manage a regional public transportation system and public transportation facilities; to establish and determine such policies as may be necessary for the best interest of the operation and promotion of a public transportation system; and to adopt such rules as may be necessary to govern the operation of a public transportation system and public transportation facilities.

(2) The authority may exercise all powers necessary, appurtenant, convenient, or incidental to the carrying out of the aforesaid purposes, including, but not limited to, the following rights and powers:

(a) To sue and be sued, implead and be impleaded, complain and defend in all courts in its own name.

(b) To adopt and use a corporate seal.

(c) To have the power of eminent domain for acquisition of the public transportation facilities.

(d) To acquire, purchase, hold, lease as a lessee, and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the purposes of the authority.

(e) To sell, convey, exchange, lease, or otherwise dispose of any real or personal property acquired by the authority, including air rights.

(f) To fix, alter, establish, and collect rates, fares, fees, rentals, and other charges for the use of any public transportation system or facilities owned or operated by the authority.

(g) To develop and provide feeder transit services to rail stations.

(h) To adopt bylaws for the regulation of the affairs and the conduct of the business of the authority. The bylaws shall provide for quorum and voting requirements, maintenance of minutes and other official records, and preparation and adoption of an annual budget.

(i) To lease, rent, or contract for the operation or management of any part of a public transportation system or public transportation facility, including concessions. In awarding a contract, the authority shall consider, but is not limited to, the following:

1. The qualifications of each applicant.

2. The level of service.

3. The efficiency, cost, and anticipated revenue.

4. The construction, operation, and management plan.

5. The financial ability to provide reliable service.

6. The impact on other transportation modes, including the ability to interface with other transportation modes and facilities.

(j) To enforce collection of rates, fees, and charges; and to establish and enforce fines and penalties for violations of any rules.

(k) To advertise and promote public transportation systems, public transportation facilities, and activities of the authority.

(l) To employ an executive director, attorney, staff, and consultants.

(m) To cooperate with other governmental entities and to contract with other governmental agencies, including the Department of Transportation, the Federal Government, counties, and municipalities.

(n) To enter into joint development agreements.

(o) To accept funds from other governmental sources, and to accept private donations.

(p) To purchase directly from local, national, or international insurance companies liability insurance which the authority is contractually and legally obligated to provide, the requirements of s. 287.022(1) notwithstanding.

(q) Notwithstanding s. 343.65, to borrow money in a principal amount not to exceed $10 million in any calendar year to refinance all or part of the costs or obligations of the authority, including, but not limited to, obligations of the authority as a lessee under a lease.

(3) The authority shall develop and adopt a plan for the development of the Central Florida Commuter Rail. Such plan shall address the authority’s plan for the development of public and private revenue sources, funding of capital and operating costs, the service to be provided, and the extent to which counties within the area of operation of the authority are to be served. The plan shall be reviewed and updated annually. The plan shall be consistent, to the maximum extent feasible, with the approved local government comprehensive plans of the units of local government served by the authority.

(4) The authority may employ a secretary and executive director and such legal, financial, and other professional staff or consultants, technical experts, engineers, and other employees, permanent or temporary, as it may require and may determine the qualifications and fix the compensation of such persons, firms, or corporations. The authority may establish a personnel system for employees of the authority.

(5) The authority may delegate to one or more of its officers or employees such of its powers as it shall deem necessary to carry out the purposes of this part, subject always to the supervision and control of the authority.

(6) The authority, through a resolution of its governing board, may elect to expand its service area and board partnership with any county which is a contiguous county to the existing Central Florida Regional Transportation Authority service area. The board shall determine the conditions and terms, including the number of representatives of such partnership.

History.—s. 1, ch. 89-351; s. 3, ch. 91-142; s. 78, ch. 92-152; s. 4, ch. 93-103; s. 1, ch. 98-150; s. 110, ch. 99-385; s. 23, ch. 2000-266; s. 27, ch. 2010-225.



343.65 - Issuance of revenue bonds.

343.65 Issuance of revenue bonds.—

(1) The authority is authorized to borrow money as provided by the State Bond Act for the purpose of paying all or any part of the cost of any one or more Central Florida Regional Transportation Authority projects. The principal of, and the interest on, such bonds shall be payable solely from revenues pledged for their payment.

(2) The proceeds of the bonds of each issue shall be used solely for the payment of the cost of Central Florida Regional Transportation Authority projects for which such bonds shall have been issued, except as provided in the State Bond Act. Such proceeds shall be disbursed and used as provided in this part and in such manner and under such restrictions, if any, as the Division of Bond Finance may provide in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same.

(3) The Division of Bond Finance is authorized to issue revenue bonds on behalf of the authority to finance or refinance the cost of Central Florida Regional Transportation Authority projects.

History.—s. 1, ch. 89-351; s. 5, ch. 93-103.



343.66 - Bonds not debts or pledges of credit of state.

343.66 Bonds not debts or pledges of credit of state.—Revenue bonds issued under the provisions of this part are not debts of the state or pledges of the faith and credit of the state. Such bonds are payable exclusively from revenues pledged for their payment. All such bonds shall contain a statement on their face that the state is not obligated to pay the same or the interest thereon, except from the revenues pledged for their payment, and that the faith and credit of the state is not pledged to the payment of the principal or interest of such bonds. The issuance of revenue bonds under the provisions of this part does not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatsoever, or to make any appropriation for their payment. No state funds shall be used to pay the principal or interest of any bonds issued to finance or refinance any portion of the Central Florida Regional Transportation Authority system, and all such bonds shall contain a statement on their face to this effect.

History.—s. 1, ch. 89-351; s. 6, ch. 93-103.



343.67 - Pledge to bondholders not to restrict certain rights of authority.

343.67 Pledge to bondholders not to restrict certain rights of authority.—The state pledges to and agrees with the holders of the bonds issued pursuant to this part that the state will not limit or restrict the rights vested in the authority to construct, reconstruct, maintain, and operate any Central Florida Regional Transportation Authority project as defined in this part, to establish and collect such fees or other charges as may be convenient or necessary to produce sufficient revenues to meet the expenses of maintenance and operation of the Central Florida Regional Transportation Authority system, and to fulfill the terms of any agreements made with the holders of bonds authorized by this part. The state further pledges that it will not in any way impair the rights or remedies of the holders of such bonds until the bonds, together with interest thereon, are fully paid and discharged.

History.—s. 1, ch. 89-351; s. 7, ch. 93-103.






Part IV - NORTHWEST FLORIDA TRANSPORTATION CORRIDORAUTHORITY (ss. 343.80-343.89)

343.80 - Short title.

343.80 Short title.—This part may be cited as the “Northwest Florida Transportation Corridor Authority Law.”

History.—s. 8, ch. 2005-281.



343.805 - Definitions.

343.805 Definitions.—As used in this part, the term:

(1) “Agency of the state” means the state and any department of, or corporation, agency, or instrumentality heretofore or hereafter created, designated, or established by, the state.

(2) “Authority” means the body politic and corporate and agency of the state created by this part.

(3) “Bonds” means the notes, bonds, refunding bonds, or other evidences of indebtedness or obligations, in either temporary or definitive form, which the authority is authorized to issue pursuant to this part.

(4) “Department” means the Department of Transportation existing under chapters 334-339.

(5) “Federal agency” means the United States, the President of the United States, and any department of, or corporation, agency, or instrumentality heretofore or hereafter created, designated, or established by, the United States.

(6) “Limited access expressway” or “expressway” means a street or highway especially designed for through traffic and over, from, or to which a person does not have the right of easement, use, or access except in accordance with the rules adopted and established by the authority for the use of such facility. Such highway or street may be a parkway, from which trucks, buses, and other commercial vehicles are excluded, or it may be a freeway open to use by all customary forms of street and highway traffic.

(7) “Members” means the governing body of the authority, and the term “member” means one of the individuals constituting such governing body.

(8) “State Board of Administration” means the body corporate existing under the provisions of s. 4, Art. IV of the State Constitution, or any successor thereto.

(9) “U.S. 98 corridor” means U.S. Highway 98 and any feeder roads, reliever roads, connector roads, bridges, and other transportation appurtenances, existing or constructed in the future, that support U.S. Highway 98 in Escambia, Santa Rosa, Okaloosa, Walton, Bay, Gulf, Franklin, and Wakulla Counties.

(10) “U.S. 98 corridor system” means any and all expressways and appurtenant facilities, including, but not limited to, all approaches, roads, bridges, and avenues of access for the expressways that are either built by the authority or whose ownership is transferred to the authority by other governmental or private entities.

Terms importing singular number include the plural number in each case and vice versa, and terms importing persons include firms and corporations.

History.—s. 8, ch. 2005-281; s. 3, ch. 2011-64; s. 53, ch. 2013-15.



343.81 - Northwest Florida Transportation Corridor Authority.

343.81 Northwest Florida Transportation Corridor Authority.—

(1) There is created and established a body politic and corporate, an agency of the state, to be known as the Northwest Florida Transportation Corridor Authority, hereinafter referred to as “the authority.”

(2)(a) The governing body of the authority shall consist of eight voting members, one each from Escambia, Santa Rosa, Walton, Okaloosa, Bay, Gulf, Franklin, and Wakulla Counties, appointed by the Governor to a 4-year term. The appointees shall be residents of their respective counties and may not hold an elected office. Upon the effective date of his or her appointment, or as soon thereafter as practicable, each appointed member of the authority shall enter upon his or her duties. Each appointed member shall hold office until his or her successor has been appointed and has qualified. A vacancy occurring during a term shall be filled only for the balance of the unexpired term. Any member of the authority shall be eligible for reappointment. Members of the authority may be removed from office by the Governor for misconduct, malfeasance, misfeasance, or nonfeasance in office.

(b) The district secretary of the Department of Transportation serving Northwest Florida shall serve as an ex officio, nonvoting member.

(3)(a) The authority shall elect one of its members as chair and shall also elect a secretary and a treasurer who may or may not be members of the authority. The chair, secretary, and treasurer shall hold such offices at the will of the authority.

(b) Five members of the authority shall constitute a quorum, and the vote of at least five members shall be necessary for any action taken by the authority. A vacancy in the authority does not impair the right of a quorum of the authority to exercise all of the rights and perform all of the duties of the authority.

(c) The authority shall meet at least quarterly but may meet more frequently upon the call of the chair. The authority should alternate the locations of its meetings among the seven counties.

(4) Members of the authority shall serve without compensation but shall be entitled to receive from the authority their travel expenses and per diem incurred in connection with the business of the authority, as provided in s. 112.061.

(5) The authority may employ an executive director, an executive secretary, its own counsel and legal staff, technical experts, engineers, and such employees, permanent or temporary, as it may require. The authority shall determine the qualifications and fix the compensation of such persons, firms, or corporations and may employ a fiscal agent or agents; however, the authority shall solicit sealed proposals from at least three persons, firms, or corporations for the performance of any services as fiscal agents. The authority may delegate to one or more of its agents or employees its power as it shall deem necessary to carry out the purposes of this part, subject always to the supervision and control of the authority.

(6) The authority may establish technical advisory committees to provide guidance and advice on corridor-related issues. The authority shall establish the size, composition, and focus of any technical advisory committee created. A member appointed to a technical advisory committee shall serve without compensation but shall be entitled to per diem or travel expenses, as provided in s. 112.061.

History.—s. 8, ch. 2005-281; s. 47, ch. 2007-196.



343.82 - Purposes and powers.

343.82 Purposes and powers.—

(1) The primary purpose of the authority is to improve mobility on the U.S. 98 corridor in Northwest Florida to enhance traveler safety, identify and develop hurricane evacuation routes, promote economic development along the corridor, and implement transportation projects to alleviate current or anticipated traffic congestion.

(2)(a) The authority is authorized to construct any feeder roads, reliever roads, connector roads, bypasses, or appurtenant facilities that are intended to improve mobility along the U.S. 98 corridor. The transportation improvement projects may also include all necessary approaches, roads, bridges, and avenues of access that are desirable and proper with the concurrence, where applicable, of the department if the project is to be part of the State Highway System or the respective county or municipal governing boards. Any transportation facilities constructed by the authority may be tolled.

(b) Notwithstanding any special act to the contrary, the authority shall plan for and study the feasibility of constructing, operating, and maintaining a bridge or bridges spanning Choctawhatchee Bay or Santa Rosa Sound, or both, and access roads to such bridge or bridges, including studying the environmental and economic feasibility of such bridge or bridges and access roads, and such other transportation facilities that become part of such bridge system. The authority may construct, operate, and maintain the bridge system if the authority determines that the bridge system project is feasible and consistent with the authority’s primary purpose and master plan.

(3)(a) The authority shall develop and adopt a corridor master plan no later than July 1, 2007. The goals and objectives of the master plan are to identify areas of the corridor where mobility, traffic safety, and efficient hurricane evacuation need to be improved; evaluate the economic development potential of the corridor and consider strategies to develop that potential; develop methods of building partnerships with local governments, other state and federal entities, the private sector business community, and the public in support of corridor improvements; and to identify projects that will accomplish these goals and objectives.

(b) After its adoption, the master plan shall be updated annually before July 1 of each year.

(c) The authority shall present the original master plan and updates to the governing bodies of the counties within the corridor and to the legislative delegation members representing those counties within 90 days after adoption.

(d) The authority may undertake projects or other improvements in the master plan in phases as particular projects or segments thereof become feasible, as determined by the authority. In carrying out its purposes and powers, the authority may request funding and technical assistance from the department and appropriate federal and local agencies, including, but not limited to, state infrastructure bank loans.

(4) The authority is granted and shall have and may exercise all powers necessary, appurtenant, convenient, or incidental to the carrying out of the aforesaid purposes, including, but not limited to, the following rights and powers:

(a) To acquire, hold, construct, improve, maintain, operate, own, and lease in the capacity of lessor transportation facilities within the U.S. 98 corridor.

(b) To borrow money and to make and issue negotiable notes, bonds, refunding bonds, and other evidences of indebtedness or obligations, either in temporary or definitive form, hereinafter in this chapter sometimes called “revenue bonds” of the authority, for the purpose of financing all or part of the mobility improvements within the U.S. 98 corridor, as well as the appurtenant facilities, including all approaches, streets, roads, bridges, and avenues of access authorized by this part, the bonds to mature not exceeding 40 years after the date of the issuance thereof, and to secure the payment of such bonds or any part thereof by a pledge of any or all of its revenues, rates, fees, rentals, or other charges.

(c) To fix, alter, charge, establish, and collect tolls, rates, fees, rentals, and other charges for the services and facilities of the Northwest Florida Transportation Corridor System, which rates, fees, rentals, and other charges shall always be sufficient to comply with any covenants made with the holders of any bonds issued pursuant to this part; however, such right and power may be assigned or delegated by the authority to the department. The authority may not impose tolls or other charges on existing highways and other transportation facilities within the corridor.

(d) To acquire by donation or otherwise, purchase, hold, lease as lessee, and use any franchise, property, real, personal, or mixed, tangible or intangible, or any options thereof in its own name or in conjunction with others, or interest therein, necessary or desirable for carrying out the purposes of the authority and to sell, lease as lessor, transfer, and dispose of any property or interest therein at any time acquired by it.

(e) To sue and be sued, implead and be impleaded, complain, and defend in all courts.

(f) To adopt, use, and alter at will a corporate seal.

(g) To enter into and make leases.

(h) To enter into and make lease-purchase agreements with the department for terms not exceeding 40 years or until any bonds secured by a pledge of rentals thereunder, and any refundings thereof, are fully paid as to both principal and interest, whichever is longer.

(i) To make contracts of every name and nature, including, but not limited to, partnerships providing for participation in ownership and revenues, and to execute all instruments necessary or convenient for the carrying on of its business.

(j) Without limitation of the foregoing, to borrow money and accept grants from and to enter into contracts, leases, or other transactions with any federal agency, the state, any agency of the state, or any other public body of the state.

(k) To have the power of eminent domain, including the procedural powers granted under chapters 73 and 74.

(l) To pledge, hypothecate, or otherwise encumber all or any part of the revenues, rates, fees, rentals, or other charges or receipts of the authority.

(m) To enter into partnership and other agreements respecting ownership and revenue participation in order to facilitate financing and constructing any project or portions thereof.

(n) To participate in agreements with private entities and to receive private contributions.

(o) To contract with the department or with a private entity for the operation of traditional and electronic toll collection facilities along the U.S. 98 corridor.

(p) To do all acts and things necessary or convenient for the conduct of its business and the general welfare of the authority in order to carry out the powers granted to it by this part or any other law.

(q) To construct, operate, and maintain roads, bridges, avenues of access, thoroughfares, and boulevards and to construct, repair, replace, operate, install, and maintain electronic toll payment systems thereon, with all necessary and incidental powers to accomplish the foregoing.

(5) The authority does not have power at any time or in any manner to pledge the credit or taxing power of the state or any political subdivision or agency thereof, nor shall any of the authority’s obligations be deemed to be obligations of the state or of any political subdivision or agency thereof, nor shall the state or any political subdivision or agency thereof, except the authority, be liable for the payment of the principal of or interest on such obligations.

History.—s. 8, ch. 2005-281; s. 49, ch. 2007-196; s. 20, ch. 2014-223.



343.83 - Improvements, bond financing authority.

343.83 Improvements, bond financing authority.—Pursuant to s. 11(f), Art. VII of the State Constitution, the Legislature approves bond financing by the Northwest Florida Transportation Corridor Authority for improvements to toll collection facilities, interchanges to the legislatively approved system, and any other facility appurtenant, necessary, or incidental to the approved system. Subject to terms and conditions of applicable revenue bond resolutions and covenants, such costs may be financed in whole or in part by revenue bonds issued pursuant to s. 343.835(1)(a) or (b) whether currently issued or issued in the future or by a combination of such bonds.

History.—s. 8, ch. 2005-281.



343.835 - Bonds of the authority.

343.835 Bonds of the authority.—

(1)(a) Bonds may be issued on behalf of the authority pursuant to the State Bond Act.

(b) Alternatively, the authority may issue its own bonds pursuant to this part at such times and in such principal amount as, in the opinion of the authority, is necessary to provide sufficient moneys for achieving its purposes; however, such bonds may not pledge the full faith and credit of the state. Bonds issued by the authority pursuant to this paragraph or paragraph (a), whether on original issuance or on refunding, shall be authorized by resolution of the members thereof, may be either term or serial bonds, and shall bear such date or dates, mature at such time or times, not exceeding 40 years after their respective dates, bear interest at such rate or rates, be payable semiannually, be in such denominations, be in such form, either coupon or fully registered, carry such registration, exchangeability, and interchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the revenues, rates, fees, rentals, or other charges or receipts of the authority, including revenues from lease-purchase agreements. The bonds shall be executed either by manual or facsimile signature by such officers as the authority shall determine, however, such bonds shall bear at least one signature that is manually executed thereon, and the coupons attached to such bonds shall bear the facsimile signature or signatures of such officer or officers as shall be designated by the authority and have the seal of the authority affixed, imprinted, reproduced, or lithographed thereon, all as may be prescribed in such resolution or resolutions.

(c) Bonds issued pursuant to paragraph (a) or paragraph (b) shall be sold at public sale in the manner provided by the State Bond Act. However, if the authority, by official action at a public meeting, determines that a negotiated sale of such bonds is in the best interest of the authority, the authority may negotiate the sale of such bonds with the underwriter designated by the authority and the Division of Bond Finance within the State Board of Administration with respect to bonds issued pursuant to paragraph (a) or solely the authority with respect to bonds issued pursuant to paragraph (b). The authority’s determination to negotiate the sale of such bonds may be based, in part, upon the written advice of the authority’s financial adviser. Pending the preparation of definitive bonds, interim certificates may be issued to the purchaser or purchasers of such bonds and may contain such terms and conditions as the authority may determine.

(d) The authority may issue bonds pursuant to paragraph (b) to refund any bonds previously issued regardless of whether the bonds being refunded were issued by the authority pursuant to this chapter or on behalf of the authority pursuant to the State Bond Act.

(2) Any such resolution or resolutions authorizing any bonds hereunder may contain provisions that are part of the contract with the holders of such bonds, as to:

(a) The pledging of all or any part of the revenues, rates, fees, rentals, or other charges or receipts of the authority, derived by the authority for the U.S. 98 corridor improvements.

(b) The completion, improvement, operation, extension, maintenance, repair, or lease of the system, and the duties of the authority and others with reference thereto.

(c) Limitations on the purposes to which the proceeds of the bonds, then or thereafter to be issued, or of any loan or grant by the United States or the state may be applied.

(d) The fixing, charging, establishing, and collecting of rates, fees, rentals, or other charges for use of the services and facilities constructed by the authority.

(e) The setting aside of reserves or sinking funds or repair and replacement funds and the regulation and disposition thereof.

(f) Limitations on the issuance of additional bonds.

(g) The terms and provisions of any lease-purchase agreement, deed of trust, or indenture securing the bonds or under which the same may be issued.

(h) Any other or additional agreements with the holders of the bonds which the authority may deem desirable and proper.

(3) The authority may employ fiscal agents as provided by this part or the State Board of Administration may, upon request of the authority, act as fiscal agent for the authority in the issuance of any bonds that are issued pursuant to this part, and the State Board of Administration may, upon request of the authority, take over the management, control, administration, custody, and payment of any or all debt services or funds or assets now or hereafter available for any bonds issued pursuant to this part. The authority may enter into any deeds of trust, indentures, or other agreements with its fiscal agent, or with any bank or trust company within or without the state, as security for such bonds and may, under such agreements, sign and pledge all or any of the revenues, rates, fees, rentals, or other charges or receipts of the authority. Such deed of trust, indenture, or other agreement may contain such provisions as are customary in such instruments or, as the authority authorizes, including, but without limitation, provisions as to:

(a) The completion, improvement, operation, extension, maintenance, repair, and lease of U.S. 98 corridor improvements and the duties of the authority and others with reference thereto.

(b) The application of funds and the safeguarding of funds on hand or on deposit.

(c) The rights and remedies of the trustee and the holders of the bonds.

(d) The terms and provisions of the bonds or the resolutions authorizing the issuance of the bonds.

(4) Any of the bonds issued pursuant to this part are, and are hereby declared to be, negotiable instruments and have all the qualities and incidents of negotiable instruments under the law merchant and the negotiable instruments law of the state.

(5) Notwithstanding any of the provisions of this part, each project, building, or facility that has been financed by the issuance of bonds or other evidence of indebtedness under this part and any refinancing thereof are hereby approved as provided for in s. 11(f), Art. VII of the State Constitution.

History.—s. 8, ch. 2005-281; s. 4, ch. 2011-64.



343.836 - Remedies of the bondholders.

343.836 Remedies of the bondholders.—

(1) The rights and the remedies in this section conferred upon or granted to the bondholders are in addition to and not in limitation of any rights and remedies lawfully granted to such bondholders by the resolution or resolutions providing for the issuance of bonds or by a deed of trust, indenture, or other agreement under which the bonds may be issued or secured. If the authority defaults in the payment of the principal of or interest on any of the bonds issued pursuant to the provisions of this part after such principal of or interest on the bonds becomes due, whether at maturity or upon call for redemption, and such default continues for a period of 30 days, or if the authority fails or refuses to comply with the provisions of this part or any agreement made with, or for the benefit of, the holders of the bonds, the holders of 25 percent in aggregate principal amount of the bonds then outstanding may appoint a trustee to represent such bondholders for the purposes hereof, if such holders of 25 percent in aggregate principal amount of the bonds then outstanding shall first give notice of their intention to appoint a trustee to the authority. Such notice shall be deemed to have been given if given in writing, deposited in a securely sealed postpaid wrapper, mailed at a regularly maintained United States post office box or station, and addressed to the chair of the authority.

(2) Such trustee and any trustee under any deed of trust, indenture, or other agreement may, and upon written request of the holders of 25 percent or such other percentages as are specified in any deed of trust, indenture, or other agreement aforesaid in principal amount of the bonds then outstanding shall, in any court of competent jurisdiction, in his, her, or its own name:

(a) By mandamus or other suit, action, or proceeding at law or in equity, enforce all rights of the bondholders, including the right to require the authority to fix, establish, maintain, collect, and charge rates, fees, rentals, and other charges adequate to carry out any agreement as to or pledge of the revenues or receipts of the authority to carry out any other covenants and agreements with or for the benefit of the bondholders, and to perform its and their duties under this part.

(b) Bring suit upon the bonds.

(c) By action or suit in equity, require the authority to account as if it were the trustee of an express trust for the bondholders.

(d) By action or suit in equity, enjoin any acts or things that may be unlawful or in violation of the rights of the bondholders.

(3) Any trustee, when appointed as aforesaid or acting under a deed of trust, indenture, or other agreement, and whether or not all bonds have been declared due and payable, may appoint a receiver who may enter upon and take possession of the system or the facilities or any part or parts thereof, the rates, fees, rentals, or other revenues, charges, or receipts from which are or may be applicable to the payment of the bonds so in default, and operate and maintain the same for and on behalf of and in the name of the authority and the bondholders, and collect and receive all rates, fees, rentals, and other charges or receipts or revenues arising therefrom in the same manner as the authority might do, and shall deposit all such moneys in a separate account and apply such moneys in such manner as the court shall direct. In any suit, action, or proceeding by the trustee, the fees, counsel fees, and expenses of the trustee and the receiver, if any, and all costs and disbursements allowed by the court shall be a first charge on any rates, fees, rentals, or other charges, revenues, or receipts derived from the system or the facilities or services or any part or parts thereof, which rates, fees, rentals, or other charges, revenues, or receipts may be applicable to the payment of the bonds so in default. Such trustee, in addition to the foregoing, possesses all of the powers necessary for the exercise of any functions specifically set forth herein or incident to the representation of the bondholders in the enforcement and protection of their rights.

(4) This section or any other section of this part does not authorize any receiver appointed pursuant hereto for the purpose of operating and maintaining the system or any facilities or part or parts thereof, to sell, assign, mortgage, or otherwise dispose of any of the assets of whatever kind and character belonging to the authority. It is the intention of this part to limit the powers of such receiver to the operation and maintenance of the system or any facility or part or parts thereof, as the court may direct, in the name and for and on behalf of the authority and the bondholders. In any suit, action, or proceeding at law or in equity, a holder of bonds on the authority, a trustee, or any court may not compel or direct a receiver to sell, assign, mortgage, or otherwise dispose of any assets of whatever kind or character belonging to the authority. A receiver also may not be authorized to sell, assign, mortgage, or otherwise dispose of any assets of whatever kind or character belonging to the authority in any suit, action, or proceeding at law or in equity.

History.—s. 8, ch. 2005-281; s. 5, ch. 2011-64.



343.84 - Department may be appointed agent of authority for construction.

343.84 Department may be appointed agent of authority for construction.—The department may be appointed by the authority as its agent for the purpose of constructing improvements and extensions to the system and for the completion thereof. In such event, the authority shall provide the department with complete copies of all documents, agreements, resolutions, contracts, and instruments relating thereto, shall request the department to do such construction work, including the planning, surveying, and actual construction of the completion, extensions, and improvements to the system, and shall transfer to the credit of an account of the department in the treasury of the state the necessary funds therefor. The department shall proceed with such construction and use the funds for such purpose in the same manner that it is now authorized to use the funds otherwise provided by law for its use in construction of roads and bridges.

History.—s. 8, ch. 2005-281.



343.85 - Acquisition of lands and property.

343.85 Acquisition of lands and property.—

(1) For the purposes of this part, the Northwest Florida Transportation Corridor Authority may acquire private or public property and property rights, including rights of access, air, view, and light, by gift, devise, purchase, or condemnation by eminent domain proceedings, as the authority may deem necessary for any purpose of this part, including, but not limited to, any lands reasonably necessary for securing applicable permits, areas necessary for management of access, borrow pits, drainage ditches, water retention areas, rest areas, replacement access for landowners whose access is impaired due to the construction of a facility, and replacement rights-of-way for relocated rail and utility facilities; for existing, proposed, or anticipated transportation facilities within the U.S. 98 transportation corridor designated by the authority; or for the purposes of screening, relocation, removal, or disposal of junkyards and scrap metal processing facilities. The authority may condemn any material and property necessary for such purposes.

(2) The right of eminent domain herein conferred shall be exercised by the authority in the manner provided by law.

(3) When the authority acquires property for a transportation facility or in a transportation corridor, the authority is not subject to any liability imposed by chapter 376 or chapter 403 for preexisting soil or groundwater contamination due solely to its ownership. This section does not affect the rights or liabilities of any past or future owners of the acquired property, nor does it affect the liability of any governmental entity for the results of its actions which create or exacerbate a pollution source. The authority and the Department of Environmental Protection may enter into interagency agreements for the performance, funding, and reimbursement of the investigative and remedial acts necessary for property acquired by the authority.

History.—s. 8, ch. 2005-281.



343.87 - Cooperation with other units, boards, agencies, and individuals.

343.87 Cooperation with other units, boards, agencies, and individuals.—Express authority and power is hereby given and granted to any county, municipality, drainage district, road and bridge district, school district, or any other political subdivision, board, commission, or individual in or of the state to make and enter into contracts, leases, conveyances, partnerships, or other agreements with the authority within the provisions and purposes of this part. The authority may make and enter into contracts, leases, conveyances, partnerships, and other agreements with any political subdivision, agency, or instrumentality of the state and any and all federal agencies, corporations, and individuals for the purpose of carrying out the provisions of this part.

History.—s. 8, ch. 2005-281.



343.875 - Public-private partnerships.

343.875 Public-private partnerships.—

(1) The authority may receive or solicit proposals and enter into agreements with private entities or consortia thereof, for the building, operation, ownership, or financing of transportation facilities within the jurisdiction of the authority. Before approval, the authority must determine that a proposed project:

(a) Is in the public’s best interest.

(b) Would not require state funds to be used unless the project is on or provides increased mobility on the State Highway System.

(c) Would have adequate safeguards to ensure that additional costs or service disruptions would not be realized by the traveling public and citizens of the state in the event of default or the cancellation of the agreement by the authority.

(2) The authority shall ensure that all reasonable costs to the state related to transportation facilities that are not part of the State Highway System are borne by the private entity. The authority also shall ensure that all reasonable costs to the state and substantially affected local governments and utilities related to the private transportation facility are borne by the private entity for transportation facilities that are owned by private entities. For projects on the State Highway System, the department may use state resources to participate in funding and financing the project as provided for under the department’s enabling legislation.

(3) The authority may request proposals for public-private transportation projects or, if it receives an unsolicited proposal, it must publish a notice in the Florida Administrative Register and a newspaper of general circulation in the county in which it is located at least once a week for 2 weeks stating that it has received the proposal and will accept, for 60 days after the initial date of publication, other proposals for the same project purpose. A copy of the notice must be mailed to each local government in the affected areas. After the public notification period has expired, the authority shall rank the proposals in order of preference. In ranking the proposals, the authority shall consider professional qualifications, general business terms, innovative engineering or cost-reduction terms, finance plans, and the need for state funds to deliver the proposal. If the authority is not satisfied with the results of the negotiations, it may, at its sole discretion, terminate negotiations with the proposer. If these negotiations are unsuccessful, the authority may go to the second and lower-ranked firms, in order, using the same procedure. If only one proposal is received, the authority may negotiate in good faith and, if it is not satisfied with the results, it may, at its sole discretion, terminate negotiations with the proposer. Notwithstanding this subsection, the authority may, at its discretion, reject all proposals at any point in the process up to completion of a contract with the proposer.

(4) Agreements entered into pursuant to this section may authorize the public-private entity to impose tolls or fares for the use of the facility. However, the amount and use of toll or fare revenues shall be regulated by the authority to avoid unreasonable costs to users of the facility.

(5) Each public-private transportation facility constructed pursuant to this section shall comply with all requirements of federal, state, and local laws; state, regional, and local comprehensive plans; the authority’s rules, policies, procedures, and standards for transportation facilities; and any other conditions that the authority determines to be in the public’s best interest.

(6) The authority may exercise any of its powers, including eminent domain, to facilitate the development and construction of transportation projects pursuant to this section. The authority may pay all or part of the cost of operating and maintaining the facility or may provide services to the private entity for which it receives full or partial reimbursement for services rendered.

(7) Except as herein provided, this section is not intended to amend existing law by granting additional powers to or imposing further restrictions on the governmental entities with regard to regulating and entering into cooperative arrangements with the private sector for the planning, construction, and operation of transportation facilities.

(8) The authority may adopt rules to implement this section and shall, by rule, establish an application fee for the submission of unsolicited proposals under this section. The fee must be sufficient to pay the costs of evaluating the proposals.

History.—s. 8, ch. 2005-281; s. 28, ch. 2013-14.



343.88 - Covenant of the state.

343.88 Covenant of the state.—The state does hereby pledge to, and agrees with, any person, firm or corporation, or federal or state agency subscribing to or acquiring the bonds to be issued by the authority for the purposes of this part that the state will not limit or alter the rights hereby vested in the authority and the department until all bonds at any time issued, together with the interest thereon, are fully paid and discharged insofar as the same affects the rights of the holders of bonds issued hereunder. The state does further pledge to, and agree with, the United States that, if any federal agency constructs or contributes any funds for the completion, extension, or improvement of the system or any part or portion thereof, the state will not alter or limit the rights and powers of the authority and the department in any manner which would be inconsistent with the continued maintenance and operation of the system or the completion, extension, or improvement thereof or which would be inconsistent with the due performance of any agreements between the authority and any such federal agency. The authority and the department shall continue to have and may exercise all powers herein granted so long as necessary or desirable for the carrying out of the purposes of this part and the purposes of the United States in the completion, extension, or improvement of the system or any part or portion thereof.

History.—s. 8, ch. 2005-281.



343.881 - Exemption from taxation.

343.881 Exemption from taxation.—The effectuation of the authorized purposes of the authority created under this part is for the benefit of the people of this state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions and, because the authority performs essential governmental functions in effectuating such purposes, the authority is not required to pay any taxes or assessments of any kind or nature whatsoever upon any property acquired or used by it for such purposes, or upon any rates, fees, rentals, receipts, income, or charges at any time received by it. The bonds issued by the authority, their transfer, and the income therefrom, including any profits made on the sale thereof, shall at all times be free from taxation of any kind by the state or by any political subdivision, taxing agency, or instrumentality thereof. The exemption granted by this section does not apply to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

History.—s. 8, ch. 2005-281.



343.884 - Eligibility for investments and security.

343.884 Eligibility for investments and security.—Any bonds or other obligations issued pursuant to this part shall be and constitute legal investments for banks, savings banks, trustees, executors, administrators, and all other fiduciaries and for all state, municipal, and other public funds and shall also be and constitute securities eligible for deposit as security for all state, municipal, or other public funds, notwithstanding the provisions of any other law to the contrary.

History.—s. 8, ch. 2005-281.



343.89 - Complete and additional statutory authority.

343.89 Complete and additional statutory authority.—

(1) The powers conferred by this part are supplemental to the existing powers of the board and the department. This part does not repeal any of the provisions of any other law, general, special, or local, but supersedes such other laws in the exercise of the powers provided in this part and provides a complete method for the exercise of the powers granted in this part. The extension and improvement of the system, and the issuance of bonds hereunder to finance all or part of the cost thereof, may be accomplished upon compliance with the provisions of this part without regard to or necessity for compliance with the provisions, limitations, or restrictions contained in any other general, special, or local law, including, but not limited to, s. 215.821. An approval of any bonds issued under this part by the qualified electors or qualified electors who are freeholders in the state or in any other political subdivision of the state is not required for the issuance of such bonds pursuant to this part.

(2) This part does not repeal, rescind, or modify any other law relating to the State Board of Administration, the Department of Transportation, or the Division of Bond Finance within the State Board of Administration; however, this part supersedes such other laws as are inconsistent with its provisions, including, but not limited to, s. 215.821.

(3) This part does not preclude the department from acquiring, holding, constructing, improving, maintaining, operating, or owning tolled or nontolled facilities funded and constructed from nonauthority sources that are part of the State Highway System within the geographical boundaries of the Northwest Florida Transportation Corridor Authority.

History.—s. 8, ch. 2005-281.






Part V - TAMPA BAY AREA REGIONAL TRANSPORTATIONAUTHORITY (ss. 343.90-343.976)

343.90 - Short title.

343.90 Short title.—This part may be cited as the “Tampa Bay Area Regional Transportation Authority Act.”

History.—s. 1, ch. 2007-254.



343.91 - Definitions.

343.91 Definitions.—

(1) As used in this part, the term:

(a) “Authority” means the Tampa Bay Area Regional Transportation Authority, the body politic and corporate and agency of the state created by this part, covering the seven-county area comprised of Citrus, Hernando, Hillsborough, Pasco, Pinellas, Manatee, and Sarasota Counties.

(b) “Board” means the governing body of the authority.

(c) “Bonds” means the notes, bonds, refunding bonds, or other evidences of indebtedness or obligations, in either temporary or definitive form, which the authority is authorized to issue under this part.

(d)1. “Bus rapid transit” means a type of limited-stop bus service that relies on technology to help expedite service through priority for transit, rapid and convenient fare collection, and integration with land use to substantially upgrade performance of buses operating on exclusive, high-occupancy-vehicle lanes, expressways, or ordinary streets.

2. “Express bus” means a type of bus service designed to expedite longer trips, especially in major metropolitan areas during heavily patronized peak commuting hours, by operating over long distances without stopping on freeways or partially controlled access roadway facilities.

(e)1. “Commuter rail” means a complete system of tracks, guideways, stations, and rolling stock necessary to effectuate medium-distance to long-distance passenger rail service to, from, or within the municipalities within the authority’s designated seven-county region.

2. “Heavy rail transit” means a complete rail system operating on an electric railway with the capacity for a heavy volume of traffic, characterized by high-speed and rapid-acceleration passenger rail cars operating singly or in multicar trains on fixed rails in separate rights-of-way from which all other vehicular and pedestrian traffic are excluded. “Heavy rail transit” includes metro, subway, elevated, rapid transit, and rapid rail systems.

3. “Light rail transit” means a complete system of tracks, overhead catenaries, stations, and platforms with lightweight passenger rail cars operating singly or in short, multicar trains on fixed rails in rights-of-way that are not separated from other traffic for much of the way.

(f) “Consultation” means that one party confers with another identified party in accordance with an established process and, prior to taking action, considers that party’s views and periodically informs that party about actions taken.

(g) “Department” means the Florida Department of Transportation.

(h) “Limited access expressway” or “expressway” means a street or highway especially designed for through traffic and over, from, or to which a person does not have the right of easement, use, or access except in accordance with the rules adopted and established by the authority for the use of such facility.

(i) “Members” means the individuals constituting the governing body of the authority.

(j) “Multimodal transportation system” means a well-connected network of transportation modes reflecting a high level of accessibility between modes and proximity to supportive land use patterns.

(k) “Park-and-ride lot” means a transit station stop or a carpool or vanpool waiting area to which patrons may drive private vehicles for parking before gaining access to transit, commuter rail, or heavy rail systems or taking carpool or vanpool vehicles to their destinations.

(l) “State Board of Administration” means the body corporate existing under the provisions of s. 4, Art. IV of the State Constitution, or any successor thereto.

(m) “Transit-oriented development” means a mixed-use residential or commercial area designed to maximize access to public transportation and often incorporates features to encourage transit ridership. A transit-oriented development neighborhood typically has a center with a train station, tram stop, or bus station surrounded by relatively high-density development with progressively lower-density development spreading outward from the center, typically within 1/2 mile of the stop or station.

(n) “Transit station” means a public transportation passenger facility that is accessible either at street level or on above-grade platforms and often surrounded by pedestrian-friendly, higher-density development or park-and-ride lots.

(2) Terms importing singular number include the plural number in each case and vice versa, and terms importing persons include firms and corporations.

History.—s. 1, ch. 2007-254; s. 8, ch. 2011-64; s. 54, ch. 2013-15.



343.92 - Tampa Bay Area Regional Transportation Authority.

343.92 Tampa Bay Area Regional Transportation Authority.—

(1) There is created and established a body politic and corporate, an agency of the state, to be known as the Tampa Bay Area Regional Transportation Authority.

(2) The governing board of the authority shall consist of 15 voting members.

(a) The secretary of the department shall appoint two advisors to the board who must be the district secretary for each of the department districts within the seven-county area of the authority.

(b) The 15 voting members of the board shall be as follows:

1. The county commissions of Citrus, Hernando, Hillsborough, Pasco, Pinellas, Manatee, and Sarasota Counties shall each appoint one elected official to the board. Members appointed under this subparagraph shall serve 2-year terms with not more than three consecutive terms being served by any person. If a member under this subparagraph leaves elected office, a vacancy exists on the board to be filled as provided in this subparagraph.

2. The Tampa Bay Area Regional Transportation Authority (TBARTA) Metropolitan Planning Organization Chairs Coordinating Committee shall appoint one member to the board who must be a chair of one of the six metropolitan planning organizations in the region. The member appointed under this subparagraph shall serve a 2-year term with not more than three consecutive terms being served by any person.

3.a. Two members of the board shall be the mayor, or the mayor’s designee, of the largest municipality within the service area of each of the following independent transit agencies or their legislatively created successor agencies: Pinellas Suncoast Transit Authority and Hillsborough Area Regional Transit Authority. The largest municipality is that municipality with the largest population as determined by the most recent United States Decennial Census.

b. Should a mayor choose not to serve, his or her designee must be an elected official selected by the mayor from that largest municipality’s city council or city commission. A mayor or his or her designee shall serve a 2-year term with not more than three consecutive terms being served by any person.

c. A designee’s term ends if the mayor leaves office for any reason. If a designee leaves elected office on the city council or commission, a vacancy exists on the board to be filled by the mayor of that municipality as provided in sub-subparagraph a.

d. A mayor who has served three consecutive terms on the board must designate an elected official from that largest municipality’s city council or city commission to serve on the board for at least one term.

4.a. One membership on the board shall rotate every 2 years between the mayor, or his or her designee, of the largest municipality within Manatee County and the mayor, or his or her designee, of the largest municipality within Sarasota County. The mayor, or his or her designee, from the largest municipality within Manatee County shall serve the first 2-year term. The largest municipality is that municipality with the largest population as determined by the most recent United States Decennial Census.

b. Should a mayor choose not to serve, his or her designee must be an elected official selected by the mayor from that municipality’s city council or city commission.

5. The Governor shall appoint to the board four business representatives, each of whom must reside in one of the seven counties governed by the authority, none of whom may be elected officials, and at least one but not more than two of whom shall represent counties within the federally designated Tampa Bay Transportation Management Area. Members appointed by the Governor shall serve 3-year terms with not more than two consecutive terms being served by any person.

(c) Appointments may be staggered to avoid mass turnover at the end of any 2-year or 4-year period. A vacancy during a term shall be filled by the respective appointing authority within 90 days in the same manner as the original appointment and only for the remainder of the unexpired term.

(3) The members of the board shall serve without compensation but shall be entitled to receive from the authority reimbursement for travel expenses and per diem actually incurred in connection with the business of the authority as provided in s. 112.061.

(4) Members of the board shall comply with the applicable financial disclosure requirements of ss. 112.3145, 112.3148, and 112.3149.

(5) The Governor shall appoint the initial chair from among the full membership of the board immediately upon their appointment. In no case may those appointments be made any later than 45 days following the creation of the authority. The chair will hold this position for a minimum term of 2 years. The board shall elect a vice chair and secretary-treasurer from among its members who shall serve a minimum term of 1 year and shall establish the duties and powers of those positions during its inaugural meeting. During its inaugural meeting, the board will also establish its rules of conduct and meeting procedures.

(6) At the end of the initial chair’s term, the board shall elect a chair from among its members. The chair shall hold office at the will of the board. In that election, the board shall also elect a vice chair and secretary-treasurer.

(7) The first meeting of the authority shall be held no later than 60 days after the creation of the authority.

(8) Eight members of the board shall constitute a quorum, and the vote of eight members is necessary for any action to be taken by the authority. The authority may meet upon the constitution of a quorum. A vacancy does not impair the right of a quorum of the board to exercise all rights and the ability to perform all duties of the authority.

(9) The board may establish committees for the following areas:

(a) Planning.

(b) Policy.

(c) Finance.

(10) The authority may employ an executive director, an executive secretary, its own legal counsel and legal staff, technical experts, engineers, and such employees, permanent or temporary, as it may require. The authority shall determine the qualifications and fix the compensation of such persons, firms, or corporations and may employ a fiscal agent or agents; however, the authority shall solicit sealed proposals from at least three persons, firms, or corporations for the performance of any services as fiscal agents. The authority may, except for duties specified in chapter 120, delegate its power to one or more of its agents or employees to carry out the purposes of this part, subject always to the supervision and control of the authority.

(11)(a) The authority shall establish a Transit Management Committee comprised of the executive directors or general managers, or their designees, of each of the existing transit providers and bay area commuter services.

(b) The authority shall establish a Citizens Advisory Committee comprised of appointed citizen committee members from each county and transit provider in the region, not to exceed 16 members.

(c) The authority may establish technical advisory committees to provide guidance and advice on regional transportation issues. The authority shall establish the size, composition, and focus of any technical advisory committee created.

(d) Persons appointed to a committee shall serve without compensation but may be entitled to per diem or travel expenses as provided in s. 112.061.

History.—s. 1, ch. 2007-254; s. 71, ch. 2008-4; s. 49, ch. 2016-239.



343.922 - Powers and duties.

343.922 Powers and duties.—

(1) The express purposes of the authority are to improve mobility and expand multimodal transportation options for passengers and freight throughout the seven-county Tampa Bay region.

(2)(a) The authority has the right to plan, develop, finance, construct, own, purchase, operate, maintain, relocate, equip, repair, and manage those public transportation projects, such as express bus services; bus rapid transit services; light rail, commuter rail, heavy rail, or other transit services; ferry services; transit stations; park-and-ride lots; transit-oriented development nodes; or feeder roads, reliever roads, connector roads, bypasses, or appurtenant facilities, that are intended to address critical transportation needs or concerns in the Tampa Bay region as identified by the authority by July 1, 2009. These projects may also include all necessary approaches, roads, bridges, and avenues of access that are desirable and proper with the concurrence of the department, as applicable, if the project is to be part of the State Highway System.

(b) Any transportation facilities constructed by the authority may be tolled. Fare payment methods for public transportation projects shall promote seamless integration between regional and local transit systems. Tolling technologies shall be consistent with the systems used by the Florida Turnpike Enterprise for the purpose of allowing the use of a single transponder or a similar electronic tolling device for all facilities of the authority and the Florida Turnpike Enterprise.

(c) The authority shall coordinate and consult with local governments on transit or commuter rail station area plans that provide for compact, mixed-use, transit-oriented development that will support transit investments and provide a variety of workforce housing choices, recognizing the need for housing alternatives for a variety of income ranges.

(3)(a) No later than July 1, 2009, the authority shall develop and adopt a regional transportation master plan that provides a vision for a regionally integrated multimodal transportation system. The goals and objectives of the master plan are to identify areas of the Tampa Bay region where multimodal mobility, traffic safety, freight mobility, and efficient emergency evacuation alternatives need to be improved; identify areas of the region where multimodal transportation systems would be most beneficial to enhance mobility and economic development; develop methods of building partnerships with local governments, existing transit providers, expressway authorities, seaports, airports, and other local, state, and federal entities; develop methods of building partnerships with CSX Corporation and CSX Transportation, Inc., to craft mutually beneficial solutions to achieve the authority’s objectives, and with other private sector business community entities that may further the authority’s mission, and engage the public in support of regional multimodal transportation improvements. The master plan shall identify and may prioritize projects that will accomplish these goals and objectives, including, without limitation, the creation of express bus and bus rapid transit services, light rail, commuter rail, and heavy rail transit services, ferry services, freight services, and any other multimodal transportation system projects that address critical transportation needs or concerns, pursuant to subsection (2); and identify the costs of the proposed projects and revenue sources that could be used to pay those costs. In developing the master plan, the authority shall review and coordinate with the future land use, capital improvements, and traffic circulation elements of its member local governments’ comprehensive plans and the plans, programs, and schedules of other units of government having transit or transportation authority within whose jurisdictions the projects or improvements will be located to define and resolve potential inconsistencies between such plans and the authority’s developing master plan. By July 1, 2008, the authority, working with its member local governments, shall adopt a mandatory conflict resolution process that addresses consistency conflicts between the authority’s regional transportation master plan and local government comprehensive plans.

(b) The authority shall consult with the department to further the goals and objectives of the Strategic Regional Transit Needs Assessment completed by the department.

(c) Before the adoption of the master plan, the authority shall hold at least one public meeting in each of the seven counties within the designated region. At least one public hearing must be held before the authority’s board.

(d) After its adoption, the master plan shall be updated every 5 years before July 1.

(e) The authority shall present the original master plan and updates to the governing bodies of the counties within the seven-county region, to the TBARTA Metropolitan Planning Organization Chairs Coordinating Committee, and to the legislative delegation members representing those counties within 90 days after adoption.

(f) The authority shall coordinate plans and projects with the TBARTA Metropolitan Planning Organization Chairs Coordinating Committee, to the extent practicable, and participate in the regional M.P.O. planning process to ensure regional comprehension of the authority’s mission, goals, and objectives.

(g) The authority shall provide administrative support and direction to the TBARTA Metropolitan Planning Organization Chairs Coordinating Committee as provided in s. 339.175(6)(i).

(4) The authority may undertake projects or other improvements in the master plan in phases as particular projects or segments become feasible, as determined by the authority. The authority shall coordinate project planning, development, and implementation with the applicable local governments. The authority’s projects that are transportation oriented must be consistent to the maximum extent feasible with the adopted local government comprehensive plans at the time such projects are funded for construction. Authority projects that are not transportation oriented and meet the definition of development pursuant to s. 380.04 must be consistent with the local comprehensive plans. In carrying out its purposes and powers, the authority may request funding and technical assistance from the department and appropriate federal and local agencies, including, but not limited to, state infrastructure bank loans.

(5) The authority is granted and may exercise all powers necessary, appurtenant, convenient, or incidental to the carrying out of the aforesaid purposes, including, but not limited to, the following rights and powers:

(a) To sue and be sued, implead and be impleaded, and complain and defend in all courts in its own name.

(b) To adopt and use a corporate seal.

(c) To have the power of eminent domain, including the procedural powers granted under chapters 73 and 74.

(d) To acquire by donation or otherwise, purchase, hold, construct, maintain, improve, operate, own, lease as a lessee, and use any franchise or property, real, personal, or mixed, tangible or intangible, or any option thereof in its own name or in conjunction with others, or any interest therein, necessary or desirable for carrying out the purposes of the authority.

(e) To sell, convey, exchange, lease as a lessor, transfer, or otherwise dispose of any real or personal property, or interest therein, acquired by the authority, including air rights.

(f) To fix, alter, establish, and collect rates, fares, fees, rentals, tolls, and other charges for the services and use of any light rail, commuter rail, heavy rail, bus rapid transit, or express bus services, ferry services, highways, feeder roads, bridges, or other transportation facilities owned or operated by the authority. These rates, fares, fees, rentals, tolls, and other charges shall always be sufficient to comply with any covenants made with the holders of any bonds issued pursuant to this part; however, such right and power may be assigned or delegated by the authority to the department.

(g) To borrow money and to make and issue negotiable notes, bonds, refunding bonds, and other evidences of indebtedness or obligations, either in temporary or definitive form, hereinafter in this chapter sometimes called “revenue bonds” of the authority, for the purpose of financing all or part of the mobility improvements within the Tampa Bay region, as well as the appurtenant facilities, including all approaches, streets, roads, bridges, and avenues of access authorized by this part, the bonds to mature not exceeding 40 years after the date of the issuance thereof, and to secure the payment of such bonds or any part thereof by a pledge of any or all of its revenues, rates, fees, rentals, or other charges.

(h) To adopt bylaws for the regulation of the affairs and the conduct of the business of the authority. The bylaws shall provide for quorum and voting requirements, maintenance of minutes and other official records, and preparation and adoption of an annual budget.

(i) To lease, rent, or contract for the operation or management of any part of a transportation system facility built by the authority. In awarding any contract, the authority shall consider, but is not limited to, the following:

1. The qualifications of each applicant.

2. The level or quality of service.

3. The efficiency, cost, and anticipated revenue.

4. The construction, operation, and management plan.

5. The financial ability to provide reliable service.

6. The impact on other transportation modes, including the ability to interface with other transportation modes and facilities.

(j) To enforce collection of rates, fees, tolls, and charges and to establish and enforce fines and penalties for violations of any rules.

(k) To advertise, market, and promote regional transit services and facilities, freight mobility plans and projects, and the general activities of the authority.

(l) To cooperate with other governmental entities and to contract with other governmental agencies, including the Federal Government, the department, counties, transit authorities or agencies, municipalities, and expressway and bridge authorities.

(m) To enter into joint development agreements, partnerships, and other agreements with public and private entities respecting ownership and revenue participation in order to facilitate financing and constructing any project or portions thereof.

(n) To accept grants and other funds from other governmental sources and to accept private donations. However, the authority shall not be directly eligible for Transportation Regional Incentive Program funds allocated pursuant to s. 339.2819, except through interlocal agreement with an eligible recipient.

(o) To purchase directly from local, national, or international insurance companies liability insurance that the authority is contractually and legally obligated to provide, notwithstanding the requirements of s. 287.022(1).

(p) To enter into and make lease-purchase agreements with the department for terms not exceeding 40 years or until any bonds secured by a pledge of rentals thereunder, and any refundings thereof, are fully paid as to both principal and interest, whichever is longer.

(q) To make contracts of every name and nature, including, but not limited to, partnerships providing for participation in ownership and revenues, and to execute all instruments necessary or convenient for the carrying on of its business.

(r) To do all acts and things necessary or convenient for the conduct of its business and the general welfare of the authority in order to carry out the powers granted to it by this part or any other law.

(6) The authority shall institute procedures to ensure that jobs created as a result of state funding pursuant to this section shall be subject to equal opportunity hiring practices as provided for in s. 110.112.

(7) The authority shall comply with all statutory requirements of general application which relate to the filing of any report or documentation required by law, including the requirements of ss. 189.015, 189.016, 189.051, and 189.08.

(8) The authority does not have power at any time or in any manner to pledge the credit or taxing power of the state or any political subdivision or agency thereof, nor shall any of the authority’s obligations be deemed to be obligations of the state or of any political subdivision or agency thereof, nor shall the state or any political subdivision or agency thereof, except the authority, be liable for the payment of the principal of or interest on such obligations.

History.—s. 1, ch. 2007-254; s. 83, ch. 2014-22; s. 21, ch. 2014-223; s. 50, ch. 2016-239.



343.94 - Bond financing authority.

343.94 Bond financing authority.—

(1) Pursuant to s. 11(f), Art. VII of the State Constitution, the Legislature approves bond financing by the Tampa Bay Area Regional Transportation Authority for construction of or improvements to commuter rail systems, transit systems, ferry systems, highways, bridges, toll collection facilities, interchanges to the system, and any other transportation facility appurtenant, necessary, or incidental to the system. Subject to terms and conditions of applicable revenue bond resolutions and covenants, such costs may be financed in whole or in part by revenue bonds issued pursuant to paragraph (2)(a) or paragraph (2)(b), whether currently issued or issued in the future or by a combination of such bonds.

(2)(a) Bonds may be issued on behalf of the authority pursuant to the State Bond Act.

(b) Alternatively, the authority may issue its own bonds pursuant to this part at such times and in such principal amount as, in the opinion of the authority, is necessary to provide sufficient moneys for achieving its purposes; however, such bonds may not pledge the full faith and credit of the state. Bonds issued by the authority pursuant to this paragraph or paragraph (a), whether on original issuance or on refunding, shall be authorized by resolution of the members thereof, may be either term or serial bonds, and shall bear such date or dates, mature at such time or times, not exceeding 40 years after their respective dates, bear interest at such rate or rates, be payable semiannually, be in such denominations, be in such form, either coupon or fully registered, carry such registration, exchangeability, and interchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the revenues, rates, fees, rentals, or other charges or receipts of the authority, including revenues from lease-purchase agreements, as such resolution or any resolution subsequent thereto may provide. The bonds shall be executed either by manual or facsimile signature by such officers as the authority shall determine; however, such bonds shall bear at least one signature that is manually executed thereon, and the coupons attached to such bonds shall bear the facsimile signature or signatures of such officer or officers as shall be designated by the authority and have the seal of the authority affixed, imprinted, reproduced, or lithographed thereon, all as may be prescribed in such resolution or resolutions.

(c) Bonds issued pursuant to paragraph (a) or paragraph (b) shall be sold at public sale in the manner provided by the State Bond Act. However, if the authority, by official action at a public meeting, determines that a negotiated sale of such bonds is in the best interest of the authority, the authority may negotiate the sale of such bonds with the underwriter designated by the authority and the Division of Bond Finance within the State Board of Administration with respect to bonds issued pursuant to paragraph (a) or solely by the authority with respect to bonds issued pursuant to paragraph (b). The authority’s determination to negotiate the sale of such bonds may be based, in part, upon the written advice of the authority’s financial adviser. Pending the preparation of definitive bonds, interim certificates may be issued to the purchaser or purchasers of such bonds and may contain such terms and conditions as the authority may determine.

(d) The authority may issue bonds pursuant to paragraph (b) to refund any bonds previously issued regardless of whether the bonds being refunded were issued by the authority pursuant to this chapter or on behalf of the authority pursuant to the State Bond Act.

(3) Any such resolution or resolutions authorizing any bonds hereunder may contain provisions that are part of the contract with the holders of such bonds, as to:

(a) The pledging of all or any part of the revenues, fares, rates, fees, rentals, or other charges or receipts of the authority, derived by the authority.

(b) The completion, improvement, operation, extension, maintenance, repair, or lease of the system and the duties of the authority and others, including the department, with reference thereto.

(c) Limitations on the purposes to which the proceeds of the bonds, then or thereafter to be issued, or of any loan or grant by the United States or the state may be applied.

(d) The fixing, charging, establishing, and collecting of rates, fees, rentals, or other charges for use of the services and facilities constructed by the authority.

(e) The setting aside of reserves or sinking funds or repair and replacement funds and the regulation and disposition thereof.

(f) Limitations on the issuance of additional bonds.

(g) The terms and provisions of any lease-purchase agreement, deed of trust, or indenture securing the bonds or under which the same may be issued.

(h) Any other or additional agreements with the holders of the bonds which the authority may deem desirable and proper.

(4) The authority may employ fiscal agents as provided by this part or the State Board of Administration may, upon request of the authority, act as fiscal agent for the authority in the issuance of any bonds that are issued pursuant to this part, and the State Board of Administration may, upon request of the authority, take over the management, control, administration, custody, and payment of any or all debt services or funds or assets now or hereafter available for any bonds issued pursuant to this part. The authority may enter into any deeds of trust, indentures, or other agreements with its fiscal agent, or with any bank or trust company within or without the state, as security for such bonds and may, under such agreements, sign and pledge all or any of the revenues, rates, fees, rentals, or other charges or receipts of the authority. Such deed of trust, indenture, or other agreement may contain such provisions as are customary in such instruments or as the authority authorizes, including, but without limitation, provisions as to:

(a) The completion, improvement, operation, extension, maintenance, repair, and lease of highway, bridge, and related transportation facilities and appurtenances and the duties of the authority and others with reference thereto.

(b) The application of funds and the safeguarding of funds on hand or on deposit.

(c) The rights and remedies of the trustee and the holders of the bonds.

(d) The terms and provisions of the bonds or the resolutions authorizing the issuance of the bonds.

(5) Any of the bonds issued pursuant to this part are, and are hereby declared to be, negotiable instruments and have all the qualities and incidents of negotiable instruments under the law merchant and the negotiable instruments law of the state.

(6) Notwithstanding any of the provisions of this part, each project, building, or facility that has been financed by the issuance of bonds or other evidence of indebtedness under this part and any refinancing thereof are hereby approved as provided for in s. 11(f), Art. VII of the State Constitution.

History.—s. 1, ch. 2007-254; s. 9, ch. 2011-64.



343.941 - Bonds not debts or pledges of faith and credit of state.

343.941 Bonds not debts or pledges of faith and credit of state.—Revenue bonds issued under the provisions of this part are not debts of the state or pledges of the faith and credit of the state. Such bonds are payable exclusively from revenues pledged for their payment. Each such bond shall contain a statement on its face that the state is not obligated to pay the same or the interest thereon, except from the revenues pledged for its payment, and that the faith and credit of the state is not pledged to the payment of the principal or interest of such bond. The issuance of revenue bonds under the provisions of this part does not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatsoever, or to make any appropriation for their payment. No state funds shall be used to pay the principal or interest of any bonds issued to finance or refinance any portion of the authority’s transportation projects, and each such bond shall contain a statement on its face to this effect.

History.—s. 1, ch. 2007-254.



343.943 - Covenant of the state.

343.943 Covenant of the state.—The state does hereby pledge to, and agrees with, any person, firm, or corporation or federal or state agency subscribing to or acquiring the bonds to be issued by the authority for the purposes of this part that the state will not limit or alter the rights hereby vested in the authority and the department until all bonds at any time issued, together with the interest thereon, are fully paid and discharged insofar as the same affects the rights of the holders of bonds issued hereunder. The state does further pledge to, and agree with, the United States that, if any federal agency constructs or contributes any funds for the completion, extension, or improvement of the system or any part or portion thereof, the state will not alter or limit the rights and powers of the authority and the department in any manner which would be inconsistent with the continued maintenance and operation of the system or the completion, extension, or improvement thereof or which would be inconsistent with the due performance of any agreements between the authority and any such federal agency. The authority and the department shall continue to have and may exercise all powers herein granted so long as necessary or desirable for the carrying out of the purposes of this part and the purposes of the United States in the completion, extension, or improvement of the system or any part or portion thereof.

History.—s. 1, ch. 2007-254.



343.944 - Remedies of the bondholders.

343.944 Remedies of the bondholders.—

(1) The rights and the remedies in this section conferred upon or granted to the bondholders are in addition to and not in limitation of any rights and remedies lawfully granted to such bondholders by the resolution or resolutions providing for the issuance of bonds or by a deed of trust, indenture, or other agreement under which the bonds may be issued or secured. If the authority defaults in the payment of the principal of or interest on any of the bonds issued pursuant to the provisions of this part after such principal of or interest on the bonds becomes due, whether at maturity or upon call for redemption, and such default continues for a period of 30 days, or if the authority or the department fails or refuses to comply with the provisions of this part or any agreement made with, or for the benefit of, the holders of the bonds, the holders of 25 percent in aggregate principal amount of the bonds then outstanding may appoint a trustee to represent such bondholders for the purposes hereof, if such holders of 25 percent in aggregate principal amount of the bonds then outstanding shall first give notice of their intention to appoint a trustee to the authority. Such notice shall be deemed to have been given if given in writing, deposited in a securely sealed postpaid wrapper, mailed at a regularly maintained United States post office box or station, and addressed, respectively, to the chair of the authority.

(2) Such trustee and any trustee under any deed of trust, indenture, or other agreement may and, upon written request of the holders of 25 percent or such other percentages as are specified in any deed of trust, indenture, or other agreement aforesaid in principal amount of the bonds then outstanding, shall, in any court of competent jurisdiction, in his, her, or its own name:

(a) By mandamus or other suit, action, or proceeding at law or in equity, enforce all rights of the bondholders, including the right to require the authority to fix, establish, maintain, collect, and charge rates, fees, rentals, and other charges adequate to carry out any agreement as to or pledge of the revenues or receipts of the authority, to carry out any other covenants and agreements with or for the benefit of the bondholders, and to perform its and their duties under this part.

(b) Bring suit upon the bonds.

(c) By action or suit in equity, require the authority or the department to account as if it were the trustee of an express trust for the bondholders.

(d) By action or suit in equity, enjoin any acts or things that may be unlawful or in violation of the rights of the bondholders.

(3) Any trustee, when appointed as aforesaid or acting under a deed of trust, indenture, or other agreement, and regardless of whether all bonds have been declared due and payable, may appoint a receiver who may enter upon and take possession of the system or the facilities or any part or parts thereof, the rates, fees, rentals, or other revenues, charges, or receipts from which are or may be applicable to the payment of the bonds so in default and operate and maintain the same for and on behalf of and in the name of the authority and the bondholders, and collect and receive all rates, fees, rentals, and other charges or receipts or revenues arising therefrom in the same manner as the authority might do, and shall deposit all such moneys in a separate account and apply such moneys in such manner as the court shall direct. In any suit, action, or proceeding by the trustee, the fees, counsel fees, and expenses of the trustee and the receiver, if any, and all costs and disbursements allowed by the court shall be a first charge on any rates, fees, rentals, or other charges, revenues, or receipts derived from the system or the facilities or services or any part or parts thereof, which rates, fees, rentals, or other charges, revenues, or receipts may be applicable to the payment of the bonds so in default. Such trustee, in addition to the foregoing, possesses all of the powers necessary for the exercise of any functions specifically set forth herein or incident to the representation of the bondholders in the enforcement and protection of their rights.

(4) This section or any other section of this part does not authorize any receiver appointed pursuant hereto for the purpose of operating and maintaining the system or any facilities or part or parts thereof to sell, assign, mortgage, or otherwise dispose of any of the assets of whatever kind and character belonging to the authority. It is the intention of this part to limit the powers of such receiver to the operation and maintenance of the system or any facility or part or parts thereof, as the court may direct, in the name of and for and on behalf of the authority and the bondholders. In any suit, action, or proceeding at law or in equity, a holder of bonds on the authority, a trustee, or any court may not compel or direct a receiver to sell, assign, mortgage, or otherwise dispose of any assets of whatever kind or character belonging to the authority. A receiver also may not be authorized to sell, assign, mortgage, or otherwise dispose of any assets of whatever kind or character belonging to the authority in any suit, action, or proceeding at law or in equity.

History.—s. 1, ch. 2007-254; s. 10, ch. 2011-64.



343.947 - Department may be appointed agent of authority for construction.

343.947 Department may be appointed agent of authority for construction.—The department may be appointed by the authority as its agent for the purpose of constructing and completing transportation projects, and improvements and extensions thereto, in the authority’s master plan. In such event, the authority shall provide the department with complete copies of all documents, agreements, resolutions, contracts, and instruments relating thereto; shall request the department to do such construction work, including the planning, surveying, and actual construction of the completion, extensions, and improvements to the system; and shall transfer to the credit of an account of the department in the treasury of the state the necessary funds therefor. The department shall proceed with such construction and use the funds for such purpose in the same manner that it is now authorized to use the funds otherwise provided by law for its use in construction of commuter rail systems, transit systems, ferry systems, roads, bridges, and related transportation facilities.

History.—s. 1, ch. 2007-254.



343.95 - Acquisition of lands and property.

343.95 Acquisition of lands and property.—

(1) For the purposes of this part, the authority may acquire private or public property and property rights, including rights of access, air, view, and light, by gift, devise, purchase, or condemnation by eminent domain proceedings, as the authority may deem necessary for any purpose of this part, including, but not limited to, any lands reasonably necessary for securing applicable permits, areas necessary for management of access, borrow pits, drainage ditches, water retention areas, rest areas, replacement access for landowners whose access is impaired due to the construction of a facility, and replacement rights-of-way for relocated rail and utility facilities; for existing, proposed, or anticipated transportation facilities within the seven-county Tampa Bay region identified by the authority; or for the purposes of screening, relocation, removal, or disposal of junkyards and scrap metal processing facilities. The authority may condemn any material and property necessary for such purposes.

(2) The right of eminent domain herein conferred shall be exercised by the authority in the manner provided by law.

(3) When the authority acquires property for a transportation facility within the seven-county Tampa Bay region, the authority is not subject to any liability imposed by chapter 376 or chapter 403 for preexisting soil or groundwater contamination due solely to its ownership. This subsection does not affect the rights or liabilities of any past or future owners of the acquired property, nor does it affect the liability of any governmental entity for the results of its actions which create or exacerbate a pollution source. The authority and the Department of Environmental Protection may enter into interagency agreements for the performance, funding, and reimbursement of the investigative and remedial acts necessary for property acquired by the authority.

History.—s. 1, ch. 2007-254.



343.96 - Cooperation with other units, boards, agencies, and individuals.

343.96 Cooperation with other units, boards, agencies, and individuals.—Express authority and power is hereby given and granted to any county, municipality, drainage district, road and bridge district, school district, or any other political subdivision, board, commission, or individual in or of the state to make and enter into contracts, leases, conveyances, partnerships, or other agreements with the authority within the provisions and purposes of this part. The authority may make and enter into contracts, leases, conveyances, partnerships, and other agreements with any political subdivision, agency, or instrumentality of the state and any and all federal agencies, corporations, and individuals for the purpose of carrying out the provisions of this part.

History.—s. 1, ch. 2007-254.



343.962 - Public-private partnerships.

343.962 Public-private partnerships.—

(1) The authority may receive or solicit proposals and enter into agreements with private entities or consortia thereof for the building, operation, ownership, or financing of multimodal transportation systems, transit-oriented development nodes, transit stations, or related facilities within the jurisdiction of the authority. Before approval, the authority must determine that a proposed project:

(a) Is in the public’s best interest.

(b) Would not require state funds to be used unless the project is on or provides increased mobility on the State Highway System.

(c) Would have adequate safeguards to ensure that additional costs or unreasonable service disruptions would not be realized by the traveling public and citizens of the state in the event of default or the cancellation of the agreement by the authority.

(2) The authority shall ensure that all reasonable costs to the state related to transportation facilities that are not part of the State Highway System are borne by the private entity or any partnership created to develop the facilities. The authority shall also ensure that all reasonable costs to the state and substantially affected local governments and utilities related to the private transportation facility are borne by the private entity for transportation facilities that are owned by private entities. For projects on the State Highway System or that provide increased mobility on the State Highway System, the department may use state resources to participate in funding and financing the project as provided for under the department’s enabling legislation.

(3) The authority may request proposals and receive unsolicited proposals for public-private multimodal transportation projects, and, upon receipt of any unsolicited proposal or determination to issue a request for proposals, the authority must publish a notice in the Florida Administrative Register and a newspaper of general circulation in the county in which the proposed project is located at least once a week for 2 weeks requesting proposals or, if an unsolicited proposal was received, stating that it has received the proposal and will accept, for 60 days after the initial date of publication, other proposals for the same project purpose. A copy of the notice must be mailed to each local government in the affected areas. After the public notification period has expired, the authority shall rank the proposals in order of preference. In ranking the proposals, the authority shall consider professional qualifications, general business terms, innovative engineering or cost-reduction terms, finance plans, and the need for state funds to deliver the proposal. If the authority is not satisfied with the results of the negotiations, it may, at its sole discretion, terminate negotiations with the proposer. If these negotiations are unsuccessful, the authority may go to the second and lower-ranked firms, in order, using the same procedure. If only one proposal is received, the authority may negotiate in good faith and, if it is not satisfied with the results, it may, at its sole discretion, terminate negotiations with the proposer. Notwithstanding this subsection, the authority may, at its discretion, reject all proposals at any point in the process up to completion of a contract with the proposer.

(4) Agreements entered into pursuant to this section may authorize the public-private entity to impose tolls or fares for the use of the facility. However, the amount and use of toll or fare revenues shall be regulated by the authority to avoid unreasonable costs to users of the facility.

(5) Each public-private transportation facility constructed pursuant to this section shall comply with all requirements of federal, state, and local laws; state, regional, and local comprehensive plans; the authority’s rules, policies, procedures, and standards for transportation facilities; and any other conditions that the authority determines to be in the public’s best interest.

(6) The authority may exercise any of its powers, including eminent domain, to facilitate the development and construction of multimodal transportation projects pursuant to this section. The authority may pay all or part of the cost of operating and maintaining the facility or may provide services to the private entity, for which services it shall receive full or partial reimbursement.

(7) Except as provided in this section, this section is not intended to amend existing law by granting additional powers to or imposing further restrictions on the governmental entities with regard to regulating and entering into cooperative arrangements with the private sector for the planning, construction, and operation of transportation facilities.

(8) The authority may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this section and shall, by rule, establish an application fee for the submission of unsolicited proposals under this section. The fee must be sufficient to pay the costs of evaluating the proposals.

History.—s. 1, ch. 2007-254; s. 29, ch. 2013-14.



343.97 - Exemption from taxation.

343.97 Exemption from taxation.—The effectuation of the authorized purposes of the authority created under this part is for the benefit of the people of this state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and, because the authority performs essential governmental functions in effectuating such purposes, the authority is not required to pay any taxes or assessments of any kind or nature whatsoever upon any property acquired or used by it for such purposes, or upon any rates, fees, rentals, receipts, income, or charges at any time received by it. The bonds issued by the authority, their transfer, and the income therefrom, including any profits made on the sale thereof, shall at all times be free from taxation of any kind by the state or by any political subdivision, taxing agency, or instrumentality thereof. The exemption granted by this section does not apply to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

History.—s. 1, ch. 2007-254.



343.973 - Eligibility for investments and security.

343.973 Eligibility for investments and security.—Any bonds or other obligations issued pursuant to this part shall be and constitute legal investments for banks, savings banks, trustees, executors, administrators, and all other fiduciaries and for all state, municipal, and other public funds and shall also be and constitute securities eligible for deposit as security for all state, municipal, or other public funds, notwithstanding the provisions of any other law to the contrary.

History.—s. 1, ch. 2007-254.



343.975 - Complete and additional statutory authority.

343.975 Complete and additional statutory authority.—

(1) The powers conferred by this part are supplemental to the existing powers of the board and the department. This part does not repeal any of the provisions of any other law, general, special, or local, but supplements such other laws in the exercise of the powers provided in this part and provides a complete method for the exercise of the powers granted in this part. The projects planned and constructed by the Tampa Bay Regional Transportation Authority shall comply with all applicable federal, state, and local laws. The extension and improvement of the system, and the issuance of bonds hereunder to finance all or part of the cost thereof, may be accomplished upon compliance with the provisions of this part without regard to or necessity for compliance with the provisions, limitations, or restrictions contained in any other general, special, or local law, including, but not limited to, s. 215.821. An approval of any bonds issued under this part by the qualified electors or qualified electors who are freeholders in the state or in any other political subdivision of the state is not required for the issuance of such bonds pursuant to this part.

(2) This part does not repeal, rescind, or modify any other law relating to the State Board of Administration, the Department of Transportation, the Tampa-Hillsborough County Expressway Authority, or the Division of Bond Finance within the State Board of Administration; however, this part supersedes such other laws as are inconsistent with its provisions, including, but not limited to, s. 215.821.

(3) This part does not preclude the department from acquiring, holding, constructing, improving, maintaining, operating, or owning tolled or nontolled facilities funded and constructed from nonauthority sources that are part of the State Highway System within the geographical boundaries of the Tampa Bay Area Regional Transportation Authority.

History.—s. 1, ch. 2007-254.



343.976 - Effect on local government action.

343.976 Effect on local government action.—This act does not prohibit any local government that is a member of the Tampa Bay Area Regional Transportation Authority from participating in or creating any other transit authority, regional transportation authority, or expressway authority.

History.—s. 2, ch. 2007-254.









Chapter 344 - COUNTY ROAD AND BRIDGE INDEBTEDNESS

344.11 - Records of indebtedness.

344.11 Records of indebtedness.—The clerk of the circuit court of each county shall be the official custodian of all records pertaining to outstanding indebtedness of the county, and also of all bonded indebtedness of special road and bridge districts, and shall make a complete record of each issue of such bonds outstanding on June 21, 1929, including all county bonds and special road and bridge district bonds. This record shall contain the information with relation to each issue in a well-bound book, which shall be a public record in the office of the clerk of the circuit court.

History.—s. 11, ch. 14486, 1929; CGL 1936 Supp. 2470(11); s. 27, ch. 63-572.



344.13 - Apportionment of indebtedness.

344.13 Apportionment of indebtedness.—If any special road and bridge district shall contain lands in more than one county, the amount of the bonded indebtedness of such special road and bridge district shall be, for the purposes of this chapter, apportioned between or among such counties in the proportion that the assessed valuation of the area of each county included within such special road and bridge district shall bear to the total assessed valuation of such special road and bridge district.

History.—s. 13, ch. 14486, 1929; CGL 1936 Supp. 2470(13); s. 1, ch. 57-749.



344.17 - Depositories and investments.

344.17 Depositories and investments.—All moneys received by the Chief Financial Officer as treasurer of the State Board of Administration, a body corporate under s. 4, Art. IV of the State Constitution, shall be deposited by the treasurer in a solvent bank or banks, to be approved and accepted for such purposes by the board. In making such deposits, he or she shall follow the method for the deposit of state funds. Each bank receiving any portion of such funds shall be required to deposit with such treasurer satisfactory bonds or treasury certificates of the United States; bonds of the several states; special tax school district bonds; bonds of any municipality eligible to secure state deposits as provided by law; bonds of any county or special road and bridge district of this state entitled to participate under the provisions of s. 16, Art. IX of the State Constitution of 1885, as adopted by the 1968 revised constitution, and of s. 9, Art. XII of that revision; bonds issued under the provisions of s. 18, Art. XII of the State Constitution of 1885, as adopted by s. 9, Art. XII of the 1968 revised constitution; or bonds, notes, or certificates issued by the Florida State Improvement Commission or its successors, the Florida Development Commission and the Division of Bond Finance of the State Board of Administration, which contain a pledge of the 80-percent surplus 2-cent constitutional gasoline tax accruing under s. 16, Art. IX of the State Constitution of 1885, as adopted by the 1968 revised constitution, and under s. 9, Art. XII of that revision, which shall be equal to the amount deposited with such bank. Such security shall be in the possession of such treasurer; or the treasurer is authorized to accept, in lieu of the actual depositing with him or her of such security, trust or safekeeping receipts issued by any Federal Reserve Bank, or member bank thereof, or by any bank incorporated under the laws of the United States; provided the member bank or bank incorporated under the laws of the United States has been previously approved and accepted for such purposes by the State Board of Administration and the trust or safekeeping receipts are in substantially the same form as that which the Chief Financial Officer is authorized to accept in lieu of securities given to cover deposits of state funds.

History.—s. 17, ch. 14486, 1929; CGL 1936 Supp. 2470(17); s. 1, ch. 17889, 1937; s. 2, ch. 20302, 1941; s. 1, ch. 20946, 1941; s. 7, ch. 22858, 1945; s. 2, ch. 57-749; ss. 22, 35, ch. 69-106; s. 18, ch. 69-216; s. 44, ch. 83-3; s. 286, ch. 92-279; s. 55, ch. 92-326; s. 510, ch. 95-148; s. 376, ch. 2003-261; s. 55, ch. 2013-15.



344.20 - State of Florida not obligated.

344.20 State of Florida not obligated.—It is not the purpose or intention of this chapter or any part hereof to obligate the state, directly or indirectly or contingently, for the payment of the obligations of any counties or the obligations of any special road and bridge district, or that the state should assume the payment thereof; and this chapter is not to be construed as obligating the state to the holders of said bonds to make any payment of the same, nor shall such holders have any rights to enforce the appropriation of the moneys hereinabove provided for. Appropriations are made specifically for the benefit of the taxpayers and property owners of the state and for the purpose of rendering assistance to the various state agencies which have already performed part of the functions resting upon the state, and this chapter shall be subject to amendment, alteration or repeal at any time.

History.—s. 20, ch. 14486, 1929; CGL 1936 Supp. 2470(20).



344.21 - Certain bond trustees to continue other functions.

344.21 Certain bond trustees to continue other functions.—In the case of bond trustees, who not only handle the money and funds of such county or district, but who also govern and administer the affairs of their respective county or district, including the issuance and sale of bonds and the building and construction and maintenance of the roads and bridges thereof, then the provisions of this chapter shall apply only to the interest and sinking funds thereof, and such bond trustees shall continue in office and in the performance of their duties in the administration of the affairs and business of such district as may be authorized by law.

History.—s. 21, ch. 14486, 1929; CGL 1936 Supp. 2470(21).



344.24 - Disposition of excess funds in county accounts.

344.24 Disposition of excess funds in county accounts.—

(1) If in any case in which a levy of ad valorem taxes has been or may hereafter be laid and collected by or for any county or special road and bridge district, or other taxing district in this state, for the servicing of road and bridge bonded indebtedness being administered by the State Board of Administration, and the proceeds of which have been remitted to the State Board of Administration, or if on account of profits realized from investments by the State Board of Administration or its predecessor, the statutory Board of Administration, or if on account of tax redemption funds collected and remitted to the State Board of Administration or its predecessor, the statutory Board of Administration, there has been or shall hereafter be created an amount of funds in excess of the requirements for which such tax levies were or may be laid and upon which such tax redemptions may be based, or of the account for which such profits upon investments have been or may be realized, all such excess funds shall be transferred and applied as follows:

(a) If created for countywide bonds or obligations, to the credit of the county, and applied by the State Board of Administration as gasoline and other fuel tax funds are applied, as required by s. 9, Art. XII of the State Constitution.

(b) If created for special road and bridge district or other special taxing district bonds or obligations, to the credit of the interest and sinking funds of the respective districts, and applied to other district bonds or obligations being administered by the State Board of Administration; provided, that if there are no such other bonds or obligations of districts, then and in that event, such excess funds shall be transferred to the credit of the county in which such district is located, and applied as provided in paragraph (a) of this subsection.

(2) All funds transferred under the provisions of this section shall be under the control and supervision of the State Board of Administration, as are all other funds made available to and administered by it under s. 9, Art. XII of the State Constitution.

History.—ss. 1, 2, ch. 21640, 1943; s. 18, ch. 69-216.



344.26 - State Board of Administration; duties concerning debt service.

344.26 State Board of Administration; duties concerning debt service.—

(1)(a) The constitutional State Board of Administration shall take over the management, control, bond trusteeship, administration, custody, and payment of all debt service or other funds or assets now or hereafter available for all bonds or debentures issued to finance the construction or purchase of bridges, highways, or other transportation facilities which are now or hereafter leased for a term of more than one year or purchased under installment purchase agreements by the State Road Department or Department of Transportation from any public body, county, district, municipality, or other public bridge authority.

(b) Said State Board of Administration shall succeed to all the statutory powers of the respective officials of such public bodies, counties, districts, municipalities or other public authorities with regard to said bonds and debentures, including the power to issue refunding bonds for any of such bonds or debentures or interest coupons thereon, except that in case any ad valorem levies are necessary to service any of said bonds containing ad valorem tax pledges, such tax levies shall be made and collected by the taxing officials now authorized by law to levy and collect the same, who shall promptly remit such collections to the State Board of Administration.

(c) Said levies shall be made upon and by direction of appropriate and seasonable resolutions adopted by the State Board of Administration, setting forth the amounts to be levied and collected and the necessity for same.

(d) It shall be the duty of all officials of any such public body, county, district, municipality or other public authority to turn over to said State Board of Administration within 30 days after May 27, 1943, or within 30 days after the execution hereafter of any such lease or purchase agreement by Department of Transportation all moneys or other assets applicable to, or available for, the payment of said bonds or debentures, together with all records, books, documents or other papers pertaining to said bonds or debentures.

(e) Any funds or other assets which hereafter become applicable to the payment of such bonds or debentures and come into the hands of any such officials shall be immediately remitted to said State Board of Administration.

(2) The Department of Transportation shall pay all rentals or purchase installments for bridges or highways direct to the State Board of Administration for application by said board as provided under the terms of said leases or purchase agreements.

History.—ss. 1, 2, ch. 21853, 1943; ss. 23, 35, ch. 69-106; s. 8, ch. 70-239.



344.261 - State Board of Administration; debt service; approval of bonds or debentures and plan for their retirement.

344.261 State Board of Administration; debt service; approval of bonds or debentures and plan for their retirement.—

(1) Before entering into a lease-purchase agreement with any county, road and bridge district, or any other agency covering any road, bridge, ferry, or other transportation facility or facilities, which agreement pledges rental and purchase payments by the Department of Transportation to apply on retirement of the debt incurred or to be incurred for the construction or supplying of such transportation facility, and which debt will, in consequence of s. 344.26, be administered by the State Board of Administration, the department shall first secure from the State Board of Administration a statement approving the legal and fiscal sufficiency of such bonds or debentures and the plan for their retirement.

(2) This section shall be considered as supplementing and cumulative to existing laws and shall be effective as to any agreements entered into after June 9, 1951.

History.—ss. 1, 2, ch. 26954, 1951; ss. 23, 35, ch. 69-106; s. 9, ch. 70-239.






Chapter 347 - FERRIES, TOLL BRIDGES, DAMS, AND LOG DITCHES

347.01 - County commissioners may grant license.

347.01 County commissioners may grant license.—The county commissioners of the several counties may grant leave to applicants, upon the conditions provided in this chapter, to establish ferries, toll bridges, mills and dams, and log ditches, upon and across the rivers and streams of their respective counties, which license shall continue in force for a time to be specified therein by said board not exceeding ten years.

History.—s. 1, ch. 3300, 1881; RS 637; GS 910; RGS 1692; CGL 2740.



347.02 - Notice of application.

347.02 Notice of application.—Any person desiring the benefits of s. 347.01 shall advertise in a newspaper published in the county wherein the privilege is to be granted, or if there be no newspaper published in said county, in a newspaper published in the adjoining or nearest county thereto; and shall also post in three conspicuous places in said county notice of his or her intention to apply to the county commissioners for leave, specifying the object of his or her application to the commissioners aforesaid, which application shall be in writing, particularly describing the river or stream, and locality thereupon, with the width thereof, and the depth of water where he or she shall desire to erect or establish a mill, dam, bridge, ferry or log ditch as aforesaid.

History.—s. 2, ch. 3300, 1881; RS 638; GS 911; RGS 1693; CGL 2741; s. 511, ch. 95-148.



347.03 - Owner of land to have preference for ferry or toll bridge.

347.03 Owner of land to have preference for ferry or toll bridge.—No such license to establish a ferry or toll bridge shall be granted to any person other than the owner of the land through which the highway adjoining the ferry or toll bridge shall run, unless such owner shall consent thereto or shall neglect to apply for such license, after notice as aforesaid.

History.—s. 3, ch. 3039, 1877; RS 639; GS 912; RGS 1694; CGL 2742.



347.04 - Commissioners may regulate.

347.04 Commissioners may regulate.—The board of county commissioners, when they shall grant any license to keep a ferry or toll bridge, shall order and direct the rates of ferriage or toll which the person licensed may charge, and may, from time to time thereafter during the continuance of such license, alter such rates, and they may also direct what and how many hours each day such person shall attend her or his ferry or bridge, which hours shall be at least from daylight till dark, and may direct how long persons desiring to be crossed may be detained.

History.—s. 2, ch. 3039, 1877; RS 640; GS 913; RGS 1695; CGL 2743; s. 512, ch. 95-148.



347.05 - Bond.

347.05 Bond.—Every person applying for such license for a ferry or toll bridge, shall, before the same shall be granted, give bond in a sum to be fixed by the county commissioners, not less than $200, with such sufficient sureties as the board shall approve, conditioned to faithfully keep such bridge in good repair, or attend such ferry with such and so many safe and convenient boats, and so many persons to work the same, together with such sufficient implements therefor, and to perform the duties of such ferry or toll bridge, during the several hours in each day and at such several rates as the said board shall from time to time order and direct, which bond shall be filed with the clerk of said board.

History.—s. 5, ch. 3039, 1877; RS 641; s. 5, ch. 5423, 1905; GS 914; RGS 1698; CGL 2749; s. 513, ch. 95-148.



347.06 - Certificate of license.

347.06 Certificate of license.—Whenever an application is granted under s. 347.01, the clerk of the board of county commissioners shall issue her or his certificate under seal, specifying the privileges therein granted, for which the clerk shall receive the fees prescribed by law for like services.

History.—s. 1, ch. 3300, 1881; RS 642; GS 915; RGS 1699; CGL 2750; s. 514, ch. 95-148.



347.07 - License on waters between counties.

347.07 License on waters between counties.—Whenever the waters over which any toll bridge or ferry may be used shall divide two counties, a license obtained in either of the counties shall be sufficient to authorize the person obtaining the same to transport and pass persons, goods, wares, and merchandise and effects to and from either side of said waters; provided, that the rate of toll be fixed by the county commissioners of each county.

History.—s. 7, ch. 3039, 1877; RS 643; GS 916; RGS 1700; CGL 2751.



347.20 - Vested rights not impaired.

347.20 Vested rights not impaired.—Nothing in this chapter shall affect or impair any right or privilege belonging to any individual or corporation by virtue of any law of this state.

History.—s. 10, ch. 3039, 1877; RS 645; GS 918; RGS 1702; CGL 2753.



347.21 - County commissioners to grant franchise.

347.21 County commissioners to grant franchise.—The county commissioners of any county in this state, whenever it shall have been made to appear to them that the convenience of the public requires the maintenance of a ferry for teams and passengers operated on regular schedules at frequent intervals across any river between any two points on opposite sides of the river in the same county, shall by resolution, grant a leave, license and franchise for the establishment, maintenance and operation of such ferry by a grantee or grantees named in the resolution, from a street or a public road on one side of the river to a street or a public road on the other side of the river; which leave, license and franchise shall vest in and be enjoyed by the grantee or grantees and the heirs, successors, and assigns thereof for the terms and on the conditions as in ss. 347.22-347.25 provided. The word “grantee,” as used in said sections, shall include the heirs, successors, and assigns of the grantee, and the word “franchise” shall include leave, license, and all rights and privileges pertaining to ferries.

History.—s. 1, ch. 5185, 1903; GS 919; RGS 1703; CGL 2754.



347.215 - Operation of ferries by joint agreement between public and private entities.

347.215 Operation of ferries by joint agreement between public and private entities.—The county commission of any county that has granted a license to operate a ferry in the county may authorize the operation of such ferry by a single party or multiple parties under a joint agreement between the appropriate public entities and one or more private corporations conducting business in the state.

History.—s. 68, ch. 2012-174.



347.22 - Condition under which franchise granted.

347.22 Condition under which franchise granted.—Such leave, license and franchise, for the maintenance and operation of such ferry as provided in s. 347.21, shall be given and granted by resolution upon the following terms and conditions:

(1) The grantee of such leave, license and franchise, shall before the taking effect of such leave, license and franchise, give to the county a good and sufficient bond in the sum of $5,000, to be approved by the county commissioners, conditioned for the establishment, maintenance and operation of a ferry of character to meet the reasonable necessities of the public on regular schedule at such frequent intervals from each side of the river with a ferry boat suitable and safe for the transportation of passengers, vehicles and teams during the hours and on the schedules as fixed by the provisions of the resolution of the board of county commissioners granting the franchise. The county commissioners shall in and by the resolution giving and granting such franchise fix the schedule to be observed and the rate to be charged for ferriage, and the character and capacity of boats, and make such other regulations as may to them appear to be reasonable, to be in force and effect until changed as hereinafter provided.

(2) Such franchise, unless adjudged by the courts forfeited for failure to comply with the terms and conditions thereof, shall run and continue for the full term of and period of 15 years, and thereafter until the county commissioners shall have terminated the said franchise in the manner herein provided. No leave, license or franchise shall be granted to any person for the operation of any ferry across such river from or to any point within 1 mile of either terminus of such ferry as fixed by the resolution granting the franchise, and no other ferry shall be established or maintained within 1 mile thereof; and no such leave, license or franchise shall be so given or granted as to impair or depreciate the value of any vested right or privilege of any person or corporation operating at the time of the passage of this chapter, a ferry for the transportation of passengers and teams at frequent and regular intervals across a river under the provisions of any resolutions of a board of county commissioners, granted under the provisions of existing laws.

(3) At the end of the third year after granting such leave, license or franchise, and at the end of each period of 3 years thereafter, the county commissioners and the grantee shall each have the right, by having given notice of the intention so to do 30 days prior to any such recurring period of 3 years, to have arbitrated with the other party any question or questions as to the reasonableness of any rate or rates allowed or charged, or as to the character and reasonableness or frequency of the service required or given, or as to any other matter or thing pertaining to the maintenance or operation of such ferry. For the arbitration of any such question or questions, the county commissioners shall name one arbitrator, and the grantee of the franchise shall name the other, and the two arbitrators shall, if possible, after investigation, decide the question or questions submitted to them, and render to the county commissioners and to the grantee a written decision signed by them. If the two arbitrators so named shall be unable to agree as to a proper decision on any question or questions, they shall mutually agree upon a third disinterested party, who shall investigate the contested question or questions, and the finding of two of the arbitrators shall then be a decision of the arbitrators. All parties shall be bound, and shall abide by and carry out for the ensuing 3 years the decision of the arbitrators. The county commissioners and the grantee of such franchise shall have the right at any time, without arbitration, to make by resolution of the county commissioners, approved by the grantee, any arrangement that they may deem mutually advantageous to all concerned affecting such ferry service, subject, however, to subsequent change by arbitration at the times and as herein provided.

(4)(a) The county commissioners of any county, wherein such ferry shall have been operated as herein provided, shall have the right to have submitted to the voters of the county, at the general election next preceding the expiration of the said term of 15 years, the question as to whether or not the county commissioners shall purchase the property used and operate the ferry, and if the majority of the voters voting on the subject shall have voted for the purchase and operation of the ferry by the county, then the county commissioners and the grantee of the franchise shall each name an arbitrator, and the two arbitrators so named shall name a third, a disinterested person of high standing and integrity, and the three arbitrators, or two of them, if the three cannot agree, shall, after a thorough investigation, fix the amount to be paid by the county to the grantee; and the county commissioners shall thereupon pay to the grantee the amount fixed by the arbitrators, or a majority of them, and shall receive from the grantee a conveyance of all its property used for ferry purposes; and the county commissioners shall operate such ferry so long as its operation by them shall appear practicable, and the grantee of the franchise shall not thereafter, so long as the said ferry shall be operated by the county, operate any such ferry, and all rights of the grantee to operate such ferry shall, during the time of the operation thereof by the county, be withdrawn.

(b) Should the electors of the county at such election fail to approve the purchase and operation of such ferry, or should the county commissioners for any reason fail to make such purchase, the grantee shall have the right to continue the operation of such ferry with all the rights hereby granted and subject to all of the provisions of this chapter as to arbitration of questions of service, charges, etc., for an additional term of 10 years, and until the county shall, by vote of its electors, have determined to purchase and operate such ferry, and shall have paid to the grantee the amount fixed by arbitration in the manner above provided.

History.—s. 2, ch. 5185, 1903; GS 920; RGS 1704; CGL 2755.



347.23 - No person to maintain ferry unless authorized.

347.23 No person to maintain ferry unless authorized.—No person not authorized under the provisions of this chapter shall maintain any ferry for transporting persons or property for profit across any river from any point within 1 mile of a terminus of any ferry maintained under the provisions of this chapter to any point within 1 mile of such terminus.

History.—s. 4, ch. 5185, 1903; GS 921; RGS 1705; CGL 2756.



347.24 - Transporting persons for hire within 1 mile of ferry; penalty.

347.24 Transporting persons for hire within 1 mile of ferry; penalty.—Any person who shall for profit or hire transport across any river from any point within 1 mile of any terminus of any ferry maintained under the provisions of law to any point within 1 mile of a terminus of any such ferry, unless duly authorized by law so to do, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083, for the first offense and for each subsequent offense shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 5, ch. 5185, 1903; GS 3734; RGS 5759; CGL 7989; s. 245, ch. 71-136.



347.25 - Maintaining illegal ferries; penalty.

347.25 Maintaining illegal ferries; penalty.—Whoever maintains any ferry for transporting across any river, stream or lake, persons, goods, chattels or effects for profit or hire, unless duly authorized according to law, shall be punished by fine not exceeding $20. When any offense mentioned in this section is committed on streams dividing counties the offender may be prosecuted in either county.

History.—s. 8, ch. 3039, 1877; RS 2738; GS 3733; RGS 5758; CGL 7988.






Chapter 348 - EXPRESSWAY AND BRIDGE AUTHORITIES

Part I - FLORIDA EXPRESSWAY AUTHORITY ACT AND RELATEDPROVISIONS (ss. 348.0001-348.0012)

348.0001 - Short title.

348.0001 Short title.—Sections 20-31 of chapter 90-136, Laws of Florida, may be cited as the “Florida Expressway Authority Act.”

History.—s. 22, ch. 90-136.



348.0002 - Definitions.

348.0002 Definitions.—As used in the Florida Expressway Authority Act, the term:

(1) “Agency of the state” means and includes the state and any department of, or corporation, agency, or instrumentality heretofore or hereafter created, designated, or established by, the state.

(2) “Authority” means an expressway authority established pursuant to the Florida Expressway Authority Act which is a body politic and corporate and a public instrumentality. For purposes of the provisions of this part authorizing an authority to issue bonds directly pursuant to this part, “authority” shall mean an authority established within a county as defined in s. 125.011(1).

(3) “Bonds” means and includes the notes, bonds, refunding bonds, or other evidences of indebtedness or obligations, in either temporary or definitive form, which an authority issues pursuant to the Florida Expressway Authority Act.

(4) “County gasoline tax funds” means all the 80-percent surplus gasoline tax funds accruing in each year to the department for use within the geographic boundaries of an expressway authority established pursuant to the Florida Expressway Authority Act under the provisions of s. 9, Art. XII of the State Constitution, after deduction only of any amounts of such gasoline tax funds heretofore pledged by the department or a county for outstanding obligations.

(5) “Department” means the Department of Transportation.

(6) “Division” means the Division of Bond Finance of the State Board of Administration.

(7) “Express written consent” means prior express written consent given in the form of a resolution adopted by a board of county commissioners.

(8) “Expressway” means a street or highway especially designed for through traffic, and over, from, or to which owners or occupants of abutting land or other persons have no right or easement or only a limited right or easement of access, light, air, or view by reason of the fact that their property abuts upon such limited access facility or for any other reason. Such highways or streets may be facilities from which trucks, buses, and other commercial vehicles are excluded; or they may be facilities open to use by all customary forms of street and highway traffic.

(9) “Expressway system” means any and all expressways within the geographic boundaries of an expressway authority established pursuant to the Florida Expressway Authority Act and appurtenant facilities thereto, including, but not limited to, all approaches, roads, bridges, and avenues of access for such expressway. In any county as defined in s. 125.011(1), for purposes of this part, an expressway system includes a public transportation facility.

(10) “Federal agency” means and includes the United States, the President of the United States, and any department of, or corporation, agency, or instrumentality heretofore or hereafter created, designated, or established by, the United States.

(11) “Public transportation facility” means real and personal property, structures, improvements, buildings, personnel, equipment, plant, vehicle parking or other facilities, rights-of-way, or any combination thereof used or useful for the purposes of transporting passengers by means of a street railway, elevated railway or guideway, subway, motor vehicle, motor bus, or any bus or other means of conveyance operating as a common carrier by a county, as defined in s. 125.011(1).

(12) “Surplus revenues” means revenues in any county as defined in s. 125.011(1) derived from rates, fees, rentals, tolls, and other charges for the services and facilities of an expressway system as may exist at the end of a fiscal year after payment of all annually required operating and maintenance expenses for the fiscal year and all debt service payable in the fiscal year on bonds issued or other debts incurred for any purpose in connection with an expressway system, including debt incurred to finance the construction, extension, repair, or maintenance of an expressway system.

History.—s. 23, ch. 90-136; s. 287, ch. 92-279; s. 55, ch. 92-326; s. 54, ch. 94-237; s. 13, ch. 2011-64.



348.0003 - Expressway authority; formation; membership.

348.0003 Expressway authority; formation; membership.—

(1) Any county, or two or more contiguous counties located within a single district of the department, may, by resolution adopted by the board of county commissioners, form an expressway authority, which shall be an agency of the state, pursuant to the Florida Expressway Authority Act.

(2) The governing body of an authority shall consist of not fewer than five nor more than nine voting members. The district secretary of the affected department district shall serve as a nonvoting member of the governing body of each authority located within the district. Each member of the governing body must at all times during his or her term of office be a permanent resident of the county which he or she is appointed to represent.

(a) Two members of the authority shall be appointed for terms of 4 years by the Governor, subject to confirmation by the Senate. Such persons may not hold elective office during their terms of office.

(b) For a single-county authority, the remaining members shall be appointed by the board of county commissioners for terms of 3 years.

(c) For a multicounty authority, the remaining members shall be apportioned, based on the population of such counties, among the counties within the authority. Each such member shall be appointed by the applicable board of county commissioners for a term of 3 years.

(d) Notwithstanding any provision to the contrary in this subsection, in any county as defined in s. 125.011(1), the governing body of an authority shall consist of up to nine members, and the following provisions of this paragraph shall apply specifically to such authority. Except for the district secretary of the department, the members must be residents of the county. Five voting members shall be appointed by the governing body of the county. At the discretion of the governing body of the county, up to two of the members appointed by the governing body of the county may be elected officials residing in the county. Three voting members of the authority shall be appointed by the Governor. One member shall be the district secretary of the department serving in the district that contains such county. This member shall be an ex officio voting member of the authority. If the governing body of an authority includes any member originally appointed by the governing body of the county as a nonvoting member, when the term of such member expires, that member shall be replaced by a member appointed by the Governor until the governing body of the authority is composed of five members appointed by the governing body of the county and three members appointed by the Governor. A member of the authority serving as of July 1, 2016, may serve the remainder of his or her term. However, upon the conclusion of the term or upon vacancy, such expired term or vacancy may not be filled except if such appointment meets the requirements of this section. When the term of a member expires or a vacancy occurs, the member shall not be replaced by the appointing entity until the governing body of the authority is composed of five voting members appointed by the governing body of the county and three voting members appointed by the Governor, which three members shall not include the district secretary serving as an ex officio member. Except as provided in subsection (5), the qualifications, terms of office, and obligations and rights of members of the authority shall be determined by resolution or ordinance of the governing body of the county in a manner that is consistent with subsections (3) and (4).

(3)(a) The governing body of each authority shall elect one of its members as its chair and shall elect a secretary and a treasurer who need not be members of the authority. The chair, secretary, and treasurer shall hold their offices at the will of the authority. A simple majority of the governing body of the authority constitutes a quorum, and the vote of a majority of those members present is necessary for the governing body to take any action. A vacancy on an authority shall not impair the right of a quorum of the authority to exercise all of the rights and perform all of the duties of the authority.

(b) Upon the effective date of his or her appointment, or as soon thereafter as practicable, each appointed member of an authority shall enter upon his or her duties.

(4)(a) An authority may employ an executive secretary, an executive director, its own counsel and legal staff, technical experts, and such engineers and employees, permanent or temporary, as it may require and shall determine the qualifications and fix the compensation of such persons, firms, or corporations. An authority may employ a fiscal agent or agents; however, the authority must solicit sealed proposals from at least three persons, firms, or corporations for the performance of any services as fiscal agents. An authority may delegate to one or more of its agents or employees such of its power as it deems necessary to carry out the purposes of the Florida Expressway Authority Act, subject always to the supervision and control of the authority. Members of an authority may be removed from office by the Governor for misconduct, malfeasance, misfeasance, or nonfeasance in office.

(b) Members of an authority are entitled to receive from the authority their travel and other necessary expenses incurred in connection with the business of the authority as provided in s. 112.061, but they may not draw salaries or other compensation.

(c) Members of each expressway authority, transportation authority, bridge authority, or toll authority, created pursuant to this chapter, chapter 343, or any other general law, shall comply with the applicable financial disclosure requirements of s. 8, Art. II of the State Constitution. This paragraph does not subject any statutorily created authority, other than an expressway authority created under this part, to any other requirement of this part except the requirement of this paragraph.

(5) In a county as defined in s. 125.011(1):

(a)1. A lobbyist, as defined in s. 112.3215, may not be appointed or serve as a member of the governing body of an authority.

2. A person may not be appointed to or serve as a member of the governing body of an authority if that person currently represents or has in the previous 4 years represented any client for compensation before the authority.

3. A person may not be appointed to or serve as a member of the governing body of an authority if that person currently represents or has in the previous 4 years represented any person or entity that is doing business, or in the previous 4 years has done business, with the authority.

(b) A member or the executive director of an authority may not:

1. Personally represent another person or entity for compensation before the authority for a period of 2 years after vacation of his or her position.

2. After retirement or termination, have an employment or contractual relationship with a business entity other than an agency, as defined in s. 112.312, in connection with a contract in which the member or executive director personally and substantially participated through decision, approval, disapproval, recommendation, rendering of advice, or investigation while he or she was a member or employee of the authority.

(c) The authority’s general counsel shall serve as the authority’s ethics officer.

(d) Authority board members, employees, and consultants who hold positions that may influence authority decisions shall refrain from engaging in any relationship that may adversely affect their judgment in carrying out authority business. To prevent such conflicts of interest and preserve the integrity and transparency of the authority to the public, the following disclosures must be made annually on a disclosure form:

1. Any relationship that a board member, employee, or consultant has which affords a current or future financial benefit to such board member, employee, or consultant, or to a relative or business associate of such board member, employee, or consultant, and which a reasonable person would conclude has the potential to create a prohibited conflict of interest. As used in this subsection, the term “relative” has the same meaning as provided in s. 112.312.

2. Whether a relative of such board member, employee, or consultant is a registered lobbyist and, if so, the names of such lobbyist’s clients. Such names shall be provided in writing to the ethics officer.

3. Any and all interests in real property that such board member, employee, or consultant has, or that an immediate family member of such board member, employee, or consultant has, if such real property is located in, or within a 1/2-mile radius of, any actual or prospective authority roadway project. The executive director shall provide a corridor map and a property ownership list reflecting the ownership of all real property within the disclosure area, or an alignment map with a list of associated owners, to all board members, employees, and consultants.

(e) The disclosure forms filed as required under paragraph (d) must be reviewed by the ethics officer or, if a form is filed by the general counsel, by the executive director.

(f) The conflict of interest process shall be outlined in the authority’s code of ethics.

(g) Authority employees and consultants are prohibited from serving on the governing body of the authority while employed by or under contract with the authority.

(h) The code of ethics policy shall be reviewed and updated by the ethics officer and presented for board approval at least once every 2 years.

(i) Employees shall be adequately informed and trained on the code of ethics and shall continually participate in ongoing ethics education.

(j) The requirements of paragraphs (b)-(i) are in addition to requirements that the members and the executive director of the authority are required to follow under chapter 112.

(k) Violations of paragraphs (b), (d), and (g) are punishable in accordance with s. 112.317.

(l) A finding of a violation of this subsection or chapter 112, or failure to comply within 90 days after receiving a notice of failure to comply with financial disclosure requirements, results in immediate termination from the governing body of the authority.

History.—s. 24, ch. 90-136; s. 17, ch. 90-502; s. 55, ch. 94-237; s. 977, ch. 95-148; s. 26, ch. 97-280; s. 89, ch. 2002-20; s. 53, ch. 2007-196; s. 20, ch. 2009-85; s. 69, ch. 2012-174; s. 11, ch. 2014-183; s. 1, ch. 2016-122.



348.0004 - Purposes and powers.

348.0004 Purposes and powers.—

(1)(a) An authority created and established pursuant to the Florida Expressway Authority Act may acquire, hold, construct, improve, maintain, operate, and own an expressway system.

(b) Each authority, in the construction of an expressway system, shall construct expressways. Construction of an expressway system may be completed in segments, phases, or stages, in a manner which will permit the expansion of these segments, phases, or stages to the desired expressway configuration. Each authority, in the construction of an expressway system, may construct any extensions of, additions to, or improvements to, the expressway system or appurtenant facilities, including all necessary approaches, roads, bridges, and avenues of access, with such changes, modifications, or revisions of the project that are deemed desirable and proper. An authority may only add additional expressways to an expressway system, under the terms and conditions set forth in the Florida Expressway Authority Act, with the prior express written consent of the board of county commissioners of each county located within the geographic boundaries of the authority, and only if such additional expressways lack adequate committed funding for implementation, are financially feasible, and are compatible with the existing plans, projects, and programs of the authority.

(2) Each authority may exercise all powers necessary, appurtenant, convenient, or incidental to the carrying out of its purposes, including, but not limited to, the following rights and powers:

(a) To sue and be sued, implead and be impleaded, and complain and defend in all courts.

(b) To adopt, use, and alter at will a corporate seal.

(c) To acquire, purchase, hold, lease as lessee, and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the authority and to sell, lease as lessor, transfer, and dispose of any property or interest therein at any time acquired by it.

(d) To enter into and make leases, either as lessee or as lessor, in order to carry out the right to lease as set forth in the Florida Expressway Authority Act.

(e) To fix, alter, charge, establish, and collect tolls, rates, fees, rentals, and other charges for the services and facilities system, which tolls, rates, fees, rentals, and other charges must always be sufficient to comply with any covenants made with the holders of any bonds issued pursuant to the Florida Expressway Authority Act. However, such right and power may be assigned or delegated by the authority to the department. Notwithstanding s. 338.165 or any other provision of law to the contrary, in any county as defined in s. 125.011(1), to the extent surplus revenues exist, they may be used for purposes enumerated in subsection (7), provided the expenditures are consistent with the metropolitan planning organization’s adopted long-range plan. Notwithstanding any other provision of law to the contrary, but subject to any contractual requirements contained in documents securing any outstanding indebtedness payable from tolls, in any county as defined in s. 125.011(1), the board of county commissioners may, by ordinance adopted on or before September 30, 1999, alter or abolish existing tolls and currently approved increases thereto if the board provides a local source of funding to the county expressway system for transportation in an amount sufficient to replace revenues necessary to meet bond obligations secured by such tolls and increases.

(f) In any county as defined in s. 125.011(1), to borrow money, make and issue negotiable notes, bonds, refund bonds and other evidence of indebtedness, either in temporary or definitive form, of the authority, which bonds or other evidence of indebtedness may be issued pursuant to the State Bond Act, or in the alternative, pursuant to the provisions of s. 348.0005(2), to finance an expressway system within the geographic boundaries of the authority, and to provide for the security of the bonds or other evidence of indebtedness and the rights and remedies of the holders of the bonds or other evidence of indebtedness. Any bonds or other evidence of indebtedness pledging the full faith and credit of the state shall only be issued pursuant to the State Bond Act.

1. An authority shall reimburse the county in which it exists for any sums expended from any county gasoline tax funds used for payment of such obligations. Any county gasoline tax funds so disbursed shall be repaid in accordance with the terms of any lease-purchase or interlocal agreement with any county or the department together with interest, at the rate agreed to in such agreement. In no event shall any county gasoline tax funds be more than a secondary pledge of revenues for repayment of any obligations issued pursuant to this part.

2. In any county as defined in s. 125.011(1), an authority may refund any bonds previously issued, to the extent allowable by federal tax laws, to finance or refinance an expressway system regardless of whether the bonds being refunded were issued by such authority, an agency of the state, or a county.

(g) To enter contracts and to execute all instruments necessary or convenient for the carrying on of its business.

(h) Without limitation of the foregoing, to borrow money and accept grants from, and to enter into contracts, leases, or other transactions with, any federal agency, the state, any agency of the state, county, or any other public body of the state.

(i) To have the power of eminent domain, including the procedural powers granted under chapters 73 and 74.

(j) To pledge, hypothecate, or otherwise encumber all or any part of the revenues, tolls, rates, fees, rentals, or other charges or receipts of the authority, including all or any portion of county gasoline tax funds received by the authority pursuant to the terms of any lease-purchase agreement between the authority and the department, as security for all or any of the obligations of the authority.

(k) To do all acts and things necessary or convenient for the conduct of its business and the general welfare of the authority in order to carry out the powers granted to it by law.

(3) Any provision of law to the contrary notwithstanding, the consent of any municipality is not necessary for any project of an existing or new authority, whether or not the project lies in whole or in part within the boundaries of the municipality, if the project is consistent with the locally adopted comprehensive plan. However, if a project is inconsistent with the affected municipal comprehensive plan, the project may not proceed without a hearing pursuant to ss. 120.569 and 120.57, at which it is determined that the project is consistent with the adopted metropolitan planning organization transportation improvement plan, if any, and the applicable strategic regional plan, and at which regional interests are determined to clearly override the interests of the municipality.

(4) The use or pledge of all or any portion of county gasoline tax funds may not be made without the prior express written consent of the board of county commissioners of each county located within the geographic boundaries of the authority.

(5) Any authority formed pursuant to this act shall comply with all statutory requirements of general application which relate to the filing of any report or documentation required by law, including the requirements of ss. 189.015, 189.016, 189.051, and 189.08.

(6) Notwithstanding subsection (3) or any other provision of law to the contrary, in any county as defined in s. 125.011(1), no expressway authority shall undertake any construction that is not consistent with both the metropolitan planning organization’s transportation improvement program and the county’s comprehensive plan.

(7) In any county as defined in s. 125.011(1), an expressway authority may finance or refinance the planning, design, acquisition, construction, extension, rehabilitation, equipping, preservation, maintenance, or improvement of a public transportation facility or transportation facilities owned or operated by such county, an intermodal facility or facilities, multimodal corridor or corridors, including, but not limited to, bicycle facilities or greenways that will improve transportation services within the county, or any programs or projects that will improve the levels of service on an expressway system, subject to approval of the governing body of such county after public hearing.

(8) The governing body of the county may enter into an interlocal agreement with an authority pursuant to chapter 163, for the joint performance or performance by either governmental entity of any corporate function of the county or authority necessary or appropriate to enable the authority to fulfill the powers and purposes of this part and promote the efficient and effective transportation of persons and goods in such county.

(9) The Legislature declares that there is a public need for the rapid construction of safe and efficient transportation facilities for traveling within the state and that it is in the public’s interest to provide for public-private partnership agreements to effectuate the construction of additional safe, convenient, and economical transportation facilities.

(a) Notwithstanding any other provision of the Florida Expressway Authority Act, any expressway authority, transportation authority, bridge authority, or toll authority may receive or solicit proposals and enter into agreements with private entities, or consortia thereof, for the building, operation, ownership, or financing of authority transportation facilities or new transportation facilities within the jurisdiction of the authority which increase transportation capacity. An authority may not sell or lease any transportation facility owned by the authority, without providing the analysis required in s. 334.30(6)(e)2. to the Legislative Budget Commission created pursuant to s. 11.90 for review and approval prior to awarding a contract on a lease of an existing toll facility. An authority is authorized to adopt rules to implement this subsection and shall, by rule, establish an application fee for the submission of unsolicited proposals under this subsection. The fee must be sufficient to pay the costs of evaluating the proposals. An authority may engage private consultants to assist in the evaluation. Before approval, an authority must determine that a proposed project:

1. Is in the public’s best interest.

2. Would not require state funds to be used unless the project is on or provides increased mobility on the State Highway System.

3. Would have adequate safeguards to ensure that no additional costs or service disruptions would be realized by the traveling public and residents of the state in the event of default or the cancellation of the agreement by the authority.

4. Would have adequate safeguards in place to ensure that the department, the authority, or the private entity has the opportunity to add capacity to the proposed project and other transportation facilities serving similar origins and destinations.

5. Would be owned by the authority upon completion or termination of the agreement.

(b) An authority shall ensure that all reasonable costs to the state which are related to transportation facilities that are not part of the State Highway System are borne by the private entity. An authority shall also ensure that all reasonable costs to the state and substantially affected local governments and utilities related to the private transportation facility are borne by the private entity for transportation facilities that are owned by private entities. For projects on the State Highway System, the department may use state resources to participate in funding and financing the project as provided for under the department’s enabling legislation.

(c) The authority may request proposals for public-private transportation projects or, if it receives an unsolicited proposal, it must publish a notice in the Florida Administrative Register and a newspaper of general circulation in the county in which it is located at least once a week for 2 weeks, stating that it has received the proposal and will accept, for 60 days after the initial date of publication, other proposals for the same project purpose. A copy of the notice must be mailed to each local government in the affected areas. After the public notification period has expired, the authority shall rank the proposals in order of preference. In ranking the proposals, the authority shall consider professional qualifications, general business terms, innovative engineering or cost-reduction terms, finance plans, and the need for state funds to deliver the proposal. If the authority is not satisfied with the results of the negotiations, it may, at its sole discretion, terminate negotiations with the proposer. If these negotiations are unsuccessful, the authority may go to the second and lower-ranked firms, in order, using the same procedure. If only one proposal is received, the authority may negotiate in good faith, and if it is not satisfied with the results, it may, at its sole discretion, terminate negotiations with the proposer. The authority may, at its discretion, reject all proposals at any point in the process up to completion of a contract with the proposer.

(d) Agreements entered into pursuant to this subsection may authorize the public-private entity to impose tolls or fares for the use of the facility. However, the amount and use of toll or fare revenues shall be regulated by the authority to avoid unreasonable costs to users of the facility.

(e) Each public-private transportation facility constructed pursuant to this subsection shall comply with all requirements of federal, state, and local laws; state, regional, and local comprehensive plans; the authority’s rules, policies, procedures, and standards for transportation facilities; and any other conditions that the authority determines to be in the public’s best interest.

(f) An authority may exercise any power possessed by it, including eminent domain, to facilitate the development and construction of transportation projects pursuant to this subsection. An authority may pay all or part of the cost of operating and maintaining the facility or may provide services to the private entity for which it receives full or partial reimbursement for services rendered.

(g) Except as herein provided, this subsection is not intended to amend existing laws by granting additional powers to or further restricting the governmental entities from regulating and entering into cooperative arrangements with the private sector for the planning, construction, and operation of transportation facilities. Use of the powers granted in this subsection does not subject a statutorily created expressway authority, transportation authority, bridge authority, or toll authority, other than one created under this part, to any of the requirements of this part other than those contained in this subsection.

History.—s. 25, ch. 90-136; s. 148, ch. 92-152; s. 56, ch. 94-237; s. 9, ch. 95-149; s. 88, ch. 96-410; s. 27, ch. 97-280; s. 55, ch. 99-385; ss. 23, 24, ch. 2004-366; s. 54, ch. 2007-196; s. 14, ch. 2011-64; s. 30, ch. 2013-14; s. 84, ch. 2014-22.



348.0005 - Bonds.

348.0005 Bonds.—

(1) Bonds may be issued on behalf of an authority as provided by the State Bond Act.

(2)(a) An authority in any county as defined in s. 125.011(1), may issue bonds pursuant to this part, which do not pledge the full faith and credit of the state in such principal amount as, in the opinion of the authority, is necessary to provide sufficient moneys for achieving its corporate purposes.

(b) The bonds of an authority in any county as defined in s. 125.011(1), issued pursuant to the provisions of this part, whether on original issuance or refunding, must be authorized by resolution of the authority, after approval of the issuance of the bonds at a public hearing, and may be either term or serial bonds, shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be payable semiannually, be in such denominations, be in such form, either coupon or fully registered, shall carry such registration, exchangeability and interchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption and be entitled to such priorities on the revenues, rates, fees, rentals, or other charges or receipts of the authority including any county gasoline tax funds received by an authority pursuant to the terms of any interlocal or lease-purchase agreement between an authority or a county, as such resolution or any resolution subsequent thereto may provide. The bonds must be executed by such officers as the authority determines under the requirements of s. 279.06.

(c) Said bonds shall be sold by the authority at public sale by competitive bid. However, if the authority, after receipt of a written recommendation from a financial adviser, shall determine by official action after public hearing by a two-thirds vote of all voting members of the authority that a negotiated sale of the bonds is in the best interest of the authority, the authority may negotiate for sale of the bonds with the underwriter or underwriters designated by the authority and the county in which the authority exists. The authority shall provide specific findings in a resolution as to the reasons requiring the negotiated sale, which resolution shall incorporate and have attached thereto the written recommendation of the financial adviser required by this subsection.

(d) Any such resolution or resolutions authorizing any bonds hereunder which do not pledge the full faith and credit of the state may contain provisions that are part of the contract with the holders of the bonds, as an authority determines proper. In addition, an authority may enter into trust indentures or other agreements with its fiscal agent, or with any bank or trust company within or without the state, as security for such bonds, and may, under the agreements, assign and pledge the revenues, rates, fees, rentals, tolls, or other charges or receipts of an authority, including any county gasoline tax funds received by an authority.

(e) Any of the bonds issued pursuant to this part are negotiable instruments and have all the qualities and incidents of negotiable instruments under the law merchant and the negotiable instruments law of the state.

(f) Notwithstanding any of the provisions of this part, in any county as defined in s. 125.011(1), each project, building, or facility which has been or will be financed by the issuance of bonds or other evidence of indebtedness and that does not pledge the full faith and credit of the state under this part and any refinancing thereof is approved for purposes of s. 11(f), Art. VII of the State Constitution.

History.—s. 26, ch. 90-136; s. 57, ch. 94-237; s. 138, ch. 99-13; s. 112, ch. 99-385; s. 57, ch. 2000-152; s. 15, ch. 2011-64.



348.0007 - Department may be appointed agent of division for construction.

348.0007 Department may be appointed agent of division for construction.—The department may be appointed by the division as its agent for the purpose of constructing improvements and extensions to an expressway system and for the completion thereof. In such event, the division shall provide the department with complete copies of all documents, agreements, resolutions, contracts, and instruments relating thereto; shall request the department to do such construction work, including the planning, surveying, and actual construction of the completion, extensions, and improvements to the expressway system; and shall transfer to the credit of an account of the department in the State Treasury the necessary funds therefor. The department shall thereupon proceed with such construction and use the funds for such purpose in the same manner as it is now authorized to use the funds otherwise provided by law for its use in the construction of roads and bridges.

History.—s. 28, ch. 90-136.



348.0008 - Acquisition of lands and property.

348.0008 Acquisition of lands and property.—

(1) For the purposes of the Florida Expressway Authority Act, an expressway authority may acquire such rights, title, or interest in private or public property and such property rights, including easements, rights of access, air, view, and light, by gift, devise, purchase, or condemnation by eminent domain proceedings, as the authority may deem necessary for any of the purposes of the Florida Expressway Authority Act, including, but not limited to, any lands reasonably necessary for securing applicable permits, areas necessary for management of access, borrow pits, drainage ditches, water retention areas, rest areas, replacement access for landowners whose access is impaired due to the construction of an expressway system, and replacement rights-of-way for relocated rail and utility facilities; for existing, proposed, or anticipated transportation facilities on the expressway system or in a transportation corridor designated by the authority; or for the purposes of screening, relocation, removal, or disposal of junkyards and scrap metal processing facilities. The authority may also condemn any material and property necessary for such purposes.

(2) An authority and its authorized agents, contractors, and employees are authorized to enter upon any lands, waters, and premises, upon giving reasonable notice to the landowner, for the purpose of making surveys, soundings, drillings, appraisals, environmental assessments including phase I and phase II environmental surveys, archaeological assessments, and such other examinations as are necessary for the acquisition of private or public property and property rights, including rights of access, air, view, and light, by gift, devise, purchase, or condemnation by eminent domain proceedings or as are necessary for the authority to perform its duties and functions; and any such entry shall not be deemed a trespass or an entry that would constitute a taking in an eminent domain proceeding. An expressway authority shall make reimbursement for any actual damage to such lands, water, and premises as a result of such activities. Any entry authorized by this subsection shall be in compliance with the premises protections and landowner liability provisions contained in s. 472.029.

(3) The right of eminent domain conferred by the Florida Expressway Authority Act must be exercised by each authority in the manner provided by law.

(4) When an authority acquires property for an expressway system or in a transportation corridor as defined in s. 334.03, it is not subject to any liability imposed by chapter 376 or chapter 403 for preexisting soil or groundwater contamination due solely to its ownership. This subsection does not affect the rights or liabilities of any past or future owners of the acquired property nor does it affect the liability of any governmental entity for the results of its actions which create or exacerbate a pollution source. An authority and the Department of Environmental Protection may enter into interagency agreements for the performance, funding, and reimbursement of the investigative and remedial acts necessary for property acquired by the authority.

History.—s. 29, ch. 90-136; s. 179, ch. 94-356; s. 64, ch. 99-385; s. 90, ch. 2002-20; s. 6, ch. 2006-45.



348.0009 - Cooperation with other units, boards, agencies, and individuals.

348.0009 Cooperation with other units, boards, agencies, and individuals.—Express authority and power is given and granted to any county, municipality, drainage district, road and bridge district, school district, or other political subdivision, board, commission, or individual in or of this state to enter into contracts, leases, conveyances, or other agreements within the provisions and purposes of the Florida Expressway Authority Act with an authority. An authority may enter into contracts, leases, conveyances, and other agreements, to the extent consistent with chapters 334, 335, 338, and 339 and other provisions of the laws of the state and with 23 U.S.C. ss. 101 et seq., with any political subdivision, agency, or instrumentality of the state and any and all federal agencies, corporations, and individuals, for the purpose of carrying out the provisions of the Florida Expressway Authority Act.

History.—s. 30, ch. 90-136; s. 113, ch. 99-385.



348.0010 - Covenant of the state.

348.0010 Covenant of the state.—The state does hereby pledge to, and agrees with, any person, firm, corporation, or federal or state agency subscribing to or acquiring the bonds to be issued by an authority for the purposes of the Florida Expressway Authority Act that the state will not limit or alter the rights hereby vested in an authority and the department until all bonds at any time issued, together with the interest thereon, are fully paid and discharged, insofar as the same affects the rights of the holders of bonds issued hereunder. The state does further pledge to, and agrees with, the United States that, in the event any federal agency constructs, or contributes any funds for the completion, extension, or improvement of, an expressway system or any part or portion thereof, the state will not alter or limit the rights and powers of an authority and the department in any manner which would be inconsistent with the continued maintenance and operation of the expressway system or the completion, extension, or improvement thereof or which would be inconsistent with the due performance of any agreement between the authority and any such federal agency, and the authority and the department shall continue to have and may exercise all powers granted so long as the same shall be necessary or desirable for carrying out the purposes of the Florida Expressway Authority Act and the purposes of the United States in the completion, extension, or improvement of the expressway system or any part or portion thereof.

History.—s. 31, ch. 90-136.



348.0011 - Exemption from taxation.

348.0011 Exemption from taxation.—The effectuation of the authorized purposes of an expressway authority is in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions. For this reason, each authority is not required to pay any taxes or assessments of any kind or nature whatsoever upon any property acquired by it or used by it for such purposes or upon any revenues at any time received by it. The bonds issued by or on behalf of an authority, their transfer, and the income therefrom, including any profits made on the sale thereof, are exempt from taxation of any kind by the state or by any political subdivision or other taxing agency or instrumentality thereof. The exemption granted by this section does not apply to any tax imposed under chapter 220 on interest, income, or profits on debt obligations owned by corporations.

History.—s. 32, ch. 90-136; s. 58, ch. 94-237.



348.0012 - Exemptions from applicability.

348.0012 Exemptions from applicability.—The Florida Expressway Authority Act does not apply:

(1) In a county in which an expressway authority has been created pursuant to parts II-IX of this chapter, except as expressly provided in this part; or

(2) To a transportation authority created pursuant to chapter 349.

History.—s. 33, ch. 90-136; s. 147, ch. 92-152; s. 59, ch. 94-237; s. 55, ch. 2007-196.






Part II - TAMPA-HILLSBOROUGH COUNTY EXPRESSWAYAUTHORITY (ss. 348.50-348.70)

348.50 - Title of law.

348.50 Title of law.—This part shall be known and may be cited as the “Tampa-Hillsborough County Expressway Authority Law.”

History.—s. 1, ch. 63-447.



348.51 - Definitions.

348.51 Definitions.—The following terms whenever used or referred to in this part shall have the following meanings, except in those instances where the context clearly indicates otherwise:

(1) “Agency of the state” means and includes the state and any department of, or corporation, agency, or instrumentality heretofore or hereafter created, designated, or established by, the state.

(2) “Authority” means the body politic, corporate, and agency of the state created by this part.

(3) “Bonds” means and includes the notes, bonds, refunding bonds, or other evidences of indebtedness or obligations, in either temporary or definitive form, which the authority is authorized to issue pursuant to this part.

(4) “City” means the City of Tampa.

(5) “County” means the County of Hillsborough.

(6) “Department” means the Department of Transportation of Florida and any successor thereto.

(7) “Expressway system” or “system” means, generally, a modern highway system of roads, bridges, causeways, and tunnels in the metropolitan area of the city, or within any area of the county, with access limited or unlimited as the authority may determine, and such buildings and structures and appurtenances and facilities related thereto, including all approaches, streets, roads, bridges, and avenues of access for such system.

(8) “Federal agency” means and includes the United States, the President of the United States, and any department of, or bureau, corporation, agency, or instrumentality heretofore or hereafter created, designated, or established by, the United States.

(9) “Hillsborough County gasoline tax funds” means all the 80-percent surplus gasoline tax funds or 20-percent surplus gasoline tax funds accruing in each year to the Department of Transportation or the county, as the case may be, for use in Hillsborough County under the provisions of s. 9, Art. XII of the State Constitution, after deduction, if and only to the extent necessary, of any amounts of said gasoline tax funds heretofore pledged by the Department of Transportation or the county for outstanding obligations.

(10) “Lease-purchase agreement” or “lease-purchase agreements” means the lease-purchase agreement or agreements which the authority is authorized pursuant to this part to execute.

(11) “Members” means the governing body of the authority, and the term “member” means one of the individuals constituting such governing body.

(12) “Revenues” means all tolls, revenues, rates, fees, charges, receipts, rentals, contributions, and other income derived from or in connection with the operation or ownership of the expressway system, including the proceeds of any use and occupancy insurance on any portion of the system but excluding any Hillsborough County gasoline tax funds.

(13) Words importing singular number include the plural number in each case and vice versa, and words importing persons include firms and corporations.

History.—s. 2, ch. 63-447; s. 18, ch. 69-216; s. 1, ch. 69-361; ss. 23, 35, ch. 69-106; s. 1, ch. 76-256; s. 28, ch. 2010-225.



348.52 - Tampa-Hillsborough County Expressway Authority.

348.52 Tampa-Hillsborough County Expressway Authority.—

(1) There is hereby created and established a body politic and corporate, an agency of the state, to be known as the “Tampa-Hillsborough County Expressway Authority.”

(2) The governing body of the authority shall consist of a board of seven members.

(a) Four of the members shall be appointed by the Governor subject to confirmation by the Senate at the next regular session of the Legislature. Refusal or failure of the Senate to confirm an appointment shall create a vacancy.

1. Each such member’s term of office shall be for 4 years or until his or her successor shall have been appointed and qualified.

2. Vacancies occurring in the governing body for any such members prior to the expiration of the affected term shall be filled for the unexpired term.

3. The Governor shall have the authority to remove from office any such member of the governing body in the manner and for cause defined by the laws of this state.

4. Each such member, before entering upon his or her official duties, shall take and subscribe to an oath before some official authorized by law to administer oaths that he or she will honestly, faithfully, and impartially perform the duties devolving upon him or her in office as a member of the governing body of the authority and that he or she will not neglect any duties imposed upon him or her by this part.

(b) One member shall be the mayor, or the mayor’s designate, who shall be the chair of the city council of the city in Hillsborough County having the largest population, according to the latest decennial census, who shall serve as a member ex officio.

(c) One member shall be a member of the Board of County Commissioners of Hillsborough County, selected by such board, who shall serve as a member ex officio.

(d) One member shall be the district secretary of the Department of Transportation serving in the district that contains Hillsborough County, who shall serve ex officio.

(3) The authority shall designate one of its members as chair. The members of the authority shall not be entitled to compensation but shall be entitled to receive their travel and other necessary expenses as provided in s. 112.061. A majority of the members of the authority shall constitute a quorum, and resolutions enacted or adopted by a vote of a majority of the members present and voting at any meeting shall become effective without publication or posting or any further action of the authority.

(4) The authority may employ a secretary and executive director, its own counsel and legal staff, and such legal, financial, and other professional consultants, technical experts, engineers, and employees, permanent or temporary, as it may require and may determine the qualifications and fix the compensation of such persons, firms, or corporations. The authority may contract with the Division of Bond Finance of the State Board of Administration for any financial services authorized herein.

(5) The authority may delegate to one or more of its officers or employees such of its powers as it shall deem necessary to carry out the purposes of this part, subject always to the supervision and control of the authority. Members of the authority may be removed from their office by the Governor for misconduct, malfeasance, misfeasance, and nonfeasance in office.

History.—s. 3, ch. 63-447; ss. 22, 35, ch. 69-106; s. 1, ch. 74-369; s. 1, ch. 87-549; s. 8, ch. 88-215; s. 289, ch. 92-279; s. 55, ch. 92-326; s. 54, ch. 95-143; s. 518, ch. 95-148.



348.53 - Purposes of the authority.

348.53 Purposes of the authority.—The authority is created for the purposes and shall have power to construct, reconstruct, improve, extend, repair, maintain and operate the expressway system. It is hereby found and declared that such purposes are in all respects for the benefit of the people of the State of Florida, the City of Tampa, and the County of Hillsborough for the increase of their pleasure, convenience, and welfare; for the improvement of their health; and to facilitate transportation, including managed lanes and other transit supporting facilities, for their recreation and commerce and for the common defense. The authority is performing a public purpose and a governmental function in carrying out its corporate purpose and in exercising the powers granted herein.

History.—s. 4, ch. 63-447; s. 8, ch. 2014-169.



348.54 - Powers of the authority.

348.54 Powers of the authority.—Except as otherwise limited herein, the authority shall have the power:

(1) To sue and be sued, implead and be impleaded, complain and defend in all courts.

(2) To adopt, use and alter at will, a seal.

(3) To acquire, purchase, hold, lease as lessee and use any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the purposes of the authority, and to sell, lease as lessor, transfer and dispose of any property or interest therein at any time acquired by it.

(4) To construct, reconstruct or improve on or along the system suitable facilities for gas stations, restaurants and other facilities for the public; such facilities may be publicly offered for leasing for operation under rules and regulations to be established by the authority.

(5) To enter into and make lease-purchase agreements as provided in s. 348.60 for terms not exceeding 40 years, or until all bonds secured by a pledge thereunder, and all refundings thereof, are fully paid as to both principal and interest, whichever is longer.

(6) To fix, alter, charge, establish and collect tolls, rates, fees, rentals and other charges for the services and facilities of the expressway system, which tolls, rates, fees, rentals and other charges shall always be sufficient to comply with any covenants made with the holders of any bonds; provided, however, that such right and power, or any part thereof may be assigned or delegated, by the authority, to the lessee under a lease-purchase agreement.

(7) To borrow money and to make and issue negotiable bonds, notes, refunding bonds, and other evidences of indebtedness or obligations, either in temporary or definitive form, hereinafter in this chapter referred to as “bonds of the authority,” for the purpose of financing all or part of the improvement or extension of the expressway system and appurtenant facilities, including all approaches, streets, roads, bridges, and avenues of access for the expressway system, and for any other purpose authorized by this part, and to provide for the rights of the holders thereof.

(8) To secure the payment of bonds by a pledge of all or any portion of the revenues or such other moneys legally available therefor and of all or any portion of the Hillsborough County gasoline tax funds in the manner provided by this part; and in general to provide for the security of the bonds and the rights and remedies of the holders thereof. Interest upon the amount of gasoline tax funds to be repaid to the county pursuant to s. 348.60 shall be payable, at the highest rate applicable to any outstanding bonds of the authority, out of revenues and other available moneys not required to meet the authority’s obligations to its bondholders. The authority shall have no power at any time or in any manner to pledge the credit or taxing power of the state or any political subdivision or agency thereof, including the city and the county, nor shall any of the authority’s obligations be deemed to be obligations of the state or of any political subdivision or agency thereof, nor shall the state or any political subdivision or agency thereof, except the authority, be liable for the payment of the principal of or interest on such obligations.

(9) To make contracts of every name and nature and to execute all instruments necessary or convenient for the carrying on of its business.

(10) Without limitation of the foregoing, to borrow money and accept gifts or grants from, and to enter into contracts, leases or other transactions with any federal agency, the state, any agency of the state, the county, the city or with any other public body of the state or any other person and to comply with the terms and conditions thereof.

(11) To have the power of eminent domain.

(12) To construct and maintain over, under, along, or across the system, telephone, telegraph, television, electric power and other wires or cables, pipelines, water mains and other conduits and mechanical equipment, not inconsistent with the appropriate use of the system, or to contract for such construction; and upon such terms and conditions as the authority shall determine, to lease all or any part of such property and facilities or the right to use the same whether such facilities are constructed by the authority or under a contract for such construction, for a period of not more than 20 years from the date when such lease is made.

(13) To do all acts and things necessary or convenient for the conduct of its business and the general welfare of the authority, in order to carry out the powers granted to it by this part or any other law.

(14) Prior to entering into any sale, lease, transfer or disposition of its real properties pursuant to subsection (3), leasing any of its facilities pursuant to subsection (4), or taking final action under subsection (7), the authority shall give notice thereof by publication on at least 5 separate days, in a newspaper of general circulation in the county. Such notice shall state the place and time, not less than 14 days following the first such publication, when objections may be filed with and heard by the authority.

(15) With the consent of the county within whose jurisdiction the activities occur, to construct, operate, and maintain roads, bridges, avenues of access, thoroughfares, and boulevards and managed lanes and other transit supporting facilities outside of the jurisdictional boundaries of Hillsborough County and within the jurisdictional boundaries of counties contiguous to Hillsborough County, together with the right to construct, repair, replace, operate, install, and maintain such facilities and electronic toll payment systems thereon or incidental thereto, with all necessary and incidental powers to accomplish the foregoing.

History.—s. 5, ch. 63-447; s. 6, ch. 2009-89; s. 9, ch. 2014-169.



348.545 - Facility improvement; bond financing authority.

348.545 Facility improvement; bond financing authority.—Pursuant to s. 11(f), Art. VII of the State Constitution, the Legislature hereby approves for bond financing by the Tampa-Hillsborough County Expressway Authority improvements to toll collection facilities, interchanges to the legislatively approved expressway system, and any other facility appurtenant, necessary, or incidental to the approved system. Subject to terms and conditions of applicable revenue bond resolutions and covenants, such costs may be financed in whole or in part by revenue bonds issued pursuant to s. 348.56(1)(a) or (b), whether currently issued or issued in the future, or by a combination of such bonds.

History.—s. 91, ch. 2002-20; s. 29, ch. 2010-225.



348.56 - Bonds of the authority.

348.56 Bonds of the authority.—

(1)(a) Bonds may be issued on behalf of the authority pursuant to the State Bond Act.

(b) Alternatively, the authority shall have the power and is hereby authorized from time to time to issue bonds in such principal amount as, in the opinion of the authority, shall be necessary to provide sufficient moneys for achieving its corporate purposes, including construction, reconstruction, improvement, extension, repair, maintenance and operation of the expressway system, the cost of acquisition of all real property, interest on bonds during construction and for a reasonable period thereafter, establishment of reserves to secure bonds, and all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

(2)(a) Bonds issued by the authority pursuant to paragraph (1)(a) or paragraph (1)(b) shall be authorized by resolution of the members of the authority and shall bear such date or dates, mature at such time or times, not exceeding 40 years from their respective dates, bear interest at such rate or rates, not exceeding the maximum rate fixed by general law for authorities, be in such denominations, be in such form, either coupon or fully registered, carry such registration, exchangeability and interchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption and be entitled to such priorities of lien on the revenues, other available moneys, and the Hillsborough County gasoline tax funds as such resolution or any resolution subsequent thereto may provide. The bonds shall be executed either by manual or facsimile signature by such officers as the authority shall determine, provided that such bonds shall bear at least one signature which is manually executed thereon. The coupons attached to such bonds shall bear the facsimile signature or signatures of such officer or officers as shall be designated by the authority. Such bonds shall have the seal of the authority affixed, imprinted, reproduced, or lithographed thereon.

(b) The bonds issued pursuant to paragraph (1)(a) or paragraph (1)(b) shall be sold at public sale in the same manner provided in the State Bond Act. However, if the authority determines, by official action at a public meeting, that a negotiated sale of such bonds is in the best interest of the authority, the authority may negotiate the sale of such bonds with the underwriter or underwriters designated by the authority and the Division of Bond Finance within the State Board of Administration with respect to bonds issued pursuant to paragraph (1)(a) or solely by the authority with respect to bonds issued pursuant to paragraph (1)(b). The authority’s determination to negotiate the sale of such bonds may be based, in part, upon the written advice of the authority’s financial adviser. Pending the preparation of definitive bonds, temporary bonds or interim certificates may be issued to the purchaser or purchasers of such bonds and may contain such terms and conditions as the authority may determine.

(3) Any such resolution or resolutions authorizing any bonds may contain provisions which shall be part of the contract with the holders of such bonds, as to:

(a) The pledging of all or any part of the revenues, the Hillsborough County gasoline tax funds, or other moneys lawfully available therefor.

(b) The construction, reconstruction, improvement, extension, repair, maintenance, operation, lease or lease-purchase of the expressway system, or any part or parts thereof, and the duties and obligations of the authority and others, including the department, with reference thereto.

(c) Limitations on the purposes to which the proceeds of the bonds, then or thereafter to be issued, or of any loan or grant by any federal agency or the state or any political subdivision thereof may be applied.

(d) The fixing, charging, establishing, revising, increasing, reducing and collecting of tolls, rates, fees, rentals, or other charges for use of the services and facilities of the expressway system or any part thereof.

(e) The setting aside of reserves or of sinking funds and the regulation and disposition thereof.

(f) Limitations on the issuance of additional bonds.

(g) The terms and provisions of any lease-purchase agreement, deed of trust or indenture securing the bonds, or under which same may be issued.

(h) Any other or additional matters, of like or different character, which in any way affect the security or protection of the bonds.

(4) The authority may enter into any deeds of trust, indentures or other agreements with any bank or trust company within or without the state, as security for such bonds, and may, under such agreements, assign and pledge all or any of the revenues and other available moneys, including all or any portion of the Hillsborough County gasoline tax funds, pursuant to the terms of this part. Such deed of trust, indenture or other agreement, may contain such provisions as are customary in such instruments or as the authority may authorize, including, but without limitation, provisions as to:

(a) The pledging of all or any part of the revenues, the Hillsborough County gasoline tax funds, or other moneys lawfully available therefor.

(b) The application of funds and the safeguarding of funds on hand or on deposit.

(c) The rights and remedies of the trustee and the holders of the bonds.

(d) The terms and provisions of the bonds or the resolutions authorizing the issuance of the same.

(e) Any other or additional matters, of like or different character, which in any way affect the security or protection of the bonds.

(5) Any of the bonds issued pursuant to this part are, and are hereby declared to be, negotiable instruments, and shall have all the qualities and incidents of negotiable instruments under the law merchant and the negotiable instruments law of the state.

(6) It is the intention hereof that any pledge made by the authority shall be valid and binding from the time when the pledge is made; that the moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(7) Neither the members nor any person executing the bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(8) The authority shall have power out of any funds available therefor to purchase bonds, which shall thereupon be canceled, at a price not exceeding, if the bonds are then redeemable, the redemption price then applicable plus accrued interest to the next date of redemption thereof, or if the bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the bonds become subject to redemption plus accrued interest to said date.

History.—s. 7, ch. 63-447; s. 1, ch. 68-120; ss. 23, 35, ch. 69-106; s. 1, ch. 70-260; s. 30, ch. 2010-225.



348.565 - Revenue bonds for specified projects.

348.565 Revenue bonds for specified projects.—The existing facilities that constitute the Tampa-Hillsborough County Expressway System are hereby approved to be refinanced by revenue bonds issued by the Division of Bond Finance of the State Board of Administration pursuant to s. 11(f), Art. VII of the State Constitution and the State Bond Act or by revenue bonds issued by the authority pursuant to s. 348.56(1)(b). In addition, the following projects of the Tampa-Hillsborough County Expressway Authority are approved to be financed or refinanced by the issuance of revenue bonds in accordance with this part and s. 11(f), Art. VII of the State Constitution:

(1) Brandon area feeder roads.

(2) Capital improvements to the expressway system, including safety and operational improvements and toll collection equipment.

(3) Lee Roy Selmon Crosstown Expressway System widening, and any extensions thereof.

(4) The connector highway linking the Lee Roy Selmon Crosstown Expressway to Interstate 4.

(5) Capital projects that the authority is authorized to acquire, construct, reconstruct, equip, operate, and maintain pursuant to this part, including, without limitation, s. 348.54(15), provided that any financing of such projects does not pledge the full faith and credit of the state.

History.—s. 28, ch. 97-280; s. 58, ch. 2000-152; s. 92, ch. 2002-20; s. 31, ch. 2010-225; s. 51, ch. 2016-239.



348.57 - Refunding bonds.

348.57 Refunding bonds.—

(1) Subject to public notice as provided in s. 348.54, the authority is authorized to provide by resolution for the issuance from time to time of bonds pursuant to s. 348.56(1)(b) for the purpose of refunding any bonds then outstanding regardless of whether the bonds being refunded were issued by the authority pursuant to this chapter or on behalf of the authority pursuant to the State Bond Act. The authority is further authorized to provide by resolution for the issuance of bonds for the combined purpose of:

(a) Paying the cost of constructing, reconstructing, improving, extending, repairing, maintaining and operating the expressway system.

(b) Refunding bonds then outstanding. The authorization, sale and issuance of such obligations, the maturities and other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties and obligations of the authority with respect to the same shall be governed by the foregoing provisions of this part insofar as the same may be applicable.

(2) In the event that the authority shall determine to issue bonds for the purpose of refunding any outstanding bonds prior to the maturity thereof, the proceeds of such refunding bonds may, pending the redemption of the bonds to be refunded, be invested in direct obligations of the United States. It is the express intention of this part that outstanding bonds may be refunded and retired by and upon the issuance of bonds notwithstanding that all or a portion of such outstanding bonds will not mature or become redeemable until after the date of issuance of such refunding bonds.

History.—s. 8, ch. 63-447; s. 32, ch. 2010-225.



348.58 - Remedies.

348.58 Remedies.—

(1) The rights and the remedies herein conferred upon or granted to the bondholders shall be in addition to and not in limitation of any rights and remedies lawfully granted to such bondholders by the resolution or resolutions or indenture providing for the issuance of bonds, or by any lease-purchase agreement, deed of trust, indenture or other agreement under which the bonds may be issued or secured. In the event that the authority shall default in the payment of the principal of or interest on any of the bonds issued pursuant to the provisions of this part after such principal of or interest on the bonds shall have become due, whether at maturity or upon call for redemption, as provided in said resolution or indenture, or the lessee shall default in any payments under, or covenants made in, any lease-purchase agreement and such default shall continue for a period of 30 days, or in the event that the authority or the lessee shall fail or refuse to comply with the provisions of this part or any agreement made with, or for the benefit of, the holders of the bonds, the holders of 25 percent in aggregate principal amount of the bonds then outstanding shall be entitled as of right to the appointment of a trustee to represent such bondholders for the purposes hereof; provided, however, that such holders of 25 percent in aggregate principal amount of the bonds then outstanding shall have first given written notice of their intention to appoint a trustee, to the authority and to such lessee.

(2) Such trustee, and any trustee under any deed of trust, indenture or other agreement, may, and upon written request of the holders of 25 percent, or such other percentages as may be specified in any deed of trust, indenture or other agreement aforesaid, in principal amount of the bonds then outstanding, shall, in any court of competent jurisdiction, in his, her, or its own name:

(a) By mandamus or other suit, action or proceeding at law, or in equity, enforce all rights of the bondholders, including the right to require the authority to fix, establish, maintain, collect and charge rates, fees, rentals, and other charges, adequate to carry out any agreement as to, or pledge of, the revenues, and to require the authority to carry out any other covenants and agreements with or for the benefit of the bondholders, and to perform its and their duties under this part.

(b) By mandamus or other suit, action or proceeding at law, or in equity, enforce all rights of the bondholders under or pursuant to any lease-purchase agreement, including the right to require the lessee to make all rental payments required to be made by it under the provisions of any such lease-purchase agreement, whether from the Hillsborough County gasoline tax funds or other funds so agreed to be paid and to require the lessee to carry out any other covenants and agreements with or for the benefit of the bondholders and to perform its and their duties under this part.

(c) Bring suit upon the bonds.

(d) By action or suit in equity require the authority or any lessee under any lease-purchase agreement to account as if it were the trustee of an express trust for the bondholders.

(e) By action or suit in equity enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders.

(3) Any trustee when appointed as aforesaid, or acting under a deed of trust, indenture or other agreement, and whether or not all bonds have been declared due and payable, shall be entitled as of right to the appointment of a receiver, who may enter upon and take possession of the system or the facilities or any part or parts thereof, the revenues and other pledged moneys and, subject to and in compliance with the provisions of any lease-purchase agreement, operate and maintain the same, for and on behalf of and in the name of, the authority, the lessee and the bondholders, and collect and receive all revenues and other pledged moneys in the same manner as the authority or the lessee might do, and shall deposit all such revenues and moneys in a separate account and apply the same in such manner as the court shall direct. In any suit, action or proceeding by the trustee, the fees, counsel fees, and expenses of the trustee, and said receiver, if any, and all costs and disbursements allowed by the court shall be a first charge on any revenues. Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the representation of the bondholders in the enforcement and protection of their rights.

(4) Nothing in this section or any other section of this part shall authorize any receiver appointed pursuant hereto for the purpose, subject to and in compliance with the provisions of any lease-purchase agreement, of operating and maintaining the system or any facilities or part or parts thereof, to sell, assign, mortgage or otherwise dispose of any of the assets of whatever kind and character belonging to the authority. It is the intention of this part to limit the powers of such receiver, subject to and in compliance with the provisions of any lease-purchase agreement, to the operation and maintenance of the system, or any facility or part or parts thereof, as the court may direct, in the name and for and on behalf of the authority, the lessee and the bondholders, and no holder of bonds nor any trustee, shall ever have the right in any suit, action or proceeding at law, or in equity, to compel a receiver, nor shall any receiver be authorized or any court be empowered to direct the receiver, to sell, assign, mortgage or otherwise dispose of any assets of whatever kind or character belonging to the authority.

History.—s. 9, ch. 63-447; s. 519, ch. 95-148.



348.59 - Traffic control.

348.59 Traffic control.—

(1) In addition to the powers conferred by the statutes of the state and the ordinances of the city, the authority is hereby authorized to promulgate such rules and regulations for the use and occupancy of the expressway system as may be necessary and proper for the public safety and convenience, for the preservation of its property and for the collection of tolls.

(2) The enforcement of the rules and regulations of the authority and of those provisions of the statutes and ordinances applicable to the expressway system may be by the city police department and sheriff of Hillsborough County; provided, however, that at the request of the authority, such enforcement shall also be the duty of the Florida Highway Patrol. Violators shall be apprehended and prosecuted in the same manner as provided for the apprehension and prosecution of violators of such statutes and ordinances who commit violations thereof upon streets, roads and thoroughfares in the state.

History.—s. 10, ch. 63-447.



348.60 - Lease-purchase agreements.

348.60 Lease-purchase agreements.—

(1) In order to effectuate the purposes of this part, the authority may enter into lease-purchase agreements with the city, the county, the state or any agency thereof, including the department, and any federal agency relating to and covering the expressway system or any portion thereof.

(2) Such lease-purchase agreements may provide for the leasing of the expressway system or any portion thereof by the authority as lessor to any one or more of the aforementioned governmental entities or agencies as lessee, shall prescribe the term of such lease and the rentals to be paid thereunder, and may provide that upon the completion of the faithful performance thereunder and the termination of such lease-purchase agreements, title in fee simple absolute to the expressway system, as then constituted, shall be transferred in accordance with law by the authority to such lessee or otherwise as provided in such agreements. In the event of such transfer to the lessee, the authority shall deliver to such lessee such deeds and conveyances as shall be necessary or convenient to vest title in fee simple absolute in such lessee.

(3) The lease-purchase agreements may include such other provisions, agreements and covenants as the authority and the lessee deem advisable or necessary, including but not limited to provisions with respect to bonds, the construction, reconstruction, extension, improvements, operation, repair, and maintenance of the expressway system, the expenses and costs of operation of the system and of the authority, the charging and collecting of tolls, rates, fees and other charges for the use of the services and facilities thereof, the application of federal, state or other grants or aid which may be made or given to assist the authority, the enforcement of payment and collection of rentals and any other terms, provisions or covenants necessary, incidental or convenient to the making of and full performance under such lease-purchase agreements.

(a) In the event the department is a lessee under any such lease-purchase agreement, it is authorized to pay as rentals thereunder in addition to the revenues accruing thereto from the operation of the expressway system, all or any portion of the Hillsborough County gasoline tax funds and may also pay as rentals any appropriations received by the department pursuant to any act of the Legislature heretofore or hereafter enacted; provided, however, that nothing herein nor in such lease-purchase agreement shall be construed to require the Legislature to make or continue such appropriations nor shall any holder of bonds ever have any right to require the Legislature to make or continue such appropriations.

(b) In the event the county is a lessee under any such lease-purchase agreement, it shall be authorized to pay as rentals thereunder in addition to the revenues accruing to the county from the operation of the expressway system all or any part of the 20-percent surplus gasoline tax funds accruing to Hillsborough County.

(4) No pledge of either the 80-percent surplus gasoline tax funds or the 20-percent surplus gasoline tax funds under any such lease-purchase agreement shall be made without the consent of the county evidenced by a resolution duly adopted by its board of county commissioners, nor unless the revenues pledged under any such lease-purchase agreements are estimated by the authority to aggregate during the term of such lease-purchase agreements not less than the principal amount of the bonds secured thereunder plus interest thereon. Such resolution, among other things shall provide that any excess of such pledge of the Hillsborough County gasoline tax funds which is not required for debt service or reserves for such debt service for any bonds shall be returned annually to the appropriate board or agency for distribution to the county as provided by law; and shall provide, further, that any Hillsborough County gasoline tax funds actually expended for such debt service, shall be repaid with interest out of revenues and other available moneys not required to meet the authority’s obligations to its bondholders, as determined by the authority.

(5) Any lessee under such lease-purchase agreements shall have power to covenant therein that it will pay all or any part of the cost of the operation, maintenance, repair, renewal and replacement of the expressway system, and any part of the cost of completing such system, to the extent that the proceeds of bonds issued therefor are insufficient, from sources other than revenues and Hillsborough County gasoline tax funds. Any such lessee may also agree to make such other payments from moneys available to the county, the city, the authority or the department in connection with the construction or completion of such system as shall be deemed by such lessee to be fair and proper under any such covenants heretofore or hereafter entered into.

(6) The system shall be a part of the state road system. The department is hereby authorized, upon request of the authority, to expend out of any funds available for the purpose, such moneys, and to use such of its engineering or other forces, as may be necessary and desirable in the judgment of the department, for the operation of the authority and for traffic surveys, borings, surveys, preparation of plans and specifications, estimates of costs, preliminary engineering and other studies.

History.—s. 11, ch. 63-447; ss. 23, 35, ch. 69-106; s. 133, ch. 92-152.



348.61 - Department may be appointed agent of authority for construction.

348.61 Department may be appointed agent of authority for construction.—The department may be appointed by the authority as its agent for the purpose of constructing, reconstructing, improving, extending or repairing the expressway system. In such event, the authority shall provide the department with complete copies of all documents, agreements, resolutions, contracts and instruments relating thereto and shall request the department to do such construction work including the planning, surveying and actual construction involved and shall transfer to the credit of an account of the department in the Treasury of the state the necessary funds therefor. The department shall thereupon be authorized, empowered and directed to proceed with such construction work and to use the said funds for such purpose and in the same manner that it is now authorized to use the funds otherwise authorized by law for its use in construction of roads and bridges.

History.—s. 12, ch. 63-447; ss. 23, 35, ch. 69-106.



348.62 - Acquisition of lands and property.

348.62 Acquisition of lands and property.—

(1) For the purpose of this part, the authority may acquire private or public property and property rights including rights of access, air, view and light by gift, devise, purchase or condemnation by eminent domain proceedings, as the authority may deem necessary for any of the purposes of this part. The right of eminent domain herein conferred shall be exercised by the authority in the manner provided by law, in particular chapter 74.

(2) The authority may acquire such rights, title, interest or easements in such lands and property as it may deem necessary for any of the purposes of this part.

(3) In connection with the acquisition of property or property rights as herein provided, the authority may in its discretion, acquire an entire lot, block, parcel or tract of land, if by so doing the interest of the public will be best served, even though such entire lot, block, parcel or tract is not immediately needed for the right-of-way proper.

History.—s. 13, ch. 63-447.



348.63 - Cooperation with other units, boards, agencies and individuals.

348.63 Cooperation with other units, boards, agencies and individuals.—Express authority and power is hereby given and granted any county, municipality, drainage district, road and bridge district, school district or any other political subdivision, board, authority, corporation or individual in or of the state to make and enter into with the authority, contracts, leases, conveyances or other agreements within the provisions and purposes of this part. The authority is hereby expressly authorized to make and enter into contracts, leases, conveyances and other agreements with any political subdivision, agency or instrumentality of the state and any and all federal agencies, corporations and individuals for the purpose of carrying out the provisions of this part.

History.—s. 14, ch. 63-447.



348.64 - Covenant of the state.

348.64 Covenant of the state.—The state does hereby pledge to and agree with the holders from time to time of the bonds that the state will not limit or alter the rights hereby vested in the authority, the department, the county and the city to collect revenues and Hillsborough County gasoline tax funds and to fulfill the terms of any agreements made with the holders of bonds or to in any way impair the rights and remedies of such holders until such bonds and the interest due thereon have been paid. The state does further pledge to and agree with the United States and any federal agency that in the event any federal agency shall construct or contribute funds for the construction, reconstruction, extension or improvement of the system or any part thereof the state will not alter or limit the rights of the authority, the department, the county or the city in any manner which would be inconsistent with the continued maintenance or operation of the system or the construction, reconstruction, extension or improvement thereof and which would be inconsistent with the due performance of any agreements between the authority and any such federal agency. The authority, the department, the county and the city shall continue to have and may exercise all powers herein granted so long as the same shall be necessary or desirable for the carrying out of the purposes of this part.

History.—s. 15, ch. 63-447; ss. 23, 35, ch. 69-106.



348.65 - Exemption from taxation.

348.65 Exemption from taxation.—The effectuation of the authorized purposes of the authority created under this part is, shall and will be in all respects for the benefit of the people of the state for the increase of their commerce, prosperity and for the improvement of their health and living conditions. Since the authority will perform essential governmental functions in effectuating such purpose, the authority shall not be required to pay any taxes or assessments of any kind or nature whatsoever upon any property acquired or used by it for such purposes or upon any revenues at any time received by it. The bonds, their transfer and the income therefrom, including any profits made on the sale thereof, shall at all times be free from taxation of any kind by the state or by any political subdivision or other taxing agency or instrumentality thereof. The exemption granted by this section shall not be applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

History.—s. 16, ch. 63-447; s. 11, ch. 73-327.



348.66 - Eligibility for investments and security.

348.66 Eligibility for investments and security.—The bonds shall be and constitute legal investments for banks, savings banks, trustees, executors, administrators and all other fiduciaries and for all state, municipal and other public funds and shall also be and constitute securities eligible for deposit as security for all state, municipal or other public funds notwithstanding the provisions of any other law or laws to the contrary.

History.—s. 17, ch. 63-447.



348.67 - Pledges enforceable for bondholders.

348.67 Pledges enforceable for bondholders.—It is the express intention of this part that any pledge of revenues, Hillsborough County gasoline tax funds or other funds either as rentals to the authority or for the payment of the principal of and interest on bonds, or any covenant or agreement relative thereto may be enforceable in any court of competent jurisdiction against the authority or directly against the department, the county or the city, as may be appropriate.

History.—s. 18, ch. 63-447; ss. 23, 35, ch. 69-106.



348.68 - Consultation with Hillsborough County City-County Planning Commission.

348.68 Consultation with Hillsborough County City-County Planning Commission.—In determining the route or routes, and the design and type of construction in connection with constructing the expressway system or any extension thereof, consideration shall be given by the authority to the comprehensive plans and the economic needs of the city and county and the usage for which the properties abutting thereon is best suited. In the furtherance of this purpose, the authority shall consult with the Hillsborough County City-County Planning Commission, hereinafter referred to as the commission. The authority may employ a firm of nationally recognized consultants and traffic engineers and the traffic engineers of the Florida Department of Transportation. In conducting their studies and in preparing surveys and estimates in connection with the location of the route or routes and with such construction, the consultants and traffic engineers shall consult with the commission for the purpose of considering any traffic studies, the comprehensive plan and other pertinent information which the commission may have available. After the studies and recommendations of the authority’s traffic engineers, consulting engineers, and other advisers have been made, the authority shall transmit such studies and recommendations to the commission. The commission, within 45 days after receipt thereof, shall transmit to the authority its written recommendations as to the consistency of such proposed route or routes with the adopted comprehensive plan or element or portion thereof. The authority shall thereafter hold a public hearing, on at least 10 days’ notice which shall be published in a newspaper designated by the authority and of general circulation in Hillsborough County, at which all interested persons may be heard with respect to the recommended route or routes or alternate routes of the expressway system. After such public hearing, the authority shall by resolution determine the route or routes of the expressway system or any extension thereof. However, the commission may request additional review of the approved route or routes for the purpose of commenting on continued consistency with the adopted comprehensive plan, element, or portion thereof if:

(1) Within 5 years of approval of the route or routes, the authority does not reserve or acquire the proposed rights-of-way within the route or routes as provided by s. 337.27; or

(2) The authority reserves or acquires rights-of-way under s. 337.27, but fails to comply with the statutory requirements for land acquisition or design commencement or completion.

If an additional review is requested, the commission shall conduct its review and transmit its recommendations within 45 days.

History.—s. 19, ch. 63-447; s. 2, ch. 87-218; s. 109, ch. 92-152.



348.681 - Design standards.

348.681 Design standards.—The geometric design standards used in connection with constructing the expressway system or any extension thereof shall as nearly as is practicable follow or be superior to design standards adopted for the National System of Interstate and Defense Highways.

History.—s. 1, ch. 65-555; s. 1, ch. 65-556.



348.70 - This part complete and additional authority.

348.70 This part complete and additional authority.—

(1) The powers conferred by this part shall be in addition and supplemental to the existing respective powers of the authority, the department, the county, and the city, if any, and this part shall not be construed as repealing any of the provisions of any other law, general, special, or local, but shall be deemed to supersede such other law or laws in the exercise of the powers provided in this part insofar as such other law or laws are inconsistent with the provisions of this part and to provide a complete method for the exercise of the powers granted herein. The construction, reconstruction, improvement, extension, repair, maintenance, and operation of the expressway system, and the issuance of bonds hereunder to finance all or part of the cost thereof, may be accomplished upon compliance with the provisions of this part without regard to or necessity for compliance with the provisions, limitations, or restrictions contained in any other general, special, or local law, including, but not limited to, s. 215.821, and no approval of any bonds issued under this part by the qualified electors or qualified electors who are freeholders in the state or in the county or in the city or in any other political subdivision of the state shall be required for the issuance of such bonds.

(2) This part does not repeal, rescind, or modify any other law or laws relating to the State Board of Administration, the Department of Transportation, or the Division of Bond Finance of the State Board of Administration, but shall supersede such other law or laws as are inconsistent with the provisions of this part, including, but not limited to, s. 215.821.

History.—s. 21, ch. 63-447; ss. 23, 35, ch. 69-106; s. 33, ch. 2010-225.






Part III - CENTRAL FLORIDA EXPRESSWAY AUTHORITY (ss. 348.751-348.765)

348.751 - Short title.

348.751 Short title.—This part may be cited as the “Central Florida Expressway Authority Law.”

History.—s. 1, ch. 63-573; s. 1, ch. 2014-171.

Note.—Former s. 348.0100.



348.752 - Definitions.

348.752 Definitions.—As used in this part:

(1) The term “agency of the state” means the state and any department of, or corporation, agency, or instrumentality created, designated, or established by, the state.

(2) The term “authority” means the body politic and corporate, and agency of the state created by this part.

(3) The term “bonds” means the notes, bonds, refunding bonds, or other evidences of indebtedness or obligations, in either temporary or definitive form, which the authority is authorized to issue pursuant to this part.

(4) The term “Central Florida Expressway Authority” means the body politic and corporate, and agency of the state created by this part.

(5) The term “Central Florida Expressway System” means any expressway and appurtenant facilities, including all approaches, roads, bridges, and avenues for the expressway and any rapid transit, trams, or fixed guideways located within the right-of-way of an expressway.

(6) The term “department” means the Department of Transportation.

(7) The term “expressway” has the same meaning as limited access expressway.

(8) The term “federal agency” means and includes the United States, the President of the United States, and any department of, or corporation, agency, or instrumentality created, designated, or established by, the United States.

(9) The term “lease-purchase agreement” means the lease-purchase agreements that the authority is authorized to enter into with the Department of Transportation pursuant to this part.

(10) The term “limited access expressway” means a street or highway specifically designed for through traffic, and over, from, or to which, a person does not have the right of easement, use, or access except in accordance with the rules of the authority governing its use. Such highways or streets may be parkways that do not allow traffic by trucks, buses, and other commercial vehicles, or freeways open to use by all customary forms of street and highway traffic.

(11) The term “member” means an individual who serves on the governing body of the authority.

(12) The term “Orange County gasoline tax funds” means the revenue derived from the 80-percent surplus gasoline tax funds accruing in each year to the Department of Transportation for use in Orange County under s. 9, Art. XII of the State Constitution, after deducting any amounts of said gasoline tax funds previously pledged by the department or the county for outstanding obligations.

(13) The term “State Board of Administration” means the body corporate existing under the provisions of s. 4, Art. IV of the State Constitution, or any successor.

(14) The term “transportation facilities” means and includes the mobile and fixed assets, and the associated real or personal property or rights, used in the transportation of persons or property by any means of conveyance, and all appurtenances, such as, but not limited to, highways; limited or controlled access lanes, avenues of access, and facilities; vehicles; fixed guideway facilities, including maintenance facilities; and administrative and other office space for the exercise by the authority of the powers and obligations granted in this part.

History.—s. 2, ch. 63-573; s. 18, ch. 69-216; ss. 23, 35, ch. 69-106; s. 126, ch. 71-377; s. 56, ch. 2013-15; s. 2, ch. 2014-171.

Note.—Former s. 348.0101.



348.753 - Central Florida Expressway Authority.

348.753 Central Florida Expressway Authority.—

(1) There is created and established a body politic and corporate, an agency of the state, to be known as the Central Florida Expressway Authority.

(2)(a) Immediately on June 20, 2014, the Central Florida Expressway Authority shall assume the governance and control of the Orlando-Orange County Expressway Authority System, including its assets, personnel, contracts, obligations, liabilities, facilities, and tangible and intangible property. Any rights in such property, and other legal rights of the authority, are transferred to the Central Florida Expressway Authority. The Central Florida Expressway Authority shall immediately succeed to and assume the powers, responsibilities, and obligations of the Orlando-Orange County Expressway Authority.

(b) It is the intent of the Legislature that the Central Florida Expressway Authority, upon its formation, be the successor party to the Orlando-Orange County Expressway Authority under the land acquisition contract dated November 11, 2013, and be subject to all terms and provisions, including conditions precedent and rights of termination, stated in the contract.

(c) The transfer pursuant to this subsection is subject to the terms and covenants provided for the protection of the holders of the Orlando-Orange County Expressway Authority bonds in the lease-purchase agreement and the resolutions adopted in connection with the issuance of the bonds. Further, the transfer does not impair the terms of the contract between the Orlando-Orange County Expressway Authority and the bondholders, does not act to the detriment of the bondholders, and does not diminish the security for the bonds. After the transfer, the Central Florida Expressway Authority shall operate and maintain the expressway system and any other facilities of the Orlando-Orange County Expressway Authority in accordance with the terms, conditions, and covenants contained in the bond resolutions and lease-purchase agreement securing the bonds of the authority. The Central Florida Expressway Authority shall collect toll revenues and apply them to the payment of debt service as provided in the bond resolution securing the bonds and shall expressly assume all obligations relating to the bonds to ensure that the transfer will have no adverse impact on the security for the bonds. The transfer does not make the obligation to pay the principal and interest on the bonds a general liability of the Central Florida Expressway Authority or pledge additional expressway system revenues to payment of the bonds. Revenues that are generated by the expressway system and other facilities of the Central Florida Expressway Authority which were pledged by the Orlando-Orange County Expressway Authority to payment of the bonds will remain subject to the pledge for the benefit of the bondholders. The transfer does not modify or eliminate any prior obligation of the department to pay certain costs of the expressway system from sources other than revenues of the expressway system.

(3) The governing body of the authority shall consist of nine members. The chairs of the boards of the county commissions of Seminole, Lake, and Osceola Counties shall each appoint one member from his or her respective county, who must be a commission member or chair or the county mayor. The Mayor of Orange County shall appoint a member from the Orange County Commission. Subject to confirmation by the Senate during the next regular session of the Legislature, the Governor shall appoint three citizen members, each of whom must be a resident of either Orange County, Seminole County, Lake County, or Osceola County. Refusal or failure of the Senate to confirm an appointment shall create a vacancy. The Mayor of Orange County and the Mayor of the City of Orlando shall also serve as members. The executive director of the Florida Turnpike Enterprise shall serve as a nonvoting advisor to the governing body of the authority. Each member appointed by the Governor shall serve for 4 years, with his or her term ending on December 31 of his or her last year of service. Each county-appointed member shall serve for 2 years. Each appointed member shall hold office until his or her successor has been appointed and has qualified. A vacancy occurring during a term must be filled only for the balance of the unexpired term. Each appointed member of the authority must be a person of outstanding reputation for integrity, responsibility, and business ability, but, except as provided in this subsection, a person who is an officer or employee of a municipality or county may not be an appointed member of the authority. Any member of the authority is eligible for reappointment.

(4)(a) The authority shall elect one of its members as the chair of the authority, one of its members as vice chair, and one of its members as treasurer. The chair, vice chair, and treasurer shall hold such offices at the will of the authority. Five members of the authority constitute a quorum, and the vote of five members is required for any action taken by the authority. A vacancy in the authority does not impair the right of a quorum of the authority to exercise all of the rights and perform all of the duties of the authority.

(b) Upon the effective date of his or her appointment, or as soon thereafter as practicable, each appointed member of the authority shall enter upon his or her duties. Members of the authority may be removed from office by the Governor for misconduct, malfeasance, misfeasance, or nonfeasance in office.

(c) Members of the authority are entitled to receive reimbursement from the authority for travel and other necessary expenses incurred in connection with the business of the authority as provided in s. 112.061, but may not draw salaries or other compensation.

(5) The authority may employ an executive secretary, an executive director, its own counsel and legal staff, technical experts, and the engineers and employees that it requires. The authority may determine the qualifications and fix the compensation of such persons, firms, or corporations, and may employ a fiscal agent or agents; however, the authority shall solicit sealed proposals from at least three persons, firms, or corporations for the performance of any services as fiscal agents. The authority may delegate to one or more of its agents or employees the power it deems necessary to carry out the purposes of this part.

(6) A member or the executive director of the authority may not:

(a) Personally represent another person or entity for compensation before the authority for a period of 2 years following vacation of his or her position.

(b) After retirement or termination, have an employment or contractual relationship with a business entity other than an agency as defined in s. 112.312, in connection with a contract in which the member or executive director personally and substantially participated in through decision, approval, disapproval, recommendation, rendering of advice, or investigation while he or she was a member or employee of the authority.

(7) The authority’s general counsel shall serve as the authority’s ethics officer.

(8) Authority board members, employees, and consultants who hold positions that may influence authority decisions shall refrain from engaging in any relationship that may adversely affect their judgment in carrying out authority business. To prevent such conflicts of interest and preserve the integrity and transparency of the authority to the public, the following disclosures must be made annually on a disclosure form:

(a) Any relationship a board member, employee, or consultant has which affords a current or future financial benefit to such board member, employee, or consultant, or to a relative or business associate of such board member, employee, or consultant, and which a reasonable person would conclude has the potential to create a prohibited conflict of interest. As used in this subsection, the term “relative” has the same meaning as in s. 112.312.

(b) Whether a relative of a board member, employee, or consultant is a registered lobbyist, and if so, the names of the lobbyist’s clients. Such names shall be provided in writing to the ethics officer.

(c) Any and all interests in real property that a board member, employee, or consultant has, or that a relative, principal, client, or business associate of such board member, employee, or consultant has, if such real property is located within, or within a one-half mile radius of, any actual or prospective authority roadway project. The executive director shall provide a corridor map and a property ownership list reflecting the ownership of all real property within the disclosure area, or an alignment map with a list of associated owners, to all board members, employees, and consultants.

(9) The disclosure forms required under subsection (8) must be reviewed by the ethics officer or, if a form is filed by the general counsel, by the executive director.

(10) The conflict of interest process shall be outlined in the authority’s code of ethics.

(11) Authority employees and consultants are prohibited from serving on the governing body of the authority while employed by or under contract with the authority.

(12) The code of ethics policy shall be reviewed and updated by the ethics officer and presented for board approval at a minimum of once every 2 years.

(13) Employees shall be adequately informed and trained on the code of ethics and shall continually participate in ongoing ethics education.

(14) The requirements in subsections (6)-(13) are in addition to the requirements that the members and the executive director of the authority are required to follow under chapter 112.

(15) Violations of subsections (6), (8), and (11) are punishable in accordance with s. 112.317.

History.—s. 3, ch. 63-573; s. 9, ch. 88-215; s. 520, ch. 95-148; s. 16, ch. 97-100; s. 3, ch. 2014-171; s. 28, ch. 2015-2; s. 1, ch. 2016-193.

Note.—Former s. 348.0102.



348.754 - Purposes and powers.

348.754 Purposes and powers.—

(1)(a) The authority created and established under this part is granted and has the right to acquire, hold, construct, improve, maintain, operate, own, and lease in the capacity of lessor the Central Florida Expressway System, hereinafter referred to as “system.” Except as otherwise specifically provided by law, including paragraph (2)(n), the area served by the authority shall be within the geographical boundaries of Orange, Seminole, Lake, and Osceola Counties.

(b) In the construction of the Central Florida Expressway System, the authority may construct any extensions, additions, or improvements to the system or appurtenant facilities, including all necessary approaches, roads, bridges, avenues of access, rapid transit, trams, fixed guideways, thoroughfares, and boulevards with any changes, modifications, or revisions of the project which are deemed desirable and proper.

(c) Notwithstanding any other provision of this section to the contrary, to ensure the continued financial feasibility of the portion of the Wekiva Parkway to be constructed by the department, the authority may not, without the prior consent of the secretary of the department, construct any extensions, additions, or improvements to the expressway system in Lake County.

(2) The authority may exercise all powers necessary, appurtenant, convenient, or incidental to the implementation of the stated purposes, including, but not limited to, the following rights and powers:

(a) To sue and be sued, implead and be impleaded, complain and defend in all courts.

(b) To adopt, use, and alter at will a corporate seal.

(c) To acquire by donation or otherwise, purchase, hold, lease as lessee, and use any franchise or any property, real, personal, mixed, or tangible or intangible, or any options in its own name or in conjunction with others, or interest in those options, necessary or desirable to carry out the purposes of the authority, and to sell, lease as lessor, transfer, and dispose of any property or interest in the property at any time acquired by it.

(d) To enter into and make leases for terms not exceeding 99 years, as lessee or lessor, in order to carry out the right to lease as specified in this part.

(e) To enter into and make lease-purchase agreements with the department for terms not exceeding 99 years, or until any bonds secured by a pledge of rentals pursuant to the agreement, and any refundings pursuant to the agreement, are fully paid as to both principal and interest, whichever is longer. The authority is a party to a lease-purchase agreement between the department and the Orlando-Orange County Expressway Authority dated December 23, 1985, as supplemented by a first supplement to the lease-purchase agreement dated November 25, 1986, and a second supplement to the lease-purchase agreement dated October 27, 1988. The authority may not enter into other lease-purchase agreements with the department and may not amend the existing agreement in a manner that expands or increases the department’s obligations unless the department determines that the agreement or amendment is necessary to permit the refunding of bonds issued before July 1, 2013.

(f) To fix, alter, charge, establish, and collect rates, fees, rentals, and other charges for the services and facilities of the Central Florida Expressway System which must always be sufficient to comply with any covenants made with the holders of any bonds issued pursuant to this part; however, such right and power may be assigned or delegated by the authority to the department. Toll revenues attributable to an increase in the toll rates charged on or after June 20, 2014, for the use of a portion of the system may not be used to construct or expand a different portion of the system unless a two-thirds majority of the members of the authority votes to approve such use. This requirement does not apply if, and to the extent that:

1. Application of the requirement would violate any covenant established in a resolution or trust indenture under which bonds were issued by the Orlando-Orange County Expressway Authority on or before June 20, 2014; or

2. Application of the requirement would cause the authority to be unable to meet its obligations under the terms of the memorandum of understanding between the authority and the department as ratified by the Orlando-Orange County Expressway Authority board on February 22, 2012.

Notwithstanding s. 338.165, and except as otherwise prohibited by this part, to the extent revenues of the expressway system exceed amounts required to comply with any covenants made with the holders of bonds issued pursuant to this part, revenues may be used for purposes enumerated in subsection (6), provided the expenditures are consistent with the metropolitan planning organization’s adopted long-range plan.

(g) To borrow money, make and issue negotiable notes, bonds, refunding bonds, and other evidences of indebtedness or obligations, either in temporary or definitive form, for the purpose of financing all or part of the improvement or extension of the Central Florida Expressway System, and appurtenant facilities, including all approaches, streets, roads, bridges, and avenues of access for the Central Florida Expressway System and for any other purpose authorized by this part, and to secure the payment of such bonds or any part thereof by a pledge of any or all of its revenues, rates, fees, rentals, or other charges, including all or any portion of the Orange County gasoline tax funds received by the authority pursuant to any lease-purchase agreement between the authority and the department; and in general to provide for the security of the bonds and the rights and remedies of the holders thereof. However, no portion of the Orange County gasoline tax funds may be pledged for the construction of any project for which a toll is to be charged unless the anticipated toll is reasonably estimated by the board of county commissioners, at the date of its resolution pledging the funds, to be sufficient to cover the principal and interest of such obligations during the period when the pledge of funds is in effect. The bonds issued under this paragraph must mature not more than 40 years after their issue date.

1. The authority shall reimburse Orange County for any sums expended from the gasoline tax funds used for the payment of such obligations. Any gasoline tax funds so disbursed must be repaid when the authority deems it practicable, together with interest at the highest rate applicable to any obligations of the authority.

2. If, pursuant to this section, the authority funds or refunds any bonds previously issued by the authority or the commission before the bonds mature, the proceeds of such funding or refunding must, pending the prior redemption of these bonds, be invested in direct obligations of the United States.

(h) To make contracts, including, but not limited to, partnerships providing for participation in ownership and revenues, and to execute all instruments necessary or convenient for conducting its business.

(i) Notwithstanding paragraphs (a)-(h), to borrow money and accept grants from, and to enter into contracts, leases, or other transactions with any federal agency, the state, any agency of the state, the County of Orange, the City of Orlando, or with any other public body of the state.

(j) To have the power of eminent domain, including the procedural powers granted under both chapters 73 and 74.

(k) To pledge, hypothecate, or otherwise encumber any part of the revenues, rates, fees, rentals, or other charges or receipts of the authority, including all or any portion of the Orange County gasoline tax funds received by the authority pursuant to the terms of any lease-purchase agreement between the authority and the department, as security for any of the obligations of the authority.

(l) To enter into partnership and other agreements respecting ownership and revenue participation in order to facilitate financing and constructing the Western Beltway, or portions thereof.

(m) To do everything necessary or convenient for the conduct of its business and the general welfare of the authority, in order to comply with this part or any other law.

(n) With the consent of the county within whose jurisdiction the following activities occur, the authority shall have the right to construct, operate, and maintain roads, bridges, avenues of access, transportation facilities, thoroughfares, and boulevards outside the jurisdictional boundaries of Orange, Seminole, Lake, and Osceola Counties, together with the right to construct, repair, replace, operate, install, and maintain electronic toll payment systems thereon.

(3) The authority does not have the power to pledge the credit or taxing power of the state or any political subdivision or agency thereof, including any city and any county, nor may any of the authority’s obligations be deemed to be obligations of the state or of any political subdivision or agency thereof, nor may the state or any political subdivision or agency thereof, except the authority, be liable for the payment of the principal of or interest on such obligations.

(4) The authority has no power other than by consent of an affected county or any affected city, to enter into any agreement which would legally prohibit the construction of a road by the respective county or city.

(5) The authority shall encourage the inclusion of local-, small-, minority-, and women-owned businesses in its procurement and contracting opportunities.

(6) The authority may, within the right-of-way of the expressway system, finance or refinance the planning, design, acquisition, construction, extension, rehabilitation, equipping, preservation, maintenance, or improvement of an intermodal facility or facilities, a multimodal corridor or corridors, or any programs or projects that will improve the levels of service on the expressway system.

History.—s. 4, ch. 63-573; s. 1, ch. 68-8; ss. 23, 35, ch. 69-106; s. 59, ch. 95-257; s. 29, ch. 97-280; s. 56, ch. 2007-196; s. 4, ch. 2013-223; s. 4, ch. 2014-171; s. 2, ch. 2016-193.

Note.—Former s. 348.0103.



348.7543 - Improvements, bond financing authority for.

348.7543 Improvements, bond financing authority for.—Pursuant to s. 11(f), Art. VII of the State Constitution, the Legislature approves for bond financing by the Central Florida Expressway Authority improvements to toll collection facilities, interchanges to the legislatively approved expressway system, and any other facility appurtenant, necessary, or incidental to the approved system. Subject to terms and conditions of applicable revenue bond resolutions and covenants, such costs may be financed in whole or in part by revenue bonds issued pursuant to s. 348.755(1)(a) or (b) whether currently issued or issued in the future, or by a combination of such bonds.

History.—s. 134, ch. 92-152; s. 74, ch. 2001-61; s. 129, ch. 2002-20; s. 5, ch. 2014-171.



348.7544 - Northwest Beltway Part A, construction authorized; financing.

348.7544 Northwest Beltway Part A, construction authorized; financing.—Notwithstanding s. 338.2275, the Central Florida Expressway Authority may construct, finance, operate, own, and maintain that portion of the Western Beltway known as the Northwest Beltway Part A, extending from Florida’s Turnpike near Ocoee north to U.S. 441 near Apopka, as part of the authority’s 20-year capital projects plan. This project may be financed with any funds available to the authority for such purpose or revenue bonds issued by the Division of Bond Finance of the State Board of Administration on behalf of the authority pursuant to s. 11, Art. VII of the State Constitution and the State Bond Act, ss. 215.57-215.83.

History.—s. 135, ch. 92-152; s. 10, ch. 94-237; s. 60, ch. 95-257; s. 6, ch. 2014-171.



348.7545 - Western Beltway Part C, construction authorized; financing.

348.7545 Western Beltway Part C, construction authorized; financing.—Notwithstanding s. 338.2275, the Central Florida Expressway Authority may exercise its condemnation powers, construct, finance, operate, own, and maintain that portion of the Western Beltway known as the Western Beltway Part C, extending from Florida’s Turnpike near Ocoee in Orange County southerly through Orange and Osceola Counties to an interchange with I-4 near the Osceola-Polk County line, as part of the authority’s 20-year capital projects plan. This project may be financed with any funds available to the authority for such purpose or revenue bonds issued by the Division of Bond Finance of the State Board of Administration on behalf of the authority pursuant to s. 11, Art. VII of the State Constitution and the State Bond Act, ss. 215.57-215.83. This project may be refinanced with bonds issued by the authority pursuant to s. 348.755(1)(d).

History.—s. 11, ch. 94-237; s. 61, ch. 95-257; s. 130, ch. 2002-20; s. 7, ch. 2014-171.



348.7546 - Wekiva Parkway, construction authorized; financing.

348.7546 Wekiva Parkway, construction authorized; financing.—

(1) The Central Florida Expressway Authority may exercise its condemnation powers and construct, finance, operate, own, and maintain those portions of the Wekiva Parkway which are identified by agreement between the authority and the department and which are included as part of the authority’s long-range capital improvement plan. The “Wekiva Parkway” means any limited access highway or expressway constructed between State Road 429 and Interstate 4 specifically incorporating the corridor alignment recommended by Recommendation 2 of the Wekiva River Basin Area Task Force final report dated January 15, 2003, and the recommendations of the SR 429 Working Group which were adopted January 16, 2004. This project may be financed with any funds available to the authority for such purpose or revenue bonds issued by the authority under s. 11, Art. VII of the State Constitution and s. 348.755(1)(b). This section does not invalidate the exercise by the authority of its condemnation powers or the acquisition of any property for the Wekiva Parkway before July 1, 2012.

(2) Notwithstanding any other provision of law, in order to ensure that funds are available to the department for its portion of the Wekiva Parkway, beginning July 1, 2012, the authority shall repay the expenditures by the department for costs of operation and maintenance of the Central Florida Expressway System in accordance with the terms of the memorandum of understanding between the authority and the department as ratified by the authority board on February 22, 2012, which requires the authority to pay the department $10 million on July 1, 2012, and $20 million on each successive July 1 until the department has been fully reimbursed for all costs of the Central Florida Expressway System which were paid, advanced, or reimbursed to the authority by the department, with a final payment in the amount of the balance remaining. Notwithstanding any other law, the funds paid to the department pursuant to this subsection must be allocated by the department for construction of the Wekiva Parkway.

(3) The department’s obligation to construct its portions of the Wekiva Parkway is contingent upon the timely payment by the authority of the annual payments required of the authority and receipt of all required environmental permits and approvals by the Federal Government.

History.—s. 3, ch. 2004-384; s. 36, ch. 2012-128; s. 101, ch. 2012-174; s. 8, ch. 2014-171; s. 29, ch. 2015-2.



348.7547 - Maitland Boulevard Extension and Northwest Beltway Part A Realignment construction authorized; financing.

348.7547 Maitland Boulevard Extension and Northwest Beltway Part A Realignment construction authorized; financing.—Notwithstanding s. 338.2275, the Central Florida Expressway Authority may exercise its condemnation powers, construct, finance, operate, own, and maintain the portion of State Road 414 known as the Maitland Boulevard Extension and the realigned portion of the Northwest Beltway Part A as part of the authority’s long-range capital improvement plan. The Maitland Boulevard Extension extends from the current terminus of State Road 414 at U.S. 441 west to State Road 429 in west Orange County. The realigned portion of the Northwest Beltway Part A runs from the point at or near where the Maitland Boulevard Extension connects with State Road 429 and proceeds to the west and then north resulting in the northern terminus of State Road 429 moving farther west before reconnecting with U.S. 441. However, under no circumstances may the realignment of the Northwest Beltway Part A conflict with or contradict the alignment of the Wekiva Parkway as defined in s. 348.7546. This project may be financed with any funds available to the authority for such purpose or revenue bonds issued by the authority under s. 11, Art. VII of the State Constitution and s. 348.755(1)(b).

History.—s. 4, ch. 2004-384; s. 9, ch. 2014-171.



348.755 - Bonds of the authority.

348.755 Bonds of the authority.—

(1)(a) Bonds may be issued on behalf of the authority pursuant to the State Bond Act.

(b) Alternatively, the authority may issue its own bonds pursuant to this part at such times and in such principal amount as, in the opinion of the authority, is necessary to provide sufficient moneys for achieving its purposes; however, such bonds may not pledge the full faith and credit of the state. Bonds issued by the authority pursuant to this paragraph or paragraph (a), whether on original issuance or on refunding, shall be authorized by resolution of the members thereof and may be either term or serial bonds, shall bear such date or dates, mature at such time or times, not exceeding 40 years from their respective dates, bear interest at such rate or rates, payable semiannually, be in such denominations, be in such form, either coupon or fully registered, shall carry such registration, exchangeability and interchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption and be entitled to such priorities on the revenues, rates, fees, rentals or other charges or receipts of the authority including the Orange County gasoline tax funds received by the authority pursuant to the terms of any lease-purchase agreement between the authority and the department, as such resolution or any resolution subsequent thereto may provide. The bonds shall be executed either by manual or facsimile signature by such officers as the authority shall determine, provided that such bonds shall bear at least one signature which is manually executed thereon, and the coupons attached to such bonds shall bear the facsimile signature or signatures of such officer or officers as shall be designated by the authority and shall have the seal of the authority affixed, imprinted, reproduced or lithographed thereon, all as may be prescribed in such resolution or resolutions.

(c) Bonds issued pursuant to paragraph (a) or paragraph (b) shall be sold at public sale in the same manner provided by the State Bond Act. However, if the authority shall, by official action at a public meeting, determine that a negotiated sale of such bonds is in the best interest of the authority, the authority may negotiate the sale of such bonds with the underwriter or underwriters designated by the authority and the Division of Bond Finance of the State Board of Administration with respect to bonds issued pursuant to paragraph (a) or solely the authority with respect to bonds issued pursuant to paragraph (b). The authority’s determination to negotiate the sale of such bonds may be based, in part, upon the written advice of the authority’s financial adviser. Pending the preparation of definitive bonds, interim certificates may be issued to the purchaser or purchasers of such bonds and may contain such terms and conditions as the authority may determine.

(d) The authority may issue bonds pursuant to paragraph (b) to refund any bonds previously issued regardless of whether the bonds being refunded were issued by the authority pursuant to this chapter or on behalf of the authority pursuant to the State Bond Act.

(2) Any resolution that authorizes any bonds issued under this section may contain provisions that must be part of the contract with the holders of such bonds, relating to:

(a) The pledging of any part of the revenues, rates, fees, rentals, including any portion of the Orange County gasoline tax funds received by the authority pursuant to the terms of any lease-purchase agreement between the authority and the department, or any part thereof, or other charges or receipts of the authority, derived by the authority, from the Central Florida Expressway System.

(b) The completion, improvement, operation, extension, maintenance, repair, lease or lease-purchase agreement of the system, and the duties of the authority and others, including the department.

(c) Limitations on the purposes to which the proceeds of the bonds, then or thereafter to be issued, or of any loan or grant by the United States or the state may be applied.

(d) The fixing, charging, establishing, and collecting of rates, fees, rentals, or other charges for use of the services and facilities of the Central Florida Expressway System or any part thereof.

(e) The setting aside of reserves or sinking funds or repair and replacement funds and the regulation and disposition thereof.

(f) Limitations on the issuance of additional bonds.

(g) The terms and provisions of any lease-purchase agreement, deed of trust or indenture securing the bonds, or under which the same may be issued.

(h) Any other or additional agreements with the holders of the bonds which the authority may deem desirable and proper.

(3) The authority may employ fiscal agents as provided by this part or the State Board of Administration of Florida may upon request of the authority act as fiscal agent for the authority in the issuance of any bonds that may be issued pursuant to this part, and the State Board of Administration may upon request of the authority take over the management, control, administration, custody, and payment of any debt services or funds or assets now or hereafter available for any bonds issued pursuant to this part. The authority may enter into any deeds of trust, indentures or other agreements with its fiscal agent, or with any bank or trust company within or without the state, as security for such bonds, and may, under such agreements, sign and pledge any of the revenues, rates, fees, rentals or other charges or receipts of the authority, including any portion of the Orange County gasoline tax funds received by the authority pursuant to the terms of any lease-purchase agreement between the authority and the department. Such deed of trust, indenture, or other agreement may contain such provisions as are customary in such instruments, or, as the authority may authorize, including but without limitation, provisions as to:

(a) The completion, improvement, operation, extension, maintenance, repair, and lease of, or lease-purchase agreement relating to the Central Florida Expressway System, and the duties of the authority and others including the department, with reference thereto.

(b) The application of funds and the safeguarding of funds on hand or on deposit.

(c) The rights and remedies of the trustee and the holders of the bonds.

(d) The terms and provisions of the bonds or the resolutions authorizing the issuance of same.

(4) Any of the bonds issued pursuant to this part are, and are hereby declared to be, negotiable instruments, and shall have all the qualities and incidents of negotiable instruments under the law merchant and the negotiable instruments law of the state.

(5) Notwithstanding any of the provisions of this part, each project, building, or facility which has been financed by the issuance of bonds or other evidence of indebtedness under this part and any refinancing thereof is hereby approved as provided for in s. 11(f), Art. VII of the State Constitution.

(6) Notwithstanding any other provision of law to the contrary, on and after July 1, 2012, the authority may not issue any bonds except as permitted under the terms of the memorandum of understanding between the authority and the department as ratified by the authority board on February 22, 2012.

History.—s. 5, ch. 63-573; s. 1, ch. 65-481; s. 2, ch. 68-8; ss. 23, 35, ch. 69-106; s. 28, ch. 73-302; s. 86, ch. 85-180; s. 4, ch. 86-47; s. 290, ch. 92-279; s. 55, ch. 92-326; s. 59, ch. 2000-152; s. 131, ch. 2002-20; s. 37, ch. 2012-128; s. 102, ch. 2012-174; s. 10, ch. 2014-171.

Note.—Former s. 348.0104.



348.756 - Remedies of the bondholders.

348.756 Remedies of the bondholders.—

(1) The rights and the remedies herein conferred upon or granted to the bondholders shall be in addition to and not in limitation of any rights and remedies lawfully granted to such bondholders by the resolution or resolutions providing for the issuance of bonds, or by a lease-purchase agreement, deed of trust, indenture or other agreement under which the bonds may be issued or secured. In the event that the authority shall default in the payment of the principal of or interest on any of the bonds issued pursuant to the provisions of this part after such principal of or interest on said bonds shall have become due, whether at maturity or upon call for redemption, or the department shall default in any payments under, or covenants made in, any lease-purchase agreement between the authority and the department, and such default shall continue for a period of 30 days, or in the event that the authority or the department shall fail or refuse to comply with the provisions of this part or any agreement made with, or for the benefit of, the holders of the bonds, the holders of 25 percent in aggregate principal amount of the bonds then outstanding shall be entitled as of right to the appointment of a trustee to represent such bondholders for the purposes hereof; provided, however, that such holders of 25 percent in aggregate principal amount of the bonds then outstanding shall have first given notice of their intention to appoint a trustee, to the authority and to the department. Such notice shall be deemed to have been given if given in writing, and deposited in a securely sealed postpaid wrapper, mailed at a regularly maintained United States post office box or station and addressed, respectively, to the chair of the authority and to the secretary of the Department of Transportation at the principal office of the department.

(2) Such trustee, and any trustee under any deed of trust, indenture or other agreement, may, and upon written request of the holders of 25 percent, or such other percentages as may be specified in any deed of trust, indenture or other agreement aforesaid, in principal amount of the bonds then outstanding, shall, in any court of competent jurisdiction, in his, her, or its own name:

(a) By mandamus or other suit, action or proceeding at law, or in equity, enforce all rights of the bondholders, including the right to require the authority to fix, establish, maintain, collect and charge rates, fees, rentals, and other charges, adequate to carry out any agreement as to, or pledge of, the revenues or receipts of the authority to carry out any other covenants and agreements with or for the benefit of the bondholders, and to perform its and their duties under this part.

(b) By mandamus or other suit, action or proceeding at law, or in equity, enforce all rights of the bondholders under or pursuant to any lease-purchase agreement between the authority and the department, including the right to require the department to make all rental payments required to be made by it under the provisions of any such lease-purchase agreement, whether from the Orange County gasoline tax funds or other funds of the department so agreed to be paid and to require the department to carry out any other covenants and agreements with or for the benefit of the bondholders, and to perform its and their duties under this part.

(c) Bring suit upon the bonds.

(d) By action or suit in equity require the authority or the department to account as if it were the trustee of an express trust for the bondholders.

(e) By action or suit in equity enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders.

(3) When a trustee is appointed pursuant to subsection (1), or is acting under a deed of trust, indenture, or other agreement, and whether or not all bonds have been declared due and payable, the trustee is entitled to the appointment of a receiver, who may enter upon and take possession of the Central Florida Expressway System or the facilities or any part of the system or facilities, the rates, fees, rentals, or other revenues, charges, or receipts that are, or may be, applicable to the payment of the bonds so in default, and subject to and in compliance with the provisions of any lease-purchase agreement between the authority and the department operate and maintain the same, for and on behalf of and in the name of, the authority, the department, and the bondholders, and collect and receive all rates, fees, rentals, and other charges or receipts or revenues arising therefrom in the same manner as the authority or the department might do, and shall deposit all such moneys in a separate account and apply the same in such manner as the court directs. In any suit, action, or proceeding by the trustee, the fees, counsel fees, and expenses of the trustee, and the receiver, if any, and all costs and disbursements allowed by the court must be a first charge on any rates, fees, rentals, or other charges, revenues, or receipts, derived from the Central Florida Expressway System, or the facilities or services or any part of the system or facilities, including payments under any such lease-purchase agreement which rates, fees, rentals, or other charges, revenues, or receipts may be applicable to the payment of the bonds that are in default. The trustee has all of the powers necessary or appropriate for the exercise of any functions specifically set forth in this section or incident to the representation of the bondholders in the enforcement and protection of their rights.

(4) This section or any other section of this part does not authorize any receiver appointed for the purpose, subject to and in compliance with the provisions of any lease-purchase agreement between the authority and the department, of operating and maintaining the Central Florida Expressway System or any facilities or part of the system or facilities, to sell, assign, mortgage, or otherwise dispose of any of the assets of whatever kind and character belonging to the authority. The powers of the receiver, subject to and in compliance with the provisions of any lease-purchase agreement between the authority and the department, are limited to the operation and maintenance of the Central Florida Expressway System, or any facility, or part thereof, as the court may direct, in the name and for and on behalf of the authority, the department, and the bondholders, and no holder of bonds on the authority nor any trustee, has the right in any suit, action, or proceeding at law or in equity, to compel a receiver, nor may any receiver be authorized or any court be empowered to direct the receiver to sell, assign, mortgage, or otherwise dispose of any assets belonging to the authority.

History.—s. 6, ch. 63-573; s. 5, ch. 67-461; ss. 23, 35, ch. 69-106; s. 521, ch. 95-148; s. 11, ch. 2014-171.

Note.—Former s. 348.0105.



348.757 - Lease-purchase agreement.

348.757 Lease-purchase agreement.—

(1) The authority may enter into a lease-purchase agreement with the department relating to and covering the former Orlando-Orange County Expressway System.

(2) The lease-purchase agreement must provide for the leasing of the former Orlando-Orange County Expressway System, by the authority, as lessor, to the department, as lessee, and must prescribe the term of such lease and the rentals to be paid.

(3) The lease-purchase agreement may include other provisions, agreements, and covenants that the authority and the department deem advisable or required, including, but not limited to, provisions as to the bonds to be issued under, and for the purposes of, this part, the completion, extension, improvement, operation, and maintenance of the former Orlando-Orange County Expressway System and the expenses and the cost of operation of the authority, the charging and collection of tolls, rates, fees, and other charges for the use of the services and facilities of the system, the application of federal or state grants or aid that may be made or given to assist the authority in the completion, extension, improvement, operation, and maintenance of the former Orlando-Orange County Expressway System, which the authority is authorized to accept and apply to such purposes, the enforcement of payment and collection of rentals and any other terms, provisions, or covenants necessary, incidental, or appurtenant to the making of and full performance under the lease-purchase agreement.

(4) The department as lessee under the lease-purchase agreement may pay as rentals under the agreement any rates, fees, charges, funds, moneys, receipts, or income accruing to the department from the operation of the former Orlando-Orange County Expressway System and the Orange County gasoline tax funds and may also pay as rentals any appropriations received by the department pursuant to any act of the Legislature of the state heretofore or hereafter enacted; however, this part or the lease-purchase agreement is not intended to and does not require the making or continuance of such appropriations, and any holder of bonds issued pursuant to this part does not have any right to compel the making or continuance of such appropriations.

(5) A pledge of the Orange County gasoline tax funds as rentals under a lease-purchase agreement may not be made without the consent of the County of Orange evidenced by a resolution duly adopted by the board of county commissioners of said county at a public hearing held pursuant to due notice thereof published at least once a week for 3 consecutive weeks before the hearing in a newspaper of general circulation in Orange County. The resolution, among other things, must provide that any excess of the pledged gasoline tax funds which is not required for debt service or reserves for the debt service for any bonds issued by the authority shall be returned annually to the department for distribution to Orange County as provided by law. Before making any application for a pledge of gasoline tax funds, the authority shall present the plan of its proposed project to the Orange County planning and zoning commission for its comments and recommendations.

(6) The department may covenant in any lease-purchase agreement that it will pay all or any part of the cost of the operation, maintenance, repair, renewal, and replacement of the system, and any part of the cost of completing the system to the extent that the proceeds of bonds issued are insufficient, from sources other than the revenues derived from the operation of the system and the Orange County gasoline tax funds. The department may also agree to make such other payments from any moneys available to the commission, the county, or the city in connection with the construction or completion of the system as shall be deemed by the department to be fair and proper under any covenants entered into.

(7) The system must be a part of the state road system and the department may, upon the request of the authority, expend out of any funds available for the purpose the moneys, and use its engineering and other forces, as may be necessary, for the operation of the authority and for traffic surveys, borings, surveys, preparation of plans and specifications, estimates of cost, and other preliminary engineering and other studies; provided, however, that the aggregate amount of moneys expended for the purposes by the department do not exceed the sum of $375,000.

(8) The only lease-purchase agreement authorized by this section is the lease-purchase agreement between the department and the authority dated December 23, 1985, as supplemented by a first supplement to the lease-purchase agreement dated November 25, 1986, and a second supplement to the lease-purchase agreement dated October 27, 1988.

(9) Upon the earlier of the defeasance, redemption, or payment in full of the authority bonds issued before July 1, 2012, or the earlier date to which the purchasers of the authority bonds have consented:

(a) The obligations of the department under the lease-purchase agreement with the authority, including any obligation to pay any cost of operation, maintenance, repair, or rehabilitation of the expressway system, terminate;

(b) The lease-purchase agreement terminates;

(c) The expressway system remains the property of the authority and may not be transferred to the department; and

(d) The authority remains obligated to reimburse the department in accordance with the terms of the memorandum of understanding between the authority and the department as ratified by the authority board on February 22, 2012.

History.—s. 7, ch. 63-573; ss. 23, 35, ch. 69-106; s. 103, ch. 77-104; s. 38, ch. 2012-128; s. 103, ch. 2012-174; s. 12, ch. 2014-171; s. 3, ch. 2016-193.

Note.—Former s. 348.0106.



348.758 - Appointment of department as agent of authority for construction.

348.758 Appointment of department as agent of authority for construction.—The department may be appointed by the authority as its agent for the purpose of constructing improvements and extensions to the Central Florida Expressway System and for its completion. In such event, the authority shall provide the department with complete copies of all documents, agreements, resolutions, contracts, and instruments relating thereto and shall request the department to do such construction work, including the planning, surveying, and actual construction of the completion, extensions, and improvements to the Central Florida Expressway System and shall transfer to the credit of an account of the department in the State Treasury the necessary funds, and the department may proceed with such construction and use the funds for such purpose in the same manner that it is authorized to use the funds for the construction of roads and bridges.

History.—s. 8, ch. 63-573; ss. 23, 35, ch. 69-106; s. 13, ch. 2014-171.

Note.—Former s. 348.0107.



348.759 - Acquisition of lands and property.

348.759 Acquisition of lands and property.—

(1) For the purposes of this part, the Central Florida Expressway Authority may acquire private or public property and property rights, including rights of access, air, view, and light, by gift, devise, purchase, or condemnation by eminent domain proceedings, as the authority deems necessary for any of the purposes of this part, including, but not limited to, any lands reasonably necessary for securing applicable permits, areas necessary for management of access, borrow pits, drainage ditches, water retention areas, rest areas, replacement access for landowners whose access is impaired due to the construction of a facility, and replacement rights-of-way for relocated rail and utility facilities; for existing, proposed, or anticipated transportation facilities on the Central Florida Expressway System or in a transportation corridor designated by the authority; or for the purposes of screening, relocation, removal, or disposal of junkyards and scrap metal processing facilities. The authority may condemn any material and property necessary for such purposes.

(2) The authority shall exercise the right of eminent domain in the manner provided by law.

(3) When the authority acquires property for a transportation facility or in a transportation corridor, it is not subject to any liability imposed by chapter 376 or chapter 403 for preexisting soil or groundwater contamination due solely to its ownership. This section does not affect the rights or liabilities of any past or future owners of the acquired property and does not affect the liability of any governmental entity for the results of its actions which create or exacerbate a pollution source. The authority and the Department of Environmental Protection may enter into interagency agreements for the performance, funding, and reimbursement of the investigative and remedial acts necessary for property acquired by the authority.

History.—s. 9, ch. 63-573; s. 2, ch. 89-240; s. 180, ch. 94-356; s. 64, ch. 99-385; s. 14, ch. 2014-171.

Note.—Former s. 348.0108.



348.760 - Cooperation with other units, boards, agencies, and individuals.

348.760 Cooperation with other units, boards, agencies, and individuals.—A county, municipality, drainage district, road and bridge district, school district or any other political subdivision, board, commission, or individual in, or of, the state may make and enter into with the authority, contracts, leases, conveyances, partnerships, or other agreements pursuant to this part. The authority may make and enter into contracts, leases, conveyances, partnerships, and other agreements with any political subdivision, agency, or instrumentality of the state and any federal agencies, corporations, and individuals, for the purpose of carrying out the provisions of this part.

History.—s. 10, ch. 63-573; s. 62, ch. 95-257; s. 15, ch. 2014-171.

Note.—Former s. 348.0109.



348.761 - Covenant of the state.

348.761 Covenant of the state.—The state pledges to, and agrees, with any person, firm or corporation, or federal or state agency subscribing to, or acquiring the bonds to be issued by the authority for the purposes of this part that the state will not limit or alter the rights that are vested in the authority and the department until all issued bonds and interest are fully paid and discharged insofar as the pledge affects the rights of the holders of bonds issued pursuant to this part. The state does further pledge to, and agree, with the United States that in the event any federal agency constructs or contributes any funds for the completion, extension, or improvement of the Central Florida Expressway System, or any part or portion of the system, the state will not alter or limit the rights and powers of the authority and the department in any manner that would be inconsistent with the continued maintenance and operation of the Central Florida Expressway System or the completion, extension, or improvement of the system, or that would be inconsistent with the due performance of any agreements between the authority and any such federal agency, and the authority and the department shall continue to have and may exercise all powers granted in this part, so long as the powers are necessary or desirable for the carrying out of the purposes of this part and the purposes of the United States in the completion, extension, or improvement of the Central Florida Expressway System, or any part of the system.

History.—s. 11, ch. 63-573; ss. 23, 35, ch. 69-106; s. 16, ch. 2014-171.

Note.—Former s. 348.0110.



348.762 - Exemption from taxation.

348.762 Exemption from taxation.—The effectuation of the authorized purposes of the authority created under this part is, shall and will be, in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and since such authority will be performing essential governmental functions in effectuating such purposes, such authority shall not be required to pay any taxes or assessments of any kind or nature whatsoever upon any property acquired or used by it for such purposes, or upon any rates, fees, rentals, receipts, income or charges at any time received by it, and the bonds issued by the authority, their transfer and the income therefrom, including any profits made on the sale thereof shall at all times be free from taxation of any kind by the state, or by any political subdivision, or taxing agency or instrumentality thereof. The exemption granted by this section shall not be applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

History.—s. 12, ch. 63-573; s. 12, ch. 73-327.

Note.—Former s. 348.0111.



348.763 - Eligibility for investments and security.

348.763 Eligibility for investments and security.—Any bonds or other obligations issued pursuant to this part shall be and constitute legal investments for banks, savings banks, trustees, executors, administrators, and all other fiduciaries, and for all state, municipal and other public funds and shall also be and constitute securities eligible for deposit as security for all state, municipal or other public funds, notwithstanding the provisions of any other law or laws to the contrary.

History.—s. 13, ch. 63-573.

Note.—Former s. 348.0112.



348.764 - Pledges enforceable by bondholders.

348.764 Pledges enforceable by bondholders.—It is the express intention of this part that any pledge by the department of rates, fees, revenues, Orange County gasoline tax funds or other funds, as rentals, to the authority, or any covenants or agreements relative thereto may be enforceable in any court of competent jurisdiction against the authority or directly against the department by any holder of bonds issued by the authority.

History.—s. 14, ch. 63-573; ss. 23, 35, ch. 69-106.

Note.—Former s. 348.0113.



348.7645 - Exit sign to university.

348.7645 Exit sign to university.—Notwithstanding any provision of law to the contrary, the authority, upon request by a university described in this section, shall erect signage at the most convenient, existing exit directing traffic to a university with at least 6,000 full-time students which is located within 5 miles of a roadway operated by the authority. Any such university shall pay to the authority the actual costs of any signage erected.

History.—s. 70, ch. 2012-174.



348.765 - This part complete and additional authority.

348.765 This part complete and additional authority.—

(1) The powers conferred by this part are in addition and supplemental to the existing powers of the board and the department, and this part may not be construed as repealing any of the provisions, of any other law, general, special, or local, but to supersede such other laws in the exercise of the powers provided in this part, and to provide a complete method for the exercise of the powers granted in this part. The extension and improvement of the Central Florida Expressway System, and the issuance of bonds pursuant to this part to finance all or part of the cost of the system, may be accomplished upon compliance with the provisions of this part without regard to or necessity for compliance with the provisions, limitations, or restrictions contained in any other general, special, or local law, including, but not limited to, s. 215.821, and no approval of any bonds issued under this part by the qualified electors or qualified electors who are freeholders in the state or in the County of Orange, or in the City of Orlando, or in any other political subdivision of the state, is required for the issuance of such bonds pursuant to this part.

(2) This part does not repeal, rescind, or modify any other law relating to the State Board of Administration, the Department of Transportation, or the Division of Bond Finance of the State Board of Administration, but supersedes any law that is inconsistent with the provisions of this part, including, but not limited to, s. 215.821.

History.—s. 15, ch. 63-573; ss. 22, 23, 35, ch. 69-106; s. 291, ch. 92-279; s. 55, ch. 92-326; s. 132, ch. 2002-20; s. 17, ch. 2014-171.

Note.—Former s. 348.0114.






Part IV - SANTA ROSA BAY BRIDGE AUTHORITY (ss. 348.965-348.9781)

348.965 - Short title.

348.965 Short title.—This part shall be known and may be cited as the “Santa Rosa Bay Bridge Authority Law.”

History.—s. 1, ch. 84-354.



348.966 - Definitions.

348.966 Definitions.—As used in this part, unless the context clearly indicates otherwise, the term:

(1) “Agency of the state” means and includes this state and any department of, or corporation, agency, or instrumentality heretofore or hereafter created, designated, or established by, this state.

(2) “Authority” means the Santa Rosa Bay Bridge Authority.

(3) “Bonds” means and includes the notes, bonds, refunding bonds, or other evidences of indebtedness or obligations, in either temporary or definitive form, which the authority is authorized to issue pursuant to this part.

(4) “County” means Santa Rosa County.

(5) “Department” means the Department of Transportation.

(6) “Division” means the Division of Bond Finance of the State Board of Administration.

(7) “Federal agency” means and includes the United States, the President of the United States, and any department of, or corporation, agency, or instrumentality heretofore or hereafter created, designated, or established by, the United States.

(8) “Lease-purchase agreement” means a lease-purchase agreement which the authority is authorized to enter with the Department of Transportation pursuant to this part.

(9) “Members” means the governing body of the authority, and “member” means one of the individuals constituting such governing body.

(10) “Receipts” means all tolls, revenues, rates, fees, charges, rentals, contributions, grants, advances, and other sums or receipts of the authority derived from any source whatsoever, including amounts received pursuant to any lease-purchase agreement between the authority and the department and amounts received as a result of any arrangement entered into by the authority pursuant to s. 348.973.

(11) “Santa Rosa Bay Bridge System” means a bridge between Red Fish Point on the mainland and Garcon Point on the cape, which may include an eventual connection to Santa Rosa Island, together with any and all appurtenant facilities, approaches, and avenues of access.

History.—s. 1, ch. 84-354; s. 136, ch. 92-152; s. 295, ch. 92-279; s. 55, ch. 92-326.



348.967 - Santa Rosa Bay Bridge Authority.

348.967 Santa Rosa Bay Bridge Authority.—

(1) There is created and established a body politic and corporate, an agency of the state, to be known as the “Santa Rosa Bay Bridge Authority,” hereinafter referred to as the “authority.”

(2)(a) The governing body of the authority shall consist of seven members. Three members shall be appointed by the Governor and three members shall be appointed by the Board of County Commissioners of Santa Rosa County, none of whom shall be an elected official at the time of his or her appointment. The six members appointed by the Governor and the board of county commissioners shall be permanent residents of Santa Rosa County at all times during their terms of office. The seventh member shall be the district secretary of the Department of Transportation serving in the district that contains Santa Rosa County. The term of each appointed member shall be for 4 years. The district secretary shall serve ex officio. A vacancy occurring during a term shall be filled only for the balance of the unexpired term. Any member of the authority is eligible for reappointment.

(b) Upon the effective date of his or her appointment, or as soon as practicable thereafter, each appointed member of the authority shall enter upon his or her duties.

(c) Each member of the authority, before entering upon his or her official duties, shall take and subscribe to an oath, before some official authorized by law to administer oaths, that he or she will faithfully, honestly, and impartially perform the duties devolving upon him or her in office as a member of the governing body of the authority and that he or she will not neglect any duty imposed upon him or her by this part.

(d) A member of the authority may be removed from office by the Governor for misconduct, malfeasance, misfeasance, or nonfeasance in office.

(3) The authority shall elect one of its members as chair of the authority. The authority shall also elect a secretary and a treasurer who may or may not be members of the authority. The chair, secretary, and treasurer shall hold such offices at the will of the authority.

(4) Four members of the authority constitute a quorum. In all cases, an affirmative vote of at least four members present at a given meeting is necessary for any action taken by the authority. No vacancy in the authority shall impair the right of a quorum of the authority to exercise all of the rights and perform all of the duties of the authority.

(5) The authority may employ an executive secretary, an executive director, its own counsel and legal staff, technical experts, and such engineers and such employees, permanent or temporary, as it may require; determine the qualifications and fix the compensation of such persons, firms, or corporations; and employ a fiscal agent or agents. The authority may delegate to one or more of its agents or employees such of its powers as it deems necessary to carry out the purposes of this part, subject always to the supervision and control of the authority.

(6) Members of the authority are entitled to receive from the authority travel and other necessary expenses incurred in connection with the business of the authority, as provided in s. 112.061, but they may draw no salaries or other compensation.

History.—s. 1, ch. 84-354; s. 10, ch. 88-215; s. 524, ch. 95-148; s. 17, ch. 97-100.



348.968 - Purposes and powers.

348.968 Purposes and powers.—

(1)(a) The authority created and established by the provisions of this part is granted and shall have the right to acquire, hold, construct, improve, maintain, operate, own, and lease all or any part of the Santa Rosa Bay Bridge System, hereinafter referred to as the “system.”

(b) It is the express intention of this part that the authority, in the construction of the system, be authorized to construct any extensions, additions, or improvements to the system or appurtenant facilities, including all necessary approaches and avenues of access, with such changes, modifications, or revisions of the project as are deemed desirable and proper.

(2) The authority is granted, and shall have and may exercise, all powers necessary, appurtenant, convenient, or incidental to the carrying out of said purposes, including, but not limited to, the following rights and powers:

(a) To sue and be sued, implead and be impleaded, and complain and defend in all courts.

(b) To adopt, use, and alter at will a corporate seal.

(c) To acquire, purchase, hold, lease as lessee, and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the authority and to sell, lease as lessor, transfer, and dispose of any property or interest therein at any time acquired by it.

(d) To enter into and make leases, either as lessee or as lessor, in order to carry out the right to lease as set forth in this part.

(e) To enter into and make lease-purchase agreements with the department as provided herein.

(f) To fix, alter, charge, establish, and collect tolls, rates, fees, rentals, and other charges for the services and facilities of the system, which tolls, rates, fees, rentals, and other charges must always be sufficient to comply with any covenants made with the holders of any bonds issued pursuant to this part. However, such right and power may be assigned or delegated by the authority to the department.

(g) To borrow money and make and issue bonds, which bonds may be issued pursuant to the State Bond Act or, in the alternative, pursuant to the provisions of s. 348.969(2), in either case, for any purpose of the authority authorized, including the financing of all or part of the cost, as specified in s. 190.003(8), of all or any part of the system and the refunding of any and all previous issues of bonds of the authority at or prior to maturity.

(h) To make contracts of every name and nature and to execute all instruments necessary or convenient for the carrying on of its business, including entering into contracts for the services of consultants to perform planning, engineering, legal, or other appropriate services of a professional nature, subject to the requirements of applicable law relating to public bidding.

(i) Without limitation of the foregoing, to borrow money and accept grants from, and to enter into contracts, including interlocal agreements, leases, or other transactions, with any federal agency, the state, or any political subdivision thereof, any agency of the state, Santa Rosa County, or any other public body of the state, including pursuant to s. 348.973. For purposes of the foregoing, the authority shall have the right to apply for, receive, and participate in, any and all grants, advances, and technical support provided by any federal agency or the department, the division, the county, or other political subdivision, agency, or instrumentality of the state to local governmental entities, special districts, expressway or transportation authorities, road and bridge districts, special road and bridge districts, metropolitan transportation authorities, and other public subdivisions, agencies, and instrumentalities of the state pursuant to the Florida Transportation Code, in connection with the State Highway System or otherwise.

(j) To have the power of eminent domain, including the procedural powers granted under chapters 73 and 74.

(k) To pledge, hypothecate, or otherwise encumber all or any part of its receipts as security for all or any of the obligations of the authority.

(l) To do all acts and things necessary or convenient for the conduct of its business and the general welfare of the authority in order to carry out the powers granted to it by this part or any other law.

(3) Any provision in this part or any other provision of law to the contrary notwithstanding, the consent of any municipality is not necessary for any project of the authority, whether or not the project lies in whole or in part within the boundaries of the municipality. However, the officials and residents of any municipality in which any project of the authority is to be located, in whole or in part, shall be given ample opportunity to discuss the project and advise the authority as to their positions thereon at a duly advertised public hearing. Advertisement of the public hearing shall be by way of a newspaper published in Santa Rosa County and circulated in the affected municipality. The legal notice and display advertisement shall be published at least 2 weeks before the public hearing and shall contain the time and place of the public hearing and a short description of the subject to be discussed. The public hearing may be adjourned from time to time and set for a time and place certain without the necessity of further advertisement. In routing and locating any expressway or its interchanges in or through a municipality, the authority shall give due regard to the effect of such location on the municipality as a whole and shall not unreasonably split, divide, or otherwise separate areas of the municipality one from the other.

History.—s. 1, ch. 84-354; s. 4, ch. 91-142; s. 137, ch. 92-152; s. 8, ch. 2009-142.



348.969 - Bonds.

348.969 Bonds.—

(1) Bonds may be issued on behalf of the authority as provided by the State Bond Act. In the alternative, the authority may issue bonds pursuant to the provisions of subsection (2).

(2)(a) Bonds of the authority issued pursuant to the provisions of this subsection, whether on original issuance or on refunding, shall be authorized by one or more resolutions of the members, which resolutions may be adopted at the same meeting at which they are introduced. Bonds of the authority so authorized may be issued in one or more series, may be either term or serial bonds, and shall bear such date or dates, be payable on demand or mature at such time or times (not to exceed 40 years from their respective dates), bear interest, fixed or variable, at such rate or rates not exceeding the maximum lawful interest rate, be in such denominations, be in such form (either coupon or fully registered), carry such registration, replacement, or exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, with or without premium, have such rank and be entitled to such priorities on the receipts of the authority as the authority may determine. The bonds shall be executed either by manual or facsimile signature by such officers as the authority shall determine, provided such bonds bear at least one signature which is manually executed thereon for the purpose of authenticating same, which manual signature may be that of an authorized officer of the trustee for such bonds, and the coupons attached to such bonds shall bear the facsimile signature or signatures of such officer or officers as are designated by the authority and shall have the seal of the authority affixed, imprinted, reproduced, or lithographed thereon, all as may be prescribed in such resolution or resolutions. In case any officer whose signature or facsimile signature appears on any bonds or coupons ceases to be such officer before delivery of such bonds or coupons, such signature or facsimile signature shall nevertheless be valid and sufficient for all purposes as fully and to the same extent as if such officer had remained in office until such delivery.

(b) Such bonds shall be sold at public or private sale at such price or prices as the authority determines to be in its best interest, except that the interest costs to the authority on such bonds may not exceed the maximum lawful interest rate. Pending the preparation of definitive bonds, interim certificates may be issued to the purchaser or purchasers of such bonds and may contain such terms and conditions as the authority may determine.

(c) Any such resolution or resolutions authorizing any bonds hereunder may contain provisions, and valid and legally binding covenants of the authority, which shall be part of the contract with the holders of such bonds, as to:

1. The pledging of all or any part of the authority’s receipts.

2. The completion, improvement, operation, extension, maintenance, repair, lease or lease-purchase agreement of all or any part of the system and the duties of the authority and others, including the department, with reference thereto.

3. Limitations on the purposes to which the proceeds of the bonds, then or thereafter to be issued, or of any advances or grants may be applied.

4. The fixing, charging, establishing, and collecting of tolls, rates, fees, rentals, or other charges for use of the services and facilities of the system or any part thereof.

5. The setting aside of reserves or sinking funds or repair and replacement funds and the regulation and disposition thereof.

6. Limitations on the issuance of additional bonds.

7. The terms and provisions of any lease-purchase agreement, deed of trust, or indenture securing the bonds, or under which the same may be issued.

8. Any other provisions, additional covenants, and agreements with the holders of the bonds that the authority may deem desirable and proper, including to enhance the security of such bonds or the marketability thereof and which are customary in accordance with the market requirements of the sale of such bonds.

(d) The State Board of Administration may, upon request of the authority, act as fiscal agent for the authority in the issuance of any bonds which may be issued pursuant to this subsection or the State Bond Act; and the State Board of Administration may, upon request of the authority, take over the management, control, administration, custody, and payment of any and all debt services or funds or assets now or hereafter available for any bonds issued pursuant to this part. Alternatively, as security for such bonds, the authority may enter into deeds of trust, indentures, or other agreements with a corporate trustee or trustees, which shall act as fiscal agent for the authority and may be any trust company within or without the State of Florida and may, under such instruments, assign and pledge all or any of the revenues. Any such deed of trust, indenture, or other agreement may contain such provisions as are customary in such instruments or as the authority may authorize, including, but without limitation, provisions as to:

1. The completion, improvement, operation, extension, maintenance, repair, and lease of, or lease-purchase agreement relating to, all or any part of the system and the duties of the authority and others, including the department, with reference thereto.

2. The application of funds and the safeguarding of funds on hand or on deposit.

3. The rights and remedies of the trustee and the holders of the bonds.

4. The terms and provisions of the bonds or the resolutions authorizing the issuance of same and terms and conditions for modification or amendments of any of the foregoing and of any covenants of the authority in the proceedings authorizing the issuance of the bonds.

(e) Any of the bonds issued pursuant to this subsection are, and are hereby declared to be, negotiable instruments and shall have all the qualities and incidents of negotiable instruments under the law merchant and the Uniform Commercial Code of this state.

History.—s. 1, ch. 84-354; s. 138, ch. 92-152.



348.97 - Lease-purchase agreement.

348.97 Lease-purchase agreement.—

(1) In order to effectuate the purposes of this part and as authorized herein, the authority may, but shall not be required to, enter into a lease-purchase agreement with the department relating to and covering all or any part of the system.

(2) Any lease-purchase agreement may provide for the leasing and ultimate sale of all or any part of the system by the authority, as lessor, to the department, as lessee, and shall prescribe the terms of such lease and the rentals to be paid thereunder.

(3) The lease-purchase agreement may include such other provisions, agreements, and covenants as the authority and the department deem advisable or required, including, but not limited to, provisions as to the bonds to be issued under and for the purposes of this part; the completion, extension, improvement, operation, and maintenance of all or any part of the system and the expenses and cost of operation of the authority; the charging and collection of tolls, rates, fees, rentals, or other charges for the use of the services and facilities thereof; the application of grants, aid, contributions, or advances which may be made or given to assist the authority in the completion, extension, improvement, operation, and maintenance of all of any part of the system, which the authority is authorized to accept and apply to such purposes; the enforcement of payment and collection of tolls, rates, fees, and rentals; and any other terms, provisions, or covenants necessary, incidental, or appurtenant to the making of, and full performance under, such lease-purchase agreement.

(4) The department, as lessee under such lease-purchase agreement, is authorized to pay, as rentals thereunder, any tolls, rates, fees, charges, funds, moneys, receipts, or income accruing to the department from the operation of the system and may also pay, as rentals, any appropriations received by the department pursuant to any act of the Legislature heretofore or hereafter enacted in which the appropriations are expressly authorized to be used as rentals for the system; however, nothing herein or in such lease-purchase agreement is intended to, nor shall this part or such lease-purchase agreement require the making or continuance of such appropriations, nor shall any holder of bonds issued pursuant to this part ever have any right to compel the making or continuance of such appropriations.

(5) The department has the power to covenant in any lease-purchase agreement that it will pay all or any part of the cost of the operation, maintenance, repair, renewal, and replacement of all or any part of the system and any part of the cost of completing all or any part of the system to the extent that the proceeds of bonds issued therefor are insufficient, from sources other than receipts of the authority.

(6) Whether or not the authority enters into a lease-purchase agreement with the department relating to the system or any part thereof, the system shall be a part of the State Highway System as defined in s. 334.03; and the department is authorized, upon the request of the authority, to expend, out of any funds available for the purpose, such moneys, and to use such of its engineering and other forces as may be necessary and desirable in the judgment of the department, for the operation of the authority and for traffic surveys, borings, surveys, preparation of plans and specifications, estimates of cost, and other preliminary engineering and other studies.

History.—s. 1, ch. 84-354; s. 139, ch. 92-152.



348.971 - Department may be appointed agent of authority for construction.

348.971 Department may be appointed agent of authority for construction.—The department may be appointed by the authority as its agent for the purpose of constructing improvements and extensions to the system and for the completion thereof. In such event, the division shall provide the department with complete copies of all documents, agreements, resolutions, contracts, and instruments relating thereto; shall request the department to do such construction work, including the planning, surveying, and actual construction of the completion, extensions, and improvements to the system; and shall transfer to the credit of an account of the department in the State Treasury the necessary funds therefor. The department shall thereupon be authorized, empowered, and directed to proceed with such construction and to use the funds for such purpose in the same manner as it is now authorized to use the funds otherwise provided by law for its use in the construction of roads and bridges.

History.—s. 1, ch. 84-354; s. 140, ch. 92-152.



348.972 - Acquisition of lands and property.

348.972 Acquisition of lands and property.—

(1) For the purposes of this part, the authority may acquire private or public property and property rights, including rights of access, air, view, and light, by gift, devise, purchase, or condemnation by eminent domain proceedings, as the authority may deem necessary. The right of eminent domain herein conferred shall be exercised by the authority in the manner provided by law.

(2) In connection with the acquisition of property or property rights as herein provided, the authority may, in its discretion, acquire an entire lot, block, or tract of land if, by so doing, the interests of the public will be best served, even though the entire lot, block, or tract is not immediately needed for the right-of-way proper.

History.—s. 1, ch. 84-354.



348.973 - Cooperation with other units, boards, agencies, and individuals.

348.973 Cooperation with other units, boards, agencies, and individuals.—Express authority and power is given and granted to any agency or instrumentality of the state, county, municipality, drainage district, road and bridge district, school district, or other political subdivision, board, commission, or individual in or of this state to make and enter into contracts, including interlocal agreements, leases, conveyances, or other agreements within the provisions and purposes of this part with the authority. The authority is expressly authorized to make and enter into contracts, including interlocal agreements, leases, conveyances, and other agreements, to the extent consistent with chapters 334, 335, 338, and 339 and other provisions of the laws of this state and with 23 U.S.C. ss. 101 et seq., with any political subdivision, agency, or instrumentality of this state and with any federal agency, corporation, or individual, for the purpose of carrying out the provisions of this part.

History.—s. 1, ch. 84-354; s. 27, ch. 85-81; s. 141, ch. 92-152.



348.974 - Covenant of the state.

348.974 Covenant of the state.—The state does hereby pledge to, and agrees with, any person, firm, corporation, or federal or state agency subscribing to or acquiring the bonds to be issued by the authority for the purposes of this part that the state will not limit or alter the rights hereby vested in the authority and the department until all bonds at any time issued, together with the interest thereon, are fully paid and discharged, insofar as the same affects the rights of the holders of bonds issued hereunder. The state does further pledge to, and agrees with, the United States that, in the event any federal agency constructs, or contributes any funds for the completion, extension, or improvement of, the system or any part or portion thereof, the state will not alter or limit the rights and powers of the authority and the department in any manner which would be inconsistent with the continued maintenance and operation of the system or any part thereof or the completion, extension, or improvement thereof or which would be inconsistent with the due performance of any agreement between the authority and any such federal agency, and the authority and the department shall continue to have and may exercise all powers herein granted so long as the same shall be necessary or desirable for carrying out the purposes of this part and the purposes of the United States in the completion, extension, or improvement of the system or any part or portion thereof.

History.—s. 1, ch. 84-354; s. 142, ch. 92-152.



348.9751 - Remedies; pledges enforceable for bondholders.

348.9751 Remedies; pledges enforceable for bondholders.—Any holder of bonds issued under the provisions of this part, except to the extent such rights may be restricted by the resolution, deed of trust, indenture, or other proceeding relating to the issuance of such bonds, may by civil action, mandamus, or other appropriate action, suit, or proceeding in law or in equity, in any court of competent jurisdiction, protect and enforce any and all rights of such bondholder granted under the proceedings authorizing the issuance of such bonds and enforce any pledge made for payment of the principal and interest on bonds, or any covenant or agreement relative thereto, against the authority or directly against the department, as may be appropriate.

History.—s. 143, ch. 92-152.



348.9761 - Exemption from taxation.

348.9761 Exemption from taxation.—The accomplishment of the authorized purposes of the authority created under this part is, shall, and will be in all respects for the benefit of the people of the state for the increase of their commerce and prosperity and for the improvement of their health and living conditions. Since the authority will perform essential governmental functions in accomplishing such purpose, the authority shall not be required to pay any taxes or assessments of any kind or nature whatsoever upon any property acquired or used by it for such purposes or upon any revenues at any time received by it. The bonds, their transfer and the income therefrom, including any profits made on the sale thereof, shall at all times be free from taxation of any kind by the state or by any political subdivision or other agency or instrumentality thereof. The exemption granted by this section shall not be applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

History.—s. 144, ch. 92-152.



348.9771 - Eligibility for investments and security.

348.9771 Eligibility for investments and security.—All bonds issued by the authority shall be and constitute legal investment for state, county, municipal, and all other public funds, and for banks, savings banks, insurance companies, executors, administrators, trustees, and all other fiduciaries, and shall also be and constitute securities eligible for deposit as security for all state, county, municipal, or other public funds, notwithstanding the provisions of any other law or laws to the contrary.

History.—s. 145, ch. 92-152.



348.9781 - This part complete and additional authority.

348.9781 This part complete and additional authority.—

(1) The powers conferred by this part shall be in addition and supplemental to the existing respective powers of the authority, the department, and the county, if any, and this part shall not be construed as repealing any of the provisions of any other law, general, special, or local, but shall be deemed to supersede such other law or laws in the exercise of the powers provided in this part insofar as such other law or laws are inconsistent with the provisions of this part and to provide a complete method for the exercise of the powers granted in this part. The construction, reconstruction, improvement, extension, repair, maintenance, and operation of the system, and the issuance of bonds under this part to finance all or part of the cost thereof, may be accomplished upon compliance with the provisions of this part without regard to or necessity for compliance with the provisions, limitations, or restrictions contained in any other general, special, or local law, and neither approval of any bonds issued under this part by the qualified electors or qualified electors who are freeholders in the state or in the county or in any other political subdivision of the state, nor any procedures or proceedings, publications, notices, consents, approvals, orders, acts, or things by the authority or the members thereof, or any other governmental entity, shall be required for the issuance of such bonds, except as may be prescribed in this part.

(2) This part shall not be deemed to supersede, repeal, rescind, or modify any other law or laws relating to the State Board of Administration, the Department of Transportation, or the Division of Bond Finance, but shall be deemed to and shall supersede such other law or laws as are inconsistent with the provisions of this part.

History.—s. 146, ch. 92-152; s. 55, ch. 95-143.






Part V - OSCEOLA COUNTY EXPRESSWAY AUTHORITY (ss. 348.9950-348.9961)

348.9950 - Short title.

1348.9950 Short title.—This part may be cited as the “Osceola County Expressway Authority Law.”

History.—s. 34, ch. 2010-225; s. 20, ch. 2014-171.

1Note.—Repealed by s. 20(2), ch. 2014-171, effective “on the same date that the Osceola County Expressway System is transferred to the Central Florida Expressway Authority.”



348.9951 - Definitions.

1348.9951 Definitions.—Terms used in this part, except where the context clearly indicates otherwise, shall have the same meanings as those defined in the Florida Expressway Authority Act.

History.—s. 34, ch. 2010-225; s. 20, ch. 2014-171.

1Note.—Repealed by s. 20(2), ch. 2014-171, effective “on the same date that the Osceola County Expressway System is transferred to the Central Florida Expressway Authority.”



348.9952 - Osceola County Expressway Authority.

1348.9952 Osceola County Expressway Authority.—

(1) There is created a body politic and corporate, an agency of the state, to be known as the Osceola County Expressway Authority.

(2)(a) The governing body of the authority shall consist of six members. Five members, at least one of whom must be a member of a racial or ethnic minority group, must be residents of Osceola County, three of whom shall be appointed by the governing body of the county and two of whom shall be appointed by the Governor. The sixth member shall be the district secretary of the department serving in the district that includes Osceola County, who shall serve as an ex officio, nonvoting member. The term of each appointed member shall be for 4 years, except that the first term of the initial members appointed by the Governor shall be 2 years each. Each appointed member shall hold office until his or her successor has been appointed and has qualified. A vacancy occurring during a term shall be filled only for the balance of the unexpired term. Each appointed member of the authority shall be a person of outstanding reputation for integrity, responsibility, and business ability, but a person who is an officer or employee of any municipality or of Osceola County in any other capacity may not be an appointed member of the authority. A member of the authority is eligible for reappointment.

(b) Members of the authority may be removed from office by the Governor for misconduct, malfeasance, or nonfeasance in office.

(3)(a) The authority shall elect one of its members as chair. The authority shall also elect a secretary and a treasurer, who may be members of the authority. The chair, secretary, and treasurer shall hold such offices at the will of the authority.

(b) Three members of the authority constitute a quorum, and the vote of three members is necessary for any action taken by the authority. A vacancy in the authority does not impair the right of a quorum of the authority to exercise all of the rights and perform all of the duties of the authority.

(4)(a) The authority may employ an executive secretary, an executive director, its own counsel and legal staff, technical experts, engineers, and other employees, permanent or temporary, as it may require, and may determine the qualifications and fix the compensation of such persons, firms, or corporations. Additionally, the authority may employ a fiscal agent or agents. However, the authority shall solicit sealed proposals from at least three persons, firms, or corporations for the performance of any services as fiscal agents. The authority may delegate to one or more of its agents or employees such of its power as it deems necessary to carry out the purposes of this part, subject always to the supervision and control of the authority.

(b) Members of the authority are entitled to receive from the authority their travel and other necessary expenses incurred in connection with the business of the authority as provided in s. 112.061, but members shall not draw salaries or other compensation.

(c) The department is not required to grant funds for startup costs to the authority. However, the governing body of the county may provide funds for such startup costs.

(d) The authority shall cooperate with and participate in any efforts to establish a regional expressway authority.

(e) Notwithstanding any other provision of law, including s. 339.175(3), the authority is not entitled to voting membership in a metropolitan planning organization in which Osceola County, or any of the municipalities therein, are also voting members.

History.—s. 34, ch. 2010-225; s. 20, ch. 2014-171.

1Note.—Repealed by s. 20(2), ch. 2014-171, effective “on the same date that the Osceola County Expressway System is transferred to the Central Florida Expressway Authority.”



348.9953 - Purposes and powers.

1348.9953 Purposes and powers.—The purposes and powers of the authority shall be the same as those identified in the Florida Expressway Authority Act. In implementing this act, the authority shall institute procedures to encourage the awarding of contracts for professional services and construction to certified minority business enterprises as defined in s. 288.703. The authority shall develop and implement activities to encourage the participation of certified minority business enterprises in the contracting process.

History.—s. 34, ch. 2010-225; s. 20, ch. 2014-171.

1Note.—Repealed by s. 20(2), ch. 2014-171, effective “on the same date that the Osceola County Expressway System is transferred to the Central Florida Expressway Authority.”



348.9954 - Bonds.

1348.9954 Bonds.—Bonds may be issued on behalf of the authority as provided by the State Bond Act and subject to the provisions of the Florida Expressway Authority Act.

History.—s. 34, ch. 2010-225; s. 20, ch. 2014-171.

1Note.—Repealed by s. 20(2), ch. 2014-171, effective “on the same date that the Osceola County Expressway System is transferred to the Central Florida Expressway Authority.”



348.9956 - Department may be appointed agent of authority for construction.

1348.9956 Department may be appointed agent of authority for construction.—The authority may appoint the department as its agent as provided in the Florida Expressway Authority Act.

History.—s. 34, ch. 2010-225; s. 20, ch. 2014-171.

1Note.—Repealed by s. 20(2), ch. 2014-171, effective “on the same date that the Osceola County Expressway System is transferred to the Central Florida Expressway Authority.”



348.9957 - Acquisition of lands and property.

1348.9957 Acquisition of lands and property.—The authority may acquire such rights, title, or interest in private or public property and such property rights, including easements, rights of access, air, view, and light by gift, devise, purchase, or condemnation by eminent domain proceedings, as the authority may deem necessary for the purposes of this part and subject to the provisions of the Florida Expressway Authority Act.

History.—s. 34, ch. 2010-225; s. 20, ch. 2014-171.

1Note.—Repealed by s. 20, ch. 2014-171, effective “on the same date that the Osceola County Expressway System is transferred to the Central Florida Expressway Authority.”



348.9958 - Cooperation with other units, boards, agencies, and individuals.

1348.9958 Cooperation with other units, boards, agencies, and individuals.—Any county, municipality, drainage district, road and bridge district, school district, or other political subdivision, board, commission, or individual in or of the state may make and enter into any contract, lease, conveyance, partnership, or other agreement with the authority within the provisions and for purposes of this part. The authority may make and enter into any contract, lease, conveyance, partnership, or other agreement with any political subdivision, agency, or instrumentality of the state or any federal agency, corporation, or individual for the purpose of carrying out the provisions of this part.

History.—s. 34, ch. 2010-225; s. 20, ch. 2014-171.

1Note.—Repealed by s. 20(2), ch. 2014-171, effective “on the same date that the Osceola County Expressway System is transferred to the Central Florida Expressway Authority.”



348.9959 - Legislative intent; covenant of the state.

1348.9959 Legislative intent; covenant of the state.—It is the intent of the Legislature that the state pledge to and agree with any person, firm, corporation, or federal or state agency subscribing to or acquiring the bonds to be issued by the authority for the purposes of this part that the state will not limit or alter the rights hereby vested in the authority and the department until all bonds at any time issued together with the interest thereon are fully paid and discharged insofar as the same affects the rights of the holders of bonds issued hereunder. It is also the intent of the Legislature that the state further pledge to and agree with the United States that in the event any federal agency shall construct or contribute any funds for the completion, extension, or improvement of the Osceola County Expressway System, or any part or portion thereof, the state will not alter or limit the rights and powers of the authority and the department in any manner that would be inconsistent with the continued maintenance and operation of the Osceola County Expressway System, or the completion, extension, or improvement thereof, or that would be inconsistent with the due performance of any agreements between the authority and any such federal agency. The authority and the department shall continue to have and may exercise all powers herein granted so long as the same shall be necessary or desirable for the carrying out of the purposes of this part and the purposes of the United States in the completion, extension, or improvement of the Osceola County Expressway System or any part or portion thereof.

History.—s. 34, ch. 2010-225; s. 20, ch. 2014-171.

1Note.—Repealed by s. 20(2), ch. 2014-171, effective “on the same date that the Osceola County Expressway System is transferred to the Central Florida Expressway Authority.”



348.9960 - Exemption from taxation.

1348.9960 Exemption from taxation.—

(1) As provided under and limited by the Florida Expressway Authority Act, the Osceola County Expressway Authority is not required to pay taxes or assessments of any kind or nature whatsoever upon any property acquired by it or used by it for such purpose or upon revenues at any time received by it.

(2) The bonds issued by or on behalf of the authority, their transfer, and the income therefrom, including any profits made on the sale thereof, shall at all times be free from taxation of any kind by the state or by any political subdivision or other taxing agency or instrumentality thereof. The exemption granted by this subsection does not apply to any tax imposed under chapter 220 on interest, income, or profits on debt obligations owned by corporations.

History.—s. 34, ch. 2010-225; s. 20, ch. 2014-171.

1Note.—Repealed by s. 20(2), ch. 2014-171, effective “on the same date that the Osceola County Expressway System is transferred to the Central Florida Expressway Authority.”



348.9961 - Automatic dissolution.

1348.9961 Automatic dissolution.—If, before January 1, 2020, the authority has not encumbered any funds to further its purposes and powers as authorized in s. 348.9953 to establish the system, the Osceola County Expressway Authority is dissolved.

History.—s. 34, ch. 2010-225; s. 20, ch. 2014-171.

1Note.—Repealed by s. 20(2), ch. 2014-171, effective “on the same date that the Osceola County Expressway System is transferred to the Central Florida Expressway Authority.”









Chapter 349 - JACKSONVILLE TRANSPORTATION AUTHORITY

349.01 - Title of law.

349.01 Title of law.—This law shall be known and may be cited as the “Jacksonville Transportation Authority Law.”

History.—s. 1, ch. 29996, 1955; s. 2, ch. 71-101.



349.02 - Definitions.

349.02 Definitions.—

(1) Except in those instances where the context clearly indicates otherwise, whenever used or referred to in this chapter, the following terms shall have the following meanings:

(a) “Authority” means the body politic and corporate, an agency of the state created by this chapter.

(b) “Members” means the governing body of the authority, and the term “member” means one of the individuals constituting such governing body.

(c) “Bonds” means and includes the notes, bonds, refunding bonds, or other evidences of indebtedness or obligations, in either temporary or definitive form, that the authority is authorized to issue pursuant to this chapter.

(d) “Department” means the Department of Transportation existing under chapters 334-339.

(e) “Florida State Improvement Commission” or “commission” means the state agency created, organized, and existing under and by virtue of the provisions of former chapter 420, or the successor thereto, chapter 29788, Acts of 1955, now chapter 288.

(f) “County” means the County of Duval.

(g) “City” means the City of Jacksonville.

(h) “State Board of Administration” means the body corporate existing under the provisions of s. 4, Art. IV of the State Constitution or any successor thereto.

(i) “Agency of the state” means and includes the state and any department of the state, the authority, or any corporation, agency, or instrumentality heretofore or hereafter created, designated, or established by the state.

(j) “Federal agency” means and includes the United States, the President of the United States, and any department of the United States or any corporation, agency, or instrumentality heretofore or hereafter created, designated, or established by the United States.

(k) “Duval County gasoline tax funds” means all the 80-percent surplus gasoline tax funds accruing in each year to the Department of Transportation for use in Duval County under the provisions of s. 9, Art. XII of the State Constitution, after deduction only of any amounts of said gasoline tax funds heretofore pledged by the department or the county for outstanding obligations.

(l) “Transportation facilities” means and includes all mobile and fixed assets (real or personal property or rights therein) used in the transportation of persons or property by any means of conveyance whatsoever, and all appurtenances thereto, such as, but not limited to, highways; limited or controlled access lanes and facilities; docks, vessels, vehicles, fixed guideway facilities, and any means of conveyance of persons or property of all types; park-and-ride facilities; transit-related improvements adjacent to transit facilities or stations; bus, train, vessel, or other vehicle storage, cleaning, fueling, control, and maintenance facilities; and administrative and other office space for the exercise by the authority of the powers and obligations herein granted.

(2) Words importing singular number shall include the plural number in each case and vice versa, and words importing persons shall include firms and corporations.

History.—s. 2, ch. 29996, 1955; s. 18, ch. 69-216; ss. 23, 35, ch. 69-106; s. 1, ch. 2009-111; s. 24, ch. 2011-64; s. 57, ch. 2013-15.



349.03 - Jacksonville Transportation Authority.

349.03 Jacksonville Transportation Authority.—

(1) There is hereby created and established a body politic and corporate and an agency of the state to be known as the Jacksonville Expressway Authority, redesignated as the Jacksonville Transportation Authority, and hereinafter referred to as the “authority.”

(2) The governing body of the authority shall consist of seven members. Three members shall be appointed by the Governor and confirmed by the Senate. Three members shall be appointed by the mayor of the City of Jacksonville subject to confirmation by the council of the City of Jacksonville. The seventh member shall be the district secretary of the Department of Transportation serving in the district that contains the City of Jacksonville. Except for the seventh member, members shall be residents and qualified electors of Duval County.

(3)(a) The terms of appointed members shall be for 4 years deemed to have commenced on June 1 of the year in which they are appointed. Each member shall hold office until a successor has been appointed and has qualified. A vacancy during a term shall be filled by the respective appointing authority only for the balance of the unexpired term. Any member appointed to the authority for two consecutive full terms shall not be eligible for appointment to the next succeeding term. One of the members so appointed shall be designated annually by the members as chair of the authority, one member shall be designated annually as the vice chair of the authority, one member shall be designated annually as the secretary of the authority, and one member shall be designated annually as the treasurer of the authority. The members of the authority shall not be entitled to compensation, but shall be reimbursed for travel expenses or other expenses actually incurred in their duties as provided by law. Four voting members of the authority shall constitute a quorum, and no resolution adopted by the authority shall become effective unless with the affirmative vote of at least four members. Members of the authority shall file as their mandatory financial disclosure a statement of financial interest with the Commission on Ethics as provided in s. 112.3145.

(b) The authority shall employ an executive director, and the executive director may hire such staff, permanent or temporary, as he or she may determine and may organize the staff of the authority into such departments and units as he or she may determine. The executive director may appoint department directors, deputy directors, division chiefs, and staff assistants to the executive director, as he or she may determine. In so appointing the executive director, the authority may fix the compensation of such appointee, who shall serve at the pleasure of the authority. All employees of the authority shall be exempt from the provisions of part II of chapter 110. The authority may employ such financial advisers and consultants, technical experts, engineers, and agents and employees, permanent or temporary, as it may require and may fix the compensation and qualifications of such persons, firms, or corporations. The authority may delegate to one or more of its agents or employees such of its powers as it shall deem necessary to carry out the purposes of this chapter, subject always to the supervision and control of the governing body of the authority.

History.—s. 3, ch. 29996, 1955; s. 19, ch. 63-400; s. 1, ch. 67-542; ss. 23, 35, ch. 69-106; s. 1, ch. 70-381; s. 2, ch. 71-101; s. 1, ch. 79-409; s. 209, ch. 81-259; s. 1, ch. 85-263; s. 11, ch. 88-215; s. 525, ch. 95-148; s. 50, ch. 2002-1; s. 4, ch. 2007-196; s. 2, ch. 2009-111; s. 71, ch. 2012-174.



349.04 - Purposes and powers.

349.04 Purposes and powers.—

(1)(a) The authority created and established by the provisions of this chapter is hereby granted and shall have the right to acquire, hold, construct, improve, maintain, operate, own, and lease in the capacity of lessor the Jacksonville Expressway System (hereinafter referred to as “system”), heretofore partially constructed or acquired by the Florida State Improvement Commission in the Jacksonville, Duval County, metropolitan area, as more specifically described in the proceedings of the commission which authorized the issuance of $28 million in bonds of the commission for such purpose, and as hereafter completed or improved or extended as authorized by this chapter, and all appurtenant facilities, including all approaches, streets, roads, bicycle paths, bridges, and avenues of access for the Jacksonville Expressway System, and to construct or acquire extensions, additions, and improvements to the system and to complete the construction and acquisition of the system.

(b) The authority may, in addition, acquire, hold, construct, improve, operate, maintain, and lease in the capacity of lessor a mass transit system employing motor cars or buses; street railway systems beneath the surface, on the surface, or above the surface; or any other means determined useful to the rapid transfer of large numbers of people among the locations of residence, commerce, industry, and education in Duval County.

(c) The authority may further plan, coordinate, and recommend to appropriate officers and agencies of federal, state, and local governments methods and facilities for the parking of vehicles, the movement of pedestrians, and vehicular traffic (including bicycles), public and private, in Duval County to accomplish a coordinated transportation system for the greater Jacksonville area. The authority may construct and operate passenger terminals for the parking of automobiles and movement by public conveyance of persons and construct and operate all other facilities necessary to a complete and coordinated transportation system in the Jacksonville area.

(d) It is the express intention of this chapter that the authority, in completing the construction of the Jacksonville Expressway System, is not limited to the description thereof contained in the proceedings of the commission which authorized the issuance of $28 million in bonds to finance part of the cost thereof, but it is authorized to finance and construct any additional extensions, additions, or improvements to the system, or appurtenant facilities, including all necessary approaches, roads, bicycle ways, bridges, and avenues of access, with such changes, modifications, or revisions of the project as are deemed desirable and proper. It is the intent of this chapter, and to effect its purposes the Legislature determines, that bonds issued under this chapter be deemed to be state capital improvement bonds to finance or refinance the cost of state capital projects pursuant to s. 11(d), Art. VII of the State Constitution. However, the provisions of s. 316.091(2), relating to bicycles, do not apply to this system.

(e) In addition to the other powers set forth in this chapter, the authority has the right to plan, develop, finance, construct, own, lease, purchase, operate, maintain, relocate, equip, repair, and manage those public transportation projects, such as express bus services; bus rapid transit services; light rail, commuter rail, heavy rail, or other transit services; ferry services; transit stations; park-and-ride lots; transit-oriented development nodes; or feeder roads, reliever roads, connector roads, bypasses, or appurtenant facilities, that are intended to address critical transportation needs or concerns in the Jacksonville, Duval County, metropolitan area. These projects may also include all necessary approaches, roads, bridges, and avenues of access that are desirable and proper with the concurrence of the department, as applicable, if the project is to be part of the State Highway System.

(f) The authority, in addition to the other powers and duties provided, shall have the power and responsibility to formulate and implement a plan for a mass transit system that will serve Duval County and the greater Jacksonville area.

(2) The authority is hereby granted, and shall have and may exercise all powers necessary, appurtenant, convenient, or incidental to the carrying out of the aforesaid purposes, including, but without being limited to, the right and power:

(a) To sue and be sued, implead and be impleaded, and complain and defend in all courts.

(b) To adopt, use, and alter at will a corporate seal.

(c) To acquire, purchase, construct, hold, lease as lessee or lessor, and use any franchise or any property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the purposes of the authority and to sell, lease as lessor, transfer, and dispose of any property or interest therein at any time acquired by it, including, without limitation, land, buildings, and other facilities located within or comprising transit-oriented developments which enhance the use or utility of transportation facilities owned or constructed by the authority and administrative and other buildings for the use of the authority in carrying out its powers and obligations granted in this chapter.

(d) To enter into and make leases for terms not exceeding 40 years, as either lessee or lessor, in order to carry out the right to lease as set forth in this chapter.

(e) To fix, alter, charge, establish, and collect rates, fees, rentals, and other charges for the services and facilities of the Jacksonville Expressway System and any other transportation facilities of the authority, which rates, fees, rentals, and other charges shall always be sufficient to comply with any covenants made with the holders of any bonds issued pursuant to this chapter; this right and power may be assigned or delegated by the authority to the department.

(f)1. To borrow money and make and issue negotiable notes, bonds, refunding bonds, and other evidences of indebtedness or obligations, either in temporary or definitive form (hereinafter in this chapter sometimes called “bonds”), of the authority, for the purpose of funding or refunding, at or prior to maturity, any bonds theretofore issued by the authority, or by the Florida State Improvement Commission to finance part of the cost of the Jacksonville Expressway System, and purposes related thereto, and for the purpose of financing or refinancing all or part of the costs of completion, improvement, or extension of the Jacksonville Expressway System, and appurtenant facilities, including all approaches, streets, roads, bridges, and avenues of access for the Jacksonville Expressway System and for any other purpose authorized by this chapter, such bonds to mature in not exceeding 40 years from the date of the issuance thereof; to secure the payment of such bonds or any part thereof by a pledge of any or all of its revenues, rates, fees, rentals, or other charges, including all or any portion of the Duval County gasoline tax funds received by the authority; and in general to provide for the security of such bonds and the rights and remedies of the holders thereof.

2. In the event that the authority determines to fund or refund any bonds theretofore issued by the authority, or by the commission as aforesaid, prior to the maturity thereof, the proceeds of such funding or refunding bonds shall, pending the prior redemption of the bonds to be funded or refunded, be invested in direct obligations of the United States; and it is the express intention of this chapter that such outstanding bonds may be funded or refunded by the issuance of bonds pursuant to this chapter notwithstanding that part of such outstanding bonds will not mature or become redeemable until 6 years after the date of issuance of bonds pursuant to this chapter to fund or refund such outstanding bonds.

(g) To make contracts of every name and nature and to execute all instruments necessary or convenient for the carrying on of its business.

(h) Without limitation of the foregoing, to borrow money and accept grants from, and to enter into contracts, leases, or other transactions with, any federal agency, the state, any agency of the state, the County of Duval, the City of Jacksonville, or any other public body of the state.

(i) To have the power of eminent domain, including the procedural powers granted under chapters 73 and 74.

(j) To pledge, hypothecate, or otherwise encumber all or any part of the revenues, rates, fees, rentals, or other charges or receipts of the authority, including all or any portion of the Duval County gasoline tax funds received by the authority pursuant to the terms of any lease-purchase agreement between the authority and the department, as security for all or any of the obligations of the authority.

(k) To do all acts and things necessary or convenient for the conduct of its business and the general welfare of the authority, in order to carry out the powers granted to it by this chapter or any other law.

(l) To invest and to borrow money and make and issue negotiable notes, bonds, refunding bonds, and other evidences of indebtedness or obligations, either in temporary or definitive form, of the authority for the purpose of financing or refinancing all or a part of the cost of the acquisition or improvement of transportation facilities and for any other purposes authorized by this chapter, such bonds to mature in not exceeding 40 years from the date of the issuance thereof; to secure the payment of such bonds or any part thereof by a pledge of any or all of its revenues, rates, fees, rentals, or other charges, including, without limitation, all or any portion of local option taxes or county gasoline tax funds received by the authority; and in general to provide for the security of such bonds and the rights and remedies of the holders thereof.

(m) To adopt rules to carry out the powers and obligations herein granted, which set forth a purpose, necessary definitions, forms, general conditions and procedures, and fines and penalties, including, without limitation, suspension or debarment, and charges for nonperformance, with respect to any aspect of the work or function of the authority for the permitting, planning, funding, design, acquisition, construction, equipping, operation, and maintenance of transportation facilities, transit and highway, within the state, provided or operated by the authority or others in cooperation with or at the direction of the authority, and for carrying out all other purposes of the authority set forth or authorized in this chapter.

(n) To establish and fund reserve accounts with respect to its operations and functions, make withdrawals therefrom, and replenish such accounts, as the governing body may reasonably determine.

(o) To adopt and approve an annual budget, and to utilize purchasing schedules and master purchasing contracts of the state, any municipality, or any federal agency, to the extent permitted by law.

(p) To retain legal counsel and financial, engineering, real estate, accounting, design, planning, and other consultants from time to time as the authority may determine to assist in the carrying out of the powers and obligations granted in this chapter.

(q) With the consent of the county within whose jurisdiction the following activities occur, to construct, own, operate, and maintain transportation facilities outside the jurisdictional boundaries of Duval County, with all necessary and incidental powers to accomplish the foregoing.

(r) To form, alone or with one or more other agencies of the state or local governments, public benefit corporations to carry out the powers and obligations granted in this chapter or the powers and obligations of such other agencies or local governments.

(s) To require or elect not to require bid bonds and protest bonds, to prequalify bidders or proposers in various categories of work or services, and to suspend or debar consultants and contractors in accordance with the rules of the authority.

(t) To create and operate an employees’ benefit fund for employees of the authority or public benefit corporations controlled by it. The proceeds of vending machines located on the premises of the authority or such corporations shall be paid into the fund and used for such benefits and purposes as the authority may determine.

(3) The authority shall have no power at any time or in any manner to pledge the credit or taxing power of the state or any political subdivision or agency thereof; nor shall any of the obligations of the authority be deemed to be obligations of the state or of any political subdivision or agency thereof; nor shall the state or any political subdivision or agency thereof, except the authority, be liable for the payment of the principal of, or interest on, such obligations. However, this provision is not applicable to the type or manner of financing authorized by s. 9(c)(5), Art. XII of the State Constitution, as amended, and laws enacted pursuant thereto.

(4) By a resolution of its governing body, the authority may expand its service area and enter into a partnership with any county that is contiguous to the then-current service area of the authority. The governing body shall determine the conditions and terms of the partnership, except as provided in this section. However, the authority may not expand its service area without the consent of the governing body representing the proposed expansion area.

(5) Except as otherwise expressly provided in this chapter, none of the powers and obligations herein granted to the authority shall be subject to the supervision or require the approval or consent of any municipality or county, except as may be agreed upon by the authority in an interlocal agreement with a municipality or county.

(6) No oral modification of a contract, whether for construction of highway facilities or other transportation facilities, shall be binding upon the authority or form the basis for a claim against the authority. Only the chair of the governing body or executive director of the authority, or the designee of either, may bind the authority. The authority may provide for liquidated damages for delays by contractors in construction of transportation facilities for the authority, or the authority may provide for other contractually agreed-upon damages measures for delays.

(7) The authority shall be deemed to be an “authority” for purposes of s. 337.403, shall have all of the powers granted to authorities under s. 337.403, and shall have the powers granted to the Department of Transportation under s. 337.274 with respect to its powers and obligations granted in this chapter.

(8) The authority may conduct public meetings and workshops by means of communications media technology, as provided in s. 120.54(5). However, a resolution, rule, or formal action is not binding unless a quorum is physically present at the noticed meeting location, and only members physically present may vote on any item.

History.—s. 4, ch. 29996, 1955; ss. 23, 35, ch. 69-106; s. 2, ch. 70-381; ss. 1, 3, 4, 5, ch. 71-101; s. 210, ch. 81-259; s. 1, ch. 81-306; s. 269, ch. 84-309; s. 5, ch. 2007-196; s. 3, ch. 2009-111; s. 25, ch. 2011-64; s. 72, ch. 2012-174.



349.041 - Provision of funds and services by city to authority.

349.041 Provision of funds and services by city to authority.—

(1) The authority shall prepare and submit annually its requests for such funds as it may require from the city for the ensuing year to the council of the city on or before June 1, setting forth its estimation for related gross revenues and estimated requirements for operations, maintenance expenses, and debt service. A copy of such requests shall be furnished to the Department of Transportation. The council and the mayor of the City of Jacksonville may appropriate such funds as they deem appropriate for the use of the authority, and the use of such funds shall be subject to audit by the Council Auditor of the City of Jacksonville.

(2) Except as the council may provide, and except as otherwise required by any trust indenture outstanding on September 1, 1971, the authority may use, on a cost-accounted basis, the central services of the city and shall pay therefor.

History.—s. 6, ch. 71-101; s. 4, ch. 2009-111.



349.043 - Public hearings for transportation facilities.

349.043 Public hearings for transportation facilities.—Transportation facilities may not be designated or relocated by the authority, nor may substantive changes be made thereto, until after a public hearing is conducted by the authority. Any interested party shall have the opportunity to be heard either in person or by counsel and to introduce testimony in such person’s behalf at the hearing. Reasonable notice of each such public hearing shall be published in a newspaper of general circulation in each county directly affected by the proposed transportation facility not less than 14 days prior to the hearing. In addition, the authority shall comply with all applicable federal and state requirements related to new or altered transportation facilities or services.

History.—s. 6, ch. 2009-111.



349.05 - Bonds of the authority; bonds not debt or pledges of credit of state.

349.05 Bonds of the authority; bonds not debt or pledges of credit of state.—

(1)(a) Bonds may be issued on behalf of the authority pursuant to the State Bond Act or, alternatively, the authority may issue bonds pursuant to paragraph (b).

(b)1. The bonds of the authority issued pursuant to the provisions of this chapter, whether an original issuance or on refunding, shall be authorized by resolution of the members thereof and may be issued in one or more series, may be either term or serial bonds, and shall bear such date or dates, be payable on demand or mature at such time or times, not exceeding 40 years from their respective dates, bear interest, fixed or variable, at such rate or rates, not exceeding the maximum lawful interest rate, be in such denominations, be in such form, either coupon or fully registered, carry such registration, exchangeability, and interchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, with or without premium, and other terms, have such rank, and be entitled to such remedies and priorities on the revenues, rates, fees, rentals, or other charges or receipts of the authority including all or any portion of local option sales tax or county gasoline tax funds received by the authority, as the authority may determine. The bonds shall be executed either by manual or facsimile signature by such officers as the authority shall determine, provided that such bonds shall bear at least one signature that is manually executed thereon, and the coupons attached to such bonds shall bear the facsimile signature or signatures of such officer or officers as shall be designated by the authority and shall have the seal of the authority affixed, imprinted, reproduced, or lithographed thereon, all as may be prescribed in such resolution or resolutions.

2. Such bonds shall be sold at public or private sale at such price or prices as the authority determines to be in its best interest, except that the interest costs to the authority on such bonds may not exceed the maximum lawful interest rate. The authority shall provide a specific finding by resolution as to the reason requiring any negotiated sale. Pending the preparation of definitive bonds, interim certificates may be issued to the purchaser or purchasers of such bonds and may contain such terms and conditions as the authority may determine.

3. The authority may issue bonds pursuant to this paragraph to refund any bonds previously issued regardless of whether the bonds being refunded were issued by the authority pursuant to this chapter or on behalf of the authority pursuant to the State Bond Act.

(2) Any such resolution or resolutions authorizing any bonds hereunder may contain provisions, and valid and legally binding covenants of the authority, which shall be part of the contract with the holders of such bonds, as to:

(a) The pledging of all or any part of the revenues, rates, fees, rentals, including the sales surtax adopted pursuant to s. 212.055(1) (including all or any portion of the county gasoline tax funds received by the authority), or other charges or receipts of any nature of the authority, whether or not derived by the authority from the Jacksonville Expressway System or its other transportation facilities;

(b) The completion, improvement, operation, extension, maintenance, repair, or lease of said system or transportation facilities, and the duties of the authority and others, including the department, with reference thereto;

(c) Limitations on the purposes to which the proceeds of the bonds, then or thereafter to be issued, or of any loan or grant, may be applied;

(d) The fixing, charging, establishing, and collecting of rates, fees, rentals, or other charges for use of the services and facilities of the Jacksonville Expressway System or any part thereof or its other transportation facilities;

(e) The setting aside of reserves or sinking funds or repair and replacement funds and the regulation and disposition thereof;

(f) Limitations on the issuance of additional bonds;

(g) The terms and provisions of any lease-purchase agreement, deed of trust, or indenture securing the bonds or under which the same may be issued; and

(h) Any other or additional provisions, covenants, and agreements with the holders of the bonds which the authority may deem desirable and proper.

(3) The State Board of Administration may, upon request by the authority, act as fiscal agent for the authority in the issuance of any bonds that may be issued pursuant to this chapter, and the State Board of Administration may, upon request by the authority, take over the management, control, administration, custody, and payment of any or all debt services or funds or assets now or hereafter available for any bonds issued pursuant to this chapter. The authority may enter into deeds of trust, indentures, or other agreements with a corporate trustee or trustees, which shall act as fiscal agent for the authority and may be any bank or trust company within or without the state, as security for such bonds and may, under such agreements, assign and pledge all or any of the revenues, rates, fees, rentals, or other charges or receipts of the authority, including all or any portion of local option taxes or county gasoline tax funds received by the authority, thereunder. Such deed of trust, indenture, or other agreement may contain such provisions as are customary in such instruments or as the authority may authorize, including, without limitation, provisions as to:

(a) The completion, improvement, operation, extension, maintenance, repair, and lease of all or any part of transportation facilities authorized in this chapter to be constructed, acquired, developed, or operated by the authority and the duties of the authority and others with reference thereto;

(b) The application of funds and the safeguarding of funds on hand or on deposit;

(c) The rights and remedies of the trustee and the holders of the bonds; and

(d) The terms and provisions of the bonds or the resolutions authorizing the issuance of the same.

(4) Any of the bonds issued pursuant to this chapter are, and are hereby declared to be, negotiable instruments and shall have all the qualities and incidents of negotiable instruments under the law merchant and the negotiable instruments law of the state.

(5) Notwithstanding any of the provisions of this chapter, each project, building, or facility that has been financed by the issuance of bonds or other evidences of indebtedness under this chapter and any refinancing thereof is hereby approved as provided for in s. 11(f), Art. VII of the State Constitution.

(6) Revenue bonds issued under the provisions of this chapter are not debts of the state or pledges of the faith and credit of the state. Such bonds are payable exclusively from revenues pledged for their payment. Each such bond shall contain a statement on its face that the state is not obligated to pay the same or the interest thereon, except from the revenues pledged for their payment, and that the faith and credit of the state is not pledged to the payment of the principle or interest of such bond. The issuance of revenue bonds under the provisions of this chapter does not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatsoever or to make any appropriation for their payment.

History.—s. 5, ch. 29996, 1955; s. 1, ch. 63-272; s. 5, ch. 67-461; ss. 23, 35, ch. 69-106; s. 8, ch. 71-101; s. 29, ch. 73-302; s. 12, ch. 90-329; s. 296, ch. 92-279; s. 55, ch. 92-326; s. 116, ch. 99-385; s. 60, ch. 2000-152; s. 7, ch. 2009-111; s. 26, ch. 2011-64.



349.061 - Bond financing authority.

349.061 Bond financing authority.—Pursuant to s. 11(f), Art. VII of the State Constitution, the Legislature hereby approves for bond financing by the authority any extensions, additions, and improvements to the Jacksonville Expressway System and any other facilities appurtenant, necessary, or incidental to the system or any transportation facilities herein authorized to be constructed, acquired, or operated by the authority. Subject to terms and conditions of applicable revenue bond resolutions and covenants, such costs may be financed in whole or in part by revenue bonds issued pursuant to s. 349.05(1)(a) or (b), whether currently issued or issued in the future, or by a combination of such bonds.

History.—s. 9, ch. 2009-111.



349.08 - Transfer of existing Jacksonville Expressway System to authority.

349.08 Transfer of existing Jacksonville Expressway System to authority.—

(1) In order to effectuate the purposes of this chapter, and subject to the rights of any holders of bonds heretofore issued by said Florida State Improvement Commission to finance any part of the cost of said Jacksonville Expressway System heretofore constructed by Florida State Improvement Commission in the Jacksonville, Duval County, metropolitan area, and to the rights of the State Road Department under any lease-purchase agreement heretofore entered into therefor between Florida State Improvement Commission and said State Road Department, all the right, title and interest in and to said Jacksonville Expressway System, and all powers, jurisdiction and control over or relating thereto, heretofore vested in Florida State Improvement Commission, upon the request of the authority, shall be transferred, set over, assigned and conveyed to said authority, and said Florida State Improvement Commission shall thereupon transmit to the proper officers of the authority all deeds, conveyances, documents, books and records relating to said system, and shall execute all necessary documents and papers to carry out and consummate the conveyance and transfer of said system to said authority as provided for in this chapter; provided, however, that in the event no such request is made by said authority on or before April 1, 1956, then, and in such event, this chapter shall be of no force or effect and, thereafter, all powers, jurisdiction and control over or relating to said Jacksonville Expressway System existing in the Florida State Improvement Commission, the State Road Department and the State Board of Administration prior to the enactment of this chapter shall continue in full force and effect to the same extent as if this chapter had never been enacted.

(2) This section, without reference to any other laws, shall be deemed to be and shall constitute complete authority for the transfer, assignment and conveyance herein authorized, any provisions of other laws to the contrary notwithstanding, and no proceedings or other action shall be required except as herein prescribed.

History.—s. 8, ch. 29996, 1955.



349.09 - Department may be appointed agent of authority for construction.

349.09 Department may be appointed agent of authority for construction.—The department may be appointed by said authority as its agent for the purpose of constructing improvements and extensions to the Jacksonville Expressway System and for the completion thereof. In such event, the authority shall provide the department with complete copies of all documents, agreements, resolutions, contracts and instruments relating thereto and shall request the department to do such construction work including the planning, surveying and actual construction of the completion, extensions, and improvements to the Jacksonville Expressway System and shall transfer to the credit of an account of the department in the treasury of the state the necessary funds therefor and the department shall thereupon be authorized, empowered and directed to proceed with such construction and to use the said funds for such purpose in the same manner that it is now authorized to use the funds otherwise provided by law for its use in construction of roads and bridges.

History.—s. 9, ch. 29996, 1955; ss. 23, 35, ch. 69-106.



349.10 - Acquisition of lands and property.

349.10 Acquisition of lands and property.—

(1) For the purposes of this chapter, the Jacksonville Transportation Authority may acquire private or public property and property rights, including rights of access, air, view, and light, by gift, devise, purchase, or condemnation by eminent domain proceedings, as the authority may deem necessary, including, but not limited to, any lands reasonably necessary for securing applicable permits, areas necessary for management of access, borrow pits, drainage ditches, water retention areas, rest areas, replacement access for landowners whose access is impaired due to the construction of transportation facilities, and replacement rights-of-way for relocated rail and utility facilities, and areas necessary for existing, proposed, or anticipated transportation facilities or in a transportation corridor designated by the authority. The authority shall also have the power to condemn any material and property necessary for such purposes. Property already devoted to a public use may be acquired in like manner, provided that no real property belonging to the state or any political subdivision thereof may be acquired without the state’s or affected political subdivision’s consent. The right of eminent domain conferred in this section shall be exercised by the authority in the manner provided by law. Notwithstanding that the authority is an agency of the state, the authority shall not exercise its powers of condemnation granted in this section with respect to any property or property rights of any county or municipality, including, without limitation, the City of Jacksonville.

(2) The authority may acquire such rights, title, interest, or easements in such lands as it may deem necessary for any of the purposes of this chapter.

(3) In connection with the acquisition of property or property rights as herein provided, the authority may in its discretion acquire an entire lot, block, or tract of land, if by so doing the interests of the public will be best served, even though said entire lot, block, or tract is not immediately needed for the right-of-way proper.

(4) When the authority acquires property for a transportation facility or in a transportation corridor, it is not subject to any liability imposed by chapter 376 or chapter 403 for preexisting soil or groundwater contamination due solely to its ownership. This section does not affect the rights or liabilities of any past or future owners of the acquired property, nor does it affect the liability of any governmental entity for the results of its actions that create or exacerbate a pollution source. The authority and the Department of Environmental Protection may enter into interagency agreements for the performance, funding, and reimbursement for the costs of the investigative and remedial acts necessary for property acquired by the authority.

History.—s. 10, ch. 29996, 1955; s. 1, ch. 57-800; s. 2, ch. 71-101; s. 52, ch. 96-323; s. 11, ch. 2009-111.



349.11 - Cooperation with other units, boards, agencies, and individuals.

349.11 Cooperation with other units, boards, agencies, and individuals.—Express authority and power is hereby given and granted any county, municipality, drainage district, road and bridge district, school district or any other political subdivision, board, commission or individual in, or of, the state to make and enter into with the authority, contracts, leases, conveyances, or other agreements within the provisions and purposes of this chapter. The authority is hereby expressly authorized to make and enter into contracts, leases, conveyances and other agreements with any political subdivision, agency or instrumentality of the state and any and all federal agencies, corporations and individuals, for the purpose of carrying out the provisions of this chapter.

History.—s. 11, ch. 29996, 1955.



349.12 - Covenant of the state.

349.12 Covenant of the state.—The state does hereby pledge to and agree with any person, firm, corporation, or federal or state agency subscribing to or acquiring the bonds to be issued by the authority for the purposes of this chapter that the state will not limit or alter the rights hereby vested in the authority and the department until all bonds at any time issued, together with the interest thereon, are fully paid and discharged insofar as the same affects the rights of the holders of bonds issued hereunder. The state does further pledge to and agree with the United States and any federal agency that, in the event that any federal agency shall construct or contribute any funds for the completion, extension, or improvement of the Jacksonville Expressway System or other transportation facilities of the authority, or any part or portion thereof, the state will not alter or limit the rights and powers of the authority and the department in any manner that would be inconsistent with the continued maintenance and operation of the Jacksonville Expressway System or other transportation facilities of the authority or the completion, extension, or improvement thereof, or that would be inconsistent with the due performance of any agreements between the authority and any such federal agency, and the authority and the department shall continue to have and may exercise all powers herein granted, so long as the same shall be necessary or desirable for the carrying out of the purposes of this chapter and the purposes of the United States in the completion, extension, or improvement of the Jacksonville Expressway System or other transportation facilities of the authority, or any part or portion thereof.

History.—s. 12, ch. 29996, 1955; ss. 23, 35, ch. 69-106; s. 12, ch. 2009-111.



349.13 - Exemption from taxation.

349.13 Exemption from taxation.—The effectuation of the authorized purposes of the authority created under this chapter is, shall and will be, in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and since such authority will be performing essential governmental functions in effectuating such purposes, such authority shall not be required to pay any taxes or assessments of any kind or nature whatsoever upon any property acquired or used by it for such purposes or upon any rates, fees, rentals, receipts, income, or charges at any time received by it, and the bonds and other obligations issued under this chapter, their transfer and the income therefrom (including any profits made on the sale thereof), shall at all times be free from taxation of any kind by the state or by any political subdivision or taxing agency or instrumentality thereof. The exemption granted by this section shall not be applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations. When property of the authority is leased, it shall be exempt from ad valorem taxes only if the use by the lessee qualifies the property for exemption under s. 196.199.

History.—s. 13, ch. 29996, 1955; s. 13, ch. 73-327; s. 13, ch. 2009-111.



349.14 - Eligibility for investments and security.

349.14 Eligibility for investments and security.—Any bonds or other obligations issued pursuant to this chapter shall be and constitute legal investments for banks, savings banks, trustees, executors, administrators, and all other fiduciaries, and for all state, municipal and other public funds and shall also be and constitute securities eligible for deposit as security for all state, municipal or other public funds, notwithstanding the provisions of any other law or laws to the contrary.

History.—s. 14, ch. 29996, 1955.



349.15 - Remedies; pledges enforceable by bondholders.

349.15 Remedies; pledges enforceable by bondholders.—Any holder of bonds issued under this chapter, except to the extent such rights may be restricted by the resolution, deed of trust, indenture, or other proceeding relating to the issuance of such bonds, may by civil action, mandamus, or other appropriate action, suit, or proceeding in law or in equity, in any court of competent jurisdiction, protect and enforce any and all rights of such bondholder granted under the proceedings authorizing the issuance of such bonds and enforce any pledge made for payment of the principal and interest on bonds, or any covenant or agreement relative thereto, against the authority.

History.—s. 15, ch. 29996, 1955; ss. 23, 35, ch. 69-106; s. 14, ch. 2009-111; s. 28, ch. 2011-64.



349.16 - Transfer of refunding powers to authority.

349.16 Transfer of refunding powers to authority.—The power vested in the State Board of Administration by s. 344.26, to issue its refunding bonds for the purpose of refunding, at or prior to maturity, outstanding obligations of Florida State Improvement Commission, is, but only insofar as such power to refund is applicable to any bonds of Florida State Improvement Commission heretofore issued to finance part of the cost of Jacksonville Expressway System, hereby transferred to and vested in the authority and the authority is hereby authorized to issue its revenue bonds, for the purpose of refunding such outstanding bonds of Florida State Improvement Commission, and the State Board of Administration shall be deemed to be, and is hereby, divested of such power to refund, at or prior to maturity, said bonds of Florida State Improvement Commission heretofore issued to finance part of the cost of Jacksonville Expressway System.

History.—s. 16, ch. 29996, 1955.



349.17 - Chapter complete and additional authority.

349.17 Chapter complete and additional authority.—

(1) The powers conferred by this chapter shall be in addition and supplemental to the existing powers of said board and the Department of Transportation, and this chapter shall not be construed as repealing any of the provisions of any other law, general, special, or local, but to supersede such other laws in the exercise of the powers provided in this chapter, and to provide a complete method for the exercise of the powers granted in this chapter. The refunding of any of the bonds of Florida State Improvement Commission heretofore issued to finance part of the cost of said Jacksonville Expressway System, and the completion, extension, and improvement of said system, and the issuance of bonds hereunder to finance all or part of the cost thereof, may be accomplished upon compliance with the provisions of this chapter without regard to or necessity for compliance with the provisions, limitations, or restrictions contained in any other general, special, or local law, including, without limitation, s. 215.821, and no approval of any bonds issued under this chapter by the qualified electors or qualified electors who are freeholders in the state or in said County of Duval, or in said City of Jacksonville, or in any other political subdivision of the state, shall be required for the issuance of such bonds pursuant to this chapter.

(2) This chapter shall not be deemed to repeal, rescind, or modify any other law or laws relating to said State Board of Administration, said Department of Transportation, or said Florida State Improvement Commission but shall be deemed to and shall supersede such other law or laws in the exercise of the powers provided in this chapter insofar as such other law or laws are inconsistent with the provisions of this chapter, including, without limitation, s. 215.821.

History.—s. 17, ch. 29996, 1955; ss. 23, 35, ch. 69-106; s. 15, ch. 2009-111.



349.21 - Powers conferred by s. 212.055(1).

349.21 Powers conferred by s. 212.055(1).—Notwithstanding any other provision of law, any transportation authority created by this chapter shall have all the powers conferred by s. 212.055(1). The revenues provided by this section may be used or pledged to pay principal and interest on bonds as set forth in s. 212.055(1). In no event may local transportation surtax moneys collected in Duval County be expended on transportation facilities outside the boundaries of Duval County.

History.—ss. 51, 69, ch. 86-152; s. 140, ch. 99-13; s. 16, ch. 2009-111.



349.22 - Public-private transportation facilities.

349.22 Public-private transportation facilities.—

(1) The authority may receive or solicit proposals and enter into agreements with private entities or consortia thereof for the building, operation, ownership, or financing of highways, bridges, multimodal transportation systems, transit-oriented development nodes, transit stations, or related transportation facilities. Before approval, the authority must determine that a proposed project:

(a) Is in the public’s best interest.

(b) Would not require state funds to be used unless the project is on or provides increased mobility on the State Highway System.

(c) Would have adequate safeguards to ensure that additional costs or unreasonable service disruptions would not be realized by the traveling public and citizens of the state in the event of default or cancellation of the agreement by the authority.

(2) The authority shall ensure that all reasonable costs to the state related to transportation facilities that are not part of the State Highway System are borne by the private entity that develops or operates the facilities. The authority shall also ensure that all reasonable costs to the state and substantially affected local governments and utilities related to the private transportation facility are borne by the private entity for transportation facilities that are owned by private entities. For projects on the State Highway System or that provide increased mobility on the State Highway System, the department may use state resources to participate in funding and financing the project as provided for under the department’s enabling legislation.

(3) The authority may request proposals and receive unsolicited proposals for public-private transportation projects and, upon receipt of any unsolicited proposal or determination to issue a request for proposals, must publish a notice in the Florida Administrative Register and a newspaper of general circulation in the county in which the proposed project is located at least once a week for 2 weeks requesting proposals or, if an unsolicited proposal was received, stating that it has received the proposal and will accept, for 60 days after the initial date of publication, other proposals for the same project purpose. A copy of the notice must be mailed to each local government in the affected areas. After the public notification period has expired, the authority shall rank the proposals in order of preference. In ranking the proposals, the authority shall consider professional qualifications, general business terms, innovative engineering or cost-reduction terms, finance plans, and the need for state funds to deliver the proposal. If the authority is not satisfied with the results of the negotiations, it may, at its sole discretion, terminate negotiations with the proposer. If these negotiations are unsuccessful, the authority may go to the second and lower-ranked firms, in order, using the same procedure. If only one proposal is received, the authority may negotiate in good faith and, if it is not satisfied with the results, may, at its sole discretion, terminate negotiations with the proposer. Notwithstanding this subsection, the authority may, at its discretion, reject all proposals at any point in the process up to completion of a contract with the proposer. Any person submitting an unsolicited proposal shall submit with the proposal the sum of $25,000 to the authority to be applied by the authority to its costs of review and analysis of the proposal, and such person shall remain liable for any additional costs and expenses of the authority incurred for the review and analysis.

(4) Agreements entered into pursuant to this section may authorize the authority or the private project owner, lessee, or operator to impose, collect, and enforce tolls or fares for the use of the transportation facility. However, the amount and use of toll or fare revenues shall be regulated by the authority to avoid unreasonable costs to users of the facility.

(5) Each public-private transportation facility constructed pursuant to this section shall comply with all requirements of federal, state, and local laws; state, regional, and local comprehensive plans; the authority’s rules, policies, procedures, and standards for transportation facilities; and any other conditions that the authority determines to be in the public’s best interest.

(6) The authority may exercise any of its powers, including eminent domain, to facilitate the development and construction of transportation projects pursuant to this section. The authority may pay all or part of the cost of operating and maintaining the facility or may provide services to the private entity, for which services it shall receive full or partial reimbursement.

(7) Except as provided in this section, this section is not intended to amend existing law by granting additional powers to or imposing further restrictions on the governmental entities with regard to regulating and entering into cooperative arrangements with the private sector for the planning, construction, and operation of transportation facilities.

History.—s. 17, ch. 2009-111; s. 31, ch. 2013-14.









TITLE XXVII - RAILROADS AND OTHER REGULATED UTILITIES

Chapter 350 - FLORIDA PUBLIC SERVICE COMMISSION

350.001 - Legislative intent.

350.001 Legislative intent.—The Florida Public Service Commission has been and shall continue to be an arm of the legislative branch of government. The Public Service Commission shall perform its duties independently. It is the desire of the Legislature that the Governor participate in the appointment process of commissioners to the Public Service Commission. The Legislature accordingly delegates to the Governor a limited authority with respect to the Public Service Commission by authorizing him or her to participate in the selection of members only in the manner prescribed by s. 350.031.

History.—s. 1, ch. 78-426; s. 2, ch. 81-318; s. 6, ch. 87-50; s. 527, ch. 95-148; s. 2, ch. 2005-132.



350.01 - Florida Public Service Commission; terms of commissioners; vacancies; election and duties of chair; quorum; proceedings.

350.01 Florida Public Service Commission; terms of commissioners; vacancies; election and duties of chair; quorum; proceedings.—

(1) The Florida Public Service Commission shall consist of five commissioners appointed pursuant to s. 350.031.

(2)(a) Each commissioner serving on July 1, 1978, shall be permitted to remain in office until the completion of his or her current term. Upon the expiration of the term, a successor shall be appointed in the manner prescribed by s. 350.031 for a 4-year term, except that the terms of the initial members appointed under this act shall be as follows:

1. The vacancy created by the present term ending in January, 1981, shall be filled by appointment for a 4-year term and for 4-year terms thereafter; and

2. The vacancies created by the two present terms ending in January, 1979, shall be filled by appointment for a 3-year term and for 4-year terms thereafter.

(b) Two additional commissioners shall be appointed in the manner prescribed by s. 350.031 for 4-year terms beginning the first Tuesday after the first Monday in January, 1979, and successors shall be appointed for 4-year terms thereafter with each term beginning on January 2 of the year the term commences and ending 4 years later on January 1.

(c) Vacancies on the commission shall be filled for the unexpired portion of the term in the same manner as original appointments to the commission.

(3) Any person serving on the commission who seeks to be appointed or reappointed shall file with the nominating council no later than June 1 prior to the year in which his or her term expires a statement that he or she desires to serve an additional term. A commissioner appointed after July 1, 2015, may not serve more than three consecutive terms.

(4) One member of the commission shall be elected by majority vote to serve as chair for a term of 2 years, beginning on January 2 of the first year of the term. A member may not serve two consecutive terms as chair.

(5) The primary duty of the chair is to serve as chief administrative officer of the commission; however, the chair may participate in any proceedings pending before the commission when administrative duties and time permit. In order to distribute the workload and expedite the commission’s calendar, the chair, in addition to other administrative duties, has authority to assign the various proceedings pending before the commission requiring hearings to two or more commissioners or to the commission’s staff of hearing examiners under the supervision of the office of general counsel. Only those commissioners assigned to a proceeding requiring hearings are entitled to participate in the final decision of the commission as to that proceeding; provided, if only two commissioners are assigned to a proceeding requiring hearings and cannot agree on a final decision, the chair shall cast the deciding vote for final disposition of the proceeding. If more than two commissioners are assigned to any proceeding, a majority of the members assigned shall constitute a quorum and a majority vote of the members assigned shall be essential to final commission disposition of those proceedings requiring actual participation by the commissioners. If a commissioner becomes unavailable after assignment to a particular proceeding, the chair shall assign a substitute commissioner. In those proceedings assigned to a hearing examiner, following the conclusion of the hearings, the designated hearing examiner is responsible for preparing recommendations for final disposition by a majority vote of the commission. A petition for reconsideration shall be voted upon by those commissioners participating in the final disposition of the proceeding.

(6) A majority of the commissioners may determine that the full commission shall sit in any proceeding. The public counsel or a person regulated by the Public Service Commission and substantially affected by a proceeding may file a petition that the proceeding be assigned to the full commission. Within 15 days of receipt by the commission of any petition or application, the full commission shall dispose of such petition by majority vote and render a written decision thereon prior to assignment of less than the full commission to a proceeding. In disposing of such petition, the commission shall consider the overall general public interest and impact of the pending proceeding, including but not limited to the following criteria: the magnitude of a rate filing, including the number of customers affected and the total revenues requested; the services rendered to the affected public; the urgency of the requested action; the needs of the consuming public and the utility; value of service involved; the effect on consumer relations, regulatory policies, conservation, economy, competition, public health, and safety of the area involved. If the petition is denied, the commission shall set forth the grounds for denial.

(7) This section does not prohibit a commissioner, designated by the chair, from conducting a hearing as provided under ss. 120.569 and 120.57(1) and the rules of the commission adopted pursuant thereto.

(8) Each meeting, including each internal affairs meeting, workshop, hearing, or other proceeding attended by two or more commissioners, and each such meeting, workshop, hearing, or other proceeding where a decision that concerns the rights or obligations of any person is made, shall be streamed live on the Internet, and a recorded copy of the meeting, workshop, hearing, or proceeding shall be made available on the commission’s website.

History.—s. 1, ch. 4549, 1897; s. 1, ch. 4700, 1899; GS 2882; s. 10, ch. 7838, 1919; RGS 4607; CGL 6692; s. 1, ch. 63-279; s. 1, ch. 65-52; s. 2, ch. 78-426; s. 211, ch. 81-259; s. 2, ch. 81-318; s. 28, ch. 85-81; s. 6, ch. 87-50; s. 56, ch. 95-143; s. 528, ch. 95-148; s. 89, ch. 96-410; s. 1, ch. 2006-214; s. 31, ch. 2008-227; s. 1, ch. 2015-129.



350.011 - Florida Public Service Commission; jurisdiction; powers and duties.

350.011 Florida Public Service Commission; jurisdiction; powers and duties.—The state regulatory agency heretofore known as the Florida Railroad and Public Utilities Commission or Florida Public Utilities Commission shall be known and hereafter called Florida Public Service Commission, and all rights, powers, duties, responsibilities, jurisdiction, and judicial powers now vested in said Railroad and Public Utilities Commission or said Florida Public Utilities Commission and the commissioners thereof are vested in the Florida Public Service Commission and the commissioners thereof.

History.—s. 1, ch. 24095, 1947; s. 1, ch. 63-279; s. 1, ch. 65-52; s. 2, ch. 81-318; s. 6, ch. 87-50; s. 2, ch. 2006-214.



350.03 - Power of Governor to remove and to fill vacancies.

350.03 Power of Governor to remove and to fill vacancies.—The Governor shall have the same power to remove, suspend, or appoint to fill vacancies in the office of commissioners as in other offices, as set forth in s. 7, Art. IV of the State Constitution.

History.—s. 1, ch. 4700, 1899; GS 2884; RGS 4609; CGL 6694; s. 2, ch. 81-318; s. 6, ch. 87-50; s. 33, ch. 2008-227.



350.031 - Florida Public Service Commission Nominating Council.

350.031 Florida Public Service Commission Nominating Council.—

(1)(a) There is created a Florida Public Service Commission Nominating Council consisting of 12 members. At least one member of the council must be 60 years of age or older. Six members, including three members of the House of Representatives, one of whom shall be a member of the minority party, shall be appointed by and serve at the pleasure of the Speaker of the House of Representatives. Six members, including three members of the Senate, one of whom shall be a member of the minority party, shall be appointed by and serve at the pleasure of the President of the Senate.

(b) All terms shall be for 4 years except those members of the House and Senate, who shall serve 2-year terms concurrent with the 2-year elected terms of House members. All terms of the members of the Public Service Commission Nominating Council existing on June 30, 2008, shall terminate upon the effective date of this act; however, such members may serve an additional term if reappointed by the Speaker of the House of Representatives or the President of the Senate. To establish staggered terms, appointments of members shall be made for initial terms to begin on July 1, 2008, with each appointing officer to appoint three legislator members, one of whom shall be a member of the minority party, to terms through the remainder of the 2-year elected terms of House members; one nonlegislator member to a 6-month term; one nonlegislator member to an 18-month term; and one nonlegislator member to a 42-month term. Thereafter, the terms of the nonlegislator members of the Public Service Commission Nominating Council shall begin on January 2 of the year the term commences and end 4 years later on January 1.

(c) The President of the Senate shall appoint the chair of the council in even-numbered years and the vice chair in odd-numbered years, and the Speaker of the House of Representatives shall appoint the chair of the council in odd-numbered years and the vice chair in even-numbered years, from among the council membership.

(d) Vacancies on the council shall be filled for the unexpired portion of the term in the same manner as original appointments to the council. A member may not be reappointed to the council, except for a member of the House of Representatives or the Senate who may be appointed to two 2-year terms, members who are reappointed pursuant to paragraph (b), or a person who is appointed to fill the remaining portion of an unexpired term.

(2)(a) No member or spouse shall be the holder of the stocks or bonds of any company, other than through ownership of shares in a mutual fund, regulated by the commission, or any affiliated company of any company regulated by the commission, or be an agent or employee of, or have any interest in, any company regulated by the commission or any affiliated company of any company regulated by the commission, or in any firm which represents in any capacity either companies which are regulated by the commission or affiliates of companies regulated by the commission. As a condition of appointment to the council, each appointee shall affirm to the Speaker and the President his or her qualification by the following certification: “I hereby certify that I am not a stockholder, other than through ownership of shares in a mutual fund, in any company regulated by the commission or in any affiliate of a company regulated by the commission, nor in any way, directly or indirectly, in the employment of, or engaged in the management of any company regulated by the commission or any affiliate of a company regulated by the commission, or in any firm which represents in any capacity either companies which are regulated by the commission or affiliates of companies regulated by the commission.”

This certification is made as condition to appointment to the Florida Public Service Commission Nominating Council.

(b) A member of the council may be removed by the Speaker of the House of Representatives and the President of the Senate upon a finding by the Speaker and the President that the council member has violated any provision of this subsection or for other good cause.

(c) If a member of the council does not meet the requirements of this subsection, the President of the Senate or the Speaker of the House of Representatives, as appropriate, shall appoint a legislative replacement.

(3) A majority of the membership of the council may conduct any business before the council. All meetings and proceedings of the council shall be staffed by the Office of Legislative Services and shall be subject to the provisions of ss. 119.07 and 286.011. Members of the council are entitled to receive per diem and travel expenses as provided in s. 112.061, which shall be funded by the Florida Public Service Regulatory Trust Fund. Applicants invited for interviews before the council may, in the discretion of the council, receive per diem and travel expenses as provided in s. 112.061, which shall be funded by the Florida Public Service Regulatory Trust Fund. The council shall establish policies and procedures to govern the process by which applicants are nominated.

(4) The council may spend a nominal amount, not to exceed $10,000, to advertise a vacancy on the council, which shall be funded by the Florida Public Service Regulatory Trust Fund.

(5) A person may not be nominated to the Governor for appointment to the Public Service Commission until the council has determined that the person is competent and knowledgeable in one or more fields, which shall include, but not be limited to: public affairs, law, economics, accounting, engineering, finance, natural resource conservation, energy, or another field substantially related to the duties and functions of the commission. The commission shall fairly represent the above-stated fields. Recommendations of the council shall be nonpartisan.

(6) It is the responsibility of the council to nominate to the Governor no fewer than three persons for each vacancy occurring on the Public Service Commission. The council shall submit the recommendations to the Governor by September 15 of those years in which the terms are to begin the following January, or within 60 days after a vacancy occurs for any reason other than the expiration of the term.

(7) The Governor shall fill a vacancy occurring on the Public Service Commission by appointment of one of the applicants nominated by the council only after a background investigation of such applicant has been conducted by the Florida Department of Law Enforcement. If the Governor has not made an appointment within 30 consecutive calendar days after the receipt of the recommendation, the council, by majority vote, shall appoint, within 30 days after the expiration of the Governor’s time to make an appointment, one person from the applicants previously nominated to the Governor to fill the vacancy.

(8) Each appointment to the Public Service Commission shall be subject to confirmation by the Senate during the next regular session after the vacancy occurs. If the Senate refuses to confirm or fails to consider the Governor’s appointment, the council shall initiate, in accordance with this section, the nominating process within 30 days.

(9) When the Governor makes an appointment to fill a vacancy occurring due to expiration of the term, and that appointment has not been confirmed by the Senate before the appointing Governor’s term ends, a successor Governor may, within 30 days after taking office, recall the appointment and, prior to the first day of the next regular session, make a replacement appointment from the list provided to the previous Governor by the council. Such an appointment is subject to confirmation by the Senate at the next regular session following the creation of the vacancy to which the appointments are being made. If the replacement appointment is not timely made, or if the appointment is not confirmed by the Senate for any reason, the council, by majority vote, shall appoint, within 30 days after the Legislature adjourns sine die, one person from the applicants previously nominated to the Governor to fill the vacancy, and this appointee is subject to confirmation by the Senate during the next regular session following the appointment.

(10) In keeping with the purpose of the council, which is to select nominees to be appointed to an arm of the legislative branch of government, a person who is employed and receives payment, or who contracts for economic consideration, for the purpose of influencing or attempting to influence action of the council through oral or written communication or through an attempt to obtain the goodwill of a legislator or nonlegislator member of the council, or a person who is principally employed for governmental affairs by another person or governmental entity to act on behalf of that other person or entity for this purpose, must register as a lobbyist pursuant to s. 11.045 and otherwise comply with the requirements of that section. The Legislature shall implement this subsection by joint rule.

History.—s. 3, ch. 78-426; s. 2, ch. 81-318; s. 6, ch. 87-50; s. 6, ch. 87-172; s. 1, ch. 90-272; s. 529, ch. 95-148; s. 31, ch. 98-136; s. 141, ch. 99-13; s. 40, ch. 2000-164; s. 3, ch. 2005-132; s. 34, ch. 2008-227; s. 2, ch. 2015-129.



350.04 - Qualifications of commissioners.

350.04 Qualifications of commissioners.—A commissioner may not, at the time of appointment or during his or her term of office:

(1) Have any financial interest, other than ownership of shares in a mutual fund, in any business entity which, either directly or indirectly, owns or controls any public utility regulated by the commission, in any public utility regulated by the commission, or in any business entity which, either directly or indirectly, is an affiliate or subsidiary of any public utility regulated by the commission.

(2) Be employed by or engaged in any business activity with any business entity which, either directly or indirectly, owns or controls any public utility regulated by the commission, by any public utility regulated by the commission, or by any business entity which, either directly or indirectly, is an affiliate or subsidiary of any public utility regulated by the commission.

History.—s. 1, ch. 4700, 1899; GS 2885; RGS 4610; CGL 6695; s. 1, ch. 65-422; s. 2, ch. 81-318; s. 6, ch. 87-50; s. 2, ch. 90-272; s. 530, ch. 95-148.



350.041 - Commissioners; standards of conduct.

350.041 Commissioners; standards of conduct.—

(1) STATEMENT OF INTENT.—In addition to the provisions of part III of chapter 112, which are applicable to public service commissioners by virtue of their being public officers and full-time employees of the legislative branch of government, the conduct of public service commissioners shall be governed by the standards of conduct provided in this section. Nothing shall prohibit the standards of conduct from being more restrictive than part III of chapter 112. Further, this section shall not be construed to contravene the restrictions of part III of chapter 112. In the event of a conflict between this section and part III of chapter 112, the more restrictive provision shall apply.

(2) STANDARDS OF CONDUCT.—

(a) A commissioner may not accept anything from any business entity which, either directly or indirectly, owns or controls any public utility regulated by the commission, from any public utility regulated by the commission, or from any business entity which, either directly or indirectly, is an affiliate or subsidiary of any public utility regulated by the commission. A commissioner may attend conferences and associated meals and events that are generally available to all conference participants without payment of any fees in addition to the conference fee. Additionally, while attending a conference, a commissioner may attend meetings, meals, or events that are not sponsored, in whole or in part, by any representative of any public utility regulated by the commission and that are limited to commissioners only, committee members, or speakers if the commissioner is a member of a committee of the association of regulatory agencies that organized the conference or is a speaker at the conference. It is not a violation of this paragraph for a commissioner to attend a conference for which conference participants who are employed by a utility regulated by the commission have paid a higher conference registration fee than the commissioner, or to attend a meal or event that is generally available to all conference participants without payment of any fees in addition to the conference fee and that is sponsored, in whole or in part, by a utility regulated by the commission. If, during the course of an investigation by the Commission on Ethics into an alleged violation of this paragraph, allegations are made as to the identity of the person giving or providing the prohibited gift, that person must be given notice and an opportunity to participate in the investigation and relevant proceedings to present a defense. If the Commission on Ethics determines that the person gave or provided a prohibited gift, the person may not appear before the commission or otherwise represent anyone before the commission for a period of 2 years.

(b) A commissioner may not accept any form of employment with or engage in any business activity with any business entity which, either directly or indirectly, owns or controls any public utility regulated by the commission, any public utility regulated by the commission, or any business entity which, either directly or indirectly, is an affiliate or subsidiary of any public utility regulated by the commission.

(c) A commissioner may not have any financial interest, other than shares in a mutual fund, in any public utility regulated by the commission, in any business entity which, either directly or indirectly, owns or controls any public utility regulated by the commission, or in any business entity which, either directly or indirectly, is an affiliate or subsidiary of any public utility regulated by the commission. If a commissioner acquires any financial interest prohibited by this section during his or her term of office as a result of events or actions beyond the commissioner’s control, he or she shall immediately sell such financial interest or place such financial interest in a blind trust at a financial institution. A commissioner may not attempt to influence, or exercise any control over, decisions regarding the blind trust.

(d) A commissioner may not accept anything from a party in a proceeding currently pending before the commission. If, during the course of an investigation by the Commission on Ethics into an alleged violation of this paragraph, allegations are made as to the identity of the person giving or providing the prohibited gift, that person must be given notice and an opportunity to participate in the investigation and relevant proceedings to present a defense. If the Commission on Ethics determines that the person gave or provided a prohibited gift, the person may not appear before the commission or otherwise represent anyone before the commission for a period of 2 years.

(e) A commissioner may not serve as the representative of any political party or on any executive committee or other governing body of a political party; serve as an executive officer or employee of any political party, committee, organization, or association; receive remuneration for activities on behalf of any candidate for public office; engage on behalf of any candidate for public office in the solicitation of votes or other activities on behalf of such candidacy; or become a candidate for election to any public office without first resigning from office.

(f) A commissioner, during his or her term of office, may not make any public comment regarding the merits of any proceeding under ss. 120.569 and 120.57 currently pending before the commission.

(g) A commissioner may not conduct himself or herself in an unprofessional manner at any time during the performance of his or her official duties.

(h) A commissioner must avoid impropriety in all of his or her activities and must act at all times in a manner that promotes public confidence in the integrity and impartiality of the commission.

(i) A commissioner may not directly or indirectly, through staff or other means, solicit anything of value from any public utility regulated by the commission, or from any business entity that, whether directly or indirectly, is an affiliate or subsidiary of any public utility regulated by the commission, or from any party appearing in a proceeding considered by the commission in the last 2 years.

(3) ETHICS TRAINING.—Beginning January 1, 2016, a commissioner must annually complete at least 4 hours of ethics training that addresses, at a minimum, s. 8, Art. II of the State Constitution, the Code of Ethics for Public Officers and Employees, and the public records and public meetings laws of this state. This requirement may be satisfied by completion of a continuing legal education class or other continuing professional education class, seminar, or presentation, if the required subjects are covered.

(4) INVESTIGATION OF ALLEGED VIOLATIONS; REPORT; ENFORCEMENT.—The Commission on Ethics shall accept and investigate any alleged violations of this section pursuant to the procedures contained in ss. 112.322-112.3241. The Commission on Ethics shall provide the Governor and the Florida Public Service Commission Nominating Council with a report of its findings and recommendations. The Governor is authorized to enforce the findings and recommendations of the Commission on Ethics, pursuant to part III of chapter 112. A public service commissioner or a member of the Florida Public Service Commission Nominating Council may request an advisory opinion from the Commission on Ethics, pursuant to s. 112.322(3)(a), regarding the standards of conduct or prohibitions set forth in this section and ss. 350.031, 350.04, and 350.042.

History.—s. 3, ch. 90-272; s. 531, ch. 95-148; s. 90, ch. 96-410; s. 4, ch. 2005-132; s. 3, ch. 2015-129.



350.042 - Ex parte communications.

350.042 Ex parte communications.—

(1) A commissioner should accord to every person who is legally interested in a proceeding, or the person’s lawyer, full right to be heard according to law, and, except as authorized by law, shall neither initiate nor consider ex parte communications concerning the merits, threat, or offer of reward in any proceeding under s. 120.569 or s. 120.57 that is currently pending before the commission or that he or she knows or reasonably expects will be filed with the commission within 180 days after the date of any such communication, other than a proceeding under s. 120.54 or s. 120.565, workshops, or internal affairs meetings. An individual may not discuss ex parte with a commissioner the merits of any issue that he or she knows will be filed with the commission within 180 days. This subsection does not apply to commission staff.

(2) The provisions of this section shall not prohibit an individual residential ratepayer from communicating with a commissioner, provided that the ratepayer is representing only himself or herself, without compensation.

(3)(a) The Legislature finds that it is important to have commissioners who are educated and informed on regulatory policies and developments in science, technology, business management, finance, law, and public policy which are associated with the industries that the commissioners regulate. The Legislature also finds that it is in the public interest for commissioners to become educated and informed on these matters through active participation in meetings that are scheduled by organizations that sponsor such educational or informational sessions, programs, conferences, and similar events and that are duly noticed and open to the public.

(b) As used in this subsection, the term “active participation” or “participating in” includes, but is not limited to, attending or speaking at educational sessions, participating in organization governance by attending meetings, serving on committees or in leadership positions, participating in panel discussions, and attending meals and receptions associated with such events that are open to all attendees.

(c) The prohibition in subsection (1) remains in effect at all times at such meetings wherever located. While participating in such meetings, a commissioner shall:

1. Refrain from commenting on or discussing any proceeding under s. 120.569 or s. 120.57 which is currently pending before the commission or that he or she knows or reasonably expects will be filed with the commission within 180 days after the meeting.

2. Use reasonable care to ensure that the content of the educational session or other session in which the commissioner participates is not designed to address or create a forum to influence the commissioner on any proceeding under s. 120.569 or s. 120.57 which is currently pending before the commission or that he or she knows or reasonably expects will be filed with the commission within 180 days after the meeting.

(4) If a commissioner knowingly receives an ex parte communication relative to a proceeding other than as set forth in subsection (1), to which he or she is assigned, he or she must place on the record of the proceeding copies of all written communications received, all written responses to the communications, and a memorandum stating the substance of all oral communications received and all oral responses made, and shall give written notice to all parties to the communication that such matters have been placed on the record. Any party who desires to respond to an ex parte communication may do so. The response must be received by the commission within 10 days after receiving notice that the ex parte communication has been placed on the record. The commissioner may, if he or she deems it necessary to eliminate the effect of an ex parte communication received by him or her, withdraw from the proceeding, in which case the chair shall substitute another commissioner for the proceeding.

(5) Any individual who makes an ex parte communication shall submit to the commission a written statement describing the nature of such communication, to include the name of the person making the communication, the name of the commissioner or commissioners receiving the communication, copies of all written communications made, all written responses to such communications, and a memorandum stating the substance of all oral communications received and all oral responses made. The commission shall place on the record of a proceeding all such communications.

(6) Any commissioner who knowingly fails to place on the record any such communications, in violation of the section, within 15 days of the date of such communication is subject to removal and may be assessed a civil penalty not to exceed $5,000.

(7)(a) It shall be the duty of the Commission on Ethics to receive and investigate sworn complaints of violations of this section pursuant to the procedures contained in ss. 112.322-112.3241.

(b) If the Commission on Ethics finds that there has been a violation of this section by a public service commissioner, it shall provide the Governor and the Florida Public Service Commission Nominating Council with a report of its findings and recommendations. The Governor is authorized to enforce the findings and recommendations of the Commission on Ethics, pursuant to part III of chapter 112 and to remove from office a commissioner who is found by the Commission on Ethics to have willfully and knowingly violated this section. The Governor shall remove from office a commissioner who is found by the Commission on Ethics to have willfully and knowingly violated this section after a previous finding by the Commission on Ethics that the commissioner willfully and knowingly violated this section in a separate matter.

(c) If a commissioner fails or refuses to pay the Commission on Ethics any civil penalties assessed pursuant to the provisions of this section, the Commission on Ethics may bring an action in any circuit court to enforce such penalty.

(d) If, during the course of an investigation by the Commission on Ethics into an alleged violation of this section, allegations are made as to the identity of the person who participated in the ex parte communication, that person must be given notice and an opportunity to participate in the investigation and relevant proceedings to present a defense. If the Commission on Ethics determines that the person participated in the ex parte communication, the person may not appear before the commission or otherwise represent anyone before the commission for a period of 2 years.

History.—s. 4, ch. 90-272; s. 532, ch. 95-148; s. 5, ch. 2005-132; s. 4, ch. 2015-129.



350.043 - Enforcement and interpretation.

350.043 Enforcement and interpretation.—Any violation of s. 350.031, s. 350.04, s. 350.041, s. 350.042, or s. 350.0605 by a commissioner, former commissioner, former employee, or Public Service Commission Nominating Council member shall be punishable as provided in ss. 112.317 and 112.324. The Commission on Ethics is hereby given the power and authority to investigate complaints of violation of this chapter in the manner provided in part III of chapter 112, as if this section were included in that part. A commissioner may request an advisory opinion from the Commission on Ethics as provided by s. 112.322(3)(a).

History.—s. 5, ch. 90-272; s. 13, ch. 94-277.



350.05 - Oath of office.

350.05 Oath of office.—Before entering upon the duties of his or her office each commissioner shall subscribe to the following oath: “I do solemnly swear (or affirm) that I will support, protect and defend the Constitution and Government of the United States and of the State of Florida; that I am qualified to hold office under the constitution of the state, and that I will well and faithfully perform at all times the duties of Florida Public Service Commissioner, on which I am now about to enter in a professional, independent, objective, and nonpartisan manner; that I do not have any financial, employment, or business interest which is prohibited by chapter 350, Florida Statutes; and that I will abide by the standards of conduct required of me by chapters 112 and 350, Florida Statutes, so help me God.” In case any commissioner should in any way become disqualified, he or she shall at once remove such disqualification or resign, and upon his or her failure to do so, he or she shall be suspended from office by the Governor and dealt with as provided by law.

History.—s. 1, ch. 4700, 1899; GS 2886; RGS 4611; CGL 6696; s. 1, ch. 63-279; s. 1, ch. 65-52; s. 2, ch. 65-422; s. 2, ch. 81-318; s. 6, ch. 87-50; s. 6, ch. 90-272; s. 533, ch. 95-148.



350.06 - Place of meeting; expenditures; employment of personnel; records availability and fees.

350.06 Place of meeting; expenditures; employment of personnel; records availability and fees.—

(1) The offices of said commissioners shall be in the vicinity of Tallahassee, but the commissioners may hold sessions anywhere in the state at their discretion.

(2) All sums of money authorized to be paid on account of said commissioners shall be paid out of the State Treasury only on the order of the Chief Financial Officer.

(3) The commissioners may employ clerical, technical, and professional personnel reasonably necessary for the performance of their duties and may also employ one or more persons capable of stenographic court reporting, to be known as the official reporters of the commission.

(4) When needed, the commission may engage supplementary qualified reporters at their usual rate of compensation; however, the supplementary reporters shall furnish the commission the original certified transcripts of testimony taken by them.

(5) The commission shall make available to the public counsel the original copy of all transcripts for use and study in the commission offices. If the commission makes any copies of transcripts for internal use and if the public counsel has so requested in writing to the clerk of the commission, the commission shall supply the public counsel with a copy of the transcript at no charge.

(6) The commission shall collect for copying, examining, comparing, correcting, verifying, certifying, or furnishing orders, records, transcripts of testimony, papers, or other instruments no more than the same fees that are allowed clerks of the circuit courts of this state. In cases where the fee would amount to less than $1, no fee shall be charged.

(7) Copies of commission orders furnished to public officials, newspapers, periodical publications, federal agencies, state officials of other states, and parties to the proceeding in which the order was entered and their attorneys shall be without charge. However, the commission may in its discretion charge fees for the furnishing of more than one copy of any order to any of the foregoing.

(8) The commission shall keep accounting records in which all fees collected by it as provided for herein shall be recorded, together with the amount and purpose for which collected. The accounting records shall be public records. All moneys collected pursuant to this section by the commission shall be deposited in the State Treasury to the credit of the Florida Public Service Regulatory Trust Fund.

History.—s. 2, ch. 4700, 1899; GS 2887; s. 1, ch. 5625, 1907; s. 1, ch. 7811, 1919; RGS 4612; s. 1, ch. 11365, 1925; s. 2, ch. 12218, 1927; CGL 6697; s. 1, ch. 15720, 1931; s. 2, ch. 75-109; s. 2, ch. 81-318; s. 9, ch. 85-61; s. 6, ch. 87-50; s. 23, ch. 87-225; s. 534, ch. 95-148; s. 377, ch. 2003-261; s. 5, ch. 2006-214.



350.0603 - Rulemaking authority and procedures for purchases.

350.0603 Rulemaking authority and procedures for purchases.—The Florida Public Service Commission may adopt rules and procedures for purchases of commodities and services, including procurement of vehicles, office space, and contractual services necessary for efficient operation. These procedures must recognize that fair and open competition is a basic tenet of public procurement and that both documentation of the acts taken and effective monitoring mechanisms are important to the process.

History.—s. 1, ch. 98-42.



350.0605 - Former commissioners and employees; representation of clients before commission.

350.0605 Former commissioners and employees; representation of clients before commission.—

(1) Any former commissioner of the Public Service Commission is prohibited from appearing before the commission representing any client or any industry regulated by the Public Service Commission for a period of 2 years following termination of service on the commission.

(2) Any former employee of the commission is prohibited from appearing before the commission representing any client regulated by the Public Service Commission on any matter which was pending at the time of termination and in which such former employee had participated.

(3) For a period of 2 years following termination of service on the commission, a former member may not accept employment by or compensation from a business entity which, directly or indirectly, owns or controls a public utility regulated by the commission, from a public utility regulated by the commission, from a business entity which, directly or indirectly, is an affiliate or subsidiary of a public utility regulated by the commission or is an actual business competitor of a local exchange company or public utility regulated by the commission and is otherwise exempt from regulation by the commission under ss. 364.02(13) and 366.02(1), or from a business entity or trade association that has been a party to a commission proceeding within the 2 years preceding the member’s termination of service on the commission. This subsection applies only to members of the Florida Public Service Commission who are appointed or reappointed after May 10, 1993.

History.—s. 4, ch. 78-426; s. 2, ch. 81-318; s. 6, ch. 87-50; s. 1, ch. 93-201; s. 142, ch. 99-13; s. 24, ch. 2003-32; s. 24, ch. 2005-132; s. 58, ch. 2011-36; s. 35, ch. 2011-64.



350.061 - Public Counsel; appointment; oath; restrictions on Public Counsel and his or her employees.

350.061 Public Counsel; appointment; oath; restrictions on Public Counsel and his or her employees.—

(1) The committee designated by joint rule of the Legislature or by agreement between the President of the Senate and the Speaker of the House of Representatives as the Committee on Public Counsel Oversight shall appoint a Public Counsel to represent the general public of Florida before the Florida Public Service Commission. The Public Counsel shall be an attorney admitted to practice before the Florida Supreme Court and shall serve at the pleasure of the Committee on Public Counsel Oversight, subject to biennial reconfirmation by the committee. The Public Counsel shall perform his or her duties independently. Vacancies in the office shall be filled in the same manner as the original appointment.

(2) The Public Counsel shall take and subscribe to the oath of office required of state officers by the State Constitution.

(3) No officer or full-time employee of the Public Counsel shall actively engage in any other business or profession; serve as the representative of any political party or on any executive committee or other governing body thereof; serve as an executive, officer, or employee of any political party, committee, organization, or association; receive remuneration for activities on behalf of any candidate for public office; or engage on behalf of any candidate for public office in the solicitation of votes or other activities in behalf of such candidacy. Neither the Public Counsel nor any employee of the Public Counsel shall become a candidate for election to public office unless he or she shall first resign from his or her office or employment.

History.—s. 1, ch. 74-195; s. 2, ch. 81-318; s. 6, ch. 87-50; s. 535, ch. 95-148; s. 6, ch. 2005-132; s. 35, ch. 2008-227; s. 29, ch. 2011-34.



350.0611 - Public Counsel; duties and powers.

350.0611 Public Counsel; duties and powers.—It shall be the duty of the Public Counsel to provide legal representation for the people of the state in proceedings before the commission and in proceedings before counties pursuant to s. 367.171(8). The Public Counsel shall have such powers as are necessary to carry out the duties of his or her office, including, but not limited to, the following specific powers:

(1) To recommend to the commission or the counties, by petition, the commencement of any proceeding or action or to appear, in the name of the state or its citizens, in any proceeding or action before the commission or the counties and urge therein any position which he or she deems to be in the public interest, whether consistent or inconsistent with positions previously adopted by the commission or the counties, and utilize therein all forms of discovery available to attorneys in civil actions generally, subject to protective orders of the commission or the counties which shall be reviewable by summary procedure in the circuit courts of this state;

(2) To have access to and use of all files, records, and data of the commission or the counties available to any other attorney representing parties in a proceeding before the commission or the counties;

(3) In any proceeding in which he or she has participated as a party, to seek review of any determination, finding, or order of the commission or the counties, or of any hearing examiner designated by the commission or the counties, in the name of the state or its citizens;

(4) To prepare and issue reports, recommendations, and proposed orders to the commission, the Governor, and the Legislature on any matter or subject within the jurisdiction of the commission, and to make such recommendations as he or she deems appropriate for legislation relative to commission procedures, rules, jurisdiction, personnel, and functions; and

(5) To appear before other state agencies, federal agencies, and state and federal courts in connection with matters under the jurisdiction of the commission, in the name of the state or its citizens.

History.—s. 1, ch. 74-195; s. 1, ch. 77-174; s. 2, ch. 81-318; s. 6, ch. 87-50; s. 536, ch. 95-148; s. 12, ch. 2000-350; s. 2, ch. 2001-145.



350.0612 - Public Counsel; location.

350.0612 Public Counsel; location.—The Public Counsel shall maintain his or her office in Leon County on the premises of the commission or, if suitable space there cannot be provided, at such other place convenient to the offices of the commissioners as will enable him or her to carry out expeditiously the duties and functions of his or her office.

History.—s. 1, ch. 74-195; s. 2, ch. 81-318; s. 6, ch. 87-50; s. 537, ch. 95-148.



350.0613 - Public Counsel; employees; receipt of pleadings.

350.0613 Public Counsel; employees; receipt of pleadings.—The committee may authorize the Public Counsel to employ clerical and technical assistants whose qualifications, duties, and responsibilities the committee shall from time to time prescribe. The committee may from time to time authorize retention of the services of additional attorneys or experts to the extent that the best interests of the people of the state will be better served thereby, including the retention of expert witnesses and other technical personnel for participation in contested proceedings before the commission. The commission shall furnish the Public Counsel with copies of the initial pleadings in all proceedings before the commission, and if the Public Counsel intervenes as a party in any proceeding he or she shall be served with copies of all subsequent pleadings, exhibits, and prepared testimony, if used. Upon filing notice of intervention, the Public Counsel shall serve all interested parties with copies of such notice and all of his or her subsequent pleadings and exhibits.

History.—s. 1, ch. 74-195; s. 2, ch. 81-318; s. 6, ch. 87-50; s. 538, ch. 95-148.



350.0614 - Public Counsel; compensation and expenses.

350.0614 Public Counsel; compensation and expenses.—

(1) The salaries and expenses of the Public Counsel and his or her employees shall be allocated by the committee only from moneys appropriated to the Public Counsel by the Legislature.

(2) The Legislature declares and determines that the Public Counsel is under the legislative branch of government within the intention of the legislation as expressed in chapter 216, and no power shall be in the Executive Office of the Governor or its successor to release or withhold funds appropriated to it, but the same shall be available for expenditure as provided by law.

(3) Neither the Executive Office of the Governor nor the Department of Management Services or its successor shall have power to determine the number, or fix the compensation, of the employees of the Public Counsel or to exercise any manner of control over them.

History.—s. 1, ch. 74-195; s. 120, ch. 79-190; s. 2, ch. 81-318; s. 6, ch. 87-50; s. 121, ch. 92-279; s. 55, ch. 92-326; s. 539, ch. 95-148; s. 7, ch. 2005-132; s. 36, ch. 2008-227; s. 30, ch. 2011-34.



350.111 - “Regulated company” defined.

350.111 “Regulated company” defined.—As used in ss. 350.111-350.117 and ss. 350.121-350.128, “regulated company” means any public utility as defined in s. 366.02 or any person holding a valid and current certificate from the commission under chapter 351, chapter 364, chapter 365, or chapter 367.

History.—ss. 3, 6, ch. 80-289; ss. 2, 3, ch. 81-318; s. 6, ch. 87-50; s. 57, ch. 95-143.



350.113 - Florida Public Service Regulatory Trust Fund; moneys to be deposited therein.

350.113 Florida Public Service Regulatory Trust Fund; moneys to be deposited therein.—

(1) There is hereby created in the State Treasury a special fund to be designated as the “Florida Public Service Regulatory Trust Fund” which shall be used in the operation of the commission in the performance of the various functions and duties required of it by law.

(2) All fees, licenses, and other charges collected by the commission shall be deposited in the State Treasury to the credit of the Florida Public Service Regulatory Trust Fund to be used in the operation of the commission as authorized by the Legislature; however, penalties and interest assessed and collected by the commission shall not be deposited in the trust fund but shall be deposited in the General Revenue Fund. The Florida Public Service Regulatory Trust Fund shall be subject to the service charge imposed pursuant to chapter 215.

(3) Each regulated company under the jurisdiction of the commission, which company was in operation for the preceding 6-month period, shall pay to the commission within 30 days following the end of each 6-month period, commencing June 30, 1977, a fee based upon the gross operating revenues for such period. The fee shall, to the extent practicable, be related to the cost of regulating such type of regulated company. Differences, if any, between the amount paid in any 6-month period and the amount actually determined by the commission to be due shall, upon notification by the commission, be immediately paid or refunded. Each regulated company which is subject to the jurisdiction of the commission, but which did not operate under the commission’s jurisdiction during the entire preceding 6-month period, shall, within 30 days after the close of the first 6-month period during which it commenced operations under, or became subject to, the jurisdiction of the commission, pay to the commission the prescribed fee based upon its gross operating revenues derived from intrastate business during those months or parts of months in which the regulated company did operate during such 6-month period. In no event shall payments under this section be less than $25 annually.

(4) The commission shall provide each regulated company with written notice of the date that payment of the fee is due at least 45 days prior to such date. If any regulated company fails to pay the required fee by such date, the commission shall estimate the amount of fee due from such information as it may be able to obtain from any source and shall add 5 percent of such amount to the fee as a penalty if the failure is for not more than 30 days, with an additional 5 percent for each additional 30 days or fraction thereof during the time in which the failure continues, not to exceed a total penalty of 25 percent. The commission shall collect the fee and penalty, plus interest and all costs of collection, from the regulated company. However, no penalty shall be added to the fee if a return is made and the fee is paid before the date fixed in the notice given by the commission.

(5) The commission, for good cause shown by written request, may extend for a period not to exceed 30 days the time for paying any fee or for filing any report related thereto. If an extension is granted, there shall be collected a charge of 0.75 percent of the fee to be remitted for an extension of 15 days or less, or a charge of 1.5 percent of the fee for an extension of more than 15 days. No other penalty or interest shall be collected if such fee is remitted within the extension time granted. In lieu of paying the interest charge imposed by this subsection, a regulated company may remit an estimated amount of fee by the 30th day following a 6-month period. Any regulated company which remits an estimated fee payment by such date shall be granted a 30-day extension period in which to file and remit the actual fee due without the interest charge provided hereunder being imposed, unless the estimated fee payment remitted is less than 90 percent of the actual fee due for such period.

(6) All moneys in the Florida Public Service Regulatory Trust Fund shall be for the use of the commission in the performance of its functions and duties as provided by law, subject to the fiscal and budgetary provisions of general law.

(7) Notwithstanding the provisions of s. 350.111, as used in this section only, the term “regulated company” includes any rural electric cooperative or municipal electric utility.

History.—ss. 3, 6, ch. 80-289; ss. 2, 3, ch. 81-318; s. 15, ch. 83-339; s. 6, ch. 87-50; s. 45, ch. 91-221; s. 6, ch. 2006-214.



350.115 - Uniform systems and classifications of accounts.

350.115 Uniform systems and classifications of accounts.—The commission may prescribe by rule uniform systems and classifications of accounts for each type of regulated company and approve or establish adequate, fair, and reasonable depreciation rates and charges.

History.—ss. 3, 6, ch. 80-289; ss. 2, 3, ch. 81-318; s. 6, ch. 87-50; s. 6, ch. 2003-5.



350.117 - Reports; audits.

350.117 Reports; audits.—

(1) The commission may require such regular or emergency reports, including, but not limited to, financial reports, as the commission deems necessary to fulfill its obligations under the law.

(2) The commission may perform management and operation audits of any regulated company. The commission may consider the results of such audits in establishing rates; however, the company shall not be denied due process as a result of the use of any such management or operation audit.

(3) As used in this section, “management and operation audit” means an appraisal, by a public accountant or other professional person, of management performance, including a testing of adherence to governing policy and profit capability; adequacy of operating controls and operating procedures; and relations with employees, customers, the trade, and the public generally.

History.—ss. 3, 6, ch. 80-289; ss. 2, 3, ch. 81-318; s. 6, ch. 87-50; s. 7, ch. 2006-214.



350.121 - Commission inquiries; confidentiality of business material.

350.121 Commission inquiries; confidentiality of business material.—If the commission undertakes an inquiry, any records, documents, papers, maps, books, tapes, photographs, files, sound recordings, or other business material, regardless of form or characteristics, obtained by the commission incident to the inquiry are considered confidential and exempt from s. 119.07(1) while the inquiry is pending. If at the conclusion of an inquiry the commission undertakes a formal proceeding, any matter determined by the commission or by a judicial or administrative body, federal or state, to be trade secrets or proprietary confidential business information coming into its possession pursuant to such inquiry shall be considered confidential and exempt from s. 119.07(1). Such material may be used in any administrative or judicial proceeding so long as the confidential or proprietary nature of the material is maintained.

History.—ss. 3, 6, ch. 80-289; ss. 2, 3, ch. 81-318; s. 6, ch. 87-50.



350.123 - Oaths; depositions; protective orders.

350.123 Oaths; depositions; protective orders.—The commission may administer oaths, take depositions, issue protective orders, issue subpoenas, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence necessary for the purpose of any investigation or proceeding. Challenges to, and enforcement of, such subpoenas and orders shall be handled as provided in s. 120.569.

History.—ss. 3, 6, ch. 80-289; ss. 2, 3, ch. 81-318; s. 6, ch. 87-50; s. 91, ch. 96-410.



350.124 - Compelled testimony.

350.124 Compelled testimony.—If any person called to testify in a commission proceeding shall refuse to testify because of a claim of possible self-incrimination, the commission, after consultation with the appropriate state attorney, may apply to the chief judge of the appropriate judicial circuit for a judicial grant of immunity ordering the testimony of such person notwithstanding his or her objection, but in such case no testimony or other information compelled under the order, or any information directly or indirectly derived from such testimony or other information, may be used against the witness in any criminal prosecution.

History.—ss. 3, 6, ch. 80-289; ss. 2, 3, ch. 81-318; s. 6, ch. 87-50; s. 540, ch. 95-148.



350.125 - Administrative law judges.

350.125 Administrative law judges.—Any provision of law to the contrary notwithstanding, the commission shall utilize administrative law judges of the Division of Administrative Hearings of the Department of Management Services to conduct hearings of the commission not assigned to members of the commission.

History.—ss. 3, 6, ch. 80-289; ss. 2, 3, ch. 81-318; s. 6, ch. 87-50; s. 122, ch. 92-279; s. 55, ch. 92-326; s. 92, ch. 96-410.



350.127 - Penalties; rules; execution of contracts.

350.127 Penalties; rules; execution of contracts.—

(1) The commission may impose upon any regulated company that is found to have refused to comply with or willfully violated any lawful rule or order of the commission, or any statute administered by the commission, a penalty for each such offense of not more than $5,000, to be fixed, imposed, and collected by the commission, or the commission may, for any such violation, amend, suspend, or revoke any certificate issued by the commission. Each day that such refusal or violation continues shall constitute a separate offense. Each penalty shall be a lien upon the real and personal property of the regulated company, enforceable by the commission as a statutory lien under chapter 85. The net proceeds from the enforcement of any such lien shall be deposited in the General Revenue Fund.

(2) The commission is authorized to adopt, by affirmative vote of a majority of the commission, rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of law conferring duties upon it.

(3) The commission may designate one or more employees to execute contracts on behalf of the commission.

History.—ss. 3, 6, ch. 80-289; ss. 2, 3, ch. 81-318; s. 6, ch. 87-50; s. 71, ch. 98-200.



350.128 - Judicial review.

350.128 Judicial review.—

(1) As authorized by s. 3(b)(2), Art. V of the State Constitution, the Supreme Court shall, upon petition, review any action of the commission relating to rates or service of utilities providing electric, gas, or telephone service. The District Court of Appeal, First District, shall, upon petition, review any other action of the commission.

(2) Notice of such review shall be given by the petitioner to all parties who entered appearances of record in the proceedings before the commission in which the order sought to be reviewed was made.

(3) Such parties may file briefs in support of their interests, as such interests may appear, within the time and in the manner provided by the Florida Rules of Appellate Procedure.

(4) Such parties shall be entitled as a matter of right to make oral argument in support of their interests, as such interests may appear, in any case in which oral argument is granted by the court on the application of the petitioner or the respondent.

History.—ss. 3, 6, ch. 80-289; ss. 2, 3, ch. 81-318; s. 6, ch. 87-50.



350.81 - Communications services offered by governmental entities.

350.81 Communications services offered by governmental entities.—

(1) As used in this section, the term:

(a) “Advanced service” means high-speed-Internet-access-service capability in excess of 200 kilobits per second in the upstream or the downstream direction, including any service application provided over the high-speed-access service or any information service as defined in 47 U.S.C. s. 153(20).

(b) “Cable service” has the same meaning as in 47 U.S.C. s. 522(6).

(c) “Communications services” includes any “advanced service,” “cable service,” or “telecommunications service” and shall be construed in the broadest sense.

(d) “Enterprise fund” means a separate fund to account for the operation of communications services by a local government, established and maintained in accordance with generally accepted accounting principles as prescribed by the Governmental Accounting Standards Board.

(e) “Governmental entity” means any political subdivision as defined in s. 1.01, including any county, municipality, special district, school district, utility authority or other authority or any instrumentality, agency, unit or department thereof. The term does not include an independent special district created before 1970 which has been granted express legislative authority to provide a communications service and which does not sell a communications service outside its district boundaries.

(f) “Provide,” “providing,” “provision,” or “provisioning” means offering or supplying a communications service for a fee or other consideration to a person, including any portion of the public or private provider, but does not include service by an entity to itself or to any other governmental entity.

(g) “Subscriber” means a person who receives a communications service.

(h) “Telecommunications services” means the transmission of signs, signals, writing, images, sounds, messages, data, or other information of the user’s choosing, by wire, radio, light waves, or other electromagnetic means, without change in the form or content of the information as sent and received by the user and regardless of the facilities used, including, without limitation, wireless facilities.

(2)(a) A governmental entity that proposes to provide a communications service shall hold no less than two public hearings, which shall be held not less than 30 days apart. At least 30 days before the first of the two public hearings, the governmental entity must give notice of the hearing in the predominant newspaper of general circulation in the area considered for service. At least 40 days before the first public hearing, the governmental entity must electronically provide notice to the Department of Revenue and the Public Service Commission, which shall post the notice on the department’s and the commission’s website to be available to the public. The Department of Revenue shall also send the notice by United States Postal Service to the known addresses for all dealers of communications services registered with the department under chapter 202 or provide an electronic notification, if the means are available, within 10 days after receiving the notice. The notice must include the time and place of the hearings and must state that the purpose of the hearings is to consider whether the governmental entity will provide communications services. The notice must include, at a minimum, the geographic areas proposed to be served by the governmental entity and the services, if any, which the governmental entity believes are not currently being adequately provided. The notice must also state that any dealer who wishes to do so may appear and be heard at the public hearings.

(b) At a public hearing required by this subsection, a governmental entity must, at a minimum, consider:

1. Whether the service that is proposed to be provided is currently being offered in the community and, if so, whether the service is generally available throughout the community.

2. Whether a similar service is currently being offered in the community and, if so, whether the service is generally available throughout the community.

3. If the same or similar service is not currently offered, whether any other service provider proposes to offer the same or a similar service and, if so, what assurances that service provider is willing or able to offer regarding the same or similar service.

4. The capital investment required by the government entity to provide the communications service, the estimated realistic cost of operation and maintenance and, using a full cost-accounting method, the estimated realistic revenues and expenses of providing the service and the proposed method of financing.

5. The private and public costs and benefits of providing the service by a private entity or a governmental entity, including the affect on existing and future jobs, actual economic development prospects, tax-base growth, education, and public health.

(c) At one or more of the public hearings under this subsection, the governmental entity must make available to the public a written business plan for the proposed communications service venture containing, at a minimum:

1. The projected number of subscribers to be served by the venture.

2. The geographic area to be served by the venture.

3. The types of communications services to be provided.

4. A plan to ensure that revenues exceed operating expenses and payment of principal and interest on debt within 4 years.

5. Estimated capital and operational costs and revenues for the first 4 years.

6. Projected network modernization and technological upgrade plans, including estimated costs.

(d) After making specific findings regarding the factors in paragraphs (b) and (c), the governmental entity may authorize providing a communications service by a majority recorded vote and by resolution, ordinance, or other formal means of adoption.

(e) The governing body of a governmental entity may issue one or more bonds to finance the capital costs for facilities to provide a communications service. However:

1. A governmental entity may only pledge revenues in support of the issuance of any bond to finance providing a communications service:

a. Within the county in which the governmental entity is located;

b. Within an area in which the governmental entity provides electric service outside its home county under an electric service territorial agreement approved by the Public Service Commission before the effective date of this act; or

c. If the governmental entity is a municipality or special district, within its corporate limits or in an area in which the municipality or special district provides water, wastewater, electric, or natural gas service, or within an urban service area designated in a comprehensive plan, whichever is larger, unless the municipality or special district obtains the consent by formal action of the governmental entity within the boundaries of which the municipality or special district proposes to provide service. For consent to be effective, any governmental entity from which consent is sought shall be located within the county in which the governmental entity is located or that county.

2. Revenue bonds issued in order to finance providing a communications service are not subject to the approval of the electors if the revenue bonds mature within 15 years. Revenue bonds issued to finance providing a communications service that does not mature within 15 years must be approved by the electors. The election must be conducted as specified in chapter 100.

(f) A governmental entity providing a communications service may not price any service below the cost of providing the service by subsidizing the communications service with moneys from rates paid by subscribers of a noncommunications services utility or from any other revenues. The cost standard for determining cross-subsidization is whether the total revenue from the service is less than the total long-run incremental cost of the service. Total long-run incremental cost means service-specific volume and nonvolume-sensitive costs.

(g) A governmental entity providing a communications service must comply with the requirements of s. 218.32 and shall keep separate and accurate books and records, maintained in accordance with generally accepted accounting principles, of a governmental entity’s communication service, and they shall be made available for any audits of the books and records conducted under applicable law. To facilitate equitable distribution of indirect costs, a local government shall develop and follow a cost-allocation plan, which is a procedure for allocating direct and indirect costs and which is generally developed in accordance with OMB Circular A-87, Cost Principles for State, Local, and Indian Tribal Government, published by the United States Office of Management and Budget.

(h) The governmental entity shall establish an enterprise fund to account for its operation of communications services.

(i) The governmental entity shall adopt separate operating and capital budgets for its communications services.

(j) A governmental entity may not use its powers of eminent domain under chapter 73 solely or primarily for the purpose of providing a communications service.

(k) The governmental entity shall conduct an annual review at a formal public meeting to consider the progress the governmental entity is making toward reaching its business plan goals and objectives for providing communication services. At the public meeting the governmental entity shall review the related revenues, operating expenses, and payment of interest on debt.

(l) If, after 4 years following the initiation of the provision of communications services by a governmental entity or 4 years after the effective date of this act, whichever is later, revenues do not exceed operating expenses and payment of principal and interest on the debt for a governmental entity’s provision of communications services, no later than 60 days following the end of the 4-year period a governmental entity shall hold a public hearing at which the governmental entity shall do at least one of the following:

1. Approve a plan to cease providing communications services;

2. Approve a plan to dispose of the system the governmental entity is using to provide communications services and, accordingly, to cease providing communications services;

3. Approve a plan to create a partnership with a private entity in order to achieve operations in which revenues exceed operating expenses and payment of principal and interest on debt; or

4. Approve the continuing provision of communications services by a majority vote of the governing body of the governing authority.

(3)(a) A governmental entity that provides a cable or video service shall comply with the Cable Communications Policy Act of 1984, 47 U.S.C. ss. 521 et seq., the regulations issued by the Federal Communications Commission under the Cable Communications Policy Act of 1984, 47 U.S.C. ss. 521 et seq., and all applicable state and federal rules and regulations, including, but not limited to, those provisions of chapters 202, 212, 337, and 610 that apply to a provider of the services.

(b) A governmental entity that provides a telecommunications service or advanced service must comply, if applicable, with chapter 364 and rules adopted by the Public Service Commission; chapter 166; and all applicable state and federal rules and regulations, including, but not limited to, those provisions of chapters 202, 212, and 337 which apply to a provider of the services.

(c) A governmental entity may not exercise its power or authority in any area, including zoning or land use regulation, to require any person, including residents of a particular development, to use or subscribe to any communication service of a governmental entity.

(d) A governmental entity shall apply its ordinances, rules, and policies, and exercise any authority under state or federal laws, including, but not limited to, those relating to the following subjects and without discrimination as to itself when providing a communications service or to any private provider of communications services:

1. Access to public rights-of-way; and

2. Permitting, access to, use of, and payment for use of governmental entity-owned poles. The governmental entity is subject to the same terms, conditions, and fees, if any, for access to government-owned poles which the governmental entity applies to a private provider for access.

(4)(a) If a governmental entity was providing, as of April 1, 2005, advanced services, cable services, or telecommunications services, then it is not required to comply with paragraph (2)(a), paragraph (2)(b), paragraph (2)(c), paragraph (2)(d), sub-subparagraph (2)(e)1.c., paragraph (2)(f), or paragraph (2)(k) in order to continue to provide advanced services, cable services, or telecommunications services, respectively, but it must comply with and be subject to all other provisions of this section.

(b) If a governmental entity, as of April 1, 2005, had issued debt pledging revenues from an advanced service, cable service, or telecommunications service, then it is not required to comply with paragraph (2)(a), paragraph (2)(b), paragraph (2)(c), paragraph (2)(d), sub-subparagraph (2)(e)1.c., paragraph (2)(f), or paragraph (2)(k) in order to provide advanced services, cable services, or telecommunications services, respectively, but it must comply with and be subject to all other provisions of this section.

(c) If a governmental entity, as of April 1, 2005, has purchased equipment specifically for the provisioning of advanced service, cable service, or telecommunication service, and, as of May 6, 2005, has a population of less than 7,500, and has authorized by formal action the providing of an advanced service, cable service, or telecommunication service, then it is not required to comply with paragraph (2)(a), paragraph (2)(b), paragraph (2)(c), paragraph (2)(d), sub-subparagraph (2)(e)1.c., paragraph (2)(f), or paragraph (2)(k) in order to provide advanced service, cable service, or telecommunication service, respectively, but it must comply with and be subject to all other provisions of this section.

This subsection does not relieve a governmental entity from complying with subsection (5).

(5) Notwithstanding s. 542.235 or any other law, a governmental entity that provides a communications service is subject to the same prohibitions applicable to private providers under ss. 542.18 and 542.19 as it relates to providing a communications service. This section does not limit the availability to any party of any remedy or defense under state or federal anti-trust laws.

(6) To ensure the safe and secure transportation of passengers and freight through an airport facility, as defined in s. 159.27(17), an airport authority or other governmental entity that provides or is proposing to provide communications services only within the boundaries of its airport layout plan, as defined in s. 333.01(6), to subscribers which are integral and essential to the safe and secure transportation of passengers and freight through the airport facility, is exempt from this section. An airport authority or other governmental entity that provides or is proposing to provide shared-tenant service under 1s. 364.339, but not dial tone enabling subscribers to complete calls outside the airport layout plan, to one or more subscribers within its airport layout plan which are not integral and essential to the safe and secure transportation of passengers and freight through the airport facility is exempt from this section. An airport authority or other governmental entity that provides or is proposing to provide communications services to one or more subscribers within its airport layout plan which are not integral and essential to the safe and secure transportation of passengers and freight through the airport facility, or to one or more subscribers outside its airport layout plan, is not exempt from this section. By way of example and not limitation, the integral, essential subscribers may include airlines and emergency service entities, and the nonintegral, nonessential subscribers may include retail shops, restaurants, hotels, or rental car companies.

(7) This section does not alter or affect any provision in the charter, code, or other governing authority of a governmental entity that imposes additional or different requirements on provision of communications service by a governmental entity. Any such provisions shall apply in addition to the applicable provisions in this section.

History.—s. 8, ch. 2005-132; s. 8, ch. 2007-29; s. 14, ch. 2016-209; s. 77, ch. 2016-239.

1Note.—Repealed by s. 38, ch. 2011-36.






Chapter 351 - RAILROADS

351.03 - Railroad-highway grade-crossing warning signs and signals; audible warnings; exercise of reasonable care; blocking highways, roads, and streets during darkness.

351.03 Railroad-highway grade-crossing warning signs and signals; audible warnings; exercise of reasonable care; blocking highways, roads, and streets during darkness.—

(1) Every railroad company shall exercise reasonable care for the safety of motorists whenever its track crosses a highway and shall be responsible for erecting and maintaining crossbuck grade-crossing warning signs in accordance with the uniform system of traffic control devices adopted pursuant to s. 316.0745. Such crossbuck signs shall be erected and maintained at all public or private railroad-highway grade crossings.

(2) Advance railroad warning signs and pavement markings shall be installed and maintained at public railroad-highway grade crossings in accordance with the uniform system of traffic control devices by the governmental entity having jurisdiction over or maintenance responsibility for the highway or street. All persons approaching a railroad-highway grade crossing shall exercise reasonable care for their own safety and for the safety of railroad train crews as well as for the safety of train or vehicle passengers.

(3) Except as provided in subsection (4), any railroad train approaching within 1,500 feet of a public railroad-highway grade crossing shall emit a signal audible for such distance.

(4)(a) The Department of Transportation and the Federal Railroad Administration may authorize a municipality or county to implement a whistle ban provided the following conditions are met:

1. A traffic operations system is implemented to secure railroad-highway grade crossings for the purpose of preventing vehicles from going around, under, or through lowered railroad gates.

2. The municipality or county has in effect an ordinance that unconditionally prohibits the sounding of railroad train horns and whistles during the hours of 10 p.m. and 6 a.m. at all public railroad-highway grade crossings within the municipality or county and where the municipality, county, or state has erected signs at the crossing announcing that railroad train horns and whistles may not be sounded during such hours. Signs so erected shall be in conformance with the uniform system of traffic control devices as specified in s. 316.0745.

(b) Upon final approval and verification by the department and the Federal Railroad Administration that such traffic operations system meets all state and federal safety and traffic regulations and that such railroad-highway grade crossings can be secured, the municipality or county may pass an ordinance prohibiting the sounding of audible warning devices by trains upon approaching such railroad-highway grade crossings between the hours of 10 p.m. and 6 a.m.

(c) Nothing in this subsection shall be construed to nullify the liability provisions of s. 768.28.

(5)(a) Whenever a railroad train engages in a switching operation or stops so as to block a public highway, street, or road at any time from one-half hour after sunset to one-half hour before sunrise, the crew of the railroad train shall cause to be placed a lighted fusee or other visual warning device in both directions from the railroad train upon or at the edge of the pavement of the highway, street, or road to warn approaching motorists of the railroad train blocking the highway, street, or road. However, this subsection does not apply to railroad-highway grade crossings at which there are automatic warning devices properly functioning or at which there is adequate lighting.

(b) A person who violates any provision of paragraph (a) is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 34, ch. 1987, 1874; RS 2264; GS 2841; ch. 7940, 1919; RGS 4529; CGL 6592; s. 1, ch. 73-336; s. 52, ch. 76-31; s. 5, ch. 80-289; ss. 2, 3, ch. 81-318; ss. 1, 12, 14, ch. 82-90; s. 1, ch. 84-73; s. 39, ch. 86-243; ss. 2, 5, 6, ch. 92-192; s. 143, ch. 99-13.



351.034 - Railroad-highway grade crossings to be cleared for emergency vehicles.

351.034 Railroad-highway grade crossings to be cleared for emergency vehicles.—Except for trains or equipment stopped due to mechanical failure where separation or movement is not possible, any train or equipment that has come to a complete stop and is blocking a railroad-highway grade crossing must be cut, separated, or moved to clear the crossing upon the approach of any emergency vehicle, which for the purpose of this law shall be:

(1) An ambulance operated by public authority or by private persons;

(2) A fire engine; or an emergency vehicle operated by power or electric companies; or

(3) Any other vehicle when operated as an emergency vehicle, defined as one which is engaged in the saving of life, property, or responding to any other public peril; or

(4) Emergency vehicles used as such by the Government of the United States; when upon the approach of such emergency vehicle, such vehicle gives due warning of its approach to such crossing by the sounding of sirens, flashing of lights, waving of flag, or any other warning sufficient to attract attention to such emergency vehicle; and thereupon the said train or equipment shall be cut and said crossing shall be cleared with all possible dispatch to permit the crossing and passing through of said emergency vehicle.

History.—s. 4, ch. 67-309; s. 5, ch. 80-289; ss. 2, 3, ch. 81-318; ss. 12, 14, ch. 82-90; ss. 3, 5, 6, ch. 92-192; s. 58, ch. 95-143; s. 143, ch. 99-13.



351.35 - Railroad tracks and related equipment; safety rules; penalties.

351.35 Railroad tracks and related equipment; safety rules; penalties.—

(1) The Department of Transportation shall adopt rules requiring companies operating railroads wholly or in part in the state to maintain tracks and all supportive, related equipment, including locomotives and other rolling stock, of such railroad companies within the state in a safe condition.

(2) If any company operating a railroad either in whole or in part within the state fails to comply with any rule adopted by the department, such company shall thereby incur a penalty as provided for in applicable federal regulations.

History.—s. 2, ch. 78-88; s. 5, ch. 80-289; ss. 2, 3, ch. 81-318; ss. 12, 14, ch. 82-90; s. 52, ch. 84-309; ss. 5, 6, ch. 92-192; s. 143, ch. 99-13.



351.36 - Railroad safety inspections and inspectors.

351.36 Railroad safety inspections and inspectors.—

(1) The Department of Transportation shall employ competent safety inspectors to inspect the physical conditions of the tracks and all supportive, related equipment, including locomotives and other rolling stock, of any railroad operated wholly or in part in the state. Safety inspectors shall attain Federal Railroad Administration employment qualifications necessary to qualify the state for federal funds.

(2) The inspectors shall report in writing the results of their inspections in the manner and on forms prescribed by the department.

History.—s. 1, ch. 78-88; s. 5, ch. 80-289; ss. 2, 3, ch. 81-318; ss. 12, 14, ch. 82-90; s. 53, ch. 84-309; ss. 5, 6, ch. 92-192; s. 143, ch. 99-13.



351.37 - Railroad safety.

351.37 Railroad safety.—The state shall supplement and not replace the responsibility of the Federal Government in the inspection of physical conditions of railroad facilities within the state to ascertain compliance with federal standards and regulations. Because this is a supplementary program, the state shall not be deemed to be liable for any actions or omissions in inspecting or failing to inspect railroad facilities. The provisions of this act replace all other provisions in the Florida Statutes relating to jurisdiction over railroad safety.

History.—s. 3, ch. 78-88; s. 5, ch. 80-289; ss. 2, 3, ch. 81-318; ss. 12, 14, ch. 82-90; s. 54, ch. 84-309; ss. 5, 6, ch. 92-192; s. 143, ch. 99-13.






Chapter 354 - SPECIAL OFFICERS FOR CARRIERS

354.01 - Appointment of special officers.

354.01 Appointment of special officers.—Upon the application of any railroad or other common carrier doing business in this state, the Governor shall appoint one or more persons who have met the law enforcement qualifications and training requirements of s. 943.13 as special officers for the protection and safety of such carriers; their passengers and employees; and the property of such carriers, passengers, and employees. However, until the Governor either appoints or rejects the application for appointment of a person as a special officer, the railroad or common carrier may temporarily employ the person as a special officer if he or she complies with the qualifications for employment as a law enforcement officer in s. 943.13. Notwithstanding any other provision of law, a special officer must have the same training as a law enforcement officer in accordance with ss. 943.13 and 943.135(1). A Class I, Class II, or Class III railroad shall be considered an employing agency for purposes of ss. 943.13 and 943.135(1), and shall pay all costs associated with the training and continuing education of employed special officers.

History.—s. 1, ch. 8539, 1921; CGL 6653; s. 5, ch. 80-289; ss. 2, 3, ch. 81-318; ss. 3, 13, 15, ch. 82-90; s. 13, ch. 83-167; s. 28, ch. 84-258; s. 1, ch. 84-326; ss. 7, 8, ch. 92-192; ss. 144, 145, ch. 99-13; s. 1, ch. 2013-114.



354.02 - Powers.

354.02 Powers.—Each special officer shall have and exercise throughout every county in which the common carrier for which he or she was appointed, shall do business, operate, or own property, the power to make arrests for violation of law on the property of such common carrier, and to arrest persons, whether on or off such carrier’s property, violating any law on such carrier’s property, under the same conditions under which deputy sheriffs may by law make arrests, and shall have authority to carry weapons for the reasonable purpose of their offices.

History.—s. 2, ch. 8539, 1921; CGL 6654; s. 5, ch. 80-289; ss. 2, 3, ch. 81-318; ss. 13, 15, ch. 82-90; ss. 7, 8, ch. 92-192; s. 541, ch. 95-148; s. 146, ch. 99-13.



354.03 - Bond.

354.03 Bond.—Before entering into the performance of his or her duties every such special officer shall enter into a good and sufficient bond payable to the Governor of Florida, and the Governor’s successors, in the penal sum of $5,000, with some surety company authorized to do business in this state as surety thereon, conditioned for the faithful performance of his or her duties, and to pay any and all damage done by any illegal act committed by him or her, to be approved by the Department of Financial Services.

History.—s. 3, ch. 8539, 1921; CGL 6655; ss. 12, 35, ch. 69-106; s. 5, ch. 80-289; ss. 2, 3, ch. 81-318; ss. 13, 15, ch. 82-90; ss. 7, 8, ch. 92-192; s. 542, ch. 95-148; s. 146, ch. 99-13; s. 378, ch. 2003-261.



354.04 - Compensation.

354.04 Compensation.—Such special officers shall not receive any fees or salary from the state or any county, but their compensation shall be agreed upon and paid by the carrier making such application.

History.—s. 4, ch. 8539, 1921; CGL 6656; s. 5, ch. 80-289; ss. 2, 3, ch. 81-318; ss. 13, 15, ch. 82-90; ss. 7, 8, ch. 92-192; s. 146, ch. 99-13.



354.05 - Term of office; removal.

354.05 Term of office; removal.—The special officers provided for herein shall be commissioned by the Governor, and their commissions shall continue so long as they are employed in such capacity by the railroad or other common carrier; but they shall be removed by the Governor at any time, in the manner and for the causes provided by law.

History.—s. 5, ch. 8539, 1921; CGL 6657; s. 1, ch. 63-57; s. 5, ch. 80-289; ss. 2, 3, ch. 81-318; ss. 4, 13, 15, ch. 82-90; s. 29, ch. 84-258; s. 2, ch. 84-326; ss. 7, 8, ch. 92-192; s. 146, ch. 99-13.



354.07 - Suit for damages on bond.

354.07 Suit for damages on bond.—Any person whose person or property has been damaged by the wrongful act of such special officer may bring suit for the redress of such wrong on the bond of such officer. The remedy provided in this section is not exclusive of any remedy that otherwise may exist.

History.—s. 7, ch. 8539, 1921; CGL 6659; s. 5, ch. 80-289; ss. 2, 3, ch. 81-318; ss. 5, 13, 15, ch. 82-90; ss. 7, 8, ch. 92-192; s. 543, ch. 95-148; s. 146, ch. 99-13.






Chapter 361 - PUBLIC UTILITIES: SPECIAL POWERS

Part I - EMINENT DOMAIN RIGHTS (ss. 361.01-361.08)

361.01 - Eminent domain.

361.01 Eminent domain.—The president and directors of any corporation organized for the purpose of constructing, maintaining or operating public works, or their properly authorized agents, may enter upon any lands, public or private, necessary to the business contemplated in the charter, and may appropriate the same, or may take from any land most convenient to their work, any timber, stone, earth or other material which may be necessary for the construction and the keeping in repair of its works and improvements upon making due compensation according to law to private owners.

History.—s. 10, ch. 1639, 1868; RS 2158; GS 2683; RGS 4111; CGL 6042.



361.02 - Constructing dams for waterpower.

361.02 Constructing dams for waterpower.—Whenever any person owning lands in this state on any watercourse, may desire to erect dams for furnishing power for a water gristmill, electric light power, or other machine for public utility, and shall not have the fee simple title to the lands on the opposite side thereof, against which the petitioner would abut his or her dam, or surrounding lands which would be overflowed thereby, he or she may proceed to condemn such affected lands under the provisions of law relating to the condemnation of lands for other purposes.

History.—s. 1, ch. 5198, 1903; GS 2684; RGS 4112; CGL 6043; s. 544, ch. 95-148.



361.025 - Right of eminent domain to railroad companies.

361.025 Right of eminent domain to railroad companies.—Any railroad company organized under the laws of this state, or organized under the laws of any other state and qualified to do business in this state, shall have the right of eminent domain to enter upon, for survey purposes, any land necessary for the construction, operation, and maintenance of its roads and required facilities and to appropriate the same or any part thereof upon making due compensation according to the procedures set forth in chapters 73 and 74; however, no such company shall have the right of eminent domain with respect to property belonging to the state or any agency thereof. Any railroad company may construct, operate, and maintain its roads and required facilities on such property, subject only to the permitting requirements and reasonable regulations that may be imposed by the public authorities having jurisdiction over such property. The right of eminent domain for the purpose of securing terminal facilities on any waters of this state, including a sufficient amount of land for such facilities, shall be subordinate to the right of the governmental entity wherein the property is located to condemn such property through the exercise of its powers of eminent domain for a public purpose.

History.—ss. 6, 16, ch. 82-90; s. 3, ch. 83-113; s. 1, ch. 83-212; ss. 9, 10, ch. 92-192; s. 147, ch. 99-13.



361.03 - Right of eminent domain to electric railway companies.

361.03 Right of eminent domain to electric railway companies.—Any electric railway company operating or constructing any line of its railway outside the incorporated limits of cities or towns in this state, whether for the purpose of transporting passengers exclusively or not, shall have the same rights, powers and privileges of eminent domain as are now exercised and enjoyed by all railroad and canal companies in this state, as and with reference to and concerning the condemnation of public and private property for the right-of-way of such railroads and canals, and such electric railway company shall have the right, privilege and authority to condemn and acquire such right-of-way for the construction of its lines in the same manner and by the use of the same process as is now prescribed by the laws of this state for the condemnation of right-of-way for railroads and canals, and each and every one of the laws of the state applying to the condemnation of right-of-way for railroads and canals in this state, shall apply to, govern and control the acquisition of such right-of-way by and for such electric railway companies.

History.—s. 1, ch. 5018, 1901; GS 2685; RGS 4113; CGL 6044.



361.04 - Right of eminent domain to waterworks companies.

361.04 Right of eminent domain to waterworks companies.—Any corporation organized under the laws of this state, either general or special, for the purpose of supplying any city, town, village, or the inhabitants thereof, or any community with water for domestic or sanitary purposes, or for fire protection, shall have the right, through its officers or agents, to enter upon any land, public or private, necessary to the business contemplated in its charter, and may appropriate the same; or may take from any land most convenient to its works, any timber, stone, earth, water or material which may be necessary for the construction, operation, keeping in repair or preservation of such works, upon making due compensation according to law to private owners; and should such waterworks company derive its supply of water, or any part thereof, from any lake, pond or stream of water, whether surface of subterranean, it may, upon making compensation as above specified, to private owners, appropriate any land lying contiguous to such pond, lake or stream, necessary for the preservation or protection of said water from diversion or contamination.

History.—s. 1, ch. 4165, 1893; GS 2686; RGS 4114; CGL 6045.



361.05 - Right of eminent domain to natural gas companies.

361.05 Right of eminent domain to natural gas companies.—Any corporation or other business entity organized under the laws of this state, or by virtue of the laws of any other state, and qualified to do business in this state, for the purpose of supplying any city, town, village or the inhabitants thereof, or any community with natural gas for domestic or industrial purposes, including any natural gas transmission pipeline company that has received certification under ss. 403.9401-403.9425 or an entity that is subject to regulation under the federal Natural Gas Act, 15 U.S.C. s. 717, shall have the right of eminent domain and may use the provisions of chapters 73 and 74 to lay its pipelines and works; to cause such examinations and surveys for the proposed pipelines to be made as shall be necessary for the selection of the most advantageous routes; to enter upon any land, public or private, necessary to the business contemplated in its charter; to construct its pipelines across, over, under, along, and upon any stream of water, watercourse, canal, lake, bay, gulf, road, street, highway, railroad, and transmission line; to take from any land most convenient to its pipelines and works, any timber, stone, earth, water, or other material which may be necessary to the construction, operation, keeping in repair, or preservation of its pipelines, works, and improvements, upon making due compensation according to law to private owners, with such reservation, if any, of oil, gas, and mineral rights as those owners may determine. If, in order to make repairs to or to relocate any tracks of any railroad or for the performance of any work of construction or reconstruction by any railroad upon its right-of-way, it becomes necessary to relocate temporarily or permanently any natural gas pipeline constructed upon any railroad right-of-way, such work incident to the relocation of such natural gas pipeline shall be performed, and the expense borne, by the company owning or operating that pipeline.

History.—s. 1, ch. 26893, 1951; s. 13, ch. 92-284; s. 1, ch. 2004-77.



361.06 - Right of eminent domain to petroleum and petroleum products pipeline companies.

361.06 Right of eminent domain to petroleum and petroleum products pipeline companies.—Any pipeline company which is or which intends to be a common carrier of petroleum and petroleum products and which is duly incorporated for such purpose under the laws of this state, or which is a foreign corporation and is qualified to do business in this state as a common carrier of petroleum and petroleum products shall have all the rights of eminent domain and all other rights granted to natural gas companies under s. 361.05 for the purpose of acquisition of rights-of-way for the installation, operation, maintenance, repair and replacement of its pipelines and all structures, pumping stations and other installations and works incident thereto. It is specifically provided, however, that no such company shall have any right of eminent domain as to any property belonging to or operated by the state or any agency thereof, or by any county, school board, municipality or public body. However, any such pipeline company shall have the right to all necessary permits to install, operate, maintain, repair and replace its pipelines under, along and across such property, subject only to reasonable regulations that may be imposed by the particular authority having jurisdiction of such property.

History.—s. 1, ch. 57-1983; s. 1, ch. 69-300.



361.07 - Right of eminent domain to companies owning and operating sewer or wastewater reuse systems.

361.07 Right of eminent domain to companies owning and operating sewer or wastewater reuse systems.—Any corporation, person, or persons owning or operating a sewer or wastewater reuse system in this state duly authorized and regulated by the Florida Public Service Commission, or county in the state for the collection, treatment, purification, or disposal of sewage effluent and residue, including wastewater reuse, for the public shall have the right of eminent domain to enter upon any land, public or private, necessary to the business of operating such aforesaid sewer and wastewater reuse system for the public and may appropriate the same or any part thereof necessary for the operation of such sewer or wastewater reuse system, upon making due compensation according to law to private owners; provided that any lands so appropriated shall revert to the person or his or her successor in title from whom the land was acquired, should said sewer or wastewater reuse system be abandoned or cease to operate as a sewer or wastewater reuse system.

History.—s. 2, ch. 65-248; s. 10, ch. 93-51; s. 545, ch. 95-148.



361.08 - Right of eminent domain to coal pipeline companies.

1361.08 Right of eminent domain to coal pipeline companies.—

(1) It is the intent of the Legislature that the purpose of adopting this section to provide eminent domain powers and related benefits to certain firms is to make available low-cost electric power to all residents of the state and that this section should be construed consistently with this public interest policy.

(2) Any corporation, partnership, joint venture, association, or other legal entity organized under the laws of this state, or under the laws of any other state and qualified to do business in this state, for the purpose of supplying any electric utility or utilities; any city, town, or village or the inhabitants thereof; or any community with coal or its derivatives and any mixture and combination thereof by pipeline, and for the purpose of serving as a common carrier operating or proposing to operate a pipeline or pipelines for transporting or delivering coal or its derivatives or any mixture or combination thereof, shall have the right of eminent domain, for the purpose of acquiring title, easements, rights-of-way, or other rights or interests in property, necessary to acquire and take private property which is or may be needed for the construction, operation, maintenance, repair, or replacement of coal slurry and derivative plants, pipelines, pumping stations, and any other installations and works incident thereto. The procedure to condemn property or interest therein shall be exercised in the manner set forth in chapters 73 and 74. In any condemnation proceeding under this act, the circuit court shall restrict the exercise of the right of eminent domain in the following particulars:

(a) The right of eminent domain shall be limited to the taking of property or an interest therein from the owner which results in the least property or interest therein being taken to effect the purpose of the condemning entity.

(b) All takings shall be subject to the legal obligation (which shall become a restrictive covenant on the property or interest therein taken) on the part of the condemning authority and its successor in title or interest, jointly and severally, to convey the title or property interest taken to the condemnee or the condemnee’s heirs, successors, or assigns if the condemned property or interest therein is not used within a reasonable time after the taking, which time limit shall be fixed by the court in the condemnation proceeding.

(c) If the property or interest therein is conveyed to the condemnee or to the condemnee’s heirs, successors, or assigns, the grantee of such conveyance shall pay or cause to be paid to the condemning authority or to its successor in title or interest, as the case may be, consideration, in cash, which shall be equal to the value of the condemned property or interest therein being conveyed, as determined as of the time of the taking, discounted at a rate of 10 percent per year, compounded annually, from the date of the taking to the date of the conveyance.

History.—ss. 1, 2, ch. 79-236; s. 546, ch. 95-148; s. 9, ch. 2006-214.

1Note.—Section 5, ch. 79-236, provides that “[t]his act shall take effect when every state in which the coal slurry pipeline will pass en route to Florida has enacted laws granting eminent domain authority to coal slurry pipeline companies or other entities operating or proposing to operate a coal slurry pipeline, and when the appropriate governmental authority has guaranteed in writing to the Public Service Commission that a continuous source of water shall be available for use in said coal slurry pipeline.”






Part II - JOINT ELECTRIC POWER SUPPLY PROJECTS (ss. 361.10-361.18)

361.10 - Purpose.

361.10 Purpose.—The purpose of this act is to implement the provisions of s. 10(d), Art. VII of the State Constitution, as amended. This act may be known and cited as the “Joint Power Act.”

History.—s. 1, ch. 75-200.



361.11 - Definitions.

361.11 Definitions.—When used in this part:

(1) “Project” means a joint electric power supply project and any and all facilities, including all equipment, structures, machinery, and tangible and intangible property, real and personal, for the joint generation or transmission of electrical energy, or both, including any fuel supply or source useful for such a project.

(2) “Electric utility” means any municipality, authority, commission, or other public body, investor-owned electric utility, or rural electric cooperative which owns, maintains, or operates an electrical energy generation, transmission, or distribution system within the state on June 25, 1975.

(3) “Person” means:

(a) Any natural person;

(b) The United States; any state; any municipality, political subdivision, or municipal corporation created by or pursuant to the laws of the United States or any state; or any board, corporation, or other entity or body declared by or pursuant to the laws of the United States or any state to be a department, agency, or instrumentality of any thereof;

(c) Any corporation, not-for-profit corporation, firm, partnership, cooperative association, electric cooperative, or business trust of any nature whatsoever organized and existing under the laws of the United States or any state; or

(d) Any foreign country; any political subdivision or governmental unit of a foreign country; or any corporation, not-for-profit corporation, firm, partnership, cooperative association, electric cooperative, or business trust of any nature whatsoever organized and existing under the laws of a foreign country or of a political subdivision or governmental unit of a foreign country.

(4) “Foreign public utility” means any person, as defined in subsection (3), the principal location or principal place of business of which is not located within this state, which owns, maintains, or operates facilities for the generation, transmission, or distribution of electrical energy and which supplies electricity to retail or wholesale customers, or both, on a continuous, reliable, and dependable basis; or any affiliate or subsidiary of such person, the business of which is limited to the generation or transmission, or both, of electrical energy and activities reasonably incidental thereto.

History.—s. 2, ch. 75-200; s. 3, ch. 82-53.



361.12 - Joint electric power supply project.

361.12 Joint electric power supply project.—In addition to its existing powers, any electric utility, or any organization, association, or separate legal entity whose membership consists only of electric utilities, by participating in an agreement to implement a project, is authorized and empowered to join with any one or more of the following:

(1) Any other electric utility;

(2) Any organization, association, or separate legal entity whose membership consists only of electric utilities;

(3) One or more foreign public utilities; or

(4) Any other person, if the right to full possession and to all of the use, services, output, and capacity of any such project during the original estimated useful life thereof is vested, subject to creditors’ rights, in any one or more electric utilities, in any one or more of any such legal entity, in any one or more foreign public utilities, or in any combination thereof;

for the purpose or purposes of jointly financing, acquiring, constructing, managing, operating, or owning any project or projects. In the implementation of this act, any group of electric utilities may create any organization, association, or separate legal entity whose membership consists only of electric utilities for the accomplishment of the purposes of this act. However, no such organization, association, or separate legal entity may own, operate, or exercise the power of eminent domain with respect to any facilities for the retail distribution of electrical energy.

History.—s. 3, ch. 75-200; s. 4, ch. 82-53.



361.13 - Powers.

361.13 Powers.—Any electric utility, or any organization, association, or separate legal entity whose membership shall consist only of electric utilities, participating in an agreement to implement a project has the following additional powers as they may relate to the project:

(1) To plan, finance, acquire, construct, purchase, operate, maintain, use, share the cost of, own, lease, sell, or dispose of any project or projects within or without the state.

(2) To exercise the power of eminent domain, except to acquire the generating, transmission, or distribution facilities of any other electric utility or foreign public utility.

(3) To purchase capacity or energy, or both, in any quantity agreed upon in the joint power agreement from any project in which the purchaser has an ownership interest.

History.—s. 4, ch. 75-200; s. 5, ch. 82-53.



361.14 - Limitation on joint ownership of project or output thereof.

361.14 Limitation on joint ownership of project or output thereof.—The additional powers and authority provided in this chapter shall in no way be considered to authorize or permit the joint ownership of any project by, or the direct or indirect sale or transfer of the services, products, capacity, or energy of any project to, any person or persons other than electric utilities; any organization, association, or separate legal entity whose membership consists only of electric utilities; foreign public utilities; or any combination thereof, except that joint ownership of any such project with any other person shall be permitted if the right to full possession and to all of the use, services, output, and capacity of such project during the original estimated useful life thereof is vested, subject to creditors’ rights, in any one or more electric utilities, in any one or more of any such legal entity, in any one or more foreign public utilities, or in any combination thereof.

History.—s. 5, ch. 75-200; s. 6, ch. 82-53.



361.15 - Issuance of bonds.

361.15 Issuance of bonds.—For the purpose of financing or refinancing the cost of a project or projects, any municipality, authority, board, commission, or other public body which is an electric utility as defined in this act and is a participant in a project under this act may exercise all the powers in connection with the authorization, issuance, and sale of bonds as the same are conferred upon municipalities by part I of chapter 159. All of the privileges, benefits, powers, and terms of part I of chapter 159 shall be fully applicable to such body. For the purpose of this section, a project as defined in this part shall be a project within the definition of the term “project” in s. 159.02(4).

History.—s. 6, ch. 75-200.



361.16 - Powers supplemental.

361.16 Powers supplemental.—The powers conferred by this act shall be in addition, and supplementary, to existing powers and statutes, and this act shall not be construed as altering, repealing, or limiting any of the provisions of any other law, general, local, or special, or of any articles of incorporation of an electric utility. However, when the exercise of any power conferred on a municipality, authority, commission, or other public body by this act would conflict with a limitation upon the public body contained in its charter or otherwise expressed by special act, such charter or special act limitation shall be superseded by this act for the purposes of the exercise of such power pursuant to this act.

History.—s. 7, ch. 75-200.



361.17 - Project taxing power; interests subject to taxation.

361.17 Project taxing power; interests subject to taxation.—Except as provided in s. 10, Art. VII of the State Constitution, no joint electric supply projects authorized under this statute shall lend or use its taxing power or credit to aid any corporation, association, partnership, or person. The private interest portion of such joint projects shall be subject to all taxation in accordance with their proportionate interest in such projects.

History.—s. 8, ch. 75-200.



361.18 - Construction.

361.18 Construction.—

(1) The provisions of this part, being necessary for the welfare and prosperity of the state and its inhabitants, shall be liberally construed to effect its purposes.

(2) Chapter 82-53, Laws of Florida, shall be deemed to be enacted for the purpose of further implementing the provisions of s. 10(d), Art. VII of the State Constitution, as amended.

History.—s. 9, ch. 75-200; s. 8, ch. 82-53.









Chapter 362 - SPECIAL POWERS OF TELEGRAPH AND TELEPHONE COMPANIES

362.01 - Powers to occupy roads.

362.01 Powers to occupy roads.—Any telegraph or telephone company chartered by this or another state, or any individual operating or desiring to operate a telegraph or telephone line, or lines, in this state, may erect posts, wires and other fixtures for telegraph or telephone purposes on or beside any public road or highway; provided, however, that the same shall not be set so as to obstruct or interfere with the common uses of said roads or highways. Permission to occupy the streets of an incorporated city or town must first be obtained from the city or town council.

History.—s. 1, ch. 782, 1856; RS 2256; s. 1, ch. 5262, 1903; GS 2820; RGS 4373; CGL 6337.



362.02 - Powers of eminent domain.

362.02 Powers of eminent domain.—Any telegraph or telephone company now organized or which may hereafter be organized under the laws of this or any other state shall have the right to construct, maintain and operate lines of telegraph or telephone along and upon the right-of-way of any railroad in the state, and to that end is granted all powers for the exercise of the right of eminent domain; provided, the ordinary travel or use of said railroad is not interfered with by reason thereof; and provided further, that no pole shall be erected nearer than 20 feet from the outer edge of the track, unless by the consent of the railroad company.

History.—s. 1, ch. 5211, 1903; GS 2821; RGS 4374; CGL 6338.






Chapter 363 - TELEGRAPH AND CABLE COMPANIES

363.02 - Liability for failure to promptly deliver messages; proviso.

363.02 Liability for failure to promptly deliver messages; proviso.—Any telegraph company owning or operating a telegraph line wholly or partly in this state, and engaged in transmitting messages for a consideration, who shall negligently fail promptly to transmit and deliver to the addressee, any message received by such company or by any of its agents or employees for transmission, shall be liable to the sender of such message in a penalty for $50, and in addition thereto, shall be liable to both the sender and to the addressee of such message for all damages which they or either of them may sustain in consequence of such negligent failure promptly to transmit and deliver any message so received for transmission as aforesaid, and the company shall not be relieved from such penalty or liability by any stipulation or notice to the contrary; provided, that the provisions of this section relative to the delivery of messages shall apply only to deliveries in incorporated cities and towns.

History.—s. 1, ch. 5628, 1907; RGS 4383; CGL 6347.



363.03 - Presumption of negligence.

363.03 Presumption of negligence.—The failure promptly to transmit or to deliver to the addressee any message so received for transmission as aforesaid shall be presumed to be due to the negligence of the company accepting such message for transmission until the contrary shall be made to appear.

History.—s. 2, ch. 5628, 1907; RGS 4384; CGL 6348.



363.04 - Refusing messages for transmission; damages; evidence.

363.04 Refusing messages for transmission; damages; evidence.—Any telegraph company owning or operating any telegraph line or lines wholly or partly in this state and engaged in transmitting messages, for a consideration, who shall refuse to receive for transmission any legible message tendered to it or to any of its agents or employees for transmission at any office or place where such messages are usually received for transmission during the usual hours in which the messages are received at such office or place for transmission to the destination to which the message so refused is addressed, provided, such destination is a place to which messages are usually transmitted, together with the usual charge for the transmission of such a message, shall be liable to the sender and addressee of such message in a penalty of $50, and in addition thereto shall be liable both to the sender and to the addressee of such message for all damages which they or either of them may sustain in consequence of the refusal to receive, transmit and deliver such message unless it shall be made to appear that the line or lines over which such message should be transmitted is or are in such condition that such message could not be transmitted by means thereof, and the burden of showing such a condition of said line or lines shall be upon the company.

History.—s. 1, ch. 5629, 1907; RGS 4386; CGL 6350; s. 7, ch. 22858, 1945.



363.05 - Attorney’s fee.

363.05 Attorney’s fee.—Any person recovering the penalty specified in, or any damage under, ss. 363.02-363.04 shall be entitled to recover, in addition thereto, 10 percent of the amount so recovered as attorney’s fees.

History.—s. 3, ch. 5628, 1907; s. 2, ch. 5629, 1907; RGS 4385, 4387; CGL 6349, 6351.



363.06 - Recovery for mental anguish and physical suffering; burden of proof.

363.06 Recovery for mental anguish and physical suffering; burden of proof.—Persons engaged in the business of transmitting telegrams into or out of this state, or from one point to another point in this state, shall be liable in damages to the sender and addressee, jointly or severally, of any telegram received for transmission and delivery, whether such telegram is received for transmission into or out of this state, or from one point to another point within this state, for mental anguish, distress or feeling, physical and mental pains and suffering resulting from the negligent failure to promptly transmit or promptly deliver such telegram, or because of the negligent failure to correctly transmit and deliver such telegram. In all cases brought under ss. 363.06-363.10, the burden of proof shall be upon the defendant to show to the satisfaction of the jury, or if there be no jury, to the satisfaction of the judge trying the case, by a preponderance of the evidence, that such defendant was free from fault in and about the transmission and delivery of any telegram received for transmission and delivery.

History.—s. 1, ch. 6522, 1913; RGS 4388; CGL 6352.



363.07 - Assessing damages.

363.07 Assessing damages.—The jury, or the judge where there is no jury, trying any case arising under s. 363.06 shall assess the damages to be awarded the plaintiff or plaintiffs.

History.—s. 2, ch. 6522, 1913; RGS 4389; CGL 6353.



363.08 - Cipher messages.

363.08 Cipher messages.—Persons engaged in the business of transmitting telegrams into or out of this state, or from one point to another point within this state, shall be liable in damages to the sender and addressee, jointly or severally, of any telegram in cipher received for transmission into or out of this state, or from one point to another point within this state, for damages resulting from the negligent failure of such person to promptly transmit and deliver any such telegram in cipher, in the same manner and to the same extent as if such telegram was not in cipher; provided, that the provisions of this section shall not apply to telegrams relating to sickness or death.

History.—s. 3, ch. 6522, 1913; RGS 4390; CGL 6354.



363.09 - Presumption as to notice of contents.

363.09 Presumption as to notice of contents.—The receipt of a telegram for transmission by any person engaged in the telegraph business in this state, shall be deemed and held to be notice to such person that such telegram is of importance requiring prompt and correct transmission and delivery.

History.—s. 4, ch. 6522, 1913; RGS 4391; CGL 6355.



363.10 - Contracts limiting liability illegal.

363.10 Contracts limiting liability illegal.—All provisions and stipulations contained in any contract relieving or exempting, or having the effect to relieve or exempt any person engaged in the telegraph business in this state, from the liabilities imposed by law, or purporting to limit the time in which suits may be brought against such person for negligent failure to perform any duty imposed by law, or assumed by any such person to a period of time shorter than the time provided by the statute of limitation of this state, are declared to be against the public policy of this state, to be illegal and void, and no court in this state shall give effect to any such provisions or stipulation contained in any contract whatsoever.

History.—s. 5, ch. 6522, 1913; RGS 4392; CGL 6356.






Chapter 364 - TELECOMMUNICATIONS COMPANIES

364.01 - Powers of commission, legislative intent.

364.01 Powers of commission, legislative intent.—

(1) The Florida Public Service Commission shall exercise over and in relation to telecommunications companies the powers conferred by this chapter.

(2) It is the legislative intent to give exclusive jurisdiction in all matters set forth in this chapter to the Florida Public Service Commission in regulating telecommunications companies, and such preemption shall supersede any local or special act or municipal charter where any conflict of authority may exist. However, this chapter does not affect the authority and powers granted in 1s. 166.231(9) or s. 337.401.

(3) Communications activities that are not regulated by the Florida Public Service Commission are subject to this state’s generally applicable business regulation and deceptive trade practices and consumer protection laws, as enforced by the appropriate state authority or through actions in the judicial system. This chapter does not limit the availability to any party of any remedy or defense under state or federal antitrust laws. The Legislature finds that the competitive provision of telecommunications services, including local exchange telecommunications service, is in the public interest and has provided customers with freedom of choice, encouraged the introduction of new telecommunications service, encouraged technological innovation, and encouraged investment in telecommunications infrastructure.

History.—ss. 1-4, ch. 6186, 1911; ss. 1-6, ch. 6187, 1911; s. 1, ch. 6525, 1913; RGS 4393; CGL 6357; s. 1, ch. 63-279; s. 1, ch. 65-52; s. 1, ch. 67-541; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 32, ch. 80-36; s. 2, ch. 81-318; s. 25, ch. 83-218; ss. 6, 7, ch. 89-163; ss. 1, 48, 49, ch. 90-244; s. 4, ch. 91-429; s. 5, ch. 95-403; s. 2, ch. 2003-32; s. 10, ch. 2005-132; s. 2, ch. 2011-36.

1Note.—Repealed by s. 38, ch. 2000-260.



364.011 - Exemptions from commission jurisdiction.

364.011 Exemptions from commission jurisdiction.—The following services are exempt from oversight by the commission, except to the extent delineated in this chapter:

(1) Intrastate interexchange telecommunications services.

(2) Broadband services, regardless of the provider, platform, or protocol.

(3) VoIP.

(4) Wireless telecommunications, including commercial mobile radio service providers.

(5) Basic service.

(6) Nonbasic services or comparable services offered by any telecommunications company.

History.—s. 11, ch. 2005-132; s. 3, ch. 2011-36.



364.012 - Consistency with federal law.

364.012 Consistency with federal law.—

(1) In order to promote commission coordination with federal policymakers and regulatory agencies, the commission shall maintain continuous liaisons with appropriate federal agencies whose policy decisions and rulemaking authority affect those telecommunications companies over which the commission has jurisdiction. The commission is encouraged to participate in the proceedings of federal agencies in cases in which the state’s consumers may be affected and to convey the commission’s policy positions and information requirements in order to achieve greater efficiency in regulation.

(2) This chapter does not limit or modify the duties of a local exchange telecommunications company to provide unbundled access to network elements or the commission’s authority to arbitrate and enforce interconnection agreements to the extent that those elements are required under 47 U.S.C. ss. 251 and 252, and under any regulations issued by the Federal Communications Commission at rates determined in accordance with the standards established by the Federal Communications Commission pursuant to 47 C.F.R. ss. 51.503-51.513, inclusive of any successor regulation or successor forbearance of regulation.

History.—s. 12, ch. 2005-132; s. 4, ch. 2011-36.



364.013 - Emerging and advanced services.

364.013 Emerging and advanced services.—Broadband service and the provision of voice-over-Internet-protocol (VoIP) are exempt from commission jurisdiction and shall be free of state regulation, except as delineated in this chapter, regardless of the provider, platform, or protocol. Notwithstanding the exemptions in this chapter, a competitive local exchange telecommunications company is entitled to interconnection with a local exchange telecommunications company to transmit and route voice traffic between both the competitive local exchange telecommunications company and the local exchange telecommunications company regardless of the technology by which the voice traffic is originated by and terminated to an end user. The commission shall afford such competitive local exchange telecommunications company all substantive and procedural rights available to such companies regarding interconnection under the law.

History.—s. 13, ch. 2005-132; s. 3, ch. 2009-226.



364.0135 - Promotion of broadband adoption.

1364.0135 Promotion of broadband adoption.—

(1) The Legislature finds that the sustainable adoption of broadband Internet service is critical to the economic and business development of the state and is beneficial for libraries, schools, colleges and universities, health care providers, and community organizations. The term “sustainable adoption” means the ability for communications service providers to offer broadband services in all areas of the state by encouraging adoption and utilization levels that allow for these services to be offered in the free market absent the need for governmental subsidy.

(2) The Department of Management Services is authorized to work collaboratively with, and to receive staffing support and other resources from, Enterprise Florida, Inc., state agencies, local governments, private businesses, and community organizations to:

(a) Monitor the adoption of broadband Internet service in collaboration with communications service providers, including, but not limited to, wireless and wireline Internet service providers, to develop geographical information system maps at the census tract level that will:

1. Identify geographic gaps in broadband services, including areas unserved by any broadband provider and areas served by a single broadband provider;

2. Identify the download and upload transmission speeds made available to businesses and individuals in the state, at the census tract level of detail, using data rate benchmarks for broadband service used by the Federal Communications Commission to reflect different speed tiers; and

3. Provide a baseline assessment of statewide broadband deployment in terms of percentage of households with broadband availability.

(b) Create a strategic plan that has goals and strategies for increasing the use of broadband Internet service in the state.

(c) Build and facilitate local technology planning teams or partnerships with members representing cross-sections of the community, which may include, but are not limited to, representatives from the following organizations and industries: libraries, K-12 education, colleges and universities, local health care providers, private businesses, community organizations, economic development organizations, local governments, tourism, parks and recreation, and agriculture.

(d) Encourage the use of broadband Internet service, especially in the rural, unserved, and underserved communities of the state through grant programs having effective strategies to facilitate the statewide deployment of broadband Internet service. For any grants to be awarded, priority must be given to projects that:

1. Provide access to broadband education, awareness, training, access, equipment, and support to libraries, schools, colleges and universities, health care providers, and community support organizations.

2. Encourage the sustainable adoption of broadband in primarily unserved areas by removing barriers to entry.

3. Work toward encouraging investments in establishing affordable and sustainable broadband Internet service in unserved areas of the state.

4. Facilitate the development of applications, programs, and services, including, but not limited to, telework, telemedicine, and e-learning to increase the usage of, and demand for, broadband Internet service in the state.

(3) The department may apply for and accept federal funds for purposes of this section, as well as gifts and donations from individuals, foundations, and private organizations.

(4) The department may enter into contracts necessary or useful to carry out the purposes of this section.

(5) The department may establish any committee or workgroup to administer and carry out the purposes of this section.

History.—s. 2, ch. 2009-226; s. 5, ch. 2011-36; s. 53, ch. 2012-116; s. 1, ch. 2012-131.

1Note.—

A. Section 3, ch. 2012-131, provides that:

“(1) The Department of Management Services, in consultation with the Department of Economic Opportunity, shall develop and submit to the United States Department of Commerce a request to transfer the federal broadband grant from the Department of Management Services to the Department of Economic Opportunity. Upon receipt from the United States Department of Commerce of its approval or denial of the request for a transfer of the broadband grant, the Department of Management Services shall, in writing, immediately notify the Governor, the President of the Senate, and the Speaker of the House of Representatives of that decision.

“(2) If the request for a transfer of the federal broadband grant is approved pursuant to subsection (1), the Department of Management Services shall submit a budget amendment for approval by the Legislative Budget Commission pursuant to s. 216.292(4)(d), Florida Statutes, to transfer from the department to the Department of Economic Opportunity the funds necessary to implement this act.

“(3) This section shall take effect upon this act becoming a law.”

B. Section 4, ch. 2012-131, provides that “[e]xcept as otherwise expressly provided in this act and except for this section, which shall take effect upon this act becoming a law, this act shall take effect upon approval of the budget amendment required under section 3.”

C. If ss. 3 and 4, ch. 2012-131, take effect, s. 364.0135, as amended by s. 53, ch. 2012-116, and s. 1, ch. 2012-131, will read:

364.0135 Promotion of broadband adoption.—

(1) The Legislature finds that the sustainable adoption of broadband Internet service is critical to the economic, business, and community development of the state and is beneficial for libraries, schools, colleges and universities, health care providers, and community organizations. The term “sustainable adoption” means the ability for communications service providers to offer broadband services in all areas of the state by encouraging adoption and utilization levels that allow for these services to be offered in the free market absent the need for governmental subsidy.

(2) The Department of Economic Opportunity shall be the state’s single designated entity to receive and manage all federal Department of Commerce State Broadband Initiative funds and shall establish a public-private partnership that will work collaboratively with, and receive staffing support and other resources from, Enterprise Florida, Inc., state agencies, local governments, private businesses, nonprofit corporations, and community organizations to:

(a) Monitor the adoption of broadband Internet service in collaboration with communications service providers, including, but not limited to, wireless and wireline Internet service providers, to develop geographical information system maps that will, at a minimum:

1. Identify geographic gaps in broadband services, including areas unserved by any broadband provider and areas served by a single broadband provider at the census block level of detail;

2. Identify the download and upload transmission speeds made available to businesses and individuals in the state, at the census block level of detail, using data rate benchmarks for broadband service used by the Federal Communications Commission to reflect different speed tiers; and

3. Provide a baseline assessment of statewide broadband deployment in terms of percentage of households with broadband availability.

(b) Create a strategic plan, developed with the use of consumer research into residential and business technology utilization data, which has goals and strategies for increasing the use of broadband Internet service in the state.

(c) Build and facilitate local technology planning teams or partnerships with members representing cross-sections of the community, which may include, but are not limited to, representatives from the following organizations and industries: libraries, K-12 education, colleges and universities, local health care providers, private businesses, community organizations, economic development organizations, local governments, tourism, parks and recreation, and agriculture.

(d) Encourage the use of broadband Internet service, especially in the rural, unserved, and underserved communities of the state through grant programs having effective strategies to facilitate the statewide deployment of broadband Internet service. For any grants awarded, priority must be given to projects that:

1. Provide access to broadband education, awareness, training, access, equipment, and support to libraries, schools, colleges and universities, health care providers, and community support organizations.

2. Encourage the sustainable adoption of broadband in primarily unserved areas by removing barriers to entry.

3. Work toward encouraging investments in establishing affordable and sustainable broadband Internet service in unserved areas of the state.

4. Facilitate the development of applications, programs, and services, including, but not limited to, telework, telemedicine, and e-learning to increase the usage of, and demand for, broadband Internet service in the state.

(3) The department may apply for and accept federal funds for purposes of this section, as well as gifts and donations from individuals, foundations, and private organizations.

(4) The department may enter into contracts necessary or useful to carry out the purposes of this section.

(5) The department may establish any committee or workgroup to administer and carry out the purposes of this section.

D. Section 2, ch. 2012-131, provides that “[a]ll powers, duties, functions, records, offices, property, pending issues, existing contracts, administrative authority, administrative rules, and unexpended balance of appropriations, allocations, and other funds relating to the Broadband Initiative Program in the Department of Management Services are transferred by a type two transfer, as defined in s. 20.06(2), Florida Statutes, to the Department of Economic Opportunity.”



364.015 - Injunctive relief.

364.015 Injunctive relief.—The Legislature finds that violations of commission orders or rules, in connection with the impairment of a telecommunications company’s operations or service, constitute irreparable harm for which there is no adequate remedy at law. The commission is authorized to seek relief in circuit court including temporary and permanent injunctions, restraining orders, or any other appropriate order. Such remedies shall be in addition to and supplementary to any other remedies available for enforcement of agency action under s. 120.69 or the provisions of this chapter. The commission shall establish procedures implementing this section by rule.

History.—s. 1, ch. 93-35.



364.016 - Travel costs.

364.016 Travel costs.—The commission has the authority to assess a telecommunications company for reasonable travel costs associated with reviewing the records of the telecommunications company and its affiliates when such records are kept out of state. The telecommunications company may bring the records back into the state for review.

History.—s. 2, ch. 93-35.



364.02 - Definitions.

364.02 Definitions.—As used in this chapter, the term:

(1) “Basic local telecommunications service” means voice-grade, single-line, flat-rate residential local exchange service that provides dial tone, local usage necessary to place unlimited calls within a local exchange area, dual tone multifrequency dialing, and access to the following: emergency services such as “911,” all locally available interexchange companies, directory assistance, operator services, and relay services. For a local exchange telecommunications company, the term includes any extended area service routes, and extended calling service in existence or ordered by the commission on or before July 1, 1995.

(2) “Broadband service” means any service that consists of or includes the offering of the capability to transmit or receive information at a rate that is not less than 200 kilobits per second and either:

(a) Is used to provide access to the Internet; or

(b) Provides computer processing, information storage, information content, or protocol conversion in combination with the service.

The definition of broadband service does not include any intrastate telecommunications services that have been tariffed with the commission on or before January 1, 2005.

(3) “Commercial mobile radio service provider” means a commercial mobile radio service provider as defined by and pursuant to 47 U.S.C. ss. 153(27) and 332(d).

(4) “Commission” means the Florida Public Service Commission.

(5) “Competitive local exchange telecommunications company” means any company certificated by the commission to provide local exchange telecommunications services in this state on or after July 1, 1995.

(6) “Corporation” includes a corporation, company, association, or joint stock association.

(7) “Intrastate interexchange telecommunications company” means any entity that provides intrastate interexchange telecommunications services.

(8) “Local exchange telecommunications company” means any company certificated by the commission to provide local exchange telecommunications service in this state on or before June 30, 1995.

(9) “Nonbasic service” means any telecommunications service provided by a local exchange telecommunications company other than a basic local telecommunications service, local interconnection, resale, or unbundling pursuant to s. 364.16, or a network access service described in s. 364.163. Any combination of basic service along with a nonbasic service or an unregulated service is nonbasic service.

(10) “Operator service” includes, but is not limited to, billing or completion of third-party, person-to-person, collect, or calling card or credit card calls through the use of a live operator or automated equipment.

(11) “Operator service provider” means a person who furnishes operator service through a call aggregator.

(12) “Service” is to be construed in its broadest and most inclusive sense. The term “service” does not include broadband service or voice-over-Internet protocol service for purposes of regulation by the commission. Nothing herein shall affect the rights and obligations of any entity related to the payment of switched network access rates or other intercarrier compensation, if any, related to voice-over-Internet protocol service. Notwithstanding s. 364.013, and the exemption of services pursuant to this subsection, the commission may arbitrate, enforce, or approve interconnection agreements, and resolve disputes as provided by 47 U.S.C. ss. 251 and 252, or any other applicable federal law or regulation. With respect to the services exempted in this subsection, regardless of the technology, the duties of a local exchange telecommunications company are only those that the company is obligated to extend or provide under applicable federal law and regulations.

(13) “Telecommunications company” includes every corporation, partnership, and person and their lessees, trustees, or receivers appointed by any court whatsoever, and every political subdivision in the state, offering two-way telecommunications service to the public for hire within this state by the use of a telecommunications facility. The term “telecommunications company” does not include:

(a) An entity that provides a telecommunications facility exclusively to a certificated telecommunications company;

(b) An entity that provides a telecommunications facility exclusively to a company which is excluded from the definition of a telecommunications company under this subsection;

(c) A commercial mobile radio service provider;

(d) A facsimile transmission service;

(e) A private computer data network company not offering service to the public for hire;

(f) A cable television company providing cable service as defined in 47 U.S.C. s. 522;

(g) An intrastate interexchange telecommunications company;

(h) An operator services provider; or

(i) An airport that provides communications services within the confines of its airport layout plan.

However, each commercial mobile radio service provider and each intrastate interexchange telecommunications company shall continue to be liable for any taxes imposed under chapters 202, 203, and 212. Each intrastate interexchange telecommunications company shall continue to be subject to s. 364.163 and shall continue to pay intrastate switched network access rates or other intercarrier compensation to the local exchange telecommunications company or the competitive local exchange telecommunications company for the origination and termination of interexchange telecommunications service.

(14) “Telecommunications facility” includes real estate, easements, apparatus, property, and routes used and operated to provide two-way telecommunications service to the public for hire within this state.

(15) “VoIP” means any service that:

(a) Enables real-time, two-way voice communications that originate from or terminate to the user’s location in Internet Protocol or any successor protocol;

(b) Uses a broadband connection from the user’s location; and

(c) Permits users generally to receive calls that originate on the public switched telephone network and to terminate calls to the public switched telephone network.

History.—s. 2, ch. 6525, 1913; RGS 4394; CGL 6358; s. 1, ch. 63-279; s. 1, ch. 65-52; s. 1, ch. 65-451; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 32, ch. 80-36; s. 2, ch. 81-318; s. 1, ch. 84-215; ss. 6, 7, ch. 89-163; ss. 2, 48, 49, ch. 90-244; s. 4, ch. 91-429; s. 6, ch. 95-403; s. 12, ch. 98-277; s. 3, ch. 2003-32; s. 14, ch. 2005-132; s. 2, ch. 2005-171; s. 73, ch. 2008-4; s. 4, ch. 2009-226; s. 6, ch. 2011-36; s. 29, ch. 2011-64.



364.0361 - Local government authority; nondiscriminatory exercise.

364.0361 Local government authority; nondiscriminatory exercise.—A local government shall treat each telecommunications company in a nondiscriminatory manner when exercising its authority to grant franchises to a telecommunications company or to otherwise establish conditions or compensation for the use of rights-of-way or other public property by a telecommunications company. A local government may not directly or indirectly regulate the terms and conditions, including, but not limited to, the operating systems, qualifications, services, service quality, service territory, and prices, applicable to or in connection with the provision of any voice-over-Internet protocol, regardless of the platform, provider, or protocol, broadband or information service. This section does not relieve a provider from any obligations under s. 337.401.

History.—s. 33, ch. 95-403; s. 5, ch. 2003-32; s. 15, ch. 2005-132; s. 9 ch. 2007-29.



364.04 - Schedules of rates, tolls, rentals, and charges; filing; public inspection.

364.04 Schedules of rates, tolls, rentals, and charges; filing; public inspection.—

(1) Every telecommunications company shall publish through electronic or physical media schedules showing the rates, tolls, rentals, and charges of that company for service to be offered within the state. The commission shall have no jurisdiction over the content or form or format of such published schedules. A telecommunications company may, as an option, file the published schedules with the commission or publish its schedules through other reasonably publicly accessible means, including on a website. A telecommunications company that does not file its schedules with the commission shall inform its customers where a customer may view the telecommunications company’s schedules.

(2) This chapter does not prohibit a telecommunications company from:

(a) Entering into contracts establishing rates, tolls, rentals, and charges that differ from its published schedules or offering services that are not included in its published schedules; or

(b) Meeting competitive offerings in a specific geographic market or to a specific customer.

(3) This section does not apply to the rates, terms, and conditions established pursuant to 47 U.S.C. ss. 251 and 252.

History.—s. 4, ch. 6525, 1913; RGS 4396; CGL 6360; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 4, 32, ch. 80-36; s. 2, ch. 81-318; ss. 6, 7, ch. 89-163; ss. 7, 48, 49, ch. 90-244; s. 4, ch. 91-429; s. 5, ch. 2009-226; s. 10, ch. 2011-36.



364.10 - Lifeline service.

364.10 Lifeline service.—

(1)(a) An eligible telecommunications carrier shall provide a Lifeline Assistance Plan to qualified residential subscribers, as defined in the eligible telecommunications carrier’s published schedules. For the purposes of this section, the term “eligible telecommunications carrier” means a telecommunications company, as defined by s. 364.02, which is designated as an eligible telecommunications carrier by the commission pursuant to 47 C.F.R. s. 54.201.

(b) An eligible telecommunications carrier shall offer a consumer who applies for or receives Lifeline service the option of blocking all toll calls or, if technically capable, placing a limit on the number of toll calls a consumer can make. The eligible telecommunications carrier may not charge the consumer an administrative charge or other additional fee for blocking the service.

(c) An eligible telecommunications carrier may not collect a service deposit in order to initiate Lifeline service if the qualifying low-income consumer voluntarily elects toll blocking or toll limitation. If the qualifying low-income consumer elects not to place toll blocking on the line, an eligible telecommunications carrier may charge a service deposit.

(d) An eligible telecommunications carrier may not charge Lifeline subscribers a monthly number-portability charge.

(e)1. An eligible telecommunications carrier must notify a Lifeline subscriber of impending termination of Lifeline service if the company has a reasonable basis for believing that the subscriber no longer qualifies. Notification of pending termination must be in the form of a letter that is separate from the subscriber’s bill.

2. An eligible telecommunications carrier shall allow a subscriber 60 days following the date of the pending termination letter to demonstrate continued eligibility. The subscriber must present proof of continued eligibility. An eligible telecommunications carrier may transfer a subscriber off of Lifeline service, pursuant to its tariff, if the subscriber fails to demonstrate continued eligibility.

3. The commission shall establish procedures for such notification and termination.

(f) An eligible telecommunications carrier shall timely credit a consumer’s bill with the Lifeline Assistance credit as soon as practicable, but no later than 60 days following receipt of notice of eligibility from the Office of Public Counsel or proof of eligibility from the consumer.

(2)(a) Each local exchange telecommunications company that has more than 1 million access lines and that is designated as an eligible telecommunications carrier shall, and any commercial mobile radio service provider designated as an eligible telecommunications carrier pursuant to 47 U.S.C. s. 214(e) may, upon filing a notice of election to do so with the commission, provide Lifeline service to any otherwise eligible customer or potential customer who meets an income eligibility test at 150 percent or less of the federal poverty income guidelines for Lifeline customers. Such a test for eligibility must augment, rather than replace, the eligibility standards established by federal law and based on participation in certain low-income assistance programs. Each intrastate interexchange telecommunications company shall file or publish a schedule providing at a minimum the intrastate interexchange telecommunications company’s current Lifeline benefits and exemptions to Lifeline customers who meet the income eligibility test set forth in this subsection. The Office of Public Counsel shall certify and maintain claims submitted by a customer for eligibility under the income test authorized by this subsection.

(b) Each eligible telecommunications carrier subject to this subsection shall provide to each state and federal agency providing benefits to persons eligible for Lifeline service applications, brochures, pamphlets, or other materials that inform the persons of their eligibility for Lifeline, and each state agency providing the benefits shall furnish the materials to affected persons at the time they apply for benefits.

(c) An eligible telecommunications carrier may not discontinue basic local telecommunications service to a subscriber who receives Lifeline service because of nonpayment by the subscriber of charges for nonbasic services billed by the telecommunications company, including long-distance service. A subscriber who receives Lifeline service shall pay all applicable basic local telecommunications service fees, including the subscriber line charge, E-911, telephone relay system charges, and applicable state and federal taxes.

(d) An eligible telecommunications carrier may not refuse to connect, reconnect, or provide Lifeline service because of unpaid toll charges or nonbasic charges other than basic local telecommunications service.

(e) An eligible telecommunications carrier may require that payment arrangements be made for outstanding debt associated with basic local telecommunications service, subscriber line charges, E-911, telephone relay system charges, and applicable state and federal taxes.

(f) An eligible telecommunications carrier may block a Lifeline service subscriber’s access to all long-distance service, except for toll-free numbers, and may block the ability to accept collect calls when the subscriber owes an outstanding amount for long-distance service or amounts resulting from collect calls. However, the eligible telecommunications carrier may not impose a charge for blocking long-distance service. The eligible telecommunications carrier shall remove the block at the request of the subscriber without additional cost to the subscriber upon payment of the outstanding amount. An eligible telecommunications carrier may charge a service deposit before removing the block.

(g)1. By December 31, 2010, each state agency that provides benefits to persons eligible for Lifeline service shall undertake, in cooperation with the Department of Children and Families, the Department of Education, the commission, the Office of Public Counsel, and telecommunications companies designated eligible telecommunications carriers providing Lifeline services, the development of procedures to promote Lifeline participation. The departments, the commission, and the Office of Public Counsel may exchange sufficient information with the appropriate eligible telecommunications carriers and any commercial mobile radio service provider electing to provide Lifeline service under paragraph (a), such as a person’s name, date of birth, service address, and telephone number, so that the carriers can identify and enroll an eligible person in the Lifeline and Link-Up programs. The information remains confidential pursuant to s. 364.107 and may only be used for purposes of determining eligibility and enrollment in the Lifeline and Link-Up programs.

2. If any state agency determines that a person is eligible for Lifeline services, the agency shall immediately forward the information to the commission to ensure that the person is automatically enrolled in the program with the appropriate eligible telecommunications carrier. The state agency shall include an option for an eligible customer to choose not to subscribe to the Lifeline service. The Public Service Commission and the Department of Children and Families shall, no later than December 31, 2007, adopt rules creating procedures to automatically enroll eligible customers in Lifeline service.

3. By December 31, 2010, the commission, the Department of Children and Families, the Office of Public Counsel, and each eligible telecommunications carrier offering Lifeline and Link-Up services shall convene a Lifeline Workgroup to discuss how the eligible subscriber information in subparagraph 1. will be shared, the obligations of each party with respect to the use of that information, and the procedures to be implemented to increase enrollment and verify eligibility in these programs.

(h) The commission shall report to the Governor, the President of the Senate, and the Speaker of the House of Representatives by December 31 each year on the number of customers who are subscribing to Lifeline service and the effectiveness of any procedures to promote participation.

(i) The commission may undertake appropriate measures to inform low-income consumers of the availability of the Lifeline and Link-Up programs.

(j) The commission shall adopt rules to administer this section.

History.—s. 10, ch. 6525, 1913; RGS 4402; CGL 6366; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 12, 32, ch. 80-36; s. 2, ch. 81-318; ss. 6, 7, ch. 89-163; ss. 17, 48, 49, ch. 90-244; s. 4, ch. 91-429; s. 13, ch. 95-403; s. 10, ch. 2003-32; s. 16, ch. 2005-132; s. 11, ch. 2007-29; s. 9, ch. 2009-226; s. 1, ch. 2010-190; s. 20, ch. 2011-36; s. 60, ch. 2014-19.



364.105 - Discounted rate for basic service for former Lifeline subscribers.

364.105 Discounted rate for basic service for former Lifeline subscribers.—Each local exchange telecommunications company shall offer discounted residential basic local telecommunications service at 70 percent of the residential local telecommunications service rate for any Lifeline subscriber who no longer qualifies for Lifeline. A Lifeline subscriber who requests such service shall receive the discounted price for a period of 1 year after the date the subscriber ceases to be qualified for Lifeline. In no event shall this preclude the offering of any other discounted services which comply with s. 364.10.

History.—s. 3, ch. 98-277; s. 18, ch. 2009-226; s. 59, ch. 2011-36.



364.107 - Public records exemption; Lifeline Assistance Plan participants.

364.107 Public records exemption; Lifeline Assistance Plan participants.—

(1) Personal identifying information of a participant in a telecommunications carrier’s Lifeline Assistance Plan under s. 364.10 held by the Public Service Commission is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2) Information made confidential and exempt under subsection (1) may be released to the applicable telecommunications carrier for purposes directly connected with eligibility for, verification related to, or auditing of a Lifeline Assistance Plan.

(3)(a) An officer or employee of a telecommunications carrier shall not intentionally disclose information made confidential and exempt under subsection (1), except as:

1. Authorized by the customer;

2. Necessary for billing purposes;

3. Required by subpoena, court order, or other process of court;

4. Necessary to disclose to an agency as defined in s. 119.011 or a governmental entity for purposes directly connected with implementing service for, or verifying eligibility of, a participant in a Lifeline Assistance Plan or auditing a Lifeline Assistance Plan; or

5. Otherwise authorized by law.

(b) Nothing in this section precludes a telecommunications carrier from disclosing information made confidential and exempt under subsection (1) to the extent such information is otherwise publicly available or from disclosing to a customer his or her own account record through telephonic means.

(4) Any officer or employee of a telecommunications carrier or of the Public Service Commission who intentionally discloses information in violation of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 2007-247; s. 1, ch. 2012-226.



364.16 - Local interconnection, unbundling, and resale.

364.16 Local interconnection, unbundling, and resale.—

(1) The Legislature finds that the competitive provision of local exchange service requires appropriate continued regulatory oversight of carrier-to-carrier relationships in order to provide for the development of fair and effective competition.

(2) It is the intent of the Legislature that in resolving disputes, the commission treat all providers of telecommunications services fairly by preventing anticompetitive behavior, including, but not limited to, predatory pricing.

(3) The commission shall, upon request, arbitrate and enforce interconnection agreements pursuant to 47 U.S.C. ss. 251 and 252 and the Federal Communications Commission’s orders and regulations implementing those sections. The commission has the authority to resolve disputes among carriers concerning violations of this chapter and under the authority conferred by federal law to resolve such disputes, including, but not limited to, federal law addressing resale of services, local interconnection, unbundling, number portability, dialing parity, access to rights-of-way, access to poles and conduits, and reciprocal compensation. However, this section does not confer jurisdiction on the commission for services that are exempt from commission jurisdiction under s. 364.011 or s. 364.013. Additionally, a competitive local exchange telecommunications company is entitled to interconnection with a local exchange telecommunications company to transmit and route voice traffic between both the competitive local exchange telecommunications company and the local exchange telecommunications company regardless of the technology by which the voice traffic is originated by and terminated to an end user. The commission shall afford the competitive local exchange telecommunications company all substantive and procedural rights available to such companies regarding interconnection under the law.

(4) A telecommunications company may not knowingly deliver traffic, for which terminating access service charges would otherwise apply, through a local interconnection arrangement without paying the appropriate charges for such terminating access service. Any party having a substantial interest may petition the commission for an investigation of any suspected violation of this subsection. If a telecommunications company knowingly violates this subsection, the commission has jurisdiction to arbitrate bona fide complaints arising from the requirements of this subsection and shall, upon such complaint, have access to all relevant customer records and accounts of any telecommunications company.

(5) The commission shall adopt rules to prevent the unauthorized changing of a subscriber’s telecommunications service. Such rules shall be consistent with the Telecommunications Act of 1996, provide for specific verification methodologies, provide for the notification to subscribers of the ability to freeze the subscriber’s choice of carriers at no charge, allow for a subscriber’s change to be considered valid if verification was performed consistent with commission rules, provide remedies for violations of the rules, and allow for the imposition of other penalties available under this chapter. The commission shall resolve on an expedited basis any complaints of anticompetitive behavior concerning a local preferred carrier freeze. The telecommunications company that is asserting the existence of a local preferred carrier freeze, which is the subject of a complaint, has the burden of proving through competent evidence that the subscriber did in fact request the freeze.

(6) Upon petition, the commission may conduct a limited or expedited proceeding to consider and act upon any matter under this section. The commission shall determine the issues to be considered during such a proceeding and may grant or deny any request to expand the scope of the proceeding to include other matters. The commission shall implement an expedited process to facilitate the quick resolution of disputes between telecommunications companies. The process implemented by the commission shall, to the greatest extent feasible, minimize the time necessary to reach a decision on a dispute. The commission may limit the use of the expedited process based on the number of parties, the number of issues, or the complexity of the issues. For any proceeding conducted pursuant to the expedited process, the commission shall make its determination within 120 days after a petition is filed or a motion is made. The commission shall adopt rules to administer this subsection.

(7) In order to ensure that consumers have access to different local exchange service providers without being disadvantaged, deterred, or inconvenienced by having to give up the consumer’s existing local telephone number, the commission must make sure that all providers of local exchange services have access to local telephone numbering resources and assignments on equitable terms that include a recognition of the scarcity of such resources and that are in accordance with national assignment guidelines.

(8) When requested, each certificated telecommunications company shall provide access to any poles, conduits, rights-of-way, and like facilities that it owns or controls to any local exchange telecommunications company or competitive local exchange telecommunications company pursuant to reasonable rates and conditions mutually agreed to which do not discriminate between similarly situated companies.

History.—s. 17, ch. 6525, 1913; RGS 4409; CGL 6373; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 16, 32, ch. 80-36; s. 2, ch. 81-318; ss. 6, 7, ch. 89-163; ss. 20, 48, 49, ch. 90-244; s. 4, ch. 91-429; s. 14, ch. 95-403; s. 7, ch. 2000-334; s. 11, ch. 2003-32; s. 22, ch. 2011-36.



364.163 - Network access services.

364.163 Network access services.—For purposes of this section, the term “network access service” is defined as any service provided by a local exchange telecommunications company to a telecommunications company certificated under this chapter or licensed by the Federal Communications Commission to access the local exchange telecommunications network, excluding local interconnection, resale, or unbundling pursuant to s. 364.16. Each local exchange telecommunications company shall maintain tariffs with the commission containing the terms, conditions, and rates for each of its network access services. The switched network access service rates in effect immediately prior to July 1, 2007, shall be, and shall remain, capped at that level until July 1, 2010. An interexchange telecommunications company may not institute any intrastate connection fee or any similarly named fee.

History.—s. 17, ch. 95-403; s. 4, ch. 98-277; s. 14, ch. 2003-32; s. 12, ch. 2007-29; s. 25, ch. 2011-36.



364.183 - Access to company records.

364.183 Access to company records.—

(1) The commission shall have access to all records of a telecommunications company which are reasonably necessary for the disposition of matters within the commission’s jurisdiction. The commission may require a telecommunications company to file records, reports or other data directly related to matters within the commission’s jurisdiction in the form specified by the commission and may require such company to retain such information for a designated period of time. Upon request of the company or other person, any records received by the commission which are claimed by the company or other person to be proprietary confidential business information shall be kept confidential and shall be exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2) Discovery in any docket or proceeding before the commission shall be in the manner provided for in Rule 1.280 of the Florida Rules of Civil Procedure. Upon a showing by a company or other person and a finding by the commission that discovery will require the disclosure of proprietary confidential business information, the commission shall issue an appropriate protective order designating the manner for handling such information during the course of the proceeding and for protecting such information from disclosure outside the proceeding. Such proprietary confidential business information shall be exempt from s. 119.07(1). Any records provided pursuant to a discovery request for which proprietary confidential business information status is requested shall be treated by the commission and the Office of the Public Counsel and any other party subject to the public records law as confidential and shall be exempt from s. 119.07(1), pending a formal ruling on such request by the commission or the return of the records to the person providing the records. Any record which has been determined to be proprietary confidential business information and is not entered into the official record of the proceeding shall be returned to the person providing the record within 60 days after the final order, unless the final order is appealed. If the final order is appealed, any such record shall be returned within 30 days after the decision on appeal. The commission shall adopt the necessary rules to implement this subsection.

(3) The term “proprietary confidential business information” means information, regardless of form or characteristics, which is owned or controlled by the person or company, is intended to be and is treated by the person or company as private in that the disclosure of the information would cause harm to the ratepayers or the person’s or company’s business operations, and has not been disclosed unless disclosed pursuant to a statutory provision, an order of a court or administrative body, or private agreement that provides that the information will not be released to the public. The term includes, but is not limited to:

(a) Trade secrets.

(b) Internal auditing controls and reports of internal auditors.

(c) Security measures, systems, or procedures.

(d) Information concerning bids or other contractual data, the disclosure of which would impair the efforts of the company or its affiliates to contract for goods or services on favorable terms.

(e) Information relating to competitive interests, the disclosure of which would impair the competitive business of the provider of information.

(f) Employee personnel information unrelated to compensation, duties, qualifications, or responsibilities.

(4) Any finding by the commission that a record contains proprietary confidential business information is effective for a period set by the commission not to exceed 18 months, unless the commission finds, for good cause, that the protection from disclosure shall be for a specified longer period. The commission shall order the return of a record containing proprietary confidential business information when such record is no longer necessary for the commission to conduct its business. At that time, the commission shall order any other person holding such record to return it to the person providing the record. Any record containing proprietary confidential business information which has not been returned at the conclusion of the period set pursuant to this subsection shall no longer be exempt from s. 119.07(1) unless the telecommunications company or affected person shows, and the commission finds, that the record continues to contain proprietary confidential business information. Upon such finding, the commission may extend the period for confidential treatment for a period not to exceed 18 months unless the commission finds, for good cause, that the protection from disclosure shall be for a specified longer period. During commission consideration of an extension, the record in question remains exempt from s. 119.07(1). The commission shall adopt rules to implement this subsection, which shall include notice to the telecommunications company or affected person regarding the expiration of confidential treatment.

History.—ss. 1, 5, ch. 82-51; ss. 6, 7, ch. 89-163; ss. 23, 48, 49, ch. 90-244; s. 4, ch. 91-429; s. 18, ch. 95-403; s. 167, ch. 96-406; s. 26, ch. 2011-36.



364.195 - Termination of telecommunications service contract by a servicemember.

364.195 Termination of telecommunications service contract by a servicemember.—

(1) Any servicemember, as defined in s. 250.01, may terminate his or her telecommunications service contract by providing the telecommunications company with a written notice of termination, effective on the date specified in the notice, which date shall be at least 30 days after receipt of the notice by the telecommunications company, if any of the following criteria are met:

(a) The servicemember is required, pursuant to a permanent change of station orders, to move outside the area served by the telecommunications company or to an area where the type of telecommunications service being provided to the servicemember is not available from the telecommunications company;

(b) The servicemember is discharged or released from active duty or state active duty and will return from such duty to an area not served by the telecommunications company or where the type of telecommunications service contracted for is not available from the telecommunications company;

(c) The servicemember is released from active duty or state active duty after having entered into a contract for telecommunications service while on active duty or state active duty status and the telecommunications company does not provide telecommunications service or the same type of telecommunications service contracted for in the region of the servicemember’s home of record prior to entering active duty or state active duty;

(d) The servicemember receives military orders requiring him or her to move outside the continental United States; or

(e) The servicemember receives temporary duty orders, temporary change of station orders, or active duty or state active duty orders to an area not served by the telecommunications company or where the type of telecommunications service contracted for is not available from the telecommunications company, provided such orders are for a period exceeding 60 days.

(2) The written notice to the telecommunications company must be accompanied by either a copy of the official military orders or a written verification signed by the servicemember’s commanding officer.

(3) Upon termination of a contract under this section, the servicemember is liable for the amount due under the contract prorated to the effective date of the termination payable at such time as would have otherwise been required by the terms of the contract. The servicemember is not liable for any other fees due to the early termination of the contract as provided for in this section.

(4) The provisions of this section may not be waived or modified by the agreement of the parties under any circumstances.

History.—s. 16, ch. 2003-72.



364.24 - Penalty for making telephone message or customer account information known.

364.24 Penalty for making telephone message or customer account information known.—

(1) Except as otherwise deemed by law, any officer or person in the employ of any telecommunications company, or any person in charge of any office, exchange, or place where messages or communications are sent, received, or heard by telephone, who shall disclose or make known to any person other than the person to whom the telephone message or communication is directed, or his or her duly authorized agent, partner, clerk, or some member of his or her family, any part of the contents or substance of any message or communication sent, received, or heard by him or her, by telephone, by reason of the position he or she occupies or fills, without consent of the person sending or receiving such message or communication, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any officer or person in the employ of any telecommunications company shall not intentionally disclose customer account records except as authorized by the customer or as necessary for billing purposes, or required by subpoena, court order, other process of court, or as otherwise allowed by law. Any person who violates any provision of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Nothing herein precludes disclosure of customers’ names, addresses, or telephone numbers to the extent they are otherwise publicly available. Nothing herein precludes a telecommunications company from making available to its customers a customer’s own customer account record through telephonic means.

History.—s. 1, ch. 5210, 1903; GS 3730; RGS 5755; CGL 7985; s. 273, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 20, 32, ch. 80-36; s. 2, ch. 81-318; ss. 6, 7, ch. 89-163; ss. 26, 48, 49, ch. 90-244; s. 4, ch. 91-429; s. 548, ch. 95-148; s. 19, ch. 95-403; s. 4, ch. 99-354.



364.245 - Discontinuation of telecommunications service used for unlawful purpose.

364.245 Discontinuation of telecommunications service used for unlawful purpose.—

(1) A customer of a telecommunications company operating within the state may use telecommunications services only for lawful purposes.

(2) If a local, state, or federal law enforcement officer acting within the scope of the officer’s duties obtains evidence that telecommunications services are being used or have been used by a customer or by the employee or agent of the customer to violate state or federal law, the officer may apply to the circuit court of the county in which the suspected violation of state or federal law occurred for an order requiring the telecommunications company to discontinue service to the customer of the services. The court shall hold a hearing on the application as soon as possible, but no sooner than 48 hours after notice of the application for discontinuation of service is delivered to the address at which the telecommunications services are furnished or to the address to which bills for telecommunications services are mailed, according to the telecommunications company records. Notice must also be given to the registered agent for the service of process upon the telecommunications company at least 48 hours prior to the hearing. If the court finds clear and convincing evidence that the telecommunications services are being used or have been used to violate state or federal law, the court shall order the telecommunications company to discontinue such service immediately.

(3) Telecommunications service discontinued under this section may be reinstated only by court order, and call forwarding or message referrals, whether recorded or live, may not be provided until reinstatement of service is ordered by the court.

(4) A telecommunications company shall be held harmless from liability to any person in complying with any court order issued under this section.

History.—s. 20, ch. 95-403; s. 8, ch. 2000-334.



364.285 - Penalties.

364.285 Penalties.—

(1) The commission shall have the power to impose upon any entity subject to its jurisdiction under this chapter which is found to have refused to comply with or to have willfully violated any lawful rule or order of the commission or any provision of this chapter a penalty for each offense of not more than $25,000, which penalty shall be fixed, imposed, and collected by the commission; or the commission may, for any such violation, amend, suspend, or revoke any certificate issued by it. Each day that such refusal or violation continues constitutes a separate offense. Each penalty shall be a lien upon the real and personal property of the entity, enforceable by the commission as a statutory lien under chapter 85. Collected penalties shall be deposited in the General Revenue Fund unallocated.

(2) The commission may, at its discretion, institute in any court of competent jurisdiction a proceeding for injunctive relief to compel compliance with this chapter or any commission rule or to compel the accounting and refund of any moneys collected in violation of this chapter or commission rule.

History.—ss. 4, 7, ch. 83-73; ss. 6, 7, ch. 89-163; ss. 28, 48, 49, ch. 90-244; s. 4, ch. 91-429.



364.30 - Telecommunications companies; points of connection.

364.30 Telecommunications companies; points of connection.—

(1) Any telecommunications company operating within the state subject to the provisions of this chapter, having more than one point of connection with or through any other telecommunications company, is hereby authorized and permitted to use and enjoy any of its points of connection on any call at any time such points of connection are not in use, and the company with which the call is initiated shall be the sole judge in each instance as to whether the convenience and necessity of its own subscribers, the facility with which the connection and call may be completed, and its financial welfare are best served by the routing selected by the company receiving any such individual call. Any telecommunications company having two or more points of connection with any other company may not be required by the connecting company to route all or any specific number of its calls through any one connection at the will of the connecting company.

(2) Any connecting telecommunications company refusing to give and make a connection with the company through which the call was initially placed, over any connecting point not in use, commits a violation of this section.

History.—ss. 1, 2, ch. 22073, 1943; s. 1, ch. 63-279; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 53, ch. 78-95; ss. 22, 32, ch. 80-36; s. 2, ch. 81-318; ss. 6, 7, ch. 89-163; ss. 29, 48, 49, ch. 90-244; s. 4, ch. 91-429.



364.32 - Definitions applicable to s. 364.33.

364.32 Definitions applicable to s. 364.33.—

(1) “Person” means:

(a) Any natural person, firm, association, county, municipality, corporation, business, trust, or partnership owning, leasing, or operating any facility used in the furnishing of public telecommunications service within this state; and

(b) A cooperative, nonprofit, membership corporation, or limited dividend or mutual association, now or hereafter created, with respect to that part or portion of its operations devoted to the furnishing of telecommunications service within this state.

(2) “Territory” means any area, whether within or without the boundaries of a municipality.

History.—s. 9, ch. 28013, 1953; s. 24, ch. 57-1; s. 1, ch. 63-279; s. 1, ch. 65-52; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 24, 32, ch. 80-36; s. 2, ch. 81-318; ss. 6, 7, ch. 89-163; ss. 30, 48, 49, ch. 90-244; s. 4, ch. 91-429; s. 60, ch. 2011-36.



364.33 - Certificate of necessity or authority.

364.33 Certificate of necessity or authority.—A person may not provide telecommunications services to the public without a certificate of necessity or a certificate of authority. After July 1, 2011, the commission shall cease to issue certificates of necessity, but existing certificates of necessity remain valid. A certificate of necessity or authority may be transferred to the holder’s parent company or an affiliate or another person holding a certificate of necessity or authority, its parent company, or an affiliate without prior approval of the commission by giving written notice of the transfer to the commission within 60 days after the completion of the transfer. The transferee assumes the rights and obligations conferred by the certificate. This section does not affect any obligation of the transferee pursuant to 47 U.S.C. ss. 251 and 252 and the Federal Communications Commission’s orders and regulations implementing those sections.

History.—s. 1, ch. 28013, 1953; s. 1, ch. 63-279; s. 1, ch. 65-52; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 32, ch. 80-36; s. 2, ch. 81-318; s. 5, ch. 83-73; ss. 6, 7, ch. 89-163; ss. 31, 48, 49, ch. 90-244; s. 4, ch. 91-429; s. 11, ch. 2009-226; s. 30, ch. 2011-36.



364.335 - Application for certificate of authority.

364.335 Application for certificate of authority.—

(1) Each applicant for a certificate of authority shall:

(a) Provide the following information:

1. The applicant’s official name and, if different, any name under which the applicant will do business.

2. The street address of the principal place of business of the applicant.

3. The federal employer identification number or the Department of State’s document number.

4. The name, address, and telephone number of an officer, partner, owner, member, or manager as a contact person for the applicant to whom questions or concerns may be addressed.

5. Information demonstrating the applicant’s managerial, technical, and financial ability to provide telecommunications service, including an attestation to the accuracy of the information provided.

(b) File the application fee required by the commission in an amount not to exceed $500. Such fees shall be deposited in accordance with s. 350.113.

(2) The commission shall grant a certificate of authority to provide telecommunications service upon a showing that the applicant has sufficient technical, financial, and managerial capability to provide such service in the geographic area proposed to be served. The applicant shall ensure continued compliance with applicable business formation, registration, and taxation provisions of law.

(3) A certificate of authority may be terminated by the telecommunications company by submitting notice to the commission.

(4) Except as provided in s. 364.33, revocation, suspension, transfer, or amendment of a certificate shall be subject to the provisions of this section.

History.—s. 27, ch. 80-36; s. 2, ch. 81-318; ss. 3, 5, ch. 82-51; s. 6, ch. 83-73; s. 1, ch. 85-327; ss. 6, 7, ch. 89-163; ss. 32, 48, 49, ch. 90-244; s. 4, ch. 91-429; s. 21, ch. 95-403; s. 93, ch. 96-410; s. 18, ch. 2005-132; s. 12, ch. 2009-226; s. 31, ch. 2011-36.



364.336 - Regulatory assessment fees.

364.336 Regulatory assessment fees.—

(1) Notwithstanding any law to the contrary, each telecommunications company licensed or operating under this chapter, for any part of the preceding 6-month period, shall pay to the commission, within 30 days following the end of each 6-month period, a fee that may not exceed 0.25 percent annually of its gross operating revenues derived from intrastate business, except, for purposes of this section and the fee specified in s. 350.113(3), any amount paid to another telecommunications company for the use of any telecommunications network shall be deducted from the gross operating revenue for purposes of computing the fee due. The commission shall by rule assess a minimum fee in an amount up to $1,000. The minimum amount may vary depending on the type of service provided by the telecommunications company and shall, to the extent practicable, be related to the cost of regulating such type of company. Differences, if any, between the amount paid in any 6-month period and the amount actually determined by the commission to be due shall, upon motion by the commission, be immediately paid or refunded. Fees under this section may not be less than $50 annually. Such fees shall be deposited in accordance with s. 350.113. The commission may by rule establish criteria for payment of the regulatory assessment fee on an annual basis rather than on a semiannual basis.

(2) By August 1, 2011, the commission must begin rulemaking to reduce the regulatory assessment fee for telecommunications companies under s. 350.113 and this section, as required to reflect the reduction in regulation resulting from the amendments to this chapter that take effect on July 1, 2011. The reduced fee shall be applied beginning with payments due in January 2012 on revenues for the preceding 6-month period. The commission’s consideration of the required amount of the reduction to the regulatory assessment fee must include, but is not limited to:

(a) The regulatory activities that are no longer required and the number of staff currently assigned to such activities.

(b) The number of staff necessary to carry out the reduced level of regulatory responsibilities based on reductions in workload for the staff in the Division of Regulatory Analysis, the Office of Auditing and Performance Analysis, and the Division of Service, Safety and Consumer Assistance.

(c) The reductions in overhead associated with the commissioner’s offices, the Office of General Counsel, the Office of Commission Clerk, the Office of Information Technology Services, the Office of Public Information, and the Office of Inspector General.

(d) The reductions in direct and indirect costs, including allocations of fixed costs.

(3) By January 15, 2012, and annually thereafter, the commission must report to the Governor, the President of the Senate, and the Speaker of the House of Representatives, providing a detailed description of its efforts to reduce the regulatory assessment fee for telecommunications companies, including a detailed description of the regulatory activities that are no longer required; the commensurate reduction in costs associated with this reduction in regulation; the regulatory activities that continue to be required under this chapter; and the costs associated with those regulatory activities.

History.—ss. 33, 49, ch. 90-244; s. 4, ch. 91-429; s. 22, ch. 95-403; s. 13, ch. 98-277; s. 19, ch. 2005-132; s. 32, ch. 2011-36.



364.3375 - Pay telephone service providers.

364.3375 Pay telephone service providers.—

(1)(a) A person may not provide pay telephone service without first obtaining from the commission a certificate of authority or necessity to provide such service, except that the certification provisions of this subsection do not apply to a local exchange telecommunications company providing pay telephone service.

(b) In granting such certificate the commission, if it finds that the action is consistent with the public interest, may exempt a pay telephone provider from some or all of the requirements of this chapter. However, the commission may exempt a pay telephone provider from this section only to prevent fraud or if it finds the exemption to be in the public interest.

(c) A certificate authorizes the pay telephone provider to provide services statewide and to provide access to both local and intrastate interexchange pay telephone service, except that the commission may limit the type of calls that can be handled.

(2) Each pay telephone station shall:

(a) Receive and permit coin-free access to the universal emergency telephone number “911” where operable or to a local exchange company toll operator.

(b) Receive and provide coin-free or coin-return access to local directory assistance and the telephone number of the person responsible for repair service.

(c) Designate a party responsible for processing refunds to customers.

(d) Be equipped with a legible sign, card, or plate of reasonable permanence which provides information determined by the commission, by rule, to adequately inform the end user.

(e) Be eligible to subscribe to flat-rate, single-line business local exchange services.

(3) Each pay telephone station which provides access to any interexchange telecommunications company shall provide access to all locally available interexchange telecommunications companies and shall provide for the completion of international telephone calls under terms and conditions as determined by the commission. The commission may grant limited waivers of this provision to pay telephone companies to prevent fraud or as otherwise determined in the public interest.

History.—ss. 35, 49, ch. 90-244; s. 4, ch. 91-429; s. 1, ch. 92-126; s. 24, ch. 95-403; s. 34, ch. 2011-36.



364.381 - Judicial review.

364.381 Judicial review.—As authorized by s. 3(b)(2), Art. V of the State Constitution, the Supreme Court shall review, upon petition, any action of the commission relating to rates or service of telecommunications companies. For purposes of judicial review, a telecommunications company is a telephone company within the meaning of s. 3(b)(2), Art. V of the State Constitution.

History.—s. 30, ch. 80-36; s. 2, ch. 81-318; ss. 6, 7, ch. 89-163; ss. 43, 48, 49, ch. 90-244; s. 4, ch. 91-429.



364.385 - Saving clauses.

364.385 Saving clauses.—The rates and charges for network access service approved by the commission in accordance with the decisions set forth in Order Nos. PSC 03-1469-FOF-TL and PSC 04-0456-FOF-TL, and which are in effect immediately prior to July 1, 2007, shall remain in effect and such rates and charges may not be changed after the effective date of this act, except in accordance with the provisions of s. 364.163.

History.—s. 29, ch. 80-36; s. 2, ch. 81-318; ss. 6, 7, ch. 89-163; ss. 44, 48, 49, ch. 90-244; s. 4, ch. 91-429; s. 28, ch. 95-403; s. 13, ch. 2007-29; s. 7, ch. 2010-38; s. 41, ch. 2011-36.



364.386 - Reports to the Legislature.

364.386 Reports to the Legislature.—

(1)(a) The commission shall submit to the President of the Senate, the Speaker of the House of Representatives, and the majority and minority leaders of the Senate and the House of Representatives, on August 1, 2008, and on an annual basis thereafter, a report on the status of competition in the telecommunications industry and a detailed exposition of the following:

1. The ability of competitive providers to make functionally equivalent local exchange services available to both residential and business customers at competitive rates, terms, and conditions.

2. The ability of consumers to obtain functionally equivalent services at comparable rates, terms, and conditions.

3. The overall impact of competition on the maintenance of reasonably affordable and reliable high-quality telecommunications services.

4. A listing and short description of any carrier disputes filed under s. 364.16.

(b) The commission shall make an annual request to providers of local exchange telecommunications services on or before March 1, 2008, and on or before March 1 of each year thereafter, for the data it requires to complete the report. A provider of local exchange telecommunications services shall file its response with the commission on or before April 15, 2008, and on or before April 15 of each year thereafter.

(2) The quantitative part of the information requested in the commission’s annual data request shall be limited to a copy of the FCC Form 477 filed by a provider of local exchange telecommunications service with the Federal Communications Commission, which must identify Florida-specific access line data or similar information if an FCC Form 477 is not available.

History.—ss. 45, 49, ch. 90-244; s. 4, ch. 91-429; s. 29, ch. 95-403; s. 1, ch. 2007-180; s. 42, ch. 2011-36.






Chapter 365 - USE OF TELEPHONES AND FACSIMILE MACHINES

365.16 - Obscene or harassing telephone calls.

365.16 Obscene or harassing telephone calls.—

(1) Whoever:

(a) Makes a telephone call to a location at which the person receiving the call has a reasonable expectation of privacy; during such call makes any comment, request, suggestion, or proposal which is obscene, lewd, lascivious, filthy, vulgar, or indecent; and by such call or such language intends to offend, annoy, abuse, threaten, or harass any person at the called number;

(b) Makes a telephone call, whether or not conversation ensues, without disclosing his or her identity and with intent to annoy, abuse, threaten, or harass any person at the called number;

(c) Makes or causes the telephone of another repeatedly or continuously to ring, with intent to harass any person at the called number; or

(d) Makes repeated telephone calls, during which conversation ensues, solely to harass any person at the called number,

is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Whoever knowingly permits any telephone under his or her control to be used for any purpose prohibited by this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Each telephone directory hereafter published for distribution to the members of the general public shall contain a notice which explains this law; such notice shall be printed in type which is no smaller than the smallest type on the same page and shall be preceded by the word “warning.” The provisions of this section shall not apply to directories solely for business advertising purposes, commonly known as classified directories.

(4) Each telephone company in this state shall cooperate with the law enforcement agencies of this state in using its facilities and personnel to detect and prevent violations of this section.

(5) Nothing contained in this section shall apply to telephone calls made in good faith in the ordinary course of business or commerce.

History.—ss. 1, 2, ch. 63-51; s. 1, ch. 69-25; s. 276, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 2, ch. 79-270; ss. 2, 4, ch. 80-275; s. 550, ch. 95-148.



365.161 - Prohibition of certain obscene telephone communications; penalty.

365.161 Prohibition of certain obscene telephone communications; penalty.—

(1) For purposes of this section, the term:

(a) “Obscene” means that status of a communication which:

1. The average person applying contemporary community standards would find, taken as a whole, appeals to the prurient interests;

2. Describes, in a patently offensive way, deviate sexual intercourse, sadomasochistic abuse, sexual battery, bestiality, sexual conduct, or sexual excitement; and

3. Taken as a whole, lacks serious literary, artistic, political, or scientific value.

(b) “Deviate sexual intercourse” means sexual conduct between persons consisting of contact between the penis and the anus, the mouth and the penis, or the mouth and the vulva.

(c) “Sadomasochistic abuse” means flagellation or torture by or upon a person, or the condition of being fettered, bound, or otherwise physically restrained, for the purpose of deriving sexual satisfaction from inflicting harm on another or receiving such harm oneself.

(d) “Sexual battery” means oral, anal, or vaginal penetration by, or union with, the sexual organ of another or the anal or vaginal penetration of another by any other object.

(e) “Sexual bestiality” means any sexual act between a person and an animal involving the sex organ of the one and the mouth, anus, or vagina of the other.

(f) “Sexual conduct” means actual or simulated sexual intercourse, deviate sexual intercourse, sexual bestiality, masturbation, or sadomasochistic abuse; or any act or conduct which constitutes sexual battery.

(g) “Sexual excitement” means the condition of the human male or female genitals when in a state of sexual stimulation or arousal.

(2)(a) A subscriber of a telephone service who makes any obscene or indecent communication by means of a telephone, in person or through an electronic recording device, in exchange for remuneration is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, regardless of whether he or she placed, initiated, or received the telephone call.

(b) A subscriber of telephone service who knowingly permits the use of a telephone or a telephone facility under his or her control to make any obscene or indecent communication prohibited under paragraph (a) is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, if the telephone or telephone facility is connected to a local exchange telephone.

(c) For purposes of this subsection, each day of a violation constitutes a separate offense.

(d) Any telephone company which transmits any public announcement service over the telephone network and bills for such service on its regular telephone bills to its subscribers shall have the right (but not the obligation) to approve any and all advertising, by whatever means, of such public announcement service. Failure of any public announcement service provider to obtain the approval of the telephone company for its advertising of any public announcement service transmitted over the telephone network shall be full and sufficient grounds for immediate disconnection by the telephone company of the public announcement service provider’s telephone service. No telephone company shall be liable for any damages, penalty, or forfeiture, whether civil or criminal, for disconnecting such public announcement service subscriber who violates this subsection.

(3) This section does not apply to a telephone communication that crosses state lines.

History.—s. 23, ch. 88-381; s. 551, ch. 95-148.



365.1657 - Intrastate use of facsimile machine for unsolicited advertising; prohibition; penalties; injunctive relief.

365.1657 Intrastate use of facsimile machine for unsolicited advertising; prohibition; penalties; injunctive relief.—

(1) It is unlawful for any person to use a machine that electronically transmits facsimiles of documents through connection with a telephone network to transmit within this state unsolicited advertising material for the sale of any real property, goods, or services.

(2) The Attorney General may bring an action to impose a civil penalty and to seek injunctive relief. The civil penalty shall not exceed $500 per violation. Each transmission shall be considered a separate violation.

History.—s. 1, ch. 89-95.



365.171 - Emergency communications number E911 state plan.

365.171 Emergency communications number E911 state plan.—

(1) SHORT TITLE.—This section may be cited as the “Florida Emergency Communications Number E911 State Plan Act.”

(2) LEGISLATIVE INTENT.—It is the intent of the Legislature that the communications number “911” be the designated emergency communications number. A public safety agency may not advertise or otherwise promote the use of any communications number for emergency response services other than “911.” It is further the intent of the Legislature to implement and continually update a cohesive statewide emergency communications number “E911” plan for enhanced 911 services which will provide citizens with rapid direct access to public safety agencies by accessing “911” with the objective of reducing the response time to situations requiring law enforcement, fire, medical, rescue, and other emergency services.

(3) DEFINITIONS.—As used in this section, the term:

(a) “Office” means the Technology Program within the Department of Management Services, as designated by the secretary of the department.

(b) “Local government” means any city, county, or political subdivision of the state and its agencies.

(c) “Public agency” means the state and any city, county, city and county, municipal corporation, chartered organization, public district, or public authority located in whole or in part within this state which provides, or has authority to provide, firefighting, law enforcement, ambulance, medical, or other emergency services.

(d) “Public safety agency” means a functional division of a public agency which provides firefighting, law enforcement, medical, or other emergency services.

(4) STATE PLAN.—The office shall develop, maintain, and implement appropriate modifications for a statewide emergency communications E911 system plan. The plan shall provide for:

(a) The public agency emergency communications requirements for each entity of local government in the state.

(b) A system to meet specific local government requirements. Such system shall include law enforcement, firefighting, and emergency medical services and may include other emergency services such as poison control, suicide prevention, and emergency management services.

(c) Identification of the mutual aid agreements necessary to obtain an effective E911 system.

(d) A funding provision that identifies the cost necessary to implement the E911 system.

The office shall be responsible for the implementation and coordination of such plan. The office shall adopt any necessary rules and schedules related to public agencies for implementing and coordinating the plan, pursuant to chapter 120.

(5) SYSTEM DIRECTOR.—The secretary of the department or his or her designee is designated as the director of the statewide emergency communications number E911 system and, for the purpose of carrying out the provisions of this section, is authorized to coordinate the activities of the system with state, county, local, and private agencies. The director in implementing the system shall consult, cooperate, and coordinate with local law enforcement agencies.

(6) REGIONAL SYSTEMS.—This section does not prohibit or discourage the formation of multijurisdictional or regional systems; and any system established pursuant to this section may include the jurisdiction, or any portion thereof, of more than one public agency. It is the intent of the Legislature that E911 service be available throughout the state. Expenditure by counties of the E911 fee authorized and imposed under s. 365.172 should support this intent to the greatest extent feasible within the context of local service needs and fiscal capability. This section does not prohibit two or more counties from establishing a combined emergency E911 communications service by an interlocal agreement and using the fees authorized and imposed by s. 365.172 for such combined E911 service.

(7) TELECOMMUNICATIONS INDUSTRY COORDINATION.—The office shall coordinate with the Florida Public Service Commission which shall encourage the Florida telecommunications industry to activate facility modification plans for timely E911 implementation.

(8) COIN TELEPHONES.—The Florida Public Service Commission shall establish rules to be followed by the telecommunications companies in this state designed toward encouraging the provision of coin-free dialing of “911” calls wherever economically practicable and in the public interest.

(9) SYSTEM APPROVAL.—No emergency communications number E911 system shall be established and no present system shall be expanded without prior approval of the office.

(10) COMPLIANCE.—All public agencies shall assist the office in their efforts to carry out the intent of this section, and such agencies shall comply with the developed plan.

(11) FEDERAL ASSISTANCE.—The secretary of the department or his or her designee may apply for and accept federal funding assistance in the development and implementation of a statewide emergency communications number E911 system.

(12) CONFIDENTIALITY OF RECORDS.—

(a) Any record, recording, or information, or portions thereof, obtained by a public agency or a public safety agency for the purpose of providing services in an emergency and which reveals the name, address, telephone number, or personal information about, or information which may identify any person requesting emergency service or reporting an emergency by accessing an emergency communications E911 system is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, except that such record or information may be disclosed to a public safety agency. The exemption applies only to the name, address, telephone number or personal information about, or information which may identify any person requesting emergency services or reporting an emergency while such information is in the custody of the public agency or public safety agency providing emergency services. A telecommunications company or commercial mobile radio service provider shall not be liable for damages to any person resulting from or in connection with such telephone company’s or commercial mobile radio service provider’s provision of any lawful assistance to any investigative or law enforcement officer of the State of Florida or political subdivisions thereof, of the United States, or of any other state or political subdivision thereof, in connection with any lawful investigation or other law enforcement activity by such law enforcement officer unless the telecommunications company or commercial mobile radio service provider acted in a wanton and willful manner.

(b) Notwithstanding paragraph (a), a 911 public safety telecommunicator, as defined in s. 401.465, may contact any private person or entity that owns an automated external defibrillator who has notified the local emergency medical services medical director or public safety answering point of such ownership if a confirmed coronary emergency call is taking place and the location of the coronary emergency is within a reasonable distance from the location of the defibrillator, and may provide the location of the coronary emergency to that person or entity.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, ch. 74-357; s. 3, ch. 76-168; ss. 1, 2, ch. 76-272; s. 1, ch. 77-457; ss. 3, 4, ch. 80-275; s. 38, ch. 83-334; ss. 1, 2, ch. 85-317; s. 24, ch. 87-225; s. 1, ch. 87-259; s. 1, ch. 88-231; s. 1, ch. 89-264; s. 3, ch. 90-305; s. 110, ch. 90-360; s. 1, ch. 91-100; s. 297, ch. 92-279; s. 55, ch. 92-326; s. 1, ch. 93-171; s. 1, ch. 96-229; s. 168, ch. 96-406; s. 1, ch. 98-276; s. 97, ch. 98-279; s. 50, ch. 99-399; s. 10, ch. 2000-334; s. 1, ch. 2001-71; s. 1, ch. 2001-133; s. 106, ch. 2001-266; s. 3, ch. 2005-171; s. 1, ch. 2007-78; s. 1, ch. 2012-177.



365.172 - Emergency communications number “E911.”

365.172 Emergency communications number “E911.”—

(1) SHORT TITLE.—This section may be cited as the “Emergency Communications Number E911 Act.”

(2) LEGISLATIVE INTENT.—It is the intent of the Legislature to:

(a) Establish and implement a comprehensive statewide emergency telecommunications number system that will provide users of voice communications services within the state rapid direct access to public safety agencies by accessing the telephone number “911.”

(b) Provide funds to counties to pay certain costs associated with their E911 or 911 systems, to contract for E911 services, and to reimburse wireless telephone service providers for costs incurred to provide 911 or E911 services.

(c) Levy a reasonable fee on users of voice communications services, unless otherwise provided in this section, to accomplish these purposes.

(d) Provide for an E911 board to administer the fee, with oversight by the office, in a manner that is competitively and technologically neutral as to all voice communications services providers.

(e) Ensure that the fee established is used exclusively for recovery by wireless providers and by counties for costs associated with developing and maintaining E911 systems and networks in a manner that is competitively and technologically neutral as to all voice communications services providers.

It is further the intent of the Legislature that the fee authorized or imposed by this section not necessarily provide the total funding required for establishing or providing E911 service.

(3) DEFINITIONS.—Only as used in this section and ss. 365.171, 365.173, and 365.174, the term:

(a) “Authorized expenditures” means expenditures of the fee, as specified in subsection (10).

(b) “Automatic location identification” means the capability of the E911 service which enables the automatic display of information that defines the approximate geographic location of the wireless telephone, or the location of the address of the wireline telephone, used to place a 911 call.

(c) “Automatic number identification” means the capability of the E911 service which enables the automatic display of the service number used to place a 911 call.

(d) “Board” or “E911 Board” means the board of directors of the E911 Board established in subsection (5).

(e) “Building permit review” means a review for compliance with building construction standards adopted by the local government under chapter 553 and does not include a review for compliance with land development regulations.

(f) “Collocation” means the situation when a second or subsequent wireless provider uses an existing structure to locate a second or subsequent antennae. The term includes the ground, platform, or roof installation of equipment enclosures, cabinets, or buildings, and cables, brackets, and other equipment associated with the location and operation of the antennae.

(g) “Designed service” means the configuration and manner of deployment of service the wireless provider has designed for an area as part of its network.

(h) “Enhanced 911” or “E911” means an enhanced 911 system or enhanced 911 service that is an emergency telephone system or service that provides a subscriber with 911 service and, in addition, directs 911 calls to appropriate public safety answering points by selective routing based on the geographical location from which the call originated, or as otherwise provided in the state plan under s. 365.171, and that provides for automatic number identification and automatic location-identification features. E911 service provided by a wireless provider means E911 as defined in the order.

(i) “Existing structure” means a structure that exists at the time an application for permission to place antennae on a structure is filed with a local government. The term includes any structure that can structurally support the attachment of antennae in compliance with applicable codes.

(j) “Fee” means the E911 fee authorized and imposed under subsections (8) and (9).

(k) “Fund” means the Emergency Communications Number E911 System Fund established in s. 365.173 and maintained under this section for the purpose of recovering the costs associated with providing 911 service or E911 service, including the costs of implementing the order. The fund shall be segregated into wireless, prepaid wireless, and nonwireless categories.

(l) “Historic building, structure, site, object, or district” means any building, structure, site, object, or district that has been officially designated as a historic building, historic structure, historic site, historic object, or historic district through a federal, state, or local designation program.

(m) “Land development regulations” means any ordinance enacted by a local government for the regulation of any aspect of development, including an ordinance governing zoning, subdivisions, landscaping, tree protection, or signs, the local government’s comprehensive plan, or any other ordinance concerning any aspect of the development of land. The term does not include any building construction standard adopted under and in compliance with chapter 553.

(n) “Local exchange carrier” means a “competitive local exchange telecommunications company” or a “local exchange telecommunications company” as defined in s. 364.02.

(o) “Local government” means any municipality, county, or political subdivision or agency of a municipality, county, or political subdivision.

(p) “Medium county” means any county that has a population of 75,000 or more but less than 750,000.

(q) “Mobile telephone number” or “MTN” means the telephone number assigned to a wireless telephone at the time of initial activation.

(r) “Nonwireless category” means the revenues to the fund received from voice communications services providers other than wireless providers.

(s) “Office” means the Technology Program within the Department of Management Services, as designated by the secretary of the department.

(t) “Order” means:

1. The following orders and rules of the Federal Communications Commission issued in FCC Docket No. 94-102:

a. Order adopted on June 12, 1996, with an effective date of October 1, 1996, the amendments to s. 20.03 and the creation of s. 20.18 of Title 47 of the Code of Federal Regulations adopted by the Federal Communications Commission pursuant to such order.

b. Memorandum and Order No. FCC 97-402 adopted on December 23, 1997.

c. Order No. FCC DA 98-2323 adopted on November 13, 1998.

d. Order No. FCC 98-345 adopted December 31, 1998.

2. Orders and rules subsequently adopted by the Federal Communications Commission relating to the provision of 911 services, including Order Number FCC-05-116, adopted May 19, 2005.

(u) “Prepaid wireless category” means all revenues in the fund received through the Department of Revenue from the fee authorized and imposed under subsection (9).

(v) “Prepaid wireless service” means a right to access wireless service that allows a caller to contact and interact with 911 to access the 911 system, which service must be paid for in advance and is sold in predetermined units or dollars, which units or dollars expire on a predetermined schedule or are decremented on a predetermined basis in exchange for the right to access wireless service.

(w) “Public agency” means the state and any municipality, county, municipal corporation, or other governmental entity, public district, or public authority located in whole or in part within this state which provides, or has authority to provide, firefighting, law enforcement, ambulance, medical, or other emergency services.

(x) “Public safety agency” means a functional division of a public agency which provides firefighting, law enforcement, medical, or other emergency services.

(y) “Public safety answering point,” “PSAP,” or “answering point” means the public safety agency that receives incoming 911 requests for assistance and dispatches appropriate public safety agencies to respond to the requests in accordance with the state E911 plan.

(z) “Rural county” means any county that has a population of fewer than 75,000.

(aa) “Service identifier” means the service number, access line, or other unique identifier assigned to a subscriber and established by the Federal Communications Commission for purposes of routing calls whereby the subscriber has access to the E911 system.

(bb) “Tower” means any structure designed primarily to support a wireless provider’s antennae.

(cc) “Voice communications services” means two-way voice service, through the use of any technology, which actually provides access to E911 services, and includes communications services, as defined in s. 202.11, which actually provide access to E911 services and which are required to be included in the provision of E911 services pursuant to orders and rules adopted by the Federal Communications Commission. The term includes voice-over-Internet-protocol service. For the purposes of this section, the term “voice-over-Internet-protocol service” or “VoIP service” means interconnected VoIP services having the following characteristics:

1. The service enables real-time, two-way voice communications;

2. The service requires a broadband connection from the user’s locations;

3. The service requires IP-compatible customer premises equipment; and

4. The service offering allows users generally to receive calls that originate on the public switched telephone network and to terminate calls on the public switched telephone network.

(dd) “Voice communications services provider” or “provider” means any person or entity providing voice communications services, except that the term does not include any person or entity that resells voice communications services and was assessed the fee authorized and imposed under subsection (8) by its resale supplier.

(ee) “Wireless 911 system” or “wireless 911 service” means an emergency telephone system or service that provides a subscriber with the ability to reach an answering point by accessing the digits 911.

(ff) “Wireless category” means the revenues to the fund received from a wireless provider from the fee authorized and imposed under subsection (8).

(gg) “Wireless communications facility” means any equipment or facility used to provide service and may include, but is not limited to, antennae, towers, equipment enclosures, cabling, antenna brackets, and other such equipment. Placing a wireless communications facility on an existing structure does not cause the existing structure to become a wireless communications facility.

(hh) “Wireless provider” means a person who provides wireless service and:

1. Is subject to the requirements of the order; or

2. Elects to provide wireless 911 service or E911 service in this state.

(ii) “Wireless service” means “commercial mobile radio service” as provided under ss. 3(27) and 332(d) of the Federal Telecommunications Act of 1996, 47 U.S.C. ss. 151 et seq., and the Omnibus Budget Reconciliation Act of 1993, Pub. L. No. 103-66, August 10, 1993, 107 Stat. 312. The term includes service provided by any wireless real-time two-way wire communication device, including radio-telephone communications used in cellular telephone service; personal communications service; or the functional or competitive equivalent of a radio-telephone communications line used in cellular telephone service, a personal communications service, or a network radio access line. The term does not include wireless providers that offer mainly dispatch service in a more localized, noncellular configuration; providers offering only data, one-way, or stored-voice services on an interconnected basis; providers of air-to-ground services; or public coast stations.

(4) POWERS AND DUTIES OF THE OFFICE.—The office shall oversee the administration of the fee authorized and imposed under subsections (8) and (9).

(5) THE E911 BOARD.—

(a) The E911 Board is established to administer, with oversight by the office, the fee imposed under subsections (8) and (9), including receiving revenues derived from the fee; distributing portions of the revenues to wireless providers, counties, and the office; accounting for receipts, distributions, and income derived by the funds maintained in the fund; and providing annual reports to the Governor and the Legislature for submission by the office on amounts collected and expended, the purposes for which expenditures have been made, and the status of E911 service in this state. In order to advise and assist the office in implementing the purposes of this section, the board, which has the power of a body corporate, has the powers enumerated in subsection (6).

(b) The board shall consist of 11 members, one of whom must be the system director designated under s. 365.171(5), or his or her designee, who shall serve as the chair of the board. The remaining 10 members of the board shall be appointed by the Governor and must be composed of 5 county 911 coordinators, consisting of a representative from a rural county, a representative from a medium county, a representative from a large county, and 2 at-large representatives recommended by the Florida Association of Counties in consultation with the county 911 coordinators; 3 local exchange carrier member representatives, one of whom must be a representative of the local exchange carrier having the greatest number of access lines in the state and one of whom must be a representative of a certificated competitive local exchange telecommunications company; and 2 member representatives from the wireless telecommunications industry, with consideration given to wireless providers that are not affiliated with local exchange carriers. Not more than one member may be appointed to represent any single provider on the board.

(c) The system director, designated under s. 365.171(5), or his or her designee, must be a permanent member of the board. Each of the remaining 10 members of the board shall be appointed to a 4-year term and may not be appointed to more than two successive terms. However, for the purpose of staggering terms, two of the original board members shall be appointed to terms of 4 years, two shall be appointed to terms of 3 years, and four shall be appointed to terms of 2 years, as designated by the Governor. A vacancy on the board shall be filled in the same manner as the original appointment.

(6) AUTHORITY OF THE BOARD; ANNUAL REPORT.—

(a) The board shall:

1. Administer the E911 fee.

2. Implement, maintain, and oversee the fund.

3. Review and oversee the disbursement of the revenues deposited into the fund as provided in s. 365.173.

a. The board may establish a schedule for implementing wireless E911 service by service area, and prioritize disbursements of revenues from the fund to providers and rural counties as provided in s. 365.173(2)(e) and (g) pursuant to the schedule, in order to implement E911 services in the most efficient and cost-effective manner.

b. Revenues in the fund which have not been disbursed because sworn invoices as required by s. 365.173(2)(e) have not been submitted to the board may be used by the board as needed to provide grants to counties for the purpose of upgrading E911 systems. The counties must use the funds only for capital expenditures or remotely provided hosted 911 answering point call-taking equipment and network services directly attributable to establishing and provisioning E911 services, which may include next-generation deployment. Prior to the distribution of grants, the board shall provide 90 days’ written notice to all counties and publish electronically an approved application process. County grant applications shall be prioritized based on the availability of funds, current system life expectancy, system replacement needs, and Phase II compliance per the Federal Communications Commission. No grants will be available to any county for next-generation deployment until all counties are Phase II complete. The board shall take all actions within its authority to ensure that county recipients of such grants use these funds only for the purpose under which they have been provided and may take any actions within its authority to secure county repayment of grant revenues upon determination that the funds were not used for the purpose under which they were provided.

c. When determining the funding provided in a state 911 grant application request, the board shall take into account information on the amount of carryforward funds retained by the counties. The information will be based on the amount of county carryforward funds reported in the financial audit required in s. 365.173(2)(d). E911 State Grant Program funding requests will be limited by any county carryforward funds in excess of the allowable 30 percent amount of fee revenue calculated on a 2-year basis.

d. The board shall reimburse all costs of a wireless provider in accordance with s. 365.173(2)(e) before taking any action to transfer additional funds.

e. After taking the action required in sub-subparagraphs a.-d., the board may review and, with all members participating in the vote, adjust the percentage allocations or adjust the amount of the fee as provided under paragraph (8)(g), and, if the board determines that the revenues in the wireless category exceed the amount needed to reimburse wireless providers for the cost to implement E911 services, the board may transfer revenue to the counties from the existing funds within the wireless category. The board shall disburse the funds equitably to all counties using a timeframe and distribution methodology established by the board.

4. Review documentation submitted by wireless providers which reflects current and projected funds derived from the fee, and the expenses incurred and expected to be incurred in order to comply with the E911 service requirements contained in the order for the purposes of:

a. Ensuring that wireless providers receive fair and equitable distributions of funds from the fund.

b. Ensuring that wireless providers are not provided disbursements from the fund which exceed the costs of providing E911 service, including the costs of complying with the order.

c. Ascertaining the projected costs of compliance with the requirements of the order and projected collections of the fee.

d. Implementing changes to the allocation percentages or adjusting the fee under paragraph (8)(h).

5. Meet monthly in the most efficient and cost-effective manner, including telephonically when practical, for the business to be conducted, to review and approve or reject, in whole or in part, applications submitted by wireless providers for recovery of moneys deposited into the wireless category, and to authorize the transfer of, and distribute, the fee allocation to the counties.

6. Hire and retain employees, which may include an independent executive director who shall possess experience in the area of telecommunications and emergency 911 issues, for the purposes of performing the technical and administrative functions for the board.

7. Make and enter into contracts, pursuant to chapter 287, and execute other instruments necessary or convenient for the exercise of the powers and functions of the board.

8. Sue and be sued, and appear and defend in all actions and proceedings, in its corporate name to the same extent as a natural person.

9. Adopt, use, and alter a common corporate seal.

10. Elect or appoint the officers and agents that are required by the affairs of the board.

11. The board may adopt rules under ss. 120.536(1) and 120.54 to implement this section and ss. 365.173 and 365.174.

12. Provide coordination, support, and technical assistance to counties to promote the deployment of advanced 911 and E911 systems in the state.

13. Provide coordination and support for educational opportunities related to E911 issues for the E911 community in this state.

14. Act as an advocate for issues related to E911 system functions, features, and operations to improve the delivery of E911 services to the residents of and visitors to this state.

15. Coordinate input from this state at national forums and associations, to ensure that policies related to E911 systems and services are consistent with the policies of the E911 community in this state.

16. Work cooperatively with the system director established in s. 365.171(5) to enhance the state of E911 services in this state and to provide unified leadership for all E911 issues through planning and coordination.

17. Do all acts and things necessary or convenient to carry out the powers granted in this section in a manner that is competitively and technologically neutral as to all voice communications services providers, including, but not limited to, consideration of emerging technology and related cost savings, while taking into account embedded costs in current systems.

18. Have the authority to secure the services of an independent, private attorney via invitation to bid, request for proposals, invitation to negotiate, or professional contracts for legal services already established at the Division of Purchasing of the Department of Management Services.

(b) Board members shall serve without compensation; however, members are entitled to per diem and travel expenses as provided in s. 112.061.

(c) By February 28 of each year, the board shall prepare a report for submission by the office to the Governor, the President of the Senate, and the Speaker of the House of Representatives which addresses for the immediately preceding state fiscal year and county fiscal year:

1. The annual receipts, including the total amount of fee revenues collected by each provider, the total disbursements of money in the fund, including the amount of fund-reimbursed expenses incurred by each wireless provider to comply with the order, and the amount of moneys on deposit in the fund.

2. Whether the amount of the fee and the allocation percentages set forth in s. 365.173 have been or should be adjusted to comply with the requirements of the order or other provisions of this chapter, and the reasons for making or not making a recommended adjustment to the fee.

3. Any other issues related to providing E911 services.

4. The status of E911 services in this state.

(7) REQUEST FOR PROPOSALS FOR INDEPENDENT ACCOUNTING FIRM.—

(a) The board shall issue a request for proposals as provided in chapter 287 for the purpose of retaining an independent accounting firm. The independent accounting firm shall perform all material administrative and accounting tasks and functions required for administering the fee. The request for proposals must include, but need not be limited to:

1. A description of the scope and general requirements of the services requested.

2. A description of the specific accounting and reporting services required for administering the fund, including processing checks and distributing funds as directed by the board under s. 365.173.

3. A description of information to be provided by the proposer, including the proposer’s background and qualifications and the proposed cost of the services to be provided.

(b) The board shall establish a committee to review requests for proposals which must include the statewide E911 system director designated under s. 365.171(5), or his or her designee, and two members of the board, one of whom is a county 911 coordinator and one of whom represents a voice communications services provider. The review committee shall review the proposals received by the board and recommend an independent accounting firm to the board for final selection. By agreeing to serve on the review committee, each member of the review committee shall verify that he or she does not have any interest or employment, directly or indirectly, with potential proposers which conflicts in any manner or degree with his or her performance on the committee.

(c) The board may secure the services of an independent accounting firm via invitation to bid, request for proposals, invitation to negotiate, or professional contracts already established at the Division of Purchasing, Department of Management Services, for certified public accounting firms, or the board may hire and retain professional accounting staff to accomplish these functions.

(8) E911 FEE.—

(a) Each voice communications services provider shall collect the fee described in this subsection, except that the fee for prepaid wireless service shall be collected in the manner set forth in subsection (9). Each provider, as part of its monthly billing process, shall bill the fee as follows. The fee shall not be assessed on any pay telephone in the state.

1. Each voice communications service provider other than a wireless provider shall bill the fee to a subscriber based on the number of access lines having access to the E911 system, on a service-identifier basis, up to a maximum of 25 access lines per account bill rendered.

2. Each voice communications service provider other than a wireless provider shall bill the fee to a subscriber on a basis of five service-identified access lines for each digital transmission link, including primary rate interface service or equivalent Digital-Signal-1-level service, which can be channelized and split into 23 or 24 voice-grade or data-grade channels for communications, up to a maximum of 25 access lines per account bill rendered.

3. Except in the case of prepaid wireless service, each wireless provider shall bill the fee to a subscriber on a per-service-identifier basis for service identifiers whose primary place of use is within this state. The fee shall not be assessed on or collected from a provider with respect to an end user’s service if that end user’s service is a prepaid wireless service sold before January 1, 2015.

4. Except in the case of prepaid wireless service, each voice communications services provider not addressed under subparagraphs 1., 2., and 3. shall bill the fee on a per-service-identifier basis for service identifiers whose primary place of use is within the state up to a maximum of 25 service identifiers for each account bill rendered.

The provider may list the fee as a separate entry on each bill, in which case the fee must be identified as a fee for E911 services. A provider shall remit the fee to the board only if the fee is paid by the subscriber. If a provider receives a partial payment for a monthly bill from a subscriber, the amount received shall first be applied to the payment due the provider for providing voice communications service.

(b) A provider is not obligated to take any legal action to enforce collection of the fees for which any subscriber is billed. A county subscribing to 911 service remains liable to the provider delivering the 911 service or equipment for any 911 service, equipment, operation, or maintenance charge owed by the county to the provider.

(c) For purposes of this subsection, the state and local governments are not subscribers.

(d) Each provider may retain 1 percent of the amount of the fees collected as reimbursement for the administrative costs incurred by the provider to bill, collect, and remit the fee. The remainder shall be delivered to the board and deposited by the board into the fund. The board shall distribute the remainder pursuant to s. 365.173.

(e) Voice communications services providers billing the fee to subscribers shall deliver revenues from the fee to the board within 60 days after the end of the month in which the fee was billed, together with a monthly report of the number of service identifiers in each county. Each wireless provider and other applicable provider identified in subparagraph (a)4. shall report the number of service identifiers for subscribers whose place of primary use is in each county. All provider subscriber information provided to the board is subject to s. 365.174. If a provider chooses to remit any fee amounts to the board before they are paid by the subscribers, a provider may apply to the board for a refund of, or may take a credit for, any such fees remitted to the board which are not collected by the provider within 6 months following the month in which the fees are charged off for federal income tax purposes as bad debt.

(f) The rate of the fee may not exceed 50 cents per month for each service identifier. Effective January 1, 2015, the fee shall be 40 cents per month for each service identifier. The fee shall apply uniformly and be imposed throughout the state, except for those counties that, before July 1, 2007, had adopted an ordinance or resolution establishing a fee less than 50 cents per month per access line. In those counties the fee established by ordinance may be changed only to the uniform statewide rate no sooner than 30 days after notification is made by the county’s board of county commissioners to the board.

(g) The board may adjust the allocation percentages for distribution of the fund as provided in s. 365.173. No sooner than June 1, 2015, the board may adjust the rate of the fee under paragraph (f) based on the criteria in this paragraph and paragraph (h). Any adjustment in the rate must be approved by a two-thirds vote of the total number of E911 board members. When setting the percentages or contemplating any adjustments to the fee, the board shall consider the following:

1. The revenues currently allocated for wireless service provider costs for implementing E911 service and projected costs for implementing E911 service, including recurring costs for Phase I and Phase II and the effect of new technologies;

2. The appropriate level of funding needed to fund the rural grant program provided for in s. 365.173(2)(g); and

3. The need to fund statewide, regional, and county grants in accordance with sub-subparagraph (6)(a)3.b. and s. 365.173(2)(h).

(h) The board may adjust the allocation percentages or adjust the amount of the fee as provided in paragraph (g) if necessary to ensure full cost recovery or prevent overrecovery of costs incurred in the provision of E911 service, including costs incurred or projected to be incurred to comply with the order. Any new allocation percentages or reduced or increased fee may not be adjusted for 1 year. In no event shall the fee exceed 50 cents per month for each service identifier. The fee, and any board adjustment of the fee, shall be uniform throughout the state, except for the counties identified in paragraph (f). No less than 90 days before the effective date of any adjustment to the fee, the board shall provide written notice of the adjusted fee amount and effective date to each voice communications services provider from which the board is then receiving the fee.

(i) It is the intent of the Legislature that all revenue from the fee be used as specified in s. 365.173(2)(a)-(i).

(j) State and local taxes do not apply to the fee. The amount of the E911 fee collected by a provider may not be included in the base for imposition of any tax, fee, surcharge, or other charge imposed by this state, any political subdivision of this state, or any intergovernmental agency.

(k) A local government may not levy the fee or any additional fee on providers or subscribers for the provision of E911 service.

(l) For purposes of this section, the definitions contained in s. 202.11 and the provisions of s. 202.155 apply in the same manner and to the same extent as the definitions and provisions apply to the taxes levied under chapter 202 on mobile communications services.

(9) PREPAID WIRELESS E911 FEE.—

(a) Effective January 1, 2015, a prepaid wireless E911 fee is imposed per retail transaction at the rate established in paragraph (8)(f). In order to allow sellers of all sizes and technological capabilities adequate time to comply with this subsection, a seller of prepaid wireless service operating in this state before the prepaid wireless E911 fee is imposed shall retain 100 percent of the fee collected under this paragraph for the first 2 months to offset the cost of setup.

(b) Effective March 1, 2015, the prepaid wireless E911 fee imposed under paragraph (a) shall be subject to remittance in accordance with paragraph (g). In no event shall the fee exceed 50 cents for each retail transaction. At least 90 days before the effective date of any adjustment to the fee under paragraph (8)(g), the Department of Revenue shall provide written notice of the adjusted fee amount and its effective date to each seller from which the department is then receiving the fee. At least 120 days before the effective date of any adjustment to the fee imposed under this subsection, the board shall provide notice to the Department of Revenue of the adjusted fee amount and effective date of the adjustment.

(c) The prepaid wireless E911 fee shall be collected by the seller from the consumer with respect to each retail transaction occurring in this state. The amount of the prepaid wireless E911 fee shall be separately stated on an invoice, receipt, or other similar document that is provided to the consumer by the seller or otherwise disclosed to the consumer.

(d) For purposes of paragraph (c), a retail transaction that takes place in person by a consumer at a business location of the seller shall be treated as occurring in this state if that business location is in this state. Such transaction is deemed to have occurred in the county of the business location. When a retail transaction does not take place at the seller’s business location, the transaction shall be treated as taking place at the consumer’s shipping address or, if no item is shipped, at the consumer’s address or the location associated with the consumer’s mobile telephone number. Such transaction is deemed to have occurred in the county of the consumer’s shipping address when items are shipped to the consumer or, when no items are shipped, the county of the consumer’s address or the location associated with the consumer’s mobile telephone number. A transaction for which the specific Florida county cannot be determined shall be treated as nonspecific.

(e) If a prepaid wireless device is sold for a single, nonitemized price with a prepaid wireless service of 10 minutes or less or $5 or less, the seller may elect not to apply the prepaid wireless E911 fee to the transaction.

(f) The amount of the prepaid wireless E911 fee that is collected by a seller from a consumer and that is separately stated on an invoice, receipt, or similar document provided to the consumer by the seller, may not be included in the base for imposition of any tax, fee, surcharge, or other charge that is imposed by this state, any political subdivision of this state, or any intergovernmental agency.

(g) Beginning April 1, 2015, each seller shall file a return and remit the prepaid wireless E911 fees collected in the previous month to the Department of Revenue on or before the 20th day of the month. If the 20th day falls on a Saturday, Sunday, or legal holiday, payments accompanied by returns are due on the next succeeding day that is not a Saturday, Sunday, or legal holiday observed by federal or state agencies as defined in chapter 683 and s. 7503 of the Internal Revenue Code of 1986, as amended. A seller may remit the prepaid wireless E911 fee by electronic funds transfer and file a fee return with the Department of Revenue that is initiated through an electronic data interchange.

1. When a seller is authorized by the Department of Revenue pursuant to s. 212.11(1)(c) or (d) to file a sales and use tax return on a quarterly, semiannual, or annual reporting basis, the seller may file a return and remit the prepaid wireless E911 fees on or before the 20th day of the month following the authorized reporting period for sales and use tax.

2. A seller collecting less than $50 per month of prepaid wireless E911 fees may file a quarterly return for the calendar quarters ending in March, June, September, and December. The seller must file a return and remit the prepaid wireless E911 fees collected during each calendar quarter on or before the 20th day of the month following that calendar quarter.

3. A seller must provide the following information on each prepaid wireless E911 fee return filed with the Department of Revenue:

a. The seller’s name, federal identification number, taxpayer identification number issued by the Department of Revenue, business location address and mailing address, and county of the business location in accordance with paragraph (d);

b. The reporting period;

c. The number of prepaid wireless services sold during the reporting period;

d. The amount of prepaid wireless E911 fees collected and the amount of any adjustments to the fees collected;

e. The amount of any retailer collection allowance deducted from the amount of prepaid wireless E911 fees collected; and

f. The amount to be remitted to the Department of Revenue.

4. A seller who operates two or more business locations for which returns are required to be filed with the Department of Revenue may file a consolidated return reporting and remitting the prepaid wireless E911 fee for all business locations. Such sellers must report the prepaid wireless E911 fees collected in each county, in accordance with paragraph (d), on a reporting schedule filed with the fee return.

5. A return is not required for a reporting period when no prepaid wireless E911 fee is to be remitted for that period.

6. Except as provided in this section, the Department of Revenue shall administer, collect, and enforce the fee under this subsection pursuant to the same procedures used in the administration, collection, and enforcement of the general state sales tax imposed under chapter 212. The provisions of chapter 212 regarding authority to audit and make assessments, keeping of books and records, and interest and penalties on delinquent fees shall apply. The provisions of estimated tax liability in s. 212.11(1)(a) do not apply to the prepaid wireless E911 fee.

(h) A seller of prepaid wireless services in this state must register with the Department of Revenue for each place of business as required by s. 212.18(3) and the Department of Revenue’s administrative rule regarding registration as a sales and use tax dealer. A separate application is required for each place of business. A valid certificate of registration issued by the Department of Revenue to a seller for sales and use tax purposes is sufficient for purposes of the registration requirement of this subsection. There is no fee for registration for remittance of the prepaid wireless E911 fee.

(i) The Department of Revenue shall deposit the funds remitted under this subsection into the Audit and Warrant Clearing Trust Fund established in s. 215.199 and retain up to 3.2 percent of the funds remitted under this subsection to reimburse its direct costs of administering the collection and remittance of prepaid wireless E911 fees. Thereafter, the Department of Revenue shall transfer all remaining funds remitted under this subsection to the Emergency Communications Number E911 System Fund monthly for use as provided in s. 365.173.

(j) Beginning March 1, 2015, a seller may retain 5 percent of the prepaid wireless E911 fees that are collected by the seller from consumers as a retailer collection allowance.

(k) A provider or seller of prepaid wireless service is not liable for damages to any person resulting from or incurred in connection with providing or failing to provide 911 or E911 service or for identifying or failing to identify the telephone number, address, location, or name associated with any person or device that is accessing or attempting to access 911 or E911 service.

(l) A provider or seller of prepaid wireless service is not liable for damages to any person resulting from or incurred in connection with providing any lawful assistance to any investigative or law enforcement officer of the United States, any state, or any political subdivision of any state in connection with any lawful investigation or other law enforcement activity by such law enforcement officer.

(m) The limitations of liability under this subsection for providers and sellers are in addition to any other limitation of liability provided for under this section.

(n) A local government may not levy the fee or any additional fee on providers or sellers of prepaid wireless service for the provision of E911 service.

(o) For purposes of this section, the state and local governments are not consumers.

(p) For purposes of this subsection, the term:

1. “Consumer” means a person who purchases prepaid wireless service in a retail sale.

2. “Prepaid wireless E911 fee” means the fee that is required to be collected by a seller from a consumer as provided in this subsection.

3. “Provider” means a person that provides prepaid wireless service pursuant to a license issued by the Federal Communications Commission.

4. “Retail transaction” means the purchase by a consumer from a seller of prepaid wireless service that may be applied to a single service identifier for use by the consumer. If a consumer makes a purchase of multiple prepaid wireless services in a single transaction, each individual prepaid wireless service shall be considered a separate retail transaction for purposes of calculating the prepaid wireless E911 fee.

5. “Seller” means a person who makes retail sales of prepaid wireless services to a consumer.

(10) AUTHORIZED EXPENDITURES OF E911 FEE.—

(a) For purposes of this section, E911 service includes the functions of database management, call taking, location verification, and call transfer. Department of Health certification and recertification and training costs for 911 public safety telecommunications, including dispatching, are functions of 911 services.

(b) All costs directly attributable to the establishment or provision of E911 service and contracting for E911 services are eligible for expenditure of moneys derived from imposition of the fee authorized by subsections (8) and (9). These costs include the acquisition, implementation, and maintenance of Public Safety Answering Point (PSAP) equipment and E911 service features, as defined in the providers’ published schedules or the acquisition, installation, and maintenance of other E911 equipment, including: circuits; call answering equipment; call transfer equipment; ANI or ALI controllers; ANI or ALI displays; station instruments; E911 telecommunications systems; visual call information and storage devices; recording equipment; telephone devices and other equipment for the hearing impaired used in the E911 system; PSAP backup power systems; consoles; automatic call distributors, and interfaces, including hardware and software, for computer-aided dispatch (CAD) systems; integrated CAD systems for that portion of the systems used for E911 call taking; GIS system and software equipment and information displays; network clocks; salary and associated expenses for E911 call takers for that portion of their time spent taking and transferring E911 calls, salary, and associated expenses for a county to employ a full-time equivalent E911 coordinator position and a full-time equivalent mapping or geographical data position, and technical system maintenance, database, and administration personnel for the portion of their time spent administrating the E911 system; emergency medical, fire, and law enforcement prearrival instruction software; charts and training costs; training costs for PSAP call takers, supervisors, and managers in the proper methods and techniques used in taking and transferring E911 calls; costs to train and educate PSAP employees regarding E911 service or E911 equipment, including fees collected by the Department of Health for the certification and recertification of 911 public safety telecommunicators as required under s. 401.465; and expenses required to develop and maintain all information, including ALI and ANI databases and other information source repositories, necessary to properly inform call takers as to location address, type of emergency, and other information directly relevant to the E911 call-taking and transferring function. Moneys derived from the fee may also be used for next-generation E911 network services, next-generation E911 database services, next-generation E911 equipment, and wireless E911 routing systems.

(c) The moneys may not be used to pay for any item not listed in this subsection, including, but not limited to, any capital or operational costs for emergency responses which occur after the call transfer to the responding public safety entity and the costs for constructing, leasing, maintaining, or renovating buildings, except for those building modifications necessary to maintain the security and environmental integrity of the PSAP and E911 equipment rooms.

(11) LIABILITY OF COUNTIES.—A county subscribing to 911 service remains liable to the local exchange carrier for any 911 service, equipment, operation, or maintenance charge owed by the county to the local exchange carrier. As used in this subsection, the term “local exchange carrier” means a local exchange telecommunications service provider of 911 service or equipment to any county within its certificated area.

(12) INDEMNIFICATION AND LIMITATION OF LIABILITY.—A local government may indemnify local exchange carriers against liability in accordance with the published schedules of the company. Notwithstanding an indemnification agreement, a local exchange carrier, voice communications services provider, or other service provider that provides 911 or E911 service on a retail or wholesale basis is not liable for damages resulting from or in connection with 911 or E911 service, or for identification of the telephone number, or address, or name associated with any person accessing 911 or E911 service, unless the carrier or provider acted with malicious purpose or in a manner exhibiting wanton and willful disregard of the rights, safety, or property of a person when providing such services. A carrier or provider is not liable for damages to any person resulting from or in connection with the carrier’s or provider’s provision of any lawful assistance to any investigative or law enforcement officer of the United States, this state, or a political subdivision thereof, or of any other state or political subdivision thereof, in connection with any lawful investigation or other law enforcement activity by such law enforcement officer. For purposes of this subsection, the term “911 or E911 service” means a telecommunications service, voice or nonvoice communications service, or other wireline or wireless service, including, but not limited to, a service using Internet protocol, which provides, in whole or in part, any of the following functions: providing members of the public with the ability to reach an answering point by using the digits 9-1-1; directing 911 calls to answering points by selective routing; providing for automatic number identification and automatic location-identification features; or providing wireless E911 services as defined in the order.

(13) FACILITATING E911 SERVICE IMPLEMENTATION.—To balance the public need for reliable E911 services through reliable wireless systems and the public interest served by governmental zoning and land development regulations and notwithstanding any other law or local ordinance to the contrary, the following standards shall apply to a local government’s actions, as a regulatory body, in the regulation of the placement, construction, or modification of a wireless communications facility. This subsection shall not, however, be construed to waive or alter the provisions of s. 286.011 or s. 286.0115. For the purposes of this subsection only, “local government” shall mean any municipality or county and any agency of a municipality or county only. The term “local government” does not, however, include any airport, as defined by s. 330.27(2), even if it is owned or controlled by or through a municipality, county, or agency of a municipality or county. Further, notwithstanding anything in this section to the contrary, this subsection does not apply to or control a local government’s actions as a property or structure owner in the use of any property or structure owned by such entity for the placement, construction, or modification of wireless communications facilities. In the use of property or structures owned by the local government, however, a local government may not use its regulatory authority so as to avoid compliance with, or in a manner that does not advance, the provisions of this subsection.

(a) Collocation among wireless providers is encouraged by the state.

1.a. Collocations on towers, including nonconforming towers, that meet the requirements in sub-sub-subparagraphs (I), (II), and (III), are subject to only building permit review, which may include a review for compliance with this subparagraph. Such collocations are not subject to any design or placement requirements of the local government’s land development regulations in effect at the time of the collocation that are more restrictive than those in effect at the time of the initial antennae placement approval, to any other portion of the land development regulations, or to public hearing review. This sub-subparagraph shall not preclude a public hearing for any appeal of the decision on the collocation application.

(I) The collocation does not increase the height of the tower to which the antennae are to be attached, measured to the highest point of any part of the tower or any existing antenna attached to the tower;

(II) The collocation does not increase the ground space area, commonly known as the compound, approved in the site plan for equipment enclosures and ancillary facilities; and

(III) The collocation consists of antennae, equipment enclosures, and ancillary facilities that are of a design and configuration consistent with all applicable regulations, restrictions, or conditions, if any, applied to the initial antennae placed on the tower and to its accompanying equipment enclosures and ancillary facilities and, if applicable, applied to the tower supporting the antennae. Such regulations may include the design and aesthetic requirements, but not procedural requirements, other than those authorized by this section, of the local government’s land development regulations in effect at the time the initial antennae placement was approved.

b. Except for a historic building, structure, site, object, or district, or a tower included in sub-subparagraph a., collocations on all other existing structures that meet the requirements in sub-sub-subparagraphs (I)-(IV) shall be subject to no more than building permit review, and an administrative review for compliance with this subparagraph. Such collocations are not subject to any portion of the local government’s land development regulations not addressed herein, or to public hearing review. This sub-subparagraph shall not preclude a public hearing for any appeal of the decision on the collocation application.

(I) The collocation does not increase the height of the existing structure to which the antennae are to be attached, measured to the highest point of any part of the structure or any existing antenna attached to the structure;

(II) The collocation does not increase the ground space area, otherwise known as the compound, if any, approved in the site plan for equipment enclosures and ancillary facilities;

(III) The collocation consists of antennae, equipment enclosures, and ancillary facilities that are of a design and configuration consistent with any applicable structural or aesthetic design requirements and any requirements for location on the structure, but not prohibitions or restrictions on the placement of additional collocations on the existing structure or procedural requirements, other than those authorized by this section, of the local government’s land development regulations in effect at the time of the collocation application; and

(IV) The collocation consists of antennae, equipment enclosures, and ancillary facilities that are of a design and configuration consistent with all applicable restrictions or conditions, if any, that do not conflict with sub-sub-subparagraph (III) and were applied to the initial antennae placed on the structure and to its accompanying equipment enclosures and ancillary facilities and, if applicable, applied to the structure supporting the antennae.

c. Regulations, restrictions, conditions, or permits of the local government, acting in its regulatory capacity, that limit the number of collocations or require review processes inconsistent with this subsection shall not apply to collocations addressed in this subparagraph.

d. If only a portion of the collocation does not meet the requirements of this subparagraph, such as an increase in the height of the proposed antennae over the existing structure height or a proposal to expand the ground space approved in the site plan for the equipment enclosure, where all other portions of the collocation meet the requirements of this subparagraph, that portion of the collocation only may be reviewed under the local government’s regulations applicable to an initial placement of that portion of the facility, including, but not limited to, its land development regulations, and within the review timeframes of subparagraph (d)2., and the rest of the collocation shall be reviewed in accordance with this subparagraph. A collocation proposal under this subparagraph that increases the ground space area, otherwise known as the compound, approved in the original site plan for equipment enclosures and ancillary facilities by no more than a cumulative amount of 400 square feet or 50 percent of the original compound size, whichever is greater, shall, however, require no more than administrative review for compliance with the local government’s regulations, including, but not limited to, land development regulations review, and building permit review, with no public hearing review. This sub-subparagraph shall not preclude a public hearing for any appeal of the decision on the collocation application.

2. If a collocation does not meet the requirements of subparagraph 1., the local government may review the application under the local government’s regulations, including, but not limited to, land development regulations, applicable to the placement of initial antennae and their accompanying equipment enclosure and ancillary facilities.

3. If a collocation meets the requirements of subparagraph 1., the collocation shall not be considered a modification to an existing structure or an impermissible modification of a nonconforming structure.

4. The owner of the existing tower on which the proposed antennae are to be collocated shall remain responsible for compliance with any applicable condition or requirement of a permit or agreement, or any applicable condition or requirement of the land development regulations to which the existing tower had to comply at the time the tower was permitted, including any aesthetic requirements, provided the condition or requirement is not inconsistent with this paragraph.

5. An existing tower, including a nonconforming tower, may be structurally modified in order to permit collocation or may be replaced through no more than administrative review and building permit review, and is not subject to public hearing review, if the overall height of the tower is not increased and, if a replacement, the replacement tower is a monopole tower or, if the existing tower is a camouflaged tower, the replacement tower is a like-camouflaged tower. This subparagraph shall not preclude a public hearing for any appeal of the decision on the application.

(b)1. A local government’s land development and construction regulations for wireless communications facilities and the local government’s review of an application for the placement, construction, or modification of a wireless communications facility shall only address land development or zoning issues. In such local government regulations or review, the local government may not require information on or evaluate a wireless provider’s business decisions about its service, customer demand for its service, or quality of its service to or from a particular area or site, unless the wireless provider voluntarily offers this information to the local government. In such local government regulations or review, a local government may not require information on or evaluate the wireless provider’s designed service unless the information or materials are directly related to an identified land development or zoning issue or unless the wireless provider voluntarily offers the information. Information or materials directly related to an identified land development or zoning issue may include, but are not limited to, evidence that no existing structure can reasonably be used for the antennae placement instead of the construction of a new tower, that residential areas cannot be served from outside the residential area, as addressed in subparagraph 3., or that the proposed height of a new tower or initial antennae placement or a proposed height increase of a modified tower, replacement tower, or collocation is necessary to provide the provider’s designed service. Nothing in this paragraph shall limit the local government from reviewing any applicable land development or zoning issue addressed in its adopted regulations that does not conflict with this section, including, but not limited to, aesthetics, landscaping, land use based location priorities, structural design, and setbacks.

2. Any setback or distance separation required of a tower may not exceed the minimum distance necessary, as determined by the local government, to satisfy the structural safety or aesthetic concerns that are to be protected by the setback or distance separation.

3. A local government may exclude the placement of wireless communications facilities in a residential area or residential zoning district but only in a manner that does not constitute an actual or effective prohibition of the provider’s service in that residential area or zoning district. If a wireless provider demonstrates to the satisfaction of the local government that the provider cannot reasonably provide its service to the residential area or zone from outside the residential area or zone, the municipality or county and provider shall cooperate to determine an appropriate location for a wireless communications facility of an appropriate design within the residential area or zone. The local government may require that the wireless provider reimburse the reasonable costs incurred by the local government for this cooperative determination. An application for such cooperative determination shall not be considered an application under paragraph (d).

4. A local government may impose a reasonable fee on applications to place, construct, or modify a wireless communications facility only if a similar fee is imposed on applicants seeking other similar types of zoning, land use, or building permit review. A local government may impose fees for the review of applications for wireless communications facilities by consultants or experts who conduct code compliance review for the local government but any fee is limited to specifically identified reasonable expenses incurred in the review. A local government may impose reasonable surety requirements to ensure the removal of wireless communications facilities that are no longer being used.

5. A local government may impose design requirements, such as requirements for designing towers to support collocation or aesthetic requirements, except as otherwise limited in this section, but shall not impose or require information on compliance with building code type standards for the construction or modification of wireless communications facilities beyond those adopted by the local government under chapter 553 and that apply to all similar types of construction.

(c) Local governments may not require wireless providers to provide evidence of a wireless communications facility’s compliance with federal regulations, except evidence of compliance with applicable Federal Aviation Administration requirements under 14 C.F.R. part 77, as amended, and evidence of proper Federal Communications Commission licensure, or other evidence of Federal Communications Commission authorized spectrum use, but may request the Federal Communications Commission to provide information as to a wireless provider’s compliance with federal regulations, as authorized by federal law.

(d)1. A local government shall grant or deny each properly completed application for a collocation under subparagraph (a)1. based on the application’s compliance with the local government’s applicable regulations, as provided for in subparagraph (a)1. and consistent with this subsection, and within the normal timeframe for a similar building permit review but in no case later than 45 business days after the date the application is determined to be properly completed in accordance with this paragraph.

2. A local government shall grant or deny each properly completed application for any other wireless communications facility based on the application’s compliance with the local government’s applicable regulations, including but not limited to land development regulations, consistent with this subsection and within the normal timeframe for a similar type review but in no case later than 90 business days after the date the application is determined to be properly completed in accordance with this paragraph.

3.a. An application is deemed submitted or resubmitted on the date the application is received by the local government. If the local government does not notify the applicant in writing that the application is not completed in compliance with the local government’s regulations within 20 business days after the date the application is initially submitted or additional information resubmitted, the application is deemed, for administrative purposes only, to be properly completed and properly submitted. However, the determination shall not be deemed as an approval of the application. If the application is not completed in compliance with the local government’s regulations, the local government shall so notify the applicant in writing and the notification must indicate with specificity any deficiencies in the required documents or deficiencies in the content of the required documents which, if cured, make the application properly completed. Upon resubmission of information to cure the stated deficiencies, the local government shall notify the applicant, in writing, within the normal timeframes of review, but in no case longer than 20 business days after the additional information is submitted, of any remaining deficiencies that must be cured. Deficiencies in document type or content not specified by the local government do not make the application incomplete. Notwithstanding this sub-subparagraph, if a specified deficiency is not properly cured when the applicant resubmits its application to comply with the notice of deficiencies, the local government may continue to request the information until such time as the specified deficiency is cured. The local government may establish reasonable timeframes within which the required information to cure the application deficiency is to be provided or the application will be considered withdrawn or closed.

b. If the local government fails to grant or deny a properly completed application for a wireless communications facility within the timeframes set forth in this paragraph, the application shall be deemed automatically approved and the applicant may proceed with placement of the facilities without interference or penalty. The timeframes specified in subparagraph 2. may be extended only to the extent that the application has not been granted or denied because the local government’s procedures generally applicable to all other similar types of applications require action by the governing body and such action has not taken place within the timeframes specified in subparagraph 2. Under such circumstances, the local government must act to either grant or deny the application at its next regularly scheduled meeting or, otherwise, the application is deemed to be automatically approved.

c. To be effective, a waiver of the timeframes set forth in this paragraph must be voluntarily agreed to by the applicant and the local government. A local government may request, but not require, a waiver of the timeframes by the applicant, except that, with respect to a specific application, a one-time waiver may be required in the case of a declared local, state, or federal emergency that directly affects the administration of all permitting activities of the local government.

(e) The replacement of or modification to a wireless communications facility, except a tower, that results in a wireless communications facility not readily discernibly different in size, type, and appearance when viewed from ground level from surrounding properties, and the replacement or modification of equipment that is not visible from surrounding properties, all as reasonably determined by the local government, are subject to no more than applicable building permit review.

(f) Any other law to the contrary notwithstanding, the Department of Management Services shall negotiate, in the name of the state, leases for wireless communications facilities that provide access to state government-owned property not acquired for transportation purposes, and the Department of Transportation shall negotiate, in the name of the state, leases for wireless communications facilities that provide access to property acquired for state rights-of-way. On property acquired for transportation purposes, leases shall be granted in accordance with s. 337.251. On other state government-owned property, leases shall be granted on a space available, first-come, first-served basis. Payments required by state government under a lease must be reasonable and must reflect the market rate for the use of the state government-owned property. The Department of Management Services and the Department of Transportation are authorized to adopt rules for the terms and conditions and granting of any such leases.

(g) If any person adversely affected by any action, or failure to act, or regulation, or requirement of a local government in the review or regulation of the wireless communication facilities files an appeal or brings an appropriate action in a court or venue of competent jurisdiction, following the exhaustion of all administrative remedies, the matter shall be considered on an expedited basis.

(14) MISUSE OF 911 OR E911 SYSTEM; PENALTY.—911 and E911 service must be used solely for emergency communications by the public. Any person who accesses the number 911 for the purpose of making a false alarm or complaint or reporting false information that could result in the emergency response of any public safety agency; any person who knowingly uses or attempts to use such service for a purpose other than obtaining public safety assistance; or any person who knowingly uses or attempts to use such service in an effort to avoid any charge for service, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. After being convicted of unauthorized use of such service four times, a person who continues to engage in such unauthorized use commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. In addition, if the value of the service or the service charge obtained in a manner prohibited by this subsection exceeds $100, the person committing the offense commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(15) STATE LAW NOT PREEMPTED.—This section and ss. 365.173 and 365.174 do not alter any state law that otherwise regulates voice communications services providers.

History.—s. 1, ch. 99-367; s. 2, ch. 2001-133; s. 7, ch. 2002-48; s. 19, ch. 2003-32; s. 1, ch. 2003-182; s. 4, ch. 2005-171; s. 2, ch. 2007-78; s. 68, ch. 2010-5; s. 1, ch. 2010-50; s. 1, ch. 2010-188; s. 2, ch. 2012-177; s. 1, ch. 2014-196; s. 30, ch. 2015-2.



365.173 - Communications Number E911 System Fund.

365.173 Communications Number E911 System Fund.—

(1) REVENUES.—

(a) Revenues derived from the fee levied on subscribers under s. 365.172(8) must be paid by the board into the State Treasury on or before the 15th day of each month. Such moneys must be accounted for in a special fund to be designated as the Emergency Communications Number E911 System Fund, a fund created in the Technology Program, or other office as designated by the Secretary of Management Services.

(b) Revenues derived from the fee levied on prepaid wireless service under s. 365.172(9), less the costs of administering collection of the fee, must be transferred by the Department of Revenue to the Emergency Communications Number E911 System Fund on or before the 25th day of each month following the month of receipt.

(c) For accounting purposes, the Emergency Communications Number E911 System Fund must be segregated into three separate categories:

1. The wireless category;

2. The nonwireless category; and

3. The prepaid wireless category.

(d) All moneys must be invested by the Chief Financial Officer pursuant to s. 17.61. All moneys in such fund are to be expended by the office for the purposes provided in this section and s. 365.172. These funds are not subject to s. 215.20.

(2) DISTRIBUTION AND USE OF FUNDS.—As determined by the board pursuant to s. 365.172(8)(g), and subject to any modifications approved by the board pursuant to s. 365.172(6)(a)3. or (8)(h), the moneys in the fund shall be distributed and used only as follows:

(a) Seventy-six percent of the moneys in the wireless category shall be distributed each month to counties, based on the total number of service identifiers in each county, and shall be used exclusively for payment of:

1. Authorized expenditures, as specified in s. 365.172(10).

2. Costs to comply with the requirements for E911 service contained in the order and any future rules related to the order.

(b) Ninety-six percent of the moneys in the nonwireless category shall be distributed each month to counties based on the total number of service identifiers in each county and shall be used exclusively for payment of authorized expenditures, as specified in s. 365.172(10).

(c) Sixty-one percent of the moneys in the prepaid wireless category shall be distributed each month to counties based on the total amount of fees reported and paid in each county and shall be used exclusively for payment of authorized expenditures, as specified in s. 365.172(10). The moneys from prepaid wireless E911 fees identified as nonspecific in accordance with s. 365.172(9) shall be distributed as determined by the E911 Board.

(d) Any county that receives funds under paragraphs (a), (b), and (c) shall establish a fund to be used exclusively for the receipt and expenditure of the revenues collected under paragraphs (a), (b), and (c). All fees placed in the fund and any interest accrued shall be used solely for costs described in subparagraphs (a)1. and 2. and may not be reduced, withheld, or allocated for other purposes. The money collected and interest earned in this fund shall be appropriated for these purposes by the county commissioners and incorporated into the annual county budget. The fund shall be included within the financial audit performed in accordance with s. 218.39. The financial audit shall assure that all E911 fee revenues, interest, and E911 grant funding are used for payment of authorized expenditures, as specified in s. 365.172(10) and as specified in the E911 Board grant and special disbursement programs. The county is responsible for all expenditures of revenues distributed from the county E911 fund and shall submit the financial audit reports to the board for review. A county may carry forward up to 30 percent of the total funds disbursed to the county by the board during a county fiscal year for expenditures for capital outlay, capital improvements, equipment replacement, or implementation of a hosted system if such expenditures are made for the purposes specified in subparagraphs (a)1. and 2.; however, the 30-percent limitation does not apply to funds disbursed to a county under s. 365.172(6)(a)3., and a county may carry forward any percentage of the funds, except that any grant provided shall continue to be subject to any condition imposed by the board. In order to prevent an excess recovery of costs incurred in providing E911 service, a county that receives funds greater than the permissible E911 costs described in s. 365.172(10), including the 30-percent carryforward allowance, must return the excess funds to the E911 board to be allocated under s. 365.172(6)(a).

(e) Twenty percent of the moneys in the wireless category shall be distributed to wireless providers in response to sworn invoices submitted to the board by wireless providers to reimburse such wireless providers for the actual costs incurred to provide 911 or E911 service, including the costs of complying with the order. Such costs include costs and expenses incurred by wireless providers to design, purchase, lease, program, install, test, upgrade, operate, and maintain all necessary data, hardware, and software required to provide E911 service. Each wireless provider shall submit to the board, by August 1 of each year, a detailed estimate of the capital and operating expenses for which it anticipates that it will seek reimbursement under this paragraph during the ensuing state fiscal year. In order to be eligible for recovery during any ensuing state fiscal year, a wireless provider must submit all sworn invoices for allowable purchases made within the previous calendar year no later than March 31 of the fiscal year. By September 15 of each year, the board shall submit to the Legislature its legislative budget request for funds to be allocated to wireless providers under this paragraph during the ensuing state fiscal year. The budget request shall be based on the information submitted by the wireless providers and estimated surcharge revenues. Distributions of moneys in the fund by the board to wireless providers must be fair and nondiscriminatory. If the total amount of moneys requested by wireless providers pursuant to invoices submitted to the board and approved for payment exceeds the amount in the fund in any month, wireless providers that have invoices approved for payment shall receive a pro rata share of moneys in the fund and the balance of the payments shall be carried over to the following month or months until all of the approved payments are made. The board may adopt rules necessary to address the manner in which pro rata distributions are made when the total amount of funds requested by wireless providers pursuant to invoices submitted to the board exceeds the total amount of moneys on deposit in the fund.

(f) One percent of the moneys in each category of the fund shall be retained by the board to be applied to costs and expenses incurred for the purposes of managing, administering, and overseeing the receipts and disbursements from the fund and other activities as defined in s. 365.172(6). Any funds retained for such purposes in a calendar year which are not applied to such costs and expenses by March 31 of the following year shall be redistributed as determined by the board.

(g) Three percent of the moneys in each category of the fund shall be used to make monthly distributions to rural counties for the purpose of providing facilities and network and service enhancements and assistance for the 911 or E911 systems operated by rural counties and for the provision of grants by the office to rural counties for upgrading and replacing E911 systems.

(h) Thirty-five percent of the moneys in the prepaid wireless category shall be retained by the board to provide state E911 grants to be awarded in accordance with the following order of priority:

1. For all large, medium, and rural counties to upgrade or replace E911 systems.

2. For all large, medium, and rural counties to develop and maintain statewide 911 routing, geographic, and management information systems.

3. For all large, medium, and rural counties to develop and maintain next-generation 911 services and equipment.

(i) If the wireless category has funds remaining in it on December 31 after disbursements have been made during the calendar year immediately prior to December 31, the board may disburse the excess funds in the wireless category in accordance with s. 365.172(6)(a)3.b.

(3) The Legislature recognizes that the fee authorized under s. 365.172 may not necessarily provide the total funding required for establishing or providing the E911 service. It is the intent of the Legislature that all revenue from the fee be used as specified in subsection (2).

History.—s. 1, ch. 99-203; s. 50, ch. 2000-158; s. 3, ch. 2001-133; s. 2, ch. 2003-182; s. 379, ch. 2003-261; s. 5, ch. 2005-171; s. 1, ch. 2007-79; s. 2, ch. 2010-50; s. 7, ch. 2011-52; s. 2, ch. 2014-196.



365.174 - Proprietary confidential business information.

365.174 Proprietary confidential business information.—

(1)(a) All proprietary confidential business information submitted by a provider to the board or the office is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(b) Statistical abstracts of information collected by the board or the office may be released or published, but only in a manner that does not identify or allow identification of subscribers or their service numbers or of revenues attributable to any provider.

(2)(a) All proprietary confidential business information submitted by a provider to the Department of Revenue, as an agent of the board, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(b) The Department of Revenue may provide information relative to s. 365.172(9) to the Secretary of Management Services, or his or her authorized agent, or to the E911 Board established in s. 365.172(5) for use in the conduct of the official business of the Department of Management Services or the E911 Board.

(3) As used in this section, the term “proprietary confidential business information” means customer lists, customer numbers, individual or aggregate customer data by location, usage and capacity data, network facilities used to serve subscribers, technology descriptions, technical information, or trade secrets, including trade secrets as defined in s. 812.081, and the actual or developmental costs of E911 systems that are developed, produced, or received internally by a provider or by a provider’s employees, directors, officers, or agents.

(4) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 99-202; s. 4, ch. 2001-133; s. 1, ch. 2004-48; s. 1, ch. 2014-197; s. 5, ch. 2016-6.



365.175 - Emergency telephone number 911 private branch exchange-private switch automatic location identification.

365.175 Emergency telephone number 911 private branch exchange-private switch automatic location identification.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Automatic location identification” or “ALI” means the automatic display at the Public Safety Answering Point (PSAP) of the caller’s telephone number, the address or location of the telephone, and supplementary emergency services information.

(b) “Automatic location identification retrieval” or “ALI retrieval” means the process of querying the 911 database for ALI records.

(c) “Automatic number identification” or “ANI” means the telephone number associated with the access line from which a call originates.

(d) “Private branch exchange” or “PBX” means a private telephone system that is connected to the Public Switched Telephone Network (PSTN).

(e) “Private switch ALI” or “PSA” means a service option which provides enhanced 911 features for telephone stations behind private switches, e.g., PBX’s.

(2) REQUIRED ALI CAPABILITY.—Each PBX system installed after January 1, 2004, must be capable of providing automatic location identification to the station level.

History.—s. 3, ch. 2003-182.






Chapter 366 - PUBLIC UTILITIES

366.01 - Legislative declaration.

366.01 Legislative declaration.—The regulation of public utilities as defined herein is declared to be in the public interest and this chapter shall be deemed to be an exercise of the police power of the state for the protection of the public welfare and all the provisions hereof shall be liberally construed for the accomplishment of that purpose.

History.—s. 1, ch. 26545, 1951; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 16, ch. 80-35; s. 2, ch. 81-318; ss. 20, 22, ch. 89-292; s. 4, ch. 91-429.



366.015 - Interagency liaison.

366.015 Interagency liaison.—The commission is directed to provide for, and assume primary responsibility for, establishing and maintaining continuous liaison with all other appropriate state and federal agencies whose policy decisions and rulemaking authority affect those utilities over which the commission has primary regulatory jurisdiction. This liaison shall be conducted at the policymaking levels as well as the department, division, or bureau levels. Active participation in other agencies’ public hearings is encouraged to transmit the commission’s policy positions and information requirements, in order to provide for more efficient regulation.

History.—s. 6, ch. 74-196; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 16, ch. 80-35; s. 2, ch. 81-318; ss. 20, 22, ch. 89-292; s. 4, ch. 91-429.



366.02 - Definitions.

366.02 Definitions.—As used in this chapter:

(1) “Public utility” means every person, corporation, partnership, association, or other legal entity and their lessees, trustees, or receivers supplying electricity or gas (natural, manufactured, or similar gaseous substance) to or for the public within this state; but the term “public utility” does not include either a cooperative now or hereafter organized and existing under the Rural Electric Cooperative Law of the state; a municipality or any agency thereof; any dependent or independent special natural gas district; any natural gas transmission pipeline company making only sales or transportation delivery of natural gas at wholesale and to direct industrial consumers; any entity selling or arranging for sales of natural gas which neither owns nor operates natural gas transmission or distribution facilities within the state; or a person supplying liquefied petroleum gas, in either liquid or gaseous form, irrespective of the method of distribution or delivery, or owning or operating facilities beyond the outlet of a meter through which natural gas is supplied for compression and delivery into motor vehicle fuel tanks or other transportation containers, unless such person also supplies electricity or manufactured or natural gas.

(2) “Electric utility” means any municipal electric utility, investor-owned electric utility, or rural electric cooperative which owns, maintains, or operates an electric generation, transmission, or distribution system within the state.

(3) “Commission” means the Florida Public Service Commission.

History.—s. 2, ch. 26545, 1951; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 16, ch. 80-35; s. 2, ch. 81-318; ss. 1, 20, 22, ch. 89-292; s. 4, ch. 91-429; s. 14, ch. 92-284.



366.03 - General duties of public utility.

366.03 General duties of public utility.—Each public utility shall furnish to each person applying therefor reasonably sufficient, adequate, and efficient service upon terms as required by the commission. No public utility shall be required to furnish electricity or gas for resale except that a public utility may be required to furnish gas for containerized resale. All rates and charges made, demanded, or received by any public utility for any service rendered, or to be rendered by it, and each rule and regulation of such public utility, shall be fair and reasonable. No public utility shall make or give any undue or unreasonable preference or advantage to any person or locality, or subject the same to any undue or unreasonable prejudice or disadvantage in any respect.

History.—s. 3, ch. 26545, 1951; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 16, ch. 80-35; s. 2, ch. 81-318; ss. 1, 15, ch. 82-25; ss. 20, 22, ch. 89-292; s. 4, ch. 91-429.



366.031 - Definitions; preference relating to cable television prohibited; penalties.

366.031 Definitions; preference relating to cable television prohibited; penalties.—

(1) As used in this section, the term:

(a) “Affiliate,” when used in relation to any person, means another person who owns or controls, is owned or controlled by, or is under common ownership or control with, such person.

(b) “Cable service” means:

1. The one-way transmission to subscribers of video programming or any other programming service; and

2. Subscriber interaction, if any, which is required for the selection of such video programming or other programming service.

(c) “Cable system” means a facility, consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service which includes video programming and which is provided to multiple subscribers within a community, but such term does not include:

1. A facility that serves only to retransmit the television signals of one or more television broadcast stations;

2. A facility that serves only subscribers in one or more multiple-unit dwellings under common ownership, control, or management, unless such facility or facilities uses any public right-of-way;

3. A facility of a common carrier, except that such facility shall be considered a cable system to the extent such facility is used in the transmission of video programming directly to subscribers; or

4. Any facilities of any electric utility used solely for operating its electric utility systems.

(d) “Video programming” means programming provided by or generally considered comparable to programming provided by a television broadcast station or cable system.

(2) No electric utility shall make or give any preference or advantage to any person as an accommodation or inducement to that person to contract with or take the services of any entity which is an affiliate of such electric utility and which entity provides video programming to persons within all or any part of the service area of such electric utility.

(3) No electric utility shall make or give any preference or advantage over any entity which is not an affiliate of such electric utility, and which entity provides video programming to persons within all or any part of the service area of such electric utility, to any entity which is an affiliate of such electric utility and which entity provides video programming to persons within all or any part of the service area of such electric utility.

(4) Upon a finding by a court of competent jurisdiction that either any electric utility or its affiliate providing video programming services within all or any part of the service area of the electric utility has violated the provisions of this section, the court:

(a) May award actual damages to any other entity not an affiliate of the electric utility providing video programming services to persons within all or any part of the service area of the electric utility, and may grant injunctive relief.

(b) Shall award costs of any action, together with reasonable attorney’s fees, to the prevailing party.

History.—s. 4, ch. 87-266; s. 22, ch. 89-292; s. 4, ch. 91-429.



366.04 - Jurisdiction of commission.

366.04 Jurisdiction of commission.—

(1) In addition to its existing functions, the commission shall have jurisdiction to regulate and supervise each public utility with respect to its rates and service; assumption by it of liabilities or obligations as guarantor, endorser, or surety; and the issuance and sale of its securities, except a security which is a note or draft maturing not more than 1 year after the date of such issuance and sale and aggregating (together with all other then-outstanding notes and drafts of a maturity of 1 year or less on which such public utility is liable) not more than 5 percent of the par value of the other securities of the public utility then outstanding. In the case of securities having no par value, the par value for the purpose of this section shall be the fair market value as of the date of issue. The commission, upon application by a public utility, may authorize the utility to issue and sell securities of one or more offerings, or of one or more types, over a period of up to 12 months; or, if the securities are notes or drafts maturing not more than 1 year after the date of issuance and sale, the commission, upon such application, may authorize the utility to issue and sell such securities over a period of up to 24 months. The commission may take final action to grant an application by a public utility to issue and sell securities or to assume liabilities or obligations after having given notice in the Florida Administrative Register published at least 7 days in advance of final agency action. In taking final action on such application, the commission may deny authorization for the issuance or sale of a security or assumption of a liability or obligation if the security, liability, or obligation is for nonutility purposes; and shall deny authorization for the issuance or sale of a security or assumption of a liability or obligation if the financial viability of the public utility is adversely affected such that the public utility’s ability to provide reasonable service at reasonable rates is jeopardized. Securities issued by a public utility or liabilities or obligations assumed by a public utility as guarantor, endorser, or surety pursuant to an order of the commission, which order is certified by the clerk of the commission and which order approves or authorizes the issuance and sale of such securities or the assumption of such liabilities or obligations, shall not be invalidated by a modification, repeal, or amendment to that order or by a supplemental order; however, the commission’s approval of the issuance of securities or the assumption of liabilities or obligations shall constitute approval only as to the legality of the issue or assumption, and in no way shall it be considered commission approval of the rates, service, accounts, valuation, estimates, or determinations of cost or any other such matter. The jurisdiction conferred upon the commission shall be exclusive and superior to that of all other boards, agencies, political subdivisions, municipalities, towns, villages, or counties, and, in case of conflict therewith, all lawful acts, orders, rules, and regulations of the commission shall in each instance prevail.

(2) In the exercise of its jurisdiction, the commission shall have power over electric utilities for the following purposes:

(a) To prescribe uniform systems and classifications of accounts.

(b) To prescribe a rate structure for all electric utilities.

(c) To require electric power conservation and reliability within a coordinated grid, for operational as well as emergency purposes.

(d) To approve territorial agreements between and among rural electric cooperatives, municipal electric utilities, and other electric utilities under its jurisdiction. However, nothing in this chapter shall be construed to alter existing territorial agreements as between the parties to such agreements.

(e) To resolve, upon petition of a utility or on its own motion, any territorial dispute involving service areas between and among rural electric cooperatives, municipal electric utilities, and other electric utilities under its jurisdiction. In resolving territorial disputes, the commission may consider, but not be limited to consideration of, the ability of the utilities to expand services within their own capabilities and the nature of the area involved, including population, the degree of urbanization of the area, its proximity to other urban areas, and the present and reasonably foreseeable future requirements of the area for other utility services.

(f) To prescribe and require the filing of periodic reports and other data as may be reasonably available and as necessary to exercise its jurisdiction hereunder.

No provision of this chapter shall be construed or applied to impede, prevent, or prohibit any municipally owned electric utility system from distributing at retail electrical energy within its corporate limits, as such corporate limits exist on July 1, 1974; however, existing territorial agreements shall not be altered or abridged hereby.

(3) In the exercise of its jurisdiction, the commission shall have the authority over natural gas utilities for the following purposes:

(a) To approve territorial agreements between and among natural gas utilities. However, nothing in this chapter shall be construed to alter existing territorial agreements between the parties to such agreements.

(b) To resolve, upon petition of a utility or on its own motion, any territorial dispute involving service areas between and among natural gas utilities. In resolving territorial disputes, the commission may consider, but not be limited to consideration of, the ability of the utilities to expand services within their own capabilities and the nature of the area involved, including population, the degree of urbanization of the area, its proximity to other urban areas, and the present and reasonably foreseeable future requirements of the area for other utility services.

(c) For purposes of this subsection, “natural gas utility” means any utility which supplies natural gas or manufactured gas or liquefied gas with air admixture, or similar gaseous substance by pipeline, to or for the public and includes gas public utilities, gas districts, and natural gas utilities or municipalities or agencies thereof.

(4) Any customer shall be given an opportunity to present oral or written communications in commission proceedings to approve territorial agreements or resolve territorial disputes. If the commission proposes to consider such material, then all parties shall be given an opportunity to cross-examine or challenge or rebut it. Any substantially affected customer shall have the right to intervene in such proceedings.

(5) The commission shall further have jurisdiction over the planning, development, and maintenance of a coordinated electric power grid throughout Florida to assure an adequate and reliable source of energy for operational and emergency purposes in Florida and the avoidance of further uneconomic duplication of generation, transmission, and distribution facilities.

(6) The commission shall further have exclusive jurisdiction to prescribe and enforce safety standards for transmission and distribution facilities of all public electric utilities, cooperatives organized under the Rural Electric Cooperative Law, and electric utilities owned and operated by municipalities. In adopting safety standards, the commission shall, at a minimum:

(a) Adopt the 1984 edition of the National Electrical Safety Code (ANSI C2) as initial standards; and

(b) Adopt, after review, any new edition of the National Electrical Safety Code (ANSI C2).

The standards prescribed by the current 1984 edition of the National Electrical Safety Code (ANSI C2) shall constitute acceptable and adequate requirements for the protection of the safety of the public, and compliance with the minimum requirements of that code shall constitute good engineering practice by the utilities. The administrative authority referred to in the 1984 edition of the National Electrical Safety Code is the commission. However, nothing herein shall be construed as superseding, repealing, or amending the provisions of s. 403.523(1) and (10).

(7)(a) As used in this subsection, the term “affected municipal electric utility” means a municipality that operates an electric utility that:

1. Serves two cities in the same county;

2. Is located in a noncharter county;

3. Has between 30,000 and 35,000 retail electric customers as of September 30, 2007; and

4. Does not have a service territory that extends beyond its home county as of September 30, 2007.

(b) Each affected municipal electric utility shall conduct a referendum election of all of its retail electric customers, with each named retail electric customer having one vote, concurrent with the next regularly scheduled general election following the effective date of this act.

(c) The ballot for the referendum election required under paragraph (b) shall contain the following question: “Should a separate electric utility authority be created to operate the business of the electric utility in the affected municipal electric utility?” The statement shall be followed by the word “yes” and the word “no.”

(d) The provisions of the Election Code relating to notice and conduct of the election shall be followed to the extent practicable. Costs of the referendum election shall be borne by the affected municipal electric utility.

History.—s. 4, ch. 26545, 1951; s. 1, ch. 63-288; s. 1, ch. 63-279; s. 1, ch. 65-52; s. 1, ch. 74-196; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 3, 16, ch. 80-35; s. 2, ch. 81-318; s. 4, ch. 86-173; ss. 2, 20, 22, ch. 89-292; s. 50, ch. 90-331; s. 4, ch. 91-429; s. 13, ch. 95-146; s. 16, ch. 2006-230; s. 37, ch. 2008-227; s. 32, ch. 2013-14; s. 66, ch. 2014-17.



366.041 - Rate fixing; adequacy of facilities as criterion.

366.041 Rate fixing; adequacy of facilities as criterion.—

(1) In fixing the just, reasonable, and compensatory rates, charges, fares, tolls, or rentals to be observed and charged for service within the state by any and all public utilities under its jurisdiction, the commission is authorized to give consideration, among other things, to the efficiency, sufficiency, and adequacy of the facilities provided and the services rendered; the cost of providing such service and the value of such service to the public; the ability of the utility to improve such service and facilities; and energy conservation and the efficient use of alternative energy resources; provided that no public utility shall be denied a reasonable rate of return upon its rate base in any order entered pursuant to such proceedings. In its consideration thereof, the commission shall have authority, and it shall be the commission’s duty, to hear service complaints, if any, that may be presented by subscribers and the public during any proceedings involving such rates, charges, fares, tolls, or rentals; however, no service complaints shall be taken up or considered by the commission at any proceedings involving rates, charges, fares, tolls, or rentals unless the utility has been given at least 30 days’ written notice thereof, and any proceeding may be extended, prior to final determination, for such period; further, no order hereunder shall be made effective until a reasonable time has been given the utility involved to correct the cause of service complaints, considering the factor of growth in the community and availability of necessary equipment.

(2) The power and authority herein conferred upon the commission shall not cancel or amend any existing punitive powers of the commission but shall be supplementary thereto and shall be construed liberally to further the legislative intent that adequate service be rendered by public utilities in the state in consideration for the rates, charges, fares, tolls, and rentals fixed by said commission and observed by said utilities under its jurisdiction.

(3) The term “public utility” as used herein means all persons or corporations which the commission has the authority, power, and duty to regulate for the purpose of fixing rates and charges for services rendered and requiring the rendition of adequate service.

(4) No electric utility may collect impact fees designed to recover capital costs in initiating new service unless the utility can demonstrate and the commission finds that such fees are fair, just, and reasonable and are collected from the ultimate utility customer of record at such time as or after permanent electric service is provided. This prohibition shall not apply to underground electric distribution lines or line extension charges collected pursuant to approved tariffs.

History.—ss. 1, 2, 3, 4, ch. 67-326; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 53, ch. 78-95; ss. 4, 16, ch. 80-35; s. 2, ch. 81-318; ss. 3, 20, 22, ch. 89-292; s. 4, ch. 91-429.



366.05 - Powers.

366.05 Powers.—

(1)(a) In the exercise of such jurisdiction, the commission shall have power to prescribe fair and reasonable rates and charges, classifications, standards of quality and measurements, including the ability to adopt construction standards that exceed the National Electrical Safety Code, for purposes of ensuring the reliable provision of service, and service rules and regulations to be observed by each public utility; to require repairs, improvements, additions, replacements, and extensions to the plant and equipment of any public utility when reasonably necessary to promote the convenience and welfare of the public and secure adequate service or facilities for those reasonably entitled thereto; to employ and fix the compensation for such examiners and technical, legal, and clerical employees as it deems necessary to carry out the provisions of this chapter; and to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement and enforce the provisions of this chapter.

(b) If the commission authorizes a public utility to charge tiered rates based upon levels of usage and to vary its regular billing period, the utility may not charge a customer a higher rate because of an increase in usage attributable to an extension of the billing period; however, the regular meter reading date may not be advanced or postponed more than 5 days for routine operating reasons without prorating the billing for the period.

(c) Effective January 1, 2016, a utility may not charge or receive a deposit in excess of the following amounts:

1. For an existing account, the total deposit may not exceed 2 months of average actual charges, calculated by adding the monthly charges from the 12-month period immediately before the date any change in the deposit amount is sought, dividing this total by 12, and multiplying the result by 2. If the account has less than 12 months of actual charges, the deposit shall be calculated by adding the available monthly charges, dividing this total by the number of months available, and multiplying the result by 2.

2. For a new service request, the total deposit may not exceed 2 months of projected charges, calculated by adding the 12 months of projected charges, dividing this total by 12, and multiplying the result by 2. Once a new customer has had continuous service for a 12-month period, the amount of the deposit shall be recalculated using actual data. Any difference between the projected and actual amounts must be resolved by the customer paying any additional amount that may be billed by the utility or the utility returning any overcharge.

(d) If a utility has more than one rate for any customer class, it must notify each customer in that class of the available rates and explain how the rate is charged to the customer. If a customer contacts the utility seeking assistance in selecting the most advantageous rate, the utility must provide good faith assistance to the customer. The customer is responsible for charges for service provided under the selected rate.

(e) New tariffs and changes to an existing tariff, other than an administrative change that does not substantially change the meaning or operation of the tariff, must be approved by majority vote of the commission, except as otherwise specifically provided by law.

(2) Every public utility, as defined in s. 366.02, which in addition to the production, transmission, delivery or furnishing of heat, light, or power also sells appliances or other merchandise shall keep separate and individual accounts for the sale and profit deriving from such sales. No profit or loss shall be taken into consideration by the commission from the sale of such items in arriving at any rate to be charged for service by any public utility.

(3) The commission shall provide for the examination and testing of all meters used for measuring any product or service of a public utility.

(4) Any consumer or user may have any such meter tested upon payment of the fees fixed by the commission.

(5) The commission shall establish reasonable fees to be paid for testing such meters on the request of the consumers or users, the fee to be paid by the consumer or user at the time of his or her request, but to be paid by the public utility and repaid to the consumer or user if the meter is found defective or incorrect to the disadvantage of the consumer or user, in excess of the degree or amount of tolerance customarily allowed for such meters, or as may be provided for in rules and regulations of the commission.

(6) The commission may purchase materials, apparatus, and standard measuring instruments for such examination and tests.

(7) The commission shall have the power to require reports from all electric utilities to assure the development of adequate and reliable energy grids.

(8) If the commission determines that there is probable cause to believe that inadequacies exist with respect to the energy grids developed by the electric utility industry, including inadequacies in fuel diversity or fuel supply reliability, it shall have the power, after proceedings as provided by law, and after a finding that mutual benefits will accrue to the electric utilities involved, to require installation or repair of necessary facilities, including generating plants and transmission facilities, with the costs to be distributed in proportion to the benefits received, and to take all necessary steps to ensure compliance. The electric utilities involved in any action taken or orders issued pursuant to this subsection shall have full power and authority, notwithstanding any general or special laws to the contrary, to jointly plan, finance, build, operate, or lease generating and transmission facilities and shall be further authorized to exercise the powers granted to corporations in chapter 361. This subsection shall not supersede or control any provision of the Florida Electrical Power Plant Siting Act, ss. 403.501-403.518.

(9) The commission may require the filing of reports and other data by a public utility or its affiliated companies, including its parent company, regarding transactions, or allocations of common costs, among the utility and such affiliated companies. The commission may also require such reports or other data necessary to ensure that a utility’s ratepayers do not subsidize nonutility activities.

(10) The Legislature finds that violations of commission orders or rules, in connection with the impairment of a public utility’s operations or service, constitute irreparable harm for which there is no adequate remedy at law. The commission is authorized to seek relief in circuit court including temporary and permanent injunctions, restraining orders, or any other appropriate order. Such remedies shall be in addition to and supplementary to any other remedies available for enforcement of agency action under s. 120.69 or the provisions of this chapter. The commission shall establish procedures implementing this section by rule.

(11) The commission has the authority to assess a public utility for reasonable travel costs associated with reviewing the records of the public utility and its affiliates when such records are kept out of state. The public utility may bring the records back into the state for review.

History.—s. 5, ch. 26545, 1951; s. 2, ch. 74-196; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 53, ch. 78-95; ss. 5, 16, ch. 80-35; s. 1, ch. 81-131; s. 2, ch. 81-318; ss. 4, 20, 22, ch. 89-292; s. 51, ch. 90-331; s. 4, ch. 91-429; s. 3, ch. 93-35; s. 552, ch. 95-148; s. 72, ch. 98-200; s. 17, ch. 2006-230; s. 5, ch. 2015-129.



366.051 - Cogeneration; small power production; commission jurisdiction.

366.051 Cogeneration; small power production; commission jurisdiction.—Electricity produced by cogeneration and small power production is of benefit to the public when included as part of the total energy supply of the entire electric grid of the state or consumed by a cogenerator or small power producer. The electric utility in whose service area a cogenerator or small power producer is located shall purchase, in accordance with applicable law, all electricity offered for sale by such cogenerator or small power producer; or the cogenerator or small power producer may sell such electricity to any other electric utility in the state. The commission shall establish guidelines relating to the purchase of power or energy by public utilities from cogenerators or small power producers and may set rates at which a public utility must purchase power or energy from a cogenerator or small power producer. In fixing rates for power purchased by public utilities from cogenerators or small power producers, the commission shall authorize a rate equal to the purchasing utility’s full avoided costs. A utility’s “full avoided costs” are the incremental costs to the utility of the electric energy or capacity, or both, which, but for the purchase from cogenerators or small power producers, such utility would generate itself or purchase from another source. The commission may use a statewide avoided unit when setting full avoided capacity costs. If the cogenerator or small power producer provides adequate security, based on its financial stability, and no costs in excess of full avoided costs are likely to be incurred by the electric utility over the term during which electricity is to be provided, the commission shall authorize the levelization of payments and the elimination of discounts due to risk factors in determining the rates. Public utilities shall provide transmission or distribution service to enable a retail customer to transmit electrical power generated by the customer at one location to the customer’s facilities at another location, if the commission finds that the provision of this service, and the charges, terms, and other conditions associated with the provision of this service, are not likely to result in higher cost electric service to the utility’s general body of retail and wholesale customers or adversely affect the adequacy or reliability of electric service to all customers. Notwithstanding any other provision of law, power generated by the customer and provided by the utility to the customers’ facility at another location is subject to the gross receipts tax imposed under s. 203.01 and the use tax imposed under s. 212.06. Such taxes shall apply at the time the power is provided at such other location and shall be based upon the cost price of such power as provided in s. 212.06(1)(b).

History.—ss. 5, 22, ch. 89-292; s. 4, ch. 91-429.



366.055 - Availability of, and payment for, energy reserves.

366.055 Availability of, and payment for, energy reserves.—

(1) Energy reserves of all utilities in the Florida energy grid shall be available at all times to ensure that grid reliability and integrity are maintained. The commission is authorized to take such action as is necessary to assure compliance. However, prior commitments as to energy use:

(a) In interstate commerce, as approved by the Federal Energy Regulatory Commission;

(b) Between one electric utility and another, which have been approved by the Federal Energy Regulatory Commission; or

(c) Between an electric utility which is a part of the energy grid created herein and another energy grid

shall not be abridged or altered except during an energy emergency as declared by the Governor and Cabinet.

(2)(a) When the energy produced by one electric utility is transferred to another or others through the energy grid and under the powers granted by this section, the commission shall direct the appropriate recipient utility or utilities to reimburse the producing utility in accordance with the latest wholesale electric rates approved for the producing utility by the Federal Energy Regulatory Commission for such purposes.

(b) Any utility which provides a portion of those transmission facilities involved in the transfer of energy from a producing utility to a recipient utility or utilities shall be entitled to receive an appropriate reimbursement commensurate with the transmission facilities and services provided. However, no utility shall be required to sell purchased power to a recipient utility or utilities at a rate lower than the rate at which the power is purchased from a producing utility.

(3) To assure efficient and reliable operation of a state energy grid, the commission shall have the power to require any electric utility to transmit electrical energy over its transmission lines from one utility to another or as a part of the total energy supply of the entire grid, subject to the provisions hereof.

History.—s. 3, ch. 74-196; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 6, 16, ch. 80-35; s. 2, ch. 81-318; ss. 20, 22, ch. 89-292; s. 4, ch. 91-429.



366.06 - Rates; procedure for fixing and changing.

366.06 Rates; procedure for fixing and changing.—

(1) A public utility shall not, directly or indirectly, charge or receive any rate not on file with the commission for the particular class of service involved, and no change shall be made in any schedule. All applications for changes in rates shall be made to the commission in writing under rules and regulations prescribed, and the commission shall have the authority to determine and fix fair, just, and reasonable rates that may be requested, demanded, charged, or collected by any public utility for its service. The commission shall investigate and determine the actual legitimate costs of the property of each utility company, actually used and useful in the public service, and shall keep a current record of the net investment of each public utility company in such property which value, as determined by the commission, shall be used for ratemaking purposes and shall be the money honestly and prudently invested by the public utility company in such property used and useful in serving the public, less accrued depreciation, and shall not include any goodwill or going-concern value or franchise value in excess of payment made therefor. In fixing fair, just, and reasonable rates for each customer class, the commission shall, to the extent practicable, consider the cost of providing service to the class, as well as the rate history, value of service, and experience of the public utility; the consumption and load characteristics of the various classes of customers; and public acceptance of rate structures.

(2) Whenever the commission finds, upon request made or upon its own motion, that the rates demanded, charged, or collected by any public utility for public utility service, or that the rules, regulations, or practices of any public utility affecting such rates, are unjust, unreasonable, unjustly discriminatory, or in violation of law; that such rates are insufficient to yield reasonable compensation for the services rendered; that such rates yield excessive compensation for services rendered; or that such service is inadequate or cannot be obtained, the commission shall order and hold a public hearing, giving notice to the public and to the public utility, and shall thereafter determine just and reasonable rates to be thereafter charged for such service and promulgate rules and regulations affecting equipment, facilities, and service to be thereafter installed, furnished, and used.

(3) Pending a final order by the commission in any rate proceeding under this section, the commission may withhold consent to the operation of all or any portion of the new rate schedules, delivering to the utility requesting such increase, within 60 days, a reason or written statement of good cause for withholding its consent. Such consent shall not be withheld for a period longer than 8 months from the date of filing the new schedules. The new rates or any portion not consented to shall go into effect under bond or corporate undertaking at the end of such period, but the commission shall, by order, require such public utility to keep accurate account in detail of all amounts received by reason of such increase, specifying by whom and in whose behalf such amounts were paid and, upon completion of hearing and final decision in such proceeding, shall by further order require such public utility to refund with interest at a fair rate, to be determined by the commission in such manner as it may direct, such portion of the increased rate or charge as by its decision shall be found not justified. Any portion of such refund not thus refunded to patrons or customers of the public utility shall be refunded or disposed of by the public utility as the commission may direct; however, no such funds shall accrue to the benefit of the public utility. The commission shall take final commission action in the docket and enter its final order within 12 months of the commencement date for final agency action. As used in this subsection, the “commencement date for final agency action” means the date upon which it has been determined by the commission or its designee that the utility has filed with the clerk the minimum filing requirements as established by rule of the commission. Within 30 days after receipt of the application, rate request, or other written document for which the commencement date for final agency action is to be established, the commission or its designee shall either determine the commencement date for final agency action or issue a statement of deficiencies to the applicant, specifically listing why said applicant has failed to meet the minimum filing requirements. Such statement of deficiencies shall be binding upon the commission to the extent that, once the deficiencies in the statement are satisfied, the commencement date for final agency action shall be promptly established as provided herein. Thereafter, within 15 days after the applicant indicates to the commission that it believes that it has met the minimum filing requirements, the commission or its designee shall either determine the commencement date for final agency action or specifically enumerate in writing why the requirements have not been met, in which case this procedure shall be repeated until the commencement date for final agency action is established. When the commission initiates a proceeding, the commencement date for final agency action shall be the date upon which the order initiating the proceeding is issued.

(4) A natural gas utility or a public electric utility whose annual sales to end-use customers amount to less than 500 gigawatt hours may specifically request the commission to process its petition for rate relief using the agency’s proposed agency action procedure, as prescribed by commission rule. The commission shall enter its vote on the proposed agency action within 5 months of the commencement date for final agency action. If the commission’s proposed action is protested, the final decision must be rendered by the commission within 8 months of the date the protest is filed. At the expiration of 5 months following the commencement date for final agency action, if the commission has not taken action or if the commission’s action is protested by a party other than the utility, the utility may place its requested rates into effect under bond, escrow, or corporate undertaking subject to refund, upon notice to the commission and upon filing the appropriate tariffs. The utility must keep accurate records of amounts received as provided by subsection (3).

History.—s. 6, ch. 26545, 1951; s. 4, ch. 74-195; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 7, 16, ch. 80-35; s. 2, ch. 81-318; ss. 8, 20, 22, ch. 89-292; s. 4, ch. 91-429; s. 5, ch. 93-35; s. 5, ch. 95-328.



366.07 - Rates; adjustment.

366.07 Rates; adjustment.—Whenever the commission, after public hearing either upon its own motion or upon complaint, shall find the rates, rentals, charges or classifications, or any of them, proposed, demanded, observed, charged or collected by any public utility for any service, or in connection therewith, or the rules, regulations, measurements, practices or contracts, or any of them, relating thereto, are unjust, unreasonable, insufficient, excessive, or unjustly discriminatory or preferential, or in anywise in violation of law, or any service is inadequate or cannot be obtained, the commission shall determine and by order fix the fair and reasonable rates, rentals, charges or classifications, and reasonable rules, regulations, measurements, practices, contracts or service, to be imposed, observed, furnished or followed in the future.

History.—s. 7, ch. 26545, 1951; s. 24, ch. 57-1; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 16, ch. 80-35; s. 2, ch. 81-318; ss. 9, 20, 22, ch. 89-292; s. 4, ch. 91-429.



366.071 - Interim rates; procedure.

366.071 Interim rates; procedure.—

(1) The commission may, during any proceeding for a change of rates, upon its own motion, or upon petition from any party, or by a tariff filing of a public utility, authorize the collection of interim rates until the effective date of the final order. Such interim rates may be based upon a test period different from the test period used in the request for permanent rate relief. To establish a prima facie entitlement for interim relief, the commission, the petitioning party, or the public utility shall demonstrate that the public utility is earning outside the range of reasonableness on rate of return calculated in accordance with subsection (5).

(2)(a) In a proceeding for an interim increase in rates, the commission shall authorize, within 60 days of the filing for such relief, the collection of rates sufficient to earn the minimum of the range of rate of return calculated in accordance with subparagraph (5)(b)2. The difference between the interim rates and the previously authorized rates shall be collected under bond or corporate undertaking subject to refund with interest at a rate ordered by the commission.

(b) In a proceeding for an interim decrease in rates, the commission shall authorize, within 60 days of the filing for such relief, the continued collection of the previously authorized rates; however, revenues collected under those rates sufficient to reduce the achieved rate of return to the maximum of the range of rate of return calculated in accordance with subparagraph (5)(b)2. shall be placed under bond or corporate undertaking subject to refund with interest at a rate ordered by the commission.

(c) The commission shall determine whether a corporate undertaking may be filed in lieu of the bond.

(3) In granting such relief, the commission may, in an expedited hearing but within 60 days of the commencement of the proceeding, upon petition or upon its own motion, preclude the recovery of any extraordinary or imprudently incurred expenditures or, for good cause shown, increase the amount of the bond or corporate undertaking.

(4) Any refund ordered by the commission shall be calculated to reduce the rate of return of the public utility during the pendency of the proceeding to the same level within the range of the newly authorized rate of return which is found fair and reasonable on a prospective basis, but the refund shall not be in excess of the amount of the revenues collected subject to refund and in accordance with paragraph (2)(b). In addition, the commission may require interest on the refund at a rate established by the commission.

(5)(a) In setting interim rates or setting revenues subject to refund, the commission shall determine the revenue deficiency or excess by calculating the difference between the achieved rate of return of a public utility and its required rate of return applied to an average investment rate base or an end-of-period investment rate base.

(b) For purposes of this subsection:

1. “Achieved rate of return” means the rate of return earned by the public utility for the most recent 12-month period. The achieved rate of return shall be calculated by applying appropriate adjustments consistent with those which were used in the most recent individual rate proceeding of the public utility and annualizing any rate changes occurring during such period.

2. “Required rate of return” shall be calculated as the weighted average cost of capital for the most recent 12-month period, using the last authorized rate of return on equity of the public utility, the current embedded cost of fixed-rate capital, the actual cost of short-term debt, the actual cost of variable-cost debt, and the actual cost of other sources of capital which were used in the last individual rate proceeding of the public utility.

3. In a proceeding for an interim increase, the term “last authorized rate of return on equity” used in subparagraph 2. means the minimum of the range of the last authorized rate of return on equity established in the most recent individual rate proceeding of the public utility. In a proceeding for an interim decrease, the term “last authorized rate of return on equity” used in subparagraph 2. means the maximum of the range of the last authorized rate of return on equity established in the most recent individual rate proceeding of the public utility. The last authorized return on equity for purposes of this subsection shall be established only: in the most recent rate case of the utility; in a limited scope proceeding for the individual utility; or by voluntary stipulation of the utility approved by the commission.

History.—s. 8, ch. 80-35; s. 2, ch. 81-318; ss. 3, 15, ch. 82-25; ss. 20, 22, ch. 89-292; s. 4, ch. 91-429; s. 6, ch. 93-35; s. 6, ch. 95-328.



366.072 - Rate adjustment orders.

366.072 Rate adjustment orders.—Any order issued by the commission adjusting general increases or reductions of the rates of an electric or gas company shall be reduced to writing including any dissenting or concurring opinions within 20 days of the official vote of the commission. Within said 20 days, the commission shall also mail a copy of the order to the clerk of the circuit court of each county in which customers are served who are affected by the rate adjustment, which copy shall be kept on file and made available to the public. The commission shall notify all parties of record in the proceeding of the date of such mailing. Such an order shall not be considered rendered for purposes of appeal, rehearing, or judicial review until the date the copies are mailed as required by this section. This provision shall not delay the effective date of the order. Such an order shall be considered rendered on the date of the official vote for the purposes of s. 366.06(3).

History.—s. 1, ch. 78-137; s. 10, ch. 80-35; s. 2, ch. 81-318; ss. 10, 20, 22, ch. 89-292; s. 4, ch. 91-429.



366.075 - Experimental and transitional rates.

366.075 Experimental and transitional rates.—

(1) The commission is authorized to approve rates on an experimental or transitional basis for any public utility to encourage energy conservation or to encourage efficiency. The application of such rates may be for limited geographic areas and for a limited period.

(2) The commission is authorized to approve the geographic area used in testing experimental rates and shall specify in the order setting those rates the area affected. The commission may extend the period designated for the test if it determines that further testing is necessary to fully evaluate the effectiveness of such experimental rates.

History.—s. 9, ch. 80-35; s. 2, ch. 81-318; ss. 20, 22, ch. 89-292; s. 4, ch. 91-429.



366.076 - Limited proceedings; rules on subsequent adjustments.

366.076 Limited proceedings; rules on subsequent adjustments.—

(1) Upon petition or its own motion, the commission may conduct a limited proceeding to consider and act upon any matter within its jurisdiction, including any matter the resolution of which requires a public utility to adjust its rates to consist with the provisions of this chapter. The commission shall determine the issues to be considered during such a proceeding and may grant or deny any request to expand the scope of the proceeding to include other matters.

(2) The commission may adopt rules for the determination of rates in full revenue requirement proceedings which rules provide for adjustments of rates based on revenues and costs during the period new rates are to be in effect and for incremental adjustments in rates for subsequent periods.

History.—s. 13, ch. 83-222; s. 22, ch. 89-292; s. 4, ch. 91-429.



366.08 - Investigations, inspections; power of commission.

366.08 Investigations, inspections; power of commission.—The commission or its duly authorized representatives may during all reasonable hours enter upon any premises occupied by any public utility and may set up and use thereon all necessary apparatus and appliances for the purpose of making investigations, inspections, examinations and tests and exercising any power conferred by this chapter; provided, such public utility shall have the right to be notified of and be represented at the making of such investigations, inspections, examinations and tests.

History.—s. 8, ch. 26545, 1951; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 16, ch. 80-35; s. 2, ch. 81-318; ss. 20, 22, ch. 89-292; s. 4, ch. 91-429.



366.09 - Incrimination at hearing of commission.

366.09 Incrimination at hearing of commission.—Any person called upon to testify before the commission or one of its examiners shall not be excused from answering on the ground or claim that his or her testimony would tend to incriminate himself or herself; but no person having so testified shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she may have testified or produced documentary evidence provided that no person so testifying shall be exempted from prosecution or punishment for perjury in so testifying.

History.—s. 9, ch. 26545, 1951; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 16, ch. 80-35; s. 2, ch. 81-318; ss. 20, 22, ch. 89-292; s. 4, ch. 91-429; s. 553, ch. 95-148.



366.093 - Public utility records; confidentiality.

366.093 Public utility records; confidentiality.—

(1) The commission shall continue to have reasonable access to all public utility records and records of the utility’s affiliated companies, including its parent company, regarding transactions or cost allocations among the utility and such affiliated companies, and such records necessary to ensure that a utility’s ratepayers do not subsidize nonutility activities. Upon request of the public utility or other person, any records received by the commission which are shown and found by the commission to be proprietary confidential business information shall be kept confidential and shall be exempt from s. 119.07(1).

(2) Discovery in any docket or proceeding before the commission shall be in the manner provided for in Rule 1.280 of the Florida Rules of Civil Procedure. Information which affects a utility’s rates or cost of service shall be considered relevant for purposes of discovery in any docket or proceeding where the utility’s rates or cost of service are at issue. The commission shall determine whether information requested in discovery affects a utility’s rates or cost of service. Upon a showing by a utility or other person and a finding by the commission that discovery will require the disclosure of proprietary confidential business information, the commission shall issue appropriate protective orders designating the manner for handling such information during the course of the proceeding and for protecting such information from disclosure outside the proceeding. Such proprietary confidential business information shall be exempt from s. 119.07(1). Any records provided pursuant to a discovery request for which proprietary confidential business information status is requested shall be treated by the commission and the office of the Public Counsel and any other party subject to the public records law as confidential and shall be exempt from s. 119.07(1), pending a formal ruling on such request by the commission or the return of the records to the person providing the records. Any record which has been determined to be proprietary confidential business information and is not entered into the official record of the proceeding must be returned to the person providing the record within 60 days after the final order, unless the final order is appealed. If the final order is appealed, any such record must be returned within 30 days after the decision on appeal. The commission shall adopt the necessary rules to implement this provision.

(3) Proprietary confidential business information means information, regardless of form or characteristics, which is owned or controlled by the person or company, is intended to be and is treated by the person or company as private in that the disclosure of the information would cause harm to the ratepayers or the person’s or company’s business operations, and has not been disclosed unless disclosed pursuant to a statutory provision, an order of a court or administrative body, or private agreement that provides that the information will not be released to the public. Proprietary confidential business information includes, but is not limited to:

(a) Trade secrets.

(b) Internal auditing controls and reports of internal auditors.

(c) Security measures, systems, or procedures.

(d) Information concerning bids or other contractual data, the disclosure of which would impair the efforts of the public utility or its affiliates to contract for goods or services on favorable terms.

(e) Information relating to competitive interests, the disclosure of which would impair the competitive business of the provider of the information.

(f) Employee personnel information unrelated to compensation, duties, qualifications, or responsibilities.

(4) Any finding by the commission that records contain proprietary confidential business information is effective for a period set by the commission not to exceed 18 months, unless the commission finds, for good cause, that the protection from disclosure shall be for a specified longer period. The commission shall order the return of records containing proprietary confidential business information when such records are no longer necessary for the commission to conduct its business. At that time, the commission shall order any other person holding such records to return them to the person providing the records. Records containing proprietary confidential business information which have not been returned at the conclusion of the period set pursuant to this subsection shall no longer be exempt from s. 119.07(1) unless the public utility or affected person shows, and the commission finds, that the records continue to contain proprietary confidential business information. Upon such finding, the commission may extend the period for confidential treatment for a period not to exceed 18 months unless the commission finds, for good cause, that the protection from disclosure shall be for a specified longer period. During commission consideration of an extension, the records in question will remain exempt from s. 119.07(1). The commission shall adopt rules to implement this provision which shall include notice to the public utility or affected person regarding the expiration of confidential treatment.

History.—ss. 2, 15, ch. 82-25; ss. 11, 20, 22, ch. 89-292; s. 4, ch. 91-429.



366.095 - Penalties.

366.095 Penalties.—The commission shall have the power to impose upon any entity subject to its jurisdiction under this chapter that is found to have refused to comply with or to have willfully violated any lawful rule or order of the commission or any provision of this chapter a penalty for each offense of not more than $5,000, which penalty shall be fixed, imposed, and collected by the commission. Each day that such refusal or violation continues shall constitute a separate offense. Each penalty shall be a lien upon the real and personal property of the entity, enforceable by the commission as a statutory lien under chapter 85.

History.—ss. 2, 15, ch. 82-25; ss. 12, 20, 22, ch. 89-292; s. 4, ch. 91-429.



366.10 - Judicial review.

366.10 Judicial review.—As authorized by s. 3(b)(2), Art. V of the State Constitution, the Supreme Court shall review, upon petition, any action of the commission relating to rates or service of utilities providing electric or gas service.

History.—s. 10, ch. 26545, 1951; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 11, 16, ch. 80-35; s. 2, ch. 81-318; ss. 20, 22, ch. 89-292; s. 4, ch. 91-429.



366.11 - Certain exemptions.

366.11 Certain exemptions.—

(1) No provision of this chapter shall apply in any manner, other than as specified in ss. 366.04, 366.05(7) and (8), 366.051, 366.055, 366.093, 366.095, 366.14, 366.80-366.83, and 366.91, to utilities owned and operated by municipalities, whether within or without any municipality, or by cooperatives organized and existing under the Rural Electric Cooperative Law of the state, or to the sale of electricity, manufactured gas, or natural gas at wholesale by any public utility to, and the purchase by, any municipality or cooperative under and pursuant to any contracts now in effect or which may be entered into in the future, when such municipality or cooperative is engaged in the sale and distribution of electricity or manufactured or natural gas, or to the rates provided for in such contracts.

(2) Nothing herein shall restrict the police power of municipalities over their streets, highways, and public places or the power to maintain or require the maintenance thereof or the right of a municipality to levy taxes on public services under s. 166.231 or affect the right of any municipality to continue to receive revenue from any public utility as is now provided or as may be hereafter provided in any franchise.

History.—s. 11, ch. 26545, 1951; s. 5, ch. 74-196; s. 3, ch. 76-168; s. 7, ch. 76-265; s. 108, ch. 77-104; s. 1, ch. 77-457; ss. 12, 16, ch. 80-35; s. 217, ch. 81-259; s. 2, ch. 81-318; ss. 13, 20, 22, ch. 89-292; s. 4, ch. 91-429; s. 2, ch. 2005-259; s. 67, ch. 2014-17.



366.125 - Natural gas jurisdiction limits.

366.125 Natural gas jurisdiction limits.—Any provision of this chapter to the contrary notwithstanding, the jurisdiction of the commission over the sale of natural gas shall not extend beyond the outlet of the customer’s meter set assembly when the means of delivery of natural gas is other than by pipeline.

History.—ss. 4, 15, ch. 82-25; ss. 20, 22, ch. 89-292; s. 4, ch. 91-429.



366.13 - Taxes, not affected.

366.13 Taxes, not affected.—No provision of this chapter shall in any way affect any municipal tax or franchise tax in any manner whatsoever.

History.—s. 13A, ch. 26545, 1951; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 16, ch. 80-35; s. 2, ch. 81-318; ss. 20, 22, ch. 89-292; s. 4, ch. 91-429.



366.14 - Regulatory assessment fees.

366.14 Regulatory assessment fees.—Notwithstanding any provision of law to the contrary, each regulated company under the jurisdiction of the commission which was in operation for any part of the preceding 6-month period shall pay to the commission within 30 days following the end of each 6-month period a fee based upon its gross operating revenues for that period. The fee may not be greater than:

(1) For each public utility that supplies electricity, 0.125 percent of its gross operating revenues derived from intrastate business, excluding sales for resale between public utilities, municipal electric utilities, and rural electric cooperatives or any combination thereof;

(2) For each public utility that supplies gas (natural, manufactured, or similar gaseous substance), 0.5 percent of its gross operating revenues derived from intrastate business, excluding sales for resale between public utilities and municipal gas utilities or any combination thereof;

(3) For each municipal gas utility or gas district, 0.25 percent of its gross operating revenues derived from intrastate business, excluding sales for resale between public utilities and municipal gas utilities or any combination thereof; and

(4) For each municipal electric utility or rural electric cooperative, 0.015625 percent of its gross operating revenues derived from intrastate business, excluding sales for resale between public utilities, municipal electric utilities, or rural electric cooperatives or any combination thereof.

History.—ss. 16, 22, ch. 89-292; s. 4, ch. 91-429.



366.15 - Medically essential electric public utility service.

366.15 Medically essential electric public utility service.—

(1) As used in this section, the term “medically essential” means the medical dependence on electric-powered equipment that must be operated continuously or as circumstances require as specified by a physician to avoid the loss of life or immediate hospitalization of the customer or another permanent resident at the residential service address.

(2) Each public utility shall designate employees who are authorized to direct an ordered continuation or restoration of medically essential electric service. A public utility shall not impose upon any customer any additional deposit to continue or restore medically essential electric service.

(3)(a) Each public utility shall annually provide a written explanation of the certification process for medically essential electric service to each utility customer. Certification of a customer’s electricity needs as medically essential requires the customer to complete forms supplied by the public utility and to submit a form completed by a physician licensed in this state pursuant to chapter 458 or chapter 459 which states in medical and nonmedical terms why the electric service is medically essential. False certification of medically essential service by a physician is a violation of s. 458.331(1)(h) or s. 459.015(1)(i).

(b) Medically essential service shall be recertified once every 12 months. The public utility shall send the certified customer by regular mail a package of recertification materials, including recertification forms, at least 30 days prior to the expiration of the customer’s certification. The materials shall advise the certified customer that he or she must complete and submit the recertification forms within 30 days after the expiration of customer’s existing certification. If the recertification forms are not received within this 30-day period, the public utility may terminate the customer’s certification.

(4) Each public utility shall certify a customer’s electric service as medically essential if the customer completes the requirements of subsection (3).

(5) Notwithstanding any other provision of this section, a public utility may disconnect service to a residence whenever an emergency may threaten the health or safety of a person, the surrounding area, or the public utility’s distribution system. The public utility shall act promptly to restore service as soon as feasible.

(6) No later than 24 hours before any scheduled disconnection of service for nonpayment of bills to a customer who requires medically essential service, a public utility shall attempt to contact the customer by telephone in order to provide notice of the scheduled disconnection. If the customer does not have a telephone number listed on the account or if the public utility cannot reach the customer or other adult resident of the premises by telephone by the specified time, the public utility shall send a representative to the customer’s residence to attempt to contact the customer, no later than 4 p.m. of the day before scheduled disconnection. If contact is not made, however, the public utility may leave written notification at the residence advising the customer of the scheduled disconnection. Thereafter, the public utility may disconnect service on the specified date.

(7) Each public utility customer who requires medically essential service is responsible for making satisfactory arrangements with the public utility to ensure payment for such service, and such arrangements must be consistent with the requirements of the utility’s tariff.

(8) Each public utility customer who requires medically essential service is solely responsible for any backup equipment or power supply and a planned course of action in the event of a power outage or interruption of service.

(9) Each public utility that provides electric service to any customer who requires medically essential service shall call, contact, or otherwise advise such customer of scheduled service interruptions.

(10)(a) Each public utility shall provide information on sources of state or local agency funding which may provide financial assistance to the public utility’s customers who require medically essential service and who notify the public utility of their need for financial assistance.

(b)1. Each public utility that operates a program to receive voluntary financial contributions from the public utility’s customers to provide assistance to persons who are unable to pay for the public utility’s services shall maintain a list of all agencies to which the public utility distributes such funds for such purposes and shall make the list available to any such person who requests the list.

2. Each public utility that operates such a program shall:

a. Maintain a system of accounting for the specific amounts distributed to each such agency, and the public utility and such agencies shall maintain a system of accounting for the specific amounts distributed to persons under such respective programs.

b. Train its customer service representatives to assist any person who possesses a medically essential certification as provided in this section in identifying such agencies and programs.

(11) Nothing in this act shall form the basis for any cause of action against a public utility. Failure to comply with any obligation created by this act does not constitute evidence of negligence on the part of the public utility.

History.—ss. 1, 2, ch. 2001-49.



366.80 - Short title.

366.80 Short title.—Sections 366.80-366.83 and 403.519 shall be known and may be cited as the “Florida Energy Efficiency and Conservation Act.”

History.—s. 5, ch. 80-65; s. 2, ch. 81-318; ss. 20, 22, ch. 89-292; s. 4, ch. 91-429; s. 68, ch. 2014-17.



366.81 - Legislative findings and intent.

366.81 Legislative findings and intent.—The Legislature finds and declares that it is critical to utilize the most efficient and cost-effective demand-side renewable energy systems and conservation systems in order to protect the health, prosperity, and general welfare of the state and its citizens. Reduction in, and control of, the growth rates of electric consumption and of weather-sensitive peak demand are of particular importance. The Legislature further finds that the Florida Public Service Commission is the appropriate agency to adopt goals and approve plans related to the promotion of demand-side renewable energy systems and the conservation of electric energy and natural gas usage. The Legislature directs the commission to develop and adopt overall goals and authorizes the commission to require each utility to develop plans and implement programs for increasing energy efficiency and conservation and demand-side renewable energy systems within its service area, subject to the approval of the commission. Since solutions to our energy problems are complex, the Legislature intends that the use of solar energy, renewable energy sources, highly efficient systems, cogeneration, and load-control systems be encouraged. Accordingly, in exercising its jurisdiction, the commission shall not approve any rate or rate structure which discriminates against any class of customers on account of the use of such facilities, systems, or devices. This expression of legislative intent shall not be construed to preclude experimental rates, rate structures, or programs. The Legislature further finds and declares that ss. 366.80-366.83 and 403.519 are to be liberally construed in order to meet the complex problems of reducing and controlling the growth rates of electric consumption and reducing the growth rates of weather-sensitive peak demand; increasing the overall efficiency and cost-effectiveness of electricity and natural gas production and use; encouraging further development of demand-side renewable energy systems; and conserving expensive resources, particularly petroleum fuels.

History.—s. 5, ch. 80-65; s. 2, ch. 81-318; ss. 14, 20, 22, ch. 89-292; s. 4, ch. 91-429; s. 38, ch. 2008-227; s. 69, ch. 2014-17.



366.82 - Definition; goals; plans; programs; annual reports; energy audits.

366.82 Definition; goals; plans; programs; annual reports; energy audits.—

(1) For the purposes of ss. 366.80-366.83 and 403.519:

(a) “Utility” means any person or entity of whatever form which provides electricity or natural gas at retail to the public, specifically including municipalities or instrumentalities thereof and cooperatives organized under the Rural Electric Cooperative Law and specifically excluding any municipality or instrumentality thereof, any cooperative organized under the Rural Electric Cooperative Law, or any other person or entity providing natural gas at retail to the public whose annual sales volume is less than 100 million therms or any municipality or instrumentality thereof and any cooperative organized under the Rural Electric Cooperative Law providing electricity at retail to the public whose annual sales as of July 1, 1993, to end-use customers is less than 2,000 gigawatt hours.

(b) “Demand-side renewable energy” means a system located on a customer’s premises generating thermal or electric energy using Florida renewable energy resources and primarily intended to offset all or part of the customer’s electricity requirements provided such system does not exceed 2 megawatts.

(2) The commission shall adopt appropriate goals for increasing the efficiency of energy consumption and increasing the development of demand-side renewable energy systems, specifically including goals designed to increase the conservation of expensive resources, such as petroleum fuels, to reduce and control the growth rates of electric consumption, to reduce the growth rates of weather-sensitive peak demand, and to encourage development of demand-side renewable energy resources. The commission may allow efficiency investments across generation, transmission, and distribution as well as efficiencies within the user base. Moneys received by a utility to implement measures to encourage the development of demand-side renewable energy systems shall be used solely for such purposes and related administrative costs.

(3) In developing the goals, the commission shall evaluate the full technical potential of all available demand-side and supply-side conservation and efficiency measures, including demand-side renewable energy systems. In establishing the goals, the commission shall take into consideration:

(a) The costs and benefits to customers participating in the measure.

(b) The costs and benefits to the general body of ratepayers as a whole, including utility incentives and participant contributions.

(c) The need for incentives to promote both customer-owned and utility-owned energy efficiency and demand-side renewable energy systems.

(d) The costs imposed by state and federal regulations on the emission of greenhouse gases.

(4) Subject to specific appropriation, the commission may expend up to $250,000 from the Florida Public Service Regulatory Trust Fund to obtain needed technical consulting assistance.

(5) The Department of Agriculture and Consumer Services shall be a party in the proceedings to adopt goals and shall file with the commission comments on the proposed goals, including, but not limited to:

(a) An evaluation of utility load forecasts, including an assessment of alternative supply-side and demand-side resource options.

(b) An analysis of various policy options that can be implemented to achieve a least-cost strategy, including nonutility programs targeted at reducing and controlling the per capita use of electricity in the state.

(c) An analysis of the impact of state and local building codes and appliance efficiency standards on the need for utility-sponsored conservation and energy efficiency measures and programs.

(6) The commission may change the goals for reasonable cause. The time period to review the goals, however, shall not exceed 5 years. After the programs and plans to meet those goals are completed, the commission shall determine what further goals, programs, or plans are warranted and adopt them.

(7) Following adoption of goals pursuant to subsections (2) and (3), the commission shall require each utility to develop plans and programs to meet the overall goals within its service area. The commission may require modifications or additions to a utility’s plans and programs at any time it is in the public interest consistent with this act. In approving plans and programs for cost recovery, the commission shall have the flexibility to modify or deny plans or programs that would have an undue impact on the costs passed on to customers. If any plan or program includes loans, collection of loans, or similar banking functions by a utility and the plan is approved by the commission, the utility shall perform such functions, notwithstanding any other provision of the law. However, no utility shall be required to loan its funds for the purpose of purchasing or otherwise acquiring conservation measures or devices, but nothing herein shall prohibit or impair the administration or implementation of a utility plan as submitted by a utility and approved by the commission under this subsection. If the commission disapproves a plan, it shall specify the reasons for disapproval, and the utility whose plan is disapproved shall resubmit its modified plan within 30 days. Prior approval by the commission shall be required to modify or discontinue a plan, or part thereof, which has been approved. If any utility has not implemented its programs and is not substantially in compliance with the provisions of its approved plan at any time, the commission shall adopt programs required for that utility to achieve the overall goals. Utility programs may include variations in rate design, load control, cogeneration, residential energy conservation subsidy, or any other measure within the jurisdiction of the commission which the commission finds likely to be effective; this provision shall not be construed to preclude these measures in any plan or program.

(8) The commission may authorize financial rewards for those utilities over which it has ratesetting authority that exceed their goals and may authorize financial penalties for those utilities that fail to meet their goals, including, but not limited to, the sharing of generation, transmission, and distribution cost savings associated with conservation, energy efficiency, and demand-side renewable energy systems additions.

(9) The commission is authorized to allow an investor-owned electric utility an additional return on equity of up to 50 basis points for exceeding 20 percent of their annual load-growth through energy efficiency and conservation measures. The additional return on equity shall be established by the commission through a limited proceeding.

(10) The commission shall require periodic reports from each utility and shall provide the Legislature and the Governor with an annual report by March 1 of the goals it has adopted and its progress toward meeting those goals. The commission shall also consider the performance of each utility pursuant to ss. 366.80-366.83 and 403.519 when establishing rates for those utilities over which the commission has ratesetting authority.

(11) The commission shall require each utility to offer, or to contract to offer, energy audits to its residential customers. This requirement need not be uniform, but may be based on such factors as level of usage, geographic location, or any other reasonable criterion, so long as all eligible customers are notified. The commission may extend this requirement to some or all commercial customers. The commission shall set the charge for audits by rule, not to exceed the actual cost, and may describe by rule the general form and content of an audit. In the event one utility contracts with another utility to perform audits for it, the utility for which the audits are performed shall pay the contracting utility the reasonable cost of performing the audits. Each utility over which the commission has ratesetting authority shall estimate its costs and revenues for audits, conservation programs, and implementation of its plan for the immediately following 6-month period. Reasonable and prudent unreimbursed costs projected to be incurred, or any portion of such costs, may be added to the rates which would otherwise be charged by a utility upon approval by the commission, provided that the commission shall not allow the recovery of the cost of any company image-enhancing advertising or of any advertising not directly related to an approved conservation program. Following each 6-month period, each utility shall report the actual results for that period to the commission, and the difference, if any, between actual and projected results shall be taken into account in succeeding periods. The state plan as submitted for consideration under the National Energy Conservation Policy Act shall not be in conflict with any state law or regulation.

(12) Notwithstanding the provisions of s. 377.703, the commission shall be the responsible state agency for performing, coordinating, implementing, or administering the functions of the state plan submitted for consideration under the National Energy Conservation Policy Act and any acts amendatory thereof or supplemental thereto and for performing, coordinating, implementing, or administering the functions of any future federal program delegated to the state which relates to consumption, utilization, or conservation of electricity or natural gas; and the commission shall have exclusive responsibility for preparing all reports, information, analyses, recommendations, and materials related to consumption, utilization, or conservation of electrical energy which are required or authorized by s. 377.703.

(13) The commission shall establish all minimum requirements for energy auditors used by each utility. The commission is authorized to contract with any public agency or other person to provide any training, testing, evaluation, or other step necessary to fulfill the provisions of this subsection.

History.—s. 5, ch. 80-65; s. 2, ch. 81-131; s. 2, ch. 81-318; ss. 5, 15, ch. 82-25; ss. 15, 20, 22, ch. 89-292; s. 4, ch. 91-429; s. 81, ch. 96-321; s. 39, ch. 2008-227; s. 503, ch. 2011-142; s. 70, ch. 2014-17; s. 6, ch. 2015-129.



366.825 - Clean Air Act compliance; definitions; goals; plans.

366.825 Clean Air Act compliance; definitions; goals; plans.—

(1) For the purposes of this section, reference to the “Clean Air Act” means 42 U.S.C. ss. 7401 et seq. as the same may hereinafter be amended and any related state or local legislation.

(2) Each public utility which owns or operates at least one electric generating unit affected by s. 404 or s. 405 of the Clean Air Act may submit, for commission approval, a plan to bring generating units into compliance with the Clean Air Act. A plan to implement compliance submitted by public utilities must include, at a minimum:

(a) The number and identity of affected generating units;

(b) A description of the proposed action, and alternative actions considered by the public utility, to reduce sulfur dioxide emissions to levels required by the Clean Air Act at each affected unit;

(c) A description of the proposed action, and alternative actions considered by the public utility, to comply with nitrogen oxide emission rates required by the Clean Air Act at each affected unit;

(d) Estimated effects of the public utility’s proposed plan on the following:

1. Requirements for construction and operation of proposed or alternative facilities;

2. Achievable emissions reductions and methods for monitoring emissions;

3. The public utility’s proposed schedule for implements of compliance activities;

4. The estimated cost of implementation of the public utility’s compliance plan to the utility’s customers;

5. The public utility’s present and potential future sources of fuel; and

6. A statement of why the public utility’s proposed compliance plan is reasonable and in the public interest.

(e) A description of the proposed actions to comply with federal, state, and local requirements to implement the Clean Air Act.

(3) The commission shall review a plan to implement the Clean Air Act compliance submitted by public utilities pursuant to this section in order to determine whether such plans, the costs necessarily incurred in implementing such plans, and any effect on rates resulting from such implementation are in the public interest. The commission shall by order approve or disapprove plans to implement compliance submitted by public utilities within 8 months after the date of filing. Approval of a plan submitted by a public utility shall establish that the utility’s plan to implement compliance is prudent and the commission shall retain jurisdiction to determine in a subsequent proceeding that the actual costs of implementing the compliance plan are reasonable; provided, however, that nothing in this section shall be construed to interfere with the authority of the Department of Environmental Protection to determine whether a public utility is in compliance with ss. 403.087 and 403.0872 or the State Air Implementation Plan for the Clean Air Act.

History.—s. 22, ch. 92-132; s. 182, ch. 94-356.



366.8255 - Environmental cost recovery.

366.8255 Environmental cost recovery.—

(1) As used in this section, the term:

(a) “Electric utility” or “utility” means any investor-owned electric utility that owns, maintains, or operates an electric generation, transmission, or distribution system within the State of Florida and that is regulated under this chapter.

(b) “Commission” means the Florida Public Service Commission.

(c) “Environmental laws or regulations” includes all federal, state, or local statutes, administrative regulations, orders, ordinances, resolutions, or other requirements that apply to electric utilities and are designed to protect the environment.

(d) “Environmental compliance costs” includes all costs or expenses incurred by an electric utility in complying with environmental laws or regulations, including, but not limited to:

1. Inservice capital investments, including the electric utility’s last authorized rate of return on equity thereon.

2. Operation and maintenance expenses.

3. Fuel procurement costs.

4. Purchased power costs.

5. Emission allowance costs.

6. Direct taxes on environmental equipment.

7. Costs or expenses prudently incurred by an electric utility pursuant to an agreement entered into on or after the effective date of this act and prior to October 1, 2002, between the electric utility and the Florida Department of Environmental Protection or the United States Environmental Protection Agency for the exclusive purpose of ensuring compliance with ozone ambient air quality standards by an electrical generating facility owned by the electric utility.

8. Costs or expenses prudently incurred for scientific research and geological assessments of carbon capture and storage conducted in this state for the purpose of reducing an electric utility’s greenhouse gas emissions when such costs or expenses are incurred in joint research projects with Florida state government agencies and Florida state universities.

(2) An electric utility may submit to the commission a petition describing the utility’s proposed environmental compliance activities and projected environmental compliance costs in addition to any Clean Air Act compliance activities and costs shown in a utility’s filing under s. 366.825. If approved, the commission shall allow recovery of the utility’s prudently incurred environmental compliance costs, including the costs incurred in compliance with the Clean Air Act, and any amendments thereto or any change in the application or enforcement thereof, through an environmental compliance cost-recovery factor that is separate and apart from the utility’s base rates. An adjustment for the level of costs currently being recovered through base rates or other rate-adjustment clauses must be included in the filing.

(3) The environmental compliance cost-recovery factor must be set periodically, but at least annually, based on projections of the utility’s environmental compliance costs during the forthcoming recovery period, and must be adjusted for variations in line losses. The environmental compliance cost-recovery factor must provide for periodic true-up of the utility’s actual environmental compliance costs with the projections on which past factors have been set, and must further require that any refund or collection made as part of the true-up process include interest.

(4) Environmental compliance costs recovered through the environmental cost-recovery factor shall be allocated to the customer classes using the criteria set out in s. 366.06(1), taking into account the manner in which similar types of investment or expense were allocated in the company’s last rate case.

(5) Recovery of environmental compliance costs under this section does not preclude inclusion of such costs in base rates in subsequent rate proceedings, if that inclusion is necessary and appropriate; however, any costs recovered in base rates may not also be recovered in the environmental cost-recovery clause.

History.—s. 7, ch. 93-35; s. 1, ch. 2002-276; s. 40, ch. 2008-227; s. 2, ch. 2012-89.



366.8260 - Storm-recovery financing.

366.8260 Storm-recovery financing.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Ancillary agreement” means any bond, insurance policy, letter of credit, reserve account, surety bond, swap arrangement, hedging arrangement, liquidity or credit support arrangement, or other financial arrangement entered into in connection with the issuance of storm-recovery bonds.

(b) “Assignee” means any entity, including, but not limited to, a corporation, limited liability company, partnership or limited partnership, public authority, trust, financing entity, or other legally recognized entity to which an electric utility assigns, sells, or transfers, other than as security, all or a portion of its interest in or right to storm-recovery property. The term also includes any entity to which an assignee assigns, sells, or transfers, other than as security, its interest in or right to storm-recovery property.

(c) “Commission” means the Florida Public Service Commission.

(d) “Electric utility” or “utility” has the same meaning as that provided in s. 366.8255.

(e) “Financing costs” means:

1. Interest and acquisition, defeasance, or redemption premiums that are payable on storm-recovery bonds;

2. Any payment required under an ancillary agreement and any amount required to fund or replenish a reserve account or other accounts established under the terms of any indenture, ancillary agreement, or other financing documents pertaining to storm-recovery bonds;

3. Any other cost related to issuing, supporting, repaying, and servicing storm-recovery bonds, including, but not limited to, servicing fees, accounting and auditing fees, trustee fees, legal fees, consulting fees, administrative fees, placement and underwriting fees, capitalized interest, rating agency fees, stock exchange listing and compliance fees, and filing fees, including costs related to obtaining the financing order;

4. Any taxes and license fees imposed on the revenues generated from the collection of storm-recovery charges;

5. Any income taxes resulting from the collection of storm-recovery charges in any such case whether paid, payable, or accrued; or

6. Any state and local taxes, franchise, gross receipts, and other taxes or similar charges, including but not limited to, regulatory assessment fees, in any such case whether paid, payable, or accrued.

(f) “Financing order” means an order under subsection (2) which allows for the issuance of storm-recovery bonds; the imposition, collection, and periodic adjustments of storm-recovery charges; and the creation of storm-recovery property.

(g) “Financing party” means holders of storm-recovery bonds and trustees, collateral agents, or other persons acting for the benefit of holders of storm-recovery bonds.

(h) “Financing statement” has the same meaning as that provided in Article 9 of the Uniform Commercial Code.

(i) “Pledgee” means a financing party to which an electric utility or its successors or assignees mortgages, negotiates, hypothecates, pledges, or creates a security interest or lien on all or any portion of its interest in or right to storm-recovery property.

(j) “Storm” means a named tropical storm or hurricane that occurred during calendar year 2004 or thereafter.

(k) “Storm-recovery activity” means any activity or activities by or on behalf of an electric utility in connection with the restoration of service associated with electric power outages affecting customers of an electric utility as the result of a storm or storms, including, but not limited to, mobilization, staging, and construction, reconstruction, replacement, or repair of electric generation, transmission, or distribution facilities.

(l) “Storm-recovery bonds” means bonds, debentures, notes, certificates of participation, certificates of beneficial interest, certificates of ownership, or other evidences of indebtedness or ownership that are issued by an electric utility or an assignee pursuant to a financing order, the proceeds of which are used directly or indirectly to recover, finance, or refinance commission-approved storm-recovery costs, financing costs, costs to replenish the storm-recovery reserve to the level that existed before the storm or storms, or such other level as the commission may authorize in a financing order, and which are secured by or payable from storm-recovery property.

(m) “Storm-recovery charge” means the amounts authorized by the commission to recover, finance, or refinance storm-recovery costs, financing costs, costs to replenish the storm-recovery reserve to the level that existed before the storm or storms, or such other level as the commission may authorize in a financing order, or as provided for in a financing order to be imposed on all customer bills and collected by an electric utility or its successors or assignees, or a collection agent, in full through a charge that is separate and apart from the electric utility’s base rates, which charge shall be paid by all customers receiving transmission or distribution service from the electric utility or its successors or assignees under commission-approved rate schedules or under special contracts, even if the customer elects to purchase electricity from an alternative electricity supplier following a fundamental change in regulation of public utilities in this state.

(n) “Storm-recovery costs” means, at the option and request of the electric utility, and as approved by the commission pursuant to sub-subparagraph (2)(b)1.b., costs incurred or to be incurred by an electric utility in undertaking a storm-recovery activity. Such costs shall be net of applicable insurance proceeds and, where determined appropriate by the commission, shall include adjustments for normal capital replacement and operating costs, lost revenues, or other potential offsetting adjustments. Storm-recovery costs shall include the costs to finance any deficiency or deficiencies in storm-recovery reserves until such time as storm-recovery bonds are issued, and costs of retiring any existing indebtedness relating to storm-recovery activities.

(o) “Storm-recovery property” means:

1. All rights and interests of an electric utility or successor or assignee of the electric utility under a financing order, including the right to impose, bill, collect, and receive storm-recovery charges authorized in the financing order and to obtain periodic adjustments to such charges as provided in the financing order.

2. All revenues, collections, claims, rights to payments, payments, money, or proceeds arising from the rights and interests specified in subparagraph 1., regardless of whether such revenues, collections, claims, rights to payment, payments, money, or proceeds are imposed, billed, received, collected, or maintained together with or commingled with other revenues, collections, rights to payment, payments, money, or proceeds.

(p) “Storm-recovery reserve” means an electric utility storm reserve or such other similar reserve established by law or rule or pursuant to order of the commission.

(q) “Uniform Commercial Code” has the same meaning as that provided in s. 671.101.

(2) FINANCING ORDERS.—

(a) An electric utility may petition the commission for a financing order. For each petition, the electric utility shall:

1. Describe the storm-recovery activities that the electric utility has undertaken or proposes to undertake and describe the reasons for undertaking the activities.

2. Set forth the known storm-recovery costs and estimate the costs of any storm-recovery activities that are not completed, or for which the costs are not yet known, as identified and requested by the electric utility.

3. Set forth the level of the storm-recovery reserve that the utility proposes to establish or replenish and has determined would be appropriate to recover through storm-recovery bonds and is seeking to so recover and such level that the utility is funding or will seek to fund through other means, together with a description of the factors and calculations used in determining the amounts and methods of recovery.

4. Indicate whether the electric utility proposes to finance all or a portion of the storm-recovery costs and storm-recovery reserve using storm-recovery bonds. If the electric utility proposes to finance a portion of such costs, the electric utility shall identify that portion in the petition.

5. Estimate the financing costs related to the storm-recovery bonds.

6. Estimate the storm-recovery charges necessary to recover the storm-recovery costs, storm-recovery reserve, and financing costs and the period for recovery of such costs.

7. Estimate any cost savings or demonstrate how it would avoid or significantly mitigate rate impacts to customers resulting from financing storm-recovery costs with storm-recovery bonds as opposed to the traditional method of recovering such costs from customers and through alternative financing methods available to the electric utility.

8. File with the petition direct testimony supporting the petition.

(b)1. Proceedings on a petition submitted pursuant to paragraph (a) shall begin with a petition by an electric utility and shall be disposed of in accordance with the provisions of chapter 120 and applicable rules, except that the provisions of this section, to the extent applicable, shall control.

a. Within 7 days after the filing of a petition, the commission shall publish a case schedule, which schedule shall place the matter before the commission on an agenda that will permit a commission decision no later than 120 days after the date the petition is filed.

b. No later than 135 days after the date the petition is filed, the commission shall issue a financing order or an order rejecting the petition. A party to the commission proceeding may petition the commission for reconsideration of the financing order within 5 days after the date of its issuance. The commission shall issue a financing order authorizing financing of reasonable and prudent storm-recovery costs, the storm-recovery reserve amount determined appropriate by the commission, and financing costs if the commission finds that the issuance of the storm-recovery bonds and the imposition of storm-recovery charges authorized by the order are reasonably expected to result in lower overall costs or would avoid or significantly mitigate rate impacts to customers as compared with alternative methods of financing or recovering storm-recovery costs and storm-recovery reserve. Any determination of whether storm-recovery costs are reasonable and prudent shall be made with reference to the general public interest in, and the scope of effort required to provide, the safe and expeditious restoration of electric service.

2. In a financing order issued to an electric utility, the commission shall:

a. Except as provided in sub-subparagraph f. and in subparagraph 4., specify the amount of storm-recovery costs and the level of storm-recovery reserves, taking into consideration, to the extent the commission deems appropriate, any other methods used to recover these costs, and describe and estimate the amount of financing costs which may be recovered through storm-recovery charges; and specify the period over which such costs may be recovered.

b. Determine that the proposed structuring, expected pricing, and financing costs of the storm-recovery bonds are reasonably expected to result in lower overall costs or would avoid or significantly mitigate rate impacts to customers as compared with alternative methods of financing or recovering storm-recovery costs.

c. Provide that, for the period specified pursuant to sub-subparagraph a., the imposition and collection of storm-recovery charges authorized in the financing order shall be paid by all customers receiving transmission or distribution service from the electric utility or its successors or assignees under commission-approved rate schedules or under special contracts, even if the customer elects to purchase electricity from an alternative electric supplier following a fundamental change in regulation of public utilities in the state.

d. Determine what portion, if any, of the storm-recovery reserves must be held in a funded reserve and any limitations on how the reserve may be held, accessed, or used.

e. Include a formula-based mechanism for making expeditious periodic adjustments in the storm-recovery charges that customers are required to pay under the financing order and for making any adjustments that are necessary to correct for any overcollection or undercollection of the charges or to otherwise ensure the timely payment of storm-recovery bonds and financing costs and other required amounts and charges payable in connection with the storm-recovery bonds.

f. Specify the storm-recovery property that is, or shall be, created in favor of an electric utility or its successors or assignees and that shall be used to pay or secure storm-recovery bonds and financing costs.

g. Specify the degree of flexibility to be afforded to the electric utility in establishing the terms and conditions of the storm-recovery bonds, including, but not limited to, repayment schedules, interest rates, and other financing costs.

h. Provide that storm-recovery charges be allocated to the customer classes using the criteria set out in s. 366.06(1), in the manner in which these costs or their equivalent were allocated in the cost-of-service study approved in connection with the electric utility’s last rate case. If the electric utility’s last rate case was resolved by a settlement agreement, the cost-of-service methodology filed by the electric utility in that case shall be used.

i. Provide that, after the final terms of an issuance of storm-recovery bonds have been established and prior to the issuance of storm-recovery bonds, the electric utility shall determine the resulting initial storm-recovery charge in accordance with the financing order and such initial storm-recovery charge shall be final and effective upon the issuance of such storm-recovery bonds without further commission action.

j. Include any other conditions that the commission considers appropriate and that are not otherwise inconsistent with this section.

In performing the responsibilities of this subparagraph and subparagraph 5., the commission may engage outside consultants or counsel. Any expenses associated with such services shall be included as part of financing costs and included in storm-recovery charges.

3. A financing order issued to an electric utility may provide that creation of the electric utility’s storm-recovery property pursuant to sub-subparagraph 2.f. is conditioned upon, and shall be simultaneous with, the sale or other transfer of the storm-recovery property to an assignee and the pledge of the storm-recovery property to secure storm-recovery bonds.

4. If the commission issues a financing order, the electric utility shall file with the commission at least biannually a petition or a letter applying the formula-based mechanism pursuant to sub-subparagraph 2.e. and, based on estimates of consumption for each rate class and other mathematical factors, requesting administrative approval to make the adjustments described in sub-subparagraph 2.e. The review of such a request shall be limited to determining whether there is any mathematical error in the application of the formula-based mechanism relating to the appropriate amount of any overcollection or undercollection of storm-recovery charges and the amount of an adjustment. Such adjustments shall ensure the recovery of revenues sufficient to provide for the payment of principal, interest, acquisition, defeasance, financing costs, or redemption premium and other fees, costs, and charges in respect of storm-recovery bonds approved under the financing order. Within 60 days after receiving an electric utility’s request pursuant to this paragraph, the commission shall either approve the request or inform the electric utility of any mathematical errors in its calculation. If the commission informs the utility of mathematical errors in its calculation, the utility may correct its error and refile its request. The timeframes previously described in this paragraph shall apply to a refiled request.

5. Within 120 days after the issuance of storm-recovery bonds, the electric utility shall file with the commission information on the actual costs of the storm-recovery bond issuance. The commission shall review such information to determine if such costs incurred in the issuance of the bonds resulted in the lowest overall costs that were reasonably consistent with market conditions at the time of the issuance and the terms of the financing order. The commission may disallow any incremental issuance costs in excess of the lowest overall costs by requiring the utility to make a contribution to the storm reserve in an amount equal to the excess of actual issuance costs incurred, and paid for out of storm-recovery bond proceeds, and the lowest overall issuance costs as determined by the commission. The commission may not make adjustments to the storm-recovery charges for any such excess issuance costs.

6. Subsequent to the earlier of the transfer of storm-recovery property to an assignee or the issuance of storm-recovery bonds authorized thereby, a financing order is irrevocable and, except as provided in subparagraph 4. and paragraph (c), the commission may not amend, modify, or terminate the financing order by any subsequent action or reduce, impair, postpone, terminate, or otherwise adjust storm-recovery charges approved in the financing order. After the issuance of a financing order, the electric utility retains sole discretion regarding whether to assign, sell, or otherwise transfer storm-recovery property or to cause the storm-recovery bonds to be issued, including the right to defer or postpone such assignment, sale, transfer, or issuance.

(c) At the request of an electric utility, the commission may commence a proceeding and issue a subsequent financing order that provides for retiring and refunding storm-recovery bonds issued pursuant to the original financing order if the commission finds that the subsequent financing order satisfies all of the criteria specified in paragraph (b). Effective on retirement of the refunded storm-recovery bonds and the issuance of new storm-recovery bonds, the commission shall adjust the related storm-recovery charges accordingly.

(d) Within 30 days after the commission issues an order pursuant to paragraph (b) or a decision denying a request for reconsideration or, if the request for reconsideration is granted, within 30 days after the commission issues its decision on reconsideration, an adversely affected party may petition for judicial review in the Florida Supreme Court. The petition for review shall be served upon the executive director of the commission personally or by service at the office of the commission. Review on appeal shall be based solely on the record before the commission and briefs to the court and shall be limited to determining whether the order issued pursuant to paragraph (b), or the order on reconsideration, conforms to the constitution and laws of this state and the United States and is within the authority of the commission under this section. Inasmuch as delay in the determination of the appeal of a financing order will delay the issuance of storm-recovery bonds, thereby diminishing savings to customers which might be achieved if such bonds were issued as contemplated by a financing order, the Supreme Court shall proceed to hear and determine the action as expeditiously as practicable and give the action precedence over other matters not accorded similar precedence by law.

(e)1. A financing order remains in effect until the storm-recovery bonds issued pursuant to the order have been paid in full and the commission-approved financing costs of such bonds have been recovered in full.

2. A financing order issued to an electric utility shall remain in effect and unabated notwithstanding the reorganization, bankruptcy, or other insolvency proceedings of the electric utility or its successors or assignees.

(3) EXCEPTIONS TO COMMISSION JURISDICTION.—

(a) If the commission issues a financing order to an electric utility pursuant to this section, the commission may not, in exercising its powers and carrying out its duties regarding any matter within its authority pursuant to this chapter, consider the storm-recovery bonds issued pursuant to the order to be the debt of the electric utility other than for federal income tax purposes, consider the storm-recovery charges paid under the order to be the revenue of the electric utility for any purpose, or consider the storm-recovery costs or financing costs specified in the order to be the costs of the electric utility, nor may the commission determine any action taken by an electric utility which is consistent with the order to be unjust or unreasonable.

(b) The commission may not order or otherwise directly or indirectly require an electric utility to use storm-recovery bonds to finance any project, addition, plant, facility, extension, capital improvement, equipment, or any other expenditure, unless the electric utility has filed a petition under paragraph (2)(a) to finance such expenditure using storm-recovery bonds. The commission may not refuse to allow an electric utility to recover costs for storm-recovery activities in an otherwise permissible fashion, or refuse or condition authorization or approval pursuant to s. 366.04 of the issuance and sale by an electric utility of securities or the assumption by it of liabilities or obligations, solely because of the potential availability of storm-recovery financing.

(4) ELECTRIC UTILITY DUTIES.—

(a) The electric bills of an electric utility that has obtained a financing order and issued storm-recovery bonds must explicitly reflect that a portion of the charges on such bill represents storm-recovery charges approved in a financing order issued to the electric utility and, if the storm-recovery property has been transferred to an assignee, must include a statement to the effect that the assignee is the owner of the rights to storm-recovery charges and that the electric utility or any other entity, if applicable, is acting as a collection agent or servicer for the assignee. The tariff applicable to customers must indicate the storm-recovery charge and the ownership of that charge. The commission shall determine whether to require electric utilities to include such information or amounts owed with respect to the storm-recovery property as a separate line item on individual electric bills.

(b) The failure of an electric utility to comply with this subsection shall not invalidate, impair, or affect any financing order, storm-recovery property, storm-recovery charge, or storm-recovery bonds but shall subject the electric utility to penalties under s. 366.095.

(5) STORM-RECOVERY PROPERTY.—

(a)1. All storm-recovery property that is specified in a financing order shall constitute an existing, present property right or interest therein, notwithstanding that the imposition and collection of storm-recovery charges depends on the electric utility to which the order is issued performing its servicing functions relating to the collection of storm-recovery charges and on future electricity consumption. Such property shall exist whether or not the revenues or proceeds arising from the property have been billed, have accrued, or have been collected and notwithstanding the fact that the value or amount of the property is dependent on the future provision of service to customers by the electric utility or its successors or assignees.

2. Storm-recovery property specified in a financing order shall continue to exist until the storm-recovery bonds issued pursuant to the order are paid in full and all financing costs and other costs of the bonds have been recovered in full.

3. All or any portion of storm-recovery property specified in a financing order issued to an electric utility may be transferred, sold, conveyed, or assigned to a successor or assignee, including an affiliate or affiliates of the electric utility created for the limited purpose of acquiring, owning, or administering storm-recovery property or issuing storm-recovery bonds under the financing order. All or any portion of storm-recovery property may be pledged to secure storm-recovery bonds issued pursuant to the order, amounts payable to financing parties and to counterparties under any ancillary agreements, and other financing costs. Each such transfer, sale, conveyance, assignment, or pledge by an electric utility or affiliate of an electric utility is considered to be a transaction in the ordinary course of business.

4. If an electric utility defaults on any required payment of charges arising from storm-recovery property specified in a financing order, a court, upon application by an interested party, and without limiting any other remedies available to the applying party, shall order the sequestration and payment of the revenues arising from the storm-recovery property to the financing parties. Any such order shall remain in full force and effect notwithstanding any reorganization, bankruptcy, or other insolvency proceedings with respect to the electric utility or its successors or assignees.

5. The interest of a transferee, purchaser, acquirer, assignee, or pledgee in storm-recovery property specified in a financing order issued to an electric utility, and in the revenue and collections arising from that property, is not subject to setoff, counterclaim, surcharge, or defense by the electric utility or any other person or in connection with the reorganization, bankruptcy, or other insolvency of the electric utility or any other entity.

6. Any successor to an electric utility, whether pursuant to any reorganization, bankruptcy, or other insolvency proceeding or whether pursuant to any merger or acquisition, sale, or other business combination, or transfer by operation of law, as a result of electric utility restructuring or otherwise, shall perform and satisfy all obligations of, and have the same rights under a financing order as, the electric utility under the financing order in the same manner and to the same extent as the electric utility, including collecting and paying to the person entitled to receive the revenues, collections, payments, or proceeds of the storm-recovery property.

(b)1. Except as specified in this section, the Uniform Commercial Code does not apply to storm-recovery property or any right, title, or interest of a utility or assignee described in subparagraph (1)(o)1., whether before or after the issuance of the financing order. In addition, such right, title, or interest pertaining to a financing order, including, but not limited to, the associated storm-recovery property and any revenues, collections, claims, rights to payment, payments, money, or proceeds of or arising from storm-recovery charges pursuant to such order, shall not be deemed proceeds of any right or interest other than in the financing order and the storm-recovery property arising from the order.

2. The creation, attachment, granting, perfection, priority, and enforcement of liens and security interests in storm-recovery property to secure storm-recovery bonds is governed solely by this section and not by the Uniform Commercial Code.

3. A valid, enforceable, and attached lien and security interest in storm-recovery property may be created only upon the later of:

a. The issuance of a financing order;

b. The execution and delivery of a security agreement with a financing party in connection with the issuance of storm-recovery bonds; or

c. The receipt of value for the storm-recovery bonds.

A valid, enforceable, and attached security interest shall be perfected against third parties as of the date of filing of a financing statement in the Florida Secured Transaction Registry, as such registry is defined in Article 9 of the Uniform Commercial Code, in accordance with subparagraph 4., and shall thereafter be a continuously perfected lien; and such security interest in the storm-recovery property and all proceeds of such storm-recovery property, whether or not billed, accrued, or collected, and whether or not deposited into a deposit account and however evidenced, shall have priority in accordance with subparagraph 8. and take precedence over any subsequent judicial or other lien creditor. No continuation statement need be filed to maintain such perfection.

4. Financing statements required to be filed pursuant to this section shall be filed, maintained, and indexed in the same manner and in the same system of records maintained for the filing of financing statements in the Florida Secured Transaction Registry under Article 9 of the Uniform Commercial Code. The filing of such a financing statement shall be the only method of perfecting a lien or security interest on storm-recovery property.

5. The priority of a lien and security interest perfected under this paragraph is not impaired by any later modification of the financing order or storm-recovery property or by the commingling of funds arising from storm-recovery property with other funds, and any other security interest that may apply to those funds shall be terminated as to all funds transferred to a segregated account for the benefit of an assignee or a financing party or to an assignee or financing party directly.

6. If a default or termination occurs under the terms of the storm-recovery bonds, the financing parties or their representatives may foreclose on or otherwise enforce their lien and security interest in any storm-recovery property as if they were a secured party under Article 9 of the Uniform Commercial Code; and a court may order that amounts arising from storm-recovery property be transferred to a separate account for the financing parties’ benefit, to which their lien and security interest shall apply. On application by or on behalf of the financing parties to a circuit court of this state, such court shall order the sequestration and payment to the financing parties of revenues arising from the storm-recovery property.

7. The interest of a pledgee of an interest or any rights in any storm-recovery property is not perfected until filing as provided in subparagraph 4.

8. The priority of the conflicting interests of pledgees in the same interest or rights in any storm-recovery property is determined as follows:

a. Conflicting perfected interests or rights of pledgees rank according to priority in time of perfection. Priority dates from the time a filing covering the interest or right is made in accordance with this paragraph.

b. A perfected interest or right of a pledgee has priority over a conflicting unperfected interest or right of a pledgee.

c. A perfected interest or right of a pledgee has priority over a person who becomes a lien creditor after the perfection of such pledgee’s interest or right.

(c) The sale, assignment, or transfer of storm-recovery property is governed by this paragraph. All of the following apply to a sale, assignment, or transfer under this paragraph:

1. The sale, conveyance, assignment, or other transfer of storm-recovery property by an electric utility to an assignee that the parties have in the governing documentation expressly stated to be a sale or other absolute transfer is an absolute transfer and true sale of, and not a pledge of or secured transaction relating to, the transferor’s right, title, and interest in, to, and under the storm-recovery property, other than for federal and state income and franchise tax purposes. After such a transaction, the storm-recovery property is not subject to any claims of the transferor or the transferor’s creditors, other than creditors holding a prior security interest in the storm-recovery property perfected under paragraph (b).

2. The characterization of the sale, conveyance, assignment, or other transfer as a true sale or other absolute transfer under subparagraph 1. and the corresponding characterization of the transferee’s property interest is not affected by:

a. Commingling of amounts arising with respect to the storm-recovery property with other amounts.

b. The retention by the transferor of a partial or residual interest, including an equity interest, in the storm-recovery property, whether direct or indirect, or whether subordinate or otherwise.

c. Any recourse that the transferee may have against the transferor other than any such recourse created, contingent upon, or otherwise occurring or resulting from one or more of the transferor’s customers’ inability to timely pay all or a portion of the storm-recovery charge.

d. Any indemnifications, obligations, or repurchase rights made or provided by the transferor, other than indemnity or repurchase rights based solely upon a transferor’s customers’ inability to timely pay all or a portion of the storm-recovery charge.

e. The responsibility of the transferor to collect storm-recovery charges.

f. The treatment of the sale, conveyance, assignment, or other transfer for tax, financial reporting, or other purposes.

g. Granting or providing to holders of the storm-recovery bonds a preferred right to the storm-recovery property or credit enhancement by the electric utility or its affiliates with respect to the storm-recovery bonds.

3. Any right that an electric utility has in the storm-recovery property prior to its pledge, sale, or transfer or any other right created under this section or created in the financing order and assignable under this section or assignable pursuant to a financing order shall be property in the form of a contract right. Transfer of an interest in storm-recovery property to an assignee is enforceable only upon the later of the issuance of a financing order, the execution and delivery of transfer documents to the assignee in connection with the issuance of storm-recovery bonds, and the receipt of value. An enforceable transfer of an interest in storm-recovery property to an assignee shall be perfected against all third parties, including subsequent judicial or other lien creditors, when a notice of that transfer has been given by the filing of a financing statement in accordance with subparagraph 4. The transfer shall be perfected against third parties as of the date of filing.

4. Financing statements required to be filed under this section shall be maintained and indexed in the same manner and in the same system of records maintained for the filing of financing statements in the Florida Secured Transaction Registry under Article 9 of the Uniform Commercial Code. The filing of such a financing statement shall be the only method of perfecting a transfer of storm-recovery property.

5. The priority of a transfer perfected under this section is not impaired by any later modification of the financing order or storm-recovery property or by the commingling of funds arising from storm-recovery property with other funds, and any other security interest that may apply to those funds shall be terminated when they are transferred to a segregated account for the assignee or a financing party. If storm-recovery property has been transferred to an assignee or financing party, any proceeds of that property shall be held in trust for the assignee or financing party.

6. The priority of the conflicting interests of assignees in the same interest or rights in any storm-recovery property is determined as follows:

a. Conflicting perfected interests or rights of assignees rank according to priority in time of perfection. Priority dates from the time a filing covering the transfer is made in accordance with subparagraph 4.

b. A perfected interest or right of an assignee has priority over a conflicting unperfected interest or right of an assignee.

c. A perfected interest or right of an assignee has priority over a person who becomes a lien creditor after the perfection of such assignee’s interest or right.

(6) DESCRIPTION OR INDICATION OF PROPERTY.—The description of storm-recovery property being transferred to an assignee in any sale agreement, purchase agreement, or other transfer agreement, granted or pledged to a pledgee in any security agreement, pledge agreement, or other security document, or indicated in any financing statement is only sufficient if such description or indication describes the financing order that created the storm-recovery property and states that such agreement or financing statement covers all or part of such property described in such financing order. This subsection applies to all purported transfers of, and all purported grants or liens or security interests in, storm-recovery property, regardless of whether the related sale agreement, purchase agreement, other transfer agreement, security agreement, pledge agreement, or other security document was entered into, or any financing statement was filed, before or after the effective date of this section.

(7) FINANCING STATEMENTS.—All financing statements referenced in this section shall be subject to Part 5 of Article 9 of the Uniform Commercial Code except that the requirement as to continuation statements shall not apply.

(8) CHOICE OF LAW.—The law governing the validity, enforceability, attachment, perfection, priority, and exercise of remedies with respect to the transfer of an interest or right or the pledge or creation of a security interest in any storm-recovery property shall be the laws of this state, and exclusively, the laws of this section.

(9) STORM-RECOVERY BONDS NOT PUBLIC DEBT.—The state or its political subdivisions are not liable on any storm-recovery bonds, and the bonds are not a debt or a general obligation of the state or any of its political subdivisions, agencies, or instrumentalities. An issue of storm-recovery bonds does not, directly or indirectly or contingently, obligate the state or any agency, political subdivision, or instrumentality of the state to levy any tax or make any appropriation for payment of the bonds, other than in their capacity as consumers of electricity. This subsection shall in no way preclude bond guarantees or enhancements pursuant to this section. All bonds must contain on the face thereof a statement to the following effect: “Neither the full faith and credit nor the taxing power of the State of Florida is pledged to the payment of the principal of, or interest on, this bond.”

(10) STORM-RECOVERY BONDS AS LEGAL INVESTMENTS WITH RESPECT TO INVESTORS THAT REQUIRE STATUTORY AUTHORITY REGARDING LEGAL INVESTMENT.—The following entities may legally invest any sinking funds, moneys, or other funds belonging to them or under their control in storm-recovery bonds:

(a) The state, the investment board, municipal corporations, political subdivisions, public bodies, and public officers except for members of the commission.

(b) Banks and bankers, savings and loan associations, credit unions, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business.

(c) Personal representatives, guardians, trustees, and other fiduciaries.

(d) All other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of a similar nature.

(11) STATE PLEDGE.—

(a) For purposes of this subsection, the term “bondholder” means a person who holds a storm-recovery bond.

(b) The state pledges to and agrees with bondholders, the owners of the storm-recovery property, and other financing parties that the state will not:

1. Alter the provisions of this section which make the storm-recovery charges imposed by a financing order irrevocable, binding, and nonbypassable charges;

2. Take or permit any action that impairs or would impair the value of storm-recovery property; or

3. Except as allowed under this section, reduce, alter, or impair storm-recovery charges that are to be imposed, collected, and remitted for the benefit of the bondholders and other financing parties until any and all principal, interest, premium, financing costs and other fees, expenses, or charges incurred, and any contracts to be performed, in connection with the related storm-recovery bonds have been paid and performed in full.

Nothing in this paragraph shall preclude limitation or alteration if full compensation is made by law for the full protection of the storm-recovery charges collected pursuant to a financing order and of the holders of storm-recovery bonds and any assignee or financing party entering into a contract with the electric utility.

(c) Any person or entity that issues storm-recovery bonds may include the pledge specified in paragraph (b) in the bonds and related documentation.

(12) NOT AN ELECTRIC UTILITY.—An assignee or financing party shall not be considered an electric utility or person providing electric service by virtue of engaging in the transactions described in this section.

(13) CONFLICTS.—In the event of conflict between this section and any other law regarding the attachment, assignment, or perfection, or the effect of perfection, or priority of, assignment or transfer of, or security interest in storm-recovery property, this section shall govern to the extent of the conflict.

(14) EFFECT OF INVALIDITY ON ACTIONS.—Effective on the date that storm-recovery bonds are first issued under this section, if any provision of this section is held to be invalid or is invalidated, superseded, replaced, repealed, or expires for any reason, that occurrence shall not affect the validity of any action allowed under this section which is taken by an electric utility, an assignee, a financing party, a collection agent, or a party to an ancillary agreement; and any such action shall remain in full force and effect with respect to all storm-recovery bonds issued or authorized in a financing order to be issued under this section prior to the date that such provision is held to be invalid or is invalidated, superseded, replaced, or repealed, or that expires for any reason.

(15) PENALTIES.—A violation of this section or of a financing order issued under this section subjects the utility that obtained the order to penalties under s. 366.095 and to any other penalties or remedies that the commission determines are necessary to achieve the intent of this section and the intent and terms of the financing order and to prevent any increase in financial impact to the utility’s ratepayers above that set forth in the financing order. If the commission orders a penalty or a remedy for a violation, the monetary penalty or remedy and the costs of defending against the proposed penalty or remedy may not be recovered from the ratepayers. The commission may not make adjustments to storm-recovery charges for any such penalties or remedies.

History.—s. 1, ch. 2005-107.



366.83 - Certain laws not applicable; saving clause.

366.83 Certain laws not applicable; saving clause.—No utility shall be held liable for the acts or omissions of any person in implementing or attempting to implement those measures found cost-effective by, or recommended as a result of, an energy audit. The findings and recommendations of an energy audit shall not be construed to be a warranty or guarantee of any kind, nor shall such findings or recommendations subject the utility to liability of any kind. Nothing in ss. 366.80-366.83 and 403.519 shall preempt or affect litigation pending on June 5, 1980, nor shall ss. 366.80-366.83 and 403.519 preempt federal law unless such preemption is expressly authorized by federal statute.

History.—s. 5, ch. 80-65; s. 2, ch. 81-318; ss. 20, 22, ch. 89-292; s. 4, ch. 91-429; s. 71, ch. 2014-17.



366.91 - Renewable energy.

366.91 Renewable energy.—

(1) The Legislature finds that it is in the public interest to promote the development of renewable energy resources in this state. Renewable energy resources have the potential to help diversify fuel types to meet Florida’s growing dependency on natural gas for electric production, minimize the volatility of fuel costs, encourage investment within the state, improve environmental conditions, and make Florida a leader in new and innovative technologies.

(2) As used in this section, the term:

(a) “Biomass” means a power source that is comprised of, but not limited to, combustible residues or gases from forest products manufacturing, waste, byproducts, or products from agricultural and orchard crops, waste or coproducts from livestock and poultry operations, waste or byproducts from food processing, urban wood waste, municipal solid waste, municipal liquid waste treatment operations, and landfill gas.

(b) “Customer-owned renewable generation” means an electric generating system located on a customer’s premises that is primarily intended to offset part or all of the customer’s electricity requirements with renewable energy.

(c) “Net metering” means a metering and billing methodology whereby customer-owned renewable generation is allowed to offset the customer’s electricity consumption on site.

(d) “Renewable energy” means electrical energy produced from a method that uses one or more of the following fuels or energy sources: hydrogen produced from sources other than fossil fuels, biomass, solar energy, geothermal energy, wind energy, ocean energy, and hydroelectric power. The term includes the alternative energy resource, waste heat, from sulfuric acid manufacturing operations and electrical energy produced using pipeline-quality synthetic gas produced from waste petroleum coke with carbon capture and sequestration.

(3) On or before January 1, 2006, each public utility must continuously offer a purchase contract to producers of renewable energy. The commission shall establish requirements relating to the purchase of capacity and energy by public utilities from renewable energy producers and may adopt rules to administer this section. The contract shall contain payment provisions for energy and capacity which are based upon the utility’s full avoided costs, as defined in s. 366.051; however, capacity payments are not required if, due to the operational characteristics of the renewable energy generator or the anticipated peak and off-peak availability and capacity factor of the utility’s avoided unit, the producer is unlikely to provide any capacity value to the utility or the electric grid during the contract term. Each contract must provide a contract term of at least 10 years. Prudent and reasonable costs associated with a renewable energy contract shall be recovered from the ratepayers of the contracting utility, without differentiation among customer classes, through the appropriate cost-recovery clause mechanism administered by the commission.

(4) On or before January 1, 2006, each municipal electric utility and rural electric cooperative whose annual sales, as of July 1, 1993, to retail customers were greater than 2,000 gigawatt hours must continuously offer a purchase contract to producers of renewable energy containing payment provisions for energy and capacity which are based upon the utility’s or cooperative’s full avoided costs, as determined by the governing body of the municipal utility or cooperative; however, capacity payments are not required if, due to the operational characteristics of the renewable energy generator or the anticipated peak and off-peak availability and capacity factor of the utility’s avoided unit, the producer is unlikely to provide any capacity value to the utility or the electric grid during the contract term. Each contract must provide a contract term of at least 10 years.

(5) On or before January 1, 2009, each public utility shall develop a standardized interconnection agreement and net metering program for customer-owned renewable generation. The commission shall establish requirements relating to the expedited interconnection and net metering of customer-owned renewable generation by public utilities and may adopt rules to administer this section.

(6) On or before July 1, 2009, each municipal electric utility and each rural electric cooperative that sells electricity at retail shall develop a standardized interconnection agreement and net metering program for customer-owned renewable generation. Each governing authority shall establish requirements relating to the expedited interconnection and net metering of customer-owned generation. By April 1 of each year, each municipal electric utility and rural electric cooperative utility serving retail customers shall file a report with the commission detailing customer participation in the interconnection and net metering program, including, but not limited to, the number and total capacity of interconnected generating systems and the total energy net metered in the previous year.

(7) Under the provisions of subsections (5) and (6), when a utility purchases power generated from biogas produced by the anaerobic digestion of agricultural waste, including food waste or other agricultural byproducts, net metering shall be available at a single metering point or as a part of conjunctive billing of multiple points for a customer at a single location, so long as the provision of such service and its associated charges, terms, and other conditions are not reasonably projected to result in higher cost electric service to the utility’s general body of ratepayers or adversely affect the adequacy or reliability of electric service to all customers, as determined by the commission for public utilities, or as determined by the governing authority of the municipal electric utility or rural electric cooperative that serves at retail.

(8) A contracting producer of renewable energy must pay the actual costs of its interconnection with the transmission grid or distribution system.

History.—s. 1, ch. 2005-259; s. 41, ch. 2008-227; s. 16, ch. 2010-139.



366.92 - Florida renewable energy policy.

366.92 Florida renewable energy policy.—

(1) It is the intent of the Legislature to promote the development of renewable energy; protect the economic viability of Florida’s existing renewable energy facilities; diversify the types of fuel used to generate electricity in Florida; lessen Florida’s dependence on natural gas and fuel oil for the production of electricity; minimize the volatility of fuel costs; encourage investment within the state; improve environmental conditions; and, at the same time, minimize the costs of power supply to electric utilities and their customers.

(2) As used in this section, the term:

(a) “Provider” means a “utility” as defined in s. 366.8255(1)(a).

(b) “Renewable energy” means renewable energy as defined in s. 366.91(2)(d).

(3) Each municipal electric utility and rural electric cooperative shall develop standards for the promotion, encouragement, and expansion of the use of renewable energy resources and energy conservation and efficiency measures. On or before April 1, 2009, and annually thereafter, each municipal electric utility and electric cooperative shall submit to the commission a report that identifies such standards.

(4) Nothing in this section shall be construed to impede or impair terms and conditions of existing contracts.

(5) The commission may adopt rules to administer and implement the provisions of this section.

History.—s. 18, ch. 2006-230; s. 42, ch. 2008-227; s. 504, ch. 2011-142; s. 10, ch. 2012-117.



366.93 - Cost recovery for the siting, design, licensing, and construction of nuclear and integrated gasification combined cycle power plants.

366.93 Cost recovery for the siting, design, licensing, and construction of nuclear and integrated gasification combined cycle power plants.—

(1) As used in this section, the term:

(a) “Cost” includes, but is not limited to, all capital investments, including rate of return, any applicable taxes, and all expenses, including operation and maintenance expenses, related to or resulting from the siting, licensing, design, construction, or operation of the nuclear power plant, including new, expanded, or relocated electrical transmission lines or facilities of any size which are necessary thereto, or of the integrated gasification combined cycle power plant.

(b) “Electric utility” or “utility” has the same meaning as that provided in s. 366.8255(1)(a).

(c) “Integrated gasification combined cycle power plant” or “plant” means an electrical power plant as defined in s. 403.503(14) which uses synthesis gas produced by integrated gasification technology.

(d) “Nuclear power plant” or “plant” means an electrical power plant as defined in s. 403.503(14) which uses nuclear materials for fuel.

(e) “Power plant” or “plant” means a nuclear power plant or an integrated gasification combined cycle power plant.

(f) “Preconstruction” is that period of time after a site, including related electrical transmission lines or facilities, has been selected through and including the date the utility completes site clearing work. Preconstruction costs must be afforded deferred accounting treatment and accrue a carrying charge equal to the utility’s allowance for funds during construction (AFUDC) rate until recovered in rates.

(2) Within 6 months after the enactment of this act, the commission shall establish, by rule, alternative cost recovery mechanisms for the recovery of costs incurred in the siting, design, licensing, and construction of a nuclear power plant, including new, expanded, or relocated electrical transmission lines and facilities that are necessary thereto, or of an integrated gasification combined cycle power plant. Such mechanisms must be designed to promote utility investment in nuclear or integrated gasification combined cycle power plants and allow for the recovery in rates of all prudently incurred costs, including, but not limited to:

(a) Recovery through the capacity cost recovery clause of any preconstruction costs.

(b) Recovery through an incremental increase in the utility’s capacity cost recovery clause rates of the carrying costs on the utility’s projected construction cost balance associated with the nuclear or integrated gasification combined cycle power plant. To encourage investment and provide certainty, associated carrying costs must be equal to the most recently approved pretax AFUDC at the time an increment of cost recovery is sought.

(3)(a) After a petition for determination of need is granted, a utility may petition the commission for cost recovery as permitted by this section and commission rules.

(b) During the time that a utility seeks to obtain a combined license from the Nuclear Regulatory Commission for a nuclear power plant or a certification for an integrated gasification combined cycle power plant, the utility may recover only costs related to, or necessary for, obtaining such licensing or certification.

(c) After a utility obtains a license or certification, it must petition the commission for approval before proceeding with preconstruction work beyond those activities necessary to obtain or maintain a license or certificate.

1. The only costs that a utility that has obtained a license or certification may recover before obtaining commission approval are those that are previously approved or necessary to maintain the license or certification.

2. In order for the commission to approve preconstruction work on a plant, it must determine that:

a. The plant remains feasible; and

b. The projected costs for the plant are reasonable.

(d) After a utility obtains approval to proceed with postlicensure or postcertification preconstruction work, it must petition the commission for approval of any preconstruction materials or equipment purchases that exceed 1 percent of the total projected cost for the project. Such petition shall be reviewed and completed in the annual Nuclear Cost Recovery Clause proceeding in which it is filed or in a separate proceeding by the utility.

(e) A utility must petition the commission for approval before beginning the construction phase.

1. The only costs that a utility that has obtained commission approval may recover before beginning construction work are those that are previously approved or necessary to maintain the license or certification.

2. In order for the commission to approve proceeding with construction on a plant, it must determine that:

a. The plant remains feasible; and

b. The projected costs for the plant are reasonable.

(f)1. If a utility has not begun construction of a plant within:

a. Ten years after the date on which the utility obtains a combined license from the Nuclear Regulatory Commission for a nuclear power plant or a certification for an integrated gasification combined cycle power plant, the utility must petition the commission to preserve the opportunity for future recovery under this section for costs relating to that plant. The commission must determine whether the utility remains intent on building the plant.

(I) If the commission finds that the utility remains intent on building the plant, the utility may continue to recover costs under this section.

(II) If the commission finds a lack of such intent, it may enter an order prohibiting recovery of any future costs relating to the plant under this section.

b. Twenty years after the date on which the utility obtains a combined license from the Nuclear Regulatory Commission for a nuclear power plant or a certification for an integrated gasification combined cycle power plant, the utility may not, under this section, recover future costs relating to that plant.

2. Consistent with subsection (4), nothing in this section shall preclude a utility from recovering the full revenue requirements of the nuclear power plant or integrated gasification combined cycle power plant in base rates upon the commercial in-service date.

3. Beginning January 1, 2014, in making its determination for any cost recovery under this paragraph, the commission may find that a utility intends to construct a nuclear or integrated gasification combined cycle power plant only if the utility proves by a preponderance of the evidence that it has committed sufficient, meaningful, and available resources to enable the project to be completed and that its intent is realistic and practical.

(4) When the nuclear or integrated gasification combined cycle power plant is placed in commercial service, the utility shall be allowed to increase its base rate charges by the projected annual revenue requirements of the nuclear or integrated gasification combined cycle power plant based on the jurisdictional annual revenue requirements of the plant for the first 12 months of operation. The rate of return on capital investments shall be calculated using the utility’s rate of return last approved by the commission prior to the commercial inservice date of the nuclear or integrated gasification combined cycle power plant. If any existing generating plant is retired as a result of operation of the nuclear or integrated gasification combined cycle power plant, the commission shall allow for the recovery, through an increase in base rate charges, of the net book value of the retired plant over a period not to exceed 5 years.

(5) The utility shall report to the commission annually the budgeted and actual costs as compared to the estimated inservice cost of the nuclear or integrated gasification combined cycle power plant provided by the utility pursuant to s. 403.519(4), until the commercial operation of the nuclear or integrated gasification combined cycle power plant. The utility shall provide such information on an annual basis following the final order by the commission approving the determination of need for the nuclear or integrated gasification combined cycle power plant, with the understanding that some costs may be higher than estimated and other costs may be lower.

(6) If the utility elects not to complete or is precluded from completing construction of the nuclear power plant, including new, expanded, or relocated electrical transmission lines or facilities necessary thereto, or of the integrated gasification combined cycle power plant, the utility shall be allowed to recover all prudent preconstruction and construction costs incurred following the commission’s issuance of a final order granting a determination of need for the nuclear power plant and electrical transmission lines and facilities necessary thereto or for the integrated gasification combined cycle power plant. The utility shall recover such costs through the capacity cost recovery clause over a period equal to the period during which the costs were incurred or 5 years, whichever is greater. The unrecovered balance during the recovery period will accrue interest at the utility’s weighted average cost of capital as reported in the commission’s earnings surveillance reporting requirement for the prior year.

History.—s. 44, ch. 2006-230; s. 54, ch. 2007-5; s. 1, ch. 2007-117; s. 43, ch. 2008-227; s. 1, ch. 2013-184.



366.94 - Electric vehicle charging stations.

366.94 Electric vehicle charging stations.—

(1) The provision of electric vehicle charging to the public by a nonutility is not the retail sale of electricity for the purposes of this chapter. The rates, terms, and conditions of electric vehicle charging services by a nonutility are not subject to regulation under this chapter. This section does not affect the ability of individuals, businesses, or governmental entities to acquire, install, or use an electric vehicle charger for their own vehicles.

(2) The Department of Agriculture and Consumer Services shall adopt rules to provide definitions, methods of sale, labeling requirements, and price-posting requirements for electric vehicle charging stations to allow for consistency for consumers and the industry.

(3)(a) It is unlawful for a person to stop, stand, or park a vehicle that is not capable of using an electrical recharging station within any parking space specifically designated for charging an electric vehicle.

(b) If a law enforcement officer finds a motor vehicle in violation of this subsection, the officer or specialist shall charge the operator or other person in charge of the vehicle in violation with a noncriminal traffic infraction, punishable as provided in s. 316.008(4) or s. 318.18.

History.—s. 11, ch. 2012-117; s. 72, ch. 2014-17.



366.95 - Financing for certain nuclear generating asset retirement or abandonment costs.

366.95 Financing for certain nuclear generating asset retirement or abandonment costs.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Ancillary agreement” means any bond, insurance policy, letter of credit, reserve account, surety bond, interest rate lock or swap arrangement, hedging arrangement, liquidity or credit support arrangement, or other financial arrangement entered into in connection with nuclear asset-recovery bonds.

(b) “Assignee” means any entity, including, but not limited to, a corporation, limited liability company, partnership or limited partnership, public authority, trust, financing entity, or other legally recognized entity to which an electric utility assigns, sells, or transfers, other than as security, all or a portion of its interest in or right to nuclear asset-recovery property. The term also includes any entity to which an assignee assigns, sells, or transfers, other than as security, its interest in or right to nuclear asset-recovery property.

(c) “Commission” means the Florida Public Service Commission.

(d) “Electric utility” or “utility” has the same meaning as provided in s. 366.8255.

(e) “Financing costs” means:

1. Interest and acquisition, defeasance, or redemption premiums payable on nuclear asset-recovery bonds;

2. Any payment required under an ancillary agreement and any amount required to fund or replenish a reserve account or other accounts established under the terms of any indenture, ancillary agreement, or other financing documents pertaining to nuclear asset-recovery bonds;

3. Any other cost related to issuing, supporting, repaying, refunding, and servicing nuclear asset-recovery bonds, including, but not limited to, servicing fees, accounting and auditing fees, trustee fees, legal fees, consulting fees, financial adviser fees, administrative fees, placement and underwriting fees, capitalized interest, rating agency fees, stock exchange listing and compliance fees, security registration fees, filing fees, information technology programming costs, and any other costs necessary to otherwise ensure the timely payment of nuclear asset-recovery bonds or other amounts or charges payable in connection with the bonds, including costs related to obtaining the financing order;

4. Any taxes and license fees imposed on the revenues generated from the collection of the nuclear asset-recovery charge;

5. Any state and local taxes, franchise fees, gross receipts taxes, and other taxes or similar charges, including, but not limited to, regulatory assessment fees, in any such case whether paid, payable, or accrued; and

6. Any costs incurred by the commission for any outside consultants or counsel pursuant to subparagraph (2)(c)2.

(f) “Financing order” means an order that authorizes the issuance of nuclear asset-recovery bonds; the imposition, collection, and periodic adjustments of the nuclear asset-recovery charge; and the creation of nuclear asset-recovery property.

(g) “Financing party” means any and all of the following: holders of nuclear asset-recovery bonds and trustees, collateral agents, any party under an ancillary agreement, or any other person acting for the benefit of holders of nuclear asset-recovery bonds.

(h) “Financing statement” has the same meaning as provided in Article 9 of the Uniform Commercial Code.

(i) “Nuclear asset-recovery bonds” means bonds, debentures, notes, certificates of participation, certificates of beneficial interest, certificates of ownership, or other evidences of indebtedness or ownership that are issued by an electric utility or an assignee pursuant to a financing order, the proceeds of which are used directly or indirectly to recover, finance, or refinance commission-approved nuclear asset-recovery costs and financing costs, and that are secured by or payable from nuclear asset-recovery property. If certificates of participation or ownership are issued, references in this section to principal, interest, or premium shall be construed to refer to comparable amounts under those certificates.

(j) “Nuclear asset-recovery charge” means the amounts authorized by the commission to repay, finance, or refinance nuclear asset-recovery costs and financing costs. If determined appropriate by the commission and provided for in a financing order, such amounts are to be imposed on and be a part of all customer bills and be collected by an electric utility or its successors or assignees, or a collection agent, in full through a nonbypassable charge that is separate and apart from the electric utility’s base rates, which charge shall be paid by all existing or future customers receiving transmission or distribution service from the electric utility or its successors or assignees under commission-approved rate schedules or under special contracts, even if a customer elects to purchase electricity from an alternative electricity supplier following a fundamental change in regulation of public utilities in this state.

(k) “Nuclear asset-recovery costs” means:

1. At the option of and upon petition by the electric utility, and as approved by the commission pursuant to sub-subparagraph (2)(c)1.b., pretax costs that an electric utility has incurred or expects to incur which are caused by, associated with, or remain as a result of the early retirement or abandonment of a nuclear generating asset unit that generated electricity and is located in this state where such early retirement or abandonment is deemed to be reasonable and prudent by the commission through a final order approving a settlement or other final order issued by the commission before July 1, 2017, and where the pretax costs to be securitized exceed $750 million at the time of the filing of the petition. Costs eligible or claimed for recovery pursuant to s. 366.93 are not eligible for securitization under this section unless they were in the electric utility’s rate base and were included in base rates before retirement or abandonment.

2. Such pretax costs, where determined appropriate by the commission, include, but are not limited to, the capitalized cost of the retired or abandoned nuclear generating asset unit, other applicable capital and operating costs, accrued carrying charges, deferred expenses, reductions for applicable insurance and salvage proceeds and previously stipulated write-downs or write-offs, if any, and the costs of retiring any existing indebtedness, fees, costs, and expenses to modify existing debt agreements or for waivers or consents related to existing debt agreements.

(l) “Nuclear asset-recovery property” means:

1. All rights and interests of an electric utility or successor or assignee of the electric utility under a financing order, including the right to impose, bill, collect, and receive nuclear asset-recovery charges authorized under the financing order and to obtain periodic adjustments to such charges as provided in the financing order; or

2. All revenues, collections, claims, rights to payments, payments, money, or proceeds arising from the rights and interests specified in subparagraph 1., regardless of whether such revenues, collections, claims, rights to payment, payments, money, or proceeds are imposed, billed, received, collected, or maintained together with or commingled with other revenues, collections, rights to payment, payments, money, or proceeds.

(m) “Pledgee” means a financing party to which an electric utility or its successors or assignees mortgages, negotiates, hypothecates, pledges, or creates a security interest or lien on all or any portion of its interest in or right to nuclear asset-recovery property.

(n) “Uniform Commercial Code” has the same meaning as provided in chapters 670-680.

(2) FINANCING ORDERS.—

(a) An electric utility may petition the commission for a financing order. For each petition, the electric utility shall:

1. Describe the nuclear asset-recovery costs;

2. Indicate whether the utility proposes to finance all or a portion of the nuclear asset-recovery costs using nuclear asset-recovery bonds. If the utility proposes to finance a portion of such costs, the utility must identify the specific portion in the petition;

3. Estimate the financing costs related to the nuclear asset-recovery bonds;

4. Estimate the nuclear asset-recovery charges necessary to recover the nuclear asset-recovery costs and financing costs and the period for recovery of such costs;

5. Estimate any projected cost savings, based on current market conditions, or demonstrate how the issuance of nuclear asset-recovery bonds and the imposition of nuclear asset-recovery charges would avoid or significantly mitigate rate impacts to customers as compared with the traditional method of financing and recovering nuclear asset-recovery costs from customers;

6. Demonstrate that securitization has a significant likelihood of resulting in lower overall costs or would avoid or significantly mitigate rate impacts compared to the traditional method of cost recovery; and

7. File direct testimony supporting the petition.

(b) If an electric utility is subject to a settlement agreement that governs the type and amount of principal costs that could be included in nuclear asset-recovery costs, the electric utility must file a petition, or have filed a petition, with the commission for review and approval of those principal costs no later than 60 days before filing a petition for a financing order pursuant to this section. The commission may not authorize any such principal costs to be included or excluded, as applicable, as nuclear asset-recovery costs if such inclusion or exclusion, as applicable, of those costs would otherwise be precluded by such electric utility’s settlement agreement.

(c)1. Proceedings on a petition submitted pursuant to paragraph (a) begin with the petition by an electric utility, filed subject to the timeframe specified in paragraph (b), if applicable, and shall be disposed of in accordance with chapter 120 and applicable rules, except that this section, to the extent applicable, controls.

a. Within 7 days after the filing of a petition, the commission shall publish a case schedule, which must place the matter before the commission on an agenda that permits a commission decision no later than 120 days after the date the petition is filed.

b. No later than 135 days after the date the petition is filed, the commission shall issue a financing order or an order rejecting the petition. A party to the commission proceeding may petition the commission for reconsideration of the financing order within 5 days after the date of its issuance. The commission shall issue a financing order authorizing the financing of reasonable and prudent nuclear asset-recovery costs and financing costs if the commission finds that the issuance of the nuclear asset-recovery bonds and the imposition of nuclear asset-recovery charges authorized by the financing order have a significant likelihood of resulting in lower overall costs or would avoid or significantly mitigate rate impacts to customers as compared with the traditional method of financing and recovering nuclear asset-recovery costs. Any determination of whether nuclear asset-recovery costs are reasonable and prudent shall be made with reference to the general public interest and in accordance with paragraph (b), if applicable.

2. In a financing order issued to an electric utility, the commission shall:

a. Except as provided in sub-subparagraph d. and subparagraph 4., specify the amount of nuclear asset-recovery costs to be financed using nuclear asset-recovery bonds, taking into consideration, to the extent the commission deems appropriate, any other methods used to recover these costs. The commission shall describe and estimate the amount of financing costs which may be recovered through nuclear asset-recovery charges and specify the period over which such costs may be recovered. Any such determination as to the overall time period for cost recovery must be consistent with a settlement agreement, if any, under paragraph (b);

b. Determine if the proposed structuring, expected pricing, and financing costs of the nuclear asset-recovery bonds have a significant likelihood of resulting in lower overall costs or would avoid or significantly mitigate rate impacts to customers as compared with the traditional method of financing and recovering nuclear asset-recovery costs. A financing order must provide detailed findings of fact addressing cost-effectiveness and associated rate impacts upon retail customers and retail customer classes;

c. Require, for the period specified pursuant to sub-subparagraph a., that the imposition and collection of nuclear asset-recovery charges authorized under a financing order be nonbypassable and paid by all existing and future customers receiving transmission or distribution service from the electric utility or its successors or assignees under commission-approved rate schedules or under special contracts, even if a customer elects to purchase electricity from an alternative electric supplier following a fundamental change in regulation of public utilities in this state;

d. Include a formula-based true-up mechanism for making expeditious periodic adjustments in the nuclear asset-recovery charges that customers are required to pay pursuant to the financing order and for making any adjustments that are necessary to correct for any overcollection or undercollection of the charges or to otherwise ensure the timely payment of nuclear asset-recovery bonds and financing costs and other required amounts and charges payable in connection with the nuclear asset-recovery bonds;

e. Specify the nuclear asset-recovery property that is, or shall be, created in favor of an electric utility or its successors or assignees and that shall be used to pay or secure nuclear asset-recovery bonds and all financing costs;

f. Specify the degree of flexibility to be afforded to the electric utility in establishing the terms and conditions of the nuclear asset-recovery bonds, including, but not limited to, repayment schedules, expected interest rates, and other financing costs consistent with sub-subparagraphs a.-e.;

g. Require nuclear asset-recovery charges to be allocated to the customer classes using the criteria set out in s. 366.06(1), in the manner in which these costs or their equivalent was allocated in the cost-of-service study that was approved in connection with the electric utility’s last rate case and that is in effect during the nuclear asset-recovery charge annual billing period. If the electric utility’s last rate case was resolved by a settlement agreement, the cost-of-service methodology that was adopted in the settlement agreement in that case and that is in effect during the nuclear asset-recovery charge annual billing period shall be used;

h. Require, after the final terms of an issuance of nuclear asset-recovery bonds have been established and before the issuance of nuclear asset-recovery bonds, that the electric utility determine the resulting initial nuclear asset-recovery charge in accordance with the financing order and that such initial nuclear asset-recovery charge be final and effective upon the issuance of such nuclear asset-recovery bonds without further commission action so long as the nuclear asset-recovery charge is consistent with the financing order; and

i. Include any other conditions that the commission considers appropriate and that are authorized by this section.

In performing the responsibilities of this subparagraph and subparagraph 5., the commission may engage outside consultants and counsel. All expenses associated with such services shall be included as part of financing costs and included in the nuclear asset-recovery charge.

3. A financing order issued to an electric utility may provide that creation of the electric utility’s nuclear asset-recovery property pursuant to sub-subparagraph 2.e. is conditioned upon, and simultaneous with, the sale or other transfer of the nuclear asset-recovery property to an assignee and the pledge of the nuclear asset-recovery property to secure nuclear asset-recovery bonds.

4. If the commission issues a financing order and nuclear asset-recovery bonds are issued, the electric utility or assignee must file with the commission at least biannually a petition or a letter applying the formula-based true-up mechanism pursuant to sub-subparagraph 2.d. and, based on estimates of consumption for each rate class and other mathematical factors, requesting administrative approval to make the adjustments described in sub-subparagraph 2.d. The review of such a request is limited to determining whether there is any mathematical error in the application of the formula-based mechanism relating to the amount of any overcollection or undercollection of nuclear asset-recovery charges and the amount of any adjustment. Such adjustments shall ensure the recovery of revenues sufficient to provide for the timely payment of principal, interest, acquisition, defeasance, financing costs, or redemption premium and other fees, costs, and charges relating to nuclear asset-recovery bonds approved under the financing order. Within 60 days after receiving an electric utility’s request pursuant to this paragraph, the commission must approve the request or inform the electric utility of any mathematical errors in its calculation. If the commission informs the utility of mathematical errors in its calculation, the utility may correct the error and refile the request. The timeframes previously described in this paragraph apply to a refiled request.

5. Within 120 days after the issuance of nuclear asset-recovery bonds, the electric utility shall file with the commission information on the actual costs of the nuclear asset-recovery bonds issuance. The commission shall review, on a reasonably comparable basis, such information to determine if such costs incurred in the issuance of the bonds resulted in the lowest overall costs that were reasonably consistent with market conditions at the time of the issuance and the terms of the financing order. The commission may disallow all incremental issuance costs in excess of the lowest overall costs by requiring the electric utility to make a credit to the capacity cost recovery clause in an amount equal to the excess of actual issuance costs incurred, and paid for out of nuclear asset-recovery bonds proceeds, and the lowest overall issuance costs as determined by the commission. The commission may not make adjustments to the nuclear asset-recovery charges for any such excess issuance costs.

6. Subsequent to the transfer of nuclear asset-recovery property to an assignee or the issuance of nuclear asset-recovery bonds authorized thereby, whichever is earlier, a financing order is irrevocable and, except as provided in subparagraph 4. and paragraph (d), the commission may not amend, modify, or terminate the financing order by any subsequent action or reduce, impair, postpone, terminate, or otherwise adjust nuclear asset-recovery charges approved in the financing order. After the issuance of a financing order, the electric utility retains sole discretion regarding whether to assign, sell, or otherwise transfer nuclear asset-recovery property or to cause nuclear asset-recovery bonds to be issued, including the right to defer or postpone such assignment, sale, transfer, or issuance. If the electric utility decides not to cause nuclear asset-recovery bonds to be issued, the electric utility may not recover financing costs, as defined in paragraph (1)(e), from customers.

(d) At the request of an electric utility, the commission may commence a proceeding and issue a subsequent financing order that provides for refinancing, retiring, or refunding nuclear asset-recovery bonds issued pursuant to the original financing order if the commission finds that the subsequent financing order satisfies all of the criteria specified in paragraph (c). Effective upon retirement of the refunded nuclear asset-recovery bonds and the issuance of new nuclear asset-recovery bonds, the commission shall adjust the related nuclear asset-recovery charges accordingly.

(e) Within 30 days after the commission issues a financing order or a decision denying a request for reconsideration or, if the request for reconsideration is granted, within 30 days after the commission issues its decision on reconsideration, an adversely affected party may petition for judicial review in the Florida Supreme Court. The petition for review must be served upon the executive director of the commission personally or by service at the office of the commission. Review on appeal shall be based solely on the record before the commission and briefs to the court and is limited to determining whether the financing order, or the order on reconsideration, conforms to the State Constitution and state and federal law and is within the authority of the commission under this section. Inasmuch as delay in the determination of the appeal of a financing order will delay the issuance of nuclear asset-recovery bonds, thereby diminishing savings to customers which might be achieved if such nuclear asset-recovery bonds were issued as contemplated by a financing order, the Florida Supreme Court shall proceed to hear and determine the action as expeditiously as practicable and give the action precedence over other matters not accorded similar precedence by law.

(f)1. A financing order remains in effect and all such nuclear asset-recovery property continues to exist until nuclear asset-recovery bonds issued pursuant to the financing order have been paid in full and all commission-approved financing costs of such nuclear asset-recovery bonds have been recovered in full.

2. A financing order issued to an electric utility remains in effect and unabated notwithstanding the reorganization, bankruptcy or other insolvency proceedings, merger, or sale of the electric utility or its successors or assignees.

(3) EXCEPTIONS TO COMMISSION JURISDICTION.—

(a) If the commission issues a financing order to an electric utility pursuant to this section, the commission may not, in exercising its powers and carrying out its duties regarding any matter within its authority pursuant to this chapter, consider the nuclear asset-recovery bonds issued pursuant to the financing order to be the debt of the electric utility other than for federal income tax purposes, consider the nuclear asset-recovery charges paid under the financing order to be the revenue of the electric utility for any purpose, or consider the nuclear asset-recovery costs or financing costs specified in the financing order to be the costs of the electric utility, nor may the commission determine any action taken by an electric utility which is consistent with the financing order to be unjust or unreasonable.

(b) The commission may not order or otherwise directly or indirectly require an electric utility to use nuclear asset-recovery bonds to finance any project, addition, plant, facility, extension, capital improvement, equipment, or any other expenditure, unless that expenditure is a nuclear asset-recovery cost and the electric utility has filed a petition pursuant to paragraph (2)(a) to finance such expenditure using nuclear asset-recovery bonds. The commission may not refuse to allow an electric utility to recover nuclear asset-recovery costs in an otherwise permissible fashion, or refuse or condition authorization or approval pursuant to s. 366.04 of the issuance and sale by an electric utility of securities or the assumption by the utility of liabilities or obligations, solely because of the potential availability of nuclear asset-recovery cost financing.

(4) ELECTRIC UTILITY DUTIES.—The electric bills of an electric utility that has obtained a financing order and caused nuclear asset-recovery bonds to be issued must:

(a) Explicitly reflect that a portion of the charges on such bill represents nuclear asset-recovery charges approved in a financing order issued to the electric utility and, if the nuclear asset-recovery property has been transferred to an assignee, must include a statement to the effect that the assignee is the owner of the rights to nuclear asset-recovery charges and that the electric utility or other entity, if applicable, is acting as a collection agent or servicer for the assignee. The tariff applicable to customers must indicate the nuclear asset-recovery charge and the ownership of that charge.

(b) Include the nuclear asset-recovery charge on each customer’s bill as a separate line item titled “Asset Securitization Charge” and include both the rate and the amount of the charge on each bill.

The failure of an electric utility to comply with this subsection does not invalidate, impair, or affect any financing order, nuclear asset-recovery property, nuclear asset-recovery charge, or nuclear asset-recovery bonds, but does subject the electric utility to penalties under s. 366.095.

(5) NUCLEAR ASSET-RECOVERY PROPERTY.—

(a)1. All nuclear asset-recovery property that is specified in a financing order constitutes an existing, present property right or interest therein, notwithstanding that the imposition and collection of nuclear asset-recovery charges depends on the electric utility, to which the financing order is issued, performing its servicing functions relating to the collection of nuclear asset-recovery charges and on future electricity consumption. Such property exists regardless of whether the revenues or proceeds arising from the property have been billed, have accrued, or have been collected and notwithstanding the fact that the value or amount of the property is dependent on the future provision of service to customers by the electric utility or its successors or assignees.

2. Nuclear asset-recovery property specified in a financing order exists until nuclear asset-recovery bonds issued pursuant to the financing order are paid in full and all financing costs and other costs of such nuclear asset-recovery bonds have been recovered in full.

3. All or any portion of nuclear asset-recovery property specified in a financing order issued to an electric utility may be transferred, sold, conveyed, or assigned to a successor or assignee, that is wholly owned, directly or indirectly, by the electric utility, created for the limited purpose of acquiring, owning, or administering nuclear asset-recovery property or issuing nuclear asset-recovery bonds under the financing order. All or any portion of nuclear asset-recovery property may be pledged to secure nuclear asset-recovery bonds issued pursuant to the financing order, amounts payable to financing parties and to counterparties under any ancillary agreements, and other financing costs. Each such transfer, sale, conveyance, assignment, or pledge by an electric utility or affiliate of an electric utility is considered to be a transaction in the ordinary course of business.

4. If an electric utility defaults on any required payment of charges arising from nuclear asset-recovery property specified in a financing order, a court, upon application by an interested party, and without limiting any other remedies available to the applying party, shall order the sequestration and payment of the revenues arising from the nuclear asset-recovery property to the financing parties. Any such financing order remains in full force and effect notwithstanding any reorganization, bankruptcy, or other insolvency proceedings with respect to the electric utility or its successors or assignees.

5. The interest of a transferee, purchaser, acquirer, assignee, or pledgee in nuclear asset-recovery property specified in a financing order issued to an electric utility, and in the revenue and collections arising from that property, is not subject to setoff, counterclaim, surcharge, or defense by the electric utility or any other person or in connection with the reorganization, bankruptcy, or other insolvency of the electric utility or any other entity.

6. Any successor to an electric utility, whether pursuant to any reorganization, bankruptcy, or other insolvency proceeding or whether pursuant to any merger or acquisition, sale, or other business combination, or transfer by operation of law, as a result of electric utility restructuring or otherwise, must perform and satisfy all obligations of, and have the same rights under a financing order as, the electric utility under the financing order in the same manner and to the same extent as the electric utility, including collecting and paying to the person entitled to receive the revenues, collections, payments, or proceeds of the nuclear asset-recovery property.

(b)1. Except as provided in this section, the Uniform Commercial Code does not apply to nuclear asset-recovery property or any right, title, or interest of an electric utility or assignee described in subparagraph (1)(l)1., whether before or after the issuance of the financing order. In addition, such right, title, or interest pertaining to a financing order, including, but not limited to, the associated nuclear asset-recovery property and any revenues, collections, claims, rights to payment, payments, money, or proceeds of or arising from nuclear asset-recovery charges pursuant to such order, is not deemed proceeds of any right or interest other than in the financing order and the nuclear asset-recovery property arising from the order.

2. The creation, attachment, granting, perfection, priority, and enforcement of liens and security interests in nuclear asset-recovery property to secure nuclear asset-recovery bonds is governed solely by this section and, except to the extent provided in this section, not by the Uniform Commercial Code.

3. A valid, enforceable, and attached lien and security interest in nuclear asset-recovery property may be created only upon the later of:

a. The issuance of a financing order;

b. The execution and delivery of a security agreement with a financing party in connection with the issuance of nuclear asset-recovery bonds; or

c. The receipt of value for nuclear asset-recovery bonds.

A valid, enforceable, and attached security interest is perfected against third parties as of the date of filing of a financing statement in the Florida Secured Transaction Registry, as defined in s. 679.527, in accordance with subparagraph 4., and is thereafter a continuously perfected lien; and such security interest in the nuclear asset-recovery property and all proceeds of such nuclear asset-recovery property, regardless of whether billed, accrued, or collected, and regardless of whether deposited into a deposit account and however evidenced, has priority in accordance with subparagraph 8. and takes precedence over any subsequent judicial or other lien creditor. A continuation statement does not need to be filed to maintain such perfection.

4. Financing statements required to be filed pursuant to this section must be filed, maintained, and indexed in the same manner and in the same system of records maintained for the filing of financing statements in the Florida Secured Transaction Registry, as defined in s. 679.527. The filing of such a financing statement is the only method of perfecting a lien or security interest on nuclear asset-recovery property.

5. The priority of a lien and security interest perfected under this paragraph is not impaired by any later modification of the financing order or nuclear asset-recovery property or by the commingling of funds arising from nuclear asset-recovery property with other funds, and any other security interest that may apply to those funds is terminated as to all funds transferred to a segregated account for the benefit of an assignee or a financing party or to an assignee or financing party directly.

6. If a default or termination occurs under the terms of the nuclear asset-recovery bonds, the financing parties or their representatives may foreclose on or otherwise enforce their lien and security interest in any nuclear asset-recovery property as if they were a secured party under Article 9 of the Uniform Commercial Code; and a court may order that amounts arising from nuclear asset-recovery property be transferred to a separate account for the financing parties’ benefit, to which their lien and security interest applies. Upon application by or on behalf of the financing parties to a circuit court of this state, the court shall order the sequestration and payment to the financing parties of revenues arising from the nuclear asset-recovery property.

7. The interest of a pledgee of an interest or any rights in any nuclear asset-recovery property is not perfected until filing as provided in subparagraph 4.

8. The priority of the conflicting interests of pledgees in the same interest or rights in any nuclear asset-recovery property is determined as follows:

a. Conflicting perfected interests or rights of pledgees rank according to priority in time of perfection. Priority dates from the time a filing covering the interest or right is made in accordance with this paragraph.

b. A perfected interest or right of a pledgee has priority over a conflicting unperfected interest or right of a pledgee.

c. A perfected interest or right of a pledgee has priority over a person who becomes a lien creditor after the perfection of such pledgee’s interest or right.

(c) The sale, assignment, or transfer of nuclear asset-recovery property is governed by this paragraph. All of the following apply to a sale, assignment, or transfer under this paragraph:

1. The sale, conveyance, assignment, or other transfer of nuclear asset-recovery property by an electric utility to an assignee that the parties have in the governing documentation expressly stated to be a sale or other absolute transfer is an absolute transfer and true sale of, and not a pledge of or secured transaction relating to, the transferor’s right, title, and interest in, to, and under the nuclear asset-recovery property, other than for federal and state income and franchise tax purposes. After such a transaction, the nuclear asset-recovery property is not subject to any claims of the transferor or the transferor’s creditors, other than creditors holding a prior security interest in the nuclear asset-recovery property perfected under paragraph (b).

2. The characterization of the sale, conveyance, assignment, or other transfer as a true sale or other absolute transfer under subparagraph 1. and the corresponding characterization of the transferee’s property interest are not affected by:

a. Commingling of amounts arising with respect to the nuclear asset-recovery property with other amounts;

b. The retention by the transferor of a partial or residual interest, including an equity interest, in the nuclear asset-recovery property, whether direct or indirect, or whether subordinate or otherwise;

c. Any recourse that the transferee may have against the transferor other than any such recourse created, contingent upon, or otherwise occurring or resulting from one or more of the transferor’s customers’ inability or failure to timely pay all or a portion of the nuclear asset-recovery charge;

d. Any indemnifications, obligations, or repurchase rights made or provided by the transferor, other than indemnity or repurchase rights based solely upon a transferor’s customers’ inability or failure to timely pay all or a portion of the nuclear asset-recovery charge;

e. The responsibility of the transferor to collect nuclear asset-recovery charges;

f. The treatment of the sale, conveyance, assignment, or other transfer for tax, financial reporting, or other purposes; or

g. The granting or providing to holders of nuclear asset-recovery bonds a preferred right to the nuclear asset-recovery property or credit enhancement by the electric utility or its affiliates with respect to such nuclear asset-recovery bonds.

3. Any right that an electric utility has in the nuclear asset-recovery property before its pledge, sale, or transfer or any other right created under this section or created in the financing order and assignable under this section or assignable pursuant to a financing order is property in the form of a contract right. Transfer of an interest in nuclear asset-recovery property to an assignee is enforceable only upon the later of the issuance of a financing order, the execution and delivery of transfer documents to the assignee in connection with the issuance of nuclear asset-recovery bonds, and the receipt of value. An enforceable transfer of an interest in nuclear asset-recovery property to an assignee is perfected against all third parties, including subsequent judicial or other lien creditors, when a notice of that transfer has been given by the filing of a financing statement in accordance with subparagraph (b)4. The transfer is perfected against third parties as of the date of filing.

4. Financing statements required to be filed under this section must be maintained and indexed in the same manner and in the same system of records maintained for the filing of financing statements in the Florida Secured Transaction Registry, as defined in s. 679.527. The filing of such a financing statement is the only method of perfecting a transfer of nuclear asset-recovery property.

5. The priority of a transfer perfected under this section is not impaired by any later modification of the financing order or nuclear asset-recovery property or by the commingling of funds arising from nuclear asset-recovery property with other funds. Any other security interest that may apply to those funds, other than a security interest perfected under paragraph (b), is terminated when they are transferred to a segregated account for the assignee or a financing party. If nuclear asset-recovery property has been transferred to an assignee or financing party, any proceeds of that property must be held in trust for the assignee or financing party.

6. The priority of the conflicting interests of assignees in the same interest or rights in any nuclear asset-recovery property is determined as follows:

a. Conflicting perfected interests or rights of assignees rank according to priority in time of perfection. Priority dates from the time a filing covering the transfer is made in accordance with subparagraph (b)4.

b. A perfected interest or right of an assignee has priority over a conflicting unperfected interest or right of an assignee.

c. A perfected interest or right of an assignee has priority over a person who becomes a lien creditor after the perfection of such assignee’s interest or right.

(6) DESCRIPTION OR INDICATION OF PROPERTY.—The description of nuclear asset-recovery property being transferred to an assignee in any sale agreement, purchase agreement, or other transfer agreement, granted or pledged to a pledgee in any security agreement, pledge agreement, or other security document, or indicated in any financing statement is only sufficient if such description or indication describes the financing order that created the nuclear asset-recovery property and states that such agreement or financing statement covers all or part of such property described in such financing order. This subsection applies to all purported transfers of, and all purported grants or liens or security interests in, nuclear asset-recovery property, regardless of whether the related sale agreement, purchase agreement, other transfer agreement, security agreement, pledge agreement, or other security document was entered into, or any financing statement was filed, before or after the effective date of this section.

(7) FINANCING STATEMENTS.—All financing statements referenced in this section are subject to Part 5 of Article 9 of the Uniform Commercial Code, except that the requirement as to continuation statements does not apply.

(8) CHOICE OF LAW.—The law governing the validity, enforceability, attachment, perfection, priority, and exercise of remedies with respect to the transfer of an interest or right or the pledge or creation of a security interest in any nuclear asset-recovery property shall be the laws of this state, and exclusively, the laws of this section.

(9) NUCLEAR ASSET-RECOVERY BONDS NOT PUBLIC DEBT.—The state or its political subdivisions are not liable on any nuclear asset-recovery bonds, and the bonds are not a debt or a general obligation of the state or any of its political subdivisions, agencies, or instrumentalities. An issue of nuclear asset-recovery bonds does not, directly, indirectly, or contingently obligate the state or any agency, political subdivision, or instrumentality of the state to levy any tax or make any appropriation for payment of the nuclear asset-recovery bonds, other than in their capacity as consumers of electricity. This subsection does not preclude bond guarantees or enhancements pursuant to this section. All nuclear asset-recovery bonds must contain on the face thereof a statement to the following effect: “Neither the full faith and credit nor the taxing power of the State of Florida is pledged to the payment of the principal of, or interest on, this bond.”

(10) NUCLEAR ASSET-RECOVERY BONDS AS LEGAL INVESTMENTS WITH RESPECT TO INVESTORS THAT REQUIRE STATUTORY AUTHORITY REGARDING LEGAL INVESTMENT.—All of the following entities may legally invest any sinking funds, moneys, or other funds belonging to them or under their control in nuclear asset-recovery bonds:

(a) The state, the investment board, municipal corporations, political subdivisions, public bodies, and public officers, except for members of the commission.

(b) Banks and bankers, savings and loan associations, credit unions, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business.

(c) Personal representatives, guardians, trustees, and other fiduciaries.

(d) All other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of a similar nature.

(11) STATE PLEDGE.—

(a) For purposes of this subsection, the term “bondholder” means a person who holds a nuclear asset-recovery bond.

(b) The state pledges to and agrees with bondholders, the owners of the nuclear asset-recovery property, and other financing parties that the state will not:

1. Alter the provisions of this section which make the nuclear asset-recovery charges imposed by a financing order irrevocable, binding, and nonbypassable charges;

2. Take or permit any action that impairs or would impair the value of nuclear asset-recovery property or revises the nuclear asset-recovery costs for which recovery is authorized; or

3. Except as authorized under this section, reduce, alter, or impair nuclear asset-recovery charges that are to be imposed, collected, and remitted for the benefit of the bondholders and other financing parties until any and all principal, interest, premium, financing costs and other fees, expenses, or charges incurred, and any contracts to be performed, in connection with the related nuclear asset-recovery bonds have been paid and performed in full.

This paragraph does not preclude limitation or alteration if full compensation is made by law for the full protection of the nuclear asset-recovery charges collected pursuant to a financing order and of the holders of nuclear asset-recovery bonds and any assignee or financing party entering into a contract with the electric utility.

(c) Any person or entity that issues nuclear asset-recovery bonds may include the pledge specified in paragraph (b) in the nuclear asset-recovery bonds and related documentation.

(12) NOT AN ELECTRIC UTILITY.—An assignee or financing party is not an electric utility or person providing electric service by virtue of engaging in the transactions described in this section.

(13) CONFLICTS.—If there is a conflict between this section and any other law regarding the attachment, assignment, or perfection, or the effect of perfection, or priority of, assignment or transfer of, or security interest in nuclear asset-recovery property, this section shall govern.

(14) EFFECT OF INVALIDITY ON ACTIONS.—Effective on the date that nuclear asset-recovery bonds are first issued under this section, if any provision of this section is held invalid or is invalidated, superseded, replaced, repealed, or expires for any reason, that occurrence does not affect the validity of any action allowed under this section which is taken by an electric utility, an assignee, a financing party, a collection agent, or a party to an ancillary agreement; and any such action remains in full force and effect with respect to all nuclear asset-recovery bonds issued or authorized in a financing order issued under this section before the date that such provision is held invalid or is invalidated, superseded, replaced, or repealed, or expires for any reason.

(15) PENALTIES.—A violation of this section or of a financing order issued under this section subjects the utility that obtained the order to penalties under s. 366.095 and to any other penalties or remedies that the commission determines are necessary to achieve the intent of this section and the intent and terms of the financing order and to prevent any increase in financial impact to the utility’s customers above that set forth in the financing order. If the commission orders a penalty or a remedy for a violation, the monetary penalty or remedy and the costs of defending against the proposed penalty or remedy may not be recovered from the customers. The commission may not make adjustments to nuclear asset-recovery charges for any such penalties or remedies.

History.—s. 7, ch. 2015-129; s. 36, ch. 2016-10.






Chapter 367 - WATER AND WASTEWATER SYSTEMS

367.011 - Jurisdiction; legislative intent.

367.011 Jurisdiction; legislative intent.—

(1) This chapter may be cited as the “Water and Wastewater System Regulatory Law.”

(2) The Florida Public Service Commission shall have exclusive jurisdiction over each utility with respect to its authority, service, and rates.

(3) The regulation of utilities is declared to be in the public interest, and this law is an exercise of the police power of the state for the protection of the public health, safety, and welfare. The provisions of this chapter shall be liberally construed for the accomplishment of this purpose.

(4) This chapter shall supersede all other laws on the same subject, and subsequent inconsistent laws shall supersede this chapter only to the extent that they do so by express reference. This chapter shall not impair or take away vested rights other than procedural rights or benefits.

History.—s. 1, ch. 71-278; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 25, 26, ch. 80-99; ss. 2, 3, ch. 81-318; ss. 6, 15, ch. 82-25; ss. 1, 26, 27, ch. 89-353; s. 4, ch. 91-429.



367.021 - Definitions.

367.021 Definitions.—As used in this chapter, the following words or terms shall have the meanings indicated:

(1) “Certificate of authorization” means a document issued by the commission authorizing a utility to provide service in a specific service area.

(2) “Commission” means the Florida Public Service Commission.

(3) “Contribution-in-aid-of-construction” means any amount or item of money, services, or property received by a utility, from any person or governmental authority, any portion of which is provided at no cost to the utility, which represents a donation or contribution to the capital of the utility, and which is used to offset the acquisition, improvement, or construction costs of the utility property, facilities, or equipment used to provide utility services.

(4) “Corporate undertaking” means the unqualified guarantee of a utility to pay a refund and pay interest connected therewith which may be ordered by the commission at such time as the obligation becomes fixed and final.

(5) “Domestic wastewater” means wastewater principally from dwellings, business buildings, institutions, and sanitary wastewater or sewage treatment plants.

(6) “Effluent reuse” means the use of wastewater after the treatment process, generally for reuse as irrigation water or for in-plant use.

(7) “Governmental authority” means a political subdivision, as defined by s. 1.01(8), a regional water supply authority created pursuant to s. 373.713, or a nonprofit corporation formed for the purpose of acting on behalf of a political subdivision with respect to a water or wastewater facility.

(8) “Industrial wastewater” means wastewater not otherwise defined as domestic wastewater, including runoff and leachate from areas that receive pollutants associated with industrial or commercial storage, handling, or processing.

(9) “Official date of filing” means the date upon which it has been determined, pursuant to s. 367.083, by the commission that the utility has filed with the clerk the minimum filing requirements as established by rule of the commission.

(10) “Service area” means the geographical area described in a certificate of authorization, which may be within or without the boundaries of an incorporated municipality and may include areas in more than one county.

(11) “System” means facilities and land used or useful in providing service and, upon a finding by the commission, may include a combination of functionally related facilities and land.

(12) “Utility” means a water or wastewater utility and, except as provided in s. 367.022, includes every person, lessee, trustee, or receiver owning, operating, managing, or controlling a system, or proposing construction of a system, who is providing, or proposes to provide, water or wastewater service to the public for compensation.

(13) “Wastewater” means the combination of the liquid and water-carried pollutants from a residence, commercial building, industrial plant, or institution, together with any groundwater, surface runoff, or leachate that may be present.

History.—s. 1, ch. 71-278; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 25, 26, ch. 80-99; ss. 2, 3, ch. 81-318; ss. 2, 26, 27, ch. 89-353; s. 4, ch. 91-429; s. 3, ch. 99-319; s. 9, ch. 2010-205.



367.022 - Exemptions.

367.022 Exemptions.—The following are not subject to regulation by the commission as a utility nor are they subject to the provisions of this chapter, except as expressly provided:

(1) The sale, distribution, or furnishing of bottled water.

(2) Systems owned, operated, managed, or controlled by governmental authorities, including water or wastewater facilities operated by private firms under water or wastewater facility privatization contracts as defined in s. 153.91, and nonprofit corporations formed for the purpose of acting on behalf of a political subdivision with respect to a water or wastewater facility.

(3) Manufacturers providing service solely in connection with their operations.

(4) Public lodging establishments providing service solely in connection with service to their guests.

(5) Landlords providing service to their tenants without specific compensation for the service.

(6) Systems with the capacity or proposed capacity to serve 100 or fewer persons.

(7) Nonprofit corporations, associations, or cooperatives providing service solely to members who own and control such nonprofit corporations, associations, or cooperatives.

(8) Any person who resells water or wastewater service at a rate or charge which does not exceed the actual purchase price of the water or wastewater.

(9) Any person who resells water service to his or her tenants or to individually metered residents for a fee that does not exceed the actual purchase price of the water plus the actual cost of meter reading and billing, not to exceed 9 percent of the actual cost of service.

(10) Wastewater treatment plants operated exclusively for disposing of industrial wastewater.

(11) The sale of bulk supplies of desalinated water to a governmental authority.

(12) Any person providing only nonpotable water for irrigation or fireflow purposes in a geographic area where potable water service is available from a governmentally or privately owned utility or a private well.

(13) The sale for resale of bulk supplies of water or the sale or resale of wastewater services to a governmental authority or to a utility regulated pursuant to this chapter either by the commission or the county.

History.—s. 1, ch. 71-278; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 3, 25, 26, ch. 80-99; ss. 2, 3, ch. 81-318; ss. 3, 26, 27, ch. 89-353; s. 1, ch. 90-166; s. 4, ch. 91-429; s. 1, ch. 96-107; s. 10, ch. 96-202; s. 24, ch. 97-236; s. 4, ch. 99-319; s. 39, ch. 2002-296; s. 2, ch. 2016-226.



367.031 - Original certificate.

367.031 Original certificate.—Each utility subject to the jurisdiction of the commission must obtain from the commission a certificate of authorization to provide water or wastewater service. A utility must obtain a certificate of authorization from the commission prior to being issued a permit by the Department of Environmental Protection for the construction of a new water or wastewater facility or prior to being issued a consumptive use or drilling permit by a water management district. The commission shall grant or deny an application for a certificate of authorization within 90 days after the official filing date of the completed application, unless an objection is filed pursuant to ss. 120.569 and 120.57, or the application will be deemed granted.

History.—s. 1, ch. 71-278; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 5, 25, 26, ch. 80-99; ss. 2, 3, ch. 81-318; s. 1, ch. 85-85; ss. 4, 26, 27, ch. 89-353; s. 4, ch. 91-429; s. 8, ch. 93-35; s. 183, ch. 94-356; s. 3, ch. 96-407; s. 94, ch. 96-410.



367.045 - Certificate of authorization; application and amendment procedures.

367.045 Certificate of authorization; application and amendment procedures.—

(1) When a utility applies for an initial certificate of authorization from the commission, it shall:

(a) Provide notice of the actual application filed by mail or personal delivery to the governing body of the county or city affected, to the Public Counsel, to the commission, and to such other persons and in such other manner as may be prescribed by commission rule;

(b) Provide all information required by rule or order of the commission, which information may include a detailed inquiry into the ability of the applicant to provide service, the area and facilities involved, the need for service in the area involved, and the existence or nonexistence of service from other sources within geographical proximity to the area in which the applicant seeks to provide service;

(c) File with the commission schedules showing all rates, classifications, and charges for service of every kind proposed by it and all rules, regulations, and contracts relating thereto;

(d) File the application fee required by s. 367.145; and

(e) Submit an affidavit that the applicant has provided notice of its actual application pursuant to this section.

(2) A utility may not delete or extend its service outside the area described in its certificate of authorization until it has obtained an amended certificate of authorization from the commission. When a utility applies for an amended certificate of authorization from the commission, it shall:

(a) Provide notice of the actual application filed by mail or personal delivery to the governing body of the county or municipality affected, to the Public Counsel, to the commission, and to such other persons and in such other manner as may be prescribed by commission rule;

(b) Provide all information required by rule or order of the commission, which information may include a detailed inquiry into the ability or inability of the applicant to provide service, the need or lack of need for service in the area that the applicant seeks to delete or add; the existence or nonexistence of service from other sources within geographical proximity to the area that the applicant seeks to delete or add, and a description of the area sought to be deleted or added to the area described in the applicant’s current certificate of authorization;

(c) Provide a reference to the number of the most recent order of the commission establishing or amending the applicant’s rates and charges;

(d) Submit an affidavit that the utility has tariffs and annual reports on file with the commission;

(e) File the application fee required by s. 367.145; and

(f) Submit an affidavit that the applicant has provided notice of its actual application pursuant to this section.

(3) If, within 30 days after the last day that notice was mailed or published by the applicant, whichever is later, the commission does not receive written objection to the notice, the commission may dispose of the application without hearing. If the applicant is dissatisfied with the disposition, it may bring a proceeding under ss. 120.569 and 120.57.

(4) If, within 30 days after the last day that notice was mailed or published by the applicant, whichever is later, the commission receives from the Public Counsel, a governmental authority, or a utility or consumer who would be substantially affected by the requested certification or amendment a written objection requesting a proceeding pursuant to ss. 120.569 and 120.57, the commission shall order such proceeding conducted in or near the area for which application is made, if feasible. Notwithstanding the ability to object on any other ground, a county or municipality has standing to object on the ground that the issuance or amendment of the certificate of authorization violates established local comprehensive plans developed pursuant to ss. 163.3161-163.3211. If a consumer, utility, or governmental authority or the Public Counsel requests a public hearing on the application, such hearing must, if feasible, be held in or near the area for which application is made; and the transcript of such hearing and any material submitted at or before the hearing must be considered as part of the record of the application and any proceeding related thereto.

(5)(a) The commission may grant or amend a certificate of authorization, in whole or in part or with modifications in the public interest, but may not grant authority greater than that requested in the application or amendment thereto and noticed under this section; or it may deny a certificate of authorization or an amendment to a certificate of authorization, if in the public interest. The commission may deny an application for a certificate of authorization for any new Class C wastewater system, as defined by commission rule, if the public can be adequately served by modifying or extending a current wastewater system. The commission may not grant a certificate of authorization for a proposed system, or an amendment to a certificate of authorization for the extension of an existing system, which will be in competition with, or a duplication of, any other system or portion of a system, unless it first determines that such other system or portion thereof is inadequate to meet the reasonable needs of the public or that the person operating the system is unable, refuses, or neglects to provide reasonably adequate service.

(b) When granting or amending a certificate of authorization, the commission need not consider whether the issuance or amendment of the certificate of authorization is inconsistent with the local comprehensive plan of a county or municipality unless a timely objection to the notice required by this section has been made by an appropriate motion or application. If such an objection has been timely made, the commission shall consider, but is not bound by, the local comprehensive plan of the county or municipality.

(6) The revocation, suspension, transfer, or amendment of a certificate of authorization is subject to the provisions of this section. The commission shall give 30 days’ notice before it initiates any such action.

History.—ss. 5, 27, ch. 89-353; s. 4, ch. 91-429; s. 95, ch. 96-410.



367.071 - Sale, assignment, or transfer of certificate of authorization, facilities, or control.

367.071 Sale, assignment, or transfer of certificate of authorization, facilities, or control.—

(1) No utility shall sell, assign, or transfer its certificate of authorization, facilities or any portion thereof, or majority organizational control without determination and approval of the commission that the proposed sale, assignment, or transfer is in the public interest and that the buyer, assignee, or transferee will fulfill the commitments, obligations, and representations of the utility. However, a sale, assignment, or transfer of its certificate of authorization, facilities or any portion thereof, or majority organizational control may occur prior to commission approval if the contract for sale, assignment, or transfer is made contingent upon commission approval.

(2) The commission may impose a penalty pursuant to s. 367.161 when a transfer occurs prior to approval by the commission. The transferor remains liable for any outstanding regulatory assessment fees, fines, or refunds of the utility.

(3) An application for proposed sale, assignment, or transfer shall be accompanied by a fee as provided by s. 367.145. No fee is required to be paid by a governmental authority that is the buyer, assignee, or transferee.

(4) An application shall be disposed of as provided in s. 367.045, except that:

(a) The sale of facilities, in whole or part, to a governmental authority shall be approved as a matter of right; however, the governmental authority shall, prior to taking any official action, obtain from the utility or commission with respect to the facilities to be sold the most recent available income and expense statement, balance sheet, and statement of rate base for regulatory purposes and contributions-in-aid-of-construction. Any request for rate relief pending before the commission at the time of sale is deemed to have been withdrawn. Interim rates, if previously approved by the commission, must be discontinued, and any money collected pursuant to interim rate relief must be refunded to the customers of the utility with interest.

(b) When paragraph (a) does not apply, the commission shall amend the certificate of authorization as necessary to reflect the change resulting from the sale, assignment, or transfer.

(5) The commission by order may establish the rate base for a utility or its facilities or property when the commission approves a sale, assignment, or transfer thereof, except for any sale, assignment, or transfer to a governmental authority.

(6) Any person, company, or organization that obtains ownership or control over any system, or part thereof, through foreclosure of a mortgage or other encumbrance, shall continue service without interruption and may not remove or dismantle any portion of the system previously dedicated to public use which would impair the ability to provide service, without the express approval of the commission. This provision may be enforced by an injunction issued by a court of competent jurisdiction.

History.—s. 1, ch. 71-278; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 9, 25, 26, ch. 80-99; ss. 2, 3, ch. 81-318; ss. 7, 15, ch. 82-25; ss. 6, 26, 27, ch. 89-353; s. 2, ch. 90-166; s. 4, ch. 91-429; s. 5, ch. 99-319.



367.072 - Petition to revoke certificate of authorization.

367.072 Petition to revoke certificate of authorization.—The Legislature finds that it is in the public interest that water service be of good quality and consistent with the standards set forth in this chapter. Therefore, a utility’s certificate of authorization to provide water service may be revoked if, after its customers file a petition with the commission, the commission finds that revocation is in the best interest of the customers in accordance with this section. As used in this section, the term “customer” means an individual whose property is serviced by a single meter or a person whose name appears on the bill for a master meter.

(1)(a) If the commission receives a letter from the customers of a utility stating their intent to file a petition pursuant to this section, the commission staff, within 10 days after receipt of the letter, shall notify the utility of the customers’ intent to file a petition.

(b) Commission staff shall send to the customers instructions regarding the information required on the petition and the subsequent process the commission will follow. The petition must be filed within 90 days after the receipt of the instructions. Commission staff shall review the petition and notify the customers within 10 days after receipt of the petition that the petition is sufficient for the commission to act or that additional information is necessary. The customers must file a cured petition within 30 days after receipt of the notice to cure and provide a copy of the petition to the utility. If the customers fail to file or refile a petition within the allotted time, the commission shall dismiss the petition with prejudice, and the customers may not file another petition for 1 year after the dismissal.

(2) A petition must:

(a) State with specificity each issue that customers have with the quality of water service, each time the issue was reported to the utility, and how long each issue has existed; and

(b) Be signed by at least 65 percent of the customers of the service area covered under the certificate of authorization. A person whose name appears on the bill for a master meter may sign a petition if at least 65 percent of the customers, tenants, or unit owners served by the master meter support the petition, in which case documentation of such support must be included with the petition.

(3) If the petition is in compliance with this section and the issues identified within the petition support a reasonable likelihood that the utility is failing to provide quality of water service, the utility shall thereafter be prohibited from filing a rate case until the commission has issued a final order addressing the issues identified in the petition. The utility shall use the following criteria in preparing a response to the commission, addressing the issues identified within the petition and defending the quality of its water service:

(a) Federal and state primary water quality standards or secondary water quality standards pursuant to s. 367.0812; and

(b) The relationship between the utility and its customers, including each complaint received regarding the quality of water service, the length of time each customer has been complaining about the service, the resolution of each complaint, and the time it has taken to address such complaints.

(4) The commission shall evaluate the issues identified in the petition, the utility’s response as to whether it is providing quality of water service, and any other factor the commission deems relevant.

(5) Based upon its evaluation, the commission shall:

(a) Dismiss the petition, in which case the decision must be supported by clear and convincing evidence and is subject to ss. 120.569 and 120.57;

(b) Require the utility to take the necessary steps to correct the quality of water service issues identified in the petition. The commission shall set benchmarks within a timeframe, not to exceed 3 years, and may require the utility to provide interim reports describing its progress in meeting such benchmarks. The commission may extend the term 3 years for circumstances that delay the project which are not in the control of the utility, such as natural disasters and obtaining permits necessary for meeting such benchmarks; or

(c) Notwithstanding s. 367.045, revoke the utility’s certificate of authorization, in which case a receiver must be appointed pursuant to s. 367.165 until a sale of the utility system has been approved pursuant to s. 367.071.

(6) The commission shall adopt by rule the format of and requirements for a petition and may adopt other rules to administer this section.

History.—s. 1, ch. 2014-68.



367.081 - Rates; procedure for fixing and changing.

367.081 Rates; procedure for fixing and changing.—

(1) Except as provided in subsection (4) or subsection (6), a utility may only charge rates and charges that have been approved by the commission.

(2)(a)1. The commission shall, either upon request or upon its own motion, fix rates which are just, reasonable, compensatory, and not unfairly discriminatory. In every such proceeding, the commission shall consider the value and quality of the service and the cost of providing the service, which shall include, but not be limited to, debt interest; the requirements of the utility for working capital; maintenance, depreciation, tax, and operating expenses incurred in the operation of all property used and useful in the public service; and a fair return on the investment of the utility in property used and useful in the public service. However, the commission shall not allow the inclusion of contributions-in-aid-of-construction in the rate base of any utility during a rate proceeding, nor shall the commission impute prospective future contributions-in-aid-of-construction against the utility’s investment in property used and useful in the public service; and accumulated depreciation on such contributions-in-aid-of-construction shall not be used to reduce the rate base, nor shall depreciation on such contributed assets be considered a cost of providing utility service.

2. For purposes of such proceedings, the commission shall consider utility property, including land acquired or facilities constructed or to be constructed within a reasonable time in the future, not to exceed 24 months after the end of the historic base year used to set final rates unless a longer period is approved by the commission, to be used and useful in the public service, if:

a. Such property is needed to serve current customers;

b. Such property is needed to serve customers 5 years after the end of the test year used in the commission’s final order on a rate request as provided in subsection (6) at a growth rate for equivalent residential connections not to exceed 5 percent per year; or

c. Such property is needed to serve customers more than 5 full years after the end of the test year used in the commission’s final order on a rate request as provided in subsection (6) only to the extent that the utility presents clear and convincing evidence to justify such consideration.

Notwithstanding the provisions of this paragraph, the commission shall approve rates for service which allow a utility to recover from customers the full amount of environmental compliance costs. Such rates may not include charges for allowances for funds prudently invested or similar charges. For purposes of this requirement, the term “environmental compliance costs” includes all reasonable expenses and fair return on any prudent investment incurred by a utility in complying with the requirements or conditions contained in any permitting, enforcement, or similar decisions of the United States Environmental Protection Agency, the Department of Environmental Protection, a water management district, or any other governmental entity with similar regulatory jurisdiction.

(b) In establishing initial rates for a utility, the commission may project the financial and operational data as set out in paragraph (a) to a point in time when the utility is expected to be operating at a reasonable level of capacity.

(c) In establishing rates for a utility, upon its own motion or upon the request of a utility, the commission may authorize a utility to create a utility reserve fund for infrastructure repair and replacement for a utility for existing distribution and collection infrastructure that is nearing the end of its useful life or is detrimental to water quality or reliability of service, to be funded by a portion of the rates charged by the utility, by a secured escrow account, or through a letter of credit. The commission shall adopt rules to govern the implementation, management, and use of the fund, including, but not limited to, rules related to expenses for which the fund may be used, segregation of reserve account funds, requirements for a capital improvement plan, and requirements for commission authorization before disbursements are made from the fund.

(3) The commission, in fixing rates, may determine the prudent cost of providing service during the period of time the rates will be in effect following the entry of a final order relating to the rate request of the utility and may use such costs to determine the revenue requirements that will allow the utility to earn a fair rate of return on its rate base.

(4)(a) On or before March 31 of each year, the commission by order shall establish a price increase or decrease index for major categories of operating costs incurred by utilities subject to its jurisdiction reflecting the percentage of increase or decrease in such costs from the most recent 12-month historical data available. The commission by rule shall establish the procedure to be used in determining such indices and a procedure by which a utility, without further action by the commission, or the commission on its own motion, may implement an increase or decrease in its rates based upon the application of the indices to the amount of the major categories of operating costs incurred by the utility during the immediately preceding calendar year, except to the extent of any disallowances or adjustments for those expenses of that utility in its most recent rate proceeding before the commission. The rules shall provide that, upon a finding of good cause, including inadequate service, the commission may order a utility to refrain from implementing a rate increase hereunder unless implemented under a bond or corporate undertaking in the same manner as interim rates may be implemented under s. 367.082. A utility may not use this procedure between the official filing date of the rate proceeding and 1 year thereafter, unless the case is completed or terminated at an earlier date. A utility may not use this procedure to increase any operating cost for which an adjustment has been or could be made under paragraph (b), or to increase its rates by application of a price index other than the most recent price index authorized by the commission at the time of filing.

(b) The approved rates of any utility shall be automatically increased or decreased without hearing, upon verified notice to the commission 45 days prior to its implementation of the increase or decrease that the utility’s costs for any specified expense item have changed.

1. The new rates authorized shall reflect, on an amortized or annual basis, as appropriate, the cost of or the amount of change in the cost of the specified expense item. The new rates, however, shall not reflect the costs of any specified expense item already included in a utility’s rates. Specified expense items that are eligible for automatic increase or decrease of a utility’s rates include, but are not limited to:

a. The rates charged by a governmental authority or other water or wastewater utility regulated by the commission which provides utility service to the utility.

b. The rates or fees that the utility is charged for electric power.

c. The amount of ad valorem taxes assessed against the utility’s used and useful property.

d. The fees charged by the Department of Environmental Protection in connection with the National Pollutant Discharge Elimination System Program.

e. The regulatory assessment fees imposed upon the utility by the commission.

f. Costs incurred for water quality or wastewater quality testing required by the Department of Environmental Protection.

g. The fees charged for wastewater biosolids disposal.

h. Costs incurred for any tank inspection required by the Department of Environmental Protection or a local governmental authority.

i. Treatment plant operator and water distribution system operator license fees required by the Department of Environmental Protection or a local governmental authority.

j. Water or wastewater operating permit fees charged by the Department of Environmental Protection or a local governmental authority.

k. Consumptive or water use permit fees charged by a water management district.

2. A utility may not use this procedure to increase its rates as a result of an increase in a specific expense item which occurred more than 12 months before the filing by the utility.

3. The commission may establish by rule additional specific expense items that are outside the control of the utility and have been imposed upon the utility by a federal, state, or local law, rule, order, or notice. If the commission establishes such a rule, the commission shall review the rule at least once every 5 years and determine if each expense item should continue to be cause for an automatic increase or decrease and whether additional items should be included.

4. This subsection does not prevent a utility from seeking a change in rates pursuant to subsection (2).

(c) Before implementing a change in rates under this subsection, the utility shall file an affirmation under oath as to the accuracy of the figures and calculations upon which the change in rates is based, stating that the change will not cause the utility to exceed the range of its last authorized rate of return on equity. Whoever makes a false statement in the affirmation required hereunder, which statement he or she does not believe to be true in regard to any material matter, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) If, within 15 months after the filing of a utility’s annual report required by s. 367.121, the commission finds that the utility exceeded the range of its last authorized rate of return on equity after an adjustment in rates as authorized by this subsection was implemented within the year for which the report was filed or was implemented in the preceding year, the commission may order the utility to refund, with interest, the difference to the ratepayers and adjust rates accordingly. This provision shall not be construed to require a bond or corporate undertaking not otherwise required.

(e) Notwithstanding anything herein to the contrary, a utility may not adjust its rates under this subsection more than two times in any 12-month period. For the purpose of this paragraph, a combined application or simultaneously filed applications that were filed under the provisions of paragraphs (a) and (b) shall be considered one rate adjustment.

(f) The commission may regularly, not less often than once each year, establish by order a leverage formula or formulae that reasonably reflect the range of returns on common equity for an average water or wastewater utility and which, for purposes of this section, shall be used to calculate the last authorized rate of return on equity for any utility which otherwise would have no established rate of return on equity. In any other proceeding in which an authorized rate of return on equity is to be established, a utility, in lieu of presenting evidence on its rate of return on common equity, may move the commission to adopt the range of rates of return on common equity that has been established under this paragraph.

(5) An application for a rate change must be accompanied by a fee as provided by s. 367.145, except that no fee shall be required for an application for a rate change made pursuant to subsection (4).

(6) The commission may withhold consent to the operation of any rate request or any portion thereof by a vote to that effect within 60 days after the date of filing of the rate request, or within a shorter period established by rule of the commission. The order shall state a reason or statement of good cause for the withholding of consent. The commission shall provide a copy of the order to the utility and all interested persons who have requested notice. Such consent shall not be withheld for a period longer than 8 months following the date of filing. The new rates or all or any portion thereof not consented to may be placed into effect by the utility under a bond, escrow, or corporate undertaking subject to refund at the expiration of such period upon notice to the commission and upon filing the appropriate tariffs. The commission shall determine whether the corporate undertaking may be filed in lieu of the bond or escrow. The utility shall keep accurate, detailed accounts of all amounts received because of such rates becoming effective under bond, escrow, or corporate undertaking subject to refund, specifying by whom and in whose behalf such amounts were paid. In its final order relating to such rate request, the commission shall direct the utility to refund, with interest at a fair rate to be determined by the commission in such manner as it may direct, such portion of the increased rates which are found not to be justified and which are collected during the periods specified. The commission shall provide by rule for the disposition of any funds not refunded, but in no event shall such funds accrue to the benefit of the utility. The commission shall take final action on the docket and enter its final order within 12 months of the official date of filing.

(7) The commission shall determine the reasonableness of rate case expenses and shall disallow all rate case expenses determined to be unreasonable. No rate case expense determined to be unreasonable shall be paid by a consumer. In determining the reasonable level of rate case expense the commission shall consider the extent to which a utility has utilized or failed to utilize the provisions of paragraph (4)(a) or paragraph (4)(b) and such other criteria as it may establish by rule.

(8) The amount of rate case expense that the commission determines a public utility may recover through its rates pursuant to this chapter shall be apportioned for recovery over 4 years unless a longer period can be justified and is in the public interest. At the conclusion of the recovery period, the public utility shall immediately reduce its rates by the amount of the rate case expense previously included in rates.

(9) A utility may not earn a return on the unamortized balance of the rate case expense. Any unamortized balance of rate case expense shall be excluded in calculating the utility’s rate base.

(10) A utility may specifically request the commission to process its petition for rate relief using the agency’s proposed agency action procedure, as prescribed by commission rule. The commission shall enter its vote on the proposed agency action within 5 months of the official filing date. If the commission’s proposed action is protested, the final decision shall be rendered by the commission within 8 months of the date the protest is filed. At the expiration of 5 months following the official filing date, if the commission has not taken action or, if the commission’s action is protested by a party other than the utility, the utility may place its requested rates into effect under bond, escrow, or corporate undertaking subject to refund, upon notice to the commission and upon filing the appropriate tariffs. The utility shall keep accurate records of amounts received as provided by subsection (6).

History.—s. 1, ch. 71-278; s. 5, ch. 74-195; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 53, ch. 78-95; ss. 10, 25, 26, ch. 80-99; ss. 2, 3, ch. 81-318; ss. 8, 15, ch. 82-25; s. 26, ch. 83-218; s. 3, ch. 84-149; s. 3, ch. 85-85; s. 25, ch. 87-225; ss. 7, 26, 27, ch. 89-353; s. 3, ch. 90-166; s. 4, ch. 91-429; s. 85, ch. 93-213; s. 184, ch. 94-356; s. 978, ch. 95-148; s. 1, ch. 99-319; s. 3, ch. 2016-226.



367.0812 - Rate fixing; quality of water service as criterion.

367.0812 Rate fixing; quality of water service as criterion.—

(1) In fixing rates that are just, reasonable, compensatory, and not unfairly discriminatory, the commission shall consider the extent to which the utility provides water service that meets secondary water quality standards as established by the Department of Environmental Protection. In determining whether a utility has satisfied its obligation to provide quality of water service that meets these standards, the commission shall consider:

(a) Testimony and evidence provided by customers and the utility;

(b) The results of past tests required by a county health department or the Department of Environmental Protection which measure the utility’s compliance with the applicable secondary water quality standards;

(c) Complaints regarding the applicable secondary water quality standards filed by customers with the commission, the Department of Environmental Protection, the respective local governmental entity, or a county health department during the past 5 years; and

(d) If the commission deems necessary, the results of any updated test.

(2)(a) In determining the quality of water service, the commission shall consider a finding by the Department of Environmental Protection as to whether the utility has failed to provide water service that meets the secondary water quality standards of the department.

(b) The utility shall create an estimate of the costs and benefits of a plausible solution to each issue identified by the commission.

(c) The utility shall meet with its customers within a time prescribed by the commission to discuss the estimated costs and benefits of and time necessary for implementing a plausible solution for each quality of water service issue identified, and the utility shall report the results of such meetings to the commission.

(d) The utility shall inform the commission, if:

1. The customers and the utility agree on a solution for each quality of water service issue identified, of each agreed-on solution and the cost of each solution; or

2. The customers and the utility prefer a different solution to at least one of the quality of water service issues identified, of the preferred solutions by each and the cost of each solution.

(e) The commission may require the utility to implement a solution that is in the best interest of the customers for each quality of water service issue. The utility may recover its costs in implementing the solutions ordered by the commission. The commission may establish the necessary benchmarks that a utility must meet for each solution and require the utility to report periodically until each solution is completed.

(3) Notwithstanding s. 367.072, customers may not petition the commission to revoke the certificate of authorization of a utility if it is the subject of a proceeding under this chapter.

(4) The commission may prescribe penalties for a utility’s failure to adequately resolve each quality of water service issue as required. Penalties may include penalties as provided in s. 367.161, a reduction of return on equity of up to 100 basis points, the denial of all or part of a rate increase for a utility’s system or part of a system if it determines that the quality of water service is less than satisfactory until the quality of water is found to be satisfactory, or revocation of the certificate of authorization pursuant to s. 367.072.

(5) The commission shall adopt rules to assess and enforce compliance with this section.

History.—s. 2, ch. 2014-68.



367.0813 - Gain or loss on purchase or condemnation by governmental authority.

367.0813 Gain or loss on purchase or condemnation by governmental authority.—In order to provide appropriate incentives to encourage the private sector to participate in the investment in water and wastewater infrastructure, to protect private sector property rights of a utility’s shareholders, and to avoid an additional burden of costs placed on ratepayers by relitigating this issue, the Legislature affirms and clarifies the clear policy of this state that gains or losses from a purchase or condemnation of a utility’s assets which results in the loss of customers served by such assets and the associated future revenue streams shall be borne by the shareholders of the utility. This section applies to all transactions prior to and after the effective date of this section.

History.—s. 2, ch. 2004-336.



367.0814 - Staff assistance in changing rates and charges; interim rates.

367.0814 Staff assistance in changing rates and charges; interim rates.—

(1) The commission may establish rules by which a water or wastewater utility whose gross annual revenues are $250,000 or less may request and obtain staff assistance for the purpose of changing its rates and charges. A utility may request staff assistance by filing an application with the commission. The gross annual revenue level shall be adjusted on July 1, 2013, and every 5 years thereafter, based on the most recent cumulative 5 years of the price index established by the commission pursuant to s. 367.081(4)(a).

(2) The official date of filing is established as 30 days after official acceptance by the commission of the application. If a utility does not remit a fee, as provided by s. 367.145, within 30 days after acceptance, the commission may deny the application. The commission has 15 months after the official date of filing within which to issue a final order.

(3) The provisions of s. 367.081(1), (2)(a), and (3) shall apply in determining the utility’s rates and charges. However, the commission may not award rate case expenses to recover attorney fees or fees of other outside consultants who are engaged for the purpose of preparing or filing the case if a utility receives staff assistance in changing rates and charges pursuant to this section, unless the Office of Public Counsel or interested parties have intervened. The commission may award rate case expenses for attorney fees or fees of other outside consultants if such fees are incurred for the purpose of providing consulting or legal services to the utility after the initial staff report is made available to customers and the utility. If there is a protest or appeal by a party other than the utility, the commission may award rate case expenses to the utility for attorney fees or fees of other outside consultants for costs incurred after the protest or appeal. By December 31, 2016, the commission must propose rules to administer this subsection.

(4) The commission may, upon its own motion, or upon petition from the regulated utility, authorize the collection of interim rates until the effective date of the final order. Such interim rates may be based upon a test period different from the test period used in the request for permanent rate relief. To establish interim relief, there must be a demonstration that the operation and maintenance expenses exceed the revenues of the regulated utility, and interim rates shall not exceed the level necessary to cover operation and maintenance expenses as defined by the Uniform System of Accounts for Class C Water and Wastewater Utilities (1996) of the National Association of Regulatory Utility Commissioners.

(5) The commission may require that the difference between the interim rates and the previously authorized rates be collected under bond, escrow, letter of credit, or corporate undertaking subject to refund with interest at a rate ordered by the commission.

(6) The utility, in requesting staff assistance, shall agree to accept the final rates and charges approved by the commission unless the final rates and charges produce less revenue than the existing rates and charges.

(7) In the event of a protest or appeal by a party other than the utility, the commission may provide for temporary rates subject to refund with interest.

(8) If a utility becomes exempt from commission regulation or jurisdiction during the pendency of a staff-assisted rate case, the request for rate relief is deemed to have been withdrawn. Interim rates, if previously approved, shall become final. Temporary rates, if previously approved, must be discontinued, and any money collected pursuant to the temporary rates, or the difference between temporary and interim rates, if previously approved, must be refunded to the customers of the utility with interest.

(9) The commission may by rule establish standards and procedures whereby rates and charges of small utilities may be set using criteria other than those set forth in s. 367.081(1), (2)(a), and (3).

(10) The commission shall submit to the President of the Senate and the Speaker of the House of Representatives by January 1, 2013, and every 5 years thereafter, a report of the status of proceedings conducted under this section, including the number of utilities eligible to request staff assistance, the number of proceedings conducted annually for the most recent 5-year period, the associated impact on commission resources, and any other information the commission deems appropriate.

History.—ss. 8, 27, ch. 89-353; s. 4, ch. 91-429; s. 7, ch. 99-319; s. 1, ch. 2008-56; s. 4, ch. 2016-226.



367.0817 - Reuse projects.

367.0817 Reuse projects.—

(1) A utility may submit a reuse project plan for commission approval. A reuse project plan shall include:

(a) A description of the project and other effluent disposal options considered by the utility.

(b) Copies of the pertinent Department of Environmental Protection and water management district permit applications filed or, in lieu thereof, a statement of the project’s permit status.

(c) A statement that the reuse project is required or recommended pursuant to s. 403.064 or other relevant authority.

(d) The number and identity of the project’s proposed reuse customer(s) and copies of written agreements, if any, between the utility and the customer(s) regarding the project.

(e) The projected costs associated with the reuse project. As used in this section, the term “costs” includes, but is not limited to, all capital investments, including a rate of return, any applicable taxes, and all expenses related to or resulting from the reuse project which were not considered in the utility’s last rate proceeding.

(f) The utility’s proposal for recovering the project’s costs through rates.

(g) A proposed inservice schedule for the project.

(h) Any other information the commission may require pursuant to rule.

(2) The commission shall review the utility’s reuse project plan and shall determine whether the projected costs are prudent and the proposed rates are reasonable and in the public interest. The commission shall issue a proposed agency action order to approve or disapprove the utility’s reuse project plan. The commission shall enter its vote on the proposed agency action within 5 months of the date of filing. If the commission’s proposed action is protested, the final decision shall be rendered by the commission within 8 months of the date the protest is filed.

(3) All prudent costs of a reuse project shall be recovered in rates. The Legislature finds that reuse benefits water, wastewater, and reuse customers. The commission shall allow a utility to recover the costs of a reuse project from the utility’s water, wastewater, or reuse customers or any combination thereof as deemed appropriate by the commission.

(4) The commission’s order approving the reuse project plan shall approve rates based on projected costs and shall provide for the implementation of rates without the need for a subsequent proceeding. The commission shall allow the approved rates to be implemented when the reuse project plan is approved or when the project is placed in service. If the commission allows the rates to be implemented when the plan is approved, the commission may order the utility to escrow the resulting revenues until the project is placed in service. Escrowed revenues shall be used exclusively for the reuse project.

(5) If the commission allows the rates to be implemented when the plan is approved, the utility may place its proposed rates into effect on a temporary basis, subject to refund, in the event of a protest by a party other than the utility. If the utility has requested rate implementation upon approval of the plan and the commission has exceeded the time allowed in subsection (2), the utility may place its proposed rates into effect on a temporary basis, subject to refund.

(6) After the reuse project is placed in service, the commission, by petition or on its own motion, may initiate a proceeding to true-up the costs of the reuse project and the resulting rates.

History.—s. 1, ch. 94-243.



367.082 - Interim rates; procedure.

367.082 Interim rates; procedure.—

(1) The commission may, during any proceeding for a change of rates, upon its own motion, upon petition from any party, or by a tariff filing of a utility or a regulated company, authorize the collection of interim rates until the effective date of the final order. Such interim rates may be based upon a test period different from the test period used in the request for permanent rate relief. Upon application by a utility, the commission may use the projected test-year rate base when determining the interim rates or revenues subject to refund. To establish a prima facie entitlement for interim relief, the commission, the petitioning party, the utility, or the regulated company shall demonstrate that the utility or the regulated company is earning outside the range of reasonableness on rate of return calculated in accordance with subsection (5).

(2)(a) In a proceeding for an interim increase in rates, the commission shall authorize, within 60 days of the filing for such relief, the collection of rates sufficient to earn the minimum of the range of rate of return calculated in accordance with subparagraph (5)(b)2. The difference between the interim rates and the previously authorized rates shall be collected under bond, escrow, letter of credit, or corporate undertaking subject to refund with interest at a rate ordered by the commission.

(b) In a proceeding for an interim decrease in rates, the commission shall authorize, within 60 days of the filing for such relief, the continued collection of the previously authorized rates; however, revenues collected under those rates sufficient to reduce the achieved rate of return to the maximum of the rate of return calculated in accordance with subsection (5) shall be placed under bond, escrow, letter of credit, or corporate undertaking subject to refund with interest at a rate ordered by the commission.

(c) The commission shall determine whether escrow, letter of credit, or corporate undertaking may be filed in lieu of the bond.

(3) In granting such relief, the commission may, in an expedited hearing but within 60 days of the commencement of the proceeding, upon petition or upon its own motion, preclude the recovery of any extraordinary or imprudently incurred expenditures or, for good cause shown, increase the amount of the bond, escrow, letter of credit, or corporate undertaking.

(4) Any refund ordered by the commission shall be calculated to reduce the rate of return of the utility or regulated company during the pendency of the proceeding to the same level within the range of the newly authorized rate of return which is found fair and reasonable on a prospective basis, but the refund shall not be in excess of the amount of the revenues collected subject to refund and in accordance with paragraph (2)(b). In addition, the commission may require interest on the refund at a rate established by the commission.

(5)(a) In setting interim rates or setting revenues subject to refund, the commission shall determine the revenue deficiency or excess by calculating the difference between the achieved rate of return of a utility or regulated company and its required rate of return applied to an average investment rate base or an end-of-period investment rate base.

(b) For purposes of this subsection:

1. “Achieved rate of return” means the rate of return earned by the company for the most recent 12-month period. The achieved rate of return shall be calculated by applying appropriate adjustments consistent with those which were used in the most recent individual rate proceeding of the utility or regulated company and annualizing any rate changes occurring during such period.

2. “Required rate of return” shall be calculated as the weighted average cost of capital for the most recent 12-month period, using the last authorized rate of return on equity of the utility or regulated company, the current embedded cost of fixed-rate capital, the actual cost of short-term debt, the actual cost of variable-cost debt, and the actual cost of other sources of capital which were used in the last individual rate proceeding of the utility or regulated company.

3. In a proceeding for an interim increase, the term “last authorized rate of return on equity” used in subparagraph 2. means the minimum of the range of the last authorized rate of return on equity established in the most recent individual rate proceeding of the utility or regulated company. In a proceeding for an interim decrease, the term “last authorized rate of return on equity” used in subparagraph 2. means the maximum of the range of the last authorized rate of return on equity established in the most recent individual rate proceeding of the utility or regulated company. The last authorized return on equity for purposes of this subsection shall be established only: in the most recent rate case of the utility; in a limited scope proceeding for the individual utility; by voluntary stipulation of the utility approved by the commission; or pursuant to s. 367.081(4)(f).

(6) Nothing in this section shall be construed to prohibit the commission from authorizing interim rates for a utility which does not have an authorized rate of return previously established by the commission.

(7) If a utility becomes exempt from commission regulation during the pendency of a rate case, the request for rate relief pending before the commission is deemed to have been withdrawn. Interim rates, if previously approved, must be discontinued, and any money collected pursuant to interim rate relief must be refunded to the customers of the utility with interest.

History.—ss. 11, 26, ch. 80-99; ss. 2, 3, ch. 81-318; ss. 9, 15, ch. 82-25; ss. 10, 26, 27, ch. 89-353; s. 4, ch. 91-429; s. 9, ch. 93-35; s. 8, ch. 99-319.



367.0822 - Limited proceedings.

367.0822 Limited proceedings.—

(1) Upon petition or by its own motion, the commission may conduct limited proceedings to consider, and act upon, any matter within its jurisdiction, including any matter the resolution of which requires a utility to adjust its rates. The commission shall determine the issues to be considered during such a proceeding and may grant or deny any request to expand the scope of the proceeding to include other related matters. However, unless the issue of rate of return is specifically addressed in the limited proceeding, the commission shall not adjust rates if the effect of the adjustment would be to change the last authorized rate of return.

(2) An application for a limited proceeding must be accompanied by a fee as provided by s. 367.145.

History.—ss. 4, 8, ch. 84-149; ss. 26, 27, ch. 89-353; s. 4, ch. 90-166; s. 4, ch. 91-429.



367.083 - Determination of official date of filing.

367.083 Determination of official date of filing.—Within 30 days after receipt of an application, rate request, or other written document for which an official date of filing is to be established, the commission or its designee shall either determine the official date of filing or issue a statement of deficiencies to the applicant, specifically listing why said applicant has failed to meet the minimum filing requirements. Such statement of deficiencies shall be binding upon the commission to the extent that, once the deficiencies in the statement are satisfied, the official date of filing shall be promptly established as provided herein. Thereafter, within 20 days after the applicant indicates to the commission that it believes that it has met the minimum filing requirements, the commission or its designee shall either determine the official date of filing or issue another statement of deficiencies, specifically listing why the requirements have not been met, in which case this procedure shall be repeated until the applicant meets the minimum filing requirements and the official date of filing is established. When the commission initiates a proceeding, the official date of filing shall be the date upon which the order initiating the proceeding is issued.

History.—ss. 4, 26, ch. 80-99; ss. 2, 3, ch. 81-318; ss. 11, 26, 27, ch. 89-353; s. 4, ch. 91-429.



367.084 - Rate adjustment orders.

367.084 Rate adjustment orders.—Any order issued by the commission adjusting general increases or reductions of the rates and charges of any utility or regulated company must be reduced to writing including any dissenting or concurring opinions within 20 days after the official vote of the commission. Within such 20-day period, the commission shall also mail a copy to the clerk of the circuit court of each county in which customers of the utility or regulated company are served who are affected by the rate adjustment, which copy must be kept on file and made available to the public. The commission shall notify all parties of record in the proceeding of the date of such mailing. Such an order is not considered rendered for purposes of appeal, rehearing, or judicial review until the date the copies are mailed as required by this section. This provision does not delay the effective date of the order. Such an order is considered rendered on the date of the official vote for the purposes of s. 367.081(6).

History.—ss. 12, 27, ch. 89-353; s. 4, ch. 91-429.



367.091 - Rates, tariffs; new class of service.

367.091 Rates, tariffs; new class of service.—

(1) All applications for new rates or changes in rates must be made to the commission in writing as prescribed by rule.

(2) Upon filing an application for new rates, the utility shall mail a copy of the application to the chief executive officer of the governing body of each county within the service areas included in the rate request. The governing body may petition the commission for leave to intervene in the rate change proceeding, and the commission shall grant intervenor status to any governing body that files a petition.

(3) Each utility’s rates, charges, and customer service policies must be contained in a tariff approved by and on file with the commission.

(4) A utility may only impose and collect those rates and charges approved by the commission for the particular class of service involved. A change in any rate schedule may not be made without commission approval.

(5) If any request for service of a utility shall be for a new class of service not previously approved, the utility may furnish the new class of service and fix and charge just, reasonable, and compensatory rates or charges therefor. A schedule of rates or charges so fixed shall be filed with the commission within 10 days after the service is furnished. The commission may approve such rates or charges as filed or may approve such other rates or charges for the new class of service which it finds are just, reasonable, and compensatory.

(6) An application to establish, increase, or change a rate or charge other than the monthly rates for service pursuant to s. 367.081 or service availability charges pursuant to s. 367.101 must be accompanied by a cost justification. The commission may withhold consent to the operation of any or all portions of the new rate schedules, by a vote to that effect within 60 days giving a reason or statement of good cause for withholding its consent. The commission shall render its final decision on the application within 8 months after the official date of filing.

History.—s. 1, ch. 71-278; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 53, ch. 78-95; ss. 12, 25, 26, ch. 80-99; ss. 2, 3, ch. 81-318; ss. 13, 26, 27, ch. 89-353; s. 4, ch. 91-429; s. 10, ch. 99-319.



367.101 - Charges for service availability.

367.101 Charges for service availability.—

(1) The commission shall set just and reasonable charges and conditions for service availability. The commission by rule may set standards for and levels of service-availability charges and service-availability conditions. Such charges and conditions shall be just and reasonable. The commission shall, upon request or upon its own motion, investigate agreements or proposals for charges and conditions for service availability.

(2) An application for approval of charges and conditions for service availability shall be accompanied by a fee as provided by s. 367.145.

History.—s. 1, ch. 71-278; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 53, ch. 78-95; ss. 13, 25, 26, ch. 80-99; ss. 2, 3, ch. 81-318; ss. 14, 26, 27, ch. 89-353; s. 4, ch. 91-429.



367.111 - Service.

367.111 Service.—

(1) Each utility shall provide service to the area described in its certificate of authorization within a reasonable time. If the commission finds that any utility has failed to provide service to any person reasonably entitled thereto, or finds that extension of service to any such person could be accomplished only at an unreasonable cost and that addition of the deleted area to that of another utility company is economical and feasible, it may amend the certificate of authorization to delete the area not served or not properly served by the utility, or it may rescind the certificate of authorization. If utility service has not been provided to any part of the area which a utility is authorized to serve, whether or not there has been a demand for such service, within 5 years after the date of authorization for service to such part, such authorization may be reviewed and amended or revoked by the commission.

(2) Each utility shall provide to each person reasonably entitled thereto such safe, efficient, and sufficient service as is prescribed by part VI of chapter 403 and parts I and II of chapter 373, or rules adopted pursuant thereto; but such service shall not be less safe, less efficient, or less sufficient than is consistent with the approved engineering design of the system and the reasonable and proper operation of the utility in the public interest. If the commission finds that a utility has failed to provide its customers with water or wastewater service that meets the standards promulgated by the Department of Environmental Protection or the water management districts, the commission may reduce the utility’s return on equity until the standards are met.

(3) The commission may, on its own motion or based on complaints of customers of a water utility subject to its jurisdiction, review water quality as it pertains to secondary drinking water standards established by the Department of Environmental Protection. The commission may, on its own motion or based on complaints of customers of a wastewater utility subject to its jurisdiction, review wastewater service as it pertains to odor, noise, aerosol drift, or lighting.

History.—s. 1, ch. 71-278; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 53, ch. 78-95; ss. 1, 2, ch. 79-49; ss. 14, 25, 26, ch. 80-99; ss. 2, 3, ch. 81-318; ss. 15, 26, 27, ch. 89-353; s. 4, ch. 91-429; s. 10, ch. 93-35; s. 185, ch. 94-356; s. 6, ch. 2016-226.



367.121 - Powers of commission.

367.121 Powers of commission.—

(1) In the exercise of its jurisdiction, the commission shall have power:

(a) To prescribe fair and reasonable rates and charges, classifications, standards of quality and measurements, and to prescribe service rules to be observed by each utility, except to the extent such authority is expressly given to another state agency.

(b) To prescribe, by rule, a uniform system and classification of accounts for all utilities, which rules, among other things, shall establish adequate, fair, and reasonable depreciation rates and charges.

(c) To require such regular or emergency reports from a utility, including, but not limited to, financial reports, as the commission deems necessary and, if the commission finds a financial report to be incomplete, incorrect, or inconsistent with the uniform system and classification of accounts, to require a new report or a supplemental report, either of which the commission may require to be certified by an independent certified public accountant licensed under chapter 473.

(d) To require repairs, improvements, additions, and extensions to any facility, or to require the construction of a new facility, if reasonably necessary to provide adequate and proper service to any person entitled to service or if reasonably necessary to provide any prescribed quality of service, except that no utility shall be required to extend its service outside the geographic area described in its certificate of authorization, or make additions to its plant or equipment to serve outside such area, unless the commission first finds that the utility is financially able to make such additional investment without impairing its capacity to serve its existing customers.

(e) To employ and fix the compensation for such examiners and technical, legal, and clerical employees as it deems necessary to carry out the provisions of this chapter.

(f) To adopt, by affirmative vote of a majority of the commission, rules pursuant to ss. 120.536(1) and 120.54 to implement and enforce the provisions of this chapter.

(g) To exercise all judicial powers, issue all writs, and do all things necessary or convenient to the full and complete exercise of its jurisdiction and the enforcement of its orders and requirements.

(h) To order interconnections of service or facilities between utilities, and to approve any plant capacity charges or wholesale service charges or rates related thereto, provided the commission first finds that the utility is financially able to make such additional investment as is required without impairing its capacity to serve its existing customers.

(i) To require the filing of reports and other data by a public utility or its affiliated companies, including its parent company, regarding transactions or allocations of common costs, among the utility and such affiliated companies. The commission may also require such reports or other data necessary to ensure that a utility’s ratepayers do not subsidize nonutility activities.

(j) To seek relief in circuit court including temporary and permanent injunctions, restraining orders, or any other appropriate order, because the Legislature finds that violations of commission orders or rules, in connection with the impairment of a utility’s operations or service, constitute irreparable harm for which there is no adequate remedy at law. Such remedies shall be in addition to and supplementary to any other remedies available for enforcement of agency action under s. 120.69 or the provisions of this chapter. The commission shall establish procedures implementing this section by rule.

(k) To assess a utility for reasonable travel costs associated with reviewing the records of the utility and its affiliates when such records are kept out of state. The utility may bring the records back into the state for review.

(2) The commission or its duly authorized representatives may, during all reasonable hours, enter upon any premises occupied by any utility and set up and use thereon any necessary apparatus and appliance for the purpose of making investigations, inspections, examinations, and tests and exercising any power conferred by this chapter. Such utility shall have the right to be notified of and be represented at the making of such investigations, inspections, examinations, and tests.

History.—s. 1, ch. 71-278; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 53, ch. 78-95; ss. 15, 25, 26, ch. 80-99; ss. 2, 3, ch. 81-318; ss. 16, 26, 27, ch. 89-353; s. 4, ch. 91-429; s. 11, ch. 93-35; s. 73, ch. 98-200.



367.1213 - Adequate land ownership; commission rulemaking authority.

367.1213 Adequate land ownership; commission rulemaking authority.—A utility under the Water and Wastewater System Regulatory Law must own the land or possess the right to continued use of the land upon which treatment facilities are located. The commission shall adopt rules in accordance with this section.

History.—s. 2, ch. 98-42.



367.1214 - Utility name change; notification; commission rulemaking authority.

367.1214 Utility name change; notification; commission rulemaking authority.—A water and wastewater utility shall notify the commission and its customers before changing its name. The commission may adopt rules that a water and wastewater utility must follow when giving this notice to its customers.

History.—s. 3, ch. 98-42.



367.122 - Examination and testing of meters.

367.122 Examination and testing of meters.—

(1) The commission may provide for the examination and testing of all meters used for measuring any product or service of a utility.

(2) Any customer or user may have any such meter tested by the utility upon payment of the fee fixed by the commission.

(3) The commission shall establish reasonable fees to be paid for testing such meters on the request of the customers. Current utility customers or users may, at their discretion, pay the fee fixed by the commission at the time of the request or have the utility include the fee with their next regularly scheduled statement. However, the fee shall be paid by the utility and repaid to the customer or user if the meter is found defective or incorrect to the disadvantage of the customer or user in excess of the degree or amount of tolerance customarily allowed for such meters, or as may be provided for in rules and regulations of the commission. No fee may be charged for any such testing done by the commission or its representatives.

(4) The commission may purchase materials, apparatus, and standard measuring instruments for such examinations and tests.

History.—s. 1, ch. 71-278; s. 100, ch. 73-333; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 16, 25, 26, ch. 80-99; ss. 2, 3, ch. 81-318; ss. 17, 26, 27, ch. 89-353; s. 4, ch. 91-429.



367.123 - Service for resale.

367.123 Service for resale.—The commission may require a utility to provide service for resale. However, before requiring the provision of service, the commission shall first find that the utility is financially able to make such additional investment as is required without impairing its capacity to serve its existing customers. Any utility which provides service for resale shall provide such service upon terms and conditions established by the commission, and no utility shall discontinue such service without the approval of the commission. In the event a governmental authority voluntarily enters into an agreement for resale, such agreement shall provide that the service will not be discontinued without 90 days’ notice being given to the purchaser prior to discontinuing such service. Nothing contained herein shall be construed to prohibit the governmental authority from requiring adequate security being given to such authority to ensure payments required in the agreement.

History.—s. 1, ch. 71-278; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 17, 25, 26, ch. 80-99; s. 218, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 18, 26, 27, ch. 89-353; s. 4, ch. 91-429.



367.145 - Regulatory assessment and application fees.

367.145 Regulatory assessment and application fees.—

(1) The commission shall set by rule a regulatory assessment fee that each utility must pay in accordance with s. 350.113(3); however, each small utility with annual revenues of less than $200,000 shall pay once a year in conjunction with filing its annual financial report required by commission rule. Notwithstanding any provision of law to the contrary, the amount of the regulatory assessment fee shall not exceed 4.5 percent of the gross revenues of the utility derived from intrastate business, excluding sales for resale made to a regulated company.

(a) A governmental authority to which ownership or control of a utility is transferred is not liable for any fees owed the commission by the utility as of the date of transfer. However, whenever a purchase at wholesale is made of any water or wastewater service and a fee is paid or payable thereon by the selling utility and the utility purchasing such water or wastewater service resells the same directly to customers, the purchasing utility is entitled to, and must receive, credit on such fees as may be due by it under this section to the extent of the fee paid or payable upon such water or wastewater service by the utility from which such purchase was made. All such fee payments and penalties must be deposited in accordance with s. 350.113.

(b) In addition to the penalties and interest otherwise provided, the commission may impose a penalty upon a utility for failure to pay regulatory assessment fees in a timely manner in accordance with s. 367.161.

(2) Each utility shall pay an application fee, established by the commission, for an original certificate of authorization; an amendment to an existing certificate of authorization; a request for rate relief in accordance with s. 367.081 or s. 367.0814; a proceeding pursuant to s. 367.0822; service availability charges filed in accordance with s. 367.101; and when this chapter becomes applicable to a county in accordance with s. 367.171. The amount of the application fee determined by the commission may not exceed $4,500 and must be based upon the existing or proposed capacity of the system, extension, or deletion. All such fee payments must be deposited in accordance with s. 350.113.

(3) Fees collected by the commission pursuant to this section may only be used to cover the cost of regulating water and wastewater systems. Fees collected by the commission pursuant to chapters 364 and 366 may not be used to pay the cost of regulating water and wastewater systems.

History.—ss. 19, 27, ch. 89-353; s. 5, ch. 90-166; s. 4, ch. 91-429; s. 4, ch. 2004-336.



367.156 - Public utility records; confidentiality.

367.156 Public utility records; confidentiality.—

(1) The commission shall continue to have reasonable access to all utility records and records of affiliated companies, including its parent company, regarding transactions or cost allocations among the utility and such affiliated companies, and such records necessary to ensure that a utility’s ratepayers do not subsidize nonutility activities. Upon request of the utility or any other person, any records received by the commission which are shown and found by the commission to be proprietary confidential business information shall be kept confidential and shall be exempt from s. 119.07(1).

(2) Discovery in any docket or proceeding before the commission shall be in the manner provided for in Rule 1.280 of the Florida Rules of Civil Procedure. Information which affects a utility’s rates or cost of service shall be considered relevant for purposes of discovery in any docket or proceeding where the utility’s rates or cost of service are at issue. The commission shall determine whether information requested in discovery affects a utility’s rates or cost of service. Upon showing by a utility or other person and a finding by the commission that discovery will require the disclosure of proprietary confidential business information, the commission shall issue appropriate protective orders designating the manner for handling such information during the course of the proceeding and for protecting such information from disclosure outside the proceeding. Such proprietary confidential business information shall be exempt from s. 119.07(1). Any records provided pursuant to a discovery request for which proprietary confidential business information status is requested shall be treated by the commission and the office of the Public Counsel and any other party subject to the public records act as confidential and shall be exempt from s. 119.07(1), pending a formal ruling on such request by the commission or the return of the records to the person providing the records. Any record which has been determined to be proprietary confidential business information and is not entered into the official record of the proceeding must be returned to the person providing the record within 60 days after the final order, unless the final order is appealed. If the final order is appealed, any such record must be returned within 30 days after the decision on appeal. The commission shall adopt the necessary rules to implement this provision.

(3) Proprietary confidential business information means information, regardless of form or characteristics, which is owned or controlled by the person or company, is intended to be and is treated by the person or company as private in that the disclosure of the information would cause harm to the ratepayers or the person’s or company’s business operations, and has not been disclosed unless disclosed pursuant to a statutory provision, an order of a court or administrative body, or a private agreement that provides that the information will not be released to the public. Proprietary business information includes, but is not limited to:

(a) Trade secrets.

(b) Internal auditing controls and reports of internal auditors.

(c) Security measures, systems, or procedures.

(d) Information concerning bids or other contractual data, the disclosure of which would impair the efforts of the utility or its affiliates to contract for goods or services on favorable terms.

(e) Information relating to competitive interests, the disclosure of which would impair the competitive businesses of the provider of the information.

(f) Employee personnel information unrelated to compensation, duties, qualifications, or responsibilities.

(4) Any finding by the commission that records contain proprietary confidential business information is effective for a period set by the commission not exceeding 18 months, unless the commission finds, for good cause, that the protection from disclosure shall be for a specified longer period. The commission shall order the return of records containing proprietary confidential business information when such records are no longer necessary for the commission to conduct its business. At that time, the commission shall order any other person holding such records to return them to the person providing the records. Records containing proprietary confidential business information which have not been returned at the conclusion of the period set pursuant to this subsection shall no longer be exempt from s. 119.07(1), unless the public utility or affected person shows, and the commission finds, that the records continue to contain proprietary confidential business information. Upon such finding, the commission may extend the period for confidential treatment for a period not to exceed 18 months, unless the commission finds, for good cause, that the protection from disclosure shall be for a specified longer period. During commission consideration of an extension, the records in question will remain exempt from s. 119.07(1). The commission shall adopt rules to implement this provision which shall include notice to the public utility or affected person regarding the expiration of confidential treatment.

History.—ss. 10, 15, ch. 82-25; ss. 20, 26, 27, ch. 89-353; s. 4, ch. 91-429; s. 169, ch. 96-406.



367.161 - Penalties.

367.161 Penalties.—

(1) If any utility, by any authorized officer, agent, or employee, knowingly refuses to comply with, or willfully violates, any provision of this chapter or any lawful rule or order of the commission, such utility shall incur a penalty for each such offense of not more than $5,000, to be fixed, imposed, and collected by the commission. However, any penalty assessed by the commission for a violation of s. 367.111(2) shall be reduced by any penalty assessed by any other state agency for the same violation. Each day that such refusal or violation continues constitutes a separate offense. Each penalty shall be a lien upon the real and personal property of the utility, enforceable by the commission as statutory liens under chapter 85. The proceeds from the enforcement of any such lien shall be deposited into the General Revenue Fund.

(2) The commission has the power to impose upon any entity that is subject to its jurisdiction under this chapter and that is found to have refused to comply with, or to have willfully violated, any lawful rule or order of the commission or any provision of this chapter a penalty for each offense of not more than $5,000, which penalty shall be fixed, imposed, and collected by the commission; or the commission may, for any such violation, amend, suspend, or revoke any certificate of authorization issued by it. Each day that such refusal or violation continues constitutes a separate offense. Each penalty shall be a lien upon the real and personal property of the entity, enforceable by the commission as a statutory lien under chapter 85. The collected penalties shall be deposited into the General Revenue Fund unallocated.

History.—s. 1, ch. 71-278; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 21, 25, 26, ch. 80-99; ss. 2, 3, ch. 81-318; ss. 6, 8, ch. 84-149; ss. 21, 26, 27, ch. 89-353; s. 4, ch. 91-429.



367.165 - Abandonment.

367.165 Abandonment.—It is the intent of the Legislature that water or wastewater service to the customers of a utility not be interrupted by the abandonment or placement into receivership of the utility. Notwithstanding s. 367.171, this section applies to each county. To that end:

(1) A person, lessee, trustee, or receiver that owns, operates, manages, or controls a utility may not abandon the utility without giving 60 days’ notice to the county or counties in which the utility is located and to the commission. A person who violates this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Each day of such abandonment constitutes a separate offense. In addition, such act is a violation of this chapter, and the commission may impose upon the utility a penalty for each such offense of not more than $5,000 or may amend, suspend, or revoke its certificate of authorization; each day of such abandonment without prior notice constitutes a separate offense.

(2) After receiving such notice, the county, or counties acting jointly if more than one county is affected, shall petition the circuit court of the judicial circuit in which such utility is domiciled to appoint a receiver, which may be the governing body of a political subdivision or any other person deemed appropriate. The receiver shall operate the utility from the date of abandonment until such time as the receiver disposes of the property of the utility in a manner designed to continue the efficient and effective operation of utility service.

(3) The notification to the commission under subsection (1) is sufficient cause for revocation, suspension, or amendment of the certificate of authorization of the utility as of the date of abandonment. The receiver operating such utility shall be considered to hold a temporary authorization from the commission, and the approved rates of the utility shall be deemed to be the interim rates of the receiver until modified by the commission.

History.—ss. 23, 26, ch. 80-99; ss. 2, 3, ch. 81-318; s. 7, ch. 84-149; ss. 22, 26, 27, ch. 89-353; s. 51, ch. 91-224; s. 4, ch. 91-429; s. 7, ch. 2016-226.



367.171 - Effectiveness of this chapter.

367.171 Effectiveness of this chapter.—

(1) The provisions of this chapter shall become effective in a county of this state upon the adoption of a resolution by the board of county commissioners of such county, or, in counties operating under a countywide charter, by the appropriate board, declaring that such county is subject to the provisions of this chapter. Any board of county commissioners which adopts such a resolution shall immediately notify the commission of its adoption and submit the resolution to the commission. A county, after 10 continuous years under the jurisdiction of the commission, may by resolution or ordinance rescind any prior resolution or ordinance imposing commission jurisdiction and thereby exclude itself from the provisions of this chapter, except that the county may not exclude itself from the provisions of this section.

(2)(a) Within 30 days after this chapter becomes applicable to a county, each utility shall register by filing with the commission a written statement setting forth the full legal name of the utility, its mailing address, and a brief description of its service area.

(b) On the day this chapter becomes applicable to any county, any utility engaged in the operation or construction of a system shall be entitled to receive a certificate for the area served by such utility on the day this chapter becomes applicable to it. Within 90 days after the day this chapter becomes applicable to it, the utility shall make application for a certificate by filing with the commission:

1. A map of its existing system or system under construction;

2. A description of the area served by the system; and

3. A tariff listing all rates and charges and such other financial information as may be required by the commission.

Such application shall be accompanied by a fee as provided by s. 367.145. If a utility fails to register with the commission within the prescribed time, the commission may require that the utility apply for an original certificate of authorization in accordance with s. 367.045.

(c) Before the commission issues a certificate of authorization under paragraph (b), it may establish the amount of money prudently invested in property of the utility, which property is used and useful in the public service; may establish other elements of the rate base; and may set and approve rates pursuant to s. 367.081.

(3) In consideration of the variance of powers, duties, responsibilities, population, and size of municipalities of the several counties and in consideration of the fact that every county varies from every other county and thereby affects the functions, duties, and responsibilities required of its county officers and the scope of responsibilities which each county may, at this time, undertake, the Counties of Alachua, Baker, Bradford, Calhoun, Charlotte, Collier, Dixie, Escambia, Flagler, Gadsden, Gilchrist, Glades, Hamilton, Hardee, Hendry, Hernando, Hillsborough, Holmes, Indian River, Jefferson, Lafayette, Leon, Liberty, Madison, Manatee, Miami-Dade, Okaloosa, Okeechobee, Polk, St. Lucie, Santa Rosa, Sarasota, Suwannee, Taylor, Union, Wakulla, and Walton are excluded from the provisions of this chapter until such time as the board of county commissioners of any such county, acting pursuant to the provisions of subsection (1), makes this chapter applicable to such county or until the Legislature, by appropriate act, removes one or more of such counties from this exclusion.

(4) As of the day a utility is no longer regulated by the commission under this chapter, each such utility which is engaged in the operation or construction of a system shall be entitled to receive from the county in which it is located and operating a certificate of authorization for each area for which such utility held a certificate of authorization from the commission on the day the utility became subject to regulation by the county. The utility will make application by filing with the governing body of the county:

(a) A map of its existing system or system under construction;

(b) A certified copy of the certificate of authorization issued by the commission, including a legal description of the service area for which the certificate of authorization was issued;

(c) A tariff, listing all rates and charges then in effect, which shall remain in effect until thereafter lawfully changed;

(d) A copy of the operating regulations and procedures of the utility then in effect, which shall remain in effect until thereafter lawfully changed; and

(e) The then-current rate base of the utility, which shall then continue to be the rate base of the utility until thereafter lawfully changed.

(5) When a utility becomes subject to regulation by a county, all cases in which the utility is a party then pending before the commission, or in any court by appeal from any order of the commission, shall remain within the jurisdiction of the commission or court until disposed of in accordance with the law in effect on the day such case was filed by any party with the commission or initiated by the commission, whether or not the parties or the subject of any such case relates to a utility in a county wherein this chapter no longer applies.

(6) Any county in which utilities as herein defined were regulated by the commission on or after January 1, 1980, which subsequently cease to be so regulated, shall, within 90 days of the cessation of commission regulation, adopt and follow as minimum standards of regulation the provisions of s. 367.081, except for paragraph (4)(a), and s. 367.082, except that the word “commission” shall be read as “the governing body of such county” when the context implies or admits. The authorized rate of return shall be no less than the weighted cost of the capital of the utility, including debt and equity.

(7) Notwithstanding anything in this section to the contrary, the commission shall have exclusive jurisdiction over all utility systems whose service transverses county boundaries, whether the counties involved are jurisdictional or nonjurisdictional, except for utility systems that are subject to, and remain subject to, interlocal utility agreements in effect as of January 1, 1991, that create a single governmental authority to regulate the utility systems whose service transverses county boundaries, provided that no such interlocal agreement shall divest commission jurisdiction over such systems, any portion of which provides service within a county that is subject to commission jurisdiction under this section.

(8) Each county which is excluded from the provisions of this chapter shall regulate the rates of all utilities in that county which would otherwise be subject to regulation by the commission pursuant to s. 367.081(1), (2), (3), and (6). The county shall not regulate the rates or charges of any system or facility which would otherwise be exempt from commission regulation pursuant to s. 367.022(2). For this purpose the county or its agency shall proceed as though the county or agency is the commission.

History.—s. 1, ch. 71-278; s. 1, ch. 73-193; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 22, 25, 26, ch. 80-99; ss. 2, 3, ch. 81-318; ss. 12, 15, ch. 82-25; s. 4, ch. 85-85; ss. 23, 26, 27, ch. 89-353; s. 6, ch. 90-166; s. 1, ch. 90-350; s. 4, ch. 91-429; s. 11, ch. 96-202; s. 1, ch. 97-24; s. 13, ch. 2000-350; s. 1, ch. 2001-145; s. 74, ch. 2008-4.



367.182 - Saving clause.

367.182 Saving clause.—All certificates and authorizations valid on the effective date of chapter 80-99, Laws of Florida, shall remain in full force and effect. Henceforth, all certificates and authorizations shall be applied for in accordance with this act.

History.—s. 24, ch. 80-99; s. 2, ch. 81-318; ss. 24, 26, 27, ch. 89-353; s. 4, ch. 91-429.






Chapter 368 - GAS TRANSMISSION AND DISTRIBUTION

Part I - GAS SAFETY LAW OF 1967 (ss. 368.01-368.061)

368.01 - Short title.

368.01 Short title.—This law may be known and cited as “The Gas Safety Law of 1967.”

History.—s. 1, ch. 59-304; s. 1, ch. 67-379.



368.021 - Applicability.

368.021 Applicability.—The provisions of this law and all orders, rules, and regulations adopted pursuant thereto shall apply to every person, corporation, partnership, association, public agency, municipality, cooperative, gas district, or other legal entity and their lessees, trustees, or receivers, now or hereafter owning, operating, managing, or controlling any gas transmission or distribution facilities or any other facility supplying natural or manufactured gas or liquefied gas with air admixture or any similar gaseous substance by pipeline to or for the public within this state; provided, however, that the terms of this law shall not apply to those supplying liquefied petroleum gas in either the liquid or gaseous form, or to an entity supplying compressed natural gas for use as a motor fuel or any other application requiring the introduction of the product into transportable containers.

History.—s. 2, ch. 67-379; s. 1, ch. 69-248; s. 13, ch. 82-25; s. 12, ch. 93-35.



368.03 - Purpose and legislative intent.

368.03 Purpose and legislative intent.—This law authorizes the establishment of rules and regulations covering the design, fabrication, installation, inspection, testing and safety standards for installation, operation and maintenance of gas transmission and distribution systems, including gas pipelines, gas compressor stations, gas metering and regulating stations, gas mains, and gas services up to the outlet of the customer’s meter set assembly, gas-storage equipment of the closed-pipe type fabricated or forged from pipe or fabricated from pipe and fittings, and gas-storage lines. It is intended that the requirements of such rules and regulations shall be adequate for safety under conditions normally encountered in the gas industry, but requirements for abnormal or unusual conditions or all details of engineering and construction need not be specifically provided for or prescribed. It is not intended that the rules and regulations adopted pursuant hereto be applied retroactively to existing installations so far as design, fabrication, installation, establishing operating pressure and testing are concerned. It is intended, however, that the provisions of the rules and regulations shall be applicable to the operation, maintenance and uprating of existing installations. This law, and the rules and regulations adopted pursuant to it, are declared to be in the public interest and are deemed to be an exercise of the police power of the state for the protection of the public welfare and shall be liberally construed for the accomplishment of that purpose.

History.—s. 2, ch. 59-304; s. 3, ch. 67-379.



368.05 - Commission jurisdiction; rules.

368.05 Commission jurisdiction; rules.—

(1) In addition to its existing functions, the Florida Public Service Commission shall have jurisdiction over all persons, corporations, partnerships, associations, public agencies, municipalities, or other legal entities engaged in the operation of gas transmission or distribution facilities with respect to their compliance with the rules and regulations governing safety standards established by the commission pursuant to this law. The jurisdiction conferred upon the commission hereby shall be exclusive of and superior to that of all other boards, agencies, political subdivisions, municipalities, towns, villages, or counties; and in case of conflict therewith all lawful safety acts, orders, and rules of the commission shall in each instance prevail.

(2) The commission shall have the power to perform any and all acts necessary or appropriate to the exercise of the authority granted under the provisions of this law. The commission has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of law conferring duties upon it. The commission may require the filing of periodic reports and all other data reasonably necessary to determine whether the safety standards prescribed by it are being complied with; may require repairs and improvements to the gas transmission and distribution piping systems subject to this law which are reasonably necessary to promote the protection of the public; and may exercise all judicial powers, issue all writs, and do all things necessary or convenient to the full and complete exercise of its jurisdiction and the enforcement of its safety orders and rules adopted pursuant to this law.

(3) The jurisdiction conferred upon the commission by this part does not extend to the distribution of gas beyond the last meter prior to consumption.

History.—ss. 48, 49, ch. 59-304; s. 1, ch. 63-279; s. 1, ch. 65-52; s. 4, ch. 67-379; s. 14, ch. 82-25; s. 74, ch. 98-200.



368.061 - Penalty.

368.061 Penalty.—

(1) Any person who violates any provision of this part, or any regulation issued hereunder, shall be subject to a civil penalty not to exceed $25,000 for each violation for each day that such violation persists, except that the maximum civil penalty shall not exceed $500,000 for any related series of violations.

(2) Any such civil penalty may be compromised by the commissioners. In determining the amount of such penalty or the amount agreed upon in compromise, the appropriateness of such penalty to the size of the business of the person charged, the gravity of the violation, and the good faith of the person charged in attempting to achieve compliance after notification of a violation shall be considered. Each penalty shall be a lien upon the real and personal property of said persons and enforceable by the commission as statutory liens under chapter 85, the proceeds of which shall be deposited in the general revenue fund of the state.

(3) The commissioners may, at their discretion, cause to be instituted in any court of competent jurisdiction in this state proceedings for injunction against any person subject to the provisions of this part to compel the observance of the provisions of this part or any rule, regulation or requirement of the commission made thereunder.

History.—s. 2, ch. 69-248; s. 13, ch. 93-35; s. 149, ch. 99-13.






Part II - NATURAL GAS TRANSMISSION PIPELINE INTRASTATE REGULATORYACT (ss. 368.101-368.112)

368.101 - Short title.

368.101 Short title.—Sections 368.101-368.112 may be cited as the “Natural Gas Transmission Pipeline Intrastate Regulatory Act.”

History.—s. 2, ch. 92-284.



368.102 - Legislative declaration.

368.102 Legislative declaration.—The Legislature has determined that regulation of natural gas intrastate transportation and sale is in the public interest and ss. 368.101-368.112 shall be deemed to be an exercise of the police power of the state for the protection of the public welfare. The Legislature intends that the provisions of chapter 120 apply to ss. 368.101-368.112 and to proceedings pursuant to those sections except as otherwise expressly exempted.

History.—s. 3, ch. 92-284.



368.103 - Definitions.

368.103 Definitions.—As used in ss. 368.101-368.112, the term:

(1) “Affiliated,” when used in relation to any person, means another person who owns or controls, is owned by or controlled by, or is under common ownership or control with, such person.

(2) “Commission” means the Florida Public Service Commission.

(3) “Natural gas” means either natural gas in a gaseous state unmixed or any mixture of natural and artificial gas.

(4) “Natural gas transmission company” means any person owning or operating for compensation facilities located wholly within this state for the transmission or delivery for sale of natural gas, but shall not include any person that owns or operates facilities primarily for the local distribution of natural gas or that is subject to the jurisdiction of the Federal Energy Regulatory Commission under the Natural Gas Act, 15 U.S.C. ss. 717 et seq., or any municipalities or any agency thereof or a special district created by special act to distribute natural gas.

(5) “Person” means a natural person, corporation, partnership, association, or other legal entity and its lessee, trustee, or receiver.

(6) “Rate” means every compensation, tariff, charge, fare, toll, rental, and classification, or any of them, demanded, observed, charged, or collected whether directly or indirectly by any natural gas transmission company for any service relating to the transmission or sale of natural gas in this state, and any rules, regulations, practices, terms and conditions, or contracts relating to any such transmission or sales service.

History.—s. 4, ch. 92-284.



368.104 - Jurisdiction, authority to ensure compliance; rate regulation.

368.104 Jurisdiction, authority to ensure compliance; rate regulation.—Subject to ss. 368.101-368.112, the commission is vested with all authority and power of the state to ensure compliance of natural gas transmission companies with the obligations imposed by ss. 368.101-368.112. For this purpose, the commission is empowered to fix and regulate rates and services of natural gas transmission companies, including, without limitation, rules and regulations for determining the classification of customers and services, for determining the applicability of rates, and for ensuring that the provision (including access to transmission) or abandonment of service by a natural gas transmission company is not unreasonably preferential, prejudicial, or unduly discriminatory. In the exercise of its jurisdiction, the commission shall have the power to prescribe all rules and regulations reasonably necessary and appropriate for the administration and enforcement of ss. 368.101-368.112.

History.—s. 5, ch. 92-284.



368.105 - Rates and services; just and reasonable and not unduly discriminatory.

368.105 Rates and services; just and reasonable and not unduly discriminatory.—

(1) Every natural gas transmission company shall file with the commission rates which are subject to the jurisdiction of the commission and which are in force at the time of any service offered by the natural gas transmission company. Such filing may include minimum and maximum rates for any service offered. Each natural gas transmission company shall file with and as a part of those schedules all rules and regulations relating to or affecting the rates or service furnished by the natural gas transmission company. It is unlawful for any natural gas transmission company to charge, collect, or receive any rate for service which is not on file.

(2) It shall be the duty of the commission to ensure that all rates and services made, demanded, or received by any natural gas transmission company are just and reasonable and are not unreasonably preferential, prejudicial, or unduly discriminatory. Rates must be sufficient, equitable, and consistent in application to each class of customers. For ratemaking purposes, the commission may treat two or more customers served by a natural gas transmission company as a single class if the commission considers that treatment to be appropriate.

(3) Rates charged or offered to be charged by any natural gas transmission company for transactions with other natural gas transmission companies, transportation customers, and industrial, power plant, and other similar large-volume contract customers, but excluding direct sales-for-resale to gas distribution utilities at city gates, unless suspended and modified pursuant to this subsection, are deemed to be just and reasonable and approved by the commission, if both the natural gas transmission company and the customer file an affidavit with the commission affirming that:

(a) Neither the natural gas transmission company nor the customer had an unfair advantage during the negotiations;

(b) The rates are substantially the same as rates between the natural gas transmission company and two or more of those customers under the same or similar conditions of service; or

(c) Competition does or did exist either with another natural gas transmission company, another supplier of natural gas, or with a supplier of an alternative form of energy.

The rates charged or offered to be charged pursuant to this subsection may be suspended by the commission for good cause shown within 45 days after the date such rates are filed. Such suspension shall not exceed 5 months after the date such rates are filed, during which time the commission must find the filed rate, or a modified rate, just and reasonable. However, the provisions of this subsection shall not preclude the commission from determining the reasonable and prudent costs to be recovered through rates from an electric utility’s ratepayers, pursuant to the provisions of chapter 366.

(4) The standard contained in paragraph (3)(a) shall not apply to rates charged or offered to an affiliated pipeline or to an entity in which the natural gas transmission company has an ownership interest. In addition, if a complaint is filed with the commission by a natural gas transmission company regarding the justness and reasonableness of rates under which such natural gas transmission company purchases gas or receives transportation from another natural gas transmission company, the provisions of subsection (3) shall not apply.

(5) Notwithstanding any provision of ss. 368.101-368.112 to the contrary, the commission may approve administratively any decrease in rates proposed by the applicant and agreed upon by all parties directly affected, unless the commission finds the proposed decrease not to be in the public interest.

(6) A natural gas transmission company shall provide transmission access, subject to available capacity, on a basis that is not unreasonably preferential, prejudicial, or unduly discriminatory; however, a natural gas transmission company shall not be required to provide transmission access to a person at rates that are not just and reasonable. A natural gas transmission company shall construct any necessary pipeline lateral facilities and related facilities required for interconnection with a customer if that customer agrees to fully compensate the natural gas transmission company for reasonable costs incurred. The commission shall resolve any controversy between the natural gas transmission company and a person desiring transmission access, including access availability, type of service, applicable rates, or interconnection costs.

History.—s. 6, ch. 92-284.



368.106 - Statement of intent to increase rates; major changes; hearing; suspension of rate schedules; determination of rate level.

368.106 Statement of intent to increase rates; major changes; hearing; suspension of rate schedules; determination of rate level.—

(1) Except when a rate is deemed just and reasonable pursuant to s. 368.105(3), no natural gas transmission company may charge an initial rate or increase its rates above the maximum rate on file for a service except by filing a statement of intent with the commission no later than 60 days prior to the proposed effective date of the proposed initial or new maximum rate, unless the commission for good cause waives such 60-day notice. The statement of intent shall be kept open for public inspection and shall include such information, and shall be served upon affected parties in such manner, as is required by the commission’s rules and regulations.

(2) Except when a rate is deemed just and reasonable pursuant to s. 368.105(3), if there is filed with the commission an initial rate, or a change or modification in any rate in effect, the commission shall, on complaint by any person whose substantial interests are affected by the rate, or may, on its own motion, at any time before such rate would have taken effect, order a hearing pursuant to ss. 120.569 and 120.57 to determine whether the rate is just and reasonable.

(3) Except when a rate is deemed just and reasonable pursuant to s. 368.105(3), pending the hearing and decision pursuant to subsection (2), the commission may suspend the operation of the rate for a period not to exceed 8 months from the date the rate was filed. In the case of proposed initial rates, if the commission does not make a final determination concerning the proposed initial rates prior to expiration of the period of suspension, the rates, notwithstanding any provision of ss. 368.101-368.112 or chapter 120, shall be deemed to be just and reasonable and to have been approved by the commission; provided that such initial rates shall become effective 60 days after they are filed, subject to refund with interest, for all amounts collected in excess of the rate finally determined by the commission to be just and reasonable pursuant to subsection (4). In the case of a proposed change or modification to any rate in effect, if the commission suspends such proposed rate or modification and does not make its final determination of rates within 8 months after the date the proposed rate or modification is filed, the natural gas transmission company may put into effect a new rate, not to exceed the proposed rate, subject to refund with interest, for all amounts collected in excess of the rate finally determined by the commission to be just and reasonable pursuant to subsection (4).

(4) If, after hearing, the commission finds the proposed rate to be unjust and unreasonable or unduly discriminatory or preferential, the commission shall determine the rate to be charged or applied by the natural gas transmission company for the service in question and shall fix same by order, which shall be in effect from the date the change in rate was proposed to have taken effect, provided that any refund ordered by the commission shall not exceed the difference between the proposed new maximum rate and the just and reasonable maximum rate in effect at the time of the corresponding rate increase filing under this section for the period the proposed new maximum rate was charged and collected subject to refund.

History.—s. 7, ch. 92-284; s. 96, ch. 96-410.



368.107 - Unreasonable or violative existing rates and services.

368.107 Unreasonable or violative existing rates and services.—If the commission, after reasonable notice and hearing, on its own motion or written complaint by any person who has a substantial interest, finds that any rate or service filed with the commission, including any rate filed pursuant to s. 368.105(3), whether or not being demanded, observed, charged, or collected by any natural gas transmission company for any service is unjust, unreasonable, or unduly discriminatory or preferential, or in any way in violation of any provision of law, the commission shall determine the just and reasonable rates, including maximum or minimum rates and services, to be thereafter observed and in force, and shall fix the same by order to be served on the natural gas transmission company. Those rates and services shall constitute the legal rates and services of the natural gas transmission company until changed as provided by ss. 368.101-368.112.

History.—s. 8, ch. 92-284.



368.108 - Confidentiality; discovery.

368.108 Confidentiality; discovery.—

(1) The commission shall continue to have reasonable access to all natural gas transmission company records and records of the natural gas transmission company’s affiliated companies, including its parent company, regarding transactions or cost allocations among the natural gas transmission company and such affiliated companies, and such records necessary to ensure that a natural gas transmission company’s ratepayers do not subsidize unregulated activities. Upon request of the natural gas transmission company or other person, any records received by the commission which are shown and found by the commission to be proprietary confidential business information shall be confidential and exempt from s. 119.07(1).

(2) Discovery in any docket or proceeding before the commission shall be in the manner provided for in Rule 1.280 of the Florida Rules of Civil Procedure. Information which affects a natural gas transmission company’s rates or cost of service shall be considered relevant for purposes of discovery in any docket or proceeding where the natural gas transmission company’s rates or cost of service are at issue. The commission shall determine whether information requested in discovery affects a natural gas transmission company’s rates or cost of service. Upon a showing by a natural gas transmission company or other person and a finding by the commission that discovery will require the disclosure of proprietary confidential business information, the commission shall issue appropriate protective orders designating the manner for handling such information during the course of the proceeding and for protecting such information from disclosure outside the proceeding. Such proprietary confidential business information shall be exempt from s. 119.07(1). Any records provided pursuant to a discovery request for which proprietary confidential business information status is requested shall be treated by the commission and the office of the Public Counsel and any other party subject to the public records law as confidential and shall be exempt from s. 119.07(1) pending a formal ruling on such request by the commission or the return of the records to the person providing the records. Any record which has been determined to be proprietary confidential business information and is not entered into the official record of the proceeding must be returned to the person providing the record within 60 days after the final order, unless the final order is appealed. If the final order is appealed, any such record must be returned within 30 days after the decision on appeal. The commission shall adopt the necessary rules to implement this provision.

(3) “Proprietary confidential business information” means information, regardless of form or characteristics, which is owned or controlled by the person or company, is intended to be and is treated by the person or company as private in that the disclosure of the information would cause harm to the ratepayers or the person’s or company’s business operations, and has not been disclosed unless disclosed pursuant to a statutory provision, an order of a court or administrative body, or a private agreement that provides that the information will not be released to the public. “Proprietary confidential business information” includes, but is not limited to:

(a) Trade secrets.

(b) Internal auditing controls and reports of internal auditors.

(c) Security measures, systems, or procedures.

(d) Information concerning bids or other contractual data, the disclosure of which would impair the efforts of the natural gas transmission company or its affiliates to contract for goods or services on favorable terms.

(e) Information relating to competitive interests, the disclosure of which would impair the competitive business of the provider of the information.

(f) Employee personnel information unrelated to compensation, duties, qualifications, or responsibilities.

(4) Any finding by the commission that records contain proprietary confidential business information is effective for a period set by the commission not to exceed 18 months unless the commission finds, for good cause, that the protection from disclosure shall be for a specified longer period. The commission shall order the return of records containing proprietary confidential business information when such records are no longer necessary for the commission to conduct its business. At that time, the commission shall order any other person holding such records to return them to the person providing the records. Records containing proprietary confidential business information which have not been returned at the conclusion of the period set pursuant to this subsection shall no longer be exempt from s. 119.07(1), unless the natural gas transmission company or affected person shows, and the commission finds, that the records continue to contain proprietary confidential business information. Upon such finding, the commission may extend the period for confidential treatment for a period not to exceed 18 months unless the commission finds, for good cause, that the protection from disclosure shall be for a specified longer period. During commission consideration of an extension, the records in question will remain confidential and exempt from s. 119.07(1). The commission shall adopt rules to implement this provision which shall include notice to the natural gas transmission company or affected person regarding the expiration of confidential treatment.

History.—s. 9, ch. 92-284; s. 170, ch. 96-406.



368.1085 - Travel costs.

368.1085 Travel costs.—The commission has the authority to assess a natural gas transmission company for reasonable travel costs associated with reviewing the records of the natural gas transmission company and its affiliates when such records are kept out of state. The natural gas transmission company may bring the records back into the state for review.

History.—s. 14, ch. 93-35.



368.109 - Regulatory assessment fees.

368.109 Regulatory assessment fees.—Each natural gas transmission company operating under ss. 368.101-368.112, for all or any part of the preceding 6-month period, shall pay to the commission, within 30 days following the end of each 6-month period, a fee that may not exceed 0.25 percent annually of its gross operating revenues derived from intrastate business excluding sales for resales to natural gas transmission companies, public utilities that supply gas, municipal gas utilities, and gas districts. The fee shall, to the extent practicable, be related to the cost of regulating such natural gas transmission companies.

History.—s. 10, ch. 92-284.



368.111 - Penalties.

368.111 Penalties.—The commission shall have the power to impose upon any entity subject to its jurisdiction under ss. 368.101-368.112 which is found to have refused to comply with or to have willfully violated any lawful rule or order of the commission or any provision of ss. 368.101-368.112 a penalty for each offense of not more than $5,000, which penalty shall be fixed, imposed, and collected by the commission. Each day that such refusal or violation continues shall constitute a separate offense. Each penalty shall be a lien upon the real and personal property of the entity, enforceable by the commission as a statutory lien under chapter 85.

History.—s. 11, ch. 92-284.



368.1115 - Injunctive relief.

368.1115 Injunctive relief.—The Legislature finds that violations of commission orders or rules, in connection with the impairment of a natural gas transmission company’s operations or service, constitute irreparable harm for which there is no adequate remedy at law. The commission is authorized to seek relief in circuit court including temporary and permanent injunctions, restraining orders, or any other appropriate order. Such remedies shall be in addition to and supplementary to any other remedies available for enforcement of agency action under s. 120.69 or the provisions of this chapter. The commission shall establish procedures implementing this section by rule.

History.—s. 15, ch. 93-35.



368.112 - Judicial review.

368.112 Judicial review.—As authorized by s. 3(b)(2), Art. V of the State Constitution, the Supreme Court shall review, upon petition, any action of the commission relating to rates or service of a natural gas transmission company. For purposes of judicial review, a natural gas transmission company is a utility providing gas service within the meaning of s. 3(b)(2), Art. V of the State Constitution.

History.—s. 12, ch. 92-284.












TITLE XXVIII - NATURAL RESOURCES; CONSERVATION, RECLAMATION, AND USE

Chapter 369 - CONSERVATION

Part I - AQUATIC PLANT CONTROL (ss. 369.20-369.255)

369.20 - Florida Aquatic Weed Control Act.

369.20 Florida Aquatic Weed Control Act.—

(1) This act shall be known as the “Florida Aquatic Weed Control Act.”

(2) The Fish and Wildlife Conservation Commission shall direct the control, eradication, and regulation of noxious aquatic weeds and direct the research and planning related to these activities, as provided in this section, so as to protect human health, safety, and recreation and, to the greatest degree practicable, prevent injury to plant and animal life and property.

(3) It shall be the duty of the commission to guide and coordinate the activities of all public bodies, authorities, agencies, and special districts charged with the control or eradication of aquatic weeds and plants. It may delegate all or part of such functions to any appropriate state agency, special district, unit of local or county government, commission, authority, or other public body.

(4) The commission shall also promote, develop, and support research activities directed toward the more effective and efficient control of aquatic plants. In the furtherance of this purpose, the commission may:

(a) Accept donations and grants of funds and services from both public and private sources;

(b) Contract or enter into agreements with public or private agencies or corporations for research and development of aquatic plant control methods or for the performance of aquatic plant control activities. The commission may enter into an agreement with the Department of Environmental Protection to ensure that pesticides applied to the waters of the state are regulated uniformly, including provisions for the coordination of agency staff and resources, through the implementation of permitting, compliance, and enforcement activities under ss. 403.088 and 403.0885;

(c) Construct, acquire, operate, and maintain facilities and equipment; and

(d) Enter upon, or authorize the entry upon, private property for purposes of making surveys and examinations and to engage in aquatic plant control activities; and such entry shall not be deemed a trespass.

(5) The commission may disburse funds to any special district or other local authority charged with the responsibility of controlling or eradicating aquatic plants, upon:

(a) Approval by the commission of the control techniques to be used by the district or authority; and

(b) Review and approval of the program of the district or authority by the commission.

(6) The commission shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of this section conferring powers or duties upon it and perform any other acts necessary for the proper administration, enforcement, or interpretation of this section, including creating general permits and exemptions and adopting rules and forms governing reports.

(7) No person or public agency shall control, eradicate, remove, or otherwise alter any aquatic weeds or plants in waters of the state unless a permit for such activity has been issued by the commission unless the activity or waters are expressly exempted by commission rule. The commission shall develop standards by rule which shall address, at a minimum, chemical, biological, and mechanical control activities; an evaluation of the benefits of such activities to the public; specific criteria recognizing the differences between natural and artificially created waters; and the different amount and quality of littoral vegetation on various waters. Applications for a permit to engage in aquatic plant control activities, including applications to engage in control activities on sovereign submerged lands, shall be made to the commission. In reviewing such applications, the commission shall consider the criteria set forth in subsection (2) and, in accordance with applicable rules, take final agency action on permit applications for the use of aquatic plant control activities on sovereign submerged lands.

(8) As an exemption to all permitting requirements in this section and ss. 369.22 and 369.25, in all freshwater bodies, except aquatic preserves designated under chapter 258 and Outstanding Florida Waters designated under chapter 403, a riparian owner may physically or mechanically remove herbaceous aquatic plants and semiwoody herbaceous plants, such as shrub species and willow, within an area delimited by up to 50 percent of the property owner’s frontage or 50 feet, whichever is less, and by a sufficient length waterward from, and perpendicular to, the riparian owner’s shoreline to create a corridor to allow access for a boat or swimmer to reach open water. All unvegetated areas shall be cumulatively considered when determining the width of the exempt corridor. Physical or mechanical removal does not include the use of any chemicals or any activity that requires a permit pursuant to part IV of chapter 373.

(9)  The application of herbicides to waters of the state for the control of aquatic plants, algae, or invasive exotic plants is exempt from the requirement to obtain a water pollution operation permit except as provided in ss. 403.088 and 403.0885.

(10) Notwithstanding s. 369.25, the commission may collect aquatic plants to be used for habitat enhancement, research, education, and for other purposes as necessary to implement the provisions of this section.

(11) The commission may quarantine or confiscate noxious aquatic plant material incidentally adhering to a boat or boat trailer.

(12) The commission may conduct a public information program, including, but not limited to, erection of road signs, in order to inform the public and interested parties of this section and its associated rules and of the dangers of noxious aquatic plant introductions.

(13) The commission has the power to enforce this section in the same manner and to the same extent as provided in ss. 379.501-379.504.

(14) Activities that are exempt from permitting pursuant to s. 403.813(1)(r) are granted a mixing zone for turbidity for a distance not to exceed 150 meters downstream in flowing streams or 150 meters in radius in other water bodies as measured from the cutterhead, return flow discharge, or other points of generation of turbidity.

History.—ss. 1, 2, ch. 70-203; s. 3, ch. 80-129; s. 32, ch. 85-81; s. 1, ch. 89-151; s. 187, ch. 94-356; s. 2, ch. 96-238; s. 2, ch. 97-22; s. 75, ch. 98-200; s. 91, ch. 99-245; s. 6, ch. 2008-150; s. 30, ch. 2009-86; ss. 3, 11, ch. 2010-277; HJR 5-A, 2010 Special Session A.

Note.—Former s. 372.925.



369.22 - Aquatic plant management.

369.22 Aquatic plant management.—

(1) This section shall be known as the “Florida Aquatic Plant Management Act.”

(2) For the purpose of this section, the following words and phrases shall have the following meanings:

(a) “Commission” means the Fish and Wildlife Conservation Commission.

(b) “Aquatic plant” is any plant growing in, or closely associated with, the aquatic environment and includes “floating,” “emersed,” “submersed,” and “ditch bank” species.

(c) A “maintenance program” is a method for the management of aquatic plants in which control techniques are utilized in a coordinated manner as determined by the commission.

(d) An “eradication program” is a method for the management of aquatic plants in which control techniques are utilized in a coordinated manner in an attempt to kill all the aquatic plants on a permanent basis in a given geographical area.

(e) A “complaint spray program” is a method for the management of aquatic plants in which weeds are allowed to grow unhindered to a given level of undesirability, at which point eradication techniques are applied in an effort to restore the area in question to a relatively low level of infestation.

(f) “Waters” means rivers, streams, lakes, navigable waters and associated tributaries, canals, meandered lakes, enclosed water systems, and any other bodies of water.

(g) “Districts” means the six water management districts created by law and named, respectively, the Northwest Florida Water Management District, the Suwannee River Water Management District, the St. Johns River Water Management District, the Southwest Florida Water Management District, the Central and Southern Florida Flood Control District, and the Ridge and Lower Gulf Coast Water Management District; and on July 1, 1975, shall mean the five water management districts created by chapter 73-190, Laws of Florida, and named, respectively, the Northwest Florida Water Management District, the Suwannee River Water Management District, the St. Johns River Water Management District, the Southwest Florida Water Management District, and the South Florida Water Management District.

(3) The Legislature recognizes that the uncontrolled growth of aquatic plants in the waters of Florida poses a variety of environmental, health, safety, and economic problems. The Legislature acknowledges the responsibility of the state to cope with the uncontrolled and seemingly never-ending growth of aquatic plants in the waters throughout Florida. It is, therefore, the intent of the Legislature that the state policy for the management of aquatic plants in waters of state responsibility be carried out under the general supervision and control of the commission. It is the intent of the Legislature that the management of aquatic plants be carried out primarily by means of maintenance programs, rather than eradication or complaint spray programs, for the purpose of achieving more effective management at a lower long-range cost. It is also the intent of the Legislature that the commission guide, review, approve, and coordinate all aquatic plant management programs within each of the water management districts as defined in paragraph (2)(g). It is the intent of the Legislature to account for the costs of aquatic plant management programs by watershed for comparison purposes.

(4) The commission shall supervise and direct all management programs for aquatic plants, as provided in this section, so as to protect human health, safety, and recreation and, to the greatest degree practicable, prevent injury to plant, fish, and animal life and to property.

(5) When state funds are involved, or when waters of state responsibility are involved, it is the duty of the commission to guide, review, approve, and coordinate the activities of all public bodies, authorities, state agencies, units of local or county government, commissions, districts, and special districts engaged in operations to manage or eradicate aquatic plants. The commission may delegate all or part of such functions to any appropriate state agency, special district, unit of local or county government, commission, authority, or other public body. However, special attention shall be given to the keeping of accounting and cost data in order to prepare the annual fiscal report required in subsection (7).

(6) The commission may disburse funds to any district, special district, or other local authority for the purpose of operating a program for managing aquatic plants in the waters of state responsibility upon:

(a) Approval by the commission of the management techniques to be used by the district or authority; and

(b) Review and approval of the program of the district or authority by the commission.

(7) The commission shall prepare an annual report on the status of the aquatic plant management program which shall be posted on the commission’s Internet website.

(8) The commission shall have the authority to cooperate with the United States and to enter into such cooperative agreements or commitments as the commission may determine necessary to carry out the control or eradication of water hyacinths, alligator weed, and other noxious aquatic plant growths from the waters of the state and to enter into contracts with the United States obligating the state to indemnify and save harmless the United States from any and all claims and liability arising out of the initiation and prosecution of any project undertaken under this section. However, any claim or claims required to be paid under this section shall be paid from money appropriated to the aquatic plant management program.

(9) The commission may delegate various aquatic plant management functions to any appropriate state agency, special district, unit of local or county government, commission, authority, or other public body. The recipient of such delegation shall, in accepting commitments to engage in aquatic plant management activities, be subject to the rules of the commission. In addition, the recipient shall render technical and other assistance to the commission in order to carry out most effectively the purposes of s. 369.20.

(10) The commission is directed to use biological agents for the management of aquatic plants when determined to be appropriate by the commission.

(11) The commission shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section conferring powers or duties upon it and perform any other acts necessary for the proper administration, enforcement, or interpretation of this section, including adopting rules and forms governing reports.

(12) No person or public agency shall control, eradicate, remove, or otherwise alter any aquatic plants in waters of the state unless a permit for such activity has been issued by the commission, or unless the activity or waters are expressly exempted by commission rule. The commission shall develop standards by rule which shall address, at a minimum, chemical, biological, and mechanical control activities; an evaluation of the benefits of such activities to the public; specific criteria recognizing the differences between natural and artificially created waters; and the different amount and quality of littoral vegetation on various waters. Applications for a permit to engage in aquatic plant management activities, including applications to engage in management activities on sovereign submerged lands, shall be made to the commission. In reviewing such applications, the commission shall consider the criteria set forth in subsection (4) and, in accordance with applicable rules, shall take final agency action on permit applications for the use of aquatic plant activities on sovereign submerged lands.

(13) The commission has the power to enforce this section in the same manner and to the same extent as provided in ss. 379.501-379.504.

(14) Activities that are exempt from permitting pursuant to s. 403.813(1)(r) are granted a mixing zone for turbidity for a distance not to exceed 150 meters downstream in flowing streams or 150 meters in radius in other water bodies as measured from the cutterhead, return flow discharge, or other points of generation of turbidity.

History.—ss. 1, 2, ch. 74-65; s. 4, ch. 80-129; s. 33, ch. 83-218; s. 16, ch. 84-254; s. 2, ch. 89-151; s. 188, ch. 94-356; s. 76, ch. 98-200; s. 92, ch. 99-245; s. 7, ch. 2008-150; s. 31, ch. 2009-86.

Note.—Former s. 372.932.



369.25 - Aquatic plants; definitions; permits; powers of department; penalties.

369.25 Aquatic plants; definitions; permits; powers of department; penalties.—

(1) As used in this section, the term:

(a) “Aquatic plant” means any plant, including a floating, emersed, submersed, or ditch bank species, growing in, or closely associated with, an aquatic environment and includes any part or seed of such plant.

(b) “Department” means the Department of Agriculture and Consumer Services.

(c) “Nonnursery cultivation” means the tending of aquatic plant species for harvest in the natural environment.

(d) “Noxious aquatic plant” means any part, including, but not limited to, seeds or reproductive parts, of an aquatic plant which has the potential to hinder the growth of beneficial plants, interfere with irrigation or navigation, or adversely affect the public welfare or the natural resources of this state.

(e) “Person” includes a natural person, a public or private corporation, a governmental entity, or any other kind of entity.

(2) No person shall engage in any business involving the importation, transportation, cultivation, collection, sale, or possession of any aquatic plant species without a permit issued by the department. No person shall import, transport, cultivate, collect, sell, or possess any noxious aquatic plant listed on the prohibited aquatic plant list established by the department without a permit issued by the department. No permit shall be issued until the department determines that the proposed activity poses no threat or danger to the waters, wildlife, natural resources, or environment of the state.

(3) The department has the following powers:

(a) To make such rules governing the importation, transportation, nonnursery cultivation, collection, and possession of aquatic plants as may be necessary for the eradication, control, or prevention of the dissemination of noxious aquatic plants that are not inconsistent with rules of the Fish and Wildlife Conservation Commission.

(b) To establish by rule lists of aquatic plant species regulated under this section, including those exempted from such regulation, provided the Fish and Wildlife Conservation Commission approves such lists prior to the lists becoming effective.

(c) To evaluate an aquatic plant species through research or other means to determine whether such species poses a threat or danger to the waters, wildlife, natural resources, or environment of the state.

(d) To declare a quarantine against aquatic plants, including the vats, pools, or other containers or bodies of water in which such plants are growing, to prevent the dissemination of any noxious aquatic plant.

(e) To make rules governing the application for, issuance of, suspension of, and revocation of permits under this section.

(f) To enter into cooperative agreements with any person as necessary or desirable to carry out and enforce the provisions of this section.

(g) To purchase all necessary supplies, material, facilities, and equipment and accept all grants and donations useful in the implementation and enforcement of the provisions of this section.

(h) To enter upon and inspect any facility or place where aquatic plants are cultivated, held, packaged, shipped, stored, or sold, or any vehicle of conveyance of aquatic plants, to ascertain whether the provisions of this section and department regulations are being complied with, and to seize and destroy, without compensation, any aquatic plants imported, transported, cultivated, collected, or otherwise possessed in violation of this section or department regulations.

(i) To adopt rules requiring the revegetation of a site on sovereignty lands where excessive collection has occurred.

(j) To enforce this section and s. 369.251 in the same manner and to the same extent as provided in s. 581.211.

(4) The department shall adopt rules that limit the sanctions available for violations under this act to quarantine and confiscation:

(a) If the prohibited activity apparently results from natural dispersion; or

(b) If a small amount of noxious aquatic plant material incidentally adheres to a boat or boat trailer operated by a person who is not involved in any phase of the aquatic plant business and if that person is not knowingly violating this act.

(5)(a) Any person who violates the provisions of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) All law enforcement officers of the state and its agencies with power to make arrests for violations of state law shall enforce the provisions of this section.

History.—s. 1, ch. 69-158; ss. 14, 26, 35, ch. 69-106; s. 4, ch. 70-203; s. 1, ch. 70-439; s. 350, ch. 71-136; s. 2, ch. 71-137; s. 140, ch. 77-104; s. 1, ch. 77-174; s. 23, ch. 78-95; s. 1, ch. 84-120; s. 1, ch. 92-147; s. 189, ch. 94-356; s. 93, ch. 99-245; s. 1, ch. 2000-146; s. 1, ch. 2001-258; s. 8, ch. 2008-150; s. 32, ch. 2009-86.

Note.—Former s. 403.271.



369.251 - Invasive nonnative plants; prohibitions; study; removal; rules.

369.251 Invasive nonnative plants; prohibitions; study; removal; rules.—

(1) A person may not sell, transport, collect, cultivate, or possess any plant, including any part or seed, of the species Melaleuca quinquenervia, Schinus terebinthifolius, Casuarina equisetifolia, Casuarina glauca, or Mimosa pigra without a permit from the Department of Agriculture and Consumer Services. Any person who violates this section commits a misdemeanor of the second degree, punishable by fine only, as provided in s. 775.083.

(2) The department, in coordination with the Fish and Wildlife Conservation Commission, shall study methods of control of plants of the species Melaleuca quinquenervia, Schinus terebinthifolius, Casuarina equisetifolia, Casuarina glauca, and Mimosa pigra. The South Florida Water Management District shall undertake programs to remove such plants from conservation area I, conservation area II, and conservation area III of the district.

(3) The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section. Possession or transportation resulting from natural dispersion, mulching operations, control and disposal, or use in herbaria or other educational or research institutions, or for other reasons determined by the department to be consistent with this section and where there is neither the danger of, nor intent to, further disperse any plant species prohibited by this section, is not subject to the permit or penalty provisions of this section.

History.—s. 1, ch. 90-313; s. 190, ch. 94-356; s. 77, ch. 98-200; s. 9, ch. 2008-150.



369.252 - Invasive plant control on public lands.

369.252 Invasive plant control on public lands.—The Fish and Wildlife Conservation Commission shall establish a program to:

(1) Achieve eradication or maintenance control of invasive exotic plants on public lands when the scientific data indicate that they are detrimental to the state’s natural environment or when the Commissioner of Agriculture finds that such plants or specific populations thereof are a threat to the agricultural productivity of the state;

(2) Assist state and local government agencies in the development and implementation of coordinated management plans for the eradication or maintenance control of invasive exotic plant species on public lands;

(3) Contract, or enter into agreements, with entities in the State University System or other governmental or private sector entities for research concerning control agents; production and growth of biological control agents; and development of workable methods for the eradication or maintenance control of invasive exotic plants on public lands; and

(4) Use funds in the Invasive Plant Control Trust Fund as authorized by the Legislature for carrying out activities under this section on public lands. A minimum of 20 percent of the amount appropriated by the Legislature for invasive plant control from the Land Acquisition Trust Fund shall be used for the purpose of controlling nonnative, upland, invasive plant species on public lands.

History.—s. 3, ch. 96-238; s. 1, ch. 97-38; s. 21, ch. 99-205; s. 30, ch. 99-247; s. 4, ch. 99-312; s. 62, ch. 2000-152; s. 10, ch. 2008-150; s. 33, ch. 2015-229.



369.255 - Green utility ordinances for funding greenspace management and exotic plant control.

369.255 Green utility ordinances for funding greenspace management and exotic plant control.—

(1) LEGISLATIVE FINDING.—The Legislature finds that the proper management of greenspace areas, including, without limitation, the urban forest, greenways, private and public forest preserves, wetlands, and aquatic zones, is essential to the state’s environment and economy and to the health and safety of its residents and visitors. The Legislature also finds that the limitation and control of nonindigenous plants and tree replacement and maintenance are vital to achieving the natural systems and recreational lands goals and policies of the state pursuant to s. 187.201(9), the State Comprehensive Plan. It is the intent of this section to enable local governments to establish a mechanism to provide dedicated funding for the aforementioned activities, when deemed necessary by a county or municipality.

(2) In addition to any other funding mechanisms legally available to counties and municipalities to control invasive, nonindigenous aquatic or upland plants and manage urban forest resources, a county or municipality may create one or more green utilities or adopt fees sufficient to plan, restore, and manage urban forest resources, greenways, forest preserves, wetlands, and other aquatic zones and create a stewardship grant program for private natural areas. Counties or municipalities may create, alone or in cooperation with other counties or municipalities pursuant to the Florida Interlocal Cooperation Act of 1969, s. 163.01, one or more greenspace management districts to fund the planning, management, operation, and administration of a greenspace management program. The fees shall be collected on a voluntary basis as set forth by the county or municipality and calculated to generate sufficient funds to plan, manage, operate, and administer a greenspace management program. Private natural areas assessed according to s. 193.501 would qualify for stewardship grants.

(3) This section shall only apply to counties with a population of 500,000 or more and municipalities with a population of 200,000 or more.

(4) Nothing in this section shall authorize counties or municipalities to require any nongovernmental entity to collect the fee described in subsection (2) on their behalf.

History.—s. 12, ch. 97-164; s. 10, ch. 2001-275; s. 33, ch. 2004-5; s. 75, ch. 2008-4.






Part II - WEKIVA RIVER PROTECTION (ss. 369.301-369.309)

369.301 - Short title.

369.301 Short title.—This part may be cited as the “Wekiva River Protection Act.”

History.—s. 1, ch. 88-121; s. 26, ch. 88-393.



369.303 - Definitions.

369.303 Definitions.—As used in this part:

(1) “Council” means the East Central Florida Regional Planning Council.

(2) “Counties” means Orange, Seminole, and Lake Counties.

(3) “Department” means the Department of Economic Opportunity.

(4) “Development of regional impact” means a development which is subject to the review procedures established by s. 380.06 or s. 380.065, and s. 380.07.

(5) “Land development regulation” means a regulation covered by the definition in s. 163.3164 and any of the types of regulations described in s. 163.3202.

(6) “Local comprehensive plan” means a comprehensive plan adopted pursuant to ss. 163.3164-163.3215.

(7) “Revised comprehensive plan” means a comprehensive plan prepared pursuant to ss. 163.3164-163.3215 which has been revised pursuant to chapters 85-55, 86-191, and 87-338, Laws of Florida, and subsequent laws amending said sections.

(8) “Wekiva River development permit” means any zoning permit, subdivision approval, rezoning, special exception, variance, site plan approval, or other official action of local government having the effect of permitting the development of land in the Wekiva River Protection Area. “Wekiva River development permit” shall not include a building permit, certificate of occupancy, or other permit relating to the compliance of a development with applicable electrical, plumbing, or other building codes.

(9) “Wekiva River Protection Area” means the lands within: Township 18 south range 28 east; Township 18 south range 29 east; Township 19 south range 28 east, less those lands lying west of a line formed by County Road 437, State Road 46, and County Road 435; Township 19 south range 29 east; Township 20 south range 28 east, less all lands lying west of County Road 435; and Township 20 south range 29 east, less all those lands east of Markham Woods Road.

(10) “Wekiva River System” means the Wekiva River, the Little Wekiva River, Black Water Creek, Rock Springs Run, Sulphur Run, and Seminole Creek.

History.—s. 1, ch. 88-121; s. 26, ch. 88-393; s. 46, ch. 91-221; s. 4, ch. 93-206; s. 50, ch. 2011-139; s. 242, ch. 2011-142.



369.305 - Review of local comprehensive plans, land development regulations, Wekiva River development permits, and amendments.

369.305 Review of local comprehensive plans, land development regulations, Wekiva River development permits, and amendments.—

(1)  It is the intent of the Legislature that Orange, Lake, and Seminole Counties emphasize the Wekiva River Protection Area in their planning and regulation efforts. Therefore, each county’s local comprehensive plan and land development regulations applicable to the Wekiva River Protection Area must meet the following criteria:

(a) Each county’s local comprehensive plan must contain goals, policies, and objectives that result in the protection of the:

1. Water quantity, water quality, and hydrology of the Wekiva River System;

2. Wetlands associated with the Wekiva River System;

3. Aquatic and wetland-dependent wildlife species associated with the Wekiva River System;

4. Habitat within the Wekiva River Protection Area of species designated pursuant to rules 39-27.003, 39-27.004, and 39-27.005, Florida Administrative Code; and

5. Native vegetation within the Wekiva River Protection Area.

(b) The various land uses and densities and intensities of development permitted by the local comprehensive plan shall protect the resources enumerated in paragraph (a) and the rural character of the Wekiva River Protection Area. The plan must also include:

1. Provisions that ensure the preservation of sufficient habitat for feeding, nesting, roosting, and resting so as to maintain viable populations of species designated pursuant to rules 39-27.003, 39-27.004, and 39-27.005, Florida Administrative Code, within the Wekiva River Protection Area.

2. Restrictions on the clearing of native vegetation within the 100-year flood plain.

3. Prohibition of development that is not low-density residential in nature, unless the development has less effect on natural resources than low-density residential development.

4. Provisions for setbacks along the Wekiva River for areas that do not fall within the protection zones established pursuant to s. 373.415.

5. Restrictions on intensity of development adjacent to publicly owned lands to prevent adverse impacts to such lands.

6. Restrictions on filling and alteration of wetlands in the Wekiva River Protection Area.

7. Provisions encouraging clustering of residential development if it promotes protection of environmentally sensitive areas and ensures that residential development in the aggregate is rural in density and character.

(c) The local comprehensive plan must require that the density or intensity of development permitted on parcels of property adjacent to the Wekiva River System be concentrated on those portions of the parcels which are the farthest from the surface waters and wetlands of the Wekiva River System.

(d) The local comprehensive plan must require that parcels of land adjacent to the surface waters and watercourses of the Wekiva River System not be subdivided so as to interfere with the implementation of protection zones as established pursuant to s. 373.415, any applicable setbacks from the surface waters in the Wekiva River System which are established by local governments, or the policy established in paragraph (c) of concentrating development in the Wekiva River Protection Area as far from the surface waters and wetlands of the Wekiva River System as practicable.

(e) The local land development regulations must implement the provisions of paragraphs (a), (b), (c), and (d) and must include restrictions on the location of septic tanks and drainfields in the 100-year flood plain and discharges of stormwater to the Wekiva River System.

(2) Each county shall, within 10 days of adopting any necessary amendments to its local comprehensive plan and land development regulations or new land development regulations pursuant to subsection (1), submit them to the department, which shall, within 90 days, review the amendments and any new land development regulations and make a determination.

(3) If the department determines that the local comprehensive plan and land development regulations as amended or supplemented comply with the provisions of subsection (1), the department shall petition the Governor and Cabinet to confirm its determination. If the department determines that the amendments and any new land development regulations that a county has adopted do not meet the criteria established in subsection (1), or the department receives no amendments or new land development regulations and determines that the county’s existing local comprehensive plan and land development regulations do not comply with the provisions of subsection (1), the department shall petition the Governor and Cabinet to order the county to adopt such amendments to its local comprehensive plan or land development regulations or such new land development regulations as it deems necessary to meet the criteria in subsection (1). A determination or petition made by the department pursuant to this subsection shall not be final agency action.

(4) The Governor and Cabinet, sitting as the Land and Water Adjudicatory Commission, shall render an order on the petition. Any local government comprehensive plan amendments directly related to the requirements of this subsection and subsections (1), (2), and (3) may be initiated by a local planning agency and considered by the local governing body without regard to statutory or local ordinance limitations on the frequency of consideration of amendments to local comprehensive plans.

(5) In its review of revised comprehensive plans after the due dates described in 1subsection (5), and in its review of comprehensive plan amendments after those due dates, the department shall review the local comprehensive plans, and any amendments, which are applicable to portions of the Wekiva River Protection Area for compliance with the provisions of subsection (1) in addition to its review of local comprehensive plans and amendments for compliance as defined in s. 163.3184; and all the procedures and penalties described in s. 163.3184 shall be applicable to this review.

(6) The department may adopt reasonable rules and orders to implement the provisions of this section.

History.—s. 1, ch. 88-121; s. 26, ch. 88-393; s. 14, ch. 95-146; s. 191, ch. 2010-102.

1Note.—The referenced subsection (5) was repealed by s. 191, ch. 2010-102.



369.307 - Developments of regional impact in the Wekiva River Protection Area; land acquisition.

369.307 Developments of regional impact in the Wekiva River Protection Area; land acquisition.—

(1) Notwithstanding the provisions of s. 380.06(15), the counties shall consider and issue the development permits applicable to a proposed development of regional impact which is located partially or wholly within the Wekiva River Protection Area at the same time as the development order approving, approving with conditions, or denying a development of regional impact.

(2) Notwithstanding the provisions of s. 380.0651 or any other provisions of chapter 380, the numerical standards and guidelines provided in chapter 28-24, Florida Administrative Code, shall be reduced by 50 percent as applied to proposed developments entirely or partially located within the Wekiva River Protection Area.

(3) The Wekiva River Protection Area is hereby declared to be a natural resource of state and regional importance. The East Central Florida Regional Planning Council shall adopt policies as part of its strategic regional policy plan and regional issues list which will protect the water quantity, water quality, hydrology, wetlands, aquatic and wetland-dependent wildlife species, habitat of species designated pursuant to rules 39-27.003, 39-27.004, and 39-27.005, Florida Administrative Code, and native vegetation in the Wekiva River Protection Area. The council shall also cooperate with the department in the department’s implementation of the provisions of s. 369.305.

(4) The provisions of s. 369.305 of this act shall be inapplicable to developments of regional impact in the Wekiva River Protection Area if an application for development approval was filed prior to June 1, 1988, and in the event that a development order is issued pursuant to such application on or before April 1, 1989.

(5) The Department of Environmental Protection is directed to proceed to negotiate for acquisition of conservation and recreation lands projects within the Wekiva River Protection Area provided that such projects have been deemed qualified under statutory and rule criteria for purchase and have been placed on the priority list for acquisition by the advisory council created in s. 259.035 or its successor.

History.—s. 1, ch. 88-121; s. 26, ch. 88-393; s. 14, ch. 89-116; s. 191, ch. 94-356; s. 10, ch. 95-149; s. 31, ch. 99-247.



369.309 - Airboats prohibited; exceptions; penalties.

369.309 Airboats prohibited; exceptions; penalties.—

(1) The operation of an airboat on the Wekiva River System shall be prohibited. For the purposes of this section, an airboat is any boat, sled, skiff, or swamp vessel that is pushed, pulled, or propelled by air power generated by a nondetachable motor of more than 10 horsepower.

(2) The provisions of this section shall not apply in the case of an emergency or to any employee of a municipal, county, state, or federal agency or their agents on official government business.

(3) Persons convicted for violation of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 90-81.






Part III - WEKIVA PARKWAY AND PROTECTION ACT (ss. 369.314-369.324)

369.314 - Short title.

369.314 Short title.—This act may be cited as the “Wekiva Parkway Protection Act.”

History.—s. 1, ch. 2004-384.



369.315 - Intent.

369.315 Intent.—

(1) The Legislature finds that, in general, Florida springs whether found in urban or rural settings, public parks, or private lands, are threatened by actual and potential flow reductions and declining water quality. As a result of climate patterns and population changes, over the past 30 years, many of Florida’s springs have begun to exhibit signals of distress, including increasing nutrient loading and lowered water flow. The groundwater that feeds springs is recharged by seepage from the surface and through direct conduits such as sinkholes.

(2) The Legislature further finds that springs and groundwater once damaged by overuse can be restored through good stewardship, including effective planning strategies and best management practices to preserve and protect the spring and its springshed. Prudent land use planning decisions can protect and improve quality and quantity, as well as upland resources of a springshed. Managing land use types and their allowable densities and intensities of development, followed by specific site planning to further minimize impacts, rank as an important goal.

(3) It is the intent of the Legislature that the recommendations of the Wekiva River Basin Coordinating Committee as stated in its final report dated March 16, 2004, be taken and implemented as a whole to achieve the objective of improving and assuring protection of surface water and groundwater resources. Coordination of comprehensive plans and the Regional Water Supply Plan is important for protection of water resources and to promote the continuity of effective planning and development.

(4) It is not the intent of the Legislature to place an undue burden on local governments within the Wekiva Study Area. Any required Wekiva Study Area comprehensive plan amendments may be adopted in conjunction with other amendments not required by this part.

History.—s. 1, ch. 2004-384.



369.316 - Wekiva Study Area.

369.316 Wekiva Study Area.—The Wekiva Study Area is defined to include the following land: Begin at the northwest corner of Section 6, Township 18 South, Range 28 East, Lake County, Florida, said corner lying on the north line of Township 18 South; thence Easterly along said north line of Township 18 South to the northeast corner of Section 5, Township 18 South, Range 29 East; thence Southerly along the east line of said Section 5 to the northeast corner of Section 8, Township 18 South, Range 29 East; thence Southerly along the east line of said Section 8 to the northeast corner of Section 17, Township 18 South, Range 29 East; thence Southerly along the east line of said Section 17 to the northeast corner of Section 20, Township 18 South, Range 29 East; thence Southerly along the east line of said Section 20 to the northeast corner of Section 29, Township 18 South, Range 29 East; thence Southerly along the east line of said Section 29 to the northeast corner of Section 32, Township 18 South, Range 29 East; thence Southerly along the east line of said Section 32 to the southeast corner thereof, said corner lying on the south line of Township 18 South; thence Easterly along the south line of said Township 18 South to an intersection with the east line of Range 29 East; thence Southerly along the east line of said Range 29 East to the southeast corner of Section 24, Township 21 South, Range 29 East; thence Westerly along the south line of said Section 24 to the southeast corner of Section 23, Township 21 South, Range 29 East; thence Westerly along the south line of said Section 23, to an intersection with the centerline of Interstate Highway No. 4; thence generally Southerly along the centerline of Interstate Highway No. 4 to an intersection with the south line of Section 13, Township 22 South, Range 29 East; thence Westerly along the south line of said Section 13 to the southeast corner of Section 14, Township 22 South, Range 29 East; thence Westerly along the south line of said Section 14 to the southeast corner of Section 15, Township 22 South, Range 29 East; thence Westerly along the south line of said Section 15 to the northeast corner of Section 21, Township 22 South, Range 29 East; thence Southerly along the east line of said Section 21 to an intersection with the centerline of State Road No. 50; thence Westerly along the centerline of said State Road No. 50 to the northeast corner of Section 30, Township 22 South, Range 28 East; thence Southerly along the east line of said Section 30 to the northeast corner of Section 31, Township 22 South, Range 28 East; thence Southerly along the east line of said Section 31 to the southeast corner thereof, said corner lying on the south line of Township 22 South; thence Westerly along said south line of Township 22 South to the northeast corner of Section 2, Township 23 South, Range 27 East; thence Southerly along the east line of said Section 2 to the northeast corner of Section 11, Township 23 South, Range 27 East; thence Southerly along the east line of said Section 11 to the southeast corner thereof; thence Westerly along the south line of said Section 11 to the southeast corner of Section 10, Township 23 South, Range 27 East; thence Westerly along the south line of said Section 10 to the southeast corner of Section 9, Township 23 South, Range 27 East; thence Westerly along the south line of said Section 9 to the southeast corner of Section 8, Township 23 South, Range 27 East; thence Westerly along the south line of said Section 8 to the southeast corner of Section 7, Township 23 South, Range 27 East; thence Westerly along the south line of said Section 7 to the southwest corner thereof, said corner lying on the line of demarcation between Orange County and Lake County; thence generally Northerly and along said county line to the northeast corner of Section 12, Township 20 South, Range 26 East, said corner lying on the east line of Range 26 East; thence generally Northerly and along said east line of Range 26 East to the southeast corner of Section 24, Township 19 South, Range 26 East; thence Westerly along the south line of said Section 24 to the southeast corner of Section 23, Township 19 South, Range 26 East; thence Westerly along the south line of said Section 23 to the southwest corner thereof; thence Northerly along the west line of said Section 23 to the southwest corner of Section 14, Township 19 South, Range 26 East; thence Northerly along the west line of said Section 14 to the southwest corner of Section 11, Township 19 South, Range 26 East; thence generally Northeasterly to the southwest corner of Section 1, Township 19 South, Range 26 East; thence generally Northeasterly to the southwest corner of Section 31, Township 18 South, Range 27 East; thence generally Northeasterly to the southwest corner of Section 29, Township 18 South, Range 27 East; thence generally Northeasterly to the northwest corner of Section 28, Township 18 South, Range 27 East; thence Easterly along the north line of said Section 28 to the northwest corner of Section 27, Township 18 South, Range 27 East; thence Easterly along the north line of said Section 27 to the northwest corner of Section 26, Township 18 South, Range 27 East; thence Easterly along the north line of said Section 26 to the northwest corner of Section 25, Township 18 South, Range 27 East; thence Easterly along the north line of said Section 25 to an intersection with the west line of Range 28 East; thence Northerly along the west line of said Range 28 East, to the northwest corner of Section 6, Township 18 South, Range 28 East, and the Point of Beginning.

History.—s. 1, ch. 2004-384.



369.317 - Wekiva Parkway.

369.317 Wekiva Parkway.—

(1) The “Wekiva Parkway” means any limited access highway or expressway constructed between State Road 429 and Interstate 4 specifically incorporating the corridor alignment recommended by Recommendation 2 of the Wekiva River Basin Area Task Force final report dated January 15, 2003, and the recommendations of the SR 429 Working Group that were adopted January 16, 2004.

(2) The Wekiva Parkway and related transportation facilities shall follow the design criteria contained in the recommendations of the Wekiva River Basin Area Task Force adopted by reference by the Wekiva River Basin Coordinating Committee in its final report of March 16, 2004, and the recommendations of the Wekiva Coordinating Committee contained in its final report of March 16, 2004, subject to reasonable environmental, economic, and engineering considerations. For those activities associated with the Wekiva Parkway and related transportation facilities which require authorization pursuant to part IV of chapter 373, the Department of Environmental Protection is the exclusive permitting authority.

(3) With the exception of the road commonly referred to as the Apopka Bypass, the construction of any other limited-access highway or expressway that is identified by the Final Recommendations of the State Road 429 Working Group adopted January 16, 2004, within the Wekiva Study Area shall adhere to transportation and conservation principles identified within the Final Report of the Wekiva River Basin Coordinating Committee dated March 16, 2004. If any other limited-access highway or expressway is considered within the Wekiva Study Area, then such a project shall adhere to the extent practicable with transportation and conservation principles identified within the Final Report of the Wekiva River Basin Coordinating Committee dated March 16, 2004.

(4) Access to properties adjacent to SR 46 shall be maintained through appropriate neighborhood streets or frontage roads integrated into the parkway design.

(5) In Seminole County, the Department of Transportation shall locate the precise corridor and interchanges for the Wekiva Parkway consistent with the legislative intent expressed in this act and other provisions of this act.

(6) The Central Florida Expressway Authority is hereby granted the authority to act as a third-party acquisition agent, pursuant to s. 253.025 on behalf of the Board of Trustees of the Internal Improvement Trust Fund or chapter 373 on behalf of the governing board of the St. Johns River Water Management District, for the acquisition of all necessary lands, property and all interests in property identified herein, including fee simple or less than fee simple interests. The lands subject to this authority are identified in paragraph 10.a., State of Florida, Office of the Governor, Executive Order 03-112 of July 1, 2003, and in Recommendation 16 of the Wekiva Basin Area Task Force created by Executive Order 2002-259, such lands otherwise known as Neighborhood Lakes, a 1,587+/-acre parcel located in Orange and Lake Counties within Sections 27, 28, 33, and 34 of Township 19 South, Range 28 East, and Sections 3, 4, 5, and 9 of Township 20 South, Range 28 East; Seminole Woods/Swamp, a 5,353+/-acre parcel located in Lake County within Section 37, Township 19 South, Range 28 East; New Garden Coal; a 1,605+/-acre parcel in Lake County within Sections 23, 25, 26, 35, and 36, Township 19 South, Range 28 East; Pine Plantation, a 617+/-acre tract consisting of eight individual parcels within the Apopka City limits. The Department of Transportation, the Department of Environmental Protection, the St. Johns River Water Management District, and other land acquisition entities shall participate and cooperate in providing information and support to the third-party acquisition agent. The land acquisition process authorized by this paragraph shall begin no later than December 31, 2004. Acquisition of the properties identified as Neighborhood Lakes, Pine Plantation, and New Garden Coal, or approval as a mitigation bank shall be concluded no later than December 31, 2010. Department of Transportation and Central Florida Expressway Authority funds expended to purchase an interest in those lands identified in this subsection shall be eligible as environmental mitigation for road construction related impacts in the Wekiva Study Area. If any of the lands identified in this subsection are used as environmental mitigation for road-construction-related impacts incurred by the Department of Transportation or Central Florida Expressway Authority, or for other impacts incurred by other entities, within the Wekiva Study Area or within the Wekiva parkway alignment corridor, and if the mitigation offsets these impacts, the St. Johns River Water Management District and the Department of Environmental Protection shall consider the activity regulated under part IV of chapter 373 to meet the cumulative impact requirements of s. 373.414(8)(a).

(a) Acquisition of the land described in this section is required to provide right-of-way for the Wekiva Parkway, a limited access roadway linking State Road 429 to Interstate 4, an essential component in meeting regional transportation needs to provide regional connectivity, improve safety, accommodate projected population and economic growth, and satisfy critical transportation requirements caused by increased traffic volume growth and travel demands.

(b) Acquisition of the lands described in this section is also required to protect the surface water and groundwater resources of Lake, Orange, and Seminole counties, otherwise known as the Wekiva Study Area, including recharge within the springshed that provides for the Wekiva River system. Protection of this area is crucial to the long term viability of the Wekiva River and springs and the central Florida region’s water supply. Acquisition of the lands described in this section is also necessary to alleviate pressure from growth and development affecting the surface and groundwater resources within the recharge area.

(c) Lands acquired pursuant to this section that are needed for transportation facilities for the Wekiva Parkway shall be determined not necessary for conservation purposes pursuant to ss. 253.0341 and 373.089(5) and shall be transferred to or retained by the Central Florida Expressway Authority or the Department of Transportation upon reimbursement of the full purchase price and acquisition costs.

(7) The Department of Transportation, the Department of Environmental Protection, the St. Johns River Water Management District, Central Florida Expressway Authority, and other land acquisition entities shall cooperate and establish funding responsibilities and partnerships by agreement to the extent funds are available to the various entities. Properties acquired with Florida Forever funds shall be in accordance with s. 253.025 or chapter 373. The Central Florida Expressway Authority shall acquire land in accordance with this section to the extent funds are available from the various funding partners; however, the authority is not required or assumed to fund the land acquisition beyond the agreement and funding provided by the various land acquisition entities.

(8) The Department of Environmental Protection and the St. Johns River Water Management District shall give the highest priority to the acquisition of the lands described and identified in subsection (6) for Florida Forever purchases.

History.—s. 1, ch. 2004-384; s. 44, ch. 2010-205; s. 35, ch. 2010-225; s. 23, ch. 2011-4; s. 39, ch. 2012-128; s. 104, ch. 2012-174; s. 18, ch. 2014-171; s. 37, ch. 2016-233.



369.318 - Studies.

369.318 Studies.—

(1) The Department of Environmental Protection shall study the efficacy and applicability of water quality and wastewater treatment standards needed to achieve nitrogen reductions protective of surface and groundwater quality within the Wekiva Study Area and report to the Governor and the Department of Economic Opportunity. The Department of Environmental Protection may adopt rules to implement the specific recommendations set forth in sections C.2. and C.4. of its report entitled “A Strategy for Water Quality Protection: Wastewater Treatment in the Wekiva Study Area,” dated December 2004, in order to achieve nitrogen reductions protective of surface and groundwater quality in the Wekiva Study Area and implement Recommendation 8 of the Wekiva River Basin Coordinating Committee’s final report dated March 16, 2004. The rules shall provide an opportunity for relief from such specific recommendations upon affirmative demonstration by the permittee or permit applicant, based on water quality data, physical circumstances, or other credible information, that the discharge of treated wastewater is protective of surface water and groundwater quality with respect to nitrate nitrogen as set forth in section C.1. of the referenced December 2004 report.

(2) The Department of Health, in coordination with the Department of Environmental Protection, shall study the efficacy and applicability of onsite disposal system standards needed to achieve nitrogen reductions protective of groundwater quality within the Wekiva Study Area including publicly owned lands and report to the Governor and the Department of Community Affairs no later than December 1, 2004. Based on the December 2004 report, the Department of Health shall, if appropriate, by March 1, 2005, initiate rulemaking to achieve nitrogen reductions protective of water quality or recommend legislation for any additional statutory authority needed to implement the report recommendations. The study shall consider:

(a) For new developments within the Wekiva Study Area and any existing development within the Wekiva River Protection Area using onsite disposal systems, a more stringent level of wastewater treatment, including, but not limited to, the use of multiple tanks to combine aerobic and anaerobic treatment to reduce the level of nitrates.

(b) The implementation of a septic tank maintenance and inspection program which includes upgrading certain onsite disposal systems permitted prior to 1982 to meet minimum Department of Health standards; replacement of failing systems and systems not meeting current standards; and providing funding mechanisms for supporting a septic tank inspection and maintenance program.

(3) The St. Johns River Water Management District shall initiate rulemaking to:

(a) Amend the recharge criteria in rule 40C-41.063(3), Florida Administrative Code, to apply to all recharge lands within the Wekiva Study Area.

(b) Adopt a consolidated environmental resources permit/consumptive use permit for projects that require both an environmental resource permit and a consumptive use permit that involve irrigation of urban landscape, golf course, or recreational areas.

(4) By March 1, 2005, the St. Johns River Water Management District in conjunction with the Department of Environmental Protection, shall initiate rulemaking to amend the recharge criteria in rule 40C-41.063(3), Florida Administrative Code, to provide that the postdevelopment recharge volume conditions within the Wekiva Study Area approximate predevelopment recharge volume conditions. The district shall study and undertake this rulemaking to accomplish this standard on a development-specific basis. The rule shall permit the utilization of existing permitted municipal master stormwater systems with adequate capacity to meet the new standards in lieu of onsite retention and shall provide applicants with the ability to submit appropriate geotechnical information demonstrating that a specific site is not within a most effective recharge area of the Wekiva springshed.

(5) The St. Johns River Water Management District shall complete an assessment of the significance of water uses below the current consumptive use permit thresholds in the Wekiva Study Area to determine if rulemaking should be initiated to lower consumptive use permit thresholds.

(6) The St. Johns River Water Management District shall conduct an analysis of the impact of redevelopment projects in the Wekiva River basin upon aquifer recharge and shall consider whether to adopt a rule amendment to require those redevelopment projects exceeding a specified threshold to meet the Wekiva Basin recharge criteria. The effect of redevelopment upon aquifer recharge shall be analyzed, and then the costs of regulation shall be analyzed.

(7) By December 1, 2007, the St. Johns River Water Management District shall update the minimum flows and levels standards for Rock Springs and Wekiva Springs. Further, the district shall revise the consumptive use permit thresholds in the Wekiva Study Area to address proposed water withdrawals above 50,000 gallons per day. Revisions to the consumptive use thresholds shall provide for a general permit, if possible, and include a transition period that allows continued access to water supply for users that were not previously subject to the permitting process.

(8) By December 1, 2005, the St. Johns River Water Management District shall establish pollution load reduction goals for the Wekiva Study Area to assist the Department of Environmental Protection in adopting total maximum daily loads for impaired waters within the Wekiva Study Area by December 1, 2006.

(9) The Department of Agriculture and Consumer Services shall be the lead agency in coordinating the reduction of agricultural nonpoint sources of pollution. The Department of Agriculture and Consumer Services shall study, and if necessary, initiate rulemaking to implement new or revised best management practices for improving and protecting water bodies, including those basins with impaired water bodies addressed by the Total Maximum Daily Loads Program.

History.—s. 1, ch. 2004-384; s. 1, ch. 2005-106; s. 243, ch. 2011-142.



369.319 - Master stormwater management plan.

369.319 Master stormwater management plan.—Each local government within the Wekiva Study Area shall develop a master stormwater management plan that: assesses existing problems and deficiencies in the community; identifies projects to meet long-range needs; establishes priorities to address existing deficiencies; establishes measures to address redevelopment; establishes a schedule to complete needed improvements; evaluates the feasibility of stormwater reuse; and includes requirements for inspection and maintenance of facilities. The plan shall also identify a funding source, such as a stormwater utility fee, to fund implementation of the plan and maintenance program. In addition, the local government shall establish a water reuse and irrigation program that allows for reuse of stormwater on a site basis for development over a size threshold to be determined by the local government or on a jurisdiction-wide basis to minimize pumpage of groundwater for nonpotable usage. For those local governments located partially within the Wekiva Study Area, this section applies only to that portion located within the Wekiva Study Area.

History.—s. 1, ch. 2004-384; s. 2, ch. 2005-106.



369.320 - Wastewater facility plan.

369.320 Wastewater facility plan.—

(1) Local governments within the Wekiva Study Area shall develop a wastewater facility plan for joint planning areas and utility service areas where central wastewater systems are not readily available. The facility plan shall include: the delineation of areas within the utility service area that are to be served by central facilities within 5 years; a financially feasible schedule of improvements; an infrastructure work plan to build the facilities needed to implement the facility plan, including those needed to meet enhanced treatment standards adopted by the Department of Environmental Protection; and a phase-out of existing onsite septic tank systems where central facilities are available. The term available shall be interpreted consistent with the definition of s. 381.0065(2)(a). The facility plan shall also include a long-range component addressing service of the joint planning area or utility service area. In addition, local governments shall establish a water reuse program that allows for reuse of reclaimed water on a site-by-site basis for development over a size threshold to be determined by the local government or on a jurisdiction-wide basis to minimize pumpage of groundwater for nonpotable usage.

(2) Local governments shall update their wastewater facility plans required in subsection (1) where the Total Maximum Daily Loads Program requires reductions in point source pollutants for a basin or as required by legislation for enhanced treatment standards.

(3) For those local governments located partially within the Wekiva Study Area, this section applies only to that portion located within the Wekiva Study Area.

History.—s. 1, ch. 2004-384; s. 3, ch. 2005-106.



369.321 - Comprehensive plan amendments.

369.321 Comprehensive plan amendments.—Except as otherwise expressly provided, by January 1, 2006, each local government within the Wekiva Study Area shall amend its local government comprehensive plan to include the following:

(1) Within 1 year after the establishment of the interchange locations, local governments hosting an interchange on the Wekiva Parkway shall adopt an interchange land use plan into their comprehensive plans. Each interchange land use plan shall address: appropriate land uses and compatible development; secondary road access; access management; right-of-way protection; vegetation protection and water conserving landscaping; and the height and appearance of structures and signage. Local governments within which the Wekiva Parkway is planned shall amend their local government comprehensive plan to include the Wekiva Parkway. Interchanges located on Interstate 4 are exempt from this subsection.

(2) Local governments shall amend the appropriate elements of the comprehensive plan, including the capital improvements element, to ensure implementation of the master stormwater management plan.

(3) Local governments shall amend their comprehensive plans to establish land use strategies that optimize open space and promote a pattern of development on a jurisdiction-wide basis that protects the most effective recharge areas, karst features, and sensitive natural habitats including Longleaf Pine, Sand Hill, Sand Pine, and Xeric Oak Scrub. Such strategies shall recognize property rights and the varying circumstances within the Wekiva Study Area, including rural and urban land use patterns. Local comprehensive plans shall map, using best available data from the St. Johns River Water Management District and the Fish and Wildlife Conservation Commission, recharge areas and sensitive upland habitats for this purpose. Local governments shall have flexibility to achieve this objective through comprehensive plan strategies that may include, but are not limited to:

(a) Coordinated greenway plans;

(b) Dedication of conservation easements;

(c) Land acquisition;

(d) Clustering of development;

(e) Density credits and density incentives which result in permanent protection of open space; and

(f) Low to very low density development.

(4) By December 1, 2006, an up-to-date 10-year water supply facility work plan for building potable water facilities necessary to serve existing and new development and for which the local government is responsible as required by s. 163.3177(6)(c).

(5) Comprehensive plans and comprehensive plan amendments adopted by the local governments to implement this section shall be reviewed by the Department of Economic Opportunity pursuant to s. 163.3184.

(6) Implementing land development regulations shall be adopted no later than January 1, 2007.

(7) During the period prior to the adoption of the comprehensive plan amendments required by this act, any local comprehensive plan amendment adopted by a city or county that applies to land located within the Wekiva Study Area shall protect surface and groundwater resources and be reviewed by the Department of Economic Opportunity using best available data, including the information presented to the Wekiva River Basin Coordinating Committee.

History.—s. 1, ch. 2004-384; s. 4, ch. 2005-106; s. 51, ch. 2011-139; s. 244, ch. 2011-142.



369.322 - Coordination of land use and water supply within the Wekiva Study Area.

369.322 Coordination of land use and water supply within the Wekiva Study Area.—

(1) In their review of local government comprehensive plan amendments for property located within the Wekiva Study Area pursuant to s. 163.3184, the Department of Economic Opportunity and the St. Johns River Water Management District shall assure that amendments that increase development potential demonstrate that adequate potable water consumptive use permit capacity is available.

(2) Local governments located within the Wekiva Study Area shall coordinate with the St. Johns River Water Management District and other public and private utilities, on a countywide or multicounty basis, to implement cooperative solutions for development of alternative water sources necessary to supplement groundwater supplies consistent with the St. Johns River Water Management District Regional Water Supply Plan.

(3) In recognition of the need to balance resource protection, existing infrastructure and improvements planned or committed as part of approved development, consistent with existing municipal or county comprehensive plans and economic development opportunities, planned community development initiatives that assure protection of surface and groundwater resources while promoting compact, ecologically and economically sustainable growth should be encouraged. Small area studies, sector plans, or similar planning tools should support these community development initiatives. In addition, the Department of Economic Opportunity may make available best practice guides that demonstrate how to balance resource protection and economic development opportunities.

History.—s. 1, ch. 2004-384; s. 245, ch. 2011-142.



369.323 - Compliance.

369.323 Compliance.—Comprehensive plans and plan amendments adopted by the local governments within the Wekiva Study Area to implement this act shall be reviewed for compliance by the Department of Economic Opportunity.

History.—s. 1, ch. 2004-384; s. 246, ch. 2011-142.



369.324 - Wekiva River Basin Commission.

369.324 Wekiva River Basin Commission.—

(1) The Wekiva River Basin Commission is created to monitor and ensure the implementation of the recommendations of the Wekiva River Basin Coordinating Committee for the Wekiva Study Area. The East Central Florida Regional Planning Council shall provide staff support to the commission with funding assistance from the Department of Economic Opportunity. The commission shall be comprised of a total of 18 members appointed by the Governor, 9 of whom shall be voting members and 9 shall be ad hoc nonvoting members. The voting members shall include:

(a) One member of each of the Boards of County Commissioners for Lake, Orange, and Seminole Counties.

(b) One municipal elected official to serve as a representative of the municipalities located within the Wekiva Study Area of Lake County.

(c) One municipal elected official to serve as a representative of the municipalities located within the Wekiva Study Area of Orange County.

(d) One municipal elected official to serve as a representative of the municipalities located within the Wekiva Study Area of Seminole County.

(e) One citizen representing an environmental or conservation organization, one citizen representing a local property owner, a land developer, or an agricultural entity, and one at-large citizen who shall serve as chair of the council.

(f) The ad hoc nonvoting members shall include one representative from each of the following entities:

1. St. Johns River Management District.

2. Department of Economic Opportunity.

3. Department of Environmental Protection.

4. Department of Health.

5. Department of Agriculture and Consumer Services.

6. Fish and Wildlife Conservation Commission.

7. Department of Transportation.

8. MetroPlan Orlando.

9. Central Florida Expressway Authority.

(2) Voting members shall serve 3-year, staggered terms, and shall serve without compensation but shall serve at the expense of the entity they represent.

(3) Meetings of the commission shall be held in Lake, Orange, or Seminole county at the call of the chair, but shall meet at least twice a year.

(4) To assist the commission in its mission, the East Central Florida Regional Planning Council, in coordination with the applicable regional and state agencies, shall serve as a clearinghouse of baseline or specialized studies through modeling and simulation, including collecting and disseminating data on the demographics, economics, and the environment of the Wekiva Study Area including the changing conditions of the Wekiva River surface and groundwater basin and associated influence on the Wekiva River and the Wekiva Springs.

(5) The commission shall report annually, no later than December 31 of each year, to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Department of Economic Opportunity on implementation progress.

History.—s. 1, ch. 2004-384; s. 1, ch. 2005-4; s. 5, ch. 2005-106; s. 247, ch. 2011-142; s. 19, ch. 2014-171.









Chapter 373 - WATER RESOURCES

Part I - STATE WATER RESOURCE PLAN (ss. 373.012-373.200)

373.012 - Topographic mapping.

373.012 Topographic mapping.—

(1) In order to accelerate topographic mapping in this state by the United States Geological Survey, the Department of Transportation is hereby authorized and directed to set aside, to pledge, and to make available annually out of its State Transportation Trust Fund the sum of $30,000; and the Board of Trustees of the Internal Improvement Trust Fund is hereby authorized and directed to set aside, to pledge and to make available annually out of the Land Acquisition Trust Fund the sum of $10,000; and the South Florida Water Management District out of its funds to be derived out of the proceeds of special assessments of its flood control taxes, is authorized and directed to set aside, to pledge and to make available annually such sum as may be required to meet the needs for topographic mapping of areas affecting said district. Such sums shall be delivered to the Treasurer of the United States or to other proper officer, to be applied by the Department of the Interior, United States Geological Survey, as to said Department of Transportation and to said Board of Trustees of the Internal Improvement Trust Fund, toward the payment of not exceeding one-half the cost of standard topographic mapping in this state conducted by the United States Geological Survey and as to said flood control district to be applied toward the payment of such proportion or part of such cost as said district may determine. Provided, however, that said sums authorized in this section for the Department of Transportation and for the Board of Trustees of the Internal Improvement Trust Fund shall not prevent either of said agencies from providing additional amounts for topographic mapping of areas which either agency may consider of priority status in the interest of said agencies.

(2) To further accelerate the rate at which topographic mapping may be carried on in Florida, any state agency having funds available for the purpose, any county or drainage or reclamation or flood control district organized under the laws of this state, any person, firm or corporation, is authorized to contribute to the cost of such mapping by depositing with the Department of Transportation such amounts as may be determined to be applied in like manner toward topographic mapping in this state as set forth in subsection (1).

(3) The Department of Transportation, the Board of Trustees of the Internal Improvement Trust Fund of this state, and the South Florida Water Management District are hereby authorized to make such arrangements or enter into such agreements with the United States as may be necessary to carry out the purposes of this section.

(4) The Board of Trustees of the Internal Improvement Trust Fund, as and when copies of topographic maps are made available to it, shall file such maps in the same manner as other maps and plats of land surveys by the United States, and the maps shall be available for examination by any interested person.

History.—ss. 1, 2, 3, 4, ch. 57-775; s. 2, ch. 61-119; s. 1, ch. 65-475; ss. 23, 27, 35, ch. 69-106; ss. 2, 3, ch. 73-57; s. 35, ch. 79-65.



373.013 - Short title.

373.013 Short title.—This chapter shall be known as the “Florida Water Resources Act of 1972.”

History.—s. 1, part I, ch. 72-299.



373.016 - Declaration of policy.

373.016 Declaration of policy.—

(1) The waters in the state are among its basic resources. Such waters have not heretofore been conserved or fully controlled so as to realize their full beneficial use.

(2) The department and the governing board shall take into account cumulative impacts on water resources and manage those resources in a manner to ensure their sustainability.

(3) It is further declared to be the policy of the Legislature:

(a) To provide for the management of water and related land resources;

(b) To promote the conservation, replenishment, recapture, enhancement, development, and proper utilization of surface and groundwater;

(c) To develop and regulate dams, impoundments, reservoirs, and other works and to provide water storage for beneficial purposes;

(d) To promote the availability of sufficient water for all existing and future reasonable-beneficial uses and natural systems;

(e) To prevent damage from floods, soil erosion, and excessive drainage;

(f) To minimize degradation of water resources caused by the discharge of stormwater;

(g) To preserve natural resources, fish, and wildlife;

(h) To promote the public policy set forth in s. 403.021;

(i) To promote recreational development, protect public lands, and assist in maintaining the navigability of rivers and harbors; and

(j) Otherwise to promote the health, safety, and general welfare of the people of this state.

In implementing this chapter, the department and the governing board shall construe and apply the policies in this subsection as a whole, and no specific policy is to be construed or applied in isolation from the other policies in this subsection.

(4)(a) Because water constitutes a public resource benefiting the entire state, it is the policy of the Legislature that the waters in the state be managed on a state and regional basis. Consistent with this directive, the Legislature recognizes the need to allocate water throughout the state so as to meet all reasonable-beneficial uses. However, the Legislature acknowledges that such allocations have in the past adversely affected the water resources of certain areas in this state. To protect such water resources and to meet the current and future needs of those areas with abundant water, the Legislature directs the department and the water management districts to encourage the use of water from sources nearest the area of use or application whenever practicable. Such sources shall include all naturally occurring water sources and all alternative water sources, including, but not limited to, desalination, conservation, reuse of nonpotable reclaimed water and stormwater, and aquifer storage and recovery. Reuse of potable reclaimed water and stormwater shall not be subject to the evaluation described in s. 373.223(3)(a)-(g). However, this directive to encourage the use of water, whenever practicable, from sources nearest the area of use or application shall not apply to the transport and direct and indirect use of water within the area encompassed by the Central and Southern Florida Flood Control Project, nor shall it apply anywhere in the state to the transport and use of water supplied exclusively for bottled water as defined in s. 500.03(1)(d), nor shall it apply to the transport and use of reclaimed water for electrical power production by an electric utility as defined in s. 366.02(2).

(b) In establishing the policy outlined in paragraph (a), the Legislature realizes that under certain circumstances the need to transport water from distant sources may be necessary for environmental, technical, or economic reasons.

(5) The Legislature recognizes that the water resource problems of the state vary from region to region, both in magnitude and complexity. It is therefore the intent of the Legislature to vest in the Department of Environmental Protection or its successor agency the power and responsibility to accomplish the conservation, protection, management, and control of the waters of the state and with sufficient flexibility and discretion to accomplish these ends through delegation of appropriate powers to the various water management districts. The department may exercise any power herein authorized to be exercised by a water management district; however, to the greatest extent practicable, such power should be delegated to the governing board of a water management district.

(6) It is further declared the policy of the Legislature that each water management district, to the extent consistent with effective management practices, shall approximate its fiscal and budget policies and procedures to those of the state.

History.—s. 2, part I, ch. 72-299; s. 36, ch. 79-65; s. 70, ch. 83-310; s. 5, ch. 89-279; s. 20, ch. 93-213; s. 250, ch. 94-356; s. 1, ch. 97-160; s. 1, ch. 98-88.



373.019 - Definitions.

373.019 Definitions.—When appearing in this chapter or in any rule, regulation, or order adopted pursuant thereto, the term:

(1) “Alternative water supplies” means salt water; brackish surface and groundwater; surface water captured predominately during wet-weather flows; sources made available through the addition of new storage capacity for surface or groundwater, water that has been reclaimed after one or more public supply, municipal, industrial, commercial, or agricultural uses; the downstream augmentation of water bodies with reclaimed water; stormwater; and any other water supply source that is designated as nontraditional for a water supply planning region in the applicable regional water supply plan.

(2) “Capital costs” means planning, design, engineering, and project construction costs.

(3) “Coastal waters” means waters of the Atlantic Ocean or the Gulf of Mexico within the jurisdiction of the state.

(4) “Department” means the Department of Environmental Protection or its successor agency or agencies.

(5) “District water management plan” means the regional water resource plan developed by a governing board under s. 373.036.

(6) “Domestic use” means the use of water for the individual personal household purposes of drinking, bathing, cooking, or sanitation. All other uses shall not be considered domestic.

(7) “Florida water plan” means the state-level water resource plan developed by the department under s. 373.036.

(8) “Governing board” means the governing board of a water management district.

(9) “Groundwater” means water beneath the surface of the ground, whether or not flowing through known and definite channels.

(10) “Impoundment” means any lake, reservoir, pond, or other containment of surface water occupying a bed or depression in the earth’s surface and having a discernible shoreline.

(11) “Independent scientific peer review” means the review of scientific data, theories, and methodologies by a panel of independent, recognized experts in the fields of hydrology, hydrogeology, limnology, and other scientific disciplines relevant to the matters being reviewed under s. 373.042.

(12) “Multijurisdictional water supply entity” means two or more water utilities or local governments that have organized into a larger entity, or entered into an interlocal agreement or contract, for the purpose of more efficiently pursuing water supply development or alternative water supply development projects listed pursuant to a regional water supply plan.

(13) “Nonregulated use” means any use of water which is exempted from regulation by the provisions of this chapter.

(14) “Other watercourse” means any canal, ditch, or other artificial watercourse in which water usually flows in a defined bed or channel. It is not essential that the flowing be uniform or uninterrupted.

(15) “Person” means any and all persons, natural or artificial, including any individual, firm, association, organization, partnership, business trust, corporation, company, the United States of America, and the state and all political subdivisions, regions, districts, municipalities, and public agencies thereof. The enumeration herein is not intended to be exclusive or exhaustive.

(16) “Reasonable-beneficial use” means the use of water in such quantity as is necessary for economic and efficient utilization for a purpose and in a manner which is both reasonable and consistent with the public interest.

(17) “Reclaimed water” means water that has received at least secondary treatment and basic disinfection and is reused after flowing out of a domestic wastewater treatment facility. Reclaimed water is not subject to regulation pursuant to s. 373.175 or part II of this chapter until it has been discharged into waters as defined in s. 403.031(13).

(18) “Reclaimed water distribution system” means a network of pipes, pumping facilities, storage facilities, and appurtenances designed to convey and distribute reclaimed water from one or more domestic wastewater treatment facilities to one or more users of reclaimed water.

(19) “Regional water supply plan” means a detailed water supply plan developed by a governing board under s. 373.709.

(20) “Stream” means any river, creek, slough, or natural watercourse in which water usually flows in a defined bed or channel. It is not essential that the flowing be uniform or uninterrupted. The fact that some part of the bed or channel has been dredged or improved does not prevent the watercourse from being a stream.

(21) “Surface water” means water upon the surface of the earth, whether contained in bounds created naturally or artificially or diffused. Water from natural springs shall be classified as surface water when it exits from the spring onto the earth’s surface.

(22) “Water” or “waters in the state” means any and all water on or beneath the surface of the ground or in the atmosphere, including natural or artificial watercourses, lakes, ponds, or diffused surface water and water percolating, standing, or flowing beneath the surface of the ground, as well as all coastal waters within the jurisdiction of the state.

(23) “Water management district” means any flood control, resource management, or water management district operating under the authority of this chapter.

(24) “Water resource development” means the formulation and implementation of regional water resource management strategies, including the collection and evaluation of surface water and groundwater data; structural and nonstructural programs to protect and manage water resources; the development of regional water resource implementation programs; the construction, operation, and maintenance of major public works facilities to provide for flood control, surface and underground water storage, and groundwater recharge augmentation; and related technical assistance to local governments, government-owned and privately owned water utilities, and self-suppliers to the extent assistance to self-suppliers promotes the policies as set forth in s. 373.016.

(25) “Water resource implementation rule” means the rule authorized by s. 373.036, which sets forth goals, objectives, and guidance for the development and review of programs, rules, and plans relating to water resources, based on statutory policies and directives. The waters of the state are among its most basic resources. Such waters should be managed to conserve and protect water resources and to realize the full beneficial use of these resources.

(26) “Water supply development” means the planning, design, construction, operation, and maintenance of public or private facilities for water collection, production, treatment, transmission, or distribution for sale, resale, or end use.

(27) For the sole purpose of serving as the basis for the unified statewide methodology adopted pursuant to s. 373.421(1), as amended, “wetlands” means those areas that are inundated or saturated by surface water or groundwater at a frequency and a duration sufficient to support, and under normal circumstances do support, a prevalence of vegetation typically adapted for life in saturated soils. Soils present in wetlands generally are classified as hydric or alluvial, or possess characteristics that are associated with reducing soil conditions. The prevalent vegetation in wetlands generally consists of facultative or obligate hydrophytic macrophytes that are typically adapted to areas having soil conditions described above. These species, due to morphological, physiological, or reproductive adaptations, have the ability to grow, reproduce, or persist in aquatic environments or anaerobic soil conditions. Florida wetlands generally include swamps, marshes, bayheads, bogs, cypress domes and strands, sloughs, wet prairies, riverine swamps and marshes, hydric seepage slopes, tidal marshes, mangrove swamps and other similar areas. Florida wetlands generally do not include longleaf or slash pine flatwoods with an understory dominated by saw palmetto. Upon legislative ratification of the methodology adopted pursuant to s. 373.421(1), as amended, the limitation contained herein regarding the purpose of this definition shall cease to be effective.

(28) “Works of the district” means those projects and works, including, but not limited to, structures, impoundments, wells, streams, and other watercourses, together with the appurtenant facilities and accompanying lands, which have been officially adopted by the governing board of the district as works of the district.

History.—s. 3, part I, ch. 72-299; s. 37, ch. 79-65; s. 1, ch. 80-259; s. 5, ch. 82-101; s. 6, ch. 89-279; s. 21, ch. 93-213; s. 15, ch. 94-122; s. 251, ch. 94-356; s. 1, ch. 96-339; s. 1, ch. 96-370; s. 2, ch. 97-160; s. 1, ch. 2005-291; s. 10, ch. 2010-205; s. 1, ch. 2012-150; s. 2, ch. 2016-1.



373.023 - Scope and application.

373.023 Scope and application.—

(1) All waters in the state are subject to regulation under the provisions of this chapter unless specifically exempted by general or special law.

(2) No state or local government agency may enforce, except with respect to water quality, any special act, rule, regulation, or order affecting the waters in the state controlled under the provisions of this act, whether enacted or promulgated before or after the effective date of this act, until such special act, rule, regulation, or order has been filed with the department. However, any agency empowered to issue emergency orders affecting such waters may enforce such emergency orders prior to filing such orders with the department. Any rule or regulation in effect on the effective date of this act which is not filed with the department within 180 days after the effective date of this act shall be deemed repealed if the notice hereinafter called for shall have been received by the state or local agency issuing such rule or regulation. The department is directed to notify by certified or registered mail every state or local government agency known to be authorized to enforce any special act, rule, regulation or order affecting the waters of the state regarding the provisions of this subsection. The department is directed to review periodically such special acts, rules, regulations, and orders and to recommend to the appropriate agencies or the Legislature the amendment, consolidation, or revocation of inconsistencies or duplications therein.

(3) Any state or local governmental agency or other person having the power of eminent domain or condemnation under the laws of this state must notify the department or the governing board of a water management district prior to exercising that power.

History.—s. 4, part I, ch. 72-299; s. 1, ch. 73-190.



373.026 - General powers and duties of the department.

373.026 General powers and duties of the department.—The department, or its successor agency, shall be responsible for the administration of this chapter at the state level. However, it is the policy of the state that, to the greatest extent possible, the department may enter into interagency or interlocal agreements with any other state agency, any water management district, or any local government conducting programs related to or materially affecting the water resources of the state. All such agreements shall be subject to the provisions of s. 373.046. In addition to its other powers and duties, the department shall, to the greatest extent possible:

(1) Conduct, independently or in cooperation with other agencies, topographic surveys, research, and investigations into all aspects of water use and water quality.

(2) Be the central repository for all scientific and factual information generated by local governments, water management districts, and state agencies relating to water resources and, to that end, collect, maintain, and make available such information to public and private users within the state and assist in the acquisition of scientific and factual data from water management districts, local governments, and the United States Geological Survey. All local governments, water management districts, and state agencies are directed to cooperate with the department or its agents in making available to it for this purpose such scientific and factual data as they may have, generate, or possess, as the department deems necessary. The department is authorized to prescribe the format and ensure quality control for all data collected or submitted.

(a) Additionally, the department shall annually publish a bibliography of all water resource investigations conducted in the state.

(b) The department is additionally directed to establish priorities for the development of a computerized groundwater database upon the following principles:

1. Regions deemed prone to groundwater contamination due to land use.

2. Regions that have an identifiable direct connection with any confined aquifer utilized as a drinking water aquifer.

3. Any region dependent on a single-source aquifer.

(3) Cooperate with other state agencies, water management districts, and regional, county, or other local governmental organizations or agencies created for the purpose of utilizing and conserving the waters in this state; assist such organizations and agencies in coordinating the use of their facilities; and participate in an exchange of ideas, knowledge, and data with such organizations and agencies. For this purpose, the department may maintain an advisory staff of experts.

(4) Prepare and provide for dissemination to the public of current and useful information relating to the water resources of the state.

(5) Identify by continuing study those areas of the state where saltwater intrusion is a threat to freshwater resources and report its findings to the water management districts, boards of county commissioners, and public concerned.

(6) Conduct, either independently or in cooperation with any person or governmental agency, a program of study, research, and experimentation and evaluation in the field of weather modification.

(7) Exercise general supervisory authority over all water management districts. The department may exercise any power herein authorized to be exercised by a water management district.

(8)(a) Provide such coordination, cooperation, or approval necessary to the effectuation of any plan or project of the Federal Government in connection with or concerning the waters in the state. Unless otherwise provided by state or federal law, the department shall, subject to confirmation by the Legislature, have the power to approve or disapprove such federal plans or projects on behalf of the state. If such plan or project is for a coastal inlet, the department shall first determine the impact of the plan or project on the sandy beaches in the state. If the department determines that the plan will have a significant adverse impact on the sandy beaches, the department may not approve the plan or project unless it is revised to mitigate those impacts.

(b) To ensure to the greatest extent possible that project components will go forward as planned, the department shall collaborate with the South Florida Water Management District in implementing the comprehensive plan as defined in s. 373.470(2)(b), the Lake Okeechobee Watershed Protection Plan as defined in s. 373.4595(2), and the River Watershed Protection Plans as defined in s. 373.4595(2). Before any project component is submitted to Congress for authorization or receives an appropriation of state funds, the department must approve, or approve with amendments, each project component within 60 days following formal submittal of the project component to the department. Prior to the release of state funds for the implementation of the comprehensive plan, department approval shall be based upon a determination of the South Florida Water Management District’s compliance with s. 373.1501(5). Once a project component is approved, the South Florida Water Management District shall provide to the President of the Senate and the Speaker of the House of Representatives a schedule for implementing the project component, the estimated total cost of the project component, any existing federal or nonfederal credits, the estimated remaining federal and nonfederal share of costs, and an estimate of the amount of state funds that will be needed to implement the project component. All requests for an appropriation of state funds needed to implement the project component shall be submitted to the department, and such requests shall be included in the department’s annual request to the Governor. Prior to the release of state funds for the implementation of the Lake Okeechobee Watershed Protection Plan or the River Watershed Protection Plans, on an annual basis, the South Florida Water Management District shall prepare an annual work plan as part of the consolidated annual report required in s. 373.036(7). Upon a determination by the secretary of the annual work plan’s consistency with the goals and objectives of s. 373.4595, the secretary may approve the release of state funds. Any modifications to the annual work plan shall be submitted to the secretary for review and approval.

(c) Notwithstanding paragraph (b), the use of state funds for land purchases from willing sellers is authorized for projects within the South Florida Water Management District’s approved Florida Forever water management district work plan pursuant to s. 373.199.

(d) The Executive Office of the Governor, pursuant to its duties under s. 373.536(5) to approve or disapprove, in whole or in part, the budget of each water management district, shall review all proposed expenditures for project components in the district’s budget.

(e) The department, subject to confirmation by the Legislature, shall act on behalf of the state in the negotiation and consummation of any agreement or compact with another state or states concerning waters of the state.

(9)(a) Hold annually a conference on water resources developmental programs. Each agency, commission, district, municipality, or political subdivision of the state responsible for a specific water resources development program requiring federal assistance shall present at such conference its programs and projects and the needs thereof. Notice of the time and place of the annual conference on water resources developmental programs shall be extended by mail at least 30 days prior to the date of such conference to any person who has filed a written request for notification with the department. Adequate opportunity shall be afforded for participation at the conference by interested members of the general public.

(b) Upon termination of the water conference, the department shall select those projects for presentation in the Florida program of public works which best represent the public welfare and interest of the people of the state as required for the proper development, use, conservation, and protection of the waters of the state and land resources affected thereby. Thereafter, the department shall present to the appropriate committees and agencies of the Federal Government a program of public works for Florida, requesting authorization for funds for each project.

(10) Expand the use of Internet-based self-certification services for appropriate exemptions and general permits issued by the department and the water management districts, if such expansion is economically feasible. In addition to expanding the use of Internet-based self-certification services for appropriate exemptions and general permits, the department and water management districts shall identify and develop general permits for appropriate activities currently requiring individual review which could be expedited through the use of applicable professional certification.

History.—s. 5, part I, ch. 72-299; s. 4, ch. 74-114; s. 38, ch. 79-65; s. 2, ch. 83-310; s. 11, ch. 86-138; s. 21, ch. 87-97; s. 7, ch. 89-279; s. 252, ch. 94-356; s. 26, ch. 97-160; s. 2, ch. 99-143; s. 1, ch. 2001-172; s. 2, ch. 2007-253; s. 79, ch. 2008-4; s. 31, ch. 2011-34; s. 5, ch. 2012-205; s. 34, ch. 2015-229.



373.033 - Saltwater barrier line.

373.033 Saltwater barrier line.—

(1) The department may, at the request of the board of county commissioners of any county, at the request of the governing board of any water management district, or any municipality or water district responsible for the protection of a public water supply, or, having determined by adoption of an appropriate resolution that saltwater intrusion has become a matter of emergency proportions, by its own initiative, establish generally along the seacoast, inland from the seashore and within the limits of the area within which the petitioning board has jurisdiction, a saltwater barrier line inland of which no canal shall be constructed or enlarged, and no natural stream shall be deepened or enlarged, which shall discharge into tidal waters without a dam, control structure or spillway at or seaward of the saltwater barrier line, which shall prevent the movement of salt water inland of the saltwater barrier line. Provided, however, that the department is authorized, in cases where saltwater intrusion is not a problem, to waive the requirement of a barrier structure by specific permit to construct a canal crossing the saltwater barrier line without a protective device and provided, further that the agency petitioning for the establishment of the saltwater barrier line shall concur in the waiver.

(2) Application by a board of county commissioners or by the governing board of a water management district, a municipality or a water district for the establishment of a saltwater barrier line shall be made by adoption of an appropriate resolution, agreeing to:

(a) Reimburse the department the cost of necessary investigation, including, but not limited to, subsurface exploration by drilling, to determine the proper location of the saltwater barrier line in that county or in all or part of the district over which the applying agency has jurisdiction.

(b) Require compliance with the provisions of this law by county or district forces under their control; by those individuals or corporations filing plats for record and by individuals, corporations or agencies seeking authority to discharge surface or subsurface drainage into tidal waters.

(3) The board of county commissioners of any county or the governing board of any water management district, municipality or water district desiring to establish a saltwater barrier line is authorized to reimburse the department for any expense entailed in making an investigation to determine the proper location of the saltwater barrier line, from any funds available to them for general administrative purposes.

(4) The department, any board of county commissioners, and the governing board of any water management district, municipality, or water district having competent jurisdiction over an area in which a saltwater barrier is established shall be charged with the enforcement of the provisions of this section, and authority for the maintenance of actions set forth in s. 373.129 shall apply to this section.

(5) The board of county commissioners of a county, or the governing board of a water management district, a municipality, or a water district having jurisdiction over an area in which a saltwater barrier line is established, may expend funds from any available source for the purpose of constructing saltwater barrier dams, dikes, and spillways within existing canals and streams in conformity with the purpose and intent of the board in establishing the saltwater barrier line.

History.—s. 2, ch. 63-210; ss. 25, 35, ch. 69-106; s. 25, ch. 73-190; s. 14, ch. 78-95; s. 40, ch. 79-65; s. 85, ch. 79-164; s. 10, ch. 2000-212.

Note.—Former s. 373.194.



373.036 - Florida water plan; district water management plans.

373.036 Florida water plan; district water management plans.—

(1) FLORIDA WATER PLAN.—In cooperation with the water management districts, regional water supply authorities, and others, the department shall develop the Florida water plan. The Florida water plan shall include, but not be limited to:

(a) The programs and activities of the department related to water supply, water quality, flood protection and floodplain management, and natural systems.

(b) The water quality standards of the department.

(c) The district water management plans.

(d) Goals, objectives, and guidance for the development and review of programs, rules, and plans relating to water resources, based on statutory policies and directives. The state water policy rule, renamed the water resource implementation rule pursuant to s. 373.019(25), shall serve as this part of the plan. Amendments or additions to this part of the Florida water plan shall be adopted by the department as part of the water resource implementation rule. In accordance with s. 373.114, the department shall review rules of the water management districts for consistency with this rule. Amendments to the water resource implementation rule must be adopted by the secretary of the department and be submitted to the President of the Senate and the Speaker of the House of Representatives within 7 days after publication in the Florida Administrative Register. Amendments shall not become effective until the conclusion of the next regular session of the Legislature following their adoption.

(2) DISTRICT WATER MANAGEMENT PLANS.—

(a) Each governing board shall develop a district water management plan for water resources within its region, which plan addresses water supply, water quality, flood protection and floodplain management, and natural systems. The district water management plan shall be based on at least a 20-year planning period, shall be developed and revised in cooperation with other agencies, regional water supply authorities, units of government, and interested parties, and shall be updated at least once every 5 years. The governing board shall hold a public hearing at least 30 days in advance of completing the development or revision of the district water management plan.

(b) The district water management plan shall include, but not be limited to:

1. The scientific methodologies for establishing minimum flows and levels under s. 373.042, and all established minimum flows and levels.

2. Identification of one or more water supply planning regions that singly or together encompass the entire district.

3. Technical data and information prepared under s. 373.711.

4. A districtwide water supply assessment, which determines for each water supply planning region:

a. Existing legal uses, reasonably anticipated future needs, and existing and reasonably anticipated sources of water and conservation efforts; and

b. Whether existing and reasonably anticipated sources of water and conservation efforts are adequate to supply water for all existing legal uses and reasonably anticipated future needs and to sustain the water resources and related natural systems.

5. Any completed regional water supply plans.

(c) If necessary for implementation, the governing board shall adopt by rule or order relevant portions of the district water management plan, to the extent of its statutory authority.

(d) In the formulation of the district water management plan, the governing board shall give due consideration to:

1. The attainment of maximum reasonable-beneficial use of water resources.

2. The maximum economic development of the water resources consistent with other uses.

3. The management of water resources for such purposes as environmental protection, drainage, flood control, and water storage.

4. The quantity of water available for application to a reasonable-beneficial use.

5. The prevention of wasteful, uneconomical, impractical, or unreasonable uses of water resources.

6. Presently exercised domestic use and permit rights.

7. The preservation and enhancement of the water quality of the state.

8. The state water resources policy as expressed by this chapter.

(e) At its option, a governing board may substitute an annual strategic plan for the requirement to develop a district water management plan and the district water management plan annual report required by subparagraph (7)(b)1., provided that nothing herein affects any other provision or requirement of law concerning the completion of the regional water supply plan and the strategic plan meets the following minimum requirements:

1. The strategic plan establishes the water management district’s strategic priorities for at least a future 5-year period.

2. The strategic plan identifies the goals, strategies, success indicators, funding sources, deliverables, and milestones to accomplish the strategic priorities.

3. The strategic plan development process includes at least one publicly noticed meeting to allow public participation in its development.

4. The strategic plan includes separately, as an addendum, an annual work plan report on the implementation of the strategic plan for the previous fiscal year, addressing success indicators, deliverables, and milestones.

(3) The department and governing board shall give careful consideration to the requirements of public recreation and to the protection and procreation of fish and wildlife. The department or governing board may prohibit or restrict other future uses on certain designated bodies of water which may be inconsistent with these objectives.

(4) The governing board may designate certain uses in connection with a particular source of supply which, because of the nature of the activity or the amount of water required, would constitute an undesirable use for which the governing board may deny a permit.

(5) The governing board may designate certain uses in connection with a particular source of supply which, because of the nature of the activity or the amount of water required, would result in an enhancement or improvement of the water resources of the area. Such uses shall be preferred over other uses in the event of competing applications under the permitting systems authorized by this chapter.

(6) The department, in cooperation with the Executive Office of the Governor, or its successor agency, may add to the Florida water plan any other information, directions, or objectives it deems necessary or desirable for the guidance of the governing boards or other agencies in the administration and enforcement of this chapter.

(7) CONSOLIDATED WATER MANAGEMENT DISTRICT ANNUAL REPORT.—

(a) By March 1, 2006, and annually thereafter, each water management district shall prepare and submit to the department, the Governor, the President of the Senate, and the Speaker of the House of Representatives a consolidated water management district annual report on the management of water resources. In addition, copies must be provided by the water management districts to the chairs of all legislative committees having substantive or fiscal jurisdiction over the districts and the governing board of each county in the district having jurisdiction or deriving any funds for operations of the district. Copies of the consolidated annual report must be made available to the public, either in printed or electronic format.

(b) The consolidated annual report shall contain the following elements, as appropriate to that water management district:

1. A district water management plan annual report or the annual work plan report allowed in subparagraph (2)(e)4.

2. The department-approved minimum flows and minimum water levels annual priority list and schedule required by s. 373.042(3).

3. The annual 5-year capital improvements plan required by s. 373.536(6)(a)3.

4. The alternative water supplies annual report required by s. 373.707(8)(n).

5. The final annual 5-year water resource development work program required by s. 373.536(6)(a)4.

6. The Florida Forever Water Management District Work Plan annual report required by s. 373.199(7).

7. The mitigation donation annual report required by s. 373.414(1)(b)2.

8. Information on all projects related to water quality or water quantity as part of a 5-year work program, including:

a. A list of all specific projects identified to implement a basin management action plan or a recovery or prevention strategy;

b. A priority ranking for each listed project for which state funding through the water resources development work program is requested, which must be made available to the public for comment at least 30 days before submission of the consolidated annual report;

c. The estimated cost for each listed project;

d. The estimated completion date for each listed project;

e. The source and amount of financial assistance to be made available by the department, a water management district, or other entity for each listed project; and

f. A quantitative estimate of each listed project’s benefit to the watershed, water body, or water segment in which it is located.

9. A grade for each watershed, water body, or water segment in which a project listed under subparagraph 8. is located representing the level of impairment and violations of adopted minimum flow or minimum water levels. The grading system must reflect the severity of the impairment of the watershed, water body, or water segment.

(c) Each of the elements listed in paragraph (b) is to be addressed in a separate chapter or section within the consolidated annual report, although information common to more than one of these elements may be consolidated as deemed appropriate by the individual water management district.

(d) Each water management district may include in the consolidated annual report such additional information on the status or management of water resources within the district as it deems appropriate.

(e) In addition to the elements specified in paragraph (b), the South Florida Water Management District shall include in the consolidated annual report the following elements:

1. The Lake Okeechobee Protection Program annual progress report required by s. 373.4595(6).

2. The Everglades annual progress reports specified in s. 373.4592(4)(d)5., (13), and (14).

3. The Everglades restoration annual report required by s. 373.470(7).

4. The Everglades Trust Fund annual expenditure report required by s. 373.45926(3).

History.—s. 6, part I, ch. 72-299; ss. 2, 3, ch. 73-190; s. 122, ch. 79-190; s. 3, ch. 97-160; s. 7, ch. 98-88; s. 164, ch. 99-13; s. 4, ch. 2005-36; s. 38, ch. 2006-1; s. 11, ch. 2010-205; s. 24, ch. 2011-4; s. 32, ch. 2011-34; s. 4, ch. 2012-150; s. 33, ch. 2013-14; s. 73, ch. 2014-17; s. 3, ch. 2016-1.



373.0363 - Southern Water Use Caution Area Recovery Strategy.

373.0363 Southern Water Use Caution Area Recovery Strategy.—

(1) As used in this section, the term:

(a) “Central Florida Coordination Area” means all of Polk, Osceola, Orange, and Seminole Counties, and southern Lake County, as designated by the Southwest Florida Water Management District, the South Florida Water Management District, and the St. Johns River Water Management District.

(b) “District” means the Southwest Florida Water Management District.

(c) “Southern Water Use Caution Area” means an area that the district designated, after extensive collection of data and numerous studies, in order to comprehensively manage water resources in the Southern West-Central Groundwater Basin, which includes all of Desoto, Hardee, Manatee, and Sarasota Counties and parts of Charlotte, Highlands, Hillsborough, and Polk Counties.

(d) “Southern Water Use Caution Area Recovery Strategy” means the district’s planning, regulatory, and financial strategy for ensuring that adequate water supplies are available to meet growing demands while protecting and restoring the water and related natural resources of the area.

(e) “West-Central Florida Water Restoration Action Plan” means the district’s regional environmental restoration and water-resource sustainability program for the Southern Water Use Caution Area.

(2) The Legislature finds that:

(a) In response to the growing demands from public supply, agriculture, mining, power generation, and recreational users, groundwater withdrawals in the Southern Water Use Caution Area have steadily increased for nearly a century before peaking in the mid-1970s. These withdrawals resulted in declines in aquifer levels throughout the groundwater basin, which in some areas exceeded 50 feet.

(b) While groundwater withdrawals have since stabilized as a result of the district’s management efforts, depressed aquifer levels continue to result in saltwater intrusion, reduced flows in the Upper Peace River, lowered water levels, and adverse water quality impacts for some lakes in the Lake Wales Ridge areas of Polk and Highlands Counties.

(c) In response to these resource concerns, and as directed by s. 373.036, the district determined that traditional sources of water in the region are not adequate to supply water for all existing and projected reasonable and beneficial uses and to sustain the water resources and related natural systems.

(d) The expeditious implementation of the Southern Water Use Caution Area Recovery Strategy is needed to meet the minimum flow requirement for the Upper Peace River, slow saltwater intrusion, provide for improved lake levels and water quality along the Lake Wales Ridge, and ensure sufficient water supplies for all existing and projected reasonable and beneficial uses.

(e) Sufficient research has been conducted and sufficient plans developed to immediately expand and accelerate programs to sustain the water resources and related natural systems in the Southern Water Use Caution Area.

(f) The implementation of components of the Southern Water Use Caution Area Recovery Strategy, which are contained in the West-Central Florida Water Restoration Action Plan, is for the benefit of the public health, safety, and welfare and is in the public interest.

(g) The implementation of the West-Central Florida Water Restoration Action Plan is necessary to meet the minimum flow requirement for the Upper Peace River, slow saltwater intrusion, provide for improved lake levels and water quality along the Lake Wales Ridge, and ensure sufficient water supplies for all existing and projected reasonable and beneficial uses.

(h) A continuing source of funding is needed to effectively implement the West-Central Florida Water Restoration Action Plan.

(3) The district shall implement the West-Central Florida Water Restoration Action Plan in a manner that furthers progressive strategies for the management of water resources, is watershed-based, provides for consideration of water quality issues, and includes monitoring, the development and implementation of best management practices, and structural and nonstructural projects, including public works projects. The district shall coordinate its implementation of the plan with regional water supply authorities, public and private partnerships, and local, state, and federal partners in order to maximize opportunities for the most efficient and timely expenditures of public funds.

(4) The West-Central Florida Water Restoration Action Plan includes:

(a) The Central West Coast Surface Water Enhancement Initiative. The purpose of this initiative is to make additional surface waters available for public supply through restoration of surface waters, natural water flows, and freshwater wetland communities. This initiative is designed to allow limits on groundwater withdrawals in order to slow the rate of saltwater intrusion. The initiative shall be an ongoing program in cooperation with the Peace River-Manasota Regional Water Supply Authority created under s. 373.713.

(b) The Facilitating Agricultural Resource Management Systems Initiative. The purpose of this initiative is to expedite the implementation of production-scale, best management practices in the agricultural sector, which will result in reductions in groundwater withdrawals and improvements in water quality, water resources, and ecology. The initiative is a cost-share reimbursement program to provide funding incentives to agricultural landowners for the implementation of best management practices. The initiative shall be implemented by the district in cooperation with the Department of Agriculture and Consumer Services. Cooperative funding programs approved by the governing board shall not be subject to the rulemaking requirements of chapter 120. However, any portion of an approved program which affects the substantial interests of a party shall be subject to s. 120.569.

(c) The Ridge Lakes Restoration Initiative. The purpose of this initiative is to protect, restore, and enhance natural systems and flood protection by improving and protecting the water quality of approximately 130 lakes located along the Lake Wales Ridge in Polk and Highlands Counties, which quality is threatened by stormwater runoff, wastewater effluent, fertilizer applications, groundwater pollution, degradation of shoreline habitats, and hydrologic alterations. This initiative shall be accomplished through the construction of systems designed to treat the stormwater runoff that threatens the water quality of such lakes. Such systems include swales, retention basins, and long infiltration basins, if feasible.

(d) The Upper Peace River Watershed Restoration Initiative. The purpose of this initiative is to improve the quality of waters and ecosystems in the watershed of the Upper Peace River by recharging aquifers, restoring the flow of surface waters, and restoring the capacity of natural systems to store surface waters. The Legislature finds that such improvements are necessary because the quantity and quality of the fresh water that flows to the basin of the Peace River and Charlotte Harbor are adversely affected by the significant alteration and degradation of the watershed of the Upper Peace River and because restoration of the watershed of the Upper Peace River is a critical component of the Charlotte Harbor National Estuary Program’s Comprehensive Conservation and Management Plan, the Southwest Florida Water Management District’s Surface Water Improvement and Management Plan, and the Southern Water Use Caution Area Recovery Strategy. This initiative shall include an Upper Peace River Component. In addition to the initiative’s other purposes, this component will provide a critical link to a major greenway that extends from the lower southwest coast of this state through the watershed of the Peace River and the Green Swamp and further north to the Ocala National Forest.

(e) The Central Florida Water Resource Development Initiative. The purpose of this initiative is to create and implement a long-term plan that takes a comprehensive approach to limit groundwater withdrawals in the Southern Water Use Caution Area and to identify and develop alternative water supplies for Polk County. The project components developed pursuant to this initiative are eligible for state and regional funding under s. 373.707 as an alternative water supply, as defined in s. 373.019, or as a supplemental water supply under the rules of the Southwest Florida Water Management District or the South Florida Water Management District. The initiative shall be implemented by the district as an ongoing program in cooperation with Polk County and the South Florida Water Management District.

(5) As part of the consolidated annual report required pursuant s. 373.036(7), the district may include:

(a) A summary of the conditions of the Southern Water Use Caution Area, including the status of the components of the West-Central Florida Water Restoration Action Plan.

(b) An annual accounting of the expenditure of funds. The accounting must, at a minimum, provide details of expenditures separately by plan component and any subparts of a plan component, and include specific information about amount and use of funds from federal, state, and local government sources. In detailing the use of these funds, the district shall indicate those funds that are designated to meet requirements for matching funds.

History.—s. 1, ch. 2009-243; s. 12, ch. 2010-205; s. 74, ch. 2014-17.



373.037 - Pilot program for alternative water supply development in restricted allocation areas.

373.037 Pilot program for alternative water supply development in restricted allocation areas.—

(1) As used in this section, the term:

(a) “Central Florida Water Initiative Area” means all of Orange, Osceola, Polk, and Seminole Counties, and southern Lake County, as designated by the Central Florida Water Initiative Guiding Document of January 30, 2015.

(b) “Lower East Coast Regional Water Supply Planning Area” means the areas withdrawing surface and groundwater from Water Conservation Areas 1, 2A, 2B, 3A, and 3B, Grassy Waters Preserve/Water Catchment Area, Pal Mar, J.W. Corbett Wildlife Management Area, Loxahatchee Slough, Loxahatchee River, Riverbend Park, Dupuis Reserve, Jonathan Dickinson State Park, Kitching Creek, Moonshine Creek, Cypress Creek, Hobe Grove Ditch, the Holey Land and Rotenberger Wildlife Management Areas, and the freshwater portions of the Everglades National Park, as designated by the South Florida Water Management District.

(c) “Restricted allocation area” means an area within a water supply planning region of the Southwest Florida Water Management District, the South Florida Water Management District, or the St. Johns River Water Management District where the governing board of the water management district has determined that existing sources of water are not adequate to supply water for all existing and future reasonable-beneficial uses and to sustain the water resources and related natural systems for the planning period pursuant to ss. 373.036 and 373.709 and where the governing board of the water management district has applied allocation restrictions with regard to the use of specific sources of water. For the purposes of this section, the term includes the Central Florida Water Initiative Area, the Lower East Coast Regional Water Supply Planning Area, the Southern Water Use Caution Area, and the Upper East Coast Regional Water Supply Planning Area.

(d) “Southern Water Use Caution Area” means all of Desoto, Hardee, Manatee, and Sarasota Counties and parts of Charlotte, Highlands, Hillsborough, and Polk Counties, as designated by the Southwest Florida Water Management District.

(e) “Upper East Coast Regional Water Supply Planning Area” means the areas withdrawing surface and groundwater from the Central and Southern Florida canals or the Floridan Aquifer, as designated by the South Florida Water Management District.

(2) The Legislature finds that:

(a) Local governments, regional water supply authorities, and government-owned and privately owned water utilities face significant challenges in securing funds for implementing large-scale alternative water supply projects in certain restricted allocation areas due to a variety of factors, such as the magnitude of the water resource challenges, the large number of water users, the difficulty of developing multijurisdictional solutions across district, county, or municipal boundaries, and the expense of developing large-scale alternative water supply projects identified in the regional water supply plans pursuant to s. 373.709.

(b) These factors make it necessary to provide other options for the Southwest Florida Water Management District, the South Florida Water Management District, and the St. Johns River Water Management District to be able to take the lead in developing and implementing one alternative water supply project within a restricted allocation area as a pilot alternative water supply development project.

(c) Each pilot project must provide water supply and environmental benefits. Consideration should be given to projects that provide reductions in damaging discharges to tide or that are part of a recovery or prevention strategy for minimum flows and minimum water levels.

(3) The water management districts specified in paragraph (2)(b) may, at their sole discretion, designate and implement an existing alternative water supply project that is identified in each district’s regional water supply plan as its one pilot project or amend their respective regional water supply plans to add a new alternative water supply project as their district pilot project. A pilot project designation made pursuant to this section should be made no later than July 1, 2017, and is not subject to the rulemaking requirements of chapter 120 or subject to legal challenge pursuant to ss. 120.569 and 120.57. A water management district may designate an alternative water supply project located within another water management district if the project is located in a restricted allocation area designated by the other water management district and a substantial quantity of water provided by the alternative water supply project will be used within the boundaries of the water management district that designated the alternative water supply project.

(4) In addition to the other powers granted and duties imposed under this chapter, if a district specified in paragraph (2)(b) elects to implement a pilot project pursuant to this section, its governing board has the following powers and is subject to the following restrictions in implementing the pilot project:

(a) The governing board may not develop and implement a pilot project on privately owned land without the voluntary consent of the landowner, which consent may be evidenced by deed, easement, license, contract, or other written legal instrument executed by the landowner after July 1, 2016.

(b) The governing board may not engage in local water supply distribution or sell water to the pilot project participants.

(c) The governing board may join with one or more other water management districts and counties, municipalities, special districts, publicly owned or privately owned water utilities, multijurisdictional water supply entities, regional water supply authorities, self-suppliers, or other entities for the purpose of carrying out its powers, and may contract with any such other entities to finance or otherwise implement acquisitions, construction, and operation and maintenance, if such contracts are consistent with the public interest and based upon independent cost estimates, including comparisons with other alternative water supply projects. The contracts may provide for contributions to be made by each party to the contract for the division and apportionment of resulting costs, including operations and maintenance, benefits, services, and products. The contracts may contain other covenants and agreements necessary and appropriate to accomplish their purposes.

(5) A water management district may provide up to 50 percent of funding assistance for a pilot project.

(6) If a water management district specified in paragraph (2)(b) elects to implement a pilot project, it shall submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives by July 1, 2020, on the effectiveness of its pilot project. The report must include all of the following information:

(a) A description of the alternative water supply project selected as a pilot project, including the quantity of water the project has produced or is expected to produce and the consumptive users who are expected to use the water produced by the pilot project to meet their existing and future reasonable-beneficial uses.

(b) Progress made in developing and implementing the pilot project in comparison to the development and implementation of other alternative water supply projects in the restricted allocation area.

(c) The capital and operating costs to be expended by the water management district in implementing the pilot project in comparison to other alternative water supply projects being developed and implemented in the restricted allocation area.

(d) The source of funds to be used by the water management district in developing and implementing the pilot project.

(e) The benefits to the district’s water resources and natural systems from implementation of the pilot project.

(f) A recommendation as to whether the traditional role of water management districts regarding the development and implementation of alternative water supply projects, as specified in ss. 373.705 and 373.707, should be revised and, if so, identification of the statutory changes necessary to expand the scope of the pilot program.

History.—s. 4, ch. 2016-1.



373.0397 - Floridan and Biscayne aquifers; designation of prime groundwater recharge areas.

373.0397 Floridan and Biscayne aquifers; designation of prime groundwater recharge areas.—Upon preparation of an inventory of prime groundwater recharge areas for the Floridan or Biscayne aquifers, but prior to adoption by the governing board, the water management district shall publish a legal notice of public hearing on the designated areas for the Floridan and Biscayne aquifers, with a map delineating the boundaries of the areas, in newspapers defined in chapter 50 as having general circulation within the area to be affected. The notice shall be at least one-fourth page and shall read as follows:

NOTICE OF PRIME RECHARGE
AREA DESIGNATION

The   (name of taxing authority)   proposes to designate specific land areas as areas of prime recharge to the   (name of aquifer)   Aquifer.

All concerned citizens are invited to attend a public hearing on the proposed designation to be held on   (date and time)   at   (meeting place)  .

A map of the affected areas follows.

The governing board of the water management district shall adopt a designation of prime groundwater recharge areas to the Floridan and Biscayne aquifers by rule within 120 days after the public hearing, subject to the provisions of chapter 120.

History.—s. 2, ch. 85-42; s. 5, ch. 2005-36.



373.042 - Minimum flows and minimum water levels.

373.042 Minimum flows and minimum water levels.—

(1) Within each section, or within the water management district as a whole, the department or the governing board shall establish the following:

(a) Minimum flow for all surface watercourses in the area. The minimum flow for a given watercourse is the limit at which further withdrawals would be significantly harmful to the water resources or ecology of the area.

(b) Minimum water level. The minimum water level is the level of groundwater in an aquifer and the level of surface water at which further withdrawals would be significantly harmful to the water resources or ecology of the area.

The minimum flow and minimum water level shall be calculated by the department and the governing board using the best information available. When appropriate, minimum flows and minimum water levels may be calculated to reflect seasonal variations. The department and the governing board shall consider, and at their discretion may provide for, the protection of nonconsumptive uses in the establishment of minimum flows and minimum water levels.

(2)(a) If a minimum flow or minimum water level has not been adopted for an Outstanding Florida Spring, a water management district or the department shall use the emergency rulemaking authority provided in paragraph (c) to adopt a minimum flow or minimum water level no later than July 1, 2017, except for the Northwest Florida Water Management District, which shall use such authority to adopt minimum flows and minimum water levels for Outstanding Florida Springs no later than July 1, 2026.

(b) For Outstanding Florida Springs identified on a water management district’s priority list developed pursuant to subsection (3) which have the potential to be affected by withdrawals in an adjacent district, the adjacent district or districts and the department shall collaboratively develop and implement a recovery or prevention strategy for an Outstanding Florida Spring not meeting an adopted minimum flow or minimum water level.

(c) The Legislature finds as provided in s. 373.801(3)(b) that the adoption of minimum flows and minimum water levels or recovery or prevention strategies for Outstanding Florida Springs requires immediate action. The department and the districts are authorized, and all conditions are deemed to be met, to use emergency rulemaking provisions pursuant to s. 120.54(4) to adopt minimum flows and minimum water levels pursuant to this subsection and to adopt recovery or prevention strategies concurrently with a minimum flow or minimum water level pursuant to s. 373.805(2). The emergency rules shall remain in effect during the pendency of procedures to adopt rules addressing the subject of the emergency rules.

(d) As used in this subsection, the term “Outstanding Florida Spring” has the same meaning as in s. 373.802.

(3) By November 15, 1997, and annually thereafter, each water management district shall submit to the department for review and approval a priority list and schedule for the establishment of minimum flows and minimum water levels for surface watercourses, aquifers, and surface waters within the district. The priority list and schedule shall identify those listed water bodies for which the district will voluntarily undertake independent scientific peer review; any reservations proposed by the district to be established pursuant to s. 373.223(4); and those listed water bodies that have the potential to be affected by withdrawals in an adjacent district for which the department’s adoption of a reservation pursuant to s. 373.223(4) or a minimum flow or minimum water level pursuant to subsection (1) may be appropriate. By March 1, 2006, and annually thereafter, each water management district shall include its approved priority list and schedule in the consolidated annual report required by s. 373.036(7). The priority list shall be based upon the importance of the waters to the state or region and the existence of or potential for significant harm to the water resources or ecology of the state or region, and shall include those waters which are experiencing or may reasonably be expected to experience adverse impacts. Each water management district’s priority list and schedule shall include all first magnitude springs, and all second magnitude springs within state or federally owned lands purchased for conservation purposes. The specific schedule for establishment of spring minimum flows and minimum water levels shall be commensurate with the existing or potential threat to spring flow from consumptive uses. Springs within the Suwannee River Water Management District, or second magnitude springs in other areas of the state, need not be included on the priority list if the water management district submits a report to the Department of Environmental Protection demonstrating that adverse impacts are not now occurring nor are reasonably expected to occur from consumptive uses during the next 20 years. The priority list and schedule is not subject to any proceeding pursuant to chapter 120. Except as provided in subsection (4), the development of a priority list and compliance with the schedule for the establishment of minimum flows and minimum water levels pursuant to this subsection satisfies the requirements of subsection (1).

(4) Minimum flows or minimum water levels for priority waters in the counties of Hillsborough, Pasco, and Pinellas shall be established by October 1, 1997. Where a minimum flow or minimum water level for the priority waters within those counties has not been established by the applicable deadline, the secretary of the department shall, if requested by the governing body of any local government within whose jurisdiction the affected waters are located, establish the minimum flow or minimum water level in accordance with the procedures established by this section. The department’s reasonable costs in establishing a minimum flow or minimum water level shall, upon request of the secretary, be reimbursed by the district.

(5) A water management district shall provide the department with technical information and staff support for the development of a reservation, minimum flow or minimum water level, or recovery or prevention strategy to be adopted by the department by rule. A water management district shall apply any reservation, minimum flow or minimum water level, or recovery or prevention strategy adopted by the department by rule without the district’s adoption by rule of such reservation, minimum flow or minimum water level, or recovery or prevention strategy.

(6)(a) Upon written request to the department or governing board by a substantially affected person, or by decision of the department or governing board, before the establishment of a minimum flow or minimum water level and before the filing of any petition for administrative hearing related to the minimum flow or minimum water level, all scientific or technical data, methodologies, and models, including all scientific and technical assumptions employed in each model, used to establish a minimum flow or minimum water level shall be subject to independent scientific peer review. Independent scientific peer review means review by a panel of independent, recognized experts in the fields of hydrology, hydrogeology, limnology, biology, and other scientific disciplines, to the extent relevant to the establishment of the minimum flow or minimum water level.

(b) If independent scientific peer review is requested, it shall be initiated at an appropriate point agreed upon by the department or governing board and the person or persons requesting the peer review. If no agreement is reached, the department or governing board shall determine the appropriate point at which to initiate peer review. The members of the peer review panel shall be selected within 60 days of the point of initiation by agreement of the department or governing board and the person or persons requesting the peer review. If the panel is not selected within the 60-day period, the time limitation may be waived upon the agreement of all parties. If no waiver occurs, the department or governing board may proceed to select the peer review panel. The cost of the peer review shall be borne equally by the district and each party requesting the peer review, to the extent economically feasible. The panel shall submit a final report to the governing board within 120 days after its selection unless the deadline is waived by agreement of all parties. Initiation of peer review pursuant to this paragraph shall toll any applicable deadline under chapter 120 or other law or district rule regarding permitting, rulemaking, or administrative hearings, until 60 days following submittal of the final report. Any such deadlines shall also be tolled for 60 days following withdrawal of the request or following agreement of the parties that peer review will no longer be pursued. The department or the governing board shall give significant weight to the final report of the peer review panel when establishing the minimum flow or minimum water level.

(c) If the final data, methodologies, and models, including all scientific and technical assumptions employed in each model upon which a minimum flow or level is based, have undergone peer review pursuant to this subsection, by request or by decision of the department or governing board, no further peer review shall be required with respect to that minimum flow or minimum water level.

(d) No minimum flow or minimum water level adopted by rule or formally noticed for adoption on or before May 2, 1997, shall be subject to the peer review provided for in this subsection.

(7) If a petition for administrative hearing is filed under chapter 120 challenging the establishment of a minimum flow or minimum water level, the report of an independent scientific peer review conducted under subsection 1(5) is admissible as evidence in the final hearing, and the administrative law judge must render the order within 120 days after the filing of the petition. The time limit for rendering the order shall not be extended except by agreement of all the parties. To the extent that the parties agree to the findings of the peer review, they may stipulate that those findings be incorporated as findings of fact in the final order.

(8) The rules adopted pursuant to this section are not subject to s. 120.541(3).

History.—s. 6, part I, ch. 72-299; s. 2, ch. 73-190; s. 2, ch. 96-339; s. 5, ch. 97-160; s. 52, ch. 2002-1; s. 1, ch. 2002-15; s. 6, ch. 2005-36; s. 1, ch. 2013-229; s. 5, ch. 2016-1.

1Note.—Subsection (5) relates to provision of technical information and staff support and rulemaking; subsection (6) references independent scientific peer review.

Note.—Former s. 373.036(7).



373.0421 - Establishment and implementation of minimum flows and minimum water levels.

373.0421 Establishment and implementation of minimum flows and minimum water levels.—

(1) ESTABLISHMENT.—

(a) Considerations.—When establishing minimum flows and minimum water levels pursuant to s. 373.042, the department or governing board shall consider changes and structural alterations to watersheds, surface waters, and aquifers and the effects such changes or alterations have had, and the constraints such changes or alterations have placed, on the hydrology of an affected watershed, surface water, or aquifer, provided that nothing in this paragraph shall allow significant harm as provided by s. 373.042(1) caused by withdrawals.

(b) Exclusions.—

1. The Legislature recognizes that certain water bodies no longer serve their historical hydrologic functions. The Legislature also recognizes that recovery of these water bodies to historical hydrologic conditions may not be economically or technically feasible, and that such recovery effort could cause adverse environmental or hydrologic impacts. Accordingly, the department or governing board may determine that setting a minimum flow or minimum water level for such a water body based on its historical condition is not appropriate.

2. The department or the governing board is not required to establish minimum flows or minimum water levels pursuant to s. 373.042 for surface water bodies less than 25 acres in area, unless the water body or bodies, individually or cumulatively, have significant economic, environmental, or hydrologic value.

3. The department or the governing board shall not set minimum flows or minimum water levels pursuant to s. 373.042 for surface water bodies constructed before the requirement for a permit, or pursuant to an exemption, a permit, or a reclamation plan which regulates the size, depth, or function of the surface water body under the provisions of this chapter, chapter 378, or chapter 403, unless the constructed surface water body is of significant hydrologic value or is an essential element of the water resources of the area.

The exclusions of this paragraph shall not apply to the Everglades Protection Area, as defined in s. 373.4592(2)(i).

(2) If, at the time a minimum flow or minimum water level is initially established for a water body pursuant to s. 373.042 or is revised, the existing flow or water level in the water body is below, or is projected to fall within 20 years below, the applicable minimum flow or minimum water level, the department or governing board, as part of the regional water supply plan described in s. 373.709, shall concurrently adopt or modify and implement a recovery or prevention strategy. If a minimum flow or minimum water level has been established for a water body pursuant to s. 373.042, and the existing flow or water level in the water body falls below, or is projected to fall within 20 years below, the applicable minimum flow or minimum water level, the department or governing board shall expeditiously adopt a recovery or prevention strategy. A recovery or prevention strategy shall include the development of additional water supplies and other actions, consistent with the authority granted by this chapter, to:

(a) Achieve recovery to the established minimum flow or minimum water level as soon as practicable; or

(b) Prevent the existing flow or water level from falling below the established minimum flow or minimum water level.

The recovery or prevention strategy must include a phased-in approach or a timetable which will allow for the provision of sufficient water supplies for all existing and projected reasonable-beneficial uses, including development of additional water supplies and implementation of conservation and other efficiency measures concurrent with and, to the maximum extent practical, to offset reductions in permitted withdrawals, consistent with this chapter. The recovery or prevention strategy may not depend solely on water shortage restrictions declared pursuant to s. 373.175 or s. 373.246.

(3) To ensure that sufficient water is available for all existing and future reasonable-beneficial uses and the natural systems, the applicable regional water supply plan prepared pursuant to s. 373.709 shall be amended to include any water supply development project or water resource development project identified in a recovery or prevention strategy. Such amendment shall be approved concurrently with relevant portions of the recovery or prevention strategy.

(4) The water management district shall notify the department if an application for a water use permit is denied based upon the impact that the use will have on an adopted minimum flow or minimum water level. Upon receipt of such notice, the department shall, as soon as practicable and in cooperation with the water management district, conduct a review of the applicable regional water supply plan prepared pursuant to s. 373.709. Such review shall include an assessment by the department of the adequacy of the plan in addressing the legislative intent of s. 373.705(2)(a) which provides that sufficient water be available for all existing and future reasonable-beneficial uses and natural systems and that the adverse effects of competition for water supplies be avoided. If the department determines, based upon this review, that the regional water supply plan does not adequately address the legislative intent of s. 373.705(2)(a), the water management district shall immediately initiate an update of the plan consistent with s. 373.709.

(5) The provisions of this section are supplemental to any other specific requirements or authority provided by law. Minimum flows and minimum water levels shall be reevaluated periodically and revised as needed.

History.—s. 6, ch. 97-160; s. 36, ch. 2004-5; s. 13, ch. 2010-205; s. 6, ch. 2016-1.



373.043 - Adoption and enforcement of rules by the department.

373.043 Adoption and enforcement of rules by the department.—The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—s. 8, part I, ch. 72-299; s. 5, ch. 74-114; s. 81, ch. 98-200.



373.044 - Rules; enforcement; availability of personnel rules.

373.044 Rules; enforcement; availability of personnel rules.—The governing board of the district is authorized to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter. Rules and orders may be enforced by mandatory injunction or other appropriate action in the courts of the state. Rules relating to personnel matters shall be made available to the public and affected persons at no more than cost but need not be published in the Florida Administrative Code or the Florida Administrative Register.

History.—s. 4, ch. 29790, 1955; s. 25, ch. 73-190; s. 3, ch. 84-341; s. 82, ch. 98-200; s. 34, ch. 2013-14.

Note.—Former s. 378.151.



373.046 - Interagency agreements.

373.046 Interagency agreements.—

(1) The department may enter into interagency agreements with or among any other state agencies conducting programs or exercising powers related to or affecting the water resources of the state. Such agreements may establish principal-agency or contract relationships; provide for cross-deputization of enforcement personnel; provide for consolidation of facilities, equipment, or personnel; or provide such other relationships as may be deemed beneficial to the public interest. Such interagency agreements shall be promulgated in the same manner as rules and regulations, subject to chapter 120. All state agencies conducting programs or exercising powers relating to or affecting the water resources of the state are hereby authorized to delegate such authority to the department or any of the several water management districts pursuant to such interagency agreements.

(2) The St. Johns River Water Management District and the Southwest Florida Water Management District shall enter into an interagency agreement allowing the Southwest Florida Water Management District to process all permit applications for activities within Polk County requiring a permit from the St. Johns River Water Management District.

(3) Each water management district is authorized to adopt rules or enter into interagency agreements with the Department of Environmental Protection providing that the water management districts shall have an opportunity to review and comment upon matters within the jurisdiction of each district that are addressed by reclamation activities subject to the provisions of ss. 378.201-378.212 or s. 378.601. Activities covered by such rules or interagency agreements shall not be subject to the permitting requirement of part IV of this chapter. However, to the extent that any dam, impoundment, dike, levee, work, or appurtenant work remains after completion of all reclamation activities, such facilities shall be subject to the requirements of part IV of this chapter pertaining to operation, maintenance, and abandonment. A water management district, upon entering into such interagency agreement with the Department of Environmental Protection, shall provide notice of such action by publication in a newspaper having general circulation in the affected area.

(4) The Legislature recognizes and affirms the division of responsibilities between the department and the water management districts as set forth in ss. III. and X. of each of the operating agreements codified as rules 17-101.040(12)(a)3., 4., and 5., Florida Administrative Code. Section IV.A.2.a. of each operating agreement regarding individual permit oversight is rescinded. The department is responsible for permitting those activities under part IV of this chapter which, because of their complexity and magnitude, need to be economically and efficiently evaluated at the state level, including, but not limited to, mining, hazardous waste management facilities, and solid waste management facilities that do not qualify for a general permit under chapter 403. With regard to postcertification information submittals for activities authorized under chapters 341 and 403 siting act certifications, the department, after consultation with the appropriate water management district and other agencies having applicable regulatory jurisdiction, shall determine the permittee’s compliance with conditions of certification which are based upon the nonprocedural requirements of part IV of this chapter. The water management districts and the department may modify the division of responsibilities referenced in this section and enter into further interagency agreements by rulemaking, including incorporation by reference, pursuant to chapter 120, to provide for greater efficiency and to avoid duplication in the administration of part IV of this chapter by designating activities that will be regulated by either the water management districts or the department. In developing such interagency agreements, the water management districts and the department shall consider the technical and fiscal ability of each water management district to implement all or some of the provisions of part IV of this chapter. This subsection does not rescind or restrict the authority of the districts to regulate silviculture and agriculture pursuant to part IV of this chapter or s. 403.927.

(5) Notwithstanding the provisions of s. 403.927, when any operating agreement is developed pursuant to subsection (4), the department shall have regulatory responsibility under part IV of this chapter for aquaculture activities that meet or exceed the thresholds for aquaculture general permits authorized pursuant to ss. 379.2523 and 403.814.

(6) When the geographic area of a project or local government crosses water management district boundaries, the affected districts may designate a single affected district by interagency agreement to implement in that area, under the rules of the designated district, all or part of the applicable regulatory responsibilities under this chapter. Interagency agreements entered into under this subsection which apply to the geographic area of a local government must have the concurrence of the affected local government. The application under this subsection, by rule, of any existing district rule that was adopted or formally noticed for adoption on or before May 11, 1995, is not subject to s. 70.001.

(7) If the geographic area of a resource management activity, study, or project crosses water management district boundaries, the affected districts may designate a single affected district to conduct all or part of the applicable resource management responsibilities under this chapter, with the exception of those regulatory responsibilities that are subject to subsection (6). If funding assistance is provided to a resource management activity, study, or project, the district providing the funding must ensure that some or all of the benefits accrue to the funding district. This subsection does not impair any interagency agreement in effect on July 1, 2013.

History.—s. 9, part I, ch. 72-299; s. 3, ch. 85-211; s. 41, ch. 89-279; s. 22, ch. 93-213; s. 253, ch. 94-356; s. 16, ch. 96-247; s. 7, ch. 97-160; s. 20, ch. 98-333; s. 17, ch. 2000-364; s. 200, ch. 2008-247; s. 69, ch. 2010-5; s. 83, ch. 2010-102; s. 2, ch. 2013-229.



373.0465 - Central Florida Water Initiative.

373.0465 Central Florida Water Initiative.—

(1) The Legislature finds that:

(a) Historically, the Floridan Aquifer system has supplied the vast majority of the water used in the Central Florida Coordination Area.

(b) Because the boundaries of the St. Johns River Water Management District, the South Florida Water Management District, and the Southwest Florida Water Management District meet within the Central Florida Coordination Area, the three districts and the Department of Environmental Protection have worked cooperatively to determine that the Floridan Aquifer system is locally approaching the sustainable limits of use and are exploring the need to develop sources of water to meet the long-term water needs of the area.

(c) The Central Florida Water Initiative is a collaborative process involving the Department of Environmental Protection, the St. Johns River Water Management District, the South Florida Water Management District, the Southwest Florida Water Management District, the Department of Agriculture and Consumer Services, regional public water supply utilities, and other stakeholders. As set forth in the Central Florida Water Initiative Guiding Document of January 30, 2015, the initiative has developed an initial framework for a unified process to address the current and long-term water supply needs of Central Florida without causing harm to the water resources and associated natural systems.

(d) Developing water sources as an alternative to continued reliance on the Floridan Aquifer will benefit existing and future water users and natural systems within and beyond the boundaries of the Central Florida Water Initiative.

(2)(a) As used in this section, the term “Central Florida Water Initiative Area” means all of Orange, Osceola, Polk, and Seminole Counties, and southern Lake County, as designated by the Central Florida Water Initiative Guiding Document of January 30, 2015.

(b) The department, the St. Johns River Water Management District, the South Florida Water Management District, the Southwest Florida Water Management District, and the Department of Agriculture and Consumer Services shall:

1. Provide for a continuation of the collaborative process in the Central Florida Water Initiative Area among the state agencies, affected water management districts, regional public water supply utilities, and other stakeholders;

2. Build upon the guiding principles and goals set forth in the Central Florida Water Initiative Guiding Document of January 30, 2015, and the work that has already been accomplished by the Central Florida Water Initiative participants;

3. Develop and implement, as set forth in the Central Florida Water Initiative Guiding Document of January 30, 2015, a single multidistrict regional water supply plan, including any needed recovery or prevention strategies and a list of water supply development projects or water resource projects; and

4. Provide for a single hydrologic planning model to assess the availability of groundwater in the Central Florida Water Initiative Area.

(c) In developing the water supply planning program consistent with the goals set forth in this subsection, the department, the St. Johns River Water Management District, the South Florida Water Management District, the Southwest Florida Water Management District, and the Department of Agriculture and Consumer Services shall:

1. Consider limitations on groundwater use together with opportunities for new, increased, or redistributed groundwater uses that are consistent with the conditions established under s. 373.223;

2. Establish a coordinated process for the identification of water resources requiring new or revised conditions. Any new or revised condition must be consistent with s. 373.223;

3. Consider existing recovery or prevention strategies;

4. Include a list of water supply options sufficient to meet the water needs of all existing and future reasonable-beneficial uses consistent with the conditions established under s. 373.223; and

5. Identify, as necessary, which of the water supply sources are preferred water supply sources pursuant to s. 373.2234.

(d) The department, in consultation with the St. Johns River Water Management District, the South Florida Water Management District, the Southwest Florida Water Management District, and the Department of Agriculture and Consumer Services, shall adopt uniform rules for application within the Central Florida Water Initiative Area that include:

1. A single, uniform definition of the term “harmful to the water resources” consistent with the term’s usage in s. 373.219;

2. A single method for calculating residential per capita water use;

3. A single process for permit reviews;

4. A single, consistent process, as appropriate, to set minimum flows and minimum water levels and water reservations;

5. A goal for residential per capita water use for each consumptive use permit; and

6. An annual conservation goal for each consumptive use permit consistent with the regional water supply plan.

The uniform rules must include existing recovery strategies within the Central Florida Water Initiative Area adopted before July 1, 2016. The department may grant variances to the uniform rules if there are unique circumstances or hydrogeological factors that make application of the uniform rules unrealistic or impractical.

(e) The department shall initiate rulemaking for the uniform rules by December 31, 2016. The department’s uniform rules shall be applied by the water management districts only within the Central Florida Water Initiative Area. Upon adoption of the rules, the water management districts shall implement the rules without further rulemaking pursuant to s. 120.54. The rules adopted by the department pursuant to this section are considered the rules of the water management districts.

(f) Water management district planning programs developed pursuant to this subsection shall be approved or adopted as required under this chapter. However, such planning programs may not serve to modify planning programs in areas of the affected districts that are not within the Central Florida Water Initiative Area, but may include interregional projects located outside the Central Florida Water Initiative Area which are consistent with planning and regulatory programs in the areas in which they are located.

History.—s. 7, ch. 2016-1.



373.047 - Cooperation between districts.

373.047 Cooperation between districts.—Any water management district is authorized to advise flood control districts or other water management districts of the state in processing matters with the federal government and to render such technical assistance as may be helpful to the efficient operation of such other districts.

History.—s. 1, ch. 61-245; s. 25, ch. 73-190; s. 2, ch. 86-22.

Note.—Former s. 378.52.



373.056 - State agencies, counties, drainage districts, municipalities, or governmental agencies or public corporations authorized to convey or receive land from water management districts.

373.056 State agencies, counties, drainage districts, municipalities, or governmental agencies or public corporations authorized to convey or receive land from water management districts.—

(1)(a) When it is found to be in the public interest and for the public convenience and welfare, and for the public benefit, and necessary for carrying out the works or improvement of any water management district referred to in this chapter for the protection of property and the inhabitants in the district against the effects of water, either from its surplus or deficiency, and for assisting the district in acquiring land for the purposes of the district at least public expense, any state agency, any county, any drainage district, any municipality, or any governmental agency or public corporation in this state holding title to land is hereby authorized, in the discretion of the proper officer or officers, the county commissioners of any county, or the governing board of any agency referred to in this section, to convey the title to or to dedicate land, title to which is in such agency, including tax-reverted land, or to grant use rights therein to any water management district.

(b) The land to which this section applies shall be located within the boundaries of the water management district.

(2) Land granted or conveyed to the district or dedicated to the purposes thereof, or use rights in such land granted thereto, shall be for the public purposes of the district, and may be made subject to the condition that in the event such land is not so used, or if used and subsequently its use for such purpose is abandoned, that granted shall cease as to the district and shall automatically revert to the granting agency.

(3) Any county, municipality, drainage district, or other taxing agency holding title to land through tax reversion, foreclosure, or forfeiture, or through other procedure by which tax title vested in such agency, may, pending the determination of needs of such district, withhold from sale or other disposition from time to time such land as in the judgment of such agency may be needed or helpful in facilitating the purposes of this chapter. In the event more than one taxing agency holds tax title to the same land, resulting in multiple reversion, each of the agencies may grant to such district such right, title, or interest as it may have in such land.

(4) Any water management district within this chapter shall have authority to convey or lease to any governmental entity, other agency described herein or to the United States Government, including its agencies, land or rights in land owned by such district not required for its purposes under such terms and conditions as the governing board of such district may determine. In addition to other general law authorizing the grant of utility easements, any water management district may grant utility easements on land owned by such district to any private or public utility for the limited purpose of obtaining utility service to district property under such terms and conditions as the governing board of such district may determine.

(5) Any land granted or conveyed to such district, or dedicated to the purposes thereof, or the use right of which has been granted thereto shall not be subject to the district taxes or other taxes or special assessments so long as such title or such rights remain in such district.

(6) All rights-of-way of a water management district which are within the boundaries of a drainage district shall not be liable for maintenance taxes of the drainage district.

History.—ss. 1, 2, 3, 4, 5, ch. 25213, 1949; s. 6, ch. 61-497; s. 25, ch. 73-190; s. 3, ch. 86-22; s. 10, ch. 2001-256.

Note.—Former s. 378.46.



373.069 - Creation of water management districts.

373.069 Creation of water management districts.—

(1) At 11:59 p.m. on December 31, 1976, the state shall be divided into the following water management districts:

(a) Northwest Florida Water Management District.

(b) Suwannee River Water Management District.

(c) St. Johns River Water Management District.

(d) Southwest Florida Water Management District.

(e) South Florida Water Management District.

(2) Notwithstanding the provisions of any other special or general act to the contrary, the boundaries of the respective districts named in subsection (1) shall include the areas within the following boundaries:

(a) Northwest Florida Water Management District.—Begin at the point where the section line between Sections 26 and 27, Township 4 South, Range 3 East intersects the Gulf of Mexico; thence north along the section line to the northwest corner of Section 2, Township 1 South, Range 3 East; thence east along the Tallahassee Base Line to the southeast corner of Section 36, Township 1 North, Range 4 East; thence north along the range line to the northwest corner of Section 6, Township 1 North, Range 5 East; thence east along the township line to the southeast corner of Section 36, Township 2 North, Range 5 East; thence north along the range line to the northeast corner of Section 24, Township 2 North, Range 5 East; thence west along the section line to the southwest corner of the east 1/2 of Section 13, Township 2 North, Range 5 East; thence north to the northwest corner of the east 1/2 of Section 13, Township 2 North, Range 5 East; thence east along the section line to the southeast corner of Section 12, Township 2 North, Range 5 East; thence north along the range line to the northeast corner of Section 24, Township 3 North, Range 5 East; thence west along the Watson Line to the southwest corner of Lot Number 168; thence north along the line between Lot Numbers 168 and 169, 154 and 155 to the Georgia line; thence westward along the Georgia-Florida line to the intersection of the south boundary of the State of Alabama; thence west along the Alabama-Florida line to the intersection of the northwest corner Alabama-Florida Boundary; thence south along the Alabama-Florida line to the Gulf of Mexico; thence east along the Gulf of Mexico, including the waters of said Gulf within the jurisdiction of the State of Florida, to the Point of Beginning.

(b) Suwannee River Water Management District.—Begin in the Gulf of Mexico on the section line between Sections 29 and 32, Township 15 South, Range 15 East; thence east along the section lines to the southwest corner of Section 27, Township 15 South, Range 17 East; thence north along the section line to the northwest corner of Section 3, Township 15 South, Range 17 East; thence east along the section line to the easterly right-of-way line of State Road No. 337; thence northerly along said easterly right-of-way line of State Road No. 337 to the southerly right-of-way line of State Road No. 24; thence northeasterly along said southerly right-of-way line of State Road No. 24 to the Levy-Alachua county line; thence south along the Levy-Alachua county line, also being the range line between Range 17 and 18 East to the southeast corner of Section 36, Township 11 South, Range 17 East; thence easterly along the Levy-Alachua county line, also being the township line between Townships 11 and 12 South, to the southeast corner of Section 36, Township 11 South, Range 18 East; thence north along the range line to the northwest corner of Section 19, Township 9 South, Range 19 East; thence east along the section line to the southeast corner of Section 13, Township 9 South, Range 19 East; thence north along the range line to the northwest corner of Section 6, Township 9 South, Range 20 East; thence eastward along the township line to the southeast corner of Section 36, Township 8 South, Range 20 East; thence north along the township line to the northwest corner of Section 18, Township 8 South, Range 21 East; thence east along the section line to the northeast corner of Section 15, Township 8 South, Range 21 East; thence south along the section line to the southwest corner of Section 23, Township 8 South, Range 21 East; thence east along the section line to the northeast corner of Section 26, Township 8 South, Range 21 East; thence south along the section line to the southwest corner of the north 1/2 of Section 25, Township 8 South, Range 21 East; thence east along a line to the northeast corner of the south half of Section 25, Township 8 South, Range 21 East; thence south along the range line to the southwest corner of Section 30, Township 8 South, Range 22 East; thence east along the section line to the northeast corner of Section 32, Township 8 South, Range 22 East; thence south along the section line to the southwest corner of Section 16, Township 9 South, Range 22 East; thence eastward along the section line to the southeast corner of the west 1/8 of Section 18, Township 9 South, Range 23 East; thence northward to the northeast corner of the west 1/8 of Section 18, Township 9 South, Range 23 East; thence west to the southwest corner of Section 7, Township 9 South, Range 23 East; thence northward along the Bradford-Clay County line to the northeast corner of Section 36, Township 8 South, Range 22 East; thence west along the section line to the southwest corner of the east 1/2 of Section 25, Township 8 South, Range 22 East; thence north to the northeast corner of the west 1/2 of Section 24, Township 8 South, Range 22 East; thence west along the section line to the southwest corner of Section 13, Township 8 South, Range 22 East; thence north along the section line to the northwest corner of Section 25, Township 7 South, Range 22 East; thence east along the section line to the southeast corner of Section 24, Township 7 South, Range 22 East; thence north along the Bradford-Clay County line to the intersection of the south boundary of Baker County; thence west along the Baker-Bradford County line to the intersection of the east boundary of Union County; thence west along the Union-Baker County line to the southwest corner of Section 18, Township 4 South, Range 20 East; thence north along the range line to the northeast corner of Section 1, Township 3 South, Range 19 East; thence west along the township line to the intersection of the east boundary of Columbia County; thence north along the Baker-Columbia County line to the intersection of the north boundary line of the State of Florida; thence westward along the Georgia-Florida line to the northwest corner of Lot Number 155; thence south along the line between Lot Number 154 and 155, 168 and 169 to the Watson Line; thence east along the Watson Line to the northeast corner of Section 24, Township 3 North, Range 5 East; thence south along the range line between Ranges 5 and 6 East to the southeast corner of Section 12, Township 2 North, Range 5 East; thence west along the section line to the northwest corner of the east 1/2 of Section 13, Township 2 North, Range 5 East; thence south to the southwest corner of the east 1/2 of Section 13, Township 2 North, Range 5 East; thence east along the section line to the northeast corner of Section 24, Township 2 North, Range 5 East; thence south along the range line between Ranges 5 and 6 East to the southeast corner of Section 36, Township 2 North, Range 5 East; thence west along the township line between Townships 1 and 2 North to the northwest corner of Section 6, Township 1 North, Range 5 East; thence south along the range line between Ranges 4 and 5 East to the southeast corner of Section 36, Township 1 North, Range 4 East; thence west along the Tallahassee Base Line to the northwest corner of Section 2, Township 1 South, Range 3 East; thence south along the section line to the Gulf of Mexico; thence along the shore of the Gulf of Mexico, including the waters of said gulf within the jurisdiction of the State of Florida, to the point of the beginning.

(c) St. Johns River Water Management District.—Begin at the intersection of the south boundary of Indian River County with the Atlantic Ocean; thence west along the Indian River-St. Lucie County line to the intersection of the west boundary of St. Lucie County; thence south along the Okeechobee-St. Lucie County line to the southeast corner of Section 1, Township 34 South, Range 36 East; thence west along the section line to the northwest corner of Section 10, Township 34 South, Range 36 East; thence south along the section line to the southeast corner of Section 9, Township 34 South, Range 36 East; thence west along the section line to the northwest corner of Section 18, Township 34 South, Range 36 East; thence south along the range line between Ranges 35 and 36 East to the southeast corner of Section 12, Township 34 South, Range 35 East; thence west along the section line to the northwest corner of Section 13, Township 34 South, Range 35 East; thence south along the section line to the southeast corner of Section 35, Township 34 South, Range 35 East; thence west along the township line between Townships 34 and 35 south to the southwest corner of Section 35, Township 34 South, Range 34 East; thence north along the section line to the Okeechobee-Osceola County line; thence west along the Okeechobee-Osceola County line to the southwest corner of Section 34, Township 32 South, Range 33 East; thence north along the section line to the northwest corner of Section 3, Township 31 South, Range 33 East; thence east along the township line between Townships 30 and 31 South to the southeast corner of Section 36, Township 30 South, Range 33 East; thence north along the range line between Ranges 33 and 34 East to the northeast corner of Section 1, Township 30 South, Range 33 East; thence west along the township line between Townships 29 and 30 south to the southwest corner of Section 31, Township 29 South, Range 33 East; thence north along the range line between Ranges 32 and 33 East to the northwest corner of Section 6, Township 28 South, Range 33 East; thence east along the township line between Townships 27 and 28 south to the southeast corner of Section 36, Township 27 South, Range 32 East; thence north along the range line between Ranges 32 and 33 East to the northeast corner of Section 1, Township 26 South, Range 32 East; thence west along the township line between Townships 25 and 26 South to the southwest corner of Section 33, Township 25 South, Range 32 East; thence north along the section line to the Orange-Osceola County line; thence westerly along the Orange-Osceola County line to the Southwest corner of Section 31, Township 24 South, Range 32 East; thence north along the range line to the intersection with the northerly right-of-way line of State Road 528, also known as the Bee Line Expressway; thence westerly along the northerly right-of-way line of State Road 528 to the intersection with the northerly right-of-way line of State Road 528A; thence westerly along the northerly right-of-way line of State Road 528A to the westerly right-of-way line of U.S. Highway 441; thence northerly along the right-of-way line to the section line between sections 22 and 27 of Township 22 South, Range 29 East; thence west along the section lines to the Northeast corner of Section 25, Township 22 South, Range 28 East; thence south along the range line between Ranges 28 and 29 East to the Southeast corner of Section 36, Township 22 South, Range 28 East; thence west along the township line between Townships 22 and 23 South to the Northeast corner of Section 2, Township 23 South, Range 27 East; thence south to the Southeast corner of Section 11, Township 23 South, Range 27 East; thence west along the section lines to the Southwest corner of Section 7, Township 23 South, Range 27 East, also being the Lake-Orange County line; thence south along the range line between Ranges 26 and 27 East to the Lake-Polk County line; thence west along the county line to the southwest corner of Section 32, Township 24 South, Range 26 East; thence into Lake County, north along the section lines to the northeast corner of Section 30, Township 24 South, Range 26 East; thence west along the section lines to the northeast corner of Section 28, Township 24 South, Range 25 East; thence north along the section lines to the northeast corner of Section 16, Township 24 South, Range 25 East; thence west along the section line to the northwest corner of Section 16, Township 24 South, Range 25 East; thence north along the section line to the northeast corner of Section 8, Township 24 South, Range 25 East; thence west along the section lines to the range line between Ranges 24 and 25; thence north along the range line to the northeast corner of Section 1, Township 23 South, Range 24 East, also being on the township line between Townships 22 and 23 South; thence west along the township line to the northwest corner of Section 6, Township 23 South, Range 24 East, also being on the Sumter-Lake County line; thence north along the Sumter-Lake County line, also being the range line between Ranges 23 and 24 East, to the northeast corner of Section 1, Township 18 South, Range 23 East, and the Marion County line; thence west along the Sumter-Marion County line, also being the township line between Townships 17 and 18 South, to the westerly right-of-way line of Interstate Highway 75; thence northerly along the westerly right-of-way line of Interstate Highway 75 to the Alachua-Marion County line, said line also being the township line between Townships 11 and 12 South; thence west along the Alachua-Marion County line to the northwest corner of Section 3, Township 12 South, Range 19 East, and the Levy County line; thence westerly along the Levy-Alachua County line, also being the township line between Townships 11 and 12 South, to the southeast corner of Section 36, Township 11 South, Range 18 East; thence north along the range line between Ranges 18 and 19 East to the northwest corner of Section 19, Township 9 South, Range 19 East; thence east along the section line to the southeast corner of Section 13, Township 9 South, Range 19 East; thence north along the range line between Ranges 19 and 20 East to the northwest corner of Section 6, Township 9 South, Range 20 East; thence easterly along the township line between Townships 8 and 9 South to the southeast corner of Section 36, Township 8 South, Range 20 East; thence north along the range line between Ranges 20 and 21 East to the northwest corner of Section 18, Township 8 South, Range 21 East; thence east along the section line to the northeast corner of Section 15, Township 8 South, Range 21 East; thence south along the section line to the southwest corner of Section 23, Township 8 South, Range 21 East; thence east along the section line to the northeast corner of Section 26, Township 8 South, Range 21 East; thence south along the section line to the southwest corner of the north 1/2 of Section 25, Township 8 South, Range 21 East; thence east to the northeast corner of the south 1/2 of Section 25, Township 8 South, Range 21 East; thence south along the range line between Ranges 21 and 22 East to the southwest corner of Section 30, Township 8 South, Range 22 East; thence east along the section line to the northeast corner of Section 32, Township 8 South, Range 22 East; thence south along the section line to the southwest corner of Section 16, Township 9 South, Range 22 East; thence eastward along the section line to the southeast corner of the west 1/8 of Section 18, Township 9 South, Range 23 East; thence northward to the northeast corner of the west 1/8 of Section 18, Township 9 South, Range 23 East; thence west to the southwest corner of Section 7, Township 9 South, Range 23 East; thence northward along the Bradford-Clay County line to the northeast corner of Section 36, Township 8 South, Range 22 East; thence west along the section line to the southwest corner of the east 1/2 of Section 25, Township 8 South, Range 22 East; thence north to the northeast corner of the west 1/2 of Section 24, Township 8 South, Range 22 East; thence west along the section line to the southwest corner of Section 13, Township 8 South, Range 22 East; thence north along the section line to the northwest corner of Section 25, Township 7 South, Range 22 East; thence east along the section line to the Bradford-Clay County line; thence north along the Bradford-Clay County line to the intersection of the south boundary of Baker County; thence west along the Baker-Bradford County line to the intersection of the east boundary of Union County; thence west along the Baker-Union County line to the southwest corner of Section 18, Township 4 South, Range 20 East; thence north along the range line between Ranges 19 and 20 East to the northeast corner of Section 1, Township 3 South, Range 19 East; thence west along the township line between Townships 2 and 3 South to the Baker-Columbia County line; thence north along the Baker-Columbia County line to the north boundary line of the State of Florida; thence easterly along the Florida-Georgia line to the Atlantic Ocean; thence southerly along the Atlantic Ocean, including the waters of said ocean within the jurisdiction of the State of Florida to the point of beginning.

(d) Southwest Florida Water Management District.—Begin at the intersection of the north boundary of Lee County with the Gulf of Mexico; thence eastward along the Lee-Charlotte County line to the Southeast corner of Section 33, Township 42 South, Range 24 East; thence North into Charlotte County, along the section lines to the Northeast corner of Section 4, Township 42 South, Range 24 East; thence East along the township line between Townships 41 and 42 South to the Southeast corner of Section 36, Township 41 South, Range 25 East; thence north along the section line to the northwest corner of Section 6, Township 41 South, Range 26 East; thence east along the section line to the southeast corner of Section 36, Township 40 South, Range 26 East; thence North along the range line between Ranges 26 and 27 to the Northeast corner of Section 1, Township 40 South, Range 26 East, and the Charlotte-Desoto County line; thence east along the Charlotte-Desoto County line to the southeast corner of Section 36, Township 39 South, Range 27 East; thence north along the DeSoto-Highlands County line to the intersection of the South boundary of Hardee County; thence north along the Hardee-Highlands County line to the southwest corner of Township 35 South, Range 28 East; thence east along the north boundary of Township 36 South to the northeast corner of Section 1, Township 36 South, Range 28 East; thence south along the range line to the southeast corner of Section 12, Township 37 South, Range 28 East; thence east along the section line to the northeast corner of Section 15, Township 37 South, Range 29 East; thence south along the section line to the southeast corner of Section 34, Township 37 South, Range 29 East; thence east along the township line to the northeast corner of Section 1, Township 38 South, Range 29 East; thence south along the range line to the southeast corner of Section 1, Township 39 South, Range 29 East; thence east along the section line to the northwest corner of Section 11, Township 39 South, Range 30 East; thence north along the section line to the southwest corner of Section 35, Township 38 South, Range 30 East; thence east along the township line to the southeast corner of the west 1/4 of Section 35, Township 38 South, Range 30 East; thence north along the 1/4-section line of Sections 35, 26, and 23, Township 38 South, Range 30 East to the northeast corner of the west 1/4 section of Section 23, Township 38 South, Range 30 East; thence west along the section line to the northwest corner of Section 23, Township 38 South, Range 30 East; thence north along the section line to the northwest corner of Section 2, Township 37 South, Range 30 East; thence west along the township line to the southwest corner of Section 34, Township 36 South, Range 30 East; thence north along the section line to the northwest corner of Section 3, Township 36 South, Range 30 East; thence west along the township line to the southwest corner of Section 31, Township 35 South, Range 30 East; thence north along the range line between Ranges 29 and 30 East, through Townships 35, 34, and 33 South, to the northeast corner of Township 33 South, Range 29 East, being on the Highlands-Polk County line; thence west along the Highlands-Polk County line to the southeast corner of Township 32 South, Range 28 East; thence north along the range line between Ranges 28 and 29 East, in Townships 32 and 31 South, to the northeast corner of Section 12 in Township 31 South, Range 28 East; thence east along the section line to the northeast corner of Section 7, Township 31 South, Range 29 East; thence north along the section line to the northwest corner of Section 17, Township 30 South, Range 29 East; thence east along the section line to the northeast corner of the west 1/2 of Section 17, Township 30 South, Range 29 East; thence north along the 1/2-section line to the northeast corner of the west 1/2 of Section 5, Township 30 South, Range 29 East; thence west along the section line to the southwest corner of Section 32, Township 29 South, Range 29 East; thence north along the section line to the northeast corner of Section 19 in Township 29 South, Range 29 East; thence west along the north boundaries of Section 19, Township 29 South, Range 29 East, and Sections 24, 23, 22, 21, and 20, Township 29 South, Range 28 East, to the northwest corner of said Section 20; thence north along the section line to the intersection of said section line with the west shore line of Lake Pierce in Township 29 South, Range 28 East; thence following the west shore of Lake Pierce to its intersection again with the west section line of Section 5, Township 29 South, Range 28 East; thence north along the section line to the northwest corner of Section 5, Township 29 South, Range 28 East; thence east along the township line to the southwest corner of Section 33, Township 28 South, Range 28 East; thence north along the section line to the northwest corner of the southwest 1/4 of the southwest 1/4 of Section 28, Township 28 South, Range 28 East; thence east along the 1/4-section line to the intersection of said 1/4-section line with Lake Pierce; thence follow the shore line northeasterly to its intersection with the 1/2-section line of Section 28, Township 28 South, Range 28 East; thence north on the 1/2-section line to the northwest corner of the southeast 1/4 of Section 28, Township 28 South, Range 28 East; thence east to the northeast corner of the southeast 1/4 of Section 28, Township 28 South, Range 28 East; thence south along the section line to the northwest corner of Section 3, Township 29 South, Range 28 East; thence east along the section line to the northeast corner of Section 3, Township 29 South, Range 28 East; thence north along the section line to the northwest corner of Section 23, Township 28 South, Range 28 East; thence west along the section line to the southwest corner of Section 16, Township 28 South, Range 28 East; thence north along the section line to the northwest corner of Section 16, Township 28 South, Range 28 East; thence west along the section line to the southwest corner of Section 8, Township 28 South, Range 28 East; thence north along the section line to the northwest corner of Section 5, Township 28 South, Range 28 East; thence west along the township line to the intersection of said township line with Lake Marion; thence following the south shore line of Lake Marion to its intersection again with said township line; thence west along the township line to the southeast corner of Section 36, Township 37 South, Range 27 East; thence north along the range line between Ranges 27 and 28 East to the intersection of said range line with Lake Marion; thence following the west shore of Lake Marion to its intersection again with the range line between Ranges 27 and 28 East; thence north along said range line, in Townships 27 and 26 South, to the northeast corner of Township 26 South, Range 27 East, being on the Polk-Osceola County line; thence west along the Polk-Osceola County line to the northwest corner of Township 26 South, Range 27 East; thence north along the section line to the Lake-Polk County line; thence west along the county line to the southwest corner of Section 32, Township 24 South, Range 26 East; thence into Lake County, north along the section lines to the northeast corner of Section 30, Township 24 South, Range 26 East; thence west along the section lines to the northeast corner of Section 28, Township 24 South, Range 25 East; thence north along the section lines to the northeast corner of Section 16, Township 24 South, Range 25 East; thence west along the section line to the northwest corner of Section 16, Township 24 South, Range 25 East; thence north along the section line to the northeast corner of Section 8, Township 24 South, Range 25 East; thence west along the section lines to the range line between Ranges 24 and 25; thence north along the range line to the northeast corner of Section 1, Township 23 South, Range 24 East, also being on the township line between Townships 22 and 23 South; thence west along the township line to the northwest corner of Section 6, Township 23 South, Range 24 East also being on the Sumter-Lake County line; thence north along the Sumter-Lake County line, also being the range line between Ranges 23 and 24, to the northeast corner of Section 1, Township 18 South, Range 23 East and the Marion County line; thence west, along the Sumter-Marion County line, also being the township line between Townships 17 and 18 South, to the westerly right-of-way line of Interstate Highway 75; thence northerly along the westerly right-of-way line of Interstate Highway 75 to the Alachua-Marion County line, said line also being the township line between Townships 11 and 12 South; thence west along the Alachua-Marion County line to the northwest corner of Section 3, Township 12 South, Range 19 East and the Levy County line; thence westerly along the Levy-Alachua County line, also being the township line between Townships 11 and 12 South, to the southeast corner of Section 36, Township 11 South, Range 17 East; thence north along the Levy-Alachua County line, also being the range line between Ranges 17 and 18 East, to the southerly right-of-way line of State Road No. 24; thence southwesterly along said southerly right-of-way line to the easterly right-of-way line of State Road No. 337; thence southerly, along said easterly right-of-way line of State Road No. 337, to the south line of Section 35, Township 14 South, Range 17 East; thence west along the section line to the northwest corner of Section 3, Township 15 South, Range 17 East; thence south along the section lines to the southwest corner of Section 27, Township 15 South, Range 17 East; thence west to the Gulf of Mexico; thence south along the Gulf of Mexico, including the waters of said gulf within the jurisdiction of the State of Florida, to the point of beginning.

(e) South Florida Water Management District.—Begin at the intersection of the north boundary of Lee County with the Gulf of Mexico; thence easterly along the Lee-Charlotte County line to the southwest corner of Section 34, Township 42 South, Range 24 East; thence northerly along the section lines to the northwest corner of Section 3, Township 42 South, Range 24 East; thence easterly along the Township line between Townships 41 and 42 South to the southwest corner of Section 31, Township 41 South, Range 26 East; thence northerly along the Range line between Ranges 25 and 26 East to the northwest corner of Section 6, Township 41 South, Range 26 East; thence easterly along the Township line between Townships 40 and 41 South to the southwest corner of Section 31, Township 40 South, Range 27 East; thence northerly along the Range line between Ranges 26 and 27 East to the Charlotte-DeSoto County line; thence easterly along the Charlotte-Desoto County line to the west line of Highlands County; thence northerly along the Highlands-Desoto County line and along the Highlands-Hardee County line to the northwest corner of Township 36 South, Range 28 East; thence east along the north boundary of Township 36 South to the northeast corner of Section 1, Township 36 South, Range 28 East; thence south along the range line to the southeast corner of Section 12, Township 37 South, Range 28 East; thence east along the section line to the northeast corner of Section 15, Township 37 South, Range 29 East; thence south along the section line to the southeast corner of Section 34, Township 37 South, Range 29 East; thence east along the township line to the northeast corner of Section 1, Township 38 South, Range 29 East; thence south along the range line to the southeast corner of Section 1, Township 39 South, Range 29 East; thence east along the section line to the northwest corner of Section 11, Township 39 South, Range 30 East; thence north along the section line to the southwest corner of Section 35, Township 38 South, Range 30 East; thence east along the township line to the southeast corner of the west 1/4 of Section 35, Township 38 South, Range 30 East; thence north along the 1/4-section line of Sections 35, 26, and 23, Township 38 South, Range 30 East to the northeast corner of the west 1/4 section of Section 23, Township 38 South, Range 30 East; thence west along the section line to the northwest corner of Section 23, Township 38 South, Range 30 East; thence north along the section line to the northwest corner of Section 2, Township 37 South, Range 30 East; thence west along the township line to the southwest corner of Section 34, Township 36 South, Range 30 East; thence north along the section line to the northwest corner of Section 3, Township 36 South, Range 30 East; thence west along the township line to the southwest corner of Section 31, Township 35 South, Range 30 East; thence north along the range line between Ranges 29 and 30 East, through Townships 35, 34, and 33 South, to the northwest corner of Township 33 South, Range 30 East, being on the Highlands-Polk County line; thence west along the Highlands-Polk County line to the southwest corner of Township 32 South, Range 29 East; thence north along the range line between Ranges 28 and 29 East, in Townships 32 and 31 South, to the northwest corner of Section 7 in Township 31 South, Range 29 East; thence east along the section line to the northeast corner of Section 7, Township 31 South, Range 29 East; thence north along the section line to the northwest corner of Section 17, Township 30 South, Range 29 East; thence east along the section line to the northeast corner of the west 1/2 of Section 17, Township 30 South, Range 29 East; thence north along the 1/2-section line to the northeast corner of the west 1/2 of Section 5, Township 30 South, Range 29 East; thence west along the section line to the southwest corner of Section 32, Township 29 South, Range 29 East; thence north along the section line to the northeast corner of Section 19 in Township 29 South, Range 29 East; thence west along the south boundaries of Section 18, Township 29 South, Range 29 East and Sections 13, 14, 15, 16, and 17 in Township 29 South, Range 28 East, to the southwest corner of said Section 17; thence north along the section line to the intersection of said section line with the west shore line of Lake Pierce in Township 29 South, Range 28 East; thence following the west shore of Lake Pierce to its intersection again with the west section line of Section 5, Township 29 South, Range 28 East; thence north along the section line to the northwest corner of Section 5, Township 29 South, Range 28 East; thence east along the township line to the southwest corner of Section 33, Township 28 South, Range 28 East; thence north along the section line to the northwest corner of the southwest 1/4 of the southwest 1/4 of Section 28, Township 28 South, Range 28 East; thence east along the 1/4-section line to the intersection of said 1/4-section line with Lake Pierce; thence follow the shore line northeasterly to its intersection with the 1/2-section line of Section 28, Township 28 South, Range 28 East; thence north on the 1/2-section line to the northwest corner of the southeast 1/4 of Section 28, Township 28 South, Range 28 East; thence east along the 1/2-section line to the northeast corner of the southeast 1/4 of Section 28, Township 28 South, Range 28 East; thence south along the section line to the northwest corner of Section 3, Township 29 South, Range 28 East; thence east along the section line to the northeast corner of Section 3, Township 29 South, Range 28 East; thence north along the section line to the northwest corner of Section 23, Township 28 South, Range 28 East; thence west along the section line to the southwest corner of Section 16, Township 28 South, Range 28 East; thence north along the section line to the northwest corner of Section 16, Township 28 South, Range 28 East; thence west along the section line to the southwest corner of Section 8, Township 28 South, Range 28 East; thence north along the section line to the northwest corner of Section 5, Township 28 South, Range 28 East; thence west along the township line to the intersection of said township line with Lake Marion; thence following the south shore line of Lake Marion to its intersection again with said township line; thence west along the township line to the southeast corner of Section 36, Township 27 South, Range 27 East; thence north along the range line between Ranges 27 and 28 East to the intersection of said range line with Lake Marion; thence following the west shore of Lake Marion to its intersection again with the range line between Ranges 27 and 28 East; thence north along said range line, in Townships 27 and 26 South, to the northwest corner of Township 26 South, Range 28 East, being on the Polk-Osceola County line; thence west along the Polk-Osceola County line to the southwest corner of Township 25 South, Range 27 East; thence northerly along the range line between Ranges 26 and 27 East to the northwest corner of Section 18, Township 23 South, Range 27 East; thence easterly along the section lines to the southwest corner of Section 12, Township 23 South, Range 27 East; thence northerly along the section lines to the northwest corner of Section 1, Township 23 South, Range 27 East; thence easterly along the Township line between Townships 22 and 23 South to the southwest corner of Section 31, Township 22 South, Range 29 East; thence northerly along the Range line between Ranges 28 and 29 East to the northwest corner of Section 30, Township 22 South, Range 29 East; thence easterly along the section lines to the westerly right-of-way line of U.S. Highway 441; thence southerly along the westerly right-of-way line to the intersection with the northerly right-of-way line of State Road 528A; thence easterly along the northerly right-of-way line to the intersection with the northerly right-of-way line of State Road 528, also known as the Bee Line Expressway; thence easterly along the northerly right-of-way line of State Road 528 to the intersection with the range line between Township 23 South, Range 31 East and Township 23 South, Range 32 East; thence southerly along the Range line between Ranges 31 and 32 East to the Orange-Osceola County line; thence easterly along said county line between Townships 24 and 25 South to the northeast corner of Section 5, Township 25 South, Range 32 East; thence southerly along the section lines to the southeast corner of Section 32, Township 25 South, Range 32 East; thence easterly along the Township line between Townships 25 and 26 South to the northeast corner of Section 1, Township 26 South, Range 32 East; thence southerly along the Range line between Ranges 32 and 33 East to the southeast corner of Section 36, Township 27 South, Range 32 East; thence westerly along the township line between Townships 27 and 28 South, to the northeast corner of Section 1, Township 28 South, Range 32 East; thence southerly along the Range line between Ranges 32 and 33 East to the southeast corner of Section 36, Township 29 South, Range 32 East; thence easterly along the Township line between Townships 29 and 30 South to the northeast corner of Section 1, Township 30 South, Range 33 East; thence southerly along the Range line between Ranges 33 and 34 East to the southeast corner of Section 36, Township 30 South, Range 33 East; thence westerly along the Township line between Townships 30 and 31 South to the northeast corner of Section 4, Township 31 South, Range 33 East; thence southerly along the section lines to the Osceola-Okeechobee County line; thence easterly along said county line to the northeast corner of Section 3, Township 33 South, Range 34 East; thence southerly along the section lines to the southeast corner of Section 34, Township 34 South, Range 34 East; thence easterly along the Township line between Townships 34 and 35 South to the southwest corner of Section 36, Township 34 South, Range 35 East; thence northerly along the section lines to the northwest corner of Section 13, Township 34 South, Range 35 East; thence easterly along the section line to the Range line between Ranges 35 and 36 East; thence northerly along said Range line to the northwest corner of Section 18, Township 34 South, Range 36 East; thence easterly along the section lines to the southwest corner of Section 10, Township 34 south, Range 36 East; thence northerly along the section line to the northwest corner of said Section 10; thence easterly along the section lines to the Okeechobee-St. Lucie County line; thence northerly along said county line to the south line of Indian River County; thence easterly along the St. Lucie-Indian River County line to the Atlantic Ocean; thence southerly along the Atlantic Ocean to the Gulf of Mexico; thence northerly along the Gulf of Mexico, including the waters of said Ocean and of said Gulf and the islands therein within the jurisdiction of the State of Florida, to the point of beginning.

History.—s. 12, part 1, ch. 72-299; s. 6, ch. 73-190; s. 1, ch. 75-125; s. 1, ch. 76-243; s. 113, ch. 77-104; s. 1, ch. 78-65; s. 12, ch. 2003-265; s. 3, ch. 2009-243.



373.0691 - Transfer of areas.

373.0691 Transfer of areas.—

(1) At the time of change of boundaries of the respective districts under s. 373.069(3), 1976 Supplement to Florida Statutes 1975, all contractual obligations with respect to an area being transferred to another district shall be assumed by the district receiving such area; all real property interests owned by a district within an area to be transferred shall be conveyed to the district receiving such area; and all equipment, vehicles, other personal property, and records owned, located, and used by a district solely within an area being transferred shall be delivered to the district receiving such area. However, if an area is transferred from a district with a contractual obligation to the United States of America for the operation and maintenance of works within such area, then the deliveries and conveyances required in this section shall be deferred until the United States has approved the assumption of the contractual obligations by the receiving district.

(2) Effective at 12:01 a.m. on July 1, 2003, that portion of Polk County formerly within the St. Johns River Water Management District as set forth in s. 373.069 is transferred to the Southwest Florida Water Management District. With respect to the area transferred and at the time of change of boundaries, all contractual obligations of the St. Johns River Water Management District, all real property interests owned by the St. Johns River Water Management District, all regulatory responsibilities of the St. Johns River Water Management District, all equipment and other personal property used solely by the St. Johns River Water Management District in that area, and all records of the St. Johns River Water Management District shall be transferred and delivered to the Southwest Florida Water Management District.

(3) The change of boundaries shall not affect the continuing authority, obligations, and commitments of the water management districts, except as set forth in this section.

History.—s. 2, ch. 76-243; s. 165, ch. 99-13; s. 15, ch. 2003-265.



373.0693 - Basins; basin boards.

373.0693 Basins; basin boards.—

(1)(a) Any areas within a district may be designated by the district governing board as subdistricts or basins. The designations of such basins shall be made by the district governing board by resolutions thereof. The governing board of the district may change the boundaries of such basins, or create new basins, by resolution.

(b) No subdistrict or basin in the St. Johns River Water Management District other than established by this act shall become effective until approved by the Legislature.

(2) Each basin shall be under the control of a basin board which shall be composed of not less than three members, but shall include one representative from each of the counties included in the basin.

(3) Each member of the various basin boards shall serve for a period of 3 years or until a successor is appointed, but not more than 180 days after the end of the term, except that the board membership of each new basin shall be divided into three groups as equally as possible, with members in such groups to be appointed for 1, 2, and 3 years, respectively. Each basin board shall choose a vice chair and a secretary to serve for a period of 1 year. The term of office of a basin board member shall be construed to commence on March 2 preceding the date of appointment and to terminate March 1 of the year of the end of a term or may continue until a successor is appointed, but not more than 180 days after the end of the expired term.

(4) Members of basin boards shall be appointed by the Governor, subject to confirmation by the Senate at the next regular session of the Legislature; and the refusal or failure of the Senate to confirm an appointment shall create a vacancy in the office to which the appointment was made.

(5) Basin board members shall receive no compensation for services as such; but, while officially on work for the district, they shall receive their actual travel expenses between their respective places of residence and the place where official district business is conducted, subsistence, lodging, and other expenses in the amount actually incurred. These expenses may not exceed the statutory amount allowed state officers and employees. This subsection applies retroactively to the effective date of the creation of each of the five separate water management districts.

(6)(a) Notwithstanding the provisions of any other general or special law to the contrary, a member of the governing board of the district residing in the basin or, if no member resides in the basin, a member of the governing board designated by the chair of the governing board shall be the chair of the basin board. The chair shall preside at all meetings of the basin board, except that the vice chair may preside in his or her absence. The chair shall be the liaison officer of the district in all affairs in the basin and shall be kept informed of all such affairs.

(b) Basin boards within the Southwest Florida Water Management District shall meet regularly as determined by a majority vote of the basin board members. Subject to notice requirements of chapter 120, special meetings, both emergency and nonemergency, may be called either by the chair or the elected vice chair of the basin board or upon request of two basin board members. The district staff shall include on the agenda of any basin board meeting any item for discussion or action requested by a member of that basin board. The district staff shall notify any basin board, as well as their respective counties, of any vacancies occurring in the district governing board or their respective basin boards.

(7) At 11:59 p.m. on December 31, 1976, the Manasota Watershed Basin of the Ridge and Lower Gulf Coast Water Management District, which is annexed to the Southwest Florida Water Management District by change of its boundaries pursuant to chapter 76-243, Laws of Florida, shall be formed into a subdistrict or basin of the Southwest Florida Water Management District, subject to the same provisions as the other basins in such district. Such subdistrict shall be designated initially as the Manasota Basin. The members of the governing board of the Manasota Watershed Basin of the Ridge and Lower Gulf Coast Water Management District shall become members of the governing board of the Manasota Basin of the Southwest Florida Water Management District. Notwithstanding other provisions in this section, beginning on July 1, 2001, the membership of the Manasota Basin Board shall be comprised of two members from Manatee County and two members from Sarasota County. Matters relating to tie votes shall be resolved pursuant to subsection (6) by the chair designated by the governing board to vote in case of a tie vote.

(8)(a) At 11:59 p.m. on June 30, 1988, the area transferred from the Southwest Florida Water Management District to the St. Johns River Water Management District by change of boundaries pursuant to chapter 76-243, Laws of Florida, shall cease to be a subdistrict or basin of the St. Johns River Water Management District known as the Oklawaha River Basin and said Oklawaha River Basin shall cease to exist. However, any recognition of an Oklawaha River Basin or an Oklawaha River Hydrologic Basin for regulatory purposes shall be unaffected. The area formerly known as the Oklawaha River Basin shall continue to be part of the St. Johns River Water Management District.

(b) Also, the entire area of the St. Johns River Water Management District, less those areas formerly in the Oklawaha Basin, shall cease to be a subdistrict or basin of the St. Johns River Water Management District known as the Greater St. Johns River Basin and said Greater St. Johns River Basin shall cease to exist. The area formerly known as the Greater St. Johns River Basin shall continue to be part of the St. Johns River Water Management District.

(c) As of 11:59 p.m. on June 30, 1988, assets and liabilities of the former Oklawaha River and Greater St. Johns River Basins shall be assets and liabilities of the St. Johns River Water Management District. Any contracts, plans, orders, or agreements of such basins shall continue to be in effect, but may be modified or repealed by the St. Johns River Water Management District in accordance with law. For all purposes for assessing and levying the millage rate authorized under s. 373.503, subsequent to December 31, 1987, including the purposes of certifying the millage rate for fiscal year 1988-1989, pursuant to chapter 200, said millage rate shall be levied retroactive to January 1, 1988.

(9) At 11:59 p.m. on December 31, 1976, a portion of the Big Cypress Basin of the Ridge and Lower Gulf Coast District which is being annexed into the South Florida Water Management District by change of boundaries pursuant to chapter 76-243, Laws of Florida, shall be formed into a subdistrict or basin of the South Florida Water Management District. Such portion shall be designated as the Big Cypress Basin. On or before December 31, 1976, the Governor shall appoint not fewer than five persons residing in the area to serve as members of the governing board of the basin, effective at the time of transfer and subject to confirmation by the Senate as provided in subsection (4).

(a) The initial boundaries of the Big Cypress Basin shall be established by resolution of the governing board of Central and Southern Florida Flood Control District, after notice and hearing, and generally shall encompass the Big Cypress Swamp and southwestern coastal area hydrologic cataloging unit, as indicated on River Basin and Hydrologic Unit Map of Florida—1975, Florida Department of Natural Resources, Bureau of Geology Map Series No. 72.

(b) If the governing board shall fail to establish the initial boundaries on or before December 31, 1976, the initial boundaries shall be the same boundaries as described for the Big Cypress Basin of the Ridge and Lower Gulf Coast District.

(c) The governing board of the South Florida Water Management District subsequently may change the boundaries of the basin, but may not abolish the basin.

(10) At 11:59 p.m. on December 31, 1976, the entire area of the South Florida Water Management District, including all areas being annexed into the district pursuant to chapter 76-243, Laws of Florida, but less those areas in the Big Cypress Basin, shall be formed into a subdistrict or basin of the South Florida Water Management District. Such area shall be designated as the Okeechobee Basin.

(a) The governing board of the South Florida Water Management District shall also serve as the governing board of the Okeechobee Basin.

(b) The governing board of the South Florida Water Management District may change the boundaries of the Okeechobee Basin or may subdivide the basin into smaller basins to be governed by basin boards to be appointed by the Governor, subject to confirmation by the Senate as provided in subsection (4). However, the basin may not be enlarged to include the area included within the initial boundaries of the Big Cypress Basin.

(c) The local effort required in connection with construction, operation, and maintenance of the cooperative federal project referred to as the Central and Southern Florida Flood Control Project, which remains after the upper St. Johns portion is transferred to the St. Johns River Water Management District, shall be funded by tax levies on all taxable property within the Okeechobee Basin. In the event the Okeechobee Basin is subdivided into smaller basins, as authorized in paragraph (b), the governing board shall ascertain the equitable pro rata share for each smaller basin and charge back such share so as to ensure that the portion of the Central and Southern Florida Flood Control Project remaining in the South Florida Water Management District shall continue to be funded on an equal basis throughout the entire Okeechobee Basin as initially described on December 31, 1976.

History.—s. 6, ch. 73-190; s. 3, ch. 76-243; s. 1, ch. 77-382; s. 1, ch. 79-50; s. 1, ch. 82-46; s. 1, ch. 82-64; s. 4, ch. 84-341; s. 1, ch. 85-146; ss. 6, 25, 26, ch. 88-242; ss. 1, 2, ch. 89-279; ss. 11, 12, ch. 90-217; s. 595, ch. 95-148; s. 20, ch. 97-100; s. 8, ch. 97-160; s. 7, ch. 2001-256; s. 7, ch. 2001-258; s. 1, ch. 2003-265; s. 4, ch. 2009-243.



373.0695 - Duties of basin boards; authorized expenditures.

373.0695 Duties of basin boards; authorized expenditures.—

(1) The various boards shall be responsible for discharging the following described functions in their respective basins:

(a) The preparation of engineering plans for development of the water resources of the basin and the conduct of public hearings on such plans.

(b) The development and preparation of overall basin plan of secondary water control facilities for the guidance of subdrainage districts and private land owners in the development of their respective systems of water control which will be connected to the primary works of the basin to complement the engineering plan of primary works for the basin.

(c) The preparation of the annual budget for the basin and the submission of such budget to the governing board of the district for inclusion in the district budget.

(d) The consideration and prior approval of final construction plans of the district for works to be constructed in the basin.

(e) The administration of the affairs of the basin.

(f) Planning for and, upon request by a county, municipality, private utility, or regional water supply authority, providing water supply and transmission facilities for the purpose of assisting such counties, municipalities, private utilities, or regional water supply authorities within or serving the basin.

(2) Basin board moneys shall be utilized for:

(a) Engineering studies of works of the basin.

(b) Payment for the preparation of final plans and specifications for construction of basin works executed by the district.

(c) Payment of costs of construction of works of the basin executed by the district.

(d) Payment for maintenance and operation of basin works as carried out by the district.

(e) Administrative and regulatory activities of the basin.

(f) Payment for real property interests for works of the basin.

(g) Payment of costs of road, bridge, railroad, and utilities modifications and changes resulting from basin works.

(3) The works of the basin shall be those adopted by the respective basin boards. Such works may be adopted jointly with other basins and may be within or without the area of the basin.

(4) In the exercise of the duties and powers granted herein, the basin boards shall be subject to all the limitations and restrictions imposed on the water management districts in s. 373.703.

History.—s. 6, ch. 73-190; s. 3, ch. 74-114; s. 1, ch. 82-46; s. 25, ch. 88-242; ss. 1, 2, ch. 89-279; ss. 11, 12, ch. 90-217; s. 9, ch. 95-323; s. 14, ch. 2010-205.



373.0697 - Basin taxes.

373.0697 Basin taxes.—The respective basins may, pursuant to s. 9(b), Art. VII of the State Constitution, by resolution request the governing board of the district to levy ad valorem taxes within such basin. Upon receipt of such request, a basin tax levy shall be made by the governing board of the district to finance basin functions enumerated in s. 373.0695, notwithstanding the provisions of any other general or special law to the contrary, and subject to the provisions of s. 373.503(3).

(1) The amount of money to be raised by said tax levy shall be determined by the adoption of an annual budget by the district board of governors, and the average millage for the basin shall be that amount required to raise the amount called for by the annual budget when applied to the total assessment of the basin as determined for county taxing purposes. However, no such tax shall be levied within the basin unless and until the annual budget and required tax levy shall have been approved by formal action of the basin board, and no county in the district shall be taxed under this provision at a rate to exceed 1 mill.

(2) The taxes provided for in this section shall be extended by the county property appraiser on the county tax roll in each county within, or partly within, the basin and shall be collected by the tax collector in the same manner and time as county taxes, and the proceeds therefrom paid to the district for basin purposes. Said taxes shall be a lien, until paid, on the property against which assessed and enforceable in like manner as county taxes. The property appraisers, tax collectors, and clerks of the circuit court of the respective counties shall be entitled to compensation for services performed in connection with such taxes at the same rates as apply to county taxes.

(3) It is hereby determined that the taxes authorized by this subsection are in proportion to the benefits to be derived by the several parcels of real estate within the basin from the works authorized herein.

History.—s. 6, ch. 73-190; s. 2, ch. 75-125; s. 5, ch. 76-243.



373.0698 - Creation and operation of basin boards; other laws superseded.

373.0698 Creation and operation of basin boards; other laws superseded.—The provisions of ss. 373.0693-373.0697 shall govern the creation and operation of basin boards within any water management district, the provisions of any other general or special law to the contrary notwithstanding.

History.—s. 5, ch. 84-341.



373.073 - Governing board.

373.073 Governing board.—

(1)(a) The governing board of each water management district shall be composed of 9 members who shall reside within the district, except that the Southwest Florida Water Management District shall be composed of 13 members who shall reside within the district. Members of the governing boards shall be appointed by the Governor, subject to confirmation by the Senate at the next regular session of the Legislature, and the refusal or failure of the Senate to confirm an appointment creates a vacancy in the office to which the appointment was made. The term of office for a governing board member is 4 years and commences on March 2 of the year in which the appointment is made and terminates on March 1 of the fourth calendar year of the term or may continue until a successor is appointed, but not more than 180 days. Terms of office of governing board members shall be staggered to help maintain consistency and continuity in the exercise of governing board duties and to minimize disruption in district operations.

(b) Commencing January 1, 2011, the Governor shall appoint the following number of governing board members in each year of the Governor’s 4-year term of office:

1. In the first year of the Governor’s term of office, the Governor shall appoint four members to the governing board of the Southwest Florida Water Management District and appoint three members to the governing board of each other district.

2. In the second year of the Governor’s term of office, the Governor shall appoint three members to the governing board of the Southwest Florida Water Management District and two members to the governing board of each other district.

3. In the third year of the Governor’s term of office, the Governor shall appoint three members to the governing board of the Southwest Florida Water Management District and two members to the governing board of each other district.

4. In the fourth year of the Governor’s term of office, the Governor shall appoint three members to the governing board of the Southwest Florida Water Management District and two members to the governing board of each other district.

For any governing board vacancy that occurs before the date scheduled for the office to be filled under this paragraph, the Governor shall appoint a person meeting residency requirements of subsection (2) for a term that will expire on the date scheduled for the term of that office to terminate under this subsection. In addition to the residency requirements for the governing boards as provided by subsection (2), the Governor shall consider appointing governing board members to represent an equitable cross-section of regional interests and technical expertise.

(2) Membership on governing boards shall be selected from candidates who have significant experience in one or more of the following areas, including, but not limited to: agriculture, the development industry, local government, government-owned or privately owned water utilities, law, civil engineering, environmental science, hydrology, accounting, or financial businesses. Notwithstanding the provisions of any other general or special law to the contrary, vacancies in the governing boards of the water management districts shall be filled according to the following residency requirements, representing areas designated by the United States Water Resources Council in United States Geological Survey, River Basin and Hydrological Unit Map of Florida—1975, Map Series No. 72:

(a) Northwest Florida Water Management District:

1. One member shall reside in the area generally designated as the “Perdido River Basin-Perdido Bay Coastal Area-Lower Conecuh River-Escambia River Basin” hydrologic units and that portion of the “Escambia Bay Coastal Area” hydrologic unit which lies west of Pensacola Bay and Escambia Bay.

2. One member shall reside in the area generally designated as the “Blackwater River Basin-Yellow River Basin-Choctawhatchee Bay Coastal Area” hydrologic units and that portion of the “Escambia Bay Coastal Area” hydrologic unit which lies east of Pensacola Bay and Escambia Bay.

3. One member shall reside in the area generally designated as the “Choctawhatchee River Basin-St. Andrews Bay Coastal Area” hydrologic units.

4. One member shall reside in the area generally designated as the “Lower Chattahoochee-Apalachicola River-Chipola River Basin-Coastal Area between Ochlockonee River Apalachicola Rivers-Apalachicola Bay coastal area and offshore islands” hydrologic units.

5. One member shall reside in the area generally designated as the “Ochlockonee River Basin-St. Marks and Wakulla Rivers and coastal area between Aucilla and Ochlockonee River Basin” hydrologic units.

6. Four members shall be appointed at large, except that no county shall have more than two members on the governing board.

(b) Suwannee River Water Management District:

1. One member shall reside in the area generally designated as the “Aucilla River Basin” hydrologic unit.

2. One member shall reside in the area generally designated as the “Coastal Area between Suwannee and Aucilla Rivers” hydrologic unit.

3. One member shall reside in the area generally designated as the “Withlacoochee River Basin-Alapaha River Basin-Suwannee River Basin above the Withlacoochee River” hydrologic units.

4. One member shall reside in the area generally designated as the “Suwannee River Basin below the Withlacoochee River excluding the Santa Fe River Basin” hydrologic unit.

5. One member shall reside in the area generally designated as the “Santa Fe Basin-Waccasassa River and coastal area between Withlacoochee and Suwannee River” hydrologic units.

6. Four members shall be appointed at large, except that no county shall have more than two members on the governing board.

(c) St. Johns River Water Management District:

1. One member shall reside in the area generally designated as the “St. Marys River Basin-Coastal area between St. Marys and St. Johns Rivers” hydrologic units.

2. One member shall reside in the area generally designated as the “St. Johns River Basin below Oklawaha River-Coastal area between the St. Johns River and Ponce de Leon Inlet” hydrologic units.

3. One member shall reside in the area generally designated as the “Oklawaha River Basin” hydrologic unit.

4. One member shall reside in the area generally designated as the “St. Johns River Basin above the Oklawaha River” hydrologic unit.

5. One member shall reside in the area generally designated as the “Coastal area between Ponce de Leon Inlet and Sebastian Inlet-Coastal area Sebastian Inlet to St. Lucie River” hydrologic units.

6. Four members shall be appointed at large, except that no county shall have more than two members on the governing board.

(d) South Florida Water Management District:

1. Two members shall reside in Miami-Dade County.

2. One member shall reside in Broward County.

3. One member shall reside in Palm Beach County.

4. One member shall reside in Collier County, Lee County, Hendry County, or Charlotte County.

5. One member shall reside in Glades County, Okeechobee County, Highlands County, Polk County, Orange County, or Osceola County.

6. Two members, appointed at large, shall reside in an area consisting of St. Lucie, Martin, Palm Beach, Broward, Miami-Dade, and Monroe Counties.

7. One member, appointed at large, shall reside in an area consisting of Collier, Lee, Charlotte, Hendry, Glades, Osceola, Okeechobee, Polk, Highlands, and Orange Counties.

8. No county shall have more than three members on the governing board.

(e) Southwest Florida Water Management District:

1. Two members shall reside in Hillsborough County.

2. One member shall reside in the area consisting of Hillsborough and Pinellas Counties.

3. Two members shall reside in Pinellas County.

4. One member shall reside in Manatee County.

5. Two members shall reside in Polk County.

6. One member shall reside in Pasco County.

7. One member shall be appointed at large from Levy, Citrus, Sumter, and Lake Counties.

8. One member shall be appointed at large from Hardee, DeSoto, and Highlands Counties.

9. One member shall be appointed at large from Marion and Hernando Counties.

10. One member shall be appointed at large from Sarasota and Charlotte Counties.

History.—s. 13, part I, ch. 72-299; s. 11, ch. 75-22; s. 6, ch. 76-243; s. 1, ch. 77-72; s. 3, ch. 80-259; s. 226, ch. 81-259; s. 1, ch. 82-46; ss. 1, 7, 25, ch. 88-242; ss. 1, 2, ch. 89-279; ss. 11, 12, ch. 90-217; s. 1, ch. 91-18; s. 9, ch. 97-160; s. 2, ch. 2005-215; s. 1, ch. 2007-120; s. 80, ch. 2008-4; s. 5, ch. 2009-243.



373.076 - Vacancies in the governing board; removal from office.

373.076 Vacancies in the governing board; removal from office.—

(1) Vacancies occurring in the governing board of a district prior to the expiration of the affected term shall be filled for the unexpired term.

(2) The Governor shall have authority to remove from office any officer of said district in the manner and for cause defined by the laws of this state applicable to situations which may arise in said district.

History.—s. 14, part I, ch. 72-299; s. 1, ch. 82-46; s. 25, ch. 88-242; ss. 1, 2, ch. 89-279; ss. 11, 12, ch. 90-217.



373.079 - Members of governing board; oath of office; staff.

373.079 Members of governing board; oath of office; staff.—

(1) Each member of the governing board of the district, before entering upon his or her official duties, shall take and subscribe to an oath, before some officer authorized by law to administer oaths, that the member will honestly, faithfully, and impartially perform the duties devolving upon him or her in office as member of the governing board of the district to which the member was appointed and that he or she will not neglect any of the duties imposed upon him or her by this chapter.

(2) Immediately after their appointment, and every 2 years thereafter, the governing board shall meet at some convenient place and choose some suitable person, who may or may not be a member of the governing board, and who may be required to execute bond for the faithful performance of his or her duties as the governing board may determine, as secretary. Such board shall adopt a seal with a suitable device and shall keep a well-bound book entitled, in effect, “Record of Governing Board of   District,” in which shall be recorded minutes of all meetings, resolutions, proceedings, certificates, bonds given by all employees, and any and all corporate acts, which book shall at reasonable times be open to the inspection of any citizen of this state or taxpayer in the district or his or her agent or attorney.

(3) The chair and members of the board shall receive no compensation for services as such; but, while officially on work for the district, they shall receive their actual travel expenses between their respective places of residence and the place where official district business is conducted, subsistence, lodging, and other expenses in the actual amount incurred therefor. These expenses may not exceed the statutory amount allowed state officers and employees. Payment or reimbursement to governing board members for the use of private or charter aircraft may be no greater than that allowed for commercial air travel for equivalent distances. This subsection applies retroactively to the effective date of the creation of each of the five separate water management districts.

(4) The governing board of the district shall employ:

(a) An executive director, ombudsman, and such engineers, other professional persons, and other personnel and assistants as it deems necessary and under such terms and conditions as it may determine and to terminate such employment. The appointment of an executive director by the governing board is subject to approval by the Governor and must be initially confirmed by the Senate. The governing board may delegate all or part of its authority under this paragraph to the executive director. However, the governing board shall delegate to the executive director all of its authority to take final action on permit applications under part IV or petitions for variances or waivers of permitting requirements under part IV. The executive director may execute such delegated authority through designated staff members. Such delegations shall not be subject to the rulemaking requirements of chapter 120. The governing board must provide a process for referring a denial of such application or petition to the governing board for the purpose of taking final action. The executive director must be confirmed by the Senate upon employment and must be confirmed or reconfirmed by the Senate during the second regular session of the Legislature following a gubernatorial election.

(b) An inspector general, who shall report directly to the board. However, the governing boards of the Suwannee River Water Management District and the Northwest Florida Water Management District may jointly employ an inspector general, or provide for inspector general services by interagency agreement with a state agency or water management district inspector general. An inspector general must have the same qualifications and perform the applicable duties of state agency inspectors general as provided in s. 20.055.

(5) The executive director may employ a legal staff for the purposes of:

(a) Providing legal counsel to the executive director and district staff on matters relating to the day-to-day operations of the district;

(b) Representing the district in all proceedings of an administrative or judicial nature; and

(c) Otherwise assisting in the administration of the provisions of this chapter.

Attorneys employed by the governing board must represent the legal interest or position of the governing board.

(6) By resolution the governing board may determine the location of its principal office and provide for the change thereof.

(7) The governing board shall meet at least once a month and upon call of the chair. The governing board, a basin board, a committee, or an advisory board may conduct meetings by means of communications media technology in accordance with rules adopted pursuant to s. 120.54.

History.—s. 15, part I, ch. 72-299; s. 1, ch. 82-46; ss. 6, 12, ch. 84-341; s. 25, ch. 88-242; ss. 1, 2, ch. 89-279; ss. 11, 12, ch. 90-217; s. 23, ch. 93-213; s. 8, ch. 94-235; s. 254, ch. 94-356; s. 1006, ch. 95-148; s. 10, ch. 97-160; s. 21, ch. 2001-256; s. 13, ch. 2003-265; s. 6, ch. 2009-243; s. 51, ch. 2010-205; s. 7, ch. 2012-6.



373.083 - General powers and duties of the governing board.

373.083 General powers and duties of the governing board.—In addition to other powers and duties allowed it by law, the governing board is authorized to:

(1) Contract with public agencies, private corporations, or other persons; sue and be sued; and appoint and remove agents and employees, including specialists and consultants.

(2) Issue orders to implement or enforce any of the provisions of this chapter or regulations thereunder.

(3) Make surveys and investigations of the water supply and resources of the district and cooperate with other governmental agencies in similar activities.

(4) Solicit and accept donations or grants of funds or services from both public and private sources for the planning and implementation of district undertakings and delegations, including, but not limited to, projects, programs, works, and studies.

(5) Execute any of the powers, duties, and functions vested in the governing board through a member, the executive director, or other district staff as designated by the governing board. The governing board may establish the scope and terms of any delegation, and no delegation shall be subject to the rulemaking requirements of chapter 120. However, if the governing board delegates to the executive director its authority to take final action on permit applications under part II or petitions for variances or waivers of permitting requirements under part II, the executive director may execute such delegated authority through designated staff. However, the governing board must provide a process for referring a denial of such application or petition to the governing board for the purpose of taking final action. The authority to delegate under this subsection is supplemental to any other provision of this chapter granting authority to the governing board to delegate specific powers, duties, or functions.

History.—s. 16, part I, ch. 72-299; s. 1, ch. 82-46; s. 25, ch. 88-242; ss. 1, 2, ch. 89-279; ss. 11, 12, ch. 90-217; s. 1, ch. 97-70; s. 1, ch. 2000-133; s. 2, ch. 2001-256; s. 7, ch. 2009-243; s. 52, ch. 2010-205.



373.084 - District works, operation by other governmental agencies.

373.084 District works, operation by other governmental agencies.—The district may permit governing bodies of water conservation districts, drainage and other improvement districts, and federal, state and local governments, authorities or agencies to operate and maintain the works of the district under conditions which the governing board may deem advisable.

History.—s. 4, ch. 29790, 1955; s. 25, ch. 73-190; s. 1, ch. 82-46; s. 25, ch. 88-242; ss. 1, 2, ch. 89-279; ss. 11, 12, ch. 90-217.

Note.—Former s. 378.161.



373.085 - Use of works or land by other districts or private persons.

373.085 Use of works or land by other districts or private persons.—

(1)(a) In order to promote water quantity and water resource development, projects that improve flood control, and conservation of lands, the district and other governmental agencies shall encourage public-private partnerships by collaborating, when possible, with those partnerships when procuring materials for infrastructure and restoration work projects, consistent with district and state procurement procedures.

(b) The governing board has authority to prescribe the manner in which local works provided by other districts or by private persons will connect with and make use of the works or land of the district, to issue permits therefor, and to cancel the permits for noncompliance with the conditions thereof or for other cause. It is unlawful to connect with or make use of the works or land of the district without consent in writing from its governing board, and the board has authority to prevent or, if done, estop or terminate the same. The use of the works or land of the district for access is governed by this section and is not subject to the provisions of s. 704.01. However, any land or works of the district which have historically been used for public access to the ocean by means of the North New River Canal and its tributaries may not be closed for this purpose unless the district can demonstrate that significant harm to the resource would result from such public use.

(2) Damage resulting from unlawful use of such works, or from violations of the conditions of permit issued by the board shall, if made by other than a public agency, be subject to such penalty as is or may be prescribed by law and in addition thereto by a date and in a manner prescribed by the board, repair of said damage to the satisfaction of said board, or deposit with said board a sum sufficient therefor, and if by a public agency, then at the expense of such agency the repair of said damage to the satisfaction of the board or the deposit with said board of a sum sufficient therefor.

History.—s. 17, ch. 25209, 1949; s. 25, ch. 73-190; s. 1, ch. 82-46; s. 7, ch. 84-341; s. 25, ch. 88-242; ss. 1, 2, ch. 89-279; ss. 11, 12, ch. 90-217; s. 53, ch. 2010-205.

Note.—Former s. 378.17.



373.086 - Providing for district works.

373.086 Providing for district works.—

(1) In order to carry out the works for the district, and for effectuating the purposes of this chapter, the governing board is authorized to clean out, straighten, enlarge, or change the course of any waterway, natural or artificial, within or without the district; to provide such canals, levees, dikes, dams, sluiceways, reservoirs, holding basins, floodways, pumping stations, bridges, highways, and other works and facilities which the board may deem necessary; to establish, maintain, and regulate water levels in all canals, lakes, rivers, channels, reservoirs, streams, or other bodies of water owned or maintained by the district; to cross any highway or railway with works of the district and to hold, control, and acquire by donation, lease, or purchase, or to condemn any land, public or private, needed for rights-of-way or other purposes, and may remove any building or other obstruction necessary for the construction, maintenance, and operation of the works; and to hold and have full control over the works and rights-of-way of the district.

(2) The works of the district shall be those adopted by the governing board of the district. The district may require or take over for operation and maintenance such works of other districts as the governing board may deem advisable under agreement with such districts.

(3)(a) Notwithstanding the provisions of chapter 120, the temporary construction, operation, or maintenance of water supply backpumping facilities to be used for storage of surplus water shall not require a permit under this chapter, chapter 253, or chapter 403 from the Department of Environmental Protection if the governing board issues an order declaring a water emergency which order is approved by the Secretary of Environmental Protection. Such approval may be given by telephone and confirmed by appropriate order at a later date. The temporary construction, operation, or maintenance of the facilities shall cease when the governing board or the secretary issues an order declaring that the emergency no longer exists. If the district intends to operate any such facilities permanently under nonemergency conditions, it shall apply for the appropriate required permits from the Department of Environmental Protection within 30 days of rescinding the emergency order.

(b) Notwithstanding the provisions of chapter 120, emergency orders issued pursuant to this subsection shall be valid for a period of 90 days and may be renewed for a single 90-day period.

History.—s. 16, ch. 25209, 1949; s. 2, ch. 29790, 1955; s. 1, ch. 61-147; s. 3, ch. 61-497; s. 2, ch. 63-224; s. 1, ch. 67-206; s. 1, part VI, ch. 72-299; s. 25, ch. 73-190; s. 1, ch. 82-46; s. 4, ch. 82-101; s. 25, ch. 88-242; ss. 1, 2, ch. 89-279; ss. 11, 12, ch. 90-217; s. 255, ch. 94-356.

Note.—Former s. 378.16.



373.087 - District works using aquifer for storage and supply.

373.087 District works using aquifer for storage and supply.—The governing board may establish works of the district for the purpose of introducing water into, or drawing water from, the underlying aquifer for storage or supply. However, only water of a compatible quality shall be introduced directly into such aquifer.

History.—s. 1, ch. 72-318; s. 1, ch. 82-46; s. 25, ch. 88-242; ss. 1, 2, ch. 89-279; ss. 11, 12, ch. 90-217.



373.088 - Application fees for certain real estate transactions.

373.088 Application fees for certain real estate transactions.—The governing board may adopt rules to provide for the assessment and collection of reasonable fees for the processing of applications for sale, easement, lease, exchange, release, nonuse commitment, disclaimer, quitclaim deed, or reissuance or correction of deed with respect to any interest in lands, such fees to be commensurate with the actual cost of processing such applications.

History.—s. 3, ch. 82-101; s. 34, ch. 83-218; s. 2, ch. 89-279; s. 11, ch. 90-217.



373.089 - Sale or exchange of lands, or interests or rights in lands.

373.089 Sale or exchange of lands, or interests or rights in lands.—The governing board of the district may sell lands, or interests or rights in lands, to which the district has acquired title or to which it may hereafter acquire title in the following manner:

(1) Any lands, or interests or rights in lands, determined by the governing board to be surplus may be sold by the district, at any time, for the highest price obtainable; however, in no case shall the selling price be less than the appraised value of the lands, or interests or rights in lands, as determined by a certified appraisal obtained within 360 days before the effective date of a contract for sale.

(2) All sales of land, or interests or rights in land, shall be for cash or upon terms and security to be approved by the governing board, but a deed therefor shall not be executed and delivered until full payment is made.

(3) Before selling any surplus land, or interests or rights in land, the district shall publish a notice of intention to sell in a newspaper published in the county in which the land, or interests or rights in the land, is situated once each week for 3 successive weeks, three insertions being sufficient. The first publication of the required notice must occur at least 30 days, but not more than 360 days, before any sale and must include a description of lands, or interests or rights in lands, to be offered for sale.

(4) The governing board of a district may exchange lands, or interests or rights in lands, owned by, or lands, or interests or rights in lands, for which title is otherwise vested in, the district for other lands, or interests or rights in lands, within the state owned by any person. The governing board shall fix the terms and conditions of any such exchange and may pay or receive any sum of money that the board considers necessary to equalize the values of exchanged properties. Land, or interests or rights in land, acquired under former s. 373.59, Florida Statutes 2014, may be exchanged only for lands, or interests or rights in lands, that otherwise meet the requirements of that section for acquisition.

(5) In any county having a population of 75,000 or fewer, or a county having a population of 100,000 or fewer that is contiguous to a county having a population of 75,000 or fewer, in which more than 50 percent of the lands within the county boundary are federal lands and lands titled in the name of the state, a state agency, a water management district, or a local government, those lands titled in the name of a water management district which are not essential or necessary to meet conservation purposes may, upon request of a public or private entity, be made available for purchase through the surplusing process in this section. Priority consideration must be given to buyers, public or private, who are willing to return the property to productive use so long as the property can be reentered onto the county ad valorem tax roll. Property acquired with matching funds from a local government shall not be made available for purchase without the consent of the local government.

(6) Any lands the title to which is vested in the governing board of a water management district may be surplused pursuant to the procedures set forth in this section and s. 373.056 and the following:

(a) For those lands designated as acquired for conservation purposes, the governing board shall make a determination that the lands are no longer needed for conservation purposes and may dispose of them by a two-thirds vote.

(b) For all other lands, the governing board shall make a determination that such lands are no longer needed and may dispose of them by majority vote.

(c) For the purposes of this subsection, all lands for which title has vested in the governing board prior to July 1, 1999, shall be deemed to have been acquired for conservation purposes.

(d) For any lands acquired on or after July 1, 1999, for which title is vested in the governing board, the governing board shall determine which parcels shall be designated as having been acquired for conservation purposes.

(7) Notwithstanding other provisions of this section, the governing board shall first offer title to lands acquired in whole or in part with Florida Forever funds which are determined to be no longer needed for conservation purposes to the Board of Trustees of the Internal Improvement Trust Fund unless the disposition of those lands is for the following purposes:

(a) Linear facilities, including electric transmission and distribution facilities, telecommunication transmission and distribution facilities, pipeline transmission and distribution facilities, public transportation corridors, and related appurtenances.

(b) The disposition of the fee interest in the land where a conservation easement is retained by the district to fulfill the conservation objectives for which the land was acquired.

(c) An exchange of the land for other lands that meet or exceed the conservation objectives for which the original land was acquired in accordance with subsection (4).

(d) To be used by a governmental entity for a public purpose.

(e) The portion of an overall purchase deemed surplus at the time of the acquisition.

(8)(a) If a parcel of land is no longer essential or necessary for conservation purposes and is valued at $25,000 or less as determined by a certified appraisal obtained within 360 days before the effective date of a contract for the sale, the governing board may determine that the parcel of land is surplus. The notice of intention to sell must be published as required under subsection (3), one time only. The governing board shall send the notice of intention to sell the parcel to adjacent property owners by certified mail and publish the notice on its website.

(b) Fourteen days after publication of such notice, the district may sell the parcel to an adjacent property owner or, if there are two or more owners of adjacent property, accept sealed bids and sell the parcel to the highest bidder or reject all offers.

(c) Thirty days after publication of such notice, the district shall accept sealed bids and may sell the parcel to the highest bidder or reject all offers.

If the Board of Trustees of the Internal Improvement Trust Fund declines to accept title to the lands offered under this section, the land may be disposed of by the district under the provisions of this section.

History.—s. 4, ch. 29790, 1955; s. 25, ch. 73-190; s. 1, ch. 82-46; s. 9, ch. 82-101; s. 2, ch. 85-347; s. 25, ch. 88-242; ss. 1, 2, ch. 89-279; ss. 11, 12, ch. 90-217; s. 2, ch. 91-288; s. 4, ch. 94-212; s. 5, ch. 94-240; s. 32, ch. 99-247; s. 10, ch. 2003-394; s. 15, ch. 2008-229; s. 35, ch. 2015-229; s. 26, ch. 2016-233.

Note.—Former s. 378.48.



373.093 - Lease of lands or interest in land and personal property.

373.093 Lease of lands or interest in land and personal property.—The governing board of the district may lease any lands or interest in land, including but not limited to oil and mineral rights, to which the district has acquired title, or to which it may hereafter acquire title in the following manner, as long as the lease is consistent with the purposes for which the lands or any interest in land was acquired:

(1) For the best price and terms obtainable, to be determined by the board.

(2) Before leasing any land, or interest in land including but not limited to oil and mineral rights, the district shall cause a notice of intention to lease to be published in a newspaper published in the county in which said land is situated and such other places as the board may determine once each week for 3 successive weeks (three insertions being sufficient), the first publication of which shall be not less than 30 nor more than 90 days prior to the date the board executes the lease, which said notice shall set forth the time and place of leasing and a description of the lands to be leased.

(3) It shall not be necessary to publish the notice as provided by subsection (2) where the lease is made to a person in connection with land acquisition by the district and the lease results in a diminution of the cost to the district in the acquisition of the land.

(4) The governing board of the district may lease existing communications towers and other similar structures which the district owns or which it may hereafter acquire, for the best price and terms obtainable, to be determined by the board.

History.—s. 4, ch. 29790, 1955; s. 25, ch. 73-190; s. 1, ch. 82-46; s. 25, ch. 88-242; ss. 1, 2, ch. 89-279; ss. 11, 12, ch. 90-217; s. 11, ch. 92-288; ss. 3, 12, ch. 2001-256.

Note.—Former s. 378.49.



373.096 - Releases.

373.096 Releases.—The governing board of the district may release any easement, reservation or right-of-way interests, conveyed to it for which it has no present or apparent future use under terms and conditions determined by the board.

History.—s. 4, ch. 29790, 1955; s. 25, ch. 73-190; s. 1, ch. 82-46; s. 25, ch. 88-242; ss. 1, 2, ch. 89-279; ss. 11, 12, ch. 90-217; s. 11, ch. 2001-256.

Note.—Former s. 378.50.



373.099 - Execution of instruments.

373.099 Execution of instruments.—Any instruments of sale, lease, release, or conveyance executed pursuant to the provisions of this chapter shall be executed in the name of the district by its governing board acting by the chair or vice chair of said board and shall have the corporate seal of the board affixed thereto attested by its secretary and any such instrument shall be effective to pass the title or interest of the district in the property conveyed; provided, the district shall not warrant the title to any property sold, leased, released, or conveyed.

History.—s. 4, ch. 29790, 1955; s. 25, ch. 73-190; s. 1, ch. 82-46; s. 25, ch. 88-242; ss. 1, 2, ch. 89-279; ss. 11, 12, ch. 90-217; s. 596, ch. 95-148.

Note.—Former s. 378.51.



373.103 - Powers which may be vested in the governing board at the department’s discretion.

373.103 Powers which may be vested in the governing board at the department’s discretion.—In addition to the other powers and duties allowed it by law, the governing board of a water management district may be specifically authorized by the department to:

(1) Administer and enforce all provisions of this chapter, including the permit systems established in parts II, III, and IV of this chapter, consistent with the water resource implementation rule.

(2) Cooperate with the United States in the manner provided by Congress for flood control, reclamation, conservation, and allied purposes in protecting the inhabitants, the land, and other property within the district from the effects of a surplus or a deficiency of water when the same may be beneficial to the public health, welfare, safety, and utility.

(3) Plan, construct, operate, and maintain works of the district as defined in this chapter.

(4) Determine, establish, and control the level of waters to be maintained in all canals, lakes, rivers, channels, reservoirs, streams, or other bodies of water controlled by the district; to maintain such waters at the levels so determined and established by means of dams, locks, floodgates, dikes, and other structures; and to regulate the discharge into, or withdrawal from, the canals, lakes, rivers, channels, reservoirs, streams, or other bodies of water controlled by the district or which are a work of the district, including review of small watershed projects (Pub. L. No. 83-566).

(5) Expend, at the discretion of the governing board, for purposes of promotion, advertisement, and improvement of the program and objectives of the district, a yearly sum not to exceed 0.25 percent of the moneys collected by taxation within the district.

(6) Exercise such additional power and authority compatible with this chapter and other statutes and federal laws affecting the district as may be necessary to perform such duties and acts and to decide such matters and dispose of the same as are not specifically defined in or covered by statute.

(7) Prepare, in cooperation with the department, that part of the Florida water plan applicable to the district.

(8) Delegate to a local government by rule or agreement the power and duty to administer and enforce any of the statutes, rules, or regulations relating to stormwater permitting or surface water management which the district is authorized or required to administer, including those delegated by a state agency to the district, if the governing board determines that such a delegation is necessary or desirable. Such a delegation shall be made only if the governing board determines that the local government’s program for administering the delegated statute, rule, or regulation:

(a) Provides by ordinance, regulation, or local law for requirements compatible with or stricter or more extensive than those imposed by the statute or the rules and regulations adopted pursuant thereto;

(b) Provides for the enforcement of such requirements by appropriate administrative and judicial processes; and

(c) Provides for administrative organization, staff, and financial and other resources necessary to effectively and efficiently enforce such requirements.

The governing board shall give prior notice of its intention to enter into an agreement described in this subsection. At a minimum, such notice shall be published in the Florida Administrative Register at least 21 days in advance of the governing board’s action. At least once every 6 months, the district shall update its rules to include a list of the agreements adopted pursuant to this subsection to which the district is a party. The list shall identify the parties to, and the date and location of, each agreement, and shall specify the nature of the authority delegated by the agreement.

History.—s. 17, part I, ch. 72-299; s. 7, ch. 73-190; s. 2, ch. 80-259; s. 1, ch. 82-46; ss. 3, 25, ch. 88-242; ss. 1, 2, 9, ch. 89-279; ss. 11, 12, ch. 90-217; s. 1, ch. 91-231; s. 3, ch. 91-288; s. 20, ch. 97-160; s. 35, ch. 2013-14.



373.106 - Permit required for construction involving underground formation.

373.106 Permit required for construction involving underground formation.—

(1) No construction may be begun on a project involving artificial recharge or the intentional introduction of water into any underground formation except as permitted in chapter 377, without the written permission of the governing board of any water management district within which the construction will take place. Such application shall contain the detailed plans and specifications for the construction of the project.

(2) Each water management district has the exclusive authority to process and issue permits under this section and permits and licenses delegated under s. 403.812, except permits required by the department pursuant to 42 U.S.C. s. 300h until delegated by the department to the districts.

(3) A water management district may do any act necessary to replenish the groundwater of the district. The district may, among other things, for the purposes of replenishing the groundwater supplies within the district:

(a) Buy water;

(b) Exchange water;

(c) Distribute water to persons in exchange for ceasing or reducing groundwater extractions;

(d) Spread, sink, and inject water into the underground;

(e) Store, transport, recapture, reclaim, purify, treat, or otherwise manage and control water for the beneficial use of persons or property within the district; and

(f) Build the necessary works to achieve groundwater replenishment.

History.—s. 18, part I, ch. 72-299; s. 14, ch. 78-95; s. 71, ch. 83-310; s. 2, ch. 84-338; s. 1, ch. 84-341.



373.107 - Citation of rule.

373.107 Citation of rule.—In addition to any other provisions within this part or any rules promulgated hereunder, the permitting agency shall, when requesting information for a permit application pursuant to this part or such rules promulgated hereunder, cite a specific rule. If a request for information cannot be accompanied by a rule citation, failure to provide such information cannot be grounds to deny a permit.

History.—s. 3, ch. 79-161.



373.109 - Permit application fees.

373.109 Permit application fees.—When a water management district governing board, the department, or a local government implements a regulatory system under this chapter or one which has been delegated pursuant to chapter 403, it may establish a schedule of fees for filing applications for the required permits. Such fees shall not exceed the cost to the district, the department, or the local government for processing, monitoring, and inspecting for compliance with the permit.

(1)(a) The department shall initiate rulemaking no later than December 1, 2008, to increase each application fee authorized under part IV of this chapter and adopted by rule to ensure that such fees reflect, at a minimum, any upward adjustment in the Consumer Price Index compiled by the United States Department of Labor, or similar inflation indicator, since the original fee was established or most recently revised. The department shall establish by rule the inflation index to be used for this purpose.

(b) The department shall charge a fee of at least $250 for a noticed general permit or individual permit as established in department rules.

(c) Notwithstanding s. 120.60(2), the fee for verification that an activity is exempt from regulation under s. 403.813 or part IV of this chapter shall be at least $100 or as otherwise established by department rule, but not to exceed $500.

(d) The department shall charge a fee of at least $100 and not to exceed $500 for conducting informal wetland boundary determinations as a public service to applicants or potential applicants for permits under part IV of this chapter. An informal wetland boundary determination is not an application for a permit, is not subject to the permit review timeframes established in this chapter or chapter 120, and does not constitute final agency action.

(2) The department shall review the fees authorized under part IV of this chapter at least once every 5 years and shall adjust the fees upward, as necessary, to reflect changes in the Consumer Price Index or similar inflation indicator. In the event of deflation, the department shall consult with the Executive Office of the Governor and the Legislature to determine whether downward fee adjustments are appropriate based on the current budget and appropriation considerations.

(3) All moneys received under the provisions of this section shall be allocated for the use of the water management district, the department, or the local government, whichever processed the permit, and shall be in addition to moneys otherwise appropriated in any general appropriations act. All moneys received by the department under the provisions of this section shall be deposited in the Florida Permit Fee Trust Fund established by s. 403.0871 and shall be used by the department as provided therein. Moneys received by a water management district or the department under the provisions of this section shall be in addition to moneys otherwise appropriated in any general appropriations act.

(4) The failure of any person to pay the fees established hereunder constitutes grounds for revocation or denial of the permit.

(5) Effective July 1, 2008, the minimum fee amounts shall be the minimum fees prescribed in this section, and such fee amounts shall remain in effect until the effective date of fees adopted by rule by the department.

History.—s. 19, part I, ch. 72-299; s. 7, ch. 76-243; s. 8, ch. 84-341; s. 27, ch. 87-225; s. 10, ch. 89-279; s. 25, ch. 93-213; s. 18, ch. 2008-150.



373.113 - Adoption of rules by the governing board.

373.113 Adoption of rules by the governing board.—In administering the provisions of this chapter the governing board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of law conferring powers or duties upon it.

History.—s. 20, part I, ch. 72-299; s. 83, ch. 98-200.



373.1131 - Consolidated action on permits.

373.1131 Consolidated action on permits.—

(1) Whenever the implementation of specific authority granted by this chapter, or whenever delegation of another program requiring permits or other authorizations, would result in the department or a water management district processing two or more separate permits or other authorizations for the same activity or project, the department or governing board may procedurally consolidate such separate permits or other authorizations by establishing a single application, permit application fee, noticing procedure, schedule for agency review, and final agency action on the consolidated permit or other authorization.

(2) Procedures to consolidate permitting actions under this section do not constitute rules within the meaning of s. 120.52.

(3) Whenever two or more permits or other authorizations for aquaculture activities have been consolidated into a single process, responsibility for permitting or authorizing such activities shall not be delegated to any unit of local government pursuant to s. 373.103.

History.—s. 17, ch. 96-247.



373.1135 - Small business program.

373.1135 Small business program.—Each water management district, as created in this chapter, may implement a small business program designed to help small businesses, including those owned by women and minorities, to participate in district procurement and contract activities. The purpose of the program is to spur economic development and support small businesses, including women-owned and minority-owned businesses, to successfully expand in the marketplace. Program specifics shall be provided by rule pursuant to s. 373.113.

History.—s. 1, ch. 2005-215.



373.114 - Land and Water Adjudicatory Commission; review of district rules and orders; department review of district rules.

373.114 Land and Water Adjudicatory Commission; review of district rules and orders; department review of district rules.—

(1) Except as provided in subsection (2), the Governor and Cabinet, sitting as the Land and Water Adjudicatory Commission, have the exclusive authority to review any order or rule of a water management district, other than a rule relating to an internal procedure of the district or a final order resulting from an evidentiary hearing held under s. 120.569 or s. 120.57 or a rule that has been adopted after issuance of a final order resulting from an evidentiary hearing held under s. 120.56, to ensure consistency with the provisions and purposes of this chapter. Subsequent to the legislative ratification of the delineation methodology pursuant to s. 373.421(1), this subsection also shall apply to an order of the department, or a local government exercising delegated authority, pursuant to ss. 373.403-373.443, except an order pertaining to activities or operations subject to conceptual plan approval pursuant to chapter 378 or a final order resulting from an evidentiary hearing held under s. 120.569 or s. 120.57.

(a) Such review may be initiated by the department or by a party to the proceeding below by filing a request for review with the Land and Water Adjudicatory Commission and serving a copy on the department and on any person named in the rule or order within 20 days after adoption of the rule or the rendering of the order. For the purposes of this section, the term “party” means any affected person who submitted oral or written testimony, sworn or unsworn, of a substantive nature which stated with particularity objections to or support for the rule or order that are cognizable within the scope of the provisions and purposes of this chapter. In order for the commission to accept a request for review initiated by a party below, with regard to a specific order, three members of the commission must determine on the basis of the record below that the activity authorized by the order would substantially affect natural resources of statewide or regional significance. Review of an order may also be accepted if three members of the commission determine that the order raises issues of policy, statutory interpretation, or rule interpretation that have regional or statewide significance from the standpoint of agency precedent. The party requesting the commission to review an order must allege with particularity, and the commission must find, that:

1. The order is in conflict with statutory requirements; or

2. The order is in conflict with the requirements of a duly adopted rule.

(b) Review by the Land and Water Adjudicatory Commission is appellate in nature and shall be based solely on the record below unless the commission determines that a remand for a formal evidentiary proceeding is necessary to develop additional findings of fact. If there is no evidentiary administrative proceeding resulting from a remand or referral for findings of fact by the commission, then the facts contained in the proposed agency action or proposed water management district action, including any technical staff report, shall be deemed undisputed. The matter shall be heard by the commission not more than 60 days after receipt of the request for review, unless waived by the parties; provided, however, such time limit shall be tolled by a referral or remand pursuant to this paragraph. The commission may refer a request for review to the Division of Administrative Hearings for the production of findings of fact, limited to those needed to render the decision requested, to supplement the record, if a majority of the commission determines that supplementary findings of fact are essential to determine the consistency of a rule or order with the provisions and purposes of this chapter. Alternatively, the commission may remand the matter to the agency below for additional findings of fact, limited to those needed to render the decision requested, to supplement the record, if a majority of the commission determines that supplementary findings of fact are essential to determine the consistency of a rule or order with the provisions and purposes of this chapter. Such proceedings must be conducted and the findings transmitted to the commission within 90 days of the remand or referral.

(c) If the Land and Water Adjudicatory Commission determines that a rule of a water management district is not consistent with the provisions and purposes of this chapter, it may require the water management district to initiate rulemaking proceedings to amend or repeal the rule. If the commission determines that an order is not consistent with the provisions and purposes of this chapter, the commission may rescind or modify the order or remand the proceeding for further action consistent with the order of the Land and Water Adjudicatory Commission only if the commission determines that the activity authorized by the order would substantially affect natural resources of statewide or regional significance. In the case of an order which does not itself substantially affect natural resources of statewide or regional significance, but which raises issues of policy that have regional or statewide significance from the standpoint of agency precedent, the commission may direct the district to initiate rulemaking to amend its rules to assure that future actions are consistent with the provisions and purposes of this chapter without modifying the order.

(d) In a review under this section of a construction permit issued pursuant to a conceptual permit under part IV, which conceptual permit is issued after July 1, 1993, a party to the review may not raise an issue which was or could have been raised in a review of the conceptual permit under this section.

(e) A request for review under this section shall not be a precondition to the seeking of judicial review pursuant to s. 120.68 or the seeking of an administrative determination of rule validity pursuant to s. 120.56.

(f) The Florida Land and Water Adjudicatory Commission may adopt rules to set forth its procedures for reviewing an order or rule of a water management district consistent with the provisions of this section.

(g) For the purpose of this section, it shall be presumed that activity authorized by an order will not affect resources of statewide or regional significance if the proposed activity:

1. Occupies an area less than 10 acres in size, and

2. Does not create impervious surfaces greater than 2 acres in size, and

3. Is not located within 550 feet of the shoreline of a named body of water designated as Outstanding Florida Waters, and

4. Does not adversely affect threatened or endangered species.

This paragraph shall not operate to hold that any activity that exceeds these limits is presumed to affect resources of statewide or regional significance. The determination of whether an activity will substantially affect resources of statewide or regional significance shall be made on a case-by-case basis, based upon facts contained in the record below.

(2) The department shall have the exclusive authority to review rules of the water management districts, other than rules relating to internal management of the districts, to ensure consistency with the water resource implementation rule as set forth in the rules of the department. Within 30 days after adoption or revision of any water management district rule, the department shall initiate a review of such rule pursuant to this section.

(a) Within 30 days after adoption of a rule, any affected person may request that a hearing be held before the secretary of the department, at which hearing evidence and argument may be presented relating to the consistency of the rule with the water resource implementation rule, by filing a request for hearing with the department and serving a copy on the water management district.

(b) If the department determines that the rule is inconsistent with the water resource implementation rule, it may order the water management district to initiate rulemaking proceedings to amend or repeal the rule.

(c) An order of the department requiring amendment or repeal of a rule may be appealed to the Land and Water Adjudicatory Commission by the water management district or any other party to the proceeding before the secretary.

History.—s. 11, ch. 75-22; s. 72, ch. 83-310; s. 26, ch. 93-213; s. 21, ch. 97-160; s. 7, ch. 98-146; s. 8, ch. 2002-261.



373.116 - Procedure for water use and impoundment construction permit applications.

373.116 Procedure for water use and impoundment construction permit applications.—

(1) Applications for water use permits, under part II of this chapter; for permits for construction or alteration of dams, impoundments, reservoirs, and appurtenant works, under part IV of this chapter; and for permits under s. 403.812 shall be filed with the water management district on appropriate forms provided by the governing board.

(2) Upon receipt of an application for a permit of the type referred to in subsection (1), the governing board shall cause a notice thereof to be published in a newspaper having general circulation within the affected area. In addition, the governing board shall send, by regular or electronic mail, a copy of such notice to any person who has filed a written request for notification of any pending applications affecting this particular designated area. At the option of the applicable county or city government, notice of application for the consumptive use of water shall be mailed by regular or electronic mail to the county and appropriate city government from which boundaries the withdrawal is proposed to be made.

(3) All permits issued under this section shall include the following language:

This permit does not convey to the permittee any property rights or privileges other than those specified herein, nor relieve the permittee from complying with any applicable local government, state, or federal law, rule, or ordinance.

History.—s. 21, part I, ch. 72-299; s. 14, ch. 78-95; s. 73, ch. 83-310; s. 3, ch. 96-339; s. 1, ch. 2003-124; s. 3, ch. 2004-381.



373.117 - Certification by professional engineer.

373.117 Certification by professional engineer.—

(1) If an application for a permit or license to conduct an activity regulated under this chapter requires the services of a professional engineer as regulated and defined by chapter 471, the department or governing board of a water management district may require, as a condition of granting a permit or license, that a professional engineer licensed under chapter 471 certify upon completion of the permitted or licensed activity that such activity has been completed in substantial conformance with the plans and specifications approved by the department or board.

(2) The cost of such certification by a professional engineer shall be borne by the permittee.

(3) No permitted or licensed activity which is required to be so certified shall be placed into use or operation until the professional engineer’s certificate is filed with the department or board.

History.—s. 4, ch. 79-160.



373.1175 - Signing and sealing by professional geologists.

373.1175 Signing and sealing by professional geologists.—

(1) If an application for a permit or license, or the performance of an activity regulated under this chapter, requires the services of a professional geologist as provided for in chapter 492, the department or governing board of a water management district may require that a professional geologist licensed under chapter 492 sign and seal any documents and reports submitted in connection with the permit application or regulated activity.

(2) The cost of such signing and sealing by a professional geologist shall be borne by the permit applicant or permittee.

(3) Nothing in this section shall be construed to prevent or prohibit the practice by professional engineers pursuant to chapter 471.

History.—s. 1, ch. 2005-160.



373.118 - General permits; delegation.

373.118 General permits; delegation.—

(1) The governing board may adopt rules establishing a general permit system under this chapter for projects, or categories of projects, which have, either singly or cumulatively, a minimal adverse impact on the water resources of the district. Such rules shall specify design or performance criteria which, if applied, would result in compliance with the conditions for issuance of permits established in this chapter and district rules.

(2) A general permit system relating to water use may provide for the granting of permits for the use of water in specified amounts within identified areas of the district. General permits for water use shall be subject to all the provisions of part II except the provisions of s. 373.229.

(3) In lieu of the publication of notice requirements of ss. 373.116, 373.229, and 373.413, the governing board may establish alternative notice requirements for general permits, which requirements take into account the nature and scope of the projects permitted and the effect the proposed activity may have on other persons.

(4) The department shall adopt by rule one or more general permits for local governments to construct, operate, and maintain public mooring fields, public boat ramps, including associated courtesy docks, and associated parking facilities located in uplands. Such general permits adopted by rule shall include provisions to ensure compliance with part IV of this chapter, subsection (1), and the criteria necessary to include the general permits in a state programmatic general permit issued by the United States Army Corps of Engineers under s. 404 of the Clean Water Act, Pub. L. No. 92-500, as amended, 33 U.S.C. ss. 1251 et seq. A facility authorized under such general permits is exempt from review as a development of regional impact if the facility complies with the comprehensive plan of the applicable local government. Such facilities shall be consistent with the local government manatee protection plan required pursuant to chapter 379. Mooring fields authorized under such general permits may not exceed 100 vessels. All facilities permitted under this section shall be constructed, maintained, and operated in perpetuity for the exclusive use of the general public. The department is authorized to have delegation of authority from the Board of Trustees of the Internal Improvement Trust Fund to issue leases for mooring fields that meet the requirements of such general permits. The department shall initiate the rulemaking process within 60 days after the effective date of this act.

(5) To improve efficiency, the governing board may delegate its powers and duties pertaining to general permits to the executive director. The executive director may execute such delegated authority through designated staff. However, when delegating the authority to take final action on permit applications under part II or petitions for variances or waivers of permitting requirements under part II, the governing board must provide a process for referring a denial of such application or petition to the governing board for the purpose of taking final action. Such delegations are not subject to the rulemaking requirements of chapter 120.

(6) By July 1, 2012, the department shall initiate rulemaking to adopt a general permit for stormwater management systems serving airside activities at airports. The general permit applies statewide and shall be administered by any water management district or any delegated local government pursuant to the operating agreements applicable to part IV, with no additional rulemaking required. Such rules are not subject to any special rulemaking requirements related to small business.

History.—s. 1, ch. 83-169; s. 1, ch. 2000-319; s. 6, ch. 2005-158; s. 35, ch. 2009-21; s. 8, ch. 2009-243; s. 54, ch. 2010-205; s. 73, ch. 2012-174; s. 8, ch. 2013-92.



373.119 - Administrative enforcement procedures; orders.

373.119 Administrative enforcement procedures; orders.—

(1) Whenever the executive director of a water management district has reason to believe that a violation of any provision of this chapter or any regulation promulgated thereunder or permits or order issued pursuant thereto has occurred, is occurring, or is about to occur, the executive director may cause a written complaint to be served upon the alleged violator or violators. The complaint shall specify the provision or provisions of this chapter or regulation or permit or order alleged to be violated or about to be violated and the facts alleged to constitute a violation thereof, and may order that necessary corrective action be taken within a reasonable time to be prescribed in such order. Any such order shall become final unless the person or persons named therein request by written petition a hearing no later than 14 days after the date such order is served.

(2) Whenever the executive director, with the concurrence and advice of the governing board, finds that an emergency exists requiring immediate action to protect the public health, safety, or welfare; the health of animals, fish or aquatic life; a public water supply; or recreational, commercial, industrial, agricultural or other reasonable uses, the executive director may, without prior notice, issue an order reciting the existence of such an emergency and requiring that such action be taken as the executive director deems necessary to meet the emergency.

(3) Any person to whom an emergency order is directed pursuant to subsection (2) shall comply therewith immediately, but on petition to the board shall be afforded a hearing as soon as possible.

History.—s. 22, part I, ch. 72-299; s. 14, ch. 78-95.



373.123 - Penalty.

373.123 Penalty.—Any person, real or artificial, that shall construct or enlarge, or cause to be constructed or enlarged, a canal or shall enlarge or deepen a natural stream in such a manner as to permit salt water to move inland of an established saltwater barrier line, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083. Each day such movement of salt water shall continue, shall constitute a separate offense of the provisions of this law.

History.—s. 3, ch. 63-210; s. 324, ch. 71-136; s. 25, ch. 73-190.

Note.—Former s. 373.195.



373.129 - Maintenance of actions.

373.129 Maintenance of actions.—The department, the governing board of any water management district, any local board, or a local government to which authority has been delegated pursuant to s. 373.103(8), is authorized to commence and maintain proper and necessary actions and proceedings in any court of competent jurisdiction for any of the following purposes:

(1) To enforce rules, regulations, and orders adopted or issued pursuant to this law.

(2) To enjoin or abate violations of the provisions of this law or rules, regulations, and orders adopted pursuant hereto.

(3) To protect and preserve the water resources of the state.

(4) To defend all actions and proceedings involving its powers and duties pertaining to the water resources of the state.

(5) To recover a civil penalty for each offense in an amount not to exceed $10,000 per offense. Each date during which such violation occurs constitutes a separate offense.

(a) A civil penalty recovered by a water management district pursuant to this subsection shall be retained and used exclusively by the water management district that collected the money. A civil penalty recovered by the department pursuant to this subsection must be deposited into the Water Quality Assurance Trust Fund established under s. 376.307.

(b) A local government that is delegated authority pursuant to s. 373.103(8) may deposit a civil penalty recovered pursuant to this subsection into a local water pollution control program trust fund, notwithstanding the provisions of paragraph (a). However, civil penalties that are deposited in a local water pollution control program trust fund and that are recovered for violations of state water quality standards may be used only to restore water quality in the area that was the subject of the action, and civil penalties that are deposited in a local water pollution control program trust fund and that are recovered for violation of requirements relating to water quantity may be used only to purchase lands and make capital improvements associated with surface water management, or other purposes consistent with the requirements of this chapter for the management and storage of surface water.

(6) To recover investigative costs, court costs, and reasonable attorney fees.

(7) Enforce the provisions of part IV of this chapter in the same manner and to the same extent as provided in ss. 373.430, 403.121(1) and (2), 403.131, 403.141, and 403.161.

(8) In conflicts arising where a water management district is a party to litigation against another governmental entity, as defined in s. 164.1031, a district has an affirmative duty to engage in alternative dispute resolution in good faith as required by chapter 164.

History.—s. 16, ch. 57-380; s. 16, ch. 63-336; ss. 25, 35, ch. 69-106; s. 25, ch. 73-190; s. 42, ch. 79-65; s. 9, ch. 84-341; s. 2, ch. 91-231; s. 4, ch. 91-288; s. 27, ch. 93-213; s. 38, ch. 96-321; s. 46, ch. 2010-205; s. 36, ch. 2015-229.

Note.—Former s. 373.221.



373.136 - Enforcement of regulations and orders.

373.136 Enforcement of regulations and orders.—

(1) The governing board may enforce its regulations and orders adopted pursuant to this chapter, by suit for injunction or other appropriate action in the courts of the state.

(2) The court may award to the prevailing party or parties reasonable attorney’s fees for services rendered in actions at law and all appellate proceedings resulting therefrom under the provisions of this chapter. In addition to the above, the court may award all costs and charges incident to such actions.

(3) Any action by a citizen of the state to seek judicial enforcement of any of the provisions of this chapter shall be governed by the Florida Environmental Protection Act, s. 403.412.

History.—s. 25, part I, ch. 72-299; s. 7, ch. 99-353.



373.139 - Acquisition of real property.

373.139 Acquisition of real property.—

(1) The Legislature declares it to be necessary for the public health and welfare that water and water-related resources be conserved and protected. The acquisition of real property for this objective shall constitute a public purpose for which public funds may be expended.

(2) The governing board of the district is empowered and authorized to acquire in fee or less than fee title to real property, easements and other interests or rights therein, by purchase, gift, devise, lease, eminent domain, or otherwise for flood control, water storage, water management, conservation and protection of water resources, aquifer recharge, water resource and water supply development, and preservation of wetlands, streams, and lakes. Eminent domain powers may be used only for acquiring real property for flood control and water storage or for curing title defects or encumbrances to real property owned by the district or to be acquired by the district from a willing seller.

(3) The initial 5-year work plan and any subsequent modifications or additions thereto shall be adopted by each water management district after a public hearing. Each water management district shall provide at least 14 days’ advance notice of the hearing date and shall separately notify each county commission within which a proposed work plan project or project modification or addition is located of the hearing date.

(a) Appraisal reports, offers, and counteroffers are confidential and exempt from s. 119.07(1) until an option contract is executed or, if no option contract is executed, until 30 days before a contract or agreement for purchase is considered for approval by the governing board. However, each district may, at its discretion, disclose appraisal reports to private landowners during negotiations for acquisitions using alternatives to fee simple techniques, if the district determines that disclosure of such reports will bring the proposed acquisition to closure. If negotiation is terminated by the district, the appraisal report, offers, and counteroffers shall become available pursuant to s. 119.07(1). Notwithstanding this section and s. 253.025, a district and the Division of State Lands may share and disclose appraisal reports, appraisal information, offers, and counteroffers when joint acquisition of property is contemplated. A district and the Division of State Lands shall maintain the confidentiality of such appraisal reports, appraisal information, offers, and counteroffers in conformance with this section and s. 253.025, except in those cases in which a district and the division have exercised discretion to disclose such information. A district may disclose appraisal information, offers, and counteroffers to a third party who has entered into a contractual agreement with the district to work with or on the behalf of or to assist the district in connection with land acquisitions. The third party shall maintain the confidentiality of such information in conformance with this section. In addition, a district may use, as its own, appraisals obtained by a third party provided the appraiser is selected from the district’s list of approved appraisers and the appraisal is reviewed and approved by the district.

(b) The Secretary of Environmental Protection shall release moneys from the appropriate account or trust fund to a district for preacquisition costs within 30 days after receipt of a resolution adopted by the district’s governing board which identifies and justifies any such preacquisition costs necessary for the purchase of any lands listed in the district’s 5-year work plan. The district shall return to the department any funds not used for the purposes stated in the resolution, and the department shall deposit the unused funds into the appropriate account or trust fund.

(c) The Secretary of Environmental Protection shall release acquisition moneys from the appropriate account or trust fund to a district following receipt of a resolution adopted by the governing board identifying the lands being acquired and certifying that such acquisition is consistent with the 5-year work plan of acquisition and other provisions of this section. The governing board also shall provide to the Secretary of Environmental Protection a copy of all certified appraisals used to determine the value of the land to be purchased. Each parcel to be acquired must have at least one appraisal. Two appraisals are required when the estimated value of the parcel exceeds $1 million. However, when both appraisals exceed $1 million and differ significantly, a third appraisal may be obtained. If the purchase price is greater than the appraisal price, the governing board shall submit written justification for the increased price. The Secretary of Environmental Protection may withhold moneys for any purchase that is not consistent with the 5-year plan or the intent of this section or that is in excess of appraised value. The governing board may appeal any denial to the Land and Water Adjudicatory Commission pursuant to s. 373.114.

(4) The governing board of the district may purchase tax certificates or tax deeds issued in accordance with chapter 197 relating to property eligible for purchase under this section.

(5) This section shall not limit the exercise of similar powers delegated by statute to any state or local governmental agency or other person.

(6) A district may dispose of land acquired under this section pursuant to s. 373.056 or s. 373.089. However, no such disposition of land shall be made if it would have the effect of causing all or any portion of the interest on any revenue bonds issued pursuant to s. 259.101 or s. 259.105 to fund the acquisition programs detailed in this section to lose the exclusion from gross income for purposes of federal income taxation. Revenue derived from such disposition may not be used for any purpose except the purchase of other lands meeting the criteria specified in this section or payment of debt service on revenue bonds or notes issued under s. 373.584.

(7) The districts have the authority to promulgate rules that include the specific process by which land is acquired; the selection and retention of outside appraisers, surveyors, and acquisition agents; and public notification. Rules adopted pursuant to this subsection shall be submitted to the President of the Senate and the Speaker of the House of Representatives, for review by the Legislature, no later than 30 days prior to the 2001 Regular Session and shall become effective only after legislative review. In its review, the Legislature may reject, modify, or take no action relative to such rules. The districts shall conform such rules to changes made by the Legislature, or, if no action was taken by the Legislature, such rules shall become effective.

History.—s. 26, part I, ch. 72-299; s. 1, ch. 72-318; s. 3, ch. 85-347; s. 7, ch. 86-294; s. 4, ch. 89-117; s. 5, ch. 91-288; s. 6, ch. 94-240; s. 16, ch. 96-389; s. 173, ch. 96-406; s. 12, ch. 97-160; s. 13, ch. 97-164; s. 33, ch. 99-247; s. 13, ch. 2000-170; s. 13, ch. 2001-256; s. 11, ch. 2003-394; s. 38, ch. 2016-233.



373.1391 - Management of real property.

373.1391 Management of real property.—

(1)(a) Lands titled to the governing boards of the districts shall be managed and maintained, to the extent practicable, in such a way as to ensure a balance between public access, general public recreational purposes, and restoration and protection of their natural state and condition. Except when prohibited by a covenant or condition described in s. 373.056(2), lands owned, managed, and controlled by the district may be used for multiple purposes, including, but not limited to, agriculture, silviculture, and water supply, as well as boating and other recreational uses.

(b) Whenever practicable, such lands shall be open to the general public for recreational uses. General public recreational purposes shall include, but not be limited to, fishing, hunting, horseback riding, swimming, camping, hiking, canoeing, boating, diving, birding, sailing, jogging, and other related outdoor activities to the maximum extent possible considering the environmental sensitivity and suitability of those lands. These public lands shall be evaluated for their resource value for the purpose of establishing which parcels, in whole or in part, annually or seasonally, would be conducive to general public recreational purposes. Such findings shall be included in management plans which are developed for such public lands. These lands shall be made available to the public for these purposes, unless the district governing board can demonstrate that such activities would be incompatible with the purposes for which these lands were acquired. The department in its supervisory capacity shall ensure that the districts provide consistent levels of public access to district lands, consistent with the purposes for which the lands were acquired.

(c) In developing or reviewing land management plans when a dispute arises that has not been resolved by a water management district’s final agency action, that dispute must be resolved under chapter 120.

(d) For any fee simple acquisition of a parcel which is or will be leased back for agricultural purposes, or for any acquisition of a less-than-fee interest in lands that is or will be used for agricultural purposes, the district governing board shall first consider having a soil and water conservation district created pursuant to chapter 582 manage and monitor such interest.

(2) Interests in real property acquired by the districts under this section with funds other than those appropriated under the Florida Forever Act may be used for permittable water resource development and water supply development purposes under the following conditions: the minimum flows and levels of priority water bodies on such lands have been established; the project complies with all conditions for issuance of a permit under part II of this chapter; and the project is compatible with the purposes for which the land was acquired.

(3) Each district is encouraged to use volunteers to provide land management and other services. Volunteers shall be covered by liability protection and workers’ compensation in the same manner as district employees, unless waived in writing by such volunteers or unless such volunteers otherwise provide equivalent insurance.

(4) Each water management district is authorized and encouraged to enter into cooperative land management agreements with state agencies or local governments to provide for the coordinated and cost-effective management of lands to which the water management districts, the Board of Trustees of the Internal Improvement Trust Fund, or local governments hold title. Any such cooperative land management agreement must be consistent with any applicable laws governing land use, management duties, and responsibilities and procedures of each cooperating entity. Each cooperating entity is authorized to expend such funds as are made available to it for land management on any such lands included in a cooperative land management agreement.

(5) The following additional uses of lands acquired pursuant to the Florida Forever program and other state-funded land purchase programs shall be authorized, upon a finding by the governing board, if they meet the criteria specified in paragraphs (a)-(e): water resource development projects, water supply development projects, stormwater management projects, linear facilities, and sustainable agriculture and forestry. Such additional uses are authorized where:

(a) Not inconsistent with the management plan for such lands;

(b) Compatible with the natural ecosystem and resource values of such lands;

(c) The proposed use is appropriately located on such lands and where due consideration is given to the use of other available lands;

(d) The using entity reasonably compensates the titleholder for such use based upon an appropriate measure of value; and

(e) The use is consistent with the public interest.

A decision by the governing board pursuant to this subsection shall be given a presumption of correctness. Moneys received from the use of state lands pursuant to this subsection shall be returned to the lead managing agency.

(6) The districts have the authority to adopt rules that specify: allowable activities on district-owned lands; the amount of fees, licenses, or other charges for users of district-owned lands; the application and reimbursement process for payments in lieu of taxes; the use of volunteers for management activities; and the processes related to entering into or severing cooperative land management agreements. Rules promulgated pursuant to the subsection shall become effective only after submitted to the President of the Senate and Speaker of the House of Representatives for review by the Legislature not later than 30 days prior to the next regular session. In its review, the Legislature may reject, modify, or take no action relative to such rules. The districts shall conform such rules to changes made by the Legislature, or, if no action is taken, such rules shall become effective.

History.—s. 34, ch. 99-247; s. 14, ch. 2000-170; s. 16, ch. 2008-229; s. 37, ch. 2015-229.



373.1395 - Limitation on liability of water management district with respect to areas made available to the public for recreational purposes without charge.

373.1395 Limitation on liability of water management district with respect to areas made available to the public for recreational purposes without charge.—

(1) The purpose of this section is to encourage water management districts to make available land, water areas, and park areas to the public for outdoor recreational purposes by limiting their liability to persons going thereon and to third persons who may be damaged by the acts or omissions of persons going thereon.

(2) Except as provided in subsection (6), a water management district that provides the public with a park area or other land or water area for outdoor recreational purposes, or allows access over or the use of district or other lands or water areas for recreational purposes, owes no duty of care to keep that park area, district or other lands, or water areas safe for entry or use by others or to give warning to persons entering or going on that park area, district or other lands, or water areas of any hazardous conditions, structures, or activities thereon. A water management district that provides the public with a park area, district or other lands, or water areas for outdoor recreational purposes, or that allows access over or the use of a park area, district or other lands, or water areas, does not, by providing that park area, district or other lands, or water areas or by allowing access over or the use of that park area, district or other lands, or water areas, extend any assurance that such park area, district or other lands, or water areas are safe for any purpose, does not incur any duty of care toward a person who goes on that park area, district or other lands, or water areas, and is not responsible for any injury to persons or property caused by an act or omission of a person who goes on that park area, district or other lands, or water areas. This subsection does not apply if there is any charge made or usually made for entering or using the park area, district or other lands, or water areas, or if any commercial or other activity from which profit is derived from the patronage of the public, excluding the temporary sale of food, beverages, plants, or tee shirts at temporary special events or nonprofit organizational activities associated with temporary special events, is conducted on such park area, district or other lands, or water areas or any part thereof.

(3)(a) This section applies to any park area, district or other lands, or water areas whether the person goes on as an invitee, licensee, or trespasser or otherwise.

(b) The protections, immunities, and limitations of liability provided in this section to water management districts apply regardless of whether any claimant or person was engaged in an outdoor recreational purpose at the time of an accident or occurrence and applies to park areas, district or other lands, and water areas actually used by the public for recreational activities regardless of whether the park area, district or other lands, or water areas were made available to the public at the time of the accident or occurrence.

(4)(a) Except as provided in subsection (6), a water management district that leases any land or water area to the state for outdoor recreational purposes, or for access to outdoor recreational purposes, owes no duty of care to keep that land or water area safe for entry or use by others or to give warning to persons entering or going on that land or water of any hazardous conditions, structures, or activities thereon. A water management district that leases a land or water area to the state for outdoor recreational purposes does not, by giving such lease, extend any assurance that such land or water area is safe for any purpose, incur any duty of care toward a person who goes on the leased land or water area, and is not responsible for any injury to persons or property caused by an act or omission of a person who goes on the leased land or water area.

(b) This subsection applies to any person going on the leased land or water area whether the person goes as an invitee, licensee, trespasser, or otherwise.

(5) If a water management district has secured an easement or other right that is being used for the purpose of providing access through private land to lands or water areas that the water management district provides or makes available to the public for outdoor recreational purposes, the owner of the private land is covered by the liability protection provided in s. 375.251 with regard to the use of such easement by the general public or by employees and agents of the water management district or other regulatory agencies.

(6) This section does not relieve any water management district of any liability that would otherwise exist for gross negligence or a deliberate, willful, or malicious injury to a person or property. This section does not create or increase the liability of any water management district or person beyond that which is authorized by s. 768.28.

(7) As used in this section, the term:

(a) “Outdoor recreational purposes” includes activities such as, but not limited to, horseback riding, hunting, fishing, bicycling, swimming, boating, camping, picnicking, hiking, pleasure driving, nature study, water skiing, motorcycling, and visiting historical, archaeological, scenic, or scientific sites.

(b) “Park area, district or other lands, or water areas” includes, but is not limited to, all park areas, district or other land, right of ways, and water areas that the water management district controls, possesses, or maintains, or in which the water management district has a property or other interest, whether in fee simple, easement, leasehold, contract, memorandum of understanding, or otherwise.

History.—s. 12, ch. 92-288; s. 1, ch. 94-144; s. 7, ch. 94-240; s. 1007, ch. 95-148; s. 1, ch. 2009-201.



373.1401 - Management of lands of water management districts.

373.1401 Management of lands of water management districts.—In addition to provisions contained in s. 373.1391(1) for soil and water conservation districts, the governing board of each water management district may contract with a nongovernmental person or entity, any federal or state agency, a county, a municipality, or any other governmental entity, or environmental nonprofit organization to provide for the improvement, management, or maintenance of any real property owned by or under the control of the district.

History.—s. 6, ch. 91-288; s. 14, ch. 2001-256.



373.145 - Information program regarding hydrologic conditioning and consumption of major surface and groundwater sources.

373.145 Information program regarding hydrologic conditioning and consumption of major surface and groundwater sources.—In order to aid in the development of a better understanding of the unique surface and groundwater resources of this state, the water management districts shall develop an information program designed to provide information concerning existing hydrologic conditions of major surface and groundwater sources in this state and suggestions for good conservation practices within those areas. The water management districts shall utilize the most efficient means to regularly distribute this information to members of the Legislature, the media, and the public.

History.—s. 38, ch. 2002-296; s. 39, ch. 2005-2; s. 7, ch. 2005-36.



373.146 - Publication of notices, process, and papers.

373.146 Publication of notices, process, and papers.—

(1) Whenever in this chapter the publication of any notice, process, or paper is required or provided for, unless otherwise provided by law, the publication thereof in some newspaper or newspapers as defined in chapter 50 having general circulation within the area to be affected shall be taken and considered as being sufficient.

(2) Notwithstanding any other provision of law to the contrary, and except in the case of emergency meetings, water management districts may provide reasonable notice of public meetings held to evaluate responses to solicitations issued by the water management district, by publication in a newspaper of general paid circulation in the county where the principal office of the water management district is located, or in the county or counties where the public work will be performed, no less than 7 days before such meeting.

History.—s. 44, ch. 25209, 1949; s. 27, part I, ch. 72-299; s. 25, ch. 73-190; s. 14, ch. 78-95; s. 35, ch. 99-247.

Note.—Former s. 378.44.



373.149 - Existing districts preserved.

373.149 Existing districts preserved.—The enactment of this act shall not affect the existence of the Central and Southern Florida Flood Control District created by chapter 25270, 1949, Laws of Florida, or the Southwest Florida Water Management District, created by chapter 61-691, Laws of Florida, or any contract or obligation of such districts entered into prior to the effective date of this act. The two districts shall continue to exercise the taxing powers authorized to them in the territories within their respective boundaries, except that nothing herein shall limit the department in considering and recommending to the 1973 session of the Legislature changes in the boundaries and transfers of funds, appropriations, personnel, property, or equipment between or among the existing districts and districts created by this chapter. The two districts shall continue to exercise the powers presently authorized by chapter 378 and this chapter, notwithstanding provisions contained to the contrary in this chapter, until any such powers shall be specifically revoked or modified by the department pursuant to this chapter, except that the provisions of s. 373.139 relating to acquisition of real property shall apply.

History.—s. 28, part I, ch. 72-299.



373.1501 - South Florida Water Management District as local sponsor.

373.1501 South Florida Water Management District as local sponsor.—

(1) As used in this section and s. 373.026(8), the term:

(a) “C-111 Project” means the project identified in the Central and Southern Florida Flood Control Project, Real Estate Design Memorandum, Canal 111, South Miami-Dade County, Florida.

(b) “Department” means the Department of Environmental Protection.

(c) “District” means the South Florida Water Management District.

(d) “Kissimmee River Restoration Project” means the project identified in the Project Cooperation Agreement between the United States Department of the Army and the South Florida Water Management District dated March 22, 1994.

(e) “Pal-Mar Project” means the Pal-Mar (West Jupiter Wetlands) lands identified in the Save Our Rivers 2000 Land Acquisition and Management Plan approved by the South Florida Water Management District on September 9, 1999 (Resolution 99-94).

(f) “Project” means the Central and Southern Florida Project.

(g) “Project component” means any structural or operational change, resulting from the restudy, to the Central and Southern Florida Project as it existed and was operated as of January 1, 1999.

(h) “Restudy” means the Comprehensive Review Study of the Central and Southern Florida Project, for which federal participation was authorized by the federal Water Resources Development Acts of 1992 and 1996 together with related Congressional resolutions and for which participation by the South Florida Water Management District is authorized by this section. The term includes all actions undertaken pursuant to the aforementioned authorizations which will result in recommendations for modifications or additions to the Central and Southern Florida Project.

(i) “Southern Corkscrew Regional Ecosystem Watershed Project” means the area described in the Critical Restoration Project Contract C-9906 Southern Corkscrew Regional Ecosystem Watershed Project Addition/Imperial River Flowway and approved by the South Florida Water Management District on August 12, 1999.

(j) “Water Preserve Areas” means those areas located only within Palm Beach and Broward counties that are designated as Water Preserve Areas, as approved by the South Florida Water Management District Governing Board on September 11, 1997, and shall also include all of those lands within Cell II of the East Coast Buffer in Broward County as delineated in the boundary survey prepared by Stoner and Associates, Inc., dated January 31, 2000, SWFWMD #10953.

(k) “Ten Mile Creek Project” means the Ten Mile Creek Water Preserve Area identified in the Central and Southern Florida Ecosystem Critical Project Letter Report dated April 13, 1998.

(2) The Legislature finds that the restudy is important for restoring the Everglades ecosystem and sustaining the environment, economy, and social well-being of South Florida. It is the intent of the Legislature to facilitate and support the restudy through a process concurrent with Federal Government review and Congressional authorization. Nothing in this section is intended in any way to limit federal agencies or Congress in the exercise of their duties and responsibilities. It is further the intent of the Legislature that all project components be implemented through the appropriate processes of this chapter and be consistent with the balanced policies and purposes of this chapter, specifically s. 373.016.

(3) The Legislature declares that the Kissimmee River Project, the Ten Mile Creek Project, the Water Preserve Areas, the Southern Corkscrew Regional Ecosystem Watershed Project, the Pal-Mar Project, and the C-111 Project are in the public interest, for a public purpose, and necessary for the public health and welfare. The governing board of the district is empowered and authorized to acquire fee title or easement by eminent domain for the limited purposes of implementing the Kissimmee River Project, the Ten Mile Creek Project, the Water Preserve Areas, the Southern Corkscrew Regional Ecosystem Watershed Project, the Pal-Mar Project, and the C-111 Project. Any acquisition of real property, including by eminent domain, for those objectives constitutes a public purpose for which it is in the public interest to expend public funds. Notwithstanding any provision of law to the contrary, such properties shall not be removed from the district’s plan of acquisition, and the use of state funds for these properties is authorized. In the absence of willing sellers, any land necessary for implementing the projects in this subsection shall be acquired in accordance with state condemnation law pursuant to chapters 73 and 74.

(4) The district is authorized to act as local sponsor of the project for those project features within the district as provided in this subsection and subject to the oversight of the department as further provided in s. 373.026. The district shall exercise the authority of the state to allocate quantities of water within its jurisdiction, including the water supply in relation to the project, and be responsible for allocating water and assigning priorities among the other water uses served by the project pursuant to state law. The district may:

(a) Act as local sponsor for all project features previously authorized by Congress.

(b) Continue data gathering, analysis, research, and design of project components, participate in preconstruction engineering and design documents for project components, and further refine the Comprehensive Plan of the restudy as a guide and framework for identifying other project components.

(c) Construct pilot projects that will assist in determining the feasibility of technology included in the Comprehensive Plan of the restudy.

(d) Act as local sponsor for project components.

(5) In its role as local sponsor for the project, the district shall comply with its responsibilities under this chapter and implement project components through appropriate provisions of this chapter. In the development of project components, the district shall:

(a) Analyze and evaluate all needs to be met in a comprehensive manner and consider all applicable water resource issues, including water supply, water quality, flood protection, threatened and endangered species, and other natural system and habitat needs;

(b) Determine with reasonable certainty that all project components are feasible based upon standard engineering practices and technologies and are the most efficient and cost-effective of feasible alternatives or combination of alternatives, consistent with restudy purposes, implementation of project components, and operation of the project;

(c) Determine with reasonable certainty that all project components are consistent with applicable law and regulations, and can be permitted and operated as proposed. For purposes of such determination:

1. The district shall convene a preapplication conference with all state and federal agencies with applicable regulatory jurisdiction;

2. State agencies with applicable regulatory jurisdiction shall participate in the preapplication conference and provide information necessary for the district’s determination; and

3. The district shall request that federal agencies with applicable regulatory jurisdiction participate in the preapplication conference and provide information necessary for the district’s determination;

(d) Consistent with this chapter, the purposes for the restudy provided in the Water Resources Development Act of 1996, and other applicable federal law, provide reasonable assurances that the quantity of water available to existing legal users shall not be diminished by implementation of project components so as to adversely impact existing legal users, that existing levels of service for flood protection will not be diminished outside the geographic area of the project component, and that water management practices will continue to adapt to meet the needs of the restored natural environment.

(e) Ensure that implementation of project components is coordinated with existing utilities and public infrastructure and that impacts to and relocation of existing utility or public infrastructure are minimized.

(6) The department and the district shall expeditiously pursue implementation of project modifications previously authorized by Congress or the Legislature, including the Everglades Construction Project. Project components should complement and should not delay project modifications previously authorized.

(7) When developing or implementing water control plans or regulation schedules required for the operation of the project, the district shall provide recommendations to the United States Army Corps of Engineers which are consistent with all district programs and plans.

(8) Notwithstanding any provision of this section, nothing herein shall be construed to modify or supplant the authority of the district or the department to prevent harm to the water resources as provided in this chapter.

(9) Final agency action with regard to any project component subject to s. 373.026(8)(b) shall be taken by the department. Actions taken by the district pursuant to subsection (5) shall not be considered final agency action. Any petition for formal proceedings filed pursuant to ss. 120.569 and 120.57 shall require a hearing under the summary hearing provisions of s. 120.574, which shall be mandatory. The final hearing under this section shall be held within 30 days after receipt of the petition by the Division of Administrative Hearings.

History.—s. 1, ch. 99-143; s. 15, ch. 2000-170; s. 81, ch. 2008-4; s. 8, ch. 2016-1.



373.1502 - Regulation of comprehensive plan project components.

373.1502 Regulation of comprehensive plan project components.—

(1) SHORT TITLE.—This section may be cited as the “Comprehensive Everglades Restoration Plan Regulation Act.”

(2) FINDINGS; INTENT.—

(a) The Legislature finds that implementation of the comprehensive plan, as defined in s. 373.470(2)(b), is in the public interest and is necessary for restoring, preserving, and protecting the South Florida ecosystem, providing for the protection of water quality in and the reduction of the loss of fresh water from the Everglades, and providing such features as are necessary to meet the other water-related needs of the region, including flood control, the enhancement of water supplies, and other objectives served by the project.

(b) The Legislature intends to provide efficient and effective permitting of project components, taking into account all other statutory responsibilities the department and the South Florida Water Management District are required to consider.

(3) REGULATION OF COMPREHENSIVE PLAN STRUCTURES AND FACILITIES.—

(a) This subsection applies to all project components, as defined in s. 373.1501, identified in the comprehensive plan unless the project component is otherwise subject to s. 373.4592, s. 373.4595, or the department’s rules on reuse of reclaimed water. Permits issued under this subsection are in lieu of all other permits required under this chapter or chapter 403, except for permits issued under any delegated or approved federal program.

(b) The department shall issue a permit for a term of 5 years for the construction, operation, modification, or maintenance of a project component based on the criteria set forth in this section. If the department is the entity responsible for the construction, operation, modification, or maintenance of any individual project component, the district shall issue a permit for a term of 5 years based on the criteria set forth in this section. The permit application must provide reasonable assurances that:

1. The project component will achieve the design objectives set forth in the detailed design documents submitted as part of the application.

2. State water quality standards, including water quality criteria and moderating provisions, will be met. Under no circumstances shall the project component cause or contribute to violation of state water quality standards.

3. Discharges from the project component will not pose a serious danger to public health, safety, or welfare.

4. Any impacts to wetlands or threatened or endangered species resulting from implementation of the project component will be avoided, minimized, and mitigated, as appropriate.

(c) Construction activities for comprehensive plan project components may be initiated upon submission of a permit application and completion of the department’s approval under s. 373.1501, but before final agency action or notice of intended agency action. However, a permit must be obtained before the commencement or modification of operation.

(d) Permits issued under this subsection must contain reasonable conditions to ensure that water quality resulting from construction and operation of project components is adequately and accurately monitored.

(e) Permits issued under this subsection may:

1. Authorize construction, operation, modification, and maintenance of individual or multiple project components under a single permit;

2. Include any standard conditions provided by department rule which are appropriate and consistent with this subsection; or

3. Establish reporting requirements that are consolidated with other reports if all reporting requirements are met.

(f) The permitting entity shall require a processing fee in an amount sufficient to cover the costs of reviewing and acting upon any application for a permit under this section and to cover the costs of surveillance associated with any permit issued under this section.

(g) At least 60 days before the expiration of any permit issued under this subsection, the permittee may apply for a renewal for a term of 5 years. Such submittals are considered timely and sufficient under s. 120.60(4). Permits issued under this subsection may be modified upon review and approval by the department or district, as appropriate.

(h) Project components that would otherwise qualify as exempt pursuant to s. 373.406 shall not need permits under this section.

History.—s. 2, ch. 2001-172; s. 7, ch. 2002-261; s. 19, ch. 2003-394; s. 82, ch. 2008-4.



373.171 - Rules.

373.171 Rules.—

(1) In order to obtain the most beneficial use of the water resources of the state and to protect the public health, safety, and welfare and the interests of the water users affected, governing boards, by action not inconsistent with the other provisions of this law and without impairing property rights, may:

(a) Adopt rules or issue orders affecting the use of water, as conditions warrant, and forbidding the construction of new diversion facilities or wells, the initiation of new water uses, or the modification of any existing uses, diversion facilities, or storage facilities within the affected area.

(b) Regulate the use of water within the affected area by apportioning, limiting, or rotating uses of water or by preventing those uses which the governing board finds have ceased to be reasonable or beneficial.

(c) Issue orders and adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

(2) In adopting rules and issuing orders under this law, the governing board shall act with a view to full protection of the existing rights to water in this state insofar as is consistent with the purpose of this law.

(3) No rule or order shall require any modification of existing use or disposition of water in the district unless it is shown that the use or disposition proposed to be modified is detrimental to other water users or to the water resources of the state.

(4) All rules adopted by the governing board shall be filed with the Department of State as provided in chapter 120. An information copy will be filed with the Department of Environmental Protection.

(5) Cooperative funding programs are not subject to the rulemaking requirements of chapter 120. However, any portion of an approved program which affects the substantial interests of a party is subject to s. 120.569.

History.—s. 11, ch. 57-380; s. 8, ch. 63-336; ss. 10, 25, 35, ch. 69-106; s. 8, ch. 76-243; s. 1, ch. 77-117; s. 14, ch. 78-95; s. 256, ch. 94-356; s. 84, ch. 98-200; s. 3, ch. 2013-229.



373.1725 - Notice of intent by publication.

373.1725 Notice of intent by publication.—In addition to rulemaking procedures required pursuant to chapter 120, the water management districts, when proposing to adopt, amend, or repeal any rule, shall provide notice of intent by publication in a newspaper of general circulation in the affected area. The publication notice shall summarize the proposed rule and shall occur at least 14 days prior to the intended action.

History.—s. 12, ch. 91-288.



373.175 - Declaration of water shortage; emergency orders.

373.175 Declaration of water shortage; emergency orders.—

(1) The governing board of the district may by order declare that a water shortage exists within all or part of the district when insufficient ground or surface water is available to meet the needs of the users or when conditions are such as to require temporary reduction in total use within the area to protect water resources from serious harm.

(2) The governing board may impose such restrictions on one or more users of the water resource as may be necessary to protect the water resources of the area from serious harm.

(3) When a water shortage is declared, the governing board shall cause notice thereof to be published in a prominent place within a newspaper of general circulation throughout the area. Publication of such notice shall serve as notice to all users in the area of the condition of water shortage.

(4) If an emergency condition exists due to a water shortage within any area of the district and the executive director of the district, with the concurrence of the governing board, finds that the exercise of powers under this section is not sufficient to protect the public health, safety, or welfare, the health of animals, fish, or aquatic life, a public water supply, or recreational, commercial, industrial, agricultural, or other reasonable uses, the executive director may, pursuant to the provisions of chapter 120, issue emergency orders reciting the existence of such an emergency and requiring that such action, including, but not limited to, apportioning, rotating, limiting, or prohibiting the use of the water resources of the district, be taken as the executive director, with the concurrence of the governing board, deems necessary to meet the emergency.

History.—s. 1, ch. 72-730; s. 25, ch. 73-190; s. 1, ch. 73-295; s. 14, ch. 78-95; s. 35, ch. 83-218; s. 597, ch. 95-148.

Note.—Former s. 378.152.



373.185 - Local Florida-friendly landscaping ordinances.

373.185 Local Florida-friendly landscaping ordinances.—

(1) As used in this section, the term:

(a) “Local government” means any county or municipality of the state.

(b) “Florida-friendly landscaping” means quality landscapes that conserve water, protect the environment, are adaptable to local conditions, and are drought tolerant. The principles of such landscaping include planting the right plant in the right place, efficient watering, appropriate fertilization, mulching, attraction of wildlife, responsible management of yard pests, recycling yard waste, reduction of stormwater runoff, and waterfront protection. Additional components include practices such as landscape planning and design, soil analysis, the appropriate use of solid waste compost, minimizing the use of irrigation, and proper maintenance.

(2) Each water management district shall design and implement an incentive program to encourage all local governments within its district to adopt new ordinances or amend existing ordinances to require Florida-friendly landscaping for development permitted after the effective date of the new ordinance or amendment. Each district shall assist the local governments within its jurisdiction by providing a model Florida-friendly landscaping ordinance and other technical assistance. Each district may develop its own model or use a model contained in the “Florida-Friendly Landscape Guidance Models for Ordinances, Covenants, and Restrictions” manual developed by the department. To qualify for a district’s incentive program, a local government ordinance or amendment must include, at a minimum:

(a) Landscape design, installation, and maintenance standards that result in water conservation and water quality protection or restoration. Such standards must address the use of plant groupings, soil analysis including the promotion of the use of solid waste compost, efficient irrigation systems, and other water-conserving practices.

(b) Identification of prohibited invasive exotic plant species consistent with s. 581.091.

(c) Identification of controlled plant species, accompanied by the conditions under which such plants may be used.

(d) A provision specifying the maximum percentage of irrigated turf and impervious surfaces allowed in a Florida-friendly landscaped area and addressing the practical selection and installation of turf.

(e) Specific standards for land clearing and requirements for the preservation of existing native vegetation.

(f) A monitoring program for ordinance implementation and compliance.

(3) Each water management district shall also work with the department, local governments, county extension agents or offices, nursery and landscape industry groups, and other interested stakeholders to promote, through educational programs, publications, and other district activities authorized under this chapter, the use of Florida-friendly landscaping practices, including the use of solid waste compost, in residential and commercial development. In conducting these activities, each district shall use the materials developed by the department, the Institute of Food and Agricultural Sciences at the University of Florida, and the Center for Landscape Conservation and Ecology Florida-Friendly Landscaping Program, including, but not limited to, the Florida Yards and Neighborhoods Program for homeowners, the Florida Yards and Neighborhoods Builder Developer Program for developers, and the Green Industries Best Management Practices Program for landscaping professionals. Each district may develop supplemental materials as appropriate to address the physical and natural characteristics of the district. The districts shall coordinate with the department and the Institute of Food and Agricultural Sciences at the University of Florida if revisions to the educational materials are needed.

(a) The Legislature finds that the use of Florida-friendly landscaping and other water use and pollution prevention measures to conserve or protect the state’s water resources serves a compelling public interest and that the participation of homeowners’ associations and local governments is essential to the state’s efforts in water conservation and water quality protection and restoration.

(b) A deed restriction or covenant may not prohibit or be enforced so as to prohibit any property owner from implementing Florida-friendly landscaping on his or her land or create any requirement or limitation in conflict with any provision of part II of this chapter or a water shortage order, other order, consumptive use permit, or rule adopted or issued pursuant to part II of this chapter.

(c) A local government ordinance may not prohibit or be enforced so as to prohibit any property owner from implementing Florida-friendly landscaping on his or her land.

(4) This section does not limit the authority of the department or the water management districts to require Florida-friendly landscaping ordinances or practices as a condition of any permit issued under this chapter.

History.—s. 3, ch. 91-41; s. 3, ch. 91-68; s. 7, ch. 2001-252; s. 17, ch. 2009-243.



373.187 - Water management district implementation of Florida-friendly landscaping.

373.187 Water management district implementation of Florida-friendly landscaping.—Each water management district shall use Florida-friendly landscaping, as defined in s. 373.185, on public property associated with buildings and facilities owned by the district and constructed after June 30, 2009. Each district shall also develop a 5-year program for phasing in the use of Florida-friendly landscaping on public property associated with buildings or facilities owned by the district and constructed before July 1, 2009.

History.—s. 18, ch. 2009-243.



373.199 - Florida Forever Water Management District Work Plan.

373.199 Florida Forever Water Management District Work Plan.—

(1) Over the years, the Legislature has created numerous programs and funded several initiatives intended to restore, conserve, protect, and manage Florida’s water resources and the lands and ecosystems associated with them. Although these programs and initiatives have yielded individual successes, the overall quality of Florida’s water resources continues to degrade; natural systems associated with surface waters continue to be altered or have not been restored to a fully functioning level; and sufficient quantities of water for current and future reasonable beneficial uses and for natural systems remain in doubt.

(2) Therefore, in order to further the goals of the Florida Forever Act each water management district shall develop a 5-year work plan that identifies projects that meet the criteria in subsections (3), (4), and (5).

(3) In developing the list, each water management district shall:

(a) Integrate its existing surface water improvement and management plans, Save Our Rivers land acquisition lists, stormwater management projects, proposed water resource development projects, proposed water body restoration projects, proposed capital improvement projects necessary to promote reclamation, storage, or recovery of water, and other properties or activities that would assist in meeting the goals of Florida Forever.

(b) Work cooperatively with the applicable ecosystem management area teams and other citizen advisory groups, the Department of Environmental Protection and its district offices, the Department of Agriculture and Consumer Services, the Fish and Wildlife Conservation Commission, the Department of Economic Opportunity, the Department of Transportation, other state agencies, and federal agencies, where applicable.

(4) The list submitted by the districts shall include, where applicable, the following information for each project:

(a) A description of the water body system, its historical and current uses, and its hydrology; a history of the conditions which have led to the need for restoration or protection; and a synopsis of restoration efforts that have occurred to date, if applicable.

(b) An identification of all governmental units that have jurisdiction over the water body and its drainage basin within the approved surface water improvement and management plan area, including local, regional, state, and federal units.

(c) A description of land uses within the project area’s drainage basin, and of important tributaries, point and nonpoint sources of pollution, and permitted discharge activities associated with that basin.

(d) A description of strategies and potential strategies, including improved stormwater management, for restoring or protecting the water body to Class III or better surface water quality status. Such strategies may utilize alternative technologies for pollutant reduction, such as cost-effective biologically-based, hybrid wetlands/chemical and other innovative nutrient control technologies.

(e) A listing and synopsis of studies that are being or have been prepared for the water body, stormwater management project, or water resource development project.

(f) A description of the measures needed to manage and maintain the water body once it has been restored and to prevent future degradation, to manage and maintain the stormwater management system, or to manage and maintain the water resource development project.

(g) A schedule for restoration and protection of the water body, implementation of the stormwater management project, or development of the water resource development project.

(h) A clear and concise estimate of the funding needed to carry out the restoration, protection, or improvement project, or the development of new water resources, where applicable, and a clear and concise identification of the projected sources and uses of Florida Forever funds.

(i) Numeric performance measures for each project. Each performance measure shall include a baseline measurement, which is the current situation; a performance standard, which water management district staff anticipates the project will achieve; and the performance measurement itself, which should reflect the incremental improvements the project accomplishes towards achieving the performance standard. These measures shall reflect the relevant goals detailed in s. 259.105(4).

(j) A discussion of permitting and other regulatory issues related to the project.

(k) An identification of the proposed public access for projects with land acquisition components, including the Florida National Scenic Trail.

(l) An identification of those lands which require a full fee simple interest to achieve water management goals and those lands which can be acquired using alternatives to fee simple acquisition techniques and still achieve such goals. In their evaluation of which lands would be appropriate for acquisition through alternatives to fee simple, district staff shall consider criteria including, but not limited to, acquisition costs, the net present value of future land management costs, the net present value of ad valorem revenue loss to the local government, and potential for revenue generated from activities compatible with acquisition objectives.

(m) An identification of lands needed to protect or recharge groundwater and a plan for their acquisition as necessary to protect potable water supplies. Lands which serve to protect or recharge groundwater identified pursuant to this paragraph shall also serve to protect other valuable natural resources or provide space for natural resource based recreation.

(5) The list of projects shall indicate the relative significance of each project within the particular water management district’s boundaries, and the schedule of activities and sums of money earmarked should reflect those rankings as much as possible over a 5-year planning horizon.

(6) Each district shall remove the property of an unwilling seller from its 5-year work plan at the next scheduled update of the plan, if in receipt of a request to do so by the property owner.

(7) By June 1, 2001, each district shall file with the President of the Senate, the Speaker of the House of Representatives, and the Secretary of Environmental Protection the initial 5-year work plan as required under subsection (2). By March 1 of each year thereafter, as part of the consolidated annual report required by s. 373.036(7), each district shall report on acquisitions completed during the year together with modifications or additions to its 5-year work plan. Included in the report shall be:

(a) A description of land management activity for each property or project area owned by the water management district.

(b) A list of any lands surplused and the amount of compensation received.

(c) The progress of funding, staffing, and resource management of every project funded pursuant to former s. 259.101(3), Florida Statutes 2014, s. 259.105, or former s. 373.59(2), Florida Statutes 2014, for which the district is responsible.

The secretary shall submit the report referenced in this subsection to the Board of Trustees of the Internal Improvement Trust Fund together with the Acquisition and Restoration Council’s project list as required under s. 259.105.

History.—s. 36, ch. 99-247; s. 16, ch. 2000-170; s. 9, ch. 2005-36; s. 12, ch. 2005-87; s. 17, ch. 2008-229; s. 248, ch. 2011-142; s. 38, ch. 2015-229.



373.200 - Seminole Tribe Water Rights Compact.

373.200 Seminole Tribe Water Rights Compact.—Pursuant to the provisions of s. 285.165, the South Florida Water Management District is authorized to act in accordance with the Seminole Tribe Water Rights Compact incorporated by reference therein.

History.—s. 6, ch. 2000-133.






Part II - PERMITTING OF CONSUMPTIVE USES OF WATER (ss. 373.203-373.250)

373.203 - Definitions.

373.203 Definitions.—

(1) “Abandoned artesian well” is defined as an artesian well:

(a) That does not have a properly functioning valve;

(b) The use of which has been permanently discontinued;

(c) That does not meet current well construction standards;

(d) That is discharging water containing greater than 500 milligrams per liter of chlorides into a drinking water aquifer;

(e) That is in such a state of disrepair that it cannot be used for its intended purpose without having an adverse impact upon an aquifer which serves as a source of drinking water or which is likely to be such a source in the future; or

(f) That does not have proper flow control on or below the land surface.

(2) An “artesian well” is defined as an artificial hole in the ground from which water supplies may be obtained and which penetrates any water-bearing rock, the water in which is raised to the surface by natural flow, or which rises to an elevation above the top of the water-bearing bed. “Artesian wells” are defined further to include all holes, drilled as a source of water, that penetrate any water-bearing beds that are a part of the artesian water system of Florida, as determined by representatives of the Florida Geological Survey or the Department of Environmental Protection.

(3) “Plugging” is defined as plugging, capping, or otherwise controlling a well as deemed appropriate by the department or by the appropriate water management district.

(4) “Waste” is defined to be the causing, suffering, or permitting any water flowing from, or being pumped from, an artesian well to run into any river, creek, or other natural watercourse or channel, or into any bay or pond (unless used thereafter for the beneficial purposes of irrigation of land, mining, or other industrial purposes of domestic use), or into any street, road or highway, or upon the land of any person, or upon the public lands of the United States or of the state, unless it is used thereon for the beneficial purposes of the irrigation thereof, industrial purposes, domestic use, or the propagation of fish. The use of any water flowing from an artesian well for the irrigation of land shall be restricted to a minimum by the use of proper structural devices in the irrigation system.

History.—ss. 3, 4, ch. 28253, 1953; s. 1, ch. 59-248; ss. 25, 35, ch. 69-106; s. 25, ch. 73-190; s. 44, ch. 79-65; s. 6, ch. 83-310; s. 261, ch. 94-356.

Note.—Former ss. 370.051, 373.021.



373.206 - Artesian wells; flow regulated.

373.206 Artesian wells; flow regulated.—Every person, stock company, association, corporation, county, or municipality owning or controlling the real estate upon which is located a flowing artesian well in this state shall, within 90 days after June 15, 1953, provide each such well with a valve capable of controlling the discharge from the well and shall keep the valve so adjusted that only a supply of water is available which is necessary for ordinary use by the owner, tenant, occupant, or person in control of the land for personal use and for conducting his or her business. Upon the determination by the Department of Environmental Protection or the appropriate water management district that the water in an artesian well is of such poor quality as to have an adverse impact upon an aquifer or other water body which serves as a source of public drinking water or which is likely to be such a source in the future, such well shall be plugged in accordance with department or appropriate water management district specifications for well plugging.

History.—s. 1, ch. 28253, 1953; s. 1, ch. 65-460; ss. 25, 35, ch. 69-106; s. 25, ch. 73-190; s. 45, ch. 79-65; s. 7, ch. 83-310; s. 262, ch. 94-356; s. 1009, ch. 95-148.

Note.—Former ss. 370.052, 373.031.



373.207 - Abandoned artesian wells.

373.207 Abandoned artesian wells.—Each water management district shall develop a work plan which identifies the location of all known abandoned artesian wells within its jurisdictional boundaries and defines the actions which the district must take in order to ensure that each such well is plugged on or before January 1, 1992. The work plan shall include the following:

(1) An initial inventory which accounts for all known abandoned artesian wells in the district.

(2) The location and owner of each known abandoned well.

(3) The methodology proposed by the district to accomplish the plugging of all known abandoned wells within the district on or before January 1, 1992.

(4) Data relating to costs to be incurred for the plugging of all wells, including the per-well cost and personnel costs.

(5) A schedule of priority for the plugging of wells, which schedule is established to mitigate damage to the groundwater resource due to water quality degradation.

History.—s. 8, ch. 83-310; s. 263, ch. 94-356; s. 10, ch. 2005-36.



373.209 - Artesian wells; penalties for violation.

373.209 Artesian wells; penalties for violation.—

(1) No owner, tenant, occupant, or person in control of an artesian well shall knowingly and intentionally:

(a) Allow the well to flow continuously without a valve or mechanical device for checking or controlling the flow.

(b) Permit the water to flow unnecessarily.

(c) Pump a well unnecessarily.

(d) Permit the water from the well to go to waste.

(2) A well is exempt from the provisions of this section unless the Department of Environmental Protection can show that the uncontrolled flow of water from the well does not have a reasonable-beneficial use, as defined in s. 373.019.

(3) Any person who violates any provision of this section shall be subject to either:

(a) The remedial measures provided for in s. 373.436; or

(b) A civil penalty of $100 a day for each and every day of such violation and for each and every act of violation. The civil penalty may be recovered by the water management board of the water management district in which the well is located or by the department in a suit in a court of competent jurisdiction in the county where the defendant resides, in the county of residence of any defendant if there is more than one defendant, or in the county where the violation took place. The place of suit shall be selected by the board or department, and the suit, by direction of the board or department, shall be instituted and conducted in the name of the board or department by appropriate counsel. The payment of any such damages does not impair or abridge any cause of action which any person may have against the person violating any provision of this section.

(4) The penalties provided by this section shall apply notwithstanding any provisions of law to the contrary.

History.—s. 2, ch. 28253, 1953; s. 323, ch. 71-136; s. 25, ch. 73-190; s. 1, ch. 74-279; s. 46, ch. 79-65; s. 146, ch. 79-400; s. 264, ch. 94-356; s. 93, ch. 95-143; s. 8, ch. 98-88.

Note.—Former ss. 370.053, 373.041.



373.213 - Certain artesian wells exempt.

373.213 Certain artesian wells exempt.—Nothing in ss. 373.203, 373.206, 373.209, or this section shall be construed to apply to an artesian well feeding a lake already in existence prior to June 15, 1953, which lake is used or intended to be used for public bathing and/or the propagation of fish, where the continuous flow of water is necessary to maintain its purity for bathing and the water level of said lake for fish.

History.—s. 6, ch. 28253, 1953; s. 25, ch. 73-190; s. 167, ch. 99-13.

Note.—Former ss. 370.055, 373.061.



373.216 - Implementation of program for regulating the consumptive use of water.

373.216 Implementation of program for regulating the consumptive use of water.—The governing board of each water management district shall, no later than October 31, 1983, implement a program for the issuance of permits authorizing the consumptive use of particular quantities of water covering those areas deemed appropriate by the governing board. Appropriate monitoring efforts shall be a part of any such program implemented. Notice of any required hearing on the proposed implementation of these regulations shall be published at least once a week for 2 weeks in a newspaper of general circulation in the area to be affected by such regulations, the last notice appearing no less than 10 days prior to the date of the public hearing, in addition to any notice required by chapter 120.

History.—s. 1, part II, ch. 72-299; s. 8, ch. 73-190; s. 14, ch. 78-95; s. 8, ch. 82-101.



373.217 - Superseded laws and regulations.

373.217 Superseded laws and regulations.—

(1) It is the intent of the Legislature to provide a means whereby reasonable programs for the issuance of permits authorizing the consumptive use of particular quantities of water may be authorized by the Department of Environmental Protection, subject to judicial review and also subject to review by the Governor and Cabinet, sitting as the Land and Water Adjudicatory Commission as provided in s. 373.114.

(2) It is the further intent of the Legislature that Part II of the Florida Water Resources Act of 1972, as amended, as set forth in ss. 373.203-373.249, shall provide the exclusive authority for requiring permits for the consumptive use of water and for authorizing transportation thereof pursuant to s. 373.223(2).

(3) If any provision of Part II of the Florida Water Resources Act of 1972, as amended, as set forth in ss. 373.203-373.249, is in conflict with any other provision, limitation, or restriction which is now in effect under any law or ordinance of this state or any political subdivision or municipality, or any rule or regulation promulgated thereunder, Part II shall govern and control, and such other law or ordinance or rule or regulation promulgated thereunder shall be deemed superseded for the purpose of regulating the consumptive use of water. However, this section shall not be construed to supersede the provisions of the Florida Electrical Power Plant Siting Act.

(4) Other than as provided in subsection (3) of this section, Part II of the Florida Water Resources Act of 1972, as amended, preempts the regulation of the consumptive use of water as defined in this act.

History.—s. 9, ch. 76-243; s. 1, ch. 77-174; s. 265, ch. 94-356.



373.219 - Permits required.

373.219 Permits required.—

(1) The governing board or the department may require such permits for consumptive use of water and may impose such reasonable conditions as are necessary to assure that such use is consistent with the overall objectives of the district or department and is not harmful to the water resources of the area. However, no permit shall be required for domestic consumption of water by individual users.

(2) In the event that any person shall file a complaint with the governing board or the department that any other person is making a diversion, withdrawal, impoundment, or consumptive use of water not expressly exempted under the provisions of this chapter and without a permit to do so, the governing board or the department shall cause an investigation to be made, and if the facts stated in the complaint are verified the governing board or the department shall order the discontinuance of the use.

(3) For Outstanding Florida Springs, the department shall adopt uniform rules for issuing permits which prevent groundwater withdrawals that are harmful to the water resources and adopt by rule a uniform definition of the term “harmful to the water resources” to provide water management districts with minimum standards necessary to be consistent with the overall water policy of the state. This subsection does not prohibit a water management district from adopting a definition that is more protective of the water resources consistent with local or regional conditions and objectives.

History.—s. 2, part II, ch. 72-299; s. 9, ch. 73-190; s. 9, ch. 2016-1.



373.223 - Conditions for a permit.

373.223 Conditions for a permit.—

(1) To obtain a permit pursuant to the provisions of this chapter, the applicant must establish that the proposed use of water:

(a) Is a reasonable-beneficial use as defined in s. 373.019;

(b) Will not interfere with any presently existing legal use of water; and

(c) Is consistent with the public interest.

(2) The governing board or the department may authorize the holder of a use permit to transport and use ground or surface water beyond overlying land, across county boundaries, or outside the watershed from which it is taken if the governing board or department determines that such transport and use is consistent with the public interest, and no local government shall adopt or enforce any law, ordinance, rule, regulation, or order to the contrary.

(3) Except for the transport and use of water supplied by the Central and Southern Florida Flood Control Project, and anywhere in the state when the transport and use of water is supplied exclusively for bottled water as defined in s. 500.03(1)(d), any water use permit applications pending as of April 1, 1998, with the Northwest Florida Water Management District and self-suppliers of water for which the proposed water source and area of use or application are located on contiguous private properties, when evaluating whether a potential transport and use of ground or surface water across county boundaries is consistent with the public interest, pursuant to paragraph (1)(c), the governing board or department shall consider:

(a) The proximity of the proposed water source to the area of use or application.

(b) All impoundments, streams, groundwater sources, or watercourses that are geographically closer to the area of use or application than the proposed source, and that are technically and economically feasible for the proposed transport and use.

(c) All economically and technically feasible alternatives to the proposed source, including, but not limited to, desalination, conservation, reuse of nonpotable reclaimed water and stormwater, and aquifer storage and recovery.

(d) The potential environmental impacts that may result from the transport and use of water from the proposed source, and the potential environmental impacts that may result from use of the other water sources identified in paragraphs (b) and (c).

(e) Whether existing and reasonably anticipated sources of water and conservation efforts are adequate to supply water for existing legal uses and reasonably anticipated future needs of the water supply planning region in which the proposed water source is located.

(f) Consultations with local governments affected by the proposed transport and use.

(g) The value of the existing capital investment in water-related infrastructure made by the applicant.

Where districtwide water supply assessments and regional water supply plans have been prepared pursuant to ss. 373.036 and 373.709, the governing board or the department shall use the applicable plans and assessments as the basis for its consideration of the applicable factors in this subsection.

(4) The governing board or the department, by regulation, may reserve from use by permit applicants, water in such locations and quantities, and for such seasons of the year, as in its judgment may be required for the protection of fish and wildlife or the public health and safety. Such reservations shall be subject to periodic review and revision in the light of changed conditions. However, all presently existing legal uses of water shall be protected so long as such use is not contrary to the public interest.

(5) In evaluating an application for consumptive use of water which proposes the use of an alternative water supply project as described in the regional water supply plan and provides reasonable assurances of the applicant’s capability to design, construct, operate, and maintain the project, the governing board or department shall presume that the alternative water supply use is consistent with the public interest under paragraph (1)(c). However, where the governing board identifies the need for a multijurisdictional water supply entity or regional water supply authority to develop the alternative water supply project pursuant to s. 373.709(2)(a)2., the presumption shall be accorded only to that use proposed by such entity or authority. This subsection does not affect evaluation of the use pursuant to the provisions of paragraphs (1)(a) and (b), subsections (2) and (3), and ss. 373.2295 and 373.233.

(6) A new consumptive use permit, or the renewal or modification of a consumptive use permit, that authorizes groundwater withdrawals of 100,000 gallons or more per day from a well with an inside diameter of 8 inches or more shall be monitored for water usage at intervals using methods determined by the applicable water management district, and the results of such monitoring shall be reported to the applicable water management district at least annually. The water management districts may adopt rules to implement this subsection. In lieu of the requirements of this subsection, a water management district may enforce rules that govern water usage monitoring in effect on July 1, 2016, or may adopt rules that are more stringent than this subsection.

History.—s. 3, part II, ch. 72-299; s. 10, ch. 73-190; s. 10, ch. 76-243; s. 35, ch. 85-81; s. 4, ch. 98-88; s. 6, ch. 2005-291; s. 15, ch. 2010-205; s. 31, ch. 2015-2; s. 10, ch. 2016-1.



373.2234 - Preferred water supply sources.

373.2234 Preferred water supply sources.—

(1) The governing board of a water management district is authorized to adopt rules that identify preferred water supply sources for consumptive uses for which there is sufficient data to establish that a preferred source will provide a substantial new water supply to meet the existing and projected reasonable-beneficial uses of a water supply planning region identified pursuant to s. 373.709(1), while sustaining existing water resources and natural systems. At a minimum, such rules must contain a description of the preferred water supply source and an assessment of the water the preferred source is projected to produce.

(2)(a) If an applicant proposes to use a preferred water supply source, that applicant’s proposed water use is subject to s. 373.223(1), except that the proposed use of a preferred water supply source must be considered by a water management district when determining whether a permit applicant’s proposed use of water is consistent with the public interest pursuant to s. 373.223(1)(c).

(b) The governing board of a water management district shall consider the identification of preferred water supply sources for water users for whom access to or development of new water supplies is not technically or financially feasible. Identification of preferred water supply sources for such water users must be consistent with s. 373.016.

(c) A consumptive use permit issued for the use of a preferred water supply source must be granted, when requested by the applicant, for at least a 20-year period and may be subject to the compliance reporting provisions of s. 373.236(4).

(3)(a) This section does not:

1. Exempt the use of preferred water supply sources from ss. 373.016(4) and 373.223(2) and (3);

2. Provide that permits issued for the use of a nonpreferred water supply source must be issued for a duration of less than 20 years or that the use of a nonpreferred water supply source is not consistent with the public interest; or

3. Require the use of a preferred water supply source or to restrict or prohibit the use of a nonpreferred water supply source.

(b) Rules adopted by the governing board of a water management district to implement this section shall specify that the use of a preferred water supply source is not required and that the use of a nonpreferred water supply source is not restricted or prohibited.

History.—s. 4, ch. 2004-381; s. 6, ch. 2006-255; s. 16, ch. 2010-205; s. 11, ch. 2016-1.



373.2235 - Effect of prior land acquisition on consumptive use permitting.

373.2235 Effect of prior land acquisition on consumptive use permitting.—The fact that any applicant has acquired, by the exercise of eminent domain or otherwise, any land for the specific purpose of serving as a site for a wellfield or right-of-way prior to obtaining a consumptive use permit from a water management district does not create any presumption of entitlement to a consumptive use permit. Evidence relating to such prior acquisition of land or right-of-way by any applicant is not admissible in any proceeding related to consumptive use permitting and has no bearing upon any water management district’s determination of reasonable beneficial use in the permitting process. In the event that any applicant elects to acquire land prior to obtaining a consumptive use permit from a water management district, such action shall be considered a voluntary risk assumed by the applicant, and the fact of such prior acquisition shall not be admissible in any administrative or judicial proceeding relating to consumptive use permitting under this chapter, including any appeal taken from a water management district decision.

History.—s. 85, ch. 83-310.



373.224 - Existing permits.

373.224 Existing permits.—Any permits or permit agreements for consumptive use of water executed or issued by an existing flood control, water management, or water regulatory district pursuant to this chapter or chapter 378 prior to December 31, 1976, shall remain in full force and effect in accordance with their terms until otherwise modified or revoked as authorized herein.

History.—s. 11, ch. 73-190; s. 3, ch. 75-125.



373.226 - Existing uses.

373.226 Existing uses.—

(1) All existing uses of water, unless otherwise exempted from regulation by the provisions of this chapter, may be continued after adoption of this permit system only with a permit issued as provided herein.

(2) The governing board or the department shall issue an initial permit for the continuation of all uses in existence before the effective date of implementation of this part if the existing use is a reasonable-beneficial use as defined in s. 373.019 and is allowable under the common law of this state.

(3) Application for permit under the provisions of subsection (2) must be made within a period of 2 years from the effective date of implementation of these regulations in an area. Failure to apply within this period shall create a conclusive presumption of abandonment of the use, and the user, if he or she desires to revive the use, must apply for a permit under the provisions of s. 373.229.

History.—s. 4, part II, ch. 72-299; s. 12, ch. 73-190; s. 598, ch. 95-148; s. 9, ch. 98-88.



373.227 - Water conservation; legislative findings and intent; objectives; comprehensive statewide water conservation program requirements.

373.227 Water conservation; legislative findings and intent; objectives; comprehensive statewide water conservation program requirements.—

(1) The Legislature recognizes that the proper conservation of water is an important means of achieving the economical and efficient utilization of water necessary, in part, to constitute a reasonable-beneficial use. The overall water conservation goal of the state is to prevent and reduce wasteful, uneconomical, impractical, or unreasonable use of water resources. The Legislature finds that the social, economic, and cultural conditions of the state relating to the use of public water supply vary by service area and that public water supply utilities must have the flexibility to tailor water conservation measures to best suit their individual circumstances. The Legislature encourages the use of efficient, effective, and affordable water conservation measures. Where water is provided by a public water supply utility, the Legislature intends that a variety of conservation measures be made available and used to encourage efficient water use. To achieve these conservation objectives, the state should emphasize goal-based, accountable, tailored, and measurable water conservation programs for public water supply. For purposes of this section, the term “public water supply utility” includes both publicly owned and privately owned public water supply utilities that sell potable water on a retail basis to end users.

(2) To implement the findings in subsection (1), the department, in cooperation with the water management districts and other stakeholders, shall develop a comprehensive statewide water conservation program for public water supply. The program should:

(a) Encourage utilities to implement water conservation programs that are economically efficient, effective, affordable, and appropriate;

(b) Allow no reduction in, and increase where possible, utility-specific water conservation effectiveness over current programs;

(c) Be goal-based, accountable, measurable, and implemented collaboratively with water suppliers, water users, and water management agencies;

(d) Include cost and benefit data on individual water conservation practices to assist in tailoring practices to be effective for the unique characteristics of particular utility service areas, focusing upon cost-effective measures;

(e) Use standardized public water supply conservation definitions and standardized quantitative and qualitative performance measures for an overall system of assessing and benchmarking the effectiveness of water conservation programs and practices;

(f) Create a clearinghouse or inventory for water conservation programs and practices available to public water supply utilities which will provide an integrated statewide database for the collection, evaluation, and dissemination of quantitative and qualitative information on public water supply conservation programs and practices and their effectiveness. The clearinghouse or inventory should have technical assistance capabilities to aid in the design, refinement, and implementation of water conservation programs and practices. The clearinghouse or inventory shall also provide for continual assessment of the effectiveness of water conservation programs and practices;

(g) Develop a standardized water conservation planning process for utilities; and

(h) Develop and maintain a Florida-specific water conservation guidance document containing a menu of affordable and effective water conservation practices to assist public water supply utilities in the design and implementation of goal-based, utility-specific water conservation plans tailored for their individual service areas as provided in subsection (4).

(3) Regarding the use of water conservation or drought rate structures as a conservation practice, a water management district shall afford a public water supply utility wide latitude in selecting a rate structure and shall limit its review to whether the utility has provided reasonable assurance that the rate structure contains a schedule of rates designed to promote efficient use of water by providing economic incentives. A water management district shall not fix or revise rates.

(4) As part of an application for a consumptive use permit, a public water supply utility may propose a goal-based water conservation plan that is tailored to its individual circumstances. Progress towards goals must be measurable. If the utility provides reasonable assurance that the plan will achieve effective water conservation at least as well as the water conservation requirements adopted by the appropriate water management district and is otherwise consistent with s. 373.223, the district must approve the plan which shall satisfy water conservation requirements imposed as a condition of obtaining a consumptive use permit. The conservation measures included in an approved goal-based water conservation plan may be reviewed periodically and updated as needed to ensure efficient water use for the duration of the permit. If the plan fails to meet the water conservation goal or goals by the timeframes specified in the permit, the public water supply utility shall revise the plan to address the deficiency or employ the water conservation requirements that would otherwise apply in the absence of an approved goal-based plan.

(5) To incentivize water conservation, if actual water use is less than permitted water use due to documented implementation of water conservation measures beyond those required in a consumptive use permit, including, but not limited to, those measures identified in best management practices pursuant to s. 570.93, the permitted allocation may not be modified solely due to such water conservation during the term of the permit. To promote water conservation and the implementation of measures that produce significant water savings beyond those required in a consumptive use permit, each water management district shall adopt rules providing water conservation incentives, which may include limited permit extensions.

(6) For consumptive use permits for agricultural irrigation, if actual water use is less than permitted water use due to weather events, crop diseases, nursery stock availability, market conditions, or changes in crop type, a district may not, as a result, reduce permitted allocation amounts during the term of the permit.

(7) The department or a water management district may adopt rules pursuant to ss. 120.536(1) and 120.54 to carry out the purposes of this section.

History.—s. 8, ch. 2004-381; s. 58, ch. 2013-15; s. 12, ch. 2016-1.



373.228 - Landscape irrigation design.

373.228 Landscape irrigation design.—

(1) The Legislature finds that multiple areas throughout the state have been identified by water management districts as water resource caution areas, which indicates that in the near future water demand in those areas will exceed the current available water supply and that conservation is one of the mechanisms by which future water demand will be met.

(2) The Legislature finds that landscape irrigation comprises a significant portion of water use and that current typical landscape irrigation systems and Florida-friendly landscaping designs offer significant potential water conservation benefits.

(3) It is the intent of the Legislature to improve landscape irrigation water use efficiency by ensuring that landscape irrigation systems meet or exceed minimum design criteria.

(4) The water management districts shall work with the Florida Nursery, Growers and Landscape Association, the Florida Native Plant Society, the Florida Chapter of the American Society of Landscape Architects, the Florida Irrigation Society, the Department of Agriculture and Consumer Services, the Institute of Food and Agricultural Sciences, the Department of Environmental Protection, the Department of Transportation, the Florida League of Cities, the Florida Association of Counties, and the Florida Association of Community Developers to develop landscape irrigation and Florida-friendly landscaping design standards for new construction which incorporate a landscape irrigation system and develop scientifically based model guidelines for urban, commercial, and residential landscape irrigation, including drip irrigation, for plants, trees, sod, and other landscaping. The standards shall be based on the irrigation code defined in the Florida Building Code, Plumbing Volume, Appendix F. Local governments shall use the standards and guidelines when developing landscape irrigation and Florida-friendly landscaping ordinances. By January 1, 2011, the agencies and entities specified in this subsection shall review the standards and guidelines to determine whether new research findings require a change or modification of the standards and guidelines.

(5) In evaluating water use applications from public water suppliers, water management districts shall consider whether the applicable local government has adopted ordinances for landscaping and irrigation systems consistent with the Florida-friendly landscaping provisions of s. 373.185.

History.—s. 6, ch. 2004-381; s. 13, ch. 2008-150; s. 19, ch. 2009-243.



373.229 - Application for permit.

373.229 Application for permit.—

(1) All permit applications filed with the governing board or the department under this part and notice thereof required under s. 373.116 shall contain:

(a) The name of the applicant and his or her address or, in the case of a corporation, the address of its principal business office;

(b) The date of filing;

(c) The date set for a hearing, if any;

(d) The source of the water supply;

(e) The quantity of water applied for;

(f) The use to be made of the water and any limitation thereon;

(g) The place of use;

(h) The location of the well or point of diversion; and

(i) Such other information as the governing board or the department may deem necessary.

(2) The notice shall state that written objections to the proposed permit may be filed with the governing board or the department by a specified date. The governing board or the department, at its discretion, may request further information from either applicant or objectors, and a reasonable time shall be allowed for such responses.

(3) In addition to the information required in subsection (1), all permit applications filed with the governing board or the department which propose the transport and use of water across county boundaries shall include information pertaining to factors to be considered, pursuant to s. 373.223(3), unless exempt under s. 373.713(9).

(4) If the proposed application is for less than 100,000 gallons per day, the governing board or the department may consider the application and any objections thereto without a hearing. If the proposed application is for 100,000 gallons per day or more and no objection is received, the governing board or the department, after proper investigation by its staff, may, at its discretion, approve the application without a hearing.

History.—s. 5, part II, ch. 72-299; s. 13, ch. 73-190; s. 11, ch. 76-243; s. 1, ch. 77-174; s. 599, ch. 95-148; s. 5, ch. 98-88; s. 17, ch. 2010-205.



373.2295 - Interdistrict transfers of groundwater.

373.2295 Interdistrict transfers of groundwater.—

(1) As used in this section, the term “interdistrict transfer and use” means a consumptive water use that involves the withdrawal of groundwater from a point within one water management district for use outside the boundaries of that district, but does not include a withdrawal and use within the same county. In case of withdrawal of groundwater from a point within one water management district for use outside the boundaries of that district but within the same county, the provisions of subsections (4), (11), and (13) shall apply, and the district considering a permit application for such a consumptive use shall apply the applicable provisions of this chapter, and its rules, to the withdrawal and use.

(2) To obtain a permit for an interdistrict transfer and use of groundwater, an applicant must file an application in accordance with s. 373.229 with the water management district having jurisdiction over the area from which the applicant proposes to withdraw groundwater and submit a copy of the application to the water management district having jurisdiction over the area where the water is to be used.

(3) The governing board of the water management district where the groundwater is proposed to be withdrawn shall review the application in accordance with this part, the rules of the district which relate to consumptive water use permitting, and other applicable provisions of this chapter.

(4) In determining if an application is consistent with the public interest as required by s. 373.223, the projected populations, as contained in the future land use elements of the comprehensive plans adopted pursuant to chapter 163 by the local governments within which the withdrawal areas and the proposed use areas are located, will be considered together with other evidence presented on future needs of those areas. If the proposed interdistrict transfer of groundwater meets the requirements of this chapter, and if the needs of the area where the use will occur and the specific area from which the groundwater will be withdrawn can be satisfied, the permit for the interdistrict transfer and use shall be issued.

(5) In addition to other requirements contained in this part, the water management district where the groundwater is proposed to be withdrawn shall:

(a) Furnish copies of any application, information, correspondence, or other related material to the water management district having jurisdiction over the area where the water is to be used; and

(b) Request comments on the application and the future water needs of the proposed use area from the water management district having jurisdiction over the area where the water is to be used. If comments are received, they must be attached to the preliminary notice of intended agency action and may not create a point of entry for review whether issued by the governing board or district staff.

(6) Upon completion of review of the application, the water management district where the groundwater is proposed to be withdrawn shall prepare a notice of preliminary intended agency action which shall include an evaluation of the application and a recommendation of approval, denial, or approval with conditions. The notice shall be furnished to the district where the water is to be used, the applicant, the Department of Environmental Protection, the local governments having jurisdiction over the area from which the groundwater is to be withdrawn and where the water is to be used, and any person requesting a copy of the notice.

(a) Any interested person may, within the time specified in the notice, notify in writing the district from where the groundwater is to be withdrawn of such person’s position and comments or objections, if any, to the preliminary intended action.

(b) The filing of the notice of intended agency action shall toll the time periods contained in s. 120.60 for the granting or denial of a permit for an interdistrict transfer and use of groundwater.

(c) The preliminary intended agency action and any comments or objections of interested persons made pursuant to paragraph (a) shall be considered by the governing board of the water management district where the groundwater is proposed to be withdrawn. Following such consideration, the governing board shall issue a notice of intended agency action.

(d) Any substantially affected person who submitted a notification pursuant to paragraph (a) may request review by the department within 14 days after the filing of the notice of intended agency action. If no request for review is filed, the notice of intended agency action shall become the final order of the governing board.

(7) Notwithstanding the provisions of chapter 120, the department shall, within 30 days after its receipt of a request for review of the water management district’s action, approve, deny, or modify the water management district’s action on the proposed interdistrict transfer and use of groundwater. The department shall issue a notice of its intended action. Any substantially affected person who requested review pursuant to paragraph (6)(a) may request an administrative hearing pursuant to chapter 120 within 14 days after notice of the department’s intended action. The parties to such proceeding shall include, at a minimum, the affected water management districts and the applicant. The proceedings initiated by a petition under ss. 120.569 and 120.57, following the department’s issuance of a notice of intended agency action, is the exclusive proceeding authorized for the review of agency action on the interdistrict transfer and use of groundwater. This procedure is to give effect to the legislative intent that this section provide a single, efficient, simplified, coordinated permitting process for the interdistrict transfer and use of groundwater.

(8) The department shall issue a final order which is subject to review pursuant to s. 120.68 or s. 373.114.

(9) In administering this part, the department or the water management districts may enter into interagency agreements. However, such agreements are not subject to the provisions of s. 373.046 and chapter 120.

(10) The state hereby preempts any regulation of the interdistrict transfer and use of groundwater. If any provision of this section is in conflict with any other provision or restriction under any law, administrative rule, or ordinance, this section shall govern and such law, rule, or ordinance shall be deemed superseded for the purposes of this section. A water management district or the department may not adopt special rules which prohibit or restrict interdistrict transfer and use of groundwater in a manner inconsistent with this section.

(11) If, after the final order of the department or final agency action under this section, the proposed use of the site designated in the application for groundwater production, treatment, or transmission facilities does not conform with the existing zoning ordinances, a rezoning application may be submitted. If local authorities deny the application for rezoning, the applicant may appeal this decision to the Land and Water Adjudicatory Commission, which shall authorize a variance or nonconforming use to the existing comprehensive plan and zoning ordinances, unless the commission determines after notice and hearing that such variance or nonconforming use is contrary to the public interest.

(12) The permit required under this section and other sections of this chapter and chapter 403 are the sole permits required for interdistrict transfer and use of groundwater, and such permits are in lieu of any license, permit, or similar document required by any state agency or political subdivision pursuant to chapter 163, chapter 380, or chapter 381, and the Florida Transportation Code.

(13) When a consumptive use permit under this section is granted for water use beyond the boundaries of a local government from which or through which the groundwater is withdrawn or transferred and a local government denies a permit required under chapter 125 or chapter 153 for a facility or any infrastructure which produces, treats, transmits, or distributes such groundwater, the person or unit of government applying for the permit under chapter 125 or chapter 153 may appeal the denial to the Land and Water Adjudicatory Commission. The commission shall review the local government action for consistency with this chapter and the interdistrict groundwater transfer permit and may reverse, modify, or approve the local government’s action.

History.—s. 1, ch. 87-347; s. 266, ch. 94-356; s. 99, ch. 96-410; s. 11, ch. 2000-212; s. 1, ch. 2003-64; s. 2, ch. 2003-265.



373.22951 - Validation of prior agreements between water management districts.

373.22951 Validation of prior agreements between water management districts.—Any agreements between water management districts entered into before the effective date of this act pursuant to s. 373.046 authorizing the issuance of permits for the interdistrict withdrawal and use of water within a county are validated and shall continue in effect until otherwise rescinded.

History.—s. 2, ch. 2003-64; s. 3, ch. 2003-265.



373.232 - Citation of rule.

373.232 Citation of rule.—In addition to any other provisions within this part or any rules promulgated hereunder, the permitting agency shall, when requesting information for a permit application pursuant to this part or such rules promulgated hereunder, cite a specific rule. If a request for information cannot be accompanied by a rule citation, failure to provide such information cannot be grounds to deny a permit.

History.—s. 4, ch. 79-161.



373.233 - Competing applications.

373.233 Competing applications.—

(1) If two or more applications that otherwise comply with the provisions of this part are pending for a quantity of water that is inadequate for both or all, or that for any other reason are in conflict, and the water management district or department has deemed the applications complete, the water management district or the department has the right to approve or modify the application that best serves the public interest.

(2)(a) If two or more competing applications qualify equally under subsection (1), the governing board or the department shall give preference to a renewal application over an initial application.

(b) If two or more competing applications qualify equally under subsection (1) and none of the competing applications is a renewal application, the governing board or the department shall give preference to the application for the use where the source is nearest to the area of use or application consistent with s. 373.016(4)(a).

History.—s. 6, part II, ch. 72-299; s. 9, ch. 2013-92; s. 13, ch. 2016-1.



373.236 - Duration of permits; compliance reports.

373.236 Duration of permits; compliance reports.—

(1) Permits shall be granted for a period of 20 years, if requested for that period of time, if there is sufficient data to provide reasonable assurance that the conditions for permit issuance will be met for the duration of the permit; otherwise, permits may be issued for shorter durations which reflect the period for which such reasonable assurances can be provided. The governing board or the department may base the duration of permits on a reasonable system of classification according to source of supply or type of use, or both.

(2) The Legislature finds that some agricultural landowners remain unaware of their ability to request a 20-year consumptive use permit under subsection (1) for initial permits or for renewals. Therefore, the water management districts shall inform agricultural applicants of this option in the application form.

(3) The governing board or the department may authorize a permit of duration of up to 50 years in the case of a municipality or other governmental body or of a public works or public service corporation where such a period is required to provide for the retirement of bonds for the construction of waterworks and waste disposal facilities.

(4) Where necessary to maintain reasonable assurance that the conditions for issuance of a 20-year permit can continue to be met, the governing board or department, in addition to any conditions required pursuant to s. 373.219, may require a compliance report by the permittee every 10 years during the term of a permit. The Suwannee River Water Management District may require a compliance report by the permittee every 5 years through July 1, 2015, and thereafter every 10 years during the term of the permit. This report shall contain sufficient data to maintain reasonable assurance that the initial conditions for permit issuance are met. Following review of this report, the governing board or the department may modify the permit to ensure that the use meets the conditions for issuance. Permit modifications pursuant to this subsection shall not be subject to competing applications, provided there is no increase in the permitted allocation or permit duration, and no change in source, except for changes in source requested by the district. In order to promote the sustainability of natural systems through the diversification of water supplies through the development of seawater desalination plants, a water management district may not reduce an existing permitted allocation of water during the permit term as a result of planned future construction of, or additional water becoming available from, a new seawater desalination plant that does not receive funding from a water management district. Except as expressly provided in this subsection, this subsection does not alter the existing authority of a water management district to modify a consumptive use permit pursuant to this chapter.

(5)(a) A permit approved for the development of alternative water supplies shall be granted for a term of at least 20 years if there is sufficient data to provide reasonable assurance that the conditions for permit issuance will be met for the duration of the permit. However, if the permittee issues bonds for the construction of the project, upon request of the permittee before the expiration of the permit, the permit shall be extended for such additional time as is required for the retirement of bonds, not including any refunding or refinancing of such bonds, if the governing board determines that the use will continue to meet the conditions for the issuance of the permit. The permit is subject to compliance reports under subsection (4).

(b)1. A permit approved on or after July 1, 2013, for the development of alternative water supplies shall be granted for a term of at least 30 years if there is sufficient data to provide reasonable assurance that the conditions for permit issuance will be met for the duration of the permit. If, within 7 years after a permit is granted, the permittee issues bonds to finance the project, completes construction of the project, and requests an extension of the permit duration, the permit shall be extended to expire upon the retirement of such bonds or 30 years after the date that construction of the project is complete, whichever occurs later. However, a permit’s duration may not be extended by more than 7 years beyond the permit’s original expiration date.

2. A permit issued under this paragraph is subject to compliance reports under subsection (4). If the permittee demonstrates that bonds issued to finance the project are outstanding, the quantity of alternative water allocated in the permit may not be reduced during a compliance report review unless a reduction is needed to address harm to water resources or to existing legal uses present when the permit was issued. A reduction required by an applicable water shortage order applies to a permit issued under this paragraph.

3. A permit issued under this paragraph may not authorize the use of nonbrackish groundwater supplies or nonalternative water supplies.

(c) An entity that wishes to develop alternative water supplies may apply for a permit under paragraph (a) or paragraph (b).

(6)(a) The Legislature finds that the need for alternative water supply development projects to meet anticipated public water supply demands of the state is so important that it is essential to encourage participation in and contribution to these projects by private-rural-land owners who characteristically have relatively modest near-term water demands but substantially increasing demands after the 20-year planning period in s. 373.709. Therefore, where such landowners make extraordinary contributions of lands or construction funding to enable the expeditious implementation of such projects, water management districts and the department may grant permits for such projects for a period of up to 50 years to municipalities, counties, special districts, regional water supply authorities, multijurisdictional water supply entities, and publicly or privately owned utilities, with the exception of any publicly or privately owned utilities created for or by a private landowner after April 1, 2008, which have entered into an agreement with the private landowner for the purpose of more efficiently pursuing alternative public water supply development projects identified in a district’s regional water supply plan and meeting water demands of both the applicant and the landowner.

(b) A permit under paragraph (a) may be granted only for that period for which there is sufficient data to provide reasonable assurance that the conditions for permit issuance will be met. Such a permit shall require a compliance report by the permittee every 5 years during the term of the permit. The report shall contain sufficient data to maintain reasonable assurance that the conditions for permit issuance applicable at the time of district review of the compliance report are met. After review of this report, the governing board or the department may modify the permit to ensure that the use meets the conditions for issuance. This subsection does not limit the existing authority of the department or the governing board to modify or revoke a consumptive use permit.

(7) A permit approved for a renewable energy generating facility or the cultivation of agricultural products on lands consisting of 1,000 acres or more for use in the production of renewable energy, as defined in s. 366.91(2)(d), shall be granted for a term of at least 25 years at the applicant’s request based on the anticipated life of the facility if there is sufficient data to provide reasonable assurance that the conditions for permit issuance will be met for the duration of the permit; otherwise, a permit may be issued for a shorter duration that reflects the longest period for which such reasonable assurances are provided. Such a permit is subject to compliance reports under subsection (4).

(8) A water management district may issue a permit to an applicant, as set forth in s. 163.3245(13), for the same period of time as the applicant’s approved master development order if the master development order was issued under s. 380.06(21) by a county which, at the time the order was issued, was designated as a rural area of opportunity under s. 288.0656, was not located in an area encompassed by a regional water supply plan as set forth in s. 373.709(1), and was not located within the basin management action plan of a first magnitude spring. In reviewing the permit application and determining the permit duration, the water management district shall apply s. 163.3245(4)(b).

History.—s. 7, part II, ch. 72-299; s. 13, ch. 97-160; s. 7, ch. 2005-291; s. 7, ch. 2006-255; s. 10, ch. 2009-243; s. 70, ch. 2010-5; ss. 18, 55, ch. 2010-205; s. 10, ch. 2013-92; s. 1, ch. 2013-169; s. 17, ch. 2015-30; s. 37, ch. 2016-10.



373.239 - Modification and renewal of permit terms.

373.239 Modification and renewal of permit terms.—

(1) A permittee may seek modification of any terms of an unexpired permit.

(2) If the proposed modification involves water use of 100,000 gallons or more per day, the application shall be treated under the provisions of s. 373.229 in the same manner as the initial permit application. Otherwise, the governing board or the department may at its discretion approve the proposed modification without a hearing, provided the permittee establishes that:

(a) A change in conditions has resulted in the water allowed under the permit becoming inadequate for the permittee’s need, or

(b) The proposed modification would result in a more efficient utilization of water than is possible under the existing permit.

(3) All permit renewal applications shall be treated under this part in the same manner as the initial permit application.

History.—s. 8, part II, ch. 72-299; s. 14, ch. 73-190.



373.243 - Revocation of permits.

373.243 Revocation of permits.—The governing board or the department may revoke a permit as follows:

(1) For any material false statement in an application to continue, initiate, or modify a use, or for any material false statement in any report or statement of fact required of the user pursuant to the provisions of this chapter, the governing board or the department may revoke the user’s permit, in whole or in part, permanently.

(2) For willful violation of the conditions of the permit, the governing board or the department may permanently or temporarily revoke the permit, in whole or in part.

(3) For violation of any provision of this chapter, the governing board or the department may revoke the permit, in whole or in part, for a period not to exceed 1 year.

(4) For nonuse of the water supply allowed by the permit for a period of 2 years or more, the governing board or the department may revoke the permit permanently and in whole unless the user can prove that his or her nonuse was due to extreme hardship caused by factors beyond the user’s control. For a permit issued pursuant to s. 373.236(7), the governing board or the department may revoke the permit only if the nonuse of the water supply allowed by the permit is for a period of 4 years or more.

(5) The governing board or the department may revoke a permit, permanently and in whole, with the written consent of the permittee.

History.—s. 9, part II, ch. 72-299; s. 14, ch. 78-95; s. 600, ch. 95-148; s. 11, ch. 2009-243.



373.244 - Temporary permits.

373.244 Temporary permits.—

(1) The governing board of a water management district may issue, or may authorize its executive director to issue, temporary permits for the consumptive use of water while an application is pending for a permit pursuant to ss. 373.219 and 373.229.

(2) Such a temporary permit shall be issued for a period of time to expire on the day following the next regular meeting of the governing board. At such meeting, the governing board shall consider whether it appears that the proposed use meets the criteria set forth in s. 373.223(1) and that such temporary permit is necessary for consumptive use of water prior to final action on an application for a permit pursuant to ss. 373.219 and 373.229.

(3) The governing board may summarily extend the term of a temporary permit for subsequent periods of time to expire on or before the day following the next regular meeting of the governing board.

(4) The board shall review temporary permits at each regular meeting and may terminate a temporary permit or refuse to extend it further upon a finding that the water use does not meet the criteria set forth in s. 373.223(1) or that adverse effects are occurring as a result of water use under the temporary permit or that the water authorized to be used under such permit is no longer required by the permitholder.

(5) The notice and hearing that might otherwise be required pursuant to s. 373.116(2) and chapter 120 shall not be required prior to issuance or extension of a temporary permit pursuant to the provisions of this section.

(6) Issuance of a temporary permit pursuant to the provisions of this section shall not in any way be construed as a commitment to issue a permit pursuant to ss. 373.219 and 373.229. No action taken by the governing board, or by the executive director if so authorized, shall be construed to estop the governing board from subsequently denying an application for a permit pursuant to ss. 373.219 and 373.229.

History.—s. 1, ch. 79-160.



373.246 - Declaration of water shortage or emergency.

373.246 Declaration of water shortage or emergency.—

(1) The governing board or the department by regulation shall formulate a plan for implementation during periods of water shortage. As a part of this plan the governing board or the department shall adopt a reasonable system of water-use classification according to source of water supply; method of extraction, withdrawal, or diversion; or use of water or a combination thereof. The plan may include provisions for variances and alternative measures to prevent undue hardship and ensure equitable distribution of water resources.

(2) The governing board or the department by order may declare that a water shortage exists for a source or sources within all or part of the district when insufficient water is or will be available to meet the present and anticipated requirements of the users or when conditions are such as to require temporary reduction in total use within the area to protect water resources from serious harm. Such orders will be final agency action.

(3) In accordance with the plan adopted under subsection (1), the governing board or the department may impose such restrictions on one or more classes of water uses as may be necessary to protect the water resources of the area from serious harm and to restore them to their previous condition.

(4) A declaration of water shortage and any measures adopted pursuant thereto may be rescinded by the governing board or the department.

(5) When a water shortage is declared, the governing board or the department shall cause notice thereof to be published in a prominent place within a newspaper of general circulation throughout the area. Publication of such notice will serve as notice to all users in the area of the condition of water shortage.

(6) The governing board or the department shall notify each permittee in the district by electronic mail or regular mail of any change in the condition of his or her permit or any suspension of his or her permit or of any other restriction on the permittee’s use of water for the duration of the water shortage.

(7) If an emergency condition exists due to a water shortage within any area of the district, and if the department, or the executive director of the district with the concurrence of the governing board, finds that the exercise of powers under subsection (1) is not sufficient to protect the public health, safety, or welfare; the health of animals, fish, or aquatic life; a public water supply; or recreational, commercial, industrial, agricultural, or other reasonable uses, it or he or she may, pursuant to the provisions of s. 373.119, issue emergency orders reciting the existence of such an emergency and requiring that such action, including, but not limited to, apportioning, rotating, limiting, or prohibiting the use of the water resources of the district, be taken as the department or the executive director deems necessary to meet the emergency.

(8) An affected party to whom an emergency order is directed under subsection (7) shall comply immediately, but may challenge such an order in the manner set forth in s. 373.119.

History.—s. 10, part II, ch. 72-299; s. 14, ch. 78-95; s. 11, ch. 82-101; s. 10, ch. 84-341; s. 601, ch. 95-148; s. 168, ch. 99-13; s. 11, ch. 2013-92.



373.249 - Existing regulatory districts preserved.

373.249 Existing regulatory districts preserved.—The enactment of this chapter shall not affect any existing water regulatory districts pursuant to chapter 373, or orders issued by said regulatory districts, unless specifically revoked, modified, or amended by such regulatory district or by the department.

History.—s. 11, part II, ch. 72-299.



373.250 - Reuse of reclaimed water.

373.250 Reuse of reclaimed water.—

(1)(a) The encouragement and promotion of water conservation and reuse of reclaimed water, as defined by the department and used in this chapter, are state objectives and considered to be in the public interest. The Legislature finds that the use of reclaimed water provided by domestic wastewater treatment plants permitted and operated under a reuse program approved by the department is environmentally acceptable and not a threat to public health and safety.

(b) The Legislature recognizes that the interest of the state to sustain water resources for the future through the use of reclaimed water must be balanced with the need of reuse utilities to operate and manage reclaimed water systems in accordance with a variety and range of circumstances, including regulatory and financial considerations, which influence the development and operation of reclaimed water systems across the state.

(2) Reclaimed water is an alternative water supply as defined in s. 373.019(1) and is eligible for alternative water supply funding. A contract for state or district funding assistance for the development of reclaimed water as an alternative water supply may include provisions listed under s. 373.707(9). The use of reclaimed water may not be excluded from regional water supply planning under s. 373.709.

(3)(a) Reclaimed water may be presumed available to a consumptive use permit applicant when a utility exists which provides reclaimed water, which has determined that it has uncommitted reclaimed water capacity, and which has distribution facilities, which are initially provided by the utility at its cost, to the site of the affected applicant’s proposed use.

(b) A water management district may not require a permit for the use of reclaimed water. However, when a use includes surface water or groundwater, the permit for such sources may include conditions that govern the use of the permitted sources in relation to the feasibility or use of reclaimed water.

(c) A water management district may require the use of reclaimed water in lieu of all or a portion of a proposed use of surface water or groundwater by an applicant when the use of reclaimed water is available; is environmentally, economically, and technically feasible; and is of such quality and reliability as is necessary to the user. However, a water management district may neither specify any user to whom the reuse utility must provide reclaimed water nor restrict the use of reclaimed water provided by a reuse utility to a customer in a permit or, unless requested by the reuse utility, in a water shortage order or water shortage emergency order.

(d) The South Florida Water Management District shall require the use of reclaimed water made available by the elimination of wastewater ocean outfall discharges as provided for in s. 403.086(9) in lieu of surface water or groundwater when the use of reclaimed water is available; is environmentally, economically, and technically feasible; and is of such quality and reliability as is necessary to the user. Such reclaimed water may also be required in lieu of other alternative sources. In determining whether to require such reclaimed water in lieu of other alternative sources, the water management district shall consider existing infrastructure investments in place or obligated to be constructed by an executed contract or similar binding agreement as of July 1, 2011, for the development of other alternative sources.

(4) The water management district shall, in consultation with the department, adopt rules to implement this section. Such rules shall include, but not be limited to:

(a) Provisions to permit use of water from other sources in emergency situations or if reclaimed water becomes unavailable, for the duration of the emergency or the unavailability of reclaimed water. These provisions shall also specify the method for establishing the quantity of water to be set aside for use in emergencies or when reclaimed water becomes unavailable. The amount set aside is subject to periodic review and revision. The methodology shall take into account the risk that reclaimed water may not be available in the future, the risk that other sources may be fully allocated to other uses in the future, the nature of the uses served with reclaimed water, the extent to which the applicant intends to rely upon reclaimed water, and the extent of economic harm which may result if other sources are not available to replace the reclaimed water. It is the intent of this paragraph to ensure that users of reclaimed water have the same access to ground or surface water and will otherwise be treated in the same manner as other users of the same class not relying on reclaimed water.

1(b) Provisions to require permit applicants that are not reuse utilities to provide, as part of their reclaimed water feasibility evaluation for a nonpotable use, written documentation from a reuse utility addressing the availability of reclaimed water. This requirement shall apply when the applicant’s proposed use is within an area that is or may be served with reclaimed water by a reuse utility within a 5-year horizon, as established by the reuse utility and provided to the district. If the applicable reuse utility fails to respond or does not provide the information required under paragraph (c) within 30 days after receipt of the request, the applicant shall provide to the district a copy of the written request and a statement that the utility failed to provide the requested information. The district is not required to adopt, by rule, the area where written documentation from a reuse utility is required, but the district shall publish the area, and any updates thereto, on the district’s website. This paragraph may not be construed to limit the ability of a district to require the use of reclaimed water or to limit a utility’s ability to plan reclaimed water infrastructure.

1(c) Provisions specifying the content of the documentation required in paragraph (b), including sufficient information regarding the availability and costs associated with the connection to and the use of reclaimed water, to facilitate the permit applicant’s reclaimed water feasibility evaluation.

A water management district may not adopt any rule that gives preference to users within any class of use established under s. 373.246 who do not use reclaimed water over users within the same class who use reclaimed water.

(5)(a) No later than October 1, 2012, the department shall initiate rulemaking to adopt revisions to the water resource implementation rule, as defined in s. 373.019(25), which shall include:

1. Criteria for the use of a proposed impact offset derived from the use of reclaimed water when a water management district evaluates an application for a consumptive use permit. As used in this subparagraph, the term “impact offset” means the use of reclaimed water to reduce or eliminate a harmful impact that has occurred or would otherwise occur as a result of other surface water or groundwater withdrawals.

2. Criteria for the use of substitution credits where a water management district has adopted rules establishing withdrawal limits from a specified water resource within a defined geographic area. As used in this subparagraph, the term “substitution credit” means the use of reclaimed water to replace all or a portion of an existing permitted use of resource-limited surface water or groundwater, allowing a different user or use to initiate a withdrawal or increase its withdrawal from the same resource-limited surface water or groundwater source provided that the withdrawal creates no net adverse impact on the limited water resource or creates a net positive impact if required by water management district rule as part of a strategy to protect or recover a water resource.

(b) Within 60 days after the final adoption by the department of the revisions to the water resource implementation rule required under paragraph (a), each water management district shall initiate rulemaking to incorporate those revisions by reference into the rules of the district.

(6) Reuse utilities and the applicable water management district or districts are encouraged to periodically coordinate and share information concerning the status of reclaimed water distribution system construction, the availability of reclaimed water supplies, and existing consumptive use permits in areas served by the reuse utility.

(7) This section does not impair or limit the authority of a water management district to plan for and regulate consumptive uses of water under this chapter or regulate the use of surface water or groundwater to supplement a reclaimed water system.

(8) This section applies to applications for new consumptive use permits and renewals and modifications of existing consumptive use permits.

History.—s. 2, ch. 94-243; s. 35, ch. 97-160; s. 18, ch. 97-164; s. 37, ch. 99-247; s. 5, ch. 2004-381; s. 4, ch. 2008-232; s. 56, ch. 2010-205; s. 2, ch. 2012-150; s. 59, ch. 2013-15.

1Note.—Section 57, ch. 2010-205, provides that “[t]he water management districts shall initiate rulemaking no later than July 1, 2011, to implement the requirements of s. 373.250(3)(c) and (d), Florida Statutes, as created by this act.”






Part III - REGULATION OF WELLS (ss. 373.302-373.342)

373.302 - Legislative findings.

373.302 Legislative findings.—The Legislature recognizes that the practice of constructing, repairing, and abandoning water wells, if conducted by incompetent contractors, is potentially threatening to the health of the public and to the environment. The Legislature finds that a threat to the public and the environment exists if water resources become contaminated as a result of wells drilled by incompetent or dishonest contractors, and that to prevent contamination, it is necessary to regulate the construction, repair, and abandonment of wells, and the persons and businesses responsible therefor.

History.—s. 9, ch. 88-242.



373.303 - Definitions.

373.303 Definitions.—As used in this part, the term:

(1) “Abandoned water well” means a well the use of which has been permanently discontinued. Any well shall be deemed abandoned which is in such a state of disrepair, as determined by a representative of the department, that continued use for the purpose of obtaining groundwater or disposing of water or liquid wastes is impracticable.

(2) “Construction of water wells” means all parts necessary to obtain groundwater by wells, including the location and excavation of the well, but excluding the installation of pumps and pumping equipment.

(3) “Department” means the Department of Environmental Protection.

(4) “Political subdivision” means a city, town, county, district, or other public body created by or pursuant to state law, or any combination thereof acting cooperatively or jointly.

(5) “Repair” means any action which involves the physical alteration or replacement of any part of a well, but does not include the alteration or replacement of any portion of a well which is above ground surface.

(6) “Water well contractor” means a person who is responsible for the construction, repair, or abandonment of a water well and who is licensed under this part to engage in the business of construction, repair, or abandonment of water wells.

(7) “Well” means any excavation that is drilled, cored, bored, washed, driven, dug, jetted, or otherwise constructed when the intended use of such excavation is for the location, acquisition, development, or artificial recharge of groundwater, but such term does not include any well for the purpose of obtaining or prospecting for oil, natural gas, minerals, or products of mining or quarrying; for inserting media to dispose of oil brines or to repressure oil-bearing or natural gas-bearing formation; for storing petroleum, natural gas, or other products; or for temporary dewatering of subsurface formations for mining, quarrying, or construction purposes.

(8) “Well seal” means an approved arrangement or device to prevent contaminants from entering the well at the upper terminal.

History.—s. 1, part III, ch. 72-299; s. 228, ch. 81-259; ss. 74, 75, ch. 83-310; ss. 10, 24, ch. 88-242; s. 4, ch. 91-429; s. 267, ch. 94-356.



373.306 - Scope.

373.306 Scope.—No person shall construct, repair, abandon, or cause to be constructed, repaired, or abandoned, any water well contrary to the provisions of this part and applicable rules and regulations. This part shall not apply to equipment used temporarily for dewatering purposes or to the process used in dewatering.

History.—s. 2, part III, ch. 72-299; s. 15, ch. 73-190.



373.308 - Implementation of programs for regulating water wells.

373.308 Implementation of programs for regulating water wells.—

(1) The department shall authorize the governing board of a water management district to implement a program for the issuance of permits for the location, construction, repair, and abandonment of water wells. Upon authorization from the department, issuance of well permits will be the sole responsibility of the water management district, delegated local government, or local county health department. Other local governmental entities may not impose additional or duplicate requirements or fees or establish a separate program for the permitting of the location, abandonment, boring, or other activities reasonably associated with the installation and abandonment of a groundwater well.

(2) The department shall authorize the governing board of a water management district to exercise any power authorized to be exercised by the department under ss. 373.309, 373.313, 373.316, 373.319, 373.323, 373.329, and 373.333 and shall encourage the district to fully exercise such powers as soon as practicable.

(3) Delegations pursuant to subsections (1) and (2) and ss. 373.323 and 373.333 may be rescinded only if the secretary determines that such delegations are not being carried out in accordance with the rules of the department.

(4) Notwithstanding the provision in this section for delegation of authority to a water management district, the department may prescribe minimum standards for the location, construction, repair, and abandonment of water wells throughout all or parts of the state, as may be determined by the department.

History.—s. 2, ch. 79-160; s. 76, ch. 83-310; s. 11, ch. 88-242; s. 12, ch. 2013-92.



373.309 - Authority to adopt rules and procedures.

373.309 Authority to adopt rules and procedures.—

(1) The department shall adopt, and may from time to time amend, rules governing the location, construction, repair, and abandonment of water wells and shall be responsible for the administration of this part. With respect thereto, the department shall:

(a) Enforce the provisions of this part and any rules adopted pursuant thereto.

(b) Delegate, by interagency agreement adopted pursuant to s. 373.046, to water management districts, the Department of Health, or any other political subdivision any of its authority under this part in the administration of the rules adopted hereunder under such terms and conditions as may be agreed upon, and may rescind such delegation upon a determination that the program is not being adequately administered.

(c) Establish procedures and forms for the submission, review, approval, and rejection of applications, notifications, and reports required under this part.

(d) Require at its discretion the making and filing of logs, and the saving of cuttings and cores, which shall be delivered to the department.

(e) Encourage prevention of potable water well contamination and promote cost-effective remediation of contaminated potable water supplies by use of the Water Quality Assurance Trust Fund as provided in s. 376.307(1)(e) and establish by rule:

1. Delineation of areas of groundwater contamination for implementation of well location and construction, testing, permitting, and clearance requirements as set forth in subparagraphs 2., 3., 4., 5., and 6. The department shall make available to water management districts, regional planning councils, the Department of Health, and county building and zoning departments, maps or other information on areas of contamination, including areas of ethylene dibromide contamination. Such maps or other information shall be made available to property owners, realtors, real estate associations, property appraisers, and other interested persons upon request and upon payment of appropriate costs.

2. Requirements for testing for suspected contamination in areas of known contamination, as a prerequisite for clearance of a water well for drinking purposes. The department is authorized to establish criteria for acceptance of water quality testing results from the Department of Health and laboratories certified by the Department of Health, and is authorized to establish requirements for sample collection quality assurance.

3. Requirements for mandatory connection to available potable water systems in areas of known contamination, wherein the department may prohibit the permitting and construction of new potable water wells.

4. Location and construction standards for public and all other potable water wells permitted in areas of contamination. Such standards shall be designed to minimize the effects of such contamination.

5. A procedure for permitting all potable water wells in areas of known contamination. Any new water well that is to be used for drinking water purposes and that does not meet construction standards pursuant to subparagraph 4. must be abandoned and plugged by the owner. Water management districts shall implement, through delegation from the department, the permitting and enforcement responsibilities of this subparagraph.

6. A procedure for clearing for use all potable water wells, except wells that serve a public water supply system, in areas of known contamination. If contaminants are found upon testing pursuant to subparagraph 2., a well may not be cleared for use without a filter or other means of preventing the users of the well from being exposed to deleterious amounts of contaminants. The Department of Health shall implement the responsibilities of this subparagraph.

7. Fees to be paid for well construction permits and clearance for use. The fees shall be based on the actual costs incurred by the water management districts, the Department of Health, or other political subdivisions in carrying out the responsibilities related to potable water well permitting and clearance for use. The fees shall provide revenue to cover all such costs and shall be set according to the following schedule:

a. The well construction permit fee may not exceed $500.

b. The clearance fee may not exceed $50.

8. Procedures for implementing well-location, construction, testing, permitting, and clearance requirements as set forth in subparagraphs 2.-6. within areas that research or monitoring data indicate are vulnerable to contamination with nitrate, or areas in which the department provides a subsidy for restoration or replacement of contaminated drinking water supplies through extending existing water lines or developing new water supply systems pursuant to s. 376.307(1)(e). The department shall consult with the Florida Ground Water Association in the process of developing rules pursuant to this subparagraph.

All fees and funds collected by each delegated entity pursuant to this part shall be deposited in the appropriate operating account of that entity.

(f) Issue such additional regulations and take such other actions as may be necessary to carry out the provisions of this part.

(2) Notwithstanding ss. 373.219 and 373.326 or any other provision of this chapter or any rule adopted pursuant to this chapter, in any area identified by department rule pursuant to subparagraph (1)(e)1. as an area of known groundwater contamination, the department may by rule require a permit to construct or use any well which is or may be used as a source of drinking water. Rules adopted pursuant to paragraph (1)(e) shall specifically provide for uniformity in permitting of potable water wells in areas of groundwater contamination and shall be adopted by each delegated party.

History.—s. 3, part III, ch. 72-299; s. 229, ch. 81-259; s. 5, ch. 88-393; s. 9, ch. 91-305; s. 9, ch. 94-311; s. 39, ch. 96-321; s. 32, ch. 97-160; s. 67, ch. 99-8.



373.313 - Prior permission and notification.

373.313 Prior permission and notification.—

(1) Taking into consideration other applicable state laws, in any geographical area where the department determines such permission to be reasonably necessary to protect the groundwater resources, prior permission shall be obtained from the department for each of the following:

(a) The construction of any water well;

(b) The repair of any water well; or

(c) The abandonment of any water well.

However, in any area where undue hardship might arise by reason of such requirement, prior permission will not be required.

(2) The department shall be notified of any of the following whenever prior permission is not required:

(a) The construction of any water well;

(b) The repair of any water well; or

(c) The abandonment of any water well.

History.—s. 4, part III, ch. 72-299.



373.314 - Citation of rule.

373.314 Citation of rule.—In addition to any other provisions within this part or any rules promulgated hereunder, the permitting agency shall, when requesting information for a permit application pursuant to this part or such rules promulgated hereunder, cite a specific rule. If a request for information cannot be accompanied by a rule citation, failure to provide such information cannot be grounds to deny a permit.

History.—s. 5, ch. 79-161.



373.316 - Existing installations.

373.316 Existing installations.—No well in existence on the effective date of this part shall be required to conform to the provisions of s. 373.313 or any rules or regulations adopted pursuant thereto. However, any well now or hereafter abandoned or repaired as defined in this part shall be brought into compliance with the requirements of this part and any applicable rules or regulations with respect to abandonment of wells, and any well which is determined by the department to be a hazard to the groundwater resources must comply with the provisions of this part and applicable rules and regulations within a reasonable time after notification of such determination has been given.

History.—s. 5, part III, ch. 72-299.



373.319 - Inspections.

373.319 Inspections.—

(1) The department is authorized to inspect any water well or abandoned water well. Duly authorized representatives of the department may at reasonable times enter upon and shall be given access to any premises for the purpose of such inspection.

(2) If upon the basis of such inspections the department finds applicable laws, rules, or regulations have not been complied with, it shall disapprove the well. If disapproved, no well shall thereafter be used until brought into compliance with the rules and regulations promulgated under this law.

History.—s. 6, part III, ch. 72-299; s. 14, ch. 78-95.



373.323 - Licensure of water well contractors; application, qualifications, and examinations; equipment identification.

373.323 Licensure of water well contractors; application, qualifications, and examinations; equipment identification.—

(1) Every person who wishes to engage in business as a water well contractor shall obtain from the water management district a license to conduct such business. Licensure under this part by a water management district shall be the only water well contractor license required for the construction, repair, or abandonment of water wells in the state or any political subdivision thereof.

(2) Each person desiring to be licensed as a water well contractor shall apply to take the licensure examination. Application shall be made to the water management district in which the applicant resides or in which his or her principal place of business is located. A resident of another state shall apply to the water management district in which most of the business of the applicant will take place. Application shall be made on forms provided by the water management district.

(3) An applicant who meets the following requirements shall be entitled to take the water well contractor licensure examination:

(a) Is at least 18 years of age.

(b) Has at least 2 years of experience in constructing, repairing, or abandoning water wells. Satisfactory proof of such experience shall be demonstrated by providing:

1. Evidence of the length of time the applicant has been engaged in the business of the construction, repair, or abandonment of water wells as a major activity, as attested to by a letter from a water well contractor or a letter from a water well inspector employed by a governmental agency.

2. A list of at least 10 water wells that the applicant has constructed, repaired, or abandoned within the preceding 5 years. Of these wells, at least seven must have been constructed, as defined in s. 373.303(2), by the applicant. The list shall also include:

a. The name and address of the owner or owners of each well.

b. The location, primary use, and approximate depth and diameter of each well that the applicant has constructed, repaired, or abandoned.

c. The approximate date the construction, repair, or abandonment of each well was completed.

(c) Has completed the application form and remitted a nonrefundable application fee.

(4) The department shall prepare an examination which shall test an applicant’s knowledge of rules and regulations adopted under this part; ability to construct, repair, and abandon a well; and ability to supervise, direct, manage, and control the contracting activities of a water well contracting business. The department shall provide each water management district and representatives of the water well contracting industry with meaningful opportunity to participate in the development of the examination.

(5) The water management district shall issue a water well contracting license to any applicant who receives a passing grade on the examination, has paid the initial application fee, takes and completes, to the satisfaction of the department, a minimum of 12 hours of approved coursework, and has complied with the requirements of this section. A passing grade on the examination shall be as established by the department by rule. A license issued by any water management district shall be valid in every water management district in the state.

(6) An employee of a political subdivision or of a governmental entity engaged in water well drilling shall be licensed pursuant to this part but shall be exempt from paying fees required pursuant to this part.

(7) When a water management district has probable cause to believe that any person not licensed as a water well contractor has violated any provision of this part or any statute that relates to the construction, repair, or abandonment of water wells, or any rule adopted pursuant thereto, the water management district may issue and deliver to such person a notice to cease and desist from such violation. In addition, the water management district may issue and deliver a notice to cease and desist to any person who aids and abets the unlicensed construction, repair, or abandonment of a water well by employing an unlicensed person. For the purpose of enforcing a cease and desist order, a water management district may file a proceeding in the name of the state seeking issuance of an injunction or a writ of mandamus against any person who violates any provision of such order.

(8) The department shall adopt rules which specifically provide for uniformity among all water management districts for the application process and qualifications for licensure, providing each water management district and representatives of the water well contracting industry with meaningful opportunity to participate in the development of the rules as they are drafted. The rules shall be adopted by each water management district.

(9) Each piece of drilling equipment owned, leased, or operated by a water well contractor shall have the water well contractor’s license number prominently displayed thereon.

(10) Water well contractors licensed under this section may install, repair, and modify pumps and tanks in accordance with the Florida Building Code, Plumbing; Section 612—Wells pumps and tanks used for private potable water systems. In addition, licensed water well contractors may install pumps, tanks, and water conditioning equipment for all water systems.

(11) A licensed well water contractor may facilitate the performance of additional work by an appropriately licensed contractor which is incidental to the construction, repair, or abandonment of a water well. For purposes of this subsection, incidental work is limited to the electrical connection of a pump, connecting a well to a residential dwelling, constructing a pump house or pump vault of 100 square feet or less, constructing a nonstructural well slab of 100 square feet or less, constructing fencing, and landscaping. This part does not authorize a licensed water well contractor to perform any services or work for which a license under chapter 489 is required.

History.—s. 7, part III, ch. 72-299; s. 114, ch. 77-104; s. 14, ch. 78-95; s. 77, ch. 83-310; s. 1, ch. 84-94; ss. 12, 23, 24, ch. 88-242; s. 4, ch. 91-429; s. 602, ch. 95-148; s. 4, ch. 2001-186; s. 16, ch. 2001-270; s. 1, ch. 2006-87; s. 9, ch. 2009-243; s. 13, ch. 2013-92; s. 2, ch. 2014-154; s. 2, ch. 2016-130.



373.324 - License renewal.

373.324 License renewal.—

(1) A water well contractor shall submit an application for renewal of a license to the water management district which issued the license.

(2) The water management district shall renew a license upon receipt of the renewal application, proof of completion of 12 classroom hours of continuing education for each renewal cycle, and renewal fee.

(3) The department shall prescribe by rule the method for renewal of a license, which shall include continuing education requirements of not less than 12 classroom hours for each renewal cycle. However, if a water well contractor has received his or her first license within 180 days before the end of the biennium renewal of licenses, the continuing education requirements shall be waived for the licensee’s first renewal cycle. Notwithstanding s. 373.329, the department by rule shall establish an administrative fee based on the actual costs incurred in administering the responsibilities related to continuing education requirements.

(4) The department shall adopt rules establishing a procedure for the biennial renewal of licenses, which shall be adopted by each water management district.

(5) A license which is not renewed at the end of the biennium prescribed by the department shall automatically revert to inactive status. Such license may be reactivated only if the licensee meets the qualifications for reactivation in s. 373.325.

(6) At least 60 days prior to the automatic reversion of a license to inactive status, the water management district shall mail a notice of such reversion to the last known address of the licensee.

(7) Notwithstanding the renewal requirements in subsection (3) and s. 250.4815 for members of the Florida National Guard and the United States Armed Forces Reserves, any active water well contractor license issued under this part to a servicemember as defined in s. 250.01 or his or her spouse, both of whom reside in Florida, may not become inactive while the servicemember is serving on military orders which take him or her over 35 miles from his or her residence and shall be considered an active license for up to 180 days after the servicemember returns to his or her Florida residence. If the license renewal requirements are met within the 180-day extension period, the servicemember or his or her spouse may not be charged any additional costs, such as, but not limited to, late fees or delinquency fees, above the normal license fees. This subsection does not waive renewal requirements such as registering, continuing education, and all associated fees. The servicemember must present to the water management district issuing the license a copy of his or her official military orders or a written verification from the member’s commanding officer before the end of the 180-day period in order to qualify for the extension.

History.—ss. 13, 24, ch. 88-242; s. 4, ch. 91-429; s. 17, ch. 2001-270; s. 2, ch. 2006-87.



373.325 - Inactive status.

373.325 Inactive status.—A license which has become inactive pursuant to s. 373.324 may be renewed or reactivated upon application to the water management district, as follows:

(1) A license which has been inactive for 1 year or less after the end of the biennium prescribed by the department may be renewed pursuant to s. 373.324 upon application to the water management district and upon payment of the renewal and penalty fees as provided in s. 373.329. Such renewed license shall expire 2 years after the date the license automatically reverted to inactive status.

(2) A license which has been inactive for more than 1 year may be reactivated upon application to the water management district for licensure pursuant to the requirements of s. 373.323.

History.—ss. 14, 24, ch. 88-242; s. 4, ch. 91-429.



373.326 - Exemptions.

373.326 Exemptions.—

(1) When the water management district finds that compliance with all requirements of this part would result in undue hardship, an exemption from any one or more such requirements may be granted by the water management district to the extent necessary to ameliorate such undue hardship and to the extent such exemption can be granted without impairing the intent and purpose of this part.

(2) Nothing in this part shall prevent a person who has not obtained a license pursuant to s. 373.323 from constructing a well that is 2 inches or under in diameter, on the person’s own or leased property, intended for use only in a single-family house which is his or her residence, or intended for use only for farming purposes on the person’s farm, and when the waters to be produced are not intended for use by the public or any residence other than his or her own, provided that such person complies with all local and state rules and regulations relating to the construction of water wells.

(3) A permit may not be required under this part for any well authorized pursuant to ss. 403.061 and 403.087 under the State Underground Injection Control Program identified in chapter 62-528, Florida Administrative Code, as Class I, Class II, Class III, Class IV, or Class V Groups 2-9. However, such wells must be constructed by persons who have obtained a license pursuant to s. 373.323 as otherwise required by law.

History.—s. 8, part III, ch. 72-299; s. 1, ch. 84-94; ss. 15, 23, 24, ch. 88-242; s. 4, ch. 91-429; s. 603, ch. 95-148; s. 6, ch. 2012-205.



373.329 - Fees for licensure.

373.329 Fees for licensure.—The department by rule shall establish fees to be paid for application for licensure, application for license renewal, and the penalty fee for renewal of a license which has been inactive for 1 year or less. The fees shall be based on the actual costs incurred by the water management districts in carrying out the responsibilities related to licensure of water well contractors as derived from estimates provided by the water management districts of the revenue required to implement this part, but shall not exceed the following amounts:

(1) Application for initial licensure, $150.

(2) Biennial license renewal, $50.

(3) Penalty for renewal of a license which has been inactive for 1 year or less, $75.

All fees and other moneys collected by a water management district pursuant to this part shall be deposited in the general operating fund of the water management district.

History.—s. 9, part III, ch. 72-299; s. 16, ch. 73-190; s. 1, ch. 84-94; ss. 16, 23, 24, ch. 88-242; s. 4, ch. 91-429.



373.333 - Disciplinary guidelines; adoption and enforcement; license suspension or revocation.

373.333 Disciplinary guidelines; adoption and enforcement; license suspension or revocation.—

(1) The department shall adopt by rule disciplinary guidelines applicable to each specific ground for disciplinary action which may be imposed by the water management districts, providing each water management district and representatives of the water well contracting industry with meaningful opportunity to participate in the development of the disciplinary guideline rules as they are drafted. The disciplinary guidelines shall be adopted by each water management district. The guideline rules shall be consistently applied by the water management districts and shall:

(a) Specify a meaningful range of designated penalties based upon the severity and repetition of specific offenses.

(b) Distinguish minor violations from those which endanger public health, safety, and welfare or contaminate the water resources.

(c) Inform the public of likely penalties which may be imposed for proscribed conduct.

A specific finding of mitigating or aggravating circumstances shall allow a water management district to impose a penalty other than that provided in the guidelines. Disciplinary action may be taken by any water management district, regardless of where the contractor’s license was issued.

(2) Whenever the water management district has reasonable grounds for believing that there has been a violation of this part or any rule or regulation adopted pursuant hereto, it shall give written notice to the person alleged to be in violation. Such notice shall identify the provision of this part or regulation issued hereunder alleged to be violated and the facts alleged to constitute such violation.

(3) Such notice shall be served in the manner required by law for the service of process upon a person in a civil action or by registered United States mail to the last known address of the person. The water management district shall send copies of such notice only to persons who have specifically requested such notice or to entities with which the water management district has formally agreed to provide such notice. Notice alleging a violation of a rule setting minimum standards for the location, construction, repair, or abandonment of wells shall be accompanied by an order of the water management district requiring remedial action which, if taken within the time specified in such order, will effect compliance with the requirements of this part and regulations issued hereunder. Such order shall become final unless a request for hearing as provided in chapter 120 is made within 30 days from the date of service of such order. Upon compliance, notice shall be served by the water management district in a timely manner upon each person and entity who received notice of a violation, stating that compliance with the order has been achieved.

(4) The following acts constitute grounds for which disciplinary actions specified in subsection (5) may be taken by a water management district:

(a) Attempting to obtain, obtaining, or renewing a license under this part by bribery or fraudulent misrepresentation.

(b) Being convicted or found guilty, regardless of adjudication, of fraud or deceit; or of gross negligence, incompetency, or misconduct in the performance of work; or of a crime in any jurisdiction which directly relates to the practice of water well contracting or the ability to practice water well contracting. A plea of nolo contendere shall create a presumption of guilt to the underlying criminal charges, and the water management district shall allow the person being disciplined to present any evidence relevant to the underlying charges and the circumstances surrounding his or her plea.

(c) Allowing any other person to use the license.

(d) Violating or refusing to comply with any provision of this part or a rule adopted by the department or water management district, or any order of the water management district previously entered in a disciplinary hearing.

(e) Constructing, repairing, or abandoning a water well without first obtaining all applicable permits.

(f) Having had administrative or disciplinary action relating to water well construction, repair, or abandonment taken by any municipality or county or by any state agency, which action shall be reviewed by the water management district before the water management district takes any disciplinary action of its own.

(g) Practicing with a revoked, suspended, or inactive license.

(5) When the water management district finds a person guilty of any of the grounds set forth in subsection (4), it may enter an order imposing one or more of the following disciplinary actions:

(a) Denial of an application for licensure or for renewal of a license.

(b) Revocation or suspension of a license.

(c) Imposition of an administrative fine not to exceed $5,000 for each count or separate offense.

(d) Placement of the water well contractor on probation for a period of time subject to such conditions as the water management district may specify.

(e) Restriction of the licensee’s authorized scope of practice.

(6) When disciplinary action is taken against a contractor which results in suspension or revocation of the contractor’s license, a water management district shall notify each water management district of such action.

(7) The water management district shall reissue the license of a contractor whose license has been suspended or revoked upon determination by the water management district that the disciplined person has complied with all of the terms and conditions set forth in the final order.

(8) The water management district may impose through an order an administrative fine not to exceed $5,000 per occurrence against an unlicensed person if it determines that the unlicensed person has engaged in the practice of water well contracting for which a license is required.

History.—s. 10, part III, ch. 72-299; s. 78, ch. 83-310; s. 1, ch. 84-94; s. 3, ch. 84-338; s. 2, ch. 84-341; ss. 17, 23, 24, ch. 88-242; s. 4, ch. 91-429; s. 604, ch. 95-148; s. 3, ch. 2006-87; s. 20, ch. 2009-243.



373.335 - Clearinghouse.

373.335 Clearinghouse.—The department, in conjunction with the water management districts, shall establish a statewide clearinghouse which will allow each water management district to access information regarding water well contractor licensees and their license numbers, any violation by any such licensee, and any disciplinary action taken by a water management district.

History.—ss. 18, 24, ch. 88-242; s. 4, ch. 91-429.



373.336 - Unlawful acts; penalties.

373.336 Unlawful acts; penalties.—

(1) It is unlawful for any person to:

(a) Practice water well contracting without an active license issued pursuant to this part.

(b) Construct, repair, or abandon a water well, or operate drilling equipment for such purpose, unless employed by or under the supervision of a licensed water well contractor or exempt under s. 373.326.

(c) Give false or forged evidence to obtain a license.

(d) Present as his or her own the license of another.

(e) Use or attempt to use a license to practice water well contracting which license has been suspended, revoked, or placed on inactive status.

(f) Engage in willful or repeated violation of this part or of any department rule or regulation or water management district or state agency rule or regulation relating to water wells which endangers the public health, safety, and welfare.

(2) It is unlawful for a business entity to engage in water well contracting or to perform any activity for which a license as a water well contractor is required unless a licensed water well contractor is responsible for supervising such activity of the business entity.

(3) Any person who violates any provision of this part or regulation or order issued hereunder shall, upon conviction, be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Continuing violation after an order or conviction shall constitute a separate violation for each day so continued.

History.—s. 11, part III, ch. 72-299; s. 17, ch. 73-190; s. 1, ch. 84-94; ss. 19, 23, 24, ch. 88-242; s. 57, ch. 91-224; s. 4, ch. 91-429; s. 605, ch. 95-148.



373.337 - Rules.

373.337 Rules.—The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part, providing each water management district and representatives of the water well contracting industry with meaningful opportunity to participate in the development of the rules as they are drafted. The rules shall be adopted by each water management district.

History.—ss. 20, 24, ch. 88-242; s. 4, ch. 91-429; s. 85, ch. 98-200.



373.342 - Permits.

373.342 Permits.—

(1) The governing board of any water management district which, pursuant to the authority delegated to it by the department under s. 373.308 or s. 373.309, regulates water wells may in its discretion authorize its executive director to issue permits for the construction, repair, or modification of any water well.

(2) In granting authority to its executive director under subsection (1), the governing board shall prescribe those certain circumstances in which such a permit may be issued.

History.—s. 3, ch. 79-160; s. 1, ch. 84-94; ss. 21, 23, ch. 88-242; s. 10, ch. 91-305.






Part IV - MANAGEMENT AND STORAGE OF SURFACE WATERS (ss. 373.403-373.468)

373.403 - Definitions.

373.403 Definitions.—When appearing in this part or in any rule, regulation, or order adopted pursuant thereto, the following terms mean:

(1) “Dam” means any artificial or natural barrier, with appurtenant works, raised to obstruct or impound, or which does obstruct or impound, any of the surface waters of the state.

(2) “Appurtenant works” means any artificial improvements to a dam which might affect the safety of such dam or, when employed, might affect the holding capacity of such dam or of the reservoir or impoundment created by such dam.

(3) “Impoundment” means any lake, reservoir, pond, or other containment of surface water occupying a bed or depression in the earth’s surface and having a discernible shoreline.

(4) “Reservoir” means any artificial or natural holding area which contains or will contain the water impounded by a dam.

(5) “Works” means all artificial structures, including, but not limited to, ditches, canals, conduits, channels, culverts, pipes, and other construction that connects to, draws water from, drains water into, or is placed in or across the waters in the state.

(6) “Closed system” means any reservoir or works located entirely within agricultural lands owned or controlled by the user and which requires water only for the filling, replenishing, and maintaining the water level thereof.

(7) “Alter” means to extend a dam or works beyond maintenance in its original condition, including changes which may increase or diminish the flow or storage of surface water which may affect the safety of such dam or works.

(8) “Maintenance” or “repairs” means remedial work of a nature as may affect the safety of any dam, impoundment, reservoir, or appurtenant work or works, but excludes routine custodial maintenance.

(9) “Drainage basin” means a subdivision of a watershed.

(10) “Stormwater management system” means a system which is designed and constructed or implemented to control discharges which are necessitated by rainfall events, incorporating methods to collect, convey, store, absorb, inhibit, treat, use, or reuse water to prevent or reduce flooding, overdrainage, environmental degradation, and water pollution or otherwise affect the quantity and quality of discharges from the system.

(11) “State water quality standards” means water quality standards adopted pursuant to chapter 403.

(12) “Watershed” means the land area which contributes to the flow of water into a receiving body of water.

(13) “Dredging” means excavation, by any means, in surface waters or wetlands, as delineated in s. 373.421(1). It also means the excavation, or creation, of a water body which is, or is to be, connected to surface waters or wetlands, as delineated in s. 373.421(1), directly or via an excavated water body or series of water bodies.

(14) “Filling” means the deposition, by any means, of materials in surface waters or wetlands, as delineated in s. 373.421(1).

(15) “Estuary” means a semienclosed, naturally existing coastal body of water which has a free connection with the open sea and within which seawater is measurably diluted with fresh water derived from riverine systems.

(16) “Lagoon” means a naturally existing coastal zone depression which is below mean high water and which has permanent or ephemeral communications with the sea, but which is protected from the sea by some type of naturally existing barrier.

(17) “Seawall” means a manmade wall or encroachment, except riprap, which is made to break the force of waves and to protect the shore from erosion.

(18) “Ecological value” means the value of functions performed by uplands, wetlands, and other surface waters to the abundance, diversity, and habitats of fish, wildlife, and listed species. These functions include, but are not limited to, providing cover and refuge; breeding, nesting, denning, and nursery areas; corridors for wildlife movement; food chain support; and natural water storage, natural flow attenuation, and water quality improvement, which enhances fish, wildlife, and listed species utilization.

(19) “Mitigation bank” means a project permitted under s. 373.4136 undertaken to provide for the withdrawal of mitigation credits to offset adverse impacts authorized by a permit under this part.

(20) “Mitigation credit” means a standard unit of measure which represents the increase in ecological value resulting from restoration, enhancement, preservation, or creation activities.

(21) “Mitigation service area” means the geographic area within which mitigation credits from a mitigation bank may be used to offset adverse impacts of activities regulated under this part.

(22) “Offsite regional mitigation” means mitigation on an area of land off the site of an activity permitted under this part, where an applicant proposes to mitigate the adverse impacts of only the applicant’s specific activity as a requirement of the permit, which provides regional ecological value, and which is not a mitigation bank permitted under s. 373.4136.

History.—s. 1, part IV, ch. 72-299; s. 18, ch. 73-190; s. 4, ch. 80-259; s. 1, ch. 82-101; s. 11, ch. 89-279; s. 28, ch. 93-213; s. 4, ch. 96-371.



373.406 - Exemptions.

373.406 Exemptions.—The following exemptions shall apply:

(1) Nothing herein, or in any rule, regulation, or order adopted pursuant hereto, shall be construed to affect the right of any natural person to capture, discharge, and use water for purposes permitted by law.

(2) Notwithstanding s. 403.927, nothing herein, or in any rule, regulation, or order adopted pursuant hereto, shall be construed to affect the right of any person engaged in the occupation of agriculture, silviculture, floriculture, or horticulture to alter the topography of any tract of land, including, but not limited to, activities that may impede or divert the flow of surface waters or adversely impact wetlands, for purposes consistent with the normal and customary practice of such occupation in the area. However, such alteration or activity may not be for the sole or predominant purpose of impeding or diverting the flow of surface waters or adversely impacting wetlands. This exemption applies to lands classified as agricultural pursuant to s. 193.461 and to activities requiring an environmental resource permit pursuant to this part. This exemption does not apply to any activities previously authorized by an environmental resource permit or a management and storage of surface water permit issued pursuant to this part or a dredge and fill permit issued pursuant to chapter 403. This exemption has retroactive application to July 1, 1984.

(3) Nothing herein, or in any rule, regulation, or order adopted pursuant hereto, shall be construed to be applicable to construction, operation, or maintenance of any agricultural closed system. However, part II of this chapter shall be applicable as to the taking and discharging of water for filling, replenishing, and maintaining the water level in any such agricultural closed system. This subsection shall not be construed to eliminate the necessity to meet generally accepted engineering practices for construction, operation, and maintenance of dams, dikes, or levees.

(4) All rights and restrictions set forth in this section shall be enforced by the governing board or the Department of Environmental Protection or its successor agency, and nothing contained herein shall be construed to establish a basis for a cause of action for private litigants.

(5) The department or the governing board may by rule establish general permits for stormwater management systems which have, either singularly or cumulatively, minimal environmental impact. The department or the governing board also may establish by rule exemptions or general permits that implement interagency agreements entered into pursuant to s. 373.046, s. 378.202, s. 378.205, or s. 378.402.

(6) Any district or the department may exempt from regulation under this part those activities that the district or department determines will have only minimal or insignificant individual or cumulative adverse impacts on the water resources of the district. The district and the department are authorized to determine, on a case-by-case basis, whether a specific activity comes within this exemption. Requests to qualify for this exemption shall be submitted in writing to the district or department, and such activities shall not be commenced without a written determination from the district or department confirming that the activity qualifies for the exemption.

(7) Nothing in this part, or in any rule or order adopted under this part, may be construed to require a permit for mining activities for which an operator receives a life-of-the-mine permit under s. 378.901.

(8) Certified aquaculture activities which apply appropriate best management practices adopted pursuant to s. 597.004 are exempt from this part.

(9) Implementation of measures having the primary purpose of environmental restoration or water quality improvement on agricultural lands are exempt from regulation under this part where these measures or practices are determined by the district or department, on a case-by-case basis, to have minimal or insignificant individual and cumulative adverse impact on the water resources of the state. The district or department shall provide written notification as to whether the proposed activity qualifies for the exemption within 30 days after receipt of a written notice requesting the exemption. No activity under this exemption shall commence until the district or department has provided written notice that the activity qualifies for the exemption.

(10) Implementation of interim measures or best management practices adopted pursuant to s. 403.067 that are by rule designated as having minimal individual or cumulative adverse impacts to the water resources of the state are exempt from regulation under this part.

(11) Any district or the department may adopt rules to exempt from regulation under this part any system for a mining or mining-related activity that is described in or covered by an exemption confirmation letter issued by the district pursuant to applicable rules implementing this part that were in effect at the time the letter was issued, and that will not be harmful to the water resources. Such rules may include provisions for the duration of this exemption.

(12) An overwater pier, dock, or a similar structure located in a deepwater port listed in s. 311.09 is not considered to be part of a stormwater management system for which this chapter or chapter 403 requires stormwater from impervious surfaces to be treated if:

(a) The port has a stormwater pollution prevention plan for industrial activities pursuant to the National Pollutant Discharge Elimination System Program; and

(b) The stormwater pollution prevention plan also provides similar pollution prevention measures for other activities that are not subject to the National Pollutant Discharge Elimination System Program and that occur on the port’s overwater piers, docks, and similar structures.

(13) Nothing in this part, or in any rule, regulation, or order adopted pursuant to this part, applies to construction, alteration, operation, or maintenance of any wholly owned, manmade excavated farm ponds, as defined in s. 403.927, constructed entirely in uplands. Alteration or maintenance may not involve any work to connect the farm pond to, or expand the farm pond into, other wetlands or other surface waters. This exemption does not apply to any farm pond that covers an area greater than 15 acres and has an average depth greater than 15 feet, or is less than 50 feet from any wetlands.

(14) Nothing in this part, or in any rule, regulation, or order adopted pursuant to this part, may require a permit for activities affecting wetlands created solely by the unauthorized flooding or interference with the natural flow of surface water caused by an unaffiliated adjoining landowner. Requests to qualify for this exemption must be made within 7 years after the cause of such unauthorized flooding or unauthorized interference with the natural flow of surface water and must be submitted in writing to the district or department. Such activities may not begin without a written determination from the district or department confirming that the activity qualifies for the exemption. This exemption does not expand the jurisdiction of the department or the water management districts and does not apply to activities that discharge dredged or fill material into waters of the United States, including wetlands, subject to federal jurisdiction under s. 404 of the federal Clean Water Act, 33 U.S.C. s. 1344.

History.—s. 2, part IV, ch. 72-299; s. 47, ch. 79-65; s. 5, ch. 80-259; s. 2, ch. 82-101; s. 12, ch. 89-279; s. 268, ch. 94-356; s. 2, ch. 95-215; s. 2, ch. 96-370; s. 15, ch. 98-203; s. 21, ch. 98-333; s. 2, ch. 2000-130; s. 2, ch. 2002-253; s. 6, ch. 2011-164; s. 1, ch. 2011-165; s. 14, ch. 2013-92.



373.407 - Determination of qualification for an agricultural-related exemption.

373.407 Determination of qualification for an agricultural-related exemption.—In the event of a dispute as to the applicability of an exemption, a water management district or landowner may request the Department of Agriculture and Consumer Services to make a binding determination as to whether an existing or proposed activity qualifies for an agricultural-related exemption under s. 373.406(2). The Department of Agriculture and Consumer Services and each water management district shall enter into a memorandum of agreement or amend an existing memorandum of agreement which sets forth processes and procedures by which the Department of Agriculture and Consumer Services shall undertake its review, make a determination effectively and efficiently, and provide notice of its determination to the applicable water management district or landowner. The Department of Agriculture and Consumer Services has exclusive authority to make the determination under this section and may adopt rules to implement this section and s. 373.406(2).

History.—s. 8, ch. 2006-255; s. 2, ch. 2011-165.



373.409 - Headgates, valves, and measuring devices.

373.409 Headgates, valves, and measuring devices.—

(1) The department or the governing board may, by regulation, require the owner of any dam, impoundment, reservoir, appurtenant work, or works subject to the provisions of this part to install and maintain a substantial and serviceable headgate or valve at the point designated by the department or the governing board to measure the water discharged or diverted.

(2) If any owner shall not have constructed or installed such headgate or valve or such measuring device within 60 days after the governing board or department has ordered its construction, the governing board or department shall have such headgate, valve, or measuring device constructed or installed, and the costs of installing the headgate, valve, or measuring device shall be a lien against the owner’s land upon which such installation takes place until the governing board or department is reimbursed in full.

(3) No person shall alter or tamper with a measuring device so as to cause it to register other than the actual amount of water diverted, discharged, or taken. Violation of this subsection shall be a misdemeanor of the second degree, punishable under s. 775.082(4)(b).

History.—s. 3, part IV, ch. 72-299; s. 28, ch. 87-225; s. 49, ch. 91-221.



373.413 - Permits for construction or alteration.

373.413 Permits for construction or alteration.—

(1) Except for the exemptions set forth herein, the governing board or the department may require such permits and impose such reasonable conditions as are necessary to assure that the construction or alteration of any stormwater management system, dam, impoundment, reservoir, appurtenant work, or works will comply with the provisions of this part and applicable rules promulgated thereto and will not be harmful to the water resources of the district. The department or the governing board may delineate areas within the district wherein permits may be required.

(2) A person proposing to construct or alter a stormwater management system, dam, impoundment, reservoir, appurtenant work, or works subject to such permit shall apply to the governing board or department for a permit authorizing such construction or alteration. The application shall contain the following:

(a) Name and address of the applicant.

(b) Name and address of the owner or owners of the land upon which the works are to be constructed and a legal description of such land.

(c) Location of the work.

(d) Sketches of construction pending tentative approval.

(e) Name and address of the person who prepared the plans and specifications of construction.

(f) Name and address of the person who will construct the proposed work.

(g) General purpose of the proposed work.

(h) Such other information as the governing board or department may require.

(3) After receipt of an application for a permit, the governing board or department shall publish notice of the application by sending a notice to any persons who have filed a written request for notification of any pending applications affecting the particular designated area. Such notice may be sent by regular mail. The notice shall contain the name and address of the applicant; a brief description of the proposed activity, including any mitigation; the location of the proposed activity, including whether it is located within an Outstanding Florida Water or aquatic preserve; a map identifying the location of the proposed activity subject to the application; a depiction of the proposed activity subject to the application; a name or number identifying the application and the office where the application can be inspected; and any other information required by rule.

(4) In addition to the notice required by subsection (3), the governing board or department may publish, or require an applicant to publish at the applicant’s expense, in a newspaper of general circulation within the affected area, a notice of receipt of the application and a notice of intended agency action. This subsection does not limit the discretionary authority of the department or the governing board of a water management district to publish, or to require an applicant to publish at the applicant’s expense, any notice under this chapter. The governing board or department shall also provide notice of this intended agency action to the applicant and to persons who have requested a copy of the intended agency action for that specific application.

(5) The governing board or department may charge a subscription fee to any person who has filed a written request for notification of any pending applications to cover the cost of duplication and mailing charges.

(6) It is the intent of the Legislature that the governing board or department exercise flexibility in the permitting of stormwater management systems associated with the construction or alteration of systems serving state transportation projects and facilities. Because of the unique limitations of linear facilities, the governing board or department shall balance the expenditure of public funds for stormwater treatment for state transportation projects and facilities with the benefits to the public in providing the most cost-efficient and effective method of achieving the treatment objectives. In consideration thereof, the governing board or department shall allow alternatives to onsite treatment, including, but not limited to, regional stormwater treatment systems. The Department of Transportation is responsible for treating stormwater generated from state transportation projects but is not responsible for the abatement of pollutants and flows entering its stormwater management systems from offsite sources; however, this subsection does not prohibit the Department of Transportation from receiving and managing such pollutants and flows when cost effective and prudent. Further, in association with right-of-way acquisition for state transportation projects, the Department of Transportation is responsible for providing stormwater treatment and attenuation for the acquired right-of-way but is not responsible for modifying permits for adjacent lands affected by right-of-way acquisition when it is not the permittee. The governing board or department may establish, by rule, specific criteria to implement the management and treatment alternatives and activities under this subsection.

History.—s. 4, part IV, ch. 72-299; s. 19, ch. 73-190; s. 14, ch. 78-95; s. 13, ch. 89-279; s. 500, ch. 94-356; s. 74, ch. 2012-174.



373.4131 - Statewide environmental resource permitting rules.

373.4131 Statewide environmental resource permitting rules.—

(1) The department shall initiate rulemaking to adopt, in coordination with the water management districts, statewide environmental resource permitting rules governing the construction, alteration, operation, maintenance, repair, abandonment, and removal of any stormwater management system, dam, impoundment, reservoir, appurtenant work, works, or any combination thereof, under this part.

(a) The rules must provide for statewide, consistent regulation of activities under this part and must include, at a minimum:

1. Criteria and thresholds for requiring permits.

2. Types of permits.

3. Procedures governing the review of applications and notices, duration and modification of permits, operational requirements, transfers of permits, provisions for emergencies, and provisions for abandonment and removal of systems.

4. Exemptions and general permits that do not allow significant adverse impacts to occur individually or cumulatively.

5. Conditions for issuance.

6. General permit conditions, including monitoring, inspection, and reporting requirements.

7. Standardized fee categories for activities under this part to promote consistency. The department and water management districts may amend fee rules to reflect the standardized fee categories but are not required to adopt identical fees for those categories.

8. Application, notice, and reporting forms. To the maximum extent practicable, the department and water management districts shall provide for electronic submittal of forms and notices.

9. An applicant’s handbook that, at a minimum, contains general program information, application and review procedures, a specific discussion of how environmental criteria are evaluated, and discussion of stormwater quality and quantity criteria.

(b) The rules must provide for a conceptual permit for a municipality or county that creates a stormwater management master plan for urban infill and redevelopment areas or community redevelopment areas created under chapter 163. Upon approval by the department or water management district, the master plan shall become part of the conceptual permit issued by the department or water management district. The rules must additionally provide for an associated general permit for the construction and operation of urban redevelopment projects that meet the criteria established in the conceptual permit. The following requirements must also be met:

1. The conceptual permit and associated general permit must not conflict with the requirements of a federally approved program pursuant to s. 403.0885 or with the implementation of s. 403.067(7) regarding total maximum daily loads and basin management action plans.

2. Before a conceptual permit is granted, the municipality or county must assert that stormwater discharges from the urban redevelopment area do not cause or contribute to violations of water quality standards by demonstrating a net improvement in the quality of the discharged water existing on the date the conceptual permit is approved.

3. The conceptual permit may not expire for at least 20 years unless a shorter duration is requested and must include an option to renew.

4. The conceptual permit must describe the rate and volume of stormwater discharges from the urban redevelopment area, including the maximum rate and volume of stormwater discharges as of the date the conceptual permit is approved.

5. The conceptual permit must contain provisions regarding the use of stormwater best management practices and must ensure that stormwater management systems constructed within the urban redevelopment area are operated and maintained in compliance with s. 373.416.

(c) The rules must rely primarily on the rules of the department and water management districts in effect immediately prior to the effective date of this section, except that the department may:

1. Reconcile differences and conflicts to achieve a consistent statewide approach.

2. Account for different physical or natural characteristics, including special basin considerations, of individual water management districts.

3. Implement additional permit streamlining measures.

(d) The application of the rules must continue to be governed by the first sentence of s. 70.001(12).

(2)(a) Upon adoption of the rules, the water management districts shall implement the rules without the need for further rulemaking pursuant to s. 120.54. The rules adopted by the department pursuant to this section shall also be considered the rules of the water management districts. The districts and local governments shall have substantive jurisdiction to implement and interpret rules adopted by the department under this part, consistent with any guidance from the department, in any license or final order pursuant to s. 120.60 or s. 120.57(1)(l).

(b)1. A county, municipality, or local pollution control program that has a delegation of the environmental resource permit program authority or proposes to be delegated such authority under s. 373.441 shall without modification incorporate by reference the rules adopted pursuant to this section.

2. A county, municipality, or local pollution control program that has a delegation of the environmental resource permit program authority under s. 373.441 must amend its local ordinances or regulations to incorporate by reference the applicable rules adopted pursuant to this section within 12 months after the effective date of the rules.

3. Consistent with s. 373.441, this section does not prohibit a county, municipality, or local pollution control program from adopting or implementing regulations that are stricter than those adopted pursuant to this section.

4. The department and each local program with the authority to implement or seeking to implement a delegation of environmental resource permit program authority under s. 373.441 shall identify and reconcile any duplicative permitting processes as part of the delegation.

(c) Until the rules adopted pursuant to this section become effective, existing rules adopted pursuant to this part remain in full force and effect. Existing rules that are superseded by the rules adopted pursuant to this section may be repealed without further rulemaking pursuant to s. 120.54 by publication of a notice of repeal in the Florida Administrative Register and subsequent filing of a list of the rules repealed with the Department of State.

(3)(a) The water management districts, with department oversight, may continue to adopt rules governing design and performance standards for stormwater quality and quantity, and the department may incorporate the design and performance standards by reference for use within the geographic jurisdiction of each district.

(b) If a stormwater management system is designed in accordance with the stormwater treatment requirements and criteria adopted by the department or a water management district under this part, the system design is presumed not to cause or contribute to violations of applicable state water quality standards.

(c) If a stormwater management system is constructed, operated, and maintained for stormwater treatment in accordance with a valid permit or exemption under this part, the stormwater discharged from the system is presumed not to cause or contribute to violations of applicable state water quality standards.

(4) Notwithstanding the adoption of rules pursuant to this section, the following activities shall continue to be governed by the rules adopted by the department, the water management districts, and delegated local programs under this part in effect before the effective date of the rules adopted pursuant to this section, unless the applicant elects review in accordance with the rules adopted pursuant to this section:

(a) The operation and maintenance of any stormwater management system, dam, impoundment, reservoir, appurtenant work, works, or any combination thereof legally in existence before the effective date of the rules adopted pursuant to this section if the terms and conditions of the permit, exemption, or other authorization for such activity continue to be met.

(b) The activities determined in writing by the department, a water management district, or a local government delegated local pollution control program authority under s. 373.441 to be exempt from the permitting requirements of this part, including self-certifications submitted to the department, a water management district, or a delegated local government before the effective date of the rules adopted pursuant to this section.

(c) The activities approved in a permit issued pursuant to this part and the review of activities proposed in a permit application that is complete before the effective date of the rules adopted pursuant to this section. This paragraph applies to any modification of the plans, terms, and conditions of the permit, including new activities, within the geographical area to which the permit applies and to any modification that lessens or does not increase impacts. However, this paragraph does not apply to a modification that is reasonably expected to lead to additional or substantially different impacts.

(5) To ensure consistent implementation and interpretation of the rules adopted pursuant to this section, the department shall conduct or oversee regular assessment and training of its staff and the staffs of the water management districts and local governments delegated local pollution control program authority under s. 373.441.

History.—s. 1, ch. 2012-94; s. 36, ch. 2013-14; s. 1, ch. 2013-176.



373.4132 - Dry storage facility permitting.

373.4132 Dry storage facility permitting.—The governing board or the department shall require a permit under this part, including s. 373.4145, for the construction, alteration, operation, maintenance, abandonment, or removal of a dry storage facility for 10 or more vessels that is functionally associated with a boat launching area. As part of an applicant’s demonstration that such a facility will not be harmful to the water resources and will not be inconsistent with the overall objectives of the district, the governing board or department shall require the applicant to provide reasonable assurance that the secondary impacts from the facility will not cause adverse impacts to the functions of wetlands and surface waters, including violations of state water quality standards applicable to waters as defined in s. 403.031(13), and will meet the public interest test of s. 373.414(1)(a), including the potential adverse impacts to manatees. Nothing in this section shall affect the authority of the governing board or the department to regulate such secondary impacts under this part for other regulated activities.

History.—s. 7, ch. 2006-220.



373.4133 - Port conceptual permits.

373.4133 Port conceptual permits.—

(1) The Legislature finds that seaport facilities are critical infrastructure facilities that significantly support the economic development of the state. The Legislature further finds that it is necessary to provide a method of priority permit review that allows seaports in this state to become internationally competitive.

(2) Any port listed in s. 311.09(1) may apply to the department for a port conceptual permit, including any applicable authorization under chapter 253 to use sovereignty submerged lands under a joint coastal permit pursuant to s. 161.055 or an environmental resource permit issued pursuant to this part, for all or a portion of the area within the geographic boundaries of the port. A private entity with a controlling interest in property used for private industrial marine activities in the immediate vicinity of a port listed in s. 311.09(1) may also apply for a port conceptual permit under this section. A port conceptual permit may be issued for a period of up to 20 years and extended one time for an additional 10 years. A port conceptual permit constitutes the state’s conceptual certification of compliance with state water quality standards for purposes of s. 401 of the Clean Water Act and the state’s conceptual determination that the activities contained in the port conceptual permit are consistent with the state coastal zone management program.

(3) A port conceptual permit application must contain sufficient information to provide reasonable assurance that the engineering and environmental concepts upon which the designs are based are likely to meet applicable rule criteria for issuance of construction permits for subsequent phases of the project. At a minimum, a port conceptual permit application must include the identification of proposed construction areas and areas where construction will not occur; the estimated or maximum anticipated impacts to wetlands and other surface waters and any proposed mitigation for those impacts; the estimated or maximum amount of anticipated impervious surface and the nature of the stormwater treatment system for those areas; and the general location and types of activities on sovereignty submerged lands. Except where construction approval is requested as part of a port conceptual permit application, the application is not required to include final design specifications and drawings. The department shall include conditions in the port conceptual permit specifying the additional information that must be submitted as part of any request for a subsequent construction permit or authorization.

(4) In determining whether a port conceptual permit application shall be approved in whole, approved with modifications or conditions, or denied, the department shall effect a reasonable balance between the potential benefits of the facility and the impacts upon water quality, fish and wildlife, water resources, and other natural resources of the state resulting from the construction and operation of the facility.

(5) A port conceptual permit provides the permitholder with assurance, during the duration of the permit, that the engineering and environmental concepts upon which the designs of the port conceptual permit are based are likely to meet applicable rule criteria for the issuance of construction permits for subsequent phases of the project, if:

(a) There are no changes in the rules governing the conditions of issuance of permits for future phases of the project, and the port conceptual permit is not inconsistent with any total maximum daily load or basin management action plan adopted for the waterbody into which the system discharges or is located pursuant to s. 403.067(7) and department rules regarding total maximum daily loads; and

(b) Applications for proposed future phase activities under the port conceptual permit are consistent with the design and conditions of the issued port conceptual permit. Primary areas for consistency comparisons include the size, location, and extent of the system; type of activity; percent of imperviousness; allowable discharge and points of discharge; location and extent of wetland and other surface water impacts and, if required, a proposed mitigation plan; control elevations; extent of stormwater reuse; and detention or retention volumes. If an application for any subsequent phase activity is made that is not consistent with the terms and conditions of the port conceptual permit, the applicant may request a modification of the port conceptual permit to resolve the inconsistency or that the application be processed independent of the port conceptual permit.

(6) Notwithstanding any other provision of law, a port conceptual permit or associated construction permit, including any applicable sovereignty submerged lands authorization, may authorize advance mitigation for impacts expected as a result of the activities described in the port conceptual permit. Such advance mitigation shall be credited to offset the impacts of such activities when undertaken, to the extent that the advance mitigation is successful.

(7) Final agency action on a port conceptual sovereignty submerged lands authorization associated with a port conceptual permit may not be delegated by the Board of Trustees of the Internal Improvement Trust Fund. However, approval of such an authorization by the board shall constitute a delegation of authority to the department to take final agency action on behalf of the board on any sovereignty submerged lands authorization necessary to construct facilities included in the port conceptual sovereignty submerged lands authorization, unless a member of the board specifically requests that final agency action be brought before the board. Any delegation of authority to the department concerning a private project does not exempt the private project from applicable rules of the board, including lease and easement fees.

(8) Except as otherwise provided in this section, the following procedures apply to the approval or denial of an application for a port conceptual permit or a final permit or authorization:

(a) Applications for a port conceptual permit, including any request for the conceptual approval of the use of sovereignty submerged lands, shall be processed in accordance with the provisions of ss. 373.427 and 120.60, with the following exceptions:

1. An application for a port conceptual permit, and any applications for subsequent construction contained in a port conceptual permit, must be approved or denied within 60 days after receipt of a completed application.

2. The department may request additional information no more than twice, unless the applicant waives this limitation in writing. If the applicant does not provide a response to the second request for additional information within 90 days or another time period mutually agreed upon between the applicant and department, the application shall be considered withdrawn.

3. If the applicant believes that any request for additional information is not authorized by law or agency rule, the applicant may request an informal hearing pursuant to s. 120.57(2) before the Secretary of Environmental Protection to determine whether the application is complete.

4. If a third party petitions to challenge the issuance of a port conceptual permit by the department, the petitioner initiating the action has the burden of ultimate persuasion and, in the first instance, has the burden of going forward with the evidence.

(b) Upon issuance of the department’s notice of intent to issue or deny a port conceptual permit, the applicant shall publish a one-time notice of such intent, prepared by the department, in the newspaper with the largest general circulation in the county or counties where the port is located.

(c) Final agency action on a port conceptual permit is subject to challenge pursuant to ss. 120.569 and 120.57. However, final agency action to authorize subsequent construction of facilities contained in a port conceptual permit may only be challenged by a third party for consistency with the port conceptual permit.

(d) A person who will be substantially affected by a final agency action described in paragraph (c) must initiate administrative proceedings pursuant to ss. 120.569 and 120.57 within 21 days after the publication of the notice of the proposed action. If administrative proceedings are requested, the proceedings are subject to the summary hearing provisions of s. 120.574. However, if the decision of the administrative law judge will be a recommended order rather than a final order, a summary proceeding must be conducted within 90 days after a party files a motion for summary hearing, regardless of whether the parties agree to the summary proceeding.

(9) Notwithstanding any other provision of law, the department and the board are authorized to issue permits and authorizations pursuant to this section in advance of the issuance of any take authorization as provided for in the Endangered Species Act and its implementing regulations if the permits and authorizations include a condition requiring that authorized activities shall not commence until such take authorization is issued and shall be consistent with such authorization. The department shall unilaterally modify any permit or authorization issued pursuant to this section to make the permit or authorization consistent with any subsequently issued incidental take authorization. Such a unilateral modification does not create a point of entry for any substantially affected person to request administrative proceedings under ss. 120.569 and 120.57.

(10) In lieu of meeting the generally applicable stormwater design standards in rules adopted under this part, which create a presumption that stormwater discharged from the system will meet the applicable state water quality standards in the receiving waters, any port listed in s. 311.09(1) may propose alternative stormwater treatment and design criteria for the construction, operation, and maintenance of stormwater management systems serving overwater piers. The proposal shall include such structural components or best management practices to address the stormwater discharge from the pier, including consideration of activities conducted on the pier, as are necessary to provide reasonable assurance that stormwater discharged from the system will meet the applicable state water quality standards in the receiving waters.

(11) The department and the board may adopt rules to implement the provisions of this section under the joint coastal permit provisions of chapter 161, the sovereignty submerged lands provisions of chapter 253, and the environmental resource permit provisions of this part. The adoption of such rules is not subject to any special rulemaking requirements related to small business.

(12) This section shall take effect upon this act becoming a law, and its implementation may not be delayed by any rulemaking under this section.

History.—s. 1, ch. 2010-201; s. 7, ch. 2011-164.



373.4135 - Mitigation banks and offsite regional mitigation.

373.4135 Mitigation banks and offsite regional mitigation.—

(1) The Legislature finds that the adverse impacts of activities regulated under this part may be offset by the creation, maintenance, and use of mitigation banks and offsite regional mitigation. Mitigation banks and offsite regional mitigation can enhance the certainty of mitigation and provide ecological value due to the improved likelihood of environmental success associated with their proper construction, maintenance, and management. Therefore, the department and the water management districts are directed to participate in and encourage the establishment of private and public mitigation banks and offsite regional mitigation. Mitigation banks and offsite regional mitigation should emphasize the restoration and enhancement of degraded ecosystems and the preservation of uplands and wetlands as intact ecosystems rather than alteration of landscapes to create wetlands. This is best accomplished through restoration of ecological communities that were historically present.

(a) The Legislature intends that the provisions for establishing mitigation banks apply equally to both public and private entities, except that the rules of the department and water management districts may set forth different measures governing financial responsibility, and different measures governing legal interest, needed to ensure the construction and perpetual protection of a mitigation bank.

(b) Notwithstanding the provisions of this section, a governmental entity may not create or provide mitigation for a project other than its own unless the governmental entity uses land that was not previously purchased for conservation and unless the governmental entity provides the same financial assurances as required for mitigation banks permitted under s. 373.4136. This paragraph does not apply to:

1. Mitigation banks permitted before December 31, 2011, under s. 373.4136;

2. Offsite regional mitigation areas established before December 31, 2011, under subsection (6);

3. Mitigation for transportation projects under ss. 373.4137 and 373.4139;

4. Mitigation for impacts from mining activities under s. 373.41492;

5. Mitigation provided for single-family lots or homeowners under subsection (7);

6. Entities authorized in chapter 98-492, Laws of Florida;

7. Mitigation provided for electric utility impacts certified under part II of chapter 403; or

8. Mitigation provided on sovereign submerged lands under subsection (6).

(c) It is the further intent of the Legislature that mitigation banks and offsite regional mitigation be considered appropriate and a permittable mitigation option under the conditions specified by the rules of the department and water management districts.

(d) Offsite mitigation, including offsite regional mitigation, may be located outside the regional watershed in which the adverse impacts of an activity regulated under this part are located, if such adverse impacts are offset by the offsite mitigation.

(e) The department or water management district may allow the use of a mitigation bank or offsite regional mitigation alone or in combination with other forms of mitigation to offset adverse impacts of activities regulated under this part.

(f) When an applicant for a permit under the provisions of this part other than this section and s. 373.4136 submits more than one mitigation proposal to the department or a water management district, the department or water management district shall, in evaluating each proposal, ensure that such proposal adequately offsets the adverse impacts.

(2) Local governments shall not deny the use of a mitigation bank or offsite regional mitigation due to its location outside of the jurisdiction of the local government.

(3) Nothing in this section or s. 373.4136 shall be construed to eliminate or diminish any of the regulatory requirements applicable to applicants seeking permits pursuant to other provisions of this part.

(4) Except as otherwise provided herein, nothing in this section or s. 373.4136 shall be construed to diminish or limit the existing authority of the department, water management districts, or local governments.

(5) Nothing in this section or s. 373.4136 shall be construed to limit the consideration of forms of mitigation other than mitigation banks and offsite regional mitigation.

(6) An environmental creation, preservation, enhancement, or restoration project, including regional offsite mitigation areas, for which money is donated or paid as mitigation, that is sponsored by the department, a water management district, or a local government and provides mitigation for five or more applicants for permits under this part, or for 35 or more acres of adverse impacts, shall be established and operated under a memorandum of agreement. The memorandum of agreement shall be between the governmental entity proposing the mitigation project and the department or water management district, as appropriate. Such memorandum of agreement need not be adopted by rule. For the purposes of this subsection, one creation, preservation, enhancement, or restoration project shall mean one or more parcels of land with similar ecological communities that are intended to be created, preserved, enhanced, or restored under a common scheme.

(a) For any ongoing creation, preservation, enhancement, or restoration project and regional offsite mitigation area sponsored by the department, a water management district, or a local government, for which money was or is paid as mitigation, that was begun prior to the effective date of this subsection and has operated as of the effective date of this subsection, or is anticipated to operate, in excess of the mitigation thresholds provided in this subsection, the governmental entity sponsoring such project shall submit a draft memorandum of agreement to the water management district or department by October 1, 2000. The governmental entity sponsoring such project shall make reasonable efforts to obtain the final signed memorandum of agreement within 1 year after such submittal. The governmental entity sponsoring such project may continue to receive moneys donated or paid toward the project as mitigation, provided the requirements of this paragraph are met.

(b) The memorandum of agreement shall establish criteria that each environmental creation, preservation, enhancement, or restoration project must meet. These criteria must address the elements listed in paragraph (c). The entity sponsoring such project, or category of projects, shall submit documentation or other evidence to the water management district or department that the project meets, or individual projects within a category meet, the specified criteria.

(c) At a minimum, the memorandum of agreement must address the following for each project authorized:

1. A description of the work that will be conducted on the site and a timeline for completion of such work.

2. A timeline for obtaining any required environmental resource permit.

3. The environmental success criteria that the project must achieve.

4. The monitoring and long-term management requirements that must be undertaken for the project.

5. An assessment of the project in accordance with s. 373.4136(4)(a)-(i), until the adoption of the uniform wetland mitigation assessment method pursuant to s. 373.414(18).

6. A designation of the entity responsible for the successful completion of the mitigation work.

7. A definition of the geographic area where the project may be used as mitigation established using the criteria of s. 373.4136(6).

8. Full cost accounting of the project, including annual review and adjustment.

9. Provision and a timetable for the acquisition of any lands necessary for the project.

10. Provision for preservation of the site.

11. Provision for application of all moneys received solely to the project for which they were collected.

12. Provision for termination of the agreement and cessation of use of the project as mitigation if any material contingency of the agreement has failed to occur.

(d) A single memorandum of understanding may authorize more than one environmental creation, preservation, enhancement, or restoration project, or category of projects, as long as the elements listed in paragraph (c) are addressed for each project.

(e) Projects governed by this subsection, except for projects established pursuant to subsection (7), shall be subject to the provisions of s. 373.414(1)(b)1.

(f) The provisions of this subsection shall not apply to mitigation areas established to implement the provisions of s. 373.4137.

(g) The provisions of this subsection shall not apply when the department, water management district, or local government establishes, or contracts with a private entity to establish, a mitigation bank permitted under s. 373.4136. The provisions of this subsection shall not apply to other entities that establish offsite regional mitigation as defined in this section and s. 373.403.

(7) The department, water management districts, and local governments may elect to establish and manage mitigation sites, including regional offsite mitigation areas, or contract with permitted mitigation banks, to provide mitigation options for private single-family lots or homeowners. The department, water management districts, and local governments shall provide a written notice of their election under this subsection by United States mail to those individuals who have requested, in writing, to receive such notice. The use of mitigation options established under this subsection are not subject to the full-cost-accounting provision of s. 373.414(1)(b)1. To use a mitigation option established under this subsection, the applicant for a permit under this part must be a private, single-family lot or homeowner, and the land upon which the adverse impact is located must be intended for use as a single-family residence by the current owner. The applicant must not be a corporation, partnership, or other business entity. However, the provisions of this subsection shall not apply to other entities that establish offsite regional mitigation as defined in this section and s. 373.403.

History.—s. 29, ch. 93-213; s. 6, ch. 96-371; s. 2, ch. 2000-133; s. 8, ch. 2001-62; s. 4, ch. 2012-174.



373.4136 - Establishment and operation of mitigation banks.

373.4136 Establishment and operation of mitigation banks.—

(1) MITIGATION BANK PERMITS.—The department and the water management districts may require permits to authorize the establishment and use of mitigation banks. A mitigation bank permit shall also constitute authorization to construct, alter, operate, maintain, abandon, or remove any surface water management system necessary to establish and operate the mitigation bank. To obtain a mitigation bank permit, the applicant must provide reasonable assurance that:

(a) The proposed mitigation bank will improve ecological conditions of the regional watershed;

(b) The proposed mitigation bank will provide viable and sustainable ecological and hydrological functions for the proposed mitigation service area;

(c) The proposed mitigation bank will be effectively managed in perpetuity;

(d) The proposed mitigation bank will not destroy areas with high ecological value;

(e) The proposed mitigation bank will achieve mitigation success;

(f) The proposed mitigation bank will be adjacent to lands that will not adversely affect the perpetual viability of the mitigation bank due to unsuitable land uses or conditions;

(g) Any surface water management system to be constructed, altered, operated, maintained, abandoned, or removed within the mitigation bank will meet the requirements of this part and the rules adopted thereunder;

(h) It has sufficient legal or equitable interest in the property to ensure perpetual protection and management of the land within a mitigation bank; and

(i) It can meet the financial responsibility requirements prescribed for mitigation banks.

(2) MITIGATION BANK PHASES.—A mitigation bank may be established and operated in phases if each phase independently meets the requirements for the establishment and operation of a mitigation bank. The number of mitigation credits assigned to a phase of a mitigation bank may be less than would be assigned to that phase upon completion of all phases of the mitigation bank. In such case, the department or water management districts shall increase the number of mitigation credits awarded to subsequent phases of the mitigation bank.

(3) ADDITION OF LANDS.—The department or water management district shall authorize the addition of land to a permitted mitigation bank when it is appropriate to do so and the addition of the land results in an increase in the ecological value of the existing mitigation bank. Any such addition shall be accomplished through a modification to the permit which reflects the corresponding increase in the total number of mitigation credits assigned to the bank.

(4) MITIGATION CREDITS.—After evaluating the information submitted by the applicant for a mitigation bank permit and assessing the proposed mitigation bank pursuant to the criteria in this section, the department or water management district shall award a number of mitigation credits to a proposed mitigation bank or phase of such mitigation bank. An entity establishing and operating a mitigation bank may apply to modify the mitigation bank permit to seek the award of additional mitigation credits if the mitigation bank results in an additional increase in ecological value over the value contemplated at the time of the original permit issuance, or the most recent modification thereto involving the number of credits awarded. The number of credits awarded shall be based on the degree of improvement in ecological value expected to result from the establishment and operation of the mitigation bank as determined using a functional assessment methodology. In determining the degree of improvement in ecological value, each of the following factors, at a minimum, shall be evaluated:

(a) The extent to which target hydrologic regimes can be achieved and maintained.

(b) The extent to which management activities promote natural ecological conditions, such as natural fire patterns.

(c) The proximity of the mitigation bank to areas with regionally significant ecological resources or habitats, such as national or state parks, Outstanding National Resource Waters and associated watersheds, Outstanding Florida Waters and associated watersheds, and lands acquired through governmental or nonprofit land acquisition programs for environmental conservation; and the extent to which the mitigation bank establishes corridors for fish, wildlife, or listed species to those resources or habitats.

(d) The quality and quantity of wetland or upland restoration, enhancement, preservation, or creation.

(e) The ecological and hydrological relationship between wetlands and uplands in the mitigation bank.

(f) The extent to which the mitigation bank provides habitat for fish and wildlife, especially habitat for species listed as threatened, endangered, or of special concern, or provides habitats that are unique for that mitigation service area.

(g) The extent to which the lands that are to be preserved are already protected by existing state, local, or federal regulations or land use restrictions.

(h) The extent to which lands to be preserved would be adversely affected if they were not preserved.

(i) Any special designation or classification of the affected waters and lands.

(5) SCHEDULE FOR CREDIT RELEASE.—After awarding mitigation credits to a mitigation bank, the department or the water management district shall set forth a schedule for the release of those credits in the mitigation bank permit. A mitigation credit that has been released may be sold or used to offset adverse impacts from an activity regulated under this part.

(a) The department or the water management district shall allow a portion of the mitigation credits awarded to a mitigation bank to be released for sale or use prior to meeting all of the performance criteria specified in the mitigation bank permit. The department or the water management district shall allow release of all of a mitigation bank’s awarded mitigation credits only after the bank meets the mitigation success criteria specified in the permit.

(b) The number of credits and schedule for release shall be determined by the department or water management district based upon the performance criteria for the mitigation bank and the success criteria for each mitigation activity. The release schedule for a specific mitigation bank or phase thereof shall be related to the actions required to implement the bank, such as site protection, site preparation, earthwork, removal of wastes, planting, removal or control of nuisance and exotic species, installation of structures, and annual monitoring and management requirements for success. In determining the specific release schedule for a bank, the department or water management district shall consider, at a minimum, the following factors:

1. Whether the mitigation consists solely of preservation or includes other types of mitigation.

2. The length of time anticipated to be required before a determination of success can be achieved.

3. The ecological value to be gained from each action required to implement the bank.

4. The financial expenditure required for each action to implement the bank.

(c) Notwithstanding the provisions of this subsection, no credit shall be released for freshwater wetland creation until the success criteria included in the mitigation bank permit are met.

(d) The withdrawal of mitigation credits from a mitigation bank shall be accomplished as a minor modification of the mitigation bank permit. A processing fee shall not be required by the department or water management district for this minor modification.

(6) MITIGATION SERVICE AREA.—The department or water management district shall establish a mitigation service area for each mitigation bank permit. The department or water management district shall notify and consider comments received on the proposed mitigation service area from each local government within the proposed mitigation service area. Except as provided herein, mitigation credits may be withdrawn and used only to offset adverse impacts in the mitigation service area. The boundaries of the mitigation service area shall depend upon the geographic area where the mitigation bank could reasonably be expected to offset adverse impacts. Mitigation service areas may overlap, and mitigation service areas for two or more mitigation banks may be approved for a regional watershed.

(a) In determining the boundaries of the mitigation service area, the department or the water management district shall consider the characteristics, size, and location of the mitigation bank and, at a minimum, the extent to which the mitigation bank:

1. Contributes to a regional integrated ecological network;

2. Will significantly enhance the water quality or restoration of an offsite receiving water body that is designated as an Outstanding Florida Water, a Wild and Scenic River, an aquatic preserve, a water body designated in a plan approved pursuant to the Surface Water Improvement and Management Act, or a nationally designated estuarine preserve;

3. Will provide for the long-term viability of endangered or threatened species or species of special concern;

4. Is consistent with the objectives of a regional management plan adopted or endorsed by the department or water management districts; and

5. Can reasonably be expected to offset specific types of wetland impacts within a specific geographic area. A mitigation bank need not be able to offset all expected impacts within its service area.

(b) The department and water management districts shall use regional watersheds to guide the establishment of mitigation service areas. Drainage basins established pursuant to s. 373.414(8) may be used as regional watersheds when they are established based on the hydrological or ecological characteristics of the basin. A mitigation service area may extend beyond the regional watershed in which the bank is located into all or part of other regional watersheds when the mitigation bank has the ability to offset adverse impacts outside that regional watershed. Similarly, a mitigation service area may be smaller than the regional watershed in which the mitigation bank is located when adverse impacts throughout the regional watershed cannot reasonably be expected to be offset by the mitigation bank because of local ecological or hydrological conditions.

(c) Once a mitigation bank service area has been established by the department or a water management district for a mitigation bank, such service area shall be accepted by all water management districts, local governments, and the department.

(d) If the requirements in s. 373.414(1)(b) and (8) are met, the following projects or activities regulated under this part shall be eligible to use a mitigation bank, regardless of whether they are located within the mitigation service area:

1. Projects with adverse impacts partially located within the mitigation service area.

2. Linear projects, such as roadways, transmission lines, distribution lines, pipelines, railways, or seaports listed in s. 311.09(1).

3. Projects with total adverse impacts of less than 1 acre in size.

(7) ACCOUNTING.—The department or the water management district shall provide for the accounting of the award, release, and use of mitigation credits from a mitigation bank.

(8) AUTHORITY OF LOCAL GOVERNMENTS.—Local governments may not require permits or otherwise impose regulations governing the operation of a mitigation bank. However, this section shall not be construed to limit the authority of a local government to require an applicant for a mitigation bank to obtain any authorization required by a local ordinance for the construction activities associated with a mitigation bank.

(9) PRIOR APPLICATIONS.—An application for a mitigation bank conceptual approval or mitigation bank permit which is pending with, and determined complete by, the department or a water management district on or before the effective date of this act, or a mitigation bank conceptual approval or mitigation bank permit issued on or before the effective date of this act, shall continue to be subject to the rules adopted pursuant to s. 373.4135 which were in effect on the effective date of this act, unless the applicant or permittee elects to be subject to the rules governing mitigation banks adopted after that date.

(10) MODIFICATION WITH RESPECT TO PRIOR APPLICATIONS.—Any application for a modification of a mitigation bank conceptual approval or mitigation bank permit which was pending with, and determined complete by, the department or water management district on or before the effective date of this act, shall continue to be subject to the rules adopted pursuant to s. 373.4135 in effect on the effective date of this act, unless the permittee elects to be subject to the rules governing mitigation banks adopted after that date. Any modification to a mitigation bank conceptual approval or mitigation bank permit issued on or before the effective date of this act, which is applied for within 20 years of the effective date of this act, and which does not involve the addition of new land that was not previously included in the mitigation bank conceptual approval or mitigation bank permit, shall be subject to the rules adopted pursuant to s. 373.4135 which were in effect before the effective date of this act, unless the permittee elects to be subject to the rules governing mitigation banks adopted after that date.

(11) RULES.—The department and water management district may adopt rules to implement the provisions of s. 373.4135 and this section, which shall include, but not be limited to, provisions:

(a) Requiring financial responsibility for the construction, operation, and long-term management of a mitigation bank;

(b) For the perpetual protection and management of mitigation banks; and

(c) Establishing a system and methodology for the valuation, assessment, and award of mitigation credits.

History.—s. 7, ch. 96-371; s. 3, ch. 2000-133; s. 9, ch. 2003-265; s. 5, ch. 2012-174.



373.4137 - Mitigation requirements for specified transportation projects.

373.4137 Mitigation requirements for specified transportation projects.—

(1) The Legislature finds that environmental mitigation for the impact of transportation projects proposed by the Department of Transportation or a transportation authority established pursuant to chapter 348 or chapter 349 can be more effectively achieved by regional, long-range mitigation planning rather than on a project-by-project basis. It is the intent of the Legislature that mitigation to offset the adverse effects of these transportation projects be funded by the Department of Transportation and be carried out by the use of mitigation banks and any other mitigation options that satisfy state and federal requirements in a manner that promotes efficiency, timeliness in project delivery, and cost-effectiveness.

(2) Environmental impact inventories for transportation projects proposed by the Department of Transportation or a transportation authority established pursuant to chapter 348 or chapter 349 shall be developed as follows:

(a) By July 1 of each year, the Department of Transportation, or a transportation authority established pursuant to chapter 348 or chapter 349 which chooses to participate in the program, shall submit to the water management districts a list of its projects in the adopted work program and an environmental impact inventory of habitat impacts and the anticipated mitigation needed to offset impacts as described in paragraph (b). The environmental impact inventory must be based on the rules adopted pursuant to this part, s. 404 of the Clean Water Act, 33 U.S.C. s. 1344, and the Department of Transportation’s plan of construction for transportation projects in the next 3 years of the tentative work program. The Department of Transportation or a transportation authority established pursuant to chapter 348 or chapter 349 may also include in its environmental impact inventory the habitat impacts and the anticipated amount of mitigation needed for any future transportation project. The Department of Transportation and each transportation authority established pursuant to chapter 348 or chapter 349 may fund any mitigation activities for future projects using current year funds.

(b) The environmental impact inventory must include a description of habitat impacts, including location, acreage, and type; the anticipated mitigation needed based on the functional loss as determined through the uniform mitigation assessment method adopted by the Department of Environmental Protection by rule pursuant to s. 373.414(18); identification of the proposed mitigation option; state water quality classification of impacted wetlands and other surface waters; any other state or regional designations for these habitats; and a list of threatened species, endangered species, and species of special concern affected by the proposed project.

(c) Before projects are identified for inclusion in a water management district mitigation plan as described in subsection (4), the Department of Transportation must consider using credits from a permitted mitigation bank. The Department of Transportation must consider the availability of suitable and sufficient mitigation bank credits within the transportation project’s area, the ability to satisfy commitments to regulatory and resource agencies, the availability of suitable and sufficient mitigation purchased or developed under this section, the ability to complete suitable existing water management district or Department of Environmental Protection mitigation sites initiated with Department of Transportation mitigation funds, and the ability to satisfy state and federal requirements, including long-term maintenance and liability.

(3)(a) To implement the mitigation option identified in the environmental impact inventory described in subsection (2), the Department of Transportation may purchase credits for current and future use directly from a mitigation bank, purchase mitigation services through the water management districts or the Department of Environmental Protection, conduct its own mitigation, or use other mitigation options that meet state and federal requirements. Funding for the identified mitigation option as described in the environmental impact inventory must be included in the Department of Transportation’s work program developed pursuant to s. 339.135. The amount programmed each year by the Department of Transportation and participating transportation authorities established pursuant to chapter 348 or chapter 349 must correspond to an estimated cost to mitigate for the functional loss identified in the environmental impact inventory described in subsection (2).

(b) Each transportation authority established pursuant to chapter 348 or chapter 349 which chooses to participate in this program shall create an escrow account within its financial structure and deposit funds in the account to pay for the environmental mitigation phase of projects budgeted for the current fiscal year. The escrow account shall be maintained by the authority for the benefit of the water management districts. Any interest earnings from the escrow account must remain with the authority.

(c) For mitigation implemented by the water management district or the Department of Environmental Protection, as appropriate, the amount paid each year must be based on mitigation services provided by the water management districts or the Department of Environmental Protection pursuant to an approved water management district mitigation plan, as described in subsection (4). The water management districts or the Department of Environmental Protection, as appropriate, may request payment no sooner than 30 days before the date the funds are needed to pay for activities associated with development or implementation of permitted mitigation that meets the requirements of this part, 33 U.S.C. s. 1344, and 33 C.F.R. part 332, in the approved water management district mitigation plan described in subsection (4) for the current fiscal year. The projected amount of mitigation shall be reconciled each quarter with the actual amount of mitigation needed for projects as permitted, including permit modifications, pursuant to this part and s. 404 of the Clean Water Act, 33 U.S.C. s. 1344. The subject year’s programming of funds shall be adjusted to reflect the mitigation as permitted. If the water management district excludes a project from an approved water management district mitigation plan, if the water management district cannot timely permit a mitigation site to offset the impacts of a Department of Transportation project identified in the environmental impact inventory, or if the proposed mitigation does not meet state and federal requirements, the Department of Transportation may use the associated funds for the purchase of mitigation bank credits or any other mitigation option that satisfies state and federal requirements. Upon final payment for mitigation of a transportation project as permitted, the obligation of the Department of Transportation or the participating transportation authority is satisfied, and the water management district or the Department of Environmental Protection, as appropriate, has continuing responsibility for the mitigation project.

(d) Beginning with the March 2015 water management district mitigation plans, each water management district or the Department of Environmental Protection, as appropriate, shall invoice the Department of Transportation for mitigation services to offset only the impacts of a Department of Transportation project identified in the environmental impact inventory, including planning, design, construction, maintenance and monitoring, and other costs necessary to meet the requirements of this section, 33 U.S.C. s. 1344, and 33 C.F.R. part 332. If the water management district identifies the use of mitigation bank credits to offset a Department of Transportation impact, the water management district shall exclude that purchase from the mitigation plan, and the Department of Transportation shall purchase the bank credits.

(e) For mitigation activities occurring on existing water management district or Department of Environmental Protection mitigation sites initiated with Department of Transportation mitigation funds before July 1, 2013, the water management district or the Department of Environmental Protection, as appropriate, shall invoice the Department of Transportation or a participating transportation authority at a cost per acre of $75,000 multiplied by the projected acres of impact as identified in the environmental impact inventory. The cost per acre must be adjusted by the percentage change in the average of the Consumer Price Index issued by the United States Department of Labor for the most recent 12-month period ending September 30, compared to the base year average, which is the average for the 12-month period ending September 30, 1996. When implementing the mitigation activities necessary to offset the permitted impacts as provided in the approved mitigation plan, the water management district shall maintain records of the costs incurred in implementing the mitigation. The records must include, but are not limited to, costs for planning, land acquisition, design, construction, staff support, long-term maintenance and monitoring of the mitigation site, and other costs necessary to meet the requirements of 33 U.S.C. s. 1344 and 33 C.F.R. part 332.

(4) Before March 1 of each year, each water management district shall develop a mitigation plan to offset only the impacts of transportation projects in the environmental impact inventory for which a water management district is implementing mitigation that meets the requirements of this section, 33 U.S.C. s. 1344, and 33 C.F.R. part 332. The water management district mitigation plan must be developed in consultation with the Department of Environmental Protection, the United States Army Corps of Engineers, the Department of Transportation, participating transportation authorities established pursuant to chapter 348 or chapter 349, other appropriate federal, state, and local governments, and other interested parties, including entities operating mitigation banks. In developing such plans, the water management districts shall use sound ecosystem management practices to address significant water resource needs and consider activities of the Department of Environmental Protection and the water management districts, such as surface water improvement and management (SWIM) projects and lands identified for potential acquisition for preservation, restoration, or enhancement, and the control of invasive and exotic plants in wetlands and other surface waters, to the extent that the activities comply with the mitigation requirements adopted under this part, 33 U.S.C. s. 1344, and 33 C.F.R. part 332. The water management district mitigation plan must identify each site where the water management district will mitigate for a transportation project. For each mitigation site, the water management district shall provide the scope of the mitigation services; provide the functional gain as determined through the uniform mitigation assessment method adopted by the Department of Environmental Protection by rule pursuant to s. 373.414(18); describe how the mitigation offsets the impacts of each transportation project as permitted; and provide a schedule for the mitigation services. The water management districts shall maintain records of costs incurred and payments received for providing these services. Records must include, but are not limited to, planning, land acquisition, design, construction, staff support, long-term maintenance and monitoring of the mitigation site, and other costs necessary to meet the requirements of 33 U.S.C. s. 1344 and 33 C.F.R. part 332. To the extent moneys paid to a water management district by the Department of Transportation or a participating transportation authority are greater than the amount spent by the water management districts in providing the mitigation services to offset the permitted transportation project impacts, these moneys must be refunded to the Department of Transportation or participating transportation authority. The mitigation plan shall be submitted to the water management district governing board or its designee for review and approval. At least 14 days before approval by the governing board, the water management district shall provide a copy of the draft mitigation plan to the Department of Environmental Protection and any person who has requested a copy. Subsequent to the governing board approval, the mitigation plan shall be submitted to the Department of Environmental Protection for approval. The plan may not be implemented until it is submitted to, and approved in part or in its entirety by, the Department of Environmental Protection.

(a) Specific projects may be excluded from the mitigation plan, in whole or in part, and are not subject to this section upon the election of the Department of Transportation, a transportation authority if applicable, or the appropriate water management district. The Department of Transportation or a participating transportation authority may not exclude a transportation project from the mitigation plan if mitigation is scheduled for implementation by the water management district in the current fiscal year unless the transportation project is removed from the Department of Transportation’s work program or transportation authority funding plan, the mitigation cannot be timely permitted to offset the impacts of a Department of Transportation project identified in the environmental impact inventory, or the proposed mitigation does not meet state and federal requirements. If a project is removed from the work program or the mitigation plan, costs spent by the water management district before removal are eligible for reimbursement by the Department of Transportation or participating transportation authority.

(b) When determining which projects to include in or exclude from the mitigation plan, the Department of Transportation shall investigate using credits from a permitted mitigation bank before those projects are submitted for inclusion in a water management district mitigation plan. The Department of Transportation shall exclude a project from the mitigation plan if the investigation undertaken pursuant to this paragraph results in the conclusion that the use of credits from a permitted mitigation bank promotes efficiency, timeliness in project delivery, cost-effectiveness, and transfer of liability for success and long-term maintenance.

(5) The water management district shall ensure that mitigation requirements pursuant to 33 U.S.C. s. 1344 and 33 C.F.R. part 332 are met for the impacts identified in the environmental impact inventory for which the water management district will implement mitigation described in subsection (2), by implementation of the approved mitigation plan described in subsection (4) to the extent funding is provided by the Department of Transportation, or a transportation authority established pursuant to chapter 348 or chapter 349, if applicable. In developing and implementing the mitigation plan, the water management district shall comply with federal permitting requirements pursuant to 33 U.S.C. s. 1344 and 33 C.F.R. part 332. During the federal permitting process, the water management district may deviate from the approved mitigation plan in order to comply with federal permitting requirements upon notice and coordination with the Department of Transportation or participating transportation authority.

(6) The water management district mitigation plans shall be updated annually to reflect the most current Department of Transportation work program and project list of a transportation authority established pursuant to chapter 348 or chapter 349, if applicable, and may be amended throughout the year to anticipate schedule changes or additional projects that may arise. Before amending the mitigation plan to include new projects, the Department of Transportation must consider mitigation banks and other available mitigation options that meet state and federal requirements. Each update and amendment of the mitigation plan shall be submitted to the governing board of the water management district or its designee for approval. However, such approval shall not apply to a deviation as described in subsection (5).

(7) Upon approval by the governing board of the water management district and the Department of Environmental Protection, the mitigation plan shall satisfy the mitigation requirements under this part for impacts specifically identified in the environmental impact inventory described in subsection (2) and any other mitigation requirements imposed by local, regional, and state agencies for these same impacts. The approval of the governing board of the water management district and the Department of Environmental Protection authorizes the activities proposed in the mitigation plan, and no other state, regional, or local permit or approval is necessary.

(8) This section does not eliminate the need for the Department of Transportation or a transportation authority established pursuant to chapter 348 or chapter 349 to comply with the requirement to implement practicable design modifications, including realignment of transportation projects, to reduce or eliminate the impacts of its transportation projects on wetlands and other surface waters as required by rules adopted pursuant to this part, or to diminish the authority under this part to regulate other impacts, including water quantity or water quality impacts, or impacts regulated under this part which are not identified in the environmental impact inventory described in subsection (2).

History.—s. 1, ch. 96-238; s. 36, ch. 99-385; s. 1, ch. 2000-261; s. 93, ch. 2002-20; s. 39, ch. 2004-269; s. 30, ch. 2005-71; s. 12, ch. 2005-281; s. 1, ch. 2009-11; s. 3, ch. 2012-174; s. 22, ch. 2014-223; s. 5, ch. 2016-11.



373.4138 - High Speed Rail Project; determination of mitigation requirements and costs.

373.4138 High Speed Rail Project; determination of mitigation requirements and costs.—With respect to the High Speed Rail Project, any mitigation requirements and associated costs shall be determined by negotiation between the Department of Environmental Protection and the Department of Transportation, but if agreement on mitigation costs cannot be reached, the project may proceed at the rates determined under s. 373.4137(3).

History.—s. 5, ch. 96-238.



373.4139 - Local government transportation infrastructure mitigation requirements.

373.4139 Local government transportation infrastructure mitigation requirements.—

(1) The Legislature finds that environmental mitigation for the impact of transportation projects proposed as part of a coordinated multijurisdiction initiative undertaken with substantial funding from a discretionary sales surtax levied under s. 212.055 may be more effectively achieved by long-range mitigation planning by a responsible government rather than on a case-by-case basis.

(2) As used in this section, the county levying the surtax must be the government responsible for developing, permitting, and implementing the long-range mitigation plans, unless the county chooses not to be the responsible government and a responsible government is otherwise designated by an interlocal agreement executed by and between all local governments participating in the transportation initiative. This environmental mitigation process is not mandatory but may be initiated by the county levying the discretionary sales surtax, upon notice to the appropriate water management districts.

(3) The responsible government must develop its long-range mitigation plan for multijurisdictional transportation initiatives as follows:

(a) By May 1 of each year of the transportation initiative, the participating governments shall prepare an inventory of all wetland and surface water resources, subject to this part and 33 U.S.C. s. 1344, which may be impacted in the next 3 years of the participating government’s plan of construction for each transportation project and shall submit the environmental inventory to the responsible government. The environmental inventory shall include the information required in s. 373.4137(2)(b).

(b) Upon receipt of the environmental inventory, the responsible government shall develop a mitigation plan in consultation with the other participating governments, as well as with the appropriate water management districts, the United States Army Corps of Engineers, and other appropriate federal and state governments. The responsible government shall submit the mitigation plan to the water management districts having jurisdiction over the mitigation or impact areas.

(c) The water management district having jurisdiction over the impact area shall review the mitigation plan for compliance with rules adopted pursuant to this part. When more than one water management district has responsibility for regulation of the transportation initiative, the water management districts shall enter into an agreement pursuant to s. 373.046(6) to designate a single water management district to review and approve the mitigation plan.

(d) The responsible government shall submit the mitigation plan to all appropriate federal agencies that require permitting or approval of wetland and surface water mitigation. The responsible government shall seek to obtain formal approval of the mitigation plan from the federal agencies.

(e) Specific transportation projects may be excluded from the mitigation plan and shall not be subject to this section upon agreement by the responsible government and the participating governments if the inclusion of the project would hamper the efficiency and timeliness of the mitigation planning and permitting process or the responsible government is unable to identify mitigation that would offset the impacts of the project.

(4) Upon the water management district’s approval, the mitigation plan shall be deemed to satisfy the mitigation requirements under this part and any other mitigation requirements imposed by local, regional, and state agencies for impacts identified in the environmental inventory. The approval of the appropriate water management district authorizes the environmental mitigation activities proposed in the mitigation plan, and no additional state, regional, or local permit or approval is necessary.

(5)(a) Concurrent with, or subsequent to, the approval of the mitigation plan, the participating governments shall make any necessary permit applications to the appropriate water management district that will be solely responsible for review and final action on the application required by this chapter. The responsible government must ensure that mitigation requirements specified by 33 U.S.C. s. 1344 are met for the impacts identified in the wetland inventory by implementing the mitigation plan approved by the water management district to the extent that the funding is provided by the participating governments.

(b) This section does not eliminate the need for the participating governments to comply with requirements to implement practicable design modifications, including realignment of transportation projects, to reduce or eliminate impacts of the transportation projects on wetlands and other surface waters as required by rules adopted pursuant to this part.

(6) To fund the long-range mitigation plan, the responsible government shall create an escrow account. The participating governments shall deposit funds into the account to pay for the environmental mitigation phase of projects budgeted for the current fiscal year. The responsible government shall maintain the escrow account for mitigation purposes only. Any interest earned from the escrow account may be used to offset the cost of the mitigation plan and must be credited to the participating governments’ transportation projects. The responsible government shall reimburse the water management district the actual costs it incurs in reviewing the mitigation plan.

(7) The mitigation plans shall be updated annually to reflect the most current plan of construction of the participating governments and may be amended throughout the year to anticipate schedule changes or additional projects that may arise.

History.—s. 5, ch. 2003-409.



373.414 - Additional criteria for activities in surface waters and wetlands.

373.414 Additional criteria for activities in surface waters and wetlands.—

(1) As part of an applicant’s demonstration that an activity regulated under this part will not be harmful to the water resources or will not be inconsistent with the overall objectives of the district, the governing board or the department shall require the applicant to provide reasonable assurance that state water quality standards applicable to waters as defined in s. 403.031(13) will not be violated and reasonable assurance that such activity in, on, or over surface waters or wetlands, as delineated in s. 373.421(1), is not contrary to the public interest. However, if such an activity significantly degrades or is within an Outstanding Florida Water, as provided by department rule, the applicant must provide reasonable assurance that the proposed activity will be clearly in the public interest.

(a) In determining whether an activity, which is in, on, or over surface waters or wetlands, as delineated in s. 373.421(1), and is regulated under this part, is not contrary to the public interest or is clearly in the public interest, the governing board or the department shall consider and balance the following criteria:

1. Whether the activity will adversely affect the public health, safety, or welfare or the property of others;

2. Whether the activity will adversely affect the conservation of fish and wildlife, including endangered or threatened species, or their habitats;

3. Whether the activity will adversely affect navigation or the flow of water or cause harmful erosion or shoaling;

4. Whether the activity will adversely affect the fishing or recreational values or marine productivity in the vicinity of the activity;

5. Whether the activity will be of a temporary or permanent nature;

6. Whether the activity will adversely affect or will enhance significant historical and archaeological resources under the provisions of s. 267.061; and

7. The current condition and relative value of functions being performed by areas affected by the proposed activity.

(b) If the applicant is unable to otherwise meet the criteria set forth in this subsection, the governing board or the department, in deciding to grant or deny a permit, shall consider measures proposed by or acceptable to the applicant to mitigate adverse effects that may be caused by the regulated activity. Such measures may include, but are not limited to, onsite mitigation, offsite mitigation, offsite regional mitigation, and the purchase of mitigation credits from mitigation banks permitted under s. 373.4136. It shall be the responsibility of the applicant to choose the form of mitigation. The mitigation must offset the adverse effects caused by the regulated activity.

1. The department or water management districts may accept the donation of money as mitigation only where the donation is specified for use in a duly noticed environmental creation, preservation, enhancement, or restoration project, endorsed by the department or the governing board of the water management district, which offsets the impacts of the activity permitted under this part. However, the provisions of this subsection shall not apply to projects undertaken pursuant to s. 373.4137 or chapter 378. Where a permit is required under this part to implement any project endorsed by the department or a water management district, all necessary permits must have been issued prior to the acceptance of any cash donation. After the effective date of this act, when money is donated to either the department or a water management district to offset impacts authorized by a permit under this part, the department or the water management district shall accept only a donation that represents the full cost to the department or water management district of undertaking the project that is intended to mitigate the adverse impacts. The full cost shall include all direct and indirect costs, as applicable, such as those for land acquisition, land restoration or enhancement, perpetual land management, and general overhead consisting of costs such as staff time, building, and vehicles. The department or the water management district may use a multiplier or percentage to add to other direct or indirect costs to estimate general overhead. Mitigation credit for such a donation shall be given only to the extent that the donation covers the full cost to the agency of undertaking the project that is intended to mitigate the adverse impacts. However, nothing herein shall be construed to prevent the department or a water management district from accepting a donation representing a portion of a larger project, provided that the donation covers the full cost of that portion and mitigation credit is given only for that portion. The department or water management district may deviate from the full cost requirements of this subparagraph to resolve a proceeding brought pursuant to chapter 70 or a claim for inverse condemnation. Nothing in this section shall be construed to require the owner of a private mitigation bank, permitted under s. 373.4136, to include the full cost of a mitigation credit in the price of the credit to a purchaser of said credit.

2. The department and each water management district shall report by March 1 of each year, as part of the consolidated annual report required by s. 373.036(7), all cash donations accepted under subparagraph 1. during the preceding water management district fiscal year for wetland mitigation purposes. The report shall exclude those contributions pursuant to s. 373.4137. The report shall include a description of the endorsed mitigation projects and, except for projects governed by s. 373.4135(6), shall address, as applicable, success criteria, project implementation status and timeframe, monitoring, long-term management, provisions for preservation, and full cost accounting.

3. If the applicant is unable to meet water quality standards because existing ambient water quality does not meet standards, the governing board or the department shall consider mitigation measures proposed by or acceptable to the applicant that cause net improvement of the water quality in the receiving body of water for those parameters which do not meet standards.

4. If mitigation requirements imposed by a local government for surface water and wetland impacts of an activity regulated under this part cannot be reconciled with mitigation requirements approved under a permit for the same activity issued under this part, including application of the uniform wetland mitigation assessment method adopted pursuant to subsection (18), the mitigation requirements for surface water and wetland impacts shall be controlled by the permit issued under this part.

(c) Where activities for a single project regulated under this part occur in more than one local government jurisdiction, and where permit conditions or regulatory requirements are imposed by a local government for these activities which cannot be reconciled with those imposed by a permit under this part for the same activities, the permit conditions or regulatory requirements shall be controlled by the permit issued under this part.

(2) The governing board or the department is authorized to establish by rule specific permitting criteria in addition to the other criteria in this part which provides:

(a) One or more size thresholds of isolated wetlands below which impacts on fish and wildlife and their habitats will not be considered. These thresholds shall be based on biological and hydrological evidence that shows the fish and wildlife values of such areas to be minimal.

(b) Criteria for the protection of threatened and endangered species in isolated wetlands regardless of size and land use.

(3) It is the intent of the Legislature to provide for the use of certain wetlands as a natural means of stormwater management and to incorporate these waters into comprehensive stormwater management when such use is compatible with the ecological characteristics of such waters and with sound resource management. To accomplish this, the governing board or the department is authorized to establish by rule performance standards for the issuance of permits for the use of certain wetlands for stormwater management. The compliance with such standards creates a presumption that the discharge from the stormwater management system meets state water quality standards.

(4) It is the intent of the Legislature to provide for the use of certain wetlands to receive and treat domestic wastewater that at a minimum has been treated to secondary standards. The department may by rule establish criteria for this activity, which criteria protect the type, nature, and function of the wetlands receiving the wastewater.

(5)(a) It is the intent of the Legislature to protect estuaries and lagoons from the damage created by construction of vertical seawalls and to encourage construction of environmentally desirable shore protection systems, such as riprap and gently sloping shorelines which are planted with suitable aquatic and wetland vegetation.

(b) No permit under this part to create a vertical seawall may be issued by the governing board or the department unless one of the following conditions exists:

1. The proposed construction is located within a port as defined in s. 315.02 or s. 403.021;

2. The proposed construction is necessary for the creation of a marina, the vertical seawalls are necessary to provide access to watercraft, or the proposed construction is necessary for public facilities;

3. The proposed construction is located within an existing manmade canal and the shoreline of such canal is currently occupied in whole or in part by vertical seawalls; or

4. The proposed construction is to be conducted by a public utility when such utility is acting in the performance of its obligation to provide service to the public.

(c) When considering an application for a permit to repair or replace an existing vertical seawall, the governing board or the department shall generally require such seawall to be faced with riprap material, or to be replaced entirely with riprap material unless a condition specified in paragraph (b) exists.

(d) This subsection shall in no way hinder any activity previously exempt or permitted or those activities permitted pursuant to chapter 161.

(6)(a) The Legislature recognizes that some mining activities that may occur in waters of the state must leave a deep pit as part of the reclamation. Such deep pits may not meet the established water quality standard for dissolved oxygen below the surficial layers. Where such mining activities otherwise meet the permitting criteria contained in this section, such activities may be eligible for a variance from the established water quality standard for dissolved oxygen within the lower layers of the reclaimed pit.

(b) Wetlands reclamation activities for phosphate and heavy minerals mining undertaken pursuant to chapter 378 shall be considered appropriate mitigation for this part if they maintain or improve the water quality and the function of the biological systems present at the site prior to the commencement of mining activities.

(c) Wetlands reclamation activities for fuller’s earth mining undertaken pursuant to chapter 378 shall be considered appropriate mitigation for this part if they maintain or improve the water quality and the function of the biological systems present at the site prior to the commencement of mining activities, unless the site features make such reclamation impracticable, in which case the reclamation must offset the regulated activities’ adverse impacts on surface waters and wetlands.

(d) Onsite reclamation of the mine pit for limerock and sand mining shall be conducted in accordance with the requirements of chapter 378.

1. Mitigation activities for limerock and sand mining must offset the regulated activities’ adverse impacts on surface waters and wetlands. Mitigation activities shall be located on site, unless onsite mitigation activities are not feasible, in which case, offsite mitigation as close to the activities as possible shall be required. However, mitigation banking may be an acceptable form of mitigation, whether on or off site, as judged on a case-by-case basis.

2. The ratio of mitigation-to-wetlands loss shall be determined on a case-by-case basis and shall be based on the quality of the wetland to be impacted and the type of mitigation proposed.

(e) The Legislature recognizes that the state’s horticultural industry contributes to the economic strength of Florida and that high-quality peat is a limited resource that is an important component of horticultural production. The Legislature further recognizes that obtaining high-quality peat typically and uniquely requires the mining of wetlands and other surface waters and that the use of recycled and renewable material to replace or reduce the use of natural peat is necessary for the future of the horticultural industry.

1. As used in this paragraph, the term:

a. “High-quality peat” means peat from a freshwater herbaceous wetland that grades H1 to H4 on the von Post Humification Scale and has a pH less than 7.

b. “Horticultural industry” means the industry that cultivates plants, including, but not limited to, trees, shrubs, flowers, annuals, perennials, tropical foliage, liners, ferns, vines, bulbs, grafts, scions, or buds, but excludes turf grasses grown or kept for or capable of propagation or distribution for retail, wholesale, or rewholesale purposes.

2. The department shall develop rules for permitting and mitigation of peat mines in herbaceous or historically herbaceous wetlands where high-quality peat is extracted predominately for use in the horticultural industry provided:

a. The permitting and mitigation rules shall be applicable where no less than 80 percent of the extracted peat is high-quality peat and 80 percent of the high-quality peat is used by the horticultural industry in products that incorporate other renewable or recycled materials to replace or reduce the use of natural peat;

b. No extraction is occurring in the underlying sand or rock strata;

c. No portion of the extraction or mitigation area is part of an existing or proposed larger plan of development; and

d. No portion of the mine is located in a body of water designated as Outstanding Florida Waters.

3. In adopting rules as directed in subparagraph 2., design modifications shall not be required to reduce or eliminate adverse impacts to herbaceous wetlands that score below a specific value, as provided by rule using the uniform mitigation assessment method of evaluation, except to require that the project meet water quality standards, not cause adverse offsite flooding, not adversely impact significant historical and archeological resources pursuant to s. 267.061, and not cause adverse impacts to listed species or their habitats. In assessing mitigation for mines that are not required to reduce or eliminate adverse impacts, retaining a percentage of the reclaimed wetland as open water shall be deemed appropriate wetland mitigation. The rules must establish the amount of open water allowable as mitigation based upon a consideration of the type and amount of other wetland mitigation proposed, the value of those wetlands as evaluated using the uniform mitigation assessment method, and the amount of preservation of wetlands. The amount of open water shall not exceed 60 percent of the premining wetlands within the extracted area.

4. Rule 62-345.600, Florida Administrative Code, shall not be applied to mitigation for mines qualifying under this paragraph.

5. The department shall initiate rulemaking within 90 days after July 1, 2007, and water management districts may implement the proposed rules without adoption pursuant to s. 120.54.

(7) This section shall not be construed to diminish the jurisdiction or authority granted prior to the effective date of this act to the water management districts or the department pursuant to this part, including their jurisdiction and authority over isolated wetlands. The provisions of this section shall be deemed supplemental to the existing jurisdiction and authority under this part.

(8)(a) The governing board or the department, in deciding whether to grant or deny a permit for an activity regulated under this part shall consider the cumulative impacts upon surface water and wetlands, as delineated in s. 373.421(1), within the same drainage basin as defined in s. 373.403(9), of:

1. The activity for which the permit is sought.

2. Projects which are existing or activities regulated under this part which are under construction or projects for which permits or determinations pursuant to s. 373.421 or 1s. 403.914 have been sought.

3. Activities which are under review, approved, or vested pursuant to s. 380.06, or other activities regulated under this part which may reasonably be expected to be located within surface waters or wetlands, as delineated in s. 373.421(1), in the same drainage basin as defined in s. 373.403(9), based upon the comprehensive plans, adopted pursuant to chapter 163, of the local governments having jurisdiction over the activities, or applicable land use restrictions and regulations.

(b) If an applicant proposes mitigation within the same drainage basin as the adverse impacts to be mitigated, and if the mitigation offsets these adverse impacts, the governing board and department shall consider the regulated activity to meet the cumulative impact requirements of paragraph (a). However, this paragraph may not be construed to prohibit mitigation outside the drainage basin which offsets the adverse impacts within the drainage basin.

(9) The department and the governing boards, on or before July 1, 1994, shall adopt rules to incorporate the provisions of this section, relying primarily on the existing rules of the department and the water management districts, into the rules governing the management and storage of surface waters. Such rules shall seek to achieve a statewide, coordinated and consistent permitting approach to activities regulated under this part. Variations in permitting criteria in the rules of individual water management districts or the department shall only be provided to address differing physical or natural characteristics. Such rules adopted pursuant to this subsection shall include the special criteria adopted pursuant to s. 403.061(29) and may include the special criteria adopted pursuant to s. 403.061(34). Such rules shall include a provision requiring that a notice of intent to deny or a permit denial based upon this section shall contain an explanation of the reasons for such denial and an explanation, in general terms, of what changes, if any, are necessary to address such reasons for denial. Such rules may establish exemptions and general permits, if such exemptions and general permits do not allow significant adverse impacts to occur individually or cumulatively. Such rules may require submission of proof of financial responsibility which may include the posting of a bond or other form of surety prior to the commencement of construction to provide reasonable assurance that any activity permitted pursuant to this section, including any mitigation for such permitted activity, will be completed in accordance with the terms and conditions of the permit once the construction is commenced. Until rules adopted pursuant to this subsection become effective, existing rules adopted under this part and rules adopted pursuant to the authority of 2ss. 403.91-403.929 shall be deemed authorized under this part and shall remain in full force and effect. Neither the department nor the governing boards are limited or prohibited from amending any such rules.

(10) The department in consultation with the water management districts by rule shall establish water quality criteria for wetlands, which criteria give appropriate recognition to the water quality of such wetlands in their natural state.

(11)(a) In addition to the statutory exemptions applicable to this part, dredging and filling permitted under rules adopted pursuant to ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, or exempted from regulation under such rules, shall be exempt from the rules adopted pursuant to subsection (9) if the dredging and filling activity did not require a permit under rules adopted pursuant to this part prior to the effective date of the rules adopted pursuant to subsection (9). The exemption from the rules adopted pursuant to subsection (9) shall extend to:

1. The activities approved by said chapter 403 permit for the term of the permit; or

2. Dredging and filling exempted from regulation under rules adopted pursuant to ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, which is commenced prior to the effective date of the rules adopted pursuant to subsection (9), is completed within 5 years after the effective date of such rules, and regarding which, at all times during construction, the terms of the dredge and fill exemption continue to be met.

(b) This exemption shall also apply to any modification of such permit which does not constitute a substantial modification. For the purposes of this paragraph, a substantial modification is one which is reasonably expected to lead to substantially different environmental impacts. This exemption shall also apply to a modification which lessens the environmental impact. A modification qualifying for this exemption shall be reviewed under the rules adopted pursuant to ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, in existence prior to the effective date of the rules adopted under subsection (9).

(12)(a) Activities approved in a conceptual, general, or individual permit issued pursuant to rules adopted pursuant to this part and which were either permitted under rules adopted pursuant to ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, or exempt from regulation under such rules, all prior to the effective date of rules adopted pursuant to subsection (9), shall be exempt from the rules adopted pursuant to subsection (9). This exemption shall be for the plans, terms, and conditions approved in the permit issued under rules adopted pursuant to this part or in any permit issued under rules adopted pursuant to ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, and shall be valid for the term of such permits. This exemption shall also apply to any modification of the plans, terms, and conditions of the permit, including new activities, within the geographical area to which the permit issued under rules adopted pursuant to this part applies; however, this exemption shall not apply to a modification that would extend the permitted time limit for construction beyond 2 additional years, or to any modification which is reasonably expected to lead to substantially different water resource impacts. This exemption shall also apply to any modification which lessens the impact to water resources. A modification of the permit qualifying for this exemption shall be reviewed under the rules adopted pursuant to ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, and this part, as applicable, in existence prior to the effective date of the rules adopted under subsection (9), unless the applicant elects to have such modifications reviewed under the rules adopted under this part, as amended in accordance with subsection (9).

(b) Surface water and wetland delineations identified and approved by the permit issued under rules adopted pursuant to this part prior to the effective date of rules adopted pursuant to subsection (9) shall remain valid until expiration of such permit, notwithstanding the methodology ratified in s. 373.4211. For purposes of this section, the term “identified and approved” means:

1. The delineation was field-verified by the permitting agency and such verification was surveyed as part of the application review process for the permit; or

2. The delineation was field-verified by the permitting agency and approved by the permit.

Where surface water and wetland delineations were not identified and approved by the permit issued under rules adopted pursuant to this part, delineations within the geographical area to which such permit applies shall be determined pursuant to the rules applicable at the time the permit was issued, notwithstanding the methodology ratified in s. 373.4211. This paragraph shall also apply to any modification of the permit issued under rules adopted pursuant to this part within the geographical area to which the permit applies.

(c) Within the boundaries of a jurisdictional declaratory statement issued under s. 403.914, 1984 Supplement to the Florida Statutes 1983, as amended, or pursuant to rules adopted thereunder, in which activities have been permitted as described in paragraph (a), the delineation of the landward extent of waters of the state for the purposes of regulation under the rules adopted pursuant to ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, as such rules existed prior to the effective date of the rules adopted pursuant to subsection (9), shall remain valid for the duration of the permit issued pursuant to ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, and shall be used in the review of any modification of such permit.

(13) Any declaratory statement issued by the department under s. 403.914, 1984 Supplement to the Florida Statutes 1983, as amended, or pursuant to rules adopted thereunder, or by a water management district under s. 373.421, in response to a petition filed on or before June 1, 1994, shall continue to be valid for the duration of such declaratory statement. Any such petition pending on June 1, 1994, shall be exempt from the methodology ratified in s. 373.4211, but the rules of the department or the relevant water management district, as applicable, in effect prior to the effective date of s. 373.4211, shall apply. Until May 1, 1998, activities within the boundaries of an area subject to a petition pending on June 1, 1994, and prior to final agency action on such petition, shall be reviewed under the rules adopted pursuant to ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, and this part, in existence prior to the effective date of the rules adopted under subsection (9), unless the applicant elects to have such activities reviewed under the rules adopted under this part, as amended in accordance with subsection (9). In the event that a jurisdictional declaratory statement pursuant to the vegetative index in effect prior to the effective date of chapter 84-79, Laws of Florida, has been obtained and is valid prior to the effective date of the rules adopted under subsection (9) or July 1, 1994, whichever is later, and the affected lands are part of a project for which a master development order has been issued pursuant to s. 380.06(21), the declaratory statement shall remain valid for the duration of the buildout period of the project. Any jurisdictional determination validated by the department pursuant to rule 17-301.400(8), Florida Administrative Code, as it existed in rule 17-4.022, Florida Administrative Code, on April 1, 1985, shall remain in effect for a period of 5 years following the effective date of this act if proof of such validation is submitted to the department prior to January 1, 1995. In the event that a jurisdictional determination has been revalidated by the department pursuant to this subsection and the affected lands are part of a project for which a development order has been issued pursuant to s. 380.06(15), a final development order to which s. 163.3167(5) applies has been issued, or a vested rights determination has been issued pursuant to s. 380.06(20), the jurisdictional determination shall remain valid until the completion of the project, provided proof of such validation and documentation establishing that the project meets the requirements of this sentence are submitted to the department prior to January 1, 1995. Activities proposed within the boundaries of a valid declaratory statement issued pursuant to a petition submitted to either the department or the relevant water management district on or before June 1, 1994, or a revalidated jurisdictional determination, prior to its expiration shall continue thereafter to be exempt from the methodology ratified in s. 373.4211 and to be reviewed under the rules adopted pursuant to ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, and this part, in existence prior to the effective date of the rules adopted under subsection (9), unless the applicant elects to have such activities reviewed under the rules adopted under this part, as amended in accordance with subsection (9).

(14) An application under the rules adopted pursuant to ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, or this part for dredging and filling or other activity, which is pending on June 15, 1994, or which is submitted and complete prior to the effective date of rules adopted pursuant to subsection (9) shall be:

(a) Acted upon by the agency which is responsible for review of the application under the operating agreement adopted pursuant to s. 373.046(4);

(b) Reviewed under the rules adopted pursuant to ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, and this part, in existence prior to the effective date of the rules adopted pursuant to subsection (9), unless the applicant elects to have such activities reviewed under the rules of this part, as amended in accordance with subsection (9); and

(c) Exempt from the methodology ratified in s. 373.4211, but the rules of the department and water management districts to delineate surface waters and wetlands in effect prior to the effective date of s. 373.4211 shall apply, unless the applicant elects to have such ratified methodology apply.

(15) Activities associated with mining operations as defined by and subject to ss. 378.201-378.212 and 378.701-378.703 and included in a conceptual reclamation plan or modification application submitted prior to July 1, 1996, shall continue to be reviewed under the rules of the department adopted pursuant to ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, the rules of the water management districts under this part, and interagency agreements, in effect on January 1, 1993. Such activities shall be exempt from rules adopted pursuant to subsection (9) and the statewide methodology ratified pursuant to s. 373.4211. As of January 1, 1994, such activities may be issued permits authorizing construction for the life of the mine. Lands added to a conceptual reclamation plan subject to this subsection through a modification submitted after July 1, 1996, which are contiguous to the conceptual reclamation plan area shall be exempt from rules adopted under subsection (9), except that the total acreage of the conceptual reclamation plan may not be increased through such modification and the cumulative acreage added may not exceed 3 percent of the conceptual reclamation plan area. Lands that have been mined or disturbed by mining activities, lands subject to a conservation easement under which the grantee is a state or federal regulatory agency, and lands otherwise preserved as part of a permitting review may not be removed from the conceptual reclamation land area under this subsection.

(16) Until October 1, 2000, regulation under rules adopted pursuant to this part of any sand, limerock, or limestone mining activity which is located in Township 52 South, Range 39 East, sections 1, 2, 3, 10, 11, 12, 13, 14, 15, 22, 23, 24, 25, 26, 27, 34, 35, and 36; in Township 52 South, Range 40 East, sections 6, 7, 8, 18, and 19; in Township 53 South, Range 39 East, sections 1, 2, 13, 21, 22, 23, 24, 25, 26, 33, 34, 35, and 36; and in Township 54 South, Range 38 East, sections 24, and 25, and 36, shall not include the rules adopted pursuant to subsection (9). In addition, until October 1, 2000, such activities shall continue to be regulated under the rules adopted pursuant to ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, as such rules existed prior to the effective date of the rules adopted pursuant to subsection (9) and such dredge and fill jurisdiction shall be that which existed prior to January 24, 1984. In addition, any such sand, limerock, or limestone mining activity shall be approved by Miami-Dade County and the United States Army Corps of Engineers. This section shall only apply to mining activities which are continuous and carried out on land contiguous to mining operations that were in existence on or before October 1, 1984.

(17) The variance provisions of s. 403.201 are applicable to the provisions of this section or any rule adopted pursuant to this section. The governing boards and the department are authorized to review and take final agency action on petitions requesting such variances for those activities they regulate under this part and s. 373.4145.

(18) The department and each water management district responsible for implementation of the environmental resource permitting program shall develop a uniform mitigation assessment method for wetlands and other surface waters. The department shall adopt the uniform mitigation assessment method by rule no later than July 31, 2002. The rule shall provide an exclusive and consistent process for determining the amount of mitigation required to offset impacts to wetlands and other surface waters, and, once effective, shall supersede all rules, ordinances, and variance procedures from ordinances that determine the amount of mitigation needed to offset such impacts. Once the department adopts the uniform mitigation assessment method by rule, the uniform mitigation assessment method shall be binding on the department, the water management districts, local governments, and any other governmental agencies and shall be the sole means to determine the amount of mitigation needed to offset adverse impacts to wetlands and other surface waters and to award and deduct mitigation bank credits. A water management district and any other governmental agency subject to chapter 120 may apply the uniform mitigation assessment method without the need to adopt it pursuant to s. 120.54. It shall be a goal of the department and water management districts that the uniform mitigation assessment method developed be practicable for use within the timeframes provided in the permitting process and result in a consistent process for determining mitigation requirements. It shall be recognized that any such method shall require the application of reasonable scientific judgment. The uniform mitigation assessment method must determine the value of functions provided by wetlands and other surface waters considering the current conditions of these areas, utilization by fish and wildlife, location, uniqueness, and hydrologic connection, and, when applied to mitigation banks, the factors listed in s. 373.4136(4). The uniform mitigation assessment method shall also account for the expected time-lag associated with offsetting impacts and the degree of risk associated with the proposed mitigation. The uniform mitigation assessment method shall account for different ecological communities in different areas of the state. In developing the uniform mitigation assessment method, the department and water management districts shall consult with approved local programs under s. 403.182 which have an established mitigation program for wetlands or other surface waters. The department and water management districts shall consider the recommendations submitted by such approved local programs, including any recommendations relating to the adoption by the department and water management districts of any uniform mitigation methodology that has been adopted and used by an approved local program in its established mitigation program for wetlands or other surface waters. Environmental resource permitting rules may establish categories of permits or thresholds for minor impacts under which the use of the uniform mitigation assessment method will not be required. The application of the uniform mitigation assessment method is not subject to s. 70.001. In the event the rule establishing the uniform mitigation assessment method is deemed to be invalid, the applicable rules related to establishing needed mitigation in existence prior to the adoption of the uniform mitigation assessment method, including those adopted by a county which is an approved local program under s. 403.182, and the method described in paragraph (b) for existing mitigation banks, shall be authorized for use by the department, water management districts, local governments, and other state agencies.

(a) In developing the uniform mitigation assessment method, the department shall seek input from the United States Army Corps of Engineers in order to promote consistency in the mitigation assessment methods used by the state and federal permitting programs.

(b) An entity which has received a mitigation bank permit prior to the adoption of the uniform mitigation assessment method shall have impact sites assessed, for the purpose of deducting bank credits, using the credit assessment method, including any functional assessment methodology, which was in place when the bank was permitted; unless the entity elects to have its credits redetermined, and thereafter have its credits deducted, using the uniform mitigation assessment method.

(19)(a) Financial responsibility for mitigation for wetlands and other surface waters required by a permit issued pursuant to this part for activities associated with the extraction of limestone and phosphate are subject to approval by the department as part of the permit application review. Financial responsibility for permitted activities that will occur over a period of 3 years or less of mining operations must be provided to the department before the commencement of mining operations and must equal 110 percent of the estimated mitigation costs for wetlands and other surface waters affected under the permit. For permitted activities that will occur over a period of more than 3 years of mining operations, the initial financial responsibility demonstration must equal 110 percent of the estimated mitigation costs for wetlands and other surface waters affected in the first 3 years of operation under the permit. For each year thereafter, the financial responsibility demonstration must be updated, including providing an amount equal to 110 percent of the estimated mitigation costs for the next year of operations under the permit for which financial responsibility has not already been demonstrated and to release portions of the financial responsibility mechanisms in accordance with applicable rules.

(b) The mechanisms for providing financial responsibility pursuant to the permit shall, at the discretion of the applicant, include the following:

1. Cash or cash equivalent deposited in an escrow account.

2. Irrevocable letter of credit.

3. Performance bond.

4. Trust fund agreement.

5. Guarantee bond.

6. Insurance certificate.

7. A demonstration that the applicant meets the financial test and corporate guarantee requirements set forth in 40 C.F.R. s. 264.143(f).

8. A demonstration that the applicant meets the self-bonding provision set forth in 30 C.F.R. s. 800.23.

The form and content of all financial responsibility mechanisms shall be approved by the department. When utilizing an irrevocable letter of credit, performance bond, or guarantee bond, all payments made thereunder shall be deposited into a standby trust fund established contemporaneously with the posting of the financial assurance instrument. All trust fund agreements and standby trust fund agreements shall provide that distributions therefrom will be made only at the request of the department and that the trustees of such funds shall be either a national or state-chartered banking institution or a state-regulated trust company.

(c) The provisions of this subsection shall not apply to any mitigation for wetlands and other surface waters that is required pursuant to a permit or permits initially issued by the department or district prior to January 1, 2005.

(d) Nothing provided in this subsection supersedes or modifies the financial responsibility requirements of s. 378.209.

History.—ss. 4, 5, ch. 86-186; s. 30, ch. 93-213; s. 4, ch. 94-122; s. 3, ch. 96-370; s. 5, ch. 96-371; ss. 2, 5, ch. 97-222; s. 169, ch. 99-13; s. 26, ch. 99-385; s. 4, ch. 2000-133; s. 1, ch. 2002-253; s. 11, ch. 2005-36; s. 3, ch. 2005-215; s. 1, ch. 2005-273; s. 1, ch. 2007-191; s. 84, ch. 2008-4; s. 4, ch. 2008-150; s. 30, ch. 2010-205; s. 44, ch. 2012-5; s. 8, ch. 2016-130.

1Note.—Repealed by s. 45, ch. 93-213.

2Note.—Sections 403.91-403.925 and 403.929 were repealed by s. 45, ch. 93-213, and s. 403.913, as amended by s. 46, ch. 93-213, was transferred to s. 403.939 and subsequently repealed by s. 18, ch. 95-145. The only section remaining within the cited range is s. 403.927.



373.4141 - Permits; processing.

1373.4141 Permits; processing.—

(1) Within 30 days after receipt of an application for a permit under this part, the department or the water management district shall review the application and shall request submittal of all additional information the department or the water management district is permitted by law to require. If the applicant believes any request for additional information is not authorized by law or rule, the applicant may request a hearing pursuant to s. 120.57. Within 30 days after receipt of such additional information, the department or water management district shall review it and may request only that information needed to clarify such additional information or to answer new questions raised by or directly related to such additional information. If the applicant believes the request of the department or water management district for such additional information is not authorized by law or rule, the department or water management district, at the applicant’s request, shall proceed to process the permit application.

(2) A permit shall be approved, denied, or subject to a notice of proposed agency action within 60 days after receipt of the original application, the last item of timely requested additional material, or the applicant’s written request to begin processing the permit application.

(3) Processing of applications for permits for affordable housing projects shall be expedited to a greater degree than other projects.

(4) A state agency or an agency of the state may not require as a condition of approval for a permit or as an item to complete a pending permit application that an applicant obtain a permit or approval from any other local, state, or federal agency without explicit statutory authority to require such permit or approval.

History.—s. 4, ch. 96-370; s. 1, ch. 2002-160; s. 7, ch. 2012-205.

1Note.—

A. Section 14, ch. 2009-96, as reenacted by s. 12, ch. 2011-14, provides that:

“(1) Except as provided in subsection (4), and in recognition of 2009 real estate market conditions, any permit issued by the Department of Environmental Protection or a water management district pursuant to part IV of chapter 373, Florida Statutes, that has an expiration date of September 1, 2008, through January 1, 2012, is extended and renewed for a period of 2 years following its date of expiration. This extension includes any local government-issued development order or building permit. The 2-year extension also applies to build out dates including any build out date extension previously granted under s. 380.06(19)(c), Florida Statutes. This section shall not be construed to prohibit conversion from the construction phase to the operation phase upon completion of construction.

“(2) The commencement and completion dates for any required mitigation associated with a phased construction project shall be extended such that mitigation takes place in the same timeframe relative to the phase as originally permitted.

“(3) The holder of a valid permit or other authorization that is eligible for the 2-year extension shall notify the authorizing agency in writing no later than December 31, 2009, identifying the specific authorization for which the holder intends to use the extension and the anticipated timeframe for acting on the authorization.

“(4) The extension provided for in subsection (1) does not apply to:

“(a) A permit or other authorization under any programmatic or regional general permit issued by the Army Corps of Engineers.

“(b) A permit or other authorization held by an owner or operator determined to be in significant noncompliance with the conditions of the permit or authorization as established through the issuance of a warning letter or notice of violation, the initiation of formal enforcement, or other equivalent action by the authorizing agency.

“(c) A permit or other authorization, if granted an extension, that would delay or prevent compliance with a court order.

“(5) Permits extended under this section shall continue to be governed by rules in effect at the time the permit was issued, except when it can be demonstrated that the rules in effect at the time the permit was issued would create an immediate threat to public safety or health. This provision shall apply to any modification of the plans, terms, and conditions of the permit that lessens the environmental impact, except that any such modification shall not extend the time limit beyond 2 additional years.

“(6) Nothing in this section shall impair the authority of a county or municipality to require the owner of a property, that has notified the county or municipality of the owner’s intention to receive the extension of time granted by this section, to maintain and secure the property in a safe and sanitary condition in compliance with applicable laws and ordinances.”

B. Section 46, ch. 2010-147, provides that:

“(1) Except as provided in subsection (4), a development order issued by a local government, a building permit, and any permit issued by the Department of Environmental Protection or by a water management district pursuant to part IV of chapter 373, Florida Statutes, which has an expiration date from September 1, 2008, through January 1, 2012, is extended and renewed for a period of 2 years after its previously scheduled date of expiration. This 2-year extension also applies to buildout dates, including any extension of a buildout date that was previously granted under s. 380.06(19)(c), Florida Statutes. This section does not prohibit conversion from the construction phase to the operation phase upon completion of construction. This extension is in addition to the 2-year permit extension provided under section 14 of chapter 2009-96, Laws of Florida.

“(2) The commencement and completion dates for any required mitigation associated with a phased construction project are extended so that mitigation takes place in the same timeframe relative to the phase as originally permitted.

“(3) The holder of a valid permit or other authorization that is eligible for the 2-year extension must notify the authorizing agency in writing by December 31, 2010, identifying the specific authorization for which the holder intends to use the extension and the anticipated timeframe for acting on the authorization.

“(4) The extension provided for in subsection (1) does not apply to:

“(a) A permit or other authorization under any programmatic or regional general permit issued by the Army Corps of Engineers.

“(b) A permit or other authorization held by an owner or operator determined to be in significant noncompliance with the conditions of the permit or authorization as established through the issuance of a warning letter or notice of violation, the initiation of formal enforcement, or other equivalent action by the authorizing agency.

“(c) A permit or other authorization, if granted an extension that would delay or prevent compliance with a court order.

“(5) Permits extended under this section shall continue to be governed by the rules in effect at the time the permit was issued, except if it is demonstrated that the rules in effect at the time the permit was issued would create an immediate threat to public safety or health. This provision applies to any modification of the plans, terms, and conditions of the permit which lessens the environmental impact, except that any such modification does not extend the time limit beyond 2 additional years.

“(6) This section does not impair the authority of a county or municipality to require the owner of a property that has notified the county or municipality of the owner’s intent to receive the extension of time granted pursuant to this section to maintain and secure the property in a safe and sanitary condition in compliance with applicable laws and ordinances.”

C. Section 47, ch. 2010-147, provides that:

“(1) The Legislature hereby reauthorizes:

“(a) Any exemption granted for any project for which an application for development approval has been approved or filed pursuant to s. 380.06, Florida Statutes, or for which a complete development application or rescission request has been approved or is pending, and the application or rescission process is continuing in good faith, within a development that is located within an area that qualified for an exemption under s. 380.06, Florida Statutes, as amended by chapter 2009-96, Laws of Florida.

“(b) Any 2-year extension authorized and timely applied for pursuant to section 14 of chapter 2009-96, Laws of Florida.

“(c) Any amendment to a local comprehensive plan adopted pursuant to s. 163.3184, Florida Statutes, as amended by chapter 2009-96, Laws of Florida, and in effect pursuant to s. 163.3189, Florida Statutes, which authorizes and implements a transportation concurrency exception area pursuant to s. 163.3180, Florida Statutes, as amended by chapter 2009-96, Laws of Florida.

“(2) Subsection (1) is intended to be remedial in nature and to reenact provisions of existing law. This section shall apply retroactively to all actions specified in subsection (1) and therefore to any such actions lawfully undertaken in accordance with chapter 2009-96, Laws of Florida.”

Section 163.3189, referenced in s. 47(1)(c), ch. 2010-147, above, was repealed by s. 19, chapter 2011-139.

D. Section 73, ch. 2011-139, provides that:

“(1) Any permit or any other authorization that was extended under section 14 of chapter 2009-96, Laws of Florida, as reauthorized by section 47 of chapter 2010-147, Laws of Florida, is extended and renewed for an additional period of 2 years after its previously scheduled expiration date. This extension is in addition to the 2-year permit extension provided under section 14 of chapter 2009-96, Laws of Florida, as reauthorized by section 47 of chapter 2010-147, Laws of Florida. This section does not prohibit conversion from the construction phase to the operation phase upon completion of construction. Permits that were extended by a total of 4 years pursuant to section 14 of chapter 2009-96, Laws of Florida, as reauthorized by section 47 of chapter 2010-147, Laws of Florida, and by section 46 of chapter 2010-147, Laws of Florida, cannot be further extended under this provision.

“(2) The commencement and completion dates for any required mitigation associated with a phased construction project shall be extended such that mitigation takes place in the same timeframe relative to the phase as originally permitted.

“(3) The holder of a valid permit or other authorization that is eligible for the 2-year extension shall notify the authorizing agency in writing by December 31, 2011, identifying the specific authorization for which the holder intends to use the extension and the anticipated timeframe for acting on the authorization.

“(4) The extension provided for in subsection (1) does not apply to:

“(a) A permit or other authorization under any programmatic or regional general permit issued by the Army Corps of Engineers.

“(b) A permit or other authorization held by an owner or operator determined to be in significant noncompliance with the conditions of the permit or authorization as established through the issuance of a warning letter or notice of violation, the initiation of formal enforcement, or other equivalent action by the authorizing agency.

“(c) A permit or other authorization, if granted an extension, that would delay or prevent compliance with a court order.

“(5) Permits extended under this section shall continue to be governed by rules in effect at the time the permit was issued, except if it is demonstrated that the rules in effect at the time the permit was issued would create an immediate threat to public safety or health. This subsection applies to any modification of the plans, terms, and conditions of the permit that lessens the environmental impact, except that any such modification may not extend the time limit beyond 2 additional years.

“(6) This section does not impair the authority of a county or municipality to require the owner of a property that has notified the county or municipality of the owner’s intention to receive the extension of time granted pursuant to this section to maintain and secure the property in a safe and sanitary condition in compliance with applicable laws and ordinances.”

E. Section 79, ch. 2011-139, provides that:

“(1) Except as provided in subsection (4), and in recognition of 2011 real estate market conditions, any building permit, and any permit issued by the Department of Environmental Protection or by a water management district pursuant to part IV of chapter 373, Florida Statutes, which has an expiration date from January 1, 2012, through January 1, 2014, is extended and renewed for a period of 2 years after its previously scheduled date of expiration. This extension includes any local government-issued development order or building permit including certificates of levels of service. This section does not prohibit conversion from the construction phase to the operation phase upon completion of construction. This extension is in addition to any existing permit extension. Extensions granted pursuant to this section; section 14 of chapter 2009-96, Laws of Florida, as reauthorized by section 47 of chapter 2010-147, Laws of Florida; section 46 of chapter 2010-147, Laws of Florida; or section 74 of this act shall not exceed 4 years in total. Further, specific development order extensions granted pursuant to s. 380.06(19)(c)2., Florida Statutes, cannot be further extended by this section.

“(2) The commencement and completion dates for any required mitigation associated with a phased construction project are extended so that mitigation takes place in the same timeframe relative to the phase as originally permitted.

“(3) The holder of a valid permit or other authorization that is eligible for the 2-year extension must notify the authorizing agency in writing by December 31, 2011, identifying the specific authorization for which the holder intends to use the extension and the anticipated timeframe for acting on the authorization.

“(4) The extension provided for in subsection (1) does not apply to:

“(a) A permit or other authorization under any programmatic or regional general permit issued by the Army Corps of Engineers.

“(b) A permit or other authorization held by an owner or operator determined to be in significant noncompliance with the conditions of the permit or authorization as established through the issuance of a warning letter or notice of violation, the initiation of formal enforcement, or other equivalent action by the authorizing agency.

“(c) A permit or other authorization, if granted an extension that would delay or prevent compliance with a court order.

“(5) Permits extended under this section shall continue to be governed by the rules in effect at the time the permit was issued, except if it is demonstrated that the rules in effect at the time the permit was issued would create an immediate threat to public safety or health. This provision applies to any modification of the plans, terms, and conditions of the permit which lessens the environmental impact, except that any such modification does not extend the time limit beyond 2 additional years.

“(6) This section does not impair the authority of a county or municipality to require the owner of a property that has notified the county or municipality of the owner’s intent to receive the extension of time granted pursuant to this section to maintain and secure the property in a safe and sanitary condition in compliance with applicable laws and ordinances.”

The reference to “section 74 of this act” in s. 79(1), ch. 2011-139, should be to s. 73; s. 74 relates to review of issues, and s. 73 provides for a 2-year permit extension.

F. Section 23, ch. 2012-205, provides that “[t]he holder of a valid permit or other authorization is not required to make a payment to the authorizing agency for use of an extension granted under section 73 or section 79 of chapter 2011-139, Laws of Florida, or section 24 of this act. This section applies retroactively and is effective as of June 2, 2011.”

G. Section 24, ch. 2012-205, as amended by s. 9, ch. 2013-213, provides that:

“(1) Any building permit, and any permit issued by the Department of Environmental Protection or by a water management district pursuant to part IV of chapter 373, Florida Statutes, which has an expiration date from January 1, 2012, through January 1, 2014, is extended and renewed for a period of 2 years after its previously scheduled date of expiration. This extension includes any local government-issued development order or building permit including certificates of levels of service. This section does not prohibit conversion from the construction phase to the operation phase upon completion of construction. This extension is in addition to any existing permit extension. Extensions granted pursuant to this section; section 14 of chapter 2009-96, Laws of Florida, as reauthorized by section 47 of chapter 2010-147, Laws of Florida; section 46 of chapter 2010-147, Laws of Florida; or section 74 or section 79 of chapter 2011-139, Laws of Florida, shall not exceed 4 years in total. Further, specific development order extensions granted pursuant to s. 380.06(19)(c)2., Florida Statutes, cannot be further extended by this section.

“(2) The commencement and completion dates for any required mitigation associated with a phased construction project are extended so that mitigation takes place in the same timeframe relative to the phase as originally permitted.

(3) The holder of a valid permit or other authorization that is eligible for the 2-year extension must notify the authorizing agency in writing by October 1, 2013, identifying the specific authorization for which the holder intends to use the extension and the anticipated timeframe for acting on the authorization.

“(4) The extension provided for in subsection (1) does not apply to:

“(a) A permit or other authorization under any programmatic or regional general permit issued by the Army Corps of Engineers.

“(b) A permit or other authorization held by an owner or operator determined to be in significant noncompliance with the conditions of the permit or authorization as established through the issuance of a warning letter or notice of violation, the initiation of formal enforcement, or other equivalent action by the authorizing agency.

“(c) A permit or other authorization, if granted an extension that would delay or prevent compliance with a court order.

“(5) Permits extended under this section shall continue to be governed by the rules in effect at the time the permit was issued, except if it is demonstrated that the rules in effect at the time the permit was issued would create an immediate threat to public safety or health. This provision applies to any modification of the plans, terms, and conditions of the permit which lessens the environmental impact, except that any such modification does not extend the time limit beyond 2 additional years.

“(6) This section does not impair the authority of a county or municipality to require the owner of a property that has notified the county or municipality of the owner’s intent to receive the extension of time granted pursuant to this section to maintain and secure the property in a safe and sanitary condition in compliance with applicable laws and ordinances.”

The reference to “section 74” in s. 24(1), ch. 2012-205, should be to s. 73. Section 74, ch. 2011-139, relates to review of issues, and s. 73, ch 2011-139, provides for a 2-year permit extension.

H. Section 46, ch. 2014-218, provides that:

“(1) Any building permit, and any permit issued by the Department of Environmental Protection or by a water management district pursuant to part IV of chapter 373, Florida Statutes, which has an expiration date from January 1, 2014, through January 1, 2016, is extended and renewed for a period of 2 years after its previously scheduled date of expiration. This extension includes any local government-issued development order or building permit including certificates of levels of service. This section does not prohibit conversion from the construction phase to the operation phase upon completion of construction. This extension is in addition to any existing permit extension. Extensions granted pursuant to this section; s. 14 of chapter 2009-96, Laws of Florida, as reauthorized by s. 47 of chapter 2010-147, Laws of Florida; s. 46 of chapter 2010-147, Laws of Florida; s. 73 or s. 79 of chapter 2011-139, Laws of Florida; or s. 24 of chapter 2012-205, Laws of Florida, may not exceed 4 years in total. Further, specific development order extensions granted pursuant to s. 380.06(19)(c)2., Florida Statutes, may not be further extended by this section.

“(2) The commencement and completion dates for any required mitigation associated with a phased construction project are extended so that mitigation takes place in the same timeframe relative to the phase as originally permitted.

“(3) The holder of a valid permit or other authorization that is eligible for the 2-year extension must notify the authorizing agency in writing by December 31, 2014, identifying the specific authorization for which the holder intends to use the extension and the anticipated timeframe for acting on the authorization.

“(4) The extension provided in subsection (1) does not apply to:

“(a) A permit or other authorization under any programmatic or regional general permit issued by the Army Corps of Engineers.

“(b) A permit or other authorization held by an owner or operator determined to be in significant noncompliance with the conditions of the permit or authorization as established through the issuance of a warning letter or notice of violation, the initiation of formal enforcement, or other equivalent action by the authorizing agency.

“(c) A permit or other authorization, if granted an extension that would delay or prevent compliance with a court order.

“(5) Permits extended under this section shall continue to be governed by the rules in effect at the time the permit was issued unless it is demonstrated that the rules in effect at the time the permit was issued would create an immediate threat to public safety or health. This provision applies to any modification of the plans, terms, and conditions of the permit which lessens the environmental impact, except that any such modification does not extend the time limit beyond 2 additional years.

“(6) This section does not impair the authority of a county or municipality to require the owner of a property who has notified the county or municipality of the owner’s intent to receive the extension of time granted pursuant to this section to maintain and secure the property in a safe and sanitary condition in compliance with applicable laws and ordinances.”



373.4142 - Water quality within stormwater treatment systems.

373.4142 Water quality within stormwater treatment systems.—State surface water quality standards applicable to waters of the state, as defined in s. 403.031(13), shall not apply within a stormwater management system which is designed, constructed, operated, and maintained for stormwater treatment in accordance with a valid permit or noticed exemption issued pursuant to chapter 62-25, Florida Administrative Code; a valid permit or exemption under s. 373.4145 within the Northwest Florida Water Management District; a valid permit issued on or subsequent to April 1, 1986, within the Suwannee River Water Management District or the St. Johns River Water Management District pursuant to this part; a valid permit issued on or subsequent to March 1, 1988, within the Southwest Florida Water Management District pursuant to this part; or a valid permit issued on or subsequent to January 6, 1982, within the South Florida Water Management District pursuant to this part. Such inapplicability of state water quality standards shall be limited to that part of the stormwater management system located upstream of a manmade water control structure permitted, or approved under a noticed exemption, to retain or detain stormwater runoff in order to provide treatment of the stormwater. The additional use of such a stormwater management system for flood attenuation or irrigation shall not divest the system of the benefits of this exemption. This section shall not affect the authority of the department and water management districts to require reasonable assurance that the water quality within such stormwater management systems will not adversely impact public health, fish and wildlife, or adjacent waters.

History.—s. 7, ch. 94-122; s. 2, ch. 2007-191.



373.4143 - Declaration of policy.

373.4143 Declaration of policy.—It is the policy of the Legislature that the state provide efficient government services by consolidating, to the maximum extent practicable, federal and state permitting associated with wetlands and navigable waters within the state.

History.—s. 2, ch. 2005-273.



373.4144 - Federal environmental permitting.

373.4144 Federal environmental permitting.—

(1) It is the intent of the Legislature to:

(a) Facilitate coordination and a more efficient process of implementing regulatory duties and functions between the Department of Environmental Protection, the water management districts, the United States Army Corps of Engineers, the United States Fish and Wildlife Service, the National Marine Fisheries Service, the United States Environmental Protection Agency, the Fish and Wildlife Conservation Commission, and other relevant federal and state agencies.

(b) Authorize the Department of Environmental Protection to obtain issuance by the United States Army Corps of Engineers, pursuant to state and federal law and as set forth in this section, of an expanded state programmatic general permit, or a series of regional general permits, for categories of activities in waters of the United States governed by the Clean Water Act and in navigable waters under the Rivers and Harbors Act of 1899 which are similar in nature, which will cause only minimal adverse environmental effects when performed separately, and which will have only minimal cumulative adverse effects on the environment.

(c) Use the mechanism of such a state general permit or such regional general permits to eliminate overlapping federal regulations and state rules that seek to protect the same resource and to avoid duplication of permitting between the United States Army Corps of Engineers and the department for minor work located in waters of the United States, including navigable waters, thus eliminating, in appropriate cases, the need for a separate individual approval from the United States Army Corps of Engineers while ensuring the most stringent protection of wetland resources.

(d) Direct the department not to seek issuance of or take any action pursuant to any such permit or permits unless such conditions are at least as protective of the environment and natural resources as existing state law under this part and federal law under the Clean Water Act and the Rivers and Harbors Act of 1899.

(2)(a) In order to effectuate efficient wetland permitting and avoid duplication, the department and water management districts are authorized to implement a voluntary state programmatic general permit for all dredge and fill activities impacting 10 acres or less of wetlands or other surface waters, including navigable waters, subject to agreement with the United States Army Corps of Engineers, if the general permit is at least as protective of the environment and natural resources as existing state law under this part and federal law under the Clean Water Act and the Rivers and Harbors Act of 1899.

(b) By seeking to use a statewide programmatic general permit, an applicant consents to applicable federal wetland jurisdiction criteria, which are not included pursuant to this part, but which are authorized by the regulations implementing s. 404 of the Clean Water Act, Pub. L. No. 92-500, as amended, 33 U.S.C. ss. 1251 et seq., and s. 10 of the Rivers and Harbors Act of 1899 as required by the United States Army Corps of Engineers, notwithstanding s. 373.4145 and for the limited purpose of implementing the state programmatic general permit authorized by this subsection.

(3) The department may pursue a series of regional general permits for construction activities in wetlands or surface waters or delegation or assumption of federal permitting programs regulating the discharge of dredged or fill material pursuant to s. 404 of the Clean Water Act, Pub. L. No. 92-500, as amended, 33 U.S.C. ss. 1251 et seq., and s. 10 of the Rivers and Harbors Act of 1899.

History.—s. 3, ch. 2005-273; s. 1, ch. 2012-114; s. 8, ch. 2012-205; s. 1, ch. 2016-195.



373.4145 - Part IV permitting program within the geographical jurisdiction of the Northwest Florida Water Management District.

373.4145 Part IV permitting program within the geographical jurisdiction of the Northwest Florida Water Management District.—

(1) Within the geographical jurisdiction of the Northwest Florida Water Management District, taking into consideration the differing physical and natural characteristics of the area, the department and the district shall:

(a) Jointly develop rules to regulate the construction, operation, alteration, maintenance, abandonment, and removal of stormwater management systems. The department shall initiate the rulemaking process within 60 days after the effective date of this act and shall implement the rules no sooner than January 1, 2007; the district may implement the rules without adoption pursuant to s. 120.54. Until the stormwater management system rules take effect, chapter 62-25, Florida Administrative Code, shall remain in full force and effect and shall be implemented by the department. Notwithstanding the provisions of this section, chapter 62-25, Florida Administrative Code, may be amended by the department as necessary to comply with any requirements of state or federal laws or regulations, or any condition imposed by a federal program, or as a requirement for receipt of federal grant funds. The intent of the rules created under this paragraph is to update existing stormwater rules, to improve water quality and flood protection, and to apply the least restrictive measures and criteria adopted in other water management district rules.

(b) Jointly develop rules for the management and storage of surface waters under this part. The department shall initiate the rulemaking process within 60 days after the effective date of this act and shall implement the rules no sooner than January 1, 2008; the district may implement the rules without adoption pursuant to s. 120.54. Until the rules for the management and storage of surface waters under this part take effect, rules adopted pursuant to the authority of ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, in effect prior to July 1, 1994, shall remain in full force and effect and shall be implemented by the department. However, the department is authorized to establish additional exemptions and general permits for dredging and filling, if such exemptions or general permits do not allow significant adverse impacts to occur individually or cumulatively. However, for the purpose of chapter 62-312, Florida Administrative Code, the landward extent of surface waters of the state identified in rule 62-312.030(2), Florida Administrative Code, shall be determined in accordance with the methodology in rules 62-340.100 through 62-340.600, Florida Administrative Code. In implementing s. 373.421(2), the department shall determine the extent of those surface waters and wetlands within the regulatory authority of the department as described in this paragraph. At the request of the petitioner, the department shall also determine the extent of surface waters and wetlands that can be delineated by the methodology ratified in s. 373.4211, but that are not subject to the regulatory authority of the department as described in this paragraph. The intent of the rules created under this paragraph is to improve the management and storage of surface waters with minimal impact on property interests and to consider the rural nature, current development trends, and abundant natural resources of the district relative to the permitting thresholds and requirements.

(c) Pursue streamlining of the federal and state wetland permitting programs pursuant to ss. 373.4143 and 373.4144.

(d) Implement, to the maximum extent possible, streamlining measures, including electronic permitting, field permitting, and certification programs for activities with minimal individual or cumulative impact, informal wetland determinations, and other similar measures.

(2) The rules adopted under subsection (1), as applicable, shall:

(a) Incorporate the exemptions in ss. 373.406 and 403.813(1).

(b) Incorporate the provisions of rule 62-341.475(1)(f), Florida Administrative Code, applicable to single-family homes located entirely or partially within wholly owned, isolated wetlands.

(c) Exempt from the notice and permitting requirements of this part the construction or private use of a single-family dwelling unit, duplex, triplex, or quadruplex that:

1. Is not part of a larger common plan of development or sale proposed by the applicant.

2. Does not involve wetlands or other surface waters.

(d) Incorporate the exemptions and general permits that are effective under this part and have been enacted by rule by the department and other water management districts, including the general permits authorized by s. 403.814.

(e) Provide an exemption for the repair, stabilization, or paving of county-maintained roads existing on or before January 1, 2002, and the repair or replacement of bridges that are part of the roadway consistent with the provisions of s. 403.813(1)(t), notwithstanding the provisions of s. 403.813(1)(t)7. requiring adoption of a general permit applicable within the Northwest Florida Water Management District and the repeal of such exemption upon the adoption of a general permit.

(f) Exempt from rule criteria under paragraph (1)(b) an alteration of a wholly owned, artificial surface water created entirely from uplands that does not connect to surface waters of the state, except for those created for the purpose of providing mitigation under this part.

(3) The department and the Northwest Florida Water Management District shall enter into an operating agreement under s. 373.046 to effectively implement this section and provide the district with the amount of responsibility under the agreement that resources allow, including, at a minimum, the responsibility for regulating silviculture and agriculture. The operating agreement shall encourage local delegation of the responsibilities under this section pursuant to s. 373.441.

(4) The provisions of s. 373.414(11)-(14) shall not apply to rules adopted under this section.

(5) The following activities shall continue to be governed by the provisions of s. 373.4145, 1994 Supplement to the Florida Statutes 1993:

(a) The operation and routine custodial maintenance of activities legally in existence before the effective date of the rules adopted under subsection (1), as long as the terms and conditions of the permit, exemption, or other authorization for such activities continue to be met.

(b) The activities approved in a permit issued pursuant to s. 373.4145, 1994 Supplement to the Florida Statutes 1993, and the review of activities proposed in applications received and completed before the effective date of the rules adopted under subsection (1), as applicable. This paragraph shall also apply to any modification of the plans, terms, and conditions of a permit issued pursuant to s. 373.4145, 1994 Supplement to the Florida Statutes 1993, that lessens the environmental impact, except that any such modification shall not extend the time limit for construction beyond 2 additional years.

This subsection shall not apply to any activity that is altered, modified, expanded, abandoned, or removed after adoption of the applicable rules under subsection (1).

(6) Unless the petitioner elects to apply chapter 62-340, Florida Administrative Code, to all wetlands, the delineation of the landward extent of wetlands and other surface waters for petitions filed under s. 373.421(2) prior to the effective date of the rules adopted under paragraph (1)(b) shall continue to be determined in accordance with rule 62-312.030(2), Florida Administrative Code, in effect July 1, 1994, and rules 62-340.100 through 62-340.600, Florida Administrative Code, as ratified in s. 373.4211.

(7) If the Legislature in any given fiscal year fails to fund and staff the environmental resource permitting program established under this section, the environmental resource permitting program shall be suspended for that fiscal year and the rules and statutes governing development activity in the district shall revert to those in effect on April 1, 2006, until such time as funding and staffing levels are restored consistent with this section.

History.—s. 8, ch. 94-122; s. 18, ch. 96-247; s. 5, ch. 96-370; s. 1, ch. 99-353; s. 1, ch. 2003-167; s. 32, ch. 2005-71; s. 4, ch. 2005-273; ss. 1, 4, ch. 2006-228; s. 36, ch. 2009-21; s. 75, ch. 2014-17.



373.4149 - Miami-Dade County Lake Belt Plan.

373.4149 Miami-Dade County Lake Belt Plan.—

(1) The Legislature hereby accepts and adopts the recommendations contained in the Phase I Lake Belt Report and Plan, dated February 1997 and hereby accepts the Phase II Plan, submitted on February 9, 2001, to the Legislature by the Miami-Dade County Lake Belt Plan Implementation Committee. These plans shall collectively be known as the Miami-Dade County Lake Belt Plan. This plan was developed to enhance the water supply for Miami-Dade County and the Everglades, including appropriate wellfield protection measures; to maximize efficient recovery of limestone while promoting the social and economic welfare of the community and protecting the environment; and to educate various groups and the general public of the benefits of the plan.

(2)(a) The Legislature recognizes that deposits of limestone and sand suitable for production of construction aggregates, cement, and road base materials are located in limited areas of the state.

(b) The Legislature recognizes that the deposit of limestone available in South Florida is limited due to urbanization to the east and the Everglades to the west.

(3) The Miami-Dade County Lake Belt Area is that area bounded by the Ronald Reagan Turnpike to the east, the Miami-Dade-Broward County line to the north, Krome Avenue to the west and Tamiami Trail to the south together with the land south of Tamiami Trail in sections 5, 6, 7, 8, 17, and 18, Township 54 South, Range 39 East, sections 24, 25, and 36, Township 54 South, Range 38 East, less those portions of section 3, Township 52 South, Range 39 East south of Krome Avenue and west of U.S. Highway 27, and less sections 35 and 36 and the east one-half of sections 24 and 25, Township 53 South, Range 39 East and Government Lots 1 and 2, lying between Townships 53 and 54 South, Range 39 East and those portions of sections 1 and 2, Township 54 South, Range 39 East, lying north of Tamiami Trail.

(4) The identification of the Miami-Dade County Lake Belt Area shall not preempt local land use jurisdiction, planning, or regulatory authority in regard to the use of land by private land owners. When amending local comprehensive plans, or implementing zoning regulations, development regulations, or other local regulations, Miami-Dade County shall strongly consider limestone mining activities and ancillary operations, such as lake excavation, including use of explosives, rock processing, cement, concrete and asphalt products manufacturing, and ancillary activities, within the rock mining supported and allowable areas of the Miami-Dade County Lake Belt Plan adopted by subsection (1); provided, however, that limerock mining activities are consistent with wellfield protection. Rezonings, amendments to local zoning and subdivision regulations, and amendments to local comprehensive plans concerning properties that are located within 1 mile of the Miami-Dade County Lake Belt Area shall be compatible with limestone mining activities. No rezonings, variances, amendments to local zoning and subdivision regulations which would result in an increase in residential density, or amendments to local comprehensive plans for any residential purpose may be approved for any property located in sections 35 and 36 and the east one-half of sections 24 and 25, Township 53 South, Range 39 East until such time as there is no active mining within 2 miles of the property. This section does not preclude residential development that complies with current regulations.

(5) The secretary of the Department of Environmental Protection, the executive director of the Department of Economic Opportunity, the secretary of the Department of Transportation, the Commissioner of Agriculture, the executive director of the Fish and Wildlife Conservation Commission, and the executive director of the South Florida Water Management District may enter into agreements with landowners, developers, businesses, industries, individuals, and governmental agencies as necessary to effectuate the Miami-Dade County Lake Belt Plan and the provisions of this section.

(6)(a) All agencies of the state shall review the status of their landholdings within the boundaries of the Miami-Dade County Lake Belt. Those lands for which no present or future use is identified must be made available, together with other suitable lands, to the Department of Environmental Protection for its use in carrying out the objectives of this act.

(b) It is the intent of the Legislature that lands provided to the Department of Environmental Protection be used for land exchanges to further the objectives of this act.

History.—s. 21, ch. 92-132; s. 5, ch. 94-122; s. 1010, ch. 95-148; s. 10, ch. 97-222; s. 1, ch. 99-298; s. 22, ch. 2000-197; ss. 1, 2, ch. 2000-285; s. 3, ch. 2001-172; s. 1, ch. 2006-13; s. 249, ch. 2011-142; s. 1, ch. 2015-141; s. 38, ch. 2016-10.



373.41492 - Miami-Dade County Lake Belt Mitigation Plan; mitigation for mining activities within the Miami-Dade County Lake Belt.

373.41492 Miami-Dade County Lake Belt Mitigation Plan; mitigation for mining activities within the Miami-Dade County Lake Belt.—

(1) The Legislature finds that the impact of mining within the rock mining supported and allowable areas of the Miami-Dade County Lake Belt Plan adopted by s. 373.4149(1) can best be offset by the implementation of a comprehensive mitigation plan. The Lake Belt Mitigation Plan consists of those provisions contained in subsections (2)-(8). The per-ton mitigation fee assessed on limestone sold from the Miami-Dade County Lake Belt Area and sections 10, 11, 13, 14, Township 52 South, Range 39 East, and sections 24, 25, 35, and 36, Township 53 South, Range 39 East, shall be used for acquiring environmentally sensitive lands and for restoration, monitoring, maintenance, and other environmental purposes. It is the intent of the Legislature that the per-ton mitigation fee not be a revenue source for purposes other than enumerated in this section. Further, the Legislature finds that the public benefit of a sustainable supply of limestone construction materials for public and private projects requires a coordinated approach to permitting activities on wetlands within Miami-Dade County in order to provide the certainty necessary to encourage substantial and continued investment in the limestone processing plant and equipment required to efficiently extract the limestone resource. It is the intent of the Legislature that the Lake Belt Mitigation Plan satisfy all local, state, and federal requirements for mining activity within the rock mining supported and allowable areas.

(2) To provide for the mitigation of wetland resources lost to mining activities within the Miami-Dade County Lake Belt Plan, effective October 1, 1999, a mitigation fee is imposed on each ton of limerock and sand extracted by any person who engages in the business of extracting limerock or sand from within the Miami-Dade County Lake Belt Area and the east one-half of sections 24 and 25 and all of sections 35 and 36, Township 53 South, Range 39 East. The mitigation fee is imposed for each ton of limerock and sand sold from within the properties where the fee applies in raw, processed, or manufactured form, including, but not limited to, sized aggregate, asphalt, cement, concrete, and other limerock and concrete products. The mitigation fee imposed by this subsection for each ton of limerock and sand sold shall be 25 cents per ton, beginning on January 1, 2016; 15 cents per ton beginning on January 1, 2017; and 5 cents per ton beginning on January 1, 2018, and thereafter. To pay for seepage mitigation projects, including groundwater and surface water management structures designed to improve wetland habitat and approved by the Lake Belt Mitigation Committee, and to upgrade a water treatment plant that treats water coming from the Northwest Wellfield in Miami-Dade County, a water treatment plant upgrade fee is imposed within the same Lake Belt Area subject to the mitigation fee and upon the same kind of mined limerock and sand subject to the mitigation fee. The water treatment plant upgrade fee imposed by this section for each ton of limerock and sand sold shall be 6 cents per ton, and the collection of this fee shall cease once the total amount of proceeds collected for this fee reaches the amount of the actual moneys necessary to design and construct the water treatment plant upgrade, as determined in an open, public solicitation process. The water treatment plant upgrade fee imposed by this section expires July 1, 2018. Any limerock or sand that is used within the mine from which the limerock or sand is extracted is exempt from the fees. The amount of the mitigation fee and the water treatment plant upgrade fee imposed under this section must be stated separately on the invoice provided to the purchaser of the limerock or sand product from the limerock or sand miner, or its subsidiary or affiliate, for which the fee or fees apply. The limerock or sand miner, or its subsidiary or affiliate, who sells the limerock or sand product shall collect the mitigation fee and the water treatment plant upgrade fee and forward the proceeds of the fees to the Department of Revenue on or before the 20th day of the month following the calendar month in which the sale occurs. The proceeds of a fee imposed by this section include all funds collected and received by the Department of Revenue relating to the fee, including interest and penalties on a delinquent fee. The amount deducted for administrative costs may not exceed 3 percent of the total revenues collected under this section and may equal only those administrative costs reasonably attributable to the fee.

(3) The mitigation fee and the water treatment plant upgrade fee imposed by this section must be reported to the Department of Revenue. Payment of the mitigation and the water treatment plant upgrade fees must be accompanied by a form prescribed by the Department of Revenue.

(a) The proceeds of the mitigation fee, less administrative costs, must be transferred by the Department of Revenue to the South Florida Water Management District and deposited into the Lake Belt Mitigation Trust Fund.

(b) The proceeds of the water treatment plant upgrade fee, less administrative costs and less 2 cents per ton transferred pursuant to paragraph (c), must be transferred by the Department of Revenue to a trust fund established by Miami-Dade County, for the sole purpose authorized by paragraph (6)(a).

(c) Until December 1, 2016, or until funding for the study is complete, whichever comes earlier, 2 cents per ton, not to exceed $300,000, shall be transferred by the Department of Revenue to the State Fire Marshal to be used to fund the study required under s. 552.30 to review the established statewide ground vibration limits for construction materials mining activities and to review any legitimate claims paid for damages caused by such mining activities. Any amount not used to fund the study shall be transferred to the trust fund established by Miami-Dade County, for the sole purpose authorized by paragraph (6)(a).

(4)(a) The Department of Revenue shall administer, collect, and enforce the mitigation and treatment plant upgrade fees authorized under this section in accordance with the procedures used to administer, collect, and enforce the general sales tax imposed under chapter 212. The provisions of chapter 212 with respect to the authority of the Department of Revenue to audit and make assessments, the keeping of books and records, and the interest and penalties imposed on delinquent fees apply to this section. The fees may not be included in computing estimated taxes under s. 212.11, and the dealer’s credit for collecting taxes or fees provided for in s. 212.12 does not apply to the fees imposed by this section.

(b) In administering this section, the Department of Revenue may employ persons and incur expenses for which funds are appropriated by the Legislature. The Department of Revenue shall adopt rules and prescribe and publish forms necessary to administer this section. The Department of Revenue shall establish audit procedures and may assess delinquent fees.

(5) Each January 1, beginning January 1, 2010, through December 31, 2011, the per-ton mitigation fee shall be increased by 2.1 percentage points, plus a cost growth index. The cost growth index shall be the percentage change in the weighted average of the Employment Cost Index for All Civilian Workers (ecu 10001I), issued by the United States Department of Labor for the most recent 12-month period ending on September 30, and the percentage change in the Producer Price Index for All Commodities (WPU 00000000), issued by the United States Department of Labor for the most recent 12-month period ending on September 30, compared to the weighted average of these indices for the previous year. The weighted average shall be calculated as 0.6 times the percentage change in the Employment Cost Index for All Civilian Workers (ecu 10001I), plus 0.4 times the percentage change in the Producer Price Index for All Commodities (WPU 00000000). If either index is discontinued, it shall be replaced by its successor index, as identified by the United States Department of Labor.

(6)(a) The proceeds of the mitigation fee must be used to conduct mitigation activities that are appropriate to offset the loss of the value and functions of wetlands as a result of mining activities and to conduct water quality monitoring to ensure the protection of water resources within the Lake Belt Area. Such mitigation may include the purchase, enhancement, restoration, and management of wetlands and uplands in the Everglades watershed, the purchase of mitigation credit from a permitted mitigation bank, and any structural modifications to the existing drainage system to enhance the hydrology of the Miami-Dade County Lake Belt Area or the Everglades watershed. Funds may also be used to reimburse other funding sources, including the Save Our Rivers Land Acquisition Program, the Internal Improvement Trust Fund, the South Florida Water Management District, and Miami-Dade County, for the purchase of lands that were acquired in areas appropriate for mitigation due to rock mining and to reimburse governmental agencies that exchanged land under s. 373.4149 for mitigation due to rock mining. The proceeds of the water treatment plant upgrade fee deposited into the Lake Belt Mitigation Trust Fund shall be used solely to pay for seepage mitigation projects, including groundwater or surface water management structures designed to improve wetland habitat and approved by the Lake Belt Mitigation Committee. The proceeds of the water treatment plant upgrade fee which are transmitted to a trust fund established by Miami-Dade County shall be used to upgrade a water treatment plant that treats water coming from the Northwest Wellfield in Miami-Dade County. As used in this section, the terms “upgrade a water treatment plant” or “treatment plant upgrade” mean those works necessary to treat or filter a surface water source or supply or both.

(b) Expenditures of the mitigation fee must be approved by an interagency committee consisting of representatives from each of the following: the Miami-Dade County Department of Environmental Resource Management, the Department of Environmental Protection, the South Florida Water Management District, and the Fish and Wildlife Conservation Commission. In addition, the limerock mining industry shall select a representative to serve as a nonvoting member of the interagency committee. At the discretion of the committee, additional members may be added to represent federal regulatory, environmental, and fish and wildlife agencies.

(7) Payment of the mitigation fee imposed by this section satisfies the mitigation requirements imposed under ss. 373.403-373.439 and any applicable county ordinance for loss of the value and functions from mining of the wetlands identified as rock mining supported and allowable areas of the Miami-Dade County Lake Belt Plan adopted by s. 373.4149(1). In addition, it is the intent of the Legislature that the payment of the mitigation fee imposed by this section satisfy all federal mitigation requirements for the wetlands mined.

(8)(a) The interagency committee established in this section shall annually prepare and submit to the governing board of the South Florida Water Management District a report evaluating the mitigation costs and revenues generated by the mitigation fee.

(b) No sooner than January 31, 2010, and no more frequently than every 2 years thereafter, the interagency committee shall submit to the Legislature a report recommending any needed adjustments to the mitigation fee, including the annual escalator provided for in subsection (5), to ensure that the revenue generated reflects the actual costs of the mitigation.

(9)(a) The Legislature finds that more than 1,000 water samples from quarry lakes and groundwater sources near the Northwest Wellfield have been analyzed without a single detection of pathogens. The Legislature further finds that the best available science indicates that there is no connection between the quarry lakes in the Miami-Dade County Lake Belt and any potential need to upgrade the water treatment plant that receives water from the Northwest Wellfield for pathogen removal and none is expected in the future.

(b) To assist the Legislature in determining whether a portion of the limestone mining fee should be dedicated to a treatment plant upgrade through July 1, 2018, pursuant to subsection (2), Miami-Dade County shall:

1. By January 15, 2016, submit to the President of the Senate and the Speaker of the House of Representatives a detailed accounting of the Lake Belt fees collected through June 30, 2015, and all expenditures of those fees; and

2. By January 15, 2017, submit to the President of the Senate and the Speaker of the House of Representatives a detailed report on all pathogen data collection and analyses related to the Northwest Wellfield and the planning and engineering studies undertaken to upgrade any water treatment plant to provide treatment for pathogens in water from the Northwest Wellfield.

History.—s. 2, ch. 99-298; s. 23, ch. 2000-197; s. 2, ch. 2006-13; s. 32, ch. 2010-205; s. 36, ch. 2010-225; s. 1, ch. 2012-107; s. 2, ch. 2015-141; s. 39, ch. 2016-10.



373.41495 - Lake Belt Mitigation Trust Fund; bonds.

373.41495 Lake Belt Mitigation Trust Fund; bonds.—

(1) The Lake Belt Mitigation Trust Fund is hereby created, to be administered by the South Florida Water Management District. Funds shall be credited to the trust fund as provided in s. 373.41492, to be used for the purposes set forth therein.

(2) The South Florida Water Management District may issue revenue bonds pursuant to s. 373.584, payable from revenues from the Lake Belt Mitigation fee imposed under s. 373.41492.

(3) Net proceeds from the Lake Belt Mitigation fee and any revenue bonds issued under subsection (2) shall be deposited into the trust fund and, together with any interest earned on such moneys, shall be applied to Lake Belt mitigation projects as provided in s. 373.41492.

(4) The Lake Belt Mitigation Trust Fund is a trust fund as described in s. 19(f)(3), Art. III of the State Constitution, and therefore is not subject to termination pursuant to s. 19(f)(2), Art. III of the State Constitution.

History.—ss. 1, 2, 3, 4, ch. 98-260; s. 1, ch. 99-297; s. 4, ch. 2015-141.



373.415 - Protection zones; duties of the St. Johns River Water Management District.

373.415 Protection zones; duties of the St. Johns River Water Management District.—

(1) Not later than November 1, 1988, the St. Johns River Water Management District shall adopt rules establishing protection zones adjacent to the watercourses in the Wekiva River System, as designated in s. 369.303(10). Such protection zones shall be sufficiently wide to prevent harm to the Wekiva River System, including water quality, water quantity, hydrology, wetlands, and aquatic and wetland-dependent wildlife species, caused by any of the activities regulated under this part. Factors on which the widths of the protection zones shall be based shall include, but not be limited to:

(a) The biological significance of the wetlands and uplands adjacent to the designated watercourses in the Wekiva River System, including the nesting, feeding, breeding, and resting needs of aquatic species and wetland-dependent wildlife species.

(b) The sensitivity of these species to disturbance, including the short-term and long-term adaptability to disturbance of the more sensitive species, both migratory and resident.

(c) The susceptibility of these lands to erosion, including the slope, soils, runoff characteristics, and vegetative cover.

In addition, the rules may establish permitting thresholds, permitting exemptions, or general permits, if such thresholds, exemptions, or general permits do not allow significant adverse impacts to the Wekiva River System to occur individually or cumulatively.

(2) Notwithstanding the provisions of s. 120.60, the St. Johns River Water Management District shall not issue any permit under this part within the Wekiva River Protection Area, as defined in s. 369.303(9), until the appropriate local government has provided written notification to the district that the proposed activity is consistent with the local comprehensive plan and is in compliance with any land development regulation in effect in the area where the development will take place. The district may, however, inform any property owner who makes a request for such information as to the location of the protection zone or zones on his or her property. However, if a development proposal is amended as the result of the review by the district, a permit may be issued prior to the development proposal being returned, if necessary, to the local government for additional review.

(3) Nothing in this section shall affect the authority of the water management districts created by this chapter to adopt similar protection zones for other watercourses.

(4) Nothing in this section shall affect the authority of the water management districts created by this chapter to decline to issue permits for development which have not been determined to be consistent with local comprehensive plans or in compliance with land development regulations in areas outside the Wekiva River Protection Area.

(5) Nothing in this section shall affect the authority of counties or municipalities to establish setbacks from any surface waters or watercourses.

(6) The provisions of s. 373.617 are applicable to final actions of the St. Johns River Water Management District with respect to a permit or permits issued pursuant to this section.

History.—s. 2, ch. 88-121; s. 27, ch. 88-393; s. 606, ch. 95-148; s. 12, ch. 2000-212.



373.416 - Permits for maintenance or operation.

373.416 Permits for maintenance or operation.—

(1) Except for the exemptions set forth in this part, the governing board or department may require such permits and impose such reasonable conditions as are necessary to assure that the operation or maintenance of any stormwater management system, dam, impoundment, reservoir, appurtenant work, or works will comply with the provisions of this part and applicable rules promulgated thereto, will not be inconsistent with the overall objectives of the district, and will not be harmful to the water resources of the district.

(2) Except as otherwise provided in ss. 373.426 and 373.429, a permit issued by the governing board or department for the maintenance or operation of a stormwater management system, dam, impoundment, reservoir, appurtenant work, or works shall be permanent, and the sale or conveyance of such dam, impoundment, reservoir, appurtenant work, or works, or the land on which the same is located, shall in no way affect the validity of the permit, provided the owner in whose name the permit was granted notifies the governing board or department of such change of ownership within 30 days of such transfer.

(3) The governing boards shall, by November 1, 1990, establish by rule requirements for the monitoring and maintenance of stormwater management systems.

History.—s. 5, part IV, ch. 72-299; s. 20, ch. 73-190; s. 14, ch. 89-279.



373.417 - Citation of rule.

373.417 Citation of rule.—In addition to any other provisions within this part or any rules promulgated hereunder, the permitting agency shall, when requesting information for a permit application pursuant to this part or such rules promulgated hereunder, cite a specific rule. If a request for information cannot be accompanied by a rule citation, failure to provide such information cannot be grounds to deny a permit.

History.—s. 6, ch. 79-161.



373.418 - Rulemaking; preservation of existing authority.

373.418 Rulemaking; preservation of existing authority.—

(1) It is the intent of the Legislature that stormwater management systems be regulated under this part incorporating all of existing requirements contained in or adopted pursuant to this chapter and chapter 403. Neither the department nor governing boards are limited or prohibited from amending any regulatory requirement applicable to stormwater management systems in accordance with the provisions of this part. It is further the intent of the Legislature that all current exemptions under this chapter and chapter 403 shall remain in full force and effect and that this act shall not be construed to remove or alter these exemptions.

(2) In order to preserve existing requirements, all rules of the department or governing boards existing on July 1, 1989, except for rule 17-25.090, Florida Administrative Code, shall be applicable to stormwater management systems and continue in full force and effect unless amended or replaced by future rulemaking in accordance with this part.

(3) The department or governing boards have authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part. Such rules shall be consistent with the water resource implementation rule and shall not allow harm to water resources or be contrary to the policy set forth in s. 373.016.

(4) The department or the governing boards are authorized to adopt by rule performance criteria for the review of groundwater discharge of stormwater. Upon adoption of such performance criteria the department shall not require a separate groundwater permit for permitted stormwater facilities.

History.—s. 15, ch. 89-279; s. 22, ch. 97-160; s. 86, ch. 98-200.



373.4185 - List of flocculants permitted.

373.4185 List of flocculants permitted.—The Department of Environmental Protection may develop and maintain a list of the flocculants that it has permitted to be used under part IV of this chapter. The list may include information concerning any associated testing to determine compliance with state permitting standards and information on application rates and methods. Publication of this list is not a rule under chapter 120. This section does not prevent an entity from proposing or the department from approving the use of a flocculant that is not on the department’s list subject to the entity providing the necessary documentation required by the department to ensure that the use of the flocculant will not cause harm to the water resources of the state.

History.—s. 5, ch. 2008-40.



373.419 - Completion report.

373.419 Completion report.—Within 30 days after the completion of construction or alteration of any stormwater management system, dam, impoundment, reservoir, appurtenant work, or works, the permittee shall file a written statement of completion with the governing board or department. The governing board or department shall designate the form of such statement and such information as it shall require.

History.—s. 6, part IV, ch. 72-299; s. 16, ch. 89-279.



373.421 - Delineation methods; formal determinations.

373.421 Delineation methods; formal determinations.—

(1) The Environmental Regulation Commission shall adopt a unified statewide methodology for the delineation of the extent of wetlands as defined in s. 373.019(27). This methodology shall consider regional differences in the types of soils and vegetation that may serve as indicators of the extent of wetlands. This methodology shall also include provisions for determining the extent of surface waters other than wetlands for the purposes of regulation under s. 373.414. This methodology shall not become effective until ratified by the Legislature. Subsequent to legislative ratification, the wetland definition in s. 373.019(27) and the adopted wetland methodology shall be binding on the department, the water management districts, local governments, and any other governmental entities. Upon ratification of such wetland methodology, the Legislature preempts the authority of any water management district, state or regional agency, or local government to define wetlands or develop a delineation methodology to implement the definition and determines that the exclusive definition and delineation methodology for wetlands shall be that established pursuant to s. 373.019(27) and this section. Upon such legislative ratification, any existing wetlands definition or wetland delineation methodology shall be superseded by the wetland definition and delineation methodology established pursuant to this chapter. Subsequent to legislative ratification, a delineation of the extent of a surface water or wetland by the department or a water management district, pursuant to a formal determination under subsection (2), or pursuant to a permit issued under this part in which the delineation was field-verified by the permitting agency and specifically approved in the permit, shall be binding on all other governmental entities for the duration of the formal determination or permit. All existing rules and methodologies of the department, the water management districts, and local governments, regarding surface water or wetland definition and delineation shall remain in full force and effect until the common methodology rule becomes effective. However, this shall not be construed to limit any power of the department, the water management districts, and local governments to amend or adopt a surface water or wetland definition or delineation methodology until the common methodology rule becomes effective.

(2) A water management district or the department may provide a process by rule for formal determinations of the extent of surface waters and wetlands, as delineated in subsection (1). By interagency agreement, the department and each water management district shall determine which agency shall implement the determination process within the district. If a rule is adopted, a property owner, an entity that has the power of eminent domain, or any other person who has a legal or equitable interest in property may petition the district for a formal determination. In such rule, the governing board or the department shall specify information which must be provided and may require authorization to enter upon the property. The rule shall also establish procedures for issuing a formal determination. The governing board may authorize its executive director to issue formal determinations. The governing board must by rule prescribe the circumstances in which its executive director may issue such determinations. The governing board or the department may require a fee to cover the costs of processing and acting upon the petition. That fee must be established by rule. A water management district or the department may publish, or require the petitioner to publish at the petitioner’s expense, notice of the intended agency action on the petition for a formal determination in a newspaper of general circulation within the affected area. Within 60 days prior to the expiration of a formal determination, the property owner, an entity that has the power of eminent domain, or any other person who has a legal or equitable interest in the property may petition for a new formal determination for the same parcel of property and such determination shall be issued, approving the same extent of surface waters and wetlands in the previous formal determination, as long as physical conditions on the property have not changed, other than changes which have been authorized by a permit pursuant to this part, so as to alter the boundaries of surface waters or wetlands and the methodology for determining the extent of surface waters and wetlands authorized by subsection (1) has not been amended since the previous formal determination. The application fee for such a subsequent petition shall be less than the application fee for the original determination.

(3) A formal determination is binding for a period not to exceed 5 years as long as physical conditions on the property do not change, other than changes which have been authorized by a permit pursuant to this part, so as to alter the boundaries of surface waters or wetlands, as delineated in subsection (1).

(4) The governing board or the department may revoke a formal determination if it finds that the petitioner has submitted inaccurate information to the district.

(5) A formal determination obtained under this section is final agency action and is in lieu of a declaratory statement of jurisdiction obtainable under s. 120.565. Sections 120.569 and 120.57 apply to formal determinations under this section.

(6) The district or the department may also issue nonbinding informal determinations or otherwise institute determinations on its own initiative as provided by law. A nonbinding informal determination of the extent of surface waters and wetlands issued by the South Florida Water Management District or the Southwest Florida Water Management District, between July 1, 1989, and the effective date of the methodology ratified in s. 373.4211, shall be validated by the district if a petition to validate the nonbinding informal determination is filed with the district on or before October 1, 1994, provided:

(a) The petitioner submits the documentation prepared by the agency, and signed by an agency employee in the course of the employee’s official duties, at the time the nonbinding informal determination was issued, showing the boundary of the surface waters or wetlands;

(b) The request is accompanied by the appropriate fee in accordance with the fee schedule established by district rule;

(c) Any supplemental information, such as aerial photographs and soils maps, is provided as necessary to ensure an accurate determination;

(d) District staff verify the delineated surface water or wetland boundary through site inspection; and

(e) Following district verification, and adjustment if necessary, of the boundary of surface waters or wetlands, the petitioner submits a survey certified pursuant to chapter 472, which depicts the surface water or wetland boundaries. The certified survey shall contain a legal description of, and the acreage contained within, the boundaries of the property for which the determination is sought. The boundaries must be witnessed to the property boundaries and must be capable of being mathematically reproduced from the survey.

Validated informal nonbinding determinations issued by the South Florida Water Management District and the Southwest Florida Water Management District shall remain valid for a period of 5 years from the date of validation by the district, as long as physical conditions on the property do not change so as to alter the boundaries of surface waters or wetlands. A validation obtained under this section is final agency action. Sections 120.569 and 120.57 apply to validations under this section.

(7)(a) This subsection is intended to restore qualified developments to their pre-Henderson Wetland Protection Act status for contiguous wetlands. This provision will therefore streamline state wetland permitting without loss of wetland protection by other governmental entities.

(b) Wetlands contiguous to surface waters of the state as defined in s. 403.031(13), Florida Statutes (1991), shall be delineated pursuant to the department’s rules as such rules existed prior to January 24, 1984, while wetlands not contiguous to surface waters of the state as defined in s. 403.031(13), Florida Statutes (1991), shall be delineated pursuant to the applicable methodology ratified by s. 373.4211 for any development which obtains an individual permit from the United States Army Corps of Engineers under 33 U.S.C. s. 1344:

1. Where a jurisdictional determination validated by the department pursuant to rule 17-301.400(8), Florida Administrative Code, as it existed in rule 17-4.022, Florida Administrative Code, on April 1, 1985, is revalidated pursuant to s. 373.414(13) and the affected lands are part of a project for which a vested rights determination has been issued pursuant to s. 380.06, or

2. Where the lands affected were grandfathered pursuant to s. 403.913(6), Florida Statutes (1991), and proof of prior notification pursuant to s. 403.913(6), Florida Statutes (1991), is submitted to the department within 180 days of the publication of a notice by the department of the existence of this provision. Failure to timely submit the proof of prior notification to the department serves as a waiver of the benefits conferred by this subsection.

3. This subsection shall not be applicable to lands:

a. Within the geographical area to which an individual or general permit issued prior to June 1, 1994, under rules adopted pursuant to this part applies; or

b. Within the geographical area to which a conceptual permit issued prior to June 1, 1994, under rules adopted pursuant to this part applies if wetland delineations were identified and approved by the conceptual permit as set forth in s. 373.414(12)(b)1. or 2.; or

c. Where no development activity as defined in 1s. 380.01(1) or (2)(a)-(d) and (f) has occurred within the project boundaries since October 1, 1986; or

d. Of a project which is not in compliance with this part or the rules adopted pursuant to ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended.

4. The wetland delineation methodology required in this subsection shall only apply within the geographical area of an individual permit issued by the United States Army Corps of Engineers under 33 U.S.C. s. 1344. The requirement to obtain such individual permit to secure the benefit of this subsection shall not apply to any activities exempt or not subject to regulation under 33 U.S.C. s. 1344.

5. Notwithstanding subsection (1), the wetland delineation methodology required in this subsection and any wetland delineation pursuant thereto, shall only apply to agency action under this part and shall not be binding on local governments except in their implementation of this part.

History.—s. 7, ch. 91-288; s. 31, ch. 93-213; ss. 6, 18, ch. 94-122; s. 100, ch. 96-410; s. 10, ch. 98-88; s. 170, ch. 99-13; s. 41, ch. 2006-1; s. 5, ch. 2012-150.

1Note.—Section 380.01 was transferred to s. 381.492 by the reviser in 1969; it was further redesignated as s. 381.0605 by s. 52, ch. 91-297. Section 381.0605 was repealed by s. 54, ch. 2012-184.



373.4211 - Ratification of chapter 17-340, Florida Administrative Code, on the delineation of the landward extent of wetlands and surface waters.

373.4211 Ratification of chapter 17-340, Florida Administrative Code, on the delineation of the landward extent of wetlands and surface waters.—Pursuant to s. 373.421, the Legislature ratifies chapter 17-340, Florida Administrative Code, approved on January 13, 1994, by the Environmental Regulation Commission, with the following changes:

(1) The last sentence of rule 17-340.100(1), Florida Administrative Code, is changed to read: “The methodology shall not be used to delineate areas which are not wetlands as defined in subsection 17-340.200(19), F.A.C., nor to delineate as wetlands or surface waters areas exempted from delineation by statute or agency rule.”

(2) The introductory paragraph of rule 17-340.300, Florida Administrative Code, is changed to read: “The landward extent (i.e., the boundary) of wetlands as defined in subsection 17-340.200(19), F.A.C., shall be determined by applying reasonable scientific judgment to evaluate the dominance of plant species, soils, and other hydrologic evidence of regular and periodic inundation and saturation as set forth below. In applying reasonable scientific judgment, all reliable information shall be evaluated in determining whether the area is a wetland as defined in subsection 17-340.200(19), F.A.C.”

(3) The introductory paragraph of rule 17-340.300(2), Florida Administrative Code, is changed to read: “The landward extent of a wetland as defined in subsection 17-340.200(19), F.A.C., shall include any of the following areas:”

(4) Rule 17-340.300(2)(a), Florida Administrative Code, is changed to read:

“(a) Those areas where the areal extent of obligate plants in the appropriate vegetative stratum is greater than the areal extent of all upland plants in that stratum, as identified using the method in section 17-340.400, F.A.C., and either:

“1. The substrate is composed of hydric soils or riverwash, as identified using standard U.S.D.A.-S.C.S. practices for Florida including the approved hydric soil indicators, except where the hydric soil is disturbed by a nonhydrologic mechanical mixing of the upper soil profile and the regulating agency establishes through data or evidence that hydric soil indicators would be present but for the disturbance;

“2. The substrate is nonsoil, rock outcrop-soil complex, or is located within an artificially created wetland area, or

“3. One or more of the hydrologic indicators listed in section 17-340.500, F.A.C., are present and reasonable scientific judgment indicates that inundation or saturation is present sufficient to meet the wetland definition of subsection 17-340.200(19), F.A.C.”

(5) Rule 17-340.300(2)(b), Florida Administrative Code, is changed to read:

“(b) Those areas where the areal extent of obligate or facultative wet plants, or combinations thereof, in the appropriate stratum is equal to or greater than 80 percent of all the plants in that stratum, excluding facultative plants, and either:

“1. The substrate is comprised of hydric soils or riverwash, as identified using standard U.S.D.A.-S.C.S. practices for Florida, including the approved hydric soil indicators, except where the hydric soil is disturbed by a nonhydrologic mechanical mixing of the upper soil profile and the regulating agency establishes through data or evidence that hydric soil indicators would be present but for the disturbance;

“2. The substrate is nonsoil, rock outcrop-soil complex, or is located within an artificially created wetland area; or

“3. One or more of the hydrologic indicators listed in section 17-340.500, F.A.C., are present and reasonable scientific judgment indicates that inundation or saturation is present sufficient to meet the wetland definition of subsection 17-340.200(19), F.A.C.”

(6) Rule 17-340.300(2)(c), Florida Administrative Code, is deleted.

(7) Rule 17-340.300(2)(d), Florida Administrative Code, is changed to read:

“(c) Those areas, other than pine flatwoods and improved pastures, with undrained hydric soils which meet, in situ, at least one of the criteria listed below. A hydric soil is considered undrained unless reasonable scientific judgment indicates permanent artificial alterations to the onsite hydrology have resulted in conditions which would not support the formation of hydric soils.

“1. Soil classified according to United States Department of Agriculture’s Keys to Soil Taxonomy (4th ed. 1990) as Umbraqualfs, Sulfaquents, Hydraquents, Humaquepts, Histosols (except Folists), Argiaquolls, or Umbraquults.

“2. Saline sands (salt flats-tidal flats).

“3. Soil within a hydric mapping unit designated by the U.S.D.A.-S.C.S. as frequently flooded or depressional, when the hydric nature of the soil has been field verified using the U.S.D.A.-S.C.S. approved hydric soil indicators for Florida. If a permit applicant, or a person petitioning for a formal determination pursuant to subsection 373.421(2), F.S., disputes the boundary of a frequently flooded or depressional mapping unit, the applicant or petitioner may request that the regulating agency, in cooperation with the U.S.D.A.-S.C.S., confirm the boundary. For the purposes of section 120.60, F.S., a request for a boundary confirmation pursuant to this subparagraph shall have the same effect as a timely request for additional information by the regulating agency. The regulating agency’s receipt of the final response provided by the U.S.D.A.-S.C.S. to the request for boundary confirmation shall have the same effect as a receipt of timely requested additional information.

“4. For the purposes of this paragraph only, ‘pine flatwoods’ means a plant community type in Florida occurring on flat terrain with soils which may experience a seasonable high water table near the surface. The canopy species consist of a monotypic or mixed forest of long leaf pine or slash pine. The subcanopy is typically sparse or absent. The ground cover is dominated by saw palmetto with areas of wire grass, gallberry, and other shrubs, grasses, and forbs, which are not obligate or facultative wet species. Pine flatwoods do not include those wetland communities as listed in the wetland definition contained in subsection 17-340.200(19) which may occur in the broader landscape setting of pine flatwoods and which may contain slash pine. Also for the purposes of this paragraph only, ‘improved pasture’ means areas where the dominant native plant community has been replaced with planted or natural recruitment of herbaceous species which are not obligate or facultative wet species and which have been actively maintained for livestock through mechanical means or grazing.”

(8) Rule 17-340.300(2)(e), Florida Administrative Code, is changed to read:

“(d) Those areas where one or more of the hydrologic indicators listed in section 17-340.500, F.A.C., are present, and which have hydric soils, as identified using the U.S.D.A.-S.C.S. approved hydric soil indicators for Florida, and reasonable scientific judgment indicates that inundation or saturation is present sufficient to meet the wetland definition of subsection 17-340.200(19), F.A.C. These areas shall not extend beyond the seasonal high water elevation.”

(9) Rule 17-340.300(2)(f), Florida Administrative Code, is deleted.

(10) Rule 17-340.300(3), Florida Administrative Code, is added to read:

“(3)(a) If the vegetation or soils of an upland or wetland area have been altered by natural or human-induced factors such that the boundary between wetlands and uplands cannot be delineated reliably by use of the methodology in subsection 17-340.300(2), F.A.C., as determined by the regulating agency, and the area has hydric soils or riverwash, as identified using standard U.S.D.A.-S.C.S. practices for Florida, including the approved hydric soil indicators, except where the hydric soil is disturbed by a nonhydrologic mechanical mixing of the upper soil profile and the regulating agency establishes through data or evidence that hydric soil indicators would be present but for the disturbance, then the most reliable available information shall be used with reasonable scientific judgment to determine where the methodology in subsection 17-340.300(2), F.A.C., would have delineated the boundary between wetlands and uplands. Reliable available information may include, but is not limited to, aerial photographs, remaining vegetation, authoritative site-specific documents, or topographical consistencies.

“(b) This subsection shall not apply to any area where regional or site-specific permitted activities, or activities which did not require a permit, under sections 253.123 and 253.124, F.S. (1957), as subsequently amended, the provisions of Chapter 403, F.S. (1983), relating to dredging and filling activities, Chapter 84-79, Laws of Florida, and Part IV of Chapter 373, F.S., have altered the hydrology of the area to the extent that reasonable scientific judgment, or application of the provisions of section 17-340.550, F.A.C., indicate that under normal circumstances the area no longer inundates or saturates at a frequency and duration sufficient to meet the wetland definition in subsection 17-340.200(19), F.A.C.

“(c) This subsection shall not be construed to limit the type of evidence which may be used to delineate the landward extent of a wetland under this chapter when an activity violating the regulatory requirements of sections 253.123 and 253.124, F.S. (1957), as subsequently amended, the provisions of Chapter 403, F.S. (1983), relating to dredging and filling activities, Chapter 84-79, Laws of Florida, and Part IV of Chapter 373, F.S., has disturbed the vegetation or soils of an area.”

(11) Rule 17-340.300(4), Florida Administrative Code, is created to read:

“17-340.300(4) The regulating agency shall maintain sufficient soil scientists on staff to provide evaluation or consultation regarding soil determinations in applying the methodologies set forth in subsections 17-340.300(2) or (3), F.A.C. Services provided by the U.S.D.A.-S.C.S., or other competent soil scientists, under contract or agreement with the regulating agency, may be used in lieu of, or to augment, agency staff.”

(12) Rule 17-340.400, Florida Administrative Code, is changed to read:

“17-340.400 Selection of Appropriate Vegetative Stratum.

“Dominance of plant species, as described in paragraphs 17-340.300(2)(a) and 17-340.300(2)(b), shall be determined in a plant stratum (canopy, subcanopy, or ground cover). The top stratum shall be used to determine dominance unless the top stratum, exclusive of facultative plants, constitutes less than 10 percent areal extent, or unless reasonable scientific judgment establishes that the indicator status of the top stratum is not indicative of the hydrologic conditions on site. In such cases, the stratum most indicative of onsite hydrologic conditions, considering the seasonable variability in the amount and distribution of rainfall, shall be used. The evidence concerning the presence or absence of regular and periodic inundation or saturation shall be based on in situ data. All facts and factors relating to the presence or absence of regular and periodic inundation or saturation shall be weighed in deciding whether the evidence supports shifting to a lower stratum. The presence of obligate, facultative wet, or upland plants in a lower stratum does not by itself constitute sufficient evidence to shift strata, but can be considered along with other physical data in establishing the weight of evidence necessary to shift to a lower stratum. The burden of proof shall be with the party asserting that a stratum other than the top stratum should be used to determine dominance. Facultative plants shall not be considered for purposes of determining appropriate strata or dominance.”

(13) Rule 17-340.450(1), Florida Administrative Code, is changed by deletion of the following plant species: Habenaria repens, Schoenus nigricans, and Ulmus americana.

(14) Rule 17-340.450(2), Florida Administrative Code, is changed by deletion of the following plant species: Bucida buceras, Bumelialycioides, Conoclinium coelestinum, Coreopsis tripteris, Erithralis fruticosa, Eryngium baldwini, Eustachys petracea, Helianthus floridanus, Muhlenbergia expansa, Myrsine quianensis, Peperomia floridana, Scutellaria floridana, Scutellaria integrifolia, Stillingia sylvatica var. tenuis, Tripsacum dactyloides, Verbesina virginica, and Wisteria frutescens, Aletris spp., Alopecurus carolinianus, Carphephorus odoratissimus, Carphephorus paniculata, Chasmanthium spp., Elytraria caroliniensis, Euthamia spp., Flaveria spp., Gratiola spp., Habenaria spp. except Habenaria repens (OBL), Hibiscus tiliaceus, Ilex opaca var. opaca, Lilium catesbaei, Metopium toxiferum, Morus rubra, Nephrolepis spp., Oplismenus setarius, Panicum tenue, Vaccinium elliotti, Fimbristylis spathacea, Guapira discolor, Jacquinia keyensis, Morinda royoc, Schizachyrium maritimum, Schizachyrium rhizomatum, Strumpfia maritima, Baccharis glomeruliflora, Lachnanthes caroliniana, Liatris spicata, Lyonia ligustrina, Michella repens, Sambucus conadensis, Sebastiana fruticosa, and Setaria geniculata.

(15) Rule 17-340.450(2) is changed by adding the following species: Chasmanthium spp. except Chasmanthium latifolum (FAC) and Chasmanthium sessiliflorum (FAC), Flaveria floridana, Flaveria linearis, Gratiola spp. except Gratiola hispida (FAC), and Habenaria spp., Schoenus nigricans, and Ulmus americana.

(16) Rule 17-340.450(2) is amended by adding, after the species list, the following language:

“Within Monroe County and the Key Largo portion of Miami-Dade County only, the following species shall be listed as Facultative Wet: Alternanthera maritima, Morinda royoc, and Strumpfia maritima.”

(17) Rule 17-340.450(3) is changed by deleting the following species: Bischofia javanica, Dioclea multiflora, Canella alba, Ernodea littoralis, Eugenia axillaris, Eugenia foeteda, Eugenia rhombea, Eugenia uniflora, Manilkara bahamensis, Musa spp., Pisonia rotundata, Psidium guajava, Randia aculeata, and Reynois septentrionalis, Terminalia catappa, Paspalum bifidum, Ligustrum spp., and Urena lobata.

(18) Rule 17-340.450(3) is changed by adding the following species: Bucida buceras, Bumelia lycioides, Conoclinium coelestinum, Coreopsis tripteris, Erithralis fruticosa, Eryngium baldwini, Eustachys petracea, Helianthus floridanus, Muhlenbergia expansa, Myrsine quianensis, Scutellaria floridana, Scutellaria integrifolia, Stillingia sylvatica var. tenuis, Tripsacum dactyloides, and Verbesina virginica, Aletris spp., Alopecurus carolinianus, Carphephorus odoratissimus, Carphephorus paniculata, Chasmanthium latifolum, Chasmanthium sessiliflorum, Elytraria caroliniensis, Euthamia spp., Fimbristylis spathacea, Flaveria bidentis, Flaveria trinervia, Gratiola hispida, Heliotropium polyphyllum, Hibiscus tiliaceus, Ilex opaca var. opaca, Jacquinia keyensis, Lilium catesbaei, Metopium toxiferum, Morus rubra, Nephrolepis spp., Oplismenus setarius, Panicum tenue, Schizachyrium spp., Vaccinium elliotti, Baccharis glomeruliflora, Lachnanthes caroliniana, Liatrius spicata, Lyonia ligostrina, Sambucus canadensis, Sebastiana fruticosa, and Setaria geniculata.

(19) Rule 17-340.450(3) is amended by adding, after the species list, the following language:

“Within Monroe County and the Key Largo portion of Miami-Dade County only, the following species shall be listed as facultative: Alternanthera paronychioides, Byrsonima lucida, Ernodea littoralis, Guapira discolor, Marnilkara bahamensis, Pisonis rotundata, Pithecellobium keyensis, Pithecellobium unquis-cati, Randia aculeata, Reynosia septentrionalis, and Thrinax radiata.”

(20) Rule 17-340.500, Florida Administrative Code, is changed to read: “The indicators below may be used as evidence of inundation or saturation when used as provided in section 17-340.300, F.A.C. Several of the indicators reflect a specific water elevation. These specific water elevation indicators are intended to be evaluated with meteorological information, surrounding topography, and reliable hydrologic data or analyses when provided, to ensure that such indicators reflect inundation or saturation of a frequency and duration sufficient to meet the wetland definition in subsection 17-340.200(19), F.A.C., and not rare or aberrant events. These specific water elevation indicators are not intended to be extended from the site of the indicator into surrounding areas when reasonable scientific judgment indicates that the surrounding areas are not wetlands as defined in subsection 17-340.200(19), F.A.C.

“(1) Algal mats. The presence or remains of nonvascular plant material which develops during periods of inundation and persists after the surface water has receded.

“(2) Aquatic mosses or liverworts on trees or substrates. The presence of those species of mosses or liverworts tolerant of or dependent on surface water inundation.

“(3) Aquatic plants. Defined in subsection 17-340.200(1), F.A.C.

“(4) Aufwuchs. The presence or remains of the assemblage of sessile, attached, or free-living, nonvascular plants and invertebrate animals (including protozoans) which develop a community on inundated surfaces.

“(5) Drift lines and rafted debris. Vegetation, litter, and other natural or manmade material deposited in discrete lines or locations on the ground or against fixed objects, or entangled above the ground within or on fixed objects in a form and manner which indicates that the material was waterborne. This indicator should be used with caution to ensure that the drift lines or rafted debris represent usual and recurring events typical of inundation or saturation at a frequency and duration sufficient to meet the wetland definition of subsection 17-340.200(19), F.A.C.

“(6) Elevated lichen lines. A distinct line, typically on trees, formed by the water-induced limitation on the growth of lichens.

“(7) Evidence of aquatic fauna. The presence or indications of the presence of animals which spend all or portions of their life cycle in water. Only those life stages which depend on being in or on water for daily survival are included in this indicator.

“(8) Hydrologic data. Reports, measurements, or direct observation of inundation or saturation which support the presence of water to an extent consistent with the provisions of the definition of wetlands and the criteria within this rule, including evidence of a seasonal high water table at or above the surface according to methodologies set forth in Soil and Water Relationships of Florida’s Ecological Communities (Florida Soil Conservation Staff 1992).

“(9) Morphological plant adaptations. Specialized structures or tissues produced by certain plants in response to inundation or saturation, which normally are not observed when the plant has not been subject to conditions of inundation or saturation.

“(10) Secondary flow channels. Discrete and obvious natural pathways of water flow landward of the primary bank of a stream watercourse and typically parallel to the main channel.

“(11) Sediment deposition. Mineral or organic matter deposited in or shifted to positions indicating water transport.

“(12) Vegetated tussocks or hummocks. Areas where vegetation is elevated above the natural grade on a mound built up of plant debris, roots, and soils so that the growing vegetation is not subject to the prolonged effects of soil anoxia.

“(13) Water marks. A distinct line created on fixed objects, including vegetation, by a sustained water elevation.”

(21) Rule 17-340.600(2)(e), Florida Administrative Code, is changed to read:

“(e) the seasonal high-water line for artificial lakes, borrow pits, canals, ditches, and other artificial water bodies with side slopes flatter than 1 foot vertical to 4 feet horizontal along with any artificial water body created by diking or impoundment above the ground.”

(22) The first sentence of subsection (1) and paragraphs (1)(a) and (b) of rule 17-340.700, Florida Administrative Code, are changed to read:

“(1) Alteration and maintenance of the following shall be exempt from the rules adopted by the department and the water management districts to implement subsections 373.414(1) through 373.414(6), 373.414(8), and 373.414(10), F.S.; and subsection 373.414(7), F.S., regarding any authority to apply state water quality standards within any works, impoundments, reservoirs, and other watercourses described in this subsection and any authority granted pursuant to section 373.414, F.S. (1991):

“(a) Works, impoundments, reservoirs, and other watercourses constructed and operated solely for wastewater treatment or disposal in accordance with a valid permit reviewed or issued under sections 17-28.700, 17-302.520, F.A.C., Chapters 17-17, 17-600, 17-610, 17-640, 17-650, 17-660, 17-670, 17-671, 17-673, 17-701, F.A.C., or section 403.0885, F.S., or rules implementing section 403.0885, F.S., except for treatment wetlands or receiving wetlands permitted to receive wastewater pursuant to Chapter 17-611, F.A.C., or section 403.0885, F.S., or its implementing rules;

“(b) Works, impoundments, reservoirs, and other watercourses constructed solely for wastewater treatment or disposal before a construction permit was required under Chapter 403, F.S., and operated solely for wastewater treatment or disposal in accordance with a valid permit reviewed or issued under sections 17-28.700, 17-302.520, F.A.C., Chapters 17-17, 17-600, 17-610, 17-640, 17-650, 17-660, 17-670, 17-671, 17-673, 17-701, F.A.C., or section 403.0885, F.S., or rules implementing section 403.0885, F.S., except for treatment wetlands or receiving wetlands permitted to receive wastewater pursuant to Chapter 17-611, F.A.C., or section 403.0885, F.S., or its implementing rules;”

(23) The first sentence of rule 17-340.700(2), Florida Administrative Code, is changed to read:

“(2) Alteration and maintenance of the following shall be exempt from the rules adopted by the department and the water management districts to implement subsections 373.414(1), 373.414(2)(a), 373.414(8), and 373.414(10), F.S.; and subsections 373.414(3) through 373.414(6), F.S.; and subsection 373.414(7), F.S., regarding any authority to apply state water quality standards within any works, impoundments, reservoirs, and other watercourses described in this subsection and any authority granted pursuant to section 373.414, F.S. (1991), except for authority to protect threatened and endangered species in isolated wetlands:”

(24) Rule 17-340.700(7), Florida Administrative Code, is changed to read:

“(7) As used in this subsection, ‘solely for’ means the reason for which a work, impoundment, reservoir, or other watercourse is constructed and operated; and such construction and operation would not have occurred but for the purposes identified in subsection 17-340.700(1) or subsection 17-340.700(2), F.A.C. Furthermore, the phrase does not refer to a work, impoundment, reservoir, or other watercourse constructed or operated for multiple purposes. Incidental uses, such as occasional recreational uses, will not render the exemption inapplicable, so long as the incidental uses are not part of the original planned purpose of the work, impoundment, reservoir, or other watercourse. However, for those works, impoundments, reservoirs, or other watercourses described in paragraphs 17-340.700(1)(c) and 17-340.700(2)(a), F.A.C., use of the system for flood attenuation, whether originally planned or unplanned, shall be considered an incidental use, so long as the works, impoundments, reservoirs, and other watercourses are no more than 2 acres larger than the minimum area required to comply with the stormwater treatment requirements of the district or department. For the purposes of this subsection, reuse from a work, impoundment, reservoir, or other watercourse is part of treatment or disposal.”

(25) The first sentence of rule 17-340.750, Florida Administrative Code, is changed to read:

“17-340.750 Exemption for Surface Waters or Wetlands Created by Mosquito Control Activities.

“Construction, alteration, operation, maintenance, removal, and abandonment of stormwater management systems, dams, impoundments, reservoirs, appurtenant works, or works, in, on, or over lands that have become surface waters or wetlands solely because of mosquito control activities undertaken as part of a governmental mosquito control program, and which lands were neither surface waters nor wetlands before such activities, shall be exempt from the rules adopted by the department and water management districts to implement subsections 373.414(1) through 373.414(6), 373.414(8), and 373.414(10), F.S.; and subsection 373.414(7), F.S., regarding any authority granted pursuant to section 373.414, F.S. (1991):”

(26) Any future amendments to chapter 17-340, Florida Administrative Code, shall be submitted in bill form to the Speaker of the House of Representatives and to the President of the Senate for their consideration and referral to the appropriate committees. Such chapter amendments shall become effective only upon approval by act of the Legislature.

History.—s. 1, ch. 94-122; s. 101, ch. 96-410; s. 46, ch. 97-96; s. 85, ch. 2008-4.



373.422 - Applications for activities on state sovereignty lands or other state lands.

373.422 Applications for activities on state sovereignty lands or other state lands.—If sovereignty lands or other lands owned by the state are the subject of a proposed activity, the issuance of a permit by the department or a water management district must be conditioned upon the receipt by the applicant of all necessary approvals and authorizations under chapters 253 and 258 before the undertaking of the activity. The department or the governing board must issue its permit conditioned upon the securing of the necessary consent or approvals by the applicant. Once the department has adopted rules under s. 373.427 for concurrent review of applications for permits under this part and proprietary authorizations under chapters 253 and 258 to use submerged lands, the permitting conditions required under this section cease to apply to those applications. If the approval or authorization of the board is required, the applicant may not commence any excavation, construction, or other activity until the approval or authorization has been issued.

History.—s. 32, ch. 93-213; s. 503, ch. 94-356.



373.423 - Inspection.

373.423 Inspection.—

(1) During the construction or alteration of any stormwater management system, dam, impoundment, reservoir, appurtenant work, or works, the governing board or department pursuant to s. 403.091 shall make at its expense such periodic inspections as it deems necessary to ensure conformity with the approved plans and specifications included in the permit.

(2) If during construction or alteration the governing board or department finds that the work is not being done in accordance with the approved plans and specifications as indicated in the permit, it shall give the permittee written notice stating with which particulars of the approved plans and specifications the construction is not in compliance and shall order immediate compliance with such plans and specifications. The failure to act in accordance with the orders of the governing board or department after receipt of written notice shall result in the initiation of revocation proceedings in accordance with s. 373.429.

(3) Upon completion of the work, the executive director of the district or the Department of Environmental Protection or its successor agency shall have periodic inspections made of permitted stormwater management systems, dams, reservoirs, impoundments, appurtenant work, or works to protect the public health and safety and the natural resources of the state. No person shall refuse immediate entry or access to any authorized representative of the governing board or the department who requests entry for purposes of such inspection and presents appropriate credentials.

History.—s. 7, part IV, ch. 72-299; s. 21, ch. 73-190; s. 48, ch. 79-65; s. 13, ch. 84-341; s. 17, ch. 89-279; s. 269, ch. 94-356.



373.426 - Abandonment.

373.426 Abandonment.—

(1) Any owner of any stormwater management system, dam, impoundment, reservoir, appurtenant work, or works wishing to abandon or remove such work may first be required by the governing board or the department to obtain a permit to do so and may be required to meet such reasonable conditions as are necessary to assure that such abandonment will not be inconsistent with the overall objectives of the district.

(2) Where any permitted stormwater management system, dam, impoundment, reservoir, appurtenant work, or works is not owned nor directly controlled by the state or any of its agencies and is not used nor maintained under the authority of the owner for a period of 3 years, it shall be presumed that the owner has abandoned such stormwater management system, dam, impoundment, reservoir, appurtenant work, or works, and has dedicated the same to the district for the use of the people of the district.

(3) The title of the district to any such stormwater management system, dam, impoundment, reservoir, appurtenant work, or works may be established and determined in the court appointed by statute to determine the title to real estate.

History.—s. 8, part IV, ch. 72-299; s. 22, ch. 73-190; s. 18, ch. 89-279.



373.427 - Concurrent permit review.

373.427 Concurrent permit review.—

(1) The department, in consultation with the water management districts, may adopt procedural rules requiring concurrent application submittal and establishing a concurrent review procedure for any activity regulated under this part that also requires any authorization, permit, waiver, variance, or approval described in paragraphs (a)-(d). The rules must address concurrent review of applications under this part and any one or more of the authorizations, permits, waivers, variances, and approvals described in paragraphs (a)-(d). Applicants that propose such activities must submit, as part of the permit application under this part, all information necessary to satisfy the requirements for:

(a) Proprietary authorization under chapter 253 or chapter 258 to use submerged lands owned by the board of trustees;

(b) Coastal construction permits under s. 161.041;

(c) Coastal construction control line permits under s. 161.053; and

(d) Waiver or variance of the setback requirements under s. 161.052.

The rules adopted under this section may also require submittal of such information as is necessary to determine whether the proposed activity will occur on submerged lands owned by the board of trustees. Notwithstanding s. 120.60, an application under this part is not complete and the timeframes for license approval or denial shall not commence until all information required by rules adopted under this section is received. For applications concurrently reviewed under this section, the agency that conducts the concurrent application review shall issue a notice of consolidated intent to grant or deny the applicable authorizations, permits, waivers, variances, and approvals. The issuance of the notice of consolidated intent to grant or deny is deemed in compliance with s. 120.60 timeframes for license approval or denial on the concurrently processed applications for any required permit, waiver, variance, or approval under this chapter or chapter 161. Failure to satisfy these timeframes shall not result in approval by default of the application to use board of trustees-owned submerged lands. If an administrative proceeding pursuant to ss. 120.569 and 120.57 is timely requested, the case shall be conducted as a single consolidated administrative proceeding on all such concurrently processed applications. Once the rules adopted pursuant to this section become effective, they shall establish the concurrent review procedure for applications submitted to both the department and the water management districts, including those applications for categories of activities requiring authorization to use board of trustees-owned submerged lands for which the board of trustees has not delegated authority to take final agency action without action by the board of trustees.

(2) In addition to the provisions set forth in subsection (1) and notwithstanding s. 120.60, the procedures established in this subsection shall apply to concurrently reviewed applications which request proprietary authorization to use board of trustees-owned submerged lands for activities for which there has been no delegation of authority to take final agency action without action by the board of trustees.

(a) Unless waived by the applicant, within 90 days of receipt of a complete application, the department or water management district shall issue a recommended consolidated intent to grant or deny on all of the concurrently reviewed applications, and shall submit the recommended consolidated intent to the board of trustees for its consideration of the application to use board of trustees-owned submerged lands. The recommended consolidated intent shall not constitute a point of entry to request a hearing pursuant to ss. 120.569 and 120.57. Unless waived by the applicant, the board of trustees shall consider the board of trustees-owned submerged lands portion of the recommended consolidated intent at its next regularly scheduled meeting for which notice may be properly given, and the board of trustees shall determine whether the application to use board of trustees-owned submerged lands should be granted, granted with modifications, or denied. The board of trustees shall then direct the department or water management district to issue a notice of intent to grant or deny the application to use board of trustees-owned submerged lands. Unless waived by the applicant, within 14 days following the action by the board of trustees, the department or water management district shall issue a notice of consolidated intent to grant or deny on the application to use board of trustees-owned submerged lands, in accordance with the directions of the board of trustees, together with all of the concurrently reviewed applications.

(b) The timely issuance of a recommended consolidated intent to grant or deny as set forth in paragraph (a) is deemed in compliance with s. 120.60 timeframes for license approval or denial on the concurrently processed applications for any required permit, waiver, variance, or approval under this chapter or chapter 161. Failure to satisfy these timeframes shall not result in approval by default of the application to use board of trustees-owned submerged lands.

(c) Any petition for an administrative hearing pursuant to ss. 120.569 and 120.57 must be filed within 14 days of the notice of consolidated intent to grant or deny. Unless waived by the applicant, within 60 days after the recommended order is submitted, or at the next regularly scheduled meeting for which notice may be properly given, whichever is latest, the board of trustees shall determine what action to take on any recommended order issued under ss. 120.569 and 120.57 on the application to use board of trustees-owned submerged lands, and shall direct the department or water management district on what action to take in the final order concerning the application to use board of trustees-owned submerged lands. The department or water management district shall determine what action to take on any recommended order issued under ss. 120.569 and 120.57 regarding any concurrently processed permits, waivers, variances, or approvals required by this chapter or chapter 161. The department or water management district shall then take final agency action by entering a consolidated final order addressing each of the concurrently reviewed authorizations, permits, waivers, or approvals. Failure to satisfy these timeframes shall not result in approval by default of the application to use board of trustees-owned submerged lands. Any provisions relating to authorization to use board of trustees-owned submerged lands shall be as directed by the board of trustees. Issuance of the consolidated final order within 45 days after receipt of the direction of the board of trustees regarding the application to use board of trustees-owned submerged lands is deemed in compliance with the timeframes for issuance of final orders under s. 120.60. The final order shall be subject to the provisions of s. 373.4275.

(3) After the effective date of rules adopted under this section, neither the department nor a water management district may issue a permit under this part unless the requirements for issuance of any additional required authorizations, permits, waivers, variances, and approvals set forth in this section which are subject to concurrent review are also satisfied.

(4) When both an environmental resource permit or dredge and fill permit and a waiver, or variance set forth in paragraphs (1)(b)-(d) are granted in a consolidated order, these permits shall be consolidated into a single permit to be known as a joint coastal permit.

(5) Any application fee required under s. 373.109 for a permit under this part is in addition to any fees required for any of the concurrently reviewed applications for authorizations, permits, waivers, variances, or approvals set forth in subsection (1) or subsection (2). The application fees must be allocated, deposited, and used as provided in s. 373.109.

(6) Whenever a concurrently processed application includes an application to use board of trustees-owned submerged lands, any noticing requirements of s. 253.115 shall be met, in addition to those in s. 373.413.

(7) When a water management district acts pursuant to a delegation under s. 253.002, any person instituting an administrative or judicial proceeding regarding such action shall serve a copy of the petition or complaint on the board of trustees. The department or the Department of Legal Affairs, acting on behalf of the board of trustees, may intervene in any such proceeding.

History.—s. 501, ch. 94-356; s. 102, ch. 96-410.



373.4271 - Conduct of challenge to consolidated environmental resource permit or associated variance or sovereign submerged lands authorization issued in connection with deepwater ports.

373.4271 Conduct of challenge to consolidated environmental resource permit or associated variance or sovereign submerged lands authorization issued in connection with deepwater ports.—Notwithstanding s. 120.569, s. 120.57, or s. 373.427, or any other provision of law to the contrary, a challenge to a consolidated environmental resource permit or any associated variance or any sovereign submerged lands authorization proposed or issued by the Department of Environmental Protection in connection with the state’s deepwater ports, as listed in s. 403.021(9), shall be conducted pursuant to the summary hearing provisions of s. 120.574; however, the summary proceeding shall be conducted within 30 days after a party files a motion for a summary hearing, regardless of whether the parties agree to the summary proceeding, and the administrative law judge’s decision shall be in the form of a recommended order and does not constitute final agency action of the department. The Department of Environmental Protection shall issue the final order within 45 working days after receipt of the administrative law judge’s recommended order. The summary hearing provisions of this section apply to pending administrative proceedings; however, s. 120.574(1)(b) and (d) and (2)(a)3. and 5. do not apply to pending administrative proceedings. This section shall take effect upon this act becoming a law.

History.—s. 42, ch. 2012-128; s. 80, ch. 2012-174.



373.4275 - Review of consolidated orders.

373.4275 Review of consolidated orders.—

(1) Beginning on the effective date of the rules adopted under s. 373.427(1), review of any consolidated order rendered pursuant to s. 373.427(1) shall be governed by the provisions of s. 373.114(1). However, the term “party” shall mean any person who participated as a party in a proceeding under ss. 120.569 and 120.57 on the concurrently reviewed authorizations, permits, waivers, variances, or approvals, or any affected person who submitted to the department, water management district, or board of trustees oral or written testimony, sworn or unsworn, of a substantive nature which stated with particularity objections to or support for the authorization, permit, waiver, variance, or approval, provided that such testimony was cognizable within the scope of this chapter or the applicable provisions of chapter 161, chapter 253, or chapter 258 when the consolidated notice of intent includes an authorization, permit, waiver, variance, or approval under those chapters. In such cases, the standard of review shall also ensure consistency with the applicable provisions and purposes of chapter 161, chapter 253, or chapter 258 when the consolidated order includes an authorization, permit, waiver, variance, or approval under those chapters. If the consolidated order subject to review includes approval or denial of proprietary authorization to use submerged lands on which the board of trustees has previously acted, as described in s. 373.427(2), the scope of review under this section shall not encompass such proprietary decision, but the standard of review shall also ensure consistency with the applicable provisions and purposes of chapter 161 when the consolidated order includes a permit, waiver, or approval under that chapter.

(a) The final order issued under this section shall contain separate findings of fact and conclusions of law, and a ruling that individually addresses each authorization, permit, waiver, variance, and approval that was the subject of the review.

(b) If a consolidated order includes proprietary authorization under chapter 253 or chapter 258 to use submerged lands owned by the Board of Trustees of the Internal Improvement Trust Fund for an activity for which the authority has been delegated to take final agency action without action of the board of trustees, the following additional provisions and exceptions to s. 373.114(1) apply:

1. The Governor and Cabinet shall sit concurrently as the Land and Water Adjudicatory Commission and the Board of Trustees of the Internal Improvement Trust Fund in exercising the exclusive authority to review the order;

2. The review may also be initiated by the Governor or any member of the Cabinet within 20 days after the rendering of the order in which case the other provisions of s. 373.114(1)(a) regarding acceptance of a request for review do not apply; and

3. If the Governor and Cabinet find that an authorization to use submerged lands is not consistent with chapter 253 or chapter 258, any authorization, permit, waiver, or approval authorized or granted by the consolidated order must be rescinded or modified or the proceeding must be remanded for further action consistent with the order issued under this section.

(2) Subject to the provisions of subsection (3), appellate review of that part of a consolidated order granting or denying authorization to use board of trustees-owned submerged lands on which the board of trustees has previously acted, as described in s. 373.427(2), shall be only pursuant to s. 120.68.

(3) As with an appeal under s. 373.114, the proper initiation of discretionary review under this section tolls the time for seeking judicial review under s. 120.68.

History.—s. 502, ch. 94-356; s. 103, ch. 96-410.



373.428 - Federal consistency.

373.428 Federal consistency.—When an activity regulated under this part is subject to federal consistency review under s. 380.23, the final agency action on a permit application submitted under this part shall constitute the state’s determination as to whether the activity is consistent with the federally approved Florida Coastal Management Program. Agencies with authority to review and comment on such activity pursuant to the Florida Coastal Management Program shall review such activity for consistency with only those statutes and rules incorporated into the Florida Coastal Management Program and implemented by that agency. An agency which submits a determination of inconsistency to the permitting agency shall be an indispensable party to any administrative or judicial proceeding in which such determination is an issue; shall be responsible for defending its determination in such proceedings; and shall be liable for any damages, costs, and attorneys’ fees should any be awarded in an appropriate action as a consequence of such determination.

History.—s. 6, ch. 96-370.



373.429 - Revocation and modification of permits.

373.429 Revocation and modification of permits.—The governing board or the department may revoke or modify a permit at any time if it determines that a stormwater management system, dam, impoundment, reservoir, appurtenant work, or works has become a danger to the public health or safety or if its operation has become inconsistent with the objectives of the district. The affected party may file a written petition for hearing no later than 14 days after notice of revocation or modification is served. If the executive director of the district or the division determines that the danger to the public is imminent, he or she may order a temporary suspension of the construction, alteration, or operation of the works until the hearing is concluded, or may take such action as authorized under s. 373.439.

History.—s. 9, part IV, ch. 72-299; s. 14, ch. 78-95; s. 19, ch. 89-279; s. 607, ch. 95-148.



373.430 - Prohibitions, violation, penalty, intent.

373.430 Prohibitions, violation, penalty, intent.—

(1) It shall be a violation of this part, and it shall be prohibited for any person:

(a) To cause pollution, as defined in s. 403.031(7), except as otherwise provided in this part, so as to harm or injure human health or welfare, animal, plant, or aquatic life or property.

(b) To fail to obtain any permit required by this part or by rule or regulation adopted pursuant thereto, or to violate or fail to comply with any rule, regulation, order, or permit adopted or issued by a water management district, the department, or local government pursuant to their lawful authority under this part.

(c) To knowingly make any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this part, or to falsify, tamper with, or knowingly render inaccurate any monitoring device or method required to be maintained under this part or by any permit, rule, regulation, or order issued under this part.

(2) Whoever commits a violation specified in subsection (1) is liable for any damage caused and for civil penalties as provided in s. 373.129.

(3) Any person who willfully commits a violation specified in paragraph (1)(a) is guilty of a felony of the third degree, punishable as provided in ss. 775.082(3)(e) and 775.083(1)(g), by a fine of not more than $50,000 or by imprisonment for 5 years, or by both, for each offense. Each day during any portion of which such violation occurs constitutes a separate offense.

(4) Any person who commits a violation specified in paragraph (1)(a) due to reckless indifference or gross careless disregard is guilty of a misdemeanor of the second degree, punishable as provided in ss. 775.082(4)(b) and 775.083(1)(g), by a fine of not more than $5,000 or 60 days in jail, or by both, for each offense.

(5) Any person who willfully commits a violation specified in paragraph (1)(b) or paragraph (1)(c) is guilty of a misdemeanor of the first degree, punishable as provided in ss. 775.082(4)(a) and 775.083(1)(g), by a fine of not more than $10,000 or by 6 months in jail, or by both, for each offense.

(6) It is the intent of the Legislature that the civil penalties imposed by the court be of such amount as to ensure immediate and continued compliance with this section.

(7) All moneys recovered under the provisions of this section shall be allocated to the use of the water management district, the department, or the local government, whichever undertook and maintained the enforcement action. All monetary penalties and damages recovered by the department or the state under the provisions of this section shall be deposited into the Water Quality Assurance Trust Fund. All monetary penalties and damages recovered pursuant to this section by a water management district shall be retained and used exclusively within the territory of the water management district which collected the money. All monetary penalties and damages recovered pursuant to this subsection by a local government to which authority has been delegated pursuant to s. 373.103(8) shall be used to enhance surface water improvement or pollution control activities.

History.—s. 33, ch. 93-213; s. 40, ch. 96-321; s. 5, ch. 2014-220; s. 39, ch. 2015-229.



373.433 - Abatement.

373.433 Abatement.—Any stormwater management system, dam, impoundment, reservoir, appurtenant work, or works which violates the laws of this state or which violates the standards of the governing board or the department shall be declared a public nuisance. The operation of such stormwater management system, dam, impoundment, reservoir, appurtenant work, or works may be enjoined by suit by the state or any of its agencies or by a private citizen. The governing board or the department shall be a necessary party to any such suit. Nothing herein shall be construed to conflict with the provisions of s. 373.429.

History.—s. 10, part IV, ch. 72-299; s. 20, ch. 89-279.



373.436 - Remedial measures.

373.436 Remedial measures.—

(1) Upon completion of any inspection provided for by s. 373.423(3), the executive director or the department shall determine what alterations or repairs are necessary and order that such alterations and repairs shall be made within a time certain, which shall be a reasonable time. The owner of such stormwater management system, dam, impoundment, reservoir, appurtenant work, or works may file a written petition for hearing before the governing board or the department no later than 14 days after such order is served. If, after such order becomes final, the owner shall fail to make the specified alterations or repairs, the governing board or the department may, in its discretion, cause such alterations or repairs to be made.

(2) Any cost to the district or the department of alterations or repairs made by it under the provisions of subsection (1) shall be a lien against the property of the landowner on whose lands the alterations or repairs are made until the governing board or department is reimbursed, with reasonable interest and attorney’s fees, for its costs.

History.—s. 11, part IV, ch. 72-299; s. 14, ch. 78-95; s. 21, ch. 89-279.



373.439 - Emergency measures.

373.439 Emergency measures.—

(1) The executive director, with the concurrence of the governing board, or the department shall immediately employ any remedial means to protect life and property if either:

(a) The condition of any stormwater management system, dam, impoundment, reservoir, appurtenant work, or works is so dangerous to the safety of life or property as not to permit time for the issuance and enforcement of an order relative to maintenance or operation.

(b) Passing or imminent floods threaten the safety of any stormwater management system, dam, impoundment, reservoir, appurtenant work, or works.

(2) In applying the emergency measures provided for in this section, the executive director or the Department of Environmental Protection may in an emergency do any of the following:

(a) Lower the water level by releasing water from any impoundment or reservoir.

(b) Completely empty the impoundment or reservoir.

(c) Take such other steps as may be essential to safeguard life and property.

(3) The executive director or the Department of Environmental Protection shall continue in full charge and control of such stormwater management system, dam, impoundment, reservoir, and its appurtenant works until they are rendered safe or the emergency occasioning the action has ceased.

History.—s. 12, part IV, ch. 72-299; s. 49, ch. 79-65; s. 22, ch. 89-279; s. 270, ch. 94-356.



373.441 - Role of counties, municipalities, and local pollution control programs in permit processing; delegation.

373.441 Role of counties, municipalities, and local pollution control programs in permit processing; delegation.—

(1) The department shall, by December 1, 1994, adopt rules to guide the participation of counties, municipalities, and local pollution control programs in an efficient, streamlined permitting system. Such rules must seek to increase governmental efficiency, maintain environmental standards, and include consideration of:

(a) Provisions under which the environmental resource permit program is delegated, upon approval of the department, only to a county, municipality, or local pollution control program that has the financial, technical, and administrative capabilities and desire to implement and enforce the program;

(b) Provisions under which a locally delegated permit program may have stricter environmental standards than state standards;

(c) Provisions for identifying and reconciling any duplicative permitting by January 1, 1995;

(d) Provisions for timely and cost-efficient notification by the reviewing agency of permit applications, and permit requirements, to counties, municipalities, local pollution control programs, the department, or water management districts, as appropriate;

(e) Provisions for ensuring the consistency of permit applications with local comprehensive plans;

(f) Provisions for the partial delegation of the environmental resource permit program to counties, municipalities, or local pollution control programs, and standards and criteria to be employed in the implementation of such delegation by counties, municipalities, and local pollution control programs;

(g) Special provisions under which the environmental resource permit program may be delegated to counties having populations of 75,000 or fewer, or municipalities with, or local pollution control programs serving, populations of 50,000 or fewer;

(h) Provisions for the applicability of chapter 120 to local government programs when the environmental resource permit program is delegated to counties, municipalities, or local pollution control programs; and

(i) Provisions for a local government to petition the Governor and Cabinet for review of a request for a delegation of authority that is not approved or denied within 1 year after being initiated.

(2) Any denial by the department of a local government’s request for a delegation of authority must provide specific detail of those statutory or rule provisions that were not satisfied. Such detail shall also include specific actions that can be taken in order to allow for the delegation of authority. A local government, upon being denied a request for a delegation of authority, may petition the Governor and Cabinet for a review of the request. The Governor and Cabinet may reverse the decision of the department and may provide any necessary conditions to allow the delegation of authority to occur.

(3) Delegation of authority shall be approved if the local government meets the requirements set forth in rule 62-344, Florida Administrative Code. This section does not require a local government to seek delegation of the environmental resource permit program.

(4) This section does not affect or modify land development regulations adopted by a local government to implement its comprehensive plan pursuant to chapter 163.

(5) The department shall review environmental resource permit applications for electrical distribution and transmission lines and other facilities related to the production, transmission, and distribution of electricity which are not certified under ss. 403.52-403.5365, the Florida Electric Transmission Line Siting Act, regulated under this part.

History.—s. 34, ch. 93-213; s. 17, ch. 94-122; s. 33, ch. 95-146; s. 13, ch. 98-258; s. 67, ch. 2006-230; s. 41, ch. 2010-147.



373.4415 - Role of Miami-Dade County in processing permits for limerock mining in Miami-Dade County Lake Belt.

373.4415 Role of Miami-Dade County in processing permits for limerock mining in Miami-Dade County Lake Belt.—The department and Miami-Dade County shall cooperate to establish and fulfill reasonable requirements for the departmental delegation to the Miami-Dade County Department of Environmental Resource Management of authority to implement the permitting program under ss. 373.403-373.439 for limerock mining activities within the geographic area of the Miami-Dade County Lake Belt which was recommended for mining in the report submitted to the Legislature in February 1997 under s. 373.4149. The delegation of authority must be consistent with s. 373.441 and chapter 62-344, Florida Administrative Code. To further streamline permitting within the Miami-Dade County Lake Belt, the department and Miami-Dade County are encouraged to work with the United States Army Corps of Engineers to establish a general permit under s. 404 of the Clean Water Act for limerock mining activities within the geographic area of the Miami-Dade County Lake Belt consistent with the report submitted in February 1997. Miami-Dade County is further encouraged to seek delegation from the United States Army Corps of Engineers for the implementation of any such general permit. This section does not limit the authority of the department to delegate other responsibilities to Miami-Dade County under this part.

History.—s. 3, ch. 97-222; s. 3, ch. 99-298; s. 4, ch. 2001-172.



373.443 - Immunity from liability.

373.443 Immunity from liability.—No action shall be brought against the state or district, or any agents or employees of the state or district, for the recovery of damages caused by the partial or total failure of any stormwater management system, dam, impoundment, reservoir, appurtenant work, or works upon the ground that the state or district is liable by virtue of any of the following:

(1) Approval of the permit for construction or alteration.

(2) The issuance or enforcement of any order relative to maintenance or operation.

(3) Control or regulation of stormwater management systems, dams, impoundments, reservoirs, appurtenant work, or works regulated under this chapter.

(4) Measures taken to protect against failure during emergency.

History.—s. 13, part IV, ch. 72-299; s. 23, ch. 89-279.



373.451 - Short title; legislative findings and intent.

373.451 Short title; legislative findings and intent.—

(1) Sections 373.451-373.4595 may be cited as the “Surface Water Improvement and Management Act.”

(2) Legislative intent.—The Legislature finds that the water quality of many of the surface waters of the state has been degraded, or is in danger of becoming degraded, and that the natural systems associated with many surface waters have been altered so that these surface waters no longer perform the important functions that they once performed. These functions include:

(a) Providing aesthetic and recreational pleasure for the people of the state;

(b) Providing habitat for native plants, fish, and wildlife, including endangered and threatened species;

(c) Providing safe drinking water to the growing population of the state; and

(d) Attracting visitors and accruing other economic benefits.

(3) The Legislature finds that the declining quality of the state’s surface waters has been detrimental to the public’s right to enjoy these surface waters and that it is the duty of the state, through the state’s agencies and subdivisions, to enhance the environmental and scenic value of surface waters.

(4) The Legislature finds that factors contributing to the decline in the ecological, aesthetic, recreational, and economic value of the state’s surface waters include:

(a) Point and nonpoint source pollution; and

(b) Destruction of the natural systems which purify surface waters and provide habitats.

(5) The Legislature finds that many surface water problems can be and have been corrected and prevented through plans and programs for surface water improvement and management that are developed and implemented by the water management districts, the department, and local governments.

(6) It is therefore the intent of the Legislature that each water management district develop plans and programs for the improvement and management of surface waters within its boundaries.

(7) It is also the intent of the Legislature that the department, the water management districts, and others conduct research to provide a better scientific understanding of the causes and effects of surface water pollution and of the destruction of natural systems in order to improve and manage surface waters and associated natural systems.

History.—s. 1, ch. 87-97; s. 24, ch. 89-279; s. 41, ch. 96-321; s. 4, ch. 2003-265.



373.453 - Surface water improvement and management plans and programs.

373.453 Surface water improvement and management plans and programs.—

(1)(a) Each water management district, in cooperation with the department, the Department of Agriculture and Consumer Services, the Department of Economic Opportunity, the Fish and Wildlife Conservation Commission, local governments, and others, shall maintain a list that prioritizes water bodies of regional or statewide significance within the water management district. The list shall be reviewed and updated every 5 years.

(b) Criteria to be used in developing the lists shall include, but not be limited to, consideration of violations of water quality standards occurring in the water body, the amounts of nutrients entering the water body and the water body’s trophic state, water bodies on the department’s list of impaired waters, water bodies with established total maximum daily loads, the existence of or need for a continuous aquatic weed control program in the water body, the biological condition of the water body, reduced fish and wildlife values, threats to agricultural and urban water supplies, threats to public recreational opportunities, the management of the water body through federal, state, or local water quality programs or plans, and public input.

(c) In maintaining their respective priority water body lists, water management districts shall give consideration to the following priority areas:

1. The South Florida Water Management District shall give priority to the restoration needs of Lake Okeechobee, Biscayne Bay, the Lake Worth Lagoon, and the Indian River Lagoon system and their tributaries.

2. The Southwest Florida Water Management District shall give priority to the restoration needs of Tampa Bay and its tributaries.

3. The St. Johns River Water Management District shall give priority to the restoration needs of Lake Apopka, the Lower St. Johns River, and the Indian River Lagoon system and their tributaries.

(2) Unless otherwise provided by law, the water management districts, in cooperation with state agencies, local governments, and others, may develop surface water improvement and management plans and programs for the water bodies identified on the priority lists. Plans developed pursuant to this subsection shall include, but not be limited to:

(a) A description of the water body system, its historical and current uses, its hydrology, and the conditions that have led to the need for restoration or protection;

(b) An identification of all governmental units that have jurisdiction over the water body and its drainage basin within the approved surface water improvement and management plan area, including local, regional, state, and federal units;

(c) A description of land uses within the drainage basin of the priority water body and those of important tributaries;

(d) Identification of point and nonpoint sources of water pollution that are discharged into the water body and its important tributaries;

(e) A description of strategies and a schedule for related management actions for restoring or protecting the water body to Class III or better, including those needed to help achieve state-adopted total maximum daily loads for the water body;

(f) A description of the management actions needed to maintain the water body once it has been restored and to prevent future degradation; and

(g) An estimate of the funding needed to carry out the restoration or protection strategies and a listing of available and potential funding sources and amounts.

(3) The governing board of the appropriate water management district shall hold at least one public hearing and public workshop in the vicinity of a priority water body for which a plan is being developed to obtain public input prior to finalizing the surface water improvement and management plan for the water body. The water management district shall then forward a copy of the plan to the department, the Fish and Wildlife Conservation Commission, the Department of Agriculture and Consumer Services, and appropriate local governmental units for their review and comment within 45 calendar days after the date the plan is forwarded to them. The department shall specifically comment on the likelihood that implementing the plan will significantly improve or protect water quality and associated natural systems. At the end of the 45-day review period, the water management district may proceed to approve the plan, whether or not comments have been submitted.

(4) Plans shall be updated as necessary to ensure that they effectively address the restoration and protection needs of the priority water bodies and that they reflect current scientific understandings and budgetary adjustments. If a district determines that modifications of or additions to a plan are necessary, such modifications or additions shall be subject to the review process established in this section.

(5) The governing board of each water management district is encouraged to appoint advisory committees as necessary to assist in formulating and evaluating strategies for water body protection and restoration activities and to increase public awareness and intergovernmental cooperation. Such committees should include representatives of appropriate local governments, state and federal agencies, existing advisory councils for the priority water body, and representatives of the public who use the water body.

(6) The water management districts may contract with appropriate state, local, and regional agencies and others to perform various tasks associated with the development and implementation of surface water improvement and management plans and programs.

History.—s. 2, ch. 87-97; s. 25, ch. 89-279; s. 271, ch. 94-356; s. 187, ch. 99-245; s. 5, ch. 2003-265; s. 250, ch. 2011-142.



373.459 - Funds for surface water improvement and management.

373.459 Funds for surface water improvement and management.—

(1) Legislative appropriations provided to the water management districts for surface water improvement and management activities shall be available for detailed planning and plan and program implementation.

(2) An entity that receives state funding for the implementation of programs specified in ss. 373.451-373.459, including a water management district, federal, local, or regional agency, university, or nonprofit or private organization, shall provide a 50-percent match of cash or in-kind services towards the implementation of the specific project for which it is contracting.

(3) The department shall administer all funds appropriated to or received for surface water improvement and management activities. Expenditure of the moneys shall be limited to the costs of detailed planning and plan and program implementation for priority surface water bodies. Moneys may not be expended for planning for, or construction or expansion of, treatment facilities for domestic or industrial waste disposal.

(4) The department shall authorize the release of money in accordance with s. 373.501(2).

(5) The match requirement of subsection (2) does not apply to the Suwannee River Water Management District, the Northwest Florida Water Management District, or a financially disadvantaged small local government as defined in former s. 403.885(3).

History.—s. 5, ch. 87-97; s. 29, ch. 89-279; s. 9, ch. 91-79; s. 11, ch. 91-305; s. 11, ch. 94-115; s. 504, ch. 94-356; s. 44, ch. 96-321; s. 6, ch. 2003-265; s. 8, ch. 2005-291; s. 33, ch. 2006-26; ss. 39, 54, ch. 2007-73; s. 3, ch. 2007-191; s. 17, ch. 2008-5; s. 40, ch. 2015-229.



373.4591 - Improvements on private agricultural lands.

373.4591 Improvements on private agricultural lands.—

(1) The Legislature encourages public-private partnerships to accomplish water storage, groundwater recharge, and water quality improvements on private agricultural lands. Priority consideration shall be given to public-private partnerships that:

(a) Store or treat water on private lands for purposes of enhancing hydrologic improvement, improving water quality, or assisting in water supply;

(b) Provide critical groundwater recharge; or

(c) Provide for changes in land use to activities that minimize nutrient loads and maximize water conservation.

(2)(a) When an agreement is entered into between the department, a water management district, or the Department of Agriculture and Consumer Services and a private landowner to establish a public-private partnership that may create or impact wetlands or other surface waters, a baseline condition determining the extent of wetlands and other surface waters on the property shall be established and documented in the agreement before improvements are constructed.

(b) When an agreement is entered into between the Department of Agriculture and Consumer Services and a private landowner to implement best management practices pursuant to s. 403.067(7)(c), a baseline condition determining the extent of wetlands and other surface water on the property may be established at the option and expense of the private landowner and documented in the agreement before improvements are constructed. The Department of Agriculture and Consumer Services shall submit the landowner’s proposed baseline condition documentation to the lead agency for review and approval, and the agency shall use its best efforts to complete the review within 45 days.

(3) The Department of Agriculture and Consumer Services, the department, and the water management districts shall provide a process for reviewing these requests in the timeframe specified. The determination of a baseline condition shall be conducted using the methods set forth in the rules adopted pursuant to s. 373.421. The baseline condition documented in an agreement shall be considered the extent of wetlands and other surface waters on the property for the purpose of regulation under this chapter for the duration of the agreement and after its expiration.

History.—s. 1, ch. 2012-187; s. 7, ch. 2014-150; s. 14, ch. 2016-1.



373.4592 - Everglades improvement and management.

373.4592 Everglades improvement and management.—

(1) FINDINGS AND INTENT.—

(a) The Legislature finds that the Everglades ecological system not only contributes to South Florida’s water supply, flood control, and recreation, but serves as the habitat for diverse species of wildlife and plant life. The system is unique in the world and one of Florida’s great treasures. The Everglades ecological system is endangered as a result of adverse changes in water quality, and in the quantity, distribution, and timing of flows, and, therefore, must be restored and protected.

(b) The Legislature finds that, although the district and the department have developed plans and programs for the improvement and management of the surface waters tributary to the Everglades Protection Area, implementation of those plans and programs has not been as timely as is necessary to restore and protect unique flora and fauna of the Everglades, including the Everglades National Park and the Arthur R. Marshall Loxahatchee National Wildlife Refuge. Therefore, the Legislature determines that an appropriate method to proceed with Everglades restoration and protection is to authorize the district to proceed expeditiously with implementation of the Everglades Program.

(c) The Legislature finds that, in the last decade, people have come to realize the tremendous cost the alteration of natural systems has exacted on the region. The Statement of Principles of July 1993 among the Federal Government, the South Florida Water Management District, the Department of Environmental Protection, and certain agricultural industry representatives formed a basis to bring to a close 5 years of costly litigation. That agreement should be used to begin the cleanup and renewal of the Everglades ecosystem.

(d) It is the intent of the Legislature to promote Everglades restoration and protection through certain legislative findings and determinations. The Legislature finds that waters flowing into the Everglades Protection Area contain excessive levels of phosphorus. A reduction in levels of phosphorus will benefit the ecology of the Everglades Protection Area.

(e) It is the intent of the Legislature to pursue comprehensive and innovative solutions to issues of water quality, water quantity, hydroperiod, and invasion of exotic species which face the Everglades ecosystem. The Legislature recognizes that the Everglades ecosystem must be restored both in terms of water quality and water quantity and must be preserved and protected in a manner that is long term and comprehensive. The Legislature further recognizes that the EAA and adjacent areas provide a base for an agricultural industry, which in turn provides important products, jobs, and income regionally and nationally. It is the intent of the Legislature to preserve natural values in the Everglades while also maintaining the quality of life for all residents of South Florida, including those in agriculture, and to minimize the impact on South Florida jobs, including agricultural, tourism, and natural resource-related jobs, all of which contribute to a robust regional economy.

(f) The Legislature finds that improved water supply and hydroperiod management are crucial elements to overall revitalization of the Everglades ecosystem, including Florida Bay. It is the intent of the Legislature to expedite plans and programs for improving water quantity reaching the Everglades, correcting long-standing hydroperiod problems, increasing the total quantity of water flowing through the system, providing water supply for the Everglades National Park, urban and agricultural areas, and Florida Bay, and replacing water previously available from the coastal ridge in areas of southern Miami-Dade County. Whenever possible, wasteful discharges of fresh water to tide shall be reduced, and the water shall be stored for delivery at more optimum times. Additionally, reuse and conservation measures shall be implemented consistent with law. The Legislature further recognizes that additional water storage may be an appropriate use of Lake Okeechobee.

(g) The Legislature finds that the Statement of Principles of July 1993, the Everglades Construction Project, and the regulatory requirements of this section provide a sound basis for the state’s long-term cleanup and restoration objectives for the Everglades. It is the intent of the Legislature to provide a sufficient period of time for construction, testing, and research, so that the benefits of the Long-Term Plan will be determined and maximized prior to requiring additional measures. The Legislature finds that STAs and BMPs are currently the best available technology for achieving the water quality goals of the Everglades Program and that implementation of BMPs, funded by the owners and users of land in the EAA, effectively reduces nutrients in waters flowing into the Everglades Protection Area. A combined program of agricultural BMPs, STAs, and requirements of this section is a reasonable method of achieving total phosphorus discharge reductions. The Everglades Program is an appropriate foundation on which to build a long-term program to ultimately achieve restoration and protection of the Everglades Protection Area.

(h) The Everglades Construction Project represents by far the largest environmental cleanup and restoration program of this type ever undertaken, and the returns from substantial public and private investment must be maximized so that available resources are managed responsibly. To that end, the Legislature directs that the Everglades Construction Project and regulatory requirements associated with the Statement of Principles of July 1993 be pursued expeditiously, but with flexibility, so that superior technology may be utilized when available. Consistent with the implementation of the Everglades Construction Project, landowners shall be provided the maximum opportunity to provide treatment on their land.

(2) DEFINITIONS.—As used in this section:

(a) “Best available phosphorus reduction technology” or “BAPRT” means a combination of BMPs and STAs which includes a continuing research and monitoring program to reduce outflow concentrations of phosphorus so as to achieve the phosphorus criterion in the Everglades Protection Area.

(b) “Best management practice” or “BMP” means a practice or combination of practices determined by the district, in cooperation with the department, based on research, field-testing, and expert review, to be the most effective and practicable, including economic and technological considerations, on-farm means of improving water quality in agricultural discharges to a level that balances water quality improvements and agricultural productivity.

(c) “C-139 Basin” or “Basin” means those lands described in subsection (16).

(d) “Department” means the Florida Department of Environmental Protection.

(e) “District” means the South Florida Water Management District.

(f) “Everglades Agricultural Area” or “EAA” means the Everglades Agricultural Area, which are those lands described in subsection (15).

(g) “Everglades Construction Project” means the project described in the February 15, 1994, conceptual design document together with construction and operation schedules on file with the South Florida Water Management District, except as modified by this section and further described in the Long-Term Plan.

(h) “Everglades Program” means the program of projects, regulations, and research provided by this section, including the Everglades Construction Project.

(i) “Everglades Protection Area” means Water Conservation Areas 1, 2A, 2B, 3A, and 3B, the Arthur R. Marshall Loxahatchee National Wildlife Refuge, and the Everglades National Park.

(j) “Long-Term Plan” or “Plan” means the district’s “Everglades Protection Area Tributary Basins Conceptual Plan for Achieving Long-Term Water Quality Goals Final Report” dated March 2003, as subsequently modified in accordance with paragraph (3)(b), and the district’s “Restoration Strategies Regional Water Quality Plan” dated April 27, 2012, as may be subsequently modified pursuant to paragraph (3)(b).

(k) “Master permit” means a single permit issued to a legally responsible entity defined by rule, authorizing the construction, alteration, maintenance, or operation of multiple stormwater management systems that may be owned or operated by different persons and which provides an opportunity to achieve collective compliance with applicable department and district rules and the provisions of this section.

(l) “Optimization” shall mean maximizing the potential treatment effectiveness of the STAs through measures such as additional compartmentalization, improved flow control, vegetation management, or operation refinements, in combination with improvements where practicable in urban and agricultural BMPs, and includes integration with congressionally authorized components of the Comprehensive Everglades Restoration Plan or “CERP”.

(m) “Phosphorus criterion” means a numeric interpretation for phosphorus of the Class III narrative nutrient criterion.

(n) “Stormwater management program” shall have the meaning set forth in s. 403.031(15).

(o) “Stormwater treatment areas” or “STAs” means those treatment areas described and depicted in the district’s conceptual design document of February 15, 1994, and any modifications as provided in this section.

(p) “Technology-based effluent limitation” or “TBEL” means the technology-based treatment requirements as defined in rule 62-650.200, Florida Administrative Code.

(3) EVERGLADES LONG-TERM PLAN.—

(a) The Legislature finds that the Everglades Program required by this section establishes more extensive and comprehensive requirements for surface water improvement and management within the Everglades than the SWIM plan requirements provided in ss. 373.451 and 373.453. In order to avoid duplicative requirements, and in order to conserve the resources available to the district, the SWIM plan requirements of those sections shall not apply to the Everglades Protection Area and the EAA during the term of the Everglades Program, and the district will neither propose, nor take final agency action on, any Everglades SWIM plan for those areas until the Everglades Program is fully implemented. Funds identified under former s. 259.101(3)(b), Florida Statutes 2014, may be used for acquisition of lands necessary to implement the Everglades Construction Project, to the extent these funds are identified in the Statement of Principles of July 1993. The district’s actions in implementing the Everglades Construction Project relating to the responsibilities of the EAA and C-139 Basin for funding and water quality compliance in the EAA and the Everglades Protection Area shall be governed by this section. Other strategies or activities in the March 1992 Everglades SWIM plan may be implemented if otherwise authorized by law.

(b) The Legislature finds that the most reliable means of optimizing the performance of STAs and achieving reasonable further progress in reducing phosphorus entering the Everglades Protection Area is to utilize a long-term planning process. The Legislature finds that the Long-Term Plan provides the best available phosphorus reduction technology based upon a combination of the BMPs and STAs described in the Plan provided that the Plan shall seek to achieve the phosphorus criterion in the Everglades Protection Area. The pre-2006 projects identified in the Long-Term Plan shall be implemented by the district without delay, and revised with the planning goal and objective of achieving the phosphorus criterion to be adopted pursuant to subparagraph (4)(e)2. in the Everglades Protection Area, and not based on any planning goal or objective in the Plan that is inconsistent with this section. Revisions to the Long-Term Plan shall be incorporated through an adaptive management approach including a process development and engineering component to identify and implement incremental optimization measures for further phosphorus reductions. Revisions to the Long-Term Plan shall be approved by the department. In addition, the department may propose changes to the Long-Term Plan as science and environmental conditions warrant.

(c) It is the intent of the Legislature that implementation of the Long-Term Plan shall be integrated and consistent with the implementation of the projects and activities in the congressionally authorized components of the CERP so that unnecessary and duplicative costs will be avoided. Nothing in this section shall modify any existing cost share or responsibility provided for projects listed in s. 528 of the Water Resources Development Act of 1996 (110 Stat. 3769) or provided for projects listed in s. 601 of the Water Resources Development Act of 2000 (114 Stat. 2572). The Legislature does not intend for the provisions of this section to diminish commitments made by the State of Florida to restore and maintain water quality in the Everglades Protection Area, including the federal lands in the settlement agreement referenced in paragraph (4)(e).

(d) The Legislature intends that a review of this act at least 10 years after implementation of the Long-Term Plan is appropriate and necessary to the public interest. The review is the best way to ensure that the Everglades Protection Area is achieving state water quality standards, including phosphorus reduction, and the Long-Term Plan is using the best technology available.

(e) The Long-Term Plan shall be implemented and shall achieve water quality standards relating to the phosphorus criterion in the Everglades Protection Area as determined by a network of monitoring stations established for this purpose. Not later than December 31, 2008, and each 5 years thereafter, the department shall review and approve incremental phosphorus reduction measures.

(4) EVERGLADES PROGRAM.—

(a) Everglades Construction Project.—The district shall implement the Everglades Construction Project. By the time of completion of the project, the state, district, or other governmental authority shall purchase the inholdings in the Rotenberger and such other lands necessary to achieve a 2:1 mitigation ratio for the use of Brown’s Farm and other similar lands, including those needed for the STA 1 Inflow and Distribution Works. The inclusion of public lands as part of the project is for the purpose of treating waters not coming from the EAA for hydroperiod restoration. It is the intent of the Legislature that the district aggressively pursue the implementation of the Everglades Construction Project in accordance with the schedule in this subsection. The Legislature recognizes that adherence to the schedule is dependent upon factors beyond the control of the district, including the timely receipt of funds from all contributors. The district shall take all reasonable measures to complete timely performance of the schedule in this section in order to finish the Everglades Construction Project. The district shall not delay implementation of the project beyond the time delay caused by those circumstances and conditions that prevent timely performance. The district shall not levy ad valorem taxes in excess of 0.1 mill within the Okeechobee Basin for the purposes of the design, construction, and acquisition of the Everglades Construction Project. The ad valorem tax proceeds not exceeding 0.1 mill levied within the Okeechobee Basin for such purposes shall also be used for design, construction, and implementation of the Long-Term Plan, including operation and maintenance, and research for the projects and strategies in the Long-Term Plan, and including the enhancements and operation and maintenance of the Everglades Construction Project and shall be the sole direct district contribution from district ad valorem taxes appropriated or expended for the design, construction, and acquisition of the Everglades Construction Project unless the Legislature by specific amendment to this section increases the 0.1 mill ad valorem tax contribution, increases the agricultural privilege taxes, or otherwise reallocates the relative contribution by ad valorem taxpayers and taxpayers paying the agricultural privilege taxes toward the funding of the design, construction, and acquisition of the Everglades Construction Project. Notwithstanding the provisions of s. 200.069 to the contrary, any millage levied under the 0.1 mill limitation in this paragraph shall be included as a separate entry on the Notice of Proposed Property Taxes pursuant to s. 200.069. Once the STAs are completed, the district shall allow these areas to be used by the public for recreational purposes in the manner set forth in s. 373.1391(1), considering the suitability of these lands for such uses. These lands shall be made available for recreational use unless the district governing board can demonstrate that such uses are incompatible with the restoration goals of the Everglades Construction Project or the water quality and hydrological purposes of the STAs or would otherwise adversely impact the implementation of the project. The district shall give preferential consideration to the hiring of agricultural workers displaced as a result of the Everglades Construction Project, consistent with their qualifications and abilities, for the construction and operation of these STAs. The following milestones apply to the completion of the Everglades Construction Project as depicted in the February 15, 1994, conceptual design document:

1. The district must complete the final design of the STA 1 East and West and pursue STA 1 East project components as part of a cost-shared program with the Federal Government. The district must be the local sponsor of the federal project that will include STA 1 East, and STA 1 West if so authorized by federal law;

2. Construction of STA 1 East is to be completed under the direction of the United States Army Corps of Engineers in conjunction with the currently authorized C-51 flood control project;

3. The district must complete construction of STA 1 West and STA 1 Inflow and Distribution Works under the direction of the United States Army Corps of Engineers, if the direction is authorized under federal law, in conjunction with the currently authorized C-51 flood control project;

4. The district must complete construction of STA 3/4 by October 1, 2003; however, the district may modify this schedule to incorporate and accelerate enhancements to STA 3/4 as directed in the Long-Term Plan;

5. The district must complete construction of STA 6;

6. The district must, by December 31, 2006, complete construction of enhancements to the Everglades Construction Project recommended in the Long-Term Plan and initiate other pre-2006 strategies in the plan; and

7. East Beach Water Control District, South Shore Drainage District, South Florida Conservancy District, East Shore Water Control District, and the lessee of agricultural lease number 3420 shall complete any system modifications described in the Everglades Construction Project to the extent that funds are available from the Everglades Fund. These entities shall divert the discharges described within the Everglades Construction Project within 60 days of completion of construction of the appropriate STA. Such required modifications shall be deemed to be a part of each district’s plan of reclamation pursuant to chapter 298.

(b) Everglades water supply and hydroperiod improvement and restoration.—

1. A comprehensive program to revitalize the Everglades shall include programs and projects to improve the water quantity reaching the Everglades Protection Area at optimum times and improve hydroperiod deficiencies in the Everglades ecosystem. To the greatest extent possible, wasteful discharges of fresh water to tide shall be reduced, and water conservation practices and reuse measures shall be implemented by water users, consistent with law. Water supply management must include improvement of water quantity reaching the Everglades, correction of long-standing hydroperiod problems, and an increase in the total quantity of water flowing through the system. Water supply management must provide water supply for the Everglades National Park, the urban and agricultural areas, and the Florida Bay and must replace water previously available from the coastal ridge areas of southern Miami-Dade County. The Everglades Construction Project redirects some water currently lost to tide. It is an important first step in completing hydroperiod improvement.

2. The district shall operate the Everglades Construction Project as specified in the February 15, 1994, conceptual design document, to provide additional inflows to the Everglades Protection Area. The increased flow from the project shall be directed to the Everglades Protection Area as needed to achieve an average annual increase of 28 percent compared to the baseline years of 1979 to 1988. Consistent with the design of the Everglades Construction Project and without demonstratively reducing water quality benefits, the regulatory releases will be timed and distributed to the Everglades Protection Area to maximize environmental benefits.

3. The district shall operate the Everglades Construction Project in accordance with the February 15, 1994, conceptual design document to maximize the water quantity benefits and improve the hydroperiod of the Everglades Protection Area. All reductions of flow to the Everglades Protection Area from BMP implementation will be replaced. The district shall develop a model to be used for quantifying the amount of water to be replaced. The timing and distribution of this replaced water will be directed to the Everglades Protection Area to maximize the natural balance of the Everglades Protection Area.

4. The Legislature recognizes the complexity of the Everglades watershed, as well as legal mandates under Florida and federal law. As local sponsor of the Central and Southern Florida Flood Control Project, the district must coordinate its water supply and hydroperiod programs with the Federal Government. Federal planning, research, operating guidelines, and restrictions for the Central and Southern Florida Flood Control Project now under review by federal agencies will provide important components of the district’s Everglades Program. The department and district shall use their best efforts to seek the amendment of the authorized purposes of the project to include water quality protection, hydroperiod restoration, and environmental enhancement as authorized purposes of the Central and Southern Florida Flood Control Project, in addition to the existing purposes of water supply, flood protection, and allied purposes. Further, the department and the district shall use their best efforts to request that the Federal Government include in the evaluation of the regulation schedule for Lake Okeechobee a review of the regulatory releases, so as to facilitate releases of water into the Everglades Protection Area which further improve hydroperiod restoration.

5. The district, through cooperation with the federal and state agencies, shall develop other programs and methods to increase the water flow and improve the hydroperiod of the Everglades Protection Area.

6. Nothing in this section is intended to provide an allocation or reservation of water or to modify the provisions of part II. All decisions regarding allocations and reservations of water shall be governed by applicable law.

7. The district shall proceed to expeditiously implement the minimum flows and levels for the Everglades Protection Area as required by s. 373.042 and shall expeditiously complete the Lower East Coast Water Supply Plan.

(c) STA 3/4 modification.—The Everglades Program will contribute to the restoration of the Rotenberger and Holey Land tracts. The Everglades Construction Project provides a first step toward restoration by improving hydroperiod with treated water for the Rotenberger tract and by providing a source of treated water for the Holey Land. It is further the intent of the Legislature that the easternmost tract of the Holey Land, known as the “Toe of the Boot,” be removed from STA 3/4 under the circumstances set forth in this paragraph. The district shall proceed to modify the Everglades Construction Project, provided that the redesign achieves at least as many environmental and hydrological benefits as are included in the original design, including treatment of waters from sources other than the EAA, and does not delay construction of STA 3/4. The district is authorized to use eminent domain to acquire alternative lands, only if such lands are located within 1 mile of the northern border of STA 3/4.

(d) Everglades research and monitoring program.—

1. The department and the district shall review and evaluate available water quality data for the Everglades Protection Area and tributary waters and identify any additional information necessary to adequately describe water quality in the Everglades Protection Area and tributary waters. The department and the district shall also initiate a research and monitoring program to generate such additional information identified and to evaluate the effectiveness of the BMPs and STAs, as they are implemented, in improving water quality and maintaining designated and existing beneficial uses of the Everglades Protection Area and tributary waters. As part of the program, the district shall monitor all discharges into the Everglades Protection Area for purposes of determining compliance with state water quality standards.

2. The research and monitoring program shall evaluate the ecological and hydrological needs of the Everglades Protection Area, including the minimum flows and levels. Consistent with such needs, the program shall also evaluate water quality standards for the Everglades Protection Area and for the canals of the EAA, so that these canals can be classified in the manner set forth in paragraph (e) and protected as an integral part of the water management system which includes the STAs of the Everglades Construction Project and allows landowners in the EAA to achieve applicable water quality standards compliance by BMPs and STA treatment to the extent this treatment is available and effective.

3. The research and monitoring program shall include research seeking to optimize the design and operation of the STAs, including research to reduce outflow concentrations, and to identify other treatment and management methods and regulatory programs that are superior to STAs in achieving the intent and purposes of this section.

4. The research and monitoring program shall be conducted to allow the department to propose a phosphorus criterion in the Everglades Protection Area, and to evaluate existing state water quality standards applicable to the Everglades Protection Area and existing state water quality standards and classifications applicable to the EAA canals. In developing the phosphorus criterion, the department shall also consider the minimum flows and levels for the Everglades Protection Area and the district’s water supply plans for the Lower East Coast.

5. Beginning March 1, 2006, as part of the consolidated annual report required by s. 373.036(7), the district and the department shall annually issue a peer-reviewed report regarding the research and monitoring program that summarizes all data and findings. The report shall identify water quality parameters, in addition to phosphorus, which exceed state water quality standards or are causing or contributing to adverse impacts in the Everglades Protection Area.

6. The district shall continue research seeking to optimize the design and operation of STAs and to identify other treatment and management methods that are superior to STAs in achieving optimum water quality and water quantity for the benefit of the Everglades. The district shall optimize the design and operation of the STAs described in the Everglades Construction Project prior to expanding their size. Additional methods to achieve compliance with water quality standards shall not be limited to more intensive management of the STAs.

(e) Evaluation of water quality standards.—

1. The department and the district shall employ all means practicable to complete by December 31, 1998, any additional research necessary to:

a. Numerically interpret for phosphorus the Class III narrative nutrient criterion necessary to meet water quality standards in the Everglades Protection Area; and

b. Evaluate existing water quality standards applicable to the Everglades Protection Area and EAA canals.

2. In no case shall such phosphorus criterion allow waters in the Everglades Protection Area to be altered so as to cause an imbalance in the natural populations of aquatic flora or fauna. The phosphorus criterion shall be 10 parts per billion (ppb) in the Everglades Protection Area in the event the department does not adopt by rule such criterion by December 31, 2003. However, in the event the department fails to adopt a phosphorus criterion on or before December 31, 2002, any person whose substantial interests would be affected by the rulemaking shall have the right, on or before February 28, 2003, to petition for a writ of mandamus to compel the department to adopt by rule such criterion. Venue for the mandamus action must be Leon County. The court may stay implementation of the 10 parts per billion (ppb) criterion during the pendency of the mandamus proceeding upon a demonstration by the petitioner of irreparable harm in the absence of such relief. The department’s phosphorus criterion, whenever adopted, shall supersede the 10 parts per billion (ppb) criterion otherwise established by this section, but shall not be lower than the natural conditions of the Everglades Protection Area and shall take into account spatial and temporal variability. The department’s rule adopting a phosphorus criterion may include moderating provisions during the implementation of the initial phase of the Long-Term Plan authorizing discharges based upon BAPRT providing net improvement to impacted areas. Discharges to unimpacted areas may also be authorized by moderating provisions, which shall require BAPRT, and which must be based upon a determination by the department that the environmental benefits of the discharge clearly outweigh potential adverse impacts and otherwise comply with antidegradation requirements. Moderating provisions authorized by this section shall not extend beyond December 2016 unless further authorized by the Legislature pursuant to paragraph (3)(d).

3. The department shall use the best available information to define relationships between waters discharged to, and the resulting water quality in, the Everglades Protection Area. The department or the district shall use these relationships to establish discharge limits in permits for discharges into the EAA canals and the Everglades Protection Area necessary to prevent an imbalance in the natural populations of aquatic flora or fauna in the Everglades Protection Area, and to provide a net improvement in the areas already impacted. During the implementation of the initial phase of the Long-Term Plan, permits issued by the department shall be based on BAPRT and shall include technology-based effluent limitations consistent with the Long-Term Plan. Compliance with the phosphorus criterion shall be based upon a long-term geometric mean of concentration levels to be measured at sampling stations recognized from the research to be reasonably representative of receiving waters in the Everglades Protection Area, and so located so as to assure that the Everglades Protection Area is not altered so as to cause an imbalance in natural populations of aquatic flora and fauna and to assure a net improvement in the areas already impacted. For the Everglades National Park and the Arthur R. Marshall Loxahatchee National Wildlife Refuge, the method for measuring compliance with the phosphorus criterion shall be in a manner consistent with Appendices A and B, respectively, of the settlement agreement dated July 26, 1991, entered in case No. 88-1886-Civ-Hoeveler, United States District Court for the Southern District of Florida, that recognizes and provides for incorporation of relevant research.

4. The department’s evaluation of any other water quality standards must include the department’s antidegradation standards and EAA canal classifications. In recognition of the special nature of the conveyance canals of the EAA, as a component of the classification process, the department is directed to formally recognize by rulemaking existing actual beneficial uses of the conveyance canals in the EAA. This shall include recognition of the Class III designated uses of recreation, propagation and maintenance of a healthy, well-balanced population of fish and wildlife, the integrated water management purposes for which the Central and Southern Florida Flood Control Project was constructed, flood control, conveyance of water to and from Lake Okeechobee for urban and agricultural water supply, Everglades hydroperiod restoration, conveyance of water to the STAs, and navigation.

(f) EAA best management practices.—

1. The district, in cooperation with the department, shall develop and implement a water quality monitoring program to evaluate the effectiveness of the BMPs in achieving and maintaining compliance with state water quality standards and restoring and maintaining designated and existing beneficial uses. The program shall include an analysis of the effectiveness of the BMPs in treating constituents that are not being significantly improved by the STAs. The monitoring program shall include monitoring of appropriate parameters at representative locations.

2. The district shall continue to require and enforce the BMP and other requirements of chapters 40E-61 and 40E-63, Florida Administrative Code, during the terms of the existing permits issued pursuant to those rules. Chapter 40E-61, Florida Administrative Code, may be amended to include the BMPs required by chapter 40E-63, Florida Administrative Code. Prior to the expiration of existing permits, and during each 5-year term of subsequent permits as provided for in this section, those rules shall be amended to implement a comprehensive program of research, testing, and implementation of BMPs that will address all water quality standards within the EAA and Everglades Protection Area. Under this program:

a. EAA landowners, through the EAA Environmental Protection District or otherwise, shall sponsor a program of BMP research with qualified experts to identify appropriate BMPs.

b. Consistent with the water quality monitoring program, BMPs will be field-tested in a sufficient number of representative sites in the EAA to reflect soil and crop types and other factors that influence BMP design and effectiveness.

c. BMPs as required for varying crops and soil types shall be included in permit conditions in the 5-year permits issued pursuant to this section.

d. The district shall conduct research in cooperation with EAA landowners to identify water quality parameters that are not being significantly improved either by the STAs or the BMPs, and to identify further BMP strategies needed to address these parameters.

3. The Legislature finds that through the implementation of the Everglades BMPs Program and the implementation of the Everglades Construction Project, reasonable further progress will be made towards addressing water quality requirements of the EAA canals and the Everglades Protection Area. Permittees within the EAA and the C-139 Basin who are in full compliance with the conditions of permits under chapters 40E-61 and 40E-63, Florida Administrative Code, have made all payments required under the Everglades Program, and are in compliance with subparagraph (a)7., if applicable, shall not be required to implement additional water quality improvement measures, prior to December 31, 2006, other than those required by subparagraph 2., with the following exceptions:

a. Nothing in this subparagraph shall limit the existing authority of the department or the district to limit or regulate discharges that pose a significant danger to the public health and safety; and

b. New land uses and new stormwater management facilities other than alterations to existing agricultural stormwater management systems for water quality improvements shall not be accorded the compliance established by this section. Permits may be required to implement improvements or alterations to existing agricultural water management systems.

4. As of December 31, 2006, all permits, including those issued prior to that date, shall require implementation of additional water quality measures, taking into account the water quality treatment actually provided by the STAs and the effectiveness of the BMPs. As of that date, no permittee’s discharge shall cause or contribute to any violation of water quality standards in the Everglades Protection Area.

5. Effective immediately, landowners within the C-139 Basin shall not collectively exceed an annual average loading of phosphorus based proportionately on the historical rainfall for the C-139 Basin over the period of October 1, 1978, to September 30, 1988. New surface inflows shall not increase the annual average loading of phosphorus stated above. Provided that the C-139 Basin does not exceed this annual average loading, all landowners within the Basin shall be in compliance for that year. Compliance determinations for individual landowners within the C-139 Basin for remedial action, if the Basin is determined by the district to be out of compliance for that year, shall be based on the landowners’ proportional share of the total phosphorus loading. The total phosphorus discharge load shall be determined as set forth in Appendix B2 of Rule 40E-63, Everglades Program, Florida Administrative Code.

6. The district, in cooperation with the department, shall develop and implement a water quality monitoring program to evaluate the quality of the discharge from the C-139 Basin. Upon determination by the department or the district that the C-139 Basin is exceeding any presently existing water quality standards, the district shall require landowners within the C-139 Basin to implement BMPs appropriate to the land uses within the C-139 Basin consistent with subparagraph 2. Thereafter, the provisions of subparagraphs 2.-4. shall apply to the landowners within the C-139 Basin.

(g) Monitoring and control of exotic species.—

1. The district shall establish a biological monitoring network throughout the Everglades Protection Area and shall prepare a survey of exotic species at least every 2 years.

2. In addition, the district shall establish a program to coordinate with federal, state, or other governmental entities the control of continued expansion and the removal of these exotic species. The district’s program shall give high priority to species affecting the largest areal extent within the Everglades Protection Area.

(h) Use attainability analysis.—After completion of all projects and improvements in the Long-Term Plan, the district shall complete a use attainability analysis to determine if those projects and improvements will achieve the water-quality-based effluent limits established in permits and orders authorizing the operation of those facilities.

(5) ACQUISITION AND LEASE OF STATE LANDS.—

(a) As used in this subsection, the term:

1. “Available land” means land within the EAA owned by the board of trustees which is covered by any of the following leases: Numbers 3543, 3420, 1447, 1971-5, and 3433, and the southern one-third of number 2376 constituting 127 acres, more or less.

2. “Board of trustees” means the Board of Trustees of the Internal Improvement Trust Fund.

3. “Designated acre,” as to any impacted farmer, means an acre of land which is designated for STAs or water retention or storage in the February 15, 1994, conceptual design document and which is owned or leased by the farmer or on which one or more agricultural products were produced which, during the period beginning October 1, 1992, and ending September 30, 1993, were processed at a facility owned by the farmer.

4. “Impacted farmer” means a producer or processor of agricultural commodities and includes subsidiaries and affiliates that have designated acres.

5. “Impacted vegetable farmer” means an impacted farmer in the EAA who uses more than 30 percent of the land farmed by that farmer, whether owned or leased, for the production of vegetables.

6. “Vegetable-area available land” means land within the EAA owned by the board of trustees which is covered by lease numbers 3422 and 1935/1935S.

(b) The Legislature declares that it is necessary for the public health and welfare that the Everglades water and water-related resources be conserved and protected. The Legislature further declares that certain lands may be needed for the treatment or storage of water prior to its release into the Everglades Protection Area. The acquisition of real property for this objective constitutes a public purpose for which public funds may be expended. In addition to other authority pursuant to this chapter to acquire real property, the governing board of the district is empowered and authorized to acquire fee title or easements by eminent domain for the limited purpose of implementing stormwater management systems, identified and described in the Everglades Construction Project or determined necessary to meet water quality requirements established by rule or permit.

(c) The Legislature determines it to be in the public interest to minimize the potential loss of land and related product supply to farmers and processors who are most affected by acquisition of land for Everglades restoration and hydroperiod purposes. Accordingly, subject to the priority established below for vegetable-area available land, impacted farmers shall have priority in the leasing of available land. An impacted farmer shall have the right to lease each parcel of available land, upon expiration of the existing lease, for a term of 20 years and at a rental rate determined by appraisal using established state procedures. For those parcels of land that have previously been competitively bid, the rental rate shall not be less than the rate the board of trustees currently receives. The board of trustees may also adjust the rental rate on an annual basis using an appropriate index, and update the appraisals at 5-year intervals. If more than one impacted farmer desires to lease a particular parcel of available land, the one that has the greatest number of designated acres shall have priority.

(d) Impacted vegetable farmers shall have priority in leasing vegetable-area available land. An impacted vegetable farmer shall have the right to lease vegetable-area available land, upon expiration of the existing lease, for a term of 20 years or a term ending August 25, 2018, whichever term first expires, and at a rental rate determined by appraisal using established state procedures. If the lessee elects, such terms may consist of an initial 5-year term, with successive options to renew at the lessee’s option for additional 5-year terms. For extensions of leases on those parcels of land that have previously been competitively bid, the rental rate shall not be less than the rate the board of trustees currently receives. The board of trustees may also adjust the rental rate on an annual basis using an appropriate index, and update the appraisals at 5-year intervals. If more than one impacted vegetable farmer desires to lease vegetable-area available land, the one that has the greatest number of designated acres shall have priority.

(e) Impacted vegetable farmers with farming operations in areas of Florida other than the EAA shall have priority in leasing suitable surplus lands, where such lands are located in the St. Johns River Water Management District and in the vicinity of the other areas where such impacted vegetable farmers operate. The suitability of such use shall be determined solely by the St. Johns River Water Management District. The St. Johns River Water Management District shall make good faith efforts to provide these impacted vegetable farmers with the opportunity to lease such suitable lands to offset their designated acres. The rental rate shall be determined by appraisal using established procedures.

(f) The corporation conducting correctional work programs under part II of chapter 946 shall be entitled to renew, for a period of 20 years, its lease with the Department of Corrections which expires June 30, 1998, which includes the utilization of land for the production of sugar cane, and which is identified as lease number 2671 with the board of trustees.

(g) Except as specified in paragraph (f), once the leases or lease extensions specified in this subsection have been granted and become effective, the trustees shall retain the authority to terminate after 9 years any such lease or lease extension upon 2 years’ notice to the lessee and a finding by the trustees that the lessee has ceased to be impacted as provided in this section. In that event, the outgoing lessee is entitled to be compensated for any documented, unamortized planting costs associated with the lease and any unamortized capital costs incurred prior to the notice. In addition, the trustees may terminate such lease or lease extension if the lessee fails to comply with, and after reasonable notice and opportunity to correct or fails to correct, any material provision of the lease or its obligation under this section.

(6) EVERGLADES AGRICULTURAL PRIVILEGE TAX.—

(a) There is hereby imposed an annual Everglades agricultural privilege tax for the privilege of conducting an agricultural trade or business on:

1. All real property located within the EAA that is classified as agricultural under the provisions of chapter 193; and

2. Leasehold or other interests in real property located within the EAA owned by the United States, the state, or any agency thereof permitting the property to be used for agricultural purposes in a manner that would allow such property to be classified as agricultural under the provisions of chapter 193 if not governmentally owned, whether or not such property is actually classified as agricultural under the provisions of chapter 193.

It is hereby determined by the Legislature that the privilege of conducting an agricultural trade or business on such property constitutes a reasonable basis for imposition of the Everglades agricultural privilege tax and that logical differences exist between the agricultural use of such property and the use of other property within the EAA for residential or nonagricultural commercial use. The Everglades agricultural privilege tax shall constitute a lien against the property, or the leasehold or other interest in governmental property permitting such property to be used for agricultural purposes, described on the Everglades agricultural privilege tax roll. The lien shall be in effect from January 1 of the year the tax notice is mailed until discharged by payment and shall be equal in rank and dignity with the liens of all state, county, district, or municipal taxes and non-ad valorem assessments imposed pursuant to general law, special act, or local ordinance and shall be superior in dignity to all other liens, titles, and claims.

(b) The Everglades agricultural privilege tax, other than for leasehold or other interests in governmental property permitting such property to be used for agricultural purposes, shall be collected in the manner provided for ad valorem taxes. By September 15 of each year, the governing board of the district shall certify by resolution an Everglades agricultural privilege tax roll on compatible electronic medium to the tax collector of each county in which a portion of the EAA is located. The district shall also produce one copy of the roll in printed form which shall be available for inspection by the public. The district shall post the Everglades agricultural privilege tax for each parcel on the roll. The tax collector shall not accept any such roll that is not certified on compatible electronic medium and that does not contain the posting of the Everglades agricultural privilege tax for each parcel. It is the responsibility of the district that such rolls be free of errors and omissions. Alterations to such rolls may be made by the executive director of the district, or a designee, up to 10 days before certification. If the tax collector or any taxpayer discovers errors or omissions on such roll, such person may request the district to file a corrected roll or a correction of the amount of any Everglades agricultural privilege tax. Other than for leasehold or other interests in governmental property permitting such property to be used for agricultural purposes, Everglades agricultural privilege taxes collected pursuant to this section shall be included in the combined notice for ad valorem taxes and non-ad valorem assessments provided for in s. 197.3635. Such Everglades agricultural privilege taxes shall be listed in the portion of the combined notice utilized for non-ad valorem assessments. A separate mailing is authorized only as a solution to the most exigent factual circumstances. However, if a tax collector cannot merge an Everglades agricultural privilege tax roll to produce such a notice, the tax collector shall mail a separate notice of Everglades agricultural privilege taxes or shall direct the district to mail such a separate notice. In deciding whether a separate mailing is necessary, the tax collector shall consider all costs to the district and taxpayers of such a separate mailing and the adverse effects to the taxpayers of delayed and multiple notices. The district shall bear all costs associated with any separate notice. Everglades agricultural privilege taxes collected pursuant to this section shall be subject to all collection provisions of chapter 197, including provisions relating to discount for early payment, prepayment by installment method, deferred payment, penalty for delinquent payment, and issuance and sale of tax certificates and tax deeds for nonpayment. Everglades agricultural privilege taxes for leasehold or other interests in property owned by the United States, the state, or any agency thereof permitting such property to be used for agricultural purposes shall be included on the notice provided pursuant to s. 196.31, a copy of which shall be provided to lessees or other interestholders registering with the district, and shall be collected from the lessee or other appropriate interestholder and remitted to the district immediately upon collection. Everglades agricultural privilege taxes included on the statement provided pursuant to s. 196.31 shall be due and collected on or prior to the next April 1 following provision of the notice. Proceeds of the Everglades agricultural privilege taxes shall be distributed by the tax collector to the district. Each tax collector shall be paid a commission equal to the actual cost of collection, not to exceed 2 percent, on the amount of Everglades agricultural privilege taxes collected and remitted. Notwithstanding any general law or special act to the contrary, Everglades agricultural privilege taxes shall not be included on the notice of proposed property taxes provided for in s. 200.069.

(c) The initial Everglades agricultural privilege tax roll shall be certified for the tax notices mailed in November 1994. Incentive credits to the Everglades agricultural privilege taxes to be included on the initial Everglades agricultural privilege tax roll, if any, shall be based upon the total phosphorus load reduction for the year ending April 30, 1993. The Everglades agricultural privilege taxes for each year shall be computed in the following manner:

1. Annual Everglades agricultural privilege taxes shall be charged for the privilege of conducting an agricultural trade or business on each acre of real property or portion thereof. The annual Everglades agricultural privilege tax shall be $24.89 per acre for the tax notices mailed in November 1994 through November 1997; $27 per acre for the tax notices mailed in November 1998 through November 2001; $31 per acre for the tax notices mailed in November 2002 through November 2005; and $35 per acre for the tax notices mailed in November 2006 through November 2013.

2. It is the intent of the Legislature to encourage the performance of best management practices to maximize the reduction of phosphorus loads at points of discharge from the EAA by providing an incentive credit against the Everglades agricultural privilege taxes set forth in subparagraph 1. The total phosphorus load reduction shall be measured for the entire EAA by comparing the actual measured total phosphorus load attributable to the EAA for each annual period ending on April 30 to the total estimated phosphorus load that would have occurred during the 1979-1988 base period using the model for total phosphorus load determinations provided in chapter 40E-63, Florida Administrative Code, utilizing the technical information and procedures contained in Section IV-EAA Period of Record Flow and Phosphorus Load Calculations; Section V-Monitoring Requirements; and Section VI-Phosphorus Load Allocations and Compliance Calculations of the Draft Technical Document in Support of chapter 40E-63, Florida Administrative Code - Works of the District within the Everglades, March 3, 1992, and the Standard Operating Procedures for Water Quality Collection in Support of the Everglades Water Condition Report, dated February 18, 1994. The model estimates the total phosphorus load that would have occurred during the 1979-1988 base period by substituting the rainfall conditions for such annual period ending April 30 for the conditions that were used to calibrate the model for the 1979-1988 base period. The data utilized to calculate the actual loads attributable to the EAA shall be adjusted to eliminate the effect of any load and flow that were not included in the 1979-1988 base period as defined in chapter 40E-63, Florida Administrative Code. The incorporation of the method of measuring the total phosphorus load reduction provided in this subparagraph is intended to provide a legislatively approved aid to the governing board of the district in making an annual ministerial determination of any incentive credit.

3. Phosphorus load reductions calculated in the manner described in subparagraph 2. and rounded to the nearest whole percentage point for each annual period beginning on May 1 and ending on April 30 shall be used to compute incentive credits to the Everglades agricultural privilege taxes to be included on the annual tax notices mailed in November of the next ensuing calendar year. Incentive credits, if any, will reduce the Everglades agricultural privilege taxes set forth in subparagraph 1. only to the extent that the phosphorus load reduction exceeds 25 percent. Subject to subparagraph 4., the reduction of phosphorus load by each percentage point in excess of 25 percent, computed for the 12-month period ended on April 30 of the calendar year immediately preceding certification of the Everglades agricultural privilege tax, shall result in the following incentive credits: $0.33 per acre for the tax notices mailed in November 1994 through November 1997; $0.54 per acre for the tax notices mailed in November 1998 through November 2001; $0.61 per acre for the tax notices mailed in November 2002 through November 2005, and $0.65 per acre for the tax notices mailed in November 2006 through November 2013. The determination of incentive credits, if any, shall be documented by resolution of the governing board of the district adopted prior to or at the time of the adoption of its resolution certifying the annual Everglades agricultural privilege tax roll to the appropriate tax collector.

4. Notwithstanding subparagraph 3., incentive credits for the performance of best management practices shall not reduce the minimum annual Everglades agricultural privilege tax to less than $24.89 per acre, which annual Everglades agricultural privilege tax as adjusted in the manner required by paragraph (e) shall be known as the “minimum tax.” To the extent that the application of incentive credits for the performance of best management practices would reduce the annual Everglades agricultural privilege tax to an amount less than the minimum tax, then the unused or excess incentive credits for the performance of best management practices shall be carried forward, on a phosphorus load percentage basis, to be applied as incentive credits in subsequent years. Any unused or excess incentive credits remaining after certification of the Everglades agricultural privilege tax roll for the tax notices mailed in November 2013 shall be canceled.

5. Notwithstanding the schedule of Everglades agricultural privilege taxes set forth in subparagraph 1., the owner, lessee, or other appropriate interestholder of any property shall be entitled to have the Everglades agricultural privilege tax for any parcel of property reduced to the minimum tax, commencing with the tax notices mailed in November 1996 for parcels of property participating in the early baseline option as defined in chapter 40E-63, Florida Administrative Code, and with the tax notices mailed in November 1997 for parcels of property not participating in the early baseline option, upon compliance with the requirements set forth in this subparagraph. The owner, lessee, or other appropriate interestholder shall file an application with the executive director of the district prior to July 1 for consideration of reduction to the minimum tax on the Everglades agricultural privilege tax roll to be certified for the tax notice mailed in November of the same calendar year and shall have the burden of proving the reduction in phosphorus load attributable to such parcel of property. The phosphorus load reduction for each discharge structure serving the parcel shall be measured as provided in chapter 40E-63, Florida Administrative Code, and the permit issued for such property pursuant to chapter 40E-63, Florida Administrative Code. A parcel of property which has achieved the following annual phosphorus load reduction standards shall have the minimum tax included on the annual tax notice mailed in November of the next ensuing calendar year: 30 percent or more for the tax notices mailed in November 1994 through November 1997; 35 percent or more for the tax notices mailed in November 1998 through November 2001; 40 percent or more for the tax notices mailed in November 2002 through November 2005; and 45 percent or more for the tax notices mailed in November 2006 through November 2013. In addition, any parcel of property that achieves an annual flow weighted mean concentration of 50 parts per billion (ppb) of phosphorus at each discharge structure serving the property for any year ending April 30 shall have the minimum tax included on the annual tax notice mailed in November of the next ensuing calendar year. Any annual phosphorus reductions that exceed the amount necessary to have the minimum tax included on the annual tax notice for any parcel of property shall be carried forward to the subsequent years’ phosphorus load reduction to determine if the minimum tax shall be included on the annual tax notice. The governing board of the district shall deny or grant the application by resolution adopted prior to or at the time of the adoption of its resolution certifying the annual Everglades agricultural privilege tax roll to the appropriate tax collector.

6. The annual Everglades agricultural privilege tax shall be: for the tax notices mailed in November 2014 through November 2026, $25 per acre; for the tax notices mailed in November 2027 through 2029, $20 per acre; for the tax notices mailed in November 2030 through 2035, $15 per acre; and for the tax notices mailed in November 2036 and thereafter, $10 per acre. Proceeds from the tax shall be used for design, construction, and implementation of the Long-Term Plan, including operation and maintenance, and research for the projects and strategies in the Long-Term Plan, including the enhancements and operation and maintenance of the Everglades Construction Project.

(d) For purposes of this paragraph, “vegetable acreage” means, for each tax year, any portion of a parcel of property used for a period of not less than 8 months for the production of vegetable crops, including sweet corn, during the 12 months ended September 30 of the year preceding the tax year. Land preparation, crop rotation, and fallow periods shall not disqualify property from classification as vegetable acreage if such property is actually used for the production of vegetable crops.

1. It is hereby determined by the Legislature that vegetable farming in the EAA is subject to volatile market conditions and is particularly subject to crop loss or damage due to freezes, flooding, and drought. It is further determined by the Legislature that, due to the foregoing factors, imposition of an Everglades agricultural privilege tax upon vegetable acreage in excess of the minimum tax could create a severe economic hardship and impair the production of vegetable crops. Notwithstanding the schedule of Everglades agricultural privilege taxes set forth in subparagraph (c)1., the Everglades agricultural privilege tax for vegetable acreage shall be the minimum tax, and vegetable acreage shall not be entitled to any incentive credits.

2. If either the Governor, the President of the United States, or the United States Department of Agriculture declares the existence of a state of emergency or disaster resulting from extreme natural conditions impairing the ability of vegetable acreage to produce crops, payment of the Everglades agricultural privilege taxes imposed for the privilege of conducting an agricultural trade or business on such property shall be deferred for a period of 1 year, and all subsequent annual payments shall be deferred for the same period.

a. If the declaration occurs between April 1 and October 31, the Everglades agricultural privilege tax to be included on the next annual tax notice will be deferred to the subsequent annual tax notice.

b. If the declaration occurs between November 1 and March 31 and the Everglades agricultural privilege tax included on the most recent tax notice has not been paid, such Everglades agricultural privilege tax will be deferred to the next annual tax notice.

c. If the declaration occurs between November 1 and March 31 and the Everglades agricultural privilege tax included on the most recent tax notice has been paid, the Everglades agricultural privilege tax to be included on the next annual tax notice will be deferred to the subsequent annual tax notice.

3. In the event payment of Everglades agricultural privilege taxes is deferred pursuant to this paragraph, the district must record a notice in the official records of each county in which vegetable acreage subject to such deferment is located. The recorded notice must describe each parcel of property as to which Everglades agricultural privilege taxes have been deferred and the amount deferred for such property. If all or any portion of the property as to which Everglades agricultural privilege taxes have been deferred ceases to be classified as agricultural under the provisions of chapter 193 or otherwise subject to the Everglades agricultural privilege tax, all deferred amounts must be included on the tax notice for such property mailed in November of the first tax year for which such property is not subject to the Everglades agricultural privilege tax. After a property owner has paid all outstanding Everglades agricultural privilege taxes, including any deferred amounts, the district shall provide the property owner with a recordable instrument evidencing the payment of all outstanding amounts.

4. The owner, lessee, or other appropriate interestholder must file an application with the executive director of the district prior to July 1 for classification of a portion of the property as vegetable acreage on the Everglades agricultural privilege tax roll to be certified for the tax notice mailed in November of the same calendar year and shall have the burden of proving the number of acres used for the production of vegetable crops during the year in which incentive credits are determined and the period of such use. The governing board of the district shall deny or grant the application by resolution adopted prior to or at the time of the adoption of its resolution certifying the annual Everglades agricultural privilege tax roll to the appropriate tax collector.

5. This paragraph does not relieve vegetable acreage from the performance of best management practices specified in chapter 40E-63, Florida Administrative Code.

(e) If, for any tax year, the number of acres subject to the Everglades agricultural privilege tax is less than the number of acres included on the Everglades agricultural privilege tax roll certified for the tax notices mailed in November 1994, the minimum tax shall be subject to increase in the manner provided in this paragraph. In determining the number of acres subject to the Everglades agricultural privilege tax for purposes of this paragraph, property acquired by a not-for-profit entity for purposes of conservation and preservation, the United States, or the state, or any agency thereof, and removed from the Everglades agricultural privilege tax roll after January 1, 1994, shall be treated as subject to the tax even though no tax is imposed or due: in its entirety, for tax notices mailed prior to November 2000; to the extent its area exceeds 4 percent of the total area of property subject to the Everglades agricultural tax, for tax notices mailed in November 2000 through November 2005; and to the extent its area exceeds 8 percent of the total area of property subject to the Everglades agricultural tax, for tax notices mailed in November 2006 and thereafter. For each tax year, the district shall determine the amount, if any, by which the sum of the following exceeds $12,367,000:

1. The product of the minimum tax multiplied by the number of acres subject to the Everglades agricultural privilege tax; and

2. The ad valorem tax increment, as defined in this subparagraph.

The aggregate of such annual amounts, less any portion previously applied to eliminate or reduce future increases in the minimum tax, as described in this paragraph, shall be known as the “excess tax amount.” If for any tax year, the amount computed by multiplying the minimum tax by the number of acres then subject to the Everglades agricultural privilege tax is less than $12,367,000, the excess tax amount shall be applied in the following manner. If the excess tax amount exceeds such difference, an amount equal to the difference shall be deducted from the excess tax amount and applied to eliminate any increase in the minimum tax. If such difference exceeds the excess tax amount, the excess tax amount shall be applied to reduce any increase in the minimum tax. In such event, a new minimum tax shall be computed by subtracting the remaining excess tax amount from $12,367,000 and dividing the result by the number of acres subject to the Everglades agricultural privilege tax for such tax year. For purposes of this paragraph, the “ad valorem tax increment” means 50 percent of the difference between the amount of ad valorem taxes actually imposed by the district for the immediate prior tax year against property included on the Everglades agricultural privilege tax roll certified for the tax notices mailed in November 1994 that was not subject to the Everglades agricultural privilege tax during the immediate prior tax year and the amount of ad valorem taxes that would have been imposed against such property for the immediate prior tax year if the taxable value of each acre had been equal to the average taxable value of all other land classified as agricultural within the EAA for such year; however, the ad valorem tax increment for any year shall not exceed the amount that would have been derived from such property from imposition of the minimum tax during the immediate prior tax year.

(f) Any owner, lessee, or other appropriate interestholder of property subject to the Everglades agricultural privilege tax may contest the Everglades agricultural privilege tax by filing an action in circuit court.

1. No action may be brought to contest the Everglades agricultural privilege tax after 60 days from the date the tax notice that includes the Everglades agricultural privilege tax is mailed by the tax collector. Before an action to contest the Everglades agricultural privilege tax may be brought, the taxpayer shall pay to the tax collector the amount of the Everglades agricultural privilege tax which the taxpayer admits in good faith to be owing. The tax collector shall issue a receipt for the payment, and the receipt shall be filed with the complaint. Payment of an Everglades agricultural privilege tax shall not be deemed an admission that such tax was due and shall not prejudice the right to bring a timely action to challenge such tax and seek a refund. No action to contest the Everglades agricultural privilege tax may be maintained, and such action shall be dismissed, unless all Everglades agricultural privilege taxes imposed in years after the action is brought, which the taxpayer in good faith admits to be owing, are paid before they become delinquent. The requirements of this subparagraph are jurisdictional.

2. In any action involving a challenge of the Everglades agricultural privilege tax, the court shall assess all costs. If the court finds that the amount of tax owed by the taxpayer is greater than the amount the taxpayer has in good faith admitted and paid, it shall enter judgment against the taxpayer for the deficiency and for interest on the deficiency at the rate of 12 percent per year from the date the tax became delinquent. If it finds that the amount of tax which the taxpayer has admitted to be owing is grossly disproportionate to the amount of tax found to be due and that the taxpayer’s admission was not made in good faith, the court shall also assess a penalty at the rate of 25 percent of the deficiency per year from the date the tax became delinquent. The court may issue injunctions to restrain the sale of property for any Everglades agricultural privilege tax which appears to be contrary to law or equity.

(g) Notwithstanding any contrary provisions in chapter 120, or any provision of any other law, an action in circuit court shall be the exclusive remedy to challenge the assessment of an Everglades agricultural privilege tax and owners of property subject to the Everglades agricultural privilege tax shall have no right or standing to initiate administrative proceedings under chapter 120 to challenge the assessment of an Everglades agricultural privilege tax, including specifically, and without limitation, the annual certification by the district governing board of the Everglades agricultural privilege tax roll to the appropriate tax collector, the annual calculation of any incentive credit for phosphorus level reductions, the denial of an application for exclusion from the Everglades agricultural privilege tax, the calculation of the minimum tax adjustments provided in paragraph (e), the denial of an application for reduction to the minimum tax, and the denial of any application for classification as vegetable acreage, deferment of payment for vegetable acreage, or correction of any alleged error in the Everglades agricultural privilege tax roll.

(h) In recognition of the findings set forth in subsection (1), the Legislature finds that the assessment and use of the Everglades agricultural privilege tax is a matter of concern to all areas of Florida. The Legislature intends this act to be a general law authorization of the Everglades agricultural privilege tax within the meaning of s. 9, Art. VII of the State Constitution and further intends that payment of the tax, in addition to payment of the cost of continuing implementation of BMPs, fulfills the obligations of owners and users of land under s. 7(b), Art. II of the State Constitution.

(7) C-139 AGRICULTURAL PRIVILEGE TAX.—

(a) There is hereby imposed an annual C-139 agricultural privilege tax for the privilege of conducting an agricultural trade or business on:

1. All real property located within the C-139 Basin that is classified as agricultural under the provisions of chapter 193; and

2. Leasehold or other interests in real property located within the C-139 Basin owned by the United States, the state, or any agency thereof permitting the property to be used for agricultural purposes in a manner that would result in such property being classified as agricultural under the provisions of chapter 193 if not governmentally owned, whether or not such property is actually classified as agricultural under the provisions of chapter 193.

It is hereby determined by the Legislature that the privilege of conducting an agricultural trade or business on such property constitutes a reasonable basis for imposing the C-139 agricultural privilege tax and that logical differences exist between the agricultural use of such property and the use of other property within the C-139 Basin for residential or nonagricultural commercial use. The C-139 agricultural privilege tax shall constitute a lien against the property, or the leasehold or other interest in governmental property permitting such property to be used for agricultural purposes, described on the C-139 agricultural privilege tax roll. The lien shall be in effect from January 1 of the year the tax notice is mailed until discharged by payment and shall be equal in rank and dignity with the liens of all state, county, district, or municipal taxes and non-ad valorem assessments imposed pursuant to general law, special act, or local ordinance and shall be superior in dignity to all other liens, titles, and claims.

(b) The C-139 agricultural privilege tax, other than for leasehold or other interests in governmental property permitting such property to be used for agricultural purposes, shall be collected in the manner provided for ad valorem taxes. By September 15 of each year, the governing board of the district shall certify by resolution a C-139 agricultural privilege tax roll on compatible electronic medium to the tax collector of each county in which a portion of the C-139 Basin is located. The district shall also produce one copy of the roll in printed form which shall be available for inspection by the public. The district shall post the C-139 agricultural privilege tax for each parcel on the roll. The tax collector shall not accept any such roll that is not certified on compatible electronic medium and that does not contain the posting of the C-139 agricultural privilege tax for each parcel. It is the responsibility of the district that such rolls be free of errors and omissions. Alterations to such rolls may be made by the executive director of the district, or a designee, up to 10 days before certification. If the tax collector or any taxpayer discovers errors or omissions on such roll, such person may request the district to file a corrected roll or a correction of the amount of any C-139 agricultural privilege tax. Other than for leasehold or other interests in governmental property permitting such property to be used for agricultural purposes, C-139 agricultural privilege taxes collected pursuant to this section shall be included in the combined notice for ad valorem taxes and non-ad valorem assessments provided for in s. 197.3635. Such C-139 agricultural privilege taxes shall be listed in the portion of the combined notice utilized for non-ad valorem assessments. A separate mailing is authorized only as a solution to the most exigent factual circumstances. However, if a tax collector cannot merge a C-139 agricultural privilege tax roll to produce such a notice, the tax collector shall mail a separate notice of C-139 agricultural privilege taxes or shall direct the district to mail such a separate notice. In deciding whether a separate mailing is necessary, the tax collector shall consider all costs to the district and taxpayers of such a separate mailing and the adverse effects to the taxpayers of delayed and multiple notices. The district shall bear all costs associated with any separate notice. C-139 agricultural privilege taxes collected pursuant to this section shall be subject to all collection provisions of chapter 197, including provisions relating to discount for early payment, prepayment by installment method, deferred payment, penalty for delinquent payment, and issuance and sale of tax certificates and tax deeds for nonpayment. C-139 agricultural privilege taxes for leasehold or other interests in property owned by the United States, the state, or any agency thereof permitting such property to be used for agricultural purposes shall be included on the notice provided pursuant to s. 196.31, a copy of which shall be provided to lessees or other interestholders registering with the district, and shall be collected from the lessee or other appropriate interestholder and remitted to the district immediately upon collection. C-139 agricultural privilege taxes included on the statement provided pursuant to s. 196.31 shall be due and collected on or prior to the next April 1 following provision of the notice. Proceeds of the C-139 agricultural privilege taxes shall be distributed by the tax collector to the district. Each tax collector shall be paid a commission equal to the actual cost of collection, not to exceed 2 percent, on the amount of C-139 agricultural privilege taxes collected and remitted. Notwithstanding any general law or special act to the contrary, C-139 agricultural privilege taxes shall not be included on the notice of proposed property taxes provided in s. 200.069.

(c)1. The initial C-139 agricultural privilege tax roll shall be certified for the tax notices mailed in November 1994. The C-139 agricultural privilege taxes for the tax notices mailed in November 1994 through November 2002 shall be computed by dividing $654,656 by the number of acres included on the C-139 agricultural privilege tax roll for such year, excluding any property located within the C-139 Annex.

2. The C-139 agricultural privilege taxes for the tax notices mailed in November 2003 through November 2013 shall be computed by dividing $654,656 by the number of acres included on the C-139 agricultural privilege tax roll for November 2001, excluding any property located within the C-139 Annex.

3. The C-139 agricultural privilege taxes for the tax notices mailed in November 2014 and thereafter shall be $1.80 per acre.

(d) For purposes of this paragraph, “vegetable acreage” means, for each tax year, any portion of a parcel of property used for a period of not less than 8 months for the production of vegetable crops, including sweet corn, during the 12 months ended September 30 of the year preceding the tax year. Land preparation, crop rotation, and fallow periods shall not disqualify property from classification as vegetable acreage if such property is actually used for the production of vegetable crops.

1. If either the Governor, the President of the United States, or the United States Department of Agriculture declares the existence of a state of emergency or disaster resulting from extreme natural conditions impairing the ability of vegetable acreage to produce crops, payment of the C-139 agricultural privilege taxes imposed for the privilege of conducting an agricultural trade or business on such property shall be deferred for a period of 1 year, and all subsequent annual payments shall be deferred for the same period.

a. If the declaration occurs between April 1 and October 31, the C-139 agricultural privilege tax to be included on the next annual tax notice will be deferred to the subsequent annual tax notice.

b. If the declaration occurs between November 1 and March 31 and the C-139 agricultural privilege tax included on the most recent tax notice has not been paid, such C-139 agricultural privilege tax will be deferred to the next annual tax notice.

c. If the declaration occurs between November 1 and March 31 and the C-139 agricultural privilege tax included on the most recent tax notice has been paid, the C-139 agricultural privilege tax to be included on the next annual tax notice will be deferred to the subsequent annual tax notice.

2. In the event payment of C-139 agricultural privilege taxes is deferred pursuant to this paragraph, the district must record a notice in the official records of each county in which vegetable acreage subject to such deferment is located. The recorded notice must describe each parcel of property as to which C-139 agricultural privilege taxes have been deferred and the amount deferred for such property. If all or any portion of the property as to which C-139 agricultural privilege taxes have been deferred ceases to be classified as agricultural under the provisions of chapter 193 or otherwise subject to the C-139 agricultural privilege tax, all deferred amounts must be included on the tax notice for such property mailed in November of the first tax year for which such property is not subject to the C-139 agricultural privilege tax. After a property owner has paid all outstanding C-139 agricultural privilege taxes, including any deferred amounts, the district shall provide the property owner with a recordable instrument evidencing the payment of all outstanding amounts.

3. The owner, lessee, or other appropriate interestholder shall file an application with the executive director of the district prior to July 1 for classification of a portion of the property as vegetable acreage on the C-139 agricultural privilege tax roll to be certified for the tax notice mailed in November of the same calendar year and shall have the burden of proving the number of acres used for the production of vegetable crops during the year in which incentive credits are determined and the period of such use. The governing board of the district shall deny or grant the application by resolution adopted prior to or at the time of the adoption of its resolution certifying the annual C-139 agricultural privilege tax roll to the appropriate tax collector.

4. This paragraph does not relieve vegetable acreage from the performance of best management practices specified in chapter 40E-63, Florida Administrative Code.

(e) Any owner, lessee, or other appropriate interestholder of property subject to the C-139 agricultural privilege tax may contest the C-139 agricultural privilege tax by filing an action in circuit court.

1. No action may be brought to contest the C-139 agricultural privilege tax after 60 days from the date the tax notice that includes the C-139 agricultural privilege tax is mailed by the tax collector. Before an action to contest the C-139 agricultural privilege tax may be brought, the taxpayer shall pay to the tax collector the amount of the C-139 agricultural privilege tax which the taxpayer admits in good faith to be owing. The tax collector shall issue a receipt for the payment and the receipt shall be filed with the complaint. Payment of an C-139 agricultural privilege tax shall not be deemed an admission that such tax was due and shall not prejudice the right to bring a timely action to challenge such tax and seek a refund. No action to contest the C-139 agricultural privilege tax may be maintained, and such action shall be dismissed, unless all C-139 agricultural privilege taxes imposed in years after the action is brought, which the taxpayer in good faith admits to be owing, are paid before they become delinquent. The requirements of this paragraph are jurisdictional.

2. In any action involving a challenge of the C-139 agricultural privilege tax, the court shall assess all costs. If the court finds that the amount of tax owed by the taxpayer is greater than the amount the taxpayer has in good faith admitted and paid, it shall enter judgment against the taxpayer for the deficiency and for interest on the deficiency at the rate of 12 percent per year from the date the tax became delinquent. If it finds that the amount of tax which the taxpayer has admitted to be owing is grossly disproportionate to the amount of tax found to be due and that the taxpayer’s admission was not made in good faith, the court shall also assess a penalty at the rate of 25 percent of the deficiency per year from the date the tax became delinquent. The court may issue injunctions to restrain the sale of property for any C-139 agricultural privilege tax which appears to be contrary to law or equity.

(f) Notwithstanding any contrary provisions in chapter 120, or any provision of any other law, an action in circuit court shall be the exclusive remedy to challenge the assessment of an C-139 agricultural privilege tax and owners of property subject to the C-139 agricultural privilege tax shall have no right or standing to initiate administrative proceedings under chapter 120 to challenge the assessment of an C-139 agricultural privilege tax including specifically, and without limitation, the annual certification by the district governing board of the C-139 agricultural privilege tax roll to the appropriate tax collector, the denial of an application for exclusion from the C-139 agricultural privilege tax, and the denial of any application for classification as vegetable acreage, deferment of payment for vegetable acreage, or correction of any alleged error in the C-139 agricultural privilege tax roll.

(g) In recognition of the findings set forth in subsection (1), the Legislature finds that the assessment and use of the C-139 agricultural privilege tax is a matter of concern to all areas of Florida and the Legislature intends this section to be a general law authorization of the tax within the meaning of s. 9, Art. VII of the State Constitution.

(8) SPECIAL ASSESSMENTS.—

(a) In addition to any other legally available funding mechanism, the district may create, alone or in cooperation with counties, municipalities, and special districts pursuant to s. 163.01, the Florida Interlocal Cooperation Act of 1969, one or more stormwater management system benefit areas including property located outside the EAA and the C-139 Basin, and property located within the EAA and the C-139 Basin that is not subject to the Everglades agricultural privilege tax or the C-139 agricultural privilege tax. The district may levy special assessments within said benefit areas to fund the planning, acquisition, construction, financing, operation, maintenance, and administration of stormwater management systems for the benefited areas. Any benefit area in which property owners receive substantially different levels of stormwater management system benefits shall include stormwater management system benefit subareas within which different per acreage assessments shall be levied from subarea to subarea based upon a reasonable relationship to benefits received. The assessments shall be calculated to generate sufficient funds to plan, acquire, construct, finance, operate, and maintain the stormwater management systems authorized pursuant to this section.

(b) The district may use the non-ad valorem levy, collection, and enforcement method as provided in chapter 197 for assessments levied pursuant to paragraph (a).

(c) The district shall publish notice of the certification of the non-ad valorem assessment roll pursuant to chapter 197 in a newspaper of general circulation in the counties wherein the assessment is being levied, within 1 week after the district certifies the non-ad valorem assessment roll to the tax collector pursuant to s. 197.3632(5). The assessments levied pursuant to paragraph (a) shall be final and conclusive as to each lot or parcel unless the owner thereof shall, within 90 days of certification of the non-ad valorem assessment roll pursuant to s. 197.3632(5), commence an action in circuit court. Absent such commencement of an action within such period of time by an owner of a lot or parcel, such owner shall thereafter be estopped to raise any question related to the special benefit afforded the property or the reasonableness of the amount of the assessment. Except with respect to an owner who has commenced such an action, the non-ad valorem assessment roll as finally adopted and certified by the South Florida Water Management District to the tax collector pursuant to s. 197.3632(5) shall be competent and sufficient evidence that the assessments were duly levied and that all other proceedings adequate to the adoption of the non-ad valorem assessment roll were duly held, taken, and performed as required by s. 197.3632. If any assessment is abated in whole or in part by the court, the amount by which the assessment is so reduced may, by resolution of the governing board of the district, be payable from funds of the district legally available for that purpose, or at the discretion of the governing board of the district, assessments may be increased in the manner provided in s. 197.3632.

(d) In no event shall the amount of funds collected for stormwater management facilities pursuant to paragraph (a) exceed the cost of providing water management attributable to water quality treatment resulting from the operation of stormwater management systems of the landowners to be assessed. Such water quality treatment may be required by the plan or permits issued by the district. Prior to the imposition of assessments pursuant to paragraph (a) for construction of new stormwater management systems or the acquisition of necessary land, the district shall establish the general purpose, design, and function of the new system sufficient to make a fair and reasonable determination of the estimated costs of water management attributable to water quality treatment resulting from operation of stormwater management systems of the landowners to be assessed. This determination shall establish the proportion of the total anticipated costs attributable to the landowners. In determining the costs to be imposed by assessments, the district shall consider the extent to which nutrients originate from external sources beyond the control of the landowners to be assessed. Costs for hydroperiod restoration within the Everglades Protection Area shall be provided by funds other than those derived from the assessments. The proportion of total anticipated costs attributable to the landowners shall be apportioned to individual landowners considering the factors specified in paragraph (e). Any determination made pursuant to this paragraph or paragraph (e) may be included in the plan or permits issued by the district.

(e) In determining the amount of any assessment imposed on an individual landowner under paragraph (a), the district shall consider the quality and quantity of the stormwater discharged by the landowner, the amount of treatment provided to the landowner, and whether the landowner has provided equivalent treatment or retention prior to discharge to the district’s system.

(f) No assessment shall be imposed under this section for the operation or maintenance of a stormwater management system or facility for which construction has been completed on or before July 1, 1991, except to the extent that the operation or maintenance, or any modification of such system or facility, is required to provide water quality treatment.

(g) The district shall suspend, terminate, or modify projects and funding for such projects, as appropriate, if the projects are not achieving applicable goals specified in the plan.

(h) The Legislature hereby determines that any property owner who contributes to the need for stormwater management systems and programs, as determined for each individual property owner either through the plan or through permits issued to the district or to the property owner, is deemed to benefit from such systems and programs, and such benefits are deemed to be directly proportional to the relative contribution of the property owner to such need. The Legislature also determines that the issuance of a master permit provides benefits, through the opportunity to achieve collective compliance, for all persons within the area of the master permit which may be considered by the district in the imposition of assessments under this section.

(9) PERMITS.—

(a) The Legislature finds that construction and operation of the Everglades Construction Project will benefit the water resources of the district and is consistent with the public interest. The district shall construct, maintain, and operate the Everglades Construction Project in accordance with this section.

(b) The Legislature finds that there is an immediate need to initiate cleanup and restoration of the Everglades Protection Area through the Everglades Construction Project. In recognition of this need, the district may begin construction of the Everglades Construction Project prior to final agency action, or notice of intended agency action, on any permit from the department under this section.

(c) The department may issue permits to the district to construct, operate, and maintain the Everglades Construction Project based on the criteria set forth in this section. The permits to be issued by the department to the district under this section shall be in lieu of other permits under this part or part VIII of chapter 403, 1992 Supplement to the Florida Statutes 1991.

(d) By June 1, 1994, the district shall apply to the department for a permit or permits for the construction, operation, and maintenance of the Everglades Construction Project. The district may comply with this paragraph by amending its pending Everglades permit application.

(e) The department shall issue a permit for a term of 5 years for the construction, operation, and maintenance of the Everglades Construction Project upon the district’s providing reasonable assurances that:

1. The project will be constructed, operated, and maintained in accordance with the Everglades Construction Project;

2. The BMP program set forth in paragraph (4)(f) has been implemented; and

3. The final design of the Everglades Construction Project shall minimize wetland impacts, to the maximum extent practicable and consistent with the Everglades Construction Project.

(f) At least 60 days prior to the expiration of any permit issued under this section, the district may apply for renewal for a period of 5 years.

(g) Permits issued under this section may include any standard conditions provided by department rule which are appropriate and consistent with this section.

(h) Discharges shall be allowed, provided the STAs are operated in accordance with this section, if, after a stabilization period:

1. The STAs achieve the design objectives of the Everglades Construction Project for phosphorus;

2. For water quality parameters other than phosphorus, the quality of water discharged from the STAs is of equal or better quality than inflows; and

3. Discharges from STAs do not pose a serious danger to the public health, safety, or welfare.

(i) The district may discharge from any STA into waters of the state upon issuance of final agency action authorizing such action or in accordance with s. 373.439.

(j)1. Modifications to the Everglades Construction Project shall be submitted to the department for a determination as to whether permit modification is necessary. The department shall notify the district within 30 days after receiving the submittal as to whether permit modification is necessary.

2. The Legislature recognizes that technological advances may occur during the construction of the Everglades Construction Project. If superior technology becomes available in the future which can be implemented to more effectively meet the intent and purposes of this section, the district is authorized to pursue that alternative through permit modification to the department. The department may issue or modify a permit provided that the alternative is demonstrated to be superior at achieving the restoration goals of the Everglades Construction Project considering:

a. Levels of load reduction;

b. Levels of discharge concentration reduction;

c. Water quantity, distribution, and timing for the Everglades Protection Area;

d. Compliance with water quality standards;

e. Compatibility of treated water with the balance in natural populations of aquatic flora or fauna in the Everglades Protection Area;

f. Cost-effectiveness; and

g. The schedule for implementation.

Upon issuance of permit modifications by the department, the district is authorized to use available funds to finance the modification.

3. The district shall modify projects of the Everglades Construction Project, as appropriate, if the projects are not achieving the design objectives. Modifications that are inconsistent with the permit shall require a permit modification from the department. Modifications which substitute the treatment technology must meet the requirements of subparagraph 2. Nothing in this section shall prohibit the district from refining or modifying the final design of the project based upon the February 14, 1994, conceptual design document in accordance with standard engineering practices.

(k) By October 1, 1994, the district shall apply for a permit under this section to operate and maintain discharge structures within the control of the district which discharge into, within, or from the Everglades Protection Area and are not included in the Everglades Construction Project. The district may comply with this subsection by amending its pending permit application regarding these structures. In addition to the requirements of ss. 373.413 and 373.416, the application shall include the following:

1. Schedules and strategies for:

a. Achieving and maintaining water quality standards;

b. Evaluation of existing programs, permits, and water quality data;

c. Acquisition of lands and construction and operation of water treatment facilities, if appropriate, together with development of funding mechanisms; and

d. Development of a regulatory program to improve water quality, including identification of structures or systems requiring permits or modifications of existing permits.

2. A monitoring program to ensure the accuracy of data and measure progress toward achieving compliance with water quality standards.

(l) The department shall issue one or more permits for a term of 5 years for the operation and maintenance of structures identified by the district in paragraph (k) upon the district’s demonstration of reasonable assurance that those elements identified in paragraph (k) will provide compliance with water quality standards to the maximum extent practicable and otherwise comply with the provisions of ss. 373.413 and 373.416. The department shall take agency action on the permit application by October 1, 1996. At least 60 days prior to the expiration of any permit, the district may apply for a renewal thereof for a period of 5 years.

(m) The district may apply for modification of any permit issued pursuant to this subsection, including superior technology in accordance with the procedures set forth in this subsection.

(n) The district also shall apply for a permit or modification of an existing permit, as provided in this subsection, for any new structure or for any modification of an existing structure.

(o) Except as otherwise provided in this section, nothing in this subsection shall relieve any person from the need to obtain any permit required by the department or the district pursuant to any other provision of law.

(p) The district shall publish notice of rulemaking pursuant to chapter 120 by October 1, 1991, allowing for a master permit or permits authorizing discharges from landowners within that area served by structures identified as S-5A, S-6, S-7, S-8, and S-150. For discharges within this area, the district shall not initiate any proceedings to require new permits or permit modifications for nutrient limitations prior to the adoption of the master permit rule by the governing board of the district or prior to April 1, 1992, whichever first occurs. The district’s rules shall also establish conditions or requirements allowing for a single master permit for the Everglades Agricultural Area including those structures and water releases subject to chapter 40E-61, Florida Administrative Code. No later than the adoption of rules allowing for a single master permit, the department and the district shall provide appropriate procedures for incorporating into a master permit separate permits issued by the department under this chapter. The district’s rules authorizing master permits for the Everglades Agricultural Area shall provide requirements consistent with this section and with interim or other permits issued by the department to the district. Such a master permit shall not preclude the requirement that individual permits be obtained for persons within the master permit area for activities not authorized by, or not in compliance with, the master permit. Nothing in this subsection shall limit the authority of the department or district to enforce existing permit requirements or existing rules, to require permits for new structures, or to develop rules for master permits for other areas. To the greatest extent possible the department shall delegate to the district any authority necessary to implement this subsection which is not already delegated.

(10) LONG-TERM COMPLIANCE PERMITS.—By December 31, 2006, the department and the district shall take such action as may be necessary to implement the pre-2006 projects and strategies of the Long-Term Plan so that water delivered to the Everglades Protection Area achieves in all parts of the Everglades Protection Area state water quality standards, including the phosphorus criterion and moderating provisions.

(a) By December 31, 2003, the district shall submit to the department an application for permit modification to incorporate proposed changes to the Everglades Construction Project and other district works delivering water to the Everglades Protection Area as needed to implement the pre-2006 projects and strategies of the Long-Term Plan in all permits issued by the department, including the permits issued pursuant to subsection (9). These changes shall be designed to achieve state water quality standards, including the phosphorus criterion and moderating provisions. During the implementation of the initial phase of the Long-Term Plan, permits issued by the department shall be based on BAPRT, and shall include technology-based effluent limitations consistent with the Long-Term Plan, as provided in subparagraph (4)(e)3.

(b) If the Everglades Construction Project or other discharges to the Everglades Protection Area are in compliance with state water quality standards, including the phosphorus criterion, the permit application shall include:

1. A plan for maintaining compliance with the phosphorus criterion in the Everglades Protection Area.

2. A plan for maintaining compliance in the Everglades Protection Area with state water quality standards other than the phosphorus criterion.

(11) APPLICABILITY OF LAWS AND WATER QUALITY STANDARDS; AUTHORITY OF DISTRICT AND DEPARTMENT.—

(a) Except as otherwise provided in this section, nothing in this section shall be construed:

1. As altering any applicable state water quality standards, laws, or district or department rules in areas impacted by this section; or

2. To restrict the authority otherwise granted the department and the district pursuant to this chapter or chapter 403, and provisions of this section shall be deemed supplemental to the authority granted pursuant to this chapter and chapter 403.

(b) Mixing zones, variances, and moderating provisions, or relief mechanisms for compliance with water quality standards as provided by department rules, shall not be permitted for discharges which are subject to paragraph (4)(f) and subject to this section, except that site specific alternative criteria may be allowed for nonphosphorus parameters if the applicant shows entitlement under applicable law. After December 31, 2006, all such relief mechanisms may be allowed for nonphosphorus parameters if otherwise provided for by applicable law.

(c) Those landowners or permittees who are not in compliance as provided in paragraph (4)(f) must meet a discharge limit for phosphorus of 50 parts per billion (ppb) unless and until some other limit has been established by department rule or order or operation of paragraph (4)(e).

(12) RIGHTS OF SEMINOLE TRIBE OF FLORIDA.—Nothing in this section is intended to diminish or alter the governmental authority and powers of the Seminole Tribe of Florida, or diminish or alter the rights of that tribe, including, but not limited to, rights under the Water Rights Compact among the Seminole Tribe of Florida, the state, and the South Florida Water Management District as enacted by Pub. L. No. 100-228, 101 Stat. 1556, and chapter 87-292, Laws of Florida, and codified in s. 285.165, and rights under any other agreement between the Seminole Tribe of Florida and the state or its agencies. No land of the Seminole Tribe of Florida shall be used for stormwater treatment without the consent of the tribe.

(13) ANNUAL REPORTS.—Beginning March 1, 2006, as part of the consolidated annual report required by s. 373.036(7), the district shall report on implementation of the section. The annual report will include a summary of the water conditions in the Everglades Protection Area, the status of the impacted areas, the status of the construction of the STAs, the implementation of the BMPs, and actions taken to monitor and control exotic species. The district must prepare the report in coordination with federal and state agencies.

(14) EVERGLADES FUND.—The South Florida Water Management District is directed to separately account for all moneys used for the purpose of funding the Everglades Construction Project as part of the consolidated annual report required by s. 373.036(7).

(15) DEFINITION OF EVERGLADES AGRICULTURAL AREA.—As used in this section, “Everglades Agricultural Area” or “EAA” means the following described property: BEGINNING at the intersection of the North line of Section 2, Township 41, Range 37 East, with the Easterly right-of-way line of U.S. Army Corps of Engineers’ Levee D-9, in Palm Beach County, Florida; thence, easterly along said North line of said Section 2 to the Northeast corner of said Section 2; thence, northerly along the West line of Section 36, Township 40 South, Range 37 East, to the West one-quarter corner of said Section 36; thence, easterly along the East-West half section line of said Section 36 to the center of said Section 36; thence northerly along the North-South half section line of said Section 36 to the North one-quarter corner of said Section 36, said point being on the line between Palm Beach and Martin Counties; thence, easterly along said North line of said Section 36 and said line between Palm Beach and Martin Counties to the Westerly right-of-way line of the South Florida Water Management District’s Levee 8 North Tieback; thence, southerly along said Westerly right-of-way line of said Levee 8 North Tieback to the Southerly right-of-way line of South Florida Water Management District’s Levee 8 at a point near the Northeast corner of Section 12, Township 41 South, Range 37 East; thence, easterly along said Southerly right-of-way line of said Levee 8 to a point in Section 7, Township 41 South, Range 38 East, where said right-of-way line turns southeasterly; thence, southeasterly along the Southwesterly right-of-way line of said Levee 8 to a point near the South line of Section 8, Township 43 South, Range 40 East, where said right-of-way line turns southerly; thence, southerly along the Westerly right-of-way line of said Levee 8 to the Northerly right-of-way line of State Road 80, in Section 32, Township 43 South, Range 40 East; thence, westerly along the Northerly right-of-way line of said State Road 80 to the northeasterly extension of the Northwesterly right-of-way line of South Florida Water Management District’s Levee 7; thence, southwesterly along said northeasterly extension, and along the northwesterly right-of-way line of said Levee 7 to a point near the Northwest corner of Section 3, Township 45 South, Range 39 East, where said right-of-way turns southerly; thence, southerly along the Westerly right-of-way line of said Levee 7 to the Northwesterly right-of-way line of South Florida Water Management District’s Levee 6, on the East line of Section 4, Township 46 South, Range 39 East; thence, southwesterly along the Northwesterly right-of-way line of said Levee 6 to the Northerly right-of-way line of South Florida Water Management District’s Levee 5, near the Southwest corner of Section 22, Township 47 South, Range 38 East; thence, westerly along said Northerly right-of-way lines of said Levee 5 and along the Northerly right-of-way line of South Florida Water Management District’s Levee 4 to the Northeasterly right-of-way line of South Florida Water Management District’s Levee 3 and the Northeast corner of Section 12, Township 48 South, Range 34 East; thence, northwesterly along said Northeasterly right-of-way line of said Levee 3 to a point near the Southwest corner of Section 9, Township 47 South, Range 34 East, where said right-of-way line turns northerly; thence, northerly along the Easterly right-of-way lines of said Levee 3 and South Florida Water Management District’s Levee 2 to the southerly line of Section 4, Township 46 South, Range 34 East; thence, easterly along said southerly line of said Section 4 to the Southeast corner of said Section 4; thence, northerly along the East lines of said Section 4 and Section 33, Township 45 South, Range 34 East, to the Northeast corner of said Section 33; thence, westerly along the North line of said Section 33 to said Easterly right-of-way line of said Levee 2; thence, northerly along said Easterly right-of-way lines of said Levee 2 and South Florida Water Management District’s Levee 1, to the North line of Section 16, Township 44 South, Range 34 East; thence, easterly along the North lines of said Section 16 and Section 15, Township 44 South, Range 34 East, to the Northeast corner of said Section 15; thence, northerly along the West lines of Section 11 and Section 2, Township 44 South, Range 34 East, and the West lines of Section 35, Section 26 and Section 23, Township 43 South, Range 34 East to a point 25 feet north of the West quarter-corner (W1/4) of said Section 23; thence, easterly along a line that is 25 feet north and parallel to the East-West half section line of said Section 23 and Section 24 to a point that is 25 feet north of the center of said Section 24; thence, northerly along the North-South half section lines of said Section 24 and Section 13, Township 43 South, Range 34 East, to the intersection with the North right-of-way line of State Road 80A (old U.S. Highway 27); thence, westerly along said North right-of-way line of said State Road 80A (old U.S. Highway 27) to the intersection with the Southerly right-of-way line of State Road 80; thence, easterly along said Southerly right-of-way line of said State Road 80 to the intersection with the North line of Section 19, Township 43 South, Range 35 East; thence, easterly along said North line of said Section 19 to the intersection with Southerly right-of-way of U.S. Army Corps of Engineers Levee D-2; thence, easterly along said Southerly right-of-way of said Levee D-2 to the intersection with the north right-of-way line of State Road 80 (new U.S. Highway 27); thence, easterly along said North right-of-way line of said State Road 80 (new U.S. Highway 27) to the East right-of-way line of South Florida Water Management District’s Levee 25 (Miami Canal); thence, North along said East right-of-way line of said Levee 25 to the said south right-of-way line of said Levee D-2; thence, easterly and northeasterly along said Southerly and Easterly right-of-way lines of said Levee D-2 and said Levee D-9 to the point of beginning.

(16) DEFINITION OF C-139 BASIN.—For purposes of this section:

(a) “C-139 Basin” or “Basin” means the following described property: beginning at the intersection of an easterly extension of the south bank of Deer Fence Canal with the center line of South Florida Water Management District’s Levee 3 in Section 33, Township 46 South, Range 34 East, Hendry County, Florida; thence, westerly along said easterly extension and along the South bank of said Deer Fence Canal to where it intersects the center line of State Road 846 in Section 33, Township 46 South, Range 32 East; thence, departing from said top of bank to the center line of said State Road 846, westerly along said center line of said State Road 846 to the West line of Section 4, Township 47 South, Range 31 East; thence, northerly along the West line of said section 4, and along the west lines of Sections 33 and 28, Township 46 South, Range 31 East, to the northwest corner of said Section 28; thence, easterly along the North line of said Section 28 to the North one-quarter (N1/4) corner of said Section 28; thence, northerly along the West line of the Southeast one-quarter (SE1/4) of Section 21, Township 46 South, Range 31 East, to the northwest corner of said Southeast one-quarter (SE1/4) of Section 21; thence, easterly along the North line of said Southeast one-quarter (SE1/4) of Section 21 to the northeast corner of said Southeast one-quarter (SE1/4) of Section 21; thence, northerly along the East line of said Section 21 and the East line of Section 16, Township 46 South, Range 31, East, to the northeast corner thereof; thence, westerly along the North line of said Section 16, to the northwest corner thereof; thence, northerly along the West line of Sections 9 and 4, Township 46 South, Range 31, East, to the northwest corner of said Section 4; thence, westerly along the North lines of Section 5 and Section 6, Township 46 South, Range 31 East, to the South one-quarter (S1/4) corner of Section 31, Township 45 South, Range 31 East; thence, northerly to the South one-quarter (S1/4) corner of Section 30, Township 45 South, Range 31 East; thence, easterly along the South line of said Section 30 and the South lines of Sections 29 and 28, Township 45 South, Range 31 East, to the Southeast corner of said Section 28; thence, northerly along the East line of said Section 28 and the East lines of Sections 21 and 16, Township 45 South, Range 31 East, to the Northwest corner of the Southwest one-quarter of the Southwest one-quarter (SW1/4 of the SW1/4) of Section 15, Township 45 South, Range 31 East; thence, northeasterly to the east one-quarter (E1/4) corner of Section 15, Township 45 South, Range 31 East; thence, northerly along the East line of said Section 15, and the East line of Section 10, Township 45 South, Range 31 East, to the center line of a road in the Northeast one-quarter (NE1/4) of said Section 10; thence, generally easterly and northeasterly along the center line of said road to its intersection with the center line of State Road 832; thence, easterly along said center line of said State Road 832 to its intersection with the center line of State Road 833; thence, northerly along said center line of said State Road 833 to the north line of Section 9, Township 44 South, Range 32 East; thence, easterly along the North line of said Section 9 and the north lines of Sections 10, 11 and 12, Township 44 South, Range 32 East, to the northeast corner of Section 12, Township 44 South, Range 32 East; thence, easterly along the North line of Section 7, Township 44 South, Range 33 East, to the center line of Flaghole Drainage District Levee, as it runs to the east near the northwest corner of said Section 7, Township 44 South, Range 33 East; thence, easterly along said center line of the Flaghole Drainage District Levee to where it meets the center line of South Florida Water Management District’s Levee 1 at Flag Hole Road; thence, continue easterly along said center line of said Levee 1 to where it turns south near the Northwest corner of Section 12, Township 44 South, Range 33 East; thence, Southerly along said center line of said Levee 1 to where the levee turns east near the Southwest corner of said Section 12; thence, easterly along said center line of said Levee 1 to where it turns south near the Northeast corner of Section 17, Township 44 South, Range 34 East; thence, southerly along said center line of said Levee 1 and the center line of South Florida Water Management District’s Levee 2 to the intersection with the north line of Section 33, Township 45 South, Range 34 East; thence, easterly along the north line of said Section 33 to the northeast corner of said Section 33; thence, southerly along the east line of said Section 33 to the southeast corner of said Section 33; thence, southerly along the east line of Section 4, Township 46 South, Range 34 East to the southeast corner of said Section 4; thence, westerly along the south line of said Section 4 to the intersection with the centerline of South Florida Water Management District’s Levee 2; thence, southerly along said Levee 2 centerline and South Florida Water Management District’s Levee 3 centerline to the POINT OF BEGINNING.

(b) Sections 21, 28, and 33, Township 46 South, Range 31 East, are not included within the boundary of the C-139 Basin.

(c) If the district issues permits in accordance with all applicable rules allowing water from the “C-139 Annex” to flow into the drainage system for the C-139 Basin, the C-139 Annex shall be added to the C-139 Basin for all tax years thereafter, commencing with the next C-139 agricultural privilege tax roll certified after issuance of such permits. “C-139 Annex” means the following described property: that part of the S.E. 1/4 of Section 32, Township 46 South, Range 34 East and that portion of Sections 5 and 6, Township 47 South, Range 34 East lying west of the L-3 Canal and South of the Deer Fence Canal; all of Sections 7, 17, 18, 19, 20, 28, 29, 30, 31, 32, 33, and 34, and that portion of Sections 8, 9, 16, 21, 22, 26, 27, 35, and 36 lying south and west of the L-3 Canal, in Township 47 South, Range 34 East; and all of Sections 2, 3, 4, 5, 6, 8, 9, 10, and 11 and that portion of Section 1 lying south and west of the L-3 Canal all in Township 48 South, Range 34 East.

(17) SHORT TITLE.—This section shall be known as the “Everglades Forever Act.”

History.—s. 2, ch. 91-80; ss. 1, 2, ch. 94-115; s. 273, ch. 94-356; s. 171, ch. 99-13; s. 1, ch. 2003-12; s. 18, ch. 2003-394; s. 42, ch. 2005-2; s. 12, ch. 2005-36; s. 86, ch. 2008-4; s. 1, ch. 2013-59; s. 76, ch. 2014-17; s. 41, ch. 2015-229.



373.45922 - South Florida Water Management District; permit for completion of Everglades Construction Project; report.

373.45922 South Florida Water Management District; permit for completion of Everglades Construction Project; report.—Within 60 days after receipt of any permit issued pursuant to s. 404 of the Clean Water Act, 33 U.S.C. s. 1344, for the completion of the Everglades Construction Project, as defined by s. 373.4592(2)(g), the South Florida Water Management District shall submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives that details the differences between the permit and the Everglades Program as defined by s. 373.4592(2)(h) and identifies any changes to the schedule or funding for the Everglades Program that result from the permit. The South Florida Water Management District shall include in the report a complete chronological record of any negotiations related to conditions included in the permit. Such record shall be documented by inclusion of all relevant correspondence in the report. If any condition of the permit affects the schedule or costs of the Everglades Construction Project, the South Florida Water Management District shall include in the report a detailed explanation of why the condition was imposed and a detailed analysis of whether the condition would promote or hinder the progress of the project.

History.—s. 3, ch. 97-258; s. 37, ch. 2004-5.



373.45924 - South Florida Water Management District; Everglades truth in borrowing.

373.45924 South Florida Water Management District; Everglades truth in borrowing.—

(1) Definitions.—As used in this section, unless the context otherwise indicates:

(a) “Debt” means any evidence of indebtedness, including, but not limited to, an agreement to pay principal and any interest thereon, whether in the form of a contract to repay borrowed money or otherwise, and includes moneys borrowed from any source that are directed to a purpose for which they were not originally budgeted.

(b) “District” means the South Florida Water Management District.

(c) “Interest” means the compensation for the use or detention of money or its equivalent.

(d) “Interest rate” means the annual percentage of the outstanding debt or obligation payable as interest.

(e) “Obligation” means an agreement to pay principal and interest thereon, other than a debt, whether in the form of a lease, lease-purchase, installment purchase, or otherwise, and includes a share, participation, or other interest in any such agreement.

(f) “Outstanding debt” means any debt or obligation of which the principal has not been paid or for which an amount sufficient to provide for the payment of such debt or obligation and the interest on such debt or obligation to the maturity or early redemption of such debt or obligation has not been set aside for the benefit of the holders of such debt or obligation.

(g) “Principal” means the face value of the debt or obligation proposed to be issued or incurred.

(2) Whenever the South Florida Water Management District proposes to borrow or to otherwise finance with debt any fixed capital outlay projects or operating capital outlay for purposes pursuant to s. 373.4592, it shall develop the following documents to explain the issuance of a debt or obligation:

(a) A summary of outstanding debt, including borrowing.

(b) A statement of proposed financing, which shall include the following items:

1. A listing of the purpose of the debt or obligation.

2. The source of repayment of the debt or obligation.

3. The principal amount of the debt or obligation.

4. The interest rate on the debt or obligation.

5. A schedule of annual debt service payments for each proposed debt or obligation.

(c) A truth-in-borrowing statement, developed from the information compiled pursuant to this section, in substantially the following form:

The South Florida Water Management District is proposing to incur $  (insert principal)   of debt or obligation through borrowing for the purpose of   (insert purpose)  . This debt or obligation is expected to be repaid over a period of   (insert term of issue from subparagraph (b)5.)   years from the following sources:   (list sources)  . At a forecasted interest rate of   (insert rate of interest from subparagraph (b)4.)  , total interest paid over the life of the debt or obligation will be $  (insert sum of interest payments)  .

The truth-in-borrowing statement shall be published as a notice in one or more newspapers having a combined general circulation in the counties having land in the district. Such notice must be at least 6 inches square in size and shall not be placed in that portion of the newspaper where legal notices and classified advertisements appear.

History.—s. 4, ch. 97-258.



373.45926 - Everglades Trust Fund; allocation of revenues and expenditure of funds for conservation and protection of natural resources and abatement of water pollution.

373.45926 Everglades Trust Fund; allocation of revenues and expenditure of funds for conservation and protection of natural resources and abatement of water pollution.—

(1) LEGISLATIVE FINDINGS AND INTENT.—The Legislature finds and declares the following:

(a) The Everglades ecological system is unique in the world and one of Florida’s great treasures. The Legislature has responded to adverse changes in water quality, and in quantity, distribution, and timing of flows, that endanger the Everglades ecological system, by enacting the Everglades Forever Act. The act authorized the Everglades Construction Project, which is by far the largest environmental cleanup and restoration program of this type ever undertaken and will require substantial expenditures.

(b) In consideration of both the environmental benefits and public costs of the Everglades Construction Project, the Legislature finds that enhanced oversight and accountability is necessary to ensure that the Everglades Construction Project is completed in a timely manner and within the limits of the funds made available for its completion. The Legislature further finds that the implementation of the Everglades Forever Act is critical to the conservation and protection of natural resources and improvement of water quality in the Everglades Protection Area and the Everglades Agricultural Area.

(2) The South Florida Water Management District shall administer the Everglades Trust Fund consistent with the requirements of this section, as well as all other applicable laws.

(3) The South Florida Water Management District shall furnish, as part of the consolidated annual report required by s. 373.036(7), a detailed copy of its expenditures from the Everglades Trust Fund to the Governor, the President of the Senate, and the Speaker of the House of Representatives, and shall make copies available to the public.

(4) The following funds shall be deposited into the Everglades Trust Fund specifically for the implementation of the Everglades Forever Act.

(a) Alligator Alley toll revenues pursuant to s. 338.26(3).

(b) Everglades agricultural privilege tax revenues pursuant to s. 373.4592(6).

(c) C-139 agricultural privilege tax revenues pursuant to s. 373.4592(7).

(d) Special assessment revenues pursuant to s. 373.4592(8).

(e) Ad valorem revenues pursuant to s. 373.4592(4)(a).

(f) Federal funds appropriated by the United States Congress for any component of the Everglades Construction Project.

(g) Any additional funds specifically appropriated by the Legislature for this purpose.

(h) Gifts designated for implementation of the Everglades Forever Act from individuals, corporations, and other entities.

(i) Any additional funds that become available for this purpose from any other source.

(5) Funds deposited into the Everglades Trust Fund pursuant to this section shall be expended for implementation of the Everglades Forever Act as provided by s. 373.4592.

(6) Funds from other sources deposited into the Everglades Trust Fund shall be used consistent with the purposes for which they were received.

(7) Annually, no later than January 1, the South Florida Water Management District shall report to the President of the Senate and the Speaker of the House of Representatives:

(a) The unencumbered balance which remains in the Everglades Trust Fund at the end of each fiscal year.

(b) The revenues deposited in the Everglades Trust Fund pursuant to this section, by source, and the record of expenditures from the Everglades Trust Fund.

History.—s. 5, ch. 97-258; s. 108, ch. 2001-266; s. 13, ch. 2005-36; s. 33, ch. 2011-34; s. 42, ch. 2015-229.



373.4593 - Florida Bay Restoration.

373.4593 Florida Bay Restoration.—

(1) The Legislature declares that an emergency exists regarding Florida Bay due to an environmental crisis manifested in widespread die off of sea grasses, algae blooms, and resulting decreases in marine life. These conditions threaten the ecological integrity of Florida Bay and surrounding areas and the economic viability of Monroe County and the State of Florida. The Legislature further finds that an increase in freshwater flow will assist in the restoration of Florida Bay.

(2) The South Florida Water Management District shall take all actions within its authority to implement an emergency interim plan. The emergency interim plan shall be designed to provide for the release of water into Taylor Slough and Florida Bay by up to 800 cfs, in order to optimize the quantity, timing, distribution, and quality of fresh water, and promote sheet flow into Taylor Slough.

(a) Within 60 days of the issuance of the final federal approvals, the South Florida Water Management District shall complete the installation of the necessary facilities required by the emergency interim plan.

(b) The South Florida Water Management District, upon approval of a majority of the Trustees of the Internal Improvement Trust Fund, shall file an eminent domain action to acquire the western three sections of the area known as Frog Pond. The Trustees of the Internal Improvement Trust Fund shall reach a decision on whether to approve the use of eminent domain for such purpose not later than January 1, 1995. The South Florida Water Management District, upon such approval, is granted the specific powers to exercise eminent domain to condemn the lands in these areas.

(c) Within 30 days of the acquisition of the property referred to above and the completion of the actions in paragraph (a) above, the South Florida Water Management District shall implement the emergency interim plan.

The above measures are emergency interim actions intended to enhance the quantity, timing, and distribution of freshwater to Taylor Slough and Florida Bay. These measures will benefit the water resources of the South Florida Water Management District and are consistent with the public interest.

(3) The district shall not be required to obtain a permit which may otherwise be required under this chapter or chapter 403 prior to the construction, installation, and operation of the pumping facilities and related facilities required to implement the emergency interim plan. The district is directed to provide information on the emergency interim plan to the department. The district shall minimize environmental impacts which may occur during construction, and shall submit a construction plan to the department. In the event that the emergency interim plan continues beyond July 1, 1996, the district shall apply to the department for a permit to continue to operate these facilities.

(4) The Legislature recognizes that the United States Army Corps of Engineers is developing a comprehensive plan for restoring freshwater flow into Taylor Slough and Florida Bay over the next several years. The emergency interim plan is not a substitute for or in conflict with the provisions of the United States Army Corps of Engineers currently under development. Further, the Legislature directs that the department and the South Florida Water Management District shall request the Federal Government complete and fund the ongoing restoration efforts so as to increase the quantity, quality, timing, and distribution of water delivered to the Bay. The department and the district shall also request the Federal Government to evaluate the release of fresh water under the demonstration project, consistent with applicable law.

History.—s. 6, ch. 94-115; s. 9, ch. 2001-62.



373.45931 - Alligator Alley tolls; Everglades and Florida Bay restoration.

373.45931 Alligator Alley tolls; Everglades and Florida Bay restoration.—The South Florida Water Management District is authorized to expend funds from Alligator Alley tolls which have been deposited in the Everglades Fund of the South Florida Water Management District to fund restoration activities for the Everglades and Florida Bay.

History.—s. 8, ch. 94-115.



373.4595 - Northern Everglades and Estuaries Protection Program.

373.4595 Northern Everglades and Estuaries Protection Program.—

(1) FINDINGS AND INTENT.—

(a) The Legislature finds that the Lake Okeechobee watershed, the Caloosahatchee River watershed, and the St. Lucie River watershed are critical water resources of the state, providing many economic, natural habitat, and biodiversity functions benefiting the public interest, including agricultural, public, and environmental water supply; flood control; fishing; navigation and recreation; and habitat to endangered and threatened species and other flora and fauna.

(b) The Legislature finds that changes in land uses, the construction of the Central and Southern Florida Project, and the loss of surface water storage have resulted in adverse changes to the hydrology and water quality of Lake Okeechobee and the Caloosahatchee and St. Lucie Rivers and their estuaries.

(c) The Legislature finds that improvement to the hydrology, water quality, and associated aquatic habitats within the Lake Okeechobee watershed, the Caloosahatchee River watershed, and the St. Lucie River watershed, is essential to the protection of the greater Everglades ecosystem.

(d) The Legislature also finds that it is imperative for the state, local governments, and agricultural and environmental communities to commit to restoring and protecting the surface water resources of the Lake Okeechobee watershed, the Caloosahatchee River watershed, and the St. Lucie River watershed, and that a watershed-based approach to address these issues must be developed and implemented immediately.

(e) The Legislature finds that phosphorus loads from the Lake Okeechobee watershed have contributed to excessive phosphorus levels throughout the Lake Okeechobee watershed and downstream receiving waters and that a reduction in levels of phosphorus will benefit the ecology of these systems. The excessive levels of phosphorus have also resulted in an accumulation of phosphorus in the sediments of Lake Okeechobee. If not removed, internal phosphorus loads from the sediments are expected to delay responses of the lake to external phosphorus reductions.

(f) The Legislature finds that the Lake Okeechobee phosphorus loads set forth in the total maximum daily loads established in accordance with s. 403.067 represent an appropriate basis for restoration of the Lake Okeechobee watershed.

(g) The Legislature finds that, in addition to phosphorus, other pollutants are contributing to water quality problems in the Lake Okeechobee watershed, the Caloosahatchee River watershed, and the St. Lucie River watershed, and that the total maximum daily load requirements of s. 403.067 provide a means of identifying and addressing these problems.

(h) The Legislature finds that the expeditious implementation of the Lake Okeechobee Watershed Protection Program, the Caloosahatchee River Watershed Protection Program, and the St. Lucie River Watershed Protection Program is needed to improve the quality, quantity, timing, and distribution of water in the northern Everglades ecosystem and that this section, in conjunction with s. 403.067, including the implementation of the plans developed and approved pursuant to subsections (3) and (4), and any related basin management action plan developed and implemented pursuant to s. 403.067(7)(a), provide a reasonable means of achieving the total maximum daily load requirements and achieving and maintaining compliance with state water quality standards.

(i) The Legislature finds that the implementation of the programs contained in this section is for the benefit of the public health, safety, and welfare and is in the public interest.

(j) The Legislature finds that sufficient research has been conducted and sufficient plans developed to immediately expand and accelerate programs to address the hydrology and water quality in the Lake Okeechobee watershed, the Caloosahatchee River watershed, and the St. Lucie River watershed.

(k) The Legislature finds that a continuing source of funding is needed to effectively implement the programs developed and approved under this section which are needed to address the hydrology and water quality problems within the Lake Okeechobee watershed, the Caloosahatchee River watershed, and the St. Lucie River watershed.

(l) It is the intent of the Legislature to protect and restore surface water resources and achieve and maintain compliance with water quality standards in the Lake Okeechobee watershed, the Caloosahatchee River watershed, and the St. Lucie River watershed, and downstream receiving waters, through the phased, comprehensive, and innovative protection program set forth in this section which includes long-term solutions based upon the total maximum daily loads established in accordance with s. 403.067. This program shall be watershed-based, shall provide for consideration of all water quality issues needed to meet the total maximum daily load, and shall include research and monitoring, development and implementation of best management practices, refinement of existing regulations, and structural and nonstructural projects, including public works.

(m) It is the intent of the Legislature that this section be implemented in coordination with the Comprehensive Everglades Restoration Plan project components and other federal programs in order to maximize opportunities for the most efficient and timely expenditures of public funds.

(n) It is the intent of the Legislature that the coordinating agencies encourage and support the development of creative public-private partnerships and programs, including opportunities for water storage and quality improvement on private lands and water quality credit trading, to facilitate or further the restoration of the surface water resources of the Lake Okeechobee watershed, the Caloosahatchee River watershed, and the St. Lucie River watershed, consistent with s. 403.067.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Best management practice” means a practice or combination of practices determined by the coordinating agencies, based on research, field-testing, and expert review, to be the most effective and practicable on-location means, including economic and technological considerations, for improving water quality in agricultural and urban discharges. Best management practices for agricultural discharges shall reflect a balance between water quality improvements and agricultural productivity.

(b) “Biosolids” means the solid, semisolid, or liquid residue generated during the treatment of domestic wastewater in a domestic wastewater treatment facility, formerly known as “domestic wastewater residuals” or “residuals,” and includes products and treated material from biosolids treatment facilities and septage management facilities regulated by the department. The term does not include the treated effluent or reclaimed water from a domestic wastewater treatment facility, solids removed from pump stations and lift stations, screenings and grit removed from the preliminary treatment components of domestic wastewater treatment facilities, or ash generated during the incineration of biosolids.

(c) “Caloosahatchee River watershed” means the Caloosahatchee River, its tributaries, its estuary, and the area within Charlotte, Glades, Hendry, and Lee Counties from which surface water flow is directed or drains, naturally or by constructed works, to the river, its tributaries, or its estuary.

(d) “Coordinating agencies” means the Department of Agriculture and Consumer Services, the Department of Environmental Protection, and the South Florida Water Management District.

(e) “Corps of Engineers” means the United States Army Corps of Engineers.

(f) “Department” means the Department of Environmental Protection.

(g) “District” means the South Florida Water Management District.

(h) “Lake Okeechobee Watershed Construction Project” means the construction project developed pursuant to this section.

(i) “Lake Okeechobee Watershed Protection Plan” means the Lake Okeechobee Watershed Construction Project and the Lake Okeechobee Watershed Research and Water Quality Monitoring Program.

(j) “Lake Okeechobee watershed” means Lake Okeechobee, its tributaries, and the area within which surface water flow is directed or drains, naturally or by constructed works, to the lake or its tributaries.

(k) “Northern Everglades” means the Lake Okeechobee watershed, the Caloosahatchee River watershed, and the St. Lucie River watershed.

(l) “Project component” means any structural or operational change, resulting from the Restudy, to the Central and Southern Florida Project as it existed and was operated as of January 1, 1999.

(m) “Restudy” means the Comprehensive Review Study of the Central and Southern Florida Project, for which federal participation was authorized by the Federal Water Resources Development Acts of 1992 and 1996 together with related Congressional resolutions and for which participation by the South Florida Water Management District is authorized by s. 373.1501. The term includes all actions undertaken pursuant to the aforementioned authorizations which will result in recommendations for modifications or additions to the Central and Southern Florida Project.

(n) “River Watershed Protection Plans” means the Caloosahatchee River Watershed Protection Plan and the St. Lucie River Watershed Protection Plan developed pursuant to this section.

(o) “Soil amendment” means any substance or mixture of substances sold or offered for sale for soil enriching or corrective purposes, intended or claimed to be effective in promoting or stimulating plant growth, increasing soil or plant productivity, improving the quality of crops, or producing any chemical or physical change in the soil, except amendments, conditioners, additives, and related products that are derived solely from inorganic sources and that contain no recognized plant nutrients.

(p) “St. Lucie River watershed” means the St. Lucie River, its tributaries, its estuary, and the area within Martin, Okeechobee, and St. Lucie Counties from which surface water flow is directed or drains, naturally or by constructed works, to the river, its tributaries, or its estuary.

(q) “Total maximum daily load” means the sum of the individual wasteload allocations for point sources and the load allocations for nonpoint sources and natural background adopted pursuant to s. 403.067. Before determining individual wasteload allocations and load allocations, the maximum amount of a pollutant that a water body or water segment can assimilate from all sources without exceeding water quality standards must first be calculated.

(3) LAKE OKEECHOBEE WATERSHED PROTECTION PROGRAM.—The Lake Okeechobee Watershed Protection Program shall consist of the Lake Okeechobee Watershed Protection Plan, the Lake Okeechobee Basin Management Action Plan adopted pursuant to s. 403.067, the Lake Okeechobee Exotic Species Control Program, and the Lake Okeechobee Internal Phosphorus Management Program. The Lake Okeechobee Basin Management Action Plan adopted pursuant to s. 403.067 shall be the component of the Lake Okeechobee Watershed Protection Program that achieves phosphorus load reductions for Lake Okeechobee. The Lake Okeechobee Watershed Protection Program shall address the reduction of phosphorus loading to the lake from both internal and external sources. Phosphorus load reductions shall be achieved through a phased program of implementation. In the development and administration of the Lake Okeechobee Watershed Protection Program, the coordinating agencies shall maximize opportunities provided by federal cost-sharing programs and opportunities for partnerships with the private sector.

(a) Lake Okeechobee Watershed Protection Plan.—To protect and restore surface water resources, the district, in cooperation with the other coordinating agencies, shall complete a Lake Okeechobee Watershed Protection Plan in accordance with this section and ss. 373.451-373.459. Beginning March 1, 2020, and every 5 years thereafter, the district shall update the Lake Okeechobee Watershed Protection Plan to ensure that it is consistent with the Lake Okeechobee Basin Management Action Plan adopted pursuant to s. 403.067. The Lake Okeechobee Watershed Protection Plan shall identify the geographic extent of the watershed, be coordinated with the plans developed pursuant to paragraphs (4)(a) and (c), and include the Lake Okeechobee Watershed Construction Project and the Lake Okeechobee Watershed Research and Water Quality Monitoring Program. The plan shall consider and build upon a review and analysis of the performance of projects constructed during Phase I and Phase II of the Lake Okeechobee Watershed Construction Project, pursuant to subparagraph 1.; relevant information resulting from the Lake Okeechobee Basin Management Action Plan, pursuant to paragraph (b); relevant information resulting from the Lake Okeechobee Watershed Research and Water Quality Monitoring Program, pursuant to subparagraph 2.; relevant information resulting from the Lake Okeechobee Exotic Species Control Program, pursuant to paragraph (c); and relevant information resulting from the Lake Okeechobee Internal Phosphorus Management Program, pursuant to paragraph (d).

1. Lake Okeechobee Watershed Construction Project.—To improve the hydrology and water quality of Lake Okeechobee and downstream receiving waters, including the Caloosahatchee and St. Lucie Rivers and their estuaries, the district, in cooperation with the other coordinating agencies, shall design and construct the Lake Okeechobee Watershed Construction Project. The project shall include:

a. Phase I.—Phase I of the Lake Okeechobee Watershed Construction Project shall consist of a series of project features consistent with the recommendations of the South Florida Ecosystem Restoration Working Group’s Lake Okeechobee Action Plan. Priority basins for such projects include S-191, S-154, and Pools D and E in the Lower Kissimmee River. To obtain phosphorus load reductions to Lake Okeechobee as soon as possible, the following actions shall be implemented:

(I) The district shall serve as a full partner with the Corps of Engineers in the design and construction of the Grassy Island Ranch and New Palm Dairy stormwater treatment facilities as components of the Lake Okeechobee Water Retention/Phosphorus Removal Critical Project. The Corps of Engineers shall have the lead in design and construction of these facilities. Should delays be encountered in the implementation of either of these facilities, the district shall notify the department and recommend corrective actions.

(II) The district shall obtain permits and complete construction of two of the isolated wetland restoration projects that are part of the Lake Okeechobee Water Retention/Phosphorus Removal Critical Project. The additional isolated wetland projects included in this critical project shall further reduce phosphorus loading to Lake Okeechobee.

(III) The district shall work with the Corps of Engineers to expedite initiation of the design process for the Taylor Creek/Nubbins Slough Reservoir Assisted Stormwater Treatment Area, a project component of the Comprehensive Everglades Restoration Plan. The district shall propose to the Corps of Engineers that the district take the lead in the design and construction of the Reservoir Assisted Stormwater Treatment Area and receive credit towards the local share of the total cost of the Comprehensive Everglades Restoration Plan.

b. Phase II technical plan and construction.—The district, in cooperation with the other coordinating agencies, shall develop a detailed technical plan for Phase II of the Lake Okeechobee Watershed Construction Project which provides the basis for the Lake Okeechobee Basin Management Action Plan adopted by the department pursuant to s. 403.067. The detailed technical plan shall include measures for the improvement of the quality, quantity, timing, and distribution of water in the northern Everglades ecosystem, including the Lake Okeechobee watershed and the estuaries, and for facilitating the achievement of water quality standards. Use of cost-effective biologically based, hybrid wetland/chemical and other innovative nutrient control technologies shall be incorporated in the plan where appropriate. The detailed technical plan shall also include a Process Development and Engineering component to finalize the detail and design of Phase II projects and identify additional measures needed to increase the certainty that the overall objectives for improving water quality and quantity can be met. Based on information and recommendations from the Process Development and Engineering component, the Phase II detailed technical plan shall be periodically updated. Phase II shall include construction of additional facilities in the priority basins identified in sub-subparagraph a., as well as facilities for other basins in the Lake Okeechobee watershed. The technical plan shall:

(I) Identify Lake Okeechobee Watershed Construction Project facilities designed to contribute to achieving all applicable total maximum daily loads established pursuant to s. 403.067 within the Lake Okeechobee watershed.

(II) Identify the size and location of all such Lake Okeechobee Watershed Construction Project facilities.

(III) Provide a construction schedule for all such Lake Okeechobee Watershed Construction Project facilities, including the sequencing and specific timeframe for construction of each Lake Okeechobee Watershed Construction Project facility.

(IV) Provide a schedule for the acquisition of lands or sufficient interests necessary to achieve the construction schedule.

(V) Provide a detailed schedule of costs associated with the construction schedule.

(VI) Identify, to the maximum extent practicable, impacts on wetlands and state-listed species expected to be associated with construction of such facilities, including potential alternatives to minimize and mitigate such impacts, as appropriate.

(VII) Provide for additional measures, including voluntary water storage and quality improvements on private land, to increase water storage and reduce excess water levels in Lake Okeechobee and to reduce excess discharges to the estuaries.

(VIII) Develop the appropriate water quantity storage goal to achieve the desired Lake Okeechobee range of lake levels and inflow volumes to the Caloosahatchee and St. Lucie estuaries while meeting the other water-related needs of the region, including water supply and flood protection.

(IX) Provide for additional source controls needed to enhance performance of the Lake Okeechobee Watershed Construction Project facilities. Such additional source controls shall be incorporated into the Lake Okeechobee Basin Management Action Plan pursuant to paragraph (b).

c. Evaluation.—Within 5 years after the adoption of the Lake Okeechobee Basin Management Action Plan pursuant to s. 403.067 and every 5 years thereafter, the department, in cooperation with the other coordinating agencies, shall conduct an evaluation of the Lake Okeechobee Watershed Construction Project and identify any further load reductions necessary to achieve compliance with the Lake Okeechobee total maximum daily loads established pursuant to s. 403.067. The district shall identify modifications to facilities of the Lake Okeechobee Watershed Construction Project as appropriate to meet the total maximum daily loads. Modifications to the Lake Okeechobee Watershed Construction Project resulting from this evaluation shall be incorporated into the Lake Okeechobee Basin Management Action Plan and included in the applicable annual progress report submitted pursuant to subsection (6).

d. Coordination and review.—To ensure the timely implementation of the Lake Okeechobee Watershed Construction Project, the design of project facilities shall be coordinated with the department and other interested parties, including affected local governments, to the maximum extent practicable. Lake Okeechobee Watershed Construction Project facilities shall be reviewed and commented upon by the department before the execution of a construction contract by the district for that facility.

2. Lake Okeechobee Watershed Research and Water Quality Monitoring Program.—The coordinating agencies shall implement a Lake Okeechobee Watershed Research and Water Quality Monitoring Program. Results from the program shall be used by the department, in cooperation with the other coordinating agencies, to make modifications to the Lake Okeechobee Basin Management Action Plan adopted pursuant to s. 403.067, as appropriate. The program shall:

a. Evaluate all available existing water quality data concerning total phosphorus in the Lake Okeechobee watershed, develop a water quality baseline to represent existing conditions for total phosphorus, monitor long-term ecological changes, including water quality for total phosphorus, and measure compliance with water quality standards for total phosphorus, including any applicable total maximum daily load for the Lake Okeechobee watershed as established pursuant to s. 403.067. Beginning March 1, 2020, and every 5 years thereafter, the department shall reevaluate water quality and quantity data to ensure that the appropriate projects are being designated and incorporated into the Lake Okeechobee Basin Management Action Plan adopted pursuant to s. 403.067. The district shall implement a total phosphorus monitoring program at appropriate structures owned or operated by the district and within the Lake Okeechobee watershed.

b. Develop a Lake Okeechobee water quality model that reasonably represents the phosphorus dynamics of Lake Okeechobee and incorporates an uncertainty analysis associated with model predictions.

c. Determine the relative contribution of phosphorus from all identifiable sources and all primary and secondary land uses.

d. Conduct an assessment of the sources of phosphorus from the Upper Kissimmee Chain of Lakes and Lake Istokpoga and their relative contribution to the water quality of Lake Okeechobee. The results of this assessment shall be used by the coordinating agencies as part of the Lake Okeechobee Basin Management Action Plan adopted pursuant to s. 403.067 to develop interim measures, best management practices, or regulations, as applicable.

e. Assess current water management practices within the Lake Okeechobee watershed and develop recommendations for structural and operational improvements. Such recommendations shall balance water supply, flood control, estuarine salinity, maintenance of a healthy lake littoral zone, and water quality considerations.

f. Evaluate the feasibility of alternative nutrient reduction technologies, including sediment traps, canal and ditch maintenance, fish production or other aquaculture, bioenergy conversion processes, and algal or other biological treatment technologies and include any alternative nutrient reduction technologies determined to be feasible in the Lake Okeechobee Basin Management Action Plan adopted pursuant to s. 403.067.

g. Conduct an assessment of the water volumes and timing from the Lake Okeechobee watershed and their relative contribution to the water level changes in Lake Okeechobee and to the timing and volume of water delivered to the estuaries.

(b) Lake Okeechobee Basin Management Action Plan.—The Lake Okeechobee Basin Management Action Plan adopted pursuant to s. 403.067 shall be the watershed phosphorus control component for Lake Okeechobee. The Lake Okeechobee Basin Management Action Plan shall be a multifaceted approach designed to achieve the total maximum daily load by improving the management of phosphorus sources within the Lake Okeechobee watershed through implementation of regulations and best management practices, continued development and continued implementation of improved best management practices, improvement and restoration of the hydrologic function of natural and managed systems, and use of alternative technologies for nutrient reduction. As provided in s. 403.067(7)(a)6., the Lake Okeechobee Basin Management Action Plan must include milestones for implementation and water quality improvement, and an associated water quality monitoring component sufficient to evaluate whether reasonable progress in pollutant load reductions is being achieved over time. An assessment of progress toward these milestones shall be conducted every 5 years and shall be provided to the Governor, the President of the Senate, and the Speaker of the House of Representatives. Revisions to the plan shall be made, as appropriate, as a result of each 5-year review. Revisions to the basin management action plan shall be made by the department in cooperation with the basin stakeholders. Revisions to best management practices or other measures must follow the procedures set forth in s. 403.067(7)(c)4. Revised basin management action plans must be adopted pursuant to s. 403.067(7)(a)5. The department shall develop an implementation schedule establishing 5-year, 10-year, and 15-year measurable milestones and targets to achieve the total maximum daily load no more than 20 years after adoption of the plan. The initial implementation schedule shall be used to provide guidance for planning and funding purposes and is exempt from chapter 120. Upon the first 5-year review, the implementation schedule shall be adopted as part of the plan. If achieving the total maximum daily load within 20 years is not practicable, the implementation schedule must contain an explanation of the constraints that prevent achievement of the total maximum daily load within 20 years, an estimate of the time needed to achieve the total maximum daily load, and additional 5-year measurable milestones, as necessary. The coordinating agencies shall develop an interagency agreement pursuant to ss. 373.046 and 373.406(5) which is consistent with the department taking the lead on water quality protection measures through the Lake Okeechobee Basin Management Action Plan adopted pursuant to s. 403.067; the district taking the lead on hydrologic improvements pursuant to paragraph (a); and the Department of Agriculture and Consumer Services taking the lead on agricultural interim measures, best management practices, and other measures adopted pursuant to s. 403.067. The interagency agreement must specify how best management practices for nonagricultural nonpoint sources are developed and how all best management practices are implemented and verified consistent with s. 403.067 and this section and must address measures to be taken by the coordinating agencies during any best management practice reevaluation performed pursuant to subparagraphs 5. and 10. The department shall use best professional judgment in making the initial determination of best management practice effectiveness. The coordinating agencies may develop an intergovernmental agreement with local governments to implement nonagricultural nonpoint source best management practices within their respective geographic boundaries. The coordinating agencies shall facilitate the application of federal programs that offer opportunities for water quality treatment, including preservation, restoration, or creation of wetlands on agricultural lands.

1. Agricultural nonpoint source best management practices, developed in accordance with s. 403.067 and designed to achieve the objectives of the Lake Okeechobee Watershed Protection Program as part of a phased approach of management strategies within the Lake Okeechobee Basin Management Action Plan, shall be implemented on an expedited basis.

2. As provided in s. 403.067, the Department of Agriculture and Consumer Services, in consultation with the department, the district, and affected parties, shall initiate rule development for interim measures, best management practices, conservation plans, nutrient management plans, or other measures necessary for Lake Okeechobee watershed total maximum daily load reduction. The rule shall include thresholds for requiring conservation and nutrient management plans and criteria for the contents of such plans. Development of agricultural nonpoint source best management practices shall initially focus on those priority basins listed in sub-subparagraph (a)1.a. The Department of Agriculture and Consumer Services, in consultation with the department, the district, and affected parties, shall conduct an ongoing program for improvement of existing and development of new agricultural nonpoint source interim measures and best management practices. The Department of Agriculture and Consumer Services shall adopt such practices by rule. The Department of Agriculture and Consumer Services shall work with the University of Florida Institute of Food and Agriculture Sciences to review and, where appropriate, develop revised nutrient application rates for all agricultural soil amendments in the watershed.

3. As provided in s. 403.067, where agricultural nonpoint source best management practices or interim measures have been adopted by rule of the Department of Agriculture and Consumer Services, the owner or operator of an agricultural nonpoint source addressed by such rule shall either implement interim measures or best management practices or demonstrate compliance with state water quality standards addressed by the Lake Okeechobee Basin Management Action Plan adopted pursuant to s. 403.067 by conducting monitoring prescribed by the department or the district. Owners or operators of agricultural nonpoint sources who implement interim measures or best management practices adopted by rule of the Department of Agriculture and Consumer Services shall be subject to s. 403.067.

4. The district or department shall conduct monitoring at representative sites to verify the effectiveness of agricultural nonpoint source best management practices.

5. Where water quality problems are detected for agricultural nonpoint sources despite the appropriate implementation of adopted best management practices, a reevaluation of the best management practices shall be conducted pursuant to s. 403.067(7)(c)4. If the reevaluation determines that the best management practices or other measures require modification, the rule shall be revised to require implementation of the modified practice within a reasonable period as specified in the rule.

6. As provided in s. 403.067, nonagricultural nonpoint source best management practices, developed in accordance with s. 403.067 and designed to achieve the objectives of the Lake Okeechobee Watershed Protection Program as part of a phased approach of management strategies within the Lake Okeechobee Basin Management Action Plan, shall be implemented on an expedited basis.

7. The department and the district are directed to work with the University of Florida Institute of Food and Agricultural Sciences to develop appropriate nutrient application rates for all nonagricultural soil amendments in the watershed. As provided in s. 403.067, the department, in consultation with the district and affected parties, shall develop nonagricultural nonpoint source interim measures, best management practices, or other measures necessary for Lake Okeechobee watershed total maximum daily load reduction. Development of nonagricultural nonpoint source best management practices shall initially focus on those priority basins listed in sub-subparagraph (a)1.a. The department, the district, and affected parties shall conduct an ongoing program for improvement of existing and development of new interim measures and best management practices. The department or the district shall adopt such practices by rule.

8. Where nonagricultural nonpoint source best management practices or interim measures have been developed by the department and adopted by the district, the owner or operator of a nonagricultural nonpoint source shall implement interim measures or best management practices and be subject to s. 403.067.

9. As provided in s. 403.067, the district or the department shall conduct monitoring at representative sites to verify the effectiveness of nonagricultural nonpoint source best management practices.

10. Where water quality problems are detected for nonagricultural nonpoint sources despite the appropriate implementation of adopted best management practices, a reevaluation of the best management practices shall be conducted pursuant to s. 403.067(7)(c)4. If the reevaluation determines that the best management practices or other measures require modification, the rule shall be revised to require implementation of the modified practice within a reasonable time period as specified in the rule.

11. Subparagraphs 2. and 7. do not preclude the department or the district from requiring compliance with water quality standards or with current best management practices requirements set forth in any applicable regulatory program authorized by law for the purpose of protecting water quality. Subparagraphs 2. and 7. are applicable only to the extent that they do not conflict with any rules adopted by the department that are necessary to maintain a federally delegated or approved program.

12. The program of agricultural best management practices set forth in the Everglades Program of the district meets the requirements of this paragraph and s. 403.067(7) for the Lake Okeechobee watershed. An entity in compliance with the best management practices set forth in the Everglades Program of the district may elect to use that permit in lieu of the requirements of this paragraph. The provisions of subparagraph 5. apply to this subparagraph. This subparagraph does not alter any requirement of s. 373.4592.

13. The Department of Agriculture and Consumer Services, in cooperation with the department and the district, shall provide technical and financial assistance for implementation of agricultural best management practices, subject to the availability of funds. The department and district shall provide technical and financial assistance for implementation of nonagricultural nonpoint source best management practices, subject to the availability of funds.

14. Projects that reduce the phosphorus load originating from domestic wastewater systems within the Lake Okeechobee watershed shall be given funding priority in the department’s revolving loan program under s. 403.1835. The department shall coordinate and provide assistance to those local governments seeking financial assistance for such priority projects.

15. Projects that make use of private lands, or lands held in trust for Indian tribes, to reduce nutrient loadings or concentrations within a basin by one or more of the following methods: restoring the natural hydrology of the basin, restoring wildlife habitat or impacted wetlands, reducing peak flows after storm events, increasing aquifer recharge, or protecting range and timberland from conversion to development, are eligible for grants available under this section from the coordinating agencies. For projects of otherwise equal priority, special funding priority will be given to those projects that make best use of the methods outlined above that involve public-private partnerships or that obtain federal match money. Preference ranking above the special funding priority will be given to projects located in a rural area of opportunity designated by the Governor. Grant applications may be submitted by any person or tribal entity, and eligible projects may include, but are not limited to, the purchase of conservation and flowage easements, hydrologic restoration of wetlands, creating treatment wetlands, development of a management plan for natural resources, and financial support to implement a management plan.

16. The department shall require all entities disposing of domestic wastewater biosolids within the Lake Okeechobee watershed and the remaining areas of Okeechobee, Glades, and Hendry Counties to develop and submit to the department an agricultural use plan that limits applications based upon phosphorus loading consistent with the Lake Okeechobee Basin Management Action Plan adopted pursuant to s. 403.067. The department may not authorize the disposal of domestic wastewater biosolids within the Lake Okeechobee watershed unless the applicant can affirmatively demonstrate that the phosphorus in the biosolids will not add to phosphorus loadings in Lake Okeechobee or its tributaries. This demonstration shall be based on achieving a net balance between phosphorus imports relative to exports on the permitted application site. Exports shall include only phosphorus removed from the Lake Okeechobee watershed through products generated on the permitted application site. This prohibition does not apply to Class AA biosolids that are marketed and distributed as fertilizer products in accordance with department rule.

17. Private and government-owned utilities within Monroe, Miami-Dade, Broward, Palm Beach, Martin, St. Lucie, Indian River, Okeechobee, Highlands, Hendry, and Glades Counties that dispose of wastewater biosolids sludge from utility operations and septic removal by land spreading in the Lake Okeechobee watershed may use a line item on local sewer rates to cover wastewater biosolids treatment and disposal if such disposal and treatment is done by approved alternative treatment methodology at a facility located within the areas designated by the Governor as rural areas of opportunity pursuant to s. 288.0656. This additional line item is an environmental protection disposal fee above the present sewer rate and may not be considered a part of the present sewer rate to customers, notwithstanding provisions to the contrary in chapter 367. The fee shall be established by the county commission or its designated assignee in the county in which the alternative method treatment facility is located. The fee shall be calculated to be no higher than that necessary to recover the facility’s prudent cost of providing the service. Upon request by an affected county commission, the Florida Public Service Commission will provide assistance in establishing the fee. Further, for utilities and utility authorities that use the additional line item environmental protection disposal fee, such fee may not be considered a rate increase under the rules of the Public Service Commission and shall be exempt from such rules. Utilities using this section may immediately include in their sewer invoicing the new environmental protection disposal fee. Proceeds from this environmental protection disposal fee shall be used for treatment and disposal of wastewater biosolids, including any treatment technology that helps reduce the volume of biosolids that require final disposal, but such proceeds may not be used for transportation or shipment costs for disposal or any costs relating to the land application of biosolids in the Lake Okeechobee watershed.

18. No less frequently than once every 3 years, the Florida Public Service Commission or the county commission through the services of an independent auditor shall perform a financial audit of all facilities receiving compensation from an environmental protection disposal fee. The Florida Public Service Commission or the county commission through the services of an independent auditor shall also perform an audit of the methodology used in establishing the environmental protection disposal fee. The Florida Public Service Commission or the county commission shall, within 120 days after completion of an audit, file the audit report with the President of the Senate and the Speaker of the House of Representatives and shall provide copies to the county commissions of the counties set forth in subparagraph 17. The books and records of any facilities receiving compensation from an environmental protection disposal fee shall be open to the Florida Public Service Commission and the Auditor General for review upon request.

19. The Department of Health shall require all entities disposing of septage within the Lake Okeechobee watershed to develop and submit to that agency an agricultural use plan that limits applications based upon phosphorus loading consistent with the Lake Okeechobee Basin Management Action Plan adopted pursuant to s. 403.067.

20. The Department of Agriculture and Consumer Services shall initiate rulemaking requiring entities within the Lake Okeechobee watershed which land-apply animal manure to develop resource management system level conservation plans, according to United States Department of Agriculture criteria, which limit such application. Such rules must include criteria and thresholds for the requirement to develop a conservation or nutrient management plan, requirements for plan approval, site inspection requirements, and recordkeeping requirements.

21. The district shall revise chapter 40E-61, Florida Administrative Code, to be consistent with this section and s. 403.067; provide for a monitoring program for nonpoint source dischargers required to monitor water quality by s. 403.067; and provide for the results of such monitoring to be reported to the coordinating agencies.

(c) Lake Okeechobee Exotic Species Control Program.—The coordinating agencies shall identify the exotic species that threaten the native flora and fauna within the Lake Okeechobee watershed and develop and implement measures to protect the native flora and fauna.

(d) Lake Okeechobee Internal Phosphorus Management Program.—The district, in cooperation with the other coordinating agencies and interested parties, shall evaluate the feasibility of Lake Okeechobee internal phosphorus load removal projects. The evaluation shall be based on technical feasibility, as well as economic considerations, and shall consider all reasonable methods of phosphorus removal. If projects are found to be feasible, the district shall immediately pursue the design, funding, and permitting for implementing such projects.

(e) Lake Okeechobee Watershed Protection Program implementation.—The coordinating agencies shall be jointly responsible for implementing the Lake Okeechobee Watershed Protection Program, consistent with the statutory authority and responsibility of each agency. Annual funding priorities shall be jointly established, and the highest priority shall be assigned to programs and projects that address sources that have the highest relative contribution to loading and the greatest potential for reductions needed to meet the total maximum daily loads. In determining funding priorities, the coordinating agencies shall also consider the need for regulatory compliance, the extent to which the program or project is ready to proceed, and the availability of federal matching funds or other nonstate funding, including public-private partnerships. Federal and other nonstate funding shall be maximized to the greatest extent practicable.

(f) Priorities and implementation schedules.—The coordinating agencies are authorized and directed to establish priorities and implementation schedules for the achievement of total maximum daily loads, compliance with the requirements of s. 403.067, and compliance with applicable water quality standards within the waters and watersheds subject to this section.

(4) CALOOSAHATCHEE RIVER WATERSHED PROTECTION PROGRAM AND ST. LUCIE RIVER WATERSHED PROTECTION PROGRAM.—A protection program shall be developed and implemented as specified in this subsection. To protect and restore surface water resources, the program shall address the reduction of pollutant loadings, restoration of natural hydrology, and compliance with applicable state water quality standards. The program shall be achieved through a phased program of implementation. In addition, pollutant load reductions based upon adopted total maximum daily loads established in accordance with s. 403.067 shall serve as a program objective. In the development and administration of the program, the coordinating agencies shall maximize opportunities provided by federal and local government cost-sharing programs and opportunities for partnerships with the private sector and local government. The program shall include a goal for salinity envelopes and freshwater inflow targets for the estuaries based upon existing research and documentation. The goal may be revised as new information is available. This goal shall seek to reduce the frequency and duration of undesirable salinity ranges while meeting the other water-related needs of the region, including water supply and flood protection, while recognizing the extent to which water inflows are within the control and jurisdiction of the district.

(a) Caloosahatchee River Watershed Protection Plan.—The district, in cooperation with the other coordinating agencies, Lee County, and affected counties and municipalities, shall complete a River Watershed Protection Plan in accordance with this subsection. The Caloosahatchee River Watershed Protection Plan shall identify the geographic extent of the watershed, be coordinated as needed with the plans developed pursuant to paragraph (3)(a) and paragraph (c) of this subsection, and include the Caloosahatchee River Watershed Construction Project and the Caloosahatchee River Watershed Research and Water Quality Monitoring Program.

1. Caloosahatchee River Watershed Construction Project.—To improve the hydrology, water quality, and aquatic habitats within the watershed, the district shall, no later than January 1, 2012, plan, design, and construct the initial phase of the Watershed Construction Project. In doing so, the district shall:

a. Develop and designate the facilities to be constructed to achieve stated goals and objectives of the Caloosahatchee River Watershed Protection Plan.

b. Conduct scientific studies that are necessary to support the design of the Caloosahatchee River Watershed Construction Project facilities.

c. Identify the size and location of all such facilities.

d. Provide a construction schedule for all such facilities, including the sequencing and specific timeframe for construction of each facility.

e. Provide a schedule for the acquisition of lands or sufficient interests necessary to achieve the construction schedule.

f. Provide a schedule of costs and benefits associated with each construction project and identify funding sources.

g. To ensure timely implementation, coordinate the design, scheduling, and sequencing of project facilities with the coordinating agencies, Lee County, other affected counties and municipalities, and other affected parties.

2. Caloosahatchee River Watershed Research and Water Quality Monitoring Program.—The district, in cooperation with the other coordinating agencies and local governments, shall implement a Caloosahatchee River Watershed Research and Water Quality Monitoring Program that builds upon the district’s existing research program and that is sufficient to carry out, comply with, or assess the plans, programs, and other responsibilities created by this subsection. The program shall also conduct an assessment of the water volumes and timing from Lake Okeechobee and the Caloosahatchee River watershed and their relative contributions to the timing and volume of water delivered to the estuary.

(b) Caloosahatchee River Watershed Basin Management Action Plans.—The basin management action plans adopted pursuant to s. 403.067 for the Caloosahatchee River watershed shall be the Caloosahatchee River Watershed Pollutant Control Program. The plans shall be designed to be a multifaceted approach to reducing pollutant loads by improving the management of pollutant sources within the Caloosahatchee River watershed through implementation of regulations and best management practices, development and implementation of improved best management practices, improvement and restoration of the hydrologic function of natural and managed systems, and utilization of alternative technologies for pollutant reduction, such as cost-effective biologically based, hybrid wetland/chemical and other innovative nutrient control technologies. As provided in s. 403.067(7)(a)6., the Caloosahatchee River Watershed Basin Management Action Plans must include milestones for implementation and water quality improvement, and an associated water quality monitoring component sufficient to evaluate whether reasonable progress in pollutant load reductions is being achieved over time. An assessment of progress toward these milestones shall be conducted every 5 years and shall be provided to the Governor, the President of the Senate, and the Speaker of the House of Representatives. Revisions to the plans shall be made, as appropriate, as a result of each 5-year review. Revisions to the basin management action plans shall be made by the department in cooperation with the basin stakeholders. Revisions to best management practices or other measures must follow the procedures set forth in s. 403.067(7)(c)4. Revised basin management action plans must be adopted pursuant to s. 403.067(7)(a)5. The department shall develop an implementation schedule establishing 5-year, 10-year, and 15-year measurable milestones and targets to achieve the total maximum daily load no more than 20 years after adoption of the plan. The initial implementation schedule shall be used to provide guidance for planning and funding purposes and is exempt from chapter 120. Upon the first 5-year review, the implementation schedule shall be adopted as part of the plans. If achieving the total maximum daily load within 20 years is not practicable, the implementation schedule must contain an explanation of the constraints that prevent achievement of the total maximum daily load within 20 years, an estimate of the time needed to achieve the total maximum daily load, and additional 5-year measurable milestones, as necessary. The coordinating agencies shall facilitate the use of federal programs that offer opportunities for water quality treatment, including preservation, restoration, or creation of wetlands on agricultural lands.

1. Nonpoint source best management practices consistent with s. 403.067, designed to achieve the objectives of the Caloosahatchee River Watershed Protection Program, shall be implemented on an expedited basis. The coordinating agencies may develop an intergovernmental agreement with local governments to implement the nonagricultural, nonpoint source best management practices within their respective geographic boundaries.

2. This subsection does not preclude the department or the district from requiring compliance with water quality standards, adopted total maximum daily loads, or current best management practices requirements set forth in any applicable regulatory program authorized by law for the purpose of protecting water quality. This subsection applies only to the extent that it does not conflict with any rules adopted by the department or district which are necessary to maintain a federally delegated or approved program.

3. Projects that make use of private lands, or lands held in trust for Indian tribes, to reduce pollutant loadings or concentrations within a basin, or that reduce the volume of harmful discharges by one or more of the following methods: restoring the natural hydrology of the basin, restoring wildlife habitat or impacted wetlands, reducing peak flows after storm events, or increasing aquifer recharge, are eligible for grants available under this section from the coordinating agencies.

4. The Caloosahatchee River Watershed Basin Management Action Plans shall require assessment of current water management practices within the watershed and shall require development of recommendations for structural, nonstructural, and operational improvements. Such recommendations shall consider and balance water supply, flood control, estuarine salinity, aquatic habitat, and water quality considerations.

5. The department may not authorize the disposal of domestic wastewater biosolids within the Caloosahatchee River watershed unless the applicant can affirmatively demonstrate that the nutrients in the biosolids will not add to nutrient loadings in the watershed. This demonstration shall be based on achieving a net balance between nutrient imports relative to exports on the permitted application site. Exports shall include only nutrients removed from the watershed through products generated on the permitted application site. This prohibition does not apply to Class AA biosolids that are marketed and distributed as fertilizer products in accordance with department rule.

6. The Department of Health shall require all entities disposing of septage within the Caloosahatchee River watershed to develop and submit to that agency an agricultural use plan that limits applications based upon nutrient loading consistent with any basin management action plan adopted pursuant to s. 403.067.

7. The Department of Agriculture and Consumer Services shall require entities within the Caloosahatchee River watershed which land-apply animal manure to develop a resource management system level conservation plan, according to United States Department of Agriculture criteria, which limit such application. Such rules shall include criteria and thresholds for the requirement to develop a conservation or nutrient management plan, requirements for plan approval, site inspection requirements, and recordkeeping requirements.

8. The district shall initiate rulemaking to provide for a monitoring program for nonpoint source dischargers required to monitor water quality pursuant to s. 403.067(7)(b)2.g. or (c)3. The results of such monitoring must be reported to the coordinating agencies.

(c) St. Lucie River Watershed Protection Plan.—The district, in cooperation with the other coordinating agencies, Martin County, and affected counties and municipalities shall complete a plan in accordance with this subsection. The St. Lucie River Watershed Protection Plan shall identify the geographic extent of the watershed, be coordinated as needed with the plans developed pursuant to paragraph (3)(a) and paragraph (a) of this subsection, and include the St. Lucie River Watershed Construction Project and St. Lucie River Watershed Research and Water Quality Monitoring Program.

1. St. Lucie River Watershed Construction Project.—To improve the hydrology, water quality, and aquatic habitats within the watershed, the district shall, no later than January 1, 2012, plan, design, and construct the initial phase of the Watershed Construction Project. In doing so, the district shall:

a. Develop and designate the facilities to be constructed to achieve stated goals and objectives of the St. Lucie River Watershed Protection Plan.

b. Identify the size and location of all such facilities.

c. Provide a construction schedule for all such facilities, including the sequencing and specific timeframe for construction of each facility.

d. Provide a schedule for the acquisition of lands or sufficient interests necessary to achieve the construction schedule.

e. Provide a schedule of costs and benefits associated with each construction project and identify funding sources.

f. To ensure timely implementation, coordinate the design, scheduling, and sequencing of project facilities with the coordinating agencies, Martin County, St. Lucie County, other interested parties, and other affected local governments.

2. St. Lucie River Watershed Research and Water Quality Monitoring Program.—The district, in cooperation with the other coordinating agencies and local governments, shall establish a St. Lucie River Watershed Research and Water Quality Monitoring Program that builds upon the district’s existing research program and that is sufficient to carry out, comply with, or assess the plans, programs, and other responsibilities created by this subsection. The district shall also conduct an assessment of the water volumes and timing from Lake Okeechobee and the St. Lucie River watershed and their relative contributions to the timing and volume of water delivered to the estuary.

(d) St. Lucie River Watershed Basin Management Action Plan.—The basin management action plan for the St. Lucie River watershed adopted pursuant to s. 403.067 shall be the St. Lucie River Watershed Pollutant Control Program and shall be designed to be a multifaceted approach to reducing pollutant loads by improving the management of pollutant sources within the St. Lucie River watershed through implementation of regulations and best management practices, development and implementation of improved best management practices, improvement and restoration of the hydrologic function of natural and managed systems, and use of alternative technologies for pollutant reduction, such as cost-effective biologically based, hybrid wetland/chemical and other innovative nutrient control technologies. As provided in s. 403.067(7)(a)6., the St. Lucie River Watershed Basin Management Action Plan must include milestones for implementation and water quality improvement, and an associated water quality monitoring component sufficient to evaluate whether reasonable progress in pollutant load reductions is being achieved over time. An assessment of progress toward these milestones shall be conducted every 5 years and shall be provided to the Governor, the President of the Senate, and the Speaker of the House of Representatives. Revisions to the plan shall be made, as appropriate, as a result of each 5-year review. Revisions to the basin management action plan shall be made by the department in cooperation with the basin stakeholders. Revisions to best management practices or other measures must follow the procedures set forth in s. 403.067(7)(c)4. Revised basin management action plans must be adopted pursuant to s. 403.067(7)(a)5. The department shall develop an implementation schedule establishing 5-year, 10-year, and 15-year measurable milestones and targets to achieve the total maximum daily load no more than 20 years after adoption of the plan. The initial implementation schedule shall be used to provide guidance for planning and funding purposes and is exempt from chapter 120. Upon the first 5-year review, the implementation schedule shall be adopted as part of the plan. If achieving the total maximum daily load within 20 years is not practicable, the implementation schedule must contain an explanation of the constraints that prevent achievement of the total maximum daily load within 20 years, an estimate of the time needed to achieve the total maximum daily load, and additional 5-year measurable milestones, as necessary. The coordinating agencies shall facilitate the use of federal programs that offer opportunities for water quality treatment, including preservation, restoration, or creation of wetlands on agricultural lands.

1. Nonpoint source best management practices consistent with s. 403.067, designed to achieve the objectives of the St. Lucie River Watershed Protection Program, shall be implemented on an expedited basis. The coordinating agencies may develop an intergovernmental agreement with local governments to implement the nonagricultural nonpoint source best management practices within their respective geographic boundaries.

2. This subsection does not preclude the department or the district from requiring compliance with water quality standards, adopted total maximum daily loads, or current best management practices requirements set forth in any applicable regulatory program authorized by law for the purpose of protecting water quality. This subsection applies only to the extent that it does not conflict with any rules adopted by the department or district which are necessary to maintain a federally delegated or approved program.

3. Projects that make use of private lands, or lands held in trust for Indian tribes, to reduce pollutant loadings or concentrations within a basin, or that reduce the volume of harmful discharges by one or more of the following methods: restoring the natural hydrology of the basin, restoring wildlife habitat or impacted wetlands, reducing peak flows after storm events, or increasing aquifer recharge, are eligible for grants available under this section from the coordinating agencies.

4. The St. Lucie River Watershed Basin Management Action Plan shall require assessment of current water management practices within the watershed and shall require development of recommendations for structural, nonstructural, and operational improvements. Such recommendations shall consider and balance water supply, flood control, estuarine salinity, aquatic habitat, and water quality considerations.

5. The department may not authorize the disposal of domestic wastewater biosolids within the St. Lucie River watershed unless the applicant can affirmatively demonstrate that the nutrients in the biosolids will not add to nutrient loadings in the watershed. This demonstration shall be based on achieving a net balance between nutrient imports relative to exports on the permitted application site. Exports shall include only nutrients removed from the St. Lucie River watershed through products generated on the permitted application site. This prohibition does not apply to Class AA biosolids that are marketed and distributed as fertilizer products in accordance with department rule.

6. The Department of Health shall require all entities disposing of septage within the St. Lucie River watershed to develop and submit to that agency an agricultural use plan that limits applications based upon nutrient loading consistent with any basin management action plan adopted pursuant to s. 403.067.

7. The Department of Agriculture and Consumer Services shall initiate rulemaking requiring entities within the St. Lucie River watershed which land-apply animal manure to develop a resource management system level conservation plan, according to United States Department of Agriculture criteria, which limit such application. Such rules shall include criteria and thresholds for the requirement to develop a conservation or nutrient management plan, requirements for plan approval, site inspection requirements, and recordkeeping requirements.

8. The district shall initiate rulemaking to provide for a monitoring program for nonpoint source dischargers required to monitor water quality pursuant to s. 403.067(7)(b)2.g. or (c)3. The results of such monitoring must be reported to the coordinating agencies.

(e) River Watershed Protection Plan implementation.—The coordinating agencies shall be jointly responsible for implementing the River Watershed Protection Plans, consistent with the statutory authority and responsibility of each agency. Annual funding priorities shall be jointly established, and the highest priority shall be assigned to programs and projects that have the greatest potential for achieving the goals and objectives of the plans. In determining funding priorities, the coordinating agencies shall also consider the need for regulatory compliance, the extent to which the program or project is ready to proceed, and the availability of federal or local government matching funds. Federal and other nonstate funding shall be maximized to the greatest extent practicable.

(f) Evaluation.—Beginning March 1, 2020, and every 5 years thereafter, concurrent with the updates of the basin management action plans adopted pursuant to s. 403.067, the department, in cooperation with the other coordinating agencies, shall conduct an evaluation of any pollutant load reduction goals, as well as any other specific objectives and goals, as stated in the River Watershed Protection Programs. The district shall identify modifications to facilities of the River Watershed Construction Projects, as appropriate, or any other elements of the River Watershed Protection Programs. The evaluation shall be included in the annual progress report submitted pursuant to this section.

(g) Priorities and implementation schedules.—The coordinating agencies are authorized and directed to establish priorities and implementation schedules for the achievement of total maximum daily loads, the requirements of s. 403.067, and compliance with applicable water quality standards within the waters and watersheds subject to this section.

(5) ADOPTION AND IMPLEMENTATION OF TOTAL MAXIMUM DAILY LOADS AND DEVELOPMENT OF BASIN MANAGEMENT ACTION PLANS.—The department is directed to expedite development and adoption of total maximum daily loads for the Caloosahatchee River and estuary. The department is further directed to propose for final agency action total maximum daily loads for nutrients in the tidal portions of the Caloosahatchee River and estuary. The department shall initiate development of basin management action plans for Lake Okeechobee, the Caloosahatchee River watershed and estuary, and the St. Lucie River watershed and estuary as provided in s. 403.067 as follows:

(a) Basin management action plans shall be developed as soon as practicable as determined necessary by the department to achieve the total maximum daily loads established for the Lake Okeechobee watershed and the estuaries.

(b) The Phase II technical plan development pursuant to paragraph (3)(a), and the River Watershed Protection Plans developed pursuant to paragraphs (4)(a) and (c), shall provide the basis for basin management action plans developed by the department.

(c) As determined necessary by the department to achieve the total maximum daily loads, additional or modified projects or programs that complement those in the legislatively ratified plans may be included during the development of the basin management action plan.

(d) As provided in s. 403.067, management strategies and pollution reduction requirements set forth in a basin management action plan subject to permitting by the department under subsection (7) must be completed pursuant to the schedule set forth in the basin management action plan, as amended. The implementation schedule may extend beyond the 5-year permit term.

(e) As provided in s. 403.067, management strategies and pollution reduction requirements set forth in a basin management action plan for a specific pollutant of concern are not subject to challenge under chapter 120 at the time they are incorporated, in an identical form, into a department or district issued permit or a permit modification issued in accordance with subsection (7).

(6) ANNUAL PROGRESS REPORT.—Each March 1 the district, in cooperation with the other coordinating agencies, shall report on implementation of this section as part of the consolidated annual report required in s. 373.036(7). The annual report shall include a summary of the conditions of the hydrology, water quality, and aquatic habitat in the northern Everglades based on the results of the Research and Water Quality Monitoring Programs, the status of the Lake Okeechobee Watershed Construction Project, the status of the Caloosahatchee River Watershed Construction Project, and the status of the St. Lucie River Watershed Construction Project. In addition, the report shall contain an annual accounting of the expenditure of funds from the Save Our Everglades Trust Fund. At a minimum, the annual report shall provide detail by program and plan, including specific information concerning the amount and use of funds from federal, state, or local government sources. In detailing the use of these funds, the district shall indicate those designated to meet requirements for matching funds. The district shall prepare the report in cooperation with the other coordinating agencies and affected local governments. The department shall report on the status of the Lake Okeechobee Basin Management Action Plan, the Caloosahatchee River Watershed Basin Management Action Plan, and the St. Lucie River Watershed Basin Management Action Plan. The Department of Agriculture and Consumer Services shall report on the status of the implementation of the agricultural nonpoint source best management practices, including an implementation assurance report summarizing survey responses and response rates, site inspections, and other methods used to verify implementation of and compliance with best management practices in the Lake Okeechobee, Caloosahatchee River, and St. Lucie River watersheds.

(7) LAKE OKEECHOBEE PROTECTION PERMITS.—

(a) The Legislature finds that the Lake Okeechobee Watershed Protection Program will benefit Lake Okeechobee and downstream receiving waters and is in the public interest. The Lake Okeechobee Watershed Construction Project and structures discharging into or from Lake Okeechobee shall be constructed, operated, and maintained in accordance with this section.

(b) Permits obtained pursuant to this section are in lieu of all other permits under this chapter or chapter 403, except those issued under s. 403.0885, if applicable. Additional permits are not required for the Lake Okeechobee Watershed Construction Project, or structures discharging into or from Lake Okeechobee, if such project or structures are permitted under this section. Construction activities related to implementation of the Lake Okeechobee Watershed Construction Project may be initiated before final agency action, or notice of intended agency action, on any permit from the department under this section.

(c)1. Owners or operators of existing structures which discharge into or from Lake Okeechobee that were subject to Department Consent Orders 91-0694, 91-0705, 91-0706, 91-0707, and RT50-205564 and that are subject to s. 373.4592(4)(a) do not require a permit under this section and shall be governed by permits issued under ss. 373.413 and 373.416 and the Lake Okeechobee Basin Management Action Plan adopted pursuant to s. 403.067.

2. For the purposes of this paragraph, owners and operators of existing structures which are subject to s. 373.4592(4)(a) and which discharge into or from Lake Okeechobee shall be deemed in compliance with this paragraph if they are in full compliance with the conditions of permits under chapter 40E-63, Florida Administrative Code.

3. By January 1, 2017, the district shall submit to the department a complete application for a permit modification to the Lake Okeechobee structure permits to incorporate proposed changes necessary to ensure that discharges through the structures covered by this permit are consistent with the basin management action plan adopted pursuant to s. 403.067.

(d) The department shall require permits for district regional projects that are part of the Lake Okeechobee Watershed Construction Project. However, projects that qualify as exempt pursuant to s. 373.406 do not require permits under this section. Such permits shall be issued for a term of 5 years upon the demonstration of reasonable assurances that:

1. District regional projects that are part of the Lake Okeechobee Watershed Construction Project shall achieve the design objectives for phosphorus required in subparagraph (3)(a)1.;

2. For water quality standards other than phosphorus, the quality of water discharged from the facility is of equal or better quality than the inflows;

3. Discharges from the facility do not pose a serious danger to public health, safety, or welfare; and

4. Any impacts on wetlands or state-listed species resulting from implementation of that facility of the Lake Okeechobee Construction Project are minimized and mitigated, as appropriate.

(e) At least 60 days before the expiration of any permit issued under this section, the permittee may apply for a renewal thereof for a period of 5 years.

(f) Permits issued under this section may include any standard conditions provided by department rule which are appropriate and consistent with this section.

(g) Permits issued under this section may be modified, as appropriate, upon review and approval by the department.

(8) RESTRICTIONS ON WATER DIVERSIONS.—The South Florida Water Management District shall not divert waters to the St. Lucie River, the Indian River estuary, the Caloosahatchee River or its estuary, or the Everglades National Park, in such a way that the state water quality standards are violated, that the nutrients in such diverted waters adversely affect indigenous vegetation communities or wildlife, or that fresh waters diverted to the St. Lucie River or the Caloosahatchee or Indian River estuaries adversely affect the estuarine vegetation or wildlife, unless the receiving waters will biologically benefit by the diversion. However, diversion is permitted when an emergency is declared by the water management district, if the Secretary of Environmental Protection concurs.

(9) PRESERVATION OF PROVISIONS RELATING TO THE EVERGLADES.—Nothing in this section shall be construed to modify any provision of s. 373.4592.

(10) RIGHTS OF SEMINOLE TRIBE OF FLORIDA.—Nothing in this section is intended to diminish or alter the governmental authority and powers of the Seminole Tribe of Florida, or diminish or alter the rights of that tribe, including, but not limited to, rights under the water rights compact among the Seminole Tribe of Florida, the state, and the South Florida Water Management District as enacted by Pub. L. No. 100-228, 101 Stat. 1556, and chapter 87-292, Laws of Florida, and codified in s. 285.165, and rights under any other agreement between the Seminole Tribe of Florida and the state or its agencies. No land of the Seminole Tribe of Florida shall be used for water storage or stormwater treatment without the consent of the tribe.

(11) RELATIONSHIP TO STATE WATER QUALITY STANDARDS.—Nothing in this section shall be construed to modify any existing state water quality standard or to modify the provisions of s. 403.067(6) and (7)(a).

(12) RULES.—The governing board of the district is authorized to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section.

(13) PRESERVATION OF AUTHORITY.—Nothing in this section shall be construed to restrict the authority otherwise granted to agencies pursuant to this chapter and chapter 403, and provisions of this section shall be deemed supplemental to the authority granted to agencies pursuant to this chapter and chapter 403.

History.—s. 6, ch. 87-97; s. 274, ch. 94-356; s. 1011, ch. 95-148; s. 189, ch. 99-245; s. 1, ch. 2000-130; s. 6, ch. 2001-172; s. 1, ch. 2001-193; s. 3, ch. 2002-165; s. 42, ch. 2002-296; s. 1, ch. 2005-29; s. 14, ch. 2005-36; s. 7, ch. 2005-166; s. 14, ch. 2005-291; s. 4, ch. 2007-191; s. 3, ch. 2007-253; s. 87, ch. 2008-4; s. 1, ch. 2013-146; s. 39, ch. 2014-218; s. 15, ch. 2016-1.



373.4596 - State compliance with stormwater management programs.

373.4596 State compliance with stormwater management programs.—The state, through the Department of Management Services, the Department of Transportation, and other agencies, shall construct, operate, and maintain buildings, roads, and other facilities it owns, leases, or manages to fully comply with state, water management district, and local government stormwater management programs.

History.—s. 40, ch. 89-279; s. 298, ch. 92-279; s. 55, ch. 92-326.



373.4597 - The Geneva Freshwater Lens Protection Act.

373.4597 The Geneva Freshwater Lens Protection Act.—

(1) The Legislature finds that the Geneva Freshwater Lens, a single source water supply, is a unique and valuable water resource for the citizens of northeast Seminole County and, in general, to the citizens of this state and that the lens is a precious natural resource system vital to the health and diversity of the regional ecosystem. It is the intent of the Legislature that this resource be protected for future generations of citizens of this state and that the St. Johns River Water Management District implement the laws of this state and administrative rules of the district to that end.

(2) The recharge area of the Geneva Freshwater Lens shall be delineated by rule by the St. Johns River Water Management District, to be based on the 20-foot (NGVD) contour of the recharge area prior to development, using a static line and based on the quadrangle maps referenced in the United States Geological Survey Report titled “Water Resources Investigation 86-4078.”

(3) The Legislature hereby directs the appropriate state agencies to implement, by December 1, 1995, recommendations of the Geneva Freshwater Lens Task Force that do not require rule amendments. The Legislature directs such agencies to act, by July 1, 1996, upon recommendations of the task force that require rule amendments, unless otherwise noted in the report. The requirements of this bill related to actions to be taken by appropriate state agencies shall not require expenditures to be made by the government of Seminole County. The St. Johns River Water Management District shall continue to implement the recommendations contained in the Geneva Freshwater Lens Task Force report to the Legislature.

History.—s. 2, ch. 95-377.



373.461 - Lake Apopka improvement and management.

373.461 Lake Apopka improvement and management.—

(1) FINDINGS AND INTENT.—

(a) The Legislature has expressed its intent that economically and technically feasible methods be developed to restore the Lake Apopka Basin through the Lake Apopka Restoration Act and the Surface Water Improvement and Management Act. It is the Legislature’s intent to enhance and accelerate the restoration process begun by those previous acts of the Legislature.

(b) Technical studies have determined that substantial reductions in or elimination of phosphorus in farm discharges to Lake Apopka will be necessary in order to improve water quality and restore the lake to Class III standards.

(c) Acquisition of the lands in agricultural production which discharge phosphorus to Lake Apopka, and their related facilities, would serve the public interest by eliminating the impacts of introduction of phosphorus from these sources into the lake. It is the Legislature’s intent that a fair and equitable program of acquisition of the lands necessary to achieve the purposes of this section be implemented.

(d) The Legislature finds that time is of the essence and that a complete purchase of properties described in this section should be accomplished in an accelerated and economical manner.

(e) It is the Legislature’s intent to provide a process for development of phosphorus discharge limitations that will bring such discharges into compliance with state water quality standards and to provide for interim phosphorus abatement measures designed to further reduce phosphorus discharges from the Zellwood Drainage and Water Control District, which is the largest agricultural entity within the Lake Apopka Basin, unless both of the timeframes specified in paragraph (4)(a) regarding purchase agreements and completion of purchases are met. The Legislature finds that it is in the public interest to jointly share in the cost of implementing such interim phosphorus reduction measures with Zellwood.

(f) A. Duda and Sons, Inc., has implemented phosphorus treatment and has worked cooperatively with the district to meet applicable water quality standards. An existing settlement agreement outlines treatment measures that should satisfy all discharge limitations and criteria.

(2) DEFINITIONS.—As used in this section:

(a) “District” means the St. Johns River Water Management District.

(b) “Phosphorus criterion” means a numeric interpretation for phosphorus of the Class III narrative nutrient criterion.

(c) “Stormwater management system” has the meaning set forth in s. 373.403(10).

(d) “Zellwood” means the Zellwood Drainage and Water Control District as it is described in chapter 20715, Laws of Florida.

(3) PHOSPHORUS CRITERION AND DISCHARGE LIMITATIONS FOR LAKE APOPKA.—

(a) In the event the district does not adopt a rule establishing a phosphorus criterion for Lake Apopka by January 1997, the phosphorus criterion for the lake shall be 55 parts per billion (ppb).

(b) The district shall adopt by rule discharge limitations for all permits issued by the district for discharges into Lake Apopka, the Lake Level Canal, and the McDonald Canal.

(4) CONSTRUCTION OF STORMWATER MANAGEMENT SYSTEMS.—

(a) It is the intent of the Legislature that construction of stormwater management facilities to store, treat, and recycle Zellwood’s agricultural stormwater runoff will be necessary during the interim period while discharge limitations are being established for Lake Apopka, unless both of the following conditions are met:

1. Agreements to purchase all the lands within Zellwood are executed by September 30, 1997, or a later execution deadline established by the United States for such agreements before reallocation of Commodity Credit Corporation funds made available to acquire wetland reserve program conservation easements within the Lake Apopka Partnership Project area; and

2. All such purchases are completed pursuant to the terms of such agreements.

The Legislature finds that it is in the public interest for state, regional, and local revenue sources to be used along with Zellwood’s revenue sources to finance the costs of acquiring land and constructing such facilities. One-third of the cost of the facilities shall be contributed by Zellwood, one-third by the state, and one-third by the district.

(b) Consistent with the funding formula outlined in paragraph (a), the state will provide up to $2 million, with the same amount being committed by both Zellwood and the district, for a total of $6 million. These funds shall be used for the purpose of acquiring the necessary land for and constructing a stormwater management facility, not to exceed 600 acres in total size, for Zellwood’s farm runoff, together with the necessary pumps and other infrastructure associated with such facilities, provided that Zellwood’s contribution shall be used for project purposes other than acquiring land.

(c) The district shall be responsible for design of the facilities and for acquiring any necessary interest in land for the facilities. Zellwood will be responsible for construction of the facilities in accordance with the district’s design. The district will administer the funds provided for under this section. No later than September 30, 1997, the district and Zellwood will develop an agreement regarding dispersal of funds for construction of the facilities which shall take into account the financing mechanisms available to the parties. Zellwood shall not be required to assess more than $25 per acre per year in financing its share of the stormwater management facility. However, it must provide its one-third share of the funding within the timeframes outlined for construction of the stormwater construction facility outlined in this section.

(d) Construction of the stormwater retention and treatment facilities provided for in this section shall begin within 90 days after acquisition of interests in land necessary for the facilities and the district’s delivery of the design of the facilities to Zellwood, and shall be completed within 1 year thereafter. After completion of the facilities, Zellwood shall be responsible for operation and maintenance so long as the facilities are used by Zellwood.

(e) The district may, as appropriate, alter or modify the design of the facility to reduce the cost of the acquisition and construction of the facility if lands presently in production within Zellwood are acquired pursuant to subsection (5) before construction of the facility. The district shall have the flexibility to adjust these dates due to any unforeseen circumstances such as, and not limited to, acts of God, delays due to litigation by outside parties, or unnecessary or unforeseen permitting or construction delays.

(f) The district and Zellwood shall give preferential consideration to the hiring of agricultural workers displaced as a result of the Lake Apopka Restoration Act, consistent with their qualifications and abilities, for the construction and operation of the stormwater facility.

(5) PURCHASE OF AGRICULTURAL LANDS.—

(a) The Legislature finds that it is in the public interest of the state to acquire lands in agricultural production, along with their related facilities, which contribute, directly or indirectly, to phosphorus discharges to Lake Apopka, for the purpose of improving water quality in Lake Apopka. These lands consist of those farming entities on Lake Apopka having consent and settlement agreements with the district and those sand land farms discharging indirectly to Lake Apopka through Lake Level Canal, Apopka-Beauclair Canal, or McDonald Canal. The district is granted the power of eminent domain on those properties.

(b) In determining the fair market value of lands to be purchased from willing sellers, all appraisals of such lands may consider income from the use of the property for farming and, for this purpose, such income shall be deemed attributable to the real estate.

(c) The district shall explore the availability of funding from all sources, including any federal, state, regional, and local land acquisition funding programs, to purchase the agricultural lands described in paragraph (a). It is the Legislature’s intent that, if such funding sources can be identified, acquisition of the lands described in paragraph (a) may be undertaken by the district to purchase these properties from willing sellers. However, the purchase price paid for acquisition of such lands that were in active cultivation during 1996 may not exceed the highest appraisal obtained by the district for these lands from a state-certified general appraiser following the standards of professional practice established by rule of the Florida Real Estate Appraisal Board, including standards for the development or communication of a real estate appraisal. This maximum purchase price limitation may not include, nor be applicable to, that portion of the purchase price attributable to consideration of income described in paragraph (b), or that portion attributable to related facilities, or closing costs.

(d) In connection with successful acquisition of any of the lands described in this section which are not needed for stormwater management facilities, the district shall give the seller the option to lease the land for a period not to exceed 5 years, at a fair market lease value for similar agricultural lands. Proceeds derived from such leases shall be used to offset the cost of acquiring the land.

(e) If all the lands within Zellwood are purchased in accordance with this section prior to expiration of the consent agreement between Zellwood and the district, Zellwood shall be reimbursed for any costs described in subsection (4).

(f)1. Tangible personal property acquired by the district as part of related facilities pursuant to this section, and classified as surplus by the district, shall be sold by the Department of Management Services. The Department of Management Services shall deposit the proceeds of such sale in the Economic Development Trust Fund in the Department of Economic Opportunity. The proceeds shall be used for the purpose of providing economic and infrastructure development in portions of northwestern Orange County and east central Lake County which will be adversely affected economically due to the acquisition of lands pursuant to this subsection.

2. The Department of Economic Opportunity shall, upon presentation of the appropriate documentation justifying expenditure of the funds deposited pursuant to this paragraph, pay any obligation for which it has sufficient funds from the proceeds of the sale of tangible personal property and which meets the limitations specified in paragraph (g). The authority of the Department of Economic Opportunity to expend such funds shall expire 5 years from the effective date of this paragraph. Such expenditures may occur without future appropriation from the Legislature.

3. Funds deposited under this paragraph may not be used for any purpose other than those enumerated in paragraph (g).

(g)1. The proceeds of sale of tangible personal property authorized by paragraph (f) shall be distributed as follows: 60 percent to Orange County; 25 percent to the City of Apopka; and 15 percent to Lake County.

2. Such proceeds shall be used to implement the redevelopment plans adopted by the Orange County Board of County Commissioners, Apopka City Commission, and Lake County Board of County Commissioners.

3. Of the total proceeds, the Orange County Board of County Commissioners, Apopka City Commission, and Lake County Board of County Commissioners, may not expend more than:

a. Twenty percent for labor force training related to the redevelopment plan;

b. Thirty-three percent for financial or economic incentives for business location or expansion in the redevelopment area; and

c. Four percent for administration, planning, and marketing the redevelopment plan.

4. The Orange County Board of County Commissioners, Apopka City Commission, and Lake County Board of County Commissioners must spend those revenues not expended under subparagraph 3. for infrastructure needs necessary for the redevelopment plan.

(6) EXISTING CONSENT OR SETTLEMENT AGREEMENTS PRESERVED.—Except to the extent specifically modified in this section, the district’s existing consent or settlement agreements with A. Duda and Sons, Inc., and Zellwood, including requirements regarding compliance with any discharge limitations established for Lake Apopka, shall remain in effect.

(7) APPLICABILITY OF LAWS AND WATER QUALITY STANDARDS; AUTHORITY OF DISTRICT AND DEPARTMENT.—Except as otherwise provided in this section, nothing in this section shall be construed:

(a) As altering any applicable state water quality standards, laws, or district or department rules; or

(b) To restrict the authority otherwise granted the department and the district pursuant to this chapter or chapter 403. The provisions of this section shall be deemed supplemental to the authority granted pursuant to this chapter and chapter 403.

History.—s. 1, ch. 96-207; s. 3, ch. 97-81; s. 5, ch. 2000-153; s. 52, ch. 2000-158; s. 1, ch. 2012-61; s. 57, ch. 2012-96.



373.467 - The Harris Chain of Lakes Restoration Council.

373.467 The Harris Chain of Lakes Restoration Council.—There is created within the St. Johns River Water Management District, with assistance from the Fish and Wildlife Conservation Commission and the Lake County Water Authority, the Harris Chain of Lakes Restoration Council.

(1)(a) The council shall consist of nine voting members which shall include a representative of waterfront property owners, a representative of the sport fishing industry, a person with experience in environmental science or regulation, a person with training in biology or another scientific discipline, an attorney, a physician, an engineer, and two residents of the county who are not required to meet any additional qualifications for membership, each to be appointed by the Lake County legislative delegation. The Lake County legislative delegation may waive the qualifications for membership on a case-by-case basis if good cause is shown. A person serving on the council may not be appointed to a council, board, or commission of any council advisory group agency. The council members shall serve as advisors to the governing board of the St. Johns River Water Management District. The council is subject to chapters 119 and 120.

(b) There shall be an advisory group to the council which shall consist of one representative each from the St. Johns River Water Management District, the Department of Environmental Protection, the Department of Transportation, the Fish and Wildlife Conservation Commission, the Lake County Water Authority, the United States Army Corps of Engineers, and the University of Florida, each of whom shall be appointed by his or her respective agency, and each of whom, with the exception of the representatives from the Lake County Water Authority and the University of Florida, shall have had training in biology or another scientific discipline.

(2) Immediately after appointment, the council shall meet and organize by electing a chair, a vice chair, and a secretary, whose terms shall be for 2 years each. Council officers shall not serve consecutive terms. Each council member shall be a voting member.

(3) The council shall meet at the call of its chair, at the request of six of its members, or at the request of the chair of the governing board of the St. Johns River Water Management District. Resignation by a council member, or failure by a council member to attend three consecutive meetings without an excuse approved by the chair, results in a vacancy on the council.

(4) The council shall have the powers and duties to:

(a) Review audits and all data specifically related to lake restoration techniques and sport fish population recovery strategies, including data and strategies for shoreline restoration, sediment control and removal, exotic species management, floating tussock management or removal, navigation, water quality, and fish and wildlife habitat improvement, particularly as they may apply to the Harris Chain of Lakes.

(b) Evaluate whether additional studies are needed.

(c) Explore all possible sources of funding to conduct the restoration activities.

(d) Report to the President of the Senate and the Speaker of the House of Representatives before November 25 of each year on the progress of the Harris Chain of Lakes restoration program and any recommendations for the next fiscal year.

(5) The St. Johns River Water Management District shall provide staff to assist the council in carrying out the provisions of this act.

(6) Members of the council shall receive no compensation for their services, but are entitled to be reimbursed for per diem and travel expenses incurred during execution of their official duties, as provided in s. 112.061. State and federal agencies shall be responsible for the per diem and travel expenses of their respective appointees to the council, and the St. Johns River Water Management District shall be responsible for per diem and travel expenses of other appointees to the council.

History.—s. 1, ch. 2001-246; s. 16, ch. 2016-1.



373.468 - The Harris Chain of Lakes restoration program.

373.468 The Harris Chain of Lakes restoration program.—

(1) The Fish and Wildlife Conservation Commission and the St. Johns River Water Management District, in conjunction with the Department of Environmental Protection, pertinent local governments, and the Harris Chain of Lakes Restoration Council, shall review existing restoration proposals to determine which ones are the most environmentally sound and economically feasible methods of improving the fish and wildlife habitat and natural systems of the Harris Chain of Lakes.

(2) To initiate the Harris Chain of Lakes restoration program recommended by the Harris Chain of Lakes Restoration Council, the Fish and Wildlife Conservation Commission, with assistance from the St. Johns River Water Management District and in consultation and by agreement with the Department of Environmental Protection and pertinent local governments, shall develop tasks to be undertaken by those entities for the enhancement of fish and wildlife habitat. These agencies shall:

(a) Evaluate different methodologies for removing the extensive tussocks and buildup of organic matter along the shoreline and of the aquatic vegetation in the lake.

(b) Conduct any additional studies as recommended by the Harris Chain of Lakes Restoration Council.

(3) Contingent on the Legislature’s appropriating funds for the Harris Chain of Lakes restoration program and in conjunction with financial participation by federal, other state, and local governments, the appropriate agencies shall, through competitive bid, award contracts to implement the activities of the Harris Chain of Lakes restoration program.

(4) The Fish and Wildlife Conservation Commission is authorized to conduct a demonstration restoration project on the Harris Chain of Lakes for the purpose of creating better habitat for fish and wildlife.

History.—ss. 2, 3, ch. 2001-246.






Part V - FINANCE AND TAXATION (ss. 373.470-373.591)

373.470 - Everglades restoration.

373.470 Everglades restoration.—

(1) SHORT TITLE.—This section may be cited as the “Everglades Restoration Investment Act.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Caloosahatchee River Watershed Protection Plan” means the plan developed pursuant to s. 373.4595.

(b) “Comprehensive plan” means the recommended comprehensive plan contained within the “Final Integrated Feasibility Report and Programmatic Environmental Impact Statement, April 1999” and submitted to Congress on July 1, 1999.

(c) “Corps” means the United States Army Corps of Engineers.

(d) “District” means the South Florida Water Management District.

(e) “Keys Wastewater Plan” means the plan prepared by the Monroe County Engineering Division dated November 2007 and submitted to the Florida House of Representatives on December 4, 2007.

(f) “Lake Okeechobee Watershed Protection Plan” means the plan developed pursuant to ss. 373.4595(3)(a) and 373.451-373.459.

(g) “Project” means the Central and Southern Florida Project authorized under the heading “CENTRAL AND SOUTHERN FLORIDA” in s. 203 of the Flood Control Act of 1948 (62 Stat. 1176), and any modification to the project authorized by law.

(h) “Project component” means any structural or operational change, resulting from the comprehensive plan, to the project as it existed and was operated as of January 1, 1999.

(i) “Project implementation report” means the project implementation report as described in the “Final Integrated Feasibility Report and Programmatic Environmental Impact Statement, April 1999” and submitted to Congress on July 1, 1999.

(j) “River Watershed Protection Plans” means the Caloosahatchee River Watershed Protection Plan and the St. Lucie River Watershed Protection Plan as defined in this subsection.

(k) “St. Lucie River Watershed Protection Plan” means the plan developed pursuant to s. 373.4595.

(3) FURTHER ANALYSIS; AGREEMENTS FOR PROJECT COMPONENTS AND ALLOCATION OF PROJECT BENEFITS.—

(a) The Legislature intends to establish a full and equal partnership between the state and federal governments for the implementation of the comprehensive plan.

(b) The comprehensive plan shall be used as a guide and framework for a continuing planning process to:

1. Reflect new scientific knowledge, the results of pilot projects, and the results of new and continuing feasibility studies with the Corps; and

2. Ensure that project components will be implemented to achieve the purposes provided in the Federal Water Resource Development Act of 1996 that include restoring, preserving, and protecting the South Florida ecosystem, providing for the protection of water quality in and the reduction of the loss of fresh water from the Everglades, and providing such features as are necessary to meet the other water-related needs of the region, including flood control, the enhancement of water supplies, and other objectives served by the project.

(c) Prior to executing a project cooperation agreement with the Corps for the construction of a project component, the district, in cooperation with the Corps, shall complete a project implementation report to address the project component’s economic and environmental benefits, engineering feasibility, and other factors provided in s. 373.1501 sufficient to allow the district to obtain approval under s. 373.026. Each project implementation report shall also identify the increase in water supplies resulting from the project component. The additional water supply shall be allocated or reserved by the district under this chapter.

(4) SAVE OUR EVERGLADES TRUST FUND; FUNDS AUTHORIZED FOR DEPOSIT.—The following funds may be deposited into the Save Our Everglades Trust Fund created by s. 373.472 to finance implementation of the comprehensive plan, the Lake Okeechobee Watershed Protection Plan, the River Watershed Protection Plans, and the Keys Wastewater Plan:

(a) Funds described in subsection (5).

(b) Federal funds appropriated by Congress for implementation of the comprehensive plan, the Lake Okeechobee Watershed Protection Plan, or the River Watershed Protection Plans.

(c) Any additional funds appropriated by the Legislature for the purpose of implementing the comprehensive plan, the Lake Okeechobee Watershed Protection Plan, the River Watershed Protection Plans, or the Keys Wastewater Plan.

(d) Gifts designated for implementation of the comprehensive plan, the Lake Okeechobee Watershed Protection Plan, the River Watershed Protection Plans, or the Keys Wastewater Plan from individuals, corporations, or other entities.

(5) SAVE OUR EVERGLADES TRUST FUND SUPPLEMENTED.—

(a) For each year of the 13 consecutive years beginning with fiscal year 2007-2008, state funds may be deposited into the Save Our Everglades Trust Fund created by s. 373.472.

(b) Proceeds of bonds issued under s. 215.619 may be deposited into the Save Our Everglades Trust Fund created under s. 373.472. To enhance flexibility, funds to be deposited into the Save Our Everglades Trust Fund may consist of any combination of state funds and Everglades restoration bonds.

(6) DISTRIBUTIONS FROM SAVE OUR EVERGLADES TRUST FUND.—

(a) Except as provided in paragraphs (d) and (e) and for funds appropriated for debt service, the department shall distribute funds in the Save Our Everglades Trust Fund to the district in accordance with a legislative appropriation and s. 373.026(8)(b). Distribution of funds to the district from the Save Our Everglades Trust Fund shall be equally matched by the cumulative contributions from the district by fiscal year 2019-2020 by providing funding or credits toward project components. The dollar value of in-kind project design and construction work by the district in furtherance of the comprehensive plan and existing interest in public lands needed for a project component are credits towards the district’s contributions.

(b) The department shall distribute funds in the Save Our Everglades Trust Fund to the district in accordance with a legislative appropriation for debt service for Everglades restoration bonds.

(c) To the extent that funds are available, the department may reserve a minimum of $10 million annually from the Save Our Everglades Trust Fund for the purpose of implementation of the River Watershed Protection Plans within the Northern Everglades as identified in s. 373.4595. Distribution of funds from the Save Our Everglades Trust Fund for the implementation of the River Watershed Protection Plans shall be in accordance with paragraph (a) and shall be equally matched by the district and Lee and Martin Counties by fiscal year 2019-2020 by providing funding or credits toward project components. The dollar value of in-kind project design and construction work by the district or the counties in furtherance of the River Watershed Protection Plans and existing interest in public lands needed for a project component are credits towards the district’s and counties’ contributions.

(d) Subject to a specific appropriation to the Department of Agriculture and Consumer Services for the purpose of implementing agricultural nonpoint source controls as identified in s. 373.4595 or the legislatively ratified Lake Okeechobee Watershed Protection Plan and the River Watershed Protection Plans, and upon written request by the Department of Agriculture and Consumer Services for the transfer, the department shall transfer an amount equal to such specific appropriation from the Save Our Everglades Trust Fund to the Department of Agriculture and Consumer Services General Inspection Trust Fund. All interest earned on the investment of funds transferred from the Save Our Everglades Trust Fund to the General Inspection Trust Fund shall be credited to the Save Our Everglades Trust Fund by June 30 of each year.

(e) Subject to specific appropriation, the department shall use moneys from the Save Our Everglades Trust Fund to fund projects identified in the Keys Wastewater Plan. The department may establish requirements, through grant agreements or other contractual arrangements, to ensure the timely construction of projects and expenditure of appropriated funds by the local governments in Monroe County, including, but not limited to, project implementation deadlines, local matching requirements, fair and competitive procurement requirements, and financial tracking requirements.

(7) ANNUAL REPORT.—To provide enhanced oversight of and accountability for the financial commitments established under this section and the progress made in the implementation of the comprehensive plan, the following information must be prepared annually as part of the consolidated annual report required by s. 373.036(7):

(a) The district, in cooperation with the department, shall provide the following information as it relates to implementation of the comprehensive plan:

1. An identification of funds, by source and amount, received by the state and by each local sponsor during the fiscal year.

2. An itemization of expenditures, by source and amount, made by the state and by each local sponsor during the fiscal year.

3. A description of the purpose for which the funds were expended.

4. The unencumbered balance of funds remaining in trust funds or other accounts designated for implementation of the comprehensive plan.

5. A schedule of anticipated expenditures for the next fiscal year.

(b) The department shall prepare a detailed report on all funds expended by the state and credited toward the state’s share of funding for implementation of the comprehensive plan. The report shall include:

1. A description of all expenditures, by source and amount, from the former Conservation and Recreation Lands Trust Fund, the Land Acquisition Trust Fund, the former Preservation 2000 Trust Fund, the Florida Forever Trust Fund, the Save Our Everglades Trust Fund, and other named funds or accounts for the acquisition or construction of project components or other features or facilities that benefit the comprehensive plan.

2. A description of the purposes for which the funds were expended.

3. The unencumbered fiscal-year-end balance that remains in each trust fund or account identified in subparagraph 1.

(c) The district, in cooperation with the department, shall provide a detailed report on progress made in the implementation of the comprehensive plan, including the status of all project components initiated after the effective date of this act or the date of the last report prepared under this subsection, whichever is later.

The information required in paragraphs (a), (b), and (c) shall be provided as part of the consolidated annual report required by s. 373.036(7). The initial report is due by November 30, 2000, and each annual report thereafter is due by March 1.

History.—s. 5, ch. 2000-129; s. 7, ch. 2001-172; s. 4, ch. 2002-261; s. 32, ch. 2002-402; s. 22, ch. 2003-394; s. 15, ch. 2005-36; s. 4, ch. 2007-253; s. 88, ch. 2008-4; s. 2, ch. 2008-49; s. 43, ch. 2015-229.



373.472 - Save Our Everglades Trust Fund.

373.472 Save Our Everglades Trust Fund.—

(1) There is created within the Department of Environmental Protection the Save Our Everglades Trust Fund. Funds in the trust fund shall be expended to implement the comprehensive plan as defined in s. 373.470(2); the Lake Okeechobee Watershed Protection Plan as defined in s. 373.4595(2); the Caloosahatchee River Watershed Protection Plan as defined in s. 373.4595(2); the St. Lucie River Watershed Protection Plan as defined in s. 373.4595(2); the Long-Term Plan as defined in s. 373.4592(2); and the Florida Keys Area of Critical State Concern protection program under ss. 380.05 and 380.0552 to restore and conserve natural systems through the implementation of water management projects, including wastewater management projects identified in the “Keys Wastewater Plan” dated November 2007 and submitted to the Florida House of Representatives on December 4, 2007. The trust fund shall serve as the repository for state, local, and federal project contributions in accordance with s. 373.470(4).

(2) The trust fund is not subject to the service charge described in s. 215.20(1). All income of a revenue nature, including interest or other earnings received or credited by the trust fund, shall be credited to the fund.

(3) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2000-132; s. 5, ch. 2002-261; s. 23, ch. 2003-394; s. 5, ch. 2007-253; s. 89, ch. 2008-4; s. 3, ch. 2008-49; s. 45, ch. 2008-153; s. 11, ch. 2010-4; s. 23, ch. 2013-41; s. 44, ch. 2015-229.



373.501 - Appropriation of funds to water management districts.

373.501 Appropriation of funds to water management districts.—

(1) The department may allocate to the water management districts, from funds appropriated to the department, such sums as may be deemed necessary to defray the costs of the administrative, regulatory, and other activities of the districts. The governing boards shall submit annual budget requests for such purposes to the department, and the department shall consider such budgets in preparing its budget request for the Legislature.

(2) Funds appropriated by the Legislature for the purpose of funding a specific water management district project shall be transferred to the water management district when the proposed project has been reviewed by the secretary of the pertinent state agency and upon receipt of a governing board resolution requesting such funds.

History.—s. 11, part I, ch. 72-299; ss. 5, 25, ch. 73-190; s. 22, ch. 2001-256.

Note.—Former s. 373.066.



373.503 - Manner of taxation.

373.503 Manner of taxation.—

(1) It is the finding of the Legislature that the general regulatory and administrative functions of the districts herein authorized are of general benefit to the people of the state and should fully or in part be financed by general appropriations. Further, it is the finding of the Legislature that water resources programs of particular benefit to limited segments of the population should be financed by those most directly benefited. To those ends, this chapter provides for the establishment of permit application fees and a method of ad valorem taxation to finance the activities of the district.

(2)(a) The Legislature declares that the millage authorized for water management purposes by s. 9(b), Art. VII of the State Constitution shall be levied only by the water management districts set forth in this chapter and intends by this section to prevent any laws which would allow other units of government to levy any portion of said millage. However, this does not preclude such units of government from financing and engaging in water management programs if otherwise authorized by law.

(b) Pursuant to s. 11(a)(21), Art. III of the State Constitution, the Legislature hereby prohibits special laws or general laws of local application pertaining to the allocation of any portion of the millage authorized for water management purposes by s. 9(b), Art. VII of the State Constitution to any unit of government other than those districts established by this chapter.

(c) The authority of the Central and Southern Florida Flood Control District and the Southwest Florida Water Management District to levy ad valorem taxes within the territories specified in chapter 25270, 1949, Laws of Florida, and chapter 61-691, Laws of Florida, respectively, as heretofore amended, shall continue until those districts have authority to levy ad valorem taxes pursuant to this section.

(3) The districts may levy ad valorem taxes on property within the district solely for the purposes of this chapter and of chapter 25270, 1949, Laws of Florida, as amended, and chapter 61-691, Laws of Florida, as amended. If appropriate, taxes levied by each governing board may be separated by the governing board into a millage necessary for the purposes of the district and a millage necessary for financing basin functions specified in s. 373.0695.

(a) Notwithstanding any other general or special law, and subject to subsection (4), the maximum total millage rate for district and basin purposes shall be:

1. Northwest Florida Water Management District: 0.05 mill.

2. Suwannee River Water Management District: 0.75 mill.

3. St. Johns River Water Management District: 0.6 mill.

4. Southwest Florida Water Management District: 1.0 mill.

5. South Florida Water Management District: 0.80 mill.

(b) The apportionment in the South Florida Water Management District shall be a maximum of 40 percent for district purposes and a maximum of 60 percent for basin purposes, respectively.

(c) Within the Southwest Florida Water Management District, the maximum millage assessed for district purposes may not exceed 50 percent of the total authorized millage if there are one or more basins in the district, and the maximum millage assessed for basin purposes may not exceed 50 percent of the total authorized millage.

(4) To ensure that taxes authorized by this chapter continue to be in proportion to the benefits derived by the parcels of real estate within the districts, the Legislature shall annually review the preliminary budget for each district for the next fiscal year as provided in s. 373.535. Based upon the review, the Legislature may enact legislation to set the authorized maximum millage rate or the maximum amount of property tax revenue to be raised by each district in the next fiscal year from the taxes levied.

(5) It is hereby determined that the taxes authorized by this chapter are in proportion to the benefits to be derived by the several parcels of real estate within the districts to which territories are annexed and transferred. It is further determined that the cost of conducting elections within the respective districts or within the transferred or annexed territories, including costs incidental thereto in preparing for such election and in informing the electors of the issues therein, is a proper expenditure of the department, of the respective districts, and of the district to which such territory is or has been annexed or transferred.

(6) Each water management district created under this chapter which does not receive state shared revenues under part II of chapter 218 shall, before January 1 of each year, certify compliance or noncompliance with s. 200.065 to the Department of Financial Services. Specific grounds for noncompliance must be stated in the certification. In its annual report required by s. 218.32(2), the Department of Financial Services shall report to the Governor and the Legislature those water management districts certifying noncompliance or not reporting.

History.—s. 1, part V, ch. 72-299; s. 24, ch. 73-190; s. 12, ch. 76-243; s. 6, ch. 80-259; s. 41, ch. 80-274; s. 2, ch. 85-146; ss. 1, 2, ch. 85-211; s. 10, ch. 87-97; s. 8, ch. 91-288; s. 384, ch. 2003-261; s. 1, ch. 2011-67; s. 2, ch. 2012-126.



373.506 - Costs of district.

373.506 Costs of district.—If it should appear necessary to procure funds with which to pay the expenses of a district, or to meet emergencies, before a sufficient sum can be obtained from the collection of the tax, the board may borrow a sufficient amount of money to pay expenses and to meet emergencies and may issue interest-bearing negotiable notes therefor and pledge the proceeds of the tax imposed under the provisions of this chapter for the repayment thereof. Said board may issue to any person performing work or services or furnishing anything of value interest-bearing negotiable evidence of debt.

History.—s. 19, ch. 25209, 1949; s. 25, ch. 73-190; s. 15, ch. 76-243.

Note.—Former s. 378.19.



373.5071 - Audit report; furnishing to governing board and clerks of circuit courts.

373.5071 Audit report; furnishing to governing board and clerks of circuit courts.—The audit report required in s. 218.39 shall be furnished to the governing board of the district and the clerks of the circuit courts of each county within or partly within the district.

History.—s. 109, ch. 2001-266.



373.535 - Preliminary district budgets.

373.535 Preliminary district budgets.—

(1) BUDGET DEVELOPMENT.—

(a) By January 15 of each year, each water management district shall submit a preliminary budget for the next fiscal year for legislative review to the President of the Senate, the Speaker of the House of Representatives, and the chairs of each legislative committee and subcommittee having substantive or fiscal jurisdiction over water management districts, as determined by the President of the Senate or the Speaker of the House of Representatives, as applicable, in the form and manner prescribed in s. 373.536(5)(e). Each preliminary budget must also include:

1. A section that clearly identifies and provides justification for each proposed expenditure listed in s. 373.536(5)(e)4.e. and f. and identifies the source of funds for each proposed expenditure.

2. A section identifying the justification for proposed expenditures by core mission area of responsibility and the source of funds needed for activities related to water supply, including alternative water supply and water resource development projects identified in the district’s regional water supply plans, water quality, flood protection and floodplain management, and natural systems.

3. A section reviewing the adopted and proposed budget allocations by program area and the performance metrics for the prior year.

4. An analysis of each preliminary budget to determine the adequacy of fiscal resources available to the district and the adequacy of proposed district expenditures related to the core mission areas of responsibility for water supply, including alternative water supply and water resource development projects identified in the district’s regional water supply plans, water quality, flood protection and floodplain management, and natural systems. The analysis must be based on the particular needs within each district for core mission areas of responsibility. The water supply analysis must specifically include a determination of the adequacy of each district’s fiscal resources provided in the district’s preliminary budget to achieve appropriate progress toward meeting the districtwide 20-year projected water supply demands, including funding for alternative water supply development and conservation projects.

(b) If applicable, the preliminary budget for each district must specify that the district’s first obligation for payment is the debt service on bonds and certificates of participation.

(2) LEGISLATIVE REVIEW.—

(a) The Legislature may annually review the preliminary budget for each district, including, but not limited to, those items listed in s. 373.536(5)(e)4.d.-f., specific to regulation, outreach, management, and administration program areas.

(b) On or before March 1 of each year, the President of the Senate and the Speaker of the House of Representatives may submit comments regarding the preliminary budget to the districts, and provide a copy of the comments to the Executive Office of the Governor. Each district shall respond to the comments in writing on or before March 15 of each year to the President of the Senate, the Speaker of the House of Representatives, and the Executive Office of the Governor.

(c) If, following such review, the Legislature does not take any action pursuant to s. 373.503 on or before July 1 of each year, a water management district may proceed with budget development as provided in subsection (3) and s. 373.536.

(3) FUNDING AUTHORITY GRANTED.—Each district shall use the preliminary budget as submitted pursuant to subsection (1), and as may be amended by the district in response to review by the Legislature pursuant to this section and s. 373.503, as the basis for developing the tentative budget for the next fiscal year as provided in s. 373.536(5).

History.—s. 3, ch. 2012-126.



373.536 - District budget and hearing thereon.

373.536 District budget and hearing thereon.—

(1) FISCAL YEAR.—The fiscal year of districts created under the provisions of this chapter shall extend from October 1 of one year through September 30 of the following year.

(2) BUDGET SUBMITTAL.—The budget officer of the district shall, on or before July 15 of each year, submit for consideration by the governing board of the district a tentative budget for the district covering its proposed operations and funding requirements for the ensuing fiscal year.

(3) BUDGET HEARINGS AND WORKSHOPS; NOTICE.—

(a) Unless alternative notice requirements are otherwise provided by law, notice of all budget hearings conducted by the governing board or district staff must be published in a newspaper of general paid circulation in each county in which the district lies not less than 5 days nor more than 15 days before the hearing.

(b) Budget workshops conducted for the public and not governed by s. 200.065 must be advertised in a newspaper of general paid circulation in the community or area in which the workshop will occur not less than 5 days nor more than 15 days before the workshop.

(c) The tentative budget shall be adopted in accordance with the provisions of s. 200.065; however, if the mailing of the notice of proposed property taxes is delayed beyond September 3 in any county in which the district lies, the district shall advertise its intention to adopt a tentative budget and millage rate, pursuant to s. 200.065(3)(g), in a newspaper of general paid circulation in that county.

(d) As provided in s. 200.065(2)(d), the board shall publish one or more notices of its intention to adopt a final budget for the district for the ensuing fiscal year. The notice shall appear adjacent to an advertisement that sets forth the tentative budget in a format meeting the budget summary requirements of s. 129.03(3)(b). The district shall not include expenditures of federal special revenues and state special revenues when preparing the statement required by s. 200.065(3)(l). The notice and advertisement shall be published in one or more newspapers having a combined general paid circulation in each county in which the district lies. Districts may include explanatory phrases and examples in budget advertisements published under s. 200.065 to clarify or illustrate the effect that the district budget may have on ad valorem taxes.

(e) The hearing for adoption of a final budget and millage rate shall be by and before the governing board of the district as provided in s. 200.065 and may be continued from day to day until terminated by the board.

(4) BUDGET CONTROLS; FINANCIAL INFORMATION.—

(a) The final adopted budget for the district is the operating and fiscal guide for the district for the ensuing year; however, transfers of funds may be made within the budget by action of the governing board at a public meeting of the governing board. A budget amendment greater than $1 million must be reviewed and approved by the Executive Office of the Governor. The office shall provide notice of approval to the Legislative Budget Commission.

(b) The district shall control its budget, at a minimum, by funds and shall submit to the Executive Office of the Governor a description of its budget control mechanisms for approval.

(c) If the district receives unanticipated funds after the adoption of the final budget, the final budget may be amended, following review and approval by the Executive Office of the Governor, by including such funds, if notice of intention to amend is provided to the Legislative Budget Commission and is published in the notice of the governing board meeting at which the amendment will be considered, pursuant to s. 120.525. The notice must set forth a summary of the proposed amendment.

(d) In the event of a disaster or of an emergency arising to prevent or avert the same, the governing board is not limited by the budget but may expend funds available for the disaster or emergency or as may be procured for such purpose. In such an event, the governing board shall notify the Executive Office of the Governor and the Legislative Budget Commission as soon as practical, but within 30 days after the governing board’s action.

(e) By September 1, 2012, each district shall provide a monthly financial statement in the form and manner prescribed by the Department of Financial Services to the district’s governing board and make such monthly financial statement available for public access on its website.

(5) TENTATIVE BUDGET CONTENTS AND SUBMISSION; REVIEW AND APPROVAL.—

(a) The Executive Office of the Governor may approve or disapprove, in whole or in part, the budget of each water management district. The Executive Office of the Governor shall analyze each budget as to the adequacy of fiscal resources available to the district and the adequacy of district expenditures related to water supply, including water resource development projects identified in the district’s regional water supply plans; water quality; flood protection and floodplain management; and natural systems. This analysis shall be based on the particular needs within each water management district in those four areas of responsibility and shall be provided to the Legislative Budget Commission.

(b) The Executive Office of the Governor, the Legislative Budget Commission, and the districts shall develop a process to facilitate review and communication regarding the tentative budgets of districts, as necessary.

(c) The Legislative Budget Commission may reject any of the following district budget proposals:

1. A single purchase of land in excess of $10 million, except for land exchanges.

2. Any cumulative purchase of land during a single fiscal year in excess of $50 million.

3. Any issuance of debt on or after July 1, 2012.

4. Any program expenditures as described in sub-subparagraphs (e)4.e. and f. in excess of 15 percent of a district’s total annual budget.

5. Any individual variances in a district’s tentative budget in excess of 25 percent from a district’s preliminary budget.

Written disapproval of any provision in the tentative budget must be received by the district at least 5 business days before the final district budget adoption hearing conducted under s. 200.065(2)(d). If written disapproval is not received at least 5 business days before the final budget adoption hearing, the governing board may proceed with final adoption. Any provision rejected by the Executive Office of the Governor or the Legislative Budget Commission may not be included in a district’s final budget and may not be acted upon through any other means without the prior approval of the entity rejecting the provision.

(d) Each district shall, by August 1 of each year, submit for review a tentative budget and a description of any significant changes from the preliminary budget submitted to the Legislature pursuant to s. 373.535 to the Governor, the President of the Senate, the Speaker of the House of Representatives, the chairs of all legislative committees and subcommittees having substantive or fiscal jurisdiction over water management districts, as determined by the President of the Senate or the Speaker of the House of Representatives, as applicable, the secretary of the department, and the governing body of each county in which the district has jurisdiction or derives any funds for the operations of the district. The tentative budget must be posted on the district’s official website at least 2 days before budget hearings held pursuant to s. 200.065 or other law.

(e) The tentative budget must be based on the preliminary budget as submitted to the Legislature, and as may be amended by the district in response to review by the Legislature pursuant to ss. 373.503 and 373.535, as the basis for developing the tentative budget for the next fiscal year as provided in this subsection, and must set forth the proposed expenditures of the district, to which may be added an amount to be held as reserve. The tentative budget must include, but is not limited to, the following information for the preceding fiscal year and the current fiscal year, and the proposed amounts for the upcoming fiscal year, in a standard format prescribed by the Executive Office of the Governor, in consultation with the Legislature:

1. The estimated amount of funds remaining at the beginning of the fiscal year which have been obligated for the payment of outstanding commitments not yet completed.

2. The estimated amount of unobligated funds or net cash balance on hand at the beginning of the fiscal year; an accounting of the source, balance, and projected future use of the unobligated funds; and the estimated amount of funds to be raised by district taxes or received from other sources to meet the requirements of the district.

3. The millage rates and the percentage increase above the rolled-back rate, together with a summary of the reasons the increase is required, and the percentage increase in taxable value resulting from new construction within the district.

4. The salaries and benefits, expenses, operating capital outlay, number of authorized positions, and other personal services for the following program areas of the district:

a. Water resource planning and monitoring;

b. Land acquisition, restoration, and public works;

c. Operation and maintenance of works and lands;

d. Regulation;

e. Outreach for which the information provided must contain a full description and accounting of expenditures for water resources education; public information and public relations, including public service announcements and advertising in any media; and lobbying activities related to local, regional, state and federal governmental affairs, whether incurred by district staff or through contractual services; and

f. Management and administration.

In addition to the program areas reported by all water management districts, the South Florida Water Management District shall include in its budget document separate sections on all costs associated with the Everglades Construction Project and the Comprehensive Everglades Restoration Plan.

5. The total estimated amount in the district budget for each area of responsibility listed in subparagraph 4. and for water resource, water supply, and alternative water supply development projects identified in the district’s regional water supply plans.

6. A description of each new, expanded, reduced, or eliminated program.

7. The funding sources, including, but not limited to, ad valorem taxes, Surface Water Improvement and Management Program funds, other state funds, federal funds, and user fees and permit fees for each program area.

(f) By September 5 of the year in which the budget is submitted, the chairs of each legislative committee and subcommittee having substantive or fiscal jurisdiction may transmit to each district comments and objections to the proposed budgets. Each district governing board shall include a response to such comments and objections in the record of the governing board meeting where final adoption of the budget takes place, and the record of this meeting shall be transmitted to the Executive Office of the Governor, the department, and the chairs of the legislative appropriations committees.

(g) The Executive Office of the Governor shall annually, on or before December 15, file with the Legislature a report that summarizes its review of the water management districts’ tentative budgets and displays the adopted budget allocations by program area. The report must identify the districts that are not in compliance with the reporting requirements of this section. State funds shall be withheld from a water management district that fails to comply with these reporting requirements.

(6) FINAL BUDGET; ANNUAL AUDIT; CAPITAL IMPROVEMENTS PLAN; WATER RESOURCE DEVELOPMENT WORK PROGRAM.—

(a) Each district must, by the date specified for each item, furnish copies of the following documents to the Governor, the President of the Senate, the Speaker of the House of Representatives, the chairs of all legislative committees and subcommittees having substantive or fiscal jurisdiction over the districts, as determined by the President of the Senate or the Speaker of the House of Representatives as applicable, the secretary of the department, and the governing board of each county in which the district has jurisdiction or derives any funds for the operations of the district:

1. The adopted budget, to be furnished within 10 days after its adoption.

2. A financial audit of its accounts and records, to be furnished within 10 days after its acceptance by the governing board. The audit must be conducted in accordance with s. 11.45 and the rules adopted thereunder. In addition to the entities named above, the district must provide a copy of the audit to the Auditor General within 10 days after its acceptance by the governing board.

3. A 5-year capital improvements plan, to be included in the consolidated annual report required by s. 373.036(7). The plan must include expected sources of revenue for planned improvements and must be prepared in a manner comparable to the fixed capital outlay format set forth in s. 216.043.

4. A 5-year water resource development work program to be furnished within 30 days after the adoption of the final budget. The program must describe the district’s implementation strategy and include an annual funding plan for each of the 5 years included in the plan for the water resource and water supply development components, including alternative water supply development, of each approved regional water supply plan developed or revised under s. 373.709. The work program must address all the elements of the water resource development component in the district’s approved regional water supply plans, as well as the water supply projects proposed for district funding and assistance. The annual funding plan shall identify both anticipated available district funding and additional funding needs for the second through fifth years of the funding plan. The work program must identify projects in the work program which will provide water; explain how each water resource and water supply project will produce additional water available for consumptive uses; estimate the quantity of water to be produced by each project; provide an assessment of the contribution of the district’s regional water supply plans in supporting the implementation of minimum flows and minimum water levels and water reservations; and ensure sufficient water is available to timely meet the water supply needs of existing and future reasonable-beneficial uses for a 1-in-10-year drought event and to avoid the adverse effects of competition for water supplies.

(b) Within 30 days after its submittal, the department shall review the proposed work program and submit its findings, questions, and comments to the district. The review must include a written evaluation of the program’s consistency with the furtherance of the district’s approved regional water supply plans, and the adequacy of proposed expenditures. As part of the review, the department shall post the proposed work program on its website and give interested parties the opportunity to provide written comments on each district’s proposed work program. Within 45 days after receipt of the department’s evaluation, the governing board shall state in writing to the department which of the changes recommended in the evaluation it will incorporate into its work program submitted as part of the March 1 consolidated annual report required by s. 373.036(7) or specify the reasons for not incorporating the changes. The department shall include the district’s responses in a final evaluation report and shall submit a copy of the report to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(c) If any entity listed in paragraph (a) provides written comments to the district regarding any document furnished under this subsection, the district must respond to the comments in writing and furnish copies of the comments and written responses to the other entities.

(d) The final adopted budget must be posted on the water management district’s official website within 30 days after adoption.

History.—s. 28, ch. 25209, 1949; s. 3, ch. 29790, 1955; s. 4, ch. 61-497; s. 1, ch. 65-432; s. 1, ch. 67-74; s. 25, ch. 73-190; s. 18, ch. 74-234; s. 46, ch. 80-274; s. 230, ch. 81-259; s. 3, ch. 84-164; s. 2, ch. 86-190; s. 9, ch. 91-288; s. 24, ch. 93-213; s. 276, ch. 94-356; s. 1012, ch. 95-148; s. 5, ch. 96-339; s. 16, ch. 97-160; s. 6, ch. 98-88; s. 20, ch. 2001-256; s. 12, ch. 2004-381; s. 16, ch. 2005-36; s. 12, ch. 2009-243; s. 19, ch. 2010-205; s. 2, ch. 2011-67; s. 22, ch. 2011-144; s. 4, ch. 2012-126; s. 60, ch. 2013-15; s. 17, ch. 2016-1.

Note.—Former s. 378.28.



373.539 - Imposition of taxes.

373.539 Imposition of taxes.—

(1) Each year the governing board of the district shall certify to the property appraiser of the county in which the property is situate, timely for the preparation of the tax roll, the tax rate to be applied in determining the amount of the district’s annual tax, and the property appraiser shall extend on his or her county tax roll the amount of such tax, determined at the rate certified to the property appraiser by the governing board, and shall certify the same to the tax collector at the same time and in like manner as for county taxes.

(2) Collection of district taxes, the issuance of tax sale certificates for nonpayment thereof, the redemption or sale of said certificates, the vesting of title by tax forfeiture, and the sale of the land and other real estate so forfeited shall be at the same time, in conjunction with, and by like procedure and of like effect as is provided by law with respect to county taxes, nor may either the county or the district taxes be paid or redemption effected without the payment or redemption of both. The title to district tax forfeited land shall vest in the county on behalf of said district along with that of the county for county tax forfeited land, said district tax forfeited land to be held, sold, or otherwise disposed of by said county for the benefit of said district. The proceeds therefrom, after deducting costs, shall be paid to the district in amounts proportionate to the respective tax liens thereon.

(3) The district tax liens shall be of equal dignity with those of the county.

(4) The tax officers of the county are hereby authorized and directed to perform the duties devolving upon them under this chapter, and to receive compensation therefor at such rates or charges as are provided by law with respect to similar services or charges in other cases.

History.—s. 29, ch. 25209, 1949; s. 25, ch. 73-190; s. 1, ch. 77-102; s. 608, ch. 95-148.

Note.—Former s. 378.29.



373.543 - Land held by Board of Trustees of the Internal Improvement Trust Fund; areas not taxed.

373.543 Land held by Board of Trustees of the Internal Improvement Trust Fund; areas not taxed.—

(1) Land comprising part of the principal of the State School Trust Fund declared by the constitution to be “sacred and inviolate,” or other real estate, title to which is in the State Board of Education, shall not be subject to the district tax nor shall there be liability therefor upon any state agency.

(2) There shall be excluded from district taxes all bodies of navigable water and unreclaimed water areas meandered by the public surveys, all rights-of-way of said district, all areas devoted or dedicated to the use of and for the works of the district, rights-of-way of state and county highways, and streets within the limits of incorporated towns, and property owned by a public agency open to the use of the public or for the public benefit not leased to or operated by a private agency.

History.—s. 30, ch. 25209, 1949; s. 2, ch. 61-119; ss. 27, 35, ch. 69-106; s. 25, ch. 73-190; s. 1, ch. 77-102; s. 231, ch. 81-259.

Note.—Former s. 378.30.



373.546 - Unit areas.

373.546 Unit areas.—The governing board may, in its discretion, adopt and effectuate unit areas embracing separate or combined drainage basins, or parts thereof, or areas of related lands and works, for convenience or economy in constructing, maintaining and operating the works of the district, and for the purpose of imposing taxes within each area to meet these requirements of the said area.

History.—s. 31, ch. 25209, 1949; s. 25, ch. 73-190.

Note.—Former s. 378.31.



373.553 - Treasurer of the board; payment of funds; depositories.

373.553 Treasurer of the board; payment of funds; depositories.—

(1) The governing board shall designate a treasurer who shall be custodian of all funds belonging to the board and to the district, and such funds shall be disbursed upon the order of, or in the manner prescribed by, the governing board by warrant or check signed by the treasurer or assistant treasurer and countersigned by the chair or vice chair of the board. The board is authorized to establish procedures for disbursement of funds in such amounts and in such manner as the board may prescribe, except that disbursement of funds prior to specific board approval may only be authorized upon certification by its chief executive officer or his or her designated assistant to the treasurer or assistant treasurer and to the chair or vice chair of the board that such disbursement is proper and in order and is within budgetary limits. Any such disbursements shall be reported to the board at its next regular meeting. The board may establish, by rule, a procedure for the disbursement of funds of the district by means of wire or electronic transfers.

(2) The board is authorized to select as depositories in which the funds of the board and of the district shall be deposited in any qualified public depository as defined in s. 280.02, and such deposits shall be secured in the manner provided in chapter 280.

History.—s. 33, ch. 25209, 1949; s. 3, ch. 63-224; s. 25, ch. 73-190; s. 1, ch. 73-213; s. 115, ch. 77-104; s. 13, ch. 82-101; s. 10, ch. 91-288; s. 609, ch. 95-148.

Note.—Former s. 378.33.



373.559 - May borrow money temporarily.

373.559 May borrow money temporarily.—In order to provide for the works described by this chapter, the governing board is hereby authorized and empowered to borrow money temporarily, from time to time, for a period not to exceed 1 year at any one time, not including renewals thereof, and to issue its promissory notes therefor upon such terms and at such rates of interest as the said board may deem advisable, payable from the taxes herein levied and imposed, and the increment thereof. Any of such notes may be used in payment of amounts due, or to become due, upon contracts made or to be made by said board for carrying on the work authorized and provided for herein, and the said board may, to secure the payment of any of such notes, hypothecate bonds herein authorized to be issued, and may thereafter redeem such hypothecated bonds. Any of the notes so issued may be paid out of the proceeds of bonds authorized to be issued by this chapter.

History.—s. 34, ch. 25209, 1949; s. 25, ch. 73-190.

Note.—Former s. 378.34.



373.563 - Bonds.

373.563 Bonds.—

(1) The governing board is hereby authorized and empowered to borrow money on permanent loans and incur obligations from time to time on such terms and at such rates of interest as it may deem proper, not exceeding 7.5 percent per annum, for the purpose of raising funds to prosecute to final completion the works and all expenses necessary or needful to be incurred in carrying out the purposes of this chapter; and the better to enable the said board to borrow the money to carry out the purposes aforesaid, the board is hereby authorized and empowered to issue in the corporate name of said board, negotiable coupon bonds of said district.

(2) The bonds to be issued by authority of this chapter shall be in such form as shall be prescribed by the said board, shall recite that they are issued under the authority of this chapter, and shall pledge the faith and credit of the governing board of the district for the prompt payment of the interest and principal thereof.

(3) Said bonds shall have all the qualities of negotiable paper under the Law Merchant, and shall not be invalid for any irregularity, or defect in the proceedings for the issue and sale thereof except forgery; and shall be incontestable in the hands of bona fide purchasers or holders thereof for value. The provisions of this chapter shall constitute an irrevocable contract between said board and the district and the holders of any bonds and the coupons thereof, issued pursuant to the provisions hereof. Any holder of any of said bonds or coupons may either at law or in equity by suit, action or mandamus enforce and compel the performance of the duties required by this chapter of any of the officers or persons mentioned in this chapter in relation to the said bonds, or to the collection, enforcement and application of the taxes for the payment thereof.

(4) The amount of bonds to be issued in any one year, when added to the amount then outstanding, shall be not greater than can be supported for that year in accordance with the bond schedule out of 90 percent of the taxes imposed, or to be imposed, for that year, plus other moneys in the hands of the district usable for bond purposes after deducting therefrom amounts estimated to be required for maintenance and operation of the works of the district, cost of administration, and amounts for such other purposes as the governing board may determine, nor shall the governing board levy in any year taxes insufficient to support said bonds for such year on the basis herein described.

(5) All bonds and coupons not paid at maturity shall bear interest at a rate not to exceed 7.5 percent per annum from maturity until paid, or until sufficient funds have been deposited at the place of payment.

(6) The bonds to be issued by authority of this chapter shall be in denominations of not less than $100, bearing interest from date at a rate not to exceed 5 percent per annum, payable semiannually, to mature at annual intervals within 40 years commencing after a period of not later than 10 years, to be determined by said board, both principal and interest payable at some convenient place designated by said board to be named in said bonds, which said bonds shall be signed by the chair of the board, attested with the seal of said district and by the signature of the secretary of said board. In case any of the officers whose signatures, countersignatures, and certificates appear upon the said bonds and coupons shall cease to be such officer before the delivery of such bonds to the purchaser, such signature or countersignature and certificate shall nevertheless be valid and sufficient for all purposes the same as if they had remained in office until the delivery of the bonds.

(7) Interest coupons shall be attached to the said bonds and the said coupons shall be consecutively numbered, specifying the number of the bond to which they are attached, and shall be attested by the lithographed or engraved facsimile signature of the chair and secretary of said board.

(8) In the discretion of said board, it may be provided that at any time, after such date as shall be fixed by the said board, said bonds may be redeemed before maturity at the option of said board, or its successors in office. If any bond so issued subject to redemption before maturity shall not be presented when called for redemption, it shall cease to bear interest from and after the date so fixed for redemption.

History.—s. 35, ch. 25209, 1949; s. 1, ch. 61-147; s. 25, ch. 73-190; s. 33, ch. 73-302; s. 1, ch. 77-174; s. 147, ch. 79-400; s. 610, ch. 95-148.

Note.—Former s. 378.35.



373.566 - Refunding bonds.

373.566 Refunding bonds.—The governing board shall have authority to issue refunding bonds to take up any outstanding bonds of said district falling due and becoming payable, when, in the judgment of said board, it shall be for the best interests of said district so to do. The said board is hereby authorized and empowered to issue refunding bonds to take up and refund all bonds of said district outstanding that are subject to call and termination, and all bonds of said district that are not subject to call or redemption, where the surrender of said bonds can be procured from the holder thereof at prices satisfactory to the board. Such refunding bonds may be issued at any time when in the judgment of said board it will be to the interest of the district financially or economically by securing a lower rate of interest on said bonds or by extending the time of maturity of said bonds, or for any other reason in the judgment of said board advantageous to said district.

History.—s. 36, ch. 25209, 1949; s. 25, ch. 73-190.

Note.—Former s. 378.36.



373.569 - Bond election.

373.569 Bond election.—When required by the State Constitution, the governing board shall call an election of the freeholders in said district, in which said election the matter of whether or not said bonds shall be issued shall be decided as provided by law with respect to bond elections.

History.—s. 37, ch. 25209, 1949; s. 25, ch. 73-190.

Note.—Former s. 378.37.



373.573 - Bonds to be validated.

373.573 Bonds to be validated.—Whenever the governing board shall have authorized the issuance of bonds under the provisions of this chapter, the said board may, if it shall so elect, have said bonds validated in the manner provided by chapter 75, and to that end the said board may adopt a suitable resolution for the issuance of said bonds.

History.—s. 38, ch. 25209, 1949; s. 25, ch. 73-190.

Note.—Former s. 378.38.



373.576 - Sale of bonds.

373.576 Sale of bonds.—All of said bonds shall be executed and delivered to the treasurer of said district, who shall sell the same in such quantities and at such rates as the board may deem necessary to meet the payments for the works and improvements in the district. Said bonds shall not be sold for less than 95 cents on the dollar, with accrued interest.

History.—s. 39, ch. 25209, 1949; s. 25, ch. 73-190.

Note.—Former s. 378.39.



373.579 - Proceeds from taxes for bond purposes.

373.579 Proceeds from taxes for bond purposes.—It shall be the duty of the treasurer as custodian of the funds belonging to the said board and to the district, out of the proceeds of the taxes levied and imposed by this chapter and out of any other moneys in the treasurer’s possession belonging to the district, which moneys so far as necessary shall be set apart and appropriated for the purpose, to apply said moneys and to pay the interest upon the said bonds as the same shall fall due and at the maturity of the said bonds to pay the principal thereof.

History.—s. 40, ch. 25209, 1949; s. 25, ch. 73-190; s. 611, ch. 95-148.

Note.—Former s. 378.40.



373.583 - Registration of bonds.

373.583 Registration of bonds.—

(1) Whenever the owner of any coupon bond issued pursuant to the provisions of this chapter shall present such bond and all unpaid coupons thereof to the treasurer of the district with request for the conversion of such bond into a registered bond, such treasurer shall cut off and cancel the coupons of any such coupon bond so presented, and shall stamp, print or write upon such coupon bond so presented either upon the back or the face thereof as may be convenient, a statement to the effect that said bond is registered in the name of the owner and that thereafter the interest and principal of said bond are payable to the registered owner. Thereafter and from time to time any such bond may be transferred by such registered owner in person or by attorney duly authorized on presentation of such bond to the treasurer, and the bond again registered as before, a similar statement being stamped or written thereon.

(2) Such statement stamped, printed or written upon any such bond may be in substantially the following form:

(Date, giving month, year and day.)

This bond is to be registered pursuant to the statutes in such case made and provided in the name of (here insert name of owner), and the interest and principal thereof are hereafter payable to such owner.

(Treasurer)

(3) If any bond shall have been registered as aforesaid, the principal and interest of said bond shall be payable to the registered owner. The treasurer shall enter in the register of said bonds to be kept by him or her, or in a separate book, the fact of the registration of such bonds, and in whose names respectively, so that said register or book shall at all times show what bonds are registered and the name of the registered owner thereof.

History.—s. 41, ch. 25209, 1949; s. 25, ch. 73-190; s. 612, ch. 95-148.

Note.—Former s. 378.41.



373.584 - Revenue bonds.

373.584 Revenue bonds.—

(1) In addition to issuing general obligation bonds as provided in s. 373.563, districts may also, from time to time, issue revenue bonds to finance the undertaking of any capital or other project for the purposes permitted by the State Constitution, to pay the costs and expenses incurred in carrying out the purposes of this chapter, or to refund revenue bonds of the district issued pursuant to this section. In anticipation of the sale of such revenue bonds, the district may issue negotiable bond anticipation notes and may renew the same from time to time; but the maximum maturity of any such note, including renewals thereof, shall not exceed 5 years from the date of issue of the original note. Such notes shall be paid from the revenues hereinafter provided or from the proceeds of sale of the revenue bonds of such district in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds.

(2) Revenues derived by the district may be pledged to the payment of revenue bonds; however, the ad valorem taxing powers of the district may not be pledged to the payment of such revenue bonds without prior compliance with the requirements of the State Constitution as to the affirmative vote of the electors of the district and with the requirements of s. 373.563. Revenue bonds and notes shall be, and shall be deemed to be, for all purposes, negotiable instruments, subject only to the provisions of the revenue bonds and notes for registration. The powers and authority of districts to issue revenue bonds, including, but not limited to, bonds to finance a stormwater management system as defined by s. 373.403, and to enter into contracts incidental thereto, and to do all things necessary and desirable in connection with the issuance of revenue bonds, shall be coextensive with the powers and authority of municipalities to issue bonds under state law. The provisions of this section constitute full and complete authority for the issuance of revenue bonds and shall be liberally construed to effectuate its purpose.

(3) The revenue bonds may be issued as serial bonds or as term bonds; or the district, in its discretion, may issue bonds of both types. The revenue bonds shall be authorized by resolution of the governing board and shall bear such date or dates; mature at such time or times, not exceeding 40 years from their respective dates; bear interest at such rate or rates; be payable at such time or times; be in such denominations; be in such form; carry such registration privileges; be executed in such manner; be payable in lawful money of the United States at such place or places; and be subject to such terms of redemption, including redemption prior to maturity, as such resolution or resolutions may provide. If any officer whose signature, or a facsimile of whose signature, appears on any bonds or coupons ceases to be such officer before the delivery of such bonds, such signature or facsimile shall nevertheless be valid and sufficient for all purposes as if he or she had remained in office until the delivery. The revenue bonds or notes may be sold at public or private sale for such price or prices as the governing board shall determine. Pending preparation of the definitive bonds, the district may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(4) As used in this section:

(a) “Bonds” means bonds, debentures, notes, certificates of indebtedness, certificates of participation, mortgage certificates, or other obligations or evidences of indebtedness of any type or character.

(b) “Project” means a governmental undertaking approved by the governing body of a water management district and includes all property rights, easements, and franchises relating thereto and deemed necessary or convenient for the construction, acquisition, or operation thereof, and embraces any capital expenditure which the governing body of a water management district shall deem to be made for a public purpose, including the refunding of any bonded indebtedness which may be outstanding on any existing project.

(c) “Revenue bonds” means bonds of a water management district to the payment of which the full faith and credit and power to levy ad valorem taxes are not pledged.

(5)(a) The total annual debt service for bonds issued pursuant to this section and s. 373.563 may not exceed 20 percent of the annual ad valorem tax revenues of the water management district, unless approved by the Joint Legislative Budget Commission.

(b) The Joint Legislative Budget Commission is authorized to review the financial soundness of a water management district and determine whether bonds may be issued by a water management district in excess of the limitation provided in paragraph (a).

(c) A water management district may not take any action regarding the issuance of bonds in excess of the limitation of paragraph (a) without prior approval of the Joint Legislative Budget Commission pursuant to joint rules of the House of Representatives and the Senate.

(d) Bonds issued and outstanding before January 1, 2009, are exempt from this subsection and shall not be included in the calculation of the limitation of paragraph (a).

(e) This subsection does not affect the validity or enforceability of outstanding revenue bonds.

History.—s. 4, ch. 85-347; s. 6, ch. 91-80; s. 613, ch. 95-148; s. 13, ch. 2009-243; s. 45, ch. 2015-229.



373.586 - Unpaid warrants to draw interest.

373.586 Unpaid warrants to draw interest.—If any warrant issued under this chapter is not paid when presented to the treasurer of the district because of lack of funds in the treasury, such fact shall be endorsed on the back of such warrant, and such warrant shall draw interest thereafter at a rate not exceeding 6 percent per annum, until such time as there is money on hand to pay the amount of such warrant and the interest then accumulated; but no interest shall be allowed on warrants after notice to the holder or holders thereof that sufficient funds are in the treasury to pay said endorsed warrants and interest.

History.—s. 42, ch. 25209, 1949; s. 25, ch. 73-190; s. 116, ch. 77-104.

Note.—Former s. 378.42.



373.59 - Payment in lieu of taxes for lands acquired for water management district purposes.

373.59 Payment in lieu of taxes for lands acquired for water management district purposes.—

(1) Beginning July 1, 1999, funds shall be reserved annually by a governing board, during the development of its annual operating budget, for payments in lieu of taxes for all actual ad valorem tax losses incurred as a result of all governing board acquisitions for water management district purposes.

(2) Payment in lieu of taxes shall be available:

(a) To all counties that have a population of 150,000 or fewer. Population levels shall be determined pursuant to s. 186.901. The population estimates published April 1 and used in the revenue-sharing formula pursuant to s. 186.901 shall be used to determine eligibility under this subsection and shall apply to payments made for the subsequent fiscal year.

(b) To all local governments located in eligible counties and whose lands are bought and taken off the tax rolls.

For properties acquired after January 1, 2000, in the event that such properties otherwise eligible for payment in lieu of taxes under this subsection are leased or reserved and remain subject to ad valorem taxes, payments in lieu of taxes shall commence or recommence upon the expiration or termination of the lease or reservation. If the lease is terminated for only a portion of the lands at any time, the annual payments shall be made for that portion only commencing the year after such termination, without limiting the requirement that annual payments shall be made on the remaining portion or portions of the land as the lease on each expires. For the purposes of this subsection, “local government” includes municipalities and the county school board.

(3) If sufficient funds are unavailable in any year to make full payments to all qualifying counties and local governments, such counties and local governments shall receive a pro rata share of the moneys available.

(4) The payment amount shall be based on the average amount of actual ad valorem taxes paid on the property for the 3 years preceding acquisition. Applications for payment in lieu of taxes shall be made no later than May 31 of the year for which payment is sought. No payment in lieu of taxes shall be made for properties which were exempt from ad valorem taxation for the year immediately preceding acquisition.

(5) If property that was subject to ad valorem taxation was acquired by a tax-exempt entity for ultimate conveyance to the state under this chapter, payment in lieu of taxes shall be made for such property based upon the average amount of ad valorem taxes paid on the property for the 3 years prior to its being removed from the tax rolls. The water management districts shall certify to the Department of Revenue those properties that may be eligible under this provision. Once eligibility has been established, that governmental entity shall receive annual payments for each tax loss until the qualifying governmental entity exceeds the population threshold pursuant to subsection (2).

(6) Payment in lieu of taxes pursuant to this section shall be made annually to qualifying counties and local governments after certification by the Department of Revenue that the amounts applied for are reasonably appropriate, based on the amount of actual ad valorem taxes paid on the eligible property, and after the water management districts have provided supporting documents to the Chief Financial Officer and have requested that payment be made in accordance with the requirements of this section. With the assistance of the local government requesting payment in lieu of taxes, the water management district that acquired the land is responsible for preparing and submitting application requests for payment to the Department of Revenue for certification.

(7) If a water management district conveys to a county or local government title to any land owned by the district, any payments in lieu of taxes on the land made to the county or local government shall be discontinued as of the date of the conveyance.

History.—ss. 3, 5, ch. 81-33; s. 36, ch. 83-218; s. 5, ch. 85-347; s. 4, ch. 86-22; s. 8, ch. 86-294; s. 13, ch. 90-217; s. 11, ch. 91-288; s. 13, ch. 92-288; s. 277, ch. 94-356; s. 1, ch. 95-311; s. 6, ch. 95-349; s. 21, ch. 95-430; s. 17, ch. 96-389; s. 25, ch. 97-94; s. 17, ch. 97-160; s. 14, ch. 97-164; ss. 27, 38, ch. 98-46; s. 172, ch. 99-13; ss. 26, 53, ch. 99-228; s. 38, ch. 99-247; s. 18, ch. 2000-170; s. 58, ch. 2000-171; ss. 39, 41, 53, 54, ch. 2001-254; s. 23, ch. 2001-256; s. 12, ch. 2003-2; s. 385, ch. 2003-261; s. 12, ch. 2003-394; s. 1, ch. 2004-280; s. 32, ch. 2006-26; s. 11, ch. 2008-5; s. 18, ch. 2008-229; s. 1, ch. 2009-16; s. 30, ch. 2009-82; s. 14, ch. 2009-243; s. 26, ch. 2010-153; s. 20, ch. 2010-205; s. 33, ch. 2011-47; s. 26, ch. 2012-119; s. 24, ch. 2013-41; s. 77, ch. 2014-17; s. 33, ch. 2014-53; s. 46, ch. 2015-229.



373.5905 - Reinstatement of payments in lieu of taxes; duration.

373.5905 Reinstatement of payments in lieu of taxes; duration.—If a water management district has made a payment in lieu of taxes to a governmental entity and subsequently suspended such payment, beginning July 1, 2009, the water management district shall reinstate appropriate payments and continue the payments for as long as the county population remains below the population threshold pursuant to s. 373.59(2)(a). This section does not authorize or provide for payments in arrears.

History.—s. 52, ch. 99-247; s. 6, ch. 99-353; s. 13, ch. 2003-394; s. 15, ch. 2009-243; s. 47, ch. 2015-229.



373.591 - Management review teams.

373.591 Management review teams.—

(1) To determine whether conservation, preservation, and recreation lands titled in the names of the water management districts are being managed for the purposes for which they were acquired and in accordance with land management objectives, the water management districts shall establish land management review teams to conduct periodic management reviews. The land management review teams shall be composed of the following members:

(a) One individual from the county or local community in which the parcel is located.

(b) One employee of the water management district.

(c) A private land manager mutually agreeable to the governmental agency representatives.

(d) A member of the local soil and water conservation district board of supervisors.

(e) One individual from the Fish and Wildlife Conservation Commission.

(f) One individual from the Department of Environmental Protection.

(g) One individual representing a conservation organization.

(h) One individual from the Department of Agriculture and Consumer Services’ Florida Forest Service.

(2) The management review team shall use the criteria provided in s. 259.036 in conducting its reviews.

(3) In determining which lands shall be reviewed in any given year, the water management district may prioritize the properties to be reviewed.

(4) If the land management review team finds that the lands reviewed are not being managed in accordance with their management plan, prepared in a manner and form prescribed by the governing board of the district and otherwise meeting the timber resource management requirements of s. 253.036, the land managing agency shall provide a written explanation to the management review team.

(5) Each water management district shall, by October 1 of each year, provide its governing board with a report indicating which properties have been reviewed and the review team’s findings.

History.—s. 15, ch. 97-164; s. 3, ch. 98-332; s. 173, ch. 99-13; s. 192, ch. 99-245; s. 18, ch. 2012-7.






Part VI - MISCELLANEOUS PROVISIONS (ss. 373.603-373.69)

373.603 - Power to enforce.

373.603 Power to enforce.—The Department of Environmental Protection or the governing board of any water management district and any officer or agent thereof may enforce any provision of this law or any rule or regulation adopted and promulgated or order issued thereunder to the same extent as any peace officer is authorized to enforce the law. Any officer or agent of any such board may appear before any trial court judge empowered to issue warrants in criminal cases and make an affidavit and apply for the issuance of a warrant in the manner provided by law. If such affidavit alleges the commission of an offense, the trial court judge shall issue a warrant directed to any sheriff or deputy for the arrest of any offender. The provisions of this section shall apply to the Florida Water Resources Act of 1972 in its entirety.

History.—s. 14, ch. 57-380; s. 14, ch. 63-336; ss. 25, 35, ch. 69-106; s. 2, part VI, ch. 72-299; s. 25, ch. 73-190; s. 117, ch. 77-104; s. 51, ch. 79-65; s. 278, ch. 94-356; s. 8, ch. 2004-11.

Note.—Former s. 373.201.



373.604 - Awards to employees for meritorious service.

373.604 Awards to employees for meritorious service.—The governing board of any water management district may adopt and implement a program of meritorious service awards for district employees who make proposals which are implemented and result in reducing district expenditures or improving district operations, who make exceptional contributions to the efficiency of the district, or who make other improvements in the operations of the district. No award granted under the provisions of this section shall exceed $2,000 or 10 percent of the first year’s savings, whichever is less, unless a larger award is made by the Legislature. Awards shall be paid by the district from any available funds.

History.—s. 1, ch. 74-287.



373.605 - Group insurance for water management districts.

373.605 Group insurance for water management districts.—The governing board of a water management district may provide group insurance for its employees, and the employees of another water management district, in the same manner and with the same provisions and limitations authorized for other public employees under ss. 112.08, 112.09, 112.10, 112.11, and 112.14.

History.—ss. 1, 2, ch. 74-218; s. 21, ch. 97-100; s. 5, ch. 2012-126.



373.6055 - Criminal history checks for certain water management district employees and others.

373.6055 Criminal history checks for certain water management district employees and others.—

(1) A water management district that has structures or facilities identified as critical infrastructure by the Regional Domestic Security Task Force created pursuant to s. 943.0312 shall conduct a fingerprint-based criminal history check for any current or prospective employee and other persons designated pursuant to the water management district’s security plan for buildings, facilities, and structures if those persons are allowed regular access to those buildings, facilities, or structures defined in the water management district’s security plan as restricted access areas.

(2) A water management district that has structures or facilities that are not identified as critical infrastructure by the Regional Domestic Security Task Force may conduct a fingerprint-based criminal history check for any current or prospective employee and others designated pursuant to the water management district’s security plan for buildings, facilities, and structures if those persons are allowed regular access to critical buildings, facilities, or structures defined in the water management district’s security plan as restricted access areas.

(3)(a) The fingerprint-based criminal history check shall be performed on any person described in subsection (1) pursuant to the applicable water management district’s security plan for buildings, facilities, and structures. With respect to employees or others with regular access, such checks shall be performed at least once every 5 years or at other more frequent intervals as provided by the water management district’s security plan for buildings, facilities, and structures. Each individual subject to the criminal history check shall file a complete set of fingerprints which are taken in a manner required by the Department of Law Enforcement and the water management district security plan. Fingerprints shall be submitted to the Department of Law Enforcement for state processing and to the Federal Bureau of Investigation for federal processing. The results of each fingerprint-based check shall be reported to the requesting water management district. The costs of the checks, consistent with s. 943.053(3), shall be paid by the water management district or other employing entity or by the individual checked.

(b) Each water management district’s security plan for buildings, facilities, and structures shall identify criminal convictions or other criminal history factors consistent with paragraph (c) which shall disqualify a person from initial employment or authorization for regular access to buildings, facilities, or structures defined in the water management district’s security plan as restricted access areas. Such factors shall be used to disqualify all applicants for employment or others seeking regular access to buildings, facilities, or structures defined in the water management district’s security plan as restricted access areas on or after the effective date of the water management district’s security plan for buildings, facilities, and structures, and may be used to disqualify all those employed or authorized for regular access as of that date. Each water management district may establish a procedure to appeal a denial of employment or access based upon procedural inaccuracies or discrepancies regarding criminal history factors established pursuant to this paragraph. A water management district may allow waivers on a temporary basis to meet special or emergency needs of the water management district or its users. Policies, procedures, and criteria for implementation of this subsection shall be included in the water management district’s security plan for buildings, facilities, and structures.

(c) In addition to other requirements for employment or access established by any water management district pursuant to its water management district’s security plan for buildings, facilities, and structures, each water management district’s security plan shall provide that:

1. Any person who has within the past 7 years been convicted, regardless of whether adjudication was withheld, for a forcible felony as defined in s. 776.08; an act of terrorism as defined in s. 775.30; planting of a hoax bomb as provided in s. 790.165; any violation involving the manufacture, possession, sale, delivery, display, use, or attempted or threatened use of a weapon of mass destruction or hoax weapon of mass destruction as provided in s. 790.166; dealing in stolen property; any violation of s. 893.135; any violation involving the sale, manufacturing, delivery, or possession with intent to sell, manufacture, or deliver a controlled substance; burglary; robbery; any felony violation of s. 812.014; any violation of s. 790.07; any crime an element of which includes use or possession of a firearm; any conviction for any similar offenses under the laws of another jurisdiction; or conviction for conspiracy to commit any of the listed offenses may not be qualified for initial employment within or authorized regular access to buildings, facilities, or structures defined in the water management district’s security plan as restricted access areas.

2. Any person who has at any time been convicted of any of the offenses listed in subparagraph 1. may not be qualified for initial employment within or authorized regular access to buildings, facilities, or structures defined in the water management district’s security plan as restricted access areas unless, after release from incarceration and any supervision imposed as a sentence, the person remained free from a subsequent conviction, regardless of whether adjudication was withheld, for any of the listed offenses for a period of at least 7 years prior to the employment or access date under consideration.

History.—s. 1, ch. 2005-121; s. 6, ch. 2016-78.



373.607 - Minority business enterprise procurement goals; implementation of recommendations.

373.607 Minority business enterprise procurement goals; implementation of recommendations.—Each water management district, as created in this chapter, may implement the recommendations from any study conducted pursuant to chapter 91-162, Laws of Florida, to achieve minority business enterprise procurement goals.

History.—s. 1, ch. 96-412.



373.608 - Patents, copyrights, and trademarks.

373.608 Patents, copyrights, and trademarks.—Each district may, in its own name:

(1) Perform all things necessary to secure letters of patent, copyrights, and trademarks on any work products of the district and enforce its rights therein. Each district shall consider contributions by district personnel in the development of trademarks, copyrights, and patents and shall enter into written contracts with such personnel in each trademark, copyright, or patent.

(2) License, lease, assign, or otherwise give written consent to any person, firm, or corporation for the manufacture or use of such district work products, on a royalty basis or for such other consideration as the applicable governing board shall deem proper.

(3) Take any action necessary, including legal action, to protect such district work products against improper or unlawful use or infringement.

(4) Enforce the collection of any sums due to the district for the manufacture or use of such district work products by another party.

(5) Sell any of such district work products and execute all instruments necessary to consummate any such sale.

(6) Do all other acts necessary and proper for the execution of powers and duties conferred upon the districts by this section, including adopting rules, as necessary, in order to administer this section.

History.—s. 4, ch. 2001-256; s. 53, ch. 2002-1.



373.609 - Enforcement; city and county officers to assist.

373.609 Enforcement; city and county officers to assist.—It shall be the duty of every state and county attorney, sheriff, police officer, and other appropriate city and county official, upon request, to assist the department, the governing board of any water management district, or any local board, or any of their agents in the enforcement of the provisions of this law and the rules and regulations adopted thereunder.

History.—s. 15, ch. 57-380; s. 15, ch. 63-336; ss. 25, 35, ch. 69-106; s. 25, ch. 73-190; s. 117, ch. 77-104; s. 232, ch. 81-259.

Note.—Former s. 373.211.



373.610 - Defaulting contractors.

373.610 Defaulting contractors.—The district may suspend a contractor on a temporary or permanent basis from doing work with the district if such contractor has materially breached its contract with the district. The district shall adopt rules to administer the provisions of this section to specify the circumstances and conditions that constitute a materially breached contract and conditions that constitute the period for temporary or permanent suspension and for reinstatement.

History.—s. 5, ch. 2001-256; s. 32, ch. 2002-207.



373.611 - Modification or limitation of remedy.

373.611 Modification or limitation of remedy.—In order to promote the cost-effective procurement of commodities and contractual services by the water management districts, a district may enter into contracts to limit or alter the measure of damages recoverable from a vendor or contractor by a district when procuring commodities or contractual services, consistent with the provisions contained in s. 672.719.

History.—s. 6, ch. 2001-256; s. 33, ch. 2002-207.



373.613 - Penalties.

373.613 Penalties.—Any person who violates any provision of this law or any rule, regulation or order adopted or issued pursuant thereto is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 18, ch. 57-380; s. 325, ch. 71-136; s. 25, ch. 73-190.

Note.—Former s. 373.241.



373.614 - Unlawful damage to district property or works; penalty.

373.614 Unlawful damage to district property or works; penalty.—The governing board of the district shall have the power, and is authorized, to offer and pay rewards of up to $1,000 to any person furnishing information leading to the arrest and conviction of any person who has committed an unlawful act or acts upon the rights-of-way, land, or land interests of the district or has destroyed or damaged district properties or works.

History.—s. 25, ch. 73-190; s. 1, ch. 73-212.

Note.—Former s. 378.163.



373.616 - Liberal construction.

373.616 Liberal construction.—The provisions of this chapter shall be liberally construed in order to effectively carry out its purposes.

History.—s. 4, part VI, ch. 72-299.



373.6161 - Chapter to be liberally construed.

373.6161 Chapter to be liberally construed.—This chapter shall be construed liberally for effectuating the purposes described herein, and the procedure herein prescribed shall be followed and applied with such latitude consistent with the intent thereof as shall best meet the requirements or necessities therefor.

History.—s. 46, ch. 25209; s. 6, ch. 25213, 1949; s. 25, ch. 73-190.

Note.—Former s. 378.47.



373.617 - Judicial review relating to permits and licenses.

373.617 Judicial review relating to permits and licenses.—

(1) As used in this section, unless the context otherwise requires:

(a) “Agency” means any official, officer, commission, authority, council, committee, department, division, bureau, board, section, or other unit or entity of state government.

(b) “Permit” means any permit or license required by this chapter.

(2) Any person substantially affected by a final action of any agency with respect to a permit may seek review within 90 days of the rendering of such decision and request monetary damages and other relief in the circuit court in the judicial circuit in which the affected property is located; however, circuit court review shall be confined solely to determining whether final agency action is an unreasonable exercise of the state’s police power constituting a taking without just compensation. Review of final agency action for the purpose of determining whether the action is in accordance with existing statutes or rules and based on competent substantial evidence shall proceed in accordance with chapter 120.

(3) If the court determines the decision reviewed is an unreasonable exercise of the state’s police power constituting a taking without just compensation, the court shall remand the matter to the agency which shall, within a reasonable time:

(a) Agree to issue the permit;

(b) Agree to pay appropriate monetary damages; however, in determining the amount of compensation to be paid, consideration shall be given by the court to any enhancement to the value of the land attributable to governmental action; or

(c) Agree to modify its decision to avoid an unreasonable exercise of police power.

(4) The agency shall submit a statement of its agreed-upon action to the court in the form of a proposed order. If the action is a reasonable exercise of police power, the court shall enter its final order approving the proposed order. If the agency fails to submit a proposed order within a reasonable time not to exceed 90 days which specifies an action that is a reasonable exercise of police power, the court may order the agency to perform any of the alternatives specified in subsection (3).

(5) The court shall award reasonable attorney’s fees and court costs to the agency or substantially affected person, whichever prevails.

(6) The provisions of this section are cumulative and shall not be deemed to abrogate any other remedies provided by law.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 78-85.



373.618 - Public service warnings, alerts, and announcements.

373.618 Public service warnings, alerts, and announcements.—The Legislature believes it is in the public interest that all water management districts created pursuant to s. 373.069 own, acquire, develop, construct, operate, and manage public information systems. Public information systems may be located on property owned by the water management district, upon terms and conditions approved by the water management district, and must display messages to the general public concerning water management services, activities, events, and sponsors, as well as other public service announcements, including watering restrictions, severe weather reports, amber alerts, and other essential information needed by the public. Local government review or approval is not required for a public information system owned or hereafter acquired, developed, or constructed by the water management district on its own property. A public information system is subject to the requirements of the Highway Beautification Act of 1965 and all federal laws and agreements, when applicable. Water management district funds may not be used to pay the cost to acquire, develop, construct, operate, or manage a public information system. Any necessary funds for a public information system shall be paid for and collected from private sponsors who may display commercial messages.

History.—s. 6, ch. 2012-126; s. 2, ch. 2014-215; s. 23, ch. 2014-223.



373.619 - Recognition of water and sewer-saving devices.

373.619 Recognition of water and sewer-saving devices.—The Legislature urges all public-owned or investor-owned water and sewerage systems to reduce connection fees and regular service charges for customers who utilize water or sewer-saving devices, including, but not limited to, individual graywater disposal systems.

History.—s. 2, ch. 82-10.



373.62 - Water conservation; automatic sprinkler systems.

373.62 Water conservation; automatic sprinkler systems.—

(1) Any person who purchases and installs an automatic landscape irrigation system must properly install, maintain, and operate technology that inhibits or interrupts operation of the system during periods of sufficient moisture.

(2) A licensed contractor who installs or performs work on an automatic landscape irrigation system must test for the correct operation of each inhibiting or interrupting device or switch on that system. If such devices or switches are not installed in the system or are not in proper operating condition, the contractor must install new ones or repair the existing ones and confirm that each device or switch is in proper operating condition before completing other work on the system.

(3) The department shall create a model ordinance by January 15, 2010, that may be adopted and enforced by local governments. The ordinance must, at a minimum:

(a) Require licensed contractors to report automatic landscape irrigation systems that are not in compliance with this section to the appropriate authority.

(b) Provide penalties for licensed contractors who do not comply with this section. The minimum penalty must be $50 for a first offense, $100 for a second offense, and $250 for a third or subsequent offense.

Regular maintenance and replacement of worn or broken technology which interrupts or inhibits the operation of an automatic landscape irrigation system is not a violation of this section if such repairs are conducted within a reasonable time.

(4) Local governments may adopt the model ordinance by October 1, 2010. Local governments that impose requirements that are more stringent than the model ordinance are exempt from adopting the ordinance.

(5) Funds generated by penalties imposed under the ordinance shall be used by the local government for the administration and enforcement of this section and to further water conservation activities.

(6) For purposes of this section, a licensed contractor includes an individual who holds a specific irrigation contractor’s license issued by a county.

(7)(a) The Legislature recognizes that lawn and landscape irrigation systems use a substantial amount of the state’s potable water. The Legislature finds that smart irrigation systems that use soil moisture sensors with remote monitoring and adjustment capabilities, if properly installed and monitored, provide more efficient irrigation and save substantially more water than conventional time-controlled irrigation systems. This is because smart irrigation systems apply water to lawns and plants only as necessary to maintain required soil moisture, thus minimizing the overwatering or unnecessary watering that occurs with conventional irrigation systems. However, in order for this technology to optimize the efficient application of water it cannot be subject to day or days-of-the-week watering restrictions. The Legislature, therefore, recognizes that enacting a statewide process to provide an exemption from local water restriction ordinances will accelerate the adoption of this water saving technology. Further, a uniform exemption process will streamline variance procedures and minimize delay in implementing such technology. The longer it takes to approve soil moisture sensor control systems, the more potable water is wasted. A uniform variance process will allow state residents to maintain their property and protect water resources while enjoying their landscapes.

(b) For purposes of this subsection, the term:

1. “Monitoring entity” means a local government, community development district created pursuant to chapter 190, a homeowners’ association created pursuant to chapter 720, a condominium association created pursuant to chapter 718, a cooperative created pursuant to chapter 719, or a public or private utility.

2. “Soil moisture sensor” means a soil-based device that assesses the available plant soil moisture in order to minimize the unnecessary use of water and optimize the effectiveness of an irrigation system.

3. “Soil moisture sensor control system” is the collective term for an entire soil moisture sensor system that has remote monitoring and adjustment capability.

(c) A variance from day or days-of-the-week watering restrictions, which shall include the maximum soil set point for different soil types within the monitoring entity’s jurisdiction, shall be granted by the applicable water management district for any residential, commercial, or recreational user within a monitoring entity’s jurisdiction having a soil moisture sensor control system if the monitoring entity certifies that:

1. Each soil moisture sensor control system installed within its jurisdiction will have multiple soil sensors that conform to different soil types and slopes in order to optimize water use for each user, adjust irrigation schedules based on soil moisture requirements, and be installed by a licensed contractor in a manner that is consistent with the Field Guide to Soil Moisture Sensor Use in Florida by the University of Florida IFAS Extension Program for Resource Efficient Communities.

2. It has the ability to monitor the status of each individual user’s system and to remotely modify the system settings for irrigation cycles and run times.

3. It will electronically post and update a list of active users of soil moisture sensor control systems within its jurisdiction on a monthly basis and provide Internet access to such listing and the monitoring database to the water management district and the local government.

4. It shall provide notice to a user of noncompliant activity within 48 hours after such activity and, if the user does not take corrective action within 48 hours after such notice, it will remove the posted notice required in subparagraph 5. and remove the user from the active users list required by subparagraph 3.

5. It shall post a notice at each parcel that has installed a compliant soil moisture sensor control system in plain view from the nearest roadway stating: “Irrigating with Smart Irrigation Controller,” with the address of the parcel, and shall remove the notice if the user is no longer being monitored by the monitoring entity.

(d) Upon installation of a soil moisture sensor control system, the licensed contractor shall certify to the monitoring entity that subparagraphs (c)1. and (c)2. have been met.

1. The monitoring entity shall post the notice required by subparagraph (c)5. on the user’s property and update the Internet listing of users of active soil moisture sensor control systems to include the new user.

2. On an annual basis a professional engineer licensed under chapter 471 or a professional landscape architect licensed under chapter 481 shall perform an annual maintenance review of all soil moisture sensor control systems within the monitoring entity’s jurisdiction and certify to the monitoring entity which systems are properly operating and in compliance with paragraph (c). The monitoring entity shall update its Internet listing of users of active soil moisture sensor control systems based on the certification.

(e) Failure by the monitoring entity to ensure continual compliance with the condition of this variance shall be cause for the appropriate water management district to revoke the variance upon proper notice to the monitoring entity.

(f) The variance provided in this subsection applies to day or days-of-the-week watering restrictions of the water management district as preempted by s. 373.217. All other applicable local government and water management district restrictions related to irrigation, including, but not limited to, a prohibition on irrigation and time-of-day watering requirements and water shortage or emergency orders issued pursuant to s. 373.246(2) and (7), remain applicable to the soil moisture sensor control system users within a monitoring entity’s jurisdiction.

(g) This subsection does not require a property owner to install a soil moisture sensor control system. This subsection also does not prohibit a property owner from installing soil moisture sensors and seeking an individual variance from the applicable water management district even if such property is located within the jurisdiction of a monitoring entity that has been granted a variance pursuant to paragraph (c).

History.—s. 7, ch. 91-41; s. 7, ch. 91-68; s. 6, ch. 2001-252; s. 1, ch. 2009-199.



373.621 - Water conservation.

373.621 Water conservation.—The Legislature recognizes the significant value of water conservation in the protection and efficient use of water resources. Accordingly, consideration in the administration of ss. 373.223, 373.233, and 373.236 shall be given to applicants who implement water conservation practices pursuant to s. 570.93 or other applicable water conservation measures as determined by the department or a water management district.

History.—s. 51, ch. 2001-279; s. 8, ch. 2014-150.



373.63 - Preference to State University System in award of projects or studies.

373.63 Preference to State University System in award of projects or studies.—Notwithstanding any provision of law to the contrary, the governing boards of the water management districts, in considering the awarding of projects or studies relating to research, restoration, or similar projects or studies, shall give preferential consideration to universities in the State University System.

History.—s. 14, ch. 92-288.



373.69 - Apalachicola-Chattahoochee-Flint River Basin Compact.

373.69 Apalachicola-Chattahoochee-Flint River Basin Compact.—

The states of Alabama, Florida and Georgia and the United States of America hereby agree to the following compact which shall become effective upon enactment of concurrent legislation by each respective state legislature and the Congress of the United States.

SHORT TITLE

This Act shall be known and may be cited as the “Apalachicola-Chattahoochee-Flint River Basin Compact” and shall be referred to hereafter in this document as the “ACF Compact” or “Compact.”

ARTICLE I

COMPACT PURPOSES

This Compact among the states of Alabama, Florida and Georgia and the United States of America has been entered into for the purposes of promoting interstate comity, removing causes of present and future controversies, equitably apportioning the surface waters of the ACF, engaging in water planning, and developing and sharing common data bases.

ARTICLE II

SCOPE OF THE COMPACT

This Compact shall extend to all of the waters arising within the drainage basin of the ACF in the states of Alabama, Florida and Georgia.

ARTICLE III

PARTIES

The parties to this Compact are the states of Alabama, Florida and Georgia and the United States of America.

ARTICLE IV

DEFINITIONS

For the purposes of this Compact, the following words, phrases and terms shall have the following meanings:

(a) “ACF Basin” or “ACF” means the area of natural drainage into the Apalachicola River and its tributaries, the Chattahoochee River and its tributaries, and the Flint River and its tributaries. Any reference to the rivers within this Compact will be designated using the letters “ACF” and when so referenced will mean each of these three rivers and each of the tributaries to each such river.

(b) “Allocation formula” means the methodology, in whatever form, by which the ACF Basin Commission determines an equitable apportionment of surface waters within the ACF Basin among the three states. Such formula may be represented by a table, chart, mathematical calculation or any other expression of the Commission’s apportionment of waters pursuant to this compact.

(c) “Commission” or “ACF Basin Commission” means the Apalachicola-Chattahoochee-Flint River Basin Commission created and established pursuant to this Compact.

(d) “Ground waters” means waters within a saturated zone or stratum beneath the surface of land, whether or not flowing through known and definite channels.

(e) “Person” means any individual, firm, association, organization, partnership, business, trust, corporation, public corporation, company, the United States of America, any state, and all political subdivisions, regions, districts, municipalities, and public agencies thereof.

(f) “Surface waters” means waters upon the surface of the earth, whether contained in bounds created naturally or artificially or diffused. Water from natural springs shall be considered “surface waters” when it exits from the spring onto the surface of the earth.

(g) “United States” means the executive branch of the government of the United States of America, and any department, agency, bureau or division thereof.

(h) “Water Resource Facility” means any facility or project constructed for the impoundment, diversion, retention, control or regulation of waters within the ACF Basin for any purpose.

(i) “Water resources,” or “waters” means all surface waters and ground waters contained or otherwise originating within the ACF Basin.

ARTICLE V

CONDITIONS PRECEDENT TO LEGAL
VIABILITY OF THE COMPACT

This Compact shall not be binding on any party until it has been enacted into law by the legislatures of the states of Alabama, Florida and Georgia and by the Congress of the United States of America.

ARTICLE VI

ACF BASIN COMMISSION CREATED

(a) There is hereby created an interstate administrative agency to be known as the “ACF Basin Commission.” The Commission shall be comprised of one member representing the state of Alabama, one member representing the state of Florida, one member representing the state of Georgia, and one non-voting member representing the United States of America. The state members shall be known as “State Commissioners” and the federal member shall be known as the “Federal Commissioner.” The ACF Basin Commission is a body politic and corporate, with succession for the duration of this Compact.

(b) The Governor of each of the states shall serve as the State Commissioner for his or her state. Each State Commissioner shall appoint one or more alternate members and one of such alternates as designated by the State Commissioner shall serve in the State Commissioner’s place and carry out the functions of the State Commissioner, including voting on Commission matters, in the event the State Commissioner is unable to attend a meeting of the Commission. The alternate members from each state shall be knowledgeable in the field of water resources management. Unless otherwise provided by law of the state for which an alternate State Commissioner is appointed, each alternate State Commissioner shall serve at the pleasure of the State Commissioner. In the event of a vacancy in the office of an alternate, it shall be filled in the same manner as an original appointment.

(c) The President of the United States of America shall appoint the Federal Commissioner who shall serve as the representative of all federal agencies with an interest in the ACF. The President shall also appoint an alternate Federal Commissioner to attend and participate in the meetings of the Commission in the event the Federal Commissioner is unable to attend meetings. When at meetings, the alternate Federal Commissioner shall possess all of the powers of the Federal Commissioner. The Federal Commissioner and alternate appointed by the President shall serve until they resign or their replacements are appointed.

(d) Each state shall have one vote on the ACF Basin Commission and the Commission shall make all decisions and exercise all powers by unanimous vote of the three State Commissioners. The Federal Commissioner shall not have a vote, but shall attend and participate in all meetings of the ACF Basin Commission to the same extent as the State Commissioners.

(e) The ACF Basin Commission shall meet at least once a year at a date set at its initial meeting. Such initial meeting shall take place within ninety days of the ratification of the Compact by the Congress of the United States and shall be called by the chair of the Commission. Special meetings of the Commission may be called at the discretion of the chair of the Commission and shall be called by the chair of the Commission upon written request of any member of the Commission. All members shall be notified of the time and place designated for any regular or special meeting at least five days prior to such meeting in one of the following ways: by written notice mailed to the last mailing address given to the Commission by each member, by facsimile, telegram or by telephone. The Chairmanship of the Commission shall rotate annually among the voting members of the Commission on an alphabetical basis, with the first chair to be the State Commissioner representing the State of Alabama.

(f) All meetings of the Commission shall be open to the public.

(g) The ACF Basin Commission, so long as the exercise of power is consistent with this Compact, shall have the following general powers:

(1) To adopt bylaws and procedures governing its conduct;

(2) To sue and be sued in any court of competent jurisdiction;

(3) To retain and discharge professional, technical, clerical and other staff and such consultants as are necessary to accomplish the purposes of this Compact;

(4) To receive funds from any lawful source and expend funds for any lawful purpose;

(5) To enter into agreements or contracts, where appropriate, in order to accomplish the purposes of this Compact;

(6) To create committees and delegate responsibilities;

(7) To plan, coordinate, monitor, and make recommendations for the water resources of the ACF Basin for the purposes of, but not limited to, minimizing adverse impacts of floods and droughts and improving water quality, water supply, and conservation as may be deemed necessary by the Commission;

(8) To participate with other governmental and non-governmental entities in carrying out the purposes of this Compact;

(9) To conduct studies, to generate information regarding the water resources of the ACF Basin, and to share this information among the Commission members and with others;

(10) To cooperate with appropriate state, federal, and local agencies or any other person in the development, ownership, sponsorship, and operation of water resource facilities in the ACF Basin; provided, however, that the Commission shall not own or operate a federally-owned water resource facility unless authorized by the United States Congress;

(11) To acquire, receive, hold and convey such personal and real property as may be necessary for the performance of its duties under the Compact; provided, however, that nothing in this Compact shall be construed as granting the ACF Basin Commission authority to issue bonds or to exercise any right of eminent domain or power of condemnation;

(12) To establish and modify an allocation formula for apportioning the surface waters of the ACF Basin among the states of Alabama, Florida and Georgia; and

(13) To perform all functions required of it by this Compact and to do all things necessary, proper or convenient in the performance of its duties hereunder, either independently or in cooperation with any state or the United States.

ARTICLE VII

EQUITABLE APPORTIONMENT

(a) It is the intent of the parties to this Compact to develop an allocation formula for equitably apportioning the surface waters of the ACF Basin among the states while protecting the water quality, ecology and biodiversity of the ACF, as provided in the Clean Water Act, 33 U.S.C. Sections 1251 et seq., the Endangered Species Act, 16 U.S.C. Sections 1532 et seq., the National Environmental Policy Act, 42 U.S.C. Sections 4321 et seq., the Rivers and Harbors Act of 1899, 33 U.S.C. Sections 401 et seq., and other applicable federal laws. For this purpose, all members of the ACF Basin Commission, including the Federal Commissioner, shall have full rights to notice of and participation in all meetings of the ACF Basin Commission and technical committees in which the basis and terms and conditions of the allocation formula are to be discussed or negotiated. When an allocation formula is unanimously approved by the State Commissioners, there shall be an agreement among the states regarding an allocation formula. The allocation formula thus agreed upon shall become effective and binding upon the parties to this Compact upon receipt by the Commission of a letter of concurrence with said formula from the Federal Commissioner. If, however, the Federal Commissioner fails to submit a letter of concurrence to the Commission within two hundred ten (210) days after the allocation formula is agreed upon by the State Commissioners, the Federal Commissioner shall within forty-five (45) days thereafter submit to the ACF Basin Commission a letter of nonconcurrence with the allocation formula setting forth therein specifically and in detail the reasons for nonconcurrence; provided, however, the reasons for nonconcurrence as contained in the letter of nonconcurrence shall be based solely upon federal law. The allocation formula shall also become effective and binding upon the parties to this Compact if the Federal Commissioner fails to submit to the ACF Basin Commission a letter of nonconcurrence in accordance with this Article. Once adopted pursuant to this Article, the allocation formula may only be modified by unanimous decision of the State Commissioners and the concurrence by the Federal Commissioner in accordance with the procedures set forth in this Article.

(b) The parties to this Compact recognize that the United States operates certain projects within the ACF Basin that may influence the water resources within the ACF Basin. The parties to this Compact further acknowledge and recognize that various agencies of the United States have responsibilities for administering certain federal laws and exercising certain federal powers that may influence the water resources within the ACF Basin. It is the intent of the parties to this Compact, including the United States, to achieve compliance with the allocation formula adopted in accordance with this Article. Accordingly, once an allocation formula is adopted, each and every officer, agency, and instrumentality of the United States shall have an obligation and duty, to the maximum extent practicable, to exercise their powers, authority, and discretion in a manner consistent with the allocation formula so long as the exercise of such powers, authority, and discretion is not in conflict with federal law.

(c) Between the effective date of this Compact and the approval of the allocation formula under this Article, the signatories to this Compact agree that any person who is withdrawing, diverting, or consuming water resources of the ACF Basin as of the effective date of this Compact, may continue to withdraw, divert or consume such water resources in accordance with the laws of the state where such person resides or does business and in accordance with applicable federal laws. The parties to this Compact further agree that any such person may increase the amount of water resources withdrawn, diverted or consumed to satisfy reasonable increases in the demand of such person for water between the effective date of this Compact and the date on which an allocation formula is approved by the ACF Basin Commission as permitted by applicable law. Each of the state parties to this Compact further agree to provide written notice to each of the other parties to this Compact in the event any person increases the withdrawal, diversion or consumption of such water resources by more than 10 million gallons per day on an average annual daily basis, or in the event any person, who was not withdrawing, diverting or consuming any water resources from the ACF Basin as of the effective date of this Compact, seeks to withdraw, divert or consume more than one million gallons per day on an average annual daily basis from such resources. This Article shall not be construed as granting any permanent, vested or perpetual rights to the amounts of water used between January 3, 1992 and the date on which the Commission adopts an allocation formula.

(d) As the owner, operator, licensor, permitting authority or regulator of a water resource facility under its jurisdiction, each state shall be responsible for using its best efforts to achieve compliance with the allocation formula adopted pursuant to this Article. Each such state agrees to take such actions as may be necessary to achieve compliance with the allocation formula.

(e) This Compact shall not commit any state to agree to any data generated by any study or commit any state to any allocation formula not acceptable to such state.

ARTICLE VIII

CONDITIONS RESULTING IN
TERMINATION OF THE COMPACT

(a) This Compact shall be terminated and thereby be void and of no further force and effect if any of the following events occur:

(1) The legislatures of the states of Alabama, Florida and Georgia each agree by general laws enacted by each state within any three consecutive years that this Compact should be terminated.

(2) The United States Congress enacts a law expressly repealing this Compact.

(3) The States of Alabama, Florida and Georgia fail to agree on an equitable apportionment of the surface waters of the ACF as provided in Article VII(a) of this Compact by December 31, 1998, unless the voting members of the ACF Basin Commission unanimously agree to extend this deadline.

(4) The Federal Commissioner submits to the Commission a letter of nonconcurrence in the initial allocation formula in accordance with Article VII(a) of the Compact, unless the voting members of the ACF Basin Commission unanimously agree to allow a single 45 day period in which the non-voting Federal Commissioner and the voting State Commissioners may renegotiate an allocation formula and the Federal Commissioner withdraws the letter of nonconcurrence upon completion of this renegotiation.

(b) If the Compact is terminated in accordance with this Article it shall be of no further force and effect and shall not be the subject of any proceeding for the enforcement thereof in any federal or state court. Further, if so terminated, no party shall be deemed to have acquired a specific right to any quantity of water because it has become a signatory to this Compact.

ARTICLE IX

COMPLETION OF STUDIES PENDING
ADOPTION OF ALLOCATION FORMULA

The ACF Basin Commission, in conjunction with one or more interstate, federal, state or local agencies, is hereby authorized to participate in any study in process as of the effective date of this Compact, including, without limitation, all or any part of the Alabama-Coosa-Tallapoosa/Apalachicola-Chattahoochee-Flint River Basin Comprehensive Water Resource Study, as may be determined by the Commission in its sole discretion.

ARTICLE X

RELATIONSHIP TO OTHER LAWS

(a) It is the intent of the party states and of the United States Congress by ratifying this Compact, that all state and federal officials enforcing, implementing or administering other state and federal laws affecting the ACF Basin shall, to the maximum extent practicable, enforce, implement or administer those laws in furtherance of the purposes of this Compact and the allocation formula adopted by the Commission insofar as such actions are not in conflict with applicable federal laws.

(b) Nothing contained in this Compact shall be deemed to restrict the executive powers of the President in the event of a national emergency.

(c) Nothing contained in this Compact shall impair or affect the constitutional authority of the United States or any of its powers, rights, functions or jurisdiction under other existing or future laws in and over the area or waters which are the subject of the Compact, including projects of the Commission, nor shall any act of the Commission have the effect of repealing, modifying or amending any federal law. All officers, agencies and instrumentalities of the United States shall exercise their powers and authority over water resources in the ACF Basin and water resource facilities, and to the maximum extent practicable, shall exercise their discretion in carrying out their responsibilities, powers, and authorities over water resources in the ACF Basin and water resource facilities in the ACF Basin in a manner consistent with and that effectuates the allocation formula developed pursuant to this Compact or any modification of the allocation formula so long as the actions are not in conflict with any applicable federal law. The United States Army Corps of Engineers, or its successors, and all other federal agencies and instrumentalities shall cooperate with the ACF Basin Commission in accomplishing the purposes of the Compact and fulfilling the obligations of each of the parties to the Compact regarding the allocation formula.

(d) Once adopted by the three states and ratified by the United States Congress, this Compact shall have the full force and effect of federal law, and shall supersede state and local laws operating contrary to the provisions herein or the purposes of this Compact; provided, however, nothing contained in this Compact shall be construed as affecting or intending to affect or in any way to interfere with the laws of the respective signatory states relating to water quality, and riparian rights as among persons exclusively within each state.

ARTICLE XI

PUBLIC PARTICIPATION

All meetings of the Commission shall be open to the public. The signatory parties recognize the importance and necessity of public participation in activities of the Commission, including the development and adoption of the initial allocation formula and any modification thereto. Prior to the adoption of the initial allocation formula, the Commission shall adopt procedures ensuring public participation in the development, review, and approval of the initial allocation formula and any subsequent modification thereto. At a minimum, public notice to interested parties and a comment period shall be provided. The Commission shall respond in writing to relevant comments.

ARTICLE XII

FUNDING AND EXPENSES OF THE COMMISSION

Commissioners shall serve without compensation from the ACF Basin Commission. All general operational funding required by the Commission and agreed to by the voting members shall obligate each state to pay an equal share of such agreed upon funding. Funds remitted to the Commission by a state in payment of such obligation shall not lapse; provided, however, that if any state fails to remit payment within 90 days after payment is due, such obligation shall terminate and any state which has made payment may have such payment returned. Costs of attendance and participation at meetings of the Commission by the Federal Commissioner shall be paid by the United States.

ARTICLE XIII

DISPUTE RESOLUTION

(a) In the event of a dispute between two or more voting members of this Compact involving a claim relating to compliance with the allocation formula adopted by the Commission under this Compact, the following procedures shall govern:

(1) Notice of claim shall be filed with the Commission by a voting member of this Compact and served upon each member of the Commission. The notice shall provide a written statement of the claim, including a brief narrative of the relevant matters supporting the claimant’s position.

(2) Within twenty (20) days of the Commission’s receipt of a written statement of a claim, the party or parties to the Compact against whom the complaint is made may prepare a brief narrative of the relevant matters and file it with the Commission and serve it upon each member of the Commission.

(3) Upon receipt of a claim and any response or responses thereto, the Commission shall convene as soon as reasonably practicable, but in no event later than twenty (20) days from receipt of any response to the claim, and shall determine if a resolution of the dispute is possible.

(4) A resolution of a dispute under this Article through unanimous vote of the State Commissioners shall be binding upon the state parties and any state party determined to be in violation of the allocation formula shall correct such violation without delay.

(5) If the Commission is unable to resolve the dispute within 10 days from the date of the meeting convened pursuant to subparagraph (a)(3) of this Article, the Commission shall select, by unanimous decision of the voting members of the Commission, an independent mediator to conduct a non-binding mediation of the dispute. The mediator shall not be a resident or domiciliary of any member state, shall not be an employee or agent of any member of the Commission, shall be a person knowledgeable in water resource management issues, and shall disclose any and all current or prior contractual or other relations to any member of the Commission. The expenses of the mediator shall be paid by the Commission. If the mediator becomes unwilling or unable to serve, the Commission by unanimous decision of the voting members of the Commission, shall appoint another independent mediator.

(6) If the Commission fails to appoint an independent mediator to conduct a non-binding mediation of the dispute within seventy-five (75) days of the filing of the original claim or within thirty (30) days of the date on which the Commission learns that a mediator is unwilling or unable to serve, the party submitting the claim shall have no further obligation to bring the claim before the Commission and may proceed by pursuing any appropriate remedies, including any and all judicial remedies.

(7) If an independent mediator is selected, the mediator shall establish the time and location for the mediation session or sessions and may request that each party to the Compact submit, in writing, to the mediator a statement of its position regarding the issue or issues in dispute. Such statements shall not be exchanged by the parties except upon the unanimous agreement of the parties to the mediation.

(8) The mediator shall not divulge confidential information disclosed to the mediator by the parties or by witnesses, if any, in the course of the mediation. All records, reports, or other documents received by a mediator while serving as a mediator shall be considered confidential. The mediator shall not be compelled in any adversary proceeding or judicial forum to divulge the contents of such documents or the fact that such documents exist or to testify in regard to the mediation.

(9) Each party to the mediation shall maintain the confidentiality of the information received during the mediation and shall not rely on or introduce in any judicial proceeding as evidence:

a. Views expressed or suggestions made by another party regarding a settlement of the dispute;

b. Proposals made or views expressed by the mediator; or

c. The fact that another party to the hearing had or had not indicated a willingness to accept a proposal for settlement of the dispute.

(10) The mediator may terminate the non-binding mediation session or sessions whenever, in the judgment of the mediator, further efforts to resolve the dispute would not lead to a resolution of the dispute between or among the parties. Any party to the dispute may terminate the mediation process at any time by giving written notification to the mediator and the Commission. If terminated prior to reaching a resolution, the party submitting the original claim to the Commission shall have no further obligation to bring its claim before the Commission and may proceed by pursuing any appropriate remedies, including any and all judicial remedies.

(11) The mediator shall have no authority to require the parties to enter into a settlement of any dispute regarding the Compact. The mediator may simply attempt to assist the parties in reaching a mutually acceptable resolution of their dispute. The mediator is authorized to conduct joint and separate meetings with the parties to the mediation and to make oral or written recommendations for a settlement of the dispute.

(12) At any time during the mediation process, the Commission is encouraged to take whatever steps it deems necessary to assist the mediator or the parties to resolve the dispute.

(13) In the event of a proceeding seeking enforcement of the allocation formula, this Compact creates a cause of action solely for equitable relief. No action for money damages may be maintained. The party or parties alleging a violation of the Compact shall have the burden of proof.

(b) In the event of a dispute between any voting member and the United States relating to a state’s noncompliance with the allocation formula as a result of actions or a refusal to act by officers, agencies or instrumentalities of the United States, the provisions set forth in paragraph (a) of this Article (other than the provisions of subparagraph (a)(4)) shall apply.

(c) The United States may initiate dispute resolution under paragraph (a) in the same manner as other parties to this Compact.

(d) Any signatory party who is affected by any action of the Commission, other than the adoption or enforcement of or compliance with the allocation formula, may file a complaint before the ACF Basin Commission seeking to enforce any provision of this Compact.

(1) The Commission shall refer the dispute to an independent hearing officer or mediator, to conduct a hearing or mediation of the dispute. If the parties are unable to settle their dispute through mediation, a hearing shall be held by the Commission or its designated hearing officer. Following a hearing conducted by a hearing officer, the hearing officer shall submit a report to the Commission setting forth findings of fact and conclusions of law, and making recommendations to the Commission for the resolution of the dispute.

(2) The Commission may adopt or modify the recommendations of the hearing officer within 60 days of submittal of the report. If the Commission is unable to reach unanimous agreement on the resolution of the dispute within 60 days of submittal of the report with the concurrence of the Federal Commissioner in disputes involving or affecting federal interests, the affected party may file an action in any court of competent jurisdiction to enforce the provisions of this Compact. The hearing officer’s report shall be of no force and effect and shall not be admissible as evidence in any further proceedings.

(e) All actions under this Article shall be subject to the following provisions:

(1) The Commission shall adopt guidelines and procedures for the appointment of hearing officers or independent mediators to conduct all hearings and mediations required under this Article. The hearing officer or mediator appointed under this Article shall be compensated by the Commission.

(2) All hearings or mediations conducted under this article may be conducted utilizing the Federal Administrative Procedures Act, the Federal Rules of Civil Procedure, and the Federal Rules of Evidence. The Commission may also choose to adopt some or all of its own procedural and evidentiary rules for the conduct of hearings or mediations under this Compact.

(3) Any action brought under this Article shall be limited to equitable relief only. This Compact shall not give rise to a cause of action for money damages.

(4) Any signatory party bringing an action before the Commission under this Article shall have the burdens of proof and persuasion.

ARTICLE XIV

ENFORCEMENT

The Commission may, upon unanimous decision, bring an action against any person to enforce any provision of this Compact, other than the adoption or enforcement of or compliance with the allocation formula, in any court of competent jurisdiction.

ARTICLE XV

IMPACTS ON OTHER STREAM SYSTEMS

This Compact shall not be construed as establishing any general principle or precedent applicable to any other interstate streams.

ARTICLE XVI

IMPACT OF COMPACT ON USE OF WATER
WITHIN THE BOUNDARIES
OF THE COMPACTING STATES

The provisions of this Compact shall not interfere with the right or power of any state to regulate the use and control of water within the boundaries of the state, providing such state action is not inconsistent with the allocation formula.

ARTICLE XVII

AGREEMENT REGARDING WATER QUALITY

(a) The States of Alabama, Florida, and Georgia mutually agree to the principle of individual State efforts to control man-made water pollution from sources located and operating within each State and to the continuing support of each State in active water pollution control programs.

(b) The States of Alabama, Florida, and Georgia agree to cooperate, through their appropriate State agencies, in the investigation, abatement, and control of sources of alleged interstate pollution within the ACF River Basin whenever such sources are called to their attention by the Commission.

(c) The States of Alabama, Florida, and Georgia agree to cooperate in maintaining the quality of the waters of the ACF River Basin.

(d) The States of Alabama, Florida, and Georgia agree that no State may require another state to provide water for the purpose of water quality control as a substitute for or in lieu of adequate waste treatment.

ARTICLE XVIII

EFFECT OF OVER OR UNDER DELIVERIES
UNDER THE COMPACT

No state shall acquire any right or expectation to the use of water because of any other state’s failure to use the full amount of water allocated to it under this Compact.

ARTICLE XIX

SEVERABILITY

If any portion of this Compact is held invalid for any reason, the remaining portions, to the fullest extent possible, shall be severed from the void portion and given the fullest possible force, effect, and application.

ARTICLE XX

NOTICE AND FORMS OF SIGNATURE

Notice of ratification of this Compact by the legislature of each state shall promptly be given by the Governor of the ratifying state to the Governors of the other participating states. When all three state legislatures have ratified the Compact, notice of their mutual ratification shall be forwarded to the Congressional delegation of the signatory states for submission to the Congress of the United States for ratification. When the Compact is ratified by the Congress of the United States, the President, upon signing the federal ratification legislation, shall promptly notify the Governors of the participating states and appoint the Federal Commissioner. The Compact shall be signed by all four Commissioners as their first order of business at their first meeting and shall be filed of record in the party states.

History.—s. 1, ch. 97-25; s. 14, ch. 99-7; s. 27, ch. 2010-205.

Note.—Former s. 373.71.






Part VII - WATER SUPPLY POLICY, PLANNING, PRODUCTION, ANDFUNDING (ss. 373.701-373.715)

373.701 - Declaration of policy.

373.701 Declaration of policy.—It is declared to be the policy of the Legislature:

(1) To promote the availability of sufficient water for all existing and future reasonable-beneficial uses and natural systems.

(2)(a) Because water constitutes a public resource benefiting the entire state, it is the policy of the Legislature that the waters in the state be managed on a state and regional basis. Consistent with this directive, the Legislature recognizes the need to allocate water throughout the state so as to meet all reasonable-beneficial uses. However, the Legislature acknowledges that such allocations have in the past adversely affected the water resources of certain areas in this state. To protect such water resources and to meet the current and future needs of those areas with abundant water, the Legislature directs the department and the water management districts to encourage the use of water from sources nearest the area of use or application whenever practicable. Such sources shall include all naturally occurring water sources and all alternative water sources, including, but not limited to, desalination, conservation, reuse of nonpotable reclaimed water and stormwater, and aquifer storage and recovery. Reuse of potable reclaimed water and stormwater shall not be subject to the evaluation described in s. 373.223(3)(a)-(g). However, this directive to encourage the use of water, whenever practicable, from sources nearest the area of use or application shall not apply to the transport and direct and indirect use of water within the area encompassed by the Central and Southern Florida Flood Control Project, nor shall it apply anywhere in the state to the transport and use of water supplied exclusively for bottled water as defined in s. 500.03(1)(d), nor shall it apply to the transport and use of reclaimed water for electrical power production by an electric utility as defined in s. 366.02(2).

(b) In establishing the policy outlined in paragraph (a), the Legislature realizes that under certain circumstances the need to transport water from distant sources may be necessary for environmental, technical, or economic reasons.

(3) Cooperative efforts between municipalities, counties, utility companies, private landowners, water consumers, water management districts, the Department of Environmental Protection, and the Department of Agriculture and Consumer Services are necessary in order to meet water needs in a manner that will supply adequate and dependable supplies of water where needed without resulting in adverse effects upon the areas from which water is withdrawn. Such efforts should employ all practical means of obtaining water, including, but not limited to, withdrawals of surface water and groundwater, reuse, and desalination, and will require cooperation and well-coordinated activities. Municipalities, counties, and special districts are encouraged to create multijurisdictional water supply entities or regional water supply authorities as authorized in s. 373.713.

History.—s. 1, ch. 2010-205; s. 1, ch. 2013-177.



373.703 - Water production; general powers and duties.

373.703 Water production; general powers and duties.—In the performance of, and in conjunction with, its other powers and duties, the governing board of a water management district existing pursuant to this chapter:

(1) Shall engage in planning to assist counties, municipalities, special districts, publicly owned and privately owned water utilities, multijurisdictional water supply entities, regional water supply authorities, or self-suppliers in meeting water supply needs in such manner as will give priority to encouraging conservation and reducing adverse environmental effects of improper or excessive withdrawals of water from concentrated areas. As used in this section and s. 373.707, regional water supply authorities are regional water authorities created under s. 373.713 or other laws of this state.

(2) Shall assist counties, municipalities, special districts, publicly owned or privately owned water utilities, multijurisdictional water supply entities, regional water supply authorities, or self-suppliers in meeting water supply needs in such manner as will give priority to encouraging conservation and reducing adverse environmental effects of improper or excessive withdrawals of water from concentrated areas.

(3) May establish, design, construct, operate, and maintain water production and transmission facilities for the purpose of supplying water to counties, municipalities, special districts, publicly owned and privately owned water utilities, multijurisdictional water supply entities, or regional water supply authorities. The permit required by part II of this chapter for a water management district engaged in water production and transmission shall be granted, denied, or granted with conditions by the department.

(4) Shall not engage in local water supply distribution.

(5) Shall not deprive, directly or indirectly, any county wherein water is withdrawn of the prior right to the reasonable and beneficial use of water which is required to supply adequately the reasonable and beneficial needs of the county or any of the inhabitants or property owners therein.

(6) May provide water and financial assistance to regional water supply authorities, but may not provide water to counties and municipalities which are located within the area of such authority without the specific approval of the authority or, in the event of the authority’s disapproval, the approval of the Governor and Cabinet sitting as the Land and Water Adjudicatory Commission. The district may supply water at rates and upon terms mutually agreed to by the parties or, if they do not agree, as set by the governing board and specifically approved by the Governor and Cabinet sitting as the Land and Water Adjudicatory Commission.

(7) May acquire title to such interest as is necessary in real property, by purchase, gift, devise, lease, eminent domain, or otherwise, for water production and transmission consistent with this section and s. 373.707. However, the district shall not use any of the eminent domain powers herein granted to acquire water and water rights already devoted to reasonable and beneficial use or any water production or transmission facilities owned by any county, municipality, or regional water supply authority. The district may exercise eminent domain powers outside of its district boundaries for the acquisition of pumpage facilities, storage areas, transmission facilities, and the normal appurtenances thereto, provided that at least 45 days prior to the exercise of eminent domain, the district notifies the district where the property is located after public notice and the district where the property is located does not object within 45 days after notification of such exercise of eminent domain authority.

(8) In addition to the power to issue revenue bonds pursuant to s. 373.584, may issue revenue bonds for the purposes of paying the costs and expenses incurred in carrying out the purposes of this chapter or refunding obligations of the district issued pursuant to this section. Such revenue bonds shall be secured by, and be payable from, revenues derived from the operation, lease, or use of its water production and transmission facilities and other water-related facilities and from the sale of water or services relating thereto. Such revenue bonds may not be secured by, or be payable from, ad valorem taxes received by the district or from moneys appropriated by the Legislature, unless otherwise specifically authorized by law. All provisions of s. 373.584 relating to the issuance of revenue bonds which are not inconsistent with this section shall apply to the issuance of revenue bonds pursuant to this section. The district may also issue bond anticipation notes in accordance with the provisions of s. 373.584.

(9) May join with one or more other water management districts, counties, municipalities, special districts, publicly owned or privately owned water utilities, multijurisdictional water supply entities, regional water supply authorities, private landowners, or self-suppliers for the purpose of carrying out its powers, and may contract with such other entities to finance acquisitions, construction, operation, and maintenance, provided that such contracts are consistent with the public interest. The contract may provide for contributions to be made by each party to the contract for the division and apportionment of the expenses of acquisitions, construction, operation, and maintenance, and for the division and apportionment of resulting benefits, services, and products. The contracts may contain other covenants and agreements necessary and appropriate to accomplish their purposes.

History.—s. 1, ch. 2010-205; s. 2, ch. 2013-177; s. 48, ch. 2015-229; s. 18, ch. 2016-1.



373.705 - Water resource development; water supply development.

373.705 Water resource development; water supply development.—

(1) The Legislature finds that:

(a) The proper role of the water management districts in water supply is primarily planning and water resource development, but this does not preclude them from providing assistance with water supply development.

(b) The proper role of local government, regional water supply authorities, and government-owned and privately owned water utilities in water supply is primarily water supply development, but this does not preclude them from providing assistance with water resource development.

(c) Water resource development and water supply development must receive priority attention, where needed, to increase the availability of sufficient water for all existing and future reasonable-beneficial uses and natural systems.

(2) It is the intent of the Legislature that:

(a) Sufficient water be available for all existing and future reasonable-beneficial uses and the natural systems, and that the adverse effects of competition for water supplies be avoided.

(b) Water management districts take the lead in identifying and implementing water resource development projects, and be responsible for securing necessary funding for regionally significant water resource development projects, including regionally significant projects that prevent or limit adverse water resource impacts, avoid competition among water users, or support the provision of new water supplies in order to meet a minimum flow or minimum water level or to implement a recovery or prevention strategy or water reservation.

(c) Local governments, regional water supply authorities, and government-owned and privately owned water utilities take the lead in securing funds for and implementing water supply development projects. Generally, direct beneficiaries of water supply development projects should pay the costs of the projects from which they benefit, and water supply development projects should continue to be paid for through local funding sources.

(d) Water supply development be conducted in coordination with water management district regional water supply planning and water resource development.

(3)(a) The water management districts shall fund and implement water resource development as defined in s. 373.019. The water management districts are encouraged to implement water resource development as expeditiously as possible in areas subject to regional water supply plans.

(b) Each governing board shall include in its annual budget submittals required under this chapter:

1. The amount of funds for each project in the annual funding plan developed pursuant to s. 373.536(6)(a)4.; and

2. The total amount needed for the fiscal year to implement water resource development projects, as prioritized in its regional water supply plans.

(4)(a) Water supply development projects that are consistent with the relevant regional water supply plans and that meet one or more of the following criteria shall receive priority consideration for state or water management district funding assistance:

1. The project supports establishment of a dependable, sustainable supply of water which is not otherwise financially feasible;

2. The project provides substantial environmental benefits by preventing or limiting adverse water resource impacts, but requires funding assistance to be economically competitive with other options; or

3. The project significantly implements reuse, storage, recharge, or conservation of water in a manner that contributes to the sustainability of regional water sources.

(b) Water supply development projects that meet the criteria in paragraph (a) and that meet one or more of the following additional criteria shall be given first consideration for state or water management district funding assistance:

1. The project brings about replacement of existing sources in order to help implement a minimum flow or minimum water level;

2. The project implements reuse that assists in the elimination of domestic wastewater ocean outfalls as provided in s. 403.086(9); or

3. The project reduces or eliminates the adverse effects of competition between legal users and the natural system.

(5) The water management districts shall promote expanded cost-share criteria for additional conservation practices, such as soil and moisture sensors and other irrigation improvements, water-saving equipment, and water-saving household fixtures, and software technologies that can achieve verifiable water conservation by providing water use information to utility customers.

History.—s. 1, ch. 2010-205; s. 19, ch. 2016-1.



373.707 - Alternative water supply development.

373.707 Alternative water supply development.—

(1) The purpose of this section is to encourage cooperation in the development of water supplies and to provide for alternative water supply development.

(a) Demands on natural supplies of fresh water to meet the needs of a rapidly growing population and the needs of the environment, agriculture, industry, and mining will continue to increase.

(b) There is a need for the development of alternative water supplies for Florida to sustain its economic growth, economic viability, and natural resources.

(c) Cooperative efforts between municipalities, counties, special districts, water management districts, and the Department of Environmental Protection are mandatory in order to meet the water needs of rapidly urbanizing areas in a manner that will supply adequate and dependable supplies of water where needed without resulting in adverse effects upon the areas from which such water is withdrawn. Such efforts should use all practical means of obtaining water, including, but not limited to, withdrawals of surface water and groundwater, reuse, and desalinization, and will necessitate not only cooperation but also well-coordinated activities. Municipalities, counties, and special districts are encouraged to create regional water supply authorities as authorized in s. 373.713 or multijurisdictional water supply entities.

(d) Alternative water supply development must receive priority funding attention to increase the available supplies of water to meet all existing and future reasonable-beneficial uses and to benefit the natural systems.

(e) Cooperation between counties, municipalities, regional water supply authorities, multijurisdictional water supply entities, special districts, and publicly owned and privately owned water utilities in the development of countywide and multicountywide alternative water supply projects will allow for necessary economies of scale and efficiencies to be achieved in order to accelerate the development of new, dependable, and sustainable alternative water supplies.

(f) It is in the public interest that county, municipal, industrial, agricultural, and other public and private water users; the Department of Environmental Protection; and the water management districts cooperate and work together in the development of alternative water supplies to avoid the adverse effects of competition for limited supplies of water. Public moneys or services provided to private entities for alternative water supply development may constitute public purposes that also are in the public interest.

(2)(a) Sufficient water must be available for all existing and future reasonable-beneficial uses and the natural systems, and the adverse effects of competition for water supplies must be avoided.

(b) Water supply development and alternative water supply development must be conducted in coordination with water management district regional water supply planning.

(c) Funding for the development of alternative water supplies shall be a shared responsibility of water suppliers and users, the State of Florida, and the water management districts, with water suppliers and users having the primary responsibility and the State of Florida and the water management districts being responsible for providing funding assistance.

(3) The primary roles of the water management districts in water resource development as it relates to supporting alternative water supply development are:

(a) The formulation and implementation of regional water resource management strategies that support alternative water supply development;

(b) The collection and evaluation of surface water and groundwater data to be used for a planning level assessment of the feasibility of alternative water supply development projects;

(c) The construction, operation, and maintenance of major public works facilities for flood control, surface and underground water storage, and groundwater recharge augmentation to support alternative water supply development;

(d) Planning for alternative water supply development as provided in regional water supply plans in coordination with local governments, regional water supply authorities, multijurisdictional water supply entities, special districts, and publicly owned and privately owned water utilities and self-suppliers;

(e) The formulation and implementation of structural and nonstructural programs to protect and manage water resources in support of alternative water supply projects; and

(f) The provision of technical and financial assistance to local governments and publicly owned and privately owned water utilities for alternative water supply projects and to self-suppliers for alternative water supply projects to the extent that such assistance to self-suppliers promotes the policies in paragraph (1)(f).

(4) The primary roles of local government, regional water supply authorities, multijurisdictional water supply entities, special districts, and publicly owned and privately owned water utilities in alternative water supply development shall be:

(a) The planning, design, construction, operation, and maintenance of alternative water supply development projects;

(b) The formulation and implementation of alternative water supply development strategies and programs;

(c) The planning, design, construction, operation, and maintenance of facilities to collect, divert, produce, treat, transmit, and distribute water for sale, resale, or end use; and

(d) The coordination of alternative water supply development activities with the appropriate water management district having jurisdiction over the activity.

(5) Nothing in this section shall be construed to preclude the various special districts, municipalities, and counties from continuing to operate existing water production and transmission facilities or to enter into cooperative agreements with other special districts, municipalities, and counties for the purpose of meeting their respective needs for dependable and adequate supplies of water; however, the obtaining of water through such operations shall not be done in a manner that results in adverse effects upon the areas from which such water is withdrawn.

(6)(a) If state funds are provided through specific appropriation or pursuant to the Water Protection and Sustainability Program, such funds serve to supplement existing water management district or basin board funding for alternative water supply development assistance and should not result in a reduction of such funding. For each project identified in the annual funding plans prepared pursuant to s. 373.536(6)(a)4., the water management districts shall include in the annual tentative and adopted budget submittals required under this chapter the amount of funds allocated for water resource development that supports alternative water supply development and the funds allocated for alternative water supply projects. It shall be the goal of each water management district and basin boards that the combined funds allocated annually for these purposes be, at a minimum, the equivalent of 100 percent of the state funding provided to the water management district for alternative water supply development. If this goal is not achieved, the water management district shall provide in the budget submittal an explanation of the reasons or constraints that prevent this goal from being met, an explanation of how the goal will be met in future years, and affirmation of match is required during the budget review process as established under s. 373.536(5). The Suwannee River Water Management District and the Northwest Florida Water Management District shall not be required to meet the match requirements of this paragraph; however, they shall try to achieve the match requirement to the greatest extent practicable.

(b) State funds from the Water Protection and Sustainability Program created in s. 403.890 shall be made available for financial assistance for the project construction costs of alternative water supply development projects selected by a water management district governing board for inclusion in the program.

(7) The water management district shall implement its responsibilities as expeditiously as possible in areas subject to regional water supply plans. Each district’s governing board shall include in its annual budget the amount needed for the fiscal year to assist in implementing alternative water supply development projects.

(8)(a) The water management districts and the state shall share a percentage of revenues with water providers and users, including local governments, water, wastewater, and reuse utilities, municipal, special district, industrial, and agricultural water users, and other public and private water users, to be used to supplement other funding sources in the development of alternative water supplies and conservation projects that result in quantifiable water savings.

(b) Beginning in the 2005-2006 fiscal year, the state shall annually provide a portion of those revenues deposited into the Water Protection and Sustainability Program Trust Fund for the purpose of providing funding assistance for the development of alternative water supplies and conservation projects that result in quantifiable water savings pursuant to the Water Protection and Sustainability Program. At the beginning of each fiscal year, beginning with the 2005-2006 fiscal year, such revenues shall be distributed by the department into the alternative water supply trust fund accounts created by each district for the purpose of alternative water supply development under the following funding formula:

1. Thirty percent to the South Florida Water Management District;

2. Twenty-five percent to the Southwest Florida Water Management District;

3. Twenty-five percent to the St. Johns River Water Management District;

4. Ten percent to the Suwannee River Water Management District; and

5. Ten percent to the Northwest Florida Water Management District.

(c) The financial assistance for alternative water supply projects allocated in each district’s budget as required in subsection (6) shall be combined with the state funds and used to assist in funding the project construction costs of alternative water supply projects and the project costs of conservation projects that result in quantifiable water savings selected by the governing board. If the district has not completed any regional water supply plan, or the regional water supply plan does not identify the need for any alternative water supply projects, funds deposited in that district’s trust fund may be used for water resource development projects, including, but not limited to, springs protection.

(d) All projects submitted to the governing board for consideration shall reflect the total capital cost for implementation. The costs shall be segregated pursuant to the categories described in the definition of capital costs.

(e) Applicants for projects that may receive funding assistance pursuant to the Water Protection and Sustainability Program shall, at a minimum, be required to pay 60 percent of the project’s construction costs. The water management districts may, at their discretion, totally or partially waive this requirement for projects sponsored by:

1. Financially disadvantaged small local governments as defined in former s. 403.885(5); or

2. Water users for projects determined by a water management district governing board to be in the public interest pursuant to paragraph (1)(f), if the projects are not otherwise financially feasible.

The water management districts or basin boards may, at their discretion, use ad valorem or federal revenues to assist a project applicant in meeting the requirements of this paragraph.

(f) The governing boards shall determine those projects that will be selected for financial assistance. The governing boards may establish factors to determine project funding; however, significant weight shall be given to the following factors:

1. Whether the project provides substantial environmental benefits by preventing or limiting adverse water resource impacts.

2. Whether the project reduces competition for water supplies.

3. Whether the project brings about replacement of traditional sources in order to help implement a minimum flow or level or a reservation.

4. Whether the project will be implemented by a consumptive use permittee that has achieved the targets contained in a goal-based water conservation program approved pursuant to s. 373.227.

5. The quantity of water supplied by the project as compared to its cost.

6. Projects in which the construction and delivery to end users of reuse water is a major component.

7. Whether the project will be implemented by a multijurisdictional water supply entity or regional water supply authority.

8. Whether the project implements reuse that assists in the elimination of domestic wastewater ocean outfalls as provided in s. 403.086(9).

9. Whether the county or municipality, or the multiple counties or municipalities, in which the project is located has implemented a high-water recharge protection tax assessment program as provided in s. 193.625.

(g) Additional factors to be considered in determining project funding shall include:

1. Whether the project is part of a plan to implement two or more alternative water supply projects, all of which will be operated to produce water at a uniform rate for the participants in a multijurisdictional water supply entity or regional water supply authority.

2. The percentage of project costs to be funded by the water supplier or water user.

3. Whether the project proposal includes sufficient preliminary planning and engineering to demonstrate that the project can reasonably be implemented within the timeframes provided in the regional water supply plan.

4. Whether the project is a subsequent phase of an alternative water supply project that is underway.

5. Whether and in what percentage a local government or local government utility is transferring water supply system revenues to the local government general fund in excess of reimbursements for services received from the general fund, including direct and indirect costs and legitimate payments in lieu of taxes.

(h) After conducting one or more meetings to solicit public input on eligible projects, including input from those entities identified pursuant to s. 373.709(2)(a)3.d. for implementation of alternative water supply projects, the governing board of each water management district shall select projects for funding assistance based upon the criteria set forth in paragraphs (f) and (g). The governing board may select a project identified or listed as an alternative water supply development project in the regional water supply plan, or allocate up to 20 percent of the funding for alternative water supply projects that are not identified or listed in the regional water supply plan but are consistent with the goals of the plan.

(i) Without diminishing amounts available through other means described in this paragraph, the governing boards are encouraged to consider establishing revolving loan funds to expand the total funds available to accomplish the objectives of this section. A revolving loan fund created under this paragraph must be a nonlapsing fund from which the water management district may make loans with interest rates below prevailing market rates to public or private entities for the purposes described in this section. The governing board may adopt resolutions to establish revolving loan funds which must specify the details of the administration of the fund, the procedures for applying for loans from the fund, the criteria for awarding loans from the fund, the initial capitalization of the fund, and the goals for future capitalization of the fund in subsequent budget years. Revolving loan funds created under this paragraph must be used to expand the total sums and sources of cooperative funding available for the development of alternative water supplies. The Legislature does not intend for the creation of revolving loan funds to supplant or otherwise reduce existing sources or amounts of funds currently available through other means.

(j) For each utility that receives financial assistance from the state or a water management district for an alternative water supply project, the water management district shall require the appropriate rate-setting authority to develop rate structures for water customers in the service area of the funded utility that will:

1. Promote the conservation of water; and

2. Promote the use of water from alternative water supplies.

(k) The governing boards shall establish a process for the disbursal of revenues pursuant to this subsection.

(l) All revenues made available pursuant to this subsection must be encumbered annually by the governing board when it approves projects sufficient to expend the available revenues.

(m) This subsection is not subject to the rulemaking requirements of chapter 120.

(n) By March 1 of each year, as part of the consolidated annual report required by s. 373.036(7), each water management district shall submit a report on the disbursal of all budgeted amounts pursuant to this section. Such report shall describe all alternative water supply projects funded as well as the quantity of new water to be created as a result of such projects and shall account separately for any other moneys provided through grants, matching grants, revolving loans, and the use of district lands or facilities to implement regional water supply plans.

(o) The Florida Public Service Commission shall allow entities under its jurisdiction constructing or participating in constructing facilities that provide alternative water supplies to recover their full, prudently incurred cost of constructing such facilities through their rate structure. If construction of a facility or participation in construction is pursuant to or in furtherance of a regional water supply plan, the cost shall be deemed to be prudently incurred. Every component of an alternative water supply facility constructed by an investor-owned utility shall be recovered in current rates. Any state or water management district cost share is not subject to the recovery provisions allowed in this paragraph.

(9) Funding assistance provided by the water management districts for a water reuse system may include the following conditions for that project if a water management district determines that such conditions will encourage water use efficiency:

(a) Metering of reclaimed water use for residential irrigation, agricultural irrigation, industrial uses, except for electric utilities as defined in s. 366.02(2), landscape irrigation, golf course irrigation, irrigation of other public access areas, commercial and institutional uses such as toilet flushing, and transfers to other reclaimed water utilities;

(b) Implementation of reclaimed water rate structures based on actual use of reclaimed water for the reuse activities listed in paragraph (a);

(c) Implementation of education programs to inform the public about water issues, water conservation, and the importance and proper use of reclaimed water; or

(d) Development of location data for key reuse facilities.

History.—ss. 1, 28, 29, 49, ch. 2010-205; s. 20, ch. 2016-1.



373.709 - Regional water supply planning.

373.709 Regional water supply planning.—

(1) The governing board of each water management district shall conduct water supply planning for a water supply planning region within the district identified in the appropriate district water supply plan under s. 373.036, where it determines that existing sources of water are not adequate to supply water for all existing and future reasonable-beneficial uses and to sustain the water resources and related natural systems for the planning period. The planning must be conducted in an open public process, in coordination and cooperation with local governments, regional water supply authorities, government-owned and privately owned water and wastewater utilities, multijurisdictional water supply entities, self-suppliers, reuse utilities, the Department of Environmental Protection, the Department of Agriculture and Consumer Services, and other affected and interested parties. The districts shall actively engage in public education and outreach to all affected local entities and their officials, as well as members of the public, in the planning process and in seeking input. During preparation, but before completion of the regional water supply plan, the district shall conduct at least one public workshop to discuss the technical data and modeling tools anticipated to be used to support the regional water supply plan. The district shall also hold several public meetings to communicate the status, overall conceptual intent, and impacts of the plan on existing and future reasonable-beneficial uses and related natural systems. During the planning process, a local government may choose to prepare its own water supply assessment to determine if existing water sources are adequate to meet existing and projected reasonable-beneficial needs of the local government while sustaining water resources and related natural systems. The local government shall submit such assessment, including the data and methodology used, to the district. The district shall consider the local government’s assessment during the formation of the plan. A determination by the governing board that initiation of a regional water supply plan for a specific planning region is not needed pursuant to this section is subject to s. 120.569. The governing board shall reevaluate the determination at least once every 5 years and shall initiate a regional water supply plan, if needed, pursuant to this subsection.

(2) Each regional water supply plan must be based on at least a 20-year planning period and must include, but need not be limited to:

(a) A water supply development component for each water supply planning region identified by the district which includes:

1. A quantification of the water supply needs for all existing and future reasonable-beneficial uses within the planning horizon. The level-of-certainty planning goal associated with identifying the water supply needs of existing and future reasonable-beneficial uses must be based upon meeting those needs for a 1-in-10-year drought event.

a. Population projections used for determining public water supply needs must be based upon the best available data. In determining the best available data, the district shall consider the University of Florida Bureau of Economic and Business Research (BEBR) medium population projections and population projection data and analysis submitted by a local government pursuant to the public workshop described in subsection (1) if the data and analysis support the local government’s comprehensive plan. Any adjustment of or deviation from the BEBR projections must be fully described, and the original BEBR data must be presented along with the adjusted data.

b. Agricultural demand projections used for determining the needs of agricultural self-suppliers must be based upon the best available data. In determining the best available data for agricultural self-supplied water needs, the district shall consider the data indicative of future water supply demands provided by the Department of Agriculture and Consumer Services pursuant to s. 570.93 and agricultural demand projection data and analysis submitted by a local government pursuant to the public workshop described in subsection (1), if the data and analysis support the local government’s comprehensive plan. Any adjustment of or deviation from the data provided by the Department of Agriculture and Consumer Services must be fully described, and the original data must be presented along with the adjusted data.

2. A list of water supply development project options, including traditional and alternative water supply project options that are technically and financially feasible, from which local government, government-owned and privately owned utilities, regional water supply authorities, multijurisdictional water supply entities, self-suppliers, and others may choose for water supply development. In addition to projects listed by the district, such users may propose specific projects for inclusion in the list of alternative water supply projects. If such users propose a project to be listed as an alternative water supply project, the district shall determine whether it meets the goals of the plan, and, if so, it shall be included in the list. The total capacity of the projects included in the plan must exceed the needs identified in subparagraph 1. and take into account water conservation and other demand management measures, as well as water resources constraints, including adopted minimum flows and minimum water levels and water reservations. Where the district determines it is appropriate, the plan should specifically identify the need for multijurisdictional approaches to project options that, based on planning level analysis, are appropriate to supply the intended uses and that, based on such analysis, appear to be permittable and financially and technically feasible. The list of water supply development options must contain provisions that recognize that alternative water supply options for agricultural self-suppliers are limited.

3. For each project option identified in subparagraph 2., the following must be provided:

a. An estimate of the amount of water to become available through the project.

b. The timeframe in which the project option should be implemented and the estimated planning-level costs for capital investment and operating and maintaining the project.

c. An analysis of funding needs and sources of possible funding options. For alternative water supply projects, the water management districts shall provide funding assistance pursuant to s. 373.707(8).

d. Identification of the entity that should implement each project option and the current status of project implementation.

(b) A water resource development component that includes:

1. A listing of those water resource development projects that support water supply development for all existing and future reasonable-beneficial uses as described in paragraph (a) and for the natural systems as identified in the recovery or prevention strategies for adopted minimum flows and minimum water levels or water reservations.

2. For each water resource development project listed:

a. An estimate of the amount of water to become available through the project for all existing and future reasonable-beneficial uses as described in paragraph (a) and for the natural systems as identified in the recovery or prevention strategies for adopted minimum flows and minimum water levels or water reservations.

b. The timeframe in which the project option should be implemented and the estimated planning-level costs for capital investment and for operating and maintaining the project.

c. An analysis of funding needs and sources of possible funding options.

d. Identification of the entity that should implement each project option and the current status of project implementation.

(c) The recovery and prevention strategy described in s. 373.0421(2).

(d) A funding strategy for water resource development projects, which shall be reasonable and sufficient to pay the cost of constructing or implementing all of the listed projects.

(e) Consideration of how the project options addressed in paragraph (a) serve the public interest or save costs overall by preventing the loss of natural resources or avoiding greater future expenditures for water resource development or water supply development. However, unless adopted by rule, these considerations do not constitute final agency action.

(f) The technical data and information applicable to each planning region which are necessary to support the regional water supply plan.

(g) The minimum flows and minimum water levels established for water resources within each planning region.

(h) Reservations of water adopted by rule pursuant to s. 373.223(4) within each planning region.

(i) Identification of surface waters or aquifers for which minimum flows and minimum water levels are scheduled to be adopted.

(j) An analysis, developed in cooperation with the department, of areas or instances in which the variance provisions of s. 378.212(1)(g) or s. 378.404(9) may be used to create water supply development or water resource development projects.

(k) An assessment of how the regional water supply plan and the projects identified in the funding plans prepared pursuant to sub-subparagraphs (a)3.c. and (b)2.c. support the recovery or prevention strategies for implementation of adopted minimum flows and minimum water levels or water reservations, including minimum flows and minimum water levels for Outstanding Florida Springs adopted pursuant to s. 373.805; while ensuring that sufficient water will be available for all existing and future reasonable-beneficial uses and the natural systems identified herein; and that the adverse effects of competition for water supplies will be avoided.

(3) The water supply development component of a regional water supply plan which deals with or affects public utilities and public water supply for those areas served by a regional water supply authority and its member governments shall be developed jointly by the authority and the applicable water management district. In areas not served by regional water supply authorities, or other multijurisdictional water supply entities, and where opportunities exist to meet water supply needs more efficiently through multijurisdictional projects identified pursuant to paragraph (2)(a), water management districts are directed to assist in developing multijurisdictional approaches to water supply project development jointly with affected water utilities, special districts, self-suppliers, and local governments.

(4) The South Florida Water Management District shall include in its regional water supply plan water resource and water supply development projects that promote the elimination of wastewater ocean outfalls as provided in s. 403.086(9).

(5) Governing board approval of a regional water supply plan shall not be subject to the rulemaking requirements of chapter 120. However, any portion of an approved regional water supply plan which affects the substantial interests of a party shall be subject to s. 120.569.

(6) Annually and in conjunction with the reporting requirements of s. 373.536(6)(a)4., the department shall submit to the Governor and the Legislature a report on the status of regional water supply planning in each district. The report shall include:

(a) A compilation of the estimated costs and an analysis of the sufficiency of potential sources of funding from all sources for water resource development and water supply development projects as identified in the water management district regional water supply plans.

(b) The percentage and amount, by district, of district ad valorem tax revenues or other district funds made available to develop alternative water supplies.

(c) A description of each district’s progress toward achieving its water resource development objectives, including the district’s implementation of its 5-year water resource development work program.

(d) An assessment of the specific progress being made to implement each alternative water supply project option chosen by the entities and identified for implementation in the plan.

(e) An overall assessment of the progress being made to develop water supply in each district, including, but not limited to, an explanation of how each project in the 5-year water resource development work program developed pursuant to s. 373.536(6)(a)4., either alternative or traditional, will produce, contribute to, or account for additional water being made available for consumptive uses, minimum flows and minimum water levels, or water reservations; an estimate of the quantity of water to be produced by each project; and an assessment of the contribution of the district’s regional water supply plan in providing sufficient water to meet the needs of existing and future reasonable-beneficial uses for a 1-in-10-year drought event, as well as the needs of the natural systems.

(7) Nothing contained in the water supply development component of a regional water supply plan shall be construed to require local governments, government-owned or privately owned water utilities, special districts, self-suppliers, regional water supply authorities, multijurisdictional water supply entities, or other water suppliers to select a water supply development project identified in the component merely because it is identified in the plan. Except as provided in s. 373.223(3) and (5), the plan may not be used in the review of permits under part II of this chapter unless the plan or an applicable portion thereof has been adopted by rule. However, this subsection does not prohibit a water management district from employing the data or other information used to establish the plan in reviewing permits under part II, nor does it limit the authority of the department or governing board under part II.

(8) Where the water supply component of a water supply planning region shows the need for one or more alternative water supply projects, the district shall notify the affected local governments and make every reasonable effort to educate and involve local public officials in working toward solutions in conjunction with the districts and, where appropriate, other local and regional water supply entities.

(a) Within 6 months following approval or amendment of its regional water supply plan, each water management district shall notify by certified mail each entity identified in sub-subparagraph (2)(a)3.d. of that portion of the plan relevant to the entity. Upon request of such an entity, the water management district shall appear before and present its findings and recommendations to the entity.

(b) Within 1 year after the notification by a water management district pursuant to paragraph (a), each entity identified in sub-subparagraph (2)(a)3.d. shall provide to the water management district written notification of the following: the alternative water supply projects or options identified in paragraph (2)(a) which it has developed or intends to develop, if any; an estimate of the quantity of water to be produced by each project; and the status of project implementation, including development of the financial plan, facilities master planning, permitting, and efforts in coordinating multijurisdictional projects, if applicable. The information provided in the notification shall be updated annually, and a progress report shall be provided by November 15 of each year to the water management district. If an entity does not intend to develop one or more of the alternative water supply project options identified in the regional water supply plan, the entity shall propose, within 1 year after notification by a water management district pursuant to paragraph (a), another alternative water supply project option sufficient to address the needs identified in paragraph (2)(a) within the entity’s jurisdiction and shall provide an estimate of the quantity of water to be produced by the project and the status of project implementation as described in this paragraph. The entity may request that the water management district consider the other project for inclusion in the regional water supply plan.

(9) For any regional water supply plan that is scheduled to be updated before December 31, 2005, the deadline for such update shall be extended by 1 year.

History.—ss. 1, 28, 49, 50, ch. 2010-205; s. 3, ch. 2013-177; s. 4, ch. 2013-229; s. 9, ch. 2014-150; s. 21, ch. 2016-1.



373.711 - Technical assistance to local governments.

373.711 Technical assistance to local governments.—The water management districts shall assist local governments in the development and future revision of local government comprehensive plan elements or public facilities report as required by s. 189.08, related to water resource issues.

History.—s. 82, ch. 2010-102; ss. 1, 28, 49, ch. 2010-205; s. 85, ch. 2014-22.



373.713 - Regional water supply authorities.

373.713 Regional water supply authorities.—

(1) By interlocal agreement between counties, municipalities, or special districts, as applicable, pursuant to the Florida Interlocal Cooperation Act of 1969, s. 163.01, and upon the approval of the Secretary of Environmental Protection to ensure that such agreement will be in the public interest and complies with the intent and purposes of this act, regional water supply authorities may be created for the purpose of developing, recovering, storing, and supplying water for county or municipal purposes in such a manner as will give priority to reducing adverse environmental effects of excessive or improper withdrawals of water from concentrated areas. In approving said agreement the Secretary of Environmental Protection shall consider, but not be limited to, the following:

(a) Whether the geographic territory of the proposed authority is of sufficient size and character to reduce the environmental effects of improper or excessive withdrawals of water from concentrated areas.

(b) The maximization of economic development of the water resources within the territory of the proposed authority.

(c) The availability of a dependable and adequate water supply.

(d) The ability of any proposed authority to design, construct, operate, and maintain water supply facilities in the locations, and at the times necessary, to ensure that an adequate water supply will be available to all citizens within the authority.

(e) The effect or impact of any proposed authority on any municipality, county, or existing authority or authorities.

(f) The existing needs of the water users within the area of the authority.

(2) In addition to other powers and duties agreed upon, and notwithstanding the provisions of s. 163.01, such authority may:

(a) Upon approval of the electors residing in each county or municipality within the territory to be included in any authority, levy ad valorem taxes, not to exceed 0.5 mill, pursuant to s. 9(b), Art. VII of the State Constitution. No tax authorized by this paragraph shall be levied in any county or municipality without an affirmative vote of the electors residing in such county or municipality.

(b) Acquire water and water rights; develop, store, and transport water; provide, sell, and deliver water for county or municipal uses and purposes; and provide for the furnishing of such water and water service upon terms and conditions and at rates which will apportion to parties and nonparties an equitable share of the capital cost and operating expense of the authority’s work to the purchaser.

(c) Collect, treat, and recover wastewater.

(d) Not engage in local distribution.

(e) Exercise the power of eminent domain in the manner provided by law for the condemnation of private property for public use to acquire title to such interest in real property as is necessary to the exercise of the powers herein granted, except water and water rights already devoted to reasonable and beneficial use or any water production or transmission facilities owned by any county or municipality.

(f) Issue revenue bonds in the manner prescribed by the Revenue Bond Act of 1953, as amended, part I, chapter 159, to be payable solely from funds derived from the sale of water by the authority to any county or municipality. Such bonds may be additionally secured by the full faith and credit of any county or municipality, as provided by s. 159.16 or by a pledge of excise taxes, as provided by s. 159.19. For the purpose of issuing revenue bonds, an authority shall be considered a “unit” as defined in s. 159.02(2) and as that term is used in the Revenue Bond Act of 1953, as amended. Such bonds may be issued to finance the cost of acquiring properties and facilities for the production and transmission of water by the authority to any county or municipality, which cost shall include the acquisition of real property and easements therein for such purposes. Such bonds may be in the form of refunding bonds to take up any outstanding bonds of the authority or of any county or municipality where such outstanding bonds are secured by properties and facilities for production and transmission of water, which properties and facilities are being acquired by the authority. Refunding bonds may be issued to take up and refund all outstanding bonds of said authority that are subject to call and termination, and all bonds of said authority that are not subject to call or redemption, when the surrender of said bonds can be procured from the holder thereof at prices satisfactory to the authority. Such refunding bonds may be issued at any time when, in the judgment of the authority, it will be to the best interest of the authority financially or economically by securing a lower rate of interest on said bonds or by extending the time of maturity of said bonds or, for any other reason, in the judgment of the authority, advantageous to said authority.

(g) Sue and be sued in its own name.

(h) Borrow money and incur indebtedness and issue bonds or other evidence of such indebtedness.

(i) Join with one or more other public corporations for the purpose of carrying out any of its powers and for that purpose to contract with such other public corporation or corporations for the purpose of financing such acquisitions, construction, and operations. Such contracts may provide for contributions to be made by each party thereto, for the division and apportionment of the expenses of such acquisitions and operations, and for the division and apportionment of the benefits, services, and products therefrom. Such contract may contain such other and further covenants and agreements as may be necessary and convenient to accomplish the purposes hereof.

(3) A regional water supply authority is authorized to develop, construct, operate, maintain, or contract for alternative sources of potable water, including desalinated water, and pipelines to interconnect authority sources and facilities, either by itself or jointly with a water management district; however, such alternative potable water sources, facilities, and pipelines may also be privately developed, constructed, owned, operated, and maintained, in which event an authority and a water management district are authorized to pledge and contribute their funds to reduce the wholesale cost of water from such alternative sources of potable water supplied by an authority to its member governments.

(4) When it is found to be in the public interest, for the public convenience and welfare, for a public benefit, and necessary for carrying out the purpose of any regional water supply authority, any state agency, county, water control district existing pursuant to chapter 298, water management district existing pursuant to this chapter, municipality, governmental agency, or public corporation in this state holding title to any interest in land is hereby authorized, in its discretion, to convey the title to or dedicate land, title to which is in such entity, including tax-reverted land, or to grant use-rights therein, to any regional water supply authority created pursuant to this section. Land granted or conveyed to such authority shall be for the public purposes of such authority and may be made subject to the condition that in the event said land is not so used, or if used and subsequently its use for said purpose is abandoned, the interest granted shall cease as to such authority and shall automatically revert to the granting entity.

(5) Each county, special district, or municipality that is a party to an agreement pursuant to subsection (1) shall have a preferential right to purchase water from the regional water supply authority for use by such county, special district, or municipality.

(6) In carrying out the provisions of this section, any county wherein water is withdrawn by the authority shall not be deprived, directly or indirectly, of the prior right to the reasonable and beneficial use of water which is required adequately to supply the reasonable and beneficial needs of the county or any of the inhabitants or property owners therein.

(7) Upon a resolution adopted by the governing body of any county or municipality, the authority may, subject to a majority vote of its voting members, include such county or municipality in its regional water supply authority upon such terms and conditions as may be prescribed.

(8) The authority shall design, construct, operate, and maintain facilities in the locations and at the times necessary to ensure that an adequate water supply will be available to all citizens within the authority.

(9) Where a water supply authority exists pursuant to this section or s. 373.715 under a voluntary interlocal agreement that is consistent with requirements in s. 373.715(1)(b) and receives or maintains consumptive use permits under this voluntary agreement consistent with the water supply plan, if any, adopted by the governing board, such authority shall be exempt from consideration by the governing board or department of the factors specified in s. 373.223(3)(a)-(g) and the submissions required by s. 373.229(3). Such exemptions shall apply only to water sources within the jurisdictional areas of such voluntary water supply interlocal agreements.

History.—s. 1, ch. 2010-205.



373.715 - Assistance to West Coast Regional Water Supply Authority.

373.715 Assistance to West Coast Regional Water Supply Authority.—

(1) It is the intent of the Legislature to authorize the implementation of changes in governance recommended by the West Coast Regional Water Supply Authority in its reports to the Legislature dated February 1, 1997, and January 5, 1998. The authority and its member governments may reconstitute the authority’s governance and rename the authority under a voluntary interlocal agreement with a term of not less than 20 years. The interlocal agreement must comply with this subsection as follows:

(a) The authority and its member governments agree that cooperative efforts are mandatory to meet their water needs in a manner that will provide adequate and dependable supplies of water where needed without resulting in adverse environmental effects upon the areas from which the water is withdrawn or otherwise produced.

(b) In accordance with s. 4, Art. VIII of the State Constitution and notwithstanding s. 163.01, the interlocal agreement may include the following terms, which are considered approved by the parties without a vote of their electors, upon execution of the interlocal agreement by all member governments and upon satisfaction of all conditions precedent in the interlocal agreement:

1. All member governments shall relinquish to the authority their individual rights to develop potable water supply sources, except as otherwise provided in the interlocal agreement.

2. The authority shall be the sole and exclusive wholesale potable water supplier for all member governments.

3. The authority shall have the absolute and unequivocal obligation to meet the wholesale needs of the member governments for potable water.

4. A member government may not restrict or prohibit the use of land within a member’s jurisdictional boundaries by the authority for water supply purposes through use of zoning, land use, comprehensive planning, or other form of regulation.

5. A member government may not impose any tax, fee, or charge upon the authority in conjunction with the production or supply of water not otherwise provided for in the interlocal agreement.

6. The authority may use the powers provided in part II of chapter 159 for financing and refinancing water treatment, production, or transmission facilities, including, but not limited to, desalinization facilities. All such water treatment, production, or transmission facilities are considered a “manufacturing plant” for purposes of s. 159.27(5) and serve a paramount public purpose by providing water to citizens of the state.

7. A member government and any governmental or quasi-judicial board or commission established by local ordinance or general or special law where the governing membership of such board or commission is shared, in whole or in part, or appointed by a member government agreeing to be bound by the interlocal agreement shall be limited to the procedures set forth therein regarding actions that directly or indirectly restrict or prohibit the use of lands or other activities related to the production or supply of water.

(c) The authority shall acquire full or lesser interests in all regionally significant member government wholesale water supply facilities and tangible assets, and each member government shall convey such interests in the facilities and assets to the authority, at an agreed value.

(d) The authority shall charge a uniform per gallon wholesale rate to member governments for the wholesale supply of potable water. All capital, operation, maintenance, and administrative costs for existing facilities and acquired facilities, authority master water plan facilities, and other future projects must be allocated to member governments based on water usage at the uniform per gallon wholesale rate.

(e) The interlocal agreement may include procedures for resolving the parties’ differences regarding water management district proposed agency action in the water use permitting process within the authority. Such procedures should minimize the potential for litigation and include alternative dispute resolution. Any governmental or quasi-judicial board or commission established by local ordinance or general or special law where the governing members of such board or commission is shared, in whole or in part, or appointed by a member government, may agree to be bound by the dispute resolution procedures set forth in the interlocal agreement.

(f) Upon execution of the voluntary interlocal agreement provided for herein, the authority shall jointly develop with the Southwest Florida Water Management District alternative sources of potable water and transmission pipelines to interconnect regionally significant water supply sources and facilities of the authority in amounts sufficient to meet the needs of all member governments for a period of at least 20 years and for natural systems. Nothing herein, however, shall preclude the authority and its member governments from developing traditional water sources pursuant to the voluntary interlocal agreement. Development and construction costs for alternative source facilities, which may include a desalination facility and significant regional interconnects, must be borne as mutually agreed to by both the authority and the Southwest Florida Water Management District. Nothing herein shall preclude authority or district cost sharing with private entities for the construction or ownership of alternative source facilities. By December 31, 1997, the authority and the Southwest Florida Water Management District shall enter into a mutually acceptable agreement detailing the development and implementation of directives contained in this paragraph. Nothing in this section shall be construed to modify the rights or responsibilities of the authority or its member governments, except as otherwise provided herein, or of the Southwest Florida Water Management District or the department pursuant to this chapter or chapter 403 and as otherwise set forth by statutes.

(g) Unless otherwise provided in the interlocal agreement, the authority shall be governed by a board of commissioners consisting of nine voting members, all of whom must be elected officers, as follows:

1. Three members from Hillsborough County who must be selected by the county commission; provided, however, that one member shall be selected by the Mayor of Tampa in the event that the City of Tampa elects to be a member of the authority;

2. Three members from Pasco County, two of whom must be selected by the county commission and one of whom must be selected by the City Council of New Port Richey; and

3. Three members from Pinellas County, two of whom must be selected by the county commission and one of whom must be selected by the City Council of St. Petersburg.

Except as otherwise provided in this section or in the voluntary interlocal agreement between the member governments, a majority vote shall bind the authority and its member governments in all matters relating to the funding of wholesale water supply, production, delivery, and related activities.

(2) The provisions of this section supersede any conflicting provisions contained in all other general or special laws or provisions thereof as they may apply directly or indirectly to the exclusivity of water supply or withdrawal of water, including provisions relating to the environmental effects, if any, in conjunction with the production and supply of potable water, and the provisions of this section are intended to be a complete revision of all laws related to a regional water supply authority created under s. 373.713 and this section.

(3) In lieu of the provisions in s. 373.713(2)(a), the Southwest Florida Water Management District shall assist the West Coast Regional Water Supply Authority for a period of 5 years, terminating December 31, 1981, by levying an ad valorem tax, upon request of the authority, of not more than 0.05 mill on all taxable property within the limits of the authority. During such period the corresponding basin board ad valorem tax levies shall be reduced accordingly.

(4) The authority shall prepare its annual budget in the same manner as prescribed for the preparation of basin budgets, but such authority budget shall not be subject to review by the respective basin boards or by the governing board of the district.

(5) The annual millage for the authority shall be the amount required to raise the amount called for by the annual budget when applied to the total assessment on all taxable property within the limits of the authority, as determined for county taxing purposes.

(6) The authority may, by resolution, request the governing board of the district to levy ad valorem taxes within the boundaries of the authority. Upon receipt of such request, together with formal certification of the adoption of its annual budget and of the required tax levy, the authority tax levy shall be made by the governing board of the district to finance authority functions.

(7) The taxes provided for in this section shall be extended by the property appraiser on the county tax roll in each county within, or partly within, the authority boundaries and shall be collected by the tax collector in the same manner and time as county taxes, and the proceeds therefrom paid to the district which shall forthwith pay them over to the authority. Until paid, such taxes shall be a lien on the property against which assessed and enforceable in like manner as county taxes. The property appraisers, tax collectors, and clerks of the circuit court of the respective counties shall be entitled to compensation for services performed in connection with such taxes at the same rates as apply to county taxes.

(8) The governing board of the district shall not be responsible for any actions or lack of actions by the authority.

History.—s. 1, ch. 2010-205.






Part VIII - FLORIDA SPRINGS AND AQUIFER PROTECTIONACT (ss. 373.801-373.813)

373.801 - Legislative findings and intent.

373.801 Legislative findings and intent.—

(1) The Legislature finds that springs are a unique part of this state’s scenic beauty. Springs provide critical habitat for plants and animals, including many endangered or threatened species. Springs also provide immeasurable natural, recreational, economic, and inherent value. Springs are of great scientific importance in understanding the diverse functions of aquatic ecosystems. Water quality of springs is an indicator of local conditions of the Floridan Aquifer, which is a source of drinking water for many residents of this state. Water flows in springs may reflect regional aquifer conditions. In addition, springs provide recreational opportunities for swimming, canoeing, wildlife watching, fishing, cave diving, and many other activities in this state. These recreational opportunities and the accompanying tourism they provide are a benefit to local economies and the economy of the state as a whole.

(2) The Legislature finds that the water quantity and water quality in springs may be related. For regulatory purposes, the department has primary responsibility for water quality; the water management districts have primary responsibility for water quantity; and the Department of Agriculture and Consumer Services has primary responsibility for the development and implementation of agricultural best management practices. Local governments have primary responsibility for providing domestic wastewater collection and treatment services and stormwater management. The foregoing responsible entities must coordinate to restore and maintain the water quantity and water quality of the Outstanding Florida Springs.

(3) The Legislature recognizes that:

(a) A spring is only as healthy as its aquifer system. The groundwater that supplies springs is derived from water that recharges the aquifer system in the form of seepage from the land surface and through direct conduits, such as sinkholes. Springs may be adversely affected by polluted runoff from urban and agricultural lands; discharges resulting from inadequate wastewater and stormwater management practices; stormwater runoff; and reduced water levels of the Floridan Aquifer. As a result, the hydrologic and environmental conditions of a spring or spring run are directly influenced by activities and land uses within a springshed and by water withdrawals from the Floridan Aquifer.

(b) Springs, whether found in urban or rural settings, or on public or private lands, may be threatened by actual or potential flow reductions and declining water quality. Many of this state’s springs are demonstrating signs of significant ecological imbalance, increased nutrient loading, and declining flow. Without effective remedial action, further declines in water quality and water quantity may occur.

(c) Springshed boundaries and areas of high vulnerability within a springshed need to be identified and delineated using the best available data.

(d) Springsheds typically cross water management district boundaries and local government jurisdictional boundaries, so a coordinated statewide springs protection plan is needed.

(e) The aquifers and springs of this state are complex systems affected by many variables and influences.

(4) The Legislature recognizes that action is urgently needed and, as additional data is acquired, action must be modified.

History.—s. 23, ch. 2016-1.



373.802 - Definitions.

373.802 Definitions.—As used in this part, the term:

(1) “Department” means the Department of Environmental Protection, which includes the Florida Geological Survey or its successor agencies.

(2) “Local government” means a county or municipal government the jurisdictional boundaries of which include an Outstanding Florida Spring or any part of a springshed or delineated priority focus area of an Outstanding Florida Spring.

(3) “Onsite sewage treatment and disposal system” means a system that contains a standard subsurface, filled, or mound drainfield system; an aerobic treatment unit; a graywater system tank; a laundry wastewater system tank; a septic tank; a grease interceptor; a pump tank; a solids or effluent pump; a waterless, incinerating, or organic waste-composting toilet; or a sanitary pit privy that is installed or proposed to be installed beyond the building sewer on land of the owner or on other land on which the owner has the legal right to install such system. The term includes any item placed within, or intended to be used as a part of or in conjunction with, the system. The term does not include package sewage treatment facilities and other treatment works regulated under chapter 403.

(4) “Outstanding Florida Spring” includes all historic first magnitude springs, including their associated spring runs, as determined by the department using the most recent Florida Geological Survey springs bulletin, and the following additional springs, including their associated spring runs:

(a) De Leon Springs;

(b) Peacock Springs;

(c) Poe Springs;

(d) Rock Springs;

(e) Wekiwa Springs; and

(f) Gemini Springs.

The term does not include submarine springs or river rises.

(5) “Priority focus area” means the area or areas of a basin where the Floridan Aquifer is generally most vulnerable to pollutant inputs where there is a known connectivity between groundwater pathways and an Outstanding Florida Spring, as determined by the department in consultation with the appropriate water management districts, and delineated in a basin management action plan.

(6) “Springshed” means the areas within the groundwater and surface water basins which contribute, based upon all relevant facts, circumstances, and data, to the discharge of a spring as defined by potentiometric surface maps and surface watershed boundaries.

(7) “Spring run” means a body of flowing water that originates from a spring or whose primary source of water is a spring or springs under average rainfall conditions.

(8) “Spring vent” means a location where groundwater flows out of a natural, discernible opening in the ground onto the land surface or into a predominantly fresh surface water body.

History.—s. 24, ch. 2016-1.



373.803 - Delineation of priority focus areas for Outstanding Florida Springs.

373.803 Delineation of priority focus areas for Outstanding Florida Springs.—Using the best data available from the water management districts and other credible sources, the department, in coordination with the water management districts, shall delineate priority focus areas for each Outstanding Florida Spring or group of springs that contains one or more Outstanding Florida Springs and is identified as impaired in accordance with s. 373.807. In delineating priority focus areas, the department shall consider groundwater travel time to the spring, hydrogeology, nutrient load, and any other factors that may lead to degradation of an Outstanding Florida Spring. The delineation of priority focus areas must be completed by July 1, 2018, shall use understood and identifiable boundaries such as roads or political jurisdictions for ease of implementation, and is effective upon incorporation in a basin management action plan.

History.—s. 25, ch. 2016-1.



373.805 - Minimum flows and minimum water levels for Outstanding Florida Springs.

373.805 Minimum flows and minimum water levels for Outstanding Florida Springs.—

(1) At the time a minimum flow or minimum water level is adopted pursuant to s. 373.042 for an Outstanding Florida Spring, if the spring is below or is projected within 20 years to fall below the minimum flow or minimum water level, a water management district or the department shall concurrently adopt a recovery or prevention strategy.

(2) When a minimum flow or minimum water level for an Outstanding Florida Spring is revised pursuant to s. 373.0421(3), if the spring is below or is projected within 20 years to fall below the minimum flow or minimum water level, a water management district or the department shall concurrently adopt a recovery or prevention strategy or modify an existing recovery or prevention strategy. A district or the department may adopt the revised minimum flow or minimum water level before the adoption of a recovery or prevention strategy if the revised minimum flow or minimum water level is less constraining on existing or projected future consumptive uses.

(3) For an Outstanding Florida Spring without an adopted recovery or prevention strategy, if a district or the department determines the spring has fallen below, or is projected within 20 years to fall below, the adopted minimum flow or minimum water level, a water management district or the department shall expeditiously adopt a recovery or prevention strategy.

(4) The recovery or prevention strategy for each Outstanding Florida Spring must, at a minimum, include:

(a) A listing of all specific projects identified for implementation of the plan;

(b) A priority listing of each project;

(c) For each listed project, the estimated cost of and the estimated date of completion;

(d) The source and amount of financial assistance to be made available by the water management district for each listed project, which may not be less than 25 percent of the total project cost unless a specific funding source or sources are identified which will provide more than 75 percent of the total project cost. The Northwest Florida Water Management District and the Suwannee River Water Management District are not required to meet the minimum requirement to provide financial assistance pursuant to this paragraph;

(e) An estimate of each listed project’s benefit to an Outstanding Florida Spring; and

(f) An implementation plan designed with a target to achieve the adopted minimum flow or minimum water level no more than 20 years after the adoption of a recovery or prevention strategy.

The water management district or the department shall develop a schedule establishing 5-year, 10-year, and 15-year targets for achieving the adopted minimum flows or minimum water levels. The schedule shall be used to provide guidance for planning and funding purposes and is exempt from chapter 120.

(5) A local government may apply to the department for a single extension of up to 5 years for any project in an adopted recovery or prevention strategy. The department may grant the extension if the local government provides to the department sufficient evidence that an extension is in the best interest of the public. For a local government in a rural area of opportunity, as defined in s. 288.0656, the department may grant a single extension of up to 10 years.

History.—s. 26, ch. 2016-1.



373.807 - Protection of water quality in Outstanding Florida Springs.

373.807 Protection of water quality in Outstanding Florida Springs.—By July 1, 2016, the department shall initiate assessment, pursuant to s. 403.067(3), of Outstanding Florida Springs or spring systems for which an impairment determination has not been made under the numeric nutrient standards in effect for spring vents. Assessments must be completed by July 1, 2018.

(1)(a) Concurrent with the adoption of a nutrient total maximum daily load for an Outstanding Florida Spring, the department, or the department in conjunction with a water management district, shall initiate development of a basin management action plan, as specified in s. 403.067. For an Outstanding Florida Spring with a nutrient total maximum daily load adopted before July 1, 2016, the department, or the department in conjunction with a water management district, shall initiate development of a basin management action plan by July 1, 2016. During the development of a basin management action plan, if the department identifies onsite sewage treatment and disposal systems as contributors of at least 20 percent of nonpoint source nitrogen pollution or if the department determines remediation is necessary to achieve the total maximum daily load, the basin management action plan shall include an onsite sewage treatment and disposal system remediation plan pursuant to subsection (3) for those systems identified as requiring remediation.

(b) A basin management action plan for an Outstanding Florida Spring shall be adopted within 2 years after its initiation and must include, at a minimum:

1. A list of all specific projects and programs identified to implement a nutrient total maximum daily load;

2. A list of all specific projects identified in any incorporated onsite sewage treatment and disposal system remediation plan, if applicable;

3. A priority rank for each listed project;

4. For each listed project, a planning level cost estimate and the estimated date of completion;

5. The source and amount of financial assistance to be made available by the department, a water management district, or other entity for each listed project;

6. An estimate of each listed project’s nutrient load reduction;

7. Identification of each point source or category of nonpoint sources, including, but not limited to, urban turf fertilizer, sports turf fertilizer, agricultural fertilizer, onsite sewage treatment and disposal systems, wastewater treatment facilities, animal wastes, and stormwater facilities. An estimated allocation of the pollutant load must be provided for each point source or category of nonpoint sources; and

8. An implementation plan designed with a target to achieve the nutrient total maximum daily load no more than 20 years after the adoption of a basin management action plan.

The department shall develop a schedule establishing 5-year, 10-year, and 15-year targets for achieving the nutrient total maximum daily load. The schedule shall be used to provide guidance for planning and funding purposes and is exempt from chapter 120.

(c) For a basin management action plan adopted before July 1, 2016, which addresses an Outstanding Florida Spring, the department or the department in conjunction with a water management district must revise the plan if necessary to comply with this section by July 1, 2018.

(d) A local government may apply to the department for a single extension of up to 5 years for any project in an adopted basin management action plan. A local government in a rural area of opportunity, as defined in s. 288.0656, may apply for a single extension of up to 10 years for such a project. The department may grant the extension if the local government provides to the department sufficient evidence that an extension is in the best interest of the public.

(2) By July 1, 2017, each local government, as defined in s. 373.802(2), that has not adopted an ordinance pursuant to s. 403.9337, shall develop, enact, and implement an ordinance pursuant to that section. It is the intent of the Legislature that ordinances required to be adopted under this subsection reflect the latest scientific information, advancements, and technological improvements in the industry.

(3) As part of a basin management action plan that includes an Outstanding Florida Spring, the department, the Department of Health, relevant local governments, and relevant local public and private wastewater utilities shall develop an onsite sewage treatment and disposal system remediation plan for a spring if the department determines onsite sewage treatment and disposal systems within a priority focus area contribute at least 20 percent of nonpoint source nitrogen pollution or if the department determines remediation is necessary to achieve the total maximum daily load. The plan shall identify cost-effective and financially feasible projects necessary to reduce the nutrient impacts from onsite sewage treatment and disposal systems and shall be completed and adopted as part of the basin management action plan no later than the first 5-year milestone required by subparagraph (1)(b)8. The department is the lead agency in coordinating the preparation of and the adoption of the plan. The department shall:

(a) Collect and evaluate credible scientific information on the effect of nutrients, particularly forms of nitrogen, on springs and springs systems; and

(b) Develop a public education plan to provide area residents with reliable, understandable information about onsite sewage treatment and disposal systems and springs.

In addition to the requirements in s. 403.067, the plan shall include options for repair, upgrade, replacement, drainfield modification, addition of effective nitrogen reducing features, connection to a central sewerage system, or other action for an onsite sewage treatment and disposal system or group of systems within a priority focus area that contribute at least 20 percent of nonpoint source nitrogen pollution or if the department determines remediation is necessary to achieve a total maximum daily load. For these systems, the department shall include in the plan a priority ranking for each system or group of systems that requires remediation and shall award funds to implement the remediation projects contingent on an appropriation in the General Appropriations Act, which may include all or part of the costs necessary for repair, upgrade, replacement, drainfield modification, addition of effective nitrogen reducing features, initial connection to a central sewerage system, or other action. In awarding funds, the department may consider expected nutrient reduction benefit per unit cost, size and scope of project, relative local financial contribution to the project, and the financial impact on property owners and the community. The department may waive matching funding requirements for proposed projects within an area designated as a rural area of opportunity under s. 288.0656.

(4) The department shall provide notice to a local government of all permit applicants under s. 403.814(12) in a priority focus area of an Outstanding Florida Spring over which the local government has full or partial jurisdiction.

History.—s. 27, ch. 2016-1.



373.811 - Prohibited activities within a priority focus area.

373.811 Prohibited activities within a priority focus area.—The following activities are prohibited within a priority focus area in effect for an Outstanding Florida Spring:

(1) New domestic wastewater disposal facilities, including rapid infiltration basins, with permitted capacities of 100,000 gallons per day or more, except for those facilities that meet an advanced wastewater treatment standard of no more than 3 mg/l total nitrogen, expressed as N, on an annual permitted basis, or a more stringent treatment standard if the department determines the more stringent standard is necessary to attain a total maximum daily load for the Outstanding Florida Spring.

(2) New onsite sewage treatment and disposal systems on lots of less than 1 acre, if the addition of the specific systems conflicts with an onsite treatment and disposal system remediation plan incorporated into a basin management action plan in accordance with s. 373.807(3).

(3) New facilities for the disposal of hazardous waste.

(4) The land application of Class A or Class B domestic wastewater biosolids not in accordance with a department approved nutrient management plan establishing the rate at which all biosolids, soil amendments, and sources of nutrients at the land application site can be applied to the land for crop production while minimizing the amount of pollutants and nutrients discharged to groundwater or waters of the state.

(5) New agriculture operations that do not implement best management practices, measures necessary to achieve pollution reduction levels established by the department, or groundwater monitoring plans approved by a water management district or the department.

History.—s. 28, ch. 2016-1.



373.813 - Rules.

373.813 Rules.—

(1) The department shall adopt rules to improve water quantity and water quality to administer this part, as applicable.

(2)(a) The Department of Agriculture and Consumer Services is the lead agency coordinating the reduction of agricultural nonpoint sources of pollution for the protection of Outstanding Florida Springs. The Department of Agriculture and Consumer Services and the department, pursuant to s. 403.067(7)(c)4., shall study new or revised agricultural best management practices for improving and protecting Outstanding Florida Springs and, if necessary, in cooperation with applicable local governments and stakeholders, initiate rulemaking to require the implementation of such practices within a reasonable period.

(b) The department, the Department of Agriculture and Consumer Services, and the University of Florida Institute of Food and Agricultural Sciences shall cooperate in conducting the necessary research and demonstration projects to develop improved or additional nutrient management tools, including the use of controlled release fertilizer that can be used by agricultural producers as part of an agricultural best management practices program. The development of such tools must reflect a balance between water quality improvement and agricultural productivity and, if applicable, must be incorporated into the revised agricultural best management practices adopted by rule by the Department of Agriculture and Consumer Services.

History.—s. 29, ch. 2016-1.









Chapter 374 - NAVIGATION DISTRICTS; WATERWAYS DEVELOPMENT

Part I - GENERAL PROVISIONS (ss. 374.975-374.978)

374.975 - Inland navigation districts; legislative intent.

374.975 Inland navigation districts; legislative intent.—

(1) The Legislature hereby recognizes the continuing need for inland navigation districts to undertake programs necessary to accomplish the purposes of construction, maintenance, and operation of Florida’s inland waterways pursuant to s. 107 of the federal River and Harbor Act of 1960, 33 U.S.C. s. 577, and that it is in the public interest for inland navigation districts to operate and maintain the intracoastal waterway and any other public navigation channels authorized by the Board of Trustees of the Internal Improvement Trust Fund.

(2) The Legislature hereby directs all inland navigation districts to undertake, as outlined in this act, additional programs designed to alleviate the problems associated with the districts’ waterways.

(3) The Florida Inland Navigation District and the West Coast Inland Navigation District are directed to develop long-range plans for maintenance of the intracoastal waterway and for spoil disposal.

History.—s. 1, ch. 85-200; s. 29, ch. 87-225; s. 1, ch. 90-264; s. 16, ch. 95-146; s. 1, ch. 2008-40.



374.976 - Authority to address impacts of waterway development projects.

374.976 Authority to address impacts of waterway development projects.—

(1) Each inland navigation district is empowered and authorized to undertake programs intended to alleviate the problems associated with its waterway or waterways, including, but not limited to, the following:

(a) The district may act as a local interest sponsor for any project designated as a “Section 107, River and Harbor Act of 1960” project authorized and undertaken by the U.S. Army Corps of Engineers and, in this regard, may comply with any or all conditions imposed on local interests as part of such project.

(b) It is the intent of the Legislature that the district may sponsor or furnish assistance and support to member counties and local governments within the district in planning and carrying out beach renourishment and inlet management projects. Such assistance and support, if financial in nature, shall be contributed only after a finding by the board that inlet management projects are a benefit to public navigation in the district and that the beaches to be nourished have been adversely impacted by navigation inlets, navigation structures, navigation dredging, or a navigation project. Such projects will be consistent with Department of Environmental Protection approved inlet management plans and the statewide beach management plan pursuant to s. 161.161. Inlet management projects that are determined to be consistent with Department of Environmental Protection approved inlet management plans are declared to be a benefit to public navigation.

(c) The district is authorized to aid and cooperate with the Federal Government; state; member counties; nonmember counties that contain any part of the intracoastal waterway within their boundaries; navigation districts; the seaports of Jacksonville, Port Canaveral, Fort Pierce, Palm Beach, Port Everglades, Miami, Port Manatee, St. Petersburg, Tampa, Port St. Joe, Panama City, Pensacola, Key West, and Fernandina; and local governments within the district in planning and carrying out public navigation, local and regional anchorage management, beach renourishment, public recreation, inlet management, environmental education, and boating safety projects, directly related to the waterways. The district is also authorized to enter into cooperative agreements with the United States Army Corps of Engineers, state, and member counties, and to covenant in any such cooperative agreement to pay part of the costs of acquisition, planning, development, construction, reconstruction, extension, improvement, operation, and maintenance of such projects.

(d) The district is authorized to enter into cooperative agreements with navigation-related districts to pay part of the costs of acquisition of spoil disposal sites.

(e) The district is authorized to enter into ecosystem management agreements with the Department of Environmental Protection pursuant to s. 403.075.

(2) A district that sponsors a program pursuant to this section shall adopt rules to govern the program, pursuant to chapter 120. At a minimum, such rules shall prohibit the encumbrance of funds for a project beyond 3 years following approval of the project and, except for funds provided to enhance public navigation, law enforcement on the waterways, or environmental education projects within its district, shall prohibit financial support unless matching funds are provided by the recipient of such financial support. The district may waive such rules for a project approved in a county that is recovering from a state of emergency declared under chapter 252.

(3) Except as provided in subsection (2), all financial assistance and support furnished by the Florida Inland Navigation District and the West Coast Inland Navigation District to member counties and local governments within the districts shall require matching funds. Such matching funds shall be clearly identified and enumerated as to amount and source. Such financial assistance and support, except as provided pursuant to paragraph (1)(a) and except for a project approved in a county that is recovering from a state of emergency declared under chapter 252, shall not exceed the proportional share of ad valorem tax collections from each county.

(4) The Florida Inland Navigation District may furnish assistance and support to seaports for the purpose of planning and carrying out dredge material management projects, other environmental mitigation projects, and other projects concerning waterway-related access. Port projects shall benefit publicly maintained channels and harbors. Any port eligible for funding shall be located in a member county of the district, and each port shall contribute matching funds for funded projects. Financial assistance for such port projects shall not be included in calculating the proportional share of ad valorem tax collections of the county in which the port is located, provided the port seeking assistance demonstrates a regional benefit realized from the port’s activities. However, the cost of a port project funded under this section may not exceed the proportional share of ad valorem taxation of the counties in the district which are benefited by the project.

History.—s. 2, ch. 85-200; s. 2, ch. 90-264; s. 80, ch. 93-120; s. 31, ch. 93-211; s. 141, ch. 96-320; s. 1, ch. 96-425; ss. 1, 2, ch. 98-326; s. 24, ch. 99-5; s. 174, ch. 99-13; s. 2, ch. 2008-40.



374.977 - Inland navigation districts; manatee protection speed zones, responsibility for sign posting.

374.977 Inland navigation districts; manatee protection speed zones, responsibility for sign posting.—The Fish and Wildlife Conservation Commission shall assume the responsibility for posting and maintaining regulatory markers for manatee protection speed zones as posted by the inland navigation districts pursuant to a rule adopted by the commission under s. 379.2431(2). The Fish and Wildlife Conservation Commission may apply to inland navigation districts for funding under s. 374.976 to assist with implementing its responsibility under this section for maintaining regulatory markers for manatee protection speed zones.

History.—s. 6, ch. 90-219; s. 3, ch. 90-264; s. 281, ch. 94-356; s. 6, ch. 2001-272; s. 3, ch. 2008-40; s. 37, ch. 2009-21.



374.978 - District board; compensation.

374.978 District board; compensation.—Members of inland navigation districts shall be reimbursed for per diem and travel expenses as provided in s. 112.061.

History.—s. 3, ch. 85-200.






Part II - FLORIDA INLAND NAVIGATION DISTRICT LAW (ss. 374.980-374.989)

374.980 - Legislative intent.

374.980 Legislative intent.—

(1) It is the intent of the Legislature to consolidate and codify in this part all current and applicable laws or acts relating to the Florida Inland Navigation District and to locate these provisions within this chapter. It is the further intent of the Legislature that all prior laws or acts, insofar as they relate to the Florida Inland Navigation District, are repealed as provided in this act.

(2) By codifying the charter of the Florida Inland Navigation District in this part, the Legislature has no intention of restricting or withdrawing the ad valorem taxing authority vested in the Florida Inland Navigation District pursuant to ss. 2 and 15, Art. XII of the State Constitution.

History.—s. 2, ch. 96-425.



374.981 - Short title.

374.981 Short title.—This part may be cited as the “Florida Inland Navigation District Law.”

History.—s. 2, ch. 96-425.



374.982 - District.

374.982 District.—An independent special taxing district to be known as the “Florida Inland Navigation District” is hereby created. The territorial boundaries of the district shall be the counties of Nassau, Duval, St. Johns, Flagler, Volusia, Brevard, St. Lucie, Martin, Indian River, Palm Beach, Broward, and Miami-Dade. For purposes of this chapter, the term “district” means the Florida Inland Navigation District and the term “board” means the Board of Commissioners of the Florida Inland Navigation District.

History.—s. 2, ch. 96-425; s. 1, ch. 2004-15.



374.983 - Governing body.

374.983 Governing body.—

(1) A governing body of the district is hereby created, and shall be known as and designated as the “Board of Commissioners of the Florida Inland Navigation District,” and shall be composed of 12 members who shall be qualified electors residing in said district, no 2 of whom shall reside in the same county in the district. The governing body shall have all powers of a body corporate, including the power to sue and be sued as a corporation, in its name, and in any court having jurisdiction; to make contracts; to adopt and use a common seal and to alter the same as deemed expedient; to buy, acquire by gift, exchange, condemnation, or otherwise, sell, own, lease (as lessor or lessee), and convey such real estate and personal property as the board may deem proper to carry out the provisions of this act; to appoint and employ such engineers, attorneys, consultants, and such agents and employees as the board may require; to borrow money and issue negotiable promissory notes, bonds and/or other evidences of indebtedness therefor to enable them to carry out the provisions of this act; and generally to do and perform the things necessary to accomplish the purposes of this act.

(2) The present board of commissioners of the district shall continue to hold office until their respective terms shall expire. Thereafter the members of the board shall continue to be appointed by the Governor for a term of 4 years and until their successors shall be duly appointed. Specifically, commencing on January 10, 1997, the Governor shall appoint the commissioners from Broward, Indian River, Martin, St. Johns, and Volusia Counties and on January 10, 1999, the Governor shall appoint the commissioners from Brevard, Miami-Dade, Duval, Flagler, Palm Beach, and St. Lucie Counties. The Governor shall appoint the commissioner from Nassau County for an initial term that coincides with the period remaining in the current terms of the commissioners from Broward, Indian River, Martin, St. Johns, and Volusia Counties. Thereafter, the commissioner from Nassau County shall be appointed to a 4-year term. Each new appointee must be confirmed by the Senate. Whenever a vacancy occurs among the commissioners, the person appointed to fill such vacancy shall hold office for the unexpired portion of the term of the commissioner whose place he or she is selected to fill. Each commissioner under this act before he or she assumes office shall be required to give a good and sufficient surety bond in the sum of $10,000 payable to the Governor and his or her successors in office, conditioned upon the faithful performance of the duties of his or her office, such bond to be approved by and filed with the board of commissioners of the district. Any and all premiums upon such surety bonds shall be paid by the board of commissioners of such district as a necessary expense of the district.

(3) The officers of the board shall be: one chair, one vice chair, one secretary, and one treasurer; provided, however, that no one person shall be eligible to hold more than one of said offices at one and the same time. The officers shall be elected from the board by the members thereof. Six members of the board of commissioners shall constitute a quorum, and the vote of a majority of such quorum shall be necessary to the transaction of business. Board and committee meetings may be conducted utilizing communications media technology, pursuant to s. 120.54(5)(b)2. The chair shall have the right to vote at all meetings of the board. Special meetings of the board may be called at any time by the chair, with notice thereof to be given to each member of the board.

(4) For the purpose of facilitating the transaction of business of the district, the board is empowered to establish, from time to time, a committee or committees, each to be composed of not less than three nor more than five members of the board, and to delegate to such committee or committees such powers and responsibilities as the board may deem appropriate. Any act, resolution, or transaction of said committee acting within the limitations of the powers and responsibilities delegated to it or them by the board shall have the force and effect as if done by the board.

(5) Members of the district shall serve without compensation, but shall be reimbursed for travel expenses incidental to attendance at board meetings, or the performance of other official duties as a member of the board, as provided by s. 112.061.

History.—s. 2, ch. 96-425; s. 175, ch. 99-13; s. 387, ch. 2003-261; s. 2, ch. 2004-15; s. 8, ch. 2016-132.



374.984 - Purpose; powers and duties.

374.984 Purpose; powers and duties.—It is the purpose and intent of this act that the board perform and do all things which shall be requisite and necessary to comply with the requirements and conditions imposed upon a “local interest” by the Congress of the United States in the several acts authorizing and directing the improvement and maintenance of the Intracoastal Waterway from St. Marys River to the southernmost boundary of Miami-Dade County and that portion of the Okeechobee Waterway located in Martin and Palm Beach Counties. Said acts include but are not limited to: the Rivers and Harbors Act approved January 21, 1927, as amended by the River and Harbor Act approved July 3, 1930; the River and Harbor Act of June 20, 1938; the River and Harbor Act of March 2, 1945; and s. 107 of the Federal River and Harbor Act of 1960. Pursuant thereto, the powers of the board shall include, but not be limited to:

(1) Obtaining by gift, donation, purchase, exchange, condemnation, or otherwise, and conveying, or causing to be conveyed, free of cost to the United States, necessary right-of-way property, and in addition thereto, suitable fee simple or easement areas (as determined by the board) for the deposit of dredged material in connection with the work of improving or constructing, or both, the aforementioned waterway and its subsequent maintenance, including future improvement of said Intracoastal Waterway, with a view to providing a general depth of 12 feet, more or less, depending upon specific local conditions, referred to the plane of local mean water, and a width appropriate to said depth and such improvements as may be authorized and adopted by the Congress of the United States, and in connection with the subsequent maintenance of said waterway so improved. Prior to acquiring any property for the deposit of dredged material, the district shall inform the county and, if applicable, the municipalities in which the property to be acquired is located of the district’s intent to acquire such property and the district shall further hold a public meeting to advise the residents of the area of its intent. Such public meeting shall be noticed in a paper of general circulation in the county in which the meeting is to be held not less than 15 days prior to the meeting, said notice to contain the date, time, and place of the meeting and to identify the potential acquisition site or sites.

(2) Obtaining by gift, donation, purchase, exchange, condemnation, or otherwise, and furnishing, free of cost, to the United States, any property, property right of every description, easement, riparian right, interest in property, and suitable dredged material management areas outside of said right-of-way that may be necessary to the United States for the construction, maintenance, or operation of said waterway.

(3) Contracting for the purchase of any property to be acquired or obtained by the board under the provisions of this act and paying the purchase price therefor in a lump sum or in installments or deferred payments upon such terms as the board shall determine, said contract of purchase to provide for the payment of interest not to exceed the maximum interest rate permitted by law upon deferred payments. Any acquisition of property, other than by eminent domain, shall be pursuant to rules adopted by the board.

(4) Exercising and using the right of eminent domain, and condemning for the use of the district or to effect the purposes of this act, or both, any and all lands, easements, areas for deposit of dredged materials, right-of-way, riparian rights, and/or property rights of every description required for the public purposes and powers of the board. Such condemnation proceeding shall be maintained by and in the name of the district and the procedures shall be those prescribed and set forth in chapters 73 and 74, as amended from time to time, prescribing the procedure for condemnation by counties, and the same rights and powers shall accrue to said district under such procedures defined and set forth as accruing to the counties in chapters 73 and 74, as well as pursuant to any other general law pertaining thereto, and the district and the board are hereby vested with power and authority to pay such judgment or compensation awarded in any such proceedings out of any fund available for the purchase of right-of-way, areas for deposit of dredged material, or other property under the provisions of this act.

(5) Assuming and/or relieving the United States from the cost, expense, and/or obligation of constructing, reconstructing, maintaining, and/or operating any bridge over said Intracoastal Waterway, whenever, in the judgment of the board of commissioners, such action is necessary or proper upon its part to fully comply with the requirements and conditions imposed upon “local interests” by the Congress of the United States in the several acts authorizing and directing the improvement, navigability, and maintenance of the Intracoastal Waterway from St. Marys River to the southernmost boundary of Miami-Dade County and that portion of the Okeechobee Waterway located in Martin and Palm Beach Counties; the expense therefor to be paid as a necessary expense of the district. The board is authorized and empowered to contract with the board of county commissioners of each or any county in the district to the end that, for a consideration from the district, said board of county commissioners, or county, shall assume the responsibility for any or all of the following activities: the construction, reconstruction, maintenance, or operation of any such bridge. Any of said board of county commissioners or county is hereby authorized and empowered to enter into such a contract with the board of the district, and such contract shall be binding and obligatory upon said county or counties and the district.

(6)(a) Contracting directly for, or entering into agreement from time to time with the district engineer of the Jacksonville, Florida, United States Army Corps of Engineers district, or other agency or party, to contribute toward the cost of dredging performed on the waterway, to construct retaining bulkheads, dikes, and levees, to construct ditches for the control of water discharged by the dredges, and to do all other work and/or things which, in the judgment of the board, shall be proper and necessary to produce economies in meeting the conditions with respect to right-of-way and dredged material management areas imposed upon a “local interest” by the Congress of the United States in the several acts authorizing and directing the improvement, navigability, and maintenance of the Intracoastal Waterway from St. Marys River to the southernmost boundary of Miami-Dade County and that portion of the Okeechobee Waterway located in Martin and Palm Beach Counties.

(b) In order to effectuate the purpose and intent of any law or laws that may heretofore have been, or may hereafter be, enacted by the Congress of the United States, authorizing and directing the Secretary of the Army to make preliminary examinations and surveys of the Intracoastal Waterway from St. Marys River to the southernmost boundary of Miami-Dade County and that portion of the Okeechobee Waterway located in Martin and Palm Beach Counties, the board is authorized and empowered to collect, compile, and furnish to the Secretary of the Army, or his or her officers and agents, data, statistics, and other appropriate information bearing on the advantages, benefits, and increased usefulness that may be expected to accrue to the public and to the counties traversed by the Intracoastal Waterway from St. Marys River to the southernmost boundary of Miami-Dade County and that portion of the Okeechobee Waterway located in Martin and Palm Beach Counties, by reason of any improvement thereof, that may subsequently be authorized by the Congress of the United States.

(c) The board of county commissioners of Monroe County is hereby authorized and empowered to authorize the district to act as the board of county commissioners’ agent in all matters pertaining to the extension of the inland waterway into Monroe County. The board of county commissioners of Monroe County is hereby authorized to levy an ad valorem tax not to exceed 1 mill for the purpose of defraying the expenses incurred by any action taken under this subsection. Moneys received as a result of this levy shall be paid into an inland waterway fund, the establishment of which is herewith authorized. The district is herewith authorized and empowered to act as the agent of Monroe County for extending the inland waterway into Monroe County, to make charges therefor, and to receive payment thereof.

(d) The board is hereby authorized and empowered to expend funds of the district for publicizing the Intracoastal Waterway from St. Marys River to the southernmost boundary of Miami-Dade County and that portion of the Okeechobee Waterway located in Martin and Palm Beach Counties, and its availability to watercraft, and to print and distribute information as to the route, channel, available depth, and utility of said Intracoastal Waterway and such other information and data as may, in the opinion of the board, be desirable, useful, or attractive to give full information regarding said waterway and/or to promote its use in navigation by watercraft of all kinds.

(e) In order to defray the necessary expenses of the district and/or provide funds for expenditures incident to obtaining right-of-way or other property or easements and/or to pay the purchase price of said property and/or to defray other necessary expenses of the district or its board, the board is hereby authorized to borrow moneys from time to time for said purpose or purposes in an amount or amounts such that not in excess of $100,000 indebtedness will be outstanding at any one time.

(f) All land owned, now or hereafter, by the district shall be, and the same is, hereby exempted from taxation of all kinds.

(g) When the district desires to dispose of surplus land, it shall declare such land surplus by resolution of the board. Copies of said resolution shall be furnished to the Secretary of Environmental Protection, the chair of the county commissioners of the county in which the land is located, and, in the event the land is within a municipality, the mayor of said municipality. If any state agency, county, or municipality desires to utilize said land for outdoor recreation or conservation purposes and the Secretary of Environmental Protection finds that the land is required by the state, county, or city for its recreation or conservation program, it shall notify the district in writing within 60 days after receiving a copy of the resolution. Priority shall be in the state, county, and municipality in that order. The land may then be conveyed with or without consideration to the state agency, county, or municipality by the district; provided, however, that said land be used for outdoor recreation or conservation purpose in perpetuity by the appropriate county, municipal, or state agency. If the district does not receive notice as specified above, it may sell the land at public auction.

(h) The district is designated the local interest sponsor for the sole purpose of maintaining navigability of that portion of the Okeechobee Waterway located in Martin and Palm Beach Counties. The Legislature recognizes that the water level of Lake Okeechobee and the section of the Okeechobee Waterway within the lake are subject to natural weather cycles and lake management strategies that may adversely affect navigation. As such actions are outside of the district’s control, the district shall not be required to undertake actions to restore navigation when lake levels are less than 12.56 feet National Geodetic Vertical Datum.

History.—s. 2, ch. 96-425; s. 15, ch. 2001-256; s. 3, ch. 2004-15; s. 1, ch. 2005-35.



374.986 - Taxing authority.

374.986 Taxing authority.—

(1) The tax assessor, tax collector, and board of county commissioners of each and every county in said district, shall, when requested by the board, prepare from their official records and deliver any and all information that may be from time to time requested from him or her or them or either of them by the board regarding the tax valuation, assessments, collection, and any other information regarding the levy, assessment, and collection of taxes in each of said counties.

(2) The board may annually assess and levy against the taxable property in the district a tax not to exceed one-tenth mill on the dollar for each year, and the proceeds from such tax shall be used by the district for all expenses of the district including the purchase price of right-of-way and other property. The board shall, on or before the 31st day of July of each year, prepare a tentative annual written budget of the district’s expected income and expenditures. In addition, the board shall compute a proposed millage rate to be levied as taxes for that year upon the taxable property in the district for the purposes of said district. The proposed budget shall be submitted to the Department of Environmental Protection for its approval. Prior to adopting a final budget, the district shall comply with the provisions of s. 200.065, relating to the method of fixing millage, and shall fix the final millage rate by resolution of the district and shall also, by resolution, adopt a final budget pursuant to chapter 200. Copies of such resolutions executed in the name of the board by its chair, and attested by its secretary, shall be made and delivered to the county officials specified in s. 200.065 of each and every county in the district, to the Department of Revenue, and to the Chief Financial Officer. Thereupon, it shall be the duty of the property assessor of each of said counties to assess, and the tax collector of each of said counties to collect, a tax at the rate fixed by said resolution of the board upon all of the real and personal taxable property in said counties for said year (and such officers shall perform such duty) and said levy shall be included in the warrant of the tax assessors of each of said counties and attached to the assessment roll of taxes for each of said counties. The tax collectors of each of said counties shall collect such taxes so levied by the board in the same manner as other taxes are collected, and shall pay the same within the time and in the manner prescribed by law, to the treasurer of the board. It shall be the duty of the Chief Financial Officer to assess and levy on all railroad lines and railroad property and telegraph lines and telegraph property in the district a tax at the rate prescribed by resolution of the board, and to collect the tax thereon in the same manner as he or she is required by law to assess and collect taxes for state and county purposes and to remit the same to the treasurer of the board. All such taxes shall be held by the treasurer of the district for the credit of the district and paid out by him or her as provided herein. The tax assessor and property appraiser of each of said counties shall be entitled to payment as provided for by general laws.

History.—s. 2, ch. 96-425; s. 47, ch. 97-96; s. 388, ch. 2003-261.



374.987 - Financial matters.

374.987 Financial matters.—

(1) The funds of the district shall be paid out only upon warrant signed by any two of the following board officers: the treasurer, the chair, or the vice chair. No warrant shall be drawn or issued against funds of said district except for a purpose authorized by this act, and no such warrant against funds of the district shall be drawn or used unless the account or expenditure for which the same is to be given in payment has been ordered and approved by the board; except that the board may approve through any two of the following board officers, chair, vice chair, or treasurer, the payment of expenses for authorized official travel and per diem of commissioners and employees, the payment of salaries of regular employees, and the payment of continuing expenses for office rent, electricity, telephone, telegraph, heat, stationery, stamps, maps, newspapers, and petty cash items, on vouchers properly certified by the commissioner or employee concerned.

(2) The title, right, use, and ownership of property, collected and uncollected taxes, dues, claims, judgment, moneys, authorized and unissued bonds, decrees, and choses in action held, authorized, or owned by either the district or its board shall pass to and be vested in the district organized and created under this act. No debt, obligation, or contract of the district shall be impaired or voided by this act, but debts, obligations, and contracts shall pass to and be binding upon the district created and existing under this act.

History.—s. 2, ch. 96-425; s. 141, ch. 2001-266.



374.988 - Preservation of taxing authority.

374.988 Preservation of taxing authority.—The enactment of this act shall not affect the taxing authority granted to the district or any contract or obligation of such district entered into prior to July 1, 1996. The district shall continue to exercise the taxing power previously authorized by the Laws of Florida, until such power shall be specifically revoked or modified by the Legislature.

History.—s. 2, ch. 96-425.



374.989 - Construction.

374.989 Construction.—It is intended that the provisions of chapter 96-425, Laws of Florida, shall be liberally construed for accomplishing the work authorized and provided for or intended to be authorized and provided for by chapter 96-425, and where strict construction would result in the defeat of the accomplishment of any part of the work authorized by this act, and a liberal construction would permit or assist in the accomplishment thereof, the liberal construction shall be chosen.

History.—s. 3, ch. 96-425.









Chapter 375 - OUTDOOR RECREATION AND CONSERVATION LANDS

375.011 - Short title.

375.011 Short title.—This act may be known and cited as the “Outdoor Recreation and Conservation Act of 1963.”

History.—s. 1, ch. 63-36.



375.021 - Comprehensive multipurpose outdoor recreation plan.

375.021 Comprehensive multipurpose outdoor recreation plan.—

(1) The department is given the responsibility, authority, and power to develop and execute a comprehensive multipurpose outdoor recreation plan for this state with the cooperation of the Department of Agriculture and Consumer Services, the Department of Transportation, the Fish and Wildlife Conservation Commission, the Department of Economic Opportunity, and the water management districts.

(2) The purpose of the plan is to document recreational supply and demand, describe current recreational opportunities, estimate the need for additional recreational opportunities, and propose means for meeting identified needs. The plan shall describe statewide recreational needs, opportunities, and potential opportunities.

(3) The outdoor recreation plan shall be kept current through continual reevaluation and revision. Each agency named in subsection (1) must submit data to the Department of Environmental Protection periodically, upon request, relative to recreational opportunities supplied by that agency, potential recreational opportunities which could be provided by the agency, and any other relevant recreational statistics that the agency may possess. The agencies shall meet periodically at the request of the Department of Environmental Protection to discuss recreational issues.

(4) The Department of Environmental Protection may contract with the Government of the United States, or any agency or instrumentality thereof; or with the state or any county, municipality, district authority, or political subdivision; or with any private corporation, partnership, association, or person providing for or relating to the development of outdoor recreation or conservation in accomplishing the purposes of this act. The department may receive and accept from any federal agency, state agency, or other public body grants or loans for or in aid of the purposes of this act; and the department may receive and accept aid, contributions, or loans from any other source of money, property, labor, or other things of value to be held, used, and applied only for the purpose for which such aid, grants, or loans were made. Without limiting or modifying any of the powers and authority of the department, but specifically as an addition thereto, the department is expressly authorized to participate in the land and water conservation fund program, established by and pursuant to Pub. L. No. 88-578, as it may be amended from time to time.

History.—s. 2, ch. 63-36; ss. 1, 2, ch. 67-351; s. 5, ch. 67-461; ss. 25, 35, ch. 69-106; s. 136, ch. 71-377; s. 107, ch. 73-333; s. 2, ch. 80-356; s. 32, ch. 81-167; s. 1, ch. 82-46; s. 5, ch. 82-152; s. 32, ch. 83-55; s. 5, ch. 83-114; s. 2, ch. 83-265; s. 64, ch. 86-163; ss. 9, 16, ch. 89-116; s. 282, ch. 94-356; s. 193, ch. 99-245; s. 10, ch. 2001-62; s. 251, ch. 2011-142.



375.031 - Acquisition of land; procedures.

375.031 Acquisition of land; procedures.—

(1) The department is empowered and authorized to identify for acquisition lands, water areas, and related resources and to perform all other activities necessary or incident to improving, maintaining, selling, leasing, or disposing of land, water areas, and related resources, and improvements thereon. Prior to the acquisition of such land by the department, the seller of the land shall file a statement with the department disclosing, for at least the last 5 years prior to the conveyance of title to the state, all financial transactions concerning the land, and all parties having a financial interest in any transaction. The Board of Trustees of the Internal Improvement Trust Fund shall hold title to lands so acquired, but the beneficial use, control, and management shall be with the department. All lands identified for acquisition under this chapter shall be acquired with funds from the Land Acquisition Trust Fund.

(2) The department may acquire, control, and oversee the development and use of all land, water areas, and related resources generally classified as outdoor areas and may construct, improve, enlarge, extend, and maintain capital improvements and facilities upon such outdoor areas as needed. In performing these functions, the department shall give full consideration to the recommendations of the committee and of other agencies using or desiring to use land or water areas provided by the department.

(3)(a) All land, water areas, and related resources hereafter needed by the state for outdoor recreation, wildlife management, forestry management, nature preservation, water conservation and control, and other similar or related purposes shall be acquired by the Division of State Lands of the Department of Environmental Protection pursuant to the procedures set forth in chapter 253.

(b) On behalf of the Board of Trustees of the Internal Improvement Trust Fund and before the appraisal of a parcel approved for purchase pursuant to this chapter, the Secretary of Environmental Protection or the director of the Division of State Lands may enter into an option contract to buy such parcel. The option contract shall state that the final purchase price is subject to approval by the board and that this price may not exceed the maximum offer allowed by law. The consideration for such option may not exceed $1,000 or .01 percent of the estimate by the department of the value of the parcel, whichever is greater.

(4) The department may acquire by purchase, lease-purchase agreement, or otherwise, on such terms and conditions as it deems wise, any land, water areas, related resources, or other property which it deems is reasonably necessary for outdoor recreation or natural resources conservation under this act, and any and all rights, title, and interest in such land, water areas, related resources, and other property, including any public lands, parks, playgrounds, reservations, roads, or parkways, owned by or in which any county, political subdivision, city, town, village, public agency, or officer of the state has any right, title, or interest, or parts thereof or rights therein and any fee simple absolute or lesser interest in private property, and fee simple absolute in, easement upon, or the benefit of restrictions upon, abutting property to preserve and protect recreation and conservation areas and projects.

(5) Land, water areas, and related resources which may be identified through the procedures provided in this act include, but are not limited to, parks and recreation areas, wildlife preserves, forest areas, wetlands, floodways and water storage areas, beaches, water access sites, boating and navigational channels, submerged lands, historical and archaeological sites, and rights-of-way and sites for access roads which may be necessary for maximum development, use, and enjoyment of any outdoor recreation or conservation areas. The terms “land” and “lands” where used singly in this act shall be construed as inclusive of lands, water areas, and related resources.

(6) The department may acquire by the exercise of the power of eminent domain, in accordance with the statutes of the state, any land or water areas, related resources, and property and any and all rights, title, and interest in such land or water areas, related resources, and other property which it determines reasonably necessary for the preservation of floodways and water storage areas, boating and navigational channels, rights-of-way for access roads which may be necessary for maximum development and use of any outdoor recreation and conservation areas, and rights-of-way for access which may be necessary for the use and enjoyment of public waterways.

(7) The department may contract for the management or lease of acquired land, water areas, and related resources, or improvements thereon, with any state agency for its authorized purposes. The department may, in its discretion, require such state agency to pay, as rentals on such land, water areas, related resources, or improvements, all or any part of the revenues derived from the land.

(8) The department may, if it deems it desirable and in the best interest of the program, request the board of trustees to sell or otherwise dispose of any lands or water storage areas acquired under this act. The board of trustees, when so requested, shall offer the lands or water storage areas, on such terms as the department may determine, first to other state agencies and then, if still available, to the county or municipality in which the lands or water storage areas lie. If not acquired by another state agency or local governmental body for beneficial public purposes, the lands or water storage areas shall then be offered by the board of trustees at public sale, after first giving notice of such sale by publication in a newspaper published in the county or counties in which such lands or water storage areas lie not less than once a week for 3 consecutive weeks. All proceeds from the sale or disposition of any lands or water storage areas pursuant to this section shall be deposited into the appropriate trust fund pursuant to s. 253.0341.

(9) The department may sell, lease, or otherwise dispose of certain products and user rights in, under, or upon land, water areas, and related resources acquired under the provisions of this act, including, but not limited to, oil and minerals, timber and forest products, sand, gravel, earth, grazing rights, and farming rights on such terms and conditions as it determines, if the sale, lease, or other disposition is not inconsistent with or injurious to the outdoor recreation, conservation, and other purposes for which such lands and water areas were acquired.

(10) The department is empowered and authorized to provide matching funds to counties and municipalities of up to 50 percent of the cost of purchasing, exclusive of condemnation, rights-of-way for access roads or walkways to public beaches contiguous with the Atlantic Ocean or the Gulf of Mexico.

History.—s. 3, ch. 63-36; s. 3, ch. 67-351; ss. 25, 27, 35, ch. 69-106; s. 1, ch. 72-104; s. 1, ch. 75-81; s. 17, ch. 79-255; s. 3, ch. 80-356; s. 6, ch. 83-114; s. 15, ch. 84-330; s. 17, ch. 89-116; s. 8, ch. 89-174; s. 3, ch. 89-276; s. 15, ch. 90-217; ss. 9, 19, ch. 92-288; s. 283, ch. 94-356; s. 49, ch. 2015-229; s. 39, ch. 2016-233.



375.032 - Recreation; required purpose for purchase.

375.032 Recreation; required purpose for purchase.—No land shall be purchased under this act or any funds expended for any project unless a finding is made that recreation is the prime purpose of the purchase or of the project.

History.—s. 6, ch. 67-351.



375.041 - Land Acquisition Trust Fund.

375.041 Land Acquisition Trust Fund.—

(1) There is created a Land Acquisition Trust Fund within the Department of Environmental Protection. The Land Acquisition Trust Fund is designated by s. 28, Art. X of the State Constitution for receipt of certain documentary stamp tax revenue for the uses prescribed therein. The Land Acquisition Trust Fund shall be held and administered by the department. The Land Acquisition Trust Fund shall continue for as long as bonds are outstanding pursuant to s. 215.618 or s. 215.619, or any bonds secured on a parity basis with such bonds, or until the requirement of s. 28, Art. X of the State Constitution expires, whichever is later. All moneys deposited into the Land Acquisition Trust Fund shall be trust funds for the uses and purposes herein set forth, within the meaning of s. 215.32(1)(b); and such moneys shall not become or be commingled with the General Revenue Fund of the state, as defined by s. 215.32(1)(a).

(2) All moneys and revenue from the sale or other disposition of land, water areas, or related resources acquired on or after July 1, 2015, for the purposes of s. 28, Art. X of the State Constitution shall be deposited into or credited to the Land Acquisition Trust Fund, except as otherwise provided pursuant to s. 253.0341.

(3) Funds distributed into the Land Acquisition Trust Fund pursuant to s. 201.15 shall be applied:

(a) First, to pay debt service or to fund debt service reserve funds, rebate obligations, or other amounts payable with respect to Florida Forever bonds issued under s. 215.618; and pay debt service, provide reserves, and pay rebate obligations and other amounts due with respect to Everglades restoration bonds issued under s. 215.619; and

(b) Of the funds remaining after the payments required under paragraph (a), but before funds may be appropriated, pledged, or dedicated for other uses:

1. A minimum of the lesser of 25 percent or $200 million shall be appropriated annually for Everglades projects that implement the Comprehensive Everglades Restoration Plan as set forth in s. 373.470, including the Central Everglades Planning Project subject to Congressional authorization; the Long-Term Plan as defined in s. 373.4592(2); and the Northern Everglades and Estuaries Protection Program as set forth in s. 373.4595. From these funds, $32 million shall be distributed each fiscal year through the 2023-2024 fiscal year to the South Florida Water Management District for the Long-Term Plan as defined in s. 373.4592(2). After deducting the $32 million distributed under this subparagraph, from the funds remaining, a minimum of the lesser of 76.5 percent or $100 million shall be appropriated each fiscal year through the 2025-2026 fiscal year for the planning, design, engineering, and construction of the Comprehensive Everglades Restoration Plan as set forth in s. 373.470, including the Central Everglades Planning Project subject to Congressional authorization. The Department of Environmental Protection and the South Florida Water Management District shall give preference to those Everglades restoration projects that reduce harmful discharges of water from Lake Okeechobee to the St. Lucie or Caloosahatchee estuaries in a timely manner. For the purpose of performing the calculation provided in this subparagraph, the amount of debt service paid pursuant to paragraph (a) for bonds issued after July 1, 2016, for the purposes set forth under paragraph (b) shall be added to the amount remaining after the payments required under paragraph (a). The amount of the distribution calculated shall then be reduced by an amount equal to the debt service paid pursuant to paragraph (a) on bonds issued after July 1, 2016, for the purposes set forth under this subparagraph.

2. A minimum of the lesser of 7.6 percent or $50 million shall be appropriated annually for spring restoration, protection, and management projects. For the purpose of performing the calculation provided in this subparagraph, the amount of debt service paid pursuant to paragraph (a) for bonds issued after July 1, 2016, for the purposes set forth under paragraph (b) shall be added to the amount remaining after the payments required under paragraph (a). The amount of the distribution calculated shall then be reduced by an amount equal to the debt service paid pursuant to paragraph (a) on bonds issued after July 1, 2016, for the purposes set forth under this subparagraph.

3. The sum of $5 million shall be appropriated annually each fiscal year through the 2025-2026 fiscal year to the St. Johns River Water Management District for projects dedicated to the restoration of Lake Apopka. This distribution shall be reduced by an amount equal to the debt service paid pursuant to paragraph (a) on bonds issued after July 1, 2016, for the purposes set forth in this subparagraph.

(4) Any remaining moneys in the Land Acquisition Trust Fund which are not distributed as provided in subsection (3) may be appropriated from time to time for the purposes set forth in s. 28, Art. X of the State Constitution.

(5) Moneys accruing to other agencies for the purposes designated in subsection (1) shall be transferred pursuant to nonoperating budget authority under s. 216.181(12). Agencies shall maintain the integrity of such transferred moneys. Any transferred moneys available from reversions or reductions of budget authority in the other agencies shall be transferred back to the Land Acquisition Trust Fund in the Department of Environmental Protection within 15 days after such reversion or reduction and must be available for future appropriation pursuant to s. 28, Art. X of the State Constitution.

(6) When the Legislature has authorized the Department of Environmental Protection to condemn a specific parcel of land and such parcel already has been approved for acquisition through the fund, the land may be acquired in accordance with the provisions of chapter 73 or chapter 74, and the fund may be used to pay the condemnation award and all costs, including reasonable attorney fees, associated with condemnation.

History.—s. 4, ch. 63-36; s. 4, ch. 67-351; ss. 25, 35, ch. 69-106; s. 4, ch. 80-356; s. 3, ch. 83-80; s. 9, ch. 86-294; s. 2, ch. 87-96; s. 284, ch. 94-356; s. 18, ch. 96-420; s. 17, ch. 99-4; s. 176, ch. 99-13; ss. 27, 79, ch. 2002-402; s. 8, ch. 2004-6; s. 36, ch. 2004-269; s. 27, ch. 2005-71; s. 30, ch. 2006-26; s. 10, ch. 2007-6; s. 12, ch. 2008-5; s. 43, ch. 2008-153; s. 12, ch. 2010-4; s. 25, ch. 2010-153; s. 32, ch. 2011-47; s. 14, ch. 2012-88; s. 25, ch. 2012-119; s. 21, ch. 2013-41; s. 32, ch. 2014-53; s. 50, ch. 2015-229; s. 2, ch. 2016-201; s. 40, ch. 2016-233.



375.044 - Land Acquisition Trust Fund budget request.

375.044 Land Acquisition Trust Fund budget request.—

(1) The Department of Environmental Protection shall submit to the Legislature a 10-year comprehensive budget request for the Land Acquisition Trust Fund.

(2) The legislative budget request shall be submitted to the Executive Office of the Governor and the Legislature in conjunction with the provisions of ss. 216.023, 216.031, and 216.043. The 10-year request shall include, but need not be limited to:

(a) A 10-year annual cash-flow analysis of the Land Acquisition Trust Fund.

(b) Forecasts of anticipated revenues to the Land Acquisition Trust Fund.

(c) The estimate of the agency of Land Acquisition Trust Fund encumbrances and commitments for each year and the corresponding estimates of expenditures.

History.—s. 1, ch. 83-57; s. 4, ch. 95-150; s. 51, ch. 2015-229.



375.051 - Issuance of revenue bonds subject to constitutional authorization.

375.051 Issuance of revenue bonds subject to constitutional authorization.—The acquisition of lands, water areas, and related resources by the department under this act is a public purpose for which revenue bonds may be issued when and only when there has been granted in the State Constitution specific authorization for the department to issue revenue bonds to pay the cost of acquiring such lands, water areas, and related resources and to construct, improve, enlarge, and extend capital improvements and facilities thereon as determined by the department to be necessary for the purposes of this act. The department may utilize the services and facilities of the Department of Legal Affairs, the Board of Administration, or any other agency in this regard. No revenue bonds, revenue certificates, or other evidences of indebtedness shall be issued for the purposes of this act except as specifically authorized by the State Constitution. All revenue bonds, revenue certificates, or other evidences of indebtedness issued pursuant to this act shall be submitted to the State Board of Administration for approval or disapproval. No individual series of bonds may be issued pursuant to this section unless the debt service for the remainder of the fiscal year in which the bonds are issued is specifically appropriated in the General Appropriations Act.

History.—s. 5, ch. 63-36; s. 5, ch. 67-351; ss. 11, 25, 28, 35, ch. 69-106; s. 5, ch. 80-356; s. 2, ch. 83-57; s. 36, ch. 85-81; s. 19, ch. 2000-170.



375.061 - Construction.

375.061 Construction.—The provisions of this act shall be liberally construed in a manner to accomplish the purposes thereof.

History.—s. 6, ch. 63-36.



375.065 - Public beaches; financial and other assistance by Department of Environmental Protection to local governments.

375.065 Public beaches; financial and other assistance by Department of Environmental Protection to local governments.—

(1) The Department of Environmental Protection is authorized, within the limits of appropriations available to the department for such purposes, to utilize any one or more of the following procedures in establishing and operating a program of financial assistance to local governments for the acquisition of public beach properties:

(a) The department may make grants for, and advance loans to, the governing body of any county or municipality in an amount not to exceed the fair market value, as determined by the department, of any waterfront property sought to be purchased by said governing body for the purpose of establishing and maintaining a public beach.

(b) The department may require the local governing body to give assurance that it has the financial ability to furnish or secure funds to complete the purchase of the property sought. Any revenue from concessions, tolls, or parking or otherwise produced by the development or operation of such public beach may be pledged to amortize any indebtedness incurred in such beach acquisitions.

(2) The Department of Environmental Protection may acquire waterfront property and may lease, sell, or grant acquired land, water areas, and related resources or improvements thereon to the governing body of any county or municipality upon such terms and conditions as the department may require in order to assure that such property will be reserved for public use and benefit in the future.

(3) The department is authorized to promulgate such rules and forms as may be necessary to carry out the purposes of this section and to ensure that all projects to which assistance is rendered hereunder are for the purpose of providing public beaches for recreation purposes.

(4) In addition to the authorized assistance procedures provided by this section, the Legislature urges the Department of Environmental Protection to give priority to applications relating to the acquisition of public beaches in urban areas, and to make full use of the federal Land and Water Conservation Fund Act of 1965, as amended, or other applicable federal programs. This section is supplemental to and shall not limit or repeal any provision of the Outdoor Recreation and Conservation Act of 1963.

History.—ss. 1, 2, 3, ch. 72-86; s. 6, ch. 80-356; s. 286, ch. 94-356; s. 56, ch. 2007-5.



375.075 - Outdoor recreation; financial assistance to local governments.

375.075 Outdoor recreation; financial assistance to local governments.—

(1) The Department of Environmental Protection is authorized to establish the Florida Recreation Development Assistance Program to provide grants, subject to legislative appropriation, to qualified local governmental entities to acquire or develop land for public outdoor recreation purposes. The department shall develop and plan a program that must be based upon the funding appropriated by the Legislature for such purpose.

(2)(a) The department shall adopt, by rule, procedures to govern the program, which shall include, but need not be limited to, a competitive project selection process designed to maximize the outdoor recreation benefit to the public.

(b) Selection criteria shall, at a minimum, rank:

1. The extent to which the project would implement the outdoor recreation goals, objectives, and priorities specified in the state comprehensive outdoor recreation plan; and

2. The extent to which the project would provide for priority resource or facility needs in the region as specified in the state comprehensive outdoor recreation plan.

(c) Funds may not be released under this program for these public recreation projects until the projects have been selected through the competitive selection process provided for in this section.

(3) A local government may submit up to two grant applications during each application period announced by the department. However, a local government may not have more than three active projects expending grant funds during any state fiscal year. The maximum project grant for each project application may not exceed $200,000 in state funds.

1(4)(a) For the 2016-2017 fiscal year:

1. Notwithstanding any other provision of this section, at least $3 million of the program funds for projects must be used exclusively for projects that provide recreational enhancements and opportunities for individuals with unique abilities. The department shall conduct a separate grant application process exclusively for such projects. The department shall make the schedule for the grant application process for projects that provide recreational enhancements and opportunities for individuals with unique abilities publicly available and shall award the grants for such projects by December 31, 2016.

2. Notwithstanding subsection (3), a local government may submit up to three grant applications for projects, if at least one of those projects provides recreational enhancements and opportunities for individuals with unique abilities. The maximum project grant for each project application that provides recreational enhancements and opportunities for individuals with unique abilities may not exceed $500,000 in state funds.

(b) The selection criteria used by the department for grant applications submitted pursuant to this subsection shall prioritize projects that allocate the greatest share of state funds to provide recreational enhancements and opportunities for individuals with unique abilities.

(c) The term “projects that provide recreational enhancements and opportunities for individuals with unique abilities” means those projects that incorporate adaptations or modifications to the design and development of recreational resources or equipment to meet the needs of all potential participants including those with physical or developmental disabilities.

(d) This subsection expires July 1, 2017.

History.—s. 1, ch. 86-293; s. 16, ch. 90-217; s. 287, ch. 94-356; s. 39, ch. 99-247; s. 20, ch. 2000-170; s. 32, ch. 2000-197; s. 42, ch. 2006-1; s. 53, ch. 2015-229; s. 83, ch. 2016-62.

1Note.—Section 83, ch. 2016-62, added subsection (4) “[i]n order to implement Specific Appropriation 1698A of the 2016-2017 General Appropriations Act.”



375.251 - Limitation on liability of persons making available to public certain areas for recreational purposes without charge.

375.251 Limitation on liability of persons making available to public certain areas for recreational purposes without charge.—

(1) The purpose of this section is to encourage persons to make land, water areas, and park areas available to the public for outdoor recreational purposes by limiting their liability to persons using these areas and to third persons who may be damaged by the acts or omissions of persons using these areas.

(2)(a) An owner or lessee who provides the public with an area for outdoor recreational purposes owes no duty of care to keep that area safe for entry or use by others, or to give warning to persons entering or going on that area of any hazardous conditions, structures, or activities on the area. An owner or lessee who provides the public with an area for outdoor recreational purposes:

1. Is not presumed to extend any assurance that the area is safe for any purpose;

2. Does not incur any duty of care toward a person who goes on the area; or

3. Is not liable or responsible for any injury to persons or property caused by the act or omission of a person who goes on the area.

(b) Notwithstanding the inclusion of the term “public” in this subsection and subsection (1), an owner or lessee who makes available to any person an area primarily for the purposes of hunting, fishing, or wildlife viewing is entitled to the limitation on liability provided herein so long as the owner or lessee provides written notice of this provision to the person before or at the time of entry upon the area or posts notice of this provision conspicuously upon the area.

(c) The Legislature recognizes that an area offered for outdoor recreational purposes may be subject to multiple uses. The limitation of liability extended to an owner or lessee under this subsection applies only if no charge is made for entry to or use of the area for outdoor recreational purposes and no other revenue is derived from patronage of the area for outdoor recreational purposes.

(3)(a) An owner of an area who enters into a written agreement concerning the area with the state for outdoor recreational purposes, where such agreement recognizes that the state is responsible for personal injury, loss, or damage resulting in whole or in part from the state’s use of the area under the terms of the agreement subject to the limitations and conditions specified in s. 768.28, owes no duty of care to keep the area safe for entry or use by others, or to give warning to persons entering or going on the area of any hazardous conditions, structures, or activities thereon. An owner who enters into a written agreement concerning the area with the state for outdoor recreational purposes:

1. Is not presumed to extend any assurance that the area is safe for any purpose;

2. Does not incur any duty of care toward a person who goes on the area that is subject to the agreement; or

3. Is not liable or responsible for any injury to persons or property caused by the act or omission of a person who goes on the area that is subject to the agreement.

(b) This subsection applies to all persons going on the area that is subject to the agreement, including invitees, licensees, and trespassers.

(c) It is the intent of this subsection that an agreement entered into pursuant to this subsection should not result in compensation to the owner of the area above reimbursement of reasonable costs or expenses associated with the agreement. An agreement that provides for such does not subject the owner or the state to liability even if the compensation exceeds those costs or expenses. This paragraph applies only to agreements executed after July 1, 2012.

(4) This section does not relieve any person of liability that would otherwise exist for deliberate, willful, or malicious injury to persons or property. This section does not create or increase the liability of any person.

(5) As used in this section, the term:

(a) “Area” includes land, water, and park areas.

(b) “Outdoor recreational purposes” includes, but is not limited to, hunting, fishing, wildlife viewing, swimming, boating, camping, picnicking, hiking, pleasure driving, nature study, water skiing, motorcycling, and visiting historical, archaeological, scenic, or scientific sites.

History.—ss. 1, 2, 3, 4, 5, ch. 63-313; s. 1, ch. 75-17; s. 7, ch. 87-328; s. 1, ch. 2012-203.



375.311 - Legislative intent.

375.311 Legislative intent.—To protect and manage Florida’s wildlife environment on lands conveyed for recreational purposes by private owners and public custodians, the Legislature hereby intends that the Fish and Wildlife Conservation Commission shall regulate motor vehicle access and traffic control on Florida’s public lands.

History.—s. 1, ch. 78-238; s. 1, ch. 78-355; s. 194, ch. 99-245.



375.312 - Definitions.

375.312 Definitions.—As used in this act, unless the context requires otherwise:

(1) “Motor vehicle” means any self-propelled vehicle, including every device in, upon, or by which any person or property is or may be transported or drawn, except devices moved by human or animal power or used exclusively upon stationary rails or tracks.

(2) “Public lands” means any lands in the state which are owned by, leased by, or otherwise assigned to the state or any of its agencies and which are used by the general public for recreational purposes.

(3) “Commission” means the Fish and Wildlife Conservation Commission.

(4) “Off-road vehicle” means any motor vehicle under this act which is not licensed or registered under chapter 320, except those vehicles when used in timber harvest, reforestation, or other industry as may be directed by the landowner or mineral owner.

History.—s. 1, ch. 78-238; s. 1, ch. 78-355; s. 195, ch. 99-245.



375.313 - Commission powers and duties.

375.313 Commission powers and duties.—The commission shall:

(1) Regulate or prohibit, when necessary, the use of motor vehicles on the public lands of the state in order to prevent damage or destruction to said lands.

(2) Adopt and promulgate such reasonable rules as deemed necessary to administer the provisions of ss. 375.311-375.314, except that, before any such rules are adopted, the commission shall obtain the consent and agreement, in writing, of the owner, in the case of privately owned lands, or the owner or primary custodian, in the case of publicly owned lands.

History.—s. 1, ch. 78-238; s. 1, ch. 78-355; s. 68, ch. 2002-295; s. 78, ch. 2014-17.



375.314 - Damage to public lands.

375.314 Damage to public lands.—

(1) Whoever damages public lands by the use of a motor vehicle is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083 or by restitution.

(2) For the purpose of this section, damage shall include, but is not limited to, injury to or destruction of trees, flora, sand dunes or other environmentally sensitive land, roads, trails, drainage systems or natural water courses or sources, wildlife resources, fences or gates, or crops or cultivated land.

(3) Any person who operates a motor vehicle on lands owned by the state or its agency shall be civilly liable for the actual damage to the lands by reason of his or her wrongful act, which damages may be recovered by suit and, when collected, shall go to the state or its agency to be used to restore or replace the damaged property.

History.—s. 1, ch. 78-238; s. 1, ch. 78-355; s. 86, ch. 79-164; s. 58, ch. 91-224; s. 17, ch. 97-96.






Chapter 376 - POLLUTANT DISCHARGE PREVENTION AND REMOVAL

376.011 - Pollutant Discharge Prevention and Control Act; short title.

376.011 Pollutant Discharge Prevention and Control Act; short title.—Sections 376.011-376.21 shall be known as the “Pollutant Discharge Prevention and Control Act.”

History.—s. 1, ch. 70-244; s. 1, ch. 74-336; s. 79, ch. 83-310; s. 4, ch. 92-113; s. 25, ch. 2011-4; s. 79, ch. 2014-17.



376.021 - Legislative intent with respect to pollution of coastal waters and lands.

376.021 Legislative intent with respect to pollution of coastal waters and lands.—

(1) The Legislature finds and declares that the highest and best use of the seacoast of the state is as a source of public and private recreation.

(2) The Legislature further finds and declares that the preservation of this use is a matter of the highest urgency and priority, and that such use can only be served effectively by maintaining the coastal waters, estuaries, tidal flats, beaches, and public lands adjoining the seacoast in as close to a pristine condition as possible, taking into account multiple use accommodations necessary to provide the broadest possible promotion of public and private interests.

(3) The Legislature further finds and declares that:

(a) The transfer of pollutants between vessels, between onshore facilities and vessels, between offshore facilities and vessels, and between terminal facilities within the jurisdiction of the state and state waters is a hazardous undertaking;

(b) Spills, discharges, and escapes of pollutants occurring as a result of procedures involved in the transfer, storage, and transportation of such products pose threats of great danger and damage to the environment of the state, to owners and users of shore front property, to public and private recreation, to citizens of the state and other interests deriving livelihood from marine-related activities, and to the beauty of the Florida coast;

(c) Such hazards have frequently occurred in the past, are occurring now, and present future threats of potentially catastrophic proportions, all of which are expressly declared to be inimical to the paramount interests of the state as herein set forth; and

(d) Such state interests outweigh any economic burdens imposed by the Legislature upon those engaged in transferring pollutants and related activities.

(4) The Legislature intends by the enactment of ss. 376.011-376.21 to exercise the police power of the state by conferring upon the Department of Environmental Protection power to:

(a) Deal with the hazards and threats of danger and damage posed by such transfers and related activities;

(b) Require the prompt containment and removal of pollution occasioned thereby; and

(c) Establish a fund to provide for the inspection and supervision of such activities and guarantee the prompt payment of reasonable damage claims resulting therefrom.

(5) The Legislature further finds and declares that the preservation of the public uses referred to herein is of grave public interest and concern to the state in promoting its general welfare, preventing diseases, promoting health, and providing for the public safety and that the state’s interest in such preservation outweighs any burdens of liability imposed by the Legislature upon those engaged in transferring pollutants and related activities.

(6) The Legislature further declares that it is the intent of ss. 376.011-376.21 to support and complement applicable provisions of the Federal Water Pollution Control Act, as amended, specifically those provisions relating to the national contingency plan for removal of pollutants.

History.—s. 2, ch. 70-244; s. 2, ch. 74-336; s. 288, ch. 94-356.



376.031 - Definitions; ss. 376.011-376.21.

376.031 Definitions; ss. 376.011-376.21.—When used in ss. 376.011-376.21, unless the context clearly requires otherwise, the term:

(1) “Barrel” means 42 U.S. gallons at 60 degrees Fahrenheit.

(2) “Board” means the board of arbitration.

(3) “Bulk product facility” means a waterfront location with at least one aboveground tank with a capacity greater than 30,000 gallons which is used for the storage of pollutants.

(4) “Coastline” means the line of mean low water along the portion of the coast that is in direct contact with the open sea and the line marking the seaward limit of inland waters, as determined under the Convention on Territorial Seas and the Contiguous Zone, 15 U.S.T. (Pt. 2) 1606.

(5) “Damage” means the documented extent of any destruction to or loss of any real or personal property, or the documented extent, pursuant to s. 376.121, of any destruction of the environment and natural resources, including all living things except human beings, as the direct result of the discharge of a pollutant.

(6) “Department” means the Department of Environmental Protection.

(7) “Discharge” includes, but is not limited to, any spilling, leaking, seeping, pouring, emitting, emptying, or dumping which occurs within the territorial limits of the state or outside the territorial limits of the state and affects lands and waters within the territorial limits of the state.

(8) “Discharge cleanup organization” means any group, incorporated or unincorporated, of owners or operators of waterfront terminal facilities in any port or harbor of the state, and any other person who may elect to join, organized for the purpose of containing and cleaning up discharges of pollutants through cooperative efforts and shared equipment and facilities. For the purposes of ss. 376.011-376.21, any third-party cleanup contractor or any local government shall be recognized as a discharge cleanup organization, provided such contractor or local government is properly certified by the department.

(9) “Fund” means the Florida Coastal Protection Trust Fund.

(10) “Marine fueling facility” means a commercial or recreational coastal facility providing fuel to vessels, excluding a bulk product facility.

(11) “Operator” means any person operating a terminal facility or vessel, whether by lease, contract, or other form of agreement.

(12) “Other measurements” means measurements set by the department for products transferred at terminals which are other than fluid or which are not commonly measured by the barrel.

(13) “Owner” means any person owning a terminal facility or vessel.

(14) “Person” means any individual, partner, joint venture, corporation; any group of the foregoing, organized or united for a business purpose; or any governmental entity.

(15) “Person in charge” means the person on the scene who is in direct, responsible charge of a terminal facility or vessel from which pollutants are discharged, when the discharge occurs.

(16) “Pollutants” includes oil of any kind and in any form, gasoline, pesticides, ammonia, chlorine, and derivatives thereof, excluding liquefied petroleum gas.

(17) “Pollution” means the presence in the outdoor atmosphere or waters of the state of any one or more substances or pollutants in quantities which are or may be potentially harmful or injurious to human health or welfare, animal or plant life, or property or which may unreasonably interfere with the enjoyment of life or property, including outdoor recreation.

(18) “Remove” or “removal” means containment, cleanup, and removal of oil or a hazardous substance from water and shorelines or the taking of other actions as may be necessary to minimize or mitigate damage to the public health or welfare, including, but not limited to, fish, shellfish, and wildlife, and public and private property, shorelines, and beaches.

(19) “Removal costs” means the costs of removal that are incurred after a discharge of oil has occurred or, in any case in which there is a substantial threat of a discharge of oil, the costs to prevent, minimize, or mitigate oil pollution from such an incident.

(20) “Responsible party” means:

(a) Vessels.—In the case of a vessel, any person owning, operating, or demise-chartering the vessel.

(b) Onshore facilities.—In the case of an onshore facility, other than a pipeline, any person owning or operating the facility, except a federal agency, the state or a political subdivision of the state, a municipality, a commission, or any interstate body, that, as the owner of the facility, transfers possession and right to use the property to another person by lease, assignment, or permit.

(c) Offshore facilities.—In the case of an offshore facility, other than a pipeline or a deepwater port licensed under the Deepwater Port Act of 1974, 33 U.S.C. ss. 1501 et seq., the lessee or permittee of the area in which the facility is located or the holder of a right of use and easement granted under applicable state law or the Outer Continental Shelf Lands Act, 43 U.S.C. ss. 1301-1356, for the area in which the facility is located, if the holder is a different person than the lessee or permittee, except a federal agency, the state, a municipality, a commission, a political subdivision of any state, or any interstate body, that, as the owner of the facility, transfers possession and right to use the property to another person by lease, assignment, or permit.

(d) Deepwater ports.—In the case of a deepwater port licensed under the Deepwater Port Act of 1974, 33 U.S.C. ss. 1501-1524, the licensee.

(e) Pipelines.—In the case of a pipeline, any person owning or operating the pipeline.

(f) Abandonment.—In the case of an abandoned vessel, onshore facility, deepwater port, pipeline, or offshore facility, the persons who would have been responsible parties immediately prior to the abandonment of the vessel or facility.

(21) “Secretary” means the Secretary of Environmental Protection.

(22) “Technical feasibility” or “technically feasible” means that given available technology, a restoration project can be successfully completed.

(23) “Terminal facility” means any structure, group of structures, motor vehicle, rolling stock, pipeline, equipment, or related appurtenances which are used or capable of being used for one or more of the following purposes: pumping, refining, drilling for, producing, storing, handling, transferring, or processing pollutants, provided such pollutants are transferred over, under, or across any water, estuaries, tidal flats, beaches, or waterfront lands, including, but not limited to, any such facility and related appurtenances owned or operated by a public utility or a governmental or quasi-governmental body. In the event of a ship-to-ship transfer of pollutants, the vessel going to or coming from the place of transfer and a terminal facility shall also be considered a terminal facility. For the purposes of ss. 376.011-376.21, the term “terminal facility” shall not be construed to include spill response vessels engaged in response activities related to removal of pollutants, or temporary storage facilities created to temporarily store recovered pollutants and matter, or waterfront facilities owned and operated by governmental entities acting as agents of public convenience for persons engaged in the drilling for or pumping, storing, handling, transferring, processing, or refining of pollutants; however, each person engaged in the drilling for or pumping, storing, handling, transferring, processing, or refining of pollutants through a waterfront facility owned and operated by such a governmental entity shall be construed as a terminal facility.

(24) “Transfer” or “transferred” means onloading, offloading, fueling, bunkering, lightering, removal of waste pollutants, or other similar transfers, between terminal facility and vessel or vessel and vessel.

(25) “Vessel” includes every description of watercraft or other contrivance used, or capable of being used, as a means of transportation on water, whether self-propelled or otherwise, and includes barges and tugs.

History.—s. 3, ch. 70-244; s. 1, ch. 71-243; s. 3, ch. 74-336; s. 1, ch. 80-382; s. 80, ch. 83-310; s. 37, ch. 85-81; s. 10, ch. 90-54; s. 1, ch. 92-30; s. 1, ch. 92-113; s. 289, ch. 94-356; s. 1, ch. 96-263.



376.041 - Pollution of waters and lands of the state prohibited.

376.041 Pollution of waters and lands of the state prohibited.—The discharge of pollutants into or upon any coastal waters, estuaries, tidal flats, beaches, and lands adjoining the seacoast of the state in the manner defined by ss. 376.011-376.21 is prohibited.

History.—s. 4, ch. 70-244; s. 4, ch. 74-336.



376.051 - Powers and duties of the Department of Environmental Protection.

376.051 Powers and duties of the Department of Environmental Protection.—

(1) The powers and duties conferred by ss. 376.011-376.21 shall be exercised by the department and shall be deemed to be an essential governmental function in the exercise of the police power of the state. The department may call upon any other state agency for consultative services and technical advice and the agencies are directed to cooperate in said request.

(2) The powers and duties of the department under ss. 376.011-376.21 shall extend to the boundaries of the state described in s. 1, Art. II of the State Constitution.

(3) Registration certificates and discharge prevention and response certificates required under ss. 376.011-376.21 shall be issued from the department subject to such terms and conditions as are set forth in ss. 376.011-376.21 and as set forth in rules adopted by the department as authorized herein.

(4) Whenever it becomes necessary for the state to protect the public interest under ss. 376.011-376.21, it shall be the duty of the department to keep an accurate record of costs and expenses incurred and thereafter diligently to pursue the recovery of any sums so incurred from the person responsible or from the Government of the United States under any applicable federal act.

(5) The department may bring an action on behalf of the state to enforce the liabilities imposed by s. 376.12. The Department of Legal Affairs shall represent the department in any such proceeding.

(6) The department is specifically authorized to utilize risk-based cleanup criteria as described in ss. 376.3071, 376.3078, and 376.81 in conducting cleanups on lands owned by the state university system.

History.—s. 5, ch. 70-244; s. 2, ch. 71-137; s. 5, ch. 74-336; s. 62, ch. 79-65; s. 81, ch. 83-310; s. 11, ch. 90-54; s. 5, ch. 92-113; s. 290, ch. 94-356; s. 6, ch. 2000-317.



376.065 - Operation of terminal facility without discharge prevention and response certificate prohibited; penalty.

376.065 Operation of terminal facility without discharge prevention and response certificate prohibited; penalty.—

(1) Every owner or operator of a terminal facility shall obtain a discharge prevention and response certificate issued by the department. Terminal facilities which are vessels, motor vehicles, rolling stock, pipelines, equipment, or other related appurtenances may, at the discretion of the owner or operator, be covered under the discharge prevention and response certificate of the terminal facility from which they are located or dispatched. A certificate shall be valid for 12 months after the date of issuance, subject to such terms and conditions as the department may determine are necessary to carry out the purposes of ss. 376.011-376.21.

(2) Each applicant for a discharge prevention and response certificate shall submit information, in a form satisfactory to the department, describing the following:

(a) The barrel or other measurement capacity of the terminal facility and the length of the largest vessel docking at or providing service from the terminal facility.

(b) All prevention, containment, and removal equipment, including, but not limited to, vehicles, vessels, pumps, skimmers, booms, chemicals, and communication devices to which the facility has access, whether through direct ownership or by contract or membership in an approved discharge cleanup organization.

(c) The terms of agreement and the operation plan of any discharge cleanup organization to which the owner or operator of the terminal facility belongs.

(3) No person shall operate or cause to be operated a terminal facility without access to minimum containment equipment measuring five times the length of the largest vessel docking at or the largest vessel providing service from the terminal facility, whichever is larger. The containment equipment and adequate numbers of trained personnel, as identified in the federal Oil Pollution Act of 1990 and related guidelines adopted thereunder, to operate the containment equipment shall be available to begin deployment on the water within 1 hour after discovery of the discharge. Within a reasonable time period, additional cleanup equipment and trained personnel shall be available, either through direct ownership or by contract or membership in an approved cleanup organization, to reasonably clean up 10,000 gallons of pollutants, unless the terminal facility does not have the capacity to store that quantity as fuel or cargo and does not service vessels having the capacity to carry that quantity as fuel or cargo. The department may impose less stringent requirements for marine fueling facilities. Cleanup or containment equipment purchased with state funds shall not count as required equipment under this section. The requirements of this section shall not apply to terminal facilities which store only motor fuel, ammonia, or chlorine, or service only motor fuel to vessels. For purposes of this subsection, “motor fuel” means gasoline, gasohol, and other mixtures of gasoline. The exemptions provided by this subsection do not eliminate any responsibilities arising from the discharge of a pollutant and for conducting remedial action as required by this chapter or chapter 403.

(4) Upon a showing of satisfactory containment and cleanup capability required by the department under this section, the applicant shall be issued a discharge prevention and response certificate covering the terminal facility and related appurtenances, including vessels as defined in s. 376.031.

(5)(a) A person who violates this section or the terms and requirements of such certification commits a noncriminal infraction. The civil penalty for any such infraction shall be $500, except as otherwise provided in this section.

(b) A person cited for an infraction under this section may:

1. Pay the civil penalty;

2. Post a bond equal to the amount of the applicable civil penalty; or

3. Sign and accept a citation indicating a promise to appear before the county court.

The department employee authorized to issue these citations may indicate on the citation the time and location of the scheduled hearing and shall indicate the applicable civil penalty.

(c) A person who willfully refuses to post bond or accept and sign a citation commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(d) After compliance with subparagraph (b)2. or subparagraph (b)3., a person charged with a noncriminal infraction under this section may:

1. Pay the civil penalty, either by mail or in person, within 30 days after the date of receiving the citation; or

2. If the person has posted bond, forfeit the bond by not appearing at the designated time and location.

A person cited for an infraction under this section who pays the civil penalty or forfeits the bond has admitted the infraction and waives the right to a hearing on the issue of commission of the infraction. Such admission may not be used as evidence in any other proceedings.

(e) A person who elects to appear before the county court or who is required to so appear waives the limitations of the civil penalty specified in paragraph (a). The court, after a hearing, shall make a determination as to whether an infraction has been committed. If the commission of the infraction is proved, the court shall impose a civil penalty of $500.

(f) At a hearing under this subsection, the commission of a charged infraction must be proved by the greater weight of the evidence.

(g) A person who is found by the hearing official to have committed an infraction may appeal that finding to the circuit court.

(h) A person who has not posted bond and who fails either to pay the fine specified in paragraph (a) within 30 days after receipt of the citation or to appear before the court commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 13, ch. 90-54; s. 6, ch. 92-113; s. 2, ch. 96-263; s. 15, ch. 2012-88.



376.07 - Regulatory powers of department; penalties for inadequate booming by terminal facilities.

376.07 Regulatory powers of department; penalties for inadequate booming by terminal facilities.—

(1) The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement ss. 376.011-376.21.

(2) The department shall adopt rules including, but not limited to, the following matters:

(a) Operation and inspection requirements for discharge prevention, abatement, and cleanup capabilities of terminal facilities and vessels, and other matters relating to certification under ss. 376.011-376.21.

(b) Procedures and methods of reporting discharges and other occurrences prohibited by ss. 376.011-376.21.

(c) Procedures, methods, means, and equipment to be used by persons subject to regulation by ss. 376.011-376.21 in the removal of pollutants.

(d) Development and implementation of criteria and plans to meet pollution occurrences of various degrees and kinds.

(e) Creation by contract or administrative action of a state response team which shall be responsible for creating and maintaining a contingency plan of response, organization, and equipment for handling emergency cleanup operations and wildlife rescue and rehabilitation operations. The state plans shall include detailed emergency operating procedures for the state as a whole, and the team shall from time to time conduct practice alerts. These plans shall be filed with the Governor and all Coast Guard stations in the state and Coast Guard captains of the port having responsibility for enforcement of federal pollution laws within the state. The contingency plan shall include all necessary information for the total containment and cleanup of pollution, including, but not limited to, an inventory of equipment and its location, a table of organization with the names, addresses, and telephone numbers of all persons responsible for implementing every phase of the plan, including a plan for wildlife rescue and rehabilitation operations, a list of available sources of supplies necessary for cleanup, and a designation of priority zones to determine the sequence and methods of cleanup. The state response team shall act independently of agencies of the Federal Government but is directed to cooperate with any federal cleanup operation.

(f) Requirements for minimum weather and sea conditions for permitting a vessel to enter port and for the safety and operation of vessels, barges, tugs, motor vehicles, motorized equipment, and other equipment relating to the use and operation of terminals, facilities, and refineries, the approach and departure from terminals, facilities, and refineries, and requirements that containment gear approved by the department be on hand and maintained by terminal facilities and refineries with adequate personnel trained in its use.

(g) Requirements that, prior to being granted entry into any port in this state, the master of a vessel shall report:

1. Any discharges of pollutants the vessel has had since leaving the last port.

2. Any mechanical problem on the vessel which creates the possibility of a discharge.

3. Any denial of entry into any port during the current cruise of the vessel.

(h) Requirements that any terminal facility be subject to a complete and thorough inspection whenever the terminal facility causes or permits the discharge of a pollutant in violation of the provisions of ss. 376.011-376.21, and at other reasonable times. If the department determines there are unsatisfactory preventive measures or containment and cleanup capabilities, it shall, within a reasonable time after notice and hearing in compliance with chapter 120, suspend the registration until such time as there is compliance with the department requirements.

(3) The department shall not require vessels to maintain discharge prevention gear, holding tanks, and containment gear which exceed federal requirements. However, a terminal facility transferring heavy oil to or from a vessel with a heavy oil storage capacity greater than 10,000 gallons shall be required, considering existing weather and tidal conditions, to adequately boom or seal off the transfer area during a transfer, including, but not limited to, a bunkering operation, to minimize the escape of such pollutants from the containment area. As used in this subsection, the term “adequate booming” means booming with proper containment equipment which is employed and located for the purpose of preventing, for the most likely discharge, as much of the pollutant as possible from escaping out of the containment area.

(a) The owner or operator of a terminal facility involved in the transfer of such pollutant to or from a vessel which is not adequately boomed commits a noncriminal infraction and shall be cited for such infraction. The civil penalty for such an infraction shall be $2,500, except as otherwise provided in this section.

(b) A person cited for an infraction under this section may:

1. Pay the civil penalty;

2. Post bond equal to the amount of the applicable civil penalty; or

3. Sign and accept a citation indicating a promise to appear before the county court.

The department employee authorized to issue these citations may indicate on the citation the time and location of the scheduled hearing and shall indicate the applicable civil penalty.

(c) A person who willfully refuses to post bond or accept and sign a citation commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(d) After compliance with subparagraph (b)2. or subparagraph (b)3., a person charged with a noncriminal infraction under this section may:

1. Pay the civil penalty, either by mail or in person, within 30 days after the date of receiving the citation; or

2. If the person has posted bond, forfeit the bond by not appearing at the designated time and location.

A person cited for an infraction under this section who pays the civil penalty or forfeits the bond has admitted the infraction and waives the right to a hearing on the issue of commission of the infraction. Such admission may not be used as evidence in any other proceedings.

(e) A person who elects to appear before the county court or who is required to appear waives the limitations of the civil penalty specified in paragraph (a). The issue of whether an infraction has been committed and the severity of the infraction shall be determined by a hearing official at a hearing. If the commission of the infraction is proved by the greater weight of the evidence, the court shall impose a civil penalty of $2,500. If the court determines that the owner or operator of the terminal facility failed to deploy any boom equipment during such a transfer, including, but not limited to, a bunkering operation, the civil penalty shall be $5,000.

(f) A person who is found by the hearing official to have committed an infraction may appeal that finding to the circuit court.

(g) A person who has not posted bond and who fails either to pay the civil penalty specified in paragraph (a) within 30 days after receipt of the citation or to appear before the court commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 7, ch. 70-244; s. 7, ch. 74-336; s. 1, ch. 77-174; s. 14, ch. 90-54; s. 7, ch. 92-113; s. 63, ch. 95-143; s. 3, ch. 96-263; s. 87, ch. 98-200; s. 16, ch. 2012-88.



376.0705 - Development of training programs and educational materials.

376.0705 Development of training programs and educational materials.—The department shall encourage the development of training programs for personnel needed for pollutant discharge prevention and cleanup activities. The department shall work with accredited community colleges, career centers, state universities, and private institutions in developing educational materials, courses of study, and other such information to be made available for persons seeking to be trained for pollutant discharge prevention and cleanup activities.

History.—s. 29, ch. 90-54; s. 8, ch. 92-113; s. 291, ch. 94-356; s. 30, ch. 2004-357.



376.071 - Discharge contingency plan for vessels.

376.071 Discharge contingency plan for vessels.—

(1) Any vessel operating in state waters with a storage capacity to carry 10,000 gallons or more of pollutants as fuel or cargo shall maintain an adequate written ship-specific discharge prevention and control contingency plan. Any such vessel shall have on board a “discharge officer,” designated by the contingency plan, who is responsible for training crew members to carry out discharge response efforts required in the contingency plan and coordinating all on-board response efforts in case of a discharge. An adequate plan shall include provisions for on-board response, including notification, verification, pollutant incident assessment, vessel stabilization, discharge mitigation, and on-board discharge containment, in accordance with this chapter, department rules, and the Florida Coastal Pollutant Discharge Contingency Plan. A plan in compliance with the federal requirement for a ship-specific discharge contingency plan shall satisfy the requirements for an adequate ship-specific discharge contingency plan required by this section.

(2)(a) A master of a vessel that violates subsection (1) commits a noncriminal infraction and shall be cited for such infraction. The civil penalty for such an infraction shall be $5,000, except as otherwise provided in this subsection.

(b) A person charged with a noncriminal infraction under this section may:

1. Pay the civil penalty;

2. Post bond equal to the amount of the applicable civil penalty; or

3. Sign and accept a citation indicating a promise to appear before the county court for the county in which the violation occurred or the county closest to the location at which the violation occurred.

The department employee authorized to issue these citations may indicate on the citation the time and location of the scheduled hearing and shall indicate the applicable civil penalty.

(c) A person who willfully refuses to post bond or accept and sign a citation commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(d) After complying with the provisions of subparagraph (b)2. or subparagraph (b)3., a person charged with a noncriminal infraction under this section may:

1. Pay the civil penalty, either by mail or in person, within 30 days after the date of receiving the citation; or

2. If the person has posted bond, forfeit the bond by not appearing at the designated time and location.

A person cited for an infraction under this section who pays the civil penalty or forfeits the bond has admitted the infraction and waives the right to a hearing on the issue of commission of the infraction. Such admission may not be used as evidence in any other proceedings.

(e) A person who elects to appear before the county court or who is required to appear waives the limitations of the civil penalty specified in paragraph (a). The court, after a hearing, shall make a determination as to whether an infraction has been committed. If the commission of the infraction is proved, the court shall impose a civil penalty of $5,000.

(f) At a hearing under this subsection, the commission of a charged infraction must be proved by the greater weight of the evidence.

(g) A person who is found by the hearing official to have committed an infraction may appeal that finding to the circuit court.

(h) A person who has not posted bond and who fails either to pay the civil penalty specified in paragraph (a) within 30 days after receipt of the citation or to appear before the court commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 15, ch. 90-54; s. 9, ch. 92-113; s. 4, ch. 96-263; s. 17, ch. 2012-88.



376.09 - Removal of prohibited discharges.

376.09 Removal of prohibited discharges.—

(1) Any person discharging pollutants as prohibited by s. 376.041 shall immediately undertake to contain, remove, and abate the discharge to the department’s satisfaction. Notwithstanding the above requirement, the department may undertake the removal of the discharge and may contract and retain agents who shall operate under the direction of the department.

(2) If the person causing a discharge, or the person in charge of facilities at which a discharge has taken place, fails to act, the department may arrange for the removal of the pollutant, except that if the pollutant was discharged into or upon the navigable waters of the United States, the department shall act in accordance with the national contingency plan for removal of such pollutant as established pursuant to the Federal Water Pollution Control Act, as amended, or other federal law, and the costs of removal incurred by the department shall be paid in accordance with the applicable provisions of federal law. Federal funds shall be used to the maximum extent possible prior to the expenditure of state funds.

(3) In the event of discharge the source of which is unknown, any local discharge cleanup organization shall, upon the request of the department or its designee, immediately contain and remove the discharge. No action taken by any person to contain or remove a discharge, whether such action is taken voluntarily or at the request of the department or its designee, shall be construed as an admission of liability for the discharge.

(4) No person who, voluntarily or at the request of the department or its designee, renders assistance in containing or removing pollutants shall be liable for any civil damages to third parties resulting solely from acts or omissions of such person in rendering such assistance, except for acts or omissions amounting to gross negligence or willful misconduct.

(5) Notwithstanding the provisions in subsection (4), any person who is authorized by the department or the Federal Government or the person alleged to be responsible for the discharge, or by a designee thereof, to render assistance in containing or removing pollutants shall not be liable for costs, expenses, and damages, unless such costs, expenses, and damages are a proximate result of acts or omissions caused by gross negligence or willful misconduct of such authorized person.

(6) Nothing in ss. 376.011-376.21 shall affect the right of any person to render assistance in containing or removing any pollutant or any rights which that person may have against any third party whose acts or omissions in any way have caused or contributed to the discharge of the pollutant.

(7)(a) Any person, other than the responsible party, who renders assistance in containing or removing any pollutant may assert a claim against the fund, under s. 376.12, for reimbursement of the reasonable costs expended for containment, abatement, or removal, provided prior approval for such reimbursement is granted by the department. The department may, upon petition and for good cause shown, waive the prior-approval prerequisite.

(b) A responsible party may assert a claim against the fund only under the following circumstances:

1. A responsible party who complies with the requests of the state and federal on-scene coordinators and later pleads and proves a valid defense under s. 376.12 may assert a claim against the fund, pursuant to s. 376.123, for reimbursement of the reasonable costs expended for containment, abatement, or removal.

2. A responsible party who complies with the requests of the state and federal on-scene coordinators and later pleads and proves a valid limitation of liability under s. 376.12 may assert a claim against the fund, pursuant to s. 376.123, for reimbursement of the reasonable costs expended in excess of the applicable limitation of liability.

3. If the department has determined, pursuant to s. 376.12(3)(b)2., that a particular request by a state or federal on-scene coordinator for the responsible party’s cooperation or assistance was unreasonable, the responsible party may assert a claim against the fund, pursuant to s. 376.123, for reimbursement of the costs expended in complying with the particular request.

(8) Notwithstanding any other provision of law, including provisions relating to discharge prohibitions or permit requirements, the federal on-scene coordinator or the department may authorize discharges in connection with activities related to removal of pollutants that have entered the waters of the state.

History.—s. 8, ch. 70-244; s. 1, ch. 70-439; s. 9, ch. 74-336; s. 2, ch. 80-382; s. 16, ch. 90-54; s. 5, ch. 96-263.



376.10 - Personnel and equipment.

376.10 Personnel and equipment.—The department shall establish and maintain at such ports within the state and other places as it shall determine such employees and equipment as in its judgment may be necessary to carry out the provisions of ss. 376.011-376.21. The department may employ and prescribe the duties of such employees, subject to the rules and regulations of the Department of Management Services. The salaries of the employees and the cost of the equipment shall be paid from the Florida Coastal Protection Trust Fund established by ss. 376.011-376.21. The department shall periodically consult with other departments of the state relative to procedures for the prevention of discharges of pollutants into or affecting the coastal waters of the state from operations regulated by ss. 376.011-376.21.

History.—s. 9, ch. 70-244; s. 2, ch. 71-137; s. 1, ch. 73-326; s. 10, ch. 74-336; s. 63, ch. 79-65; s. 10, ch. 85-68; s. 38, ch. 85-81; s. 124, ch. 92-279; s. 55, ch. 92-326; s. 292, ch. 94-356; s. 6, ch. 96-263; s. 98, ch. 98-279.



376.11 - Florida Coastal Protection Trust Fund.

376.11 Florida Coastal Protection Trust Fund.—

(1) The purpose of this section is to provide a mechanism to have financial resources immediately available for prevention of, and cleanup and rehabilitation after, a pollutant discharge, to prevent further damage by the pollutant, and to pay for damages. It is the legislative intent that this section be liberally construed to effect the purposes set forth, such interpretation being especially imperative in light of the danger to the environment and resources.

(2) The Florida Coastal Protection Trust Fund is established, to be used by the department and the Fish and Wildlife Conservation Commission as a nonlapsing revolving fund.

(3) The following funds shall be deposited into the Florida Coastal Protection Trust Fund:

(a) All registration fees, penalties, judgments, damages recovered pursuant to s. 376.121, other fees and charges related to ss. 376.011-376.21, and the excise tax revenues levied, collected, and credited pursuant to ss. 206.9935(1) and 206.9945(1)(a);

(b) Proceeds of fines and awards of damages pursuant to s. 161.054; and

(c) Funds from other sources otherwise specified by law.

(4) Charges against the fund shall be in accordance with this section.

(5) Moneys in the fund that are not needed currently to meet the obligations of the department in the exercise of its responsibilities under ss. 376.011-376.21 shall be deposited with the Chief Financial Officer to the credit of the fund and may be invested in such manner as is provided for by statute. Interest received on such investment shall be credited to the fund, except as otherwise specified herein.

(6) Moneys in the Florida Coastal Protection Trust Fund may be used for the following purposes:

(a) To carry out the purposes of ss. 376.011-376.21.

(b) To pay administrative expenses, personnel expenses, and equipment costs of the department and the Fish and Wildlife Conservation Commission related to the enforcement of ss. 376.011-376.21.

(c) All costs involved in the prevention and abatement of pollution related to the discharge of pollutants covered by ss. 376.011-376.21 and the abatement of other potential pollution hazards as authorized herein.

(d) All costs and expenses of the cleanup, restoration, and rehabilitation of waterfowl, wildlife, and all other natural resources damaged by the discharge of pollutants, including the costs of assessing and recovering damages to natural resources, whether performed or authorized by the department or any other state or local agency.

(e) All provable costs and damages which are the proximate results of the discharge of pollutants covered by ss. 376.011-376.21.

(f) Loans to the Inland Protection Trust Fund created in s. 376.3071.

(g) The interest earned from investments of the balance in the Florida Coastal Protection Trust Fund shall be used for funding the administrative expenses, personnel expenses, and equipment costs of the department relating to the enforcement of ss. 376.011-376.21.

(h) The funding of a grant program to local governments, pursuant to s. 376.15(3)(d) and (e), for the removal of derelict vessels from the public waters of the state.

(i) The department may spend up to $1 million per year from the principal of the fund to acquire, design, train, and maintain emergency cleanup response teams and equipment located at appropriate ports throughout the state for the purpose of cleaning oil and other toxic materials from coastal waters. When the teams and equipment are not needed for these purposes they may be used for any other valid purpose of the department.

(j) To provide a temporary transfer of funds in an amount not to exceed $10 million to the Minerals Trust Fund as set forth in s. 376.40.

(k) Funding for marine law enforcement.

(7) Any interest in lands acquired using moneys in the Florida Coastal Protection Trust Fund shall be held by the Trustees of the Internal Improvement Trust Fund, and such lands shall be acquired pursuant to the procedures set forth in s. 253.025.

(8) The department shall recover to the use of the fund from the person or persons causing the discharge or from the Federal Government, jointly and severally, all sums owed or expended from the fund, pursuant to s. 376.123(10), except that recoveries resulting from damage due to a discharge of a pollutant or other similar disaster shall be apportioned between the Florida Coastal Protection Trust Fund and the General Revenue Fund so as to repay the full costs to the General Revenue Fund of any sums disbursed therefrom as a result of such disaster. Requests for reimbursement to the fund for the above costs, if not paid within 30 days of demand, shall be turned over to the Department of Legal Affairs for collection.

History.—s. 11, ch. 70-244; s. 1, ch. 70-439; s. 2, ch. 71-137; s. 11, ch. 74-336; s. 3, ch. 80-382; s. 4, ch. 81-228; s. 82, ch. 83-310; s. 14, ch. 83-339; s. 1, ch. 83-353; s. 4, ch. 84-338; s. 6, ch. 85-252; ss. 3, 8, 34, ch. 86-159; s. 81, ch. 86-163; s. 30, ch. 87-225; s. 3, ch. 89-175; s. 5, ch. 89-358; s. 17, ch. 90-54; s. 16, ch. 90-243; s. 1, ch. 91-194; s. 7, ch. 96-263; s. 45, ch. 96-321; s. 28, ch. 97-153; s. 2, ch. 97-259; ss. 19, 38, ch. 98-46; s. 51, ch. 99-245; s. 18, ch. 2000-157; s. 5, ch. 2000-211; s. 389, ch. 2003-261; s. 6, ch. 2006-309; s. 4, ch. 2014-143; s. 54, ch. 2015-229.



376.12 - Liabilities and defenses of responsible parties; liabilities of third parties; financial security requirements for vessels; liability of cargo owners; notification requirements.

376.12 Liabilities and defenses of responsible parties; liabilities of third parties; financial security requirements for vessels; liability of cargo owners; notification requirements.—

(1) LIABILITY FOR CLEANUP COSTS.—Because it is the intent of ss. 376.011-376.21 to provide the means for rapid and effective cleanup and to minimize cleanup costs and damages, any responsible party who permits or suffers a prohibited discharge or other polluting condition to take place within state boundaries shall be liable to the fund for all costs of removal, containment, and abatement of a prohibited discharge, unless the responsible party is entitled to a limitation or defense under this section.

(2) LIMITATION OF LIABILITY FOR CLEANUP COSTS.—Except as provided in subsection (3), a responsible party’s liability to the fund for costs of removal, containment, and abatement shall be as follows:

(a) For a vessel transporting pollutants as cargo:

1. For any such vessel of 3,000 gross tons or more, $10 million or $1,200 per gross ton, whichever is greater.

2. For any such vessel of less than 3,000 gross tons, $2 million or $1,200 per gross ton, whichever is greater.

(b) For any other vessel: $500,000 or $600 per gross ton, whichever is greater.

(c) For a terminal facility: $150 million.

(3) EXCEPTIONS TO LIMITATION OF LIABILITY.—The provisions of subsection (2) shall not apply when:

(a) The department demonstrates that such discharge was the result of willful or gross negligence or willful misconduct of, or the violation of an applicable federal or state safety, construction, or operating regulation or rule by, the responsible party, an agent or employee of the responsible party, or a person acting pursuant to a contractual relationship with the responsible party, except where the sole contractual arrangement arises in connection with carriage by a common carrier by rail; or

(b) The responsible party fails or refuses:

1. To report the incident as required by law and the responsible party knows or has reason to know of the incident; or

2. To provide reasonable cooperation and assistance requested by a state or federal on-scene coordinator in connection with cleanup activities. The responsible party must file an objection with the department if such party deems that cooperation or assistance requested by a state or federal on-scene coordinator is unreasonable. Such an objection must be filed with the department within 2 working days after the request. If such request is determined by the department to be unreasonable, the responsible party may assert a claim against the fund, pursuant to s. 376.123, for reimbursement of expenses incurred in carrying out such request. The responsible party may not file an objection to a request based solely on the premise that the requested activity did not have satisfactory results, that the responsible party has exceeded the applicable limitation of liability, or that the responsible party has a defense to liability.

(4) LIABILITY FOR NATURAL RESOURCE DAMAGES.—Each responsible party is liable to the fund, pursuant to s. 376.121, for all natural resource damages that result from the discharge.

(5) LIABILITY FOR PROPERTY DAMAGES.—Each responsible party is liable to any affected person for all damages as defined in s. 376.031, excluding natural resource damages, suffered by that person as a result of the discharge.

1(6) ADMINISTRATIVE REMEDIES OF RESPONSIBLE PARTIES.—A responsible party that disputes any claim by the department may request a hearing pursuant to s. 120.57.

(7) DEFENSES TO LIABILITY.—In any proceeding determining claims of the fund or any other claims by the state pursuant to ss. 376.011-376.21, it shall not be necessary for the department to plead or prove negligence in any form or manner. The department need only plead and prove that the prohibited discharge or other polluting condition occurred. The only defenses of a person alleged to be responsible for the discharge to an action or proceeding for damages or cleanup costs shall be to plead and prove that the occurrence was solely the result of any of the following or any combination of the following:

(a) An act of war.

(b) An act of government, either federal, state, county, or municipal.

(c) An act of God, which means only an unforeseeable act exclusively occasioned by the violence of nature without the interference of any human agency.

(d) An act or omission of a third party other than an employee or agent of the responsible party or a third party whose act or omission occurs in connection with any contractual relationship with the responsible party, except where the sole contractual arrangement arises in connection with carriage by rail,

provided that, to establish entitlement to any of the foregoing defenses, the responsible party shall plead and prove that the responsible party exercised due care with respect to the pollutant concerned, taking into consideration the characteristics of the pollutant and in light of all relevant facts and circumstances, and took precautions against foreseeable acts or omissions of others and the foreseeable consequences of those acts or omissions.

(8) EXCEPTIONS TO DEFENSES.—The defenses provided in subsection (7) shall not apply with respect to a responsible party who fails or refuses:

(a) To report the discharge as required by law, when the responsible party knows or has reason to know of the discharge; or

(b) To provide reasonable cooperation and assistance requested by a state or federal on-scene coordinator in connection with cleanup activities. The responsible party must file an objection with the department, pursuant to subsection (3), if such party deems that cooperation or assistance requested by a state or federal on-scene coordinator is unreasonable.

(9) LIABILITY OF THIRD PARTIES.—In any case in which a responsible party establishes that a discharge or threat of a discharge and the resulting cleanup costs and damages were caused solely by an act or omission of one or more third parties as described in paragraph (7)(d), or solely by such an act or omission in combination with an act of war, an act of government, or an act of God, the third party or parties shall be treated as the responsible party or parties for all purposes of determining liability under ss. 376.011-376.21.

(10) LIABILITY OF CARGO OWNERS.—The owner of a pollutant transported as cargo on any vessel suffering a discharge within state waters is liable for all cleanup costs within the applicable vessel liability limits established under this section, not paid for by the owner or operator of the vessel. However, the cargo owner is not liable under this subsection if the vessel owner, operator, or master is found in compliance with the financial security requirements of this section at the time of the discharge or fails to provide certified notification of the cancellation or withdrawal of financial security to the department and the cargo owner at least 3 working days before the vessel entered state waters.

(11) NOTIFICATION REQUIREMENTS FOR VESSELS AND TERMINAL FACILITIES.—In addition to any civil penalties which may apply, any person responsible who fails to give immediate notification of a discharge to the department or the nearest Coast Guard Marine Safety Office or National Response Center commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. However, a discharge of 5 gallons or less of gasoline or diesel from a vessel shall not give rise to felony penalties for failure to comply with the state notification requirements in this subsection. After reporting a discharge, a vessel shall remain in the jurisdiction of the department until such time as the department is able to prove financial responsibility for the damages resulting from the discharge. The master of a vessel that fails to remain in the jurisdiction of the department for a reasonable time after notice of a discharge commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The department shall not detain the vessel longer than 12 hours after receiving proof of financial responsibility. The department shall, by rule, require that the terminal facility designate a person at the terminal facility as the person in charge of that facility for the purposes specified by this section.

History.—s. 12, ch. 70-244; s. 326, ch. 71-136; s. 12, ch. 74-336; ss. 4, 5, ch. 80-382; s. 18, ch. 90-54; s. 1, ch. 91-135; s. 293, ch. 94-356; s. 1013, ch. 95-148; s. 8, ch. 96-263; s. 104, ch. 96-410.

1Note.—As amended and substantially reworded by s. 8, ch. 96-263. Former paragraph (5)(b), relating to administrative procedures, was amended by s. 104, ch. 96-410, and reads:

(b) If either the claimant or the person determined by the secretary to be responsible for the discharge disagrees with the amount of the damage award, such person may request a hearing pursuant to ss. 120.569 and 120.57.



376.121 - Liability for damage to natural resources.

376.121 Liability for damage to natural resources.—The Legislature finds that extensive damage to the state’s natural resources is the likely result of a pollutant discharge and that it is essential that the state adequately assess and recover the cost of such damage from responsible parties. It is the state’s goal to recover the costs of restoration from the responsible parties and to restore damaged natural resources to their predischarge condition. In many instances, however, restoration is not technically feasible. In such instances, the state has the responsibility to its citizens to recover the cost of all damage to natural resources. To ensure that the public does not bear a substantial loss as a result of the destruction of natural resources, the procedures set out in this section shall be used to assess the cost of damage to such resources. Natural resources include coastal waters, wetlands, estuaries, tidal flats, beaches, lands adjoining the seacoasts of the state, and all living things except human beings. The Legislature recognizes the difficulty historically encountered in calculating the value of damaged natural resources. The value of certain qualities of the state’s natural resources is not readily quantifiable, yet the resources and their qualities have an intrinsic value to the residents of the state, and any damage to natural resources and their qualities should not be dismissed as nonrecoverable merely because of the difficulty in quantifying their value. In order to avoid unnecessary speculation and expenditure of limited resources to determine these values, the Legislature hereby establishes a schedule for compensation for damage to the state’s natural resources and the quality of said resources. As an alternative to the compensation schedule described in subsections (4), (5), (6), and (9), the department, when no responsible party is identified, when a responsible party opts out of the formula pursuant to paragraph (10)(a), or when the department conducts a cooperative damage assessment with federal agencies, may use methods of calculating natural resources damages in accordance with federal rules implementing the Oil Pollution Act of 1990, as amended.

(1) The department shall assess and recover from responsible parties the compensation for the injury or destruction of natural resources, including, but not limited to, the death or injury of living things and damage to or destruction of habitat, resulting from pollutant discharges prohibited by s. 376.041. The amount of compensation and any costs of assessing damage and recovering compensation received by the department shall be deposited into the Florida Coastal Protection Trust Fund pursuant to s. 376.12 and disbursed according to subsection (11). Whoever violates, or causes to be violated, s. 376.041 shall be liable to the state for damage to natural resources.

(2) The compensation schedule for damage to natural resources is based upon the cost of restoration and the loss of ecological, consumptive, intrinsic, recreational, scientific, economic, aesthetic, and educational values of such injured or destroyed resources. The compensation schedule takes into account:

(a) The volume of the discharge.

(b) The characteristics of the pollutant discharged. The toxicity, dispersibility, solubility, and persistence characteristics of a pollutant as affects the severity of the effects on the receiving environment, living things, and recreational and aesthetic resources. Pollutants have varying propensities to injure natural resources based upon their potential exposure and effects. Exposure to natural resources is determined by the dispersibility and degradability of the pollutant. Effects to natural resources result from mechanical injury and toxicity and include physical contamination, smothering, feeding prevention, immobilization, respiratory distress, direct mortality, lost recruitment of larvae and juveniles killed, changes in the food web, and chronic effects of sublethal levels of contaminates in tissues or the environment. For purposes of the compensation schedule, pollutants have been ranked for their propensity to cause injury to natural resources based upon a combination of their acute toxicity, mechanical injury, degradability, and dispersibility characteristics on a 1-to-3 relative scale with Category 1 containing the pollutants with the greatest propensity to cause injury to natural resources. The following pollutants are categorized:

1. Category 1: bunker and residual fuel.

2. Category 2: waste oils, crude oil, lubricating oil, asphalt, and tars.

3. Category 3: hydraulic fluids, numbers 1 and 2 diesel fuels, heating oil, jet aviation fuels, motor gasoline, including aviation gasoline, kerosene, stationary turbine fuels, ammonia and its derivatives, and chlorine and its derivatives.

(c) The type and sensitivity of natural resources affected by a discharge, determined by the following factors:

1. The location of a discharge. Inshore discharges are discharges that occur within waters under the jurisdiction of the department and within an area extending seaward from the coastline of the state to a point 1 statute mile seaward of the coastline. Nearshore discharges are discharges that occur more than 1 statute mile, but within 3 statute miles, seaward of the coastline. Offshore discharges are discharges that occur more than 3 statute miles seaward of the coastline.

2. The location of the discharge with respect to special management areas designated because of their unique habitats; living resources; recreational use; aesthetic importance; and other ecological, educational, consumptive, intrinsic, scientific, and economic values of the natural resources located therein. Special management areas are state parks; recreation areas; national parks, seashores, estuarine research reserves, marine sanctuaries, wildlife refuges, and national estuary program water bodies; state aquatic preserves and reserves; classified shellfish harvesting areas; areas of critical state concern; federally designated critical habitat for endangered or threatened species; and outstanding Florida waters.

3. The areal or linear extent of the natural resources impacted.

(3) Compensation for damage to natural resources for any discharge of less than 25 gallons of gasoline or diesel fuel shall be $50.

(4) Compensation schedule:

(a) The amount of compensation assessed under this schedule is calculated by: multiplying $1 per gallon or its equivalent measurement of pollutant discharged, by the number of gallons or its equivalent measurement, times the location of the discharge factor, times the special management area factor.

(b) Added to the amount obtained in paragraph (a) is the value of the observable natural resources damaged, which is calculated by multiplying the areal or linear coverage of impacted habitat by the corresponding habitat factor, times the special management area factor.

(c) The sum of paragraphs (a) and (b) is then multiplied by the pollutant category factor.

(d) The final damage assessment figure is the sum of the amount calculated in paragraph (c) plus the compensation for death of endangered or threatened species, plus the cost of conducting the damage assessment as determined by the department.

(5)(a) The factors used in calculating the damage assessment are:

1. Location of discharge factor:

a. Discharges that originate inshore have a factor of eight. Discharges that originate nearshore have a factor of five. Discharges that originate offshore have a factor of one.

b. Compensation for damage to natural resources resulting from discharges that originate outside of state waters but that traverse the state’s boundaries and therefore have an impact upon the state’s natural resources shall be calculated using a location factor of one.

c. Compensation for damage to natural resources resulting from discharges of less than 10,000 gallons of pollutants which originate within 100 yards of an established terminal facility or point of routine pollutant transfer in a designated port authority as defined in s. 315.02 shall be assessed a location factor of one.

2. Special management area factor: Discharges that originate in special management areas described in subparagraph (2)(c)2. have a factor of two. Discharges that originate outside a special management area described in subparagraph (2)(c)2. have a location factor of one. For discharges that originate outside of a special management area but impact the natural resources within a special management area, the value of the natural resources damaged within the area shall be multiplied by the special management area factor of two.

3. Pollutant category factor: Discharges of category 1 pollutants have a factor of eight. Discharges of category 2 pollutants have a factor of four. Discharges of category 3 pollutants have a factor of one.

4. Habitat factor: The amount of compensation for damage to the natural resources of the state is established as follows:

a. $10 per square foot of coral reef impacted.

b. $1 per square foot of mangrove or seagrass impacted.

c. $1 per linear foot of sandy beach impacted.

d. $0.50 per square foot of live bottom, oyster reefs, worm rock, perennial algae, saltmarsh, or freshwater tidal marsh impacted.

e. $0.05 per square foot of sand bottom or mud flats, or combination thereof, impacted.

(b) The areal and linear coverage of habitat impacted shall be determined by the department using a combination of field measurements, aerial photogrammetry, and satellite imagery. An area is impacted when the pollutant comes in contact with the habitat.

(6) It is understood that a pollutant will, by its very nature, result in damage to the flora and fauna of the waters of the state and the adjoining land. Therefore, compensation for such resources, which is difficult to calculate, is included in the compensation schedule. Not included, however, in this base figure is compensation for the death of endangered or threatened species directly attributable to the pollutant discharged. Compensation for the death of any animal designated by rule as endangered by the Fish and Wildlife Conservation Commission is $10,000. Compensation for the death of any animal designated by rule as threatened by the Fish and Wildlife Conservation Commission is $5,000. These amounts are not intended to reflect the actual value of said endangered or threatened species, but are included for the purposes of this section.

(7) The owner or operator of the vessel or facility responsible for a discharge may designate a representative or agent to work with the department in assessing the amount of damage to natural resources resulting from the discharge.

(8) When assessing the amount of damages to natural resources, the department shall be assisted, if requested by the department, by representatives of other state agencies and local governments that would enhance the department’s damage assessment. The Fish and Wildlife Conservation Commission shall assist the department in the assessment of damages to wildlife impacted by a pollutant discharge and shall assist the department in recovering the costs of such damages.

(9) Compensation for damage resulting from the discharge of two or more pollutants shall be calculated for the volume of each pollutant discharged. If the separate volume for each pollutant discharged cannot be determined, the highest multiplier for the pollutants discharged shall be applied to the entire volume of the spill. Compensation for commingled discharges that contact habitat shall be calculated on a proportional basis of discharged volumes. The highest multiplier for such commingled pollutants may only be applied if a reasonable proportionality of the commingled pollutants cannot be determined at the point of any contact with natural resources.

(10) For cases in which the department is authorized to use a method of natural resources damage assessment other than the compensation schedules described in subsections (4), (5), (6), and (9), the department may use the methods described in federal rules implementing the Oil Pollution Act of 1990, as amended.

(a) When a responsible party is identified and the department is not conducting a cooperative damage assessment with federal agencies, the person responsible has the option to pay the amount of compensation calculated pursuant to the compensation schedule established in subsection (4) or pay the amount determined by a damage assessment performed by the department. If the person responsible for the discharge elects to have a damage assessment performed, then such person shall notify the department in writing of such decision within 30 days after identification of the discharge by the department. The decision to have a damage assessment performed to determine compensation for a discharge shall be final; the person responsible for a discharge may not later elect to use the compensation schedule for computing compensation. Failure to make such notice shall result in the amount of compensation for the total damage to natural resources being calculated based on the compensation schedule. The compensation shall be paid within 90 days after receipt of a written request from the department.

(b) In the event the person responsible for a discharge elects to have a damage assessment performed, said person shall pay to the department an amount equal to the compensation calculated pursuant to subsection (4) for the discharge using the lesser of the volume of the discharge or a volume of 30,000 gallons. The payment shall be made within 90 days after receipt of a written request from the department.

(c) After completion of the damage assessment, the department shall advise the person responsible for the discharge of the amount of compensation due to the state. A credit shall be given for the amount paid pursuant to paragraph (b). Payment shall be made within 90 days after receipt of a written request from the department.

(11)(a) Moneys recovered by the department as compensation for damage to natural resources shall be expended only for the following purposes:

1. To the maximum extent practicable, the restoration of natural resources damaged by the discharge for which compensation is paid.

2. Restoration of damaged resources.

3. Developing restoration and enhancement techniques for natural resources.

4. Investigating methods for improving and refining techniques for containment, abatement, and removal of pollutants from the environment, especially from mangrove forests, corals, seagrasses, benthic communities, rookeries, nurseries, and other habitats which are unique to Florida’s coastal environment.

5. Developing and updating the “Sensitivity of Coastal Environments and Wildlife to Spilled Oil in Florida” atlas.

6. Investigating the long-term effects of pollutant discharges on natural resources, including pelagic organisms, critical habitats, and marine ecosystems.

7. Developing an adequate wildlife rescue and rehabilitation program.

8. Expanding and enhancing the state’s pollution prevention and control education program.

9. Restoring natural resources previously impacted by pollutant discharges, but never completely restored.

10. Funding alternative projects selected by the Board of Trustees of the Internal Improvement Trust Fund. Any such project shall be selected on the basis of its anticipated benefits to the marine natural resources available to the residents of this state who previously benefited from the injured or destroyed nonrestorable natural resources.

(b) All interest earned from investment of moneys recovered by the department for damage to natural resources shall be expended only for the activities described in paragraph (a).

(c) The person or parties responsible for a discharge for which the department has requested compensation for damage pursuant to this section shall pay the department, within 90 days after receipt of the request, the entire amount due to the state. In the event that payment is not made within the 90 days, the person or parties are liable for interest on the outstanding balance, which interest shall be calculated at the rate prescribed under s. 55.03.

(12) Any determination or assessment of damage to natural resources for the purposes of this section by the department in accordance with the compensation sections or in accordance with the rules adopted under subsection (10) shall have the force and effect of rebuttable presumption on behalf of the department in any administrative or judicial proceeding.

(13) There shall be no double recovery under this law for natural resource damage resulting from a discharge, including the costs of damage assessment or restoration, rehabilitation, replacement, or acquisition for the same incident and natural resource. The department shall meet with and develop memoranda of understanding with appropriate federal trustees as defined in Pub. L. No. 101-380 (Oil Pollution Act of 1990) to provide further assurances of no double recovery.

History.—s. 19, ch. 90-54; s. 2, ch. 92-113; s. 294, ch. 94-356; s. 9, ch. 96-263; s. 196, ch. 99-245; s. 3, ch. 2005-166; s. 84, ch. 2010-102; s. 35, ch. 2013-18.



376.123 - Claims against the Florida Coastal Protection Trust Fund.

376.123 Claims against the Florida Coastal Protection Trust Fund.—

(1) A person making a claim against the fund may not have such claim approved during the pendency of a judicial or other proceeding by the person to recover costs or damages which are the subject of the claim.

(2)(a) Whenever the department has designated a vessel or terminal facility as a source of a moderate or major discharge, all claims for cleanup costs or damages under ss. 376.011-376.21 shall be presented first to the responsible party for the designated source, pursuant to paragraph (b), before they may be presented to the fund.

(b) If a responsible party fails to inform the department, within 5 days after receiving notification of a designation under paragraph (a), of the party’s denial of the designation, such party shall advertise the designation and the procedures by which claims may be presented, in accordance with department rules. Advertisement shall begin no later than 15 days after the date the department has made the designation. If advertisement is not otherwise made in accordance with this paragraph, the department shall promptly and at the expense of the responsible party advertise the designation and the procedures by which claims may be presented to the responsible party.

(c) If a claim is presented in accordance with paragraph (b) and:

1. Each party who has been alleged to be the responsible party and to whom the claim has been presented denies all liability for the claim; or

2. Full and adequate payment of the claim for cleanup costs and damages is not made by the responsible party within 90 days after the claim is presented or the advertisement is begun, whichever is later,

the claimant may present the claim to the fund.

(3) Any person who is eligible under s. 376.09 may assert a claim against the Florida Coastal Protection Trust Fund for reimbursement of cleanup costs, provided that:

(a) Such claim is presented within 180 days of completion of the person’s assistance with cleanup. The secretary may, upon petition and for good cause shown, waive the prescribed time period for filing cleanup claims. The prescribed time period shall be tolled during pendency of the claimant’s claim against a responsible party pursuant to subsection (2), until the time specified in paragraph (2)(c).

(b) The claimant shall provide the department with the required documentation concerning amounts expended for cleanup costs. The department shall prescribe appropriate forms and other requirements for such claims.

(4) Any person claiming to have suffered damages, as defined in s. 376.031, excluding natural resource damages, as a result of a discharge of pollutants prohibited by s. 376.041 may, within 180 days after the date of such discharge, apply to the department for reimbursement from the Florida Coastal Protection Trust Fund. It shall be the responsibility of the claimant to provide the department with the required documentation concerning the damages suffered as a direct result of the discharge. The department shall prescribe appropriate forms and requirements for such application, which application shall include a provision requiring the applicant to make a sworn verification of the damage claimed to the best of the applicant’s knowledge. The secretary of the department may, upon petition and for good cause shown, waive the 180-day limitation for filing damage claims. The prescribed time period shall be tolled during pendency of the claimant’s claim against a responsible party pursuant to subsection (2), until the time specified in paragraph (2)(c).

(5) The secretary shall establish the amount to be awarded and shall certify the amount of the award and the name of the claimant to the Chief Financial Officer, who shall pay the award from the fund, subject to the provisions of subsection (12). If the claimant agrees with the established amount of award, the settlement shall be binding upon both parties as to all issues and cannot be further attacked, collaterally or by separate action, in the future.

(6) If either the claimant or the responsible party disagrees with the amount of the damage award, such person may request a hearing pursuant to s. 120.57.

(7) Each person’s damage claims arising from a single occurrence shall be stated in one application. Damages omitted from any claim at the time the award is made shall be deemed waived.

(8) If a person chooses to make a claim against the fund and accepts payment from, or a judgment against, the fund, then the department shall be subrogated to any cause of action that the claimant may have had, to the extent of such payment or judgment, and shall diligently pursue recovery on that cause of action pursuant to subsection (10) and s. 376.11(8). In any such action, the amount of damages shall be proved by the department by submitting to the court a written report of the amounts paid or owed from the fund to claimants. Such written report shall be admissible as evidence, and the amounts paid from or owed by the fund to the claimants stated therein shall be irrebuttably presumed to be the amount of damages.

(9) The department shall be a necessary party to all administrative hearings and court proceedings under this section.

(10) It shall be the duty of the department in administering the fund to pursue diligently the reimbursement to the fund of any sum expended from the fund for, and any other state moneys not budgeted for but expended for, cleanup, abatement, and damages in accordance with the provisions of ss. 376.011-376.21.

(11) In the event the total awards against the fund exceed the present balance of the fund, the claimants shall be paid from the future income of the fund.

(12) In the event the total awards for a specific occurrence exceed the current balance of the fund, the immediate award shall be paid on a prorated basis, and all claimants paid on a prorated basis shall be paid a pro rata share of all funds received by the fund, until the total amount of the proven damages is paid to the claimant or claimants. However, amounts collected by the fund from the prosecution of causes of action pursuant to subsections (8) and (10) shall be utilized to satisfy the claims as to which such prosecutions relate to the extent theretofore unsatisfied.

(13) Nothing contained in this section shall be construed to limit the liability of vessels, terminal facilities, or the fund for damages.

History.—s. 10, ch. 96-263; s. 390, ch. 2003-261; s. 55, ch. 2015-229.



376.13 - Emergency proclamation; Governor’s powers.

376.13 Emergency proclamation; Governor’s powers.—

(1) Whenever any emergency exists or appears imminent, arising from the discharge of oil, petroleum products or their byproducts, or any other pollutants, the Governor shall by proclamation declare the fact and that a state of emergency exists in any or all sections of the state. If the Governor is unavailable, the Lieutenant Governor shall, by proclamation, declare the fact and that a state of emergency exists in any or all sections of the state. A copy of such proclamation shall be filed with the Department of State.

(2) In performing his or her duties under this section, the Governor is authorized and directed to cooperate with all departments and agencies of the Federal Government, the offices and agencies of other states and foreign countries and the political subdivisions thereof, and private agencies in all matters pertaining to an emergency as described herein.

(3) In performing his or her duties under this section, the Governor is further authorized and empowered:

(a) To make, amend, and rescind the necessary orders, rules, and regulations to carry out this section within the limits of the authority conferred upon the Governor and not inconsistent with the rules, regulations, and directives of the President of the United States or of any federal department or agency having specifically authorized emergency functions.

(b) To delegate any authority vested in the Governor under this section and to provide for the subdelegation of any such authority.

(4) Whenever the Governor is satisfied that an emergency no longer exists, he or she may terminate the proclamation by another proclamation affecting the sections of the state covered by the original proclamation, or any part thereof. The proclamation shall be published in such newspapers of the state and posted in such places as the Governor, or any person acting in that capacity, deems appropriate.

History.—s. 13, ch. 70-244; s. 1, ch. 70-439; s. 39, ch. 83-334; s. 614, ch. 95-148.



376.14 - Vessels; financial responsibility; claims against providers of financial responsibility; service of process against responsible parties.

376.14 Vessels; financial responsibility; claims against providers of financial responsibility; service of process against responsible parties.—

(1) Each owner or operator of a terminal facility or vessel, including any barge, using any port in Florida shall be required to establish and maintain evidence of financial responsibility pursuant to federal laws and regulations. Such evidence of financial responsibility shall be the only evidence required by the department that such registrant or vessel has the ability to meet the liabilities which may be incurred under ss. 376.011-376.21.

(2) Any claim brought pursuant to ss. 376.011-376.21 by the fund or any damaged party against a responsible party may be brought directly against the bond, the insurer, or any other person providing the responsible party with evidence of financial responsibility.

(3) Each owner or operator of a terminal facility or vessel subject to the provisions of ss. 376.011-376.21 shall designate a person in the state as the owner’s or operator’s legal agent for service of process under ss. 376.011-376.21, and such designation shall be filed with the Department of State. In the absence of such designation, the Secretary of State shall be the designated agent for purposes of service of process under ss. 376.011-376.21.

History.—s. 14, ch. 70-244; s. 1, ch. 70-439; s. 13, ch. 74-336; s. 615, ch. 95-148; s. 11, ch. 96-263.



376.15 - Derelict vessels; relocation or removal from public waters.

376.15 Derelict vessels; relocation or removal from public waters.—

(1) As used in this section, the term:

(a) “Commission” means the Fish and Wildlife Conservation Commission.

(b) “Gross negligence” means conduct so reckless or wanting in care that it constitutes a conscious disregard or indifference to the safety of the property exposed to such conduct.

(c) “Willful misconduct” means conduct evidencing carelessness or negligence of such a degree or recurrence as to manifest culpability, wrongful intent, or evil design or to show an intentional and substantial disregard of the interests of the vessel owner.

(2) It is unlawful for any person, firm, or corporation to store, leave, or abandon any derelict vessel as defined in s. 823.11 in this state.

(3)(a) The commission, officers of the commission, and any law enforcement agency or officer specified in s. 327.70 are authorized and empowered to relocate, remove, or cause to be relocated or removed any derelict vessel as defined in s. 823.11 from public waters. All costs, including costs owed to a third party, incurred by the commission or other law enforcement agency in the relocation or removal of any abandoned or derelict vessel are recoverable against the owner of the vessel. The Department of Legal Affairs shall represent the commission in actions to recover such costs.

(b) The commission, officers of the commission, and any other law enforcement agency or officer specified in s. 327.70 acting under this section to relocate, remove, or cause to be relocated or removed a derelict vessel from public waters shall be held harmless for all damages to the derelict vessel resulting from such relocation or removal unless the damage results from gross negligence or willful misconduct.

(c) A contractor performing relocation or removal activities at the direction of the commission, officers of the commission, or a law enforcement agency or officer pursuant to this section must be licensed in accordance with applicable United States Coast Guard regulations where required; obtain and carry in full force and effect a policy from a licensed insurance carrier in this state to insure against any accident, loss, injury, property damage, or other casualty caused by or resulting from the contractor’s actions; and be properly equipped to perform the services to be provided.

(d) The commission may establish a program to provide grants to local governments for the removal of derelict vessels from the public waters of the state. The program shall be funded from the Florida Coastal Protection Trust Fund. Notwithstanding the provisions in s. 216.181(11), funds available for grants may only be authorized by appropriations acts of the Legislature.

(e) The commission shall adopt by rule procedures for submitting a grant application and criteria for allocating available funds. Such criteria shall include, but not be limited to, the following:

1. The number of derelict vessels within the jurisdiction of the applicant.

2. The threat posed by such vessels to public health or safety, the environment, navigation, or the aesthetic condition of the general vicinity.

3. The degree of commitment of the local government to maintain waters free of abandoned and derelict vessels and to seek legal action against those who abandon vessels in the waters of the state.

(f) This section constitutes the authority for such removal but is not intended to be in contravention of any applicable federal act.

History.—s. 15, ch. 70-244; s. 1, ch. 70-439; s. 6, ch. 80-382; s. 7, ch. 85-252; s. 64, ch. 95-143; s. 5, ch. 95-150; s. 257, ch. 99-245; s. 23, ch. 2001-56; s. 7, ch. 2006-309; s. 2, ch. 2014-143.



376.16 - Enforcement and penalties.

376.16 Enforcement and penalties.—

(1) It is unlawful for any person to violate any provision of ss. 376.011-376.21 or any rule or order of the department made pursuant to this act. Violation shall be punishable by a civil penalty of up to $50,000 per violation per day to be assessed by the department. Each day during any portion of which the violation occurs constitutes a separate offense. The penalty provisions of this subsection shall not apply to any discharge promptly reported and removed by a person responsible, in accordance with the rules and orders of the department, or to any discharge of pollutants equal to or less than 5 gallons.

(2) In addition to the penalty provisions which may apply under subsection (1), a person responsible for two or more discharges of any pollutant reported pursuant to s. 376.12 within a 12-month period at the same facility commits a noncriminal infraction and shall be cited by the department for such infraction.

(a) For discharges of gasoline or diesel over 5 gallons, the civil penalty for the second discharge shall be $500 and the civil penalty for each subsequent discharge within a 12-month period shall be $1,000, except as otherwise provided in this section.

(b) For discharges of any pollutant other than gasoline or diesel, the civil penalty for a second discharge shall be $2,500 and the civil penalty for each subsequent discharge within a 12-month period shall be $5,000, except as otherwise provided in this section.

(3) A person responsible for two or more discharges of any pollutant reported pursuant to s. 376.12 within a 12-month period at the same facility commits a noncriminal infraction and shall be cited by the department for such infraction.

(a) For discharges of gasoline or diesel equal to or less than 5 gallons, the civil penalty shall be $50 for each discharge subsequent to the first.

(b) For discharges of pollutants other than gasoline or diesel equal to or less than 5 gallons, the civil penalty shall be $100 for each discharge subsequent to the first.

(4) A person charged with a noncriminal infraction pursuant to subsection (2) or subsection (3) may:

(a) Pay the civil penalty;

(b) Post a bond equal to the amount of the applicable civil penalty; or

(c) Sign and accept a citation indicating a promise to appear before the county court.

The department employee authorized to issue these citations may indicate on the citation the time and location of the scheduled hearing and shall indicate the applicable civil penalty.

(5) Any person who willfully refuses to post bond or accept and sign a citation commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(6) After compliance with paragraph (4)(b) or paragraph (4)(c), any person charged with a noncriminal infraction under subsection (2) or subsection (3) may:

(a) Pay the civil penalty, either by mail or in person, within 30 days after the date of receiving the citation; or

(b) If the person has posted bond, forfeit the bond by not appearing at the designated time and location.

A person cited for an infraction under this section who pays the civil penalty or forfeits the bond has admitted the infraction and waives the right to a hearing on the issue of commission of the infraction. Such admission may not be used as evidence in any other proceeding.

(7) Any person who elects to appear before the county court or who is required to appear waives the limitations of the civil penalties specified in subsection (2). The court, after a hearing, shall make a determination as to whether an infraction has been committed. If the commission of an infraction is proved, the court may impose a civil penalty up to, but not exceeding, $500 for the second discharge of gasoline or diesel and a civil penalty up to, but not exceeding, $1,000 for each subsequent discharge of gasoline or diesel within a 12-month period.

(8) Any person who elects to appear before the county court or who is required to appear waives the limitations of the civil penalties specified in subsection (2) or subsection (3). The court, after a hearing, shall make a determination as to whether an infraction has been committed. If the commission of an infraction is proved, the court may impose a civil penalty up to, but not exceeding, $5,000 for the second discharge of pollutants other than gasoline or diesel and a civil penalty up to, but not exceeding, $10,000 for each subsequent discharge of pollutants other than gasoline or diesel within a 12-month period.

(9) At a hearing under this section, the commission of a charged offense must be proved by the greater weight of the evidence.

(10) A person who is found by a hearing official to have committed an infraction may appeal that finding to the circuit court.

(11) Any person who has not posted bond and who neither pays the applicable civil penalty, as specified in subsection (2) or subsection (3) within 30 days of receipt of the citation nor appears before the court commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(12) Any person who makes or causes to be made a false statement which the person does not believe to be true in response to requirements of the provisions of ss. 376.011-376.21 commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 10, 16, ch. 70-244; ss. 7, 14, ch. 74-336; s. 20, ch. 90-54; s. 12, ch. 96-263; s. 18, ch. 2012-88.



376.165 - “Hold-harmless” agreements prohibited.

376.165 “Hold-harmless” agreements prohibited.—Any agreement entered into after July 1, 1974, to “hold-harmless” a vessel or terminal facility from liability for the occurrence of a discharge prohibited by ss. 376.011-376.21, agreed to by a governmental agency or political subdivision, is deemed contrary to public policy and is hereby prohibited.

History.—s. 14, ch. 74-336.



376.19 - County and municipal ordinances; powers limited.

376.19 County and municipal ordinances; powers limited.—Nothing in ss. 376.011-376.21 shall be construed to deny any county or municipality authority to exercise police powers by ordinance or law under any general or special act, and laws and ordinances promulgated in furtherance of the intent of ss. 376.011-376.21 to promote the general welfare, public health, and public safety shall be valid unless in direct conflict with the provisions of ss. 376.011-376.21 or any rule, regulation, or order of the department adopted under authority of ss. 376.011-376.21. However, in order to avoid unnecessary duplication, no county, municipality, or other political subdivision of the state may adopt or establish a similar program of licensing and fees for the accomplishment of the purposes of ss. 376.011-376.21.

History.—s. 19, ch. 70-244.



376.20 - Limitation on application.

376.20 Limitation on application.—Nothing in ss. 376.011-376.21 shall be deemed to apply to the storage or transportation of liquefied petroleum gas or to industrial effluents discharged into the waters or atmosphere of the state pursuant to either a federal or state permit.

History.—s. 20, ch. 70-244; s. 2, ch. 71-137; s. 17, ch. 74-336.



376.205 - Individual cause of action for damages under ss. 376.011-376.21.

376.205 Individual cause of action for damages under ss. 376.011-376.21.—The remedies in this act shall be deemed to be cumulative and not exclusive. Nothing in this act shall require pursuit of any claim against the fund as a condition precedent to any remedy against a responsible party. Notwithstanding any other provision of law, any person may bring a cause of action against a responsible party in a court of competent jurisdiction for damages, as defined in s. 376.031, resulting from a discharge or other condition of pollution covered by ss. 376.011-376.21. In any such suit, it shall not be necessary for the person to plead or prove negligence in any form or manner. Such person need only plead and prove the fact of the prohibited discharge or other pollutive condition and that it occurred. The only defenses to such cause of action shall be those specified in s. 376.12(7). The court, in issuing any final judgment in such action, may award costs of litigation, including reasonable attorney’s and expert witness fees, to any party, whenever the court determines such an award is in the public interest.

History.—s. 18, ch. 74-336; s. 51, ch. 91-221; s. 13, ch. 96-263.



376.207 - Traps impregnated with pollutants prohibited.

376.207 Traps impregnated with pollutants prohibited.—No person shall, within the territorial limits of the state, impregnate with a pollutant any lobster trap or other trap used to take saltwater products. After July 31, 1996, no person shall deposit into the waters of the state any trap that has been impregnated with a pollutant.

History.—s. 14, ch. 96-263.



376.21 - Construction of ss. 376.011-376.21.

376.21 Construction of ss. 376.011-376.21.—Sections 376.011-376.21, being necessary for the general welfare and the public health and safety of the state and its inhabitants, shall be liberally construed to effect the purposes set forth under ss. 376.011-376.21 and the Federal Water Pollution Control Act, as amended.

History.—s. 21, ch. 70-244; s. 19, ch. 74-336.



376.25 - Gambling vessels; registration; required and prohibited releases.

376.25 Gambling vessels; registration; required and prohibited releases.—

(1) SHORT TITLE.—This section may be cited as the “Clean Ocean Act.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Berth” means a site in this state where a gambling vessel moors to embark or disembark its passengers.

(b) “Coastline” has the same meaning as in the Submerged Lands Act, 43 U.S.C. ss. 1301 et seq.

(c) “Coastal waters” means waters of the Atlantic Ocean within 3 nautical miles of the coastline of the state and waters of the Gulf of Mexico within 9 nautical miles of the coastline of the state.

(d) “Department” means the Department of Environmental Protection.

(e) “Gambling vessel” means a boat, ship, casino boat, watercraft, or barge that is kept, operated, or maintained for the purpose of gambling and that carries or operates gambling devices for the use of its passengers or otherwise provides facilities for the purpose of gambling, whether within or without the jurisdiction of this state, and whether the vessel is at berth, lying to, or navigating, and the sailing, voyaging, or cruising, or any segment of the sailing, voyaging, or cruising, begins and ends within this state. The term does not include a cruise ship as defined in 33 C.F.R. s. 101.105.

(f) “Hazardous waste” has the same meaning as in s. 403.703.

(g) “Oily bilge water” means liquid from the bilge of a gambling vessel which contains used lubrication oils, oil sludge and slops, fuel and oil sludge, used oil, used fuel and fuel filters, and oily waste.

(h) “Release” means any discharge of liquids or solids, however caused, from a gambling vessel and includes any escape, disposal, spilling, leaking, pumping, emitting, or emptying.

(i) “Sewage” means human body waste and the waste from toilets and other receptacles intended to receive or retain human body waste and includes any material that has been collected or treated through a marine sanitation device, as that term is used in s. 312 of the Clean Water Act, 33 U.S.C. s. 1322, or that is a byproduct of sewage treatment.

(j) “Treated blackwater” means that part of treated sewage carried off by toilets, urinals, and kitchen drains.

(k) “Treated graywater” means that part of treated sewage that is not blackwater, including waste from the bath, lavatory, laundry, and sink, except kitchen sink waste.

(l) “Untreated blackwater” means that part of untreated sewage carried off by toilets, urinals, and kitchen drains.

(m) “Untreated graywater” means that part of untreated sewage that is not blackwater, including waste from bath, lavatory, laundry, and sink, except kitchen sink waste.

(n) “Waste” means sewage, oily bilge water, treated graywater, untreated graywater, treated blackwater, untreated blackwater, or hazardous waste.

(3) REGISTRATION REQUIREMENTS.—

(a) For each calendar year in which the owner or operator of a gambling vessel intends to operate, or cause or allow to be operated, a gambling vessel in coastal waters, the owner or operator of the vessel shall register with the department. The registration shall be completed before the gambling vessel enters the coastal waters of the state in that calendar year. The registration shall include the following information:

1. The vessel owner’s business name and, if different, the vessel operator’s business name for each gambling vessel of the owner or operator which is scheduled to be in coastal waters during the calendar year.

2. The postal address, e-mail address, telephone number, and facsimile number of the principal place of each business identified under subparagraph 1.

3. The name and address of an agent for service of process for each business identified under subparagraph 1. The owner and operator shall continuously maintain a designated agent for service of process whenever a gambling vessel of the owner or operator is in coastal waters, and the agent must be an individual resident of this state, a domestic corporation, or a foreign corporation having a place of business in and authorized to do business in this state.

4. The name or call sign, port of registry, berth location, passenger and crew capacity, and weekly schedule of when passengers are to be onboard for each of the owner’s or operator’s vessels scheduled to be in coastal waters during the calendar year and after the date of registration. If passengers embark or disembark a gambling vessel from another vessel while the gambling vessel is in coastal waters but not moored to a waterfront landing, a waterfront-landing facility in this state where the other vessel moors while such passengers embark or disembark for the gambling-vessel voyage must also be registered as a berth location of the gambling vessel.

5. A description of all waste management systems, including systems for the treatment, storage, or disposal of waste for each gambling vessel identified under subparagraph 4., including, but not limited to, system type, design, operation, location, and capacity of all discharge pipes and valves, and the number and capacity of all storage areas and holding tanks.

(b) Registration under paragraph (a) shall be executed under oath by the owner or operator or designated representative thereof.

(c) Upon request of the department, the registrant shall submit registration information required under this subsection electronically.

(d) The registrant shall promptly advise the department of a change in the information provided by the registrant under paragraph (a) during the period that a registration is valid.

(4) RELEASE PROCEDURES; DISPOSAL FEE.—

(a) The owner of each waterfront-landing facility that is registered as a gambling vessel’s berth location shall:

1. Establish procedures for the release of waste from gambling vessels at the facility.

2. Make available a waste-management service that has the capability, at minimum, of handling and disposing of the facility’s minimum waste-service demand as calculated by the department under paragraph (b).

3. Collect a fee not to exceed the costs associated with making such waste-management service available from each gambling vessel for which the waterfront-landing facility is a registered berth.

(b) The department shall maintain on its website a current estimate of the minimum waste-service demand for each waterfront-landing facility that is a registered berth for a gambling vessel. The minimum waste-service demand is the volume of waste that is reasonably expected to be released at the facility over a calendar year from gambling vessels that have a registered berth at the facility. In estimating a facility’s minimum waste-service demand, the department shall consider, for each gambling vessel that has a registered berth at the facility:

1. The registered capacity of the vessel’s systems for treating, holding, or disposing of waste; and

2. Other appropriate information, including, but not limited to, other information provided during registration of the vessel.

(5) NOTIFICATION OF RELEASES.—If a gambling vessel releases any waste into coastal waters, the owner or operator shall immediately, but no later than 24 hours after the release, notify the department of the release. The owner or operator shall include all of the following information in the notification:

(a) Date of the release.

(b) Time of the release.

(c) Location of the release.

(d) Volume of the release.

(e) Source of the release.

(f) Remedial actions taken to prevent future releases.

(6) PENALTIES.—

(a) A person who violates this section is subject to a civil penalty of not more than $50,000 for each violation.

(b) The civil penalty imposed for each separate violation of this section is separate from, and in addition to, any other civil penalty imposed for a separate violation under this subsection or any other law.

(c) In determining the amount of a civil penalty imposed under this subsection, the department shall consider all relevant circumstances, including, but not limited to, the nature, circumstances, extent, and gravity of the violation. In making this determination, the department shall consider the degree of toxicity and volume of the release, the extent of harm caused by the violation, whether the effects of the violation can be reversed or mitigated, and, with respect to the defendant, the ability to pay, the effect of a civil penalty on the ability to continue in business, all voluntary cleanup efforts undertaken in the past, the prior history of violations, the gravity of the behavior, the economic benefit, if any, resulting from the violation, and all other matters the department determines justice may require.

(7) FEES.—The department shall establish and collect fees that are adequate to cover the entire cost to the department of developing and implementing its responsibilities, as required or authorized under this section, which concern registration of gambling vessels, tracking of releases, compliance with this section, and enforcement of this section.

(8) APPLICABILITY.—This section:

(a) Does not apply to releases made for the purpose of securing the safety of the gambling vessel or saving life at sea if all reasonable precautions have been taken for the purpose of preventing or minimizing the release.

(b) Is intended to supplement and not conflict with federal law.

(c) Does not apply to vessels of any branch of the United States Armed Services.

(d) Does not require a person who holds a valid NPDES permit governing releases from a gambling vessel to violate such permit. As used in this paragraph, the term “NPDES permit” means a permit issued by the United States Environmental Protection Agency under s. 402 of the Clean Water Act, Pub. L. No. 92-500, as amended, 33 U.S.C. ss. 1251 et seq., or by the department under s. 403.0885.

(e) Does not apply to any gambling vessel that annually verifies to the department that it operates a marine waste treatment system that produces sterile, clear, and odorless reuse water without generating solid waste and that eliminates the need to pump out or dump wastewater.

(9) RULES.—The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section.

(10) FEDERAL ACTIVITIES.—

(a) The department shall submit a request to United States Secretary of Commerce proposing that Florida’s Coastal Zone Management Program be amended to include this section.

1. The request must be submitted by August 1, 2008, and must comply with the federal Coastal Zone Management Act and implementing regulations, including, but not limited to, the procedures in 16 U.S.C. s. 1455(c).

2. If the Secretary of Commerce approves the amendment of Florida’s Coastal Zone Management Program to include this section, the department shall request the appropriate federal agencies to prohibit the release of waste from any gambling vessel in any waters which could affect the coastal waters of this state in accordance with 16 U.S.C. s. 1456(c)(1).

(b) Independent of the process to amend Florida’s Coastal Zone Management Program under paragraph (a), the department shall request the appropriate federal agencies to prohibit the release of waste from any gambling vessel within the federal territorial waters off the shores of this state.

History.—s. 1, ch. 2008-231.



376.30 - Legislative intent with respect to pollution of surface and ground waters.

376.30 Legislative intent with respect to pollution of surface and ground waters.—

(1) The Legislature finds and declares:

(a) That certain lands and waters of Florida constitute unique and delicately balanced resources and that the protection of these resources is vital to the economy of this state;

(b) That the preservation of surface and ground waters is a matter of the highest urgency and priority, as these waters provide the primary source for potable water in this state; and

(c) That such use can only be served effectively by maintaining the quality of state waters in as close to a pristine condition as possible, taking into account multiple-use accommodations necessary to provide the broadest possible promotion of public and private interests.

(2) The Legislature further finds and declares that:

(a) The storage, transportation, and disposal of pollutants, drycleaning solvents, and hazardous substances within the jurisdiction of the state and state waters is a hazardous undertaking;

(b) Spills, discharges, and escapes of pollutants, drycleaning solvents, and hazardous substances that occur as a result of procedures taken by private and governmental entities involving the storage, transportation, and disposal of such products pose threats of great danger and damage to the environment of the state, to citizens of the state, and to other interests deriving livelihood from the state;

(c) Such hazards have occurred in the past, are occurring now, and present future threats of potentially catastrophic proportions, all of which are expressly declared to be inimical to the paramount interests of the state as set forth in this section; and

(d) Such state interests outweigh any economic burdens imposed by the Legislature upon those engaged in storing, transporting, or disposing of pollutants, drycleaning solvents, and hazardous substances and related activities.

(3) The Legislature intends by the enactment of ss. 376.30-376.317 to exercise the police power of the state by conferring upon the Department of Environmental Protection the power to:

(a) Deal with the environmental and health hazards and threats of danger and damage posed by such storage, transportation, disposal, and related activities;

(b) Require the prompt containment and removal of products occasioned thereby; and

(c) Establish a program which will enable the department to:

1. Provide for expeditious restoration or replacement of potable water systems or potable private wells of affected persons where health hazards exist due to contamination from pollutants (which may include provision of bottled water on a temporary basis, after which a more stable and convenient source of potable water shall be provided) and hazardous substances, subject to the following conditions:

a. For the purposes of this subparagraph, the term “restoration” means restoration of a contaminated potable water supply to a level which meets applicable water quality standards or applicable water quality criteria, as adopted by rule, for the contaminant or contaminants present in the water supply, or, where no such standards or criteria have been adopted, to a level that is determined to be a safe, potable level by the State Health Officer in the Department of Health, through the installation of a filtration system and provision of replacement filters as necessary or through employment of repairs or another treatment method or methods designed to remove or filter out contamination from the water supply; and the term “replacement” means replacement of a well or well field or connection to an alternative source of safe, potable water.

b. For the purposes of the Inland Protection Trust Fund and the drycleaning facility restoration funds in the Water Quality Assurance Trust Fund as provided in s. 376.3078, such restoration or replacement shall take precedence over other uses of the unobligated moneys within the fund after payment of amounts appropriated annually from the Inland Protection Trust Fund for payments under any service contract entered into by the department pursuant to s. 376.3075.

c. Funding for activities described in this subparagraph shall not exceed $10 million for any one county for any one year, other than for the provision of bottled water.

d. Funding for activities described in this subparagraph shall not be available to fund any increase in the capacity of a potable water system or potable private well over the capacity which existed prior to such restoration or replacement, unless such increase is the result of the use of a more cost-effective alternative than other alternatives available.

2. Provide for the inspection and supervision of activities described in this subsection.

3. Guarantee the prompt payment of reasonable costs resulting therefrom, including those administrative costs incurred by the Department of Health in providing field and laboratory services, toxicological risk assessment, and other services to the department in the investigation of drinking water contamination complaints.

(4) The Legislature further finds and declares that the preservation of the quality of surface and ground waters is of prime public interest and concern to the state in promoting its general welfare, preventing disease, promoting health, and providing for the public safety and that the interest of the state in such preservation outweighs any burdens of liability imposed by the Legislature upon those persons engaged in storing pollutants and hazardous substances and related activities.

(5) The Legislature further declares that it is the intent of ss. 376.30-376.317 to support and complement applicable provisions of the Federal Water Pollution Control Act, as amended, specifically those provisions relating to the national contingency plan for removal of pollutants.

History.—s. 84, ch. 83-310; s. 5, ch. 84-338; s. 10, ch. 86-159; s. 1, ch. 89-188; s. 2, ch. 92-30; s. 2, ch. 94-355; s. 296, ch. 94-356; s. 1, ch. 96-277; s. 46, ch. 96-321; s. 7, ch. 98-189; s. 68, ch. 99-8; s. 57, ch. 2007-5.



376.301 - Definitions of terms used in ss. 376.30-376.317, 376.70, and 376.75.

376.301 Definitions of terms used in ss. 376.30-376.317, 376.70, and 376.75.—When used in ss. 376.30-376.317, 376.70, and 376.75, unless the context clearly requires otherwise, the term:

(1) “Aboveground hazardous substance tank” means any stationary aboveground storage tank and onsite integral piping that contains hazardous substances which are liquid at standard temperature and pressure and has an individual storage capacity greater than 110 gallons.

(2) “Additive effects” means a scientific principle that the toxicity that occurs as a result of exposure is the sum of the toxicities of the individual chemicals to which the individual is exposed.

(3) “Antagonistic effects” means a scientific principle that the toxicity that occurs as a result of exposure is less than the sum of the toxicities of the individual chemicals to which the individual is exposed.

(4) “Background concentration” means the concentration of contaminants naturally occurring or resulting from anthropogenic impacts unrelated to the discharge of pollutants or hazardous substances at a contaminated site undergoing site rehabilitation.

(5) “Barrel” means 42 U.S. gallons at 60 degrees Fahrenheit.

(6) “Bulk product facility” means a waterfront location with at least one aboveground tank with a capacity greater than 30,000 gallons which is used for the storage of pollutants.

(7) “Cattle-dipping vat” means any structure, excavation, or other facility constructed by any person, or the site where such structure, excavation, or other facility once existed, for the purpose of treating cattle or other livestock with a chemical solution pursuant to or in compliance with any local, state, or federal governmental program for the prevention, suppression, control, or eradication of any dangerous, contagious, or infectious diseases.

(8) “Cleanup target level” means the concentration for each contaminant identified by an applicable analytical test method, in the medium of concern, at which a site rehabilitation program is deemed complete.

(9) “Compression vessel” means any stationary container, tank, or onsite integral piping system, or combination thereof, which has a capacity of greater than 110 gallons, that is primarily used to store pollutants or hazardous substances above atmospheric pressure or at a reduced temperature in order to lower the vapor pressure of the contents. Manifold compression vessels that function as a single vessel shall be considered as one vessel.

(10) “Contaminant” means any physical, chemical, biological, or radiological substance present in any medium which may result in adverse effects to human health or the environment or which creates an adverse nuisance, organoleptic, or aesthetic condition in groundwater.

(11) “Contaminated site” means any contiguous land, sediment, surface water, or groundwater areas that contain contaminants that may be harmful to human health or the environment.

(12) “Department” means the Department of Environmental Protection.

(13) “Discharge” includes, but is not limited to, any spilling, leaking, seeping, pouring, misapplying, emitting, emptying, releasing, or dumping of any pollutant or hazardous substance which occurs and which affects lands and the surface and ground waters of the state not regulated by ss. 376.011-376.21.

(14) “Drycleaning facility” means a commercial establishment that operates or has at some time in the past operated for the primary purpose of drycleaning clothing and other fabrics utilizing a process that involves any use of drycleaning solvents. The term “drycleaning facility” includes laundry facilities that use drycleaning solvents as part of their cleaning process. The term does not include a facility that operates or has at some time in the past operated as a uniform rental company or a linen supply company regardless of whether the facility operates as or was previously operated as a drycleaning facility.

(15) “Drycleaning solvents” means any and all nonaqueous solvents used in the cleaning of clothing and other fabrics and includes perchloroethylene (also known as tetrachloroethylene) and petroleum-based solvents, and their breakdown products. For purposes of this definition, “drycleaning solvents” only includes those drycleaning solvents originating from use at a drycleaning facility or by a wholesale supply facility.

(16) “Dry drop-off facility” means any commercial retail store that receives from customers clothing and other fabrics for drycleaning or laundering at an offsite drycleaning facility and that does not clean the clothing or fabrics at the store utilizing drycleaning solvents.

(17) “Engineering controls” means modifications to a site to reduce or eliminate the potential for exposure to petroleum products’ chemicals of concern, drycleaning solvents, or other contaminants. Such modifications may include, but are not limited to, physical or hydraulic control measures, capping, point of use treatments, or slurry walls.

(18) “Wholesale supply facility” means a commercial establishment that supplies drycleaning solvents to drycleaning facilities.

(19) “Facility” means a nonresidential location containing, or which contained, any underground stationary tank or tanks which contain hazardous substances or pollutants and have individual storage capacities greater than 110 gallons, or any aboveground stationary tank or tanks which contain pollutants which are liquids at standard ambient temperature and pressure and have individual storage capacities greater than 550 gallons. This subsection shall not apply to facilities covered by chapter 377, or containers storing solid or gaseous pollutants, and agricultural tanks having storage capacities of less than 550 gallons.

(20) “Flow-through process tank” means an aboveground tank that contains hazardous substances or specified mineral acids as defined in s. 376.321 and that forms an integral part of a production process through which there is a steady, variable, recurring, or intermittent flow of materials during the operation of the process. Flow-through process tanks include, but are not limited to, seal tanks, vapor recovery units, surge tanks, blend tanks, feed tanks, check and delay tanks, batch tanks, oil-water separators, or tanks in which mechanical, physical, or chemical change of a material is accomplished.

(21) “Hazardous substances” means those substances defined as hazardous substances in the Comprehensive Environmental Response, Compensation and Liability Act of 1980, Pub. L. No. 96-510, 94 Stat. 2767, as amended by the Superfund Amendments and Reauthorization Act of 1986.

(22) “Institutional controls” means the restriction on use or access to a site to eliminate or minimize exposure to petroleum products’ chemicals of concern, drycleaning solvents, or other contaminants. Such restrictions may include, but are not limited to, deed restrictions, restrictive covenants, or conservation easements.

(23) “Laundering on a wash, dry, and fold basis” means the service provided by the owner or operator of a coin-operated laundry to its customers whereby an employee of the laundry washes, dries, and folds laundry for its customers.

(24) “Long-term natural attenuation” means natural attenuation approved by the department as a site rehabilitation program task for a period of more than 5 years.

(25) “Marine fueling facility” means a commercial or recreational coastal facility, excluding a bulk product facility, providing fuel to vessels.

(26) “Natural attenuation” means a verifiable approach to site rehabilitation that allows natural processes to contain the spread of contamination and reduce the concentrations of contaminants in contaminated groundwater and soil. Natural attenuation processes may include the following: sorption, biodegradation, chemical reactions with subsurface materials, diffusion, dispersion, and volatilization.

(27) “Operator” means any person operating a facility, whether by lease, contract, or other form of agreement.

(28) “Owner” means any person owning a facility.

(29) “Person” means any individual, partner, joint venture, or corporation; any group of the foregoing, organized or united for a business purpose; or any governmental entity.

(30) “Person in charge” means the person on the scene who is in direct, responsible charge of a facility from which pollutants are discharged, when the discharge occurs.

(31) “Person responsible for site rehabilitation” means the person performing site rehabilitation pursuant to s. 376.3071(5), s. 376.3078(4), s. 376.81, or s. 376.30701. Such person may include, but is not limited to, any person who has legal responsibility for site rehabilitation pursuant to this chapter or chapter 403, the department when it conducts site rehabilitation, a real property owner, a facility owner or operator, any person responsible for brownfield site rehabilitation, or any person who voluntarily rehabilitates a site and seeks acknowledgment from the department for approval of site rehabilitation program tasks.

(32) “Petroleum” includes:

(a) Oil, including crude petroleum oil and other hydrocarbons, regardless of gravity, which are produced at the well in liquid form by ordinary methods and which are not the result of condensation of gas after it leaves the reservoir; and

(b) All natural gas, including casinghead gas, and all other hydrocarbons not defined as oil in paragraph (a).

(33) “Petroleum product” means any liquid fuel commodity made from petroleum, including, but not limited to, all forms of fuel known or sold as diesel fuel, kerosene, all forms of fuel known or sold as gasoline, and fuels containing a mixture of gasoline and other products, excluding liquefied petroleum gas and American Society for Testing and Materials (ASTM) grades no. 5 and no. 6 residual oils, bunker C residual oils, intermediate fuel oils (IFO) used for marine bunkering with a viscosity of 30 and higher, asphalt oils, and petrochemical feedstocks.

(34) “Petroleum products’ chemicals of concern” means the constituents of petroleum products, including, but not limited to, xylene, benzene, toluene, ethylbenzene, naphthalene, and similar chemicals, and constituents in petroleum products, including, but not limited to, methyl tert-butyl ether (MTBE), lead, and similar chemicals found in additives, provided the chemicals of concern are present as a result of a discharge of petroleum products.

(35) “Petroleum storage system” means a stationary tank not covered under the provisions of chapter 377, together with any onsite integral piping or dispensing system associated therewith, which is used, or intended to be used, for the storage or supply of any petroleum product. Petroleum storage systems may also include oil/water separators, and other pollution control devices installed at petroleum product terminals as defined in this chapter and bulk product facilities pursuant to, or required by, permits or best management practices in an effort to control surface discharge of pollutants. Nothing herein shall be construed to allow a continuing discharge in violation of department rules.

(36) “Pollutants” includes any “product” as defined in s. 377.19, pesticides, ammonia, chlorine, and derivatives thereof, excluding liquefied petroleum gas.

(37) “Pollution” means the presence on the land or in the waters of the state of pollutants in quantities which are or may be potentially harmful or injurious to human health or welfare, animal or plant life, or property or which may unreasonably interfere with the enjoyment of life or property, including outdoor recreation.

(38) “Real property owner” means the individual or entity that is vested with ownership, dominion, or legal or rightful title to the real property, or which has a ground lease interest in the real property, on which a drycleaning facility or wholesale supply facility is or has ever been located.

(39) “Response action” means any activity, including evaluation, planning, design, engineering, construction, and ancillary services, which is carried out in response to any discharge, release, or threatened release of a hazardous substance, pollutant, or other contaminant from a facility or site identified by the department under the provisions of ss. 376.30-376.317.

(40) “Response action contractor” means a person who is carrying out any response action, including a person retained or hired by such person to provide services relating to a response action.

(41) “Risk reduction” means the lowering or elimination of the level of risk posed to human health or the environment through interim remedial actions, remedial action, or institutional and, if appropriate, engineering controls.

(42) “Secretary” means the Secretary of Environmental Protection.

(43) “Site rehabilitation” means the assessment of site contamination and the remediation activities that reduce the levels of contaminants at a site through accepted treatment methods to meet the cleanup target levels established for that site. For purposes of sites subject to the Resource Conservation and Recovery Act, as amended, the term includes removal, decontamination, and corrective action of releases of hazardous substances.

(44) “Source removal” means the removal of free product, or the removal of contaminants from soil or sediment that has been contaminated to the extent that leaching to groundwater or surface water has occurred or is occurring.

(45) “Storage system” means a stationary tank not covered under the provisions of chapter 377, together with any onsite integral piping or dispensing system associated therewith, which is or has been used for the storage or supply of any petroleum product, pollutant, or hazardous substance as defined herein, and which is registered with the Department of Environmental Protection under this chapter or any rule adopted pursuant hereto.

(46) “Synergistic effects” means a scientific principle that the toxicity that occurs as a result of exposure is more than the sum of the toxicities of the individual chemicals to which the individual is exposed.

(47) “Temporary point of compliance” means the boundary represented by one or more designated monitoring wells at which groundwater cleanup target levels may not be exceeded while site rehabilitation is proceeding.

(48) “Terminal facility” means any structure, group of structures, motor vehicle, rolling stock, pipeline, equipment, or related appurtenances which are used or capable of being used for one or more of the following purposes: pumping, refining, drilling for, producing, storing, handling, transferring, or processing pollutants, provided such pollutants are transferred over, under, or across any water, estuaries, tidal flats, beaches, or waterfront lands, including, but not limited to, any such facility and related appurtenances owned or operated by a public utility or a governmental or quasi-governmental body. In the event of a ship-to-ship transfer of pollutants, the vessel going to or coming from the place of transfer and a terminal facility shall also be considered a terminal facility. For the purposes of ss. 376.30-376.317, the term “terminal facility” shall not be construed to include spill response vessels engaged in response activities related to removal of pollutants, or temporary storage facilities created to temporarily store recovered pollutants and matter, or waterfront facilities owned and operated by governmental entities acting as agents of public convenience for persons engaged in the drilling for or pumping, storing, handling, transferring, processing, or refining of pollutants. However, each person engaged in the drilling for or pumping, storing, handling, transferring, processing, or refining of pollutants through a waterfront facility owned and operated by such a governmental entity shall be construed as a terminal facility.

(49) “Transfer” or “transferred” includes onloading, offloading, fueling, bunkering, lightering, removal of waste pollutants, or other similar transfers, between terminal facility and vessel or vessel and vessel.

(50) “Nearby real property owner” means the individual or entity that is vested with ownership, dominion, or legal or rightful title to real property, or that has a ground lease in real property, onto which drycleaning solvent has migrated through soil or groundwater from a drycleaning facility or wholesale supply facility eligible for site rehabilitation under s. 376.3078(3) or from a drycleaning facility or wholesale supply facility that is approved by the department for voluntary cleanup under s. 376.3078(11).

History.—s. 84, ch. 83-310; s. 6, ch. 84-338; s. 11, ch. 86-159; s. 2, ch. 89-188; s. 22, ch. 90-54; s. 9, ch. 90-98; s. 12, ch. 91-305; s. 3, ch. 92-30; s. 3, ch. 94-355; s. 297, ch. 94-356; s. 1, ch. 95-239; s. 1, ch. 95-349; s. 15, ch. 96-263; s. 2, ch. 96-277; s. 8, ch. 98-189; s. 7, ch. 2000-317; s. 1, ch. 2003-276; s. 1, ch. 2005-50; s. 58, ch. 2007-5; s. 4, ch. 2013-205; s. 5, ch. 2014-151; s. 1, ch. 2016-184.



376.302 - Prohibited acts; penalties.

376.302 Prohibited acts; penalties.—

(1) It shall be a violation of this chapter and it shall be prohibited for any reason:

(a) To discharge pollutants or hazardous substances into or upon the surface or ground waters of the state or lands, which discharge violates any departmental “standard” as defined in s. 403.803(13).

(b) To fail to obtain any permit or registration required by this chapter or by rule, or to violate or fail to comply with any statute, rule, order, permit, registration, or certification adopted or issued by the department pursuant to its lawful authority.

(c) To knowingly make any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this chapter, or to falsify, tamper with, or knowingly render inaccurate any monitoring device or method required to be maintained under this chapter or by any permit, registration, rule, or order issued under this chapter.

(2) Except as provided in s. 376.311, any person who commits a violation specified in subsection (1) is liable to the state for any damage caused and for civil penalties as provided in s. 403.141.

(3) Any person who willfully commits a violation specified in paragraph (1)(a) or paragraph (1)(b) shall be guilty of a misdemeanor of the first degree punishable as provided in ss. 775.082(4)(a) and 775.083(1)(g), by a fine of not less than $2,500 or more than $25,000, or punishable by 1 year in jail, or by both for each offense. Each day during any portion of which such violation occurs constitutes a separate offense.

(4) Any person who commits a violation specified in paragraph (1)(c) shall be guilty of a misdemeanor of the first degree punishable as provided in ss. 775.082(4)(a) and 775.083(1)(g), by a fine of not more than $10,000, or by 6 months in jail, or by both for each offense.

(5) A person who commits fraud in representing his or her qualifications as a contractor or in submitting a payment invoice pursuant to s. 376.3071 commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) It is the legislative intent that the civil penalties and criminal fines imposed by the court be of such amount as to ensure immediate and continued compliance with this act.

History.—s. 84, ch. 83-310; s. 8, ch. 84-338; s. 4, ch. 92-30; s. 1, ch. 94-311; s. 4, ch. 94-355; s. 6, ch. 2014-151.



376.303 - Powers and duties of the Department of Environmental Protection.

376.303 Powers and duties of the Department of Environmental Protection.—

(1) The department has the power and the duty to:

(a) Establish rules, including, but not limited to, construction standards, permitting or registration of tanks, maintenance and installation standards, and removal or disposal standards, to implement the intent of ss. 376.30-376.317 and to regulate underground and aboveground facilities and their onsite integral piping systems. Such rules may establish standards for underground facilities which store hazardous substances or pollutants, and marine fueling facilities and aboveground facilities, not covered by chapter 377, which store pollutants. The department shall register bulk product facilities and shall issue annual renewals of such registrations. Requirements for facilities with underground storage tanks having storage capacities over 110 gallons that store hazardous substances became effective on January 1, 1991. The department shall maintain a compliance verification program for this section, which may include investigations or inspections to locate improperly abandoned tanks. The department may contract with other governmental agencies or private consultants to perform compliance verification activities. The contracts may provide for an advance of working capital to local governments to expedite the implementation of the compliance verification program. Counties with permit or registration fees for storage tanks or storage tank systems are not eligible for advance funding for the compliance verification program.

(b) Establish by rule a registration fee schedule for all storage systems regulated under this act sufficient to cover all costs associated with registration.

1. Revenues derived from fees imposed upon petroleum storage systems shall be deposited in the Inland Protection Trust Fund. All other revenues derived from such fees shall be deposited into the Water Quality Assurance Trust Fund.

2. The fee schedule shall provide as follows:

a. For new facilities, an initial registration fee of $50 per tank is due and payable within 30 days after receipt of notification by the department.

b. For facilities at which tanks are replaced, a tank replacement fee of $25 per tank is due and payable within 30 days after receipt of notification by the department.

c. An annual renewal fee of $25 per tank is due and payable by July 1 of each year, except that stationary tanks of 110 gallons or less at nonresidential locations and agricultural tanks of 550 gallons or less shall not be assessed the fee.

d. Any payment made more than 30 days after the date it is due is delinquent and the registrant must pay an additional fee of $20 for each tank with respect to which any payment is delinquent.

e. Bulk product facilities shall be assessed a registration fee and an annual renewal fee not to exceed $1,000 per tank.

3. The department may also assess fees retroactively against late registrants for tanks for which a registration fee should have been paid beginning on or after July 1, 1986. Annual registration fees for all regulated tanks shall continue to accrue forward from the date of registration until tank removal or closure. Payment is due within 30 days of receipt of notification by the department.

4. The department shall notify each registrant of the annual fee requirement no later than June 1 of each year. Fees are due and payable by July 1. For each regulated facility registered with the department under this section, a registration placard shall be issued to the tank’s owner listing the number of tanks registered and the amount of registration fees paid, to be displayed in plain view at the office, kiosk, or other suitable location at the facility where the tanks are located.

(c) Establish a registration program for aboveground hazardous substance tanks and compression vessels.

1. Owners or operators shall register their tanks and vessels with the department by December 31, 1992, pay initial registration fees by July 1, 1993, and pay annual renewal registration fees by July 1, 1994, in accordance with the requirements of this subsection. Flow-through process tanks, liquefied petroleum gas tanks, hydraulic lift tanks, electrical equipment tanks, storage tanks containing sodium hypochlorite, storage tanks containing hazardous wastes as defined under Subtitle C of the Resource Recovery and Conservation Act, stormwater tanks, wastewater collection or discharge systems, or storage tanks located entirely within a building or portion of a building with an impervious floor that contains no valves or drains that would allow a discharge from the system are not required to register. Pollutant tanks required to be registered under paragraph (b) or s. 376.323 shall not be required to be registered under this paragraph. The department shall, whenever possible, accept electronically transmitted registration data.

2. Registration fees.—

a. Owners of tanks or vessels shall submit to the department an initial registration fee of $50 per tank or vessel. The fee shall be paid within 30 days after receipt of billing by the department.

b. Owners of tanks or vessels shall submit an annual renewal registration fee of $25 per tank or vessel within 30 days after receipt of billing from the department.

c. Total annual registration fees for initial fees or renewals shall not exceed $2,500 per facility.

d. Revenues derived from such fees shall be deposited into the Water Quality Assurance Trust Fund.

(d) Establish a registration program for drycleaning facilities and wholesale supply facilities.

1. Owners or operators of drycleaning facilities and wholesale supply facilities and real property owners shall jointly register each facility owned and in operation with the department by June 30, 1995, pay initial registration fees by December 31, 1995, and pay annual renewal registration fees by December 31, 1996, and each year thereafter, in accordance with this subsection. If the registration form cannot be jointly submitted, then the applicant shall provide notice of the registration to other interested parties. The department shall establish reasonable requirements for the registration of such facilities. The department shall use reasonable efforts to identify and notify drycleaning facilities and wholesale supply facilities of the registration requirements by certified mail, return receipt requested. The department shall provide to the Department of Revenue a copy of each applicant’s registration materials, within 30 working days of the receipt of the materials. This copy may be in such electronic format as the two agencies mutually designate.

2.a. The department shall issue an invoice for annual registration fees to each registered drycleaning facility or wholesale supply facility by December 31 of each year. Owners of drycleaning facilities and wholesale supply facilities shall submit to the department an initial fee of $100 and an annual renewal registration fee of $100 for each drycleaning facility or wholesale supply facility owned and in operation. The fee shall be paid within 30 days after receipt of billing by the department. Facilities that fail to pay their renewal fee within 30 days after receipt of billing are subject to a late fee of $75.

b. Revenues derived from registration, renewal, and late fees shall be deposited into the Water Quality Assurance Trust Fund to be used as provided in s. 376.3078.

3. Effective March 1, 2009, a registered drycleaning facility shall display in the vicinity of its drycleaning machines the original or a copy of a valid and current certificate evidencing registration with the department pursuant to this paragraph. After that date, a person may not sell or transfer any drycleaning solvents to an owner or operator of a drycleaning facility unless the owner or operator of the drycleaning facility displays the certificate issued by the department. Violators of this subparagraph are subject to the remedies available to the department pursuant to s. 376.302.

(e) Provide for the development and implementation of criteria and plans to prevent and meet occurrences of pollution of various kinds and degrees.

(f) Establish a requirement that any facility or terminal facility covered by this act be subject to complete and thorough inspections at reasonable times. Any facility or terminal facility which has discharged a pollutant in violation of the provisions of ss. 376.30-376.317 shall be fully and carefully monitored by the department to ensure that such discharge does not continue to occur.

(g) Require terminal facilities to have discharge prevention and response certificates pursuant to s. 376.065.

(h) Establish discharge prevention and response requirements for bulk product facilities in addition to the requirements in s. 376.065.

(i) Keep an accurate record of the costs and expenses incurred for the removal of prohibited discharges and, except as otherwise provided by law, thereafter diligently pursue the recovery of any sums so incurred from the person responsible or from the United States Government under any applicable federal act, unless the department finds the amount involved too small or the likelihood of recovery too uncertain.

(j) Bring an action on behalf of the state to enforce the liabilities imposed by ss. 376.30-376.317. The provisions of ss. 403.121, 403.131, 403.141, and 403.161 apply to enforcement under ss. 376.30-376.317.

(2) The powers and duties of the department under ss. 376.30-376.317 shall extend to the boundaries of the state described in s. 1, Art. II of the State Constitution.

(3)(a) The department may inspect the installation of any pollutant storage tank. Any person installing a pollutant storage tank, as defined in s. 489.105(17), shall certify that such installation is in accordance with the standards adopted pursuant to this section. The department shall promulgate a form for such certification which shall at a minimum include:

1. A signed statement by the certified pollutant storage systems contractor, as defined in s. 489.105(3)(p), that such installation is in accordance with standards adopted pursuant to this section; and

2. Signed statements by the onsite persons performing or supervising the installation of a pollutant storage tank, which statements shall be required of tasks that are necessary for the proper installation of such tank.

(b)1. The department shall, to the greatest extent possible, contract with local governments to provide for the administration of its responsibilities under this subsection. Such contracts may allow for administration outside the jurisdictional boundaries of a local government. However, no such contract shall be entered into unless the local government is deemed capable of carrying out such responsibilities to the satisfaction of the department.

2. To this end, the department shall inform local governments as to the provisions of this section and as to their options hereunder. At its option, any local government may apply to the department for such purpose on forms to be provided by the department and shall supply such information as the department may require.

(c) The department may enjoin the installation or use of any pollutant storage tank that has been or is being installed in violation of this section or chapter 489.

(d) No new or replaced tanks at bulk product facilities may be put into service or filled with pollutants until the facility has been inspected by the department and determined to be in compliance with department rules adopted pursuant to this chapter.

(4) The department may require a property owner to provide site access for activities associated with contamination assessment or remedial action. Nothing herein shall be construed to prohibit an action by the property owner to compel restoration of his or her property or to recover damages from the person responsible for the polluting condition requiring assessment or remedial action activities.

(5) MAPPING.—If an institutional control is implemented at any contaminated site in a brownfield area designated pursuant to s. 376.80, the property owner must provide information regarding the institutional control to the local government for mapping purposes. The local government must then note the existence of the institutional control on any relevant local land use and zoning maps with a cross-reference to the department’s site registry developed pursuant to subsection (6). If the type of institutional control used requires recording with the local government, then the map notation shall also provide a cross-reference to the book and page number where recorded. When a local government is provided with evidence that the department has subsequently issued a no further action order without institutional controls for a site currently noted on such maps, the local government shall remove the notation.

(6) REGISTRY.—The department shall prepare and maintain a registry of all contaminated sites located in a brownfield area designated pursuant to s. 376.80, which are subject to institutional and engineering controls, in order to provide a mechanism for the public and local governments to monitor the status of these controls, monitor the department’s short-term and long-term protection of human health and the environment in relation to these sites, and evaluate economic revitalization efforts in these areas. At a minimum, the registry shall include the type of institutional or engineering controls employed at a particular site, types of contaminants and affected media, land use limitations, and the county in which the site is located. Sites listed on the registry at which the department has subsequently issued a no further action order without institutional controls shall be removed from the registry. The department shall make the registry available to the public and local governments within 1 year after the effective date of this act. The department shall provide local governments with actual notice when the registry becomes available. Local zoning and planning offices shall post information on how to access the registry in public view.

History.—s. 84, ch. 83-310; s. 9, ch. 84-338; s. 12, ch. 86-159; s. 2, ch. 87-374; s. 17, ch. 88-156; s. 1, ch. 88-331; s. 6, ch. 89-143; s. 3, ch. 89-188; s. 23, ch. 90-54; s. 5, ch. 92-30; s. 27, ch. 93-166; s. 5, ch. 94-355; s. 298, ch. 94-356; s. 1015, ch. 95-148; s. 2, ch. 95-239; s. 16, ch. 96-263; s. 3, ch. 96-277; s. 47, ch. 96-321; s. 9, ch. 98-189; s. 6, ch. 2000-211; s. 8, ch. 2000-317; s. 59, ch. 2007-5; s. 14, ch. 2008-150.



376.304 - Review and analysis of disposal materials or byproducts; disposal at designated local government solid waste disposal facilities.

376.304 Review and analysis of disposal materials or byproducts; disposal at designated local government solid waste disposal facilities.—

(1) The Legislature finds and declares that it is in the public interest to facilitate the activities necessary and essential to clean up the release of pollutants which threaten Florida’s unique and fragile environment. The Legislature finds that it is in the public interest to authorize appropriate actions to manage and control the costs associated with activities integrally involved with cleanup of sites contaminated with pollutants.

(2) The department is authorized to review and analyze the disposal materials or byproducts used or resulting from the cleanup of the release of pollutants in the waters of the state. Such materials that are determined by the department not to require extraordinary handling or disposal requirements may be designated for disposal in nearby existing local government solid waste disposal facilities where such facilities are determined to be designed and operated in a manner where disposal of such materials would not constitute an unreasonable risk to public health and the environment. Such designation by the department shall not be disallowed by actions of the local government responsible for operating the solid waste disposal facility. The designation by the department of a local government’s solid waste facility as the location for disposing of materials and byproducts resulting from the activities essential to the cleanup of pollutants in the waters of the state shall constitute final agency action subject to review pursuant to chapter 120.

History.—s. 27, ch. 90-54; s. 299, ch. 94-356.



376.305 - Removal of prohibited discharges.

376.305 Removal of prohibited discharges.—

(1) Any person discharging a pollutant as prohibited by ss. 376.30-376.317 shall immediately undertake to contain, remove, and abate the discharge to the satisfaction of the department. However, such an undertaking to contain, remove, or abate a discharge shall not be deemed an admission of responsibility for the discharge by the person taking such action. Notwithstanding this requirement, the department may undertake the removal of the discharge and may contract and retain agents who shall operate under the direction of the department.

(2) If the person causing the discharge, or the person in charge of facilities at which the discharge has taken place, fails to act immediately, the department may arrange for the removal of the pollutant; except that, if the pollutant was discharged into or upon the navigable waters of the United States, the department shall act in accordance with the national contingency plan for removal of such pollutant as established pursuant to the Federal Water Pollution Control Act, as amended, and the costs of removal incurred by the department shall be paid in accordance with the applicable provisions of that law. Federal funds provided under that act shall be used to the maximum extent possible prior to the expenditure of state funds.

(3) No action taken by any person to contain or remove a discharge, whether such action is taken voluntarily or at the request of the department or its designee, shall be construed as an admission of liability for the discharge.

(4) No person who, voluntarily or at the request of the department or its designee, renders assistance in containing or removing any pollutant shall be liable for any civil damages to third parties resulting solely from the acts or omissions of such person in rendering such assistance, except for acts or omissions amounting to gross negligence or willful misconduct.

(5) Nothing in ss. 376.30-376.317 shall affect the right of any person to render assistance in containing or removing any pollutant or any rights which that person may have against any third party whose acts or omissions in any way have caused or contributed to the discharge of the pollutant.

(6) The Legislature created the Abandoned Tank Restoration Program in response to the need to provide financial assistance for cleanup of sites that have abandoned petroleum storage systems. For purposes of this subsection, the term “abandoned petroleum storage system” means a petroleum storage system that has not stored petroleum products for consumption, use, or sale since March 1, 1990. The department shall establish the Abandoned Tank Restoration Program to facilitate the restoration of sites contaminated by abandoned petroleum storage systems.

(a) To be included in the program:

1. An application must be submitted to the department certifying that the system has not stored petroleum products for consumption, use, or sale at the facility since March 1, 1990.

2. The owner or operator of the petroleum storage system when it was in service must have ceased conducting business involving consumption, use, or sale of petroleum products at that facility on or before March 1, 1990.

3. The site is not otherwise eligible for the cleanup programs pursuant to s. 376.3072.

4. The site is not otherwise eligible for the Petroleum Cleanup Participation Program under s. 376.3071(13) based on any discharge reporting form received by the department before January 1, 1995, or a written report of contamination submitted to the department on or before December 31, 1998.

(b) In order to be eligible for the program, petroleum storage systems from which a discharge occurred must be closed pursuant to department rules before an eligibility determination. However, if the department determines that the owner of the facility cannot financially comply with the department’s petroleum storage system closure requirements and all other eligibility requirements are met, the petroleum storage system closure requirements shall be waived. The department shall take into consideration the owner’s net worth and the economic impact on the owner in making the determination of the owner’s financial ability.

(c) Sites accepted in the program are eligible for site rehabilitation funding as provided in s. 376.3071.

(d) The following sites are excluded from eligibility:

1. Sites on property of the Federal Government;

2. Sites contaminated by pollutants that are not petroleum products; or

3. Sites where the department has been denied site access.

(e) Participating sites are subject to a deductible as determined by rule, not to exceed $10,000.

History.—s. 84, ch. 83-310; s. 13, ch. 86-159; s. 12, ch. 90-98; s. 13, ch. 91-305; s. 6, ch. 92-30; s. 2, ch. 94-311; s. 1016, ch. 95-148; s. 4, ch. 96-277; s. 60, ch. 2007-5; s. 7, ch. 2014-151; s. 8, ch. 2016-184.



376.306 - Cattle-dipping vats; legislative findings; liability.

376.306 Cattle-dipping vats; legislative findings; liability.—

(1) The Legislature finds that:

(a) In excess of 3,200 cattle-dipping vats were constructed in the state as a result of local, state, and federal programs, conducted from 1906 through 1961, for the prevention, suppression, control, or eradication of the disease commonly known as tick fever by eradicating the cattle fever tick, the arthropod vector organism responsible for transmission of the disease.

(b) Most cattle-dipping vats were constructed with public funds and operated under local, state, and Federal Government supervision and control.

(c) Most vats were used to dip cattle and other livestock owned by several different persons, irrespective of ownership of the property on which the vat was located.

(d) Throughout most of the tick eradication program, the state established criteria for chemical solutions to be used in the vats; annually bid, purchased, and distributed materials to be used in said chemical solutions; and expressly authorized use of chemicals, including, but not limited to, various arsenicals, DDT, and Toxaphene.

(e) Cattle-dipping vats are located on lands presently both privately and publicly owned.

(f) Participation in the cattle fever tick eradication program was mandated by state law. Livestock owners who failed to participate were subjected to criminal penalties, including fines and imprisonment, and civil penalties, including, but not limited to, condemnation and killing of their livestock, payment of costs for the killing and disposal of carcasses by the sheriff or her or his deputies, and payment of fees for dipping performed by the state.

(g) Private owners of property upon which cattle-dipping vats are located should not be held liable for any costs, damages, or penalties arising or resulting from participation in the cattle fever tick eradication program.

(2) Any private owner of property in this state upon which cattle-dipping vats are located shall not be liable to the state under any state law, or to any other person seeking to enforce state law, for any costs, damages, or penalties associated with the discharge, evaluation, contamination, assessment, or remediation of any substances or derivatives thereof that were used in the vat for the eradication of the cattle fever tick. This provision shall be broadly construed to the benefit of said private owner.

History.—s. 1, ch. 96-351; s. 48, ch. 97-96.



376.307 - Water Quality Assurance Trust Fund.

376.307 Water Quality Assurance Trust Fund.—

(1) The Water Quality Assurance Trust Fund is intended to serve as a broad-based fund for use in responding to incidents of contamination that pose a serious danger to the quality of groundwater and surface water resources or otherwise pose a serious danger to the public health, safety, or welfare. Moneys in this fund may be used:

(a) To carry out the provisions of ss. 376.30-376.317, relating to assessment, cleanup, restoration, monitoring, and maintenance of any site involving spills, discharges, or escapes of pollutants or hazardous substances which occur as a result of procedures taken by private and governmental entities involving the storage, transportation, and disposal of such products.

(b) To carry out the provisions of s. 376.3078, relating to assessment, cleanup, restoration, monitoring, and maintenance of sites involving drycleaning products.

(c) For activities to expeditiously restore or replace potable water supplies as provided in s. 376.30(3)(c)1.

(d) For response actions under the Comprehensive Environmental Response, Compensation, and Liability Act.

(e) To restore or replace contaminated private potable water wells or water systems. However, funds used as provided in this paragraph must be expended for water supply systems or filters for contaminated potable water wells only as follows:

1. Persons who have contaminated potable water wells that were permitted and constructed after January 1, 1989, in accordance with standards adopted under s. 373.309 are eligible for:

a. Subsidies to connect to existing water supply systems or extensions thereof. However, the subsidy may not exceed the present worth of the 10-year cost of providing and maintaining filters for residents served by the connections; or

b. Filters and filter maintenance to provide treatment for water from contaminated wells sufficient to ensure its potability. However, a filter may not be provided for a potable water well designed to provide water to a household that is part of a subdivision or development of a size that would, according to the department, be more effectively served by a water supply system, if the subdivision or development received its development order after January 1, 1989.

2. Subsidies to develop new water supply systems to be permitted and constructed after January 1, 1989, in accordance with standards adopted pursuant to s. 373.309 because of actual or potential contamination of potable water wells. However, a subsidy may not exceed one-half of the present worth of the 10-year cost of providing and maintaining filters for the residents to be served by the system.

3. The most cost-effective remedy, as determined by the department, for wells drilled before January 1, 1989.

4. Persons permitting and constructing potable water wells on or after July 1, 1997, in accordance with standards adopted pursuant to s. 373.309 because of actual or potential contamination, may be eligible for:

a. Subsidies or filters as identified in sub-subparagraphs 1.a. and b.; or

b. Subsidies for any increased costs associated with potable water well construction pursuant to s. 373.309(1)(e)4., provided that no such subsidy shall exceed one-half the cost of the well including testing, or one-half the present worth of the 10-year cost of providing and maintaining filters for the residents to be served by said well, whichever is less, provided that the household is not part of a subdivision or development of a size that would, according to the department, be more effectively served by a water supply system, if such subdivision or development received its development order on or after July 1, 1997.

(f) For activities by the department to administer brownfield sites.

(g) For detailed planning for and implementation of programs for the management and restoration of ecosystems.

(h) For development and implementation of surface water improvement and management plans and programs under ss. 373.451-373.4595.

(i) For activities to restore polluted areas of the state, as defined by the department, to their condition before pollution occurred or to otherwise enhance pollution control activities.

(j) For activities undertaken by the department to recover moneys as a result of actions against a person for a violation of chapter 373.

(k) For funding activities described in s. 403.086(9) which are authorized for implementation under the Leah Schad Memorial Ocean Outfall Program.

(l) For funding activities to restore or rehabilitate injured or destroyed coral reefs.

(2) Moneys in the fund may not be expended for sites eligible for funding under ss. 376.3071 and 376.3073, relating to the Inland Protection Trust Fund.

(3) Moneys in the fund may not be expended to clean up hazardous waste that a federal agency is removing from navigable waters in accordance with the National Oil and Hazardous Substances Pollution Contingency Plan, established pursuant to the Federal Water Pollution Control Act, Pub. L. No. 92-500, as amended, or that the department is removing from any coastal waters, estuaries, tidal flats, beaches, or lands adjoining the coastline of the state pursuant to this chapter.

(4) The trust fund shall be funded as follows:

(a) An annual transfer of interest funds from the Florida Coastal Protection Trust Fund pursuant to s. 376.11(6)(g).

(b) All excise taxes levied, collected, and credited to the Water Quality Assurance Trust Fund in accordance with the provisions of ss. 206.9935(2) and 206.9945(1)(b).

(c) All penalties, judgments, recoveries, reimbursements, and other fees and charges related to the enforcement of ss. 376.30-376.317, other than penalties, judgments, and other fees and charges related to the enforcement of ss. 376.3071 and 376.3073.

(d) The fee on the retail sale of lead-acid batteries credited to the Water Quality Assurance Trust Fund under s. 403.7185.

(e) All penalties, judgments, recoveries, reimbursements, loans, and other fees and charges collected under s. 376.3078; tax revenues levied, collected, and credited under ss. 376.70 and 376.75; and registration fees collected under s. 376.303(1)(d).

(f) All civil penalties recovered pursuant to s. 373.129(5)(a).

(g) Funds appropriated by the Legislature for the purposes of ss. 373.451-373.4595.

(h) Moneys collected pursuant to s. 403.121 and designated for deposit into the Water Quality Assurance Trust Fund.

(i) Moneys recovered by the state as a result of actions initiated by the department against a person for a violation of chapter 373 or chapter 403.

(j) Damages recovered pursuant to s. 403.93345 for coral reef protection.

(k) Funds available for the Leah Schad Memorial Ocean Outfall Program pursuant to s. 403.08601.

(l) Funds received by the state for injury to or destruction of coral reefs, which funds would otherwise be deposited into the General Revenue Fund or the Internal Improvement Trust Fund. The department may enter into settlement agreements that require responsible parties to pay a third party to fund projects related to the restoration of a coral reef, to accomplish mitigation for injury to a coral reef, or to support the activities of law enforcement agencies related to coral reef injury response, investigation, and assessment. Participation of a law enforcement agency in the receipt of funds through this mechanism shall be at the law enforcement agency’s discretion.

(m) Moneys from sources otherwise specified by law.

(5) Except as otherwise provided by law, the department shall recover to the use of the fund from a person or persons at any time causing or having caused the discharge or from the Federal Government, jointly and severally, all sums owed or expended from the fund, pursuant to s. 376.308, except that the department may decline to pursue such recovery if it finds the amount involved too small or the likelihood of recovery too uncertain. Sums recovered as a result of damage due to discharge of a pollutant or other similar disaster shall be apportioned between the fund and the General Revenue Fund so as to repay the full costs to the General Revenue Fund of any sums disbursed therefrom as a result of such disaster. Any request for reimbursement to the fund for such costs, if not paid within 30 days of demand, shall be turned over to the department for collection.

(6) Moneys in the fund which are not needed currently to meet the obligations of the department in the exercise of its responsibilities under this section shall be deposited with the Chief Financial Officer to the credit of the fund and may be invested in such manner as is provided for by statute. The interest received on such investment shall be credited to the fund. Any provisions of law to the contrary notwithstanding, such interest may be freely transferred between this trust fund and the Inland Protection Trust Fund, in the discretion of the department.

(7) Except as otherwise provided by law, the department, in administering the fund, shall diligently pursue the reimbursement to the fund of any sum expended from the fund in accordance with this section for cleanup and abatement, unless the department finds the amount involved too small or the likelihood of recovery too uncertain. For the purposes of s. 95.11, the limitation period within which to institute an action to recover such sums commences on the last date on which any such sums were expended, and not the date that the discharge occurred.

(8) A settlement entered into by the department may not limit the Legislature’s authority to appropriate moneys from the trust fund; however, the department may enter into a settlement in which the department agrees to request that moneys received pursuant to the settlement will be included in its legislative budget request for purposes set out in the settlement; and further, the department may enter into a settlement in cases involving joint enforcement with the Hillsborough County pollution control program, as a program approved by the department pursuant to s. 403.182, in which the department agrees that moneys are to be deposited into that local program’s pollution recovery fund and used for projects directed toward addressing the environmental damage that was the subject of the cause of action for which funds were received.

History.—s. 84, ch. 83-310; s. 3, ch. 83-353; s. 10, ch. 84-338; ss. 3, 14, 34, ch. 86-159; s. 82, ch. 86-163; s. 4, ch. 88-393; s. 9, ch. 89-171; s. 72, ch. 90-331; s. 14, ch. 91-305; s. 5, ch. 92-75; s. 300, ch. 94-356; s. 48, ch. 96-321; s. 31, ch. 97-160; s. 391, ch. 2003-261; s. 1, ch. 2005-57; s. 61, ch. 2007-5; s. 56, ch. 2015-229.



376.30701 - Application of risk-based corrective action principles to contaminated sites; applicability; legislative intent; rulemaking authority; contamination cleanup criteria; limitations; reopeners.

376.30701 Application of risk-based corrective action principles to contaminated sites; applicability; legislative intent; rulemaking authority; contamination cleanup criteria; limitations; reopeners.—

(1) APPLICABILITY.—

(a) This section shall not create or establish any new liability for site rehabilitation at contaminated sites. This section is intended to describe a risk-based corrective action process to be applied at sites where legal responsibility for site rehabilitation exists pursuant to other provisions of this chapter or chapter 403. An exceedance of any cleanup target level derived from the cleanup criteria established in subsection (2) shall not, at sites where legal responsibility for site rehabilitation does not exist pursuant to other provisions of this chapter or chapter 403, create liability for site rehabilitation. This section may also apply to other contaminated sites at which a person conducting site rehabilitation elects to have it apply, even where such person does not have legal responsibility for site rehabilitation pursuant to this chapter or chapter 403. This section and any rules adopted pursuant thereto, including the cleanup criteria described in subsection (2), shall not create additional authority to prohibit or limit the legal placement of materials or products on land.

(b) This section shall apply to all contaminated sites resulting from a discharge of pollutants or hazardous substances where legal responsibility for site rehabilitation exists pursuant to other provisions of this chapter or chapter 403, except for those contaminated sites subject to the risk-based corrective action cleanup criteria established for the petroleum, brownfields, and drycleaning programs pursuant to ss. 376.3071, 376.81, and 376.3078, respectively. This section does not apply to nonprogram petroleum-contaminated sites unless application of this section is requested by the person responsible for site rehabilitation.

(c) This section shall apply to a variety of site rehabilitation scenarios including, but not limited to, site rehabilitation conducted voluntarily, site rehabilitation conducted pursuant to the department’s enforcement authority, or site rehabilitation conducted as a state-managed cleanup by the department.

(d) This section, and any rules adopted pursuant thereto, shall apply retroactively to all existing contaminated sites where legal responsibility for site rehabilitation exists pursuant to other provisions of this chapter or chapter 403, except those sites for which cleanup target levels have been accepted by the department in an approved technical document, current permit, or other written agreement and except at those sites that have received a “No Further Action” order or a “Site Rehabilitation Completion” order from the department. However, the person responsible for site rehabilitation can elect to have the provisions of this section, including cleanup target levels established pursuant thereto, apply in lieu of those in an approved technical document, current permit, or other written agreement.

(e) Nothing in this section shall be construed to prohibit or delay actions to respond to a discharge of pollutants or hazardous substances prior to any contact with the department. The risk-based corrective action process contemplates appropriate emergency response action or initial remedial action prior to any formal application of the risk-based corrective action process involving site assessment and, if required, subsequent remedial action. Any emergency response actions or initial remedial actions must be conducted in accordance with all applicable federal, state, and local laws and regulations.

(2) INTENT; RULEMAKING AUTHORITY; CLEANUP CRITERIA.—It is the intent of the Legislature to protect the health of all people under actual circumstances of exposure. By July 1, 2004, the secretary of the department shall establish criteria by rule for the purpose of determining, on a site-specific basis, the rehabilitation program tasks that comprise a site rehabilitation program, including a voluntary site rehabilitation program, and the level at which a rehabilitation program task and a site rehabilitation program may be deemed completed. In establishing these rules, the department shall apply, to the maximum extent feasible, a risk-based corrective action process to achieve protection of human health and safety and the environment in a cost-effective manner based on the principles set forth in this subsection. These rules shall prescribe a phased risk-based corrective action process that is iterative and that tailors site rehabilitation tasks to site-specific conditions and risks. The department and the person responsible for site rehabilitation are encouraged to establish decision points at which risk management decisions will be made. The department shall provide an early decision, when requested, regarding applicable exposure factors and a risk management approach based on the current and future land use at the site. These rules must include protocols for the use of natural attenuation, including long-term natural attenuation where site conditions warrant, the use of institutional and engineering controls, and the issuance of “No Further Action” orders. The criteria for determining what constitutes a rehabilitation program task or completion of a site rehabilitation program task or site rehabilitation program, including a voluntary site rehabilitation program, must:

(a) Consider the current exposure and potential risk of exposure to humans and the environment, including multiple pathways of exposure. The physical, chemical, and biological characteristics of each contaminant must be considered in order to determine the feasibility of a risk-based corrective action assessment.

(b) Establish the point of compliance at the source of the contamination. However, the department may temporarily move the point of compliance to the boundary of the property, or to the edge of the plume when the plume is within the property boundary, while cleanup, including cleanup through natural attenuation processes in conjunction with appropriate monitoring, is proceeding. The department may, pursuant to criteria provided in this section, temporarily extend the point of compliance beyond the property boundary with appropriate monitoring, if such extension is needed to facilitate natural attenuation or to address the current conditions of the plume, provided human health, public safety, and the environment are protected. When temporarily extending the point of compliance beyond the property boundary, it cannot be extended further than the lateral extent of the plume, if known, at the time of execution of a cleanup agreement, if required, or the lateral extent of the plume as defined at the time of site assessment. Temporary extension of the point of compliance beyond the property boundary, as provided in this paragraph, must include actual notice by the person responsible for site rehabilitation to local governments and the owners of any property into which the point of compliance is allowed to extend and constructive notice to residents and business tenants of the property into which the point of compliance is allowed to extend. Persons receiving notice pursuant to this paragraph shall have the opportunity to comment within 30 days after receipt of the notice. Additional notice concerning the status of natural attenuation processes shall be similarly provided to persons receiving notice pursuant to this paragraph every 5 years.

(c) Ensure that the site-specific cleanup goal is that all contaminated sites being cleaned up pursuant to this section ultimately achieve the applicable cleanup target levels provided in this subsection. In the circumstances provided in this subsection, and after constructive notice and opportunity to comment within 30 days after receipt of the notice to local government, owners of any property into which the point of compliance is allowed to extend, and residents of any property into which the point of compliance is allowed to extend, the department may allow concentrations of contaminants to temporarily exceed the applicable cleanup target levels while cleanup, including cleanup through natural attenuation processes in conjunction with appropriate monitoring, is proceeding, if human health, public safety, and the environment are protected.

(d) Allow the use of institutional or engineering controls at contaminated sites being cleaned up pursuant to this section, where appropriate, to eliminate or control the potential exposure to contaminants of humans or the environment. The use of controls must be preapproved by the department and only after constructive notice and opportunity to comment within 30 days after receipt of notice is provided to local governments, owners of any property into which the point of compliance is allowed to extend, and residents on any property into which the point of compliance is allowed to extend. When institutional or engineering controls are implemented to control exposure, the removal of the controls must have prior department approval and must be accompanied by the resumption of active cleanup, or other approved controls, unless cleanup target levels under this section have been achieved.

(e) Consider the interactive effects of contaminants, including additive, synergistic, and antagonistic effects.

(f) Take into consideration individual site characteristics, which shall include, but not be limited to, the current and projected use of the affected groundwater and surface water in the vicinity of the site, current and projected land uses of the area affected by the contamination, the exposed population, the degree and extent of contamination, the rate of contaminant migration, the apparent or potential rate of contaminant degradation through natural attenuation processes, the location of the plume, and the potential for further migration in relation to site property boundaries.

(g) Apply state water quality standards as follows:

1. Cleanup target levels for each contaminant found in groundwater shall be the applicable state water quality standards. Where such standards do not exist, the cleanup target levels for groundwater shall be based on the minimum criteria specified in department rule. The department shall apply the following, as appropriate, in establishing the applicable cleanup target levels: calculations using a lifetime cancer risk level of 1.0E-6; a hazard index of 1 or less; the best achievable detection limit; and nuisance, organoleptic, and aesthetic considerations. However, the department may not require site rehabilitation to achieve a cleanup target level for any individual contaminant that is more stringent than the site-specific background concentration for that contaminant.

2. Where surface waters are exposed to contaminated groundwater, the cleanup target levels for the contaminants must be based on the more protective of the groundwater or surface water standards as established by department rule, unless it has been demonstrated that the contaminants do not cause or contribute to the exceedance of applicable surface water quality criteria. In such circumstance, the point of measuring compliance with the surface water standards shall be in the groundwater immediately adjacent to the surface water body.

3. Using risk-based corrective action principles, the department shall approve alternative cleanup target levels in conjunction with institutional and engineering controls, if needed, based upon an applicant’s demonstration, using site-specific or other relevant data and information, risk assessment modeling results, including results from probabilistic risk assessment modeling, risk assessment studies, risk reduction techniques, or a combination thereof, that human health, public safety, and the environment are protected to the same degree as provided in subparagraphs 1. and 2. Where a state water quality standard is applicable, a deviation may not result in the application of cleanup target levels more stringent than the standard. In determining whether it is appropriate to establish alternative cleanup target levels at a site, the department must consider the effectiveness of source removal, if any, that has been completed at the site and the practical likelihood of the use of low yield or poor quality groundwater, the use of groundwater near marine surface water bodies, the current and projected use of the affected groundwater in the vicinity of the site, or the use of groundwater in the immediate vicinity of the contaminated area, where it has been demonstrated that the groundwater contamination is not migrating away from such localized source, provided human health, public safety, and the environment are protected. Groundwater resource protection remains the ultimate goal of cleanup, particularly in light of the state’s continued growth and consequent demands for drinking water resources. The Legislature recognizes the need for a protective yet flexible cleanup approach that risk-based corrective action provides. Only where it is appropriate on a site-specific basis, using the criteria in this paragraph and careful evaluation by the department, shall proposed alternative cleanup target levels be approved. If alternative cleanup target levels are used, institutional controls are not required if:

a. The only cleanup target levels exceeded are the groundwater cleanup target levels derived from nuisance, organoleptic, or aesthetic considerations;

b. Concentrations of all contaminants meet the state water quality standards or the minimum criteria, based on the protection of human health, public safety, and the environment, as provided in subparagraph 1.;

c. All of the groundwater cleanup target levels established pursuant to subparagraph 1. are met at the property boundary;

d. The person responsible for site rehabilitation has demonstrated that the contaminants will not migrate beyond the property boundary at concentrations that exceed the groundwater cleanup target levels established pursuant to subparagraph 1.;

e. The property has access to and is using an offsite water supply, and an unplugged private well is not used for domestic purposes; and

f. The real property owner does not object to the “No Further Action” proposal to the department or the local pollution control program.

(h) Provide for the department to issue a “No Further Action” order, with conditions, including, but not limited to, the use of institutional or engineering controls where appropriate, when alternative cleanup target levels established pursuant to subparagraph (g)3. have been achieved or when the person responsible for site rehabilitation can demonstrate that the cleanup target level is unachievable with the use of available technologies. Before issuing such an order, the department shall consider the feasibility of an alternative site rehabilitation technology at the contaminated site.

(i) Establish appropriate cleanup target levels for soils. Although there are existing state water quality standards, there are no existing state soil quality standards. The Legislature does not intend, through the adoption of this section, to create such soil quality standards. The specific rulemaking authority granted pursuant to this section merely authorizes the department to establish appropriate soil cleanup target levels. These soil cleanup target levels shall be applicable at sites only after a determination as to legal responsibility for site rehabilitation has been made pursuant to other provisions of this chapter or chapter 403.

1. In establishing soil cleanup target levels for human exposure to each contaminant found in soils from the land surface to 2 feet below land surface, the department shall apply the following, as appropriate: calculations using a lifetime cancer risk level of 1.0E-6; a hazard index of 1 or less; and the best achievable detection limit. However, the department may not require site rehabilitation to achieve a cleanup target level for an individual contaminant that is more stringent than the site-specific background concentration for that contaminant. Institutional controls or other methods shall be used to prevent human exposure to contaminated soils more than 2 feet below the land surface. Any removal of such institutional controls shall require such contaminated soils to be remediated.

2. Leachability-based soil cleanup target levels shall be based on protection of the groundwater cleanup target levels or the alternate cleanup target levels for groundwater established pursuant to this paragraph, as appropriate. Source removal and other cost-effective alternatives that are technologically feasible shall be considered in achieving the leachability soil cleanup target levels established by the department. The leachability goals are not applicable if the department determines, based upon individual site characteristics, and in conjunction with institutional and engineering controls, if needed, that contaminants will not leach into the groundwater at levels that pose a threat to human health, public safety, and the environment.

3. Using risk-based corrective action principles, the department shall approve alternative cleanup target levels in conjunction with institutional and engineering controls, if needed, based upon an applicant’s demonstration, using site-specific or other relevant data and information, risk assessment modeling results, including results from probabilistic risk assessment modeling, risk assessment studies, risk reduction techniques, or a combination thereof, that human health, public safety, and the environment are protected to the same degree as provided in subparagraphs 1. and 2.

The department shall require source removal as a risk reduction measure if warranted and cost-effective. Once source removal at a site is complete, the department shall reevaluate the site to determine the degree of active cleanup needed to continue. Further, the department shall determine if the reevaluated site qualifies for monitoring only or if no further action is required to rehabilitate the site. If additional site rehabilitation is necessary to reach “No Further Action” status, the department is encouraged to utilize natural attenuation monitoring, including long-term natural attenuation monitoring, where site conditions warrant.

(3) LIMITATIONS.—The cleanup criteria established pursuant to this section govern only site rehabilitation activities occurring at the contaminated site. Removal of contaminated media from a site for offsite relocation or treatment must be in accordance with all applicable federal, state, and local laws and regulations.

(4) REOPENERS.—Upon completion of site rehabilitation in compliance with subsection (2), additional site rehabilitation is not required unless it is demonstrated that:

(a) Fraud was committed in demonstrating site conditions or completion of site rehabilitation;

(b) New information confirms the existence of an area of previously unknown contamination which exceeds the site-specific rehabilitation levels established in accordance with subsection (2), or which otherwise poses the threat of real and substantial harm to public health, safety, or the environment;

(c) The remediation efforts failed to achieve the site rehabilitation criteria established under this section;

(d) The level of risk is increased beyond the acceptable risk established under subsection (2) due to substantial changes in exposure conditions, such as a change in land use from nonresidential to residential use. Any person who changes the land use of the site, thereby causing the level of risk to increase beyond the acceptable risk level, may be required by the department to undertake additional remediation measures to ensure that human health, public safety, and the environment are protected consistent with this section; or

(e) A new discharge of pollutants or hazardous substances occurs at the site subsequent to the issuance of a “No Further Action” order or a “Site Rehabilitation Completion” order associated with the original contamination being addressed pursuant to this section.

History.—s. 1, ch. 2003-173; s. 2, ch. 2016-184.



376.30702 - Contamination notification.

376.30702 Contamination notification.—

(1) FINDINGS; INTENT; APPLICABILITY.—The Legislature finds and declares that when contamination is discovered by any person as a result of site rehabilitation activities conducted pursuant to the risk-based corrective action provisions found in s. 376.3071(5), s. 376.3078(4), s. 376.81, or s. 376.30701, it is in the public’s best interest that potentially affected persons be notified of the existence of such contamination. Therefore, persons discovering such contamination shall notify the department of such discovery in accordance with the requirements of this section, and the department shall be responsible for notifying the affected public. The Legislature intends for the provisions of this section to govern the notice requirements for early notification of the discovery of contamination.

(2) INITIAL NOTICE OF CONTAMINATION BEYOND PROPERTY BOUNDARIES.—If at any time during site rehabilitation conducted pursuant to s. 376.3071(5), s. 376.3078(4), s. 376.81, or s. 376.30701 the person responsible for site rehabilitation, the person’s authorized agent, or another representative of the person discovers from laboratory analytical results that comply with appropriate quality assurance protocols specified in department rules that contamination as defined in applicable department rules exists in any medium beyond the boundaries of the property at which site rehabilitation was initiated pursuant to s. 376.3071(5), s. 376.3078(4), s. 376.81, or s. 376.30701, the person responsible for site rehabilitation shall give actual notice as soon as possible, but no later than 10 days from such discovery, to the Division of Waste Management at the department’s Tallahassee office. The actual notice shall be provided on a form adopted by department rule and mailed by certified mail, return receipt requested. The person responsible for site rehabilitation shall simultaneously mail a copy of such notice to the appropriate department district office, county health department, and all known lessees and tenants of the source property. The notice shall include the following information:

(a) The location of the property at which site rehabilitation was initiated pursuant to s. 376.3071(5), s. 376.3078(4), s. 376.81, or s. 376.30701 and contact information for the person responsible for site rehabilitation, the person’s authorized agent, or another representative of the person.

(b) A listing of all record owners of any real property, other than the property at which site rehabilitation was initiated pursuant to s. 376.3071(5), s. 376.3078(4), s. 376.81, or s. 376.30701, at which contamination has been discovered; the parcel identification number for any such real property; the owner’s address listed in the current county property tax office records; and the owner’s telephone number. The requirements of this paragraph do not apply to the notice to known tenants and lessees of the source property.

(c) Separate tables by medium, such as groundwater, soil, surface water, or sediment, that list sampling locations; sampling dates; names of contaminants detected above cleanup target levels; their corresponding cleanup target levels; the contaminant concentrations; and whether the cleanup target level is based on health, nuisance, organoleptic, or aesthetic concerns.

(d) A vicinity map that shows each sampling location with corresponding laboratory analytical results and the date on which the sample was collected and that identifies the property boundaries of the property at which site rehabilitation was initiated pursuant to s. 376.3071(5), s. 376.3078(4), s. 376.81, or s. 376.30701 and the other properties at which contamination has been discovered during such site rehabilitation.

(3) DEPARTMENT’S NOTICE RESPONSIBILITIES.—Within 30 days after receiving the actual notice required pursuant to subsection (2), or within 30 days of the effective date of this act if the department already possesses information equivalent to that required by the notice, the department shall send a copy of such notice, or an equivalent notification, to all record owners of any real property, other than the property at which site rehabilitation was initiated pursuant to s. 376.3071(5), s. 376.3078(4), s. 376.81, or s. 376.30701, at which contamination has been discovered. If the property at which contamination has been discovered is the site of a school as defined in s. 1003.01, the department shall also send a copy of the notice to the chair of the school board of the district in which the property is located and direct said school board to provide actual notice to teachers and parents or guardians of students attending the school during the period of site rehabilitation. Along with the copy of the notice or its equivalent, the department shall include a letter identifying sources of additional information about the contamination and a telephone number to which further inquiries should be directed. The department may collaborate with the Department of Health to develop such sources of information and to establish procedures for responding to public inquiries about health risks associated with contaminated sites.

(4) RULEMAKING AUTHORITY.—The department shall adopt rules and forms pursuant to ss. 120.536(1) and 120.54 to implement the requirements of this section.

History.—s. 2, ch. 2005-50.



376.3071 - Inland Protection Trust Fund; creation; purposes; funding.

376.3071 Inland Protection Trust Fund; creation; purposes; funding.—

(1) FINDINGS.—In addition to the legislative findings set forth in s. 376.30, the Legislature finds and declares:

(a) That significant quantities of petroleum and petroleum products are being stored in storage systems in this state, which is a hazardous undertaking.

(b) That spills, leaks, and other discharges from such storage systems have occurred, are occurring, and will continue to occur and that such discharges pose a significant threat to the quality of the groundwaters and inland surface waters of this state.

(c) That, where contamination of the ground or surface water has occurred, remedial measures have often been delayed for long periods while determinations as to liability and the extent of liability are made and that such delays result in the continuation and intensification of the threat to the public health, safety, and welfare; in greater damage to water resources and the environment; and in significantly higher costs to contain and remove the contamination.

(d) That adequate financial resources must be readily available to provide for the expeditious supply of safe and reliable alternative sources of potable water to affected persons and to provide a means for investigation and cleanup of contamination sites without delay.

(e) That it is necessary to fulfill the intent and purposes of ss. 376.30-376.317 and determined to be in the best interest of, and necessary for the protection of the public health, safety, and welfare of the residents of this state, and therefore a paramount public purpose, to provide for the creation of a nonprofit public benefit corporation as an instrumentality of the state to assist in financing the functions provided in ss. 376.30-376.317 and to authorize the department to enter into one or more service contracts with such corporation for the purpose of financing services related to such functions and to make payments thereunder from the amount on deposit in the Inland Protection Trust Fund, subject to annual appropriation by the Legislature.

(f) That to achieve the purposes established in paragraph (e) and in order to facilitate the expeditious handling and rehabilitation of contamination sites and remedial measures with respect to contamination sites without delay, it is in the best interests of the residents of this state to authorize such corporation to issue evidences of indebtedness payable from amounts paid by the department under any such service contract entered into between the department and such corporation.

(g) That the Petroleum Restoration Program must be implemented in a manner that reduces costs and improves the efficiency of rehabilitation activities to reduce the significant backlog of contaminated sites eligible for state-funded rehabilitation and the corresponding threat to the public health, safety, and welfare, water resources, and the environment.

(2) INTENT AND PURPOSE.—

(a) It is the intent of the Legislature to establish the Inland Protection Trust Fund to serve as a repository for funds which will enable the department to respond without delay to incidents of inland contamination related to the storage of petroleum and petroleum products in order to protect the public health, safety, and welfare and to minimize environmental damage.

(b) It is the intent of the Legislature that the department implement rules and procedures to improve the efficiency and productivity of the Petroleum Restoration Program. The department is directed to implement rules and policies to eliminate and reduce duplication of site rehabilitation efforts, paperwork, and documentation, and micromanagement of site rehabilitation tasks. The department shall make efficiency and productivity a priority in the administration of the Petroleum Restoration Program and to this end, when necessary, shall use petroleum program contracted services to improve the efficiency and productivity of the program. Furthermore, when implementing rules and procedures to improve such efficiency and productivity, the department shall recognize and consider the potential value of utilizing contracted inspection and professional resources to efficiently and productively administer the program.

(c) It is the intent of the Legislature that rehabilitation of contamination sites be conducted with emphasis on first addressing the sites that pose the greatest threat to the public health, safety, and welfare, water resources, and the environment, within the availability of funds in the Inland Protection Trust Fund, recognizing that source removal, wherever it is technologically feasible and cost-effective, will significantly reduce contamination or eliminate the spread of contamination and will protect the public health, safety, and welfare, water resources, and the environment.

(d) The department is directed to adopt and implement uniform and standardized forms for site rehabilitation work and for the submittal of reports to ensure that information is submitted to the department in a concise, standardized uniform format seeking only information that is necessary.

(e) The department is directed to implement computerized and electronic filing capabilities and submittal of reports in order to expedite submittal of the information and elimination of delay in paperwork.

(f) The department is directed to establish guidelines for consideration and acceptance of new and innovative technologies for site rehabilitation work.

(3) CREATION.—There is created the Inland Protection Trust Fund, hereinafter referred to as the “fund,” to be administered by the department. This fund shall be used by the department as a nonlapsing revolving fund for carrying out the purposes of this section and s. 376.3073. To this fund shall be credited all penalties, judgments, recoveries, reimbursements, loans, and other fees and charges related to the implementation of this section and s. 376.3073 and the excise tax revenues levied, collected, and credited pursuant to ss. 206.9935(3) and 206.9945(1)(c). Charges against the fund shall be made pursuant to this section.

(4) USES.—Whenever, in its determination, incidents of inland contamination related to the storage of petroleum or petroleum products may pose a threat to the public health, safety, or welfare, water resources, or the environment, the department shall obligate moneys available in the fund to provide for:

(a) Prompt investigation and assessment of contamination sites.

(b) Expeditious restoration or replacement of potable water supplies as provided in s. 376.30(3)(c)1.

(c) Rehabilitation of contamination sites, which shall consist of cleanup of affected soil, groundwater, and inland surface waters, using the most cost-effective alternative that is technologically feasible and reliable and that provides adequate protection of the public health, safety, and welfare, and water resources, and that minimizes environmental damage, pursuant to the site selection and cleanup criteria established by the department under subsection (5), except that this paragraph does not authorize the department to obligate funds for payment of costs which may be associated with, but are not integral to, site rehabilitation, such as the cost for retrofitting or replacing petroleum storage systems.

(d) Maintenance and monitoring of contamination sites.

(e) Inspection and supervision of activities described in this subsection.

(f) Payment of expenses incurred by the department in its efforts to obtain from responsible parties the payment or recovery of reasonable costs resulting from the activities described in this subsection.

(g) Payment of any other reasonable costs of administration, including those administrative costs incurred by the Department of Health in providing field and laboratory services, toxicological risk assessment, and other assistance to the department in the investigation of drinking water contamination complaints and costs associated with public information and education activities.

(h) Establishment and implementation of the compliance verification program as authorized in s. 376.303(1)(a), including contracting with local governments or state agencies to provide for the administration of such program through locally administered programs, to minimize the potential for further contamination sites.

(i) Funding of the provisions of ss. 376.305(6) and 376.3072.

(j) Activities related to removal and replacement of petroleum storage systems, exclusive of costs of any tank, piping, dispensing unit, or related hardware, if soil removal is approved as a component of site rehabilitation and requires removal of the tank where remediation is conducted under this section or if such activities were justified in an approved remedial action plan.

(k) Reasonable costs of restoring property as nearly as practicable to the conditions which existed before activities associated with contamination assessment or remedial action taken under s. 376.303(4).

(l) Repayment of loans to the fund.

(m) Expenditure of sums from the fund to cover ineligible sites or costs as set forth in subsection (13), if the department in its discretion deems it necessary to do so. In such cases, the department may seek recovery and reimbursement of costs in the same manner and pursuant to the same procedures established for recovery and reimbursement of sums otherwise owed to or expended from the fund.

(n) Payment of amounts payable under any service contract entered into by the department pursuant to s. 376.3075, subject to annual appropriation by the Legislature.

(o) Petroleum remediation pursuant to this section throughout a state fiscal year. The department shall establish a process to uniformly encumber appropriated funds throughout a state fiscal year and shall allow for emergencies and imminent threats to public health, safety, and welfare, water resources, and the environment as provided in paragraph (5)(a). This paragraph does not apply to appropriations associated with the free product recovery initiative provided in paragraph (5)(c) or the advanced cleanup program provided in s. 376.30713.

(p) Enforcement of this section and ss. 376.30-376.317 by the Fish and Wildlife Conservation Commission. The department shall disburse moneys to the commission for such purpose.

1(q) Payments for program deductibles, copayments, and limited contamination assessment reports that otherwise would be paid by another state agency for state-funded petroleum contamination site rehabilitation.

The issuance of a site rehabilitation completion order pursuant to subsection (5) or paragraph (12)(b) for contamination eligible for programs funded by this section does not alter the project’s eligibility for state-funded remediation if the department determines that site conditions are not protective of human health under actual or proposed circumstances of exposure under subsection (5). The Inland Protection Trust Fund may be used only to fund the activities in ss. 376.30-376.317 except ss. 376.3078 and 376.3079. Amounts on deposit in the fund in each fiscal year must first be applied or allocated for the payment of amounts payable by the department pursuant to paragraph (n) under a service contract entered into by the department pursuant to s. 376.3075 and appropriated in each year by the Legislature before making or providing for other disbursements from the fund. This subsection does not authorize the use of the fund for cleanup of contamination caused primarily by a discharge of solvents as defined in s. 206.9925(6), or polychlorinated biphenyls when their presence causes them to be hazardous wastes, except solvent contamination which is the result of chemical or physical breakdown of petroleum products and is otherwise eligible. Facilities used primarily for the storage of motor or diesel fuels as defined in ss. 206.01 and 206.86 are not excluded from eligibility pursuant to this section.

(5) SITE SELECTION AND CLEANUP CRITERIA.—

(a) The department shall adopt rules to establish priorities based upon a scoring system for state-conducted cleanup at petroleum contamination sites based upon factors that include, but need not be limited to:

1. The degree to which the public health, safety, or welfare may be affected by exposure to the contamination;

2. The size of the population or area affected by the contamination;

3. The present and future uses of the affected aquifer or surface waters, with particular consideration as to the probability that the contamination is substantially affecting, or will migrate to and substantially affect, a known public or private source of potable water; and

4. The effect of the contamination on water resources and the environment.

Moneys in the fund shall then be obligated for activities described in paragraphs (4)(a)-(e) at individual sites pursuant to such established criteria. However, this paragraph does not restrict the department from modifying the priority status of a rehabilitation site where conditions warrant, taking into consideration the actual distance between the contamination site and groundwater or surface water receptors or other factors that affect the risk of exposure to petroleum products’ chemicals of concern. The department may use the effective date of a department final order granting eligibility pursuant to subsections (10) and (13) and ss. 376.305(6) and 376.3072 to establish a prioritization system within a particular priority scoring range.

(b) It is the intent of the Legislature to protect the health of all people under actual circumstances of exposure. The secretary shall establish criteria by rule for the purpose of determining, on a site-specific basis, the rehabilitation program tasks that comprise a site rehabilitation program and the level at which a rehabilitation program task and a site rehabilitation program are completed. In establishing the rule, the department shall incorporate, to the maximum extent feasible, risk-based corrective action principles to achieve protection of the public health, safety, and welfare, water resources, and the environment in a cost-effective manner as provided in this subsection. Criteria for determining what constitutes a rehabilitation program task or completion of site rehabilitation program tasks and site rehabilitation programs shall be based upon the factors set forth in paragraph (a) and the following additional factors:

1. The current exposure and potential risk of exposure to humans and the environment including multiple pathways of exposure.

2. The appropriate point of compliance with cleanup target levels for petroleum products’ chemicals of concern. The point of compliance shall be at the source of the petroleum contamination. However, the department may temporarily move the point of compliance to the boundary of the property, or to the edge of the plume when the plume is within the property boundary, while cleanup, including cleanup through natural attenuation processes in conjunction with appropriate monitoring, is proceeding. The department may also, pursuant to criteria provided for in this paragraph, temporarily extend the point of compliance beyond the property boundary with appropriate monitoring, if such extension is needed to facilitate natural attenuation or to address the current conditions of the plume, if the public health, safety, and welfare, water resources, and the environment are adequately protected. Temporary extension of the point of compliance beyond the property boundary, as provided in this subparagraph, must include notice to local governments and owners of any property into which the point of compliance is allowed to extend.

3. The appropriate site-specific cleanup goal. The site-specific cleanup goal shall be that all petroleum contamination sites ultimately achieve the applicable cleanup target levels provided in this paragraph. However, the department may allow concentrations of the petroleum products’ chemicals of concern to temporarily exceed the applicable cleanup target levels while cleanup, including cleanup through natural attenuation processes in conjunction with appropriate monitoring, is proceeding, if the public health, safety, and welfare, water resources, and the environment are adequately protected.

4. The appropriateness of using institutional or engineering controls. Site rehabilitation programs may include the use of institutional or engineering controls to eliminate the potential exposure to petroleum products’ chemicals of concern to humans or the environment. Use of such controls must have prior department approval, and institutional controls may not be acquired with moneys from the fund other than the costs associated with a professional land survey or a specific purpose survey, if such is needed, and costs associated with obtaining a title report and recording fees. When institutional or engineering controls are implemented to control exposure, the removal of such controls must have prior department approval and must be accompanied immediately by the resumption of active cleanup or other approved controls unless cleanup target levels pursuant to this paragraph have been achieved.

5. The additive effects of the petroleum products’ chemicals of concern. The synergistic effects of petroleum products’ chemicals of concern must also be considered when the scientific data becomes available.

6. Individual site characteristics which must include, but not be limited to, the current and projected use of the affected groundwater in the vicinity of the site, current and projected land uses of the area affected by the contamination, the exposed population, the degree and extent of contamination, the rate of contaminant migration, the apparent or potential rate of contaminant degradation through natural attenuation processes, the location of the plume, and the potential for further migration in relation to site property boundaries.

7. Applicable state water quality standards.

a. Cleanup target levels for petroleum products’ chemicals of concern found in groundwater shall be the applicable state water quality standards. Where such standards do not exist, the cleanup target levels for groundwater shall be based on the minimum criteria specified in department rule. The department shall consider the following, as appropriate, in establishing the applicable minimum criteria: calculations using a lifetime cancer risk level of 1.0E-6; a hazard index of 1 or less; the best achievable detection limit; the naturally occurring background concentration; or nuisance, organoleptic, and aesthetic considerations.

b. Where surface waters are exposed to petroleum contaminated groundwater, the cleanup target levels for the petroleum products’ chemicals of concern shall be based on the surface water standards as established by department rule. The point of measuring compliance with the surface water standards shall be in the groundwater immediately adjacent to the surface water body.

8. Whether deviation from state water quality standards or from established criteria is appropriate. The department may issue a “No Further Action Order” based upon the degree to which the desired cleanup target level is achievable and can be reasonably and cost-effectively implemented within available technologies or engineering and institutional control strategies. Where a state water quality standard is applicable, a deviation may not result in the application of cleanup target levels more stringent than the standard. In determining whether it is appropriate to establish alternate cleanup target levels at a site, the department may consider the effectiveness of source removal that has been completed at the site and the practical likelihood of the use of low yield or poor quality groundwater; the use of groundwater near marine surface water bodies; the current and projected use of the affected groundwater in the vicinity of the site; or the use of groundwater in the immediate vicinity of the storage tank area, where it has been demonstrated that the groundwater contamination is not migrating away from such localized source, if the public health, safety, and welfare, water resources, and the environment are adequately protected.

9. Appropriate cleanup target levels for soils.

a. In establishing soil cleanup target levels for human exposure to petroleum products’ chemicals of concern found in soils from the land surface to 2 feet below land surface, the department shall consider the following, as appropriate: calculations using a lifetime cancer risk level of 1.0E-6; a hazard index of 1 or less; the best achievable detection limit; or the naturally occurring background concentration.

b. Leachability-based soil target levels shall be based on protection of the groundwater cleanup target levels or the alternate cleanup target levels for groundwater established pursuant to this paragraph, as appropriate. Source removal and other cost-effective alternatives that are technologically feasible shall be considered in achieving the leachability soil target levels established by the department. The leachability goals do not apply if the department determines, based upon individual site characteristics, that petroleum products’ chemicals of concern will not leach into the groundwater at levels which pose a threat to public health, safety, and welfare, water resources, or the environment.

This paragraph does not restrict the department from temporarily postponing completion of any site rehabilitation program for which funds are being expended whenever such postponement is necessary in order to make funds available for rehabilitation of a contamination site with a higher priority status.

(c) The department shall require source removal, if warranted and cost-effective, at each site eligible for restoration funding from the fund.

1. Funding for free product recovery may be provided in advance of the order established by the priority ranking system under paragraph (a) for site cleanup activities. However, a separate prioritization for free product recovery shall be established consistent with paragraph (a). No more than $5 million shall be encumbered from the fund in any fiscal year for free product recovery conducted in advance of the priority order under paragraph (a) established for site cleanup activities.

2. Once free product removal and other source removal identified in this paragraph are completed at a site, and notwithstanding the order established by the priority ranking system under paragraph (a) for site cleanup activities, the department may reevaluate the site to determine the degree of active cleanup needed to continue site rehabilitation. Further, the department shall determine whether the reevaluated site qualifies for natural attenuation monitoring, long-term natural attenuation monitoring, or no further action. If additional site rehabilitation is necessary to reach no further action status, the site rehabilitation shall be conducted in the order established by the priority ranking system under paragraph (a). The department shall use natural attenuation monitoring strategies and, when cost-effective, transition sites eligible for restoration funding assistance to long-term natural attenuation monitoring where the plume is shrinking or stable and confined to the source property boundaries and the petroleum products’ chemicals of concern meet the natural attenuation default concentrations, as defined by department rule. If the plume migrates beyond the source property boundaries, natural attenuation monitoring may be conducted pursuant to department rule, or if the site no longer qualifies for natural attenuation monitoring, active remediation may be resumed. For long-term natural attenuation monitoring, if the petroleum products’ chemicals of concern increase or are not significantly reduced after 42 months of monitoring, or if the plume migrates beyond the property boundaries, active remediation shall be resumed as necessary. For sites undergoing active remediation, the department shall evaluate the cost of natural attenuation monitoring to ensure that site mobilizations are performed in a cost-effective manner. Sites that are not eligible for state restoration funding may transition to long-term natural attenuation monitoring using the criteria in this subparagraph. This subparagraph does not preclude a site from pursuing a “No Further Action” order with conditions.

3. The department shall evaluate whether higher natural attenuation default concentrations for natural attenuation monitoring or long-term natural attenuation monitoring are cost-effective and would adequately protect the public health, safety, and welfare, water resources, and the environment. The department shall also evaluate site-specific characteristics that would allow for higher natural attenuation or long-term natural attenuation concentration levels.

4. A local government may not deny a building permit based solely on the presence of petroleum contamination for any construction, repairs, or renovations performed in conjunction with tank upgrade activities to an existing retail fuel facility if the facility was fully operational before the building permit was requested and if the construction, repair, or renovation is performed by a licensed contractor. All building permits and any construction, repairs, or renovations performed in conjunction with such permits must comply with the applicable provisions of chapters 489 and 553.

(6) CONTRACTING AND CONTRACTOR SELECTION REQUIREMENTS.—

(a) Site rehabilitation work on sites which are eligible for state-funded cleanup from the fund pursuant to this section and ss. 376.305(6), 376.3072, and 376.3073 may only be funded pursuant to this section. A facility operator shall abate the source of discharge for a new release that occurred after March 29, 1995. If free product is present, the operator shall notify the department, and the department may direct the removal of the free product. The department shall grant approval to continue site rehabilitation pursuant to this section.

(b) When contracting for site rehabilitation activities performed under the Petroleum Restoration Program, the department shall comply with competitive procurement requirements provided in chapter 287 or rules adopted under this section or s. 287.0595.

(c) Each contractor performing site assessment and remediation activities for state-funded sites under this section shall certify to the department that the contractor meets all certification and license requirements imposed by law. Each contractor shall certify to the department that the contractor meets the following minimum qualifications:

1. Complies with applicable Occupational Safety and Health Administration regulations.

2. Maintains workers’ compensation insurance for employees as required by the Florida Workers’ Compensation Law.

3. Maintains comprehensive general liability and comprehensive automobile liability insurance with minimum limits of at least $1 million per occurrence and $1 million annual aggregate to pay claims for damage for personal injury, including accidental death, as well as claims for property damage that may arise from performance of work under the program, which insurance designates the state as an additional insured party.

4. Maintains professional liability insurance of at least $1 million per occurrence and $1 million annual aggregate.

5. Has the capacity to perform or directly supervise the majority of the rehabilitation work at a site pursuant to s. 489.113(9).

(d) The department rules implementing this section must specify that only qualified vendors may submit responses on a competitive solicitation. The department rules must also include procedures for the rejection of vendors not meeting the minimum qualifications on the opening of a competitive solicitation and requirements for a vendor to maintain its qualifications in order to enter contracts or perform rehabilitation work.

(e) A contractor that performs services pursuant to this subsection may file invoices for payment with the department for the services described in the approved contract. The invoices for payment must be submitted to the department on forms provided by the department, together with evidence documenting that activities were conducted or completed pursuant to the approved contract. If there are sufficient unencumbered funds available in the fund which have been appropriated for expenditure by the Legislature, and if all of the terms of the approved contract have been met, invoices for payment must be paid pursuant to s. 215.422. After a contractor has submitted its invoices to the department, and before payment is made, the contractor may assign its right to payment to another person without recourse of the assignee or assignor to the state. In such cases, the assignee must be paid pursuant to s. 215.422. Prior notice of the assignment and assignment information must be made to the department and must be signed and notarized by the assigning party.

(f) The contractor shall submit an invoice to the department within 30 days after the date of the department’s written acceptance of each interim deliverable or written approval of the final deliverable specified in the approved contract.

(g) The department shall make payments based on the terms of an approved contract for site rehabilitation work. The department may, based on its experience and the past performance and concerns regarding a contractor, retain up to 25 percent of the contracted amount or use performance bonds to ensure performance. The amount of retainage and the amount of performance bonds, as well as the terms and conditions for such, must be included in the approved contract.

(h) The contractor or the person to which the contractor has assigned its right to payment pursuant to paragraph (e) shall make prompt payment to subcontractors and suppliers for their costs associated with an approved contract pursuant to s. 287.0585(1).

(i) The exemption under s. 287.0585(2) does not apply to payments associated with an approved contract.

(j) The department may withhold payment if the validity or accuracy of a contractor’s invoices or supporting documents is in question.

(k) This section does not authorize payment to a person for costs of contaminated soil treatment or disposal that does not meet the applicable rules of this state for such treatment or disposal, including all general permitting, state air emission standards, monitoring, sampling, and reporting rules more specifically described in department rules.

(l) The department shall terminate or suspend a contractor’s eligibility for participation in the program if the contractor fails to perform its contractual duties for site rehabilitation program tasks.

(m) A site owner or operator, or his or her designee, may not receive any remuneration, in cash or in kind, directly or indirectly, from a rehabilitation contractor performing site cleanup activities pursuant to this section.

(7) FUNDING.—The Inland Protection Trust Fund shall be funded as follows:

(a) All excise taxes levied, collected, and credited to the fund in accordance with ss. 206.9935(3) and 206.9945(1)(c).

(b) All penalties, judgments, recoveries, reimbursements, and other fees and charges credited to the fund pursuant to subsection (3).

(8) DEPARTMENTAL DUTY TO SEEK RECOVERY AND REIMBURSEMENT.—

(a) Except as provided in subsection (10) and as otherwise provided by law, the department shall recover to the use of the fund from a person or persons at any time causing or having caused the discharge or from the Federal Government, jointly and severally, all sums owed or expended from the fund pursuant to s. 376.308, except that the department may decline to pursue such recovery if it finds the amount involved too small or the likelihood of recovery too uncertain. Sums recovered as a result of damage due to a discharge related to the storage of petroleum or petroleum products or other similar disaster shall be apportioned between the fund and the General Revenue Fund so as to repay the full costs to the General Revenue Fund of sums disbursed therefrom as a result of such disaster. A request for reimbursement to the fund for such costs, if not paid within 30 days after demand, shall be turned over to the department for collection.

(b) Except as provided in subsection (10) and as otherwise provided by law, it is the duty of the department in administering the fund diligently to pursue the reimbursement to the fund of any sum expended from the fund for cleanup and abatement pursuant to this section or s. 376.3073, unless the department finds the amount involved too small or the likelihood of recovery too uncertain. For the purposes of s. 95.11, the limitation period within which to institute an action to recover such sums shall begin on the last date on which such sums were expended and not the date on which the discharge occurred.

(c)1. The department may perform financial and technical audits in order to verify site restoration costs and ensure compliance with this chapter. The department shall seek recovery of any overpayment based on the findings of the audits. The department must begin an audit within 5 years after the date of payment for costs incurred at a facility, except in cases where the department alleges specific facts indicating fraud.

2. Upon determination by the department that any portion of costs that have been paid from the fund is disallowed, the department shall provide written notice to the recipient of the payment specifying the allegations of fact that justify the department’s proposed action and ordering repayment of disallowed costs within 60 days after receipt of such notice.

3. If the recipient does not make payment to the department within 60 days after receipt of such notice, the department shall seek recovery in a court of competent jurisdiction to recover the overpayment, unless the department finds the amount involved too small or the likelihood of recovery too uncertain.

4. In addition to the amount of the overpayment, the recipient is liable to the department for interest of 1 percent per month or the prime rate, whichever is less, on the amount of the overpayment from the date of the overpayment by the department until the recipient satisfies the department’s request for repayment pursuant to this paragraph. The accrual of interest shall be tolled during the pendency of any litigation.

(d) Claims that accrued under former reimbursement or preapproval programs are expressly preserved.

(e) If the department initiates an enforcement action to clean up a contaminated site and determines that the responsible party cannot financially undertake complete restoration of the contaminated site, that the current property owner was not responsible for the discharge when the contamination first occurred, or that the state’s interest can best be served by conducting cleanup, the department may enter into an agreement with the responsible party or property owner whereby the department agrees to conduct site rehabilitation and the responsible party or property owner agrees to pay for the portion of the cleanup costs that are within such party’s or owner’s financial capabilities as determined by the department, taking into consideration the party’s or owner’s net worth and the economic impact on the party or owner.

2(9) INVESTMENTS; INTEREST.—Moneys in the fund which are not needed currently to meet the obligations of the department in the exercise of its responsibilities under this section and s. 376.3073 shall be deposited with the Chief Financial Officer to the credit of the fund and may be invested in such manner as provided by law. The interest received on such investment shall be credited to the fund. Any provisions of law to the contrary notwithstanding, such interest may be freely transferred between the trust fund and the Water Quality Assurance Trust Fund in the discretion of the department or as authorized in the General Appropriations Act.

(10) EARLY DETECTION INCENTIVE PROGRAM.—To encourage early detection, reporting, and cleanup of contamination from leaking petroleum storage systems, the department shall, within the guidelines established in this subsection, conduct an incentive program which provides for a 30-month grace period ending on December 31, 1988.

(a) The department shall establish reasonable requirements for the written reporting of petroleum contamination incidents and shall distribute forms to registrants under s. 376.303(1)(b) and to other interested parties upon request to be used for such purpose. Until such forms are available for distribution, the department shall take reports of such incidents, however made, but shall notify any person making such a report that a complete written report of the incident will be required by the department at a later time, the form for which will be provided by the department.

(b) When reporting forms become available for distribution, all sites involving incidents of contamination from petroleum storage systems initially reported to the department at any time from midnight on June 30, 1986, to midnight on December 31, 1988, shall be qualified sites if a complete written report is filed with respect thereto within a reasonable time. Subject to the delays which may occur as a result of the prioritization of sites under paragraph (5)(a) for any qualified site, costs for activities described in paragraphs (4)(a)-(e) shall be absorbed at the expense of the fund, without recourse to reimbursement or recovery, with the following exceptions:

1. This subsection does not apply to a site where the department has been denied site access to implement this section.

2. This subsection does not authorize or require reimbursement from the fund for costs expended before the beginning of the grace period.

3.a. Upon discovery by the department that the owner or operator of a petroleum storage system has been grossly negligent in the maintenance of such petroleum storage system; has, with willful intent to conceal the existence of a serious discharge, falsified inventory or reconciliation records maintained with respect to the site at which such system is located; or has intentionally damaged such petroleum storage system, the site at which such system is located shall be ineligible for participation in the incentive program and the owner shall be liable for all costs due to discharges from petroleum storage systems at that site, any other provisions of chapter 86-159, Laws of Florida, to the contrary notwithstanding. For the purposes of this paragraph, willful failure to maintain inventory and reconciliation records, willful failure to make monthly monitoring system checks where such systems are in place, and failure to meet monitoring and retrofitting requirements within the schedules established under chapter 62-761, Florida Administrative Code, or violation of similar rules adopted by the department under this chapter, constitutes gross negligence in the maintenance of a petroleum storage system.

b. The department shall redetermine the eligibility of petroleum storage systems for which a timely Early Detection Incentive Program application was filed, but which were deemed ineligible by the department, under the following conditions:

(I) The owner or operator, on or before March 31, 1991, shall submit, in writing, notification that the storage system is now in compliance with department rules adopted pursuant to s. 376.303, and which requests the department to reevaluate the storage system eligibility; and

(II) The department verifies the storage system compliance based on a compliance inspection.

A site may be determined eligible by the department for good cause shown, including, but not limited to, demonstration by the owner or operator that to achieve compliance would cause an increase in the potential for the spread of the contamination.

c. Redetermination of eligibility pursuant to sub-subparagraph b. shall not be available to:

(I) Petroleum storage systems owned or operated by the Federal Government.

(II) Facilities that denied site access to the department.

(III) Facilities where a discharge was intentionally concealed.

(IV) Facilities that were denied eligibility due to:

(A) Absence of contamination, unless any such facility subsequently establishes that contamination did exist at that facility on or before December 31, 1988.

(B) Contamination from substances that were not petroleum or a petroleum product.

(C) Contamination that was not from a petroleum storage system.

d. Applicants who demonstrate compliance for a site pursuant to sub-subparagraph b. are eligible for the Early Detection Incentive Program and site rehabilitation funding pursuant to subsections (5) and (6).

If, in order to avoid prolonged delay, the department in its discretion deems it necessary to expend sums from the fund to cover ineligible sites or costs as set forth in this paragraph, the department may do so and seek recovery and reimbursement therefor in the same manner and pursuant to the same procedures established for recovery and reimbursement of sums otherwise owed to or expended from the fund.

(c) A report of a discharge made to the department by a person pursuant to this subsection or rules adopted pursuant to this subsection may not be used directly as evidence of liability for such discharge in any civil or criminal trial arising out of the discharge.

(d) This subsection does not apply to petroleum storage systems owned or operated by the Federal Government.

(11) VIOLATIONS; PENALTY.—A person may not:

(a) Falsify inventory or reconciliation records maintained in compliance with chapters 62-761 and 62-762, Florida Administrative Code, with willful intent to conceal the existence of a serious leak; or

(b) Intentionally damage a petroleum storage system.

A person convicted of such a violation is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(12) SITE CLEANUP.—

(a) Voluntary cleanup.—This section does not prohibit a person from conducting site rehabilitation through his or her own personnel or through responsible response action contractors or subcontractors when such person is not seeking site rehabilitation funding from the fund. Such voluntary cleanups must meet all applicable environmental standards.

(b) Low-scored site initiative.—Notwithstanding subsections (5) and (6), a site with a priority ranking score of 29 points or less may voluntarily participate in the low-scored site initiative regardless of whether the site is eligible for state restoration funding.

1. To participate in the low-scored site initiative, the property owner, or a responsible party who provides evidence of authorization from the property owner, must submit a “No Further Action” proposal and affirmatively demonstrate that the conditions imposed under subparagraph 4. are met.

2. Upon affirmative demonstration that the conditions imposed under subparagraph 4. are met, the department shall issue a site rehabilitation completion order incorporating the “No Further Action” proposal submitted by the property owner or the responsible party, who must provide evidence of authorization from the property owner. If no contamination is detected, the department may issue a site rehabilitation completion order.

3. Sites that are eligible for state restoration funding may receive payment of costs for the low-scored site initiative as follows:

a. A property owner, or a responsible party who provides evidence of authorization from the property owner, may submit an assessment and limited remediation plan designed to affirmatively demonstrate that the site meets the conditions imposed under subparagraph 4. Notwithstanding the priority ranking score of the site, the department may approve the cost of the assessment and limited remediation, including up to 12 months of groundwater monitoring and 12 months of limited remediation activities in one or more task assignments or modifications thereof, not to exceed the threshold amount provided in s. 287.017 for CATEGORY TWO, for each site where the department has determined that the assessment and limited remediation, if applicable, will likely result in a determination of “No Further Action.” The department may not pay the costs associated with the establishment of institutional or engineering controls other than the costs associated with a professional land survey or a specific purpose survey, if such is needed, and the costs associated with obtaining a title report and paying recording fees.

b. After the approval of initial site assessment results provided pursuant to state funding under sub-subparagraph a., the department may approve an additional amount not to exceed the threshold amount provided in s. 287.017 for CATEGORY TWO for limited remediation needed to achieve a determination of “No Further Action.”

c. The assessment and limited remediation work shall be completed no later than 15 months after the department authorizes the start of a state-funded, low-score site initiative task. If groundwater monitoring is required after the assessment and limited remediation in order to satisfy the conditions under subparagraph 4., the department may authorize an additional 12 months to complete the monitoring.

d. No more than $15 million for the low-scored site initiative may be encumbered from the fund in any fiscal year. Funds shall be made available on a first-come, first-served basis and shall be limited to 10 sites in each fiscal year for each property owner or each responsible party who provides evidence of authorization from the property owner.

e. Program deductibles, copayments, and the limited contamination assessment report requirements under paragraph (13)(d) do not apply to expenditures under this paragraph.

4. The department shall issue an order incorporating the “No Further Action” proposal submitted by a property owner or a responsible party who provides evidence of authorization from the property owner upon affirmative demonstration that all of the following conditions are met:

a. Soil saturated with petroleum or petroleum products, or soil that causes a total corrected hydrocarbon measurement of 500 parts per million or higher for the Gasoline Analytical Group or 50 parts per million or higher for the Kerosene Analytical Group, as defined by department rule, does not exist onsite as a result of a release of petroleum products.

b. A minimum of 12 months of groundwater monitoring indicates that the plume is shrinking or stable.

c. The release of petroleum products at the site does not adversely affect adjacent surface waters, including their effects on human health and the environment.

d. The area containing the petroleum products’ chemicals of concern:

(I) Is confined to the source property boundaries of the real property on which the discharge originated, unless the property owner has requested or authorized a more limited area in the “No Further Action” proposal submitted under this subsection; or

(II) Has migrated from the source property onto or beneath a transportation facility as defined 3in s. 334.03(30) for which the department has approved, and the governmental entity owning the transportation facility has agreed to institutional controls as defined in 4s. 376.301(22). This sub-sub-subparagraph does not, however, impose any legal liability on the transportation facility owner, obligate such owner to engage in remediation, or waive such owner’s right to recover costs for damages.

e. The groundwater contamination containing the petroleum products’ chemicals of concern is not a threat to any permitted potable water supply well.

f. Soils onsite found between land surface and 2 feet below land surface which are subject to human exposure meet the soil cleanup target levels established in subparagraph (5)(b)9., or human exposure is limited by appropriate institutional or engineering controls.

Issuance of a site rehabilitation completion order under this paragraph acknowledges that minimal contamination exists onsite and that such contamination is not a threat to the public health, safety, or welfare; water resources; or the environment. Pursuant to subsection (4), the issuance of the site rehabilitation completion order, with or without conditions, does not alter eligibility for state-funded rehabilitation that would otherwise be applicable under this section.

(13) PETROLEUM CLEANUP PARTICIPATION PROGRAM.—To encourage detection, reporting, and cleanup of contamination caused by discharges of petroleum or petroleum products, the department shall, within the guidelines established in this subsection, implement a cost-sharing cleanup program to provide rehabilitation funding assistance for all property contaminated by discharges of petroleum or petroleum products from a petroleum storage system occurring before January 1, 1995, subject to a copayment provided for in a Petroleum Cleanup Participation Program site rehabilitation agreement. Eligibility is subject to an annual appropriation from the fund. Additionally, funding for eligible sites is contingent upon annual appropriation in subsequent years. Such continued state funding is not an entitlement or a vested right under this subsection. Eligibility shall be determined in the program, notwithstanding any other provision of law, consent order, order, judgment, or ordinance to the contrary.

(a)1. The department shall accept any discharge reporting form received before January 1, 1995, as an application for this program, and the facility owner or operator need not reapply.

2. Regardless of whether ownership has changed, owners or operators of property that is contaminated by petroleum or petroleum products from a petroleum storage system may apply for such program by filing a written report of the contamination incident, including evidence that such incident occurred before January 1, 1995, with the department. Incidents of petroleum contamination discovered after December 31, 1994, at sites which have not stored petroleum or petroleum products for consumption, use, or sale after such date shall be presumed to have occurred before January 1, 1995. An operator’s filed report shall be an application of the owner for all purposes.

(b) Subject to annual appropriation from the fund, sites meeting the criteria of this subsection are eligible for up to $400,000 of site rehabilitation funding assistance in priority order pursuant to subsections (5) and (6). Sites meeting the criteria of this subsection for which a site rehabilitation completion order was issued before June 1, 2008, do not qualify for the 2008 increase in site rehabilitation funding assistance and are bound by the pre-June 1, 2008, limits. Sites meeting the criteria of this subsection for which a site rehabilitation completion order was not issued before June 1, 2008, regardless of whether they have previously transitioned to nonstate-funded cleanup status, may continue state-funded cleanup pursuant to this section until a site rehabilitation completion order is issued or the increased site rehabilitation funding assistance limit is reached, whichever occurs first. The department may not pay expenses incurred beyond the scope of an approved contract.

(c) The department may also approve supplemental funding of up to $100,000 for additional remediation and monitoring if such remediation and monitoring is necessary to achieve a determination of “No Further Action.”

(d) Upon notification by the department that rehabilitation funding assistance is available for the site pursuant to subsections (5) and (6), the property owner, operator, or person otherwise responsible for site rehabilitation shall provide the department with a limited contamination assessment report and shall enter into a Petroleum Cleanup Participation Program site rehabilitation agreement with the department. The agreement must provide for a 25-percent copayment by the owner, operator, or person otherwise responsible for conducting site rehabilitation. The owner, operator, or person otherwise responsible for conducting site rehabilitation shall adequately demonstrate the ability to meet the copayment obligation. The limited contamination assessment report and the copayment costs may be reduced or eliminated if the owner and all operators responsible for restoration under s. 376.308 demonstrate that they cannot financially comply with the copayment and limited contamination assessment report requirements. The department shall take into consideration the owner’s and operator’s net worth in making the determination of financial ability. In the event the department and the owner, operator, or person otherwise responsible for site rehabilitation cannot complete negotiation of the cost-sharing agreement within 120 days after beginning negotiations, the department shall terminate negotiations and the site shall be ineligible for state funding under this subsection and all liability protections provided for in this subsection shall be revoked.

(e) A report of a discharge made to the department by a person pursuant to this subsection or any rules adopted pursuant to this subsection may not be used directly as evidence of liability for such discharge in any civil or criminal trial arising out of the discharge.

(f) This subsection does not preclude the department from pursuing penalties under s. 403.141 for violations of any law or any rule, order, permit, registration, or certification adopted or issued by the department pursuant to its lawful authority.

(g) Upon the filing of a discharge reporting form under paragraph (a), the department or local government may not pursue any judicial or enforcement action to compel rehabilitation of the discharge. This paragraph does not prevent any such action with respect to discharges determined ineligible under this subsection or to sites for which rehabilitation funding assistance is available pursuant to subsections (5) and (6).

(h) The following are excluded from participation in the program:

1. Sites at which the department has been denied reasonable site access to implement this section.

2. Sites that were active facilities when owned or operated by the Federal Government.

3. Sites that are identified by the United States Environmental Protection Agency to be on, or which qualify for listing on, the National Priorities List under Superfund. This exception does not apply to those sites for which eligibility has been requested or granted as of the effective date of this act under the Early Detection Incentive Program established pursuant to s. 15, chapter 86-159, Laws of Florida.

4. Sites for which contamination is covered under the Early Detection Incentive Program, the Abandoned Tank Restoration Program, or the Petroleum Liability and Restoration Insurance Program, in which case site rehabilitation funding assistance shall continue under the respective program.

(14) LEGISLATIVE APPROVAL AND AUTHORIZATION.—Before the department enters into a service contract with the Inland Protection Financing Corporation which includes payments by the department to support any existing or planned note, bond, certificate of indebtedness, or other obligation or evidence of indebtedness of the corporation pursuant to s. 376.3075, the Legislature, by law, must specifically authorize the department to enter into such a contract. The corporation may issue bonds in an amount not to exceed $104 million, with a term up to 15 years, and annual payments not in excess of $10.4 million. The department may enter into a service contract in conjunction with the issuance of such bonds which provides for annual payments for debt service payments or other amounts payable with respect to bonds, plus any administrative expenses of the corporation to finance the rehabilitation of petroleum contamination sites pursuant to ss. 376.30-376.317.

History.—ss. 15, 16, ch. 86-159; s. 3, ch. 87-374; s. 2, ch. 88-331; s. 4, ch. 89-188; s. 10, ch. 90-98; s. 81, ch. 90-132; s. 15, ch. 91-305; s. 5, ch. 91-429; s. 7, ch. 92-30; s. 67, ch. 93-207; s. 301, ch. 94-356; s. 1017, ch. 95-148; s. 15, ch. 95-396; s. 134, ch. 95-417; s. 5, ch. 96-277; s. 105, ch. 96-410; s. 14, ch. 97-277; s. 69, ch. 99-8; s. 177, ch. 99-13; s. 1, ch. 99-376; s. 8, ch. 2000-211; s. 392, ch. 2003-261; ss. 29, 54, ch. 2005-71; s. 1, ch. 2005-180; s. 62, ch. 2007-5; s. 1, ch. 2008-127; s. 44, ch. 2008-153; s. 3, ch. 2009-68; s. 31, ch. 2009-82; ss. 1, 3, ch. 2010-278; HJR 7-A, 2010 Special Session A; s. 19, ch. 2012-88; s. 9, ch. 2012-205; s. 61, ch. 2013-15; s. 2, ch. 2014-151; s. 49, ch. 2015-222; ss. 92, 93, 95, 126, ch. 2016-62; s. 9, ch. 2016-184.

1Note.—

A. Section 95, ch. 2016-62, amended paragraph (4)(q) “[i]n order to implement Specific Appropriation 1671 of the 2016-2017 General Appropriations Act.”

B. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 9, ch. 2016-184, amended paragraph (4)(q) to strike the existing repeal language and did not add a future repeal; s. 95, ch. 2016-62, amended paragraph (4)(q) solely to add a future repeal; that language is not published here pursuant to s. 126, ch. 2016-62.

2Note.—

A. Section 92, ch. 2016-62, amended subsection (9) “[i]n order to implement Specific Appropriation 1597A of the 2016-2017 General Appropriations Act.”

B. Section 93, ch. 2016-62, provides that “[t]he amendment made by this act to s. 376.3071(9), Florida Statutes, expires July 1, 2017, and the text of that subsection shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, subsection (9), as amended by s. 93, ch. 2016-62, will read:

(9) INVESTMENTS; INTEREST.—Moneys in the fund which are not needed currently to meet the obligations of the department in the exercise of its responsibilities under this section and s. 376.3073 shall be deposited with the Chief Financial Officer to the credit of the fund and may be invested in such manner as provided by law. The interest received on such investment shall be credited to the fund. Any provisions of law to the contrary notwithstanding, such interest may be freely transferred between the trust fund and the Water Quality Assurance Trust Fund in the discretion of the department.

3Note.—The word “in” was inserted by the editors.

4Note.—Substituted by the editors for a reference to s. 376.301(21). Section 1, ch. 2016-184, redesignated s. 376.301(21), which defines “institutional controls,” as subsection (22).



376.30713 - Advanced cleanup.

376.30713 Advanced cleanup.—

(1) In addition to the legislative findings provided in s. 376.3071, the Legislature finds and declares:

(a) That the inability to conduct site rehabilitation in advance of a site’s priority ranking pursuant to s. 376.3071(5)(a) may substantially impede or prohibit property transactions or the proper completion of public works projects.

(b) While the first priority of the state is to provide for protection of the public health, safety, and welfare, water resources, and the environment, the viability of commerce is of equal importance to the state.

(c) It is in the public interest and of substantial economic benefit to the state to provide an opportunity for site rehabilitation to be conducted on a limited basis at contaminated sites, in advance of the site’s priority ranking, to facilitate property transactions or public works projects.

(d) It is appropriate for a person who is responsible for site rehabilitation to share the costs associated with managing and conducting advanced cleanup, to facilitate the opportunity for advanced cleanup, and to mitigate the additional costs that will be incurred by the state in conducting site rehabilitation in advance of the site’s priority ranking. Such cost sharing will result in more contaminated sites being cleaned up and greater environmental benefits to the state. This section is only available for sites eligible for restoration funding under EDI, ATRP, or PLRIP. This section is available for discharges eligible for restoration funding under the petroleum cleanup participation program for the state’s cost share of site rehabilitation. Applications must include a cost-sharing commitment for this section in addition to the 25-percent-copayment requirement of the petroleum cleanup participation program. This section is not available for any discharge under a petroleum cleanup participation program where the 25-percent-copayment requirement of the petroleum cleanup participation program has been reduced or eliminated pursuant to s. 376.3071(13)(d).

(2) The department may approve an application for advanced cleanup at eligible sites, notwithstanding the site’s priority ranking established pursuant to s. 376.3071(5)(a), pursuant to this section. Only the facility owner or operator or the person otherwise responsible for site rehabilitation qualifies as an applicant under this section.

(a) Advanced cleanup applications may be submitted between May 1 and June 30 and between November 1 and December 31 of each fiscal year. Applications submitted between May 1 and June 30 shall be for the fiscal year beginning July 1. An application must consist of:

1. A commitment to pay 25 percent or more of the total cleanup cost deemed recoverable under this section along with proof of the ability to pay the cost share. The department shall determine whether the cost savings demonstration is acceptable. Such determination is not subject to chapter 120.

a. Applications for the aggregate cleanup of five or more sites may be submitted in one of two formats to meet the cost-share requirement:

(I) For an aggregate application proposing that the department enter into a performance-based contract, 1the applicant may use a commitment to pay, a demonstrated cost savings to the department, or both to meet the requirement.

(II) For an aggregate application relying on a demonstrated cost savings to the department, the applicant shall, in conjunction with the proposed agency term contractor, establish and provide in the application the percentage of cost savings in the aggregate that is being provided to the department for cleanup of the sites under the application compared to the cost of cleanup of those same sites using the current rates provided to the department by the proposed agency term contractor.

b. Applications for the cleanup of individual sites may be submitted in one of two formats to meet the cost-share requirement:

(I) For an individual application proposing that the department enter into a performance-based contract, 1the applicant may use a commitment to pay, a demonstrated cost savings to the department, or both to meet the requirement.

(II) For an individual application relying on a demonstrated cost savings to the department, the applicant shall, in conjunction with the proposed agency term contractor, establish and provide in the application a 25-percent cost savings to the department for cleanup of the site under the application compared to the cost of cleanup of the same site using the current rates provided to the department by the proposed agency term contractor.

2. A nonrefundable review fee of $250 to cover the administrative costs associated with the department’s review of the application.

3. A limited contamination assessment report.

4. A proposed course of action.

5. A department site access agreement, or similar agreements approved by the department that do not violate state law, entered into with the property owner or owners, as applicable, and evidence of authorization from such owner or owners for petroleum site rehabilitation program tasks consistent with the proposed course of action where the applicant is not the property owner for any of the sites contained in the application.

The limited contamination assessment report must be sufficient to support the proposed course of action and to estimate the cost of the proposed course of action. Costs incurred related to conducting the limited contamination assessment report are not refundable from the Inland Protection Trust Fund. Site eligibility under this subsection or any other provision of this section is not an entitlement to advanced cleanup or continued restoration funding. The applicant shall certify to the department that the applicant has the prerequisite authority to enter into an advanced cleanup contract with the department. The certification must be submitted with the application.

(b) The department shall rank the applications based on the percentage of cost-sharing commitment proposed by the applicant, with the highest ranking given to the applicant who proposes the highest percentage of cost sharing. If the department receives applications that propose identical cost-sharing commitments and that exceed the funds available to commit to all such proposals during the advanced cleanup application period, the department shall proceed to rerank those applicants. Those applicants submitting identical cost-sharing proposals that exceed funding availability must be so notified by the department and offered the opportunity to raise their individual cost-share commitments, in a period specified in the notice. At the close of the period, the department shall proceed to rerank the applications pursuant to this paragraph.

(3)(a) Based on the ranking established under paragraph (2)(b), the department shall begin negotiation with such applicants. If the department and the applicant agree on the course of action, the department may enter into a contract with the applicant. The department may negotiate the terms and conditions of the contract.

(b) Advanced cleanup shall be conducted pursuant to s. 376.3071(5)(b) and (6) and rules adopted under ss. 287.0595 and 376.3071. If the terms of the advanced cleanup contract are not fulfilled, the applicant forfeits any right to future payment for any site rehabilitation work conducted under the contract.

(c) The department’s decision not to enter into an advanced cleanup contract with the applicant is not subject to chapter 120. If the department cannot complete negotiation of the course of action and the terms of the contract within 60 days after beginning negotiations, the department shall terminate negotiations with that applicant.

(4) The department may enter into contracts for a total of up to $25 million of advanced cleanup work in each fiscal year. However, a facility or an applicant who bundles multiple sites as specified in subparagraph (2)(a)1. may not be approved for more than $5 million of cleanup activity in each fiscal year. A property owner or responsible party may enter into a voluntary cost-share agreement in which the property owner or responsible party commits to bundle multiple sites and lists the facilities that will be included in those future bundles. The facilities listed are not subject to agency term contractor assignment pursuant to department rule. The department reserves the right to terminate or amend the voluntary cost-share agreement for any identified site under the voluntary cost-share agreement if the property owner or responsible party fails to submit an application to bundle any site, not already covered by an advance cleanup contract, under such voluntary cost-share agreement within a subsequent open application period during which it is eligible to participate. For the purposes of this section, the term “facility” includes, but is not limited to, multiple site facilities such as airports, port facilities, and terminal facilities even though such enterprises may be treated as separate facilities for other purposes under this chapter.

(5) All funds collected by the department pursuant to this section shall be deposited into the Inland Protection Trust Fund to be used as provided in this section.

History.—s. 7, ch. 96-277; ss. 3, 5, ch. 99-376; s. 12, ch. 2001-62; s. 2, ch. 2005-180; s. 71, ch. 2010-5; s. 86, ch. 2010-102; s. 15, ch. 2013-92; s. 4, ch. 2014-151; s. 10, ch. 2016-184.

1Note.—The words “the applicant” were inserted by the editors to improve clarity.



376.30714 - Site rehabilitation agreements.

376.30714 Site rehabilitation agreements.—

(1) In addition to the legislative findings provided in s. 376.3071, the Legislature finds and declares:

(a) The provisions of s. 376.3071(5)(a) have delayed cleanup of low-priority sites determined to be eligible for state funding under that section and ss. 376.305 and 376.3072.

(b) While compliance with the department’s rules pertaining to storage tank systems is expected to significantly diminish the occurrence and extent of discharges of petroleum products from petroleum storage systems, discharges from these systems and discharges at sites with existing contamination which have been determined to be eligible for state-funded cleanup may still occur. In some cases, it may be difficult to distinguish between discharges that have been determined to be eligible for state funding and those discharges reported after December 31, 1998, which are not eligible for state funding.

(c) Restoration coverage under s. 376.3072(2)(d) is no longer provided for discharges of petroleum products from petroleum storage systems that are reported to the department after December 31, 1998. This situation may result in discharges that are not eligible for state-funded cleanup occurring on sites with existing contamination determined to be eligible for state-funded cleanup.

(d) It is necessary for the discharger, and may be desirable for the department, to address the cleanup of discharges of petroleum products reported to the department after December 31, 1998, including discharges that occur at sites with existing contamination determined to be eligible under ss. 376.305, 376.3071, and 376.3072.

(e) It is appropriate for persons assuming responsibility for cleanup of such discharges occurring after December 31, 1998, at sites with existing contamination determined to be eligible for state-funded cleanup, to share the costs associated with managing and conducting cleanup of those discharges upon application to the department and in accordance with a priority established for such cleanup in a negotiated site rehabilitation agreement.

(2) For the purposes of this section only, the term:

(a) “Applicant” means a facility owner, operator, discharger, or entity who accepts responsibility for cleanup of a new discharge on a qualified site and who applies for and enters into a site rehabilitation agreement with the department. Application for or execution of the site rehabilitation agreement shall not constitute an admission of liability for the new discharge by the applicant.

(b) “Existing contamination” means contamination that has been determined by the department to be eligible for state-funded cleanup under s. 376.305, s. 376.3071, or s. 376.3072 prior to the new discharge.

(c) “New discharge” means a discharge of petroleum products reported after December 31, 1998, occurring at a site with existing contamination.

(d) “Qualified site” means a site with a new discharge and for which the applicant has entered into a site rehabilitation agreement with the department.

(3) Free product attributable to a new discharge shall be removed to the extent practicable and pursuant to department rules adopted pursuant to s. 376.3071(5) at the expense of the owner, operator, or other responsible party. Free product attributable to existing contamination shall be removed pursuant to s. 376.3071(5) and (6) and department rules adopted pursuant thereto.

(4) Beginning January 1, 1999, the department may negotiate and enter into site rehabilitation agreements with applicants at sites with eligible existing contamination at which a new discharge occurs. The site rehabilitation agreement must include, but is not limited to, allocation of the funding responsibilities of the department and the applicant for cleanup of the qualified site, establishment of a mechanism to guarantee the applicant’s commitment to pay its agreed amount of site rehabilitation as set forth in the agreement, and establishment of the priority in which cleanup of the qualified site will occur. Under such a negotiated site rehabilitation agreement, the applicant may not be responsible for more than the cleanup costs that are attributable to the new discharge. However, the payment of applicable deductibles, copayments, or other program eligibility requirements under ss. 376.305, 376.3071, and 376.3072 shall continue to apply to the existing contamination and must be accounted for in the negotiated site rehabilitation agreement. The department may, pursuant to this section, conduct additional assessment activities at the site.

(5)(a) Applications for such site rehabilitation agreements may be submitted to the department not later than 120 days after discovery of the new discharge, on forms and instructions provided by the department, and shall include, but not be limited to:

1. A limited contamination assessment report, which shall be sufficient to demonstrate the extent of the new discharge and which may include any other evidence relevant to establish the extent or volume of the new discharge, or the impact of the new discharge relative to the existing contamination, in order to allocate the appropriate funding responsibilities of the applicant and the department. The limited contamination assessment report shall be used as a basis for establishing the respective site rehabilitation funding responsibilities of the applicant and the department for the new discharge and the existing contamination and for establishing the priority in which cleanup of the new discharge and the existing contamination will occur, based on the provisions of s. 376.3071(5)(a) and taking into consideration the cost-effectiveness associated with the timing of site rehabilitation activities.

2. Certification by the applicant that the applicant has the prerequisite authority to enter into the site rehabilitation agreement.

(b) Any costs incurred by the applicant to comply with this subsection are not refundable from the Inland Protection Trust Fund.

(c) Only one application may be submitted for any new discharge under this section.

(d) The application forms and instructions, and the terms and conditions of the site rehabilitation agreement, except as set forth in subsection (6), shall not be subject to the provisions of chapter 120.

(6) In the event the department and the applicant are unable to agree on the apportionment of the funding responsibilities and on the establishment of priority of cleanup for a site otherwise qualified under this section, the provisions of ss. 120.569 and 120.57 shall apply. The administrative law judge shall, in making any determinations or recommendations about the apportionment of the funding responsibilities of the department and the applicant for the new discharge and the existing contamination, consider any admissible evidence relating to apportionment of the discharges.

(7) The following shall be excluded from participation under this section:

(a) New discharges from storage systems owned or operated by the Federal Government when the new discharge occurred.

(b) New discharges at facilities which failed to correct a violation cited at a previous compliance inspection and at which the failure to correct the violation contributed to or caused the new discharge.

(c) New discharges intentionally caused by the owner, operator, responsible party, or applicant.

(d) Sites at which the department has been denied site access.

(e) New discharges at sites that are identified by the United States Environmental Protection Agency to be on, or which qualify for listing on, the National Priorities List under Superfund. This exception does not apply to those sites for which eligibility has been requested or granted as of the effective date of this act under the Early Detection Incentive Program.

(f) New discharges at sites where the person or entity required to report the new discharge upon its discovery as required by department rule, or where the person or entity required to initiate free product recovery upon discovery as required by department rule, adopted pursuant to ss. 376.303 and 376.3071(5), failed to do so.

(8) If the department, at its discretion, determines that it is not able to complete negotiation of the agreement within 90 days after commencing negotiations, except as set forth in subsection (6), the department shall terminate negotiations with the applicant and the site shall receive no further consideration under this section. However, if the parties are negotiating in good faith and require additional time in which to continue negotiations, then the parties may mutually agree to continue negotiations.

(9) Site rehabilitation conducted at qualified sites shall be conducted pursuant to s. 376.3071(5)(b) and (6). If the terms of the agreement are not fulfilled by the applicant, the applicant forfeits the right to continued funding for site rehabilitation work under the agreement and is subject to enforcement action by the department or local government to compel cleanup of the new discharge.

(10) New discharges otherwise meeting the criteria of this section, or any site rehabilitation agreement made under this section, shall not constitute an independent entitlement to continued restoration funding or to cleanup of the existing contamination in advance of its previous priority order.

(11) Upon execution of the site rehabilitation agreement, retroactive to the date of discovery of the new discharge, the provisions of s. 376.308(5) shall extend to contamination covered by a site rehabilitation agreement as long as the applicant remains in compliance with the terms and conditions of the agreement. However, if state funding of any agreement entered into under this section is discontinued, the provisions of this subsection shall no longer apply to the new discharge. For purposes of chapter 95, a cause of action to compel cleanup of the new discharge or to compel payment of costs of the new discharge shall not accrue during the time that the site rehabilitation agreement is in effect.

(12) Nothing in this section shall be construed to preclude the department from pursuing penalties in accordance with ss. 376.303(1)(j) and 376.311 for violations of any law or any rule, order, permit, registration, or certification adopted or issued by the department pursuant to its lawful authority.

(13) The provisions of this section shall be retroactive to January 1, 1999, except as provided by subsection (11).

History.—s. 4, ch. 99-376; s. 6, ch. 2000-153; s. 7, ch. 2000-211; s. 8, ch. 2014-151.



376.30715 - Innocent victim petroleum storage system restoration.

376.30715 Innocent victim petroleum storage system restoration.—A contaminated site acquired by the current owner prior to July 1, 1990, which has ceased operating as a petroleum storage or retail business prior to January 1, 1985, is eligible for financial assistance pursuant to s. 376.305(6), notwithstanding s. 376.305(6)(a). For purposes of this section, the term “acquired” means the acquisition of title to the property; however, a subsequent transfer of the property to a spouse or child of the owner, a surviving spouse or child of the owner in trust or free of trust, a revocable trust created for the benefit of the settlor, or a corporate entity created by the owner to hold title to the site does not disqualify the site from financial assistance pursuant to s. 376.305(6), and applicants previously denied coverage may reapply. Eligible sites shall be ranked in accordance with s. 376.3071(5).

History.—ss. 28, 54, 55, ch. 2005-71; s. 4, ch. 2005-180; s. 1, ch. 2008-239; s. 10, ch. 2012-205.



376.30716 - Cleanup of certain sites.

376.30716 Cleanup of certain sites.—

(1) As used in this section, the term:

(a) “Exclusion zone” means the subsurface area within 10 feet of an underground storage tank, integral piping, and dispenser, and the area between the underground storage tank and dispenser.

(b) “Subsequently discovered discharge” means a discharge or suspected discharge that is discovered on or after July 1, 2005, at a site eligible for state funding under s. 376.305, s. 376.3071, or s. 376.3072.

(2) As noted in s. 376.30714, it may be difficult to distinguish between a discharge of petroleum products from a petroleum storage system which is eligible for state funding and a discharge reported after December 31, 1998, which is not eligible for state funding. Until the secondary containment upgrade of underground storage tanks, as required under rule 62-761, Florida Administrative Code, is complete at a site, a subsequently discovered discharge at the site is presumed to be part of the original discharge that qualifies for state funding. However, this presumption does not apply:

(a) If the department presents competent and substantial evidence demonstrating that the subsequently discovered discharge occurred from a source that is independent and separate from the discharge that qualifies for state funding.

(b) To a site where petroleum storage systems have been upgraded, prior to July 1, 2005, to secondary containment in accordance with rule 62-761, Florida Administrative Code.

(c) To a site having newly discovered free product outside the exclusion zone.

(d) To a site having an increase in the concentration of existing petroleum contamination outside the exclusion zone of 1,000 percent or greater.

(e) To a site for which the department has, by a current valid order, determined that the discharge that is eligible for state funding has been cleaned up or no further action is necessary.

(3) Section 376.30714 does not apply to a subsequently discovered discharge. The department shall not, as part of a closure report or assessment for a site that is eligible for state funding under s. 376.305, s. 376.3071, or s. 376.3072, require soil or groundwater sampling.

(4) Regardless of whether the presumption specified in subsection (2) applies, a facility owner or operator shall:

(a) Report all incidents or discharges in accordance with rules of the department.

(b) Provide to the department a copy of all test results of storage tank and piping tightness regardless of the results.

History.—s. 1, ch. 2006-104.



376.3072 - Florida Petroleum Liability and Restoration Insurance Program.

376.3072 Florida Petroleum Liability and Restoration Insurance Program.—

(1) There is hereby created the Florida Petroleum Liability and Restoration Insurance Program to be administered by the department. The program shall provide restoration funding assistance to facilities regulated by the department’s petroleum storage tank rules. To implement the program, the department may contract with an insurance company, a reinsurance company, or other insurance consultant to issue third-party liability policies that meet the federal financial responsibility requirements of 40 C.F.R. s. 280.97, subpart H.

(2)(a) An owner or operator of a petroleum storage system may become an insured in the restoration insurance program at a facility if:

1. A site at which an incident has occurred is eligible for restoration if the insured is a participant in the third-party liability insurance program or otherwise meets applicable financial responsibility requirements. After July 1, 1993, the insured must also provide the required excess insurance coverage or self-insurance for restoration to achieve the financial responsibility requirements of 40 C.F.R. s. 280.97, subpart H, not covered by paragraph (d).

2. A site which had a discharge reported before January 1, 1989, for which notice was given pursuant to s. 376.3071(10) and which is ineligible for the third-party liability insurance program solely due to that discharge is eligible for participation in the restoration program for an incident occurring on or after January 1, 1989, pursuant to subsection (3). Restoration funding for an eligible contaminated site will be provided without participation in the third-party liability insurance program until the site is restored as required by the department or until the department determines that the site does not require restoration.

3. Notwithstanding paragraph (b), a site where an application is filed with the department before January 1, 1995, where the owner is a small business under s. 288.703(6), a Florida College System institution with less than 2,500 FTE, a religious institution as defined by s. 212.08(7)(m), a charitable institution as defined by s. 212.08(7)(p), or a county or municipality with a population of less than 50,000, is eligible for up to $400,000 of eligible restoration costs, less a deductible of $10,000 for small businesses, eligible Florida College System institutions, and religious or charitable institutions, and $30,000 for eligible counties and municipalities, if:

a. Except as provided in sub-subparagraph e., the facility was in compliance with department rules at the time of the discharge.

b. The owner or operator has, upon discovery of a discharge, promptly reported the discharge to the department, and drained and removed the system from service, if necessary.

c. The owner or operator has not intentionally caused or concealed a discharge or disabled leak detection equipment.

d. The owner or operator proceeds to complete initial remedial action as specified in department rules.

e. The owner or operator, if required and if it has not already done so, applies for third-party liability coverage for the facility within 30 days after receipt of an eligibility order issued by the department pursuant to this subparagraph.

However, the department may consider in-kind services from eligible counties and municipalities in lieu of the $30,000 deductible. The cost of conducting initial remedial action as defined by department rules is an eligible restoration cost pursuant to this subparagraph.

4.a. By January 1, 1997, facilities at sites with existing contamination must have methods of release detection to be eligible for restoration insurance coverage for new discharges subject to department rules for secondary containment. Annual storage system testing, in conjunction with inventory control, shall be considered to be a method of release detection until the later of December 22, 1998, or 10 years after the date of installation or the last upgrade. Other methods of release detection for storage tanks which meet such requirement are:

(I) Interstitial monitoring of tank and integral piping secondary containment systems;

(II) Automatic tank gauging systems; or

(III) A statistical inventory reconciliation system with a tank test every 3 years.

b. For pressurized integral piping systems, the owner or operator must use:

(I) An automatic in-line leak detector with flow restriction meeting the requirements of department rules used in conjunction with an annual tightness or pressure test; or

(II) An automatic in-line leak detector with electronic flow shut-off meeting the requirements of department rules.

c. For suction integral piping systems, the owner or operator must use:

(I) A single check valve installed directly below the suction pump if there are no other valves between the dispenser and the tank; or

(II) An annual tightness test or other approved test.

d. Owners of facilities with existing contamination that install internal release detection systems pursuant to sub-subparagraph a. shall permanently close their external groundwater and vapor monitoring wells pursuant to department rules by December 31, 1998. Upon installation of the internal release detection system, such wells must be secured and taken out of service until permanent closure.

e. Facilities with vapor levels of contamination meeting the requirements of or below the concentrations specified in the performance standards for release detection methods specified in department rules may continue to use vapor monitoring wells for release detection.

f. The department may approve other methods of release detection for storage tanks and integral piping which have at least the same capability to detect a new release as the methods specified in this subparagraph.

(b)1. To be eligible to be certified as an insured facility, for discharges reported after January 1, 1989, the owner or operator must file an affidavit upon enrollment in the program. The affidavit must state that the owner or operator has read and is familiar with this chapter and the rules relating to petroleum storage systems and petroleum contamination site cleanup adopted pursuant to ss. 376.303 and 376.3071 and that the facility is in compliance with this chapter and applicable rules adopted pursuant to s. 376.303. Thereafter, the facility’s annual inspection report shall serve as evidence of the facility’s compliance with department rules. The facility’s certificate as an insured facility may be revoked only if the insured fails to correct a violation identified in an inspection report before a discharge occurs. The facility’s certification may be restored when the violation is corrected as verified by a reinspection.

2. Except as provided in paragraph (a), to be eligible to be certified as an insured facility, the applicant must demonstrate to the department that the applicant has financial responsibility for third-party claims and excess coverage, as required by this section and 40 C.F.R. s. 280.97(h), and that the applicant maintains such insurance during the applicant’s participation as an insured facility.

3. Should a reinspection of the facility be necessary to demonstrate compliance, the insured shall pay an inspection fee not to exceed $500 per facility to be deposited in the Inland Protection Trust Fund.

4. Upon report of a discharge, the department shall issue an order stating that the site is eligible for restoration coverage unless the insured has intentionally caused or concealed a discharge or disabled leak detection equipment, has misrepresented facts in the affidavit filed pursuant to subparagraph 1., or cannot demonstrate that he or she has obtained and maintained the financial responsibility for third-party claims and excess coverage as required in subparagraph 2.

This paragraph does not prevent the department from assessing civil penalties for noncompliance pursuant to this subsection.

(c) A lender that has loaned money to a participant in the Florida Petroleum Liability and Restoration Insurance Program and has held a mortgage lien, security interest, or lien rights on the site primarily to protect the lender’s right to convert or liquidate the collateral in satisfaction of the debt secured, or a financial institution which serves as a trustee for an insured in the program for the purpose of site rehabilitation, is eligible for a state-funded cleanup of the site if the lender forecloses the lien or accepts a deed in lieu of foreclosure on that property and acquires title, and as long as the following has occurred, as applicable:

1. The owner or operator provided the lender with proof that the facility is eligible for the restoration insurance program at the time of the loan or before the discharge occurred.

2. The financial institution or lender conducts site rehabilitation pursuant to s. 376.3071.

3. The financial institution or lender did not engage in management activities at the site before foreclosure and does not operate the site or otherwise engage in management activities after foreclosure, except to comply with environmental statutes or rules or to prevent, abate, or remediate a discharge.

(d)1. With respect to eligible incidents reported to the department before July 1, 1992, the restoration insurance program shall provide up to $1.2 million of restoration for each incident and shall have an annual aggregate limit of $2 million of restoration per facility.

2. For any site at which a discharge is reported on or after July 1, 1992, and for which restoration coverage is requested, the department shall pay for restoration in accordance with the following schedule:

a. For discharges reported to the department from July 1, 1992, to June 30, 1993, the department shall pay up to $1.2 million of eligible restoration costs, less a $1,000 deductible per incident.

b. For discharges reported to the department from July 1, 1993, to December 31, 1993, the department shall pay up to $1.2 million of eligible restoration costs, less a $5,000 deductible per incident. However, if, before the date the discharge is reported and by September 1, 1993, the owner or operator can demonstrate financial responsibility in effect in accordance with 40 C.F.R. s. 280.97, subpart H, for coverage under sub-subparagraph c., the deductible will be $500. The $500 deductible shall apply for a period of 1 year from the effective date of a policy or other form of financial responsibility obtained and in effect by September 1, 1993.

c. For discharges reported to the department from January 1, 1994, to December 31, 1996, the department shall pay up to $400,000 of eligible restoration costs, less a deductible of $10,000.

d. For discharges reported to the department from January 1, 1997, to December 31, 1998, the department shall pay up to $300,000 of eligible restoration costs, less a deductible of $10,000.

e. Beginning January 1, 1999, restoration coverage may not be provided.

f. In addition, a supplemental deductible shall be added as follows:

(I) A supplemental deductible of $5,000 if the owner or operator fails to report a suspected release within 1 working day after discovery.

(II) A supplemental deductible of $10,000 if the owner or operator, within 3 days after discovery of an actual new discharge, fails to take steps to test or empty the storage system and complete such activity within 7 days.

(III) A supplemental deductible of $25,000 if the owner or operator, after testing or emptying the storage system, fails to proceed within 24 hours thereafter to abate the known source of the discharge or to begin free product removal relating to an actual new discharge and fails to complete abatement within 72 hours, although free product recovery may be ongoing.

(e) The following are not eligible to participate in the Petroleum Liability and Restoration Insurance Program:

1. Sites owned or operated by the Federal Government during the time the facility was in operation.

2. Sites where the owner or operator has denied the department reasonable site access.

3. Any third-party claims relating to damages caused by discharges discovered before January 1, 1989.

4. Any incidents discovered before January 1, 1989. However, this exclusion does not prevent a new incident at the same location from participation in the restoration insurance program if the owner or operator is otherwise eligible. This exclusion does not affect eligibility for participation in the Early Detection Incentive Program.

Sites meeting the criteria of this subsection for which a site rehabilitation completion order was issued before June 1, 2008, do not qualify for the 2008 increase in site rehabilitation funding assistance and are bound by the pre-June 1, 2008, limits. Sites meeting the criteria of this subsection for which a site rehabilitation completion order was not issued before June 1, 2008, regardless of whether they have previously transitioned to nonstate-funded cleanup status, may continue state-funded cleanup pursuant to s. 376.3071(6) until a site rehabilitation completion order is issued or the increased site rehabilitation funding assistance limit is reached, whichever occurs first.

(3) Sites that were certified as insured facilities and that were denied coverage for a discharge under the Petroleum Liability and Restoration Insurance Program may request a reevaluation under the criteria in subsection (2). Such request shall be made by December 31, 1996. If the contamination is redetermined to be eligible, the deductible and coverage limit in effect at the time the discharge was reported shall be applicable. The redetermination shall not affect the department’s authority for assessing supplemental deductibles or civil penalties. The department shall not assess a supplemental deductible or civil penalty for alleged failure to report or abate a discharge when the owner or operator can establish no discharge occurred. Notwithstanding any department order to the contrary, the supplemental deductibles in sub-subparagraph (2)(d)2.f. shall not be applied cumulatively but, rather, the highest applicable supplemental deductible shall be applied.

(4) For purposes of this section, the term:

(a) “Restoration” means rehabilitation of contaminated sites both on and off the property of the owner or operator of the petroleum storage system and shall consist of investigation and assessment, cleanup of affected soil, groundwater, and surface water in accordance with the site selection and cleanup criteria established by the department pursuant to s. 376.3071(5), and maintenance and monitoring of the contaminated sites. The term “restoration” also means the department’s expeditious rehabilitation or replacement of potable water supplies as provided in s. 376.30(3)(c)1. In the event the department does not provide bottled water, or a replacement water supply within 3 days, the owner, operator, or their designee may provide bottled water to an affected third party, and that cost shall be reimbursable. The term “restoration” does not mean costs which may be associated with compliance with rules relating to stationary tanks adopted pursuant to s. 376.303.

(b) “Third-party liability” means the insured’s liability, other than for restoration costs, for bodily injury or property damage caused by an incident of inland contamination related to the storage of petroleum product.

(c) “Incident” means the reporting of any sudden or gradual discharge of petroleum product arising from operating a storage system containing petroleum product that results in a need for restoration or results in bodily injury or property damage neither expected nor intended by the petroleum storage system owner or operator.

(d) “Petroleum products” means petroleum products as defined by s. 376.301.

(5)(a) The department shall adopt rules for the proper management and maintenance of the Florida Petroleum Liability and Restoration Insurance Program. The department may contract with an insurance company, reinsurance company, or other entity for the implementation of the program or any portion of the program. The purchase of insurance services by the department is not subject to the provisions of chapter 287.

(b) The Office of Insurance Regulation of the Financial Services Commission shall offer assistance as requested by the department to implement the program.

(c) Any insurance company, reinsurance company, or other entity contracted with by the department shall be subject to the same rules and regulations of the Office of Insurance Regulation applicable to other insurers, reinsurers, and other entities.

History.—ss. 3, 13, ch. 88-331; s. 5, ch. 89-188; s. 24, ch. 90-54; ss. 16, 19, ch. 91-305; s. 8, ch. 92-30; s. 3, ch. 94-311; s. 302, ch. 94-356; s. 1018, ch. 95-148; s. 8, ch. 96-277; s. 16, ch. 97-277; s. 179, ch. 99-13; s. 5, ch. 2000-228; s. 393, ch. 2003-261; s. 3, ch. 2008-127; s. 45, ch. 2012-5; s. 9, ch. 2014-151; s. 32, ch. 2015-2.



376.3073 - Local programs and state agency programs for control of contamination.

376.3073 Local programs and state agency programs for control of contamination.—

(1) The department shall, to the greatest extent possible and cost-effective, contract with local governments to provide for the administration of its departmental responsibilities under ss. 376.305, 376.3071(4)(a)-(e), (h), (k), and (m) and (6), 376.3072, and 376.3077 through locally administered programs. The department may also contract with state agencies to carry out the restoration activities authorized pursuant to ss. 376.3071, 376.3072, and 376.305. However, such a contract may not be entered into unless the local government or state agency is deemed capable of carrying out such responsibilities to the department’s satisfaction.

(2) To this end, the department shall inform local governments as to the provisions of chapters 86-159, 88-331, and 90-98, Laws of Florida, and as to their options hereunder. At its own option, any local government may apply to the department for such purpose, on forms to be provided by the department, and shall supply such information as the department may require.

(3) Upon approval of its application, an eligible local government shall be entitled, through written contract with the department, to receive sufficient funds to administer the local program. This contract shall provide that reasonable costs, as determined by the department and the local government, of administration, investigation, rehabilitation, other related activities, including the restoration or replacement of potable water supplies of affected persons, and implementation of a compliance verification program, shall be paid to the eligible local government from the Inland Protection Trust Fund created under s. 376.3071 and shall stipulate the method of payment. The contract may provide for an advance of working capital to the local government or state agency in order to expedite the cleanup program and in order for local government to contract for cleanup.

(4) Under no circumstances shall the cleanup criteria employed in locally administered programs or state agency programs or pursuant to local ordinance be more stringent than the criteria established by the department pursuant to s. 376.3071(5) or (6).

(5) Whenever the department makes a clear determination that a local government or state agency has breached a contract to the extent that the local program or state agency program is, in the department’s estimation, inadequate to prevent or control inland petroleum contamination in such jurisdiction or that such program is being carried out in a manner inconsistent with the requirements of the contract, the department shall require that necessary corrective measures be taken by the local government or state agency within a reasonable period of time, not to exceed 45 days.

(6) If the local government or state agency fails to take such necessary corrective action within the time required, the department may reassume any or all responsibilities undertaken by the local government or state agency pursuant to this section.

History.—s. 17, ch. 86-159; s. 4, ch. 87-374; s. 4, ch. 88-331; s. 6, ch. 89-188; s. 17, ch. 91-305; s. 9, ch. 96-277; s. 10, ch. 2014-151.



376.3075 - Inland Protection Financing Corporation.

376.3075 Inland Protection Financing Corporation.—

(1) There is hereby created a nonprofit public benefit corporation to be known as the “Inland Protection Financing Corporation” for the purpose of financing the rehabilitation of petroleum contamination sites pursuant to ss. 376.30-376.317.

(2) The corporation shall be governed by a board of directors consisting of the Governor or the Governor’s designee, the Chief Financial Officer or the Chief Financial Officer’s designee, the Attorney General or the Attorney General’s designee, and the Secretary of Environmental Protection. The executive director of the State Board of Administration shall be the chief executive officer of the corporation and shall direct and supervise the administrative affairs of the corporation and shall control, direct, and supervise the operation of the corporation. The corporation shall have such other officers as may be determined by the board of directors.

(3) The corporation shall have all the powers of a corporate body under the laws of the state to the extent not inconsistent with or restricted by the provisions of this section, including, but not limited to, the power to:

(a) Adopt, amend, and repeal bylaws not inconsistent with this section.

(b) Sue and be sued.

(c) Adopt and use a common seal.

(d) Acquire, purchase, hold, lease, and convey such real and personal property as may be proper or expedient to carry out the purposes of the corporation and this section, and to sell, lease, or otherwise dispose of such property.

(e) Elect or appoint and employ such officers, agents, and employees as the corporation deems advisable to operate and manage the affairs of the corporation, which officers, agents, and employees may be officers or employees of the department and the state agencies represented on the board of directors of the corporation.

(f) Borrow money and issue notes, bonds, certificates of indebtedness, or other obligations or evidences of indebtedness necessary to finance the rehabilitation of petroleum contamination sites pursuant to ss. 376.30-376.317.

(g) Make and execute any and all contracts, trust agreements, and other instruments and agreements necessary or convenient to accomplish the purposes of the corporation and this section.

(h) Select, retain, and employ professionals, contractors, or agents, which may include the Florida State Board of Administration’s Division of Bond Finance, as necessary or convenient to enable or assist the corporation in carrying out the purposes of the corporation and this section.

(i) Do any act or thing necessary or convenient to carry out the purposes of the corporation and this section and the powers provided in this section.

(4) The corporation may enter into one or more service contracts with the department to provide services to the department in connection with financing the functions and activities provided in ss. 376.30-376.317. The department may enter into one or more such service contracts with the corporation and provide for payments under such contracts pursuant to s. 376.3071(4)(n), subject to annual appropriation by the Legislature. The proceeds from such service contracts may be used for the corporation’s administrative costs and expenses after payments as set forth in subsection (5). Each service contract may have a term of up to 20 years. Amounts annually appropriated and applied to make payments under such service contracts may not include any funds derived from penalties or other payments received from any property owner or private party, including payments received under s. 376.3071(7)(b). In compliance with s. 287.0641 and other applicable provisions of law, the obligations of the department under such service contracts do not constitute a general obligation of the state or a pledge of the faith and credit or taxing power of the state and such obligations are not an obligation of the State Board of Administration or entities for which it invests funds, other than the department as provided in this section, but are payable solely from amounts available in the Inland Protection Trust Fund, subject to annual appropriation. In compliance with this subsection and s. 287.0582, the service contract must expressly include the following statement: “The State of Florida’s performance and obligation to pay under this contract is contingent upon an annual appropriation by the Legislature.”

(5) The corporation may issue and incur notes, bonds, certificates of indebtedness, or other obligations or evidences of indebtedness payable from and secured by amounts payable to the corporation by the department under a service contract entered into pursuant to subsection (4) for the purpose of financing the rehabilitation of petroleum contamination sites pursuant to ss. 376.30-376.317. The term of any such note, bond, certificate of indebtedness, or other obligation or evidence of indebtedness may not have a financing term that exceeds 15 years. The corporation may select its financing team and issue its obligations through competitive bidding or negotiated contracts, whichever is most cost-effective. Indebtedness of the corporation does not constitute a debt or obligation of the state or a pledge of the faith and credit or taxing power of the state but is payable from and secured by payments made by the department under the service contract pursuant to s. 376.3071(4)(n).

(6) The fulfillment of the purposes of the corporation promotes the health, safety, and general welfare of the people of the state and serves as essential governmental functions and a paramount public purpose.

(7) The corporation is exempt from taxation and assessments of any nature upon its income and any property, assets, or revenues acquired, received, or used in the furtherance of the purposes provided in this chapter. The obligations of the corporation incurred pursuant to subsection (5) and the interest and income thereon and all security agreements, letters of credit, liquidity facilities, or other obligations or instruments arising out of, entered into in connection therewith, or given to secure payment thereof are exempt from all taxation, provided such exemption does not apply to any tax imposed by chapter 220 on the interest, income, or profits on debt obligations owned by corporations.

(8) The corporation may validate obligations to be incurred pursuant to subsection (5) and the validity and enforceability of any service contracts providing for payments pledged to the payment thereof by proceedings under chapter 75. The validation complaint shall be filed only in the Circuit Court for Leon County. The notice required to be published by s. 75.06 must be published in Leon County, and the complaint and order of the circuit court shall be served only on the State Attorney for the Second Judicial Circuit. Sections 75.04(2) and 75.06(2) do not apply to a complaint for validation filed under this subsection.

(9) The corporation is not a special district for the purposes of chapter 189 or a unit of local government for the purposes of part III of chapter 218. The provisions of chapters 120 and 215, except the limitation on interest rates provided by s. 215.84 which applies to obligations of the corporation issued pursuant to this section, and part I of chapter 287, except ss. 287.0582 and 287.0641, do not apply to this section, the corporation, the service contracts entered into pursuant to this section, or debt obligations issued by the corporation as contemplated in this section.

(10) The benefits or earnings of the corporation may not inure to the benefit of any private person.

(11) Upon dissolution of the corporation, title to all property owned by the corporation shall revert to the state.

(12) The corporation may contract with the State Board of Administration to serve as trustee with respect to debt obligations issued by the corporation as contemplated by this section and to hold, administer, and invest proceeds of such debt obligations and other funds of the corporation and to perform other services required by the corporation. The state board may perform such services and may contract with others to provide all or a part of such services and to recover its and such other costs and expenses thereof.

History.—s. 10, ch. 96-277; s. 394, ch. 2003-261; s. 3, ch. 2005-180; s. 63, ch. 2007-5; s. 4, ch. 2009-68; s. 11, ch. 2014-151.



376.3077 - Unlawful to deposit motor fuel in tank required to be registered, without proof of registration display.

376.3077 Unlawful to deposit motor fuel in tank required to be registered, without proof of registration display.—It is unlawful for any owner, operator, or supplier to pump or otherwise deposit any motor fuel into a tank required to be registered under s. 376.303 unless proof of valid registration is displayed on such tank itself or the dispensing or measuring device connected thereto or, where appropriate, in the office or kiosk of the facility where the tank is located. The department shall enforce the provisions of this section pursuant to this chapter. The department may enter into an interagency agreement with the Department of Agriculture and Consumer Services to enforce the provisions of this section.

History.—s. 8, ch. 87-374; s. 5, ch. 88-331; s. 18, ch. 91-305; s. 303, ch. 94-356.

Note.—Former s. 526.3055.



376.3078 - Drycleaning facility restoration; funds; uses; liability; recovery of expenditures.

376.3078 Drycleaning facility restoration; funds; uses; liability; recovery of expenditures.—

(1) FINDINGS.—In addition to the legislative findings set forth in s. 376.30, the Legislature finds and declares that:

(a) Significant quantities of drycleaning solvents have been discharged in the past at drycleaning facilities as part of the normal operation of these facilities.

(b) Discharges of drycleaning solvents at such drycleaning facilities have occurred and are occurring, and pose a significant threat to the quality of the groundwaters and inland surface waters of this state.

(c) Where contamination of the groundwater or surface water has occurred, remedial measures have often been delayed for long periods while determinations as to liability and the extent of liability are made, and such delays result in the continuation and intensification of the threat to the public health, safety, and welfare; in greater damage to the environment; and in significantly higher costs to contain and remove the contamination.

(d) Adequate financial resources must be readily available to provide for the expeditious supply of safe and reliable alternative sources of potable water to affected persons and to provide a means for investigation and rehabilitation of contaminated sites without delay.

(e) It is the intent of the Legislature to encourage real property owners to undertake the voluntary cleanup of property contaminated with drycleaning solvents and that the immunity provisions of this section and all other available defenses be construed in favor of real property owners.

(f) Strong public interests are served by subsections (3) and (11). These include improving the marketability and use of, and the ability to borrow funds as to, property contaminated by drycleaning solvents and encouraging the voluntary remediation of contaminated sites. The extent to which claims or rights are affected by subsections (3) and (11) is offset by the remedies created in this section. The limitations imposed by these subsections on such claims or rights are reasonable when balanced against the public interests served. The claims or rights affected by subsections (3) and (11) are speculative, and these subsections are intended to prevent judicial interpretations allowing windfall awards that thwart the public interest provisions of this section.

(2) FUNDS; USES.—

(a) All penalties, judgments, recoveries, reimbursements, loans, and other fees and charges related to the implementation of this section and the tax revenues levied, collected, and credited pursuant to ss. 376.70 and 376.75, and fees collected pursuant to s. 376.303(1)(d), and deductibles collected pursuant to paragraph (3)(d), shall be deposited into the Water Quality Assurance Trust Fund, to be used upon appropriation as provided in this section. Charges against the funds for drycleaning facility or wholesale supply site rehabilitation shall be made in accordance with the provisions of this section.

(b) Whenever, in its determination, incidents of contamination by drycleaning solvents related to the operation of drycleaning facilities and wholesale supply facilities may pose a threat to the environment or the public health, safety, or welfare, the department shall obligate moneys available pursuant to this section to provide for:

1. Prompt investigation and assessment of the contaminated drycleaning facility or wholesale supply facility sites.

2. Expeditious treatment, restoration, or replacement of potable water supplies as provided in s. 376.30(3)(c)1.

3. Rehabilitation of contaminated drycleaning facility or wholesale supply facility sites, which shall consist of rehabilitation of affected soil, groundwater, and surface waters, using the most cost-effective alternative that is technologically feasible and reliable and that provides adequate protection of the public health, safety, and welfare and minimizes environmental damage, in accordance with the site selection and rehabilitation criteria established by the department under subsection (4), except that nothing in this subsection shall be construed to authorize the department to obligate drycleaning facility restoration funds for payment of costs that may be associated with, but are not integral to, drycleaning facility or wholesale supply facility site rehabilitation.

4. Maintenance and monitoring of contaminated drycleaning facility or wholesale supply facility sites.

5. Inspection and supervision of activities described in this subsection.

6. Payment of expenses incurred by the department in its efforts to obtain from responsible parties the payment or recovery of reasonable costs resulting from the activities described in this subsection.

7. Payment of any other reasonable costs of administration, including those administrative costs incurred by the Department of Health in providing field and laboratory services, toxicological risk assessment, and other assistance to the department in the investigation of drinking water contamination complaints and costs associated with public information and education activities.

8. Reasonable costs of restoring property as nearly as practicable to the conditions that existed prior to activities associated with contamination assessment or remedial action.

The department shall not obligate funds in excess of the annual appropriation.

(c) Drycleaning facility restoration funds may not be used to:

1. Restore sites that are contaminated by solvents normally used in drycleaning operations where the contamination at such sites did not result from the operation of a drycleaning facility or wholesale supply facility.

2. Restore sites that are contaminated by drycleaning solvents being transported to or from a drycleaning facility or wholesale supply facility.

3. Fund any costs related to the restoration of any site that has been identified to qualify for listing, or is listed, on the National Priority List pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 as amended by the Superfund Amendments and Reauthorization Act of 1986, or that is under an order from the United States Environmental Protection Agency pursuant to s. 3008(h) of the Resource Conservation and Recovery Act as amended, or has obtained, or is required to obtain a permit for the operation of a hazardous waste treatment, storage, or disposal facility, a postclosure permit, or a permit pursuant to the federal Hazardous and Solid Waste Amendments of 1984.

4. Pay any costs associated with any fine, penalty, or action brought against a drycleaning facility owner or operator or wholesale supply facility or real property owner under local, state, or federal law.

5. Pay any costs related to the restoration of any site that is operated or has at some time in the past operated as a uniform rental or linen supply facility, regardless of whether the site operates as or was previously operated as a drycleaning facility or wholesale supply facility.

(3) REHABILITATION LIABILITY.—

(a) In accordance with the eligibility provisions of this section, a real property owner, nearby real property owner, or person who owns or operates, or who otherwise could be liable as a result of the operation of, a drycleaning facility or a wholesale supply facility is not liable for or subject to administrative or judicial action brought by or on behalf of any state or local government or agency thereof or by or on behalf of any person to compel rehabilitation or pay for the costs of rehabilitation of environmental contamination resulting from the discharge of drycleaning solvents. Subject to the delays that may occur as a result of the prioritization of sites under this section for any qualified site, costs for activities described in paragraph (2)(b) shall be absorbed at the expense of the drycleaning facility restoration funds, without recourse to reimbursement or recovery from the real property owner, nearby real property owner, or owner or operator of the drycleaning facility or the wholesale supply facility. Notwithstanding any other provision of this chapter, this subsection applies to causes of action accruing on or after the effective date of this act and applies retroactively to causes of action accruing before the effective date of this act for which a lawsuit has not been filed before the effective date of this act.

(b) With regard to drycleaning facilities or wholesale supply facilities that have operated as drycleaning facilities or wholesale supply facilities on or after October 1, 1994, any such drycleaning facility or wholesale supply facility at which there exists contamination by drycleaning solvents shall be eligible under this subsection regardless of when the drycleaning contamination was discovered, provided that the drycleaning facility or the wholesale supply facility:

1. Has been registered with the department;

2. Is determined by the department to be in compliance with the department’s rules regulating drycleaning solvents, drycleaning facilities, or wholesale supply facilities on or after November 19, 1980;

3. Has not been operated in a grossly negligent manner at any time on or after November 19, 1980;

4. Has not been identified to qualify for listing, nor is listed, on the National Priority List pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 as amended by the Superfund Amendments and Reauthorization Act of 1986, and as subsequently amended;

5. Is not under an order from the United States Environmental Protection Agency pursuant to s. 3008(h) of the Resource Conservation and Recovery Act as amended (42 U.S.C.A. s. 6928(h)), or has not obtained and is not required to obtain a permit for the operation of a hazardous waste treatment, storage, or disposal facility, a postclosure permit, or a permit pursuant to the federal Hazardous and Solid Waste Amendments of 1984;

and provided that the real property owner or the owner or operator of the drycleaning facility or the wholesale supply facility has not willfully concealed the discharge of drycleaning solvents and has remitted all taxes due pursuant to ss. 376.70 and 376.75, has provided documented evidence of contamination by drycleaning solvents as required by the rules developed pursuant to this section, has reported the contamination prior to December 31, 1998, and has not denied the department access to the site.

(c) With regard to drycleaning facilities or wholesale supply facilities that cease to be operated as drycleaning facilities or wholesale supply facilities prior to October 1, 1994, such facilities, at which there exists contamination by drycleaning solvents, shall be eligible under this subsection regardless of when the contamination was discovered, provided that the drycleaning facility or wholesale supply facility:

1. Was not determined by the department, within a reasonable time after the department’s discovery, to have been out of compliance with the department rules regulating drycleaning solvents, drycleaning facilities, or wholesale supply facilities implemented at any time on or after November 19, 1980;

2. Was not operated in a grossly negligent manner at any time on or after November 19, 1980;

3. Has not been identified to qualify for listing, nor is listed, on the National Priority List pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of 1986, and as subsequently amended; and

4. Is not under an order from the United States Environmental Protection Agency pursuant to s. 3008(h) of the Resource Conservation and Recovery Act, as amended, or has not obtained and is not required to obtain a permit for the operation of a hazardous waste treatment, storage, or disposal facility, a postclosure permit, or a permit pursuant to the federal Hazardous and Solid Waste Amendments of 1984;

and provided that the real property owner or the owner or operator of the drycleaning facility or the wholesale supply facility has not willfully concealed the discharge of drycleaning solvents, has provided documented evidence of contamination by drycleaning solvents as required by the rules developed pursuant to this section, has reported the contamination prior to December 31, 1998, and has not denied the department access to the site.

(d) For purposes of determining eligibility, a drycleaning facility or wholesale supply facility was operated in a grossly negligent manner if the department determines that the owner or operator of the drycleaning facility or the wholesale supply facility:

1. Willfully discharged drycleaning solvents onto the soils or into the waters of the state after November 19, 1980, with the knowledge, intent, and purpose that the discharge would result in harm to the environment or to public health or result in a violation of the law;

2. Willfully concealed a discharge of drycleaning solvents with the knowledge, intent, and purpose that the concealment would result in harm to the environment or to public health or result in a violation of the law; or

3. Willfully violated a local, state, or federal law or rule regulating the operation of drycleaning facilities or wholesale supply facilities with the knowledge, intent, and purpose that the act would result in harm to the environment or to public health or result in a violation of the law.

(e)1. With respect to eligible drycleaning solvent contamination reported to the department as part of a completed application as required by the rules developed pursuant to this section by June 30, 1997, the costs of activities described in paragraph (2)(b) shall be absorbed at the expense of the drycleaning facility restoration funds, less a $1,000 deductible per incident, which shall be paid by the applicant or current property owner. The deductible shall be paid within 60 days after receipt of billing by the department.

2. For contamination reported to the department as part of a completed application as required by the rules developed under this section, from July 1, 1997, through September 30, 1998, the costs shall be absorbed at the expense of the drycleaning facility restoration funds, less a $5,000 deductible per incident. The deductible shall be paid within 60 days after receipt of billing by the department.

3. For contamination reported to the department as part of a completed application as required by the rules developed pursuant to this section from October 1, 1998, through December 31, 1998, the costs shall be absorbed at the expense of the drycleaning facility restoration funds, less a $10,000 deductible per incident. The deductible shall be paid within 60 days after receipt of billing by the department.

4. For contamination reported after December 31, 1998, no costs will be absorbed at the expense of the drycleaning facility restoration funds.

(f) This subsection does not apply to any site where the department has been denied site access to implement the provisions of this section.

(g) In order to identify those drycleaning facilities and wholesale supply facilities that have experienced contamination resulting from the discharge of drycleaning solvents and to ensure the most expedient rehabilitation of such sites, the owners and operators of drycleaning facilities and wholesale supply facilities are encouraged to detect and report contamination from drycleaning solvents related to the operation of drycleaning facilities and wholesale supply facilities. The department shall establish reasonable guidelines for the written reporting of drycleaning contamination and shall distribute forms to registrants under s. 376.303(1)(d), and to other interested parties upon request, to be used for such purpose.

(h) A report of drycleaning solvent contamination at a drycleaning facility or wholesale supply facility made to the department by any person in accordance with this subsection, or any rules promulgated pursuant hereto, may not be used directly as evidence of liability for such discharge in any civil or criminal trial arising out of the discharge.

(i) A drycleaning facility at which contamination by drycleaning solvents exists and which was damaged by accident prior to January 1, 1975, is eligible under this subsection, regardless of whether an application for eligibility was filed on or before December 31, 1998. As used in this paragraph, the term “accident” means an unplanned and unanticipated occurrence beyond the control of the owner or operator of a drycleaning facility which resulted in physical damage to the facility when the actions of responders to such occurrence could reasonably be determined to have caused or exacerbated contamination by drycleaning solvents at such facility.

(j) This subsection does not apply to drycleaning facilities owned or operated by the state or Federal Government.

(k) Due to the value of Florida’s potable water, it is the intent of the Legislature that the department initiate and facilitate as many cleanups as possible utilizing the resources of the state, local governments, and the private sector. The department is authorized to adopt necessary rules and enter into contracts to carry out the intent of this subsection and to limit or prevent future contamination from the operation of drycleaning facilities and wholesale supply facilities.

(l) It is not the intent of the Legislature that the state become the owner or operator of a drycleaning facility or wholesale supply facility by engaging in state-conducted cleanup.

(m) The owner, operator, and either the real property owner or agent of the real property owner may apply for the Drycleaning Contamination Cleanup Program by jointly submitting a completed application package to the department pursuant to the rules that shall be adopted by the department. If the application cannot be jointly submitted, then the applicant shall provide notice of the application to other interested parties. After reviewing the completed application package, the department shall notify the applicant in writing as to whether the drycleaning facility or wholesale supply facility is eligible for the program. If the department denies eligibility for a completed application package, the notice of denial shall specify the reasons for the denial, including specific and substantive findings of fact, and shall constitute agency action subject to the provisions of chapter 120. For the purposes of ss. 120.569 and 120.57, the real property owner and the owner and operator of a drycleaning facility or wholesale supply facility which is the subject of a decision by the department with regard to eligibility shall be deemed to be parties whose substantial interests are determined by the department’s decision to approve or deny eligibility.

(n) Eligibility under this subsection applies to the drycleaning facility or wholesale supply facility, and attendant site rehabilitation applies to such facilities and to any place where drycleaning-solvent contamination migrating from the eligible facility is found. A determination of eligibility or ineligibility shall not be affected by any conveyance of the ownership of the drycleaning facility, wholesale supply facility, or the real property on which such facility is located. Nothing contained in this chapter shall be construed to allow a drycleaning facility or wholesale supply facility which would not be eligible under this subsection to become eligible as a result of the conveyance of the ownership of the ineligible drycleaning facility or wholesale supply facility to another owner.

(o) If funding for the drycleaning contamination rehabilitation program is eliminated, the provisions of this subsection shall not apply.

(p)1. The department shall have the authority to cancel the eligibility of any drycleaning facility or wholesale supply facility that submits fraudulent information in the application package or that fails to continuously comply with the conditions of eligibility set forth in this subsection, or has not remitted all fees pursuant to s. 376.303(1)(d), or has not remitted the deductible payments pursuant to paragraph (e).

2. If the program eligibility of a drycleaning facility or wholesale supply facility is subject to cancellation pursuant to this section, then the department shall notify the applicant in writing of its intent to cancel program eligibility and shall state the reason or reasons for cancellation. The applicant shall have 45 days to resolve the reason or reasons for cancellation to the satisfaction of the department. If, after 45 days, the applicant has not resolved the reason or reasons for cancellation to the satisfaction of the department, the order of cancellation shall become final and shall be subject to the provisions of chapter 120.

(q) A real property owner shall not be subject to administrative or judicial action brought by or on behalf of any person or local or state government, or agency thereof, for gross negligence or violations of department rules prior to January 1, 1990, which resulted from the operation of a drycleaning facility, provided that the real property owner demonstrates that:

1. The real property owner had ownership in the property at the time of the gross negligence or violation of department rules and did not cause or contribute to contamination on the property;

2. The real property owner was a distinct and separate entity from the owner and operator of the drycleaning facility, and did not have an ownership interest in or share in the profits of the drycleaning facility;

3. The real property owner did not participate in the operation or management of the drycleaning facility;

4. The real property owner complied with all discharge reporting requirements, and did not conceal any contamination; and

5. The department has not been denied access.

The defense provided by this paragraph does not apply to any liability under a federally delegated program.

(r) A person whose property becomes contaminated due to geophysical or hydrologic reasons from the operation of a nearby drycleaning or wholesale supply facility and whose property has never been occupied by a business that utilized or stored drycleaning solvents or similar constituents is not subject to administrative or judicial action brought by or on behalf of another to compel the rehabilitation of or the payment of the costs for the rehabilitation of sites contaminated by drycleaning solvents, provided that the person:

1. Does not own and has never held an ownership interest in, or shared in the profits of, the drycleaning facility operated at the source location;

2. Did not participate in the operation or management of the drycleaning facility at the source location; and

3. Did not cause, contribute to, or exacerbate the release or threat of release of any hazardous substance through any act or omission.

The defense provided by this paragraph does not apply to any liability under a federally delegated program.

(s) Nothing in this subsection precludes the department from considering information and documentation provided by private consultants, local government programs, federal agencies, or any individual which is relevant to an eligibility determination if the department provides the applicant with reasonable access to the information and its origin.

(4) REHABILITATION CRITERIA.—It is the intent of the Legislature to protect the health of all people under actual circumstances of exposure. The secretary of the department shall establish criteria by rule for the purpose of determining, on a site-specific basis, the rehabilitation program tasks that comprise a site rehabilitation program, including a voluntary site rehabilitation program, and the level at which a rehabilitation program task and a site rehabilitation program may be deemed completed. In establishing the rule, the department shall incorporate, to the maximum extent feasible, risk-based corrective action principles to achieve protection of human health and safety and the environment in a cost-effective manner as provided in this subsection. The rule shall also include protocols for the use of natural attenuation and the issuance of “no further action” letters. The criteria for determining what constitutes a rehabilitation program task or completion of a site rehabilitation program task or site rehabilitation program, including a voluntary site rehabilitation program, must:

(a) Consider the current exposure and potential risk of exposure to humans and the environment, including multiple pathways of exposure. The physical, chemical, and biological characteristics of each contaminant must be considered in order to determine the feasibility of risk-based corrective action assessment.

(b) Establish the point of compliance at the source of the contamination. However, the department is authorized to temporarily move the point of compliance to the boundary of the property, or to the edge of the plume when the plume is within the property boundary, while cleanup, including cleanup through natural attenuation processes in conjunction with appropriate monitoring, is proceeding. The department also is authorized, pursuant to criteria provided for in this section, to temporarily extend the point of compliance beyond the property boundary with appropriate monitoring, if such extension is needed to facilitate natural attenuation or to address the current conditions of the plume, provided human health, public safety, and the environment are protected. When temporarily extending the point of compliance beyond the property boundary, it cannot be extended further than the lateral extent of the plume at the time of execution of the voluntary cleanup agreement, if known, or the lateral extent of the plume as defined at the time of site assessment. Temporary extension of the point of compliance beyond the property boundary, as provided in this paragraph, must include actual notice by the person responsible for site rehabilitation to local governments and the owners of any property into which the point of compliance is allowed to extend and constructive notice to residents and business tenants of the property into which the point of compliance is allowed to extend. Persons receiving notice pursuant to this paragraph shall have the opportunity to comment within 30 days of receipt of the notice.

(c) Ensure that the site-specific cleanup goal is that all sites contaminated with drycleaning solvents ultimately achieve the applicable cleanup target levels provided in this section. In the circumstances provided below, and after constructive notice and opportunity to comment within 30 days from receipt of the notice to local government, to owners of any property into which the point of compliance is allowed to extend, and to residents on any property into which the point of compliance is allowed to extend, the department may allow concentrations of contaminants to temporarily exceed the applicable cleanup target levels while cleanup, including cleanup through natural attenuation processes in conjunction with appropriate monitoring, is proceeding, if human health, public safety, and the environment are protected.

(d) Allow the use of institutional or engineering controls at sites contaminated with drycleaning solvents, where appropriate, to eliminate or control the potential exposure to contaminants of humans or the environment. The use of controls must be preapproved by the department and only after constructive notice and opportunity to comment within 30 days from receipt of notice is provided to local governments, to owners of any property into which the point of compliance is allowed to extend, and to residents on any property into which the point of compliance is allowed to extend. When institutional or engineering controls are implemented to control exposure, the removal of the controls must have prior department approval and must be accompanied by the resumption of active cleanup, or other approved controls, unless cleanup target levels under this section have been achieved.

(e) Consider the additive effects of contaminants. The synergistic and antagonistic effects shall also be considered when the scientific data become available.

(f) Take into consideration individual site characteristics, which shall include, but not be limited to, the current and projected use of the affected groundwater and surface water in the vicinity of the site, current and projected land uses of the area affected by the contamination, the exposed population, the degree and extent of contamination, the rate of contaminant migration, the apparent or potential rate of contaminant degradation through natural attenuation processes, the location of the plume, and the potential for further migration in relation to site property boundaries.

(g) Apply state water quality standards as follows:

1. Cleanup target levels for each contaminant found in groundwater shall be the applicable state water quality standards. Where such standards do not exist, the cleanup target levels for groundwater shall be based on the minimum criteria specified in department rule. The department shall consider the following, as appropriate, in establishing the applicable minimum criteria: calculations using a lifetime cancer risk level of 1.0E-6; a hazard index of 1 or less; the best achievable detection limit; the naturally occurring background concentration; or nuisance, organoleptic, and aesthetic considerations.

2. Where surface waters are exposed to contaminated groundwater, the cleanup target levels for the contaminants shall be based on the lower of the groundwater or surface water standards as established by department rule. The point of measuring compliance with the surface water standards shall be in the groundwater immediately adjacent to the surface water body.

3. The department may set alternative cleanup target levels based upon the person responsible for site rehabilitation demonstrating, using site-specific modeling and risk assessment studies, that human health, public safety, and the environment are protected to the same degree as provided in subparagraphs 1. and 2. Where a state water quality standard is applicable, a deviation may not result in the application of cleanup target levels more stringent than the standard. In determining whether it is appropriate to establish alternative cleanup target levels at a site, the department must consider the effectiveness of source removal that has been completed at the site and the practical likelihood of the use of low yield or poor quality groundwater, the use of groundwater near marine surface water bodies, the current and projected use of the affected groundwater in the vicinity of the site, or the use of groundwater in the immediate vicinity of the contaminated area, where it has been demonstrated that the groundwater contamination is not migrating away from such localized source, provided human health, public safety, and the environment are protected.

(h) Provide for the department to issue a “no further action order,” with conditions where appropriate, when alternative cleanup target levels established pursuant to subparagraph (g)3. have been achieved, or when the person responsible for site rehabilitation can demonstrate that the cleanup target level is unachievable within available technologies. Prior to issuing such an order, the department shall consider the feasibility of an alternative site rehabilitation technology in the area.

(i) Establish appropriate cleanup target levels for soils.

1. In establishing soil cleanup target levels for human exposure to each contaminant found in soils from the land surface to 2 feet below land surface, the department shall consider the following, as appropriate: calculations using a lifetime cancer risk level of 1.0E-6; a hazard index of 1 or less; the best achievable detection limit; or the naturally occurring background concentration. Institutional controls or other methods shall be used to prevent human exposure to contaminated soils more than 2 feet below the land surface. Any removal of such institutional controls shall require such contaminated soils to be remediated.

2. Leachability-based soil target levels shall be based on protection of the groundwater cleanup target levels or the alternate cleanup target levels for groundwater established pursuant to this paragraph, as appropriate. Source removal and other cost-effective alternatives that are technologically feasible shall be considered in achieving the leachability soil target levels established by the department. The leachability goals shall not be applicable if the department determines, based upon individual site characteristics, that contaminants will not leach into the groundwater at levels which pose a threat to human health, public safety, and the environment.

3. Using risk-based corrective action principles, the department shall approve alternative cleanup target levels based upon the person responsible for site rehabilitation demonstrating, using site-specific modeling and risk assessment studies, that human health, public safety, and the environment are protected.

The department shall require source removal, as a risk reduction measure, if warranted and cost-effective. Once source removal at a site is complete, the department shall reevaluate the site to determine the degree of active cleanup needed to continue. Further, the department shall determine if the reevaluated site qualifies for monitoring only or if no further action is required to rehabilitate the site. If additional site rehabilitation is necessary to reach “no further action” status, the department is encouraged to utilize natural attenuation and monitoring where site conditions warrant.

(5) DISPOSAL OR REUSE.—The cleanup criteria established pursuant to subsection (4) do not constitute disposal or reuse criteria. Offsite disposal or relocation must be in accordance with all applicable federal, state, and local regulations.

(6) INTENT; APPLICATION.—

(a) It is recognized that restoration of groundwater resources contaminated with certain drycleaning solvents, such as perchloroethylene, may not be achievable using currently available technology. In situations where the use of available technology is not anticipated to achieve water quality standards, the department, at its discretion, may use innovative technology that has been field-tested and that has engineering and cost data available.

(b) Nothing in this subsection shall be construed to restrict the department from temporarily postponing completion of any site rehabilitation program for which drycleaning facility restoration funds are being expended whenever such postponement is deemed necessary in order to make funds available for rehabilitation of a drycleaning facility or wholesale supply facility contamination site with a higher priority status.

(c) The department shall provide the rehabilitation of eligible drycleaning facilities and wholesale supply facilities consistent with this subsection. Nothing in this chapter shall subject the department to liability for any action that may be required of the owner, operator, or real property owner by any private party or any local, state, or federal government entity.

(7) SCORING SYSTEM.—The department shall use the following scoring system to rank and prioritize sites for rehabilitation that have been determined to be eligible for the program pursuant to subsection (3). If the application package documents that a site has one of the following characteristics, then the site shall be allocated the corresponding number of points.

(a) Any site having a condition that exhibits a fire or explosion hazard shall be of highest priority.

(b) Threat to drinking water supply wells.

1. Capacity:

a. A site shall be awarded points based on the permitted capacity of the largest uncontaminated public water supply well or the capacity of the largest uncontaminated private drinking water well constructed prior to the date of contamination discovery that is located within 1 mile of the site. If multiple uncontaminated wells of the same capacity are present within 1 mile, then select the uncontaminated well closest to the site. Points shall be awarded as follows:

For uncontaminated wells (only one shall apply):

b. If no points were awarded from sub-subparagraph a., and contaminated wells are present, then the site shall be awarded points based on the permitted capacity of the largest contaminated public water supply well or the capacity of the largest contaminated private drinking water well constructed prior to the date of contamination discovery that is located within 1 mile of the site. If multiple contaminated wells of the same capacity are present within 1 mile, then select the contaminated well closest to the site. Points shall be awarded as follows:

For contaminated wells (only one shall apply):

2. A site shall be awarded points based on the proximity of the public water supply well or private well selected in subparagraph 1. as follows. If the well selected is an uncontaminated well, then select only one from sub-subparagraph a. below. If the well selected is a contaminated well, then select only one from sub-subparagraph b. below:

a. For uncontaminated wells:

b. For contaminated wells:

(c) A site shall be awarded points based on groundwater vulnerability to contamination using the department’s current DRASTIC Index (only one shall apply):

(d) Aquifer Classification (select all that apply):

1. A site located in a G-I or F-I aquifer area shall be awarded 3 points.

2. A site located in a G-II aquifer area shall be awarded 2 points.

3. A site located in a United States Environmental Protection Agency designated sole source aquifer area shall be awarded 1 point.

(e) Conditions favoring a continual source (only one shall apply):

1. If a site has chlorinated drycleaning solvents in the soil at concentrations greater than or equal to 1 milligram per kilogram or in the groundwater at concentrations greater than or equal to 1,500 micrograms per liter, then the site shall be awarded 7 points.

2. If the site has chlorinated drycleaning solvents in the soil at concentrations less than 1 milligram per kilogram or in the groundwater at concentrations less than 1,500 micrograms per liter, then the site shall be awarded 2 points.

(f) Environmental Setting (select all that apply):

1. A site located within 1/2 mile of an uncontaminated surface water body used as a permitted public water system shall be awarded 10 points.

2. A site located within 1/2 mile of an Outstanding Florida Water body shall be awarded 2 points.

3. A site located within 1/4 mile of a surface water body shall be awarded 1 point.

4. A site located within 1/4 mile of an area of critical state concern as defined in chapter 380 shall be awarded 2 points.

(8) SCORING SYSTEM APPLICATION.—

(a) If the department determines that a site is eligible for the program, pursuant to this section, then the department shall develop a score for the site in accordance with provisions of subsection (7).

(b) A priority list of eligible sites shall be developed, by the department, based on an ordering of scored sites such that the highest-scored sites shall be of highest priority for rehabilitation.

(c) Scored sites shall be incorporated into the priority list on a quarterly basis with the ranking of all sites previously on the list being adjusted accordingly.

(d) Assignments for program tasks to be conducted by state contractors shall be made according to the current priority list and shall be based on the department determination of contractor logistics, geographical considerations, and other criteria the department determines are necessary to achieve cost-effective site rehabilitation.

(e) Assignments for the program tasks shall be made beginning with the highest-ranked sites on the priority list at the effective date the assignment is made and proceed through lower-ranked sites.

(f) All scored sites will be added to the priority list on a quarterly basis until all the sites have been assigned.

(g) Once an assignment is made, a subsequent quarterly adjustment to the priority list shall not alter that assignment unless a more cost-effective approach can be achieved by reassignment, a compelling public health condition or an environmental condition warrants a reassignment, or the reassignment is otherwise in the public interest.

(h) Regardless of the score of a site, the department may initiate emergency action for those sites that, in the judgment of the department, are a threat to human health and safety, or where failure to prevent migration of drycleaning solvents would cause irreversible damage to the environment.

(9) REQUIREMENT FOR DRYCLEANING FACILITIES.—It is the intent of the Legislature that the following drycleaning solvent containment shall be required of the owners or operators of drycleaning facilities, as follows:

(a) Owners or operators of drycleaning facilities shall by January 1, 1997, install dikes or other containment structures around each machine or item of equipment in which drycleaning solvents are used and around any area in which solvents or waste-containing solvents are stored. Such dikes or containment structures shall be capable of containing 110 percent of the capacity of each such machine and each such storage area. To the extent practicable, each owner or operator of a drycleaning facility shall seal or otherwise render impervious those portions of all dikes’ floor surfaces upon which any drycleaning solvents may leak, spill, or otherwise be released. A drycleaning facility that commenced operating before January 1, 1996, and applied to the program by December 30, 1997, is considered to have had secondary containment timely installed for the purpose of determining eligibility for state-funded site rehabilitation under this section if the drycleaning facility meets the following criteria:

1. Reported in the completed application that the facility was not in compliance with paragraph (a) of this subsection, and entered into a consent order with the department to install secondary containment and installed the required containment by April 15, 1999; or

2. Reported in the completed application that the facility had installed secondary containment but stated in the application that the date the facility installed secondary containment was not known, and was requested by the department subsequent to April 30, 1997, to apply for program eligibility and did so apply within 90 days of the request, and installed secondary containment by February 28, 1998.

The department shall reconsider the applications of facilities that meet the criteria set forth in this paragraph and that were previously determined to be ineligible due to failure to comply with secondary containment requirements. The facilities must meet all other eligibility requirements.

(b) For drycleaning facilities that commence operating subsequent to January 1, 1996, the owners or operators of such facilities shall, prior to the commencement of operations, install beneath each machine or item of equipment in which drycleaning solvents are used a rigid and impermeable containment vessel capable of containing 110 percent of the total tank capacity of each machine.

(c) Notwithstanding the provisions of subsection (3), the owner or operator of a drycleaning facility or wholesale supply facility at which there is a spill of more than 1 quart of drycleaning solvent outside of a containment structure, on or after July 1, 1995, shall report the spill to the state through the State Warning Point pursuant to s. 403.161(1)(d) immediately upon the discovery of such spill, and immediately initiate and complete actions to abate the source of the spill, remove product from all indoor and outdoor surface areas, remove product and dissolved product from any septic tank or catch basin in which the solvent has accumulated, and remove affected soils, if any.

(d) Failure to comply with the requirements of this subsection shall constitute gross negligence with regard to determining site eligibility in subsection (3).

(10) INSURANCE REQUIREMENTS.—The owner or operator of an operating drycleaning facility or wholesale supply facility shall have purchased third-party liability insurance for $1 million of coverage for each operating facility. The owner or operator shall maintain such insurance while operating as a drycleaning facility or wholesale supply facility and provide proof of such insurance to the department upon registration renewal each year thereafter. Such requirement applies only if such insurance becomes available to the owner or operator at a reasonable rate and covers liability for contamination subsequent to the effective date of the policy and prior to the effective date, retroactive to the commencement of operations at the drycleaning facility or wholesale supply facility. Such insurance may be offered in group coverage policies with a minimum coverage of $1 million for each member of the group per year. For the purposes of this subsection, reasonable rate means the rate developed based on exposure to loss and underwriting and administrative costs as determined by the Office of Insurance Regulation of the Financial Services Commission, in consultation with representatives of the drycleaning industry.

(11) VOLUNTARY CLEANUP.—A real property owner is authorized to conduct site rehabilitation activities at any time pursuant to department rules, either through agents of the real property owner or through responsible response action contractors or subcontractors, whether or not the facility has been determined by the department to be eligible for the drycleaning solvent cleanup program. A real property owner or any other person who conducts site rehabilitation may not seek cost recovery from the department or the Water Quality Assurance Trust Fund for any such rehabilitation activities. A real property owner who voluntarily initiates such site rehabilitation, whether commenced before or on or after October 1, 1995, shall upon initiation of such site rehabilitation be immune from and have no liability for claims of any person, for property damages of any kind, including, but not limited to, diminished value of real property or improvements; lost or delayed rent, sale, or use of real property or improvements; or stigma to real property or improvements caused by drycleaning-solvent contamination or be subject to any administrative or judicial action brought by or on behalf of any person, state or local government, or agency thereof to compel or enjoin site rehabilitation or pay for the cost of rehabilitation of environmental contamination, and to pay any fines or penalties regarding rehabilitation, as soon as the real property owner:

(a) Conducts contamination assessment and site rehabilitation consistent with state and federal laws and rules;

(b) Conducts such site rehabilitation in a timely manner according to a rehabilitation schedule approved by the department; and

(c) Does not deny the department access to the site. Upon completion of such site rehabilitation activities in accordance with the requirements of this subsection, the department shall render a site rehabilitation completion order.

The immunity set forth in this subsection also applies to any nearby real property owner. This immunity shall continue to apply to any real property owner who transfers, conveys, leases, or sells property on which a drycleaning facility is located so long as the voluntary cleanup activities continue. Notwithstanding any other provision of this chapter, this subsection applies to causes of action accruing on or after the effective date of this act and applies retroactively to causes of action accruing before the effective date of this act for which a lawsuit has not been filed before the effective date of this act.

(12) REOPENERS.—Upon completion of site rehabilitation in compliance with subsection (11), additional site rehabilitation is not required unless it is demonstrated:

(a) That fraud was committed in demonstrating site conditions or completion of site rehabilitation;

(b) That new information confirms the existence of an area of previously unknown contamination which exceeds the site-specific rehabilitation levels established in accordance with subsection (4), or which otherwise poses the threat of real and substantial harm to public health, safety, or the environment;

(c) That the remediation efforts failed to achieve the site rehabilitation criteria established under this section;

(d) That the level of risk is increased beyond the acceptable risk established under subsection (4) due to substantial changes in exposure conditions, such as a change in land use from nonresidential to residential use. Any person who changes the land use of the site, thus causing the level of risk to increase beyond the acceptable risk level, may be required by the department to undertake additional remediation measures to assure that human health, public safety, and the environment are protected consistent with this section; or

(e) That a new discharge occurs at the drycleaning site subsequent to a determination of eligibility for participation in the drycleaning program established under this section.

(13) DEPARTMENTAL DUTY TO SEEK RECOVERY AND REIMBURSEMENT.—

(a) Except as provided in subsection (3) and as otherwise provided by law, the department shall recover from any person causing or having caused the discharge of drycleaning solvents in relation to the operation of a drycleaning facility or wholesale supply facility, jointly and severally, all sums owed or expended from drycleaning facility restoration funds, pursuant to s. 376.308, except that the department may decline to pursue such recovery if it finds the amount involved to be too small or the likelihood of recovery too uncertain.

(b) Except as provided in subsection (3) and as otherwise provided by law, it is the duty of the department in administering the drycleaning facility restoration funds to diligently pursue the reimbursement to the Water Quality Assurance Trust Fund of any sum expended from the fund for rehabilitation in accordance with the provisions of this section, unless the department finds the amount involved to be too small or the likelihood of recovery too uncertain. For the purposes of s. 95.11, the limitation period within which to institute an action to recover such sums shall commence on the last date on which any such sums were expended, and not the date that the discharge occurred.

(c) The Legislature recognizes its limitations in addressing cleanup liability under federal pollution control programs. In an effort to secure federal liability protection for persons willing to undertake remediation responsibility at a drycleaning site, the department shall attempt to negotiate a memorandum of agreement or similar document with the United States Environmental Protection Agency, whereby the United States Environmental Protection Agency agrees to forego enforcement of federal corrective action authority at drycleaning sites that have received a site rehabilitation completion or “no further action” determination from the department or that are in the process of implementing a voluntary cleanup agreement in accordance with this section.

History.—s. 6, ch. 94-355; s. 3, ch. 95-239; s. 49, ch. 96-321; s. 107, ch. 96-410; s. 10, ch. 98-189; s. 180, ch. 99-13; s. 9, ch. 2000-317; s. 395, ch. 2003-261; s. 2, ch. 2003-276; s. 1, ch. 2006-148; s. 80, ch. 2014-17.



376.30781 - Tax credits for rehabilitation of drycleaning-solvent-contaminated sites and brownfield sites in designated brownfield areas; application process; rulemaking authority; revocation authority.

376.30781 Tax credits for rehabilitation of drycleaning-solvent-contaminated sites and brownfield sites in designated brownfield areas; application process; rulemaking authority; revocation authority.—

(1) The Legislature finds that:

(a) To facilitate property transactions and economic growth and development, it is in the state’s interest to encourage the cleanup, at the earliest possible time, of drycleaning-solvent-contaminated sites and brownfield sites in designated brownfield areas.

(b) It is the intent of the Legislature to encourage the voluntary cleanup of drycleaning-solvent-contaminated sites and brownfield sites in designated brownfield areas by providing a tax credit for the restoration of such property in specified circumstances.

(2) Notwithstanding the requirements of subsection (5), tax credits allowed pursuant to s. 220.1845 are available for site rehabilitation or solid waste removal conducted during the calendar year in which the applicable voluntary cleanup agreement or brownfield site rehabilitation agreement is executed, even if the site rehabilitation or solid waste removal is conducted prior to the execution of that agreement or the designation of the brownfield area.

(3)(a) A credit in the amount of 50 percent of the costs of voluntary cleanup activity that is integral to site rehabilitation at the following sites is allowed pursuant to s. 220.1845:

1. A drycleaning-solvent-contaminated site eligible for state-funded site rehabilitation under s. 376.3078(3);

2. A drycleaning-solvent-contaminated site at which site rehabilitation is undertaken by the real property owner pursuant to s. 376.3078(11), if the real property owner is not also, and has never been, the owner or operator of the drycleaning facility where the contamination exists; or

3. A brownfield site in a designated brownfield area under s. 376.80.

(b) A tax credit applicant, or multiple tax credit applicants working jointly to clean up a single site, may not receive more than $500,000 per year in tax credits for each site voluntarily rehabilitated. Multiple tax credit applicants shall be granted tax credits in the same proportion as each applicant’s contribution to payment of site rehabilitation costs. Tax credits are available only for site rehabilitation conducted during the calendar year for which the tax credit application is submitted. For purposes of this section, the term “integral to site rehabilitation” means work that is necessary to implement the requirements of chapter 62-785 or chapter 62-782, Florida Administrative Code.

(c) In order to encourage completion of site rehabilitation at contaminated sites that are being voluntarily cleaned up and that are eligible for a tax credit under this section, the tax credit applicant may claim an additional 25 percent of the total site rehabilitation costs, not to exceed $500,000, in the final year of cleanup as evidenced by the Department of Environmental Protection issuing a “No Further Action” order for that site.

(d) In order to encourage the construction of housing that meets the definition of affordable provided in s. 420.0004, an applicant for the tax credit may claim an additional 25 percent of the total site rehabilitation costs that are eligible for tax credits under this section, not to exceed $500,000. To receive this additional tax credit, the applicant must provide a certification letter from the Florida Housing Finance Corporation, the local housing authority, or other governmental agency that is a party to the use agreement indicating that the construction on the brownfield site has received a certificate of occupancy and the brownfield site has a properly recorded instrument that limits the use of the property to housing. Notwithstanding that only one application may be submitted each year for each site, an application for the additional credit provided for in this paragraph shall be submitted after all requirements to obtain the additional tax credit have been met.

(e) In order to encourage the redevelopment of a brownfield site, as defined in the brownfield site rehabilitation agreement, that is hindered by the presence of solid waste, as defined in s. 403.703, costs related to solid waste removal may also be claimed under this section. A tax credit applicant, or multiple tax credit applicants working jointly to clean up a single brownfield site, may also claim costs to address the solid waste removal as defined in this paragraph in accordance with department rules. Multiple tax credit applicants shall be granted tax credits in the same proportion as each applicant’s contribution to payment of solid waste removal costs. These costs are eligible for a tax credit provided the applicant submits an affidavit stating that, after consultation with appropriate local government officials and the department, to the best of the applicant’s knowledge based upon such consultation and available historical records, the brownfield site was never operated as a permitted solid waste disposal area or was never operated for monetary compensation, and the applicant submits all other documentation and certifications required by this section. In this section, where reference is made to “site rehabilitation,” the department shall instead consider whether the costs claimed are for solid waste removal. Tax credit applications claiming costs pursuant to this paragraph shall not be subject to the calendar-year limitation and January 31 annual application deadline, and the department shall accept a one-time application filed subsequent to the completion by the tax credit applicant of the applicable requirements listed in this subsection. A tax credit applicant may claim 50 percent of the costs for solid waste removal, not to exceed $500,000, after the applicant has determined solid waste removal is completed for the brownfield site. A solid waste removal tax credit application may be filed only once per brownfield site. For the purposes of this section, the term:

1. “Solid waste disposal area” means a landfill, dump, or other area where solid waste has been disposed.

2. “Monetary compensation” means the fees that were charged or the assessments that were levied for the disposal of solid waste at a solid waste disposal area.

3. “Solid waste removal” means removal of solid waste from the land surface or excavation of solid waste from below the land surface and removal of the solid waste from the brownfield site. The term also includes:

a. Transportation of solid waste to a licensed or exempt solid waste management facility or to a temporary storage area.

b. Sorting or screening of solid waste prior to removal from the site.

c. Deposition of solid waste at a permitted or exempt solid waste management facility, whether the solid waste is disposed of or recycled.

(f) In order to encourage the construction and operation of a new health care facility or a health care provider, as defined in s. 408.032, s. 408.07, or s. 408.7056, on a brownfield site, an applicant for a tax credit may claim an additional 25 percent of the total site rehabilitation costs, not to exceed $500,000, if the applicant meets the requirements of this paragraph. In order to receive this additional tax credit, the applicant must provide documentation indicating that the construction of the health care facility or health care provider by the applicant on the brownfield site has received a certificate of occupancy or a license or certificate has been issued for the operation of the health care facility or health care provider.

1(4) The Department of Environmental Protection is responsible for allocating the tax credits provided for in s. 220.1845, which may not exceed a total of $21.6 million in tax credits in the 2015-2016 fiscal year and $5 million in tax credits annually thereafter.

1(5) To claim the credit for site rehabilitation or solid waste removal, each tax credit applicant must apply to the Department of Environmental Protection for an allocation of the annual credit provided in s. 220.1845 by filing a tax credit application with the Division of Waste Management on a form developed by the Department of Environmental Protection in cooperation with the Department of Revenue. The form shall include an affidavit from each tax credit applicant certifying that all information contained in the application, including all records of costs incurred and claimed in the tax credit application, are true and correct. If the application is submitted pursuant to subparagraph (3)(a)2., the form must include an affidavit signed by the real property owner stating that it is not, and has never been, the owner or operator of the drycleaning facility where the contamination exists. Approval of tax credits must be accomplished on a first-come, first-served basis based upon the date and time complete applications are received by the Division of Waste Management, subject to the limitations of subsection (14). To be eligible for a tax credit, the tax credit applicant must:

(a) For site rehabilitation tax credits, have entered into a voluntary cleanup agreement with the Department of Environmental Protection for a drycleaning-solvent-contaminated site or a Brownfield Site Rehabilitation Agreement, as applicable, and have paid all deductibles pursuant to s. 376.3078(3)(e) for eligible drycleaning-solvent-cleanup program sites, as applicable. A site rehabilitation tax credit applicant must submit only a single completed application per site for each calendar year’s site rehabilitation costs. A site rehabilitation application must be received by the Division of Waste Management of the Department of Environmental Protection by January 31 of the year after the calendar year for which site rehabilitation costs are being claimed in a tax credit application. All site rehabilitation costs claimed must have been for work conducted between January 1 and December 31 of the year for which the application is being submitted. All payment requests must have been received and all costs must have been paid prior to submittal of the tax credit application, but no later than January 31 of the year after the calendar year for which site rehabilitation costs are being claimed.

(b) For solid waste removal tax credits, have entered into a brownfield site rehabilitation agreement with the Department of Environmental Protection. A solid waste removal tax credit applicant must submit only a single complete application per brownfield site, as defined in the brownfield site rehabilitation agreement, for solid waste removal costs. A solid waste removal tax credit application must be received by the Division of Waste Management of the Department of Environmental Protection subsequent to the completion of the requirements listed in paragraph (3)(e).

(6) To obtain the tax credit certificate, the tax credit applicant must provide all pertinent information requested on the tax credit application form, including, at a minimum, the name and address of the tax credit applicant and the address and tracking identification number of the eligible site. Along with the tax credit application form, the tax credit applicant must submit the following:

(a) A nonrefundable review fee of $250 made payable to the Water Quality Assurance Trust Fund to cover the administrative costs associated with the department’s review of the tax credit application;

(b) Copies of documents that describe the goods or services and associated costs being claimed that were integral to site rehabilitation as defined in s. 376.301 or s. 376.79 or were for solid waste removal as defined in this section during the time period covered by the application. Such documents must include contractual records that describe the scope of work performed, payment requests that describe the goods or services provided, and payment records involving actual costs incurred and paid. Such documentation must be sufficient to demonstrate a link between the contractual records, the payment requests, and the payment records for the time period covered by the application;

(c) Proof that the documentation submitted pursuant to paragraph (b) has been reviewed and verified by an independent certified public accountant in accordance with standards established by the American Institute of Certified Public Accountants. Specifically, a certified public accountant’s report must be submitted and the certified public accountant must attest to the accuracy and validity of the costs claimed in the application by conducting an independent review of the data presented by the tax credit applicant. Accuracy and validity of costs incurred and paid shall be determined after the level of effort is certified by an appropriate professional registered in this state in each contributing technical discipline. The certified public accountant’s report must also attest that the costs included in the application form are not duplicated within the application, that all payment requests were received and all costs were paid prior to submittal of the tax credit application, and, for site rehabilitation tax credits, that all costs claimed are for work conducted between January 1 and December 31 of the year for which the application is being submitted. A copy of the accountant’s report shall be submitted to the Department of Environmental Protection in addition to the accountant’s certification form in the tax credit application; and

(d) A certification form stating that activities associated with the documentation submitted pursuant to paragraph (b) have been conducted under the observation of, and related technical documents have been signed and sealed by, an appropriate professional registered in this state in each contributing technical discipline. The certification form shall be signed and sealed by the appropriate registered professionals stating that the costs incurred were integral, necessary, and required for site rehabilitation, as that term is defined in ss. 376.301 and 376.79. If the scope of solid waste removal activities does not require oversight by a registered technical professional in this state, such certification form is not required as part of the tax credit application.

(7) The certified public accountant and appropriate registered professionals submitting forms as part of a tax credit application must verify such forms by completing and signing the appropriate certifications included as part of the application form. Verification shall be accomplished as provided in s. 92.525(1)(b) and subject to s. 92.525(3).

(8) The Department of Environmental Protection shall review the tax credit application and any supplemental documentation that the tax credit applicant may submit prior to the annual application deadline, if applicable, for completeness and eligibility, as follows:

(a) To be considered complete, the review must verify that the tax credit applicant has met the appropriate qualifying criteria in subsections (3) and (5), has submitted a completed application form, and has addressed each of the categories of submittals listed in subsection (6). Upon verification that the tax credit applicant has met such completeness requirements, the tax credit application secures a place in the first-come, first-served application line. If the department determines that an application is incomplete, the department shall notify the applicant in writing and the applicant shall have 30 days after receiving such notification to correct any deficiency. Upon timely correction of any deficiencies, the tax credit application secures a place in the first-come, first-served application line. Tax credit applications may not be altered to claim additional costs during this time.

(b) In order to have costs considered eligible, the review of the complete application shall be performed to verify that the work claimed was integral to site rehabilitation or was for solid waste removal, that the work claimed was performed in the applicable timeframe, and that the costs claimed were properly documented. Upon verification, the department shall issue a written decision granting eligibility for tax credits (a tax credit certificate). Complete tax credit applications shall be reviewed for eligible costs in conjunction with the report of the certified public accountant and the certifications from the appropriate registered technical professionals, as applicable.

(9) On or before May 1, the Department of Environmental Protection shall inform each tax credit applicant that is subject to the January 31 annual application deadline of the applicant’s eligibility status and the amount of any tax credit due. The department shall provide each eligible tax credit applicant with a tax credit certificate that must be submitted with its tax return to the Department of Revenue to claim the tax credit or be transferred pursuant to s. 220.1845(2)(g). The May 1 deadline for annual site rehabilitation tax credit certificate awards shall not apply to any tax credit application for which the department has issued a notice of deficiency pursuant to subsection (8). The department shall respond within 90 days after receiving a response from the tax credit applicant to such a notice of deficiency. Credits may not result in the payment of refunds if total credits exceed the amount of tax owed.

(10) For solid waste removal, new health care facility or health care provider, and affordable housing tax credit applications, the Department of Environmental Protection shall inform the applicant of the department’s determination within 90 days after the application is deemed complete. Each eligible tax credit applicant shall be informed of the amount of its tax credit and provided with a tax credit certificate that must be submitted with its tax return to the Department of Revenue to claim the tax credit or be transferred pursuant to s. 220.1845(2)(g). Credits may not result in the payment of refunds if total credits exceed the amount of tax owed.

1(11) If a tax credit applicant does not receive a tax credit allocation due to an exhaustion of the annual tax credit provided in s. 220.1845, such application will then be included in the same first-come, first-served order in the next year’s annual tax credit allocation, if any, based on the prior year application.

(12) The Department of Environmental Protection may adopt rules to prescribe the necessary forms required to claim tax credits under this section and to provide the administrative guidelines and procedures required to administer this section.

(13) The Department of Environmental Protection may revoke or modify any written decision granting eligibility for tax credits under this section if it is discovered that the tax credit applicant submitted any false statement, representation, or certification in any application, record, report, plan, or other document filed in an attempt to receive tax credits under this section. The Department of Environmental Protection shall immediately notify the Department of Revenue of any revoked or modified orders affecting previously granted partial tax credits. Additionally, the tax credit applicant must notify the Department of Revenue of any change in its tax credit claimed.

(14)(a) A tax credit applicant who receives state-funded site rehabilitation under s. 376.3078(3) for rehabilitation of a drycleaning-solvent-contaminated site is ineligible to receive a tax credit under s. 220.1845 for costs incurred by the tax credit applicant in conjunction with the rehabilitation of that site during the same time period that state-administered site rehabilitation was underway.

(b) Tax credits for site rehabilitation awarded pursuant to paragraphs (3)(b)-(d) and (f) are additive, but at no time shall the total tax credit award for site rehabilitation exceed 100 percent of the costs incurred and paid by an applicant.

(c) A single brownfield site may receive tax credits for both eligible site rehabilitation costs and eligible solid waste removal costs provided the costs for any given activity are not claimed for both site rehabilitation and solid waste removal such that the same costs are claimed twice.

(d) For purposes of this subsection, costs incurred that are not considered integral to site rehabilitation include, but are not limited to, brownfield area designation costs and tax credit application preparation and submittal costs.

(e) If the department notifies an applicant pursuant to subsection (9) that any claimed costs are ineligible, those costs may not be allocated and applied to the annual tax credit authorization, and any disputed costs may not delay the application processing or award for subsequent eligible tax credit applicants in the first-come, first-served application line. However, if the department subsequently agrees to award tax credits on any amount that was disputed, the department shall do so based upon the first-come, first-served application line determined by the applicant’s original completeness date and time, provided there is any tax credit authorization available. If a tax credit applicant does not receive an award for the disputed costs due to an exhaustion of the annual tax credit authorization, such subsequent tax credit award shall be included in the same first-come, first-served order in the next year’s annual tax credit allocation, if any, based upon the applicant’s original completeness date and time.

History.—s. 4, ch. 98-189; s. 181, ch. 99-13; s. 4, ch. 2003-173; s. 3, ch. 2003-276; s. 3, ch. 2006-291; s. 22, ch. 2006-312; s. 64, ch. 2007-5; s. 3, ch. 2008-239; s. 60, ch. 2010-205; s. 13, ch. 2011-76; s. 22, ch. 2015-221.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



376.3079 - Third-party liability insurance.

376.3079 Third-party liability insurance.—

(1) It is the intent of the Legislature that, if necessary, the department assist owners of drycleaning facilities and wholesale supply facilities in obtaining third-party liability insurance coverage if such facilities or suppliers are regulated by and in compliance with the department’s rules relating to drycleaning facilities and wholesale supply facilities. In order to assist drycleaning facilities and wholesale supply facilities in obtaining such insurance coverage, the department may contract with an insurance company, a reinsurance company, or other insurance consultant to issue third-party liability policies. If such third-party insurance is not available, the department shall not provide such insurance from state funds.

(2)(a) Any owner or operator of a drycleaning facility or wholesale supply facility may be eligible for third-party liability insurance coverage if the facility is registered with the department pursuant to s. 376.303(1)(d) and is otherwise in compliance with the department’s rules relating to drycleaning facilities or wholesale supply facilities.

(b) The following drycleaning facilities or wholesale supply facilities are not eligible for state-assisted third-party liability insurance:

1. Sites owned or operated by the state or Federal Government.

2. Sites where the owner or operator has denied the department site access or where the facility has been determined not to be in compliance with the department’s rules relating to drycleaning facilities or wholesale supply facilities.

(c) Third-party liability insurance coverage may not be provided by the state-contracted insurance carrier to cover third-party claims relating to damages caused by contamination that was discovered prior to the effective date of the insured’s policy.

(3) For purposes of this section and s. 376.3078, the term:

(a) “Third-party liability” means the insured’s liability, other than for site rehabilitation costs and property damage as applied to sites utilizing the provisions of s. 376.3078(3) and (11), for bodily injury caused by an incident of contamination related to the operation of a drycleaning facility or wholesale supply facility.

(b) “Incident” means any sudden or gradual discharge of drycleaning solvents arising from the operation of a drycleaning facility or wholesale supply facility that results in a need for site rehabilitation or results in bodily injury or property damage neither expected nor intended by the drycleaning facility owner or operator or wholesale supply facility.

(4)(a) The purchase of insurance services by the department is not subject to the provisions of chapter 287.

(b) The Office of Insurance Regulation of the Financial Services Commission shall offer assistance as requested by the department to implement the program.

(c) Any insurance company, reinsurance company, or other entity contracted with by the department shall be subject to the same rules of the Office of Insurance Regulation applicable to other insurers, reinsurers, and other entities.

(5) It is the express intent of the Legislature that the provisions of this section shall not provide the basis for any claim against the department or the Water Quality Assurance Trust Fund for bodily injury or property damages caused by an incident of contamination related to the operation of a drycleaning facility or wholesale supply facility.

History.—s. 7, ch. 94-355; s. 4, ch. 95-239; s. 50, ch. 96-321; s. 396, ch. 2003-261; s. 4, ch. 2003-276; s. 65, ch. 2007-5.



376.308 - Liabilities and defenses of facilities.

376.308 Liabilities and defenses of facilities.—

(1) In any suit instituted by the department under ss. 376.30-376.317, it is not necessary to plead or prove negligence in any form or matter. The department need only plead and prove that the prohibited discharge or other polluting condition has occurred. The following persons shall be liable to the department for any discharges or polluting condition:

(a) Any person who caused a discharge or other polluting condition or who owned or operated the facility, or the stationary tanks or the nonresidential location which constituted the facility, at the time the discharge occurred.

(b) In the case of a discharge of hazardous substances, all persons specified in s. 403.727(4).

(c) In the case of a discharge of petroleum, petroleum products, or drycleaning solvents, the owner of the facility, the drycleaning facility, or the wholesale supply facility, unless the owner can establish that he or she acquired title to property contaminated by the activities of a previous owner or operator or other third party, that he or she did not cause or contribute to the discharge, and that he or she did not know of the polluting condition at the time the owner acquired title. If the owner acquired title subsequent to July 1, 1992, or, in the case of a drycleaning facility or wholesale supply facility, subsequent to July 1, 1994, he or she must also establish by a preponderance of the evidence that he or she undertook, at the time of acquisition, all appropriate inquiry into the previous ownership and use of the property consistent with good commercial or customary practice in an effort to minimize liability. The court or hearing officer shall take into account any specialized knowledge or experience on the part of the defendant, the relationship of the purchase price to the value of the property if uncontaminated, commonly known or reasonably ascertainable information about the property, the obviousness of the presence or likely presence of contamination at the property, and the ability to detect such contamination by appropriate inspection. In an action relating to a discharge of petroleum, petroleum products, or drycleaning solvents under chapter 403, the defenses and definitions set forth herein shall apply.

(2) In addition to the defense described in paragraph (1)(c), the only other defenses of a person specified in subsection (1) are to plead and prove that the occurrence was solely the result of any of the following or any combination of the following:

(a) An act of war;

(b) An act of government, either state, federal, or local, unless the person claiming the defense is a governmental body, in which case the defense is available only by acts of other governmental bodies;

(c) An act of God, which means only an unforeseeable act exclusively occasioned by the violence of nature without the interference of any human agency; or

(d) An act or omission of a third party, other than an employee or agent of the defendant or other than one whose act or omission occurs in connection with a contractual relationship existing, directly or indirectly, with the defendant, except when the sole contractual arrangement arises from a published tariff and acceptance for carriage by a common carrier or by rail, and the defendant establishes by a preponderance of the evidence that:

1. The defendant exercised due care with respect to the pollutant concerned, taking into consideration the characteristics of such pollutant, in light of all relevant facts and circumstances.

2. The defendant took precautions against any foreseeable acts or omissions of any such third party and against the consequences that could foreseeably result from such acts or omissions.

(3) For purposes of this section, the following additional defenses shall apply to sites contaminated with petroleum or petroleum products:

(a) The defendant is a lender serving as a trustee, personal representative, or other type of fiduciary, provided the defendant did not otherwise cause or contribute to the discharge;

(b) The defendant is a lender which holds indicia of ownership in the site primarily to protect a security interest, and which has not divested the borrower of, or otherwise engaged in, decisionmaking control over site operations, particularly with respect to the storage, use, or disposal of petroleum or petroleum products, or which otherwise caused or contributed to the discharge; provided, that the financial institution may direct or compel the borrower to maintain compliance with environmental statutes and rules and may act to prevent or abate a discharge; or

(c) The defendant is a lender which held a security interest in the site and has foreclosed or otherwise acted to acquire title primarily to protect its security interest, and seeks to sell, transfer, or otherwise divest the assets for subsequent sale at the earliest possible time, taking all relevant facts and circumstances into account, and has not undertaken management activities beyond those necessary to protect its financial interest, to effectuate compliance with environmental statutes and rules, or to prevent or abate a discharge; however, if the facility is not eligible for cleanup pursuant to s. 376.305(6), s. 376.3071, or s. 376.3072, any funds expended by the department for cleanup of the property shall constitute a lien on the property against any subsequent sale after the amount of the former security interest (including the cost of collection, management, and sale) is satisfied.

(4) Liability pursuant to this chapter shall be joint and several. However, if more than one discharge occurred and the damage is divisible and may be attributed to a particular defendant or defendants, each defendant is liable only for the costs associated with his or her damages. The burden shall be on the defendant to demonstrate the divisibility of damages.

(5) Effective July 1, 1996, and operating retroactively to March 29, 1995, notwithstanding any other provision of law, judgment, consent order, order, or ordinance, no person who owns or operates a facility or who otherwise could be responsible for costs as a result of contamination eligible for restoration funding from the Inland Protection Trust Fund shall be subject to administrative or judicial action, brought by or on behalf of the state or any local government or any other person, to compel rehabilitation in advance of commitment of restoration funding in accordance with a site’s priority ranking pursuant to s. 376.3071(5)(a) or to pay for the costs of rehabilitation of environmental contamination resulting from a discharge of petroleum products that is eligible for restoration funding from the Inland Protection Trust Fund. For purposes of chapter 95, a cause of action to compel rehabilitation of environmental contamination at a facility resulting from a discharge of petroleum products that is eligible for restoration funding, or to compel payment of costs for environmental contamination resulting from a discharge of petroleum products that is eligible for restoration funding, shall not accrue until restoration funding can be committed to the facility or environmental contamination in accordance with the priority ranking. In the event of a new release, the facility operator shall be required to abate the source of the discharge. If free product is present, the operator shall notify the department, which may direct the removal of free product where prior approval of the scope of work and costs has been granted by the department. Nothing herein shall preclude any person from bringing civil action for damages or personal injury, not to include the cost of restoration or the compelling of restoration in advance of the state’s commitment of restoration funding in accordance with a site’s priority ranking pursuant to s. 376.3071(5)(a). The Legislature’s intent in establishing the limitations in this subsection is to recognize that on March 29, 1995, the Legislature enacted chapter 95-2, Laws of Florida.

(6) This section may not be construed to affect cleanup program eligibility under ss. 376.305(6), 376.3071, 376.3072, 376.3078, and 376.3079. Except as otherwise expressly provided in this chapter, nothing in this chapter shall affect, void, or defeat any immunity of any real property owner or nearby real property owner under s. 376.3078.

History.—s. 84, ch. 83-310; s. 11, ch. 84-338; s. 18, ch. 86-159; s. 10, ch. 92-30; s. 4, ch. 94-311; s. 8, ch. 94-355; s. 1019, ch. 95-148; s. 5, ch. 95-239; s. 11, ch. 96-277; s. 11, ch. 98-189; s. 5, ch. 2003-276; s. 66, ch. 2007-5; s. 90, ch. 2008-4.



376.309 - Facilities, financial responsibility.

376.309 Facilities, financial responsibility.—

(1) Each owner of a facility is required to establish and maintain evidence of financial responsibility. Such evidence of financial responsibility shall be the only evidence required by the department that such owner has the ability to meet the liabilities which may be incurred under ss. 376.30-376.317.

(2) Any claim brought pursuant to ss. 376.30-376.317 may be brought directly against the bond, the insurer, or any other person providing a facility with evidence of financial responsibility.

(3) Each owner of a facility subject to the provisions of ss. 376.30-376.317 shall designate a person in the state as his or her legal agent for service of process under ss. 376.30-376.317, and such designation shall be filed with the Department of State. In the absence of such designation, the Secretary of State shall be the designated agent for purposes of service of process under ss. 376.30-376.317.

History.—s. 84, ch. 83-310; s. 19, ch. 86-159; s. 617, ch. 95-148; s. 67, ch. 2007-5.



376.311 - Penalties for a discharge.

376.311 Penalties for a discharge.—

(1) The penalty provisions of this section do not apply to any discharge promptly reported and, where applicable, removed by an operator in accordance with the rules and orders of the department when the site has been determined eligible for participation in a program described in s. 376.3078 or s. 376.3079.

(2) Penalties assessed herein for a discharge shall be in accordance with the provisions administered by the department in chapter 403.

History.—s. 84, ch. 83-310; s. 11, ch. 92-30; s. 9, ch. 94-355; s. 12, ch. 96-277.



376.313 - Nonexclusiveness of remedies and individual cause of action for damages under ss. 376.30-376.317.

376.313 Nonexclusiveness of remedies and individual cause of action for damages under ss. 376.30-376.317.—

(1) The remedies in ss. 376.30-376.317 shall be deemed to be cumulative and not exclusive.

(2) Nothing in ss. 376.30-376.317 requires the pursuit of any claim against the Water Quality Assurance Trust Fund or the Inland Protection Trust Fund as a condition precedent to any other remedy.

(3) Except as provided in s. 376.3078(3) and (11), nothing contained in ss. 376.30-376.317 prohibits any person from bringing a cause of action in a court of competent jurisdiction for all damages resulting from a discharge or other condition of pollution covered by ss. 376.30-376.317 and which was not authorized pursuant to chapter 403. Nothing in this chapter shall prohibit or diminish a party’s right to contribution from other parties jointly or severally liable for a prohibited discharge of pollutants or hazardous substances or other pollution conditions. Except as otherwise provided in subsection (4) or subsection (5), in any such suit, it is not necessary for such person to plead or prove negligence in any form or manner. Such person need only plead and prove the fact of the prohibited discharge or other pollutive condition and that it has occurred. The only defenses to such cause of action shall be those specified in s. 376.308.

(4) In any civil action brought after July 1, 1986, against the owner or operator of a petroleum storage system for damages arising from a petroleum storage system discharge, the provisions of subsection (3) shall not apply if it can be proven that, at the time of the discharge:

(a) The alleged damages resulted solely from a discharge from a petroleum storage system which was installed, replaced, or retrofitted, and maintained, in a manner consistent with the construction, operation, repair, and maintenance standards established for such systems under chapter 62-761, Florida Administrative Code, as that chapter may hereafter be amended. The requirement of consistency with such standards may be satisfied only by being in compliance with the standards at the time of the discharge, regardless of the time specified for compliance under the schedule provided in said chapter.

(b) A leak detection system or systems or a monitoring well or wells were installed and operating in a manner consistent with technical requirements of chapter 62-761, Florida Administrative Code, as that chapter may hereafter be amended; and

(c) All inventory, recordkeeping, and reporting requirements of chapter 62-761, Florida Administrative Code, as that chapter may hereafter be amended, have been and are being complied with.

Any person bringing such an action must prove negligence to recover damages under this subsection. For the purposes of this subsection, noncompliance with this act, or any of the rules promulgated pursuant hereto, as the same may hereafter be amended, shall be prima facie evidence of negligence.

(5)(a) In any civil action against the owner or operator of a drycleaning facility or a wholesale supply facility, or the owner of the real property on which such facility is located, if such facility is not eligible under s. 376.3078(3) and is not involved in voluntary cleanup under s. 376.3078(11), for damages arising from the discharge of drycleaning solvents from a drycleaning facility or wholesale supply facility, the provisions of subsection (3) shall not apply if it can be proven that, at the time of the discharge the alleged damages resulted solely from a discharge from a drycleaning facility or wholesale supply facility that was in compliance with department rules regulating drycleaning facilities or wholesale supply facilities.

(b) Any person bringing such an action must prove negligence in order to recover damages under this subsection. For the purposes of this subsection, noncompliance with s. 376.303 or s. 376.3078, or any of the rules promulgated pursuant thereto, or any applicable state or federal law or regulation, as the same may hereafter be amended, shall be prima facie evidence of negligence.

(6) The court, in issuing any final judgment in any such action, may award costs of litigation (including reasonable attorney’s and expert witness fees) to any party, whenever the court determines such an award is in the public interest.

History.—s. 84, ch. 83-310; s. 12, ch. 84-338; ss. 20, 21, ch. 86-159; s. 12, ch. 92-30; s. 10, ch. 94-355; s. 6, ch. 95-239; ss. 17, 18, ch. 98-75; s. 12, ch. 98-189; s. 6, ch. 2003-276; s. 68, ch. 2007-5; s. 16, ch. 2013-92.



376.315 - Construction of ss. 376.30-376.317.

376.315 Construction of ss. 376.30-376.317.—Sections 376.30-376.317, being necessary for the general welfare and the public health and safety of the state and its inhabitants, shall be liberally construed to effect the purposes set forth under ss. 376.30-376.317 and the Federal Water Pollution Control Act, as amended.

History.—s. 84, ch. 83-310; s. 22, ch. 86-159; s. 69, ch. 2007-5.



376.317 - Superseded laws; state preemption.

376.317 Superseded laws; state preemption.—

(1) If any provision of ss. 376.30-376.317 or of the rules developed pursuant to such sections, which provision pertains to a facility maintained for the purpose of the underground storage of petroleum products for use as fuel in vehicles, including, but not limited to, those vehicles used on and off roads, aircraft, watercraft, and rail, is in conflict with any other provision, limitation, or restriction which is now in effect under any law of this state or any ordinance of a local government, political subdivision, or municipality, or any rule or regulation adopted thereunder, the provisions of ss. 376.30-376.317 shall control, except as provided in subsection (3).

(2) Except as provided in subsection (3), the state preempts the regulation of the prevention and removal of pollutant discharges from a facility described in subsection (1) which has no single tank having a capacity exceeding 40,000 gallons at any time.

(3) A county government is authorized to adopt countywide ordinances that regulate underground storage tanks, as described herein, which ordinances are the same as or more stringent or extensive than any state law or rule regulating such tanks, provided:

(a) The original ordinance was legally adopted and in force before September 1, 1984; or

(b) The ordinance establishing a more stringent or extensive local program is approved by the department pursuant to subsection (5) after the county demonstrates to the department that it has effectively administered the state law or rules for a period of 2 years prior to filing a petition for approval. However, any county which has sought approval of a local tank program from the department prior to January 1, 1988, shall not be required to demonstrate that it has effectively administered the state program for any minimum period.

(4) The department shall either approve or disapprove a request to contract for a compliance verification program authorized pursuant to s. 376.3073 within 90 days after receipt of the complete application. If approved, the department shall provide full funding to the local government to carry out the contracted compliance and enforcement responsibilities pursuant to s. 376.3073. The department may not disapprove an application due to the population size of a county and may delegate compliance verification and enforcement to those local governments who agree to enforce the state’s program jointly.

(5) The department is authorized to permit any county government to establish, in accordance with s. 403.182, a program regulating underground storage tanks, which program is more stringent or extensive than that established by any state law or rule regulating underground storage tanks. The department shall approve or deny a request by a county for approval of an ordinance establishing such a program according to the procedures and time limits of s. 120.60. The department shall consider local conditions that warrant such more stringent or extensive regulation of underground storage tanks, including, but not limited to, the proximity of the county to a sole or single-source aquifer, the potential threat to the public water supply because of the proximity of underground storage tanks to public wells or groundwater, or the detection of petroleum products in public or private water supplies.

(6) A county government may adopt an ordinance regulating underground storage tanks that is the same as any state law or rule regulating such tanks upon approval by the department of a completed application.

History.—s. 13, ch. 84-338; s. 23, ch. 86-159; s. 5, ch. 87-374; s. 18, ch. 88-156; s. 6, ch. 88-331; s. 7, ch. 89-188; s. 13, ch. 92-30; s. 70, ch. 2007-5; s. 36, ch. 2013-18.



376.320 - Applicability.

376.320 Applicability.—The provisions of ss. 376.320-376.326 apply only to specified mineral acids when stored in aboveground tanks. The purpose of ss. 376.320-376.326 is to prevent the release of specified mineral acids from aboveground tanks and to register the aboveground tanks in which specified mineral acids are stored.

History.—s. 1, ch. 90-98; s. 16, ch. 92-30.



376.321 - Definitions; ss. 376.320-376.326.

376.321 Definitions; ss. 376.320-376.326.—As used in ss. 376.320-376.326, the term:

(1) “Aboveground” means that more than 90 percent of a tank volume is not buried below the ground surface. An aboveground tank may either be in contact with the ground or elevated above it.

(2) “Containment and integrity plan” or “CIP” means a document designed, created, and maintained at a facility, which shall be considered a public record and made available pursuant to the provisions of chapter 119, and which sets forth the procedures for the inspection and maintenance program for aboveground tanks at that facility which store specified mineral acids. That program shall be designed for the chemical and physical characteristics of the specific mineral acid stored and for the specific materials of construction of the aboveground tank. The CIP shall be designed to ensure control of the specific mineral acid stored in an aboveground tank for the expected lifetime, as determined by standard engineering practices, of the materials of construction of the specific aboveground tank in which that mineral acid is stored.

(3) “Department” means the Department of Environmental Protection.

(4) “Facility” means any nonresidential location or part thereof containing an aboveground tank or aboveground tanks which contain specified mineral acids, which have an individual storage capacity greater than 110 gallons.

(5) “Flow-through process tank” means a flow-through process tank as defined in s. 376.301.

(6) “Liner” means an artificially constructed material of sufficient thickness, density, and composition that will contain the discharge of any specified mineral acid from an aboveground tank until such time as the mineral acid can be neutralized and/or removed. The liner shall prevent any escape of specified mineral acids or accumulated liquid to the soil or to the surface water or groundwater except through secondary containment.

(7) “Mineral acids” means hydrobromic acid (HBr), hydrochloric acid (HCl), hydrofluoric acid (HF), phosphoric acid (H3PO4), and sulfuric acid (H2SO4), including those five acids in solution, if at least 20 percent by weight of the solution is one of the five listed acids.

(8) “Nonresidential” means that the tank is not used at a private dwelling.

(9) “Operator” means any person operating a facility whether by lease, contract, or other form of agreement.

(10) “Owner” means any person owning an aboveground tank subject to ss. 376.320-376.326.

(11) “Permitted wastewater treatment system” means a facility to which the department has issued a permit to treat wastewater and release the treated product into the environment.

(12) “Secondary containment” means a system that is used for release prevention, and may include one or more of the following devices:

(a) A double-walled tank;

(b) An external liner; or

(c) A system or structure constructed such that accidental releases from an aboveground tank would be collected by a drainage system within the system or structure and routed to a permitted wastewater treatment system, plant recirculating process system, or approved alternate containment system.

(13) “Stationary” means a tank or tanks not meant for multiple site use or a tank or tanks which remain in one location at the facility site for a period of 180 days or longer.

(14) “Tank” means a stationary device which is constructed primarily of nonearthen materials (e.g., concrete, metal, plastic, glass) that provides structural support and is designed primarily to contain mineral acids. Connected piping from the tank to and including the nearest cutoff valve shall be considered part of the tank for purposes of this definition. “Tank” does not include flow-through process tanks.

History.—s. 2, ch. 90-98; s. 17, ch. 92-30; s. 304, ch. 94-356.



376.322 - Powers and duties of the department.

376.322 Powers and duties of the department.—The department shall have the power and duty to:

(1) Contract with local governments as needed to perform any of its duties under ss. 376.320-376.326.

(2) Establish a program to register tanks subject to the provisions of ss. 376.320-376.326.

(3) Adopt rules to implement ss. 376.320-376.326.

(4) Enforce the provisions of ss. 376.320-376.326 pursuant to the provisions of ss. 403.121 and 403.161.

(5) Require that facilities covered by ss. 376.320-376.326 be subject to thorough and complete inspections at reasonable times. The provisions of s. 403.091 shall apply to such inspections.

History.—s. 3, ch. 90-98; s. 18, ch. 92-30.



376.323 - Registration.

376.323 Registration.—All tanks shall be registered no later than July 1, 1992. Registrations shall be renewed annually. Registration fees shall not exceed $2,500 per facility. The department shall issue to the tank owner or operator one registration placard per facility, covering all tanks at that facility which have been properly registered, as evidence of the completion of the registration requirement. The department shall develop by rule a fee schedule sufficient to cover the costs associated with registration, inspection, surveillance, and other activities associated with ss. 376.320-376.326. Revenues from such fees collected shall be deposited into the Water Quality Assurance Trust Fund, and shall be used to implement the provisions of ss. 376.320-376.326.

History.—s. 4, ch. 90-98; s. 19, ch. 92-30.



376.324 - Containment and integrity plan.

376.324 Containment and integrity plan.—

(1) The owner or operator of each mineral acid storage tank shall prepare and have in place a containment and integrity plan (CIP) for the facility. The plan shall detail the facility’s inspection and maintenance program for each mineral acid tank at the facility. The CIP shall include procedures and requirements designed to minimize the risk of spills, releases, and discharges from tanks. The CIP shall be reviewed and updated every 2 years.

(2) A professional engineer registered in the state shall certify that the tanks covered by the CIP for that facility have been inspected and maintained in accordance with the CIP and that the integrity and containment of the tanks has not been compromised.

(3) The CIP shall be maintained and made available for audit by the department at the facility at any reasonable time and shall be made available to the public upon request.

(4) Each facility shall implement the inspection and maintenance program set forth in the CIP no later than December 1, 1992.

History.—s. 5, ch. 90-98; s. 20, ch. 92-30.



376.325 - Alternative to containment and integrity plan requirements.

376.325 Alternative to containment and integrity plan requirements.—

(1) As an alternative to the requirements of s. 376.324, an owner or operator may choose to provide the department with certification by a professional engineer that no aboveground tank at the facility is in direct contact with the ground, and under and around each tank has been placed and sealed to its supports a secondary containment system which is either:

(a) Designed and built to contain in excess of 110 percent of the capacity of the largest tank within the containment; or

(b) Equipped with a drainage system routed to a permitted wastewater treatment system that is designed and built to contain accidental releases.

(2) All new and replacement tanks installed after July 1, 1992, shall have secondary containment.

History.—s. 6, ch. 90-98; s. 21, ch. 92-30.



376.326 - Application of s. 376.317.

376.326 Application of s. 376.317.—Nothing in ss. 376.320-376.326 shall be construed to exclude aboveground storage tanks from the application of s. 376.317.

History.—s. 7, ch. 90-98; s. 22, ch. 92-30.



376.40 - Petroleum exploration and production; purposes; funding.

376.40 Petroleum exploration and production; purposes; funding.—

(1) FINDINGS.—The Legislature declares that the financial resources of the state in the form of a bond trust fund, the limits of which are in excess of limits available to most operators, should be available to provide the Department of Environmental Protection the surety for any cleanup and remedial action for operations which are not conducted in a safe and environmentally compatible manner.

(2) INTENT AND PURPOSE.—It is the intent of the Legislature that the Minerals Trust Fund serve as a repository for funds which will enable the Department of Environmental Protection to respond without delay to incidents which affect safety or threaten to cause environmental damage or contamination as a result of incidents involving petroleum exploration and production activities and which are not otherwise handled in a timely manner by the operator or permittee. The useful life of facilities used to produce oil and natural gas in the state can be from 15 to 40 years and it is the Legislature’s intent that safe and environmentally compatible operations be conducted for the economic life of any well, field, or production facility. It is the further intent of the Legislature that this trust fund make available immediately to the department funds sufficient to correct violations such as an operator’s failure to adequately plug, abandon, or restore production sites or other test sites and facilities after operations cease, if the permittee or operator cannot or will not correct the violations within a reasonable time. Furthermore, it is the Legislature’s intent that if an amount in excess of the funds on deposit in the trust fund is needed for remedial action, money from the Florida Coastal Protection Trust Fund be made available in the form of a temporary transfer of funds. The temporary transfer shall be repaid as soon as possible after the department obtains penalties, judgments, recoveries, or reimbursements.

(3) USES.—

(a) When the department has reason to believe that incidents of contamination related to the conduct of operations, including, but not limited to, drilling of exploratory or production wells, operation and maintenance of producing wells, pressure maintenance wells, or disposal wells, and related gathering lines, may pose a threat to the environment or the public health, safety, or welfare, or if the permittee, owner, or operator of such facility does not take immediate remedial or other approved corrective action, the department shall obligate moneys available from fees collected and deposited pursuant to subsection (4) in the trust fund to provide for:

1. Prompt investigation and assessment of surface or underground contamination or other permit violations;

2. Prompt remedial action to repair, replace, or restore to a safe condition test sites, wells, and facilities at the affected site or location;

3. Rehabilitation of contamination at sites, which rehabilitation shall include cleanup of contaminated soils, groundwater, and surface waters to minimize environmental damage;

4. Maintenance and monitoring of sites or facilities that have been repaired, replaced, or restored;

5. Inspection and supervision of activities described in this section;

6. Payment of expenses incurred by the department in its efforts to obtain from responsible parties the payment or recovery of reasonable costs resulting from activities described in this section; or

7. Payment of any other reasonable costs of administration.

(b) The department may also use moneys from the trust fund to conduct routine inspections of exploratory or production wells, pressure maintenance wells, disposal wells, and related gathering lines.

(4) FUNDING.—There shall be deposited in the Minerals Trust Fund:

(a) All fees charged permittees under ss. 377.24(1), 377.2408(1), and 377.2425(1)(b).

(b) All penalties, judgments, recoveries, reimbursements, and other fees and charges related to the implementation of this section.

(c) Any other funds required to be deposited in the trust fund under provisions of law.

If moneys on deposit in the trust fund are not sufficient to satisfy the needed remedial or corrective action, and if the responsible party does not take remedial and corrective action in a timely manner or if a catastrophic event occurs, a temporary transfer of the required amount, or a maximum of $10 million, from the Florida Coastal Protection Trust Fund pursuant to s. 376.11(6)(j) is authorized. The Florida Coastal Protection Trust Fund shall be reimbursed immediately upon deposit into the Minerals Trust Fund of moneys referred to in paragraph (b).

(5) RECOVERY.—The department shall recover to the use of the trust fund from the permittee for any facilities for petroleum exploration or production, petroleum gathering, or other exploration or production activities all sums expended from the trust fund pursuant to this section. Requests for reimbursement to the trust fund for such costs, if not paid within 120 days after demand, shall be turned over to the Department of Legal Affairs for collection.

(6) INVESTMENTS; INTEREST.—Moneys in the trust fund which are not needed currently to meet the obligations of the department in the exercise of its responsibilities under this section shall be deposited with the Chief Financial Officer to the credit of the trust fund and may be invested as provided by law.

History.—s. 4, ch. 89-358; s. 5, ch. 94-193; s. 305, ch. 94-356; s. 51, ch. 96-321; s. 397, ch. 2003-261; s. 57, ch. 2015-229.



376.41 - Minerals Trust Fund.

376.41 Minerals Trust Fund.—

(1) The Minerals Trust Fund is established in and administered by the Department of Environmental Protection.

(2) Funds to be credited to and uses of the trust fund shall be administered in accordance with ss. 211.06, 211.31, 211.3103, 376.11, 376.40, 377.24, 377.2408, 377.2425, 377.247, and 377.41.

(3) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of a fiscal year shall remain in the trust fund and shall be available for carrying out the purposes of the trust fund.

History.—s. 2, ch. 2015-8.



376.60 - Asbestos removal program inspection and notification fee.

376.60 Asbestos removal program inspection and notification fee.—The Department of Environmental Protection shall charge an inspection and notification fee, not to exceed $300 for a small business as defined in s. 288.703, or $1,000 for any other project, for any asbestos removal project. The department may establish a fee schedule by rule. Schools, colleges, universities, residential dwellings, and those persons otherwise exempted from licensure under s. 469.002(4) are exempt from the fees. Any fee collected must be deposited in the asbestos program account in the Air Pollution Control Trust Fund to be used by the department to administer its asbestos removal program.

(1) In those counties with approved local air pollution control programs, the department shall return 80 percent of the asbestos removal program inspection and notification fees collected in that county to the local government quarterly, if the county requests it.

(2) The fees returned to a county under subsection (1) must be used only for asbestos-related program activities.

(3) A county may not levy any additional fees for asbestos removal activity while it receives fees under subsection (1).

(4) If a county has requested reimbursement under subsection (1), the department shall reimburse the approved local air pollution control program with 80 percent of the fees collected in the county retroactive to July 1, 1994, for asbestos-related program activities.

(5) If an approved local air pollution control program that is providing asbestos notification and inspection services according to 40 C.F.R. part 61, subpart M, and is collecting fees sufficient to support the requirements of 40 C.F.R. part 61, subpart M, opts not to receive the state-generated asbestos notification fees, the state may discontinue collection of the state asbestos notification fees in that county.

History.—s. 1, ch. 90-117; s. 59, ch. 90-331; s. 25, ch. 92-30; s. 306, ch. 94-356; s. 1, ch. 97-31; s. 1, ch. 98-44; s. 21, ch. 98-419; s. 252, ch. 2011-142.



376.70 - Tax on gross receipts of drycleaning facilities.

376.70 Tax on gross receipts of drycleaning facilities.—

(1) There is levied a gross receipts tax on each drycleaning facility and dry drop-off facility, as defined in s. 376.301, for the privilege of engaging in the business of laundering and drycleaning clothing and other fabrics in this state. The tax shall be at a rate of 2 percent of all charges imposed by the drycleaning facility or the dry drop-off facility for the drycleaning or laundering of clothing or other fabrics. Gross receipts from coin-operated laundry machines and from laundry done on a wash, dry, and fold basis shall not be subject to tax.

(2) Each drycleaning facility or dry drop-off facility imposing a charge for the drycleaning or laundering of clothing or other fabrics is required to register with the Department of Revenue and become licensed for the purposes of this section. The owner or operator of the facility shall register the facility with the Department of Revenue. Drycleaning facilities or dry drop-off facilities operating at more than one location are only required to have a single registration. The fee for registration is $30. The owner or operator of the facility shall pay the registration fee to the Department of Revenue. The department may waive the registration fee for applications submitted through the department’s Internet registration process.

(3) The tax imposed by this section is due on the 1st day of the month succeeding the month in which the charge is imposed and shall be paid on or before the 20th day of each month. The tax shall be reported on forms and in the manner prescribed by the Department of Revenue by rule. The proceeds of the taxes, after deducting the administrative costs incurred by the Department of Revenue in administering, auditing, collecting, distributing, and enforcing the tax, shall be transferred by the Department of Revenue into the Water Quality Assurance Trust Fund and shall be used as provided in s. 376.3078. For the purposes of this section, the proceeds of the tax include all funds collected and received by the Department of Revenue, including interest and penalties on delinquent taxes.

(4) Any drycleaning facility which includes in the total retail charge to a consumer of drycleaning services any portion of the tax imposed pursuant to this section shall disclose on the receipt for the amount charged for such services the amount of such tax and a statement that the imposition of the tax was requested by the Florida Dry Cleaners Coalition.

(5) Gross receipts arising from charges for services taxable pursuant to this section to persons who also impose charges to others for those same services are exempt from the tax imposed pursuant to this section.

(6)(a) The Department of Revenue shall administer, collect, and enforce the tax imposed under this section pursuant to the procedures for administration, collection, and enforcement of the general state sales tax imposed under chapter 212, except as provided in this subsection. Such procedures include, but are not limited to, those regarding the filing of consolidated returns, the granting of sale for resale exemptions, and the interest and penalties on delinquent taxes. The tax shall not be included in the computation of estimated taxes pursuant to s. 212.11, nor shall the dealer’s credit for collecting taxes or fees in s. 212.12 apply. The provisions of s. 212.07(4) shall not apply to the tax imposed by this section.

(b) The Department of Revenue is authorized to employ persons and incur other expenses for which funds are appropriated by the Legislature. The Department of Revenue is empowered to adopt such rules and shall prescribe and publish such forms as may be necessary to effectuate the purposes of this section.

(c) The Department of Revenue is authorized to establish audit procedures and to assess delinquent taxes.

(7) The department shall not deny eligibility in the drycleaning solvent cleanup program because of the facility owner’s, the facility operator’s, and the real property owner’s failure to remit all taxes due pursuant to this section and s. 376.75, unless the Department of Revenue:

(a) Ascertains the amount of the delinquent tax, if any, and communicates this amount in writing to the drycleaning solvent cleanup program applicant and the real property owner; and

(b) Provides a method to the facility owner, the facility operator, and the real property owner for the payment of the taxes.

Pursuant to this subsection, the owner or operator of a drycleaning facility must demonstrate to the satisfaction of the Department of Revenue that failure to remit all taxes due in a timely manner was not due to willful and overt actions to avoid payment of taxes.

(8) The Legislature declares that the failure to promptly implement the provisions of this section would present an immediate threat to the welfare of the state. Therefore, the executive director of the Department of Revenue is authorized to adopt emergency rules pursuant to s. 120.54(4) to implement this section. Notwithstanding any other provision of law, such emergency rules shall remain effective for 180 days from the date of adoption. Other rules of the Department of Revenue related to and in furtherance of the orderly implementation of this section shall not be subject to a s. 120.56(2) rule challenge or a s. 120.54(3)(c)2. drawout proceeding, but, once adopted, shall be subject to a s. 120.56(3) invalidity challenge. Such rules shall be adopted by the Governor and Cabinet and shall become effective upon filing with the Department of State, notwithstanding the provisions of s. 120.54(3)(e)6.

History.—s. 11, ch. 94-355; s. 7, ch. 95-239; s. 52, ch. 96-321; s. 108, ch. 96-410; s. 13, ch. 98-189; s. 49, ch. 2002-218.



376.71 - Registration fee and gross receipts tax; exemptions.

376.71 Registration fee and gross receipts tax; exemptions.—The registration fee and the gross receipts tax imposed under ss. 376.303(1)(d) and 376.70 do not apply to uniform rental companies or linen supply companies.

History.—s. 8, ch. 95-239; s. 43, ch. 2005-2.



376.75 - Tax on production or importation of perchloroethylene.

376.75 Tax on production or importation of perchloroethylene.—

(1) Beginning October 1, 1994, a tax of $5 per gallon is levied on the sale of perchloroethylene (tetrachloroethylene) in this state to a drycleaning facility located in this state or the import of perchloroethylene into this state by a drycleaning facility. This tax is not subject to sales and use tax pursuant to chapter 212.

(2) Any person producing in, importing into, or causing to be imported into, or selling in, this state perchloroethylene must register with the Department of Revenue and become licensed for the purposes of remitting the tax pursuant to, or providing information required by, this section. Such person must register as a seller of perchloroethylene, a user of perchloroethylene in drycleaning facilities, or a user of perchloroethylene for purposes other than drycleaning. Persons operating at more than one location are only required to have a single registration. The fee for registration is $30. Failure to timely register is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) The tax imposed by this section is due on the 1st day of the month succeeding the month of the sale and must be paid on or before the 20th day of each month. Tax shall be reported on forms and in the manner prescribed by the Department of Revenue by rule.

(4) Any person subject to taxation under this section or any person who sells tax-paid perchloroethylene, other than a retail dealer, must separately state the amount of such tax paid on any charge ticket, sales slip, invoice, or other tangible evidence of the sale or must certify on the sales document that the tax required pursuant to this section has been paid.

(5) All perchloroethylene imported, produced, or sold in this state is presumed to be subject to the tax imposed by this section. Any person who has purchased perchloroethylene for use in such person’s drycleaning facility in this state must document that the tax imposed by this section has been paid or must pay such tax directly to the Department of Revenue in accordance with subsection (3).

(6) For purposes of this section, to demonstrate that perchloroethylene is not sold or transferred to a drycleaning facility for eventual use in a drycleaning facility in this state, a person may rely on a certificate signed under penalty of perjury by a transferee of the perchloroethylene stating that the transferee does not own or operate a drycleaning facility or the transferee will not use the perchloroethylene in a drycleaning facility in this state. Any producer, importer, seller, or other transferor of perchloroethylene who is required to register in accordance with subsection (2) but who does not make any taxable sales or taxable transfers during a year shall file with the Department of Revenue a form containing the quantity of perchloroethylene sold or transferred, a statement indicating that all sales were exempt from tax, and such other information as the Department of Revenue may prescribe.

(7) The Department of Revenue may authorize a quarterly return and payment when the tax remitted by the licensee for the preceding quarter did not exceed $100; may authorize a semiannual return and payment when the tax remitted by the licensee for the preceding 6 months did not exceed $200; and may authorize an annual return and payment when the tax remitted by the licensee for the preceding 12 months did not exceed $400.

(8) The tax imposed by this section shall be reported to the Department of Revenue. The payment shall be accompanied by such forms as the Department of Revenue prescribes. The proceeds of the tax, after deducting the administrative costs incurred by the Department of Revenue in administering, auditing, collecting, distributing, and enforcing the tax, shall be transferred by the Department of Revenue into the Water Quality Assurance Trust Fund and shall be used as provided in s. 376.3078. For the purposes of this section, the proceeds of the tax include all funds collected and received by the Department of Revenue, including interest and penalties on delinquent taxes.

(9)(a) The Department of Revenue shall administer, collect, and enforce the tax authorized under this section pursuant to the same procedures used in the administration, collection, and enforcement of the general state sales tax imposed under chapter 212, except as provided in this section. The provisions of chapter 212 regarding the authority to audit and make assessments, the keeping of books and records, and interest and penalties on delinquent taxes shall apply. The tax shall not be included in the computation of estimated taxes pursuant to s. 212.11, nor shall the dealer’s credit for collecting taxes or fees in s. 212.12 apply to the tax. The provisions of s. 212.07(4) shall not apply to the tax imposed by this section.

(b) The Department of Revenue, under the applicable rules of the Public Employees Relations Commission, is authorized to employ persons and incur other expenses for which funds are appropriated by the Legislature. The Department of Revenue is empowered to adopt such rules and shall prescribe and publish such forms as may be necessary to effectuate the purposes of this section.

(c) The Department of Revenue is authorized to establish audit procedures and to assess delinquent taxes.

(10) The Legislature declares that the failure to promptly implement the provisions of this section would present an immediate threat to the welfare of the state. Therefore, the executive director of the Department of Revenue is authorized to adopt emergency rules pursuant to s. 120.54(4) to implement this section. Notwithstanding any other provision of law, such emergency rules shall remain effective for 180 days from the date of adoption. Other rules of the Department of Revenue related to and in furtherance of the orderly implementation of this section shall not be subject to a s. 120.56(2) rule challenge or a s. 120.54(3)(c)2. drawout proceeding, but, once adopted, shall be subject to a s. 120.56(3) invalidity challenge. Such rules shall be adopted by the Governor and Cabinet and shall become effective upon filing with the Department of State, notwithstanding the provisions of s. 120.54(3)(e)6.

(11) If perchloroethylene on which tax has been paid is exported from this state or acquired for purposes other than use in a drycleaning facility in this state or for sale, resale, or other transfer for such use, the person who paid the tax to the Department of Revenue may apply for a refund or take a credit of such tax paid. The person applying for the refund or credit must refund such tax to the person who incurred the burden of the tax before the claim to the state for refund or credit will be approved.

(12) Any drycleaning facility which includes in the total retail charge to a consumer of drycleaning services any portion of the tax imposed pursuant to this section shall disclose on the receipt for the amount charged for such services the amount of such tax and a statement that the imposition of the tax was requested by the Florida Dry Cleaners Coalition.

History.—s. 12, ch. 94-355; s. 9, ch. 95-239; s. 53, ch. 96-321; s. 109, ch. 96-410; s. 34, ch. 97-99; s. 14, ch. 98-189.



376.77 - Short title.

376.77 Short title.—Sections 376.77-376.85 may be cited as the “Brownfields Redevelopment Act.”

History.—s. 1, ch. 97-277; s. 1, ch. 98-75.



376.78 - Legislative intent.

376.78 Legislative intent.—The Legislature finds and declares the following:

(1) The reduction of public health and environmental hazards on existing commercial and industrial sites is vital to their use and reuse as sources of employment, housing, recreation, and open space areas. The reuse of industrial land is an important component of sound land use policy for productive urban purposes which will help prevent the premature development of farmland, open space areas, and natural areas, and reduce public costs for installing new water, sewer, and highway infrastructure.

(2) The abandonment or underuse of brownfield sites also results in the inefficient use of public facilities and services, as well as land and other natural resources, extends conditions of blight in local communities, and contributes to concerns about environmental equity and the distribution of environmental risks across population groups.

(3) Incentives should be put in place to encourage responsible persons to voluntarily develop and implement cleanup plans without the use of taxpayer funds or the need for enforcement actions by state and local governments.

(4) Environmental and public health hazards cannot be eliminated without clear, predictable remediation standards that provide for the protection of the environment and public health.

(5) Site rehabilitation should be based on the actual risk that contamination may pose to the environment and public health, taking into account current and future land and water use and the degree to which contamination may spread and place the public or the environment at risk.

(6) According to the statistical proximity study contained in the final report of the Environmental Equity and Justice Commission, minority and low-income communities are disproportionately impacted by targeted environmentally hazardous sites. The results indicate the need for the health and risk exposure assessments of minority and poverty populations around environmentally hazardous sites in this state. Redevelopment of hazardous sites should address questions relating to environmental and health consequences.

(7) Environmental justice considerations should be inherent in meaningful public participation elements of a brownfields redevelopment program.

(8) The existence of brownfields within a community may contribute to, or may be a symptom of, overall community decline, including issues of human disease and illness, crime, educational and employment opportunities, and infrastructure decay. The environment is an important element of quality of life in any community, along with economic opportunity, educational achievement, access to health care, housing quality and availability, provision of governmental services, and other socioeconomic factors. Brownfields redevelopment, properly done, can be a significant element in community revitalization, especially within community redevelopment areas, enterprise zones, empowerment zones, closed military bases, or designated brownfield pilot project areas.

(9) Cooperation among federal, state, and local agencies, local community development organizations, and current owners and prospective purchasers of brownfield sites is required to accomplish timely cleanup activities and the redevelopment or reuse of brownfield sites.

History.—s. 2, ch. 97-277; s. 1, ch. 2014-114.



376.79 - Definitions relating to Brownfields Redevelopment Act.

376.79 Definitions relating to Brownfields Redevelopment Act.—As used in ss. 376.77-376.85, the term:

(1) “Additive effects” means a scientific principle that the toxicity that occurs as a result of exposure is the sum of the toxicities of the individual chemicals to which the individual is exposed.

(2) “Antagonistic effects” means a scientific principle that the toxicity that occurs as a result of exposure is less than the sum of the toxicities of the individual chemicals to which the individual is exposed.

(3) “Background concentration” means the concentration of contaminants naturally occurring or resulting from anthropogenic impacts unrelated to the discharge of pollutants or hazardous substances at a contaminated site undergoing site rehabilitation.

(4) “Brownfield sites” means real property, the expansion, redevelopment, or reuse of which may be complicated by actual or perceived environmental contamination.

(5) “Brownfield area” means a contiguous area of one or more brownfield sites, some of which may not be contaminated, and which has been designated by a local government by resolution. Such areas may include all or portions of community redevelopment areas, enterprise zones, empowerment zones, other such designated economically deprived communities and areas, and Environmental Protection Agency-designated brownfield pilot projects.

(6) “Contaminant” means any physical, chemical, biological, or radiological substance present in any medium which may result in adverse effects to human health or the environment or which creates an adverse nuisance, organoleptic, or aesthetic condition in groundwater.

(7) “Contaminated site” means any contiguous land, sediment, surface water, or groundwater areas that contain contaminants that may be harmful to human health or the environment.

(8) “Department” means the Department of Environmental Protection.

(9) “Engineering controls” means modifications to a site to reduce or eliminate the potential for exposure to chemicals of concern from petroleum products, drycleaning solvents, or other contaminants. Such modifications may include, but are not limited to, physical or hydraulic control measures, capping, point of use treatments, or slurry walls.

(10) “Environmental justice” means the fair treatment of all people of all races, cultures, and incomes with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies.

(11) “Institutional controls” means the restriction on use of or access to a site to eliminate or minimize exposure to chemicals of concern from petroleum products, drycleaning solvents, or other contaminants. Such restrictions may include, but are not limited to, deed restrictions, restrictive covenants, or conservation easements.

(12) “Local pollution control program” means a local pollution control program that has received delegated authority from the Department of Environmental Protection under ss. 376.80(9) and 403.182.

(13) “Long-term natural attenuation” means natural attenuation approved by the department as a site rehabilitation program task for a period of more than 5 years.

(14) “Natural attenuation” means a verifiable approach to site rehabilitation that allows natural processes to contain the spread of contamination and reduce the concentrations of contaminants in contaminated groundwater and soil. Natural attenuation processes may include sorption, biodegradation, chemical reactions with subsurface materials, diffusion, dispersion, and volatilization.

(15) “Person responsible for brownfield site rehabilitation” means the individual or entity that is designated by the local government to enter into the brownfield site rehabilitation agreement with the department or an approved local pollution control program and enters into an agreement with the local government for redevelopment of the site.

(16) “Person” means any individual, partner, joint venture, or corporation; any group of the foregoing, organized or united for a business purpose; or any governmental entity.

(17) “Risk reduction” means the lowering or elimination of the level of risk posed to human health or the environment through interim remedial actions, remedial action, or institutional, and if appropriate, engineering controls.

(18) “Secretary” means the secretary of the Department of Environmental Protection.

(19) “Site rehabilitation” means the assessment of site contamination and the remediation activities that reduce the levels of contaminants at a site through accepted treatment methods to meet the cleanup target levels established for that site. For purposes of sites subject to the Resource Conservation and Recovery Act, as amended, the term includes removal, decontamination, and corrective action of releases of hazardous substances.

(20) “Source removal” means the removal of free product, or the removal of contaminants from soil or sediment that has been contaminated to the extent that leaching to groundwater or surface water has occurred or is occurring.

(21) “Synergistic effects” means a scientific principle that the toxicity that occurs as a result of exposure is more than the sum of the toxicities of the individual chemicals to which the individual is exposed.

History.—s. 3, ch. 97-277; s. 2, ch. 98-75; s. 10, ch. 2000-317; s. 1, ch. 2004-40; s. 4, ch. 2008-239; s. 3, ch. 2016-184.



376.80 - Brownfield program administration process.

376.80 Brownfield program administration process.—

(1) The following general procedures apply to brownfield designations:

(a) The local government with jurisdiction over a proposed brownfield area shall designate such area pursuant to this section.

(b) For a brownfield area designation proposed by:

1. The jurisdictional local government, the designation criteria under paragraph (2)(a) apply, except if the local government proposes to designate as a brownfield area a specified redevelopment area as provided in paragraph (2)(b).

2. Any person, other than a governmental entity, including, but not limited to, individuals, corporations, partnerships, limited liability companies, community-based organizations, or not-for-profit corporations, the designation criteria under paragraph (2)(c) apply.

(c) Except as otherwise provided, the following provisions apply to all proposed brownfield area designations:

1. Notification to department following adoption.—A local government with jurisdiction over the brownfield area must notify the department, and, if applicable, the local pollution control program under s. 403.182, of its decision to designate a brownfield area for rehabilitation for the purposes of ss. 376.77-376.86. The notification must include a resolution adopted by the local government body. The local government shall notify the department, and, if applicable, the local pollution control program under s. 403.182, of the designation within 30 days after adoption of the resolution.

2. Resolution adoption.—The brownfield area designation must be carried out by a resolution adopted by the jurisdictional local government, which includes a map adequate to clearly delineate exactly which parcels are to be included in the brownfield area or alternatively a less-detailed map accompanied by a detailed legal description of the brownfield area. For municipalities, the governing body shall adopt the resolution in accordance with the procedures outlined in s. 166.041, except that the procedures for the public hearings on the proposed resolution must be in the form established in s. 166.041(3)(c)2. For counties, the governing body shall adopt the resolution in accordance with the procedures outlined in s. 125.66, except that the procedures for the public hearings on the proposed resolution shall be in the form established in s. 125.66(4)(b).

3. Right to be removed from proposed brownfield area.—If a property owner within the area proposed for designation by the local government requests in writing to have his or her property removed from the proposed designation, the local government shall grant the request.

4. Notice and public hearing requirements for designation of a proposed brownfield area outside a redevelopment area or by a nongovernmental entity. Compliance with the following provisions is required before designation of a proposed brownfield area under paragraph (2)(a) or paragraph (2)(c):

a. At least one of the required public hearings shall be conducted as closely as is reasonably practicable to the area to be designated to provide an opportunity for public input on the size of the area, the objectives for rehabilitation, job opportunities and economic developments anticipated, neighborhood residents’ considerations, and other relevant local concerns.

b. Notice of a public hearing must be made in a newspaper of general circulation in the area, must be made in ethnic newspapers or local community bulletins, must be posted in the affected area, and must be announced at a scheduled meeting of the local governing body before the actual public hearing.

(2)(a) Local government-proposed brownfield area designation outside specified redevelopment areas.—If a local government proposes to designate a brownfield area that is outside a community redevelopment area, enterprise zone, empowerment zone, closed military base, or designated brownfield pilot project area, the local government shall provide notice, adopt the resolution, and conduct public hearings pursuant to paragraph (1)(c). At a public hearing to designate the proposed brownfield area, the local government must consider:

1. Whether the brownfield area warrants economic development and has a reasonable potential for such activities;

2. Whether the proposed area to be designated represents a reasonably focused approach and is not overly large in geographic coverage;

3. Whether the area has potential to interest the private sector in participating in rehabilitation; and

4. Whether the area contains sites or parts of sites suitable for limited recreational open space, cultural, or historical preservation purposes.

(b) Local government-proposed brownfield area designation within specified redevelopment areas.—Paragraph (a) does not apply to a proposed brownfield area if the local government proposes to designate the brownfield area inside a community redevelopment area, enterprise zone, empowerment zone, closed military base, or designated brownfield pilot project area and the local government complies with paragraph (1)(c).

(c) Brownfield area designation proposed by persons other than a governmental entity.—For designation of a brownfield area that is proposed by a person other than the local government, the local government with jurisdiction over the proposed brownfield area shall provide notice and adopt a resolution to designate the brownfield area pursuant to paragraph (1)(c) if, at the public hearing to adopt the resolution, the person establishes all of the following:

1. A person who owns or controls a potential brownfield site is requesting the designation and has agreed to rehabilitate and redevelop the brownfield site.

2. The rehabilitation and redevelopment of the proposed brownfield site will result in economic productivity of the area, along with the creation of at least 5 new permanent jobs at the brownfield site that are full-time equivalent positions not associated with the implementation of the brownfield site rehabilitation agreement and that are not associated with redevelopment project demolition or construction activities pursuant to the redevelopment of the proposed brownfield site or area. However, the job creation requirement does not apply to the rehabilitation and redevelopment of a brownfield site that will provide affordable housing as defined in s. 420.0004 or the creation of recreational areas, conservation areas, or parks.

3. The redevelopment of the proposed brownfield site is consistent with the local comprehensive plan and is a permittable use under the applicable local land development regulations.

4. Notice of the proposed rehabilitation of the brownfield area has been provided to neighbors and nearby residents of the proposed area to be designated pursuant to paragraph (1)(c), and the person proposing the area for designation has afforded to those receiving notice the opportunity for comments and suggestions about rehabilitation. Notice pursuant to this subparagraph must be posted in the affected area.

5. The person proposing the area for designation has provided reasonable assurance that he or she has sufficient financial resources to implement and complete the rehabilitation agreement and redevelopment of the brownfield site.

(d) Negotiation of brownfield site rehabilitation agreement.—The designation of a brownfield area and the identification of a person responsible for brownfield site rehabilitation simply entitles the identified person to negotiate a brownfield site rehabilitation agreement with the department or approved local pollution control program.

(3) When there is a person responsible for brownfield site rehabilitation, the local government must notify the department of the identity of that person. If the agency or person who will be responsible for the coordination changes during the approval process specified in subsections (4), (5), and (6), the department or the affected approved local pollution control program must notify the affected local government when the change occurs.

(4) Local governments or persons responsible for rehabilitation and redevelopment of brownfield areas must establish an advisory committee or use an existing advisory committee that has formally expressed its intent to address redevelopment of the specific brownfield area for the purpose of improving public participation and receiving public comments on rehabilitation and redevelopment of the brownfield area, future land use, local employment opportunities, community safety, and environmental justice. Such advisory committee should include residents within or adjacent to the brownfield area, businesses operating within the brownfield area, and others deemed appropriate. The person responsible for brownfield site rehabilitation must notify the advisory committee of the intent to rehabilitate and redevelop the site before executing the brownfield site rehabilitation agreement, and provide the committee with a copy of the draft plan for site rehabilitation which addresses elements required by subsection (5). This includes disclosing potential reuse of the property as well as site rehabilitation activities, if any, to be performed. The advisory committee shall review any proposed redevelopment agreements prepared pursuant to paragraph (5)(i) and provide comments, if appropriate, to the board of the local government with jurisdiction over the brownfield area. The advisory committee must receive a copy of the executed brownfield site rehabilitation agreement. When the person responsible for brownfield site rehabilitation submits a site assessment report or the technical document containing the proposed course of action following site assessment to the department or the local pollution control program for review, the person responsible for brownfield site rehabilitation must hold a meeting or attend a regularly scheduled meeting to inform the advisory committee of the findings and recommendations in the site assessment report or the technical document containing the proposed course of action following site assessment.

(5) The person responsible for brownfield site rehabilitation must enter into a brownfield site rehabilitation agreement with the department or an approved local pollution control program if actual contamination exists at the brownfield site. The brownfield site rehabilitation agreement must include:

(a) A brownfield site rehabilitation schedule, including milestones for completion of site rehabilitation tasks and submittal of technical reports and rehabilitation plans as agreed upon by the parties to the agreement.

(b) A commitment to conduct site rehabilitation activities under the observation of professional engineers or geologists who are registered in accordance with the requirements of chapter 471 or chapter 492, respectively. Submittals provided by the person responsible for brownfield site rehabilitation must be signed and sealed by a professional engineer registered under chapter 471, or a professional geologist registered under chapter 492, certifying that the submittal and associated work comply with the law and rules of the department and those governing the profession. In addition, upon completion of the approved remedial action, the department shall require a professional engineer registered under chapter 471 or a professional geologist registered under chapter 492 to certify that the corrective action was, to the best of his or her knowledge, completed in substantial conformance with the plans and specifications approved by the department.

(c) A commitment to conduct site rehabilitation in accordance with department quality assurance rules.

(d) A commitment to conduct site rehabilitation consistent with state, federal, and local laws and consistent with the brownfield site contamination cleanup criteria in s. 376.81, including any applicable requirements for risk-based corrective action.

(e) Timeframes for the department’s review of technical reports and plans submitted in accordance with the agreement. The department shall make every effort to adhere to established agency goals for reasonable timeframes for review of such documents.

(f) A commitment to secure site access for the department or approved local pollution control program to all brownfield sites within the eligible brownfield area for activities associated with site rehabilitation.

(g) Other provisions that the person responsible for brownfield site rehabilitation and the department agree upon, that are consistent with ss. 376.77-376.86, and that will improve or enhance the brownfield site rehabilitation process.

(h) A commitment to consider appropriate pollution prevention measures and to implement those that the person responsible for brownfield site rehabilitation determines are reasonable and cost-effective, taking into account the ultimate use or uses of the brownfield site. Such measures may include improved inventory or production controls and procedures for preventing loss, spills, and leaks of hazardous waste and materials, and include goals for the reduction of releases of toxic materials.

(i) Certification that the person responsible for brownfield site rehabilitation has consulted with the local government with jurisdiction over the brownfield area about the proposed redevelopment of the brownfield site, that the local government is in agreement with or approves the proposed redevelopment, and that the proposed redevelopment complies with applicable laws and requirements for such redevelopment. Certification shall be accomplished by referencing or providing a legally recorded or officially approved land use or site plan, a development order or approval, a building permit, or a similar official document issued by the local government that reflects the local government’s approval of proposed redevelopment of the brownfield site; providing a copy of the local government resolution designating the brownfield area that contains the proposed redevelopment of the brownfield site; or providing a letter from the local government that describes the proposed redevelopment of the brownfield site and expresses the local government’s agreement with or approval of the proposed redevelopment.

(6) Any contractor performing site rehabilitation program tasks must demonstrate to the department that the contractor:

(a) Meets all certification and license requirements imposed by law; and

(b) Will conduct sample collection and analyses pursuant to department rules.

(7) During the cleanup process, if the department or local program fails to complete review of a technical document within the timeframe specified in the brownfield site rehabilitation agreement, the person responsible for brownfield site rehabilitation may proceed to the next site rehabilitation task. However, the person responsible for brownfield site rehabilitation does so at its own risk and may be required by the department or local program to complete additional work on a previous task. Exceptions to this subsection include requests for “no further action,” “monitoring only proposals,” and feasibility studies, which must be approved prior to implementation.

(8) If the person responsible for brownfield site rehabilitation fails to comply with the brownfield site rehabilitation agreement, the department shall allow 90 days for the person responsible for brownfield site rehabilitation to return to compliance with the provision at issue or to negotiate a modification to the brownfield site rehabilitation agreement with the department for good cause shown. If an imminent hazard exists, the 90-day grace period shall not apply. If the project is not returned to compliance with the brownfield site rehabilitation agreement and a modification cannot be negotiated, the immunity provisions of s. 376.82 are revoked.

(9) The department is specifically authorized and encouraged to enter into delegation agreements with local pollution control programs approved under s. 403.182 to administer the brownfield program within their jurisdictions, thereby maximizing the integration of this process with the other local development processes needed to facilitate redevelopment of a brownfield area. When determining whether a delegation pursuant to this subsection of all or part of the brownfield program to a local pollution control program is appropriate, the department shall consider the following. The local pollution control program must:

(a) Have and maintain the administrative organization, staff, and financial and other resources to effectively and efficiently implement and enforce the statutory requirements of the delegated brownfield program; and

(b) Provide for the enforcement of the requirements of the delegated brownfield program, and for notice and a right to challenge governmental action, by appropriate administrative and judicial process, which shall be specified in the delegation.

The local pollution control program shall not be delegated authority to take action on or to make decisions regarding any brownfield site on land owned by the local government. Any delegation agreement entered into pursuant to this subsection shall contain such terms and conditions necessary to ensure the effective and efficient administration and enforcement of the statutory requirements of the brownfield program as established by the act and the relevant rules and other criteria of the department.

(10) Local governments are encouraged to use the full range of economic and tax incentives available to facilitate and promote the rehabilitation of brownfield areas, to help eliminate the public health and environmental hazards, and to promote the creation of jobs and economic development in these previously run-down, blighted, and underutilized areas.

(11)(a) The Legislature finds and declares that:

1. Brownfield site rehabilitation and redevelopment can improve the overall health of a community and the quality of life for communities, including for individuals living in such communities.

2. The community health benefits of brownfield site rehabilitation and redevelopment should be better measured in order to achieve the legislative intent as expressed in s. 376.78.

3. There is a need in this state to define and better measure the community health benefits of brownfield site rehabilitation and redevelopment.

4. Funding sources should be established to support efforts by the state and local governments, in collaboration with local health departments, community health providers, and nonprofit organizations, to evaluate the community health benefits of brownfield site rehabilitation and redevelopment.

(b) Local governments may and are encouraged to evaluate the community health benefits and effects of brownfield site rehabilitation and redevelopment in connection with brownfield areas located within their jurisdictions. Factors that may be evaluated and monitored before and after brownfield site rehabilitation and redevelopment include, but are not limited to:

1. Health status, disease distribution, and quality of life measures regarding populations living in or around brownfield sites that have been rehabilitated and redeveloped.

2. Access to primary and other health care or health services for persons living in or around brownfield sites that have been rehabilitated and redeveloped.

3. Any new or increased access to open, green, park, or other recreational spaces that provide recreational opportunities for individuals living in or around brownfield sites that have been rehabilitated and redeveloped.

4. Other factors described in rules adopted by the Department of Environmental Protection or the Department of Health, as applicable.

(c) The Department of Health may and is encouraged to assist local governments, in collaboration with local health departments, community health providers, and nonprofit organizations, in evaluating the community health benefits of brownfield site rehabilitation and redevelopment.

(12) A local government that designates a brownfield area pursuant to this section is not required to use the term “brownfield area” within the name of the brownfield area designated by the local government.

History.—s. 4, ch. 97-277; s. 3, ch. 98-75; s. 11, ch. 2000-317; s. 2, ch. 2004-40; s. 44, ch. 2005-2; s. 7, ch. 2006-291; s. 5, ch. 2008-239; s. 2, ch. 2014-114.



376.81 - Brownfield site and brownfield areas contamination cleanup criteria.

376.81 Brownfield site and brownfield areas contamination cleanup criteria.—

(1) It is the intent of the Legislature to protect the health of all people under actual circumstances of exposure. By July 1, 2001, the secretary of the department shall establish criteria by rule for the purpose of determining, on a site-specific basis, the rehabilitation program tasks that comprise a site rehabilitation program and the level at which a rehabilitation program task and a site rehabilitation program may be deemed completed. In establishing the rule, the department shall apply, to the maximum extent feasible, a risk-based corrective action process to achieve protection of human health and safety and the environment in a cost-effective manner based on the principles set forth in this subsection. The rule must prescribe a phased risk-based corrective action process that is iterative and that tailors site rehabilitation tasks to site-specific conditions and risks. The department and the person responsible for brownfield site rehabilitation are encouraged to establish decision points at which risk management decisions will be made. The department shall provide an early decision, when requested, regarding applicable exposure factors and a risk management approach based on the current and future land use at the site. The rule must include protocols for the use of natural attenuation, including long-term natural attenuation where site conditions warrant, the use of institutional and engineering controls, and the issuance of “no further action” letters. The criteria for determining what constitutes a rehabilitation program task or completion of a site rehabilitation program task or site rehabilitation program must:

(a) Consider the current exposure and potential risk of exposure to humans and the environment, including multiple pathways of exposure. The physical, chemical, and biological characteristics of each contaminant must be considered in order to determine the feasibility of risk-based corrective action assessment.

(b) Establish the point of compliance at the source of the contamination. However, the department may temporarily move the point of compliance to the boundary of the property, or to the edge of the plume when the plume is within the property boundary, while cleanup, including cleanup through natural attenuation processes in conjunction with appropriate monitoring, is proceeding. The department may, pursuant to criteria provided for in this section, temporarily extend the point of compliance beyond the property boundary with appropriate monitoring, if such extension is needed to facilitate natural attenuation or to address the current conditions of the plume, provided human health, public safety, and the environment are protected. When temporarily extending the point of compliance beyond the property boundary, it cannot be extended further than the lateral extent of the plume at the time of execution of the brownfield site rehabilitation agreement, if known, or the lateral extent of the plume as defined at the time of site assessment. Temporary extension of the point of compliance beyond the property boundary, as provided in this paragraph, must include actual notice by the person responsible for brownfield site rehabilitation to local governments and the owners of any property into which the point of compliance is allowed to extend and constructive notice to residents and business tenants of the property into which the point of compliance is allowed to extend. Persons receiving notice pursuant to this paragraph shall have the opportunity to comment within 30 days of receipt of the notice.

(c) Ensure that the site-specific cleanup goal is that all contaminated brownfield sites and brownfield areas ultimately achieve the applicable cleanup target levels provided in this section. In the circumstances provided below, and after constructive notice and opportunity to comment within 30 days from receipt of the notice to local government, to owners of any property into which the point of compliance is allowed to extend, and to residents on any property into which the point of compliance is allowed to extend, the department may allow concentrations of contaminants to temporarily exceed the applicable cleanup target levels while cleanup, including cleanup through natural attenuation processes in conjunction with appropriate monitoring, is proceeding, if human health, public safety, and the environment are protected.

(d) Allow brownfield site and brownfield area rehabilitation programs to include the use of institutional or engineering controls, where appropriate, to eliminate or control the potential exposure to contaminants of humans or the environment. The use of controls must be preapproved by the department and only after constructive notice and opportunity to comment within 30 days from receipt of notice is provided to local governments, to owners of any property into which the point of compliance is allowed to extend, and to residents on any property into which the point of compliance is allowed to extend. When institutional or engineering controls are implemented to control exposure, the removal of the controls must have prior department approval and must be accompanied by the resumption of active cleanup, or other approved controls, unless cleanup target levels under this section have been achieved.

(e) Consider the interactive effects of contaminants, including additive, synergistic, and antagonistic effects.

(f) Take into consideration individual site characteristics, which shall include, but not be limited to, the current and projected use of the affected groundwater and surface water in the vicinity of the site, current and projected land uses of the area affected by the contamination, the exposed population, the degree and extent of contamination, the rate of contaminant migration, the apparent or potential rate of contaminant degradation through natural attenuation processes, the location of the plume, and the potential for further migration in relation to site property boundaries.

(g) Apply state water quality standards as follows:

1. Cleanup target levels for each contaminant found in groundwater shall be the applicable state water quality standards. Where such standards do not exist, the cleanup target levels for groundwater shall be based on the minimum criteria specified in department rule. The department shall apply the following, as appropriate, in establishing the applicable cleanup target levels: calculations using a lifetime cancer risk level of 1.0E-6; a hazard index of 1 or less; the best achievable detection limit; and nuisance, organoleptic, and aesthetic considerations. However, the department may not require site rehabilitation to achieve a cleanup target level for any individual contaminant which is more stringent than the site-specific background concentration for that contaminant.

2. Where surface waters are exposed to contaminated groundwater, the cleanup target levels for the contaminants must be based on the more protective of the groundwater or surface water standards as established by department rule, unless it has been demonstrated that the contaminants do not cause or contribute to the exceedance of applicable surface water quality criteria. In such circumstances, the point of measuring compliance with the surface water standards shall be in the groundwater immediately adjacent to the surface water body.

3. Using risk-based corrective action principles, the department shall approve alternative cleanup target levels in conjunction with institutional and engineering controls, if needed, based upon an applicant’s demonstration, using site-specific or other relevant data and information, risk assessment modeling results, including results from probabilistic risk assessment modeling, risk assessment studies, risk reduction techniques, or a combination thereof, that human health, public safety, and the environment are protected to the same degree as provided in subparagraphs 1. and 2. Where a state water quality standard is applicable, a deviation may not result in the application of cleanup target levels more stringent than the standard. In determining whether it is appropriate to establish alternative cleanup target levels at a site, the department must consider the effectiveness of source removal, if any, which has been completed at the site and the practical likelihood of the use of low yield or poor quality groundwater, the use of groundwater near marine surface water bodies, the current and projected use of the affected groundwater in the vicinity of the site, or the use of groundwater in the immediate vicinity of the contaminated area, where it has been demonstrated that the groundwater contamination is not migrating away from such localized source, provided human health, public safety, and the environment are protected. When using alternative cleanup target levels at a brownfield site, institutional controls are not required if:

a. The only cleanup target levels exceeded are the groundwater cleanup target levels derived from nuisance, organoleptic, or aesthetic considerations;

b. Concentrations of all contaminants meet the state water quality standards or the minimum criteria, based on the protection of human health, provided in subparagraph 1.;

c. All of the groundwater cleanup target levels established pursuant to subparagraph 1. are met at the property boundary;

d. The person responsible for brownfield site rehabilitation has demonstrated that the contaminants will not migrate beyond the property boundary at concentrations exceeding the groundwater cleanup target levels established pursuant to subparagraph 1.;

e. The property has access to and is using an offsite water supply and no unplugged private wells are used for domestic purposes; and

f. The real property owner provides written acceptance of the “no further action” proposal to the department or the local pollution control program.

(h) Provide for the department to issue a “no further action order,” with conditions, including, but not limited to, the use of institutional or engineering controls where appropriate, when alternative cleanup target levels established pursuant to subparagraph (g)3. have been achieved, or when the person responsible for brownfield site rehabilitation can demonstrate that the cleanup target level is unachievable within available technologies. Before issuing such an order, the department shall consider the feasibility of an alternative site rehabilitation technology at the brownfield site.

(i) Establish appropriate cleanup target levels for soils.

1. In establishing soil cleanup target levels for human exposure to each contaminant found in soils from the land surface to 2 feet below land surface, the department shall apply the following, as appropriate: calculations using a lifetime cancer risk level of 1.0E-6; a hazard index of 1 or less; and the best achievable detection limit. However, the department may not require site rehabilitation to achieve a cleanup target level for an individual contaminant which is more stringent than the site-specific background concentration for that contaminant. Institutional controls or other methods shall be used to prevent human exposure to contaminated soils more than 2 feet below the land surface. Any removal of such institutional controls shall require such contaminated soils to be remediated.

2. Leachability-based soil cleanup target levels shall be based on protection of the groundwater cleanup target levels or the alternate cleanup target levels for groundwater established pursuant to this paragraph, as appropriate. Source removal and other cost-effective alternatives that are technologically feasible shall be considered in achieving the leachability soil cleanup target levels established by the department. The leachability goals are not applicable if the department determines, based upon individual site characteristics, and in conjunction with institutional and engineering controls, if needed, that contaminants will not leach into the groundwater at levels that pose a threat to human health, public safety, and the environment.

3. Using risk-based corrective action principles, the department shall approve alternative cleanup target levels in conjunction with institutional and engineering controls, if needed, based upon an applicant’s demonstration, using site-specific or other relevant data and information, risk assessment modeling results, including results from probabilistic risk assessment modeling, risk assessment studies, risk reduction techniques, or a combination thereof, that human health, public safety, and the environment are protected to the same degree as provided in subparagraphs 1. and 2.

(2) The department shall require source removal, as a risk reduction measure, if warranted and cost-effective. Once source removal at a site is complete, the department shall reevaluate the site to determine the degree of active cleanup needed to continue. Further, the department shall determine if the reevaluated site qualifies for monitoring only or if no further action is required to rehabilitate the site. If additional site rehabilitation is necessary to reach “no further action” status, the department is encouraged to utilize natural attenuation monitoring, including long-term natural attenuation monitoring, where site conditions warrant.

(3) The cleanup criteria described in this section govern only site rehabilitation activities occurring at the contaminated site. Removal of contaminated media from a site for offsite relocation or treatment must be in accordance with all applicable federal, state, and local laws and regulations.

History.—s. 5, ch. 97-277; s. 4, ch. 98-75; s. 12, ch. 2000-317; s. 4, ch. 2016-184.



376.82 - Eligibility criteria and liability protection.

376.82 Eligibility criteria and liability protection.—

(1) ELIGIBILITY.—Any person who has not caused or contributed to the contamination of a brownfield site on or after July 1, 1997, is eligible to participate in the brownfield program established in ss. 376.77-376.85, subject to the following:

(a) Potential brownfield sites that are subject to an ongoing formal judicial or administrative enforcement action or corrective action pursuant to federal authority, including, but not limited to, the Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C. ss. 9601 et seq., as amended; the Safe Drinking Water Act, 42 U.S.C. ss. 300f-300i, as amended; the Clean Water Act, 33 U.S.C. ss. 1251-1387, as amended; or under an order from the United States Environmental Protection Agency pursuant to s. 3008(h) of the Resource Conservation and Recovery Act, as amended (42 U.S.C.A. s. 6928(h)); or that have obtained or are required to obtain a permit for the operation of a hazardous waste treatment, storage, or disposal facility; a postclosure permit; or a permit pursuant to the federal Hazardous and Solid Waste Amendments of 1984, are not eligible for participation unless specific exemptions are secured by a memorandum of agreement with the United States Environmental Protection Agency pursuant to paragraph (2)(g). A brownfield site within an eligible brownfield area that subsequently becomes subject to formal judicial or administrative enforcement action or corrective action under such federal authority shall have its eligibility revoked unless specific exemptions are secured by a memorandum of agreement with the United States Environmental Protection Agency pursuant to paragraph (2)(g).

(b) Persons who have not caused or contributed to the contamination of a brownfield site on or after July 1, 1997, and who, prior to the department’s approval of a brownfield site rehabilitation agreement, are subject to ongoing corrective action or enforcement under state authority established in this chapter or chapter 403, including those persons subject to a pending consent order with the state, are eligible for participation in a brownfield site rehabilitation agreement if:

1. The proposed brownfield site is currently idle or underutilized as a result of the contamination, and participation in the brownfield program will immediately, after cleanup or sooner, result in increased economic productivity at the site, including at a minimum the creation of 10 new permanent jobs, whether full-time or part-time, which are not associated with implementation of the brownfield site rehabilitation agreement; and

2. The person is complying in good faith with the terms of an existing consent order or department-approved corrective action plan, or responding in good faith to an enforcement action, as evidenced by a determination issued by the department or an approved local pollution control program.

(c) Potential brownfield sites owned by the state or a local government which contain contamination for which a governmental entity is potentially responsible and which are already designated as federal brownfield pilot projects or have filed an application for designation to the United States Environmental Protection Agency are eligible for participation in a brownfield site rehabilitation agreement.

(d) After July 1, 1997, petroleum and drycleaning contamination sites shall not receive both restoration funding assistance available for the discharge under this chapter and any state assistance available under s. 288.107. Nothing in this act shall affect the cleanup criteria, priority ranking, and other rights and obligations inherent in petroleum contamination and drycleaning contamination site rehabilitation under ss. 376.30-376.317, or the availability of economic incentives otherwise provided for by law.

(2) LIABILITY PROTECTION.—

(a) Any person, including his or her successors and assigns, who executes and implements to successful completion a brownfield site rehabilitation agreement, is relieved of:

1. Further liability for remediation of the contaminated site or sites to the state and to third parties.

2. Liability in contribution to any other party who has or may incur cleanup liability for the contaminated site or sites.

3. Liability for claims of property damages, including, but not limited to, diminished value of real property or improvements; lost or delayed rent, sale, or use of real property or improvements; or stigma to real property or improvements caused by contamination addressed by a brownfield site rehabilitation agreement. Notwithstanding any other provision of this chapter, this subparagraph applies to causes of action accruing on or after July 1, 2014. This subparagraph does not apply to a person who discharges contaminants on property subject to a brownfield site rehabilitation agreement, who commits fraud in demonstrating site conditions or completing site rehabilitation of a property subject to a brownfield site rehabilitation agreement, or who exacerbates contamination of a property subject to a brownfield site rehabilitation agreement in violation of applicable laws which causes property damages.

(b) This section does not limit the right of a third party other than the state to pursue an action for damages to persons for bodily harm; however, such an action may not compel site rehabilitation in excess of that required in the approved brownfield site rehabilitation agreement or otherwise required by the department or approved local pollution control program.

(c) This section shall not affect the ability or authority to seek contribution from any person who may have liability with respect to the contaminated site and who did not receive cleanup liability protection under this act.

(d) The liability protection provided under this section shall become effective upon execution of a brownfield site rehabilitation agreement and shall remain effective, provided the person responsible for brownfield site rehabilitation complies with the terms of the site rehabilitation agreement. Any statute of limitations that would bar the department from pursuing relief in accordance with its existing authority is tolled from the time the agreement is executed until site rehabilitation is completed or immunity is revoked pursuant to s. 376.80(8).

(e) Completion of the performance of the remediation obligations at the brownfield site shall be evidenced by a site rehabilitation completion letter or a “no further action” letter issued by the department or the approved local pollution control program, which letter shall include the following statement: “Based upon the information provided by (property owner) concerning property located at (address), it is the opinion of (the Florida Department of Environmental Protection or approved local pollution control program) that (party) has successfully and satisfactorily implemented the approved brownfield site rehabilitation agreement schedule and, accordingly, no further action is required to assure that any land use identified in the brownfield site rehabilitation agreement is consistent with existing and proposed uses.”

(f) Compliance with s. 376.80(5)(i) must be evidenced as set forth in that paragraph.

(g) The Legislature recognizes its limitations in addressing cleanup liability under federal pollution control programs. In an effort to secure federal liability protection for persons willing to undertake remediation responsibility at a brownfield site, the department shall attempt to negotiate a memorandum of agreement or similar document with the United States Environmental Protection Agency, whereby the United States Environmental Protection Agency agrees to forego enforcement of federal corrective action authority at brownfield sites that have received a site rehabilitation completion or “no further action” determination from the department or the approved local pollution control program or that are in the process of implementing a brownfield site rehabilitation agreement in accordance with this act.

(h) No unit of state or local government may be held liable for implementing corrective actions at a contaminated site within an eligible brownfield area as a result of the involuntary ownership of the site through bankruptcy, tax delinquency, abandonment, or other circumstances in which the state or local government involuntarily acquires title by virtue of its function as a sovereign, or as a result of ownership from donation, gift, or foreclosure unless the state or local government has otherwise caused or contributed to a release of a contaminant at the brownfield site.

(i) The Legislature finds and declares that certain brownfield sites may be redeveloped for open space, or limited recreational, cultural, or historical preservation purposes, and that such facilities enhance the redeveloped environment, attract visitors, and provide wholesome activities for employees and residents of the area. Further, the Legislature finds that purchasers of contaminated sites who are nonprofit conservation organizations acting for the public interest and who did not cause or contribute to the release of contamination on the site warrant protection from liability.

(j) Notwithstanding any provision of this chapter, chapter 403, other laws, or ordinances of local governments, a nonprofit, charitable, federal tax-exempt, s. 501(c)(3) national land conservation corporation which purchases title to property in the state for the purpose of conveying such land to any governmental entity for conservation, historical preservation or cultural resource, park, greenway, or other similar uses shall not be liable to the state, local government, or any third party for penalties or remediation costs in connection with environmental contamination found in the soil or groundwater of such property, provided that such corporation did not cause the original deposit or release of the environmental contaminants, and provided the department and local pollution control program and responsible parties have access to the land for investigation, remediation, or monitoring purposes.

(k) A person whose property becomes contaminated due to geophysical or hydrologic reasons, including the migration of contaminants onto their property from the operation of facilities and activities on a nearby designated brownfield area, and whose property has never been occupied by a business that utilized or stored the contaminants or similar constituents is not subject to administrative or judicial action brought by or on behalf of another to compel the rehabilitation of or the payment of the costs for the rehabilitation of sites contaminated by materials that migrated onto the property from the designated brownfield area, if the person:

1. Does not own and has never held an ownership interest in, or shared in the profits of, activities in the designated brownfield area operated at the source location;

2. Did not participate in the operation or management of the activities in the designated brownfield area operated at the source location; and

3. Did not cause, contribute to, or exacerbate the release or threat of release of any hazardous substance through any act or omission.

(l) When a property, including a brownfield site, escheats to a county, the county is not subject to any liability imposed by this chapter or chapter 403 for preexisting soil or groundwater contamination due solely to its ownership. However, this paragraph does not affect the rights or liabilities of any past or future owners of the escheated property and does not affect the liability of any governmental entity for the results of its actions that create or exacerbate a pollution source. The county and the Department of Environmental Protection may enter into a written agreement for the performance, funding, and reimbursement of the investigative and remedial acts necessary for a property that escheats to the county.

(3) REOPENERS.—Upon completion of site rehabilitation in compliance with ss. 376.77-376.85, no additional site rehabilitation shall be required unless it is demonstrated:

(a) That fraud was committed in demonstrating site conditions or completion of site rehabilitation;

(b) That new information confirms the existence of an area of previously unknown contamination which exceeds the site-specific rehabilitation levels established in accordance with s. 376.81, or which otherwise poses the threat of real and substantial harm to public health, safety, or the environment in violation of the terms of ss. 376.77-376.85;

(c) That the remediation efforts failed to achieve the site rehabilitation criteria established under s. 376.81;

(d) That the level of risk is increased beyond the acceptable risk established under s. 376.81 due to substantial changes in exposure conditions, such as a change in land use from nonresidential to residential use. Any person who changes the land use of the brownfield site thus causing the level of risk to increase beyond the acceptable risk level may be required by the department to undertake additional remediation measures to assure that human health, public safety, and the environment are protected to levels consistent with s. 376.81; or

(e) That a new release occurs at the brownfield site subsequent to a determination of eligibility for participation in the brownfield program established under s. 376.80.

(4) ADDITIONAL LIABILITY PROTECTION FOR LENDERS.—

(a) The Legislature declares that, in order to achieve the economic redevelopment and site rehabilitation of brownfield sites in accordance with this act, it is imperative to encourage financing of real property transactions involving brownfield site rehabilitation plans. Accordingly, lenders, including those serving as a trustee, personal representative, or in any other fiduciary capacity, in connection with a loan, are entitled to the liability protection established in subsection (2) if they have not caused or contributed to a release of a contaminant at the brownfield site.

(b) Lenders who hold indicia of ownership of a parcel within a brownfield area primarily to protect a security interest or who own a parcel within a brownfield area as a result of foreclosure or a deed in lieu of foreclosure of a security interest and who seek to sell, transfer, or otherwise divest the parcel via sale at the earliest practicable time are not liable for the release or discharge of a contaminant from the parcel; for the failure of the person responsible for brownfield site rehabilitation to comply with the brownfield site rehabilitation agreement; or for future site rehabilitation activities required pursuant to a reopener provision established in subsection (3) where the lender has not divested the borrower of, or otherwise engaged in, decisionmaking control of the site rehabilitation or site operations or undertaken management activities beyond those required to protect its financial interest while making a good faith effort to sell the site as soon as practicable and when an act or omission of the lender has not otherwise caused or contributed to a release of a contaminant at the brownfield site.

(c) The economic incentives that were granted to a person responsible for site rehabilitation by state or local governments shall not accrue to a lender who obtains ownership of the brownfield site by one of the methods described in this subsection. The economic incentives are abated during the lender’s ownership, but they may be transferred and reinstated upon the sale of the brownfield site.

History.—s. 6, ch. 97-277; s. 5, ch. 98-75; s. 182, ch. 99-13; s. 13, ch. 2000-317; s. 3, ch. 2004-40; s. 71, ch. 2007-5; s. 6, ch. 2008-239; s. 3, ch. 2014-114.



376.83 - Violation; penalties.

376.83 Violation; penalties.—

(1) It is a violation of ss. 376.77-376.85, and it is prohibited for any person, to knowingly make any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained, or to falsify, tamper with, or knowingly render inaccurate any monitoring device or method required to be maintained under ss. 376.77-376.85, or by any permit, rule, or order issued under this chapter or chapter 403.

(2) Any person who willfully commits a violation specified in subsection (1) is guilty of a misdemeanor of the first degree, punishable by a fine of not more than $10,000 or by 6 months in jail, or by both, for each offense. Each day during any portion of which such violation occurs constitutes a separate offense.

History.—s. 7, ch. 97-277; s. 6, ch. 98-75.



376.84 - Brownfield redevelopment economic incentives.

376.84 Brownfield redevelopment economic incentives.—It is the intent of the Legislature that brownfield redevelopment activities be viewed as opportunities to significantly improve the utilization, general condition, and appearance of these sites. Different standards than those in place for new development, as allowed under current state and local laws, should be used to the fullest extent to encourage the redevelopment of a brownfield. State and local governments are encouraged to offer redevelopment incentives for this purpose, as an ongoing public investment in infrastructure and services, to help eliminate the public health and environmental hazards, and to promote the creation of jobs in these areas. Such incentives may include financial, regulatory, and technical assistance to persons and businesses involved in the redevelopment of the brownfield pursuant to this act.

(1) Financial incentives and local incentives for redevelopment may include, but not be limited to:

(a) Tax increment financing through community redevelopment agencies pursuant to part III of chapter 163.

(b) Enterprise zone tax exemptions for businesses pursuant to chapters 196 and 290.

(c) Safe neighborhood improvement districts as provided in ss. 163.501-163.523.

(d) Waiver, reduction, or limitation by line of business with respect to business taxes pursuant to chapter 205.

(e) Tax exemption for historic properties as provided in s. 196.1997.

(f) Residential electricity exemption of up to the first 500 kilowatts of use may be exempted from the municipal public service tax pursuant to s. 166.231.

(g) Minority business enterprise programs as provided in s. 287.0943.

(h) Electric and gas tax exemption as provided in s. 166.231(6).

(i) Economic development tax abatement as provided in s. 196.1995.

(j) Grants, including community development block grants.

(k) Pledging of revenues to secure bonds.

(l) Low-interest revolving loans and zero-interest loan pools.

(m) Local grant programs for facade, storefront, signage, and other business improvements.

(n) Governmental coordination of loan programs with lenders, such as microloans, business reserve fund loans, letter of credit enhancements, gap financing, land lease and sublease loans, and private equity.

(o) Payment schedules over time for payment of fees, within criteria, and marginal cost pricing.

(2) Regulatory incentives may include, but not be limited to:

(a) Cities’ absorption of developers’ concurrency needs.

(b) Developers’ performance of certain analyses.

(c) Exemptions and lessening of state and local review requirements.

(d) Water and sewer regulatory incentives.

(e) Waiver of transportation impact fees and permit fees.

(f) Zoning incentives to reduce review requirements for redevelopment changes in use and occupancy; establishment of code criteria for specific uses; and institution of credits for previous use within the area.

(g) Flexibility in parking standards and buffer zone standards.

(h) Environmental management through specific code criteria and conditions allowed by current law.

(i) Maintenance standards and activities by ordinance and otherwise, and increased security and crime prevention measures available through special assessments.

(j) Traffic-calming measures.

(k) Historic preservation ordinances, loan programs, and review and permitting procedures.

(l) One-stop permitting and streamlined development and permitting process.

(3) Technical assistance incentives may include, but not be limited to:

(a) Expedited development applications.

(b) Formal and informal information on business incentives and financial programs.

(c) Site design assistance.

(d) Marketing and promotion of projects or areas.

History.—s. 8, ch. 97-277; s. 72, ch. 2007-5.



376.85 - Annual report.

376.85 Annual report.—The Department of Environmental Protection shall prepare and submit to the President of the Senate and the Speaker of the House of Representatives by August 1 of each year a report that includes, but is not limited to, the number, size, and locations of brownfield sites: that have been remediated under the provisions of this act, that are currently under rehabilitation pursuant to a negotiated site rehabilitation agreement with the department or a delegated local program, where alternative cleanup target levels have been established pursuant to s. 376.81(1)(g)3., and where engineering and institutional control strategies are being employed as conditions of a “no further action order” to maintain the protections provided in s. 376.81(1)(g)1. and 2.

History.—s. 13, ch. 97-277; s. 61, ch. 2010-205.



376.86 - Brownfield Areas Loan Guarantee Program.

376.86 Brownfield Areas Loan Guarantee Program.—

(1) The Brownfield Areas Loan Guarantee Council is created to review and approve or deny, by a majority vote of its membership, the situations and circumstances for participation in partnerships by agreements with local governments, financial institutions, and others associated with the redevelopment of brownfield areas pursuant to the Brownfields Redevelopment Act for a limited state guaranty of up to 5 years of loan guarantees or loan loss reserves issued pursuant to law. The limited state loan guaranty applies only to 50 percent of the primary lenders loans for redevelopment projects in brownfield areas. If the redevelopment project is for affordable housing, as defined in s. 420.0004, in a brownfield area, the limited state loan guaranty applies to 75 percent of the primary lender’s loan. If the redevelopment project includes the construction and operation of a new health care facility or a health care provider, as defined in s. 408.032, s. 408.07, or s. 408.7056, on a brownfield site and the applicant has obtained documentation in accordance with s. 376.30781 indicating that the construction of the health care facility or health care provider by the applicant on the brownfield site has received a certificate of occupancy or a license or certificate has been issued for the operation of the health care facility or health care provider, the limited state loan guaranty applies to 75 percent of the primary lender’s loan. A limited state guaranty of private loans or a loan loss reserve is authorized for lenders licensed to operate in the state upon a determination by the council that such an arrangement would be in the public interest and the likelihood of the success of the loan is great.

(2) The council shall consist of the secretary of the Department of Environmental Protection or the secretary’s designee, the State Surgeon General or the State Surgeon General’s designee, the executive director of the State Board of Administration or the executive director’s designee, the executive director of the Florida Housing Finance Corporation or the executive director’s designee, and the executive director of the Department of Economic Opportunity or the director’s designee. The executive director of the Department of Economic Opportunity or the director’s designee shall serve as chair of the council. Staff services for activities of the council shall be provided as needed by the member agencies.

(3) The council may enter into an investment agreement with the Department of Environmental Protection and the State Board of Administration concerning the investment of the balance of funds maintained in the Inland Protection Trust Fund. The investment must be limited as follows:

(a) Not more than $5 million of the balance of the Inland Protection Trust Fund in a fiscal year may be at risk at any time on loan guarantees or as loan loss reserves. Of that amount, 15 percent shall be reserved for investment agreements involving predominantly minority-owned businesses which meet the requirements of subsection (4).

(b) Such funds at risk at any time may not be used to guarantee any loan guaranty or loan loss reserve agreement for a period longer than 5 years.

(4) A lender seeking a limited state guaranty for a loan from the Brownfield Areas Loan Guarantee Council must first provide to the council a report demonstrating that the lender has reviewed the project for redevelopment of the brownfield area and determined its feasibility in accordance with its standard procedures. The procedures include, but are not limited to:

(a) Obtaining a satisfactory credit report from a source deemed reliable by the lender;

(b) Reviewing a report of environmental conditions at the project and determining that actions are underway to comply with specific recommendations;

(c) Investigating the background and experience of the entity to receive the loan and manage the project and determining that the managing entity appears to possess the experience, competence, and capacity to manage the project;

(d) Determining that conditions exist to establish a financially sound redevelopment project that exposes the state loan guarantee program to a reasonable or acceptable level of risk; and

(e) Determining that the local government with jurisdiction over the area where the brownfield redevelopment project is located has committed in-kind resources, local financial incentives, or local financial resources to the total project cost.

(5) A lender covered by a limited state guaranty for a loan is not entitled to file a claim for loss pursuant to the guaranty unless all reasonable and normal remedies available and customary for lending institutions for resolving problems of loan repayments are exhausted. If the lender has received collateral security in connection with the loan, the lender must first exhaust all available remedies against the collateral security.

(6) The council may, by rule, establish requirements for the issuance of loan guarantees, including contractual provisions to foster reimbursement, in the event of default, to the guarantee fund.

(7) The council may receive public and private funds, federal grants, and private donations in carrying out its responsibilities.

(8) The council shall provide an annual report to the Legislature by February 1 of each year describing its activities and agreements approved relating to redevelopment of brownfield areas. This section shall be reviewed by the Legislature by January 1, 2007, and a determination made related to the need to continue or modify this section. New loan guarantees may not be approved in 2007 until the review by the Legislature has been completed and a determination has been made as to the feasibility of continuing the use of the Inland Protection Trust Fund to guarantee portions of loans under this section.

History.—s. 10, ch. 98-75; s. 7, ch. 2000-153; ss. 55, 56, ch. 2003-399; s. 4, ch. 2004-40; s. 8, ch. 2006-291; s. 7, ch. 2008-239; s. 253, ch. 2011-142; s. 46, ch. 2012-5.






Chapter 377 - ENERGY RESOURCES

Part I - REGULATION OF OIL AND GAS RESOURCES (ss. 377.01-377.43)

377.01 - Governor to enter into interstate compact to conserve oil and gas.

377.01 Governor to enter into interstate compact to conserve oil and gas.—The Governor of the state is hereby authorized and directed, for and in the name of the state, to join with other states in the interstate compact to conserve oil and gas, which was heretofore executed in the City of Dallas, Texas, on February 16, 1935, and is now deposited with the Department of State of the United States, and which has been extended with the consent of Congress to September 1, 1947.

History.—s. 1, ch. 22823, 1945.



377.03 - Extension of compact.

377.03 Extension of compact.—The Governor of Florida is further authorized and empowered, for and in the name of the state, to execute agreements for the further extension of the expiration date of the said “The Interstate Oil Compact” to conserve oil and gas, and to determine if and when it shall be for the best interest of the state to withdraw from said compact upon 60 days’ notice as provided by its terms. In the event the Governor shall determine that the state should withdraw from said compact he or she shall have full power and authority to give necessary notice and to take any and all steps necessary and proper to effect the withdrawal of the state from said compact.

History.—s. 3, ch. 22823, 1945; s. 619, ch. 95-148.



377.04 - Official report of state.

377.04 Official report of state.—The Governor shall be the official representative of the state on the Interstate Oil Compact Commission, provided for in the compact to conserve oil and gas, and shall exercise and perform for the state all the powers and duties as a member of the Interstate Oil Compact Commission; provided, that the Governor shall have the authority to appoint an assistant representative who shall act in his or her stead as the official representative of the state as a member of said commission. Said assistant representative shall take the oath of office prescribed by the Constitution, which shall be filed with the Department of State.

History.—s. 4, ch. 22823, 1945; ss. 10, 35, ch. 69-106; s. 620, ch. 95-148.



377.06 - Public policy of state concerning natural resources of oil and gas.

377.06 Public policy of state concerning natural resources of oil and gas.—It is hereby declared the public policy of this state to conserve and control the natural resources of oil and gas in this state, and the products made from oil and gas in this state; to prevent waste of natural resources; to provide for the protection and adjustment of the correlative rights of the owners of the land in which the natural resources lie, of the owners and producers of oil and gas resources and the products made from oil and gas, and of others interested in these resources and products; to safeguard the health, property, and public welfare of the residents of this state and other interested persons and for all purposes indicated by the provisions in this section. Further, it is declared that underground storage of natural gas is in the public interest because underground storage promotes conservation of natural gas; makes gas more readily available to the domestic, commercial, and industrial consumers of this state; and allows the accumulation of large quantities of gas in reserve for orderly withdrawal during emergencies or periods of peak demand. It is not the intention of this section to limit, restrict, or modify in any way the provisions of this law.

History.—s. 1, ch. 22819, 1945; s. 25, ch. 90-54; s. 5, ch. 2013-205.



377.07 - Division of Resource Management; powers, duties, and authority.

377.07 Division of Resource Management; powers, duties, and authority.—The Division of Resource Management of the Department of Environmental Protection is hereby vested with power, authority, and duty to administer, carry out, and enforce the provisions of this law as directed in 1s. 370.02(3).

History.—s. 2, ch. 22819, 1945; s. 8, ch. 61-231; ss. 25, 35, ch. 69-106; s. 64, ch. 79-65; s. 307, ch. 94-356.

1Note.—Repealed by s. 4, ch. 94-356.



377.075 - Division of Technical Services; geological functions.

377.075 Division of Technical Services; geological functions.—

(1) PERSONNEL.—The Department of Environmental Protection shall, through the Division of Technical Services, establish the Florida Geological Survey and employ such suitable persons as in the judgment of the department may be necessary to conduct the geological survey of the state.

(2) DISBURSEMENTS; SURVEY EXPENSES.—For the purpose of expeditiously and thoroughly carrying out the geological survey, there shall be included a sufficient appropriation in the annual General Appropriations Act. The amount annually appropriated, or so much thereof as may be necessary, shall be expended for the salaries and for the contingent expenses of the survey, including compensation of all temporary and permanent assistance; travel expenses of the division, purchase of materials, or other necessary expenses for outfit; expenses incurred in providing for the transportation, arrangement, and proper exhibition of the geological and other collections made under the provisions of this law and for postage, stationery, and printing and the printing and engraving of maps and sections to illustrate the annual reports.

(3) STATE GEOLOGIST.—The geological functions of the division shall be under the direction of a full-time professional geologist who is registered in this state, who shall be of established reputation, and who shall be known as the State Geologist.

(4) DUTIES.—The Florida Geological Survey shall make periodic reports of the progress of its surveys and explorations of minerals, water supply, and other natural resources of the state and shall include in such reports a full description of such surveys and explorations, occurrences and location of mineral and other deposits of value, surface and subterranean water supply, and the best and most economical method of development, together with analyses of sediments, minerals, and mineral waters, with maps, charts, and drawings of the same.

(a) The State Geologist and his or her professional staff shall conduct field and laboratory investigations of the geologic structure of this state; the nature and composition of the igneous, metamorphic, and sedimentary rocks and economic minerals; the nature of physiographic features; and other aspects of geology and hydrology which may lead to a better understanding of the geology of this state, with special reference to the practical bearing of the subjects of such investigations on the well-being of this state and the citizens of this state.

(b) The State Geologist shall provide technical assistance to, and consult and cooperate with, the general public; other agencies of federal, state, and local government; and industry. The State Geologist shall also consider scientific, educational, and economic questions related to the geology and hydrology of the state which are of value to the people of this state.

(c) The State Geologist shall prepare and publish Florida Geological Survey reports, with necessary illustrations and maps, which provide general and detailed descriptions of the geology and earth resources of this state, shall maintain a comprehensive research library, open to the public, of published and unpublished geological information, and shall otherwise disseminate geological information to the citizens of this state.

(d) The department may contract with the government of the United States, or any agency or instrumentality thereof, or with this state or any county, municipality, district authority, or political subdivision of this state, or with any private person, to assist in providing this state with geologic information or to accomplish the purposes of this act. The department may receive and accept from any federal agency, state agency, or other public body grants or loans for or in aid of the purposes of this act, and the department may receive and accept aid, contributions, or loans from any other source of money, property, labor, or other thing of value to be held, used, and applied only for the purposes for which such aid, grants, or loans were made.

(e) The Florida Geological Survey shall cooperate or coordinate with, or act as a clearinghouse for, other agencies funded by the state who contribute to the study or revision of geologic interpretations and nomenclature. The State Geologist, through the Division of Technical Services, shall designate areas as “state geological sites” or “state invertebrate paleontological sites” pursuant to the provisions of this section, which areas are determined to be of great and continuing significance to the scientific study and public understanding of the geological history of this state. No privately owned site shall be so designated without the express written consent of the private surface and mineral owners of the site. The State Geologist shall provide written notice to the surface and mineral owners and occupants of a site designated by the State Geologist as a state geological or invertebrate paleontological site. Once such a site has been so designated, no person may conduct geological or paleontological field investigations on the site without first securing a consent letter from the division.

(f) The State Geologist shall cooperate or coordinate with various federal agencies, including, but not limited to, the United States Geological Survey, Bureau of Mines, and the Minerals Management Service, and various state and local agencies to collect and maintain data on the economic mineral industry of this state. Data shall include commodities mined, amount extracted, reserves, market and market trends, estimated value, and any other parameters determined necessary by the State Geologist to comply with this section. Such information shall be periodically updated and company data may be maintained confidential subject to the same requirements as that required by the federal agency of jurisdiction or, if no specific language exists in federal law, the confidential period shall not exceed 10 years.

(g) The Florida Geological Survey shall prepare, maintain, and make available, in both paper and electronic or computer-based formats, maps identifying the location in latitude and longitude of all oil field wells and gas field wells, oil test wells and gas test wells, nonoil test wells and nongas test wells, and stratigraphic test wells, and seismic line recording points, or any other deep, geologic information that may provide useful subsurface information for industry and other public agencies. When available, fluid levels in any oil, gas, or other test well shall be measured or obtained from the operator or owner and shall be tested for water chemistry. The department may use for such tasks such funds from the Petroleum Exploration and Production Bond Trust Fund as may be appropriated by the Legislature.

(5) COLLECTION OF GEOLOGICAL SPECIMENS.—The Division of Technical Services shall, through the geological staff, make collections of specimens illustrating the geological and mineral features of the state, including lands beneath the sovereign water of this state. The staff shall operate and maintain a central, statewide repository for such specimens, for well cuttings and cores and related surface and subsurface samples, and associated supplemental data.

(6) NOTIFYING OWNER OF DEPOSITS LOCATED.—The State Geologist and his or her assistants, when they discover any mineral deposits or other geologic substance of value, shall make a reasonable attempt to notify the owner of the land upon which such deposits occur.

History.—s. 2, ch. 28145, 1953; s. 4, ch. 61-231; ss. 25, 35, ch. 69-106; s. 322, ch. 71-136; s. 1, ch. 73-305; s. 65, ch. 79-65; s. 1, ch. 83-176; ss. 308, 483, ch. 94-356; s. 1020, ch. 95-148; s. 72, ch. 96-323; s. 49, ch. 97-96.

Note.—Former ss. 370.04, 373.011.



377.10 - Certain persons not to be employed by division.

377.10 Certain persons not to be employed by division.—No person in the employ of, or holding any official connection or position with any person, firm, partnership, corporation, or association of any kind, engaged in the business of buying or selling mineral leases, drilling wells in the search of oil or gas, producing, transporting, refining, or distributing oil or gas shall hold any position under, or be employed by, the Division of Resource Management in the prosecution of its duties under this law.

History.—s. 5, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 66, ch. 79-65.



377.18 - Common sources of oil and gas.

377.18 Common sources of oil and gas.—All common sources of supply of oil or native gas shall have the production controlled or regulated in accordance with the provisions of this law.

History.—s. 13, ch. 22819, 1945; s. 6, ch. 2013-205.



377.19 - Definitions.

377.19 Definitions.—As used in ss. 377.06, 377.07, and 377.10-377.40, the term:

(1) “Completion date” means the day, month, and year that a new productive well, a previously shut-in well, or a temporarily abandoned well is completed, repaired, or recompleted and the operator begins producing oil or gas in commercial quantities.

(2) “Department” means the Department of Environmental Protection.

(3) “Division” means the Division of Resource Management of the Department of Environmental Protection.

(4) “Field” means the general area that is underlaid, or appears to be underlaid, by at least one pool. The term includes the underground reservoir, or reservoirs, containing oil or gas, or both. The terms “field” and “pool” mean the same thing if only one underground reservoir is involved; however, the term “field,” unlike the term “pool,” may relate to two or more pools.

(5) “Gas” means all natural gas, including casinghead gas, and all other hydrocarbons not defined as oil in subsection (15).

(6) “Horizontal well” means a well completed with the wellbore in a horizontal or nearly horizontal orientation within 10 degrees of horizontal within the producing formation.

(7) “Illegal gas” means gas that has been produced within the state from any well or wells in excess of the amount allowed by any rule, regulation, or order of the division, as distinguished from gas produced within the State of Florida from a well not producing in excess of the amount so allowed, which is “legal gas.”

(8) “Illegal oil” means oil that has been produced within the state from any well or wells in excess of the amount allowed by rule, regulation, or order of the division, as distinguished from oil produced within the state from a well not producing in excess of the amount so allowed, which is “legal oil.”

(9) “Illegal product” means a product of oil or gas, any part of which was processed or derived, in whole or in part, from illegal gas or illegal oil or from any product thereof, as distinguished from “legal product,” which is a product processed or derived to no extent from illegal oil or illegal gas.

(10) “Lateral storage reservoir boundary” means the projection up to the land surface of the maximum horizontal extent of the gas volume contained in a natural gas storage reservoir.

(11) “Native gas” means gas that occurs naturally within this state and does not include gas produced outside the state, transported to this state, and injected into a permitted natural gas storage facility.

(12) “Natural gas storage facility” means an underground reservoir from which oil or gas has previously been produced and which is used or to be used for the underground storage of natural gas, and any surface or subsurface structure, or infrastructure, except wells. The term also includes a right or appurtenance necessary or useful in the operation of the facility for the underground storage of natural gas, including any necessary or reasonable reservoir protective area as designated for the purpose of ensuring the safe operation of the storage of natural gas or protecting the natural gas storage facility from pollution, invasion, escape, or migration of gas, or any subsequent extension thereof. The term does not mean a transmission, distribution, or gathering pipeline or system that is not used primarily as integral piping for a natural gas storage facility.

(13) “Natural gas storage reservoir” means a pool or field from which gas or oil has previously been produced and which is suitable for or capable of being made suitable for the injection, storage, and recovery of gas, as identified in a permit application submitted to the department under s. 377.2407.

(14) “New field well” means an oil or gas well completed after July 1, 1997, in a new field as designated by the Department of Environmental Protection.

(15) “Oil” means crude petroleum oil and other hydrocarbons, regardless of gravity, which are produced at the well in liquid form by ordinary production methods, and which are not the result of condensation of gas after it leaves the reservoir.

(16) “Oil and gas” has the same meaning as the term “oil or gas.”

(17) “Oil and gas administrator” means the State Geologist.

(18) “Operator” means the entity who:

(a) Has the right to drill and to produce a well; or

(b) As part of a natural gas storage facility, injects, or is engaged in the work of preparing to inject, gas into a natural gas storage reservoir; or stores gas in, or removes gas from, a natural gas storage reservoir.

(19) “Owner” means the person who has the right to drill into and to produce from any pool and to appropriate the production for the person or for the person and another, or others.

(20) “Person” means a natural person, corporation, association, partnership, receiver, trustee, guardian, executor, administrator, fiduciary, or representative of any kind.

(21) “Pool” means an underground reservoir containing or appearing to contain a common accumulation of oil or gas or both. Each zone of a general structure which is completely separated from any other zone on the structure is considered a separate pool as used herein.

(22) “Producer” means the owner or operator of a well or wells capable of producing oil or gas, or both.

(23) “Product” means a commodity made from oil or gas and includes refined crude oil, crude tops, topped crude, processed crude petroleum, residue from crude petroleum, cracking stock, uncracked fuel oil, fuel oil, treated crude oil, residuum, gas oil, casinghead gasoline, natural gas gasoline, naphtha, distillate, condensate, gasoline, waste oil, kerosene, benzine, wash oil, blended gasoline, lubricating oil, blends or mixtures of oil with one or more liquid products or byproducts derived from oil or gas, and blends or mixtures of two or more liquid products or byproducts derived from oil or gas, whether hereinabove enumerated or not.

(24) “Reasonable market demand” means the amount of oil reasonably needed for current consumption, together with a reasonable amount of oil for storage and working stocks.

(25) “Reservoir protective area” means the area extending up to and including 2,000 feet surrounding a natural gas storage reservoir.

(26) “Shut-in bottom hole pressure” means the pressure at the bottom of a well when all valves are closed and no oil or gas has been allowed to escape for at least 24 hours.

(27) “Shut-in well” means an oil or gas well that has been taken out of service for economic reasons or mechanical repairs.

(28) “State” means the State of Florida.

(29) “Temporarily abandoned well” means a permitted well or wellbore that has been abandoned by plugging in a manner that allows reentry and redevelopment in accordance with oil or gas rules of the Department of Environmental Protection.

(30) “Tender” means a permit or certificate of clearance for the transportation or the delivery of oil, gas, or products, approved and issued or registered under the authority of the division.

(31) “Waste,” in addition to its ordinary meaning, means “physical waste” as that term is generally understood in the oil and gas industry. The term “waste” includes:

(a) The inefficient, excessive, or improper use or dissipation of reservoir energy; and the locating, spacing, drilling, equipping, operating, or producing of any oil or gas well or wells in a manner that results, or tends to result, in reducing the quantity of oil or gas ultimately to be stored or recovered from any pool in this state.

(b) The inefficient storing of oil; and the locating, spacing, drilling, equipping, operating, or producing of any oil or gas well or wells in a manner that causes, or tends to cause, unnecessary or excessive surface loss or destruction of oil or gas.

(c) The producing of oil or gas in a manner that causes unnecessary water channeling or coning.

(d) The operation of any oil well or wells with an inefficient gas-oil ratio.

(e) The drowning with water of any stratum or part thereof capable of producing oil or gas.

(f) The underground waste, however caused and whether or not defined.

(g) The creation of unnecessary fire hazards.

(h) The escape into the open air, from a well producing both oil and gas, of gas in excess of the amount that is necessary in the efficient drilling or operation of the well.

(i) The use of gas for the manufacture of carbon black.

(j) Permitting gas produced from a gas well to escape into the air.

(k) The abuse of the correlative rights and opportunities of each owner of oil and gas in a common reservoir due to nonuniform, disproportionate, and unratable withdrawals, causing undue drainage between tracts of land.

(32) “Well site” means the general area around a well, which area has been disturbed from its natural or existing condition, as well as the drilling or production pad, mud and water circulation pits, and other operation areas necessary to drill for or produce oil or gas, or to inject gas into and recover gas from a natural gas storage facility.

History.—s. 14, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 138, ch. 71-377; s. 1, ch. 76-104; s. 1, ch. 77-174; s. 67, ch. 79-65; s. 1, ch. 94-193; s. 309, ch. 94-356; s. 1021, ch. 95-148; s. 74, ch. 96-323; s. 7, ch. 2013-205.



377.20 - Waste prohibited.

377.20 Waste prohibited.—Waste of oil or gas defined in this law is hereby prohibited.

History.—s. 15, ch. 22819, 1945.



377.21 - Jurisdiction of division.

377.21 Jurisdiction of division.—

(1) The division shall have jurisdiction and authority over all persons and property necessary to administer and enforce effectively the provisions of this law and all other laws relating to the conservation of oil and gas or to the storage of gas in and recovery of gas from natural gas storage reservoirs.

(2) The division shall have authority, and it shall be its duty, to make such inquiries as it may deem proper to determine whether waste, over which it has jurisdiction, exists or is imminent. In the exercise of such power, the division shall have the authority to:

(a) Collect data.

(b) Make investigations and inspections.

(c) Examine properties, leases, papers, books, and records and to examine, survey, check, test, and gauge oil and gas wells, tanks, storage tanks, treatment plants and facilities, and modes of transportation used to gather and process crude oil or gas and products derived from wells within the state, prior to delivery to a common carrier.

(d) Hold hearings.

(e) Provide for the keeping of records and the making of reports.

(f) Take such action as may be reasonably necessary to enforce this law.

(3) The jurisdiction of the division shall extend to the state boundaries as set forth in s. 1, Art. II of the State Constitution.

History.—s. 16, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 1, ch. 72-394; s. 1, ch. 76-188; s. 8, ch. 2013-205.



377.22 - Rules and orders.

377.22 Rules and orders.—

(1) The department shall provide, by rule, for ratable takings in all pools on a reasonable and equitable basis.

(2) The department shall issue orders and adopt rules pursuant to ss. 120.536 and 120.54 to implement and enforce the provisions of this chapter. Such rules and orders shall ensure that all precautions are taken to prevent the spillage of oil or any other pollutant in all phases of the drilling for, and extracting of, oil, gas, or other petroleum products, or during the injection of gas into and recovery of gas from a natural gas storage reservoir. The department shall revise such rules from time to time as necessary for the proper administration and enforcement of this chapter. Rules adopted and orders issued in accordance with this section are for, but not limited to, the following purposes:

(a) To require the drilling, casing, and plugging of wells to be done in such a manner as to prevent the pollution of the fresh, salt, or brackish waters or the lands of the state and to protect the integrity of natural gas storage reservoirs.

(b) To prevent the alteration of the sheet flow of water in any area.

(c) To require that appropriate safety equipment be installed to minimize the possibility of an escape of oil or other petroleum products in the event of accident, human error, or a natural disaster during drilling, casing, or plugging of any well and during extraction operations.

(d) To require the drilling, casing, and plugging of wells to be done in such a manner as to prevent the escape of oil or other petroleum products from one stratum to another.

(e) To prevent the intrusion of water into an oil or gas stratum from a separate stratum, except as provided by rules of the division relating to the injection of water for proper reservoir conservation and brine disposal.

(f) To require a reasonable bond, or other form of security acceptable to the department, conditioned upon the performance of the duty to plug properly each dry and abandoned well and the full and complete restoration by the applicant of the area over which geophysical exploration, drilling, or production is conducted to the similar contour and general condition in existence prior to such operation.

(g) To require and carry out a reasonable program of monitoring or inspection of all drilling operations, producing wells, or injecting wells, including regular inspections by division personnel.

(h) To require the making of reports showing the location of all oil and gas wells; the making and filing of logs; the taking and filing of directional surveys; the filing of electrical, sonic, radioactive, and mechanical logs of oil and gas wells; if taken, the saving of cutting and cores, the cuts of which shall be given to the Bureau of Geology; and the making of reports with respect to drilling and production records. However, such information, or any part thereof, at the request of the operator, shall be exempt from the provisions of s. 119.07(1) and held confidential by the division for a period of 1 year after the completion of a well.

(i) To prevent wells from being drilled, operated, or produced in such a manner as to cause injury to neighboring leases, property, or natural gas storage reservoirs.

(j) To prevent the drowning by water of any stratum, or part thereof, capable of producing oil or gas in paying quantities and to prevent the premature and irregular encroachment of water which reduces, or tends to reduce, the total ultimate recovery of oil or gas from any pool.

(k) To require the operation of wells with efficient gas-oil ratio, and to fix such ratios.

(l) To prevent “blowouts,” “caving,” and “seepage,” in the sense that conditions indicated by such terms are generally understood in the oil and gas business.

(m) To prevent fires.

(n) To identify the ownership of all oil or gas wells, producing leases, refineries, tanks, plants, structures, and storage and transportation equipment and facilities.

(o) To regulate the “shooting,” perforating and chemical treatment of wells.

(p) To regulate secondary recovery methods, including the introduction of gas, air, water, or other substance into producing formations.

(q) To regulate gas cycling operations.

(r) To regulate the storage and recovery of gas injected into natural gas storage facilities.

(s) If necessary for the prevention of waste, as herein defined, to determine, limit, and prorate the production of oil or gas, or both, from any pool or field in the state.

(t) To require, either generally or in or from particular areas, certificates of clearance or tenders in connection with the transportation or delivery of oil or gas, or any product.

(u) To regulate the spacing of wells and to establish drilling units.

(v) To prevent, so far as is practicable, reasonably avoidable drainage from each developed unit which is not equalized by counterdrainage.

(w) To require that geophysical operations requiring a permit be conducted in a manner which will minimize the impact on hydrology and biota of the area, especially environmentally sensitive lands and coastal areas.

(x) To regulate aboveground crude oil storage tanks in a manner which will protect the water resources of the state.

(y) To act in a receivership capacity for fractional mineral interests for which the owners are unknown or unlocated and to administratively designate the operator as the lessee.

History.—s. 16, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 2, ch. 72-394; s. 1, ch. 76-103; s. 1, ch. 80-283; s. 7, ch. 84-338; s. 1, ch. 87-183; s. 1, ch. 88-278; s. 5, ch. 89-117; s. 6, ch. 94-193; s. 310, ch. 94-356; s. 174, ch. 96-406; s. 88, ch. 98-200; s. 9, ch. 2013-205.



377.23 - Monthly reports to division.

377.23 Monthly reports to division.—Every producer of oil or gas in the state shall submit to the division, on forms prescribed by the division, a monthly report of the actual production from each and every oil and gas well operated by him or her. Such producer shall submit a duplicate copy of such report at the same time to the Department of Financial Services; and such reports shall be submitted through the medium of the United States mails, and it shall be unlawful for the same to be transmitted or received in any other way.

History.—s. 17, ch. 22819, 1945; s. 1, ch. 69-266; ss. 12, 25, 35, ch. 69-106; s. 621, ch. 95-148; s. 398, ch. 2003-261.



377.24 - Notice of intention to drill well; permits; abandoned wells and dry holes.

377.24 Notice of intention to drill well; permits; abandoned wells and dry holes.—

(1) Before drilling a well in search of oil or gas, or before storing gas in or recovering gas from a natural gas storage reservoir, the person who desires to drill for, store, or recover gas, or drill for oil or gas, shall notify the division upon such form as it may prescribe and shall pay a reasonable fee set by rule of the department not to exceed the actual cost of processing and inspecting for each well or reservoir. The drilling of any well and the storing and recovering of gas are prohibited until such notice is given, the fee is paid, and the permit is granted.

(2) An application for the drilling of a well in search of oil or gas, or for the storing of gas in and recovering of gas from a natural gas storage reservoir, in this state must include the address of the residence of the applicant, or applicants, which must be the address of each person involved in accordance with the records of the Division of Resource Management until such address is changed on the records of the division after written request.

(3) Each abandoned well and each dry hole shall be plugged promptly in the manner and within the time required by regulations to be prescribed by the Department of Environmental Protection, and the owner of such well shall give notice upon such form as the division may prescribe, of the drilling of each dry hole and of the owner’s intention to abandon. No well shall be abandoned without prior approval of the division.

(4) Application for permission to drill or abandon any well may be denied by the division for only just and lawful cause.

(5) No permit to drill a gas or oil well shall be granted within the corporate limits of any municipality, unless the governing authority of the municipality shall have first duly approved the application for such permit by resolution.

(6) No permit to drill a gas or oil well shall be granted at a location in the tidal waters of the state, abutting or immediately adjacent to the corporate limits of a municipality or within 3 miles of such corporate limits extending from the line of mean high tide into such waters, unless the governing authority of the municipality shall have first duly approved the application for such permit by resolution.

(7) No permit to drill a gas or oil well shall be granted on any improved beach, located outside of an incorporated town or municipality, or at a location in the tidal waters of the state abutting or immediately adjacent to an improved beach, or within 3 miles of an improved beach extending from the line of mean high tide into such tidal waters, unless the county commissioners of the county in which such beach is located shall have first duly approved the application for such permit by resolution.

(8) For the purposes of this section and law, an improved beach, situated outside of the corporate limits of any municipality or town, shall be and is hereby defined to be any beach adjacent to or abutting upon the tidal waters of the state and having not less than 10 hotels, apartment buildings, residences or other structures, used for residential purposes, on or to any given mile of such beach.

(9) Without exception, after July 1, 1989, no permit to drill a well in search of oil or gas shall be granted south of 26°00′00″ north latitude off Florida’s west coast and south of 27°00′00″ north latitude off Florida’s east coast, within the boundaries of Florida’s territorial seas as defined in 43 U.S.C. 1301. After July 31, 1990, no permit to drill a well in search of oil or gas shall be granted north of 26°00′00″ north latitude off Florida’s west coast to the western boundary of the state bordering Alabama as set forth in s. 1, Art. II of the State Constitution, or located north of 27°00′00″ north latitude off Florida’s east coast to the northern boundary of the state bordering Georgia as set forth in s. 1, Art. II of the State Constitution, within the boundaries of Florida’s territorial seas as defined in 43 U.S.C. 1301.

History.—s. 18, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 68, ch. 79-65; s. 3, ch. 87-183; s. 6, ch. 89-175; s. 2, ch. 90-72; s. 8, ch. 91-286; s. 6, ch. 95-150; s. 10, ch. 2013-205.



377.2407 - Natural gas storage facility permit application to inject gas into and recover gas from a natural gas storage reservoir.

377.2407 Natural gas storage facility permit application to inject gas into and recover gas from a natural gas storage reservoir.—

(1) Before drilling a well to inject gas into and recover gas from a natural gas storage reservoir, the person who desires to conduct such operation shall apply to the department in the manner described in this section using such form as the department may prescribe to obtain a natural gas storage facility permit. The department shall also require any applicant seeking to obtain such permit to pay a reasonable permit application fee. Such fee must be in an amount necessary to cover the costs associated with receiving, processing, issuing, and recertifying the permit application, and inspecting for compliance with the permit.

(2) Each application must contain:

(a) A detailed, three-dimensional description of the natural gas storage reservoir, including geologic-based descriptions of the reservoir boundaries, and the horizontal and vertical dimensions.

(b) A geographic description of the lateral storage reservoir boundary.

(c) A general description and location of all injection, recovery, withdrawal-only, and observation wells.

(d) A description of the reservoir protective area.

(e) Information demonstrating that the proposed natural gas storage reservoir is suitable for the storage and recovery of gas.

(f) Information identifying all reasonably known abandoned or active wells within the natural gas storage facility.

(g) A field-monitoring plan that requires, at a minimum, monthly field inspections of all wells that are part of the natural gas storage facility.

(h) A monitoring and testing plan for the well integrity.

(i) A well inspection plan that requires, at a minimum, the inspection of all wells that are part of the natural gas storage facility and plugged wells within the natural gas storage facility boundary.

(j) A spill prevention and response plan.

(k) A well spacing plan.

(l) An operating plan for the natural gas storage reservoir, which must include gas capacities, anticipated operating conditions, and maximum storage pressure.

(m) A gas migration response plan.

(n) A location plat and general facility map surveyed and prepared by a registered land surveyor licensed under chapter 472.

(3) The department may require the applicant to provide additional information that is deemed necessary to permit the development of the natural gas storage facility. Each well related to the natural gas storage facility shall be authorized and permitted individually upon the applicant’s satisfying applicable well construction and operation criteria under this part; however, notwithstanding any other provision of this chapter, well spacing requirements do not apply.

History.—s. 11, ch. 2013-205.



377.24075 - Exemption from public records requirements.

377.24075 Exemption from public records requirements.—Proprietary business information held by the Department of Environmental Protection in accordance with its statutory duties with respect to an application for a natural gas storage facility permit is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(1) As used in this section, the term “proprietary business information” means information that:

(a) Is owned or controlled by the applicant or a person affiliated with the applicant.

(b) Is intended to be private and is treated by the applicant as private because disclosure would harm the applicant or the applicant’s business operations.

(c) Has not been disclosed except as required by law or a private agreement that provides that the information will not be released to the public.

(d) Is not publicly available or otherwise readily ascertainable through proper means from another source in the same configuration as requested by the department.

(e) Includes, but is not limited to:

1. Trade secrets as defined in s. 688.002.

2. Leasing plans, real property acquisition plans, exploration budgets, or marketing studies, the disclosure of which would impair the efforts of the applicant or its affiliates to contract for goods or services or to acquire real property interests on favorable terms.

3. Competitive interests, which may include well design or completion plans, geological or engineering studies related to storage reservoir performance characteristics, or field utilization strategies or operating plans, the disclosure of which would impair the competitive business of the applicant providing the information.

(f) May be found in a document:

1. Filed with the department by the applicant or affiliated person seeking a natural gas storage facility permit pursuant to s. 377.2407; or

2. Sent to the department from another governmental entity for use by the department in the performance of its duties. This subparagraph applies only if the information is otherwise confidential or exempt as held by the governmental entity.

(2) The department may disclose confidential and exempt proprietary business information:

(a) Pursuant to a court order;

(b) If the applicant to which it pertains gives prior written consent; or

(c) To another governmental entity if the receiving entity agrees in writing to maintain the confidential and exempt status of the information and has verified in writing its legal authority to maintain such confidentiality.

(3) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2018, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2013-206.



377.2408 - Application to conduct geophysical operations.

377.2408 Application to conduct geophysical operations.—

(1) Before any geophysical operation in search of oil, gas, or minerals shall be conducted, the person desiring to conduct such operation shall make application to the department upon such forms as it may prescribe and shall pay a reasonable fee for processing.

(2) Each application shall contain a statement, in general terms, of the location in which such operation is intended to be conducted.

(3) Any information relating to the location of the operation and other information relating to leasing plans, exploration budgets, and other proprietary information that could provide an economic advantage to competitors shall be kept confidential by the department for 10 years and exempt from the provisions of s. 119.07(1), and shall not be released to the public without the consent of the person submitting the application.

History.—s. 2, ch. 80-283; s. 6, ch. 89-117; s. 311, ch. 94-356; s. 175, ch. 96-406.



377.2409 - Geophysical activities; confidential information; penalties.

377.2409 Geophysical activities; confidential information; penalties.—

(1) Whenever geophysical activities are conducted on state-owned mineral lands, the person conducting such activities shall furnish to the division, acting as agent of the owner of the minerals, upon written request, a copy of the noninterpreted information derived from the geophysical activities. Any information received hereunder by the division shall, upon request of the person conducting the geophysical activities, be held confidential for 10 years from the date of receipt by the division and shall be exempt from disclosure under any state statute, including, but not limited to, ss. 119.07(1) and 377.2424(3). For purposes of this section, state-owned mineral lands shall include mineral lands title to which is held by a water management district.

(2) Any person who willfully discloses for personal benefit or private gain information received by the division under this section and made confidential by this section, without the consent of the person furnishing the information, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 87-183; s. 7, ch. 89-117; s. 4, ch. 91-114; s. 176, ch. 96-406.



377.241 - Criteria for issuance of permits.

377.241 Criteria for issuance of permits.—The division, in the exercise of its authority to issue permits as hereinafter provided, shall give consideration to and be guided by the following criteria:

(1) The nature, character and location of the lands involved; whether rural, such as farms, groves, or ranches, or urban property vacant or presently developed for residential or business purposes or are in such a location or of such a nature as to make such improvements and developments a probability in the near future.

(2) The nature, type and extent of ownership of the applicant, including such matters as the length of time the applicant has owned the rights claimed without having performed any of the exploratory operations so granted or authorized.

(3) The proven or indicated likelihood of the presence of oil, gas or related minerals in such quantities as to warrant the exploration and extraction of such products on a commercially profitable basis.

(4) For activities and operations concerning a natural gas storage facility, the nature, structure, and proposed use of the natural gas storage reservoir is suitable for the storage and recovery of gas without adverse effect to public health or safety or the environment.

History.—s. 1, ch. 61-299; ss. 25, 35, ch. 69-106; s. 12, ch. 2013-205.



377.2411 - Lawful right to drill, develop, or explore.

377.2411 Lawful right to drill, develop, or explore.—Before applying for a drilling permit, the applicant or operator must acquire a lawful right to drill, explore, or develop from a majority of the mineral interests within a drilling unit. This acquired right may be in the form of mineral ownership, a lease, farmout, or any other legal instrument which conveys said mineral interest or the right to develop it to the applicant or operator.

(1)(a) Any operator who has obtained a permit to drill shall give written notice by certified mail, return receipt requested, of a proposal to drill a well to those mineral owners who would be deemed “notified owners” holding a minority interest within the drilling unit and who are:

1. Unleased mineral owners; or

2. Owners of mineral leases which have not entered into a farmout agreement or any other agreement to drill or produce a well with the operator.

(b) The notice shall include an offer by the operator to allow the notified owner to participate for its pro rata share of the costs and expenses of drilling the well, or to lease or farm out all of its right, title, and interest in the drilling unit to the applicant. In no instance shall the bonus and royalty amounts in the offer to lease from the notified owner be less than provided in s. 377.247(2).

(c) The notice must be given at least 60 days prior to the commencement of drilling of the well.

(2)(a) The notified owner must respond in writing within 30 days after receipt of said notice if the notified owner elects to lease, farm out, or participate in the well. All notified owners who fail to respond in writing to the applicant’s notice within 30 days after receipt of said notice shall be deemed to be a carried leasehold working interest owner or “carried owner.”

(b) A carried owner shall receive no revenue until the applicant and its joint working interest owners have been paid from the sale of production from the well an amount equal to 300 percent of the actual costs of drilling, developing, and producing the well.

(c) The applicant will provide to each of the carried owners an annual accounting of the amounts left to recover before such owner begins to receive revenues.

(d) This section shall not apply to state-owned minerals.

History.—s. 4, ch. 88-278; s. 2, ch. 94-193.



377.242 - Permits for drilling or exploring and extracting through well holes or by other means.

377.242 Permits for drilling or exploring and extracting through well holes or by other means.—The department is vested with the power and authority:

(1)(a) To issue permits for the drilling for, exploring for, or production of oil, gas, or other petroleum products which are to be extracted from below the surface of the land, including submerged land, only through the well hole drilled for oil, gas, and other petroleum products.

1. No structure intended for the drilling for, or production of, oil, gas, or other petroleum products may be permitted or constructed on any submerged land within any bay or estuary.

2. No structure intended for the drilling for, or production of, oil, gas, or other petroleum products may be permitted or constructed within 1 mile seaward of the coastline of the state.

3. No structure intended for the drilling for, or production of, oil, gas, or other petroleum products may be permitted or constructed within 1 mile of the seaward boundary of any state, local, or federal park or aquatic or wildlife preserve or on the surface of a freshwater lake, river, or stream.

4. No structure intended for the drilling for, or production of, oil, gas, or other petroleum products may be permitted or constructed within 1 mile inland from the shoreline of the Gulf of Mexico, the Atlantic Ocean, or any bay or estuary or within 1 mile of any freshwater lake, river, or stream unless the department is satisfied that the natural resources of such bodies of water and shore areas of the state will be adequately protected in the event of accident or blowout.

5. Without exception, after July 1, 1989, no structure intended for the drilling for, or production of, oil, gas, or other petroleum products may be permitted or constructed south of 26°00′00″ north latitude off Florida’s west coast and south of 27°00′00″ north latitude off Florida’s east coast, within the boundaries of Florida’s territorial seas as defined in 43 U.S.C. s. 1301. After July 31, 1990, no structure intended for the drilling for, or production of, oil, gas, or other petroleum products may be permitted or constructed north of 26°00′00″ north latitude off Florida’s west coast to the western boundary of the state bordering Alabama as set forth in s. 1, Art. II of the State Constitution, or located north of 27°00′00″ north latitude off Florida’s east coast to the northern boundary of the state bordering Georgia as set forth in s. 1, Art. II of the State Constitution, within the boundaries of Florida’s territorial seas as defined in 43 U.S.C. s. 1301.

(b) Subparagraphs (a)1. and 4. do not apply to permitting or construction of structures intended for the drilling for, or production of, oil, gas, or other petroleum products pursuant to an oil, gas, or mineral lease of such lands by the state under which lease any valid drilling permits are in effect on the effective date of this act. In the event that such permits contain conditions or stipulations, such conditions and stipulations shall govern and supersede subparagraphs (a)1. and 4.

(c) The prohibitions of subparagraphs (a)1.-4. in this subsection do not include “infield gathering lines,” provided no other placement is reasonably available and all other required permits have been obtained.

(2) To issue permits to explore for and extract minerals which are subject to extraction from the land by means other than through a well hole.

(3) To issue permits to establish natural gas storage facilities or construct wells for the injection and recovery of any natural gas for storage in natural gas storage reservoirs.

Each permit shall contain an agreement by the permitholder that the permitholder will not prevent inspection by division personnel at any time. The provisions of this section prohibiting permits for drilling or exploring for oil in coastal waters do not apply to any leases entered into before June 7, 1991.

History.—s. 1, ch. 61-299; ss. 25, 35, ch. 69-106; s. 3, ch. 72-394; s. 69, ch. 79-65; s. 3, ch. 80-283; s. 2, ch. 83-176; s. 7, ch. 89-175; s. 3, ch. 90-72; s. 9, ch. 91-286; s. 75, ch. 96-323; s. 13, ch. 2013-205.



377.2421 - Division to review federal applications.

377.2421 Division to review federal applications.—

(1) The division shall review all applications for federal oil leases in the territorial waters of the United States adjacent to Florida waters and shall signify its approval or objection to each application.

(2) The division shall maintain geologic data in the form of well records, logs, seismic records, reports, and other data from oil, gas, mineral, or other geologic exploration and production activity on federal lands, including offshore continental shelf submerged lands when available from the managing or permitting agency. These data shall be subject to the same confidentiality requirements as that required by the federal agency and are exempt from the provisions of s. 119.07(1) to the extent necessary to meet the federal requirements.

History.—s. 4, ch. 72-394; s. 8, ch. 89-117; s. 177, ch. 96-406.



377.2424 - Conditions for granting permits for geophysical operations.

377.2424 Conditions for granting permits for geophysical operations.—Exploration for oil, gas, or minerals by means of geophysical activities shall be exercised only pursuant to permit issued by the department, upon the applicant’s complying with the following conditions:

(1) The applicant must have legal permission, which can be in the form of a lease, written permission of an owner of the minerals, or an affidavit of the applicant affirming that he or she will obtain permission to explore through geophysical operations for oil, gas, or minerals underlying the lands.

(2) The applicant shall post a good and sufficient surety bond or other form of security with the department in such amount as the department may determine is adequate to protect areas upon which geophysical operations are conducted from failure by the applicant to restore the area to the general condition and the contour similar to that in existence prior to such operations. The bond shall contain reasonable standards and safeguards from which to determine whether any sum should be paid by the surety.

(3) The applicant shall contract with a person or persons, acceptable to the department, who are not regular employees of the applicant, whose duties shall be to accompany each geophysical crew utilizing explosives and to witness the location and depth of each seismic hole and the loading and detonation of all explosive charges in each hole, and who shall report to the supervisor of oil and gas, Bureau of Geology, on these activities. The department shall share geophysical permit information with a county or municipality upon request and may, on its own initiative, share such information with a county or municipality. The county or municipality shall maintain the confidential status of such information, as required by s. 377.2408(3), and such information shall be exempt from the provisions of s. 119.07(1). However, in order to avoid unnecessary duplication, no county, municipality, or other political subdivision of the state may adopt or establish programs to accomplish the purposes of this section.

History.—s. 4, ch. 80-283; s. 1, ch. 86-34; s. 4, ch. 87-183; s. 2, ch. 88-278; s. 9, ch. 89-117; s. 622, ch. 95-148; s. 178, ch. 96-406.



377.2425 - Manner of providing security for geophysical exploration, drilling, and production.

377.2425 Manner of providing security for geophysical exploration, drilling, and production.—

(1) Prior to granting a permit to conduct geophysical operations; drilling of exploratory, injection, or production wells; producing oil and gas from a wellhead; or transporting oil and gas through a field-gathering system, the department shall require the applicant or operator to provide surety that these operations will be conducted in a safe and environmentally compatible manner.

(a) The applicant for a drilling, production, or injection well permit or a geophysical permit may provide the following types of surety to the department for this purpose:

1. A deposit of cash or other securities made payable to the Minerals Trust Fund. Such cash or securities so deposited shall be held at interest by the Chief Financial Officer to satisfy safety and environmental performance provisions of this chapter. The interest shall be credited to the Minerals Trust Fund. Such cash or other securities shall be released by the Chief Financial Officer upon request of the applicant and certification by the department that all safety and environmental performance provisions established by the department for permitted activities have been fulfilled.

2. A bond of a surety company authorized to do business in the state in an amount as provided by rule.

3. A surety in the form of an irrevocable letter of credit in an amount as provided by rule guaranteed by an acceptable financial institution.

(b) An applicant for a drilling, production, or injection well permit, or a permittee who intends to continue participating in long-term production activities of such wells, has the option to provide surety to the department by paying an annual fee to the Minerals Trust Fund. For an applicant or permittee choosing this option the following shall apply:

1. For the first year, or part of a year, of a drilling, production, or injection well permit, or change of operator, the fee is $4,000 per permitted well.

2. For each subsequent year, or part of a year, the fee is $1,500 per permitted well.

3. The maximum fee that an applicant or permittee may be required to pay into the trust fund is $30,000 per calendar year, regardless of the number of permits applied for or in effect.

4. The fees set forth in subparagraphs 1., 2., and 3. shall be reviewed by the department on a biennial basis and adjusted for the cost of inflation. The department shall establish by rule a suitable index for implementing such fee revisions.

(c) An applicant for a drilling or operating permit for operations planned in coastal waters that by their nature warrant greater surety shall provide surety only in accordance with paragraph (a), or similar proof of financial responsibility other than as provided in paragraph (b). For all such applications, including applications pending at the effective date of this act and notwithstanding the provisions of paragraph (b), the Governor and Cabinet in their capacity as the Administration Commission, at the recommendation of the Department of Environmental Protection, shall set a reasonable amount of surety required under this subsection. The surety amount shall be based on the projected cleanup costs and natural resources damages resulting from a maximum oil spill and adverse hydrographic and atmospheric conditions that would tend to transport the oil into environmentally sensitive areas, as determined by the Department of Environmental Protection.

(2) The department shall establish by rule reasonable standards and procedures to determine the circumstances in which execution shall be made against any surety provided under this section.

(a) Such standards and procedures must provide a reasonable opportunity for a permittee to correct to the satisfaction of the department any safety or environmental performance violation arising out of the permitted activity before execution is made against any surety provided under this section.

(b) If there is an unresolved violation of a department rule or permit for which the department has issued a notice of violation and order for corrective action, no further surety under this section shall be allowed the permittee except by special consideration of the Governor and Cabinet.

History.—s. 3, ch. 88-278; s. 3, ch. 89-358; s. 312, ch. 94-356; s. 54, ch. 96-321; s. 1, ch. 97-49; s. 399, ch. 2003-261.



377.2426 - Abandonment of geophysical holes.

377.2426 Abandonment of geophysical holes.—Each hole drilled as part of permitted geophysical operations shall be plugged promptly in the manner prescribed by the department.

History.—s. 4, ch. 80-283.



377.243 - Conditions for granting permits for extraction through well holes.

377.243 Conditions for granting permits for extraction through well holes.—

(1) Prior to the application to the Division of Resource Management for the permit to drill for oil, gas, and related products referred to in s. 377.242(1), the applicant must own a valid deed, or other muniment of title, or lease granting said applicant the privilege to explore for oil, gas, or related mineral products to be extracted only through the well hole on the land or lands included in the application. However, unallocated interests may be unitized according to s. 377.27.

(2) As a condition precedent to the issuance or renewal of a permit, the division shall require satisfactory evidence that the applicant has implemented, or is in the process of implementing, programs for control of pollution related to oil, petroleum products or their byproducts, and other pollutants and the abatement thereof when a discharge occurs.

History.—s. 1, ch. 61-299; ss. 25, 35, ch. 69-106; s. 5, ch. 72-394; s. 70, ch. 79-65.



377.2431 - Conditions for granting permits for natural gas storage facilities.

377.2431 Conditions for granting permits for natural gas storage facilities.—

(1) A natural gas storage facility permit shall authorize the construction and operation of a natural gas storage facility and must be issued for the life of the facility, subject to recertification every 10 years.

(2) Before issuing or recertifying a permit, the department shall require satisfactory evidence of the following:

(a) The applicant has implemented, or is in the process of implementing, programs for the control and mitigation of pollution related to oil, petroleum products or their byproducts, and other pollutants.

(b) The applicant or operator has acquired a lawful right to drill, explore, or develop a natural gas storage reservoir from owners of at least 75 percent of the storage rights within the natural gas storage reservoir; or the applicant or operator has obtained a certificate of public convenience and necessity for the natural gas storage reservoir from the Federal Energy Regulatory Commission pursuant to the Natural Gas Act, 15 U.S.C. ss. 717 et seq.

(c) The applicant has used all reasonable means to identify known wells that have been drilled into or through the natural gas storage reservoir or the reservoir protective area to determine the status of the wells and whether inactive or abandoned wells have been properly plugged. For any well that has not been properly plugged, before conducting injection operations and after issuance of the permit, the applicant must plug or recondition the well to ensure the integrity of the storage reservoir or the reservoir protective area.

(d) The applicant has tested the quality of water produced by all water supply wells within the lateral boundary of the natural gas storage facility and complied with all requirements under s. 377.2432. The applicant shall provide to the department and the owner of the water supply well a written copy of the water quality data collected under this paragraph.

(e) A determination has been made whether native gas or oil will be severed from below the soil or water of this state in the recovery of injected gas. If native gas or oil will be severed, the applicant or operator must acquire a lawful right to develop the native gas or oil before injecting gas into the natural gas storage reservoir.

(3) The applicant shall maintain records of well pressures recorded monthly, and monthly volumes of gas injected into and withdrawn from the reservoir. These records shall be maintained at the natural gas storage facility and shall be made available for inspection by the department at any reasonable time.

(4)(a) The maximum storage pressure for a natural gas storage reservoir shall be the highest shut-in bottom hole pressure found to exist during the production history of the reservoir, unless a higher pressure is established by the department based on testing of caprock and pool containment. The methods used for determining the higher pressure must be approved by the department.

(b) If the shut-in bottom hole pressure of the original discovery or of the highest production is not known, or a higher pressure has not been established through a method approved by the department pursuant to paragraph (a), the maximum storage reservoir pressure must be limited to a freshwater hydrostatic gradient.

(5) A permit may not be issued for a natural gas storage facility that includes a natural gas storage reservoir located beneath an underground source of drinking water unless the applicant demonstrates that the injection, storage, or recovery of natural gas will not cause or allow natural gas to migrate into the underground source of drinking water; in any offshore location in the Gulf of Mexico, the Straits of Florida, or the Atlantic Ocean; or in any solution-mined cavern within a salt formation.

(6) A natural gas storage facility permit issued by the department must contain a condition that requires the permittee to obtain the lawful right to develop a natural gas storage reservoir from the owners of 100 percent of the storage rights within the natural gas storage reservoir.

History.—s. 14, ch. 2013-205.



377.2432 - Natural gas storage facilities; protection of water supplies.

377.2432 Natural gas storage facilities; protection of water supplies.—

(1) An operator of a natural gas storage facility who affects a public or private underground water supply by pollution or diminution shall restore or replace the affected supply with an alternate source of water adequate in quantity and quality for the purposes served by the supply. The department shall ensure that the quality of restored or replaced water is comparable to the quality of the water before it was affected by the operator.

(2) Unless rebutted by a defense established in subsection (4), a natural gas storage facility operator is presumed responsible for pollution of an underground water supply if:

(a) The water supply is within the lateral boundary of the natural gas storage facility; and

(b) The pollution occurred within 6 months after completion of drilling or alteration of any well under or associated with the natural gas storage facility permit or the initial injection of gas into the natural gas storage reservoir, whichever is later.

(3) If the affected underground water supply is within the rebuttable presumption area as provided in subsection (2) and the rebuttable presumption applies, the natural gas storage facility operator shall provide a temporary water supply if the water user is without a readily available alternative source of water at no cost to the owner or user of the affected water supply. The temporary water supply provided under this subsection must be adequate in quantity and quality for the purposes served by the affected supply.

(4) A natural gas storage facility operator rebuts the presumption in subsection (2) by affirmatively proving any of the following:

(a) The pollution existed before the drilling or alteration activity as determined by a predrilling or prealteration survey.

(b) The landowner or water purveyor refused to allow the operator access to conduct a predrilling or prealteration survey.

(c) The water supply well is not within the lateral boundary of the natural gas storage facility.

(d) The pollution occurred more than 6 months after completion of drilling or alteration of any well under or associated with the natural gas storage facility permit.

(e) The pollution occurred as the result of a cause other than activities authorized under the natural gas storage facility permit.

(5) A natural gas storage facility operator electing to preserve a defense under subsection (4) must retain an independent certified laboratory to conduct a predrilling or prealteration survey of the water supply. A copy of survey results must be submitted to the department and the landowner or water purveyor in the manner prescribed by the department.

(6) A natural gas storage facility operator must provide written notice to the landowner or water purveyor indicating that the presumption established under subsection (2) may be void if the landowner or water purveyor refused to allow the operator access to conduct a predrilling or prealteration survey. Proof of written notice to the landowner or water purveyor must be provided to the department in order for the operator to retain the protections under subsection (4).

(7) This section does not prevent a landowner or water purveyor who claims pollution or diminution of a water supply from seeking any other remedy at law or in equity.

History.—s. 15, ch. 2013-205.



377.2433 - Protection of natural gas storage facilities; remedies.

377.2433 Protection of natural gas storage facilities; remedies.—

(1) The department may not authorize the drilling of any well into or through a permitted natural gas storage reservoir or reservoir protective area, except upon conditions deemed by the department to be sufficient to prevent the loss, migration, or escape of gas from the natural gas storage reservoir. The department shall provide written notice to the natural gas storage facility operator of any application filed with the department and any agency action taken related to drilling a well into or through a permitted natural gas storage facility boundary or reservoir protective area.

(2) As a condition for the issuance of a permit by the department, an applicant seeking to drill a well into or through a permitted natural gas storage facility boundary or reservoir protective area must provide the affected natural gas storage facility operator a reasonable right of entry to observe and monitor all drilling activities.

(3) The department shall require by permit condition that any well drilled into or through a permitted natural gas storage reservoir or reservoir protective area is cased and cemented in a manner sufficient to protect the integrity of the natural gas storage reservoir.

History.—s. 16, ch. 2013-205.



377.2434 - Property rights to injected natural gas.

377.2434 Property rights to injected natural gas.—

(1) All natural gas that has previously been reduced to possession and that is subsequently injected into a natural gas storage facility is at all times the property of the injector or the injector’s heirs, successors, or assigns, whether owned by the injector or stored under contract.

(2) Such gas may not be subject to the right of the owner of the surface of the lands or of any mineral interest therein, under which the natural gas storage facilities lie, or to the right of any person, other than the injector or the injector’s heirs, successors, or assigns, to waste or otherwise interfere with or exercise control over such gas, to produce, to take, or to reduce to possession, by means of the law of capture or otherwise. This subsection does not affect the ownership of hydrocarbons occurring naturally within this state or the right of the owner of the surface of the lands or of any mineral interest therein to drill or bore through the natural gas storage facilities in a manner that will protect the facilities against pollution or the escape of stored natural gas.

(3) With regard to natural gas that has migrated to adjoining property or to a stratum, or portion thereof, which has not been condemned or otherwise purchased:

(a) The injector or the injector’s heirs, successors, or assigns:

1. May not lose title to or possession of the gas if the injector or the injector’s heirs, successors, or assigns can prove by a preponderance of the evidence that the gas was originally injected into the underground storage; and

2. Have the right to conduct tests on any existing wells on adjoining property as may be reasonable to determine ownership of the gas, but the tests are solely at the injector’s risk and expense.

(b) The owner of the stratum and the owner of the surface are entitled to compensation, including compensation for use of or damage to the surface or substratum, as provided by law.

History.—s. 17, ch. 2013-205.



377.2435 - Rule adoption relating to natural gas storage.

377.2435 Rule adoption relating to natural gas storage.—The Department of Environmental Protection shall adopt rules relating to natural gas storage before issuing a natural gas storage facility permit.

History.—s. 25, ch. 2013-205.



377.244 - Conditions for granting permits for surface exploratory and extraction operations.

377.244 Conditions for granting permits for surface exploratory and extraction operations.—

(1) Exploration for and extraction of minerals under and by virtue of the authority of a grant of oil, gas, or mineral rights, or which, subsequent to such grant, may be interpreted to include the right to explore for and extract minerals which are subject to extraction from the land by means other than through a well hole, that is by means of surface exploratory and extraction operations such as sifting of the sands, dragline, open pit mining, or other type of surface operation, which would include movement of sands, dirt, rock, or minerals, shall be exercised only pursuant to permit issued by the Division of Resource Management upon applicant complying with the following conditions:

(a) The applicant must own a valid deed, or other muniment of title, or lease granting applicant the right to explore for and extract oil, gas, and other minerals from said lands.

(b) The applicant shall post a good and sufficient surety bond with the division in such amount as the division may determine is adequate to afford full and complete protection for the owner of the surface rights of the lands described in the application, conditioned upon the full and complete restoration, by the applicant, of the area over which the exploratory and extraction operations are conducted to the same condition and contour in existence prior to such operations.

(2) The provisions of this act shall not apply to the exploration and removal from lands of peat, muck, marl, limestone, limerock, kaolin, fuller’s earth, phosphate, common clays, gravel, shell, sand, and similar substances, it being the legislative determination that the mining and extraction operations, and the grants of authority under which these activities are conducted for said substances exempted from the provisions of this act, are dissimilar from the exploratory and extraction operations and the grants of authority under which these activities are conducted for substances which come within the purview of the regulatory provisions of this act.

History.—s. 1, ch. 61-299; ss. 25, 35, ch. 69-106; s. 71, ch. 79-65.



377.245 - Provision for distribution of earnings to lessees or owners of the fractional undivided mineral rights not owned by applicant for permit under ss. 377.243 and 377.244.

377.245 Provision for distribution of earnings to lessees or owners of the fractional undivided mineral rights not owned by applicant for permit under ss. 377.243 and 377.244.—Lessees or owners of the fractional undivided oil, gas or other mineral rights in lands described in permits issued under the provisions of ss. 377.243 and 377.244, not owned by the applicant named in said permits, shall, as to all productive wells or surface mineral operations on said lands, be entitled to and be paid their pro rata part of the earnings after costs of exploration and operation have been allocated. The division shall prescribe such reasonable and appropriate rules and regulations as shall be deemed necessary and proper to implement the provisions of this section and all other sections of this act.

History.—s. 1, ch. 61-299; ss. 25, 35, ch. 69-106.



377.247 - Designation and distribution of earnings owed to owners of mineral rights who are unknown or unlocated.

377.247 Designation and distribution of earnings owed to owners of mineral rights who are unknown or unlocated.—

(1) In the event that the operator of a well cannot locate the owner of a minority mineral interest within a drilling unit or the identity of the minority mineral interest owner remains unknown to the operator after reasonable and diligent attempts to locate said owner, the operator may request that the department act in a receivership capacity for these rights. These rights shall be administratively assigned to the operator and designated as “leased to the operator” by an oil and gas order of the department for the economic life of the well after satisfying the following conditions:

(a) The oil and gas administrator has been provided a legal description and a current title opinion for the mineral rights or interests at issue.

(b) The operator has attempted to locate the owner of the mineral rights and has provided the oil and gas administrator documentation that the attempt was in a diligent manner. For purposes of this subsection, a diligent attempt to notify shall be an attempt to contact the owner by registered mail at the owner’s last known address.

(c) The oil and gas administrator has prepared and the department has adopted an order that describes: the mineral interest, the record of the attempt to locate the owner, the pro rata share of the earnings from the well owed to this mineral owner, and the method by which the pro rata share was determined. The order shall designate the operator as “lessee” for revenue and accounting purposes. The order shall remain in effect for the economic life of the well but must contain a provision that allows for direct payment by the operator to the mineral owner of the pro rata share in the event that the mineral owner is identified. A single order issued by the department may apply to one or more unknown or unlocated mineral owners in a single unit or more than one unit in a single field.

(d) The department has established an accounting procedure so that funds can be allocated to mineral rights parcels owned by unknown or unlocated persons within the drilling unit.

(e) The operator has deposited a sum equal to the bonus determined in paragraph (2)(a) into the Minerals Trust Fund.

(f) The operator has filed the order as a public record in the county where the unit is located.

(g) The operator has paid a filing fee equivalent to the application fee for a permit to drill an oil and gas well.

(2) The pro rata share due the unknown or unlocated mineral owner shall be the total of the bonus and royalty amounts designated by the oil and gas administrator as established in the following manner:

(a) The amount of $25 per acre shall be paid as a one-time, per-acre bonus providing that from October 1, 1994, this figure shall be increased annually by a percentage equal to the increase in the cost-of-living index published by the United States Department of Commerce.

(b) The amount of royalty shall be the value of one-eighth of the produced oil and gas for the unit.

(3) Once the department has issued the order and on an annual basis, within 30 days after the anniversary date of the order, the operator shall forward funds to the oil and gas administrator in the amount of the pro rata share of royalty identified as belonging to an unknown or unlocated mineral owner. The operator may elect to pay these funds in a lump sum, annually, for one or more drilling units so long as they are accompanied by an accounting for each entity as established under paragraph (1)(d). The funds shall be deposited in the Minerals Trust Fund on account for and on behalf of the unknown or unlocated mineral owner. The department shall require an annual statement from an independent certified public accountant verifying the accuracy of the royalty accounting. Annually, the oil and gas administrator shall cause to have published at the expense of the operator a notice of the value of pro rata shares on deposit in the Minerals Trust Fund for all unknown or unlocated mineral owners in a newspaper of record for the county in which the producing unit is located. The published notice shall provide any information that would help to identify or locate the owner. The royalties shall continue to be sent to the oil and gas administrator for the economic life of the well unless the owner is identified.

(4) Should a previously unidentified or unknown person come forward to claim a pro rata share, the department shall disburse the amount of principal and interest on account after verification of the authenticity of the claim. The name of the person shall then be given to the operator so that continuing royalty payments can be made directly to the person through the remaining economic life of the well.

(5) Upon issuance of the order, the operator who is now administratively designated as “lessee” shall be entitled to seven-eighths of the value of the produced minerals, and the unknown or unlocated owner shall be entitled to the pro rata share of the one-eighth of the value of the produced minerals for the economic life of the well. The operator is prohibited from causing any tax lien on the mineral rights by operator’s failure to pay applicable state and county taxes.

(6) If the funds on deposit remain unclaimed, after a period of 5 years from the date of first production from the well, the funds are presumed abandoned and shall be disposed of pursuant to chapter 717.

(7) For purposes of this section, the term “unit” shall also mean “unit operation” as used in s. 377.28.

History.—s. 3, ch. 94-193; s. 55, ch. 96-321.



377.25 - Production pools; drilling units.

377.25 Production pools; drilling units.—

(1) No rule, regulation or order of the division shall be such in terms or effect:

(a) That it shall be necessary at any time for the producer from, or the owner of, a tract of land in the pool, in order that he or she may obtain such tract’s just and equitable share of the production of such pool, as such share is set forth in this section, to drill and operate any well or wells on such tract in addition to such well or wells as can without waste produce such share, or

(b) As to occasion net drainage from a tract, unless there be drilled and operated upon such tract a well or wells in addition to such well or wells thereon as can without waste produce such tract’s just and equitable share, as set forth in this section, of the production of such pool.

(2) For the prevention of waste and to avoid the augmenting and accumulation of risks arising from the drilling of an excessive number of wells, the board shall establish a drilling unit or units for each pool. A drilling unit, as contemplated herein, means the maximum area in a pool which may be efficiently and economically drained by one well, and such unit shall constitute a developed area as long as a well is located thereon which is capable of producing oil or gas in paying quantities.

(3) Each well permitted to be drilled upon any drilling unit shall be drilled approximately in the center thereof, with such exception as may be reasonably necessary where the division finds that the unit is partly outside the pool or, for some other reason, a well approximately in the center of the unit would be nonproductive or where topographical conditions are such as to make the drilling approximately in the center of the unit unduly burdensome or where the operator proposes to complete the well with a horizontal or nearly horizontal well in the producing zone. Whenever an exception is granted, the division shall take such action as will offset any advantage which the person securing the exception may have over other producers by reason of the drilling of the well as an exception, and so that drainage from developed units to the tract, with respect to which the exception is granted, will be prevented or minimized, and the producer of the well drilled, as an exception, will be allowed to produce no more than his or her just and equitable share of the oil and gas in the pool, as such share is set forth in this section. This subsection does not apply to wells associated with a natural gas storage facility.

(4) Subject to the reasonable requirements for prevention of waste, a producer’s just and equitable share of the oil and gas in the pool, also sometimes referred to as a tract’s just and equitable share, is that part of the authorized production for the pool, whether it be the total which could be produced without any restriction on the amount of production, or whether it be an amount less than that which the pool could produce if no restriction on amount were imposed, which is substantially in the proportion that the quantity of recoverable oil and gas in the developed area of his or her tract or tracts in the pool bears to the recoverable oil and gas in the total developed area of the pool, insofar as these amounts can be practically ascertained; and, to that end, the rules, regulations, permits, and orders of the division shall be such as will prevent or minimize reasonably avoidable net drainage from each developed unit, that is, drainage which is not equalized by counterdrainage, and will give to each producer the opportunity to use his or her just and equitable share of the reservoir energy.

History.—s. 19, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 23, ch. 78-95; s. 623, ch. 95-148; s. 76, ch. 96-323; s. 18, ch. 2013-205.



377.26 - Location of wells.

377.26 Location of wells.—Whenever the division fixes the location of any well or wells on the surface, the point at which the maximum penetration of such well into the producing formation is reached shall not unreasonably vary from the vertical drawn from the center of the hole at the surface; provided, that the division shall prescribe rules, regulations and orders governing the reasonableness of such variation, and shall take into account technological advances in drilling and production technology, including, but not limited to, horizontal well completions in the producing formation using directional drilling methods.

History.—s. 20, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 77, ch. 96-323.



377.27 - Drilling units.

377.27 Drilling units.—

(1) When two or more separately owned tracts of land are embraced within an established drilling unit, the owners thereof may validly agree to integrate their interest and to develop their lands as a drilling unit. Where, however, such owners have not agreed to integrate their interests, the division shall, for the prevention of waste and to avoid the risks involved in the drilling of unnecessary wells, require such owners to do so and to develop their lands as a drilling unit.

(2) Should the owners of separate tracts embraced within a drilling unit fail to agree upon the integration of the tracts and the drilling of a well on the unit, and should it be established that the division is without authority to require integration as provided for in subsection (1), then, subject to all other applicable provisions of this law, the owners of each tract embraced within the drilling unit may drill on their respective tracts; but the allowable production therefrom shall be such proportion of the allowable for the full drilling unit as the area of such separately owned tract bears to the full drilling unit.

(3) The department may allow a person who is an applicant for a drilling permit in areas lacking adequate governmental survey control to define a proposed drilling unit using latitude and longitude coordinates determined from global positioning satellites and instrument systems, if at least one permanent reference monument is installed within each proposed unit. In the event of a new field discovery, the latitude and longitude coordinates of the permanent monument shall be referenced to established governmental section corners which may exist within the field. Permanent monuments installed pursuant to this section shall be protected and maintained by the operator for the life of the field.

History.—s. 21, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 78, ch. 96-323.



377.28 - Cycling, pooling, and unitization of oil and gas.

377.28 Cycling, pooling, and unitization of oil and gas.—

(1) The department may consider the need for the operation as a unit of an entire field, or of any pool or pools, portion or portions, or combinations thereof within a field, for the production of oil or gas, or both, and other minerals which may be associated and produced therewith, in order to avoid the drilling of unnecessary wells, otherwise to prevent waste, or to increase the ultimate recovery of the unitized minerals by additional recovery methods.

(2) The department shall issue an order requiring unit operation if it finds that:

(a) Unit operation of the field, or of any pool or pools, portion or portions, or combinations thereof within the field, is reasonably necessary to prevent waste, to avoid the drilling of unnecessary wells, or to increase the ultimate recovery of oil or gas by additional recovery methods;

(b) The estimated additional cost incident to the conduct of such operation will not exceed the value of the estimated additional recovery of oil or gas; and

(c) The additional recovery of oil or gas does not adversely interfere with the storage or recovery of natural gas within a natural gas storage reservoir.

The phrase “additional recovery methods” as used herein includes, but is not limited to, the maintenance or partial maintenance of reservoir pressures; recycling; flooding a pool or pools, or parts thereof, with air, gas, water, liquid hydrocarbons, any other substance, or any combination thereof; or any other method of producing additional hydrocarbons approved by the department.

(3) The order shall be fair and reasonable under all the circumstances, shall protect the rights of interested parties, and shall include:

(a) A description of the area embraced, termed the “unit area” and a description of the pool or pools, or portions thereof, affected and lying within the unit area.

(b) A statement of the nature of the operations contemplated.

(c) A method of allocation among the separately owned tracts in the unit area of all the oil or gas, or both, produced from the unit pool within the unit area and not required in the conduct of such operation or unavoidably lost, such method of allocation to be on a formula that is fair and equitable and that will protect the correlative rights of all interested parties.

(d) A provision for adjustment among the owners of the unit area (not including royalty owners) of their respective investments in wells, tanks, pumps, machinery, materials, equipment, and other things and services of value attributable to the unit operations. The amount to be charged unit operations for any such item shall be determined by the owners of the unit area (not including royalty owners). However, if said owners of the unit area are unable to agree upon the amount of such charges or upon the correctness thereof, the department shall determine the amount. The net amount charged against the owners of a separately owned tract shall be considered expense of unit operation chargeable against such tract. The adjustment provided for herein may be treated separately and handled by agreements separate from the unitization agreement.

(e) A provision that the costs and expenses of unit operation, including investment, past and prospective, be charged to the separately owned tracts in the same proportions that such tracts share in unit production. The expenses chargeable to a tract shall be paid by the person not entitled to share in production free of operating costs and who, in the absence of unit operation, would be responsible for the expense of developing and operating such tracts, and such person’s interest in the separately owned tract shall be primarily responsible therefor. The obligation or liability of such persons in the several, separately owned tracts for the payment of unit expense shall at all times be several, and not joint or collective. The unit operator shall have a first and prior lien upon:

1. The leasehold estate, exclusive of the royalty interest provided thereby, and upon unleased oil and gas rights, exclusive of one-eighth interest therein, in and to each separately owned tract; and

2. The interest of the owners thereof in and to the unit production and all equipment in possession of the unit,

to secure the payment of the amount of the unit expense charged to and assessed against such separately owned tract.

(f) The designation of, or a provision for the selection of, a unit operator. The conduct of all unit operations by the unit operator and the selection of a successor to the unit operator shall be governed by the terms and provisions of the unitization agreements.

(g) A provision that when the full amount of any charge made against any interest in a separately owned tract is not paid when due by the person or persons primarily responsible therefor, then all of the oil and gas production allocated to the interest in default in such separately owned tract, upon which operator has a lien, may be appropriated by the unit operator and marketed and sold for the payment of such charge, together with interest at a rate of 6 percent per annum. The remaining portion of the unit production, or the proceeds derived therefrom, allocated to each separately owned tract shall in all events be regarded as royalty to be paid to the owners, free and clear of all unit expense and free and clear of any lien therefor. The owner of any overriding royalty, oil and gas payment, or other interest who is not primarily responsible for the unpaid obligation shall, to the extent of any payment or deduction from his or her share, be subrogated to all the rights of the unit operator with respect to the interest or interests primarily responsible for such payment. Any surplus received by the operator from any such sale of production shall be credited to the person or persons from whom it was deducted, in the proportion of their respective interest.

(h) The time the unit operation shall become effective and the manner in which, and the circumstances under which, the unit operation shall terminate.

(4) An order requiring unit operation shall not become effective unless and until:

(a) A contract incorporating the unitization agreement has been signed or ratified or approved in writing by the owners of at least 75 percent in interest as costs are shared under the terms of the order and by 75 percent in interest as production is to be allocated to the royalty owners in the unit area. If any entity owns both royalty interests and interests responsible for costs, such party may vote as an owner responsible for costs or as a royalty owner, at his or her election, but not as both, and the entity’s interest that is not voted shall be excluded in calculating the percentages of consent and nonconsent.

(b) A contract incorporating the required arrangements for operations has been signed or ratified or approved in writing by the owners of at least 75 percent in interest as costs are shared,

and the department has made a finding to that effect either in the order or in a supplemental order. Both contracts may be encompassed in a single document. In the event the required percentage interests have not signed, ratified, or approved the said agreements within 6 months after the date of such order, or within such extended period as the department may prescribe, it shall be automatically revoked.

(5)(a) The department, by entry of new or amending orders, may from time to time add to unit operations portions of pools not theretofore included, may add to unit operations new pools or portions thereof, and may extend the unit area as required. Any such order, in providing for allocation of production from a unitized zone of the unit area, shall first allocate to such pool or pools or portion thereof so added a portion of the total production of oil or gas, or both, from all pools affected within the unit area, as enlarged, and not required in the conduct of unit operations or unavoidably lost; such allocation to be based on a formula for sharing that is considered to treat each tract and each owner fairly and equitably during the remaining course of unit operations. The production so allocated to such added pool or pools or portions thereof shall be allocated to the separately owned tracts which participate in such production on a fair and equitable basis. The remaining portion of unit production shall be allocated among the separately owned tracts within the previously established unit area in the same proportions as those specified prior to the enlargement unless such proportions are shown to be erroneous by data developed subsequent to the former determination, in which event the errors shall be corrected. Orders promulgated under this section shall become operative at 7 a.m. on the first day of the month next following the day on which the order becomes effective.

(b) An order promulgated by the department shall not become effective unless and until:

1. All of the terms and provisions of the unitization agreement relating to the extension or enlargement of the unit area or to the addition of pools or portions thereof to unit operations have been fulfilled and satisfied and evidence thereof has been submitted to the department.

2. The extension or addition effected by such order has been agreed to in writing by the owners of at least 75 percent in interest as costs are shared in the area or pools or portions thereof to be added to the unit operation by such order and by 75 percent in interest as production is to be allocated to the royalty owners in the area or pools or portions thereof to be added to the unit operations by such order and evidence thereof has been submitted to the department. If any entity owns both royalty interests and interests responsible for costs, such party may vote as an owner responsible for costs or as a royalty owner, at his or her election, but not as both, and the entity’s interest that is not voted shall be excluded in calculating the percentages of consent and nonconsent.

In the event both of the requirements specified in subparagraphs 1. and 2. are not fulfilled within 6 months after the date of such order, or within such extended period as the department may prescribe, it shall be automatically revoked.

(6) When the contribution of a separately owned tract with respect to any unit pool has been established, such contribution shall not be subsequently altered except to correct a mathematical or clerical error that caused the tract contribution to be erroneous, unless an enlargement of the unit is effected. No change or correction of the contribution of any separately owned tract shall be given retroactive effect, but appropriate adjustment shall be made for the investment charges as provided in this section.

(7) The portion of unit production allocated to a separately owned tract within the unit area shall be deemed, for all purposes, to have been actually produced from such tract, and operations with respect to any unit pool within the unit area shall be deemed, for all purposes, to be the conduct of operations for the production of oil or gas, or both, from each separately owned tract in the unit area.

(8) Subsections (1)-(7) shall apply only to field or pool units, and shall not apply to the unitization of interests within an individual drilling unit.

(9) All orders requiring integration, pooling, cycling, repressuring pressure maintenance, or secondary recovery operations shall be upon terms and conditions that are just and reasonable, will afford to the owner of each tract the opportunity to recover his or her just and equitable share of the oil and gas in the pool without unnecessary expense, and, as to individual drilling units, will prevent or minimize reasonably avoidable drainage from each unit which is not equalized by counterdrainage. The portion of the production allocated to the owner of each tract included in unit operation formed by a unit operation order shall, when produced, be considered as if it had been produced from such tract by a well drilled thereon. In the event such integration or pooling is required, the operator designated by the department to develop and operate the unit operation shall have the right to charge against each other owner’s interest in the production from the wells drilled by such designated operator the actual expenditures required for such purpose, not in excess of what are reasonable, including a reasonable charge for supervision, and the operator shall have the right to receive the first production from such wells drilled by him or her thereon which otherwise would be delivered or paid to the other parties jointly interested in the drilling of the well so that the amount due by each of them for his or her share of the expense of drilling, equipping, and operating the well may be paid to the operator of the well out of production, with the value of production calculated at the market price in the field at the time such production is received by the operator or placed to his or her credit. In the event of any dispute relative to such costs, the division shall determine the proper cost. In the event a dry hole should be drilled on an individual drilling unit, no liability for any part of the cost of drilling said well shall attach to any person or persons by reason of the unit operation order of the department.

History.—s. 22, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 1, ch. 74-316; s. 1, ch. 77-174; s. 23, ch. 78-95; s. 313, ch. 94-356; s. 1022, ch. 95-148; s. 19, ch. 2013-205.



377.29 - Agreements in interest of conservation.

377.29 Agreements in interest of conservation.—Agreements made in the interest of conservation of oil or gas, or both, or for the prevention of waste, between and among owners and operators, or both, owning separate holdings in the same oil or gas pool, or in any area that appears from geological or other data to be underlaid, by a common accumulation of oil or gas, or both, or between and among such owners or operators, or both, and royalty owners therein, of the pool or area, or any part thereof, as a unit for establishing and carrying out a plan for the cooperative development and operation thereof, when such agreements are approved by the division, are hereby authorized and shall not be held or construed to violate any of the statutes of this state relating to trusts, monopolies, or contracts and combinations in restraint of trade.

History.—s. 23, ch. 22819, 1945; ss. 25, 35, ch. 69-106.



377.30 - Limitation on amount of oil or gas taken.

377.30 Limitation on amount of oil or gas taken.—

(1) Whenever the total amount of oil or gas which all the pools in the state can produce exceeds the amount reasonably required to meet the reasonable market demand for oil or gas in this state, then the division shall limit the total amount of oil or gas which may be produced in the state by fixing an allowable for the state among the pools on a reasonable basis and in such a manner as to avoid undue discrimination, and so that waste will be prevented. In allocating the allowable for the state, and in fixing allowable for pools producing oil or gas, the division shall take into account the producing conditions and other relevant facts with respect to such pools, including the separate needs for oil and gas and shall formulate rules setting forth standards or a program for the distribution of the allowable for the state, and shall distribute the allowable for the state in accordance with such standards or program, and where conditions in one pool or area are substantially similar to those in another pool or area, then the same standards or program shall be applied to such pools and areas so that as far as practicable a uniform program will be followed; provided, however, the division shall permit the production of a sufficient amount of natural gas from any pool to supply adequately the reasonable market demand for such gas for light and fuel purposes if such production can be obtained without waste; and provided, further, that if the amount allocated to a pool as its share of the allowable for the state is in excess of the amount which the pool should produce to prevent waste, then the division shall fix the allowable for the pool so that waste will be prevented.

(2) Whenever the division limits the total amount of oil or gas which may be produced in any pool in this state to an amount less than that amount which the pool could produce if no restriction were imposed, which limitation may be imposed either incidentally to, or without, a limitation of the total amount of oil or gas which may be produced in the state, the division shall prorate or distribute the allowable production among the producers in the pool on a reasonable basis so as to prevent or minimize reasonably avoidable drainage from each developed unit which is not equalized by counterdrainage, and so that each producer will have the opportunity to produce or receive his or her just and equitable share, as above set forth, subject to the reasonable requirement for the prevention of waste.

(3) After the effective date of any rule, regulation or order of the division fixing the allowable production of oil or gas, or both, for any pool, no person shall produce from any well, lease or property more than the allowable production which is applicable, nor shall such amount be produced in a different manner than that which may be authorized.

(4) This section does not apply to nonnative gas recovered from a permitted natural gas storage facility.

History.—s. 24, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 624, ch. 95-148; s. 20, ch. 2013-205.



377.31 - Evidence of rules and orders.

377.31 Evidence of rules and orders.—A certified copy of any division rule, regulation, or order shall be received in evidence in all courts of this state with the same effect as the original thereof.

History.—s. 25, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 23, ch. 78-95.



377.32 - Issuance of subpoenas; service, etc.

377.32 Issuance of subpoenas; service, etc.—

(1) The division is hereby empowered to issue subpoenas for witnesses, to require their attendance and the giving of testimony before it, and to require the production of books, papers, and records in any proceeding before the division as may be material upon questions lawfully before the division. Such subpoenas shall be served by the sheriff or any other officer authorized by law to serve process in this state. No person shall be excused from attending and testifying, or from producing books, papers, and records before the division or a court, or from obedience to the subpoena of the division or a court, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate him or her or subject him or her to a penalty or forfeiture; provided, that nothing herein contained shall be construed as requiring any person to produce any books, papers, or records, or to testify in response to any inquiry not pertinent to some question lawfully before the division or court for determination. No natural person shall be subjected to criminal prosecution or to any penalty or forfeiture for, or on account of, any transaction, matter, or thing concerning which he or she may be required to testify or produce evidence, documentary or otherwise, before the division or court, or in obedience to its subpoena; provided, that no person testifying shall be exempted from prosecution and punishment for perjury committed in so testifying.

(2) In case of failure or refusal on the part of any person to comply with any subpoena issued by the division, or, in case of the refusal of any witness to testify or answer as to any matter regarding which he or she may be lawfully interrogated, any circuit court in this state, on the application of the division, may issue an attachment for such person and compel him or her to comply with such subpoena and to attend before the division and produce such documents, and give his or her testimony upon such matters as may be lawfully required, and such court shall have the power to punish for contempt as in case of disobedience of like subpoena issued by or from such court, or for refusal to testify therein.

History.—s. 26, ch. 22819, 1945; s. 23, ch. 29737, 1955; ss. 25, 35, ch. 69-106; s. 625, ch. 95-148.



377.33 - Injunctions against division.

377.33 Injunctions against division.—

(1) Any interested person adversely affected by any statute of this state with respect to conservation of oil or gas, or both, or by provisions of this law may seek relief by a suit for injunction against the division, as defendant, or the members thereof by suit in the chancery court in the county or counties wherein the property involved is situated, or in the chancery court of Leon County. Such suit shall have precedence over all other causes, proceedings, or suits on the docket of a different nature, and the attorney representing the division may have the case set for trial after 10 days’ notice to the plaintiff or his or her attorney. Such trial shall be de novo, and the burden of proof shall be upon the plaintiff. The statute or provision of this law complained of shall be taken as prima facie valid, and such presumption shall not be overcome, in connection with any application for injunctive relief, including temporary restraining order, by verified complaint or affidavit of, or in behalf of, the applicant.

(2) No temporary restraining order or injunction shall be granted against the division or against its attorneys, agents, employees, or representatives restraining the attorneys, agents, employees, or representatives from enforcing any statute of this state relating to conservation of oil or gas, or any of the provisions of this law, except after due notice, served upon the executive director of the department, and after a hearing at which it shall be shown to the court by legal evidence that the act done or threatened is without sanction of law or that the provisions of this law are invalid or unreasonable and, if enforced against the complaining party, will cause an irreparable injury. If the division shall so request at such hearing, it shall be entitled to a trial on the merits within 10 days after the granting of any temporary order, and, if the plaintiff is not ready for trial at such time, the court shall be authorized to dissolve the temporary restraining order.

(3) No temporary injunction of any kind against the division, or against its attorneys, agents, employees, or representatives, shall become effective until the plaintiff shall execute a bond in the amount and upon the conditions the court directs. The bond shall be made payable to the Governor and his or her successors in office, shall be approved by the court or clerk, and shall be for the use and benefit of all persons who may be injured by the acts done under the protection of the injunction.

History.—ss. 27-29, ch. 22819, 1945; s. 10, ch. 26484, 1951; s. 2, ch. 29737, 1955; ss. 25, 35, ch. 69-106; s. 27, ch. 74-382; s. 23, ch. 78-95; s. 88, ch. 79-164; s. 626, ch. 95-148.



377.34 - Actions and injunctions by division.

377.34 Actions and injunctions by division.—

(1) Whenever it appears that a person is violating, or threatening to violate, any statute of this state with respect to the conservation of oil or gas, or both, or any provision of this law, or any rule, regulation or order made by any act done in the operation of a well producing oil or gas, or storing or recovering natural gas, or by omitting an act required to be done, the division, through its counsel, or the Department of Legal Affairs on its own initiative, may bring suit against such person in the Circuit Court in the County of Leon, state, or in the circuit court in the county in which the well in question is located, at the option of the division, or the Department of Legal Affairs, to restrain such person or persons from continuing such violation or from carrying out the threat of violation. In such suit, the division, or the Department of Legal Affairs, may obtain injunctions, prohibitory and mandatory, including temporary restraining orders and temporary injunctions, as the facts may warrant, including, when appropriate, an injunction restraining any person from moving or disposing of illegal oil, illegal gas or illegal product, and any or all such commodities may be ordered to be impounded or placed under the control of a receiver appointed by the court if, in the judgment of the court, such action is advisable.

(2) In the event the division, or the Department of Legal Affairs, should fail to bring suit within 10 days to enjoin any actual or threatened violation of any statute of this state with respect to the conservation of oil and gas, or of any provision of this law, or of any rule, regulation or order made thereunder, then any person or party in interest adversely affected by such violation, and who has notified the division, or the Department of Legal Affairs, in writing of such violation, or threat thereof, and has requested the division, or the Department of Legal Affairs, to sue, may, to prevent any or further violation, bring suit for that purpose in the Circuit Court of the County of Leon, in the state. If, in such suit, the court should hold that injunctive relief should be granted, then the division, or the Department of Legal Affairs, shall be made a party and shall be substituted for the person who brought the suit, and the injunction shall be issued as if the division, or the Department of Legal Affairs, had at all times been the complainant.

(3) If any such defendant cannot be personally served with summons in that county, personal jurisdiction of that defendant in such suit may be obtained by service made upon him or her or any employee or agent of that defendant at any place in Florida and by the division, or the Department of Legal Affairs, mailing copy of the complaint in the action to the defendant at the address of the defendant then recorded with the division, or the Department of Legal Affairs.

History.—s. 30, ch. 22819, 1945; s. 1, ch. 69-350; ss. 11, 25, 35, ch. 69-106; s. 627, ch. 95-148; s. 21, ch. 2013-205.



377.35 - Suits, proceedings, appeals, etc.

377.35 Suits, proceedings, appeals, etc.—In all proceedings brought under authority of this law, or of any oil or gas conservation statute of this state, or of any rule, regulation, or order made thereunder, and in all proceedings instituted for the purpose of contesting the validity of any provision of the law, or of any oil or gas conservation statute, or of any rule, regulation, or order made thereunder, review may be had pursuant to Art. V, State Constitution; the Florida Rules of Appellate Procedure; and chapter 120.

History.—s. 31, ch. 22819, 1945; s. 22, ch. 63-512; s. 121, ch. 77-104.



377.36 - False entries and statements; incomplete entries; penalties.

377.36 False entries and statements; incomplete entries; penalties.—Any person who, for the purpose of evading this law, or of evading any rule, regulation, or order made hereunder, shall intentionally make, or cause to be made, any false entry or statement of fact in any report required to be made by this law, or by any rule, regulation, or order made hereunder; or who, for such purpose, shall make, or cause to be made, any false entry in any account, record, or memorandum kept by any person in connection with any provision of this law, or of any rule, regulation, or order made hereunder; or who, for such purpose, shall omit to make, or cause to be omitted, full, true, and correct entries in such accounts, records, or memoranda, of all facts and transactions pertaining to the interest or activities in the petroleum industry of such person, as may be required by the division under authority given in this law, or by any rule, regulation, or order made hereunder; or who, for such purpose, shall remove out of the jurisdiction of the state, or who shall mutilate, alter, or, by any other means, falsify any book, record, or other paper pertaining to the transaction regulated by this law, or by any rule, regulation, or order made hereunder, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 32, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 327, ch. 71-136; s. 6, ch. 72-394.



377.37 - Penalties.

377.37 Penalties.—

(1)(a) Any person who violates any provision of this law or any rule, regulation, or order of the division made under this chapter or who violates the terms of any permit to drill for or produce oil, gas, or other petroleum products referred to in s. 377.242(1) or to store gas in a natural gas storage facility, or any lessee, permitholder, or operator of equipment or facilities used in the exploration for, drilling for, or production of oil, gas, or other petroleum products, or storage of gas in a natural gas storage facility, who refuses inspection by the division as provided in this chapter, is liable to the state for any damage caused to the air, waters, or property, including animal, plant, or aquatic life, of the state and for reasonable costs and expenses of the state in tracing the source of the discharge, in controlling and abating the source and the pollutants, and in restoring the air, waters, and property, including animal, plant, and aquatic life, of the state. Furthermore, such person, lessee, permitholder, or operator is subject to the judicial imposition of a civil penalty in an amount of not more than $10,000 for each offense. However, the court may receive evidence in mitigation. Each day during any portion of which such violation occurs constitutes a separate offense. Nothing herein shall give the department the right to bring an action on behalf of any private person.

(b) Whenever two or more persons pollute the air or waters of the state in violation of this chapter or any rule, regulation, or order of the department in such a manner that the damage is indivisible, each violator is jointly and severally liable for such damage and for the reasonable cost and expenses of the state incurred in tracing the source of the discharge; in controlling and abating the source and the pollutants; and in restoring the air, waters, and property, including the animal, plant, and aquatic life, of the state to their former condition. However, if the damage is divisible and may be attributed to a particular violator or violators, each violator is liable only for that damage attributable to his or her violation.

(c) The payment of any damages or penalties as provided for herein shall not have the effect of changing illegal product into legal product, illegal oil into legal oil, or illegal gas into legal gas; nor shall such payment have the effect of authorizing the sale, purchase, acquisition, transportation, refining, processing, or handling in any other way of such illegal oil, illegal gas, or illegal product.

(d) The payment of any such damages or penalties shall not impair or abridge any cause of action which any person may have against the person violating any provision of this law or any rule, regulation, or order for an injury resulting to him or her from such violation.

(2) Any person knowingly and willfully aiding or abetting any other person in the violation of any statute of this state relating to the conservation of oil or gas or the violation of any provision of this law, or any rule, regulation, or order made hereunder shall be subject to the same damages as are prescribed herein for the violation by such other person.

History.—s. 33, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 7, ch. 72-394; s. 3, ch. 83-176; s. 628, ch. 95-148; s. 22, ch. 2013-205.



377.371 - Pollution prohibited; reporting, liability.

377.371 Pollution prohibited; reporting, liability.—

(1) A person drilling for or producing oil, gas, or other petroleum products, or storing gas in a natural gas storage facility, may not pollute land or water; damage aquatic or marine life, wildlife, birds, or public or private property; or allow any extraneous matter to enter or damage any mineral or freshwater-bearing formation.

(2) All spills or leakage of oil, gas, other petroleum products, or waste material shall be reported to the division and those of any quantity which cannot be immediately controlled shall be reported immediately to the division and the appropriate federal agencies.

(3) Because it is the intent of this chapter to provide the means for rapid and effective cleanup and to minimize damages resulting from pollution in violation of this chapter, if the waters of the state are polluted by the drilling, storage of natural gas, or production operations of any person or persons and such pollution damages or threatens to damage human, animal, or plant life, public or private property, or any mineral or water-bearing formation, said person shall be liable to the state for all costs of cleanup or other damage incurred by the state. In any suit to enforce claims of the state under this chapter, it is not necessary for the state to plead or prove negligence in any form or manner on the part of the person or persons conducting the drilling or production operations; the state need only plead and prove the fact of the prohibited discharge or other polluting condition and that it occurred at the facilities of the person or persons conducting the drilling or production operation. A person or persons conducting the drilling, storage, or production operation may not be held liable if said person or persons prove that the prohibited discharge or other polluting condition was the result of any of the following:

(a) An act of war.

(b) An act of government, either state, federal, or municipal.

(c) An act of God, which means an unforeseeable act exclusively occasioned by the violence of nature without the interference of any human agency.

(d) An act or omission of a third party without regard to whether any such act or omission was or was not negligent.

(4) Any person who is found liable for damages or costs of cleanup as provided in this section shall not be liable for penalties under the provisions of chapter 376 or chapter 403.

History.—s. 8, ch. 72-394; s. 23, ch. 2013-205.



377.38 - Illegal oil, gas, and other products; sale, purchase, acquisition, transportation, refining, processing, or handling prohibited.

377.38 Illegal oil, gas, and other products; sale, purchase, acquisition, transportation, refining, processing, or handling prohibited.—

(1) The sale, purchase, or acquisition, or the transportation, refining, processing, or handling in any other way, of illegal oil, illegal gas, or illegal product is hereby prohibited.

(2) Unless and until the division provides for certificates of clearance or tenders, or some other method, so that any person may have an opportunity to determine whether any contemplated transaction of sale, purchase, or acquisition, or of transportation, refining, processing, or handling in any other way, involves illegal oil, illegal gas, or illegal product, no liquidated damage shall be imposed for the sale, purchase, or acquisition, or the transportation, refining, processing, or handling in any other way, of illegal oil, illegal gas, or illegal product, except under circumstances hereinafter stated. Liquidated damages shall be imposed for the commission of each transaction prohibited in this section when the person committing the same knows that illegal oil, illegal gas, or illegal product is involved in such transaction, or when such person could have known or determined such fact by the exercise of reasonable diligence or from facts within his or her knowledge. However, regardless of lack of actual notice or knowledge, liquidated damages as provided in this law shall apply in any sale, purchase, or acquisition, and to the transportation, refining, processing, or handling in any other way, of illegal oil, illegal gas, or illegal product, where administrative provision is made for identifying the character of the commodity as to its legality. It shall likewise be a violation for which liquidated damages shall be imposed for any person to sell, purchase, or acquire, or to transport, refine, process, or handle in any other way any oil, gas, or product without complying with all applicable rules, regulations, or orders of the division relating thereto.

History.—s. 34, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 629, ch. 95-148.



377.39 - Seizure and sale of illegal oil, gas, or product.

377.39 Seizure and sale of illegal oil, gas, or product.—

(1) Apart from, and in addition to, any other remedy or procedure which may be available to the division, or any liquidated damages which may be sought against or imposed upon any person with respect to violations relating to illegal oil, illegal gas, or illegal product, all illegal oil, illegal gas, and illegal product shall, except under such circumstances as are stated herein, be contraband and shall be seized and sold, and the proceeds applied as herein provided. Such sale shall not take place unless the court shall find, in the proceeding provided for in this subsection, that the commodity involved is contraband. Whenever the division believes that illegal oil, illegal gas, or illegal product is subject to seizure and sale, as provided herein, it shall, through its counsel, bring a civil action in rem for that purpose in the circuit court of the county where the commodity is found or the action may be maintained in connection with any suit or cross action for injunction or for liquidated damages relating to any prohibited transaction involving such illegal oil, illegal gas, or illegal product. Any interested person, who may show himself or herself to be adversely affected by any such seizure and sale, shall have the right to intervene in such suit to protect his or her rights.

(2) The action referred to above shall be strictly in rem and shall proceed in the name of the state as plaintiff against the illegal oil, illegal gas, or illegal product mentioned in the complaint, as defendant, and no bond or bonds shall be required of the plaintiff in connection therewith. Upon the filing of the complaint, the clerk of the court shall issue a summons directed to the sheriff of the county, or to such other officer or person as the court may authorize to serve process, requiring him or her to summon any and all persons without undertaking to name them, who may be interested in the illegal oil, illegal gas, or illegal product mentioned in the complaint to appear and answer within 30 days after the issuance and service of such summons. The summons shall contain the style and number of the suit and a very brief statement of the nature of the cause of action. It shall be served by posting one copy thereof at the courthouse door of the county where the commodity involved in the suit is alleged to be located and by posting another copy thereof near the place where the commodity is alleged to be located. One copy of such summons shall be posted at least 5 days before the return day stated therein, and the posting of such copy shall constitute constructive possession of such commodity by the state. A copy of the summons shall also be published once each week for 4 successive weeks in some newspaper published in the county where the suit is pending and having a bona fide circulation therein if such a newspaper is published. No judgment shall be pronounced by any court condemning such commodity as contraband until after the lapse of 5 days from the last publication or posting of said summons. Proof of service of said summons, and the manner thereof, shall be provided by general law.

(3) Where it appears by a verified pleading on the part of the plaintiff or by affidavit or affidavits, or by oral testimony, that grounds for the seizure and sale exist, the clerk, in addition to the summons or warning order, shall issue an order of seizure, which shall be signed by the clerk and bear the seal of the court. Such order of seizure shall specifically describe the illegal oil, illegal gas, or illegal product, so that the same may be identified with reasonable certainty. It shall direct the sheriff to whom it is addressed to take into his or her custody, actual or constructive, the illegal oil, illegal gas, or illegal product described therein, and to hold the same subject to the orders of the court. Said order of seizure shall be executed as a writ of attachment is executed. No bond shall be required before the issuance of such order of seizure, and the sheriff shall be responsible upon his or her official bond for the proper execution thereof.

(4) In a proper case, the court may direct the sheriff to deliver the custody of any illegal oil, illegal gas, or illegal product, seized by him or her under an order of seizure, to a receiver or conservator to be appointed by the court, which receiver or conservator shall act as the agent of the court and shall give bond with such approved surety as the court may direct, conditioned that he or she will faithfully conserve such illegal oil, illegal gas, or illegal product, as may come into his or her custody and possession in accordance with the order of the court; provided, that the court may in its discretion appoint any agent of the division as such receiver or conservator.

(5) Sales of illegal oil, illegal gas, or illegal product made under the authority of this law, and notices of such sales, shall be in accordance with the laws of this state relating to the sale and disposition of attached property; provided, however, that where the property is in the custody of a receiver or conservator, the sale shall be held by said receiver or conservator, and not by the sheriff. For his or her services hereunder, such receiver or conservator shall receive a reasonable fee to be paid out of the proceeds of the sale or sales to be fixed by the court ordering such sale.

(6) The court may order that the commodity be sold in specified lots or portions, and at specified intervals, instead of being sold at one time. Title to the amount sold shall pass as of the date of the act which is found by the court to make the commodity contraband. The judgment shall provide for payment of the proceeds of the sale into the General Revenue Fund, after first deducting the costs in connection with the proceedings and the sale. The amount sold shall be treated as legal oil, legal gas, or legal product, as the case may be, in the hands of the purchaser, but the purchaser and the commodity shall be subject to all applicable laws, and rules, regulations, and orders with respect to further sale or purchase or acquisition, and with respect to the transportation, refining, processing, or handling in any other way, of the commodity purchased.

(7) Nothing in this section shall deny or abridge any cause of action a royalty owner, or a lienholder, or any other claimant, may have, because of the forfeiture of the illegal oil, illegal gas, or illegal product, against the person whose act resulted in such forfeiture. No illegal oil, illegal gas, or illegal product shall be sold for less than the average market value at the time of sale of similar products of like grade and character.

History.—s. 35, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 1, ch. 77-174; s. 630, ch. 95-148.



377.40 - Negligently permitting gas and oil to go wild or out of control.

377.40 Negligently permitting gas and oil to go wild or out of control.—

(1) In order to protect further the gas fields and oil fields in the state, it is hereby declared to be unlawful for any person to permit negligently any gas or oil well to go wild or to get out of control. The owner of any such well shall, after 24 hours’ written notice by the division given to the owner or the person in possession of such well, make reasonable effort to control such well.

(2) In the event of the failure of the owner of such well, within 24 hours after service of notice above provided for, to control the same, if such can be done within the period or to begin, in good faith upon service of such notice, operations to control such well, or upon failure to prosecute diligently such operations, then the division shall have the right to take charge of the work of controlling such well, and it shall have the right to proceed, through its own agents or by contract with a responsible contractor, to control the well or otherwise to prevent the escape or loss of gas or oil from such well, all at the reasonable expense of the owner of the well. In order to secure the division in the payment of the reasonable cost and expense of controlling or plugging of such well, the division shall retain the possession of the same and shall be entitled to receive and retain the rents, revenues and income therefrom until the costs and expenses incurred by the division shall be repaid. When all such costs and expenses have been repaid, the division shall restore possession of such well to the owner; provided, that in the event the income received by the division shall not be sufficient to reimburse the division, as provided for in this section, the division shall have lien or privilege upon all of the property of the owner of such well, except such as is exempt by law, and the division shall proceed to enforce such lien or privilege by suit brought in any court of competent jurisdiction, the same as any other like civil action, and the judgment so obtained shall be executed in the same manner now provided by law for execution of judgments. Any excess over the amount due the division which the property seized and sold may bring, after payment of court costs, shall be paid over to the owner of such well.

History.—s. 36, ch. 22819, 1945; ss. 25, 35, ch. 69-106; s. 631, ch. 95-148.



377.41 - Disposition of fines.

377.41 Disposition of fines.—Moneys collected as fines for violations of this part, implementing rules, or permit conditions shall be paid into the Minerals Trust Fund established pursuant to s. 376.40. Moneys from these fines shall be used first to pay all amounts necessary to restore the polluted areas which were the subject of state action. Any remaining moneys shall be used in accordance with the provisions of s. 376.40.

History.—s. 3, ch. 83-176; s. 6, ch. 89-358; s. 56, ch. 96-321.



377.42 - Big Cypress Swamp Advisory Committee.

377.42 Big Cypress Swamp Advisory Committee.—

(1) For purposes of this section, the Big Cypress watershed is defined as the area in Collier County and the adjoining portions of Hendry, Broward, Miami-Dade, and Monroe Counties which is designated as the Big Cypress Swamp in U.S. Geological Survey Open-File Report No. 70003.

(2) The Big Cypress Swamp Advisory Committee is hereby created in the Department of Environmental Protection. The Big Cypress Swamp Advisory Committee shall be appointed by and serve at the pleasure of the Secretary of Environmental Protection. To ensure compliance with all requirements for obtaining a permit to explore for hydrocarbons in the Big Cypress Swamp area, each application for such permit shall be reviewed by the Big Cypress Swamp Advisory Committee. The committee shall have no final authority on approval or denial of permits but shall make recommendations to the department. The committee shall meet at the call of the chair to evaluate a pending application for a permit to drill in the Big Cypress watershed and may make other evaluations requested by the department. The membership of the committee shall be as follows:

(a) The State Geologist, who shall serve as chair.

(b) A representative from the oil industry.

(c) A representative from an organized conservation group.

(d) A botanist.

(e) A hydrologist.

(3) The committee shall administer this section pursuant to the laws of the state, and the rules and orders of the department which apply generally to oil and gas. If site-specific conditions require, the committee may recommend that additional procedures, safeguards, or conditions which are necessary to protect the integrity of the Big Cypress area be required as a condition to the issuance of a permit to drill and produce.

History.—s. 73, ch. 96-323; s. 91, ch. 2008-4.



377.43 - Disbursement of funds received for damages caused by the Deepwater Horizon oil spill.

377.43 Disbursement of funds received for damages caused by the Deepwater Horizon oil spill.—

(1) For purposes of this section, the term “Disproportionally Affected County” means Bay County, Escambia County, Franklin County, Gulf County, Okaloosa County, Santa Rosa County, Walton County, or Wakulla County.

(2) Any funds received by the state from any governmental or private entity for damages caused by the Deepwater Horizon oil spill shall be deposited into the applicable state trust funds and expended pursuant to state law or as approved by the Legislative Budget Commission.

(3) Seventy-five percent of such moneys may be used for:

(a) Scientific research into the impact of the oil spill on fisheries and coastal wildlife and vegetation along any Disproportionally Affected County’s shoreline and the development of strategies to implement restoration measures suggested by such research;

(b) Environmental restoration of coastal areas damaged by the oil spill in any Disproportionally Affected County;

(c) Economic incentives directed to any Disproportionally Affected County; and

(d) Initiatives to expand and diversify the economies of any Disproportionally Affected County.

(4) The remaining 25 percent of such moneys may be used for:

(a) Scientific research into the impact of the oil spill on fisheries and coastal wildlife and vegetation along any of the state’s shoreline that is not a Disproportionally Affected County’s shoreline, and the development of strategies to implement restoration measures suggested by such research;

(b) Environmental restoration of coastal areas damaged by the oil spill in any county other than a Disproportionally Affected County;

(c) Economic incentives directed to any county other than a Disproportionally Affected County; and

(d) Initiatives to expand and diversify the economies of any county other than a Disproportionally Affected County.

(5)(a) The Department of Environmental Protection is the lead agency for expending the funds designated for environmental restoration efforts.

(b) The Department of Economic Opportunity is the lead agency for expending the funds designated for economic incentives and diversification efforts.

History.—s. 499, ch. 2011-142.






Part II - PLANNING AND DEVELOPMENT (ss. 377.601-377.712)

377.601 - Legislative intent.

377.601 Legislative intent.—

(1) The Legislature finds that the state’s energy security can be increased by lessening dependence on foreign oil; that the impacts of global climate change can be reduced through the reduction of greenhouse gas emissions; and that the implementation of alternative energy technologies can be a source of new jobs and employment opportunities for many Floridians. The Legislature further finds that the state is positioned at the front line against potential impacts of global climate change. Human and economic costs of those impacts can be averted by global actions and, where necessary, adapted to by a concerted effort to make Florida’s communities more resilient and less vulnerable to these impacts. In focusing the government’s policy and efforts to benefit and protect our state, its citizens, and its resources, the Legislature believes that a single government entity with a specific focus on energy and climate change is both desirable and advantageous. Further, the Legislature finds that energy infrastructure provides the foundation for secure and reliable access to the energy supplies and services on which Florida depends. Therefore, there is significant value to Florida consumers that comes from investment in Florida’s energy infrastructure that increases system reliability, enhances energy independence and diversification, stabilizes energy costs, and reduces greenhouse gas emissions.

(2) It is the policy of the State of Florida to:

(a) Develop and promote the effective use of energy in the state, discourage all forms of energy waste, and recognize and address the potential of global climate change wherever possible.

(b) Play a leading role in developing and instituting energy management programs aimed at promoting energy conservation, energy security, and the reduction of greenhouse gas emissions.

(c) Include energy considerations in all state, regional, and local planning.

(d) Utilize and manage effectively energy resources used within state agencies.

(e) Encourage local governments to include energy considerations in all planning and to support their work in promoting energy management programs.

(f) Include the full participation of citizens in the development and implementation of energy programs.

(g) Consider in its decisions the energy needs of each economic sector, including residential, industrial, commercial, agricultural, and governmental uses, and reduce those needs whenever possible.

(h) Promote energy education and the public dissemination of information on energy and its environmental, economic, and social impact.

(i) Encourage the research, development, demonstration, and application of alternative energy resources, particularly renewable energy resources.

(j) Consider, in its decisionmaking, the social, economic, and environmental impacts of energy-related activities, including the whole-life-cycle impacts of any potential energy use choices, so that detrimental effects of these activities are understood and minimized.

(k) Develop and maintain energy emergency preparedness plans to minimize the effects of an energy shortage within Florida.

History.—s. 1, ch. 74-186; s. 1, ch. 77-333; s. 2, ch. 78-25; s. 44, ch. 2008-227.



377.6015 - Department of Agriculture and Consumer Services; powers and duties.

377.6015 Department of Agriculture and Consumer Services; powers and duties.—

(1) The department may:

(a) Employ staff and counsel as needed in the performance of its duties.

(b) Prosecute and defend legal actions in its own name.

(c) Form advisory groups consisting of members of the public to provide information on specific issues.

(2) The department shall:

(a) Administer the Florida Renewable Energy and Energy-Efficient Technologies Grants Program pursuant to s. 377.804 to assure a robust grant portfolio.

(b) Develop policy for requiring grantees to provide royalty-sharing or licensing agreements with state government for commercialized products developed under a state grant.

(c) Administer the Florida Green Government Grants Act pursuant to s. 377.808 and set annual priorities for grants.

(d) Administer the information gathering and reporting functions pursuant to ss. 377.601-377.608.

(e) Administer the provisions of the Florida Energy and Climate Protection Act pursuant to ss. 377.801-377.804.

(f) Advocate for energy and climate change issues and provide educational outreach and technical assistance in cooperation with the state’s academic institutions.

(g) Be a party in the proceedings to adopt goals and submit comments to the Public Service Commission pursuant to s. 366.82.

(h) Adopt rules pursuant to chapter 120 in order to implement all powers and duties described in this section.

History.—s. 46, ch. 2008-227; s. 54, ch. 2009-82; s. 10, ch. 2011-3; s. 505, ch. 2011-142; s. 3, ch. 2014-154; s. 33, ch. 2015-2.



377.602 - Definitions.

377.602 Definitions.—As used in ss. 377.601-377.608:

(1) “Department” means the Department of Agriculture and Consumer Services.

(2) “Energy resources” includes, but shall not be limited to:

(a) Energy converted from solar radiation, wind, hydraulic potential, tidal movements, biomass, geothermal sources, and other energy resources the department determines to be important to the production or supply of energy.

(b) Propane, butane, motor gasoline, kerosene, home heating oil, diesel fuel, other middle distillates, aviation gasoline, kerosene-type jet fuel, naphtha-type jet fuel, residual fuels, crude oil, and other petroleum products and hydrocarbons as may be determined by the department to be of importance.

(c) All natural gas, including casinghead gas, all other hydrocarbons not defined as petroleum products in paragraph (b), and liquefied petroleum gas as defined in s. 527.01.

(d) All types of coal and products derived from its conversion and used as fuel.

(e) All types of nuclear energy, special nuclear material, and source material, as defined in former s. 290.07.

(f) All electrical energy.

(3) “Person” means producer, refiner, wholesaler, marketer, consignee, jobber, distributor, storage operator, importer, exporter, firm, corporation, broker, cooperative, public utility as defined in s. 366.02, rural electrification cooperative, municipality engaged in the business of providing electricity or other energy resources to the public, pipeline company, person transporting any energy resources as defined in subsection (2), and person holding energy reserves for further production; however, “person” does not include persons exclusively engaged in the retail sale of petroleum products.

History.—s. 2, ch. 74-186; s. 122, ch. 77-104; s. 2, ch. 78-25; s. 123, ch. 79-190; s. 5, ch. 91-113; s. 12, ch. 2004-243; s. 47, ch. 2008-227; s. 506, ch. 2011-142.



377.603 - Energy data collection; powers and duties of the department.

377.603 Energy data collection; powers and duties of the department.—

(1) The department may collect data on the extraction, production, importation, exportation, refinement, transportation, transmission, conversion, storage, sale, or reserves of energy resources in this state in an efficient and expeditious manner.

(2) The department may prepare periodic reports of energy data it collects.

(3) The department may adopt and promulgate such rules and regulations as are necessary to carry out the provisions of ss. 377.601-377.608. Such rules shall be pursuant to chapter 120.

(4) The department shall maintain internal validation procedures to assure the accuracy of information received.

History.—s. 3, ch. 74-186; s. 122, ch. 77-104; s. 2, ch. 78-25; s. 124, ch. 79-190; s. 6, ch. 91-113; s. 13, ch. 2004-243; s. 49, ch. 2008-227; s. 507, ch. 2011-142.



377.604 - Required reports.

377.604 Required reports.—Every person who produces, imports, exports, refines, transports, transmits, converts, stores, sells, or holds known reserves of any form of energy resources used as fuel shall report to the department, at the request of and in a manner prescribed by the department, on forms provided by the department. Such forms shall be designed in such a manner as to indicate:

(1) The identity of the person or persons making the report.

(2) The quantity of energy resources extracted, produced, imported, exported, refined, transported, transmitted, converted, stored, or sold except at retail.

(3) The quantity of energy resources known to be held in reserve in the state.

(4) The identity of each refinery from which petroleum products have normally been obtained and the type and quantity of products secured from that refinery for sale or resale in this state.

(5) Any other information which the department deems proper pursuant to the intent of ss. 377.601-377.608.

History.—s. 4, ch. 74-186; s. 2, ch. 78-25; s. 7, ch. 91-113; s. 50, ch. 2008-227; s. 508, ch. 2011-142.



377.605 - Use of existing information.

377.605 Use of existing information.—The department may utilize to the fullest extent possible any existing energy information already prepared for state or federal agencies. Every state, county, and municipal agency shall cooperate with the department and shall submit any information on energy to the department upon request.

History.—s. 5, ch. 74-186; s. 2, ch. 78-25; s. 8, ch. 91-113; s. 51, ch. 2008-227; s. 509, ch. 2011-142.



377.606 - Records of the department; limits of confidentiality.

377.606 Records of the department; limits of confidentiality.—The information or records of individual persons, as defined in this section, obtained by the department as a result of a report, investigation, or verification required by the department shall be open to the public, except such information the disclosure of which would be likely to cause substantial harm to the competitive position of the person providing such information and which is requested to be held confidential by the person providing such information. Such proprietary information is confidential and exempt from the provisions of s. 119.07(1). Information reported by entities other than the department in documents or reports open to public inspection shall under no circumstances be classified as confidential by the department. Divulgence of proprietary information as is requested to be held confidential, except upon order of a court of competent jurisdiction or except to an officer of the state entitled to receive the same in his or her official capacity, shall be a misdemeanor of the second degree, punishable as provided in ss. 775.082 and 775.083. This section does not prohibit the publication or divulgence by other means of data so classified as to prevent identification of particular accounts or reports made to the department in compliance with s. 377.603 or to prohibit the disclosure of such information to properly qualified legislative committees. The department shall establish a system which permits reasonable access to information developed.

History.—ss. 6, 7, ch. 74-186; s. 1, ch. 77-174; s. 2, ch. 78-25; s. 10, ch. 89-117; s. 112, ch. 90-360; s. 9, ch. 91-113; s. 632, ch. 95-148; s. 179, ch. 96-406; s. 52, ch. 2008-227; s. 510, ch. 2011-142.



377.607 - Violations; penalties.

377.607 Violations; penalties.—Any person who willfully fails to submit information as required by ss. 377.601-377.608, or submits false information, is guilty of a misdemeanor of the first degree, punishable as provided in ss. 775.082 and 775.083.

History.—s. 9, ch. 74-186; s. 2, ch. 78-25; s. 52, ch. 91-221.



377.608 - Prosecution of cases by state attorney.

377.608 Prosecution of cases by state attorney.—The state attorney shall prosecute all cases certified to him or her for prosecution by the department immediately upon receipt of the evidence transmitted by the department, or as soon thereafter as practicable.

History.—s. 8, ch. 74-186; s. 122, ch. 77-104; s. 2, ch. 78-25; s. 125, ch. 79-190; s. 30, ch. 81-169; s. 10, ch. 91-113; s. 633, ch. 95-148; s. 53, ch. 2008-227; s. 511, ch. 2011-142.



377.701 - Petroleum allocation.

377.701 Petroleum allocation.—

(1) The Division of Emergency Management shall assume the state’s role in petroleum allocation and conservation, including the development of a fair and equitable petroleum plan. The Division of Emergency Management shall constitute the responsible state agency for performing the functions of any federal program delegated to the state, which relates to petroleum supply, demand, and allocation.

(2) The Division of Emergency Management shall, in addition to assuming the duties and responsibilities provided by subsection (1), perform the following:

(a) In projecting available supplies of petroleum, coordinate with the Department of Revenue to secure information necessary to assure the sufficiency and accuracy of data submitted by persons affected by any federal fuel allocation program.

(b) Require such periodic reports from public and private sources as may be necessary to the fulfillment of its responsibilities under this act. Such reports may include: petroleum use; all sales, including end-user sales, except retail gasoline and retail fuel oil sales; inventories; expected supplies and allocations; and petroleum conservation measures.

(c) In cooperation with the Department of Revenue and other relevant state agencies, provide for long-range studies regarding the usage of petroleum in the state in order to:

1. Comprehend the consumption of petroleum resources.

2. Predict future petroleum demands in relation to available resources.

3. Report the results of such studies to the Legislature.

(3) For the purpose of determining accuracy of data, all state agencies shall timely provide the Division of Emergency Management with petroleum-use information in a format suitable to the needs of the allocation program.

(4) A state employee may not divulge or make known in any manner any proprietary information acquired under this act if the disclosure of such information would be likely to cause substantial harm to the competitive position of the person providing such information and if the person requests that such information be held confidential, except in accordance with a court order or in the publication of statistical information compiled by methods which do not disclose the identity of individual suppliers or companies. Such proprietary information is confidential and exempt from the provisions of s. 119.07(1). Nothing in this subsection shall be construed to prevent inspection of reports by the Attorney General, members of the Legislature, and interested state agencies; however, such agencies and their employees and members are bound by the requirements set forth in this subsection.

(5) Any person who willfully fails to submit information required by this act or submits false information or who violates any provision of this act commits a misdemeanor of the first degree and shall be punished as provided in ss. 775.082 and 775.083.

History.—ss. 1, 2, ch. 74-189; s. 2, ch. 75-256; s. 126, ch. 79-190; s. 31, ch. 81-169; s. 11, ch. 89-117; s. 113, ch. 90-360; s. 11, ch. 91-113; s. 180, ch. 96-406; s. 14, ch. 2004-243; s. 54, ch. 2008-227; s. 512, ch. 2011-142.



377.703 - Additional functions of the Department of Agriculture and Consumer Services.

377.703 Additional functions of the Department of Agriculture and Consumer Services.—

(1) LEGISLATIVE INTENT.—Recognizing that energy supply and demand questions have become a major area of concern to the state which must be dealt with by effective and well-coordinated state action, it is the intent of the Legislature to promote the efficient, effective, and economical management of energy problems, centralize energy coordination responsibilities, pinpoint responsibility for conducting energy programs, and ensure the accountability of state agencies for the implementation of s. 377.601(2), the state energy policy. It is the specific intent of the Legislature that nothing in this act shall in any way change the powers, duties, and responsibilities assigned by the Florida Electrical Power Plant Siting Act, part II of chapter 403, or the powers, duties, and responsibilities of the Florida Public Service Commission.

(2) DUTIES.—The department shall perform the following functions, unless as otherwise provided, consistent with the development of a state energy policy:

(a) The Division of Emergency Management is responsible for the development of an energy emergency contingency plan to respond to serious shortages of primary and secondary energy sources. Upon a finding by the Governor, implementation of any emergency program shall be upon order of the Governor that a particular kind or type of fuel is, or that the occurrence of an event which is reasonably expected within 30 days will make the fuel, in short supply. The Division of Emergency Management shall then respond by instituting the appropriate measures of the contingency plan to meet the given emergency or energy shortage. The Governor may utilize the provisions of s. 252.36(5) to carry out any emergency actions required by a serious shortage of energy sources.

(b) The department is responsible for performing or coordinating the functions of any federal energy programs delegated to the state, including energy supply, demand, conservation, or allocation.

(c) The department shall analyze present and proposed federal energy programs and make recommendations regarding those programs to the Governor and the Legislature.

(d) The department shall coordinate efforts to seek federal support or other support for state energy activities, including energy conservation, research, or development, and is responsible for the coordination of multiagency energy conservation programs and plans.

(e) The department shall analyze energy data collected and prepare long-range forecasts of energy supply and demand in coordination with the Florida Public Service Commission, which is responsible for electricity and natural gas forecasts. To this end, the forecasts shall contain:

1. An analysis of the relationship of state economic growth and development to energy supply and demand, including the constraints to economic growth resulting from energy supply constraints.

2. Plans for the development of renewable energy resources and reduction in dependence on depletable energy resources, particularly oil and natural gas, and an analysis of the extent to which renewable energy sources are being utilized in the state.

3. Consideration of alternative scenarios of statewide energy supply and demand for 5, 10, and 20 years to identify strategies for long-range action, including identification of potential social, economic, and environmental effects.

4. An assessment of the state’s energy resources, including examination of the availability of commercially developable and imported fuels, and an analysis of anticipated effects on the state’s environment and social services resulting from energy resource development activities or from energy supply constraints, or both.

(f) The department shall submit an annual report to the Governor and the Legislature reflecting its activities and making recommendations for policies for improvement of the state’s response to energy supply and demand and its effect on the health, safety, and welfare of the residents of this state. The report must include a report from the Florida Public Service Commission on electricity and natural gas and information on energy conservation programs conducted and underway in the past year and include recommendations for energy efficiency and conservation programs for the state, including:

1. Formulation of specific recommendations for improvement in the efficiency of energy utilization in governmental, residential, commercial, industrial, and transportation sectors.

2. Collection and dissemination of information relating to energy efficiency and conservation.

3. Development and conduct of educational and training programs relating to energy efficiency and conservation.

4. An analysis of the ways in which state agencies are seeking to implement s. 377.601(2), the state energy policy, and recommendations for better fulfilling this policy.

(g) The department may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this act.

(h) The department shall promote the development and use of renewable energy resources, in conformance with chapter 187 and s. 377.601, by:

1. Establishing goals and strategies for increasing the use of renewable energy in this state.

2. Aiding and promoting the commercialization of renewable energy resources, in cooperation with the Florida Energy Systems Consortium, the Florida Solar Energy Center, Enterprise Florida, Inc., and any other federal, state, or local governmental agency that may seek to promote research, development, and the demonstration of renewable energy equipment and technology.

3. Identifying barriers to greater use of renewable energy resources in this state, and developing specific recommendations for overcoming identified barriers, with findings and recommendations to be submitted annually in the report to the Governor and Legislature required under paragraph (f).

4. In cooperation with the Department of Environmental Protection, the Department of Transportation, the Department of Economic Opportunity, Enterprise Florida, Inc., the Florida Energy Systems Consortium, the Florida Solar Energy Center, and the Florida Solar Energy Industries Association, investigating opportunities, pursuant to the national Energy Policy Act of 1992, the Housing and Community Development Act of 1992, and any subsequent federal legislation, for renewable energy resources, electric vehicles, and other renewable energy manufacturing, distribution, installation, and financing efforts that enhance this state’s position as the leader in renewable energy research, development, and use.

5. Undertaking other initiatives to advance the development and use of renewable energy resources in this state.

In the exercise of its responsibilities under this paragraph, the department shall seek the assistance of the renewable energy industry in this state and other interested parties and may enter into contracts, retain professional consulting services, and expend funds appropriated by the Legislature for such purposes.

(i) The department shall promote energy efficiency and conservation in all energy use sectors throughout the state and be the state agency primarily responsible for this function. The Department of Management Services, in consultation with the department, shall coordinate the energy conservation programs of all state agencies and review and comment on the energy conservation programs of all state agencies.

(j) The department shall serve as the state clearinghouse for indexing and gathering all information related to energy programs in state universities, in private universities, in federal, state, and local government agencies, and in private industry and shall prepare and distribute such information in any manner necessary to inform and advise the citizens of the state of such programs and activities. This shall include developing and maintaining a current index and profile of all research activities, which shall be identified by energy area and may include a summary of the project, the amount and sources of funding, anticipated completion dates, or, in case of completed research, conclusions, recommendations, and applicability to state government and private sector functions. The department shall coordinate, promote, and respond to efforts by all sectors of the economy to seek financial support for energy activities. The department shall provide information to consumers regarding the anticipated energy-use and energy-saving characteristics of products and services in coordination with any federal, state, or local governmental agencies as may provide such information to consumers.

(k) The department shall coordinate energy-related programs of state government, including, but not limited to, the programs provided in this section. To this end, the department shall:

1. Provide assistance to other state agencies, counties, municipalities, and regional planning agencies to further and promote their energy planning activities.

2. Require, in cooperation with the Department of Management Services, all state agencies to operate state-owned and state-leased buildings in accordance with energy conservation standards as adopted by the Department of Management Services. Every 3 months, the Department of Management Services shall furnish the department data on agencies’ energy consumption and emissions of greenhouse gases in a format prescribed by the department.

3. Promote the development and use of renewable energy resources, energy efficiency technologies, and conservation measures.

4. Promote the recovery of energy from wastes, including, but not limited to, the use of waste heat, the use of agricultural products as a source of energy, and recycling of manufactured products. Such promotion shall be conducted in conjunction with, and after consultation with, the Department of Environmental Protection and the Florida Public Service Commission where electrical generation or natural gas is involved, and any other relevant federal, state, or local governmental agency having responsibility for resource recovery programs.

(l) The department shall develop, coordinate, and promote a comprehensive research plan for state programs. Such plan shall be consistent with state energy policy and shall be updated on a biennial basis.

(m) In recognition of the devastation to the economy of this state and the dangers to the health and welfare of residents of this state caused by severe hurricanes, and the potential for such impacts caused by other natural disasters, the Division of Emergency Management shall include in its energy emergency contingency plan and provide to the Florida Building Commission for inclusion in the Florida Energy Efficiency Code for Building Construction specific provisions to facilitate the use of cost-effective solar energy technologies as emergency remedial and preventive measures for providing electric power, street lighting, and water heating service in the event of electric power outages.

(n) On an annual basis, the department shall prepare an assessment of the utilization of the tax exemption authorized in s. 212.08(7)(hhh), the renewable energy technologies investment tax credit authorized in s. 220.192, and the renewable energy production credit authorized in s. 220.193, which the department shall submit to the President of the Senate, the Speaker of the House of Representatives, and the Executive Office of the Governor by February 1 of each year. The assessment shall include, at a minimum, the following information:

1. For the tax exemption authorized in s. 212.08(7)(hhh):

a. The name of each taxpayer receiving an exemption under this section;

b. The amount of the exemption received by each taxpayer; and

c. The type and description of each eligible item for which each taxpayer is applying.

2. For the renewable energy technologies investment tax credit authorized in s. 220.192:

a. The name of each taxpayer receiving an allocation under this section;

b. The amount of the credits allocated for that fiscal year for each taxpayer; and

c. The type of technology and a description of each investment for which each taxpayer receives an allocation.

3. For the renewable energy production credit authorized in s. 220.193:

a. The name of each taxpayer receiving an allocation under this section;

b. The amount of credits allocated for that fiscal year for each taxpayer;

c. The type and amount of renewable energy produced and sold, whether the facility producing that energy is a new or expanded facility, and the approximate date on which production began; and

d. The aggregate amount of credits allocated for all taxpayers claiming credits under this section for the fiscal year.

(3) The Department of Environmental Protection is responsible for the administration of the Coastal Energy Impact Program provided for and described in Pub. L. No. 94-370, 16 U.S.C. s. 1456a.

History.—s. 3, ch. 75-256; s. 1, ch. 77-174; s. 1, ch. 78-25; s. 127, ch. 79-190; s. 1, ch. 80-167; s. 33, ch. 81-167; s. 32, ch. 81-169; s. 33, ch. 83-55; s. 12, ch. 91-113; s. 299, ch. 92-279; s. 55, ch. 92-326; s. 1, ch. 93-249; s. 24, ch. 94-321; s. 314, ch. 94-356; s. 39, ch. 95-196; s. 7, ch. 95-328; s. 89, ch. 98-200; s. 183, ch. 99-13; s. 13, ch. 2001-62; s. 15, ch. 2004-243; s. 3, ch. 2006-100; s. 55, ch. 2008-227; s. 513, ch. 2011-142; s. 58, ch. 2012-96; s. 12, ch. 2012-117; s. 4, ch. 2014-154.



377.704 - Appropriation of funds from settlement of petroleum overcharge litigation.

377.704 Appropriation of funds from settlement of petroleum overcharge litigation.—There are and will be funds available to this state due to settlements of litigation brought by the United States Department of Energy against oil companies and refineries. It is the intent of the Legislature that funds received as a result of federal statute or administrative or regulatory actions requiring the disbursement to states of refund moneys for alleged overcharges for crude oil or refined petroleum products sold during the period of time in which federal price controls on such crude oil and refined petroleum products were in effect, whether by themselves or in conjunction with other moneys appropriated by the Legislature, may not be expended unless appropriated in the General Appropriations Act or other subsequent specific appropriation by law.

History.—s. 1, ch. 84-104.



377.705 - Solar Energy Center; development of solar energy standards.

377.705 Solar Energy Center; development of solar energy standards.—

(1) SHORT TITLE.—This act shall be known and may be cited as the Solar Energy Standards Act of 1976.

(2) LEGISLATIVE FINDINGS AND INTENT.—

(a) Because of increases in the cost of conventional fuel, certain applications of solar energy are becoming competitive, particularly when life-cycle costs are considered. It is the intent of the Legislature in formulating a sound and balanced energy policy for the state to encourage the development of an alternative energy capability in the form of incident solar energy.

(b) Toward this purpose, the Legislature intends to provide incentives for the production and sale of, and to set standards for, solar energy systems. Such standards shall ensure that solar energy systems manufactured or sold within the state are effective and represent a high level of quality of materials, workmanship, and design.

(3) DEFINITIONS.—

(a) “Center” is defined as the Florida Solar Energy Center of the Board of Governors.

(b) “Solar energy systems” is defined as equipment which provides for the collection and use of incident solar energy for water heating, space heating or cooling, or other applications which normally require or would require a conventional source of energy such as petroleum products, natural gas, or electricity and which performs primarily with solar energy. In such other systems in which solar energy is used in a supplemental way, only those components which collect and transfer solar energy shall be included in this definition.

(4) FLORIDA SOLAR ENERGY CENTER TO SET STANDARDS, REQUIRE DISCLOSURE, SET TESTING FEES.—

(a) The center shall develop and promulgate standards for solar energy systems manufactured or sold in this state based on the best currently available information and shall consult with scientists, engineers, or persons in research centers who are engaged in the construction of, experimentation with, and research of solar energy systems to properly identify the most reliable designs and types of solar energy systems.

(b) The center shall establish criteria for testing performance of solar energy systems and shall maintain the necessary capability for testing or evaluating performance of solar energy systems. The center may accept results of tests on solar energy systems made by other organizations, companies, or persons when such tests are conducted according to the criteria established by the center and when the testing entity has no vested interest in the manufacture, distribution or sale of solar energy systems.

(c) The center shall be entitled to receive a testing fee sufficient to cover the costs of such testing. All testing fees shall be transmitted by the center to the Chief Financial Officer to be deposited in the Solar Energy Center Testing Trust Fund, which is hereby created in the State Treasury, and disbursed for the payment of expenses incurred in testing solar energy systems.

(d) All solar energy systems manufactured or sold in the state must meet the standards established by the center and shall display accepted results of approved performance tests in a manner prescribed by the center.

History.—ss. 1, 2, 3, 4, ch. 76-246; s. 1, ch. 78-309; s. 400, ch. 2003-261; s. 45, ch. 2007-217; s. 56, ch. 2008-227.



377.709 - Funding by electric utilities of local governmental solid waste facilities that generate electricity.

377.709 Funding by electric utilities of local governmental solid waste facilities that generate electricity.—

(1) LEGISLATIVE INTENT.—The Legislature declares that it is critical to encourage energy conservation in order to protect the health, prosperity, and general welfare of this state and its citizens. The Legislature also declares that the disposal of solid refuse is an important governmental obligation and that, if the disposal is not accomplished in a proper manner, such refuse poses a definite threat to the public health and welfare. The Legislature further declares that the combustion of refuse by solid waste facilities to supplement the electricity supply not only represents an effective conservation effort but also represents an environmentally preferred alternative to conventional solid waste disposal in this state. Therefore, the Legislature directs the Florida Public Service Commission to establish a funding program to encourage the development by local governments of solid waste facilities that use solid waste as a primary source of fuel for the production of electricity.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Commission” means the Florida Public Service Commission.

(b) “Cost-effective” means that the cost of electrical capacity and energy produced by a solid waste facility financed and constructed pursuant to this section and delivered to an electric utility is no greater than the cost to that utility of producing an equivalent amount of capacity and energy had the alternative facility not been constructed and operated.

(c) “Electric utility” means any electric utility over which the commission has ratesetting authority.

(d) “Electrical component” means the turbine, generator, and associated transmission facilities of a solid waste facility.

(e) “Local government” means any municipality, county, consolidated government, or special district, authority, or commission, or any combination thereof.

(f) “Solid waste facility” means a facility owned or operated by, or on behalf of, a local government for the purpose of disposing of solid waste, as that term is defined in s. 403.703(32), by any process that produces heat and incorporates, as a part of the facility, the means of converting heat to electrical energy in amounts greater than actually required for the operation of the facility.

(3) ADVANCE FUNDING PROGRAM.—

(a) Upon the petition of a local government, the commission shall have the authority, subject to the provisions of this section, to require an electric utility to enter into a contract with the local government to provide advanced funding to such government for the construction of the electrical component of a solid waste facility.

(b) A contract may not be entered into without the prior approval of the contract by the commission. The commission may approve or disapprove a contract, or it may modify a contract with the concurrence of the parties to the contract. When reviewing a contract, the commission shall consider those items it deems appropriate, including, but not limited to, the cost-effectiveness of the unit and the financial ability of the electric utility to provide the funding. If an electric utility and a local government cannot agree to the terms of a contract, or if it is shown that an electric utility has refused to negotiate a contract with a local government, the commission may prescribe the terms of the contract subject to the provisions of this section. The commission, however, shall not approve a contract which is violative of any of the following provisions:

1. If the commission determines that advanced-capacity payments to the local government during the period of construction are appropriate, such payments must be the lesser of:

a. The net present value of avoided-capacity cost for the electric utility calculated over the period of time during which the local government contracts to provide electrical capacity to the utility. The avoided-capacity cost is that cost established by the commission pursuant to s. 366.05(9) and in effect by commission rule at the time the order approving the contract is issued; or

b. An amount which is not more than the amount of the design costs of the electrical component of the solid waste facility as determined by the commission to be reasonable and prudent at the time of its order, or such portion thereof that is proportionate to the electrical capacity made available by contract to the electric utility.

2. If the commission determines that energy payments to the local government are appropriate, such payments may not be greater than the lesser of:

a. The hourly incremental energy rates of the electric utility as provided for in its approved tariffs over the period of the contract; or

b. The energy costs associated with the avoided-capacity costs of the electric utility as determined by the commission.

3. The electric utility must currently be providing electrical energy at retail within the geographic area of the local government or within the geographic area of one or more of the participating local governments.

4. The amount of financing, including all carrying costs, plus reasonable and prudent administrative costs incurred by the electric utility, must be recovered from the ratepayers of the electric utility pursuant to the provisions of the Florida Energy Efficiency and Conservation Act. An electric utility may not be required to pay to the local government any funding in excess of that collected from its ratepayers.

5. Funding of the electrical component of the solid waste facility must be cost-effective to the ratepayer and must not cause or contribute to the uneconomic duplication of electric facilities.

(4) ADVANCED-CAPACITY PAYMENTS AND REFUNDS.—The amounts required of an electric utility as advanced-capacity payments shall be paid to the local government unit during the construction of the project as established by the contract and approved by the order. Such payments are subject to being refunded in full or proportionately to the electric utility if the electrical component of the solid waste facility fails, for any reason, to operate at a 70-percent-capacity factor based on a 12-month rolling average. Any refund shall be calculated and paid annually. If during the life of the contract a solid waste facility is abandoned, closed down, or rendered illegal by applicable law, ordinance, or regulation, the full amount of any unrefunded advanced-capacity payments is subject to being refunded to the electric utility. Any refund by a local government of advanced-capacity payments to an electric utility shall be refunded by the electric utility to its customers as a credit shown on the customers’ bills as soon as is practicable after the receipt of the refunded portions. The obligation to make a refund is binding on the local government and its successors in interest. In the case of a combination of local governments, if such combination is dissolved or otherwise ceases to function, the refund is a legal and binding obligation of the individual local governments which participated in the formation of the combination, in proportion to their interests.

(5) ELECTRIC ENERGY PRICING PROGRAM.—

(a) The commission shall establish rules relating to the purchase of capacity or energy by electric utilities as defined in this section from solid waste management facilities. In setting these rates solid waste management facilities may be exempted from any risk-related consideration which the commission may use in determining the avoided-capacity cost applicable to other cogenerators, small power producers, or solid waste facilities that are not operated by, or on behalf of, a local government. Such exemptions are intended to foster the development of solid waste management facilities that generate electricity and provide incentives for the development of environmentally sound methods of disposing of solid wastes without imposing undue risk or cost to electric consumers in this state. The commission shall authorize levelized payments for purchase of capacity or energy from a local government solid waste management facility. Payments provided pursuant to this subsection are subject to the terms and conditions set out in subsection (4) for advanced-capacity payments, and such payments are recoverable from ratepayers of the electric utility as provided in subparagraph (3)(b)4.

(b) It is the intent of the Legislature to encourage parties to review contracts in effect as of October 1, 1988, to incorporate the applicable provisions of this section, subject to approval of the commission.

(6) EXEMPTIONS.—A new solid waste facility, as defined in this section, not greater than 75MW, or a solid waste facility expansion of not greater than 50MW, shall be exempt from the need determination process outlined in s. 403.519.

(7) RULES.—The commission shall adopt all rules necessary to implement this section.

History.—s. 1, ch. 84-198; s. 54, ch. 88-130; s. 20, ch. 94-321; s. 22, ch. 97-100; s. 72, ch. 2010-5.



377.71 - Definitions; Southern States Energy Compact.

377.71 Definitions; Southern States Energy Compact.—As used in this act, unless the context requires otherwise:

(1) “Compact” means the Southern States Energy Compact;

(2) “Board” means the Southern States Energy Board.

History.—s. 1, ch. 61-227; s. 2, ch. 79-348.

Note.—Former s. 290.30.



377.711 - Florida party to Southern States Energy Compact.

377.711 Florida party to Southern States Energy Compact.—The Southern States Energy Compact is enacted into law and entered into by the state as a party, and is of full force and effect between the state and any other states joining therein in accordance with the terms of the compact, which compact is substantially as follows:

(1) POLICY AND PURPOSE.—The party states recognize that the proper employment and conservation of energy and employment of energy-related facilities, materials, and products, within the context of a responsible regard for the environment, can assist substantially in the industrialization of the South and the development of a balanced economy for the region. They also recognize that optimum benefit from an acquisition of energy resources and facilities requires systematic encouragement, guidance, and assistance from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis; it is the purpose of this compact to provide the instruments and framework for such a cooperative effort to improve the economy of the South and contribute to the individual and community well-being of the people of this region.

(2) BOARD.—

(a) There is hereby created an agency of the party states to be known as the Southern States Energy Board (hereinafter called the board). The board shall be composed of three members from each party state, one of whom shall be appointed or designated in each state to represent the governor, the state senate, and the state house of representatives, respectively. Each member shall be designated or appointed in accordance with the law of the state which he or she represents and shall serve and be subject to removal in accordance with such law. Any member of the board may provide for the discharge of the member’s duties and the performance of his or her functions thereon (either for the duration of his or her membership or for any less period of time) by a deputy or assistant, if the laws of the member’s state make specific provision therefor. The Federal Government may be represented without vote if provision is made by federal law for such representation.

(b) Each party state shall be entitled to one vote on the board, to be determined by majority vote of each member or member’s representative from the party state present and voting on any question. No action of the board shall be binding unless taken at a meeting at which a majority of all party states are represented and unless a majority of the total number of votes are cast in favor thereof.

(c) The board shall have a seal.

(d) The board shall elect annually, from among its members, a chair, a vice chair, and a treasurer. The board shall appoint an executive director who shall serve at its pleasure and who shall also act as secretary, and who, together with the treasurer, shall be bonded in such amounts as the board may require.

(e) The executive director, with approval of the board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the board’s functions irrespective of the civil service, personnel, or other merit system laws of any of the party states.

(f) The board may establish and maintain, independently or in conjunction with any one or more of the party states, a suitable retirement system for its full-time employees. Employees of the board shall be eligible for social security coverage in respect of old age and survivors’ insurance, provided that the board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The board may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm, or corporation.

(h) The board may accept for any of its purposes and functions under this compact any and all donations and grants of money, equipment, supplies, materials, and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm, or corporation, and may receive, utilize, and dispose of the same.

(i) The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold, and convey real and personal property and any interest therein.

(j) The board shall adopt bylaws, rules, and regulations for the conduct of its business and shall have the power to amend and rescind these bylaws, rules, and regulations. The board shall publish its bylaws, rules, and regulations in convenient form and shall also file a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(k) The board annually shall make to the governor of each party state a report covering the activities of the board for the preceding year and embodying such recommendations as may have been adopted by the board, which report shall be transmitted to the legislature of said state. The board may issue such additional reports as it may deem desirable.

(3) FINANCES.—

(a) The board shall submit to the executive head or designated officer or officers of each state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

(b) Each of the board’s budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. One-half of the total amount of each budget of estimated expenditures shall be apportioned among the party states in equal shares; one-quarter of each such budget shall be apportioned among the party states in accordance with the ratio of their populations to the total population of the entire group of party states based on the latest official decennial census; and one-quarter of each such budget shall be apportioned among the party states on the basis of the relative average per capita income of the inhabitants in each of the party states based on the latest computations published by the federal census-taking agency. Subject to appropriation by their respective legislatures, the board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the board.

(c) The board may meet any of its obligations in whole or in part with funds available to it under paragraph (2)(h), provided that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under paragraph (2)(h), the board shall not incur any obligation prior to the allotment of funds by the party jurisdiction adequate to meet the same.

(d) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual report of the board.

(e) The accounts of the board shall be open at any reasonable time for inspection.

(4) ADVISORY COMMITTEES.—The board may establish such advisory and technical committees as it may deem necessary, membership on which will include, but not be limited to, private citizens; expert and lay personnel; representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, and voluntary health agencies; and officials of local, state, and federal government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this compact.

(5) POWERS.—The board shall have the power to:

(a) Ascertain and analyze on a continuing basis the position of the South with respect to energy, energy-related industries, and environmental concerns.

(b) Encourage the development, conservation, and responsible use of energy and energy-related facilities, installations, and products as part of a balanced economy and a healthy environment.

(c) Collect, correlate, and disseminate information relating to civilian uses of energy and energy-related materials and products.

(d) Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspects of:

1. Energy, environment, and application of energy, environmental, and related concerns to industry, medicine, or education or the promotion or regulation thereof.

2. The formulation or administration of measures designed to promote safety in any matter related to the development, use, or disposal of energy and energy-related materials, products, installations, or wastes.

(e) Organize and conduct, or assist and cooperate in organizing and conducting, demonstrations of energy product, material, or equipment use and disposal and of proper techniques or processes for the application of energy resources to the civilian economy or general welfare.

(f) Undertake such nonregulatory functions with respect to sources of radiation as may promote the economic development and general welfare of the region.

(g) Study industrial, health, safety, and other standards, laws, codes, rules, regulations, and administrative practices in or related to energy and environmental fields.

1(h) Recommend such changes in, or amendments or additions to, the laws, codes, rules, regulations, administrative procedures and practices, or ordinances of the party states in any of the fields of its interest and competence as in its judgment may be appropriate. Any such recommendation shall be made, in the case of Florida, through the Department of Agriculture and Consumer Services.

(i) Prepare, publish, and distribute (with or without charge) such reports, bulletins, newsletters, or other material as it deems appropriate.

(j) Cooperate with the United States Department of Energy or any agency successor thereto, any other officer or agency of the United States, any other governmental unit or agency or officer thereof, and any private persons or agencies in any of the fields of its interest.

(k) Act as licensee of the United States Government or any party state with respect to the conduct of any research activity requiring such license and operate such research facility or undertake any program pursuant thereto.

(l) Ascertain from time to time such methods, practices, circumstances, and conditions as may bring about the prevention and control of energy and environmental incidents in the area comprising the party states, coordinate the nuclear, environmental, and other energy-related incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states, and facilitate the rendering of aid by the party states to each other in coping with energy and environmental incidents. The board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with energy and environmental incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic areas covered by this compact.

(6) SUPPLEMENTARY AGREEMENTS.—

(a) To the extent that the board has not undertaken an activity or project which would be within its power under the provisions of this compact, any two or more of the party states (acting by their duly constituted administrative officials) may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify its purpose or purposes, its duration and the procedure for termination thereof or withdrawal therefrom, the method of financing and allocating the costs of the activity or project, and such other matters as may be necessary or appropriate. No such supplementary agreement entered into pursuant to this subsection shall become effective prior to its submission to and approval by the board. The board shall give such approval unless it finds that the supplementary agreement or the activity or project contemplated thereby is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the board.

(b) Unless all of the party states participate in a supplementary agreement, any costs thereof shall be borne separately by the states party thereto. However, the board may administer or otherwise assist in the operation of any supplementary agreement.

(c) No party to a supplementary agreement entered into pursuant to this subsection shall be relieved thereby of any obligation or duty assumed by said party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

(7) OTHER LAWS AND REGULATIONS.—Nothing in this compact shall be construed to:

(a) Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order, or ordinance of a party state or subdivision thereof now or hereafter made, enacted, or in force.

(b) Limit, diminish, or otherwise impair jurisdiction exercised by the United States Department of Energy or any agency successor thereto or any other federal department, agency, or officer pursuant to and in conformity with any valid and operative Act of Congress.

(c) Alter the relations between the respective internal responsibilities of the government of a party state and its subdivisions.

(d) Permit or authorize the board to exercise any regulatory authority or to own or operate any nuclear reactor for the generation of electric energy; nor shall the board own or operate any facility or installation for industrial or commercial purposes.

(8) ELIGIBLE PARTIES, ENTRY INTO FORCE AND WITHDRAWAL.—

(a) Any or all of the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, and West Virginia, the Commonwealth of Puerto Rico, and the United States Virgin Islands shall be eligible to become party to this compact.

(b) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law, except that it shall not become initially effective until enacted into law by seven states.

(c) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until the governor of the withdrawing state shall have sent formal notice in writing to the governor of each other party state informing said governors of the action of the legislature in repealing the compact and declaring an intention to withdraw.

(9) SEVERABILITY AND CONSTRUCTION.—The provisions of this compact and of any supplementary agreement entered into hereunder shall be severable, and if any phrase, clause, sentence, or provision of this compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact or such supplementary agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

History.—s. 2, ch. 61-227; ss. 17, 35, ch. 69-106; s. 1, ch. 79-348; s. 634, ch. 95-148; s. 514, ch. 2011-142; s. 19, ch. 2011-213.

1Note.—As amended by s. 514, ch. 2011-142. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Paragraph (5)(h) was also amended by s. 19, ch. 2011-213, and that version reads:

(h) Recommend such changes in, or amendments or additions to, the laws, codes, rules, regulations, administrative procedures and practices, or ordinances of the party states in any of the fields of its interest and competence as in its judgment may be appropriate. Any such recommendation shall be made through the appropriate state agency with due consideration of the desirability of uniformity but shall also give appropriate weight to any special circumstances that may justify variations to meet local conditions.

Note.—Former s. 290.31.



377.712 - Florida participation.

377.712 Florida participation.—

(1)(a) The Governor shall appoint one member of the Southern States Energy Board. The member or the Governor may designate another person as the deputy or assistant to such member.

(b) The Commissioner of Agriculture may appoint one member of the Southern States Energy Board. The member or the commissioner may designate another person as the assistant or deputy to such member.

(c) The President of the Senate shall appoint one member of the Southern States Energy Board. The member or the president may designate another person as the assistant or deputy to such member.

(d) The Speaker of the House of Representatives shall appoint one member of the Southern States Energy Board. The member or the speaker may designate another person as the assistant or deputy to such member.

(2) Any supplementary agreement entered into under s. 377.711(6) requiring the expenditure of funds may not become effective as to Florida until the required funds are appropriated by the Legislature.

(3) Departments, agencies, and officers of this state, and its subdivisions are authorized to cooperate with the board in the furtherance of its activities pursuant to the compact, provided such proposed activities have been made known to, and have the approval of, the Governor or the member appointed by the Governor.

History.—s. 3, ch. 61-227; s. 5, ch. 63-474; s. 22, ch. 65-420; ss. 17, 35, ch. 69-106; s. 2, ch. 78-373; s. 3, ch. 79-348; s. 65, ch. 95-143; s. 635, ch. 95-148; s. 70, ch. 99-8; s. 20, ch. 2011-213; s. 5, ch. 2014-154.

Note.—Former s. 290.32.






Part III - RENEWABLE ENERGY AND GREEN GOVERNMENTPROGRAMS (ss. 377.801-377.816)

377.801 - Short title.

377.801 Short title.—Sections 377.801-377.804 may be cited as the “Florida Energy and Climate Protection Act.”

History.—s. 2, ch. 2006-230; s. 57, ch. 2008-227; s. 515, ch. 2011-142; s. 6, ch. 2014-154.



377.802 - Purpose.

377.802 Purpose.—This act is intended to provide incentives for Florida’s citizens, businesses, school districts, and local governments to take action to diversify the state’s energy supplies, reduce dependence on foreign oil, and mitigate the effects of climate change by providing funding for activities designed to achieve these goals. The grant programs in this act are intended to stimulate capital investment in and enhance the market for renewable energy technologies and technologies intended to diversify Florida’s energy supplies, reduce dependence on foreign oil, and combat or limit climate change impacts.

History.—s. 3, ch. 2006-230; s. 58, ch. 2008-227; s. 7, ch. 2014-154.



377.803 - Definitions.

377.803 Definitions.—As used in ss. 377.801-377.804, the term:

(1) “Act” means the Florida Energy and Climate Protection Act.

(2) “Department” means the Department of Agriculture and Consumer Services.

(3) “Person” means an individual, partnership, joint venture, private or public corporation, association, firm, public service company, or any other public or private entity.

(4) “Renewable energy” means electrical, mechanical, or thermal energy produced from a method that uses one or more of the following fuels or energy sources: hydrogen, biomass, as defined in s. 366.91, solar energy, geothermal energy, wind energy, ocean energy, waste heat, or hydroelectric power.

(5) “Renewable energy technology” means any technology that generates or utilizes a renewable energy resource.

History.—s. 4, ch. 2006-230; s. 59, ch. 2008-227; s. 516, ch. 2011-142; s. 8, ch. 2014-154.



377.804 - Renewable Energy and Energy-Efficient Technologies Grants Program.

377.804 Renewable Energy and Energy-Efficient Technologies Grants Program.—

(1) The Renewable Energy and Energy-Efficient Technologies Grants Program is established within the department to provide renewable energy matching grants for demonstration, commercialization, research, and development projects relating to renewable energy technologies and innovative technologies that significantly increase energy efficiency for vehicles and commercial buildings.

(2) Matching grants for projects described in subsection (1) may be made to any of the following:

(a) Municipalities and county governments.

(b) Established for-profit companies licensed to do business in the state.

(c) Universities and colleges in the state.

(d) Utilities located and operating within the state.

(e) Not-for-profit organizations.

(f) Other qualified persons, as determined by the department.

(3) The department may adopt rules pursuant to ss. 120.536(1) and 120.54 to provide for application requirements, provide for ranking of applications, and administer the awarding of grants under this program.

(4) Factors the department shall consider in awarding grants include, but are not limited to:

(a) The availability of matching funds or other in-kind contributions applied to the total project from an applicant. The department shall give greater preference to projects that provide such matching funds or other in-kind contributions.

(b) The degree to which the project stimulates in-state capital investment and economic development in metropolitan and rural areas, including the creation of jobs and the future development of a commercial market for renewable energy technologies.

(c) The extent to which the proposed project has been demonstrated to be technically feasible based on pilot project demonstrations, laboratory testing, scientific modeling, or engineering or chemical theory that supports the proposal.

(d) The degree to which the project incorporates an innovative new technology or an innovative application of an existing technology.

(e) The degree to which a project generates thermal, mechanical, or electrical energy by means of a renewable energy resource that has substantial long-term production potential.

(f) The degree to which a project demonstrates efficient use of energy and material resources.

(g) The degree to which the project fosters overall understanding and appreciation of renewable energy technologies.

(h) The ability to administer a complete project.

(i) Project duration and timeline for expenditures.

(j) The geographic area in which the project is to be conducted in relation to other projects.

(k) The degree of public visibility and interaction.

(5) The department shall solicit the expertise of state agencies, Enterprise Florida, Inc., and state universities, and may solicit the expertise of other public and private entities it deems appropriate, in evaluating project proposals. State agencies shall cooperate with the department and provide such assistance as requested.

(6) Factors for consideration in awarding grants relating to bioenergy projects may include, but are not limited to, the degree to which:

(a) The project stimulates in-state capital investment and economic development in metropolitan and rural areas, including the creation of jobs and the future development of a commercial market for bioenergy.

(b) The project produces bioenergy from Florida-grown crops or biomass.

(c) The project demonstrates efficient use of energy and material resources.

(d) The project fosters overall understanding and appreciation of bioenergy technologies.

(e) Matching funds and in-kind contributions from an applicant are available.

(f) The project duration and the timeline for expenditures are acceptable.

(g) The project has a reasonable assurance of enhancing the value of agricultural products or will expand agribusiness in the state.

(h) Preliminary market and feasibility research has been conducted by the applicant or others and shows there is a reasonable assurance of a potential market.

(7) Each grant application shall be accompanied by an affidavit from the applicant attesting to the accuracy of the statements contained in the application.

History.—s. 5, ch. 2006-230; ss. 50, 52, ch. 2007-73; s. 60, ch. 2008-227; s. 517, ch. 2011-142.



377.805 - Energy efficiency and conservation clearinghouse.

377.805 Energy efficiency and conservation clearinghouse.—The Office of Energy within the Department of Agriculture and Consumer Services, in consultation with the Public Service Commission, the Florida Building Commission, and the Florida Energy Systems Consortium, shall develop a clearinghouse of information regarding cost savings associated with various energy efficiency and conservation measures. The Department of Agriculture and Consumer Services shall post the information on its website.

History.—s. 16, ch. 2012-117; s. 64, ch. 2014-150.

Note.—Former s. 570.0741.



377.808 - Florida Green Government Grants Act.

377.808 Florida Green Government Grants Act.—

(1) This section may be cited as the “Florida Green Government Grants Act.”

(2) The department shall use funds specifically appropriated to award grants under this section to assist local governments, including municipalities, counties, and school districts, in the development and implementation of programs that achieve green standards. Green standards shall be determined by the department and shall provide for cost-efficient solutions, reducing greenhouse gas emissions, improving quality of life, and strengthening the state’s economy.

(3) The department shall adopt rules pursuant to chapter 120 to administer the grants provided for in this section. In accordance with the rules adopted by the department under this section, the department may provide grants from funds specifically appropriated for this purpose to local governments for the costs of achieving green standards, including necessary administrative expenses. The rules of the department shall:

(a) Designate one or more suitable green government standards frameworks from which local governments may develop a greening government initiative and from which projects may be eligible for funding pursuant to this section.

(b) Require that projects that plan, design, construct, upgrade, or replace facilities reduce greenhouse gas emissions and be cost-effective, environmentally sound, permittable, and implementable.

(c) Require local governments to match state funds with direct project cost sharing or in-kind services.

(d) Provide for a scale of matching requirements for local governments on the basis of population in order to assist rural and undeveloped areas of the state with any financial burden of addressing climate change impacts.

(e) Require grant applications to be submitted on appropriate forms developed and adopted by the department with appropriate supporting documentation and require records to be maintained.

(f) Establish a system to determine the relative priority of grant applications. The system shall consider greenhouse gas reductions, energy savings and efficiencies, and proven technologies.

(g) Establish requirements for competitive procurement of engineering and construction services, materials, and equipment.

(h) Provide for termination of grants when program requirements are not met.

(4) Each local government is limited to not more than two grant applications during each application period announced by the department. However, a local government may not have more than three active projects expending grant funds during any state fiscal year.

(5) The department shall perform an adequate overview of each grant, which may include technical review, site inspections, disbursement approvals, and auditing to successfully implement this section.

History.—s. 62, ch. 2008-227; s. 520, ch. 2011-142.



377.809 - Energy Economic Zone Pilot Program.

377.809 Energy Economic Zone Pilot Program.—

(1) The Department of Economic Opportunity, in consultation with the Department of Transportation, shall implement an Energy Economic Zone Pilot Program for the purpose of developing a model to help communities cultivate green economic development, encourage renewable electric energy generation, manufacture products that contribute to energy conservation and green jobs, and further implement chapter 2008-191, Laws of Florida, relative to discouraging sprawl and developing energy-efficient land use patterns and greenhouse gas reduction strategies. The Department of Agriculture and Consumer Services shall provide technical assistance to the departments in developing and administering the program.

(2)(a) The application for a pilot project shall:

1. Identify the proposed location of the energy economic zone, which must be within an adopted urban service area and may include a county landfill outside the urban service boundary;

2. Present a proposed strategic plan for development and redevelopment in the energy economic zone;

3. Demonstrate consistency of the strategic plan with the local comprehensive plan or include proposed plan amendments necessary to achieve consistency; and

4. Identify comprehensive plan amendments that will be proposed to implement chapter 2008-191, Laws of Florida.

(b) The strategic plan under subparagraph (a)1. must include mixed-use and form-based standards that integrate multimodal transportation facilities with land use and development patterns to reduce reliance on automobiles, encourage certified green building developments and renewable energy systems, encourage creation of green jobs, and demonstrate how local financial and regulatory incentives will be used in the energy economic zone.

(c) The Department of Economic Opportunity shall grant at least one application if the application meets the requirements of this subsection and the community has demonstrated a prior commitment to energy conservation, carbon reduction, green building, and economic development. The Department of Economic Opportunity shall provide the pilot community, including businesses within the energy economic zone, with technical assistance in identifying and qualifying for eligible grants and credits in job creation, energy, and other areas.

(3) The Department of Economic Opportunity shall submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives by February 15, 2015, evaluating whether the pilot program has demonstrated success. The report shall contain recommendations with regard to whether the program should be expanded for use by other local governments and whether state policies should be revised to encourage the goals of the program.

(4)(a) Beginning July 1, 2012, all the incentives and benefits provided for enterprise zones pursuant to state law shall be available to the energy economic zones designated pursuant to this section on or before July 1, 2010. In order to provide incentives, by March 1, 2012, each local governing body that has jurisdiction over an energy economic zone must, by local ordinance, establish the boundary of the energy economic zone, specify applicable energy-efficiency standards, and determine eligibility criteria for the application of state and local incentives and benefits in the energy economic zone. However, in order to receive benefits provided under s. 288.106, a business must be a qualified target industry business under s. 288.106 for state purposes. An energy economic zone’s boundary may be revised by local ordinance. Such incentives and benefits include those in ss. 212.08, 212.096, 220.181, 220.182, 220.183, 288.106, and 624.5105 and the public utility discounts provided in s. 290.007(8). The exemption provided in s. 212.08(5)(c) shall be for renewable energy as defined in s. 377.803. For purposes of this section, any applicable requirements for employee residency for higher refund or credit thresholds must be based on employee residency in the energy economic zone or an enterprise zone. A business in an energy economic zone may also be eligible for funding under ss. 288.047 and 445.003, and a transportation project in an energy economic zone shall be provided priority in funding under s. 339.2821. Other projects shall be given priority ranking to the extent practicable for grants administered under state energy programs.

(b) Effective July 1, 2012, the total amount of state credits, refunds, and exemptions that may be provided by the governing body of each energy economic zone to eligible businesses for energy-economic-zone incentives pursuant to paragraph (a) is $300,000 per designated energy economic zone in any state fiscal year. The governing body of an energy economic zone shall disallow a credit or refund for which an application is submitted after the zone’s respective $300,000 limit is reached. If the $300,000 incentive cap is not fully used in any one state fiscal year by an energy economic zone, the unused amount under the cap may be carried forward for up to 5 years. The local governing body that has jurisdiction over the energy economic zone is responsible for allocating the incentives, for verifying that businesses receiving such incentives are eligible for the incentives provided, and for ensuring that the incentives provided do not exceed the cap for the state fiscal year.

(c) Upon approving an incentive for an eligible business, the governing body that has jurisdiction over the energy economic zone shall provide the taxpayer with a certificate indicating the name and federal identification number of the eligible business, the date the incentive is provided, the name of the energy economic zone, the incentive type, and the incentive amount. The local governing body shall certify to the Department of Revenue or the Department of Economic Opportunity, whichever is applicable, which businesses or properties are eligible to receive any or all of the state incentives according to their statutory requirements. The governing body that has jurisdiction over the energy economic zone shall provide a copy of the certificate to the Department of Revenue and the Department of Economic Opportunity as notification that such incentives were approved for the specific eligible business or property. For incentives to be claimed against the sales and use tax under chapter 212, the Department of Revenue shall send, within 14 days after receipt, written instructions to an eligible business on how to claim the credit on a sales and use tax return initiated through an electronic data interchange. Any credit against the sales and use tax shall be deducted from any sales and use tax remitted by the dealer to the Department of Revenue by electronic funds transfer and may be deducted only on a sales and use tax return initiated through an electronic data interchange. The dealer shall separately state the credit on the electronic return. The net amount of tax due and payable must be remitted by electronic funds transfer. If the credit exceeds the amount owed on the sales and use tax return, such excess amount may be carried forward for a period not to exceed 12 months after the date that the credit is initially claimed.

(d) If all conditions are deemed met, the Department of Economic Opportunity and the Department of Revenue may adopt emergency rules pursuant to ss. 120.536(1) and 120.54 to administer this subsection. The emergency rules shall remain in effect for 6 months after the rules are adopted, and the rules may be renewed while the procedures to adopt permanent rules addressing the subject of the emergency rules are pending.

History.—s. 7, ch. 2009-89; s. 254, ch. 2011-142; s. 3, ch. 2011-223; s. 59, ch. 2012-96; s. 40, ch. 2012-128; s. 27, ch. 2015-221.



377.810 - Natural gas fuel fleet vehicle rebate program.

377.810 Natural gas fuel fleet vehicle rebate program.—

(1) CREATION AND PURPOSE OF PROGRAM.—There is created within the Department of Agriculture and Consumer Services a natural gas fuel fleet vehicle rebate program. The purpose of this program is to help reduce transportation costs in this state and encourage freight mobility investments that contribute to the economic growth of the state.

(2) DEFINITIONS.—For purposes of this section, the term:

(a) “Conversion costs” means the excess cost associated with retrofitting a diesel or gasoline powered motor vehicle to a natural gas fuel powered motor vehicle.

(b) “Department” means the Department of Agriculture and Consumer Services.

(c) “Eligible costs” means the cost of conversion or the incremental cost incurred by an applicant in connection with an investment in the conversion, purchase, or lease lasting at least 5 years, of a natural gas fleet vehicle placed into service on or after July 1, 2013. The term does not include costs for project development, fueling stations, or other fueling infrastructure.

(d) “Fleet vehicles” means three or more motor vehicles registered in this state and used for commercial business or governmental purposes.

(e) “Incremental costs” means the excess costs associated with the purchase or lease of a natural gas fuel motor vehicle as compared to an equivalent diesel- or gasoline-powered motor vehicle.

(f) “Natural gas fuel” means any liquefied petroleum gas product, compressed natural gas product, or combination thereof used in a motor vehicle as defined in s. 206.01(23). This term includes, but is not limited to, all forms of fuel commonly or commercially known or sold as natural gasoline, butane gas, propane gas, or any other form of liquefied petroleum gas, compressed natural gas, or liquefied natural gas. This term does not include natural gas or liquefied petroleum placed in a separate tank of a motor vehicle for cooking, heating, water heating, or electric generation.

(3) NATURAL GAS FUEL FLEET VEHICLE REBATE.—The department shall award rebates for eligible costs as defined in this section. Forty percent of the annual allocation shall be reserved for governmental applicants, with the remaining funds allocated for commercial applicants. A rebate may not exceed 50 percent of the eligible costs of a natural gas fuel fleet vehicle with a dedicated or bi-fuel natural gas fuel operating system placed into service on or after July 1, 2013. An applicant is eligible to receive a maximum rebate of $25,000 per vehicle up to a total of $250,000 per fiscal year. Between June 1 and June 30 of each fiscal year, the department may receive additional applications from applicants that have met the program maximum of $250,000 per fiscal year. Those applicants may apply for additional funds for vehicles that have not received a rebate, for a maximum rebate of $25,000 per vehicle up to a total of $250,000. Governmental applicants shall have preference, and any other remaining funds may be used by commercial applicants. Rebates shall be allocated to eligible applicants on a first-come, first-served basis, determined by the date the department receives the application, until all appropriated funds for the fiscal year are expended. All natural gas fuel fleet vehicles eligible for the rebate must comply with applicable United States Environmental Protection Agency emission standards.

(4) APPLICATION PROCESS.—

(a) An applicant seeking to obtain a rebate shall submit an application to the department by a specified date each year as established by department rule. The application shall require a complete description of all eligible costs, proof of purchase or lease of the vehicle for which the applicant is seeking a rebate, a copy of the vehicle registration certificate, a description of the total rebate sought by the applicant, and any other information deemed necessary by the department. The application form adopted by department rule must include an affidavit from the applicant certifying that all information contained in the application is true and correct.

(b) The department shall determine the rebate eligibility of each applicant in accordance with the requirements of this section and department rule. The total amount of rebates allocated to certified applicants in each fiscal year may not exceed the amount appropriated for the program in the fiscal year. Rebates shall be allocated to eligible applicants on a first-come, first-served basis, determined by the date the application is received, until all appropriated funds for the fiscal year are expended or the program ends, whichever comes first. Incomplete applications submitted to the department will not be accepted and do not secure a place in the first-come, first-served application process.

(5) RULES.—The department shall adopt rules to implement and administer this section by December 31, 2013, including rules relating to the forms required to claim a rebate under this section, the required documentation and basis for establishing eligibility for a rebate, procedures and guidelines for claiming a rebate, and the collection of economic impact data from applicants.

(6) PUBLICATION.—The department shall determine and publish on its website on an ongoing basis the amount of available funding for rebates remaining in each fiscal year.

(7) ANNUAL ASSESSMENT.—By October 1, 2014, and each year thereafter that the program is funded, the department shall provide an annual assessment of the use of the rebate program during the previous fiscal year to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Office of Program Policy Analysis and Government Accountability. The assessment shall include, at a minimum, the following information:

(a) The name of each applicant awarded a rebate under this section;

(b) The amount of the rebates awarded to each applicant;

(c) The type and description of each eligible vehicle for which each applicant applied for a rebate; and

(d) The aggregate amount of funding awarded for all applicants claiming rebates under this section.

(8) REPORT.—By January 31, 2016, the Office of Program Policy Analysis and Government Accountability shall release a report reviewing the rebate program to the Governor, the President of the Senate, and the Speaker of the House of Representatives. The review shall include an analysis of the economic benefits resulting to the state from the program.

(9) EFFECTIVE DATE.—This section shall take effect July 1, 2013.

History.—s. 17, ch. 2013-198; s. 1, ch. 2016-183.



377.815 - Alternative fueling stations and electric vehicle charging stations.

377.815 Alternative fueling stations and electric vehicle charging stations.—The Department of Agriculture and Consumer Services may post information on its website relating to alternative fueling stations or electric vehicle charging stations that are available for public use in this state.

(1) As used in this section, the term “alternative fuel” means nontraditional transportation fuel, such as pure methanol, ethanol, and other alcohols; blends of 85 percent or more of alcohol with gasoline; natural gas and liquid fuels domestically produced from natural gas; liquefied petroleum gas; coal-derived liquid fuels; hydrogen; electricity; pure biodiesel; fuels, other than alcohol, derived from biological materials; and P-series fuels.

(2) An owner or operator of an alternative fueling station that is available in this state may report the following information to the department:

(a) The type of alternative fuel available;

(b) The station’s name, address, or location; or

(c) The fees or costs associated with the alternative fuel that is available for purchase.

(3) The owner or operator of an electric vehicle charging station that is available in this state may report the following information to the department:

(a) The station’s name, address, or location; or

(b) The fees or costs, if any, associated with the electric vehicle charging services provided by the station.

History.—s. 10, ch. 2014-154.



377.816 - Qualified energy conservation bond allocation.

377.816 Qualified energy conservation bond allocation.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Eligible issuer” means an entity that is created under or pursuant to the constitution or laws of this state and that is authorized by this state to issue bonds or enter into a lease-purchase agreement, or any other entity in this state authorized to issue qualified energy conservation bonds pursuant to the Internal Revenue Code.

(b) “Office” means the Office of Energy within the Department of Agriculture and Consumer Services.

(c) “Qualified energy conservation bond” means a bond described in 26 U.S.C. s. 54D(a).

(d) “Qualified project” means a project eligible to be financed pursuant to 26 U.S.C. s. 54D(f).

(2) ALLOCATION OF STATE VOLUME LIMITATION.—

(a) The office shall establish an allocation program for allocating or reallocating the qualified energy conservation bond volume limitation provided by 26 U.S.C. s. 54D. The allocation program must provide notification of all mandatory allocations required or authorized pursuant to the Internal Revenue Code.

1. All mandatory allocations pursuant to 26 U.S.C. s. 54D(e)(2)(A) shall be allocated to eligible issuers as provided therein.

2. An eligible issuer receiving a mandatory allocation pursuant to subparagraph 1. may elect to reallocate all or any portion of its allocation back to the state pursuant to 26 U.S.C. s. 54D(e)(2)(B).

(b) The office may reallocate to eligible issuers in the state any allocation that was retained by the state from the original federal allocation or any allocation that is waived by an eligible issuer pursuant to subparagraph (a)2.

(c) Each eligible issuer receiving an allocation shall notify the department in writing of the amount of bonds issued and any other information relating to the bonds or the allocation at such time and in such manner as is required by the office.

(d) A bond subject to the limitations provided in 26 U.S.C. s. 54D may not be issued in this state unless issued pursuant to this section.

(3) INFORMATION AVAILABILITY.—The office shall determine the amount of qualified energy conservation bond allocations for each qualified issuer in this state under 26 U.S.C. s. 54D and shall make such information available upon request to any person or agency.

History.—s. 11, ch. 2014-154.









Chapter 378 - LAND RECLAMATION

Part I - GENERAL PROVISIONS (ss. 378.021-378.038)

378.021 - Master reclamation plan.

378.021 Master reclamation plan.—

(1) The Department of Environmental Protection shall amend the master reclamation plan that provides guidelines for the reclamation of lands mined or disturbed by the severance of phosphate rock prior to July 1, 1975, which lands are not subject to mandatory reclamation under part II of chapter 211. In amending the master reclamation plan, the Department of Environmental Protection shall continue to conduct an onsite evaluation of all lands mined or disturbed by the severance of phosphate rock prior to July 1, 1975, which lands are not subject to mandatory reclamation under part II of chapter 211. The master reclamation plan when amended by the Department of Environmental Protection shall be consistent with local government plans prepared pursuant to the Community Planning Act.

(2) The amended master reclamation plan shall identify which of the lands mined or disturbed by the severance of phosphate rock prior to July 1, 1975, meet the following criteria:

(a) The quality of surface waters leaving the land does not meet applicable water quality standards, if any; or, health and safety hazards exist on the land; or, the soil has not stabilized and revegetated; or, the remaining natural resources associated with the land are not being conserved;

(b) The environmental or economic utility or aesthetic value of the land would not naturally return within a reasonable time, and reclamation would substantially promote the environmental or economic utility or the aesthetic value of the land;

(c) The reclamation of the land is in the public interest because the reclamation, when combined with other reclamation under the master plan, would provide a substantial regional benefit; and

(d) The reclamation of the land is in the public interest because the reclamation, when combined with other reclamation under the master plan, will provide significant benefits to surface water bodies supplying water for environmental and public purposes in those areas of the state where phosphate mining has been permitted.

(3) Lands evaluated by the department under subsection (1) which meet the criteria set forth in subsection (2) shall be identified with specificity in the master reclamation plan. Lands evaluated by the department under subsection (1) which do not meet the criteria set forth in subsection (2) shall also be identified with specificity in the master reclamation plan as lands which are acceptable in their present form.

(4) Upon adoption of the amendments to the master reclamation plan as a rule, such plan shall provide the guidelines for approval of reclamation programs for lands covered in the plan, recognizing that reclamation of such lands is not mandatory, but that any payment of costs expended for reclamation paid under s. 378.031 shall be contingent upon conformity with the guidelines set forth in the master reclamation plan.

History.—s. 4, ch. 78-136; s. 32, ch. 85-55; s. 2, ch. 2003-423; s. 38, ch. 2009-21; s. 52, ch. 2011-139.



378.031 - Reclamation or acquisition of nonmandatory lands; legislative intent.

378.031 Reclamation or acquisition of nonmandatory lands; legislative intent.—It is the intent of the Legislature to provide an economic incentive to encourage the reclamation of the maximum number of acres of eligible nonmandatory lands in the most timely and efficient manner or the donation or purchase of nonmandatory lands, especially those lands for which reclamation activities will result in significant improvements to surface water bodies of regional importance in those areas of the state where phosphate mining has been permitted. The Legislature recognizes that certain lands mined or disturbed prior to July 1, 1975, have been naturally reclaimed.

History.—s. 5, ch. 78-136; s. 3, ch. 82-184; s. 1, ch. 83-23; s. 31, ch. 83-216; s. 17, ch. 83-339; s. 1, ch. 84-330; s. 3, ch. 2003-423.



378.032 - Definitions.

378.032 Definitions.—As used in ss. 378.032-378.038, the term:

(1) “Approved reclamation program” means a reclamation program which has been approved by the Secretary of Environmental Protection.

(2) “Clay settling area” for purposes of the reimbursement provisions of s. 378.037 means an area completely enclosed by an earthen dam and used for waste clay disposal.

(3) “Committee” means the Nonmandatory Land Reclamation Committee.

(4) “Department” means the Department of Environmental Protection.

(5) “Eligible lands” means those lands mined or disturbed by the severance of phosphate rock prior to July 1, 1975, and included as eligible lands in the master reclamation plan adopted pursuant to s. 378.021.

(6) “Master reclamation plan” means the standards, criteria, and guidelines for nonmandatory land reclamation adopted pursuant to s. 378.021 and contained in chapter 16C-17, Florida Administrative Code.

(7) “Mined-out area” for purposes of the reimbursement provisions of s. 378.037 means all eligible lands other than clay settling areas.

(8) “Nonmandatory lands” means those lands mined or disturbed by the severance of phosphate rock prior to July 1, 1975, which lands are not subject to mandatory reclamation under s. 211.32(1). However, such lands which are put into use as a clay settling area, or a dam for use with a clay settling area, after July 1, 1984, shall be subject to the reclamation provisions of s. 211.32(1).

(9) “Reclamation contract” means the agreement entered into between the department and an applicant to implement the applicant’s approved reclamation program.

(10) “Reclamation program application” means any application for reclamation, donation, or acquisition.

(11) “Year” means the fiscal year of the state.

History.—s. 2, ch. 84-330; s. 315, ch. 94-356.



378.033 - Nonmandatory Land Reclamation Committee; creation; composition.

378.033 Nonmandatory Land Reclamation Committee; creation; composition.—

(1) The Nonmandatory Land Reclamation Committee is created within the department to serve as an advisory body on matters relating to nonmandatory land reclamation. The committee shall be composed of five members appointed by the Governor and confirmed by the Cabinet. In making the appointments, the Governor shall consider the needs of the program for engineering, fiscal, reclamation, and environmental expertises. Three of the committee members shall be selected respectively from Hamilton County, Polk County, and Hillsborough County.

(2)(a) In order to achieve staggered terms, of those members first appointed, two members shall be appointed for terms of 2 years each, and three members shall be appointed for terms of 4 years each. Thereafter, a member of the committee shall serve a 4-year term or until his or her successor is appointed. A member of the committee is eligible for reappointment.

(b) A vacancy on the committee shall be filled for the remainder of the unexpired term in the same manner as the original appointment. A single vacancy on the committee will not impair the right of the remaining members to exercise the powers of the committee.

(3) The members of the committee shall select a chair, whose office shall rotate among the members of the committee annually.

(4) The committee shall meet at least annually at the call of the chair. The presence of four members is required to constitute a quorum; a vote of three members is necessary for committee action.

(5) Committee members shall serve without pay. However, members shall be reimbursed from the Nonmandatory Land Reclamation Trust Fund for per diem and travel expenses pursuant to ss. 20.05 and 112.061.

History.—ss. 3, 11, ch. 84-330; ss. 2, 3, ch. 85-65; s. 5, ch. 91-429; s. 316, ch. 94-356; s. 1023, ch. 95-148.



378.034 - Submission of a reclamation program request; procedures.

378.034 Submission of a reclamation program request; procedures.—

(1) The department shall establish by rule procedures for a nonbinding preapplication review to assist a landowner in submitting a reclamation program request.

(2) Landowners shall reclaim all nonmandatory lands which were put into use as clay settling areas after July 1, 1975, and on or before July 1, 1984, under the nonmandatory land reclamation program, pursuant to the provisions of this act. A landowner shall submit a reclamation program application within 180 days after the land ceases to be used as a clay settling area. The requirements of this subsection are expressly contingent upon the availability of sufficient funds in the Nonmandatory Land Reclamation Trust Fund established pursuant to s. 211.3103.

(3)(a) Landowners shall submit reclamation program applications to the department by November 1 of each year for funding consideration during the following year.

(b) Each reclamation program application shall include a timetable for completion of the program and a completion date.

(4) The department staff shall review each reclamation program application to determine whether it complies with the standards and criteria for a reclamation program or for land acquisition and to determine its consistency with the master reclamation plan.

(5)(a) The department staff shall, by February 1 of each year, present to the committee for its consideration those reclamation program applications received by the preceding November 1.

(b) The department staff shall recommend an order of priority for the reclamation program applications that is consistent with subsection (6).

(c) The recommendation of the department staff shall include an estimate of the cost of each reclamation program or land acquisition.

(6) The committee shall recommend approval, modification, or denial of the reclamation program applications, associated cost estimates, and the department staff’s recommended prioritized list. Recommendations on the order of priority shall be based, among other criteria, on the following criteria; however, the committee may give greater weight to one or more of the criteria depending on the overall needs of the nonmandatory land reclamation program:

(a) Whether health and safety hazards exist; and, if so, such hazards shall be given the greatest weight;

(b) Whether the economic or environmental utility or the aesthetic value of the land will return naturally within a reasonable period of time;

(c) Whether there is a reasonable geographic and applicant diversity in light of previously awarded reclamation contracts, reclamation program applications before the committee, and the remaining eligible lands;

(d) Whether reclamation is in the public interest;

(e) Whether the land has been naturally reclaimed or is eligible for acquisition by the state for hunting, fishing, or other outdoor recreation purposes or for wildlife preservation;

(f) Whether the land is to be reclaimed for agricultural use and the applicant has agreed to maintain the land in agricultural use for at least 5 years after the completion of the reclamation;

(g) Whether the program, alone or in conjunction with other reclamation programs, will provide a substantial regional benefit;

(h) Whether the program, alone or in conjunction with other reclamation programs, will benefit regional drainage patterns;

(i) Whether the land is publicly owned and will be reclaimed for public purposes;

(j) Whether the program includes a donation or agreement to sell a portion of the program application area to the state for outdoor recreational or wildlife habitat protection purposes;

(k) Whether the program is cost-effective in achieving the goals of the nonmandatory land reclamation program; and

(l) Whether the program will reclaim lands described in subsection (2).

(7) The prioritized list approved by the committee may contain more reclamation program applications than there are funds available during the year.

(8) Each year, 15 percent of the funds available for approved reclamation contracts, as set forth in subsection (7), shall be reserved for reclamation programs which are submitted by applicants other than corporations primarily engaged in the mining or processing of phosphate ores to create lands to be actively used for agricultural activities. In the event that, in any given year, there are insufficient applicants that meet the department criteria for approval to use the funds reserved under this subsection, the remaining moneys may be made available to other applicants.

(9) The committee recommendations shall be submitted to the secretary by April 1 of each year for final agency action by June 1 of that year. The secretary shall approve, in whole or in part, the list of reclamation program applications in the order of priority in which the applications are presented.

(10) Any approved reclamation program application that was not funded shall, at the request of the applicant, be considered by the committee at its next meeting called for that purpose, together with other reclamation program applications received by November 1 of the next year.

(11)(a) After receiving the approval of the secretary, the department shall offer a reclamation contract to an applicant within 30 days after the applicant’s reclamation program has been approved. The contracts shall be offered to the applicants in their approved order on the priority list to the extent funds are available. Each applicant shall have 30 days in which to execute a reclamation contract. If the contract is not executed within 30 days, the application shall be dropped from the approved list for the current year.

(b) Reclamation contracts may not be signed and available funds may not be committed after June 30 of the year in which a reclamation program application is approved by the secretary.

(c) The amount of reimbursement for reclamation activities allowed in the contract shall be a grant of money equal to the estimated cost of the program as approved by the secretary. In no event, however, shall the grant amount exceed the maximum amounts specified in s. 378.037(1)(b).

(d) After receiving the approval of the Governor and Cabinet, each reclamation program application for the acquisition of land shall be transferred to the Division of State Lands, which shall acquire the lands in compliance with the acquisition procedures of s. 253.025.

(12) The department shall require by rule that owners of eligible properties who intend to seek approval of a reclamation program submit, not later than December 31, 1993, a notice of intent to file an application for approval, indicating the date upon which the application will be filed.

History.—s. 4, ch. 84-330; s. 5, ch. 86-294; s. 7, ch. 87-96; s. 5, ch. 91-305; s. 4, ch. 91-420; s. 317, ch. 94-356; s. 45, ch. 2005-2.



378.035 - Department responsibilities and duties with respect to Nonmandatory Land Reclamation Trust Fund.

378.035 Department responsibilities and duties with respect to Nonmandatory Land Reclamation Trust Fund.—

(1) The department shall administer the Nonmandatory Land Reclamation Trust Fund.

(2)(a) The department shall verify that reclamation activities or portions thereof have been accomplished in accordance with the reclamation contract and shall certify the cost of such reclamation activities to the Chief Financial Officer for reimbursement.

(b) Beginning in 1985, the department shall determine the maximum dollar amount a landowner may be reimbursed per reclaimed acre under an approved reclamation program.

(c) Nothing in this act precludes a landowner from performing the reclamation pursuant to the approved reclamation program, provided the landowner complies with the provisions of this act.

(3) If an applicant who has signed a reclamation contract abandons the reclamation program prior to substantial completion of the program, the department may spend the remaining balance of funds not expended under the contract to complete the program.

(a) The contract amount and any amounts spent by the department in excess of the remaining balance of the funds under the contract become a lien upon the property, enforceable pursuant to chapter 85. The moneys received as a result of a lien foreclosure or as repayment shall be deposited into the trust fund.

(b) If the land acquired pursuant to the lien foreclosure has recreational or wildlife value, the department may retain ownership as with other property acquired pursuant to s. 378.036. If the department sells the property, the department shall deposit the proceeds of the sale into the trust fund.

(4) Interest on moneys deposited in the Nonmandatory Land Reclamation Trust Fund shall accrue to that fund.

(5) Funds within the Nonmandatory Land Reclamation Trust Fund are also authorized for use by the department for the following purposes:

(a) To reclaim lands disturbed by the severance of phosphate rock on or after July 1, 1975, in the event that a mining company ceases mining and the associated reclamation prior to all lands disturbed by the operation being reclaimed. Moneys expended by the department to accomplish reclamation pursuant to this subsection shall become a lien upon the property enforceable pursuant to chapter 85. The moneys received as a result of a lien foreclosure or as repayment shall be deposited into the trust fund. In the event the money received as a result of lien foreclosure or repayment is less than the amount expended for reclamation, the department shall use all means available to recover, for the use of the fund, the difference from the affected parties. Paragraph (3)(b) shall apply to lands acquired as a result of a lien foreclosure.

(b) For the abatement of an imminent hazard as provided by s. 403.4154(3) and for the purpose of closing an abandoned phosphogypsum stack system and carrying out postclosure care as provided by s. 403.4154(5).

(c) For the purpose of funding basic management or protection of reclaimed, restored, or preserved phosphate lands:

1. Which have wildlife habitat value as determined by the Bureau of Mine Reclamation;

2. Which have been transferred by the landowner to a public agency or a private, nonprofit land conservation and management entity in fee simple, or which have been made subject to a conservation easement pursuant to s. 704.06; and

3. For which other management funding options are not available.

These funds may, after the basic management or protection has been assured for all such lands, be combined with other available funds to provide a higher level of management for such lands.

(d) For the sole purpose of funding the department’s implementation of:

1. The NPDES permitting program authorized by s. 403.0885, as it applies to phosphate mining and beneficiation facilities, phosphate fertilizer production facilities, and phosphate loading and handling facilities;

2. The regulation of dams in accordance with department rule 62-672, Florida Administrative Code; and

3. The phosphogypsum management program pursuant to s. 403.4154 and department rule 62-673, Florida Administrative Code.

(6) Should the nonmandatory land reclamation program encumber all the funds in the Nonmandatory Land Reclamation Trust Fund except those reserved by subsection (5) prior to funding all the reclamation applications for eligible parcels, the funds reserved by subsection (5) shall be available to the program to the extent required to complete the reclamation of all eligible parcels for which the department has received applications.

(7) The department may not accept any applications for nonmandatory land reclamation programs after January 1, 2005.

(8) The Bureau of Mine Reclamation shall review the sufficiency of the Nonmandatory Land Reclamation Trust Fund to support the stated objectives and report to the secretary annually with recommendations as appropriate.

History.—s. 5, ch. 84-330; s. 6, ch. 97-222; s. 1, ch. 2001-134; s. 401, ch. 2003-261; s. 51, ch. 2003-399; s. 4, ch. 2003-423; s. 46, ch. 2005-2; s. 27, ch. 2005-3.



378.036 - Land acquisitions financed by Nonmandatory Land Reclamation Trust Fund moneys.

378.036 Land acquisitions financed by Nonmandatory Land Reclamation Trust Fund moneys.—

(1) After July 1, 1986, moneys paid into the Nonmandatory Land Reclamation Trust Fund may be used by the department:

(a) For acquisition of those lands identified pursuant to subsection (5) for hunting, fishing, wildlife habitat restoration, or other outdoor recreational purposes, including the construction of trails, provided such land acquisition is consistent with this section; or

(b) For acquisition and reclamation of those lands which will serve the public interest because of the exceptional need to accomplish the particular reclamation and restoration if the owner is unable or unwilling to restore or reclaim the land in accordance with the master reclamation plan.

(2) The department may purchase an interest in land which is less than a fee interest, so long as the fee will vest in the state upon the occurrence of an event or date.

(3) An amount not to exceed 1 percent of the uncommitted trust fund balance, exclusive of funds available pursuant to s. 378.034(7), at the beginning of the fiscal year may be used by the designated manager of lands acquired by the state pursuant to this section for management purposes and for reclamation of such lands.

(4) Lands acquired under paragraph (1)(b) may be reclaimed by the department pursuant to this act. If the lands are not needed for a public purpose, the lands shall be sold at public sale for a price which is not less than the amounts expended for purchase and reclamation. The moneys received from the sale shall be deposited into the Nonmandatory Land Reclamation Trust Fund.

(5) By July 1, 1986, the department, in cooperation with the Fish and Wildlife Conservation Commission, shall develop a list identifying those nonmandatory lands which have been or may be naturally reclaimed or which the state may seek to acquire through purchase or donation for hunting, fishing, wildlife habitat restoration, or other outdoor recreational purposes, including the construction of trails. The list shall separately indicate which of the nonmandatory lands are eligible lands.

History.—s. 6, ch. 84-330; s. 318, ch. 94-356; s. 198, ch. 99-245; s. 3, ch. 2000-176; s. 5, ch. 2003-423; s. 13, ch. 2005-87.



378.037 - Chief Financial Officer; responsibilities and duties with respect to reimbursement of reclamation costs.

378.037 Chief Financial Officer; responsibilities and duties with respect to reimbursement of reclamation costs.—

(1) The Chief Financial Officer shall reimburse approved reclamation costs, less any amount reasonably retained to ensure completion of the approved reclamation program, subject to the following limitations:

(a) A landowner shall not be entitled to payments in excess of the funds available in the Nonmandatory Land Reclamation Trust Fund.

(b) Cost reimbursement shall not exceed the least of:

1. The amount actually expended and reasonably necessary to effect the reclamation consistent with the standards of the approved master reclamation plan;

2. The reclamation contract amount; or

3. The amount allowed based on prereclamation land form, to include mined-out areas at $4,000 per reclaimed acre and clay settling areas and other land forms at $2,500 per reclaimed acre adjusted annually by the appropriate inflationary index for construction.

(2) The Chief Financial Officer shall adopt rules to implement the payment provisions of the master reclamation plan and this section, including, but not limited to, periodic reimbursements and competitive procurement of services and commodities to the extent practicable, unless a landowner elects to utilize his or her own personnel and equipment. The landowner may select a method of reimbursement from the alternatives adopted by the Chief Financial Officer.

History.—s. 7, ch. 84-330; s. 637, ch. 95-148; s. 402, ch. 2003-261.



378.038 - Rulemaking.

378.038 Rulemaking.—The department shall adopt reasonable rules which recognize the cost reimbursement limitations of s. 378.037(1)(b) to implement the provisions of this act, including, but not limited to, size requirements for areas which are the subject of a reclamation program application, an appropriate inflationary index for construction, time limits for completing the approved reclamation, minimum standards and criteria for reclamation, and procedures to ensure that the trust fund is managed in accordance with good accounting principles and the provisions of this chapter.

History.—s. 8, ch. 84-330.






Part II - PHOSPHATE LAND RECLAMATION (ss. 378.201-378.212)

378.201 - Short title.

378.201 Short title.—This part may be cited as the “Phosphate Land Reclamation Act.”

History.—s. 1, ch. 86-294.



378.202 - Legislative intent.

378.202 Legislative intent.—The Legislature finds that:

(1) Florida is endowed with varied natural resources that provide recreational, environmental, and economic benefit to the people of this state. The extraction of phosphate is important to the continued economic well-being of the state and to the needs of society. While it is not possible to extract minerals without disturbing the surface areas and producing waste materials, mining is a temporary land use. Therefore, it is the intent of the Legislature that mined lands be reclaimed to a beneficial use in a timely manner and in a manner which recognizes the diversity among mines, mining operations, and types of lands which are mined.

(2) The rules developed by the department for the regulation of mandatory land reclamation should be consistent with the goals of the state to simplify and coordinate regulation. The department shall enter into memoranda of understanding to eliminate duplication, to simplify the processing of reclamation applications, and to maximize the effectiveness of the regulatory process.

History.—s. 1, ch. 86-294.



378.203 - Definitions.

378.203 Definitions.—As used in this part, the term:

(1) “Acres mined” means all acres on which mining operations have resulted in extraction of phosphate rock.

(2) “Annual report” means a detailed report, including maps and aerial photographs, submitted for each mine, which describes and delineates mining operations and reclamation or restoration activities undertaken in the previous calendar year.

(3) “Conceptual reclamation plan” means a graphic and written description of general activities to be undertaken across the whole mine to comply with the reclamation standards and criteria contained in this part.

(4) “Department” means the Department of Environmental Protection.

(5) “Mine” means an area of land upon which mining operations have been conducted, are being conducted, or are planned to be conducted, as the term is commonly used in the trade.

(6) “Mining operations” means those physical activities, other than prospecting and site preparation, which are necessary for extraction, waste disposal, storage, or dam maintenance prior to abandonment.

(7) “New mine,” as used in s. 378.209, means a mine for which the operator first became obligated to pay a severance tax for the extraction of minerals therefrom after July 1, 1975.

(8) “Operator” means the person engaged, or seeking to be engaged, in the severance of solid minerals, or any other person who is obligated to reclaim mined lands pursuant to s. 211.32(1). For purposes of s. 378.208 relating to financial responsibility, the term “operator” includes a parent, its subsidiary, or division.

(9) “Reclamation” means the reshaping of lands in a manner that meets the reclamation criteria and standards contained in this part.

(10) “Restoration” means the recontouring and revegetation of lands in a manner, consistent with the criteria and standards established under this part, which will maintain or improve the water quality and function of the biological systems present at the site prior to mining. In requiring restoration of an area, the department must recognize technological limitations and economic considerations. For example, restoration must be considered accomplished when immature trees are used; mature trees are not required to be replanted in areas where mature trees were removed to allow mining.

(11) “Revegetation” means, in reclaimed areas, a cover of vegetation consistent with the criteria and standards established pursuant to this part and consistent with the land form created and the future land uses. In restored areas, it means a cover of vegetation that is designed to return the restored area to the condition in existence prior to mining.

(12) “Secretary” means the Secretary of Environmental Protection.

History.—s. 1, ch. 86-294; ss. 319, 505, ch. 94-356.



378.204 - Applicability.

378.204 Applicability.—The provisions of this part apply to land subject to the mandatory reclamation obligation for the severance of solid mineral phosphate rock set forth in s. 211.32(1) and to those lands which are initially used after July 1, 1984, as a clay settling area or a dam for use with a clay settling area. Such provisions do not apply to acres disturbed by the severance of phosphate rock prior to July 1, 1975, and, therefore, do not affect the determination of whether lands disturbed by the severance of phosphate rock are subject to the mandatory reclamation obligation. This part shall not be construed as giving the department permitting authority over mining operations.

History.—s. 1, ch. 86-294.



378.205 - Administration; powers and duties of the department; agency review responsibility.

378.205 Administration; powers and duties of the department; agency review responsibility.—

(1) The department shall administer the provisions of this part and shall have the following powers and duties:

(a) To issue conceptual reclamation plan approvals requiring an operator to take such actions as are necessary to comply with this part.

(b) After proper notice, and upon the presentation of appropriate credentials and other documents as may be required by law, to enter on and inspect at reasonable times and intervals for the purpose of assuring compliance with ss. 378.202-378.212, any lands that are subject to ss. 378.202-378.212.

(c) To prescribe the forms for conceptual reclamation plan applications and annual reports.

(d) To adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part.

(2) The department will be the lead agency responsible for phosphate mine reclamation in accordance with the provisions of this part and with the rules adopted by the department. The department may seek comments from appropriate federal, state, regional, or local governmental agencies to assist it in establishing rules, reviewing reclamation applications, or otherwise implementing the provisions of this part. The department’s consideration of comments on proposed conceptual reclamation plans and reclamation programs shall be limited to matters within the jurisdiction of the commenting agency.

(3) Administrative challenges to proposed state agency actions regarding phosphate mines and reclamation pursuant to this chapter or part IV of chapter 373 are subject to the summary hearing provisions of s. 120.574, except that the summary proceeding must be conducted within 90 days after a party files a motion for summary hearing, regardless of whether the parties agree to the summary proceeding and the administrative law judge’s decision is a recommended order and not a final order.

History.—s. 1, ch. 86-294; ss. 320, 506, ch. 94-356; s. 90, ch. 98-200; s. 5, ch. 2008-150.



378.207 - Reclamation criteria and standards.

378.207 Reclamation criteria and standards.—

(1) The department, by rule, shall adopt statewide criteria and standards for reclamation. Such rules shall recognize that surface mining takes place in diverse areas where the geologic, topographic, and edaphic conditions are different, and that reclamation operations and the specifications therefor may vary accordingly. The rules, recognizing technological limitations and economic considerations, shall require the return of the natural function of wetlands or a particular habitat or condition to that in existence prior to mining.

(2) The criteria and standards shall govern performance of reclamation and not the methodology to be used to achieve compliance with the reclamation obligation or the manner in which mining and associated activities are conducted.

History.—s. 1, ch. 86-294.



378.208 - Financial responsibility.

378.208 Financial responsibility.—

(1) An operator of a mine shall provide appropriate financial assurance to the state that the reclamation of lands subject to the mandatory reclamation obligation will be completed in a timely manner. Compliance with the rate of reclamation established in s. 378.209 is deemed to be appropriate financial assurance.

(2) Operators who are not in compliance with the rate of reclamation established in s. 378.209 must post one or more of the following forms of security:

(a) A lien in favor of the state on unmined lands or on reclaimed and released real property owned in fee simple absolute by the operator. No formal appraisal of the property shall be required; however, the unencumbered value of the property shall be comparable to the cost of reclamation established pursuant to subsection (3).

(b) A surety bond in either a fixed amount, adjusted annually for inflation, or in an amount to be determined based upon projected reclamation costs at the time the security is purchased.

(c) A letter of credit in either a fixed amount, adjusted annually for inflation, or in an amount to be determined based upon projected reclamation costs at the time the security is purchased.

(d) A donation of land acceptable to the state whereby every acre donated would relieve the company of the obligation to bond or otherwise provide security for the reclamation of acres mined, based on a ratio of 1 acre donated to cover the financial responsibility for 10 or more acres of mined lands. This donation would not relieve the operator of the obligation to reclaim.

(e) A cash deposit or trust fund payable to the state in a fixed amount, adjusted annually for inflation, or in an amount to be determined based upon projected reclamation costs at the time the cash deposit or trust fund is established.

(f) Any combination of the financial assurance methods allowed in paragraphs (a)-(e).

The form of security posted shall be at the option of the operator and shall cover the number of acres for which the operator is delinquent in reclaiming in the required time period as well as the number of acres that the operator must reclaim in the current 5-year period. The security, other than the donation of land, shall be released upon completion of reclamation of delinquent acres.

(3) The amount of financial responsibility shall be established by the secretary and shall not exceed $4,000 per acre for each reclamation program, adjusted annually by the appropriate inflationary index for construction. The Office of Insurance Regulation of the Financial Services Commission shall be available to assist the secretary in making this determination. In establishing the amount of financial responsibility, the secretary shall consider:

(a) The amount and type of reclamation involved.

(b) The probable cost of proper reclamation.

(c) Inflation rates.

(d) Changes in mining operations.

(4) The department shall adopt rules which establish:

(a) Procedures to establish, modify, or release the security posted.

(b) Procedures and criteria for modifications to or exemptions from the financial responsibility requirements when such modifications will not conflict with the purposes of this part, including consideration of such factors as the size or nature of the operation, demonstrated reclamation performance, and compliance with conceptual reclamation plans or reclamation programs approved prior to October 1, 1986.

(5) The department, by rule, may require each operator to submit a copy of its most recent annual financial statements. An operator’s submittal of its annual report on Form 10-K, as filed with the Securities and Exchange Commission, shall constitute compliance with this requirement. The financial statement submitted pursuant to rules authorized by this subsection, except for a financial statement that is a public record in the custody of another governmental agency, shall be confidential and exempt from the provisions of s. 119.07(1), and the department shall ensure the confidentiality of such statements.

History.—s. 1, ch. 86-294; s. 13, ch. 89-117; s. 115, ch. 90-360; s. 322, ch. 94-356; s. 182, ch. 96-406; s. 54, ch. 2000-158; s. 10, ch. 2000-211; s. 403, ch. 2003-261.



378.209 - Timing of reclamation.

378.209 Timing of reclamation.—

(1) Reclamation should be completed within 2 years after the completion of mining operations, exclusive of a growing season required to ensure establishment of vegetation. For purposes of this section, completion of reclamation occurs when initial revegetation is completed and not at the time of final release of the reclamation area. For the purpose of s. 378.208, the schedule for complete reclamation is as prescribed in paragraphs (a)-(e).

(a) For the period July 1, 1975, to December 31, 1980, for existing mines or the first 5-year period of mining for new mines, reclamation may not be required, and any reclamation that is completed must be credited forward.

(b) For the period January 1, 1981, to December 31, 1985, for existing mines or the second 5-year period of mining for new mines, reclamation of acres mined must be completed at the rate of an acreage equivalent of 15 percent of the acres mined during the period July 1, 1975, to December 31, 1980, or the immediately preceding 5-year period, as appropriate. Reclamation in excess of the required percentage must be credited forward.

(c) For the period January 1, 1986, to December 31, 1990, for existing mines or the third 5-year period of mining for new mines, reclamation of acres mined must be completed at the rate of an acreage equivalent of 60 percent of the acres mined during the period January 1, 1981, to December 31, 1985, or the immediately preceding 5-year period, as appropriate. Reclamation in excess of the required percentage must be credited forward.

(d) For the period January 1, 1991, to December 31, 1995, for existing mines or the fourth 5-year period of mining for new mines, reclamation of acres mined must be completed at the rate of an acreage equivalent of 75 percent of the acres mined during the period January 1, 1986, to December 31, 1990, or the immediately preceding 5-year period, as appropriate. Reclamation in excess of the required percentage must be credited forward.

(e) For the period January 1, 1996, to December 31, 2000, for existing mines or the fifth 5-year period of mining for new mines, and each 5-year period thereafter, reclamation of acres mined must be completed at the rate of an acreage equivalent of 100 percent of acres mined during the immediately preceding 5-year period. Reclamation in excess of the required percentage must be credited forward.

(2) The rate of mining during any 5-year period is to be determined solely by the operator and not the state.

(3) The time periods and reclamation rates specified in this section may be modified or waived for experimental reclamation programs, to take into account the effect of temporary shutdown of mining operations or other physical restraints, for unreasonable delays in the processing of reclamation applications by the department, or to relieve or prevent extreme economic hardship on the operator.

(4) When the beneficial use of a constructed clay settling area has been extended, the rate of reclamation requirements in paragraphs (1)(a)-(e) and the requirements of s. 378.208 apply to such settling area when the beneficial use of such settling area is completed.

History.—s. 1, ch. 86-294; s. 507, ch. 94-356; s. 3, ch. 2016-130.



378.211 - Violations; damages; penalties.

378.211 Violations; damages; penalties.—

(1) The department may institute a civil action in a court of competent jurisdiction for injunctive or other appropriate relief to enforce compliance with this part, for the assessment of damages, or for both injunctive relief and damages.

(2) The department may institute a civil action in a court of competent jurisdiction to impose and recover a civil penalty for violation of this part or of any rule adopted or order issued pursuant to this part. The penalty shall not exceed the following amounts, and the court shall consider evidence in mitigation:

(a) For violations of a minor or technical nature, $100 per violation.

(b) For major violations by an operator on which a penalty has not been imposed under this paragraph during the previous 5 years, $1,000 per violation.

(c) For major violations not covered by paragraph (b), $5,000 per violation.

Subject to the provisions of subsection (4), each day or any portion thereof in which the violation continues shall constitute a separate violation.

(3) The remedies provided for in subsections (1) and (2) shall not apply to the failure to comply with the requirements of s. 378.209. However, if an operator has failed to comply with the requirements of s. 378.209 and the department determines that the operator is unable or unlikely to come into compliance with those requirements within a reasonable time, then the department may institute a civil action in a court of competent jurisdiction to recover against the security provided pursuant to s. 378.208.

(4) As a condition precedent to the institution of any action authorized by subsection (1), subsection (2), or subsection (3), the department shall issue a written notice of violation to the operator setting forth in detail the alleged violation and specifying a reasonable time, not to exceed 90 days, in which to initiate corrective action. If the operator disputes the matters contained in the notice of violation, the operator may request a hearing pursuant to ss. 120.569 and 120.57. If a hearing is requested, the time for initiating corrective action shall not begin to run until a final order is entered. The civil penalties provided in subsection (2) shall not begin to accrue until the expiration of the time for initiating corrective action provided in the notice of violation issued by the department. Upon the expiration of the period provided in the notice, the department, in its discretion, may institute the action provided for under subsection (1), subsection (2), or subsection (3), if the violation specified in the notice of violation has not been corrected.

(5) Penalties collected pursuant to subsection (2) shall be deposited to the credit of the Phosphate Research Trust Fund.

History.—s. 1, ch. 86-294; s. 110, ch. 96-410.



378.212 - Variances.

378.212 Variances.—

(1) Upon application, the secretary may grant a variance from the provisions of this part or the rules adopted pursuant thereto. Variances and renewals thereof may be granted for any one of the following reasons:

(a) There is no practicable means known or available to comply with the provisions of this part or the rules adopted pursuant thereto.

(b) Compliance with a particular requirement or requirements from which a variance is sought will necessitate the taking of measures which must be spread over a considerable period of time. A variance granted for this reason shall prescribe a timetable for the taking of the measures required.

(c) To relieve or prevent hardship, including economic hardship, of a kind other than those provided for in paragraphs (a) and (b).

(d) To accommodate specific phosphate mining, processing or chemical plant uses that otherwise would be inconsistent with the requirements of this part.

(e) To provide for an experimental technique that would advance the knowledge of reclamation and restoration methods.

(f) To accommodate projects, including those proposing offsite mitigation, that provide a significant regional benefit for wildlife and the environment.

(g) To accommodate reclamation that provides water supply development or water resource development not inconsistent with the applicable regional water supply plan approved pursuant to s. 373.709, provided adverse impacts are not caused to the water resources in the basin. A variance may also be granted from the requirements of part IV of chapter 373, or the rules adopted thereunder, when a project provides an improvement in water availability in the basin and does not cause adverse impacts to water resources in the basin.

(2) Consideration of a variance pursuant to this section shall be based on the particular facts and circumstances surrounding each individual request.

(3) The department shall publish a notice of proposed agency action in the Florida Administrative Register and in a newspaper of general circulation in the area affected, and the department shall afford an opportunity for a hearing on each application for a variance, pursuant to the provisions of chapter 120. If no request for a hearing is filed with the department within 14 days of publication of the notice, the department may proceed to final agency action without a hearing.

(4) Variances issued pursuant to this section may be for the life of the facility or for such shorter period of time as may be appropriate. Variances issued for a period of 5 years or more shall be reviewed by the secretary at least every 5 years to ensure that the factors justifying the issuance of the variance have not changed so as to make the variance unnecessary.

(5) The department may prescribe appropriate conditions, including time limits, to the granting of a variance.

History.—s. 1, ch. 86-294; ss. 323, 508, ch. 94-356; s. 6, ch. 2003-423; s. 21, ch. 2010-205; s. 37, ch. 2013-14.






Part III - RESOURCE EXTRACTION RECLAMATION (ss. 378.401-378.901)

378.401 - Short title.

378.401 Short title.—This part may be cited as the “Resource Extraction Reclamation Act.”

History.—s. 1, ch. 86-294.



378.402 - Legislative findings and intent.

378.402 Legislative findings and intent.—

(1) The Legislature finds that Florida is endowed with varied natural resources that provide great recreational, environmental, and economic benefit to the people of the state. While the extraction of resources is an activity that contributes to the economic well-being of the state, improperly reclaimed or unreclaimed land may adversely affect the environment and may cause the temporary and, in some circumstances, permanent destruction of scenic beauty and wildlife habitats. The Legislature further finds that while it is not practicable to extract resources without disturbing the surface of the earth and producing waste materials, and that the very character of certain surface extraction operations precludes complete restoration of the land to its original contour, it is essential to require reclamation to mitigate the effects of resource extraction on the environment.

(2) The Legislature recognizes that there are wide variations in the circumstances and conditions surrounding and arising out of the extraction process and that the rehabilitation and conservation of resources will be assured only through proper planning and through consideration of the impact of resource extraction upon the environment as well as upon the land use of the surrounding areas. Reclamation actions are an integral part of the extraction process. The Legislature further recognizes that it is in the best interest of the state that the reclamation process be accomplished in a timely manner and that persons engaged in resource extraction shall be responsible for attaining required reclamation standards. Reclamation as provided in this part will allow the extraction of valuable resources while still providing for the protection of the public’s health, safety, and welfare, the protection of the state’s environment, and the subsequent beneficial use of the disturbed and reclaimed land.

(3) The Legislature recognizes that where possible and feasible the department should enter into memoranda of understanding to eliminate duplication and maximize the effectiveness of the regulatory process in the management and protection of our natural resources.

History.—s. 1, ch. 86-294; s. 53, ch. 91-221.



378.403 - Definitions.

378.403 Definitions.—As used in this part, the term:

(1) “Agency” means an official, committee, department, commission, officer, division, authority, bureau, council, board, section, or unit of government within the state, including a county, municipal, or other local or regional entity or special district.

(2) “Annual report” means a detailed report, including maps and aerial photographs, submitted for each mine, which describes and delineates mining operations and reclamation or restoration activities undertaken in the previous calendar year.

(3) “Department” means the Department of Environmental Protection.

(4) “Existing mine” means any area upon which an operation is being conducted, or has been conducted, on October 1, 1986.

(5) “Extraction” or “resource extraction” means the removal of resources from their location so as to make them suitable for commercial, industrial, or construction use; but does not include excavation solely in aid of onsite farming or onsite construction, nor the process of searching, prospecting, exploring, or investigating for resources by drilling.

(6) “Fuller’s earth clay” means clay possessing a high absorptive capacity consisting largely of montmorillonite or palygorskite. Fuller’s earth clay includes attapulgite.

(7) “Heavy minerals” means those resources found in conjunction with sand deposits which have a specific gravity of not less than 2.8, and includes an admixture of such resources as zircon, staurolite, and titanium minerals as generally mined in this state.

(8) “Limestone” means any extracted material composed principally of calcium or magnesium carbonate.

(9) “Local government” means any county or municipality.

(10) “Mine” means an area of land upon which mining operations have been conducted, are being conducted, or are planned to be conducted, as the term is commonly used in the trade.

(11) “New mine” means any mine that is not an existing mine.

(12) “Operation” means any activity, other than prospecting, necessary for site preparation, extraction, waste disposal, storage, or reclamation.

(13) “Operator” means any person engaged in an operation.

(14) “Overburden” means soil and rock removed to gain access to the resource in the process of extraction and means such soil or rock before or after its removal.

(15) “Peat” means a naturally occurring substance derived primarily from plant materials in a range of decomposing conditions and formed in a water-saturated environment.

(16) “Reclamation” means the reasonable rehabilitation of land where resource extraction has occurred.

(17) “Resource” means soil, clay, peat, stone, gravel, sand, limerock, metallic ore, or any other solid substance of commercial value found in natural deposits on or in the earth, except phosphate, which is regulated by part III.

(18) “Secretary” means the Secretary of Environmental Protection.

(19) “Wetlands” means any area as defined in s. 373.019, as delineated using the methodology adopted by rule and ratified pursuant to s. 373.421(1). For areas included in an approved conceptual reclamation plan or modification application submitted prior to July 1, 1994, wetlands means any area having dominant vegetation as defined and listed in rule 62-301.200, Florida Administrative Code, regardless of whether the area is within the department’s jurisdiction or whether the water bodies are connected.

History.—s. 1, ch. 86-294; s. 324, ch. 94-356; s. 4, ch. 95-215; s. 5, ch. 2007-191; s. 39, ch. 2009-21.



378.404 - Department of Environmental Protection; powers and duties.

378.404 Department of Environmental Protection; powers and duties.—The department shall have the following powers and duties:

(1) To adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part.

(2) To prescribe the form, content, and necessary supporting documentation for notices of intent to mine.

(3) To receive notices of intent to mine and operators’ conceptual reclamation plans in order to determine the completeness and sufficiency thereof.

(4) To prescribe rules to receive and approve annual reports, when specifically authorized, for the detailed evaluation of reclamation units within conceptual mine plans.

(5) To prescribe the means for inspecting reclamation operations.

(6) To issue orders requiring an operator to take such actions as are necessary to comply with this part and rules adopted hereunder, and to issue orders modifying prior orders.

(7) To enter on and inspect the mine site at reasonable times and intervals pursuant to s. 378.407.

(8) To ensure that reclamation will be consistent with the provisions of this part and the performance standards and criteria provided by this part, and will be consistent with other statutes and local ordinances pertaining to reclamation.

(9) To grant variances from the provisions of this part to accommodate reclamation that provides for water supply development or water resource development not inconsistent with the applicable regional water supply plan approved pursuant to s. 373.709, appropriate stormwater management, improved wildlife habitat, recreation, or a mixture thereof, provided adverse impacts are not caused to the water resources in the basin and public health and safety are not adversely affected.

History.—s. 1, ch. 86-294; ss. 325, 509, ch. 94-356; s. 91, ch. 98-200; s. 7, ch. 2003-423; s. 22, ch. 2010-205.



378.405 - Reclamation review procedure.

378.405 Reclamation review procedure.—

(1) All agency reviews conducted under this part are subject to this section. Within 30 days after receipt of an operator’s conceptual reclamation plan, the department, the secretary, or the affected agency shall review the plan and shall request submittal of all additional information the agency is permitted by law to require. If the applicant believes any agency request for additional information is not authorized by law or agency rule, the applicant may request a hearing under ss. 120.569 and 120.57. Within 30 days after receipt of such additional information, the agency must review it and may request only such further information as is needed to clarify the additional information.

(2) If the applicant believes the request of the agency for such additional information is not authorized by law or agency rule, the agency, at the applicant’s request, shall proceed to process the plan. A plan must be approved or denied within 90 days after receipt of the original plan, the last item of timely requested additional information, or the applicant’s written request to begin processing the plan.

History.—s. 1, ch. 86-294; ss. 326, 510, ch. 94-356; s. 111, ch. 96-410.



378.406 - Confidentiality of records; availability of information.

378.406 Confidentiality of records; availability of information.—

(1)(a) Any information relating to prospecting, rock grades, or secret processes or methods of operation which may be required, ascertained, or discovered by inspection or investigation shall be exempt from the provisions of s. 119.07(1), shall not be disclosed in public hearings, and shall be kept confidential by any member, officer, or employee of the department, if the applicant requests the department to keep such information confidential and informs the department of the basis for such confidentiality. Should the secretary determine that such information requested to be kept confidential shall not be kept confidential, the secretary shall provide the operator with not less than 30 days’ notice of his or her intent to release the information. When making his or her determination, the secretary shall consider the public purposes specified in 1s. 119.14(4)(b).

(b) Nothing in this section shall be construed to prevent the use of such records in judicial proceedings when ordered to be produced by appropriate subpoena or by order of the court. No such subpoena or order of the court shall abridge or alter the rights or remedies of persons affected in the protection of trade secrets or secret processes in the manner provided by law, and such person affected may take any and all steps available by law to protect such trade secrets or processes. This section shall not prevent the department from providing such information to other agencies if the information is necessary to prepare the reports and studies required by this part. Agencies receiving such information shall be subject to the provisions of this section.

(2)(a) Except as provided in subsection (1), the department shall make available for public inspection and copying, during regular office hours, any information filed or submitted pursuant to this part.

(b) The secretary may charge a fee to cover the actual cost of duplicating the information filed or submitted pursuant to this part. “Actual cost of duplicating” means the cost of material and supplies used to duplicate the record, but it does not include the labor cost or overhead cost associated with such duplication.

(c) The fees charged for duplication of public records shall be deposited and accounted for in the manner prescribed for other operating funds of the agency.

History.—s. 1, ch. 86-294; s. 14, ch. 89-117; s. 3, ch. 91-114; s. 327, ch. 94-356; s. 1024, ch. 95-148; s. 183, ch. 96-406.

1Note.—Repealed by s. 1, ch. 95-217.



378.407 - Inspection.

378.407 Inspection.—

(1)(a) Any duly authorized representative of the department may at any reasonable time enter and inspect, for the purpose of ascertaining the state of compliance with the law or rules of the department, any property, premises, or place, except a building which is used exclusively for a private residence, on which a reclamation operation is or will be conducted or where records required by this part or rule are kept.

(b) Any duly authorized representative of the department may, during normal business hours, have access to and copy any records required under this part and may obtain any other information and samples necessary to determine compliance with the requirements of this part or rules.

(c) The duly authorized representative of the department shall comply with all federal, state, and local safety standards.

(2) The owner or operator of the premises shall receive a report setting forth all facts found which relate to compliance status.

(3)(a) Upon completion of reclamation of an area, the operator shall notify the secretary. The secretary may make an inspection of the area, and if he or she finds that reclamation has been properly completed, the secretary shall notify the operator in writing and release him or her from further obligations regarding that land.

(b) If upon the receipt of the notification the secretary determines that an inspection will not be conducted within an operating year, the operator shall be released from the reclamation requirements upon the completion of the second operating year.

History.—s. 1, ch. 86-294; s. 328, ch. 94-356; s. 1025, ch. 95-148.



378.408 - Injunctive relief.

378.408 Injunctive relief.—The secretary may institute civil action in a court of competent jurisdiction to seek injunctive relief to enforce compliance with the requirements of this part.

History.—s. 1, ch. 86-294; s. 329, ch. 94-356.



378.409 - Civil liability.

378.409 Civil liability.—

(1) Any operator who begins resource extraction without meeting the requirements of this part is liable to the state for any damages caused to the water or property, including animal, plant, or aquatic life, of the state, and is liable for reasonable costs and expenses of the state in restoring the waters and property, including animal, plant, and aquatic life, of the state to their former condition.

(2) In assessing damages for animal, plant, or aquatic life, the value shall be determined in accordance with the tables of values established by the Fish and Wildlife Conservation Commission and the department.

(3) Nothing in this section gives the department the right to bring an action on behalf of any private person.

History.—s. 1, ch. 86-294; s. 330, ch. 94-356; s. 199, ch. 99-245.



378.411 - Certification to receive notices of intent to mine, to review, and to inspect for compliance.

378.411 Certification to receive notices of intent to mine, to review, and to inspect for compliance.—

(1) By petition to the secretary, a local government may request certification to receive notices of intent to mine, to review, and to conduct compliance inspections.

(2) In deciding whether to grant certification to a local government, the secretary shall determine whether the following criteria are being met:

(a) The petitioning local government has adopted and effectively implemented a local government comprehensive plan.

(b) The local government has adequate review procedures and the financial and staffing resources necessary to assume responsibility for adequate review and inspection.

(c) The local government has a record of effectively reviewing, inspecting, and enforcing compliance with local ordinances and state laws.

(3) In making his or her determination, the secretary shall consult with the Department of Economic Opportunity, the appropriate regional planning council, and the appropriate water management district.

(4) The secretary shall evaluate the performance of a local government on a regular basis to ensure compliance with this section. All or part of the certification may be rescinded if the secretary determines that the certification is not being carried out pursuant to the requirements of this part.

(5) The department shall establish the certification procedure by rule.

History.—s. 1, ch. 86-294; s. 331, ch. 94-356; s. 1026, ch. 95-148; s. 117, ch. 99-385; s. 255, ch. 2011-142.



378.4115 - County certification for limerock mining in the Miami-Dade County Lake Belt.

378.4115 County certification for limerock mining in the Miami-Dade County Lake Belt.—The department and Miami-Dade County shall cooperate to establish and fulfill reasonable requirements for the departmental certification of the Miami-Dade County Department of Environmental Resource Management to implement the reclamation program under ss. 378.401-378.503 for limerock mining activities within the geographic area of the Miami-Dade County Lake Belt which was recommended for mining in the report submitted to the Legislature in February 1997 under s. 373.4149. The delegation of implementing authority must be consistent with s. 378.411 and chapter 62C-36, Florida Administrative Code. Further, the reclamation program shall maximize the efficient mining of limestone, and the littoral area surrounding the lake excavations shall not be required to be greater than 100 feet average in width.

History.—s. 4, ch. 97-222; s. 4, ch. 99-298; s. 5, ch. 2001-172.



378.412 - Relationship with other laws.

378.412 Relationship with other laws.—It is the intent of the Legislature that ss. 378.202-378.804 supplement other laws regarding resource extraction. Nothing contained in such sections shall be construed to limit, abridge, or alter any agency’s duties, authority, and responsibilities granted pursuant to another statute. Nothing in ss. 378.202-378.804 shall be deemed to preempt local ordinances that impose stricter reclamation standards.

History.—s. 1, ch. 86-294.



378.501 - Limestone; notice of intent to mine required.

378.501 Limestone; notice of intent to mine required.—

(1) No operator may begin the process of limestone resource extraction at a new mine without notifying the secretary of the intention to mine.

(2) The operator’s notice of intent to mine shall include, but not be limited to:

(a) The operator’s conceptual mining plan which is comprised of such maps and other supporting documents as may be reasonably required by the department, the operator’s time schedule that assures that the reclamation process is achieved in a timely manner, and the operator’s estimated life of the mine.

(b) The operator’s signed acknowledgment of the limestone reclamation performance standards provided by s. 378.503.

(3) The department shall develop by rule the required data, forms, and other information for the notice of intent to mine. The rule shall clearly state what data, forms, and other information are required and the reasons why such data, forms, and other information are required.

(4) The secretary shall notify the operator as to the sufficiency of the notice of intent to mine. The review of such notice shall be accomplished in accordance with the provisions of s. 378.405.

History.—s. 1, ch. 86-294; s. 332, ch. 94-356.



378.502 - Existing mines.

378.502 Existing mines.—After January 1, 1989, all operators of existing mines for limestone resource extraction shall meet the reclamation performance standards provided by s. 378.503 for any new surface area disturbed at such mines. The operator shall provide the department with a documented list of all existing mines subject to the provisions of this section.

History.—s. 1, ch. 86-294; s. 333, ch. 94-356.



378.503 - Limestone reclamation performance standards.

378.503 Limestone reclamation performance standards.—

(1) All reclamation activities shall be initiated at the earliest practicable time.

(2) Reclamation activities shall be consistent with all applicable local government ordinances at least as stringent as the criteria and standards contained in this section.

(3) Reclamation shall achieve the stormwater, drainage, wetlands, and other surface and ground water management requirements of the Department of Environmental Protection and the appropriate water management district.

(4) Provisions for safety to persons, wildlife, and adjoining property must be provided.

(5) The operator shall use best management practices to minimize erosion.

(6) Reclamation shall include revegetation, with species native to the area, of littoral zones and upland areas, except that revegetation shall not be required in those areas where revegetation is impractical or not in accordance with good land management practices.

(7) Resource extraction which results in a water body shall provide one of the following shoreline treatments:

(a) A littoral shelf not less than 18 feet in width with a berm on the waterward side.

(b) A straight slope not steeper than 1 vertical to 3 horizontal, and extending downward from average water level to 6 feet below the average water level.

(c) Where a sheer wall results, then in lieu of a shoreline treatment, access shall be controlled by the use of berms, fences, or other restrictive methods, all of which shall be used in conjunction with a transition shelf of at least 10 feet in width.

(d) Slope requirements of the United States Army Corps of Engineers or the department under part IV of chapter 373.

(e) The secretary may allow other shoreline treatments to achieve appropriate safety and environmental considerations.

(8) Where a dry sheer wall results, access shall be controlled by the use of berms, fences, or other restrictive methods, all of which shall be used in conjunction with a transition shelf of at least 10 feet in width.

History.—s. 1, ch. 86-294; s. 334, ch. 94-356; s. 6, ch. 2007-191.



378.601 - Heavy minerals.

378.601 Heavy minerals.—

(1)(a) Each operator who intends to mine or extract heavy minerals at a new mine shall receive approval of the department of a conceptual reclamation plan prior to undertaking mining or extraction.

(b) New mine, for the purposes of this section, shall mean a mine where the operator begins the clearing of land for mining after July 1, 1987.

(c) The term “conceptual reclamation,” for the purposes of this section, means a graphic and written description of general activities to be undertaken across the whole mine to comply with the reclamation standards applicable to this part.

(2) Each operator of an existing mine, which has not submitted a conceptual reclamation plan pursuant to the requirements of s. 211.32, shall submit to the department for approval a conceptual reclamation plan no later than July 1, 1987.

(3) The department may also require that each operator submit an annual report.

(4) Reclamation standards applicable to this section shall be adopted by rule by the department. The intent shall be that these regulations shall be no more stringent than those standards currently in place for the heavy mineral mining. The department shall consider the following criteria in its regulations:

(a) The reclamation standards shall reflect the circumstances unique to each mineral commodity and must reasonably address the practicality for reclamation for each commodity and the future use of the land. All reclamation activities shall, to the extent feasible, be coordinated with resource extraction and shall be initiated at the earliest practicable time.

(b) Reclamation activities shall be conducted in a manner which has minimal long-term adverse impacts on surface and groundwater resources, wildlife, and adjacent lands.

(c) The department shall by rule adopt adequate reclamation sloping requirements.

(d) The operator shall use best management practices to minimize erosion.

(e) Drainage systems, wetlands, and other surface waters shall function in manners which are not significantly different from those which existed prior to resource extraction.

(f) Reclamation shall provide for revegetation. Plans for revegetation shall incorporate measures to minimize wildlife habitat lost as a result of resource extraction.

(g) Reclamation shall result in landforms which are capable of supporting diverse and beneficial land uses.

(h) Exceptions to the criteria contained in this section may be granted by the secretary for experimental or innovative techniques.

(i) Reclamation of the land, including a complete growing season for revegetation, shall be completed within 3 years of the completion of the mining operation associated with the resource extraction.

(5) Any heavy mineral mining operation which annually mines less than 500 acres and whose proposed consumption of water is 3 million gallons per day or less shall not be required to undergo development of regional impact review pursuant to s. 380.06, provided permits and plan approvals pursuant to either this section and part IV of chapter 373, or s. 378.901, are issued.

History.—s. 1, ch. 86-294; s. 335, ch. 94-356; s. 5, ch. 95-215; s. 1, ch. 97-222; s. 99, ch. 99-251; s. 2, ch. 2001-134.



378.701 - Fuller’s earth clay; notice of intent to mine required.

378.701 Fuller’s earth clay; notice of intent to mine required.—

(1) No fuller’s earth clay operator may begin the process of resource extraction at a new mine without notifying the secretary of the intention to mine.

(2) The operator’s notice of intent to mine shall include, but not be limited to:

(a) Such maps and other supporting documents as may be reasonably required by the department.

(b) The operator’s time schedule that assures that the reclamation process is achieved in a timely manner.

(c) The operator’s estimated life of the mine.

(d) The operator’s conceptual reclamation plan.

(3) The department shall develop by rule the required data, forms, and other information for the notice of intent to mine. The rule shall clearly state what data, forms, and other information are required and the reasons why such data, forms, and other information are required.

(4) The secretary shall notify the operator as to the sufficiency of the notice of intent to mine. The review of such notice shall be accomplished in accordance with the provisions of s. 378.405.

(5) The secretary shall approve, modify, or reject the operator’s conceptual reclamation plan.

History.—s. 1, ch. 86-294; s. 336, ch. 94-356.



378.702 - Existing mines.

378.702 Existing mines.—On October 1, 1986, all operators of existing mines for fuller’s earth clay resource extraction shall meet the performance standards provided by s. 378.703 on all mines that increase the diameter of an existing mine.

History.—s. 1, ch. 86-294.



378.703 - Fuller’s earth clay reclamation performance standards.

378.703 Fuller’s earth clay reclamation performance standards.—

(1) All reclamation activities shall, to the extent feasible, be coordinated with resource extraction and in any event shall be initiated at the earliest practicable time.

(2) Reclamation activities shall be consistent with all applicable local government ordinances at least as stringent as the criteria and standards contained in this section.

(3) Reclamation activities shall be conducted in a manner which has no long-term adverse impact on surface and groundwater resources, wildlife, and adjacent lands.

(4) Drainage systems, wetlands, and other surface waters shall function in manners which are not significantly different from those which existed prior to resource extraction.

(5) Reclamation shall achieve the stormwater requirements of the appropriate water management district.

(6) The department shall establish by rule the reclamation sloping requirements.

(7) The operator shall use best management practices to minimize erosion, including revegetation.

(8) The plans for revegetation shall incorporate measures to offset wildlife habitat lost as a result of resource extraction.

(9) Reclamation shall provide for the establishment of flora and fauna which are consistent with intended land use.

(10) Reclamation and restoration shall result in landforms which are capable of supporting diverse and beneficial land uses.

(11) Exceptions to the criteria and standards contained in this section may be granted by the secretary for experimental or innovative techniques.

(12) Reclamation of the land, including a complete growing season for revegetation, shall be completed within 3 years of the completion of the mining operations associated with the resource extraction.

History.—s. 1, ch. 86-294; s. 337, ch. 94-356.



378.801 - Other resources; notice of intent to mine required.

378.801 Other resources; notice of intent to mine required.—

(1) No operator may begin the process of extracting clay, peat, gravel, sand, or any other solid substance of commercial value found in natural deposits or in the earth, except fuller’s earth clay, heavy minerals, limestone, or phosphate, which are regulated elsewhere in this chapter, at a new mine without notifying the secretary of the intention to mine.

(2) The operator’s notice of intent to mine shall consist of the operator’s estimated life of the mine and the operator’s signed acknowledgment of the performance standards provided by s. 378.803.

History.—s. 1, ch. 86-294; s. 338, ch. 94-356.



378.802 - Existing mines.

378.802 Existing mines.—After January 1, 1989, all operators of existing mines for the extraction of resources as described in s. 378.801 shall meet the performance standards provided by s. 378.803 for any new surface area disturbed at such mines.

History.—s. 1, ch. 86-294; s. 1, ch. 89-88.



378.803 - Other resources reclamation performance standards.

378.803 Other resources reclamation performance standards.—

(1) Reclamation shall achieve the stormwater, drainage, wetlands, and other surface and groundwater requirements of the Department of Environmental Protection and the appropriate water management district.

(2) The final slopes shall be at such an angle as to minimize the possibility of slides and shall not exceed the natural angle of repose of the material being mined.

(3) Provisions for safety to persons, wildlife, and adjoining property must be provided.

(4) Any overburden and spoil shall be left in a configuration which is in accordance with accepted soil conservation practices and which is suitable for the proposed future use of the land.

(5) Reclamation shall be designed to avoid the collection of water in pools which are, or are likely to become, noxious, odious, or foul.

(6) All reclamation activities shall, to the extent possible, be coordinated with resource extraction and in any event shall be initiated at the earliest practicable time.

(7) Reclamation activities shall be consistent with all applicable local government ordinances at least as stringent as the criteria and standards contained in this section.

History.—s. 1, ch. 86-294; s. 339, ch. 94-356.



378.804 - Exemption.

378.804 Exemption.—Any operator who extracts resources from any one site, not to exceed 20 acres over the life of the mine, or who extracts peat for agricultural purposes is exempt from the provisions of s. 378.801.

History.—s. 1, ch. 86-294; s. 7, ch. 2007-191.



378.901 - Life-of-the-mine permit.

378.901 Life-of-the-mine permit.—

(1) As used in this section, the term:

(a) “Bureau” means the Bureau of Mine Reclamation of the Division of Water Resource Management of the Department of Environmental Protection.

(b) “Life-of-the-mine permit” means a permit authorizing activities regulated under part IV of chapter 373 and part IV of this chapter.

(2) As an alternative to, and in lieu of, separate applications for permits required under part IV of chapter 373 and part IV of this chapter, any operator who mines or extracts or proposes to mine or extract heavy minerals, limestone, or fuller’s earth clay may apply to the bureau for a life-of-the-mine permit. This subsection does not limit the authority of a local government to approve, approve with conditions, deny, or impose a permit duration that is different from the duration issued pursuant to this section.

(3) The bureau may also issue life-of-the-mine permits to operators of sand mines as part of the consideration for conveyance to the Board of Trustees of the Internal Improvement Trust Fund of environmentally sensitive lands in an amount equal to or greater than the acreage included in the life-of-the-mine permit and provided such environmentally sensitive lands are contiguous to or within reasonable proximity to the lands included in the life-of-the-mine permit.

(4) Notwithstanding the provisions of s. 378.405, an application for a life-of-the-mine permit must be reviewed as follows:

(a) Within 30 days after receipt of an application for a permit under this section, the bureau shall review the application and shall request submittal of any additional information that the bureau requires. If the operator believes that the bureau is not authorized by law or rule to require any of the requested additional information, the operator may request a hearing pursuant to ss. 120.569 and 120.57. Within 30 days after receipt of the additional information, the bureau shall review it and may further request only that information needed to clarify the additional information or to answer new questions raised by or directly related to the additional information.

(b) If the operator believes that any further request of the bureau for information is not authorized by law or agency rule, the bureau, at the operator’s request, shall proceed to process the permit application.

(c) A life-of-the-mine permit must be approved or denied by the bureau within 135 days after receipt of the original completed application, receipt of the timely requested additional information, or correction of errors or omissions. The 135-day period must be tolled in accordance with s. 120.60.

(5)(a) In determining whether to issue a life-of-the-mine permit or to approve an application for a modification to an existing life-of-the-mine permit, the bureau shall apply, and its authority shall be limited by, the relevant criteria in, and rules adopted under, part IV of chapter 373 and part IV of this chapter. The issuance of a life-of-the-mine permit relieves the operator from the requirement to obtain separate construction and operation permits. To the extent that a life-of-the-mine permit authorizes discharges regulated pursuant to s. 1 of Pub. L. No. 92-500, the permit may constitute State of Florida certification thereunder.

(b) Wetlands reclamation activities under this part shall mitigate impacts to wetlands so long as the activities comply with s. 373.414(6).

(6) The department may adopt only those rules that are necessary to describe the procedural requirements for the submittal and review of an application for a life-of-the-mine permit. The department may not adopt rules that separately set forth new substantive criteria for a life-of-the-mine permit except rules necessary to eliminate conflicting or duplicative provisions.

(7) A life-of-the-mine permit is valid for the period designated in the application as the estimated life-of-the-mine. Notwithstanding the issuance of a life-of-the-mine permit, the department may release lands pursuant to s. 378.407 prior to the expiration of the life-of-the-mine permit.

(8) The fee for a life-of-the-mine permit application shall equal the aggregate of the application fees for separate permits that authorize the activities covered by the life-of-the-mine permit, except that the application fee for a life-of-the-mine permit which exceeds 25 years shall be the fee for a permit which equals 25 years plus an additional amount for each year over 25 years equal to the pro rata share of a 25-year permit fee.

(9) Each operator of a mine that has received construction approval in accordance with s. 403.087, s. 403.088, former part VIII of chapter 403, or part IV of chapter 373 in response to an application which was submitted prior to July 1, 1995, may elect either to seek renewal of that permit or to seek a life-of-the-mine permit for all new or existing activities that require a permit. Life-of-the-mine permit applications for existing fuller’s earth mining activities must be reviewed as set forth in s. 373.414(15).

(10) At the election and request of the applicant, the department shall coordinate and integrate the processing of industrial wastewater discharge permit applications and federally delegated National Pollutant Discharge and Elimination System permit applications with the life-of-the-mine permit application. The bureau shall initiate and oversee coordination of such applications with the goal of conducting a comprehensive and concurrent evaluation of the mine.

History.—s. 1, ch. 95-215; s. 112, ch. 96-410; s. 7, ch. 97-222; s. 184, ch. 99-13; s. 3, ch. 99-353; s. 31, ch. 2010-205.









Chapter 379 - FISH AND WILDLIFE CONSERVATION

Part I - GENERAL PROVISIONS (ss. 379.101-379.237)

379.101 - Definitions.

379.101 Definitions.—In construing these statutes, where the context does not clearly indicate otherwise, the word, phrase, or term:

(1) “Authorization” means a number issued by the Fish and Wildlife Conservation Commission, or its authorized agent, which serves in lieu of a license or permits and affords the privilege purchased for a specified period of time.

(2) “Beaches” and “shores” shall mean the coastal and intracoastal shoreline of this state bordering upon the waters of the Atlantic Ocean, the Gulf of Mexico, the Straits of Florida, and any part thereof, and any other bodies of water under the jurisdiction of the State of Florida, between the mean high-water line and as far seaward as may be necessary to effectively carry out the purposes of this act.

(3) “Closed season” shall be that portion of the year wherein the laws or rules of Florida forbid the taking of particular species of game or varieties of fish.

(4) “Coastal construction” includes any work or activity which is likely to have a material physical effect on existing coastal conditions or natural shore processes.

(5) “Commercial harvester” means any person, firm, or corporation that takes, harvests, or attempts to take or harvest saltwater products for sale or with intent to sell; that is operating under or is required to operate under a license or permit or authorization issued pursuant to this chapter; that is using gear that is prohibited for use in the harvest of recreational amounts of any saltwater product being taken or harvested; or that is harvesting any saltwater product in an amount that is at least two times the recreational bag limit for the saltwater product being taken or harvested.

(6) “Commission” shall mean the Fish and Wildlife Conservation Commission.

(7) “Common carrier” shall include any person, firm, or corporation, who undertakes for hire, as a regular business, to transport persons or commodities from place to place offering his or her services to all such as may choose to employ the common carrier and pay his or her charges.

(8) “Coon oysters” are oysters found growing in bunches along the shore between high-water mark and low-water mark.

(9) “Department” shall mean the Department of Environmental Protection.

(10) “Erosion control,” “beach preservation,” and “hurricane protection” shall include any activity, work, program, project, or other thing deemed necessary by the Department of Environmental Protection to effectively preserve, protect, restore, rehabilitate, stabilize, and improve the beaches and shores of this state, as defined above.

(11) “Exhibit” means to present or display upon request.

(12) “Finfish” means any member of the classes Agnatha, Chondrichthyes, or Osteichthyes.

(13) “Fish and game” means all fresh and saltwater fish, shellfish, crustacea, sponges, wild birds, and wild animals.

(14) “Fish management area” means a pond, lake, or other water within a county, or within several counties, designated to improve fishing for public use, and established and specifically circumscribed for authorized management by the commission and the board of county commissioners of the county in which such waters lie, under agreement between the commission and an owner with approval by the board of county commissioners or under agreement with the board of county commissioners for use of public waters in the county in which such waters lie.

(15) “Fish pond” means a body of water that does not occur naturally and that has been constructed and is maintained primarily for the purpose of fishing.

(16) “Food fish” shall include mullet, trout, redfish, sheepshead, pompano, mackerel, bluefish, red snapper, grouper, black drum, jack crevalle, and all other fish generally used for human consumption.

(17) “Fresh water,” except where otherwise provided by law, means all lakes, rivers, canals, and other waterways of Florida, to such point or points where the fresh and salt waters commingle to such an extent as to become unpalatable and unfit for human consumption because of the saline content, or to such point or points as may be fixed by order of the commission by and with the consent of the board of county commissioners of the county or counties to be affected by such order. The Steinhatchee River shall be considered fresh water from its source to mouth.

(18) “Freshwater fish” means all classes of pisces that are native to fresh water.

(19) “Fur-bearing animals” means muskrat, mink, raccoon, otter, civet cat, skunk, red and gray fox, and opossum.

(20) “Game” means deer, bear, squirrel, rabbits, and, where designated by commission rules, wild hogs, ducks, geese, rails, coots, gallinules, snipe, woodcock, wild turkeys, grouse, pheasants, quail, and doves.

(21) “Guide” shall include any person engaged in the business of guiding hunters or hunting parties, fishers or fishing parties, for compensation.

(22) “Marine fish” means any saltwater species of finfish of the classes Agnatha, Chondrichthyes, and Osteichthyes, and marine invertebrates in the classes Gastropoda, Bivalvia, and Crustacea, or the phylum Echinodermata, but does not include nonliving shells or echinoderms.

(23) “Molest,” in connection with any fishing trap or its buoy or buoy line, means to touch, bother, disturb, or interfere or tamper with, in any manner.

(24) A “natural oyster or clam reef” or “bed” or “bar” shall be considered and defined as an area containing not less than 100 square yards of the bottom where oysters or clams are found in a stratum.

(25) “Nongame” means all species and populations of native wild vertebrates and invertebrates in the state that are not defined as game.

(26) “Nonresident alien” shall mean those individuals from other nations who can provide documentation from the Bureau of Citizenship and Immigration Services evidencing permanent residency status in the United States. For the purposes of this chapter, a “nonresident alien” shall be considered a “nonresident.”

(27) “Open season” shall be that portion of the year wherein the laws of Florida for the preservation of fish and game permit the taking of particular species of game or varieties of fish.

(28) “Private hunting preserve” includes any area set aside by a private individual or concern on which artificially propagated game or birds are taken.

(29) “Reef bunch oysters” are oysters found growing on the bars or reefs in the open bay and exposed to the air between high and low tide.

(30) “Resident” or “resident of Florida” means:

(a) For purposes of part VII, a citizen of the United States who has continuously resided in this state for 1 year before applying for a hunting, fishing, or other license. However, for purposes of ss. 379.363, 379.364, 379.3711, 379.3712, 379.372, 379.373, 379.374, 379.3751, 379.3752, 379.3761, and 379.3762, the term means a citizen of the United States who has continuously resided in this state for 6 months before applying for a hunting, fishing, or other license.

(b) For purposes of part VI:

1. A member of the United States Armed Forces who is stationed in the state and his or her family members residing with such member; or

2. A person who has declared Florida as his or her only state of residence as evidenced by a valid Florida driver license or identification card that has both a Florida address and a Florida residency verified by the Department of Highway Safety and Motor Vehicles, or, in the absence thereof, one of the following:

a. A current Florida voter information card;

b. A sworn statement manifesting and evidencing domicile in Florida in accordance with s. 222.17;

c. Proof of a current Florida homestead exemption; or

d. For a child younger than 18 years of age, a student identification card from a Florida school or, if accompanied by his or her parent at the time of purchase, the parent’s proof of residency.

(31) “Resident alien” means a person who has continuously resided in this state for at least 1 year and can provide documentation from the Bureau of Citizenship and Immigration Services evidencing permanent residency status in the United States. For the purposes of this chapter, a “resident alien” is considered a “resident.”

(32) “Restricted species” means any species of saltwater products which the state by law, or the Fish and Wildlife Conservation Commission by rule, has found it necessary to so designate. The term includes a species of saltwater products designated by the commission as restricted within a geographical area or during a particular time period of each year. Designation as a restricted species does not confer the authority to sell a species pursuant to s. 379.361 if the law or rule prohibits the sale of the species.

(33) “Salt water,” except where otherwise provided by law, shall be all of the territorial waters of Florida excluding all lakes, rivers, canals, and other waterways of Florida from such point or points where the fresh and salt waters commingle to such an extent as to become unpalatable because of the saline content, or from such point or points as may be fixed for conservation purposes by the Department of Environmental Protection and the Fish and Wildlife Conservation Commission, with the consent and advice of the board of county commissioners of the county or counties to be affected.

(34) “Saltwater fish” means:

(a) Any saltwater species of finfish of the classes Agnatha, Chondrichthyes, or Osteichthyes and marine invertebrates of the classes Gastropoda, Bivalvia, or Crustacea, or of the phylum Echinodermata, but does not include nonliving shells or echinoderms; and

(b) All classes of pisces, shellfish, sponges, and crustacea native to salt water.

(35) “Saltwater license privileges,” except where otherwise provided by law, means any license, endorsement, certificate, or permit issued pursuant to this chapter.

(36) “Saltwater products” means any species of saltwater fish, marine plant, or echinoderm, except shells, and salted, cured, canned, or smoked seafood.

(37) “Shellfish” shall include oysters, clams, and whelks.

(38) “Take” means taking, attempting to take, pursuing, hunting, molesting, capturing, or killing any wildlife or freshwater or saltwater fish, or their nests or eggs, by any means, whether or not such actions result in obtaining possession of such wildlife or freshwater or saltwater fish or their nests or eggs.

(39) “Transport” shall include shipping, transporting, carrying, importing, exporting, receiving or delivering for shipment, transportation or carriage or export.

History.—s. 2, ch. 28145, 1953; s. 1, ch. 63-40; s. 1, ch. 65-140; ss. 25, 35, ch. 69-106; s. 127, ch. 71-377; s. 1, ch. 78-56; s. 76, ch. 79-164; s. 1, ch. 85-234; s. 1, ch. 87-116; s. 4, ch. 88-412; s. 1, ch. 89-270; s. 4, ch. 90-310; s. 4, ch. 93-223; s. 192, ch. 94-356; s. 979, ch. 95-148; s. 1, ch. 96-300; s. 2, ch. 98-203; s. 1, ch. 98-227; s. 94, ch. 99-245; s. 7, ch. 2003-143; s. 34, ch. 2004-5; s. 1, ch. 2006-304; s. 3, ch. 2008-247; s. 8, ch. 2010-185; s. 3, ch. 2013-194; s. 12, ch. 2014-136.

Note.—Former s. 370.01.



379.102 - Fish and Wildlife Conservation Commission.

379.102 Fish and Wildlife Conservation Commission.—

(1) The Fish and Wildlife Conservation Commission shall consist of seven members who shall be appointed by the Governor, subject to confirmation by the Senate, for staggered terms of 5 years.

(2) Members so appointed shall annually select one of their members as chair. Such chair may be removed at any time for sufficient cause, by the affirmative vote of the majority of the members of the commission. In case the said office of chair becomes vacant by removal or otherwise, the same may be filled for the unexpired term at any time by the commission from its members.

(3) Commission members shall receive no compensation for their services as such, but shall be reimbursed for travel expenses as provided in s. 112.061.

History.—s. 2, ch. 13644, 1929; s. 1, ch. 17016, 1935; CGL 1936 Supp. 1977(2); s. 1, ch. 26766, 1951; s. 19, ch. 63-400; s. 105, ch. 71-355; s. 1, ch. 78-125; s. 567, ch. 95-148; s. 113, ch. 99-245; s. 4, ch. 2008-247.

Note.—Former s. 372.01.



379.1025 - Powers, duties, and authority of commission; rules, regulations, and orders.

379.1025 Powers, duties, and authority of commission; rules, regulations, and orders.—The Fish and Wildlife Conservation Commission may exercise the powers, duties, and authority granted by s. 9, Art. IV of the Constitution of Florida, and as otherwise authorized by the Legislature by the adoption of rules, regulations, and orders in accordance with chapter 120.

History.—ss. 4, 5, ch. 21945, 1943; s. 7, ch. 69-216; ss. 10, 35, ch. 69-106; s. 103, ch. 73-333; s. 16, ch. 78-95; s. 17, ch. 2000-197; s. 5, ch. 2008-247.

Note.—Former s. 372.82; s. 372.021.



379.10255 - Headquarters of commission.

379.10255 Headquarters of commission.—The Fish and Wildlife Conservation Commission is located at the state capital, and, when suitable adequate office space cannot be provided in the State Capitol Building, or other buildings owned by the state, the commission may rent or lease suitable office space in Tallahassee. Said commission may also rent or lease suitable and adequate space in other cities and towns of the state for branch or division offices and headquarters and storerooms for equipment and supplies, as the business of the commission may require or necessitate, payment for said rented or leased premises to be made from the State Game Trust Fund.

History.—s. 2, ch. 13644, 1929; s. 1, ch. 17016, 1935; CGL 1936 Supp. 1977(2); s. 2, ch. 61-119; s. 119, ch. 99-245; s. 6, ch. 2008-247.

Note.—Former s. 372.03.



379.103 - Duties of executive director.

379.103 Duties of executive director.—The executive director of the Fish and Wildlife Conservation Commission shall:

(1) Keep full and correct minutes of the proceedings of said commission at its meetings, which minutes shall be open for public inspection.

(2) Purchase such supplies and employ such help and assistants as may be reasonably necessary in the performance of the executive director’s duties.

(3) Have full authority to represent the commission in its dealings with other state departments, county commissioners, and the federal government.

(4) Appoint, fix salaries of, and at pleasure remove, subject to the approval of the commission, assistants and other employees who shall have such powers and duties as may be assigned to them by the commission or executive director.

(5) Have such other powers and duties as may be prescribed by the commission in pursuance of its duties under s. 9, Art. IV of the State Constitution.

History.—ss. 2, 3, ch. 13644, 1929; s. 1, ch. 17016, 1935; CGL 1936 Supp. 1977(2), 1977(3); s. 3, ch. 26766, 1951; s. 7, ch. 69-216; s. 569, ch. 95-148; s. 18, ch. 2000-197; s. 38, ch. 2002-46; s. 7, ch. 2008-247.

Note.—Former s. 372.05.



379.104 - Right to hunt and fish.

379.104 Right to hunt and fish.—The Legislature recognizes that hunting, fishing, and the taking of game are a valued part of the cultural heritage of Florida and should be forever preserved for Floridians. The Legislature further recognizes that these activities play an important part in the state’s economy and in the conservation, preservation, and management of the state’s natural areas and resources. Therefore, the Legislature intends that the citizens of Florida have a right to hunt, fish, and take game, subject to the regulations and restrictions prescribed by general law and by s. 9, Art. IV of the State Constitution.

History.—s. 8, ch. 2002-46; s. 8, ch. 2008-247.

Note.—Former s. 372.002.



379.105 - Harassment of hunters, trappers, or fishers.

379.105 Harassment of hunters, trappers, or fishers.—

(1) A person may not intentionally, within a publicly or privately owned wildlife management or fish management area or on any state-owned water body:

(a) Interfere with or attempt to prevent the lawful taking of fish, game, or nongame animals by another.

(b) Attempt to disturb fish, game, or nongame animals or attempt to affect their behavior with the intent to prevent their lawful taking by another.

(2) Any person who violates this section commits a Level Two violation under s. 379.401.

History.—s. 2, ch. 90-170; s. 27, ch. 2006-304; s. 9, ch. 2008-247.

Note.—Former s. 372.705.



379.106 - Administration of commission grant programs.

379.106 Administration of commission grant programs.—

(1) The Fish and Wildlife Conservation Commission is authorized to establish grant programs that are consistent with statutory authority and legislative appropriations. The commission is further authorized to receive funds from any legal source for purposes of matching state dollars or for passing through the agency as grants to other entities whether or not matching funds or in-kind matches are required.

(2) For any grant program established by the commission, the commission shall adopt rules, pursuant to the requirements of chapter 120, for each grant program which shall include, but are not limited to: the method or methods of payment; the supporting documents required before payment will be made; when matching funds or in-kind matches are allowed; what moneys, services, or other sources and amounts of matching funds or in-kind matches will be eligible for use for matching the grant by the commission; who is eligible to participate in the program; and other provisions that the commission finds necessary to achieve program objectives and an accounting for state funds in accordance with law and generally accepted accounting principles.

(3) The commission is authorized to preaudit or postaudit account books and other documentation of a grant recipient to assure that grant funds have been used in accordance with the terms of the grant and state rules and statutes. When such audit reveals that moneys have not been spent in accordance with grant requirements, the commission may withhold moneys or recover moneys previously paid. A grant recipient will be allowed a maximum of 60 days to submit any additional pertinent documentation to offset the amount identified as being due the commission.

History.—s. 2, ch. 83-225; s. 198, ch. 94-356; s. 237, ch. 99-245; s. 10, ch. 2008-247.

Note.—Former s. 370.023.



379.201 - Administrative Trust Fund.

379.201 Administrative Trust Fund.—

(1) The Administrative Trust Fund is created within the Fish and Wildlife Conservation Commission.

(2) The fund is established for use as a depository for funds to be used for management activities that are commissionwide in nature and funded by indirect cost earnings or assessments against trust funds. Moneys to be credited to the trust fund include indirect cost reimbursements from grantors, administrative assessments against trust funds, interest earnings, and other appropriate administrative fees.

History.—s. 1, ch. 2005-18; s. 2, ch. 2008-21; s. 11, ch. 2008-247; s. 13, ch. 2010-4.

Note.—Former s. 372.101.



379.203 - Dedicated License Trust Fund.

379.203 Dedicated License Trust Fund.—

(1) There is established within the Fish and Wildlife Conservation Commission the Dedicated License Trust Fund. The fund shall be credited with moneys collected pursuant to s. 379.354 for 5-year licenses and permits and replacement 5-year licenses.

(2)(a) One-fifth of the total proceeds from the sale of 5-year hunting and freshwater fishing licenses, permits, and replacement licenses, and all interest derived therefrom, shall be appropriated annually to the State Game Trust Fund.

(b) One-fifth of the total proceeds from the sale of 5-year saltwater fishing licenses, permits, and replacement licenses, and all interest derived therefrom, shall be appropriated annually to the Marine Resources Conservation Trust Fund.

(3) The fund shall be exempt from the provisions of s. 215.20.

History.—s. 2, ch. 91-78; s. 126, ch. 99-245; s. 10, ch. 2002-46; s. 13, ch. 2008-247.

Note.—Former s. 372.106.



379.204 - Federal Grants Trust Fund.

379.204 Federal Grants Trust Fund.—

(1) The Federal Grants Trust Fund is created within the Fish and Wildlife Conservation Commission.

(2) The fund is established for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues. Moneys to be credited to the trust fund shall consist of grants and funding from the Federal Government, interest earnings, and cash advances from other trust funds.

History.—s. 1, ch. 2005-19; s. 2, ch. 2008-22; s. 14, ch. 2008-247; s. 14, ch. 2010-4; s. 40, ch. 2011-47; s. 6, ch. 2016-11.

Note.—Former s. 372.102.



379.205 - Florida Panther Research and Management Trust Fund.

379.205 Florida Panther Research and Management Trust Fund.—

(1) There is established within the Fish and Wildlife Conservation Commission the Florida Panther Research and Management Trust Fund to be used exclusively for the purposes of this section.

(2) Money from the fund shall be spent only for the following purposes:

(a) To manage and protect existing Florida panther populations by increasing panther food sources where food is a limiting factor, determining conflicts between public use and panther survival, maintaining sufficient genetic variability in existing populations, and undertaking management and enforcement activities that protect panther habitat.

(b) To educate the public concerning the value of the panther and the necessity for panther management.

(c) To reestablish Florida panthers into areas of suitable habitat, where feasible, by assessing the necessity of a captive breeding program for purposes of reintroduction of the panthers into the suitable habitat; selecting potential sites for reintroduction and investigating associated human sociological aspects; and assessing the potential for panther habitat acquisition.

(d) To promote and market the Florida panther license plate authorized under s. 320.08058.

(3) The Fish and Wildlife Conservation Commission is authorized to receive donations for deposit into the Florida Panther Research and Management Trust Fund.

History.—ss. 2, 4, ch. 83-173; s. 26, ch. 97-153; s. 1, ch. 97-259; s. 3, ch. 98-333; s. 16, ch. 99-4; s. 149, ch. 99-245; s. 5, ch. 2005-158; s. 18, ch. 2007-223; s. 15, ch. 2008-247.

Note.—Former s. 372.672.



379.206 - Grants and Donations Trust Fund.

379.206 Grants and Donations Trust Fund.—

(1) The Grants and Donations Trust Fund is created within the Fish and Wildlife Conservation Commission.

(2) The fund is established for use as a depository for funds to be used for allowable grant and donor agreement activities funded by restricted contractual revenue. Moneys to be credited to the trust fund shall consist of grants and donations from private and public nonfederal sources, development-of-regional-impact wildlife mitigation contributions, interest earnings, and cash advances from other trust funds.

(3) If acquisition pursuant to this section will result in state ownership of land, title shall be vested in the Board of Trustees of the Internal Improvement Trust Fund as required in chapter 253. Land acquisition pursuant to this section shall be voluntary, negotiated acquisition and, if title is to be vested in the Board of Trustees of the Internal Improvement Trust Fund, is subject to the acquisition procedures of s. 253.025.

History.—s. 1, ch. 2005-20; s. 2, ch. 2008-23; s. 16, ch. 2008-247; s. 15, ch. 2010-4; s. 59, ch. 2015-229.

Note.—Former s. 372.103.



379.207 - Lifetime Fish and Wildlife Trust Fund.

379.207 Lifetime Fish and Wildlife Trust Fund.—

(1) There is established within the Fish and Wildlife Conservation Commission the Lifetime Fish and Wildlife Trust Fund to be used for the purpose of supporting fish and wildlife conservation programs of the state in accordance with this section.

(2) The principal of the fund shall be derived from the following:

(a) Proceeds of any gifts, grants, and contributions to the state which are specifically designated for inclusion in the fund.

(b) Proceeds from the sale of lifetime licenses issued in accordance with s. 379.354.

(3) The fund is declared to constitute a special trust derived from a contractual relationship between the state and the members of the public whose investments contribute to the fund. In recognition of such special trust, the following limitations and restrictions are placed on expenditures from the funds:

(a) No expenditure or disbursement shall be made from the principal of the fund.

(b) The interest income received and accruing from the investments of proceeds from the sale of lifetime freshwater fishing licenses and lifetime hunting licenses shall be spent in furtherance of the commission’s management, protection, and conservation of wild animal life and freshwater aquatic life as set forth in s. 9, Art. IV of the State Constitution and this chapter and as otherwise authorized by the Legislature.

(c) The interest income received and accruing from the investments of proceeds from the sale of lifetime saltwater fishing licenses shall be expended for marine law enforcement, marine research, and marine fishery enhancement.

(d) Any limitations or restrictions specified by the donors on the uses of the interest income derived from gifts, grants, and voluntary contributions shall be respected but shall not be binding.

(e) The fund shall be exempt from the provisions of s. 215.20.

(4) In the event of a future dissolution or reorganization of the Fish and Wildlife Conservation Commission, any state agency which succeeds the commission or assumes its constitutional or statutory responsibilities shall, through its agency head acting ex officio, assume the trusteeship of the fund and shall be bound by all the limitations and restrictions placed by this section on expenditures from the fund. No repeal or modification of this chapter or s. 9, Art. IV of the State Constitution shall alter the fundamental purposes to which the fund may be applied. No dissolution or reorganization of the Fish and Wildlife Conservation Commission shall invalidate any lifetime license issued in accordance with this section.

History.—s. 1, ch. 91-78; s. 125, ch. 99-245; s. 9, ch. 2002-46; s. 17, ch. 2008-247; s. 1, ch. 2013-22.

Note.—Former s. 372.105.



379.208 - Marine Resources Conservation Trust Fund; purposes.

379.208 Marine Resources Conservation Trust Fund; purposes.—

(1) The Marine Resources Conservation Trust Fund within the Fish and Wildlife Conservation Commission shall serve as a broad-based depository for funds from various marine-related and boating-related activities and shall be administered by the commission for the purposes of:

(a) Funding for marine research.

(b) Funding for fishery enhancement, including, but not limited to, fishery statistics development, artificial reefs, and fish hatcheries.

(c) Funding for marine law enforcement.

(d) Funding for administration of licensing programs for recreational fishing, saltwater products sales, and related information and education activities.

(e) Funding for the operations of the Fish and Wildlife Conservation Commission.

(f) Funding for titling and registration of vessels.

(g) Funding for marine turtle protection, research, and recovery activities from revenues that are specifically credited to the trust fund for these purposes.

(h) Funding activities for rehabilitation of oyster harvesting areas from which special oyster surcharge fees are collected, including relaying and transplanting live oysters.

(i) Funding for boating research, boating-related programs and activities, and for law enforcement on state waters.

(j) Funding for the stone crab trap reduction program under s. 379.365, the blue crab effort management program under s. 379.366, the spiny lobster trap certificate program under s. 379.3671, and the trap retrieval program under s. 379.2424.

(2) The Marine Resources Conservation Trust Fund shall receive the proceeds from:

(a) All license fees collected pursuant to ss. 379.361 and 379.362.

(b) All funds collected from the registration of vessels and other fees pursuant to s. 328.72.

(c) All fees collected under ss. 379.2424, 379.357, 379.365, 379.366, and 379.3671.

(d) All fines and penalties under ss. 379.365, 379.366, 379.3671, and 379.407.

(e) Other revenues as provided by law.

(3) Funds provided to the Marine Resources Conservation Trust Fund from vessel registration fees pursuant to s. 328.76 may be used for the following purposes:

(a) To reimburse the cost of activities authorized pursuant to the Fish and Wildlife Service of the United States Department of the Interior. The facilities must be involved in the actual rescue and full-time acute care veterinarian-based rehabilitation of manatees. The cost of activities includes, but is not limited to, costs associated with expansion, capital outlay, repair, maintenance, and operation related to the rescue, treatment, stabilization, maintenance, release, and monitoring of manatees. Moneys distributed through the contractual agreement to each facility for manatee rehabilitation must be proportionate to the number of manatees under acute care rehabilitation; the number of maintenance days medically necessary in the facility; and the number released during the previous fiscal year. The commission may set a cap on the total amount reimbursed per manatee per year.

(b) For training on the care, treatment, and rehabilitation of marine mammals at the Whitney Laboratory and the College of Veterinary Medicine at the University of Florida.

(c) For program administration costs of the agency.

(4) Funds transferred to the Marine Resources Conservation Trust Fund from the Fuel Tax Collection Trust Fund pursuant to s. 206.606 shall be used for the following purposes:

(a) To provide additional water-related law enforcement positions within the Fish and Wildlife Conservation Commission primarily for the purpose of enforcing laws designed to protect manatee populations. Law enforcement positions funded under this provision shall be assigned to counties having the highest incidence of manatee deaths and injuries.

(b) For the placement of uniform waterway markers on state waters.

(c) To provide funding for construction and maintenance of publicly owned boat ramps, piers, and docks, directly and through grants to counties and municipalities.

(d) To implement and administer programs related to boating safety and education, manatee technical avoidance technology, and economic development initiatives to promote boating in the state, including competitive grants programs as provided in s. 327.47.

(e) For other activities of the Boating and Waterways Section such as coordinating the submission of state comments on boating-related events.

Funds not used in one fiscal year must be carried over for use in subsequent years.

History.—s. 24, ch. 96-321; s. 59, ch. 99-245; s. 34, ch. 99-289; s. 35, ch. 2000-197; s. 2, ch. 2001-62; s. 51, ch. 2002-1; s. 4, ch. 2002-46; s. 4, ch. 2003-156; s. 3, ch. 2004-264; s. 5, ch. 2007-223; s. 10, ch. 2008-114; s. 18, ch. 2008-247; s. 2, ch. 2012-95; s. 13, ch. 2014-136.

Note.—Former s. 370.0603.



379.209 - Nongame Wildlife Trust Fund.

379.209 Nongame Wildlife Trust Fund.—

(1) The Legislature recognizes the value of maintaining ecologically healthy and stable populations of a wide diversity of fish and wildlife species and recognizes the need for monitoring, research, management, and public awareness of all wildlife species in order to guarantee that self-sustaining populations be conserved. The Legislature further recognizes that research and management for game species traditionally have been supported by licenses and fees collected by the Fish and Wildlife Conservation Commission for consumptive uses of wildlife and that no such support mechanism is available for species not commonly pursued for sport or profit. It is the intent of the Legislature that the funds provided herein be spent to identify and meet the needs of nongame wildlife as a first priority with the ultimate goal of establishing an integrated approach to the management and conservation of all native fish, wildlife, and plants.

(2)(a) There is established within the Fish and Wildlife Conservation Commission the Nongame Wildlife Trust Fund. The fund shall be credited with moneys collected pursuant to ss. 319.32(3) and 320.02(8). Additional funds may be provided from legislative appropriations and by donations from interested individuals and organizations. The commission shall designate an identifiable unit to administer the trust fund.

(b) Proceeds from the trust fund shall be used for the following purposes:

1. Documentation of population trends of nongame wildlife and assessment of wildlife habitat, in coordination with the database of Florida natural areas inventory.

2. Establishment of effective conservation, management, and regulatory programs for nongame wildlife of the state.

3. Public education programs.

(3) The commission may enter into cooperative agreements or memoranda of understanding with related agencies to coordinate nongame programs.

History.—s. 1, ch. 83-173; s. 1, ch. 84-194; s. 184, ch. 99-245; s. 21, ch. 2000-197; s. 19, ch. 2008-247; s. 52, ch. 2009-86; s. 30, ch. 2012-119; s. 8, ch. 2014-18.

Note.—Former s. 372.991.



379.211 - State Game Trust Fund.

379.211 State Game Trust Fund.—The funds resulting from the operation of the commission and from the administration of the laws and regulations pertaining to birds, game, fur-bearing animals, freshwater fish, reptiles, and amphibians, together with any other funds specifically provided for such purposes shall constitute the State Game Trust Fund and shall be used by the commission as it shall deem fit in carrying out the provisions hereof and for no other purposes, except that annual use fees deposited into the trust fund from the sale of the Largemouth Bass license plate may be expended for the purposes provided under s. 320.08058(17). The commission may not obligate itself beyond the current resources of the State Game Trust Fund unless specifically so authorized by the Legislature.

History.—s. 13, ch. 13644, 1929; s. 1, ch. 17016, 1935; CGL 1936 Supp. 1977(3); s. 7, ch. 22858, 1945; s. 14, ch. 2007-223; s. 78, ch. 2008-4; s. 20, ch. 2008-247.

Note.—Former s. 372.09.



379.212 - Land Acquisition Trust Fund.

379.212 Land Acquisition Trust Fund.—

(1)(a) There is established within the Fish and Wildlife Conservation Commission the Land Acquisition Trust Fund to implement s. 28, Art. X of the State Constitution.

(b) The Fish and Wildlife Conservation Commission or its designee shall manage such lands for the primary purpose of maintaining and enhancing their habitat value for fish and wildlife. Other uses may be allowed that are not contrary to this purpose.

(c) Where acquisition pursuant to this section will result in state ownership of land, title shall be vested in the Board of Trustees of the Internal Improvement Trust Fund as required in chapter 253. Land acquisition pursuant to this section shall be voluntary, negotiated acquisition and, where title is to be vested in the Board of Trustees of the Internal Improvement Trust Fund, is subject to the acquisition procedures of s. 253.025.

(d) Acquisition costs shall include purchase prices and costs and fees associated with title work, surveys, and appraisals required to complete an acquisition.

(2) The fund may be credited with funds transferred from the Land Acquisition Trust Fund within the Department of Environmental Protection as provided in s. 375.041.

(3) The Fish and Wildlife Conservation Commission shall maintain the integrity of such moneys transferred from the Department of Environmental Protection. Any transferred moneys available from reversions and reductions in budget authority shall be transferred back to the Land Acquisition Trust Fund in the Department of Environmental Protection within 15 days after such reversion or reduction and must be available for future appropriation pursuant to s. 28, Art. X of the State Constitution.

History.—s. 20, ch. 90-136; s. 10, ch. 90-217; s. 2, ch. 90-227; s. 20, ch. 94-240; s. 17, ch. 94-265; s. 124, ch. 99-245; s. 21, ch. 2008-247; s. 2, ch. 2013-22; s. 60, ch. 2015-229.

Note.—Former s. 372.074.



379.213 - Save the Manatee Trust Fund.

379.213 Save the Manatee Trust Fund.—

(1) The Save the Manatee Trust Fund shall be administered by the Fish and Wildlife Conservation Commission.

(2) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of ss. 320.08058, 328.66, 328.72, 328.74, 328.76, and 379.2431. The Fish and Wildlife Conservation Commission may receive donations for deposit into the Save the Manatee Trust Fund.

(3) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 3, ch. 2013-22.



379.214 - Invasive Plant Control Trust Fund.

379.214 Invasive Plant Control Trust Fund.—

(1) The Invasive Plant Control Trust Fund shall be administered by the Fish and Wildlife Conservation Commission.

(2) Funds to be credited to and uses of the trust fund shall be administered in accordance with the provisions of ss. 206.606, 328.76, 369.20, 369.22, 369.252, and 379.502.

(3) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 4, ch. 2013-22; s. 62, ch. 2015-229.



379.2201 - Deposit of license fees; allocation of federal funds.

379.2201 Deposit of license fees; allocation of federal funds.—

(1) Except as provided in ss. 379.203 and 379.207, all saltwater license and permit fees collected pursuant to s. 379.354 shall be deposited into the Marine Resources Conservation Trust Fund, to be used as follows:

(a) Not more than 7.5 percent of the total fees collected shall be used for administration of the licensing program and for information and education.

(b) Not less than 30 percent of the total fees collected shall be used for law enforcement.

(c) Not less than 32.5 percent of the total fees collected shall be used for marine research and management.

(d) Not less than 30 percent of the total fees collected, for fishery enhancement, including, but not limited to, fishery statistics development, artificial reefs, and fish hatcheries.

(2) The proceeds from recreational saltwater fishing license fees paid by fishers shall only be appropriated to the commission.

(3) Funds available from the Wallop-Breaux Aquatic Resources Trust Fund shall be distributed by the commission between freshwater fisheries management and research and marine fisheries management and research in proportion to the numbers of resident fresh and saltwater anglers as determined by the most current data on license sales. Unless otherwise provided by federal law, the commission, at a minimum, shall provide the following:

(a) Not less than 5 percent or more than 10 percent of the funds allocated to the commission shall be expended for an aquatic resources education program; and

(b) Not less than 10 percent of the funds allocated to the commission shall be expended for acquisition, development, renovation, or improvement of boating facilities.

History.—s. 7, ch. 89-270; s. 6, ch. 90-243; s. 13, ch. 91-78; s. 212, ch. 94-356; s. 985, ch. 95-148; s. 5, ch. 96-300; s. 25, ch. 96-321; s. 4, ch. 98-203; s. 42, ch. 99-245; s. 17, ch. 2002-46; s. 10, ch. 2004-264; s. 1, ch. 2007-337; s. 22, ch. 2008-247.

Note.—Former s. 370.0608; s. 372.5701.



379.2202 - Expenditure of funds.

379.2202 Expenditure of funds.—Any moneys available pursuant to s. 379.2201(1)(c) may be expended by the commission within Florida through grants and contracts for research with research institutions including but not limited to: Florida Sea Grant; Florida Marine Resources Council; Harbour Branch Oceanographic Institute; Fish and Wildlife Research Institute of the Fish and Wildlife Conservation Commission; Mote Marine Laboratory; Marine Resources Development Foundation; Florida Institute of Oceanography; Rosentiel School of Marine and Atmospheric Science; and Smithsonian Marine Station at Ft. Pierce.

History.—s. 10, ch. 89-270; s. 213, ch. 94-356; s. 26, ch. 96-321; s. 240, ch. 99-245; s. 18, ch. 2002-46; s. 11, ch. 2004-264; s. 23, ch. 2008-247; s. 2, ch. 2013-235.

Note.—Former s. 370.0609; s. 372.5702.



379.2203 - Disposition of fines, penalties, and forfeitures.

379.2203 Disposition of fines, penalties, and forfeitures.—

(1) All moneys collected from fines, penalties, proceeds from unclaimed bonds, or forfeitures of bail of persons convicted under this chapter shall be deposited in the fine and forfeiture fund established pursuant to s. 142.01 where such convictions are had, except for the disposition of moneys as provided in subsection (2).

(2) All moneys collected from fines, penalties, or forfeitures of bail of persons convicted of violations of rules, regulations, or orders of the Fish and Wildlife Conservation Commission concerning endangered or threatened species or of violation of s. 379.3014, s. 379.409, or s. 379.4115 shall be remitted by the clerk of the court to the Department of Revenue to be deposited in the Nongame Wildlife Trust Fund.

History.—s. 12, ch. 13644, 1929; CGL 1936 Supp. 1977(12); s. 2, ch. 61-119; s. 1, ch. 70-370; s. 3, ch. 79-217; s. 2, ch. 81-191; s. 19, ch. 94-265; s. 156, ch. 99-245; s. 4, ch. 2000-153; s. 15, ch. 2001-122; s. 66, ch. 2004-265; s. 54, ch. 2005-236; s. 24, ch. 2008-247.

Note.—Former s. 372.72.



379.2213 - Management area permit revenues.

379.2213 Management area permit revenues.—The commission shall expend the revenue generated from the sale of the management area permit as provided for in s. 379.354(8)(g) or that pro rata portion of any license that includes management area privileges as provided for in s. 379.354(4)(h), (i), and (j) for the lease, management, and protection of lands for public hunting, fishing, and other outdoor recreation.

History.—ss. 1, 2, ch. 25463, 1949; s. 1, ch. 59-390; s. 1, ch. 72-337; s. 103, ch. 73-333; s. 2, ch. 76-67; s. 1, ch. 79-372; s. 2, ch. 80-180; s. 2, ch. 82-188; s. 8, ch. 85-235; s. 10, ch. 85-324; s. 2, ch. 86-158; s. 8, ch. 91-78; s. 7, ch. 96-265; s. 162, ch. 99-13; s. 24, ch. 2002-46; s. 4, ch. 2005-45; s. 19, ch. 2006-304; s. 23, ch. 2007-223; s. 27, ch. 2008-247; s. 54, ch. 2009-86.

Note.—Former s. 372.573.



379.2222 - Acquisition of state game lands.

379.2222 Acquisition of state game lands.—The Fish and Wildlife Conservation Commission, with the approval of the Governor, may acquire, in the name of the state, lands and waters suitable for the protection and propagation of game, fish, nongame birds, or fur-bearing animals, or for hunting purposes, game farms, by purchase, lease, gift or otherwise to be known as state game lands. The said commission may erect such buildings and fences as may be deemed necessary to properly maintain and protect such lands, or for propagation of game, nongame birds, freshwater fish, or fur-bearing animals. The title of land acquired by purchase, lease, gift or otherwise, shall be approved by the Department of Legal Affairs. The deed to such lands shall be deposited as are deeds to other state lands. No property acquired under this section shall be exempt from state, county, or district taxation.

History.—ss. 6, 67, ch. 13644, 1929; CGL 1936 Supp. 1977(6), 1977 (67); s. 7, ch. 22858, 1945; s. 25, ch. 29615, 1955; ss. 11, 35, ch. 69-106; s. 127, ch. 99-245; s. 28, ch. 2008-247.

Note.—Former s. 372.12.



379.2223 - Control and management of state game lands.

379.2223 Control and management of state game lands.—

(1) The Fish and Wildlife Conservation Commission is authorized to make, adopt, promulgate, amend, repeal, and enforce all reasonable rules and regulations necessary for the protection, control, operation, management, or development of lands or waters owned by, leased by, or otherwise assigned to, the commission for fish or wildlife management purposes, including, but not limited to, the right of ingress and egress. Before any such rule or regulation is adopted, other than one relating to wild animal life, marine life, or freshwater aquatic life, the commission shall obtain the consent and agreement, in writing, of the owner, in the case of privately owned lands or waters, or the owner or primary custodian, in the case of public lands or waters.

(2) A person who violates a rule or regulation adopted pursuant to this section is subject to penalties as provided in s. 379.401.

History.—s. 1, ch. 70-40; s. 306, ch. 71-136; s. 1, ch. 90-39; s. 128, ch. 99-245; s. 20, ch. 2000-197; s. 29, ch. 2008-247; s. 1, ch. 2016-107.

Note.—Former s. 372.121.



379.2224 - Preserves, refuges, etc., not tax-exempt.

379.2224 Preserves, refuges, etc., not tax-exempt.—No property acquired by purchase, lease, gift, contract to purchase or lease, or otherwise, under the provisions of this chapter, as state game lands, or any private lands used as game refuges, shooting grounds, privileges, hatcheries or breeding grounds for fish, game, birds or fur-bearing animals, except state-owned lands being used for the protection of game, fish or fur-bearing animals under the provisions of this chapter, shall be exempt from state, county or district taxation. Any contract, lease, gift or purchase of land for such purposes which attempts to exempt or partially exempt such property from taxation shall be null and void and of no effect.

History.—s. 67, ch. 13644, 1929; CGL 1936 Supp. 1977(67); s. 30, ch. 2008-247.

Note.—Former s. 372.19.



379.2225 - Everglades recreational sites; definitions.

379.2225 Everglades recreational sites; definitions.—

(1) PURPOSE.—It is the intent of the Legislature to provide for the development and management of recreational sites in the water conservation areas of the Florida Everglades when such development:

(a) Can be accomplished without endangering the water quality and quantity of supply and where environmental impact will be minimal.

(b) Is located on the exterior fringes of the Everglades to discourage extensive uncontrolled use of the interior regions.

(c) Is located where convenient access is possible for the millions of Floridians living in urban areas.

(d) Offers recreational potential for nature trails, bird study, picnic areas, boating, fishing, hunting, and target shooting.

(e) Is located where proper management and law enforcement can be provided.

(2) DEFINITIONS.—As used in this section:

(a) “Commission” means the Fish and Wildlife Conservation Commission.

(b) “Indian reservations” means lands as designated by chapter 285.

(c) “Development of recreational sites” means any improvements to existing facilities or sites and also such new selection and improvements as are needed for the various recreational activities as herein provided.

(3) RECREATIONAL SITES.—The Fish and Wildlife Conservation Commission is directed to develop, manage, and enforce laws on certain recreational sites in the water conservation areas of the Everglades from funds to be appropriated by the Legislature.

(4) No recreational site will be developed on any Indian reservations as created by chapter 285 without first obtaining written approval for such development from the Indians of the particular reservation lands affected.

History.—ss. 1, 2, 3, 4, 5, ch. 73-249; s. 1, ch. 77-174; s. 4, ch. 78-323; s. 25, ch. 83-85; s. 27, ch. 83-218; s. 15, ch. 95-146; s. 22, ch. 99-5; s. 118, ch. 99-245; s. 31, ch. 2008-247.

Note.—Former s. 372.025.



379.223 - Citizen support organizations; use of state property; audit.

379.223 Citizen support organizations; use of state property; audit.—

(1) The Fish and Wildlife Conservation Commission may authorize the establishment of citizen support organizations to provide assistance, funding, and promotional support for the programs of the commission. For purposes of this section, the term “citizen support organization” means an organization which:

(a) Is a corporation not for profit incorporated pursuant to the provisions of chapter 617 and approved by the Department of State.

(b) Is organized and operated to conduct programs and activities; raise funds; request and receive grants, gifts, and bequests of money; acquire, receive, hold, invest, and administer in its own name securities, funds, or real or personal property; and make expenditures for the benefit of the commission or an individual program unit of the commission; except that such organization may not receive funds from the commission or the Fish and Wildlife Research Institute by grant or gift unless specifically authorized by the Legislature. If the citizen support organization by contract provides fiscal and administrative services to the commission for a grant or program that benefits the commission, the organization may be reimbursed or compensated for such services by the commission if the services are a direct benefit to the commission.

(c) The commission has determined acts in a manner that is consistent with the goals of the commission and the best interests of the state.

(d) Is approved in writing by the commission to operate for the benefit of the commission. Such approval must be stated in a letter of agreement from the executive director of the commission.

(2)(a) The Fish and Wildlife Conservation Commission may permit a citizen support organization to use commission property, facilities, and personnel free of charge. A citizen support organization may use commission property, facilities, and personnel if such use is consistent with the approved purpose of that citizen support organization and if such use does not unreasonably interfere with the general public’s use of commission property, facilities, and personnel for established purposes.

(b) The commission may prescribe conditions upon the use by a citizen support organization of commission property, facilities, or personnel.

(c) The commission may not permit the use of any property, facilities, or personnel of the state by a citizen support organization that does not provide equal membership and employment opportunities to all persons regardless of race, color, national origin, religion, sex, or age.

(3) Each citizen support organization shall provide for an annual financial audit in accordance with s. 215.981. The identity of a donor or prospective donor to a citizen support organization who desires to remain anonymous and all information identifying such donor or prospective donor are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such anonymity shall be maintained in the auditor’s report.

(4) This section is repealed October 1, 2019, unless reviewed and saved from repeal by the Legislature.

History.—s. 1, ch. 88-84; s. 111, ch. 90-360; s. 1, ch. 95-127; s. 172, ch. 96-406; s. 114, ch. 99-245; s. 107, ch. 2001-266; s. 7, ch. 2004-264; s. 32, ch. 2008-247; s. 17, ch. 2014-96; s. 4, ch. 2015-161.

Note.—Former s. 372.0215.



379.224 - Memorandum of agreement relating to Fish and Wildlife Research Institute.

379.224 Memorandum of agreement relating to Fish and Wildlife Research Institute.—A memorandum of agreement will be developed between the Department of Environmental Protection and the Fish and Wildlife Conservation Commission which will detail the responsibilities of the Fish and Wildlife Research Institute to the department, to include, at a minimum, the following services:

(1) Environmental monitoring and assessment.

(2) Restoration research and development of restoration technology.

(3) Technical support and response for oil spills, ship groundings, major marine species die-offs, hazardous spills, and natural disasters.

History.—s. 14, ch. 99-245; s. 4, ch. 2004-264; s. 33, ch. 2008-247.

Note.—Former s. 370.06091.



379.2251 - Agreements with Federal Government for the preservation of saltwater fisheries; authority of commission.

379.2251 Agreements with Federal Government for the preservation of saltwater fisheries; authority of commission.—The Fish and Wildlife Conservation Commission is authorized and empowered to enter into cooperative agreements with the Federal Government or agencies thereof for the purpose of preserving saltwater fisheries within and without state waters and for the purpose of protecting against overfishing, waste, depletion, or any abuse whatsoever. Such authority includes the authority to enter into cooperative agreements whereby officers of the Fish and Wildlife Conservation Commission are empowered to enforce federal statutes and rules pertaining to fisheries management. When differences between state and federal laws occur, state laws shall take precedence.

History.—s. 1, ch. 83-225; s. 223, ch. 94-356; s. 244, ch. 99-245; s. 34, ch. 2008-247.

Note.—Former s. 370.103.



379.2252 - Compacts and agreements; generally.

379.2252 Compacts and agreements; generally.—The Fish and Wildlife Conservation Commission may enter into agreements of reciprocity with the fish commissioners or other departments or other proper officials of other states, whereby the citizens of the state may be permitted to take or catch shrimp or prawn from the waters under the jurisdiction of such other states, upon similar agreements to allow such nonresidents or aliens to fish for or catch seafood products within the jurisdiction of the state regardless of residence.

History.—s. 2, ch. 28145, 1953; ss. 25, 35, ch. 69-106; s. 237, ch. 94-356; s. 252, ch. 99-245; s. 35, ch. 2008-247.

Note.—Former s. 370.18.



379.2253 - Atlantic States Marine Fisheries Compact; implementing legislation.

379.2253 Atlantic States Marine Fisheries Compact; implementing legislation.—

(1) FORM.—The Governor of this state is hereby authorized and directed to execute a compact on behalf of the State of Florida with any one or more of the States of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, and Georgia, and with such other states as may enter into the compact, legally joining therein in the form substantially as follows:

ATLANTIC STATES MARINE FISHERIES
COMPACT

The contracting states solemnly agree:

ARTICLE I

The purpose of this compact is to promote the better utilization of the fisheries, marine, shell, and anadromous, of the Atlantic seaboard by the development of a joint program for the promotion and protection of such fisheries, and by the prevention of the physical waste of the fisheries from any cause. It is not the purpose of this compact to authorize the states joining herein to limit the production of fish or fish products for the purpose of establishing or fixing the price thereof, or creating and perpetuating a monopoly.

ARTICLE II

This agreement shall become operative immediately as to those states executing it whenever any two or more of the States of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida have executed it in the form that is in accordance with the laws of the executing state and the Congress has given its consent. Any state contiguous with any of the aforementioned states and riparian upon waters frequented by anadromous fish, flowing into waters under the jurisdiction of any of the aforementioned states, may become a party hereto as hereinafter provided.

ARTICLE III

Each state joining herein shall appoint three representatives to a commission hereby constituted and designated as the Atlantic States Marine Fisheries Commission. One shall be the executive officer of the administrative agency of such state charged with the conservation of the fisheries resources to which this compact pertains or, if there be more than one officer or agency, the official of that state named by the governor thereof. The second shall be a member of the legislature of such state designated by such legislature or, in the absence of such designation, such legislator shall be designated by the governor thereof, provided that if it is constitutionally impossible to appoint a legislator as a commissioner from such state, the second member shall be appointed in such manner as is established by law. The third shall be a citizen who shall have a knowledge of and interest in the marine fisheries problem to be appointed by the governor. This commission shall be a body corporate with the powers and duties set forth herein.

ARTICLE IV

The duty of the said commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell and anadromous, of the Atlantic seaboard. The commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their respective jurisdictions to promote the preservation of those fisheries and their protection against overfishing, waste, depletion or any abuse whatsoever and to assure a continuing yield from the fisheries resources of the aforementioned states.

To that end the commission shall draft and, after consultation with the advisory committee hereinafter authorized, recommend to the governors and legislatures of the various signatory states legislation dealing with the conservation of the marine, shell and anadromous fisheries of the Atlantic seaboard. The commission shall, more than one month prior to any regular meeting of the legislature in any signatory state, present to the governor of the state its recommendations relating to enactments to be made by the legislature of that state in furthering the intents and purposes of this compact.

The commission shall consult with and advise the pertinent administrative agencies in the states party hereto with regard to problems connected with the fisheries and recommend the adoption of such regulations as it deems advisable.

The commission shall have power to recommend to the states party hereto the stocking of the waters of such states with fish and fish eggs or joint stocking by some or all of the states party hereto and when two or more of the states shall jointly stock waters the commission shall act as the coordinating agency for such stocking.

ARTICLE V

The commission shall elect from its number a chair and a vice chair and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry the provisions of this compact into effect and shall fix and determine their duties, qualifications and compensation. Said commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place but must meet at least once a year.

ARTICLE VI

No action shall be taken by the commission in regard to its general affairs except by the affirmative vote of a majority of the whole number of compacting states present at any meeting. No recommendation shall be made by the commission in regard to any species of fish except by the affirmative vote of a majority of the compacting states which have an interest in such species. The commission shall define what shall be an interest.

ARTICLE VII

The Fish and Wildlife Service of the Department of the Interior of the Government of the United States shall act as the primary research agency of the Atlantic States Marine Fisheries Commission cooperating with the research agencies in each state for that purpose. Representatives of the said Fish and Wildlife Service shall attend the meetings of the commission.

An advisory committee to be representative of the commercial fishers and the saltwater anglers and such other interests of each state as the commission deems advisable shall be established by the commission as soon as practicable for the purpose of advising the commission upon such recommendations as it may desire to make.

ARTICLE VIII

When any state other than those named specifically in Article II of this compact shall become a party thereto for the purpose of conserving its anadromous fish in accordance with the provisions of Article II the participation of such state in the action of the commission shall be limited to such species of anadromous fish.

ARTICLE IX

Nothing in this compact shall be construed to limit the powers of any signatory state or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any signatory state imposing additional conditions to conserve its fisheries.

ARTICLE X

Continued absence of representation or of any representative on the commission from any state party hereto shall be brought to the attention of the governor thereof.

ARTICLE XI

The states party hereto agree to make annual appropriations to the support of the commission in proportion to the primary market value of the products of their fisheries, exclusive of cod and haddock, as recorded in the most recent published reports of the Fish and Wildlife Service of the United States Department of the Interior, provided no state shall contribute less than $200 per annum and the annual contribution of each state above the minimum shall be figured to the nearest $100.

The compacting states agree to appropriate initially the annual amounts scheduled below, which amounts are calculated in the manner set forth herein, on the basis of the catch record of 1938. Subsequent budgets shall be recommended by a majority of the commission and the cost thereof allocated equitably among the states in accordance with their respective interests and submitted to the compacting states.

Schedule of Initial Annual
State Contributions

Maine..........$700

New Hampshire..........200

Massachusetts..........2,300

Rhode Island..........300

Connecticut..........400

New York..........1,300

New Jersey..........800

Delaware..........200

Maryland..........700

Virginia..........1,300

North Carolina..........600

South Carolina..........200

Georgia..........200

Florida..........1,500

ARTICLE XII

This compact shall continue in force and remain binding upon each compacting state until renounced by it. Renunciation of this compact must be preceded by sending 6 months’ notice in writing of intention to withdraw from the compact to the other states party hereto.

(2) COMMISSIONERS; APPOINTMENT AND REMOVAL.—In pursuance of Article III of said compact there shall be three members (hereinafter called commissioners) of the Atlantic States Marine Fisheries Commission (hereinafter called commission) from this state. The first commissioner from this state shall be the Executive Director of the Fish and Wildlife Conservation Commission, ex officio, and the term of any such ex officio commissioner shall terminate at the time he or she ceases to hold said office of Executive Director of the Fish and Wildlife Conservation Commission, and his or her successor as commissioner shall be his or her successor as executive director. The second commissioner from this state shall be a legislator appointed on a rotating basis by the President of the Senate or the Speaker of the House of Representatives, beginning with the appointment of a member of the Senate, and the term of any such commissioner shall terminate at the time he or she ceases to hold said legislative office. The Governor (subject to confirmation by the Senate), shall appoint a citizen as a third commissioner who shall have a knowledge of, and interest in, the marine fisheries problem. The term of said commissioner shall be 3 years and the commissioner shall hold office until a successor shall be appointed and qualified. Vacancies occurring in the office of such commissioner from any reason or cause shall be filled by appointment by the Governor (subject to confirmation by the Senate), for the unexpired term. The Executive Director of the Fish and Wildlife Conservation Commission as ex officio commissioner may delegate, from time to time, to any deputy or other subordinate in his or her department or office, the power to be present and participate, including voting, as his or her representative or substitute at any meeting of or hearing by or other proceeding of the commission. The terms of each of the initial three members shall begin at the date of the appointment of the appointive commissioner, provided the said compact shall then have gone into effect in accordance with Article II of the compact; otherwise, they shall begin upon the date upon which said compact shall become effective in accordance with said Article II. Any commissioner may be removed from office by the Governor upon charges and after a hearing.

(3) POWERS OF COMMISSION AND COMMISSIONERS.—There is hereby granted to the commission and the commissioners thereof all the powers provided for in the said compact and all the powers necessary or incidental to the carrying out of said compact in every particular. All officers of the State of Florida are hereby authorized and directed to do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of said compact in every particular; it being hereby declared to be the policy of the State of Florida to perform and carry out the said compact and to accomplish the purposes thereof. All officers, bureaus, departments and persons of and in the state government or administration of the State of Florida are hereby authorized and directed at convenient times and upon request of the said commission to furnish the said commission with information and data possessed by them or any of them and to aid said commission by loan of personnel or other means lying within their legal rights respectively.

(4) POWERS OF COMMISSION SUPPLEMENTAL.—Any powers herein granted to the commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in said commission by other laws of the State of Florida or by the laws of the States of Maine, New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida or by the Congress or the terms of said compact.

(5) ACCOUNTS TO BE KEPT BY COMMISSION; EXAMINATION.—

(a) The commission shall keep accurate accounts of all receipts and disbursements and shall report to the Governor and the Legislature of the State of Florida on or before the 10th day of December in each year, setting forth in detail the transactions conducted by it during the 12 months preceding December 1 of that year and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the State of Florida which may be necessary to carry out the intent and purposes of the compact between the signatory states.

(b) The Department of Financial Services is authorized and empowered from time to time to examine the accounts and books of the commission, including its receipts, disbursements and such other items referring to its financial standing as such department deems proper and to report the results of such examination to the governor of such state.

(6) APPROPRIATION FOR EXPENSES OF COMMISSION.—The sum of $600, annually, or so much thereof as may be necessary, is hereby appropriated out of any moneys in the State Treasury not otherwise appropriated, for the expenses of the commission created by the compact authorized by this law. The moneys hereby appropriated shall be paid out of the State Treasury on the audit and warrant of the Chief Financial Officer upon vouchers certified by the chair of the commission in the manner prescribed by law.

History.—s. 2, ch. 28145, 1953; ss. 12, 35, ch. 69-106; s. 130, ch. 71-377; s. 9, ch. 77-85; s. 238, ch. 94-356; s. 998, ch. 95-148; s. 253, ch. 99-245; s. 3, ch. 2001-272; s. 382, ch. 2003-261; s. 36, ch. 2008-247.

Note.—Former s. 370.19.



379.2254 - Gulf States Marine Fisheries Compact; implementing legislation.

379.2254 Gulf States Marine Fisheries Compact; implementing legislation.—

(1) FORM.—The Governor of this state is hereby authorized and directed to execute the compact on behalf of the State of Florida with any one or more of the States of Alabama, Mississippi, Louisiana and Texas, and with such other state as may enter into a compact, legal joining therein in the form substantially as follows:

GULF STATES MARINE FISHERIES
COMPACT

The contracting states solemnly agree:

ARTICLE I

Whereas the gulf coast states have the proprietary interest in and jurisdiction over fisheries in the waters within their respective boundaries, it is the purpose of this compact to promote the better utilization of the fisheries, marine, shell and anadromous, of the seaboard of the Gulf of Mexico, by the development of a joint program for the promotion and protection of such fisheries and the prevention of the physical waste of the fisheries from any cause.

ARTICLE II

This compact shall become operative immediately as to those states ratifying it whenever any two or more of the States of Florida, Alabama, Mississippi, Louisiana and Texas have ratified it and the Congress has given its consent subject to article I, s. 10 of the Constitution of the United States. Any state contiguous to any of the aforementioned states or riparian upon waters which flow into waters under the jurisdiction of any of the aforementioned states and which are frequented by anadromous fish or marine species may become a party hereto as hereinafter provided.

ARTICLE III

Each state joining herein shall appoint three representatives to a commission hereby constituted and designated as the Gulf States Marine Fisheries Commission. One shall be the head of the administrative agency of such state charged with the conservation of the fishery resources to which this compact pertains or, if there be more than one officer or agency, the official of that state named by the governor thereof. The second shall be a member of the legislature of such state designated by such legislature or in the absence of such designation, such legislator shall be designated by the governor thereof, provided that if it is constitutionally impossible to appoint a legislator as a commissioner from such state, the second member shall be appointed in such manner as may be established by law. The third shall be a citizen who shall have a knowledge of and interest in the marine fisheries, to be appointed by the governor. This commission shall be a body corporate with the powers and duties set forth herein.

ARTICLE IV

The duty of the said commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell and anadromous, of the gulf coast. The commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their respective jurisdiction to promote the preservation of these fisheries and their protection against overfishing, waste, depletion or any abuse whatsoever and to assure a continuing yield from the fishery resources of the aforementioned states.

To that end the commission shall draft and recommend to the governors and the legislatures of the various signatory states, legislation dealing with the conservation of the marine, shell and anadromous fisheries of the gulf seaboard. The commission shall from time to time present to the governor of each compacting state its recommendations relating to enactments to be presented to the legislature of the state in furthering the interest and purposes of this compact.

The commission shall consult with and advise the pertinent administrative agencies in the states party hereto with regard to problems connected with the fisheries and recommend the adoption of such regulations as it deems advisable.

The commission shall have power to recommend to the states party hereto the stocking of the waters of such states with fish and fish eggs or joint stocking by some or all of the states party hereto and when two or more states shall jointly stock waters the commission shall act as the coordinating agency for such stocking.

ARTICLE V

The commission shall elect from its number a chair and vice chair and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry the provisions of this compact into effect and shall fix and determine their duties, qualifications and compensation. Said commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place but must meet at least once a year.

ARTICLE VI

No action shall be taken by the commission in regard to its general affairs except by the affirmative vote of a majority of the whole number of compacting states. No recommendation shall be made by the commission in regard to any species of fish except by the affirmative vote of a majority of the compacting states which have an interest in such species. The commission shall define which shall be an interest.

ARTICLE VII

The Fish and Wildlife Service of the Department of the Interior of the Government of the United States shall act as the primary research agency of the Gulf States Marine Fisheries Commission cooperating with the research agencies in each state for that purpose. Representatives of the said fish and wildlife service shall attend the meetings of the commission. An advisory committee to be representative of the commercial salt water fishers and the salt water anglers and such other interests of each state as the commissioners deem advisable may be established by the commissioners from each state for the purpose of advising those commissioners upon such recommendations as it may desire to make.

ARTICLE VIII

When any state other than those named specifically in article II of this compact shall become a party hereto for the purpose of conserving its anadromous fish or marine species in accordance with the provisions of article II, the participation of such state in the action of the commission shall be limited to such species of fish.

ARTICLE IX

Nothing in this compact shall be construed to limit the powers or the proprietary interest of any signatory state or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by a signatory state imposing additional conditions and restrictions to conserve its fisheries.

ARTICLE X

It is agreed that any two or more states party hereto may further amend this compact by acts of their respective legislatures subject to approval of Congress as provided in article I, s. 10, of the Constitution of the United States, to designate the Gulf States Marine Fisheries Commission as a joint regulating authority for the joint regulation of specific fisheries affecting only such states as shall be compact, and at their joint expense. The representatives of such states shall constitute a separate section of the Gulf States Marine Fisheries Commission for the exercise of the additional powers so granted but the creation of such section shall not be deemed to deprive the states so compacting of any of their privileges or powers in the Gulf States Marine Fisheries Commission as constituted under the other articles of this compact.

ARTICLE XI

Continued absence of representation or of any representative on the commission from any state party hereto shall be brought to the attention of the governor thereof.

ARTICLE XII

The operating expenses of the Gulf States Marine Fisheries Commission shall be borne by the states party hereto. Such initial appropriations as are set forth below shall be made available yearly until modified as hereinafter provided:

Florida..........$3,500

Alabama..........1,000

Mississippi..........1,000

Louisiana..........5,000

Texas..........2,500

Total..........$13,000

The proration and total cost per annum of $13,000, above-mentioned, is estimated only, for initial operations, and may be changed when found necessary by the commission and approved by the legislatures of the respective states. Each state party hereto agrees to provide in the manner most acceptable to it, the travel costs and necessary expenses of its commissioners and other representatives to and from meetings of the commission or its duly constituted sections or committees.

ARTICLE XIII

This compact shall continue in force and remain binding upon each compacting state until renounced by act of the legislature of such state, in such form as it may choose; provided that such renunciation shall not become effective until 6 months after the effective date of the action taken by the legislature. Notice of such renunciation shall be given to the other states party hereto by the secretary of state of the compacting state so renouncing upon passage of the act.

(2) MEMBERS OF COMMISSION; TERM OF OFFICE.—In pursuance of article III of said compact, there shall be three members (hereinafter called commissioners) of the Gulf States Marine Fisheries Commission (hereafter called commission) from the State of Florida. The first commissioner from the State of Florida shall be the Executive Director of the Fish and Wildlife Conservation Commission, ex officio, and the term of any such ex officio commissioner shall terminate at the time he or she ceases to hold said office of Executive Director of the Fish and Wildlife Conservation Commission, and his or her successor as commissioner shall be his or her successor as executive director. The second commissioner from the State of Florida shall be a legislator appointed on a rotating basis by the President of the Senate or the Speaker of the House of Representatives, beginning with the appointment of a member of the House of Representatives, and the term of any such commissioner shall terminate at the time he or she ceases to hold said legislative office. The Governor (subject to confirmation by the Senate) shall appoint a citizen as a third commissioner who shall have a knowledge of and interest in the marine fisheries problem. The term of said commissioner shall be 3 years and the commissioner shall hold office until a successor shall be appointed and qualified. Vacancies occurring in the office of such commissioner from any reason or cause shall be filled by appointment by the Governor (subject to confirmation by the Senate) for the unexpired term. The Executive Director of the Fish and Wildlife Conservation Commission, as ex officio commissioner, may delegate, from time to time, to any deputy or other subordinate in his or her department or office, the power to be present and participate, including voting, as his or her representative or substitute at any meeting of or hearing by or other proceeding of the commission. The terms of each of the initial three members shall begin at the date of the appointment of the appointive commissioner, provided the said compact shall then have gone into effect in accordance with article II of the compact; otherwise they shall begin upon the date upon which said compact shall become effective in accordance with said article II.

Any commissioner may be removed from office by the Governor upon charges and after a hearing.

(3) COMMISSION; POWERS.—There is hereby granted to the commission and the commissioners thereof all the powers provided for in the said compact and all the powers necessary or incidental to the carrying out of said compact in every particular. All officers of the State of Florida are hereby authorized and directed to do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of said compact in every particular; it being hereby declared to be the policy of the State of Florida to perform and carry out the said compact and to accomplish the purposes thereof. All officers, bureaus, departments and persons of and in the state government or administration of the State of Florida are hereby authorized and directed at convenient times and upon request of the said commission to furnish the said commission with information and data possessed by them or any of them and to aid said commission by loan of personnel or other means lying within their legal rights respectively.

(4) POWERS OF COMMISSION SUPPLEMENTAL.—Any powers herein granted to the commissioner shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in said commission by other laws of the State of Florida or by the laws of the States of Alabama, Mississippi, Louisiana, Texas and Florida or by the Congress or the terms of said compact.

(5) ACCOUNTS TO BE KEPT BY COMMISSION; EXAMINATION.—The commission shall keep accurate accounts of all receipts and disbursements and shall report to the Governor and the Legislature of the State of Florida on or before the 10th day of December in each year, setting forth in detail the transactions conducted by it during the 12 months preceding December 1 of that year and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the State of Florida which may be necessary to carry out the intent and purposes of the compact between the signatory states.

The Department of Financial Services is authorized and empowered from time to time to examine the accounts and books of the commission, including its receipts, disbursements and such other items referring to its financial standing as such department deems proper and to report the results of such examination to the governor of such state.

History.—s. 2, ch. 28145, 1953; ss. 12, 35, ch. 69-106; s. 131, ch. 71-377; s. 10, ch. 77-85; s. 239, ch. 94-356; s. 999, ch. 95-148; s. 254, ch. 99-245; s. 4, ch. 2001-272; s. 383, ch. 2003-261; s. 37, ch. 2008-247.

Note.—Former s. 370.20.



379.2255 - Wildlife Violator Compact Act.

379.2255 Wildlife Violator Compact Act.—The Wildlife Violator Compact is created and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I

Findings and Purpose

(1) The participating states find that:

(a) Wildlife resources are managed in trust by the respective states for the benefit of all residents and visitors.

(b) The protection of the wildlife resources of a state is materially affected by the degree of compliance with state statutes, laws, regulations, ordinances, and administrative rules relating to the management of such resources.

(c) The preservation, protection, management, and restoration of wildlife contributes immeasurably to the aesthetic, recreational, and economic aspects of such natural resources.

(d) Wildlife resources are valuable without regard to political boundaries; therefore, every person should be required to comply with wildlife preservation, protection, management, and restoration laws, ordinances, and administrative rules and regulations of the participating states as a condition precedent to the continuance or issuance of any license to hunt, fish, trap, or possess wildlife.

(e) Violation of wildlife laws interferes with the management of wildlife resources and may endanger the safety of persons and property.

(f) The mobility of many wildlife law violators necessitates the maintenance of channels of communication among the various states.

(g) In most instances, a person who is cited for a wildlife violation in a state other than his or her home state is:

1. Required to post collateral or a bond to secure appearance for a trial at a later date;

2. Taken into custody until the collateral or bond is posted; or

3. Taken directly to court for an immediate appearance.

(h) The purpose of the enforcement practices set forth in paragraph (g) is to ensure compliance with the terms of a wildlife citation by the cited person who, if permitted to continue on his or her way after receiving the citation, could return to his or her home state and disregard his or her duty under the terms of the citation.

(i) In most instances, a person receiving a wildlife citation in his or her home state is permitted to accept the citation from the officer at the scene of the violation and immediately continue on his or her way after agreeing or being instructed to comply with the terms of the citation.

(j) The practices described in paragraph (g) cause unnecessary inconvenience and, at times, a hardship for the person who is unable at the time to post collateral, furnish a bond, stand trial, or pay a fine, and thus is compelled to remain in custody until some alternative arrangement is made.

(k) The enforcement practices described in paragraph (g) consume an undue amount of time of law enforcement agencies.

(2) It is the policy of the participating states to:

(a) Promote compliance with the statutes, laws, ordinances, regulations, and administrative rules relating to the management of wildlife resources in their respective states.

(b) Recognize a suspension of the wildlife license privileges of any person whose license privileges have been suspended by a participating state and treat such suspension as if it had occurred in each respective state.

(c) Allow a violator, except as provided in subsection (2) of Article III, to accept a wildlife citation and, without delay, proceed on his or her way, whether or not the violator is a resident of the state in which the citation was issued, if the violator’s home state is party to this compact.

(d) Report to the appropriate participating state, as provided in the compact manual, any conviction recorded against any person whose home state was not the issuing state.

(e) Allow the home state to recognize and treat convictions recorded against its residents, which convictions occurred in a participating state, as though they had occurred in the home state.

(f) Extend cooperation to its fullest extent among the participating states for enforcing compliance with the terms of a wildlife citation issued in one participating state to a resident of another participating state.

(g) Maximize the effective use of law enforcement personnel and information.

(h) Assist court systems in the efficient disposition of wildlife violations.

(3) The purpose of this compact is to:

(a) Provide a means through which participating states may join in a reciprocal program to effectuate the policies enumerated in subsection (2) in a uniform and orderly manner.

(b) Provide for the fair and impartial treatment of wildlife violators operating within participating states in recognition of the violator’s right to due process and the sovereign status of a participating state.

ARTICLE II

Definitions

As used in this compact, the term:

(1) “Citation” means any summons, complaint, summons and complaint, ticket, penalty assessment, or other official document issued to a person by a wildlife officer or other peace officer for a wildlife violation which contains an order requiring the person to respond.

(2) “Collateral” means any cash or other security deposited to secure an appearance for trial in connection with the issuance by a wildlife officer or other peace officer of a citation for a wildlife violation.

(3) “Compliance” with respect to a citation means the act of answering a citation through an appearance in a court or tribunal, or through the payment of fines, costs, and surcharges, if any.

(4) “Conviction” means a conviction that results in suspension or revocation of a license, including any court conviction, for any offense related to the preservation, protection, management, or restoration of wildlife which is prohibited by state statute, law, regulation, ordinance, or administrative rule. The term also includes the forfeiture of any bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, the payment of a penalty assessment, a plea of nolo contendere, or the imposition of a deferred or suspended sentence by the court.

(5) “Court” means a court of law, including magistrate’s court and the justice of the peace court.

(6) “Home state” means the state of primary residence of a person.

(7) “Issuing state” means the participating state that issues a wildlife citation to the violator.

(8) “License” means any license, permit, or other public document that conveys to the person to whom it was issued the privilege of pursuing, possessing, or taking any wildlife regulated by statute, law, regulation, ordinance, or administrative rule of a participating state; any privilege to obtain such license, permit, or other public document; or any statutory exemption from the requirement to obtain such license, permit, or other public document. However, when applied to a license, permit, or privilege issued or granted by the State of Florida, only a license or permit issued under s. 379.354, or a privilege granted under s. 379.353, shall be considered a license.

(9) “Licensing authority” means the department or division within each participating state which is authorized by law to issue or approve licenses or permits to hunt, fish, trap, or possess wildlife.

(10) “Participating state” means any state that enacts legislation to become a member of this wildlife compact.

(11) “Personal recognizance” means an agreement by a person made at the time of issuance of the wildlife citation that such person will comply with the terms of the citation.

(12) “State” means any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Provinces of Canada, and other countries.

(13) “Suspension” means any revocation, denial, or withdrawal of any or all license privileges, including the privilege to apply for, purchase, or exercise the benefits conferred by any license.

(14) “Terms of the citation” means those conditions and options expressly stated upon the citation.

(15) “Wildlife” means all species of animals, including, but not limited to, mammals, birds, fish, reptiles, amphibians, mollusks, and crustaceans, which are defined as “wildlife” and are protected or otherwise regulated by statute, law, regulation, ordinance, or administrative rule in a participating state. Species included in the definition of “wildlife” vary from state to state and the determination of whether a species is “wildlife” for the purposes of this compact shall be based on local law.

(16) “Wildlife law” means any statute, law, regulation, ordinance, or administrative rule developed and enacted for the management of wildlife resources and the uses thereof.

(17) “Wildlife officer” means any individual authorized by a participating state to issue a citation for a wildlife violation.

(18) “Wildlife violation” means any cited violation of a statute, law, regulation, ordinance, or administrative rule developed and enacted for the management of wildlife resources and the uses thereof.

ARTICLE III

Procedures for Issuing State

(1) When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to any person whose primary residence is in a participating state in the same manner as though the person were a resident of the issuing state and shall not require such person to post collateral to secure appearance, subject to the exceptions noted in subsection (2), if the officer receives the recognizance of such person that he will comply with the terms of the citation.

(2) Personal recognizance is acceptable if not prohibited by local law; by policy, procedure, or regulation of the issuing agency; or by the compact manual and if the violator provides adequate proof of identification to the wildlife officer.

(3) Upon conviction or failure of a person to comply with the terms of a wildlife citation, the appropriate official shall report the conviction or failure to comply to the licensing authority of the participating state in which the wildlife citation was issued. The report shall be made in accordance with procedures specified by the issuing state and must contain information as specified in the compact manual as minimum requirements for effective processing by the home state.

(4) Upon receipt of the report of conviction or noncompliance pursuant to subsection (3), the licensing authority of the issuing state shall transmit to the licensing authority of the home state of the violator the information in the form and content prescribed in the compact manual.

ARTICLE IV

Procedure for Home State

(1) Upon receipt of a report from the licensing authority of the issuing state reporting the failure of a violator to comply with the terms of a citation, the licensing authority of the home state shall notify the violator and shall initiate a suspension action in accordance with the home state’s suspension procedures and shall suspend the violator’s license privileges until satisfactory evidence of compliance with the terms of the wildlife citation has been furnished by the issuing state to the home state licensing authority. Due-process safeguards shall be accorded.

(2) Upon receipt of a report of conviction from the licensing authority of the issuing state, the licensing authority of the home state shall enter such conviction in its records and shall treat such conviction as though it occurred in the home state for purposes of the suspension of license privileges.

(3) The licensing authority of the home state shall maintain a record of actions taken and shall make reports to issuing states as provided in the compact manual.

ARTICLE V

Reciprocal Recognition of Suspension

(1) Each participating state may recognize the suspension of license privileges of any person by any other participating state as though the violation resulting in the suspension had occurred in that state and would have been the basis for suspension of license privileges in that state.

(2) Each participating state shall communicate suspension information to other participating states in the form and content contained in the compact manual.

ARTICLE VI

Applicability of Other Laws

Except as expressly required by provisions of this compact, this compact does not affect the right of any participating state to apply any of its laws relating to license privileges to any person or circumstance or to invalidate or prevent any agreement or other cooperative arrangement between a participating state and a nonparticipating state concerning the enforcement of wildlife laws.

ARTICLE VII

Compact Administrator Procedures

(1) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board shall be composed of one representative from each of the participating states to be known as the compact administrator. The compact administrator shall be appointed by the head of the licensing authority of each participating state and shall serve and be subject to removal in accordance with the laws of the state he or she represents. A compact administrator may provide for the discharge of his or her duties and the performance of his or her functions as a board member by an alternate. An alternate is not entitled to serve unless written notification of his or her identity has been given to the board.

(2) Each member of the board of compact administrators shall be entitled to one vote. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of the board’s votes are cast in favor thereof. Action by the board shall be only at a meeting at which a majority of the participating states are represented.

(3) The board shall elect annually from its membership a chairperson and vice chairperson.

(4) The board shall adopt bylaws not inconsistent with the provisions of this compact or the laws of a participating state for the conduct of its business and shall have the power to amend and rescind its bylaws.

(5) The board may accept for any of its purposes and functions under this compact any and all donations and grants of moneys, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any governmental agency, and may receive, use, and dispose of the same.

(6) The board may contract with, or accept services or personnel from, any governmental or intergovernmental agency, individual, firm, corporation, or private nonprofit organization or institution.

(7) The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board action shall be contained in a compact manual.

ARTICLE VIII

Entry into Compact and Withdrawal

(1) This compact shall become effective at such time as it is adopted in substantially similar form by two or more states.

(2)

(a) Entry into the compact shall be made by resolution of ratification executed by the authorized officials of the applying state and submitted to the chairperson of the board.

(b) The resolution shall substantially be in the form and content as provided in the compact manual and must include the following:

1. A citation of the authority from which the state is empowered to become a party to this compact;

2. An agreement of compliance with the terms and provisions of this compact; and

3. An agreement that compact entry is with all states participating in the compact and with all additional states legally becoming a party to the compact.

(c) The effective date of entry shall be specified by the applying state, but may not be less than 60 days after notice has been given by the chairperson of the board of the compact administrators or by the secretariat of the board to each participating state that the resolution from the applying state has been received.

(3) A participating state may withdraw from participation in this compact by official written notice to each participating state, but withdrawal shall not become effective until 90 days after the notice of withdrawal is given. The notice must be directed to the compact administrator of each member state. The withdrawal of any state does not affect the validity of this compact as to the remaining participating states.

ARTICLE IX

Amendments to the Compact

(1) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairperson of the board of compact administrators and shall be initiated by one or more participating states.

(2) Adoption of an amendment shall require endorsement by all participating states and shall become effective 30 days after the date of the last endorsement.

ARTICLE X

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact are severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States, or if the applicability thereof to any government, agency, individual, or circumstance is held invalid, the validity of the remainder of this compact shall not be affected thereby. If this compact is held contrary to the constitution of any participating state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the participating state affected as to all severable matters.

ARTICLE XI

Title

This compact shall be known as the “Wildlife Violator Compact.”

History.—s. 33, ch. 2006-304; s. 38, ch. 2008-247; s. 47, ch. 2012-5.

Note.—Former s. 372.831.



379.2256 - Compact licensing and enforcement authority; administrative review.

379.2256 Compact licensing and enforcement authority; administrative review.—

(1) LICENSING AND ENFORCEMENT AUTHORITY.—For purposes of this act and the interstate Wildlife Violator Compact, the Fish and Wildlife Conservation Commission is the licensing authority for the State of Florida and shall enforce the interstate Wildlife Violator Compact and shall do all things within the commission’s jurisdiction which are necessary to effectuate the purposes and the intent of the compact. The commission may execute a resolution of ratification to formalize the State of Florida’s entry into the compact. Upon adoption of the Wildlife Violator Compact, the commission may adopt rules to administer the provisions of the compact.

(2) ADMINISTRATIVE REVIEW.—Any action committed or omitted by the Fish and Wildlife Conservation Commission under or in the enforcement of the Wildlife Violator Compact created in s. 379.2255 is subject to review under chapter 120.

History.—s. 34, ch. 2006-304; s. 39, ch. 2008-247.

Note.—Former s. 372.8311.



379.2257 - Cooperative agreements with United States Forest Service; penalty.

379.2257 Cooperative agreements with United States Forest Service; penalty.—The Fish and Wildlife Conservation Commission is authorized and empowered:

(1) To enter into cooperative agreements with the United States Forest Service for the development of game, bird, fish, reptile, or fur-bearing animal management and demonstration projects on and in the Osceola National Forest in Columbia and Baker Counties, and in the Ocala National Forest in Marion, Lake, and Putnam Counties and in the Apalachicola National Forest in Liberty County. Provided, however, that no such cooperative agreements shall become effective in any county concerned until confirmed by the board of county commissioners of such county expressed through appropriate resolution.

(2) In cooperation with the United States Forest Service, to make, adopt, promulgate, amend, and repeal rules and regulations, consistent with law, for the further or better control of hunting, fishing, and control of wildlife in the above National Forests or parts thereof; to shorten seasons and reduce bag limits, or shorten or close seasons on any species of game, bird, fish, reptile, or fur-bearing animal within the limits prescribed by the Florida law, in the above enumerated National Forests or parts thereof, when it shall find after investigation that such action is necessary to assure the maintenance of an adequate supply of wildlife.

(3) In addition to the requirements of chapter 120, notice of the making and adoption of rules and regulations pursuant to this section shall be given by posting the notices or copies of the rules and regulations in the offices of the county judges and in the post offices within the area to be affected and within 10 miles thereof. In addition to the posting of the notices, copies of the notices or rules and regulations shall be published in newspapers published at the county seats of Baker, Columbia, Marion, Lake, Putnam, and Liberty Counties, or so many thereof as have newspapers, once between 28 and 35 days and once between 14 and 21 days before the opening of the state hunting season in those areas. A person who violates any rules or regulations of the commission to manage such areas under cooperative agreements between the commission and the United States Forest Service is subject to penalties as provided in s. 379.401.

History.—ss. 1-4, 7, 8, ch. 17939, 1937; CGL 1940 Supp. 1977(117), 8135(9-a); s. 1, ch. 23090, 1945; s. 315, ch. 71-136; s. 16, ch. 78-95; s. 158, ch. 99-245; s. 40, ch. 2008-247; s. 5, ch. 2014-136; s. 2, ch. 2016-107.

Note.—Former s. 372.74.



379.2258 - Assent to provisions of Act of Congress of September 2, 1937.

379.2258 Assent to provisions of Act of Congress of September 2, 1937.—

(1) The state hereby assents to the provisions of the Act of Congress entitled “An Act to provide that the United States shall aid the States in Wildlife Restoration Projects, and for other purposes,” approved September 2, 1937 (Pub. L. No. 415, 75th Congress), and the Fish and Wildlife Conservation Commission is hereby authorized, empowered, and directed to perform such acts as may be necessary to the conduct and establishment of cooperative wildlife restoration projects, as defined in said Act of Congress, in compliance with said act and rules and regulations promulgated by the Secretary of Agriculture thereunder.

(2) From and after the passage of this section it shall be unlawful to divert any funds accruing to the state from license fees paid by hunters for any purpose other than the administration of the Fish and Wildlife Conservation Commission of the state.

History.—ss. 1, 2, ch. 20223, 1941; s. 161, ch. 99-245; s. 41, ch. 2008-247.

Note.—Former s. 372.77.



379.2259 - Assent to federal acts.

379.2259 Assent to federal acts.—

(1) The state hereby assents to the provisions of the Federal Aid in Fish Restoration Act of August 9, 1950, as amended. The Fish and Wildlife Conservation Commission shall perform such activities as are necessary to conduct wildlife and sportfish restoration projects, as defined in such Act of Congress and in compliance with the act and rules adopted thereunder by the United States Department of the Interior. Furthermore, the commission shall develop and implement programs to manage, protect, restore, and conserve marine mammals and the marine fishery and shall develop and implement similar programs for wild animal life and freshwater aquatic life.

(2) Revenues from fees paid by hunters and sport fishers may not be diverted to purposes other than the administration of fish and wildlife programs by the Fish and Wildlife Conservation Commission. Administration of the state fish and wildlife programs includes only those functions of fish and wildlife management as are the responsibility of and under the authority of the Fish and Wildlife Conservation Commission.

(3) This section shall be construed in harmony with s. 379.2258.

History.—s. 8, ch. 90-243; s. 247, ch. 94-356; s. 1004, ch. 95-148; s. 162, ch. 99-245; s. 42, ch. 2008-247.

Note.—Former s. 372.7701.



379.226 - Florida Territorial Waters Act; alien-owned commercial fishing vessels; prohibited acts; enforcement.

379.226 Florida Territorial Waters Act; alien-owned commercial fishing vessels; prohibited acts; enforcement.—

(1) This act may be known and cited as the “Florida Territorial Waters Act.”

(2) It is the purpose of this act to exercise and exert full sovereignty and control of the territorial waters of the state.

(3) No license shall be issued by the Fish and Wildlife Conservation Commission under s. 379.361, to any vessel owned in whole or in part by any alien power, which subscribes to the doctrine of international communism, or any subject or national thereof, who subscribes to the doctrine of international communism, or any individual who subscribes to the doctrine of international communism, or who shall have signed a treaty of trade, friendship and alliance or a nonaggression pact with any communist power. The commission shall grant or withhold said licenses where other alien vessels are involved on the basis of reciprocity and retorsion, unless the nation concerned shall be designated as a friendly ally or neutral by a formal suggestion transmitted to the Governor of Florida by the Secretary of State of the United States. Upon the receipt of such suggestion licenses shall be granted under s. 379.361, without regard to reciprocity and retorsion, to vessels of such nations.

(4) It is unlawful for any unlicensed alien vessel to take by any means whatsoever, attempt to take, or having so taken to possess, any natural resource of the state’s territorial waters, as such waters are described by Art. II of the State Constitution.

(5) It is the duty of all harbormasters of the state to prevent the use of any port facility in a manner which they reasonably suspect may assist in the violation of this act. Harbormasters shall endeavor by all reasonable means, which may include the inspection of nautical logs, to ascertain from masters of newly arrived vessels of all types other than warships of the United States, the presence of alien commercial fishing vessels within the territorial waters of the state, and shall transmit such information promptly to the Fish and Wildlife Conservation Commission and such law enforcement agencies of the state as the situation may indicate. Harbormasters shall request assistance from the United States Coast Guard in appropriate cases to prevent unauthorized departure from any port facility.

(6) All licensed harbor pilots are required to promptly transmit any knowledge coming to their attention regarding possible violations of this act to the harbormaster of the port or the appropriate law enforcement officials.

(7) All law enforcement agencies of the state, including but not limited to sheriffs and officers of the Fish and Wildlife Conservation Commission, are empowered and directed to arrest the masters and crews of vessels who are reasonably believed to be in violation of this law, and to seize and detain such vessels, their equipment and catch. Such arresting officers shall take the offending crews or property before the court having jurisdiction of such offenses. All such agencies are directed to request assistance from the United States Coast Guard in the enforcement of this act when having knowledge of vessels operating in violation or probable violation of this act within their jurisdictions when such agencies are without means to effectuate arrest and restraint of vessels and their crews.

(8) The fine or imprisonment of persons and confiscation proceedings against vessels, gear and catch prescribed for violations of this chapter, shall be imposed for violation of this act; provided that nothing herein shall authorize the repurchase of property for a nominal sum by the owner upon proof of lack of complicity in the violation or undertaking.

(9) No crew member or master seeking bona fide political asylum shall be fined or imprisoned hereunder.

(10) Harbormasters and law enforcement agencies are authorized to request assistance from the Civil Air Patrol in the surveillance of suspect vessels. Aircraft of the Florida Forest Service of the Department of Agriculture and Consumer Services or other state or county agencies which are conveniently located and not otherwise occupied may be similarly utilized.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, ch. 63-202; ss. 14, 25, 35, ch. 69-106; s. 240, ch. 94-356; s. 255, ch. 99-245; s. 43, ch. 2008-247; s. 19, ch. 2012-7.

Note.—Former s. 370.21.



379.2271 - Harmful-Algal-Bloom Task Force.

379.2271 Harmful-Algal-Bloom Task Force.—

(1) There is established a Harmful-Algal-Bloom Task Force for the purpose of determining research, monitoring, control, and mitigation strategies for red tide and other harmful algal blooms in Florida waters. The Fish and Wildlife Research Institute shall appoint to the task force scientists, engineers, economists, members of citizen groups, and members of government. The task force shall determine research and monitoring priorities and control and mitigation strategies and make recommendations to the Fish and Wildlife Research Institute for using funds as provided in this act.

(2) The Harmful-Algal-Bloom Task Force shall:

(a) Review the status and adequacy of information for monitoring physical, chemical, biological, economic, and public health factors affecting harmful algal blooms in Florida;

(b) Develop research and monitoring priorities for harmful algal blooms in Florida, including detection, prediction, mitigation, and control;

(c) Develop recommendations that can be implemented by state and local governments to develop a response plan and to predict, mitigate, and control the effects of harmful algal blooms; and

(d) Make recommendations to the Fish and Wildlife Research Institute for research, detection, monitoring, prediction, mitigation, and control of harmful algal blooms in Florida.

History.—s. 1, ch. 99-185; s. 5, ch. 2004-264; s. 44, ch. 2008-247.

Note.—Former s. 370.06092.



379.2272 - Harmful-algal-bloom program; implementation; goals; funding.

379.2272 Harmful-algal-bloom program; implementation; goals; funding.—

(1)(a) The Fish and Wildlife Research Institute shall implement a program designed to increase the knowledge of factors that control harmful algal blooms, including red tide, and to gain knowledge to be used for the early detection of factors precipitating harmful algal blooms for accurate prediction of the extent and seriousness of harmful algal blooms and for undertaking successful efforts to control and mitigate the effects of harmful algal blooms.

(b) The Legislature intends that this program enhance and address areas that are not adequately covered in the cooperative federal-state program known as Ecology and Oceanography of Harmful Algal Blooms (ECOHAB-Florida), which includes the University of South Florida, the Mote Marine Laboratory, and the Fish and Wildlife Research Institute.

(c) The goal of this program is to enable resource managers to assess the potential for public health damage and economic damage from a given bloom and to undertake control and mitigation efforts through the development and application of an integrated detection and prediction network for monitoring and responding to the development and movement of harmful algal blooms in Florida marine and estuarine waters.

(2) A financial disbursement program is created within the Fish and Wildlife Research Institute to implement the provisions of this act. Under the program, the institute shall provide funding and technical assistance to government agencies, research universities, coastal local governments, and organizations with scientific and technical expertise for the purposes of harmful-algal-bloom research, economic impact study, monitoring, detection, control, and mitigation. The program may be funded from state, federal, and private contributions.

History.—s. 2, ch. 99-185; s. 6, ch. 2004-264; s. 45, ch. 2008-247.

Note.—Former s. 370.06093.



379.2281 - Jim Woodruff Dam; reciprocity agreements.

379.2281 Jim Woodruff Dam; reciprocity agreements.—The Fish and Wildlife Conservation Commission of the state is hereby authorized to enter into an agreement of the reciprocity with the game and fish commissioners or the appropriate officials or departments of the State of Georgia and the State of Alabama relative to the taking of game and freshwater fish from the waters of the lake created by the Jim Woodruff Dam by permitting reciprocal license privileges.

History.—s. 1, ch. 57-193; s. 175, ch. 99-245; s. 46, ch. 2008-247.

Note.—Former s. 372.97.



379.2282 - St. Marys River; reciprocity agreements.

379.2282 St. Marys River; reciprocity agreements.—The Fish and Wildlife Conservation Commission of the state is hereby authorized to enter into an agreement of reciprocity with the game and fish commissioner or the appropriate officials or departments of the State of Georgia relative to the taking of game and freshwater fish from the waters of the St. Marys River by permitting reciprocal agreement license privileges.

History.—s. 1, ch. 61-523; s. 176, ch. 99-245; s. 47, ch. 2008-247.

Note.—Former s. 372.971.



379.2291 - Endangered and Threatened Species Act.

379.2291 Endangered and Threatened Species Act.—

(1) SHORT TITLE.—This section may be cited as the “Florida Endangered and Threatened Species Act.”

(2) DECLARATION OF POLICY.—The Legislature recognizes that the State of Florida harbors a wide diversity of fish and wildlife and that it is the policy of this state to conserve and wisely manage these resources, with particular attention to those species defined by the Fish and Wildlife Conservation Commission, the Department of Environmental Protection, or the United States Department of Interior, or successor agencies, as being endangered or threatened. As Florida has more endangered and threatened species than any other continental state, it is the intent of the Legislature to provide for research and management to conserve and protect these species as a natural resource.

(3) DEFINITIONS.—As used in this section:

(a) “Fish and wildlife” means any member of the animal kingdom, including, but not limited to, any mammal, fish, bird, amphibian, reptile, mollusk, crustacean, arthropod, or other invertebrate.

(b) “Endangered species” means any species of fish and wildlife naturally occurring in Florida, whose prospects of survival are in jeopardy due to modification or loss of habitat; overutilization for commercial, sporting, scientific, or educational purposes; disease; predation; inadequacy of regulatory mechanisms; or other natural or manmade factors affecting its continued existence.

(c) “Threatened species” means any species of fish and wildlife naturally occurring in Florida which may not be in immediate danger of extinction, but which exists in such small populations as to become endangered if it is subjected to increased stress as a result of further modification of its environment.

(4) INTERAGENCY COORDINATION.—

(a) The commission shall be responsible for research and management of freshwater and upland species and for research and management of marine species.

(b) Recognizing that citizen awareness is a key element in the success of this plan, the commission and the Department of Education are encouraged to work together to develop a public education program with emphasis on, but not limited to, both public and private schools.

(c) The commission, in consultation with the Department of Agriculture and Consumer Services, the Department of Economic Opportunity, or the Department of Transportation, may establish reduced speed zones along roads, streets, and highways to protect endangered species or threatened species.

(5) ANNUAL REPORT.—The director of the commission shall, at least 30 days prior to each annual session of the Legislature, transmit to the Governor and Cabinet, the President of the Senate, the Speaker of the House of Representatives, and the chairs of the appropriate Senate and House committees, a revised and updated plan for management and conservation of endangered and threatened species, including criteria for research and management priorities; a description of the educational program; statewide policies pertaining to protection of endangered and threatened species; additional legislation which may be required; and the recommended level of funding for the following year, along with a progress report and budget request.

(6) MEASURABLE BIOLOGICAL GOALS.—Measurable biological goals that define manatee recovery developed by the commission, working in conjunction with the United States Fish and Wildlife Service, shall be used by the commission in its development of management plans or work plans. In addition to other criteria, these measurable biological goals shall be used by the commission when evaluating existing and proposed protection rules, and in determining progress in achieving manatee recovery. Not later than July 1, 2005, the commission shall develop rules to define how measurable biological goals will be used by the commission when evaluating the need for additional manatee protection rules.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 77-375; s. 4, ch. 78-323; s. 82, ch. 79-164; s. 26, ch. 83-85; s. 28, ch. 83-218; s. 1, ch. 90-170; s. 243, ch. 94-356; s. 1001, ch. 95-148; s. 47, ch. 99-245; s. 18, ch. 2000-331; s. 17, ch. 2002-264; s. 3, ch. 2004-343; s. 48, ch. 2008-247; s. 256, ch. 2011-142.

Note.—Former s. 372.072.



379.2292 - Endangered and Threatened Species Reward Program.

379.2292 Endangered and Threatened Species Reward Program.—

(1) There is established within the Fish and Wildlife Conservation Commission the Endangered and Threatened Species Reward Program, to be funded from the Nongame Wildlife Trust Fund. The commission may post rewards to persons responsible for providing information leading to the arrest and conviction of persons illegally killing or wounding or wrongfully possessing any of the endangered and threatened species listed on the official Florida list of such species maintained by the commission or the arrest and conviction of persons who violate s. 379.4115. Additional funds may be provided by donations from interested individuals and organizations. The reward program is to be administered by the commission. The commission shall establish a schedule of rewards.

(2) The commission may expend funds only for the following purposes:

(a) The payment of rewards to persons, other than law enforcement officers, commission personnel, and members of their immediate families, for information as specified in subsection (1); or

(b) The promotion of public recognition and awareness of the Endangered and Threatened Species Reward Program.

History.—s. 2, ch. 79-217; s. 29, ch. 83-218; s. 18, ch. 94-265; s. 49, ch. 99-245; s. 49, ch. 2008-247.

Note.—Former s. 372.073.



379.2293 - Airport activities within the scope of a federally approved wildlife hazard management plan or a federal or state permit or other authorization for depredation or harassment.

379.2293 Airport activities within the scope of a federally approved wildlife hazard management plan or a federal or state permit or other authorization for depredation or harassment.—

(1) The Legislature finds and declares that the ability of airports to manage wildlife hazards in a manner consistent with state and federal law is necessary to prevent jeopardy to human life or aircraft safety. It is the intent of the Legislature that actions taken by airports within the scope of authorizations to manage wildlife for such purposes not be subject to penalties, restrictions, liabilities, or sanctions and that such authorizations not be superseded by actions of other state or local agencies.

(2) An airport authority or other entity owning or operating an airport, as defined in s. 330.27(2), is not subject to any administrative or civil penalty, restriction, or other sanction with respect to any authorized action taken in a non-negligent manner for the purpose of protecting human life or aircraft safety from wildlife hazards.

(3)(a) For purposes of this section, an “authorized action taken for the purpose of protecting human life or aircraft safety from wildlife hazards” is an action authorized by or within the scope of any of the following:

1. The airport’s wildlife hazard management plan, as approved by the Federal Aviation Administration.

2. A depredation permit issued by the United States Fish and Wildlife Service.

3. A standing order of the United States Fish and Wildlife Service.

4. Rule 68A-9.010(4) or rule 68A-27.002, Florida Administrative Code, or a permit authorizing the harassment of wildlife issued by the Fish and Wildlife Conservation Commission.

(b) The term “authorized action taken for the purpose of protecting human life or aircraft safety from wildlife hazards” does not include:

1. Dredging or filling of wetlands or other surface waters or alteration of a stormwater management system, unless authorized by and performed in compliance with a permit issued under part IV of chapter 373 or an emergency order under chapter 373. However, such a permit or emergency order is not required prior to the activity when the airport authority or other entity described in subsection (2) determines that an emergency condition exists which requires immediate action to protect human life and the airport authority or other entity described in subsection (2) obtains the appropriate permit under part IV of chapter 373 within 1 year after conducting the emergency action.

2. Trespass on lands or unauthorized interference with an easement not owned or leased by the airport authority or other entity referred to in subsection (2).

(4) If an authorized action taken for the purpose of protecting human life or aircraft safety from wildlife hazards as defined in subsection (3) conflicts or appears to conflict with a development permit, land development regulation, local comprehensive plan, or other environmental or land-use law, rule, restriction, or requirement, the authorization described in subsection (3) shall prevail.

(5) In addition to applying to the airport authority or other owner or operator of the airport, the immunities conferred by this section also apply to any officer, employee, contractor, or employee of a contractor of the airport authority or other owner or operator of the airport, or any member of the airport’s governing body, to the extent that the actions of the officer, employee, contractor, contractor’s employee, or member are authorized by or within the scope of one or more of the legal authorities described in subsection (3).

(6) Nothing in this section is intended to provide immunity from liability with respect to intentional or negligent torts, and nothing in this section is intended to affect the waiver of sovereign immunity under s. 768.28.

History.—s. 2, ch. 2009-167.



379.23 - Federal conservation of fish and wildlife; limited jurisdiction.

379.23 Federal conservation of fish and wildlife; limited jurisdiction.—

(1) Consent of the State of Florida is hereby given, to the United States for acquisition of lands, waters, or lands and waters or interests therein, for the purpose of managing, protecting and propagating fish and wildlife and for other conservation uses in the state, providing prior notice has been given by the Federal Government to the Board of Trustees of the Internal Improvement Trust Fund, the board of county commissioners of the county where the lands proposed for purchase are located, of such proposed action stating the specific use to be made of and the specific location and description of such lands desired by the Federal Government for any such conservation use, and that such plans for acquisition and use of said lands be approved by the Board of Trustees of the Internal Improvement Trust Fund, the board of county commissioners of the county where the lands proposed for purchase are located; provided further that nothing herein contained shall be construed to give the consent of the State of Florida to the acquisition by the United States of lands, waters, or lands and waters, or interests therein, through exercise of the power of eminent domain; provided further that the provisions of this act shall not apply to lands owned by the several counties or by public corporations.

(2) The United States may exercise concurrent jurisdiction over lands so acquired and carry out the intent and purpose of the authority except that the existing laws of Florida relating to the Department of Environmental Protection or the Fish and Wildlife Conservation Commission shall prevail relating to any area under their supervision.

History.—ss. 1, 2, ch. 61-242; s. 2, ch. 61-119; ss. 25, 27, 35, ch. 69-106; s. 248, ch. 94-356; s. 163, ch. 99-245; s. 50, ch. 2008-247.

Note.—Former s. 372.771.



379.231 - Regulation of nonnative animals.

379.231 Regulation of nonnative animals.—

(1) It is unlawful to import for sale or use, or to release within this state, any species of the animal kingdom not native to Florida unless authorized by the Fish and Wildlife Conservation Commission.

(2) A person in violation of this section commits a Level Three violation under s. 379.4015.

History.—s. 1, ch. 70-145; s. 308, ch. 71-136; s. 2, ch. 71-294; s. 2, ch. 80-129; s. 131, ch. 99-245; s. 23, ch. 2006-304; s. 51, ch. 2008-247; s. 1, ch. 2010-185.

Note.—Former s. 372.265.



379.232 - Water bottoms.

379.232 Water bottoms.—

(1) OWNERSHIP.—All beds and bottoms of navigable rivers, bayous, lagoons, lakes, bays, sounds, inlets, oceans, gulfs and other bodies of water within the jurisdiction of Florida shall be the property of the state except such as may be held under some grant or alienation heretofore made. No grant, sale or conveyance of any water bottom, except conditional leases and dispositions hereinafter provided for, shall hereafter be made by the state, the Board of Trustees of the Internal Improvement Trust Fund, the Department of Agriculture and Consumer Services, or any other official or political corporation. Persons who have received, or may hereafter receive permits to do business in this state, with their factories, shucking plants and shipping depots located in this state, may enjoy the right of fishing for oysters and clams from the natural reefs and bedding oysters and clams on leased bedding grounds, and shall have the right to employ such boats, vessels, or labor and assistants as they may need. Provided that no oysters shall be transported unshucked and in the shells, out of the state, except for use in what is commonly known as the “half-shell trade.” When the oyster meats have been separated from the shells it shall be permissible to ship the meats out of the state for further processing and for canning or packing. It shall be unlawful to transport oysters out of the state, unshucked and in the shells, for processing or packing.

(2) CONTROL.—The Department of Environmental Protection has exclusive power and control over all water bottoms, not held under some grant or alienation heretofore made, including such as may revert to the state by cancellation or otherwise, and may lease the same to any person irrespective of residence or citizenship, upon such terms, conditions and restrictions as said division may elect to impose, without limitation as to area to any one person, for the purpose of granting exclusive right to plant oysters or clams thereon and for the purpose of fishing, taking, catching, bedding and raising oysters, clams and other shellfish. No such lessee shall re-lease, sublease, sell or transfer any such water bottom or property; provided, that nothing herein contained shall be construed as giving said department authority to lease sponge beds.

(3) FEES FOR BOTTOM LEASES, ETC.—The department shall charge and receive a fee of $2 for each lease granted, and in all other cases, not specifically provided by this chapter, the same fees as are allowed clerks of the circuit court for like services. All fees shall be paid by the party served.

(4) CONFIRMATION OF FORMER GRANTS; PROVISO.—All grants prior to June 1, 1913, made in pursuance of heretofore existing laws, where the person receiving such grant, the person’s heirs or assigns, have bona fide complied with the requirements of said law, are hereby confirmed; provided, that if any material or natural oyster or clam reefs or beds on such granted premises are 100 square yards in area and contained natural oysters and clams (coon oysters not included) in sufficient quantity to have been resorted to by the general public for the purpose of gathering oysters or clams to sell for a livelihood, at the time they were planted by such grantee, his or her heirs or assigns, such reefs or beds are declared to be the property of the state; and when such beds or reefs exist within the territory heretofore granted as above set forth, or that may hereafter be leased, such grantee or lessee shall mark the boundaries of such oyster and clam reefs or beds as may be designated by the department as natural oyster or clam reefs or beds, clearly defining the boundaries of the same, and shall post notice or other device, as shall be required by the department, giving notice to the public that such oyster or clam beds or reefs are the property of the state, which said notice shall be maintained from September 1 to June 1 of each and every year, on each oyster bed or reef and on each clam bed for such period of each year as the board may direct, at the expense of the grantee or lessee. The department shall investigate all grants heretofore made, and where, in its opinion, the lessee or grantee has not bona fide complied with the law under which he or she received his or her grant or lease, and the department is authorized and required to institute legal proceedings to vacate the same, in order to use such lands for the benefit of the public, subject to the same dispositions as other bottoms.

History.—ss. 2, 3, ch. 28145, 1953; s. 1, ch. 29941, 1955; ss. 14, 25, 27, 35, ch. 69-106; s. 202, ch. 94-356; s. 982, ch. 95-148; s. 238, ch. 99-245; s. 52, ch. 2008-247.

Note.—Former s. 370.03.



379.233 - Release of balloons.

379.233 Release of balloons.—

(1) The Legislature finds that the release into the atmosphere of large numbers of balloons inflated with lighter-than-air gases poses a danger and nuisance to the environment, particularly to wildlife and marine animals.

(2) It is unlawful for any person, firm, or corporation to intentionally release, organize the release, or intentionally cause to be released within a 24-hour period 10 or more balloons inflated with a gas that is lighter than air except for:

(a) Balloons released by a person on behalf of a governmental agency or pursuant to a governmental contract for scientific or meteorological purposes;

(b) Hot air balloons that are recovered after launching;

(c) Balloons released indoors; or

(d) Balloons that are either biodegradable or photodegradable, as determined by rule of the Fish and Wildlife Conservation Commission, and which are closed by a hand-tied knot in the stem of the balloon without string, ribbon, or other attachments. In the event that any balloons are released pursuant to the exemption established in this paragraph, the party responsible for the release shall make available to any law enforcement officer evidence of the biodegradability or photodegradability of said balloons in the form of a certificate executed by the manufacturer. Failure to provide said evidence shall be prima facie evidence of a violation of this act.

(3) Any person who violates subsection (2) is guilty of a noncriminal infraction, punishable by a fine of $250.

(4) Any person may petition the circuit court to enjoin the release of 10 or more balloons if that person is a citizen of the county in which the balloons are to be released.

History.—s. 1, ch. 89-113; s. 186, ch. 99-245; s. 53, ch. 2008-247.

Note.—Former s. 372.995.



379.2341 - Publications by the commission.

379.2341 Publications by the commission.—The commission is given authority, from time to time in its discretion, to cause the statutory laws under its jurisdiction, together with any rules promulgated by it, to be published in pamphlet form for free distribution in this state. The commission is authorized to make charges for technical and educational publications and mimeographed material of use for educational or reference purposes. Such charges shall be made at the discretion of the commission. Such charges may be sufficient to cover cost of preparation, printing, publishing, and distribution. All moneys received for publications shall be deposited into the fund from which the cost of the publication was paid. The commission is further authorized to enter into agreements with persons, firms, corporations, governmental agencies, and other institutions whereby publications may be exchanged reciprocally in lieu of payments for said publications.

History.—s. 2, ch. 61-231; s. 220, ch. 81-259; s. 11, ch. 90-310; s. 2, ch. 98-227; s. 95, ch. 99-245; s. 1, ch. 2002-264; s. 54, ch. 2008-247.

Note.—Former s. 370.021(7).



379.2342 - Private publication agreements; advertising; costs of production.

379.2342 Private publication agreements; advertising; costs of production.—

(1) The Fish and Wildlife Conservation Commission may enter into agreements to secure the private publication of public information brochures, pamphlets, audiotapes, videotapes, and related materials for distribution without charge to the public and, in furtherance thereof, is authorized to:

(a) Enter into agreements with private vendors for the publication or production of such public information materials, whereby the costs of publication or production will be borne in whole or in part by the vendor or the vendor shall provide additional compensation in return for the right of the vendor to select, sell, and place advertising which publicizes products or services related to and harmonious with the subject matter of the publication.

(b) Retain the right, by agreement, to approve all elements of any advertising placed in such public information materials, including the form and content thereof.

(2) Any public information materials produced pursuant to this section and containing advertising of any kind shall include a statement providing that the inclusion of advertising in such material does not constitute an endorsement by the state or commission of the products or services so advertised.

(3) The Fish and Wildlife Conservation Commission may enter into agreements with private vendors for vendor advertisement for the purpose of offsetting expenses relating to license issuance, and, in furtherance thereof, is authorized to:

(a) Retain the right, by agreement, to approve all elements of such advertising, including the form or content.

(b) Require that any advertising of any kind contracted pursuant to this section shall include a statement providing that the advertising does not constitute an endorsement by the state or commission of the products or services to be so advertised.

(4) The commission shall collect, edit, publish, and print pamphlets, papers, manuscripts, documents, books, monographs, and other materials relating to fish and wildlife conservation and may establish and impose a reasonable charge for such materials to cover costs of production and distribution in whole or part and may contract for the marketing, sale, and distribution of such publications and materials; except that no charge shall be imposed for materials designed to provide the public with essential information concerning fish and wildlife regulations and matters of public safety.

(5) The commission shall provide services and information designed to inform Floridians and visitors about Florida’s unique and diverse fish, game, and wildlife, and make it available by means of commonly used media. For the accomplishment of those purposes, the commission may make expenditures to:

(a) Encourage and cooperate with public and private organizations or groups to publicize to residents and visitors the diversity of fish, game, and wildlife, and related recreation opportunities of the state, including the establishment of and expenditure for a program of cooperative advertising or sponsorships, or partnerships with the public and private organizations and groups in accordance with rules adopted by the commission under chapter 120.

(b) Charge and collect a reasonable fee for researching or compiling information or other services which, in its judgment, should not be free to those requesting the information, research, handling, material, publication, or other services. Any amounts of money received by the commission from such sources shall be restored to the appropriations of the commission, and any unexpended funds shall be deposited into the State Game Trust Fund and made available to the commission for use in performing its duties, powers, and purposes.

(c) Charge and collect registration fees at conferences, seminars, and other meetings conducted in furtherance of the duties, powers, and purposes of the commission. Any funds collected under this paragraph which remain unexpended after the expenses of the conference, seminar, or meeting have been paid shall be deposited into the State Game Trust Fund and made available to the commission for use in performing its duties, powers, and purposes.

(d) Purchase and distribute promotional items to increase public awareness regarding boating safety and other programs that promote public safety or resource conservation.

(6) Notwithstanding the provisions of part I of chapter 287, the commission may adopt rules for the purpose of entering into contracts that are primarily for promotional and advertising services and promotional events which may include the authority to negotiate costs with offerors of such services and commodities who have been determined to be qualified on the basis of technical merit, creative ability, and professional competency.

History.—s. 1, ch. 89-187; s. 1, ch. 96-265; s. 11, ch. 96-300; s. 2, ch. 97-217; s. 115, ch. 99-245; s. 2, ch. 2003-151; s. 8, ch. 2004-264; s. 55, ch. 2008-247; s. 3, ch. 2012-95.

Note.—Former s. 372.0222.



379.2351 - Land-based commercial and recreational fishing activities; legislative findings and purpose; definitions; legal protection; local ordinances; prohibited activity.

379.2351 Land-based commercial and recreational fishing activities; legislative findings and purpose; definitions; legal protection; local ordinances; prohibited activity.—

(1) LEGISLATIVE FINDINGS AND PURPOSE.—The Legislature finds that commercial and recreational fishing constitute activities of statewide importance and that the continuation of commercial and recreational fishing will benefit the health and welfare of the people of this state. The Legislature further finds that commercial and recreational fishing operations conducted in developing and urbanizing areas are potentially subject to curtailment as a result of local government zoning and nuisance ordinances which may unreasonably force the closure of productive commercial and recreational fishing operations. It is the purpose of this act to prevent the curtailment or abolishment of commercial and recreational fishing operations solely because the area in which they are located has changed in character or the operations are displeasing to neighboring residents.

(2) DEFINITIONS.—As used in this act, “commercial fishing operation” means any type of activity conducted on land, requiring the location or storage of commercial fishing equipment such as fishing vessels, fishing gear, docks, piers, loading areas, landing areas, and cold storage facilities, including any activity necessary to prepare finfish or shellfish for refrigeration. This definition does not include operations with the sole or primary function of processing seafood.

(3) LEGAL PROTECTION OF COMMERCIAL AND RECREATIONAL FISHING OPERATIONS.—No commercial or recreational fishing operation shall be declared a public or private nuisance solely because of a change in ownership or a change in the character of the property in or around the locality of the operation.

(4) LOCAL ORDINANCE.—No local governing authority shall adopt any ordinance that declares any commercial or recreational fishing operation to be a nuisance solely because it is a commercial or recreational fishing operation, or any zoning ordinance that unreasonably forces the closure of any commercial or recreational fishing operation. Nothing in this act shall prevent a local government from regulating commercial and recreational fishing operations, including by requiring the use of methods, structures, or appliances where such use will prevent, ameliorate, or remove conditions which create or may create a nuisance or, pursuant to the applicable local zoning code, by declaring a commercial or recreational fishing operation to be a nonconforming use.

(5) WHEN EXPANSION OF OPERATION NOT PERMITTED.—This act shall not be construed to permit an existing commercial or recreational fishing operation to change to a larger operation with regard to emitting more noise or odor, where such change violates local ordinances or regulations or creates a nuisance.

History.—s. 3, ch. 89-273; s. 56, ch. 2008-247.

Note.—Former s. 370.1103.



379.2352 - State employment; priority consideration for qualified displaced employees of the saltwater fishing industry.

379.2352 State employment; priority consideration for qualified displaced employees of the saltwater fishing industry.—All state agencies must give priority consideration to any job applicant who is able to document the loss of full-time employment in the commercial saltwater fishing industry as a result of the adoption of the constitutional amendment limiting the use of nets to harvest marine species, provided the applicant meets the minimum requirements for the position sought.

History.—s. 5, ch. 95-414; s. 57, ch. 2008-247.

Note.—Former s. 370.27.



379.236 - Retention, destruction, and reproduction of commission records.

379.236 Retention, destruction, and reproduction of commission records.—Records and documents of the commission created in compliance with and in the implementation of this chapter or former chapter 370, former chapter 371, or former chapter 372 shall be retained by the commission as specified in record retention schedules established under the general provisions of chapters 119 and 257. Such records retained by the Department of Environmental Protection on July 1, 1999, shall be transferred to the commission. Further, the commission is authorized to:

(1) Destroy, or otherwise dispose of, those records and documents in conformity with the approved retention schedules.

(2) Photograph, microphotograph, or reproduce such records and documents on film, as authorized and directed by the approved retention schedules, whereby each page will be exposed in exact conformity with the original records and documents retained in compliance with the provisions of this section. Photographs or microphotographs in the form of film or print of any records, made in compliance with the provisions of this section, shall have the same force and effect as the originals thereof would have and shall be treated as originals for the purpose of their admissibility in evidence. Duly certified or authenticated reproductions of such photographs or microphotographs shall be admitted in evidence equally with the original photographs or microphotographs. The impression of the seal of the commission on a certificate made pursuant to the provisions hereof and signed by the executive director of the commission shall entitle the same to be received in evidence in all courts and in all proceedings in this state and shall be prima facie evidence of all factual matters set forth in the certificate. A certificate may relate to one or more records, as set forth in the certificate, or in a schedule continued on an attachment to the certificate.

(3) Furnish certified copies of such records for a fee of $1 which shall be deposited in the Marine Resources Conservation Trust Fund.

History.—s. 2, ch. 61-231; s. 1, ch. 80-356; s. 86, ch. 91-221; s. 197, ch. 94-356; s. 2, ch. 98-227; s. 95, ch. 99-245; s. 1, ch. 2002-264; s. 59, ch. 2008-247.

Note.—Former s. 370.021(9).



379.237 - Courts of equity may enjoin.

379.237 Courts of equity may enjoin.—Courts of equity in this state have jurisdiction to enforce the conservation laws of this state by injunction.

History.—s. 2, ch. 61-231; s. 2, ch. 98-227; s. 95, ch. 99-245; s. 1, ch. 2002-264; s. 60, ch. 2008-247.

Note.—Former s. 370.021(10).






Part II - MARINE LIFE (ss. 379.2401-379.26)

379.2401 - Marine fisheries; policy and standards.

379.2401 Marine fisheries; policy and standards.—

(1) The Legislature hereby declares the policy of the state to be management and preservation of its renewable marine fishery resources, based upon the best available information, emphasizing protection and enhancement of the marine and estuarine environment in such a manner as to provide for optimum sustained benefits and use to all the people of this state for present and future generations.

(2) The commission is instructed to make recommendations annually to the Governor and the Legislature regarding marine fisheries research priorities and funding. All administrative and enforcement responsibilities which are unaffected by the specific provisions of this act are the responsibility of the commission.

(3) All rules relating to saltwater fisheries adopted by the commission shall be consistent with the following standards:

(a) The paramount concern of conservation and management measures shall be the continuing health and abundance of the marine fisheries resources of this state.

(b) Conservation and management measures shall be based upon the best information available, including biological, sociological, economic, and other information deemed relevant by the commission.

(c) Conservation and management measures shall permit reasonable means and quantities of annual harvest, consistent with maximum practicable sustainable stock abundance on a continuing basis.

(d) When possible and practicable, stocks of fish shall be managed as a biological unit.

(e) Conservation and management measures shall assure proper quality control of marine resources that enter commerce.

(f) State marine fishery management plans shall be developed to implement management of important marine fishery resources.

(g) Conservation and management decisions shall be fair and equitable to all the people of this state and carried out in such a manner that no individual, corporation, or entity acquires an excessive share of such privileges.

(h) Federal fishery management plans and fishery management plans of other states or interstate commissions should be considered when developing state marine fishery management plans. Inconsistencies should be avoided unless it is determined that it is in the best interest of the fisheries or residents of this state to be inconsistent.

History.—ss. 4, 5, ch. 83-134; ss. 16, 17, 18, ch. 93-213; ss. 1, 2, 3, ch. 94-247; s. 199, ch. 94-356; s. 8, ch. 98-203; s. 39, ch. 99-245; s. 1, ch. 2000-153; s. 4, ch. 2007-223; s. 63, ch. 2008-247.

Note.—Former s. 370.025.



379.2402 - Marine information system.

379.2402 Marine information system.—The Fish and Wildlife Conservation Commission shall establish by rule a marine information system in conjunction with the licensing program to gather marine fisheries data.

History.—s. 6, ch. 89-270; s. 211, ch. 94-356; s. 239, ch. 99-245; s. 64, ch. 2008-247.

Note.—Former s. 370.0607.



379.2411 - Saltwater fish; regulations.

379.2411 Saltwater fish; regulations.—

(1) The Fish and Wildlife Conservation Commission is authorized to establish weight equivalencies when minimum lengths of saltwater fish are established by law, in those cases where the fish are artificially cultivated.

(2) A special activity license may be issued by the commission pursuant to s. 379.361 for catching and possession of fish protected by law after it has first established that such protected specimens are to be used as stock for artificial cultivation.

(3) A permit may not be issued pursuant to subsection (2) until the commission determines that the artificial cultivation activity complies with the provisions of ss. 253.67-253.75 and any other specific provisions contained within this chapter regarding leases, licenses, or permits for maricultural activities of each saltwater fish, so that the public interest in such fish stocks is fully protected.

History.—s. 1, ch. 67-546; ss. 25, 35, ch. 69-106; s. 1, ch. 78-78; s. 78, ch. 79-164; s. 8, ch. 86-240; s. 13, ch. 2000-197; s. 65, ch. 2008-247.

Note.—Former s. 370.101.



379.2412 - State preemption of power to regulate.

379.2412 State preemption of power to regulate.—The power to regulate the taking or possession of saltwater fish, as defined in s. 379.101, is expressly reserved to the state. This section does not prohibit a local government from prohibiting, for reasons of protecting the public health, safety, or welfare, saltwater fishing from real property owned by that local government.

History.—s. 1, ch. 73-208; s. 1, ch. 89-273; s. 66, ch. 2008-247.

Note.—Former s. 370.102.



379.2413 - Catching food fish for the purposes of making oil.

1379.2413 Catching food fish for the purposes of making oil.—No person shall take any food fish from the waters under the jurisdiction of the state for the purpose of making oil, fertilizer, or compost therefrom. Purse seines may be used for the taking of nonfood fish for the purpose of making oil, fertilizer, or compost.

History.—s. 2, ch. 28145, 1953; ss. 1, chs. 29869, 29877, ss. 1, 2, ch. 29945, s. 24, ch. 29615, 1955; s. 1, ch. 57-372; s. 1, ch. 57-127; s. 1, ch. 59-384; s. 1, ch. 59-473; s. 1, ch. 61-169; ss. 25, 35, ch. 69-106; s. 1, ch. 70-96; s. 285, ch. 71-136; s. 1, ch. 71-154; ss. 1, 1A, 2, ch. 71-156; s. 1, ch. 73-38; s. 1, ch. 74-220; s. 1, ch. 77-95; s. 7, ch. 83-134; s. 2, ch. 84-121; s. 1, ch. 85-163; ss. 9, 17, ch. 85-234; ss. 2, 12, ch. 89-98; s. 224, ch. 94-356; s. 989, ch. 95-148; s. 14, ch. 98-227; s. 14, ch. 2000-197; s. 67, ch. 2008-247.

1Note.—Section 7, ch. 83-134, as amended by s. 2, ch. 84-121, and by s. 1, ch. 85-163, repealed the then-existing section effective July 1, 1985, and further provided that if the Governor and Cabinet had not adopted appropriate rules by July 1, 1985, the section would remain in force until such rules were effective. Section 9, ch. 83-134, provided that, prior to the adoption of rules amending, readopting, or repealing those provisions set forth in s. 7, the Marine Fisheries Commission would hold a public hearing thereon, and no such amendment, readoption, or repeal would be acted upon until it had been determined, based upon appropriate findings of fact, that such action would not adversely affect the resource. The Marine Fisheries Commission was transferred to the Fish and Wildlife Conservation Commission by s. 3, ch. 99-245.

Note.—Former s. 370.11.



379.2421 - Fishers and equipment; regulation.

1379.2421 Fishers and equipment; regulation.—

(1) ILLEGAL POSSESSION OF SEINES AND NETS.—No person may have in his or her custody or possession in any county of this state any fishing seine or net, the use of which for fishing purposes in such county is prohibited by law. Such possession shall be evidence of a violation of this subsection by both the owner thereof and the person using or possessing said net. The provisions of this subsection shall not apply to shrimp nets, to pound nets or purse nets when used in taking menhaden fish, to seines used exclusively for taking herring, or to legal beach seines used in the open gulf or Atlantic Ocean if the possession of such nets is not prohibited in the county where found.

(2) STOP NETTING DEFINED; PROHIBITION.—

(a) It is unlawful for any person to obstruct any river, creek, canal, pass, bayou or other waterway in this state by placing or setting therein any screen, net, seine, rack, wire or other device, or to use, set, or place any net or seine or similar device of any kind, either singularly or in rotation or one behind another in any manner whatsoever so as to prevent the free passage of fish.

(b) It is unlawful for any person, while fishing or attempting to fish for shrimp or saltwater fish, to attach or otherwise secure a frame net, trawl net, trap net, or similar device to any state road bridge or associated structure situated over any saltwater body or to use more than one such net or device while fishing from such bridge or structure. For the purposes of this paragraph, a “frame net” is any net similar to a hoop net, the mouth of which is held open by a frame, with a trailing mesh net, of any size. Cast nets, dip nets, and similar devices are specifically excluded from the operation of this paragraph.

(3) USE OF PURSE SEINES, GILL NETS, POUND NETS, ETC.—No person may take food fish within or without the waters of this state with a purse seine, purse gill net, or other net using rings or other devices on the lead line thereof, through which a purse line is drawn, or pound net, or have any food fish so taken in his or her possession for sale or shipment. The provisions of this section shall not apply to shrimp nets or to pound nets or purse seines when used for the taking of tuna or menhaden fish only.

(4) RETURN OF FISH TO WATER.—All persons taking food fish from any of the waters of this state by use of seines, nets, or other fishing devices and not using any of such fish because of size or other reasons shall immediately release and return such fish alive to the water from which taken and no such fish may be placed or deposited on any bank, shore, beach or other place out of the water.

(5) SEINES, POCKET BUNTS.—In any counties where seines are not prohibited on the open gulf or Atlantic Ocean, such seines may have a pocket bunt on the middle of the seine of a mesh size less than that provided by law.

(6) USE OF POISONS, DRUGS, OR CHEMICALS.—Upon application on forms furnished by the commission, the commission may issue a license to use poisons, drugs, or other chemicals in the marine waters of this state for the purpose of capturing live marine species. The application and license shall specify the area in which collecting will be done; the drugs, chemicals, or poisons to be used; and the maximum amounts and concentrations at each sampling.

(7) PENALTIES.—A commercial harvester who violates this section shall be punished under s. 379.407. Any other person who violates this section commits a Level Two violation under s. 379.401.

History.—s. 2, ch. 28145, 1953; s. 1, ch. 57-765; s. 1, ch. 57-766; s. 1, ch. 59-477; s. 1, ch. 65-182; ss. 25, 35, ch. 69-106; s. 1, ch. 69-231; s. 283, ch. 71-136; s. 1, ch. 73-66; s. 1, ch. 76-101; s. 1, ch. 78-80; s. 1, ch. 78-159; s. 2, ch. 78-404; s. 2, ch. 79-263; s. 7, ch. 83-134; s. 2, ch. 84-121; s. 1, ch. 85-163; ss. 6, 17, ch. 85-234; s. 6, ch. 86-240; ss. 1, 12, ch. 89-98; s. 219, ch. 94-356; s. 988, ch. 95-148; s. 11, ch. 98-227; s. 242, ch. 99-245; s. 6, ch. 2006-304; s. 68, ch. 2008-247.

1Note.—Section 7, ch. 83-134, as amended by s. 2, ch. 84-121, and by s. 1, ch. 85-163, repealed the then-existing subsections (1)-(3) and (5)-(12), effective July 1, 1985, and further provided that if the Governor and Cabinet had not adopted appropriate rules by July 1, 1985, these subsections would remain in force until such rules were effective. Section 9, ch. 83-134, provided that, prior to the adoption of rules amending, readopting, or repealing those provisions set forth in s. 7, the Marine Fisheries Commission would hold a public hearing thereon, and no such amendment, readoption, or repeal would be acted upon until it had been determined, based upon appropriate findings of fact, that such action would not adversely affect the resource. The Marine Fisheries Commission was transferred to the Fish and Wildlife Conservation Commission by s. 3, ch. 99-245.

Note.—Former s. 370.08.



379.2422 - Illegal use of nets.

379.2422 Illegal use of nets.—

(1) It is unlawful to take or harvest, or to attempt to take or harvest, any marine life in Florida waters with any net that is not consistent with the provisions of s. 16, Art. X of the State Constitution.

(2)(a) Beginning July 1, 1998, it is also unlawful to take or harvest, or to attempt to take or harvest, any marine life in Florida waters with any net, as defined in subsection (3) and any attachments to such net, that combined are larger than 500 square feet and have not been expressly authorized for such use by rule of the Fish and Wildlife Conservation Commission. The use of currently legal shrimp trawls and purse seines outside nearshore and inshore Florida waters shall continue to be legal until the commission implements rules regulating those types of gear.

(b) The use of gill or entangling nets of any size is prohibited, as such nets are defined in s. 16, Art. X of the State Constitution. Any net constructed wholly or partially of monofilament or multistrand monofilament material, other than a hand thrown cast net, or a handheld landing or dip net, shall be considered to be an entangling net within the prohibition of s. 16, Art. X of the State Constitution unless specifically authorized by rule of the commission. Multistrand monofilament material shall not be defined to include nets constructed of braided or twisted nylon, cotton, linen twine, or polypropylene twine.

(c) This subsection shall not be construed to apply to aquaculture activities licenses issued pursuant to s. 379.2523.

(3) As used in s. 16, Art. X of the State Constitution and this subsection, the term “net” or “netting” must be broadly construed to include all manner or combination of mesh or webbing or any other solid or semisolid fabric or other material used to comprise a device that is used to take or harvest marine life.

(4) Upon the arrest of any person for violation of this subsection, the arresting officer shall seize the nets illegally used. Upon conviction of the offender, the arresting authority shall destroy the nets.

(5) Any person who violates this section shall be punished as provided in s. 379.407(3).

(6) The Fish and Wildlife Conservation Commission is granted authority to adopt rules pursuant to s. 379.2401 implementing this section and the prohibitions and restrictions of s. 16, Art. X of the State Constitution.

History.—s. 39, ch. 97-160; s. 21, ch. 97-164; s. 235, ch. 98-200; s. 6, ch. 98-203; s. 50, ch. 99-245; s. 4, ch. 2001-62; s. 6, ch. 2002-264; s. 3, ch. 2004-61; s. 69, ch. 2008-247.

Note.—Former s. 370.093.



379.2423 - Carriage of proscribed nets across Florida waters.

379.2423 Carriage of proscribed nets across Florida waters.—

(1) This section applies to all vessels containing or otherwise transporting in or on Florida waters any gill net or other entangling net and to all vessels containing or otherwise transporting in or on Florida waters any net containing more than 500 square feet of mesh area the use of which is restricted or prohibited by s. 16, Art. X of the State Constitution. This section does not apply to vessels containing or otherwise transporting in or on Florida waters dry nets which are rolled, folded, or otherwise properly stowed in sealed containers so as to make their immediate use as fishing implements impracticable.

(2) Every vessel containing or otherwise transporting in or on Florida waters any gill net or other entangling net and every vessel containing or otherwise transporting in or on nearshore and inshore Florida waters any net containing more than 500 square feet of mesh area shall proceed as directly, continuously, and expeditiously as possible from the place where the vessel is regularly docked, moored, or otherwise stored to waters where the use of said nets is lawful and from waters where the use of said nets is lawful back to the place where the vessel is regularly docked, moored, or otherwise stored or back to the licensed wholesale dealer where the catch is to be sold. Exceptions shall be provided for docked vessels, for vessels which utilize nets in a licensed aquaculture operation, and for vessels containing trawl nets as long as the trawl’s doors or frame are not deployed in the water. Otherwise, hovering, drifting, and other similar activities inconsistent with the direct, continuous, and expeditious transit of such vessels shall be evidence of the unlawful use of such nets. The presence of fish in such a net is not evidence of the unlawful use of the net if the vessel is otherwise in compliance with this section.

(3) Notwithstanding subsections (1) and (2), unless authorized by rule of the Fish and Wildlife Conservation Commission, it is a major violation under this section, punishable as provided in s. 379.407(3), for any person, firm, or corporation to possess any gill or entangling net, or any seine net larger than 500 square feet in mesh area, on any airboat or on any other vessel less than 22 feet in length and on any vessel less than 25 feet if primary power of the vessel is mounted forward of the vessel center point. Gill or entangling nets shall be as defined in s. 16, Art. X of the State Constitution, s. 379.2422(2)(b), or in a rule of the Fish and Wildlife Conservation Commission implementing s. 16, Art. X of the State Constitution. Vessel length shall be determined in accordance with current United States Coast Guard regulations specified in the Code of Federal Regulations or as titled by the State of Florida. The 1Marine Fisheries Commission is directed to initiate by July 1, 1998, rulemaking to adjust by rule the use of gear on vessels longer than 22 feet where the primary power of the vessel is mounted forward of the vessel center point in order to prevent the illegal use of gill and entangling nets in state waters and to provide reasonable opportunities for the use of legal net gear in adjacent federal waters.

(4) The Fish and Wildlife Conservation Commission shall adopt rules to prohibit the possession and sale of mullet taken in illegal gill or entangling nets. Violations of such rules shall be punishable as provided in s. 379.407(3).

(5) The commission has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section.

History.—s. 7, ch. 95-414; s. 2, ch. 96-300; s. 59, ch. 97-100; s. 38, ch. 97-160; s. 20, ch. 97-164; ss. 79, 234, ch. 98-200; s. 5, ch. 98-203; s. 13, ch. 98-227; s. 103, ch. 99-245; s. 3, ch. 2001-62; s. 5, ch. 2002-264; s. 2, ch. 2004-61; s. 70, ch. 2008-247.

1Note.—Transferred to the Fish and Wildlife Conservation Commission by s. 3, ch. 99-245.

Note.—Former s. 370.092.



379.2424 - Retrieval of spiny lobster, stone crab, blue crab, and black sea bass traps during closed season; commission authority.

379.2424 Retrieval of spiny lobster, stone crab, blue crab, and black sea bass traps during closed season; commission authority.—The Fish and Wildlife Conservation Commission is authorized to implement a trap retrieval program for retrieval of spiny lobster, stone crab, blue crab, and black sea bass traps remaining in the water during the closed season for each species. The commission is authorized to contract with outside agents for the program operation.

History.—s. 4, ch. 87-116; s. 4, ch. 87-120; s. 230, ch. 94-356; s. 246, ch. 99-245; s. 2, ch. 2004-72; s. 13, ch. 2007-223; s. 71, ch. 2008-247.

Note.—Former s. 370.143(1).



379.2425 - Spearfishing; definition; limitations; penalty.

1379.2425 Spearfishing; definition; limitations; penalty.—

(1) For the purposes of this section, “spearfishing” means the taking of any saltwater fish through the instrumentality of a spear, gig, or lance operated by a person swimming at or below the surface of the water.

(2)(a) Except as otherwise provided by commission rule or order, spearfishing is prohibited within the boundaries of the John Pennekamp Coral Reef State Park, the waters of Collier County, and the area in Monroe County known as Upper Keys, which includes all salt waters under the jurisdiction of the commission beginning at the county line between Miami-Dade and Monroe Counties and running south, including all of the keys down to and including Long Key.

(b) For the purposes of this subsection, the possession in the water of a spear, gig, or lance by a person swimming at or below the surface of the water in a prohibited area is prima facie evidence of a violation of the provisions of this subsection regarding spearfishing.

(3) The Fish and Wildlife Conservation Commission shall have the power to establish restricted areas when it is determined that safety hazards exist or when needs are determined by biological findings. Restricted areas shall be established only after an investigation has been conducted and upon application by the governing body of the county or municipality in which the restricted areas are to be located and one publication in a local newspaper of general circulation in said county or municipality in addition to any other notice required by law. Prior to promulgation of regulations, the local governing body of the area affected shall agree to post and maintain notices in the area affected.

(4) A person who violates this section commits a Level Two violation under s. 379.401.

History.—s. 1, ch. 57-303; ss. 25, 35, ch. 69-106; s. 301, ch. 71-136; ss. 1, 2, ch. 73-141; s. 1, ch. 77-174; s. 1, ch. 77-381; s. 23, ch. 78-95; s. 6, ch. 83-134; s. 2, ch. 84-121; ss. 16, 17, ch. 85-234; s. 5, ch. 86-219; s. 19, ch. 86-240; ss. 9, 12, ch. 89-98; s. 236, ch. 94-356; s. 251, ch. 99-245; s. 13, ch. 2004-264; s. 77, ch. 2008-4; s. 72, ch. 2008-247; s. 3, ch. 2016-107.

1Note.—Section 6, ch. 83-134, as amended by s. 2, ch. 84-121; by s. 5, ch. 86-219; and by s. 19, ch. 86-240, repealed the then-existing section effective July 1, 1984, and further provided that if the Governor and Cabinet had not adopted appropriate rules by July 1, 1984, this section would remain in force until such rules were effective. Section 9, ch. 83-134, provided that, prior to the adoption of rules amending, readopting, or repealing those provisions set forth in s. 6, the Marine Fisheries Commission would hold a public hearing thereon, and no such amendment, readoption, or repeal would be acted upon until it had been determined, based upon appropriate findings of fact, that such action would not adversely affect the resource. The Marine Fisheries Commission was transferred to the Fish and Wildlife Conservation Commission by s. 3, ch. 99-245.

Note.—Former s. 370.172.



379.2431 - Marine animals; regulation.

379.2431 Marine animals; regulation.—

(1) PROTECTION OF MARINE TURTLES.—

(a) This subsection may be cited as the “Marine Turtle Protection Act.”

(b) The Legislature intends, pursuant to the provisions of this subsection, to ensure that the Fish and Wildlife Conservation Commission has the appropriate authority and resources to implement its responsibilities under the recovery plans of the United States Fish and Wildlife Service for the following species of marine turtle:

1. Atlantic loggerhead turtle (Caretta caretta).

2. Atlantic green turtle (Chelonia mydas).

3. Leatherback turtle (Dermochelys coriacea).

4. Atlantic hawksbill turtle (Eretmochelys imbricata).

5. Atlantic ridley turtle (Lepidochelys kempi).

(c) As used in this subsection, the following phrases have the following meanings:

1. A “properly accredited person” is:

a. Students of colleges or universities whose studies with saltwater animals are under the direction of their teacher or professor; or

b. Scientific or technical faculty of public or private colleges or universities; or

c. Scientific or technical employees of private research institutions and consulting firms; or

d. Scientific or technical employees of city, county, state, or federal research or regulatory agencies; or

e. Members in good standing or recognized and properly chartered conservation organizations, the Audubon Society, or the Sierra Club; or

f. Persons affiliated with aquarium facilities or museums, or contracted as an agent therefor, which are open to the public with or without an admission fee; or

g. Persons without specific affiliations listed above, but who are recognized by the commission for their contributions to marine conservation such as scientific or technical publications, or through a history of cooperation with the commission in conservation programs such as turtle nesting surveys, or through advanced educational programs such as high school marine science centers.

2. “Take” means an act that actually kills or injures marine turtles, and includes significant habitat modification or degradation that kills or injures marine turtles by significantly impairing essential behavioral patterns, such as breeding, feeding, or sheltering.

(d) Except as authorized in this paragraph, or unless otherwise provided by the Federal Endangered Species Act or its implementing regulations, a person, firm, or corporation may not knowingly possess, take, disturb, mutilate, destroy, cause to be destroyed, transfer, sell, offer to sell, molest, or harass any marine turtle species or hatchling, or parts thereof, or the eggs or nest of any marine turtle species described in this subsection. The commission may:

1. Issue a special permit or loan agreement to a person, firm, or corporation to possess a marine turtle species or hatchling, or parts thereof, including nests or eggs, for scientific, education, or exhibition purposes, or for conservation activities such as the relocation of nests, eggs, or marine turtles or hatchlings away from construction sites. Notwithstanding other provisions of law, the commission may issue such special permit or loan agreement to a properly accredited person as defined in paragraph (c) for the purposes of marine turtle conservation.

2. Adopt rules pursuant to chapter 120 to prescribe terms, conditions, and restrictions for marine turtle conservation, and to permit the possession of marine turtle species or hatchlings, or parts thereof, including nests or eggs.

(e)1. A person, firm, or corporation that commits any act prohibited in paragraph (d) involving any egg of any marine turtle species described in this subsection shall pay a penalty of $100 per egg in addition to other penalties provided in this paragraph.

2. A person, firm, or corporation that illegally possesses 11 or fewer eggs of any marine turtle species described in this subsection commits a first degree misdemeanor, punishable as provided in ss. 775.082 and 775.083.

3. For a second or subsequent violation of subparagraph 2., a person, firm, or corporation that illegally possesses 11 or fewer eggs of any marine turtle species described in this subsection commits a third degree felony, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

4. A person, firm, or corporation that illegally possesses more than 11 eggs of any marine turtle species described in this subsection commits a third degree felony, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

5. A person, firm, or corporation that illegally takes, disturbs, mutilates, destroys, causes to be destroyed, transfers, sells, offers to sell, molests, or harasses any marine turtle species or hatchling, or parts thereof, or the eggs or nest of any marine turtle species described in this subsection, commits a third degree felony, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

6. A person, firm, or corporation that illegally possesses any marine turtle species or hatchling, or parts thereof, or the nest of any marine turtle species described in this subsection, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

7. Notwithstanding s. 777.04, a person, firm, or corporation that solicits or conspires with another person, firm, or corporation, to commit an act prohibited by this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

8. The proceeds from the penalties assessed pursuant to this paragraph shall be deposited into the Marine Resources Conservation Trust Fund.

(f) Any application for a Department of Environmental Protection permit or other type of approval for an activity that affects marine turtles or their nests or habitat shall be subject to conditions and requirements for marine turtle protection as part of the permitting or approval process.

(g) The Department of Environmental Protection may condition the nature, timing, and sequence of construction of permitted activities to provide protection to nesting marine turtles and hatchlings and their habitat pursuant to s. 161.053(4). If the department is considering a permit for a beach restoration, beach renourishment, or inlet sand transfer project and the applicant has had an active marine turtle nest relocation program or the applicant has agreed to and has the ability to administer a program, the department may not restrict the timing of the project. If appropriate, the department, in accordance with the applicable rules of the Fish and Wildlife Conservation Commission, shall require as a condition of the permit that the applicant relocate and monitor all turtle nests that would be affected by the beach restoration, beach renourishment, or sand transfer activities. Such relocation and monitoring activities shall be conducted in a manner that ensures successful hatching. This limitation on the department’s authority applies only on the Atlantic coast of Florida.

(h) The department shall recommend denial of a permit application if the activity would result in a “take” as defined in this subsection, unless, as provided for in the federal Endangered Species Act and its implementing regulations, such taking is incidental to, and not the purpose of, the carrying out of an otherwise lawful activity.

(i) The department shall give special consideration to beach preservation and beach nourishment projects that restore habitat of endangered marine turtle species. Nest relocation shall be considered for all such projects in urbanized areas. When an applicant for a beach restoration, beach renourishment, or inlet sand transfer project has had an active marine turtle nest relocation program or the applicant has agreed to have and has the ability to administer a program, the department in issuing a permit for a project must not restrict the timing of the project. Where appropriate, the department, in accordance with the applicable rules of the Fish and Wildlife Conservation Commission, shall require as a condition of the permit that the applicant relocate and monitor all turtle nests that would be affected by the beach restoration, beach renourishment, or sand transfer activities. Such relocation and monitoring activities shall be conducted in a manner that ensures successful hatching. This limitation on the department’s authority applies only on the Atlantic coast of Florida.

(2) PROTECTION OF MANATEES OR SEA COWS.—

(a) This subsection shall be known and may be cited as the “Florida Manatee Sanctuary Act.”

(b) The State of Florida is hereby declared to be a refuge and sanctuary for the manatee, the “Florida state marine mammal.” The protections extended to and authorized on behalf of the manatee by this act are independent of, and therefore are not contingent upon, its status as a state or federal listed species.

(c) Whenever the Fish and Wildlife Conservation Commission is satisfied that the interest of science will be subserved, and that the application for a permit to possess a manatee or sea cow (Trichechus manatus) is for a scientific or propagational purpose and should be granted, and after concurrence by the United States Department of the Interior, the commission may grant to any person making such application a special permit to possess a manatee or sea cow, which permit shall specify the exact number which shall be maintained in captivity.

(d) Except as may be authorized by the terms of a valid state permit issued pursuant to paragraph (c) or by the terms of a valid federal permit, it is unlawful for any person at any time, by any means, or in any manner intentionally or negligently to annoy, molest, harass, or disturb or attempt to molest, harass, or disturb any manatee; injure or harm or attempt to injure or harm any manatee; capture or collect or attempt to capture or collect any manatee; pursue, hunt, wound, or kill or attempt to pursue, hunt, wound, or kill any manatee; or possess, literally or constructively, any manatee or any part of any manatee.

(e) Any gun, net, trap, spear, harpoon, boat of any kind, aircraft, automobile of any kind, other motorized vehicle, chemical, explosive, electrical equipment, scuba or other subaquatic gear, or other instrument, device, or apparatus of any kind or description used in violation of any provision of paragraph (d) may be forfeited upon conviction. The foregoing provisions relating to seizure and forfeiture of vehicles, vessels, equipment, or supplies do not apply when such vehicles, vessels, equipment, or supplies are owned by, or titled in the name of, innocent parties; and such provisions shall not vitiate any valid lien, retain title contract, or chattel mortgage on such vehicles, vessels, equipment, or supplies if such lien, retain title contract, or chattel mortgage is property of public record at the time of the seizure.

(f)1. Except for emergency rules adopted under s. 120.54, all proposed rules of the commission for which a notice of intended agency action is filed proposing to govern the speed and operation of motorboats for purposes of manatee protection shall be submitted to the counties in which the proposed rules will take effect for review by local rule review committees.

2. No less than 60 days prior to filing a notice of rule development in the Florida Administrative Register, as provided in s. 120.54(3)(a), the commission shall notify the counties for which a rule to regulate the speed and operation of motorboats for the protection of manatees is proposed. A county so notified shall establish a rule review committee or several counties may combine rule review committees.

3. The county commission of each county in which a rule to regulate the speed and operation of motorboats for the protection of manatees is proposed shall designate a rule review committee. The designated voting membership of the rule review committee must be comprised of waterway users, such as fishers, boaters, water skiers, other waterway users, as compared to the number of manatee and other environmental advocates. A county commission may designate an existing advisory group as the rule review committee. With regard to each committee, fifty percent of the voting members shall be manatee advocates and other environmental advocates, and fifty percent of the voting members shall be waterway users.

4. The county shall invite other state, federal, county, municipal, or local agency representatives to participate as nonvoting members of the local rule review committee.

5. The county shall provide logistical and administrative staff support to the local rule review committee and may request technical assistance from commission staff.

6. Each local rule review committee shall elect a chair and recording secretary from among its voting members.

7. Commission staff shall submit the proposed rule and supporting data used to develop the rule to the local rule review committees.

8. The local rule review committees shall have 60 days from the date of receipt of the proposed rule to submit a written report to commission members and staff. The local rule review committees may use supporting data supplied by the commission, as well as public testimony which may be collected by the committee, to develop the written report. The report may contain recommended changes to proposed manatee protection zones or speed zones, including a recommendation that no rule be adopted, if that is the decision of the committee.

9. Prior to filing a notice of proposed rulemaking in the Florida Administrative Register as provided in s. 120.54(3)(a), the commission staff shall provide a written response to the local rule review committee reports to the appropriate counties, to the commission members, and to the public upon request.

10. In conducting a review of the proposed manatee protection rule, the local rule review committees may address such factors as whether the best available scientific information supports the proposed rule, whether seasonal zones are warranted, and such other factors as may be necessary to balance manatee protection and public access to and use of the waters being regulated under the proposed rule.

11. The written reports submitted by the local rule review committees shall contain a majority opinion. If the majority opinion is not unanimous, a minority opinion shall also be included.

12. The members of the commission shall fully consider any timely submitted written report submitted by a local rule review committee prior to authorizing commission staff to move forward with proposed rulemaking and shall fully consider any timely submitted subsequent reports of the committee prior to adoption of a final rule. The written reports of the local rule review committees and the written responses of the commission staff shall be part of the rulemaking record and may be submitted as evidence regarding the committee’s recommendations in any proceeding relating to a rule proposed or adopted pursuant to this subsection.

13. The commission is relieved of any obligations regarding the local rule review committee process created in this paragraph if a timely noticed county commission fails to timely designate the required rule review committee.

(g) In order to protect manatees or sea cows from harmful collisions with motorboats or from harassment, the Fish and Wildlife Conservation Commission is authorized, in addition to all other authority, to provide a permitting agency with comments regarding the expansion of existing, or the construction of new, marine facilities and mooring or docking slips, by the addition or construction of five or more powerboat slips. The commission shall adopt rules under chapter 120 regulating the operation and speed of motorboat traffic only where manatee sightings are frequent and the best available scientific information, as well as other available, relevant, and reliable information, which may include but is not limited to, manatee surveys, observations, available studies of food sources, and water depths, supports the conclusions that manatees inhabit these areas on a regular basis:

1. In Lee County: the entire Orange River, including the Tice Florida Power and Light Corporation discharge canal and adjoining waters of the Caloosahatchee River within 1 mile of the confluence of the Orange and Caloosahatchee Rivers.

2. In Brevard County: those portions of the Indian River within three-fourths of a mile of the Orlando Utilities Commission Delespine power plant effluent and the Florida Power and Light Frontenac power plant effluents.

3. In Indian River County: the discharge canals of the Vero Beach Municipal Power Plant and connecting waters within 11/4 miles thereof.

4. In St. Lucie County: the discharge of the Henry D. King Municipal Electric Station and connecting waters within 1 mile thereof.

5. In Palm Beach County: the discharges of the Florida Power and Light Riviera Beach power plant and connecting waters within 11/2 miles thereof.

6. In Broward County: the discharge canal of the Florida Power and Light Port Everglades power plant and connecting waters within 11/2 miles thereof and the discharge canal of the Florida Power and Light Fort Lauderdale power plant and connecting waters within 2 miles thereof. For purposes of ensuring the physical safety of boaters in a sometimes turbulent area, the area from the easternmost edge of the authorized navigation project of the intracoastal waterway east through the Port Everglades Inlet is excluded from this regulatory zone.

7. In Citrus County: headwaters of the Crystal River, commonly referred to as King’s Bay, and the Homosassa River.

8. In Volusia County: Blue Springs Run and connecting waters of the St. Johns River within 1 mile of the confluence of Blue Springs and the St. Johns River; and Thompson Creek, Strickland Creek, Dodson Creek, and the Tomoka River.

9. In Hillsborough County: that portion of the Alafia River from the main shipping channel in Tampa Bay to U.S. Highway 41.

10. In Sarasota County: the Venice Inlet and connecting waters within 1 mile thereof, including Lyons Bay, Donna Bay, Roberts Bay, and Hatchett Creek, excluding the waters of the intracoastal waterway and the right-of-way bordering the centerline of the intracoastal waterway.

11. In Collier County: within the Port of Islands, within section 9, township 52 south, range 28 east, and certain unsurveyed lands, all east-west canals and the north-south canals to the southerly extent of the intersecting east-west canals which lie southerly of the centerline of U.S. Highway 41.

12. In Manatee County: that portion of the Manatee River east of the west line of section 17, range 19 east, township 34 south; the Braden River south of the north line and east of the west line of section 29, range 18 east, township 34 south; Terra Ceia Bay and River, east of the west line of sections 26 and 35 of range 17 east, township 33 south, and east of the west line of section 2, range 17 east, township 34 south; and Bishop Harbor east of the west line of section 13, range 17 east, township 33 south.

13. In Miami-Dade County: those portions of Black Creek lying south and east of the water control dam, including all boat basins and connecting canals within 1 mile of the dam.

(h) The Fish and Wildlife Conservation Commission shall adopt rules pursuant to chapter 120 regulating the operation and speed of motorboat traffic only where manatee sightings are frequent and the best available scientific information, as well as other available, relevant, and reliable information, which may include but is not limited to, manatee surveys, observations, available studies of food sources, and water depths, supports the conclusion that manatees inhabit these areas on a regular basis within that portion of the Indian River between the St. Lucie Inlet in Martin County and the Jupiter Inlet in Palm Beach County and within the Loxahatchee River in Palm Beach and Martin Counties, including the north and southwest forks thereof.

(i) The commission shall adopt rules pursuant to chapter 120 regulating the operation and speed of motorboat traffic only where manatee sightings are frequent and the best available scientific information, as well as other available, relevant, and reliable information, which may include but is not limited to, manatee surveys, observations, available studies of food sources, and water depths, supports the conclusion that manatees inhabit these areas on a regular basis within the Withlacoochee River and its tributaries in Citrus and Levy Counties. The specific areas to be regulated include the Withlacoochee River and the U.S. 19 bridge westward to a line between U.S. Coast Guard markers number 33 and number 34 at the mouth of the river, including all side channels and coves along that portion of the river; Bennets’ Creek from its beginning to its confluence with the Withlacoochee River; Bird’s Creek from its beginning to its confluence with the Withlacoochee River; and the two dredged canal systems on the north side of the Withlacoochee River southwest of Yankeetown.

(j) If any new power plant is constructed or other source of warm water discharge is discovered within the state which attracts a concentration of manatees or sea cows, the commission is directed to adopt rules pursuant to chapter 120 regulating the operation and speed of motorboat traffic within the area of such discharge. Such rules shall designate a zone which is sufficient in size, and which shall remain in effect for a sufficient period of time, to protect the manatees or sea cows.

(k) It is the intent of the Legislature to allow the Fish and Wildlife Conservation Commission to post and regulate boat speeds only where the best available scientific information, as well as other available, relevant, and reliable information, which may include but is not limited to, manatee surveys, observations, available studies of food sources, and water depth, supports the conclusion that manatees inhabit these areas on a periodic basis. It is not the intent of the Legislature to permit the commission to post and regulate boat speeds generally throughout the waters of the state, thereby unduly interfering with the rights of fishers, boaters, and water skiers using the areas for recreational and commercial purposes. The Legislature further intends that the commission may identify and designate limited lanes or corridors providing for reasonable motorboat speeds within waters of the state whenever such lanes and corridors are consistent with manatee protection.

(l) The commission shall adopt rules pursuant to chapter 120 regulating the operation and speed of motorboat traffic all year around within Turkey Creek and its tributaries and within Manatee Cove in Brevard County. The specific areas to be regulated consist of:

1. A body of water which starts at Melbourne-Tillman Drainage District structure MS-1, section 35, township 28 south, range 37 east, running east to include all natural waters and tributaries of Turkey Creek, section 26, township 28 south, range 37 east, to the confluence of Turkey Creek and the Indian River, section 24, township 28 south, range 37 east, including all lagoon waters of the Indian River bordered on the west by Palm Bay Point, the north by Castaway Point, the east by the four immediate spoil islands, and the south by Cape Malabar, thence northward along the shoreline of the Indian River to Palm Bay Point.

2. A triangle-shaped body of water forming a cove (commonly referred to as Manatee Cove) on the east side of the Banana River, with northern boundaries beginning and running parallel to the east-west cement bulkhead located 870 feet south of SR 520 Relief Bridge in Cocoa Beach and with western boundaries running in line with the City of Cocoa Beach channel markers 121 and 127 and all waters east of these boundaries in section 34, township 24 south, range 37 east; the center coordinates of this cove are 28°20′14″ north, 80°35′17″ west.

(m) The commission shall promulgate regulations pursuant to chapter 120 relating to the operation and speed of motor boat traffic in port waters with due regard to the safety requirements of such traffic and the navigational hazards related to the movement of commercial vessels.

(n) The commission may designate by rule adopted pursuant to chapter 120 other portions of state waters where manatees are frequently sighted and the best available scientific information, as well as other available, relevant, and reliable information, which may include but is not limited to, manatee surveys, observations, available studies of food sources, and water depths, supports the conclusion that manatees inhabit such waters periodically. Upon designation of such waters, the commission shall adopt rules pursuant to chapter 120 to regulate motorboat speed and operation which are necessary to protect manatees from harmful collisions with motorboats and from harassment. The commission may adopt rules pursuant to chapter 120 to protect manatee habitat, such as seagrass beds, within such waters from destruction by boats or other human activity. Such rules shall not protect noxious aquatic plants subject to control under s. 369.20.

(o) The commission may designate, by rule adopted pursuant to chapter 120, limited areas as a safe haven for manatees to rest, feed, reproduce, give birth, or nurse undisturbed by human activity. Access by motor boat to private residences, boat houses, and boat docks through these areas by residents, and their authorized guests, who must cross one of these areas to have water access to their property is permitted when the motorboat is operated at idle speed, no wake.

(p) Except in the marked navigation channel of the Florida Intracoastal Waterway as defined in s. 327.02 and the area within 100 feet of such channel, a local government may regulate, by ordinance, motorboat speed and operation on waters within its jurisdiction where the best available scientific information, as well as other available, relevant, and reliable information, which may include but is not limited to, manatee surveys, observations, available studies of food sources, and water depths, supports the conclusion that manatees inhabit these areas on a regular basis. However, such an ordinance may not take effect until it has been reviewed and approved by the commission. If the commission and a local government disagree on the provisions of an ordinance, a local manatee protection committee must be formed to review the technical data of the commission and the United States Fish and Wildlife Service, and to resolve conflicts regarding the ordinance. The manatee protection committee must be comprised of:

1. A representative of the commission;

2. A representative of the county;

3. A representative of the United States Fish and Wildlife Service;

4. A representative of a local marine-related business;

5. A representative of the Save the Manatee Club;

6. A local fisher;

7. An affected property owner; and

8. A representative of the Florida Marine Patrol.

If local and state regulations are established for the same area, the more restrictive regulation shall prevail.

(q) The commission shall evaluate the need for use of fenders to prevent crushing of manatees between vessels (100′ or larger) and bulkheads or wharves in counties where manatees have been crushed by such vessels. For areas in counties where evidence indicates that manatees have been crushed between vessels and bulkheads or wharves, the commission shall:

1. Adopt rules pursuant to chapter 120 requiring use of fenders for construction of future bulkheads or wharves; and

2. Implement a plan and time schedule to require retrofitting of existing bulkheads or wharves consistent with port bulkhead or wharf repair or replacement schedules.

The fenders shall provide sufficient standoff from the bulkhead or wharf under maximum operational compression to ensure that manatees cannot be crushed between the vessel and the bulkhead or wharf.

(r) Any violation of a restricted area established by this subsection, or established by rule pursuant to chapter 120 or ordinance pursuant to this subsection, shall be considered a violation of the boating laws of this state and shall be charged on a uniform boating citation as provided in s. 327.74, except as otherwise provided in paragraph (s). Any person who refuses to post a bond or accept and sign a uniform boating citation shall, as provided in s. 327.73(3), be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(s) Except as otherwise provided in this paragraph, any person violating the provisions of this subsection or any rule or ordinance adopted pursuant to this subsection commits a misdemeanor, punishable as provided in s. 379.407(1)(a) or (b).

1. Any person operating a vessel in excess of a posted speed limit shall be guilty of a civil infraction, punishable as provided in s. 327.73, except as provided in subparagraph 2.

2. This paragraph does not apply to persons violating restrictions governing “No Entry” zones or “Motorboat Prohibited” zones, who, if convicted, shall be guilty of a misdemeanor, punishable as provided in s. 379.407(1)(a) or (b), or, if such violation demonstrates blatant or willful action, may be found guilty of harassment as described in paragraph (d).

3. A person may engage in any activity otherwise prohibited by this subsection or any rule or ordinance adopted pursuant to this subsection if the activity is reasonably necessary in order to prevent the loss of human life or a vessel in distress due to weather conditions or other reasonably unforeseen circumstances, or in order to render emergency assistance to persons or a vessel in distress.

(t)1. In order to protect manatees and manatee habitat, the counties identified in the Governor and Cabinet’s October 1989 Policy Directive shall develop manatee protection plans consistent with commission criteria based upon “Schedule K” of the directive, and shall submit such protection plans for review and approval by the commission. Any manatee protection plans not submitted by July 1, 2004, and any plans not subsequently approved by the commission shall be addressed pursuant to subparagraph 2.

2. No later than January 1, 2005, the Fish and Wildlife Conservation Commission shall designate any county it has identified as a substantial risk county for manatee mortality as a county that must complete a manatee protection plan by July 1, 2006. The commission is authorized to adopt rules pursuant to s. 120.54 for identifying substantial risk counties and establishing criteria for approval of manatee protection plans for counties so identified. Manatee protection plans shall include the following elements at a minimum: education about manatees and manatee habitat; boater education; an assessment of the need for new or revised manatee protection speed zones; local law enforcement; and a boat facility siting plan to address expansion of existing and the development of new marinas, boat ramps, and other multislip boating facilities.

3. Counties required to adopt manatee protection plans under this paragraph shall incorporate the boating facility siting element of those protection plans within their respective comprehensive plans.

4. Counties that have already adopted approved manatee protection plans, or that adopt subsequently approved manatee protection plans by the effective date of this act, are in compliance with the provisions of this paragraph so long as they incorporate their approved boat facility siting plan into the appropriate element of their local comprehensive plan no later than July 1, 2003.

(u)1. Existing state manatee protection rules shall be given great weight in determining whether additional rules are necessary in a region where the measurable goals developed pursuant to s. 379.2291 have been achieved. However, the commission may amend existing rules or adopt new rules to address risks or circumstances in a particular area or waterbody to protect manatees.

2. As used in this paragraph, the term “region” means one of the four geographic areas defined by the United States Fish and Wildlife Service in the Florida Manatee Recovery Plan, 3rd revision (October 30, 2001).

(3) PROTECTION OF MAMMALIAN DOLPHINS (PORPOISES).—It is unlawful to catch, attempt to catch, molest, injure, kill, or annoy, or otherwise interfere with the normal activity and well-being of, mammalian dolphins (porpoises), except as may be authorized by a federal permit.

(4) ANNUAL FUNDING OF PROGRAMS FOR MARINE ANIMALS.—

(a) Each fiscal year the Save the Manatee Trust Fund shall be available to fund an impartial scientific benchmark census of the manatee population in the state. Weather permitting, the study shall be conducted annually by the Fish and Wildlife Conservation Commission and the results shall be made available to the President of the Senate, the Speaker of the House of Representatives, and the Governor and Cabinet for use in the evaluation and development of manatee protection measures. In addition, the Save the Manatee Trust Fund shall be available for annual funding of activities of public and private organizations and those of the commission intended to provide manatee and marine mammal protection and recovery effort; manufacture and erection of informational and regulatory signs; production, publication, and distribution of educational materials; participation in manatee and marine mammal research programs, including carcass salvage and other programs; programs intended to assist the recovery of the manatee as an endangered species, assist the recovery of the endangered or threatened marine mammals, and prevent the endangerment of other species of marine mammals; and other similar programs intended to protect and enhance the recovery of the manatee and other species of marine mammals.

(b) By December 1 each year, the Fish and Wildlife Conservation Commission shall provide the President of the Senate and the Speaker of the House of Representatives a written report, enumerating the amounts and purposes for which all proceeds in the Save the Manatee Trust Fund for the previous fiscal year are expended, in a manner consistent with those recovery tasks enumerated within the manatee recovery plan as required by the Endangered Species Act.

(c) When the federal and state governments remove the manatee from status as an endangered or threatened species, the annual allocation may be reduced.

(d) Up to 10 percent of the annual use fee deposited in the Save the Manatee Trust Fund from the sale of the manatee license plate authorized in s. 320.08058 may be used to promote and market the license plate issued by the Department of Highway Safety and Motor Vehicles after June 30, 2007.

History.—s. 2, ch. 28145, 1953; ss. 1, 2, ch. 57-771; s. 1, ch. 59-483; s. 1, ch. 67-2198; ss. 25, 35, ch. 69-106; s. 1, ch. 70-48; s. 1, ch. 70-357; s. 1, ch. 71-120; s. 289, ch. 71-136; ss. 1, 1A, ch. 71-145; s. 1, ch. 74-20; s. 1, ch. 77-174; s. 1, ch. 78-252; s. 79, ch. 79-164; s. 6, ch. 81-228; ss. 1, 2, ch. 82-170; s. 1, ch. 83-81; s. 68, ch. 84-338; s. 10, ch. 85-234; s. 7, ch. 89-168; s. 1, ch. 89-314; s. 5, ch. 90-219; s. 3, ch. 91-199; s. 2, ch. 91-215; s. 1, ch. 93-83; s. 1, ch. 93-254; s. 226, ch. 94-356; s. 991, ch. 95-148; s. 1, ch. 95-248; s. 31, ch. 96-321; s. 3, ch. 97-272; s. 2, ch. 98-200; ss. 7, 17, ch. 98-227; s. 154, ch. 99-13; s. 45, ch. 99-245; s. 35, ch. 99-289; s. 2, ch. 2000-153; s. 36, ch. 2000-197; s. 5, ch. 2001-62; s. 16, ch. 2002-264; s. 1, ch. 2003-59; s. 3, ch. 2003-111; s. 1, ch. 2003-156; s. 1, ch. 2004-343; s. 7, ch. 2007-223; s. 73, ch. 2008-247; s. 192, ch. 2010-102; s. 38, ch. 2013-14; s. 4, ch. 2016-107.

Note.—Former s. 370.12.



379.2432 - Manatee protection; intent; conduct of studies; initiatives and plans.

379.2432 Manatee protection; intent; conduct of studies; initiatives and plans.—It is the intent of the Legislature that the commission request the necessary funding and staffing through a general revenue budget request to ensure that manatees receive the maximum protection possible. The Legislature recognizes that strong manatee protection depends upon consistently achieving a high degree of compliance with existing and future rules. The commission shall conduct standardized studies to determine levels of public compliance with manatee protection rules, and shall use the results of the studies, together with other relevant information, to develop and implement strategic law enforcement initiatives and boater education plans. Drawing upon information obtained from the compliance studies and the implementation of enforcement initiatives together with boater education plans, the commission shall identify any impediments in consistently achieving high levels of compliance, and adjust their enforcement and boater education efforts accordingly.

History.—s. 19, ch. 2002-264; s. 74, ch. 2008-247.

Note.—Former s. 370.1201.



379.2433 - Enhanced manatee protection study.

1379.2433 Enhanced manatee protection study.—

(1) The Fish and Wildlife Conservation Commission shall implement and administer an enhanced manatee protection study designed to increase knowledge of the factors that determine the size and distribution of the manatee population in the waters of the state. The enhanced study shall be used by the commission in its mission to provide manatees with the maximum protection possible, while also allowing maximum recreational use of the state’s waterways. The goal of the enhanced study is to collect data that will enable resource managers and state and local policymakers, in consultation with the public, to develop and implement sound science-based policies to improve manatee habitat, establish manatee protection zones, and maximize the size of safe boating areas for recreational use of state waters without endangering the manatee population.

(2) The commission is authorized to develop and implement the use of genetic tagging to improve its ability to assess the status and health of the manatee population, including the health and reproductive capacity of manatees, estimating annual survival rates through mark recapture studies, determining migration patterns, and determining maternity and paternity. The development and use of genetic tagging may be done in cooperation with federal agencies or other entities, such as genetic laboratories at schools within the State University System.

History.—s. 2, ch. 2004-343; s. 75, ch. 2008-247; s. 62, ch. 2013-15.

1Note.—Section 4, ch. 2004-343, provides that “[s]ubject to an appropriation by the Legislature, the Fish and Wildlife Conservation Commission shall contract with Mote Marine Laboratory to conduct the manatee habitat and submerged aquatic vegetation assessment as provided in this act.”

Note.—Former s. 370.1202.



379.244 - Crustacea, marine animals, fish; regulations; general provisions.

379.244 Crustacea, marine animals, fish; regulations; general provisions.—

(1) OWNERSHIP OF FISH, SPONGES, ETC.—All fish, shellfish, sponges, oysters, clams, and crustacea found within the rivers, creeks, canals, lakes, bayous, lagoons, bays, sounds, inlets, and other bodies of water within the jurisdiction of the state, and within the Gulf of Mexico and the Atlantic Ocean within the jurisdiction of the state, excluding all privately owned enclosed fish ponds not exceeding 150 acres, are the property of the state and may be taken and used by its citizens and persons not citizens, subject to the reservations and restrictions imposed by these statutes. No water bottoms owned by the state shall ever be sold, transferred, dedicated, or otherwise conveyed without reserving in the people the absolute right to fish thereon, except as otherwise provided in these statutes.

(2) TAKING SALTWATER SPECIES FOR EXPERIMENTAL, AQUACULTURAL, SCIENTIFIC, EDUCATION, AND EXHIBITION PURPOSES.—Notwithstanding any other provisions of general or special law to the contrary, the Fish and Wildlife Conservation Commission may authorize, upon such terms, conditions, and restrictions as it may prescribe by rule, any properly accredited person to harvest or possess native or nonnative saltwater species for experimental, scientific, education, and exhibition purposes or to harvest or possess reasonable quantities of aquacultural species for brood stock. Such authorizations may allow collection of specimens without regard to, and not limited to, size, seasonal closure, collection method, reproductive state, or bag limit. Authorizations issued under the provisions of this section may be suspended or revoked by the Fish and Wildlife Conservation Commission if it finds that the person has violated this section, Fish and Wildlife Conservation Commission rules or orders, or terms or conditions of the authorization or has submitted false or inaccurate information in his or her application.

History.—s. 2, ch. 28145, 1953; ss. 25, 35, ch. 69-106; s. 284, ch. 71-136; s. 1, ch. 78-70; s. 1, ch. 80-90; s. 221, ch. 81-259; s. 8, ch. 85-234; s. 557, ch. 95-148; s. 12, ch. 98-333; s. 3, ch. 99-390; s. 76, ch. 2008-247; s. 9, ch. 2010-185.

Note.—Former s. 370.10.



379.245 - Spiny lobster reports by dealers during closed season required.

379.245 Spiny lobster reports by dealers during closed season required.—

(1) Within 3 days after the commencement of the closed season for the taking of spiny lobster, each and every seafood dealer, either retail or wholesale, intending to possess whole spiny lobster, spiny lobster tails, or spiny lobster meat during closed season shall submit to the Fish and Wildlife Conservation Commission, on forms provided by the commission, a sworn report of the quantity, in pounds, of whole spiny lobster, spiny lobster tails, and spiny lobster meat in the dealer’s name or possession as of the date the season closed. This report shall state the location and number of pounds of whole spiny lobster, spiny lobster tails, and spiny lobster meat. The commission shall not accept any reports not delivered or postmarked by midnight of the 3rd calendar day after the commencement of the closed season, and any stocks of spiny lobster reported therein are declared a nuisance and may be seized by the commission.

(2) Failure to submit a report as described in subsection (1) or reporting a greater or lesser amount of whole spiny lobster, spiny lobster tails, or spiny lobster meat than is actually in the dealer’s possession or name is a major violation of this chapter, punishable as provided in s. 379.407(1), s. 379.414, or both. The commission shall seize the entire supply of unreported or falsely reported whole spiny lobster, spiny lobster tails, or spiny lobster meat, and shall carry the same before the court for disposal. The dealer shall post a cash bond in the amount of the fair value of the entire quantity of unreported or falsely reported spiny lobster as determined by the judge. After posting the cash bond, the dealer shall have 24 hours to transport said products outside the limits of Florida for sale as provided by s. 379.337. Otherwise, the product shall be declared a nuisance and disposed of by the commission according to law.

(3) All dealers having reported stocks of spiny lobster may sell or offer to sell such stocks of spiny lobster; however, such dealers shall submit an additional report on the last day of each month during the duration of the closed season. Reports shall be made on forms supplied by the commission. Each dealer shall state on this report the number of pounds brought forward from the previous report period, the number of pounds sold during the report period, the number of pounds, if any, acquired from a licensed wholesale dealer during the report period, and the number of pounds remaining on hand. In every case, the amount of spiny lobster sold plus the amount reported on hand shall equal the amount acquired plus the amount reported remaining on hand in the last submitted report. Copies of records or invoices documenting the number of pounds acquired during the closed season must be maintained by the wholesale or retail dealer and shall be kept available for inspection by the commission for a period not less than 3 years from the date of the recorded transaction. Reports postmarked later than midnight on the 3rd calendar day of each month during the duration of the closed season will not be accepted by the commission. Dealers for which late supplementary reports are not accepted by the commission must show just cause why their entire stock of whole spiny lobster, spiny lobster tails, or spiny lobster meat should not be seized by the commission. Whenever a dealer fails to timely submit the monthly supplementary report as described in this subsection, the dealer may be subject to the following civil penalties:

(a) For a first violation, the commission shall assess a civil penalty of $500.

(b) For a second violation within the same spiny lobster closed season, the commission shall assess a civil penalty of $1,000.

(c) For a third violation within the same spiny lobster closed season, the commission shall assess a civil penalty of $2,500 and may seize said dealer’s entire stock of whole spiny lobster, spiny lobster tails, or spiny lobster meat and carry the same before the court for disposal. The dealer shall post a cash bond in the amount of the fair value of the entire remaining quantity of spiny lobster as determined by the judge. After posting the cash bond, a dealer shall have 24 hours to transport said products outside the limits of Florida for sale as provided by s. 379.337. Otherwise, the product shall be declared a nuisance and disposed of by the commission according to law.

(4) All seafood dealers shall at all times during the closed season make their stocks of whole spiny lobster, spiny lobster tails, or spiny lobster meat available for inspection by the commission.

(5) Each wholesale and retail dealer in whole spiny lobster, spiny lobster tails, or spiny lobster meat shall keep throughout the period of the spiny lobster closed season copies of the bill of sale or invoice covering each transaction involving whole spiny lobster, spiny lobster tails, or spiny lobster meat. Such invoices and bills shall be kept available at all times for inspection by the commission.

History.—s. 41, ch. 97-160; s. 23, ch. 97-164; s. 13, ch. 98-203; s. 8, ch. 98-227; s. 108, ch. 99-245; s. 16, ch. 2000-197; s. 11, ch. 2007-223; s. 77, ch. 2008-247; s. 37, ch. 2013-18.

Note.—Former s. 370.1405.



379.246 - Tortugas shrimp beds; gifted and loan property.

1379.246 Tortugas shrimp beds; gifted and loan property.—

(1) The Fish and Wildlife Conservation Commission is authorized to take title in the name of the state to any vessel or vessels suitable for use in carrying out the inspection and patrol of the Tortugas Bed which may be offered as a gift to the state by any person, firm, corporation, or association in the shrimp industry for the purpose of carrying out the provisions of this section. In the event such title is taken to such vessel or vessels, the commission is authorized to operate and keep said vessel or vessels in proper repair.

(2) The commission is further authorized to accept the temporary loan of any vessel or vessels, suitable for use in carrying out the provisions of this section, for periods not exceeding 1 year. However, the state shall not assume any liability to the owner or owners of said vessels for any damage done by said vessels to other vessels, persons, or property. In the operation of said loaned vessels, upkeep and repair shall consist only of minor repairs and routine maintenance. The owner or owners shall carry full marine insurance coverage on said loaned vessel or vessels for the duration of the period during which said vessels are operated by the state.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, ch. 57-358; s. 1, ch. 61-470; ss. 25, 35, ch. 69-106; s. 62, ch. 69-353; s. 1, ch. 70-163; s. 296, ch. 71-136; s. 2, ch. 72-54; s. 1, ch. 74-1; s. 23, ch. 78-95; s. 32, ch. 79-65; s. 8, ch. 83-134; s. 2, ch. 84-121; s. 1, ch. 85-163; ss. 13, 17, ch. 85-234; s. 13, ch. 86-240; s. 22, ch. 98-227; s. 248, ch. 99-245; s. 78, ch. 2008-247.

1Note.—Section 8, ch. 83-134, as amended by s. 2, ch. 84-121, and by s. 1, ch. 85-163, repealed the then-existing section, effective July 1, 1986, and further provided that if the Governor and Cabinet had not adopted appropriate rules by July 1, 1986, it would remain in force until such rules were effective. Section 9, ch. 83-134, provided that, prior to the adoption of rules amending, readopting, or repealing those provisions set forth in s. 8, the Marine Fisheries Commission would hold a public hearing thereon, and no such amendment, readoption, or repeal would be acted upon until it had been determined, based upon appropriate findings of fact, that such action would not adversely affect the resource. The Marine Fisheries Commission was transferred to the Fish and Wildlife Conservation Commission by s. 3, ch. 99-245.

Note.—Former s. 370.151.



379.247 - Regulation of shrimp fishing; Clay, Duval, Nassau, Putnam, Flagler, and St. Johns Counties.

1379.247 Regulation of shrimp fishing; Clay, Duval, Nassau, Putnam, Flagler, and St. Johns Counties.—

(1) DEFINITIONS.—When used in this section, unless the context clearly requires otherwise:

(a) “Inland waters” means all creeks, rivers, bayous, bays, inlets, and canals.

(b) “Sample” means one or more shrimp taken from an accurately defined part of the area defined.

(c) “Series” means 10 or more samples taken within a period of not more than 1 week, each sample being taken at a different station within the pattern.

(d) “Pattern” means 10 or more stations.

(e) “Station” means a single location on the water of the areas defined.

(f) “Licensed live bait shrimp producer” means any individual licensed by the Fish and Wildlife Conservation Commission to employ the use of any trawl for the taking of live bait shrimp within the inland waters of Nassau, Duval, St. Johns, Putnam, Flagler, or Clay Counties.

(g) “Licensed dead shrimp producer” means any individual licensed by the Fish and Wildlife Conservation Commission to employ the use of any trawl for the taking of shrimp within the inland waters of Nassau, Duval, St. Johns, Putnam, Flagler, or Clay Counties.

(2) SHRIMPING PROHIBITED.—It is unlawful to employ the use of any trawl or other net, except a common cast net, designed for or capable of taking shrimp, within the inland waters of Nassau, Duval, St. Johns, Putnam, Flagler, or Clay Counties, except as hereinafter provided.

(3) LIVE BAIT SHRIMP PRODUCTION.—

(a) A live bait shrimp production license shall be issued by the Fish and Wildlife Conservation Commission upon the receipt of an application by a person intending to use a boat, not to exceed 35 feet in length in Duval, St. Johns, Putnam, Flagler, and Clay Counties and not to exceed 45 feet in length in Nassau County, for live shrimp production within the inland waters of Nassau, Duval, St. Johns, Putnam, Flagler, or Clay Counties and the payment of a fee of $250. The annual fee of $250 shall be collected by the commission for the issuance of the license during a 60-day period beginning June 1 of each year. The design of the application and permit shall be determined by the commission. The proceeds of the fee imposed by this paragraph shall be used by the Fish and Wildlife Conservation Commission for the purposes of enforcement of marine resource laws.

(b) The Executive Director of the Fish and Wildlife Conservation Commission, or his or her designated representative, may by order close certain areas to live bait shrimp production when sampling procedures justify the closing based upon sound conservation practices. The revocation of any order to close has the effect of opening the area.

(c)1. Each licensed live bait shrimp producer who stores his or her catch for sale or sells his or her catch shall either:

a. Maintain onshore facilities which have been annually checked and approved by the local commission office to assure the facilities’ ability to maintain the catch alive when the live bait shrimp producer produces for his or her own facility; or

b. Sell his or her catch only to persons who have onshore facilities that have been annually checked and approved by the local commission office to assure the facilities’ ability to maintain the catch alive, when the producer sells his or her catch to an onshore facility. The producer shall provide the commission with the wholesale number of the facility to which the shrimp have been sold and shall submit this number on a form designed and approved by the commission.

2. All persons who maintain onshore facilities as described in this paragraph, whether the facilities are maintained by the licensed live bait shrimp producer or by another party who purchases shrimp from live bait shrimp producers, shall keep records of their transactions in conformance with the provisions of s. 379.362(6).

(d) All commercial trawling in Clay, Duval, and St. Johns Counties shall be restricted to the inland waters of the St. Johns River proper in the area north of the Acosta Bridge in Jacksonville and at least 100 yards from the nearest shoreline.

(e) A live shrimp producer must also be a licensed wholesale dealer. Such person shall not sell live bait shrimp unless he or she produces a live bait shrimp production license at the time of sale.

(f) The commission shall rename the Live Bait Shrimp Production License as the Commercial Live Shrimp Production License.

(4) DEAD SHRIMP PRODUCTION.—Any person may operate as a commercial dead shrimp producer provided that:

(a) A dead shrimp production permit is procured from the Fish and Wildlife Conservation Commission upon the receipt by the commission of a properly filled out and approved application by a person intending to use a boat, not to exceed 35 feet in length in Duval, St. Johns, Putnam, and Clay Counties, and not to exceed 45 feet in length in Nassau County, for dead shrimp production within the inland waters of Nassau County and the inland waters of the St. Johns River of Duval, Putnam, St. Johns, Flagler, or Clay Counties, which permit shall cost $250 and shall be required for each vessel used for dead shrimp production. The design of the application and permit shall be determined by the Fish and Wildlife Conservation Commission. The proceeds of the fees imposed by this paragraph shall be deposited into the account of the Marine Resources Conservation Trust Fund to be used by the commission for the purpose of enforcement of marine resource laws.

(b) All commercial trawling in the St. Johns River proper shall be restricted to the area north of the Acosta Bridge in Jacksonville and at least 100 yards from the nearest shoreline.

(c) All commercial shrimping activities shall be allowed during daylight hours from Tuesday through Friday each week.

(d) The number of permits issued by the commission for commercial trawling or dead shrimp production in any one year shall be limited to those active in the base year, 1976, and renewed annually since 1976. All permits for dead shrimp production issued pursuant to this section shall be inheritable or transferable to an immediate family member and annually renewable by the holder thereof. Such inheritance or transfer shall be valid upon being registered with the commission. Each permit not renewed shall expire and shall not be renewed under any circumstances.

(e) It is illegal for any person to sell dead shrimp caught in the inland waters of Nassau, Duval, Clay, Putnam, and St. Johns Counties, unless the seller is in possession of a dead shrimp production license issued pursuant to this subsection.

(f) It is illegal for any person to purchase shrimp for consumption or bait from any seller (with respect to shrimp caught in the inland waters of Nassau, Duval, Clay, Putnam, and St. Johns Counties (St. Johns River)) who does not produce his or her dead shrimp production license prior to the sale of the shrimp.

(g) In addition to any other penalties provided for in this section, any person who violates the provisions of this subsection shall have his or her license revoked by the commission.

(h) The commission shall rename the Dead Shrimp Production License as the Commercial Food Shrimp Production License.

(5) SAMPLING PROCEDURE.—

(a) The Executive Director of the Fish and Wildlife Conservation Commission shall have samples taken at established stations within patterns at frequent intervals.

(b) No area may be closed to live bait shrimp production unless a series of samples has been taken and it has been determined that the shrimp are undersized or that continued shrimping in this area would have an adverse effect on conservation. Standards for size may be established by rule of the commission.

(c) No area may be opened to dead shrimp production unless a series of samples has been taken and it has been determined that the shrimp are of legal size. Legal-sized shrimp shall be defined as not more than 47 shrimp with heads on, or 70 shrimp with heads off, per pound.

(6) LICENSE POSSESSION.—The operator of a boat employing the use of any trawl for shrimp production must be in possession of a current shrimp production license issued to him or her pursuant to the provisions of this section.

(7) USE OF TRAWL; LIMITATION.—

(a) The use of a trawl by either a live bait shrimp producer or dead shrimp producer shall be limited to the daylight hours, and the taking of dead shrimp shall not take place on Saturdays, Sundays, or legal state holidays.

(b) The use of a trawl by either a live bait shrimp producer or dead shrimp producer within 100 yards of any shoreline is prohibited. The Fish and Wildlife Conservation Commission, by rule or order, may define the area or areas where this subsection shall apply.

(c)1. It is unlawful to employ the use of any trawl designed for, or capable of, taking shrimp within 1/4 mile of any natural or manmade inlet in Duval County or St. Johns County.

2. It is unlawful for anyone to trawl in the Trout River west of the bridge on U.S. 17 in Duval County.

(8) CREDITS.—Fees paid pursuant to paragraphs (3)(a) and (4)(a) of this section shall be credited against the saltwater products license fee.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, ch. 71-460; ss. 1, 2, ch. 72-116; s. 1, ch. 73-150; ss. 1, 2, ch. 74-140; s. 1, ch. 77-174; s. 1, ch. 77-186; s. 80, ch. 79-164; s. 8, ch. 83-134; s. 1, ch. 83-295; s. 2, ch. 84-121; s. 1, ch. 85-163; ss. 16, 17, ch. 85-234; s. 1, ch. 87-201; ss. 3, 6, ch. 88-412; ss. 6, 12, ch. 89-98; s. 7, ch. 90-310; s. 231, ch. 94-356; s. 995, ch. 95-148; s. 13, ch. 95-414; s. 35, ch. 96-321; s. 45, ch. 97-96; s. 23, ch. 98-227; s. 249, ch. 99-245; s. 44, ch. 2000-364; s. 4, ch. 2003-143; s. 79, ch. 2008-247; s. 6, ch. 2014-136.

1Note.—Section 8, ch. 83-134, as amended by s. 2, ch. 84-121, and by s. 1, ch. 85-163, repealed then-existing subsections (1), (2), and (4)-(9), and paragraphs (3)(b)-(f), effective July 1, 1986, and further provided that if the Governor and Cabinet had not adopted appropriate rules by July 1, 1986, they would remain in force until such rules were effective. Section 9, ch. 83-134, provided that, prior to the adoption of rules amending, readopting, or repealing those provisions set forth in s. 8, the Marine Fisheries Commission would hold a public hearing thereon, and no such amendment, readoption, or repeal would be acted upon until it had been determined, based upon appropriate findings of fact, that such action would not adversely affect the resource. The Marine Fisheries Commission was transferred to the Fish and Wildlife Conservation Commission by s. 3, ch. 99-245.

Note.—Former s. 370.153.



379.248 - Sponges; regulation.

1379.248 Sponges; regulation.—

(1) NONRESIDENT LICENSE; SPONGE FISHING.—Any nonresident of the state, who desires to engage in the business or occupation of sponge fishing, either for that person or any other person, shall, before entering into said business or occupation, procure a nonresident saltwater products license issued in the name of an individual or to a valid boat registration pursuant to s. 379.361.

(2) USE AND SIZE OF HOOKS.—Any person engaged in gathering sponges by use of a hook shall use a hook 5 inches wide for the purpose of removing sponges from the bottom, and no hook of other dimensions may be used.

(3) TAKING, POSSESSING COMMERCIAL; SIZE.—

(a) No person may take, by any means or method, from the waters of the Gulf of Mexico, the straits of this state or the other waters within the territorial limits of this state, any commercial sponges, measuring, when wet, less than 5 inches in their maximum diameter.

(b) To make effective the foregoing subsection it is further provided that no person may land, cure, deliver, offer for sale, sell, or have in his or her possession, within the territorial limits of this state, or upon any boat, vessel, or vehicle, other than those operated interstate by common carriers, within the territorial limits of this state, any commercial sponges measuring, when wet, less than 5 inches in their maximum diameter.

(c) The presence of commercial sponges within the territorial limits of this state, or upon any boat, vessel, or vehicle, other than those operated interstate by common carriers, within the territorial limits of this state, measuring, when wet, less than 5 inches in their maximum diameter, shall be evidence that the person having such sponges in his or her possession has violated this section.

(4) POWERS OF THE COMMISSION.—The commission is authorized and empowered to make, promulgate, and put into effect all rules and regulations which the commission may consider and decide to be necessary to accomplish the purpose of this chapter for the taking and cultivation of sponges, including the power and authority to determine and fix, in its discretion, the seasons and period of time within which public state grounds may be closed to the taking, possessing, buying, selling, or transporting of sponges from the sponge cultivation districts herein provided for and to regulate and prescribe the means and methods to be employed in the harvesting thereof; however, notice of all rules, regulations, and orders, and all revisions and amendments thereto, prescribing closed seasons or prescribing the means and methods of harvesting sponges adopted by the commission shall be published in a newspaper of general circulation in the conservation district affected within 10 days from the adoption thereof, in addition to any notice required by chapter 120.

(5) COOPERATION WITH UNITED STATES FISH AND WILDLIFE SERVICE.—The commission shall cooperate with the United States Fish and Wildlife Service, under existing federal laws, rules and regulations, and is authorized to accept donations, grants and matching funds from said federal government under such conditions as are reasonable and proper, for the purposes of carrying out this chapter, and the commission is further authorized to accept any and all donations including funds and loan of vessels.

(6) PENALTY.—Any person violating any of the foregoing provisions shall, for the second offense, be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, and by the confiscation of all boats, tackle and equipment used in the commission of such violation.

History.—s. 2, ch. 28145, 1953; ss. 10, 25, 35, ch. 69-106; s. 299, ch. 71-136; s. 23, ch. 78-95; s. 6, ch. 83-134; s. 2, ch. 84-121; ss. 15, 17, ch. 85-234; s. 5, ch. 86-219; ss. 17, 19, ch. 86-240; ss. 8, 12, ch. 89-98; s. 4, ch. 89-116; s. 564, ch. 95-148; s. 111, ch. 99-245; s. 80, ch. 2008-247.

1Note.—Section 6, ch. 83-134, as amended by s. 2, ch. 84-121; by s. 5, ch. 86-219; and by s. 19, ch. 86-240, repealed the then-existing section effective July 1, 1984, and further provided that if the Governor and Cabinet had not adopted appropriate rules by July 1, 1984, this section would remain in force until such rules were effective. Section 9, ch. 83-134, provided that, prior to the adoption of rules amending, readopting, or repealing those provisions set forth in s. 6, the Marine Fisheries Commission would hold a public hearing thereon, and no such amendment, readoption, or repeal would be acted upon until it had been determined, based upon appropriate findings of fact, that such action would not adversely affect the resource. The Marine Fisheries Commission was transferred to the Fish and Wildlife Conservation Commission by s. 3, ch. 99-245.

Note.—Former s. 370.17.



379.249 - Artificial reef program; grants and financial and technical assistance to local governments.

379.249 Artificial reef program; grants and financial and technical assistance to local governments.—

(1) An artificial reef program is created within the commission to enhance saltwater opportunities and to promote proper management of fisheries resources associated with artificial reefs for the public interest. Under the program, the commission may provide grants and financial and technical assistance to coastal local governments, state universities, and nonprofit corporations qualified under s. 501(c)(3) of the Internal Revenue Code for the siting and development of artificial reefs as well as for monitoring and evaluating such reefs and their recreational, economic, and biological effectiveness. The commission is authorized to accept title, on behalf of the state, to vessels for use in the artificial reef program as offshore artificial reefs. The program may be funded from state, federal, and private contributions.

(2) The commission may adopt by rule procedures for submitting an application for financial assistance and criteria for allocating available funds.

(3) The commission may adopt by rule criteria for siting, constructing, managing, and evaluating the effectiveness of artificial reefs placed in state or adjacent federal waters and criteria implementing the transfer of vessel titles to the state for use as an offshore artificial reef.

(4) The commission may adopt by rule criteria for determining the eligibility of nonprofit corporations qualified under s. 501(c)(3) of the Internal Revenue Code to apply for and receive funds available for artificial reef development or evaluation. The criteria must include, but are not limited to, the following:

(a) The corporation must show proof that it is a nonprofit corporation qualified under s. 501(c)(3) of the Internal Revenue Code.

(b) The corporation must state in its articles of incorporation or bylaws that one of its objectives is the development or monitoring of artificial reefs.

(5) The commission’s artificial reef program shall track all artificial-reef-development activities statewide, and maintain a computer database of these activities for the public interest and to facilitate long-range planning and coordination within the commission and among local governments.

(6) It is unlawful for any person to:

(a) Place artificial-reef-construction materials in state waters outside zones permitted under the terms and conditions defined in any artificial-reef permits issued by the United States Army Corps of Engineers or by the Department of Environmental Protection.

(b) Store, possess, or transport on or across state waters any materials reasonably suited for artificial-reef construction and stored in a manner providing ready access for use and placement as an artificial reef, unless a valid cargo manifest issued by the commission or a commission-certified inspector is onboard the transporting vessel. The manifest will serve as authorization to use a valid permitted site or land-based staging area, will validate that the type of artificial-reef construction material being transported is permissible for use at the permitted site, and will describe and quantify the artificial-reef material being transported. The manifest will also include the latitude and longitude coordinates of the proposed deployment location, the valid permit number, and a copy of the permit conditions for the permitted site. The manifest must be available for inspection by any authorized law enforcement officer or commission employee.

(7)(a) An initial violation of subsection (6) is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A subsequent violation of subsection (6) which is committed within 12 months after a previous violation of that subsection is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If a violation of subsection (6) occurs, a law enforcement officer may terminate a vessel’s voyage and order the vessel operator to return immediately to port. Failure or refusal to comply with an order to return to port constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The vessel operator must immediately dispose of the materials on shore according to applicable waste disposal laws.

(c) If, at the time of the violation, the vessel that is involved in the violation:

1. Is moored at a land-based facility, the registered owner of the vessel is responsible for the violation.

2. Is underway or anchored, the captain or operator of the vessel and the registered owner of the vessel are jointly responsible for the violation.

(d) In addition to the penalties imposed in this subsection, the commission shall assess civil penalties of up to $5,000 against any person convicted of violating subsection (6) and may seek the suspension or revocation of the vessel registration, existing reef-construction permits, or other state marine licenses held by the violator. For the purposes of this section, conviction includes any judicial disposition other than acquittal or dismissal.

(8) The Legislature finds that a statewide matching grant program to secure and place United States Maritime Administration (MARAD) and United States Navy decommissioned vessels in state or federal waters seaward of the state as artificial reefs would be of great benefit to Floridians in promoting ecotourism associated with recreational diving and fishing in Florida. Therefore, the Legislature authorizes the planning and development of a statewide matching grant program as described in this subsection to be administered by the commission. The program will be implemented subject to appropriations. The objectives in establishing the program are to:

(a) Assist in reducing the pressures on natural coral reefs in state or federal waters seaward of the state and increase the opportunities for recreational diving and fishing.

(b) Provide a mechanism through which counties and municipalities that are permitted to place vessels in state or federal waters seaward of the state as artificial reefs can apply for and receive state matching grants for the placement of decommissioned MARAD and United States Navy vessels. Funds may be used for cleaning, preparing, towing, and sinking of such decommissioned vessels.

(c) Provide state funds that would be matched with local funds, federal funds, and funds from local businesses.

(d) Establish criteria to determine eligibility for such state matching funds.

(e) Assist counties and municipalities with the donation and transfer application for United States Navy and MARAD decommissioned vessels available for use as artificial reefs in accordance with MARAD application evaluation criteria.

(f) Develop a master plan for the purposes of maximizing the number and type of vessels to be placed in state or federal waters seaward of the state that provides for the location of vessels in the most geographically effective and beneficial manner.

(g) Establish and promote standards for the placement of MARAD and United States Navy decommissioned vessels in state or federal waters seaward of the state, consistent with current environmental standards and the mandate of s. 3516 of the National Defense Authorization Act for Fiscal Year 2004 and the 2006 publication, “National Guidance: Best Management Practices for Preparing Vessels Intended to Create Artificial Reefs,” published jointly by the United States Environmental Protection Agency and the United States Maritime Administration, which emphasized minimization of the release of harmful substances into the environment while decommissioned vessels are at anchorage and are undergoing disposal processes.

(h) Provide for and receive interagency comments from the agencies responsible for the permitting of artificial reefs and the Florida Department of Environmental Protection, allowing for a review period consistent with MARAD and United States Navy application deadlines.

(i) Establish a United States military vessel component as a seventh theme for Florida’s Maritime Heritage Trail to promote Florida’s nature-based tourism and heritage tourism.

(j) Provide for title of decommissioned vessels to be transferred to the state.

History.—s. 1, ch. 81-267; s. 10, ch. 90-310; s. 241, ch. 94-356; s. 1, ch. 97-172; s. 9, ch. 98-227; s. 45, ch. 2000-364; s. 5, ch. 2001-272; s. 6, ch. 2002-46; s. 1, ch. 2008-100; s. 81, ch. 2008-247.

Note.—Former s. 370.25.



379.2495 - Florida Ships-2-Reefs Program; matching grant requirements.

379.2495 Florida Ships-2-Reefs Program; matching grant requirements.—

(1) The commission is authorized to establish the Florida Ships-2-Reefs Program, a matching grant program, for the securing and placement of United States Maritime Administration (MARAD) and United States Navy decommissioned vessels in state or federal waters seaward of the state to serve as artificial reefs and, pursuant thereto, to make expenditures and enter into contracts with local governments and nonprofit corporations for the purpose of securing and placing MARAD and United States Navy decommissioned vessels as artificial reefs in state or federal waters seaward of the state pursuant to s. 379.249(8) and performing the environmental preparation and cleaning requisite to the placement of a vessel as an artificial reef, which preparation and cleaning must meet the standards established in the 2006 publication, “National Guidance: Best Management Practices for Preparing Vessels Intended to Create Artificial Reefs,” published jointly by the United States Environmental Protection Agency and the United States Maritime Administration. The commission shall have final approval of grants awarded through the program.

(2) Each grant awarded under the program shall be matched by nonstate funds. The limit for a state matching grant shall be 33 percent of the total cost for securing and placing the decommissioned vessel and performing the requisite environmental preparation and cleaning which meets the standards cited in subsection (1) prior to placement of the vessel.

(3) The commission may:

(a) Receive submissions of requests for matching funds and documentation relating to those requests;

(b) Approve requests for matching funds; and

(c) Allocate matching funds to local governments or nonprofit corporations.

(4) To demonstrate that a local government or nonprofit corporation meets the required criteria, the local government or nonprofit corporation must submit formal agreements, written pledges, memoranda of understanding, financing arrangements, or other documents demonstrating that nonstate matching funds are available for securing and placing the vessel prior to submission of an application. Matching grant funds shall be released only upon documentation that meets all the criteria established in rules adopted by the commission.

(5) No later than January 1, 2009, and each January 1 thereafter, the commission shall submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives detailing the expenditure of the funds appropriated to it for the purposes of carrying out the provisions of this section.

History.—s. 2, ch. 2008-100; s. 40, ch. 2009-21; s. 2, ch. 2014-21; s. 34, ch. 2015-2.



379.25 - Sale of unlawfully landed product; jurisdiction.

379.25 Sale of unlawfully landed product; jurisdiction.—It is unlawful for any person to bring to port, sell, or offer to sell any saltwater life landed in violation of the provisions of this chapter. Any person committing such a violation and docking his or her vessel at any port in the state, whether or not such product was landed in the territorial waters of the state, shall be deemed to have submitted himself or herself to the jurisdiction of the courts of this state for the purpose of the enforcement of the provisions of this chapter.

History.—s. 2, ch. 75-82; s. 566, ch. 95-148; s. 82, ch. 2008-247.

Note.—Former s. 370.23.



379.2511 - Lease of state-owned water bottoms for growing oysters and clams.

379.2511 Lease of state-owned water bottoms for growing oysters and clams.—Effective July 1, 1988, persons wishing to lease state-owned water bottoms for the purpose of growing oysters and clams shall no longer be required to apply under the provisions of s. 379.2525; such leases shall be issued pursuant to the provisions of ss. 253.67-253.75.

History.—s. 3, ch. 88-207; s. 83, ch. 2008-247.

Note.—Former s. 370.1601.



379.2512 - Oyster bottom land grants made pursuant to ch. 3293.

379.2512 Oyster bottom land grants made pursuant to ch. 3293.—

(1) All grants previously issued by the several boards of county commissioners under the authority of chapter 3293, 1881, Laws of Florida, shall be subject to provisions of s. 597.010, relating to the marking of such lands, the payment of rents, the cultivation of such lands and the forfeiture provisions.

(2) Any grantee of lands referred to in subsection (1) shall mark such lands and begin cultivation thereof as set forth in s. 597.010, within 90 days after the effective date of this act. The rentals prescribed by s. 597.010, shall be payable immediately upon the effective date of this act and in accordance with the provisions of said section.

(3) If any grantee shall fail to comply with the provisions of this act his or her grant shall become null and void and the lands shall return to the ownership and jurisdiction of the state.

History.—ss. 1, 2, 3, ch. 61-502; s. 563, ch. 95-148; s. 13, ch. 2000-364; s. 84, ch. 2008-247.

Note.—Former s. 370.161.



379.2521 - Rulemaking authority with respect to marine life.

1379.2521 Rulemaking authority with respect to marine life.—Marine aquaculture producers shall be regulated by the Department of Agriculture and Consumer Services. The Fish and Wildlife Conservation Commission shall adopt rules, by March 1, 2000, to regulate the sale of farmed red drum and spotted sea trout. These rules shall specifically provide for the protection of the wild resource, without restricting a certified aquaculture producer pursuant to s. 597.004 from being able to sell farmed fish. To that extent, these rules must only require that farmed fish be kept separate from wild fish and be fed commercial feed; that farmed fish be placed in sealed containers; that these sealed containers must have the name, address, telephone number and aquaculture certificate number, issued pursuant to s. 597.004, of the farmer clearly and indelibly placed on the container; and that this information must accompany the fish to the ultimate point of sale. Marine aquaculture products produced by a marine aquaculture producer, certified pursuant to s. 597.004, are exempt from Fish and Wildlife Conservation Commission resource management rules, with the exception of such rules governing any fish of the genus Centropomus (snook). By July 1, 2000, the Fish and Wildlife Conservation Commission shall develop procedures to allow persons possessing a valid aquaculture certificate of registration to sell and transport live snook produced in private ponds or private hatcheries as brood stock, to stock private ponds, or for aquarium display consistent with the provisions of rules adopted by the Department of Agriculture and Consumer Services.

History.—ss. 2, 5, ch. 83-134; s. 1, ch. 86-219; s. 2, ch. 86-240; ss. 16, 17, 18, ch. 93-213; ss. 1, 2, 3, ch. 94-247; s. 201, ch. 94-356; s. 11, ch. 96-247; s. 8, ch. 98-203; s. 9, ch. 98-333; s. 40, ch. 99-245; s. 1, ch. 99-390; s. 85, ch. 2008-247.

1Note.—Section 11, ch. 89-98, provides that “[a]ny language contained within chapter 370, Florida Statutes, which is subject to being replaced by rules adopted by the Marine Fisheries Commission under section 370.027, Florida Statutes, shall remain in force until the Governor and Cabinet have adopted appropriate rules pursuant to section 370.027, Florida Statutes.” The Marine Fisheries Commission was transferred to the Fish and Wildlife Conservation Commission by s. 3, ch. 99-245. Material formerly in chapter 370 was transferred to chapter 379 by ch. 2008-247, and s. 370.027 was redesignated as s. 379.2521.

Note.—Former s. 370.027.



379.2522 - Oysters produced in and outside state; labeling; tracing; rules.

379.2522 Oysters produced in and outside state; labeling; tracing; rules.—

(1) No wholesale or retail dealer, as defined in s. 379.362(1), shall sell any oysters produced outside this state unless they are labeled as such, or unless it is otherwise reasonably made known to the purchaser that the oysters were not produced in this state.

(2) The Department of Agriculture and Consumer Services shall promulgate rules whereby oysters produced in Florida waters can be traced to the location from which they were harvested. A wholesale or retail dealer may not sell any oysters produced in this state unless they are labeled so that they may be traced to the point of harvesting.

History.—s. 7, ch. 86-219; s. 21, ch. 86-240; s. 47, ch. 91-221; s. 235, ch. 94-356; s. 250, ch. 99-245; s. 86, ch. 2008-247.

Note.—Former s. 370.1603.



379.2523 - Aquaculture definitions; marine aquaculture products, producers, and facilities.

379.2523 Aquaculture definitions; marine aquaculture products, producers, and facilities.—

(1) As used in this section, the term:

(a) “Marine aquaculture facility” means a facility built and operated for the purpose of producing marine aquaculture products. Marine aquaculture facilities contain culture systems such as, but not limited to, ponds, tanks, raceways, cages, and bags used for commercial production, propagation, growout, or product enhancement of marine products. Marine aquaculture facilities specifically do not include:

1. Facilities that maintain marine aquatic organisms exclusively for the purpose of shipping, distribution, marketing, or wholesale and retail sales;

2. Facilities that maintain marine aquatic organisms for noncommercial, education, exhibition, or scientific purposes;

3. Facilities in which the activity does not require an aquaculture certification pursuant to s. 597.004; or

4. Facilities used by marine aquarium hobbyists.

(b) “Marine aquaculture producer” means a person holding an aquaculture certificate pursuant to s. 597.004 to produce marine aquaculture products.

(c) “Marine aquaculture product” means any product derived from marine aquatic organisms that are owned and propagated, grown, or produced under controlled conditions by a person holding an aquaculture certificate pursuant to s. 597.004. Such product does not include organisms harvested from the wild for depuration, wet storage, or relayed for the purpose of controlled purification. Marine aquaculture products are considered saltwater products for the purposes of this chapter, except the holder of an aquaculture certificate is not required to purchase and possess a saltwater products license in order to possess, transport, or sell marine aquaculture products pursuant to s. 379.361. To renew an existing restricted species endorsement, marine aquaculture producers possessing a valid saltwater products license with a restricted species endorsement may apply income from the sales of marine aquaculture products to licensed wholesale dealers. Income from the sales of marine aquaculture products shall not be eligible for the purpose of acquiring a new restricted species endorsement. The holder of an aquaculture certificate must purchase and possess a saltwater products license in order to possess, transport, or sell saltwater products not specifically provided for in s. 597.004.

(2) The Department of Environmental Protection shall encourage the development of aquaculture and the production of aquaculture products. The department shall develop a process consistent with this section that would consolidate permits, general permits, and other regulatory requirements to streamline the permitting process and result in effective regulation of aquaculture activities. This process shall provide for a single application and application fee for marine aquaculture activities which are regulated by the department. Procedures to consolidate permitting actions under this section do not constitute rules within the meaning of s. 120.52.

(3) Until aquaculture general permits under s. 403.814 can be expanded and developed, the department shall establish criteria to temporarily permit aquaculture activities that may be presumed not to result in adverse environmental impacts. The criteria developed pursuant to this subsection do not constitute rules within the meaning of s. 120.52. Permit application fees under this subsection shall be no more than that established for a general permit. The department may delegate to the water management districts the regulatory authority for aquaculture facilities subject to the temporary general permitting criteria of this subsection. During the period prior to development of a general permit under s. 403.814, the department shall establish a compliance plan based on monitoring results that will assist in the development of the general permit.

(4) The department shall request that the Aquaculture Review Council identify a working group of industry representatives who can provide technical assistance in developing aquaculture general permits. The industry representatives shall come from the segment of the industry to be affected by the specific general permit to be developed. The working group shall be included in all phases of developing the aquaculture general permits.

(5) The department shall:

(a) Coordinate with the Aquaculture Review Council and the Department of Agriculture and Consumer Services when developing criteria for aquaculture general permits.

(b) Permit experimental technologies to collect and evaluate data necessary to reduce or mitigate environmental concerns.

(c) Provide technical expertise and promote the transfer of information that would be beneficial to the development of aquaculture.

(6) The Fish and Wildlife Conservation Commission shall encourage the development of aquaculture in the state through the following:

(a) Providing assistance in developing technologies applicable to aquaculture activities, evaluating practicable production alternatives, and providing management agreements to develop innovative culture practices.

(b) Facilitating aquaculture research on life histories, stock enhancement, and alternative species, and providing research results that would assist in the evaluation, development, and commercial production of candidate species for aquaculture, including:

1. Providing eggs, larvae, fry, and fingerlings to aquaculturists when excess cultured stocks are available from the commission’s facilities and the culture activities are consistent with the commission’s stock enhancement projects. Such stocks may be obtained by reimbursing the commission for the cost of production on a per-unit basis. Revenues resulting from the sale of stocks shall be deposited into the trust fund used to support the production of such stocks.

2. Conducting research programs to evaluate candidate species when funding and staff are available.

3. Encouraging the private production of marine fish and shellfish stocks for the purpose of providing such stocks for statewide stock enhancement programs. When such stocks become available, the commission shall reduce or eliminate duplicative production practices that would result in direct competition with private commercial producers.

4. Developing a working group, in cooperation with the Department of Agriculture and Consumer Services and the Aquaculture Review Council, to plan and facilitate the development of private marine fish and nonfish hatcheries and to encourage private/public partnerships to promote the production of marine aquaculture products.

(c) Coordinating with public and private research institutions within the state to advance the aquaculture production and sale of sturgeon as a food fish.

(7) The Fish and Wildlife Conservation Commission shall coordinate with the Aquaculture Review Council and the Department of Agriculture and Consumer Services to establish and implement grant programs to provide funding for projects and programs that are identified in the state’s aquaculture plan, pending legislative appropriations. The commission and the Department of Agriculture and Consumer Services shall establish and implement a grant program to make grants available to qualified nonprofit, educational, and research entities or local governments to fund infrastructure, planning, practical and applied research, development projects, production economic analysis, and training and stock enhancement projects, and to make grants available to counties, municipalities, and other state and local entities for applied aquaculture projects that are directed to economic development, pending legislative appropriations.

History.—s. 14, ch. 96-247; s. 14, ch. 98-333; s. 46, ch. 99-245; s. 5, ch. 99-390; s. 26, ch. 2000-364; s. 87, ch. 2008-247; s. 89, ch. 2010-102; s. 3, ch. 2012-190.

Note.—Former s. 370.26.



379.2524 - Commercial production of sturgeon.

379.2524 Commercial production of sturgeon.—

(1) INTENT.—The Legislature finds and declares that there is a need to encourage the continuation and advancement of work being done on aquaculture sturgeon production in keeping with the state’s legislative public policy regarding aquaculture provided in chapter 597. It also finds that it is in the state’s economic interest to promote the commercial production and stock enhancement of sturgeon. It is therefore the intent of the Legislature to hereby create a Sturgeon Production Working Group.

(2) CREATION.—The Sturgeon Production Working Group is created within the Department of Agriculture and Consumer Services and shall be composed of seven members as follows:

(a) The head of the sturgeon research program or designee from the University of Florida, Institute of Food and Agricultural Sciences. Such member shall be appointed by the University of Florida’s Vice President for Agricultural Affairs.

(b) One representative from the Department of Environmental Protection to be appointed by the Secretary of Environmental Protection.

(c) One representative from the Fish and Wildlife Conservation Commission to be appointed by the executive director of the Fish and Wildlife Conservation Commission.

(d) One representative from the Department of Agriculture and Consumer Services to be appointed by the Commissioner of Agriculture.

(e) Two representatives from the aquaculture industry to be appointed by the Aquaculture Review Council.

(f) One representative from a private nonprofit organization involved in sturgeon production work, to be appointed by the Commissioner of Agriculture.

(3) MEETINGS; PROCEDURES; RECORDS.—The working group shall meet at least twice a year and elect, by a quorum, a chair and vice chair.

(a) The chair of the working group shall preside at all meetings and shall call a meeting as often as necessary to carry out the provisions of this section.

(b) The Department of Agriculture and Consumer Services shall keep a complete record of the proceedings of each meeting, which includes the names of the members present at each meeting and the actions taken. The records shall be public records pursuant to chapter 119.

(c) A quorum shall consist of a majority of the group members.

(4) PURPOSE AND RESPONSIBILITIES.—The purpose of the Sturgeon Production Working Group is to coordinate the implementation of a state sturgeon production management plan to promote the commercial production and stock enhancement of sturgeon in Florida. In carrying out this purpose, the working group shall:

(a) Establish a state sturgeon production management plan to inform public or private interested parties of how to aquaculturally produce sturgeon for commercial purposes and for stock enhancement. The sturgeon production management plan shall:

1. Provide the regulatory policies for the commercial production of sturgeon meat and roe, including a strategy for obtaining the required permits, licenses, authorizations, or certificates.

2. Provide the management practices for culturing sturgeon and ensure that aquacultural development does not impede the recovery and conservation of wild sturgeon populations.

3. Establish priorities for research needed to support the commercial production of sturgeon and the recovery of native stocks in the state.

(b) Support management strategies to permit the commercial production of native and nonnative sturgeon, including the distribution of captive-bred Gulf sturgeon to approved certified aquaculture facilities.

(c) Support the development of a cooperative sturgeon conservation program to coordinate conservation, habitat, and resource management programs for native sturgeon, including an evaluation of how stock enhancement can facilitate the conservation and recovery of native sturgeon populations.

(d) Seek federal cooperation to implement the sturgeon production management plan, including federal designation of captive-bred sturgeon as distinct population segments to distinguish cultivated stocks from wild native populations.

(e) Develop enforcement guidelines to ensure continued protection of wild native sturgeon populations.

(f) In furtherance of the purposes and responsibilities of the Sturgeon Production Working Group, the state shall:

1. Establish a program to coordinate conservation and aquaculture activities for native sturgeon.

2. Develop a conservation plan for native sturgeon.

3. Initiate the process to petition for delisting captive-bred shortnose sturgeon.

4. Initiate the process to petition for delisting captive-bred Gulf sturgeon.

(g) Establish a sturgeon broodstock committee composed of fishery scientists, fish farmers, and agency representatives to manage the taking of wild sturgeon for brood fish and spawning.

(h) Establish the Cooperative Broodstock Development and Husbandry Board composed of fishery scientists, fish farmers, and agency representatives to establish standards and criteria for the management and maintenance of captive-reared sturgeon, to collect biological data, and to administer the Cooperative Broodstock Development and Husbandry Program.

History.—s. 1, ch. 96-313; s. 6, ch. 99-390; s. 12, ch. 2002-295; s. 88, ch. 2008-247; s. 4, ch. 2012-190.

Note.—Former s. 370.31.



379.2525 - Noncultured shellfish harvesting.

1379.2525 Noncultured shellfish harvesting.—

(1) PROTECTION OF SHELLFISH AQUACULTURE PRODUCTS.—

(a) The Fish and Wildlife Conservation Commission shall assist in protecting shellfish aquaculture products produced on leased or granted reefs in the hands of lessees or grantees from the state. Harvesting shellfish is prohibited within a distance of 25 feet outside lawfully marked lease boundaries or within setback and access corridors within specifically designated high-density aquaculture lease areas and aquaculture use zones.

(b) The department, in cooperation with the commission, shall provide the Legislature with recommendations as needed for the development and the proper protection of the rights of the state and private holders therein with respect to the oyster and clam business.

(2) REMOVING OYSTERS, CLAMS, OR MUSSELS FROM NATURAL REEFS; LICENSES, ETC., PENALTY.—

(a) It is unlawful to use a dredge or any means or implement other than hand tongs in removing oysters from the natural or artificial state reefs. This restriction shall apply to all areas of Apalachicola Bay for all shellfish harvesting, excluding private grounds leased or granted by the state prior to July 1, 1989, if the lease or grant specifically authorizes the use of implements other than hand tongs for harvesting. Except in Apalachicola Bay, upon the payment of $25 annually, for each vessel or boat using a dredge or machinery in the gathering of clams or mussels, a special activity license may be issued by the Fish and Wildlife Conservation Commission pursuant to s. 379.361 for such use to such person.

(b) The use of any mechanical harvesting device other than ordinary hand tongs for taking shellfish for any purpose from public shellfish beds in Apalachicola Bay shall be unlawful.

(c) The possession of any mechanical harvesting device on the waters of Apalachicola Bay from 5 p.m. until sunrise shall be unlawful.

(d) Each vessel used for the transport or deployment of a dredge or scrape shall prominently display the lease or grant number or numbers, in numerals which are at least 12 inches high and 6 inches wide, in such a manner that the lease or grant number or numbers are readily identifiable from both the air and the water.

(e) Oysters may be harvested from natural or public grounds by common hand tongs or by hand, by scuba diving, free diving, leaning from vessels, or wading. In the Apalachicola Bay, this provision shall apply to all shellfish.

The commission shall apply other statutes, rules, or conditions necessary to protect the environment and natural resources from improper transport, deployment, and operation of a dredge or scrape. Any violation of this subsection or of any other statutes, rules, or conditions referenced in the special activity license shall be considered a violation of the license and shall result in revocation of the license and forfeiture of the bond submitted to the commission as a prerequisite to the issuance of this license.

(3) FALSE RETURNS AS TO OYSTERS OR CLAMS HANDLED.—Each packer, canner, corporation, firm, commission person, or dealer in fish shall, on the first day of each month, make a return under oath to the Fish and Wildlife Conservation Commission, as to the number of oysters, clams, and shellfish purchased, caught, or handled during the preceding month. Whoever is found guilty of making any false affidavit to any such report is guilty of perjury and punished as provided by law, and any person who fails to make such report shall be punished by a fine not exceeding $500 or by imprisonment in the county jail not exceeding 6 months.

(4) SEIZURE OF VESSELS AND CARGOES VIOLATING OYSTER AND CLAM LAWS, ETC.—Vessels, with their cargoes, violating the provisions of the laws relating to oysters and clams may be seized by anyone duly and lawfully authorized to make arrests under this section or by any sheriff or the sheriff’s deputies, and taken into custody, and when not arrested by the sheriff or the sheriff’s deputies, delivered to the sheriff of the county in which the seizure is made, and shall be liable to forfeiture, on appropriate proceedings being instituted by the Fish and Wildlife Conservation Commission, before the courts of that county. In such case the cargo shall at once be disposed of by the sheriff, for account of whom it may concern. Should the master or any of the crew of said vessel be found guilty of using dredges or other instruments in fishing oysters on natural reefs contrary to law, or fishing on the natural oyster or clam reefs out of season, or unlawfully taking oysters or clams belonging to a lessee, such vessel shall be declared forfeited by the court, and ordered sold and the proceeds of the sale shall be deposited with the Chief Financial Officer to the credit of the General Revenue Fund; any person guilty of such violations shall not be permitted to have any license provided for in this chapter within a period of 1 year from the date of conviction. Pending proceedings such vessel may be released upon the owner furnishing bond, with good and solvent security in double the value of the vessel, conditioned upon its being returned in good condition to the sheriff to abide the judgment of the court.

(5) DREDGING OF DEAD SHELLS PROHIBITED.—The dredging of dead shell deposits is prohibited in the state.

(6) REQUIREMENTS FOR OYSTER VESSELS.—All vessels used for the harvesting, gathering, or transporting of noncultured oysters for commercial use shall be constructed and maintained to prevent contamination or deterioration of oysters. To this end, all such vessels shall be provided with false bottoms and bulkheads fore and aft to prevent oysters from coming in contact with any bilge water. No dogs or other animals shall be allowed at any time on vessels used to harvest or transport oysters. A violation of any provision of this subsection shall result in at least the revocation of the violator’s license.

History.—s. 2, ch. 28145, 1953; s. 1, ch. 57-256; s. 1, ch. 57-163; s. 1, ch. 59-346; s. 1, ch. 59-490; s. 1, ch. 61-99; s. 2, ch. 61-58; s. 3, ch. 61-22; s. 2, ch. 61-119; s. 1, ch. 61-100; s. 19, ch. 63-512; ss. 1, 2, ch. 63-120; s. 1, ch. 63-396; s. 3, ch. 65-140; s. 1, ch. 65-436; s. 1, ch. 67-234; ss. 19, 25, 35, ch. 69-106; s. 298, ch. 71-136; s. 1, ch. 71-244; s. 1, ch. 71-245; s. 1, ch. 71-246; s. 129, ch. 71-377; s. 1, ch. 72-204; s. 1, ch. 72-236; s. 102, ch. 73-333; s. 1, ch. 75-120; s. 1, ch. 76-106; s. 1, ch. 77-92; s. 111, ch. 77-104; s. 52, ch. 77-147; s. 1, ch. 77-197; s. 1, ch. 77-206; s. 23, ch. 78-95; s. 1, ch. 78-96; s. 33, ch. 79-65; s. 1, ch. 79-111; ss. 1, 2, ch. 80-52; s. 1, ch. 82-46; s. 1, ch. 82-408; s. 6, ch. 83-134; s. 27, ch. 83-216; s. 2, ch. 83-265; s. 2, ch. 84-121; s. 15, ch. 84-254; ss. 14, 17, ch. 85-234; s. 5, ch. 86-219; ss. 16, 19, ch. 86-240; ss. 7, 12, ch. 89-98; s. 3, ch. 89-116; ss. 19, 26, 42, ch. 89-175; s. 16, ch. 91-78; ss. 4, 5, ch. 91-187; ss. 5, 6, ch. 91-254; s. 5, ch. 91-286; s. 234, ch. 94-356; s. 92, ch. 95-143; s. 997, ch. 95-148; s. 37, ch. 96-321; s. 13, ch. 98-333; s. 64, ch. 99-8; s. 60, ch. 99-245; s. 12, ch. 2000-364; s. 381, ch. 2003-261; s. 13, ch. 2004-264; s. 89, ch. 2008-247.

1Note.—Section 6, ch. 83-134, as amended by s. 2, ch. 84-121; by s. 5, ch. 86-219; and by s. 19, ch. 86-240, repealed then-existing subsections (14)-(16) and (38), effective July 1, 1984, and further provided that if the Governor and Cabinet had not adopted appropriate rules by July 1, 1984, they would remain in force until such rules were effective. Section 9, ch. 83-134, provided that, prior to the adoption of rules amending, readopting, or repealing those provisions set forth in s. 6, the Marine Fisheries Commission would hold a public hearing thereon, and no such amendment, readoption, or repeal would be acted upon until it had been determined, based upon appropriate findings of fact, that such action would not adversely affect the resource. The Marine Fisheries Commission was transferred to the Fish and Wildlife Conservation Commission by s. 3, ch. 99-245.

Note.—Former s. 370.16.



379.26 - Illegal importation or possession of nonindigenous marine plants and animals; rules and regulations.

379.26 Illegal importation or possession of nonindigenous marine plants and animals; rules and regulations.—

(1) It is unlawful to import or possess any marine plant or marine animal, not native to the state, which, due to the stimulating effect of the waters of the state on procreation, may endanger or infect the marine resources of the state or pose a human health hazard, except as provided in this section.

(2) Marine animals not to be imported shall include, but are not limited to, all species of the following:

(a) Sea snakes (Family Hydrophiidae), except as provided in subsection (4);

(b) Weeverfishes (Family Trachinidae); and

(c) Stonefishes (Genus Synanceja).

(3) The Fish and Wildlife Conservation Commission is authorized to adopt, pursuant to chapter 120, rules and regulations to include any additional marine plant or marine animal which may endanger or infect the marine resources of the state or pose a human health hazard.

(4) A zoological park and aquarium may import sea snakes of the family Hydrophiidae for exhibition purposes only under the following conditions:

(a) Only male sea snakes may be possessed.

(b) A zoological park and aquarium possessing sea snakes shall not be located in a coastal county and shall have no contiguous connection with any waters of the state.

(c) Each zoological park and aquarium possessing sea snakes shall provide quarterly reports to the department regarding the number of each species of sea snakes on the premises and any changes in inventory resulting from death or additions by importation.

(d) Sea snakes shall not be released into the waters of the state.

(e) Each zoological park and aquarium possessing sea snakes shall post with the commission a $1 million letter of credit. The letter of credit shall be in favor of the State of Florida, Fish and Wildlife Conservation Commission, for use by the commission to remove any sea snake accidentally or intentionally introduced into waters of the state. The letter of credit shall be written in the form determined by the commission. The letter of credit shall provide that the zoological park and aquarium is responsible for the sea snakes within that facility and shall be in effect at all times that the zoological park and aquarium possesses sea snakes.

(f) A zoological park and aquarium shall not barter, sell, or trade sea snakes within this state.

(g) A zoological park and aquarium that imports sea snakes may bring the sea snakes into this state only by airplane that may only land at an airport located in a noncoastal county within this state.

(h) A zoological park and aquarium possessing sea snakes shall abide by all statutory and regulatory requirements of the Fish and Wildlife Conservation Commission with respect to venomous reptiles.

(5) It is unlawful to release into the waters of the state any nonnative saltwater species whether or not included in subsection (2) or prohibited by rules and regulations adopted pursuant to subsection (3) or authorized by subsection (4).

(6) Any person who violates this section commits a Level Three violation under s. 379.401.

History.—s. 1, ch. 71-68; s. 1, ch. 77-65; s. 1, ch. 92-60; s. 220, ch. 94-356; s. 11, ch. 98-333; s. 102, ch. 99-245; s. 7, ch. 2006-304; s. 90, ch. 2008-247; s. 10, ch. 2010-185.

Note.—Former s. 370.081.






Part III - FRESHWATER AQUATIC LIFE (ss. 379.28-379.295)

379.28 - Imported fish.

379.28 Imported fish.—

(1) No person shall import into the state or place in any of the fresh waters of the state any freshwater fish of any species without having first obtained a permit from the Fish and Wildlife Conservation Commission. The commission is authorized to issue or deny such a permit upon the completion of studies of the species made by it to determine any detrimental effect the species might have on the ecology of the state.

(2) A person who violates this section commits a Level Three violation under s. 379.401.

History.—s. 37, ch. 13644, 1929; CGL 1936 Supp. 1977(37); s. 1, ch. 71-294; s. 1, ch. 80-129; s. 52, ch. 91-224; s. 130, ch. 99-245; s. 22, ch. 2006-304; s. 92, ch. 2008-247.

Note.—Former s. 372.26.



379.29 - Contaminating fresh waters.

379.29 Contaminating fresh waters.—

(1) It shall be unlawful for any person or persons, firm or corporation to cause any dyestuff, coal tar, oil, sawdust, poison, or deleterious substances to be thrown, run, or drained into any of the fresh running waters of this state in quantities sufficient to injure, stupefy, or kill fish which may inhabit the same at or below the point where any such substances are discharged, or caused to flow or be thrown into such waters; provided, that it shall not be a violation of this section for any person, firm, or corporation engaged in any mining industry to cause any water handled or used in any branch of such industry to be discharged on the surface of land where such industry or branch thereof is being carried on under such precautionary measures as shall be approved by the Fish and Wildlife Conservation Commission.

(2) A person, firm, or corporation that violates this section commits a Level Two violation under s. 379.401.

History.—ss. 1, 2, ch. 22009, 1943; s. 317, ch. 71-136; s. 164, ch. 99-245; s. 61, ch. 2008-247; s. 5, ch. 2016-107.

Note.—Former s. 372.85.



379.295 - Use of explosives and other substances or force prohibited.

379.295 Use of explosives and other substances or force prohibited.—A person may not throw or place, or cause to be thrown or placed, any dynamite, lyddite, gunpowder, cannon cracker, acids, filtration discharge, debris from mines, Indian berries, sawdust, green walnuts, walnut leaves, creosote, oil, or other explosives or deleterious substance or force into the fresh waters of this state whereby fish therein are or may be injured. Nothing in this section may be construed as preventing the release of water slightly discolored by mining operations or water escaping from such operations as the result of providential causes. A person who violates this section commits a Level Two violation under s. 379.401.

History.—s. 29, ch. 13644, 1929; CGL 1936 Supp. 1977(29); s. 6, ch. 2016-107.

Note.—Former s. 372.75.






Part IV - WILD ANIMAL LIFE (ss. 379.3001-379.305)

379.3001 - No net loss of hunting lands.

379.3001 No net loss of hunting lands.—

(1) As used in this section, the term:

(a) “Commission” means the Fish and Wildlife Conservation Commission.

(b) “Commission-managed lands” means those lands owned by the commission, those lands owned by the state over which the commission holds management authority, or those privately owned lands that are leased or managed by the commission.

(c) “Hunting” means the lawful pursuit, trapping, shooting, capture, collection, or killing of wildlife or the lawful attempt to pursue, trap, shoot, capture, collect, or kill wildlife.

(2) Commission-managed lands shall be open to access and use for hunting except as limited by the commission for reasons of public safety, fish or wildlife management, or homeland security or as otherwise limited by law.

(3) The commission, in exercising its authority under the State Constitution and statutes, shall exercise its authority, consistent with subsection (2), in a manner that supports, promotes, and enhances hunting opportunities to the extent authorized by state law.

(4) Commission land management decisions and actions, including decisions made by private owners to close hunting land managed by the commission, shall not result in any net loss of habitat land acreage available for hunting opportunities on commission-managed lands that exists on the effective date of this act. The commission shall expeditiously find replacement acreage for hunting to compensate for closures of any existing hunting land. Replacement lands shall, to the greatest extent possible, be located within the same administrative region of the commission and shall be consistent with the hunting discipline that the commission allowed on the closed land.

(5) Any state agency or water management district that owns or manages lands shall assist and coordinate and cooperate with the commission to allow hunting on such lands if such lands are determined by the commission to be suitable for hunting. To ensure no net loss of land acreage available for hunting, state agencies and water management districts shall cooperate with the commission to open new, additional hunting lands to replace lost hunting acreage. However, lands officially designated as units within the state park system may not be considered for replacement hunting lands and may only be opened for hunting when necessary as a wildlife control or management tool as determined by the Division of Recreation and Parks in the Department of Environmental Protection.

(6) By October 1 of each year, the executive director of the commission shall submit to the Legislature a written report describing:

(a) The acreage managed by the commission that was closed to hunting during the previous fiscal year and the reasons for the closures.

(b) The acreage managed by the commission that was opened to hunting to compensate for closures of existing land pursuant to subsection (4).

(7) By October 1 of each year, any state agency or water management district that owns or manages lands shall submit a written report to the commission and the Legislature that includes:

(a) A list of properties that were open for hunting during the previous fiscal year.

(b) A list of properties that were not open for hunting during the previous fiscal year.

(c) The acreage for each property and the county where each property is located, except for right-of-way lands and parcels under 50 acres.

History.—s. 1, ch. 2006-98; s. 94, ch. 2008-247.

Note.—Former s. 372.0025.



379.3002 - J. W. Corbett and Cecil M. Webb Wildlife Management Areas.

379.3002 J. W. Corbett and Cecil M. Webb Wildlife Management Areas.—

(1) The Fish and Wildlife Conservation Commission of this state is neither authorized nor empowered to do the following as to the J. W. Corbett Wildlife Management Area in Palm Beach County or the Cecil M. Webb Wildlife Management Area without the approval of the Board of Trustees of the Internal Improvement Trust Fund that such action is in the best interest of orderly and economical development of said area, viz.:

(a) To trade, barter, lease, or exchange lands therein for lands of greater acreage contiguous to said wildlife management areas.

(b) To grant easements for construction and maintenance of roads, railroads, canals, ditches, dikes, and utilities, including but not limited to telephone, telegraph, oil, gas, electric power, water, and sewers.

(c) To convey or release all rights in and to the phosphate, minerals, metals, and petroleum that is or may be in, on or under any lands traded, bartered, leased, or exchanged pursuant to paragraph (a).

(2) The Board of Trustees of the Internal Improvement Trust Fund and the State Board of Education and all and every board, state department or state agency of the state having any title, right and interest in or to the land including oil and mineral rights in the lands to be traded, bartered, leased or exchanged within the J. W. Corbett Wildlife Management Area in Palm Beach County, is authorized and empowered to convey this interest of whatsoever nature to the record owner.

(3) Moneys received from the sale of lands within either wildlife management area, less reasonable expenses incident to the sale, shall be used by the Fish and Wildlife Conservation Commission to acquire acreage contiguous to the wildlife management area or lands of equal wildlife value. The sale shall be made directly to the state, notwithstanding the procedures of s. 270.08 to the contrary.

History.—ss. 1, 2, ch. 31410, 1956; ss. 27, 35, ch. 69-106; s. 1, ch. 70-60; s. 1, ch. 75-304; s. 159, ch. 99-13; s. 117, ch. 99-245; s. 95, ch. 2008-247.

Note.—Former s. 372.023.



379.3003 - Required clothing for persons hunting deer.

379.3003 Required clothing for persons hunting deer.—It is a Level One violation under s. 379.401 for any person to hunt deer, or for any person to accompany another person hunting deer, during the open season for the taking of deer on public lands unless each person shall wear a total of at least 500 square inches of daylight fluorescent orange material as an outer garment. Such clothing shall be worn above the waistline and may include a head covering. The provisions of this section shall not apply to any person hunting deer with a bow and arrow during seasons restricted to hunting with a bow and arrow.

History.—s. 1, ch. 86-136; s. 1, ch. 87-53; s. 28, ch. 2006-304; s. 96, ch. 2008-247.

Note.—Former s. 372.988.



379.3004 - Voluntary Authorized Hunter Identification Program.

379.3004 Voluntary Authorized Hunter Identification Program.—

(1) There is created the “Voluntary Authorized Hunter Identification Program” to assist landowners and law enforcement officials in better controlling trespass and illegal or unauthorized hunting. Landowners wishing to participate in the program shall:

(a) Annually notify the sheriff’s office in the county in which the land is situated and the respective area supervisor of the Fish and Wildlife Conservation Commission by letter of their desire to participate in the program, and provide a description of their property which they wish to have in the program by township, range, section, partial section, or other geographical description.

(b) Provide a means of identifying authorized hunters as provided in subsection (2).

(2) Any person hunting on private land enrolled in the Voluntary Authorized Hunter Identification Program shall have readily available on the land at all times when hunting on the property written authorization from the owner or his or her authorized representative to be on the land for the purpose of hunting. The written authorization shall be presented on demand to any law enforcement officer, the owner, or the authorized agent of the owner.

(a) For purposes of this section, the term “hunting” means to be engaged in or reasonably equipped to engage in the pursuit or taking by any means of any animal described in s. 379.101(19) or (20), and the term “written authorization” means a card, letter, or other written instrument which shall include, but need not be limited to, the name of the person or entity owning the property, the name and signature of the person granting the authorization, a description by township, range, section, partial section, or other geographical description of the land to which the authorization applies, and a statement of the time period during which the authorization is valid.

(b) Failure by any person hunting on private land enrolled in the program to present written authorization to hunt on said land to any law enforcement officer or the owner or representative thereof within 7 days of demand shall be prima facie evidence of violation of s. 810.09(2)(c), punishable as provided in s. 775.082, s. 775.083, or s. 775.084. However, such evidence may be contradicted or rebutted by other evidence.

History.—s. 2, ch. 97-201; s. 155, ch. 99-245; s. 30, ch. 2002-46; s. 97, ch. 2008-247.

Note.—Former s. 372.7016.



379.3012 - Alligator management program implementation; commission authority.

379.3012 Alligator management program implementation; commission authority.—The powers and duties of the commission to implement the alligator management program do not supersede the regulatory authority or lawful responsibility of the Department of Agriculture and Consumer Services, the Department of Health, or any local governmental entity regarding the processing or handling of food products, but are supplemental thereto.

History.—s. 3, ch. 87-199; s. 17, ch. 98-333; s. 66, ch. 99-8; s. 148, ch. 99-245; s. 7, ch. 99-397; s. 99, ch. 2008-247; s. 5, ch. 2015-161.

Note.—Former s. 372.6672.



379.3014 - Unlawful sale, possession, or transporting of alligators or alligator skins.

379.3014 Unlawful sale, possession, or transporting of alligators or alligator skins.—Whenever the sale, possession, or transporting of alligators or alligator skins is prohibited by any law of this state, or by the rules, regulations, or orders of the Fish and Wildlife Conservation Commission adopted pursuant to s. 9, Art. IV of the State Constitution, the sale, possession, or transporting of alligators or alligator skins is a Level Three violation under s. 379.401.

History.—s. 1, ch. 65-160; s. 7, ch. 69-216; s. 311, ch. 71-136; s. 30, ch. 83-216; s. 143, ch. 99-245; s. 25, ch. 2006-304; s. 101, ch. 2008-247.

Note.—Former s. 372.662.



379.3015 - Prima facie evidence of intent to violate laws protecting alligators.

379.3015 Prima facie evidence of intent to violate laws protecting alligators.—Except as otherwise provided by rule of the Fish and Wildlife Conservation Commission for the purpose of the limited collection of alligators in designated areas, the display or use of a light in a place where alligators might be known to inhabit in a manner capable of disclosing the presence of alligators, together with the possession of firearms, spear guns, gigs, and harpoons customarily used for the taking of alligators, during the period between 1 hour after sunset and 1 hour before sunrise shall be prima facie evidence of an intent to violate the provisions of law regarding the protection of alligators.

History.—s. 1, ch. 70-2; s. 1, ch. 87-199; s. 145, ch. 99-245; s. 102, ch. 2008-247.

Note.—Former s. 372.664.



379.302 - Private game preserves and farms; regulations; penalties.

379.302 Private game preserves and farms; regulations; penalties.—

(1) Any person owning land in this state may establish, maintain, and operate within the boundaries thereof, a private preserve and farm, not exceeding an area of 640 acres, for the protection, preservation, propagation, rearing, and production of game birds and animals for private and commercial purposes, provided that no two game preserves shall join each other or be connected.

(2) All private game preserves or farms established under the provisions of this section shall be fenced in such manner that domestic game thereon may not escape and wild game on surrounding lands may not enter and shall be subject at any time to inspection by the Fish and Wildlife Conservation Commission, or its conservation officers. Such private preserve or farm shall be equipped and operated in such manner as to provide sufficient food and humane treatment for the game kept thereon. Game reared or produced on private game preserves and farms shall be considered domestic game and private property and may be sold or disposed of as such and shall be the subject of larceny. Live game may be purchased, sold, shipped, and transported for propagation and restocking purposes only at any time. Such game may be sold for food purposes only during the open season provided by law for such game. All game killed must be killed on the premises of such private game preserve or farm and must be killed by means other than shooting, except during the open season. All domestic game sold for food purposes must be marked or tagged in a manner prescribed by the Fish and Wildlife Conservation Commission; and the owner or operator of such private game preserve or farm shall report to the said commission, on blanks to be furnished by it, each sale or shipment of domestic game, such reports showing the quantity and kind of game shipped or sold and to whom sold. Such report shall be made not later than 5 days following such sale or shipment. Game reared or produced as aforesaid may be served as such by hotels, restaurants, or other public eating places during the open season provided by law on such particular species of game, under such regulations as the commission may prescribe.

(3) It is unlawful for any common carrier to knowingly transport or receive for transportation any domestic game unless the package or container containing such shipment has attached thereto a permit for such shipment and such package or container shall be marked on the outside showing quantity and kind of game enclosed.

(4) Any person violating this section for the first offense commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and for a second or subsequent offense commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person convicted of violating this section shall forfeit to the commission any license issued under s. 379.3711; and no further license shall be issued to such person for a period of 1 year following such conviction.

History.—s. 70-A, ch. 13644, 1929; ss. 1-9, ch. 14515, 1929; CGL 1936 Supp. 1901(5)-(15), 1977(71); s. 307, ch. 71-136; s. 223, ch. 81-259; s. 129, ch. 99-245; s. 11, ch. 2002-46; s. 4, ch. 2003-151; s. 105, ch. 2008-247.

Note.—Former s. 372.16.



379.303 - Classification of wildlife; seizure of captive wildlife.

379.303 Classification of wildlife; seizure of captive wildlife.—

(1) The commission shall promulgate rules defining Class I, Class II, and Class III types of wildlife. The commission shall also establish rules and requirements necessary to ensure that permits are granted only to persons qualified to possess and care properly for wildlife and that permitted wildlife possessed as personal pets will be maintained in sanitary surroundings and appropriate neighborhoods.

(2) In instances where wildlife is seized or taken into custody by the commission, said owner or possessor of such wildlife shall be responsible for payment of all expenses relative to the capture, transport, boarding, veterinary care, or other costs associated with or incurred due to seizure or custody of wildlife. Such expenses shall be paid by said owner or possessor upon any conviction or finding of guilt of a criminal or noncriminal violation, regardless of adjudication or plea entered, of any provision of chapter 828 or this chapter, or rule of the commission or if such violation is disposed of under s. 921.187. Failure to pay such expense may be grounds for revocation or denial of permits to such individual to possess wildlife.

History.—s. 1, ch. 74-309; s. 6, ch. 98-333; s. 34, ch. 2002-46; s. 106, ch. 2008-247.

Note.—Former s. 372.922(3), (4).



379.304 - Exhibition or sale of wildlife.

379.304 Exhibition or sale of wildlife.—

(1) Permits issued pursuant to s. 379.3761 and places where wildlife is kept or held in captivity shall be subject to inspection by officers of the commission at all times. The commission shall have the power to release or confiscate any specimens of any wildlife, specifically birds, mammals, amphibians, or reptiles, whether native to the state or not, when it is found that conditions under which they are being confined are unsanitary, or unsafe to the public in any manner, or that the species of wildlife are being maltreated, mistreated, or neglected or kept in any manner contrary to the provisions of chapter 828, any such permit to the contrary notwithstanding. Before any such wildlife is confiscated or released under the authority of this section, the owner thereof shall have been advised in writing of the existence of such unsatisfactory conditions; the owner shall have been given 30 days in which to correct such conditions; the owner shall have failed to correct such conditions; the owner shall have had an opportunity for a proceeding pursuant to chapter 120; and the commission shall have ordered such confiscation or release after careful consideration of all evidence in the particular case in question. The final order of the commission shall constitute final agency action.

(2) In instances where wildlife is seized or taken into custody by the commission, said owner or possessor of such wildlife shall be responsible for payment of all expenses relative to the capture, transport, boarding, veterinary care, or other costs associated with or incurred due to seizure or custody of wildlife. Such expenses shall be paid by said owner or possessor upon any conviction or finding of guilt of a criminal or noncriminal violation, regardless of adjudication or plea entered, of any provision of chapter 828 or this chapter, or rule of the commission or if such violation is disposed of under s. 921.187. Failure to pay such expense may be grounds for revocation or denial of permits to such individual to possess wildlife.

(3) Any animal on exhibit of a type capable of contracting or transmitting rabies shall be immunized against rabies.

(4) The commission is authorized to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section.

(5) A violation of this section is punishable as provided by s. 379.4015.

History.—s. 1, ch. 67-290; s. 16, ch. 78-95; s. 32, ch. 83-218; s. 8, ch. 91-134; s. 5, ch. 98-333; s. 173, ch. 99-245; s. 33, ch. 2002-46; s. 9, ch. 2003-151; s. 107, ch. 2008-247; s. 33, ch. 2009-86; s. 11, ch. 2010-185.

Note.—Former s. 372.921(4)-(6), (9), (10).



379.305 - Rules and regulations; penalties.

379.305 Rules and regulations; penalties.—

(1) The Fish and Wildlife Conservation Commission may prescribe such other rules and regulations as it may deem necessary to prevent the escape of venomous reptiles or reptiles of concern, either in connection of construction of such cages or otherwise to carry out the intent of ss. 379.372-379.374.

(2) A person who knowingly releases a nonnative venomous reptile or reptile of concern to the wild or who through gross negligence allows a nonnative venomous reptile or reptile of concern to escape commits a Level Three violation, punishable as provided in s. 379.4015.

History.—s. 6, ch. 28263, 1953; s. 172, ch. 99-245; s. 6, ch. 2007-239; s. 108, ch. 2008-247.

Note.—Former s. 372.92.






Part V - LAW ENFORCEMENT (ss. 379.33-379.343)

379.33 - Enforcement of commission rules.

379.33 Enforcement of commission rules.—Rules of the commission shall be enforced by any law enforcement officer certified pursuant to s. 943.13.

History.—ss. 2, 5, ch. 83-134; ss. 3, 17, ch. 85-234; ss. 16, 17, 18, ch. 93-213; ss. 1, 2, 3, ch. 94-247; s. 8, ch. 98-203; s. 96, ch. 99-245; s. 3, ch. 2006-304; s. 113, ch. 2008-247; s. 7, ch. 2016-107.

Note.—Former s. 370.028.



379.3311 - Police powers of commission and its agents.

379.3311 Police powers of commission and its agents.—

(1) The commission, the executive director and the executive director’s assistants designated by her or him, and each commission officer are constituted peace officers with the power to make arrests for violations of the laws of this state when committed in the presence of the officer or when committed on lands under the supervision and management of the commission, the department, the Board of Trustees of the Internal Improvement Trust Fund, or the Department of Agriculture and Consumer Services, including state parks, coastal and aquatic managed areas, and greenways and trails. The general laws applicable to arrests by peace officers of this state shall also be applicable to such director, assistants, and commission officers. Such persons may enter upon any land or waters of the state for performance of their lawful duties and may take with them any necessary equipment, and such entry does not constitute a trespass.

(2) Such officers may enforce throughout the state all laws relating to game, nongame birds, fish, and fur-bearing animals and all rules and regulations of the commission relating to wild animal life, marine life, and freshwater aquatic life, and in connection with such laws, rules, and regulations, in the enforcement thereof and in the performance of their duties thereunder, to:

(a) Go upon all premises, posted or otherwise;

(b) Execute warrants and search warrants for the violation of such laws;

(c) Serve subpoenas issued for the examination, investigation, and trial of all offenses against such laws;

(d) Carry firearms or other weapons, concealed or otherwise, in the performance of their duties;

(e) Arrest upon probable cause without warrant any person found in the act of violating any such laws or, in pursuit immediately following such violations, to examine any person, boat, conveyance, vehicle, game bag, game coat, or other receptacle for wild animal life, marine life, or freshwater aquatic life, or any camp, tent, cabin, or roster, in the presence of any person stopping at or belonging to such camp, tent, cabin, or roster, when such officer has reason to believe, and has exhibited her or his authority and stated to the suspected person in charge the officer’s reason for believing, that any of the aforesaid laws have been violated at such camp;

(f) Secure and execute search warrants and in pursuance thereof to enter any building, enclosure, or car and to break open, when found necessary, any apartment, chest, locker, box, trunk, crate, basket, bag, package, or container and examine the contents thereof;

(g) Seize and take possession of all wild animal life, marine life, or freshwater aquatic life taken or in possession or under control of, or shipped or about to be shipped by, any person at any time in any manner contrary to such laws.

(3) It is unlawful for any person to resist an arrest authorized by this section or in any manner to interfere, either by abetting, assisting such resistance, or otherwise interfering with such executive director, assistants, or commission officers while engaged in the performance of the duties imposed upon them by law or regulation of the commission, the department, the Board of Trustees of the Internal Improvement Trust Fund, or the Department of Agriculture and Consumer Services.

(4) Upon final disposition of any alleged offense for which a citation for any violation of this chapter or the rules of the commission has been issued, the court shall, within 10 days after the final disposition of the action, certify the disposition to the commission.

History.—s. 3, ch. 13644, 1929; s. 1, ch. 17016, 1935; CGL 1936 Supp. 1977(3); s. 7, ch. 22858, 1945; s. 1, ch. 70-404; s. 571, ch. 95-148; s. 122, ch. 99-245; s. 19, ch. 2000-197; s. 3, ch. 2003-151; s. 114, ch. 2008-247; s. 20, ch. 2012-88.

Note.—Former s. 372.07.



379.3312 - Powers of arrest by agents of commission.

379.3312 Powers of arrest by agents of commission.—Any certified law enforcement officer of the commission, upon receiving information, relayed to her or him from any law enforcement officer stationed on the ground, on the water, or in the air, that a driver, operator, or occupant of any vehicle, boat, or airboat has violated any section of chapter 327, chapter 328, or this chapter, or s. 597.010 or s. 597.020, may arrest the driver, operator, or occupant for violation of such laws when reasonable and proper identification of the vehicle, boat, or airboat and reasonable and probable grounds to believe that the driver, operator, or occupant has committed or is committing any such offense have been communicated to the arresting officer by the other officer stationed on the ground, on the water, or in the air.

History.—s. 1, ch. 70-396; s. 1, ch. 79-217; s. 242, ch. 94-356; s. 1000, ch. 95-148; s. 123, ch. 99-245; s. 14, ch. 2000-364; s. 115, ch. 2008-247; s. 21, ch. 2012-88.

Note.—Former s. 372.071.



379.3313 - Powers of commission law enforcement officers.

379.3313 Powers of commission law enforcement officers.—

(1) Law enforcement officers of the commission are constituted law enforcement officers of this state with full power to investigate and arrest for any violation of the laws of this state and the rules of the commission, the department, the Board of Trustees of the Internal Improvement Trust Fund, and the Department of Agriculture and Consumer Services under their jurisdiction. The general laws applicable to arrests by peace officers of this state shall also be applicable to law enforcement officers of the commission. Such law enforcement officers may enter upon any land or waters of the state for performance of their lawful duties and may take with them any necessary equipment, and such entry will not constitute a trespass. It is lawful for any boat, motor vehicle, or aircraft owned or chartered by the commission or its agents or employees to land on and depart from any of the beaches or waters of the state. Such law enforcement officers have the authority, without warrant, to board, inspect, and search any boat, fishing appliance, storage or processing plant, fishhouse, spongehouse, oysterhouse, or other warehouse, building, or vehicle engaged in transporting or storing any fish or fishery products. Such authority to search and inspect without a search warrant is limited to those cases in which such law enforcement officers have reason to believe that fish or any saltwater products are taken or kept for sale, barter, transportation, or other purposes in violation of laws or rules adopted under this law. Such law enforcement officers may at any time seize or take possession of any saltwater products or contraband which have been unlawfully caught, taken, or processed or which are unlawfully possessed or transported in violation of any of the laws of this state or any rule of the commission. Such law enforcement officers may arrest any person in the act of violating this law, the rules of the commission, or any of the laws of this state. It is unlawful for a person to resist such arrest or in any manner interfere, either by abetting or assisting such resistance or otherwise interfering, with any such law enforcement officer while engaged in the performance of the duties imposed upon him or her by law or rule of the commission.

(2) The Legislature finds that the checking and inspection of saltwater products aboard vessels is critical to good fishery management and conservation and that, because almost all saltwater products are either iced or cooled in closed areas or containers, the enforcement of seasons, size limits, and bag limits can only be effective when inspection of saltwater products so stored is immediate and routine. Therefore, in addition to the authority granted in subsection (1), a law enforcement officer of the commission who has probable cause to believe that the vessel has been used for fishing prior to the inspection shall have full authority to open and inspect all containers or areas where saltwater products are normally kept aboard vessels while such vessels are on the water, such as refrigerated or iced locations, coolers, fish boxes, and bait wells, but specifically excluding such containers that are located in sleeping or living areas of the vessel.

History.—s. 2, ch. 61-231; s. 1, ch. 70-378; s. 1, ch. 75-180; s. 31, ch. 79-65; s. 30, ch. 84-258; s. 1, ch. 86-132; s. 86, ch. 91-221; s. 197, ch. 94-356; s. 980, ch. 95-148; s. 2, ch. 98-227; s. 95, ch. 99-245; s. 1, ch. 2002-264; s. 116, ch. 2008-247; s. 22, ch. 2012-88.

Note.—Former s. 370.021(8).



379.332 - Prosecutions; state attorney to represent state.

379.332 Prosecutions; state attorney to represent state.—

(1) The prosecuting officers of the several courts of criminal jurisdiction of this state shall investigate and prosecute all violations of the laws relating to game, freshwater fish, nongame birds, and fur-bearing animals which may be brought to their attention by the commission or its conservation officers, or which may otherwise come to their knowledge.

(2) The state attorney shall represent the state in any forfeiture proceeding under this chapter. The Department of Legal Affairs shall represent the state in all appeals from judgments of forfeiture to the Supreme Court. The state may appeal any judgment denying forfeiture in whole or in part that may be otherwise adverse to the state.

History.—s. 11, ch. 13644, 1929; CGL 1936 Supp. 1977(11); s. 152, ch. 99-245; s. 8, ch. 2002-264; s. 117, ch. 2008-247.

Note.—Former s. 372.70.



379.333 - Arrest by officers of the commission; recognizance; cash bond; citation.

379.333 Arrest by officers of the commission; recognizance; cash bond; citation.—

(1) In all cases of arrest by officers of the commission, the person arrested shall be delivered forthwith by such officer to the sheriff of the county, or the officer shall obtain from such person arrested a recognizance or, if deemed necessary, a cash bond or other sufficient security conditioned for her or his appearance before the proper tribunal of such county to answer the charge for which the person has been arrested.

(2) All officers of the commission shall deliver all bonds accepted and approved by them to the sheriff of the county in which the offense is alleged to have been committed.

(3) Any person so arrested and released on her or his own recognizance by an officer and who shall fail to appear or respond to the proper citation to appear, shall, in addition to the charge relating to wildlife or freshwater fish, be charged with that offense of failing to respond to such citation and, upon conviction, be punished as for a misdemeanor. A written warning to this effect shall be given at the time of arrest of such person.

History.—s. 1, ch. 65-229; ss. 25, 35, ch. 69-106; s. 246, ch. 94-356; s. 1003, ch. 95-148; s. 153, ch. 99-245; s. 118, ch. 2008-247; s. 23, ch. 2012-88; s. 81, ch. 2014-17.

Note.—Former s. 372.701.



379.334 - Search and seizure authorized and limited.

379.334 Search and seizure authorized and limited.—The Fish and Wildlife Conservation Commission and its conservation officers shall have authority when they have reasonable and probable cause to believe that the provisions of this chapter have been violated, to board any vessel, boat, or vehicle or to enter any fishhouse or warehouse or other building, exclusive of residence, in which game, hides, fur-bearing animals, fish, or fish nets are kept and to search for and seize any such game, hides, fur-bearing animals, fish, or fish nets had or held therein in violation of law. Provided, however, that no search without warrant shall be made under any of the provisions of this chapter, unless the officer making such search has such information from a reliable source as would lead a prudent and cautious person to believe that some provision of this chapter is being violated.

History.—s. 30, ch. 13644, 1929; CGL 1936 Supp. 1977(30); s. 584, ch. 95-148; s. 159, ch. 99-245; s. 119, ch. 2008-247.

Note.—Former s. 372.76.



379.335 - Issuance of warrant for search of private dwelling.

379.335 Issuance of warrant for search of private dwelling.—

(1) A search warrant may be issued on application by a commissioned officer of the Fish and Wildlife Conservation Commission to search any private dwelling occupied as such when it is being used for the unlawful sale or purchase of wildlife or freshwater fish being unlawfully kept therein. The term “private dwelling” shall be construed to include the room or rooms used and occupied, not transiently but solely as a residence, in an apartment house, hotel, boardinghouse, or lodginghouse. No warrant for the search of any private dwelling shall be issued except upon probable cause supported by sworn affidavit of some creditable witness that she or he has reason to believe that the said conditions exist, which affidavit shall set forth the facts on which such reason for belief is based.

(2) This section shall not be construed as being in conflict with, but is supplemental to, chapter 933.

History.—s. 1, ch. 70-383; s. 585, ch. 95-148; s. 160, ch. 99-245; s. 120, ch. 2008-247.

Note.—Former s. 372.761.



379.336 - Venue for proceedings against citizens and residents charged with violations outside state boundaries.

379.336 Venue for proceedings against citizens and residents charged with violations outside state boundaries.—

(1) In any proceeding against a resident or citizen of the state to enforce the provisions of this chapter with respect to alleged violations occurring beyond the territorial waters of the state, the proper venue shall be the county within the state which is nearest the site of the violation.

(2) For the purpose of this section, any person having embarked from, or having docked his or her vessel in, a port within this state who violates any provision of this chapter with respect to the unlawful landing of saltwater life, whether or not outside the territorial waters of the state, shall be considered a citizen of the state for the purpose of subjecting that person to the police powers of the state.

History.—s. 1, ch. 75-82; s. 565, ch. 95-148; s. 121, ch. 2008-247.

Note.—Former s. 370.22.



379.337 - Confiscation, seizure, and forfeiture of property and products.

379.337 Confiscation, seizure, and forfeiture of property and products.—

(1) SEIZURE, FORFEITURE; PROCEDURE.—Nothing in this subsection affects the commission’s authority to confiscate in any case illegal saltwater products, illegally taken saltwater products, or illegal fishing gear in accordance with this section.

(a) Property used in connection with a violation resulting in a conviction for the illegal taking, or attempted taking, sale, possession, or transportation of saltwater products is subject to seizure and forfeiture as part of the commission’s efforts to protect the state’s marine life. Saltwater products and seines, nets, boats, motors, other fishing devices or equipment, and vehicles or other means of transportation used or attempted to be used in connection with, as an instrumentality of, or in aiding and abetting such illegal taking or attempted taking are hereby declared to be nuisances.

(b) Upon a conviction of a person in whose possession the property was found, the court having jurisdiction over the criminal offense, notwithstanding any jurisdictional limitations on the amount in controversy, may make a finding that the property was used in connection with a saltwater products violation and may order such property forfeited to the commission.

(c) For purposes of this section, a conviction, except with respect to a first time offender under this chapter for whom adjudication is withheld, is any disposition other than acquittal or dismissal.

(2) SEIZURE, FORFEITURE; NOTICE.—The requirement for a conviction before forfeiture of property establishes to the exclusion of any reasonable doubt that the property was used in connection with the violation resulting in conviction. Prior to the issuance of a forfeiture order for any vessel, vehicle, or other property under subsection (1), the commission shall seize the property and notify the registered owner, if any, that the property has been seized by the commission. Except as provided in subsection (6), the procedures of chapter 932 do not apply to any seizure or forfeiture of property under this section.

(a) Notification of property seized under this section must be sent by certified mail to a registered owner within 14 days after seizure. If the commission, after diligent inquiry, cannot ascertain the registered owner, the notice requirement is satisfied.

(b) Upon a first conviction for a violation under this chapter, the property seized under this section shall be returned to the registered owner if the commission fails to prove by a preponderance of the evidence before the court having jurisdiction over the criminal offense that the registered owner aided in, abetted in, participated in, gave consent to, knew of, or had reason to know of the violation.

(c) Upon a second or subsequent conviction for a violation under this chapter, the burden shall be on the registered owner to prove by a preponderance of the evidence before the court having jurisdiction over the criminal offense that the registered owner in no way aided in, abetted in, participated in, knew of, or had reason to know of the second or subsequent violation which resulted in seizure of the lawful property.

(d) Any request for a hearing from a registered owner asserting innocence to recover property seized under these provisions must be sent to the commission’s Division of Law Enforcement within 21 days after the registered owner’s receipt of the notice of seizure. If a request for a hearing is not timely received, the court shall forfeit to the commission the right to, title to, and interest in the property seized, subject only to the rights and interests of bona fide lienholders.

(e) If a motor vehicle is seized under this section and is subject to any existing liens recorded under s. 319.27, all further proceedings shall be governed by the expressed intent of the Legislature not to divest any innocent person, firm, or corporation holding such a recorded lien of any of its reversionary rights in such motor vehicle or of any of its rights as prescribed in s. 319.27, and upon any default by the violator purchaser, the lienholder may foreclose its lien and take possession of the motor vehicle involved.

(3) COURT ORDER OF FORFEITURE.—When any illegal or illegally used seine, net, trap, or other fishing device or equipment, or illegally taken, possessed, or transported saltwater products, are found and taken into custody, and the owner thereof is not known to the officer finding the item or items, such officer shall immediately procure from the county court judge of the county wherein the item or items were found an order forfeiting the illegally used or illegally taken saltwater products, seines, nets, traps, boats, motors, or other fishing devices to the commission.

(4) DESTRUCTION OR DISPOSITION OF PROPERTY.—All property forfeited under this section may be destroyed, used by the commission, disposed of by gift to charitable or state institutions, or sold, with the proceeds derived from the sale deposited into the Marine Resources Conservation Trust Fund to be used for law enforcement purposes.

(5) CONFISCATION AND SALE OF PERISHABLE SALTWATER PRODUCTS; PROCEDURE.—

(a) When an arrest is made pursuant to the provisions of this chapter and illegal, perishable saltwater products or saltwater products illegally taken or landed are confiscated, the defendant may post bond or cash deposit in an amount determined by the judge to be the fair value of such confiscated products. The defendant shall have 24 hours to transport the products outside the limits of Florida for sale or other disposition. Should no bond or cash deposit be given within the time fixed by the judge, the judge shall order the sale of the confiscated saltwater products at the highest price obtainable. When feasible, at least three bids shall be requested.

(b) Moneys received from the sale of confiscated saltwater products, either by the defendant or by order of the court, shall be received by the judge and shall be remitted to the commission to be deposited into a special escrow account in the State Treasury to be held in trust pending the outcome of the trial of the defendant. If bond is posted by the defendant, it shall also be remitted to the commission to be held in escrow pending the outcome of the trial of the defendant.

(c) In the event of acquittal, the proceeds of a sale or the bond or cash deposit required by this subsection shall be returned to the defendant. In the event of a conviction, the proceeds of a sale or the bond or cash deposit required by this subsection shall be deposited into the Marine Resources Conservation Trust Fund to be used for law enforcement purposes. Such deposit into the Marine Resources Conservation Trust Fund shall constitute confiscation.

(d) For purposes of confiscation under this subsection, the term “saltwater products” has the meaning set out in s. 379.101(36), except that the term does not include saltwater products harvested under the authority of a recreational license unless the amount of such harvested products exceeds three times the applicable recreational bag limit for trout, snook, or redfish.

(6) MUNICIPAL OR COUNTY ENFORCEMENT; SUPPLEMENTAL FUNDING.—

(a) Any municipal or county law enforcement agency that enforces or assists the commission in enforcing the provisions of this chapter, which results in a forfeiture of property as provided in this section, shall be entitled to receive all or a share of any property based upon its participation in such enforcement.

(b) If a municipal or county law enforcement agency has a marine enforcement unit, any property delivered to any municipal or county law enforcement agency as provided in paragraph (a) may be retained or sold by the municipal or county law enforcement agency, and the property or proceeds shall be used to enforce the provisions of this chapter and chapters 327 and 328. If a municipal or county law enforcement agency does not have a marine enforcement unit, such property or proceeds shall be disposed of under the provisions of chapter 932.

(c) Any funds received by a municipal or county law enforcement agency pursuant to this subsection shall be supplemental funds and may not be used as replacement funds by the municipality or county.

History.—s. 3, ch. 61-231; s. 2, ch. 61-119; ss. 25, 35, ch. 69-106; s. 24, ch. 73-334; s. 1, ch. 77-181; s. 1, ch. 85-304; s. 1, ch. 90-286; s. 556, ch. 95-148; s. 27, ch. 96-321; s. 3, ch. 98-390; s. 241, ch. 99-245; s. 3, ch. 2002-264; s. 8, ch. 2003-143; s. 4, ch. 2006-304; s. 122, ch. 2008-247.

Note.—Former s. 370.061.



379.338 - Confiscation and disposition of illegally taken wildlife, freshwater fish, and saltwater fish.

379.338 Confiscation and disposition of illegally taken wildlife, freshwater fish, and saltwater fish.—

(1) All wildlife, freshwater fish, and saltwater fish seized under the authority of this chapter, any other chapter, or rules of the commission shall, upon conviction of the offender or sooner in accordance with a court order if the court so orders, be forfeited to the investigating law enforcement agency. The law enforcement agency may elect to retain the wildlife, freshwater fish, or saltwater fish for the agency’s official use; transfer it to another unit of state or local government for official use; donate it to a charitable organization; sell it at a public sale pursuant to s. 705.103; or destroy the wildlife, freshwater fish, or saltwater fish if none of the other options is practicable or if the wildlife, freshwater fish, or saltwater fish is unwholesome or otherwise not of appreciable value. All illegally possessed live wildlife, freshwater fish, and saltwater fish that are properly documented as evidence as provided in s. 379.3381 may be returned to the habitat unharmed. Any unclaimed wildlife, freshwater fish, or saltwater fish shall be retained by the investigating law enforcement agency and disposed of in accordance with this subsection.

(2) All furs or hides or fur-bearing animals seized under the authority of this chapter shall, upon conviction of the offender, be forfeited and sent to the commission, which shall sell the same. If any such hides or furs are seized and the offender is unknown, the court shall order such hides or furs sent to the commission, which shall sell such hides and furs.

(3) Except as otherwise provided by law, the proceeds of any such sale under this section shall be deposited in the State Game Trust Fund or the Marine Resources Conservation Trust Fund.

(4) Any state, county, or municipal law enforcement agency that enforces or assists the commission in enforcing this chapter, which enforcement results in a forfeiture of property as provided in this section, is entitled to receive all or a share of any property based upon its participation in the enforcement.

History.—s. 66, ch. 13644, 1929; CGL 1936 Supp. 1977(66); s. 2, ch. 61-119; s. 225, ch. 81-259; s. 2, ch. 98-391; s. 157, ch. 99-245; s. 123, ch. 2008-247; s. 34, ch. 2009-86.

Note.—Former s. 372.73.



379.3381 - Photographic evidence of illegally taken wildlife, freshwater fish, and saltwater fish.

379.3381 Photographic evidence of illegally taken wildlife, freshwater fish, and saltwater fish.—In any prosecution for a violation of this chapter, any other chapter, or rules of the commission, a photograph of illegally taken wildlife, freshwater fish, or saltwater fish may be deemed competent evidence of such property and may be admissible in the prosecution to the same extent as if such wildlife, freshwater fish, or saltwater fish were introduced as evidence. Such photograph shall bear a written description of the wildlife, freshwater fish, or saltwater fish alleged to have been illegally taken, the name of the violator, the location where the alleged illegal taking occurred, the name of the investigating law enforcement officer, the date the photograph was taken, and the name of the photographer. Such writing shall be made under oath by the investigating law enforcement officer, and the photograph shall be identified by the signature of the photographer.

History.—s. 35, ch. 2009-86.



379.339 - Seizure of illegal hunting devices; disposition; notice; forfeiture.

379.339 Seizure of illegal hunting devices; disposition; notice; forfeiture.—In order to protect the state’s wildlife resources, any vehicle, vessel, animal, gun, light, or other hunting device used or attempted to be used in connection with, as an instrumentality of, or in aiding and abetting in the commission of an offense prohibited by s. 379.404 is subject to seizure and forfeiture. The provisions of chapter 932 do not apply to any seizure or forfeiture under this section. For purposes of this section, a conviction is any disposition other than acquittal or dismissal.

(1)(a) Upon a first conviction of the person in whose possession the property was found, the court having jurisdiction over the criminal offense, notwithstanding any jurisdictional limitations on the amount in controversy, may make a finding that the property was used in connection with a violation of s. 379.404. Upon such finding, the court may order the property forfeited to the commission.

(b) Upon a second or subsequent conviction of a person in whose possession the property was found for a violation of s. 379.404, the court shall order the forfeiture to the commission of any property used in connection with that violation.

(2) The requirement for a conviction before forfeiture establishes, to the exclusion of any reasonable doubt, that the property was used in connection with that violation. Prior to the issuance of a forfeiture order for any vessel, vehicle, or other property under subsection (1), the commission shall seize the property and notify the registered owner, if any, that the property has been seized by the commission.

(3) Notification of property seized under this section must be sent by certified mail to a registered owner within 14 days after seizure. If the commission, after diligent inquiry, cannot ascertain the registered owner, the notice requirement is satisfied.

(4)(a) For a first conviction of an offense under s. 379.404, property seized by the commission shall be returned to the registered owner if the commission fails to prove by a preponderance of the evidence before the court having jurisdiction over the criminal offense that the registered owner aided in, abetted in, participated in, gave consent to, knew of, or had reason to know of the offense.

(b) Upon a second or subsequent conviction for an offense under s. 379.404, the burden shall be on the registered owner to prove by a preponderance of the evidence before the court having jurisdiction over the criminal offense that the registered owner in no way aided in, abetted in, participated in, knew of, or had reason to know of the second offense which resulted in seizure of the lawful property.

(c) Any request for a hearing from a registered owner asserting innocence to recover property seized under these provisions must be sent to the commission’s Division of Law Enforcement within 21 days after the registered owner’s receipt of the notice of seizure. If a request for a hearing is not timely received, the court shall forfeit to the commission the right to, title to, and interest in the property seized, subject only to the rights and interests of bona fide lienholders.

(5) All amounts received from the sale or other disposition of the property shall be paid into the State Game Trust Fund. If the property is not sold or converted, it shall be delivered to the executive director of the commission.

History.—s. 1, ch. 65-340; s. 3, ch. 98-391; s. 180, ch. 99-245; s. 9, ch. 2002-264; s. 124, ch. 2008-247.

Note.—Former s. 372.0100; s. 372.9901.



379.3395 - Seizure of illegal transportation devices; disposition; appraisal; forfeiture.

379.3395 Seizure of illegal transportation devices; disposition; appraisal; forfeiture.—

(1) Any vehicle, vessel, or other transportation device used in the commission of the offense prohibited by s. 379.406, except a vehicle, vessel, or other transportation device duly registered as a common carrier and operated in lawful transaction of business as such carrier, shall be seized by the arresting officer, who shall promptly make return of the seizure and deliver the property to the director of the Fish and Wildlife Conservation Commission. The return shall describe the property seized and recite in detail the facts and circumstances under which it was seized, together with the reason that the property was subject to seizure. The return shall also contain the names of all persons known to the officer to be interested in the property.

(2) The commission, upon receipt of the property, shall promptly fix its value and make return thereof to the clerk of the circuit court of the county wherein the article was seized; after which, on proper showing of ownership of the property by someone other than the person arrested, the property shall be returned by the court to the said owner.

(3) Upon conviction of the violator, the property, if owned by the person convicted, shall be forfeited to the state under the procedure set forth in ss. 379.337 and 379.362, when not inconsistent with this section. All amounts received from the sale or other disposition of the property shall be paid into the State Game Trust Fund. If the property is not sold or converted, it shall be delivered to the director of the Fish and Wildlife Conservation Commission.

History.—s. 2, ch. 70-380; s. 4, ch. 98-391; s. 182, ch. 99-245; s. 12, ch. 2002-264; s. 125, ch. 2008-247.

Note.—Former s. 372.9904.



379.341 - Disposition of illegal fishing devices; exercise of police power.

379.341 Disposition of illegal fishing devices; exercise of police power.—

(1) In all cases of arrest and conviction for use of illegal nets or traps or fishing devices, as provided in this chapter, such illegal net, trap, or fishing device is declared to be a nuisance and shall be seized and carried before the court having jurisdiction of such offense and such court shall order such illegal trap, net, or fishing device forfeited to the commission immediately after trial and conviction of the person in whose possession they were found. When any illegal net, trap, or fishing device is found in the fresh waters of the state, and its owner is not known to the officer finding it, such officer shall immediately procure from the county court judge an order forfeiting such illegal net, trap, or fishing device to the commission. The commission may destroy such illegal net, trap, or fishing device, if in its judgment such net, trap, or fishing device is not of value in the work of the commission.

(2) When any nets, traps, or fishing devices are found being used illegally as provided in this chapter, the same shall be seized and forfeited to the commission as provided in this chapter.

(3) This section is necessary for the more efficient and proper enforcement of the statutes and laws of this state prohibiting the illegal use of nets, traps, or fishing devices and is a lawful exercise of the police power of the state for the protection of the public welfare, health, and safety of the people of the state. All the provisions of this section shall be liberally construed for the accomplishment of these purposes.

History.—s. 25, ch. 13644, 1929; CGL 1936 Supp. 1977(25); s. 1, ch. 59-81; s. 103, ch. 73-333; s. 133, ch. 99-245; s. 10, ch. 2002-264; s. 126, ch. 2008-247; s. 24, ch. 2012-88.

Note.—Former s. 372.31; s. 372.99021.



379.342 - Applicability of ss. 379.339, 379.3395, 379.404, and 379.406.

379.342 Applicability of ss. 379.339, 379.3395, 379.404, and 379.406.—The provisions of ss. 379.339, 379.3395, 379.404, and 379.406 relating to seizure and forfeiture of animals or of vehicles, vessels, or other transportation devices do not vitiate any valid lien, retain title contract, or chattel mortgage on such animals or vehicles, vessels, or other transportation devices if such lien, retain title contract, or chattel mortgage is properly of public record at the time of the seizure.

History.—s. 3, ch. 70-380; s. 145, ch. 79-400; s. 13, ch. 2002-264; s. 127, ch. 2008-247.

Note.—Former s. 372.9905.



379.343 - Rewards.

379.343 Rewards.—The Fish and Wildlife Conservation Commission is authorized to offer rewards in amounts of up to $500 to any person furnishing information leading to the arrest and conviction of any person who has inflicted or attempted to inflict bodily injury upon any commission officer engaged in the enforcement of the provisions of this chapter or the rules and regulations of the Fish and Wildlife Conservation Commission.

History.—s. 2, ch. 57-415; s. 1, ch. 59-352; s. 318, ch. 71-136; s. 5, ch. 91-134; s. 170, ch. 99-245; s. 5, ch. 2007-239; s. 128, ch. 2008-247; s. 25, ch. 2012-88.

Note.—Former s. 372.911; s. 372.0715.






Part VI - LICENSES FOR RECREATIONAL ACTIVITIES (ss. 379.35-379.359)

379.35 - Review of fees for licenses and permits; review of exemptions.

379.35 Review of fees for licenses and permits; review of exemptions.—The fees for licenses and permits established under this chapter, and exemptions thereto, shall be reviewed by the Legislature during its regular session every 5 years beginning in 2000.

History.—s. 15, ch. 99-353; s. 130, ch. 2008-247.

Note.—Former s. 372.5711.



379.3501 - Expiration of licenses and permits.

379.3501 Expiration of licenses and permits.—Each license or permit issued under this part must be dated when issued. Each license or permit issued under this part remains valid for 12 months after the date of issuance, except for a lifetime license issued pursuant to s. 379.354 which is valid from the date of issuance until the death of the individual to whom the license is issued unless otherwise revoked in accordance with s. 379.401 or s. 379.404, or a 5-year license issued pursuant to s. 379.354 which is valid for 5 consecutive years from the date of purchase unless otherwise revoked in accordance with s. 379.401 or s. 379.404, or a license issued pursuant to s. 379.354(5)(a), (b), (c), (d), or (g) or (8)(f), (g)2., or (h)1., which is valid for the period specified on the license. A resident lifetime license or a resident 5-year license that has been purchased by a resident of this state and who subsequently resides in another state shall be honored for activities authorized by that license.

History.—s. 1, ch. 23148, 1945; s. 26, ch. 29615, 1955; s. 1, ch. 65-536; s. 2, ch. 78-163; s. 5, ch. 85-235; s. 8, ch. 86-158; s. 46, ch. 89-175; s. 13, ch. 90-243; s. 3, ch. 91-58; s. 5, ch. 91-78; s. 59, ch. 95-143; s. 3, ch. 96-265; s. 14, ch. 96-300; s. 20, ch. 2002-46; s. 17, ch. 2006-304; s. 20, ch. 2007-223; s. 131, ch. 2008-247; s. 55, ch. 2009-86.

Note.—Former s. 372.571.



379.3502 - License and permit not transferable.

379.3502 License and permit not transferable.—A person may not loan or transfer to another person, unless otherwise provided by commission rule or order, any license or permit issued pursuant to this chapter, and a person, other than the person to whom the license or permit is issued, may not use a borrowed or transferred license or permit. A person who violates this section commits a Level Two violation under s. 379.401.

History.—s. 17, ch. 13644, 1929; CGL 1936 Supp. 1977(17); s. 12, ch. 85-235; s. 20, ch. 96-300; s. 132, ch. 2008-247; s. 8, ch. 2016-107.

Note.—Former s. 372.59.



379.3503 - False statement in application for license or permit.

379.3503 False statement in application for license or permit.—A person who swears or affirms to any false statement in any application for a license or permit provided by this chapter commits a Level Two violation under s. 379.401, and any false statement contained in any application for such license or permit renders the license or permit void.

History.—s. 16, ch. 13644, 1929; CGL 1936 Supp. 1977(16); s. 10, ch. 85-235; s. 6, ch. 91-134; s. 18, ch. 96-300; s. 133, ch. 2008-247; s. 9, ch. 2016-107; s. 9, ch. 2016-107.

Note.—Former s. 372.58.



379.3504 - Entering false information on licenses or permits.

379.3504 Entering false information on licenses or permits.—Whoever knowingly and willfully enters false information on, or allows or causes false information to be entered on or shown upon, any license or permit issued under this chapter in order to avoid prosecution or assist another in avoiding prosecution, or for any other wrongful purpose, commits a Level Two violation under s. 379.401.

History.—s. 1, ch. 65-159; s. 11, ch. 85-235; s. 7, ch. 91-134; s. 19, ch. 96-300; s. 134, ch. 2008-247; s. 10, ch. 2016-107.

Note.—Former s. 372.581.



379.3511 - Appointment of subagents for the sale of hunting, fishing, and trapping licenses and permits.

379.3511 Appointment of subagents for the sale of hunting, fishing, and trapping licenses and permits.—

(1) Subagents shall serve at the pleasure of the commission. The commission may establish, by rule, procedures for the selection and appointment of subagents. The following are requirements for appointed subagents:

(a) The commission may require each subagent to post an appropriate bond as determined by the commission, using an insurance company acceptable to the commission. In lieu of the bond, the commission may purchase blanket bonds covering all or selected subagents or may allow a subagent to post other security as required by the commission.

(b) A subagent may sell licenses and permits as authorized by the commission at specific locations within the county and in states as will best serve the public interest and convenience in obtaining licenses and permits. The commission may prohibit subagents from selling certain licenses or permits.

(c) It is unlawful for any person to handle licenses or permits for a fee or compensation of any kind unless he or she has been appointed as a subagent.

(d) A subagent may charge and receive as his or her compensation 50 cents for each license or permit sold. This charge is in addition to the sum required by law to be collected for the sale and issuance of each license or permit. This charge does not apply to the shoreline fishing license; however, for each shoreline fishing license issued, the subagent may retain 50 cents from other license proceeds otherwise due the commission.

(e) A subagent shall submit payment for and report the sale of licenses and permits to the commission as prescribed by the commission.

(2) The Fish and Wildlife Conservation Commission or any other law enforcement agency may carry out any investigation necessary to secure information required to carry out and enforce this section.

(3) All social security numbers that are provided pursuant to s. 379.352 and are contained in records of any subagent appointed under this section are confidential as provided in those sections.

(4) A person who willfully violates this section commits a Level Two violation under s. 379.401.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, ch. 59-494; s. 1, ch. 65-509; s. 310, ch. 71-136; s. 106, ch. 71-355; s. 103, ch. 73-333; s. 1, ch. 80-369; s. 3, ch. 82-188; s. 31, ch. 83-218; s. 9, ch. 85-235; s. 14, ch. 90-243; s. 578, ch. 95-148; s. 17, ch. 96-300; s. 17, ch. 98-397; s. 138, ch. 99-245; s. 38, ch. 2000-362; ss. 25, 26, ch. 2002-46; s. 135, ch. 2008-247; s. 1, ch. 2010-146; s. 82, ch. 2014-17; s. 11, ch. 2016-107.

Note.—Former s. 372.574.



379.3512 - Competitive bidding for certain sale of licenses and permits and the issuance of authorization numbers.

379.3512 Competitive bidding for certain sale of licenses and permits and the issuance of authorization numbers.—The commission is authorized to establish the following, using competitive bidding procedures:

(1) A process and a vendor fee for the sale of licenses and permits, and the issuance of authorization numbers, over the telephone.

(2) A process and a vendor fee for the electronic sale of licenses and permits and for the electronic issuance of authorization numbers.

History.—s. 12, ch. 2002-46; s. 136, ch. 2008-247.

Note.—Former s. 372.551.



379.352 - Recreational licenses, permits, and authorization numbers to take wild animal life, freshwater aquatic life, and marine life; issuance; costs; reporting.

379.352 Recreational licenses, permits, and authorization numbers to take wild animal life, freshwater aquatic life, and marine life; issuance; costs; reporting.—

(1) This section applies to all recreational licenses and permits and to any authorization numbers issued by the commission for the use of such recreational licenses or permits.

(2) The commission shall establish forms for the issuance of recreational licenses and permits.

(3) The commission shall issue a license, permit, or authorization number to take wild animal life, freshwater aquatic life, or marine life when an applicant provides proof that she or he is entitled to such license, permit, or authorization number. Each applicant for a recreational license, permit, or authorization number shall provide her or his social security number on the application form. Disclosure of social security numbers obtained through this requirement shall be limited to the purposes of administration of the Title IV-D program for child support enforcement, use by the commission, and as otherwise provided by law.

(4) Licenses and permits to take wild animal life, freshwater aquatic life, or marine life may be sold by the commission, by any tax collector in the state, or by any subagent authorized under s. 379.3511.

(5) In addition to any license or permit fee, the sum of $1.50 shall be charged for each license or management area permit, except for replacement licenses, to cover the cost of issuing such license or permit. This charge does not apply to the shoreline fishing license; however, for each shoreline fishing license issued, the tax collector may retain 50 cents from other license proceeds otherwise due the commission.

(6)(a) The fee established pursuant to subsection (5) shall be distributed as follows:

1. For each hunting license and freshwater fishing license sold by a tax collector, including the combination freshwater fishing and hunting license, the sportsman’s license, and the gold sportsman’s license, a tax collector may retain $1.00.

2. For each management area permit sold by a tax collector, a tax collector may retain $1.00.

3. For each saltwater fishing tag and saltwater fishing license sold by a tax collector, including the combination saltwater fishing and freshwater fishing license and the combination saltwater fishing, freshwater fishing, and hunting license, a tax collector may retain $1.50.

4. For licenses and management area permits sold by subagents, a tax collector may retain 50 cents for each license sold in the tax collector’s county.

5. Any and all remaining fees shall be deposited in the State Game Trust Fund and shall be used to support an automated license system and administration of the license program.

(b) Tax collectors shall remit license and permit revenue to the commission weekly.

(7)(a) The sum of $10 shall be charged for each replacement lifetime license and $2 for all other replacement licenses and permits. A tax collector may retain $1.00 for each replacement license.

(b) Fees collected from the issuance of replacement licenses shall be deposited in the State Game Trust Fund.

(8) At each location where hunting, fishing, or trapping licenses or permits are sold, voter registration applications shall be displayed and made available to the public. Subagents shall ask each person who applies for a hunting, fishing, or trapping license or permit if he or she would like a voter registration application and may provide such application to the license or permit applicant but shall not assist such persons with voter registration applications or collect complete or incomplete voter registration applications.

(9) Except as provided in subsections (8) and (12), each person who applies for a hunting, fishing, or trapping license or permit shall be asked if he or she would like the appropriate supervisor of elections to provide a voter registration application to the applicant at a later date. If at the time a license is purchased the applicant indicates that he or she would like to receive a voter registration application, the commission shall, within 7 days, make the request available to the appropriate supervisor of elections or voter registration agency so that an application may be sent to the applicant. Supervisors of elections shall mail an application to each person requesting such application within 5 business days after receipt of the request.

(10) The commission may satisfy the requirements of subsection (9) by providing access to an Internet site with the voter registration information included thereon.

(11) When acting in its official capacity pursuant to this section, neither the commission nor a subagent is deemed a third-party registration organization, as defined in s. 97.021, or a voter registration agency, as defined in s. 97.021, and is not authorized to solicit, accept, or collect voter registration applications or provide voter registration services.

(12) Each person who applies for a hunting, fishing, or trapping license or permit on the Internet shall be provided a link to the Department of State’s online uniform statewide voter registration application.

(13) The commission, any tax collector in this state, or any subagent authorized to sell licenses and permits under s. 379.3511 may request and collect donations when selling a recreational license or permit authorized under s. 379.354. All donations collected under this subsection shall be deposited into the State Game Trust Fund to be used solely for the purpose of enhancing youth hunting and youth freshwater and saltwater fishing programs. By January 1, the commission shall provide a complete and detailed annual report on the status of its youth programs and activities performed under this subsection to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(14) The commission is authorized to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section.

History.—s. 18, ch. 72-404; s. 2, ch. 85-235; s. 6, ch. 86-158; s. 2, ch. 87-261; s. 44, ch. 89-175; s. 11, ch. 90-243; s. 1, ch. 91-58; s. 3, ch. 91-78; s. 16, ch. 93-268; s. 574, ch. 95-148; s. 12, ch. 96-300; s. 15, ch. 98-397; s. 160, ch. 99-13; s. 36, ch. 2000-362; ss. 13, 14, ch. 2002-46; s. 54, ch. 2003-399; s. 17, ch. 2005-3; ss. 2, 3, ch. 2006-95; s. 15, ch. 2007-223; s. 137, ch. 2008-247; s. 2, ch. 2010-146; s. 31, ch. 2010-167.

Note.—Former s. 372.561.



379.353 - Recreational licenses and permits; exemptions from fees and requirements.

379.353 Recreational licenses and permits; exemptions from fees and requirements.—

(1) Hunting, freshwater fishing, and saltwater fishing licenses and permits shall be issued without fee to any resident who is certified or determined:

(a) To be totally and permanently disabled for purposes of workers’ compensation under chapter 440 as verified by an order of a judge of compensation claims or written confirmation by the carrier providing workers’ compensation benefits, or to be totally and permanently disabled by the Railroad Retirement Board, by the United States Department of Veterans Affairs or its predecessor, or by any branch of the United States Armed Forces, or who holds a valid identification card issued under the provisions of s. 295.17, upon proof of same. Any license issued under this paragraph after January 1, 1997, expires after 5 years and must be reissued, upon request, every 5 years thereafter.

(b) To be disabled by the United States Social Security Administration, upon proof of same. Any license issued under this paragraph after October 1, 1999, expires after 2 years and must be reissued, upon proof of certification of disability, every 2 years thereafter.

A disability license issued after July 1, 1997, and before July 1, 2000, retains the rights vested thereunder until the license has expired.

(2) A hunting, freshwater fishing, or saltwater fishing license or permit is not required for:

(a) Any child under 16 years of age, except as otherwise provided in this part.

(b) Any person hunting or freshwater fishing on her or his homestead property, or on the homestead property of the person’s spouse or minor child; or any minor child hunting or freshwater fishing on the homestead property of her or his parent.

(c) Any resident who is a member of the United States Armed Forces and not stationed in this state, when home on leave for 30 days or less, upon submission of orders.

(d) Any resident fishing for recreational purposes only, within her or his county of residence with live or natural bait, using poles or lines not equipped with a fishing line retrieval mechanism. This exemption does not apply to residents fishing in a legally established fish management area.

(e) Any person freshwater fishing in a fish pond of 20 acres or less that is located entirely within the private property of the fish pond owner.

(f) Any person freshwater fishing in a fish pond that is licensed in accordance with s. 379.356.

(g) Any person fishing who has been accepted as a client for developmental disabilities services by the Agency for Persons with Disabilities if the agency furnishes proof thereof.

(h) Any resident saltwater fishing from land or from a structure fixed to the land who has been determined eligible by the Department of Children and Families for the food assistance program, temporary cash assistance, or the Medicaid programs. A benefit issuance or program identification card issued by the Department of Children and Families or the Florida Medicaid program of the Agency for Health Care Administration shall serve as proof of program eligibility. The client must have in his or her possession the ID card and positive proof of identification when fishing.

(i) Any person saltwater fishing from a vessel licensed pursuant to s. 379.354(7).

(j) Any person saltwater fishing from a vessel the operator of which is licensed pursuant to s. 379.354(7).

(k) Any person saltwater fishing who holds a valid saltwater products license issued under s. 379.361(2).

(l) Any person saltwater fishing for recreational purposes from a pier licensed under s. 379.354.

(m) Any resident fishing for mullet in fresh water who has a valid Florida freshwater fishing license.

(n) Any resident 65 years of age or older who has in her or his possession proof of age and residency. A no-cost license under this paragraph may be obtained from any tax collector’s office upon proof of age and residency and must be in the possession of the resident during hunting, freshwater fishing, and saltwater fishing activities.

(o) Any employee of the commission who takes freshwater fish, saltwater fish, or game as part of employment with the commission, or any other person authorized by commission permit to take freshwater fish, saltwater fish, or game for scientific or educational purposes.

(p) Any resident recreationally freshwater fishing who holds a valid commercial fishing license issued under s. 379.363(1)(a).

(q) Any person exempted pursuant to this paragraph by commission permit for an outdoor recreational event the primary purpose of which is the rehabilitation or enjoyment of disabled veterans certified by the United States Department of Veterans Affairs or its predecessor or by any branch of the United States Armed Forces to have a service-connected disability percentage rating of zero or higher or active duty or reserve duty servicemembers of any branch of the United States Armed Forces, the United States Coast Guard, military reserves, the Florida National Guard, or the United States Coast Guard Reserve. A permit issued for an event pursuant to this paragraph shall exempt disabled veterans and active duty or reserve duty servicemembers, the immediate family of such disabled veterans and servicemembers, and one additional person designated to assist a disabled veteran, from possessing a hunting, freshwater fishing, or saltwater fishing license or permit for the duration of the event. For purposes of this exemption, the term “immediate family” means a parent, spouse, or child. The factors to be considered by the commission in determining whether to issue a permit for an event pursuant to this paragraph shall include, but are not limited to, hunting and fishing seasons, timeframe or duration of the event, species concerns, and the number of such permits granted to the organizer of the event during the calendar year for which the permit is requested. The commission shall adopt rules to implement this paragraph.

History.—s. 15, ch. 2002-46; s. 14, ch. 2006-304; s. 16, ch. 2007-223; s. 138, ch. 2008-247; s. 41, ch. 2009-21; s. 3, ch. 2009-65; s. 7, ch. 2010-209; s. 4, ch. 2013-194; s. 61, ch. 2014-19; s. 7, ch. 2014-136.

Note.—Former s. 372.562.



379.354 - Recreational licenses, permits, and authorization numbers; fees established.

379.354 Recreational licenses, permits, and authorization numbers; fees established.—

(1) LICENSE, PERMIT, OR AUTHORIZATION NUMBER REQUIRED.—Except as provided in s. 379.353, no person shall take game, freshwater or saltwater fish, or fur-bearing animals within this state without having first obtained a license, permit, or authorization number and paid the fees set forth in this chapter. Such license, permit, or authorization number shall authorize the person to whom it is issued to take game, freshwater or saltwater fish, or fur-bearing animals, and participate in outdoor recreational activities in accordance with the laws of the state and rules of the commission.

(2) NONTRANSFERABILITY; INFORMATION AND DOCUMENTATION.—

(a) Licenses, permits, and authorization numbers issued under this part are not transferable. Each license and permit must bear on its face in indelible ink the name of the person to whom it is issued and other information as deemed necessary by the commission. Licenses issued to the owner, operator, or custodian of a vessel that directly or indirectly collects fees for taking or attempting to take or possess saltwater fish for noncommercial purposes must include the vessel registration number or federal documentation number.

(b) The lifetime licenses and 5-year licenses authorized in this section shall be embossed with the name, date of birth, date of issuance, and other pertinent information as deemed necessary by the commission. A certified copy of the applicant’s birth certificate shall accompany each application for a lifetime license for a resident 12 years of age or younger.

(c) A positive form of identification is required when using a free license, a lifetime license, a 5-year license, or an authorization number issued under this chapter, or when otherwise required by a license or permit.

(3) PERSONAL POSSESSION REQUIRED.—Each recreational license, state-issued identification card or driver license indicating possession of a recreational license, permit, or authorization number must be in the personal possession of the person to whom it is issued while the person is taking, attempting to take, or possessing game, freshwater or saltwater fish, or fur-bearing animals. Any person taking, attempting to take, or possessing game, freshwater or saltwater fish, or fur-bearing animals who fails to produce a recreational license, state-issued identification card or driver license indicating possession of a recreational license, permit, or authorization number at the request of a commission law enforcement officer commits a violation of the law.

(4) RESIDENT HUNTING AND FISHING LICENSES.—The licenses and fees for residents participating in hunting and fishing activities in this state are as follows:

(a) Annual freshwater fishing license, $15.50.

(b) Annual saltwater fishing license, $15.50.

(c) Annual hunting license to take game, $15.50.

(d) Annual combination hunting and freshwater fishing license, $31.

(e) Annual combination freshwater fishing and saltwater fishing license, $31.

(f) Annual combination hunting, freshwater fishing, and saltwater fishing license, $46.50.

(g) Annual license to take fur-bearing animals, $25. However, a resident with a valid hunting license or a no-cost license who is taking fur-bearing animals for noncommercial purposes using guns or dogs only, and not traps or other devices, is not required to purchase this license. Also, a resident 65 years of age or older is not required to purchase this license.

(h) Annual sportsman’s license, $79, except that an annual sportsman’s license for a resident 64 years of age or older is $12. A sportsman’s license authorizes the person to whom it is issued to take game and freshwater fish, subject to the state and federal laws, rules, and regulations, including rules of the commission, in effect at the time of the taking. Other authorized activities include activities authorized by a management area permit, a muzzle-loading gun season permit, a crossbow season permit, a turkey permit, a Florida waterfowl permit, a deer permit, and an archery season permit.

(i) Annual gold sportsman’s license, $98.50. The gold sportsman’s license authorizes the person to whom it is issued to take freshwater fish, saltwater fish, and game, subject to the state and federal laws, rules, and regulations, including rules of the commission, in effect at the time of taking. Other authorized activities include activities authorized by a management area permit, a muzzle-loading gun season permit, a crossbow season permit, a turkey permit, a Florida waterfowl permit, a deer permit, an archery season permit, a snook permit, and a spiny lobster permit.

(j) Annual military gold sportsman’s license, $18.50. A resident who is an active or retired member of the United States Armed Forces, the United States Armed Forces Reserve, the National Guard, the United States Coast Guard, or the United States Coast Guard Reserve may purchase the military gold sportsman’s license upon submission of a current military identification card. The annual military gold sportsman’s license authorizes the same activities as the annual gold sportsman’s license.

1(k) An annual resident shoreline fishing license shall be issued without a fee to allow any resident to saltwater fish from land or from a structure fixed to the land. This license is not required for any resident issued any other license identified in this section which allows the taking of saltwater fish.

(5) NONRESIDENT HUNTING AND FISHING LICENSES.—The licenses and fees for nonresidents participating in hunting and fishing activities in the state are as follows:

(a) Freshwater fishing license to take freshwater fish for 3 consecutive days, $15.50.

(b) Freshwater fishing license to take freshwater fish for 7 consecutive days, $28.50.

(c) Saltwater fishing license to take saltwater fish for 3 consecutive days, $15.50.

(d) Saltwater fishing license to take saltwater fish for 7 consecutive days, $28.50.

(e) Annual freshwater fishing license, $45.50.

(f) Annual saltwater fishing license, $45.50.

(g) Hunting license to take game for 10 consecutive days, $45.

(h) Annual hunting license to take game, $150.

(i) Annual license to take fur-bearing animals, $25. However, a nonresident with a valid Florida hunting license who is taking fur-bearing animals for noncommercial purposes using guns or dogs only, and not traps or other devices, is not required to purchase this license.

(6) PIER LICENSE.—A pier license for any pier fixed to land for the purpose of taking or attempting to take saltwater fish is $500 per year. The pier license may be purchased at the option of the owner, operator, or custodian of such pier and must be available for inspection at all times.

(7) VESSEL LICENSES.—

(a) Except as provided in paragraph (f), a person may not operate any vessel wherein a fee is paid, either directly or indirectly, for the purpose of taking, attempting to take, or possessing any saltwater fish for noncommercial purposes unless she or he has obtained a license for each vessel for that purpose, and has paid the license fee pursuant to paragraphs (b) and (c) for such vessel.

(b) A license for any person who operates any vessel licensed to carry more than 10 customers, wherein a fee is paid, either directly or indirectly, for the purpose of taking or attempting to take saltwater fish, is $800 per year. The license must be kept aboard the vessel at all times.

(c)1. A license for any person who operates any vessel licensed to carry no more than 10 customers, or for any person licensed to operate any vessel carrying 6 or fewer customers, wherein a fee is paid, either directly or indirectly, for the purpose of taking or attempting to take saltwater fish, is $400 per year.

2. A license for any person licensed to operate any vessel carrying 6 or fewer customers but who operates a vessel carrying 4 or fewer customers, wherein a fee is paid, either directly or indirectly, for the purpose of taking or attempting to take saltwater fish, is $200 per year. The license must be kept aboard the vessel at all times.

3. A person who operates a vessel required to be licensed pursuant to paragraph (b) or this paragraph may obtain a license in her or his own name, and such license shall be transferable and apply to any vessel operated by the purchaser, provided that the purchaser has paid the appropriate license fee.

(d) A license for a recreational vessel not for hire and for which no fee is paid, either directly or indirectly, by guests for the purpose of taking or attempting to take saltwater fish noncommercially is $2,000 per year. The license may be purchased at the option of the vessel owner and must be kept aboard the vessel at all times. A log of species taken and the date the species were taken shall be maintained and a copy of the log filed with the commission at the time of renewal of the license.

(e) The owner, operator, or custodian of a vessel the operator of which has been licensed pursuant to paragraph (a) must maintain and report such statistical data as required by, and in a manner set forth in, the rules of the commission.

(f) If the operator of a vessel that carries scuba divers for a fee, either directly or indirectly, maintains the appropriate vessel license under this subsection based upon the number of persons the vessel is licensed to carry and the applicable permits, the individual scuba divers engaging in taking or attempting to take saltwater products are not required to obtain individual fishing licenses or any applicable permits. However, if the operator of such a vessel does not have the appropriate license and applicable permits, the individual scuba divers engaging in taking or attempting to take saltwater products must have individual fishing licenses and any applicable permits.

(8) SPECIFIED HUNTING, FISHING, AND RECREATIONAL ACTIVITY PERMITS.—In order to ensure that the cultural heritage of hunting and sport fishing as recognized in s. 379.104 is passed on to future Floridians, the commission shall use up to 10 percent of the proceeds from the hunting and sport fishing permits issued pursuant to this subsection to promote hunting and sport fishing activities with an emphasis on youth participation. In addition to any license required under this chapter, the following permits and fees for specified hunting, fishing, and other recreational uses and activities are required:

(a) An annual Florida waterfowl permit for a resident or nonresident to take wild ducks or geese within the state or its coastal waters is $5. Revenue generated from the sale of waterfowl permits or that pro rata portion of any license that includes waterfowl hunting privileges provided for in this paragraph shall be used for conservation, research, and management of waterfowl; for the development, restoration, maintenance, and preservation of wetlands within the state; or to promote the cultural heritage of hunting.

(b)1. An annual Florida turkey permit for a resident to take wild turkeys within the state is $10. Revenue generated from the sale of resident wild turkey permits or that pro rata portion of any license that includes turkey hunting privileges provided for in this subparagraph shall be used for the conservation, research, and management of wild turkeys or to promote the cultural heritage of hunting.

2. An annual Florida turkey permit for a nonresident to take wild turkeys within the state is $125. Revenue generated from the sale of nonresident wild turkey permits or that pro rata portion of any license that includes turkey hunting privileges provided for in this subparagraph shall be used for the conservation, research, and management of wild turkeys or to promote the cultural heritage of hunting.

(c) An annual snook permit for a resident or nonresident to take or possess any snook from any waters of the state is $10. Revenue generated from the sale of snook permits shall be used exclusively for programs to benefit the snook population.

(d) An annual spiny lobster permit for a resident or nonresident to take or possess any spiny lobster for recreational purposes from any waters of the state is $5. Revenue generated from the sale of spiny lobster permits shall be used exclusively for programs to benefit the spiny lobster population.

(e) A $5 fee is imposed for each of the following permits:

1. An annual archery season permit for a resident or nonresident to hunt within the state during any archery season authorized by the commission.

2. An annual crossbow season permit for a resident or nonresident to hunt within the state during any crossbow season authorized by the commission.

3. An annual muzzle-loading gun season permit for a resident or nonresident to hunt within the state during any muzzle-loading gun season authorized by the commission.

(f) A special use permit for a resident or nonresident to participate in limited entry hunting or fishing activities as authorized by commission rule shall not exceed $150 per day or $300 per week. Notwithstanding any other provision of this chapter, there are no exclusions, exceptions, or exemptions from this permit fee. In addition to the permit fee, the commission may charge each special use permit applicant a nonrefundable application fee not to exceed $10.

(g)1. A management area permit for a resident or nonresident to hunt on, fish on, or otherwise use for outdoor recreational purposes land owned, leased, or managed by the commission, or by the state for the use and benefit of the commission, shall not exceed $30 per year.

2. Permit fees for short-term use of land that is owned, leased, or managed by the commission may be established by rule of the commission for activities on such lands. Such permits may be in lieu of, or in addition to, the annual management area permit authorized in subparagraphs 1. and 4.

3. Other than for hunting or fishing, the provisions of this paragraph shall not apply on any lands not owned by the commission, unless the commission has obtained the written consent of the owner or primary custodian of such lands.

4. A management area permit for a resident or nonresident to hike, camp, or otherwise engage in other outdoor recreational activities, except hunting or fishing, on management area lands shall not exceed $5 per day or $30 per year.

(h)1. A recreational user permit is required to hunt on, fish on, or otherwise use for outdoor recreational purposes land leased by the commission from private nongovernmental owners. The fee for a recreational user permit shall be based upon the economic compensation desired by the landowner, game population levels, desired hunter density, and administrative costs. The permit fee shall be set by commission rule on a per-acre basis. The recreational user permit fee, less administrative costs of up to $30 per permit, shall be remitted to the landowner as provided in the lease agreement for each area.

2. One minor dependent under 16 years of age may hunt under the supervision of the permittee and is exempt from the recreational user permit requirements. The spouse and dependent children of a permittee are exempt from the recreational user permit requirements when engaged in outdoor recreational activities other than hunting and when accompanied by a permittee. Notwithstanding any other provision of this chapter, no other exclusions, exceptions, or exemptions from the recreational user permit fee are authorized.

(i) An annual deer permit for a resident or nonresident to take deer within the state during any season authorized by the commission is $5. Revenue generated from the sale of deer permits shall be used for the conservation, research, and management of white-tailed deer or to promote the cultural heritage of hunting.

The commission shall prepare an annual report documenting the use of funds generated pursuant to paragraphs (a) and (b) and shall submit the report to the Governor, the Speaker of the House of Representatives, and the President of the Senate no later than September 1 of each year.

(9) RESIDENT 5-YEAR HUNTING AND FISHING LICENSES.—

(a) Five-year licenses are available for residents only, as follows:

1. A 5-year freshwater fishing or saltwater fishing license is $77.50 for each type of license and authorizes the person to whom the license is issued to take or attempt to take or possess freshwater fish or saltwater fish consistent with the state and federal laws and regulations and rules of the commission in effect at the time of taking.

2. A 5-year hunting license is $77.50 and authorizes the person to whom it is issued to take or attempt to take or possess game consistent with the state and federal laws and regulations and rules of the commission in effect at the time of taking.

3. The commission is authorized to sell the hunting, fishing, and recreational activity permits authorized in subsection (8) for a 5-year period to match the purchase of 5-year fishing and hunting licenses. The fee for each permit issued under this paragraph shall be five times the annual cost established in subsection (8).

(b) Proceeds from the sale of all 5-year licenses and permits shall be deposited into the Dedicated License Trust Fund, to be distributed in accordance with the provisions of s. 379.203.

(10) RESIDENT LIFETIME FRESHWATER OR SALTWATER FISHING LICENSES.—

(a) Lifetime freshwater fishing licenses or saltwater fishing licenses are available for residents only, as follows, for:

1. Persons 4 years of age or younger, for a fee of $125.

2. Persons 5 years of age or older, but under 13 years of age, for a fee of $225.

3. Persons 13 years of age or older, for a fee of $300.

(b) The following activities are authorized by the purchase of a lifetime freshwater fishing license:

1. Taking, or attempting to take or possess, freshwater fish consistent with the state and federal laws and regulations and rules of the commission in effect at the time of the taking.

2. All activities authorized by a management area permit, excluding hunting.

(c) The following activities are authorized by the purchase of a lifetime saltwater fishing license:

1. Taking, or attempting to take or possess, saltwater fish consistent with the state and federal laws and regulations and rules of the commission in effect at the time of the taking.

2. All activities authorized by a snook permit and a spiny lobster permit.

3. All activities for which an additional license, permit, or fee is required to take or attempt to take or possess saltwater fish, which additional license, permit, or fee was imposed subsequent to the date of the purchase of the lifetime saltwater fishing license.

(11) RESIDENT LIFETIME HUNTING LICENSES.—

(a) Lifetime hunting licenses are available to residents only, as follows, for:

1. Persons 4 years of age or younger, for a fee of $200.

2. Persons 5 years of age or older, but under 13 years of age, for a fee of $350.

3. Persons 13 years of age or older, for a fee of $500.

(b) The following activities are authorized by the purchase of a lifetime hunting license:

1. Taking, or attempting to take or possess, game consistent with the state and federal laws and regulations and rules of the commission in effect at the time of the taking.

2. All activities authorized by a muzzle-loading gun season permit, a crossbow season permit, a turkey permit, an archery season permit, a Florida waterfowl permit, a deer permit, and a management area permit, excluding fishing.

(12) RESIDENT LIFETIME SPORTSMAN’S LICENSES.—

(a) Lifetime sportsman’s licenses are available to residents only, as follows, for:

1. Persons 4 years of age or younger, for a fee of $400.

2. Persons 5 years of age or older, but under 13 years of age, for a fee of $700.

3. Persons 13 years of age or older, for a fee of $1,000.

(b) The following activities are authorized by the purchase of a lifetime sportsman’s license:

1. Taking, or attempting to take or possess, freshwater and saltwater fish, and game, consistent with the state and federal laws and regulations and rules of the commission in effect at the time of taking.

2. All activities authorized by a management area permit, a muzzle-loading gun season permit, a crossbow season permit, a turkey permit, an archery season permit, a Florida waterfowl permit, a deer permit, a snook permit, and a spiny lobster permit.

(13) PROCEEDS FROM THE SALE OF LIFETIME LICENSES.—The proceeds from the sale of all lifetime licenses authorized in this section shall be deposited into the Lifetime Fish and Wildlife Trust Fund, to be distributed as provided in s. 379.207.

(14) RECIPROCAL FEE AGREEMENTS.—The commission is authorized to reduce the fees for licenses and permits under this section for residents of those states with which the commission has entered into reciprocal agreements with respect to such fees.

(15) FREE FISHING DAYS.—The commission may designate by rule no more than 4 consecutive or nonconsecutive days in each year as free freshwater fishing days and no more than 4 consecutive or nonconsecutive days in each year as free saltwater fishing days. Notwithstanding any other provision of this chapter, any person may take freshwater fish for noncommercial purposes on a free freshwater fishing day and may take saltwater fish for noncommercial purposes on a free saltwater fishing day, without obtaining or possessing a license or permit or paying a license or permit fee as prescribed in this section. A person who takes freshwater or saltwater fish on a free fishing day must comply with all laws, rules, and regulations governing the holders of a fishing license or permit and all other conditions and limitations regulating the taking of freshwater or saltwater fish as are imposed by law or rule.

(16) PROHIBITED LICENSES OR PERMITS.—A person may not make, forge, counterfeit, or reproduce a license or permit required under this section, except for those persons authorized by the commission to make or reproduce such a license or permit. A person may not knowingly possess a forgery, counterfeit, or unauthorized reproduction of such a license or permit. A person who violates this subsection commits a Level Four violation under s. 379.401.

(17) SUSPENDED OR REVOKED LICENSES.—A person may not take game, freshwater fish, saltwater fish, or fur-bearing animals within this state if a license issued to such person as required under this section or a privilege granted to such person under s. 379.353 is suspended or revoked. A person who violates this subsection commits a Level Three violation under s. 379.401.

(18) VIOLATION OF SECTION.—Unless otherwise provided by law, a person who violates this section commits a Level One violation under s. 379.401.

History.—ss. 15, 19-21, ch. 13644, 1929; s. 1, ch. 17015, 1935; s. 1, ch. 17018, 1935; CGL 1936 Supp. 1977(15); s. 1, ch. 19509, 1939; s. 1, ch. 20886, 1941; s. 1, ch. 23087, 1945; s. 1, ch. 26943, 1951; s. 1, ch. 26944, 1951; s. 1, ch. 29672, 1955; s. 1, ch. 57-185; s. 2, ch. 59-73; s. 1, ch. 61-366; s. 1, ch. 61-392; s. 2, ch. 63-30; s. 1, ch. 65-373; s. 1, ch. 69-40; s. 1, ch. 70-26; s. 1, ch. 71-142; s. 103, ch. 73-333; s. 1, ch. 76-67; ss. 1, 2, ch. 76-156; ss. 1, 2, ch. 77-405; s. 1, ch. 78-6; s. 1, ch. 78-163; ss. 1, 2, ch. 79-107; s. 83, ch. 79-164; s. 143, ch. 79-400; s. 1, ch. 80-180; s. 1, ch. 81-240; s. 1, ch. 82-188; s. 7, ch. 83-71; s. 30, ch. 83-218; s. 3, ch. 85-235; s. 8, ch. 85-324; s. 7, ch. 86-158; ss. 1, 3, ch. 87-261; s. 16, ch. 87-356; s. 1, ch. 87-540; s. 45, ch. 89-175; s. 11, ch. 89-270; s. 12, ch. 90-243; s. 2, ch. 91-58; s. 4, ch. 91-78; s. 17, ch. 93-268; s. 245, ch. 94-356; s. 1002, ch. 95-148; s. 2, ch. 96-265; s. 13, ch. 96-300; s. 3, ch. 97-217; s. 2, ch. 98-333; s. 14, ch. 98-336; s. 16, ch. 98-397; s. 65, ch. 99-8; s. 161, ch. 99-13; s. 134, ch. 99-245; s. 21, ch. 99-292; s. 14, ch. 99-353; s. 37, ch. 2000-362; s. 8, ch. 2001-272; s. 16, ch. 2002-46; s. 5, ch. 2003-151; s. 1, ch. 2005-45; s. 15, ch. 2006-304; s. 17, ch. 2007-223; s. 5, ch. 2008-106; s. 139, ch. 2008-247; s. 4, ch. 2009-65; s. 36, ch. 2009-86; s. 3, ch. 2010-146; s. 4, ch. 2012-95; s. 2, ch. 2013-56; s. 5, ch. 2013-194; s. 8, ch. 2014-136; s. 4, ch. 2016-4; s. 12, ch. 2016-107.

1Note.—Section 51, ch. 2009-86, provides that “[b]eginning in the 2009-2010 fiscal year and continuing each fiscal year thereafter, the sum of $185,000 is appropriated from the State Game Trust Fund to the Fish and Wildlife Conservation Commission for the costs associated with the shoreline fishing license exemption pursuant to s. 379.354(4)(k), Florida Statutes.” The amendment to s. 379.354 by s. 36, ch. 2009-86, did not, in its final form, create s. 379.354(4)(k) relating to a license exemption for shoreline fishing. However, s. 4, ch. 2009-65, did create s. 379.354(4)(k) and does contain language that may relate to this subject.

Note.—Former s. 372.57.



379.356 - Fish pond license.

379.356 Fish pond license.—The owner of a fish pond of more than 20 acres which is located entirely within her or his property may obtain a license from the commission for such pond at a fee of $3 per surface acre, and no fishing license shall be required of any person fishing in such licensed pond.

History.—s. 4, ch. 85-235; s. 575, ch. 95-148; s. 141, ch. 2008-247.

Note.—Former s. 372.5705.



379.357 - Fish and Wildlife Conservation Commission license program for tarpon; fees; penalties.

379.357 Fish and Wildlife Conservation Commission license program for tarpon; fees; penalties.—

(1) The commission shall establish a license program for the purpose of issuing tags to individuals desiring to harvest fish of the species Megalops atlanticus, commonly known as tarpon, from the waters of the state. The tags shall be nontransferable, except that the commission may allow for a limited number of tags to be purchased by professional fishing guides for transfer to individuals, and issued by the commission in order of receipt of a properly completed application for a nonrefundable fee of $50 per tag. The commission and any tax collector may sell the tags and collect the fees therefor. Tarpon tags are valid from January 1 through December 31. To defray the cost of issuing any tag, the issuing tax collector shall collect and retain as his or her costs, in addition to the tag fee collected, the amount allowed under s. 379.352(6) for the issuance of licenses.

(2) Proceeds from the sale of tarpon tags shall be deposited in the Marine Resources Conservation Trust Fund and shall be used to gather information directly applicable to tarpon management.

(3) A person may not take, kill, or possess any fish of the species Megalops atlanticus, commonly known as tarpon, unless the person has purchased a tarpon tag and securely attached it through the lower jaw of the fish. A taxidermist may remove the tag during the process of mounting a tarpon. The removed tag shall remain with the fish during any subsequent storage or shipment. The purchase of a tarpon tag does not authorize the purchaser to harvest or possess tarpon in violation of commission rules. A person who violates this subsection commits a Level Two violation under s. 379.401.

(4) A person may not sell, offer for sale, barter, exchange for merchandise, transport for sale, either within or without the state, offer to purchase, or purchase any species of fish known as tarpon. A person who violates this subsection commits a Level Three violation under s. 379.401.

(5) The commission shall prescribe and provide suitable forms and tags necessary to carry out the provisions of this section.

(6) This section does not apply to anyone who immediately returns a tarpon uninjured to the water at the place where the fish was caught.

History.—s. 1, ch. 88-170; s. 215, ch. 94-356; s. 986, ch. 95-148; s. 7, ch. 96-300; s. 28, ch. 96-321; s. 4, ch. 98-227; s. 100, ch. 99-245; s. 19, ch. 2002-46; s. 16, ch. 2006-304; s. 142, ch. 2008-247; s. 6, ch. 2015-161; s. 13, ch. 2016-107.

Note.—Former s. 370.062; s. 372.5704.



379.3581 - Hunter safety course; requirements; penalty.

379.3581 Hunter safety course; requirements; penalty.—

(1) This section may be cited as the Senator Joe Carlucci Hunter Safety Act.

(2)(a) Except as provided in paragraph (b), a person born on or after June 1, 1975, may not be issued a license to take wild animal life with the use of a firearm, gun, bow, or crossbow in this state without having first successfully completed a hunter safety course as provided in this section, and without having in his or her personal possession a hunter safety certification card, as provided in this section.

(b) A person born on or after June 1, 1975, who has not successfully completed a hunter safety course may apply to the commission for a special authorization to hunt under supervision. The special authorization for supervised hunting shall be designated on any license or permit required under this chapter for a person to take game or fur-bearing animals. A person issued a license with a special authorization to hunt under supervision must hunt under the supervision of, and in the presence of, a person 21 years of age or older who is licensed to hunt pursuant to s. 379.354 or who is exempt from licensing requirements or eligible for a free license pursuant to s. 379.353.

(3) The Fish and Wildlife Conservation Commission shall institute and coordinate a statewide hunter safety course that must be offered in every county and consist of not more than 16 hours of instruction including, but not limited to, instruction in the competent and safe handling of firearms, conservation, and hunting ethics.

(4) The commission shall issue a permanent hunter safety certification card to each person who successfully completes the hunter safety course. The commission shall maintain records of hunter safety certification cards issued and shall establish procedures for replacing lost or destroyed cards.

(5) A hunter safety certification card issued by a wildlife agency of another state, or any Canadian province, which shows that the holder of the card has successfully completed a hunter safety course approved by the commission is an acceptable substitute for the hunter safety certification card issued by the commission.

(6) All persons subject to the requirements of subsection (2) must have in their personal possession proof of compliance with this section, while taking or attempting to take wildlife with the use of a firearm, gun, bow, or crossbow, and must, unless the requirement to complete a hunter safety course is deferred pursuant to this section, display a valid hunter safety certification card in order to purchase a Florida hunting license. After the issuance of such a license, the license itself shall serve as proof of compliance with this section. A holder of a lifetime license whose license does not indicate on the face of the license that a hunter safety course has been completed must have in his or her personal possession a hunter safety certification card, as provided by this section, while attempting to take wild animal life with the use of a firearm, gun, bow, or crossbow.

(7) The hunter safety requirements of this section do not apply to persons for whom licenses are not required under s. 379.353(2).

(8) A person who violates this section commits a Level One violation under s. 379.401.

History.—s. 1, ch. 89-274; s. 4, ch. 91-58; s. 15, ch. 91-78; s. 53, ch. 91-224; s. 577, ch. 95-148; s. 1, ch. 96-193; s. 136, ch. 99-245; s. 23, ch. 2002-46; s. 17, ch. 2004-335; s. 18, ch. 2006-304; s. 143, ch. 2008-247; s. 5, ch. 2009-65; s. 53, ch. 2009-86; s. 5, ch. 2012-95; s. 63, ch. 2013-15.

Note.—Former s. 372.5717.



379.3582 - Hunter safety course for juveniles.

379.3582 Hunter safety course for juveniles.—The Fish and Wildlife Conservation Commission shall develop a hunter safety course for juveniles who are at least 5 years of age but less than 16 years of age. The course must include, but is not limited to, instruction in the competent and safe handling of firearms, conservation, and hunting ethics. The course must be appropriate for the ages of the students. The course is voluntary and must be offered in each county in the state at least annually. The course is in addition to, and not in lieu of, the hunter safety course prescribed in s. 379.3581.

History.—s. 2, ch. 96-193; s. 137, ch. 99-245; s. 144, ch. 2008-247.

Note.—Former s. 372.5718.



379.359 - License application provision for voluntary contribution to Southeastern Guide Dogs, Inc.

379.359 License application provision for voluntary contribution to Southeastern Guide Dogs, Inc.—The application for any license for recreational activities issued under this part must include a check-off provision that permits the applicant for licensure to make a voluntary contribution of $2. The commission may retain up to 90 cents from each contribution to cover administrative costs. The remainder shall be distributed quarterly by the commission to Southeastern Guide Dogs, Inc., located in Palmetto. Southeastern Guide Dogs, Inc., shall use the contributions to breed, raise, and train guide dogs for the blind, specifically for the “Paws for Patriots” program, including in-residence training for veterans who are provided guide dogs by Southeastern Guide Dogs, Inc.

History.—s. 1, ch. 2009-224; s. 14, ch. 2016-107.






Part VII - NONRECREATIONAL LICENSES (ss. 379.361-379.377)

379.361 - Licenses.

379.361 Licenses.—

(1) LICENSE ON PURSE SEINES.—There is levied, in addition to any other taxes thereon, an annual license tax of $25 upon each purse seine used in the waters of this state. This license fee shall be collected in the manner provided in this section.

(2) SALTWATER PRODUCTS LICENSE.—

(a) Every person, firm, or corporation that sells, offers for sale, barters, or exchanges for merchandise any saltwater products, or which harvests saltwater products with certain gear or equipment as specified by law, must have a valid saltwater products license, except that the holder of an aquaculture certificate under s. 597.004 is not required to purchase and possess a saltwater products license in order to possess, transport, or sell marine aquaculture products. Each saltwater products license allows the holder to engage in any of the activities for which the license is required. The license must be in the possession of the licenseholder or aboard the vessel and is subject to inspection at any time that harvesting activities for which a saltwater products license is required are being conducted.

(b) A restricted species endorsement on the saltwater products license is required to sell to a licensed wholesale dealer those species which the state, by law or rule, has designated as “restricted species.”

(c) At least one saltwater products license bearing a restricted species endorsement shall be aboard any vessel harvesting restricted species in excess of any bag limit or when fishing under a commercial quota or in commercial quantities, and such vessel shall have a commercial vessel registration. This subsection does not apply to any person, firm, or corporation licensed under s. 379.362(1)(a)1. or (b) for activities pursuant to such licenses.

(d) A saltwater products license may be issued in the name of an individual or a valid commercial vessel registration number. However, a firm or corporation may only receive a license issued to a valid commercial vessel registration number. A saltwater products license may not be transferred by the licenseholder to another individual, firm, or corporation. A decal shall be issued with each saltwater products license issued to a valid commercial vessel registration number. The saltwater products license decal shall be the same color as the vessel registration decal issued each year pursuant to s. 328.48(5) and shall indicate the period of time such license is valid. The saltwater products license decal shall be placed beside the vessel registration decal and, in the case of an undocumented vessel, shall be placed so that the vessel registration decal lies between the commercial vessel registration number and the saltwater products license decal. Any saltwater products license decal for a previous year shall be removed from a vessel operating on the waters of the state.

(e) The annual fee for a saltwater products license is:

1. For a license issued in the name of an individual which authorizes only that individual to engage in commercial fishing activities from the shore or a vessel: a resident must pay $50; a nonresident must pay $200; or an alien must pay $300.

2. For a license issued in the name of an individual which authorizes that named individual to engage in commercial fishing activities from the shore or a vessel and also authorizes each person who is fishing with the named individual aboard a vessel to engage in such activities: a resident must pay $150; a nonresident must pay $600; or an alien must pay $900.

3. For a license issued to a valid commercial vessel registration number which authorizes each person aboard such registered vessel to engage in commercial fishing activities: a resident, or a resident firm or corporation, must pay $100; a nonresident, or a nonresident firm or corporation, must pay $400; or an alien, or an alien firm or corporation, must pay $600. For purposes of this subparagraph, a resident firm or corporation means a firm or corporation formed under the laws of this state; a nonresident firm or corporation means a firm or corporation formed under the laws of any state other than Florida; and an alien firm or corporation means a firm or corporation organized under any laws other than laws of the United States, any United States territory or possession, or any state of the United States.

(f) Any person who sells saltwater products pursuant to a saltwater products license may sell only to a licensed wholesale dealer. A saltwater products license must be presented to the licensed wholesale dealer each time saltwater products are sold, and an imprint made thereof. The wholesale dealer shall keep records of each transaction in such detail as may be required by rule of the commission not in conflict with s. 379.362(6), and shall provide the holder of the saltwater products license with a copy of the record. It is unlawful for any licensed wholesale dealer to buy saltwater products from any unlicensed person under the provisions of this section, except that a licensed wholesale dealer may buy from another licensed wholesale dealer. It is unlawful for any licensed wholesale dealer to buy saltwater products designated as “restricted species” from any person, firm, or corporation not possessing a restricted species endorsement on his or her saltwater products license under the provisions of this section, except that a licensed wholesale dealer may buy from another licensed wholesale dealer. For purposes of this subsection, any saltwater products received by a wholesale dealer are presumed to have been purchased.

(g) The commission shall be the licensing agency, may contract with private persons or entities to implement aspects of the licensing program, and shall establish by rule a marine fisheries information system in conjunction with the licensing program to gather fisheries data.

(h) Any person who sells, offers for sale, barters, or exchanges for merchandise saltwater products must have a method of catch preservation which meets the requirements and standards of the seafood quality control code promulgated by the commission.

(i) A saltwater products license is required to harvest commercial quantities of saltwater products. Any vessel from which commercial quantities of saltwater products are harvested must have a commercial vessel registration. Commercial quantities of saltwater products shall be defined as:

1. With respect to those species for which no bag limit has been established, more than 100 pounds per person per day, provided that the harvesting of two fish or less per person per day shall not be considered commercial quantities regardless of aggregate weight; and

2. With respect to those species for which a bag limit has been established, more than the bag limit allowed by law or rule.

(j)1. In addition to the saltwater products license, a marine life fishing endorsement is required for the harvest of marine life species as defined by rule of the Fish and Wildlife Conservation Commission. This endorsement may be issued only to a person who is at least 16 years of age or older or to a corporation holding a valid restricted species endorsement.

2.a. Effective July 1, 1998, and until July 1, 2002, a marine life endorsement may not be issued under this paragraph, except that those endorsements that are active during the 1997-1998 fiscal year may be renewed.

b. In 1998 persons or corporations holding a marine life endorsement that was active in the 1997-1998 fiscal year or an immediate family member of that person must request renewal of the marine life endorsement before December 31, 1998.

c. In subsequent years and until July 1, 2002, a marine life endorsement holder or member of his or her immediate family must request renewal of the marine life endorsement before September 30 of each year.

d. If a person or corporation holding an active marine life fishing endorsement or a member of that person’s immediate family does not request renewal of the endorsement before the applicable dates specified in this paragraph, the commission shall deactivate that marine life fishing endorsement.

e. In the event of the death or disability of a person holding an active marine life fishing endorsement, the endorsement may be transferred by the person to a member of his or her immediate family or may be renewed by any person so designated by the executor of the person’s estate.

f. Persons or corporations who hold saltwater product licenses with marine life fishing endorsements issued to their vessel registration numbers and who subsequently replace their existing vessels with new vessels may transfer the existing marine life fishing endorsement to the new boat registration numbers.

g. Persons or corporations who hold saltwater product licenses with marine life fishing endorsements issued to their name and who subsequently incorporate or unincorporate may transfer the existing marine life fishing endorsement to the new corporation or person.

3. The fee for a marine life fishery endorsement on a saltwater products license shall be $75. These license fees shall be collected and deposited in the Marine Resources Conservation Trust Fund and used for the purchase and installation of vessel mooring buoys at coral reef sites and for research related to marine fisheries.

(3) NET LICENSES.—Except for cast nets and bait seines which are 100 feet in length or less and which have a mesh that is 3/8 inch or less, all nets used to take finfish, including, but not limited to, gill nets, trammel nets, and beach seines, must be licensed or registered. Each net used to take finfish for commercial purposes, or by a nonresident, must be licensed under a saltwater products license issued pursuant to subsection (2) and must bear the number of such license.

(4) SPECIAL ACTIVITY LICENSES.—

(a) A special activity license is required for any person to use gear or equipment not authorized in this chapter or rule of the Fish and Wildlife Conservation Commission for harvesting saltwater species. In accordance with this chapter, s. 16, Art. X of the State Constitution, and rules of the commission, the commission may issue special activity licenses for the use of nonconforming gear or equipment, including, but not limited to, trawls, seines and entangling nets, traps, and hook and line gear, to be used in harvesting saltwater species for scientific and governmental purposes, and, where allowable, for innovative fisheries. The commission may prescribe by rule application requirements and terms, conditions, and restrictions to be incorporated into each special activity license. This subsection does not apply to gear or equipment used by certified marine aquaculturists as provided for in s. 597.004 to harvest marine aquaculture products.

(b) The Fish and Wildlife Conservation Commission is authorized to issue special activity licenses in accordance with this section and s. 379.2524, to permit the importation and possession of wild anadromous sturgeon. The commission is also authorized to issue special activity licenses, in accordance with this section and s. 379.2524, to permit the importation, possession, and aquaculture of native and nonnative anadromous sturgeon until best management practices are implemented for the cultivation of anadromous sturgeon pursuant to s. 597.004. The special activity license shall provide for specific management practices to protect native populations of saltwater species.

(c) The conditions and specific management practices established in this section shall be incorporated into permits and authorizations issued pursuant to chapter 253, chapter 403, or this chapter, when incorporating such provisions is in accordance with the aquaculture permit consolidation procedures. No separate issuance of a special activity license is required when conditions and specific management practices are incorporated into permits or authorizations under this paragraph. Implementation of this section to consolidate permitting actions does not constitute rules within the meaning of s. 120.52.

(d) The commission is authorized to issue special activity licenses in accordance with s. 379.2411 and this section; aquaculture permit consolidation procedures in s. 379.2523(2); and rules of the commission to permit the capture and possession of saltwater species protected by law and used as stock for artificial cultivation and propagation.

(e) The commission is authorized to adopt rules to govern the administration of special activities licenses as provided in this chapter and rules of the commission. Such rules may prescribe application requirements and terms, conditions, and restrictions for any such special activity license requested pursuant to this section.

(5) APALACHICOLA BAY OYSTER HARVESTING LICENSE.—

(a) For purposes of this section, the following definitions shall apply:

1. “Person” means an individual.

2. “Resident” means any person who has:

a. Continuously resided in this state for 6 months immediately preceding the making of his or her application for an Apalachicola Bay oyster harvesting license; or

b. Established a domicile in this state and evidenced that domicile as provided in s. 222.17.

(b) No person shall harvest oysters from the Apalachicola Bay without a valid Apalachicola Bay oyster harvesting license issued by the Department of Agriculture and Consumer Services. This requirement shall not apply to anyone harvesting noncommercial quantities of oysters in accordance with commission rules, or to any person less than 18 years old.

(c) Any person wishing to obtain an Apalachicola Bay oyster harvesting license shall submit an annual fee for the license during a 45-day period from May 17 to June 30 of each year preceding the license year for which the license is valid. Failure to pay the annual fee within the required time period shall result in a $500 late fee being imposed before issuance of the license.

(d) The Department of Agriculture and Consumer Services shall collect an annual fee of $100 from residents and $500 from nonresidents for the issuance of an Apalachicola Bay oyster harvesting license. The license year shall begin on July 1 of each year and end on June 30 of the following year. The license shall be valid only for the licensee. Only bona fide residents of Florida may obtain a resident license pursuant to this subsection.

(e) Each person who applies for an Apalachicola Bay oyster harvesting license shall attend an educational seminar of not more than 16 hours’ length, developed and conducted jointly by the Department of Environmental Protection’s Apalachicola National Estuarine Research Reserve, the Division of Law Enforcement of the Fish and Wildlife Conservation Commission, and the Department of Agriculture and Consumer Services’ Apalachicola District Shellfish Environmental Assessment Laboratory. The seminar shall address, among other things, oyster biology, conservation of the Apalachicola Bay, sanitary care of oysters, small business management, and water safety. The seminar shall be offered five times per year, and each person attending shall receive a certificate of participation to present when obtaining an Apalachicola Bay oyster harvesting license.

(f) Each person, while harvesting oysters in Apalachicola Bay, shall have in possession a valid Apalachicola Bay oyster harvesting license, or proof of having applied for a license within the required time period, and shall produce such license or proof of application upon request of any law enforcement officer.

(g) Each person who obtains an Apalachicola Bay oyster harvesting license shall prominently display the license number upon any vessel the person owns which is used for the taking of oysters, in numbers which are at least 10 inches high and 1 inch wide, so that the permit number is readily identifiable from the air and water. Only one vessel displaying a given number may be used at any time. A licensee may harvest oysters from the vessel of another licensee.

(h) Any person holding an Apalachicola Bay oyster harvesting license shall receive credit for the license fee against the saltwater products license fee.

(i) The proceeds from Apalachicola Bay oyster harvesting license fees shall be deposited in the General Inspection Trust Fund and, less reasonable administrative costs, shall be used or distributed by the Department of Agriculture and Consumer Services for the following purposes in Apalachicola Bay:

1. Relaying and transplanting live oysters.

2. Shell planting to construct or rehabilitate oyster bars.

3. Education programs for licensed oyster harvesters on oyster biology, aquaculture, boating and water safety, sanitation, resource conservation, small business management, marketing, and other relevant subjects.

4. Research directed toward the enhancement of oyster production in the bay and the water management needs of the bay.

(j) Any person who violates any of the provisions of paragraphs (b) and (d)-(g) commits a misdemeanor of the second degree, punishable as provided in ss. 775.082 and 775.083. Nothing in this subsection shall limit the application of existing penalties.

(k) Any oyster harvesting license issued pursuant to this subsection must be in compliance with the rules of the Fish and Wildlife Conservation Commission regulating gear or equipment, harvest seasons, size and bag limits, and the taking of saltwater species.

(6) LICENSE YEAR.—The license year on all licenses relating to saltwater products dealers, seafood dealers, aliens, residents, and nonresidents, unless otherwise provided, shall begin on July 1 of each year and end on June 30 of the next succeeding year. All licenses shall be so dated. However, if the commission determines that it is in the best interest of the state to issue a license required under this chapter to an individual on the birthday of the applicant, the commission may establish by rule a procedure to do so. This section does not apply to licenses and permits when their use is confined to an open season.

(7) LICENSES SUBJECT TO INSPECTION; NONTRANSFERABLE; EXCEPTION.—Licenses of every kind and nature granted under the provisions of the fish and game laws of this state are at all times subject to inspection by the police officers of this state and the officers of the Fish and Wildlife Conservation Commission. Such licenses are not transferable unless otherwise provided by law.

(8) COLLECTION OF LICENSES, FEES.—Unless otherwise provided by law, all license taxes or fees provided for in this part shall be collected by the commission or its duly authorized agents or deputies to be deposited by the Chief Financial Officer in the Marine Resources Conservation Trust Fund. The commission may by rule establish a reasonable processing fee for any free license or permit required under this part. The commission is authorized to accept payment by credit card for fees, fines, and civil penalties levied pursuant to this part.

(9) DENIAL OF LICENSE RENEWAL OR ISSUANCE.—The commission shall deny the renewal or issuance of any saltwater products license, wholesale dealer license, or retail dealer license to anyone that has unpaid fees, civil assessments, or fines owed to the commission.

History.—s. 2, ch. 28145, 1953; ss. 3, 4, ch. 59-399; s. 1, ch. 59-499; s. 1, ch. 61-520; s. 2, ch. 61-119; ss. 25, 35, ch. 69-106; s. 1, ch. 69-399; s. 2, ch. 70-336; s. 281, ch. 71-136; s. 104, ch. 71-355; s. 2, ch. 78-56; s. 10, ch. 83-134; s. 34, ch. 85-81; s. 4, ch. 85-234; s. 2, ch. 86-219; s. 3, ch. 86-240; s. 2, ch. 87-116; s. 2, ch. 87-120; s. 17, ch. 89-175; ss. 1, 3, ch. 89-250; ss. 1, 2, 5, 6, ch. 90-310; ss. 17, 18, ch. 91-78; ss. 1, 4, ch. 91-254; s. 4, ch. 92-60; s. 11, ch. 93-223; s. 1, ch. 94-174; s. 209, ch. 94-356; s. 983, ch. 95-148; s. 12, ch. 96-247; s. 23, ch. 96-321; s. 37, ch. 97-160; s. 19, ch. 97-164; s. 1, ch. 98-200; s. 3, ch. 98-203; s. 10, ch. 98-333; s. 150, ch. 99-13; ss. 41, 97, ch. 99-245; s. 33, ch. 99-289; s. 2, ch. 99-390; s. 51, ch. 2000-158; s. 34, ch. 2000-362; ss. 9, 37, ch. 2000-364; s. 1, ch. 2001-272; s. 2, ch. 2002-264; s. 380, ch. 2003-261; s. 2, ch. 2005-158; s. 146, ch. 2008-247; s. 12, ch. 2010-185; s. 6, ch. 2013-194; s. 10, ch. 2014-150; s. 7, ch. 2015-161.

Note.—Former s. 370.06.



379.362 - Wholesale and retail saltwater products dealers; regulation.

379.362 Wholesale and retail saltwater products dealers; regulation.—

(1) DEFINITIONS; LICENSES AUTHORIZED.—Annual license or privilege taxes are hereby levied and imposed upon dealers in the state in saltwater products. It is unlawful for any person, firm, or corporation to deal in any such products without first paying for and procuring the license required by this section. Application for all licenses shall be made to the Fish and Wildlife Conservation Commission on blanks to be furnished by it. All licenses shall be issued by the commission upon payment to it of the license tax. The licenses are defined as:

(a)1. “Wholesale county dealer” is any person, firm, or corporation which sells saltwater products to any person, firm, or corporation except to the consumer and who may buy saltwater products in the county designated on the wholesale license from any person licensed pursuant to s. 379.361(2) or from any licensed wholesale dealer.

2. “Wholesale state dealer” is a person, firm, or corporation which sells saltwater products to any person, firm, or corporation except to the consumer and who may buy saltwater products in any county of the state from any person licensed pursuant to s. 379.361(2) or from any licensed wholesale dealer.

3. “Wholesale dealer” is either a county or a state dealer.

(b) A “retail dealer” is any person, firm, or corporation which sells saltwater products directly to the consumer, but no license is required of a dealer in merchandise who deals in or sells saltwater products consumed on the premises or prepared for immediate consumption and sold to be taken out of any restaurant licensed by the Division of Hotels and Restaurants of the Department of Business and Professional Regulation.

Any person, firm, or corporation which is both a wholesale dealer and a retail dealer shall obtain both a wholesale dealer’s license and a retail dealer’s license. If a wholesale dealer has more than one place of business, the annual license tax shall be effective for all places of business, provided that the wholesale dealer supplies to the commission a complete list of additional places of business upon application for the annual license tax.

(2) LICENSES; AMOUNT, TRUST FUND.—

(a) A resident wholesale county seafood dealer is required to pay an annual license tax of $400.

(b) A resident wholesale state dealer is required to pay an annual license tax of $550.

(c) A nonresident wholesale county dealer is required to pay an annual license tax of $600.

(d) A nonresident wholesale state dealer is required to pay an annual license tax of $1,100.

(e) An alien wholesale county dealer is required to pay an annual license tax of $1,100.

(f) An alien wholesale state dealer is required to pay an annual license tax of $1,600.

(g) A resident retail dealer is required to pay an annual license tax of $75; however, if such a dealer has more than one place of business, the dealer shall designate one place of business as a central place of business, shall pay an annual license tax of $75 for such place of business, and shall pay an annual license tax of $25 for each other place of business.

(h) A nonresident retail dealer is required to pay an annual license tax of $250; however, if such a dealer has more than one place of business, the dealer shall designate one place of business as a central place of business, shall pay an annual license tax of $250 for such place of business, and shall pay an annual license tax of $40 for each other place of business.

(i) An alien retail dealer is required to pay an annual license tax of $300; however, if such a dealer has more than one place of business, the dealer shall designate one place of business as a central place of business, shall pay an annual license tax of $300 for such place of business, and shall pay an annual license tax of $65 for each other place of business.

(j) License or privilege taxes, together with any other funds derived from the Federal Government or from any other source, shall be deposited in a Florida Saltwater Products Promotion Trust Fund to be administered by the Department of Agriculture and Consumer Services for the sole purpose of promoting all fish and saltwater products produced in this state, except that 4 percent of the total wholesale and retail saltwater products dealer’s license fees collected shall be deposited into the Marine Resources Conservation Trust Fund administered by the Fish and Wildlife Conservation Commission for the purpose of processing wholesale and retail saltwater products dealer’s licenses.

(3) OYSTER MANAGEMENT AND RESTORATION PROGRAMS.—The Department of Agriculture and Consumer Services shall use or distribute funds paid into the State Treasury to the credit of the General Inspection Trust Fund pursuant to s. 201.15, less reasonable costs of administration, to fund the following oyster management and restoration programs in Apalachicola Bay and other oyster harvest areas in the state:

(a) The relaying and transplanting of live oysters.

(b) Shell planting to construct or rehabilitate oyster bars.

(c) Education programs for licensed oyster harvesters on oyster biology, aquaculture, boating and water safety, sanitation, resource conservation, small business management, and other relevant subjects.

(d) Research directed toward the enhancement of oyster production in the bay and the water management needs of the bay.

(4) TRANSPORTATION OF SALTWATER PRODUCTS.—

(a) A person transporting in this state saltwater products that were produced in this state, regardless of destination, shall have in his or her possession invoices, bills of lading, or other similar instruments showing the number of packages, boxes, or containers and the number of pounds of each species and the name, physical address, and the Florida wholesale dealer number of the dealer of origin.

(b) A person transporting in this state saltwater products that were produced outside this state to be delivered to a destination in this state shall have in his or her possession invoices, bills of lading, or other similar instruments showing the number of packages, boxes, or containers and the number of pounds of each species, the name and physical address of the dealer of origin, and the name, physical address, and Florida wholesale dealer number of the Florida dealer to whom the shipment is to be delivered.

(c) A person transporting in this state saltwater products that were produced outside this state which are to be delivered to a destination outside this state shall have in his or her possession invoices, bills of lading, or other similar instruments showing the number of packages, boxes, or containers and the number of pounds of each species, the name and physical address of the dealer of origin, and the name and physical address of the dealer to whom the shipment is to be delivered.

(d) If the saltwater products in transit come from more than one dealer, distributor, or producer, each lot from each dealer shall be covered by invoices, bills of lading, and other similar instruments showing the number of boxes or containers and the number of pounds of each species. Each invoice, bill of lading, and other similar instrument shall display the wholesale dealer license number and the name and physical address of the dealer, distributor, or producer of the lot covered by the instrument.

(e) It is unlawful to sell, deliver, ship, or transport, or to possess for the purpose of selling, delivering, shipping, or transporting, any saltwater products without all invoices concerning the products having thereon the wholesale dealer license number in the form prescribed under this subsection and the rules of the commission. Any saltwater products found in the possession of any person who is in violation of this paragraph may be seized by the commission and disposed of in the manner provided by law.

(f) Nothing contained in this subsection may be construed to apply to the sale and delivery to a consumer of saltwater products in an ordinary retail transaction by a licensed retail dealer who has purchased such products from a licensed wholesale dealer, or to the sale and delivery of the catch or products of a saltwater products licensee to a Florida-licensed wholesale dealer.

(g) Wholesale dealers’ licenses shall be issued only to applicants who furnish to the commission satisfactory evidence of law-abiding reputation and who pledge themselves to faithfully observe all of the laws, rules, and regulations of this state relating to the conservation of, dealing in, or taking, selling, transporting, or possession of saltwater products, and to cooperate in the enforcement of all such laws to every reasonable extent. This pledge may be included in the application for license.

(h) A wholesale dealer, retail dealer, or restaurant facility shall not purchase or sell for public consumption any saltwater products known to be taken illegally, or known to be taken in violation of s. 16, Art. X of the State Constitution, or any rule or statute implementing its provisions.

(i) Any person who violates the provisions of this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(5) LICENSE DENIAL, SUSPENSION, OR REVOCATION.—

(a) A license issued to a wholesale or retail dealer is good only to the person to whom issued and named therein and is not transferable. The commission may revoke, suspend, or deny the renewal of the license of any licensee:

1. Upon the conviction of the licensee of any violation of the laws or regulations designed for the conservation of saltwater products;

2. Upon conviction of the licensee of knowingly dealing in, buying, selling, transporting, possessing, or taking any saltwater product, at any time and from any waters, in violation of the laws of this state; or

3. Upon satisfactory evidence of any violation of the laws or any regulations of this state designed for the conservation of saltwater products or of any of the laws of this state relating to dealing in, buying, selling, transporting, possession, or taking of saltwater products.

(b) Upon revocation of such license, no other or further license may be issued to the dealer within 3 years from the date of revocation except upon special order of the commission. After revocation, it is unlawful for such dealer to exercise any of the privileges of a licensed wholesale or retail dealer.

(c) In addition to, or in lieu of, the penalty imposed pursuant to this subsection, the commission may impose penalties pursuant to s. 379.407.

(6) RECORDS TO BE KEPT ON SALTWATER PRODUCTS.—Wholesale dealers shall be required by the commission to make and preserve a record of the names and addresses of persons from whom or to whom saltwater products are purchased or sold, the quantity so purchased or sold from or to each vendor or purchaser, and the date of each such transaction. Retail dealers shall be required to make and preserve a record from whom all saltwater products are purchased. Such record shall be open to inspection at all times by the commission. A report covering the sale of saltwater products shall be made monthly or as often as required by rule to the commission by each wholesale dealer. All reports required under this subsection are confidential and shall be exempt from the provisions of s. 119.07(1) except that, pursuant to authority related to interstate fishery compacts as provided by ss. 379.2253(3) and 379.2254(3), reports may be shared with another state if that state is a member of an interstate fisheries compact, and if that state has signed a Memorandum of Agreement or a similar instrument agreeing to preserve confidentiality as established by Florida law.

(7) PURCHASE OF SALTWATER PRODUCTS AT TEMPORARY LOCATION.—Wholesale dealers purchasing saltwater products pursuant to s. 379.361(2) at any site other than a site located in a county where the dealer has a permanent address must notify the Fish and Wildlife Conservation Commission of the location of the temporary site of business for each day business is to be conducted at such site.

(8) UNLAWFUL PURCHASE OF SALTWATER PRODUCTS.—It is unlawful for any licensed retail dealer or any restaurant licensed by the Division of Hotels and Restaurants of the Department of Business and Professional Regulation to buy saltwater products from any person other than a licensed wholesale or retail dealer. For purposes of this subsection, any saltwater products received by a retail dealer or a restaurant are presumed to have been purchased.

History.—s. 2, ch. 28145, 1953; s. 1, ch. 29990, 1955; s. 1, ch. 57-387; ss. 1, 2, ch. 57-335; s. 2, ch. 61-22; s. 1, ch. 61-376; s. 1, ch. 65-537; s. 1, ch. 67-212; s. 1, ch. 67-262; ss. 25, 35, ch. 69-106; s. 282, ch. 71-136; s. 1, ch. 75-95; s. 23, ch. 78-95; s. 1, ch. 80-115; ss. 6, 12, ch. 83-134; s. 2, ch. 84-121; ss. 5, 17, ch. 85-234; ss. 3, 5, ch. 86-219; ss. 4, 19, ch. 86-240; s. 1, ch. 87-120; s. 26, ch. 87-225; s. 2, ch. 88-412; s. 18, ch. 89-175; s. 1, ch. 89-213; s. 9, ch. 90-310; s. 36, ch. 92-151; s. 36, ch. 94-218; s. 217, ch. 94-356; s. 987, ch. 95-148; s. 30, ch. 96-321; s. 171, ch. 96-406; s. 97, ch. 96-410; s. 12, ch. 98-203; s. 12, ch. 2000-197; s. 10, ch. 2000-364; s. 4, ch. 2002-264; s. 3, ch. 2006-185; s. 3, ch. 2008-107; s. 11, ch. 2008-114; s. 147, ch. 2008-247.

Note.—Former s. 370.07.



379.363 - Freshwater fish dealer’s license.

379.363 Freshwater fish dealer’s license.—

(1) No person shall engage in the business of taking for sale or selling any frogs or freshwater fish, including live bait, of any species or size, or importing any exotic or nonnative fish, until such person has obtained a license and paid the fee therefor as set forth herein. The license issued shall be in the possession of the person to whom issued while such person is engaging in the business of taking for sale or selling freshwater fish or frogs, is not transferable, shall bear on its face in indelible ink the name of the person to whom it is issued, and shall be affixed to a license identification card issued by the commission. Such license is not valid unless it bears the name of the person to whom it is issued and is so affixed. The failure of such person to exhibit such license to the commission or any of its wildlife officers when such person is found engaging in such business is a violation of law. The license fees and activities permitted under particular licenses are as follows:

(a) The fee for a resident commercial fishing license, which permits a resident to take freshwater fish or frogs by any lawful method prescribed by the commission and to sell such fish or frogs, shall be $25. The license provided for in this paragraph shall also allow noncommercial fishing as provided by law and commission rules, and the license in s. 379.354(4)(a) shall not be required.

(b) The fee for a resident freshwater fish dealer’s license, which permits a resident to import, export, or sell freshwater fish or frogs, including live bait, shall be $40.

(c) The fee for a nonresident commercial fishing license, which permits a nonresident to take freshwater fish or frogs as provided in paragraph (a), shall be $100.

(d) The fee for a nonresident retail fish dealer’s license, which permits a nonresident to sell freshwater fish or frogs to a consumer, shall be $100.

(e) The fee for a nonresident wholesale fish dealer’s license, which permits a nonresident to sell freshwater fish or frogs within the state, and to buy freshwater fish or frogs for resale, shall be $500.

(f) The fee for a nonresident wholesale fish buyer’s license, which permits a nonresident who does not sell freshwater fish or frogs in Florida to buy freshwater fish or frogs from resident fish dealers for resale outside the state, shall be $50.

(g) Any individual or business issued an aquaculture certificate, pursuant to s. 597.004, shall be exempt from the requirements of this part with respect to aquaculture products authorized under such certificate.

(2) Each boat engaged in commercial fishing shall have at least one licensed commercial fisher on board.

(3) It shall be unlawful for any resident freshwater fish dealer, or any nonresident wholesale or nonresident retail fish dealer, or any nonresident wholesale fish buyer to buy freshwater fish or frogs from any unlicensed person.

(4) A person who violates this section commits a Level Two violation under s. 379.401.

History.—s. 31, ch. 13644, 1929; CGL 1936 Supp. 1977(31); s. 2, ch. 61-119; ss. 1, 2, ch. 78-189; s. 14, ch. 85-235; s. 12, ch. 85-324; ss. 4, 5, ch. 86-158; s. 2, ch. 90-92; s. 580, ch. 95-148; s. 15, ch. 96-247; s. 16, ch. 98-333; s. 8, ch. 99-390; s. 27, ch. 2002-46; s. 148, ch. 2008-247; s. 13, ch. 2010-185; s. 10, ch. 2014-136; s. 15, ch. 2016-107.

Note.—Former s. 372.65.



379.364 - License required for fur and hide dealers.

379.364 License required for fur and hide dealers.—

(1) A person may not engage in the business of a dealer or buyer in green or dried alligator hides or green or dried furs in the state or purchase such hides or furs within the state until the person has been licensed as provided in this section.

(2) A person who solicits business through the mail, or by advertising, or who travels to buy or employs or has other agents or buyers, shall be deemed a dealer.

(3) A resident dealer must pay a license fee of $100 per annum.

(4) A nonresident dealer must pay a license fee of $500 per annum.

(5) A person who violates this section commits a Level Two violation under s. 379.401.

History.—s. 61, ch. 13644, 1929; CGL 1936 Supp. 1977(61); s. 581, ch. 95-148; s. 141, ch. 99-245; s. 39, ch. 2000-362; s. 150, ch. 2008-247; s. 8, ch. 2015-161; s. 16, ch. 2016-107.

Note.—Former s. 372.66.



379.365 - Stone crab; regulation.

379.365 Stone crab; regulation.—

(1) FEES AND EQUITABLE RENT.—

(a) Endorsement fee.—The fee for a stone crab endorsement for the taking of stone crabs, as required by rule of the Fish and Wildlife Conservation Commission, is $125, $25 of which must be used solely for trap retrieval under s. 379.2424.

(b) Certificate fees.—

1. For each trap certificate issued by the commission under the requirements of the stone crab trap limitation program established by commission rule, there is an annual fee of 50 cents per certificate. Replacement tags for lost or damaged tags cost 50 cents each plus the cost of shipping. In the event of a major natural disaster, such as a hurricane or major storm, that causes massive trap losses within an area declared by the Governor to be a disaster emergency area, the commission may temporarily defer or waive replacement tag fees.

2. The fee for transferring trap certificates is $1 per certificate transferred, except that the fee for eligible crew members is 50 cents per certificate transferred. Eligible crew members shall be determined according to criteria established by rule of the commission. Payment must be made by money order or cashier’s check, submitted with the certificate transfer form developed by the commission.

3. In addition to the transfer fee, a surcharge of $1 per certificate transferred, or 25 percent of the actual value of the transferred certificate, whichever is greater, will be assessed the first time a certificate is transferred outside the original holder’s immediate family.

4. Transfer fees and surcharges only apply to the actual number of certificates received by the purchaser. A transfer of a certificate is not effective until the commission receives a notarized copy of the bill of sale as proof of the actual value of the transferred certificate or certificates, which must also be submitted with the transfer form and payment.

5. A transfer fee will not be assessed or required when the transfer is within a family as a result of the death or disability of the certificate owner. A surcharge will not be assessed for any transfer within an individual’s immediate family.

(c) Incidental take endorsement.—The cost of an incidental take endorsement, as established by commission rule, is $25.

(d) Equitable rent.—The commission may establish by rule an amount of equitable rent per trap certificate that may be recovered as partial compensation to the state for the enhanced access to its natural resources. In determining whether to establish such a rent and the amount thereof, the commission may consider the amount of revenues annually generated by endorsement fees, trap certificate fees, transfer fees, surcharges, replacement trap tag fees, trap retrieval fees, incidental take endorsement fees, and the continued economic viability of the commercial stone crab industry. A rule establishing an amount of equitable rent shall become effective only after approval by the Legislature.

(e) Disposition of fees, surcharges, civil penalties and fines, and equitable rent.—Endorsement fees, trap certificate fees, transfer fees, civil penalties and fines, surcharges, replacement trap tag fees, trap retrieval fees, incidental take endorsement fees, and equitable rent, if any, must be deposited in the Marine Resources Conservation Trust Fund. Up to 50 percent of the revenues generated under this section may be used for operation and administration of the stone crab trap limitation program. All remaining revenues so generated must be used for trap retrieval, management of the stone crab fishery, public education activities, evaluation of the impact of trap reductions on the stone crab fishery, and enforcement activities in support of the stone crab trap limitation program.

(f) Program to be self-supporting.—The stone crab trap limitation program is intended to be a self-supporting program funded from proceeds generated under this section.

(g) No vested rights.—The stone crab trap limitation program does not create any vested rights for endorsement or certificateholders and may be altered or terminated by the commission as necessary to protect the stone crab resource, the participants in the fishery, or the public interest.

(2) PENALTIES.—For purposes of this subsection, conviction is any disposition other than acquittal or dismissal, regardless of whether the violation was adjudicated under any state or federal law.

(a) It is unlawful to violate commission rules regulating stone crab trap certificates and trap tags. A person may not use an expired tag or a stone crab trap tag not issued by the commission or possess or use a stone crab trap in or on state waters or adjacent federal waters without having a trap tag required by the commission firmly attached thereto. In addition to any other penalties provided in s. 379.407, for a commercial harvester who violates this paragraph, the following administrative penalties apply:

1. For a first violation, the commission shall assess an additional administrative penalty of up to $1,000.

2. For a second violation that occurs within 24 months after any previous such violation, the commission shall assess an additional administrative penalty of up to $2,000, and the stone crab endorsement under which the violation was committed may be suspended for 12 months.

3. For a third violation that occurs within 36 months after any two previous such violations, the commission shall assess an additional administrative penalty of up to $5,000, and the stone crab endorsement under which the violation was committed may be suspended for 24 months.

4. A fourth violation that occurs within 48 months after any three previous such violations shall result in permanent revocation of all of the violator’s saltwater fishing privileges, including having the commission proceed against the endorsement holder’s saltwater products license in accordance with s. 379.407.

A commercial harvester assessed an administrative penalty under this paragraph shall, within 30 days after notification, pay the administrative penalty to the commission, or request an administrative hearing under ss. 120.569 and 120.57. The proceeds of all administrative penalties collected under this paragraph shall be deposited in the Marine Resources Conservation Trust Fund.

(b) It is unlawful for any commercial harvester to remove the contents of another harvester’s stone crab trap or take possession of such without the express written consent of the trap owner available for immediate inspection. Unauthorized possession of another’s trap gear or removal of trap contents constitutes theft.

1. Any commercial harvester convicted of theft of or from a trap pursuant to this subsection or s. 379.402 shall, in addition to the penalties specified in s. 379.407 and the provisions of this section, permanently lose all saltwater fishing privileges, including saltwater products licenses, stone crab or incidental take endorsements, and all trap certificates allotted to such commercial harvester by the commission. In such cases, trap certificates and endorsements are nontransferable.

2. In addition, any commercial harvester convicted of violating the prohibitions referenced in this paragraph shall also be assessed an administrative penalty of up to $5,000. Immediately upon receiving a citation for a violation involving theft of or from a trap and until adjudicated for such a violation, or, upon receipt of a judicial disposition other than dismissal or acquittal on such a violation, the violator is prohibited from transferring any stone crab or spiny lobster certificates.

3. Any other person who violates the provisions of this paragraph commits a Level Two violation under s. 379.401.

(c)1. It is unlawful to violate commission rules that prohibit any of the following:

a. The willful molestation of any stone crab trap, line, or buoy that is the property of any licenseholder, without the permission of that licenseholder.

b. The bartering, trading, or sale, or conspiring or aiding in such barter, trade, or sale, or supplying, agreeing to supply, aiding in supplying, or giving away stone crab trap tags or certificates unless the action is duly authorized by the commission as provided by commission rules.

c. The making, altering, forging, counterfeiting, or reproducing of stone crab trap tags.

d. Possession of forged, counterfeit, or imitation stone crab trap tags.

e. Engaging in the commercial harvest of stone crabs during the time either of the endorsements is under suspension or revocation.

2. Any commercial harvester who violates this paragraph commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. Any other person who violates this paragraph commits a Level Four violation under s. 379.401.

In addition, any commercial harvester convicted of violating this paragraph shall also be assessed an administrative penalty of up to $5,000, and the incidental take endorsement and/or the stone crab endorsement under which the violation was committed may be suspended for up to 24 calendar months. Immediately upon receiving a citation involving a violation of this paragraph and until adjudicated for such a violation, or if convicted of such a violation, the person, firm, or corporation committing the violation is prohibited from transferring any stone crab certificates or endorsements.

(d) For any commercial harvester convicted of fraudulently reporting the actual value of transferred stone crab certificates, the commission may automatically suspend or permanently revoke the seller’s or the purchaser’s stone crab endorsements. If the endorsement is permanently revoked, the commission shall also permanently deactivate the endorsement holder’s stone crab certificate accounts. Whether an endorsement is suspended or revoked, the commission may also levy a fine against the holder of the endorsement of up to twice the appropriate surcharge to be paid based on the fair market value of the transferred certificates.

(e) During any period of suspension or revocation of an endorsement holder’s endorsement, he or she shall remove all traps subject to that endorsement from the water within 15 days after notice provided by the commission. Failure to do so will extend the period of suspension or revocation for an additional 6 calendar months.

(f) An endorsement will not be renewed until all fees and administrative penalties imposed under this section are paid.

(3) DEPREDATION PERMITS.—The Fish and Wildlife Conservation Commission shall issue a depredation permit upon request to any marine aquaculture producer, as defined in s. 379.2523, engaged in the culture of shellfish, which shall entitle the aquaculture producer to possess and use up to 75 stone crab traps and up to 75 blue crab traps for the sole purpose of taking destructive or nuisance stone crabs or blue crabs within 1 mile of the producer’s aquaculture shellfish beds. Stone crabs or blue crabs taken under this subsection may not be sold, bartered, exchanged, or offered for sale, barter, or exchange.

History.—s. 2, ch. 28145, 1953; s. 1, ch. 61-482; s. 1, ch. 63-3; s. 290, ch. 71-136; s. 1, ch. 71-335; s. 1, ch. 73-28; ss. 1, 2, ch. 74-141; s. 1, ch. 76-26; s. 1, ch. 77-142; s. 1, ch. 77-207; s. 1, ch. 80-299; s. 6, ch. 83-134; s. 2, ch. 84-121; ss. 11, 17, ch. 85-234; s. 5, ch. 86-219; ss. 1, 9, 19, ch. 86-240; ss. 4, 12, ch. 89-98; s. 227, ch. 94-356; s. 992, ch. 95-148; s. 36, ch. 95-196; s. 10, ch. 95-414; s. 9, ch. 98-203; s. 18, ch. 98-227; s. 106, ch. 99-245; s. 3, ch. 2000-153; ss. 11, 38, ch. 2000-364; s. 2, ch. 2001-272; s. 10, ch. 2003-143; s. 3, ch. 2005-158; s. 22, ch. 2006-26; s. 10, ch. 2006-304; s. 8, ch. 2007-223; s. 9, ch. 2008-5; s. 151, ch. 2008-247; s. 17, ch. 2016-107; s. 1, ch. 2016-208.

Note.—Former s. 370.13.



379.366 - Blue crab; regulation.

1379.366 Blue crab; regulation.—

(1) No commercial harvester shall transport on the water, fish with or cause to be fished with, set, or place any trap designed for taking blue crabs unless such commercial harvester holds a valid saltwater products license and restricted species endorsement issued under s. 379.361 and a blue crab endorsement issued under this section. Each trap shall have the harvester’s blue crab endorsement number permanently affixed to it. Each buoy attached to such a trap shall also have the harvester’s blue crab endorsement number permanently attached to the buoy. The blue crab endorsement number shall be affixed in legible figures at least 2 inches high on each buoy used. The saltwater products license must be on board the boat, and both the license and the crabs shall be subject to inspection at all times. This subsection shall not apply to an individual fishing with no more than five traps.

(2) No person shall harvest blue crabs with more than five traps, harvest blue crabs in commercial quantities, or sell blue crabs unless such person holds a valid saltwater products license with a restricted species endorsement issued under s. 379.361 and a blue crab endorsement issued under this section.

(a) In the event of the death or disability of a person holding an active blue crab endorsement, the endorsement may be transferred by the person to a member of his or her immediate family or may be renewed by any person so designated by the executor of the person’s estate.

(b) A commercial harvester who holds a saltwater products license and a blue crab endorsement that is issued to the commercial harvester’s vessel registration number and who replaces an existing vessel with a new vessel may transfer the existing blue crab endorsement to the saltwater products license of the new vessel.

(3)(a) Endorsement fees.—

1. The fee for a hard-shell blue crab endorsement for the taking of hard-shell blue crabs, as authorized by rule of the commission, is $125, $25 of which must be used solely for the trap retrieval program authorized under s. 379.2424 and in commission rules.

2. The fee for a soft-shell blue crab endorsement for the taking of soft-shell blue crabs, as authorized by rule of the commission, is $125, $25 of which must be used solely for the trap retrieval program authorized under s. 379.2424 and in commission rules.

3. The fee for a nontransferable hard-shell blue crab endorsement for the taking of hard-shell blue crabs, as authorized by rule of the commission, is $125, $25 of which must be used solely for the trap retrieval program authorized under s. 379.2424 and in commission rules.

4. The fee for an incidental take blue crab endorsement for the taking of blue crabs as bycatch in shrimp trawls and stone crab traps is $25, as authorized in commission rules.

(b) Trap tag fees.—The annual fee for each trap tag issued by the commission under the requirements of the blue crab effort management program established by rule of the commission is 50 cents per tag. The fee for replacement tags for lost or damaged tags is 50 cents per tag plus the cost of shipping. In the event of a major natural disaster, such as a hurricane or major storm, that causes massive trap losses within an area declared by the Governor to be a disaster emergency area, the commission may temporarily defer or waive replacement tag fees.

(c) Equitable rent.—The commission may establish by rule an amount of equitable rent that may be recovered as partial compensation to the state for the enhanced access to its natural resources. In determining whether to establish such a rent and the amount thereof, the commission may consider the amount of revenues annually generated by endorsement fees, trap tag fees, replacement trap tag fees, trap retrieval fees, and the continued economic viability of the commercial blue crab industry. A rule establishing an amount of equitable rent shall become effective only upon approval by act of the Legislature.

(d) Disposition of moneys generated from fees and administrative penalties.—Moneys generated from the sale of blue crab endorsements, trap tags, and replacement trap tags or from the assessment of administrative penalties by the commission under this section shall be deposited into the Marine Resources Conservation Trust Fund. Up to 50 percent of the moneys generated from the sale of endorsements and trap tags and the assessment of administrative penalties may be used for the operation and administration of the blue crab effort management program. The remaining moneys generated from the sale of endorsements and trap tags and the assessment of administrative penalties may be used for trap retrieval; management of the blue crab fishery; and public education activities, research, and enforcement activities in support of the blue crab effort management program.

(e) Waiver of fees.—For the 2007-2008 license year, the commission shall waive all fees under this subsection for all persons who qualify by September 30, 2007, to participate in the blue crab effort management program established by commission rule.

(4)(a) Untagged trap penalties.—By July 1, 2008, the commission shall adopt by rule the administrative penalties authorized by this subsection. In addition to any other penalties provided in s. 379.407 for any blue crab endorsement holder who violates commission rules requiring the placement of trap tags for traps used for the directed harvest of blue crabs, the following administrative penalties apply:

1. For a first violation, the commission shall assess an administrative penalty of up to $1,000.

2. For a second violation that occurs within 24 months after any previous such violation, the commission shall assess an administrative penalty of up to $2,000, and the blue crab endorsement holder’s blue crab fishing privileges may be suspended for 12 calendar months.

3. For a third violation that occurs within 36 months after any two previous such violations, the commission shall assess an administrative penalty of up to $5,000, and the blue crab endorsement holder’s blue crab fishing privileges may be suspended for 24 calendar months.

4. A fourth violation that occurs within 48 months after any three previous such violations shall result in permanent revocation of all of the violator’s saltwater fishing privileges, including having the commission proceed against the endorsement holder’s saltwater products license in accordance with s. 379.407.

Any blue crab endorsement holder assessed an administrative penalty under this paragraph shall, within 30 calendar days after notification, pay the administrative penalty to the commission or request an administrative hearing under ss. 120.569 and 120.57.

(b) Trap theft; prohibitions and penalties.—It is unlawful for any person to remove or take possession of the contents of another harvester’s blue crab trap without the express written consent of the trap owner, which must be available for immediate inspection. Unauthorized possession of another harvester’s blue crab trap gear or removal of trap contents constitutes theft.

1. Any commercial harvester receiving a judicial disposition other than dismissal or acquittal on a charge of theft of or from a trap as prohibited by this paragraph shall, in addition to the penalties specified in s. 379.407 and this section, permanently lose all saltwater fishing privileges, including any saltwater products licenses, blue crab endorsements, and blue crab trap tags allotted to him or her by the commission. In such cases, endorsements are nontransferable.

2. In addition, any commercial harvester receiving a judicial disposition other than dismissal or acquittal for violating this paragraph shall also be assessed an administrative penalty of up to $5,000. Immediately upon receipt of a citation for a violation involving theft of or from a trap and until adjudicated for such a violation, or upon receipt of a judicial disposition other than dismissal or acquittal for such a violation, the commercial harvester committing the violation is prohibited from transferring any blue crab endorsements.

3. A commercial harvester who violates this paragraph shall be punished under s. 379.407. Any other person who violates this paragraph commits a Level Two violation under s. 379.401.

(c) Criminal activities prohibited.—

1. It is unlawful for any commercial harvester or any other person to:

a. Willfully molest any blue crab trap, line, or buoy that is the property of any licenseholder without the permission of that licenseholder.

b. Barter, trade, lease, or sell a blue crab trap tag or conspire or aid in such barter, trade, lease, or sale unless duly authorized by commission rules.

c. Supply, agree to supply, aid in supplying, or give away a blue crab trap tag unless duly authorized by commission rules.

d. Make, alter, forge, counterfeit, or reproduce a blue crab trap tag.

e. Possess an altered, forged, counterfeit, or imitation blue crab trap tag.

f. Possess a number of original trap tags or replacement trap tags, the sum of which exceeds by 1 percent the number of traps allowed by commission rules.

g. Engage in the commercial harvest of blue crabs while the blue crab endorsements of the licenseholder are under suspension or revocation.

2. Immediately upon receiving a citation involving a violation of this paragraph and until adjudicated for such a violation, a commercial harvester is prohibited from transferring any blue crab endorsement.

3. A commercial harvester convicted of violating this paragraph commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, shall also be assessed an administrative penalty of up to $5,000, and is immediately prohibited from transferring any blue crab endorsement. All blue crab endorsements issued to a commercial harvester convicted of violating this paragraph may be suspended for up to 24 calendar months.

4. Any other person convicted of violating this paragraph commits a Level Four violation under s. 379.401.

(d) Endorsement transfers; fraudulent reports; penalties.—For a commercial harvester convicted of fraudulently reporting the actual value of transferred blue crab endorsements, the commission may automatically suspend or permanently revoke the seller’s or the purchaser’s blue crab endorsements. If the endorsement is permanently revoked, the commission shall also permanently deactivate the endorsement holder’s blue crab trap tag accounts.

(e) Prohibitions during endorsement suspension and revocation.—During any period of suspension or after revocation of a blue crab endorsement holder’s endorsements, he or she shall, within 15 days after notice provided by the commission, remove from the water all traps subject to that endorsement. Failure to do so shall extend the period of suspension for an additional 6 calendar months.

(5) For purposes of this section, a conviction is any disposition other than acquittal or dismissal.

(6) A blue crab endorsement may not be renewed until all fees and administrative penalties imposed under this section are paid.

History.—s. 1, ch. 73-26; s. 1, ch. 76-105; s. 2, ch. 77-142; ss. 1, 2, ch. 78-143; s. 2, ch. 80-299; s. 6, ch. 83-134; s. 2, ch. 84-121; ss. 16, 17, ch. 85-234; s. 5, ch. 86-219; ss. 10, 19, ch. 86-240; s. 558, ch. 95-148; s. 11, ch. 95-414; s. 10, ch. 98-203; s. 19, ch. 98-227; s. 245, ch. 99-245; s. 6, ch. 2000-212; s. 39, ch. 2000-364; s. 11, ch. 2003-143; s. 11, ch. 2006-304; s. 9, ch. 2007-223; s. 152, ch. 2008-247; s. 63, ch. 2009-86; s. 6, ch. 2012-95.

1Note.—Section 6, ch. 83-134, as amended by s. 2, ch. 84-121; by s. 5, ch. 86-219; and by s. 19, ch. 86-240, repealed the then-existing section effective July 1, 1984, and further provided that if the Governor and Cabinet had not adopted appropriate rules by July 1, 1984, this section would remain in force until such rules were effective. Section 9, ch. 83-134, provided that, prior to the adoption of rules amending, readopting, or repealing those provisions set forth in s. 6, the Marine Fisheries Commission would hold a public hearing thereon, and no such amendment, readoption, or repeal would be acted upon until it had been determined, based upon appropriate findings of fact, that such action would not adversely affect the resource. The Marine Fisheries Commission was transferred to the Fish and Wildlife Conservation Commission by s. 3, ch. 99-245.

Note.—Former s. 370.135.



379.367 - Spiny lobster; regulation.

1379.367 Spiny lobster; regulation.—

(1) It is the intent of the Legislature to maintain the spiny lobster industry for the economy of the state and to conserve the stocks supplying this industry. The provisions of this act regulating the taking of spiny lobster are for the purposes of ensuring and maintaining the highest possible production of spiny lobster.

(2)(a)1. Each commercial harvester taking or attempting to take spiny lobster with a trap in commercial quantities or for commercial purposes shall obtain and exhibit a spiny lobster endorsement number, as required by the Fish and Wildlife Conservation Commission. The annual fee for a spiny lobster endorsement is $125. This endorsement may be issued by the commission upon the receipt of application by the commercial harvester when accompanied by the payment of the fee. The design of the applications and of the trap tag shall be determined by the commission. Any trap or device used in taking or attempting to take spiny lobster, other than a trap with the endorsement number, shall be seized and destroyed by the commission. The proceeds of the fees imposed by this paragraph shall be deposited and used as provided in paragraph (b). The commission may adopt rules to carry out the intent of this section.

2. Each commercial harvester taking or attempting to take spiny lobster in commercial quantities or for commercial purposes by any method, other than with a trap having a spiny lobster endorsement number issued by the commission, must pay an annual fee of $100.

(b) Twenty-five dollars of the $125 fee for a spiny lobster endorsement required under subparagraph (a)1. must be used only for trap retrieval as provided in s. 379.2424. The remainder of the fees collected under paragraph (a) shall be deposited as follows:

1. Fifty percent of the fees collected shall be deposited in the Marine Resources Conservation Trust Fund for use in enforcing the provisions of paragraph (a) through aerial and other surveillance and trap retrieval.

2. Fifty percent of the fees collected shall be deposited as provided in s. 379.3671(5).

(3) The spiny lobster endorsement must be on board the boat, and both the endorsement and the harvested spiny lobster shall be subject to inspection at all times. Only one endorsement shall be issued for each boat. The spiny lobster endorsement number must be prominently displayed above the topmost portion of the boat so as to be easily and readily identified.

(4)(a) It is unlawful for any person willfully to molest any spiny lobster traps, lines, or buoys belonging to another without permission of the licenseholder.

(b) A commercial harvester who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083. Any other person who violates this subsection commits a Level Four violation under s. 379.401.

(5) Any spiny lobster licenseholder, upon selling licensed spiny lobster traps, shall furnish the commission notice of such sale of all or part of his or her interest within 15 days thereof. Any holder of said license shall also notify the commission within 15 days if his or her address no longer conforms to the address appearing on the license and shall, as a part of such notification, furnish the commission with his or her new address.

(6)(a) By a special permit granted by the commission, a Florida-licensed seafood dealer may lawfully import, process, and package spiny lobster or uncooked tails of the species Panulirus argus during the closed season. However, spiny lobster landed under special permit shall not be sold in the state.

(b) The licensed seafood dealer importing any such spiny lobster under the permit shall, 12 hours prior to the time the seagoing vessel or airplane delivering such imported spiny lobster enters the state, notify the commission as to the seagoing vessel’s name or the airplane’s registration number and its captain, location, and point of destination.

(c) At the time the spiny lobster cargo is delivered to the permitholder’s place of business, the spiny lobster cargo shall be weighed and shall be available for inspection by the commission. A signed receipt of such quantity in pounds shall be forwarded to the commission within 48 hours after shipment weigh-in completion. If requested by the commission, the weigh-in process will be delayed up to 4 hours to allow for a commission representative to be present during the process.

(d) Within 48 hours after shipment weigh-in completion, the permitholder shall submit to the commission, on forms provided by the commission, a sworn report of the quantity in pounds of the spiny lobster received, which report shall include the location of said spiny lobster and a sworn statement that said spiny lobster were taken at least 50 miles from Florida’s shoreline. The landing of spiny lobster or spiny lobster tails from which the eggs, swimmerettes, or pleopods have been removed; the falsification of information as to area from which spiny lobster were obtained; or the failure to file the report called for in this section shall be grounds to revoke the permit.

(e) Each permitholder shall keep throughout the period of the closed season copies of the bill of sale or invoices covering each transaction involving spiny lobster imported under this permit. Such invoices and bills shall be kept available at all times for inspection by the commission.

(7)(a) A Florida-licensed seafood dealer may obtain a special permit to import, process, and package uncooked tails of spiny lobster upon the payment of the sum of $100 to the commission.

(b) A special permit must be obtained by any airplane or seagoing vessel other than a common carrier used to transport spiny lobster or spiny lobster tails for purchase by licensed seafood dealers for purposes as provided herein upon the payment of $50.

(c) All special permits issued under this subsection are nontransferable.

(8) No common carrier or employee of said carrier may carry, knowingly receive for carriage, or permit the carriage of any spiny lobster of the species Panulirus argus, regardless of where taken, during the closed season, except of the species Panulirus argus lawfully imported from a foreign country for reshipment outside of the territorial limits of the state under United States Customs bond or in accordance with paragraph (7)(a).

History.—s. 2, ch. 28145, 1953; s. 1, ch. 29896, 1955; s. 1, ch. 65-53; s. 1, ch. 65-251; ss. 25, 35, ch. 69-106; s. 1, ch. 69-228; s. 1, ch. 70-140; s. 1, ch. 70-162; s. 1, ch. 70-369; ss. 292, 293, ch. 71-136; s. 1, ch. 72-76; s. 1, ch. 72-250; s. 1, ch. 73-45; s. 1, ch. 73-211; s. 2, ch. 74-220; s. 1, ch. 76-107; s. 110, ch. 77-104; ss. 3, 4, 5, 6, 7, ch. 77-142; s. 1, ch. 77-174; s. 8, ch. 83-134; s. 2, ch. 84-121; s. 1, ch. 85-163; ss. 16, 17, ch. 85-234; s. 11, ch. 86-240; s. 3, ch. 87-116; s. 3, ch. 87-120; s. 1, ch. 88-369; ss. 5, 12, ch. 89-98; s. 4, ch. 89-270; s. 10, ch. 90-243; s. 3, ch. 90-310; s. 2, ch. 91-154; s. 228, ch. 94-356; s. 91, ch. 95-143; s. 993, ch. 95-148; s. 12, ch. 95-414; s. 9, ch. 96-300; s. 32, ch. 96-321; s. 40, ch. 97-160; s. 22, ch. 97-164; s. 20, ch. 98-227; s. 155, ch. 99-13; s. 107, ch. 99-245; ss. 38, 42, ch. 2000-197; s. 7, ch. 2000-212; s. 42, ch. 2000-362; s. 40, ch. 2000-364; s. 38, ch. 2002-46; s. 1, ch. 2004-72; s. 12, ch. 2006-304; s. 10, ch. 2007-223; s. 153, ch. 2008-247.

1Note.—Section 8, ch. 83-134, as amended by s. 2, ch. 84-121, and by s. 1, ch. 85-163, repealed the then-existing section, effective July 1, 1986, and further provided that if the Governor and Cabinet had not adopted appropriate rules by July 1, 1986, it would remain in force until such rules were effective. Section 9, ch. 83-134, provided that, prior to the adoption of rules amending, readopting, or repealing those provisions set forth in s. 8, the Marine Fisheries Commission would hold a public hearing thereon, and no such amendment, readoption, or repeal would be acted upon until it had been determined, based upon appropriate findings of fact, that such action would not adversely affect the resource. The Marine Fisheries Commission was transferred to the Fish and Wildlife Conservation Commission by s. 3, ch. 99-245.

Note.—Former s. 370.14.



379.3671 - Spiny lobster trap certificate program.

379.3671 Spiny lobster trap certificate program.—

(1) INTENT.—Due to rapid growth, the spiny lobster fishery is experiencing increased congestion and conflict on the water, excessive mortality of undersized lobsters, a declining yield per trap, and public concern over petroleum and debris pollution from existing traps. In an effort to solve these and related problems, the Legislature intends to develop pursuant to the provisions of this section a spiny lobster trap certificate program, the principal goal of which is to stabilize the fishery by reducing the total number of traps, which should increase the yield per trap and therefore maintain or increase overall catch levels. The Legislature seeks to preserve as much flexibility in the program as possible for the fishery’s various constituents and ensure that any reduction in total trap numbers will be proportioned equally on a percentage basis among all users of traps in the fishery.

(2) TRANSFERABLE TRAP CERTIFICATES; TRAP TAGS; FEES; PENALTIES.—The Fish and Wildlife Conservation Commission shall establish a trap certificate program for the spiny lobster fishery of this state and shall be responsible for its administration and enforcement as follows:

(a) Transferable trap certificates.—Each holder of a saltwater products license who uses traps for taking or attempting to take spiny lobsters shall be required to have a certificate on record for each trap possessed or used therefor, except as otherwise provided in this section.

1. Trap certificates are transferable on a market basis and may be transferred from one licenseholder to another for a fair market value agreed upon between the transferor and transferee. Each such transfer shall, within 72 hours thereof, be recorded on a notarized form provided for that purpose by the Fish and Wildlife Conservation Commission and hand delivered or sent by certified mail, return receipt requested, to the commission for recordkeeping purposes. In order to cover the added administrative costs of the program and to recover an equitable natural resource rent for the people of the state, a transfer fee of $2 per certificate transferred shall be assessed against the purchasing licenseholder and sent by money order or cashier’s check with the certificate transfer form. Also, in addition to the transfer fee, a surcharge of $5 per certificate transferred or 25 percent of the actual market value, whichever is greater, given to the transferor shall be assessed the first time a certificate is transferred outside the original transferor’s immediate family. No transfer of a certificate shall be effective until the commission receives the notarized transfer form and the transfer fee, including any surcharge, is paid. The commission may establish by rule an amount of equitable rent per trap certificate that shall be recovered as partial compensation to the state for the enhanced access to its natural resources. A rule establishing an amount of equitable rent shall become effective only after approval by the Legislature. In determining whether to establish such a rent and, if so, the amount thereof, the commission shall consider the amount of revenues annually generated by certificate fees, transfer fees, surcharges, trap license fees, and sales taxes, the demonstrated fair market value of transferred certificates, and the continued economic viability of the commercial lobster industry. All proceeds of equitable rent recovered shall be deposited in the Marine Resources Conservation Trust Fund and used by the commission for research, management, and protection of the spiny lobster fishery and habitat. A transfer fee may not be assessed or required when the transfer is within a family as a result of the death or disability of the certificate owner. A surcharge will not be assessed for any transfer within an individual’s immediate family.

2. No person, firm, corporation, or other business entity may control, directly or indirectly, more than 1.5 percent of the total available certificates in any license year.

3. The commission shall maintain records of all certificates and their transfers and shall annually provide each licenseholder with a statement of certificates held.

4. The number of trap tags issued annually to each licenseholder shall not exceed the number of certificates held by the licenseholder at the time of issuance, and such tags and a statement of certificates held shall be issued simultaneously.

5. It is unlawful for any person to lease spiny lobster trap tags or certificates.

(b) Trap tags.—Each trap used to take or attempt to take spiny lobsters in state waters or adjacent federal waters shall, in addition to the spiny lobster endorsement number required by s. 379.367(2), have affixed thereto an annual trap tag issued by the commission. Each such tag shall be made of durable plastic or similar material and shall, based on the number of certificates held, have stamped thereon the owner’s license number. To facilitate enforcement and recordkeeping, such tags shall be issued each year in a color different from that of each of the previous 3 years. The annual certificate fee shall be $1 per certificate. Replacement tags for lost or damaged tags may be obtained as provided by rule of the commission. In the event of a major natural disaster, such as a hurricane or major storm, that causes massive trap losses within an area declared by the Governor to be a disaster emergency area, the commission may temporarily defer or waive replacement tag fees.

(c) Prohibitions; penalties.—

1. A person may not possess or use a spiny lobster trap in or on state waters or adjacent federal waters without having affixed thereto the trap tag required by this section. A person may not possess or use any other gear or device designed to attract and enclose or otherwise aid in the taking of spiny lobster by trapping that is not a trap as defined by commission rule.

2. A person may not possess or use spiny lobster trap tags without having the necessary number of certificates on record as required by this section.

3. A person may not willfully molest, take possession of, or remove the contents of another harvester’s spiny lobster trap without the express written consent of the trap owner available for immediate inspection. Unauthorized possession of another harvester’s trap gear or removal of another harvester’s trap contents constitutes theft.

a. A commercial harvester who violates this subparagraph shall be punished under ss. 379.367 and 379.407. A commercial harvester receiving a judicial disposition other than dismissal or acquittal on a charge of theft of or from a trap pursuant to this subparagraph or s. 379.402 shall, in addition to the penalties specified in ss. 379.367 and 379.407 and this section, permanently lose all of his or her saltwater fishing privileges, including his or her saltwater products license, spiny lobster endorsement, and all trap certificates allotted to him or her through this program. In such cases, trap certificates and endorsements are nontransferable.

b. A commercial harvester receiving a judicial disposition other than dismissal or acquittal on a charge of willful molestation of a trap, in addition to the penalties specified in ss. 379.367 and 379.407, shall lose all of his or her saltwater fishing privileges for a period of 24 months.

c. In addition to any other penalties specified in this subparagraph, a commercial harvester charged with violating this subparagraph and receiving a judicial disposition other than dismissal or acquittal for violating this subparagraph or s. 379.402 shall also be assessed an administrative penalty of up to $5,000.

Immediately upon receiving a citation for a violation involving theft of or from a trap, or molestation of a trap, and until adjudicated for such a violation or, upon receipt of a judicial disposition other than dismissal or acquittal of such a violation, the commercial harvester committing the violation is prohibited from transferring any of his or her spiny lobster trap certificates and endorsements.

4. In addition to any other penalties provided in s. 379.407, a commercial harvester who violates this section or commission rules relating to spiny lobster traps shall be punished as follows:

a. If the first violation is for a violation of subparagraph 1. or subparagraph 2., the commission shall assess an additional administrative penalty of up to $1,000. For all other first violations, the commission shall assess an additional administrative penalty of up to $500.

b. For a second violation of subparagraph 1. or subparagraph 2. that occurs within 24 months after any previous such violation, the commission shall assess an additional administrative penalty of up to $2,000, and the spiny lobster endorsement issued under s. 379.367(2) or (6) may be suspended for 12 months.

c. For a third violation of subparagraph 1. or subparagraph 2. that occurs within 36 months after any two previous such violations, the commission shall assess an additional administrative penalty of up to $5,000, and the spiny lobster endorsement issued under s. 379.367(2) or (6) may be suspended for 24 months.

d. A fourth violation that occurs within 48 months after any three previous such violations shall result in permanent revocation of all of the violator’s saltwater fishing privileges, including having the commission proceed against the endorsement holder’s saltwater products license in accordance with s. 379.407.

e. Within 30 days after notification, a person assessed an additional administrative penalty pursuant to this section shall:

(I) Pay the administrative penalty to the commission; or

(II) Request an administrative hearing pursuant to ss. 120.569 and 120.57.

f. The commission shall suspend the spiny lobster endorsement issued under s. 379.367(2) or (6) if a person fails to comply with sub-subparagraph e.

5.a. A person may not make, alter, forge, counterfeit, or reproduce a spiny lobster trap tag or certificate.

b. A person may not knowingly have in his or her possession a forged, counterfeit, or imitation spiny lobster trap tag or certificate.

c. A person may not barter, trade, sell, supply, agree to supply, aid in supplying, or give away a spiny lobster trap tag or certificate or conspire to barter, trade, sell, supply, aid in supplying, or give away a spiny lobster trap tag or certificate unless such action is authorized by the commission as provided in this chapter or in the rules of the commission.

6.a. A commercial harvester who violates subparagraph 5., or a commercial harvester who engages in the commercial harvest, trapping, or possession of spiny lobster without a spiny lobster endorsement as required by s. 379.367(2) or (6) or during any period while such spiny lobster endorsement is under suspension or revocation, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

b. In addition to any penalty imposed pursuant to sub-subparagraph a., the commission shall assess a fine of up to twice the amount of the appropriate surcharge to be paid on the fair market value of the transferred certificates, as provided in subparagraph (a)1., on a commercial harvester who violates sub-subparagraph 5.c.

c. In addition to any penalty imposed pursuant to sub-subparagraph a., a commercial harvester receiving any judicial disposition other than acquittal or dismissal for a violation of subparagraph 5. shall be assessed an administrative penalty of up to $5,000, and the spiny lobster endorsement under which the violation was committed may be suspended for up to 24 months. Immediately upon issuance of a citation involving a violation of subparagraph 5. and until adjudication of such a violation, and after receipt of any judicial disposition other than acquittal or dismissal for such a violation, the commercial harvester holding the spiny lobster endorsement listed on the citation is prohibited from transferring any spiny lobster trap certificates.

d. A person who violates subparagraph 5. commits a Level Four violation under s. 379.401.

7. Before the 2010-2011 license year, any certificates for which the annual certificate fee is not paid for a period of 3 years shall be considered abandoned and shall revert to the commission. Beginning with the 2010-2011 license year, any certificate for which the annual certificate fee is not paid for a period of 2 consecutive years shall be considered abandoned and shall revert to the commission. During any period of trap reduction, any certificates reverting to the commission shall become permanently unavailable and be considered in that amount to be reduced during the next license-year period. Otherwise, any certificates that revert to the commission are to be reallotted in such manner as provided by the commission.

8. The proceeds of all administrative penalties collected pursuant to subparagraph 4. and all fines collected pursuant to sub-subparagraph 6.b. shall be deposited into the Marine Resources Conservation Trust Fund.

9. All traps shall be removed from the water during any period of suspension or revocation.

10. Except as otherwise provided, a person who violates this paragraph commits a Level Two violation under s. 379.401.

(d) No vested rights.—The trap certificate program shall not create vested rights in licenseholders whatsoever and may be altered or terminated as necessary to protect the spiny lobster resource, the participants in the fishery, or the public interest.

(3) TRAP REDUCTION.—The objective of the overall trap certificate program is to reduce the number of traps used in the spiny lobster fishery to the lowest number that will maintain or increase overall catch levels, promote economic efficiency in the fishery, and conserve natural resources. Therefore, the 1Marine Fisheries Commission shall set an overall trap reduction goal based on maintaining or maximizing a sustained harvest from the spiny lobster fishery. To reach that goal, the 1Marine Fisheries Commission shall, by July 1, 1992, set an annual trap reduction schedule, not to exceed 10 percent per year, applicable to all certificateholders until the overall trap reduction goal is reached. All certificateholders shall have their certificate holdings reduced by the same percentage of certificates each year according to the trap reduction schedule. Until July 1, 1999, the Department of Environmental Protection shall issue the number of trap tags authorized by the 1Marine Fisheries Commission, as requested, and a revised statement of certificates held. Beginning July 1, 1999, the Fish and Wildlife Conservation Commission shall annually issue the number of trap tags authorized by the commission’s schedule, as requested, and a revised statement of certificates held. Certificateholders may maintain or increase their total number of certificates held by purchasing available certificates from within the authorized total. The Fish and Wildlife Conservation Commission shall provide for an annual evaluation of the trap reduction process and shall suspend the annual percentage reductions for any period deemed necessary by the commission in order to assess the impact of the trap reduction schedule on the fishery. The Fish and Wildlife Conservation Commission may then, by rule, resume, terminate, or reverse the schedule as it deems necessary to protect the spiny lobster resource and the participants in the fishery.

(4) TRAP CERTIFICATE TECHNICAL ADVISORY AND APPEALS BOARD.—There is hereby established the Trap Certificate Technical Advisory and Appeals Board. Such board shall consider and advise the commission on disputes and other problems arising from the implementation of the spiny lobster trap certificate program. The board may also provide information to the commission on the operation of the trap certificate program.

(a) The board shall consist of the executive director of the commission or designee and nine other members appointed by the executive director, according to the following criteria:

1. All appointed members shall be certificateholders, but two shall be holders of fewer than 100 certificates, two shall be holders of at least 100 but no more than 750 certificates, three shall be holders of more than 750 but not more than 2,000 certificates, and two shall be holders of more than 2,000 certificates.

2. At least one member each shall come from Broward, Miami-Dade, and Palm Beach Counties; and five members shall come from the various regions of the Florida Keys.

3. At least one appointed member shall be a person of Hispanic origin capable of speaking English and Spanish.

(b) The term of each appointed member shall be for 4 years, and any vacancy shall be filled for the balance of the unexpired term with a person of the qualifications necessary to maintain the requirements of paragraph (a). There shall be no limitation on successive appointments to the board.

(c) The executive director of the commission or designee shall serve as a member and shall call the organizational meeting of the board. The board shall annually elect a chair and a vice chair. There shall be no limitation on successive terms that may be served by a chair or vice chair. The board shall meet at the call of its chair, at the request of a majority of its membership, at the request of the commission, or at such times as may be prescribed by its rules. A majority of the board shall constitute a quorum, and official action of the board shall require a majority vote of the total membership of the board present at the meeting.

(d) The procedural rules adopted by the board shall conform to the requirements of chapter 120.

(e) Members of the board shall be reimbursed for per diem and travel expenses as provided in s. 112.061.

(f) Upon reaching a decision on any dispute or problem brought before it, including any decision involving the allotment of certificates under paragraph (g), the board shall submit such decision to the executive director of the commission for final approval. The executive director of the commission may alter or disapprove any decision of the board, with notice thereof given in writing to the board and to each party in the dispute explaining the reasons for the disapproval. The action of the executive director of the commission constitutes final agency action.

(g) In addition to those certificates allotted pursuant to the provisions of subparagraph (2)(a)1., up to 125,000 certificates may be allotted by the board to settle disputes or other problems arising from implementation of the trap certificate program during the 1992-1993 and 1993-1994 license years. Any certificates not allotted by March 31, 1994, shall become permanently unavailable and shall be considered as part of the 1994-1995 reduction schedule. All appeals for additional certificates or other disputes must be filed with the board before October 1, 1993.

(h) Any trap certificates issued by the Department of Environmental Protection and, effective July 1, 1999, the commission as a result of the appeals process must be added to the existing number of trap certificates for the purposes of determining the total number of certificates from which the subsequent season’s trap reduction is calculated.

(i) On and after July 1, 1994, the board shall no longer consider and advise the Fish and Wildlife Conservation Commission on disputes and other problems arising from implementation of the trap certificate program nor allot any certificates with respect thereto.

(5) DISPOSITION OF FEES AND SURCHARGES.—Transfer fees and surcharges, annual trap certificate fees, and recreational tag fees collected pursuant to paragraphs (2)(a) and (b) shall be deposited in the Marine Resources Conservation Trust Fund and used for administration of the trap certificate program, research and monitoring of the spiny lobster fishery, and enforcement and public education activities in support of the purposes of this section and shall also be for the use of the Fish and Wildlife Conservation Commission in evaluating the impact of the trap reduction schedule on the spiny lobster fishery; however, at least 15 percent of the fees and surcharges collected shall be provided to the commission for such evaluation.

(6) RULEMAKING AUTHORITY.—The Fish and Wildlife Conservation Commission may adopt rules to implement the provisions of this section.

History.—s. 1, ch. 90-317; ss. 1, 3, 4, ch. 91-154; s. 5, ch. 91-429; s. 2, ch. 92-60; ss. 10, 12, ch. 93-223; s. 229, ch. 94-356; s. 994, ch. 95-148; s. 33, ch. 96-321; s. 98, ch. 96-410; s. 7, ch. 98-203; s. 156, ch. 99-13; s. 109, ch. 99-245; s. 41, ch. 2000-364; s. 7, ch. 2002-264; s. 12, ch. 2003-143; s. 23, ch. 2006-26; s. 13, ch. 2006-304; s. 12, ch. 2007-223; s. 76, ch. 2008-4; s. 10, ch. 2008-5; s. 154, ch. 2008-247; s. 37, ch. 2009-86; s. 2, ch. 2016-208.

1Note.—Transferred to the Fish and Wildlife Conservation Commission by s. 3, ch. 99-245.

Note.—Former s. 370.142.



379.368 - Fees for the retrieval of spiny lobster, stone crab, blue crab, and black sea bass traps during closed season.

379.368 Fees for the retrieval of spiny lobster, stone crab, blue crab, and black sea bass traps during closed season.—

(1) Pursuant to s. 379.2424, the commission shall assess trap owners, and collect, a retrieval fee of $10 per trap retrieved. However, for each person holding a spiny lobster endorsement, a stone crab endorsement, or a blue crab endorsement issued under rule of the commission, the retrieval fee shall be waived for the first five traps retrieved. Traps recovered under this program shall become the property of the commission or its contract agent, as determined by the commission, and shall be either destroyed or resold to the original owner. Revenue from retrieval fees shall be deposited in the Marine Resources Conservation Trust Fund and used solely for operation of the trap retrieval program.

(2) Payment of all assessed retrieval fees shall be required prior to renewal of the trap owner’s saltwater products license. Retrieval fees assessed under this program shall stand in lieu of other penalties imposed for such trap violations.

(3) In the event of a major natural disaster, such as a hurricane or major storm, that causes massive trap losses within an area declared by the Governor to be a disaster emergency area, the commission shall waive trap retrieval fees.

History.—s. 4, ch. 87-116; s. 4, ch. 87-120; s. 34, ch. 96-321; s. 246, ch. 99-245; s. 42, ch. 2000-364; s. 2, ch. 2004-72; s. 13, ch. 2007-223; s. 155, ch. 2008-247.

Note.—Former s. 370.143(2)-(4).



379.369 - Fees for shrimp fishing in Tampa Bay.

379.369 Fees for shrimp fishing in Tampa Bay.—Each application for a permit to shrimp fish in the waters of Tampa Bay shall be accompanied by a fee of $250 for each resident of the state and $1,000 for each nonresident of the state. The proceeds of the fees collected pursuant to this paragraph shall be deposited into the Marine Resources Conservation Trust Fund to be used by the commission for the purpose of enforcement of marine resource laws.

History.—s. 1, ch. 91-101; s. 232, ch. 94-356; s. 996, ch. 95-148; s. 36, ch. 96-321; s. 157, ch. 99-13; s. 110, ch. 99-245; s. 5, ch. 2003-143; s. 156, ch. 2008-247.

Note.—Former s. 370.1535.



379.3711 - License fee for private game preserves and farms.

379.3711 License fee for private game preserves and farms.—The license fee for establishing, maintaining, and operating a private preserve and farm pursuant to s. 379.302 is $50 per year. The fee is payable to the commission and shall be deposited in the State Game Trust Fund.

History.—s. 157, ch. 2008-247.



379.3712 - Private hunting preserve license fees; exception.

379.3712 Private hunting preserve license fees; exception.—

(1) Any person who operates a private hunting preserve commercially or otherwise shall be required to pay a license fee of $70 for each such preserve; provided, however, that during the open season established for wild game of any species a private individual may take artificially propagated game of such species up to the bag limit prescribed for the particular species without being required to pay the license fee required by this section; provided further that if any such individual shall charge a fee for taking such game she or he shall be required to pay the license fee required by this section and to comply with the rules of the commission relative to the operation of private hunting preserves.

(2) A commercial hunting preserve license, which shall exempt patrons of licensed preserves from the license and permit requirements of s. 379.354(4)(c), (d), (f), (h), (i) and (j); (5)(g) and (h); (8)(a), (b), and (e); (9)(a)2.; (11); and (12) while hunting on the licensed preserve property, shall be $500. Such commercial hunting preserve license shall be available only to those private hunting preserves licensed pursuant to this section which are operated exclusively for commercial purposes, which are open to the public, and for which a uniform fee is charged to patrons for hunting privileges.

History.—s. 3, ch. 59-73; s. 47, ch. 89-175; s. 5, ch. 91-58; s. 10, ch. 91-78; s. 582, ch. 95-148; s. 163, ch. 99-13; s. 142, ch. 99-245; s. 28, ch. 2002-46; s. 6, ch. 2003-151; s. 5, ch. 2005-45; s. 24, ch. 2006-304; s. 21, ch. 2007-223; s. 158, ch. 2008-247; s. 56, ch. 2009-86.

Note.—Former s. 372.661.



379.372 - Capturing, keeping, possessing, transporting, or exhibiting venomous reptiles, reptiles of concern, conditional reptiles, or prohibited reptiles; license required.

379.372 Capturing, keeping, possessing, transporting, or exhibiting venomous reptiles, reptiles of concern, conditional reptiles, or prohibited reptiles; license required.—

(1)(a) No person, party, firm, association, or corporation shall capture, keep, possess, or exhibit any poisonous or venomous reptile or reptile of concern without first having obtained a special permit or license therefor from the Fish and Wildlife Conservation Commission as provided in this section.

(b) By December 31, 2007, the commission shall establish a list of reptiles of concern, including venomous, nonvenomous, native, nonnative, or other reptiles, which require additional regulation for capture, possession, transportation, or exhibition due to their nature, habits, status, or potential to negatively impact humans, the environment, or ecology.

(c) It shall be unlawful for any person, party, firm, association, or corporation, whether licensed hereunder or not, to capture, keep, possess, or exhibit any venomous reptile or reptile of concern in any manner not approved as safe, secure, and proper by the commission. Venomous reptiles or reptiles of concern held in captivity are subject to inspection by the commission. The commission shall determine whether the reptiles are securely, safely, and properly penned. In the event that the reptiles are not safely penned, the commission shall report the situation in writing to the person, party, firm, association, or corporation owning the reptiles. Failure of the person, party, firm, association, or corporation to correct the situation within 30 days after such written notice shall be grounds for revocation of the license or permit of the person, party, firm, association, or corporation.

(d) Venomous reptiles or reptiles of concern shall be transported in a safe, secure, and proper manner. The commission shall establish by rule the requirements for the transportation of venomous reptiles or reptiles of concern.

(2)(a) No person, party, firm, association, or corporation shall keep, possess, import into the state, sell, barter, trade, or breed the following species for personal use or for sale for personal use:

1. Burmese or Indian python (Python molurus).

2. Reticulated python (Python reticulatus).

3. Northern African python (Python sebae).

4. Southern African python (Python natalensis).

5. Amethystine or scrub python (Morelia amethystinus).

6. Green Anaconda (Eunectes murinus).

7. Nile monitor (Varanus niloticus).

8. Any other reptile designated as a conditional or prohibited species by the commission.

(b) If a person, party, firm, association, or corporation holds a permit issued before July 1, 2010, under subsection (1) to legally possess a species listed in paragraph (a), that person, party, firm, association, or corporation may possess such reptile for the remainder of the life of the reptile.

(c) If a person, party, firm, association, or corporation holds a permit issued before July 1, 2010, under subsection (1) to legally possess a reptile listed in paragraph (a), and the reptile remains alive following the death or dissolution of the licensee, the reptile may be legally transferred to another entity holding a permit authorizing possession of the reptile for the remainder of the life of the reptile.

(d) If the commission designates a species of reptile as a conditional or prohibited species after July 1, 2010, the commission may authorize the personal possession of that newly designated species by those licensed to possess that species of reptile before the effective date of the species’ designation by the commission as a conditional or prohibited species. The personal possession of such reptile is not a violation of paragraph (a) if the personal possession was authorized by the commission.

(e) This subsection does not apply to traveling wildlife exhibitors that are licensed or registered under the United States Animal Welfare Act or to zoological facilities that are licensed or exempted by the commission from the licensure requirement.

History.—s. 1, ch. 28263, 1953; s. 165, ch. 99-245; s. 1, ch. 2007-239; s. 159, ch. 2008-247; s. 2, ch. 2010-185.

Note.—Former s. 372.86.



379.373 - License fee; renewal, revocation.

379.373 License fee; renewal, revocation.—

(1)(a) The Fish and Wildlife Conservation Commission is authorized and empowered to issue a license or permit for the capturing, keeping, possessing, or exhibiting of venomous reptiles, upon payment of an annual fee of $100 and upon assurance that all of the provisions of ss. 379.305 and 379.372-379.374 and such other reasonable rules and regulations as the commission may prescribe will be fully complied with in all respects.

(b) The Fish and Wildlife Conservation Commission is authorized and empowered to issue a license or permit for the capturing, keeping, possessing, or exhibiting of reptiles of concern upon payment of an annual fee not to exceed $100 and upon assurance that all of the provisions of ss. 379.305 and 379.372-379.374 and such other reasonable rules and regulations as the commission may prescribe will be fully complied with in all respects. The annual fee for issuance or renewal of a license or permit under this paragraph for reptiles of concern is initially set at $100. However, the commission may reduce that annual fee by rule if the commission determines that there is general compliance with ss. 379.305 and 379.372-379.374 and that such compliance allows for a reduction in fees to cover the costs of administering and enforcing the reptiles of concern program. The commission may issue a license or permit to an applicant who holds a current and valid license or permit for venomous reptiles under paragraph (a) and meets all requirements for the capturing, keeping, possessing, or exhibiting of reptiles of concern, but shall not require payment of an additional annual fee.

(2) Such permits or licenses may be revoked by the commission upon violation of any of the provisions of ss. 379.305 and 379.372-379.374 or upon violation of any of the rules and regulations prescribed by the commission relating to the capturing, keeping, possessing, and exhibiting of any venomous reptiles or reptiles of concern. Such permits or licenses shall be for an annual period to be prescribed by the commission and shall be renewable upon the payment of said fee and shall be subject to the same conditions, limitations, and restrictions as set forth in this section. All moneys received pursuant to this section shall be deposited into the State Game Trust Fund to be used to implement, administer, enforce, and educate the public regarding ss. 379.305 and 379.372-379.374.

History.—s. 2, ch. 28263, 1953; s. 166, ch. 99-245; s. 8, ch. 2003-151; s. 2, ch. 2007-239; s. 160, ch. 2008-247.

Note.—Former s. 372.87.



379.374 - Bond required, amount.

379.374 Bond required, amount.—

(1) No person, party, firm, or corporation shall exhibit to the public either with or without charge or admission fee any venomous reptile without having first posted a good and sufficient bond in writing in the penal sum of $10,000 payable to the commission, conditioned that such exhibitor will indemnify and save harmless all persons from injury or damage from such venomous reptiles so exhibited and shall fully comply with all laws of the state and all rules and regulations of the commission governing the capturing, keeping, possessing, or exhibiting of venomous reptiles; provided, however, that the aggregate liability of the surety for all such injuries or damages shall, in no event, exceed the penal sum of the bond. The surety for the bond must be a surety company authorized to do business under the laws of the state or in lieu of such a surety, cash in the sum of $10,000 may be posted with the commission to ensure compliance with the conditions of the bond.

(2) No person, party, firm, association, or corporation shall possess or exhibit to the public either with or without charge or admission fee, any Class I wildlife, as defined in s. 379.303 and commission rule, without having first guaranteed financial responsibility, in the sum of $10,000, for any liability which may be incurred in the possession or exhibition to the public of Class I wildlife. The commission shall adopt, by rule, the methods of payment that satisfy the financial responsibility, which may include cash, the establishment of a trust fund, an irrevocable letter of credit, casualty insurance, a corporate guarantee, or any combination thereof, in the sum of $10,000 which shall be posted with the commission. In lieu of the $10,000 financial responsibility guarantee required in this subsection, the person, party, firm, association, or corporation has the option to maintain comprehensive general liability insurance, with minimum limits of $2 million per occurrence and $2 million annual aggregate, as shall protect the person, party, firm, association, or corporation from claims for damage for personal injury, including accidental death, as well as claims for property damage which may arise. Proof of such insurance shall be submitted to the commission.

History.—s. 3, ch. 28263, 1953; s. 588, ch. 95-148; s. 167, ch. 99-245; s. 3, ch. 2007-239; s. 161, ch. 2008-247; s. 3, ch. 2010-185.

Note.—Former s. 372.88.



379.3751 - Taking and possession of alligators; trapping licenses; fees.

379.3751 Taking and possession of alligators; trapping licenses; fees.—

(1)(a) A person may not take or possess any alligator or the eggs thereof without having been issued an alligator license as provided in this section. The license shall be dated when issued and remain valid for 12 months after the date of issuance and shall authorize the person to whom it is issued to take or possess alligators and their eggs, and to sell, possess, and process alligators and their hides and meat, in accordance with law and commission rules. The license is not transferable and is not valid unless it bears on its face in indelible ink the name of the person to whom it is issued. The license shall be in the personal possession of the licensee while the licensee is taking alligators or their eggs or is selling, possessing, or processing alligators or their eggs, hides, or meat. The failure of the licensee to exhibit the license to a commission law enforcement officer, when the licensee is found taking alligators or their eggs or is found selling, possessing, or processing alligators or their eggs, hides, or meat, is a violation of law.

(b) A person who has been convicted of any violation of s. 379.3015 or s. 379.409 or rules of the commission relating to the illegal taking of crocodilian species may not be issued a license for a period of 5 years subsequent to such conviction. If a violation involves the unauthorized taking of an endangered crocodilian species, a license may not be issued for 10 years subsequent to the conviction.

(c) An alligator trapping license is not required for a person taking nuisance alligators pursuant to a contract with the commission. A person assisting contracted nuisance alligator trappers, unless otherwise exempt under paragraph (d) or paragraph (e), must possess an alligator trapping license or an alligator trapping agent license as provided in subsection (2).

(d) An alligator trapping agent license is not required for a child under 16 years of age taking alligators under an alligator harvest program implemented by commission rule.

(e) An alligator trapping license or alligator trapping agent license is not required for a person taking alligators under a military or disabled veterans event permit issued by the commission pursuant to s. 379.353(2)(q).

(f) An alligator trapping license or alligator trapping agent license shall be issued without fee to any disabled resident who meets the requirements of s. 379.353(1).

(g) A person engaged in the taking of alligators under any permit issued by the commission which authorizes the taking of alligators is not required to possess a management area permit under s. 379.354(8).

(2) The license and issuance fee, and the activity authorized thereby, shall be as follows:

(a) The annual fee for issuance of a resident alligator trapping license, which permits a resident of the state to take alligators occurring in the wild other than alligator hatchlings, to possess and process alligators taken under authority of such alligator trapping license or otherwise legally acquired, and to possess, process, and sell their hides and meat, shall be $250.

(b) The annual fee for issuance of a nonresident alligator trapping license, which permits a person other than a resident of the state to take alligators occurring in the wild other than alligator hatchlings, to possess and process alligators taken under authority of such alligator trapping license, and to possess, process, and sell their hides and meat, shall be $1,000.

(c) The annual fee for issuance of an alligator trapping agent’s license, which permits a person to act as an agent of any person who has been issued a resident or nonresident alligator trapping license as provided in paragraph (a) or paragraph (b) and to take alligators occurring in the wild other than alligator hatchlings, to possess and process alligators taken under authority of such agency relationship, and to possess, process, and sell their hides and meat, shall be $50.

(d) The annual fee for issuance of an alligator farming license, which permits a person to operate a facility for captive propagation of alligators, to possess alligators for captive propagation, to take alligator hatchlings and alligator eggs occurring in the wild, to rear such alligators, alligator hatchlings, and alligator eggs in captivity, to process alligators taken or possessed under authority of such alligator farming license or otherwise legally acquired, and to possess, process, and sell their hides and meat, shall be $250.

(e) The annual fee for issuance of an alligator farming agent’s license, which permits a person to act as an agent of any person who has been issued an alligator farming license as provided in paragraph (d) and to take alligator hatchlings and alligator eggs occurring in the wild, to possess and process alligators taken under authority of such agency relationship, and to possess, process, and sell their hides and meat, shall be $50.

(f) The annual fee for issuance of an alligator processor’s license, which permits a person to buy and process alligators lawfully taken by alligator trapping licenseholders and taken or possessed by alligator farming licenseholders and to sell alligator meat, hides, and other parts, shall be $250.

(3) For the purpose of this section, “process” shall mean the possession and skinning or butchering of an alligator by someone other than the holder of the alligator trapping license, alligator trapping agent’s license, alligator farming license, or alligator farming agent’s license who has authorized the taking and possession of such alligator.

(4) A person may not take any alligator egg occurring in the wild or possess any such egg unless the person has obtained, or is a licensed agent of another person who has obtained, an alligator egg collection permit. The alligator egg collection permit shall be required in addition to the alligator farming license provided in paragraph (2)(d). The commission may assess a fee for issuance of the alligator egg collection permit of up to $5 per egg authorized to be taken or possessed pursuant to such permit. Contingent upon an annual appropriation for alligator marketing and education activities, $1 per egg collected and retained, excluding eggs collected on private wetland management areas, shall be transferred from the alligator management program to the General Inspection Trust Fund, to be administered by the Department of Agriculture and Consumer Services for the purpose of providing marketing and education services with respect to alligator products produced in this state, notwithstanding other provisions in this chapter.

(5) A person who violates this section commits a Level Two violation under s. 379.401.

History.—s. 4, ch. 87-199; s. 18, ch. 98-333; s. 15, ch. 2000-364; s. 7, ch. 2003-151; s. 162, ch. 2008-247; s. 38, ch. 2009-86; s. 9, ch. 2015-161; s. 40, ch. 2016-10; s. 18, ch. 2016-107.

Note.—Former s. 372.6673.



379.3752 - Required tagging of alligators and hides; fees; revenues.

379.3752 Required tagging of alligators and hides; fees; revenues.—The tags provided in this section shall be required in addition to any license required under s. 379.3751.

(1) A person may not take any alligator occurring in the wild or possess any such alligator unless such alligator is subsequently tagged in the manner required by commission rule. For the tag required for an alligator hatchling, the commission is authorized to assess a fee of not more than $15 for each alligator hatchling tag issued.

(2) The commission may assess a fee of up to $30 for each alligator hide validation tag issued. Contingent upon an annual appropriation for alligator marketing and education activities, $5 per validated hide, excluding those validated from public hunt programs and alligator farms, shall be transferred from the alligator management program to the General Inspection Trust Fund, to be administered by the Department of Agriculture and Consumer Services for the purpose of providing marketing and education services with respect to alligator products produced in this state, notwithstanding other provisions in this chapter.

(3) A person who violates this section commits a Level Two violation under s. 379.401.

History.—s. 5, ch. 87-199; s. 19, ch. 98-333; s. 16, ch. 2000-364; s. 163, ch. 2008-247s. 5, ch. 87-199; s. 19, ch. 98-333; s. 16, ch. 2000-364; s. 163, ch. 2008-247; s. 10, ch. 2015-161; s. 19, ch. 2016-107.

Note.—Former s. 372.6674.



379.3761 - Exhibition or sale of wildlife; fees; classifications.

379.3761 Exhibition or sale of wildlife; fees; classifications.—

(1) In order to provide humane treatment and sanitary surroundings for wild animals kept in captivity, no person, party, firm, association, or corporation shall have, or be in possession of, in captivity for the purpose of public display with or without charge or for public sale any wildlife, specifically birds, mammals, amphibians, and reptiles, whether native to Florida or not, without having first secured a permit from the commission authorizing such person, party, firm, association, or corporation to have in its possession in captivity the species and number of wildlife specified within such permit; however, this section does not apply to any wildlife not protected by law and the rules of the commission. No person, party, firm, association, or corporation may sell any wild animal life designated by commission rule as a conditional or prohibited species, Class I or Class II wildlife, reptile of concern, or venomous reptile in this state, including a sale with delivery made in this state, regardless of the origin of the sale or the location of the initial transaction, unless authorized by the commission.

(2) The fees to be paid for the issuance of permits required by subsection (1) shall be as follows:

(a) For not more than 25 Class I or Class II individual specimens in the aggregate of all species, the sum of $150 per annum.

(b) For over 25 Class I or Class II individual specimens in the aggregate of all species, the sum of $250 per annum.

(c) For any number of Class III individual specimens in the aggregate of all species, the sum of $50 per annum.

The fees prescribed by this subsection shall be submitted to the commission with the application for permit required by subsection (1) and shall be deposited in the State Game Trust Fund.

(3) An applicant for a permit shall be required to include in her or his application a statement showing the place, number, and species of wildlife to be held in captivity by the applicant and shall be required upon request by the Fish and Wildlife Conservation Commission to show when, where, and in what manner she or he came into possession of any wildlife acquired subsequent to the effective date of this act. The source of acquisition of such wildlife shall not be divulged by the commission except in connection with a violation of this section or a regulation of the commission in which information as to source of wildlife is required as evidence in the prosecution of such violation.

(4) The provisions of this section relative to licensing for exhibition do not apply to any municipal, county, state, or other publicly owned wildlife exhibit or any traveling zoo, circus, or exhibit licensed under chapter 205.

(5) This section shall not apply to the possession, control, care, and maintenance of ostriches, emus, rheas, and bison domesticated and confined for commercial farming purposes, except those kept and maintained on hunting preserves or game farms or primarily for exhibition purposes in zoos, carnivals, circuses, and other such establishments where such species are kept primarily for display to the public.

(6) A person who violates this section is punishable as provided in s. 379.4015.

History.—s. 1, ch. 67-290; s. 84, ch. 79-164; s. 2, ch. 93-223; s. 590, ch. 95-148; s. 173, ch. 99-245; s. 33, ch. 2002-46; s. 9, ch. 2003-151; s. 2, ch. 2005-210; s. 164, ch. 2008-247; s. 39, ch. 2009-86; s. 4, ch. 2010-185.

Note.—Former s. 372.921(1)-(3), (7), (8).



379.3762 - Personal possession of wildlife.

379.3762 Personal possession of wildlife.—

(1) It is unlawful for any person or persons to possess any wildlife as defined in this act, whether native to Florida or not, until she or he has obtained a permit as provided by this section from the Fish and Wildlife Conservation Commission.

(2) The classifications of types of wildlife and fees to be paid for permits for the personal possession of wildlife shall be as follows:

(a) Class I—Wildlife which, because of its nature, habits, or status, shall not be possessed as a personal pet.

(b) Class II—Wildlife considered to present a real or potential threat to human safety, the sum of $140 per annum.

(c) Class III—All other wildlife not included in Class I or Class II, for which a no-cost permit must be obtained from the commission.

(3) Any person, firm, corporation, or association exhibiting or selling wildlife and being duly permitted as provided by s. 379.304 shall be exempt from the fee requirement to receive a permit under this section.

(4) This section shall not apply to the possession, control, care, and maintenance of ostriches, emus, rheas, and bison domesticated and confined for commercial farming purposes, except those kept and maintained on hunting preserves or game farms or primarily for exhibition purposes in zoos, carnivals, circuses, and other such establishments where such species are kept primarily for display to the public.

(5) A person who violates this section is punishable as provided in s. 379.4015.

History.—s. 1, ch. 74-309; s. 9, ch. 91-134; s. 3, ch. 93-223; s. 591, ch. 95-148; s. 174, ch. 99-245; s. 34, ch. 2002-46; s. 10, ch. 2003-151; s. 3, ch. 2005-210; s. 165, ch. 2008-247; s. 40, ch. 2009-86; s. 14, ch. 2010-185.

Note.—Former s. 372.922(1), (2), (5)-(7).



379.377 - Tag fees for sale of Lake Okeechobee game fish.

379.377 Tag fees for sale of Lake Okeechobee game fish.—The commission is authorized to assess a fee of not more than 5 cents per tag, payable at the time of delivery of the tag, for the purpose of allowing the sale of game fish taken commercially from Lake Okeechobee, as may be allowed by the commission.

History.—s. 1, ch. 76-216; s. 140, ch. 99-245; s. 166, ch. 2008-247.

Note.—Former s. 372.653.






Part VIII - PENALTIES (ss. 379.401-379.504)

379.401 - Penalties and violations; civil penalties for noncriminal infractions; criminal penalties; suspension and forfeiture of licenses and permits.

379.401 Penalties and violations; civil penalties for noncriminal infractions; criminal penalties; suspension and forfeiture of licenses and permits.—

(1) LEVEL ONE VIOLATIONS.—

(a) A person commits a Level One violation if he or she violates any of the following provisions:

1. Rules or orders of the commission relating to the filing of reports or other documents required to be filed by persons who hold any recreational licenses and permits or any alligator licenses and permits issued by the commission.

2. Rules or orders of the commission relating to quota hunt permits, daily use permits, hunting zone assignments, camping, alcoholic beverages, vehicles, and check stations within wildlife management areas or other areas managed by the commission.

3. Rules or orders of the commission relating to daily use permits, alcoholic beverages, swimming, possession of firearms, operation of vehicles, and watercraft speed within fish management areas managed by the commission.

4. Rules or orders of the commission relating to vessel size or specifying motor restrictions on specified water bodies.

5. Rules or orders of the commission requiring the return of unused CITES tags issued under the Statewide Alligator Harvest Program or the Statewide Nuisance Alligator Program.

6. Section 379.3003, prohibiting deer hunting unless required clothing is worn.

7. Section 379.354(1)-(15), providing for recreational licenses to hunt, fish, and trap.

8. Section 379.3581, providing hunter safety course requirements.

(b) A person who commits a Level One violation commits a noncriminal infraction and shall be cited to appear before the county court.

(c)1. The civil penalty for committing a Level One violation involving the license and permit requirements of s. 379.354 is $50 plus the cost of the license or permit, unless subparagraph 2. applies. Alternatively, except for a person who violates s. 379.354(6), (7), or (8)(f) or (h), a person who violates the license and permit requirements of s. 379.354 and is subject to the penalties of this subparagraph may purchase the license or permit, provide proof of such license or permit, and pay a civil penalty of $50.

2. The civil penalty for committing a Level One violation involving the license and permit requirements of s. 379.354 is $250 plus the cost of the license or permit if the person cited has previously committed the same Level One violation within the preceding 36 months. Alternatively, except for a person who violates s. 379.354(6), (7), or (8)(f) or (h), a person who violates the license and permit requirements of s. 379.354 and is subject to the penalties of this subparagraph may purchase the license or permit, provide proof of such license or permit, and pay a civil penalty of $250.

(d)1. The civil penalty for any other Level One violation is $50 unless subparagraph 2. applies.

2. The civil penalty for any other Level One violation is $250 if the person cited has previously committed the same Level One violation within the preceding 36 months.

(e) A person cited for a Level One violation shall sign and accept a citation to appear before the county court. The issuing officer may indicate on the citation the time and location of the scheduled hearing and shall indicate the applicable civil penalty.

(f) A person cited for a Level One violation may pay the civil penalty, and, if applicable, provide proof of the license or permit required under s. 379.354 by mail or in person within 30 days after receipt of the citation. If the civil penalty is paid, the person shall be deemed to have admitted committing the Level One violation and to have waived his or her right to a hearing before the county court. Such admission may not be used as evidence in any other proceedings except to determine the appropriate fine for any subsequent violations.

(g) A person who refuses to accept a citation, who fails to pay the civil penalty for a Level One violation, or who fails to appear before a county court as required commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(h) A person who elects to appear before the county court or who is required to appear before the county court shall be deemed to have waived the limitations on civil penalties provided under paragraphs (c) and (d). After a hearing, the county court shall determine if a Level One violation has been committed, and if so, may impose a civil penalty of not less than $50 for a first-time violation, and not more than $500 for subsequent violations. A person found guilty of committing a Level One violation may appeal that finding to the circuit court. The commission of a violation must be proved beyond a reasonable doubt.

(i) A person cited for violating the requirements of s. 379.354 relating to personal possession of a license or permit may not be convicted if, before or at the time of a county court hearing, the person produces the required license or permit for verification by the hearing officer or the court clerk. The license or permit must have been valid at the time the person was cited. The clerk or hearing officer may assess a $10 fee for costs under this paragraph.

(2) LEVEL TWO VIOLATIONS.—

(a) A person commits a Level Two violation if he or she violates any of the following provisions:

1. Rules or orders of the commission relating to seasons or time periods for the taking of wildlife, freshwater fish, or saltwater fish.

2. Rules or orders of the commission establishing bag, possession, or size limits or restricting methods of taking wildlife, freshwater fish, or saltwater fish.

3. Rules or orders of the commission prohibiting access or otherwise relating to access to wildlife management areas or other areas managed by the commission.

4. Rules or orders of the commission relating to the feeding of saltwater fish.

5. Rules or orders of the commission relating to landing requirements for freshwater fish or saltwater fish.

6. Rules or orders of the commission relating to restricted hunting areas, critical wildlife areas, or bird sanctuaries.

7. Rules or orders of the commission relating to tagging requirements for wildlife and fur-bearing animals.

8. Rules or orders of the commission relating to the use of dogs for the taking of wildlife.

9. Rules or orders of the commission which are not otherwise classified.

10. Rules or orders of the commission prohibiting the unlawful use of traps, unless otherwise provided by law.

11. Rules or orders of the commission requiring the maintenance of records relating to alligators.

12. Rules or orders of the commission requiring the return of unused CITES tags issued under an alligator program other than the Statewide Alligator Harvest Program or the Statewide Nuisance Alligator Program.

13. All requirements or prohibitions under this chapter which are not otherwise classified.

14. Section 379.105, prohibiting the intentional harassment of hunters, fishers, or trappers.

15. Section 379.2421, relating to fishers and equipment.

16. Section 379.2425, relating to spearfishing.

17. Section 379.29, prohibiting the contamination of fresh waters.

18. Section 379.295, prohibiting the use of explosives and other substances or force in fresh waters.

19. Section 379.3502, prohibiting the loan or transfer of a license or permit and the use of a borrowed or transferred license or permit.

20. Section 379.3503, prohibiting false statements in an application for a license or permit.

21. Section 379.3504, prohibiting entering false information on licenses or permits.

22. Section 379.3511, relating to the sale of hunting, fishing, and trapping licenses and permits by subagents.

23. Section 379.357(3), prohibiting the taking, killing, or possession of tarpon without purchasing a tarpon tag.

24. Section 379.363, relating to freshwater fish dealer licenses.

25. Section 379.364, relating to fur and hide dealer licenses.

26. Section 379.365(2)(b), prohibiting the theft of stone crab trap contents or trap gear.

27. Section 379.366(4)(b), prohibiting the theft of blue crab trap contents or trap gear.

28. Section 379.3671(2)(c), except s. 379.3671(2)(c)5., prohibiting the theft of spiny lobster trap contents or trap gear.

29. Section 379.3751, relating to licenses for the taking and possession of alligators.

30. Section 379.3752, relating to tagging requirements for alligators and hides.

31. Section 379.413, prohibiting the unlawful taking of bonefish.

(b)1. A person who commits a Level Two violation but who has not been convicted of a Level Two or higher violation within the past 3 years commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

2. Unless the stricter penalties in subparagraph 3. or subparagraph 4. apply, a person who commits a Level Two violation within 3 years after a previous conviction for a Level Two or higher violation commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, with a minimum mandatory fine of $250.

3. Unless the stricter penalties in subparagraph 4. apply, a person who commits a Level Two violation within 5 years after two previous convictions for a Level Two or higher violation, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, with a minimum mandatory fine of $500 and a suspension of any recreational license or permit issued under s. 379.354 for 1 year. Such suspension shall include the suspension of the privilege to obtain such license or permit and the suspension of the ability to exercise any privilege granted under any exemption in s. 379.353.

4. A person who commits a Level Two violation within 10 years after three previous convictions for a Level Two or higher violation commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, with a minimum mandatory fine of $750 and a suspension of any recreational license or permit issued under s. 379.354 for 3 years. Such suspension shall include the suspension of the privilege to obtain such license or permit and the suspension of the ability to exercise any privilege granted under s. 379.353. If the recreational license or permit being suspended was an annual license or permit, any privileges under ss. 379.353 and 379.354 may not be acquired for a 3-year period following the date of the violation.

(3) LEVEL THREE VIOLATIONS.—

(a) A person commits a Level Three violation if he or she violates any of the following provisions:

1. Rules or orders of the commission prohibiting the sale of saltwater fish.

2. Rules or orders of the commission prohibiting the illegal importation or possession of exotic marine plants or animals.

3. Section 379.28, prohibiting the importation of freshwater fish.

4. Section 379.3014, prohibiting the illegal sale or possession of alligators.

5. Section 379.354(17), prohibiting the taking of game, freshwater fish, or saltwater fish while a required license is suspended or revoked.

6. Section 379.357(4), prohibiting the sale, transfer, or purchase of tarpon.

7. Section 379.404(1), (3), and (6), prohibiting the illegal taking and possession of deer and wild turkey.

8. Section 379.406, prohibiting the possession and transportation of commercial quantities of freshwater game fish.

9. Section 379.407(2), establishing major violations.

10. Section 379.407(4), prohibiting the possession of certain finfish in excess of recreational daily bag limits.

(b)1. A person who commits a Level Three violation but who has not been convicted of a Level Three or higher violation within the past 10 years commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

2. A person who commits a Level Three violation within 10 years after a previous conviction for a Level Three or higher violation commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, with a minimum mandatory fine of $750 and a suspension of any recreational license or permit issued under s. 379.354 for the remainder of the period for which the license or permit was issued up to 3 years. Such suspension shall include the suspension of the privilege to obtain such license or permit and the ability to exercise any privilege granted under s. 379.353. If the recreational license or permit being suspended was an annual license or permit, any privileges under ss. 379.353 and 379.354 may not be acquired for a 3-year period following the date of the violation.

3. A person who commits a violation of s. 379.354(17) shall receive a mandatory fine of $1,000. Any privileges under ss. 379.353 and 379.354 may not be acquired for a 5-year period following the date of the violation.

(4) LEVEL FOUR VIOLATIONS.—

(a) A person commits a Level Four violation if he or she violates any of the following provisions:

1. Section 379.354(16), prohibiting the making, forging, counterfeiting, or reproduction of a recreational license or the possession of same without authorization from the commission.

2. Section 379.365(2)(c), prohibiting criminal activities relating to the taking of stone crabs.

3. Section 379.366(4)(c), prohibiting criminal activities relating to the taking and harvesting of blue crabs.

4. Section 379.367(4), prohibiting the willful molestation of spiny lobster gear.

5. Section 379.3671(2)(c)5., prohibiting the unlawful reproduction, possession, sale, trade, or barter of spiny lobster trap tags or certificates.

6. Section 379.404(5), prohibiting the sale of illegally-taken deer or wild turkey.

7. Section 379.405, prohibiting the molestation or theft of freshwater fishing gear.

8. Section 379.409, prohibiting the unlawful killing, injuring, possessing, or capturing of alligators or other crocodilia or their eggs.

9. Section 379.411, prohibiting the intentional killing or wounding of any species designated as endangered, threatened, or of special concern.

10. Section 379.4115, prohibiting the killing of any Florida or wild panther.

(b) A person who commits a Level Four violation commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) ILLEGAL ACTIVITIES WHILE COMMITTING TRESPASS.—In addition to any other penalty provided by law, a person who violates the criminal provisions of this chapter or rules or orders of the commission by illegally killing, taking, possessing, or selling fish and wildlife in or out of season while violating chapter 810 shall pay a fine of $500 for each such violation, plus court costs and any restitution ordered by the court. All fines collected under this subsection shall be remitted by the clerk of the court to the Department of Revenue to be deposited into the State Game Trust Fund.

(6) SUSPENSION OR FORFEITURE OF LICENSE.—The court may order the suspension or forfeiture of any license or permit issued under this chapter to a person who is found guilty of committing a violation of this chapter.

(7) CONVICTION DEFINED.—As used in this section, the term “conviction” means any judicial disposition other than acquittal or dismissal.

History.—s. 6, ch. 21945, 1943; s. 1, ch. 23750, 1947; s. 11, ch. 25035, 1949; s. 9, ch. 26766, 1951; s. 7, ch. 69-216; s. 316, ch. 71-136; s. 3, ch. 91-134; s. 586, ch. 95-148; s. 40, ch. 2000-362; s. 32, ch. 2002-46; s. 20, ch. 2006-304; s. 22, ch. 2007-223; s. 37, ch. 2008-111; s. 168, ch. 2008-247; s. 41, ch. 2009-86; s. 5, ch. 2010-185; s. 2, ch. 2014-107; s. 14, ch. 2014-136; s. 11, ch. 2015-161; s. 20, ch. 2016-107.

Note.—Former s. 372.83.



379.4015 - Nonnative and captive wildlife penalties.

379.4015 Nonnative and captive wildlife penalties.—

(1) LEVEL ONE.—Unless otherwise provided by law, the following classifications and penalties apply:

(a) A person commits a Level One violation if he or she violates any of the following provisions:

1. Rules or orders of the commission requiring free permits or other authorizations to possess captive wildlife.

2. Rules or orders of the commission relating to the filing of reports or other documents required of persons who are licensed to possess captive wildlife.

3. Rules or orders of the commission requiring permits to possess captive wildlife for which a fee is charged, when the person being charged was issued the permit and the permit has expired less than 1 year prior to the violation.

(b) Any person cited for committing any offense classified as a Level One violation commits a noncriminal infraction, punishable as provided in this section.

(c) Any person cited for committing a noncriminal infraction specified in paragraph (a) shall be cited to appear before the county court. The civil penalty for any noncriminal infraction is $50 if the person cited has not previously been found guilty of a Level One violation and $250 if the person cited has previously been found guilty of a Level One violation, except as otherwise provided in this subsection. Any person cited for failing to have a required permit or license shall pay an additional civil penalty in the amount of the license fee required.

(d) Any person cited for an infraction under this subsection may:

1. Post a bond, which shall be equal in amount to the applicable civil penalty; or

2. Sign and accept a citation indicating a promise to appear before the county court. The officer may indicate on the citation the time and location of the scheduled hearing and shall indicate the applicable civil penalty.

(e) Any person charged with a noncriminal infraction under this subsection may:

1. Pay the civil penalty, either by mail or in person, within 30 days after the date of receiving the citation; or

2. If the person has posted bond, forfeit bond by not appearing at the designated time and location.

(f) If the person cited follows either of the procedures in subparagraph (e)1. or subparagraph (e)2., he or she shall be deemed to have admitted the infraction and to have waived his or her right to a hearing on the issue of commission of the infraction. Such admission shall not be used as evidence in any other proceedings except to determine the appropriate fine for any subsequent violations.

(g) Any person who willfully refuses to post bond or accept and sign a summons commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Any person who fails to pay the civil penalty specified in this subsection within 30 days after being cited for a noncriminal infraction or to appear before the court pursuant to this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(h) Any person electing to appear before the county court or who is required to appear shall be deemed to have waived the limitations on the civil penalty specified in paragraph (c). The court, after a hearing, shall make a determination as to whether an infraction has been committed. If the commission of an infraction has been proven, the court may impose a civil penalty not less than those amounts in paragraph (c) and not to exceed $500.

(i) At a hearing under this chapter, the commission of a charged infraction must be proved beyond a reasonable doubt.

(j) If a person is found by the hearing official to have committed an infraction, she or he may appeal that finding to the circuit court.

(2) LEVEL TWO.—Unless otherwise provided by law, the following classifications and penalties apply:

(a) A person commits a Level Two violation if he or she violates any of the following provisions:

1. Unless otherwise stated in subsection (1), rules or orders of the commission that require a person to pay a fee to obtain a permit to possess captive wildlife or that require the maintenance of records relating to captive wildlife.

2. Rules or orders of the commission relating to captive wildlife not specified in subsection (1) or subsection (3).

3. Rules or orders of the commission that require housing of wildlife in a safe manner when a violation results in an escape of wildlife other than Class I wildlife.

4. Rules or orders of the commission relating to wild animal life identified by commission rule as either conditional species or prohibited species.

5. Section 379.372, relating to capturing, keeping, possessing, transporting, or exhibiting venomous reptiles, reptiles of concern, conditional reptiles, or prohibited reptiles.

6. Section 379.373, relating to requiring a license or permit for the capturing, keeping, possessing, or exhibiting of venomous reptiles or reptiles of concern.

7. Section 379.374, relating to bonding requirements for public exhibits of venomous reptiles.

8. Section 379.305, relating to commission rules and regulations to prevent the escape of venomous reptiles or reptiles of concern.

9. Section 379.304, relating to exhibition or sale of wildlife.

10. Section 379.3761, relating to exhibition or sale of wildlife.

11. Section 379.3762, relating to personal possession of wildlife.

(b) A person who commits any offense classified as a Level Two violation and who has not been convicted of a Level Two or higher violation within the past 3 years commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(c) Unless otherwise stated in this subsection, a person who commits any offense classified as a Level Two violation within a 3-year period of any previous conviction of a Level Two or higher violation commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083 with a minimum mandatory fine of $250.

(d) Unless otherwise stated in this subsection, a person who commits any offense classified as a Level Two violation within a 5-year period of any two previous convictions of Level Two or higher violations commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, with a minimum mandatory fine of $500 and a suspension of all licenses issued under this chapter related to captive wildlife for 1 year.

(e) A person who commits any offense classified as a Level Two violation within a 10-year period of any three previous convictions of Level Two or higher violations commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, with a minimum mandatory fine of $750 and a suspension of all licenses issued under this chapter related to captive wildlife for 3 years.

(f) In addition to being subject to the penalties under paragraphs (b)-(e), a person who commits a Level Two violation that is a violation of s. 379.372 or rules or orders relating to wild animal life identified as conditional or prohibited shall receive a minimum mandatory fine of $100 and immediately surrender the wildlife for which the violation was issued unless such person lawfully obtains a permit for possession.

(3) LEVEL THREE.—Unless otherwise provided by law, the following classifications and penalties apply:

(a) A person commits a Level Three violation if he or she violates any of the following provisions:

1. Rules or orders of the commission that require housing of wildlife in a safe manner when a violation results in an escape of Class I wildlife.

2. Rules or orders of the commission related to captive wildlife when the violation results in serious bodily injury to another person by captive wildlife that consists of a physical condition that creates a substantial risk of death, serious personal disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

3. Rules or orders of the commission relating to the use of gasoline or other chemical or gaseous substances on wildlife.

4. Rules or orders of the commission prohibiting the release of wildlife for which only conditional possession is allowed.

5. Rules or orders of the commission prohibiting knowingly entering false information on an application for a license or permit when the license or permit is to possess wildlife in captivity.

6. Rules or orders of the commission relating to the illegal importation and possession of nonnative marine plants and animals.

7. Rules or orders of the commission relating to the importation, possession, or release of fish and wildlife for which possession is prohibited.

8. Section 379.231, relating to illegal importation or release of nonnative wildlife.

9. Section 379.305, relating to release or escape of nonnative venomous reptiles or reptiles of concern.

(b)1. A person who commits any offense classified as a Level Three violation and who has not been convicted of a Level Three or higher violation within the past 10 years commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

2. A person who commits any offense classified as a Level Three violation within a 10-year period of any previous conviction of a Level Three or higher violation commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, with a minimum mandatory fine of $750 and permanent revocation of all licenses or permits to possess captive wildlife issued under this chapter.

(4) LEVEL FOUR.—Unless otherwise provided by law, the following classifications and penalties apply:

(a) A person commits a Level Four violation if he or she violates any Level Three provision after the permanent revocation of a license or permit.

(b) A person who commits any offense classified as a Level Four violation commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(5) SUSPENSION OR REVOCATION OF LICENSE.—The court may order the suspension or revocation of any license or permit issued to a person to possess captive wildlife pursuant to this chapter if that person commits a criminal offense or a noncriminal infraction as specified under this section.

(6) CIVIL PENALTY.—

(a) In addition to other applicable penalties, the commission may impose against any person, party, firm, association, or corporation convicted of a criminal violation of any provision of s. 379.231, s. 379.372, s. 379.3761, or s. 379.3762 a civil penalty of not more than $5,000 for each animal, unless otherwise authorized pursuant to subparagraphs 1.-5. For all related violations attributable to a specific violator, the total civil penalty may not exceed $10,000 for each assessment for each animal.

1. The history of noncompliance of the violator for any previous violation of this chapter or rules or orders of the commission shall be considered in determining the amount of the civil penalty.

2. The direct economic benefit gained by the violator from the violation may be added to the scheduled civil penalty.

3. The costs incurred by the commission related to the escape, recovery, and care of the wildlife for which the violation was issued shall be added to the civil penalty.

4. The civil penalty assessed for a violation may not exceed $5,000 for each animal unless:

a. The violator has a history of noncompliance;

b. The economic benefit of the violation exceeds $5,000; or

c. The costs incurred by the commission related to the escape, recovery, and care of the wildlife for which the violation was issued exceeds $5,000.

5. The civil penalty assessed pursuant to this subsection may be reduced by the commission for mitigating circumstances, including good faith efforts to comply before or after discovery of the violations by the commission.

(b) The proceeds of all civil penalties collected pursuant to this subsection shall be deposited into the State Game Trust Fund and shall be used for management, administration, auditing, and research purposes.

(7) CONVICTION DEFINED.—For purposes of this section, the term “conviction” means any judicial disposition other than acquittal or dismissal.

(8) COMMISSION LIMITATIONS.—Nothing in this section shall limit the commission from suspending or revoking any license to possess wildlife in captivity by administrative action in accordance with chapter 120. For purposes of administrative action, a conviction of a criminal offense shall mean any judicial disposition other than acquittal or dismissal.

(9) ANNUAL REPORT.—By January 1 of each year, the commission shall submit to the President of the Senate and the Speaker of the House of Representatives a report listing each species identified by the commission as a conditional or prohibited species or a reptile of concern.

History.—s. 21, ch. 2006-304; s. 7, ch. 2007-239; s. 169, ch. 2008-247; s. 42, ch. 2009-86; s. 6, ch. 2010-185.

Note.—Former s. 372.935.



379.402 - Definition; possession of certain licensed traps prohibited; penalties; exceptions; consent.

379.402 Definition; possession of certain licensed traps prohibited; penalties; exceptions; consent.—

(1) As used in this section, the term “licensed saltwater fisheries trap” means any trap required to be licensed by the Fish and Wildlife Conservation Commission and authorized by the commission for the taking of saltwater products.

(2) It is unlawful for any person, firm, corporation, or association to be in actual or constructive possession of a licensed saltwater fisheries trap registered with the Fish and Wildlife Conservation Commission in another person’s, firm’s, corporation’s, or association’s name.

(a) Unlawful possession of less than three licensed saltwater fisheries traps is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Unlawful possession of three or more licensed saltwater fisheries traps is a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(c) Upon receipt of any judicial disposition other than dismissal or acquittal on a charge of violating this section or any provision of law or rule making unlawful the possession of another’s saltwater fishing trap, a person shall permanently lose all saltwater fishing privileges, including licenses, trap certificates, and the ability to transfer trap certificates.

(3) It is unlawful for any person, firm, corporation, or association to possess, attempt to possess, interfere with, attempt to interfere with, or remove live bait from a live bait trap or cage of another person, firm, corporation, or association. Unlawful possession of one or more live bait traps or cages is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) This section shall not apply to the agents or employees of the registered owner of the licensed saltwater fisheries trap or to a person, firm, corporation, or association who has the written consent from the owner of the licensed saltwater fisheries trap, to possess such licensed saltwater fisheries trap, or to agents or employees of the Fish and Wildlife Conservation Commission who are engaged in the removal of traps during the closed season.

(5) The registered owner of the licensed saltwater fisheries trap shall provide the Fish and Wildlife Conservation Commission with the names of any agents, employees, or any other person, firm, company, or association to whom the registered owner has given consent to possess said licensed saltwater fisheries trap.

History.—s. 5, ch. 87-120; s. 225, ch. 94-356; s. 990, ch. 95-148; s. 104, ch. 99-245; s. 4, ch. 99-390; s. 15, ch. 2000-197; s. 9, ch. 2003-143; s. 170, ch. 2008-247.

Note.—Former s. 370.1107.



379.404 - Illegal taking and possession of deer and wild turkey; evidence; penalty.

379.404 Illegal taking and possession of deer and wild turkey; evidence; penalty.—

(1) Whoever takes or kills any deer or wild turkey, or possesses a freshly killed deer or wild turkey, during the closed season prescribed by law or by the rules and regulations of the Fish and Wildlife Conservation Commission, or whoever takes or attempts to take any deer or wild turkey by the use of gun and light in or out of closed season, commits a Level Three violation under s. 379.401 and shall forfeit any license or permit issued to her or him under the provisions of this chapter. No license shall be issued to such person for a period of 3 years following any such violation on the first offense. Any person guilty of a second or subsequent violation shall be permanently ineligible for issuance of a license or permit thereafter.

(2) The display or use of a light in a place where deer might be found and in a manner capable of disclosing the presence of deer, together with the possession of firearms or other weapons customarily used for the taking of deer, between 1 hour after sunset and 1 hour before sunrise, shall be prima facie evidence of an intent to violate the provisions of subsection (1). This subsection does not apply to an owner or her or his employee when patrolling or inspecting the land of the owner, provided the employee has satisfactory proof of employment on her or his person.

(3) Whoever takes or kills any doe deer; fawn or baby deer; or deer, whether male or female, which does not have one or more antlers at least 5 inches in length, except as provided by law or the rules of the Fish and Wildlife Conservation Commission, during the open season prescribed by the rules of the commission, commits a Level Three violation under s. 379.401 and may be required to forfeit any license or permit issued to such person for a period of 3 years following any such violation on the first offense. Any person guilty of a second or subsequent violation shall be permanently ineligible for issuance of a license or permit thereafter.

(4) Any person who cultivates agricultural crops may apply to the Fish and Wildlife Conservation Commission for a permit to take or kill deer on land which that person is currently cultivating. When said person can show, to the satisfaction of the Fish and Wildlife Conservation Commission, that such taking or killing of deer is justified because of damage to the person’s crops caused by deer, the Fish and Wildlife Conservation Commission may issue a limited permit to the applicant to take or kill deer without being in violation of subsection (1) or subsection (3).

(5) Whoever possesses for sale or sells deer or wild turkey taken in violation of this chapter or the rules and regulations of the commission commits a Level Four violation under s. 379.401.

(6) Any person who enters upon private property and shines lights upon such property, without the express permission of the owner of the property and with the intent to take deer by utilizing such shining lights, commits a Level Three violation under s. 379.401.

History.—s. 1, ch. 65-340; s. 320, ch. 71-136; s. 1, ch. 77-1; ss. 1, 2, ch. 77-311; s. 2, ch. 78-173; s. 144, ch. 79-400; s. 48, ch. 88-381; s. 56, ch. 91-224; s. 593, ch. 95-148; s. 179, ch. 99-245; s. 30, ch. 2006-304; s. 172, ch. 2008-247.

Note.—Former s. 372.99.



379.405 - Illegal molestation of or theft from freshwater fishing gear.

379.405 Illegal molestation of or theft from freshwater fishing gear.—

(1)(a) Any person, firm, or corporation that willfully molests any authorized and lawfully permitted freshwater fishing gear belonging to another without the express written consent of the owner commits a Level Four violation under s. 379.401. Any written consent must be available for immediate inspection.

(b) Any person, firm, or corporation that willfully removes the contents of any authorized and lawfully permitted freshwater fishing gear belonging to another without the express written consent of the owner commits a Level Four violation under s. 379.401. Any written consent must be available for immediate inspection.

A person, firm, or corporation that receives a citation for a violation of this subsection is prohibited, immediately upon receipt of such citation and until adjudicated or convicted of a felony under this subsection, from transferring any endorsements.

(2) Any person, firm, or corporation convicted pursuant to subsection (1) of removing the contents of freshwater fishing gear without the express written consent of the owner shall permanently lose all of his or her freshwater and saltwater fishing privileges, including his or her recreational and commercial licenses and endorsements, and shall be assessed an administrative penalty of not more than $5,000. The endorsements of such person, firm, or corporation are not transferable.

(3) For purposes of this section, the term “freshwater fishing gear” means haul seines, slat baskets, wire traps, hoop nets, or pound nets, and includes the lines or buoys attached thereto.

History.—s. 11, ch. 2002-264; s. 29, ch. 2006-304; s. 173, ch. 2008-247.

Note.—Former s. 372.99022.



379.406 - Illegal possession or transportation of freshwater game fish in commercial quantities; penalty.

379.406 Illegal possession or transportation of freshwater game fish in commercial quantities; penalty.—

(1) Whoever possesses, moves, or transports any black bass, bream, speckled perch, or other freshwater game fish in commercial quantities in violation of law or the rules of the Fish and Wildlife Conservation Commission commits a Level Three violation under s. 379.401.

(2) For the purposes of this section “commercial quantities” shall be deemed to be a quantity of freshwater game fish of 150 or more pounds, and the possession, movement, or transportation of freshwater game fish in excess of such weight shall constitute prima facie evidence of possession or transportation for commercial purposes.

History.—s. 1, ch. 70-380; s. 321, ch. 71-136; s. 181, ch. 99-245; s. 31, ch. 2006-304; s. 174, ch. 2008-247.

Note.—Former s. 372.9903.



379.407 - Administration; rules, publications, records; penalties; injunctions.

379.407 Administration; rules, publications, records; penalties; injunctions.—

(1) BASE PENALTIES.—Unless otherwise provided by law, any person, firm, or corporation who violates any provision of this chapter, or any rule of the Fish and Wildlife Conservation Commission relating to the conservation of marine resources, shall be punished:

(a) Upon a first conviction, by imprisonment for a period of not more than 60 days or by a fine of not less than $100 nor more than $500, or by both such fine and imprisonment.

(b) On a second or subsequent conviction within 12 months, by imprisonment for not more than 6 months or by a fine of not less than $250 nor more than $1,000, or by both such fine and imprisonment.

Upon final disposition of any alleged offense for which a citation for any violation of this chapter or the rules of the commission has been issued, the court shall, within 10 days, certify the disposition to the commission.

(2) MAJOR VIOLATIONS.—In addition to the penalties provided in paragraphs (1)(a) and (b), the court shall assess additional penalties against any commercial harvester convicted of major violations as follows:

(a) For a violation involving more than 100 illegal blue crabs, spiny lobster, or stone crabs, an additional penalty of $10 for each illegal blue crab, spiny lobster, stone crab, or part thereof.

(b)1. For a violation involving the taking or harvesting of shrimp from a nursery or other prohibited area, or any two violations within a 12-month period involving shrimping gear, minimum size (count), or season, an additional penalty of $10 for each pound of illegal shrimp or part thereof.

2. For violations involving the taking of food shrimp in certain closed areas:

a. Any person with a saltwater products license issued by the commission who is convicted of taking food shrimp in Santa Rosa Sound in violation of commission rule designating a closed area shall have that license and the saltwater products license of the boat involved in the violation revoked and shall be ineligible to make application for such a license for a period of 2 years from the date of such conviction. If a person who does not have a saltwater products license is convicted hereunder, that person and the boat involved in the violation shall not be eligible for such a license for 5 years.

b. A third or subsequent violation by any person of the designated closure to food shrimping in Santa Rosa Sound within a 3-year period is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

c. A second or any subsequent violation by any person for taking food shrimp in a food shrimp production closed area in a portion of Monroe County designated by the commission is a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

d. A third or any subsequent violation by the owner or master of any vessel engaged in food shrimp production in the Tortugas Shrimp Beds closed area designated by the commission within a 3-year period is a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

e. This subparagraph does not apply to persons shrimping for live bait shrimp in the designated closed area when such persons are shrimping with a live bait shrimping license issued by the commission.

3. The owner or master of any vessel not equipped with live shrimp bait tanks dragging shrimp nets in the Tortugas Shrimp Beds without a live bait shrimping license for this area is subject to the base penalties in subsection (1) for a first or second violation. A third or subsequent violation by any person under this subparagraph within a 3-year period is a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(c) For a violation involving the taking or harvesting of oysters from nonapproved areas or the taking or possession of unculled oysters, an additional penalty of $10 for each bushel of illegal oysters.

(d) For a violation involving the taking or harvesting of clams from nonapproved areas, an additional penalty of $100 for each 500 count bag of illegal clams.

(e) For a violation involving the taking, harvesting, or possession of any of the following species, which are endangered, threatened, or of special concern:

1. Shortnose sturgeon (Acipenser brevirostrum);

2. Atlantic sturgeon (Acipenser oxyrhynchus);

3. Common snook (Centropomus undecimalis);

4. Atlantic loggerhead turtle (Caretta caretta caretta);

5. Atlantic green turtle (Chelonia mydas mydas);

6. Leatherback turtle (Dermochelys coriacea);

7. Atlantic hawksbill turtle (Eretmochelys imbricata imbracata);

8. Atlantic ridley turtle (Lepidochelys kempi); or

9. West Indian manatee (Trichechus manatus latirostris),

an additional penalty of $100 for each unit of marine life or part thereof.

(f) For a second or subsequent conviction within 24 months for any violation of the same law or rule involving the taking or harvesting of more than 100 pounds of any finfish, an additional penalty of $5 for each pound of illegal finfish.

(g) For any violation involving the taking, harvesting, or possession of more than 1,000 pounds of any illegal finfish, an additional penalty equivalent to the wholesale value of the illegal finfish.

(h) Permits issued to any commercial harvester by the commission to take or harvest saltwater products, or any license issued pursuant to s. 379.361 or s. 379.362 may be suspended or revoked by the commission, pursuant to the provisions and procedures of s. 120.60, for any major violation prescribed in this subsection:

1. Upon a first conviction, for up to 30 calendar days.

2. Upon a second conviction which occurs within 12 months after a prior violation, for up to 90 calendar days.

3. Upon a third conviction which occurs within 24 months after a prior conviction, for up to 180 calendar days.

4. Upon a fourth conviction which occurs within 36 months after a prior conviction, for a period of 6 months to 3 years.

(i) Upon the arrest and conviction for a major violation involving stone crabs, the licenseholder must show just cause why his or her license should not be suspended or revoked. For the purposes of this paragraph, a “major violation” means a major violation as prescribed for illegal stone crabs; any single violation involving possession of more than 25 stone crabs during the closed season or possession of 25 or more whole-bodied or egg-bearing stone crabs; any violation for trap molestation, trap robbing, or pulling traps at night; or any combination of violations in any 3-consecutive-year period wherein more than 75 illegal stone crabs in the aggregate are involved.

(j) Upon the arrest and conviction for a major violation involving spiny lobster, the licenseholder must show just cause why his or her license should not be suspended or revoked. For the purposes of this paragraph, a “major violation” means a major violation as prescribed for illegal spiny lobster; any single violation involving possession of more than 25 spiny lobster during the closed season or possession of more than 25 wrung spiny lobster tails or more than 25 egg-bearing or stripped spiny lobster; any violation for trap molestation, trap robbing, or pulling traps at night; or any combination of violations in any 3-consecutive-year period wherein more than 75 illegal spiny lobster in the aggregate are involved.

(k) Upon the arrest and conviction for a major violation involving blue crabs, the licenseholder shall show just cause why his or her saltwater products license should not be suspended or revoked. This paragraph shall not apply to an individual fishing with no more than five traps. For the purposes of this paragraph, a “major violation” means a major violation as prescribed for illegal blue crabs, any single violation wherein 50 or more illegal blue crabs are involved; any violation for trap molestation, trap robbing, or pulling traps at night; or any combination of violations in any 3-consecutive-year period wherein more than 100 illegal blue crabs in the aggregate are involved.

(l) Upon the conviction for a major violation involving finfish, the licenseholder must show just cause why his or her saltwater products license should not be suspended or revoked. For the purposes of this paragraph, a major violation is prescribed for the taking and harvesting of illegal finfish, any single violation involving the possession of more than 100 pounds of illegal finfish, or any combination of violations in any 3-consecutive-year period wherein more than 200 pounds of illegal finfish in the aggregate are involved.

(m) For a violation involving the taking or harvesting of any marine life species, as those species are defined by rule of the commission, the harvest of which is prohibited, or the taking or harvesting of such a species out of season, or with an illegal gear or chemical, or any violation involving the possession of 25 or more individual specimens of marine life species, or any combination of violations in any 3-year period involving more than 70 such specimens in the aggregate, the suspension or revocation of the licenseholder’s marine life endorsement as provided in paragraph (h).

The penalty provisions of this subsection apply to commercial harvesters and wholesale and retail dealers as defined in s. 379.362. Any other person who commits a major violation under this subsection commits a Level Three violation under s. 379.401. Notwithstanding the provisions of s. 948.01, no court may suspend, defer, or withhold adjudication of guilt or imposition of sentence for any major violation prescribed in this subsection. The proceeds from the penalties assessed pursuant to this subsection shall be deposited into the Marine Resources Conservation Trust Fund to be used for marine fisheries research.

(3) PENALTIES FOR USE OF ILLEGAL NETS.—

(a) It is a major violation pursuant to this section, punishable as provided in paragraph (b) for any person, firm, or corporation to be simultaneously in possession of any species of mullet in excess of the recreational daily bag limit and any gill or other entangling net as defined in s. 16(c), Art. X of the State Constitution. Simultaneous possession under this provision shall include possession of mullet and gill or other entangling nets on separate vessels or vehicles where such vessels or vehicles are operated in coordination with one another including vessels towed behind a main vessel. This subsection does not prohibit a resident of this state from transporting on land, from Alabama to this state, a commercial quantity of mullet together with a gill net if:

1. The person possesses a valid commercial fishing license that is issued by the State of Alabama and that allows the person to use a gill net to legally harvest mullet in commercial quantities from Alabama waters.

2. The person possesses a trip ticket issued in Alabama and filled out to match the quantity of mullet being transported, and the person is able to present such trip ticket immediately upon entering this state.

3. The mullet are to be sold to a wholesale saltwater products dealer located in Escambia County or Santa Rosa County, which dealer also possesses a valid seafood dealer’s license issued by the State of Alabama. The dealer’s name must be clearly indicated on the trip ticket.

4. The mullet being transported are totally removed from any net also being transported.

(b)1. A flagrant violation of any rule or statute which implements s. 16(b), Art. X of the State Constitution shall be considered a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083. For purposes of this paragraph, a flagrant violation shall be the illegal possession or use of a monofilament net or a net with a mesh area larger than 2,000 square feet. A violation means any judicial disposition other than acquittal or dismissal.

2. In addition to being subject to the other penalties provided in this chapter, any violation of s. 16(b), Art. X of the State Constitution, or any statute or rule of the commission which implements the gear prohibitions and restrictions specified therein shall be considered a major violation; and any person, firm, or corporation receiving any judicial disposition other than acquittal or dismissal of such violation shall be subject to the following additional penalties:

a. For a first major violation within a 7-year period, a civil penalty of $2,500 and suspension of all saltwater products license privileges for 90 calendar days following final disposition shall be imposed.

b. For a second major violation under this subparagraph charged within 7 years of a previous judicial disposition, which results in a second judicial disposition other than acquittal or dismissal, a civil penalty of $5,000 and suspension of all saltwater products license privileges for 12 months shall be imposed.

c. For a third or subsequent major violation under this subparagraph, charged within a 7-year period, resulting in a third or subsequent judicial disposition other than acquittal or dismissal, a civil penalty of $5,000, lifetime revocation of the saltwater products license, and forfeiture of all gear and equipment used in the violation shall be imposed.

d. For a first flagrant violation under this subparagraph, a civil penalty of $5,000 and a suspension of all saltwater license privileges for 12 months shall be imposed. For a second or subsequent flagrant violation under this subparagraph, a civil penalty of $5,000, a lifetime revocation of the saltwater products license, and the forfeiture of all gear and equipment used in the violation shall be imposed.

A court may suspend, defer, or withhold adjudication of guilt or imposition of sentence only for any first violation of s. 16, Art. X of the State Constitution, or any rule or statute implementing its restrictions, determined by a court only after consideration of competent evidence of mitigating circumstances to be a nonflagrant or minor violation of those restrictions upon the use of nets. Any violation of s. 16, Art. X of the State Constitution, or any rule or statute implementing its restrictions, occurring within a 7-year period commencing upon the conclusion of any judicial proceeding resulting in any outcome other than acquittal shall be punished as a second, third, or subsequent violation accordingly.

(c) During the period of suspension or revocation of saltwater license privileges under this subsection, the licensee shall not participate in the taking or harvesting, or attempt the taking or harvesting, of saltwater products from any vessel within the waters of the state; be aboard any vessel on which a commercial quantity of saltwater products is possessed through an activity requiring a license pursuant to this section; or engage in any other activity requiring a license, permit, or certificate issued pursuant to this chapter. Any person who is convicted of violating this paragraph:

1. Upon a first or second conviction, is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

2. Upon a third or subsequent conviction, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) Upon reinstatement of saltwater license privileges suspended pursuant to a violation of this subsection, a licensee owning or operating a vessel containing or otherwise transporting in or on Florida waters any gill net or other entangling net, or containing or otherwise transporting in nearshore and inshore Florida waters any net containing more than 500 square feet of mesh area shall remain restricted for a period of 12 months following reinstatement, to operating under the following conditions:

1. Vessels subject to this reinstatement period shall be restricted to the corridors established by commission rule.

2. A violation of the reinstatement period provisions shall be punishable pursuant to paragraphs (1)(a) and (b).

(4) ADDITIONAL PENALTIES FOR MAJOR VIOLATIONS INVOLVING CERTAIN FINFISH.—

(a) It is a major violation under this section for any person to be in possession of any species of trout, snook, or redfish which is three fish in excess of the recreational or commercial daily bag limit.

(b) A commercial harvester who violates this subsection shall be punished as provided under paragraph (3)(b). Any other person who violates this subsection commits a Level Three violation under s. 379.401.

(5) PENALTIES FOR POSSESSION OF SPINY LOBSTER; CLOSED SEASON AND WRUNG TAILS.—

(a) It is a major violation under this section for any person, firm, or corporation to be in possession of spiny lobster during the closed season or, while on the water, to be in possession of spiny lobster tails that have been wrung or separated from the body, unless such possession is allowed by commission rule. A person, firm, or corporation that violates this paragraph is subject to the following penalties:

1. A first violation is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. If the violation involves 25 or more lobster, the violation is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

2. A second violation is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and such person is subject to a suspension of his or her license privileges under this chapter for a period not to exceed 90 days.

3. A third violation is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, with a mandatory minimum term of imprisonment of 6 months, and such person may be assessed a civil penalty of up to $2,500 and is subject to a suspension of all license privileges under this chapter for a period not to exceed 6 months.

4. A third violation within 1 year after a second violation is a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083, with a mandatory minimum term of imprisonment of 1 year, and such person shall be assessed a civil penalty of $5,000 and all license privileges under this chapter shall be permanently revoked.

5. A fourth or subsequent violation is a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083, with a mandatory minimum term of imprisonment of 1 year, and such person shall be assessed a civil penalty of $5,000 and all license privileges under this chapter shall be permanently revoked.

(b) It is a major violation under this section for a recreational or commercial harvester to possess an undersized spiny lobster, unless authorized by commission rule. For violations of this paragraph involving fewer than 100 undersized spiny lobsters, each undersized spiny lobster may be charged as a separate offense under subparagraphs 1. and 2. However, the total penalties assessed under subparagraphs 1. and 2. for any one scheme or course of conduct may not exceed 4 years’ imprisonment and a fine of $4,000 under such subparagraphs. A person who violates this paragraph is subject to the following penalties:

1. A first violation is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

2. A second or subsequent violation is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

3. If a violation involves 100 or more undersized spiny lobsters, the violation is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084 and a mandatory civil fine of at least $500. In addition, the commission shall assess the violator with an administrative penalty of up to $2,000 and may suspend the violator’s license privileges under this chapter for a period of up to 12 months.

(6) SALTWATER PRODUCTS; UNLICENSED SELLERS; ILLEGALLY HARVESTED PRODUCTS.—In addition to other penalties authorized in this chapter, any violation of s. 379.361 or s. 379.362, or rules of the commission implementing s. 379.361 or s. 379.362, involving the purchase of saltwater products by a commercial wholesale dealer, retail dealer, or restaurant facility for public consumption from an unlicensed person, firm, or corporation, or the purchase or sale of any saltwater product known to be taken in violation of s. 16, Art. X of the State Constitution, or rule or statute implementing the provisions thereof, by a commercial wholesale dealer, retail dealer, or restaurant facility, for public consumption, is a major violation, and the commission may assess the following penalties:

(a) For a first violation, the commission may assess a civil penalty of up to $2,500 and may suspend the wholesale or retail dealer’s license privileges for up to 90 calendar days.

(b) For a second violation occurring within 12 months of a prior violation, the commission may assess a civil penalty of up to $5,000 and may suspend the wholesale or retail dealer’s license privileges for up to 180 calendar days.

(c) For a third or subsequent violation occurring within a 24-month period, the commission shall assess a civil penalty of $5,000 and shall suspend the wholesale or retail dealer’s license privileges for up to 24 months.

Any proceeds from the civil penalties assessed pursuant to this subsection shall be deposited into the Marine Resources Conservation Trust Fund and shall be used as follows: 40 percent for administration and processing purposes and 60 percent for law enforcement purposes.

(7) PENALTIES FOR UNLICENSED SALE, PURCHASE, OR HARVEST.—It is a major violation and punishable as provided in this subsection for any unlicensed person, firm, or corporation who is required to be licensed under this chapter as a commercial harvester or a wholesale or retail dealer to sell or purchase any saltwater product or to harvest or attempt to harvest any saltwater product with intent to sell the saltwater product.

(a) Any person, firm, or corporation who sells or purchases any saltwater product without having purchased the licenses required by this chapter for such sale is subject to penalties as follows:

1. A first violation is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

2. A second violation is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and such person may also be assessed a civil penalty of up to $2,500 and is subject to a suspension of all license privileges under this chapter for a period not exceeding 90 days.

3. A third violation is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, with a mandatory minimum term of imprisonment of 6 months, and such person may also be assessed a civil penalty of up to $5,000 and is subject to a suspension of all license privileges under this chapter for a period not exceeding 6 months.

4. A third violation within 1 year after a second violation is a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083, with a mandatory minimum term of imprisonment of 1 year, and such person shall be assessed a civil penalty of $5,000 and all license privileges under this chapter shall be permanently revoked.

5. A fourth or subsequent violation is a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083, with a mandatory minimum term of imprisonment of 1 year, and such person shall be assessed a civil penalty of $5,000 and all license privileges under this chapter shall be permanently revoked.

(b) Any person whose license privileges under this chapter have been permanently revoked and who thereafter sells or purchases or who attempts to sell or purchase any saltwater product commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083, with a mandatory minimum term of imprisonment of 1 year, and such person shall also be assessed a civil penalty of $5,000. All property involved in such offense shall be forfeited pursuant to s. 379.337.

(c) Any commercial harvester or wholesale or retail dealer whose license privileges under this chapter are under suspension and who during such period of suspension sells or purchases or attempts to sell or purchase any saltwater product shall be assessed the following penalties:

1. A first violation, or a second violation occurring more than 12 months after a first violation, is a first degree misdemeanor, punishable as provided in ss. 775.082 and 775.083, and such commercial harvester or wholesale or retail dealer may be assessed a civil penalty of up to $2,500 and an additional suspension of all license privileges under this chapter for a period not exceeding 90 days.

2. A second violation occurring within 12 months of a first violation is a third degree felony, punishable as provided in ss. 775.082 and 775.083, with a mandatory minimum term of imprisonment of 1 year, and such commercial harvester or wholesale or retail dealer may be assessed a civil penalty of up to $5,000 and an additional suspension of all license privileges under this chapter for a period not exceeding 180 days. All property involved in such offense shall be forfeited pursuant to s. 379.337.

3. A third violation within 24 months of the second violation or subsequent violation is a third degree felony, punishable as provided in ss. 775.082 and 775.083, with a mandatory minimum term of imprisonment of 1 year, and such commercial harvester or wholesale or retail dealer shall be assessed a mandatory civil penalty of up to $5,000 and an additional suspension of all license privileges under this chapter for a period not exceeding 24 months. All property involved in such offense shall be forfeited pursuant to s. 379.337.

(d) Any commercial harvester who harvests or attempts to harvest any saltwater product with intent to sell the saltwater product without having purchased a saltwater products license with the requisite endorsements is subject to penalties as follows:

1. A first violation is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

2. A second violation is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and such commercial harvester may also be assessed a civil penalty of up to $2,500 and is subject to a suspension of all license privileges under this chapter for a period not exceeding 90 days.

3. A third violation is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, with a mandatory minimum term of imprisonment of 6 months, and such commercial harvester may also be assessed a civil penalty of up to $5,000 and is subject to a suspension of all license privileges under this chapter for a period not exceeding 6 months.

4. A third violation within 1 year after a second violation is a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083, with a mandatory minimum term of imprisonment of 1 year, and such commercial harvester shall also be assessed a civil penalty of $5,000 and all license privileges under this chapter shall be permanently revoked.

5. A fourth or subsequent violation is a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083, with a mandatory minimum term of imprisonment of 1 year, and such commercial harvester shall also be assessed a mandatory civil penalty of $5,000 and all license privileges under this chapter shall be permanently revoked.

For purposes of this subsection, a violation means any judicial disposition other than acquittal or dismissal.

(8) REVOCATION OF LICENSES.—Any person licensed under this chapter who has been convicted of taking aquaculture species raised at a certified facility shall have his or her license revoked for 5 years by the commission pursuant to the provisions and procedures of s. 120.60.

(9) LICENSES AND ENTITIES SUBJECT TO PENALTIES.—For purposes of imposing license or permit suspensions or revocations authorized by this chapter, the license or permit under which the violation was committed is subject to suspension or revocation by the commission. For purposes of assessing monetary civil or administrative penalties authorized by this chapter, the commercial harvester cited and subsequently receiving a judicial disposition of other than dismissal or acquittal in a court of law is subject to the monetary penalty assessment by the commission. However, if the licensee or permitholder of record is not the commercial harvester receiving the citation and judicial disposition, the license or permit may be suspended or revoked only after the licensee or permitholder has been notified by the commission that the license or permit has been cited in a major violation and is now subject to suspension or revocation should the license or permit be cited for subsequent major violations.

History.—s. 2, ch. 61-231; s. 277, ch. 71-136; s. 2, ch. 85-234; s. 5, ch. 87-116; s. 5, ch. 88-412; s. 481, ch. 94-356; s. 980, ch. 95-148; s. 9, ch. 95-414; s. 10, ch. 96-247; s. 22, ch. 96-321; s. 57, ch. 97-100; s. 11, ch. 98-203; s. 2, ch. 98-227; s. 2, ch. 98-390; s. 95, ch. 99-245; s. 10, ch. 2000-197; s. 36, ch. 2000-364; s. 1, ch. 2001-62; s. 1, ch. 2002-264; s. 1, ch. 2003-143; s. 1, ch. 2004-61; s. 2, ch. 2006-304; s. 175, ch. 2008-247; s. 42, ch. 2009-21; s. 1, ch. 2014-107; s. 3, ch. 2016-208.

Note.—Former s. 370.021(1)-(6), (11), (12).



379.408 - Forfeiture or denial of licenses and permits.

379.408 Forfeiture or denial of licenses and permits.—Any person convicted as aforesaid shall forfeit to the state any license or permit that may have been issued to her or him under the provisions of this law, or other law of this state relating to game shall forthwith surrender the same to the court. If such violation occurs in the open season, relating to game, no license or permit shall be issued under the provisions of this law to such person at any time during the remainder of such open season, or if such violation occurs during the closed season no license shall be issued to such person for the open season on game next following.

History.—s. 7, ch. 21945, 1943; s. 587, ch. 95-148; s. 176, ch. 2008-247.

Note.—Former s. 372.84.



379.409 - Illegal killing, possessing, or capturing of alligators or other crocodilia or eggs; confiscation of equipment.

379.409 Illegal killing, possessing, or capturing of alligators or other crocodilia or eggs; confiscation of equipment.—

(1) A person may not intentionally kill, injure, possess, or capture, or attempt to kill, injure, possess, or capture, an alligator or other crocodilian, or the eggs of an alligator or other crocodilian, unless authorized by rules of the commission. Any equipment, including, but not limited to, weapons, vehicles, boats, and lines, used by a person in a violation of any law, rule, regulation, or order relating to alligators or other crocodilia or the eggs of alligators or other crocodilia shall, upon conviction of such person, be confiscated by the commission and disposed of according to rules and regulations of the commission. The arresting officer shall promptly make a return of the seizure, describing in detail the property seized and the facts and circumstances under which it was seized, including the names of all persons known to the officer who have an interest in the property.

(2) The commission shall promptly fix the value of the property and make return to the clerk of the circuit court of the county wherein same was seized. Upon proper showing that any such property is owned by, or titled in the name of, any innocent party, such property shall be promptly returned to such owner.

(3) The provisions of this section shall not vitiate any valid lien, retain title contract, or chattel mortgage on such property in effect as of the time of such seizure.

(4) A person who violates this section commits a Level Four violation under s. 379.401, in addition to such other punishment as provided by law.

History.—s. 1, ch. 70-1; s. 1, ch. 70-439; s. 312, ch. 71-136; s. 1, ch. 91-134; s. 144, ch. 99-245; s. 177, ch. 2008-247; s. 22, ch. 2016-107.

Note.—Former s. 372.663.



379.411 - Intentional killing or wounding of any species designated as endangered, threatened, or of special concern; penalties.

379.411 Intentional killing or wounding of any species designated as endangered, threatened, or of special concern; penalties.—A person may not intentionally kill or wound any fish or wildlife species designated by the commission as endangered, threatened, or of special concern, or intentionally destroy the eggs or nest of any such fish or wildlife, unless authorized by rules of the commission. A person who violates this section commits a Level Four violation under s. 379.401.

History.—s. 4, ch. 91-134; s. 244, ch. 94-356; s. 48, ch. 99-245; s. 178, ch. 2008-247; s. 23, ch. 2016-107.

Note.—Former s. 372.0725.



379.4115 - Florida or wild panther; killing prohibited; penalty.

379.4115 Florida or wild panther; killing prohibited; penalty.—

(1) It is unlawful for a person to kill a member of the Florida “endangered species,” as defined in s. 379.2291(3), known as the Florida panther (Felis concolor coryi).

(2) It is unlawful for a person to kill any member of the species of panther (Felis concolor) occurring in the wild.

(3) A person who violates this section commits a Level Four violation under s. 379.401.

History.—s. 1, ch. 78-173; s. 1, ch. 84-99; s. 179, ch. 2008-247; s. 24, ch. 2016-107.

Note.—Former s. 372.671.



379.412 - Penalties for feeding wildlife and freshwater fish.

379.412 Penalties for feeding wildlife and freshwater fish.—

(1)(a) The penalties in this section apply to a violation of any rule or order of the commission that prohibits or restricts:

1. Feeding wildlife or freshwater fish with food or garbage;

2. Attracting or enticing wildlife or freshwater fish with food or garbage; or

3. Allowing the placement of food or garbage in a manner that attracts or entices wildlife or freshwater fish.

(b) This section does not apply to rules or orders of the commission relating to:

1. Animals held in captivity;

2. Restricting the taking or hunting of species over bait or intentionally placed or deposited food; or

3. Restricting the taking or hunting of species in proximity to feeding stations.

(2) A person who violates a prohibition or restriction identified in subsection (1):

(a) For a first violation, commits a noncriminal infraction, punishable by a civil penalty of $100.

1. A person cited for a violation under this paragraph shall sign and accept a citation to appear before the county court. The issuing officer may indicate on the citation the time and location of the scheduled hearing and shall indicate the applicable civil penalty.

2. A person cited for a violation may pay the civil penalty by mail or in person within 30 days after receipt of the citation. If the civil penalty is paid, the person is deemed to have admitted committing the violation and to have waived his or her right to a hearing before the county court. Such admission may not be used as evidence in any other proceedings except to determine the appropriate fine for any subsequent violations.

3. A person who refuses to accept a citation, who fails to pay the civil penalty for a violation, or who fails to appear before a county court as required commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

4. A person who elects to appear before the county court or who is required to appear before the county court is deemed to have waived the limitations on civil penalties provided under this paragraph. After a hearing, the county court shall determine if a violation has been committed, and if so, may impose a civil penalty of not less than $100. A person found guilty of committing a violation may appeal that finding to the circuit court. The commission of a violation must be proved beyond a reasonable doubt.

(b) For second and subsequent violations, when all violations are related to freshwater fish or wildlife other than bears or alligators or other crocodilians, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(c) For a second violation, when all violations are related to bears or alligators or other crocodilians, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(d) For a third violation, when all violations are related to bears or alligators or other crocodilians, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(e) For a fourth or subsequent violation, when all violations are related to bears or alligators or other crocodilians, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) As used in this section, the term “violation” means any judicial disposition other than acquittal or dismissal.

History.—s. 12, ch. 2015-161.



379.413 - Bonefish; penalties.

1379.413 Bonefish; penalties.—A commercial harvester or wholesale or retail saltwater products dealer who violates commission rules pertaining to bonefish shall be punished under s. 379.407. Any other person who violates commission rules pertaining to bonefish commits a Level Two violation under s. 379.401.

History.—ss. 1, 2, 3, 4, 5, ch. 72-312; s. 7, ch. 83-134; s. 2, ch. 84-121; s. 1, ch. 85-163; ss. 16, 17, ch. 85-234; ss. 3, 12, ch. 89-98; s. 9, ch. 2006-304; s. 180, ch. 2008-247.

1Note.—Section 7, ch. 83-134, as amended by s. 2, ch. 84-121, and by s. 1, ch. 85-163, repealed the then-existing section effective July 1, 1985, and further provided that if the Governor and Cabinet had not adopted appropriate rules by July 1, 1985, the section would remain in force until such rules were effective. Section 9, ch. 83-134, provided that, prior to the adoption of rules amending, readopting, or repealing those provisions set forth in s. 7, the Marine Fisheries Commission would hold a public hearing thereon, and no such amendment, readoption, or repeal would be acted upon until it had been determined, based upon appropriate findings of fact, that such action would not adversely affect the resource. The Marine Fisheries Commission was transferred to the Fish and Wildlife Conservation Commission by s. 3, ch. 99-245.

Note.—Former s. 370.1121.



379.414 - Additional penalties for saltwater products dealers violating records requirements.

379.414 Additional penalties for saltwater products dealers violating records requirements.—

(1) The commission may revoke, suspend, or deny the renewal of the license of any saltwater products dealer for failure to make and keep records as required by s. 379.362, for failure to make required reports, for failure or refusal to permit the examination of required records, or for falsifying any such record. In addition to other applicable penalties, or in lieu of, the commission may impose against any person, firm, or corporation who is determined to have violated any provision of s. 379.362 or any provisions of any commission rules adopted pursuant to s. 379.407, the following additional penalties:

(a) For the first violation, a civil penalty of up to $1,000;

(b) For a second violation committed within 24 months of any previous violation, a civil penalty of up to $2,500; and

(c) For a third or subsequent violation committed within 36 months of any previous two violations, a civil penalty of up to $5,000.

(2) The proceeds of all civil penalties collected pursuant to this section shall be deposited into the Marine Resources Conservation Trust Fund and shall be used for administration, auditing, and law enforcement purposes.

History.—s. 181, ch. 2008-247.



379.501 - Aquatic weeds and plants; prohibitions; violations; penalties; intent.

379.501 Aquatic weeds and plants; prohibitions; violations; penalties; intent.—

(1) A person may not:

(a) Violate this section or any provision of s. 369.20 or s. 369.22 related to aquatic weeds and plants;

(b) Fail to obtain any permit required by s. 369.20 or s. 369.22 or by commission rule implementing s. 369.20 or s. 369.22, or violate or fail to comply with any rule, regulation, order, permit, or certification adopted or issued by the commission pursuant to s. 369.20 or s. 369.22; or

(c) Knowingly make any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under s. 369.20 or s. 369.22, or falsify, tamper with, or knowingly render inaccurate any monitoring device or method required to be maintained under s. 369.20 or s. 369.22 or by any permit, rule, regulation, or order issued under s. 369.20 or s. 369.22.

(2) Any person who violates any provision of subsection (1) is liable to the state for any damage caused to the aquatic weeds or plants and for civil penalties as provided in s. 379.502.

(3) Any person who willfully commits a violation of paragraph (1)(a) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Each day during any portion of which such violation occurs constitutes a separate offense.

(4) Any person who commits a violation specified in paragraph (1)(a) due to reckless indifference or gross careless disregard commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(5) Any person who willfully commits a violation specified in paragraph (1)(b) or paragraph (1)(c) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(6) It is the intent of the Legislature that the civil penalties and criminal fines imposed by a court be of such an amount as to ensure immediate and continued compliance with this section.

(7) Penalties assessed pursuant to ss. 379.501-379.504 are in addition to any penalties assessed by the Board of Trustees of the Internal Improvement Trust Fund, the Department of Environmental Protection, or a water management district pursuant to chapter 253, chapter 373, or chapter 403.

History.—s. 43, ch. 2009-86.



379.502 - Enforcement; procedure; remedies.

379.502 Enforcement; procedure; remedies.—The commission has the following judicial and administrative remedies available to it for violations of s. 379.501:

(1)(a) The commission may institute a civil action in a court of competent jurisdiction to establish liability and to recover damages for any injury to the waters or property of the state, including animal, plant, and aquatic life, caused by any violation of s. 379.501.

(b) The commission may institute a civil action in a court of competent jurisdiction to impose and to recover a civil penalty for each violation in an amount of not more than $10,000 per offense. However, the court may receive evidence in mitigation. Each day during any portion of which such violation occurs constitutes a separate offense.

(c) Except as provided in paragraph (2)(c), the fact that the commission has failed to exhaust its administrative remedies, has failed to serve a notice of violation, or has failed to hold an administrative hearing before initiating a civil action is not a defense to, or grounds for dismissal of, the judicial remedies for damages and civil penalties.

(2)(a) The commission may institute an administrative proceeding to establish liability and to recover damages for any injury to the waters or property of the state, including animal, plant, or aquatic life, caused by any violation of s. 379.501. The commission may order that the violator pay a specified sum as damages to the state. Judgment for the amount of damages determined by the commission may be entered in any court having jurisdiction thereof and may be enforced as any other judgment.

(b) If the commission has reason to believe that a violation has occurred, it may institute an administrative proceeding to order the prevention, abatement, or control of the conditions creating the violation or other appropriate corrective action. The commission shall proceed administratively in all cases in which the commission seeks administrative penalties that do not exceed $10,000 per assessment as calculated in accordance with subsections (3), (4), (5), and (6). The commission may not impose administrative penalties in excess of $10,000 in a notice of violation. The commission may not have more than one notice of violation seeking administrative penalties pending against the same party at the same time unless the violations occurred at a different site or the violations were discovered by the commission subsequent to the filing of a previous notice of violation.

(c) An administrative proceeding shall be instituted by the commission’s serving of a written notice of violation upon the alleged violator by certified mail. If the commission is unable to effect service by certified mail, the notice of violation may be hand delivered or personally served in accordance with chapter 48. The notice shall specify the provision of the law, rule, regulation, permit, certification, or order of the commission alleged to have been violated and the facts alleged to constitute a violation thereof. An order for corrective action, penalty assessment, or damages may be included along with the notice. If the commission is seeking to impose an administrative penalty for any violation of s. 379.501 by issuing a notice of violation, any corrective action needed to correct the violation or damages caused by the violation must be pursued in the notice of violation or they are waived. However, an order does not become effective until after service and an administrative hearing, if requested within 20 days after service. Failure to request an administrative hearing within this period constitutes a waiver, unless the respondent files a written notice with the commission within this period opting out of the administrative process initiated by the commission. Any respondent choosing to opt out of the administrative process initiated by the commission must file a written notice with the commission, within 20 days after service of the notice of violation, opting out of the administrative process. A respondent’s decision to opt out of the administrative process does not preclude the commission from initiating a state court action seeking injunctive relief, damages, and the judicial imposition of civil penalties.

(d) If a person timely files a petition challenging a notice of violation, that person will thereafter be referred to as the respondent. The hearing requested by the respondent shall be held within 180 days after the commission has referred the initial petition to the Division of Administrative Hearings unless the parties agree to a later date. The commission has the burden of proving by the preponderance of the evidence that the respondent is responsible for the violation. An administrative penalty may not be imposed unless the commission satisfies that burden. Following the close of the hearing, the administrative law judge shall issue a final order on all matters, including the imposition of an administrative penalty. If the commission seeks to enforce that portion of a final order imposing administrative penalties pursuant to s. 120.69, the respondent may not assert as a defense the inappropriateness of the administrative remedy. The commission retains its final-order authority in all administrative actions that do not request the imposition of administrative penalties.

(e) After filing a petition requesting a formal hearing in response to a notice of violation, a respondent may request that a private mediator be appointed to mediate the dispute by contacting the Florida Conflict Resolution Consortium within 10 days after receipt of the initial order from the administrative law judge. The Florida Conflict Resolution Consortium shall pay all of the costs of the mediator and for up to 8 hours of the mediator’s time per case at $150 per hour. Upon notice from the respondent, the Florida Conflict Resolution Consortium shall provide the respondent with a panel of possible mediators from the area in which the hearing on the petition would be heard. The respondent shall select the mediator and notify the Florida Conflict Resolution Consortium of the selection within 15 days after receipt of the proposed panel of mediators. The Florida Conflict Resolution Consortium shall provide all of the administrative support for the mediation process. The mediation must be completed at least 15 days before the final hearing date set by the administrative law judge.

(f) In any administrative proceeding brought by the commission, the prevailing party shall recover all costs as provided in ss. 57.041 and 57.071. The costs must be included in the final order. The respondent is the prevailing party when an order is entered awarding no penalties to the commission and the order has not been reversed on appeal or the time for seeking judicial review has expired. The respondent is entitled to an award of attorney’s fees if the administrative law judge determines that the notice of violation issued by the commission was not substantially justified as defined in s. 57.111(3)(e). An award of attorney’s fees as provided by this subsection may not exceed $15,000.

(g) This section does not prevent any other legal or administrative action in accordance with law. This subsection does not limit the commission’s authority set forth in this section and ss. 379.503 and 379.504 to judicially pursue injunctive relief. If the commission exercises its authority to judicially pursue injunctive relief, penalties in any amount up to the statutory maximum sought by the commission must be pursued as part of the state court action and not by initiating a separate administrative proceeding. The commission retains the authority to judicially pursue penalties in excess of $10,000 for violations not specifically included in the administrative penalty schedule, or for multiple or multiday violations alleged to exceed a total of $10,000. The commission also retains the authority provided in this section and ss. 379.503 and 379.504 to judicially pursue injunctive relief and damages, if a notice of violation seeking the imposition of administrative penalties has not been issued. The commission may enter into a settlement before or after initiating a notice of violation, and the settlement may include a penalty amount that is different from the administrative penalty schedule. Any case filed in state court because it is alleged to exceed a total of $10,000 in penalties may be settled in the court action for less than $10,000.

(h) The provisions of chapter 120 shall apply to any administrative action taken by the commission under this section or any delegated program pursuing administrative penalties in accordance with this section.

(3) Administrative penalties must be calculated according to the following schedule:

(a) For violations of s. 379.501(1)(a) or (b), $3,000.

(b) For failure to conduct required monitoring or testing in compliance with a permit, $2,000.

(c) For failure to prepare, submit, maintain, or use required reports or other required documentation, $500.

(d) For failure to comply with any other regulatory statute or rule requirement relating to the administration of the commission’s powers under s. 369.20 or s. 369.22 not otherwise identified in this section, $500.

(4) For each additional day during which a violation occurs, the administrative penalties in subsection (3) may be assessed per day, per violation.

(5) The history of noncompliance of the violator for any previous violation resulting in an executed consent order, but not including a consent order entered into without a finding of violation, or resulting in a final order or judgment on or after July 1, 2009, involving the imposition of $2,000 or more in penalties, shall be taken into consideration in the following manner:

(a) One previous such violation within 5 years prior to the filing of the notice of violation shall result in a 25-percent per day increase in the scheduled administrative penalty.

(b) Two previous such violations within 5 years prior to the filing of the notice of violation shall result in a 50-percent per day increase in the scheduled administrative penalty.

(c) Three or more previous such violations within 5 years before the filing of the notice of violation shall result in a 100-percent per day increase in the scheduled administrative penalty.

(6) The direct economic benefit gained by the violator from the violation shall be added to the scheduled administrative penalty. The total administrative penalty, including any economic benefit added to the scheduled administrative penalty, may not exceed $10,000.

(7) The administrative penalties assessed for any particular violation may not exceed $3,000 against any one violator unless the violator has a history of noncompliance, the economic benefit of the violation as described in subsection (6) exceeds $3,000, or there are multiday violations. The total administrative penalties may not exceed $10,000 per assessment for all violations attributable to a specific person in the notice of violation.

(8) The administrative law judge may receive evidence in mitigation. The penalties identified in subsection (3) may be reduced up to 50 percent by the administrative law judge for mitigating circumstances, including good faith efforts to comply prior to or after discovery of the violations by the commission. Upon an affirmative finding that the violation was caused by circumstances beyond the reasonable control of the respondent and could not have been prevented by the respondent’s due diligence, the administrative law judge may further reduce the penalty.

(9) Penalties collected under this section shall be deposited into the Invasive Plant Control Trust Fund to carry out the purposes set forth in ss. 369.20, 369.22, and 369.252. The Florida Conflict Resolution Consortium may use a portion of the fund to administer the mediation process provided in paragraph (2)(e) and to contract with private mediators for administrative penalty cases related to s. 369.20 or s. 369.22.

(10) The purpose of the administrative penalty schedule and process is to provide a more predictable and efficient manner for individuals and businesses to resolve relatively minor environmental disputes. Subsections (3) through (7) do not limit a state court in the assessment of damages. The administrative penalty schedule does not apply to the judicial imposition of civil penalties in state court as provided in this section.

History.—s. 44, ch. 2009-86.



379.503 - Civil action.

379.503 Civil action.—

(1) The commission may institute a civil action in a court of competent jurisdiction to seek injunctive relief to enforce compliance with ss. 379.501, 379.502, and 379.504 or any rule, regulation, permit, certification, or order adopted or issued by the commission pursuant to s. 369.20 or s. 369.22; to enjoin any violation specified in s. 379.501(1); and to seek injunctive relief to prevent irreparable injury to the waters and property, including animal, plant, and aquatic life, of the state and to protect human health, safety, and welfare caused or threatened by any violation of s. 379.501.

(2) All the judicial and administrative remedies to recover damages and penalties in this section and s. 379.502 are alternative and mutually exclusive.

History.—s. 45, ch. 2009-86.



379.504 - Civil liability; joint and several liability.

379.504 Civil liability; joint and several liability.—

(1) A person who commits a violation specified in s. 379.501(1) is liable to the state for any damage caused to the waters or property of the state, including animal, plant, or aquatic life, and for reasonable costs and expenses of the state in restoring its waters and property, including animal, plant, and aquatic life, to their former condition, and furthermore is subject to the judicial imposition of a civil penalty for each offense in an amount of not more than $10,000 per offense. However, the court may receive evidence in mitigation. Each day during any portion of which such violation occurs constitutes a separate offense. This section does not give the commission the right to bring an action on behalf of any private person.

(2) If two or more persons violate s. 379.501(1) so that the damage is indivisible, each violator shall be jointly and severally liable for the damage and for the reasonable cost and expenses of the state incurred in restoring the waters and property of the state, including the animal, plant, and aquatic life, to their former condition. However, if the damage is divisible and may be attributed to a particular violator or violators, each violator is liable only for that damage attributable to his or her violation.

(3) In assessing damages for fish killed, the value of the fish shall be determined in accordance with a table of values for individual categories of fish, which shall be adopted by the Department of Environmental Protection pursuant to s. 403.141(3). The total number of fish killed may be estimated by standard practices used in estimating fish population.

History.—s. 46, ch. 2009-86.









Chapter 380 - LAND AND WATER MANAGEMENT

Part I - ENVIRONMENTAL LAND AND WATER MANAGEMENT (ss. 380.012-380.12)

380.012 - Short title.

380.012 Short title.—Sections 380.012, 380.021, 380.031, 380.04, 380.05, 380.06, 380.07, and 380.08 shall be known and may be cited as “The Florida Environmental Land and Water Management Act of 1972.”

History.—s. 1, ch. 72-317; s. 14, ch. 2001-62.



380.021 - Purpose.

380.021 Purpose.—It is the legislative intent that, in order to protect the natural resources and environment of this state as provided in s. 7, Art. II of the State Constitution, ensure a water management system that will reverse the deterioration of water quality and provide optimum utilization of our limited water resources, facilitate orderly and well-planned development, and protect the health, welfare, safety, and quality of life of the residents of this state, it is necessary adequately to plan for and guide growth and development within this state. In order to accomplish these purposes, it is necessary that the state establish land and water management policies to guide and coordinate local decisions relating to growth and development; that such state land and water management policies should, to the maximum possible extent, be implemented by local governments through existing processes for the guidance of growth and development; and that all the existing rights of private property be preserved in accord with the constitutions of this state and of the United States.

History.—s. 2, ch. 72-317.



380.031 - Definitions.

380.031 Definitions.—As used in this chapter:

(1) “Administration commission” or “commission” means the Governor and the Cabinet; and for purposes of this chapter the commission shall act on a simple majority.

(2) “Developer” means any person, including a governmental agency, undertaking any development as defined in this chapter.

(3) “Development order” means any order granting, denying, or granting with conditions an application for a development permit.

(4) “Development permit” includes any building permit, zoning permit, plat approval, or rezoning, certification, variance, or other action having the effect of permitting development as defined in this chapter.

(5) “Downtown development authority” means a local governmental agency established under part III of chapter 163 or created with similar powers and responsibilities by special act for the purpose of planning, coordinating, and assisting in the implementation, revitalization, and redevelopment of a specific downtown area of a city.

(6) “Governmental agency” means:

(a) The United States or any department, commission, agency, or other instrumentality thereof;

(b) This state or any department, commission, agency, or other instrumentality thereof;

(c) Any local government, as defined in this chapter, or any department, commission, agency, or other instrumentality thereof;

(d) Any school board or other special district, authority, or other governmental entity.

(7) “Land” means the earth, water, and air above, below, or on the surface, and includes any improvements or structures customarily regarded as land.

(8) “Land development regulations” include local zoning, subdivision, building, and other regulations controlling the development of land.

(9) “Land use” means the development that has occurred on land.

(10) “Local comprehensive plan” means any or all local comprehensive plans or elements or portions thereof prepared, adopted, or amended pursuant to the Community Planning Act, as amended.

(11) “Local government” means any county or municipality and, where relevant, any joint airport zoning board.

(12) “Major public facility” means any publicly owned facility of more than local significance.

(13) “Parcel of land” means any quantity of land capable of being described with such definiteness that its location and boundaries may be established, which is designated by its owner or developer as land to be used or developed as a unit or which has been used or developed as a unit.

(14) “Person” means an individual, corporation, governmental agency, business trust, estate, trust, partnership, association, two or more persons having a joint or common interest, or any other legal entity.

(15) “Regional planning agency” means the agency designated by the state land planning agency to exercise responsibilities under this chapter in a particular region of the state.

(16) “Rule” means a rule adopted under chapter 120.

(17) “State land development plan” means a comprehensive statewide plan or any portion thereof setting forth state land development policies. Such plan shall not have any legal effect until enacted by general law or the Legislature confers express rulemaking authority on the state land planning agency to adopt such plan by rule for specific application.

(18) “State land planning agency” means the Department of Economic Opportunity and may be referred to in this part as the “department.”

(19) “Structure” means anything constructed, installed, or portable, the use of which requires a location on a parcel of land. It includes a movable structure while it is located on land which can be used for housing, business, commercial, agricultural, or office purposes either temporarily or permanently. “Structure” also includes fences, billboards, swimming pools, poles, pipelines, transmission lines, tracks, and advertising signs.

(20) “Resource planning and management committee” or “committee” means a committee appointed pursuant to s. 380.045.

History.—s. 3, ch. 72-317; s. 1, ch. 79-73; s. 1, ch. 80-313; s. 1, ch. 83-308; s. 41, ch. 85-55; s. 32, ch. 98-176; s. 53, ch. 2011-139; s. 257, ch. 2011-142.



380.032 - State land planning agency; powers and duties.

380.032 State land planning agency; powers and duties.—The state land planning agency shall have the power and the duty to:

(1) Exercise general supervision of the administration and enforcement of this act and all rules and regulations promulgated hereunder.

(2)(a) Adopt or modify rules to carry out the intent and purposes of this act. Such rules shall be consistent with the provisions of this act.

(b) Within 20 days following adoption, any substantially affected party may initiate review of any rule adopted by the state land planning agency interpreting the guidelines and standards by filing a request for review with the Administration Commission and serving a copy on the state land planning agency. Filing a request for review shall stay the effectiveness of the rule pending a decision by the Administration Commission. Within 45 days following receipt of a request for review, the commission shall either reject the rule or approve the rule, with or without modification.

(3) Enter into agreements with any landowner, developer, or governmental agency as may be necessary to effectuate the provisions and purposes of this act or any rules promulgated hereunder.

History.—s. 1, ch. 77-215; s. 2, ch. 80-313; s. 42, ch. 85-55.



380.04 - Definition of development.

380.04 Definition of development.—

(1) The term “development” means the carrying out of any building activity or mining operation, the making of any material change in the use or appearance of any structure or land, or the dividing of land into three or more parcels.

(2) The following activities or uses shall be taken for the purposes of this chapter to involve “development,” as defined in this section:

(a) A reconstruction, alteration of the size, or material change in the external appearance of a structure on land.

(b) A change in the intensity of use of land, such as an increase in the number of dwelling units in a structure or on land or a material increase in the number of businesses, manufacturing establishments, offices, or dwelling units in a structure or on land.

(c) Alteration of a shore or bank of a seacoast, river, stream, lake, pond, or canal, including any “coastal construction” as defined in s. 161.021.

(d) Commencement of drilling, except to obtain soil samples, mining, or excavation on a parcel of land.

(e) Demolition of a structure.

(f) Clearing of land as an adjunct of construction.

(g) Deposit of refuse, solid or liquid waste, or fill on a parcel of land.

(3) The following operations or uses shall not be taken for the purpose of this chapter to involve “development” as defined in this section:

(a) Work by a highway or road agency or railroad company for the maintenance or improvement of a road or railroad track, if the work is carried out on land within the boundaries of the right-of-way.

(b) Work by any utility and other persons engaged in the distribution or transmission of gas, electricity, or water, for the purpose of inspecting, repairing, renewing, or constructing on established rights-of-way any sewers, mains, pipes, cables, utility tunnels, power lines, towers, poles, tracks, or the like. This provision conveys no property interest and does not eliminate any applicable notice requirements to affected land owners.

(c) Work for the maintenance, renewal, improvement, or alteration of any structure, if the work affects only the interior or the color of the structure or the decoration of the exterior of the structure.

(d) The use of any structure or land devoted to dwelling uses for any purpose customarily incidental to enjoyment of the dwelling.

(e) The use of any land for the purpose of growing plants, crops, trees, and other agricultural or forestry products; raising livestock; or for other agricultural purposes.

(f) A change in use of land or structure from a use within a class specified in an ordinance or rule to another use in the same class.

(g) A change in the ownership or form of ownership of any parcel or structure.

(h) The creation or termination of rights of access, riparian rights, easements, covenants concerning development of land, or other rights in land.

(4) “Development,” as designated in an ordinance, rule, or development permit includes all other development customarily associated with it unless otherwise specified. When appropriate to the context, “development” refers to the act of developing or to the result of development. Reference to any specific operation is not intended to mean that the operation or activity, when part of other operations or activities, is not development. Reference to particular operations is not intended to limit the generality of subsection (1).

History.—s. 4, ch. 72-317; s. 2, ch. 83-308; s. 94, ch. 2002-20; s. 29, ch. 2002-296.



380.045 - Resource planning and management committees; objectives; procedures.

380.045 Resource planning and management committees; objectives; procedures.—

(1) Prior to recommending an area as an area of critical state concern pursuant to s. 380.05, the Governor, acting as the chief planning officer of the state, shall appoint a resource planning and management committee for the area under study by the state land planning agency. The objective of the committee shall be to organize a voluntary, cooperative resource planning and management program to resolve existing, and prevent future, problems which may endanger those resources, facilities, and areas described in s. 380.05(2) within the area under study by the state land planning agency.

(2) The committee shall include, but shall not be limited to, representation from each of the following: elected officials from the local governments within the area under study; the planning office of each of the local governments within the area under study; the state land planning agency; any other state agency under chapter 20 a representative of which the Governor feels is relevant to the compilation of the committee; and a water management district, if appropriate, and regional planning council all or part of whose jurisdiction lies within the area under study. After the appointment of the members, the Governor shall select a chair and vice chair. A staff member of the state land planning agency shall be appointed by the director of such agency to serve as the secretary of the committee. The state land planning agency shall, to the greatest extent possible, provide technical assistance and administrative support to the committee. Meetings will be called as needed by the chair or on the demand of three or more members of the committee. The committee will act on a simple majority of a quorum present and shall make a report within 6 months to the head of the state land planning agency. The committee shall, from the time of appointment, remain in existence for no less than 6 months.

(3) Not later than 12 months after its appointment by the Governor, the committee shall either adopt a proposed voluntary resource planning and management program for the area under study or recommend that a voluntary resource planning and management program not be adopted. The proposed voluntary resource planning and management program shall contain the committee findings with respect to problems that endanger those resources, facilities, and areas described in s. 380.05(2) and shall contain detailed recommendations for state, regional, and local governmental actions necessary to resolve current and prevent future problems identified by the committee. A major objective of the proposed voluntary resource planning and management program shall be the effective coordination of state, regional, and local planning; program implementation; and regulatory activities for comprehensive resource management. The committee shall submit the proposed voluntary resource planning and management program to the head of the state land planning agency, who shall transmit the program along with the recommendations of the agency for monitoring and enforcing the program, as well as any other recommendations deemed appropriate, to the Administration Commission.

(4) The Administration Commission shall by resolution approve, approve as modified, or reject the proposed voluntary resource planning and management program and state land planning agency recommendations; and the Administration Commission shall request each state or regional agency that is responsible for implementing a portion of an approved program to conduct its programs and regulatory activities in a manner consistent with the approved program. Each state and regional agency involved in implementing the program shall cooperate to the maximum extent possible in ensuring that the program is given full effect.

(5) The state land planning agency shall report to the Administration Commission within 12 months of the approval of the program by the commission concerning the implementation and the effects of the approved voluntary resource planning and management program. The report shall include, but shall not be limited to:

(a) An assessment of state agency compliance with the program, including the degree to which the program recommendations have been integrated into agency planning, program implementation, regulatory activities, and rules;

(b) An assessment of the compliance by each affected local government with the program;

(c) An evaluation of state, regional, and local monitoring and enforcement activities and recommendations for improving such activities; and

(d) A recommendation as to whether or not all or any portion of the study area should be designated an area of critical state concern pursuant to s. 380.05.

The state land planning agency may make such other reports to the commission as it deems necessary, including recommending that all or any portion of the study area be designated an area of critical state concern because of special circumstances in the study area or in the implementation of the approved voluntary resource planning and management program.

History.—s. 2, ch. 79-73; s. 1, ch. 84-281; s. 640, ch. 95-148.



380.05 - Areas of critical state concern.

380.05 Areas of critical state concern.—

(1)(a) The state land planning agency may from time to time recommend to the Administration Commission specific areas of critical state concern. In its recommendation, the agency shall include recommendations with respect to the purchase of lands situated within the boundaries of the proposed area as environmentally endangered lands and outdoor recreation lands under the Land Conservation Program. The agency also shall include any report or recommendation of a resource planning and management committee appointed pursuant to s. 380.045; the dangers that would result from uncontrolled or inadequate development of the area and the advantages that would be achieved from the development of the area in a coordinated manner; a detailed boundary description of the proposed area; specific principles for guiding development within the area; an inventory of lands owned by the state, federal, county, and municipal governments within the proposed area; and a list of the state agencies with programs that affect the purpose of the designation. The agency shall recommend actions which the local government and state and regional agencies must accomplish in order to implement the principles for guiding development. These actions may include, but need not be limited to, revisions of the local comprehensive plan and adoption of land development regulations, density requirements, and special permitting requirements.

(b) Within 45 days following receipt of a recommendation from the agency, the commission shall either reject the recommendation as tendered or adopt the recommendation with or without modification and by rule designate the area of critical state concern. Any rule that designates an area of critical state concern must include:

1. A detailed boundary description of the area.

2. Principles for guiding development.

3. A clear statement of the purpose for the designation.

4. A precise checklist of actions which, when implemented, will result in repeal of the designation by the Administration Commission, and the agencies or entities responsible for taking those actions.

5. A list of those issues or programs for which mechanisms must be in place to assure ongoing implementation of the actions taken to result in repeal of the designation.

6. A list of the state agencies which, in addition to those specified in subsection (22), administer programs that affect the purpose of the designation.

The rule shall become effective 20 days after being filed with the Secretary of State, except that an emergency rule adopted by the commission and designating an area of critical state concern shall become effective immediately on being filed. Any rule adopted pursuant to this paragraph shall be presented to the Legislature for review pursuant to paragraph (c). A statement of estimated regulatory costs prepared pursuant to s. 120.541 shall not be a ground for a challenge of the rule; however, a landowner shall not be precluded from using adverse economic results as grounds for challenge. Such principles for guiding development shall apply to any development undertaken subsequent to the legislative review pursuant to paragraph (c) of the designation of the area of critical state concern with or without modification but prior to the adoption of land development rules and regulations or a local comprehensive plan for the critical area pursuant to subsections (6) and (8). No boundaries or principles for guiding development shall be adopted without a specific finding by the commission that the boundaries or principles are consistent with the purpose of the designation. The commission is not authorized to adopt any rule that would provide for a moratorium on development in any area of critical state concern.

(c) A rule adopted by the commission pursuant to paragraph (b) designating an area of critical state concern and principles for guiding development shall be submitted to the President of the Senate and the Speaker of the House of Representatives for review no later than 30 days prior to the next regular session of the Legislature. The Legislature may reject, modify, or take no action relative to the adopted rule. In its deliberations, the Legislature may consider, among other factors, whether a resource planning and management committee has established a program pursuant to s. 380.045. In addition to any other data and information required pursuant to this chapter, each rule presented to the Legislature shall include a detailed legal description of the boundary of the area of critical state concern, proposed principles for guiding development, and a detailed statement of how the area meets the criteria for designation as provided in subsection (2).

(d) If, after the repeal of the boundary designation of an area of critical state concern pursuant to subsection (15), the state land planning agency determines that the administration of the local land development regulations or a local comprehensive plan within a formerly designated area is inadequate to protect the former area of critical state concern, then the state land planning agency may recommend to the commission that the area be redesignated as an area of critical state concern. Within 45 days following the receipt of the recommendation from the agency, the commission shall either reject the recommendation as tendered or adopt the same with or without modification. The commission may, by rule, make such redesignation effective immediately, at which time the boundaries, regulations, and plans in effect at the time the previous designation was repealed shall be reinstated. Within 90 days of such redesignation, the commission shall begin rulemaking procedures to designate the area an area of critical state concern under paragraph (b).

(2) An area of critical state concern may be designated only for:

(a) An area containing, or having a significant impact upon, environmental or natural resources of regional or statewide importance, including, but not limited to, state or federal parks, forests, wildlife refuges, wilderness areas, aquatic preserves, major rivers and estuaries, state environmentally endangered lands, Outstanding Florida Waters, and aquifer recharge areas, the uncontrolled private or public development of which would cause substantial deterioration of such resources. Specific criteria which shall be considered in designating an area under this paragraph include:

1. Whether the economic value of the area, as determined by the type, variety, distribution, relative scarcity, and condition of the environmental or natural resources within the area, is of substantial regional or statewide importance.

2. Whether the ecological value of the area, as determined by the physical and biological components of the environmental system, is of substantial regional or statewide importance.

3. Whether the area is a designated critical habitat of any state or federally designated threatened or endangered plant or animal species.

4. Whether the area is inherently susceptible to substantial development due to its geographic location or natural aesthetics.

5. Whether any existing or planned substantial development within the area will directly, significantly, and deleteriously affect any or all of the environmental or natural resources of the area which are of regional or statewide importance.

(b) An area containing, or having a significant impact upon, historical or archaeological resources, sites, or statutorily defined historical or archaeological districts, the private or public development of which would cause substantial deterioration or complete loss of such resources, sites, or districts. Specific criteria which shall be considered in designating an area under this paragraph include:

1. Whether the area is associated with events that have made a significant contribution to the history of the state or region.

2. Whether the area is associated with the lives of persons who are significant to the history of the state or region.

3. Whether the area contains any structure that embodies the distinctive characteristics of a type, period, or method of construction, that represents the work of a master, that possesses high artistic values, or that represents a significant and distinguishable entity the components of which may lack individual distinction and which are of regional or statewide importance.

4. Whether the area has yielded, or will likely yield, information important to the prehistory or history of the state or region.

(c) An area having a significant impact upon, or being significantly impacted by, an existing or proposed major public facility or other area of major public investment including, but not limited to, highways, ports, airports, energy facilities, and water management projects.

(3) Each regional planning agency may recommend to the state land planning agency from time to time areas wholly or partially within its jurisdiction that meet the criteria for areas of critical state concern as defined in this section. Each regional planning agency shall solicit from the local governments within its jurisdiction suggestions as to areas to be recommended. A local government in an area where there is no regional planning agency may recommend to the state land planning agency from time to time areas wholly or partially within its jurisdiction that meet the criteria for areas of critical state concern as defined in this section. If the state land planning agency does not recommend to the commission as an area of critical state concern an area substantially similar to one that has been recommended, it shall respond in writing as to its reasons therefor.

(4) Prior to submitting any recommendation to the commission under subsection (1), the state land planning agency shall give notice to any committee appointed pursuant to s. 380.045 and to all local governments and regional planning agencies that include within their boundaries any part of any area of critical state concern proposed to be designated by the rule, in addition to any notice otherwise required under chapter 120.

(5) After the commission adopts a rule designating the boundaries of, and principles for guiding development in, an area of critical state concern and within 180 days of such adoption, the local government having jurisdiction may submit to the state land planning agency its existing land development regulations and local comprehensive plan for the area, if any, or shall prepare, adopt, and submit the new or modified regulations and plan, the local government taking into consideration the principles set forth in the rule designating the area.

(6) Once the state land planning agency determines whether the land development regulations or local comprehensive plan or amendment submitted by a local government is consistent with the principles for guiding the development of the area specified under the rule designating the area, the state land planning agency shall approve or reject the land development regulations or portions thereof by final order, and shall determine compliance of the plan or amendment, or portions thereof, pursuant to s. 163.3184. The state land planning agency shall publish its final order to approve or reject land development regulations, which shall constitute final agency action, in the Florida Administrative Register. If the final order is challenged pursuant to s. 120.57, the state planning agency has the burden of proving the validity of the final order. Such approval or rejection of the land development regulations shall be no later than 60 days after submission of the land development regulations by the local government. No proposed land development regulation within an area of critical state concern becomes effective under this subsection until the state land planning agency issues its final order or, if the final order is challenged, until the challenge to the order is resolved pursuant to chapter 120.

(7) The state land planning agency and any applicable regional planning agency shall, to the greatest extent possible, provide technical assistance to local governments in the preparation of the land development regulations and local comprehensive plan for areas of critical state concern.

(8) If any local government fails to submit land development regulations or a local comprehensive plan, or if the regulations or plan or plan amendment submitted do not comply with the principles for guiding development set out in the rule designating the area of critical state concern, within 120 days after the adoption of the rule designating an area of critical state concern, or within 120 days after the issuance of a recommended order on the compliance of the plan or plan amendment pursuant to s. 163.3184, or within 120 days after the effective date of an order rejecting a proposed land development regulation, the state land planning agency shall submit to the commission recommended land development regulations and a local comprehensive plan or portions thereof applicable to that local government’s portion of the area of critical state concern. Within 45 days following receipt of the recommendation from the agency, the commission shall either reject the recommendation as tendered or adopt the recommendation with or without modification, and by rule establish land development regulations and a local comprehensive plan applicable to that local government’s portion of the area of critical state concern. However, such rule shall not become effective prior to legislative review of an area of critical state concern pursuant to paragraph (1)(c). In the rule, the commission shall specify the extent to which its land development regulations, plans, or plan amendments will supersede, or will be supplementary to, local land development regulations and plans. Notice of any proposed rule issued under this section shall be given to all local governments and regional planning agencies in the area of critical state concern, in addition to any other notice required under chapter 120. The land development regulations and local comprehensive plan adopted by the commission under this section may include any type of regulation and plan that could have been adopted by the local government. Any land development regulations or local comprehensive plan or plan amendments adopted by the commission under this section shall be administered by the local government as part of, or in the absence of, the local land development regulations and local comprehensive plan.

(9) If, within 12 months after the commission adopts a rule designating an area of critical state concern, land development regulations or local comprehensive plans for the area have not become effective under either subsection (6) or subsection (8), the designation of the area as an area of critical state concern terminates. No part of such area may be recommended for redesignation until at least 12 months after the date the designation terminates pursuant to this subsection. The running of the 12-month period subsequent to the initial designation shall be tolled upon challenge pursuant to the provisions of chapter 120 to either the designation of the area of critical state concern or the adoption of land development regulations and local comprehensive plans under subsection (6) or subsection (8).

(10) At any time after the adoption of land development regulations and plans by the commission under this section, a local government may propose land development regulations or a local comprehensive plan which, if approved by the state land planning agency as provided in subsection (6), will supersede any regulations or plans adopted under subsection (8).

(11) Land development regulations or a local comprehensive plan submitted by a local government in an area of critical state concern and approved pursuant to subsection (6) may be amended or rescinded by the local government, but the amendment or rescission becomes effective only upon approval thereof by the state land planning agency. The state land planning agency shall either approve or reject the requested changes within 60 days of receipt thereof. Land development regulations or local comprehensive plans for an area of critical state concern adopted by the commission under subsection (8) may be amended or rescinded by rule by the commission in the same manner as for original adoption.

(12) Upon the request of a substantially interested person pursuant to s. 120.54(7), a local government or regional planning agency within the designated area, or the state land planning agency, the commission may by rule remove, contract, or expand any designated boundary. Boundary expansions are subject to legislative review pursuant to paragraph (1)(c). No boundary may be modified without a specific finding by the commission that such changes are consistent with necessary resource protection. The total boundaries of an entire area of critical state concern shall not be removed by the commission unless a minimum time of 1 year has elapsed from the adoption of regulations and a local comprehensive plan pursuant to subsection (1), subsection (6), subsection (8), or subsection (10). Before totally removing such boundaries, the commission shall make findings that the regulations and plans adopted pursuant to subsection (1), subsection (6), subsection (8), or subsection (10) are being effectively implemented by local governments within the area of critical state concern to protect the area and that adopted local government comprehensive plans within the area have been conformed to principles for guiding development for the area.

(13) If the state land planning agency determines that the administration of the local land development regulations or local comprehensive plans within the area is inadequate to protect the state or regional interest prior to the repeal of the critical state concern designation pursuant to subsection (15), the state land planning agency may institute appropriate judicial proceedings, as provided in s. 380.11, to compel proper enforcement of the land development regulations or plans.

(14) Any local government which lies either wholly or partially within an area of critical state concern and which has previously adopted a local government comprehensive plan pursuant to chapter 163 shall conform such plan to the principles for guiding development for the area of critical state concern. No later than January 1, 1984, or any other time as agreed upon in writing by the state land planning agency and the governing body of the local government, these plans shall be submitted to the state land planning agency for review and action as provided in subsection (6) or subsection (8).

(15) Any rule adopted pursuant to this section designating the boundaries of an area of critical state concern and the principles for guiding development therein shall be repealed by the commission no earlier than 12 months and no later than 3 years after approval by the state land planning agency or adoption by the commission of all land development regulations and local comprehensive plans pursuant to subsection (6), subsection (8), or subsection (10), and the implementation of all the actions listed in the designation rule for repeal of the designation. Any repeal pursuant to this subsection may be limited to any portion of the area of critical state concern. The repeal must be contingent upon approval by the state land planning agency of local land development regulations and plans pursuant to subsection (6) or subsection (10) and upon such regulations and plans being effective for a period of 12 months.

(16) No person shall undertake any development within any area of critical state concern except in accordance with this chapter.

(17) If an area of critical state concern has been designated under subsection (1) and if land development regulations for the area of critical state concern have not yet become effective under subsection (6) or subsection (8), a local government may grant development permits in accordance with such land development regulations as were in effect immediately prior to the designation of the area as an area of critical state concern.

(18) Neither the designation of an area of critical state concern nor the adoption of any regulations for such an area shall in any way limit or modify the rights of any person to complete any development that was authorized by registration of a subdivision pursuant to former chapter 498 or former chapter 478, by recordation pursuant to local subdivision plat law, or by a building permit or other authorization to commence development on which there has been reliance and a change of position, and which registration or recordation was accomplished, or which permit or authorization was issued, prior to the approval under subsection (6), or the adoption under subsection (8), of land development regulations for the area of critical state concern. If a developer has by his or her actions in reliance on prior regulations obtained vested or other legal rights that in law would have prevented a local government from changing those regulations in a way adverse to the developer’s interests, nothing in this chapter authorizes any governmental agency to abridge those rights.

(19) In addition to any other notice required to be given under the local land development regulations, the local government shall give notice to the state land planning agency of any application for a development permit in any area of critical state concern, except to the extent that the state land planning agency has in writing waived its right to such notice in regard to all or certain classes of such applications. The state land planning agency may by rule specify additional classes of persons who shall have the right to receive notices of, and participate in, hearings under this section.

(20) At no time shall a land area be designated an area of critical state concern if the effect of such designation would be to subject more than 5 percent of the land of the state to supervision under this section; except that, if any supervision by the state is retained, the area shall be considered to be included within the limitations of this subsection. If 5 percent of the lands of the state are designated as areas of critical state concern pursuant to this section, a redesignation pursuant to paragraph (1)(d) will not be prohibited by this subsection.

(21) Within 30 days after the effective date of the designation of an area of critical state concern pursuant to paragraph (1)(c) or paragraph (1)(d), the state land planning agency shall record a legal description of the boundaries of the area of critical state concern in the public records of the county or counties in which the area of critical state concern is located.

(22) All state agencies with rulemaking authority for programs that affect a designated area of critical state concern shall review those programs for consistency with the purpose of the designation and principles for guiding development, and shall adopt specific permitting standards and criteria applicable in the designated area, or otherwise amend the program, as necessary to further the purpose of the designation.

(a)1. Within 6 months after the effective date of the rule or statute that designates an area of critical state concern, and at any time thereafter as directed by the Administration Commission, the Department of Environmental Protection, the Department of Health, the water management districts with jurisdiction over any portion of the area of critical state concern, and any other state agency specified in the designation rule, shall each submit a report to the Administration Commission, and a copy of the report to the state land planning agency. The report shall evaluate the effect of the reporting agency’s programs upon the purpose of the designation.

2. If different permitting standards or criteria, or other changes to the program, are necessary in order to further the purpose of the designation, the report shall recommend rules which further that purpose and which are consistent with the principles for guiding development. The report shall explain and justify the reasons for any different permitting standards or criteria that may be recommended. The commission shall reject the agency’s recommendation, or accept it with or without modification and direct the agency to adopt rules, including any changes. Any rule adopted pursuant to this paragraph shall be consistent with the principles for guiding development, and shall apply only within the boundary of the designated area. The agency shall file a copy of the adopted rule with the Administration Commission and the state land planning agency.

3. If statutory changes are required in order to implement the permitting standards or criteria that are necessary to further the purpose of the designation, the report shall recommend statutory amendments. The Administration Commission shall submit any report that recommends statutory amendments to the President of the Senate and the Speaker of the House of Representatives, together with the Administration Commission’s recommendation on the proposed amendments.

(b) The Administration Commission has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this subsection.

History.—s. 5, ch. 72-317; s. 1, ch. 74-326; s. 1, ch. 76-190; s. 4, ch. 79-73; s. 235, ch. 81-259; s. 3, ch. 83-308; s. 2, ch. 84-281; s. 50, ch. 93-206; s. 340, ch. 94-356; s. 1027, ch. 95-148; s. 113, ch. 96-410; s. 5, ch. 97-253; s. 92, ch. 98-200; s. 27, ch. 99-5; s. 71, ch. 99-8; s. 16, ch. 2008-240; s. 39, ch. 2013-14; s. 41, ch. 2016-233.



380.051 - Coordinated agency review; Florida Keys area.

380.051 Coordinated agency review; Florida Keys area.—

(1)(a) In order to facilitate the planning and preparation of permit applications for projects in the Florida Keys area of critical state concern, and in order to coordinate the information required to issue such permits, a developer may elect to request coordinated agency review under this section at the time of application for a development permit subject to s. 380.05.

(b) “Coordinated agency review” means review of the proposed location, densities, intensity of use, character, major design features, and environmental impacts of a proposed development in the Florida Keys area of critical state concern required to undergo review under s. 380.05 for the purposes of considering whether these aspects of the proposed development comply with the certifying agency’s statutes and rules.

(2)(a) If a developer chooses to seek review under this section, the developer shall complete a coordinated review application and the state land planning agency shall distribute copies of the application to participating agencies. Each state and regional agency with jurisdiction over the project shall certify, within 60 days of receipt of such application, whether the project is consistent with agency statutes and rules.

(b) The Department of Environmental Protection, the Department of Health, and other state and regional agencies that require permits in the Florida Keys area of critical state concern shall, within 180 days after the effective date of this act, enter into interagency agreements with the state land planning agency to establish a set of procedures necessary for coordinated agency review created pursuant to this section. Such procedures shall be consistent with paragraph (a).

(c) State and regional agencies shall enter into intergovernmental agreements with local governments in the Florida Keys area of critical state concern to coordinate their permit review, including delegation of review authority to local governments, where applicable, to ensure that state and regional agency decisions are reached in coordination with the local government decision on the local government order.

(3) State and regional agencies shall coordinate with local governments and, when possible, federal permitting agencies to standardize, to the extent possible, review procedures, data requirements, and data collection methodologies among all participating agencies operating in the Florida Keys area of critical state concern consistent with the requirements of the statutes for permitting programs for each agency.

(4) State and regional agencies may adopt rules to implement the procedures for coordinated agency review under this section.

History.—s. 5, ch. 86-170; s. 341, ch. 94-356; s. 6, ch. 97-253; s. 1, ch. 2000-283.



380.055 - Big Cypress Area.

380.055 Big Cypress Area.—

(1) SHORT TITLE.—This section shall be known and may be cited as “The Big Cypress Conservation Act of 1973.”

(2) LEGISLATIVE INTENT.—It is the intent of the Legislature to conserve and protect the natural resources and scenic beauty of the Big Cypress Area of Florida. It is the finding of the Legislature that the Big Cypress Area is an area containing and having a significant impact upon environmental and natural resources of regional and statewide importance and that designation of the area as an area of critical state concern is desirable and necessary to accomplish the purposes of “The Florida Environmental Land and Water Management Act of 1972” and to implement s. 7, Art. II of the State Constitution.

(3) DESIGNATION AS AREA OF CRITICAL STATE CONCERN.—The “Big Cypress Area,” as defined in this subsection, is hereby designated as an area of critical state concern. “Big Cypress Area” means the area generally depicted on the map entitled “Boundary Map, Big Cypress National Freshwater Reserve, Florida,” numbered BC-91,001 and dated November 1971, which is on file and available for public inspection in the office of the National Park Service, Department of the Interior, Washington, D.C., and in the office of the Board of Trustees of the Internal Improvement Trust Fund, which is the area proposed as the Federal Big Cypress National Freshwater Reserve, Florida, and that area described as follows: Sections 1, 2, 11, 12 and 13 in Township 49 South, Range 31 East; and Township 49 South, Range 32 East, less Sections 19, 30 and 31; and Township 49 South, Range 33 East; and Township 49 South, Range 34 East; and Sections 1 through 5 and 10 through 14 in Township 50 South, Range 32 East; and Sections 1 through 18 and 20 through 25 in Township 50 South, Range 33 East; and Township 50 South, Range 34 East, less Section 31; and Sections 1 and 2 in Township 51 South, Range 34 East; All in Collier County, Florida, which described area shall be known as the “Big Cypress National Preserve Addition, Florida,” together with such contiguous land and water areas as are ecologically linked with the Everglades National Park, certain of the estuarine fisheries of South Florida, or the freshwater aquifer of South Florida, the definitive boundaries of which shall be set in the following manner: Within 120 days following the effective date of this act, the state land planning agency shall recommend definitive boundaries for the Big Cypress Area to the Administration Commission, after giving notice to all local governments and regional planning agencies which include within their boundaries any part of the area proposed to be included in the Big Cypress Area and holding such hearings as the state land planning agency deems appropriate. Within 45 days following receipt of the recommended boundaries, the Administration Commission shall adopt, modify, or reject the recommendation and shall by rule establish the boundaries of the area defined as the Big Cypress Area.

(4) ADOPTION OF LAND DEVELOPMENT REGULATIONS.—The provisions of s. 380.05(5)-(11), (17), and (20) shall not apply to the Big Cypress Area. All other provisions of this chapter shall apply to the Big Cypress Area. Any provision of this chapter to the contrary notwithstanding, the state land planning agency has the right, and its duty shall be, to submit recommended land development regulations applicable to the Big Cypress Area to the Administration Commission concurrent with the boundaries recommended pursuant to subsection (3). The Administration Commission shall either reject the recommendation as tendered or adopt the same by rule with or without modification. The commission shall specify the extent to which regulations adopted pursuant to this section supersede local land development regulations.

(5) ACQUISITION OF BIG CYPRESS NATIONAL PRESERVE.—

(a) It is the intent of the Legislature to provide the means to accomplish an agreement between the State of Florida and the Government of the United States, whereby the state will contribute toward the cost of a program of acquisition of land and water areas and related rights and interests within the area proposed as the Federal Big Cypress National Preserve, Florida. It is the intent of the Legislature that the Board of Trustees of the Internal Improvement Trust Fund begin immediately an acquisition program within the area proposed as the Federal Big Cypress National Preserve, Florida, on behalf of the state pending action by the Government of the United States in the Big Cypress Area.

(b) The Board of Trustees of the Internal Improvement Trust Fund shall set aside from the proceeds of the full faith and credit bonds authorized by the Land Conservation Program, or from other funds authorized, appropriated, or allocated for the acquisition of environmentally endangered lands, or from both sources, $40 million for acquisition of the area proposed as the Federal Big Cypress National Preserve, Florida, or portions thereof.

(c) The Board of Trustees of the Internal Improvement Trust Fund is empowered to acquire land and water areas within the Federal Big Cypress National Preserve, Florida, created by Pub. L. No. 93-440, in order to conserve and protect the natural resources and scenic beauty therein and to donate and convey title in land and water areas so acquired or currently owned by the state to the Government of the United States or its agency upon the expenditure by the United States of an amount of federal funds at least equal to the acquisition cost of the land and water areas donated by the state. The intent of this condition for the donation of land and water areas by the state is to ensure that the investment of federal funds in the acquisition of land and water areas for the Big Cypress National Preserve will be not less than the investment of state funds in the land and water areas so donated. In making such acquisitions, the Board of Trustees of the Internal Improvement Trust Fund shall give priority to those land and water areas within the area proposed as the Federal Big Cypress National Preserve, Florida, which are essential to the integrity of the environment, the destruction of which would cause irreparable damage to the Everglades National Park, the estuarine fisheries of South Florida, or the underlying freshwater aquifer.

(6) FUNCTION OF WATER MANAGEMENT DISTRICT.—It is the finding of the Legislature that the Big Cypress Area, as a water storage and recharge area, is an integral part of the water resources of any water management district of which the Big Cypress Area is or may be a part. It is the legislative intent that there be close cooperation and coordination of efforts between the water management district and the Department of Environmental Protection in carrying out the intent and purposes of this section. The secretary is authorized to delegate to the water management district, or to a board therein, any power authorized in this section to be exercised by the department, and the district or basin is authorized to accept the powers delegated to it and shall have the power and duty to carry out the intent and purposes of this section to the fullest extent possible within its capabilities and resources.

(7) EMINENT DOMAIN WITHIN BIG CYPRESS AREA AND BIG CYPRESS NATIONAL PRESERVE ADDITION.—The Board of Trustees of the Internal Improvement Trust Fund is empowered and authorized to acquire by the exercise of the power of eminent domain any land or water areas and related resources and property, and any and all rights, title, and interest in such land or water areas and related resources and other property, lying within the boundaries of the Big Cypress Area and Big Cypress National Preserve Addition. The Legislature finds that the exercise of the power of eminent domain within the Big Cypress Area and Big Cypress National Preserve Addition to accomplish the purposes of this section is necessary and for a public purpose.

(8) INDIAN RIGHTS.—Notwithstanding any provision of this section to the contrary, members of the Miccosukee Tribe of Indians of Florida and members of the Seminole Tribe of Florida may continue their usual and customary use and occupancy of lands and waters within the Big Cypress Area, including hunting, fishing, and trapping on a subsistence basis and traditional tribal ceremonials. Nothing in this section shall be construed to deny or impair, or authorize the denial or impairment, of any rights granted by or pursuant to chapter 285 relative to Indian reservation and affairs, and the lands of the Seminole Tribe of Florida and of the Miccosukee Tribe of Indians of Florida, as described in s. 285.061(1), shall be excluded from the Big Cypress Area as defined in this section.

(9) ACQUISITION OF BIG CYPRESS NATIONAL PRESERVE ADDITION.—

(a) It is the intent of the Legislature to provide the means to accomplish an agreement between the State of Florida and the Government of the United States whereby the state will contribute toward the cost of a program of acquisition of land and water areas and related rights and interests within the area proposed as the Federal Big Cypress National Preserve Addition, Florida. It is the intent of the Legislature that the Governor and the Cabinet begin an acquisition program within the area designated as the Big Cypress National Preserve Addition on behalf of the state pending action by the Government of the United States in the Big Cypress Area.

(b) The Governor and Cabinet are empowered to acquire land and water areas within the Federal Big Cypress National Preserve Addition, in order to conserve and protect the natural resources and scenic beauty therein and to donate and convey title in land and water areas so acquired or currently owned by the state to the Government of the United States or its agency upon the expenditure by the United States of an amount of federal funds sufficient to pay the remaining 80 percent of the cost of acquiring such lands. The intent of this condition for the donation of land and water areas by the state is to ensure that the investment of federal funds in the acquisition of land and water areas for the Big Cypress National Preserve Addition will amount to 80 percent of the cost thereof and the state’s investment shall amount to 20 percent of such costs in total. In making such acquisitions, the Governor and Cabinet shall give priority to those land and water areas within the area proposed as the Federal Big Cypress National Preserve Addition, Florida, which are essential to the integrity of the environment, the destruction of which would cause irreparable damage to the Everglades National Park, the Big Cypress National Preserve, the estuarine fisheries of South Florida, or the underlying freshwater aquifer.

(10) ACQUISITION OF BIG CYPRESS NATIONAL PRESERVE AND ADDITION BY ALTERNATE METHODS.—For purposes of acquisition in the Big Cypress Area and Big Cypress National Preserve Addition, the acquisition procedures provided in chapter 337 may be utilized in lieu of chapter 253 where appropriate. The Board of Trustees of the Internal Improvement Trust Fund is authorized to enter into an interagency agreement with the Department of Transportation wherein the Department of Transportation may acquire lands in the Big Cypress Area and Big Cypress National Preserve Addition on behalf of the board of trustees and be reimbursed therefor in a share proportionate to the value of the interest acquired. Such acquired property shall be titled in the name of the Board of Trustees of the Internal Improvement Trust Fund, except that the Department of Transportation shall retain title to that portion of the property needed for highway right-of-way.

History.—ss. 1, 2, 3, 4, 5, ch. 73-131; s. 1, ch. 75-175; s. 4, ch. 78-95; s. 89, ch. 79-164; s. 236, ch. 81-259; s. 1, ch. 85-346; s. 64, ch. 86-186; s. 31, ch. 87-225; s. 342, ch. 94-356; s. 42, ch. 2016-233.



380.0551 - Green Swamp Area; designation as area of critical state concern.

380.0551 Green Swamp Area; designation as area of critical state concern.—

(1) The Green Swamp Area, the boundaries of which are described in 1chapter 22F-5, Florida Administrative Code, is hereby designated an area of critical state concern effective July 1, 1979. The state land planning agency, in conjunction with the applicable local governments, shall review suggested changes to the existing boundary in the area immediately to the south of the southern boundary of the City of Clermont in Lake County and the area along the existing southern boundary around Lake Juliana and the City of Polk City in Polk County for possible deletion from the area of critical state concern. The state land planning agency shall report to, and shall make specific recommendations to, the commission relative to any proposed deletion by August 1, 1979. The commission shall take action on the recommendations of the state planning agency no later than October 1, 1979. 1Chapters 22F-5, 22F-6, and 22F-7, Florida Administrative Code, are hereby adopted and incorporated herein by reference. The boundaries described in 1chapter 22F-5, Florida Administrative Code, shall be modified pursuant to s. 380.05(12). There shall be appointed a resource planning and management committee as provided in s. 380.045.

(2) The land development regulations contained in 1chapters 22F-6 and 22F-7, Florida Administrative Code, shall be the land development regulations for the applicable local government’s portion of the area of critical state concern until either:

(a) An applicable local government complies with the provisions of s. 380.05(10); or

(b) Such regulations are repealed pursuant to subsection (3).

(3) 1Chapters 22F-5, 22F-6, and 22F-7, Florida Administrative Code, shall be repealed by the commission no earlier than July 1, 1980, and no later than July 1, 1982. Upon recommendation by the state land planning agency to the commission, any repeal of such rules pursuant to this subsection may be effective only for one local government’s portion of the Green Swamp Area. Such repeal shall be contingent upon approval by the state land planning agency of local land development regulations pursuant to s. 380.05(6) or (10), upon such regulations being effective for a period of 12 months, and upon adoption or modification by the applicable local government of a local government comprehensive plan pursuant to s. 380.05(14).

History.—s. 5, ch. 79-73.

1Note.—The provisions of former chapters 22F-5, 22F-6, and 22F-7 have been transferred to other sections of the Florida Administrative Code.



380.0552 - Florida Keys Area; protection and designation as area of critical state concern.

1380.0552 Florida Keys Area; protection and designation as area of critical state concern.—

(1) SHORT TITLE.—This section may be cited as the “Florida Keys Area Protection Act.”

(2) LEGISLATIVE INTENT.—It is the intent of the Legislature to:

(a) Establish a land use management system that protects the natural environment of the Florida Keys.

(b) Establish a land use management system that conserves and promotes the community character of the Florida Keys.

(c) Establish a land use management system that promotes orderly and balanced growth in accordance with the capacity of available and planned public facilities and services.

(d) Provide affordable housing in close proximity to places of employment in the Florida Keys.

(e) Establish a land use management system that promotes and supports a diverse and sound economic base.

(f) Protect the constitutional rights of property owners to own, use, and dispose of their real property.

(g) Promote coordination and efficiency among governmental agencies that have permitting jurisdiction over land use activities in the Florida Keys.

(h) Promote an appropriate land acquisition and protection strategy for environmentally sensitive lands within the Florida Keys.

(i) Protect and improve the nearshore water quality of the Florida Keys through federal, state, and local funding of water quality improvement projects, including the construction and operation of wastewater management facilities that meet the requirements of ss. 381.0065(4)(l) and 403.086(10), as applicable.

(j) Ensure that the population of the Florida Keys can be safely evacuated.

(3) RATIFICATION OF DESIGNATION.—The designation of the Florida Keys Area as an area of critical state concern, the boundaries of which are described in chapter 27F-8, Florida Administrative Code, as amended effective August 23, 1984, is hereby ratified.

(4) REMOVAL OF DESIGNATION.—

(a) The designation of the Florida Keys Area as an area of critical state concern under this section may be recommended for removal upon fulfilling the legislative intent under subsection (2) and completion of all the work program tasks specified in rules of the Administration Commission.

(b) Beginning November 30, 2010, the state land planning agency shall annually submit a written report to the Administration Commission describing the progress of the Florida Keys Area toward completing the work program tasks specified in commission rules. The land planning agency shall recommend removing the Florida Keys Area from being designated as an area of critical state concern to the commission if it determines that:

1. All of the work program tasks have been completed, including construction of, operation of, and connection to central wastewater management facilities pursuant to s. 403.086(10) and upgrade of onsite sewage treatment and disposal systems pursuant to s. 381.0065(4)(l);

2. All local comprehensive plans and land development regulations and the administration of such plans and regulations are adequate to protect the Florida Keys Area, fulfill the legislative intent specified in subsection (2), and are consistent with and further the principles guiding development; and

3. A local government has adopted a resolution at a public hearing recommending the removal of the designation.

(c) After receipt of the state land planning agency report and recommendation, the Administration Commission shall determine whether the requirements have been fulfilled and may remove the designation of the Florida Keys as an area of critical state concern. If the commission removes the designation, it shall initiate rulemaking to repeal any rules relating to such designation within 60 days. If, after receipt of the state land planning agency’s report and recommendation, the commission finds that the requirements for recommending removal of designation have not been met, the commission shall provide a written report to the local governments within 30 days after making such a finding detailing the tasks that must be completed by the local government.

(d) The Administration Commission’s determination concerning the removal of the designation of the Florida Keys as an area of critical state concern may be reviewed pursuant to chapter 120. All proceedings shall be conducted by the Division of Administrative Hearings and must be initiated within 30 days after the commission issues its determination.

(e) After removal of the designation of the Florida Keys as an area of critical state concern, the state land planning agency shall review proposed local comprehensive plans, and any amendments to existing comprehensive plans, which are applicable to the Florida Keys Area, the boundaries of which were described in chapter 28-29, Florida Administrative Code, as of January 1, 2006, for compliance as defined in s. 163.3184. All procedures and penalties described in s. 163.3184 apply to the review conducted pursuant to this paragraph.

(f) The Administration Commission may adopt rules or revise existing rules as necessary to administer this subsection.

(5) APPLICATION OF THIS CHAPTER.—Section 380.05(1)-(5), (9)-(11), (15), (17), and (21) shall not apply to the area designated by this section for so long as the designation remains in effect. Except as otherwise provided in this section, s. 380.045 shall not apply to the area designated by this section. All other provisions of this chapter shall apply, including s. 380.07.

(6) RESOURCE PLANNING AND MANAGEMENT COMMITTEE.—The Governor, acting as the chief planning officer of the state, shall appoint a resource planning and management committee for the Florida Keys Area with the membership as specified in s. 380.045(2). Meetings shall be called as needed by the chair or on the demand of three or more members of the committee. The committee shall:

(a) Serve as a liaison between the state and local governments within Monroe County.

(b) Develop, with local government officials in the Florida Keys Area, recommendations to the state land planning agency as to the sufficiency of the Florida Keys Area’s comprehensive plan and land development regulations.

(c) Recommend to the state land planning agency changes to state and regional plans and regulatory programs affecting the Florida Keys Area.

(d) Assist units of local government within the Florida Keys Area in carrying out the planning functions and other responsibilities required by this section.

(e) Review, at a minimum, all reports and other materials provided to it by the state land planning agency or other governmental agencies.

(7) PRINCIPLES FOR GUIDING DEVELOPMENT.—State, regional, and local agencies and units of government in the Florida Keys Area shall coordinate their plans and conduct their programs and regulatory activities consistent with the principles for guiding development as specified in chapter 27F-8, Florida Administrative Code, as amended effective August 23, 1984, which is adopted and incorporated herein by reference. For the purposes of reviewing the consistency of the adopted plan, or any amendments to that plan, with the principles for guiding development, and any amendments to the principles, the principles shall be construed as a whole and specific provisions may not be construed or applied in isolation from the other provisions. However, the principles for guiding development are repealed 18 months from July 1, 1986. After repeal, any plan amendments must be consistent with the following principles:

(a) Strengthening local government capabilities for managing land use and development so that local government is able to achieve these objectives without continuing the area of critical state concern designation.

(b) Protecting shoreline and marine resources, including mangroves, coral reef formations, seagrass beds, wetlands, fish and wildlife, and their habitat.

(c) Protecting upland resources, tropical biological communities, freshwater wetlands, native tropical vegetation (for example, hardwood hammocks and pinelands), dune ridges and beaches, wildlife, and their habitat.

(d) Ensuring the maximum well-being of the Florida Keys and its citizens through sound economic development.

(e) Limiting the adverse impacts of development on the quality of water throughout the Florida Keys.

(f) Enhancing natural scenic resources, promoting the aesthetic benefits of the natural environment, and ensuring that development is compatible with the unique historic character of the Florida Keys.

(g) Protecting the historical heritage of the Florida Keys.

(h) Protecting the value, efficiency, cost-effectiveness, and amortized life of existing and proposed major public investments, including:

1. The Florida Keys Aqueduct and water supply facilities;

2. Sewage collection, treatment, and disposal facilities;

3. Solid waste treatment, collection, and disposal facilities;

4. Key West Naval Air Station and other military facilities;

5. Transportation facilities;

6. Federal parks, wildlife refuges, and marine sanctuaries;

7. State parks, recreation facilities, aquatic preserves, and other publicly owned properties;

8. City electric service and the Florida Keys Electric Co-op; and

9. Other utilities, as appropriate.

(i) Protecting and improving water quality by providing for the construction, operation, maintenance, and replacement of stormwater management facilities; central sewage collection; treatment and disposal facilities; the installation and proper operation and maintenance of onsite sewage treatment and disposal systems; and other water quality and water supply projects, including direct and indirect potable reuse.

(j) Ensuring the improvement of nearshore water quality by requiring the construction and operation of wastewater management facilities that meet the requirements of ss. 381.0065(4)(l) and 403.086(10), as applicable, and by directing growth to areas served by central wastewater treatment facilities through permit allocation systems.

(k) Limiting the adverse impacts of public investments on the environmental resources of the Florida Keys.

(l) Making available adequate affordable housing for all sectors of the population of the Florida Keys.

(m) Providing adequate alternatives for the protection of public safety and welfare in the event of a natural or manmade disaster and for a postdisaster reconstruction plan.

(n) Protecting the public health, safety, and welfare of the citizens of the Florida Keys and maintaining the Florida Keys as a unique Florida resource.

(8) COMPREHENSIVE PLAN ELEMENTS AND LAND DEVELOPMENT REGULATIONS.—The comprehensive plan elements and land development regulations approved pursuant to s. 380.05(6), (8), and (14) shall be the comprehensive plan elements and land development regulations for the Florida Keys Area.

(9) MODIFICATION TO PLANS AND REGULATIONS.—

(a) Any land development regulation or element of a local comprehensive plan in the Florida Keys Area may be enacted, amended, or rescinded by a local government, but the enactment, amendment, or rescission becomes effective only upon approval by the state land planning agency. The state land planning agency shall review the proposed change to determine if it is in compliance with the principles for guiding development specified in chapter 27F-8, Florida Administrative Code, as amended effective August 23, 1984, and must approve or reject the requested changes within 60 days after receipt. Amendments to local comprehensive plans in the Florida Keys Area must also be reviewed for compliance with the following:

1. Construction schedules and detailed capital financing plans for wastewater management improvements in the annually adopted capital improvements element, and standards for the construction of wastewater treatment and disposal facilities or collection systems that meet or exceed the criteria in s. 403.086(10) for wastewater treatment and disposal facilities or s. 381.0065(4)(l) for onsite sewage treatment and disposal systems.

2. Goals, objectives, and policies to protect public safety and welfare in the event of a natural disaster by maintaining a hurricane evacuation clearance time for permanent residents of no more than 24 hours. The hurricane evacuation clearance time shall be determined by a hurricane evacuation study conducted in accordance with a professionally accepted methodology and approved by the state land planning agency.

(b) The state land planning agency, after consulting with the appropriate local government, may, no more than once per year, recommend to the Administration Commission the enactment, amendment, or rescission of a land development regulation or element of a local comprehensive plan. Within 45 days following the receipt of such recommendation, the commission shall reject the recommendation, or accept it with or without modification and adopt it by rule, including any changes. Such local development regulation or plan must be in compliance with the principles for guiding development.

History.—s. 6, ch. 79-73; s. 4, ch. 86-170; s. 1, ch. 89-342; s. 641, ch. 95-148; s. 3, ch. 2006-223; s. 34, ch. 2010-205; s. 26, ch. 2011-4; s. 7, ch. 2016-225.

1Note.—Section 7, ch. 2006-223, provides that “[i]f the designation of the Florida Keys Area as an area of critical state concern is removed, the state shall be liable in any inverse condemnation action initiated as a result of Monroe County land use regulations applicable to the Florida Keys Area as described in chapter 28-29, Florida Administrative Code, and adopted pursuant to instructions from the Administration Commission or pursuant to administrative rule of the Administration Commission, to the same extent that the state was liable on the date the Administration Commission determined that substantial progress had been made toward accomplishing the tasks of the work program as defined in s. 380.0552(4)(c), Florida Statutes. If, after the designation of the Florida Keys Area as an area of critical state concern is removed, an inverse condemnation action is initiated based upon land use regulations that were not adopted pursuant to instructions from the Administration Commission or pursuant to administrative rule of the Administration Commission and in effect on the date of the designation’s removal, the state’s liability in the inverse condemnation action shall be determined by the courts in the manner in which the state’s liability is determined in areas that are not areas of critical state concern. The state shall have standing to appear in any inverse condemnation action.”



380.0555 - Apalachicola Bay Area; protection and designation as area of critical state concern.

380.0555 Apalachicola Bay Area; protection and designation as area of critical state concern.—

(1) SHORT TITLE.—This act shall be known and cited as the “Apalachicola Bay Area Protection Act.”

(2) LEGISLATIVE INTENT.—It is hereby declared that the intent of the Legislature is:

(a) To protect the water quality of the Apalachicola Bay Area to ensure a healthy environment and a thriving economy for the residents of the area and the state.

(b) To financially assist Franklin County and its municipalities in upgrading and expanding their sewerage systems.

(c) To protect the Apalachicola Bay Area’s natural and economic resources by implementing and enforcing comprehensive plans and land development regulations.

(d) To assist Franklin County and its municipalities with technical and advisory assistance in formulating additional land development regulations and modifications to comprehensive plans.

(e) To monitor activities within the Apalachicola Bay Area to ensure the long-term protection of all the area’s resources.

(f) To promote a broad base of economic growth which is compatible with the protection and conservation of the natural resources of the Apalachicola Bay Area.

(g) To educate the residents of the Apalachicola Bay Area in order to protect and preserve its natural resources.

(3) DESIGNATION.—Franklin County, as described in s. 7.19, less all federally owned lands, less all lands lying east of the line formed by the eastern boundary of State Road 319 running from the Ochlockonee River to the intersection of State Road 319 and State Road 98 and thence due south to the Gulf of Mexico, and less any lands removed under subsection (4), is hereby designated an area of critical state concern on June 18, 1985. State road, for the purpose of this section, shall be defined as in s. 334.03. For the purposes of this act, this area shall be known as the Apalachicola Bay Area.

(4) REMOVAL OF DESIGNATION.—The state land planning agency may recommend to the Administration Commission the removal of the designation from all or part of the area specified in subsection (3), if it determines that all local land development regulations and local comprehensive plans and the administration of such regulations and plans are adequate to protect the Apalachicola Bay Area, continue to carry out the legislative intent set forth in subsection (2), and are in compliance with the principles for guiding development set forth in subsection (7). If the Administration Commission concurs with the recommendations of the state land planning agency to remove any area from the designation, it shall, within 45 days after receipt of the recommendation, initiate rulemaking to remove the designation. The state land planning agency shall make recommendations to the Administration Commission annually.

(5) APPLICATION OF CHAPTER 380 PROVISIONS.—Section 380.05(1)-(5), (8), (9), (12), (15), (17), and (21), shall not apply to the area designated by this act for so long as the designation remains in effect. Except as otherwise provided in this act, s. 380.045 shall not apply to the area designated by this act. All other provisions of this chapter shall apply, including ss. 380.07 and 380.11, except that the “local development regulations” in s. 380.05(13) shall include the regulations set forth in subsection (8) for purposes of s. 380.05(13), and the plan or plans submitted pursuant to s. 380.05(14) shall be submitted no later than February 1, 1986. All or part of the area designated by this act may be redesignated pursuant to s. 380.05 as if it had been initially designated pursuant to that section.

(6) VESTED RIGHTS OF DEVELOPER.—If a developer has by his or her actions in reliance on prior regulations obtained vested or other legal rights including rights obtained by approval of a development of regional impact or a substantial deviation thereof pursuant to s. 380.06 that would have prevented a local government from changing those regulations in a way adverse to the developer’s interests, nothing in this act authorizes any governmental agency to abridge those rights.

(7) PRINCIPLES FOR GUIDING DEVELOPMENT.—State, regional, and local agencies and units of government in the Apalachicola Bay Area shall coordinate their plans and conduct their programs and regulatory activities consistently with the following principles for guiding the development of the area:

(a) Land development shall be guided so that the basic functions and productivity of the Apalachicola Bay Area’s natural land and water systems will be conserved to reduce or avoid health, safety, and economic problems for present and future residents of the Apalachicola Bay Area.

(b) Land development shall be consistent with a safe environment, adequate community facilities, a superior quality of life, and a desire to minimize environmental hazards.

(c) Growth and diversification of the local economy shall be fostered only if it is consistent with protecting the natural resources of the Apalachicola Bay Area through appropriate management of the land and water systems.

(d) Aquatic habitats and wildlife resources of the Apalachicola Bay Area shall be conserved and protected.

(e) Water quantity shall be managed to conserve and protect the natural resources and the scenic beauty of the Apalachicola Bay Area.

(f) The quality of water shall be protected, maintained, and improved for public water supplies, the propagation of aquatic life, and recreational and other uses which are consistent with these uses.

(g) No wastes shall be discharged into any waters of the Apalachicola Bay Area without first being given the degree of treatment necessary to protect the water uses as set forth in paragraph (f).

(h) Stormwater discharges shall be managed in order to minimize their impacts on the bay system and protect the uses as set forth in paragraph (f).

(i) Coastal dune systems, specifically the area extending landward from the extreme high-tide line to the beginning of the pinelands of the Apalachicola Bay Area, shall be protected.

(j) Public lands shall be managed, enhanced, and protected so that the public may continue to enjoy the traditional use of such lands.

(8) COMPREHENSIVE PLAN ELEMENTS AND LAND DEVELOPMENT REGULATIONS.—

(a) Local governments to administer plan elements and regulations.—The following comprehensive plan elements and land development regulations shall be administered by local governments within their jurisdiction in the Apalachicola Bay Area, as part of their local comprehensive plan and land development regulations. If a local government within the Apalachicola Bay Area has a provision in its local comprehensive plan or its land development regulations which conflicts with a provision of this paragraph or has no comparable provision, the provision of this paragraph shall control.

1. Comprehensive plan.—Chapter 1 of Volume I, and chapters 4, 5, 7, and 9 of Volume II of the Franklin County Comprehensive Land Use Plan adopted by Ordinance No. 81-4 on June 22, 1981, by the Franklin County Board of County Commissioners and filed with the Secretary of State on June 30, 1981, are incorporated by reference and adopted herein.

2. Zoning ordinances.—Ordinance No. 81-5 adopted June 22, 1981, by the Franklin County Board of County Commissioners and filed with the Secretary of State on June 30, 1981, and the following amendments are incorporated by reference and adopted herein:

a. Ordinance 82-4, adopted June 18, 1982, and filed with the Secretary of State on July 28, 1982.

b. Ordinance 83-4, adopted July 19, 1983, and filed with the Secretary of State on July 25, 1983.

c. Ordinance 83-7, adopted October 4, 1983, and filed with the Secretary of State on October 6, 1983.

d. Ordinance 84-2, adopted April 24, 1984, and filed with the Secretary of State on April 27, 1984.

3. Subdivision regulations.—Ordinance No. 74-1 adopted November 15, 1974, by the Franklin County Board of County Commissioners and filed with the Secretary of State on December 4, 1974, and December 5, 1974, and the following amendment are incorporated by reference and adopted herein: Ordinance 79-5, filed with the Secretary of State on May 30, 1979.

4. Flood plain management ordinance.—Ordinance No. 83-5 adopted on July 7, 1983, by the Franklin County Board of County Commissioners and filed with the Secretary of State on July 15, 1983, is incorporated by reference and adopted herein.

5. Septic tank ordinance.—Ordinance 79-8 adopted on June 22, 1979, by the Franklin County Board of County Commissioners and filed with the Secretary of State on June 27, 1979, is incorporated by reference and adopted herein.

6. Construction; electrical connection.—Ordinance No. 73-5A adopted July 3, 1973, by the Franklin County Board of County Commissioners and filed with the Secretary of State on March 6, 1981, is incorporated by reference and adopted herein.

7. Alligator Point Water Resource District Act.—Ordinance No. 76-7 adopted on November 16, 1976, by the Franklin County Board of County Commissioners and filed with the Secretary of State on March 6, 1981, is incorporated by reference and adopted herein.

8. Coastal area building codes.—Ordinance No. 84-1 establishing building codes for coastal areas adopted by the Franklin County Board of County Commissioners on February 8, 1984, and filed with the Secretary of State on February 2, 1984, is incorporated by reference and adopted herein.

9. Standard building code.—Ordinance adopting the 1976 Standard Building Code, Ordinance No. 83-1, adopted January 18, 1983, by the Franklin County Board of County Commissioners and filed with the Secretary of State January 20, 1983, is incorporated by reference and adopted herein.

10. Local planning agency.—Ordinance No. 77-6 adopted on June 21, 1977, by the Franklin County Board of County Commissioners and filed with the Secretary of State on June 22, 1977, is incorporated by reference and adopted herein.

11. Coastal high-hazard zones.—Ordinance No. 80-5 adopted on May 29, 1980, by the Franklin County Board of County Commissioners and filed with the Secretary of State on May 30, 1980, is incorporated by reference and adopted herein.

(b) Conflicting regulations.—In the event of any inconsistency between subparagraph (a)1. and subparagraphs (a)2.-11., subparagraph (a)1. shall control. Further, in the event of any inconsistency between subsection (7) and paragraph (a) of this subsection and a development order issued pursuant to s. 380.06, which has become final prior to June 18, 1985, or between subsection (7) and paragraph (a) and an amendment to a final development order, which amendment has been requested prior to April 2, 1985, the development order or amendment thereto shall control. However, any modification to paragraph (a) enacted by a local government and approved by the state land planning agency pursuant to subsection (9) may provide whether it shall control over an inconsistent provision of a development order or amendment thereto. A development order or any amendment thereto referred to in this paragraph shall not be subject to approval by the state land planning agency pursuant to subsection (9).

(c) Effect of existing plans and regulations.—Legally adopted comprehensive plans and land development regulations other than those listed in this subsection shall remain in full force and effect unless inconsistent with the principles for guiding development set forth in subsection (7), the elements of the comprehensive plan listed in this subsection, or the land development regulations listed in this subsection.

(d) Developments of regional impact.—A local government shall approve a development subject to the provisions of s. 380.06 only if it also complies with the provisions of this subsection.

(9) MODIFICATION TO PLANS AND REGULATIONS.—Any land development regulation or element of a local comprehensive plan in the Apalachicola Bay Area may be enacted, amended, or rescinded by a local government, but the enactment, amendment, or rescission becomes effective only upon the approval thereof by the state land planning agency. The state land planning agency shall review the proposed change to determine if it complies with the principles for guiding development specified in subsection (7) and must approve or reject the requested change as provided in s. 380.05. Further, the state land planning agency, after consulting with the appropriate local government, may, from time to time, recommend the enactment, amendment, or rescission of a land development regulation or element of a comprehensive plan. Within 45 days following the receipt of such recommendation by the state land planning agency or enactment, amendment, or rescission by a local government the commission shall reject the recommendation, enactment, amendment, or rescission or accept it with or without modification and adopt, by rule, any changes. Any such local land development regulation or comprehensive plan or part of such regulation or plan may be adopted by the commission if it finds that it is in compliance with the principles for guiding development.

(10) REQUIREMENTS; LOCAL GOVERNMENTS.—

(a) As used in this subsection:

1. “Alternative onsite system” means any approved onsite disposal system used in lieu of a standard subsurface system.

2. “Critical shoreline zone” means all land within a distance of 150 feet landward of the mean high-water line in tidal areas, the ordinary high-water line in nontidal areas, or the inland wetland areas existing along the streams, lakes, rivers, bays, and sounds within the Apalachicola Bay Area.

3. “Pollution-sensitive segment of the critical shoreline” means an area which, due to its proximity to highly sensitive resources, including, but not limited to, productive shellfish beds and nursery areas, requires special regulatory attention.

4. “Low-income family” means a group of persons residing together whose combined income does not exceed 200 percent of the 1985 Poverty Income Guidelines for all states and the District of Columbia, promulgated by the United States Department of Health and Human Services, as published in Volume 50, No. 46 of the Federal Register, pages 9517-18. Income shall be as defined in said guidelines.

(b) Franklin County and the municipalities within it shall, within 60 days after a sewerage system is available for use, notify all owners and users of onsite sewage disposal systems of the availability of such a system and that connection is required within 180 days of the notice. Failure to connect to an available system within the time prescribed shall be a misdemeanor of the second degree, punishable as provided in ss. 775.082 and 775.083. Further, Franklin County and the municipalities within it shall have the right to make the connection if it is not made within the prescribed time and to assess the owner of the real property on which the connection is made for the cost of such connection. Such assessments shall be levied according to law and shall become a lien against the real property, enforced according to law. Franklin County and the municipalities within it shall develop a program and implement ordinances to make available to low-income families the sewer services available upon completion of the proposed sewer projects being funded by this act.

(c)1. The Department of Health shall survey all septic tank soil-absorption systems in the Apalachicola Bay Area to determine their suitability as onsite sewage treatment systems. Within 6 months from June 18, 1985, Franklin County and the municipalities within it, after consultation with the Department of Health and the Department of Environmental Protection, shall develop a program designed to correct any onsite sewage treatment systems that might endanger the water quality of the bay.

2. Franklin County and the municipalities within it shall, within 9 months from June 18, 1985, enact by ordinance procedures implementing this program. These procedures shall include notification to owners of unacceptable septic tanks and procedures for correcting unacceptable septic tanks. These ordinances shall not be effective until approved by the Department of Health and the Department of Environmental Protection.

(d) Franklin County and the municipalities within it shall, within 12 months from June 18, 1985, establish by ordinance a map of “pollution-sensitive segments of the critical shoreline” within the Apalachicola Bay Area, which ordinance shall not be effective until approved by the Department of Health and the Department of Environmental Protection. Franklin County and the municipalities within it, after the effective date of these ordinances, shall no longer grant permits for onsite wastewater disposal systems in pollution-sensitive segments of the critical shoreline, except for those onsite wastewater systems that will not degrade water quality in the river or bay. These ordinances shall not become effective until approved by the resource planning and management committee. Until such ordinances become effective, the Franklin County Health Department shall not give a favorable recommendation to the granting of a septic tank variance pursuant to section (1) of Ordinance 79-8, adopted on June 22, 1979, by the Franklin County Board of County Commissioners and filed with the Secretary of State on June 27, 1979, or issue a permit for a septic tank or alternative waste disposal system pursuant to Ordinance 81-5, adopted on June 22, 1981, by the Franklin County Board of County Commissioners and filed with the Secretary of State on June 30, 1981, as amended as set forth in subparagraph (8)(a)2., unless the Franklin County Health Department certifies, in writing, that the use of such system will be consistent with paragraph (7)(f) and subsection (8).

(e) Franklin County and the municipalities within it shall, within 9 months from June 18, 1985, enact land development regulations to protect the Apalachicola Bay Area from stormwater pollution, including provisions for development approval, before the issuance of building permits pursuant to chapter 17-25, Florida Administrative Code, Franklin County and the municipalities within it shall, within 90 days following the above deadline, survey existing stormwater management systems and discharges to determine their effect on the bay and develop a comprehensive stormwater management plan to minimize such effects. The plan will include recommendations and financing options for the retrofitting of existing systems. Franklin County and the municipalities within it shall, as part of an overall stormwater management program, inform its citizens about stormwater, its relationship to land use, and its effect upon the resources of the Apalachicola Bay Area.

(f) Franklin County and the municipalities within it shall, beginning 12 months from June 18, 1985, prepare semiannual reports on the implementation of paragraphs (b)-(e) on the environmental status of the Apalachicola Bay Area. The state land planning agency may prescribe additional detailed information required to be reported. Each report shall be delivered to the resource planning and management committee and the state land planning agency for review and recommendations. The state land planning agency shall review each report and consider such reports when making recommendations to the Administration Commission pursuant to subsection (9).

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, ch. 85-360; s. 1, ch. 93-135; s. 51, ch. 93-206; s. 343, ch. 94-356; s. 1028, ch. 95-148; s. 57, ch. 96-321; s. 31, ch. 98-176; s. 72, ch. 99-8; s. 185, ch. 99-13; s. 15, ch. 2001-62; s. 6, ch. 2016-148.



380.06 - Developments of regional impact.

380.06 Developments of regional impact.—

(1) DEFINITION.—The term “development of regional impact,” as used in this section, means any development which, because of its character, magnitude, or location, would have a substantial effect upon the health, safety, or welfare of citizens of more than one county.

(2) STATEWIDE GUIDELINES AND STANDARDS.—

(a) The state land planning agency shall recommend to the Administration Commission specific statewide guidelines and standards for adoption pursuant to this subsection. The Administration Commission shall by rule adopt statewide guidelines and standards to be used in determining whether particular developments shall undergo development-of-regional-impact review. The statewide guidelines and standards previously adopted by the Administration Commission and approved by the Legislature shall remain in effect unless revised pursuant to this section or superseded by other provisions of law.

(b) In adopting its guidelines and standards, the Administration Commission shall consider and shall be guided by:

1. The extent to which the development would create or alleviate environmental problems such as air or water pollution or noise.

2. The amount of pedestrian or vehicular traffic likely to be generated.

3. The number of persons likely to be residents, employees, or otherwise present.

4. The size of the site to be occupied.

5. The likelihood that additional or subsidiary development will be generated.

6. The extent to which the development would create an additional demand for, or additional use of, energy, including the energy requirements of subsidiary developments.

7. The unique qualities of particular areas of the state.

(c) With regard to the changes in the guidelines and standards authorized pursuant to this act, in determining whether a proposed development must comply with the review requirements of this section, the state land planning agency shall apply the guidelines and standards which were in effect when the developer received authorization to commence development from the local government. If a developer has not received authorization to commence development from the local government prior to the effective date of new or amended guidelines and standards, the new or amended guidelines and standards shall apply.

(d) The guidelines and standards shall be applied as follows:

1. Fixed thresholds.—

a. A development that is below 100 percent of all numerical thresholds in the guidelines and standards is not required to undergo development-of-regional-impact review.

b. A development that is at or above 120 percent of any numerical threshold shall be required to undergo development-of-regional-impact review.

c. Projects certified under s. 403.973 which create at least 100 jobs and meet the criteria of the Department of Economic Opportunity as to their impact on an area’s economy, employment, and prevailing wage and skill levels that are at or below 100 percent of the numerical thresholds for industrial plants, industrial parks, distribution, warehousing or wholesaling facilities, office development or multiuse projects other than residential, as described in s. 380.0651(3)(c) and (f) are not required to undergo development-of-regional-impact review.

2. Rebuttable presumption.—It shall be presumed that a development that is at 100 percent or between 100 and 120 percent of a numerical threshold shall be required to undergo development-of-regional-impact review.

(e) With respect to residential, hotel, motel, office, and retail developments, the applicable guidelines and standards shall be increased by 50 percent in urban central business districts and regional activity centers of jurisdictions whose local comprehensive plans are in compliance with part II of chapter 163. With respect to multiuse developments, the applicable individual use guidelines and standards for residential, hotel, motel, office, and retail developments and multiuse guidelines and standards shall be increased by 100 percent in urban central business districts and regional activity centers of jurisdictions whose local comprehensive plans are in compliance with part II of chapter 163, if one land use of the multiuse development is residential and amounts to not less than 35 percent of the jurisdiction’s applicable residential threshold. With respect to resort or convention hotel developments, the applicable guidelines and standards shall be increased by 150 percent in urban central business districts and regional activity centers of jurisdictions whose local comprehensive plans are in compliance with part II of chapter 163 and where the increase is specifically for a proposed resort or convention hotel located in a county with a population greater than 500,000 and the local government specifically designates that the proposed resort or convention hotel development will serve an existing convention center of more than 250,000 gross square feet built before July 1, 1992. The applicable guidelines and standards shall be increased by 150 percent for development in any area designated by the Governor as a rural area of opportunity pursuant to s. 288.0656 during the effectiveness of the designation.

(3) VARIATION OF THRESHOLDS IN STATEWIDE GUIDELINES AND STANDARDS.—The state land planning agency, a regional planning agency, or a local government may petition the Administration Commission to increase or decrease the numerical thresholds of any statewide guideline and standard. The state land planning agency or the regional planning agency may petition for an increase or decrease for a particular local government’s jurisdiction or a part of a particular jurisdiction. A local government may petition for an increase or decrease within its jurisdiction or a part of its jurisdiction. A number of requests may be combined in a single petition.

(a) When a petition is filed, the state land planning agency shall have no more than 180 days to prepare and submit to the Administration Commission a report and recommendations on the proposed variation. The report shall evaluate, and the Administration Commission shall consider, the following criteria:

1. Whether the local government has adopted and effectively implemented a comprehensive plan that reflects and implements the goals and objectives of an adopted state comprehensive plan.

2. Any applicable policies in an adopted strategic regional policy plan.

3. Whether the local government has adopted and effectively implemented both a comprehensive set of land development regulations, which regulations shall include a planned unit development ordinance, and a capital improvements plan that are consistent with the local government comprehensive plan.

4. Whether the local government has adopted and effectively implemented the authority and the fiscal mechanisms for requiring developers to meet development order conditions.

5. Whether the local government has adopted and effectively implemented and enforced satisfactory development review procedures.

(b) The affected regional planning agency, adjoining local governments, and the local government shall be given a reasonable opportunity to submit recommendations to the Administration Commission regarding any such proposed variations.

(c) The Administration Commission shall have authority to increase or decrease a threshold in the statewide guidelines and standards up to 50 percent above or below the statewide presumptive threshold. The commission may from time to time reconsider changed thresholds and make additional variations as it deems necessary.

(d) The Administration Commission shall adopt rules setting forth the procedures for submission and review of petitions filed pursuant to this subsection.

(e) Variations to guidelines and standards adopted by the Administration Commission under this subsection shall be transmitted on or before March 1 to the President of the Senate and the Speaker of the House of Representatives for presentation at the next regular session of the Legislature. Unless approved as submitted by general law, the revisions shall not become effective.

(4) BINDING LETTER.—

(a) If any developer is in doubt whether his or her proposed development must undergo development-of-regional-impact review under the guidelines and standards, whether his or her rights have vested pursuant to subsection (20), or whether a proposed substantial change to a development of regional impact concerning which rights had previously vested pursuant to subsection (20) would divest such rights, the developer may request a determination from the state land planning agency. The developer or the appropriate local government having jurisdiction may request that the state land planning agency determine whether the amount of development that remains to be built in an approved development of regional impact meets the criteria of subparagraph (15)(g)3.

(b) Unless a developer waives the requirements of this paragraph by agreeing to undergo development-of-regional-impact review pursuant to this section, the state land planning agency or local government with jurisdiction over the land on which a development is proposed may require a developer to obtain a binding letter if the development is at a presumptive numerical threshold or up to 20 percent above a numerical threshold in the guidelines and standards.

(c) Any local government may petition the state land planning agency to require a developer of a development located in an adjacent jurisdiction to obtain a binding letter of interpretation. The petition shall contain facts to support a finding that the development as proposed is a development of regional impact. This paragraph shall not be construed to grant standing to the petitioning local government to initiate an administrative or judicial proceeding pursuant to this chapter.

(d) A request for a binding letter of interpretation shall be in writing and in such form and content as prescribed by the state land planning agency. Within 15 days of receiving an application for a binding letter of interpretation or a supplement to a pending application, the state land planning agency shall determine and notify the applicant whether the information in the application is sufficient to enable the agency to issue a binding letter or shall request any additional information needed. The applicant shall either provide the additional information requested or shall notify the state land planning agency in writing that the information will not be supplied and the reasons therefor. If the applicant does not respond to the request for additional information within 120 days, the application for a binding letter of interpretation shall be deemed to be withdrawn. Within 35 days after acknowledging receipt of a sufficient application, or of receiving notification that the information will not be supplied, the state land planning agency shall issue a binding letter of interpretation with respect to the proposed development. A binding letter of interpretation issued by the state land planning agency shall bind all state, regional, and local agencies, as well as the developer.

(e) In determining whether a proposed substantial change to a development of regional impact concerning which rights had previously vested pursuant to subsection (20) would divest such rights, the state land planning agency shall review the proposed change within the context of:

1. Criteria specified in paragraph (19)(b);

2. Its conformance with any adopted state comprehensive plan and any rules of the state land planning agency;

3. All rights and obligations arising out of the vested status of such development;

4. Permit conditions or requirements imposed by the Department of Environmental Protection or any water management district created by s. 373.069 or any of their successor agencies or by any appropriate federal regulatory agency; and

5. Any regional impacts arising from the proposed change.

(f) If a proposed substantial change to a development of regional impact concerning which rights had previously vested pursuant to subsection (20) would result in reduced regional impacts, the change shall not divest rights to complete the development pursuant to subsection (20). Furthermore, where all or a portion of the development of regional impact for which rights had previously vested pursuant to subsection (20) is demolished and reconstructed within the same approximate footprint of buildings and parking lots, so that any change in the size of the development does not exceed the criteria of paragraph (19)(b), such demolition and reconstruction shall not divest the rights which had vested.

(g) Every binding letter determining that a proposed development is not a development of regional impact, but not including binding letters of vested rights or of modification of vested rights, shall expire and become void unless the plan of development has been substantially commenced within:

1. Three years from October 1, 1985, for binding letters issued prior to the effective date of this act; or

2. Three years from the date of issuance of binding letters issued on or after October 1, 1985.

(h) The expiration date of a binding letter, established pursuant to paragraph (g), shall begin to run after final disposition of all administrative and judicial appeals of the binding letter and may be extended by mutual agreement of the state land planning agency, the local government of jurisdiction, and the developer.

(i) In response to an inquiry from a developer or the appropriate local government having jurisdiction, the state land planning agency may issue an informal determination in the form of a clearance letter as to whether a development is required to undergo development-of-regional-impact review or whether the amount of development that remains to be built in an approved development of regional impact meets the criteria of subparagraph (15)(g)3. A clearance letter may be based solely on the information provided by the developer, and the state land planning agency is not required to conduct an investigation of that information. If any material information provided by the developer is incomplete or inaccurate, the clearance letter is not binding upon the state land planning agency. A clearance letter does not constitute final agency action.

(5) AUTHORIZATION TO DEVELOP.—

(a)1. A developer who is required to undergo development-of-regional-impact review may undertake a development of regional impact if the development has been approved under the requirements of this section.

2. If the land on which the development is proposed is within an area of critical state concern, the development must also be approved under the requirements of s. 380.05.

(b) State or regional agencies may inquire whether a proposed project is undergoing or will be required to undergo development-of-regional-impact review. If a project is undergoing or will be required to undergo development-of-regional-impact review, any state or regional permit necessary for the construction or operation of the project that is valid for 5 years or less shall take effect, and the period of time for which the permit is valid shall begin to run, upon expiration of the time allowed for an administrative appeal of the development or upon final action following an administrative appeal or judicial review, whichever is later. However, if the application for development approval is not filed within 18 months after the issuance of the permit, the time of validity of the permit shall be considered to be from the date of issuance of the permit. If a project is required to obtain a binding letter under subsection (4), any state or regional agency permit necessary for the construction or operation of the project that is valid for 5 years or less shall take effect, and the period of time for which the permit is valid shall begin to run, only after the developer obtains a binding letter stating that the project is not required to undergo development-of-regional-impact review or after the developer obtains a development order pursuant to this section.

(c) Prior to the issuance of a final development order, the developer may elect to be bound by the rules adopted pursuant to chapters 373 and 403 in effect when such development order is issued. The rules adopted pursuant to chapters 373 and 403 in effect at the time such development order is issued shall be applicable to all applications for permits pursuant to those chapters and which are necessary for and consistent with the development authorized in such development order, except that a later adopted rule shall be applicable to an application if:

1. The later adopted rule is determined by the rule-adopting agency to be essential to the public health, safety, or welfare;

2. The later adopted rule is adopted pursuant to s. 403.061(27);

3. The later adopted rule is being adopted pursuant to a subsequently enacted statutorily mandated program;

4. The later adopted rule is mandated in order for the state to maintain delegation of a federal program; or

5. The later adopted rule is required by state or federal law.

(d) The provision of day care service facilities in developments approved pursuant to this section is permissible but is not required.

Further, in order for any developer to apply for permits pursuant to this provision, the application must be filed within 5 years from the issuance of the final development order and the permit shall not be effective for more than 8 years from the issuance of the final development order. Nothing in this paragraph shall be construed to alter or change any permitting agency’s authority to approve permits or to determine applicable criteria for longer periods of time.

(6) APPLICATION FOR APPROVAL OF DEVELOPMENT; CONCURRENT PLAN AMENDMENTS.—

(a) Prior to undertaking any development, a developer that is required to undergo development-of-regional-impact review shall file an application for development approval with the appropriate local government having jurisdiction. The application shall contain, in addition to such other matters as may be required, a statement that the developer proposes to undertake a development of regional impact as required under this section.

(b) Any local government comprehensive plan amendments related to a proposed development of regional impact, including any changes proposed under subsection (19), may be initiated by a local planning agency or the developer and must be considered by the local governing body at the same time as the application for development approval using the procedures provided for local plan amendment in s. 163.3184 and applicable local ordinances, without regard to local limits on the frequency of consideration of amendments to the local comprehensive plan. This paragraph does not require favorable consideration of a plan amendment solely because it is related to a development of regional impact. The procedure for processing such comprehensive plan amendments is as follows:

1. If a developer seeks a comprehensive plan amendment related to a development of regional impact, the developer must so notify in writing the regional planning agency, the applicable local government, and the state land planning agency no later than the date of preapplication conference or the submission of the proposed change under subsection (19).

2. When filing the application for development approval or the proposed change, the developer must include a written request for comprehensive plan amendments that would be necessitated by the development-of-regional-impact approvals sought. That request must include data and analysis upon which the applicable local government can determine whether to transmit the comprehensive plan amendment pursuant to s. 163.3184.

3. The local government must advertise a public hearing on the transmittal within 30 days after filing the application for development approval or the proposed change and must make a determination on the transmittal within 60 days after the initial filing unless that time is extended by the developer.

4. If the local government approves the transmittal, procedures set forth in 1s. 163.3184 must be followed.

25. Notwithstanding subsection (11) or subsection (19), the local government may not hold a public hearing on the application for development approval or the proposed change or on the comprehensive plan amendments sooner than 30 days after reviewing agency comments are due to the local government pursuant to s. 163.3184.

6. The local government must hear both the application for development approval or the proposed change and the comprehensive plan amendments at the same hearing. However, the local government must take action separately on the application for development approval or the proposed change and on the comprehensive plan amendments.

7. Thereafter, the appeal process for the local government development order must follow the provisions of s. 380.07, and the compliance process for the comprehensive plan amendments must follow the provisions of s. 163.3184.

(7) PREAPPLICATION PROCEDURES.—

(a) Before filing an application for development approval, the developer shall contact the regional planning agency having jurisdiction over the proposed development to arrange a preapplication conference. Upon the request of the developer or the regional planning agency, other affected state and regional agencies shall participate in this conference and shall identify the types of permits issued by the agencies, the level of information required, and the permit issuance procedures as applied to the proposed development. The levels of service required in the transportation methodology shall be the same levels of service used to evaluate concurrency in accordance with s. 163.3180. The regional planning agency shall provide the developer information about the development-of-regional-impact process and the use of preapplication conferences to identify issues, coordinate appropriate state and local agency requirements, and otherwise promote a proper and efficient review of the proposed development. If an agreement is reached regarding assumptions and methodology to be used in the application for development approval, the reviewing agencies may not subsequently object to those assumptions and methodologies unless subsequent changes to the project or information obtained during the review make those assumptions and methodologies inappropriate. The reviewing agencies may make only recommendations or comments regarding a proposed development which are consistent with the statutes, rules, or adopted local government ordinances that are applicable to developments in the jurisdiction where the proposed development is located.

(b) The regional planning agency shall establish by rule a procedure by which a developer may enter into binding written agreements with the regional planning agency to eliminate questions from the application for development approval when those questions are found to be unnecessary for development-of-regional-impact review. It is the legislative intent of this subsection to encourage reduction of paperwork, to discourage unnecessary gathering of data, and to encourage the coordination of the development-of-regional-impact review process with federal, state, and local environmental reviews when such reviews are required by law.

(c) If the application for development approval is not submitted within 1 year after the date of the preapplication conference, the regional planning agency, the local government having jurisdiction, or the applicant may request that another preapplication conference be held.

(8) PRELIMINARY DEVELOPMENT AGREEMENTS.—

(a) A developer may enter into a written preliminary development agreement with the state land planning agency to allow a developer to proceed with a limited amount of the total proposed development, subject to all other governmental approvals and solely at the developer’s own risk, prior to issuance of a final development order. All owners of the land in the total proposed development shall join the developer as parties to the agreement. Each agreement shall include and be subject to the following conditions:

1. The developer shall comply with the preapplication conference requirements pursuant to subsection (7) within 45 days after the execution of the agreement.

2. The developer shall file an application for development approval for the total proposed development within 3 months after execution of the agreement, unless the state land planning agency agrees to a different time for good cause shown. Failure to timely file an application and to otherwise diligently proceed in good faith to obtain a final development order shall constitute a breach of the preliminary development agreement.

3. The agreement shall include maps and legal descriptions of both the preliminary development area and the total proposed development area and shall specifically describe the preliminary development in terms of magnitude and location. The area approved for preliminary development must be included in the application for development approval and shall be subject to the terms and conditions of the final development order.

4. The preliminary development shall be limited to lands that the state land planning agency agrees are suitable for development and shall only be allowed in areas where adequate public infrastructure exists to accommodate the preliminary development, when such development will utilize public infrastructure. The developer must also demonstrate that the preliminary development will not result in material adverse impacts to existing resources or existing or planned facilities.

5. The preliminary development agreement may allow development which is:

a. 3Less than 100 percent of any applicable threshold if the developer demonstrates that such development is consistent with subparagraph 4.; or

b. Less than 120 percent of any applicable threshold if the developer demonstrates that such development is part of a proposed downtown development of regional impact specified in subsection (22) or part of any areawide development of regional impact specified in subsection (25) and that the development is consistent with subparagraph 4.

6. The developer and owners of the land may not claim vested rights, or assert equitable estoppel, arising from the agreement or any expenditures or actions taken in reliance on the agreement to continue with the total proposed development beyond the preliminary development. The agreement shall not entitle the developer to a final development order approving the total proposed development or to particular conditions in a final development order.

7. The agreement shall not prohibit the regional planning agency from reviewing or commenting on any regional issue that the regional agency determines should be included in the regional agency’s report on the application for development approval.

8. The agreement shall include a disclosure by the developer and all the owners of the land in the total proposed development of all land or development within 5 miles of the total proposed development in which they have an interest and shall describe such interest.

9. In the event of a breach of the agreement or failure to comply with any condition of the agreement, or if the agreement was based on materially inaccurate information, the state land planning agency may terminate the agreement or file suit to enforce the agreement as provided in this section and s. 380.11, including a suit to enjoin all development.

10. A notice of the preliminary development agreement shall be recorded by the developer in accordance with s. 28.222 with the clerk of the circuit court for each county in which land covered by the terms of the agreement is located. The notice shall include a legal description of the land covered by the agreement and shall state the parties to the agreement, the date of adoption of the agreement and any subsequent amendments, the location where the agreement may be examined, and that the agreement constitutes a land development regulation applicable to portions of the land covered by the agreement. The provisions of the agreement shall inure to the benefit of and be binding upon successors and assigns of the parties in the agreement.

11. Except for those agreements which authorize preliminary development for substantial deviations pursuant to subsection (19), a developer who no longer wishes to pursue a development of regional impact may propose to abandon any preliminary development agreement executed after January 1, 1985, including those pursuant to s. 380.032(3), provided at the time of abandonment:

a. A final development order under this section has been rendered that approves all of the development actually constructed; or

b. The amount of development is less than 100 percent of all numerical thresholds of the guidelines and standards, and the state land planning agency determines in writing that the development to date is in compliance with all applicable local regulations and the terms and conditions of the preliminary development agreement and otherwise adequately mitigates for the impacts of the development to date.

In either event, when a developer proposes to abandon said agreement, the developer shall give written notice and state that he or she is no longer proposing a development of regional impact and provide adequate documentation that he or she has met the criteria for abandonment of the agreement to the state land planning agency. Within 30 days of receipt of adequate documentation of such notice, the state land planning agency shall make its determination as to whether or not the developer meets the criteria for abandonment. Once the state land planning agency determines that the developer meets the criteria for abandonment, the state land planning agency shall issue a notice of abandonment which shall be recorded by the developer in accordance with s. 28.222 with the clerk of the circuit court for each county in which land covered by the terms of the agreement is located.

(b) The state land planning agency may enter into other types of agreements to effectuate the provisions of this act as provided in s. 380.032.

(c) The provisions of this subsection shall also be available to a developer who chooses to seek development approval of a Florida Quality Development pursuant to s. 380.061.

(9) CONCEPTUAL AGENCY REVIEW.—

(a)1. In order to facilitate the planning and preparation of permit applications for projects that undergo development-of-regional-impact review, and in order to coordinate the information required to issue such permits, a developer may elect to request conceptual agency review under this subsection either concurrently with development-of-regional-impact review and comprehensive plan amendments, if applicable, or subsequent to a preapplication conference held pursuant to subsection (7).

2. “Conceptual agency review” means general review of the proposed location, densities, intensity of use, character, and major design features of a proposed development required to undergo review under this section for the purpose of considering whether these aspects of the proposed development comply with the issuing agency’s statutes and rules.

3. Conceptual agency review is a licensing action subject to chapter 120, and approval or denial constitutes final agency action, except that the 90-day time period specified in s. 120.60(1) shall be tolled for the agency when the affected regional planning agency requests information from the developer pursuant to paragraph (10)(b). If proposed agency action on the conceptual approval is the subject of a proceeding under ss. 120.569 and 120.57, final agency action shall be conclusive as to any issues actually raised and adjudicated in the proceeding, and such issues may not be raised in any subsequent proceeding under ss. 120.569 and 120.57 on the proposed development by any parties to the prior proceeding.

4. A conceptual agency review approval shall be valid for up to 10 years, unless otherwise provided in a state or regional agency rule, and may be reviewed and reissued for additional periods of time under procedures established by the agency.

(b) The Department of Environmental Protection, each water management district, and each other state or regional agency that requires construction or operation permits shall establish by rule a set of procedures necessary for conceptual agency review for the following permitting activities within their respective regulatory jurisdictions:

1. The construction and operation of potential sources of water pollution, including industrial wastewater, domestic wastewater, and stormwater.

2. Dredging and filling activities.

3. The management and storage of surface waters.

4. The construction and operation of works of the district, only if a conceptual agency review approval is requested under subparagraph 3.

Any state or regional agency may establish rules for conceptual agency review for any other permitting activities within its respective regulatory jurisdiction.

(c)1. Each agency participating in conceptual agency reviews shall determine and establish by rule its information and application requirements and furnish these requirements to the state land planning agency and to any developer seeking conceptual agency review under this subsection.

2. Each agency shall cooperate with the state land planning agency to standardize, to the extent possible, review procedures, data requirements, and data collection methodologies among all participating agencies, consistent with the requirements of the statutes that establish the permitting programs for each agency.

(d) At the conclusion of the conceptual agency review, the agency shall give notice of its proposed agency action as required by s. 120.60(3) and shall forward a copy of the notice to the appropriate regional planning council with a report setting out the agency’s conclusions on potential development impacts and stating whether the agency intends to grant conceptual approval, with or without conditions, or to deny conceptual approval. If the agency intends to deny conceptual approval, the report shall state the reasons therefor. The agency may require the developer to publish notice of proposed agency action in accordance with s. 403.815.

(e) An agency’s decision to grant conceptual approval shall not relieve the developer of the requirement to obtain a permit and to meet the standards for issuance of a construction or operation permit or to meet the agency’s information requirements for such a permit. Nevertheless, there shall be a rebuttable presumption that the developer is entitled to receive a construction or operation permit for an activity for which the agency granted conceptual review approval, to the extent that the project for which the applicant seeks a permit is in accordance with the conceptual approval and with the agency’s standards and criteria for issuing a construction or operation permit. The agency may revoke or appropriately modify a valid conceptual approval if the agency shows:

1. That an applicant or his or her agent has submitted materially false or inaccurate information in the application for conceptual approval;

2. That the developer has violated a condition of the conceptual approval; or

3. That the development will cause a violation of the agency’s applicable laws or rules.

(f) Nothing contained in this subsection shall modify or abridge the law of vested rights or estoppel.

(g) Nothing contained in this subsection shall be construed to preclude an agency from adopting rules for conceptual review for developments which are not developments of regional impact.

(10) APPLICATION; SUFFICIENCY.—

(a) When an application for development approval is filed with a local government, the developer shall also send copies of the application to the appropriate regional planning agency and the state land planning agency.

(b) If a regional planning agency determines that the application for development approval is insufficient for the agency to discharge its responsibilities under subsection (12), it shall provide in writing to the appropriate local government and the applicant a statement of any additional information desired within 30 days of the receipt of the application by the regional planning agency. The applicant may supply the information requested by the regional planning agency and shall communicate its intention to do so in writing to the appropriate local government and the regional planning agency within 5 working days of the receipt of the statement requesting such information, or the applicant shall notify the appropriate local government and the regional planning agency in writing that the requested information will not be supplied. Within 30 days after receipt of such additional information, the regional planning agency shall review it and may request only that information needed to clarify the additional information or to answer new questions raised by, or directly related to, the additional information. The regional planning agency may request additional information no more than twice, unless the developer waives this limitation. If an applicant does not provide the information requested by a regional planning agency within 120 days of its request, or within a time agreed upon by the applicant and the regional planning agency, the application shall be considered withdrawn.

(c) The regional planning agency shall notify the local government that a public hearing date may be set when the regional planning agency determines that the application is sufficient or when it receives notification from the developer that the additional requested information will not be supplied, as provided for in paragraph (b).

(11) LOCAL NOTICE.—Upon receipt of the sufficiency notification from the regional planning agency required by paragraph (10)(c), the appropriate local government shall give notice and hold a public hearing on the application in the same manner as for a rezoning as provided under the appropriate special or local law or ordinance, except that such hearing proceedings shall be recorded by tape or a certified court reporter and made available for transcription at the expense of any interested party. When a development of regional impact is proposed within the jurisdiction of more than one local government, the local governments, at the request of the developer, may hold a joint public hearing. The local government shall comply with the following additional requirements:

(a) The notice of public hearing shall state that the proposed development is undergoing a development-of-regional-impact review.

(b) The notice shall be published at least 60 days in advance of the hearing and shall specify where the information and reports on the development-of-regional-impact application may be reviewed.

(c) The notice shall be given to the state land planning agency, to the applicable regional planning agency, to any state or regional permitting agency participating in a conceptual agency review process under subsection (9), and to such other persons as may have been designated by the state land planning agency as entitled to receive such notices.

(d) A public hearing date shall be set by the appropriate local government at the next scheduled meeting. The public hearing shall be held no later than 90 days after issuance of notice by the regional planning agency that a public hearing may be set, unless an extension is requested by the applicant.

(12) REGIONAL REPORTS.—

(a) Within 50 days after receipt of the notice of public hearing required in paragraph (11)(c), the regional planning agency, if one has been designated for the area including the local government, shall prepare and submit to the local government a report and recommendations on the regional impact of the proposed development. In preparing its report and recommendations, the regional planning agency shall identify regional issues based upon the following review criteria and make recommendations to the local government on these regional issues, specifically considering whether, and the extent to which:

1. The development will have a favorable or unfavorable impact on state or regional resources or facilities identified in the applicable state or regional plans. As used in this subsection, the term “applicable state plan” means the state comprehensive plan. As used in this subsection, the term “applicable regional plan” means an adopted strategic regional policy plan.

2. The development will significantly impact adjacent jurisdictions. At the request of the appropriate local government, regional planning agencies may also review and comment upon issues that affect only the requesting local government.

3. As one of the issues considered in the review in subparagraphs 1. and 2., the development will favorably or adversely affect the ability of people to find adequate housing reasonably accessible to their places of employment if the regional planning agency has adopted an affordable housing policy as part of its strategic regional policy plan. The determination should take into account information on factors that are relevant to the availability of reasonably accessible adequate housing. Adequate housing means housing that is available for occupancy and that is not substandard.

(b) The regional planning agency report must contain recommendations that are consistent with the standards required by the applicable state permitting agencies or the water management district.

(c) At the request of the regional planning agency, other appropriate agencies shall review the proposed development and shall prepare reports and recommendations on issues that are clearly within the jurisdiction of those agencies. Such agency reports shall become part of the regional planning agency report; however, the regional planning agency may attach dissenting views. When water management district and Department of Environmental Protection permits have been issued pursuant to chapter 373 or chapter 403, the regional planning council may comment on the regional implications of the permits but may not offer conflicting recommendations.

(d) The regional planning agency shall afford the developer or any substantially affected party reasonable opportunity to present evidence to the regional planning agency head relating to the proposed regional agency report and recommendations.

(e) If the location of a proposed development involves land within the boundaries of multiple regional planning councils, the state land planning agency shall designate a lead regional planning council. The lead regional planning council shall prepare the regional report.

(13) CRITERIA IN AREAS OF CRITICAL STATE CONCERN.—If the development is in an area of critical state concern, the local government shall approve it only if it complies with the land development regulations therefor under s. 380.05 and the provisions of this section. The provisions of this section shall not apply to developments in areas of critical state concern which had pending applications and had been noticed or agendaed by local government after September 1, 1985, and before October 1, 1985, for development order approval. In all such cases, the state land planning agency may consider and address applicable regional issues contained in subsection (12) as part of its area-of-critical-state-concern review pursuant to ss. 380.05, 380.07, and 380.11.

(14) CRITERIA OUTSIDE AREAS OF CRITICAL STATE CONCERN.— If the development is not located in an area of critical state concern, in considering whether the development is approved, denied, or approved subject to conditions, restrictions, or limitations, the local government shall consider whether, and the extent to which:

(a) The development is consistent with the local comprehensive plan and local land development regulations.

(b) The development is consistent with the report and recommendations of the regional planning agency submitted pursuant to subsection (12).

(c) The development is consistent with the State Comprehensive Plan. In consistency determinations, the plan shall be construed and applied in accordance with s. 187.101(3).

However, a local government may approve a change to a development authorized as a development of regional impact if the change has the effect of reducing the originally approved height, density, or intensity of the development and if the revised development would have been consistent with the comprehensive plan in effect when the development was originally approved. If the revised development is approved, the developer may proceed as provided in s. 163.3167(5).

(15) LOCAL GOVERNMENT DEVELOPMENT ORDER.—

(a) The appropriate local government shall render a decision on the application within 30 days after the hearing unless an extension is requested by the developer.

(b) When possible, local governments shall issue development orders concurrently with any other local permits or development approvals that may be applicable to the proposed development.

(c) The development order shall include findings of fact and conclusions of law consistent with subsections (13) and (14). The development order:

1. Shall specify the monitoring procedures and the local official responsible for assuring compliance by the developer with the development order.

2. Shall establish compliance dates for the development order, including a deadline for commencing physical development and for compliance with conditions of approval or phasing requirements, and shall include a buildout date that reasonably reflects the time anticipated to complete the development.

3. Shall establish a date until which the local government agrees that the approved development of regional impact shall not be subject to downzoning, unit density reduction, or intensity reduction, unless the local government can demonstrate that substantial changes in the conditions underlying the approval of the development order have occurred or the development order was based on substantially inaccurate information provided by the developer or that the change is clearly established by local government to be essential to the public health, safety, or welfare. The date established pursuant to this subparagraph shall be no sooner than the buildout date of the project.

4. Shall specify the requirements for the biennial report designated under subsection (18), including the date of submission, parties to whom the report is submitted, and contents of the report, based upon the rules adopted by the state land planning agency. Such rules shall specify the scope of any additional local requirements that may be necessary for the report.

5. May specify the types of changes to the development which shall require submission for a substantial deviation determination or a notice of proposed change under subsection (19).

6. Shall include a legal description of the property.

(d) Conditions of a development order that require a developer to contribute land for a public facility or construct, expand, or pay for land acquisition or construction or expansion of a public facility, or portion thereof, shall meet the following criteria:

1. The need to construct new facilities or add to the present system of public facilities must be reasonably attributable to the proposed development.

2. Any contribution of funds, land, or public facilities required from the developer shall be comparable to the amount of funds, land, or public facilities that the state or the local government would reasonably expect to expend or provide, based on projected costs of comparable projects, to mitigate the impacts reasonably attributable to the proposed development.

3. Any funds or lands contributed must be expressly designated and used to mitigate impacts reasonably attributable to the proposed development.

4. Construction or expansion of a public facility by a nongovernmental developer as a condition of a development order to mitigate the impacts reasonably attributable to the proposed development is not subject to competitive bidding or competitive negotiation for selection of a contractor or design professional for any part of the construction or design.

(e)1. A local government shall not include, as a development order condition for a development of regional impact, any requirement that a developer contribute or pay for land acquisition or construction or expansion of public facilities or portions thereof unless the local government has enacted a local ordinance which requires other development not subject to this section to contribute its proportionate share of the funds, land, or public facilities necessary to accommodate any impacts having a rational nexus to the proposed development, and the need to construct new facilities or add to the present system of public facilities must be reasonably attributable to the proposed development.

2. A local government shall not approve a development of regional impact that does not make adequate provision for the public facilities needed to accommodate the impacts of the proposed development unless the local government includes in the development order a commitment by the local government to provide these facilities consistently with the development schedule approved in the development order; however, a local government’s failure to meet the requirements of subparagraph 1. and this subparagraph shall not preclude the issuance of a development order where adequate provision is made by the developer for the public facilities needed to accommodate the impacts of the proposed development. Any funds or lands contributed by a developer must be expressly designated and used to accommodate impacts reasonably attributable to the proposed development.

3. The Department of Economic Opportunity and other state and regional agencies involved in the administration and implementation of this act shall cooperate and work with units of local government in preparing and adopting local impact fee and other contribution ordinances.

(f) Notice of the adoption of a development order or the subsequent amendments to an adopted development order shall be recorded by the developer, in accordance with s. 28.222, with the clerk of the circuit court for each county in which the development is located. The notice shall include a legal description of the property covered by the order and shall state which unit of local government adopted the development order, the date of adoption, the date of adoption of any amendments to the development order, the location where the adopted order with any amendments may be examined, and that the development order constitutes a land development regulation applicable to the property. The recording of this notice shall not constitute a lien, cloud, or encumbrance on real property, or actual or constructive notice of any such lien, cloud, or encumbrance. This paragraph applies only to developments initially approved under this section after July 1, 1980.

(g) A local government may not issue a permit for a development subsequent to the buildout date contained in the development order unless:

1. The proposed development has been evaluated cumulatively with existing development under the substantial deviation provisions of subsection (19) after the termination or expiration date;

2. The proposed development is consistent with an abandonment of development order that has been issued in accordance with subsection (26);

3. The development of regional impact is essentially built out, in that all the mitigation requirements in the development order have been satisfied, all developers are in compliance with all applicable terms and conditions of the development order except the buildout date, and the amount of proposed development that remains to be built is less than 40 percent of any applicable development-of-regional-impact threshold; or

4. The project has been determined to be an essentially built-out development of regional impact through an agreement executed by the developer, the state land planning agency, and the local government, in accordance with s. 380.032, which will establish the terms and conditions under which the development may be continued. If the project is determined to be essentially built out, development may proceed pursuant to the s. 380.032 agreement after the termination or expiration date contained in the development order without further development-of-regional-impact review subject to the local government comprehensive plan and land development regulations. The parties may amend the agreement without submission, review, or approval of a notification of proposed change pursuant to subsection (19). For the purposes of this paragraph, a development of regional impact is considered essentially built out, if:

a. The developers are in compliance with all applicable terms and conditions of the development order except the buildout date or reporting requirements; and

b.(I) The amount of development that remains to be built is less than the substantial deviation threshold specified in paragraph (19)(b) for each individual land use category, or, for a multiuse development, the sum total of all unbuilt land uses as a percentage of the applicable substantial deviation threshold is equal to or less than 100 percent; or

(II) The state land planning agency and the local government have agreed in writing that the amount of development to be built does not create the likelihood of any additional regional impact not previously reviewed.

The single-family residential portions of a development may be considered essentially built out if all of the workforce housing obligations and all of the infrastructure and horizontal development have been completed, at least 50 percent of the dwelling units have been completed, and more than 80 percent of the lots have been conveyed to third-party individual lot owners or to individual builders who own no more than 40 lots at the time of the determination. The mobile home park portions of a development may be considered essentially built out if all the infrastructure and horizontal development has been completed, and at least 50 percent of the lots are leased to individual mobile home owners. In order to accommodate changing market demands and achieve maximum land use efficiency in an essentially built out project, when a developer is building out a project, a local government, without the concurrence of the state land planning agency, may adopt a resolution authorizing the developer to exchange one approved land use for another approved land use as specified in the agreement. Before the issuance of a building permit pursuant to an exchange, the developer must demonstrate to the local government that the exchange ratio will not result in a net increase in impacts to public facilities and will meet all applicable requirements of the comprehensive plan and land development code. For developments previously determined to impact strategic intermodal facilities as defined in s. 339.63, the local government shall consult with the Department of Transportation before approving the exchange.

(h) If the property is annexed by another local jurisdiction, the annexing jurisdiction shall adopt a new development order that incorporates all previous rights and obligations specified in the prior development order.

(16) CREDITS AGAINST LOCAL IMPACT FEES.—

(a) If the development order requires the developer to contribute land or a public facility or construct, expand, or pay for land acquisition or construction or expansion of a public facility, or portion thereof, and the developer is also subject by local ordinance to impact fees or exactions to meet the same needs, the local government shall establish and implement a procedure that credits a development order exaction or fee toward an impact fee or exaction imposed by local ordinance for the same need; however, if the Florida Land and Water Adjudicatory Commission imposes any additional requirement, the local government shall not be required to grant a credit toward the local exaction or impact fee unless the local government determines that such required contribution, payment, or construction meets the same need that the local exaction or impact fee would address. The nongovernmental developer need not be required, by virtue of this credit, to competitively bid or negotiate any part of the construction or design of the facility, unless otherwise requested by the local government.

(b) If the local government imposes or increases an impact fee or exaction by local ordinance after a development order has been issued, the developer may petition the local government, and the local government shall modify the affected provisions of the development order to give the developer credit for any contribution of land for a public facility, or construction, expansion, or contribution of funds for land acquisition or construction or expansion of a public facility, or a portion thereof, required by the development order toward an impact fee or exaction for the same need.

(c) The local government and the developer may enter into capital contribution front-ending agreements as part of a development-of-regional-impact development order to reimburse the developer, or the developer’s successor, for voluntary contributions paid in excess of his or her fair share.

(d) This subsection does not apply to internal, onsite facilities required by local regulations or to any offsite facilities to the extent such facilities are necessary to provide safe and adequate services to the development.

(17) LOCAL MONITORING.—The local government issuing the development order is primarily responsible for monitoring the development and enforcing the provisions of the development order. Local governments shall not issue any permits or approvals or provide any extensions of services if the developer fails to act in substantial compliance with the development order.

(18) BIENNIAL REPORTS.—The developer shall submit a biennial report on the development of regional impact to the local government, the regional planning agency, the state land planning agency, and all affected permit agencies in alternate years on the date specified in the development order, unless the development order by its terms requires more frequent monitoring. If the report is not received, the state land planning agency shall notify the local government. If the local government does not receive the report or receives notification that the state land planning agency has not received the report, the local government shall request in writing that the developer submit the report within 30 days. The failure to submit the report after 30 days shall result in the temporary suspension of the development order by the local government. If no additional development pursuant to the development order has occurred since the submission of the previous report, then a letter from the developer stating that no development has occurred shall satisfy the requirement for a report. Development orders that require annual reports may be amended to require biennial reports at the option of the local government.

(19) SUBSTANTIAL DEVIATIONS.—

(a) Any proposed change to a previously approved development which creates a reasonable likelihood of additional regional impact, or any type of regional impact created by the change not previously reviewed by the regional planning agency, shall constitute a substantial deviation and shall cause the proposed change to be subject to further development-of-regional-impact review. There are a variety of reasons why a developer may wish to propose changes to an approved development of regional impact, including changed market conditions. The procedures set forth in this subsection are for that purpose.

(b) Any proposed change to a previously approved development of regional impact or development order condition which, either individually or cumulatively with other changes, exceeds any of the criteria in subparagraphs 1.-11. constitutes a substantial deviation and shall cause the development to be subject to further development-of-regional-impact review through the notice of proposed change process under this section.

1. An increase in the number of parking spaces at an attraction or recreational facility by 15 percent or 500 spaces, whichever is greater, or an increase in the number of spectators that may be accommodated at such a facility by 15 percent or 1,500 spectators, whichever is greater.

2. A new runway, a new terminal facility, a 25 percent lengthening of an existing runway, or a 25 percent increase in the number of gates of an existing terminal, but only if the increase adds at least three additional gates.

3. An increase in land area for office development by 15 percent or an increase of gross floor area of office development by 15 percent or 100,000 gross square feet, whichever is greater.

4. An increase in the number of dwelling units by 10 percent or 55 dwelling units, whichever is greater.

5. An increase in the number of dwelling units by 50 percent or 200 units, whichever is greater, provided that 15 percent of the proposed additional dwelling units are dedicated to affordable workforce housing, subject to a recorded land use restriction that shall be for a period of not less than 20 years and that includes resale provisions to ensure long-term affordability for income-eligible homeowners and renters and provisions for the workforce housing to be commenced before the completion of 50 percent of the market rate dwelling. For purposes of this subparagraph, the term “affordable workforce housing” means housing that is affordable to a person who earns less than 120 percent of the area median income, or less than 140 percent of the area median income if located in a county in which the median purchase price for a single-family existing home exceeds the statewide median purchase price of a single-family existing home. For purposes of this subparagraph, the term “statewide median purchase price of a single-family existing home” means the statewide purchase price as determined in the Florida Sales Report, Single-Family Existing Homes, released each January by the Florida Association of Realtors and the University of Florida Real Estate Research Center.

6. An increase in commercial development by 60,000 square feet of gross floor area or of parking spaces provided for customers for 425 cars or a 10 percent increase, whichever is greater.

7. An increase in a recreational vehicle park area by 10 percent or 110 vehicle spaces, whichever is less.

8. A decrease in the area set aside for open space of 5 percent or 20 acres, whichever is less.

9. A proposed increase to an approved multiuse development of regional impact where the sum of the increases of each land use as a percentage of the applicable substantial deviation criteria is equal to or exceeds 110 percent. The percentage of any decrease in the amount of open space shall be treated as an increase for purposes of determining when 110 percent has been reached or exceeded.

10. A 15 percent increase in the number of external vehicle trips generated by the development above that which was projected during the original development-of-regional-impact review.

11. Any change that would result in development of any area which was specifically set aside in the application for development approval or in the development order for preservation or special protection of endangered or threatened plants or animals designated as endangered, threatened, or species of special concern and their habitat, any species protected by 16 U.S.C. ss. 668a-668d, primary dunes, or archaeological and historical sites designated as significant by the Division of Historical Resources of the Department of State. The refinement of the boundaries and configuration of such areas shall be considered under sub-subparagraph (e)2.j.

The substantial deviation numerical standards in subparagraphs 3., 6., and 9., excluding residential uses, and in subparagraph 10., are increased by 100 percent for a project certified under s. 403.973 which creates jobs and meets criteria established by the Department of Economic Opportunity as to its impact on an area’s economy, employment, and prevailing wage and skill levels. The substantial deviation numerical standards in subparagraphs 3., 4., 5., 6., 9., and 10. are increased by 50 percent for a project located wholly within an urban infill and redevelopment area designated on the applicable adopted local comprehensive plan future land use map and not located within the coastal high hazard area.

4(c) An extension of the date of buildout of a development, or any phase thereof, by more than 7 years is presumed to create a substantial deviation subject to further development-of-regional-impact review.

1. An extension of the date of buildout, or any phase thereof, of more than 5 years but not more than 7 years is presumed not to create a substantial deviation. The extension of the date of buildout of an areawide development of regional impact by more than 5 years but less than 10 years is presumed not to create a substantial deviation. These presumptions may be rebutted by clear and convincing evidence at the public hearing held by the local government. An extension of 5 years or less is not a substantial deviation.

2. In recognition of the 2011 real estate market conditions, at the option of the developer, all commencement, phase, buildout, and expiration dates for projects that are currently valid developments of regional impact are extended for 4 years regardless of any previous extension. Associated mitigation requirements are extended for the same period unless, before December 1, 2011, a governmental entity notifies a developer that has commenced any construction within the phase for which the mitigation is required that the local government has entered into a contract for construction of a facility with funds to be provided from the development’s mitigation funds for that phase as specified in the development order or written agreement with the developer. The 4-year extension is not a substantial deviation, is not subject to further development-of-regional-impact review, and may not be considered when determining whether a subsequent extension is a substantial deviation under this subsection. The developer must notify the local government in writing by December 31, 2011, in order to receive the 4-year extension.

For the purpose of calculating when a buildout or phase date has been exceeded, the time shall be tolled during the pendency of administrative or judicial proceedings relating to development permits. Any extension of the buildout date of a project or a phase thereof shall automatically extend the commencement date of the project, the termination date of the development order, the expiration date of the development of regional impact, and the phases thereof if applicable by a like period of time.

(d) A change in the plan of development of an approved development of regional impact resulting from requirements imposed by the Department of Environmental Protection or any water management district created by s. 373.069 or any of their successor agencies or by any appropriate federal regulatory agency shall be submitted to the local government pursuant to this subsection. The change shall be presumed not to create a substantial deviation subject to further development-of-regional-impact review. The presumption may be rebutted by clear and convincing evidence at the public hearing held by the local government.

(e)1. Except for a development order rendered pursuant to subsection (22) or subsection (25), a proposed change to a development order which individually or cumulatively with any previous change is less than any numerical criterion contained in subparagraphs (b)1.-10. and does not exceed any other criterion, or which involves an extension of the buildout date of a development, or any phase thereof, of less than 5 years is not subject to the public hearing requirements of subparagraph (f)3., and is not subject to a determination pursuant to subparagraph (f)5. Notice of the proposed change shall be made to the regional planning council and the state land planning agency. Such notice must include a description of previous individual changes made to the development, including changes previously approved by the local government, and must include appropriate amendments to the development order.

2. The following changes, individually or cumulatively with any previous changes, are not substantial deviations:

a. Changes in the name of the project, developer, owner, or monitoring official.

b. Changes to a setback which do not affect noise buffers, environmental protection or mitigation areas, or archaeological or historical resources.

c. Changes to minimum lot sizes.

d. Changes in the configuration of internal roads which do not affect external access points.

e. Changes to the building design or orientation which stay approximately within the approved area designated for such building and parking lot, and which do not affect historical buildings designated as significant by the Division of Historical Resources of the Department of State.

f. Changes to increase the acreage in the development, if no development is proposed on the acreage to be added.

g. Changes to eliminate an approved land use, if there are no additional regional impacts.

h. Changes required to conform to permits approved by any federal, state, or regional permitting agency, if these changes do not create additional regional impacts.

i. Any renovation or redevelopment of development within a previously approved development of regional impact which does not change land use or increase density or intensity of use.

j. Changes that modify boundaries and configuration of areas described in subparagraph (b)11. due to science-based refinement of such areas by survey, by habitat evaluation, by other recognized assessment methodology, or by an environmental assessment. In order for changes to qualify under this sub-subparagraph, the survey, habitat evaluation, or assessment must occur before the time that a conservation easement protecting such lands is recorded and must not result in any net decrease in the total acreage of the lands specifically set aside for permanent preservation in the final development order.

k. Changes that do not increase the number of external peak hour trips and do not reduce open space and conserved areas within the project except as otherwise permitted by sub-subparagraph j.

l. A phase date extension, if the state land planning agency, in consultation with the regional planning council and subject to the written concurrence of the Department of Transportation, agrees that the traffic impact is not significant and adverse under applicable state agency rules.

m. Any other change that the state land planning agency, in consultation with the regional planning council, agrees in writing is similar in nature, impact, or character to the changes enumerated in sub-subparagraphs a.-l. and that does not create the likelihood of any additional regional impact.

This subsection does not require the filing of a notice of proposed change but requires an application to the local government to amend the development order in accordance with the local government’s procedures for amendment of a development order. In accordance with the local government’s procedures, including requirements for notice to the applicant and the public, the local government shall either deny the application for amendment or adopt an amendment to the development order which approves the application with or without conditions. Following adoption, the local government shall render to the state land planning agency the amendment to the development order. The state land planning agency may appeal, pursuant to s. 380.07(3), the amendment to the development order if the amendment involves sub-subparagraph g., sub-subparagraph h., sub-subparagraph j., sub-subparagraph k., or sub-subparagraph m. and if the agency believes that the change creates a reasonable likelihood of new or additional regional impacts.

3. Except for the change authorized by sub-subparagraph 2.f., any addition of land not previously reviewed or any change not specified in paragraph (b) or paragraph (c) shall be presumed to create a substantial deviation. This presumption may be rebutted by clear and convincing evidence.

4. Any submittal of a proposed change to a previously approved development must include a description of individual changes previously made to the development, including changes previously approved by the local government. The local government shall consider the previous and current proposed changes in deciding whether such changes cumulatively constitute a substantial deviation requiring further development-of-regional-impact review.

5. The following changes to an approved development of regional impact shall be presumed to create a substantial deviation. Such presumption may be rebutted by clear and convincing evidence:

a. A change proposed for 15 percent or more of the acreage to a land use not previously approved in the development order. Changes of less than 15 percent shall be presumed not to create a substantial deviation.

b. Notwithstanding any provision of paragraph (b) to the contrary, a proposed change consisting of simultaneous increases and decreases of at least two of the uses within an authorized multiuse development of regional impact which was originally approved with three or more uses specified in s. 380.0651(3)(c) and (d) and residential use.

6. If a local government agrees to a proposed change, a change in the transportation proportionate share calculation and mitigation plan in an adopted development order as a result of recalculation of the proportionate share contribution meeting the requirements of s. 163.3180(5)(h) in effect as of the date of such change shall be presumed not to create a substantial deviation. For purposes of this subsection, the proposed change in the proportionate share calculation or mitigation plan may not be considered an additional regional transportation impact.

(f)1. The state land planning agency shall establish by rule standard forms for submittal of proposed changes to a previously approved development of regional impact which may require further development-of-regional-impact review. At a minimum, the standard form shall require the developer to provide the precise language that the developer proposes to delete or add as an amendment to the development order.

2. The developer shall submit, simultaneously, to the local government, the regional planning agency, and the state land planning agency the request for approval of a proposed change.

3. No sooner than 30 days but no later than 45 days after submittal by the developer to the local government, the state land planning agency, and the appropriate regional planning agency, the local government shall give 15 days’ notice and schedule a public hearing to consider the change that the developer asserts does not create a substantial deviation. This public hearing shall be held within 60 days after submittal of the proposed changes, unless that time is extended by the developer.

4. The appropriate regional planning agency or the state land planning agency shall review the proposed change and, no later than 45 days after submittal by the developer of the proposed change, unless that time is extended by the developer, and prior to the public hearing at which the proposed change is to be considered, shall advise the local government in writing whether it objects to the proposed change, shall specify the reasons for its objection, if any, and shall provide a copy to the developer.

5. At the public hearing, the local government shall determine whether the proposed change requires further development-of-regional-impact review. The provisions of paragraphs (a) and (e), the thresholds set forth in paragraph (b), and the presumptions set forth in paragraphs (c) and (d) and subparagraph (e)3. shall be applicable in determining whether further development-of-regional-impact review is required. The local government may also deny the proposed change based on matters relating to local issues, such as if the land on which the change is sought is plat restricted in a way that would be incompatible with the proposed change, and the local government does not wish to change the plat restriction as part of the proposed change.

6. If the local government determines that the proposed change does not require further development-of-regional-impact review and is otherwise approved, or if the proposed change is not subject to a hearing and determination pursuant to subparagraphs 3. and 5. and is otherwise approved, the local government shall issue an amendment to the development order incorporating the approved change and conditions of approval relating to the change. The requirement that a change be otherwise approved shall not be construed to require additional local review or approval if the change is allowed by applicable local ordinances without further local review or approval. The decision of the local government to approve, with or without conditions, or to deny the proposed change that the developer asserts does not require further review shall be subject to the appeal provisions of s. 380.07. However, the state land planning agency may not appeal the local government decision if it did not comply with subparagraph 4. The state land planning agency may not appeal a change to a development order made pursuant to subparagraph (e)1. or subparagraph (e)2. for developments of regional impact approved after January 1, 1980, unless the change would result in a significant impact to a regionally significant archaeological, historical, or natural resource not previously identified in the original development-of-regional-impact review.

(g) If a proposed change requires further development-of-regional-impact review pursuant to this section, the review shall be conducted subject to the following additional conditions:

1. The development-of-regional-impact review conducted by the appropriate regional planning agency shall address only those issues raised by the proposed change except as provided in subparagraph 2.

2. The regional planning agency shall consider, and the local government shall determine whether to approve, approve with conditions, or deny the proposed change as it relates to the entire development. If the local government determines that the proposed change, as it relates to the entire development, is unacceptable, the local government shall deny the change.

3. If the local government determines that the proposed change should be approved, any new conditions in the amendment to the development order issued by the local government shall address only those issues raised by the proposed change and require mitigation only for the individual and cumulative impacts of the proposed change.

4. Development within the previously approved development of regional impact may continue, as approved, during the development-of-regional-impact review in those portions of the development which are not directly affected by the proposed change.

(h) When further development-of-regional-impact review is required because a substantial deviation has been determined or admitted by the developer, the amendment to the development order issued by the local government shall be consistent with the requirements of subsection (15) and shall be subject to the hearing and appeal provisions of s. 380.07. The state land planning agency or the appropriate regional planning agency need not participate at the local hearing in order to appeal a local government development order issued pursuant to this paragraph.

(i) An increase in the number of residential dwelling units shall not constitute a substantial deviation and shall not be subject to development-of-regional-impact review for additional impacts, provided that all the residential dwelling units are dedicated to affordable workforce housing and the total number of new residential units does not exceed 200 percent of the substantial deviation threshold. The affordable workforce housing shall be subject to a recorded land use restriction that shall be for a period of not less than 20 years and that includes resale provisions to ensure long-term affordability for income-eligible homeowners and renters. For purposes of this paragraph, the term “affordable workforce housing” means housing that is affordable to a person who earns less than 120 percent of the area median income, or less than 140 percent of the area median income if located in a county in which the median purchase price for a single-family existing home exceeds the statewide median purchase price of a single-family existing home. For purposes of this paragraph, the term “statewide median purchase price of a single-family existing home” means the statewide purchase price as determined in the Florida Sales Report, Single-Family Existing Homes, released each January by the Florida Association of Realtors and the University of Florida Real Estate Research Center.

(20) VESTED RIGHTS.—Nothing in this section shall limit or modify the rights of any person to complete any development that was authorized by registration of a subdivision pursuant to former chapter 498, by recordation pursuant to local subdivision plat law, or by a building permit or other authorization to commence development on which there has been reliance and a change of position and which registration or recordation was accomplished, or which permit or authorization was issued, prior to July 1, 1973. If a developer has, by his or her actions in reliance on prior regulations, obtained vested or other legal rights that in law would have prevented a local government from changing those regulations in a way adverse to the developer’s interests, nothing in this chapter authorizes any governmental agency to abridge those rights.

(a) For the purpose of determining the vesting of rights under this subsection, approval pursuant to local subdivision plat law, ordinances, or regulations of a subdivision plat by formal vote of a county or municipal governmental body having jurisdiction after August 1, 1967, and prior to July 1, 1973, is sufficient to vest all property rights for the purposes of this subsection; and no action in reliance on, or change of position concerning, such local governmental approval is required for vesting to take place. Anyone claiming vested rights under this paragraph must notify the department in writing by January 1, 1986. Such notification shall include information adequate to document the rights established by this subsection. When such notification requirements are met, in order for the vested rights authorized pursuant to this paragraph to remain valid after June 30, 1990, development of the vested plan must be commenced prior to that date upon the property that the state land planning agency has determined to have acquired vested rights following the notification or in a binding letter of interpretation. When the notification requirements have not been met, the vested rights authorized by this paragraph shall expire June 30, 1986, unless development commenced prior to that date.

(b) For the purpose of this act, the conveyance of, or the agreement to convey, property to the county, state, or local government as a prerequisite to zoning change approval shall be construed as an act of reliance to vest rights as determined under this subsection, provided such zoning change is actually granted by such government.

(21) COMPREHENSIVE APPLICATION; MASTER PLAN DEVELOPMENT ORDER.—

(a) If a development project includes two or more developments of regional impact, a developer may file a comprehensive development-of-regional-impact application.

(b) If a proposed development is planned for development over an extended period of time, the developer may file an application for master development approval of the project and agree to present subsequent increments of the development for preconstruction review. This agreement shall be entered into by the developer, the regional planning agency, and the appropriate local government having jurisdiction. The provisions of subsection (9) do not apply to this subsection, except that a developer may elect to utilize the review process established in subsection (9) for review of the increments of a master plan.

1. Prior to adoption of the master plan development order, the developer, the landowner, the appropriate regional planning agency, and the local government having jurisdiction shall review the draft of the development order to ensure that anticipated regional impacts have been adequately addressed and that information requirements for subsequent incremental application review are clearly defined. The development order for a master application shall specify the information which must be submitted with an incremental application and shall identify those issues which can result in the denial of an incremental application.

2. The review of subsequent incremental applications shall be limited to that information specifically required and those issues specifically raised by the master development order, unless substantial changes in the conditions underlying the approval of the master plan development order are demonstrated or the master development order is shown to have been based on substantially inaccurate information.

(c) The state land planning agency, by rule, shall establish uniform procedures to implement this subsection.

(22) DOWNTOWN DEVELOPMENT AUTHORITIES.—

(a) A downtown development authority may submit a development-of-regional-impact application for development approval pursuant to this section. The area described in the application may consist of any or all of the land over which a downtown development authority has the power described in s. 380.031(5). For the purposes of this subsection, a downtown development authority shall be considered the developer whether or not the development will be undertaken by the downtown development authority.

(b) In addition to information required by the development-of-regional-impact application, the application for development approval submitted by a downtown development authority shall specify the total amount of development planned for each land use category. In addition to the requirements of subsection (15), the development order shall specify the amount of development approved within each land use category. Development undertaken in conformance with a development order issued under this section does not require further review.

(c) If a development is proposed within the area of a downtown development plan approved pursuant to this section which would result in development in excess of the amount specified in the development order for that type of activity, changes shall be subject to the provisions of subsection (19), except that the percentages and numerical criteria shall be double those listed in paragraph (19)(b).

(d) The provisions of subsection (9) do not apply to this subsection.

(23) ADOPTION OF RULES BY STATE LAND PLANNING AGENCY.—

(a) The state land planning agency shall adopt rules to ensure uniform review of developments of regional impact by the state land planning agency and regional planning agencies under this section. These rules shall be adopted pursuant to chapter 120 and shall include all forms, application content, and review guidelines necessary to implement development-of-regional-impact reviews. The state land planning agency, in consultation with the regional planning agencies, may also designate types of development or areas suitable for development in which reduced information requirements for development-of-regional-impact review shall apply.

(b) Regional planning agencies shall be subject to rules adopted by the state land planning agency. At the request of a regional planning council, the state land planning agency may adopt by rule different standards for a specific comprehensive planning district upon a finding that the statewide standard is inadequate to protect or promote the regional interest at issue. If such a regional standard is adopted by the state land planning agency, the regional standard shall be applied to all pertinent development-of-regional-impact reviews conducted in that region until rescinded.

(c) Within 6 months of the effective date of this section, the state land planning agency shall adopt rules which:

1. Establish uniform statewide standards for development-of-regional-impact review.

2. Establish a short application for development approval form which eliminates issues and questions for any project in a jurisdiction with an adopted local comprehensive plan that is in compliance.

(d) Regional planning agencies that perform development-of-regional-impact and Florida Quality Development review are authorized to assess and collect fees to fund the costs, direct and indirect, of conducting the review process. The state land planning agency shall adopt rules to provide uniform criteria for the assessment and collection of such fees. The rules providing uniform criteria shall not be subject to rule challenge under s. 120.56(2) or to drawout proceedings under s. 120.54(3)(c)2., but, once adopted, shall be subject to an invalidity challenge under s. 120.56(3) by substantially affected persons. Until the state land planning agency adopts a rule implementing this paragraph, rules of the regional planning councils currently in effect regarding fees shall remain in effect. Fees may vary in relation to the type and size of a proposed project, but shall not exceed $75,000, unless the state land planning agency, after reviewing any disputed expenses charged by the regional planning agency, determines that said expenses were reasonable and necessary for an adequate regional review of the impacts of a project.

(24) STATUTORY EXEMPTIONS.—

(a) Any proposed hospital is exempt from this section.

(b) Any proposed electrical transmission line or electrical power plant is exempt from this section.

(c) Any proposed addition to an existing sports facility complex is exempt from this section if the addition meets the following characteristics:

1. It would not operate concurrently with the scheduled hours of operation of the existing facility.

2. Its seating capacity would be no more than 75 percent of the capacity of the existing facility.

3. The sports facility complex property is owned by a public body before July 1, 1983.

This exemption does not apply to any pari-mutuel facility.

(d) Any proposed addition or cumulative additions subsequent to July 1, 1988, to an existing sports facility complex owned by a state university is exempt if the increased seating capacity of the complex is no more than 30 percent of the capacity of the existing facility.

(e) Any addition of permanent seats or parking spaces for an existing sports facility located on property owned by a public body before July 1, 1973, is exempt from this section if future additions do not expand existing permanent seating or parking capacity more than 15 percent annually in excess of the prior year’s capacity.

(f) Any increase in the seating capacity of an existing sports facility having a permanent seating capacity of at least 50,000 spectators is exempt from this section, provided that such an increase does not increase permanent seating capacity by more than 5 percent per year and not to exceed a total of 10 percent in any 5-year period, and provided that the sports facility notifies the appropriate local government within which the facility is located of the increase at least 6 months before the initial use of the increased seating, in order to permit the appropriate local government to develop a traffic management plan for the traffic generated by the increase. Any traffic management plan shall be consistent with the local comprehensive plan, the regional policy plan, and the state comprehensive plan.

(g) Any expansion in the permanent seating capacity or additional improved parking facilities of an existing sports facility is exempt from this section, if the following conditions exist:

1.a. The sports facility had a permanent seating capacity on January 1, 1991, of at least 41,000 spectator seats;

b. The sum of such expansions in permanent seating capacity does not exceed a total of 10 percent in any 5-year period and does not exceed a cumulative total of 20 percent for any such expansions; or

c. The increase in additional improved parking facilities is a one-time addition and does not exceed 3,500 parking spaces serving the sports facility; and

2. The local government having jurisdiction of the sports facility includes in the development order or development permit approving such expansion under this paragraph a finding of fact that the proposed expansion is consistent with the transportation, water, sewer and stormwater drainage provisions of the approved local comprehensive plan and local land development regulations relating to those provisions.

Any owner or developer who intends to rely on this statutory exemption shall provide to the department a copy of the local government application for a development permit. Within 45 days after receipt of the application, the department shall render to the local government an advisory and nonbinding opinion, in writing, stating whether, in the department’s opinion, the prescribed conditions exist for an exemption under this paragraph. The local government shall render the development order approving each such expansion to the department. The owner, developer, or department may appeal the local government development order pursuant to s. 380.07, within 45 days after the order is rendered. The scope of review shall be limited to the determination of whether the conditions prescribed in this paragraph exist. If any sports facility expansion undergoes development-of-regional-impact review, all previous expansions which were exempt under this paragraph shall be included in the development-of-regional-impact review.

(h) Expansion to port harbors, spoil disposal sites, navigation channels, turning basins, harbor berths, and other related inwater harbor facilities of ports listed in s. 403.021(9)(b), port transportation facilities and projects listed in s. 311.07(3)(b), and intermodal transportation facilities identified pursuant to s. 311.09(3) are exempt from this section when such expansions, projects, or facilities are consistent with comprehensive master plans that are in compliance with s. 163.3178.

(i) Any proposed facility for the storage of any petroleum product or any expansion of an existing facility is exempt from this section.

(j) Any renovation or redevelopment within the same land parcel which does not change land use or increase density or intensity of use.

(k) Waterport and marina development, including dry storage facilities, are exempt from this section.

(l) Any proposed development within an urban service boundary established under s. 163.3177(14), Florida Statutes (2010), which is not otherwise exempt pursuant to subsection (29), is exempt from this section if the local government having jurisdiction over the area where the development is proposed has adopted the urban service boundary and has entered into a binding agreement with jurisdictions that would be impacted and with the Department of Transportation regarding the mitigation of impacts on state and regional transportation facilities.

(m) Any proposed development within a rural land stewardship area created under s. 163.3248.

(n) The establishment, relocation, or expansion of any military installation as defined in s. 163.3175, is exempt from this section.

(o) Any self-storage warehousing that does not allow retail or other services is exempt from this section.

(p) Any proposed nursing home or assisted living facility is exempt from this section.

(q) Any development identified in an airport master plan and adopted into the comprehensive plan pursuant to 5s. 163.3177(6)(b)4. is exempt from this section.

(r) Any development identified in a campus master plan and adopted pursuant to s. 1013.30 is exempt from this section.

(s) Any development in a detailed specific area plan which is prepared and adopted pursuant to s. 163.3245 is exempt from this section.

(t) Any proposed solid mineral mine and any proposed addition to, expansion of, or change to an existing solid mineral mine is exempt from this section. A mine owner will enter into a binding agreement with the Department of Transportation to mitigate impacts to strategic intermodal system facilities pursuant to the transportation thresholds in subsection (19) or rule 9J-2.045(6), Florida Administrative Code. Proposed changes to any previously approved solid mineral mine development-of-regional-impact development orders having vested rights are is not subject to further review or approval as a development-of-regional-impact or notice-of-proposed-change review or approval pursuant to subsection (19), except for those applications pending as of July 1, 2011, which shall be governed by s. 380.115(2). Notwithstanding the foregoing, however, pursuant to s. 380.115(1), previously approved solid mineral mine development-of-regional-impact development orders shall continue to enjoy vested rights and continue to be effective unless rescinded by the developer. All local government regulations of proposed solid mineral mines shall be applicable to any new solid mineral mine or to any proposed addition to, expansion of, or change to an existing solid mineral mine.

(u) Notwithstanding any provisions in an agreement with or among a local government, regional agency, or the state land planning agency or in a local government’s comprehensive plan to the contrary, a project no longer subject to development-of-regional-impact review under revised thresholds is not required to undergo such review.

(v) Any development within a county with a research and education authority created by special act and that is also within a research and development park that is operated or managed by a research and development authority pursuant to part V of chapter 159 is exempt from this section.

(w) Any development in an energy economic zone designated pursuant to s. 377.809 is exempt from this section upon approval by its local governing body.

(x) Any proposed development that is located in a local government jurisdiction that does not qualify for an exemption based on the population and density criteria in paragraph (29)(a), that is approved as a comprehensive plan amendment adopted pursuant to s. 163.3184(4), and that is the subject of an agreement pursuant to s. 288.106(5) is exempt from this section. This exemption shall only be effective upon a written agreement executed by the applicant, the local government, and the state land planning agency. The state land planning agency shall only be a party to the agreement upon a determination that the development is the subject of an agreement pursuant to s. 288.106(5) and that the local government has the capacity to adequately assess the impacts of the proposed development. The local government shall only be a party to the agreement upon approval by the governing body of the local government and upon providing at least 21 days’ notice to adjacent local governments that includes, at a minimum, information regarding the location, density and intensity of use, and timing of the proposed development. This exemption does not apply to areas within the boundary of any area of critical state concern designated pursuant to s. 380.05, within the boundary of the Wekiva Study Area as described in s. 369.316, or within 2 miles of the boundary of the Everglades Protection Area as defined in s. 373.4592(2).

If a use is exempt from review as a development of regional impact under paragraphs (a)-(u), but will be part of a larger project that is subject to review as a development of regional impact, the impact of the exempt use must be included in the review of the larger project, unless such exempt use involves a development of regional impact that includes a landowner, tenant, or user that has entered into a funding agreement with the Department of Economic Opportunity under the Innovation Incentive Program and the agreement contemplates a state award of at least $50 million.

(25) AREAWIDE DEVELOPMENT OF REGIONAL IMPACT.—

(a) An authorized developer may submit an areawide development of regional impact to be reviewed pursuant to the procedures and standards set forth in this section. The areawide development-of-regional-impact review shall include an areawide development plan in addition to any other information required under this section. After review and approval of an areawide development of regional impact under this section, all development within the defined planning area shall conform to the approved areawide development plan and development order. Individual developments that conform to the approved areawide development plan shall not be required to undergo further development-of-regional-impact review, unless otherwise provided in the development order. As used in this subsection, the term:

1. “Areawide development plan” means a plan of development that, at a minimum:

a. Encompasses a defined planning area approved pursuant to this subsection that will include at least two or more developments;

b. Maps and defines the land uses proposed, including the amount of development by use and development phasing;

c. Integrates a capital improvements program for transportation and other public facilities to ensure development staging contingent on availability of facilities and services;

d. Incorporates land development regulation, covenants, and other restrictions adequate to protect resources and facilities of regional and state significance; and

e. Specifies responsibilities and identifies the mechanisms for carrying out all commitments in the areawide development plan and for compliance with all conditions of any areawide development order.

2. “Developer” means any person or association of persons, including a governmental agency as defined in s. 380.031(6), that petitions for authorization to file an application for development approval for an areawide development plan.

(b) A developer may petition for authorization to submit a proposed areawide development of regional impact for a defined planning area in accordance with the following requirements:

1. A petition shall be submitted to the local government, the regional planning agency, and the state land planning agency.

2. A public hearing or joint public hearing shall be held if required by paragraph (e), with appropriate notice, before the affected local government.

3. The state land planning agency shall apply the following criteria for evaluating a petition:

a. Whether the developer is financially capable of processing the application for development approval through final approval pursuant to this section.

b. Whether the defined planning area and anticipated development therein appear to be of a character, magnitude, and location that a proposed areawide development plan would be in the public interest. Any public interest determination under this criterion is preliminary and not binding on the state land planning agency, regional planning agency, or local government.

4. The state land planning agency shall develop and make available standard forms for petitions and applications for development approval for use under this subsection.

(c) Any person may submit a petition to a local government having jurisdiction over an area to be developed, requesting that government to approve that person as a developer, whether or not any or all development will be undertaken by that person, and to approve the area as appropriate for an areawide development of regional impact.

(d) A general purpose local government with jurisdiction over an area to be considered in an areawide development of regional impact shall not have to petition itself for authorization to prepare and consider an application for development approval for an areawide development plan. However, such a local government shall initiate the preparation of an application only:

1. After scheduling and conducting a public hearing as specified in paragraph (e); and

2. After conducting such hearing, finding that the planning area meets the standards and criteria pursuant to subparagraph (b)3. for determining that an areawide development plan will be in the public interest.

(e) The local government shall schedule a public hearing within 60 days after receipt of the petition. The public hearing shall be advertised at least 30 days prior to the hearing. In addition to the public hearing notice by the local government, the petitioner, except when the petitioner is a local government, shall provide actual notice to each person owning land within the proposed areawide development plan at least 30 days prior to the hearing. If the petitioner is a local government, or local governments pursuant to an interlocal agreement, notice of the public hearing shall be provided by the publication of an advertisement in a newspaper of general circulation that meets the requirements of this paragraph. The advertisement must be no less than one-quarter page in a standard size or tabloid size newspaper, and the headline in the advertisement must be in type no smaller than 18 point. The advertisement shall not be published in that portion of the newspaper where legal notices and classified advertisements appear. The advertisement must be published in a newspaper of general paid circulation in the county and of general interest and readership in the community, not one of limited subject matter, pursuant to chapter 50. Whenever possible, the advertisement must appear in a newspaper that is published at least 5 days a week, unless the only newspaper in the community is published less than 5 days a week. The advertisement must be in substantially the form used to advertise amendments to comprehensive plans pursuant to s. 163.3184. The local government shall specifically notify in writing the regional planning agency and the state land planning agency at least 30 days prior to the public hearing. At the public hearing, all interested parties may testify and submit evidence regarding the petitioner’s qualifications, the need for and benefits of an areawide development of regional impact, and such other issues relevant to a full consideration of the petition. If more than one local government has jurisdiction over the defined planning area in an areawide development plan, the local governments shall hold a joint public hearing. Such hearing shall address, at a minimum, the need to resolve conflicting ordinances or comprehensive plans, if any. The local government holding the joint hearing shall comply with the following additional requirements:

1. The notice of the hearing shall be published at least 60 days in advance of the hearing and shall specify where the petition may be reviewed.

2. The notice shall be given to the state land planning agency, to the applicable regional planning agency, and to such other persons as may have been designated by the state land planning agency as entitled to receive such notices.

3. A public hearing date shall be set by the appropriate local government at the next scheduled meeting.

(f) Following the public hearing, the local government shall issue a written order, appealable under s. 380.07, which approves, approves with conditions, or denies the petition. It shall approve the petitioner as the developer if it finds that the petitioner and defined planning area meet the standards and criteria, consistent with applicable law, pursuant to subparagraph (b)3.

(g) The local government shall submit any order which approves the petition, or approves the petition with conditions, to the petitioner, to all owners of property within the defined planning area, to the regional planning agency, and to the state land planning agency within 30 days after the order becomes effective.

(h) The petitioner, an owner of property within the defined planning area, the appropriate regional planning agency by vote at a regularly scheduled meeting, or the state land planning agency may appeal the decision of the local government to the Florida Land and Water Adjudicatory Commission by filing a notice of appeal with the commission. The procedures established in s. 380.07 shall be followed for such an appeal.

(i) After the time for appeal of the decision has run, an approved developer may submit an application for development approval for a proposed areawide development of regional impact for land within the defined planning area, pursuant to subsection (6). Development undertaken in conformance with an areawide development order issued under this section shall not require further development-of-regional-impact review.

(j) In reviewing an application for a proposed areawide development of regional impact, the regional planning agency shall evaluate, and the local government shall consider, the following criteria, in addition to any other criteria set forth in this section:

1. Whether the developer has demonstrated its legal, financial, and administrative ability to perform any commitments it has made in the application for a proposed areawide development of regional impact.

2. Whether the developer has demonstrated that all property owners within the defined planning area consent or do not object to the proposed areawide development of regional impact.

3. Whether the area and the anticipated development are consistent with the applicable local, regional, and state comprehensive plans, except as provided for in paragraph (k).

(k) In addition to the requirements of subsection (14), a development order approving, or approving with conditions, a proposed areawide development of regional impact shall specify the approved land uses and the amount of development approved within each land use category in the defined planning area. The development order shall incorporate by reference the approved areawide development plan. The local government shall not approve an areawide development plan that is inconsistent with the local comprehensive plan, except that a local government may amend its comprehensive plan pursuant to paragraph (6)(b).

(l) Any owner of property within the defined planning area may withdraw his or her consent to the areawide development plan at any time prior to local government approval, with or without conditions, of the petition; and the plan, the areawide development order, and the exemption from development-of-regional-impact review of individual projects under this section shall not thereafter apply to the owner’s property. After the areawide development order is issued, a landowner may withdraw his or her consent only with the approval of the local government.

(m) If the developer of an areawide development of regional impact is a general purpose local government with jurisdiction over the land area included within the areawide development proposal and if no interest in the land within the land area is owned, leased, or otherwise controlled by a person, corporate or natural, for the purpose of mining or beneficiation of minerals, then:

1. Demonstration of property owner consent or lack of objection to an areawide development plan shall not be required; and

2. The option to withdraw consent does not apply, and all property and development within the areawide development planning area shall be subject to the areawide plan and to the development order conditions.

(n) After a development order approving an areawide development plan is received, changes shall be subject to the provisions of subsection (19), except that the percentages and numerical criteria shall be double those listed in paragraph (19)(b).

(26) ABANDONMENT OF DEVELOPMENTS OF REGIONAL IMPACT.—

(a) There is hereby established a process to abandon a development of regional impact and its associated development orders. A development of regional impact and its associated development orders may be proposed to be abandoned by the owner or developer. The local government in which the development of regional impact is located also may propose to abandon the development of regional impact, provided that the local government gives individual written notice to each development-of-regional-impact owner and developer of record, and provided that no such owner or developer objects in writing to the local government prior to or at the public hearing pertaining to abandonment of the development of regional impact. The state land planning agency is authorized to promulgate rules that shall include, but not be limited to, criteria for determining whether to grant, grant with conditions, or deny a proposal to abandon, and provisions to ensure that the developer satisfies all applicable conditions of the development order and adequately mitigates for the impacts of the development. If there is no existing development within the development of regional impact at the time of abandonment and no development within the development of regional impact is proposed by the owner or developer after such abandonment, an abandonment order shall not require the owner or developer to contribute any land, funds, or public facilities as a condition of such abandonment order. The rules shall also provide a procedure for filing notice of the abandonment pursuant to s. 28.222 with the clerk of the circuit court for each county in which the development of regional impact is located. Any decision by a local government concerning the abandonment of a development of regional impact shall be subject to an appeal pursuant to s. 380.07. The issues in any such appeal shall be confined to whether the provisions of this subsection or any rules promulgated thereunder have been satisfied.

(b) Upon receipt of written confirmation from the state land planning agency that any required mitigation applicable to completed development has occurred, an industrial development of regional impact located within the coastal high-hazard area of a rural area of opportunity which was approved before the adoption of the local government’s comprehensive plan required under s. 163.3167 and which plan’s future land use map and zoning designates the land use for the development of regional impact as commercial may be unilaterally abandoned without the need to proceed through the process described in paragraph (a) if the developer or owner provides a notice of abandonment to the local government and records such notice with the applicable clerk of court. Abandonment shall be deemed to have occurred upon the recording of the notice. All development following abandonment shall be fully consistent with the current comprehensive plan and applicable zoning.

(27) RIGHTS, RESPONSIBILITIES, AND OBLIGATIONS UNDER A DEVELOPMENT ORDER.—If a developer or owner is in doubt as to his or her rights, responsibilities, and obligations under a development order and the development order does not clearly define his or her rights, responsibilities, and obligations, the developer or owner may request participation in resolving the dispute through the dispute resolution process outlined in s. 186.509. The Department of Economic Opportunity shall be notified by certified mail of any meeting held under the process provided for by this subsection at least 5 days before the meeting.

(28) PARTIAL STATUTORY EXEMPTIONS.—

(a) If the binding agreement referenced under paragraph (24)(l) for urban service boundaries is not entered into within 12 months after establishment of the urban service boundary, the development-of-regional-impact review for projects within the urban service boundary must address transportation impacts only.

(b) If the binding agreement referenced under paragraph (24)(m) for rural land stewardship areas is not entered into within 12 months after the designation of a rural land stewardship area, the development-of-regional-impact review for projects within the rural land stewardship area must address transportation impacts only.

(c) If the binding agreement for designated urban infill and redevelopment areas is not entered into within 12 months after the designation of the area or July 1, 2007, whichever occurs later, the development-of-regional-impact review for projects within the urban infill and redevelopment area must address transportation impacts only.

(d) A local government that does not wish to enter into a binding agreement or that is unable to agree on the terms of the agreement referenced under paragraph (24)(l) or paragraph (24)(m) shall provide written notification to the state land planning agency of the decision to not enter into a binding agreement or the failure to enter into a binding agreement within the 12-month period referenced in paragraphs (a), (b) and (c). Following the notification of the state land planning agency, development-of-regional-impact review for projects within an urban service boundary under paragraph (24)(l), or a rural land stewardship area under paragraph (24)(m), must address transportation impacts only.

(e) The vesting provision of s. 163.3167(5) relating to an authorized development of regional impact does not apply to those projects partially exempt from the development-of-regional-impact review process under paragraphs (a)-(d).

(29) EXEMPTIONS FOR DENSE URBAN LAND AREAS.—

(a) The following are exempt from this section:

1. Any proposed development in a municipality that has an average of at least 1,000 people per square mile of land area and a minimum total population of at least 5,000;

2. Any proposed development within a county, including the municipalities located in the county, that has an average of at least 1,000 people per square mile of land area and is located within an urban service area as defined in s. 163.3164 which has been adopted into the comprehensive plan;

3. Any proposed development within a county, including the municipalities located therein, which has a population of at least 900,000, that has an average of at least 1,000 people per square mile of land area, but which does not have an urban service area designated in the comprehensive plan; or

4. Any proposed development within a county, including the municipalities located therein, which has a population of at least 1 million and is located within an urban service area as defined in s. 163.3164 which has been adopted into the comprehensive plan.

The Office of Economic and Demographic Research within the Legislature shall annually calculate the population and density criteria needed to determine which jurisdictions meet the density criteria in subparagraphs 1.-4. by using the most recent land area data from the decennial census conducted by the Bureau of the Census of the United States Department of Commerce and the latest available population estimates determined pursuant to s. 186.901. If any local government has had an annexation, contraction, or new incorporation, the Office of Economic and Demographic Research shall determine the population density using the new jurisdictional boundaries as recorded in accordance with s. 171.091. The Office of Economic and Demographic Research shall annually submit to the state land planning agency by July 1 a list of jurisdictions that meet the total population and density criteria. The state land planning agency shall publish the list of jurisdictions on its Internet website within 7 days after the list is received. The designation of jurisdictions that meet the criteria of subparagraphs 1.-4. is effective upon publication on the state land planning agency’s Internet website. If a municipality that has previously met the criteria no longer meets the criteria, the state land planning agency shall maintain the municipality on the list and indicate the year the jurisdiction last met the criteria. However, any proposed development of regional impact not within the established boundaries of a municipality at the time the municipality last met the criteria must meet the requirements of this section until such time as the municipality as a whole meets the criteria. Any county that meets the criteria shall remain on the list in accordance with the provisions of this paragraph. Any jurisdiction that was placed on the dense urban land area list before June 2, 2011, shall remain on the list in accordance with the provisions of this paragraph.

(b) If a municipality that does not qualify as a dense urban land area 6pursuant to paragraph (a) designates any of the following areas in its comprehensive plan, any proposed development within the designated area is exempt from the development-of-regional-impact process:

1. Urban infill as defined in s. 163.3164;

2. Community redevelopment areas as defined in s. 163.340;

3. Downtown revitalization areas as defined in s. 163.3164;

4. Urban infill and redevelopment under s. 163.2517; or

5. Urban service areas as defined in s. 163.3164 or areas within a designated urban service boundary under s. 163.3177(14), Florida Statutes (2010).

(c) If a county that does not qualify as a dense urban land area designates any of the following areas in its comprehensive plan, any proposed development within the designated area is exempt from the development-of-regional-impact process:

1. Urban infill as defined in s. 163.3164;

2. Urban infill and redevelopment under s. 163.2517; or

3. Urban service areas as defined in s. 163.3164.

(d) A development that is located partially outside an area that is exempt from the development-of-regional-impact program must undergo development-of-regional-impact review pursuant to this section. However, if the total acreage that is included within the area exempt from development-of-regional-impact review exceeds 85 percent of the total acreage and square footage of the approved development of regional impact, the development-of-regional-impact development order may be rescinded in both local governments pursuant to s. 380.115(1), unless the portion of the development outside the exempt area meets the threshold criteria of a development-of-regional-impact.

(e) In an area that is exempt under paragraphs (a)-(c), any previously approved development-of-regional-impact development orders shall continue to be effective, but the developer has the option to be governed by s. 380.115(1). A pending application for development approval shall be governed by s. 380.115(2).

(f) Local governments must submit by mail a development order to the state land planning agency for projects that would be larger than 120 percent of any applicable development-of-regional-impact threshold and would require development-of-regional-impact review but for the exemption from the program under paragraphs (a)-(c). For such development orders, the state land planning agency may appeal the development order pursuant to s. 380.07 for inconsistency with the comprehensive plan adopted under chapter 163.

(g) If a local government that qualifies as a dense urban land area under this subsection is subsequently found to be ineligible for designation as a dense urban land area, any development located within that area which has a complete, pending application for authorization to commence development may maintain the exemption if the developer is continuing the application process in good faith or the development is approved.

(h) This subsection does not limit or modify the rights of any person to complete any development that has been authorized as a development of regional impact pursuant to this chapter.

(i) This subsection does not apply to areas:

1. Within the boundary of any area of critical state concern designated pursuant to s. 380.05;

2. Within the boundary of the Wekiva Study Area as described in s. 369.316; or

3. Within 2 miles of the boundary of the Everglades Protection Area as described in s. 373.4592(2).

(30) PROPOSED DEVELOPMENTS.—A proposed development otherwise subject to the review requirements of this section shall be approved by a local government pursuant to s. 163.3184(4) in lieu of proceeding in accordance with this section. However, if the proposed development is consistent with the comprehensive plan as provided in s. 163.3194(3)(b), the development is not required to undergo review pursuant to s. 163.3184(4) or this section. This subsection does not apply to amendments to a development order governing an existing development of regional impact.

History.—s. 6, ch. 72-317; s. 2, ch. 74-326; s. 5, ch. 75-167; s. 1, ch. 76-69; s. 2, ch. 77-215; s. 148, ch. 79-400; s. 3, ch. 80-313; s. 22, ch. 83-222; s. 4, ch. 83-308; s. 1, ch. 84-331; s. 43, ch. 85-55; s. 15, ch. 86-191; s. 1, ch. 88-164; s. 1, ch. 89-375; s. 1, ch. 89-536; s. 52, ch. 90-331; s. 20, ch. 91-192; s. 20, ch. 91-305; s. 1, ch. 91-309; s. 15, ch. 92-129; s. 2, ch. 93-95; s. 52, ch. 93-206; s. 345, ch. 94-356; s. 1029, ch. 95-148; s. 11, ch. 95-149; s. 9, ch. 95-322; s. 3, ch. 95-412; s. 114, ch. 96-410; s. 10, ch. 96-416; s. 1, ch. 97-28; s. 7, ch. 97-253; s. 52, ch. 97-278; s. 8, ch. 98-146; ss. 26, 31, ch. 98-176; s. 71, ch. 99-251; s. 7, ch. 99-378; s. 27, ch. 2001-201; s. 95, ch. 2002-20; s. 30, ch. 2002-296; s. 1, ch. 2004-10; s. 16, ch. 2005-157; s. 4, ch. 2005-166; s. 13, ch. 2005-281; s. 17, ch. 2005-290; s. 12, ch. 2006-69; s. 8, ch. 2006-220; s. 73, ch. 2007-5; ss. 8, 9, ch. 2007-198; s. 6, ch. 2007-204; s. 17, ch. 2008-240; s. 12, ch. 2009-96; s. 16, ch. 2010-4; s. 73, ch. 2010-5; s. 90, ch. 2010-102; s. 11, ch. 2011-14; ss. 54, 80, ch. 2011-139; s. 258, ch. 2011-142; s. 4, ch. 2011-223; s. 2, ch. 2012-75; s. 60, ch. 2012-96; s. 17, ch. 2012-99; s. 40, ch. 2014-218; s. 35, ch. 2015-2; s. 18, ch. 2015-30; s. 7, ch. 2016-148.

1Note.—As amended by s. 17, ch. 2012-99. The amendment by s. 60, ch. 2012-96, used “s. 163.3184(3)(b) and (c)” instead of “s. 163.3184.”

2Note.—As amended by s. 17, ch. 2012-99. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Subparagraph (6)(b)5. was also amended by s. 60, ch. 2012-96, and that version reads:

5. Notwithstanding subsection (11) or subsection (19), the local government may not hold a public hearing on the application for development approval or the proposed change or on the comprehensive plan amendments sooner than 30 days after receipt of the response from the state land planning agency pursuant to s. 163.3184(3)(c)1.

3Note.—As amended by s. 95, ch. 2002-20. The amendment by s. 30, ch. 2002-296, provides for less than or equal to 100 percent.

4Note.—

A. Section 14, ch. 2009-96, as reenacted by s. 12, ch. 2011-14, provides that:

“(1) Except as provided in subsection (4), and in recognition of 2009 real estate market conditions, any permit issued by the Department of Environmental Protection or a water management district pursuant to part IV of chapter 373, Florida Statutes, that has an expiration date of September 1, 2008, through January 1, 2012, is extended and renewed for a period of 2 years following its date of expiration. This extension includes any local government-issued development order or building permit. The 2-year extension also applies to build out dates including any build out date extension previously granted under s. 380.06(19)(c), Florida Statutes. This section shall not be construed to prohibit conversion from the construction phase to the operation phase upon completion of construction.

“(2) The commencement and completion dates for any required mitigation associated with a phased construction project shall be extended such that mitigation takes place in the same timeframe relative to the phase as originally permitted.

“(3) The holder of a valid permit or other authorization that is eligible for the 2-year extension shall notify the authorizing agency in writing no later than December 31, 2009, identifying the specific authorization for which the holder intends to use the extension and the anticipated timeframe for acting on the authorization.

“(4) The extension provided for in subsection (1) does not apply to:

“(a) A permit or other authorization under any programmatic or regional general permit issued by the Army Corps of Engineers.

“(b) A permit or other authorization held by an owner or operator determined to be in significant noncompliance with the conditions of the permit or authorization as established through the issuance of a warning letter or notice of violation, the initiation of formal enforcement, or other equivalent action by the authorizing agency.

“(c) A permit or other authorization, if granted an extension, that would delay or prevent compliance with a court order.

“(5) Permits extended under this section shall continue to be governed by rules in effect at the time the permit was issued, except when it can be demonstrated that the rules in effect at the time the permit was issued would create an immediate threat to public safety or health. This provision shall apply to any modification of the plans, terms, and conditions of the permit that lessens the environmental impact, except that any such modification shall not extend the time limit beyond 2 additional years.

“(6) Nothing in this section shall impair the authority of a county or municipality to require the owner of a property, that has notified the county or municipality of the owner’s intention to receive the extension of time granted by this section, to maintain and secure the property in a safe and sanitary condition in compliance with applicable laws and ordinances.”

B. Section 46, ch. 2010-147, provides that:

“(1) Except as provided in subsection (4), a development order issued by a local government, a building permit, and any permit issued by the Department of Environmental Protection or by a water management district pursuant to part IV of chapter 373, Florida Statutes, which has an expiration date from September 1, 2008, through January 1, 2012, is extended and renewed for a period of 2 years after its previously scheduled date of expiration. This 2-year extension also applies to buildout dates, including any extension of a buildout date that was previously granted under s. 380.06(19)(c), Florida Statutes. This section does not prohibit conversion from the construction phase to the operation phase upon completion of construction. This extension is in addition to the 2-year permit extension provided under section 14 of chapter 2009-96, Laws of Florida.

“(2) The commencement and completion dates for any required mitigation associated with a phased construction project are extended so that mitigation takes place in the same timeframe relative to the phase as originally permitted.

“(3) The holder of a valid permit or other authorization that is eligible for the 2-year extension must notify the authorizing agency in writing by December 31, 2010, identifying the specific authorization for which the holder intends to use the extension and the anticipated timeframe for acting on the authorization.

“(4) The extension provided for in subsection (1) does not apply to:

“(a) A permit or other authorization under any programmatic or regional general permit issued by the Army Corps of Engineers.

“(b) A permit or other authorization held by an owner or operator determined to be in significant noncompliance with the conditions of the permit or authorization as established through the issuance of a warning letter or notice of violation, the initiation of formal enforcement, or other equivalent action by the authorizing agency.

“(c) A permit or other authorization, if granted an extension that would delay or prevent compliance with a court order.

“(5) Permits extended under this section shall continue to be governed by the rules in effect at the time the permit was issued, except if it is demonstrated that the rules in effect at the time the permit was issued would create an immediate threat to public safety or health. This provision applies to any modification of the plans, terms, and conditions of the permit which lessens the environmental impact, except that any such modification does not extend the time limit beyond 2 additional years.

“(6) This section does not impair the authority of a county or municipality to require the owner of a property that has notified the county or municipality of the owner’s intent to receive the extension of time granted pursuant to this section to maintain and secure the property in a safe and sanitary condition in compliance with applicable laws and ordinances.”

C. Section 47, ch. 2010-147, provides that:

“(1) The Legislature hereby reauthorizes:

“(a) Any exemption granted for any project for which an application for development approval has been approved or filed pursuant to s. 380.06, Florida Statutes, or for which a complete development application or rescission request has been approved or is pending, and the application or rescission process is continuing in good faith, within a development that is located within an area that qualified for an exemption under s. 380.06, Florida Statutes, as amended by chapter 2009-96, Laws of Florida.

“(b) Any 2-year extension authorized and timely applied for pursuant to section 14 of chapter 2009-96, Laws of Florida.

“(c) Any amendment to a local comprehensive plan adopted pursuant to s. 163.3184, Florida Statutes, as amended by chapter 2009-96, Laws of Florida, and in effect pursuant to s. 163.3189, Florida Statutes, which authorizes and implements a transportation concurrency exception area pursuant to s. 163.3180, Florida Statutes, as amended by chapter 2009-96, Laws of Florida.

“(2) Subsection (1) is intended to be remedial in nature and to reenact provisions of existing law. This section shall apply retroactively to all actions specified in subsection (1) and therefore to any such actions lawfully undertaken in accordance with chapter 2009-96, Laws of Florida.”

Section 163.3189, referenced in s. 47(1)(c), ch. 2010-147, above, was repealed by s. 19, chapter 2011-139.

D. Section 73, ch. 2011-139, provides that:

“(1) Any permit or any other authorization that was extended under section 14 of chapter 2009-96, Laws of Florida, as reauthorized by section 47 of chapter 2010-147, Laws of Florida, is extended and renewed for an additional period of 2 years after its previously scheduled expiration date. This extension is in addition to the 2-year permit extension provided under section 14 of chapter 2009-96, Laws of Florida, as reauthorized by section 47 of chapter 2010-147, Laws of Florida. This section does not prohibit conversion from the construction phase to the operation phase upon completion of construction. Permits that were extended by a total of 4 years pursuant to section 14 of chapter 2009-96, Laws of Florida, as reauthorized by section 47 of chapter 2010-147, Laws of Florida, and by section 46 of chapter 2010-147, Laws of Florida, cannot be further extended under this provision.

“(2) The commencement and completion dates for any required mitigation associated with a phased construction project shall be extended such that mitigation takes place in the same timeframe relative to the phase as originally permitted.

“(3) The holder of a valid permit or other authorization that is eligible for the 2-year extension shall notify the authorizing agency in writing by December 31, 2011, identifying the specific authorization for which the holder intends to use the extension and the anticipated timeframe for acting on the authorization.

“(4) The extension provided for in subsection (1) does not apply to:

“(a) A permit or other authorization under any programmatic or regional general permit issued by the Army Corps of Engineers.

“(b) A permit or other authorization held by an owner or operator determined to be in significant noncompliance with the conditions of the permit or authorization as established through the issuance of a warning letter or notice of violation, the initiation of formal enforcement, or other equivalent action by the authorizing agency.

“(c) A permit or other authorization, if granted an extension, that would delay or prevent compliance with a court order.

“(5) Permits extended under this section shall continue to be governed by rules in effect at the time the permit was issued, except if it is demonstrated that the rules in effect at the time the permit was issued would create an immediate threat to public safety or health. This subsection applies to any modification of the plans, terms, and conditions of the permit that lessens the environmental impact, except that any such modification may not extend the time limit beyond 2 additional years.

“(6) This section does not impair the authority of a county or municipality to require the owner of a property that has notified the county or municipality of the owner’s intention to receive the extension of time granted pursuant to this section to maintain and secure the property in a safe and sanitary condition in compliance with applicable laws and ordinances.”

E. Section 79, ch. 2011-139, provides that:

“(1) Except as provided in subsection (4), and in recognition of 2011 real estate market conditions, any building permit, and any permit issued by the Department of Environmental Protection or by a water management district pursuant to part IV of chapter 373, Florida Statutes, which has an expiration date from January 1, 2012, through January 1, 2014, is extended and renewed for a period of 2 years after its previously scheduled date of expiration. This extension includes any local government-issued development order or building permit including certificates of levels of service. This section does not prohibit conversion from the construction phase to the operation phase upon completion of construction. This extension is in addition to any existing permit extension. Extensions granted pursuant to this section; section 14 of chapter 2009-96, Laws of Florida, as reauthorized by section 47 of chapter 2010-147, Laws of Florida; section 46 of chapter 2010-147, Laws of Florida; or section 74 of this act shall not exceed 4 years in total. Further, specific development order extensions granted pursuant to s. 380.06(19)(c)2., Florida Statutes, cannot be further extended by this section.

“(2) The commencement and completion dates for any required mitigation associated with a phased construction project are extended so that mitigation takes place in the same timeframe relative to the phase as originally permitted.

“(3) The holder of a valid permit or other authorization that is eligible for the 2-year extension must notify the authorizing agency in writing by December 31, 2011, identifying the specific authorization for which the holder intends to use the extension and the anticipated timeframe for acting on the authorization.

“(4) The extension provided for in subsection (1) does not apply to:

“(a) A permit or other authorization under any programmatic or regional general permit issued by the Army Corps of Engineers.

“(b) A permit or other authorization held by an owner or operator determined to be in significant noncompliance with the conditions of the permit or authorization as established through the issuance of a warning letter or notice of violation, the initiation of formal enforcement, or other equivalent action by the authorizing agency.

“(c) A permit or other authorization, if granted an extension that would delay or prevent compliance with a court order.

“(5) Permits extended under this section shall continue to be governed by the rules in effect at the time the permit was issued, except if it is demonstrated that the rules in effect at the time the permit was issued would create an immediate threat to public safety or health. This provision applies to any modification of the plans, terms, and conditions of the permit which lessens the environmental impact, except that any such modification does not extend the time limit beyond 2 additional years.

“(6) This section does not impair the authority of a county or municipality to require the owner of a property that has notified the county or municipality of the owner’s intent to receive the extension of time granted pursuant to this section to maintain and secure the property in a safe and sanitary condition in compliance with applicable laws and ordinances.”

The reference to “section 74 of this act” in s. 79(1), ch. 2011-139, should be to s. 73; s. 74 relates to review of issues, and s. 73 provides for a 2-year permit extension.

F. Section 23, ch. 2012-205, provides that “[t]he holder of a valid permit or other authorization is not required to make a payment to the authorizing agency for use of an extension granted under section 73 or section 79 of chapter 2011-139, Laws of Florida, or section 24 of this act. This section applies retroactively and is effective as of June 2, 2011.”

G. Section 24, ch. 2012-205, as amended by s. 9, ch. 2013-213, provides that:

“(1) Any building permit, and any permit issued by the Department of Environmental Protection or by a water management district pursuant to part IV of chapter 373, Florida Statutes, which has an expiration date from January 1, 2012, through January 1, 2014, is extended and renewed for a period of 2 years after its previously scheduled date of expiration. This extension includes any local government-issued development order or building permit including certificates of levels of service. This section does not prohibit conversion from the construction phase to the operation phase upon completion of construction. This extension is in addition to any existing permit extension. Extensions granted pursuant to this section; section 14 of chapter 2009-96, Laws of Florida, as reauthorized by section 47 of chapter 2010-147, Laws of Florida; section 46 of chapter 2010-147, Laws of Florida; or section 74 or section 79 of chapter 2011-139, Laws of Florida, shall not exceed 4 years in total. Further, specific development order extensions granted pursuant to s. 380.06(19)(c)2., Florida Statutes, cannot be further extended by this section.

“(2) The commencement and completion dates for any required mitigation associated with a phased construction project are extended so that mitigation takes place in the same timeframe relative to the phase as originally permitted.

“(3) The holder of a valid permit or other authorization that is eligible for the 2-year extension must notify the authorizing agency in writing by October 1, 2013, identifying the specific authorization for which the holder intends to use the extension and the anticipated timeframe for acting on the authorization.

“(4) The extension provided for in subsection (1) does not apply to:

“(a) A permit or other authorization under any programmatic or regional general permit issued by the Army Corps of Engineers.

“(b) A permit or other authorization held by an owner or operator determined to be in significant noncompliance with the conditions of the permit or authorization as established through the issuance of a warning letter or notice of violation, the initiation of formal enforcement, or other equivalent action by the authorizing agency.

“(c) A permit or other authorization, if granted an extension that would delay or prevent compliance with a court order.

“(5) Permits extended under this section shall continue to be governed by the rules in effect at the time the permit was issued, except if it is demonstrated that the rules in effect at the time the permit was issued would create an immediate threat to public safety or health. This provision applies to any modification of the plans, terms, and conditions of the permit which lessens the environmental impact, except that any such modification does not extend the time limit beyond 2 additional years.

“(6) This section does not impair the authority of a county or municipality to require the owner of a property that has notified the county or municipality of the owner’s intent to receive the extension of time granted pursuant to this section to maintain and secure the property in a safe and sanitary condition in compliance with applicable laws and ordinances.”

The reference to “section 74” in s. 24(1), ch. 2012-205, should be to s. 73. Section 74, ch. 2011-139, relates to review of issues, and s. 73, ch 2011-139, provides for a 2-year permit extension.

H. Section 46, ch. 2014-218, provides that:

“(1) Any building permit, and any permit issued by the Department of Environmental Protection or by a water management district pursuant to part IV of chapter 373, Florida Statutes, which has an expiration date from January 1, 2014, through January 1, 2016, is extended and renewed for a period of 2 years after its previously scheduled date of expiration. This extension includes any local government-issued development order or building permit including certificates of levels of service. This section does not prohibit conversion from the construction phase to the operation phase upon completion of construction. This extension is in addition to any existing permit extension. Extensions granted pursuant to this section; s. 14 of chapter 2009-96, Laws of Florida, as reauthorized by s. 47 of chapter 2010-147, Laws of Florida; s. 46 of chapter 2010-147, Laws of Florida; s. 73 or s. 79 of chapter 2011-139, Laws of Florida; or s. 24 of chapter 2012-205, Laws of Florida, may not exceed 4 years in total. Further, specific development order extensions granted pursuant to s. 380.06(19)(c)2., Florida Statutes, may not be further extended by this section.

“(2) The commencement and completion dates for any required mitigation associated with a phased construction project are extended so that mitigation takes place in the same timeframe relative to the phase as originally permitted.

“(3) The holder of a valid permit or other authorization that is eligible for the 2-year extension must notify the authorizing agency in writing by December 31, 2014, identifying the specific authorization for which the holder intends to use the extension and the anticipated timeframe for acting on the authorization.

“(4) The extension provided in subsection (1) does not apply to:

“(a) A permit or other authorization under any programmatic or regional general permit issued by the Army Corps of Engineers.

“(b) A permit or other authorization held by an owner or operator determined to be in significant noncompliance with the conditions of the permit or authorization as established through the issuance of a warning letter or notice of violation, the initiation of formal enforcement, or other equivalent action by the authorizing agency.

“(c) A permit or other authorization, if granted an extension that would delay or prevent compliance with a court order.

“(5) Permits extended under this section shall continue to be governed by the rules in effect at the time the permit was issued unless it is demonstrated that the rules in effect at the time the permit was issued would create an immediate threat to public safety or health. This provision applies to any modification of the plans, terms, and conditions of the permit which lessens the environmental impact, except that any such modification does not extend the time limit beyond 2 additional years.

“(6) This section does not impair the authority of a county or municipality to require the owner of a property who has notified the county or municipality of the owner’s intent to receive the extension of time granted pursuant to this section to maintain and secure the property in a safe and sanitary condition in compliance with applicable laws and ordinances.”

5Note.—As amended by s. 17, ch. 2012-99. The amendment by s. 60, ch. 2012-96, used “s. 163.3177(6)(k), Florida Statutes (2010)” instead of “s. 163.3177(6)(b)4.”

6Note.—As amended by s. 17, ch. 2012-99. The amendment by s. 60, ch. 2012-96, removed the language “pursuant to s. 163.3164”; s. 17, ch. 2012-99, retained the words “pursuant to” and replaced the citation with “paragraph (a).”



380.061 - The Florida Quality Developments program.

380.061 The Florida Quality Developments program.—

(1) There is hereby created the Florida Quality Developments program. The intent of this program is to encourage development which has been thoughtfully planned to take into consideration protection of Florida’s natural amenities, the cost to local government of providing services to a growing community, and the high quality of life Floridians desire. It is further intended that the developer be provided, through a cooperative and coordinated effort, an expeditious and timely review by all agencies with jurisdiction over the project of his or her proposed development.

(2) Developments that may be designated as Florida Quality Developments are those developments which are above 80 percent of any numerical thresholds in the guidelines and standards for development-of-regional-impact review pursuant to s. 380.06.

(3)(a) To be eligible for designation under this program, the developer shall comply with each of the following requirements if applicable to the site of a qualified development:

1. Donate or enter into a binding commitment to donate the fee or a lesser interest sufficient to protect, in perpetuity, the natural attributes of the types of land listed below. In lieu of this requirement, the developer may enter into a binding commitment that runs with the land to set aside such areas on the property, in perpetuity, as open space to be retained in a natural condition or as otherwise permitted under this subparagraph. Under the requirements of this subparagraph, the developer may reserve the right to use such areas for passive recreation that is consistent with the purposes for which the land was preserved.

a. Those wetlands and water bodies throughout the state which would be delineated if the provisions of s. 373.4145(1)(b) were applied. The developer may use such areas for the purpose of site access, provided other routes of access are unavailable or impracticable; may use such areas for the purpose of stormwater or domestic sewage management and other necessary utilities if such uses are permitted pursuant to chapter 403; or may redesign or alter wetlands and water bodies within the jurisdiction of the Department of Environmental Protection which have been artificially created if the redesign or alteration is done so as to produce a more naturally functioning system.

b. Active beach or primary and, where appropriate, secondary dunes, to maintain the integrity of the dune system and adequate public accessways to the beach. However, the developer may retain the right to construct and maintain elevated walkways over the dunes to provide access to the beach.

c. Known archaeological sites determined to be of significance by the Division of Historical Resources of the Department of State.

d. Areas known to be important to animal species designated as endangered or threatened by the United States Fish and Wildlife Service or by the Fish and Wildlife Conservation Commission, for reproduction, feeding, or nesting; for traveling between such areas used for reproduction, feeding, or nesting; or for escape from predation.

e. Areas known to contain plant species designated as endangered by the Department of Agriculture and Consumer Services.

2. Produce, or dispose of, no substances designated as hazardous or toxic substances by the United States Environmental Protection Agency, the Department of Environmental Protection, or the Department of Agriculture and Consumer Services. This subparagraph does not apply to the production of these substances in nonsignificant amounts as would occur through household use or incidental use by businesses.

3. Participate in a downtown reuse or redevelopment program to improve and rehabilitate a declining downtown area.

4. Incorporate no dredge and fill activities in, and no stormwater discharge into, waters designated as Class II, aquatic preserves, or Outstanding Florida Waters, except as permitted pursuant to s. 403.813(1), and the developer demonstrates that those activities meet the standards under Class II waters, Outstanding Florida Waters, or aquatic preserves, as applicable.

5. Include open space, recreation areas, Florida-friendly landscaping as defined in s. 373.185, and energy conservation and minimize impermeable surfaces as appropriate to the location and type of project.

6. Provide for construction and maintenance of all onsite infrastructure necessary to support the project and enter into a binding commitment with local government to provide an appropriate fair-share contribution toward the offsite impacts that the development will impose on publicly funded facilities and services, except offsite transportation, and condition or phase the commencement of development to ensure that public facilities and services, except offsite transportation, are available concurrent with the impacts of the development. For the purposes of offsite transportation impacts, the developer shall comply, at a minimum, with the standards of the state land planning agency’s development-of-regional-impact transportation rule, the approved strategic regional policy plan, any applicable regional planning council transportation rule, and the approved local government comprehensive plan and land development regulations adopted pursuant to part II of chapter 163.

7. Design and construct the development in a manner that is consistent with the adopted state plan, the applicable strategic regional policy plan, and the applicable adopted local government comprehensive plan.

(b) In addition to the foregoing requirements, the developer shall plan and design his or her development in a manner which includes the needs of the people in this state as identified in the state comprehensive plan and the quality of life of the people who will live and work in or near the development. The developer is encouraged to plan and design his or her development in an innovative manner. These planning and design features may include, but are not limited to, such things as affordable housing, care for the elderly, urban renewal or redevelopment, mass transit, the protection and preservation of wetlands outside the jurisdiction of the Department of Environmental Protection or of uplands as wildlife habitat, provision for the recycling of solid waste, provision for onsite child care, enhancement of emergency management capabilities, the preservation of areas known to be primary habitat for significant populations of species of special concern designated by the Fish and Wildlife Conservation Commission, or community economic development. These additional amenities will be considered in determining whether the development qualifies for designation under this program.

(4) The department shall adopt an application for development designation consistent with the intent of this section.

(5)(a) Before filing an application for development designation, the developer shall contact the Department of Economic Opportunity to arrange one or more preapplication conferences with the other reviewing entities. Upon the request of the developer or any of the reviewing entities, other affected state or regional agencies shall participate in this conference. The department, in coordination with the local government with jurisdiction and the regional planning council, shall provide the developer information about the Florida Quality Developments designation process and the use of preapplication conferences to identify issues, coordinate appropriate state, regional, and local agency requirements, fully address any concerns of the local government, the regional planning council, and other reviewing agencies and the meeting of those concerns, if applicable, through development order conditions, and otherwise promote a proper, efficient, and timely review of the proposed Florida Quality Development. The department shall take the lead in coordinating the review process.

(b) The developer shall submit the application to the state land planning agency, the appropriate regional planning agency, and the appropriate local government for review. The review shall be conducted under the time limits and procedures set forth in s. 120.60, except that the 90-day time limit shall cease to run when the state land planning agency and the local government have notified the applicant of their decision on whether the development should be designated under this program.

(c) At any time prior to the issuance of the Florida Quality Development development order, the developer of a proposed Florida Quality Development shall have the right to withdraw the proposed project from consideration as a Florida Quality Development. The developer may elect to convert the proposed project to a proposed development of regional impact. The conversion shall be in the form of a letter to the reviewing entities stating the developer’s intent to seek authorization for the development as a development of regional impact under s. 380.06. If a proposed Florida Quality Development converts to a development of regional impact, the developer shall resubmit the appropriate application and the development shall be subject to all applicable procedures under s. 380.06, except that:

1. A preapplication conference held under paragraph (a) satisfies the preapplication procedures requirement under s. 380.06(7); and

2. If requested in the withdrawal letter, a finding of completeness of the application under paragraph (a) and s. 120.60 may be converted to a finding of sufficiency by the regional planning council if such a conversion is approved by the regional planning council.

The regional planning council shall have 30 days to notify the developer if the request for conversion of completeness to sufficiency is granted or denied. If granted and the application is found sufficient, the regional planning council shall notify the local government that a public hearing date may be set to consider the development for approval as a development of regional impact, and the development shall be subject to all applicable rules, standards, and procedures of s. 380.06. If the request for conversion of completeness to sufficiency is denied, the developer shall resubmit the appropriate application for review and the development shall be subject to all applicable procedures under s. 380.06, except as otherwise provided in this paragraph.

(d) If the local government and state land planning agency agree that the project should be designated under this program, the state land planning agency shall issue a development order which incorporates the plan of development as set out in the application along with any agreed-upon modifications and conditions, based on recommendations by the local government and regional planning council, and a certification that the development is designated as one of Florida’s Quality Developments. In the event of conflicting recommendations, the state land planning agency, after consultation with the local government and the regional planning agency, shall resolve such conflicts in the development order. Upon designation, the development, as approved, is exempt from development-of-regional-impact review pursuant to s. 380.06.

(e) If the local government or state land planning agency, or both, recommends against designation, the development shall undergo development-of-regional-impact review pursuant to s. 380.06, except as provided in subsection (6) of this section.

(6)(a) In the event that the development is not designated under subsection (5), the developer may appeal that determination to the Quality Developments Review Board. The board shall consist of the secretary of the state land planning agency, the Secretary of Environmental Protection and a member designated by the secretary, the Secretary of Transportation, the executive director of the Fish and Wildlife Conservation Commission, the executive director of the appropriate water management district created pursuant to chapter 373, and the chief executive officer of the appropriate local government. When there is a significant historical or archaeological site within the boundaries of a development which is appealed to the board, the director of the Division of Historical Resources of the Department of State shall also sit on the board. The staff of the state land planning agency shall serve as staff to the board.

(b) The board shall meet once each quarter of the year. However, a meeting may be waived if no appeals are pending.

(c) On appeal, the sole issue shall be whether the development meets the statutory criteria for designation under this program. An affirmative vote of at least five members of the board, including the affirmative vote of the chief executive officer of the appropriate local government, shall be necessary to designate the development by the board.

(d) The state land planning agency shall adopt procedural rules for consideration of appeals under this subsection.

(7)(a) The development order issued pursuant to this section is enforceable in the same manner as a development order issued pursuant to s. 380.06.

(b) Appeal of a development order issued pursuant to this section shall be available only pursuant to s. 380.07.

(8)(a) Any local government comprehensive plan amendments related to a Florida Quality Development may be initiated by a local planning agency and considered by the local governing body at the same time as the application for development approval. Nothing in this subsection shall be construed to require favorable consideration of a Florida Quality Development solely because it is related to a development of regional impact.

(b) The department shall adopt, by rule, standards and procedures necessary to implement the Florida Quality Developments program. The rules must include, but need not be limited to, provisions governing annual reports and criteria for determining whether a proposed change to an approved Florida Quality Development is a substantial change requiring further review.

History.—s. 44, ch. 85-55; s. 65, ch. 86-163; s. 17, ch. 86-191; s. 2, ch. 88-164; s. 2, ch. 89-375; s. 2, ch. 89-536; s. 4, ch. 91-41; s. 4, ch. 91-68; s. 16, ch. 92-129; s. 53, ch. 93-206; s. 10, ch. 94-122; ss. 10, 346, ch. 94-356; s. 1030, ch. 95-148; s. 12, ch. 95-149; s. 11, ch. 96-416; s. 9, ch. 98-146; s. 27, ch. 98-176; s. 200, ch. 99-245; s. 43, ch. 2009-21; s. 25, ch. 2009-243; s. 58, ch. 2011-139; s. 259, ch. 2011-142.



380.065 - Certification of local government review of development.

380.065 Certification of local government review of development.—

(1) By petition to the Administration Commission, a local government may request certification to review developments of regional impact that are located within the jurisdiction in lieu of the regional review requirements set forth in s. 380.06. Such petitions shall not be accepted by the commission until the state comprehensive plan and the strategic regional policy plan have been adopted pursuant to chapter 186. Once certified, the development-of-regional-impact provisions of s. 380.06 shall not be applicable within such jurisdiction.

(2) When a petition is filed, the state land planning agency shall have no more than 90 days to prepare and submit to the Administration Commission a report and recommendations on the proposed certification. In deciding whether to grant certification, the Administration Commission shall determine whether the following criteria are being met:

(a) The petitioning local government has adopted and effectively implemented a local comprehensive plan and development regulations which comply with ss. 163.3161-163.3215, the Community Planning Act.

(b) The local government’s comprehensive plan is consistent with the adopted state comprehensive plan and adopted strategic regional policy plans applicable to the local governmental jurisdiction.

(c) The local government has adopted land development regulations and a capital improvements program which are consistent with and effectively implement the local comprehensive plan and which provide that no development order may be approved until adequate provision has been made for the services and infrastructure necessary to support the development.

(d) The local government has authority for, and has established an effective mechanism for, resolving greater-than-local impacts of developments.

(e) The local government comprehensive plan provides for effective intergovernmental coordination, including a method to address any significant incompatibilities between and among local government comprehensive plans where implementation of such incompatible plan would result in a substantial adverse effect on the citizens of another local government.

(f) The local government has adopted procedures which permit orderly local citizen participation in at least one public hearing held during the local government review process.

(g) The local government has adequate review procedures and the financial and staffing resources necessary to assume responsibility for adequate review of developments.

(h) The local government has a record of effectively monitoring and enforcing compliance with development orders, permits, and this chapter.

(3) Development orders issued pursuant to this section are subject to the provisions of s. 380.07; however, a certified local government’s findings of fact and conclusions of law are presumed to be correct on appeal. The grounds for appeal of a development order issued by a certified local government under this section shall be limited to:

(a) Inconsistency with the local government’s comprehensive plan or land use regulations.

(b) Inconsistency with the state comprehensive plan.

(c) Inconsistency with any regional standard or policy identified in an adopted strategic regional policy plan for use in reviewing a development of regional impact.

(d) Whether the public facilities meet or exceed the standards established in the capital improvements plan required by s. 163.3177 and will be available when needed for the proposed development, or that development orders and permits are conditioned on the availability of the public facilities necessary to serve the proposed development. Such development orders and permit conditions shall not allow a reduction in the level of service for affected regional public facilities below the level of services provided in the adopted strategic regional policy plan.

(4) After a local government has been certified to conduct development-of-regional-impact review, that review responsibility may be revoked by the Administration Commission upon a determination, subject to the provisions of ss. 120.569 and 120.57, that one or more of the criteria specified in subsection (2) are not being met.

(5) Upon revocation of certification, developments of regional impact shall be reviewed by the regional planning agency designated development-of-regional-impact review responsibilities for the region in which the local government is located, pursuant to s. 380.06.

(6) The Administration Commission shall adopt rules to implement this section.

(7) A county may petition to conduct development-of-regional-impact review within a municipality if approved by the municipality or so provided in the county charter or a special act.

(8) Nothing contained herein shall abridge or modify any vested or other rights or any obligations pursuant to any development order which are now applicable to developments of regional impact.

(9) A development of regional impact with pending applications for development approval may elect to continue such review pursuant to s. 380.06.

History.—s. 45, ch. 85-55; s. 7, ch. 95-149; s. 115, ch. 96-410; s. 28, ch. 98-176; s. 59, ch. 2011-139.



380.0651 - Statewide guidelines and standards.

380.0651 Statewide guidelines and standards.—

(1) The statewide guidelines and standards for developments required to undergo development-of-regional-impact review provided in this section supersede the statewide guidelines and standards previously adopted by the Administration Commission that address the same development. Other standards and guidelines previously adopted by the Administration Commission, including the residential standards and guidelines, shall not be superseded. The guidelines and standards shall be applied in the manner described in s. 380.06(2)(a).

(2) The Administration Commission shall publish the statewide guidelines and standards established in this section in its administrative rule in place of the guidelines and standards that are superseded by this act, without the proceedings required by s. 120.54 and notwithstanding the provisions of s. 120.545(1)(c). The Administration Commission shall initiate rulemaking proceedings pursuant to s. 120.54 to make all other technical revisions necessary to conform the rules to this act. Rule amendments made pursuant to this subsection shall not be subject to the requirement for legislative approval pursuant to s. 380.06(2).

(3) The following statewide guidelines and standards shall be applied in the manner described in s. 380.06(2) to determine whether the following developments shall be required to undergo development-of-regional-impact review:

(a) Airports.—

1. Any of the following airport construction projects shall be a development of regional impact:

a. A new commercial service or general aviation airport with paved runways.

b. A new commercial service or general aviation paved runway.

c. A new passenger terminal facility.

2. Lengthening of an existing runway by 25 percent or an increase in the number of gates by 25 percent or three gates, whichever is greater, on a commercial service airport or a general aviation airport with regularly scheduled flights is a development of regional impact. However, expansion of existing terminal facilities at a nonhub or small hub commercial service airport shall not be a development of regional impact.

3. Any airport development project which is proposed for safety, repair, or maintenance reasons alone and would not have the potential to increase or change existing types of aircraft activity is not a development of regional impact. Notwithstanding subparagraphs 1. and 2., renovation, modernization, or replacement of airport airside or terminal facilities that may include increases in square footage of such facilities but does not increase the number of gates or change the existing types of aircraft activity is not a development of regional impact.

(b) Attractions and recreation facilities.—Any sports, entertainment, amusement, or recreation facility, including, but not limited to, a sports arena, stadium, racetrack, tourist attraction, amusement park, or pari-mutuel facility, the construction or expansion of which:

1. For single performance facilities:

a. Provides parking spaces for more than 2,500 cars; or

b. Provides more than 10,000 permanent seats for spectators.

2. For serial performance facilities:

a. Provides parking spaces for more than 1,000 cars; or

b. Provides more than 4,000 permanent seats for spectators.

For purposes of this subsection, “serial performance facilities” means those using their parking areas or permanent seating more than one time per day on a regular or continuous basis.

(c) Office development.—Any proposed office building or park operated under common ownership, development plan, or management that:

1. Encompasses 300,000 or more square feet of gross floor area; or

2. Encompasses more than 600,000 square feet of gross floor area in a county with a population greater than 500,000 and only in a geographic area specifically designated as highly suitable for increased threshold intensity in the approved local comprehensive plan.

(d) Retail and service development.—Any proposed retail, service, or wholesale business establishment or group of establishments which deals primarily with the general public onsite, operated under one common property ownership, development plan, or management that:

1. Encompasses more than 400,000 square feet of gross area; or

2. Provides parking spaces for more than 2,500 cars.

(e) Recreational vehicle development.—Any proposed recreational vehicle development planned to create or accommodate 500 or more spaces.

(f) Multiuse development.—Any proposed development with two or more land uses where the sum of the percentages of the appropriate thresholds identified in chapter 28-24, Florida Administrative Code, or this section for each land use in the development is equal to or greater than 145 percent. Any proposed development with three or more land uses, one of which is residential and contains at least 100 dwelling units or 15 percent of the applicable residential threshold, whichever is greater, where the sum of the percentages of the appropriate thresholds identified in chapter 28-24, Florida Administrative Code, or this section for each land use in the development is equal to or greater than 160 percent. This threshold is in addition to, and does not preclude, a development from being required to undergo development-of-regional-impact review under any other threshold.

(g) Residential development.—A rule may not be adopted concerning residential developments which treats a residential development in one county as being located in a less populated adjacent county unless more than 25 percent of the development is located within 2 miles or less of the less populated adjacent county. The residential thresholds of adjacent counties with less population and a lower threshold may not be controlling on any development wholly located within areas designated as rural areas of opportunity.

(h) Workforce housing.—The applicable guidelines for residential development and the residential component for multiuse development shall be increased by 50 percent where the developer demonstrates that at least 15 percent of the total residential dwelling units authorized within the development of regional impact will be dedicated to affordable workforce housing, subject to a recorded land use restriction that shall be for a period of not less than 20 years and that includes resale provisions to ensure long-term affordability for income-eligible homeowners and renters and provisions for the workforce housing to be commenced prior to the completion of 50 percent of the market rate dwelling. For purposes of this paragraph, the term “affordable workforce housing” means housing that is affordable to a person who earns less than 120 percent of the area median income, or less than 140 percent of the area median income if located in a county in which the median purchase price for a single-family existing home exceeds the statewide median purchase price of a single-family existing home. For the purposes of this paragraph, the term “statewide median purchase price of a single-family existing home” means the statewide purchase price as determined in the Florida Sales Report, Single-Family Existing Homes, released each January by the Florida Association of Realtors and the University of Florida Real Estate Research Center.

(i) Schools.—

1. The proposed construction of any public, private, or proprietary postsecondary educational campus which provides for a design population of more than 5,000 full-time equivalent students, or the proposed physical expansion of any public, private, or proprietary postsecondary educational campus having such a design population that would increase the population by at least 20 percent of the design population.

2. As used in this paragraph, “full-time equivalent student” means enrollment for 15 or more quarter hours during a single academic semester. In career centers or other institutions which do not employ semester hours or quarter hours in accounting for student participation, enrollment for 18 contact hours shall be considered equivalent to one quarter hour, and enrollment for 27 contact hours shall be considered equivalent to one semester hour.

3. This paragraph does not apply to institutions which are the subject of a campus master plan adopted by the university board of trustees pursuant to s. 1013.30.

(4) Two or more developments, represented by their owners or developers to be separate developments, shall be aggregated and treated as a single development under this chapter when they are determined to be part of a unified plan of development and are physically proximate to one other.

(a) The criteria of three of the following subparagraphs must be met in order for the state land planning agency to determine that there is a unified plan of development:

1.a. The same person has retained or shared control of the developments;

b. The same person has ownership or a significant legal or equitable interest in the developments; or

c. There is common management of the developments controlling the form of physical development or disposition of parcels of the development.

2. There is a reasonable closeness in time between the completion of 80 percent or less of one development and the submission to a governmental agency of a master plan or series of plans or drawings for the other development which is indicative of a common development effort.

3. A master plan or series of plans or drawings exists covering the developments sought to be aggregated which have been submitted to a local general-purpose government, water management district, the Florida Department of Environmental Protection, or the Division of Florida Condominiums, Timeshares, and Mobile Homes for authorization to commence development. The existence or implementation of a utility’s master utility plan required by the Public Service Commission or general-purpose local government or a master drainage plan shall not be the sole determinant of the existence of a master plan.

4. There is a common advertising scheme or promotional plan in effect for the developments sought to be aggregated.

(b) The following activities or circumstances shall not be considered in determining whether to aggregate two or more developments:

1. Activities undertaken leading to the adoption or amendment of any comprehensive plan element described in part II of chapter 163.

2. The sale of unimproved parcels of land, where the seller does not retain significant control of the future development of the parcels.

3. The fact that the same lender has a financial interest, including one acquired through foreclosure, in two or more parcels, so long as the lender is not an active participant in the planning, management, or development of the parcels in which it has an interest.

4. Drainage improvements that are not designed to accommodate the types of development listed in the guidelines and standards contained in or adopted pursuant to this chapter or which are not designed specifically to accommodate the developments sought to be aggregated.

(c) Aggregation is not applicable when the following circumstances and provisions of this chapter apply:

1. Developments that are otherwise subject to aggregation with a development of regional impact which has received approval through the issuance of a final development order may not be aggregated with the approved development of regional impact. However, this subparagraph does not preclude the state land planning agency from evaluating an allegedly separate development as a substantial deviation pursuant to s. 380.06(19) or as an independent development of regional impact.

2. Two or more developments, each of which is independently a development of regional impact that has or will obtain a development order pursuant to s. 380.06.

3. Completion of any development that has been vested pursuant to s. 380.05 or s. 380.06, including vested rights arising out of agreements entered into with the state land planning agency for purposes of resolving vested rights issues. Development-of-regional-impact review of additions to vested developments of regional impact shall not include review of the impacts resulting from the vested portions of the development.

4. The developments sought to be aggregated were authorized to commence development before September 1, 1988, and could not have been required to be aggregated under the law existing before that date.

5. Any development that qualifies for an exemption under s. 380.06(29).

6. Newly acquired lands intended for development in coordination with a developed and existing development of regional impact are not subject to aggregation if the newly acquired lands comprise an area that is equal to or less than 10 percent of the total acreage subject to an existing development-of-regional-impact development order.

(d) The provisions of this subsection shall be applied prospectively from September 1, 1988. Written decisions, agreements, and binding letters of interpretation made or issued by the state land planning agency prior to July 1, 1988, shall not be affected by this subsection.

(e) In order to encourage developers to design, finance, donate, or build infrastructure, public facilities, or services, the state land planning agency may enter into binding agreements with two or more developers providing that the joint planning, sharing, or use of specified public infrastructure, facilities, or services by the developers shall not be considered in any subsequent determination of whether a unified plan of development exists for their developments. Such binding agreements may authorize the developers to pool impact fees or impact-fee credits, or to enter into front-end agreements, or other financing arrangements by which they collectively agree to design, finance, donate, or build such public infrastructure, facilities, or services. Such agreements shall be conditioned upon a subsequent determination by the appropriate local government of consistency with the approved local government comprehensive plan and land development regulations. Additionally, the developers must demonstrate that the provision and sharing of public infrastructure, facilities, or services is in the public interest and not merely for the benefit of the developments which are the subject of the agreement. Developments that are the subject of an agreement pursuant to this paragraph shall be aggregated if the state land planning agency determines that sufficient aggregation factors are present to require aggregation without considering the design features, financial arrangements, donations, or construction that are specified in and required by the agreement.

(f) The state land planning agency has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this subsection.

History.—s. 46, ch. 85-55; s. 16, ch. 86-191; s. 3, ch. 88-164; s. 3, ch. 89-375; s. 3, ch. 89-536; s. 2, ch. 93-135; ss. 54, 55, ch. 93-206; ss. 347, 482, ch. 94-356; s. 13, ch. 95-149; s. 10, ch. 95-322; s. 4, ch. 95-412; s. 12, ch. 96-416; s. 93, ch. 98-200; s. 31, ch. 2002-296; s. 973, ch. 2002-387; s. 31, ch. 2004-357; s. 13, ch. 2006-69; s. 9, ch. 2006-220; s. 9, ch. 2007-198; s. 18, ch. 2008-240; s. 55, ch. 2011-139; s. 41, ch. 2014-218; s. 8, ch. 2016-148.



380.0655 - Expedited permitting process for marina projects reserving 10 percent or more boat slips for public use.

380.0655 Expedited permitting process for marina projects reserving 10 percent or more boat slips for public use.—The Department of Environmental Protection and, as appropriate, the water management districts created by chapter 373 shall adopt programs to expedite the processing of wetland resource and environmental resource permits for marina projects that reserve at least 10 percent of available boat slips for public use.

History.—s. 10, ch. 2005-157.



380.0657 - Expedited permitting process for economic development projects.

380.0657 Expedited permitting process for economic development projects.—

(1) The Department of Environmental Protection and, as appropriate, the water management districts created under chapter 373 shall adopt programs to expedite the processing of wetland resource and environmental resource permits for economic development projects that have been identified by a municipality or county as meeting the definition of target industry businesses under s. 288.106, or any intermodal logistics center receiving or sending cargo to or from Florida ports, with the exception of those projects requiring approval by the Board of Trustees of the Internal Improvement Trust Fund.

(2) A municipality or county shall provide an identified business with a city or county commission resolution identifying the business as a targeted industry business.

(3) A mandatory preapplication review process shall be required to reduce permitting conflicts by providing guidance to applicants regarding the permits needed from each agency and governmental entity, site planning and development, site suitability and limitations, facility design, and steps the applicant can take to ensure expeditious permit application review.

(4) A permit application shall be approved or denied within 45 days after receipt of the original application, the last item of timely requested additional material, or the applicant’s written request to begin processing the permit application.

(5) Notwithstanding the provisions of this section, permit applications for projects to be located in a charter county that has a population of 1.2 million or more and has entered into a delegation agreement with the Department of Environmental Protection or the applicable water management district to process environmental resource permits, wetland resource management permits, or surface water management permits pursuant to chapter 373 are eligible for expedited permitting under this section only upon designation by resolution of the charter county’s governing board. Before the governing board decides that a project is eligible for expedited permitting, it may require the county’s economic development agency, or such other agency that provides advice to the governing board on economic matters, to review and recommend whether the project meets the definition of a target industry business as defined in s. 288.106 and to identify the tangible benefits and impacts of the project. The governing board’s decision shall be made without consideration of the project’s geographic location within the charter county. If the governing board designates the project as a target industry business, the permit application for the project shall be approved or denied within the timeframe provided in subsection (4).

History.—s. 2, ch. 2009-134; s. 11, ch. 2012-205.



380.0661 - Legislative intent.

380.0661 Legislative intent.—It is hereby declared that the intent of the Legislature is:

(1) To provide a mechanism to equitably deal with the challenges of implementing comprehensive land use plans developed pursuant to the area of critical state concern program, which challenges are often complicated by the environmental sensitivity of such areas.

(2) To provide the mechanism referred to in subsection (1) by creation of a body politic which would have a stable funding source and the flexibility to address plan implementation innovatively and by acting as an intermediary between individual landowners and the governmental entities regulating land use.

History.—s. 1, ch. 86-170.



380.0662 - Definitions.

380.0662 Definitions.—As used in this act, unless the context indicates a different meaning or intent:

(1) “Land authority” means the land authority created by a county pursuant to this act.

(2) “State” means the State of Florida.

(3) “Bonds” means any bonds, debentures, notes, or other evidences of financial indebtedness issued on behalf of the land authority pursuant to this act.

(4) “Local government” means a unit of local general-purpose government as defined in s. 218.31(2).

(5) “Project” means any work or improvement to real property, buildings, and any other property located in an area of critical state concern.

(6) “Real property” means all lands located in an area of critical state concern, including improvements and fixtures thereon and property of any nature appurtenant thereto or used in connection therewith, and every estate, interest, and right, legal or equitable, therein, including terms of years and liens by way of judgment, mortgage, or otherwise and the indebtedness secured by such liens.

(7) “State Bond Act” means ss. 215.57-215.83, as the same may be amended from time to time.

(8) “State Board of Administration” means the State Board of Administration created by and referred to in s. 4, Art. IV of the State Constitution.

(9) “Division” means the Division of Bond Finance of the State Board of Administration.

(10) “Pledged revenues” means revenues to be derived from s. 125.0108 or s. 380.0685, and any other revenues or assets that may be legally available to pay the principal of, redemption premium if any on, insurance and cash reserves for, and interest on the bonds derived from sources other than ad valorem taxation, including revenues from other sources or any combination thereof; however, in no event shall the full faith and credit of the state or any local government other than the land authority be pledged to secure such revenue bonds.

(11) “Authorized investments” means and includes any of the following securities:

(a) Direct obligations of, or obligations guaranteed by, the United States of America.

(b) Bonds, debentures, notes, or other evidences of indebtedness issued by any of the following: Bank for Cooperatives; federal intermediate credit banks; federal home loan banks; Export-Import Bank of the United States; federal land banks; Federal National Mortgage Association; Government National Mortgage Association; Federal Financing Bank; Small Business Administration; or any other agency or instrumentality of the United States of America, created by an Act of Congress, substantially similar to the foregoing in its legal relationship to the United States of America.

(c) Public housing bonds issued by public housing agencies and fully secured as to the payment of both principal and interest by a pledge of annual contributions under an annual contributions contract or contracts with the United States of America, and temporary notes, preliminary loan notes, or project notes issued by public housing agencies, in each case fully secured as to the payment of both principal and interest by a requisition or payment agreement with the United States of America.

(d) Interest-bearing time or demand deposits, certificates of deposit, or other similar banking arrangements with any bank, trust company, national banking association, or other depository institution, including any trustee or other fiduciary with respect to the bonds of the land authority, provided:

1. The deposits, certificates, and other arrangements are insured to the satisfaction of the land authority by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation;

2. The depository institution has combined capital and surplus of at least $10 million and the deposits, certificates, and other arrangements are fully secured by obligations described in paragraphs (a)-(c), inclusive, or a combination thereof; or

3. The depository institution has combined capital and surplus of at least $25 million.

(e) Contracts for the purchase and sale of obligations described in paragraphs (a) and (b), provided that if the parties with which the contracts are made are not members of the Federal Reserve System or if the parties, including members of the Federal Reserve System, are not required to set aside and otherwise identify, to the satisfaction of the agency, obligations described in paragraph (a) or paragraph (b) to such contracts as security or reserve therefor in an amount at least equal to the face value of each contract, the obligations shall be delivered to and held by a trustee or other fiduciary with respect to the bonds of the agency during the term of the contracts.

History.—s. 1, ch. 86-170; s. 4, ch. 88-164; s. 300, ch. 92-279; s. 55, ch. 92-326; s. 64, ch. 2013-15.



380.0663 - Land authority; creation, membership, expenses.

380.0663 Land authority; creation, membership, expenses.—

(1) Each county in which one or more areas of critical state concern are located is authorized to create, by ordinance, a public body corporate and politic, to be known as a land authority, which may be renamed by the governing board of the county. The governing body of the land authority shall be the governing board of the county. For the purposes of this act, the governing body of the land authority shall be referred to individually or collectively as the members or membership of the land authority, whichever is appropriate.

(2) The chair and a vice chair shall be elected annually by the members of the land authority. The membership of the land authority may also designate and elect any additional officers as may be deemed necessary in order to carry out the responsibilities pursuant to this act.

(3) Members of the land authority shall receive no compensation for services but shall be entitled to necessary expenses, including per diem and travel expenses, incurred in the discharge of official duties as provided by law.

History.—s. 1, ch. 86-170; s. 642, ch. 95-148.



380.0664 - Quorum; voting; meetings.

380.0664 Quorum; voting; meetings.—The powers of the land authority shall be vested in its members in office from time to time. A majority of the members of the land authority eligible to vote shall constitute a quorum for the purpose of conducting its business and exercising its powers and for all other purposes. Action may be taken by the land authority upon an affirmative vote of a majority of the members present and eligible to vote; however, no action shall be taken by an affirmative vote of less than a majority of the total membership. Meetings shall be held at the call of the chair or any three members.

History.—s. 1, ch. 86-170; s. 643, ch. 95-148.



380.0665 - Executive director; agents and employees.

380.0665 Executive director; agents and employees.—The appointment and removal of an executive director shall be by the members of the land authority. The executive director shall subsequently employ legal and technical experts and such other agents and employees, permanent and temporary, as the land authority may require.

History.—s. 1, ch. 86-170.



380.0666 - Powers of land authority.

380.0666 Powers of land authority.—The land authority shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this act, including the following powers, which are in addition to all other powers granted by other provisions of this act:

(1) To sue and be sued; to have a seal, to alter the same at pleasure, and to authorize the use of a facsimile thereof; and to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the land authority.

(2) To undertake and carry out studies and analyses of county land planning needs within areas of critical state concern and ways of meeting those needs.

(3) To acquire and dispose of real and personal property or any interest therein when such acquisition is necessary or appropriate to protect the natural environment, provide public access or public recreational facilities, preserve wildlife habitat areas, provide affordable housing to families whose income does not exceed 160 percent of the median family income for the area, prevent or satisfy private property rights claims resulting from limitations imposed by the designation of an area of critical state concern, or provide access to management of acquired lands; to acquire interests in land by means of land exchanges; to contribute tourist impact tax revenues received pursuant to s. 125.0108 to its most populous municipality or the housing authority of such municipality, at the request of the commission or council of such municipality, for the construction, redevelopment, or preservation of affordable housing in an area of critical state concern within such municipality; to contribute funds to the Department of Environmental Protection for the purchase of lands by the department; and to enter into all alternatives to the acquisition of fee interests in land, including, but not limited to, the acquisition of easements, development rights, life estates, leases, and leaseback arrangements. However, the land authority shall make an acquisition or contribution only if:

(a) Such acquisition or contribution is consistent with land development regulations and local comprehensive plans adopted and approved pursuant to this chapter;

(b) The property acquired is within an area designated as an area of critical state concern at the time of acquisition or is within an area that was designated as an area of critical state concern for at least 20 consecutive years prior to removal of the designation;

(c) The property to be acquired has not been selected for purchase through another local, regional, state, or federal public land acquisition program. Such restriction shall not apply if the land authority cooperates with the other public land acquisition programs which listed the lands for acquisition, to coordinate the acquisition and disposition of such lands. In such cases, the land authority may enter into contractual or other agreements to acquire lands jointly or for eventual resale to other public land acquisition programs; and

(d) The acquisition or contribution is not used to improve public transportation facilities or otherwise increase road capacity to reduce hurricane evacuation clearance times.

(4) To borrow money through the issuance of bonds for the purposes provided in this act, to provide for and secure the payment thereof, and to provide for the rights of the holders thereof.

(5) To purchase bonds of the land authority out of any funds or moneys of the land authority available therefor and to hold, cancel, or resell such bonds.

(6) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in such investments as may be authorized for trust funds under s. 215.47, and in any authorized investments, if such investments are made on behalf of the land authority by the State Board of Administration or by another trustee appointed for that purpose.

(7) To contract for and to accept gifts, grants, loans, or other aid from the United States Government or any person or corporation, including gifts of real property or any interest therein.

(8) To insure and procure insurance against any loss in connection with any bonds of the land authority and the land authority’s operations, including without limitation:

(a) The repayment of any loans to mortgage lenders or mortgage loans;

(b) Any project;

(c) Any bonds of the land authority;

in such amounts and from such insurers, including the Federal Government, as it may deem necessary or desirable and to pay any premiums therefor.

(9) To engage the services of private consultants on a contract basis for rendering professional and technical assistance and advice.

(10) To make and execute agreements, contracts, and other instruments necessary or convenient in the exercise of the powers and functions of the land authority under this act, including contracts with any person, firm, corporation, local government, or other entity; and all local governments established under the laws of the state are hereby authorized to enter into and do all things necessary to perform such contracts and otherwise cooperate with the land authority to facilitate the accomplishment of the purposes of this act.

(11) To undertake any actions necessary to conduct a feasibility and design study for a solid waste management facility in an area of critical state concern and, if such project is feasible, to carry out such project.

(12) To identify parcels of land within the area or areas of critical state concern that would be appropriate acquisitions by the state and recommend such acquisitions to the advisory council established pursuant to s. 259.035 or its successor.

(13) To do any and all things necessary or convenient to carry out the purposes of, and exercise the powers given and granted in, this act.

History.—s. 1, ch. 86-170; s. 5, ch. 88-164; s. 3, ch. 88-376; s. 15, ch. 89-116; s. 10, ch. 92-288; s. 40, ch. 99-247; s. 4, ch. 2006-223; s. 38, ch. 2013-18; s. 31, ch. 2015-30; s. 63, ch. 2015-229; s. 8, ch. 2016-225.



380.0667 - Advisory committee; acquisitions.

380.0667 Advisory committee; acquisitions.—

(1) The land authority shall establish an advisory committee which shall make recommendations regarding land acquisition to the land authority in accordance with the criteria set forth in this act. The advisory committee shall be composed of five members appointed by the land authority. The members shall serve 3-year terms, except that the initial terms may be for 1 or 2 years in order for terms to be staggered. The advisory committee shall by resolution recommend acquisitions by presenting the land authority, at the time specified by the land authority, a list of proposed acquisitions in order of recommended priority.

(2) The advisory committee shall prioritize land acquisitions each year according to the following:

(a) Any parcel of undeveloped land for which an option to purchase pursuant to paragraph (b) is given to the land authority prior to January 15, 1987, shall be given priority over all other acquisitions for which no such option is given, with further priority given to parcels of land that would have been developable but for the adoption of the approved comprehensive plan and land development regulations under s. 380.05.

(b) To qualify as an option under paragraph (a), such option shall:

1. Be for a period of at least 1 year.

2. Offer to sell for a net price to the offeror of no more than 115 percent of the property appraiser’s last assessment prior to June 1, 1986, or, alternatively, offer to sell at no more than appraised value if approved by the property appraiser, if the appraiser is selected by the land authority and reimbursed by the offeror.

3. Contain a provision allowing the offeror to retain his or her priority, if the option is not executed within the term of the option, by renewing said option for one or more similar terms.

(3) The land authority shall approve the list of acquisitions, in whole or in part, in the order of priority recommended by the advisory committee. Acquisitions shall be made in the approved order of priority to the greatest extent possible.

History.—s. 1, ch. 86-170; s. 6, ch. 88-164; s. 644, ch. 95-148.



380.0668 - Bonds; purpose, terms, approval, limitations.

380.0668 Bonds; purpose, terms, approval, limitations.—

(1) The issuance of revenue bonds to provide sufficient funds to achieve the purposes of this act; pay interest on bonds; pay expenses incident to the issuance and sale of any bond issued pursuant to this act, including costs of validating, printing, and delivering the bonds, printing the official statement, publishing notices of sale of the bonds, and related administrative expenses; and pay all other capital expenditures of the land authority incident to and necessary or convenient to carry out the purposes and powers granted by this act is authorized, subject and pursuant to the provisions of the State Constitution and the applicable provisions of this act and of the State Bond Act. Revenue bonds issued pursuant to this act shall be payable solely from pledged revenues.

(2) All such bonds shall be issued on behalf of the land authority and in the name of the land authority by the Division of Bond Finance from time to time, as provided by the State Bond Act, with a term of not more than 45 years and, except as otherwise provided herein, in such principal amounts as shall be necessary to provide sufficient funds to achieve the purposes of the land authority in carrying out this act and purposes incident thereto.

(3) There shall be established a debt service reserve account in an amount at least equal to the greatest amount of principal and interest to become due on such issue in any ensuing state fiscal year or an amount at least equal to an average of the annual principal and interest, all as may be determined by the Division of Bond Finance; except that a reserve of a lesser amount may be established if the land authority, with the concurrence of the Division of Bond Finance, determines that such reserve, if any, will adequately protect the interests of bondholders. The land authority, with the concurrence of the division, is authorized to provide the use of an insurance policy or letter of credit in lieu of a debt service reserve account.

(4)(a) The provisions of the State Bond Act, including, without limitation, the definitions contained therein, shall be applicable to all bonds issued pursuant to this act, when not in conflict with the provisions hereof; however, the basis of award of sale of such bonds may be either the net interest cost or the true or effective interest cost, as set forth in the resolution authorizing the sale of such bonds. In cases of conflict, the provisions of this act shall be controlling. Solely for purposes of the State Bond Act, a land authority shall be defined as a state agency.

(b) In actions to validate such bonds pursuant to chapter 75, the complaint shall be filed in the Circuit Court of Leon County, the notice required by s. 75.06 shall be published in newspapers of general circulation in the county in which the area or areas of critical state concern involved are located, and the complaint and order of the court shall be served on the state attorney of the Second Judicial Circuit and the circuit in which the area or areas of critical state concern involved are located.

(5) Any resolution or resolutions authorizing any bonds issued on behalf of the land authority may contain provisions, without limitation, which shall be a part of the contract or contracts with the holders thereof, as to:

(a) Pledging all or any part of the income or revenues of the land authority to secure the payment of bonds or of any issue thereof, subject to such agreements with holders of bonds as may then exist.

(b) Pledging all or any part of the income or revenues generated by a solid waste management facility to secure the payment of bonds or of any issue thereof, subject to such agreements with holders of bonds as may then exist.

(c) The procedure, if any, by which the terms of any contract with holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given.

(d) Vesting in a trustee or trustees such property, rights, powers, and duties in trust as the resolution may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the holders of bonds pursuant to this act, and limiting or abrogating the right of holders of bonds to appoint a trustee under this act or limiting the rights, powers, and duties of such trustee.

(e) Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the land authority to the holders of bonds in providing for the rights and remedies of holders of bonds in the event of such default, including, as a matter of right, the appointment of a receiver; provided such rights and remedies shall not be inconsistent with the general laws of the state and the other provisions of this act.

(f) Any other matters of like or different character which in any way affect the security or protection of holders of bonds.

(6)(a) The bonds issued on behalf of the land authority shall be sold at public sale in the manner provided by the State Bond Act. However, if the division shall by resolution determine that a negotiated sale of the bonds is in the best interest of the land authority, the division may negotiate for sale of the bonds with the underwriter or underwriters designated by the division. In the resolution authorizing the negotiated sale, the division shall provide specific findings as to the reasons for the negotiated sale. The reasons shall include, but shall not be limited to, characteristics of the bond issue and prevailing market conditions that necessitate a negotiated sale. In the event the division decides to negotiate for a sale of bonds, the managing underwriter, or financial consultant or adviser, if applicable, shall provide to the land authority or division, prior to the award of bonds to the managing underwriter, a disclosure statement containing the following information:

1. An itemized list setting forth the nature and estimated amounts of expenses to be incurred by the managing underwriter in connection with the issuance of such bonds. Notwithstanding the foregoing, any such list may include an item for miscellaneous expenses, provided it includes only minor items of expense which cannot be easily categorized elsewhere in the statement.

2. The names, addresses, and estimated amounts of compensation of any finders connected with the issuance of the bonds.

3. The amount of underwriting spread expected to be realized.

4. Any management fee charged by the managing underwriter.

5. Any other fee, bonus, or compensation estimated to be paid by the managing underwriter in connection with the bond issue to any person not regularly employed or retained by it.

6. The name and address of the managing underwriter or underwriters, if any, connected with the bond issue.

7. Any other disclosure which the division may require.

This paragraph is not intended to restrict or prohibit the employment of professional services relating to bonds issued under this act or the issuance of bonds by the division under any other law. This paragraph shall not prohibit the use of private placement bonds.

(b) In the event an offer of an issue of bonds at public sale produces no bid, or in the event all bids received are rejected, the division is authorized to negotiate for the sale of the bonds under such rates and terms as are acceptable; however, no bonds shall be so sold or delivered on terms less favorable than the terms contained in any bids rejected at the public sale thereof or, if no bids were received at such public sale, the terms contained in the notice of public sale.

(c) The failure of the land authority or division to comply with one or more provisions of this section shall not affect the validity of the bond issue; however, upon such failure to comply, the division shall sell all future bonds only at public sale as provided for herein, except as provided in paragraph (b).

(7)(a) No underwriter, commercial bank, investment banker, or financial consultant or adviser shall pay any finder any bonus, fee, or gratuity in connection with the sale of bonds or revenue bonds issued by the division unless full disclosure is made to the division prior to or concurrently with the submission of a purchase proposal for bonds by the underwriter, commercial bank, investment banker, or financial consultant or adviser and is made subsequently in the official statement or offering circular, if any, detailing the name and address of any finder and the amount of bonus, fee, or gratuity paid to such finder.

(b) The willful violation of this subsection is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) No violation of this subsection shall affect the validity of the bond issue.

(8) As used in this section, the term “finder” means a person who is neither regularly employed by, nor a partner or officer of, an underwriter, bank, banker, or financial consultant or adviser and who enters into an understanding with either the issuer or the managing underwriter, or both, for any paid or promised compensation or valuable consideration, directly or indirectly, expressly or impliedly, to act solely as an intermediary between such issuer and managing underwriter for the purpose of influencing any transaction in the purchase of such bonds.

(9) All bonds issued on behalf of the land authority shall state on the face thereof that they are payable, both as to principal and interest, solely out of the pledged revenues of the land authority and do not constitute an obligation, either general or special, of the state or of any local government.

(10) All bonds issued on behalf of the land authority are hereby declared to have all the qualities and incidents of negotiable instruments under the applicable laws of the state.

(11) It is the intent of the Legislature that any pledge of earnings, revenues, or other moneys made by the land authority shall be valid and binding from the time when the pledge is made; that the earnings, revenues, or other moneys so pledged and thereafter received by the land authority shall immediately be subject to the lien of that pledge without any physical delivery thereof or further act; and that the lien of the pledge shall be valid and binding as against the land authority irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded or filed pursuant to the Uniform Commercial Code.

(12) Neither the members or the employees of the land authority or the division nor any person executing the bonds of the land authority shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

History.—s. 1, ch. 86-170; s. 7, ch. 88-164; s. 14, ch. 2012-212.



380.0669 - State and local government liability on bonds.

380.0669 State and local government liability on bonds.—The bonds of the land authority shall not be a debt of the state or of any local government other than the land authority, and neither the state nor any local government other than the land authority shall be liable thereon. Except for revenues specifically designated by this act for use by the land authority, the land authority shall not have the power to pledge the credit, the revenues, or the taxing power of the state or of any local government; and except as provided in this act neither the credit, the revenues, nor the taxing power of the state or of any local government shall be, or shall be deemed to be, pledged to the payment of any bonds of the land authority.

History.—s. 1, ch. 86-170; s. 8, ch. 88-164.



380.0671 - Annual report.

380.0671 Annual report.—The land authority shall submit to the Governor and the presiding officers of each house of the Legislature, within 6 months after the end of its fiscal year, a complete and detailed report setting forth:

(1) Its operations and accomplishments.

(2) Its receipts and expenditures during the fiscal year in accordance with the categories or classifications established by the land authority for its operating and capital outlay purposes.

(3) Its assets and liabilities at the end of its fiscal year and the status of reserve, special, or other funds.

(4) A schedule of its bonds outstanding at the end of its fiscal year, together with a statement of the principal amounts of bonds issued and redeemed during the fiscal year.

History.—s. 1, ch. 86-170.



380.0672 - Conflicts of interest.

380.0672 Conflicts of interest.—

(1) Nothing in this section shall be deemed or construed to limit the right of any member, officer, or employee of the land authority to acquire an interest in bonds of the land authority or have an interest in any banking institution in which the bonds of the land authority are, or are to be, deposited or which is, or is to be, acting as trustee or paying agent under any bond resolution, trust indenture, or similar instrument to which the land authority is a party.

(2) Under no circumstances shall a financial adviser for bonds of the land authority serve as an underwriter for the land authority’s bonds within 2 years of having been such a financial adviser for such bonds.

History.—s. 1, ch. 86-170.



380.0673 - Exemption from taxes and eligibility as investment.

380.0673 Exemption from taxes and eligibility as investment.—

(1) The property of the land authority and the transactions and operations thereof and the income therefrom shall be exempt from taxation by the state and its political subdivisions. The exemption granted by this subsection shall not apply to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

(2) All bonds of the land authority shall be and constitute legal investments without limitation for all public bodies of this state; for all banks, trust companies, savings banks, savings associations, savings and loan associations, and investment companies; for all administrators, executors, trustees, and other fiduciaries; for all insurance companies and associations and other persons carrying on an insurance business; and for all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state and shall be and constitute eligible securities to be deposited as collateral for the security of any state, county, municipal, or other public funds. This subsection shall be considered as additional and supplemental authority and shall not be limited without specific reference hereto.

History.—s. 1, ch. 86-170; s. 54, ch. 89-356.



380.0674 - Corporate existence.

380.0674 Corporate existence.—

(1) The land authority and its corporate existence shall continue until terminated by law or action of the governing board of the county that established it; however, no such law or action shall take effect so long as the land authority shall have bonds outstanding unless adequate provision has been made for the payment thereof. Upon termination of the existence of the land authority, all its rights and properties in excess of its obligations shall pass to and be vested in the state.

(2) A land authority created by a county in which one or more areas have been designated as an area of critical state concern for at least 20 consecutive years prior to removal of the designation shall continue to exist and exercise all powers granted by this chapter until terminated by law or action of the governing board pursuant to subsection (1).

History.—s. 1, ch. 86-170; s. 5, ch. 2006-223.



380.0675 - Inconsistent provisions of other laws superseded.

380.0675 Inconsistent provisions of other laws superseded.—Insofar as the provisions of this act are inconsistent with the provisions of any other law, general, special, or local, the provisions of this act shall be controlling.

History.—s. 1, ch. 86-170.



380.0685 - State park in area of critical state concern in county which creates land authority; surcharge on admission and overnight occupancy.

380.0685 State park in area of critical state concern in county which creates land authority; surcharge on admission and overnight occupancy.—The Department of Environmental Protection shall impose and collect a surcharge of 50 cents per person per day, or $5 per annual family auto entrance permit, on admission to all state parks in areas of critical state concern located in a county which creates a land authority pursuant to s. 380.0663(1), and a surcharge of $2.50 per night per campsite, cabin, or other overnight recreational occupancy unit in state parks in areas of critical state concern located in a county which creates a land authority pursuant to s. 380.0663(1); however, no surcharge shall be imposed or collected under this section for overnight use by nonprofit groups of organized group camps, primitive camping areas, or other facilities intended primarily for organized group use. Such surcharges shall be imposed within 90 days after any county creating a land authority notifies the Department of Environmental Protection that the land authority has been created. The proceeds from such surcharges, less a collection fee that shall be kept by the Department of Environmental Protection for the actual cost of collection, not to exceed 2 percent, shall be transmitted to the land authority of the county from which the revenue was generated. Such funds shall be used to purchase property in the area or areas of critical state concern in the county from which the revenue was generated. An amount not to exceed 10 percent may be used for administration and other costs incident to such purchases. However, the proceeds of the surcharges imposed and collected pursuant to this section in a state park or parks located wholly within a municipality, less the costs of collection as provided herein, shall be transmitted to that municipality for use by the municipality for land acquisition or for beach renourishment or restoration, including, but not limited to, costs associated with any design, permitting, monitoring, and mitigation of such work, as well as the work itself. However, these funds may not be included in any calculation used for providing state matching funds for local contributions for beach renourishment or restoration. The surcharges levied under this section shall remain imposed as long as the land authority is in existence.

History.—s. 3, ch. 86-170; s. 9, ch. 88-164; s. 348, ch. 94-356; s. 2, ch. 2011-110; s. 60, ch. 2011-139.



380.07 - Florida Land and Water Adjudicatory Commission.

380.07 Florida Land and Water Adjudicatory Commission.—

(1) There is hereby created the Florida Land and Water Adjudicatory Commission, which shall consist of the Administration Commission. The commission may adopt rules necessary to ensure compliance with the area of critical state concern program and the requirements for developments of regional impact as set forth in this chapter.

(2) Whenever any local government issues any development order in any area of critical state concern, or in regard to any development of regional impact, copies of such orders as prescribed by rule by the state land planning agency shall be transmitted to the state land planning agency, the regional planning agency, and the owner or developer of the property affected by such order. The state land planning agency shall adopt rules describing development order rendition and effectiveness in designated areas of critical state concern. Within 45 days after the order is rendered, the owner, the developer, or the state land planning agency may appeal the order to the Florida Land and Water Adjudicatory Commission by filing a petition alleging that the development order is not consistent with the provisions of this part. The appropriate regional planning agency by vote at a regularly scheduled meeting may recommend that the state land planning agency undertake an appeal of a development-of-regional-impact development order. Upon the request of an appropriate regional planning council, affected local government, or any citizen, the state land planning agency shall consider whether to appeal the order and shall respond to the request within the 45-day appeal period.

(3) Notwithstanding any other provision of law, an appeal of a development order by the state land planning agency under this section may include consistency of the development order with the local comprehensive plan. However, if a development order relating to a development of regional impact has been challenged in a proceeding under s. 163.3215 and a party to the proceeding serves notice to the state land planning agency of the pending proceeding under s. 163.3215, the state land planning agency shall:

(a) Raise its consistency issues by intervening as a full party in the pending proceeding under s. 163.3215 within 30 days after service of the notice; and

(b) Dismiss the consistency issues from the development order appeal.

(4) The appellant shall furnish a copy of the petition to the opposing party, as the case may be, and to the local government that issued the order. The filing of the petition stays the effectiveness of the order until after the completion of the appeal process.

(5) The 45-day appeal period for a development of regional impact within the jurisdiction of more than one local government shall not commence until after all the local governments having jurisdiction over the proposed development of regional impact have rendered their development orders. The appellant shall furnish a copy of the notice of appeal to the opposing party, as the case may be, and to the local government which issued the order. The filing of the notice of appeal shall stay the effectiveness of the order until after the completion of the appeal process.

(6) Prior to issuing an order, the Florida Land and Water Adjudicatory Commission shall hold a hearing pursuant to the provisions of chapter 120. The commission shall encourage the submission of appeals on the record made below in cases in which the development order was issued after a full and complete hearing before the local government or an agency thereof.

(7) The Florida Land and Water Adjudicatory Commission shall issue a decision granting or denying permission to develop pursuant to the standards of this chapter and may attach conditions and restrictions to its decisions.

(8) If an appeal is filed with respect to any issues within the scope of a permitting program authorized by chapter 161, chapter 373, or chapter 403 and for which a permit or conceptual review approval has been obtained prior to the issuance of a development order, any such issue shall be specifically identified in the notice of appeal which is filed pursuant to this section, together with other issues which constitute grounds for the appeal. The appeal may proceed with respect to issues within the scope of permitting programs for which a permit or conceptual review approval has been obtained prior to the issuance of a development order only after the commission determines by majority vote at a regularly scheduled commission meeting that statewide or regional interests may be adversely affected by the development. In making this determination, there shall be a rebuttable presumption that statewide and regional interests relating to issues within the scope of the permitting programs for which a permit or conceptual approval has been obtained are not adversely affected.

History.—s. 7, ch. 72-317; s. 1, ch. 77-117; s. 3, ch. 77-215; s. 15, ch. 78-95; s. 47, ch. 85-55; s. 18, ch. 86-191; s. 56, ch. 93-206; s. 13, ch. 96-416; s. 10, ch. 98-146; s. 10, ch. 2006-220.



380.08 - Protection of landowners’ rights.

380.08 Protection of landowners’ rights.—

(1) Nothing in this chapter authorizes any governmental agency to adopt a rule or regulation or issue any order that is unduly restrictive or constitutes a taking of property without the payment of full compensation, in violation of the constitutions of this state or of the United States.

(2) If any governmental agency authorized to adopt a rule or regulation or issue any order under this chapter determines that, to achieve the purposes of this chapter, it is in the public interest to acquire the fee simple or lesser interest in any parcel of land, such agency shall so certify to the state land planning agency, the Board of Trustees of the Internal Improvement Trust Fund, and other appropriate governmental agencies. Prior to such agency’s acquiring such land, the seller of the land shall file a statement with the department disclosing, for at least the last 5 years prior to the conveyance of title to the state, all financial transactions concerning the land and all parties having a financial interest in any transaction.

(3) If any governmental agency denies a development permit under this chapter, it shall specify its reasons in writing and indicate any changes in the development proposal that would make it eligible to receive the permit.

History.—s. 8, ch. 72-317; s. 2, ch. 75-81; s. 16, ch. 84-330; s. 4, ch. 89-276; s. 15, ch. 92-288; s. 66, ch. 95-143.



380.085 - Judicial review relating to permits and licenses.

380.085 Judicial review relating to permits and licenses.—

(1) As used in this section, unless the context otherwise requires:

(a) “Agency” means any official, officer, commission, authority, council, committee, department, division, bureau, board, section, or other unit or entity of state government.

(b) “Permit” means any permit or license required by this part.

(2) Any person substantially affected by a final action of any agency with respect to a permit may seek review within 90 days of the rendering of such decision and request monetary damages and other relief in the circuit court in the judicial circuit in which the affected property is located; however, circuit court review shall be confined solely to determining whether final agency action is an unreasonable exercise of the state’s police power constituting a taking without just compensation. Review of final agency action for the purpose of determining whether the action is in accordance with existing statutes or rules and based on competent substantial evidence shall proceed in accordance with chapter 120.

(3) If the court determines the decision reviewed is an unreasonable exercise of the state’s police power constituting a taking without just compensation, the court shall remand the matter to the agency which shall, within a reasonable time:

(a) Agree to issue the permit;

(b) Agree to pay appropriate monetary damages; however, in determining the amount of compensation to be paid, consideration shall be given by the court to any enhancement to the value of the land attributable to governmental action; or

(c) Agree to modify its decision to avoid an unreasonable exercise of police power.

(4) The agency shall submit a statement of its agreed-upon action to the court in the form of a proposed order. If the action is a reasonable exercise of police power, the court shall enter its final order approving the proposed order. If the agency fails to submit a proposed order within a reasonable time not to exceed 90 days which specifies an action that is a reasonable exercise of police power, the court may order the agency to perform any of the alternatives specified in subsection (3).

(5) The court shall award reasonable attorney’s fees and court costs to the agency or substantially affected person, whichever prevails.

(6) The provisions of this section are cumulative and shall not be deemed to abrogate any other remedies provided by law.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 78-85.



380.11 - Enforcement; procedures; remedies.

380.11 Enforcement; procedures; remedies.—

(1) JUDICIAL REMEDIES.—

(a) The state land planning agency, a state attorney, a county, and a municipality are each authorized to bring an action for injunctive relief, both temporary and permanent, against any person or developer found to be in violation of the provisions of this part or any rules, regulations, or orders issued thereunder.

(b) It shall not be a defense to, or ground for dismissal of, an action for injunctive relief brought by the state land planning agency that it has failed to exhaust its administrative remedies.

(2) ADMINISTRATIVE REMEDIES.—

(a) If the state land planning agency has reason to believe a violation of this part or any rule, development order, or other order issued hereunder or of any agreement entered into under s. 380.032(3) or s. 380.06(8) has occurred or is about to occur, it may institute an administrative proceeding pursuant to this section to prevent, abate, or control the conditions or activity creating the violation.

(b) An administrative proceeding shall be instituted by service by the state land planning agency of a written notice of violation upon the alleged violator, by certified mail. The notice shall specify the law, rule, development order, or other order alleged to be violated and the facts alleged to constitute a violation. An order directing cessation or prevention of the conditions or action that caused the notice of violation to be served may be included with the notice. However, no order served with the notice of violation is final and effective until 20 days after the date of service or until the conclusion of a properly requested administrative hearing. A request for an administrative hearing shall be in writing and shall be filed with the clerk of the state land planning agency within 20 days after the date of service of the notice upon the alleged violator. The failure to request an administrative hearing within the 20-day period constitutes a waiver thereof, and the notice of violation and any accompanying corrective order shall become final agency action. The state land planning agency may seek enforcement of its final agency action in accordance with s. 120.69 or by written agreement entered into with the alleged violator pursuant to s. 380.032(3).

(c) The state land planning agency may institute an administrative proceeding against any developer or responsible party pertaining to any area of critical state concern designated in s. 380.05, s. 380.055, s. 380.0551, or s. 380.0552:

1. To enjoin development activity if the damage or injury is caused by the development activity or by a violation of s. 380.05, s. 380.055, s. 380.0551, s. 380.0552, a rule of any governmental agency, or a development order.

2. To require the responsible party to replace or restore a deteriorated, damaged, injured, or otherwise significantly impacted natural, historical, or archaeological resource, major public facility, or area of major public investment if the damage or injury is caused by the development activity or by a violation of s. 380.05, s. 380.055, s. 380.0551, s. 380.0552, a rule of any governmental agency, or a development order.

3. To require the governmental agency to properly administer critical area regulations.

(d) The state land planning agency may institute an administrative proceeding against any developer or responsible party to obtain compliance with s. 380.06 and binding letters, agreements, rules, orders, or development orders issued pursuant to s. 380.032(3), s. 380.05, s. 380.06, or s. 380.07. The state land planning agency may seek enforcement of its final agency action in accordance with s. 120.69 or by written agreement with the alleged violator pursuant to s. 380.032(3).

History.—s. 3, ch. 74-326; s. 129, ch. 79-190; s. 34, ch. 81-167; s. 34, ch. 83-55; s. 5, ch. 83-308; s. 48, ch. 85-55; s. 57, ch. 93-206; s. 14, ch. 96-416.



380.115 - Vested rights and duties; effect of size reduction, changes in guidelines and standards.

380.115 Vested rights and duties; effect of size reduction, changes in guidelines and standards.—

(1) A change in a development-of-regional-impact guideline and standard does not abridge or modify any vested or other right or any duty or obligation pursuant to any development order or agreement that is applicable to a development of regional impact. A development that has received a development-of-regional-impact development order pursuant to s. 380.06 but is no longer required to undergo development-of-regional-impact review by operation of a change in the guidelines and standards, a development that has reduced its size below the thresholds as specified in s. 380.0651, a development that is exempt pursuant to s. 380.06(24) or (29), or a development that elects to rescind the development order are governed by the following procedures:

(a) The development shall continue to be governed by the development-of-regional-impact development order and may be completed in reliance upon and pursuant to the development order unless the developer or landowner has followed the procedures for rescission in paragraph (b). Any proposed changes to developments which continue to be governed by a development order must be approved pursuant to s. 380.06(19) as it existed before a change in the development-of-regional-impact guidelines and standards, except that all percentage criteria are doubled and all other criteria are increased by 10 percent. The development-of-regional-impact development order may be enforced by the local government as provided in ss. 380.06(17) and 380.11.

(b) If requested by the developer or landowner, the development-of-regional-impact development order shall be rescinded by the local government having jurisdiction upon a showing that all required mitigation related to the amount of development that existed on the date of rescission has been completed or will be completed under an existing permit or equivalent authorization issued by a governmental agency as defined in s. 380.031(6), if such permit or authorization is subject to enforcement through administrative or judicial remedies.

(2) A development with an application for development approval pending, pursuant to s. 380.06, on the effective date of a change to the guidelines and standards, or a notification of proposed change pending on the effective date of a change to the guidelines and standards, may elect to continue such review pursuant to s. 380.06. At the conclusion of the pending review, including any appeals pursuant to s. 380.07, the resulting development order shall be governed by the provisions of subsection (1).

(3) A landowner that has filed an application for a development-of-regional-impact review prior to the adoption of a sector plan pursuant to s. 163.3245 may elect to have the application reviewed pursuant to s. 380.06, comprehensive plan provisions in force prior to adoption of the sector plan, and any requested comprehensive plan amendments that accompany the application.

History.—s. 96, ch. 2002-20; s. 32, ch. 2002-296; s. 38, ch. 2005-290; s. 11, ch. 2006-220; ss. 57, 61, ch. 2011-139; s. 3, ch. 2012-75; s. 18, ch. 2012-99; s. 9, ch. 2016-148.



380.12 - Rights unaffected by ch. 75-22.

380.12 Rights unaffected by ch. 75-22.—Nothing in chapter 75-22, Laws of Florida, shall alter or affect rights previously vested under this chapter.

History.—s. 23, ch. 75-22.






Part II - COASTAL PLANNING AND MANAGEMENT (ss. 380.20-380.285)

380.20 - Short title.

380.20 Short title.—Sections 380.205-380.27 may be cited as the “Florida Coastal Management Act.”

History.—s. 5, ch. 78-287; s. 1, ch. 92-276; s. 186, ch. 99-13; s. 1, ch. 2002-275.



380.205 - Definitions.

380.205 Definitions.—As used in ss. 380.205-380.27:

(1) “Department” means the Department of Environmental Protection.

(2) “Coastal zone” means that area of land and water from the territorial limits seaward to the most inland extent of marine influences. However, for planning and developing coordinated projects and initiatives for coastal resource protection and management, the department shall consider the coastal zone to be the geographical area encompassed by the 35 Florida coastal counties listed in the Final Environmental Impact Statement for the Florida Coastal Management Program and the adjoining territorial sea. It is not the intent of this definition to limit the authority currently exercised under the federal law and the federally approved Florida Coastal Management Program by which projects landward and seaward of the 35 coastal counties are reviewed for consistency with the Florida Coastal Management Program.

(3) “Coastal Zone Management Act” means the Coastal Zone Management Act of 1972, as amended (16 U.S.C. ss. 1451-1464).

History.—s. 2, ch. 92-276; s. 58, ch. 93-206; s. 187, ch. 99-13; s. 2, ch. 2002-275; s. 1, ch. 2002-277.



380.21 - Legislative intent.

380.21 Legislative intent.—

(1) The Legislature finds that:

(a) The coast is rich in a variety of natural, commercial, recreational, ecological, industrial, and aesthetic resources, including, but not limited to, “energy facilities,” as that term is defined in s. 304 of the Coastal Zone Management Act, of immediate potential value to the present and future well-being of the residents of this state.

(b) It is in the state and national interest to protect, maintain, and develop these resources through coordinated management.

(c) State land and water management policies should, to the maximum possible extent, be implemented by local governments through existing processes for the guidance of growth and development.

(2) The Legislature therefore grants authorization for the department to maintain and update a program based on existing statutes and existing rules and submit applications to the appropriate federal agency as a basis for receiving funds under the Coastal Zone Management Act. It is the further intent of the Legislature that enactment of this legislation shall not amend existing statutes or provide additional regulatory authority to any governmental body except as otherwise provided by s. 380.23. The enactment of this legislation shall not in any other way affect any existing statutory or regulatory authority.

(3)(a) The Legislature finds that the coastal zone is rich in a variety of natural, commercial, recreational, ecological, industrial, and aesthetic resources of immediate and potential value to the present and future well-being of the residents of this state which will be irretrievably lost or damaged if not properly managed. The participation by citizens of the state is an important factor in developing, adopting, amending, and implementing a program for management of the coastal zone, and management of the state’s coastal zone requires a highly coordinated effort among state, regional, and local officials and agencies.

(b) The state coastal zone management program shall contain each of the program elements necessary to comply with the requirements of the Coastal Zone Management Act, specifically delineating the role of state, regional, and local agencies in implementing the program; and it shall provide that the appeal of any regulatory decision, other than those appeals provided for by existing law, shall be to the Governor and Cabinet.

(4) The Legislature recognizes that land acquisition has great potential to support the state’s coastal management and regulatory efforts. Removing coastal properties from the pool of developable acreage reduces the adverse land use and environmental impacts the state coastal zone management program is attempting to eliminate or diminish, while at the same time minimizing public expenditures and reducing risk to life and property in storm-prone coastal areas. To this end, the acquisition of coastal lands shall be an important component of the coastal zone management program.

History.—s. 6, ch. 78-287; s. 5, ch. 84-257; s. 3, ch. 92-276; s. 59, ch. 93-206; s. 3, ch. 2002-275.



380.22 - Lead agency authority and duties.

380.22 Lead agency authority and duties.—

(1) The department shall be the lead agency pursuant to the Coastal Zone Management Act and shall compile and submit to the appropriate federal agency applications to receive funds pursuant to the Coastal Zone Management Act. The state’s program shall include program policies that only reference existing statutes and existing implementing administrative rules. In the event the program submitted pursuant to this subsection is rejected by the appropriate federal agency because of failure of this act, the existing statutes, or the existing implementing administrative rules to comply with the requirements of the federal Coastal Zone Management Act of 1972, as amended, no state coastal management program shall become effective without prior legislative approval. The coastal management program may be amended from time to time to include changes in statutes and rules adopted pursuant to statutory authority other than this act.

(2) The department shall also have authority to:

(a) Establish advisory councils with sufficient geographic balance to ensure statewide representation.

(b) Coordinate central files and clearinghouse procedures for coastal resource data information and encourage the use of compatible information and standards.

(c) Provide to the extent practicable financial, technical, research, and legal assistance to effectuate the purposes of this act.

(d) Review rules of other affected agencies to determine consistency with the program and to report any inconsistencies to the Legislature.

(3) The department shall adopt by rule procedures and criteria for the evaluation of subgrant applications that seek to receive a portion of those funds allotted to the state under the federal Coastal Zone Management Act.

(4) The department shall establish a county-based process for identifying, and setting priorities for acquiring, coastal properties in coordination with the Acquisition and Restoration Council, or its successor, so these properties may be acquired as part of the state’s land acquisition programs. This process shall include the establishment of criteria for prioritizing coastal acquisitions which, in addition to recognizing pristine coastal properties and coastal properties of significant or important environmental sensitivity, recognize hazard mitigation, beach access, beach management, urban recreation, and other policies necessary for effective coastal management.

(5) In addition to other criteria established by statute or rule, the following criteria shall be considered when establishing priorities for public acquisition of coastal property:

(a) The value of acquiring coastal high-hazard parcels, consistent with hazard mitigation and postdisaster redevelopment policies, in order to minimize the risk to life and property and to reduce the need for future disaster assistance.

(b) The value of acquiring beachfront parcels, irrespective of size, to provide public access and recreational opportunities in highly developed urban areas.

(c) The value of acquiring identified parcels the development of which would adversely affect coastal resources.

(6) The department shall develop and implement a strategy to enhance citizen awareness and involvement in Florida’s coastal management programs.

History.—s. 7, ch. 78-287; s. 4, ch. 92-276; s. 60, ch. 93-206; s. 11, ch. 98-146; s. 188, ch. 99-13; s. 42, ch. 99-247; s. 4, ch. 2002-275.



380.23 - Federal consistency.

380.23 Federal consistency.—

(1) When a federally licensed or permitted activity subject to federal consistency review requires a state license, the issuance or renewal of a state license shall automatically constitute the state’s concurrence that the licensed activity or use, as licensed, is consistent with the federally approved program. When a federally licensed or permitted activity subject to federal consistency review requires a state license, the denial of a state license shall automatically constitute the state’s finding that the proposed activity or use is not consistent with the state’s federally approved program, unless the United States Secretary of Commerce determines that such activity or use is in the national interest as provided in the Coastal Zone Management Act.

(2)(a) Where federal licenses, permits, activities, and projects listed in subsection (3) are subject to federal consistency review and are seaward of the jurisdiction of the state, or there is no state agency with sole jurisdiction, the department shall be responsible for the consistency review and determination; however, the department shall not make a determination that the license, permit, activity, or project is consistent if any other state agency with significant analogous responsibility makes a determination of inconsistency. All decisions and determinations under this subsection shall be appealable to the Governor and Cabinet.

(b) However, effective October 1, 1992, if a finding or recommendation of inconsistency has been made by a state agency with regard to federal activities and projects listed under paragraphs (3)(a) and (b) and the inconsistency cannot be resolved by the department, the department shall refer such finding or recommendation to the Governor for final determination. The Governor shall review the comments, findings, or recommendations of all participating agencies and shall affirm the finding or recommendation of inconsistency unless the Governor determines that the federal activity or project is consistent with the enforceable social, economic, and environmental policies of the coastal management program. Any permitting, licensing, or proprietary authority of an agency shall not be preempted or otherwise limited by any provision of this paragraph. Consistency determinations made pursuant to this paragraph shall not be appealable to the Governor or Cabinet.

(3) Consistency review shall be limited to review of the following activities, uses, and projects to ensure that such activities, uses, and projects are conducted in accordance with the state’s coastal management program:

(a) Federal development projects and activities of federal agencies which significantly affect coastal waters and the adjacent shorelands of the state.

(b) Federal assistance projects that significantly affect coastal waters and the adjacent shorelands of the state and that are reviewed as part of the review process developed pursuant to Presidential Executive Order 12372.

(c) Federally licensed or permitted activities affecting land or water uses when such activities are in or seaward of the jurisdiction of local governments required to develop a coastal zone protection element as provided in s. 380.24 and when such activities involve:

1. Permits and licenses required under the Rivers and Harbors Act of 1899, 33 U.S.C. ss. 401 et seq., as amended.

2. Permits and licenses required under the Marine Protection, Research and Sanctuaries Act of 1972, 33 U.S.C. ss. 1401-1445 and 16 U.S.C. ss. 1431-1445, as amended.

3. Permits and licenses required under the Federal Water Pollution Control Act of 1972, 33 U.S.C. ss. 1251 et seq., as amended, unless such permitting activities have been delegated to the state pursuant to said act.

4. Permits and licenses relating to the transportation of hazardous substance materials or transportation and dumping which are issued pursuant to the Hazardous Materials Transportation Act, 49 U.S.C. ss. 1501 et seq., as amended, or 33 U.S.C. s. 1321, as amended.

5. Permits and licenses required under 15 U.S.C. ss. 717-717w, 3301-3432, 42 U.S.C. ss. 7101-7352, and 43 U.S.C. ss. 1331-1356 for construction and operation of interstate gas pipelines and storage facilities.

6. Permits and licenses required for the siting and construction of any new electrical power plants as defined in s. 403.503(14), as amended, and the licensing and relicensing of hydroelectric power plants under the Federal Power Act, 16 U.S.C. ss. 791a et seq., as amended.

7. Permits and licenses required under the Mining Law of 1872, 30 U.S.C. ss. 21 et seq., as amended; the Mineral Lands Leasing Act, 30 U.S.C. ss. 181 et seq., as amended; the Mineral Leasing Act for Acquired Lands, 30 U.S.C. ss. 351 et seq., as amended; the Federal Land Policy and Management Act, 43 U.S.C. ss. 1701 et seq., as amended; the Mining in the Parks Act, 16 U.S.C. ss. 1901 et seq., as amended; and the OCS Lands Act, 43 U.S.C. ss. 1331 et seq., as amended, for drilling, mining, pipelines, geological and geophysical activities, or rights-of-way on public lands and permits and licenses required under the Indian Mineral Development Act, 25 U.S.C. ss. 2101 et seq., as amended.

8. Permits and licenses for areas leased under the OCS Lands Act, 43 U.S.C. ss. 1331 et seq., as amended, including leases and approvals of exploration, development, and production plans.

9. Permits and licenses required under the Deepwater Port Act of 1974, 33 U.S.C. ss. 1501 et seq., as amended.

10. Permits required for the taking of marine mammals under the Marine Mammal Protection Act of 1972, as amended, 16 U.S.C. s. 1374.

(d) Federal activities within the territorial limits of neighboring states when the Governor and the department determine that significant individual or cumulative impact to the land or water resources of the state would result from the activities.

(4) The department may adopt rules establishing procedures for conducting consistency reviews of activities, uses, and projects for which consistency review is required pursuant to subsections (1), (2), and (3). Such rules shall include procedures for the expeditious handling of emergency repairs to existing facilities for which consistency review is required. The department may also adopt rules prescribing the data and information needed for the review of consistency certifications and determinations. When an environmental impact statement or environmental assessment required by the National Environmental Policy Act has been prepared for a specific activity, use, or project subject to federal consistency review under this section, the environmental impact statement or environmental assessment shall be data and information necessary for the state’s consistency review of that federal activity, use, or project under this section.

(5) In any coastal management program submitted to the appropriate federal agency for its approval pursuant to this act, the department shall specifically waive its right to determine the consistency with the coastal management program of all federally licensed or permitted activities not specifically listed in subsection (3).

(6) Agencies authorized to review and comment on the consistency of federal activities subject to state review under the Florida Coastal Management Program are those agencies charged with the implementation of the statutes and rules included in the federally approved program. Each agency shall be afforded an opportunity to provide the department or the state licensing agency with its comments and determination regarding the consistency of the federal activity with the statutes and rules included in the federally approved program implemented by the agency. An agency that submits a determination of inconsistency to the department or a state licensing agency shall be an indispensable party to any administrative or judicial proceeding in which such determination is an issue, shall be responsible for defending its determination in such proceedings, and shall be liable for any damages, costs, and attorney’s fees awarded in the action as a consequence of such determination.

(7) Agencies shall not review for federal consistency purposes an application for a federally licensed or permitted activity if the activity is vested, exempted, or excepted under its own regulatory authority.

(8) The department shall review the items listed in subsection (3) to determine if in certain circumstances such items would constitute minor permit activities. If the department determines that the list contains minor permit activities, it may by rule establish a program of general concurrence pursuant to federal regulation which shall allow similar minor activities, in the same geographic area, to proceed without prior department review for federal consistency.

History.—s. 8, ch. 78-287; s. 1, ch. 90-220; s. 53, ch. 90-331; s. 5, ch. 92-276; s. 61, ch. 93-206; s. 29, ch. 98-176; s. 5, ch. 2002-275; s. 5, ch. 2005-166; s. 74, ch. 2007-5; s. 63, ch. 2008-227.



380.24 - Local government participation.

380.24 Local government participation.—Units of local government abutting the Gulf of Mexico or the Atlantic Ocean, or which include or are contiguous to waters of the state where marine species of vegetation listed by rule as ratified in s. 373.4211 constitute the dominant plant community, shall develop a coastal zone protection element pursuant to s. 163.3177. Such units of local government shall be eligible to receive technical assistance from the state in preparing coastal zone protection elements and shall be the only units of local government eligible to apply to the department for available financial assistance. Local government participation in the coastal management program authorized by this act shall be voluntary. All permitting and enforcement of dredged-material management and other related activities subject to permit under the provisions of chapters 161 and 253 and part IV of chapter 373 for deepwater ports identified in s. 403.021(9)(b) shall be done through the department consistent with the provisions of s. 403.021(9).

History.—s. 9, ch. 78-287; s. 11, ch. 94-122; s. 142, ch. 96-320; s. 2, ch. 2002-277.



380.25 - Previous coastal zone atlases rejected.

380.25 Previous coastal zone atlases rejected.—The legislative draft of the coastal management program submitted to the Legislature by the department dated March 1, 1978, and the previously prepared coastal zone atlases are expressly rejected as the state’s coastal management program. The department shall not divide areas of the state into vital, conservation, and development areas.

History.—s. 10, ch. 78-287.



380.26 - Establishment of coastal building zone for certain counties.

380.26 Establishment of coastal building zone for certain counties.—The coastal building zone for counties not subject to s. 161.053 shall be as described in s. 161.54(1), after a public hearing is held in the affected county by the state land planning agency or its designee. The state land planning agency shall furnish the clerk of the circuit court in each county affected a survey of such line with references made to permanently installed monuments at such intervals and locations as may be necessary.

History.—s. 37, ch. 85-55.



380.27 - Coastal infrastructure policy.

380.27 Coastal infrastructure policy.—

(1) No state funds shall be used for the purpose of constructing bridges or causeways to coastal barrier islands, as defined in s. 161.54(2), which are not accessible by bridges or causeways on October 1, 1985.

(2) After a local government has an approved coastal management element pursuant to s. 163.3178, no state funds which are unobligated at the time the element is approved shall be expended for the purpose of planning, designing, excavating for, preparing foundations for, or constructing projects which increase the capacity of infrastructure unless such expenditure is consistent with the approved coastal management element.

History.—s. 38, ch. 85-55; s. 38, ch. 95-196.



380.276 - Beaches and coastal areas; display of uniform warning and safety flags at public beaches; placement of uniform notification signs; beach safety education.

380.276 Beaches and coastal areas; display of uniform warning and safety flags at public beaches; placement of uniform notification signs; beach safety education.—

(1) It is the intent of the Legislature that a cooperative effort among state agencies and local governments be undertaken to plan for and assist in the display of uniform warning and safety flags, and the placement of uniform notification signs that provide the meaning of such warning and safety flags, at public beaches along the coast of the state. Because the varying natural conditions of Florida’s public beaches and coastal areas pose significant risks to the safety of tourists and the general public, it is important to inform the public of the need to exercise caution.

(2) The Department of Environmental Protection, through the Florida Coastal Management Program, shall direct and coordinate the uniform warning and safety flag program. The purpose of the program shall be to encourage the display of uniform warning and safety flags at public beaches along the coast of the state and to encourage the placement of uniform notification signs that provide the meaning of such flags. Unless additional safety and warning devices are authorized pursuant to subsection (7), only warning and safety flags developed by the department shall be displayed. Participation in the program shall be open to any government having jurisdiction over a public beach along the coast, whether or not the beach has lifeguards.

(3) The Department of Environmental Protection shall develop a program for the display of uniform warning and safety flags at public beaches along the coast of the state and for the placement of uniform notification signs that provide the meaning of the flags displayed. Such a program shall provide:

(a) For posted notification of the meaning of each of the warning and safety flags at all designated public access points.

(b) That uniform notification signs be posted in a conspicuous location and be clearly legible.

(c) A standard size, shape, color, and definition for each warning and safety flag.

(4) The Department of Environmental Protection is authorized, within the limits of appropriations or grants available to it for such purposes, to establish and operate a program to encourage the display of uniform warning and safety flags at public beaches along the coast of the state and to encourage the placement of uniform notification signs that provide the meaning of the flags displayed. The department shall coordinate the implementation of the uniform warning and safety flag program with local governing bodies and the Florida Beach Patrol Chiefs Association.

(5) The Department of Environmental Protection may adopt rules pursuant to ss. 120.536(1) and 120.54 necessary to administer this section.

(6) Due to the inherent danger of constantly changing surf and other naturally occurring conditions along Florida’s coast, the state, state agencies, local and regional government entities or authorities, and their individual employees and agents, shall not be held liable for any injury or loss of life caused by changing surf and other naturally occurring conditions along coastal areas, whether or not uniform warning and safety flags or notification signs developed by the department are displayed or posted.

(7) The Department of Environmental Protection, through the Florida Coastal Management Program, may develop and make available to the public other educational information and materials related to beach safety and may also authorize state agencies and local governments to use additional safety and warning devices in conjunction with the display of uniform warning and safety flags at public beaches.

History.—s. 9, ch. 2002-275; s. 1, ch. 2005-161; s. 14, ch. 2014-151.



380.285 - Lighthouses; study; preservation; funding.

380.285 Lighthouses; study; preservation; funding.—The Division of Historical Resources of the Department of State shall undertake a study of the lighthouses in the state. The study must determine the location, ownership, condition, and historical significance of all lighthouses in the state and ensure that all historically significant lighthouses are nominated for inclusion on the National Register of Historic Places. The study must assess the condition and restoration needs of historic lighthouses and develop plans for appropriate future public access and use. The Division of Historical Resources shall take a leadership role in implementing plans to stabilize lighthouses and associated structures and to preserve and protect them from future deterioration. When possible, the lighthouses and associated buildings should be made available to the public for educational and recreational purposes. The Department of State shall request in its annual legislative budget requests funding necessary to carry out the duties and responsibilities specified in this act. Funds for the rehabilitation of lighthouses should be allocated through matching grants-in-aid to state and local government agencies and to nonprofit organizations. The Department of Environmental Protection may assist the Division of Historical Resources in projects to accomplish the goals and activities described in this section.

History.—s. 6, ch. 2001-200; s. 6, ch. 2002-275; s. 3, ch. 2002-277; s. 261, ch. 2011-142.






Part III - FLORIDA COMMUNITIES TRUST (ss. 380.501-380.515)

380.501 - Short title.

380.501 Short title.—This part may be cited as the “Florida Communities Trust Act.”

History.—s. 28, ch. 89-175; s. 2, ch. 90-192; s. 4, ch. 91-192; s. 5, ch. 91-429.



380.502 - Legislative findings and intent.

380.502 Legislative findings and intent.—

(1) The Legislature finds that the conservation of natural areas is vital to the state’s economy and ecology. The Legislature further finds that rapid increases in population and development throughout Florida threaten the integrity of the environment and limit opportunities for citizens and visitors to enjoy the state’s natural areas. The Legislature further finds that inappropriate and poorly planned land uses overburden natural resources and disrupt the state’s ecology. Finally, the Legislature finds that the quality of life, environmental quality, as well as the viability and vitality of the urban areas of this state are directly linked to urban open space and greenways. The creation of greenways; expansion of green spaces; enhancement of recreation areas; preservation of working waterfronts; and protection and restoration of urban lakes, rivers, and watersheds in the urban areas of this state are necessary to link populated areas with natural areas, preserve unique cultural and heritage sites, provide land for recreational opportunities to enhance the health and well-being of the urban residents of this state, improve water quality, reduce the level of urban crime and violence, and build confidence and self-esteem among the urban youth of this state.

(2) The Legislature recognizes that the primary responsibility for establishing well-planned land use rests at the local government level through the implementation of comprehensive plans. The Legislature also recognizes that many of the goals and objectives of these comprehensive plans will not be met through regulation, but require creative and innovative action to ensure their accomplishment.

(3) It is the intent of the Legislature to establish a nonregulatory agency that will assist local governments in bringing local comprehensive plans into compliance and implementing the goals, objectives, and policies of the conservation, recreation and open space, and coastal elements of local comprehensive plans, or in conserving natural resources and resolving land use conflicts by:

(a) Responding promptly and creatively to opportunities to correct undesirable development patterns, restore degraded natural areas, enhance resource values, restore deteriorated or deteriorating urban waterfronts, preserve working waterfronts, reserve lands for later purchase, participate in and promote the use of innovative land acquisition methods, and provide public access to surface waters.

(b) Providing financial and technical assistance to local governments, state agencies, and nonprofit organizations to carry out projects and activities and to develop programs authorized by this part.

(c) Involving local governments and private interests in voluntarily resolving land use conflicts and issues.

History.—s. 28, ch. 89-175; s. 2, ch. 90-192; s. 5, ch. 91-192; s. 5, ch. 91-429; s. 65, ch. 93-206; s. 19, ch. 96-389; s. 20, ch. 2008-229.



380.503 - Definitions.

380.503 Definitions.—As used in ss. 380.501-380.515, unless the context indicates a different meaning or intent:

(1) “Comprehensive plan” means a plan that meets the requirements of ss. 163.3177, 163.3178, and 163.3191.

(2) “Department” means the Department of Environmental Protection.

(3) “Local government” means a county or municipality.

(4) “Metropolitan” means a population area consisting of a central city with adjacent cities and smaller surrounding communities: a major urban area and its environs.

(5) “Nonprofit organization” means any private nonprofit organization, existing under the provisions of s. 501(c)(3) of the United States Internal Revenue Code, which has among its principal goals the conservation of natural resources or protection of the environment.

(6) “Program” means a plan that is established or will be established by a local government to create innovative approaches that will assist in the implementation of the conservation, recreation and open space, or coastal management elements of the local comprehensive plan, such as a transfer of development rights program or an environmental or recreational land acquisition program.

(7) “Project” means any work on, improvement to, or acquisition of real property, buildings, or any other property.

(8) “Public access project” means action taken pursuant to this part to create or improve public accessways to surface waters.

(9) “Real property” means any interest in land and may also include any appurtenances and improvements to the land.

(10) “Redevelopment project” means action taken pursuant to this part to correct undesirable development patterns.

(11) “Resource enhancement project” means action taken pursuant to this part to restore, as nearly as possible, degraded natural areas to their original condition or to enhance the resource values of a natural area.

(12) “Site reservation” means temporarily acquiring and holding areas identified for public use, then transferring the land to an appropriate state agency, local government, or nonprofit organization for management for public use.

(13) “Surface waters” means publicly owned waters upon the surface of the earth, whether contained in bounds created naturally or artificially or diffused.

(14) “Trust” means the Florida Communities Trust created pursuant to this part.

(15) “Urban area” means an area of or for development characterized by social, economic, and institutional activities that are predominantly based on the manufacture, production, distribution, or provision of goods and services, in a setting that typically includes residential and nonresidential development uses other than those characteristic of rural areas.

(16) “Urban greenways and open space project” means action taken pursuant to this part to acquire lands or interest in lands to create a linear open space protected and managed as part of linked conservation lands or recreational opportunities in an urban area, or to preserve open space or historic sites to enhance recreational and cultural opportunities in an urban area.

(17) “Urban waterfront restoration project” means action taken pursuant to this part to restore deteriorated or deteriorating urban waterfronts for public use and enjoyment.

(18) “Working waterfront” means:

(a) A parcel or parcels of land directly used for the purposes of the commercial harvest of marine organisms or saltwater products by state-licensed commercial fishers, aquaculturists, or business entities, including piers, wharves, docks, or other facilities operated to provide waterfront access to licensed commercial fishers, aquaculturists, or business entities; or

(b) A parcel or parcels of land used for exhibitions, demonstrations, educational venues, civic events, and other purposes that promote and educate the public about economic, cultural, and historic heritage of Florida’s traditional working waterfronts, including the marketing of the seafood and aquaculture industries.

History.—s. 28, ch. 89-175; s. 2, ch. 90-192; s. 6, ch. 91-192; s. 5, ch. 91-429; s. 66, ch. 93-206; s. 20, ch. 96-389; s. 43, ch. 99-247; s. 21, ch. 2008-229; s. 27, ch. 2011-4; s. 262, ch. 2011-142.



380.504 - Florida Communities Trust; creation; membership; expenses.

380.504 Florida Communities Trust; creation; membership; expenses.—

(1) There is created within the Department of Environmental Protection a nonregulatory state agency and instrumentality, which shall be a public body corporate and politic, known as the “Florida Communities Trust.” The governing body of the trust shall consist of:

(a) The Secretary of Environmental Protection; and

(b) Four public members whom the Governor shall appoint subject to Senate confirmation.

The Governor shall appoint a former elected official of a county government, a former elected official of a metropolitan municipal government, a representative of a nonprofit organization as defined in this part, and a representative of the development industry. The Secretary of Environmental Protection may appoint his or her deputy secretary, the director of the Division of State Lands, or the director of the Division of Recreation and Parks to serve in his or her absence. The Secretary of Environmental Protection shall be the chair of the governing body of the trust. The Governor shall make his or her appointments upon the expiration of any current terms or within 60 days after the effective date of the resignation of any member.

(2) Of the initial governing body members, two of the Governor’s appointees shall serve for a term of 2 years and the remaining one shall serve for a term of 4 years from the date of appointment. Thereafter, governing body members whom the Governor appoints shall serve for terms of 4 years. The Governor may fill any vacancy for an unexpired term.

(3) Governing body members shall receive no compensation for their services, but shall be entitled to the necessary expenses, including per diem and travel expenses, incurred in the discharge of their duties pursuant to this part, as provided by law.

History.—s. 28, ch. 89-175; s. 2, ch. 90-192; s. 17, ch. 90-217; s. 7, ch. 91-192; s. 5, ch. 91-429; s. 67, ch. 93-206; s. 350, ch. 94-356; s. 1031, ch. 95-148; s. 44, ch. 99-247; s. 263, ch. 2011-142.



380.505 - Meetings; quorum; voting.

380.505 Meetings; quorum; voting.—The powers of the trust shall be vested in its governing body members. The governing body may delegate such powers to department staff as it deems necessary. Four members of the governing body shall constitute a quorum for the purpose of conducting its business and exercising its powers and for all other purposes. However, the governing body may take action only upon an affirmative vote of at least four members. The governing body shall meet at least quarterly, and may meet more often at the call of the chair or upon an affirmative vote of three members.

History.—s. 28, ch. 89-175; s. 2, ch. 90-192; s. 18, ch. 90-217; s. 8, ch. 91-192; s. 5, ch. 91-429; s. 645, ch. 95-148; s. 45, ch. 99-247.



380.506 - Support services.

380.506 Support services.—The department shall furnish administrative, personnel, and other support services necessary for the trust to accomplish the purposes of this part.

History.—s. 28, ch. 89-175; s. 2, ch. 90-192; s. 9, ch. 91-192; s. 5, ch. 91-429.



380.507 - Powers of the trust.

380.507 Powers of the trust.—The trust shall have all the powers necessary or convenient to carry out the purposes and provisions of this part, including:

(1) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the trust.

(2) To undertake, coordinate, or fund activities and projects which will help bring local comprehensive plans into compliance and help implement the goals, objectives, and policies of the conservation, recreation and open space, and coastal elements of local comprehensive plans, or which will otherwise serve to conserve natural resources and resolve land use conflicts, including, but not limited to:

(a) Redevelopment projects.

(b) Resource enhancement projects.

(c) Public access projects.

(d) Urban waterfront restoration projects.

(e) Site reservation.

(f) Urban greenways and open space projects.

(g) Working waterfronts.

1(h) Projects that provide accessibility, availability, or adaptability of conservation or recreation lands for individuals with unique abilities. The term “projects that provide recreational enhancements and opportunities for individuals with unique abilities” means those projects that incorporate adaptations or modifications to the design and development of recreational resources or equipment to meet the needs of all potential participants including those with physical or developmental disabilities. This paragraph expires July 1, 2017.

(3) To provide technical and financial assistance to local governments, state agencies, water management districts, regional planning councils, and nonprofit agencies to carry out projects and activities and develop programs to achieve the purposes of this part.

(4) To acquire and dispose of real and personal property or any interest therein when necessary or appropriate to protect the natural environment, provide public access or public recreational facilities, including the Florida National Scenic Trail, preserve wildlife habitat areas, provide access for managing acquired lands, or otherwise carry out the purposes of this part. If the trust acquires land for permanent state ownership, title to such land shall be vested in the Board of Trustees of the Internal Improvement Trust Fund; otherwise, title to property acquired in partnership with a county or municipality shall vest in the name of the local government. Notwithstanding any other provision of law, the trust may enter into an option agreement to purchase lands included in projects approved according to this part, when necessary to reserve lands during the preparation of project plans and during acquisition proceedings. The consideration for an option shall not exceed $100,000.

(5) To acquire interests in land by means of land exchanges, and to enter into all alternatives to the acquisition of fee interests in land, including the acquisition of conservation easements, life estates, leases, and leaseback arrangements. The trust may accept donations of any interest in land.

(6) To award grants and make loans to local governments and nonprofit organizations for the purposes listed in subsection (2) and for acquiring fee title and less than fee title, such as conservation easements or other interests in land, for the purposes of this part.

(7) To provide by grant or loan up to the total cost of any project approved according to this part, including the local share of federally supported projects. The trust may require local funding participation in projects. The trust shall determine the funding it will provide by considering the total amount of funding available for the project, the fiscal resources of other project participants, the urgency of the project relative to other eligible projects, and other factors which the trust shall have prescribed by rule. The trust may fund up to 100 percent of any local government land acquisition costs, if part of an approved project.

(8) After notification to the local government involved, to undertake or to authorize a nonprofit organization to undertake any project or activity, or portion of a project or activity, approved according to this part, which the local government is unable to undertake or becomes unable to complete.

(9) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in such investments as may be authorized for trust funds under s. 215.47, and in any other authorized investments, if such investments are made on behalf of the trust by the State Board of Administration.

(10) To contract for and to accept gifts, grants, loans, or other aid from the United States Government or any person or corporation, including gifts of real property or any interest in real property.

(11) To make rules necessary to carry out the purposes of this part and to exercise any power granted in this part, pursuant to chapter 120. The trust shall adopt rules governing the acquisition of lands with proceeds from the Florida Forever Trust Fund, consistent with the intent expressed in the Florida Forever Act. Such rules for land acquisition must include, but are not limited to, procedures for appraisals and confidentiality consistent with ss. 125.355(1)(a) and (b) and 166.045(1)(a) and (b), a method of determining a maximum purchase price, and procedures to assure that the land is acquired in a voluntarily negotiated transaction, surveyed, conveyed with marketable title, and examined for hazardous materials contamination. Land acquisition procedures of a local land authority created pursuant to s. 380.0663 may be used for the land acquisition programs described in former s. 259.101(3)(c), Florida Statutes 2014, and in s. 259.105 if within areas of critical state concern designated pursuant to s. 380.05, subject to approval of the trust.

(12) To contract with private consultants and nonprofit organizations for professional and technical assistance and advice.

(13) To make and execute agreements, contracts, and other instruments necessary or convenient in the exercise of the powers and functions of the trust under this part, including contracts with any person, firm, corporation, local government, or other entity. The trust may contract for real estate services for the acquisition or disposal of land and may pay reasonable real estate commission fees for such services. All local governments established under the laws of the state may enter into and do all things necessary to perform such contracts and otherwise cooperate with the trust to achieve the purposes of this part.

(14) To conduct promotional campaigns, including advertising, for the sale of communities trust license plates authorized in s. 320.08058.

History.—s. 28, ch. 89-175; s. 2, ch. 90-192; s. 10, ch. 91-192; s. 5, ch. 91-429; s. 68, ch. 93-206; s. 6, ch. 94-212; s. 9, ch. 95-282; s. 21, ch. 96-389; s. 46, ch. 99-247; s. 21, ch. 2000-170; s. 14, ch. 2005-87; s. 22, ch. 2008-229; s. 65, ch. 2015-229; s. 84, ch. 2016-62.

1Note.—Section 84, ch. 2016-62, added paragraph (2)(h) “[i]n order to implement Specific Appropriation 1534 of the 2016-2017 General Appropriations Act.”



380.508 - Projects; development, review, and approval.

380.508 Projects; development, review, and approval.—

(1) The trust shall request appropriate state agencies, local governments, nonprofit organizations, and other public and private groups to assist in the formulation of criteria and guidelines for the development and evaluation of projects, which the trust shall adopt by rule. The project application process, as adopted by rule, must not be burdensome to any local government, and the trust shall provide technical and administrative assistance to any local government applicant which requests assistance in completing an application.

(2) The chair of the governing body of the trust may establish an advisory committee consisting of representatives of appropriate state agencies, local governments, nonprofit organizations, and other public and private groups to assist the department in analyzing and reviewing specific project proposals for the trust.

(3) In accordance with procedures adopted by the trust, local governments and nonprofit organizations may propose projects for the trust to consider for funding or technical assistance. When a local government demonstrates the need for assistance in preparing a project proposal, the trust, whenever possible, shall provide such assistance.

(4) Projects or activities which the trust undertakes, coordinates, or funds in any manner shall comply with the following guidelines:

(a) The purpose of redevelopment projects shall be to restore areas which are adversely affected by scattered ownership, poor lot layout, inadequate park and open space, incompatible land uses, or other conditions which endanger the environment or impede orderly development. Grants and loans awarded for redevelopment projects shall be used for assembling parcels of land within redevelopment project areas for the redesign of such areas and for the installation of public improvements required to serve such areas. After redesign and installation of public improvements, if any, lands in redevelopment projects, with the exception of lands acquired for public purposes, shall be conveyed to any person for development in accordance with a redevelopment project plan approved according to this part.

(b) The purpose of resource enhancement projects shall be to enhance natural resources which, because of indiscriminate dredging or filling, improper location of improvements, natural or human-induced events, or incompatible land uses, have suffered loss of natural and scenic values. Grants and loans awarded for resource enhancement projects shall be used for the assembly of parcels of land to improve resource management, for relocation of improperly located or designed improvements, and for other corrective measures which will enhance the natural and scenic character of project areas.

(c) The purpose of public access projects shall be to acquire interests in and initially develop lands which are suitable for and which will be used for public accessways to surface waters. The trust shall identify local governments and nonprofit organizations which will accept responsibility for maintenance and liability for public accessways which are located outside the state park system. The trust may lease any public access site developed under this part to a local government or nonprofit organization, provided that the conditions of the lease guarantee public use of the site. The trust may accept, from any local government or nonprofit organization, fees collected for providing public access to surface waters. The trust shall expend any such funds it accepts only for acquisition, development, and maintenance of such public accessways. To the maximum extent possible, the trust shall expend such fees in the general area where they are collected or in areas where public access to surface waters is clearly deficient. The trust may transfer funds, including such fees, to a local government or nonprofit organization to acquire public access sites. In developing or coordinating public access projects, the trust shall ensure that project plans involving beach access are consistent with state laws governing beach access.

(d) The purpose of urban waterfront restoration projects shall be to restore deteriorated or deteriorating urban waterfronts for public use and enjoyment. Urban waterfront restoration projects shall include public access sites.

(e) The purpose of working waterfront projects shall be to restore and preserve working waterfronts as provided in s. 380.5105.

(f) The trust shall cooperate with local governments, state agencies, federal agencies, and nonprofit organizations in ensuring the reservation of lands for parks, recreation, fish and wildlife habitat, historical preservation, or scientific study. If any local government, state agency, federal agency, or nonprofit organization is unable, due to limited financial resources or other circumstances of a temporary nature, to acquire a site for the purposes described in this paragraph, the trust may acquire and hold the site for subsequent conveyance to the appropriate governmental agency or nonprofit organization. The trust may provide such technical assistance as required to aid local governments, state and federal agencies, and nonprofit organizations in completing acquisition and related functions. The trust may not reserve lands acquired in accordance with this paragraph for more than 5 years from the time of acquisition. A local government, federal or state agency, or nonprofit organization may acquire the land at any time during this period for public purposes. The purchase price shall be based upon the trust’s cost of acquisition, plus administrative and management costs in reserving the land. The payment of the purchase price shall be by money, trust-approved property of an equivalent value, or a combination of money and trust-approved property. If, after the 5-year period, the trust has not sold to a governmental agency or nonprofit organization land acquired for site reservation, the trust shall dispose of such land at fair market value or shall trade it for other land of comparable value which will serve to accomplish the purposes of this part. Any proceeds from the sale of such land received by the department shall be deposited into the appropriate trust fund pursuant to s. 253.0341.

Project costs may include costs of providing parks, open space, public access sites, scenic easements, and other areas and facilities serving the public where such features are part of a project plan approved according to this part. In undertaking or coordinating projects or activities authorized by this part, the trust shall, when appropriate, use and promote the use of creative land acquisition methods, including the acquisition of less than fee interest through, among other methods, conservation easements, transfer of development rights, leases, and leaseback arrangements. The trust shall assist local governments in the use of sound alternative methods of financing for funding projects and activities authorized under this part. Any funds over and above eligible project costs, which remain after completion of a project approved according to this part, shall be transmitted to the state and deposited into the Florida Forever Trust Fund.

(5) The governing body of the trust shall approve projects, project plans, grants, and loans according to rules which it shall have adopted and which are consistent with the provisions of this part. In reviewing project plans and grant and loan applications, the trust shall seek to promote excellence of design and shall encourage projects which integrate structures into the natural environment.

(6) Following approval of a proposed project, the trust may provide up to the total cost of preparing a project plan.

(7) The trust shall ensure that each local government within which a project is located or partially located participates in developing the project plan to make certain that the plan is consistent with each affected local government’s comprehensive plan. The trust shall include within its rules a process whereby affected local governments shall make a final determination of a project plan’s consistency with local comprehensive plans.

(8) The trust shall coordinate its activities with other state agencies responsible for land use, environmental protection, and land acquisition to avoid unnecessary duplication and to solicit the help and expertise of existing state personnel.

History.—s. 28, ch. 89-175; s. 2, ch. 90-192; s. 19, ch. 90-217; s. 11, ch. 91-192; s. 5, ch. 91-429; s. 69, ch. 93-206; s. 646, ch. 95-148; s. 23, ch. 2008-229; s. 66, ch. 2015-229; s. 43, ch. 2016-233.



380.510 - Conditions of grants and loans.

380.510 Conditions of grants and loans.—

(1) The trust may seek repayment of funds loaned pursuant to this part on terms and conditions as it deems appropriate to carry out the provisions of this part.

(2) Trust loan applications may include a requirement that the loan include all reasonable and necessary administrative costs that the trust incurs in processing and administering the loan application.

(3) In the case of a grant or loan for land acquisition, agreements shall provide all of the following:

(a) The trust shall approve the terms under which the interest in land is acquired.

(b) The transfer of land acquired with a trust grant or loan shall be subject to the approval of the trust, and the trust shall enter into a new agreement with the transferee, containing such covenants, reverter clauses, or other restrictions as are sufficient to protect the interest of the people of Florida.

(c) The interest in land acquired with a loan or grant from the trust may not serve as security for any debt the grantee or borrower incurs unless the trust approves the transaction.

(d) If any essential term or condition of a grant or loan is violated, title to all interest in real property acquired with state funds shall be conveyed or revert to the Board of Trustees of the Internal Improvement Trust Fund. The trust shall treat such property in accordance with s. 380.508(4)(f).

(e) If the existence of a nonprofit organization or local government terminates for any reason, title to all interest in real property it has acquired with state funds shall be conveyed or revert to the Board of Trustees of the Internal Improvement Trust Fund, unless the trust negotiates an agreement with another local government or nonprofit organization which agrees to accept title to all interest in and to manage the property.

Any deed or other instrument of conveyance whereby a nonprofit organization or local government acquires real property under this section shall set forth the interest of the state. The trust shall keep at least one copy of any such instrument and shall provide at least one copy to the Board of Trustees of the Internal Improvement Trust Fund.

(4) The trust shall require in a grant or loan agreement terms sufficient to protect the public interest in any improvement or development constructed under a grant or loan to a nonprofit organization or local government. The agreement shall describe with particularity any real property which is subject to the agreement, and the trust shall record the agreement in the county in which the real property is located.

(5) Any funds the trust collects from a nonprofit organization or local government under a grant or loan agreement shall be deposited into the Internal Improvement Trust Fund within the Department of Environmental Protection.

(6) Funds the trust loans for land acquisition may, in part, be used to pay reasonable real estate commission fees.

(7) Any funds received by the trust pursuant to s. 259.105(3)(c) or s. 375.041 shall be held separate and apart from any other funds held by the trust and used for the land acquisition purposes of this part.

(a) The administration and use of Florida Forever funds are subject to such terms and conditions imposed thereon by the agency of the state responsible for the bonds, the proceeds of which are deposited into the Florida Forever Trust Fund, including restrictions imposed to ensure that the interest on any such bonds issued by the state as tax-exempt bonds is not included in the gross income of the holders of such bonds for federal income tax purposes.

(b) All deeds or leases with respect to any real property acquired with funds received by the trust from the former Preservation 2000 Trust Fund, the Florida Forever Trust Fund, or the Land Acquisition Trust Fund must contain such covenants and restrictions as are sufficient to ensure that the use of such real property at all times complies with s. 375.051 and s. 9, Art. XII of the State Constitution. Each deed or lease with respect to any real property acquired with funds received by the trust from the Florida Forever Trust Fund before July 1, 2015, must contain covenants and restrictions sufficient to ensure that the use of such real property at all times complies with s. 11(e), Art. VII of the State Constitution. Each deed or lease with respect to any real property acquired with funds received by the trust from the Florida Forever Trust Fund after July 1, 2015, must contain covenants and restrictions sufficient to ensure that the use of such real property at all times complies with s. 28, Art. X of the State Constitution. Each deed or lease must contain a reversion, conveyance, or termination clause that vests title in the Board of Trustees of the Internal Improvement Trust Fund if any of the covenants or restrictions are violated by the titleholder or leaseholder or by some third party with the knowledge of the titleholder or leaseholder.

History.—s. 28, ch. 89-175; s. 2, ch. 90-192; s. 20, ch. 90-217; s. 13, ch. 91-192; s. 5, ch. 91-429; s. 70, ch. 93-206; s. 647, ch. 95-148; s. 22, ch. 96-389; s. 47, ch. 99-247; s. 22, ch. 2000-170; s. 141, ch. 2001-266; s. 44, ch. 2009-21; s. 67, ch. 2015-229; s. 41, ch. 2016-10.



380.5105 - The Stan Mayfield Working Waterfronts; Florida Forever program.

380.5105 The Stan Mayfield Working Waterfronts; Florida Forever program.—

(1) Notwithstanding any other provision of this chapter, it is the intent of the Legislature that the trust shall administer the working waterfronts program as set forth in this section.

(2) The trust and the Department of Agriculture and Consumer Services shall jointly develop rules specifically establishing an application process and a process for the evaluation, scoring and ranking of working waterfront acquisition projects. The proposed rules jointly developed pursuant to this subsection shall be promulgated by the trust. Such rules shall establish a system of weighted criteria to give increased priority to projects:

(a) Within a municipality with a population less than 30,000;

(b) Within a municipality or area under intense growth and development pressures, as evidenced by a number of factors, including a determination that the municipality’s growth rate exceeds the average growth rate for the state;

(c) Within the boundary of a community redevelopment agency established pursuant to s. 163.356;

(d) Adjacent to state-owned submerged lands designated as an aquatic preserve identified in s. 258.39; or

(e) That provide a demonstrable benefit to the local economy.

(3) For projects that will require more than the grant amount awarded for completion, the applicant must identify in their project application funding sources that will provide the difference between the grant award and the estimated project completion cost. Such rules may be incorporated into those developed pursuant to s. 380.507(11).

(4) The trust shall develop a ranking list based on criteria identified in subsection (2) for proposed fee simple and less-than-fee simple acquisition projects developed pursuant to this section. The trust shall, by the first Board of Trustees of the Internal Improvement Trust Fund meeting in February, present the ranking list pursuant to this section to the board of trustees for final approval of projects for funding. The board of trustees may remove projects from the ranking list but may not add projects.

(5) Grant awards, acquisition approvals, and terms of less-than-fee acquisitions shall be approved by the trust. Waterfront communities that receive grant awards must submit annual progress reports to the trust identifying project activities which are complete, and the progress achieved in meeting the goals outlined in the project application. The trust must implement a process to monitor and evaluate the performance of grant recipients in completing projects that are funded through the working waterfronts program.

History.—s. 24, ch. 2008-229.



380.512 - Annual report.

380.512 Annual report.—The trust shall submit to the Governor, the Speaker of the House of Representatives, the President of the Senate, and the minority leaders of the House of Representatives and the Senate, within 3 months after the end of its fiscal year, a complete and detailed report setting forth:

(1) Its operations and accomplishments.

(2) Its receipts and expenditures during the fiscal year, in accordance with the categories or classifications the trust establishes for its operating and capital outlay purposes.

(3) Its assets and liabilities at the end of its fiscal year and the status of reserve, special, or other funds.

(4) An evaluation of the effectiveness of the projects undertaken in carrying out this part.

(5) Identification of additional funding, legislation, or other resources required to carry out the objectives of this part more effectively.

(6) An account of any other trust or department duties established by this part.

History.—s. 28, ch. 89-175; s. 2, ch. 90-192; s. 15, ch. 91-192; s. 5, ch. 91-429; s. 71, ch. 93-206.



380.513 - Corporate existence.

380.513 Corporate existence.—The trust and its corporate existence shall continue until terminated by law. Upon termination of the agency, all its rights and properties in excess of its obligations shall pass to and be vested in the state.

History.—s. 28, ch. 89-175; s. 2, ch. 90-192; s. 16, ch. 91-192; s. 5, ch. 91-429.



380.514 - Inconsistent provisions of other laws superseded.

380.514 Inconsistent provisions of other laws superseded.—If the provisions of this part are inconsistent with the provisions of any other law, general, special, or local, the provisions of this part shall be controlling.

History.—s. 28, ch. 89-175; s. 2, ch. 90-192; s. 17, ch. 91-192; s. 5, ch. 91-429.



380.515 - Construction.

380.515 Construction.—The provisions of this part shall be liberally construed in a manner to accomplish its purposes.

History.—s. 28, ch. 89-175; s. 2, ch. 90-192; s. 18, ch. 91-192; s. 5, ch. 91-429.












TITLE XXIX - PUBLIC HEALTH

Chapter 381 - PUBLIC HEALTH: GENERAL PROVISIONS

381.001 - Public health system.

381.001 Public health system.— The Department of Health is responsible for the state’s public health system which shall be designed to promote, protect, and improve the health of all people in the state. The department shall provide leadership for an active partnership working toward shared public health goals and involving federal, state, and local governments and the private sector. It is the intent of the Legislature that the department provide public health services through the 67 county health departments in partnership with county governments, as specified in part I of chapter 154, and in so doing make every attempt possible to solicit the support and involvement of private and not-for-profit health care agencies in fulfilling the public health mission.

History.—s. 2, ch. 91-297; s. 28, ch. 97-101; s. 7, ch. 2006-261; s. 6, ch. 2012-184.



381.0011 - Duties and powers of the Department of Health.

381.0011 Duties and powers of the Department of Health.—It is the duty of the Department of Health to:

(1) Assess the public health status and needs of the state.

(2) Administer and enforce laws and rules relating to sanitation, control of communicable diseases, illnesses and hazards to health among humans and from animals to humans, and the general health of the people of the state.

(3) Coordinate with federal, state, and local officials for the prevention and suppression of communicable and other diseases, illnesses, injuries, and hazards to human health.

(4) Provide for a thorough investigation and study of the incidence, causes, modes of propagation and transmission, and means of prevention, control, and cure of diseases, illnesses, and hazards to human health.

(5) Provide for the dissemination of information to the public relative to the prevention, control, and cure of diseases, illnesses, and hazards to human health.

(6) Act as registrar of vital statistics.

(7) Manage and coordinate emergency preparedness and disaster response functions to: investigate and control the spread of disease; coordinate the availability and staffing of special needs shelters; support patient evacuation; ensure the safety of food and drugs; provide critical incident stress debriefing; and provide surveillance and control of radiological, chemical, biological, and other environmental hazards.

History.—s. 3, ch. 91-297; s. 13, ch. 93-53; s. 29, ch. 97-101; s. 2, ch. 98-151; s. 94, ch. 98-200; s. 6, ch. 2000-367; s. 1, ch. 2002-269; s. 5, ch. 2004-350; s. 92, ch. 2010-102; s. 16, ch. 2010-161; s. 7, ch. 2012-184.



381.0012 - Enforcement authority.

381.0012 Enforcement authority.—

(1) The department may commence and maintain all proper and necessary actions and proceedings to enforce the rules adopted pursuant to this chapter and may defend all actions and proceedings involving the department’s powers and duties.

(2) The department may apply for an injunction to the proper circuit court, and the judge of that court upon hearing and for cause shown may grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any of the provisions of this chapter or from failing or refusing to comply with the requirements of this chapter. A permanent injunction may be issued without bond. However, a temporary injunction may not be issued without bond except after a hearing of which the respondent has been given not less than 7 days’ prior notice. A temporary injunction may not be issued without bond which limits or prevents operations of an industrial, manufacturing, or processing plant, unless at the hearing, it is shown by clear, certain, and convincing evidence that irreparable injury will result to the public from the failure to issue the temporary injunction. If a temporary injunction or restraining order is improperly or erroneously granted, the state is liable in damages and to the extent provided for in chapter 768.

(3) The department may commence and maintain all proper and necessary actions and proceedings to compel the performance of any act specifically required of any person, officer, or board by any law of this state relating to public health.

(4) The department may appear before any trial court judge empowered to issue warrants in criminal cases and request the issuance of a warrant. The trial court judge shall issue a warrant directed to any sheriff, deputy, or police officer to assist in any way to carry out the purpose and intent of this chapter.

(5) It shall be the duty of every state and county attorney, sheriff, police officer, and other appropriate city and county officials upon request to assist the department or any of its agents in enforcing the state health laws, rules, and orders adopted under this chapter.

History.—s. 4, ch. 91-297; s. 9, ch. 2004-11; s. 1, ch. 2015-120.



381.0016 - County and municipal regulations and ordinances.

381.0016 County and municipal regulations and ordinances.—Any county or municipality may enact, in a manner prescribed by law, health regulations and ordinances not inconsistent with state public health laws and rules adopted by the department.

History.—s. 2, ch. 29834, 1955; ss. 19, 35, ch. 69-106; s. 59, ch. 77-147; s. 8, ch. 91-297; s. 11, ch. 2012-184.

Note.—Former s. 381.101.



381.0018 - Application for and acceptance of gifts or grants.

381.0018 Application for and acceptance of gifts or grants.—The department may apply for and accept any funds, grants, gifts, or services made available to it by any agency or department of the Federal Government or any other agency or private individual in aid of any present or future health program undertaken, maintained, or proposed. All moneys received under the provision of this section shall be deposited in the State Treasury and shall be disbursed in the same manner as other funds of the department.

History.—s. 2, ch. 29834, 1955; ss. 19, 35, ch. 69-106; s. 65, ch. 77-147; s. 10, ch. 91-297.

Note.—Former s. 381.201.



381.0019 - Disposition of equipment and material; transfers to county health departments.

381.0019 Disposition of equipment and material; transfers to county health departments.—When the department purchases equipment and materials in furtherance of its public health programs from state or federal or state and federal funds for primary use and location in a county health department of this state, it is authorized to transfer title to such equipment and materials to the board of county commissioners of the county where the county health department is located, unless otherwise prohibited by federal or state law, rule, or regulation. All property so transferred shall be accounted for as provided in chapter 274.

History.—s. 2, ch. 29834, 1955; s. 2, ch. 61-46; ss. 19, 35, ch. 69-106; s. 127, ch. 77-104; s. 11, ch. 91-297; s. 30, ch. 97-101.

Note.—Former s. 381.211.



381.002 - Grant of title to prescriptive medical personal property to client.

381.002 Grant of title to prescriptive medical personal property to client.—Legal title to prescriptive medical personal property purchased by the department for the use or benefit of a particular client of the department may, pursuant to rules adopted by the department, be granted to such client. Such property is not subject to the requirements of chapter 273.

History.—s. 1, ch. 85-186; s. 12, ch. 91-297.

Note.—Former s. 381.213.



381.0021 - Client welfare accounts.

381.0021 Client welfare accounts.—The Department of Health may establish one or more client welfare accounts in any bank, savings and loan association, or credit union. If one account is created, separate revenue and expense accounts shall be maintained in the department’s accounting system for each client, program, facility, or institution. Funds to be deposited in the account shall consist of client funds, private donations, and revenue from any auxiliary, canteen, or similar endeavor in a department program, facility, or institution. The interest or increment accruing on such funds shall be the property of the client when such funds are deposited on behalf of a client. Nonclient funds shall be used for the benefit, education, and general welfare of clients. The general welfare of clients includes, but is not limited to, the establishment of, maintenance of, employment of personnel for, and the purchase of items for resale at canteens or through vending machines maintained by a department program, facility, or institution and for programs and activities that benefit clients such as canteens; hobby shops; recreational, entertainment, or activity centers; or similar programs.

History.—s. 18, ch. 97-237.



381.0022 - Sharing confidential or exempt information.

381.0022 Sharing confidential or exempt information.—

(1) Notwithstanding any other provision of law to the contrary, the Department of Health and the Department of Children and Families may share confidential information or information exempt from disclosure under chapter 119 on any individual who is or has been the subject of a program within the jurisdiction of each agency. Information so exchanged remains confidential or exempt as provided by law.

(2) Notwithstanding any other provision of law to the contrary, the Department of Health may share confidential information or information exempt from disclosure under chapter 119 on any individual who is or has been a Medicaid recipient and is or was the subject of a program within the jurisdiction of the Department of Health, for the purpose of requesting, receiving, or auditing payment for services. Information so exchanged remains confidential or exempt as provided by law.

History.—s. 18, ch. 98-191; s. 55, ch. 99-397; s. 62, ch. 2014-19.



381.003 - Communicable disease and AIDS prevention and control.

381.003 Communicable disease and AIDS prevention and control.—

(1) The department shall conduct a communicable disease prevention and control program as part of fulfilling its public health mission. A communicable disease is any disease caused by transmission of a specific infectious agent, or its toxic products, from an infected person, an infected animal, or the environment to a susceptible host, either directly or indirectly. The communicable disease program must include, but need not be limited to:

(a) Programs for the prevention and control of tuberculosis in accordance with chapter 392.

(b) Programs for the prevention and control of human immunodeficiency virus infection and acquired immune deficiency syndrome in accordance with chapter 384 and this chapter.

(c) Programs for the prevention and control of sexually transmissible diseases in accordance with chapter 384.

(d) Programs for the prevention, control, and reporting of communicable diseases of public health significance as provided for in this chapter.

(e) Programs for the prevention and control of vaccine-preventable diseases, including programs to immunize school children as required by s. 1003.22(3)-(11) and the development of an automated, electronic, and centralized database or registry of immunizations. The department shall ensure that all children in this state are immunized against vaccine-preventable diseases. The immunization registry shall allow the department to enhance current immunization activities for the purpose of improving the immunization of all children in this state.

1. Except as provided in subparagraph 2., the department shall include all children born in this state in the immunization registry by using the birth records from the Office of Vital Statistics. The department shall add other children to the registry as immunization services are provided.

2. The parent or guardian of a child may refuse to have the child included in the immunization registry by signing a form obtained from the department, or from the health care practitioner or entity that provides the immunization, which indicates that the parent or guardian does not wish to have the child included in the immunization registry. The decision to not participate in the immunization registry must be noted in the registry.

3. The immunization registry shall allow for immunization records to be electronically transferred to entities that are required by law to have such records, including schools, licensed child care facilities, and any other entity that is required by law to obtain proof of a child’s immunizations.

4. Any health care practitioner licensed under chapter 458, chapter 459, or chapter 464 in this state who complies with rules adopted by the department to access the immunization registry may, through the immunization registry, directly access immunization records and update a child’s immunization history or exchange immunization information with another authorized practitioner, entity, or agency involved in a child’s care. The information included in the immunization registry must include the child’s name, date of birth, address, and any other unique identifier necessary to correctly identify the child; the immunization record, including the date, type of administered vaccine, and vaccine lot number; and the presence or absence of any adverse reaction or contraindication related to the immunization. Information received by the department for the immunization registry retains its status as confidential medical information and the department must maintain the confidentiality of that information as otherwise required by law. A health care practitioner or other agency that obtains information from the immunization registry must maintain the confidentiality of any medical records in accordance with s. 456.057 or as otherwise required by law.

(2) The department may adopt, repeal, and amend rules related to the prevention and control of communicable diseases and the administration of the immunization registry. Such rules may include procedures for investigating disease, timeframes for reporting disease, definitions, procedures for managing specific diseases, requirements for followup reports of known or suspected exposure to disease, and procedures for providing access to confidential information necessary for disease investigations. For purposes of the immunization registry, the rules may include procedures for a health care practitioner to obtain authorization to use the immunization registry, methods for a parent or guardian to elect not to participate in the immunization registry, and procedures for a health care practitioner licensed under chapter 458, chapter 459, or chapter 464 to access and share electronic immunization records with other entities allowed by law to have access to the records.

History.—s. 14, ch. 91-297; s. 3, ch. 98-151; s. 3, ch. 2000-242; s. 7, ch. 2000-367; s. 16, ch. 2001-62; s. 974, ch. 2002-387; s. 14, ch. 2012-184.



381.0031 - Epidemiological research; report of diseases of public health significance to department.

381.0031 Epidemiological research; report of diseases of public health significance to department.—

(1) The department may conduct studies concerning the epidemiology of diseases of public health significance affecting people in Florida.

(2) Any practitioner licensed in this state to practice medicine, osteopathic medicine, chiropractic medicine, naturopathy, or veterinary medicine; any hospital licensed under part I of chapter 395; or any laboratory licensed under chapter 483 that diagnoses or suspects the existence of a disease of public health significance shall immediately report the fact to the Department of Health.

(3) An animal control officer operating under s. 828.27, a wildlife officer operating under s. 379.3311, or an animal disease laboratory operating under s. 585.61 shall report knowledge of any animal bite, diagnosis of disease in an animal, or suspicion of a grouping or clustering of animals having similar disease, symptoms, or syndromes that may indicate the presence of a threat to humans.

(4) The department shall periodically issue a list of infectious or noninfectious diseases determined by it to be a threat to public health and therefore of significance to public health and shall furnish a copy of the list to the practitioners listed in subsection (2). The list shall be based on the diseases recommended to be nationally notifiable by the Council of State and Territorial Epidemiologists and the Centers for Disease Control and Prevention. The department may expand upon the list if a disease emerges for which regular, frequent, and timely information regarding individual cases is considered necessary for the prevention and control of a disease specific to Florida.

(5) Reports required by this section must be in accordance with methods specified by rule of the department.

(6) Information submitted in reports required by this section is confidential, exempt from the provisions of s. 119.07(1), and is to be made public only when necessary to public health. A report so submitted is not a violation of the confidential relationship between practitioner and patient.

(7) The department may obtain and inspect copies of medical records, records of laboratory tests, and other medical-related information for reported cases of diseases of public health significance described in subsection (4). The department shall examine the records of a person who has a disease of public health significance only for purposes of preventing and eliminating outbreaks of disease and making epidemiological investigations of reported cases of diseases of public health significance, notwithstanding any other law to the contrary. Health care practitioners, licensed health care facilities, and laboratories shall allow the department to inspect and obtain copies of such medical records and medical-related information, notwithstanding any other law to the contrary. Release of medical records and medical-related information to the department by a health care practitioner, licensed health care facility, or laboratory, or by an authorized employee or agent thereof, does not constitute a violation of the confidentiality of patient records. A health care practitioner, health care facility, or laboratory, or any employee or agent thereof, may not be held liable in any manner for damages and is not subject to criminal penalties for providing patient records to the department as authorized by this section.

(8) The department may adopt rules related to reporting diseases of significance to public health, which must specify the information to be included in the report, who is required to report, the method and time period for reporting, requirements for enforcement, and required followup activities by the department which are necessary to protect public health.

(9) This section does not affect s. 384.25.

History.—s. 2, ch. 29834, 1955; ss. 19, 35, ch. 69-106; s. 67, ch. 77-147; s. 4, ch. 89-311; s. 2, ch. 90-347; s. 15, ch. 91-297; s. 2, ch. 95-188; s. 184, ch. 96-406; s. 175, ch. 97-101; s. 4, ch. 98-151; s. 252, ch. 98-166; s. 8, ch. 2000-367; s. 1, ch. 2012-173; s. 15, ch. 2012-184.

Note.—Former s. 381.231.



381.00315 - Public health advisories; public health emergencies; isolation and quarantines.

381.00315 Public health advisories; public health emergencies; isolation and quarantines.—The State Health Officer is responsible for declaring public health emergencies, issuing public health advisories, and ordering isolation or quarantines.

(1) As used in this section, the term:

(a) “Isolation” means the separation of an individual who is reasonably believed to be infected with a communicable disease from individuals who are not infected, to prevent the possible spread of the disease.

(b) “Public health advisory” means any warning or report giving information to the public about a potential public health threat. Before issuing any public health advisory, the State Health Officer must consult with any state or local agency regarding areas of responsibility which may be affected by such advisory. Upon determining that issuing a public health advisory is necessary to protect the public health and safety, and prior to issuing the advisory, the State Health Officer must notify each county health department within the area which is affected by the advisory of the State Health Officer’s intent to issue the advisory. The State Health Officer is authorized to take any action appropriate to enforce any public health advisory.

(c) “Public health emergency” means any occurrence, or threat thereof, whether natural or manmade, which results or may result in substantial injury or harm to the public health from infectious disease, chemical agents, nuclear agents, biological toxins, or situations involving mass casualties or natural disasters. Before declaring a public health emergency, the State Health Officer shall, to the extent possible, consult with the Governor and shall notify the Chief of Domestic Security. The declaration of a public health emergency shall continue until the State Health Officer finds that the threat or danger has been dealt with to the extent that the emergency conditions no longer exist and he or she terminates the declaration. However, a declaration of a public health emergency may not continue for longer than 60 days unless the Governor concurs in the renewal of the declaration. The State Health Officer, upon declaration of a public health emergency, may take actions that are necessary to protect the public health. Such actions include, but are not limited to:

1. Directing manufacturers of prescription drugs or over-the-counter drugs who are permitted under chapter 499 and wholesalers of prescription drugs located in this state who are permitted under chapter 499 to give priority to the shipping of specified drugs to pharmacies and health care providers within geographic areas that have been identified by the State Health Officer. The State Health Officer must identify the drugs to be shipped. Manufacturers and wholesalers located in the state must respond to the State Health Officer’s priority shipping directive before shipping the specified drugs.

2. Notwithstanding chapters 465 and 499 and rules adopted thereunder, directing pharmacists employed by the department to compound bulk prescription drugs and provide these bulk prescription drugs to physicians and nurses of county health departments or any qualified person authorized by the State Health Officer for administration to persons as part of a prophylactic or treatment regimen.

3. Notwithstanding s. 456.036, temporarily reactivating the inactive license of the following health care practitioners, when such practitioners are needed to respond to the public health emergency: physicians licensed under chapter 458 or chapter 459; physician assistants licensed under chapter 458 or chapter 459; licensed practical nurses, registered nurses, and advanced registered nurse practitioners licensed under part I of chapter 464; respiratory therapists licensed under part V of chapter 468; and emergency medical technicians and paramedics certified under part III of chapter 401. Only those health care practitioners specified in this paragraph who possess an unencumbered inactive license and who request that such license be reactivated are eligible for reactivation. An inactive license that is reactivated under this paragraph shall return to inactive status when the public health emergency ends or before the end of the public health emergency if the State Health Officer determines that the health care practitioner is no longer needed to provide services during the public health emergency. Such licenses may only be reactivated for a period not to exceed 90 days without meeting the requirements of s. 456.036 or chapter 401, as applicable.

4. Ordering an individual to be examined, tested, vaccinated, treated, isolated, or quarantined for communicable diseases that have significant morbidity or mortality and present a severe danger to public health. Individuals who are unable or unwilling to be examined, tested, vaccinated, or treated for reasons of health, religion, or conscience may be subjected to isolation or quarantine.

a. Examination, testing, vaccination, or treatment may be performed by any qualified person authorized by the State Health Officer.

b. If the individual poses a danger to the public health, the State Health Officer may subject the individual to isolation or quarantine. If there is no practical method to isolate or quarantine the individual, the State Health Officer may use any means necessary to vaccinate or treat the individual.

Any order of the State Health Officer given to effectuate this paragraph shall be immediately enforceable by a law enforcement officer under s. 381.0012.

(d) “Quarantine” means the separation of an individual reasonably believed to have been exposed to a communicable disease, but who is not yet ill, from individuals who have not been so exposed, to prevent the possible spread of the disease.

(2) Individuals who assist the State Health Officer at his or her request on a volunteer basis during a public health emergency are entitled to the benefits specified in s. 110.504(2), (3), (4), and (5).

(3) To facilitate effective emergency management, when the United States Department of Health and Human Services contracts for the manufacture and delivery of licensable products in response to a public health emergency and the terms of those contracts are made available to the states, the department shall accept funds provided by counties, municipalities, and other entities designated in the state emergency management plan required under s. 252.35(2)(a) for the purpose of participation in those contracts. The department shall deposit those funds in the Grants and Donations Trust Fund and expend those funds on behalf of the donor county, municipality, or other entity for the purchase of the licensable products made available under the contract.

(4) The department has the duty and the authority to declare, enforce, modify, and abolish the isolation and quarantine of persons, animals, and premises as the circumstances indicate for controlling communicable diseases or providing protection from unsafe conditions that pose a threat to public health, except as provided in ss. 384.28 and 392.545-392.60. Any order of the department issued pursuant to this subsection shall be immediately enforceable by a law enforcement officer under s. 381.0012.

(5) The department shall adopt rules to specify the conditions and procedures for imposing and releasing an isolation or a quarantine. The rules must include provisions related to:

(a) The closure of premises.

(b) The movement of persons or animals exposed to or infected with a communicable disease.

(c) The tests or treatment, including vaccination, for communicable disease required before employment or admission to the premises or to comply with an isolation or a quarantine.

(d) Testing or destruction of animals with or suspected of having a disease transmissible to humans.

(e) Access by the department to isolated or quarantined premises.

(f) The disinfection of isolated or quarantined animals, persons, or premises.

(g) Methods of isolation or quarantine.

(6) The rules adopted under this section and actions taken by the department pursuant to a declared public health emergency, isolation, or quarantine shall supersede all rules enacted by other state departments, boards or commissions, and ordinances and regulations enacted by political subdivisions of the state. Any person who violates any rule adopted under this section, any isolation or quarantine, or any requirement adopted by the department pursuant to a declared public health emergency, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 16, ch. 96-403; s. 63, ch. 97-100; s. 2, ch. 2002-269; s. 6, ch. 2005-165; s. 35, ch. 2010-161; s. 16, ch. 2012-184; s. 2, ch. 2015-120.



381.0034 - Requirement for instruction on HIV and AIDS.

381.0034 Requirement for instruction on HIV and AIDS.—

(1) The Department of Health shall require each person licensed or certified under chapter 467, part IV of chapter 468, or chapter 483, as a condition of biennial relicensure, to complete an educational course approved by the department on the modes of transmission, infection control procedures, clinical management, and prevention of human immunodeficiency virus and acquired immune deficiency syndrome. Such course shall include information on current state law on acquired immune deficiency syndrome and its impact on testing, confidentiality of test results, and treatment of patients. Each such licensee or certificateholder shall submit confirmation of having completed the course, on a form provided by the department, when submitting fees or application for each biennial renewal.

(2) Failure to complete the requirements of this section shall be grounds for disciplinary action contained in the chapters specified in subsection (1). In addition to discipline by the department, the licensee or certificateholder shall be required to complete said course.

(3) The department shall require, as a condition of granting a license under chapter 467 or part III of chapter 483, that an applicant making initial application for licensure complete an educational course acceptable to the department on human immunodeficiency virus and acquired immune deficiency syndrome. Upon submission of an affidavit showing good cause, an applicant who has not taken a course at the time of licensure shall be allowed 6 months to complete this requirement.

(4) The department shall have the authority to adopt rules to carry out the provisions of this section.

(5) Any professional holding two or more licenses or certificates subject to the provisions of this section shall be permitted to show proof of having taken one department-approved course on human immunodeficiency virus and acquired immune deficiency syndrome, for purposes of relicensure or recertification for the additional licenses.

History.—s. 68, ch. 91-297; s. 40, ch. 95-196; s. 31, ch. 97-101; s. 19, ch. 2012-184; s. 1, ch. 2013-128; s. 3, ch. 2016-230.



381.0035 - Educational course on HIV and AIDS; employees and clients of certain health care facilities.

381.0035 Educational course on HIV and AIDS; employees and clients of certain health care facilities.—

(1) The Department of Health shall require all employees and clients of facilities licensed under chapter 393, chapter 394, or chapter 397 and employees of facilities licensed under chapter 395, part II, part III, or part IV of chapter 400, or part I of chapter 429 to complete a one-time educational course on the modes of transmission, infection control procedures, clinical management, and prevention of human immunodeficiency virus and acquired immune deficiency syndrome with an emphasis on appropriate behavior and attitude change. Such instruction shall include information on current Florida law and its impact on testing, confidentiality of test results, and treatment of patients and any protocols and procedures applicable to human immunodeficiency counseling and testing, reporting, the offering of HIV testing to pregnant women, and partner notification issues pursuant to ss. 381.004 and 384.25. An employee who has completed the educational course required in this subsection is not required to repeat the course upon changing employment to a different facility licensed under chapter 393, chapter 394, chapter 395, chapter 397, part II, part III, or part IV of chapter 400, or part I of chapter 429.

(2) Facilities licensed under chapter 393, chapter 394, chapter 395, or chapter 397, part II, part III, or part IV of chapter 400, or part I of chapter 429 shall maintain a record of employees and dates of attendance at human immunodeficiency virus and acquired immune deficiency syndrome educational courses.

(3) The department shall have the authority to review the records of each facility to determine compliance with the requirements of this section. The department may adopt rules to carry out the provisions of this section.

(4) This section does not apply to an employee who is subject to the requirements of s. 456.033.

History.—s. 8, ch. 88-380; ss. 17, 69, ch. 91-297; s. 63, ch. 92-289; s. 32, ch. 97-101; s. 1, ch. 98-171; s. 190, ch. 99-13; s. 13, ch. 2006-197; s. 1, ch. 2008-103.

Note.—Former s. 381.043.



381.0038 - Education; sterile needle and syringe exchange pilot program.

381.0038 Education; sterile needle and syringe exchange pilot program.—The Department of Health shall establish a program to educate the public about the threat of acquired immune deficiency syndrome.

(1) The acquired immune deficiency syndrome education program shall:

(a) Be designed to reach all segments of Florida’s population;

(b) Contain special components designed to reach non-English-speaking and other minority groups within the state;

(c) Impart knowledge to the public about methods of transmission of acquired immune deficiency syndrome and methods of prevention;

(d) Educate the public about transmission risks in social, employment, and educational situations;

(e) Educate health care workers and health facility employees about methods of transmission and prevention in their unique workplace environments;

(f) Contain special components designed to reach persons who may frequently engage in behaviors placing them at a high risk for acquiring acquired immune deficiency syndrome;

(g) Provide information and consultation to state agencies to educate all state employees;

(h) Provide information and consultation to state and local agencies to educate law enforcement and correctional personnel and inmates;

(i) Provide information and consultation to local governments to educate local government employees;

(j) Make information available to private employers and encourage them to distribute this information to their employees;

(k) Contain special components which emphasize appropriate behavior and attitude change; and

(l) Contain components that include information about domestic violence and the risk factors associated with domestic violence and AIDS.

(2) The education program designed by the Department of Health shall use all forms of the media and shall place emphasis on the design of educational materials that can be used by businesses, schools, and health care providers in the regular course of their business.

(3) The department may contract with other persons in the design, development, and distribution of the components of the education program.

(4) The University of Miami and its affiliates may establish a single sterile needle and syringe exchange pilot program in Miami-Dade County. The pilot program may operate at a fixed location or through a mobile health unit. The pilot program shall offer the free exchange of clean, unused needles and hypodermic syringes for used needles and hypodermic syringes as a means to prevent the transmission of HIV, AIDS, viral hepatitis, or other blood-borne diseases among intravenous drug users and their sexual partners and offspring.

(a) The pilot program must:

1. Provide for maximum security of exchange sites and equipment, including an accounting of the number of needles and syringes in use, the number of needles and syringes in storage, safe disposal of returned needles, and any other measure that may be required to control the use and dispersal of sterile needles and syringes.

2. Operate a one-to-one exchange, whereby the participant shall receive one sterile needle and syringe unit in exchange for each used one.

3. Make available educational materials and referrals to education regarding the transmission of HIV, viral hepatitis, and other blood-borne diseases; provide referrals for drug abuse prevention and treatment; and provide or refer for HIV and viral hepatitis screening.

(b) The possession, distribution, or exchange of needles or syringes as part of the pilot program established under this subsection is not a violation of any part of chapter 893 or any other law.

(c) A pilot program staff member, volunteer, or participant is not immune from criminal prosecution for:

1. The possession of needles or syringes that are not a part of the pilot program; or

2. The redistribution of needles or syringes in any form, if acting outside the pilot program.

(d) The pilot program must collect data for quarterly, annual, and final reporting purposes. The annual report must include information on the number of participants served, the number of needles and syringes exchanged and distributed, the demographic profiles of the participants served, the number of participants entering drug counseling and treatment; the number of participants receiving testing for HIV, AIDS, viral hepatitis, or other blood-borne diseases; and other data necessary for the pilot program. However, personal identifying information may not be collected from a participant for any purpose. Quarterly reports must be submitted to the Department of Health in Miami-Dade County by October 15, January 15, April 15, and July 15 of each year. An annual report must be submitted to the Department of Health by August 1 every year until the program expires. A final report is due on August 1, 2021, to the Department of Health and must describe the performance and outcomes of the pilot program and include a summary of the information in the annual reports for all pilot program years.

(e) State, county, or municipal funds may not be used to operate the pilot program. The pilot program shall be funded through grants and donations from private resources and funds.

(f) The pilot program shall expire July 1, 2021.

History.—s. 2, ch. 88-380; s. 17, ch. 91-297; s. 1, ch. 95-187; s. 34, ch. 97-101; s. 2, ch. 2016-68.

Note.—Former s. 381.608.



381.0039 - Oversight of AIDS education programs.

381.0039 Oversight of AIDS education programs.—The Department of Education, the Department of Health, and the Department of Business and Professional Regulation are directed to establish an interagency agreement to oversee the quality and cost efficiency of acquired immune deficiency syndrome education programs being administered in the state pursuant to chapters 381, 456, 943, and 945. The interagency agreement shall also include development, where appropriate, of methods for coordinating educational programs for various professional groups.

History.—s. 16, ch. 89-350; s. 17, ch. 91-297; s. 38, ch. 94-218; s. 35, ch. 97-101; s. 19, ch. 98-166; s. 9, ch. 2000-160.

Note.—Former s. 381.6081.



381.004 - HIV testing.

381.004 HIV testing.—

(1) DEFINITIONS.—As used in this section:

(a) “Health care setting” means a setting devoted to the diagnosis and care of persons or the provision of medical services to persons, such as county health department clinics, hospitals, urgent care clinics, substance abuse treatment clinics, primary care settings, community clinics, blood banks, mobile medical clinics, and correctional health care facilities.

(b) “HIV test” means a test ordered after July 6, 1988, to determine the presence of the antibody or antigen to human immunodeficiency virus or the presence of human immunodeficiency virus infection.

(c) “HIV test result” means a laboratory report of a human immunodeficiency virus test result entered into a medical record on or after July 6, 1988, or any report or notation in a medical record of a laboratory report of a human immunodeficiency virus test. The term does not include test results reported to a health care provider by a patient.

(d) “Nonhealth care setting” means a site that conducts HIV testing for the sole purpose of identifying HIV infection. Such setting does not provide medical treatment but may include community-based organizations, outreach settings, county health department HIV testing programs, and mobile vans.

(e) “Preliminary HIV test” means an antibody or antibody-antigen screening test, such as the immunosorbent assays (IA), or a rapid test approved by the United States Food and Drug Administration.

(f) “Significant exposure” means:

1. Exposure to blood or body fluids through needlestick, instruments, or sharps;

2. Exposure of mucous membranes to visible blood or body fluids to which universal precautions apply according to the National Centers for Disease Control and Prevention, including, without limitations, the following body fluids:

a. Blood.

b. Semen.

c. Vaginal secretions.

d. Cerebrospinal fluid (CSF).

e. Synovial fluid.

f. Pleural fluid.

g. Peritoneal fluid.

h. Pericardial fluid.

i. Amniotic fluid.

j. Laboratory specimens that contain HIV (e.g., suspensions of concentrated virus); or

3. Exposure of skin to visible blood or body fluids, especially when the exposed skin is chapped, abraded, or afflicted with dermatitis or the contact is prolonged or involving an extensive area.

(g) “Test subject” or “subject of the test” means the person upon whom an HIV test is performed, or the person who has legal authority to make health care decisions for the test subject.

(2) HUMAN IMMUNODEFICIENCY VIRUS TESTING; INFORMED CONSENT; RESULTS; COUNSELING; CONFIDENTIALITY.—

(a) Before performing an HIV test:

1. In a health care setting, the person to be tested shall be notified orally or in writing that the test is planned and that he or she has the right to decline the test. If the person to be tested declines the test, such decision shall be documented in the medical record. A person who has signed a general consent form for medical care is not required to sign or otherwise provide a separate consent for an HIV test during the period in which the general consent form is in effect.

2. In a nonhealth care setting, a provider shall obtain the informed consent of the person upon whom the test is to be performed. Informed consent shall be preceded by an explanation of the right to confidential treatment of information identifying the subject of the test and the results of the test as provided by law.

The test subject shall also be informed that a positive HIV test result will be reported to the county health department with sufficient information to identify the test subject and of the availability and location of sites at which anonymous testing is performed. As required in paragraph (3)(c), each county health department shall maintain a list of sites at which anonymous testing is performed, including the locations, telephone numbers, and hours of operation of the sites.

(b) Except as provided in paragraph (h), informed consent must be obtained from a legal guardian or other person authorized by law if the person:

1. Is not competent, is incapacitated, or is otherwise unable to make an informed judgment; or

2. Has not reached the age of majority, except as provided in s. 384.30.

(c) The person ordering the test or that person’s designee shall ensure that all reasonable efforts are made to notify the test subject of his or her test result. Notification of a person with a positive test result shall include information on the availability of appropriate medical and support services, on the importance of notifying partners who may have been exposed, and on preventing transmission of HIV. Notification of a person with a negative test result shall include, as appropriate, information on preventing the transmission of HIV. When testing occurs in a hospital emergency department, detention facility, or other facility and the test subject has been released before being notified of positive test results, informing the county health department for that department to notify the test subject fulfills this responsibility.

(d) A positive preliminary test result may not be revealed to any person except in the following situations:

1. Preliminary test results may be released to licensed physicians or the medical or nonmedical personnel subject to the significant exposure for purposes of subparagraphs (h)10., 11., and 12.

2. Preliminary test results may be released to health care providers and to the person tested when decisions about medical care or treatment of, or recommendation to, the person tested and, in the case of an intrapartum or postpartum woman, when care, treatment, or recommendations regarding her newborn, cannot await the results of confirmatory testing. Positive preliminary HIV test results may not be characterized to the patient as a diagnosis of HIV infection. Justification for the use of preliminary test results must be documented in the medical record by the health care provider who ordered the test.

3. The results of rapid testing technologies shall be considered preliminary and may be released in accordance with the manufacturer’s instructions as approved by the federal Food and Drug Administration.

4. Corroborating or confirmatory testing must be conducted as followup to a positive preliminary test. Results shall be communicated to the patient according to statute regardless of the outcome. Except as provided in this section, test results are confidential and exempt from the provisions of s. 119.07(1).

(e) Except as provided in this section, the identity of any person upon whom a test has been performed and test results are confidential and exempt from the provisions of s. 119.07(1). No person who has obtained or has knowledge of a test result pursuant to this section may disclose or be compelled to disclose the identity of any person upon whom a test is performed, or the results of such a test in a manner which permits identification of the subject of the test, except to the following persons:

1. The subject of the test or the subject’s legally authorized representative.

2. Any person, including third-party payors, designated in a legally effective release of the test results executed prior to or after the test by the subject of the test or the subject’s legally authorized representative. The test subject may in writing authorize the disclosure of the test subject’s HIV test results to third party payors, who need not be specifically identified, and to other persons to whom the test subject subsequently issues a general release of medical information. A general release without such prior written authorization is not sufficient to release HIV test results.

3. An authorized agent or employee of a health facility or health care provider if the health facility or health care provider itself is authorized to obtain the test results, the agent or employee participates in the administration or provision of patient care or handles or processes specimens of body fluids or tissues, and the agent or employee has a need to know such information. The department shall adopt a rule defining which persons have a need to know pursuant to this subparagraph.

4. Health care providers consulting between themselves or with health care facilities to determine diagnosis and treatment. For purposes of this subparagraph, health care providers shall include licensed health care professionals employed by or associated with state, county, or municipal detention facilities when such health care professionals are acting exclusively for the purpose of providing diagnoses or treatment of persons in the custody of such facilities.

5. The department, in accordance with rules for reporting and controlling the spread of disease, as otherwise provided by state law.

6. A health facility or health care provider which procures, processes, distributes, or uses:

a. A human body part from a deceased person, with respect to medical information regarding that person; or

b. Semen provided prior to July 6, 1988, for the purpose of artificial insemination.

7. Health facility staff committees, for the purposes of conducting program monitoring, program evaluation, or service reviews pursuant to chapters 395 and 766.

8. Authorized medical or epidemiological researchers who may not further disclose any identifying characteristics or information.

9. A person allowed access by a court order which is issued in compliance with the following provisions:

a. No court of this state shall issue such order unless the court finds that the person seeking the test results has demonstrated a compelling need for the test results which cannot be accommodated by other means. In assessing compelling need, the court shall weigh the need for disclosure against the privacy interest of the test subject and the public interest which may be disserved by disclosure which deters blood, organ, and semen donation and future human immunodeficiency virus-related testing or which may lead to discrimination. This paragraph shall not apply to blood bank donor records.

b. Pleadings pertaining to disclosure of test results shall substitute a pseudonym for the true name of the subject of the test. The disclosure to the parties of the subject’s true name shall be communicated confidentially in documents not filed with the court.

c. Before granting any such order, the court shall provide the individual whose test result is in question with notice and a reasonable opportunity to participate in the proceedings if he or she is not already a party.

d. Court proceedings as to disclosure of test results shall be conducted in camera, unless the subject of the test agrees to a hearing in open court or unless the court determines that a public hearing is necessary to the public interest and the proper administration of justice.

e. Upon the issuance of an order to disclose test results, the court shall impose appropriate safeguards against unauthorized disclosure which shall specify the persons who may have access to the information, the purposes for which the information shall be used, and appropriate prohibitions on future disclosure.

10. A person allowed access by order of a judge of compensation claims of the Division of Administrative Hearings. A judge of compensation claims shall not issue such order unless he or she finds that the person seeking the test results has demonstrated a compelling need for the test results which cannot be accommodated by other means.

11. Those employees of the department or of child-placing or child-caring agencies or of family foster homes, licensed pursuant to s. 409.175, who are directly involved in the placement, care, control, or custody of such test subject and who have a need to know such information; adoptive parents of such test subject; or any adult custodian, any adult relative, or any person responsible for the child’s welfare, if the test subject was not tested under subparagraph (b)2. and if a reasonable attempt has been made to locate and inform the legal guardian of a test result. The department shall adopt a rule to implement this subparagraph.

12. Those employees of residential facilities or of community-based care programs that care for developmentally disabled persons, pursuant to chapter 393, who are directly involved in the care, control, or custody of such test subject and who have a need to know such information.

13. A health care provider involved in the delivery of a child can note the mother’s HIV test results in the child’s medical record.

14. Medical personnel or nonmedical personnel who have been subject to a significant exposure during the course of medical practice or in the performance of professional duties, or individuals who are the subject of the significant exposure as provided in subparagraphs (h)10.-12.

15. The medical examiner shall disclose positive HIV test results to the department in accordance with rules for reporting and controlling the spread of disease.

(f) Except as provided in this section, the identity of a person upon whom a test has been performed is confidential and exempt from the provisions of s. 119.07(1). No person to whom the results of a test have been disclosed may disclose the test results to another person except as authorized by this subsection and by ss. 951.27 and 960.003. Whenever disclosure is made pursuant to this subsection, it shall be accompanied by a statement in writing which includes the following or substantially similar language: “This information has been disclosed to you from records whose confidentiality is protected by state law. State law prohibits you from making any further disclosure of such information without the specific written consent of the person to whom such information pertains, or as otherwise permitted by state law. A general authorization for the release of medical or other information is NOT sufficient for this purpose.” An oral disclosure shall be accompanied by oral notice and followed by a written notice within 10 days, except that this notice shall not be required for disclosures made pursuant to subparagraphs (e)3. and 4.

(g) Human immunodeficiency virus test results contained in the medical records of a hospital licensed under chapter 395 may be released in accordance with s. 395.3025 without being subject to subparagraph (e)2., subparagraph (e)9., or paragraph (f).

(h) Paragraph (a) does not apply:

1. When testing for sexually transmissible diseases is required by state or federal law, or by rule, including the following situations:

a. HIV testing pursuant to s. 796.08 of persons convicted of prostitution or of procuring another to commit prostitution.

b. HIV testing of inmates pursuant to s. 945.355 before their release from prison by reason of parole, accumulation of gain-time credits, or expiration of sentence.

c. Testing for HIV by a medical examiner in accordance with s. 406.11.

d. HIV testing of pregnant women pursuant to s. 384.31.

2. To those exceptions provided for blood, plasma, organs, skin, semen, or other human tissue pursuant to s. 381.0041.

3. For the performance of an HIV-related test by licensed medical personnel in bona fide medical emergencies if the test results are necessary for medical diagnostic purposes to provide appropriate emergency care or treatment to the person being tested and the patient is unable to consent, as supported by documentation in the medical record. Notification of test results in accordance with paragraph (c) is required.

4. For the performance of an HIV-related test by licensed medical personnel for medical diagnosis of acute illness where, in the opinion of the attending physician, providing notification would be detrimental to the patient, as supported by documentation in the medical record, and the test results are necessary for medical diagnostic purposes to provide appropriate care or treatment to the person being tested. Notification of test results in accordance with paragraph (c) is required if it would not be detrimental to the patient. This subparagraph does not authorize the routine testing of patients for HIV infection without notification.

5. If HIV testing is performed as part of an autopsy for which consent was obtained pursuant to s. 872.04.

6. For the performance of an HIV test upon a defendant pursuant to the victim’s request in a prosecution for any type of sexual battery where a blood sample is taken from the defendant voluntarily, pursuant to court order for any purpose, or pursuant to s. 775.0877, s. 951.27, or s. 960.003; however, the results of an HIV test performed shall be disclosed solely to the victim and the defendant, except as provided in ss. 775.0877, 951.27, and 960.003.

7. If an HIV test is mandated by court order.

8. For epidemiological research pursuant to s. 381.0031, for research consistent with institutional review boards created by 45 C.F.R. part 46, or for the performance of an HIV-related test for the purpose of research, if the testing is performed in a manner by which the identity of the test subject is not known and may not be retrieved by the researcher.

9. If human tissue is collected lawfully without the consent of the donor for corneal removal as authorized by s. 765.5185 or enucleation of the eyes as authorized by s. 765.519.

10. For the performance of an HIV test upon an individual who comes into contact with medical personnel in such a way that a significant exposure has occurred during the course of employment, within the scope of practice, or during the course of providing emergency medical assistance to the individual. The term “medical personnel” includes a licensed or certified health care professional; an employee of a health care professional or health care facility; employees of a laboratory licensed under chapter 483; personnel of a blood bank or plasma center; a medical student or other student who is receiving training as a health care professional at a health care facility; and a paramedic or emergency medical technician certified by the department to perform life-support procedures under s. 401.23.

a. The occurrence of a significant exposure shall be documented by medical personnel under the supervision of a licensed physician and recorded only in the personnel record of the medical personnel.

b. Costs of an HIV test shall be borne by the medical personnel or the employer of the medical personnel. However, costs of testing or treatment not directly related to the initial HIV tests or costs of subsequent testing or treatment may not be borne by the medical personnel or the employer of the medical personnel.

c. In order to use the provisions of this subparagraph, the medical personnel must be tested for HIV pursuant to this section or provide the results of an HIV test taken within 6 months before the significant exposure if such test results are negative.

d. A person who receives the results of an HIV test pursuant to this subparagraph shall maintain the confidentiality of the information received and of the persons tested. Such confidential information is exempt from s. 119.07(1).

e. If the source of the exposure is not available and will not voluntarily present himself or herself to a health facility to be tested for HIV, the medical personnel or the employer of such person acting on behalf of the employee may seek a court order directing the source of the exposure to submit to HIV testing. A sworn statement by a physician licensed under chapter 458 or chapter 459 that a significant exposure has occurred and that, in the physician’s medical judgment, testing is medically necessary to determine the course of treatment constitutes probable cause for the issuance of an order by the court. The results of the test shall be released to the source of the exposure and to the person who experienced the exposure.

11. For the performance of an HIV test upon an individual who comes into contact with nonmedical personnel in such a way that a significant exposure has occurred while the nonmedical personnel provides emergency medical assistance during a medical emergency. For the purposes of this subparagraph, a medical emergency means an emergency medical condition outside of a hospital or health care facility that provides physician care. The test may be performed only during the course of treatment for the medical emergency.

a. The occurrence of a significant exposure shall be documented by medical personnel under the supervision of a licensed physician and recorded in the medical record of the nonmedical personnel.

b. Costs of any HIV test shall be borne by the nonmedical personnel or the employer of the nonmedical personnel. However, costs of testing or treatment not directly related to the initial HIV tests or costs of subsequent testing or treatment may not be borne by the nonmedical personnel or the employer of the nonmedical personnel.

c. In order to use the provisions of this subparagraph, the nonmedical personnel shall be tested for HIV pursuant to this section or shall provide the results of an HIV test taken within 6 months before the significant exposure if such test results are negative.

d. A person who receives the results of an HIV test pursuant to this subparagraph shall maintain the confidentiality of the information received and of the persons tested. Such confidential information is exempt from s. 119.07(1).

e. If the source of the exposure is not available and will not voluntarily present himself or herself to a health facility to be tested for HIV, the nonmedical personnel or the employer of the nonmedical personnel acting on behalf of the employee may seek a court order directing the source of the exposure to submit to HIV testing. A sworn statement by a physician licensed under chapter 458 or chapter 459 that a significant exposure has occurred and that, in the physician’s medical judgment, testing is medically necessary to determine the course of treatment constitutes probable cause for the issuance of an order by the court. The results of the test shall be released to the source of the exposure and to the person who experienced the exposure.

12. For the performance of an HIV test by the medical examiner or attending physician upon an individual who expired or could not be resuscitated while receiving emergency medical assistance or care and who was the source of a significant exposure to medical or nonmedical personnel providing such assistance or care.

a. HIV testing may be conducted only after appropriate medical personnel under the supervision of a licensed physician documents in the medical record of the medical personnel or nonmedical personnel that there has been a significant exposure and that, in accordance with the written protocols based on the National Centers for Disease Control and Prevention guidelines on HIV postexposure prophylaxis and in the physician’s medical judgment, the information is medically necessary to determine the course of treatment for the medical personnel or nonmedical personnel.

b. Costs of an HIV test performed under this subparagraph may not be charged to the deceased or to the family of the deceased person.

c. For this subparagraph to be applicable, the medical personnel or nonmedical personnel must be tested for HIV under this section or must provide the results of an HIV test taken within 6 months before the significant exposure if such test results are negative.

d. A person who receives the results of an HIV test pursuant to this subparagraph shall comply with paragraph (e).

13. For the performance of an HIV-related test medically indicated by licensed medical personnel for medical diagnosis of a hospitalized infant as necessary to provide appropriate care and treatment of the infant if, after a reasonable attempt, a parent cannot be contacted to provide consent. The medical records of the infant must reflect the reason consent of the parent was not initially obtained. Test results shall be provided to the parent when the parent is located.

14. For the performance of HIV testing conducted to monitor the clinical progress of a patient previously diagnosed to be HIV positive.

15. For the performance of repeated HIV testing conducted to monitor possible conversion from a significant exposure.

(3) COUNTY HEALTH DEPARTMENT NETWORK OF VOLUNTARY HUMAN IMMUNODEFICIENCY VIRUS TESTING PROGRAMS.—

(a) The Department of Health shall establish a network of voluntary human immunodeficiency virus testing programs in every county in the state. These programs shall be conducted in each health department established under the provisions of part I of chapter 154. Additional programs may be contracted to other private providers to the extent that finances permit and local circumstances dictate.

(b) Each county health department shall have the ability to provide counseling and testing for human immunodeficiency virus to each patient who receives services and shall offer such testing on a voluntary basis to each patient who presents himself or herself for services in a public health program designated by the State Health Officer by rule.

(c) Each county health department shall provide a program of counseling and testing for human immunodeficiency virus infection, on both an anonymous and confidential basis. Counseling provided to a patient tested on both an anonymous and confidential basis shall include informing the patient of the availability of partner-notification services, the benefits of such services, and the confidentiality protections available as part of such services. The Department of Health or its designated agent shall continue to provide for anonymous testing through an alternative testing site program with sites throughout all areas of the state. Each county health department shall maintain a list of anonymous testing sites. The list shall include the locations, phone numbers, and hours of operation of the sites and shall be disseminated to all persons and programs offering human immunodeficiency virus testing within the service area of the county health department, including physicians licensed under chapter 458 or chapter 459. Except as provided in this section, the identity of a person upon whom a test has been performed and test results are confidential and exempt from the provisions of s. 119.07(1).

(d) The result of a serologic test conducted under the auspices of the Department of Health shall not be used to determine if a person may be insured for disability, health, or life insurance or to screen or determine suitability for, or to discharge a person from, employment. Any person who violates the provisions of this subsection is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) HUMAN IMMUNODEFICIENCY VIRUS TESTING REQUIREMENTS; REGISTRATION WITH THE DEPARTMENT OF HEALTH; EXEMPTIONS FROM REGISTRATION.—No county health department and no other person in this state shall conduct or hold themselves out to the public as conducting a testing program for acquired immune deficiency syndrome or human immunodeficiency virus status without first registering with the Department of Health, reregistering each year, complying with all other applicable provisions of state law, and meeting the following requirements:

(a) The program must be directed by a person with a minimum number of contact hours of experience in the counseling of persons with acquired immune deficiency syndrome or human immunodeficiency virus infection, as established by the Department of Health by rule.

(b) The program must have all medical care supervised by a physician licensed under the provisions of chapter 458 or chapter 459.

(c) The program shall have all laboratory procedures performed in a laboratory licensed under the provisions of chapter 483.

(d) The program must meet all of the requirements in subsection (2).

(e) The program must provide the opportunity for pretest counseling on the meaning of a test for human immunodeficiency virus, including medical indications for the test; the possibility of false positive or false negative results; the potential need for confirmatory testing; the potential social, medical, and economic consequences of a positive test result; and the need to eliminate high-risk behavior.

(f) The program must provide supplemental corroborative testing on all positive test results before the results of any positive test are provided to the patient. Except as provided in this section, the identity of any person upon whom a test has been performed and test results are confidential and exempt from the provisions of s. 119.07(1).

(g) The program must provide the opportunity for face-to-face posttest counseling on the meaning of the test results; the possible need for additional testing; the social, medical, and economic consequences of a positive test result; and the need to eliminate behavior which might spread the disease to others.

(h) Each person providing posttest counseling to a patient with a positive test result shall receive specialized training, to be specified by rule of the department, about the special needs of persons with positive results, including recognition of possible suicidal behavior, and shall refer the patient for further health and social services as appropriate.

(i) When services are provided for a charge during pretest counseling, testing, supplemental testing, and posttest counseling, the program must provide a complete list of all such charges to the patient and the Department of Health.

(j) Nothing in this subsection shall be construed to require a facility licensed under chapter 395 or chapter 483 or a person licensed under the provisions of chapter 457, chapter 458, chapter 459, chapter 460, chapter 461, chapter 466, or chapter 467 to register with the Department of Health and comply with the requirements of this subsection if the testing program is part of routine medical care or if the facility or person does not advertise to the general public that the facility or person conducts testing programs for human immunodeficiency virus infection or specializes in such testing.

(k) The department shall deny, suspend, or revoke the registration of any person or agency that violates this section, or any rule adopted under this section, constituting an emergency affecting the immediate health, safety, and welfare of a person receiving service.

(5) PENALTIES.—

(a) Any violation of this section by a facility or licensed health care provider shall be a ground for disciplinary action contained in the facility’s or professional’s respective licensing chapter.

(b) Any person who violates the confidentiality provisions of this section and s. 951.27 commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) Any person who obtains information that identifies an individual who has a sexually transmissible disease including human immunodeficiency virus or acquired immunodeficiency syndrome, who knew or should have known the nature of the information and maliciously, or for monetary gain, disseminates this information or otherwise makes this information known to any other person, except by providing it either to a physician or nurse employed by the department or to a law enforcement agency, commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(6) EXEMPTIONS.—Except as provided in paragraph (3)(d) and ss. 627.429 and 641.3007, insurers and others participating in activities related to the insurance application and underwriting process shall be exempt from this section.

(7) MODEL PROTOCOL FOR COUNSELING AND TESTING FOR HUMAN IMMUNODEFICIENCY VIRUS.—The Department of Health shall develop, by rule, a model protocol consistent with the provisions of this section for counseling and testing persons for the human immunodeficiency virus. The protocol shall include criteria for evaluating a patient’s risk for human immunodeficiency virus infection and for offering human immunodeficiency virus testing, on a voluntary basis, as a routine part of primary health care or admission to a health care facility. The Department of Health shall ensure that the protocols developed under this section are made available to health care providers.

(8) FEES.—

(a) Each person or private organization registered as an AIDS or HIV testing site shall pay the department a fee which shall be set by rule of the department.

(b) Fees established pursuant to paragraph (a) shall be an amount sufficient to meet all costs incurred by the department in carrying out its registration, data collection, complaint monitoring, and administrative responsibilities under this section, for all private AIDS or HIV testing sites, but shall not exceed $100.

(c) No other fees shall be charged by other governmental agencies for these purposes.

(9) RULES.—The Department of Health may adopt rules to implement this section, including definitions of terms, procedures for accessing confidential information, requirements for testing, and requirements for registered testing sites.

(10) TESTING AS A CONDITION OF TREATMENT OR ADMISSION.—

(a) It is unlawful for any facility the operation of which, or for any person engaged in an occupation the practice of which, requires a license by the Agency for Health Care Administration, the Department of Health, or the Department of Business and Professional Regulation, to require any person to take or submit to a human immunodeficiency virus-related test as a condition of admission to any such facility or as a condition of purchasing or obtaining any service or product for which the license is required. This subsection shall not be construed to prohibit any physician in good faith from declining to provide a particular treatment requested by a patient if the appropriateness of that treatment can only be determined through a human immunodeficiency virus-related test.

(b) The Agency for Health Care Administration, the Department of Health, and the Department of Business and Professional Regulation shall adopt rules implementing this subsection.

(c) Any violation of this subsection or the rules implementing it shall be punishable as provided in subsection (5).

History.—s. 21, ch. 88-380; s. 2, ch. 89-289; s. 6, ch. 89-350; s. 3, ch. 90-210; s. 3, ch. 90-292; s. 3, ch. 90-344; ss. 17, 67, ch. 91-297; s. 12, ch. 92-33; s. 2, ch. 92-171; s. 64, ch. 92-289; s. 10, ch. 93-227; s. 3, ch. 93-230; s. 4, ch. 93-264; s. 39, ch. 94-218; s. 94, ch. 95-143; s. 1032, ch. 95-148; s. 1, ch. 95-308; s. 1, ch. 95-387; s. 1, ch. 96-179; s. 185, ch. 96-406; s. 64, ch. 97-100; s. 176, ch. 97-101; s. 2, ch. 98-171; s. 20, ch. 98-191; s. 191, ch. 99-13; s. 8, ch. 99-397; s. 4, ch. 2000-242; s. 9, ch. 2000-367; s. 17, ch. 2001-62; s. 6, ch. 2001-91; s. 76, ch. 2001-226; s. 4, ch. 2002-292; s. 1, ch. 2005-169; s. 1, ch. 2008-219; s. 21, ch. 2012-184; s. 65, ch. 2013-15; s. 1, ch. 2015-110.

Note.—Former s. 381.609.



381.0041 - Donation and transfer of human tissue; testing requirements.

381.0041 Donation and transfer of human tissue; testing requirements.—

(1) Every donation of blood, plasma, organs, skin, or other human tissue for transfusion or transplantation to another shall be tested prior to transfusion or other use for human immunodeficiency virus infection and other communicable diseases specified by rule of the Department of Health. Tests for the human immunodeficiency virus infection shall be performed only after obtaining written, informed consent from the potential donor or the donor’s legal representative. Such consent may be given by a minor pursuant to s. 743.06. Obtaining consent shall include a fair explanation of the procedures to be followed and the meaning and use of the test results. Such explanation shall include a description of the confidential nature of the test as described in s. 381.004(2). If consent for testing is not given, then the person shall not be accepted as a donor except as otherwise provided in subsection (3).

(2) Notwithstanding the provisions of subsection (1), written, informed consent to perform testing shall not be required:

(a) When the blood, plasma, organ, skin, or other human tissue is received for processing or testing from an out-of-state blood bank;

(b) When blood or tissue is received from a health care facility or health care provider for reference testing or processing and the results of such test are reported back to the facility or provider; or

(c) When an unrevoked anatomical gift has been made pursuant to s. 765.514, by will or other written instrument, and the donor is deceased or incompetent.

(3) No person shall collect any blood, organ, skin, or other human tissue from one human being and hold it for, or actually perform, any implantation, transplantation, transfusion, grafting, or any other method of transfer to another human being without first testing such tissue for the human immunodeficiency virus and other communicable diseases specified by rule of the Department of Health, or without performing another process approved by rule of the Department of Health capable of killing the causative agent of those diseases specified by rule. Such testing shall not be required:

(a) When there is insufficient time to perform testing because of a life-threatening emergency circumstance and the blood is transferred with the recipient’s informed consent.

(b) For a donation of semen made by the spouse of a recipient for the purposes of artificial insemination or other reproductive procedure.

(c) When there is insufficient time to obtain the results of a confirmatory test for any tissue or organ which is to be transplanted, notwithstanding the provisions of s. 381.004(2)(d). In such circumstances, the results of preliminary screening tests may be released to the potential recipient’s treating physician for use in determining organ or tissue suitability.

(4) All human blood, organs, skin, or other human tissue which is to be transfused or transplanted to another and is found positive for human immunodeficiency virus or other communicable disease specified by rule of the Department of Health shall be rendered noncommunicable by the person holding the tissue or shall be destroyed, unless the human tissue is specifically labeled to identify the human immunodeficiency virus and:

(a) Is used for research purposes; or

(b) Is used to save the life of another and is transferred with the recipient’s informed consent.

(5) Each person who collects human blood, organs, skin, or other human tissue who finds evidence after confirmatory testing of human immunodeficiency virus in the donor shall notify the donor of the presence of the virus. When notifying the donor pursuant to this requirement, the donor shall be provided the following information:

(a) The meaning of the test results;

(b) Measures for the prevention of the transmission of the human immunodeficiency virus;

(c) The availability in the geographic area of any appropriate health care services, including mental health care, and appropriate social and support services;

(d) The benefits of locating and counseling any individual by whom the infected individual may have been exposed to human immunodeficiency virus and any individual whom the infected individual may have exposed to the virus; and

(e) The availability, if any, of the services of public health authorities with respect to locating and counseling any individual described in paragraph (d).

(6) Human immunodeficiency virus tests performed pursuant to autologous blood donations which have not been confirmed as positive by confirmatory testing may be revealed to the donor’s treating physician when such test results may be necessary for the diagnosis, treatment, or care of the donor.

(7) Any blood donor who tests positive for human immunodeficiency virus based upon confirmatory testing shall be notified in the following manner:

(a) The donor shall be sent written notification by certified mail that abnormal test results exist with respect to his or her blood donation, and the blood bank shall offer the opportunity to discuss the nature and significance of the findings by telephone or in person.

(b) If the blood bank does not receive a response from the donor within 30 days, it shall send the actual test results and the information required by subsection (5) to the donor by certified mail.

(8) The Department of Health shall develop, in conjunction with persons who collect human tissue, a model protocol for providing the information required in subsection (5).

(9) All blood banks shall be governed by the confidentiality provisions of s. 381.004(2).

(10) The Department of Health is authorized to adopt rules to implement this section. In adopting rules pertaining to this section, the department shall consider the rules of the United States Food and Drug Administration and shall conform to those rules to the extent feasible without jeopardizing the public health.

(11)(a) Any person who fails to test blood, plasma, organs, skin, or other human tissue which is to be transfused or transplanted, or violates the confidentiality provisions required by this section, is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person who has human immunodeficiency virus infection, who knows he or she is infected with human immunodeficiency virus, and who has been informed that he or she may communicate this disease by donating blood, plasma, organs, skin, or other human tissue who donates blood, plasma, organs, skin, or other human tissue is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(12) Prior to the transplant of an organ or artificial insemination, the institution or physician responsible for overseeing the procedure must provide the prospective recipient a warning as to the risks of contracting human immunodeficiency virus.

History.—s. 22, ch. 88-380; s. 7, ch. 89-350; s. 4, ch. 90-292; s. 4, ch. 90-344; s. 17, ch. 91-297; s. 67, ch. 95-143; s. 650, ch. 95-148; s. 186, ch. 96-406; s. 177, ch. 97-101; s. 77, ch. 2001-226; s. 118, ch. 2012-184.

Note.—Former s. 381.6105.



381.0042 - Patient care for persons with HIV infection.

381.0042 Patient care for persons with HIV infection.—The department may establish acquired immune deficiency syndrome patient care networks in each region of the state where the numbers of cases of acquired immune deficiency syndrome and other human immunodeficiency virus infections justifies the establishment of cost-effective regional patient care networks. Such networks shall be delineated by rule of the department which shall take into account natural trade areas and centers of medical excellence that specialize in the treatment of acquired immune deficiency syndrome, as well as available federal, state, and other funds. Each patient care network shall include representation of persons with human immunodeficiency virus infection; health care providers; business interests; the department, including, but not limited to, county health departments; and local units of government. Each network shall plan for the care and treatment of persons with acquired immune deficiency syndrome and acquired immune deficiency syndrome related complex in a cost-effective, dignified manner which emphasizes outpatient and home care. Once each year, beginning April 1989, each network shall make its recommendations concerning the needs for patient care to the department.

History.—s. 39, ch. 88-380; s. 17, ch. 91-297; s. 36, ch. 97-101.

Note.—Former s. 381.612.



381.0043 - Blood Donor Protection Act; blood and blood component donors; confidentiality.

381.0043 Blood Donor Protection Act; blood and blood component donors; confidentiality.—

(1) This section may be cited as the “Blood Donor Protection Act.”

(2) A blood bank, a subsidiary or affiliate of a blood bank, an employee or agent of a blood bank, or a subsidiary or affiliate of an agent or employee of a blood bank, may not be compelled to disclose the identity or any identifying characteristics of a person who donates blood or a blood component. This subsection does not apply if written consent to disclose the donor’s identity or any identifying characteristics is obtained from the person who donates the blood or blood component and does not preclude disclosure to a local, state, or federal governmental public health authority as required by law.

History.—s. 1, ch. 2005-176.



381.0045 - Targeted outreach for pregnant women.

381.0045 Targeted outreach for pregnant women.—

(1) This section may be cited as the “Targeted Outreach for Pregnant Women Act of 1998.”

(2) It is the purpose of this section to establish a targeted outreach program for high-risk pregnant women who may not seek proper prenatal care, who suffer from substance abuse problems, or who are infected with human immunodeficiency virus (HIV), and to provide these women with links to much needed services and information.

(3) The department shall:

(a) Conduct outreach programs through contracts with, grants to, or other working relationships with persons or entities where the target population is likely to be found.

(b) Provide outreach that is peer-based, culturally sensitive, and performed in a nonjudgmental manner.

(c) Encourage high-risk pregnant women of unknown status to be tested for HIV.

(d) Educate women not receiving prenatal care as to the benefits of such care.

(e) Provide HIV-infected pregnant women with information so they can make an informed decision about the use of Zidovudine (AZT).

(f) Link women with substance abuse treatment, when available, and act as a liaison with Healthy Start coalitions, children’s medical services, Ryan White-funded providers, and other services of the Department of Health.

(g) Provide continued oversight to HIV-exposed newborns.

(4) The types of entities the department is encouraged to contract with, provide grants to, or enter into other working relationships with may include, but are not limited to, faith-based organizations, academic institutions, religious organizations, nonprofit community centers, and other social-services-related entities.

History.—s. 1, ch. 98-307; s. 18, ch. 2001-62.



381.0046 - Statewide HIV and AIDS prevention campaign.

381.0046 Statewide HIV and AIDS prevention campaign.—

(1) The Department of Health shall develop and implement a statewide HIV and AIDS prevention campaign that is directed towards minorities who are at risk of HIV infection. The campaign shall include television, radio, and outdoor advertising; public service announcements; and peer-to-peer outreach. Each campaign message and concept shall be evaluated with members of the target group to ensure its effectiveness. The campaign shall provide information on the risk of HIV and AIDS infection and strategies to follow for prevention, early detection, and treatment. The campaign shall use culturally sensitive literature and educational materials and promote the development of individual skills for behavior modification.

(2) The Department of Health shall establish dedicated positions within the department for HIV and AIDS regional minority coordinators and a statewide HIV and AIDS minority coordinator. The coordinators shall facilitate statewide efforts to implement and coordinate HIV and AIDS prevention and treatment programs.

History.—s. 201, ch. 99-397; s. 47, ch. 2005-2; s. 22, ch. 2012-184.



381.005 - Primary and preventive health services.

381.005 Primary and preventive health services.—

(1) The department shall conduct a primary and preventive health care program as part of fulfilling its public health mission. This program shall include, but is not limited to:

(a) Acute and episodic care in accordance with chapter 154.

(b) Prenatal and postpartum care in accordance with chapters 154 and 383.

(c) Child health services in accordance with chapters 154 and 383.

(d) School health services in accordance with chapters 1003 and 1006.

(e) Dental health services in accordance with chapter 154 and this chapter.

(f) Nutrition services in accordance with chapter 154.

(g) Chronic diseases prevention in accordance with chapter 385.

(h) Family planning services in accordance with this chapter.

(i) Childhood immunizations.

(j) Health education and promotion.

(k) Regulation of the practice of midwifery.

(2) Between October 1, or earlier if the vaccination is available, and February 1 of each year, subject to the availability of an adequate supply of the necessary vaccine, each hospital licensed pursuant to chapter 395 shall implement a program to offer immunizations against the influenza virus and pneumococcal bacteria to all patients age 65 or older, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the United States Centers for Disease Control and Prevention and subject to the clinical judgment of the responsible practitioner.

(3) The department may adopt, repeal, and amend rules related to the services discussed in this section.

History.—s. 18, ch. 91-297; s. 975, ch. 2002-387; s. 50, ch. 2004-350.



381.0051 - Family planning.

381.0051 Family planning.—

(1) SHORT TITLE.—This section shall be known as the “Comprehensive Family Planning Act.”

(2) ACCESS TO SERVICES; PROHIBITIONS.—Except as otherwise provided in this section, no medical agency or institution of this state or unit of local government shall interfere with the right of any patient or physician to use medically acceptable contraceptive procedures, supplies, or information or to restrict the physician-patient relationship.

(3) AUTHORITY AND POWERS.—

(a) The Department of Health shall implement a comprehensive family planning program which shall be designed to include, but not be limited to, the following:

1. Comprehensive family planning education and counseling programs.

2. Prescription for and provision of all medically recognized methods of contraception.

3. Medical evaluation, including cytological examination and other appropriate laboratory studies.

4. Treatment of physical complications other than pregnancy resulting from the use of contraceptive methods.

5. Provision of services at locations and times readily available to the population served.

6. Emphasis and stress on service to postpartum mothers.

(b) Services shall be available to all persons desirous of such services, subject to the provisions of this section, at a cost based on a fee schedule prepared and published by the Department of Health. Fees shall be based on the cost of service and ability to pay.

(4) MINORS; PROVISION OF MATERNAL HEALTH AND CONTRACEPTIVE INFORMATION AND SERVICES.—

(a) Maternal health and contraceptive information and services of a nonsurgical nature may be rendered to any minor by persons licensed to practice medicine under the provisions of chapter 458 or chapter 459, as well as by the Department of Health through its family planning program, provided the minor:

1. Is married;

2. Is a parent;

3. Is pregnant;

4. Has the consent of a parent or legal guardian; or

5. May, in the opinion of the physician, suffer probable health hazards if such services are not provided.

(b) Application of nonpermanent internal contraceptive devices shall not be deemed a surgical procedure.

(5) REFUSAL FOR RELIGIOUS OR MEDICAL REASONS.—The provisions of this section shall not be interpreted so as to prevent a physician or other person from refusing to furnish any contraceptive or family planning service, supplies, or information for medical or religious reasons; and the physician or other person shall not be held liable for such refusal.

(6) RULES.—The Department of Health may adopt rules to implement this section, including rules regarding definitions of terms and requirements for eligibility, informed-consent services, revisits, temporary contraceptive methods, voluntary sterilization, and infertility services.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 72-132; s. 19, ch. 91-297; s. 37, ch. 97-101; s. 9, ch. 99-397; s. 5, ch. 2000-242; s. 23, ch. 2012-184.

Note.—Former s. 381.382.



381.0052 - Dental health.

381.0052 Dental health.—

(1) This section shall be known as the “Public Health Dental Program Act.”

(2) It is the intent of the Legislature to make available dental preventive and educational services to the citizens of the state and treatment services to indigent persons.

(3) The department shall implement a comprehensive dental program which shall be designed to include, but not be limited to:

(a) Comprehensive preventive and educational programs.

(b) Comprehensive treatment services, including diagnostic, basic restorative, surgical, pulpal therapy, prophylaxis, and limited prosthetic services.

(4) Services shall be available to eligible persons in accordance with eligibility criteria developed by the department. Fees for treatment shall be determined by the department.

History.—s. 20, ch. 91-297; s. 24, ch. 2012-184.



381.0053 - Comprehensive nutrition program.

381.0053 Comprehensive nutrition program.—

(1) It is the intent of the Legislature to make available nutrition information to promote health and prevent disease for the citizens of the state and to provide nutrition assessment and diet counseling services to improve the nutritional status of indigent persons.

(2) The department shall implement a comprehensive nutrition program which shall include, but not be limited to, the following:

(a) Nutritional assessment and diet counseling for persons with nutritional risk factors who are provided health services through public health programs.

(b) Nutrition education to promote optimum health of the citizens of the state.

(c) Consultative nutrition services to group care facilities that promote the provision of safe and nutritionally adequate diets.

(3) Services shall be available to eligible persons in accordance with eligibility criteria adopted by the department. Fees for services shall be developed by the department.

History.—s. 66, ch. 91-297; s. 25, ch. 2012-184.



381.0055 - Confidentiality and quality assurance activities.

381.0055 Confidentiality and quality assurance activities.—

(1) All information which is confidential by operation of law and which is obtained by the Department of Health, a county health department, healthy start coalition, or certified rural health network, or a panel or committee assembled by the department, a county health department, healthy start coalition, or certified rural health network pursuant to this section, shall retain its confidential status and be exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2) All information which is confidential by operation of law and which is obtained by a hospital or health care provider from the department, a county health department, healthy start coalition, or certified rural health network, or a panel or committee assembled by the department, a county health department, healthy start coalition, or certified rural health network pursuant to this section, shall retain its confidential status and be exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(3) Portions of meetings, proceedings, reports, and records of the department, a county health department, healthy start coalition, or certified rural health network, or a panel or committee assembled by the department, a county health department, healthy start coalition, or certified rural health network pursuant to this section, which relate solely to patient care quality assurance and where specific persons or incidents are discussed are confidential and exempt from the provisions of s. 286.011, and s. 24(b), Art. I of the State Constitution and are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, respectively.

History.—s. 7, ch. 94-260; s. 187, ch. 96-406; s. 178, ch. 97-101; s. 19, ch. 97-237.



381.0056 - School health services program.

381.0056 School health services program.—

(1) This section may be cited as the “School Health Services Act.”

(2) As used in this section, the term:

(a) “Emergency health needs” means onsite evaluation, management, and aid for illness or injury pending the student’s return to the classroom or release to a parent, guardian, designated friend, law enforcement officer, or designated health care provider.

(b) “Entity” or “health care entity” means a unit of local government or a political subdivision of the state; a hospital licensed under chapter 395; a health maintenance organization certified under chapter 641; a health insurer authorized under the Florida Insurance Code; a community health center; a migrant health center; a federally qualified health center; an organization that meets the requirements for nonprofit status under s. 501(c)(3) of the Internal Revenue Code; a private industry or business; or a philanthropic foundation that agrees to participate in a public-private partnership with a county health department, local school district, or school in the delivery of school health services, and agrees to the terms and conditions for the delivery of such services as required by this section and as documented in the local school health services plan.

(c) “Invasive screening” means any screening procedure in which the skin or any body orifice is penetrated.

(d) “Physical examination” means a thorough evaluation of the health status of an individual.

(e) “School health services plan” means the document that describes the services to be provided, the responsibility for provision of the services, the anticipated expenditures to provide the services, and evidence of cooperative planning by local school districts and county health departments.

(f) “Screening” means presumptive identification of unknown or unrecognized diseases or defects by the application of tests that can be given with ease and rapidity to apparently healthy persons.

(3) The Department of Health shall have the responsibility, in cooperation with the Department of Education, to supervise the administration of the school health services program and perform periodic program reviews. However, the principal of each school shall have immediate supervisory authority over the health personnel working in the school.

(4)(a) Each county health department shall develop, jointly with the district school board and the local school health advisory committee, a school health services plan. The plan must include, at a minimum, provisions for all of the following:

1. Health appraisal;

2. Records review;

3. Nurse assessment;

4. Nutrition assessment;

5. A preventive dental program;

6. Vision screening;

7. Hearing screening;

8. Scoliosis screening;

9. Growth and development screening;

10. Health counseling;

11. Referral and followup of suspected or confirmed health problems by the local county health department;

12. Meeting emergency health needs in each school;

13. County health department personnel to assist school personnel in health education curriculum development;

14. Referral of students to appropriate health treatment, in cooperation with the private health community whenever possible;

15. Consultation with a student’s parent or guardian regarding the need for health attention by the family physician, dentist, or other specialist when definitive diagnosis or treatment is indicated;

16. Maintenance of records on incidents of health problems, corrective measures taken, and such other information as may be needed to plan and evaluate health programs; except, however, that provisions in the plan for maintenance of health records of individual students must be in accordance with s. 1002.22;

17. Health information which will be provided by the school health nurses, when necessary, regarding the placement of students in exceptional student programs and the reevaluation at periodic intervals of students placed in such programs;

18. Notification to the local nonpublic schools of the school health services program and the opportunity for representatives of the local nonpublic schools to participate in the development of the cooperative health services plan; and

19. Immediate notification to a student’s parent, guardian, or caregiver if the student is removed from school, school transportation, or a school-sponsored activity and taken to a receiving facility for an involuntary examination pursuant to s. 394.463, including the requirements established under ss. 1002.20(3) and 1002.33(9), as applicable.

(b) Each school health advisory committee must, at a minimum, include members who represent the eight component areas of the Coordinated School Health model as defined by the Centers for Disease Control and Prevention. School health advisory committees are encouraged to address the eight components of the Coordinated School Health model in the school district’s school wellness policy pursuant to s. 1003.453.

(5) A nonpublic school may request to participate in the school health services program. A nonpublic school voluntarily participating in the school health services program shall:

(a) Cooperate with the county health department and district school board in the development of the cooperative health services plan;

(b) Make available adequate physical facilities for health services;

(c) Provide inservice health training to school personnel;

(d) Cooperate with public health personnel in the implementation of the school health services plan;

(e) Be subject to health service program reviews by the Department of Health and the Department of Education;

(f) At the beginning of each school year, provide parents and guardians with information concerning ways that they can help their children to be physically active and to eat healthful foods; and

(g) At the beginning of each school year, inform parents or guardians in writing that their children who are students in the school will receive specified health services as provided for in the district health services plan. A student will be exempt from any of these services if his or her parent or guardian requests such exemption in writing. This paragraph shall not be construed to authorize invasive screening; if there is a need for such procedure, the consent of the student’s parent or guardian shall be obtained in writing prior to performing the screening. However, the laws and rules relating to contagious or communicable diseases and sanitary matters shall not be violated.

(6) The district school board shall:

(a) Include health services and health education as part of the comprehensive plan for the school district;

(b) Provide inservice health training for school personnel;

(c) Make available adequate physical facilities for health services;

(d) At the beginning of each school year, provide parents and guardians with information concerning ways that they can help their children to be physically active and to eat healthful foods; and

(e) At the beginning of each school year, inform parents or guardians in writing that their children who are students in the district schools will receive specified health services as provided for in the district health services plan. A student will be exempt from any of these services if his or her parent or guardian requests such exemption in writing. This paragraph shall not be construed to authorize invasive screening; if there is a need for such procedure, the consent of the student’s parent or guardian shall be obtained in writing prior to performing the screening. However, the laws and rules relating to contagious or communicable diseases and sanitary matters shall not be violated.

(7) The Department of Health, in cooperation with the Department of Education, may adopt rules necessary to implement this section. The rules may include standards and requirements for developing school health services plans, conducting school health screening, meeting emergency health needs, maintaining school health records, and coordinating with education programs for exceptional students.

(8) In the absence of negligence, no person shall be liable for any injury caused by an act or omission in the administration of school health services.

(9) Any health care entity that provides school health services under contract with the department pursuant to a school health services plan developed under this section, and as part of a school nurse services public-private partnership, is deemed to be a corporation acting primarily as an instrumentality of the state solely for the purpose of limiting liability pursuant to s. 768.28(5). The limitations on tort actions contained in s. 768.28(5) shall apply to any action against the entity with respect to the provision of school health services, if the entity is acting within the scope of and pursuant to guidelines established in the contract or by rule of the department. The contract must require the entity, or the partnership on behalf of the entity, to obtain general liability insurance coverage, with any additional endorsement necessary to insure the entity for liability assumed by its contract with the department. The Legislature intends that insurance be purchased by entities, or by partnerships on behalf of the entity, to cover all liability claims, and under no circumstances shall the state or the department be responsible for payment of any claims or defense costs for claims brought against the entity or its subcontractor for services performed under the contract with the department. This subsection does not preclude consideration by the Legislature for payment by the state of any claims bill involving an entity contracting with the department pursuant to this section.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 9, ch. 74-356; s. 1, ch. 77-174; s. 2, ch. 78-245; s. 15, ch. 79-288; s. 1, ch. 81-18; s. 21, ch. 84-317; s. 50, ch. 85-81; s. 1, ch. 90-344; s. 812, ch. 95-148; s. 101, ch. 97-101; s. 48, ch. 97-237; s. 28, ch. 99-5; s. 1, ch. 99-214; s. 6, ch. 2000-242; s. 5, ch. 2001-53; s. 976, ch. 2002-387; s. 20, ch. 2006-301; s. 27, ch. 2012-184; s. 1, ch. 2015-67.

Note.—Former s. 402.32.



381.0057 - Funding for school health services.

381.0057 Funding for school health services.—

(1) The State Surgeon General, or his or her designee, in cooperation with the Commissioner of Education, or his or her designee, shall publicize the availability of funds, targeting those school districts or schools which have a high incidence of medically underserved high-risk children, low birthweight babies, infant mortality, or teenage pregnancy.

(2) The State Surgeon General, or his or her designees, in cooperation with the Commissioner of Education, or his or her designees, in equal representation, shall form a joint committee to evaluate and select the school districts or schools to be funded.

(3) Any school district, school, or laboratory school which desires to receive state funding under the provisions of this section shall submit a proposal to the joint committee established in subsection (2). The proposal shall state the goals of the program, provide specific plans for reducing teenage pregnancy, and describe all of the health services to be available to students with funds provided pursuant to this section, including a combination of initiatives such as health education, counseling, extracurricular, and self-esteem components. School health services shall not promote elective termination of pregnancy as a part of counseling services. Only those program proposals which have been developed jointly by county health departments and local school districts or schools, and which have community and parental support, shall be eligible for funding. Funding shall be available specifically for implementation of one of the following programs:

(a) School health improvement pilot project.—The program shall include basic health care to an elementary school, middle school, and high school feeder system. Program services shall include, but not be limited to:

1. Planning, implementing, and evaluating school health services. Staffing shall include a full-time, trained school health aide in each elementary, middle, and high school; one full-time nurse to supervise the aides in the elementary and middle schools; and one full-time nurse in each high school.

2. Providing student health appraisals and identification of actual or potential health problems by screenings, nursing assessments, and record reviews.

3. Expanding screening activities.

4. Improving the student utilization of school health services.

5. Coordinating health services for students with parents or guardians and other agencies in the community.

(b) Student support services team program.—The program shall include a multidisciplinary team composed of a psychologist, social worker, and nurse whose responsibilities are to provide basic support services and to assist, in the school setting, children who exhibit mild to severely complex health, behavioral, or learning problems affecting their school performance. Support services shall include, but not be limited to: evaluation and treatment for minor illnesses and injuries, referral and followup for serious illnesses and emergencies, onsite care and consultation, referral to a physician, and followup care for pregnancy or chronic diseases and disorders as well as emotional or mental problems. Services also shall include referral care for drug and alcohol abuse and sexually transmitted diseases, sports and employment physicals, immunizations, and in addition, effective preventive services aimed at delaying early sexual involvement and aimed at pregnancy, acquired immune deficiency syndrome, sexually transmitted diseases, and destructive lifestyle conditions, such as alcohol and drug abuse. Moneys for this program shall be used to fund three teams, each consisting of one half-time psychologist, one full-time nurse, and one full-time social worker. Each team shall provide student support services to an elementary school, middle school, and high school that are a part of one feeder school system and shall coordinate all activities with the school administrator and certified school counselor at each school. A program that places all three teams in middle schools or high schools may also be proposed.

(c) Full service schools.—The full-service schools shall integrate the services of the Department of Health that are critical to the continuity-of-care process. The department shall provide services to students on the school grounds. Department personnel shall provide their specialized services as an extension of the educational environment. Such services may include nutritional services, medical services, aid to dependent children, parenting skills, counseling for abused children, and education for the students’ parents or guardians.

Funding may also be available for any other program that is comparable to a program described in this subsection but is designed to meet the particular needs of the community.

(4) In addition to the merits of a proposal, selection shall be based on those school districts or schools that most closely meet the following criteria:

(a) Have evidence of a comprehensive inservice staff development plan to ensure delivery of appropriate curriculum.

(b) Have evidence of a cooperative working relationship between the county health department and the school district or school and have community as well as parental support.

(c) Have a high percentage of subsidized school lunches.

(d) Have a high incidence of medically underserved high-risk children, low birthweight babies, infant mortality, or teenage pregnancy.

(5) Each school district or school program that is funded through the provisions of this section shall provide a mechanism through which a parent may, by written request, exempt a child from all or certain services provided by a school health services program described in subsection (3).

(6) The services provided by a comprehensive school health program must focus attention on promoting the health of students, reducing risk-taking behavior, and reducing teen pregnancy. Services provided under this section are in addition to the services provided under s. 381.0056 and are intended to supplement, rather than supplant, those services.

History.—s. 6, ch. 90-358; s. 21, ch. 95-146; s. 813, ch. 95-148; s. 102, ch. 97-101; s. 49, ch. 97-237; s. 7, ch. 2000-242; s. 17, ch. 2008-6; s. 28, ch. 2012-184; s. 2, ch. 2013-89.

Note.—Former s. 402.321.



381.0059 - Background screening requirements for school health services personnel.

381.0059 Background screening requirements for school health services personnel.—

(1) Pursuant to the provisions of chapter 435, any person who provides services under a school health services plan pursuant to s. 381.0056 must meet level 2 screening requirements as described in s. 435.04. A person may satisfy the requirements of this subsection by submitting proof of compliance with the requirements of level 2 screening conducted within 12 months before the date that person initially provides services under a school health services plan.

(2) A person may provide services under a school health services plan pursuant to s. 381.0056 prior to the completion of level 2 screening. However, pending the results of the screening, such person may not be alone with a minor.

(3) As provided in s. 435.07, the Department of Health may grant an exemption from disqualification to provide services under a school health services plan pursuant to s. 381.0056.

(4) Under penalty of perjury, each person who provides services under a school health plan pursuant to s. 381.0056 must attest to meeting the level 2 screening requirements for participation under the plan and agree to inform his or her employer immediately if convicted of any disqualifying offense while providing services under a plan.

(5) As used in this section, the term “person who provides services under a school health services plan” includes unpaid volunteers, except for an unpaid volunteer who lectures students in group settings on health education topics.

History.—s. 2, ch. 99-214; s. 58, ch. 2000-349; s. 10, ch. 2000-367; s. 6, ch. 2001-53; s. 38, ch. 2004-267.



381.00591 - Department of Health; National Environmental Laboratory accreditation; application.

381.00591 Department of Health; National Environmental Laboratory accreditation; application.—The Department of Health may apply for and become a National Environmental Laboratory Accreditation Program accreditation body.

History.—s. 54, ch. 99-397; s. 29, ch. 2012-184.



381.00593 - Public school volunteer health care practitioner program.

381.00593 Public school volunteer health care practitioner program.—

(1) This section may be cited as the “Public School Volunteer Health Care Practitioner Act.”

(2) The purpose of this section is to establish a public school volunteer health care practitioner program with incentives and coordinate the program with the “School Health Services Act,” pursuant to s. 381.0056, in order to encourage health care practitioners to provide their services, without compensation, in the public schools; and such program is intended to complement other programs designed to provide health services or increase the level of health care in the public schools.

(3) For purposes of this section, the term “health care practitioner” means a physician licensed under chapter 458; an osteopathic physician licensed under chapter 459; a chiropractic physician licensed under chapter 460; a podiatric physician licensed under chapter 461; an optometrist licensed under chapter 463; an advanced registered nurse practitioner, registered nurse, or licensed practical nurse licensed under part I of chapter 464; a pharmacist licensed under chapter 465; a dentist or dental hygienist licensed under chapter 466; a midwife licensed under chapter 467; a speech-language pathologist or audiologist licensed under part I of chapter 468; a dietitian/nutritionist licensed under part X of chapter 468; or a physical therapist licensed under chapter 486.

(4)(a) Notwithstanding any provision of chapter 458, chapter 459, chapter 460, chapter 461, chapter 463, part I of chapter 464, chapter 465, chapter 466, chapter 467, parts I and X of chapter 468, or chapter 486 to the contrary, any health care practitioner who participates in the program established in this section and thereby agrees to provide his or her services, without compensation, in a public school for at least 80 hours a year for each school year during the biennial licensure period, or, if the health care practitioner is retired, for at least 400 hours a year for each school year during the licensure period, upon providing sufficient proof from the applicable school district that the health care practitioner has completed such hours at the time of license renewal under procedures specified by the Department of Health, shall be eligible for the following:

1. Waiver of the biennial license renewal fee for an active license; and

2. Fulfillment of a maximum of 25 percent of the continuing education hours required for license renewal under s. 456.013(9).

The school district may establish a schedule for health care practitioners who participate in the program.

(b) A health care practitioner must complete all forms and procedures for participation in the program prior to the applicable license renewal date.

(5) To participate in the program, a health care practitioner must:

(a) Have a valid, active license to practice his or her profession in this state.

(b) Submit fingerprints and have a background screening in accordance with the requirements of s. 381.0059, unless already provided and completed for practitioner licensing, profiling, or credentialing purposes.

(6) The school district, through its self-insurance program, shall bear the cost of any increase in premiums for liability protection for health care practitioners participating in the program other than those employed by the school or school district.

(7)(a) The Department of Health shall have the responsibility to supervise the program and perform periodic program reviews as provided in s. 381.0056(3).

(b) The Department of Health, in cooperation with the Department of Education, shall publicize the availability of the program and its benefits.

(8) The provisions of this section shall be implemented to the extent of specific appropriations contained in the annual General Appropriations Act for such purpose.

History.—s. 9, ch. 2002-230; s. 3, ch. 2004-54; s. 30, ch. 2012-184; s. 66, ch. 2013-15.



381.006 - Environmental health.

381.006 Environmental health.—The department shall conduct an environmental health program as part of fulfilling the state’s public health mission. The purpose of this program is to detect and prevent disease caused by natural and manmade factors in the environment. The environmental health program shall include, but not be limited to:

(1) A drinking water function.

(2) An environmental health surveillance function which shall collect, compile, and correlate information on public health and exposure to hazardous substances through sampling and testing of water, air, or foods. Environmental health surveillance shall include a comprehensive assessment of drinking water under the department’s supervision and an indoor air quality testing and monitoring program to assess health risks from exposure to chemical, physical, and biological agents in the indoor environment.

(3) A toxicology and hazard assessment function which shall conduct toxicological and human health risk assessments of exposure to toxic agents, for the purposes of:

(a) Supporting determinations by the State Health Officer of safe levels of contaminants in water, air, or food if applicable standards or criteria have not been adopted. These determinations shall include issuance of health advisories to protect the health and safety of the public at risk from exposure to toxic agents.

(b) Provision of human toxicological health risk assessments to the public and other governmental agencies to characterize the risks to the public from exposure to contaminants in air, water, or food.

(c) Consultation and technical assistance to the Department of Environmental Protection and other governmental agencies on actions necessary to ameliorate exposure to toxic agents, including the emergency provision by the Department of Environmental Protection of drinking water in cases of drinking water contamination that present an imminent and substantial threat to the public’s health, as required by s. 376.30(3)(c)1.a.

(d) Monitoring and reporting the body burden of toxic agents to estimate past exposure to these toxic agents, predict future health effects, and decrease the incidence of poisoning by identifying and eliminating exposure.

(4) A sanitary nuisance function, as that term is defined in chapter 386.

(5) A migrant labor function.

(6) A public facilities function, including sanitary practices relating to state, county, municipal, and private institutions serving the public; jointly with the Department of Education, publicly and privately owned schools; all places used for the incarceration of prisoners and inmates of state institutions for the mentally ill; toilets and washrooms in all public places and places of employment; any other condition, place, or establishment necessary for the control of disease or the protection and safety of public health.

(7) An onsite sewage treatment and disposal function.

(8) A biohazardous waste control function.

(9) A function to control diseases transmitted from animals to humans, including the segregation, quarantine, and destruction of domestic pets and wild animals having or suspected of having such diseases.

(10) An environmental epidemiology function which shall investigate food-borne disease, waterborne disease, and other diseases of environmental causation, whether of chemical, radiological, or microbiological origin. A $10 surcharge for this function shall be assessed upon all persons permitted under chapter 500. This function shall include an educational program for physicians and health professionals designed to promote surveillance and reporting of environmental diseases, and to further the dissemination of knowledge about the relationship between toxic substances and human health which will be useful in the formulation of public policy and will be a source of information for the public.

(11) Mosquito and pest control functions as provided in chapters 388 and 482.

(12) A radiation control function as provided in chapter 404 and part IV of chapter 468.

(13) A public swimming and bathing facilities function as provided in chapter 514.

(14) A mobile home park, lodging park, recreational vehicle park, and recreational camp function as provided in chapter 513.

(15) A sanitary facilities function, which shall include minimum standards for the maintenance and sanitation of sanitary facilities; public access to sanitary facilities; and fixture ratios for special or temporary events and for homeless shelters.

(16) A group-care-facilities function. As used in this subsection, the term “group care facility” means any public or private school, assisted living facility, adult family-care home, adult day care center, short-term residential treatment center, residential treatment facility, home for special services, transitional living facility, crisis stabilization unit, hospice, prescribed pediatric extended care center, intermediate care facility for persons with developmental disabilities, or boarding school. The department may adopt rules necessary to protect the health and safety of residents, staff, and patrons of group care facilities. Rules related to public and private schools shall be developed by the Department of Education in consultation with the department. Rules adopted under this subsection may include definitions of terms; provisions relating to operation and maintenance of facilities, buildings, grounds, equipment, furnishings, and occupant-space requirements; lighting; heating, cooling, and ventilation; food service; water supply and plumbing; sewage; sanitary facilities; insect and rodent control; garbage; safety; personnel health, hygiene, and work practices; and other matters the department finds are appropriate or necessary to protect the safety and health of the residents, staff, students, faculty, or patrons. The department may not adopt rules that conflict with rules adopted by the licensing or certifying agency. The department may enter and inspect at reasonable hours to determine compliance with applicable statutes or rules. In addition to any sanctions that the department may impose for violations of rules adopted under this section, the department shall also report such violations to any agency responsible for licensing or certifying the group care facility. The licensing or certifying agency may also impose any sanction based solely on the findings of the department.

(17) A function for investigating elevated levels of lead in blood. Each participating county health department may expend funds for federally mandated certification or recertification fees related to conducting investigations of elevated levels of lead in blood.

(18) A food service inspection function for domestic violence centers that are certified by the Department of Children and Families and monitored by the Florida Coalition Against Domestic Violence under part XII of chapter 39 and group care homes as described in subsection (16), which shall be conducted annually and be limited to the requirements in department rule applicable to community-based residential facilities with five or fewer residents.

The department may adopt rules to carry out the provisions of this section.

History.—s. 21, ch. 91-297; s. 1, ch. 92-180; s. 27, ch. 93-150; s. 4, ch. 93-151; s. 351, ch. 94-356; s. 5, ch. 98-151; s. 10, ch. 99-397; s. 17, ch. 2000-141; s. 8, ch. 2000-242; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 6, ch. 2004-350; s. 1, ch. 2010-28; s. 17, ch. 2010-161; s. 45, ch. 2011-213; s. 6, ch. 2012-147; s. 63, ch. 2014-19.



381.0061 - Administrative fines.

381.0061 Administrative fines.—

(1) In addition to any administrative action authorized by chapter 120 or by other law, the department may impose a fine, which shall not exceed $500 for each violation, for a violation of s. 381.006(16), s. 381.0065, s. 381.0066, s. 381.0072, or part III of chapter 489, for a violation of any rule adopted under this chapter, or for a violation of any of the provisions of chapter 386. Notice of intent to impose such fine shall be given by the department to the alleged violator. Each day that a violation continues may constitute a separate violation.

(2) In determining the amount of fine to be imposed, if any, for a violation, the following factors shall be considered:

(a) The gravity of the violation, including the probability that death or serious physical or emotional harm to any person will result or has resulted, the severity of the actual or potential harm, and the extent to which the provisions of the applicable statutes or rules were violated.

(b) Actions taken by the owner or operator to correct violations.

(c) Any previous violations.

(3) All amounts collected under this section shall be deposited into an appropriate trust fund of the department.

History.—s. 4, ch. 80-351; s. 2, ch. 85-300; s. 13, ch. 89-324; s. 22, ch. 91-297; s. 7, ch. 92-180; s. 11, ch. 99-397.

Note.—Former s. 381.112.



381.0062 - Supervision; private and certain public water systems.

381.0062 Supervision; private and certain public water systems.—

(1) DEFINITIONS.—As used in this section:

(a) “Contaminant” means any physical, biological, chemical, or radiological substance or matter in water.

(b) “Department” means the Department of Health, including the county health departments.

(c) “Florida Safe Drinking Water Act” means part VI of chapter 403.

(d) “Health hazard” means any condition, contaminant, device, or practice in a water system or its operation which will create or has the potential to create an acute or chronic threat to the health and well-being of the water consumer.

(e) “Limited use commercial public water system” means a public water system not covered or included in the Florida Safe Drinking Water Act, which serves one or more nonresidential establishments and provides piped water.

(f) “Limited use community public water system” means a public water system not covered or included in the Florida Safe Drinking Water Act, which serves five or more residences or two or more rental residences, and provides piped water.

(g) “Maximum contaminant level” means the maximum permissible level of a contaminant in potable water delivered to consumers.

(h) “Multifamily water system” means a water system that provides piped water to three or four residences, one of which may be a rental residence.

(i) “Person” means an individual, public or private corporation, company, association, partnership, municipality, agency of the state, district, federal, or any other legal entity, or its legal representative, agent, or assignee.

(j) “Potable water” means water that is satisfactory for human consumption, dermal contact, culinary purposes, or dishwashing as approved by the department.

(k) “Private water system” means a water system that provides piped water for one or two residences, one of which may be a rental residence.

(l) “Public consumption” means oral ingestion or physical contact with water by a person for any purpose other than cleaning work areas or simple handwashing. Examples of public consumption include, when making food or beverages available to the general public, water used for washing food, cooking utensils, or food service areas and water used for preparing food or beverages; washing surfaces accessed by children as in a child care center or similar setting; washing medical instruments or surfaces accessed by a patient; any water usage in health care facilities; emergency washing devices such as eye washing sinks; washing in food processing plants or establishments like slaughterhouses and packinghouses; and water used in schools.

(m) “Public water system” means a water system that is not included or covered under the Florida Safe Drinking Water Act, provides piped water to the public, and is not a private or multifamily water system. For purposes of this section, public water systems are classified as limited use community or limited use commercial.

(n) “Supplier of water” means the person, company, or corporation that owns or operates a limited use community or limited use commercial public water system, a multifamily water system, or a private water system.

(o) “Variance” means a sanction from the department affording a supplier of water an extended time to correct a maximum contaminant level violation caused by the raw water or to deviate from construction standards established by rule of the department.

(2) SUPERVISION.—The department and its agents shall have general supervision and control over all private water systems, multifamily water systems, and public water systems not covered or included in the Florida Safe Drinking Water Act (part VI of chapter 403), and over those aspects of the public water supply program for which it has the duties and responsibilities provided for in part VI of chapter 403. The department shall:

(a) Administer and enforce the provisions of this section and all rules and orders adopted or issued under this section, including water quality and monitoring standards.

(b) Require any person wishing to construct, modify, or operate a limited use community or limited use commercial public water system or a multifamily water system to first make application to and obtain approval from the department on forms adopted by rule of the department.

(c) Review and act upon any application for the construction, modification, operation, or change of ownership of, and conduct surveillance, enforcement, and compliance investigations of, limited use community and limited use commercial public water systems, and multifamily water systems.

(d) Require a fee from the supplier of water in an amount sufficient to cover the costs of reviewing and acting upon any application for the construction, modification, or operation of a limited use community and limited use commercial public water system, of not less than $10 or more than $90 annually.

(e) Require a fee from the supplier of water in an amount sufficient to cover the costs of reviewing and acting upon any application for the construction or change of ownership of a multifamily water system, of not less than $10 or more than $90.

(f) Require a fee from the supplier of water in an amount sufficient to cover the costs of sample collection, review of analytical results, health-risk interpretations, and coordination with other agencies when such work is not included in paragraphs (b) and (c) and is requested by the supplier of water, of not less than $10 or more than $90.

(g) Require suppliers of water to collect samples of water, to submit such samples to a department-certified drinking water laboratory for contaminant analysis, and to keep sampling records as required by rule of the department.

(h) Require all fees collected by the department in accordance with the provisions of this section to be deposited in an appropriate trust fund of the department, and used exclusively for the payment of costs incurred in the administration of this section.

(i) Prohibit any supplier of water from, intentionally or otherwise, introducing any contaminant which poses a health hazard into a drinking water system.

(j) Require suppliers of water to give public notice of water problems and corrective measures under the conditions specified by rule of the department.

(k) Require a fee to cover the cost of reinspection of any system regulated under this section, which may not be less than $25 or more than $40.

(3) RIGHT OF ENTRY.—For purposes of this section, department personnel may enter, at any reasonable time and if they have reasonable cause to believe a violation of this section is occurring or about to occur, upon any and all parts of the premises of such limited use public and multifamily drinking water systems, to make an examination and investigation to determine the sanitary and safety conditions of such systems.

(4) ENFORCEMENT AND PENALTIES.—

(a) Any person who constructs, modifies, or operates a limited use community or limited use commercial public water system, a multifamily water system, or a private water system, without first complying with the requirements of this section, who operates a water system in violation of department order, or who maintains or operates a water system after revocation of the permit is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) This section and rules adopted pursuant to this section may be enforced by injunction or restraining order granted by a circuit court as provided in s. 381.0012(2).

(c) Additional remedies available to county health department staff through any county or municipal ordinance may be applied, over and above the penalties set forth in this section, to any violation of this section or the rules adopted pursuant to this section.

(5) VARIANCES AND EXEMPTIONS.—

(a) The department may grant variances and exemptions from the rules adopted under this section through procedures set forth by the rule of the department.

(b) Any establishment with a limited use commercial public water system which does not make tap water available for public consumption and meets the water quality standards and installation requirements established by the department shall be exempt from obtaining an annual operating permit from the department, if the supplier of water:

1. Registers with the department; if the establishment changes ownership or business activity, it must register; and pay a $15 registration fee; and

2. Performs an initial water quality clearance of the water supply system.

A system exempt under this subsection may, in order to retain potable water status, conduct annual testing for bacteria in the form of one satisfactory microbiological sample per calendar year.

History.—s. 2, ch. 29834, 1955; ss. 19, 35, ch. 69-106; s. 69, ch. 77-147; s. 16, ch. 77-337; s. 68, ch. 90-331; s. 23, ch. 91-297; s. 1, ch. 93-50; s. 651, ch. 95-148; s. 14, ch. 96-303; s. 179, ch. 97-101; s. 20, ch. 97-237; s. 6, ch. 98-151; s. 12, ch. 99-397; s. 9, ch. 2000-242; s. 31, ch. 2012-184.

Note.—Former s. 381.261.



381.0063 - Drinking water funds.

381.0063 Drinking water funds.—All fees and penalties received from suppliers of water pursuant to ss. 403.860(5) and 403.861(7)(a) shall be deposited in the appropriate County Health Department Trust Fund to be used by the department to pay the costs of expenditures required pursuant to ss. 381.0062 and 403.862(1)(c).

History.—s. 69, ch. 90-331; s. 24, ch. 91-297; s. 21, ch. 91-305; s. 38, ch. 97-101; s. 45, ch. 2009-21.

Note.—Former s. 381.2615.



381.0064 - Continuing education courses for persons installing or servicing septic tanks.

381.0064 Continuing education courses for persons installing or servicing septic tanks.—

(1) The Department of Health shall establish a program for continuing education which meets the purposes of ss. 381.0101 and 489.554 regarding the public health and environmental effects of onsite sewage treatment and disposal systems and any other matters the department determines desirable for the safe installation and use of onsite sewage treatment and disposal systems. The department may charge a fee to cover the cost of such program.

(2) The department shall by rule establish criteria for the approval of continuing education courses and providers, including requirements relating to the content of courses and standards for approval of providers, and may by rule establish criteria for accepting alternative nonclassroom continuing education on an hour-for-hour basis.

(3) Septic tank contractors and master septic tank contractors registered under part III of chapter 489 shall meet the continuing education requirements set forth in s. 489.554.

History.—ss. 1, 2, 3, ch. 85-314; s. 59, ch. 91-224; s. 25, ch. 91-297; s. 5, ch. 93-151; s. 9, ch. 96-303; s. 180, ch. 97-101; s. 1, ch. 98-420.

Note.—Former s. 381.262.



381.0065 - Onsite sewage treatment and disposal systems; regulation.

381.0065 Onsite sewage treatment and disposal systems; regulation.—

(1) LEGISLATIVE INTENT.—

(a) It is the intent of the Legislature that proper management of onsite sewage treatment and disposal systems is paramount to the health, safety, and welfare of the public.

(b) It is the intent of the Legislature that where a publicly owned or investor-owned sewerage system is not available, the department shall issue permits for the construction, installation, modification, abandonment, or repair of onsite sewage treatment and disposal systems under conditions as described in this section and rules adopted under this section. It is further the intent of the Legislature that the installation and use of onsite sewage treatment and disposal systems not adversely affect the public health or significantly degrade the groundwater or surface water.

(2) DEFINITIONS.—As used in ss. 381.0065-381.0067, the term:

(a) “Available,” as applied to a publicly owned or investor-owned sewerage system, means that the publicly owned or investor-owned sewerage system is capable of being connected to the plumbing of an establishment or residence, is not under a Department of Environmental Protection moratorium, and has adequate permitted capacity to accept the sewage to be generated by the establishment or residence; and:

1. For a residential subdivision lot, a single-family residence, or an establishment, any of which has an estimated sewage flow of 1,000 gallons per day or less, a gravity sewer line to maintain gravity flow from the property’s drain to the sewer line, or a low pressure or vacuum sewage collection line in those areas approved for low pressure or vacuum sewage collection, exists in a public easement or right-of-way that abuts the property line of the lot, residence, or establishment.

2. For an establishment with an estimated sewage flow exceeding 1,000 gallons per day, a sewer line, force main, or lift station exists in a public easement or right-of-way that abuts the property of the establishment or is within 50 feet of the property line of the establishment as accessed via existing rights-of-way or easements.

3. For proposed residential subdivisions with more than 50 lots, for proposed commercial subdivisions with more than 5 lots, and for areas zoned or used for an industrial or manufacturing purpose or its equivalent, a sewerage system exists within one-fourth mile of the development as measured and accessed via existing easements or rights-of-way.

4. For repairs or modifications within areas zoned or used for an industrial or manufacturing purpose or its equivalent, a sewerage system exists within 500 feet of an establishment’s or residence’s sewer stub-out as measured and accessed via existing rights-of-way or easements.

(b)1. “Bedroom” means a room that can be used for sleeping and that:

a. For site-built dwellings, has a minimum of 70 square feet of conditioned space;

b. For manufactured homes, is constructed according to the standards of the United States Department of Housing and Urban Development and has a minimum of 50 square feet of floor area;

c. Is located along an exterior wall;

d. Has a closet and a door or an entrance where a door could be reasonably installed; and

e. Has an emergency means of escape and rescue opening to the outside in accordance with the Florida Building Code.

2. A room may not be considered a bedroom if it is used to access another room except a bathroom or closet.

3. “Bedroom” does not include a hallway, bathroom, kitchen, living room, family room, dining room, den, breakfast nook, pantry, laundry room, sunroom, recreation room, media/video room, or exercise room.

(c) “Blackwater” means that part of domestic sewage carried off by toilets, urinals, and kitchen drains.

(d) “Domestic sewage” means human body waste and wastewater, including bath and toilet waste, residential laundry waste, residential kitchen waste, and other similar waste from appurtenances at a residence or establishment.

(e) “Graywater” means that part of domestic sewage that is not blackwater, including waste from the bath, lavatory, laundry, and sink, except kitchen sink waste.

(f) “Florida Keys” means those islands of the state located within the boundaries of Monroe County.

(g) “Injection well” means an open vertical hole at least 90 feet in depth, cased and grouted to at least 60 feet in depth which is used to dispose of effluent from an onsite sewage treatment and disposal system.

(h) “Innovative system” means an onsite sewage treatment and disposal system that, in whole or in part, employs materials, devices, or techniques that are novel or unique and that have not been successfully field-tested under sound scientific and engineering principles under climatic and soil conditions found in this state.

(i) “Lot” means a parcel or tract of land described by reference to recorded plats or by metes and bounds, or the least fractional part of subdivided lands having limited fixed boundaries or an assigned number, letter, or any other legal description by which it can be identified.

(j) “Mean annual flood line” means the elevation determined by calculating the arithmetic mean of the elevations of the highest yearly flood stage or discharge for the period of record, to include at least the most recent 10-year period. If at least 10 years of data is not available, the mean annual flood line shall be as determined based upon the data available and field verification conducted by a certified professional surveyor and mapper with experience in the determination of flood water elevation lines or, at the option of the applicant, by department personnel. Field verification of the mean annual flood line shall be performed using a combination of those indicators listed in subparagraphs 1.-7. that are present on the site, and that reflect flooding that recurs on an annual basis. In those situations where any one or more of these indicators reflect a rare or aberrant event, such indicator or indicators shall not be utilized in determining the mean annual flood line. The indicators that may be considered are:

1. Water stains on the ground surface, trees, and other fixed objects;

2. Hydric adventitious roots;

3. Drift lines;

4. Rafted debris;

5. Aquatic mosses and liverworts;

6. Moss collars; and

7. Lichen lines.

(k) “Onsite sewage treatment and disposal system” means a system that contains a standard subsurface, filled, or mound drainfield system; an aerobic treatment unit; a graywater system tank; a laundry wastewater system tank; a septic tank; a grease interceptor; a pump tank; a solids or effluent pump; a waterless, incinerating, or organic waste-composting toilet; or a sanitary pit privy that is installed or proposed to be installed beyond the building sewer on land of the owner or on other land to which the owner has the legal right to install a system. The term includes any item placed within, or intended to be used as a part of or in conjunction with, the system. This term does not include package sewage treatment facilities and other treatment works regulated under chapter 403.

(l) “Permanent nontidal surface water body” means a perennial stream, a perennial river, an intermittent stream, a perennial lake, a submerged marsh or swamp, a submerged wooded marsh or swamp, a spring, or a seep, as identified on the most recent quadrangle map, 7.5 minute series (topographic), produced by the United States Geological Survey, or products derived from that series. “Permanent nontidal surface water body” shall also mean an artificial surface water body that does not have an impermeable bottom and side and that is designed to hold, or does hold, visible standing water for at least 180 days of the year. However, a nontidal surface water body that is drained, either naturally or artificially, where the intent or the result is that such drainage be temporary, shall be considered a permanent nontidal surface water body. A nontidal surface water body that is drained of all visible surface water, where the lawful intent or the result of such drainage is that such drainage will be permanent, shall not be considered a permanent nontidal surface water body. The boundary of a permanent nontidal surface water body shall be the mean annual flood line.

(m) “Potable water line” means any water line that is connected to a potable water supply source, but the term does not include an irrigation line with any of the following types of backflow devices:

1. For irrigation systems into which chemicals are not injected, any atmospheric or pressure vacuum breaker or double check valve or any detector check assembly.

2. For irrigation systems into which chemicals such as fertilizers, pesticides, or herbicides are injected, any reduced pressure backflow preventer.

(n) “Septage” means a mixture of sludge, fatty materials, human feces, and wastewater removed during the pumping of an onsite sewage treatment and disposal system.

(o) “Subdivision” means, for residential use, any tract or plot of land divided into two or more lots or parcels of which at least one is 1 acre or less in size for sale, lease, or rent. A subdivision for commercial or industrial use is any tract or plot of land divided into two or more lots or parcels of which at least one is 5 acres or less in size and which is for sale, lease, or rent. A subdivision shall be deemed to be proposed until such time as an application is submitted to the local government for subdivision approval or, in those areas where no local government subdivision approval is required, until such time as a plat of the subdivision is recorded.

(p) “Tidally influenced surface water body” means a body of water that is subject to the ebb and flow of the tides and has as its boundary a mean high-water line as defined by s. 177.27(15).

(q) “Toxic or hazardous chemical” means a substance that poses a serious danger to human health or the environment.

(3) DUTIES AND POWERS OF THE DEPARTMENT OF HEALTH.—The department shall:

(a) Adopt rules to administer ss. 381.0065-381.0067, including definitions that are consistent with the definitions in this section, decreases to setback requirements where no health hazard exists, increases for the lot-flow allowance for performance-based systems, requirements for separation from water table elevation during the wettest season, requirements for the design and construction of any component part of an onsite sewage treatment and disposal system, application and permit requirements for persons who maintain an onsite sewage treatment and disposal system, requirements for maintenance and service agreements for aerobic treatment units and performance-based treatment systems, and recommended standards, including disclosure requirements, for voluntary system inspections to be performed by individuals who are authorized by law to perform such inspections and who shall inform a person having ownership, control, or use of an onsite sewage treatment and disposal system of the inspection standards and of that person’s authority to request an inspection based on all or part of the standards.

(b) Perform application reviews and site evaluations, issue permits, and conduct inspections and complaint investigations associated with the construction, installation, maintenance, modification, abandonment, operation, use, or repair of an onsite sewage treatment and disposal system for a residence or establishment with an estimated domestic sewage flow of 10,000 gallons or less per day, or an estimated commercial sewage flow of 5,000 gallons or less per day, which is not currently regulated under chapter 403.

(c) Develop a comprehensive program to ensure that onsite sewage treatment and disposal systems regulated by the department are sized, designed, constructed, installed, repaired, modified, abandoned, used, operated, and maintained in compliance with this section and rules adopted under this section to prevent groundwater contamination and surface water contamination and to preserve the public health. The department is the final administrative interpretive authority regarding rule interpretation. In the event of a conflict regarding rule interpretation, the State Surgeon General, or his or her designee, shall timely assign a staff person to resolve the dispute.

(d) Grant variances in hardship cases under the conditions prescribed in this section and rules adopted under this section.

(e) Permit the use of a limited number of innovative systems for a specific period of time, when there is compelling evidence that the system will function properly and reliably to meet the requirements of this section and rules adopted under this section.

(f) Issue annual operating permits under this section.

(g) Establish and collect fees as established under s. 381.0066 for services provided with respect to onsite sewage treatment and disposal systems.

(h) Conduct enforcement activities, including imposing fines, issuing citations, suspensions, revocations, injunctions, and emergency orders for violations of this section, part I of chapter 386, or part III of chapter 489 or for a violation of any rule adopted under this section, part I of chapter 386, or part III of chapter 489.

(i) Provide or conduct education and training of department personnel, service providers, and the public regarding onsite sewage treatment and disposal systems.

(j) Supervise research on, demonstration of, and training on the performance, environmental impact, and public health impact of onsite sewage treatment and disposal systems within this state. Research fees collected under s. 381.0066(2)(k) must be used to develop and fund hands-on training centers designed to provide practical information about onsite sewage treatment and disposal systems to septic tank contractors, master septic tank contractors, contractors, inspectors, engineers, and the public and must also be used to fund research projects which focus on improvements of onsite sewage treatment and disposal systems, including use of performance-based standards and reduction of environmental impact. Research projects shall be initially approved by the technical review and advisory panel and shall be applicable to and reflect the soil conditions specific to Florida. Such projects shall be awarded through competitive negotiation, using the procedures provided in s. 287.055, to public or private entities that have experience in onsite sewage treatment and disposal systems in Florida and that are principally located in Florida. Research projects shall not be awarded to firms or entities that employ or are associated with persons who serve on either the technical review and advisory panel or the research review and advisory committee.

(k) Approve the installation of individual graywater disposal systems in which blackwater is treated by a central sewerage system.

(l) Regulate and permit the sanitation, handling, treatment, storage, reuse, and disposal of byproducts from any system regulated under this chapter and not regulated by the Department of Environmental Protection.

(m) Permit and inspect portable or temporary toilet services and holding tanks. The department shall review applications, perform site evaluations, and issue permits for the temporary use of holding tanks, privies, portable toilet services, or any other toilet facility that is intended for use on a permanent or nonpermanent basis, including facilities placed on construction sites when workers are present. The department may specify standards for the construction, maintenance, use, and operation of any such facility for temporary use.

(n) Regulate and permit maintenance entities for performance-based treatment systems and aerobic treatment unit systems. To ensure systems are maintained and operated according to manufacturer’s specifications and designs, the department shall establish by rule minimum qualifying criteria for maintenance entities. The criteria shall include: training, access to approved spare parts and components, access to manufacturer’s maintenance and operation manuals, and service response time. The maintenance entity shall employ a contractor licensed under s. 489.105(3)(m), or part III of chapter 489, or a state-licensed wastewater plant operator, who is responsible for maintenance and repair of all systems under contract.

(4) PERMITS; INSTALLATION; AND CONDITIONS.—A person may not construct, repair, modify, abandon, or operate an onsite sewage treatment and disposal system without first obtaining a permit approved by the department. The department may issue permits to carry out this section, but shall not make the issuance of such permits contingent upon prior approval by the Department of Environmental Protection, except that the issuance of a permit for work seaward of the coastal construction control line established under s. 161.053 shall be contingent upon receipt of any required coastal construction control line permit from the Department of Environmental Protection. A construction permit is valid for 18 months from the issuance date and may be extended by the department for one 90-day period under rules adopted by the department. A repair permit is valid for 90 days from the date of issuance. An operating permit must be obtained prior to the use of any aerobic treatment unit or if the establishment generates commercial waste. Buildings or establishments that use an aerobic treatment unit or generate commercial waste shall be inspected by the department at least annually to assure compliance with the terms of the operating permit. The operating permit for a commercial wastewater system is valid for 1 year from the date of issuance and must be renewed annually. The operating permit for an aerobic treatment unit is valid for 2 years from the date of issuance and must be renewed every 2 years. If all information pertaining to the siting, location, and installation conditions or repair of an onsite sewage treatment and disposal system remains the same, a construction or repair permit for the onsite sewage treatment and disposal system may be transferred to another person, if the transferee files, within 60 days after the transfer of ownership, an amended application providing all corrected information and proof of ownership of the property. There is no fee associated with the processing of this supplemental information. A person may not contract to construct, modify, alter, repair, service, abandon, or maintain any portion of an onsite sewage treatment and disposal system without being registered under part III of chapter 489. A property owner who personally performs construction, maintenance, or repairs to a system serving his or her own owner-occupied single-family residence is exempt from registration requirements for performing such construction, maintenance, or repairs on that residence, but is subject to all permitting requirements. A municipality or political subdivision of the state may not issue a building or plumbing permit for any building that requires the use of an onsite sewage treatment and disposal system unless the owner or builder has received a construction permit for such system from the department. A building or structure may not be occupied and a municipality, political subdivision, or any state or federal agency may not authorize occupancy until the department approves the final installation of the onsite sewage treatment and disposal system. A municipality or political subdivision of the state may not approve any change in occupancy or tenancy of a building that uses an onsite sewage treatment and disposal system until the department has reviewed the use of the system with the proposed change, approved the change, and amended the operating permit.

(a) Subdivisions and lots in which each lot has a minimum area of at least one-half acre and either a minimum dimension of 100 feet or a mean of at least 100 feet of the side bordering the street and the distance formed by a line parallel to the side bordering the street drawn between the two most distant points of the remainder of the lot may be developed with a water system regulated under s. 381.0062 and onsite sewage treatment and disposal systems, provided the projected daily sewage flow does not exceed an average of 1,500 gallons per acre per day, and provided satisfactory drinking water can be obtained and all distance and setback, soil condition, water table elevation, and other related requirements of this section and rules adopted under this section can be met.

(b) Subdivisions and lots using a public water system as defined in s. 403.852 may use onsite sewage treatment and disposal systems, provided there are no more than four lots per acre, provided the projected daily sewage flow does not exceed an average of 2,500 gallons per acre per day, and provided that all distance and setback, soil condition, water table elevation, and other related requirements that are generally applicable to the use of onsite sewage treatment and disposal systems are met.

(c) Notwithstanding paragraphs (a) and (b), for subdivisions platted of record on or before October 1, 1991, when a developer or other appropriate entity has previously made or makes provisions, including financial assurances or other commitments, acceptable to the Department of Health, that a central water system will be installed by a regulated public utility based on a density formula, private potable wells may be used with onsite sewage treatment and disposal systems until the agreed-upon densities are reached. In a subdivision regulated by this paragraph, the average daily sewage flow may not exceed 2,500 gallons per acre per day. This section does not affect the validity of existing prior agreements. After October 1, 1991, the exception provided under this paragraph is not available to a developer or other appropriate entity.

(d) Paragraphs (a) and (b) do not apply to any proposed residential subdivision with more than 50 lots or to any proposed commercial subdivision with more than 5 lots where a publicly owned or investor-owned sewerage system is available. It is the intent of this paragraph not to allow development of additional proposed subdivisions in order to evade the requirements of this paragraph.

(e) Onsite sewage treatment and disposal systems must not be placed closer than:

1. Seventy-five feet from a private potable well.

2. Two hundred feet from a public potable well serving a residential or nonresidential establishment having a total sewage flow of greater than 2,000 gallons per day.

3. One hundred feet from a public potable well serving a residential or nonresidential establishment having a total sewage flow of less than or equal to 2,000 gallons per day.

4. Fifty feet from any nonpotable well.

5. Ten feet from any storm sewer pipe, to the maximum extent possible, but in no instance shall the setback be less than 5 feet.

6. Seventy-five feet from the mean high-water line of a tidally influenced surface water body.

7. Seventy-five feet from the mean annual flood line of a permanent nontidal surface water body.

8. Fifteen feet from the design high-water line of retention areas, detention areas, or swales designed to contain standing or flowing water for less than 72 hours after a rainfall or the design high-water level of normally dry drainage ditches or normally dry individual lot stormwater retention areas.

(f) Except as provided under paragraphs (e) and (t), no limitations shall be imposed by rule, relating to the distance between an onsite disposal system and any area that either permanently or temporarily has visible surface water.

(g) All provisions of this section and rules adopted under this section relating to soil condition, water table elevation, distance, and other setback requirements must be equally applied to all lots, with the following exceptions:

1. Any residential lot that was platted and recorded on or after January 1, 1972, or that is part of a residential subdivision that was approved by the appropriate permitting agency on or after January 1, 1972, and that was eligible for an onsite sewage treatment and disposal system construction permit on the date of such platting and recording or approval shall be eligible for an onsite sewage treatment and disposal system construction permit, regardless of when the application for a permit is made. If rules in effect at the time the permit application is filed cannot be met, residential lots platted and recorded or approved on or after January 1, 1972, shall, to the maximum extent possible, comply with the rules in effect at the time the permit application is filed. At a minimum, however, those residential lots platted and recorded or approved on or after January 1, 1972, but before January 1, 1983, shall comply with those rules in effect on January 1, 1983, and those residential lots platted and recorded or approved on or after January 1, 1983, shall comply with those rules in effect at the time of such platting and recording or approval. In determining the maximum extent of compliance with current rules that is possible, the department shall allow structures and appurtenances thereto which were authorized at the time such lots were platted and recorded or approved.

2. Lots platted before 1972 are subject to a 50-foot minimum surface water setback and are not subject to lot size requirements. The projected daily flow for onsite sewage treatment and disposal systems for lots platted before 1972 may not exceed:

a. Two thousand five hundred gallons per acre per day for lots served by public water systems as defined in s. 403.852.

b. One thousand five hundred gallons per acre per day for lots served by water systems regulated under s. 381.0062.

(h)1. The department may grant variances in hardship cases which may be less restrictive than the provisions specified in this section. If a variance is granted and the onsite sewage treatment and disposal system construction permit has been issued, the variance may be transferred with the system construction permit, if the transferee files, within 60 days after the transfer of ownership, an amended construction permit application providing all corrected information and proof of ownership of the property and if the same variance would have been required for the new owner of the property as was originally granted to the original applicant for the variance. There is no fee associated with the processing of this supplemental information. A variance may not be granted under this section until the department is satisfied that:

a. The hardship was not caused intentionally by the action of the applicant;

b. No reasonable alternative, taking into consideration factors such as cost, exists for the treatment of the sewage; and

c. The discharge from the onsite sewage treatment and disposal system will not adversely affect the health of the applicant or the public or significantly degrade the groundwater or surface waters.

Where soil conditions, water table elevation, and setback provisions are determined by the department to be satisfactory, special consideration must be given to those lots platted before 1972.

2. The department shall appoint and staff a variance review and advisory committee, which shall meet monthly to recommend agency action on variance requests. The committee shall make its recommendations on variance requests at the meeting in which the application is scheduled for consideration, except for an extraordinary change in circumstances, the receipt of new information that raises new issues, or when the applicant requests an extension. The committee shall consider the criteria in subparagraph 1. in its recommended agency action on variance requests and shall also strive to allow property owners the full use of their land where possible. The committee consists of the following:

a. The State Surgeon General or his or her designee.

b. A representative from the county health departments.

c. A representative from the home building industry recommended by the Florida Home Builders Association.

d. A representative from the septic tank industry recommended by the Florida Onsite Wastewater Association.

e. A representative from the Department of Environmental Protection.

f. A representative from the real estate industry who is also a developer in this state who develops lots using onsite sewage treatment and disposal systems, recommended by the Florida Association of Realtors.

g. A representative from the engineering profession recommended by the Florida Engineering Society.

Members shall be appointed for a term of 3 years, with such appointments being staggered so that the terms of no more than two members expire in any one year. Members shall serve without remuneration, but if requested, shall be reimbursed for per diem and travel expenses as provided in s. 112.061.

(i) A construction permit may not be issued for an onsite sewage treatment and disposal system in any area zoned or used for industrial or manufacturing purposes, or its equivalent, where a publicly owned or investor-owned sewage treatment system is available, or where a likelihood exists that the system will receive toxic, hazardous, or industrial waste. An existing onsite sewage treatment and disposal system may be repaired if a publicly owned or investor-owned sewerage system is not available within 500 feet of the building sewer stub-out and if system construction and operation standards can be met. This paragraph does not require publicly owned or investor-owned sewerage treatment systems to accept anything other than domestic wastewater.

1. A building located in an area zoned or used for industrial or manufacturing purposes, or its equivalent, when such building is served by an onsite sewage treatment and disposal system, must not be occupied until the owner or tenant has obtained written approval from the department. The department shall not grant approval when the proposed use of the system is to dispose of toxic, hazardous, or industrial wastewater or toxic or hazardous chemicals.

2. Each person who owns or operates a business or facility in an area zoned or used for industrial or manufacturing purposes, or its equivalent, or who owns or operates a business that has the potential to generate toxic, hazardous, or industrial wastewater or toxic or hazardous chemicals, and uses an onsite sewage treatment and disposal system that is installed on or after July 5, 1989, must obtain an annual system operating permit from the department. A person who owns or operates a business that uses an onsite sewage treatment and disposal system that was installed and approved before July 5, 1989, need not obtain a system operating permit. However, upon change of ownership or tenancy, the new owner or operator must notify the department of the change, and the new owner or operator must obtain an annual system operating permit, regardless of the date that the system was installed or approved.

3. The department shall periodically review and evaluate the continued use of onsite sewage treatment and disposal systems in areas zoned or used for industrial or manufacturing purposes, or its equivalent, and may require the collection and analyses of samples from within and around such systems. If the department finds that toxic or hazardous chemicals or toxic, hazardous, or industrial wastewater have been or are being disposed of through an onsite sewage treatment and disposal system, the department shall initiate enforcement actions against the owner or tenant to ensure adequate cleanup, treatment, and disposal.

(j) An onsite sewage treatment and disposal system designed by a professional engineer registered in the state and certified by such engineer as complying with performance criteria adopted by the department must be approved by the department subject to the following:

1. The performance criteria applicable to engineer-designed systems must be limited to those necessary to ensure that such systems do not adversely affect the public health or significantly degrade the groundwater or surface water. Such performance criteria shall include consideration of the quality of system effluent, the proposed total sewage flow per acre, wastewater treatment capabilities of the natural or replaced soil, water quality classification of the potential surface-water-receiving body, and the structural and maintenance viability of the system for the treatment of domestic wastewater. However, performance criteria shall address only the performance of a system and not a system’s design.

2. A person electing to utilize an engineer-designed system shall, upon completion of the system design, submit such design, certified by a registered professional engineer, to the county health department. The county health department may utilize an outside consultant to review the engineer-designed system, with the actual cost of such review to be borne by the applicant. Within 5 working days after receiving an engineer-designed system permit application, the county health department shall request additional information if the application is not complete. Within 15 working days after receiving a complete application for an engineer-designed system, the county health department either shall issue the permit or, if it determines that the system does not comply with the performance criteria, shall notify the applicant of that determination and refer the application to the department for a determination as to whether the system should be approved, disapproved, or approved with modification. The department engineer’s determination shall prevail over the action of the county health department. The applicant shall be notified in writing of the department’s determination and of the applicant’s rights to pursue a variance or seek review under the provisions of chapter 120.

3. The owner of an engineer-designed performance-based system must maintain a current maintenance service agreement with a maintenance entity permitted by the department. The maintenance entity shall inspect each system at least twice each year and shall report quarterly to the department on the number of systems inspected and serviced. The reports may be submitted electronically.

4. The property owner of an owner-occupied, single-family residence may be approved and permitted by the department as a maintenance entity for his or her own performance-based treatment system upon written certification from the system manufacturer’s approved representative that the property owner has received training on the proper installation and service of the system. The maintenance service agreement must conspicuously disclose that the property owner has the right to maintain his or her own system and is exempt from contractor registration requirements for performing construction, maintenance, or repairs on the system but is subject to all permitting requirements.

5. The property owner shall obtain a biennial system operating permit from the department for each system. The department shall inspect the system at least annually, or on such periodic basis as the fee collected permits, and may collect system-effluent samples if appropriate to determine compliance with the performance criteria. The fee for the biennial operating permit shall be collected beginning with the second year of system operation.

6. If an engineer-designed system fails to properly function or fails to meet performance standards, the system shall be re-engineered, if necessary, to bring the system into compliance with the provisions of this section.

(k) An innovative system may be approved in conjunction with an engineer-designed site-specific system which is certified by the engineer to meet the performance-based criteria adopted by the department.

(l) For the Florida Keys, the department shall adopt a special rule for the construction, installation, modification, operation, repair, maintenance, and performance of onsite sewage treatment and disposal systems which considers the unique soil conditions and water table elevations, densities, and setback requirements. On lots where a setback distance of 75 feet from surface waters, saltmarsh, and buttonwood association habitat areas cannot be met, an injection well, approved and permitted by the department, may be used for disposal of effluent from onsite sewage treatment and disposal systems. The following additional requirements apply to onsite sewage treatment and disposal systems in Monroe County:

1. The county, each municipality, and those special districts established for the purpose of the collection, transmission, treatment, or disposal of sewage shall ensure, in accordance with the specific schedules adopted by the Administration Commission under s. 380.0552, the completion of onsite sewage treatment and disposal system upgrades to meet the requirements of this paragraph.

2. Onsite sewage treatment and disposal systems must cease discharge by December 31, 2015, or must comply with department rules and provide the level of treatment which, on a permitted annual average basis, produces an effluent that contains no more than the following concentrations:

a. Biochemical Oxygen Demand (CBOD5) of 10 mg/l.

b. Suspended Solids of 10 mg/l.

c. Total Nitrogen, expressed as N, of 10 mg/l or a reduction in nitrogen of at least 70 percent. A system that has been tested and certified to reduce nitrogen concentrations by at least 70 percent shall be deemed to be in compliance with this standard.

d. Total Phosphorus, expressed as P, of 1 mg/l.

In addition, onsite sewage treatment and disposal systems discharging to an injection well must provide basic disinfection as defined by department rule.

3. In areas not scheduled to be served by a central sewer, onsite sewage treatment and disposal systems must, by December 31, 2015, comply with department rules and provide the level of treatment described in subparagraph 2.

4. In areas scheduled to be served by central sewer by December 31, 2015, if the property owner has paid a connection fee or assessment for connection to the central sewer system, the property owner may install a holding tank with a high water alarm or an onsite sewage treatment and disposal system that meets the following minimum standards:

a. The existing tanks must be pumped and inspected and certified as being watertight and free of defects in accordance with department rule; and

b. A sand-lined drainfield or injection well in accordance with department rule must be installed.

5. Onsite sewage treatment and disposal systems must be monitored for total nitrogen and total phosphorus concentrations as required by department rule.

6. The department shall enforce proper installation, operation, and maintenance of onsite sewage treatment and disposal systems pursuant to this chapter, including ensuring that the appropriate level of treatment described in subparagraph 2. is met.

7. The authority of a local government, including a special district, to mandate connection of an onsite sewage treatment and disposal system is governed by s. 4, chapter 99-395, Laws of Florida.

8. Notwithstanding any other provision of law, an onsite sewage treatment and disposal system installed after July 1, 2010, in unincorporated Monroe County, excluding special wastewater districts, that complies with the standards in subparagraph 2. is not required to connect to a central sewer system until December 31, 2020.

(m) No product sold in the state for use in onsite sewage treatment and disposal systems may contain any substance in concentrations or amounts that would interfere with or prevent the successful operation of such system, or that would cause discharges from such systems to violate applicable water quality standards. The department shall publish criteria for products known or expected to meet the conditions of this paragraph. In the event a product does not meet such criteria, such product may be sold if the manufacturer satisfactorily demonstrates to the department that the conditions of this paragraph are met.

(n) Evaluations for determining the seasonal high-water table elevations or the suitability of soils for the use of a new onsite sewage treatment and disposal system shall be performed by department personnel, professional engineers registered in the state, or such other persons with expertise, as defined by rule, in making such evaluations. Evaluations for determining mean annual flood lines shall be performed by those persons identified in paragraph (2)(j). The department shall accept evaluations submitted by professional engineers and such other persons as meet the expertise established by this section or by rule unless the department has a reasonable scientific basis for questioning the accuracy or completeness of the evaluation.

(o) The department shall appoint a research review and advisory committee, which shall meet at least semiannually. The committee shall advise the department on directions for new research, review and rank proposals for research contracts, and review draft research reports and make comments. The committee is comprised of:

1. A representative of the State Surgeon General, or his or her designee.

2. A representative from the septic tank industry.

3. A representative from the home building industry.

4. A representative from an environmental interest group.

5. A representative from the State University System, from a department knowledgeable about onsite sewage treatment and disposal systems.

6. A professional engineer registered in this state who has work experience in onsite sewage treatment and disposal systems.

7. A representative from local government who is knowledgeable about domestic wastewater treatment.

8. A representative from the real estate profession.

9. A representative from the restaurant industry.

10. A consumer.

Members shall be appointed for a term of 3 years, with the appointments being staggered so that the terms of no more than four members expire in any one year. Members shall serve without remuneration, but are entitled to reimbursement for per diem and travel expenses as provided in s. 112.061.

(p) An application for an onsite sewage treatment and disposal system permit shall be completed in full, signed by the owner or the owner’s authorized representative, or by a contractor licensed under chapter 489, and shall be accompanied by all required exhibits and fees. No specific documentation of property ownership shall be required as a prerequisite to the review of an application or the issuance of a permit. The issuance of a permit does not constitute determination by the department of property ownership.

(q) The department may not require any form of subdivision analysis of property by an owner, developer, or subdivider prior to submission of an application for an onsite sewage treatment and disposal system.

(r) Nothing in this section limits the power of a municipality or county to enforce other laws for the protection of the public health and safety.

(s) In the siting of onsite sewage treatment and disposal systems, including drainfields, shoulders, and slopes, guttering shall not be required on single-family residential dwelling units for systems located greater than 5 feet from the roof drip line of the house. If guttering is used on residential dwelling units, the downspouts shall be directed away from the drainfield.

(t) Notwithstanding the provisions of subparagraph (g)1., onsite sewage treatment and disposal systems located in floodways of the Suwannee and Aucilla Rivers must adhere to the following requirements:

1. The absorption surface of the drainfield shall not be subject to flooding based on 10-year flood elevations. Provided, however, for lots or parcels created by the subdivision of land in accordance with applicable local government regulations prior to January 17, 1990, if an applicant cannot construct a drainfield system with the absorption surface of the drainfield at an elevation equal to or above 10-year flood elevation, the department shall issue a permit for an onsite sewage treatment and disposal system within the 10-year floodplain of rivers, streams, and other bodies of flowing water if all of the following criteria are met:

a. The lot is at least one-half acre in size;

b. The bottom of the drainfield is at least 36 inches above the 2-year flood elevation; and

c. The applicant installs either: a waterless, incinerating, or organic waste composting toilet and a graywater system and drainfield in accordance with department rules; an aerobic treatment unit and drainfield in accordance with department rules; a system approved by the State Health Office that is capable of reducing effluent nitrate by at least 50 percent; or a system approved by the county health department pursuant to department rule other than a system using alternative drainfield materials. The United States Department of Agriculture Soil Conservation Service soil maps, State of Florida Water Management District data, and Federal Emergency Management Agency Flood Insurance maps are resources that shall be used to identify flood-prone areas.

2. The use of fill or mounding to elevate a drainfield system out of the 10-year floodplain of rivers, streams, or other bodies of flowing water shall not be permitted if such a system lies within a regulatory floodway of the Suwannee and Aucilla Rivers. In cases where the 10-year flood elevation does not coincide with the boundaries of the regulatory floodway, the regulatory floodway will be considered for the purposes of this subsection to extend at a minimum to the 10-year flood elevation.

(u)1. The owner of an aerobic treatment unit system shall maintain a current maintenance service agreement with an aerobic treatment unit maintenance entity permitted by the department. The maintenance entity shall inspect each aerobic treatment unit system at least twice each year and shall report quarterly to the department on the number of aerobic treatment unit systems inspected and serviced. The reports may be submitted electronically.

2. The property owner of an owner-occupied, single-family residence may be approved and permitted by the department as a maintenance entity for his or her own aerobic treatment unit system upon written certification from the system manufacturer’s approved representative that the property owner has received training on the proper installation and service of the system. The maintenance entity service agreement must conspicuously disclose that the property owner has the right to maintain his or her own system and is exempt from contractor registration requirements for performing construction, maintenance, or repairs on the system but is subject to all permitting requirements.

3. A septic tank contractor licensed under part III of chapter 489, if approved by the manufacturer, may not be denied access by the manufacturer to aerobic treatment unit system training or spare parts for maintenance entities. After the original warranty period, component parts for an aerobic treatment unit system may be replaced with parts that meet manufacturer’s specifications but are manufactured by others. The maintenance entity shall maintain documentation of the substitute part’s equivalency for 2 years and shall provide such documentation to the department upon request.

4. The owner of an aerobic treatment unit system shall obtain a system operating permit from the department and allow the department to inspect during reasonable hours each aerobic treatment unit system at least annually, and such inspection may include collection and analysis of system-effluent samples for performance criteria established by rule of the department.

(v) The department may require the submission of detailed system construction plans that are prepared by a professional engineer registered in this state. The department shall establish by rule criteria for determining when such a submission is required.

(w) Any permit issued and approved by the department for the installation, modification, or repair of an onsite sewage treatment and disposal system shall transfer with the title to the property in a real estate transaction. A title may not be encumbered at the time of transfer by new permit requirements by a governmental entity for an onsite sewage treatment and disposal system which differ from the permitting requirements in effect at the time the system was permitted, modified, or repaired. An inspection of a system may not be mandated by a governmental entity at the point of sale in a real estate transaction. This paragraph does not affect a septic tank phase-out deferral program implemented by a consolidated government as defined in s. 9, Art. VIII of the State Constitution (1885).

(x) A governmental entity, including a municipality, county, or statutorily created commission, may not require an engineer-designed performance-based treatment system, excluding a passive engineer-designed performance-based treatment system, before the completion of the Florida Onsite Sewage Nitrogen Reduction Strategies Project. This paragraph does not apply to a governmental entity, including a municipality, county, or statutorily created commission, which adopted a local law, ordinance, or regulation on or before January 31, 2012. Notwithstanding this paragraph, an engineer-designed performance-based treatment system may be used to meet the requirements of the variance review and advisory committee recommendations.

(y)1. An onsite sewage treatment and disposal system is not considered abandoned if the system is disconnected from a structure that was made unusable or destroyed following a disaster and if the system was properly functioning at the time of disconnection and was not adversely affected by the disaster. The onsite sewage treatment and disposal system may be reconnected to a rebuilt structure if:

a. The reconnection of the system is to the same type of structure which contains the same number of bedrooms or fewer, if the square footage of the structure is less than or equal to 110 percent of the original square footage of the structure that existed before the disaster;

b. The system is not a sanitary nuisance; and

c. The system has not been altered without prior authorization.

2. An onsite sewage treatment and disposal system that serves a property that is foreclosed upon is not considered abandoned.

(z) If an onsite sewage treatment and disposal system permittee receives, relies upon, and undertakes construction of a system based upon a validly issued construction permit under rules applicable at the time of construction but a change to a rule occurs within 5 years after the approval of the system for construction but before the final approval of the system, the rules applicable and in effect at the time of construction approval apply at the time of final approval if fundamental site conditions have not changed between the time of construction approval and final approval.

(aa) An existing-system inspection or evaluation and assessment, or a modification, replacement, or upgrade of an onsite sewage treatment and disposal system is not required for a remodeling addition or modification to a single-family home if a bedroom is not added. However, a remodeling addition or modification to a single-family home may not cover any part of the existing system or encroach upon a required setback or the unobstructed area. To determine if a setback or the unobstructed area is impacted, the local health department shall review and verify a floor plan and site plan of the proposed remodeling addition or modification to the home submitted by a remodeler which shows the location of the system, including the distance of the remodeling addition or modification to the home from the onsite sewage treatment and disposal system. The local health department may visit the site or otherwise determine the best means of verifying the information submitted. A verification of the location of a system is not an inspection or evaluation and assessment of the system. The review and verification must be completed within 7 business days after receipt by the local health department of a floor plan and site plan. If the review and verification is not completed within such time, the remodeling addition or modification to the single-family home, for the purposes of this paragraph, is approved.

(5) ENFORCEMENT; RIGHT OF ENTRY; CITATIONS.—

(a) Department personnel who have reason to believe noncompliance exists, may at any reasonable time, enter the premises permitted under ss. 381.0065-381.0066, or the business premises of any septic tank contractor or master septic tank contractor registered under part III of chapter 489, or any premises that the department has reason to believe is being operated or maintained not in compliance, to determine compliance with the provisions of this section, part I of chapter 386, or part III of chapter 489 or rules or standards adopted under ss. 381.0065-381.0067, part I of chapter 386, or part III of chapter 489. As used in this paragraph, the term “premises” does not include a residence or private building. To gain entry to a residence or private building, the department must obtain permission from the owner or occupant or secure an inspection warrant from a court of competent jurisdiction.

(b)1. The department may issue citations that may contain an order of correction or an order to pay a fine, or both, for violations of ss. 381.0065-381.0067, part I of chapter 386, or part III of chapter 489 or the rules adopted by the department, when a violation of these sections or rules is enforceable by an administrative or civil remedy, or when a violation of these sections or rules is a misdemeanor of the second degree. A citation issued under ss. 381.0065-381.0067, part I of chapter 386, or part III of chapter 489 constitutes a notice of proposed agency action.

2. A citation must be in writing and must describe the particular nature of the violation, including specific reference to the provisions of law or rule allegedly violated.

3. The fines imposed by a citation issued by the department may not exceed $500 for each violation. Each day the violation exists constitutes a separate violation for which a citation may be issued.

4. The department shall inform the recipient, by written notice pursuant to ss. 120.569 and 120.57, of the right to an administrative hearing to contest the citation within 21 days after the date the citation is received. The citation must contain a conspicuous statement that if the recipient fails to pay the fine within the time allowed, or fails to appear to contest the citation after having requested a hearing, the recipient has waived the recipient’s right to contest the citation and must pay an amount up to the maximum fine.

5. The department may reduce or waive the fine imposed by the citation. In determining whether to reduce or waive the fine, the department must consider the gravity of the violation, the person’s attempts at correcting the violation, and the person’s history of previous violations including violations for which enforcement actions were taken under ss. 381.0065-381.0067, part I of chapter 386, part III of chapter 489, or other provisions of law or rule.

6. Any person who willfully refuses to sign and accept a citation issued by the department commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

7. The department, pursuant to ss. 381.0065-381.0067, part I of chapter 386, or part III of chapter 489, shall deposit any fines it collects in the county health department trust fund for use in providing services specified in those sections.

8. This section provides an alternative means of enforcing ss. 381.0065-381.0067, part I of chapter 386, and part III of chapter 489. This section does not prohibit the department from enforcing ss. 381.0065-381.0067, part I of chapter 386, or part III of chapter 489, or its rules, by any other means. However, the department must elect to use only a single method of enforcement for each violation.

(6) LAND APPLICATION OF SEPTAGE PROHIBITED.—Effective January 1, 2016, the land application of septage from onsite sewage treatment and disposal systems is prohibited.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 75-145; s. 72, ch. 77-147; s. 1, ch. 77-174; ss. 1, 2, ch. 77-308; s. 1, ch. 78-430; s. 1, ch. 79-45; s. 1, ch. 82-10; s. 37, ch. 83-218; ss. 43, 46, ch. 83-310; s. 1, ch. 84-119; s. 4, ch. 85-314; s. 5, ch. 86-220; s. 14, ch. 89-324; s. 26, ch. 91-297; ss. 1, 10, 11, ch. 93-151; s. 40, ch. 94-218; s. 352, ch. 94-356; s. 1033, ch. 95-148; ss. 1, 3, ch. 96-303; s. 116, ch. 96-410; s. 181, ch. 97-101; s. 21, ch. 97-237; s. 7, ch. 98-151; s. 2, ch. 98-420; s. 192, ch. 99-13; ss. 1, 7, ch. 99-395; s. 10, ch. 2000-242; s. 19, ch. 2001-62; s. 1, ch. 2001-234; s. 7, ch. 2004-350; s. 48, ch. 2005-2; s. 4, ch. 2006-68; s. 1, ch. 2008-215; s. 19, ch. 2008-240; s. 35, ch. 2010-205; s. 1, ch. 2010-283; s. 28, ch. 2011-4; s. 3, ch. 2012-13; s. 32, ch. 2012-184; s. 67, ch. 2013-15; s. 1, ch. 2013-79; s. 7, ch. 2013-193; s. 10, ch. 2013-213; ss. 50, 51, ch. 2015-222.

Note.—Former s. 381.272.



381.00651 - Periodic evaluation and assessment of onsite sewage treatment and disposal systems.

381.00651 Periodic evaluation and assessment of onsite sewage treatment and disposal systems.—

(1) For the purposes of this section, the term “first magnitude spring” means a spring that has a median water discharge of greater than or equal to 100 cubic feet per second for the period of record, as determined by the Department of Environmental Protection.

(2) A county or municipality that contains a first magnitude spring shall, by no later than January 1, 2013, develop and adopt by local ordinance an onsite sewage treatment and disposal system evaluation and assessment program that meets the requirements of this section. The ordinance may apply within all or part of its geographic area. Those counties or municipalities containing a first magnitude spring which have already adopted an onsite sewage treatment and disposal system evaluation and assessment program and which meet the grandfathering requirements contained in this section, or have chosen to opt out of this section in the manner provided herein, are exempt from the requirement to adopt an ordinance implementing an evaluation and assessment program. The governing body of a local government that chooses to opt out of this section, by a 60 percent vote of the voting members of the governing board, shall do so by adopting a resolution that indicates an intent on the part of such local government not to adopt an onsite sewage treatment and disposal system evaluation and assessment program. Such resolution shall be addressed and transmitted to the Secretary of State. Absent an interlocal agreement or county charter provision to the contrary, a municipality may elect to opt out of the requirements of this section, by a 60 percent vote of the voting members of the governing board, notwithstanding a contrary decision of the governing body of a county. Any local government that has properly opted out of this section but subsequently chooses to adopt an evaluation and assessment program may do so only pursuant to the requirements of this section and may not deviate from such requirements.

(3) Any county or municipality that does not contain a first magnitude spring may at any time develop and adopt by local ordinance an onsite sewage treatment and disposal system evaluation and assessment program, provided such program meets and does not deviate from the requirements of this section.

(4) Notwithstanding any other provision in this section, a county or municipality that has adopted a program before July 1, 2011, may continue to enforce its current program without having to meet the requirements of this section, provided such program does not require an evaluation at the point of sale in a real estate transaction.

(5) Any county or municipality may repeal an ordinance adopted pursuant to this section only if the county or municipality notifies the Secretary of State by letter of the repeal. No county or municipality may adopt an onsite sewage treatment and disposal system evaluation and assessment program except pursuant to this section.

(6) The requirements for an onsite sewage treatment and disposal system evaluation and assessment program are as follows:

(a) Evaluations.—An evaluation of each onsite sewage treatment and disposal system within all or part of the county’s or municipality’s jurisdiction must take place once every 5 years to assess the fundamental operational condition of the system and to identify system failures. The ordinance may not mandate an evaluation at the point of sale in a real estate transaction and may not require a soil examination. The location of the system shall be identified. A tank and drainfield evaluation and a written assessment of the overall condition of the system pursuant to the assessment procedure prescribed in subsection (7) are required.

(b) Qualified contractors.—Each evaluation required under this subsection must be performed by a qualified contractor, who may be a septic tank contractor or master septic tank contractor registered under part III of chapter 489, a professional engineer having wastewater treatment system experience and licensed under chapter 471, or an environmental health professional certified under this chapter in the area of onsite sewage treatment and disposal system evaluation. Evaluations and pump-outs may also be performed by an authorized employee working under the supervision of an individual listed in this paragraph; however, all evaluation forms must be signed by a qualified contractor in writing or by electronic signature.

(c) Repair of systems.—The local ordinance may not require a repair, modification, or replacement of a system as a result of an evaluation unless the evaluation identifies a system failure. For purposes of this subsection, the term “system failure” means a condition existing within an onsite sewage treatment and disposal system which results in the discharge of untreated or partially treated wastewater onto the ground surface or into surface water or that results in the failure of building plumbing to discharge properly and presents a sanitary nuisance. A system is not in failure if the system does not have a minimum separation distance between the drainfield and the wettest season water table or if an obstruction in a sanitary line or an effluent screen or filter prevents effluent from flowing into a drainfield. If a system failure is identified and several allowable remedial measures are available to resolve the failure, the system owner may choose the least costly allowable remedial measure to fix the system. There may be instances in which a pump-out is sufficient to resolve a system failure. Allowable remedial measures to resolve a system failure are limited to what is necessary to resolve the failure and must meet, to the maximum extent practicable, the requirements of the repair code in effect when the repair is made, subject to the exceptions specified in s. 381.0065(4)(g). An engineer-designed performance-based treatment system to reduce nutrients may not be required as an alternative remediation measure to resolve the failure of a conventional system.

(d) Exemptions.—

1. The local ordinance shall exempt from the evaluation requirements any system that is required to obtain an operating permit pursuant to state law or that is inspected by the department pursuant to the annual permit inspection requirements of chapter 513.

2. The local ordinance may provide for an exemption or an extension of time to obtain an evaluation and assessment if connection to a sewer system is available, connection to the sewer system is imminent, and written arrangements for payment of any utility assessments or connection fees have been made by the system owner.

3. An onsite sewage treatment and disposal system serving a residential dwelling unit on a lot with a ratio of one bedroom per acre or greater is exempt from the requirements of this section and may not be included in any onsite sewage treatment and disposal system inspection program.

(7) The following procedures shall be used for conducting evaluations:

(a) Tank evaluation.—The tank evaluation shall assess the apparent structural condition and watertightness of the tank and shall estimate the size of the tank. The evaluation must include a pump-out. However, an ordinance may not require a pump-out if there is documentation indicating that a tank pump-out or a permitted new installation, repair, or modification of the system has occurred within the previous 5 years, identifying the capacity of the tank, and indicating that the condition of the tank is structurally sound and watertight. Visual inspection of the tank must be made when the tank is empty to detect cracks, leaks, or other defects. Baffles or tees must be checked to ensure that they are intact and secure. The evaluation shall note the presence and condition of outlet devices, effluent filters, and compartment walls; any structural defect in the tank; the condition and fit of the tank lid, including manholes; whether surface water can infiltrate the tank; and whether the tank was pumped out. If the tank, in the opinion of the qualified contractor, is in danger of being damaged by leaving the tank empty after inspection, the tank shall be refilled before concluding the inspection. Broken or damaged lids or manholes shall be replaced without obtaining a repair permit.

(b) Drainfield evaluation.—The drainfield evaluation must include a determination of the approximate size and location of the drainfield. The evaluation shall state whether there is any sewage or effluent visible on the ground or discharging to a ditch or other water body and the location of any downspout or other source of water near or in the vicinity of the drainfield.

(c) Special circumstances.—If the system contains pumps, siphons, or alarms, the following information may be provided at the request of the homeowner:

1. An assessment of dosing tank integrity, including the approximate volume and the type of material used in the tank’s construction;

2. Whether the pump is elevated off the bottom of the chamber and its operational status;

3. Whether the system has a check valve and purge hole; and

4. Whether the system has a high-water alarm, and if so whether the alarm is audio or visual or both, the location and operational condition of the alarm, and whether the electrical connections to the alarm appear satisfactory.

If the homeowner does not request this information, the qualified contractor and its employee are not liable for any damages directly relating from a failure of the system’s pumps, siphons, or alarms. This exclusion of liability must be stated on the front cover of the report required under paragraph (d).

(d) Assessment procedure.—All evaluation procedures used by a qualified contractor shall be documented in the environmental health database of the Department of Health. The qualified contractor shall provide a copy of a written, signed evaluation report to the property owner upon completion of the evaluation and to the county health department within 30 days after the evaluation. The report shall contain the name and license number of the company providing the report. A copy of the evaluation report shall be retained by the local county health department for a minimum of 5 years and until a subsequent inspection report is filed. The front cover of the report must identify any system failure and include a clear and conspicuous notice to the owner that the owner has a right to have any remediation of the failure performed by a qualified contractor other than the contractor performing the evaluation. The report must further identify any crack, leak, improper fit, or other defect in the tank, manhole, or lid, and any other damaged or missing component; any sewage or effluent visible on the ground or discharging to a ditch or other surface water body; any downspout, stormwater, or other source of water directed onto or toward the system; and any other maintenance need or condition of the system at the time of the evaluation which, in the opinion of the qualified contractor, would possibly interfere with or restrict any future repair or modification to the existing system. The report shall conclude with an overall assessment of the fundamental operational condition of the system.

(8) The county health department shall administer any evaluation program on behalf of a county, or a municipality within the county, that has adopted an evaluation program pursuant to this section. In order to administer the evaluation program, the county or municipality, in consultation with the county health department, may develop a reasonable fee schedule to be used solely to pay for the costs of administering the evaluation program. Such a fee schedule shall be identified in the ordinance that adopts the evaluation program. When arriving at a reasonable fee schedule, the estimated annual revenues to be derived from fees may not exceed reasonable estimated annual costs of the program. Fees shall be assessed to the system owner during an inspection and separately identified on the invoice of the qualified contractor. Fees shall be remitted by the qualified contractor to the county health department. The county health department’s administrative responsibilities include the following:

(a) Providing a notice to the system owner at least 60 days before the system is due for an evaluation. The notice may include information on the proper maintenance of onsite sewage treatment and disposal systems.

(b) In consultation with the Department of Health, providing uniform disciplinary procedures and penalties for qualified contractors who do not comply with the requirements of the adopted ordinance, including, but not limited to, failure to provide the evaluation report as required in this subsection to the system owner and the county health department. Only the county health department may assess penalties against system owners for failure to comply with the adopted ordinance, consistent with existing requirements of law.

(9)(a) A county or municipality that adopts an onsite sewage treatment and disposal system evaluation and assessment program pursuant to this section shall notify the Secretary of Environmental Protection, the Department of Health, and the applicable county health department upon the adoption of its ordinance establishing the program.

(b) Upon receipt of the notice under paragraph (a), the Department of Environmental Protection shall, within existing resources, notify the county or municipality of the potential use of, and access to, program funds under the Clean Water State Revolving Fund or s. 319 of the Clean Water Act, provide guidance in the application process to receive such moneys, and provide advice and technical assistance to the county or municipality on how to establish a low-interest revolving loan program or how to model a revolving loan program after the low-interest loan program of the Clean Water State Revolving Fund. This paragraph does not obligate the Department of Environmental Protection to provide any county or municipality with money to fund such programs.

(c) The Department of Health may not adopt any rule that alters the provisions of this section.

(d) The Department of Health must allow county health departments and qualified contractors access to the environmental health database to track relevant information and assimilate data from assessment and evaluation reports of the overall condition of onsite sewage treatment and disposal systems. The environmental health database must be used by contractors to report each service and evaluation event and by a county health department to notify owners of onsite sewage treatment and disposal systems when evaluations are due. Data and information must be recorded and updated as service and evaluations are conducted and reported.

(10) This section does not:

(a) Limit county and municipal home rule authority to act outside the scope of the evaluation and assessment program set forth in this section;

(b) Repeal or affect any other law relating to the subject matter of onsite sewage treatment and disposal systems; or

(c) Prohibit a county or municipality from:

1. Enforcing existing ordinances or adopting new ordinances relating to onsite sewage treatment facilities to address public health and safety if such ordinances do not repeal, suspend, or alter the requirements or limitations of this section.

2. Adopting local environmental and pollution abatement ordinances for water quality improvement as provided for by law if such ordinances do not repeal, suspend, or alter the requirements or limitations of this section.

3. Exercising its independent and existing authority to meet the requirements of s. 381.0065.

History.—s. 33, ch. 2012-184.



381.00655 - Connection of existing onsite sewage treatment and disposal systems to central sewerage system; requirements.

381.00655 Connection of existing onsite sewage treatment and disposal systems to central sewerage system; requirements.—

(1)(a) The owner of a properly functioning onsite sewage treatment and disposal system, excluding an approved onsite graywater system, must connect the system or the building’s plumbing to an available publicly owned or investor-owned sewerage system within 365 days after written notification by the owner of the publicly owned or investor-owned sewerage system that the system is available for connection. The publicly owned or investor-owned sewerage system must notify the owner of the onsite sewage treatment and disposal system of the availability of the central sewerage system. No less than 1 year prior to the date the sewerage system will become available, the publicly owned or investor-owned sewerage system shall notify the affected owner of the onsite sewage treatment and disposal system of the anticipated availability of the sewerage system and shall also notify the owner that the owner will be required to connect to the sewerage system within 1 year of the actual availability. The owner shall have the option of prepaying the amortized value of required connection charges in equal monthly installments over a period not to exceed 2 years from the date of the initial notification of anticipated availability. Nothing in this section shall operate to impair contracts or other binding obligations relating to payment schedules in existence as of October 1, 1993. Nothing in this paragraph limits the power of a municipality or county to enforce other laws for the protection of the public health and safety.

(b) The owner of an onsite sewage treatment and disposal system that needs repair or modification to function in a sanitary manner or to comply with the requirements of ss. 381.0065-381.0067 or rules adopted under those sections must connect to an available publicly owned or investor-owned sewerage system within 90 days after written notification from the department. In hardship cases, upon request of the owner, the department may approve an extension of not more than 90 days for sewerage connection. The department may approve only one extension. This paragraph does not authorize the owner of the onsite sewage treatment and disposal system to create or maintain a sanitary nuisance.

(2) The provisions of subsection (1) or any other provision of law to the contrary notwithstanding:

(a) The local governing body of the jurisdiction in which the owner of the onsite sewage treatment and disposal system resides may provide that any connection fee charged under this section by an investor-owned sewerage system may be paid without interest in monthly installments, over a period of time not to exceed 5 years from the date the sewerage system becomes available if it determines that the owner has demonstrated a financial hardship. The local governing body shall establish criteria for making this determination which take into account the owner’s net worth, income, and financial needs.

(b) A publicly owned or investor-owned sewerage system may, with the approval of the department, waive the requirement of mandatory onsite sewage disposal connection if it determines that such connection is not required in the public interest due to public health considerations.

(c) A local government or water and sewer district responsible for the operation of a centralized sewer system under s. 153.62 may grant a variance to an owner of a performance-based onsite sewage treatment and disposal system permitted by the department as long as the onsite system is functioning properly and satisfying the conditions of the operating permit. Nothing in this paragraph shall be construed to require a local government or water and sewer district to issue a variance under any circumstance. Nothing in this paragraph shall be construed as limiting local government authority to enact ordinances under s. 4, chapter 99-395, Laws of Florida. A local government or water and sewer district located in any of the following areas shall not be required to issue a variance under any circumstance:

1. An area of critical state concern.

2. An area that was designated as an area of critical state concern for at least 20 consecutive years prior to removal of the designation.

3. An area in the South Florida Water Management District west C-11 basin that discharges through the S-9 pump into the Everglades.

4. An area designated by the Lake Okeechobee Protection Act.

History.—s. 2, ch. 93-151; s. 5, ch. 2006-252.



381.0066 - Onsite sewage treatment and disposal systems; fees.

381.0066 Onsite sewage treatment and disposal systems; fees.—

(1) The department may collect fees for services provided with respect to onsite sewage treatment and disposal systems. The total fees assessed under this section must be sufficient to meet the cost of administering this section and ss. 381.0065 and 381.00655.

(2) The minimum fees in the following fee schedule apply until changed by rule by the department within the following limits:

(a) Application review, permit issuance, or system inspection, including repair of a subsurface, mound, filled, or other alternative system or permitting of an abandoned system: a fee of not less than $25, or more than $125.

(b) Site evaluation, site reevaluation, evaluation of a system previously in use, or a per annum septage disposal site evaluation: a fee of not less than $40, or more than $115.

(c) Biennial operating permit for aerobic treatment units or performance-based treatment systems: a fee of not more than $100.

(d) Annual operating permit for systems located in areas zoned for industrial manufacturing or equivalent uses or where the system is expected to receive wastewater which is not domestic in nature: a fee of not less than $150, or more than $300.

(e) Innovative technology: a fee not to exceed $25,000.

(f) Septage disposal service, septage stabilization facility, portable or temporary toilet service, tank manufacturer inspection: a fee of not less than $25, or more than $200, per year.

(g) Application for variance: a fee of not less than $150, or more than $300.

(h) Annual operating permit for waterless, incinerating, or organic waste composting toilets: a fee of not less than $15, or more than $30.

(i) Aerobic treatment unit or performance-based treatment system maintenance entity permit: a fee of not less than $25, or more than $150, per year.

(j) Reinspection fee per visit for site inspection after system construction approval or for noncompliant system installation per site visit: a fee of not less than $25, or more than $100.

(k) Research: An additional $5 fee shall be added to each new system construction permit issued to be used to fund onsite sewage treatment and disposal system research, demonstration, and training projects. Five dollars from any repair permit fee collected under this section shall be used for funding the hands-on training centers described in s. 381.0065(3)(j).

(l) Annual operating permit, including annual inspection and any required sampling and laboratory analysis of effluent, for an engineer-designed performance-based system: a fee of not less than $150, or more than $300.

The funds collected pursuant to this subsection must be deposited in a trust fund administered by the department, to be used for the purposes stated in this section and ss. 381.0065 and 381.00655.

History.—ss. 44, 46, ch. 83-310; s. 39, ch. 85-81; s. 2, ch. 88-89; s. 27, ch. 91-297; ss. 3, 10, 11, ch. 93-151; ss. 2, 3, ch. 96-303; s. 2, ch. 99-395; s. 2, ch. 2001-234; s. 16, ch. 2002-402; s. 24, ch. 2003-399; s. 2, ch. 2004-245; ss. 10, 76, ch. 2004-269; s. 8, ch. 2004-350; s. 37, ch. 2010-205; s. 35, ch. 2012-184.

Note.—Former s. 381.273.



381.0067 - Corrective orders; private and certain public water systems and onsite sewage treatment and disposal systems.

381.0067 Corrective orders; private and certain public water systems and onsite sewage treatment and disposal systems.—When the department or its agents, through investigation, find that any private water system, public water system not covered or included in the Florida Safe Drinking Water Act (part VI of chapter 403), or onsite sewage treatment and disposal system constitutes a nuisance or menace to the public health or significantly degrades the groundwater or surface water, the department or its agents may issue an order requiring the owner to correct the improper condition. If the improper condition relates to the drainfield of an onsite sewage treatment and disposal system, the department or its agents may issue an order requiring the owner to repair or replace the drainfield. If an onsite sewage treatment and disposal system has failed, the department or its agents shall issue an order requiring the owner to replace the system. For purposes of this section, an onsite sewage treatment and disposal system has failed if the operation of the system constitutes a nuisance or menace to the public health or significantly degrades the groundwater or surface water and the system cannot be repaired.

History.—s. 2, ch. 29834, 1955; ss. 19, 35, ch. 69-106; s. 74, ch. 77-147; s. 17, ch. 77-337; s. 28, ch. 91-297; s. 6, ch. 93-151; s. 6, ch. 2006-252.

Note.—Former s. 381.291.



381.0068 - Technical review and advisory panel.

381.0068 Technical review and advisory panel.—

(1) The Department of Health shall establish and staff a technical review and advisory panel to assist the department with rule adoption.

(2) The primary purpose of the panel is to assist the department in rulemaking and decisionmaking by drawing on the expertise of representatives from several groups that are affected by onsite sewage treatment and disposal systems. The panel may also review and comment on any legislation or any existing or proposed state policy or issue related to onsite sewage treatment and disposal systems. The chair may also take such other action as is appropriate to allow the panel to function. At a minimum, the panel shall consist of a soil scientist; a professional engineer registered in this state who is recommended by the Florida Engineering Society and who has work experience in onsite sewage treatment and disposal systems; two representatives from the home-building industry recommended by the Florida Home Builders Association, including one who is a developer in this state who develops lots using onsite sewage treatment and disposal systems; a representative from the county health departments who has experience permitting and inspecting the installation of onsite sewage treatment and disposal systems in this state; a representative from the real estate industry who is recommended by the Florida Association of Realtors; a consumer representative with a science background; two representatives of the septic tank industry recommended by the Florida Onsite Wastewater Association, including one who is a manufacturer of onsite sewage treatment and disposal systems; a representative from local government who is knowledgeable about domestic wastewater treatment and who is recommended by the Florida Association of Counties and the Florida League of Cities; and a representative from the environmental health profession who is recommended by the Florida Environmental Health Association and who is not employed by a county health department. Members are to be appointed for a term of 2 years. The panel may also, as needed, be expanded to include ad hoc, nonvoting representatives who have topic-specific expertise. All rules proposed by the department which relate to onsite sewage treatment and disposal systems must be presented to the panel for review and comment prior to adoption. The panel’s position on proposed rules shall be made a part of the rulemaking record that is maintained by the agency. The panel shall select a chair, who shall serve for a period of 1 year and who shall direct, coordinate, and execute the duties of the panel. The panel shall also solicit input from the department’s variance review and advisory committee before submitting any comments to the department concerning proposed rules. The panel’s comments must include any dissenting points of view concerning proposed rules. The panel shall hold meetings as it determines necessary to conduct its business, except that the chair, a quorum of the voting members of the panel, or the department may call meetings. The department shall keep minutes of all meetings of the panel. Panel members shall serve without remuneration, but, if requested, shall be reimbursed for per diem and travel expenses as provided in s. 112.061.

History.—s. 9, ch. 93-151; s. 4, ch. 96-303; s. 182, ch. 97-101; s. 3, ch. 98-420; s. 193, ch. 99-13; s. 32, ch. 2003-1; s. 2, ch. 2008-215; s. 36, ch. 2012-184.



381.0072 - Food service protection.

381.0072 Food service protection.—

(1) DEPARTMENT OF HEALTH; SANITATION RULES.—

(a) It shall be the duty of the Department of Health to adopt and enforce sanitation rules consistent with law to ensure the protection of the public from food-borne illness. These rules shall provide the standards and requirements for the storage, preparation, serving, or display of food in food service establishments as defined in this section.

(b) A food service establishment is subject to the sanitation rules adopted and enforced by the department. This section does not apply to a food service establishment permitted or licensed under chapter 500 or a public food service establishment licensed under chapter 509 unless the public food service establishment is a culinary education program licensed under chapter 509.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Culinary education program” means a program that:

1. Educates enrolled students in the culinary arts, including the preparation, cooking, and presentation of food, or provides education and experience in culinary arts-related businesses;

2. Is provided by:

a. A state university as defined in s. 1000.21;

b. A Florida College System institution as defined in s. 1000.21;

c. A career center as defined in s. 1001.44;

d. A charter technical career center as defined in s. 1002.34;

e. A nonprofit independent college or university that is located and chartered in this state and accredited by the Commission on Colleges of the Southern Association of Colleges and Schools to grant baccalaureate degrees, that is under the jurisdiction of the Department of Education, and that is eligible to participate in the William L. Boyd, IV, Florida Resident Access Grant Program; or

f. A nonpublic postsecondary educational institution licensed pursuant to part III of chapter 1005; and

3. Is inspected by any state agency or agencies for compliance with sanitation standards.

(b) “Department” means the Department of Health or its representative county health department.

(c) “Food service establishment” means detention facilities, public or private schools, migrant labor camps, assisted living facilities, facilities participating in the United States Department of Agriculture Afterschool Meal Program that are located at a facility or site that is not inspected by another state agency for compliance with sanitation standards, adult family-care homes, adult day care centers, short-term residential treatment centers, residential treatment facilities, homes for special services, transitional living facilities, crisis stabilization units, hospices, prescribed pediatric extended care centers, intermediate care facilities for persons with developmental disabilities, boarding schools, civic or fraternal organizations, bars and lounges, vending machines that dispense potentially hazardous foods at facilities expressly named in this paragraph, and facilities used as temporary food events or mobile food units at any facility expressly named in this paragraph, where food is prepared and intended for individual portion service, including the site at which individual portions are provided, regardless of whether consumption is on or off the premises and regardless of whether there is a charge for the food. The term includes a culinary education program where food is prepared and intended for individual portion service, regardless of whether there is a charge for the food or whether the program is inspected by another state agency for compliance with sanitation standards. The term does not include any entity not expressly named in this paragraph; nor does the term include a domestic violence center certified by the Department of Children and Families and monitored by the Florida Coalition Against Domestic Violence under part XII of chapter 39 if the center does not prepare and serve food to its residents and does not advertise food or drink for public consumption.

(d) “Operator” means the owner, operator, keeper, proprietor, lessee, manager, assistant manager, agent, or employee of a food service establishment.

(3) DUTIES.—

(a) The department may advise and consult with the Agency for Health Care Administration, the Department of Business and Professional Regulation, the Department of Agriculture and Consumer Services, and the Department of Children and Families concerning procedures related to the storage, preparation, serving, or display of food at any building, structure, or facility not expressly included in this section that is inspected, licensed, or regulated by those agencies.

(b) The department shall adopt rules, including definitions of terms which are consistent with law prescribing minimum sanitation standards and manager certification requirements as prescribed in s. 509.039, and which shall be enforced in food service establishments as defined in this section. The sanitation standards must address the construction, operation, and maintenance of the establishment; lighting, ventilation, laundry rooms, lockers, use and storage of toxic materials and cleaning compounds, and first-aid supplies; plan review; design, construction, installation, location, maintenance, sanitation, and storage of food equipment and utensils; employee training, health, hygiene, and work practices; food supplies, preparation, storage, transportation, and service, including access to the areas where food is stored or prepared; and sanitary facilities and controls, including water supply and sewage disposal; plumbing and toilet facilities; garbage and refuse collection, storage, and disposal; and vermin control. Public and private schools, if the food service is operated by school employees, bars and lounges, civic organizations, and any other facility that is not regulated under this section are exempt from the rules developed for manager certification. The department shall administer a comprehensive inspection, monitoring, and sampling program to ensure such standards are maintained. With respect to food service establishments permitted or licensed under chapter 500 or chapter 509, the department shall assist the Division of Hotels and Restaurants of the Department of Business and Professional Regulation and the Department of Agriculture and Consumer Services with rulemaking by providing technical information.

(c) The department shall carry out all provisions of this chapter and all other applicable laws and rules relating to the inspection or regulation of food service establishments as defined in this section, for the purpose of safeguarding the public’s health, safety, and welfare.

(d) The department shall inspect each food service establishment as often as necessary to ensure compliance with applicable laws and rules. The department shall have the right of entry and access to these food service establishments at any reasonable time. In inspecting food service establishments under this section, the department shall provide each inspected establishment with the food recovery brochure developed under s. 595.420.

(e) The department or other appropriate regulatory entity may inspect theaters to ensure compliance with applicable laws and rules pertaining to minimum sanitation standards. A fee for inspection shall be prescribed by rule, but the aggregate amount charged per year per theater establishment shall not exceed $300, regardless of the entity providing the inspection.

(4) LICENSES REQUIRED.—

(a) Licenses; annual renewals.—Each food service establishment regulated under this section shall obtain a license from the department annually. Food service establishment licenses shall expire annually and are not transferable from one place or individual to another. However, those facilities licensed by the department’s Office of Licensure and Certification, the Child Care Services Program Office, or the Agency for Persons with Disabilities are exempt from this subsection. It shall be a misdemeanor of the second degree, punishable as provided in s. 381.0061, s. 775.082, or s. 775.083, for such an establishment to operate without this license. The department may refuse a license, or a renewal thereof, to any establishment that is not constructed or maintained in accordance with law and with the rules of the department. Annual application for renewal is not required.

(b) Application for license.—Each person who plans to open a food service establishment regulated under this section and not regulated under chapter 500 or chapter 509 shall apply for and receive a license prior to the commencement of operation.

(5) LICENSE; INSPECTION; FEES.—

(a) The department is authorized to collect fees from establishments licensed under this section and from those facilities exempted from licensure under paragraph (4)(a). It is the intent of the Legislature that the total fees assessed under this section be in an amount sufficient to meet the cost of carrying out the provisions of this section.

(b) The fee schedule for food service establishments licensed under this section shall be prescribed by rule, but the aggregate license fee per establishment shall not exceed $300.

(c) The license fees shall be prorated on a quarterly basis. Annual licenses shall be renewed as prescribed by rule.

(6) FINES; SUSPENSION OR REVOCATION OF LICENSES; PROCEDURE.—

(a) The department may impose fines against the establishment or operator regulated under this section for violations of sanitary standards, in accordance with s. 381.0061. All amounts collected shall be deposited to the credit of the County Health Department Trust Fund administered by the department.

(b) The department may suspend or revoke the license of any food service establishment licensed under this section that has operated or is operating in violation of any of the provisions of this section or the rules adopted under this section. Such food service establishment shall remain closed when its license is suspended or revoked.

(c) The department may suspend or revoke the license of any food service establishment licensed under this section when such establishment has been deemed by the department to be an imminent danger to the public’s health for failure to meet sanitation standards or other applicable regulatory standards.

(d) No license shall be suspended under this section for a period of more than 12 months. At the end of such period of suspension, the establishment may apply for reinstatement or renewal of the license. A food service establishment which has had its license revoked may not apply for another license for that location prior to the date on which the revoked license would have expired.

(7) IMMINENT DANGERS; STOP-SALE ORDERS.—

(a) In the course of epidemiological investigations or for those establishments regulated by the department under this chapter, the department, to protect the public from food that is unwholesome or otherwise unfit for human consumption, may examine, sample, seize, and stop the sale or use of food to determine its condition. The department may stop the sale and supervise the proper destruction of food when the State Health Officer or his or her designee determines that such food represents a threat to the public health.

(b) The department may determine that a food service establishment regulated under this section is an imminent danger to the public health and require its immediate closure when such establishment fails to comply with applicable sanitary and safety standards and, because of such failure, presents an imminent threat to the public’s health, safety, and welfare. The department may accept inspection results from state and local building and firesafety officials and other regulatory agencies as justification for such actions. Any facility so deemed and closed shall remain closed until allowed by the department or by judicial order to reopen.

(8) MISREPRESENTING FOOD OR FOOD PRODUCTS.—No operator of any food service establishment regulated under this section shall knowingly and willfully misrepresent the identity of any food or food product to any of the patrons of such establishment. Food used by food establishments shall be identified, labeled, and advertised in accordance with the provisions of chapter 500.

History.—ss. 31, 59, 60, ch. 91-297; ss. 4, 5, ch. 91-429; s. 4, ch. 92-180; s. 14, ch. 93-53; s. 3, ch. 93-267; s. 41, ch. 94-218; s. 1034, ch. 95-148; s. 1, ch. 95-314; s. 39, ch. 97-101; s. 8, ch. 98-151; s. 3, ch. 98-283; s. 44, ch. 2000-139; s. 11, ch. 2000-242; s. 9, ch. 2004-350; s. 49, ch. 2005-2; s. 6, ch. 2006-227; s. 2, ch. 2010-28; s. 18, ch. 2010-161; s. 46, ch. 2011-213; s. 7, ch. 2012-147; s. 37, ch. 2012-184; s. 64, ch. 2014-19; s. 11, ch. 2014-150; s. 1, ch. 2016-120.



381.0075 - Regulation of body-piercing salons.

381.0075 Regulation of body-piercing salons.—

(1) LEGISLATIVE INTENT.—It is the intent of the Legislature to protect the health, safety, and welfare of the public from the spread of infectious diseases from practices that prick, pierce, or scar the skin and therefore, to that end, to regulate body-piercing salons.

(2) DEFINITIONS.—As used in this section:

(a) “Body piercing” means for commercial purposes the act of penetrating the skin to make, generally permanent in nature, a hole, mark, or scar. “Body piercing” does not include the use of a mechanized, presterilized ear-piercing system that penetrates the outer perimeter or lobe of the ear or both.

(b) “Body-piercing salon” means a place where body piercing occurs.

(c) “Department” means the Department of Health.

(d) “Establishment” means a body-piercing salon as defined in this section.

(e) “Jewelry” means any personal ornament inserted into a pierced area other than the outer perimeter or lobe of the ear.

(f) “Licensee” means any person licensed under this section who is responsible for compliance with this section and the rules adopted under this section.

(g) “Operator” means an individual designated by a licensee to control the operation of an establishment.

(h) “Person” means any individual, partnership, corporation, or association.

(i) “Safe level” means not more than 50 colonies of microorganisms per 4 square inches of equipment or device surface.

(j) “Sanitization” means the effective bactericidal treatment of surfaces of equipment and devices by a product registered by the United States Environmental Protection Agency which provides a sufficient concentration of chemicals and enough time to reduce the bacterial count, including pathogens, to a safe level.

(k) “Sterilization” means the use of procedures that destroy all microbial life, including viruses, on the equipment or device.

(l) “Stop-use order” means a written notice from the department to a licensee requiring the licensee to remove a piece of equipment or cease conducting a particular procedure because the equipment is not being operated or the procedure conducted in accordance with the requirements of this section or any rule adopted pursuant thereto.

(m) “Temporary establishment” means a body-piercing establishment that operates at a fixed location for a period of time of not more than 14 consecutive days in conjunction with a single event or celebration.

(3) EXEMPTIONS.—This section does not apply to the practice of any licensed health care professional under the regulatory jurisdiction of the department as long as the person does not hold himself or herself out as a body-piercing establishment.

(4) LICENSE REQUIRED.—

(a) A person may not operate an establishment unless it is licensed under this section.

(b) Any person operating an establishment must obtain a license from the department annually.

(c) A license for an establishment is not transferable from one place or person to another.

(d) A license automatically expires on September 30 of each year unless renewed by the department upon the request of the licensee.

(e) A current license must be displayed in a public area of the establishment.

(f) A person operating a temporary establishment must receive a temporary license from the department prior to operation. The department must be contacted at least 7 days prior to commencement of operation of the establishment and must conduct an inspection of the establishment to ensure compliance with licensing requirements prior to issuing the temporary license.

(5) LICENSE APPLICATION.—

(a) A person must apply to the department for an establishment license prior to commencement of operation and must apply for annual renewal of the license in order to continue operation.

(b) Application for an initial license or the renewal of a license must be on a form provided by the department and must be accompanied by the annual or prorated fee required in this section.

(c) The licensee must report any change in the application information to the department before the change may be put into operation.

(6) FEES.—

(a) Fees assessed under this section shall be reasonably calculated to cover the cost of regulation under this section, may be used only to meet the costs of carrying out the requirements of this section, and are nonrefundable.

(b) A person applying for initial licensure or reactivation of an expired license at the beginning of the licensing period or for renewal of a license shall pay the full fee. All other applicants, whether for initial licensure or reactivation of an expired license, shall pay a prorated fee based on the number of quarters left until September 30.

(c) Fees must be received by the department within 30 days after receipt of written notification from the department that a fee is due. Failure to pay timely will result in the assessment of a late fee. Fees are payable to the county health department in the county where the establishment is located.

(d) The fees assessed under this section are, unless prorated, as follows:

1. The annual license fee, or license renewal fee, for a body-piercing salon is $150.

2. Each late fee is $100.

3. The fee for a temporary establishment license is $75.

(7) MINORS.—A person may not perform body piercing on a minor without the written notarized consent of the minor’s parent or legal guardian, and an establishment may not perform body piercing on a minor under the age of 16 unless the minor is accompanied by a parent or legal guardian.

(8) PROHIBITED ACTS; PENALTIES; INJUNCTION.—

(a) Each of the following acts constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084:

1. Owning, operating, or soliciting business as an establishment in this state without first procuring a license from the department, unless specifically exempted by this section.

2. Obtaining or attempting to obtain a license to operate an establishment by means of fraud, misrepresentation, or concealment.

(b) Each of the following acts constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083:

1. Failing to maintain the records required by this section or knowingly making false entries in such records.

2. Failing to comply with the requirements regarding minors set forth in subsection (7).

(c) In addition to any other punishment provided for, the court may suspend or revoke the license of any licensee under this section who has been found guilty of any violation of paragraph (a) or paragraph (b).

(d) If the department or any state attorney has probable cause to believe that an establishment or person has violated any provision of paragraph (a), an action may be brought by the department or the state attorney to enjoin such establishment or person from continuing such violation, or engaging therein or doing any acts in furtherance thereof, and the court may provide any other relief it deems appropriate.

(9) ENFORCEMENT.—

(a) The department shall inspect or investigate an establishment as necessary, but at least annually, to ensure compliance with this section. Department personnel may, at any reasonable time, enter any establishment licensed under this section or any premises the department has reason to believe is being operated or maintained in violation of this section, to determine compliance with this section or any rule adopted under this section.

(b) The department may impose an administrative fine, not to exceed $1,000 per violation per day, for the violation of any provision of this section, any rule adopted under this section, or any term or condition of any license issued under this section by the department.

(c) In determining the amount of fine to be levied for a violation, as provided in paragraph (b), the following factors shall be considered:

1. The severity of the violation and the extent to which the provisions of this section, the rules adopted under this section, or any terms or conditions of any license issued under this section were violated.

2. Actions taken by the licensee to correct the violation.

3. Any previous violations by the licensee.

(d) The department may issue a stop-use order, or institute legal action for injunctive or other relief, to enforce any provision of this section.

(e) The department may cancel, revoke, or suspend a license to operate an establishment if the licensee:

1. Fails to pay any fee required by this section;

2. Obtains or attempts to obtain a license under this section by fraud, misrepresentation, or concealment; or

3. Violates any provision of this section or any rule adopted under this section.

(f)1. The department may issue a citation that contains an order of correction or an order to pay a fine, or both, for any violation of this section or the rules adopted under this section, when the violation of the section or rule is enforceable by an administrative or civil remedy or when the violation of the section or rule is a misdemeanor of the second degree. A citation constitutes a notice of proposed agency action.

2. A citation must be in writing and must describe the particular nature of the violation, including specific reference to the provision of law or rule allegedly violated.

3. The fines imposed by a citation may not exceed $1,000 for each violation. Each day the violation exists constitutes a separate violation for which a citation may be issued.

4. The department shall inform the recipient of a citation, by written notice pursuant to ss. 120.569 and 120.57, of the right to an administrative hearing to contest the citation within 21 days after the date the citation is received. The citation must contain a conspicuous statement that if the recipient fails to pay any fine levied against the recipient within the time allowed or fails to appear to contest the citation after having requested a hearing, the recipient has waived the recipient’s right to contest the citation and must pay the maximum fine.

5. The department may reduce or waive any fine imposed by a citation. In determining whether to reduce or waive a fine, the department must consider the gravity of the violation, the person’s attempts at correcting the violation, and the person’s history of previous violations for which enforcement actions were taken under this section.

6. Any person who willingly refuses to sign and accept a citation issued by the department commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

7. This paragraph provides an alternative means of enforcing this section, but does not prohibit the department from enforcing this section or the rules adopted under this section by any other means. However, the department may use only a single method of enforcement for each violation.

(g) The department shall deposit all fines it collects under this section in the County Health Department Trust Fund for use in providing services specified in this section.

(10) RULES.—The department has authority to adopt rules to implement this section. Such rules may include sanitation practices, sterilization requirements and procedures, patient record content requirements, personnel record retention requirements, patient notification requirements and procedures, physical plant requirements, light requirements, and enforcement procedures.

(11) BODY-PIERCING SALONS; SPECIFIC REQUIREMENTS.—

(a) A body-piercing salon must:

1. Properly sterilize all instruments that pierce the skin, directly aid in piercing the skin, or may come in contact with instruments that pierce the skin, through such means as storage in trays with other instruments or contact with forceps, in accordance with the sterilization procedures in this section.

2. Sanitize all equipment indirectly used in body piercing, including any beds, tables, headrests, armrests, legrests, or handrails.

3. Use protective infection barriers such as gloves and masks when serving a customer. If the protective barriers are contaminated, they must be properly disposed of immediately. Protective barriers may only be used once and only for one customer.

4. To the degree possible, thoroughly cleanse the area to be pierced with an antiseptic solution before and after the piercing.

5. Use only jewelry that is made of implant grade high-quality stainless steel, solid gold of at least 14K weight, niobium, titanium, platinum, a dense, low-porosity plastic, or silver and that is free of nicks, scratches, or irregular surfaces.

6. Provide each customer with written instructions on the proper care of the pierced area so as to prevent infection.

7. Maintain a record of each customer’s visit for a period of not less than 2 years, including, but not limited to, the customer’s name, date of visit, and area pierced and the name of the person performing the piercing.

8. Report any injury or any complaint of injury to the department on forms prescribed by the department and provide a copy of the report to the complainant.

(b) Sterilization procedures must include the following:

1. Proper autoclaving must be done according to the autoclave manufacturer’s instructions.

2. There must be a sterilization indicator in each autoclaving to monitor the sterilization procedure. The indicator must indicate exposure to steam and 250° Fahrenheit.

3. Contaminated instruments must be sterilized in the following manner:

a. The contaminated instruments must be thoroughly cleansed with an antiseptic solution, according to the instructions for the antiseptic solution, and hot water.

b. The contaminated instruments and all other instruments, must be packaged properly and loaded correctly into the autoclave.

c. The contaminated instruments must be sterilized by autoclave.

4. All sterilized instruments must be stored and handled in a manner that maintains sterility.

5. Autoclaves must be cleaned regularly and serviced at least once a year.

6. Each body-piercing salon utilizing autoclave sterilization techniques must post the sterilization procedures and ensure that personnel responsible for performing the sterilization procedures are adequately trained.

7. All staff must be trained in proper infection-control procedures.

8. Presterilized, prewrapped, disposable instruments may be used, but must be used in accordance with the manufacturer’s instructions.

(c) The body-piercing salon must be in compliance with s. 381.0098.

History.—s. 1, ch. 99-176.



381.00771 - Definitions of terms used in ss. 381.00771-381.00791.

381.00771 Definitions of terms used in ss. 381.00771-381.00791.—As used in ss. 381.00771-381.00791, the term:

(1) “Active license or registration” means a current license or registration issued by the department that is not suspended or revoked.

(2) “Department” means the Department of Health.

(3) “Guest tattoo artist” means a person who is licensed, registered, or certified to practice tattooing in a jurisdiction outside of this state who is registered with the department to practice tattooing in this state.

(4) “Operator” means a person designated by a tattoo establishment or temporary establishment to control the operation of the establishment.

(5) “Stop-use order” means a written notice from the department to a licensee or registrant requiring him or her to remove any tattooing equipment or supplies, or cease conducting any particular procedures, because the equipment or supplies are not being used or the procedures are not being conducted in accordance with ss. 381.00771-381.00791 or any rule adopted under those sections.

(6) “Tattoo” means a mark or design made on or under the skin of a human being by a process of piercing and ingraining a pigment, dye, or ink in the skin.

(7) “Tattoo artist” means a person licensed under ss. 381.00771-381.00791 to practice tattooing.

(8) “Tattoo establishment” means any permanent location, place, area, structure, or business where tattooing is performed.

(9) “Temporary establishment” means any location, place, area, or structure where tattooing is performed during, and in conjunction with, a convention or other similar event that does not exceed 14 consecutive days.

History.—s. 1, ch. 2010-220.



381.00773 - Application of ss. 381.00771-381.00791; exemption.

381.00773 Application of ss. 381.00771-381.00791; exemption.—

(1) Except for s. 381.00787, which applies to all persons, ss. 381.00771-381.00791 do not apply to a person licensed to practice medicine or dentistry under chapter 458, chapter 459, or chapter 466 who performs tattooing exclusively for medical or dental purposes.

(2) Sections 381.00771-381.00791 apply exclusively to the tattooing of human beings and do not apply to the tattooing of any animal.

History.—s. 2, ch. 2010-220.



381.00775 - Tattoo artists; licensure; registration of guest tattoo artists.

381.00775 Tattoo artists; licensure; registration of guest tattoo artists.—

(1) Except as provided in s. 381.00773, a person may not tattoo the body of any human being in this state unless the person is licensed as a tattoo artist or registered as a guest tattoo artist under this section.

(2)(a) A person seeking licensure as a tattoo artist must apply to the department in the format prescribed by the department. An application must include:

1. The name and residence address of the applicant.

2. The name and street address of each tattoo establishment and temporary establishment at which the applicant intends to practice tattooing in this state.

(b) The department shall issue a license to an applicant who:

1. Is 18 years of age or older.

2. Submits a completed application.

3. Pays the applicable license fee established in s. 381.00781.

4. Submits proof of successful completion of an education course approved by the department on blood-borne pathogens and communicable diseases.

5. Submits proof of passage of an examination approved by the department on the material presented in the education course.

(c) The department shall approve one or more education courses and examinations that allows a person to complete the requirements of subparagraphs (b)4. and 5. in person or through an Internet website.

(d) A tattoo artist must, within 30 days after a change, notify the department of any change in the following information disclosed in his or her most recent application for issuance or renewal of his or her tattoo artist license in the format prescribed by the department:

1. The name and residence address of the tattoo artist.

2. The name and street address of each tattoo establishment in this state at which the tattoo artist has practiced tattooing for more than 14 days since the most recent renewal of his or her tattoo artist license or, if the license has not been renewed, since the license was issued.

(3)(a) A person seeking registration as a guest tattoo artist must apply to the department in the format prescribed by the department. An application must include:

1. The name and residence address of the applicant.

2. The name and street address of each tattoo establishment and temporary establishment at which the applicant will practice under the guest tattoo artist registration.

(b) The department shall issue a guest tattoo artist registration to an applicant who:

1. Is 18 years of age or older.

2. Submits a completed application.

3. Pays the applicable registration fee established in s. 381.00781.

4. Holds an active license, registration, or certification issued by a jurisdiction outside this state, whether by another state, the District of Columbia, any possession or territory of the United States, or any foreign jurisdiction, if:

a. The education and examination requirements of the license, registration, or certification substantially meet or exceed the requirements of subparagraphs (2)(b)4. and 5.; or

b. The applicant submits proof of successful completion of an education course approved by the department under subparagraph (2)(b)4. and proof of passage of an examination approved by the department under subparagraph (2)(b)5.

(4)(a) A tattoo artist license is valid for 1 year and must be renewed annually.

(b) A guest tattoo artist registration is valid for 14 days. A guest tattoo artist may apply for reregistration before or after expiration of his or her current registration.

(5) A license or registration issued by the department under this section is not transferable.

History.—s. 3, ch. 2010-220.



381.00777 - Tattoo establishments; licensure; temporary establishments.

381.00777 Tattoo establishments; licensure; temporary establishments.—

(1)(a) Except as provided in s. 381.00773, a person may not tattoo the body of any human being in this state except at a tattoo establishment or temporary establishment licensed under this section.

(b) A person may not operate a tattoo establishment or temporary establishment in this state unless the establishment is licensed under this section.

(2) A person seeking licensure of a tattoo establishment must apply to the department in the format prescribed by the department. An application must include:

(a) The registered business name, including any fictitious names under which the tattoo establishment conducts business in the state.

(b) The street address and telephone number of the tattoo establishment.

(c) The name, mailing address, and telephone number of the tattoo establishment’s operator.

(d) The name and address of the tattoo establishment’s registered agent for service of process in the state.

(3) The department shall issue a tattoo establishment license to an applicant, if:

(a) The applicant submits a completed application.

(b) The applicant pays the applicable license fee established in s. 381.00781.

(c) The establishment complies with all applicable local building, occupational, zoning, and health codes.

(4) A temporary establishment must meet the same requirements for licensure as a permanent tattoo establishment.

(5)(a) A license is valid only for the location listed on the license. A tattoo establishment must notify the department in the format prescribed by the department before any change of the licensed location. A tattoo establishment with more than one location must obtain a separate license for each location.

(b) A tattoo establishment license is valid for 1 year and must be renewed annually.

(c) A temporary establishment license is valid for the duration of a convention or other similar event for which the license is issued not to exceed 14 consecutive days.

(6) A license issued by the department under this section is not transferable.

History.—s. 4, ch. 2010-220.



381.00779 - Practice requirements.

381.00779 Practice requirements.—

(1) A tattoo establishment or temporary establishment must:

(a) Display an active license for the establishment in a manner that is easily visible to the public at all times while tattooing is performed at the establishment.

(b) Ensure that each tattoo artist and guest tattoo artist, while practicing tattooing at the establishment, meets all applicable requirements of ss. 381.00771-381.00791.

(c) Maintain sanitary conditions of the establishment at all times.

(d) Comply with all state and local health codes and ordinances.

(e) Allow the department to inspect the establishment pursuant to subsection (4).

(f) Comply with s. 381.0098 and rules adopted under that section.

(2) A tattoo artist or guest tattoo artist must:

(a) Display his or her active license in a manner that is easily visible to the public at all times while practicing tattooing.

(b) Practice tattooing exclusively at an establishment licensed under ss. 381.00771-381.00791.

(c) Maintain sanitary conditions of the establishment at all times.

(d) Comply with all state and local health codes and ordinances.

(3) A tattoo artist or guest tattoo artist may tattoo the body of a minor child only to the extent authorized in s. 381.00787. A tattoo establishment or temporary establishment must keep, for the period prescribed by the department, each written notarized consent submitted under s. 381.00787(2)(c) by the parent or legal guardian of a minor child who is tattooed at the establishment.

(4) The department may inspect and investigate each tattoo establishment and temporary establishment as necessary to ensure compliance with ss. 381.00771-381.00791. However, the department shall inspect each tattoo establishment at least annually and shall inspect each temporary establishment before and, as necessary, during a convention or similar event with which the establishment is connected.

History.—s. 5, ch. 2010-220.



381.00781 - Fees; disposition.

381.00781 Fees; disposition.—The department shall establish by rule the following fees:

(1) For the initial licensure of a tattoo establishment and the renewal of such license, a fee not to exceed $250 per year.

(2) For licensure of a temporary establishment, a fee not to exceed $250.

(3) For the initial licensure of a tattoo artist and the renewal of such license, a fee not to exceed $150 per year.

(4) For registration or reregistration of a guest tattoo artist, a fee not to exceed $45.

(5) For reactivation of an inactive tattoo establishment license or tattoo artist license. A license becomes inactive if it is not renewed before the expiration of the current license.

History.—s. 6, ch. 2010-220; s. 38, ch. 2012-184.



381.00783 - Grounds for discipline; administrative penalties.

381.00783 Grounds for discipline; administrative penalties.—

(1) The following acts constitute grounds for which disciplinary action specified in subsection (2) may be taken by the department against any tattoo establishment, temporary establishment, tattoo artist, guest tattoo artist, operator of a tattoo establishment, or unlicensed person engaged in activities regulated under ss. 381.00771-381.00791:

(a) Providing false information on an application for licensure or registration.

(b) Violating a state or local health code or ordinance.

(c) Violating any provision of ss. 381.00771-381.00791, rule adopted under those sections, or lawful order of the department.

(d) Being found guilty of or pleading nolo contendere to, regardless of adjudication, a crime in any jurisdiction which relates to the practice of tattooing or the operation of a tattoo establishment or temporary establishment.

(e) Committing fraud, deceit, negligence, or misconduct in the practice of tattooing or the operation of a tattoo establishment or temporary establishment.

(f) Aiding, procuring, or assisting a person to unlawfully practice tattooing or unlawfully operate a tattoo establishment or temporary establishment.

(g) Failing to keep the written notarized consent of the parent or legal guardian of a minor child who is tattooed at a tattoo establishment or temporary establishment for the period specified pursuant to s. 381.00779(3) or knowingly making false entries in a parent’s or legal guardian’s written notarized consent.

(2) When the department determines that a person commits any of the acts set forth in subsection (1), the department may enter an order imposing one or more of the following penalties:

(a) Refusal to issue a license or registration or renew a license.

(b) Suspension or revocation of a license or registration.

(c) Imposition of an administrative fine not to exceed $1,500 for each count or separate violation.

(d) Issuance of a reprimand.

(e) Placement of the licensee or registrant on probation for a specified period and subject to the conditions that the department may specify.

(f) Issuance of a stop-use order.

(g) Corrective action.

(3) The department shall impose stricter penalties for the repetition of violations and as the severity of violations escalate, distinguishing lesser violations from those that endanger the public health.

(4) Disciplinary proceedings shall be conducted as provided in chapter 120.

History.—s. 7, ch. 2010-220.



381.00785 - Criminal penalties.

381.00785 Criminal penalties.—

(1) A person may not:

(a) Operate a tattoo establishment or temporary establishment in this state without a license.

(b) Practice tattooing in this state without a tattoo artist license or guest tattoo artist registration, except as provided in s. 381.00773.

(c) Practice tattooing in this state at any place other than a tattoo establishment or temporary establishment, except as provided in s. 381.00773.

(d) Obtain or attempt to obtain a license or registration by means of fraud, misrepresentation, or concealment.

(2) A person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 2010-220.



381.00787 - Tattooing prohibited; penalty.

381.00787 Tattooing prohibited; penalty.—

(1) A person may not tattoo the body of a minor child younger than 16 years of age unless the tattooing is performed for medical or dental purposes by a person licensed to practice medicine or dentistry under chapter 458, chapter 459, or chapter 466.

(2) A person may not tattoo the body of a minor child who is at least 16 years of age, but younger than 18 years of age, unless:

(a) The minor child is accompanied by his or her parent or legal guardian;

(b) The minor child and his or her parent or legal guardian each submit proof of his or her identity by producing a government-issued photo identification;

(c) The parent or legal guardian submits his or her written notarized consent in the format prescribed by the department;

(d) The parent or legal guardian submits proof that he or she is the parent or legal guardian of the minor child; and

(e) The tattooing is performed by a tattoo artist or guest tattoo artist licensed under ss. 381.00771-381.00791 or a person licensed to practice medicine or dentistry under chapter 458, chapter 459, or chapter 466.

(3) A person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. However, a person who tattoos the body of a minor child younger than 18 years of age does not violate this section, if:

(a) The person carefully inspects what appears to be a government-issued photo identification that represents that the minor child is 18 years of age or older.

(b) The minor child falsely represents himself or herself as being 18 years of age or older and presents a fraudulent identification.

(c) A reasonable person of average intelligence would believe that the minor child is 18 years of age or older and that the photo identification is genuine, was issued to the minor child, and truthfully represents the minor child’s age.

History.—ss. 1, 2, ch. 59-439; s. 1, ch. 69-118; s. 1148, ch. 71-136; s. 1, ch. 77-174; s. 124, ch. 92-149; s. 23, ch. 93-260; s. 1426, ch. 97-102; s. 9, ch. 2010-220.

Note.—Former s. 877.04.



381.00789 - Rulemaking.

381.00789 Rulemaking.—The department shall adopt rules to administer ss. 381.00771-381.00791. Such rules may include, but are not limited to, rules defining terms; prescribing educational requirements for tattoo artists and guest tattoo artists, health and safety requirements, sanitation practices, and sterilization requirements and procedures; and providing requirements for tattoo equipment, customer notification, the contents of customer records, the retention of records, and physical plants. The department shall consult with representatives of the tattooing industry in this state during the development of such rules.

History.—s. 10, ch. 2010-220.



381.00791 - Local laws and ordinances.

381.00791 Local laws and ordinances.—Sections 381.00771-381.00791 do not preempt any local law or ordinance of a county or municipality that imposes regulations on tattoo establishments, temporary establishments, tattoo artists, or the practice of tattooing which are in addition to those sections.

History.—s. 11, ch. 2010-220.



381.008 - Definitions of terms used in ss. 381.008-381.00897.

381.008 Definitions of terms used in ss. 381.008-381.00897.—As used in ss. 381.008-381.00897, the following words and phrases mean:

(1) “Common areas”—That portion of a migrant labor camp or residential migrant housing not included within private living quarters and where migrant labor camp or residential migrant housing residents generally congregate.

(2) “Department”—The Department of Health and its representative county health departments.

(3) “Invited guest”—Any person who is invited by a resident to a migrant labor camp or residential migrant housing to visit that resident.

(4) “Migrant farmworker”—A person who is or has been employed in hand labor operations in planting, cultivating, or harvesting agricultural crops within the last 12 months and who has changed residence for purposes of employment in agriculture within the last 12 months.

(5) “Migrant labor camp”—One or more buildings, structures, barracks, or dormitories, and the land appertaining thereto, constructed, established, operated, or furnished as an incident of employment as living quarters for seasonal or migrant farmworkers whether or not rent is paid or reserved in connection with the use or occupancy of such premises. The term does not include a single-family residence that is occupied by a single family.

(6) “Other authorized visitors”—Any person, other than an invited guest, who is:

(a) A federal, state, or county government official;

(b) A physician or other health care provider whose sole purpose is to provide medical care or medical information;

(c) A representative of a bona fide religious organization who, during the visit, is engaged in the vocation or occupation of a religious professional or worker such as a minister, priest, or nun;

(d) A representative of a nonprofit legal services organization, who must comply with the Code of Professional Conduct of The Florida Bar; or

(e) Any other person who provides services for farmworkers which are funded in whole or in part by local, state, or federal funds but who does not conduct or attempt to conduct solicitations.

(7) “Private living quarters”—A building or portion of a building, dormitory, or barracks, including its bathroom facilities, or a similar type of sleeping and bathroom area, which is a home, residence, or sleeping place for a resident of a migrant labor camp. The term includes residential migrant housing.

(8) “Residential migrant housing”—A building, structure, mobile home, barracks, or dormitory, and any combination thereof on adjacent property which is under the same ownership, management, or control, and the land appertaining thereto, that is rented or reserved for occupancy by five or more seasonal or migrant farmworkers, except:

(a) Housing furnished as an incident of employment.

(b) A single-family residence or mobile home dwelling unit that is occupied only by a single family and that is not under the same ownership, management, or control as other farmworker housing to which it is adjacent or contiguous.

(c) A hotel or motel, as described in chapter 509, that is furnished for transient occupancy.

(d) Any housing owned or operated by a public housing authority except for housing which is specifically provided for persons whose principal income is derived from agriculture.

(9) “Personal hygiene facilities”—Adequate facilities for providing hot water at a minimum of 110 degrees Fahrenheit for bathing and dishwashing purposes, and an adequate and convenient approved supply of potable water available at all times in each migrant labor camp and residential migrant housing for drinking, culinary, bathing, dishwashing, and laundry purposes.

(10) “Lighting”—At least one ceiling-type light fixture capable of providing 20 foot-candles of light at a point 30 inches from the floor, and at least one separate double electric wall outlet in each habitable room in a migrant labor camp or residential migrant housing.

(11) “Sewage disposal”—Approved facilities for satisfactory disposal and treatment of human excreta and liquid waste.

(12) “Garbage disposal”—Watertight receptacles of impervious material which are provided with tight-fitting covers suitable to protect the contents from flies, insects, rodents, and other animals.

History.—s. 1, ch. 59-476; ss. 19, 35, ch. 69-106; s. 144, ch. 71-377; s. 1, ch. 72-176; s. 3, ch. 76-168; s. 84, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 1, 9, 10, ch. 83-249; s. 32, ch. 91-297; ss. 1, 15, ch. 93-133; s. 40, ch. 97-101; s. 9, ch. 98-151; s. 2, ch. 2004-64; s. 9, ch. 2011-119.

Note.—Former s. 381.422.



381.0081 - Permit required to operate a migrant labor camp or residential migrant housing; penalties for unlawful establishment or operation; allocation of proceeds.

381.0081 Permit required to operate a migrant labor camp or residential migrant housing; penalties for unlawful establishment or operation; allocation of proceeds.—

(1) MIGRANT LABOR CAMP; PERMIT REQUIREMENT.—A person who establishes, maintains, or operates a migrant labor camp in this state without first having obtained a permit from the department and who fails to post such permit and keep such permit posted in the camp to which it applies at all times during maintenance or operation of the camp commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) RESIDENTIAL MIGRANT HOUSING; PERMIT REQUIREMENT.—A person who establishes, maintains, or operates any residential migrant housing in this state without first having obtained a permit from the department commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) RESIDENTIAL MIGRANT HOUSING; HEALTH AND SANITATION.—A person who establishes, maintains, or operates any residential migrant housing or migrant labor camp in this state without providing adequate personal hygiene facilities, lighting, sewage disposal, and garbage disposal, and without first having obtained the required permit from the department, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) FINE.—The department may impose a fine of up to $1,000 for each violation of this section. If the owner of land on which a violation of this section occurs is other than the person committing the violation and the owner knew or should have known upon reasonable inquiry that this section was being violated on the land, the fine may be applied against such owner. In determining the amount of the fine to be imposed, the department shall consider any corrective actions taken by the violator and any previous violations.

(5) SEIZURE.—

(a) In addition to other penalties provided by this section, the buildings, personal property, and land used in connection with a felony violation of this section may be seized and forfeited pursuant to the Contraband Forfeiture Act.

(b) After satisfying any liens on the property, the remaining proceeds from the sale of the property seized under this section shall be allocated as follows if the department participated in the inspection or investigation leading to seizure and forfeiture under this section:

1. One-third of the proceeds shall be allocated to the law enforcement agency involved in the seizure, to be used as provided in s. 932.7055.

2. One-third of the proceeds shall be allocated to the department, to be used for purposes of enforcing the provisions of this section.

3. One-third of the proceeds shall be deposited in the State Apartment Incentive Loan Fund, to be used for the purpose of providing funds to sponsors who provide housing for farmworkers.

(c) After satisfying any liens on the property, the remaining proceeds from the sale of the property seized under this section shall be allocated equally between the law enforcement agency involved in the seizure and the State Apartment Incentive Loan Fund if the department did not participate in the inspection or investigation leading to seizure and forfeiture.

History.—s. 2, ch. 59-476; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 85, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 2, 9, 10, ch. 83-249; s. 33, ch. 91-297; ss. 2, 15, ch. 93-133; s. 44, ch. 97-167.

Note.—Former s. 381.432.



381.0082 - Application for permit to operate migrant labor camp or residential migrant housing.

381.0082 Application for permit to operate migrant labor camp or residential migrant housing.—Application for a permit to establish, operate, or maintain a migrant labor camp or residential migrant housing must be made to the department in writing on a form and under rules prescribed by the department. The application must state the location of the existing or proposed migrant labor camp or residential migrant housing; the approximate number of persons to be accommodated; the probable duration of use, and any other information the department requires.

History.—s. 3, ch. 59-476; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 86, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 3, 9, 10, ch. 83-249; s. 34, ch. 91-297; ss. 4, 15, ch. 93-133.

Note.—Former s. 381.442.



381.0083 - Permit for migrant labor camp or residential migrant housing.

381.0083 Permit for migrant labor camp or residential migrant housing.—Any person who is planning to construct, enlarge, remodel, use, or occupy a migrant labor camp or residential migrant housing or convert property for use as a migrant labor camp or residential migrant housing must give written notice to the department of the intent to do so at least 45 days before beginning such construction, enlargement, or renovation. If the department is satisfied, after causing an inspection to be made, that the camp or the residential migrant housing meets the minimum standards of construction, sanitation, equipment, and operation required by rules issued under s. 381.0086 and that the applicant has paid the application fees required by s. 381.0084, it shall issue in the name of the department the necessary permit in writing on a form to be prescribed by the department. The permit, unless sooner revoked, shall expire on September 30 next after the date of issuance, and it shall not be transferable. An application for a permit shall be filed with the department 30 days prior to operation. When there is a change in ownership of a currently permitted migrant labor camp or residential migrant housing, the new owner must file an application with the department at least 15 days before the change. In the case of a facility owned or operated by a public housing authority, an annual satisfactory sanitation inspection of the living units by the Farmers Home Administration or the Department of Housing and Urban Development shall substitute for the pre-permitting inspection required by the department.

History.—s. 4, ch. 59-476; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 87, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 5, 9, 10, ch. 83-249; s. 35, ch. 91-297; ss. 5, 15, ch. 93-133; s. 10, ch. 98-151.

Note.—Former s. 381.452.



381.0084 - Application fees for migrant labor camps and residential migrant housing.

381.0084 Application fees for migrant labor camps and residential migrant housing.—

(1) Each migrant labor camp operator or owner of residential migrant housing who is subject to s. 381.0081 shall pay to the department the following annual application fees:

(a) Camps or residential migrant housing that have capacity for 5 to 50 occupants: $125.

(b) Camps or residential migrant housing that have capacity for 51 to 100 occupants: $225.

(c) Camps or residential migrant housing that have capacity for 101 or more occupants: $500.

(2) The department shall deposit fees collected under this section in the County Health Department Trust Fund for use in the migrant labor camp program and shall use those fees solely for actual costs incurred in enforcing ss. 381.008-381.00895.

(3) Any existing migrant labor camp or residential migrant housing that is substantially renovated or newly constructed is exempt from the annual application fee described in this section for the next annual permit after the renovations or construction occurred.

(4) Any existing migrant labor camp or residential migrant housing that, during any permit year, has no major deficiencies cited by the department, no uncorrected deficiencies, and no administrative action taken against it is exempt from the annual application fee described in this section for the next annual permit period.

History.—ss. 4, 10, ch. 83-249; s. 36, ch. 91-297; ss. 6, 15, ch. 93-133; s. 41, ch. 97-101.

Note.—Former s. 381.455.



381.0085 - Revocation of permit to operate migrant labor camp or residential migrant housing.

381.0085 Revocation of permit to operate migrant labor camp or residential migrant housing.—The department may revoke a permit authorizing the operation of a migrant labor camp or residential migrant housing if it finds the holder has failed to comply with any provision of this law or any rule adopted hereunder. To reinstate a permit for migrant labor camp or residential migrant housing from which a permit has been revoked, the operator shall submit another application with the appropriate fee and satisfy the department that he or she is in compliance with all applicable rules.

History.—s. 5, ch. 59-476; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 88, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 6, 9, 10, ch. 83-249; s. 37, ch. 91-297; s. 15, ch. 93-133; s. 652, ch. 95-148.

Note.—Former s. 381.462.



381.0086 - Rules; variances; penalties.

381.0086 Rules; variances; penalties.—

(1) The department shall adopt rules necessary to protect the health and safety of migrant farmworkers and other migrant labor camp or residential migrant housing occupants, including rules governing field sanitation facilities. These rules must include definitions of terms; a process for plan review of the construction of new, expanded, or remodeled camps or residential migrant housing, sites, buildings, and structures; and standards for personal hygiene facilities, lighting, sewage disposal, safety, minimum living space per occupant, bedding, food equipment, food storage and preparation, insect and rodent control, garbage, heating equipment, water supply, maintenance and operation of the camp, housing, or roads, and such other matters as the department finds to be appropriate or necessary to protect the life and health of the occupants. Housing operated by a public housing authority is exempt from the provisions of any administrative rule that conflicts with or is more stringent than the federal standards applicable to the housing.

(2) Except when prohibited as specified in subsection (6), an owner or operator may apply for a permanent structural variance from the department’s rules by filing a written application and paying a fee set by the department, not to exceed $100. This application must:

(a) Clearly specify the standard from which the variance is desired.

(b) Provide adequate justification that the variance is necessary to obtain a beneficial use of an existing facility and to prevent a practical difficulty or unnecessary hardship.

(c) Clearly set forth the specific alternative measures that the owner or operator has taken to protect the health and safety of occupants and adequately show that the alternative measures have achieved the same result as the standard from which the variance is sought.

(3) Any variance granted by the department must be in writing, must state the standard involved, and must state as conditions of the variance the specific alternative measures taken to protect the health and safety of the occupants. In denying the request, the department must provide written notice under ss. 120.569 and 120.57 of the applicant’s right to an administrative hearing to contest the denial within 21 days after the date of receipt of the notice.

(4) A person who violates any provision of ss. 381.008-381.00895 or rules adopted under such sections is subject either to the penalties provided in ss. 381.0012 and 381.0061 or to the penalties provided in s. 381.0087.

(5) Notwithstanding any other provision of this chapter, any housing that is furnished as a condition of employment so as to subject it to the requirements of the Occupational Health and Safety Act of 1970, 29 U.S.C. s. 655, shall only be inspected under the temporary labor camp standards at 42 C.F.R. s. 1910.142.

(6) For the purposes of filing an interstate clearance order with the Department of Economic Opportunity, if the housing is covered by 20 C.F.R. part 654, subpart E, no permanent structural variance referred to in subsection (2) is allowed.

History.—s. 6, ch. 59-476; ss. 19, 35, ch. 69-106; s. 2, ch. 72-176; s. 3, ch. 76-168; s. 1, ch. 76-252; s. 89, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 7, 9, 10, ch. 83-249; s. 41, ch. 85-81; s. 19, ch. 87-287; s. 38, ch. 91-297; ss. 7, 15, ch. 93-133; s. 117, ch. 96-410; s. 11, ch. 98-151; s. 12, ch. 2000-242; s. 3, ch. 2004-64; s. 266, ch. 2011-142; s. 39, ch. 2012-184.

Note.—Former s. 381.472.



381.0087 - Enforcement; citations.

381.0087 Enforcement; citations.—

(1) Department personnel may issue citations that contain an order of correction or an order to pay a fine, or both, for violations of ss. 381.008-381.00895 or the field sanitation facility rules adopted by the department when a violation of those sections or rules is enforceable by an administrative or civil remedy, or when a violation of those sections or rules is a misdemeanor of the second degree. A citation issued under this section constitutes a notice of proposed agency action. The recipient of a citation for a major deficiency, as defined by rule of the department, will be given a maximum of 48 hours to make satisfactory correction or demonstrate that provisions for correction are satisfactory.

(2) Citations must be in writing and must describe the particular nature of the violation, including specific reference to the provision of statute or rule allegedly violated. Continual or repeat violations of the same requirement will result in the issuance of a citation.

(3) The fines imposed by a citation issued by the department may not exceed $500 for each violation. Each day the violation exists constitutes a separate violation for which a citation may be issued.

(4) The citing official shall inform the recipient, by written notice pursuant to ss. 120.569 and 120.57, of the right to an administrative hearing to contest the citation of the agency within 21 days after the date of receipt of the citation. The citation must contain a conspicuous statement that if the citation recipient fails to pay the fine within the time allowed, or fails to appear to contest the citation after having requested a hearing, the recipient is deemed to have waived the right to contest the citation and must pay an amount up to the maximum fine or penalty.

(5) The department may reduce or waive the fine imposed by the citation. In determining whether to reduce or waive the fine, the department must give due consideration to such factors as the gravity of the violation, the good faith of the person who has allegedly committed the violation, and the person’s history of previous violations, including violations for which enforcement actions were taken under this section or other provisions of state law.

(6) Any person who willfully refuses to sign and accept a citation issued by the department commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(7) The department shall deposit all fines collected under ss. 381.008-381.00895 in the County Health Department Trust Fund for use of the migrant labor camp inspection program and shall use such fines to improve migrant labor camp and residential migrant housing as described in s. 381.0086.

(8) The provisions of this section are an alternative means of enforcing ss. 381.008-381.00895 and the field sanitation facility rules. This section does not prohibit the department from enforcing those sections or rules by any other means. However, the agency shall elect to use only the procedure for enforcement under this section or another method of civil or administrative enforcement for a single violation.

(9) When the department suspects that a law has been violated, it shall notify the entity that enforces the law.

History.—s. 39, ch. 91-297; s. 8, ch. 93-133; s. 118, ch. 96-410; s. 183, ch. 97-101; s. 12, ch. 98-151; s. 4, ch. 2004-64.



381.0088 - Right of entry.

381.0088 Right of entry.—The department or its inspectors may enter and inspect migrant labor camps or residential migrant housing at reasonable hours and investigate such facts, conditions, and practices or matters, as are necessary or appropriate to determine whether any person has violated any provisions of applicable statutes or rules adopted pursuant thereto by the department. The right of entry extends to any premises that the department has reason to believe is being established, maintained, or operated as a migrant labor camp or residential migrant housing without a permit, but such entry may not be made without the permission of the owner, person in charge, or resident thereof, unless an inspection warrant is first obtained from the circuit court authorizing the entry. Any application for a permit made under s. 381.0082 constitutes permission for, and complete acquiescence in, any entry or inspection of the premises for which the permit is sought, to verify the information submitted on or in connection with the application; to discover, investigate, and determine the existence of any violation of ss. 381.008-381.00895 or rules adopted thereunder; or to elicit, receive, respond to, and resolve complaints. Any current valid permit constitutes unconditional permission for, and complete acquiescence in, any entry or inspection of the premises by authorized personnel. The department may from time to time publish the reports of such inspections.

History.—s. 7, ch. 59-476; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 90, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 8, 9, 10, ch. 83-249; s. 40, ch. 91-297; ss. 9, 15, ch. 93-133.

Note.—Former s. 381.482.



381.00893 - Complaints by aggrieved parties.

381.00893 Complaints by aggrieved parties.—Any person who believes that the housing violates any provision of ss. 381.008-381.00895 or rules adopted thereunder may file a complaint with the department. Upon receipt of the complaint, if the department finds there are reasonable grounds to believe that a violation exists and that the nature of the alleged violation could pose a serious and immediate threat to public health, the department shall conduct an inspection as soon as practicable. In all other cases where the department finds there are reasonable grounds to believe that a violation exists, the department shall notify the owner and the operator of the housing that a complaint has been received and the nature of the complaint. The department shall also advise the owner and the operator that the alleged violation must be remedied within 3 business days. The department shall conduct an inspection as soon as practicable following such 3-day period. The department shall notify the owner or the operator of the housing and the complainant in writing of the results of the inspection and the action taken. Upon request of the complainant, the department shall conduct the inspection so as to protect the confidentiality of the complainant. The department shall adopt rules by January 1, 1994, to implement this section.

History.—s. 11, ch. 93-133.



381.00895 - Prohibited acts; application.

381.00895 Prohibited acts; application.—

(1) An owner or operator of housing subject to the provisions of ss. 381.008-381.00897 may not, for the purpose of retaliating against a resident of that housing, discriminatorily terminate or discriminatorily modify a tenancy by increasing the resident’s rent; decreasing services to the resident; bringing or threatening to bring against the resident an action for eviction or possession or another civil action; refusing to renew the resident’s tenancy; or intimidating, threatening, restraining, coercing, blacklisting, or discharging the resident. Examples of conduct for which the owner or operator may not retaliate include, but are not limited to, situations in which:

(a) The resident has complained in good faith, orally or in writing, to the owner or operator of the housing, the employer, or any government agency charged with the responsibility of enforcing the provisions of ss. 381.008-381.00897.

(b) The resident has exercised any legal right provided in this chapter with respect to the housing.

(2) A resident who brings an action for or raises a defense of retaliatory conduct must have acted in good faith.

(3) This section does not apply if the owner or operator of housing proves that the eviction or other action is for good cause, including, without limitation, a good faith action for nonpayment of rent, a violation of the resident’s rental or employment agreement, a violation of reasonable rules of the owner or operator of the housing or of the employer, or a violation of this chapter or the Florida Residential Landlord and Tenant Act.

History.—s. 12, ch. 93-133; s. 653, ch. 95-148.



381.00896 - Nondiscrimination.

381.00896 Nondiscrimination.—

(1) The Legislature declares that it is the policy of this state that each county and municipality must permit and encourage the development and use of a sufficient number and sufficient types of farmworker housing facilities to meet local needs. The Legislature further finds that discriminatory practices that inhibit the development of farmworker housing are a matter of state concern.

(2) Any owner or developer of farmworker housing which has qualified for a permit to operate, or who would qualify for a permit based upon plans submitted to the department, or the residents or intended residents of such housing may invoke the provisions of this section.

(3) A municipality or county may not enact or administer local land use ordinances to prohibit or discriminate against the development and use of farmworker housing facilities because of the occupation, race, sex, color, religion, national origin, or income of the intended residents.

(4) This section does not prohibit the imposition of local property taxes, water service and garbage collection fees, normal inspection fees, local bond assessments, or other fees, charges, or assessments to which other dwellings of the same type in the same zone are subject.

(5) This section does not prohibit a municipality or county from extending preferential treatment to farmworker housing, including, without limitation, fee reductions or waivers or changes in architectural requirements, site development or property line requirements, or vehicle parking requirements that reduce the development costs of farmworker housing.

History.—s. 13, ch. 93-133.



381.00897 - Access to migrant labor camps and residential migrant housing.

381.00897 Access to migrant labor camps and residential migrant housing.—

(1) RIGHT OF ACCESS OF INVITED GUEST.—A resident of a migrant labor camp or residential migrant housing may decide who may visit him or her in the resident’s private living quarters. A person may not prohibit or attempt to prohibit an invited guest access to or egress from the private living quarters of the resident who invited the guest by the erection or maintenance of any physical barrier, by physical force or violence, by threat of force or violence, or by any verbal order or notice given in any manner. Any invited guest must leave the private living quarters upon the reasonable request of a resident residing within the same private living quarters.

(2) RIGHT OF ACCESS OF OTHERS.—Other authorized visitors have a right of access to or egress from the common areas of a migrant labor camp or residential migrant housing as provided in this subsection. A person may not prohibit or attempt to prohibit other visitors access to or egress from the common areas of a migrant labor camp or residential migrant housing by the erection or maintenance of any physical barrier, by physical force or violence, by threat of force or violence, or by any verbal order or notice given in any manner, except as provided in this section. Owners or operators of migrant labor camps or residential migrant housing may adopt reasonable rules regulating hours of access to housing, if such rules permit at least 4 hours of access each day during nonworking hours Monday through Saturday and between the hours of 12 noon and 8 p.m. on Sunday. Any other authorized visitor must leave the private living quarters upon the reasonable request of a person who resides in the same private living quarters.

(3) CIVIL ACTION.—Any person prevented from exercising rights guaranteed by this section may bring an action in the appropriate court of the county in which the alleged infringement occurred; and, upon favorable adjudication, the court shall enjoin the enforcement of any rule, practice, or conduct that operates to deprive the person of such rights.

(4) CIVIL LIABILITY.—Other visitors are licensees, not guests or invitees, for purposes of any premises liability.

(5) OTHER RULES.—The housing owner or operator may require invited guests and other visitors to check in before entry and to present picture identification. Migrant labor camp and residential migrant housing owners or operators may adopt other rules regulating access to a camp only if the rules are reasonably related to the purpose of promoting the safety, welfare, or security of residents, visitors, farmworkers, or the owner’s or operator’s business.

(6) POSTING REQUIRED.—Rules relating to access are unenforceable unless they have been conspicuously posted in the migrant labor camp or migrant residential housing and a copy has been furnished to the department.

(7) LIMITATIONS.—This section does not create a general right of solicitation in migrant labor camps or residential migrant housing. This section does not prohibit the erection or maintenance of a fence around a migrant labor camp or residential migrant housing if one or more unlocked gates or gateways in the fence are provided; nor does this section prohibit posting the land adjacent to a migrant labor camp or residential migrant housing if access to the camp is clearly marked; nor does this section restrict migrant workers residing within the same living quarters from imposing reasonable restrictions on their fellow residents to accommodate reasonable privacy and other concerns of the residents.

History.—s. 10, ch. 93-133; s. 654, ch. 95-148.



381.009 - Toilets required by department regulations; charge for use of prohibited.

381.009 Toilets required by department regulations; charge for use of prohibited.—No place of employment or place serving the public shall make a charge for the use of any toilet which is required to be provided by regulation of the Department of Health. Any place of employment or place serving the public which violates this act is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 1, ch. 74-240; s. 98, ch. 77-147; s. 41, ch. 91-297; s. 42, ch. 97-101.

Note.—Former s. 381.522.



381.0098 - Biomedical waste.

381.0098 Biomedical waste.—

(1) LEGISLATIVE INTENT.—Except as otherwise provided herein, the Department of Health shall regulate the packaging, transport, storage, and treatment of biomedical waste. The Department of Environmental Protection shall regulate onsite and offsite incineration and disposal of biomedical waste. Consistent with the foregoing, the Department of Health shall have the exclusive authority to establish treatment efficacy standards for biomedical waste and the Department of Environmental Protection shall have the exclusive authority to establish statewide standards relating to environmental impacts, if any, of treatment and disposal including, but not limited to, water discharges and air emissions. An interagency agreement between the Department of Environmental Protection and the Department of Health shall be developed to ensure maximum efficiency in coordinating, administering, and regulating biomedical wastes.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Biomedical waste” means any solid or liquid waste which may present a threat of infection to humans. The term includes, but is not limited to, nonliquid human tissue and body parts; laboratory and veterinary waste which contains human-disease-causing agents; discarded disposable sharps; human blood, blood products, and body fluids; and other materials which in the opinion of the department represent a significant risk of infection to persons outside the generating facility. The term does not include human remains that are disposed of by persons licensed under chapter 497.

(b) “Biomedical waste generator” means a facility or person that produces or generates biomedical waste. The term includes, but is not limited to, hospitals, skilled nursing or convalescent hospitals, intermediate care facilities, clinics, dialysis clinics, dental offices, health maintenance organizations, surgical clinics, medical buildings, physicians’ offices, laboratories, veterinary clinics, and funeral homes where embalming procedures are performed.

(c) “Department” means the Department of Health.

(d) “Sharps” mean those biomedical wastes which as a result of their physical characteristics are capable of puncturing, lacerating, or otherwise breaking the skin when handled.

(e) “Treatment” means any process, including steam treatment, chemical treatment, and microwave shredding, which changes the character or composition of biomedical waste so as to render it noninfectious. For the purposes of this section, treatment does not include the incineration of biomedical waste.

(3) OPERATING STANDARDS.—The department shall adopt rules necessary to protect the health, safety, and welfare of the public and to carry out the purpose of this section. Such rules shall address, but need not be limited to, definitions of terms, the packaging of biomedical waste, including specific requirements for the segregation of the waste at the point of generation; the safe packaging of sharps; the placement of the waste in containers that will protect waste handlers and the public from exposure; the appropriate labeling of containers of waste; written operating plans for managing biomedical waste; and the transport, storage, and treatment of biomedical wastes.

(4) PERMITS AND FEES.—

(a) All persons who generate, store, or treat biomedical waste shall obtain a permit from the department prior to commencing operation, except that a biomedical waste generator generating less than 25 pounds of biomedical waste in each 30-day period shall be exempt from the registration and fee requirements of this subsection. A biomedical waste generator need not obtain a separate permit if such generator works less than 6 hours in a 7-day period at a location different than the location specified on the permit. The department may issue combined permits for generation, storage, and treatment as appropriate to streamline permitting procedures. Application for such permit shall be made on an application form provided by the department and within the timeframes and in the manner prescribed by department rule.

(b) Once the department determines that the person generating, storing, or treating biomedical waste is capable of constructing a facility or operating in compliance with this section and the rules adopted under this section, the department shall grant the permit.

(c) If the department determines that the person generating, storing, or treating biomedical waste does not meet the provisions outlined in this section or the rules adopted under this section, the department shall deny the application for the permit pursuant to provisions of chapter 120. Such denial shall be in writing and shall list the circumstances for denial. Upon correction of such circumstances, the permit shall be issued.

(d) The permit for a biomedical waste facility may not be transferred. When the ownership, control, or name of a biomedical waste facility is changed and continues to operate, the new owner shall apply to the department, upon forms provided by the department, for issuance of a permit in the timeframe and manner prescribed by rule of the department.

(e) The department shall establish a schedule of fees for such permits. Fees assessed under this section shall be in an amount sufficient to meet the costs of carrying out the provisions of this section and rules adopted under this section. The fee schedule shall not be less than $50 or more than $400 for each year the permit is valid. Fees may be prorated on a quarterly basis when a facility will be in operation for 6 months or less before the annual renewal date. The department shall assess the minimum fees provided in this subsection until a fee schedule is adopted by rule of the department. Facilities owned and operated by the state shall be exempt from the payment of any fees.

(f) Fees collected by the department in accordance with provisions of this section and the rules adopted under this section shall be deposited into a trust fund administered by the department for the payment of costs incurred in the administration of this section.

(g) Permits issued by the department shall be valid for no more than 5 years. However, upon expiration, a new permit may be issued by the department in accordance with this section and the rules of the department.

(h) The department may develop a streamlined process for permitting biomedical waste storage facilities that accept and store only sharps collected from the public, which may include the issuance of a single permit for each applicant that develops or sponsors a sharps collection program.

(5) TRANSPORTERS.—Any person who transports biomedical waste within the state must register with the department prior to engaging in the transport of biomedical waste in accordance with rules adopted by the department. A registration may not be transferred from one biomedical waste transporter to another. If the ownership or name of a biomedical waste transporter is changed and the owner intends to continue operation of the transporter, the owner must apply to the department on departmental forms within the timeframes and in the manner prescribed by department rule. The department may charge registration fees in the same manner as is provided in paragraphs (4)(e) and (f). The department may exempt from this requirement any person who, or facility that, transports less than 25 pounds of such waste on any single occasion.

(6) TRACKING SYSTEM.—The department shall adopt rules for a system of tracking biomedical waste.

(a) Such system shall, at a minimum, provide for tracking of the transportation of the waste from the generator to the treatment or incineration facility, including a means for providing the generator of the waste assurance that the waste is received by the treatment or incineration facility, and shall include the identification of the entity transporting the waste on the container.

(b) Inspections may be conducted for purposes of compliance with this section. Any such inspection shall be commenced and completed with reasonable promptness. If the officer, employee, or representative of the department obtains any samples, prior to leaving the premises he or she shall give the owner, operator, or agent in charge a receipt describing the sample obtained.

(c) Any person who fails to comply with the provisions of this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(7) ENFORCEMENT AND PENALTIES.—Any person or public body in violation of this section or rules adopted under this section is subject to penalties provided in ss. 381.0012 and 381.0061. However, an administrative fine not to exceed $2,500 may be imposed for each day such person or public body is in violation of this section. The department may deny, suspend, or revoke any biomedical waste permit or registration if the permittee violates this section, any rule adopted under this section, or any lawful order of the department.

(8) PREEMPTION OF AUTHORITY TO REGULATE.—The regulation and inspection of biomedical waste generators is hereby preempted by the state. Nothing in this chapter shall be construed to affect a local government’s zoning and land use authority over biomedical waste generators. Acute care hospitals, licensed under chapter 395, which utilize a certified onsite treatment process involving grinding and treatment, may dispose of such treated biomedical waste in the normal municipal solid waste stream upon notifying the local governments that are responsible for solid waste collection and disposal.

History.—s. 51, ch. 88-130; s. 2, ch. 89-138; s. 42, ch. 91-297; s. 1, ch. 92-104; s. 6, ch. 93-207; s. 353, ch. 94-356; s. 1, ch. 96-284; s. 184, ch. 97-101; s. 13, ch. 98-151; s. 13, ch. 2000-242; s. 137, ch. 2004-301; s. 51, ch. 2004-350; s. 40, ch. 2012-184.

Note.—Former s. 381.80.



381.0101 - Environmental health professionals.

381.0101 Environmental health professionals.—

(1) DEFINITIONS.—As used in this section:

(a) “Board” means the Environmental Health Professionals Advisory Board.

(b) “Department” means the Department of Health.

(c) “Environmental health” means that segment of public health work which deals with the examination of those factors in the human environment which may impact adversely on the health status of an individual or the public.

(d) “Environmental health professional” means a person who is employed or assigned the responsibility for assessing the environmental health or sanitary conditions, as defined by the department, within a building, on an individual’s property, or within the community at large, and who has the knowledge, skills, and abilities to carry out these tasks. Environmental health professionals may be either field, supervisory, or administrative staff members.

(e) “Certified” means a person who has displayed competency to perform evaluations of environmental or sanitary conditions through examination.

(f) “Registered sanitarian,” “R.S.,” “Registered Environmental Health Specialist,” or “R.E.H.S.” means a person who has been certified by either the National Environmental Health Association or the Florida Environmental Health Association as knowledgeable in the environmental health profession.

(g) “Primary environmental health program” means those programs determined by the department to be essential for providing basic environmental and sanitary protection to the public. At a minimum, these programs shall include food protection program work and onsite sewage treatment and disposal system evaluations.

(2) CERTIFICATION REQUIRED.—A person may not perform environmental health or sanitary evaluations in any primary program area of environmental health without being certified by the department as competent to perform such evaluations. This section does not apply to:

(a) Persons performing inspections of public food service establishments licensed under chapter 509; or

(b) Persons performing site evaluations in order to determine proper placement and installation of onsite wastewater treatment and disposal systems who have successfully completed a department-approved soils morphology course and who are working under the direct responsible charge of an engineer licensed under chapter 471.

(3) ENVIRONMENTAL HEALTH PROFESSIONALS ADVISORY BOARD.—The State Health Officer shall appoint an advisory board to assist the department in the promulgation of rules for certification, testing, establishing standards, and seeking enforcement actions against certified professionals.

(a) The board shall be comprised of the State Surgeon General or his or her designee, one individual who will be certified under this section, one individual not employed in a governmental capacity who will or does employ a certified environmental health professional, one individual whose business is or will be evaluated by a certified environmental health professional, and a citizen of the state who neither employs nor is routinely evaluated by a person certified under this section.

(b) The board shall advise the department as to the minimum disciplinary guidelines and standards of competency and proficiency necessary to obtain certification in a primary area of environmental health practice.

1. The board shall recommend primary areas of environmental health practice in which environmental health professionals should be required to obtain certification.

2. The board shall recommend minimum standards of practice which the department shall incorporate into rule.

3. The board shall evaluate and recommend to the department existing registrations and certifications which meet or exceed minimum department standards and should, therefore, exempt holders of such certificates or registrations from compliance with this section.

4. The board shall hear appeals of certificate denials, revocation, or suspension and shall advise the department as to the disposition of such an appeal.

5. The board shall meet as often as necessary, but no less than semiannually, handle appeals to the department, and conduct other duties of the board.

6. Members of the board shall receive no compensation but are entitled to reimbursement for per diem and travel expenses in accordance with s. 112.061.

(4) STANDARDS FOR CERTIFICATION.—The department shall adopt rules that establish definitions of terms and minimum standards of education, training, or experience for those persons subject to this section. The rules must also address the process for application, examination, issuance, expiration, and renewal of certification and ethical standards of practice for the profession.

(a) Persons employed as environmental health professionals shall exhibit a knowledge of rules and principles of environmental and public health law in Florida through examination. A person may not conduct environmental health evaluations in a primary program area unless he or she is currently certified in that program area or works under the direct supervision of a certified environmental health professional.

1. All persons who begin employment in a primary environmental health program on or after September 21, 1994, must be certified in that program within 6 months after employment.

2. Persons employed in the primary environmental health program of a food protection program or an onsite sewage treatment and disposal system prior to September 21, 1994, shall be considered certified while employed in that position and shall be required to adhere to any professional standards established by the department pursuant to paragraph (b), complete any continuing education requirements imposed under paragraph (d), and pay the certificate renewal fee imposed under subsection (6).

3. Persons employed in the primary environmental health program of a food protection program or an onsite sewage treatment and disposal system prior to September 21, 1994, who change positions or program areas and transfer into another primary environmental health program area on or after September 21, 1994, must be certified in that program within 6 months after such transfer, except that they will not be required to possess the college degree required under paragraph (e).

4. Registered sanitarians shall be considered certified and shall be required to adhere to any professional standards established by the department pursuant to paragraph (b).

(b) At a minimum, the department shall establish standards for professionals in the areas of food hygiene and onsite sewage treatment and disposal.

(c) Those persons conducting primary environmental health evaluations shall be certified by examination to be knowledgeable in any primary area of environmental health in which they are routinely assigned duties.

(d) Persons who are certified shall renew their certification biennially by completing not less than 24 contact hours of continuing education for each program area in which they maintain certification, subject to a maximum of 48 hours for multiprogram certification.

(e) Applicants for certification shall have graduated from an accredited 4-year college or university with a degree or major coursework in public health, environmental health, environmental science, or a physical or biological science.

(f) A certificateholder shall notify the department within 60 days after any change of name or address from that which appears on the current certificate.

(5) EXEMPTIONS.—A person who conducts primary environmental evaluation activities and maintains a current registration or certification from another state agency which examined the person’s knowledge of the primary program area and requires comparable continuing education to maintain the certificate shall not be required to be certified by this section. Examples of persons not subject to certification are physicians, registered dietitians, certified laboratory personnel, and nurses.

(6) FEES.—The department shall charge fees in amounts necessary to meet the cost of providing certification. Fees for certification shall be not less than $10 or more than $300 and shall be set by rule. Application, examination, and certification costs shall be included in this fee. Fees for renewal of a certificate shall be no less than $25 nor more than $150 per biennium.

(7) PENALTIES.—The department may deny, suspend, or revoke a certificate or impose an administrative fine of up to $500 for each violation of this section or a rule adopted under this section or may pursue any other enforcement action authorized by law. Any person who has had a certificate revoked may not conduct environmental health evaluations in a primary program area for a minimum of 5 years from the date of revocation.

History.—ss. 43, 61, 62, ch. 91-297; ss. 4, 5, ch. 91-429; s. 655, ch. 95-148; s. 23, ch. 97-100; s. 43, ch. 97-101; s. 22, ch. 97-237; s. 14, ch. 98-151; s. 14, ch. 2000-242; s. 11, ch. 2000-367; s. 3, ch. 2008-215; s. 41, ch. 2012-184; s. 68, ch. 2013-15.



381.0201 - Technical and support services.

381.0201 Technical and support services.—The department shall establish certain technical and support programs to enable the county health departments and other public or private agencies to carry out the public health mission. These programs shall include, but not be limited to, laboratory, pharmacy, vital statistics, and emergency medical services.

History.—s. 44, ch. 91-297; s. 44, ch. 97-101.



381.0202 - Laboratory services.

381.0202 Laboratory services.—

(1) The department shall establish and maintain, in suitable and convenient places in the state, laboratories for microbiological and chemical analyses and any other purposes it determines necessary for the protection of the public health.

(2) The department may contract or agree with any person or public or private agency to provide laboratory services relating to or having potential impact on the public health or relating to the health of clients directly under the care of the state.

(3) The department is authorized to establish and collect reasonable fees and charges for laboratory services provided. Such fees and charges shall be deposited in a trust fund administered by the department and shall be used solely for this purpose.

History.—s. 2, ch. 29834, 1955; ss. 19, 35, ch. 69-106; s. 3, ch. 77-113; s. 77, ch. 77-147; s. 31, ch. 83-276; s. 45, ch. 91-297; s. 3, ch. 2009-57.

Note.—Former s. 381.321.



381.0203 - Pharmacy services.

381.0203 Pharmacy services.—

(1) The department may contract on a statewide basis for the purchase of drugs, as defined in s. 499.003, to be used by state agencies and political subdivisions, and may adopt rules to administer this section.

(2) The department shall establish and maintain a pharmacy services program, including, but not limited to:

(a) A central pharmacy to support pharmaceutical services provided by the county health departments, including pharmaceutical repackaging, dispensing, and the purchase and distribution of immunizations and other pharmaceuticals.

(b) Consultation to county health departments as required by s. 154.04(1)(c).

History.—s. 46, ch. 91-297; s. 6, ch. 94-309; s. 45, ch. 97-101; s. 23, ch. 97-237; s. 194, ch. 99-13; s. 15, ch. 2000-242; s. 11, ch. 2000-326; s. 4, ch. 2009-57; s. 42, ch. 2012-184.



381.0204 - Vital statistics.

381.0204 Vital statistics.—The department shall provide for a statewide vital statistics program pursuant to chapter 382.

History.—s. 47, ch. 91-297.



381.0205 - Emergency medical services.

381.0205 Emergency medical services.—The department shall provide for a statewide emergency medical services program pursuant to chapters 395 and 401.

History.—s. 48, ch. 91-297.



381.026 - Florida Patient’s Bill of Rights and Responsibilities.

381.026 Florida Patient’s Bill of Rights and Responsibilities.—

(1) SHORT TITLE.—This section may be cited as the “Florida Patient’s Bill of Rights and Responsibilities.”

(2) DEFINITIONS.—As used in this section and s. 381.0261, the term:

(a) “Department” means the Department of Health.

(b) “Health care facility” means a facility licensed under chapter 395.

(c) “Health care provider” means a physician licensed under chapter 458, an osteopathic physician licensed under chapter 459, or a podiatric physician licensed under chapter 461.

(d) “Primary care provider” means a health care provider licensed under chapter 458, chapter 459, or chapter 464 who provides medical services to patients which are commonly provided without referral from another health care provider, including family and general practice, general pediatrics, and general internal medicine.

(e) “Responsible provider” means a health care provider who is primarily responsible for patient care in a health care facility or provider’s office.

(3) PURPOSE.—It is the purpose of this section to promote the interests and well-being of the patients of health care providers and health care facilities and to promote better communication between the patient and the health care provider. It is the intent of the Legislature that health care providers understand their responsibility to give their patients a general understanding of the procedures to be performed on them and to provide information pertaining to their health care so that they may make decisions in an informed manner after considering the information relating to their condition, the available treatment alternatives, and substantial risks and hazards inherent in the treatments. It is the intent of the Legislature that patients have a general understanding of their responsibilities toward health care providers and health care facilities. It is the intent of the Legislature that the provision of such information to a patient eliminate potential misunderstandings between patients and health care providers. It is a public policy of the state that the interests of patients be recognized in a patient’s bill of rights and responsibilities and that a health care facility or health care provider may not require a patient to waive his or her rights as a condition of treatment. This section shall not be used for any purpose in any civil or administrative action and neither expands nor limits any rights or remedies provided under any other law.

(4) RIGHTS OF PATIENTS.—Each health care facility or provider shall observe the following standards:

(a) Individual dignity.—

1. The individual dignity of a patient must be respected at all times and upon all occasions.

2. Every patient who is provided health care services retains certain rights to privacy, which must be respected without regard to the patient’s economic status or source of payment for his or her care. The patient’s rights to privacy must be respected to the extent consistent with providing adequate medical care to the patient and with the efficient administration of the health care facility or provider’s office. However, this subparagraph does not preclude necessary and discreet discussion of a patient’s case or examination by appropriate medical personnel.

3. A patient has the right to a prompt and reasonable response to a question or request. A health care facility shall respond in a reasonable manner to the request of a patient’s health care provider for medical services to the patient. The health care facility shall also respond in a reasonable manner to the patient’s request for other services customarily rendered by the health care facility to the extent such services do not require the approval of the patient’s health care provider or are not inconsistent with the patient’s treatment.

4. A patient in a health care facility has the right to retain and use personal clothing or possessions as space permits, unless for him or her to do so would infringe upon the right of another patient or is medically or programmatically contraindicated for documented medical, safety, or programmatic reasons.

(b) Information.—

1. A patient has the right to know the name, function, and qualifications of each health care provider who is providing medical services to the patient. A patient may request such information from his or her responsible provider or the health care facility in which he or she is receiving medical services.

2. A patient in a health care facility has the right to know what patient support services are available in the facility.

3. A patient has the right to be given by his or her health care provider information concerning diagnosis, planned course of treatment, alternatives, risks, and prognosis, unless it is medically inadvisable or impossible to give this information to the patient, in which case the information must be given to the patient’s guardian or a person designated as the patient’s representative. A patient has the right to refuse this information.

4. A patient has the right to refuse any treatment based on information required by this paragraph, except as otherwise provided by law. The responsible provider shall document any such refusal.

5. A patient in a health care facility has the right to know what facility rules and regulations apply to patient conduct.

6. A patient has the right to express grievances to a health care provider, a health care facility, or the appropriate state licensing agency regarding alleged violations of patients’ rights. A patient has the right to know the health care provider’s or health care facility’s procedures for expressing a grievance.

7. A patient in a health care facility who does not speak English has the right to be provided an interpreter when receiving medical services if the facility has a person readily available who can interpret on behalf of the patient.

8. A health care provider or health care facility shall respect a patient’s right to privacy and should refrain from making a written inquiry or asking questions concerning the ownership of a firearm or ammunition by the patient or by a family member of the patient, or the presence of a firearm in a private home or other domicile of the patient or a family member of the patient. Notwithstanding this provision, a health care provider or health care facility that in good faith believes that this information is relevant to the patient’s medical care or safety, or safety of others, may make such a verbal or written inquiry.

9. A patient may decline to answer or provide any information regarding ownership of a firearm by the patient or a family member of the patient, or the presence of a firearm in the domicile of the patient or a family member of the patient. A patient’s decision not to answer a question relating to the presence or ownership of a firearm does not alter existing law regarding a physician’s authorization to choose his or her patients.

10. A health care provider or health care facility may not discriminate against a patient based solely upon the patient’s exercise of the constitutional right to own and possess firearms or ammunition.

11. A health care provider or health care facility shall respect a patient’s legal right to own or possess a firearm and should refrain from unnecessarily harassing a patient about firearm ownership during an examination.

(c) Financial information and disclosure.—

1. A patient has the right to be given, upon request, by the responsible provider, his or her designee, or a representative of the health care facility full information and necessary counseling on the availability of known financial resources for the patient’s health care.

2. A health care provider or a health care facility shall, upon request, disclose to each patient who is eligible for Medicare, before treatment, whether the health care provider or the health care facility in which the patient is receiving medical services accepts assignment under Medicare reimbursement as payment in full for medical services and treatment rendered in the health care provider’s office or health care facility.

3. A primary care provider may publish a schedule of charges for the medical services that the provider offers to patients. The schedule must include the prices charged to an uninsured person paying for such services by cash, check, credit card, or debit card. The schedule must be posted in a conspicuous place in the reception area of the provider’s office and must include, but is not limited to, the 50 services most frequently provided by the primary care provider. The schedule may group services by three price levels, listing services in each price level. The posting must be at least 15 square feet in size. A primary care provider who publishes and maintains a schedule of charges for medical services is exempt from the license fee requirements for a single period of renewal of a professional license under chapter 456 for that licensure term and is exempt from the continuing education requirements of chapter 456 and the rules implementing those requirements for a single 2-year period.

4. If a primary care provider publishes a schedule of charges pursuant to subparagraph 3., he or she must continually post it at all times for the duration of active licensure in this state when primary care services are provided to patients. If a primary care provider fails to post the schedule of charges in accordance with this subparagraph, the provider shall be required to pay any license fee and comply with any continuing education requirements for which an exemption was received.

5. A health care provider or a health care facility shall, upon request, furnish a person, before the provision of medical services, a reasonable estimate of charges for such services. The health care provider or the health care facility shall provide an uninsured person, before the provision of a planned nonemergency medical service, a reasonable estimate of charges for such service and information regarding the provider’s or facility’s discount or charity policies for which the uninsured person may be eligible. Such estimates by a primary care provider must be consistent with the schedule posted under subparagraph 3. Estimates shall, to the extent possible, be written in language comprehensible to an ordinary layperson. Such reasonable estimate does not preclude the health care provider or health care facility from exceeding the estimate or making additional charges based on changes in the patient’s condition or treatment needs.

6. Each licensed facility, except a facility operating exclusively as a state facility, shall make available to the public on its website or by other electronic means a description of and a hyperlink to the health information that is disseminated by the agency pursuant to s. 408.05(3). The facility shall place a notice in the reception area that such information is available electronically and the website address. The licensed facility may indicate that the pricing information is based on a compilation of charges for the average patient and that each patient’s statement or bill may vary from the average depending upon the severity of illness and individual resources consumed. The licensed facility may also indicate that the price of service is negotiable for eligible patients based upon the patient’s ability to pay.

7. A patient has the right to receive a copy of an itemized statement or bill upon request. A patient has a right to be given an explanation of charges upon request.

(d) Access to health care.—

1. A patient has the right to impartial access to medical treatment or accommodations, regardless of race, national origin, religion, handicap, or source of payment.

2. A patient has the right to treatment for any emergency medical condition that will deteriorate from failure to provide such treatment.

3. A patient has the right to access any mode of treatment that is, in his or her own judgment and the judgment of his or her health care practitioner, in the best interests of the patient, including complementary or alternative health care treatments, in accordance with the provisions of s. 456.41.

(e) Experimental research.—In addition to the provisions of s. 766.103, a patient has the right to know if medical treatment is for purposes of experimental research and to consent prior to participation in such experimental research. For any patient, regardless of ability to pay or source of payment for his or her care, participation must be a voluntary matter; and a patient has the right to refuse to participate. The patient’s consent or refusal must be documented in the patient’s care record.

(f) Patient’s knowledge of rights and responsibilities.—In receiving health care, patients have the right to know what their rights and responsibilities are.

(5) RESPONSIBILITIES OF PATIENTS.—Each patient of a health care provider or health care facility shall respect the health care provider’s and health care facility’s right to expect behavior on the part of patients which, considering the nature of their illness, is reasonable and responsible. Each patient shall observe the responsibilities described in the following summary.

(6) SUMMARY OF RIGHTS AND RESPONSIBILITIES.—Any health care provider who treats a patient in an office or any health care facility licensed under chapter 395 that provides emergency services and care or outpatient services and care to a patient, or admits and treats a patient, shall adopt and make available to the patient, in writing, a statement of the rights and responsibilities of patients, including the following:

SUMMARY OF THE FLORIDA PATIENT’S BILL
OF RIGHTS AND RESPONSIBILITIES

Florida law requires that your health care provider or health care facility recognize your rights while you are receiving medical care and that you respect the health care provider’s or health care facility’s right to expect certain behavior on the part of patients. You may request a copy of the full text of this law from your health care provider or health care facility. A summary of your rights and responsibilities follows:

A patient has the right to be treated with courtesy and respect, with appreciation of his or her individual dignity, and with protection of his or her need for privacy.

A patient has the right to a prompt and reasonable response to questions and requests.

A patient has the right to know who is providing medical services and who is responsible for his or her care.

A patient has the right to know what patient support services are available, including whether an interpreter is available if he or she does not speak English.

A patient has the right to know what rules and regulations apply to his or her conduct.

A patient has the right to be given by the health care provider information concerning diagnosis, planned course of treatment, alternatives, risks, and prognosis.

A patient has the right to refuse any treatment, except as otherwise provided by law.

A patient has the right to be given, upon request, full information and necessary counseling on the availability of known financial resources for his or her care.

A patient who is eligible for Medicare has the right to know, upon request and in advance of treatment, whether the health care provider or health care facility accepts the Medicare assignment rate.

A patient has the right to receive, upon request, prior to treatment, a reasonable estimate of charges for medical care.

A patient has the right to receive a copy of a reasonably clear and understandable, itemized bill and, upon request, to have the charges explained.

A patient has the right to impartial access to medical treatment or accommodations, regardless of race, national origin, religion, handicap, or source of payment.

A patient has the right to treatment for any emergency medical condition that will deteriorate from failure to provide treatment.

A patient has the right to know if medical treatment is for purposes of experimental research and to give his or her consent or refusal to participate in such experimental research.

A patient has the right to express grievances regarding any violation of his or her rights, as stated in Florida law, through the grievance procedure of the health care provider or health care facility which served him or her and to the appropriate state licensing agency.

A patient is responsible for providing to the health care provider, to the best of his or her knowledge, accurate and complete information about present complaints, past illnesses, hospitalizations, medications, and other matters relating to his or her health.

A patient is responsible for reporting unexpected changes in his or her condition to the health care provider.

A patient is responsible for reporting to the health care provider whether he or she comprehends a contemplated course of action and what is expected of him or her.

A patient is responsible for following the treatment plan recommended by the health care provider.

A patient is responsible for keeping appointments and, when he or she is unable to do so for any reason, for notifying the health care provider or health care facility.

A patient is responsible for his or her actions if he or she refuses treatment or does not follow the health care provider’s instructions.

A patient is responsible for assuring that the financial obligations of his or her health care are fulfilled as promptly as possible.

A patient is responsible for following health care facility rules and regulations affecting patient care and conduct.

History.—s. 1, ch. 91-127; s. 65, ch. 92-289; s. 656, ch. 95-148; s. 21, ch. 98-89; s. 178, ch. 98-166; s. 64, ch. 99-397; s. 7, ch. 2001-53; s. 2, ch. 2001-116; s. 3, ch. 2004-297; s. 12, ch. 2006-261; s. 3, ch. 2008-47; s. 2, ch. 2011-112; s. 1, ch. 2011-122; s. 48, ch. 2012-5; s. 11, ch. 2016-234.



381.0261 - Summary of patient’s bill of rights; distribution; penalty.

381.0261 Summary of patient’s bill of rights; distribution; penalty.—

(1) The Department of Health shall publish on its Internet website a summary of the Florida Patient’s Bill of Rights and Responsibilities. In adopting and making available to patients the summary of the Florida Patient’s Bill of Rights and Responsibilities, health care providers and health care facilities are not limited to the format in which the department publishes the summary.

(2) Health care providers and health care facilities, if requested, shall inform patients of the address and telephone number of each state agency responsible for responding to patient complaints about a health care provider or health care facility’s alleged noncompliance with state licensing requirements established pursuant to law.

(3) Health care facilities shall adopt policies and procedures to ensure that inpatients are provided the opportunity during the course of admission to receive information regarding their rights and how to file complaints with the facility and appropriate state agencies.

(4)(a) An administrative fine may be imposed by the Agency for Health Care Administration when any health care facility fails to make available to patients a summary of their rights, pursuant to s. 381.026 and this section. Initial nonwillful violations shall be subject to corrective action and shall not be subject to an administrative fine. The Agency for Health Care Administration may levy a fine against a health care facility of up to $5,000 for nonwillful violations and up to $25,000 for intentional and willful violations. Each intentional and willful violation constitutes a separate violation and is subject to a separate fine.

(b) An administrative fine may be imposed by the appropriate regulatory board, or the department if there is no board, when any health care provider fails to make available to patients a summary of their rights, pursuant to s. 381.026 and this section. Initial nonwillful violations shall be subject to corrective action and shall not be subject to an administrative fine. The appropriate regulatory board or department may levy a fine against a health care provider of up to $100 for nonwillful violations and up to $500 for willful violations. Each intentional and willful violation constitutes a separate violation and is subject to a separate fine.

(5) In determining the amount of fine to be levied for a violation, as provided in subsection (4), the following factors shall be considered:

(a) The scope and severity of the violation, including the number of patients found to not have received notice of patient rights, and whether the failure to provide notice to patients was willful.

(b) Actions taken by the health care provider or health care facility to correct the violations or to remedy complaints.

(c) Any previous violations of this section by the health care provider or health care facility.

History.—s. 2, ch. 91-127; s. 22, ch. 98-89; s. 179, ch. 98-166; s. 65, ch. 99-397; s. 43, ch. 2012-184.



381.028 - Adverse medical incidents.

381.028 Adverse medical incidents.—

(1) SHORT TITLE.—This section may be cited as the “Patients’ Right-to-Know About Adverse Medical Incidents Act.”

(2) PURPOSE.—It is the purpose of this act to implement s. 25, Art. X of the State Constitution. The Legislature finds that this section of the State Constitution is intended to grant patient access to records of adverse medical incidents, which records were made or received in the course of business by a health care facility or provider, and not to repeal or otherwise modify existing laws governing the use of these records and the information contained therein. The Legislature further finds that all existing laws extending criminal and civil immunity to persons providing information to quality-of-care committees or organizations and all existing laws concerning the discoverability or admissibility into evidence of records of an adverse medical incident in any judicial or administrative proceeding remain in full force and effect.

(3) DEFINITIONS.—As used in s. 25, Art. X of the State Constitution and this act, the term:

(a) “Agency” means the Agency for Health Care Administration.

(b) “Adverse medical incident” means medical negligence, intentional misconduct, and any other act, neglect, or default of a health care facility or health care provider which caused or could have caused injury to or the death of a patient, including, but not limited to, those incidents that are required by state or federal law to be reported to any governmental agency or body, incidents that are reported to any governmental agency or body, and incidents that are reported to or reviewed by any health care facility peer review, risk management, quality assurance, credentials, or similar committee or any representative of any such committee.

(c) “Department” means the Department of Health.

(d) “Have access to any records” means, in addition to any other procedure for producing the records provided by general law, making the records available for inspection and copying upon formal or informal request by the patient or a representative of the patient, provided that current records that have been made publicly available by publication or on the Internet may be provided by reference to the location at which the records are publicly available.

(e) “Health care provider” means a physician licensed under chapter 458, chapter 459, or chapter 461.

(f) “Health care facility” means a facility licensed under chapter 395.

(g) “Identity” means any “individually identifiable health information” as defined by the Health Insurance Portability and Accountability Act of 1996 or its implementing regulations.

(h) “Patient” means an individual who has sought, is seeking, is undergoing, or has undergone care or treatment in a health care facility or by a health care provider.

(i) “Privacy restrictions imposed by federal law” means the provisions relating to the disclosure of patient privacy information under federal law, including, but not limited to, the Health Insurance Portability and Accountability Act of 1996 (HIPAA), Pub. L. No. 104-191, and its implementing regulations, the Federal Privacy Act, 5 U.S.C. s. 552(a), and its implementing regulations, and any other federal law, including, but not limited to, federal common law and decisional law, that would prohibit the disclosure of patient privacy information.

(j) “Records” means the final report of any adverse medical incident. Medical records that are not the final report of any adverse medical incident, including drafts or other nonfinal versions; notes; and any documents or portions thereof which constitute, contain, or reflect any attorney-client communications or any attorney-client work product may not be considered “records” for purposes of s. 25, Art. X of the State Constitution and this act.

(k) “Representative of the patient” means a parent of a minor patient, a court-appointed guardian for the patient, a health care surrogate, or a person holding a power of attorney or notarized consent appropriately executed by the patient granting permission to a health care facility or health care provider to disclose the patient’s health care information to that person. In the case of a deceased patient, the term also means the personal representative of the estate of the deceased patient; the deceased patient’s surviving spouse, surviving parent, or surviving adult child; the parent or guardian of a surviving minor child of the deceased patient; or the attorney for any such person.

(4) PATIENTS’ RIGHT OF ACCESS.—Patients have a right to have access to any records made or received in the course of business by a health care facility or health care provider relating to any adverse medical incident. In providing access to these records, the health care facility or health care provider may not disclose the identity of patients involved in the incidents and shall maintain any privacy restrictions imposed by federal law.

(5) APPLICABILITY.—Section 25, Art. X of the State Constitution applies to records created, incidents occurring, and actions pending on or after November 2, 2004. Section 25, Art. X of the State Constitution does not apply to records created, incidents occurring, or actions pending before November 2, 2004. A patient requesting records on or after November 2, 2008, shall be eligible to receive records created within 4 years before the date of the request.

(6) USE OF RECORDS.—

(a) This section does not repeal or otherwise alter any existing restrictions on the discoverability or admissibility of records relating to adverse medical incidents otherwise provided by law, including, but not limited to, those contained in ss. 395.0191, 395.0193, 395.0197, 766.101, and 766.1016, or repeal or otherwise alter any immunity provided to, or prohibition against compelling testimony by, persons providing information or participating in any peer review panel, medical review committee, hospital committee, or other hospital board otherwise provided by law, including, but not limited to, ss. 395.0191, 395.0193, 766.101, and 766.1016.

(b) Except as otherwise provided by act of the Legislature, records of adverse medical incidents, including any information contained therein, obtained under s. 25, Art. X of the State Constitution, are not discoverable or admissible into evidence and may not be used for any purpose, including impeachment, in any civil or administrative action against a health care facility or health care provider. This includes information relating to performance or quality improvement initiatives and information relating to the identity of reviewers, complainants, or any person providing information contained in or used in, or any person participating in the creation of the records of adverse medical incidents.

(7) PRODUCTION OF RECORDS.—

(a) Pursuant to s. 25, Art. X of the State Constitution, the adverse medical incident records to which a patient is granted access are those of the facility or provider of which he or she is a patient and which pertain to any adverse medical incident affecting the patient or any other patient which involves the same or substantially similar condition, treatment, or diagnosis as that of the patient requesting access.

(b)1. Using the process provided in s. 395.0197, the health care facility shall be responsible for identifying records as records of an adverse medical incident, as defined in s. 25, Art. X of the State Constitution.

2. Using the process provided in s. 458.351, the health care provider shall be responsible for identifying records as records of an adverse medical incident, as defined in s. 25, Art. X of the State Constitution, occurring in an office setting.

(c)1. Fees charged by a health care facility for copies of records requested by a patient under s. 25, Art. X of the State Constitution may not exceed the reasonable and actual cost of complying with the request, including a reasonable charge for the staff time necessary to search for records and prevent the disclosure of the identity of any patient involved in the adverse medical incident through redaction or other means as required by the Health Insurance Portability and Accountability Act of 1996 or its implementing regulations. The health care facility may require payment, in full or in part, before acting on the records request.

2. Fees charged by a health care provider for copies of records requested by a patient under s. 25, Art. X of the State Constitution may not exceed the amount established under s. 456.057(17), which may include a reasonable charge for the staff time necessary to prevent the disclosure of the identity of any patient involved in the adverse medical incident through redaction or other means as required by the Health Insurance Portability and Accountability Act of 1996 or its implementing regulations. The health care provider may require payment, in full or in part, before acting on the records request.

(d)1. Requests for production of adverse medical incident records shall be processed by the health care facility or health care provider in a timely manner, after having a reasonable opportunity to determine whether or not the requested record is a record subject to disclosure and to prevent the disclosure of the identity of any patient involved in the adverse medical incident through redaction or other means.

2. A request for production of records must be submitted in writing and must identify the patient requesting access to the records by name, address, and the last four digits of the patient’s social security number; describe the patient’s condition, treatment, or diagnosis; and provide the name of the health care providers whose records are being sought.

History.—s. 1, ch. 2005-265; s. 5, ch. 2006-271; s. 75, ch. 2007-5; s. 5, ch. 2013-108.



381.0303 - Special needs shelters.

381.0303 Special needs shelters.—

(1) PURPOSE.—The purpose of this section is to provide for the operation and closure of special needs shelters and to designate the Department of Health, through its county health departments, as the lead agency for coordination of the recruitment of health care practitioners, as defined in s. 456.001(4), to staff special needs shelters in times of emergency or disaster and to provide resources to the department to carry out this responsibility. However, nothing in this section prohibits a county health department from entering into an agreement with a local emergency management agency to assume the lead responsibility for recruiting health care practitioners.

(2) SPECIAL NEEDS SHELTER PLAN; STAFFING; STATE AGENCY ASSISTANCE.—If funds have been appropriated to support disaster coordinator positions in county health departments:

(a) The department shall assume lead responsibility for the coordination of local medical and health care providers, the American Red Cross, and other interested parties in developing a plan for the staffing and medical management of special needs shelters. The local Children’s Medical Services offices shall assume lead responsibility for the coordination of local medical and health care providers, the American Red Cross, and other interested parties in developing a plan for the staffing and medical management of pediatric special needs shelters. Plans must conform to the local comprehensive emergency management plan.

(b) County health departments shall, in conjunction with the local emergency management agencies, have the lead responsibility for coordination of the recruitment of health care practitioners to staff local special needs shelters. County health departments shall assign their employees to work in special needs shelters when those employees are needed to protect the health and safety of persons with special needs. County governments shall assist the department with nonmedical staffing and the operation of special needs shelters. The local health department and emergency management agency shall coordinate these efforts to ensure appropriate staffing in special needs shelters, including a staff member who is familiar with the needs of persons with Alzheimer’s disease.

(c) The appropriate county health department, Children’s Medical Services office, and local emergency management agency shall jointly decide who has responsibility for medical supervision in each special needs shelter.

(d) Local emergency management agencies shall be responsible for the designation and operation of special needs shelters during times of emergency or disaster and the closure of the facilities following an emergency or disaster. The local health department and emergency management agency shall coordinate these efforts to ensure the appropriate designation and operation of special needs shelters. County health departments shall assist the local emergency management agency with regard to the management of medical services in special needs shelters.

(e) The Secretary of Elderly Affairs, or his or her designee, shall convene, at any time that he or she deems appropriate and necessary, a multiagency special needs shelter discharge planning team to assist local areas that are severely impacted by a natural or manmade disaster that requires the use of special needs shelters. Multiagency special needs shelter discharge planning teams shall provide assistance to local emergency management agencies with the continued operation or closure of the shelters, as well as with the discharge of special needs clients to alternate facilities if necessary. Local emergency management agencies may request the assistance of a multiagency special needs shelter discharge planning team by alerting statewide emergency management officials of the necessity for additional assistance in their area. The Secretary of Elderly Affairs is encouraged to proactively work with other state agencies prior to any natural disasters for which warnings are provided to ensure that multiagency special needs shelter discharge planning teams are ready to assemble and deploy rapidly upon a determination by state emergency management officials that a disaster area requires additional assistance. The Secretary of Elderly Affairs may call upon any state agency or office to provide staff to assist a multiagency special needs shelter discharge planning team. Unless the secretary determines that the nature or circumstances surrounding the disaster do not warrant participation from a particular agency’s staff, each multiagency special needs shelter discharge planning team shall include at least one representative from each of the following state agencies:

1. Department of Elderly Affairs.

2. Department of Health.

3. Department of Children and Families.

4. Department of Veterans’ Affairs.

5. Division of Emergency Management.

6. Agency for Health Care Administration.

7. Agency for Persons with Disabilities.

(3) SPECIAL CARE FOR PERSONS WITH ALZHEIMER’S DISEASE OR RELATED FORMS OF DEMENTIA.—All special needs shelters must establish designated shelter areas for persons with Alzheimer’s disease or related forms of dementia to enable those persons to maintain their normal habits and routines to the greatest extent possible.

(4) REIMBURSEMENT TO HEALTH CARE PRACTITIONERS AND FACILITIES.—

(a) The department shall, upon request, reimburse in accordance with paragraph (b):

1. Health care practitioners, as defined in s. 456.001, provided the practitioner is not providing care to a patient under an existing contract, and emergency medical technicians and paramedics licensed under chapter 401 for medical care provided at the request of the department in special needs shelters or at other locations during times of emergency or a declared disaster. Reimbursement for health care practitioners, except for physicians licensed under chapter 458 or chapter 459, shall be based on the average hourly rate that such practitioners were paid according to the most recent survey of Florida hospitals conducted by the Florida Hospital Association or other nationally recognized or state-recognized data source.

2. Health care facilities, such as hospitals, nursing homes, assisted living facilities, and community residential homes, if, upon closure of a special needs shelter, a multiagency special needs shelter discharge planning team determines that it is necessary to discharge persons with special needs to other health care facilities. The receiving facilities are eligible for reimbursement for services provided to the individuals for up to 90 days. A facility must show proof of a written request from a representative of an agency serving on the multiagency special needs shelter discharge planning team that the individual for whom the facility is seeking reimbursement for services rendered was referred to that facility from a special needs shelter. The department shall specify by rule which expenses are reimbursable and the rate of reimbursement for each service.

(b) Reimbursement is subject to the availability of federal funds and shall be requested on forms prepared by the department. If a Presidential Disaster Declaration has been issued, the department shall request federal reimbursement of eligible expenditures. The department may not provide reimbursement to facilities under this subsection for services provided to a person with special needs if, during the period of time in which the services were provided, the individual was enrolled in another state-funded program, such as Medicaid or another similar program, was covered under a policy of health insurance as defined in s. 624.603, or was a member of a health maintenance organization or prepaid health clinic as defined in chapter 641, which would otherwise pay for the same services. Travel expense and per diem costs shall be reimbursed pursuant to s. 112.061.

(5) HEALTH CARE PRACTITIONER REGISTRY.—The department may use the registries established in ss. 401.273 and 456.38 when health care practitioners are needed to staff special needs shelters or to assist with other disaster-related activities.

(6) SPECIAL NEEDS SHELTER INTERAGENCY COMMITTEE.—The State Surgeon General may establish a special needs shelter interagency committee and serve as, or appoint a designee to serve as, the committee’s chair. The department shall provide any necessary staff and resources to support the committee in the performance of its duties. The committee shall address and resolve problems related to special needs shelters not addressed in the state comprehensive emergency medical plan and shall consult on the planning and operation of special needs shelters.

(a) The committee shall develop, negotiate, and regularly review any necessary interagency agreements, and undertake other such activities as the department deems necessary to facilitate the implementation of this section.

(b) The special needs shelter interagency committee shall be composed of representatives of emergency management, health, medical, and social services organizations. Membership shall include, but shall not be limited to, representatives of the Departments of Health, Children and Families, Elderly Affairs, and Education; the Agency for Health Care Administration; the Division of Emergency Management; the Florida Medical Association; the Florida Osteopathic Medical Association; Associated Home Health Industries of Florida, Inc.; the Florida Nurses Association; the Florida Health Care Association; the Florida Assisted Living Affiliation; the Florida Hospital Association; the Florida Statutory Teaching Hospital Council; the Florida Association of Homes for the Aging; the Florida Emergency Preparedness Association; the American Red Cross; Florida Hospices and Palliative Care, Inc.; the Association of Community Hospitals and Health Systems; the Florida Association of Health Maintenance Organizations; the Florida League of Health Systems; the Private Care Association; the Salvation Army; the Florida Association of Aging Services Providers; the AARP; and the Florida Renal Coalition.

(c) Meetings of the committee shall be held in Tallahassee, and members of the committee shall serve at the expense of the agencies or organizations they represent. The committee shall make every effort to use teleconference or videoconference capabilities in order to ensure statewide input and participation.

(7) RULES.—The department, in coordination with the Division of Emergency Management, has the authority to adopt rules necessary to implement this section. Rules shall include:

(a) The definition of a “person with special needs,” including eligibility criteria for individuals with physical, mental, cognitive impairment, or sensory disabilities and the services a person with special needs can expect to receive in a special needs shelter.

(b) The process for special needs shelter health care practitioners and facility reimbursement for services provided in a disaster.

(c) Guidelines for special needs shelter staffing levels to provide services.

(d) The definition of and standards for special needs shelter supplies and equipment, including durable medical equipment.

(e) Standards for the special needs shelter registration program, including all necessary forms and guidelines for addressing the needs of unregistered persons in need of a special needs shelter.

(f) Standards for addressing the needs of families where only one dependent is eligible for admission to a special needs shelter and the needs of adults with special needs who are caregivers for individuals without special needs.

(g) The requirement of the county health departments to seek the participation of hospitals, nursing homes, assisted living facilities, home health agencies, hospice providers, nurse registries, home medical equipment providers, dialysis centers, and other health and medical emergency preparedness stakeholders in pre-event planning activities.

(8) EMERGENCY MANAGEMENT PLANS.—The submission of emergency management plans to county health departments by home health agencies, nurse registries, hospice programs, and home medical equipment providers is conditional upon receipt of an appropriation by the department to establish disaster coordinator positions in county health departments unless the State Surgeon General and a local county commission jointly determine to require that such plans be submitted based on a determination that there is a special need to protect public health in the local area during an emergency.

History.—s. 11, ch. 2000-140; s. 20, ch. 2001-62; s. 49, ch. 2005-152; s. 20, ch. 2006-71; s. 18, ch. 2008-6; s. 267, ch. 2011-142; s. 46, ch. 2012-184; s. 65, ch. 2014-19; s. 2, ch. 2014-163.



381.0402 - Area health education center network.

381.0402 Area health education center network.—The department, in cooperation with the state-approved medical schools in this state, shall organize an area health education center network based on earlier medically indigent demonstration projects and shall evaluate the impact of each network on improving access to services by persons who are medically underserved. The network shall be a catalyst for the primary care training of health professionals through increased opportunities for training in medically underserved areas.

(1) The department shall contract to assist in funding an area health education center network which links the provision of primary care services to low-income persons with the education of medical students, interns, and residents. The network shall:

(a) Be coordinated with and under contract with the state-approved medical schools, which shall be responsible for the clinical training and supervision.

(b) Divide the state into service areas with each state-approved medical school coordinating the recruiting, training, and retention of medical students within its assigned area.

(c) Use a multidisciplinary approach with appropriate medical supervision.

(d) Use current community resources such as county health departments, federally funded primary care centers, or other primary health care providers as community-based sites for training medical students, interns, and residents.

(2) The department shall establish criteria and procedures for quality assurance, performance evaluations, periodic audits, and other appropriate safeguards for the network.

(3) The department shall make every effort to assure that participating medical schools do not discriminate among enrollees with respect to age, race, sex, or health status. However, such schools may target high-risk medically needy population groups.

(4) The department may use no more than 5 percent of the annual appropriation for administering and evaluating the network.

History.—s. 10, ch. 87-92; s. 24, ch. 88-294; s. 18, ch. 90-295; s. 50, ch. 91-297; s. 47, ch. 97-101; s. 5, ch. 2006-26; s. 13, ch. 2008-5.

Note.—Former s. 409.2661.



381.0405 - Office of Rural Health.

381.0405 Office of Rural Health.—

(1) ESTABLISHMENT.—The Department of Health shall establish an Office of Rural Health. The Office of Rural Health shall coordinate its activities with the area health education center network established pursuant to s. 381.0402 and with any appropriate research and policy development centers within universities that have state-approved medical schools. The Office of Rural Health may enter into a formal relationship with any center that designates the office as an affiliate of the center.

(2) PURPOSE.—The Office of Rural Health shall actively foster the provision of health care services in rural areas and serve as a catalyst for improved health services to citizens in rural areas of the state.

(3) GENERAL FUNCTIONS.—The office shall:

(a) Integrate policies related to physician workforce, hospitals, public health, and state regulatory functions.

(b) Propose solutions to problems affecting health care delivery in rural areas.

(c) Seek grant funds from foundations and the Federal Government.

(4) COORDINATION.—The office shall:

(a) Identify federal and state rural health programs and provide technical assistance to rural providers regarding participation in such programs.

(b) Act as a clearinghouse for collecting and disseminating information on rural health care issues, research findings on rural health care, and innovative approaches to the delivery of health care in rural areas.

(c) Foster the creation of regional health care systems that promote cooperation, rather than competition.

(d) Coordinate the department’s rural health care activities, programs, and policies.

(e) Design initiatives to improve access to emergency medical services in rural areas.

(f) Assume responsibility for state coordination of the Rural Hospital Transition Grant Program, the Essential Access Community Hospital Program, and other federal rural health care programs.

(5) TECHNICAL ASSISTANCE.—The office shall:

(a) Help rural health care providers obtain health care practitioners by promoting the location and relocation of health care practitioners in rural areas.

(b) Provide technical assistance to hospitals, community and migrant health centers, and other health care providers.

(c) Design strategies to improve health care workforce recruitment and placement programs.

(6) RESEARCH PUBLICATIONS AND SPECIAL STUDIES.—The office shall:

(a) Conduct policy and research studies.

(b) Conduct health status studies of rural residents.

(c) Collect relevant data on rural health care issues for use in department policy development.

History.—s. 51, ch. 91-297; s. 659, ch. 95-148; s. 25, ch. 97-237; s. 49, ch. 2012-184.



381.0406 - Rural health networks.

381.0406 Rural health networks.—

(1) LEGISLATIVE FINDINGS AND INTENT.—

(a) The Legislature finds that, in rural areas, access to health care is limited and the quality of health care is negatively affected by inadequate financing, difficulty in recruiting and retaining skilled health professionals, and because of a migration of patients to urban areas for general acute care and specialty services.

(b) The Legislature further finds that the efficient and effective delivery of health care services in rural areas requires the integration of public and private resources and the coordination of health care providers.

(c) The Legislature further finds that the availability of a continuum of quality health care services, including preventive, primary, secondary, tertiary, and long-term care, is essential to the economic and social vitality of rural communities.

(d) The Legislature further finds that the creation of rural health networks can help to alleviate these problems. Rural health networks shall act in the broad public interest and, to the extent possible, be structured to provide a continuum of quality health care services for rural residents through the cooperative efforts of rural health network members.

(e) The Legislature further finds that rural health networks shall have the goal of increasing the utilization of statutory rural hospitals for appropriate health care services whenever feasible, which shall help to ensure their survival and thereby support the economy and protect the health and safety of rural residents.

(f) Finally, the Legislature finds that rural health networks may serve as “laboratories” to determine the best way of organizing rural health services, to move the state closer to ensuring that everyone has access to health care, and to promote cost containment efforts. The ultimate goal of rural health networks shall be to ensure that quality health care is available and efficiently delivered to all persons in rural areas.

(2) DEFINITIONS.—

(a) “Rural” means an area with a population density of less than 100 individuals per square mile or an area defined by the most recent United States Census as rural.

(b) “Health care provider” means any individual, group, or entity, public or private, that provides health care, including: preventive health care, primary health care, secondary and tertiary health care, in-hospital health care, public health care, and health promotion and education.

(c) “Rural health network” or “network” means a nonprofit legal entity, consisting of rural and urban health care providers and others, that is organized to plan and deliver health care services on a cooperative basis in a rural area, except for some secondary and tertiary care services.

(3) Health care provider membership may vary, but all networks shall include members that provide public health, comprehensive primary care, emergency medical care, and acute inpatient care.

(4) Network membership shall be available to all health care providers, provided that they render care to all patients referred to them from other network members, comply with network quality assurance and risk management requirements, abide by the terms and conditions of network provider agreements in paragraph (11)(c), and provide services at a rate or price equal to the rate or price negotiated by the network.

(5) Network areas do not need to conform to local political boundaries or state administrative district boundaries. The geographic area of one rural health network, however, may not overlap the territory of any other rural health network.

(6) Networks shall develop provisions for referral to tertiary inpatient care and to other services that are not available in rural areas.

(7) Networks shall make available health promotion, disease prevention, and primary care services to improve the health status of rural residents and to contain health care costs.

(8) Networks may have multiple points of entry, such as through private physicians, community health centers, county health departments, certified rural health clinics, hospitals, or other providers; or they may have a single point of entry.

(9) Networks shall establish standard protocols, coordinate and share patient records, and develop patient information exchange systems.

(10) Networks shall develop risk management and quality assurance programs for network providers.

(11) NETWORK GOVERNANCE AND ORGANIZATION.—

(a) Networks shall be incorporated under the laws of the state.

(b) Networks shall have a board of directors that derives membership from local government, health care providers, businesses, consumers, and others.

(c) Network boards of directors shall have the responsibility of determining the content of health care provider agreements that link network members. The agreements shall specify:

1. Who provides what services.

2. The extent to which the health care provider provides care to persons who lack health insurance or are otherwise unable to pay for care.

3. The procedures for transfer of medical records.

4. The method used for the transportation of patients between providers.

5. Referral and patient flow including appointments and scheduling.

6. Payment arrangements for the transfer or referral of patients.

(d) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member of a network board of directors, or its employees or agents, for any lawful action taken by them in the performance of their administrative powers and duties under this subsection.

(12) NETWORK SERVICES.—

(a) Networks, to the extent feasible, shall provide for a continuum of care for all patients served by the network. Each network shall include the following core services: disease prevention, health promotion, comprehensive primary care, emergency medical care, and acute inpatient care. Each network shall ensure the availability of comprehensive maternity care, including prenatal, delivery, and postpartum care for uncomplicated pregnancies, either directly, by contract, or through referral agreements. Networks shall, to the extent feasible, also ensure the availability of the following services within the specified timeframes, either directly, by contract, or through referral agreements:

1. Services available in the home.

a. Home health care.

b. Hospice care.

2. Services accessible within 30 minutes travel time or less.

a. Emergency medical services, including advanced life support, ambulance, and basic emergency room services.

b. Primary care.

c. Prenatal and postpartum care for uncomplicated pregnancies.

d. Community-based services for elders, such as adult day care and assistance with activities of daily living.

e. Public health services, including communicable disease control, disease prevention, health education, and health promotion.

f. Outpatient psychiatric and substance abuse services.

3. Services accessible within 45 minutes travel time or less.

a. Hospital acute inpatient care for persons whose illnesses or medical problems are not severe.

b. Level I obstetrical care, which is labor and delivery for low-risk patients.

c. Skilled nursing services, long-term care, including nursing home care.

d. Dialysis.

e. Osteopathic and chiropractic manipulative therapy.

4. Services accessible within 2 hours travel time or less.

a. Specialist physician care.

b. Hospital acute inpatient care for severe illnesses and medical problems.

c. Level II and III obstetrical care, which is labor and delivery care for high-risk patients and neonatal intensive care.

d. Comprehensive medical rehabilitation.

e. Inpatient psychiatric and substance abuse services.

f. Magnetic resonance imaging, lithotripter treatment, advanced radiology, and other technologically advanced services.

g. Subacute care.

(b) Networks shall actively participate with area health education center programs, whenever feasible, in developing and implementing recruitment, training, and retention programs directed at positively influencing the supply and distribution of health care professionals serving in, or receiving training in, network areas.

(c) As funds become available, networks shall emphasize community care alternatives for elders who would otherwise be placed in nursing homes.

(d) To promote the most efficient use of resources, networks shall emphasize disease prevention, early diagnosis and treatment of medical problems, and community care alternatives for persons with mental health and substance abuse disorders who are at risk to be institutionalized.

(13) TRAUMA SERVICES.—In those network areas which have an established trauma agency approved by the Department of Health, that trauma agency must be a participant in the network. Trauma services provided within the network area must comply with s. 395.405.

(14) NETWORK FINANCING.—Networks may use all sources of public and private funds to support network activities. Nothing in this section prohibits networks from becoming managed care providers.

(15) NETWORK IMPLEMENTATION.—As funds become available, networks shall be developed and implemented in two phases.

(a) Phase I shall consist of a network planning and development grant program. Planning grants shall be used to organize networks, incorporate network boards, and develop formal provider agreements as provided for in this section. The Department of Health shall develop a request-for-proposal process to solicit grant applications.

(b) Phase II shall consist of network operations. As funds become available, certified networks shall be eligible to receive grant funds to be used to help defray the costs of network infrastructure development, patient care, and network administration. Infrastructure development includes, but is not limited to: recruitment and retention of primary care practitioners; development of preventive health care programs; linkage of urban and rural health care systems; design and implementation of automated patient records, outcome measurement, quality assurance, and risk management systems; establishment of one-stop service delivery sites; upgrading of medical technology available to network providers; enhancement of emergency medical systems; enhancement of medical transportation; and development of telecommunication capabilities. A Phase II award may occur in the same fiscal year as a Phase I award.

(16) CERTIFICATION.—For the purpose of certifying networks that are eligible for Phase II funding, the Department of Health shall certify networks that meet the criteria delineated in this section and the rules governing rural health networks.

(17) RULES.—The Department of Health shall establish rules that govern the creation and certification of networks, including establishing outcome measures for networks.

History.—s. 27, ch. 93-129; s. 1, ch. 95-298; s. 48, ch. 97-101; s. 26, ch. 97-237; s. 8, ch. 2000-153; s. 41, ch. 2000-256; s. 8, ch. 2000-296; s. 50, ch. 2012-184.



381.04065 - Rural health network cooperative agreements.

381.04065 Rural health network cooperative agreements.—

(1) INTENT.—It is the Legislature’s intent that, to the extent necessary to foster the development of rural health networks as provided for in s. 381.0406, competitive market forces shall be replaced with state regulation, as provided for in this section. It is also the intent of the Legislature that consolidation of network hospital services or technologies undertaken pursuant to this section, and cooperative agreements between members of rural health networks, shall not violate the state’s antitrust laws when such arrangements improve the quality of health care, moderate cost increases, and are made between members of rural health networks as defined in s. 381.0406. It is also the intent of the Legislature that such arrangements be protected from federal antitrust laws, subject to the approval and supervision of the Department of Health. Such intent is within the public policy of the state to facilitate the provision of quality, cost-efficient medical care to rural patients.

(2) DEPARTMENT APPROVAL.—Providers who are members of certified rural health networks who seek to consolidate services or technologies or enter into cooperative agreements shall seek approval from the Department of Health, which may consult with the Department of Legal Affairs. The department shall determine that the likely benefits resulting from the agreement outweigh any disadvantages attributable to any potential reduction in competition resulting from the agreement and issue a letter of approval if, in its determination, the agreement reduces or moderates costs and meets any of the following criteria:

(a) Consolidates services or facilities in a market area used by rural health network patients to avoid duplication;

(b) Promotes cooperation between rural health network members in the market area;

(c) Encourages cost sharing among rural health network facilities;

(d) Enhances the quality of rural health care; or

(e) Improves utilization of rural health resources and equipment.

(3) STATE OVERSIGHT.—The Department of Health shall review each agreement approved under this section at least every 2 years. If the department determines that the likely benefits resulting from its state action approval no longer outweigh any disadvantages attributable to any potential reduction in competition resulting from the agreement, the department shall initiate proceedings to terminate its state action approval governing the agreement. Such termination proceeding shall be governed by chapter 120.

(4) JUDICIAL REVIEW.—Any applicant aggrieved by a decision of the Department of Health shall be entitled to both administrative and judicial review thereof in accordance with chapter 120. In such review, the decision of the department shall be affirmed unless it is arbitrary, capricious, or it is not in compliance with this section.

(5) RULEMAKING.—The Department of Health, in consultation with the Office of the Attorney General, shall establish rules necessary to implement this section.

History.—s. 29, ch. 93-129; s. 2, ch. 95-298; s. 27, ch. 97-237.

Note.—Former s. 395.606.



381.0601 - Self-derived and directed-donor blood programs.

381.0601 Self-derived and directed-donor blood programs.—

(1) Any person residing in this state shall be entitled and allowed to participate in a program to donate his or her own blood, in order to have such blood available for autologous, or self-derived, transfusion at the time of a planned medical need.

(2) Any person residing in this state shall be entitled and allowed to participate in a directed-donor blood program to donate the blood of specific donors for use by a designated recipient, in order to have such blood available for blood transfusions at the time of a planned medical need.

(3) Such blood shall not be administered to any other individual until such time as the designated recipient no longer has a need for the blood, after which time the blood shall revert to the blood bank’s general account, except that in the event of a medical emergency, such blood from a designated donor may be used to meet the emergency need.

History.—s. 1, ch. 87-366; s. 52, ch. 91-297; s. 660, ch. 95-148.

Note.—Former s. 381.6015.



381.06014 - Blood establishments.

381.06014 Blood establishments.—

(1) As used in this section, the term:

(a) “Blood establishment” means any person, entity, or organization, operating within the state, which examines an individual for the purpose of blood donation or which collects, processes, stores, tests, or distributes blood or blood components collected from the human body for the purpose of transfusion, for any other medical purpose, or for the production of any biological product. A person, entity, or organization that uses a mobile unit to conduct such activities within the state is also a blood establishment.

(b) “Volunteer donor” means a person who does not receive remuneration, other than an incentive, for a blood donation intended for transfusion, and the product container of the donation from the person qualifies for labeling with the statement “volunteer donor” under 21 C.F.R. s. 606.121.

(2) Any blood establishment operating in the state may not conduct any activity defined in paragraph (1)(a) unless that blood establishment is operated in a manner consistent with the provisions of 21 C.F.R. parts 211 and 600-640.

(3) Any blood establishment determined to be operating in the state in a manner not consistent with the provisions of 21 C.F.R. parts 211 and 600-640 and in a manner that constitutes a danger to the health or well-being of donors or recipients as evidenced by the federal Food and Drug Administration’s inspection reports and the revocation of the blood establishment’s license or registration is in violation of this chapter and must immediately cease all operations in the state.

(4) The operation of a blood establishment in a manner not consistent with the provisions of 21 C.F.R. parts 211 and 600-640 and in a manner that constitutes a danger to the health or well-being of blood donors or recipients as evidenced by the federal Food and Drug Administration’s inspection process is declared a nuisance and inimical to the public health, welfare, and safety. The Agency for Health Care Administration or any state attorney may bring an action for an injunction to restrain such operations or enjoin the future operation of the blood establishment.

(5) A local government may not restrict the access to or use of any public facility or infrastructure for the collection of blood or blood components from volunteer donors based on whether the blood establishment is operating as a for-profit organization or not-for-profit organization.

(6) In determining the service fee of blood or blood components received from volunteer donors and sold to hospitals or other health care providers, a blood establishment may not base the service fee of the blood or blood component solely on whether the purchasing entity is a for-profit organization or not-for-profit organization.

(7) A blood establishment that collects blood or blood components from volunteer donors must disclose on the Internet the information required under this subsection to educate and inform donors and the public about the blood establishment’s activities. A hospital that collects blood or blood components to be used only by that hospital’s licensed facilities or by a health care provider that is a part of the hospital’s business entity is exempt from the disclosure requirements in this subsection. The information required to be disclosed under this subsection may be cumulative for all blood establishments within a business entity. A blood establishment must disclose on its website all of the following information:

(a) A description of the steps involved in collecting, processing, and distributing volunteer donations.

(b) By March 1 of each year, the number of units of blood components which were:

1. Produced by the blood establishment during the preceding calendar year;

2. Obtained from other sources during the preceding calendar year;

3. Distributed during the preceding calendar year to health care providers located outside this state. However, if the blood establishment collects donations in a county outside this state, distributions to health care providers in that county shall be excluded. Such information shall be reported in the aggregate for health care providers located within the United States and its territories or outside the United States and its territories; and

4. Distributed during the preceding calendar year to entities that are not health care providers. Such information shall be reported in the aggregate for purchasers located within the United States and its territories or outside the United States and its territories.

(c) The blood establishment’s conflict-of-interest policy, policy concerning related-party transactions, whistleblower policy, and policy for determining executive compensation. If a change occurs to any of these documents, the revised document must be available on the blood establishment’s website by the following March 1.

(d) Except for a hospital that collects blood or blood components from volunteer donors:

1. The most recent 3 years of the Return of Organization Exempt from Income Tax, Internal Revenue Service Form 990, if the business entity for the blood establishment is eligible to file such return. The Form 990 must be available on the blood establishment’s website within 60 calendar days after it is filed with the Internal Revenue Service; or

2. If the business entity for the blood establishment is not eligible to file the Form 990 return, a balance sheet, income statement, and statement of changes in cash flow, along with the expression of an opinion thereon by an independent certified public accountant who audited or reviewed such financial statements. Such documents must be available on the blood establishment’s website within 120 days after the end of the blood establishment’s fiscal year and must remain on the blood establishment’s website for at least 36 months.

(8) A blood establishment is liable for a civil penalty for failing to make the disclosures required under subsection (7). The Department of Legal Affairs may assess the civil penalty against the blood establishment for each day that it fails to make such required disclosures, but the penalty may not exceed $10,000 per year. If multiple blood establishments operated by a single business entity fail to meet such disclosure requirements, the civil penalty may be assessed against only one of the business entity’s blood establishments. The Department of Legal Affairs may terminate an action if the blood establishment agrees to pay a stipulated civil penalty. A civil penalty so collected accrues to the state and shall be deposited as received into the General Revenue Fund unallocated. The Department of Legal Affairs may terminate the action and waive the civil penalty upon a showing of good cause by the blood establishment as to why the required disclosures were not made.

History.—s. 1, ch. 2003-38; s. 38, ch. 2004-5; s. 1, ch. 2012-37.



381.06015 - Public Cord Blood Tissue Bank.

381.06015 Public Cord Blood Tissue Bank.—

(1) There is established a statewide consortium to be known as the Public Cord Blood Tissue Bank. The Public Cord Blood Tissue Bank is established as a nonprofit legal entity to collect, screen for infectious and genetic diseases, perform tissue typing, cryopreserve, and store umbilical cord blood as a resource to the public. The University of Florida, the University of South Florida, the University of Miami, and the Mayo Clinic, Jacksonville shall jointly form the collaborative consortium, each working with community resources such as regional blood banks, hospitals, and other health care providers to develop local and regional coalitions for the purposes set forth in this act. The consortium participants shall align their outreach programs and activities to all geographic areas of the state, covering the entire state. The consortium is encouraged to conduct outreach and research for Hispanics, African Americans, Native Americans, and other ethnic and racial minorities.

(2) The Agency for Health Care Administration and the Department of Health shall encourage health care providers, including, but not limited to, hospitals, birthing facilities, county health departments, physicians, midwives, and nurses, to disseminate information about the Public Cord Blood Tissue Bank.

(3) Nothing in this section creates a requirement of any health care or services program that is directly affiliated with a bona fide religious denomination that includes as an integral part of its beliefs and practices the tenet that blood transfer is contrary to the moral principles the denomination considers to be an essential part of its beliefs.

(4) Any health care facility or health care provider receiving financial remuneration for the collection of umbilical cord blood shall provide written disclosure of this information to any woman postpartum or parent of a newborn from whom the umbilical cord blood is collected prior to the harvesting of the umbilical cord blood.

(5) A woman admitted to a hospital or birthing facility for obstetrical services may be offered the opportunity to donate umbilical cord blood to the Public Cord Blood Tissue Bank. A woman may not be required to make such a donation.

(6) The consortium may charge reasonable rates and fees to recipients of cord blood tissue bank products.

History.—s. 1, ch. 2000-305; s. 53, ch. 2012-184.



381.06016 - Umbilical cord blood awareness.

381.06016 Umbilical cord blood awareness.—

(1) The Department of Health shall make publicly available, by posting on its Internet website, resources and an Internet website link to materials relating to umbilical cord blood which have been developed by the Parent’s Guide to Cord Blood Foundation, Inc., including:

(a) An explanation of the potential value and uses of umbilical cord blood, including cord blood cells and stem cells, for individuals who are, as well as individuals who are not, biologically related to a mother or her newborn child.

(b) An explanation of the differences between using one’s own cord blood cells and using biologically related or biologically unrelated cord blood stem cells in the treatment of disease.

(c) An explanation of the differences between public and private umbilical cord blood banking.

(d) The options available to a mother relating to stem cells that are contained in the umbilical cord blood after the delivery of her newborn, including:

1. Donating the stem cells to a public umbilical cord blood bank where facilities are available;

2. Storing the stem cells in a private family umbilical cord blood bank for use by immediate and extended family members;

3. Storing the stem cells for use by family members through a family or sibling donor banking program that provides free collection, processing, and storage if there is an existing medical need; and

4. Discarding the stem cells.

(e) The medical processes involved in the collection of cord blood.

(f) Criteria for medical or family history that can impact a family’s consideration of umbilical cord blood banking, including the likelihood of using a baby’s cord blood to serve as a match for a family member who has a medical condition.

(g) Options for ownership and future use of donated umbilical cord blood.

(h) The average cost of public and private umbilical cord blood banking.

(i) The availability of public and private cord blood banks to residents of this state, including:

1. A list of public cord blood banks and the hospitals served by such blood banks;

2. A list of private cord blood banks that are available; and

3. The availability of free family banking and sibling donor programs if there is an existing medical need by a family member.

(j) An explanation of which racial and ethnic groups are in particular need of publicly donated cord blood samples based upon medical data developed by the Health Resources and Services Administration of the United States Department of Health and Human Services.

(2) The Department of Health shall encourage health care providers who provide health care services that are directly related to a woman’s pregnancy to make available to a pregnant patient before her third trimester of pregnancy, or, if later, at the first visit of such patient to the provider, information listed under subsection (1) which relates to the patient’s options regarding umbilical cord blood banking.

(3) A health care provider or a health care facility, or any employee or agent thereof, is not liable for damages in a civil action, subject to prosecution in a criminal proceeding, or subject to disciplinary action by the appropriate regulatory board for acting in good faith to comply with the provisions of this section.

History.—s. 1, ch. 2011-154.



381.4018 - Physician workforce assessment and development.

381.4018 Physician workforce assessment and development.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Consortium” or “consortia” means a combination of statutory teaching hospitals, specialty children’s hospitals, statutory rural hospitals, other hospitals, accredited medical schools, clinics operated by the Department of Health, clinics operated by the Department of Veterans’ Affairs, area health education centers, community health centers, federally qualified health centers, prison clinics, local community clinics, or other programs. At least one member of the consortium shall be a sponsoring institution accredited or currently seeking accreditation by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association.

(b) “Council” means the Physician Workforce Advisory Council.

(c) “Department” means the Department of Health.

(d) “Graduate medical education program” means a program accredited by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association.

(e) “Primary care specialty” means emergency medicine, family practice, internal medicine, pediatrics, psychiatry, geriatrics, general surgery, obstetrics and gynecology, and combined pediatrics and internal medicine and other specialties as determined by the Physician Workforce Advisory Council or the Department of Health.

(2) PURPOSE.—The department shall serve as a coordinating and strategic planning body to actively assess the state’s current and future physician workforce needs and work with multiple stakeholders to develop strategies and alternatives to address current and projected physician workforce needs.

(3) GENERAL FUNCTIONS.—The department shall maximize the use of existing programs under the jurisdiction of the department and other state agencies and coordinate governmental and nongovernmental stakeholders and resources in order to develop a state strategic plan and assess the implementation of such strategic plan. In developing the state strategic plan, the department shall:

(a) Monitor, evaluate, and report on the supply and distribution of physicians licensed under chapter 458 or chapter 459. The department shall maintain a database to serve as a statewide source of data concerning the physician workforce.

(b) Develop a model and quantify, on an ongoing basis, the adequacy of the state’s current and future physician workforce as reliable data becomes available. Such model must take into account demographics, physician practice status, place of education and training, generational changes, population growth, economic indicators, and issues concerning the “pipeline” into medical education.

(c) Develop and recommend strategies to determine whether the number of qualified medical school applicants who might become competent, practicing physicians in this state will be sufficient to meet the capacity of the state’s medical schools. If appropriate, the department shall, working with representatives of appropriate governmental and nongovernmental entities, develop strategies and recommendations and identify best practice programs that introduce health care as a profession and strengthen skills needed for medical school admission for elementary, middle, and high school students, and improve premedical education at the precollege and college level in order to increase this state’s potential pool of medical students.

(d) Develop strategies to ensure that the number of graduates from the state’s public and private allopathic and osteopathic medical schools is adequate to meet physician workforce needs, based on the analysis of the physician workforce data, so as to provide a high-quality medical education to students in a manner that recognizes the uniqueness of each new and existing medical school in this state.

(e) Pursue strategies and policies to create, expand, and maintain graduate medical education positions in the state based on the analysis of the physician workforce data. Such strategies and policies must take into account the effect of federal funding limitations on the expansion and creation of positions in graduate medical education. The department shall develop options to address such federal funding limitations. The department shall consider options to provide direct state funding for graduate medical education positions in a manner that addresses requirements and needs relative to accreditation of graduate medical education programs. The department shall consider funding residency positions as a means of addressing needed physician specialty areas, rural areas having a shortage of physicians, and areas of ongoing critical need, and as a means of addressing the state’s physician workforce needs based on an ongoing analysis of physician workforce data.

(f) Develop strategies to maximize federal and state programs that provide for the use of incentives to attract physicians to this state or retain physicians within the state. Such strategies should explore and maximize federal-state partnerships that provide incentives for physicians to practice in federally designated shortage areas. Strategies shall also consider the use of state programs, such as the Medical Education Reimbursement and Loan Repayment Program pursuant to s. 1009.65, which provide for education loan repayment or loan forgiveness and provide monetary incentives for physicians to relocate to underserved areas of the state.

(g) Coordinate and enhance activities relative to physician workforce needs, undergraduate medical education, graduate medical education, and reentry of retired military and other physicians into the physician workforce provided by the Division of Medical Quality Assurance, area health education center networks established pursuant to s. 381.0402, and other offices and programs within the department as designated by the State Surgeon General.

(h) Work in conjunction with and act as a coordinating body for governmental and nongovernmental stakeholders to address matters relating to the state’s physician workforce assessment and development for the purpose of ensuring an adequate supply of well-trained physicians to meet the state’s future needs. Such governmental stakeholders shall include, but need not be limited to, the State Surgeon General or his or her designee, the Commissioner of Education or his or her designee, the Secretary of Health Care Administration or his or her designee, and the Chancellor of the State University System or his or her designee, and, at the discretion of the department, other representatives of state and local agencies that are involved in assessing, educating, or training the state’s current or future physicians. Other stakeholders shall include, but need not be limited to, organizations representing the state’s public and private allopathic and osteopathic medical schools; organizations representing hospitals and other institutions providing health care, particularly those that currently provide or have an interest in providing accredited medical education and graduate medical education to medical students and medical residents; organizations representing allopathic and osteopathic practicing physicians; and, at the discretion of the department, representatives of other organizations or entities involved in assessing, educating, or training the state’s current or future physicians.

(i) Serve as a liaison with other states and federal agencies and programs in order to enhance resources available to the state’s physician workforce and medical education continuum.

(j) Act as a clearinghouse for collecting and disseminating information concerning the physician workforce and medical education continuum in this state.

(4) PHYSICIAN WORKFORCE ADVISORY COUNCIL.—There is created in the department the Physician Workforce Advisory Council, an advisory council as defined in s. 20.03. The council shall comply with the requirements of s. 20.052, except as otherwise provided in this section.

(a) The council shall consist of 19 members. Members appointed by the State Surgeon General shall include:

1. A designee from the department who is a physician licensed under chapter 458 or chapter 459 and recommended by the State Surgeon General.

2. An individual who is affiliated with the Science Students Together Reaching Instructional Diversity and Excellence program and recommended by the area health education center network.

3. Two individuals recommended by the Council of Florida Medical School Deans, one representing a college of allopathic medicine and one representing a college of osteopathic medicine.

4. One individual recommended by the Florida Hospital Association, representing a hospital that is licensed under chapter 395, has an accredited graduate medical education program, and is not a statutory teaching hospital.

5. One individual representing a statutory teaching hospital as defined in s. 408.07 and recommended by the Safety Net Hospital Alliance.

6. One individual representing a family practice teaching hospital as defined in s. 395.805 and recommended by the Council of Family Medicine and Community Teaching Hospitals.

7. Two individuals recommended by the Florida Medical Association, one representing a primary care specialty and one representing a nonprimary care specialty.

8. Two individuals recommended by the Florida Osteopathic Medical Association, one representing a primary care specialty and one representing a nonprimary care specialty.

9. Two individuals who are program directors of accredited graduate medical education programs, one representing a program that is accredited by the Accreditation Council for Graduate Medical Education and one representing a program that is accredited by the American Osteopathic Association.

10. An individual recommended by the Florida Association of Community Health Centers representing a federally qualified health center located in a rural area as defined in s. 381.0406(2)(a).

11. An individual recommended by the Florida Academy of Family Physicians.

12. An individual recommended by the Florida Alliance for Health Professions Diversity.

13. The Chancellor of the State University System or his or her designee.

14. A layperson member as determined by the State Surgeon General.

Appointments to the council shall be made by the State Surgeon General. Each entity authorized to make recommendations under this subsection shall make at least two recommendations to the State Surgeon General for each appointment to the council. The State Surgeon General shall name one appointee for each position from the recommendations made by each authorized entity.

(b) Each council member shall be appointed to a 4-year term. An individual may not serve more than two terms. Any council member may be removed from office for malfeasance; misfeasance; neglect of duty; incompetence; permanent inability to perform official duties; or pleading guilty or nolo contendere to, or being found guilty of, a felony. Any council member who meets the criteria for removal, or who is otherwise unwilling or unable to properly fulfill the duties of the office, shall be succeeded by an individual chosen by the State Surgeon General to serve out the remainder of the council member’s term. If the remainder of the replaced council member’s term is less than 18 months, notwithstanding the provisions of this paragraph, the succeeding council member may be reappointed twice by the State Surgeon General.

(c) The chair of the council is the State Surgeon General, who shall designate a vice chair from the membership of the council to serve in the absence of the State Surgeon General. A vacancy shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(d) Council members are not entitled to receive compensation or reimbursement for per diem or travel expenses.

(e) The council shall meet at least twice a year in person or by teleconference.

(f) The council shall:

1. Advise the State Surgeon General and the department on matters concerning current and future physician workforce needs in this state;

2. Review survey materials and the compilation of survey information;

3. Annually review the number, location, cost, and reimbursement of graduate medical education programs and positions;

4. Provide recommendations to the department regarding the survey completed by physicians licensed under chapter 458 or chapter 459;

5. Assist the department in preparing the annual report to the Legislature pursuant to ss. 458.3192 and 459.0082;

6. Assist the department in preparing an initial strategic plan, conduct ongoing strategic planning in accordance with this section, and provide ongoing advice on implementing the recommendations;

7. Monitor and provide recommendations regarding the need for an increased number of primary care or other physician specialties to provide the necessary current and projected health and medical services for the state; and

8. Monitor and make recommendations regarding the status of the needs relating to graduate medical education in this state.

History.—s. 1, ch. 2007-172; s. 20, ch. 2008-6; s. 29, ch. 2010-161; s. 56, ch. 2012-184.



381.7351 - Short title; Closing the Gap Act.

381.7351 Short title; Closing the Gap Act.—Sections 381.7351-381.7356 may be cited as the “Reducing Racial and Ethnic Health Disparities: Closing the Gap Act.”

History.—s. 27, ch. 2000-256.



381.7352 - Legislative intent.

381.7352 Legislative intent.—It is the intent of the Legislature to provide funds within Florida counties and Front Porch Florida Communities, in the form of Reducing Racial and Ethnic Health Disparities: Closing the Gap grants, to stimulate the development of community-based and neighborhood-based projects which will improve the health outcomes of racial and ethnic populations. Further, it is the intent of the Legislature that these programs foster the development of coordinated, collaborative, and broad-based participation by public and private entities, and faith-based organizations. Finally, it is the intent of the Legislature that the grant program function as a partnership between state and local governments, faith-based organizations, and private sector health care providers, including managed care, voluntary health care resources, social service providers, and nontraditional partners.

History.—s. 28, ch. 2000-256; s. 59, ch. 2012-184.



381.7353 - Reducing Racial and Ethnic Health Disparities: Closing the Gap grant program; administration; department duties.

381.7353 Reducing Racial and Ethnic Health Disparities: Closing the Gap grant program; administration; department duties.—

(1) The Reducing Racial and Ethnic Health Disparities: Closing the Gap grant program shall be administered by the Department of Health.

(2) The department shall:

(a) Publicize the availability of funds and establish an application process for submitting a grant proposal.

(b) Provide technical assistance and training, including a statewide meeting promoting best practice programs, as requested, to grant recipients.

(c) Develop uniform data reporting requirements for the purpose of evaluating the performance of the grant recipients and demonstrating improved health outcomes.

(d) Develop a monitoring process to evaluate progress toward meeting grant objectives.

(e) Coordinate with existing community-based programs, such as chronic disease community intervention programs, cancer prevention and control programs, diabetes control programs, the Healthy Start program, the Florida Kidcare Program, the HIV/AIDS program, immunization programs, and other related programs at the state and local levels, to avoid duplication of effort and promote consistency.

History.—s. 29, ch. 2000-256; s. 21, ch. 2008-6; s. 60, ch. 2012-184.



381.7354 - Eligibility.

381.7354 Eligibility.—

(1) Any person, entity, or organization within a county may apply for a Closing the Gap grant and may serve as the lead agency to administer and coordinate project activities within the county and develop community partnerships necessary to implement the grant.

(2) Persons, entities, or organizations within adjoining counties with populations of less than 100,000, based on the annual estimates produced by the Population Program of the University of Florida Bureau of Economic and Business Research, may jointly submit a multicounty Closing the Gap grant proposal. However, the proposal must clearly identify a single lead agency with respect to program accountability and administration.

(3) In addition to the grants awarded under subsections (1) and (2), up to 20 percent of the funding for the Reducing Racial and Ethnic Health Disparities: Closing the Gap grant program shall be dedicated to projects that address improving racial and ethnic health status within specific Front Porch Florida Communities.

(4) Nothing in ss. 381.7351-381.7356 shall prevent a person, entity, or organization within a county or group of counties from separately contracting for the provision of racial and ethnic health promotion, health awareness, and disease prevention services.

History.—s. 30, ch. 2000-256; s. 16, ch. 2004-243; s. 268, ch. 2011-142.



381.7355 - Project requirements; review criteria.

381.7355 Project requirements; review criteria.—

(1) Closing the Gap grant proposals shall be submitted to the Department of Health for review.

(2) A proposal must include each of the following elements:

(a) The purpose and objectives of the proposal, including identification of the particular racial or ethnic disparity the project will address. The proposal must address one or more of the following priority areas:

1. Decreasing racial and ethnic disparities in maternal and infant mortality rates.

2. Decreasing racial and ethnic disparities in morbidity and mortality rates relating to cancer.

3. Decreasing racial and ethnic disparities in morbidity and mortality rates relating to HIV/AIDS.

4. Decreasing racial and ethnic disparities in morbidity and mortality rates relating to cardiovascular disease.

5. Decreasing racial and ethnic disparities in morbidity and mortality rates relating to diabetes.

6. Increasing adult and child immunization rates in certain racial and ethnic populations.

7. Decreasing racial and ethnic disparities in oral health care.

8. Decreasing racial and ethnic disparities in morbidity and mortality rates relating to sickle cell disease.

9. Improve neighborhood social determinants of health, such as transportation, safety, and food access, as outlined by the Centers for Disease Control and Prevention’s “Tools for Putting Social Determinants of Health into Action.”

(b) Identification and relevance of the target population.

(c) Methods for obtaining baseline health status data and assessment of community health needs.

(d) Mechanisms for mobilizing community resources and gaining local commitment.

(e) Development and implementation of health promotion and disease prevention interventions.

(f) Mechanisms and strategies for evaluating the project’s objectives, procedures, and outcomes.

(g) A proposed work plan, including a timeline for implementing the project.

(h) Likelihood that project activities will occur and continue in the absence of funding.

(3) Priority shall be given to proposals that:

(a) Represent areas with the greatest documented racial and ethnic health status disparities.

(b) Exceed the minimum local contribution requirements specified in s. 381.7356.

(c) Demonstrate broad-based local support and commitment from entities representing racial and ethnic populations, including non-Hispanic whites. Indicators of support and commitment may include agreements to participate in the program, letters of endorsement, letters of commitment, interagency agreements, or other forms of support.

(d) Demonstrate a high degree of participation by the health care community in clinical preventive service activities and community-based health promotion and disease prevention interventions.

(e) Have been submitted from counties with a high proportion of residents living in poverty and with poor health status indicators.

(f) Demonstrate a coordinated community approach to addressing racial and ethnic health issues within existing publicly financed health care programs.

(g) Incorporate intervention mechanisms which have a high probability of improving the targeted population’s health status.

(h) Demonstrate a commitment to quality management in all aspects of project administration and implementation.

(i) Incorporate policy approaches to achieve sustainable long-term improvement.

History.—s. 31, ch. 2000-256; s. 49, ch. 2004-350; s. 1, ch. 2015-10; s. 4, ch. 2016-230.



381.7356 - Local matching funds; grant awards.

381.7356 Local matching funds; grant awards.—

(1) One or more Closing the Gap grants may be awarded in a county, or in a group of adjoining counties from which a multicounty application is submitted. Front Porch Florida Communities grants may also be awarded in a county or group of adjoining counties that are also receiving a grant award.

(2) Closing the Gap grants shall be awarded on a matching basis. One dollar in local matching funds must be provided for each $3 grant payment made by the state, except that:

(a) In counties with populations greater than 50,000, up to 50 percent of the local match may be in kind in the form of free services or human resources. Fifty percent of the local match must be in the form of cash.

(b) In counties with populations of 50,000 or less, the required local matching funds may be provided entirely through in-kind contributions.

(c) Grant awards to Front Porch Florida Communities shall not be required to have a matching requirement.

(3) The amount of the grant award shall be based on the county or neighborhood’s population, or on the combined population in a group of adjoining counties from which a multicounty application is submitted, and on other factors, as determined by the department.

(4) A Closing the Gap grant shall be funded for 1 year and may be renewed annually upon application to and approval by the department, subject to the achievement of quality standards, objectives, and outcomes and to the availability of funds.

(5) Implementation of the Reducing Racial and Ethnic Health Disparities: Closing the Gap grant program shall be subject to a specific appropriation provided in the General Appropriations Act.

History.—s. 32, ch. 2000-256; s. 61, ch. 2012-184.



381.739 - Short title; Charlie Mack Overstreet Brain or Spinal Cord Injuries Act.

381.739 Short title; Charlie Mack Overstreet Brain or Spinal Cord Injuries Act.—Sections 381.739-381.79 may be cited as the “Charlie Mack Overstreet Brain or Spinal Cord Injuries Act.”

History.—s. 32, ch. 94-324; s. 17, ch. 99-240.

Note.—Former s. 413.465.



381.7395 - Legislative intent.

381.7395 Legislative intent.—It is the intent of the Legislature to ensure the referral of individuals who have moderate-to-severe brain or spinal cord injuries to the brain and spinal cord injury program, a coordinated rehabilitation program administered by the department. The program shall provide eligible persons, as defined in s. 381.76, the opportunity to obtain the necessary rehabilitative services enabling them to be referred to a vocational rehabilitation program or to return to an appropriate level of functioning in their community. Further, it is intended that permanent disability be avoided, whenever possible, through prevention, early identification, emergency medical services and transport, and proper medical and rehabilitative treatment.

History.—s. 1, ch. 74-254; s. 148, ch. 77-104; s. 2, ch. 87-320; s. 31, ch. 94-324; s. 64, ch. 2000-153; s. 14, ch. 2000-367.

Note.—Former s. 413.46.



381.74 - Establishment and maintenance of a central registry.

381.74 Establishment and maintenance of a central registry.—The department shall establish and maintain a central registry of persons who have moderate-to-severe brain or spinal cord injuries.

(1) Every public health agency, private health agency, public social agency, private social agency, and attending physician shall report to the division within 5 days after identification or diagnosis of any person who has a moderate-to-severe brain or spinal cord injury. The consent of such person shall not be required.

(2) The report shall contain the name, age, residence, and type of disability of the individual and such additional information as may be deemed necessary by the department.

History.—s. 3, ch. 74-254; s. 1, ch. 75-168; s. 4, ch. 87-320; s. 33, ch. 94-324; s. 18, ch. 99-240.

Note.—Former s. 413.48.



381.745 - Definitions; ss. 381.739-381.79.

381.745 Definitions; ss. 381.739-381.79.—As used in ss. 381.739-381.79, the term:

(1) “Activity of daily living” means an activity required on a frequent basis which permits an individual to secure or maintain independence. Such activities include, but are not limited to, personal home care, transportation, personal assistance services, housekeeping, shopping, attending school, communication, and employment.

(2) “Brain or spinal cord injury” means:

(a) A lesion to the spinal cord or cauda equina, resulting from external trauma, with evidence of significant involvement of two of the following deficits or dysfunctions:

1. Motor deficit.

2. Sensory deficit.

3. Bowel and bladder dysfunction.

(b) An insult to the skull, brain, or its covering, resulting from external trauma that produces an altered state of consciousness or anatomic motor, sensory, cognitive, or behavioral deficits.

(3) “Emergency medical evacuation system” means a department-approved transportation system that provides timely and skilled emergency care and movement of individuals believed to have sustained a brain or spinal cord injury.

(4) “Personal assistance services” means a range of services, provided by one or more individuals, which are designed to assist an individual who has a disability to perform activities of daily living.

(5) “Funded services” means services paid for through the brain and spinal cord injury program.

(6) “Designated facility” means a facility approved by the brain and spinal cord injury program which meets the criteria and standards of care of the brain and spinal cord injury program for individuals who have sustained a brain or spinal cord injury.

(7) “Third-party coverage” means any claim for, right to receive payment for, or any coverage for the payment of any services under the brain and spinal cord injury program.

(8) “Third-party payment” means any and all payments received or due as a result of any third-party obligation created by gift, coverage or other contract, settlement or judicial decision, or action of law.

(9) “Transitional living facility” means a state-approved facility as defined and licensed under chapter 400.

(10) “Trauma center” means a department-approved acute care facility that provides diagnosis and treatment of individuals who have sustained a brain or spinal cord injury.

History.—s. 15, ch. 2000-367; s. 14, ch. 2006-197; s. 5, ch. 2015-25.



381.75 - Duties and responsibilities of the department.

381.75 Duties and responsibilities of the department.—Consistent with the mandate of s. 381.7395, the department shall develop and administer a multilevel treatment program for individuals who sustain brain or spinal cord injuries and who are referred to the brain and spinal cord injury program.

(1) Within 15 days after any report of an individual who has sustained a brain or spinal cord injury, the department shall notify the individual or the most immediate available family members of their right to assistance from the state, the services available, and the eligibility requirements.

(2) The department shall refer individuals who have brain or spinal cord injuries to other state agencies to ensure that rehabilitative services, if desired, are obtained by that individual.

(3) The department, in consultation with emergency medical service, shall develop standards for an emergency medical evacuation system that will ensure that all individuals who sustain traumatic brain or spinal cord injuries are transported to a department-approved trauma center that meets the standards and criteria established by the emergency medical service and the acute-care standards of the brain and spinal cord injury program.

(4) The department shall develop standards for designation of rehabilitation centers to provide rehabilitation services for individuals who have brain or spinal cord injuries.

(5) The department shall determine the appropriate number of designated acute-care facilities, inpatient rehabilitation centers, and outpatient rehabilitation centers needed based on incidence, volume of admissions, and other appropriate criteria.

(6) The department shall develop standards for designation of transitional living facilities to provide transitional living services for individuals who participate in the brain and spinal cord injury program.

History.—s. 4, ch. 74-254; s. 5, ch. 87-320; s. 34, ch. 94-324; s. 2, ch. 98-12; s. 19, ch. 99-240; s. 16, ch. 2000-367; s. 6, ch. 2015-25.

Note.—Former s. 413.49.



381.755 - Benefits not assignable.

381.755 Benefits not assignable.—The right of an eligible individual to any services provided by the brain and spinal cord injury program is not transferable or assignable, and any benefits, including money, goods, or chattels, received as services under the brain and spinal cord injury program are exempt from all state, county, and municipal taxes and from sale under the process of any court, except for obligations contracted for the purchase of such property.

History.—s. 17, ch. 2000-367.



381.76 - Eligibility for the brain and spinal cord injury program.

381.76 Eligibility for the brain and spinal cord injury program.—

(1) An individual shall be accepted as eligible for the brain and spinal cord injury program following certification by the department that the individual:

(a) Has been referred to the central registry pursuant to s. 381.74;

(b) Is a legal resident of this state at the time of application for services;

(c) Has sustained a brain or spinal cord injury;

(d) Is medically stable; and

(e) Is reasonably expected to achieve reintegration into the community through services provided by the brain and spinal cord injury program.

(2) If the department is unable to provide services to all eligible individuals, the department may establish an order of selection.

History.—s. 35, ch. 94-324; s. 20, ch. 99-240; s. 10, ch. 2000-153; s. 18, ch. 2000-367.

Note.—Former s. 413.507.



381.765 - Retention of title to and disposal of equipment.

381.765 Retention of title to and disposal of equipment.—

(1) The department may retain title to any property, tools, instruments, training supplies, equipment, or other items of value acquired for services provided under the brain and spinal cord injury program or for personnel employed in operating the brain and spinal cord injury program, and may repossess or transfer such property, tools, instruments, supplies, equipment, or other items of value.

(2) The department may offer for sale any surplus items acquired in operating the brain and spinal cord injury program when they are no longer necessary or exchange them for necessary items that may be used to greater advantage. When any such surplus equipment is sold or exchanged, a receipt for the equipment shall be taken from the purchaser showing the consideration given for such equipment and forwarded to the Chief Financial Officer, and any funds received by the brain and spinal cord injury program pursuant to any such transaction shall be deposited in the Brain and Spinal Cord Injury Program Trust Fund and shall be available for expenditure for any purpose consistent with ss. 381.739-381.79.

History.—s. 19, ch. 2000-367; s. 404, ch. 2003-261; s. 7, ch. 2010-161; s. 62, ch. 2012-184.



381.775 - Applicant and recipient records; confidential and privileged.

381.775 Applicant and recipient records; confidential and privileged.—

(1) All oral and written records, information, letters, and reports received, made, or maintained by the department relative to any applicant for or recipient of services under the brain and spinal cord injury program are privileged, confidential, and exempt from s. 119.07(1). Any person who discloses or releases such records, information, or communications in violation of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Such records may not be released, except that:

(a) Records may be released to the applicant or recipient, or his or her representative, upon receipt of a written waiver from the applicant or recipient. Medical, psychological, or other information that the department believes may be harmful to an applicant or recipient may not be released directly to him or her, but must be provided through a licensed health care professional designated by the applicant or recipient.

(b) Records that do not identify applicants or recipients may be released for the purpose of research, when the research is approved by the department.

(c) Records used in administering the brain and spinal cord injury program may be released as required to administer the program or as required by an agency or political subdivision of the state in the performance of its duties. Any agency or political subdivision to which records are released under this paragraph may not disclose the records to third parties.

(d) Records may be released upon the order of an administrative law judge, a hearing officer, a judge of compensation claims, an agency head exercising quasi-judicial authority, or a judge of a court of competent jurisdiction following a finding in an in camera proceeding that the records are relevant to the inquiry before the court and should be released. The in camera proceeding and all records relating thereto are confidential and exempt from s. 119.07(1).

(e) Whenever an applicant for or recipient of services under the brain and spinal cord injury program has declared any intention to harm other persons or property, such declaration may be disclosed.

(f) The department may release personal information about an applicant for or recipient of services under the brain and spinal cord injury program in order to protect him or her or others when the applicant or recipient poses a threat to his or her own safety or to the safety of others and shall, upon official request, release such information to law enforcement agencies investigating the commission of a crime.

(2) Records that come into the possession of the department relative to any applicant for or receipt of services under the brain and spinal cord injury program and that are confidential by other provisions of law are confidential and exempt from s. 119.07(1), and may not be released by the department, except as provided in this section.

History.—s. 20, ch. 2000-367.



381.78 - Advisory council on brain and spinal cord injuries.

381.78 Advisory council on brain and spinal cord injuries.—

(1) There is created within the department a 16-member advisory council on brain and spinal cord injuries. The council shall be composed of a minimum of four individuals who have brain injuries or are family members of individuals who have brain injuries, a minimum of four individuals who have spinal cord injuries or are family members of individuals who have spinal cord injuries, and a minimum of two individuals who represent the special needs of children who have brain or spinal cord injuries. The balance of the council members shall be physicians, other allied health professionals, administrators of brain and spinal cord injury programs, and representatives from support groups that have expertise in areas related to the rehabilitation of individuals who have brain or spinal cord injuries.

(2) Members of the council shall be appointed to serve by the State Surgeon General. All members’ terms shall be for 4 years. An individual may not serve more than two terms. Any council member who is unwilling or unable to properly fulfill the duties of the office shall be succeeded by an individual chosen by the State Surgeon General to serve out the unexpired balance of the replaced council member’s term. If the unexpired balance of the replaced council member’s term is less than 18 months, then, notwithstanding the provisions of this subsection, the succeeding council member may be reappointed by the State Surgeon General twice.

(3) The council shall meet at least two times annually.

(4) The council shall provide advice and expertise to the department in the preparation, implementation, and periodic review of the brain and spinal cord injury program.

(5) Members of the advisory council are entitled to reimbursement for per diem and travel expenses for required attendance at council meetings in accordance with s. 112.061. Reasonable expenses for personal assistance services and interpreters needed by members during required attendance at council meetings shall be reimbursed. A member may not receive any compensation for performing duties specified in, or arising out of, her or his duties as a council member under ss. 381.739-381.79, except as otherwise specified in ss. 381.739-381.79.

(6) A member of the advisory council may not cast a vote on any matter that would provide direct financial benefit to the member or create a conflict of interest under state law.

(7) A member of the advisory council may be removed from office by the State Surgeon General for malfeasance, misfeasance, neglect of duty, incompetence, or permanent inability to perform official duties or for pleading nolo contendere to, or being found guilty of, a crime. Malfeasance includes, but is not limited to, a violation of any specific prohibition within ss. 381.739-381.79.

History.—s. 19, ch. 76-201; s. 9, ch. 87-320; s. 2, ch. 88-303; s. 5, ch. 91-429; s. 37, ch. 94-324; s. 3, ch. 98-12; s. 50, ch. 99-5; s. 22, ch. 99-240; s. 11, ch. 2000-153; s. 21, ch. 2000-367; s. 2, ch. 2007-230; s. 22, ch. 2008-6; s. 8, ch. 2010-161; s. 36, ch. 2015-2; s. 7, ch. 2015-25.

Note.—Former s. 413.605.



381.785 - Recovery of third-party payments for funded services.

381.785 Recovery of third-party payments for funded services.—

(1) Third-party coverage for funded services constitutes primary coverage.

(2) An applicant for or recipient of services funded under the brain and spinal cord injury program must inform the brain and spinal cord injury program of any rights she or he has to third-party payments for such services, and the brain and spinal cord injury program shall be subrogated to her or his rights to such third-party payments. The brain and spinal cord injury program may recover directly from:

(a) Any third party that is liable to make a benefit payment to the provider of the recipient’s funded services or to the recipient under the terms of any contract, settlement, or award;

(b) The recipient, if she or he has received a third-party payment for funded services provided to her or him; or

(c) The provider of the recipient’s funded services, if third-party payment for such services has been recovered by the provider.

(3) An applicant for or a recipient of funded services is deemed to have assigned to the brain and spinal cord injury program her or his rights to any payments for such services from a third party and to have authorized the brain and spinal cord injury program to release information with respect to such services for the sole purpose of obtaining reimbursement.

(4) The brain and spinal cord injury program may, in order to enforce its rights under this section, institute, intervene in, or join any legal proceeding against a third party against whom recovery rights arise. Action taken by the brain and spinal cord injury program does not preclude the recipient’s recovery for that portion of her or his damages not subrogated to the brain and spinal cord injury program, and action taken by the recipient does not prejudice the rights of the brain and spinal cord injury program.

(5) When the brain and spinal cord injury program provides, pays for, or becomes liable for funded services, it has a lien for the amount of such services upon all causes of action that accrue to the recipient or to her or his legal representatives as a result of sickness, injury, disease, disability, or death due to the liability of a third party which necessitated funded services. To perfect such lien, a notice of lien must be filed with the clerk of the circuit court in the recipient’s county of residence. The notice of lien must contain the name and address of the person to whom services were furnished and the name, address, and telephone number of a person at the brain and spinal cord injury program from whom information regarding the lien can be obtained. Failure of the brain and spinal cord injury program to file a notice of lien does not affect the program’s other rights provided in this section. Any notice of lien filed as provided under this subsection is valid for 5 years after filing, and may be extended for an additional 5-year period by filing a new notice of lien at any time prior to the expiration of the original notice of lien.

(6) In recovering any payments in accordance with this section, the brain and spinal cord injury program may make appropriate settlements.

(7) Notwithstanding any other law to the contrary, payments made for funded services are neither collateral payments nor collateral sources within the meaning of chapter 86-160, Laws of Florida, or chapter 88-1, Laws of Florida.

(8) Notwithstanding any other law to the contrary, the brain and spinal cord injury program retains all rights and remedies granted under this section as against moneys paid under chapter 440.

(9) The department shall adopt rules to administer this section.

History.—s. 22, ch. 2000-367.



381.79 - Brain and Spinal Cord Injury Program Trust Fund.

381.79 Brain and Spinal Cord Injury Program Trust Fund.—

(1) There is created in the State Treasury the Brain and Spinal Cord Injury Program Trust Fund. Moneys in the fund shall be appropriated to the department for the purpose of providing the cost of care for brain or spinal cord injuries as a payor of last resort to residents of this state, for multilevel programs of care established pursuant to s. 381.75.

(a) Authorization of expenditures for brain or spinal cord injury care shall be made only by the department.

(b) Authorized expenditures include acute care, rehabilitation, transitional living, equipment and supplies necessary for activities of daily living, public information, prevention, education, and research. In addition, the department may provide matching funds for public or private assistance provided under the brain and spinal cord injury program and may provide funds for any approved expansion of services for treating individuals who have sustained a brain or spinal cord injury.

(2) The department shall issue a report to the President of the Senate and the Speaker of the House of Representatives by March 1 of each year, summarizing the activities supported by the trust fund.

(3) Annually, 5 percent of the revenues deposited monthly in the fund pursuant to s. 318.21(2)(d) shall be appropriated to the University of Florida and 5 percent to the University of Miami for spinal cord injury and brain injury research. The amount to be distributed to the universities shall be calculated based on the deposits into the fund for each quarter in the fiscal year, but may not exceed $500,000 per university per year. Funds distributed under this subsection shall be made in quarterly payments at the end of each quarter during the fiscal year.

(4) The Board of Governors of the State University System shall establish a program administration process which shall include: an annual prospective program plan with goals, research design, proposed outcomes, a proposed budget, an annual report of research activities and findings, and an annual end-of-year financial statement. Prospective program plans shall be submitted to the Board of Governors, and funds shall be released upon acceptance of the proposed program plans. The annual report of research activities and findings shall be submitted to the Board of Governors, with the executive summaries submitted to the President of the Senate, the Speaker of the House of Representatives, and the State Surgeon General.

(5) Moneys received under s. 381.785 shall be deposited into the trust fund and used for the purposes specified in subsection (1).

(6) The department may accept, deposit into the trust fund, and use for carrying out the purposes of ss. 381.739-381.79 gifts made unconditionally by will or otherwise. Any gift made under conditions that, in the judgment of the department, are proper and consistent with this section, the laws of the United States, and the laws of this state may be accepted and shall be held, invested, reinvested, and used in accordance with the conditions of the gift.

History.—s. 63, ch. 88-381; s. 2, ch. 92-65; s. 38, ch. 94-324; s. 23, ch. 99-240; s. 10, ch. 99-252; s. 12, ch. 2000-153; s. 23, ch. 2000-367; s. 30, ch. 2003-399; s. 13, ch. 2004-269; s. 19, ch. 2005-3; s. 9, ch. 2006-2; s. 46, ch. 2007-217; s. 23, ch. 2008-6; s. 9, ch. 2010-161; s. 11, ch. 2015-25.

Note.—Former s. 413.613.



381.815 - Sickle-cell program.

381.815 Sickle-cell program.—The Department of Health shall, to the extent that resources are available:

(1) Provide education to the citizens of Florida about sickle-cell disease.

(2) Work cooperatively with not-for-profit centers to provide community-based education, patient teaching, and counseling and to encourage diagnostic screening.

(3) Make grants or enter into contracts with not-for-profit centers.

History.—s. 1, ch. 96-292; s. 186, ch. 97-101.



381.82 - Ed and Ethel Moore Alzheimer’s Disease Research Program.

381.82 Ed and Ethel Moore Alzheimer’s Disease Research Program.—

(1) The Ed and Ethel Moore Alzheimer’s Disease Research Program is created within the Department of Health. The purpose of the program is to fund research leading to prevention of or a cure for Alzheimer’s disease. The long-term goals of the program are to:

(a) Improve the health of Floridians by researching better prevention and diagnoses of and treatments and cures for Alzheimer’s disease.

(b) Expand the foundation of knowledge relating to the prevention, diagnosis, treatment, and cure of Alzheimer’s disease.

(c) Stimulate economic activity in the state in areas related to Alzheimer’s disease research.

(2)(a) Funds appropriated for the Ed and Ethel Moore Alzheimer’s Disease Research Program shall be used exclusively for the award of grants and fellowships through a competitive process for research relating to the prevention, diagnosis, treatment, and cure of Alzheimer’s disease and for expenses incurred in the administration of this section. Priority shall be granted to research designed to prevent or cure Alzheimer’s disease.

(b) Applications for Alzheimer’s disease research funding under the program may be submitted from any university or established research institute in the state. All qualified investigators in the state, regardless of institution affiliation, shall have equal access and opportunity to compete for research funding. The following types of applications may be considered for funding:

1. Investigator-initiated research grants.

2. Institutional research grants.

3. Predoctoral and postdoctoral research fellowships.

4. Collaborative research grants, including those that advance the finding of cures through basic or applied research.

(3) There is created within the Department of Health the Alzheimer’s Disease Research Grant Advisory Board.

(a) The board shall consist of 11 members appointed by the State Surgeon General. The board shall be composed of two gerontologists, two geriatric psychiatrists, two geriatricians, two neuroscientists, and three neurologists. Initial appointments to the board shall be made by October 1, 2014. The board members shall serve 4-year terms, except that, to provide for staggered terms, five of the initial appointees shall serve 2-year terms and six shall serve 4-year terms. All subsequent appointments shall be for 4-year terms. The chair of the board shall be elected from the membership of the board and shall serve as chair for 2 years. An appointed member may not serve more than two consecutive terms. Appointed members must have experience in Alzheimer’s disease or related biomedical research. The board shall adopt internal organizational procedures as necessary for its efficient organization. The board shall establish and follow rigorous guidelines for ethical conduct and adhere to a strict policy with regard to conflicts of interest. A member of the board may not participate in any discussion or decision of the board or a panel with respect to a research proposal by any firm, entity, or agency with which the member is associated as a member of the governing body or as an employee or with which the member has entered into a contractual arrangement.

(b) The department shall provide such staff, information, and other assistance as is reasonably necessary to assist the board in carrying out its responsibilities. Members of the board shall serve without compensation and may not receive reimbursement for per diem or travel expenses.

(c) The board shall advise the State Surgeon General as to the scope of the research program and shall submit its recommendations for proposals to be funded to the State Surgeon General by December 15 of each year. Grants and fellowships shall be awarded by the State Surgeon General, after consultation with the board, on the basis of scientific merit. Other responsibilities of the board may include, but are not limited to, providing advice on program priorities and emphases; assisting in the development of appropriate linkages to nonacademic entities, such as voluntary organizations, health care delivery institutions, industry, government agencies, and public officials; and developing and providing oversight regarding mechanisms for the dissemination of research results.

(d)1. Applications provided to the board for Alzheimer’s disease research grants under this section, and any records generated by the board relating to review of such applications, except final recommendations, are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

2. Those portions of a meeting of the board during which applications for Alzheimer’s disease research grants under this section are discussed are exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution. The closed portion of a meeting must be recorded. The recording shall be maintained by the board and shall be subject to disclosure in accordance with subparagraph 3.

3. Information that is held confidential and exempt under this paragraph may be disclosed with the express written consent of the individual to whom the information pertains or the individual’s legally authorized representative, or by court order upon a showing of good cause.

4. This paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

(4) The board shall submit a fiscal-year progress report on the programs under its purview annually to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the State Surgeon General by February 15. The report must include:

(a) For each research project supported by grants or fellowships awarded under the program:

1. A summary of the research project and results or expected results of the research.

2. The status of the research project, including whether it has concluded or the estimated date of completion.

3. The amount of the grant or fellowship awarded and the estimated or actual cost of the research project.

4. A list of principal investigators under the research project.

5. The title, citation, and summary of findings of a publication in a peer-reviewed journal resulting from the research.

6. The source and amount of any federal, state, or local government grants or donations or private grants or donations generated as a result of the research project.

7. The status of a patent, if any, generated from the research project and an economic analysis of the impact of the resulting patent.

8. A list of postsecondary educational institutions involved in the research project, a description of each postsecondary educational institution’s involvement in the research project, and the number of students receiving training or performing research under the research project.

(b) The state ranking and total amount of Alzheimer’s disease research funding currently flowing into the state from the National Institutes of Health.

(c) Progress toward programmatic goals, particularly in the prevention, diagnosis, treatment, and cure of Alzheimer’s disease.

(d) Recommendations to further the mission of the program.

(5) The activities of the board provided in subsection (3) are exempt from chapter 120.

(6) The department may adopt rules as necessary to implement the provisions of this section.

(7) Implementation of the Ed and Ethel Moore Alzheimer’s Disease Research Program is subject to legislative appropriation.

(8) Notwithstanding s. 216.301 and pursuant to s. 216.351, the balance of any appropriation from the General Revenue Fund for the Ed and Ethel Moore Alzheimer’s Disease Research Program which is not disbursed but which is obligated pursuant to contract or committed to be expended by June 30 of the fiscal year in which the funds are appropriated may be carried forward for up to 5 years after the effective date of the original appropriation.

History.—s. 3, ch. 2014-163; s. 1, ch. 2014-164; s. 1, ch. 2016-25; s. 5, ch. 2016-230.



381.83 - Trade secrets; confidentiality.

381.83 Trade secrets; confidentiality.—

(1) Records, reports, or information obtained from any person under this chapter, unless otherwise provided by law, must be available to the public, except upon a showing satisfactory to the department by the person from whom the records, reports, or information is obtained that such records, reports, or information, or a particular part thereof, contains trade secrets as defined in s. 812.081. Such trade secrets are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. The person submitting such trade secret information to the department must request that it be kept confidential and must inform the department of the basis for the claim of trade secret. The department shall, subject to notice and opportunity for hearing, determine whether the information, or portions thereof, claimed to be a trade secret is or is not a trade secret. Such trade secrets may be disclosed, however, to authorized representatives of the department or, pursuant to request, to other governmental entities in order for them to properly perform their duties, or when relevant in any proceeding under this chapter. Authorized representatives and other governmental entities receiving such trade secret information shall retain its confidentiality. Those involved in any proceeding under this chapter, including a hearing officer or judge or justice, shall retain the confidentiality of any trade secret information revealed at such proceeding.

(2) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 4, ch. 95-366; s. 188, ch. 96-406; s. 6, ch. 2016-6.



381.84 - Comprehensive Statewide Tobacco Education and Use Prevention Program.

381.84 Comprehensive Statewide Tobacco Education and Use Prevention Program.—

(1) DEFINITIONS.—As used in this section and for purposes of the provisions of s. 27, Art. X of the State Constitution, the term:

(a) “AHEC network” means an area health education center network established under s. 381.0402.

(b) “CDC” means the United States Centers for Disease Control and Prevention.

(c) “Council” means the Tobacco Education and Use Prevention Advisory Council.

(d) “Department” means the Department of Health.

(e) “Tobacco” means, without limitation, tobacco itself and tobacco products that include tobacco and are intended or expected for human use or consumption, including, but not limited to, cigarettes, cigars, pipe tobacco, and smokeless tobacco.

(f) “Youth” means minors and young adults.

(2) PURPOSE, FINDINGS, AND INTENT.—It is the purpose of this section to implement s. 27, Art. X of the State Constitution. The Legislature finds that s. 27, Art. X of the State Constitution requires the funding of a statewide tobacco education and use prevention program that focuses on tobacco use by youth. The Legislature further finds that the primary goals of the program are to reduce the prevalence of tobacco use among youth, adults, and pregnant women; reduce per capita tobacco consumption; and reduce exposure to environmental tobacco smoke. Further, it is the intent of the Legislature to base increases in funding for individual components of the program on the results of assessments and evaluations. Recognizing that some components will need to grow faster than inflation, it is the intent of the Legislature to fund portions of the program on a nonrecurring basis in the early years so that those components that are most effective can be supported as the program matures.

(3) PROGRAM COMPONENTS AND REQUIREMENTS.—The department shall conduct a comprehensive, statewide tobacco education and use prevention program consistent with the recommendations for effective program components contained in the 1999 Best Practices for Comprehensive Tobacco Control Programs of the CDC, as amended by the CDC. The program shall include the following components, each of which shall focus on educating people, particularly youth and their parents, about the health hazards of tobacco and discouraging the use of tobacco:

(a) Counter-marketing and advertising; Internet resource center.—The counter-marketing and advertising campaign shall include, at a minimum, Internet, print, radio, and television advertising and shall be funded with a minimum of one-third of the total annual appropriation required by s. 27, Art. X of the State Constitution.

1. The campaign shall include an Internet resource center for copyrighted materials and information concerning tobacco education and use prevention, including cessation. The Internet resource center must be accessible to the public, including parents, teachers, and students, at each level of public and private schools, universities, and colleges in the state and shall provide links to other relevant resources. The Internet address for the resource center must be incorporated in all advertising. The information maintained in the resource center shall be used by the other components of the program.

2. The campaign shall use innovative communication strategies, such as targeting specific audiences who use personal communication devices and frequent social networking websites.

(b) Cessation programs, counseling, and treatment.—This program component shall include two subcomponents:

1. A statewide toll-free cessation service, which may include counseling, referrals to other local resources and support services, and treatment to the extent funds are available for treatment services; and

2. A local community-based program to disseminate information about tobacco-use cessation, how tobacco-use cessation relates to prenatal care and obesity prevention, and other chronic tobacco-related diseases.

(c) Surveillance and evaluation.—The program shall conduct ongoing epidemiological surveillance and shall contract for annual independent evaluations of the effectiveness of the various components of the program in meeting the goals as set forth in subsection (2).

(d) Youth school programs.—School and after-school programs shall use current evidence-based curricula and programs that involve youth to educate youth about the health hazards of tobacco, help youth develop skills to refuse tobacco, and demonstrate to youth how to stop using tobacco.

(e) Community programs and chronic disease prevention.—The department shall promote and support local community-based partnerships that emphasize programs involving youth, including programs for the prevention, detection, and early intervention of tobacco-related chronic diseases.

(f) Training.—The program shall include the training of health care practitioners, tobacco-use cessation counselors, and teachers by health professional students and other tobacco-use prevention specialists who are trained in preventing tobacco use and health education. Tobacco-use cessation counselors shall be trained by specialists who are certified in tobacco-use cessation.

(g) Administration and management, statewide programs, and county health departments.—The department shall administer the program within the expenditure limit established in subsection (8). Each county health department is eligible to receive a portion of the annual appropriation, on a per capita basis, for coordinating tobacco education and use prevention programs within that county. Appropriated funds may be used to improve the infrastructure of the county health department to implement the comprehensive, statewide tobacco education and use prevention program. Each county health department shall prominently display in all treatment rooms and waiting rooms counter-marketing and advertisement materials in the form of wall posters, brochures, television advertising if televisions are used in the lobby or waiting room, and screensavers and Internet advertising if computer kiosks are available for use or viewing by people at the county health department.

(h) Enforcement and awareness of related laws.—In coordination with the Department of Business and Professional Regulation, the program shall monitor the enforcement of laws, rules, and policies prohibiting the sale or other provision of tobacco to minors, as well as the continued enforcement of the Clean Indoor Air Act prescribed in chapter 386. The advertisements produced in accordance with paragraph (a) may also include information designed to make the public aware of these related laws and rules. The departments may enter into interagency agreements to carry out this program component.

(i) AHEC tobacco-use cessation initiative.—The AHEC network may administer the AHEC tobacco-use cessation initiative in each county within the state and perform other activities as determined by the department.

(4) ADVISORY COUNCIL; MEMBERS, APPOINTMENTS, AND MEETINGS.—The Tobacco Education and Use Prevention Advisory Council is created within the department.

(a) The council shall consist of 23 members, including:

1. The State Surgeon General, who shall serve as the chairperson.

2. One county health department director, appointed by the State Surgeon General.

3. Two members appointed by the Commissioner of Education, of whom one must be a school district superintendent.

4. The chief executive officer of the Florida Division of the American Cancer Society, or his or her designee.

5. The chief executive officer of the Greater Southeast Affiliate of the American Heart Association, or his or her designee.

6. The chief executive officer of the American Lung Association of Florida, or his or her designee.

7. The dean of the University of Miami School of Medicine, or his or her designee.

8. The dean of the University of Florida College of Medicine, or his or her designee.

9. The dean of the University of South Florida College of Medicine, or his or her designee.

10. The dean of the Florida State University College of Medicine, or his or her designee.

11. The dean of Nova Southeastern College of Osteopathic Medicine, or his or her designee.

12. The dean of the Lake Erie College of Osteopathic Medicine in Bradenton, Florida, or his or her designee.

13. The chief executive officer of the Campaign for Tobacco Free Kids, or his or her designee.

14. The chief executive officer of the Legacy Foundation, or his or her designee.

15. Four members appointed by the Governor, of whom two must have expertise in the field of tobacco-use prevention and education or tobacco-use cessation and one individual who shall be between the ages of 16 and 21 at the time of his or her appointment.

16. Two members appointed by the President of the Senate, of whom one must have expertise in the field of tobacco-use prevention and education or tobacco-use cessation.

17. Two members appointed by the Speaker of the House of Representatives, of whom one must have expertise in the field of tobacco-use prevention and education or tobacco-use cessation.

(b) The appointments shall be for 3-year terms and shall reflect the diversity of the state’s population. A vacancy shall be filled by appointment by the original appointing authority for the unexpired portion of the term.

(c) An appointed member may not serve more than two consecutive terms.

(d) The council shall meet at least quarterly and upon the call of the chairperson. Meetings may be held via teleconference or other electronic means.

(e) Members of the council shall serve without compensation, but are entitled to reimbursement for per diem and travel expenses pursuant to s. 112.061. Members who are state officers or employees or who are appointed by state officers or employees shall be reimbursed for per diem and travel expenses pursuant to s. 112.061 from the state agency through which they serve.

(f) The department shall provide council members with information and other assistance as is reasonably necessary to assist the council in carrying out its responsibilities.

(5) COUNCIL DUTIES AND RESPONSIBILITIES.—The council shall advise the State Surgeon General as to the direction and scope of the Comprehensive Statewide Tobacco Education and Use Prevention Program. The responsibilities of the council include, but are not limited to:

(a) Providing advice on program priorities and emphases.

(b) Providing advice on the overall program budget.

(c) Providing advice on copyrighted material, trademark, and future transactions as they pertain to the tobacco education and use prevention program.

(d) Reviewing broadcast material prepared for the Internet, portable media players, radio, and television as it relates to the advertising component of the tobacco education and use prevention program.

(e) Participating in periodic program evaluation.

(f) Assisting in the development of guidelines to ensure fairness, neutrality, and adherence to the principles of merit and quality in the conduct of the program.

(g) Assisting in the development of administrative procedures relating to solicitation, review, and award of contracts and grants in order to ensure an impartial, high-quality peer review system.

(h) Assisting in the development and supervision of peer review panels.

(i) Reviewing reports of peer review panels and making recommendations for contracts and grants.

(j) Reviewing the activities and evaluating the performance of the AHEC network to avoid duplicative efforts using state funds.

(k) Recommending meaningful outcome measures through a regular review of tobacco-use prevention and education strategies and programs of other states and the Federal Government.

(l) Recommending policies to encourage a coordinated response to tobacco use in this state, focusing specifically on creating partnerships within and between the public and private sectors.

(6) CONTRACT REQUIREMENTS.—Contracts or grants for the program components or subcomponents described in paragraphs (3)(a)-(f) shall be awarded by the State Surgeon General, after consultation with the council, on the basis of merit, as determined by an open, competitive, peer-reviewed process that ensures objectivity, consistency, and high quality. The department shall award such grants or contracts no later than October 1 for each fiscal year. A recipient of a contract or grant for the program component described in paragraph (3)(c) is not eligible for a contract or grant award for any other program component described in subsection (3) in the same state fiscal year. A school or college of medicine that is represented on the council is not eligible to receive a contract or grant under this section. The department shall award a contract or grant in the amount of $10 million to the AHEC network for the purpose of developing the components described in paragraph (3)(i). The AHEC network may apply for competitive contracts or grants.

(a) In order to ensure that all proposals for funding are appropriate and are evaluated fairly on the basis of merit, the State Surgeon General, in consultation with the council, shall appoint a peer review panel of independent, qualified experts in the field of tobacco control to review the content of each proposal and establish its priority score. The priority scores shall be forwarded to the council and must be considered in determining which proposals will be recommended for funding.

(b) The council and the peer review panel shall establish and follow rigorous guidelines for ethical conduct and adhere to a strict policy with regard to conflicts of interest. A member of the council or panel may not participate in any discussion or decision with respect to a research proposal by any firm, entity, or agency with which the member is associated as a member of the governing body or as an employee or with which the member has entered into a contractual arrangement. Meetings of the council and the peer review panels are subject to chapter 119, s. 286.011, and s. 24, Art. I of the State Constitution.

(c) In each contract or grant agreement, the department shall limit the use of food and promotional items to no more than 2.5 percent of the total amount of the contract or grant and limit overhead or indirect costs to no more than 7.5 percent of the total amount of the contract or grant. The department, in consultation with the Department of Financial Services, shall publish guidelines for appropriate food and promotional items.

(d) In each advertising contract, the department shall limit the total of production fees, buyer commissions, and related costs to no more than 10 percent of the total contract amount.

(e) Notwithstanding the competitive process for contracts prescribed in this subsection, each county health department is eligible for core funding, on a per capita basis, to implement tobacco education and use prevention activities within that county.

(7) ANNUAL REPORT REQUIRED.—By January 31 of each year, the department shall provide to the Governor, the President of the Senate, and the Speaker of the House of Representatives a report that evaluates the program’s effectiveness in reducing and preventing tobacco use and that recommends improvements to enhance the program’s effectiveness. The report must contain, at a minimum, an annual survey of youth attitudes and behavior toward tobacco, as well as a description of the progress in reducing the prevalence of tobacco use among youth, adults, and pregnant women; reducing per capita tobacco consumption; and reducing exposure to environmental tobacco smoke.

(8) LIMITATION ON ADMINISTRATIVE EXPENSES.—From the total funds appropriated for the Comprehensive Statewide Tobacco Education and Use Prevention Program in the General Appropriations Act, an amount of up to 5 percent may be used by the department for administrative expenses.

(9) RULEMAKING AUTHORIZED.—The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section.

History.—s. 1, ch. 2007-65; s. 24, ch. 2008-6; s. 3, ch. 2009-58; s. 74, ch. 2010-5; s. 1, ch. 2010-160.



381.853 - Florida Center for Brain Tumor Research.

381.853 Florida Center for Brain Tumor Research.—

(1) It is the intent of the Legislature to establish a coordinated effort among the state’s public and private universities and hospitals and the biomedical industry to discover brain tumor cures and develop brain tumor treatment modalities. Moreover, it is the intent of the Legislature to expand the state’s economy by attracting biomedical researchers and research companies to the state.

(2) The Evelyn F. and William L. McKnight Brain Institute of the University of Florida shall work with other institutions and organizations to develop and maintain a brain tumor registry that is an automated, electronic, and centralized database of individuals with brain tumors. The individual, or the parent or guardian of the individual if the individual is a minor, may refuse to participate in the brain tumor registry by signing a form obtained from the department or from the health care practitioner or entity that provides brain tumor care or treatment which indicates that the individual does not wish to be included in the registry. The decision to not participate in the registry must be noted in the registry.

(3) The Florida Center for Brain Tumor Research is established within the Evelyn F. and William L. McKnight Brain Institute of the University of Florida.

(a) The purpose of the center is to foster collaboration with brain cancer research organizations and other institutions, provide a central repository for brain tumor biopsies from individuals throughout the state, improve and monitor brain tumor biomedical research programs within the state, facilitate funding opportunities, and foster improved technology transfer of brain tumor research findings into clinical trials and widespread public use.

(b) The goal of the center is to find cures for brain tumors.

(c) Funds specifically appropriated by the Legislature for peer-reviewed brain tumor research shall be awarded using a competitive grant process developed by the center.

(d) The center shall hold an annual brain tumor biomedical technology summit in the state to which scientists conducting basic peer-reviewed scientific research from the state’s public and private universities, teaching hospitals, and for-profit and nonprofit institutions are invited to share biomedical research findings in order to expedite the discovery of cures. Summit attendees shall cover the costs of such attendance or obtain sponsorship for such attendance.

(e) The center shall encourage clinical trials in the state on research that holds the promise of curing brain tumors. The center shall facilitate the formation of partnerships between researchers, physicians, clinicians, and hospitals for the purpose of sharing new techniques and new research findings and coordinating the voluntary donation of brain tumor biopsies.

(f) The center shall submit an annual report to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the State Surgeon General no later than January 15 that contains recommendations for legislative changes necessary to foster a positive climate for the pursuit of brain tumor research and the development of treatment modalities in the state.

(g) The center shall be funded through private, state, and federal sources.

(4) There is established within the center a scientific advisory council that includes biomedical researchers, physicians, clinicians, and representatives from public and private universities and hospitals. The council shall meet at least annually.

(a) The council shall consist of:

1. Two members from the Florida Center for Brain Tumor Research within the Evelyn F. and William L. McKnight Brain Institute of the University of Florida appointed by the Governor.

2. Two members from the Scripps Research Institute, one of whom must have expertise in basic brain tumor research, appointed by the Speaker of the House of Representatives.

3. Two members from other public and private universities and institutions directly involved in brain tumor research appointed by the President of the Senate.

4. One member from the Mayo Clinic in Jacksonville who is directly involved in the treatment of brain tumor patients or who has expertise in basic brain tumor research appointed by the State Surgeon General.

5. Two members from the Cleveland Clinic in Florida who are directly involved in basic brain tumor research appointed by the Governor.

6. One member from the H. Lee Moffitt Cancer Center and Research Institute who is directly involved in the treatment of brain tumor patients or who has expertise in basic brain tumor research appointed by the Speaker of the House of Representatives.

7. One member from the M. D. Anderson Cancer Center Orlando who is directly involved in the treatment of brain tumor patients or who has expertise in basic brain tumor research appointed by the President of the Senate.

(b) Council members shall serve staggered 4-year terms.

(c) Council members shall serve without compensation, and each organization represented shall cover all expenses of its representative.

History.—s. 1, ch. 2006-258; s. 25, ch. 2008-6; s. 65, ch. 2012-184.



381.8531 - Florida Center for Brain Tumor Research; public records exemption.

381.8531 Florida Center for Brain Tumor Research; public records exemption.—

(1) The following information held by the Florida Center for Brain Tumor Research before, on, or after July 1, 2011, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) Personal identifying information of a donor to the central repository for brain tumor biopsies or the brain tumor registry.

(b) Any information received from an individual from another state or nation or the Federal Government that is otherwise confidential or exempt pursuant to the laws of that state or nation or pursuant to federal law.

(2) Such information may be disclosed to a person engaged in bona fide research if that person agrees to:

(a) Submit to the Florida Center for Brain Tumor Research a research plan that has been approved by an institutional review board and that specifies the exact nature of the information requested, the intended use of the information, and the reason that the research could not practicably be conducted without the information;

(b) Sign a confidentiality agreement with the Florida Center for Brain Tumor Research;

(c) Maintain the confidentiality of the information received; and

(d) To the extent permitted by law and after the research has concluded, destroy any confidential information obtained.

History.—s. 1, ch. 2006-259; s. 1, ch. 2011-203; s. 1, ch. 2016-48.



381.86 - Institutional Review Board.

381.86 Institutional Review Board.—

(1) The Institutional Review Board is created within the Department of Health in order to satisfy federal requirements under 45 C.F.R. part 46 and 21 C.F.R. parts 50 and 56 that an institutional review board review all biomedical and behavioral research on human subjects which is funded or supported in any manner by the department.

(2) Consistent with federal requirements, the State Surgeon General shall determine and appoint the membership of the board and designate its chair.

(3) The department’s Institutional Review Board may serve as an institutional review board for other agencies at the discretion of the State Surgeon General.

(4) Each board member is entitled to reimbursement for per diem and travel expenses as provided in s. 112.061 while carrying out the official business of the board.

(5) The department shall charge for costs it incurs for the research oversight it provides according to a fee schedule, except that fees shall be waived for any student who is a candidate for a degree at a university located in this state. The fee schedule shall provide fees for initial review, amendments, and continuing review. The department may adopt any rules necessary to comply with federal requirements and this section. The rules must also prescribe procedures for submitting an application for the Institutional Review Board’s review.

History.—s. 10, ch. 2004-350; s. 27, ch. 2008-6.



381.88 - Emergency allergy treatment.

381.88 Emergency allergy treatment.—

(1) This section and s. 381.885 may be cited as the “Emergency Allergy Treatment Act.”

(2) As used in this section and s. 381.885, the term:

(a) “Administer” means to directly apply an epinephrine auto-injector to the body of an individual.

(b) “Authorized entity” means an entity or organization at or in connection with which allergens capable of causing a severe allergic reaction may be present. The term includes, but is not limited to, restaurants, recreation camps, youth sports leagues, theme parks and resorts, and sports arenas. However, a school as described in s. 1002.20(3)(i) or s. 1002.42(17)(b) is an authorized entity for the purposes of s. 381.885(4) and (5) only.

(c) “Authorized health care practitioner” means a licensed practitioner authorized by the laws of the state to prescribe drugs or certified as an emergency medical technician, trained in accordance with applicable certification requirements, and currently employed by an organized first-response agency or a licensed ambulance service.

(d) “Department” means the Department of Health.

(e) “Epinephrine auto-injector” means a single-use device used for the automatic injection of a premeasured dose of epinephrine into the human body.

(f) “Self-administration” means an individual’s discretionary administration of an epinephrine auto-injector on herself or himself.

(3) The purpose of this section is to provide for the certification of persons who administer lifesaving treatment to persons who have severe allergic reactions when a physician is not immediately available.

(4) The department may:

(a) Adopt rules necessary to administer this section.

(b) Conduct educational training programs as described in subsection (5) and approve programs conducted by other persons or governmental agencies.

(c) Issue and renew certificates of training to persons who have complied with this section and the rules adopted by the department.

(d) Collect fees necessary to administer this section.

(5) Educational training programs required by this section must be conducted by a nationally recognized organization experienced in training laypersons in emergency health treatment or an entity or individual approved by the department. The curriculum must include at a minimum:

(a) Recognition of the symptoms of systemic reactions to food, insect stings, and other allergens; and

(b) The proper administration of an epinephrine auto-injector.

(6) A certificate of training may be given to a person who:

(a) Is 18 years of age or older;

(b) Has, or reasonably expects to have, responsibility for or contact with at least one other person as a result of his or her occupational or volunteer status, including, but not limited to, a camp counselor, scout leader, school teacher, forest ranger, tour guide, or chaperone; and

(c) Has successfully completed an educational training program as described in subsection (5) or holds a current state emergency medical technician certification with evidence of training in the recognition of a severe allergic reaction and the administration of an epinephrine auto-injector.

(7) A person who successfully completes an educational training program may obtain a certificate upon payment of an application fee of $25.

(8) A certificate issued pursuant to this section authorizes the holder to receive, upon presentment of the certificate, a prescription for epinephrine auto-injectors from an authorized health care practitioner or the department. The certificate also authorizes the holder, in an emergency situation when a physician is not immediately available, to possess and administer a prescribed epinephrine auto-injector to a person experiencing a severe allergic reaction.

History.—s. 1, ch. 91-297; s. 816, ch. 95-148; s. 52, ch. 97-237; s. 1, ch. 2014-141; s. 16, ch. 2015-163; s. 1, ch. 2016-235.

Note.—Former s. 402.60.



381.885 - Epinephrine auto-injectors; emergency administration.

381.885 Epinephrine auto-injectors; emergency administration.—

(1) PRESCRIBING TO AN AUTHORIZED ENTITY.—An authorized health care practitioner may prescribe epinephrine auto-injectors in the name of an authorized entity for use in accordance with this section, and pharmacists may dispense epinephrine auto-injectors pursuant to a prescription issued in the name of an authorized entity.

(2) MAINTENANCE OF SUPPLY.—An authorized entity may acquire and stock a supply of epinephrine auto-injectors pursuant to a prescription issued in accordance with this section. Such epinephrine auto-injectors must be stored in accordance with the epinephrine auto-injector’s instructions for use and with any additional requirements that may be established by the department. An authorized entity shall designate employees or agents who hold a certificate issued pursuant to s. 381.88 to be responsible for the storage, maintenance, and general oversight of epinephrine auto-injectors acquired by the authorized entity.

(3) USE OF EPINEPHRINE AUTO-INJECTORS.—An individual who holds a certificate issued pursuant to s. 381.88 may, on the premises of or in connection with the authorized entity, use epinephrine auto-injectors prescribed pursuant to subsection (1) to:

(a) Provide an epinephrine auto-injector to a person who the certified individual in good faith believes is experiencing a severe allergic reaction for that person’s immediate self-administration, regardless of whether the person has a prescription for an epinephrine auto-injector or has previously been diagnosed with an allergy.

(b) Administer an epinephrine auto-injector to a person who the certified individual in good faith believes is experiencing a severe allergic reaction, regardless of whether the person has a prescription for an epinephrine auto-injector or has previously been diagnosed with an allergy.

(4) EXPANDED AVAILABILITY.—An authorized entity that acquires a stock supply of epinephrine auto-injectors pursuant to a prescription issued by an authorized health care practitioner in accordance with this section may make the auto-injectors available to individuals other than certified individuals identified in subsection (3) who may administer the auto-injector to a person believed in good faith to be experiencing a severe allergic reaction if the epinephrine auto-injectors are stored in a locked, secure container and are made available only upon remote authorization by an authorized health care practitioner after consultation with the authorized health care practitioner by audio, televideo, or other similar means of electronic communication. Consultation with an authorized health care practitioner for this purpose is not considered the practice of telemedicine or otherwise construed as violating any law or rule regulating the authorized health care practitioner’s professional practice.

(5) IMMUNITY FROM LIABILITY.—Any person, as defined under s. 1.01, including an authorized health care practitioner, a dispensing health care practitioner or pharmacist, an individual trainer under s. 381.88(5), and a person certified pursuant to s. 381.88(7), who possesses, administers, or stores an epinephrine auto-injector in compliance with this act, and an uncertified person who administers an epinephrine auto-injector as authorized under subsection (4) in compliance with this act, is afforded the civil liability immunity protections provided under s. 768.13.

History.—s. 2, ch. 2014-141.



381.887 - Emergency treatment for suspected opioid overdose.

381.887 Emergency treatment for suspected opioid overdose.—

(1) As used in this section, the term:

(a) “Administer” or “administration” means to introduce an emergency opioid antagonist into the body of a person.

(b) “Authorized health care practitioner” means a licensed practitioner authorized by the laws of this state to prescribe drugs.

(c) “Caregiver” means a family member, friend, or person in a position to have recurring contact with a person at risk of experiencing an opioid overdose.

(d) “Emergency opioid antagonist” means naloxone hydrochloride or any similarly acting drug that blocks the effects of opioids administered from outside the body and that is approved by the United States Food and Drug Administration for the treatment of an opioid overdose.

(e) “Patient” means a person at risk of experiencing an opioid overdose.

(2) The purpose of this section is to provide for the prescription of an emergency opioid antagonist to patients and caregivers and to encourage the prescription of emergency opioid antagonists by authorized health care practitioners.

(3) An authorized health care practitioner may prescribe and dispense an emergency opioid antagonist to a patient or caregiver for use in accordance with this section, and pharmacists may dispense an emergency opioid antagonist pursuant to such a prescription or pursuant to a non-patient-specific standing order for an autoinjection delivery system or intranasal application delivery system, which must be appropriately labeled with instructions for use. Such patient or caregiver is authorized to store and possess approved emergency opioid antagonists and, in an emergency situation when a physician is not immediately available, administer the emergency opioid antagonist to a person believed in good faith to be experiencing an opioid overdose, regardless of whether that person has a prescription for an emergency opioid antagonist.

(4) Emergency responders, including, but not limited to, law enforcement officers, paramedics, and emergency medical technicians, are authorized to possess, store, and administer emergency opioid antagonists as clinically indicated.

(5) A person, including, but not limited to, an authorized health care practitioner, a dispensing health care practitioner, or a pharmacist, who possesses, administers, prescribes, dispenses, or stores an approved emergency opioid antagonist in compliance with this section and s. 768.13 is afforded the civil liability immunity protections provided under s. 768.13.

(6)(a) An authorized health care practitioner, acting in good faith and exercising reasonable care, is not subject to discipline or other adverse action under any professional licensure statute or rule and is immune from any civil or criminal liability as a result of prescribing an emergency opioid antagonist in accordance with this section.

(b) A dispensing health care practitioner or pharmacist, acting in good faith and exercising reasonable care, is not subject to discipline or other adverse action under any professional licensure statute or rule and is immune from any civil or criminal liability as a result of dispensing an emergency opioid antagonist in accordance with this section.

(7) This section does not limit any existing immunities for emergency responders or other persons which are provided under this chapter or any other applicable provision of law. This section does not create a duty or standard of care for a person to prescribe or administer an emergency opioid antagonist.

History.—s. 2, ch. 2015-123; s. 1, ch. 2016-145.



381.89 - Regulation of tanning facilities.

381.89 Regulation of tanning facilities.—

(1) As used in this section:

(a) “Tanning facility” means a place of business which provides access to a tanning device by customers.

(b) “Department” means the Department of Health.

(c) “Tanning device” means equipment that emits electromagnetic radiation of wavelengths between 200 and 400 nanometers and that is used for tanning the skin, including a sunlamp, tanning booth, or tanning bed or any accompanying equipment.

(2) This section does not apply to a tanning facility that uses only phototherapy devices that emit ultraviolet radiation which are used only by or under the direct supervision of a physician licensed under chapter 458 or an osteopathic physician licensed under chapter 459.

(3)(a) A person may not operate a tanning facility unless it is licensed under this section.

(b) The department shall establish procedures for the issuance and annual renewal of licenses and shall establish annual license and renewal fees and late-payment fees in an amount necessary to cover the expenses of administering this section. Annual license and renewal fees may not be more than $250 per tanning device, and a maximum total fee per individual tanning facility may be set by rule.

(c) The department may adopt a system under which licenses expire on staggered dates and the annual renewal fees are prorated quarterly to reflect the actual number of months the license is valid.

(d) The department may cancel, revoke, or suspend a license to operate a tanning facility if the licensee:

1. Fails to pay any fee required by this section;

2. Obtains or attempts to obtain a license by fraud; or

3. Violates a provision of this section.

(4)(a) A tanning facility must give each customer a written warning that states that:

1. Not wearing the provided eye protection can cause damage to the eyes.

2. Overexposure causes burns.

3. Repeated exposure can cause premature aging of the skin or skin cancer.

4. Abnormal skin sensitivity or burning may be caused by certain foods, cosmetics, or medications, including, without limitation, tranquilizers, diuretics, antibiotics, high blood pressure medicines, or birth control pills.

5. Any person who takes a prescription or over-the-counter medication should consult a physician before using a tanning device.

6. It does not carry liability insurance for injuries caused by tanning devices or states the limits of any liability insurance it carries.

(b) A tanning facility must have a copy of the facility’s most recent inspection report available to the public and must post a warning sign in any area where a tanning device is used. Posting this sign does not absolve the facility of any liability. The sign must state:

DANGER, ULTRAVIOLET RADIATION

Follow these instructions:

1. Avoid frequent or lengthy exposure. As with natural sunlight, exposure can cause eye and skin injury or allergic reactions. Repeated exposure can cause chronic sun damage characterized by wrinkling, dryness, fragility and bruising of the skin or skin cancer.

2. Wear protective eyewear. FAILURE TO USE PROTECTIVE EYEWEAR CAN RESULT IN SEVERE BURNS OR LONG-TERM INJURY TO THE EYES.

3. Ultraviolet radiation from sunlamps will aggravate the effects of the sun. Therefore, do not sunbathe before or after exposure to ultraviolet radiation.

4. Using medications or cosmetics can increase your sensitivity to ultraviolet radiation. Consult a physician before using a sunlamp if you are using medications, have a history of skin problems, or believe you are especially sensitive to sunlight. Women who are pregnant or on birth control who use this product can develop discolored skin. IF YOU DO NOT TAN IN THE SUN YOU WILL NOT TAN BY USING THIS DEVICE.

(5) A tanning facility may not claim or distribute promotional materials that claim a tanning device is safe or free from risk.

(6) A tanning facility must:

(a) During operating hours, have an operator present who is sufficiently knowledgeable and trained in accordance with rules of the department in the correct operation of the tanning devices to inform and assist each customer in the proper use of the devices.

(b) Before each use of a tanning device:

1. Properly sanitize that tanning device equipment, including, without limitation, handrails, headrests, and bed surfaces; and

2. Provide a customer with properly sanitized protective eyewear that protects the eye from ultraviolet radiation and allows adequate vision to maintain balance.

(c) Show each customer how to use suitable physical aids, such as handrails and floor markings, to maintain proper exposure distances recommended by the manufacturer.

(d) Use a timer on each tanning device which is accurate for any selected time interval to plus or minus 10 percent.

(e) Limit each customer to the maximum exposure time recommended by the manufacturer of the tanning device.

(f) Maintain the interior temperature of the tanning facility below 100 °F.

(g) Each time a person uses a tanning facility or executes or renews a contract to use a tanning facility, have the person sign a written statement acknowledging that he or she has read and understands the warnings before using the device and that he or she agrees to use the protective eyewear.

(h) Display its license in a public area of the tanning facility.

(i) Report any injury or any complaint of injury to the department on forms prescribed by the department and provide a copy of the report to the complainant. The department shall send to the federal Food and Drug Administration a copy of any report of an injury occurring in a tanning facility.

(j) Keep a record, for a period of not less than 4 years, of each customer’s use of a tanning device.

(7) A tanning facility may not allow a minor between the ages of 14 and 18 to use a tanning device unless it has on file a statement signed by the minor’s parent or legal guardian stating that the parent or legal guardian has read and understands the warnings given by the tanning facility, consents to the minor’s use of a tanning device, and agrees that the minor will use the provided protective eyewear.

(8) A minor under the age of 14 must be accompanied by a parent or legal guardian when using a tanning device.

(9) The department shall inspect or investigate a tanning facility as necessary but at least annually.

(10) PENALTIES.—

(a) Each of the following acts constitutes a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083:

1. Owning or operating, or soliciting business as, a tanning facility in this state without first procuring a license from the department, unless specifically exempted by this section.

2. Obtaining or attempting to obtain a license by means of fraud, misrepresentation, or concealment.

(b) Each of the following acts constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083:

1. Failing to maintain the records required by this section or knowingly making false entries in such records.

2. Failing to comply with subsection (7) or subsection (8).

(c) The court may, in addition to other punishment provided for, suspend or revoke the license of any licensee under this section who has been found guilty of any violation listed in paragraph (a) or paragraph (b).

(d) In the event the department or any state attorney shall have probable cause to believe that a tanning facility or other person has violated any provision of paragraph (a), an action may be brought by the department or any state attorney to enjoin such tanning facility or any person from continuing such violation, or engaging therein or doing any acts in furtherance thereof, and for such other relief as to the court seems appropriate.

(11)(a) The department may impose an administrative fine not to exceed $1,000 per violation per day, for the violation of any provision of this section, rule adopted under this section, or term or condition of any license issued by the department.

(b) In determining the amount of fine to be levied for a violation, as provided in paragraph (a), the following factors shall be considered:

1. The severity of the violation and the extent to which the provisions of this act, the rules adopted under this act, or any terms or conditions of any license were violated.

2. Actions taken by the licensee to correct the violation.

3. Any previous violations by the licensee.

(12) The department may institute legal action for injunctive or other relief to enforce this section. If a tanning facility or other person violates this section or any rule adopted under this section, the department may issue a stop-use order, as prescribed by rule, to remove a tanning device from service.

(13) The department shall adopt rules to administer this section. The rules may include, but need not be limited to, requirements for training tanning facility operators and employees; definitions of terms; the approval of training courses; safety; plan review; and the design, construction, operation, maintenance, and cleanliness of tanning facilities and tanning devices.

History.—ss. 1, 2, ch. 91-212; s. 4, ch. 91-429; s. 20, ch. 97-96; s. 53, ch. 97-237; s. 15, ch. 98-151; s. 16, ch. 2000-242; s. 11, ch. 2004-350.

Note.—Former s. 402.61.



381.895 - Standards for compressed air used for recreational diving.

381.895 Standards for compressed air used for recreational diving.—

(1) The Department of Health shall establish maximum allowable levels for contaminants in compressed air used for recreational sport diving in this state. In developing the standards, the department must take into consideration the levels of contaminants allowed by the Grade “E” Recreational Diving Standards of the Compressed Gas Association.

(2) The standards prescribed under this section do not apply to:

(a) Any person providing compressed air for his or her own use.

(b) Any governmental entity using a governmentally owned compressed air source for work related to the governmental entity.

(c) Foreign registered vessels upon which a compressor is used to provide compressed air for work related to the operation of the vessel.

(3) A person or entity that, for compensation, provides compressed air for recreational sport diving in this state, including compressed air provided as part of a dive package of equipment rental, dive boat rental, or dive boat charter, must ensure that the compressed air is tested quarterly by a laboratory that is accredited by either the American Industrial Hygiene Association or the American Association for Laboratory Accreditation and that the results of such tests are provided quarterly to the Department of Health. In addition, the person or entity must post the certificate issued by the laboratory accredited by the American Industrial Hygiene Association or the American Association for Laboratory Accreditation in a conspicuous location where it can readily be seen by any person purchasing compressed air.

(4) The Department of Health shall maintain a record of all quarterly test results provided under this section.

(5) It is a misdemeanor of the second degree for any person or entity to provide, for compensation, compressed air for recreational sport diving in this state, including compressed air provided as part of a dive package of equipment rental, dive boat rental, or dive boat charter, without:

(a) Having received a valid certificate issued by a laboratory accredited by the American Industrial Hygiene Association or the American Association for Laboratory Accreditation which certifies that the compressed air meets the standards for contaminant levels established by the Department of Health.

(b) Posting the certificate issued by a laboratory accredited by the American Industrial Hygiene Association or the American Association for Laboratory Accreditation in a conspicuous location where it can readily be seen by persons purchasing compressed air.

(6) The department shall adopt rules necessary to carry out the provisions of this section, which must include:

(a) Maximum allowable levels of contaminants in compressed air used for sport diving.

(b) Procedures for the submission of test results to the department.

History.—s. 199, ch. 99-397; s. 55, ch. 2002-1.



381.91 - Jessie Trice Cancer Prevention Program.

381.91 Jessie Trice Cancer Prevention Program.—

(1) It is the intent of the Legislature to create a community faith-based disease-prevention program in conjunction with the Health Choice Network and other community health centers to build upon the natural referral and education networks in place within minority communities and to increase access to health service delivery in Florida and establish a funding source to build upon local private participation to sustain the operation of the program.

(2)(a) There is created the Jessie Trice Cancer Prevention Program, to be located, for administrative purposes, within the Department of Health, and operated from the community health centers within the Health Choice Network in Florida.

(b) Funding may be provided to develop contracts with community health centers and local community faith-based education programs to provide cancer screening, diagnosis, education, and treatment services to low-income populations throughout the state.

History.—s. 31, ch. 2000-367; s. 1, ch. 2004-329; s. 69, ch. 2012-184.



381.911 - Prostate Cancer Awareness Program.

381.911 Prostate Cancer Awareness Program.—

(1) The purpose of this program is to provide statewide outreach, promote prostate cancer awareness, communicate the advantages of early detection, report recent progress in prostate cancer research and the availability of clinical trials, minimize health disparities through outreach and education, communicate best practices principles to physicians involved in the care of prostate cancer patients, and establish a communication platform for patients and their advocates.

(2) For purposes of implementing the program, the University of Florida Prostate Disease Center may work with other agencies, organizations, and institutions to create a systematic approach to community education and increase public awareness regarding prostate cancer by:

(a) Conducting activities directly or entering into a contract with qualified nonprofit community education entities.

(b) Seeking any available gifts, private grants, or funds from the Federal Government, philanthropic foundations, and industry or business groups.

(3) The University of Florida Prostate Disease Center (UFPDC) shall establish the UFPDC Prostate Cancer Advisory Council and lead the advisory council in developing and implementing strategies to improve outreach and education and thereby reduce the number of patients who develop prostate cancer.

(a) The executive director of the University of Florida Prostate Disease Center shall appoint, in consultation with the Department of Health’s Comprehensive Cancer Control Program and the State Surgeon General, a geographically and institutionally diverse advisory council, which shall consist of:

1. Two persons from prostate cancer survivor groups or cancer-related advocacy groups.

2. Four persons, one of whom is a physician licensed under chapter 458, one of whom is a physician licensed under chapter 459, one of whom is a scientist, and one of whom is the executive director of the University of Florida Prostate Disease Center or a designee.

3. Three persons who are engaged in the practice of a cancer-related medical specialty from health organizations committed to cancer research and control.

(b) Members shall serve as volunteers without compensation.

(c) Each member of the advisory council shall be appointed to a 4-year term; however, for the purpose of providing staggered terms, of the initial appointments, four members shall be appointed to 2-year terms and four members shall be appointed to 4-year terms. The remaining seat shall be filled by the executive director of the University of Florida Prostate Disease Center or a designee.

(d) The advisory council shall meet annually and at other times at the call of the executive director of the University of Florida Prostate Disease Center or by a majority vote of the members of the advisory council.

(e) Five of the members of the advisory council constitute a quorum, and an affirmative vote of a majority of the members present is required for final action.

(f) The advisory council shall:

1. Present prostate-cancer-related policy recommendations to the Department of Health and other appropriate governmental entities.

2. Assess the accuracy of prostate cancer information disseminated to the public.

3. Develop effective communication channels among all private and public entities in the state involved in prostate cancer education, research, treatment, and patient advocacy.

4. Plan, develop, and implement activities designed to heighten awareness and educate residents of the state, especially those in underserved areas, regarding the importance of prostate cancer awareness.

5. Disseminate information about recent progress in prostate cancer research and the availability of clinical trials.

6. Minimize health disparities through outreach and education.

7. Communicate best practices principles to physicians involved in the care of patients with prostate cancer.

8. Establish a communication platform for patients and their advocates.

9. Solicit private grants or philanthropic funding to conduct an annual prostate cancer symposium that brings physicians, researchers, community leaders, prostate cancer survivors, and prostate cancer advocates together to highlight recent advances in prostate cancer research, clinical trials, and best practices used for the prevention of prostate cancer and to promote strategies for successful rural and urban outreach, community education, and increased awareness.

10. Submit and present an annual report to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the State Surgeon General by January 15 of each year, which contains recommendations for legislative changes necessary to decrease the incidence of prostate cancer, decrease racial and ethnic disparities among persons diagnosed with prostate cancer, and promote increased community education and awareness regarding this disease.

(4) The University of Florida Prostate Disease Center (UFPDC) and the UFPDC Prostate Cancer Advisory Council shall be funded within existing resources of the university.

History.—s. 14, ch. 2004-2; s. 29, ch. 2008-6; s. 3, ch. 2009-161; s. 1, ch. 2011-74; s. 83, ch. 2014-17.



381.915 - Florida Consortium of National Cancer Institute Centers Program.

381.915 Florida Consortium of National Cancer Institute Centers Program.—

(1) This section may be cited as the “Florida NCI Cancer Centers Act.”

(2) The Florida Consortium of National Cancer Institute Centers Program is established to enhance the quality and competitiveness of cancer care in this state, further a statewide biomedical research strategy directly responsive to the health needs of Florida’s citizens, and capitalize on the potential educational opportunities available to its students. The department shall make payments to Florida-based cancer centers recognized by the National Cancer Institute (NCI) at the National Institutes of Health as NCI-designated cancer centers or NCI-designated comprehensive cancer centers, and cancer centers working toward achieving NCI designation. The department shall distribute funds to participating cancer centers on a quarterly basis during each fiscal year for which an appropriation is made.

(3) On or before September 15 of each year, the department shall calculate an allocation fraction to be used for distributing funds to participating cancer centers. On or before the final business day of each quarter of the state fiscal year, the department shall distribute to each participating cancer center one-fourth of that cancer center’s annual allocation calculated under subsection (6). The allocation fraction for each participating cancer center is based on the cancer center’s tier-designated weight under subsection (4) multiplied by each of the following allocation factors: number of reportable cases, peer-review costs, and biomedical education and training. As used in this section, the term:

(a) “Biomedical education and training” means instruction that is offered to a student who is enrolled in a biomedical research program at an affiliated university as a medical student or a student in a master’s or doctoral degree program, or who is a resident physician trainee or postdoctoral trainee in such program. An affiliated university biomedical research program must be accredited or approved by a nationally recognized agency and offered through an institution accredited by the Commission on Colleges of the Southern Association of Colleges and Schools. Full-time equivalency for trainees shall be prorated for training received in oncologic sciences and oncologic medicine.

(b) “Cancer center” means a freestanding center, a center situated within an academic institution, or a formal research-based consortium under centralized leadership that has achieved NCI designation or is prepared to achieve NCI designation by July 1, 2019.

(c) “Florida-based” means that a cancer center’s actual or sought designated status is or would be recognized by the NCI as primarily located in Florida and not in another state.

(d) “Peer-review costs” means the total annual direct costs for peer-reviewed cancer-related research projects, consistent with reporting guidelines provided by the NCI, for the most recent annual reporting period available.

(e) “Reportable cases” means cases of cancer in which a cancer center is involved in the diagnosis, evaluation of the diagnosis, evaluation of the extent of cancer spread at the time of diagnosis, or administration of all or any part of the first course of therapy for the most recent annual reporting period available. Cases relating to patients enrolled in institutional or investigator-initiated interventional clinical trials shall be weighted at 1.2 relative to other cases weighted at 1.0. Determination of institutional or investigator-initiated interventional clinical trials must be consistent with reporting guidelines provided by the NCI.

(4) Tier designations and corresponding weights within the Florida Consortium of National Cancer Institute Centers Program are as follows:

(a) Tier 1: Florida-based NCI-designated comprehensive cancer centers, which shall be weighted at 1.5.

(b) Tier 2: Florida-based NCI-designated cancer centers, which shall be weighted at 1.25.

(c) Tier 3: Florida-based cancer centers seeking designation as either a NCI-designated cancer center or NCI-designated comprehensive cancer center, which shall be weighted at 1.0.

1. A cancer center shall meet the following minimum criteria to be considered eligible for Tier 3 designation in any given fiscal year:

a. Conducting cancer-related basic scientific research and cancer-related population scientific research;

b. Offering and providing the full range of diagnostic and treatment services on site, as determined by the Commission on Cancer of the American College of Surgeons;

c. Hosting or conducting cancer-related interventional clinical trials that are registered with the NCI’s Clinical Trials Reporting Program;

d. Offering degree-granting programs or affiliating with universities through degree-granting programs accredited or approved by a nationally recognized agency and offered through the center or through the center in conjunction with another institution accredited by the Commission on Colleges of the Southern Association of Colleges and Schools;

e. Providing training to clinical trainees, medical trainees accredited by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association, and postdoctoral fellows recently awarded a doctorate degree; and

f. Having more than $5 million in annual direct costs associated with their total NCI peer-reviewed grant funding.

2. The General Appropriations Act or accompanying legislation may limit the number of cancer centers which shall receive Tier 3 designations or provide additional criteria for such designation.

3. A cancer center’s participation in Tier 3 shall be limited to 5 years.

4. A cancer center that qualifies as a designated Tier 3 center under the criteria provided in subparagraph 1. by July 1, 2014, is authorized to pursue NCI designation as a cancer center or a comprehensive cancer center for 5 years after qualification.

(5) The department shall use the following formula to calculate a participating cancer center’s allocation fraction:

CAF=[0.4x(CRC÷TCRC)]+[0.3x(CPC÷TCPC)]+[0.3x(CBE÷TCBE)]

Where:

CAF=A cancer center’s allocation fraction.

CRC=A cancer center’s tier-weighted reportable cases.

TCRC=The total tier-weighted reportable cases for all cancer centers.

CPC=A cancer center’s tier-weighted peer-review costs.

TCPC=The total tier-weighted peer-review costs for all cancer centers.

CBE=A cancer center’s tier-weighted biomedical education and training.

TCBE=The total tier-weighted biomedical education and training for all cancer centers.

(6) A cancer center’s annual allocation shall be calculated by multiplying the funds appropriated for the Florida Consortium of National Cancer Institute Centers Program in the General Appropriations Act by that cancer center’s allocation fraction. If the calculation results in an annual allocation that is less than $16 million, that cancer center’s annual allocation shall be increased to a sum equaling $16 million, with the additional funds being provided proportionally from the annual allocations calculated for the other participating cancer centers.

(7) Beginning July 1, 2017, and every 3 years thereafter, the department, in conjunction with participating cancer centers, shall submit a report to the Cancer Control and Research Advisory Council on specific metrics relating to cancer mortality and external funding for cancer-related research in the state. If a cancer center does not endorse this report or produce an equivalent independent report, the cancer center shall be suspended from the program for 1 year. The report must include:

(a) An analysis of trending age-adjusted cancer mortality rates in the state, which must include, at a minimum, overall age-adjusted mortality rates for cancer statewide and age-adjusted mortality rates by age group, geographic region, and type of cancer, which must include, at a minimum:

1. Lung cancer.

2. Pancreatic cancer.

3. Sarcoma.

4. Melanoma.

5. Leukemia and myelodysplastic syndromes.

6. Brain cancer.

(b) Identification of trends in overall federal funding, broken down by institutional source, for cancer-related research in the state.

(c) A list and narrative description of collaborative grants and interinstitutional collaboration among participating cancer centers, a comparison of collaborative grants in proportion to the grant totals for each cancer center, a catalogue of retreats and progress seed grants using state funds, and targets for collaboration in the future and reports on progress regarding such targets where appropriate.

(8) This section is subject to annual appropriation by the Legislature.

(9) The department may adopt rules to administer this section.

History.—s. 3, ch. 2014-165.



381.922 - William G. “Bill” Bankhead, Jr., and David Coley Cancer Research Program.

381.922 William G. “Bill” Bankhead, Jr., and David Coley Cancer Research Program.—

(1) The William G. “Bill” Bankhead, Jr., and David Coley Cancer Research Program, which may be otherwise cited as the “Bankhead-Coley Program,” is created within the Department of Health. The purpose of the program shall be to advance progress towards cures for cancer through grants awarded through a peer-reviewed, competitive process.

(2) The program shall provide grants for cancer research to further the search for cures for cancer.

(a) Emphasis shall be given to the following goals, as those goals support the advancement of such cures:

1. Efforts to significantly expand cancer research capacity in the state by:

a. Identifying ways to attract new research talent and attendant national grant-producing researchers to cancer research facilities in this state;

b. Implementing a peer-reviewed, competitive process to identify and fund the best proposals to expand cancer research institutes in this state;

c. Funding through available resources for those proposals that demonstrate the greatest opportunity to attract federal research grants and private financial support;

d. Encouraging the employment of bioinformatics in order to create a cancer informatics infrastructure that enhances information and resource exchange and integration through researchers working in diverse disciplines, to facilitate the full spectrum of cancer investigations;

e. Facilitating the technical coordination, business development, and support of intellectual property as it relates to the advancement of cancer research; and

f. Aiding in other multidisciplinary research-support activities as they inure to the advancement of cancer research.

2. Efforts to improve both research and treatment through greater participation in clinical trials networks by:

a. Identifying ways to increase adult enrollment in cancer clinical trials;

b. Supporting public and private professional education programs designed to increase the awareness and knowledge about cancer clinical trials;

c. Providing tools to cancer patients and community-based oncologists to aid in the identification of cancer clinical trials available in the state; and

d. Creating opportunities for the state’s academic cancer centers to collaborate with community-based oncologists in cancer clinical trials networks.

3. Efforts to reduce the impact of cancer on disparate groups by:

a. Identifying those cancers that disproportionately impact certain demographic groups; and

b. Building collaborations designed to reduce health disparities as they relate to cancer.

(b) Preference may be given to grant proposals that foster collaborations among institutions, researchers, and community practitioners, as such proposals support the advancement of cures through basic or applied research, including clinical trials involving cancer patients and related networks.

(3)(a) Applications for funding for cancer research may be submitted by any university or established research institute in the state. All qualified investigators in the state, regardless of institutional affiliation, shall have equal access and opportunity to compete for the research funding. Collaborative proposals, including those that advance the program’s goals enumerated in subsection (2), may be given preference. Grants shall be awarded by the department, after consultation with the Biomedical Research Advisory Council, on the basis of scientific merit, as determined by the competitively open peer-reviewed process to ensure objectivity, consistency, and high quality. The following types of applications may be considered for funding:

1. Investigator-initiated research grants.

2. Institutional research grants.

3. Collaborative research grants, including those that advance the finding of cures through basic or applied research.

(b) To ensure that all proposals for research funding are appropriate and are evaluated fairly on the basis of scientific merit, the department shall appoint peer review panels of independent, scientifically qualified individuals to review the scientific merit of each proposal and establish its priority score. The priority scores shall be forwarded to the council and must be considered in determining which proposals shall be recommended for funding.

(c) The council and the peer review panels shall establish and follow rigorous guidelines for ethical conduct and adhere to a strict policy with regard to conflicts of interest. A member of the council or panel may not participate in any discussion or decision of the council or a panel with respect to a research proposal by any firm, entity, or agency with which the member is associated as a member of the governing body or as an employee or with which the member has entered into a contractual arrangement.

(4) In order to attract and retain experienced research talent and attendant national grant-producing researchers to integrated cancer research and care institutions in this state, the Department of Health shall award endowments to integrated cancer research and care institutions for establishing a funded research chair, pursuant to the General Appropriations Act, specifying an appropriation for this purpose. Funding for the endowed chairs must be independent of funds appropriated pursuant to s. 215.5602(12). The purpose of the endowment is to provide secure funding for at least 7 years to attract an experienced and promising researcher whose continued employment for this period is not contingent upon grant awards associated with time-limited research projects. In addition, the Legislature intends for a research chair to specialize in a cancer-related research field that will facilitate coordination among research institutions within the state and attract other promising researchers and funding to the state.

(a) Upon selection of an endowed research chair, the institution shall notify the chairs of the appropriations committees of the Senate and the House of Representatives. An institution funded pursuant to this subsection shall provide to the Governor, the President of the Senate, and the Speaker of the House of Representatives an annual progress report by December 15 that must, at a minimum, provide the research chair’s name; the amount of the endowment fund used for the chair’s salary; research responsibilities; the percentage of time devoted to research if the chair also serves as a member of the faculty; research progress; progress toward achieving the goals of this program; endowment expenditures; balance, interest rate, and interest earned on the endowment; and the amount of federal or private grants or donations generated, if any, as a result of the research chair’s efforts.

(b) If an institution must replace an endowed research chair, the endowment must cease funding expenses associated with the endowed research chair, other than reasonable costs for recruitment, until a replacement chair has been retained. While the endowed research chair is vacant, the endowment must continue to earn interest and all earnings must be added to the balance of the endowment. A vacancy tolls the 7-year timeframe for the endowed research chair.

(5) The William G. “Bill” Bankhead, Jr., and David Coley Cancer Research Program is funded pursuant to s. 215.5602(12). Funds appropriated for the William G. “Bill” Bankhead, Jr., and David Coley Cancer Research Program shall be distributed pursuant to this section to provide grants to researchers seeking cures for cancer and cancer-related illnesses, with emphasis given to the goals enumerated in this section. From the total funds appropriated, an amount of up to 10 percent may be used for administrative expenses.

(6) The Biomedical Research Advisory Council shall submit a report relating to grants awarded under the program to the Governor, the President of the Senate, and the Speaker of the House of Representatives by December 15 each year. The report must include:

(a) For each research project supported by grants or fellowships awarded under the program:

1. A summary of the research project and results or expected results of the research.

2. The status of the research project, including whether it has concluded or the estimated date of completion.

3. The amount of the grant or fellowship awarded and the estimated or actual cost of the research project.

4. A list of principal investigators under the research project.

5. The title, citation, and summary of findings of a publication in a peer-reviewed journal resulting from the research.

6. The source and amount of any federal, state, or local government grants or donations or private grants or donations generated as a result of the research project.

7. The status of a patent, if any, generated from the research project and an economic analysis of the impact of the resulting patent.

8. A list of postsecondary educational institutions involved in the research project, a description of each postsecondary educational institution’s involvement in the research project, and the number of students receiving training or performing research under the research project.

(b) The state ranking and total amount of cancer research funding currently flowing into the state from the National Institutes of Health.

(c) Progress toward programmatic goals, particularly in the prevention, diagnosis, treatment, and cure of cancer.

(d) Recommendations to further the mission of the program.

History.—s. 11, ch. 2004-2; ss. 7, 8, ch. 2006-182; s. 32, ch. 2008-6; s. 2, ch. 2009-5; s. 4, ch. 2009-58; s. 6, ch. 2010-34; s. 14, ch. 2010-161; s. 3, ch. 2012-20; s. 70, ch. 2012-184; s. 3, ch. 2013-50; s. 6, ch. 2016-230.

Note.—Subparagraphs (2)(a)1.-3. former s. 381.921.



381.92201 - Exemptions from public records and public meetings requirements; peer review panels.

1381.92201 Exemptions from public records and public meetings requirements; peer review panels.—

(1) That portion of a meeting of a peer review panel in which applications for biomedical research grants under s. 215.5602 or s. 381.922 are discussed is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(2) Any records generated by the peer review panel relating to review of applications for biomedical research grants, except final recommendations, are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(3) Research grant applications provided to the peer review panel are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(4) Information which is held confidential and exempt under this section may be disclosed with the express written consent of the individual to whom the information pertains or the individual’s legally authorized representative, or by court order upon showing good cause.

(5) Subsections (1), (2), (3), and (4) are subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2017, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2012-15.

1Note.—Also published at s. 215.56021.



381.925 - Cancer Center of Excellence Award.

381.925 Cancer Center of Excellence Award.—

(1) The Legislature intends to recognize hospitals, treatment centers, and other providers in this state which demonstrate excellence in patient-centered coordinated care for persons undergoing cancer treatment and therapy in this state. The goal of this program is to encourage excellence in cancer care in this state, attract and retain the best cancer care providers to the state, and help Florida providers be recognized nationally as a preferred destination for quality cancer care. The Cancer Center of Excellence Award will recognize providers that exceed service standards and excel in providing quality, comprehensive, and patient-centered coordinated care.

(2) The Florida Cancer Control and Research Advisory Council, established in s. 1004.435, and the Biomedical Research Advisory Council, established in s. 215.5602, shall select seven members and six members, respectively, to form a joint committee.

(a) The joint committee, consisting of 13 members, shall:

1. By January 1, 2014, develop rigorous performance measures, a rating system, and a rating standard that must be achieved to document and distinguish a cancer center that excels in providing quality, comprehensive, and patient-centered coordinated care.

2. Review at least every 3 years and revise, if applicable, the performance measures, rating system, and rating standard to ensure providers are continually enhancing their programs to reflect best practices and advances in cancer treatment and care from the perspective of quality, comprehensive, and patient-centered coordinated care.

3. Submit its proposed performance measures, rating system, and rating standard to the Florida Cancer Control and Research Advisory Council and the Biomedical Research Advisory Council to be approved by both councils prior to the evaluation of any provider under such criteria.

(b) The criteria established by the joint committee must require, at a minimum, that each hospital, treatment center, or other provider:

1. Maintain a license in good standing in this state which authorizes health care services to be provided.

2. Be accredited by the Commission on Cancer of the American College of Surgeons.

3. Actively participate in at least one regional cancer control collaborative that is operating pursuant to the Florida Comprehensive Cancer Control Program’s cooperative agreement with the Centers for Disease Control and Prevention’s National Comprehensive Cancer Control Program.

4. Demonstrate excellence in and dissemination of scientifically rigorous cancer research.

5. Integrate training and education of biomedical researchers and health care professionals.

6. Meet enhanced cancer care coordination standards which, at a minimum, focus on:

a. Coordination of care by cancer specialists and nursing and allied health professionals.

b. Psychosocial assessment and services.

c. Suitable and timely referrals and followup.

d. Providing accurate and complete information on treatment options, including clinical trials, which consider each person’s needs, preferences, and resources, whether provided by that center or available through other health care providers.

e. Participation in a comprehensive network of cancer specialists of multiple disciplines, which enables the patient to consult with a variety of experts to examine treatment alternatives.

f. Family services and support.

g. Aftercare and survivor services.

h. Patient and family satisfaction survey results.

(c) The members of the joint committee shall serve without compensation but may receive reimbursement as provided in s. 112.061 for travel and other necessary expenses incurred in the performance of their official duties.

(d) The Department of Health shall provide such staff, information, and other assistance as is reasonably necessary to assist the joint committee in carrying out its responsibilities.

(3)(a) A provider may apply to the Department of Health for a Cancer Center of Excellence Award. The joint committee must develop an application form to be used by the Department of Health that requires, among other things, submission of documentation by the provider which demonstrates that the criteria in subsection (2) have been met.

(b) After January 1, 2014, the Department of Health shall annually conduct two application cycles. The applications are not applications for licensure; the grant of the award by the State Surgeon General is not final agency action; and the Cancer Center of Excellence Award program is not subject to the provisions of chapter 120.

(4)(a) The State Surgeon General shall appoint a team of independent evaluators to assess applicants to determine eligibility for the award. An application is to be evaluated independently of any other application. The team shall consist of five evaluators to be selected, in any combination, from the following:

1. No more than five health care practitioners or health care facilities not licensed in this state which provide health care services involving cancer diagnoses or treatment;

2. No more than three members from the Florida Cancer Control and Research Advisory Council;

3. No more than two members from the Biomedical Research and Advisory Council; and

4. No more than one layperson who has experience as a cancer patient or as a family member of a cancer patient if that person or his or her family member did not receive care from the applicant or providers being evaluated.

(b) Each evaluator must be independent and free of any conflict of interest with respect to a health care provider or facility licensed in this state. Each person selected to participate on the evaluation team must sign a conflict of interest attestation before being appointed to the evaluation team.

(5)(a) Two evaluation team members may, as necessary, conduct an onsite evaluation to verify submitted application documentation.

(b) Each member on the evaluation team shall report to the State Surgeon General those applicants that achieved or exceeded the required score based on the rating system developed in subsection (2) which demonstrates the cancer center excels in providing quality, comprehensive, and patient-centered coordinated care.

(6) The State Surgeon General shall notify the Governor regarding the providers that are eligible to receive the Cancer Center of Excellence Award.

(7) The award shall be recognized for a period of 3 years after the date of the award. A provider may reapply for subsequent awards.

(8) A provider that receives a Cancer Center of Excellence Award may use the designation in its advertising and marketing for up to 3 years after the date of the award. In addition, a provider that receives a Cancer Center of Excellence Award may be granted, for 3 years after the date of the award, a preference in competitive solicitations related to cancer care or research undertaken by a state agency or state university.

(9) The State Surgeon General shall report to the President of the Senate and the Speaker of the House of Representatives by January 31, 2014, the status of implementing the Cancer Center of Excellence Award program, and by December 15 annually thereafter, the number of applications received, the number of award recipients by application cycle, a list of award recipients, and recommendations to strengthen the program.

(10) The Department of Health shall adopt necessary rules related to the application cycles and submission of the application form.

History.—s. 1, ch. 2013-50.



381.93 - Breast and cervical cancer early detection program.

381.93 Breast and cervical cancer early detection program.—This section may be cited as the “Mary Brogan Breast and Cervical Cancer Early Detection Program Act.”

(1) It is the intent of the Legislature to reduce the rates of death due to breast and cervical cancer through early diagnosis and increased access to early screening, diagnosis, and treatment programs.

(2) The Department of Health, using available federal funds and state funds appropriated for that purpose, is authorized to establish the Mary Brogan Breast and Cervical Cancer Screening and Early Detection Program to provide screening, diagnosis, evaluation, treatment, case management, and followup and referral to the Agency for Health Care Administration for coverage of treatment services.

(3) The Mary Brogan Breast and Cervical Cancer Early Detection Program shall be funded through grants for such screening and early detection purposes from the federal Centers for Disease Control and Prevention under Title XV of the Public Health Service Act, 42 U.S.C. ss. 300k et seq.

(4) The department shall limit enrollment in the program to persons with incomes up to and including 200 percent of the federal poverty level. The department shall establish an eligibility process that includes an income-verification process to ensure that persons served under the program meet income guidelines.

(5) The department may provide other breast and cervical cancer screening and diagnostic services; however, such services shall be funded separately through other sources than this act.

History.—s. 1, ch. 2001-52.



381.931 - Annual report on Medicaid expenditures.

381.931 Annual report on Medicaid expenditures.—The Department of Health and the Agency for Health Care Administration shall monitor the total Medicaid expenditures for services made under this act. If Medicaid expenditures are projected to exceed the amount appropriated by the Legislature, the Department of Health shall limit the number of screenings to ensure Medicaid expenditures do not exceed the amount appropriated.

History.—s. 3, ch. 2001-52; s. 96, ch. 2010-102.



381.9315 - Gynecologic and ovarian cancer education and awareness.

381.9315 Gynecologic and ovarian cancer education and awareness.—

(1) This section may be cited as the “Kelly Smith Gynecologic and Ovarian Cancer Education and Awareness Act.”

(2) The department shall encourage health care providers, including, but not limited to, hospitals, birthing facilities, county health departments, physicians, midwives, and nurses, to disseminate and display information about gynecologic cancers, including the signs and symptoms, risk factors, benefits of early detection through appropriate diagnostic testing, and treatment options.

(3) The department shall encourage women to discuss the risks of gynecologic cancers with their health care providers.

(4) The State Surgeon General shall make publicly available, by posting on the Internet website of the Department of Health, resources and an Internet website link to the federal Centers for Disease Control and Prevention website for gynecologic cancer information.

(5) The department is encouraged to seek any available grants from private or federal sources to promote gynecologic cancer awareness, including, but not limited to, early warning signs and risk factors associated with gynecologic cancers.

(6) The department is encouraged to collaborate with other agencies, organizations, and institutions to create a systematic approach to increasing public awareness regarding gynecologic cancers.

History.—s. 1, ch. 2011-91.



381.932 - Breast cancer early detection and treatment referral program.

381.932 Breast cancer early detection and treatment referral program.—

(1) For purposes of this section, the term:

(a) “Breast cancer screening and referral services” means necessary breast cancer screening and referral services for a procedure intended to treat cancer of the human breast, including, but not limited to, surgery, radiation therapy, chemotherapy, hormonal therapy, and related medical followup services.

(b) “Unserved or underserved populations” means women who are:

1. At or below 200 percent of the federal poverty level for individuals;

2. Without health insurance that covers breast cancer screenings; and

3. Nineteen to 64 years of age, inclusive.

(2) There is established, within existing or specific appropriations, a breast cancer early detection and treatment referral program within the Department of Health. The purposes of the program are to:

(a) Promote referrals for the screening, detection, and treatment of breast cancer among unserved or underserved populations.

(b) Educate the public regarding breast cancer and the benefits of early detection.

(c) Provide referral services for persons seeking treatment.

(3) The program shall include, but not be limited to, the:

(a) Establishment of a public education and outreach initiative to publicize breast cancer early detection services, the benefits of early detection of breast cancer, and the recommended frequency for receiving screening services, including clinical breast examinations and mammography guidelines established by the United States Preventive Services Task Force.

(b) Development of professional education programs that include information regarding the benefits of the early detection of breast cancer and the recommended frequency for receiving a mammogram, as recommended in the most current breast cancer screening guidelines established by the United States Preventive Services Task Force.

(c) Establishment of a system to track and monitor all women screened for breast cancer in the program. The system shall include, but not be limited to, monitoring abnormal screening tests, referring women for treatment when needed, and tracking women to be screened at recommended screening intervals.

(4) The State Surgeon General shall submit an annual report to the appropriate substantive committees of the Legislature. The report shall include, but not be limited to, a description of the rate of breast cancer morbidity and mortality in the state and the extent to which women are participating in breast cancer screening as reported by the Behavioral Risk Factor Surveillance System.

History.—s. 1, ch. 2009-120.



381.95 - Medical facility information maintained for terrorism response purposes; confidentiality.

381.95 Medical facility information maintained for terrorism response purposes; confidentiality.—

(1) Any information identifying or describing the name, location, pharmaceutical cache, contents, capacity, equipment, physical features, or capabilities of individual medical facilities, storage facilities, or laboratories established, maintained, or regulated by the Department of Health as part of the state’s plan to defend against an act of terrorism as defined in s. 775.30 is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption is remedial in nature, and it is the intent of the Legislature that this exemption apply to information held by the Department of Health before, on, or after the effective date of this section.

(2) Information made exempt by this section may be disclosed by the custodial agency to another state or federal agency in order to prevent, detect, guard against, respond to, investigate, or manage the consequences of any attempted or actual act of terrorism, or to prosecute those responsible for such attempts or acts.

(3) The certification by the Governor of the sufficiency of any location, pharmaceutical cache, contents, capacity, equipment, physical features, or capabilities of individual medical facilities, storage facilities, or laboratories established, maintained, or regulated by the Department of Health as part of the state’s plan to defend against an act of terrorism is a public record.

History.—s. 1, ch. 2001-363; s. 1, ch. 2006-108.



381.98 - The Florida Public Health Institute, Inc.; establishment; purpose; mission; duties; board of directors.

381.98 The Florida Public Health Institute, Inc.; establishment; purpose; mission; duties; board of directors.—

(1) The Florida Public Health Institute, Inc., referred to in this section as “the corporation,” is established for the purpose of advancing the knowledge and practice of public health, including promoting health awareness in this state.

(2) The purpose and objective of the corporation shall be to operate exclusively for charitable, scientific, and educational purposes; to protect and improve the health and well-being of Florida’s people and environment through partnerships committed to program innovation, education, applied research, and policy development; and to engage in charitable programs dedicated to improving the health of Floridians.

(3) The corporation shall be established as a not-for-profit entity qualifying under s. 501(c)(3) of the Internal Revenue Code. The corporation may receive, hold, invest, and administer property and any moneys acquired from private, local, state, and federal sources, as well as technical and professional income generated or derived from the mission-related activities of the corporation. The corporation shall have all of the powers conferred upon corporations organized under chapter 617.

(4) The corporation’s duties include procuring funds necessary for accomplishing the purpose and mission of the corporation. The corporation shall strive to complement, supplement, and enhance the missions of the various organizations, entities, and departments that provide public health initiatives by serving as the lead corporation in the state for promoting public health awareness.

(5) The affairs of the corporation shall be managed by an executive director appointed by a board of directors.

(6)(a) The board of directors shall be elected in accordance with the bylaws of the corporation and shall include, but not be limited to, the following:

1. The State Surgeon General or his or her designee.

2. A representative of the Florida Public Health Association.

3. Representatives of local health departments, with at least one representative each from the southern, central, and northern geographic areas of the state.

4. Representatives of institutions of higher learning.

5. Representatives of the private health care provider sector, industry or business groups, or philanthropic foundations.

(b) The majority of board members may not be state employees.

(7) The corporation and the Department of Health shall enter into partnerships with providers of continuing education for health care practitioners, including, but not limited to, hospitals and state and local medical organizations, to ensure that practitioners are aware of the most recent and complete diagnostic and treatment tools.

(8) The corporation may provide personnel to the Department of Health for the purpose of performing duties and responsibilities outlined in private and public grants received by the Department of Health. These personnel are not state employees and are not entitled to retirement credit and other benefits provided to state employees under chapters 110 and 112. These personnel shall perform services pursuant to an agreement between the corporation and the Department of Health.

(9) The corporation may purchase goods, services, and property for use by the Department of Health. These purchases are not subject to the provisions of chapters 253, 255, and 287, nor to the control or direction of the Department of Environmental Protection or the Department of Management Services.

(10) The corporation shall provide an annual report concerning its activities to the President of the Senate and the Speaker of the House of Representatives.

History.—s. 12, ch. 2004-2; s. 9, ch. 2006-182; s. 33, ch. 2008-6; s. 1, ch. 2009-161.



381.981 - Health awareness campaigns.

381.981 Health awareness campaigns.—

(1) The Florida Public Health Institute, Inc., in consultation with the Department of Health, shall coordinate monthly health awareness campaigns with national, state, and local health care organizations and government entities targeting a wide range of the public, including: parents; teachers and other school employees; students in 4th through 12th grades, colleges, and universities; state agency employees; county and local government employees; patients of county health departments; Medicaid recipients; health care professionals and providers; and the public in general.

(2) The awareness campaigns shall include the provision of educational information about preventing, detecting, treating, and curing the following diseases or conditions. Additional diseases and conditions that impact the public health may be added by the board of directors of the Florida Public Health Institute, Inc.; however, each of the following diseases or conditions must be included in an awareness campaign during at least 1 month in any 24-month period:

(a) Cancer, including breast, prostate, cervical, ovarian, colorectal, and skin cancer and leukemia.

(b) Heart disease.

(c) Stroke.

(d) Lung disease, including asthma and smoking-relating disease.

(e) Neurological disorders and disease, including Alzheimer’s disease, Parkinson’s disease, and epilepsy.

(f) Gastrointestinal disease.

(g) Kidney disease.

(h) Diabetes.

(i) Liver disease.

(j) Autoimmune disorders.

(k) Birth defects and prenatal care.

(l) Obesity and malnutrition.

(m) Sexually transmissible disease.

(n) Hepatitis A, hepatitis B, and hepatitis C.

(o) Arthritis.

(p) Vaccine-preventable diseases.

(q) Infectious diseases, including HIV/AIDS.

(r) Substance abuse.

(s) Mental illness.

(t) Lupus.

(u) Osteoporosis.

(3) The health awareness campaigns shall be funded by the Florida Public Health Institute, Inc., and the Department of Health to the extent that funds are available from public and private sources.

(4) Health awareness information shall be disseminated through all available methods, including print, audio, visual, and electronic media.

History.—s. 13, ch. 2004-2; s. 4, ch. 2009-161.



381.982 - Short title.

381.982 Short title.—This act may be cited as the “Lead Poisoning Prevention Screening and Education Act.”

History.—s. 1, ch. 2006-269.



381.983 - Definitions.

381.983 Definitions.—As used in this act, the term:

(1) “Affected property” means a room or group of rooms within a property constructed before January 1, 1960, or within a property constructed between January 1, 1960, and January 1, 1978, where the owner has actual knowledge of the presence of lead-based paint, that form a single independent habitable dwelling unit for occupation by one or more individuals and that has living facilities with permanent provisions for living, sleeping, eating, cooking, and sanitation. Affected property does not include:

(a) An area not used for living, sleeping, eating, cooking, or sanitation, such as an unfinished basement;

(b) A unit within a hotel, motel, or similar seasonal or transient facility, unless such unit is occupied by one or more persons at risk for a period exceeding 30 days;

(c) An area that is secured and inaccessible to occupants; or

(d) A unit that is not offered for rent.

(2) “Dust-lead hazard” means surface dust in a residential dwelling or a facility occupied by a person at risk which contains a mass-per-area concentration of lead equal to or exceeding 40 ug/ft2 on floors or 250 ug/ft2 on interior windowsills based on wipe samples.

(3) “Elevated blood-lead level” means a quantity of lead in whole venous blood, expressed in micrograms per deciliter (ug/dL), which exceeds 10 ug/dL or such other level as specifically provided in this act.

(4) “Lead-based paint” means paint or other surface coatings that contain lead equal to or exceeding 1.0 milligram per square centimeter, 0.5 percent by weight, or 5,000 parts per million (ppm) by weight.

(5) “Lead-based-paint hazard” means paint-lead hazards and dust-lead hazards.

(6) “Owner” means a person, firm, corporation, nonprofit organization, partnership, government, guardian, conservator, receiver, trustee, executor, or other judicial officer, or other entity which, alone or with others, owns, holds, or controls the freehold or leasehold title or part of the title to property, with or without actually possessing it. The definition includes a vendee who possesses the title, but does not include a mortgagee or an owner of a reversionary interest under a ground rent lease. The term includes any authorized agent of the owner, including a property manager or leasing agent.

(7) “Paint-lead hazard” means any one of the following:

(a) Any lead-based paint on a friction surface that is subject to abrasion and where the dust-lead levels on the nearest horizontal surface underneath the friction surface, such as the windowsill or floor, are equal to or greater than the dust-lead-hazard levels defined in subsection (2);

(b) Any damaged or otherwise deteriorated lead-based paint on an impact surface that is caused by impact from a related building material, such as a door knob that knocks into a wall or a door that knocks against its door frame;

(c) Any chewable lead-based painted surface on which there is evidence of teeth marks; or

(d) Any other deteriorated lead-based paint in or on the exterior of any residential building or any facility occupied by a person at risk.

(8) “Person at risk” means a child under the age of 6 years or a pregnant woman who resides or regularly spends at least 24 hours per week in an affected property.

(9) “Tenant” means the individual named as the lessee in a lease, rental agreement, or occupancy agreement for a dwelling unit.

History.—s. 3, ch. 2006-269; s. 34, ch. 2008-6.



381.984 - Educational programs.

381.984 Educational programs.—

(1) LEAD POISONING PREVENTION EDUCATIONAL PROGRAM ESTABLISHED.—In order to achieve the purposes of this act, a statewide, multifaceted, ongoing educational program designed to meet the needs of tenants, property owners, health care providers, early childhood educators, care providers, and realtors is established.

(2) PUBLIC INFORMATION INITIATIVE.—The Governor, in conjunction with the State Surgeon General and his or her designee, shall sponsor a series of public service announcements on radio, television, the Internet, and print media about the nature of lead-based-paint hazards, the importance of standards for lead poisoning prevention in properties, and the purposes and responsibilities set forth in this act. In developing and coordinating this public information initiative, the sponsors shall seek the participation and involvement of private industry organizations, including those involved in real estate, insurance, mortgage banking, and pediatrics.

(3) DISTRIBUTION OF LITERATURE ABOUT CHILDHOOD LEAD POISONING.—By January 1, 2007, the State Surgeon General or his or her designee shall develop culturally and linguistically appropriate information pamphlets regarding childhood lead poisoning, the importance of testing for elevated blood-lead levels, prevention of childhood lead poisoning, treatment of childhood lead poisoning, and, where appropriate, the requirements of this act. These information pamphlets shall be distributed to parents or the other legal guardians of children 6 years of age or younger on the following occasions:

(a) By a health care provider at the time of a child’s birth and at the time of any childhood immunization or vaccination unless it is established that such information pamphlet has been provided previously to the parent or legal guardian by the health care provider within the prior 12 months.

(b) By the owner or operator of any child care facility or preschool or kindergarten class on or before October 15 of the calendar year.

History.—s. 4, ch. 2006-269; s. 35, ch. 2008-6.



381.985 - Screening program.

381.985 Screening program.—

(1) The State Surgeon General shall establish a program for early identification of persons at risk of having elevated blood-lead levels. Such program shall systematically screen children under 6 years of age in the target populations identified in subsection (2) for the presence of elevated blood-lead levels. Children within the specified target populations shall be screened with a blood-lead test at age 12 months and age 24 months, or between the ages of 36 months and 72 months if they have not previously been screened. The State Surgeon General shall, after consultation with recognized professional medical groups and such other sources as the State Surgeon General deems appropriate, promulgate rules establishing:

(a) The means by which and the intervals at which such children under 6 years of age shall be screened for lead poisoning and elevated blood-lead levels.

(b) Guidelines for the medical followup on children found to have elevated blood-lead levels.

(2) In developing screening programs to identify persons at risk with elevated blood-lead levels, priority shall be given to persons within the following categories:

(a) All children enrolled in the Medicaid program at ages 12 months and 24 months, or between the ages of 36 months and 72 months if they have not previously been screened.

(b) Children under the age of 6 years exhibiting delayed cognitive development or other symptoms of childhood lead poisoning.

(c) Persons at risk residing in the same household, or recently residing in the same household, as another person at risk with a blood-lead level of 10 ug/dL or greater.

(d) Persons at risk residing, or who have recently resided, in buildings or geographical areas in which significant numbers of cases of lead poisoning or elevated blood-lead levels have recently been reported.

(e) Persons at risk residing, or who have recently resided, in an affected property contained in a building that during the preceding 3 years has been subject to enforcement for violations of lead-poisoning-prevention statutes, ordinances, rules, or regulations as specified by the State Surgeon General.

(f) Persons at risk residing, or who have recently resided, in a room or group of rooms contained in a building whose owner also owns a building containing affected properties which during the preceding 3 years has been subject to an enforcement action for a violation of lead-poisoning-prevention statutes, ordinances, rules, or regulations.

(g) Persons at risk residing in other buildings or geographical areas in which the State Surgeon General reasonably determines there to be a significant risk of affected individuals having a blood-lead level of 10 ug/dL or greater.

(3) The State Surgeon General shall maintain comprehensive records of all screenings conducted pursuant to this section. Such records shall be indexed geographically and by owner in order to determine the location of areas of relatively high incidence of lead poisoning and other elevated blood-lead levels.

All cases or probable cases of lead poisoning found in the course of screenings conducted pursuant to this section shall be reported to the affected individual, to his or her parent or legal guardian if he or she is a minor, and to the State Surgeon General.

History.—s. 5, ch. 2006-269; s. 36, ch. 2008-6.



381.986 - Compassionate use of low-THC and medical cannabis.

381.986 Compassionate use of low-THC and medical cannabis.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Cannabis delivery device” means an object used, intended for use, or designed for use in preparing, storing, ingesting, inhaling, or otherwise introducing low-THC cannabis or medical cannabis into the human body.

(b) “Dispensing organization” means an organization approved by the department to cultivate, process, transport, and dispense low-THC cannabis or medical cannabis pursuant to this section.

(c) “Independent testing laboratory” means a laboratory, including the managers, employees, or contractors of the laboratory, which has no direct or indirect interest in a dispensing organization.

(d) “Legal representative” means the qualified patient’s parent, legal guardian acting pursuant to a court’s authorization as required under s. 744.3215(4), health care surrogate acting pursuant to the qualified patient’s written consent or a court’s authorization as required under s. 765.113, or an individual who is authorized under a power of attorney to make health care decisions on behalf of the qualified patient.

(e) “Low-THC cannabis” means a plant of the genus Cannabis, the dried flowers of which contain 0.8 percent or less of tetrahydrocannabinol and more than 10 percent of cannabidiol weight for weight; the seeds thereof; the resin extracted from any part of such plant; or any compound, manufacture, salt, derivative, mixture, or preparation of such plant or its seeds or resin that is dispensed only from a dispensing organization.

(f) “Medical cannabis” means all parts of any plant of the genusCannabis, whether growing or not; the seeds thereof; the resin extracted from any part of the plant; and every compound, manufacture, sale, derivative, mixture, or preparation of the plant or its seeds or resin that is dispensed only from a dispensing organization for medical use by an eligible patient as defined in s. 499.0295.

(g) “Medical use” means administration of the ordered amount of low-THC cannabis or medical cannabis. The term does not include the:

1. Possession, use, or administration of low-THC cannabis or medical cannabis by smoking.

2. Transfer of low-THC cannabis or medical cannabis to a person other than the qualified patient for whom it was ordered or the qualified patient’s legal representative on behalf of the qualified patient.

3. Use or administration of low-THC cannabis or medical cannabis:

a. On any form of public transportation.

b. In any public place.

c. In a qualified patient’s place of employment, if restricted by his or her employer.

d. In a state correctional institution as defined in s. 944.02 or a correctional institution as defined in s. 944.241.

e. On the grounds of a preschool, primary school, or secondary school.

f. On a school bus or in a vehicle, aircraft, or motorboat.

(h) “Qualified patient” means a resident of this state who has been added to the compassionate use registry by a physician licensed under chapter 458 or chapter 459 to receive low-THC cannabis or medical cannabis from a dispensing organization.

(i) “Smoking” means burning or igniting a substance and inhaling the smoke. Smoking does not include the use of a vaporizer.

(2) PHYSICIAN ORDERING.—A physician is authorized to order low-THC cannabis to treat a qualified patient suffering from cancer or a physical medical condition that chronically produces symptoms of seizures or severe and persistent muscle spasms; order low-THC cannabis to alleviate symptoms of such disease, disorder, or condition, if no other satisfactory alternative treatment options exist for the qualified patient; order medical cannabis to treat an eligible patient as defined in s. 499.0295; or order a cannabis delivery device for the medical use of low-THC cannabis or medical cannabis, only if the physician:

(a) Holds an active, unrestricted license as a physician under chapter 458 or an osteopathic physician under chapter 459;

(b) Has treated the patient for at least 3 months immediately preceding the patient’s registration in the compassionate use registry;

(c) Has successfully completed the course and examination required under paragraph (4)(a);

(d) Has determined that the risks of treating the patient with low-THC cannabis or medical cannabis are reasonable in light of the potential benefit to the patient. If a patient is younger than 18 years of age, a second physician must concur with this determination, and such determination must be documented in the patient’s medical record;

(e) Registers as the orderer of low-THC cannabis or medical cannabis for the named patient on the compassionate use registry maintained by the department and updates the registry to reflect the contents of the order, including the amount of low-THC cannabis or medical cannabis that will provide the patient with not more than a 45-day supply and a cannabis delivery device needed by the patient for the medical use of low-THC cannabis or medical cannabis. The physician must also update the registry within 7 days after any change is made to the original order to reflect the change. The physician shall deactivate the registration of the patient and the patient’s legal representative when treatment is discontinued;

(f) Maintains a patient treatment plan that includes the dose, route of administration, planned duration, and monitoring of the patient’s symptoms and other indicators of tolerance or reaction to the low-THC cannabis or medical cannabis;

(g) Submits the patient treatment plan quarterly to the University of Florida College of Pharmacy for research on the safety and efficacy of low-THC cannabis and medical cannabis on patients;

(h) Obtains the voluntary written informed consent of the patient or the patient’s legal representative to treatment with low-THC cannabis after sufficiently explaining the current state of knowledge in the medical community of the effectiveness of treatment of the patient’s condition with low-THC cannabis, the medically acceptable alternatives, and the potential risks and side effects;

(i) Obtains written informed consent as defined in and required under s. 499.0295, if the physician is ordering medical cannabis for an eligible patient pursuant to that section; and

(j) Is not a medical director employed by a dispensing organization.

(3) PENALTIES.—

(a) A physician commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, if the physician orders low-THC cannabis for a patient without a reasonable belief that the patient is suffering from:

1. Cancer or a physical medical condition that chronically produces symptoms of seizures or severe and persistent muscle spasms that can be treated with low-THC cannabis; or

2. Symptoms of cancer or a physical medical condition that chronically produces symptoms of seizures or severe and persistent muscle spasms that can be alleviated with low-THC cannabis.

(b) A physician commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, if the physician orders medical cannabis for a patient without a reasonable belief that the patient has a terminal condition as defined in s. 499.0295.

(c) A person who fraudulently represents that he or she has cancer, a physical medical condition that chronically produces symptoms of seizures or severe and persistent muscle spasms, or a terminal condition to a physician for the purpose of being ordered low-THC cannabis, medical cannabis, or a cannabis delivery device by such physician commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(d) An eligible patient as defined in s. 499.0295 who uses medical cannabis, and such patient’s legal representative who administers medical cannabis, in plain view of or in a place open to the general public, on the grounds of a school, or in a school bus, vehicle, aircraft, or motorboat, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(e) A physician who orders low-THC cannabis, medical cannabis, or a cannabis delivery device and receives compensation from a dispensing organization related to the ordering of low-THC cannabis, medical cannabis, or a cannabis delivery device is subject to disciplinary action under the applicable practice act and s. 456.072(1)(n).

(4) PHYSICIAN EDUCATION.—

(a) Before ordering low-THC cannabis, medical cannabis, or a cannabis delivery device for medical use by a patient in this state, the appropriate board shall require the ordering physician to successfully complete an 8-hour course and subsequent examination offered by the Florida Medical Association or the Florida Osteopathic Medical Association that encompasses the clinical indications for the appropriate use of low-THC cannabis and medical cannabis, the appropriate cannabis delivery devices, the contraindications for such use, and the relevant state and federal laws governing the ordering, dispensing, and possessing of these substances and devices. The course and examination shall be administered at least annually. Successful completion of the course may be used by a physician to satisfy 8 hours of the continuing medical education requirements required by his or her respective board for licensure renewal. This course may be offered in a distance learning format.

(b) The appropriate board shall require the medical director of each dispensing organization to hold an active, unrestricted license as a physician under chapter 458 or as an osteopathic physician under chapter 459 and successfully complete a 2-hour course and subsequent examination offered by the Florida Medical Association or the Florida Osteopathic Medical Association that encompasses appropriate safety procedures and knowledge of low-THC cannabis, medical cannabis, and cannabis delivery devices.

(c) Successful completion of the course and examination specified in paragraph (a) is required for every physician who orders low-THC cannabis, medical cannabis, or a cannabis delivery device each time such physician renews his or her license. In addition, successful completion of the course and examination specified in paragraph (b) is required for the medical director of each dispensing organization each time such physician renews his or her license.

(d) A physician who fails to comply with this subsection and who orders low-THC cannabis, medical cannabis, or a cannabis delivery device may be subject to disciplinary action under the applicable practice act and under s. 456.072(1)(k).

(5) DUTIES OF THE DEPARTMENT.—The department shall:

(a) Create and maintain a secure, electronic, and online compassionate use registry for the registration of physicians, patients, and the legal representatives of patients as provided under this section. The registry must be accessible to law enforcement agencies and to a dispensing organization to verify the authorization of a patient or a patient’s legal representative to possess low-THC cannabis, medical cannabis, or a cannabis delivery device and record the low-THC cannabis, medical cannabis, or cannabis delivery device dispensed. The registry must prevent an active registration of a patient by multiple physicians.

(b) Authorize the establishment of five dispensing organizations to ensure reasonable statewide accessibility and availability as necessary for patients registered in the compassionate use registry and who are ordered low-THC cannabis, medical cannabis, or a cannabis delivery device under this section, one in each of the following regions: northwest Florida, northeast Florida, central Florida, southeast Florida, and southwest Florida. The department shall develop an application form and impose an initial application and biennial renewal fee that is sufficient to cover the costs of administering this section. An applicant for approval as a dispensing organization must be able to demonstrate:

1. The technical and technological ability to cultivate and produce low-THC cannabis. The applicant must possess a valid certificate of registration issued by the Department of Agriculture and Consumer Services pursuant to s. 581.131 that is issued for the cultivation of more than 400,000 plants, be operated by a nurseryman as defined in s. 581.011, and have been operated as a registered nursery in this state for at least 30 continuous years.

2. The ability to secure the premises, resources, and personnel necessary to operate as a dispensing organization.

3. The ability to maintain accountability of all raw materials, finished products, and any byproducts to prevent diversion or unlawful access to or possession of these substances.

4. An infrastructure reasonably located to dispense low-THC cannabis to registered patients statewide or regionally as determined by the department.

5. The financial ability to maintain operations for the duration of the 2-year approval cycle, including the provision of certified financials to the department. Upon approval, the applicant must post a $5 million performance bond. However, upon a dispensing organization’s serving at least 1,000 qualified patients, the dispensing organization is only required to maintain a $2 million performance bond.

6. That all owners and managers have been fingerprinted and have successfully passed a level 2 background screening pursuant to s. 435.04.

7. The employment of a medical director to supervise the activities of the dispensing organization.

(c) Upon the registration of 250,000 active qualified patients in the compassionate use registry, approve three dispensing organizations, including, but not limited to, an applicant that is a recognized class member of Pigford v. Glickman, 185 F.R.D. 82 (D.D.C. 1999), or In Re Black Farmers Litig., 856 F. Supp. 2d 1 (D.D.C. 2011), and a member of the Black Farmers and Agriculturalists Association, which must meet the requirements of subparagraphs (b)2.-7. and demonstrate the technical and technological ability to cultivate and produce low-THC cannabis.

(d) Allow a dispensing organization to make a wholesale purchase of low-THC cannabis or medical cannabis from, or a distribution of low-THC cannabis or medical cannabis to, another dispensing organization.

(e) Monitor physician registration and ordering of low-THC cannabis, medical cannabis, or a cannabis delivery device for ordering practices that could facilitate unlawful diversion or misuse of low-THC cannabis, medical cannabis, or a cannabis delivery device and take disciplinary action as indicated.

(6) DISPENSING ORGANIZATION.—An approved dispensing organization must, at all times, maintain compliance with the criteria demonstrated for selection and approval as a dispensing organization under subsection (5) and the criteria required in this subsection.

(a) When growing low-THC cannabis or medical cannabis, a dispensing organization:

1. May use pesticides determined by the department, after consultation with the Department of Agriculture and Consumer Services, to be safely applied to plants intended for human consumption, but may not use pesticides designated as restricted-use pesticides pursuant to s. 487.042.

2. Must grow low-THC cannabis or medical cannabis within an enclosed structure and in a room separate from any other plant.

3. Must inspect seeds and growing plants for plant pests that endanger or threaten the horticultural and agricultural interests of the state, notify the Department of Agriculture and Consumer Services within 10 calendar days after a determination that a plant is infested or infected by such plant pest, and implement and maintain phytosanitary policies and procedures.

4. Must perform fumigation or treatment of plants, or the removal and destruction of infested or infected plants, in accordance with chapter 581 and any rules adopted thereunder.

(b) When processing low-THC cannabis or medical cannabis, a dispensing organization must:

1. Process the low-THC cannabis or medical cannabis within an enclosed structure and in a room separate from other plants or products.

2. Test the processed low-THC cannabis and medical cannabis before they are dispensed. Results must be verified and signed by two dispensing organization employees. Before dispensing low-THC cannabis, the dispensing organization must determine that the test results indicate that the low-THC cannabis meets the definition of low-THC cannabis and, for medical cannabis and low-THC cannabis, that all medical cannabis and low-THC cannabis is safe for human consumption and free from contaminants that are unsafe for human consumption. The dispensing organization must retain records of all testing and samples of each homogenous batch of cannabis and low-THC cannabis for at least 9 months. The dispensing organization must contract with an independent testing laboratory to perform audits on the dispensing organization’s standard operating procedures, testing records, and samples and provide the results to the department to confirm that the low-THC cannabis or medical cannabis meets the requirements of this section and that the medical cannabis and low-THC cannabis is safe for human consumption.

3. Package the low-THC cannabis or medical cannabis in compliance with the United States Poison Prevention Packaging Act of 1970, 15 U.S.C. ss. 1471 et seq.

4. Package the low-THC cannabis or medical cannabis in a receptacle that has a firmly affixed and legible label stating the following information:

a. A statement that the low-THC cannabis or medical cannabis meets the requirements of subparagraph 2.;

b. The name of the dispensing organization from which the medical cannabis or low-THC cannabis originates; and

c. The batch number and harvest number from which the medical cannabis or low-THC cannabis originates.

5. Reserve two processed samples from each batch and retain such samples for at least 9 months for the purpose of testing pursuant to the audit required under subparagraph 2.

(c) When dispensing low-THC cannabis, medical cannabis, or a cannabis delivery device, a dispensing organization:

1. May not dispense more than a 45-day supply of low-THC cannabis or medical cannabis to a patient or the patient’s legal representative.

2. Must have the dispensing organization’s employee who dispenses the low-THC cannabis, medical cannabis, or a cannabis delivery device enter into the compassionate use registry his or her name or unique employee identifier.

3. Must verify in the compassionate use registry that a physician has ordered the low-THC cannabis, medical cannabis, or a specific type of a cannabis delivery device for the patient.

4. May not dispense or sell any other type of cannabis, alcohol, or illicit drug-related product, including pipes, bongs, or wrapping papers, other than a physician-ordered cannabis delivery device required for the medical use of low-THC cannabis or medical cannabis, while dispensing low-THC cannabis or medical cannabis.

5. Must verify that the patient has an active registration in the compassionate use registry, the patient or patient’s legal representative holds a valid and active registration card, the order presented matches the order contents as recorded in the registry, and the order has not already been filled.

6. Must, upon dispensing the low-THC cannabis, medical cannabis, or cannabis delivery device, record in the registry the date, time, quantity, and form of low-THC cannabis or medical cannabis dispensed and the type of cannabis delivery device dispensed.

(d) To ensure the safety and security of its premises and any off-site storage facilities, and to maintain adequate controls against the diversion, theft, and loss of low-THC cannabis, medical cannabis, or cannabis delivery devices, a dispensing organization shall:

1.a. Maintain a fully operational security alarm system that secures all entry points and perimeter windows and is equipped with motion detectors; pressure switches; and duress, panic, and hold-up alarms; or

b. Maintain a video surveillance system that records continuously 24 hours each day and meets at least one of the following criteria:

(I) Cameras are fixed in a place that allows for the clear identification of persons and activities in controlled areas of the premises. Controlled areas include grow rooms, processing rooms, storage rooms, disposal rooms or areas, and point-of-sale rooms;

(II) Cameras are fixed in entrances and exits to the premises, which shall record from both indoor and outdoor, or ingress and egress, vantage points;

(III) Recorded images must clearly and accurately display the time and date; or

(IV) Retain video surveillance recordings for a minimum of 45 days or longer upon the request of a law enforcement agency.

2. Ensure that the organization’s outdoor premises have sufficient lighting from dusk until dawn.

3. Establish and maintain a tracking system approved by the department that traces the low-THC cannabis or medical cannabis from seed to sale. The tracking system shall include notification of key events as determined by the department, including when cannabis seeds are planted, when cannabis plants are harvested and destroyed, and when low-THC cannabis or medical cannabis is transported, sold, stolen, diverted, or lost.

4. Not dispense from its premises low-THC cannabis, medical cannabis, or a cannabis delivery device between the hours of 9 p.m. and 7 a.m., but may perform all other operations and deliver low-THC cannabis and medical cannabis to qualified patients 24 hours each day.

5. Store low-THC cannabis or medical cannabis in a secured, locked room or a vault.

6. Require at least two of its employees, or two employees of a security agency with whom it contracts, to be on the premises at all times.

7. Require each employee to wear a photo identification badge at all times while on the premises.

8. Require each visitor to wear a visitor’s pass at all times while on the premises.

9. Implement an alcohol and drug-free workplace policy.

10. Report to local law enforcement within 24 hours after it is notified or becomes aware of the theft, diversion, or loss of low-THC cannabis or medical cannabis.

(e) To ensure the safe transport of low-THC cannabis or medical cannabis to dispensing organization facilities, independent testing laboratories, or patients, the dispensing organization must:

1. Maintain a transportation manifest, which must be retained for at least 1 year.

2. Ensure only vehicles in good working order are used to transport low-THC cannabis or medical cannabis.

3. Lock low-THC cannabis or medical cannabis in a separate compartment or container within the vehicle.

4. Require at least two persons to be in a vehicle transporting low-THC cannabis or medical cannabis, and require at least one person to remain in the vehicle while the low-THC cannabis or medical cannabis is being delivered.

5. Provide specific safety and security training to employees transporting or delivering low-THC cannabis or medical cannabis.

(7) DEPARTMENT AUTHORITY AND RESPONSIBILITIES.—

(a) The department may conduct announced or unannounced inspections of dispensing organizations to determine compliance with this section or rules adopted pursuant to this section.

(b) The department shall inspect a dispensing organization upon complaint or notice provided to the department that the dispensing organization has dispensed low-THC cannabis or medical cannabis containing any mold, bacteria, or other contaminant that may cause or has caused an adverse effect to human health or the environment.

(c) The department shall conduct at least a biennial inspection of each dispensing organization to evaluate the dispensing organization’s records, personnel, equipment, processes, security measures, sanitation practices, and quality assurance practices.

(d) The department may enter into interagency agreements with the Department of Agriculture and Consumer Services, the Department of Business and Professional Regulation, the Department of Transportation, the Department of Highway Safety and Motor Vehicles, and the Agency for Health Care Administration, and such agencies are authorized to enter into an interagency agreement with the department, to conduct inspections or perform other responsibilities assigned to the department under this section.

(e) The department must make a list of all approved dispensing organizations and qualified ordering physicians and medical directors publicly available on its website.

(f) The department may establish a system for issuing and renewing registration cards for patients and their legal representatives, establish the circumstances under which the cards may be revoked by or must be returned to the department, and establish fees to implement such system. The department must require, at a minimum, the registration cards to:

1. Provide the name, address, and date of birth of the patient or legal representative.

2. Have a full-face, passport-type, color photograph of the patient or legal representative taken within the 90 days immediately preceding registration.

3. Identify whether the cardholder is a patient or legal representative.

4. List a unique numeric identifier for the patient or legal representative that is matched to the identifier used for such person in the department’s compassionate use registry.

5. Provide the expiration date, which shall be 1 year after the date of the physician’s initial order of low-THC cannabis or medical cannabis.

6. For the legal representative, provide the name and unique numeric identifier of the patient that the legal representative is assisting.

7. Be resistant to counterfeiting or tampering.

(g) The department may impose reasonable fines not to exceed $10,000 on a dispensing organization for any of the following violations:

1. Violating this section, s. 499.0295, or department rule.

2. Failing to maintain qualifications for approval.

3. Endangering the health, safety, or security of a qualified patient.

4. Improperly disclosing personal and confidential information of the qualified patient.

5. Attempting to procure dispensing organization approval by bribery, fraudulent misrepresentation, or extortion.

6. Being convicted or found guilty of, or entering a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the business of a dispensing organization.

7. Making or filing a report or record that the dispensing organization knows to be false.

8. Willfully failing to maintain a record required by this section or department rule.

9. Willfully impeding or obstructing an employee or agent of the department in the furtherance of his or her official duties.

10. Engaging in fraud or deceit, negligence, incompetence, or misconduct in the business practices of a dispensing organization.

11. Making misleading, deceptive, or fraudulent representations in or related to the business practices of a dispensing organization.

12. Having a license or the authority to engage in any regulated profession, occupation, or business that is related to the business practices of a dispensing organization suspended, revoked, or otherwise acted against by the licensing authority of any jurisdiction, including its agencies or subdivisions, for a violation that would constitute a violation under Florida law.

13. Violating a lawful order of the department or an agency of the state, or failing to comply with a lawfully issued subpoena of the department or an agency of the state.

(h) The department may suspend, revoke, or refuse to renew a dispensing organization’s approval if a dispensing organization commits any of the violations in paragraph (g).

(i) The department shall renew the approval of a dispensing organization biennially if the dispensing organization meets the requirements of this section and pays the biennial renewal fee.

(j) The department may adopt rules necessary to implement this section.

(8) PREEMPTION.—

(a) All matters regarding the regulation of the cultivation and processing of medical cannabis or low-THC cannabis by dispensing organizations are preempted to the state.

(b) A municipality may determine by ordinance the criteria for the number and location of, and other permitting requirements that do not conflict with state law or department rule for, dispensing facilities of dispensing organizations located within its municipal boundaries. A county may determine by ordinance the criteria for the number, location, and other permitting requirements that do not conflict with state law or department rule for all dispensing facilities of dispensing organizations located within the unincorporated areas of that county.

(9) EXCEPTIONS TO OTHER LAWS.—

(a) Notwithstanding s. 893.13, s. 893.135, s. 893.147, or any other provision of law, but subject to the requirements of this section, a qualified patient and the qualified patient’s legal representative may purchase and possess for the patient’s medical use up to the amount of low-THC cannabis or medical cannabis ordered for the patient, but not more than a 45-day supply, and a cannabis delivery device ordered for the patient.

(b) Notwithstanding s. 893.13, s. 893.135, s. 893.147, or any other provision of law, but subject to the requirements of this section, an approved dispensing organization and its owners, managers, and employees may manufacture, possess, sell, deliver, distribute, dispense, and lawfully dispose of reasonable quantities, as established by department rule, of low-THC cannabis, medical cannabis, or a cannabis delivery device. For purposes of this subsection, the terms “manufacture,” “possession,” “deliver,” “distribute,” and “dispense” have the same meanings as provided in s. 893.02.

(c) Notwithstanding s. 893.13, s. 893.135, s. 893.147, or any other provision of law, but subject to the requirements of this section, an approved independent testing laboratory may possess, test, transport, and lawfully dispose of low-THC cannabis or medical cannabis as provided by department rule.

(d) An approved dispensing organization and its owners, managers, and employees are not subject to licensure or regulation under chapter 465 or chapter 499 for manufacturing, possessing, selling, delivering, distributing, dispensing, or lawfully disposing of reasonable quantities, as established by department rule, of low-THC cannabis, medical cannabis, or a cannabis delivery device.

(e) An approved dispensing organization that continues to meet the requirements for approval is presumed to be registered with the department and to meet the regulations adopted by the department or its successor agency for the purpose of dispensing medical cannabis or low-THC cannabis under Florida law. Additionally, the authority provided to a dispensing organization in s. 499.0295 does not impair the approval of a dispensing organization.

(f) This subsection does not exempt a person from prosecution for a criminal offense related to impairment or intoxication resulting from the medical use of low-THC cannabis or medical cannabis or relieve a person from any requirement under law to submit to a breath, blood, urine, or other test to detect the presence of a controlled substance.

History.—s. 2, ch. 2014-157; s. 1, ch. 2016-123; s. 24, ch. 2016-145.



381.987 - Public records exemption for personal identifying information in the compassionate use registry.

381.987 Public records exemption for personal identifying information in the compassionate use registry.—

(1) A patient’s personal identifying information held by the department in the compassionate use registry established under s. 381.986, including, but not limited to, the patient’s name, address, telephone number, and government-issued identification number, and all information pertaining to the physician’s order for low-THC cannabis and the dispensing thereof are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2) A physician’s identifying information held by the department in the compassionate use registry established under s. 381.986, including, but not limited to, the physician’s name, address, telephone number, government-issued identification number, and Drug Enforcement Administration number, and all information pertaining to the physician’s order for low-THC cannabis and the dispensing thereof are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(3) The department shall allow access to the registry, including access to confidential and exempt information, to:

(a) A law enforcement agency that is investigating a violation of law regarding cannabis in which the subject of the investigation claims an exception established under s. 381.986.

(b) A dispensing organization approved by the department pursuant to s. 381.986 which is attempting to verify the authenticity of a physician’s order for low-THC cannabis, including whether the order had been previously filled and whether the order was written for the person attempting to have it filled.

(c) A physician who has written an order for low-THC cannabis for the purpose of monitoring the patient’s use of such cannabis or for the purpose of determining, before issuing an order for low-THC cannabis, whether another physician has ordered the patient’s use of low-THC cannabis. The physician may access the confidential and exempt information only for the patient for whom he or she has ordered or is determining whether to order the use of low-THC cannabis pursuant to s. 381.986.

(d) An employee of the department for the purposes of maintaining the registry and periodic reporting or disclosure of information that has been redacted to exclude personal identifying information.

(e) The department’s relevant health care regulatory boards responsible for the licensure, regulation, or discipline of a physician if he or she is involved in a specific investigation of a violation of s. 381.986. If a health care regulatory board’s investigation reveals potential criminal activity, the board may provide any relevant information to the appropriate law enforcement agency.

(f) A person engaged in bona fide research if the person agrees:

1. To submit a research plan to the department which specifies the exact nature of the information requested and the intended use of the information;

2. To maintain the confidentiality of the records or information if personal identifying information is made available to the researcher;

3. To destroy any confidential and exempt records or information obtained after the research is concluded; and

4. Not to contact, directly or indirectly, for any purpose, a patient or physician whose information is in the registry.

(4) All information released from the registry under subsection (3) remains confidential and exempt, and a person who receives access to such information must maintain the confidential and exempt status of the information received.

(5) A person who willfully and knowingly violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2014-158.






Chapter 382 - VITAL STATISTICS

382.001 - Short title.

382.001 Short title.—This chapter shall be known and may be cited as the “Florida Vital Statistics Act.”

History.—s. 1, ch. 87-387.



382.002 - Definitions.

382.002 Definitions.—As used in this chapter, the term:

(1) “Burial-transit permit” means a permit issued by the department that authorizes the final disposition of a dead body.

(2) “Certificate of birth resulting in stillbirth” means a certificate issued to record and memorialize the birth of a stillborn child.

(3) “Certification” or “certified” means a document containing all or a part of the exact information contained on the original vital record, and which, when issued by the State Registrar, has the full force and effect of the original vital record.

(4) “Certified homeless youth” means a minor who is a homeless child or youth, including an unaccompanied youth, as those terms are defined in 42 U.S.C. s. 11434a, and who has been certified as homeless or unaccompanied by:

(a) A school district homeless liaison;

(b) The director of an emergency shelter program funded by the United States Department of Housing and Urban Development, or the director’s designee; or

(c) The director of a runaway or homeless youth basic center or transitional living program funded by the United States Department of Health and Human Services, or the director’s designee.

(5) “Dead body” means a human body or such parts of a human body from the condition of which it reasonably may be concluded that death recently occurred.

(6) “Department” means the Department of Health.

(7) “Dissolution of marriage” includes an annulment of marriage.

(8) “Fetal death” means death prior to the complete expulsion or extraction of a product of human conception from its mother if the 20th week of gestation has been reached and the death is indicated by the fact that after such expulsion or extraction the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles.

(9) “Final disposition” means the burial, interment, entombment, cremation, removal from the state, anatomical donation, or other authorized disposition of a dead body or a fetus as described in subsection (8). In the case of cremation, dispersion of ashes or cremation residue is considered to occur after final disposition; the cremation itself is considered final disposition. In the case of anatomical donation of a dead body, the donation itself is considered final disposition.

(10) “Funeral director” means a licensed funeral director or direct disposer licensed pursuant to chapter 497 who first assumes custody of or effects the final disposition of a dead body or a fetus as described in subsection (8).

(11) “Legal age” means a person who is not a minor, or a minor who has had the disability of nonage removed as provided under chapter 743.

(12) “Live birth” means the complete expulsion or extraction of a product of human conception from its mother, irrespective of the duration of pregnancy, which, after such expulsion, breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, and definite movement of the voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached.

(13) “Medical examiner” means a person appointed pursuant to chapter 406.

(14) “Physician” means a person authorized to practice medicine, osteopathic medicine, or chiropractic medicine pursuant to chapter 458, chapter 459, or chapter 460.

(15) “Registrant” means the child entered on a birth certificate, the deceased entered on a death certificate, and the husband or wife entered on a marriage or dissolution of marriage record.

(16) “Stillbirth” means an unintended, intrauterine fetal death after a gestational age of not less than 20 completed weeks.

(17) “Vital records” or “records” means certificates or reports of birth, death, fetal death, marriage, dissolution of marriage, name change filed pursuant to s. 68.07, and data related thereto.

(18) “Vital statistics” means a system of registration, collection, preservation, amendment, and certification of vital records, the collection of other reports required by this act, and activities related thereto, including the tabulation, analysis, and publication of data obtained from vital records.

History.—s. 1, ch. 87-387; s. 52, ch. 97-101; s. 87, ch. 97-237; s. 254, ch. 98-166; s. 2, ch. 2004-34; s. 138, ch. 2004-301; s. 2, ch. 2006-118; s. 1, ch. 2012-186; s. 1, ch. 2013-138; s. 1, ch. 2015-105.



382.003 - Powers and duties of the department.

382.003 Powers and duties of the department.—The department shall:

(1) Establish an Office of Vital Statistics under the direction of a State Registrar for the uniform and efficient registration, compilation, storage, and preservation of all vital records in the state.

(2) Procure the complete registration of all vital records in each registration district and in the Office of Vital Statistics.

(3) Uniformly enforce the law throughout the state.

(4) Establish registration districts throughout the state, which districts may be consolidated or subdivided to facilitate registration.

(5) Appoint a local registrar of vital statistics for each registration district in the state.

(6) Investigate cases of irregularity or violation of law, and all local registrars of vital statistics shall aid the department in such investigations. When necessary, the department shall report cases of violations of any of the provisions of this chapter to the state attorney in the registration district in which the violation occurs.

(7) Approve all forms used in registering, recording, certifying, and preserving vital records, or in otherwise carrying out the purposes of this chapter, and no other forms shall be used other than those approved by the department. The department is responsible for the careful examination of the certificates received monthly from the local registrars and marriage certificates and dissolution of marriage reports received from the circuit and county courts. A certificate that is complete and satisfactory shall be accepted and given a state file number and considered a state-filed record. If any such certificates are incomplete or unsatisfactory, the department shall require further information to be supplied as may be necessary to make the record complete and satisfactory. All physicians, midwives, informants, or funeral directors, and all other persons having knowledge of the facts, are required to supply, upon a form approved by the department or upon the original certificate, such information as they may possess regarding any vital record.

(8) Prepare and publish an annual report of vital statistics and such other reports as may be required.

(9) Appoint one or more suitable persons to act as subregistrars, who shall be authorized to produce and maintain paper death certificates and fetal death certificates and to issue burial-transit permits in and for such portions of one or more districts as may be designated. A subregistrar may be removed from office by the department for neglect of or failure to perform his or her duty in accordance with this chapter.

(10) Accept, use, and produce all records, reports, and documents necessary for carrying out the provisions of this chapter, in paper or electronic form, and adopt and enforce all rules necessary for the acceptance, use, production, issuance, recording, maintenance, and processing of such records, reports, and documents, and for carrying out the provisions of ss. 382.004-382.0135 and ss. 382.016-382.019.

(11) By rule require that forms, documents, and information submitted to the department in the creation or amendment of a vital record be under oath.

History.—ss. 1, 4, 18, 23, 24, ch. 6892, 1915; RGS 2068, 2071, 2088, 2093, 2094; CGL 3268, 3271, 3288, 3293, 3294; ss. 1, 15, ch. 25372, 1949; s. 1, ch. 67-312; ss. 11, 19, 35, ch. 69-106; s. 1, ch. 73-300; s. 24, ch. 73-334; ss. 99, 112, 116, ch. 77-147; s. 2, ch. 87-387; s. 662, ch. 95-148; s. 88, ch. 97-237; s. 197, ch. 99-13; s. 14, ch. 99-397; s. 8, ch. 2001-53; s. 5, ch. 2009-57; s. 2, ch. 2015-105.

Note.—Consolidation of former ss. 382.01, 382.031, 382.04, 382.32, 382.37, 382.38.



382.004 - Reproduction and destruction of records.

382.004 Reproduction and destruction of records.—

(1) The department is authorized to photograph, microphotograph, reproduce on film, or reproduce by electronic means vital records in such a manner that the data on each page are in conformity with the original record.

(2) The department is authorized to destroy any of the original vital records after they have been photographed or reproduced in conformity with the original record and after approval for destruction in accordance with chapter 257.

(3) Photographs, microphotographs, or reproductions of any record in the form of film, prints, or electronically produced certifications made in compliance with the provisions of this chapter and certified by the department shall have the same force and effect as the originals thereof, shall be treated as originals for the purpose of their admissibility and shall be prima facie evidence of the facts stated therein.

History.—s. 1, ch. 59-221; s. 3, ch. 87-387; s. 68, ch. 95-143; s. 89, ch. 97-237; s. 15, ch. 99-397; s. 9, ch. 2001-53.

Note.—Former s. 382.50.



382.005 - Duties of local registrars.

382.005 Duties of local registrars.—

(1) Each local registrar is charged with the strict and thorough enforcement of the provisions of this chapter and rules adopted hereunder in his or her registration district, and shall make an immediate report to the department of any violation or apparent violation of this law or rules adopted hereunder.

(2) Each local registrar shall make available blank forms as necessary and shall examine each certificate of live birth, death, or fetal death when presented for registration in order to ascertain whether or not it has been completed in accordance with the provisions of this chapter and adopted rules. All birth, death, and fetal death certificates shall be typewritten in permanent black ink, and a certificate is not complete and correct if it does not supply each item of information called for or satisfactorily account for its omission.

(3) The local registrar or his or her deputy, if authorized by the department, shall sign as registrar in attestation of the date of registration and may also make and preserve a local record of each birth, death, and fetal death certificate registered by him or her, in such manner as directed by the department. The local registrar shall transmit daily to the department all original certificates registered. If no births, deaths, or fetal deaths occurred in any month, the local registrar or deputy shall, on the 7th day of the following month, report that fact to the department on a form provided for such purpose.

(4) Each local registrar, immediately upon appointment, shall designate one or more deputy registrars to act on behalf of the local registrar.

History.—ss. 4, 19, 23, ch. 6892, 1915; RGS 2072, 2089, 2092; CGL 3272, 3289, 3292; s. 16, ch. 25372, 1949; ss. 19, 35, ch. 69-106; s. 114, ch. 77-147; s. 4, ch. 87-387; s. 663, ch. 95-148; s. 90, ch. 97-237.

Note.—Consolidation of former ss. 382.05, 382.33, 382.36.



382.006 - Burial-transit permit.

382.006 Burial-transit permit.—

(1) The funeral director who first assumes custody of a dead body or fetus must obtain a burial-transit permit before final disposition and within 5 days after death. The funeral director shall provide the electronic burial-transit permit generated from the electronic death registration system, or a manually produced permit, to the person in charge of the place of final disposition.

(2) A burial-transit permit shall be issued by the department or the local registrar or subregistrar of the registration district in which the death occurred or the body was found. A burial-transit permit may not be issued:

(a) Until a complete and satisfactory certificate of death or fetal death is filed in accordance with the requirements of this chapter and adopted rules, unless the funeral director provides adequate assurance that a complete and satisfactory certificate will be so registered.

(b) Except under conditions prescribed by the department, if the death occurred from some disease that is deemed by the department to be infectious, contagious, or communicable and dangerous to the public health.

(3) The funeral director shall deliver the burial-transit permit to the person in charge of the place of final disposition, before interring or otherwise disposing of the dead body or fetus within this state; or when transported to a point outside the state, the permit shall accompany the dead body or fetus to its destination.

(4) A burial-transit permit issued under the law of another state or country, or a certification of a death certificate issued under the law of a state or country that does not issue burial-transit permits, which accompanies a dead body or fetus brought into this state shall be authority for final disposition of the dead body or fetus in this state.

(5) Rules of the department may provide for the issuance of a burial-transit permit prior to the filing of a certificate of death or fetal death upon conditions designed to assure compliance with the purposes of this chapter in cases in which compliance with the requirement that the certificate be filed prior to the issuance of the permit would result in undue hardship.

(6) For manually filed paper death records, the subregistrar in the licensed funeral or direct disposal establishment is responsible for producing and maintaining death and fetal death certificates and burial-transit permits in accordance with this chapter.

(7) The department may adopt rules to implement this section.

History.—s. 1, ch. 67-312; s. 5, ch. 87-387; s. 91, ch. 97-237; s. 2, ch. 2013-138; s. 3, ch. 2015-105.

Note.—Former s. 382.061.



382.007 - Final dispositions prohibited without burial-transit permit; records of dead bodies disposed.

382.007 Final dispositions prohibited without burial-transit permit; records of dead bodies disposed.—A person in charge of any premises on which final dispositions are made shall not inter or permit the interment or other disposition of any dead body unless it is accompanied by a burial-transit permit. Such person shall enter upon the permit the date of final disposition. He or she shall keep a record of all dead bodies buried or otherwise disposed of on the premises under his or her charge, in each case stating the name of each deceased person, place of death, date of final disposition, and name and address of the funeral director which record shall at all times be open to official inspection. The burial-transit permit on file may satisfy this requirement. The funeral director, when burying a dead body in a cemetery having no person in charge, shall enter the date of final disposition on the permit, write “No person in charge” on the permit, and keep the permit on file for at least 3 years after the date of final disposition.

History.—s. 11, ch. 6892, 1915; RGS 2081; CGL 3281; s. 6, ch. 25372, 1949; s. 6, ch. 87-387; s. 664, ch. 95-148; s. 92, ch. 97-237; s. 4, ch. 2015-105.

Note.—Former s. 382.14.



382.008 - Death and fetal death registration.

382.008 Death and fetal death registration.—

(1) A certificate for each death and fetal death which occurs in this state shall be filed electronically on the department electronic death registration system or on a form prescribed by the department with the department or local registrar of the district in which the death occurred within 5 days after such death and prior to final disposition, and shall be registered by the department if it has been completed and filed in accordance with this chapter or adopted rules. The certificate shall include the decedent’s social security number, if available. In addition, each certificate of death or fetal death:

(a) If requested by the informant, shall include aliases or “also known as” (AKA) names of a decedent in addition to the decedent’s name of record. Aliases shall be entered on the face of the death certificate in the space provided for name if there is sufficient space;

(b) If the place of death is unknown, shall be registered in the registration district in which the dead body or fetus is found within 5 days after such occurrence; and

(c) If death occurs in a moving conveyance, shall be registered in the registration district in which the dead body was first removed from such conveyance.

(2)(a) The funeral director who first assumes custody of a dead body or fetus shall file the certificate of death or fetal death. In the absence of the funeral director, the physician or other person in attendance at or after the death or the district medical examiner of the county in which the death occurred or the body was found shall file the certificate of death or fetal death. The person who files the certificate shall obtain personal data from a legally authorized person as described in s. 497.005 or the best qualified person or source available. The medical certification of cause of death shall be furnished to the funeral director, either in person or via certified mail or electronic transfer, by the physician or medical examiner responsible for furnishing such information. For fetal deaths, the physician, midwife, or hospital administrator shall provide any medical or health information to the funeral director within 72 hours after expulsion or extraction.

(b) The State Registrar may receive electronically a certificate of death or fetal death which is required to be filed with the registrar under this chapter through facsimile or other electronic transfer for the purpose of filing the certificate. The receipt of a certificate of death or fetal death by electronic transfer constitutes delivery to the State Registrar as required by law.

(3) Within 72 hours after receipt of a death or fetal death certificate from the funeral director, the medical certification of cause of death shall be completed and made available to the funeral director by the decedent’s primary or attending physician or, if s. 382.011 applies, the district medical examiner of the county in which the death occurred or the body was found. The primary or attending physician or medical examiner shall certify over his or her signature the cause of death to the best of his or her knowledge and belief. As used in this section, the term “primary or attending physician” means a physician who treated the decedent through examination, medical advice, or medication during the 12 months preceding the date of death.

(a) The department may grant the funeral director an extension of time upon a good and sufficient showing of any of the following conditions:

1. An autopsy is pending.

2. Toxicology, laboratory, or other diagnostic reports have not been completed.

3. The identity of the decedent is unknown and further investigation or identification is required.

(b) If the decedent’s primary or attending physician or district medical examiner of the county in which the death occurred or the body was found indicates that he or she will sign and complete the medical certification of cause of death but will not be available until after the 5-day registration deadline, the local registrar may grant an extension of 5 days. If a further extension is required, the funeral director must provide written justification to the registrar.

(4) If the department or local registrar grants an extension of time to provide the medical certification of cause of death, the funeral director shall file a temporary certificate of death or fetal death which shall contain all available information, including the fact that the cause of death is pending. The decedent’s primary or attending physician or the district medical examiner of the county in which the death occurred or the body was found shall provide an estimated date for completion of the permanent certificate.

(5) A permanent certificate of death or fetal death, containing the cause of death and any other information that was previously unavailable, shall be registered as a replacement for the temporary certificate. The permanent certificate may also include corrected information if the items being corrected are noted on the back of the certificate and dated and signed by the funeral director, physician, or district medical examiner of the county in which the death occurred or the body was found, as appropriate.

(6) The original certificate of death or fetal death shall contain all the information required by the department for legal, social, and health research purposes. All information relating to cause of death in all death and fetal death records and the parentage, marital status, and medical information included in all fetal death records of this state are confidential and exempt from the provisions of s. 119.07(1), except for health research purposes as approved by the department; nor may copies of the same be issued except as provided in s. 382.025.

History.—s. 1, ch. 67-312; ss. 19, 35, ch. 69-106; ss. 102, 103, ch. 77-147; s. 1, ch. 78-9; s. 7, ch. 87-387; s. 3, ch. 90-347; s. 2, ch. 93-42; s. 665, ch. 95-148; s. 189, ch. 96-406; s. 42, ch. 97-170; s. 93, ch. 97-237; s. 18, ch. 98-397; s. 16, ch. 99-397; s. 3, ch. 2006-118; s. 3, ch. 2013-138; s. 5, ch. 2015-105.

Note.—Consolidation of former ss. 382.081, 382.091.



382.0085 - Stillbirth registration.

382.0085 Stillbirth registration.—

(1) For any stillborn child in this state, the department shall, within 60 days, issue a certificate of birth resulting in stillbirth upon the request of a parent named on a fetal death certificate.

(2) The person who is required to file a fetal death certificate under this chapter shall advise the parent of a stillborn child:

(a) That the parent may request the preparation of a certificate of birth resulting in stillbirth in addition to the fetal death certificate;

(b) That the parent may obtain a certificate of birth resulting in stillbirth by contacting the Office of Vital Statistics;

(c) How the parent may contact the Office of Vital Statistics to request a certificate of birth resulting in stillbirth; and

(d) That a copy of the original certificate of birth resulting in stillbirth is a document that is available as a public record when held by an agency as defined under s. 119.011(2).

(3) The request for a certificate of birth resulting in stillbirth must be on a form prescribed by the department by rule and include the date of the stillbirth and the county in which the stillbirth occurred. The request shall normally include the state file number of the fetal death report pursuant to s. 382.008.

(4) The certificate of birth resulting in stillbirth must contain:

(a) The date of the stillbirth.

(b) The county in which the stillbirth occurred.

(c) The name of the stillborn child as provided on the original or amended certificate of the fetal death report pursuant to s. 382.008. If a name does not appear on the original or amended fetal death certificate and the requesting parent does not wish to provide a name, the Office of Vital Statistics shall fill in the certificate of birth resulting in stillbirth with the name “baby boy” or “baby girl” and the last name of the parents as provided in s. 382.013(3).

(d) The state file number of the corresponding certificate of fetal death.

(e) The following statement: “This certificate is not proof of live birth.”

(5) A certificate of birth resulting in stillbirth shall be a public record when held by an agency as defined under s. 119.011(2). The Office of Vital Statistics must inform any parent who requests a certificate of birth resulting in stillbirth that a copy of the document is available as a public record.

(6) A parent may request that the Office of Vital Statistics issue a certificate of birth resulting in stillbirth regardless of the date on which the certificate of fetal death was issued.

(7) It is final agency action, not subject to review under chapter 120, for the Office of Vital Statistics to refuse to issue a certificate to a person who is not a parent named on the fetal death certificate and who is not entitled to a certificate of birth resulting in stillbirth.

(8) The Office of Vital Statistics may not use a certificate of birth resulting in stillbirth to calculate live birth statistics.

(9) This section or s. 382.002(16) may not be used to establish, bring, or support a civil cause of action seeking damages against any person or entity for bodily injury, personal injury, or wrongful death for a stillbirth.

(10) The department shall prescribe by rules adopted pursuant to ss. 120.536(1) and 120.54 the form, content, and process for the certificate of birth resulting in stillbirth.

History.—s. 4, ch. 2006-118; s. 2, ch. 2012-186; s. 6, ch. 2015-105.



382.009 - Recognition of brain death under certain circumstances.

382.009 Recognition of brain death under certain circumstances.—

(1) For legal and medical purposes, where respiratory and circulatory functions are maintained by artificial means of support so as to preclude a determination that these functions have ceased, the occurrence of death may be determined where there is the irreversible cessation of the functioning of the entire brain, including the brain stem, determined in accordance with this section.

(2) Determination of death pursuant to this section shall be made in accordance with currently accepted reasonable medical standards by two physicians licensed under chapter 458 or chapter 459. One physician shall be the treating physician, and the other physician shall be a board-eligible or board-certified neurologist, neurosurgeon, internist, pediatrician, surgeon, or anesthesiologist.

(3) The next of kin of the patient shall be notified as soon as practicable of the procedures to determine death under this section. The medical records shall reflect such notice; if such notice has not been given, the medical records shall reflect the attempts to identify and notify the next of kin.

(4) No recovery shall be allowed nor shall criminal proceedings be instituted in any court in this state against a physician or licensed medical facility that makes a determination of death in accordance with this section or which acts in reliance thereon, if such determination is made in accordance with the accepted standard of care for such physician or facility set forth in s. 766.102. Except for a diagnosis of brain death, the standard set forth in this section is not the exclusive standard for determining death or for the withdrawal of life support systems.

History.—s. 1, ch. 80-216; s. 8, ch. 87-387; s. 84, ch. 2014-17.

Note.—Former s. 382.085.



382.011 - Medical examiner determination of cause of death.

382.011 Medical examiner determination of cause of death.—

(1) In the case of any death or fetal death due to causes or conditions listed in s. 406.11, any death that occurred more than 12 months after the decedent was last treated by a primary or attending physician as defined in s. 382.008(3), or any death for which there is reason to believe that the death may have been due to an unlawful act or neglect, the funeral director or other person to whose attention the death may come shall refer the case to the district medical examiner of the county in which the death occurred or the body was found for investigation and determination of the cause of death.

(2) The medical examiner shall complete and sign the medical certification of cause of death of the death or fetal death certificate within 72 hours after notification, whether or not final determination of the cause of death has been established, unless an extension has been granted as provided under s. 382.008. Any amendment fees prescribed in s. 382.0255 shall be waived when a later determination of cause of death is made.

(3) The funeral director shall retain the responsibility for preparation of the death or fetal death certificate, obtaining the necessary signatures, filing with the department in a timely manner, and arranging for final disposition of the body when released by the medical examiner.

History.—s. 8, ch. 6892, 1915; RGS 2077; CGL 3277; s. 9, ch. 87-387; s. 666, ch. 95-148; s. 94, ch. 97-237; s. 4, ch. 2013-138; s. 7, ch. 2015-105.

Note.—Former s. 382.10.



382.012 - Presumptive death certificate.

382.012 Presumptive death certificate.—

(1) “Presumptive death” means a determination by a court of competent jurisdiction that:

(a) A death of a resident of this state has occurred or is presumed to have occurred, but the body of the person involved has not been located or recovered; or

(b) A death of a nonresident of this state has occurred or is presumed to have occurred in this state, but the body of the person involved has not been located or recovered.

(2) The department shall file a presumptive death certificate when ordered by a court of competent jurisdiction. In case of a presumptive death certificate, the medical certification of cause of death must be signed by the judge issuing the court order. A petitioner seeking a presumptive death certificate must include in the petition before the court all information necessary to complete the presumptive death certificate.

History.—s. 10, ch. 87-387; s. 95, ch. 97-237.



382.013 - Birth registration.

382.013 Birth registration.—A certificate for each live birth that occurs in this state shall be filed within 5 days after such birth with the local registrar of the district in which the birth occurred and shall be registered by the local registrar if the certificate has been completed and filed in accordance with this chapter and adopted rules. The information regarding registered births shall be used for comparison with information in the state case registry, as defined in chapter 61.

(1) FILING.—

(a) If a birth occurs in a hospital, birth center, or other health care facility, or en route thereto, the person in charge of the facility shall be responsible for preparing the certificate, certifying the facts of the birth, and filing the certificate with the local registrar. Within 48 hours after the birth, the physician, midwife, or person in attendance during or immediately after the delivery shall provide the facility with the medical information required by the birth certificate.

(b) If a birth occurs outside a facility and a physician licensed in this state, a certified nurse midwife, a midwife licensed in this state, or a public health nurse employed by the department was in attendance during or immediately after the delivery, that person shall prepare and file the certificate.

(c) If a birth occurs outside a facility and the delivery is not attended by one of the persons described in paragraph (b), the person in attendance, the mother, or the father shall report the birth to the registrar and provide proof of the facts of birth. The department may require such documents to be presented and such proof to be filed as it deems necessary and sufficient to establish the truth of the facts to be recorded by the certificate and may withhold registering the birth until its requirements are met.

(d) If a birth occurs in a moving conveyance and the child is first removed from the conveyance in this state, the birth shall be filed and registered in this state and the place to which the child is first removed shall be considered the place of birth.

(e) The mother or the father of the child shall attest to the accuracy of the personal data entered on the certificate in time to permit the timely registration of the certificate.

(f) If a certificate of live birth is incomplete, the local registrar shall immediately notify the health care facility or person filing the certificate and shall require the completion of the missing items of information if they can be obtained prior to issuing certified copies of the birth certificate.

(g) Regardless of any plan to place a child for adoption after birth, the information on the birth certificate as required by this section must be as to the child’s birth parents unless and until an application for a new birth record is made under s. 63.152.

(h) The State Registrar may receive electronically a birth certificate for each live birth which is required to be filed with the registrar under this chapter through facsimile or other electronic transfer for the purpose of filing the birth certificate. The receipt of a birth certificate by electronic transfer constitutes delivery to the State Registrar as required by law.

(2) PATERNITY.—

(a) If the mother is married at the time of birth, the name of the husband shall be entered on the birth certificate as the father of the child, unless paternity has been determined otherwise by a court of competent jurisdiction.

(b) Notwithstanding paragraph (a), if the husband of the mother dies while the mother is pregnant but before the birth of the child, the name of the deceased husband shall be entered on the birth certificate as the father of the child, unless paternity has been determined otherwise by a court of competent jurisdiction.

(c) If the mother is not married at the time of the birth, the name of the father may not be entered on the birth certificate without the execution of an affidavit signed by both the mother and the person to be named as the father. The facility shall give notice orally or through the use of video or audio equipment, and in writing, of the alternatives to, the legal consequences of, and the rights, including, if one parent is a minor, any rights afforded due to minority status, and responsibilities that arise from signing an acknowledgment of paternity, as well as information provided by the Title IV-D agency established pursuant to s. 409.2557, regarding the benefits of voluntary establishment of paternity. Upon request of the mother and the person to be named as the father, the facility shall assist in the execution of the affidavit, a notarized voluntary acknowledgment of paternity, or a voluntary acknowledgment of paternity that is witnessed by two individuals and signed under penalty of perjury as specified by s. 92.525(2).

(d) If the paternity of the child is determined by a court of competent jurisdiction as provided under s. 382.015 or there is a final judgment of dissolution of marriage which requires the former husband to pay child support for the child, the name of the father and the surname of the child shall be entered on the certificate in accordance with the finding and order of the court. If the court fails to specify a surname for the child, the surname shall be entered in accordance with subsection (3).

(e) If the paternity of the child is determined pursuant to s. 409.256, the name of the father and the surname of the child shall be entered on the certificate in accordance with the finding and order of the Department of Revenue.

(f) If the mother and father marry each other at any time after the child’s birth, upon receipt of a marriage license that identifies any such child, the department shall amend the certificate with regard to the parents’ marital status as though the parents were married at the time of birth.

(g) If the father is not named on the certificate, no other information about the father shall be entered on the certificate.

(3) NAME OF CHILD.—

(a) If the mother is married at the time of birth, the mother and father whose names are entered on the birth certificate shall select the given names and surname of the child if both parents have custody of the child, otherwise the parent who has custody shall select the child’s name.

(b) If the mother and father whose names are entered on the birth certificate disagree on the surname of the child and both parents have custody of the child, the surname selected by the father and the surname selected by the mother shall both be entered on the birth certificate, separated by a hyphen, with the selected names entered in alphabetical order. If the parents disagree on the selection of a given name, the given name may not be entered on the certificate until a joint agreement that lists the agreed upon given name and is notarized by both parents is submitted to the department, or until a given name is selected by a court.

(c) If the mother is not married at the time of birth, the parent who will have custody of the child shall select the child’s given name and surname.

(d) If multiple names of the child exceed the space provided on the face of the birth certificate they shall be listed on the back of the certificate. Names listed on the back of the certificate shall be part of the official record.

(4) UNDETERMINED PARENTAGE.—The person having custody of a child of undetermined parentage shall register a birth certificate showing all known or approximate facts relating to the birth. To assist in later determination, information concerning the place and circumstances under which the child was found shall be included on the portion of the birth certificate relating to marital status and medical details. In the event the child is later identified, a new birth certificate shall be prepared which shall bear the same number as the original birth certificate, and the original certificate shall be sealed and filed, shall be confidential and exempt from the provisions of s. 119.07(1), and shall not be opened to inspection by, nor shall certified copies of the same be issued except by court order to, any person other than the registrant if of legal age.

(5) DISCLOSURE.—The original certificate of live birth shall contain all the information required by the department for legal, social, and health research purposes. However, all information concerning parentage, marital status, and medical details shall be confidential and exempt from the provisions of s. 119.07(1), except for health research purposes as approved by the department, nor shall copies of the same be issued except as provided in s. 382.025.

History.—s. 13, ch. 6892, 1915; RGS 2083; CGL 3283; s. 1, ch. 77-319; s. 150, ch. 79-400; s. 11, ch. 87-387; s. 3, ch. 94-318; s. 1036, ch. 95-148; s. 43, ch. 97-170; s. 96, ch. 97-237; ss. 19, 46, ch. 98-397; s. 17, ch. 99-397; s. 10, ch. 2001-53; s. 8, ch. 2004-334; s. 15, ch. 2005-39; s. 5, ch. 2006-118; s. 3, ch. 2010-187.

Note.—Former s. 382.16.



382.0135 - Social security numbers; enumeration-at-birth program.

382.0135 Social security numbers; enumeration-at-birth program.—The department shall make arrangements with the United States Social Security Administration for electronic notification of deaths that occur in the state and to participate in the voluntary enumeration-at-birth program. The State Registrar is authorized to take any actions necessary to administer the program in this state, including modifying the procedures and forms used in the birth registration process.

History.—s. 1, ch. 88-348; s. 53, ch. 97-101; s. 97, ch. 97-237; s. 8, ch. 2015-105.



382.015 - New certificates of live birth; duty of clerks of court and department.

382.015 New certificates of live birth; duty of clerks of court and department.—The clerk of the court in which any proceeding for adoption, annulment of an adoption, affirmation of parental status, or determination of paternity is to be registered, shall within 30 days after the final disposition, forward to the department a certified copy of the court order, or a report of the proceedings upon a form to be furnished by the department, together with sufficient information to identify the original birth certificate and to enable the preparation of a new birth certificate. The clerk of the court shall implement a monitoring and quality control plan to ensure that all judicial determinations of paternity are reported to the department in compliance with this section. The department shall track paternity determinations reported monthly by county, monitor compliance with the 30-day timeframe, and report the data to the clerks of the court quarterly.

(1) ADOPTION AND ANNULMENT OF ADOPTION.—

(a) Upon receipt of the report or certified copy of an adoption decree, together with the information necessary to identify the original certificate of live birth, and establish a new certificate, the department shall prepare and file a new birth certificate, absent objection by the court decreeing the adoption, the adoptive parents, or the adoptee if of legal age. The certificate shall bear the same file number as the original birth certificate. All names and identifying information relating to the adoptive parents entered on the new certificate shall refer to the adoptive parents, but nothing in the certificate shall refer to or designate the parents as being adoptive. All other items not affected by adoption shall be copied as on the original certificate, including the date of registration and filing.

(b) Upon receipt of the report or certified copy of an annulment-of-adoption decree, together with the sufficient information to identify the original certificate of live birth, the department shall, if a new certificate of birth was filed following an adoption report or decree, remove the new certificate and restore the original certificate to its original place in the files, and the certificate so removed shall be sealed by the department.

(c) Upon receipt of a report or certified copy of an adoption decree or annulment-of-adoption decree for a person born in another state, the department shall forward the report or decree to the state of the registrant’s birth. If the adoptee was born in Canada, the department shall send a copy of the report or decree to the appropriate birth registration authority in Canada.

(2) DETERMINATION OF PATERNITY.—Upon receipt of the report, a certified copy of a final decree of determination of paternity, or a certified copy of a final judgment of dissolution of marriage which requires the former husband to pay child support for the child, together with sufficient information to identify the original certificate of live birth, the department shall prepare and file a new birth certificate, which shall bear the same file number as the original birth certificate. The registrant’s name shall be entered as decreed by the court or as reflected in the final judgment or support order. The names and identifying information of the parents shall be entered as of the date of the registrant’s birth.

(3) AFFIRMATION OF PARENTAL STATUS.—Upon receipt of an order of affirmation of parental status issued pursuant to s. 742.16, together with sufficient information to identify the original certificate of live birth, the department shall prepare and file a new birth certificate which shall bear the same file number as the original birth certificate. The names and identifying information of the registrant’s parents entered on the new certificate shall be the commissioning couple, but the new certificate may not make reference to or designate the parents as the commissioning couple.

(4) SUBSTITUTION OF NEW CERTIFICATE OF BIRTH FOR ORIGINAL.—When a new certificate of birth is prepared, the department shall substitute the new certificate of birth for the original certificate on file. All copies of the original certificate of live birth in the custody of a local registrar or other state custodian of vital records shall be forwarded to the State Registrar. Thereafter, when a certified copy of the certificate of birth or portion thereof is issued, it shall be a copy of the new certificate of birth or portion thereof, except when a court order requires issuance of a certified copy of the original certificate of birth. In an adoption, change in paternity, affirmation of parental status, undetermined parentage, or court-ordered substitution, the department shall place the original certificate of birth and all papers pertaining thereto under seal, not to be broken except by order of a court of competent jurisdiction or as otherwise provided by law.

(5) FORM.—Except for certificates of foreign birth which are registered as provided in s. 382.017, and delayed certificates of birth which are registered as provided in ss. 382.019 and 382.0195, all original, new, or amended certificates of live birth shall be identical in form, regardless of the marital status of the parents or the fact that the registrant is adopted or of undetermined parentage.

(6) RULES.—The department shall adopt and enforce all rules necessary for carrying out the provisions of this section.

History.—ss. 1, 2, ch. 19063, 1939; CGL 1940 Supp. 3301(4), (5); s. 1, ch. 22016, 1943; ss. 11, 12, ch. 25372, 1949; ss. 19, 35, ch. 69-106; s. 3, ch. 75-166; s. 106, ch. 77-147; s. 4, ch. 77-446; s. 13, ch. 87-387; s. 5, ch. 90-347; s. 191, ch. 96-406; s. 98, ch. 97-237; s. 18, ch. 99-397; s. 16, ch. 2005-39; s. 4, ch. 2010-187.

Note.—Consolidation of former ss. 382.21, 382.22.



382.016 - Amendment of records.

382.016 Amendment of records.—The department, upon receipt of the fee prescribed in s. 382.0255; documentary evidence, as specified by rule, of any misstatement, error, or omission occurring in any birth, death, or fetal death record; and an affidavit setting forth the changes to be made, shall amend or replace the original certificate as necessary.

(1) CERTIFICATE OF LIVE BIRTH AMENDMENT.—

(a) Until a child’s first birthday, the child’s given name or surname may be amended upon receipt of the fees prescribed in s. 382.0255 and an affidavit signed by each parent named on the original birth certificate or by the registrant’s guardian. If both parents are named on the certificate but both are not willing or available to sign the affidavit, the registrant’s name may only be amended by court order.

(b) Upon written request and receipt of an affidavit, a notarized voluntary acknowledgment of paternity signed by the mother and father acknowledging the paternity of a registrant born out of wedlock, or a voluntary acknowledgment of paternity that is witnessed by two individuals and signed under penalty of perjury as specified by s. 92.525(2), together with sufficient information to identify the original certificate of live birth, the department shall prepare a new birth certificate, which shall bear the same file number as the original birth certificate. The names and identifying information of the parents shall be entered as of the date of the registrant’s birth. The surname of the registrant may be changed from that shown on the original birth certificate at the request of the mother and father of the registrant, or the registrant if of legal age. If the mother and father marry each other at any time after the registrant’s birth, the department shall, upon receipt of a marriage license that identifies the registrant, or upon the request of the mother and father or registrant if of legal age and proof of the marriage, amend the certificate with regard to the parents’ marital status as though the parents were married at the time of birth. The department shall substitute the new certificate of birth for the original certificate on file. All copies of the original certificate of live birth in the custody of a local registrar or other state custodian of vital records shall be forwarded to the State Registrar. Thereafter, when a certified copy of the certificate of birth or portion thereof is issued, it shall be a copy of the new certificate of birth or portion thereof, except when a court order requires issuance of a certified copy of the original certificate of birth. Except for a birth certificate on which a father is listed pursuant to an affidavit, a notarized voluntary acknowledgment of paternity signed by the mother and father acknowledging the paternity of a registrant born out of wedlock, or a voluntary acknowledgment of paternity that is witnessed by two individuals and signed under penalty of perjury as specified by s. 92.525(2), the department shall place the original certificate of birth and all papers pertaining thereto under seal, not to be broken except by order of a court of competent jurisdiction or as otherwise provided by law.

(c) If a father’s name is listed on the birth certificate, the birth certificate may only be amended to remove the father’s name or to add a different father’s name upon court order. If a change in the registrant’s surname is also desired, such change must be included in the court order or the name must be changed pursuant to s. 68.07.

(d) For a child born in this state whose paternity is established in another state, the department shall amend the child’s birth certificate to include the name of the father upon receipt of:

1. A certified copy of an acknowledgment of paternity, final judgment, or judicial or administrative order from another state that determines the child’s paternity; or

2. A noncertified copy of an acknowledgment of paternity, final judgment, or judicial or administrative order from another state that determines the child’s paternity when provided with an affidavit or written declaration from the Department of Revenue that states the document was provided by or obtained from another state’s Title IV-D program.

The department may not amend a child’s birth certificate to include the name of the child’s father if paternity was established by adoption and the father 1would not be eligible to adopt under the laws of this state.

(e) The Department of Revenue shall develop written educational materials for use and distribution by the Department of Children and Families, Department of Corrections, Department of Education, Department of Health, and Department of Juvenile Justice that describe how paternity is established and the benefits of establishing paternity. The Department of Children and Families, Department of Corrections, Department of Education, Department of Health, and Department of Juvenile Justice shall make the materials available to individuals to whom services are provided and are encouraged to provide additional education on how paternity is established and the benefits of establishing paternity.

(2) CERTIFICATE OF DEATH AMENDMENTS.—Except for a misspelling or an omission on a death certificate with regard to the name of the surviving spouse, the department may not change the name of a surviving spouse on the certificate except by order of a court of competent jurisdiction.

History.—ss. 1, 2, 3, ch. 24114, 1947; s. 120, ch. 77-147; s. 14, ch. 87-387; s. 99, ch. 97-237; s. 19, ch. 99-397; s. 11, ch. 2001-53; s. 3, ch. 2004-34; s. 9, ch. 2004-334; ss. 17, 18, 19, ch. 2005-39; ss. 6, 7, ch. 2005-82; s. 5, ch. 2010-187; s. 67, ch. 2014-19.

1Note.—As enacted by s. 18, ch. 2005-39. The s. 7, ch. 2005-82, version used “is not eligible” instead of “would not be eligible.”

Note.—Former s. 382.49.



382.017 - Foreign births.

382.017 Foreign births.—

(1) Upon request, the department shall prepare and register a certificate of foreign birth for an adoptee born in a foreign country who is not a citizen of the United States and whose judgment of adoption was entered by a court of competent jurisdiction of this state. The certificate shall be established upon receipt of the report or certified copy of the adoption decree, proof of the date and place of the adoptee’s birth, and a request that the certificate be prepared from the court, the adopting parents, or the adoptee if of legal age. The certificate shall be labeled “Certificate of Foreign Birth” and shall show the true country and date of birth of the adoptee, and must include a statement that the certificate is not evidence of United States citizenship. After registering the certificate of foreign birth in the new name of the adoptee, the department shall place the adoption report or decree under seal, not to be broken except pursuant to court order.

(2) If the adoptee was born in a foreign country but was a citizen of the United States at the time of birth, the department shall not prepare a certificate of foreign birth but shall notify the adoptive parents, or the adoptee if of legal age, of the procedure for obtaining a revised birth certificate through the United States Department of State.

History.—s. 1, ch. 79-17; s. 1, ch. 80-166; s. 15, ch. 87-387; s. 100, ch. 97-237.

Note.—Former s. 382.215.



382.019 - Delayed registration; administrative procedures.

382.019 Delayed registration; administrative procedures.—

(1) Registration after 1 year is a delayed registration, and the department may, upon receipt of an application and the fee required under s. 382.0255, and proof of the birth, death, or fetal death as prescribed by this section or rule, register a delayed certificate if the department does not already have a certificate of the birth, death, or fetal death on file.

(2) The department may require such supporting documents to be presented and such proof to be filed as it deems necessary and sufficient to establish the truth of the facts to be recorded by the certificate, and may withhold registering the birth, death, or fetal death certificate until its requirements are met.

(3) Certificates registered under this section are admissible as prima facie evidence of the facts recited therein with like force and effect as other vital records received or admitted in evidence.

(4) A delayed certificate of birth filed under this section shall include a summary statement of the evidence submitted in support of the delayed registration.

(5) A delayed certificate of birth submitted for registration under this section shall be signed before a notarizing official by the registrant if of legal age, or by the parent or guardian of a minor registrant.

(6) A person may not establish more than one birth certificate, and a delayed certificate of birth may not be registered for a deceased person.

(7) A delayed death or fetal death record shall be registered on a certificate of death or fetal death and marked “delayed.”

(8) In addition to the rulemaking authority found at s. 382.003(10), the department may, by rule, provide for the dismissal of an application that is not pursued within 1 year.

History.—ss. 2, 3, ch. 13864, 1929; CGL 1936 Supp. 3301(2), (3); ss. 9, 10, ch. 25372, 1949; s. 105, ch. 77-147; s. 240, ch. 81-259; s. 17, ch. 87-387; s. 102, ch. 97-237; s. 20, ch. 99-397.

Note.—Consolidation of former ss. 382.19, 382.20.



382.0195 - Court-issued delayed birth certificate.

382.0195 Court-issued delayed birth certificate.—

(1) In addition to the provisions of s. 382.019, any state resident or person born in this state who does not have a birth certificate may, at any time after birth, file a petition in the circuit court in the county of residence or in the alleged county of his or her birth, setting forth the date, place, and parentage of birth and petitioning the court to issue a delayed birth certificate. The petition must be on a form furnished by the department and must be accompanied by a certified statement from the state registrar of the alleged state of birth, stating that, based on the facts submitted by the petitioner, a birth certificate for the petitioner is not on file.

(2) Upon the filing of the petition, the court shall hold a hearing at which time such evidence may be presented as may be required by the court to establish the fact of the petitioner’s birth and the date, place, and parentage of his or her birth. However, a certificate may not be granted based solely on the uncorroborated testimony of the petitioner.

(3) If the evidence is sufficient, the court shall issue a delayed birth certificate on a form furnished by the department. Documentation submitted by the petitioner in support of the petition shall be recorded on the delayed birth certificate.

(4) The original and court copies of the delayed birth certificate issued by the court shall be distributed as follows:

(a) One copy shall be filed in the circuit court as a permanent record.

(b) If the birth occurred in this state, one copy shall be delivered to the petitioner and the original shall be mailed to the department by the clerk of the court within 10 days after the delayed certificate is issued by the court.

(c) If the birth occurred outside this state, the original certificate plus one copy shall be delivered to the petitioner by the court.

(5) A delayed birth certificate issued by a court pursuant to this section and registered with the department may not be amended except by court order.

History.—ss. 1, 5, 6, 10, ch. 21931, 1943; s. 1, ch. 22887, 1945; s. 24, ch. 63-559; ss. 19, 35, ch. 69-106; s. 7, ch. 73-299; s. 24, ch. 73-334; s. 118, ch. 77-147; s. 7, ch. 83-230; s. 16, ch. 87-387; s. 667, ch. 95-148; s. 101, ch. 97-237.

Note.—Consolidation of former ss. 382.40, 382.44, 382.45, 382.48; former s. 382.018.



382.021 - Department to receive marriage licenses.

382.021 Department to receive marriage licenses.—On or before the 5th day of each month, the county court judge or clerk of the circuit court shall transmit all original marriage licenses, with endorsements, received during the preceding calendar month, to the department. Any marriage licenses issued and not returned or any marriage licenses returned but not recorded shall be reported by the issuing county court judge or clerk of the circuit court to the department at the time of transmitting the recorded licenses on the forms to be prescribed and furnished by the department. If during any month no marriage licenses are issued or returned, the county court judge or clerk of the circuit court shall report such fact to the department upon forms prescribed and furnished by the department.

History.—s. 2, ch. 11869, 1927; CGL 3295, 5852; s. 24, ch. 73-334; s. 107, ch. 77-147; s. 18, ch. 87-387; s. 668, ch. 95-148; s. 103, ch. 97-237.

Note.—Former s. 382.23.



382.022 - Marriage application fees.

382.022 Marriage application fees.—Upon the receipt of each application for the issuance of a marriage license, the county court judge or clerk of the circuit court shall, pursuant to s. 741.02, collect and receive a fee of $4 which shall be remitted to the Department of Revenue for deposit to the Department of Health to defray part of the cost of maintaining marriage records.

History.—s. 3, ch. 11869, 1927; CGL 3296; s. 1, ch. 67-520; s. 24, ch. 73-334; s. 1, ch. 74-372; s. 108, ch. 77-147; s. 19, ch. 87-387; s. 6, ch. 90-347; s. 20, ch. 94-348; s. 1037, ch. 95-148; s. 104, ch. 97-237; s. 29, ch. 2001-122.

Note.—Former s. 382.24.



382.023 - Department to receive dissolution-of-marriage records; fees.

382.023 Department to receive dissolution-of-marriage records; fees.—Clerks of the circuit courts shall collect for their services at the time of the filing of a final judgment of dissolution of marriage a fee of up to $10.50, of which 43 percent shall be retained by the clerk of the circuit court as a part of the cost in the cause in which the judgment is granted. The remaining 57 percent shall be remitted to the Department of Revenue for deposit to the Department of Health to defray part of the cost of maintaining the dissolution-of-marriage records. A record of each and every judgment of dissolution of marriage granted by the court during the preceding calendar month, giving names of parties and such other data as required by forms prescribed by the department, shall be transmitted to the department, on or before the 10th day of each month, along with an accounting of the funds remitted to the Department of Revenue pursuant to this section.

History.—s. 4, ch. 11869, 1927; CGL 3297; s. 2, ch. 67-520; s. 23, ch. 70-134; s. 1, ch. 73-300; s. 109, ch. 77-147; s. 20, ch. 87-387; s. 5, ch. 88-98; s. 7, ch. 90-347; s. 105, ch. 97-237; s. 16, ch. 2001-122; s. 104, ch. 2003-402; s. 67, ch. 2004-265.

Note.—Former s. 382.25.



382.025 - Certified copies of vital records; confidentiality; research.

382.025 Certified copies of vital records; confidentiality; research.—

(1) BIRTH RECORDS.—Except for birth records over 100 years old which are not under seal pursuant to court order, all birth records of this state shall be confidential and are exempt from the provisions of s. 119.07(1).

(a) Certified copies of the original birth certificate or a new or amended certificate, or affidavits thereof, are confidential and exempt from the provisions of s. 119.07(1) and, upon receipt of a request and payment of the fee prescribed in s. 382.0255, shall be issued only as authorized by the department and in the form prescribed by the department, and only:

1. To the registrant, if the registrant is of legal age, is a certified homeless youth, or is a minor who has had the disabilities of nonage removed under s. 743.01 or s. 743.015;

2. To the registrant’s parent or guardian or other legal representative;

3. Upon receipt of the registrant’s death certificate, to the registrant’s spouse or to the registrant’s child, grandchild, or sibling, if of legal age, or to the legal representative of any of such persons;

4. To any person if the birth record is over 100 years old and not under seal pursuant to court order;

5. To a law enforcement agency for official purposes;

6. To any agency of the state or the United States for official purposes upon approval of the department; or

7. Upon order of any court of competent jurisdiction.

(b) To protect the integrity of vital records and prevent the fraudulent use of the birth certificates of deceased persons, the department shall match birth and death certificates and post the fact of death to the appropriate birth certificate. Except for a commemorative birth certificate, any certification of a birth certificate of a deceased registrant shall be marked “deceased.” In the case of a commemorative birth certificate, such indication of death shall be made on the back of the certificate.

(c) The department shall issue, upon request and upon payment of an additional fee as prescribed under s. 382.0255, a commemorative birth certificate representing that the birth of the person named thereon is recorded in the office of the registrar. The certificate issued under this paragraph shall be in a form consistent with the need to protect the integrity of vital records but shall be suitable for display. It may bear the seal of the state printed thereon and may be signed by the Governor.

(2) OTHER RECORDS.—

(a) The department shall authorize the issuance of a certified copy of all or part of any marriage, dissolution of marriage, or death or fetal death certificate, excluding that portion which is confidential and exempt from the provisions of s. 119.07(1) as provided under s. 382.008, to any person requesting it upon receipt of a request and payment of the fee prescribed by this section. A certification of the death or fetal death certificate which includes the confidential portions shall be issued only:

1. To the registrant’s spouse or parent, or to the registrant’s child, grandchild, or sibling, if of legal age, or to any person who provides a will that has been executed pursuant to s. 732.502, insurance policy, or other document that demonstrates his or her interest in the estate of the registrant, or to any person who provides documentation that he or she is acting on behalf of any of them;

2. To any agency of the state or local government or the United States for official purposes upon approval of the department; or

3. Upon order of any court of competent jurisdiction.

(b) All portions of a certificate of death shall cease to be exempt from the provisions of s. 119.07(1) 50 years after the date of death.

(c) The department shall issue, upon request and upon payment of an additional fee prescribed by this section, a commemorative marriage license representing that the marriage of the persons named thereon is recorded in the office of the registrar. The certificate issued under this paragraph shall be in a form consistent with the need to protect the integrity of vital records but shall be suitable for display. It may bear the seal of the state printed thereon and may be signed by the Governor.

(3) RECORDS AND DATA DISTRIBUTION.—The department may issue vital records or data to:

(a) A federal agency, if the agency shares in the cost of collecting, processing, and transmitting such data and if the data is only used by the federal agency for statistical purposes or for other purposes specifically authorized by the department.

(b) An office of vital statistics for a jurisdiction outside this state, pursuant to an agreement with the department, when such records or other reports relate to residents of that jurisdiction or persons born in that jurisdiction. The agreement must require that the copies be used for statistical and administrative purposes only and must provide for the retention and disposition of such copies.

(c) Other governmental agencies upon such terms or conditions as may be prescribed by the department.

(d) A research entity, if the entity seeks the records or data pursuant to a research protocol approved by the department and maintains the records or data in accordance with the approved protocol and a purchase and data-use agreement with the department. The department may deny a request for records or data if the protocol provides for intrusive follow-back contacts, has not been approved by a human studies institutional review board, does not plan for the destruction of confidential records after the research is concluded, or does not have scientific merit. The agreement must restrict the release of any information which would permit the identification of persons found in vital statistics records, limit the use of the records or data to the approved research protocol, and prohibit any other use of the records or data.

Records or data issued under this subsection are exempt from the provisions of s. 119.07(1), and copies of records or data issued pursuant to this subsection remain the property of the department.

(4) CERTIFIED COPIES OF ORIGINAL CERTIFICATES.—Only the state registrar and local registrars are authorized to issue any certificate which purports to be a certified copy of an original certificate of live birth, death, or fetal death. Except as provided in this section, preparing or issuing certificates is exempt from the provisions of s. 119.07(1).

(5) RULES.—The department shall adopt and enforce all rules necessary for carrying out the provisions of this section.

History.—s. 21, ch. 6892, 1915; RGS 2091; CGL 3291; s. 18, ch. 25372, 1949; s. 66, ch. 26869, 1951; s. 1, ch. 63-151; s. 3, ch. 67-312; s. 3, ch. 67-520; ss. 19, 35, ch. 69-106; s. 1, ch. 71-26; s. 1, ch. 73-300; s. 108, ch. 73-333; s. 4, ch. 75-166; s. 115, ch. 77-147; s. 3, ch. 77-319; s. 5, ch. 83-230; s. 15, ch. 85-224; s. 104, ch. 86-220; ss. 22, 33, ch. 87-387; s. 7, ch. 88-303; s. 8, ch. 89-3; s. 8, ch. 90-347; ss. 2, 3, ch. 91-240; s. 3, ch. 93-42; s. 10, ch. 94-265; s. 10, ch. 96-215; s. 192, ch. 96-406; s. 106, ch. 97-237; s. 21, ch. 99-397; s. 28, ch. 2003-154; s. 3, ch. 2012-186.

Note.—Former s. 382.35.



382.0255 - Fees.

382.0255 Fees.—

(1) The department is entitled to fees, as follows:

(a) Not less than $3 or more than $5 for the first calendar year of records searched or retrieved and a computer certification of the record, a photocopy or birth card if a computer certification is not available, or, if no record is located, a certified statement to that effect. An additional fee of not less than $3 or more than $5 if a photocopy is requested in place of or in addition to a computer certification. Additional fees of not less than $1 or more than $2, up to a maximum total of $50, shall be charged for additional calendar years of records searched or retrieved.

(b) Not less than $10 or more than $20 for processing and filing a delayed certification of birth, death, fetal death, or presumptive death. This fee entitles the applicant to one certification of the record if filed.

(c) Not less than $10 or more than $20 for processing and filing a change of name, an amendment to a death record, or an amendment to a birth record. This fee entitles the applicant to one certification of the corrected record.

(d) Not less than $10 or more than $20 for processing and filing a new birth certificate due to an adoption, affirmation of parental status, or determination of paternity. This fee entitles the applicant to one certification of the new certificate.

(e) Not less than $2 or more than $4 for each additional certification of the same vital record when ordered at the same time as the initial certification.

(f) Not less than $5 or more than $10 for processing and forwarding each exemplified copy of a vital record.

(g) Not less than $5 or more than $10 for an expedited processing of a vital record.

(h) Not less than 5 cents or more than 10 cents for each data record listed on electronic media plus a reasonable charge for the cost of preparation, as established by department rule.

(i) Twenty-five dollars for a commemorative certificate of birth or marriage. Fees collected pursuant to this paragraph in excess of expenses shall be available for use by the Regional Perinatal Intensive Care Centers (RPICC) Program to prevent child abuse and neglect. Funds derived from the issuance of commemorative marriage certificates shall be available for use by the Improved Pregnancy Outcome Program.

(j) Not less than $3 or more than $5 for processing and filing a new certificate of birth resulting in stillbirth pursuant to s. 382.0085.

(2) The fee charged for each request for a certification of a birth record issued by the department or by the local registrar shall be subject to an additional fee of $4 which shall be deposited in the appropriate departmental trust fund. On a quarterly basis, the department shall transfer $1.50 to the Child Welfare Training Trust Fund created in s. 402.40.

(3) Fees shall be established by rule. However, until rules are adopted, the fees assessed pursuant to this section shall be the minimum fees cited. The fees established by rule must be sufficient to meet the cost of providing the service. All fees shall be paid by the person requesting the record, are due and payable at the time services are requested, and are nonrefundable, except that, when a search is conducted and no vital record is found, any fees paid for additional certified copies shall be refunded. The department may waive all or part of the fees required under this section for any government entity. The department shall waive all fees required under this section for a certified copy of a birth certificate issued for purposes of an inmate acquiring a state identification card before release pursuant to s. 944.605(7).

(4) The department shall keep an account of all fees required under this chapter, and deposit such fees in a trust fund used by the department to pay for the efficient administration of this chapter and services provided. It is the intent of the Legislature that the total fees assessed under this chapter be in an amount sufficient to meet the cost of carrying out the provisions of this chapter.

History.—s. 107, ch. 97-237; s. 22, ch. 99-397; s. 12, ch. 2001-53; s. 6, ch. 2006-118; s. 3, ch. 2014-193.



382.026 - Penalties.

382.026 Penalties.—

(1) Any person who willfully and knowingly makes any false statement in a certificate, record, or report required by this chapter, or in an application for an amendment thereof, or in an application for a certified copy of a vital record, or who willfully and knowingly supplies false information, intending that such information be used in the preparation of any such report, record, or certificate, or amendment thereof, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any person who, without lawful authority and with the intent to deceive, makes, counterfeits, alters, amends, or mutilates any certificate, record, or report required by this chapter, or a certified copy of such certificate, record, or report, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any person who willfully and knowingly obtains, possesses, uses, sells, or furnishes to another, or attempts to obtain, possess, use, sell, or furnish to another, for any purpose of deception, any certificate, record, or report required by this chapter, or any certified copy thereof so made, counterfeited, altered, amended, or mutilated, or which is false in whole or in part, or which relates to the birth of another person, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Any employee of the department charged with responsibility for maintaining vital records who willfully or knowingly furnishes or possesses a certificate of live birth, death, or fetal death, or a certified copy of a certificate of birth, death, or fetal death, with the knowledge or intention that it be used for purposes of deception commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) Any person who, without lawful authority, possesses any certificate, record, or report required by this chapter or a copy or certified copy of such certificate, record, or report, knowing same to have been stolen or otherwise unlawfully obtained, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) Any person who is authorized by this chapter to certify the cause of death of a person and who charges a fee for making such certification commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(7) Any person who knowingly transports or accepts for transport, inters, or otherwise disposes of a dead body without an accompanying permit issued in accordance with the provisions of this chapter commits a misdemeanor of the second degree, punishable as provided in s. 775.083.

(8) Except where a different penalty is provided for in this section, any person who violates any of the provisions of this chapter, or the rules of the department, or who neglects or refuses to perform any of the duties imposed upon him or her thereunder, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(9) In addition to any other sanction or penalty authorized by law, the department may impose a fine which may not exceed $1,000 for each violation of this chapter or rules adopted thereunder. Each day that a violation continues may constitute a separate violation. In determining the amount of any fine to be imposed for a violation, the department shall consider the following factors:

(a) The gravity of the violation or extent to which the provisions of the applicable statute or rule were violated.

(b) Any action taken by the alleged violator to correct the violation or assure that the violation will not reoccur.

(c) Any previous violation.

All fines collected under this subsection shall be deposited in a trust fund used by the department to pay for the efficient administration of this chapter and services provided.

(10) The department shall adopt and enforce all rules to carry out the provisions of this section.

History.—s. 22, ch. 6892, 1915; RGS 5550; CGL 7733; s. 19, ch. 25372, 1949; ss. 19, 35, ch. 69-106; s. 331, ch. 71-136; s. 117, ch. 77-147; s. 23, ch. 87-387; s. 9, ch. 90-347; s. 669, ch. 95-148; s. 108, ch. 97-237.

Note.—Former s. 382.39.



382.355 - Birth records of missing children, registrars’ duties.

382.355 Birth records of missing children, registrars’ duties.—The flagging of a missing child’s birth certificate record and the procedures to be used when requests for the record are made shall be governed by s. 937.024.

History.—s. 1, ch. 87-384.



382.356 - Protocol for sharing certain birth certificate information.

382.356 Protocol for sharing certain birth certificate information.—In order to facilitate the prosecution of offenses under s. 794.011, s. 794.05, s. 800.04, or s. 827.04(3), the Department of Health, the Department of Revenue, and the Florida Prosecuting Attorneys Association shall develop a protocol for sharing birth certificate information for all children born to unmarried mothers who are less than 17 years of age at the time of the child’s birth.

History.—s. 12, ch. 96-215; s. 187, ch. 97-101; s. 109, ch. 97-237; s. 198, ch. 99-13.






Chapter 383 - MATERNAL AND INFANT HEALTH CARE

383.011 - Administration of maternal and child health programs.

383.011 Administration of maternal and child health programs.—

(1) The Department of Health is designated as the state agency for:

(a) Administering or providing for maternal and child health services to provide periodic prenatal care for patients who are at low or medium risk of complications during pregnancy and to provide referrals to higher level medical facilities for those patients who develop medical conditions for which treatment is beyond the scope and capabilities of the county health departments. Maternal and child health services shall include encouragement of breastfeeding.

(b) Administering or providing for periodic medical examinations, nursing appraisals, and nutrition counseling for infant and child patients to assess developmental progress and general health conditions; administering or providing for treatment for health complications when such treatment is within the scope and capabilities of the county health departments or Children’s Medical Services. Nutrition counseling for newborn babies shall include encouragement of breastfeeding.

(c) Administering and providing for the expansion of the maternal and child health services to include pediatric primary care programs subject to the availability of moneys and the limitations established by the General Appropriations Act or chapter 216.

(d) Administering and providing for prenatal and infant health care delivery services through county health departments or subcontractors for the provision of the following enhanced services for medically and socially high-risk clients, subject to the availability of moneys and the limitations established by the General Appropriations Act or chapter 216:

1. Case finding or outreach.

2. Assessment of health, social, environmental, and behavioral risk factors.

3. Case management utilizing a service delivery plan.

4. Home visiting to support the delivery of and participation in prenatal and infant primary health care services.

5. Childbirth and parenting education, including encouragement of breastfeeding.

(e) The department shall establish in each county health department a Healthy Start Care Coordination Program in which a care coordinator is responsible for receiving screening reports and risk assessment reports from the Office of Vital Statistics; conducting assessments as part of a multidisciplinary team, where appropriate; providing technical assistance to the district prenatal and infant care coalitions; directing family outreach efforts; and coordinating the provision of services within and outside the department using the plan developed by the coalition. The care coordination process must include, at a minimum, family outreach workers and health paraprofessionals who will assist in providing the following enhanced services to pregnant women, infants, and their families that are determined to be at potential risk by the department’s screening instrument: case finding or outreach; assessment of health, social, environmental, and behavioral risk factors; case management utilizing the family support plan; home visiting to support the delivery of and participation in prenatal and infant primary care services; childbirth and parenting education, including encouragement of breastfeeding; counseling; and social services, as appropriate. Family outreach workers may include social work professionals or nurses with public health education and counseling experience. Paraprofessionals may include resource mothers and fathers, trained health aides, and parent educators. The care coordination program shall be developed in a coordinated, nonduplicative manner with the Developmental Evaluation and Intervention Program of Children’s Medical Services, using the local assessment findings and plans of the prenatal and infant care coalitions and the programs and services established in chapter 411, Pub. L. No. 99-457, and this chapter.

1. Families determined to be at potential risk based on the thresholds established in the department’s screening instrument must be notified by the department of the determination and recommendations for followup services. All Medicaid-eligible families shall receive Early Periodic Screening, Diagnosis and Treatment (EPSDT) Services of the Florida Medicaid Program to help ensure continuity of care. All other families identified at potential risk shall be directed to seek additional health care followup visits as provided under s. 627.6579. A family identified as a family at potential risk is eligible for enhanced services under the care coordination process within the resources allocated, if it is not already receiving services from the Developmental Evaluation and Intervention Program. The department shall adopt rules regulating the assignment of family outreach workers and paraprofessionals based on the thresholds established in the department’s risk assessment tool.

2. As part of the care coordination process, the department must ensure that subsequent screenings are conducted for those families identified as families at potential risk. Procedures for subsequent screenings of all infants and toddlers must be consistent with the established periodicity schedule and the level of risk. Screening programs must be conducted in accessible locations, such as child care centers, local schools, teenage pregnancy programs, community centers, and county health departments. Care coordination must also include initiatives to provide immunizations in accessible locations. Such initiatives must seek ways to ensure that children not currently being served by immunization efforts are reached.

3. The provision of services under this section must be consistent with the provisions and plans established under chapter 411, Pub. L. No. 99-457, and this chapter.

(f) Receiving the federal maternal and child health and preventive health services block grant funds.

(g) Receiving the federal funds for the “Special Supplemental Nutrition Program for Women, Infants, and Children,” or WIC, authorized by the Child Nutrition Act of 1966, as amended, and for providing clinical leadership for the statewide WIC program.

1. The department shall establish an interagency agreement with the Department of Children and Families for fiscal management of the program. Responsibilities are delegated to each department, as follows:

a. The department shall provide clinical leadership, manage program eligibility, and distribute nutritional guidance and information to participants.

b. The Department of Children and Families shall develop and implement an electronic benefits transfer system.

c. The Department of Children and Families shall develop a cost containment plan that provides timely and accurate adjustments based on wholesale price fluctuations and adjusts for the number of cash registers in calculating statewide averages.

d. The department shall coordinate submission of information to appropriate federal officials in order to obtain approval of the electronic benefits system and cost containment plan, which must include participation of WIC-only stores.

2. The department shall assist the Department of Children and Families in the development of the electronic benefits system to ensure full implementation no later than July 1, 2013.

(h) Designating facilities that provide maternity services or newborn infant care as “baby-friendly” when the facility has established a breastfeeding policy under s. 383.016.

(i) Receiving federal funds for children eligible for assistance through the portion of the federal Child and Adult Care Food Program for children, which is referred to as the Child Care Food Program, and for establishing and administering this program. The purpose of the Child Care Food Program is to provide nutritious meals and snacks for children in nonresidential day care. To ensure the quality and integrity of the program, the department shall develop standards and procedures that govern sponsoring organizations, day care homes, child care centers, and centers that operate outside school hours. Standards and procedures must address the following: participation criteria for sponsoring organizations, which may include administrative budgets, staffing requirements, requirements for experience in operating similar programs, operating hours and availability, bonding requirements, geographic coverage, and a required minimum number of homes or centers; procedures for investigating complaints and allegations of noncompliance; application and renewal requirements; audit requirements; meal pattern requirements; requirements for managing funds; participant eligibility for free and reduced-price meals; food storage and preparation; food service companies; reimbursements; use of commodities; administrative reviews and monitoring; training requirements; recordkeeping requirements; and criteria pertaining to imposing sanctions and penalties, including the denial, termination, and appeal of program eligibility.

(2) The Department of Health shall follow federal requirements and may adopt any rules necessary for the implementation of the maternal and child health care program, the WIC program, and the Child Care Food Program.

(a) The department may adopt rules that are necessary to administer the maternal and child health care program. The rules may include, but need not be limited to, requirements for client eligibility, program standards, service delivery, system responsibilities of county health departments and system assurance for healthy start coalitions, care coordination, enhanced services, quality assurance, and provider selection. The rules may also include provisions for the identification, screening, and intervention efforts by health care providers prior to and following the birth of a child and responsibilities for the interprogram coordination of prenatal and infant care coalitions.

(b) The department may adopt rules that are necessary to administer the statewide WIC program. The rules may include, but need not be limited to, criteria for grocers’ participation, client eligibility, contracts with local agencies for service delivery, and food purchases and penalties for program abuse.

(c) With respect to the Child Care Food Program, the department shall adopt rules that interpret and implement relevant federal regulations, including 7 C.F.R. part 226. The rules may address at least those program requirements and procedures identified in paragraph (1)(i).

History.—s. 1, ch. 88-153; s. 23, ch. 91-282; s. 3, ch. 94-217; s. 54, ch. 97-101; s. 16, ch. 98-151; s. 24, ch. 98-191; s. 56, ch. 99-397; s. 17, ch. 2000-242; s. 71, ch. 2012-184; s. 68, ch. 2014-19.



383.013 - Prenatal care.

383.013 Prenatal care.—The Department of Health shall:

(1) Provide a statewide prenatal care program for low-income pregnant women, which includes early, regular prenatal care by practitioners trained in prenatal care and delivery.

(2) Provide a risk factor analysis to identify women at risk for a preterm birth, or other high-risk conditions, and provide education regarding maintaining healthy birth conditions.

(3) Monitor the availability and accessibility of prenatal care services and the development of special outreach programs for medically underserved and rural areas.

(4) Establish by rule the eligibility criteria for prenatal care for indigent pregnant women when state funds are used for prenatal care.

(5) Develop guidelines for expediting the provision of prenatal care for eligible women and monitor the implementation of the guidelines to determine the need for further action.

(6) Expand, to the extent possible, training of state and local health providers in programs and practices pertaining to improved pregnancy outcomes.

(7) Provide regional perinatal intensive care satellite clinics to deliver Level III obstetric outpatient services to women diagnosed as being high risk, which includes an interdisciplinary team to deliver specialized high-risk obstetric care. The provision of satellite clinics is subject to the availability of moneys and the limitations established by the General Appropriations Act or chapter 216.

History.—s. 11, ch. 83-379; s. 24, ch. 91-282; s. 55, ch. 97-101.



383.015 - Breastfeeding.

383.015 Breastfeeding.—The breastfeeding of a baby is an important and basic act of nurture which must be encouraged in the interests of maternal and child health and family values, and in furtherance of this goal:

(1) A mother may breastfeed her baby in any location, public or private, where the mother is otherwise authorized to be, irrespective of whether the nipple of the mother’s breast is uncovered during or incidental to the breastfeeding.

(2) A facility lawfully providing maternity services or newborn infant care may use the designation “baby-friendly” if it establishes a breastfeeding policy in accordance with s. 383.016.

History.—s. 1, ch. 93-4; s. 2, ch. 94-217.



383.016 - Breastfeeding policy for “baby-friendly” facilities providing maternity services and newborn infant care.

383.016 Breastfeeding policy for “baby-friendly” facilities providing maternity services and newborn infant care.—A facility lawfully providing maternity services or newborn infant care may use the designation “baby-friendly” on its promotional materials if the facility has complied with at least 80 percent of the requirements developed by the Department of Health in accordance with UNICEF and World Health Organization baby-friendly hospital initiatives.

History.—s. 1, ch. 94-217; s. 56, ch. 97-101.



383.04 - Prophylactic required for eyes of infants.

383.04 Prophylactic required for eyes of infants.—Every physician, midwife, or other person in attendance at the birth of a child in the state is required to instill or have instilled into the eyes of the baby within 1 hour after birth an effective prophylactic recommended by the Committee on Infectious Diseases of the American Academy of Pediatrics for the prevention of neonatal ophthalmia. This section does not apply to cases where the parents file with the physician, midwife, or other person in attendance at the birth of a child written objections on account of religious beliefs contrary to the use of drugs. In such case the physician, midwife, or other person in attendance shall maintain a record that such measures were or were not employed and attach thereto any written objection.

History.—s. 1, ch. 20690, 1941; ss. 19, 35, ch. 69-106; s. 123, ch. 77-147; s. 27, ch. 87-387; s. 57, ch. 97-101; s. 25, ch. 98-191.



383.06 - Report of inflammation or discharge in infant’s eyes.

383.06 Report of inflammation or discharge in infant’s eyes.—Any person who shall nurse or attend any infant shall report any inflammation or unnatural discharge in the eyes of said child that shall develop within 2 weeks after birth, to the local health officer or licensed physician, which report shall be made within 6 hours.

History.—s. 3, ch. 20690, 1941.



383.07 - Penalty for violation.

383.07 Penalty for violation.—Any person who fails to comply with the provisions of ss. 383.04-383.06 shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 4, ch. 20690, 1941; s. 332, ch. 71-136.



383.11 - Reports.

383.11 Reports.—The laboratory report on the serological test shall be made on a form to be provided by the Department of Health. In submitting the sample of blood for the test, the physician shall designate that this is a pregnancy test; and the laboratory report shall state that this was a pregnancy test.

History.—s. 4, ch. 22644, 1945; ss. 19, 35, ch. 69-106; s. 126, ch. 77-147; s. 59, ch. 97-101.



383.13 - Use of information by department.

383.13 Use of information by department.—The Department of Health shall be authorized to use the information derived from pregnancy serological tests for such followup procedures as are required by law or deemed necessary by said department for the protection of the public health.

History.—s. 6, ch. 22644, 1945; ss. 19, 35, ch. 69-106; s. 128, ch. 77-147; s. 60, ch. 97-101.



383.14 - Screening for metabolic disorders, other hereditary and congenital disorders, and environmental risk factors.

383.14 Screening for metabolic disorders, other hereditary and congenital disorders, and environmental risk factors.—

(1) SCREENING REQUIREMENTS.—To help ensure access to the maternal and child health care system, the Department of Health shall promote the screening of all newborns born in Florida for metabolic, hereditary, and congenital disorders known to result in significant impairment of health or intellect, as screening programs accepted by current medical practice become available and practical in the judgment of the department. The department shall also promote the identification and screening of all newborns in this state and their families for environmental risk factors such as low income, poor education, maternal and family stress, emotional instability, substance abuse, and other high-risk conditions associated with increased risk of infant mortality and morbidity to provide early intervention, remediation, and prevention services, including, but not limited to, parent support and training programs, home visitation, and case management. Identification, perinatal screening, and intervention efforts shall begin prior to and immediately following the birth of the child by the attending health care provider. Such efforts shall be conducted in hospitals, perinatal centers, county health departments, school health programs that provide prenatal care, and birthing centers, and reported to the Office of Vital Statistics.

(a) Prenatal screening.—The department shall develop a multilevel screening process that includes a risk assessment instrument to identify women at risk for a preterm birth or other high-risk condition. The primary health care provider shall complete the risk assessment instrument and report the results to the Office of Vital Statistics so that the woman may immediately be notified and referred to appropriate health, education, and social services.

(b) Postnatal screening.—A risk factor analysis using the department’s designated risk assessment instrument shall also be conducted as part of the medical screening process upon the birth of a child and submitted to the department’s Office of Vital Statistics for recording and other purposes provided for in this chapter. The department’s screening process for risk assessment shall include a scoring mechanism and procedures that establish thresholds for notification, further assessment, referral, and eligibility for services by professionals or paraprofessionals consistent with the level of risk. Procedures for developing and using the screening instrument, notification, referral, and care coordination services, reporting requirements, management information, and maintenance of a computer-driven registry in the Office of Vital Statistics which ensures privacy safeguards must be consistent with the provisions and plans established under chapter 411, Pub. L. No. 99-457, and this chapter. Procedures established for reporting information and maintaining a confidential registry must include a mechanism for a centralized information depository at the state and county levels. The department shall coordinate with existing risk assessment systems and information registries. The department must ensure, to the maximum extent possible, that the screening information registry is integrated with the department’s automated data systems, including the Florida On-line Recipient Integrated Data Access (FLORIDA) system. Tests and screenings must be performed by the State Public Health Laboratory, in coordination with Children’s Medical Services, at such times and in such manner as is prescribed by the department after consultation with the Genetics and Newborn Screening Advisory Council and the Office of Early Learning.

(c) Release of screening results.—Notwithstanding any law to the contrary, the State Public Health Laboratory may release, directly or through the Children’s Medical Services program, the results of a newborn’s hearing and metabolic tests or screenings to the newborn’s health care practitioner. As used in this paragraph, the term “health care practitioner” means a physician or physician assistant licensed under chapter 458; an osteopathic physician or physician assistant licensed under chapter 459; an advanced registered nurse practitioner, registered nurse, or licensed practical nurse licensed under part I of chapter 464; a midwife licensed under chapter 467; a speech-language pathologist or audiologist licensed under part I of chapter 468; or a dietician or nutritionist licensed under part X of chapter 468.

(2) RULES.—After consultation with the Genetics and Newborn Screening Advisory Council, the department shall adopt and enforce rules requiring that every newborn in this state shall, prior to becoming 1 week of age, be subjected to a test for phenylketonuria and, at the appropriate age, be tested for such other metabolic diseases and hereditary or congenital disorders as the department may deem necessary from time to time. After consultation with the Office of Early Learning, the department shall also adopt and enforce rules requiring every newborn in this state to be screened for environmental risk factors that place children and their families at risk for increased morbidity, mortality, and other negative outcomes. The department shall adopt such additional rules as are found necessary for the administration of this section and s. 383.145, including rules providing definitions of terms, rules relating to the methods used and time or times for testing as accepted medical practice indicates, rules relating to charging and collecting fees for the administration of the newborn screening program authorized by this section, rules for processing requests and releasing test and screening results, and rules requiring mandatory reporting of the results of tests and screenings for these conditions to the department.

(3) DEPARTMENT OF HEALTH; POWERS AND DUTIES.—The department shall administer and provide certain services to implement the provisions of this section and shall:

(a) Assure the availability and quality of the necessary laboratory tests and materials.

(b) Furnish all physicians, county health departments, perinatal centers, birthing centers, and hospitals forms on which environmental screening and the results of tests for phenylketonuria and such other disorders for which testing may be required from time to time shall be reported to the department.

(c) Promote education of the public about the prevention and management of metabolic, hereditary, and congenital disorders and dangers associated with environmental risk factors.

(d) Maintain a confidential registry of cases, including information of importance for the purpose of followup services to prevent intellectual disabilities, to correct or ameliorate physical disabilities, and for epidemiologic studies, if indicated. Such registry shall be exempt from the provisions of s. 119.07(1).

(e) Supply the necessary dietary treatment products where practicable for diagnosed cases of phenylketonuria and other metabolic diseases for as long as medically indicated when the products are not otherwise available. Provide nutrition education and supplemental foods to those families eligible for the Special Supplemental Nutrition Program for Women, Infants, and Children as provided in s. 383.011.

(f) Promote the availability of genetic studies and counseling in order that the parents, siblings, and affected newborns may benefit from available knowledge of the condition.

(g) Have the authority to charge and collect fees for the administration of the newborn screening program authorized in this section, as follows:

1. A fee not to exceed $15 will be charged for each live birth, as recorded by the Office of Vital Statistics, occurring in a hospital licensed under part I of chapter 395 or a birth center licensed under s. 383.305 per year. The department shall calculate the annual assessment for each hospital and birth center, and this assessment must be paid in equal amounts quarterly. Quarterly, the department shall generate and mail to each hospital and birth center a statement of the amount due.

2. As part of the department’s legislative budget request prepared pursuant to chapter 216, the department shall submit a certification by the department’s inspector general, or the director of auditing within the inspector general’s office, of the annual costs of the uniform testing and reporting procedures of the newborn screening program. In certifying the annual costs, the department’s inspector general or the director of auditing within the inspector general’s office shall calculate the direct costs of the uniform testing and reporting procedures, including applicable administrative costs. Administrative costs shall be limited to those department costs which are reasonably and directly associated with the administration of the uniform testing and reporting procedures of the newborn screening program.

(h) Have the authority to bill third-party payors for newborn screening tests.

All provisions of this subsection must be coordinated with the provisions and plans established under this chapter, chapter 411, and Pub. L. No. 99-457.

(4) OBJECTIONS OF PARENT OR GUARDIAN.—The provisions of this section shall not apply when the parent or guardian of the child objects thereto. A written statement of such objection shall be presented to the physician or other person whose duty it is to administer and report tests and screenings under this section.

(5) ADVISORY COUNCIL.—There is established a Genetics and Newborn Screening Advisory Council made up of 15 members appointed by the State Surgeon General. The council shall be composed of two consumer members, three practicing pediatricians, at least one of whom must be a pediatric hematologist, one representative from each of the four medical schools in the state, the State Surgeon General or his or her designee, one representative from the Department of Health representing Children’s Medical Services, one representative from the Florida Hospital Association, one individual with experience in newborn screening programs, one individual representing audiologists, and one representative from the Agency for Persons with Disabilities. All appointments shall be for a term of 4 years. The chairperson of the council shall be elected from the membership of the council and shall serve for a period of 2 years. The council shall meet at least semiannually or upon the call of the chairperson. The council may establish ad hoc or temporary technical advisory groups to assist the council with specific topics which come before the council. Council members shall serve without pay. Pursuant to the provisions of s. 112.061, the council members are entitled to be reimbursed for per diem and travel expenses. It is the purpose of the council to advise the department about:

(a) Conditions for which testing should be included under the screening program and the genetics program.

(b) Procedures for collection and transmission of specimens and recording of results.

(c) Methods whereby screening programs and genetics services for children now provided or proposed to be offered in the state may be more effectively evaluated, coordinated, and consolidated.

History.—s. 1, ch. 65-519; ss. 19, 35, ch. 69-106; s. 1, ch. 71-140; s. 129, ch. 77-147; s. 1, ch. 78-245; s. 2, ch. 79-26; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 8, ch. 86-220; ss. 1, 5, 6, ch. 89-93; s. 2, ch. 90-344; s. 22, ch. 91-282; s. 5, ch. 91-429; s. 672, ch. 95-148; s. 9, ch. 95-394; s. 1, ch. 96-306; s. 194, ch. 96-406; s. 188, ch. 97-101; s. 29, ch. 97-237; s. 23, ch. 99-397; s. 45, ch. 2000-139; s. 18, ch. 2000-242; s. 15, ch. 2000-337; s. 14, ch. 2001-53; s. 62, ch. 2001-277; s. 3, ch. 2004-245; s. 13, ch. 2004-350; s. 7, ch. 2006-227; s. 37, ch. 2008-6; s. 4, ch. 2010-210; s. 269, ch. 2011-142; s. 8, ch. 2013-162; s. 1, ch. 2014-121.



383.141 - Prenatally diagnosed conditions; patient to be provided information; definitions; information clearinghouse; advisory council.

383.141 Prenatally diagnosed conditions; patient to be provided information; definitions; information clearinghouse; advisory council.—

(1) As used in this section, the term:

(a) “Down syndrome” means a chromosomal disorder caused by an error in cell division which results in the presence of an extra whole or partial copy of chromosome 21.

(b) “Developmental disability” includes Down syndrome and other developmental disabilities defined by s. 393.063(12).

(c) “Health care provider” means a practitioner licensed or registered under chapter 458 or chapter 459 or an advanced registered nurse practitioner certified under chapter 464.

(d) “Prenatally diagnosed condition” means an adverse fetal health condition identified by prenatal testing.

(e) “Prenatal test” or “prenatal testing” means a diagnostic procedure or screening procedure performed on a pregnant woman or her unborn offspring to obtain information about the offspring’s health or development.

(2) When a developmental disability is diagnosed based on the results of a prenatal test, the health care provider who ordered the prenatal test, or his or her designee, shall provide the patient with current information about the nature of the developmental disability, the accuracy of the prenatal test, and resources for obtaining relevant support services, including hotlines, resource centers, and information clearinghouses related to Down syndrome or other prenatally diagnosed developmental disabilities; support programs for parents and families; and developmental evaluation and intervention services under this part.

(3) The Department of Health shall develop and implement a comprehensive information clearinghouse to educate health care providers, inform parents, and increase public awareness regarding brain development, developmental disabilities and delays, and all services, resources, and interventions available to mitigate the effects of impaired development among children. The clearinghouse must use the term “unique abilities” as much as possible when identifying infants or children with developmental disabilities and delays. The clearinghouse must provide:

(a) Health information on conditions that may lead to impaired development of physical, learning, language, or behavioral skills.

(b) Education and information to support parents whose unborn children have been prenatally diagnosed with developmental disabilities or whose children have diagnosed or suspected developmental delays.

(c) Education and training for health care providers to recognize and respond appropriately to developmental disabilities, delays, and conditions related to disabilities or delays. Specific information approved by the advisory council shall be made available to health care providers for use in counseling parents whose unborn children have been prenatally diagnosed with developmental disabilities or whose children have diagnosed or suspected developmental delays.

(d) Promotion of public awareness of availability of supportive services, such as resource centers, educational programs, other support programs for parents and families, and developmental evaluation and intervention services.

(e) Hotlines specific to Down syndrome and other prenatally diagnosed developmental disabilities. The hotlines and the department’s clearinghouse must provide information to parents and families or other caregivers regarding the Early Steps Program under s. 391.301, the Florida Diagnostic and Learning Resources System, the Early Learning program, Healthy Start, Help Me Grow, and any other intervention programs. Information offered must include directions on how to obtain early intervention, rehabilitative, and habilitative services and devices.

(4)(a) There is established an advisory council within the Department of Health which consists of health care providers and caregivers who perform health care services for persons who have developmental disabilities, including Down syndrome and autism. This group shall consist of nine members as follows:

1. Three members appointed by the Governor;

2. Three members appointed by the President of the Senate; and

3. Three members appointed by the Speaker of the House of Representatives.

(b) The advisory council shall provide technical assistance to the Department of Health in the establishment of the information clearinghouse and give the department the benefit of the council members’ knowledge and experience relating to the needs of patients and families of patients with developmental disabilities and available support services.

(c) Members of the council shall elect a chairperson and a vice chairperson. The elected chairperson and vice chairperson shall serve in these roles until their terms of appointment on the council expire.

(d) The advisory council shall meet quarterly to review this clearinghouse of information, and may meet more often at the call of the chairperson or as determined by a majority of members.

(e) The council members shall be appointed to 4-year terms, except that, to provide for staggered terms, one initial appointee each from the Governor, the President of the Senate, and the Speaker of the House of Representatives shall be appointed to a 2-year term, one appointee each from these officials shall be appointed to a 3-year term, and the remaining initial appointees shall be appointed to 4-year terms. All subsequent appointments shall be for 4-year terms. A vacancy shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(f) Members of the council shall serve without compensation. Meetings of the council may be held in person, without reimbursement for travel expenses, or by teleconference or other electronic means.

(g) The Department of Health shall provide administrative support for the advisory council.

History.—s. 72, ch. 2012-184; s. 11, ch. 2016-140; s. 3, ch. 2016-238.



383.145 - Newborn and infant hearing screening.

383.145 Newborn and infant hearing screening.—

(1) LEGISLATIVE INTENT.—The intent of this section is to provide a statewide comprehensive and coordinated interdisciplinary program of early hearing impairment screening, identification, and followup care for newborns. The goal is to screen all newborns for hearing impairment in order to alleviate the adverse effects of hearing loss on speech and language development, academic performance, and cognitive development. It is further the intent of the Legislature that the provisions of this act only be implemented to the extent that funds are specifically included in the General Appropriations Act for carrying out the purposes of this section.

(2) DEFINITIONS.—

(a) “Agency” means the Agency for Health Care Administration.

(b) “Department” means the Department of Health.

(c) “Hearing impairment” means a hearing loss of 30 dB HL or greater in the frequency region important for speech recognition and comprehension in one or both ears, approximately 500 through 4,000 hertz.

(d) “Infant” means an age range from 30 days through 12 months.

(e) “Licensed health care provider” means a physician licensed pursuant to chapter 458 or chapter 459, a nurse licensed pursuant to chapter 464, or an audiologist licensed pursuant to chapter 468, rendering services within the scope of his or her license.

(f) “Management” means the habilitation of the hearing-impaired child.

(g) “Newborn” means an age range from birth through 29 days.

(h) “Screening” means a test or battery of tests administered to determine the need for an in-depth hearing diagnostic evaluation.

(3) REQUIREMENTS FOR SCREENING OF NEWBORNS; INSURANCE COVERAGE; REFERRAL FOR ONGOING SERVICES.—

(a) Each licensed hospital or other state-licensed birthing facility that provides maternity and newborn care services shall provide that all newborns are, prior to discharge, screened for the detection of hearing loss, to prevent the consequences of unidentified disorders.

(b) Each licensed birth center that provides maternity and newborn care services shall provide that all newborns are, prior to discharge, referred to a licensed audiologist, a physician licensed under chapter 458 or chapter 459, or a hospital or other newborn hearing screening provider, for screening for the detection of hearing loss, to prevent the consequences of unidentified disorders. The referral for appointment shall be made within 30 days after discharge. Written documentation of the referral must be placed in the newborn’s medical chart.

(c) If the parent or legal guardian of the newborn objects to the screening, the screening must not be completed. In such case, the physician, midwife, or other person who is attending the newborn shall maintain a record that the screening has not been performed and attach a written objection that must be signed by the parent or guardian.

(d) For home births, the health care provider in attendance is responsible for coordination and referral to a licensed audiologist, hospital, or other newborn hearing screening provider. The referral for appointment shall be made within 30 days after the birth. In cases in which the home birth is not attended by a primary health care provider, a referral to a licensed audiologist, physician licensed pursuant to chapter 458 or chapter 459, hospital, or other newborn hearing screening provider must be made by the health care provider within the first 3 months after the child’s birth.

(e) All newborn and infant hearing screenings shall be conducted by a licensed audiologist, physician licensed under chapter 458 or chapter 459, or appropriately supervised individual who has completed documented training specifically for newborn hearing screening. Every licensed hospital that provides maternity or newborn care services shall obtain the services of a licensed audiologist, physician licensed pursuant to chapter 458 or chapter 459, or other newborn hearing screening provider, through employment or contract or written memorandum of understanding, for the purposes of appropriate staff training, screening program supervision, monitoring the scoring and interpretation of test results, rendering of appropriate recommendations, and coordination of appropriate followup services. Appropriate documentation of the screening completion, results, interpretation, and recommendations must be placed in the medical record within 24 hours after completion of the screening procedure.

(f) The screening of a newborn’s hearing should be completed before the newborn is discharged from the hospital. If the screening is not completed before discharge due to scheduling or temporary staffing limitations, the screening must be completed within 30 days after discharge. Screenings completed after discharge or performed because of initial screening failure must be completed by an audiologist licensed in the state, a physician licensed under chapter 458 or chapter 459, or a hospital or other newborn hearing screening provider.

(g) Each hospital shall formally designate a lead physician responsible for programmatic oversight for newborn hearing screening. Each birth center shall designate a licensed health care provider to provide such programmatic oversight and to ensure that the appropriate referrals are being completed.

(h) When ordered by the treating physician, screening of a newborn’s hearing must include auditory brainstem responses, or evoked otacoustic emissions, or appropriate technology as approved by the United States Food and Drug Administration.

(i) Newborn hearing screening must be conducted on all newborns in hospitals in this state on birth admission. When a newborn is delivered in a facility other than a hospital, the parents must be instructed on the importance of having the hearing screening performed and must be given information to assist them in having the screening performed within 3 months after the child’s birth.

(j) The initial procedure for screening the hearing of the newborn or infant and any medically necessary followup reevaluations leading to diagnosis shall be a covered benefit, reimbursable under Medicaid as an expense compensated supplemental to the per diem rate for Medicaid patients enrolled in MediPass or Medicaid patients covered by a fee for service program. For Medicaid patients enrolled in HMOs, providers shall be reimbursed directly by the Medicaid Program Office at the Medicaid rate. This service may not be considered a covered service for the purposes of establishing the payment rate for Medicaid HMOs. All health insurance policies and health maintenance organizations as provided under ss. 627.6416, 627.6579, and 641.31(30), except for supplemental policies that only provide coverage for specific diseases, hospital indemnity, or Medicare supplement, or to the supplemental polices, shall compensate providers for the covered benefit at the contracted rate. Nonhospital-based providers shall be eligible to bill Medicaid for the professional and technical component of each procedure code.

(k) A child who is diagnosed as having a permanent hearing impairment shall be referred to the primary care physician for medical management, treatment, and followup services. Furthermore, in accordance with Part C of the Individuals with Disabilities Education Act, Pub. L. No. 108-446, Infants and Toddlers with Disabilities, any child from birth to 36 months of age who is diagnosed as having a hearing impairment that requires ongoing special hearing services must be referred to the Children’s Medical Services Early Intervention Program serving the geographical area in which the child resides.

(l) Any person who is not covered through insurance and cannot afford the costs for testing shall be given a list of newborn hearing screening providers who provide the necessary testing free of charge.

History.—s. 1, ch. 2000-177; s. 2, ch. 2014-121.



383.146 - Infants and toddlers who are deaf or hard of hearing; notice of service providers.

383.146 Infants and toddlers who are deaf or hard of hearing; notice of service providers.—

(1) At the time that an audiologist diagnoses an infant or toddler as having a permanent hearing impairment, the audiologist or the audiologist’s designee shall ask the child’s parent or legal guardian if he or she would like to provide contact information to receive direct correspondence from qualified Early Steps providers that offer early intervention services and specialize in serving children with hearing loss. A parent or legal guardian shall authorize the release of the contact information by signing a consent form.

(2) The department shall post on its website a list of qualified Early Steps providers of early intervention services that specialize in serving children with hearing loss and have notified the department of their interest to provide direct communication to families who wish to receive information about the services that they provide.

(3) The audiologist or designee shall send by secure transmission the consent form to those providers listed on the department’s website.

History.—s. 3, ch. 2014-121.



383.15 - Legislative intent; perinatal intensive care services.

383.15 Legislative intent; perinatal intensive care services.—The Legislature finds that many perinatal diseases and disabilities have debilitating, costly, and often fatal consequences if left untreated. Many of these debilitating conditions could be prevented or ameliorated if services were available to the public through a regional perinatal intensive care centers program. Perinatal intensive care services are critical to the well-being and development of a healthy society and represent a constructive, cost-beneficial, and essential investment in the future of our state. Therefore, it is the intent of the Legislature to develop a regional perinatal intensive care centers program. The Legislature further intends that development of such program not reduce or dilute the current financial commitment of the state, as indicated through appropriation, to the existing regional perinatal intensive care centers. It is also the intent of the Legislature that any additional centers authorized under s. 383.19 after July 1, 1993, not receive payments under a disproportionate share program for regional perinatal intensive care centers authorized under chapter 409 unless specific appropriations are provided to expand such payments to additional hospitals.

History.—s. 1, ch. 76-54; s. 1, ch. 77-171; s. 1, ch. 94-140; s. 1, ch. 2012-33.



383.16 - Definitions; ss. 383.15-383.19.

383.16 Definitions; ss. 383.15-383.19.—As used in ss. 383.15-383.19, the term:

(1) “Department” means the Department of Health.

(2) “Regional perinatal intensive care center” or “center” means a unit designated by the department, located within a hospital, and specifically designed to provide a full range of health services to its patients.

(3) “Patient” means a woman who is experiencing a high-risk pregnancy and who has been declared financially and medically eligible or a newborn infant who needs intensive care and who is declared financially and medically eligible.

History.—s. 2, ch. 76-54; s. 1, ch. 77-171; s. 1, ch. 79-351; s. 1, ch. 85-225; s. 2, ch. 94-140; s. 61, ch. 97-101; s. 85, ch. 2014-17.



383.17 - Regional perinatal intensive care centers program; authority.

383.17 Regional perinatal intensive care centers program; authority.—The department may contract with health care providers in establishing and maintaining centers in accordance with ss. 383.15-383.19. The cost of administering the regional perinatal intensive care centers program shall be paid by the department from funds appropriated for this purpose.

History.—s. 3, ch. 76-54; s. 1, ch. 77-171; s. 1, ch. 82-209; s. 2, ch. 85-225; s. 3, ch. 94-140; s. 86, ch. 2014-17.



383.18 - Contracts; conditions.

383.18 Contracts; conditions.—Participation in the regional perinatal intensive care centers program under ss. 383.15-383.19 is contingent upon the department entering into a contract with a provider. The contract shall provide that patients will receive services from the center and that parents or guardians of patients who participate in the program and who are in compliance with Medicaid eligibility requirements as determined by the department are not additionally charged for treatment and care which has been contracted for by the department. Financial eligibility for the program is based on the Medicaid income guidelines for pregnant women and for children under 1 year of age. Funding shall be provided in accordance with ss. 383.19 and 409.908.

History.—s. 4, ch. 76-54; s. 1, ch. 77-174; s. 4, ch. 80-177; s. 3, ch. 82-209; s. 4, ch. 85-225; s. 32, ch. 87-225; s. 4, ch. 94-140; s. 87, ch. 2014-17; s. 3, ch. 2015-225.



383.19 - Standards; funding; ineligibility.

383.19 Standards; funding; ineligibility.—

(1) The department shall adopt rules that specify standards for development and operation of a center which include, but are not limited to:

(a) The need to provide services through a regional perinatal intensive care center and the requirements of the population to be served.

(b) Equipment.

(c) Facilities.

(d) Staffing and qualifications of personnel.

(e) Transportation services.

(f) Data collection.

(g) Definitions of terms.

(2) The department shall designate at least one center to serve a geographic area representing each region of the state in which at least 10,000 live births occur per year, but in no case may there be more than 11 regional perinatal intensive care centers established unless specifically authorized in the appropriations act or in this subsection. Medicaid reimbursement shall be made for services provided to patients who are Medicaid recipients. Medicaid reimbursement for in-center obstetrical physician services shall be based upon the obstetrical care group payment system. Medicaid reimbursement for in-center neonatal physician services shall be based upon the neonatal care group payment system. These prospective payment systems, developed by the department, must place patients into homogeneous groups based on clinical factors, severity of illness, and intensity of care. Outpatient obstetrical services and other related services, such as consultations, shall be reimbursed based on the usual Medicaid method of payment for outpatient medical services.

(3) Failure to comply with the standards established under this section constitutes grounds for terminating the contract.

(4) The department shall give priority to establishing centers in hospitals that demonstrate an interest in perinatal intensive care by meeting program standards.

(5) A private, for-profit hospital that does not accept county, state, or federal funds or indigent patients is not eligible to participate under ss. 383.15-383.19.

(6) Each hospital that contracts with the department to provide services under the terms of ss. 383.15-383.19 shall prepare and submit to the department an annual report that includes, but is not limited to, the number of clients served and the costs of services in the center. The department shall annually conduct a programmatic and financial evaluation of each center.

History.—s. 5, ch. 76-54; s. 1, ch. 77-171; s. 1, ch. 77-174; s. 2, ch. 79-351; s. 152, ch. 79-400; s. 5, ch. 80-177; s. 2, ch. 82-209; s. 5, ch. 85-225; s. 5, ch. 94-140; s. 19, ch. 2000-242; s. 97, ch. 2010-102; s. 88, ch. 2014-17.



383.216 - Community-based prenatal and infant health care.

383.216 Community-based prenatal and infant health care.—

(1) The Department of Health shall cooperate with localities which wish to establish prenatal and infant health care coalitions, and shall acknowledge and incorporate, if appropriate, existing community children’s services organizations, pursuant to this section within the resources allocated. The purpose of this program is to establish a partnership among the private sector, the public sector, state government, local government, community alliances, and maternal and child health care providers, for the provision of coordinated community-based prenatal and infant health care. The prenatal and infant health care coalitions must work in a coordinated, nonduplicative manner with local health planning councils established pursuant to s. 408.033.

(2) Each prenatal and infant health care coalition shall develop, in coordination with the Department of Health, a plan which shall include at a minimum provision to:

(a) Perform community assessments, using the Planned Approach to Community Health (PATCH) process, to identify the local need for comprehensive preventive and primary prenatal and infant health care. These assessments shall be used to:

1. Determine the priority target groups for receipt of care.

2. Determine outcome performance objectives jointly with the department.

3. Identify potential local providers of services.

4. Determine the type of services required to serve the identified priority target groups.

5. Identify the unmet need for services for the identified priority target groups.

(b) Design a prenatal and infant health care services delivery plan which is consistent with local community objectives and this section.

(c) Solicit and select local service providers based on reliability and availability, and define the role of each in the services delivery plan.

(d) Determine the allocation of available federal, state, and local resources to prenatal and infant health care providers.

(e) Review, monitor, and advise the department concerning the performance of the services delivery system, and make any necessary annual adjustments in the design of the delivery system, the provider composition, the targeting of services, and other factors necessary for achieving projected outcomes.

(f) Build broad-based community support.

(3) Supervision of the prenatal and infant health care coalitions is the responsibility of the department. The department shall:

(a) Assist in the formation and development of the coalitions.

(b) Define the core services package so that it is consistent with the prenatal and infant health care services delivery plan.

(c) Provide data and technical assistance.

(d) Assure implementation of a quality management system within the provider coalition.

(e) Define statewide, uniform eligibility and fee schedules.

(f) Evaluate provider performance based on outcome measures established by the prenatal and infant health care coalition and the department.

(4) In those communities which do not elect to establish a prenatal and infant health care coalition, the Department of Health is responsible for all of the functions delegated to the coalitions in this section.

(5) The membership of each prenatal and infant health care coalition shall represent health care providers, the recipient community, and the community at large; shall represent the racial, ethnic, and gender composition of the community; and shall include at least the following:

(a) Consumers of family planning, primary care, or prenatal care services, at least two of whom are low-income or Medicaid eligible.

(b) Health care providers, including:

1. County health departments.

2. Migrant and community health centers.

3. Hospitals.

4. Local medical societies.

5. Local health planning organizations.

(c) Local health advocacy interest groups and community organizations.

(d) County and municipal governments.

(e) Social service organizations.

(f) Local education communities.

(6) Prenatal and infant health care coalitions may be established for single counties or for services delivery catchment areas. A prenatal and infant health care coalition shall be initiated at the local level on a voluntary basis. Once a coalition has been organized locally and includes the membership specified in subsection (5), the coalition must submit a list of its members to the State Surgeon General to carry out the responsibilities outlined in this section.

(7) Effective January 1, 1992, the Department of Health shall provide up to $150,000 to each prenatal and infant health care coalition that petitions for recognition, meets the membership criteria, demonstrates the commitment of all the designated members to participate in the coalition, and provides a local cash or in-kind contribution match of 25 percent of the costs of the coalition. An in-kind contribution match may be in the form of staff time, office facilities, or supplies or other materials necessary for the functioning of the coalition.

(8) Local prenatal and infant health care coalitions may hire staff or contract for independent staffing and support to enable them to carry out the objectives of this section. Staff shall have knowledge and expertise in community health and related resources and planning, grant writing, public information and communication techniques, organizational development, and data compilation and analysis.

(9) Local prenatal and infant health care coalitions shall incorporate as not-for-profit corporations for the purpose of seeking and receiving grants from federal, state, and local government and other contributors. However, a coalition need not be designated as a tax-exempt organization under s. 501(c)(3) of the Internal Revenue Code.

(10) The Department of Health shall adopt rules necessary to administer this section, including rules defining acceptable “in-kind” contributions and rules providing definitions of terms, coalition responsibilities, coalition operations and standards, and conditions for establishing and approving a coalition. A coalition may not be a direct provider of prenatal and infant-care services.

History.—s. 26, ch. 91-282; s. 69, ch. 95-143; s. 62, ch. 97-101; s. 20, ch. 2000-242; s. 38, ch. 2008-6.



383.2161 - Maternal and child health report.

383.2161 Maternal and child health report.—The Department of Health shall annually compile and analyze the risk information collected by the Office of Vital Statistics and the district prenatal and infant care coalitions and shall maintain county and statewide data on:

(1) The number of families identified as families at potential risk;

(2) The number of families receiving family outreach services;

(3) The increase in demand for services; and

(4) The unmet need for services for identified target groups.

History.—s. 27, ch. 91-282; s. 63, ch. 97-101; s. 110, ch. 97-237; s. 99, ch. 2010-102.



383.2162 - Black infant health practice initiative.

383.2162 Black infant health practice initiative.—

(1) LEGISLATIVE INTENT.—It is the intent of the Legislature to create a black infant health practice initiative. The initiative shall include reviews of infant mortality in select counties in this state in order to identify factors in the health and social services systems contributing to higher mortality rates among African-American infants. It is also the intent of the Legislature that the initiative produce recommendations on how to address the factors identified by the reviews as contributing to these higher infant mortality rates.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Coalition” means a federal or local healthy start coalition or consortium.

(b) “Department” means the Department of Health.

(c) “FIMR” means a fetal and infant mortality review committee.

(d) “Infant mortality” means the death of a live-born infant within 364 days after the infant’s birth.

(e) “Infant mortality rate” means the number of infant deaths per 1,000 annual live births.

(3) OBJECTIVES.—The objectives of the initiative include:

(a) Determining the significant social, economic, cultural, safety, and health system factors that are associated with racial disparities in infant mortality rates through a practice collaborative approach using perinatal periods of risk and modified fetal infant mortality reviews.

(b) Developing a series of interventions and policies that address these factors to improve the service systems and community resources.

(c) Participating in the implementation of community-based interventions and policies that address racial disparities in infant mortality rates.

(d) Assessing the progress of interventions.

(4) ADMINISTRATION.—The black infant health practice initiative shall be administered through a collaboration among the department, federal and state healthy start coalitions, and public universities or colleges having expertise in public health. A local community shall develop an interdisciplinary team to serve as part of a statewide practice collaborative. Both perinatal periods of risk and fetal infant mortality reviews may be used. A case review shall be conducted by each participating healthy start coalition using professional in-house staff or through contracts with an outside professional. Public universities or colleges having expertise in public health shall provide technical assistance in developing a standard research methodology based on the fetal and infant mortality review method. Public universities or colleges having expertise in public health shall assist each participating coalition in determining the selection of comparison groups, identifying data collection and housing issues, and presenting findings and recommendations. A single methodology for the reviews conducted through the initiative shall be used by each participating coalition. The department shall distribute funding to each coalition that participates in the initiative through annual grants that are subject to specific appropriations by the Legislature.

(5) FUNCTIONS OF THE INITIATIVE.—Each participating coalition shall:

(a) Develop an interdisciplinary team to oversee the process in its local community.

(b) Use perinatal periods of risk methodology when appropriate to examine infant deaths in its community.

(c) Use a modified FIMR approach to examine infant deaths in its community by:

1. Creating a case review FIMR team that may include obstetricians, neonatologists, perinatologists, pathologists, registered nurses, social workers, hospital and clinic administrators, social service agencies, researchers, citizens and consumers, and other experts considered necessary to conduct a standardized review of infant mortality.

2. Hiring or contracting with professional staff that may include licensed nurses and social workers to abstract and present individual case reviews that omit identifying information regarding infant deaths compared to live births to the case review team.

3. Developing abstracts of sample infant mortalities and comparative live births that omit identifying information and that identify social, economic, cultural, safety, and health system factors that are associated with racial disparities in infant mortality rates. The number of abstracted cases that must be conducted by each participating coalition shall be determined by a standard research methodology developed in conjunction with a public university or college having expertise in public health.

4. Presenting abstracts that omit identifying information to its case review team at least quarterly for their review and discussion.

(d) Develop findings and recommendations for interventions and policy changes to reduce racial disparities in infant mortality.

(6) GRANT AWARDS.—The department shall award annual grants, subject to specific appropriations by the Legislature. The department shall award at least one grant to a coalition representing urban counties and at least one grant to a coalition representing rural counties. Priority of grant awards shall be given to those coalitions representing counties having an average nonwhite infant mortality rate at least 1.75 times greater than the white infant mortality rate between 2003 and 2005 and an average of at least 40 nonwhite infant deaths between 2003 and 2005 for urban counties or an average of at least 5 nonwhite infant deaths between 2003 and 2005 for rural counties.

(7) EVALUATIONS AND REPORTS.—The department shall conduct an annual evaluation of the implementation of the initiative describing which areas are participating in the initiative, the number of reviews conducted by each participating coalition, grant balances, and recommendations for modifying the initiative. All participating coalitions shall produce a report on their collective findings and recommendations by January 1, 2010, to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the State Surgeon General.

(8) IMMUNITY.—Each participating coalition, its case review team members, and professional staff are immune from liability pursuant to s. 766.101.

(9) RULEMAKING.—The department shall adopt rules, pursuant to ss. 120.536(1) and 120.54, necessary to implement this section.

(10) IMPLEMENTATION TIMELINE.—The department shall administer grants in a manner that will allow each participating coalition to begin reviewing cases no later than January 1, 2008.

History.—s. 1, ch. 2007-243; s. 39, ch. 2008-6.



383.30 - Birth Center Licensure Act; short title.

383.30 Birth Center Licensure Act; short title.—Sections 383.30-383.335 shall be known and may be cited as the “Birth Center Licensure Act.”

History.—ss. 1, 27, ch. 84-283; s. 4, ch. 91-429.



383.301 - Licensure and regulation of birth centers; legislative intent.

383.301 Licensure and regulation of birth centers; legislative intent.—It is the intent of the Legislature to provide for the protection of public health and safety in the establishment, maintenance, and operation of birth centers by providing for licensure of birth centers and for the development, establishment, and enforcement of minimum standards with respect to birth centers. The requirements of part II of chapter 408 shall apply to the provision of services that require licensure pursuant to ss. 383.30-383.335 and part II of chapter 408 and to entities licensed by or applying for such licensure from the Agency for Health Care Administration pursuant to ss. 383.30-383.335. A license issued by the agency is required in order to operate a birth center in this state.

History.—ss. 2, 27, ch. 84-283; s. 4, ch. 91-429; s. 18, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 3, ch. 2007-230.



383.302 - Definitions of terms used in ss. 383.30-383.335.

383.302 Definitions of terms used in ss. 383.30-383.335.—As used in ss. 383.30-383.335, the term:

(1) “Agency” means the Agency for Health Care Administration.

(2) “Birth center” means any facility, institution, or place, which is not an ambulatory surgical center or a hospital or in a hospital, in which births are planned to occur away from the mother’s usual residence following a normal, uncomplicated, low-risk pregnancy.

(3) “Clinical staff” means individuals employed full time or part time by a birth center who are licensed or certified to provide care at childbirth.

(4) “Consultant” means a physician licensed pursuant to chapter 458 or chapter 459 who agrees to provide advice and services to a birth center and who either:

(a) Is certified or eligible for certification by the American Board of Obstetrics and Gynecology, or

(b) Has hospital obstetrical privileges.

(5) “Governing body” means any individual, group, corporation, or institution which is responsible for the overall operation and maintenance of a birth center.

(6) “Governmental unit” means the state or any county, municipality, or other political subdivision or any department, division, board, or other agency of any of the foregoing.

(7) “Licensed facility” means a facility licensed in accordance with s. 383.305.

(8) “Low-risk pregnancy” means a pregnancy which is expected to result in an uncomplicated birth, as determined through risk criteria developed by rule of the department, and which is accompanied by adequate prenatal care.

(9) “Person” means any individual, firm, partnership, corporation, company, association, institution, or joint stock association and means any legal successor of any of the foregoing.

(10) “Premises” means those buildings, beds, and facilities located at the main address of the licensee and all other buildings, beds, and facilities for the provision of maternity care located in such reasonable proximity to the main address of the licensee as to appear to the public to be under the dominion and control of the licensee.

History.—ss. 3, 27, ch. 84-283; s. 4, ch. 91-429; s. 64, ch. 97-101; s. 7, ch. 98-171.



383.305 - Licensure; fees.

383.305 Licensure; fees.—

(1) In accordance with s. 408.805, an applicant or a licensee shall pay a fee for each license application submitted under ss. 383.30-383.335 and part II of chapter 408. The amount of the fee shall be established by rule.

(2) Each applicant for licensure and each licensee must comply with the requirements of this chapter and part II of chapter 408.

History.—ss. 5, 6, 27, ch. 84-283; s. 4, ch. 91-429; ss. 8, 71, ch. 98-171; s. 60, ch. 2000-349; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 40, ch. 2004-267; s. 5, ch. 2007-230.



383.307 - Administration of birth center.

383.307 Administration of birth center.—

(1) Each birth center shall have a governing body which is responsible for the overall operation and maintenance of the birth center.

(a) The governing body shall develop and display a table of organization which shows the structure of the birth center and identifies the governing body, the birth center director, the clinical director, the clinical staff, and the medical consultant.

(b) The governing body shall develop and make available to staff, clinicians, consultants, and licensing authorities a manual which documents policies, procedures, and protocols, including the roles and responsibilities of all personnel.

(2) There shall be an adequate number of licensed personnel to provide clinical services needed by mothers and newborns and a sufficient number of qualified personnel to provide services for families and to maintain the birth center.

(3) All clinical staff members and consultants shall hold current licenses from this state to practice their respective disciplines.

(4) Clinical staff members and consultants shall adopt bylaws which are subject to the approval of the governing body and which shall include recommendations for clinical staff or consultation appointments, delineation of clinical privileges, and the organization of the clinical staff.

History.—ss. 3, 7, 27, ch. 84-283; s. 4, ch. 91-429; s. 48, ch. 99-397.



383.308 - Birth center facility and equipment; requirements.

383.308 Birth center facility and equipment; requirements.—

(1) A birth center shall be so designed to assure adequate provision for birthing rooms, bath and toilet facilities, storage areas for supplies and equipment, examination areas, and reception or family areas. Handwashing facilities shall be in, or immediately adjacent to, all examining areas and birthing rooms.

(2)(a) A birth center shall be equipped with those items needed to provide low-risk maternity care and readily available equipment to initiate emergency procedures in life-threatening events to mother and baby, as defined by rule of the agency.

(b) Provision shall be made, on or off the premises, for laundry, sterilization of supplies and equipment, laboratory examinations, and light snacks. If a food service is provided, special requirements shall be met as defined in rules promulgated pursuant to chapter 381.

(3) A birth center shall meet codes for ordinary construction and for water supply and sewage disposal. Solid waste shall be disposed of in accordance with the provisions of chapter 403 and rules promulgated thereunder.

(4)(a) A birth center shall be maintained in a safe, clean, and orderly manner.

(b) The governing body shall ensure that there is compliance with firesafety provisions required by rules promulgated pursuant to chapter 633.

History.—ss. 8, 27, ch. 84-283; s. 4, ch. 91-429; s. 9, ch. 98-171.



383.309 - Minimum standards for birth centers; rules and enforcement.

383.309 Minimum standards for birth centers; rules and enforcement.—

(1) The agency shall adopt and enforce rules to administer ss. 383.30-383.335 and part II of chapter 408, which rules shall include, but are not limited to, reasonable and fair minimum standards for ensuring that:

(a) Sufficient numbers and qualified types of personnel and occupational disciplines are available at all times to provide necessary and adequate patient care and safety.

(b) Infection control, housekeeping, sanitary conditions, disaster plan, and medical record procedures that will adequately protect patient care and provide safety are established and implemented.

(c) Licensed facilities are established, organized, and operated consistent with established programmatic standards.

(2) The agency may not establish any rule governing the design, construction, erection, alteration, modification, repair, or demolition of birth centers. It is the intent of the Legislature to preempt that function to the Florida Building Commission and the State Fire Marshal through adoption and maintenance of the Florida Building Code and the Florida Fire Prevention Code. However, the agency shall provide technical assistance to the commission and the State Fire Marshal in updating the construction standards of the Florida Building Code and the Florida Fire Prevention Code which govern birth centers. In addition, the agency may enforce the special-occupancy provisions of the Florida Building Code and the Florida Fire Prevention Code which apply to birth centers in conducting any inspection authorized under this chapter or part II of chapter 408.

History.—ss. 23, 27, ch. 84-283; s. 4, ch. 91-429; s. 10, ch. 98-171; s. 19, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 6, ch. 2007-230.



383.31 - Selection of clients; informed consent.

383.31 Selection of clients; informed consent.—

(1)(a) A birth center may accept only those patients who are expected to have normal pregnancies, labors, and deliveries.

(b) The criteria for the selection of clients and the establishment of risk status shall be defined by rule of the agency.

(2)(a) A patient may not be accepted for care until the patient has signed a client informed-consent form.

(b) The agency shall develop a client informed-consent form to be used by the center to inform the client of the benefits and risks related to childbirth outside a hospital.

History.—ss. 9, 10, 27, ch. 84-283; s. 4, ch. 91-429; s. 11, ch. 98-171.



383.3105 - Patients consenting to adoptions; protocols.

383.3105 Patients consenting to adoptions; protocols.—

(1) Each licensed facility shall adopt a protocol that at a minimum provides for facility staff to be knowledgeable of the waiting periods, revocation and the contents of the consent to adoption as contained in s. 63.082(4), and describes the supportive and unbiased manner in which facility staff will interact with birth parents and prospective adoptive parents regarding the adoption, in particular during the waiting period required in s. 63.082(4)(b) before consenting to an adoption.

(2) The protocol shall be in writing and be provided upon request to any birth parent or prospective adoptive parent of a child born in the facility.

History.—s. 40, ch. 2001-3.



383.311 - Education and orientation for birth center clients and their families.

383.311 Education and orientation for birth center clients and their families.—

(1) The clients and their families shall be fully informed of the policies and procedures of the birth center, including, but not limited to, policies and procedures on:

(a) The selection of clients.

(b) The expectation of self-help and family/client relationships.

(c) The qualifications of the clinical staff.

(d) The transfer to secondary or tertiary care.

(e) The philosophy of childbirth care and the scope of services.

(f) The customary length of stay after delivery.

(2) The clients shall be prepared for childbirth and childbearing by education in:

(a) The course of pregnancy and normal changes occurring during pregnancy.

(b) The need for prenatal care.

(c) Nutrition, including encouragement of breastfeeding.

(d) The effects of smoking and substance abuse.

(e) Labor and delivery.

(f) The care of the newborn to include safe sleep practices and the possible causes of Sudden Unexpected Infant Death.

History.—ss. 11, 27, ch. 84-283; s. 4, ch. 91-429; s. 4, ch. 94-217; s. 1, ch. 2013-62.



383.312 - Prenatal care of birth center clients.

383.312 Prenatal care of birth center clients.—

(1) A birth center shall ensure that its clients have adequate prenatal care, as defined by the agency, and shall ensure that serological tests are administered as required by this chapter.

(2) Records of prenatal care shall be maintained for each client and shall be available during labor and delivery.

History.—ss. 12, 27, ch. 84-283; s. 4, ch. 91-429; s. 12, ch. 98-171.



383.313 - Performance of laboratory and surgical services; use of anesthetic and chemical agents.

383.313 Performance of laboratory and surgical services; use of anesthetic and chemical agents.—

(1) LABORATORY SERVICES.—A birth center may collect specimens for those tests that are requested under protocol. A birth center may perform simple laboratory tests, as defined by rule of the agency, and is exempt from the requirements of chapter 483, provided no more than five physicians are employed by the birth center and testing is conducted exclusively in connection with the diagnosis and treatment of clients of the birth center.

(2) SURGICAL SERVICES.—Surgical procedures shall be limited to those normally performed during uncomplicated childbirths, such as episiotomies and repairs and shall not include operative obstetrics or caesarean sections.

(3) ADMINISTRATION OF ANALGESIA AND ANESTHESIA.—General and conduction anesthesia may not be administered at a birth center. Systemic analgesia may be administered, and local anesthesia for pudendal block and episiotomy repair may be performed if procedures are outlined by the clinical staff and performed by personnel with statutory authority to do so.

(4) INTRAPARTAL USE OF CHEMICAL AGENTS.—Labor may not be inhibited, stimulated, or augmented with chemical agents during the first or second stage of labor unless prescribed by personnel with statutory authority to do so and unless in connection with and prior to emergency transport.

History.—ss. 13, 14, 15, 16, 27, ch. 84-283; s. 4, ch. 91-429; s. 13, ch. 98-171.



383.315 - Agreements with consultants for advice or services; maintenance.

383.315 Agreements with consultants for advice or services; maintenance.—

(1) A birth center shall maintain in writing a consultation agreement, signed within the current license period, with each consultant who has agreed to provide advice and services to the birth center as requested.

(2) Consultation may be provided onsite or by telephone, as required by clinical and geographic conditions.

History.—ss. 18, 27, ch. 84-283; s. 4, ch. 91-429; s. 7, ch. 2007-230.



383.316 - Transfer and transport of clients to hospitals.

383.316 Transfer and transport of clients to hospitals.—

(1) If unforeseen complications arise during labor, the client shall be transferred to a hospital.

(2) Each licensed facility shall make arrangements with a local ambulance service licensed under chapter 401 for the transport of emergency patients to a hospital. Such arrangements shall be documented in the policy and procedures manual of the facility if the birth center does not own or operate a licensed ambulance. The policy and procedures manual shall also contain specific protocols for the transfer of any patient to a licensed hospital.

(3) A licensed facility shall identify neonatal-specific transportation services, including ground and air ambulances; list their particular qualifications; and have the telephone numbers for access to these services clearly listed and immediately available.

(4) Annual assessments of the transportation services and transfer protocols shall be made and documented.

History.—ss. 9, 19, 27, ch. 84-283; s. 4, ch. 91-429.



383.318 - Postpartum care for birth center clients and infants.

383.318 Postpartum care for birth center clients and infants.—

(1) A mother and her infant shall be dismissed from the birth center within 24 hours after the birth of the infant, except in unusual circumstances as defined by rule of the agency. If a mother or infant is retained at the birth center for more than 24 hours after the birth, a report shall be filed with the agency within 48 hours of the birth describing the circumstances and the reasons for the decision.

(2) A prophylactic shall be instilled in the eyes of each newborn in accordance with s. 383.04.

(3) Postpartum evaluation and followup care shall be provided, which shall include:

(a) Physical examination of the infant.

(b) Metabolic screening tests required by s. 383.14.

(c) Referral to sources for pediatric care.

(d) Maternal postpartum assessment.

(e) Instruction in child care, including immunization, breastfeeding, safe sleep practices, and possible causes of Sudden Unexpected Infant Death.

(f) Family planning services.

(g) Referral to secondary or tertiary care, as indicated.

History.—ss. 17, 27, ch. 84-283; s. 4, ch. 91-429; s. 5, ch. 94-217; s. 14, ch. 98-171; s. 2, ch. 2013-62.



383.32 - Clinical records.

383.32 Clinical records.—

(1) Clinical records shall contain information prescribed by rule, including, but not limited to:

(a) Identifying information.

(b) Risk assessments.

(c) Information relating to prenatal visits.

(d) Information relating to the course of labor and intrapartum care.

(e) Information relating to consultation, referral, and transport to a hospital.

(f) Newborn assessment, APGAR score, treatments as required, and followup.

(g) Postpartum followup.

(2) Clinical records shall be immediately available at the birth center:

(a) At the time of admission.

(b) When transfer of care is necessary.

(c) For audit by licensure personnel.

(3) Clinical records shall be kept confidential in accordance with s. 456.057 and exempt from the provisions of s. 119.07(1). A client’s clinical records shall be open to inspection only under the following conditions:

(a) A consent to release information has been signed by the client; or

(b) The review is made by the agency for a licensure survey or complaint investigation.

(4)(a) Clinical records shall be audited periodically, but no less frequently than every 3 months, to evaluate the process and outcome of care.

(b) Statistics on maternal and perinatal morbidity and mortality, maternal risk, consultant referrals, and transfers of care shall be analyzed at least semiannually.

(c) The governing body shall examine the results of the record audits and statistical analyses and shall make such reports available for inspection by the public and licensing authorities.

History.—ss. 12, 21, 22, 27, ch. 84-283; s. 33, ch. 87-225; s. 1, ch. 90-3; s. 4, ch. 91-429; s. 195, ch. 96-406; s. 20, ch. 98-166; s. 15, ch. 98-171; s. 10, ch. 2000-160.



383.324 - Inspections and investigations; inspection fees.

383.324 Inspections and investigations; inspection fees.—Each facility licensed under s. 383.305 shall pay to the agency an inspection fee established by rule of the agency. In addition to the requirements of part II of chapter 408, the agency shall coordinate all periodic inspections for licensure made by the agency to ensure that the cost to the facility of such inspections and the disruption of services by such inspections is minimized.

History.—ss. 24, 27, ch. 84-283; s. 4, ch. 91-429; s. 16, ch. 98-171; s. 8, ch. 2007-230.



383.325 - Inspection reports.

383.325 Inspection reports.—

(1) Each licensed facility shall maintain as public information, available upon request, records of all inspection reports pertaining to that facility which have been filed with, or issued by, any governmental agency. Copies of such reports shall be retained in the records of the facility for no less than 5 years from the date the reports are filed and issued.

(2) Any record, report, or document which, by state or federal law or regulation, is deemed confidential shall be exempt from the provisions of s. 119.07(1) and shall not be distributed or made available for purposes of compliance with this section unless or until such confidential status expires, except as described in s. 383.32(2)(c).

(3) A licensed facility shall, upon the request of any person who has completed a written application with intent to be admitted to such facility or any person who is a patient of such facility, or any relative, spouse, or guardian of any such person, furnish to the requester a copy of the last inspection report issued by the agency or an accrediting organization, whichever is most recent, pertaining to the licensed facility, as provided in subsection (1), provided the person requesting such report agrees to pay a reasonable charge to cover copying costs.

History.—ss. 25, 27, ch. 84-283; s. 34, ch. 87-225; s. 1, ch. 90-5; s. 4, ch. 91-429; s. 196, ch. 96-406; s. 17, ch. 98-171.



383.327 - Birth and death records; reports.

383.327 Birth and death records; reports.—

(1) A completed certificate of birth shall be filed with the local registrar within 5 days of each birth in accordance with chapter 382.

(2) Each maternal death, newborn death, and stillbirth shall be reported immediately to the medical examiner.

(3) The licensee shall comply with all requirements of this chapter and rules promulgated hereunder.

(4) A report shall be submitted annually to the agency. The contents of the report shall be prescribed by rule of the agency.

History.—ss. 20, 27, ch. 84-283; s. 30, ch. 87-387; s. 4, ch. 91-429; s. 18, ch. 98-171.



383.33 - Administrative penalties; moratorium on admissions.

383.33 Administrative penalties; moratorium on admissions.—

(1) In addition to the requirements of part II of chapter 408, the agency may impose an administrative fine not to exceed $500 per violation per day for the violation of any provision of ss. 383.30-383.335, part II of chapter 408, or applicable rules.

(2) In determining the amount of the fine to be levied for a violation, as provided in this section, the following factors shall be considered:

(a) The severity of the violation, including the probability that death or serious harm to the health or safety of any person will result or has resulted; the severity of the actual or potential harm; and the extent to which the provisions of ss. 383.30-383.335, part II of chapter 408, or applicable rules were violated.

(b) Actions taken by the licensee to correct the violations or to remedy complaints.

(c) Any previous violations by the licensee.

(3) In accordance with part II of chapter 408, the agency may impose an immediate moratorium on elective admissions to any licensed facility, building or portion thereof, or service when the agency determines that any condition in the facility presents a threat to the public health or safety.

History.—ss. 26, 27, ch. 84-283; s. 4, ch. 91-429; s. 19, ch. 98-171; s. 9, ch. 2007-230.



383.332 - Establishing, managing, or operating a birth center without a license; penalty.

383.332 Establishing, managing, or operating a birth center without a license; penalty.—Any person who establishes, conducts, manages, or operates any birth center facility without a license issued under s. 383.305 and part II of chapter 408 commits a misdemeanor and, upon conviction, shall be fined not more than $100 for the first offense and not more than $500 for each subsequent offense; and each day of continuing violation after conviction shall be considered a separate offense.

History.—ss. 26, 27, ch. 84-283; s. 4, ch. 91-429; s. 11, ch. 2007-230.



383.335 - Partial exemptions.

383.335 Partial exemptions.—

(1) Any facility that was providing obstetrical and gynecological surgical services and was owned and operated by a board-certified obstetrician on June 15, 1984, and that would otherwise be subject to licensure under ss. 383.30-383.335 as a birth center, is exempt from the provisions of ss. 383.30-383.335 and part II of chapter 408 which restrict the provision of surgical services and outlet forceps delivery and the administration of anesthesia at birth centers. The agency shall adopt rules specifically related to the performance of such services and the administration of anesthesia at such facilities.

(2) Any facility which, as of June 15, 1984, had an agreement with a consultant who is licensed pursuant to chapter 458 or chapter 459 but who is not practicing obstetrics, is exempt from the provisions of this act which define the term “consultant.”

History.—ss. 4, 27, ch. 84-283; s. 4, ch. 91-429; s. 76, ch. 99-8; s. 12, ch. 2007-230.



383.3361 - Limitations on civil and administrative liability.

383.3361 Limitations on civil and administrative liability.—Nothing in this act shall serve as the basis for any civil or administrative action, nor as evidence of a standard of care or compliance with a standard of care in any civil or administrative action.

History.—s. 2, ch. 91-126.



383.3362 - Sudden Unexpected Infant Death.

383.3362 Sudden Unexpected Infant Death.—

(1) FINDINGS AND INTENT.—The Legislature recognizes that more than 4,500 infants in the United States die suddenly and unexpectedly of no immediate or obvious cause. According to statistics from the Department of Health, more than 200 infants in this state experienced Sudden Unexpected Infant Death in 2010. The Legislature further recognizes that first responders to emergency calls relating to such a death need access to special training to better enable them to recognize that such deaths may result from natural and accidental causes or may be caused by criminal acts and to appropriately interact with the deceased infant’s parents or caretakers. At the same time, the Legislature, recognizing that the primary focus of first responders is to carry out their assigned duties, intends to increase awareness of the possible causes of Sudden Unexpected Infant Death, but in no way expand or take away from their duties. Further, the Legislature recognizes the importance of a multidisciplinary investigation and standardized investigative protocols in cases of Sudden Unexpected Infant Death. Finally, the Legislature finds that it is desirable to analyze existing data and conduct further research on the possible causes of Sudden Unexpected Infant Death and on how to reduce its incidence.

(2) DEFINITION.—As used in this section, the term “Sudden Unexpected Infant Death,” or “SUID,” means the sudden unexpected death of an infant under 1 year of age while in apparent good health whose death may have been a result of natural or unnatural causes.

(3) TRAINING.—

(a) The Legislature finds that an emergency medical technician, a paramedic, a firefighter, or a law enforcement officer is likely to be the first responder to a request for assistance which is made immediately after the sudden unexpected death of an infant. The Legislature further finds that these first responders should be trained in appropriate responses to sudden infant death.

(b) The basic training programs required for certification as an emergency medical technician, a paramedic, a firefighter, or a law enforcement officer as defined in s. 943.10, other than a correctional officer or a correctional probation officer, must include curriculum that contains instruction on SUID.

(c) The Department of Health, in consultation with the Emergency Medical Services Advisory Council, the Firefighters Employment, Standards, and Training Council, the child protection teams established in the Division of Children’s Medical Services, and the Criminal Justice Standards and Training Commission, shall adopt and modify when necessary, by rule, curriculum that is as part of the Centers for Disease Control SUID Initiative which must be followed by law enforcement agencies in investigating cases involving sudden deaths of infants, and training in responding appropriately to the parents or caretakers who have requested assistance.

(4) AUTOPSIES.—

(a) The death of any infant younger than 1 year of age who dies suddenly and unexpectedly while in apparent good health falls under the jurisdiction of the medical examiner as provided in s. 406.11. The autopsy must be performed within 24 hours after the death, or as soon thereafter as is feasible.

(b) The Medical Examiners Commission shall provide for the development and implementation of a protocol for the forensic investigation of SUID. The protocol may include requirements and standards for scene investigations, requirements for specific data, criteria for any specific tissue sampling, and any other requirements that are deemed necessary.

(c) A medical examiner is not liable for damages in a civil action for any act or omission done in compliance with this subsection.

(5) DEPARTMENT DUTIES RELATING TO SUDDEN UNEXPECTED INFANT DEATH (SUID).—The Department of Health, in consultation with the child protection teams established in the Division of Children’s Medical Services, shall:

(a) Collaborate with other agencies in the development and presentation of the SUID training programs for first responders, including those for emergency medical technicians and paramedics, firefighters, and law enforcement officers.

(b) Maintain a database of statistics on reported SUID deaths and analyze the data as funds allow.

(c) Serve as liaison and closely coordinate activities with the Florida SIDS Alliance.

(d) Maintain a library reference list and materials about SUID for public dissemination.

(e) Provide professional support to field staff.

(f) Coordinate the activities of and promote a link between the fetal and infant mortality review committees of the local healthy start coalitions, the Florida SIDS Alliance, and other related support groups.

History.—s. 1, ch. 93-182; s. 673, ch. 95-148; s. 65, ch. 97-101; s. 30, ch. 97-237; s. 18, ch. 2002-404; s. 3, ch. 2013-62.



383.33625 - Stephanie Saboor Grieving Parents Act; disposition of fetus; notification; forms developed.

383.33625 Stephanie Saboor Grieving Parents Act; disposition of fetus; notification; forms developed.—

(1) This section shall be known by the popular name the “Stephanie Saboor Grieving Parents Act.”

(2) A health care practitioner licensed pursuant to chapter 458, chapter 459, chapter 464, or chapter 467 having custody of fetal remains following a spontaneous fetal demise occurring after a gestation period of less than 20 completed weeks must notify the mother of her option to arrange for the burial or cremation of the fetal remains, as well as the procedures provided by general law. Notification may also include other options such as, but not limited to, a ceremony, a certificate, or common burial of the fetal remains.

(3) The Department of Health shall adopt rules to develop forms to be used for notifications and elections by the health care practitioner, and the health care practitioner shall provide the forms to the mother.

(4) A facility licensed pursuant to chapter 383 or chapter 395 having custody of fetal remains following a spontaneous fetal demise occurring after a gestation period of less than 20 completed weeks must notify the mother of her option to arrange for the burial or cremation of the fetal remains, as well as the procedures provided by general law. Notification may also include other options such as, but not limited to, a ceremony, a certificate, or common burial of the fetal remains.

(5) If the mother chooses the option of using the procedures provided by general law, the facility or health care practitioner in custody of fetal remains shall follow the procedures set forth in general law.

(6) The Agency for Health Care Administration shall adopt rules to develop forms to be used for notifications and elections by the facility, and the hospital shall provide the forms to the mother.

History.—s. 1, ch. 2003-52.



383.402 - Child abuse death review; State Child Abuse Death Review Committee; local child abuse death review committees.

383.402 Child abuse death review; State Child Abuse Death Review Committee; local child abuse death review committees.—

(1) INTENT.—It is the intent of the Legislature to establish a statewide multidisciplinary, multiagency, epidemiological child abuse death assessment and prevention system that consists of state and local review committees. The committees shall review the facts and circumstances of all deaths of children from birth to age 18 which occur in this state and are reported to the central abuse hotline of the Department of Children and Families. The state and local review committees shall work cooperatively. The primary function of the state review committee is to provide direction and leadership for the review system and to analyze data and recommendations from local review committees to identify issues and trends and to recommend statewide action. The primary function of the local review committees is to conduct individual case reviews of deaths, generate information, make recommendations, and implement improvements at the local level. The purpose of the state and local review system is to:

(a) Achieve a greater understanding of the causes and contributing factors of deaths resulting from child abuse.

(b) Whenever possible, develop a communitywide approach to address such causes and contributing factors.

(c) Identify any gaps, deficiencies, or problems in the delivery of services to children and their families by public and private agencies which may be related to deaths that are the result of child abuse.

(d) Recommend changes in law, rules, and policies at the state and local levels, as well as develop practice standards that support the safe and healthy development of children and reduce preventable child abuse deaths.

(e) Implement such recommendations, to the extent possible.

(2) STATE CHILD ABUSE DEATH REVIEW COMMITTEE.—

(a) Membership.—

1. The State Child Abuse Death Review Committee is established within the Department of Health and shall consist of a representative of the Department of Health, appointed by the State Surgeon General, who shall serve as the state committee coordinator. The head of each of the following agencies or organizations shall also appoint a representative to the state committee:

a. The Department of Legal Affairs.

b. The Department of Children and Families.

c. The Department of Law Enforcement.

d. The Department of Education.

e. The Florida Prosecuting Attorneys Association, Inc.

f. The Florida Medical Examiners Commission, whose representative must be a forensic pathologist.

2. In addition, the State Surgeon General shall appoint the following members to the state committee, based on recommendations from the Department of Health and the agencies listed in subparagraph 1., and ensuring that the committee represents the regional, gender, and ethnic diversity of the state to the greatest extent possible:

a. The Department of Health Statewide Child Protection Team Medical Director.

b. A public health nurse.

c. A mental health professional who treats children or adolescents.

d. An employee of the Department of Children and Families who supervises family services counselors and who has at least 5 years of experience in child protective investigations.

e. The medical director of a child protection team.

f. A member of a child advocacy organization.

g. A social worker who has experience in working with victims and perpetrators of child abuse.

h. A person trained as a paraprofessional in patient resources who is employed in a child abuse prevention program.

i. A law enforcement officer who has at least 5 years of experience in children’s issues.

j. A representative of the Florida Coalition Against Domestic Violence.

k. A representative from a private provider of programs on preventing child abuse and neglect.

l. A substance abuse treatment professional.

3. The members of the state committee shall be appointed to staggered terms not to exceed 2 years each, as determined by the State Surgeon General. Members may be appointed to no more than three consecutive terms. The state committee shall elect a chairperson from among its members to serve for a 2-year term, and the chairperson may appoint ad hoc committees as necessary to carry out the duties of the committee.

4. Members of the state committee shall serve without compensation but may receive reimbursement for per diem and travel expenses incurred in the performance of their duties as provided in s. 112.061 and to the extent that funds are available.

(b) Duties.—The State Child Abuse Death Review Committee shall:

1. Develop a system for collecting data from local committees on deaths that are reported to the central abuse hotline. The system must include a protocol for the uniform collection of data statewide, which must, at a minimum, use the National Child Death Review Case Reporting System administered by the National Center for the Review and Prevention of Child Deaths.

2. Provide training to cooperating agencies, individuals, and local child abuse death review committees on the use of the child abuse death data system.

3. Provide training to local child abuse death review committee members on the dynamics and impact of domestic violence, substance abuse, or mental health disorders when there is a co-occurrence of child abuse. Training must be provided by the Florida Coalition Against Domestic Violence, the Florida Alcohol and Drug Abuse Association, and the Florida Council for Community Mental Health in each entity’s respective area of expertise.

4. Develop statewide uniform guidelines, standards, and protocols, including a protocol for standardized data collection and reporting, for local child abuse death review committees and provide training and technical assistance to local committees.

5. Develop statewide uniform guidelines for reviewing deaths that are the result of child abuse, including guidelines to be used by law enforcement agencies, prosecutors, medical examiners, health care practitioners, health care facilities, and social service agencies.

6. Study the adequacy of laws, rules, training, and services to determine what changes are needed to decrease the incidence of child abuse deaths and develop strategies and recruit partners to implement these changes.

7. Provide consultation on individual cases to local committees upon request.

8. Educate the public regarding the provisions of chapter 99-168, Laws of Florida, the incidence and causes of child abuse death, and ways by which such deaths may be prevented.

9. Promote continuing education for professionals who investigate, treat, and prevent child abuse or neglect.

10. Recommend, when appropriate, the review of the death certificate of a child who died as a result of abuse or neglect.

(3) LOCAL CHILD ABUSE DEATH REVIEW COMMITTEES.—At the direction of the State Surgeon General, a county or multicounty child abuse death review committee shall be convened and supported by the county health department directors in accordance with the protocols established by the State Child Abuse Death Review Committee.

(a) Membership.—The local death review committees shall include, at a minimum, the following organizations’ representatives, appointed by the county health department directors in consultation with those organizations:

1. The state attorney’s office.

2. The medical examiner’s office.

3. The local Department of Children and Families child protective investigations unit.

4. The Department of Health child protection team.

5. The community-based care lead agency.

6. State, county, or local law enforcement agencies.

7. The school district.

8. A mental health treatment provider.

9. A certified domestic violence center.

10. A substance abuse treatment provider.

11. Any other members that are determined by guidelines developed by the State Child Abuse Death Review Committee.

To the extent possible, individuals from these organizations or entities who, in a professional capacity, dealt with a child whose death is verified as caused by abuse or neglect, or with the family of the child, shall attend any meetings where the child’s case is reviewed. The members of a local committee shall be appointed to 2-year terms and may be reappointed. Members shall serve without compensation but may receive reimbursement for per diem and travel expenses incurred in the performance of their duties as provided in s. 112.061 and to the extent that funds are available.

(b) Duties.—Each local child abuse death review committee shall:

1. Assist the state committee in collecting data on deaths that are the result of child abuse, in accordance with the protocol established by the state committee. The local committee shall complete, to the fullest extent possible, the individual case report in the National Child Death Review Case Reporting System.

2. Submit written reports as required by the state committee. The reports must include:

a. Nonidentifying information from individual cases.

b. Identification of any problems with the data system uncovered through the review process and the committee’s recommendations for system improvements and needed resources, training, and information dissemination, where gaps or deficiencies may exist.

c. All steps taken by the local committee and private and public agencies to implement necessary changes and improve the coordination of services and reviews.

3. Submit all records requested by the state committee at the conclusion of its review of a death resulting from child abuse.

4. Abide by the standards and protocols developed by the state committee.

5. On a case-by-case basis, request that the state committee review the data of a particular case.

(4) ANNUAL STATISTICAL REPORT.—The state committee shall prepare and submit a comprehensive statistical report by December 1 of each year to the Governor, the President of the Senate, and the Speaker of the House of Representatives which includes data, trends, analysis, findings, and recommendations for state and local action regarding deaths from child abuse. Data must be presented on an individual calendar year basis and in the context of a multiyear trend. At a minimum, the report must include:

(a) Descriptive statistics, including demographic information regarding victims and caregivers, and the causes and nature of deaths.

(b) A detailed statistical analysis of the incidence and causes of deaths.

(c) Specific issues identified within current policy, procedure, rule, or statute and recommendations to address those issues from both the state and local committees.

(d) Other recommendations to prevent deaths from child abuse based on an analysis of the data presented in the report.

(5) ACCESS TO AND USE OF RECORDS.—

(a) Notwithstanding any other law, the chairperson of the State Child Abuse Death Review Committee, or the chairperson of a local committee, shall be provided with access to any information or records that pertain to a child whose death is being reviewed by the committee and that are necessary for the committee to carry out its duties, including information or records that pertain to the child’s family, as follows:

1. Patient records in the possession of a public or private provider of medical, dental, or mental health care, including, but not limited to, a facility licensed under chapter 393, chapter 394, or chapter 395, or a health care practitioner as defined in s. 456.001. Providers may charge a fee for copies not to exceed 50 cents per page for paper records and $1 per fiche for microfiche records.

2. Information or records of any state agency or political subdivision which might assist a committee in reviewing a child’s death, including, but not limited to, information or records of the Department of Children and Families, the Department of Health, the Department of Education, or the Department of Juvenile Justice.

(b) The State Child Abuse Death Review Committee or a local committee shall have access to all information of a law enforcement agency which is not the subject of an active investigation and which pertains to the review of the death of a child. A committee may not disclose any information that is not subject to public disclosure by the law enforcement agency, and active criminal intelligence information or criminal investigative information, as defined in s. 119.011(3), may not be made available for review or access under this section.

(c) The state committee and any local committee may share with each other any relevant information that pertains to the review of the death of a child.

(d) A member of the state committee or a local committee may not contact, interview, or obtain information by request or subpoena directly from a member of a deceased child’s family as part of a committee’s review of a child abuse death, except that if a committee member is also a public officer or state employee, that member may contact, interview, or obtain information from a member of the deceased child’s family, if necessary, as part of the committee’s review. A member of the deceased child’s family may voluntarily provide records or information to the state committee or a local committee.

(e) The chairperson of the State Child Abuse Death Review Committee may require the production of records by requesting a subpoena, through the Department of Legal Affairs, in any county of the state. Such subpoena is effective throughout the state and may be served by any sheriff. Failure to obey the subpoena is punishable as provided by law.

(f) This section does not authorize the members of the state committee or any local committee to have access to any grand jury proceedings.

(g) A person who has attended a meeting of the state committee or a local committee or who has otherwise participated in activities authorized by this section may not be permitted or required to testify in any civil, criminal, or administrative proceeding as to any records or information produced or presented to a committee during meetings or other activities authorized by this section. However, this paragraph does not prevent any person who testifies before the committee or who is a member of the committee from testifying as to matters otherwise within his or her knowledge. An organization, institution, committee member, or other person who furnishes information, data, reports, or records to the state committee or a local committee is not liable for damages to any person and is not subject to any other civil, criminal, or administrative recourse. This paragraph does not apply to any person who admits to committing a crime.

(6) DEPARTMENT OF HEALTH RESPONSIBILITIES.—

(a) The Department of Health shall administer the funds appropriated to operate the review committees and may apply for grants and accept donations.

(b) To the extent that funds are available, the Department of Health may hire staff or consultants to assist a review committee in performing its duties. Funds may also be used to reimburse reasonable expenses of the staff and consultants for the state committee and the local committees.

(c) For the purpose of carrying out the responsibilities assigned to the State Child Abuse Death Review Committee and the local review committees, the State Surgeon General may substitute an existing entity whose function and organization includes the function and organization of the committees established by this section.

(7) DEPARTMENT OF CHILDREN AND FAMILIES RESPONSIBILITIES.—Each regional managing director of the Department of Children and Families must appoint a child abuse death review coordinator for the region. The coordinator must have knowledge and expertise in the area of child abuse and neglect. The coordinator’s general responsibilities include:

(a) Coordinating with the local child abuse death review committee.

(b) Ensuring the appropriate implementation of the child abuse death review process and all regional activities related to the review of child abuse deaths.

(c) Working with the committee to ensure that the reviews are thorough and that all issues are appropriately addressed.

(d) Maintaining a system of logging child abuse deaths covered by this procedure and tracking cases during the child abuse death review process.

(e) Conducting or arranging for a Florida Safe Families Network record check on all child abuse deaths covered by this procedure to determine whether there were any prior reports concerning the child or concerning any siblings, other children, or adults in the home.

(f) Coordinating child abuse death review activities, as needed, with individuals in the community and the Department of Health.

(g) Notifying the regional managing director, the Secretary of Children and Families, the Department of Health Deputy Secretary for Health and Deputy State Health Officer for Children’s Medical Services, and the Department of Health Child Abuse Death Review Coordinator of all deaths meeting criteria for review as specified in this section within 1 working day after case closure.

(h) Ensuring that all critical issues identified by the local child abuse death review committee are brought to the attention of the regional managing director and the Secretary of Children and Families.

(i) Providing technical assistance to the local child abuse death review committee during the review of any child abuse death.

History.—s. 13, ch. 99-168; s. 11, ch. 2000-160; s. 8, ch. 2000-217; s. 13, ch. 2001-53; s. 14, ch. 2004-350; s. 41, ch. 2008-6; s. 69, ch. 2014-19; s. 21, ch. 2014-224; s. 4, ch. 2015-79; s. 42, ch. 2016-10.



383.412 - Public records and public meetings exemptions.

383.412 Public records and public meetings exemptions.—

(1) For purposes of this section, the term “local committee” means a local child abuse death review committee or a panel or committee assembled by the State Child Abuse Death Review Committee or a local child abuse death review committee pursuant to s. 383.402.

(2)(a) Any information held by the State Child Abuse Death Review Committee or a local committee which reveals the identity of the surviving siblings of a deceased child whose death occurred as the result of a verified report of abuse or neglect is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(b) Any information held by the State Child Abuse Death Review Committee or a local committee which reveals the identity of a deceased child whose death has been reported to the central abuse hotline but determined not to be the result of abuse or neglect, or the identity of the surviving siblings, family members, or others living in the home of such deceased child, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(c) Information made confidential or exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution which is obtained by the State Child Abuse Death Review Committee or a local committee shall retain its confidential or exempt status.

(3)(a) Portions of meetings of the State Child Abuse Death Review Committee or a local committee at which information made confidential and exempt pursuant to subsection (2) is discussed are exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution. The closed portion of a meeting must be recorded, and no portion of the closed meeting may be off the record. The recording shall be maintained by the State Child Abuse Death Review Committee or a local committee.

(b) The recording of a closed portion of a meeting is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(4) The State Child Abuse Death Review Committee and local committees may share information made confidential and exempt by this section:

(a) With each other;

(b) With a governmental agency in furtherance of its duties; or

(c) With any person or entity authorized by the Department of Health to use such relevant information for bona fide research or statistical purposes. A person or entity who is authorized to obtain such relevant information for research or statistical purposes must enter into a privacy and security agreement with the Department of Health and comply with all laws and rules governing the use of such records and information for research or statistical purposes. Anything identifying the subjects of such relevant information must be treated as confidential by the person or entity and may not be released in any form.

(5) Any person who knowingly or willfully makes public or discloses to any unauthorized person any information made confidential and exempt under this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(6) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15, and shall stand repealed on October 2, 2020, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2005-190; s. 95, ch. 2008-4; s. 1, ch. 2010-40; s. 1, ch. 2015-77.



383.50 - Treatment of surrendered newborn infant.

383.50 Treatment of surrendered newborn infant.—

(1) As used in this section, the term “newborn infant” means a child who a licensed physician reasonably believes is approximately 7 days old or younger at the time the child is left at a hospital, emergency medical services station, or fire station.

(2) There is a presumption that the parent who leaves the newborn infant in accordance with this section intended to leave the newborn infant and consented to termination of parental rights.

(3) Each emergency medical services station or fire station staffed with full-time firefighters, emergency medical technicians, or paramedics shall accept any newborn infant left with a firefighter, emergency medical technician, or paramedic. The firefighter, emergency medical technician, or paramedic shall consider these actions as implied consent to and shall:

(a) Provide emergency medical services to the newborn infant to the extent he or she is trained to provide those services, and

(b) Arrange for the immediate transportation of the newborn infant to the nearest hospital having emergency services.

A licensee as defined in s. 401.23, a fire department, or an employee or agent of a licensee or fire department may treat and transport a newborn infant pursuant to this section. If a newborn infant is placed in the physical custody of an employee or agent of a licensee or fire department, such placement shall be considered implied consent for treatment and transport. A licensee, a fire department, or an employee or agent of a licensee or fire department is immune from criminal or civil liability for acting in good faith pursuant to this section. Nothing in this subsection limits liability for negligence.

(4) Each hospital of this state subject to s. 395.1041 shall, and any other hospital may, admit and provide all necessary emergency services and care, as defined in s. 395.002(9), to any newborn infant left with the hospital in accordance with this section. The hospital or any of its licensed health care professionals shall consider these actions as implied consent for treatment, and a hospital accepting physical custody of a newborn infant has implied consent to perform all necessary emergency services and care. The hospital or any of its licensed health care professionals is immune from criminal or civil liability for acting in good faith in accordance with this section. Nothing in this subsection limits liability for negligence.

(5) Except when there is actual or suspected child abuse or neglect, any parent who leaves a newborn infant with a firefighter, emergency medical technician, or paramedic at a fire station or emergency medical services station, or brings a newborn infant to an emergency room of a hospital and expresses an intent to leave the newborn infant and not return, has the absolute right to remain anonymous and to leave at any time and may not be pursued or followed unless the parent seeks to reclaim the newborn infant. When an infant is born in a hospital and the mother expresses intent to leave the infant and not return, upon the mother’s request, the hospital or registrar shall complete the infant’s birth certificate without naming the mother thereon.

(6) A parent of a newborn infant left at a hospital, emergency medical services station, or fire station under this section may claim his or her newborn infant up until the court enters a judgment terminating his or her parental rights. A claim to the newborn infant must be made to the entity having physical or legal custody of the newborn infant or to the circuit court before whom proceedings involving the newborn infant are pending.

(7) Upon admitting a newborn infant under this section, the hospital shall immediately contact a local licensed child-placing agency or alternatively contact the statewide central abuse hotline for the name of a licensed child-placing agency for purposes of transferring physical custody of the newborn infant. The hospital shall notify the licensed child-placing agency that a newborn infant has been left with the hospital and approximately when the licensed child-placing agency can take physical custody of the child. In cases where there is actual or suspected child abuse or neglect, the hospital or any of its licensed health care professionals shall report the actual or suspected child abuse or neglect in accordance with ss. 39.201 and 395.1023 in lieu of contacting a licensed child-placing agency.

(8) Any newborn infant admitted to a hospital in accordance with this section is presumed eligible for coverage under Medicaid, subject to federal rules.

(9) A newborn infant left at a hospital, emergency medical services station, or fire station in accordance with this section shall not be deemed abandoned and subject to reporting and investigation requirements under s. 39.201 unless there is actual or suspected child abuse or until the department takes physical custody of the child.

(10) A criminal investigation shall not be initiated solely because a newborn infant is left at a hospital under this section unless there is actual or suspected child abuse or neglect.

History.—s. 1, ch. 2000-188; s. 15, ch. 2001-53; s. 23, ch. 2001-62; s. 13, ch. 2007-230; s. 4, ch. 2008-90.



383.51 - Confidentiality; identification of parent leaving newborn infant at hospital, emergency medical services station, or fire station.

383.51 Confidentiality; identification of parent leaving newborn infant at hospital, emergency medical services station, or fire station.—The identity of a parent who leaves a newborn infant at a hospital, emergency medical services station, or fire station in accordance with s. 383.50 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. The identity of a parent leaving a child shall be disclosed to a person claiming to be a parent of the newborn infant.

History.—s. 1, ch. 2000-213; s. 1, ch. 2002-30; s. 1, ch. 2007-104.






Chapter 384 - SEXUALLY TRANSMISSIBLE DISEASES

384.21 - Short title.

384.21 Short title.—This chapter may be cited as the “Control of Sexually Transmissible Disease Act.”

History.—s. 90, ch. 86-220.



384.22 - Findings; intent.

384.22 Findings; intent.—The Legislature finds and declares that sexually transmissible diseases constitute a serious and sometimes fatal threat to the public and individual health and welfare of the people of the state and to visitors to the state. The Legislature finds that the incidence of sexually transmissible diseases is rising at an alarming rate and that these diseases result in significant social, health, and economic costs, including infant and maternal mortality, temporary and lifelong disability, and premature death. The Legislature finds that sexually transmissible diseases, by their nature, involve sensitive issues of privacy, and it is the intent of the Legislature that all programs designed to deal with these diseases afford patients privacy, confidentiality, and dignity. The Legislature finds that medical knowledge and information about sexually transmissible diseases are rapidly changing. The Legislature intends to provide a program that is sufficiently flexible to meet emerging needs, deals efficiently and effectively with reducing the incidence of sexually transmissible diseases, and provides patients with a secure knowledge that information they provide will remain private and confidential.

History.—s. 90, ch. 86-220.



384.23 - Definitions.

384.23 Definitions.—

(1) “Department” means the Department of Health.

(2) “County health department” means agencies and entities as designated in chapter 154.

(3) “Sexually transmissible disease” means a bacterial, viral, fungal, or parasitic disease determined by rule of the department to be sexually transmissible, to be a threat to the public health and welfare, and to be a disease for which a legitimate public interest will be served by providing for prevention, elimination, control, and treatment. The department must, by rule, determine which diseases are to be designated as sexually transmissible diseases and shall consider the recommendations and classifications of the Centers for Disease Control and Prevention and other nationally recognized medical authorities in that determination. Not all diseases that are sexually transmissible need be designated for the purposes of this act.

History.—s. 90, ch. 86-220; s. 26, ch. 88-380; s. 66, ch. 97-101; s. 7, ch. 2016-230.



384.24 - Unlawful acts.

384.24 Unlawful acts.—

(1) It is unlawful for any person who has chancroid, gonorrhea, granuloma inguinale, lymphogranuloma venereum, genital herpes simplex, chlamydia, nongonococcal urethritis (NGU), pelvic inflammatory disease (PID)/acute salpingitis, or syphilis, when such person knows he or she is infected with one or more of these diseases and when such person has been informed that he or she may communicate this disease to another person through sexual intercourse, to have sexual intercourse with any other person, unless such other person has been informed of the presence of the sexually transmissible disease and has consented to the sexual intercourse.

(2) It is unlawful for any person who has human immunodeficiency virus infection, when such person knows he or she is infected with this disease and when such person has been informed that he or she may communicate this disease to another person through sexual intercourse, to have sexual intercourse with any other person, unless such other person has been informed of the presence of the sexually transmissible disease and has consented to the sexual intercourse.

History.—s. 90, ch. 86-220; s. 27, ch. 88-380; s. 674, ch. 95-148; s. 1, ch. 97-37.



384.25 - Reporting required.

384.25 Reporting required.—

(1) Each person who makes a diagnosis of or treats a person with a sexually transmissible disease and each laboratory that performs a test that concludes with a positive result for a sexually transmissible disease or a result indicative of human immunodeficiency virus (HIV) or acquired immune deficiency syndrome (AIDS) shall report such facts as may be required by the department by rule, within a time period as specified by rule of the department, but in no case to exceed 2 weeks.

(2) The department shall adopt rules specifying the information required and the maximum time period for reporting a sexually transmissible disease. In adopting such rules, the department shall consider the need for information, protections for the privacy and confidentiality of the patient, and the practical ability of persons and laboratories to report in a reasonable fashion.

(3) To ensure the confidentiality of persons infected with the human immunodeficiency virus (HIV), reporting of HIV infection and AIDS must be conducted using a system developed by the Centers for Disease Control and Prevention of the United States Public Health Service or an equivalent system.

(a) The department shall adopt rules requiring each physician and laboratory to report any newborn or infant up to 18 months of age who has been exposed to HIV. Such rules may include the method and time period for reporting, which may not exceed 2 weeks, information to be included in the report, enforcement requirements, and followup activities by the department.

(b) The reporting may not affect or relate to anonymous HIV testing programs conducted pursuant to s. 381.004(3).

(c) After notification of the test subject, the department may, with the consent of the test subject, notify school superintendents of students and school personnel whose HIV tests are positive.

(4) Each person who violates the provisions of this section or the rules adopted hereunder may be fined by the department up to $500 for each offense. The department shall report each violation of this section to the regulatory agency responsible for licensing each health care professional and each laboratory to which these provisions apply.

History.—s. 90, ch. 86-220; s. 28, ch. 88-380; s. 8, ch. 89-350; s. 1, ch. 93-264; s. 675, ch. 95-148; s. 2, ch. 96-179; s. 5, ch. 96-221; s. 189, ch. 97-101; s. 3, ch. 98-171; s. 2, ch. 2005-169; s. 119, ch. 2012-184.



384.26 - Contact investigation.

384.26 Contact investigation.—

(1) The department and its authorized representatives may interview, or cause to be interviewed, all persons infected or suspected of being infected with a sexually transmissible disease for the purpose of investigating the source and spread of the disease and for the purpose of ordering a person to submit to examination and treatment as necessary.

(2) All information gathered in the course of contact investigation shall be confidential and exempt from the provisions of s. 119.07(1), and subject to the provisions of s. 384.29.

(3) No person who is infected with a sexually transmissible disease, or suspected of an infection, who reveals the name or names of sexual contacts during the course of an investigation shall be held liable in a civil action for such revelation, unless the revelation is made falsely or with reckless disregard for the truth.

History.—s. 90, ch. 86-220; s. 5, ch. 90-344; s. 12, ch. 93-227; s. 197, ch. 96-406.



384.27 - Physical examination and treatment.

384.27 Physical examination and treatment.—

(1) Subject to the provisions of subsections (3) and (4), the department and its authorized representatives may examine or cause to be examined persons suspected of being infected with or exposed to a sexually transmissible disease.

(2) Subject to the provisions of subsections (3) and (4), persons with a sexually transmissible disease shall report for appropriate treatment to a physician licensed under the provisions of chapter 458 or chapter 459, or shall submit to treatment at a county health department or other public facility.

(3) No person shall be apprehended, examined, or treated for a sexually transmissible disease against his or her will, except upon the order of a court of competent jurisdiction. In petitioning the court for a hearing for such an order, the department shall show by clear and convincing evidence that a threat to the public’s health and welfare exists unless such order is issued and shall show that all other reasonable means of obtaining compliance have been exhausted and that no other less restrictive alternative is available.

(4) No order requiring a person to be examined or treated for a sexually transmissible disease shall be issued unless:

(a) A hearing has been held of which the person has received at least 72 hours’ prior written notification and unless the person has received a list of the proposed actions to be taken and the reasons for each one.

(b) The person has the right to attend the hearing, to cross-examine witnesses, and to present evidence.

(c) The person has a right to an attorney to represent him or her, and to have an attorney appointed on the person’s behalf if he or she cannot afford one.

(5) In issuing an order requiring a person to be examined or treated, the court may, at the request of the department and upon a showing of good cause, also order the person to participate in a designated education or counseling program, or appear before the department at regular intervals for periodic retesting, or both, as the court determines appropriate based on the person’s actions, statements, and risk to the public.

(6) When a sexually transmissible disease is not capable of being treated on an outpatient basis in order to render it noncommunicable, or when a sexually transmissible disease can be treated only by requiring hospitalization, placement in a residential facility, or other similar methods, the provisions of s. 384.28 rather than this section shall be applied. However, a person may be examined for this type of sexually transmissible disease under the provisions of this section.

(7)(a) A health care practitioner licensed under chapter 458 or chapter 459 or certified under s. 464.012 may provide expedited partner therapy if the following requirements are met:

1. The patient has a laboratory-confirmed or suspected clinical diagnosis of a sexually transmissible disease.

2. The patient indicates that he or she has a partner with whom he or she engaged in sexual activity before the diagnosis of the sexually transmissible disease.

3. The patient indicates that his or her partner is unable or unlikely to seek clinical services in a timely manner.

(b) A pharmacist licensed under chapter 465 may dispense medication to a person diagnosed with a sexually transmissible disease pursuant to a prescription for the purpose of treating that person’s partner, regardless of whether the person’s partner has been personally examined by the prescribing health care practitioner.

(c) A pharmacist or health care practitioner must check for potential allergic reactions, in accordance with the prevailing professional standard of care, before dispensing a prescription or providing a medication under this subsection.

(d) The department may adopt rules to implement this subsection.

History.—s. 90, ch. 86-220; s. 29, ch. 88-380; s. 9, ch. 89-350; s. 676, ch. 95-148; s. 67, ch. 97-101; s. 8, ch. 2016-230.



384.28 - Hospitalization, placement, and residential isolation.

384.28 Hospitalization, placement, and residential isolation.—

(1) Subject to the provisions of subsections (2) and (3), the department may petition the circuit court to order a person to be isolated, hospitalized, placed in another health care or residential facility, or isolated from the general public in his or her own or another’s residence, or a place to be made off limits to the public as a result of the probable spread of a sexually transmissible disease, until such time as the condition can be corrected or the threat to the public’s health eliminated or reduced in such a manner that a substantial threat to the public’s health no longer exists.

(2) No person may be ordered to be isolated, hospitalized, placed in another health care or residential facility, or isolated from the public in his or her own or another’s residence, and no place may be ordered to be made off limits, except upon the order of a court of competent jurisdiction and upon proof:

(a) By the department by clear and convincing evidence that the public’s health and welfare are significantly endangered by a person with a sexually transmissible disease or by a place where there is a significant amount of sexual activity likely to spread a sexually transmissible disease;

(b) That the person with the sexually transmissible disease has been counseled about the disease, about the significant threat the disease poses to other members of the public, and about methods to minimize the risk to the public and despite such counseling indicates an intent to expose the public to infection from the sexually transmissible disease; and

(c) That all other reasonable means of correcting the problem have been exhausted and no less restrictive alternative exists.

(3) No person may be ordered to be hospitalized, placed in another health care or residential facility, or isolated in his or her own or another’s residence by a court unless:

(a) A hearing has been held of which the person has received at least 72 hours’ prior written notification and unless the person has received a list of the proposed actions to be taken and the reasons for each one.

(b) The person has the right to attend the hearing, to cross-examine witnesses, and to present evidence.

(c) The person has a right to an attorney to represent him or her, and to have an attorney appointed on the person’s behalf if he or she cannot afford one.

(4) An order for hospitalization, placement in another health or residential facility, or isolation from the general public in his or her own or another’s residence, if issued, will be valid for no more than 120 days, or for a shorter period of time if the department, or the court upon petition, determines that the person no longer poses a substantial threat to the community. Orders for hospitalization, placement, or isolation in a residence may contain additional requirements for adherence to a treatment plan or participation in counseling or education programs as appropriate. Such orders may not be renewed without affording the person all rights conferred in subsections (2) and (3).

(5) No order for hospitalization or placement in another health care or residential facility may require the placement of a person under the age of 18 years in a unit of a facility where adults reside or have been hospitalized or placed.

(6) No order for hospitalization or placement in another health care or residential facility shall require the placement of a person in a facility designated for the treatment of acquired immune deficiency syndrome, acquired immune deficiency syndrome related complex, or human immunodeficiency virus infection when that facility contains the maximum number of persons for which the Legislature has appropriated funds in the annual appropriations act.

(7) The department is authorized to establish, directly or by contract, facilities to serve persons ordered to be hospitalized or placed in another health care or residential facility pursuant to a court order under this section.

(8) The court, counsel, and local law enforcement officials, as appropriate, shall consult with the department to determine advisable infection control procedures to be taken during any court hearing or detention concerning a person infected with a sexually transmissible disease.

History.—s. 90, ch. 86-220; s. 30, ch. 88-380; s. 677, ch. 95-148.



384.281 - Prehearing detention.

384.281 Prehearing detention.—

(1) The department may file a petition before a circuit court requesting that a prehearing detention order be placed on a person when the department provides evidence that:

(a) The person is infected with a sexually transmitted disease;

(b) The person is engaging in behaviors which create an immediate and substantial threat to the public;

(c) The person evidences an intentional disregard for the health of the public and refuses to conduct himself or herself in such a manner as to not place others at risk; and

(d)1. The person will not appear at a hearing scheduled under s. 384.27 or s. 384.28; or

2. The person will leave the jurisdiction of the court prior to his or her hearing date; and

3. The person will continue to expose the public to the risk of a sexually transmissible disease until his or her hearing date.

(2) No prehearing detention order may be issued unless the court finds that:

(a) The department has requested a hearing under s. 384.27 or s. 384.28 to consider the examination, treatment, or placement of the person infected with a sexually transmissible disease;

(b) The department presents evidence that a substantial danger to the public health will exist unless the prehearing detention order is issued;

(c) The department has no other reasonable alternative means of reducing the threat to the public health; and

(d) The department is likely to prevail on the merits in a hearing under s. 384.27 or s. 384.28.

(3) When issuing an order for a prehearing detention, the court shall direct the sheriff to immediately confine the person infected with or reasonably suspected of being infected with a sexually transmissible disease. The sheriff shall confine and isolate the person in such a manner as required by the court. The sheriff, counsel, and the court shall consult with the department concerning advisable methods of infection control to be undertaken in order to reduce the opportunity for the disease to spread to other persons.

(4) A person detained under this section shall be taken before a judicial officer for bail determination within 24 hours of detention. The purpose of a bail determination is to ensure the appearance of the person detained at the hearing scheduled pursuant to s. 384.27 or s. 384.28. When determining whether to release the person on bail or other conditions, and what the bail or those conditions may be, the court shall consider the person’s past and present conduct, previous flight to avoid prosecution, or failure to appear at court proceedings. The person detained is entitled to be represented by counsel and to have counsel appointed on his or her behalf if he or she cannot afford one. The person is entitled to present witnesses and evidence, and to cross-examine witnesses.

(5) A person detained under this section may apply for a writ of habeas corpus attacking the detention.

(6) Upon motion of the person confined under a detention order, the notice periods for hearings required under s. 384.27 or s. 384.28 may be waived. In no case may an order for a detention under this section exceed 3 days.

History.—s. 31, ch. 88-380; s. 678, ch. 95-148.



384.282 - Naming of parties.

384.282 Naming of parties.—

(1) When requesting an order from a circuit court under the provisions of s. 384.27, s. 384.28, or s. 384.281, the department shall substitute a pseudonym for the true name of the person to whom the order pertains. The actual name of the person shall be revealed to the court only in camera, and the court shall seal such name from further revelation.

(2) All court decisions, orders, petitions, and other formal documents shall be styled in a manner to protect the name of the party from public revelation.

(3) The department and its authorized representatives, the court, and other parties to the lawsuit shall not reveal the name of any person subject to these proceedings except as permitted in s. 384.29. Except as provided in this section, the name of any person subject to these proceedings is confidential and exempt from the provisions of s. 119.07(1).

History.—s. 32, ch. 88-380; s. 6, ch. 90-344; s. 12, ch. 93-227; s. 198, ch. 96-406.



384.283 - Service of notice and processes; sheriff to deliver person to state program.

384.283 Service of notice and processes; sheriff to deliver person to state program.—

(1) All notices required to be given, all petitions and warrants, and all processes issued and all orders entered pursuant to ss. 384.27, 384.28, and 384.281 shall be served by the sheriff of the county in which the person alleged to be infected with a sexually transmissible disease resides or is found.

(2) The judge, in his or her order for hospitalization or placement in another health care or residential facility under s. 384.28, shall direct the sheriff of the county in which such person resides or is found to take the person into his or her custody and immediately deliver the person to the director of the facility named in the order.

History.—s. 33, ch. 88-380; s. 679, ch. 95-148.



384.284 - Forms to be developed.

384.284 Forms to be developed.—The department shall develop and furnish to the circuit court all forms necessary under ss. 384.27, 384.28, and 384.281, and the court may use such forms as it determines appropriate.

History.—s. 34, ch. 88-380.



384.285 - Right of appeal; immediate release.

384.285 Right of appeal; immediate release.—

(1) Any person who is aggrieved by the entry of an order under s. 384.27, s. 384.28, or s. 384.281 shall have the period of time provided by the Rules of Appellate Procedure within which to appeal said order. Every order entered under the terms of ss. 384.27, 384.28, and 384.281 shall be executed immediately unless the court entering such order or the appellate court, in its discretion, enters a supersedeas order and fixes the terms and conditions thereof.

(2) Any person who is examined, treated, hospitalized, placed in another health care or residential facility, isolated in his or her residence, or placed in emergency hold as a result of an order entered under s. 384.27, s. 384.28, or s. 384.281 may at any time petition the circuit court for immediate release and termination of the order.

(3) Any person petitioning a court for immediate release and termination of the order entered under authority of s. 384.27, s. 384.28, or s. 384.281 must show that the original order was issued by mistake or fraud, or:

(a) That there has been a substantial change in the original facts and circumstances upon which the order was issued; or

(b) That he or she no longer poses an immediate and substantial threat to the health and welfare of the public.

(4) When considering a petition for immediate release, and prior to making any release, the court shall consult the department and the patient’s physician, if any, concerning the patient’s medical condition and any other related factors that may affect the present and future danger to the public that may be caused by the patient’s release.

(5) When granting a petition for immediate release, the court may impose those conditions it believes reasonably necessary to protect the public from infection with a sexually transmissible disease.

History.—s. 35, ch. 88-380; s. 680, ch. 95-148.



384.286 - Temporary leave.

384.286 Temporary leave.—Persons who have been hospitalized, placed in another health care or residential facility, or isolated in their residences may be granted a short-term temporary leave at the discretion of the department or its authorized representatives provided the department determines that the emergency leave will be closely monitored and will not endanger the public health. Temporary leave may be granted for therapeutic purposes, in the event of death or critical illness in the person’s family, or for another emergency.

History.—s. 36, ch. 88-380.



384.287 - Screening for sexually transmissible disease.

384.287 Screening for sexually transmissible disease.—

(1) An officer as defined in s. 943.10(14); support personnel as defined in s. 943.10(11) who are employed by the Department of Law Enforcement, including, but not limited to, any crime scene analyst, forensic technologist, or crime lab analyst; firefighter as defined in s. 633.102; or ambulance driver, paramedic, or emergency medical technician as defined in s. 401.23, acting within the scope of employment, who comes into contact with a person in such a way that significant exposure, as defined in s. 381.004, has occurred may request that the person be screened for a sexually transmissible disease that can be transmitted through a significant exposure.

(2) If the person will not voluntarily submit to screening, the officer, support personnel of the Department of Law Enforcement, firefighter, ambulance driver, paramedic, or emergency medical technician, or the employer of any of the employees described in subsection (1) acting on behalf of the employee, may seek a court order directing that the person who is the source of the significant exposure submit to screening. A sworn statement by a physician licensed under chapter 458 or chapter 459 that a significant exposure has occurred and that, in the physician’s medical judgment, the screening is medically necessary to determine the course of treatment for the employee, constitutes probable cause for the issuance of the order by the court.

(3) In order to use the provisions of this section, the employee subjected to the significant exposure must also be screened for the same sexually transmissible diseases.

(4) All screenings must be conducted by the department or the department’s authorized representative or by medical personnel at a facility designated by the court. The cost of screening shall be borne by the employer.

(5) Results of the screening are exempt from the requirements of s. 384.29 solely for the purpose of releasing the results to the person who is the source of the significant exposure, to the person subjected to the significant exposure, to the physicians of the persons screened, and to the employer, if necessary for filing a worker’s compensation claim or any other disability claim based on the significant exposure.

(6) A person who receives the results of a test pursuant to this section, which results disclose human immunodeficiency virus infection and are otherwise confidential pursuant to law, shall maintain the confidentiality of the information received and the identity of the person tested as required by s. 381.004. Violation of this subsection constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 94-205; s. 1, ch. 98-251; s. 133, ch. 2013-183.



384.288 - Fees and other compensation; payment by board of county commissioners.

384.288 Fees and other compensation; payment by board of county commissioners.—

(1) For the services required to be performed under the provisions of ss. 384.27, 384.28, and 384.281, compensation shall be paid as follows:

(a) The sheriff shall receive the same fees and mileage as are prescribed for like services in criminal cases.

(b) The counsel appointed by the court to represent an indigent person shall receive compensation as provided in s. 27.5304.

(2) All court-related fees, mileage, and charges provided to the sheriff pursuant to paragraph (1)(a) shall be taxed by the court as costs in each proceeding and shall be paid by the board of county commissioners. All compensation provided to court-appointed counsel pursuant to paragraph (1)(b) shall be taxed by the court as costs and paid by the state.

History.—s. 37, ch. 88-380; s. 681, ch. 95-148; s. 68, ch. 2004-265.



384.29 - Confidentiality.

384.29 Confidentiality.—

(1) All information and records held by the department or its authorized representatives relating to known or suspected cases of sexually transmissible diseases are strictly confidential and exempt from the provisions of s. 119.07(1). Such information shall not be released or made public by the department or its authorized representatives, or by a court or parties to a lawsuit upon revelation by subpoena, except under the following circumstances:

(a) When made with the consent of all persons to which the information applies;

(b) When made for statistical purposes, and medical or epidemiologic information is summarized so that no person can be identified and no names are revealed;

(c) When made to medical personnel, appropriate state agencies, public health agencies, or courts of appropriate jurisdiction, to enforce the provisions of this chapter or s. 775.0877 and related rules;

(d) When made in a medical emergency, but only to the extent necessary to protect the health or life of a named party, or an injured officer, firefighter, paramedic, or emergency medical technician; or

(e) When made to the proper authorities as required by chapter 39 or chapter 415.

(2) When disclosure is made pursuant to a subpoena, the court shall seal such information from further disclosure, except as deemed necessary by the court to reach a decision, unless otherwise agreed to by all parties. Except as provided in this section, such information that is disclosed pursuant to a subpoena is confidential and exempt from the provisions of s. 119.07(1).

(3) No employee of the department or its authorized representatives shall be examined in a civil, criminal, special, or other proceeding as to the existence or contents of pertinent records of a person examined or treated for a sexually transmissible disease by the department or its authorized representatives, or of the existence or contents of such reports received from a private physician or private health facility, without the consent of the person examined and treated for such diseases, except in proceedings under ss. 384.27 and 384.28 or involving offenders pursuant to s. 775.0877.

History.—s. 90, ch. 86-220; s. 5, ch. 90-292; s. 7, ch. 90-344; s. 11, ch. 93-227; s. 17, ch. 96-322; s. 199, ch. 96-406; s. 138, ch. 98-403; s. 24, ch. 2001-62.



384.30 - Minors’ consent to treatment.

384.30 Minors’ consent to treatment.—

(1) The department and its authorized representatives, each physician licensed to practice medicine under the provisions of chapter 458 or chapter 459, each health care professional licensed under the provisions of part I of chapter 464 who is acting pursuant to the scope of his or her license, and each public or private hospital, clinic, or other health facility may examine and provide treatment for sexually transmissible diseases to any minor, if the physician, health care professional, or facility is qualified to provide such treatment. The consent of the parents or guardians of a minor is not a prerequisite for an examination or treatment.

(2) The fact of consultation, examination, and treatment of a minor for a sexually transmissible disease is confidential and exempt from the provisions of s. 119.07(1) and shall not be divulged in any direct or indirect manner, such as sending a bill for services rendered to a parent or guardian, except as provided in s. 384.29.

History.—s. 90, ch. 86-220; s. 8, ch. 90-344; s. 12, ch. 93-227; s. 682, ch. 95-148; s. 200, ch. 96-406; s. 90, ch. 2000-318.



384.31 - Testing of pregnant women; duty of the attendant.

384.31 Testing of pregnant women; duty of the attendant.—Every person, including every physician licensed under chapter 458 or chapter 459 or midwife licensed under part I of chapter 464 or chapter 467, attending a pregnant woman for conditions relating to pregnancy during the period of gestation and delivery shall cause the woman to be tested for sexually transmissible diseases, including HIV, as specified by department rule. Testing shall be performed by a laboratory approved for such purposes under part I of chapter 483. The woman shall be informed of the tests that will be conducted and of her right to refuse testing. If a woman objects to testing, a written statement of objection, signed by the woman, shall be placed in the woman’s medical record and no testing shall occur.

History.—s. 90, ch. 86-220; s. 3, ch. 96-179; s. 91, ch. 2000-318; s. 3, ch. 2005-169.



384.32 - Prisoners.

384.32 Prisoners.—

(1) The department and its authorized representatives may, at its discretion, enter any state, county, or municipal detention facility to interview, examine, and treat any prisoner for a sexually transmissible disease. Any such state, county, or municipal detention facility shall cooperate with the department and its authorized representatives to provide such space as is necessary for the examination and treatment of all prisoners suffering from or suspected of having a sexually transmissible disease.

(2) Nothing in this section shall be construed as relieving the Department of Corrections, counties, or municipalities of their primary responsibility for providing medical treatment for prisoners, including treatment for sexually transmissible diseases.

History.—s. 90, ch. 86-220.



384.33 - Rules.

384.33 Rules.—The department may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter. The rules may include requirements for methods of contacting a physician to determine the need for followup services related to sexually transmissible diseases; standards for screening, treating, and performing contact investigations to control the spread of sexually transmitted diseases; and requirements for maintaining the security of confidential information.

History.—s. 90, ch. 86-220; s. 17, ch. 98-151; s. 95, ch. 98-200; s. 21, ch. 2000-242.



384.34 - Penalties.

384.34 Penalties.—

(1) Any person who violates the provisions of s. 384.24(1) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who violates the provisions of s. 384.26 or s. 384.29 commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any person who maliciously disseminates any false information or report concerning the existence of any sexually transmissible disease commits a felony of the third degree, punishable as provided in ss. 775.082, 775.083, and 775.084.

(4) Any person who violates the provisions of the department’s rules pertaining to sexually transmissible diseases may be punished by a fine not to exceed $500 for each violation. Any penalties enforced under this subsection shall be in addition to other penalties provided by this chapter. The department may enforce this section and adopt rules necessary to administer this section.

(5) Any person who violates s. 384.24(2) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Any person who commits multiple violations of s. 384.24(2) commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) Any person who obtains information that identifies an individual who has a sexually transmissible disease, who knew or should have known the nature of the information and maliciously, or for monetary gain, disseminates this information or otherwise makes this information known to any other person, except by providing it either to a physician or nurse employed by the Department of Health or to a law enforcement agency, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 90, ch. 86-220; s. 38, ch. 88-380; s. 63, ch. 91-224; s. 4, ch. 96-179; s. 2, ch. 97-37; s. 18, ch. 98-151; s. 21, ch. 98-191; s. 1, ch. 2010-64; s. 3, ch. 2010-113.






Chapter 385 - CHRONIC DISEASES

385.101 - Short title.

385.101 Short title.—Sections 385.101-385.103 may be cited as the “Chronic Diseases Act.”

History.—s. 92, ch. 86-220.



385.102 - Legislative intent.

385.102 Legislative intent.—It is the finding of the Legislature that:

(1) Chronic diseases exist in high proportions among the people of this state. These chronic diseases include, but are not limited to, heart disease, hypertension, diabetes, renal disease, cancer, and chronic obstructive lung disease. These diseases are often interrelated, and they directly and indirectly account for a high rate of death and illness.

(2) Advances in medical knowledge and technology have assisted in the prevention of chronic diseases. Comprehensive approaches stressing application of current treatment, continuing research, professional training, and patient education should be encouraged.

(3) A comprehensive program dealing with the early detection and prevention of chronic diseases is required to make knowledge and therapy available to all people of this state. The mobilization of scientific, medical, and educational resources under one comprehensive chronic disease act will facilitate the prevention and treatment of these diseases and their symptoms and result in a decline in death and illness among the people of this state.

History.—s. 93, ch. 86-220.



385.103 - Community intervention programs.

385.103 Community intervention programs.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Chronic disease prevention and control program” means a program including a combination of the following elements:

1. Health screening;

2. Risk factor detection;

3. Appropriate intervention to enable and encourage changes in behaviors that create health risks; and

4. Counseling in nutrition, physical activity, the effects of tobacco use, hypertension, blood pressure control, and diabetes control and the provision of other clinical prevention services.

(b) “Community health education program” means a program involving the planned and coordinated use of the educational resources available in a community in an effort to:

1. Motivate and assist citizens to adopt and maintain healthful practices and lifestyles;

2. Make available learning opportunities which will increase the ability of people to make informed decisions affecting their personal, family, and community well-being and which are designed to facilitate voluntary adoption of behavior which will improve or maintain health;

3. Reduce, through coordination among appropriate agencies, duplication of health education efforts; and

4. Facilitate collaboration among appropriate agencies for efficient use of scarce resources.

(c) “Community intervention program” means a program combining the required elements of a chronic disease prevention and control program and a community health education program into a unified program over which a single administrative entity has authority and responsibility.

(d) “Department” means the Department of Health.

(e) “Risk factor” means a factor identified during the course of an epidemiological study of a disease, which factor appears to be statistically associated with a high incidence of that disease.

(2) OPERATION OF COMMUNITY INTERVENTION PROGRAMS.—

(a) The department shall assist the county health departments in developing and operating community intervention programs throughout the state. At a minimum, the community intervention programs shall address one to three of the following chronic diseases: cancer, diabetes, heart disease, stroke, hypertension, renal disease, and chronic obstructive lung disease.

(b) Existing community resources, when available, shall be used to support the programs. The department shall seek funding for the programs from federal and state financial assistance programs which presently exist or which may be hereafter created. Additional services, as appropriate, may be incorporated into a program to the extent that resources are available. The department may accept gifts and grants in order to carry out a program.

(c) Volunteers shall be used to the maximum extent possible in carrying out the programs. The department shall contract for the necessary insurance coverage to protect volunteers from personal liability while acting within the scope of their volunteer assignments under a program.

(d) The department may contract for the provision of all or any portion of the services required by a program, and shall so contract whenever the services so provided are more cost-efficient than those provided by the department.

(e) If the department determines that it is necessary for clients to help pay for services provided by a program, the department may require clients to make contribution therefor in either money or personal services. The amount of money or value of the personal services shall be fixed according to a fee schedule established by the department or by the entity developing the program. In establishing the fee schedule, the department or the entity developing the program shall take into account the expenses and resources of a client and his or her overall ability to pay for the services.

History.—ss. 1, 2, ch. 78-331; s. 5, ch. 82-213; ss. 7, 94, ch. 86-220; s. 3, ch. 92-174; s. 7, ch. 93-200; s. 4, ch. 93-267; s. 70, ch. 95-143; s. 683, ch. 95-148; s. 68, ch. 97-101; s. 24, ch. 2000-367; s. 51, ch. 2004-350.

Note.—Former s. 381.605.



385.202 - Statewide cancer registry.

385.202 Statewide cancer registry.—

(1) Each facility licensed under chapter 395 and each freestanding radiation therapy center as defined in s. 408.07 shall report to the Department of Health such information, specified by the department, by rule, which indicates diagnosis, stage of disease, medical history, laboratory data, tissue diagnosis, and radiation, surgical, or other methods of diagnosis or treatment for each cancer diagnosed or treated by the facility or center. Failure to comply with this requirement may be cause for registration or licensure suspension or revocation.

(2) The department shall establish, or cause to have established, by contract with a recognized medical organization in this state and its affiliated institutions, a statewide cancer registry program to ensure that cancer reports required under this section shall be maintained and available for use in the course of any study for the purpose of reducing morbidity or mortality; and no liability of any kind or character for damages or other relief shall arise or be enforced against any hospital by reason of having provided such information or material to the department.

(3) The department or a contractual designee operating the statewide cancer registry program required by this section shall use or publish said material only for the purpose of advancing medical research or medical education in the interest of reducing morbidity or mortality, except that a summary of such studies may be released for general publication. Information which discloses or could lead to the disclosure of the identity of any person whose condition or treatment has been reported and studied shall be confidential and exempt from the provisions of s. 119.07(1), except that:

(a) Release may be made with the written consent of all persons to whom the information applies;

(b) The department or a contractual designee may contact individuals for the purpose of epidemiologic investigation and monitoring, provided information that is confidential under this section is not further disclosed; or

(c) The department may exchange personal data with any other governmental agency or a contractual designee for the purpose of medical or scientific research, provided such governmental agency or contractual designee shall not further disclose information that is confidential under this section.

(4) Funds appropriated for this section shall be used for establishing, administering, compiling, processing, and providing biometric and statistical analyses to the reporting facilities. Funds may also be used to ensure the quality and accuracy of the information reported and to provide management information to the reporting facilities.

(5) The department may, by rule, classify facilities for purposes of reports made to the cancer registry and specify the content and frequency of the reports. In classifying facilities, the department shall exempt certain facilities from reporting cancer information that was previously reported to the department or retrieved from existing state reports made to the department or the Agency for Health Care Administration. The provisions of this section shall not apply to any facility whose primary function is to provide psychiatric care to its patients.

History.—ss. 2, 3, 4, 9, ch. 78-171; s. 5, ch. 82-213; s. 2, ch. 83-234; s. 96, ch. 86-220; s. 1, ch. 90-6; s. 3, ch. 95-188; s. 201, ch. 96-406; s. 190, ch. 97-101; s. 31, ch. 97-237; s. 24, ch. 99-397.

Note.—Former s. 381.3812.



385.203 - Diabetes Advisory Council; creation; function; membership.

385.203 Diabetes Advisory Council; creation; function; membership.—

(1) To guide a statewide comprehensive approach to diabetes prevention, diagnosis, education, care, treatment, impact, and costs thereof, there is created a Diabetes Advisory Council that serves as the advisory unit to the Department of Health, other governmental agencies, professional and other organizations, and the general public. The council shall:

(a) Provide statewide leadership to continuously improve the lives of Floridians with diabetes and reduce the burden of diabetes.

(b) Serve as a forum for the discussion and study of issues related to the public health approach for the delivery of health care services to persons with diabetes.

(c) In conjunction with the department, the Agency for Health Care Administration, and the Department of Management Services, by January 10 of each odd-numbered year, submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives a report containing the following information:

1. The public health consequences and financial impact on the state of all types of diabetes and resulting health complications, including the number of persons with diabetes covered by Medicaid, the number of persons with diabetes who are insured by the Division of State Group Insurance, and the number of persons with diabetes who are impacted by state agency diabetes programs and activities.

2. A description and an assessment of the effectiveness of the diabetes programs and activities implemented by each state agency, the amount and source of funding for such programs and activities, and the cost savings realized as a result of the implementation of such programs and activities.

3. A description of the coordination among state agencies of their respective programs, activities, and communications designed to manage, treat, and prevent all types of diabetes.

4. The development of and revisions to a detailed action plan for reducing and controlling the number of new cases of diabetes and identification of proposed action steps to reduce the impact of all types of diabetes, identification of expected outcomes if the plan is implemented, and the establishment of benchmarks for preventing and controlling diabetes.

(d) By June 30 of each year, meet with the State Surgeon General or designee to make specific recommendations regarding the public health aspects of the prevention and control of diabetes.

(2) The members of the council shall be appointed by the Governor with advice from the State Surgeon General. Members shall serve 4-year terms or until their successors are appointed or qualified.

(3) The council shall be composed of 26 citizens of the state who have knowledge of, or work in, the area of diabetes mellitus as follows:

(a) Five interested citizens, three of whom are affected by diabetes.

(b) One member each from at least three of the medical schools in the state.

(c) Not more than 18 members and not more than one each from among the following areas: nursing with diabetes-educator certification; dietary with diabetes educator certification; podiatry; ophthalmology or optometry; psychology; pharmacy; adult endocrinology; pediatric endocrinology; the American Diabetes Association (ADA); the American Association of Diabetes Educators; the Juvenile Diabetes Foundation; the Florida Academy of Family Physicians; a community health center; a county health department; an ADA-recognized community education program; an osteopathic medical school; the insurance industry; a Children’s Medical Services diabetes regional program; and an employer.

(d) One or more representatives from the Department of Health, who shall serve on the council as ex officio members.

(4)(a) The council shall annually elect from its members a chair and vice chair. The council shall meet at the chair’s discretion; however, at least three meetings shall be held each year.

(b) In conducting its meetings, the council shall use accepted rules of procedure. A majority of the members of the council constitutes a quorum, and action by a majority of a quorum is necessary for the council to take any official action. The Department of Health shall keep a complete record of the proceedings of each meeting. The record shall show the names of the members present and the actions taken. The records shall be kept on file with the department, and these and other documents about matters within the jurisdiction of the council may be inspected by members of the council.

(5) Members of the council shall serve without remuneration but may be reimbursed for per diem and travel expenses as provided in s. 112.061, to the extent resources are available.

(6) The department shall serve as an intermediary for the council if the council coordinates, applies for, or accepts any grants, funds, gifts, or services made available to it by any agency or department of the Federal Government, or any private agency or individual, for assistance in the operation of the council.

History.—ss. 1, 2, 3, ch. 80-62; ss. 1, 4, ch. 82-46; s. 2, ch. 83-265; ss. 6, 97, ch. 86-220; ss. 3, 5, 6, ch. 89-93; s. 5, ch. 91-429; s. 684, ch. 95-148; s. 69, ch. 97-101; s. 32, ch. 97-237; s. 25, ch. 99-397; s. 42, ch. 2008-6; s. 1, ch. 2010-57; s. 1, ch. 2015-45.

Note.—Former s. 381.345.



385.204 - Insulin; purchase, distribution; penalty for fraudulent application for and obtaining of insulin.

385.204 Insulin; purchase, distribution; penalty for fraudulent application for and obtaining of insulin.—

(1) The Department of Health shall purchase and distribute insulin through its agents or other appropriate agent of the state or Federal Government in any county or municipality in the state to any bona fide resident of this state suffering from diabetes or a kindred disease requiring insulin in its treatment who makes application for insulin and furnishes proof of his or her financial inability to purchase in accordance with the rules promulgated by the department concerning the distribution of insulin.

(2) Any person who makes fraudulent application for and obtains insulin under the provisions of this chapter is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 29834, 1955; ss. 19, 35, ch. 69-106; s. 330, ch. 71-136; s. 79, ch. 77-147; s. 98, ch. 86-220; s. 55, ch. 91-221; s. 685, ch. 95-148; s. 70, ch. 97-101.

Note.—Former ss. 381.341, 381.411(4).



385.206 - Hematology-oncology care center program.

385.206 Hematology-oncology care center program.—

(1) DEFINITIONS.—As used in this section:

(a) “Department” means the Department of Health.

(b) “Hematology” means the study, diagnosis, and treatment of blood and blood-forming tissues.

(c) “Oncology” means the study, diagnosis, and treatment of malignant neoplasms or cancer.

(d) “Hemophilia” or “other hemostatic disorder” means a bleeding disorder resulting from a genetic abnormality of mechanisms related to the control of bleeding.

(e) “Sickle-cell anemia or other hemoglobinopathy” means an hereditary, chronic disease caused by an abnormal type of hemoglobin.

(f) “Patient” means a person under the age of 21 who is in need of hematologic-oncologic services and who is declared medically and financially eligible by the department; or a person who received such services prior to age 21 and who requires long-term monitoring and evaluation to ascertain the sequelae and the effectiveness of treatment.

(g) “Center” means a facility designated by the department as having a program specifically designed to provide a full range of medical and specialty services to patients with hematologic and oncologic disorders.

(2) HEMATOLOGY-ONCOLOGY CARE CENTER PROGRAM; AUTHORITY.—The department is authorized to make grants and reimbursements to designated centers to establish and maintain programs for the care of patients with hematologic and oncologic disorders. Program administration costs shall be paid by the department from funds appropriated for this purpose.

(3) GRANT AGREEMENTS; CONDITIONS.—A grant made under this section shall be pursuant to a contractual agreement made between a center and the department. Each agreement shall provide that patients will receive specified types of treatment and care from the center without additional charge to the patients or their parents or guardians. Grants shall be disbursed in accordance with conditions set forth in the disbursement guidelines.

(4) GRANT DISBURSEMENTS AND SPECIAL DISBURSEMENTS FOR LOCAL PROGRAMS.—

(a) Grant disbursements may be made to centers which meet the following criteria:

1. The personnel shall include at least one board-certified pediatric hematologist-oncologist, at least one board-certified pediatric surgeon, at least one board-certified radiotherapist, and at least one board-certified pathologist.

2. As approved by the department, the center shall actively participate in a national children’s cancer study group, maintain a pediatric tumor registry, have a multidisciplinary pediatric tumor board, and meet other guidelines for development, including, but not limited to, guidelines from such organizations as the American Academy of Pediatrics and the American Pediatric Surgical Association.

(b) Programs shall also be established to provide care to hematology-oncology patients within each district of the department. The guidelines for local programs shall be formulated by the department. Special disbursements may be made by the program office to centers for educational programs designed for the districts of the department. These programs may include teaching total supportive care of the dying patient and his or her family, home therapy to hemophiliacs and patients with other hemostatic disorders, and screening and counseling for patients with sickle-cell anemia or other hemoglobinopathies.

(5) PROGRAM AND PEER REVIEW.—The department shall evaluate at least annually during the grant period the services rendered by the centers and the districts of the department. Data from the centers and other sources relating to pediatric cancer shall be reviewed annually by the Florida Association of Pediatric Tumor Programs, Inc.; and a written report with recommendations shall be made to the department. This database will be available to the department for formulation of its annual program and financial evaluation report. A portion of the funds appropriated for this section may be used to provide statewide consultation, supervision, and evaluation of the programs of the centers, as well as program office support personnel.

History.—ss. 1, 2, 3, 4, 5, ch. 81-31; s. 100, ch. 86-220; s. 686, ch. 95-148; s. 72, ch. 97-101.

Note.—Former s. 402.212.



385.207 - Care and assistance of persons with epilepsy; establishment of programs in epilepsy control.

385.207 Care and assistance of persons with epilepsy; establishment of programs in epilepsy control.—

(1) The Legislature finds and intends that epilepsy is recognized as a developmental disability and a handicapping condition. The Legislature further intends that persons with epilepsy are entitled to the protection and benefits available to all persons through the equal and nondiscriminatory application and implementation of statutes, rules, programs, and services.

(2) The Department of Health shall:

(a) Establish within the office of the Deputy State Health Officer a program for the care and assistance of persons with epilepsy and promote and assist in the continued development and expansion of programs for the case management, diagnosis, care, and treatment of such persons, including required pharmaceuticals, medical procedures, and techniques which will have a positive effect in the care and treatment of persons with epilepsy.

(b) Develop standards for determining eligibility for care and treatment under such program.

(c) Assist in the development of programs for the prevention of and early intervention in epilepsy.

(d) Assist in the establishment of screening programs and early diagnosis facilities.

(e) Institute and maintain an educational program among physicians, hospitals, county health departments, and the public concerning epilepsy, including the dissemination of information and the conducting of educational programs concerning the prevention of epilepsy and methods developed and used for the care and treatment of persons with epilepsy.

(f) Contract for the provision of care as outlined in paragraph (a).

(g) Continue current programs and develop cooperative programs and services designed to enhance the vocational rehabilitation of epilepsy clients, including the current jobs programs. The department shall keep and make available to the Governor and the Legislature information regarding the number of clients served, the outcome reached, and the expense incurred by such programs and services.

(h) Monitor participating facilities or agencies for program compliance with the terms contained in service contracts.

(3) Revenue for statewide implementation of programs for epilepsy prevention and education pursuant to this section shall be derived pursuant to the provisions of s. 318.21(6) and shall be deposited in the Epilepsy Services Trust Fund, which is hereby established to be administered by the Department of Health.

(4) The department shall adopt rules to administer this section. The rules may include requirements for the scope of service, criteria for eligibility, and requirements for reports and forms.

(5) Nothing in this section shall be construed to obligate the state to provide direct financial assistance to clients requiring epilepsy therapy.

(6) Funds in the Epilepsy Services Trust Fund may be appropriated for epilepsy case management services.

(7) The department shall limit total administrative expenditures from the Epilepsy Services Trust Fund to 5 percent of annual receipts.

History.—s. 3, ch. 88-398; s. 1, ch. 90-141; s. 73, ch. 97-101; s. 22, ch. 2000-242; s. 25, ch. 2000-367; ss. 18, 72, 73, ch. 2002-402; s. 406, ch. 2003-261; s. 25, ch. 2003-399; s. 7, ch. 2003-400; s. 4, ch. 2004-245; ss. 11, 76, ch. 2004-269.



385.211 - Refractory and intractable epilepsy treatment and research at recognized medical centers.

385.211 Refractory and intractable epilepsy treatment and research at recognized medical centers.—

(1) As used in this section, the term “low-THC cannabis” means “low-THC cannabis” as defined in s. 381.986 that is dispensed only from a dispensing organization as defined in s. 381.986.

(2) Notwithstanding chapter 893, medical centers recognized pursuant to s. 381.925, or an academic medical research institution legally affiliated with a licensed children’s specialty hospital as defined in s. 395.002(28) that contracts with the Department of Health, may conduct research on cannabidiol and low-THC cannabis. This research may include, but is not limited to, the agricultural development, production, clinical research, and use of liquid medical derivatives of cannabidiol and low-THC cannabis for the treatment for refractory or intractable epilepsy. The authority for recognized medical centers to conduct this research is derived from 21 C.F.R. parts 312 and 316. Current state or privately obtained research funds may be used to support the activities described in this section.

History.—s. 3, ch. 2014-157; s. 1, ch. 2016-212.



385.212 - Powers and duties of the Department of Health; Office of Compassionate Use.

385.212 Powers and duties of the Department of Health; Office of Compassionate Use.—

(1) The Department of Health shall establish an Office of Compassionate Use under the direction of the Deputy State Health Officer.

(2) The Office of Compassionate Use may enhance access to investigational new drugs for Florida patients through approved clinical treatment plans or studies. The Office of Compassionate Use may:

(a) Create a network of state universities and medical centers recognized pursuant to s. 381.925.

(b) Make any necessary application to the United States Food and Drug Administration or a pharmaceutical manufacturer to facilitate enhanced access to compassionate use for Florida patients.

(c) Enter into any agreements necessary to facilitate enhanced access to compassionate use for Florida patients.

(3) The department may adopt rules necessary to implement this section.

History.—s. 4, ch. 2014-157.






Chapter 386 - PARTICULAR CONDITIONS AFFECTING PUBLIC HEALTH

Part I - SANITARY NUISANCES (ss. 386.01-386.051)

386.01 - Sanitary nuisance.

386.01 Sanitary nuisance.—A sanitary nuisance is the commission of any act, by an individual, municipality, organization, or corporation, or the keeping, maintaining, propagation, existence, or permission of anything, by an individual, municipality, organization, or corporation, by which the health or life of an individual, or the health or lives of individuals, may be threatened or impaired, or by which or through which, directly or indirectly, disease may be caused.

History.—s. 1, ch. 4346, 1895; GS 1153; RGS 2157; CGL 3386.



386.02 - Duty of Department of Health.

386.02 Duty of Department of Health.—The Department of Health, upon request of the proper authorities, or of any three responsible resident citizens, or whenever it may seem necessary to the department, shall investigate the sanitary condition of any city, town, or place in the state; and if, upon examination, the department shall ascertain the existence of any sanitary nuisance as herein defined, it shall serve notice upon the proper party or parties to remove or abate the said nuisance or, if necessary, proceed to remove or abate the said nuisance in the manner provided in s. 823.01.

History.—s. 11, ch. 4346, 1895; GS 1154; RGS 2158; CGL 3387; ss. 19, 35, ch. 69-106; s. 148, ch. 77-147; s. 75, ch. 97-101.



386.03 - Notice to remove nuisances; authority of Department of Health and local health authorities.

386.03 Notice to remove nuisances; authority of Department of Health and local health authorities.—

(1) The Department of Health, upon determining the existence of anything or things herein declared to be nuisances by law, shall notify the person or persons committing, creating, keeping, or maintaining the same, to remove or cause to be removed, the same within 24 hours, or such other reasonable time as may be determined by the department, after such notice be duly given.

(2) If the sanitary nuisance condition is not removed by such person or persons within the time prescribed in said notice, the department, its agents or deputies or local health authorities, may within the county where the nuisance exists, remove, cause to remove, or prevent the continuing sanitary nuisance condition in the following manner:

(a) Undertake required correctional procedures, including the removal of same if necessary; the cost or expense of such removal or correctional procedures shall be paid by the person or persons committing, creating, keeping, or maintaining such nuisances; and if the said cost and expense thus accruing shall not be paid within 10 days after such removal, the same shall be collected from the person or persons committing, creating, keeping, or maintaining such nuisances, by suit at law; but this paragraph shall not authorize the department to alter, change, demolish, or remove any machinery, equipment, or facility designed or used for the processing or disposing of liquid or smoke effluent of a manufacturing plant.

(b) Institute criminal proceedings in the county court in the jurisdiction of which the condition exists against all persons failing to comply with notices to correct sanitary nuisance conditions as provided in this chapter.

(c) Institute legal proceedings authorized by the department as set forth in s. 381.0012.

(d) Institute administrative proceedings authorized by the department as set forth in s. 381.0061.

History.—s. 12, ch. 4346, 1895; GS 1155; RGS 2159; CGL 3388; s. 1, ch. 63-64; ss. 19, 35, ch. 69-106; s. 1, ch. 77-119; s. 149, ch. 77-147; s. 5, ch. 80-351; s. 53, ch. 91-297; s. 76, ch. 97-101.



386.041 - Nuisances injurious to health.

386.041 Nuisances injurious to health.—

(1) The following conditions existing, permitted, maintained, kept, or caused by any individual, municipal organization, or corporation, governmental or private, shall constitute prima facie evidence of maintaining a nuisance injurious to health:

(a) Untreated or improperly treated human waste, garbage, offal, dead animals, or dangerous waste materials from manufacturing processes harmful to human or animal life and air pollutants, gases, and noisome odors which are harmful to human or animal life.

(b) Improperly built or maintained septic tanks, water closets, or privies.

(c) The keeping of diseased animals dangerous to human health.

(d) Unclean or filthy places where animals are slaughtered.

(e) The creation, maintenance, or causing of any condition capable of breeding flies, mosquitoes, or other arthropods capable of transmitting diseases, directly or indirectly to humans.

(f) Any other condition determined to be a sanitary nuisance as defined in s. 386.01.

(2) The Department of Health, its agents and deputies, or local health authorities are authorized to investigate any condition or alleged nuisance in any city, town, or place within the state, and if such condition is determined to constitute a sanitary nuisance, they may take such action to abate the said nuisance condition in accordance with the provisions of this chapter.

History.—s. 2, ch. 63-64; ss. 19, 35, ch. 69-106; s. 150, ch. 77-147; s. 77, ch. 97-101.



386.051 - Nuisances injurious to health, penalty.

386.051 Nuisances injurious to health, penalty.—Any person found guilty of creating, keeping, or maintaining a nuisance injurious to health shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 63-64; s. 337, ch. 71-136.






Part II - INDOOR AIR: TOBACCO SMOKE (ss. 386.201-386.2125)

386.201 - Popular name.

386.201 Popular name.—This part may be cited by the popular name the “Florida Clean Indoor Air Act.”

History.—s. 1, ch. 85-257; s. 1, ch. 92-185; s. 1, ch. 2003-398.



386.202 - Legislative intent.

386.202 Legislative intent.—The purpose of this part is to protect people from the health hazards of secondhand tobacco smoke and to implement the Florida health initiative in s. 20, Art. X of the State Constitution. It is the intent of the Legislature to not inhibit, or otherwise obstruct, medical or scientific research or smoking cessation programs approved by the Department of Health.

History.—s. 2, ch. 85-257; s. 2, ch. 92-185; s. 2, ch. 2003-398.



386.203 - Definitions.

386.203 Definitions.—As used in this part:

(1) “Commercial” use of a private residence means any time during which the owner, lessee, or other person occupying or controlling the use of the private residence is furnishing in the private residence, or causing or allowing to be furnished in the private residence, child care, adult care, or health care, or any combination thereof, and receiving or expecting to receive compensation therefor.

(2) “Common area” means a hallway, corridor, lobby, aisle, water fountain area, restroom, stairwell, entryway, or conference room in a customs area of an airport terminal under the authority and control of the Bureau of Customs and Border Protection of the United States Department of Homeland Security.

(3) “Department” means the Department of Health.

(4) “Designated smoking guest rooms at public lodging establishments” means the sleeping rooms and directly associated private areas, such as bathrooms, living rooms, and kitchen areas, if any, rented to guests for their exclusive transient occupancy in public lodging establishments, including hotels, motels, vacation rentals, transient apartments, transient lodging establishments, roominghouses, boardinghouses, bed and breakfast inns, and the like; and designated by the person or persons having management authority over such public lodging establishment as rooms in which smoking may be permitted.

(5) “Enclosed indoor workplace” means any place where one or more persons engages in work, and which place is predominantly or totally bounded on all sides and above by physical barriers, regardless of whether such barriers consist of or include, without limitation, uncovered openings; screened or otherwise partially covered openings; or open or closed windows, jalousies, doors, or the like. A place is “predominantly” bounded by physical barriers during any time when both of the following conditions exist:

(a) It is more than 50 percent covered from above by a physical barrier that excludes rain, and

(b) More than 50 percent of the combined surface area of its sides is covered by closed physical barriers. In calculating the percentage of side surface area covered by closed physical barriers, all solid surfaces that block air flow, except railings, must be considered as closed physical barriers. This section applies to all such enclosed indoor workplaces and enclosed parts thereof without regard to whether work is occurring at any given time.

(c) The term does not include any facility owned or leased by and used exclusively for noncommercial activities performed by the members and guests of a membership association, including social gatherings, meetings, dining, and dances, if no person or persons are engaged in work as defined in subsection (12).

(6) “Essential services” means those services that are essential to the maintenance of any enclosed indoor room, including, but not limited to, janitorial services, repairs, or renovations.

(7) “Physical barrier” includes an uncovered opening; a screened or otherwise partially covered opening; or an open or closed window, jalousie, or door.

(8) “Retail tobacco shop” means any enclosed indoor workplace dedicated to or predominantly for the retail sale of tobacco, tobacco products, and accessories for such products, in which the sale of other products or services is merely incidental. Any enclosed indoor workplace of a business that manufactures, imports, or distributes tobacco products or of a tobacco leaf dealer is a business dedicated to or predominantly for the retail sale of tobacco and tobacco products when, as a necessary and integral part of the process of making, manufacturing, importing, or distributing a tobacco product for the eventual retail sale of such tobacco or tobacco product, tobacco is heated, burned, or smoked or a lighted tobacco product is tested.

(9) “Secondhand smoke,” also known as environmental tobacco smoke (ETS), means smoke emitted from lighted, smoldering, or burning tobacco when the smoker is not inhaling; smoke emitted at the mouthpiece during puff drawing; and smoke exhaled by the smoker.

(10) “Smoking” means inhaling, exhaling, burning, carrying, or possessing any lighted tobacco product, including cigarettes, cigars, pipe tobacco, and any other lighted tobacco product.

(11) “Stand-alone bar” means any licensed premises devoted during any time of operation predominantly or totally to serving alcoholic beverages, intoxicating beverages, or intoxicating liquors, or any combination thereof, for consumption on the licensed premises; in which the serving of food, if any, is merely incidental to the consumption of any such beverage; and the licensed premises is not located within, and does not share any common entryway or common indoor area with, any other enclosed indoor workplace, including any business for which the sale of food or any other product or service is more than an incidental source of gross revenue. A place of business constitutes a stand-alone bar in which the service of food is merely incidental in accordance with this subsection if the licensed premises derives no more than 10 percent of its gross revenue from the sale of food consumed on the licensed premises.

(12) “Work” means any person’s providing any employment or employment-type service for or at the request of another individual or individuals or any public or private entity, whether for compensation or not, whether full or part time, whether legally or not. “Work” includes, without limitation, any such service performed by an employee, independent contractor, agent, partner, proprietor, manager, officer, director, apprentice, trainee, associate, servant, volunteer, and the like. The term does not include noncommercial activities performed by members of a membership association.

(13) “Membership association” means a charitable, nonprofit, or veterans’ organization that holds a current exemption under s. 501(c)(3), (4), (7), (8), (10), or (19) or s. 501(d) of the Internal Revenue Code.

History.—s. 3, ch. 85-257; s. 1, ch. 88-266; s. 3, ch. 92-185; s. 42, ch. 94-218; s. 78, ch. 97-101; s. 2, ch. 2000-185; s. 3, ch. 2003-398; s. 10, ch. 2011-119.



386.204 - Prohibition.

386.204 Prohibition.—A person may not smoke in an enclosed indoor workplace, except as otherwise provided in s. 386.2045.

History.—s. 4, ch. 85-257; s. 4, ch. 92-185; s. 4, ch. 2003-398.



386.2045 - Enclosed indoor workplaces; specific exceptions.

386.2045 Enclosed indoor workplaces; specific exceptions.—Notwithstanding s. 386.204, tobacco smoking may be permitted in each of the following places:

(1) PRIVATE RESIDENCE.—A private residence whenever it is not being used commercially to provide child care, adult care, or health care, or any combination thereof as defined in s. 386.203(1).

(2) RETAIL TOBACCO SHOP.—An enclosed indoor workplace dedicated to or predominantly for the retail sale of tobacco, tobacco products, and accessories for such products, as defined in s. 386.203(8).

(3) DESIGNATED SMOKING GUEST ROOM.—A designated smoking guest room at a public lodging establishment as defined in s. 386.203(4).

(4) STAND-ALONE BAR.—A business that meets the definition of a stand-alone bar as defined in s. 386.203(11) and that otherwise complies with all applicable provisions of the Beverage Law and this part.

(5) SMOKING CESSATION PROGRAM, MEDICAL OR SCIENTIFIC RESEARCH.—An enclosed indoor workplace, to the extent that tobacco smoking is an integral part of a smoking cessation program approved by the department, or medical or scientific research conducted therein. Each room in which tobacco smoking is permitted must comply with the signage requirements in s. 386.206.

(6) CUSTOMS SMOKING ROOM.—A customs smoking room in an airport in-transit lounge under the authority and control of the Bureau of Customs and Border Protection of the United States Department of Homeland Security subject to the restrictions contained in s. 386.205.

History.—s. 5, ch. 2003-398.



386.205 - Customs smoking rooms.

386.205 Customs smoking rooms.—A customs smoking room may be designated by the person in charge of an airport in-transit lounge under the authority and control of the Bureau of Customs and Border Protection of the United States Department of Homeland Security. A customs smoking room may only be designated in an airport in-transit lounge under the authority and control of the Bureau of Customs and Border Protection of the United States Department of Homeland Security. A customs smoking room may not be designated in an elevator, restroom, or any common area as defined by s. 386.203. Each customs smoking room must conform to the following requirements:

(1) Work, other than essential services defined in s. 386.203(6), must not be performed in the room at any given time.

(2) Tobacco smoking must not be permitted in the room while any essential services are being performed in the room.

(3) Each customs smoking room must be enclosed by physical barriers that are impenetrable by secondhand tobacco smoke and prevent the escape of secondhand tobacco smoke into the enclosed indoor workplace.

(4) Each customs smoking room must exhaust tobacco smoke directly to the outside and away from air intake ducts, and be maintained under negative pressure, with respect to surrounding spaces, sufficient to contain tobacco smoke within the room.

(5) Each customs smoking room must comply with the signage requirements in s. 386.206.

History.—s. 5, ch. 85-257; s. 5, ch. 92-185; s. 79, ch. 97-101; s. 1, ch. 2000-185; s. 1, ch. 2000-370; s. 6, ch. 2003-398.



386.206 - Posting of signs; requiring policies.

386.206 Posting of signs; requiring policies.—

(1) The proprietor or other person in charge of an enclosed indoor workplace must develop and implement a policy regarding the smoking prohibitions established in this part. The policy may include, but is not limited to, procedures to be taken when the proprietor or other person in charge witnesses or is made aware of a violation of s. 386.204 in the enclosed indoor workplace and must include a policy which prohibits an employee from smoking in the enclosed indoor workplace. In order to increase public awareness, the person in charge of an enclosed indoor workplace may, at his or her discretion, post “NO SMOKING” signs as deemed appropriate.

(2) The person in charge of an airport terminal that includes a designated customs smoking room must conspicuously post, or cause to be posted, signs stating that no smoking is permitted except in the designated customs smoking room located in the customs area of the airport. Each sign posted pursuant to this section must have letters of reasonable size that can be easily read. The color, design, and precise locations at which such signs are posted shall be left to the discretion of the person in charge of the premises.

(3) The proprietor or other person in charge of an enclosed indoor workplace where a smoking cessation program, medical research, or scientific research is conducted or performed must conspicuously post, or cause to be posted, signs stating that smoking is permitted for such purposes in designated areas in the enclosed indoor workplace. Each sign posted pursuant to this section must have letters of reasonable size which can be easily read. The color, design, and precise locations at which such signs are posted shall be left to the discretion of the person in charge of the premises.

History.—s. 6, ch. 85-257; s. 6, ch. 92-185; s. 687, ch. 95-148; s. 7, ch. 2003-398; s. 10, ch. 2006-2.



386.207 - Administration; enforcement; civil penalties.

386.207 Administration; enforcement; civil penalties.—

(1) The department or the Division of Hotels and Restaurants or the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation shall enforce this part based upon each department’s specific areas of regulatory authority and to implement such enforcement shall adopt, in consultation with the State Fire Marshal, rules specifying procedures to be followed by enforcement personnel in investigating complaints and notifying alleged violators and rules specifying procedures by which appeals may be taken by aggrieved parties.

(2) Public agencies responsible for the management and maintenance of government buildings shall report observed violations to the department. The State Fire Marshal shall report to the department observed violations of this part found during its periodic inspections conducted under its regulatory authority.

(3) The department or the Division of Hotels and Restaurants or the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation, upon notification of observed violations of this part, shall issue to the proprietor or other person in charge of such enclosed indoor workplace a notice to comply with this part. If the person fails to comply within 30 days after receipt of the notice, the department or the Division of Hotels and Restaurants or the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation shall assess a civil penalty against the person of not less than $250 and not to exceed $750 for the first violation and not less than $500 and not to exceed $2,000 for each subsequent violation. The imposition of the fine must be in accordance with chapter 120. If a person refuses to comply with this part, after having been assessed such penalty, the department or the Division of Hotels and Restaurants or the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation may file a complaint in the circuit court of the county in which the enclosed indoor workplace is located to require compliance.

(4) All fine moneys collected pursuant to this section shall be used by the department for children’s medical services programs pursuant to the provisions of part I of chapter 391.

History.—s. 7, ch. 85-257; s. 2, ch. 88-266; s. 1, ch. 89-109; s. 688, ch. 95-148; s. 8, ch. 2003-398.



386.208 - Penalties.

386.208 Penalties.—Any person who violates s. 386.204 commits a noncriminal violation as defined in s. 775.08(3), punishable by a fine of not more than $100 for the first violation and not more than $500 for each subsequent violation. Jurisdiction shall be with the appropriate county court.

History.—s. 8, ch. 85-257; s. 7, ch. 92-185; s. 9, ch. 2003-398.



386.209 - Regulation of smoking preempted to state.

386.209 Regulation of smoking preempted to state.—This part expressly preempts regulation of smoking to the state and supersedes any municipal or county ordinance on the subject; however, school districts may further restrict smoking by persons on school district property.

History.—s. 9, ch. 85-257; s. 8, ch. 92-185; s. 10, ch. 2003-398; s. 1, ch. 2011-108.



386.211 - Public announcements in mass transportation terminals.

386.211 Public announcements in mass transportation terminals.—Announcements about the Florida Clean Indoor Air Act shall be made regularly over public address systems in terminals of public transportation carriers located in metropolitan statistical areas with populations over 230,000 according to the latest census. These announcements shall be made at least every 30 minutes and shall be made in appropriate languages. Each announcement must include a statement to the effect that Florida is a clean indoor air state and that smoking is not allowed except as provided in this part.

History.—s. 9, ch. 92-185; s. 11, ch. 2003-398.



386.212 - Smoking prohibited near school property; penalty.

386.212 Smoking prohibited near school property; penalty.—

(1) It is unlawful for any person under 18 years of age to smoke tobacco in, on, or within 1,000 feet of the real property comprising a public or private elementary, middle, or secondary school between the hours of 6 a.m. and midnight. This section does not apply to any person occupying a moving vehicle or within a private residence.

(2) A law enforcement officer may issue a citation in such form as prescribed by a county or municipality to any person violating the provisions of this section. Any such citation must contain:

(a) The date and time of issuance.

(b) The name and address of the person cited.

(c) The date and time the civil infraction was committed.

(d) The statute violated.

(e) The facts constituting the violation.

(f) The name and authority of the law enforcement officer.

(g) The procedure for the person to follow to pay the civil penalty, to contest the citation, or to appear in court.

(h) The applicable civil penalty if the person elects not to contest the citation.

(i) The applicable civil penalty if the person elects to contest the citation.

(3) Any person issued a citation pursuant to this section shall be deemed to be charged with a civil infraction punishable by a maximum civil penalty not to exceed $25, or 50 hours of community service or, where available, successful completion of a school-approved anti-tobacco “alternative to suspension” program.

(4) Any person who fails to comply with the directions on the citation shall be deemed to waive his or her right to contest the citation and an order to show cause may be issued by the court.

History.—s. 1, ch. 96-217; s. 12, ch. 2003-398.



386.2125 - Rulemaking.

386.2125 Rulemaking.—The department and the Department of Business and Professional Regulation, shall, in consultation with the State Fire Marshal, have the authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part within each agency’s specific areas of regulatory authority. Whenever assessing a smoking cessation program for approval, the department shall consider whether the smoking cessation program limits to the extent possible the potential for exposure to secondhand tobacco smoke, if any, to nonparticipants in the enclosed indoor workplace.

History.—s. 13, ch. 2003-398.









Chapter 388 - MOSQUITO CONTROL

388.0101 - Declaration of legislative intent.

388.0101 Declaration of legislative intent.—It is declared to be the public policy of this state to achieve and maintain such levels of arthropod control as will protect human health and safety and foster the quality of life of the people, promote the economic development of the state, and facilitate the enjoyment of its natural attractions by reducing the number of pestiferous and disease-carrying arthropods. It is further declared to be the policy of the state to conduct arthropod control in a manner consistent with protection of the environmental and ecological integrity of all lands and waters throughout the state.

History.—s. 1, ch. 86-203.



388.011 - Definitions.

388.011 Definitions.—As used in this chapter:

(1) “Arthropod” means those insects of public health or nuisance importance, including all mosquitoes, midges, sand flies, dog flies, yellow flies, and house flies.

(2) “Board of commissioners” means the governing body of any mosquito control district, and may include boards of county commissioners when context so indicates.

(3) “County” means a political subdivision of the state administered by a board of county commissioners.

(4) “Department” means the Department of Agriculture and Consumer Services.

(5) “District” means any mosquito control district established in this state by law for the express purpose of controlling arthropods within boundaries of said districts.

(6) “Integrated arthropod control” means the implementation of arthropod control measures, including, but not limited to, the use of pesticides and biological control agents and source reduction, to control arthropods without an unreasonable adverse effect on the environment.

(7) “Land management agency” means the agency charged with managing publicly owned lands.

(8) “Local arthropod control agency” means the county, city, or district charged with arthropod control over publicly owned lands.

(9) “Nuisance” means a condition in which pestiferous arthropods occur in such numbers as to be annoying, obnoxious, or inimical to human comfort.

(10) “Source reduction” means the physical land or water management of arthropod breeding areas to reduce the area’s suitability for arthropod breeding.

(11) “Unreasonable adverse effects on the environment” means any unreasonable risk to humans or the environment, with due consideration of the economic, social, and environmental costs and benefits of the use of any arthropod control measure.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236; ss. 19, 35, ch. 69-106; s. 146, ch. 71-377; s. 156, ch. 77-147; s. 2, ch. 86-203; s. 2, ch. 92-203; s. 689, ch. 95-148.



388.021 - Creation of mosquito control districts.

388.021 Creation of mosquito control districts.—

(1) The abatement or suppression of arthropods, whether disease-bearing or merely pestiferous, within any or all counties of this state is advisable and necessary for the maintenance and betterment of the comfort, health, and welfare of the people thereof and is found and declared to be for public purposes. Areas where arthropods incubate, hatch, or occur in significant numbers so as to constitute a public health, welfare, or nuisance problem may be controlled or abated as provided in this chapter or the rules promulgated hereunder. Therefore, any city, town, or county, or any portion or portions thereof, whether such portion or portions include incorporated territory or portions of two or more counties in the state, may be created into a special taxing district for the control of arthropods under the provisions of this chapter.

(2) It is the legislative intent that those mosquito control districts established prior to July 1, 1980, pursuant to the petition process formerly contained in 1s. 388.031, may continue to operate as outlined in this chapter. However, on and after that date, no mosquito control districts may be created except pursuant to s. 125.01.

History.—s. 2, ch. 59-195; s. 9, ch. 80-281; s. 3, ch. 86-203; s. 1, ch. 90-90; s. 12, ch. 91-308.

1Note.—Repealed by s. 12, ch. 80-281.



388.101 - District boards of commissioners; term of office.

388.101 District boards of commissioners; term of office.—

(1) Following the creation of the district, and in the general election each 4 years thereafter, the district board of commissioners shall be elected on a nonpartisan basis by the electors of the district. The three persons receiving the highest number of votes cast in the general election shall serve 4 years and shall take office at the same time as do other county officers, on the first Tuesday after the first Monday in January next after their election, and serve on the same cycle as do other constitutional county officers.

(2) The district board of commissioners may, by resolution, elect to increase the membership of the board to five commissioners to be elected on a nonpartisan basis in the manner specified by subsection (1) to terms of 4 years each.

(3) The district board of commissioners may, by resolution, elect to stagger the terms of office of the members of the board. If the board of commissioners is composed of three members, at the first general election following the resolution the electors of the district shall elect three commissioners, one to a term of office of 2 years and the other two to terms of office of 4 years. If the board of commissioners is composed of five members, the electors of the district shall, at the first general election following the resolution, elect five commissioners, two to terms of office of 2 years and three to terms of office of 4 years. The board of commissioners shall, in their resolution, designate the term of office of each seat on the board for the purposes of the initial election following the resolution. Each commissioner shall hold his or her office until a successor is elected and qualified. Thereafter, each commissioner shall be elected to a 4-year term of office.

(4) The district board of commissioners, if it resolves to increase the membership of the board or stagger the terms of office of the members of the board, must do so at least 1 month prior to the opening of the qualifying period for the next general election. Resolutions to increase board membership and stagger terms of office may be effective at the same general election.

(5) The board of county commissioners shall call and provide for said election. Members of the district board of commissioners shall be resident registered electors.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236; s. 10, ch. 80-281; s. 4, ch. 86-203; s. 690, ch. 95-148.



388.111 - District boards of commissioners; vacancies.

388.111 District boards of commissioners; vacancies.—In the event of a vacancy due to any cause in any board of commissioners, the same shall be filled by appointment by the Commissioner of Agriculture for the unexpired term.

History.—s. 2, ch. 59-195; s. 3, ch. 92-203.



388.121 - District boards of commissioners; organization.

388.121 District boards of commissioners; organization.—As soon as practicable after such commissioners have been elected and qualified, they shall meet and organize by the election from among their number of a chair, a secretary and a treasurer. Two members of the board shall constitute a quorum. The vote of two members shall be necessary to transact business.

History.—s. 2, ch. 59-195; s. 691, ch. 95-148.



388.131 - Commissioners; bond.

388.131 Commissioners; bond.—The department may require each commissioner, before he or she assumes office, to give the Commissioner of Agriculture a bond, the cost thereof being borne by the district, conditioned on the faithful performance of the duties of his or her office. The bond must be approved and filed in the same manner as a bond of the board of county commissioners. The failure of any person to make and file the required bond within 10 days after his or her election creates a vacancy on the board.

History.—s. 2, ch. 59-195; s. 4, ch. 92-203; s. 692, ch. 95-148; s. 35, ch. 98-34.



388.141 - Commissioners; compensation.

388.141 Commissioners; compensation.—

(1) Members of the board of commissioners of independent special tax districts may each be paid a salary to be determined by unanimous vote of the board which shall not exceed $4,800 for each commissioner during any one year; however, this section shall not be construed to limit compensation of district commissioners where higher amounts have otherwise been authorized by special act or general act of local application. Said members may be reimbursed for expenses incurred in the performance of their duties as provided in s. 112.061.

(2) No board member of a mosquito control district shall receive compensation except for per diem and travel expenses authorized pursuant to s. 112.061, for serving on more than one special district board in this state. All special districts, regardless of the existence of other specific provisions of law, shall comply with this subsection.

History.—s. 2, ch. 59-195; s. 13, ch. 63-400; s. 5, ch. 86-203; s. 13, ch. 91-308.



388.151 - District boards of commissioners; meetings.

388.151 District boards of commissioners; meetings.—All boards of commissioners shall hold regular monthly meetings, and special meetings as needed, in the courthouse or in the offices of the district. The time and place of said regular meetings shall be on file in the office of the district board of commissioners.

History.—s. 2, ch. 59-195; ss. 19, 35, ch. 69-106; s. 157, ch. 77-147; s. 5, ch. 92-203.



388.161 - District boards of commissioners; powers and duties.

388.161 District boards of commissioners; powers and duties.—

(1) The board of commissioners may do any and all things necessary for the control and elimination of all species of mosquitoes and other arthropods of public health importance and the board of commissioners is specifically authorized to provide for the construction and maintenance of canals, ditches, drains, dikes, fills, and other necessary works and to install and maintain pumps, excavators, and other machinery and equipment, to use pesticides registered by the department but only in such quantities as may be necessary to control mosquito breeding and not be detrimental to fish life.

(2) The board of commissioners shall have all the powers of a body corporate, including the power to sue and be sued as a corporation in said name in any court; to contract, to adopt and use a common seal and alter same at pleasure, to purchase, hold, lease, and convey such real estate and personal property as said board may deem proper to carry out the purpose of this chapter; to acquire by gift real estate, personal property, and moneys and to employ a field director and such trained personnel, legal, clerical or otherwise, and laborers as may be required. The board of commissioners shall adopt such rules not inconsistent with the provisions of this chapter or with other legislation which in its judgment may be necessary for the proper enforcement of this chapter provided such rules are approved by the department.

History.—s. 2, ch. 59-195; ss. 19, 35, ch. 69-106; s. 158, ch. 77-147; s. 6, ch. 92-203; s. 5, ch. 2012-190.



388.162 - Direction of the program.

388.162 Direction of the program.—The program shall be administered for the board of commissioners by a qualified person. The department shall establish minimum qualifications for employment of a director in accordance with the responsibilities attached to the position.

History.—s. 2, ch. 63-236; ss. 19, 35, ch. 69-106; s. 159, ch. 77-147; s. 7, ch. 92-203.



388.171 - Power to perform work.

388.171 Power to perform work.—The board of commissioners may have any and all work performed by contract with or without advertisement, or without contract, by machinery, equipment, and labor employed directly by the board of commissioners.

History.—s. 2, ch. 59-195.



388.181 - Power to do all things necessary.

388.181 Power to do all things necessary.—The respective districts of the state are hereby fully authorized to do and perform all things necessary to carry out the intent and purposes of this law.

History.—s. 2, ch. 59-195.



388.201 - District budgets; hearing.

388.201 District budgets; hearing.—

(1) The fiscal year of districts operating under the provisions of this chapter shall be the 12-month period extending from October 1 of one year through September 30 of the following year. The governing board of the district shall before July 15 of each year complete the preparation of a tentative detailed work plan budget covering its proposed operations and requirements for arthropod control measures during the ensuing fiscal year and, for the purpose of determining eligibility for state aid, shall submit copies as may be required to the department for review and approval. The tentative detailed work plan budget shall set forth, classified by account number, title and program items, and by fund from which to be paid, the proposed expenditures of the district for construction, for acquisition of land, and other purposes, for the operation and maintenance of the district’s works, the conduct of the district generally, to which may be added an amount to be held as a reserve.

(2) The tentative detailed work plan budget shall also show the estimated amount which will appear at the beginning of the fiscal year as obligated upon commitments made but uncompleted. There shall be shown the estimated unobligated or net balance which will be on hand at the beginning of the fiscal year and the estimated amount to be raised by district taxes and from any and all other sources for meeting the district’s requirements.

(3) The budget and maintenance tax levy shall be adopted in accordance with the provisions of s. 200.065.

(4) The governing board:

(a) Shall consider objections filed against adoption of the tentative detailed work plan budget and in its discretion may amend, modify, or change such budget; and

(b) Shall by September 30 adopt and execute on a form furnished by the department a certified budget for the district which shall be the operating and fiscal guide for the district. Certified copies of this budget shall be submitted by September 30 to the department for approval.

(5) County commissioners’ mosquito and arthropod control budgets shall be made and adopted as prescribed by subsections (1) and (2); summary figures shall be incorporated into the county budgets as prescribed by the Department of Financial Services.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236; ss. 12, 19, 35, ch. 69-106; s. 160, ch. 77-147; s. 6, ch. 86-203; s. 56, ch. 91-221; s. 407, ch. 2003-261; s. 6, ch. 2012-190.



388.211 - Change in district boundaries.

388.211 Change in district boundaries.—

(1) The board of commissioners of any district formed prior to July 1, 1980, may, for and on behalf of the district or the qualified electors within or without the district, request that the board of county commissioners in each county having land within the district approve a change in the boundaries of the district.

(2) If the board of county commissioners approves such change, an amendment shall be made to the order creating the district to conform with the boundary change.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236; s. 3, ch. 71-323; s. 11, ch. 80-281.



388.221 - Tax levy.

388.221 Tax levy.—

(1) The board of commissioners of such district may levy upon all of the real and personal taxable property in said district a special tax not exceeding 10 mills on the dollar during each year as maintenance tax to be used solely for the purposes authorized and prescribed by this chapter. Said board shall by resolution certify to the property appraiser of the county in which the property is situate, timely for the preparation of the tax roll, the tax rate to be applied in determining the amount of the district’s annual maintenance tax. Certified copies of such resolution executed in the name of said board by its chair and secretary and under its corporate seal shall be made and delivered to the property appraiser and the board of county commissioners of the county in which such district is located, and to the Department of Revenue not later than September 30 of such year. The property appraiser of said county shall assess and the tax collector of said county shall collect the amount of taxes so assessed and levied by said board of commissioners of said district upon all of the taxable real and personal property in said district at the rate of taxation adopted by said board for said year and included in said resolution, and said levy shall be included in the warrants of the property appraiser and attached to the assessment roll of taxes for said county each year. The tax collector shall collect such taxes so levied by said board in the same manner as other taxes are collected and shall pay the same within the time and in the manner prescribed by law to the treasurer of said board. The Department of Revenue shall assess and levy on all the railroad lines and railroad property and telegraph and telephone lines and telegraph and telephone property situated in said district in the amount of each such levy as in case of other state and county taxes and shall collect said taxes thereon in the same manner as it is required by law to assess and collect taxes for state and county purposes and remit the same to the treasurer of said board. All such taxes shall be held by said treasurer for the credit of said board and paid out by him or her as ordered by said board.

(2) The tax officers of the county are hereby authorized and directed to perform the duties devolving upon them under this chapter and to receive compensation therefor at such rates or charges as are provided by law with respect to similar services or charges.

History.—s. 2, ch. 59-195; ss. 21, 35, ch. 69-106; s. 1, ch. 77-102; s. 7, ch. 86-203; s. 693, ch. 95-148.



388.231 - Restrictions on use, loan, or rental of equipment; charges.

388.231 Restrictions on use, loan, or rental of equipment; charges.—

(1) Equipment purchased for use in control of mosquitoes and other arthropods and paid for with funds budgeted for arthropod control shall not be used for any private purpose. No county or district shall lend or rent equipment so purchased to any other department within the county, or to another county, district or any public agency or political subdivision of the state without the prior written approval of the department; nor shall it be so lent or rented without making a use or rental charge for the use thereof. The department is authorized to establish a fair use or rental charge on equipment so purchased and may require the maintenance of reasonable and proper records in connection with the loan or rental of such equipment.

(2) Any district, county, municipality or public agency using said equipment on a use or rental basis shall send a warrant made payable to the county or district, or to such control fund of the county owning the equipment, for the full payment of such use or rent at the end of each month. All funds received by a county or district from the renting of its equipment shall be deposited promptly by the county or district in their state fund account. Upon failure of any county or district to secure prior written approval from the department before lending or renting its equipment, or upon the failure of the county or district to collect rents due for the use of its equipment at rates established by the department, and to deposit said rents promptly under state funds, the department may immediately remove the equipment and utilize it for arthropod control purposes in any other area of the state.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236; ss. 19, 35, ch. 69-106; s. 161, ch. 77-147; s. 8, ch. 92-203.



388.241 - Board of county commissioners vested with powers and duties of board of commissioners in certain counties.

388.241 Board of county commissioners vested with powers and duties of board of commissioners in certain counties.—In those counties where there has been no formation of a separate or special board of commissioners, all the rights, powers, and duties of a board of commissioners as conferred in this chapter shall be vested in the board of county commissioners of said county.

History.—s. 2, ch. 59-195; s. 8, ch. 86-203.



388.251 - Delegation of authority to county health department.

388.251 Delegation of authority to county health department.—The board of county commissioners may authorize the county health department to administer and direct arthropod control in the county provided by this chapter, upon the following conditions:

(1) The county health department shall keep the books and make all reports required by this chapter.

(2) All purchases, whether by bid or otherwise, shall be made in accordance with the procedure followed by the board of county commissioners in making other purchases.

(3) The county health department shall submit to the board of county commissioners, with supporting vouchers and invoices, monthly itemized statements of expenses incurred in carrying out the control program in the county.

History.—s. 2, ch. 59-195.



388.261 - State aid to counties and districts for arthropod control; distribution priorities and limitations.

388.261 State aid to counties and districts for arthropod control; distribution priorities and limitations.—

(1) A county or district may, without contributing matching funds, receive state funds, supplies, services, or equipment in an amount of no more than $50,000 per year for up to 3 years for any new program for the control of mosquitoes and other arthropods which serves an area not previously served by the county or district. These funds may be expended for any and all types of control measures approved by the department.

(2) Every county or district budgeting local funds to be used exclusively for the control of mosquitoes and other arthropods, under a plan submitted by the county or district and approved by the department, is eligible to receive state funds and supplies, services, and equipment on a dollar-for-dollar matching basis to the amount of local funds budgeted. If state funds appropriated by the Legislature are insufficient to grant each county or district state funds on a dollar-for-dollar matching basis to the amount budgeted in local funds, the department shall distribute the funds as prescribed by rule. Such rules shall provide for up to 80 percent of the funds to be distributed to programs with local funds for mosquito control budgets of less than $1 million, if the county or district meets the eligibility requirements. The funds shall be distributed as equally as possible within the category of counties pursuant to this section. The remaining funds shall be distributed as prescribed by rule among the remaining counties to support mosquito control and to support research, education, and outreach.

(3) Every county shall be limited to receive a total of $120,000 of state funds, exclusive of state funds brought forward, during any one year.

(4)(a) Up to 20 percent of the annual funds appropriated to local governments for arthropod control may be used for arthropod control research or demonstration projects as approved by the department.

(b) Notwithstanding paragraph (a), and for the 2015-2016 fiscal year only, up to 40 percent of the annual funds appropriated to local governments for arthropod control may be used for arthropod control research or demonstration projects as approved by the department. This paragraph expires July 1, 2016.

(5) If more than one local mosquito control agency exists in a county, the funds shall be prorated between the agencies based on the population served by each agency.

(6) The Commissioner of Agriculture may exempt counties or districts from the requirements in subsection (1), subsection (2), or subsection (3) when the department determines state funds, supplies, services, or equipment are necessary for the immediate control of mosquitoes and other arthropods that pose a threat to human or animal health.

(7) The department may use state funds appropriated for a county or district under subsection (1) or subsection (2) to provide state mosquito or other arthropod control equipment, supplies, or services when requested by a county or district eligible to receive state funds under s. 388.271.

(8) The department is authorized to use up to 5 percent of the funds appropriated annually by the Legislature under this section to provide technical assistance to the counties or districts, or to purchase equipment, supplies, or services necessary to administer the provisions of this chapter.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236; ss. 19, 35, ch. 69-106; s. 162, ch. 77-147; s. 2, ch. 90-90; s. 9, ch. 92-203; s. 13, ch. 2002-295; s. 5, ch. 2013-226; s. 52, ch. 2015-222.



388.271 - Prerequisites to participation.

388.271 Prerequisites to participation.—

(1) When state funds are involved, it is the duty of the department to guide, review, approve, and coordinate the activities of all county governments and special districts receiving state funds in furtherance of the goal of integrated arthropod control. Each county or district eligible to participate hereunder may begin participation on October 1 of any year by filing with the department not later than July 15 a tentative work plan and tentative detailed work plan budget providing for the control of arthropods. Following approval of the plan and budget by the department, two copies of the county’s or district’s certified budget based on the approved work plan and detailed work plan budget shall be submitted to the department by September 30 following. State funds, supplies, and services shall be made available to such county or district by and through the department immediately upon release of funds by the Executive Office of the Governor.

(2) All purchases of supplies, materials and equipment by counties or districts shall be made in accordance with the laws governing purchases by boards of county commissioners, except that districts with special laws relative to competitive bidding shall make purchases in accordance therewith.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236; ss. 2, 3, ch. 67-371; ss. 19, 31, 35, ch. 69-106; s. 163, ch. 77-147; s. 130, ch. 79-190; s. 9, ch. 86-203; s. 6, ch. 2013-226.



388.281 - Use of state matching funds.

388.281 Use of state matching funds.—

(1) All funds, supplies, and services released to counties and districts hereunder shall be used in accordance with the detailed work plan and certified budget approved by both the department and the county or district. The plan and budget may be amended at any time upon prior approval of the department.

(2) All funds, supplies, and services released on the dollar-for-dollar matching basis shall be used exclusively for an integrated program that provides a combination of mosquito control, source reduction measures, public education, personnel training and certification, arthropod population surveillance, larvicides, adulticides, equipment, and public alerts as approved by the department. Source reduction measures may include measures to improve management and enhance the ecological integrity of source reduction areas. If source reduction measures require permits, approvals, or agreement by federal, state, regional, or local agencies, such permits, approvals, or agreement shall be obtained prior to commencement of the source reduction project. These measures include sanitary landfills, drainage, diking, filling of arthropod breeding areas, and the purchase, maintenance, and operation of all types of equipment including trucks, dredges, draglines, bulldozers, or any other type of machinery and materials utilized in ditching, ditch lining, ditch construction, diking, filling, hiring personnel, rental of equipment, and payment for contract work awarded to the lowest responsible bidder.

(3) In any county or district where the arthropod problem has been eliminated, or reduced to such an extent that it does not constitute a health, comfort, or economic problem as determined by the department, the maximum amount of state funds available under this chapter shall be reduced to the amount necessary to meet actual need.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236; ss. 19, 35, ch. 69-106; s. 164, ch. 77-147; s. 10, ch. 86-203; s. 3, ch. 90-90; s. 10, ch. 92-203; s. 14, ch. 2002-295.



388.291 - Source reduction measures; supervision by department.

388.291 Source reduction measures; supervision by department.—

(1) Any county or district may perform source reduction measures in conformity with good engineering practices in any area, provided that the department cooperating with the county or district has approved the operating or construction plan and it has been determined by criteria contained in rule that the area or areas to be controlled would produce arthropods in significant numbers to constitute a health or nuisance problem.

(2) The county or district shall manage the detailed business affairs and supervise said work, and the department shall advise the districts as to the best and most effective measures to be used in bringing about better temporary control and the permanent elimination of breeding conditions. The department may at its discretion discontinue any state aid provided hereunder in the event it finds the jointly agreed upon program is not being followed or is not efficiently and effectively administered.

(3) Property owners in a developed residential area shall maintain their property in a manner that does not create or maintain any standing freshwater condition capable of breeding mosquitoes or other arthropods in significant numbers so as to constitute a public health, welfare, or nuisance problem. This subsection does not authorize the alteration of permitted stormwater management systems or prohibit maintained fish ponds, Florida-friendly landscaping, or other maintained systems of landscaping or vegetation. If such a condition is found to exist, the local arthropod control agency shall serve notice on the property owner to treat, remove, or abate the condition. Such notice is prima facie evidence of maintaining a nuisance, and upon failure of the property owner to treat, remove, or abate the condition, the local arthropod control agency or any affected citizen may proceed pursuant to s. 60.05 to enjoin the nuisance and may recover costs and attorney’s fees if they prevail in the action.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236; ss. 19, 35, ch. 69-106; s. 165, ch. 77-147; s. 11, ch. 86-203; s. 4, ch. 90-90; s. 26, ch. 2009-243.



388.301 - Payment of state funds; supplies and services.

388.301 Payment of state funds; supplies and services.—State funds shall be payable quarterly, in accordance with the rules of the department, upon requisition by the department to the Chief Financial Officer. The department is authorized to furnish insecticides, chemicals, materials, equipment, vehicles, and personnel in lieu of state funds where mass purchasing may save funds for the state, or where it would be more practical and economical to use equipment, supplies, and services between two or more counties or districts.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236; ss. 19, 35, ch. 69-106; s. 166, ch. 77-147; s. 11, ch. 92-203; s. 408, ch. 2003-261.



388.311 - Carry over of state funds and local funds.

388.311 Carry over of state funds and local funds.—State and local funds budgeted for the control of mosquitoes and other arthropods shall be carried over at the end of the county or district’s fiscal year, and rebudgeted for such control measures the following fiscal year.

History.—s. 2, ch. 59-195.



388.321 - Equipment to become property of the county or district.

388.321 Equipment to become property of the county or district.—All equipment purchased under this chapter with state funds made available directly to the county or district shall become the property of the county or district unless otherwise provided, and may be traded in on other equipment, or sold, when no longer needed by the county or district.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236.



388.322 - Record and inventory of certain property.

388.322 Record and inventory of certain property.—A record and inventory of certain property owned by the district shall be maintained in accordance with s. 274.02.

History.—s. 2, ch. 63-236.



388.323 - Disposal of surplus property.

388.323 Disposal of surplus property.—Surplus property shall be disposed of according to the provisions set forth in s. 274.05 with the following exceptions:

(1) Serviceable equipment no longer needed by a county or district shall first be offered to any or all other counties or districts engaged in arthropod control at a price established by the board of commissioners owning the equipment.

(2) The alternative procedure for disposal of surplus property, as prescribed in s. 274.06, shall be followed if it is determined that no other county or district engaged in arthropod control has need for the equipment.

(3) All proceeds from the sale of any real or tangible personal property owned by the county or district shall be deposited in the county’s or district’s state fund account unless otherwise specifically designated by the department.

History.—s. 2, ch. 63-236; ss. 19, 35, ch. 69-106; s. 167, ch. 77-147; s. 12, ch. 92-203; s. 23, ch. 94-226; s. 7, ch. 2012-190.



388.341 - Reports of expenditures and accomplishments.

388.341 Reports of expenditures and accomplishments.—Each county and district participating under the provisions of this chapter shall within 30 days after the end of each month submit to the department a monthly report for the preceding month of expenditures from all funds for arthropod control, and such reports of activities and accomplishments as may be required by the department.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236; ss. 19, 35, ch. 69-106; s. 168, ch. 77-147; s. 13, ch. 92-203.



388.351 - Transfer of equipment, personnel, and supplies during an emergency.

388.351 Transfer of equipment, personnel, and supplies during an emergency.—The department, upon notifying a county or district and obtaining its approval, is authorized to transfer equipment, materials, and personnel from one district to another in the event of an emergency brought about by an arthropod-borne epidemic or other disaster requiring emergency control.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236; ss. 19, 35, ch. 69-106; s. 169, ch. 77-147; s. 14, ch. 92-203.



388.361 - Department authority and rules; administration.

388.361 Department authority and rules; administration.—

(1) This chapter and all rules adopted and promulgated hereunder shall be administered and enforced by the department.

(2) The department shall adopt rules to implement the provisions of this chapter. Such rules shall provide for:

(a) Criteria by which a demonstrable increase or other indicator of arthropod population levels is determined to constitute a public health or nuisance problem.

(b) Criteria regarding aerial spraying on private lands of pesticides, petroleum products, or other substances for control of adult arthropods which minimize the deposition onto and the potential for substantial adverse effects to environmentally sensitive and biologically highly productive public lands caused by such airborne substances. In the promulgation of such rules, the department shall consider the recommendations of the Florida Coordinating Council on Mosquito Control.

(c) Requirements that all arthropod control pesticides, including adulticides and larvicides, be used only in accordance with the registered label and labeling or be otherwise accepted by the United States Environmental Protection Agency or the department.

(d) Protection of the health, safety, and welfare of arthropod control employees, the general public, and the natural resources of this state in conformity with the provisions of this chapter.

(3) The department is authorized to adopt rules which are more detailed or stringent than, but not otherwise inconsistent with, the label requirements of the United States Environmental Protection Agency.

(4) The department shall adopt rules which establish criteria for the licensure or certification of all private and public arthropod control applicators and program directors and require recordkeeping and reporting of applicator activities in furtherance of the goal of integrated arthropod control. No licensure or certification shall be required of private applicators controlling arthropods upon their own individual residential or agricultural property.

(5) In order to carry out the provisions of this chapter, the department’s duly authorized arthropod control operation inspectors may enter upon any licensee’s premises or any location where the licensee keeps or stores records or equipment, at reasonable times, in order to have access for the purpose of inspecting records or any equipment, to inspect lands actually or reported to be exposed to arthropod control pesticides applied by the licensee, to inspect licensee storage or disposal areas, to inspect or investigate complaints against licensees of injury to humans or land resulting from arthropod control pesticides applied by the licensee, or to sample arthropod control pesticides being applied or to be applied by the licensee.

(6) The department shall have the authority to cooperate with federal, state, and local agencies and to enter into such cooperative agreements or commitments as the department may determine necessary to carry out and enforce the provisions of this chapter.

(7) The department shall have the authority to collect, detect, suppress, and control mosquitoes and other arthropods that are determined by the State Health Officer to pose a threat to public health, or determined by the Commissioner of Agriculture to pose a threat to animal health, wherever they may occur on public or private land in this state, and to do all things necessary in the exercise of such authority. Prior to the start of treatments for the control of mosquitoes or other arthropods, the department shall consult with the mosquito control districts in the proposed treatment areas, the Department of Health, the Department of Environmental Protection, and the Fish and Wildlife Conservation Commission regarding the proposed locations, dates, and methods to be used.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236; ss. 19, 35, ch. 69-106; s. 170, ch. 77-147; s. 12, ch. 86-203; s. 15, ch. 92-203; s. 15, ch. 2002-295.



388.3711 - Enforcement.

388.3711 Enforcement.—

(1) The department is empowered to enforce this chapter or its rules by commencing and maintaining all proper and necessary actions and proceedings, including, but not limited to, application for injunction to the proper circuit court to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any of the provisions of this chapter or from failing or refusing to comply with the requirements of this chapter or the rules promulgated thereunder.

(2) The department may deny, suspend, or revoke any license or certification, or the disbursal of state aid, in accordance with the provisions of chapter 120, upon any one or more of the following grounds as may be applicable:

(a) Violation of any rule of the department or provision of this chapter.

(b) Violation of FIFRA or any relevant EPA rule or regulation pertaining to the use of arthropod control pesticides by the licensee.

(c) Failure to give the department, or any authorized representative thereof, true information upon request regarding methods and materials used, work performed, or other information essential to the administration of this chapter.

(3) The department may, if it finds a violation is of such nature or circumstances that denial, revocation, or suspension of a certification or license or disbursal of state aid would be detrimental to the public or be unnecessarily harsh under the circumstances, in its discretion, place the offending party on probation for a period of not more than 2 years. If the department determines that the terms of such probation have been violated, it may reinstitute license or certification or state aid denial, suspension, or revocation proceedings.

(4) The department, pursuant to chapter 120, in addition to or in lieu of any other remedy provided by state or local law, may impose an administrative fine not exceeding $500, or less than $25, for each violation of any of the provisions of this chapter. Each day that a violation continues shall constitute a separate violation. All amounts collected pursuant to this section shall be deposited in the department’s Aid to Local Governments Arthropod Control Program to be used for arthropod control research.

(5) In determining the amount of any penalty authorized by this section, the following factors shall be considered:

(a) The severity of the violation, including the probability that death or serious harm to the health or safety of any person or the environment will result or has resulted; the severity of the actual or potential harm; and the extent to which the provisions of this chapter were violated.

(b) Actions taken by the licensee or certified operator in charge to correct the violation or to mitigate actual or potential harm.

(c) Any previous violations of this chapter.

(6) The department shall publish quarterly a list of disciplinary actions taken pursuant to this chapter and shall provide such a list to each licensee.

History.—s. 13, ch. 86-203; s. 16, ch. 92-203.



388.381 - Cooperation by counties and district.

388.381 Cooperation by counties and district.—Any county or district carrying on an arthropod control program may cooperate with another county, district, or municipality in carrying out a program for the control of mosquitoes and other arthropods, by agreement as to the program and reimbursement thereof, when approved by the department.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236; ss. 19, 35, ch. 69-106; s. 171, ch. 77-147; s. 17, ch. 92-203.



388.391 - Control measures in municipalities and portions of counties located outside boundaries of districts.

388.391 Control measures in municipalities and portions of counties located outside boundaries of districts.—Any district whose operation is limited to a portion of the county in which it is located may perform any control measures authorized by this chapter in any municipality located in the same county or in any portions of the same county, where there is no established district, when requested to do so by the municipality or county, pursuant to s. 388.381.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236.



388.401 - Penalty for damage to property or operations.

388.401 Penalty for damage to property or operations.—Whoever shall willfully damage any of the property of any county or district created under this or other chapters, or any works constructed, maintained, or controlled by such county or district, or who shall obstruct or cause to be obstructed any of the operations of such county or district, or who shall knowingly or willfully violate any provisions of this chapter or any rule or regulation promulgated by any board of commissioners of any county or district shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 59-195; s. 1, ch. 63-236; s. 341, ch. 71-136.



388.4111 - Public lands; arthropod control.

388.4111 Public lands; arthropod control.—

(1) It is declared to be in the best interests of the state that certain environmentally sensitive and biologically highly productive public lands owned by the state or any political subdivision thereof where arthropods incubate, hatch, or occur so as to constitute a public health or nuisance problem may be subject to arthropod control measures. Such measures shall be approved by the department and performed by the local arthropod control agency consistent with a public lands control plan as described in subsection (2). The methods employed shall be the minimum necessary and economically feasible to abate a public health or nuisance problem and impose the least hazard to fish, wildlife, and other natural resources protected or managed in such areas.

(2)(a) The department shall adopt rules to specify procedures for development and promulgation of a public lands control plan. Such rules shall require that all land management agencies identify environmentally sensitive and biologically highly productive public lands under their control which shall be subject to a public lands control plan. Such public lands shall be identified to the department and the local arthropod control agency along with a description of the purpose for which the lands are managed. All public lands not identified by a land management agency as environmentally sensitive or biologically highly productive shall be subject to the local arthropod control agency’s general work plan.

(b) The local arthropod control agency shall propose a public lands control plan to the land management agency and the department which shall become effective upon mutual agreement of the land management agency and the arthropod control agency.

(c) If the land management agency and the local arthropod control agency are unable to agree on a public lands control plan, the Florida Coordinating Council on Mosquito Control may recommend a control plan to the department, which shall propose a recommended public lands control plan. If the land management agency and the local arthropod control agency fail to agree to such recommended public lands control plan within 30 days of the rendering of such plan, either agency may petition the Land and Water Adjudicatory Commission to determine whether the proposed control plan employs methods which are the minimum necessary and economically feasible to abate a public health or nuisance problem and which impose the least hazard to fish, wildlife, and other natural resources protected or managed in such areas. Unless both parties waive their right to a hearing, the Land and Water Adjudicatory Commission shall direct a hearing officer to hold a hearing within the jurisdiction of the local arthropod control agency pursuant to the provisions of ss. 120.569 and 120.57 and submit a recommended order. The commission shall, within 60 days of receipt of the recommended order, issue a final order adopting a public lands control plan. Consistent with s. 120.57(1)(l), the commission may adopt or modify the proposed control plan. The commission shall adopt rules on the conduct of appeals before the commission.

(d) If the adopted public lands control plan provides that the local arthropod control agency shall perform no arthropod control on designated parcels of publicly owned property within the local arthropod control agency’s jurisdiction, the local arthropod control agency shall be deemed to be relieved of responsibility for arthropod control on that parcel for the effective period of the adopted public lands control plan.

(e) Until a public lands control plan pertaining to lands identified by the Board of Trustees of the Internal Improvement Trust Fund as environmentally sensitive and biologically highly productive is adopted, arthropod control activities shall be conducted on such lands only with the consent of the Board of Trustees of the Internal Improvement Trust Fund.

History.—s. 14, ch. 86-203; s. 57, ch. 91-221; s. 18, ch. 92-203; s. 119, ch. 96-410; s. 199, ch. 99-13.



388.43 - Florida Medical Entomology Laboratory.

388.43 Florida Medical Entomology Laboratory.—

(1) The Florida Medical Entomology Laboratory, located in Vero Beach, shall be a research and training center for the state under the supervision of the Board of Governors. The laboratory shall be an operational unit of the University of Florida and an integral part of the Institute of Food and Agricultural Sciences.

(2) The Florida Medical Entomology Laboratory shall perform basic and applied research in the biology and control of biting insects and other arthropods of importance as transmitters of disease or as pest annoyances, with special attention to the needs of the various mosquito control organizations, districts, counties, and municipalities of the state. Each quarter, the laboratory shall provide the department with such information as the department shall require to assist it in the performance of its duties with respect to mosquito control under this chapter. The laboratory shall also serve as a center for the training of students and personnel in the entomological aspects of public health, veterinary science, sanitation, mosquito control, drainage and irrigation design, wetlands management, and other areas of service requiring knowledge of medical entomology. Research and training may extend to international programs of the university under appropriate contract and grant arrangements with international, foreign, and federal agencies.

History.—s. 1, ch. 79-283; s. 242, ch. 81-259; s. 20, ch. 92-203; s. 47, ch. 2007-217.



388.45 - Threat to public or animal health; declarations.

388.45 Threat to public or animal health; declarations.—

(1) The State Health Officer has the authority to declare that a threat to public health exists when the Department of Health discovers in the human or surrogate population the occurrence of an infectious disease that can be transmitted from mosquitoes or other arthropods to humans. The State Health Officer must immediately notify the Commissioner of Agriculture of the declaration of this threat to public health. The Commissioner of Agriculture is authorized to issue a mosquito or other arthropod declaration in those counties needing additional mosquito or other arthropod control measures based on the State Health Officer’s declaration of a threat to the public health. Each declaration must contain the geographical boundaries and the duration of the declaration. The State Health Officer shall order such human medical preventive treatment and the Commissioner of Agriculture shall order such ameliorative mosquito or other arthropod control measures as are necessary to prevent the spread of disease, notwithstanding contrary provisions of this chapter or the rules adopted under this chapter. Within 24 hours after a declaration of a threat to the public health, the State Health Officer must also notify the agency heads of the Department of Environmental Protection and the Fish and Wildlife Conservation Commission of the declaration. Within 24 hours after a mosquito or other arthropod declaration based on the public health declaration, the Commissioner of Agriculture must notify the agency heads of the Department of Environmental Protection and the Fish and Wildlife Conservation Commission of the declaration.

(2) The Commissioner of Agriculture has the authority to declare that a threat to animal health exists when the department discovers the occurrence of an infectious disease in animals that can be transmitted by mosquitoes or other arthropods and is authorized to issue an animal health declaration in those counties needing additional veterinary care or mosquito or other arthropod control measures based on a threat to animal health. Each declaration must contain the geographical boundaries and the duration of the declaration. The Commissioner of Agriculture shall order such veterinary treatment or ameliorative mosquito or other arthropod control measures as are necessary to prevent the spread of disease, notwithstanding contrary provisions of this chapter or the rules adopted under this chapter. The Commissioner of Agriculture shall immediately notify the State Health Officer and the agency heads of the Department of Environmental Protection and the Fish and Wildlife Conservation Commission upon issuance of an animal health declaration.

History.—s. 16, ch. 86-203; s. 21, ch. 92-203; s. 354, ch. 94-356; s. 85, ch. 97-101; s. 201, ch. 99-245; s. 16, ch. 2002-295.



388.46 - Florida Coordinating Council on Mosquito Control; establishment; membership; organization; responsibilities.

388.46 Florida Coordinating Council on Mosquito Control; establishment; membership; organization; responsibilities.—

(1) ESTABLISHMENT OF COUNCIL; LEGISLATIVE INTENT.—It is declared to be in the best interest of the state that public agencies responsible for and involved in arthropod control activities work together to reduce duplication of effort, foster maximum efficient use of existing resources, advise and assist the agencies involved in arthropod control in implementing best management practices and best available technology in controlling arthropods, develop outside funding sources and establish priorities for research into the environmental effects of arthropod control, and enhance communication between all interests involved in arthropod control activities. It is therefore the intent of the Legislature to establish the Florida Coordinating Council on Mosquito Control within the department. The Florida Coordinating Council on Mosquito Control shall be an advisory body.

(2) MEMBERSHIP, ORGANIZATION, AND RESPONSIBILITIES.—

(a) Membership.—The Florida Coordinating Council on Mosquito Control shall be comprised of the following representatives or their authorized designees:

1. The Secretary of Environmental Protection.

2. The State Surgeon General.

3. The executive director of the Fish and Wildlife Conservation Commission.

4. The state epidemiologist.

5. The Commissioner of Agriculture.

6. The Board of Trustees of the Internal Improvement Trust Fund.

7. Representatives from:

a. The University of Florida, Institute of Food and Agricultural Sciences, Florida Medical Entomological Research Laboratory.

b. The United States Environmental Protection Agency.

c. The United States Department of Agriculture, Insects Affecting Man Laboratory.

d. The United States Fish and Wildlife Service.

8. Two mosquito control directors to be nominated by the Florida Mosquito Control Association, two representatives of Florida environmental groups, and two private citizens who are property owners whose lands are regularly subject to mosquito control operations, to be appointed to 4-year terms by the Commissioner of Agriculture.

(b) Organization.—The council shall be chaired by the Commissioner of Agriculture or the commissioner’s authorized designee. A majority of the membership of the council shall constitute a quorum for the conduct of business. The chair shall be responsible for recording and distributing to the members a summary of the proceedings of all council meetings. The council shall meet at least three times each year, or as needed. The council may designate subcommittees from time to time to assist in carrying out its responsibilities, provided that the Subcommittee on Managed Marshes shall be the first subcommittee appointed by the council. The subcommittee shall continue to provide technical assistance and guidance on saltmarsh management plans and research proposals, taking into account the mosquito control source reduction implications and natural resource interests in these habitats.

(c) Responsibilities.—The council shall:

1. Develop and implement guidelines to assist the department in resolving disputes arising over the control of arthropods on publicly owned lands.

2. Develop and recommend to the department a request for proposal process for arthropod control research.

3. Identify potential funding sources for research or implementation projects and evaluate and prioritize proposals upon request by the funding source.

4. Prepare and present reports, as needed, on arthropod control activities in the state to other governmental organizations, as appropriate.

History.—ss. 17, 18, ch. 86-203; s. 6, ch. 90-90; s. 5, ch. 91-429; s. 22, ch. 92-203; s. 12, ch. 94-356; s. 1038, ch. 95-148; s. 86, ch. 97-101; s. 200, ch. 99-13; s. 202, ch. 99-245; s. 44, ch. 2008-6; s. 9, ch. 2012-190; s. 12, ch. 2014-150.






Chapter 390 - TERMINATION OF PREGNANCIES

390.011 - Definitions.

390.011 Definitions.—As used in this chapter, the term:

(1) “Abortion” means the termination of human pregnancy with an intention other than to produce a live birth or to remove a dead fetus.

(2) “Abortion clinic” or “clinic” means any facility in which abortions are performed. The term does not include:

(a) A hospital; or

(b) A physician’s office, provided that the office is not used primarily for the performance of abortions.

(3) “Agency” means the Agency for Health Care Administration.

(4) “Born alive” means the complete expulsion or extraction from the mother of a human infant, at any stage of development, who, after such expulsion or extraction, breathes or has a beating heart, or definite and voluntary movement of muscles, regardless of whether the umbilical cord has been cut and regardless of whether the expulsion or extraction occurs as a result of natural or induced labor, caesarean section, induced abortion, or other method.

(5) “Department” means the Department of Health.

(6) “Gestation” means the development of a human embryo or fetus between fertilization and birth.

(7) “Hospital” means a facility as defined in s. 395.002(12) and licensed under chapter 395 and part II of chapter 408.

(8) “Partial-birth abortion” means a termination of pregnancy in which the physician performing the termination of pregnancy partially vaginally delivers a living fetus before killing the fetus and completing the delivery.

(9) “Physician” means a physician licensed under chapter 458 or chapter 459 or a physician practicing medicine or osteopathic medicine in the employment of the United States.

1(10) “Reasonable medical judgment” means a medical judgment that would be made by a reasonably prudent physician, knowledgeable about the case and the treatment possibilities with respect to the medical conditions involved.

1(11) “Standard medical measure” means the medical care that a physician would provide based on the particular facts of the pregnancy, the information available to the physician, and the technology reasonably available in a hospital, as defined in s. 395.002, with an obstetrical department, to preserve the life and health of the fetus, with or without temporary artificial life-sustaining support, if the fetus were born at the same stage of fetal development.

(12) “ Trimester” means one of the following three distinct periods of time in the duration of a pregnancy:

(a) “First trimester,” which is the period of time from fertilization through the end of the 11th week of gestation.

(b) “Second trimester,” which is the period of time from the beginning of the 12th week of gestation through the end of the 23rd week of gestation.

(c) “Third trimester,” which is the period of time from the beginning of the 24th week of gestation through birth.

1(13) “Viable” or “viability” means the stage of fetal development when the life of a fetus is sustainable outside the womb through standard medical measures.

History.—s. 1, ch. 78-382; s. 1, ch. 86-286; ss. 4, 5, ch. 88-97; s. 4, ch. 91-429; s. 4, ch. 97-151; s. 37, ch. 97-264; s. 3, ch. 98-1; s. 14, ch. 2007-230; s. 1, ch. 2013-121; s. 1, ch. 2014-137; s. 1, ch. 2016-150.

1Note.—Section 5, ch. 2014-137, provides that:

“Severability and reversion.—

“(1) If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

“(2) Notwithstanding subsection (1), if s. 390.01112, Florida Statutes, is held unconstitutional and severed by a court having jurisdiction, the amendments made by this act to s. 390.011, Florida Statutes, and subsections (4), (10), and (13) of s. 390.0111, Florida Statutes, will be repealed and will revert to the law as it existed on January 1, 2014.”



390.0111 - Termination of pregnancies.

390.0111 Termination of pregnancies.—

(1) TERMINATION IN THIRD TRIMESTER; WHEN ALLOWED.—No termination of pregnancy shall be performed on any human being in the third trimester of pregnancy unless one of the following conditions is met:

(a) Two physicians certify in writing that, in reasonable medical judgment, the termination of the pregnancy is necessary to save the pregnant woman’s life or avert a serious risk of substantial and irreversible physical impairment of a major bodily function of the pregnant woman other than a psychological condition.

(b) The physician certifies in writing that, in reasonable medical judgment, there is a medical necessity for legitimate emergency medical procedures for termination of the pregnancy to save the pregnant woman’s life or avert a serious risk of imminent substantial and irreversible physical impairment of a major bodily function of the pregnant woman other than a psychological condition, and another physician is not available for consultation.

(2) PERFORMANCE BY PHYSICIAN REQUIRED.—No termination of pregnancy shall be performed at any time except by a physician as defined in s. 390.011.

(3) CONSENTS REQUIRED.—A termination of pregnancy may not be performed or induced except with the voluntary and informed written consent of the pregnant woman or, in the case of a mental incompetent, the voluntary and informed written consent of her court-appointed guardian.

(a) Except in the case of a medical emergency, consent to a termination of pregnancy is voluntary and informed only if:

1. The physician who is to perform the procedure, or the referring physician, has, at a minimum, orally, while physically present in the same room, and at least 24 hours before the procedure, informed the woman of:

a. The nature and risks of undergoing or not undergoing the proposed procedure that a reasonable patient would consider material to making a knowing and willful decision of whether to terminate a pregnancy.

b. The probable gestational age of the fetus, verified by an ultrasound, at the time the termination of pregnancy is to be performed.

(I) The ultrasound must be performed by the physician who is to perform the abortion or by a person having documented evidence that he or she has completed a course in the operation of ultrasound equipment as prescribed by rule and who is working in conjunction with the physician.

(II) The person performing the ultrasound must offer the woman the opportunity to view the live ultrasound images and hear an explanation of them. If the woman accepts the opportunity to view the images and hear the explanation, a physician or a registered nurse, licensed practical nurse, advanced registered nurse practitioner, or physician assistant working in conjunction with the physician must contemporaneously review and explain the images to the woman before the woman gives informed consent to having an abortion procedure performed.

(III) The woman has a right to decline to view and hear the explanation of the live ultrasound images after she is informed of her right and offered an opportunity to view the images and hear the explanation. If the woman declines, the woman shall complete a form acknowledging that she was offered an opportunity to view and hear the explanation of the images but that she declined that opportunity. The form must also indicate that the woman’s decision was not based on any undue influence from any person to discourage her from viewing the images or hearing the explanation and that she declined of her own free will.

(IV) Unless requested by the woman, the person performing the ultrasound may not offer the opportunity to view the images and hear the explanation and the explanation may not be given if, at the time the woman schedules or arrives for her appointment to obtain an abortion, a copy of a restraining order, police report, medical record, or other court order or documentation is presented which provides evidence that the woman is obtaining the abortion because the woman is a victim of rape, incest, domestic violence, or human trafficking or that the woman has been diagnosed as having a condition that, on the basis of a physician’s good faith clinical judgment, would create a serious risk of substantial and irreversible impairment of a major bodily function if the woman delayed terminating her pregnancy.

c. The medical risks to the woman and fetus of carrying the pregnancy to term.

The physician may provide the information required in this subparagraph within 24 hours before the procedure if requested by the woman at the time she schedules or arrives for her appointment to obtain an abortion and if she presents to the physician a copy of a restraining order, police report, medical record, or other court order or documentation evidencing that she is obtaining the abortion because she is a victim of rape, incest, domestic violence, or human trafficking.

2. Printed materials prepared and provided by the department have been provided to the pregnant woman, if she chooses to view these materials, including:

a. A description of the fetus, including a description of the various stages of development.

b. A list of entities that offer alternatives to terminating the pregnancy.

c. Detailed information on the availability of medical assistance benefits for prenatal care, childbirth, and neonatal care.

3. The woman acknowledges in writing, before the termination of pregnancy, that the information required to be provided under this subsection has been provided.

Nothing in this paragraph is intended to prohibit a physician from providing any additional information which the physician deems material to the woman’s informed decision to terminate her pregnancy.

(b) If a medical emergency exists and a physician cannot comply with the requirements for informed consent, a physician may terminate a pregnancy if he or she has obtained at least one corroborative medical opinion attesting to the medical necessity for emergency medical procedures and to the fact that to a reasonable degree of medical certainty the continuation of the pregnancy would threaten the life of the pregnant woman. If a second physician is not available for a corroborating opinion, the physician may proceed but shall document reasons for the medical necessity in the patient’s medical records.

(c) Violation of this subsection by a physician constitutes grounds for disciplinary action under s. 458.331 or s. 459.015. Substantial compliance or reasonable belief that complying with the requirements of informed consent would threaten the life or health of the patient is a defense to any action brought under this paragraph.

1(4) STANDARD OF MEDICAL CARE TO BE USED IN THIRD TRIMESTER.—If a termination of pregnancy is performed in the third trimester, the physician performing the termination of pregnancy must exercise the same degree of professional skill, care, and diligence to preserve the life and health of the fetus which the physician would be required to exercise in order to preserve the life and health of a fetus intended to be born and not aborted. However, if preserving the life and health of the fetus conflicts with preserving the life and health of the pregnant woman, the physician must consider preserving the woman’s life and health the overriding and superior concern.

(5) PARTIAL-BIRTH ABORTION PROHIBITED; EXCEPTION.—

(a) No physician shall knowingly perform a partial-birth abortion.

(b) A woman upon whom a partial-birth abortion is performed may not be prosecuted under this section for a conspiracy to violate the provisions of this section.

(c) This subsection shall not apply to a partial-birth abortion that is necessary to save the life of a mother whose life is endangered by a physical disorder, illness, or injury, provided that no other medical procedure would suffice for that purpose.

(6) EXPERIMENTATION ON FETUS PROHIBITED; EXCEPTION.—No person shall use any live fetus or live, premature infant for any type of scientific, research, laboratory, or other kind of experimentation either prior to or subsequent to any termination of pregnancy procedure except as necessary to protect or preserve the life and health of such fetus or premature infant.

(7) FETAL REMAINS.—Fetal remains shall be disposed of in a sanitary manner pursuant to s. 381.0098 and rules adopted thereunder. Failure to dispose of fetal remains in accordance with this subsection is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(8) REFUSAL TO PARTICIPATE IN TERMINATION PROCEDURE.—Nothing in this section shall require any hospital or any person to participate in the termination of a pregnancy, nor shall any hospital or any person be liable for such refusal. No person who is a member of, or associated with, the staff of a hospital, nor any employee of a hospital or physician in which or by whom the termination of a pregnancy has been authorized or performed, who shall state an objection to such procedure on moral or religious grounds shall be required to participate in the procedure which will result in the termination of pregnancy. The refusal of any such person or employee to participate shall not form the basis for any disciplinary or other recriminatory action against such person.

(9) EXCEPTION.—The provisions of this section shall not apply to the performance of a procedure which terminates a pregnancy in order to deliver a live child.

1(10) PENALTIES FOR VIOLATION.—Except as provided in subsections (3), (7), and (12):

(a) Any person who willfully performs, or actively participates in, a termination of pregnancy in violation of the requirements of this section or s. 390.01112 commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who performs, or actively participates in, a termination of pregnancy in violation of this section or s. 390.01112 which results in the death of the woman commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(11) CIVIL ACTION PURSUANT TO PARTIAL-BIRTH ABORTION; RELIEF.—

(a) The father, if married to the mother at the time she receives a partial-birth abortion, and, if the mother has not attained the age of 18 years at the time she receives a partial-birth abortion, the maternal grandparents of the fetus may, in a civil action, obtain appropriate relief, unless the pregnancy resulted from the plaintiff’s criminal conduct or the plaintiff consented to the abortion.

(b) In a civil action under this section, appropriate relief includes:

1. Monetary damages for all injuries, psychological and physical, occasioned by the violation of subsection (5).

2. Damages equal to three times the cost of the partial-birth abortion.

(12) INFANTS BORN ALIVE.—

(a) An infant born alive during or immediately after an attempted abortion is entitled to the same rights, powers, and privileges as are granted by the laws of this state to any other child born alive in the course of natural birth.

(b) If an infant is born alive during or immediately after an attempted abortion, any health care practitioner present at the time shall humanely exercise the same degree of professional skill, care, and diligence to preserve the life and health of the infant as a reasonably diligent and conscientious health care practitioner would render to an infant born alive at the same gestational age in the course of natural birth.

(c) An infant born alive during or immediately after an attempted abortion must be immediately transported and admitted to a hospital pursuant to s. 390.012(3)(c) or rules adopted thereunder.

(d) A health care practitioner or any employee of a hospital, a physician’s office, or an abortion clinic who has knowledge of a violation of this subsection must report the violation to the department.

(e) A person who violates this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. This subsection shall not be construed as a specific provision of law relating to a particular subject matter that would preclude prosecution of a more general offense, regardless of the penalty.

(f) This subsection does not affirm, deny, expand, or contract any legal status or legal right applicable to any member of the species Homo sapiens at any point prior to being born alive as defined in s. 390.011.

1(13) FAILURE TO COMPLY.—Failure to comply with the requirements of this section or s. 390.01112 constitutes grounds for disciplinary action under each respective practice act and under s. 456.072.

(14) RULES.—The applicable boards, or the department if there is no board, shall adopt rules necessary to implement the provisions of this section.

(15) USE OF PUBLIC FUNDS RESTRICTED.—A state agency, a local governmental entity, or a managed care plan providing services under part IV of chapter 409 may not expend funds for the benefit of, pay funds to, or initiate or renew a contract with an organization that owns, operates, or is affiliated with one or more clinics that are licensed under this chapter and perform abortions unless one or more of the following applies:

(a) All abortions performed by such clinics are:

1. On fetuses that are conceived through rape or incest; or

2. Are medically necessary to preserve the life of the pregnant woman or to avert a serious risk of substantial and irreversible physical impairment of a major bodily function of the pregnant woman, other than a psychological condition.

(b) The funds must be expended to fulfill the terms of a contract entered into before July 1, 2016.

(c) The funds must be expended as reimbursement for Medicaid services provided on a fee-for-service basis.

History.—s. 1, ch. 79-302; s. 1, ch. 80-208; s. 6, ch. 88-97; s. 6, ch. 91-223; s. 64, ch. 91-224; s. 694, ch. 95-148; s. 2, ch. 97-151; s. 1, ch. 98-1; s. 201, ch. 99-13; s. 1, ch. 2011-224; s. 2, ch. 2013-121; s. 2, ch. 2014-137; s. 1, ch. 2015-118; s. 2, ch. 2016-150.

1Note.—Section 5, ch. 2014-137, provides that:

“Severability and reversion.—

“(1) If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

“(2) Notwithstanding subsection (1), if s. 390.01112, Florida Statutes, is held unconstitutional and severed by a court having jurisdiction, the amendments made by this act to s. 390.011, Florida Statutes, and subsections (4), (10), and (13) of s. 390.0111, Florida Statutes, will be repealed and will revert to the law as it existed on January 1, 2014.”

Note.—Former s. 390.001.



390.01112 - Termination of pregnancies during viability.

1390.01112 Termination of pregnancies during viability.—

(1) No termination of pregnancy shall be performed on any human being if the physician determines that, in reasonable medical judgment, the fetus has achieved viability, unless:

(a) Two physicians certify in writing that, in reasonable medical judgment, the termination of the pregnancy is necessary to save the pregnant woman’s life or avert a serious risk of substantial and irreversible physical impairment of a major bodily function of the pregnant woman other than a psychological condition; or

(b) The physician certifies in writing that, in reasonable medical judgment, there is a medical necessity for legitimate emergency medical procedures for termination of the pregnancy to save the pregnant woman’s life or avert a serious risk of imminent substantial and irreversible physical impairment of a major bodily function of the pregnant woman other than a psychological condition, and another physician is not available for consultation.

(2) Before performing a termination of pregnancy, a physician must determine if the fetus is viable by, at a minimum, performing a medical examination of the pregnant woman and, to the maximum extent possible through reasonably available tests and the ultrasound required under s. 390.0111(3), an examination of the fetus. The physician must document in the pregnant woman’s medical file the physician’s determination and the method, equipment, fetal measurements, and any other information used to determine the viability of the fetus.

(3) If a termination of pregnancy is performed during viability, the physician performing the termination of pregnancy must exercise the same degree of professional skill, care, and diligence to preserve the life and health of the fetus that the physician would be required to exercise in order to preserve the life and health of a fetus intended to be born and not aborted. However, if preserving the life and health of the fetus conflicts with preserving the life and health of the woman, the physician must consider preserving the woman’s life and health the overriding and superior concern.

History.—s. 3, ch. 2014-137.

1Note.—Section 5, ch. 2014-137, provides that:

“Severability and reversion.—

“(1) If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

“(2) Notwithstanding subsection (1), if s. 390.01112, Florida Statutes, is held unconstitutional and severed by a court having jurisdiction, the amendments made by this act to s. 390.011, Florida Statutes, and subsections (4), (10), and (13) of s. 390.0111, Florida Statutes, will be repealed and will revert to the law as it existed on January 1, 2014.”



390.01114 - Parental Notice of Abortion Act.

390.01114 Parental Notice of Abortion Act.—

(1) SHORT TITLE.—This section may be cited as the “Parental Notice of Abortion Act.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Actual notice” means notice that is given directly, in person or by telephone, to a parent or legal guardian of a minor, by a physician, at least 48 hours before the inducement or performance of a termination of pregnancy, and documented in the minor’s files.

(b) “Child abuse” means abandonment, abuse, harm, mental injury, neglect, physical injury, or sexual abuse of a child as those terms are defined in ss. 39.01, 827.04, and 984.03.

(c) “Constructive notice” means notice that is given in writing, signed by the physician, and mailed at least 72 hours before the inducement or performance of the termination of pregnancy, to the last known address of the parent or legal guardian of the minor, by first-class mail and by certified mail, return receipt requested, and delivery restricted to the parent or legal guardian. After the 72 hours have passed, delivery is deemed to have occurred.

(d) “Medical emergency” means a condition that, on the basis of a physician’s good faith clinical judgment, so complicates the medical condition of a pregnant woman as to necessitate the immediate termination of her pregnancy to avert her death, or for which a delay in the termination of her pregnancy will create serious risk of substantial and irreversible impairment of a major bodily function.

(e) “Sexual abuse” has the meaning ascribed in s. 39.01.

(f) “Minor” means a person under the age of 18 years.

(3) NOTIFICATION REQUIRED.—

(a) Actual notice shall be provided by the physician performing or inducing the termination of pregnancy before the performance or inducement of the termination of the pregnancy of a minor. The notice may be given by a referring physician. The physician who performs or induces the termination of pregnancy must receive the written statement of the referring physician certifying that the referring physician has given notice. If actual notice is not possible after a reasonable effort has been made, the physician performing or inducing the termination of pregnancy or the referring physician must give constructive notice. Notice given under this subsection by the physician performing or inducing the termination of pregnancy must include the name and address of the facility providing the termination of pregnancy and the name of the physician providing notice. Notice given under this subsection by a referring physician must include the name and address of the facility where he or she is referring the minor and the name of the physician providing notice. If actual notice is provided by telephone, the physician must actually speak with the parent or guardian, and must record in the minor’s medical file the name of the parent or guardian provided notice, the phone number dialed, and the date and time of the call. If constructive notice is given, the physician must document that notice by placing copies of any document related to the constructive notice, including, but not limited to, a copy of the letter and the return receipt, in the minor’s medical file. Actual notice given by telephone shall be confirmed in writing, signed by the physician, and mailed to the last known address of the parent or legal guardian of the minor, by first-class mail and by certified mail, return receipt requested, with delivery restricted to the parent or legal guardian.

(b) Notice is not required if:

1. In the physician’s good faith clinical judgment, a medical emergency exists and there is insufficient time for the attending physician to comply with the notification requirements. If a medical emergency exists, the physician shall make reasonable attempts, whenever possible, without endangering the minor, to contact the parent or legal guardian, and may proceed, but must document reasons for the medical necessity in the patient’s medical records. The physician shall provide notice directly, in person or by telephone, to the parent or legal guardian, including details of the medical emergency and any additional risks to the minor. If the parent or legal guardian has not been notified within 24 hours after the termination of the pregnancy, the physician shall provide notice in writing, including details of the medical emergency and any additional risks to the minor, signed by the physician, to the last known address of the parent or legal guardian of the minor, by first-class mail and by certified mail, return receipt requested, with delivery restricted to the parent or legal guardian;

2. Notice is waived in writing by the person who is entitled to notice and such waiver is notarized, dated not more than 30 days before the termination of pregnancy, and contains a specific waiver of the right of the parent or legal guardian to notice of the minor’s termination of pregnancy;

3. Notice is waived by the minor who is or has been married or has had the disability of nonage removed under s. 743.015 or a similar statute of another state;

4. Notice is waived by the patient because the patient has a minor child dependent on her; or

5. Notice is waived under subsection (4).

(c) Violation of this subsection by a physician constitutes grounds for disciplinary action under s. 458.331 or s. 459.015.

(4) PROCEDURE FOR JUDICIAL WAIVER OF NOTICE.—

(a) A minor may petition any circuit court in which the minor resides for a waiver of the notice requirements of subsection (3) and may participate in proceedings on her own behalf. The petition may be filed under a pseudonym or through the use of initials, as provided by court rule. The petition must include a statement that the petitioner is pregnant and notice has not been waived. The court shall advise the minor that she has a right to court-appointed counsel and shall provide her with counsel upon her request at no cost to the minor.

(b)1. Court proceedings under this subsection must be given precedence over other pending matters to the extent necessary to ensure that the court reaches a decision promptly. The court shall rule, and issue written findings of fact and conclusions of law, within 3 business days after the petition is filed, except that the 3-business-day limitation may be extended at the request of the minor. If the court fails to rule within the 3-business-day period and an extension has not been requested, the minor may immediately petition for a hearing upon the expiration of the 3-business-day period to the chief judge of the circuit, who must ensure a hearing is held within 48 hours after receipt of the minor’s petition and an order is entered within 24 hours after the hearing.

2. If the circuit court does not grant judicial waiver of notice, the minor has the right to appeal. An appellate court must rule within 7 days after receipt of appeal, but a ruling may be remanded with further instruction for a ruling within 3 business days after the remand. The reason for overturning a ruling on appeal must be based on abuse of discretion by the court and may not be based on the weight of the evidence presented to the circuit court since the proceeding is a nonadversarial proceeding.

(c) If the court finds, by clear and convincing evidence, that the minor is sufficiently mature to decide whether to terminate her pregnancy, the court shall issue an order authorizing the minor to consent to the performance or inducement of a termination of pregnancy without the notification of a parent or guardian. If the court does not make the finding specified in this paragraph or paragraph (d), it must dismiss the petition. Factors the court shall consider include:

1. The minor’s:

a. Age.

b. Overall intelligence.

c. Emotional development and stability.

d. Credibility and demeanor as a witness.

e. Ability to accept responsibility.

f. Ability to assess both the immediate and long-range consequences of the minor’s choices.

g. Ability to understand and explain the medical risks of terminating her pregnancy and to apply that understanding to her decision.

2. Whether there may be any undue influence by another on the minor’s decision to have an abortion.

(d) If the court finds, by a preponderance of the evidence, that the petitioner is the victim of child abuse or sexual abuse inflicted by one or both of her parents or her guardian, or by clear and convincing evidence that the notification of a parent or guardian is not in the best interest of the petitioner, the court shall issue an order authorizing the minor to consent to the performance or inducement of a termination of pregnancy without the notification of a parent or guardian. The best-interest standard does not include financial best interest or financial considerations or the potential financial impact on the minor or the minor’s family if the minor does not terminate the pregnancy. If the court finds evidence of child abuse or sexual abuse of the minor petitioner by any person, the court shall report the evidence of child abuse or sexual abuse of the petitioner, as provided in s. 39.201. If the court does not make the finding specified in this paragraph or paragraph (c), it must dismiss the petition.

(e) A court that conducts proceedings under this section shall:

1. Provide for a written transcript of all testimony and proceedings;

2. Issue a final written order containing factual findings and legal conclusions supporting its decision, including factual findings and legal conclusions relating to the maturity of the minor as provided under paragraph (c); and

3. Order that a confidential record be maintained, as required under s. 390.01116.

(f) All hearings under this section, including appeals, shall remain confidential and closed to the public, as provided by court rule.

(g) An expedited appeal shall be made available, as the Supreme Court provides by rule, to any minor to whom the circuit court denies a waiver of notice. An order authorizing a termination of pregnancy without notice is not subject to appeal.

(h) Filing fees or court costs may not be required of any pregnant minor who petitions a court for a waiver of parental notification under this subsection at either the trial or the appellate level.

(i) A county is not obligated to pay the salaries, costs, or expenses of any counsel appointed by the court under this subsection.

(5) PROCEEDINGS.—The Supreme Court is requested to adopt rules and forms for petitions to ensure that proceedings under subsection (4) are handled expeditiously and in a manner consistent with this act. The Supreme Court is also requested to adopt rules to ensure that the hearings protect the minor’s confidentiality and the confidentiality of the proceedings.

(6) REPORT.—The Supreme Court, through the Office of the State Courts Administrator, shall report by February 1 of each year to the Governor, the President of the Senate, and the Speaker of the House of Representatives on the number of petitions filed under subsection (4) for the preceding year, and the timing and manner of disposal of such petitions by each circuit court. For each petition resulting in a waiver of notice, the reason for the waiver shall be included in the report.

History.—s. 2, ch. 2005-52; s. 43, ch. 2006-1; s. 47, ch. 2011-213; s. 1, ch. 2011-227.



390.01116 - Public records exemptions; minors seeking waiver of notice requirements.

390.01116 Public records exemptions; minors seeking waiver of notice requirements.—Any information that can be used to identify a minor petitioning a circuit court for a judicial waiver, as provided in s. 390.01114, of the notice requirements under the Parental Notice of Abortion Act is:

(1) Confidential and exempt from s. 24(a), Art. I of the State Constitution if held by a circuit court or an appellate court.

(2) Confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if held by the office of criminal conflict and civil regional counsel or the Justice Administrative Commission.

History.—s. 1, ch. 99-321; ss. 1, 2, ch. 2005-104; ss. 1, 3, ch. 2010-41; s. 1, ch. 2015-74.



390.0112 - Termination of pregnancies; reporting.

390.0112 Termination of pregnancies; reporting.—

(1) The director of any medical facility in which abortions are performed, including a physician’s office, shall submit a report each month to the agency. The report may be submitted electronically, may not include personal identifying information, and must include:

(a) Until the agency begins collecting data under paragraph (e), the number of abortions performed.

(b) The reasons such abortions were performed.

(c) For each abortion, the period of gestation at the time the abortion was performed.

(d) The number of infants born alive or alive immediately after an attempted abortion.

(e) Beginning no later than January 1, 2017, information consistent with the United States Standard Report of Induced Termination of Pregnancy adopted by the Centers for Disease Control and Prevention.

(2) The agency shall keep such reports in a central location for the purpose of compiling and analyzing statistical data and shall submit data reported pursuant to paragraph (1)(e) to the Division of Reproductive Health within the Centers for Disease Control and Prevention, as requested by the Centers for Disease Control and Prevention.

(3) If the termination of pregnancy is not performed in a medical facility, the physician performing the procedure shall be responsible for reporting such information as required in subsection (1).

(4) Reports submitted pursuant to this section shall be confidential and exempt from the provisions of s. 119.07(1) and shall not be revealed except upon the order of a court of competent jurisdiction in a civil or criminal proceeding.

(5) Any person required under this section to file a report or keep any records who willfully fails to file such report or keep such records may be subject to a $200 fine for each violation. The agency shall be required to impose such fines when reports or records required under this section have not been timely received. For purposes of this section, timely received is defined as 30 days following the preceding month.

History.—s. 2, ch. 79-302; s. 1, ch. 90-336; s. 191, ch. 97-101; s. 3, ch. 97-151; s. 2, ch. 98-1; s. 78, ch. 99-8; s. 202, ch. 99-13; s. 3, ch. 2013-121; s. 3, ch. 2016-150.

Note.—Former s. 390.002.



390.012 - Powers of agency; rules; disposal of fetal remains.

390.012 Powers of agency; rules; disposal of fetal remains.—

(1) The agency may develop and enforce rules pursuant to ss. 390.011-390.018 and part II of chapter 408 for the health, care, and treatment of persons in abortion clinics and for the safe operation of such clinics.

(a) The rules shall be reasonably related to the preservation of maternal health of the clients.

(b) The rules shall be in accordance with s. 797.03 and may not impose an unconstitutional burden on a woman’s freedom to decide whether to terminate her pregnancy.

(c) The rules shall provide for:

1. The performance of pregnancy termination procedures only by a licensed physician.

2. The making, protection, and preservation of patient records, which shall be treated as medical records under chapter 458. When performing a license inspection of a clinic, the agency shall inspect at least 50 percent of patient records generated since the clinic’s last license inspection.

3. Annual inspections by the agency of all clinics licensed under this chapter to ensure that such clinics are in compliance with this chapter and agency rules.

4. The prompt investigation of credible allegations of abortions being performed at a clinic that is not licensed to perform such procedures.

(2) For clinics that perform abortions in the first trimester of pregnancy only, these rules must be comparable to rules that apply to all surgical procedures requiring approximately the same degree of skill and care as the performance of first trimester abortions and must require:

(a) Clinics to have a written patient transfer agreement with a hospital within reasonable proximity to the clinic which includes the transfer of the patient’s medical records held by the clinic and the treating physician to the licensed hospital; or

(b) Physicians who perform abortions at the clinic to have admitting privileges at a hospital within reasonable proximity to the clinic.

(3) For clinics that perform or claim to perform abortions after the first trimester of pregnancy, the agency shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter, including the following:

(a) Rules for an abortion clinic’s physical facilities. At a minimum, these rules shall prescribe standards for:

1. Adequate private space that is specifically designated for interviewing, counseling, and medical evaluations.

2. Dressing rooms for staff and patients.

3. Appropriate lavatory areas.

4. Areas for preprocedure hand washing.

5. Private procedure rooms.

6. Adequate lighting and ventilation for abortion procedures.

7. Surgical or gynecological examination tables and other fixed equipment.

8. Postprocedure recovery rooms that are equipped to meet the patients’ needs.

9. Emergency exits to accommodate a stretcher or gurney.

10. Areas for cleaning and sterilizing instruments.

11. Adequate areas for the secure storage of medical records and necessary equipment and supplies.

12. The display in the abortion clinic, in a place that is conspicuous to all patients, of the clinic’s current license issued by the agency.

(b) Rules to prescribe abortion clinic supplies and equipment standards, including supplies and equipment that are required to be immediately available for use or in an emergency. At a minimum, these rules shall:

1. Prescribe required clean and sterilized equipment and supplies, including medications, required for the conduct, in an appropriate fashion, of any abortion procedure that the medical staff of the clinic anticipates performing and for monitoring the progress of each patient throughout the procedure and recovery period.

2. Prescribe required equipment, supplies, and medications that shall be available and ready for immediate use in an emergency and requirements for written protocols and procedures to be followed by staff in an emergency, such as the loss of electrical power.

3. Prescribe equipment and supplies for required laboratory tests and requirements for protocols to calibrate and maintain laboratory equipment or equipment operated by clinic staff at the abortion clinic.

4. Require ultrasound equipment.

5. Require that all equipment is safe for the patient and the staff, meets applicable federal standards, and is checked annually to ensure safety and appropriate calibration.

(c) Rules relating to abortion clinic personnel. At a minimum, these rules shall require that:

1. The abortion clinic designate a medical director who is licensed to practice medicine in this state, and all physicians who perform abortions in the clinic have admitting privileges at a hospital within reasonable proximity to the clinic, unless the clinic has a written patient transfer agreement with a hospital within reasonable proximity to the clinic which includes the transfer of the patient’s medical records held by both the clinic and the treating physician.

2. If a physician is not present after an abortion is performed, a registered nurse, licensed practical nurse, advanced registered nurse practitioner, or physician assistant be present and remain at the clinic to provide postoperative monitoring and care until the patient is discharged.

3. Surgical assistants receive training in counseling, patient advocacy, and the specific responsibilities associated with the services the surgical assistants provide.

4. Volunteers receive training in the specific responsibilities associated with the services the volunteers provide, including counseling and patient advocacy as provided in the rules adopted by the director for different types of volunteers based on their responsibilities.

(d) Rules relating to the medical screening and evaluation of each abortion clinic patient. At a minimum, these rules shall require:

1. A medical history including reported allergies to medications, antiseptic solutions, or latex; past surgeries; and an obstetric and gynecological history.

2. A physical examination, including a bimanual examination estimating uterine size and palpation of the adnexa.

3. The appropriate laboratory tests, including:

a. Urine or blood tests for pregnancy performed before the abortion procedure.

b. A test for anemia.

c. Rh typing, unless reliable written documentation of blood type is available.

d. Other tests as indicated from the physical examination.

4. An ultrasound evaluation for all patients. The rules shall require that if a person who is not a physician performs an ultrasound examination, that person shall have documented evidence that he or she has completed a course in the operation of ultrasound equipment as prescribed in rule. The rules shall require clinics to be in compliance with s. 390.0111.

5. That the physician is responsible for estimating the gestational age of the fetus based on the ultrasound examination and obstetric standards in keeping with established standards of care regarding the estimation of fetal age as defined in rule and shall write the estimate in the patient’s medical history. The physician shall keep original prints of each ultrasound examination of a patient in the patient’s medical history file.

(e) Rules relating to the abortion procedure. At a minimum, these rules shall require:

1. That a physician, registered nurse, licensed practical nurse, advanced registered nurse practitioner, or physician assistant is available to all patients throughout the abortion procedure.

2. Standards for the safe conduct of abortion procedures that conform to obstetric standards in keeping with established standards of care regarding the estimation of fetal age as defined in rule.

3. Appropriate use of general and local anesthesia, analgesia, and sedation if ordered by the physician.

4. Appropriate precautions, such as the establishment of intravenous access at least for patients undergoing post-first trimester abortions.

5. Appropriate monitoring of the vital signs and other defined signs and markers of the patient’s status throughout the abortion procedure and during the recovery period until the patient’s condition is deemed to be stable in the recovery room.

(f) Rules that prescribe minimum recovery room standards. At a minimum, these rules must require that:

1. Postprocedure recovery rooms be supervised and staffed to meet the patients’ needs.

2. Immediate postprocedure care consist of observation in a supervised recovery room for as long as the patient’s condition warrants.

3. A registered nurse, licensed practical nurse, advanced registered nurse practitioner, or physician assistant who is trained in the management of the recovery area and is capable of providing basic cardiopulmonary resuscitation and related emergency procedures remain on the premises of the abortion clinic until all patients are discharged.

4. A physician sign the discharge order and be readily accessible and available until the last patient is discharged to facilitate the transfer of emergency cases if hospitalization of the patient or viable fetus is necessary.

5. A physician discuss Rho(D) immune globulin with each patient for whom it is indicated and ensure that it is offered to the patient in the immediate postoperative period or will be available to her within 72 hours after completion of the abortion procedure. If the patient refuses the Rho(D) immune globulin, she and a witness must sign a refusal form approved by the agency which must be included in the medical record.

6. Written instructions with regard to postabortion coitus, signs of possible problems, and general aftercare which are specific to the patient be given to each patient. The instructions must include information regarding access to medical care for complications, including a telephone number for use in the event of a medical emergency.

7. A minimum length of time be specified, by type of abortion procedure and duration of gestation, during which a patient must remain in the recovery room.

8. The physician ensure that, with the patient’s consent, a registered nurse, licensed practical nurse, advanced registered nurse practitioner, or physician assistant from the abortion clinic makes a good faith effort to contact the patient by telephone within 24 hours after surgery to assess the patient’s recovery.

9. Equipment and services be readily accessible to provide appropriate emergency resuscitative and life support procedures pending the transfer of the patient or viable fetus to the hospital.

(g) Rules that prescribe standards for followup care. At a minimum, these rules shall require that:

1. A postabortion medical visit that includes a medical examination and a review of the results of all laboratory tests is offered.

2. A urine pregnancy test is obtained at the time of the followup visit to rule out continuing pregnancy.

3. If a continuing pregnancy is suspected, the patient shall be evaluated and a physician who performs abortions shall be consulted.

(h) Rules to prescribe minimum abortion clinic incident reporting. At a minimum, these rules shall require that:

1. The abortion clinic records each incident that results in serious injury to a patient or a viable fetus at an abortion clinic and shall report an incident in writing to the agency within 10 days after the incident occurs. For the purposes of this paragraph, “serious injury” means an injury that occurs at an abortion clinic and that creates a serious risk of substantial impairment of a major bodily organ.

2. If a patient’s death occurs, other than a fetal death properly reported pursuant to law, the abortion clinic reports it to the department not later than the next department workday.

(4) The rules adopted pursuant to this section shall not limit the ability of a physician to advise a patient on any health issue.

(5) The provisions of this section and the rules adopted pursuant hereto shall be in addition to any other laws, rules, and regulations which are applicable to facilities defined as abortion clinics under this section.

(6) The agency may adopt and enforce rules, in the interest of protecting the public health, to ensure the prompt and proper disposal of fetal remains and tissue resulting from pregnancy termination.

(7) If an owner, operator, or employee of an abortion clinic fails to dispose of fetal remains and tissue in a sanitary manner pursuant to s. 381.0098, rules adopted thereunder, and rules adopted by the agency pursuant to this section, the license of such clinic may be suspended or revoked, and such person commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(8) Beginning February 1, 2017, and annually thereafter, the agency shall submit a report to the President of the Senate and the Speaker of the House of Representatives which summarizes all regulatory actions taken during the prior year by the agency under this chapter.

History.—s. 2, ch. 78-382; s. 1, ch. 80-413; s. 1, ch. 86-286; ss. 1, 4, 5, ch. 88-97; s. 65, ch. 91-224; s. 4, ch. 91-429; s. 5, ch. 97-151; s. 2, ch. 2005-95; s. 15, ch. 2007-230; s. 96, ch. 2008-4; s. 2, ch. 2011-224; s. 2, ch. 2015-118; s. 4, ch. 2016-150.



390.014 - Licenses; fees.

390.014 Licenses; fees.—

(1) The requirements of part II of chapter 408 shall apply to the provision of services that require licensure pursuant to ss. 390.011-390.018 and part II of chapter 408 and to entities licensed by or applying for such licensure from the Agency for Health Care Administration pursuant to ss. 390.011-390.018. A license issued by the agency is required in order to operate a clinic in this state.

(2) A separate license shall be required for each clinic maintained on separate premises, even though it is operated by the same management as another clinic; but a separate license shall not be required for separate buildings on the same premises.

(3) In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted under this chapter and part II of chapter 408. The amount of the fee shall be established by rule and may not be more than required to pay for the costs incurred by the agency in administering this chapter.

(4) Counties and municipalities applying for licenses under this act shall be exempt from the payment of the license fees.

History.—s. 4, ch. 78-382; s. 1, ch. 86-286; ss. 4, 5, ch. 88-97; s. 5, ch. 91-282; s. 4, ch. 91-429; s. 6, ch. 97-151; s. 17, ch. 2007-230; s. 97, ch. 2008-4; s. 5, ch. 2016-150.



390.015 - Application for license.

390.015 Application for license.—In addition to the requirements of part II of chapter 408, an application for a license to operate an abortion clinic shall be made to the agency and must include the location of the clinic for which application is made and a statement that local zoning ordinances permit such location.

History.—s. 5, ch. 78-382; s. 1, ch. 86-286; ss. 4, 5, ch. 88-97; s. 4, ch. 91-429; s. 7, ch. 97-151; ss. 21, 71, ch. 98-171; s. 61, ch. 2000-349; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 41, ch. 2004-267; s. 18, ch. 2007-230.



390.018 - Administrative fine.

390.018 Administrative fine.—In addition to the requirements of part II of chapter 408, the agency may impose a fine upon the clinic in an amount not to exceed $1,000 for each violation of any provision of this chapter, part II of chapter 408, or applicable rules.

History.—s. 8, ch. 78-382; s. 1, ch. 86-286; ss. 4, 5, ch. 88-97; s. 4, ch. 91-429; s. 10, ch. 97-151; s. 21, ch. 2007-230; s. 98, ch. 2008-4.



390.025 - Abortion referral or counseling agencies; penalties.

390.025 Abortion referral or counseling agencies; penalties.—

(1) As used in this section, an “abortion referral or counseling agency” is any person, group, or organization, whether funded publicly or privately, that provides advice or help to persons in obtaining abortions.

(2) An abortion referral or counseling agency, before making a referral or aiding a person in obtaining an abortion, shall furnish such person with a full and detailed explanation of abortion, including the effects of and alternatives to abortion. If the person advised is a minor, a good faith effort shall be made by the referral or counseling agency to furnish such information to the parents or guardian of the minor. No abortion referral or counseling agency shall charge or accept any fee, kickback, or compensation of any nature from a physician, hospital, clinic, or other medical facility for referring a person thereto for an abortion.

(3) An abortion referral or counseling agency, as defined in subsection (1), shall register with the Agency for Health Care Administration. To register or renew a registration an applicant must pay an initial or renewal registration fee established by rule, which must not exceed the costs incurred by the agency in administering this section. Registrants must include in any advertising materials the registration number issued by the agency and must renew their registration biennially.

(4) The following are exempt from the requirement to register pursuant to subsection (3):

(a) Facilities licensed pursuant to this chapter, chapter 395, chapter 400, or chapter 408;

(b) Facilities that are exempt from licensure as a clinic under s. 400.9905(4) and that refer five or fewer patients for abortions per month; and

(c) Health care practitioners, as defined in s. 456.001, who, in the course of their practice outside of a facility licensed pursuant to this chapter, chapter 395, chapter 400, or chapter 408, refer five or fewer patients for abortions each month.

(5) The agency shall adopt rules to administer this section and part II of chapter 408.

(6) Any person who violates the provisions of subsection (2) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. In addition to any other penalties imposed pursuant to this chapter, the Agency for Health Care Administration may assess costs related to an investigation of violations of this section which results in a successful prosecution. Such costs may not include attorney fees.

History.—s. 1, ch. 79-302; s. 66, ch. 91-224; s. 6, ch. 2016-150.






Chapter 391 - CHILDREN'S MEDICAL SERVICES

Part I - GENERAL PROVISIONS (ss. 391.011-391.097)

391.011 - Short title.

391.011 Short title.—The provisions of this chapter may be cited as the “Children’s Medical Services Act.”

History.—s. 1, ch. 78-106; s. 2, ch. 98-288.



391.016 - Purposes and functions.

391.016 Purposes and functions.—The Children’s Medical Services program is established for the following purposes and authorized to perform the following functions:

(1) Provide to children with special health care needs a family-centered, comprehensive, and coordinated statewide managed system of care that links community-based health care with multidisciplinary, regional, and tertiary pediatric specialty care. The program shall coordinate and maintain a consistent medical home for participating children.

(2) Provide essential preventive, evaluative, and early intervention services for children at risk for or having special health care needs, in order to prevent or reduce long-term disabilities.

History.—s. 2, ch. 78-106; s. 3, ch. 98-288; s. 74, ch. 2012-184.



391.021 - Definitions.

391.021 Definitions.—When used in this act, the term:

(1) “Children’s Medical Services network” or “network” means a statewide managed care service system that includes health care providers, as defined in this section.

(2) “Children with special health care needs” means those children younger than 21 years of age who have chronic and serious physical, developmental, behavioral, or emotional conditions and who require health care and related services of a type or amount beyond that which is generally required by children.

(3) “Department” means the Department of Health.

(4) “Eligible individual” means a child with a special health care need or a female with a high-risk pregnancy, who meets the financial and medical eligibility standards established in s. 391.029.

(5) “Health care provider” means a health care professional, health care facility, or entity licensed or certified to provide health services in this state that meets the criteria as established by the department.

(6) “Health services” includes the prevention, diagnosis, and treatment of human disease, pain, injury, deformity, or disabling conditions.

(7) “Participant” means an eligible individual who is enrolled in the Children’s Medical Services program.

(8) “Program” means the Children’s Medical Services program established in the department.

History.—s. 3, ch. 78-106; s. 695, ch. 95-148; s. 87, ch. 97-101; s. 4, ch. 98-288; s. 43, ch. 99-397; s. 15, ch. 2004-350; s. 75, ch. 2012-184.



391.025 - Applicability and scope.

391.025 Applicability and scope.—

(1) The Children’s Medical Services program consists of the following components:

(a) The newborn screening program established in s. 383.14.

(b) The regional perinatal intensive care centers program established in ss. 383.15-383.19.

(c) The developmental evaluation and intervention program, including the Early Steps Program.

(d) The Children’s Medical Services network.

(2) The Children’s Medical Services program shall not be deemed an insurer and is not subject to the licensing requirements of the Florida Insurance Code or the rules adopted thereunder.

History.—s. 5, ch. 98-288; s. 10, ch. 2000-253; s. 409, ch. 2003-261; s. 72, ch. 2003-416; s. 16, ch. 2004-350; s. 76, ch. 2012-184; s. 89, ch. 2014-17; s. 4, ch. 2016-238.



391.026 - Powers and duties of the department.

391.026 Powers and duties of the department.—The department shall have the following powers, duties, and responsibilities:

(1) To provide or contract for the provision of health services to eligible individuals.

(2) To provide services to abused and neglected children through child protection teams pursuant to s. 39.303.

(3) To determine the medical and financial eligibility of individuals seeking health services from the program.

(4) To coordinate a comprehensive delivery system for eligible individuals to take maximum advantage of all available funds.

(5) To coordinate with programs relating to children’s medical services in cooperation with other public and private agencies.

(6) To initiate and coordinate applications to federal agencies and private organizations for funds, services, or commodities relating to children’s medical programs.

(7) To sponsor or promote grants for projects, programs, education, or research in the field of children with special health needs, with an emphasis on early diagnosis and treatment.

(8) To oversee and operate the Children’s Medical Services network.

(9) To establish reimbursement mechanisms for the Children’s Medical Services network.

(10) To establish Children’s Medical Services network standards and credentialing requirements for health care providers and health care services.

(11) To serve as a provider and principal case manager for children with special health care needs under Titles XIX and XXI of the Social Security Act.

(12) To monitor the provision of health services in the program, including the utilization and quality of health services.

(13) To administer the Children with Special Health Care Needs program in accordance with Title V of the Social Security Act.

(14) To establish and operate a grievance resolution process for participants and health care providers.

(15) To maintain program integrity in the Children’s Medical Services program.

(16) To receive and manage health care premiums, capitation payments, and funds from federal, state, local, and private entities for the program. The department may contract with a third-party administrator for processing claims, monitoring medical expenses, and other related services necessary to the efficient and cost-effective operation of the Children’s Medical Services network. The department is authorized to maintain a minimum reserve for the Children’s Medical Services network in an amount that is the greater of:

(a) Ten percent of total projected expenditures for Title XIX-funded and Title XXI-funded children; or

(b) Two percent of total annualized payments from the Agency for Health Care Administration for Title XIX and Title XXI of the Social Security Act.

(17) To provide or contract for peer review and other quality-improvement activities.

(18) To adopt rules pursuant to ss. 120.536(1) and 120.54 to administer the Children’s Medical Services Act.

(19) To serve as the lead agency in administering the Early Steps Program pursuant to part C of the federal Individuals with Disabilities Education Act and part III of this chapter.

History.—s. 4, ch. 78-106; s. 96, ch. 98-200; s. 6, ch. 98-288; s. 23, ch. 2000-242; s. 1, ch. 2006-28; s. 77, ch. 2012-184; s. 69, ch. 2013-15; s. 8, ch. 2015-177; s. 5, ch. 2016-238.



391.028 - Administration.

391.028 Administration.—

(1) The Director of Children’s Medical Services must be a physician licensed under chapter 458 or chapter 459 who has specialized training and experience in the provision of health care to children and who has recognized skills in leadership and the promotion of children’s health programs. The director shall be the deputy secretary and the Deputy State Health Officer for Children’s Medical Services and is appointed by and reports to the State Surgeon General. The director may appoint such other staff as necessary for the operation of the program subject to the approval of the State Surgeon General.

(2) The director shall provide for an operational system using such department staff and contract providers as necessary. The program shall implement the following program activities under physician supervision on a statewide basis:

(a) Case management services for network participants;

(b) Management and oversight of local program activities;

(c) Medical and financial eligibility determination for the program in accordance with s. 391.029;

(d) Determination of a level of care and medical complexity for long-term care services;

(e) Authorizing services in the program and developing spending plans;

(f) Development of treatment plans; and

(g) Resolution of complaints and grievances from participants and health care providers.

(3) Each Children’s Medical Services area office shall be directed by a physician licensed under chapter 458 or chapter 459 who has specialized training and experience in the provision of health care to children. The director of a Children’s Medical Services area office shall be appointed by the director from the active panel of Children’s Medical Services physician consultants.

History.—s. 9, ch. 78-106; s. 17, ch. 96-403; s. 33, ch. 97-237; s. 7, ch. 98-288; s. 26, ch. 99-397; s. 45, ch. 2008-6; s. 78, ch. 2012-184.

Note.—Subsection (1) former s. 391.051.



391.029 - Program eligibility.

391.029 Program eligibility.—

(1) Eligibility for the Children’s Medical Services program is based on the diagnosis of one or more chronic and serious medical conditions and the family’s need for specialized services.

(2) The following individuals are eligible to receive services through the program:

(a) A high-risk pregnant female who is enrolled in Medicaid.

(b) Children with serious special health care needs from birth to 21 years of age who are enrolled in Medicaid.

(c) Children with serious special health care needs from birth to 19 years of age who are enrolled in a program under Title XXI of the Social Security Act.

(3) Subject to the availability of funds, the following individuals may receive services through the program:

(a) Children with serious special health care needs from birth to 21 years of age who do not qualify for Medicaid or Title XXI of the Social Security Act but who are unable to access, due to lack of providers or lack of financial resources, specialized services that are medically necessary or essential family support services. Families shall participate financially in the cost of care based on a sliding fee scale established by the department.

(b) Children with special health care needs from birth to 21 years of age, as provided in Title V of the Social Security Act.

(c) An infant who receives an award of compensation under s. 766.31(1). The Florida Birth-Related Neurological Injury Compensation Association shall reimburse the Children’s Medical Services Network the state’s share of funding, which must thereafter be used to obtain matching federal funds under Title XXI of the Social Security Act.

(4) Any child who has been provided with surgical or medical care or treatment under this act prior to being adopted and has serious and chronic special health needs shall continue to be eligible to be provided with such care or treatment after his or her adoption, regardless of the financial ability of the persons adopting the child.

History.—s. 6, ch. 13620, 1929; CGL 1936 Supp. 3640(6); s. 1, ch. 57-21; ss. 19, 35, ch. 69-106; s. 1, ch. 73-114; s. 178, ch. 77-147; s. 1, ch. 77-159; ss. 8, 13, 14, ch. 78-106; s. 1, ch. 78-332; s. 696, ch. 95-148; s. 8, ch. 98-288; s. 73, ch. 2003-416; s. 39, ch. 2004-5; s. 17, ch. 2004-350; s. 79, ch. 2012-184.

Note.—Subsection (3) former s. 391.046; subsection (4) former s. 391.07.



391.0315 - Benefits.

391.0315 Benefits.—Benefits provided under the program for children with special health care needs shall be equivalent to benefits provided to children as specified in ss. 409.905 and 409.906. The department may offer additional benefits for early intervention services, respite services, genetic testing, genetic and nutritional counseling, and parent support services, if such services are determined to be medically necessary.

History.—s. 9, ch. 98-288; s. 27, ch. 99-397; s. 80, ch. 2012-184.



391.035 - Provider qualifications.

391.035 Provider qualifications.—

(1) The department shall establish the criteria to designate health care providers to participate in the Children’s Medical Services network. The department shall follow, whenever available, national guidelines for selecting health care providers to serve children with special health care needs.

(2) The department shall require that all health care providers under contract with the program be duly licensed in the state, if such licensure is available, and meet such criteria as may be established by the department.

(3) The department may initiate agreements with other state or local governmental programs or institutions for the coordination of health care to eligible individuals receiving services from such programs or institutions.

(4) Notwithstanding any other law, the department may contract with health care providers licensed in another state to provide health services to participants in the Children’s Medical Services program when necessary due to an emergency or in order to provide specialty services or greater convenience to the participants for receiving timely and effective health care services. The department may adopt rules to administer this subsection.

History.—ss. 6, 7, ch. 78-106; s. 10, ch. 98-288; s. 18, ch. 2004-350.

Note.—Subsection (2) former s. 391.036; subsection (3) former s. 391.041.



391.037 - Physicians; private sector services.

391.037 Physicians; private sector services.—It is not a violation of s. 112.313(7) for a physician licensed under chapter 458 or chapter 459 who is providing private sector services to clients of the department or who is employed by or has a contractual relationship with any business entity or agency that is a contract provider for the department to also be employed by the department to provide services under this chapter or chapter 39 if:

(1) The physician does not enter into contracts with the department on behalf of any business entity or agency with whom the physician is employed or has an employment or contractual relationship.

(2) The physician’s private sector employment or contractual relationship does not create a conflict between the physician’s private sector interests and public duties or impede the full and faithful discharge of the physician’s public duties as an employee of the department.

(3) The physician’s employment with the department does not compromise the ability of department clients to make a voluntary choice among department-referred physicians and private providers for their medical services.

History.—s. 16, ch. 2001-53.



391.045 - Reimbursement.

391.045 Reimbursement.—

(1) The department shall reimburse health care providers for services rendered through the Children’s Medical Services network using cost-effective methods, including, but not limited to, capitation, discounted fee-for-service, unit costs, and cost reimbursement. Medicaid reimbursement rates shall be utilized to the maximum extent possible, where applicable.

(2) Reimbursement to the Children’s Medical Services program for services provided to children with special health care needs who participate in the Florida Kidcare program and who are not Medicaid recipients shall be on a capitated basis.

History.—s. 11, ch. 98-288.



391.047 - Third-party payments.

391.047 Third-party payments.—The Children’s Medical Services program shall comply with s. 402.24, concerning third-party liabilities and recovery of third-party payments for health services.

History.—s. 12, ch. 98-288.



391.055 - Service delivery systems.

391.055 Service delivery systems.—

(1) The program shall apply managed care methods to ensure the efficient operation of the Children’s Medical Services network. Such methods include, but are not limited to, capitation payments, utilization management and review, prior authorization, and case management.

(2) The components of the network are:

(a) Qualified primary care physicians who shall serve as the gatekeepers and who shall be responsible for the provision or authorization of health services to an eligible individual who is enrolled in the Children’s Medical Services network.

(b) Comprehensive specialty care arrangements that meet the requirements of s. 391.035 to provide acute care, specialty care, long-term care, and chronic disease management for eligible individuals.

(c) Case management services.

(3) The Children’s Medical Services network may contract with school districts participating in the certified school match program pursuant to ss. 409.908(22) and 1011.70 for the provision of school-based services, as provided for in s. 409.9071, for Medicaid-eligible children who are enrolled in the Children’s Medical Services network.

(4) If a newborn has an abnormal screening result for metabolic or other hereditary and congenital disorders which is identified through the newborn screening program pursuant to s. 383.14, the newborn shall be referred to the Children’s Medical Services program for additional testing, medical management, early intervention services, or medical referral.

History.—s. 13, ch. 98-288; s. 978, ch. 2002-387; s. 19, ch. 2004-350; s. 31, ch. 2016-65.



391.065 - Health care provider agreements.

391.065 Health care provider agreements.—The department is authorized to establish health care provider agreements for participation in the Children’s Medical Services program.

History.—s. 14, ch. 98-288.



391.071 - Quality of care requirements.

391.071 Quality of care requirements.—The Children’s Medical Services program shall develop quality of care and service integration standards and reporting requirements for health care providers that participate in the Children’s Medical Services program. The program shall ensure that these standards are not duplicative of other standards and requirements for health care providers.

History.—s. 15, ch. 98-288.



391.081 - Grievance reporting and resolution requirements.

391.081 Grievance reporting and resolution requirements.—The department shall adopt and implement a system to provide assistance to eligible individuals and health care providers to resolve complaints and grievances. To the greatest extent possible, the department shall use existing grievance reporting and resolution processes. The department shall ensure that the system developed for the Children’s Medical Services program does not duplicate existing grievance reporting and resolution processes.

History.—s. 16, ch. 98-288.



391.095 - Program integrity.

391.095 Program integrity.—The department shall operate a system to oversee the activities of Children’s Medical Services program participants, and health care providers and their representatives, to prevent fraudulent and abusive behavior, overutilization and duplicative utilization, and neglect of participants and to recover overpayments as appropriate. For the purposes of this section, the terms “abuse” and “fraud” have the meanings provided in s. 409.913. The department shall refer incidents of suspected fraud and abuse, and overutilization and duplicative utilization, to the appropriate regulatory agency.

History.—s. 17, ch. 98-288.



391.097 - Research and evaluation.

391.097 Research and evaluation.—

(1) The department may initiate, fund, and conduct research and evaluation projects to improve the delivery of children’s medical services. The department may cooperate with public and private agencies engaged in work of a similar nature.

(2) The Children’s Medical Services network shall be included in any evaluation conducted in accordance with the provisions of Title XXI of the Social Security Act as enacted by the Legislature.

History.—s. 10, ch. 78-106; s. 18, ch. 98-288.

Note.—Former s. 391.061.






Part II - CHILDREN’S MEDICAL SERVICES COUNCILS ANDPANELS (ss. 391.221, 391.223)

391.221 - Statewide Children’s Medical Services Network Advisory Council.

391.221 Statewide Children’s Medical Services Network Advisory Council.—

(1) The State Surgeon General may appoint a Statewide Children’s Medical Services Network Advisory Council for the purpose of acting as an advisory body to the department. Specifically, the duties of the council shall include, but not be limited to:

(a) Recommending standards and credentialing requirements for health care providers rendering health services to Children’s Medical Services network participants.

(b) Making recommendations to the director of Children’s Medical Services concerning the selection of health care providers for the Children’s Medical Services network.

(c) Reviewing and making recommendations concerning network health care provider or participant disputes that are brought to the attention of the advisory council.

(d) Providing input to the Children’s Medical Services program on the policies governing the Children’s Medical Services network.

(e) Reviewing the financial reports and financial status of the network and making recommendations concerning the methods of payment and cost controls for the network.

(f) Reviewing and recommending the scope of benefits for the network.

(g) Reviewing network performance measures and outcomes and making recommendations for improvements to the network and its maintenance and collection of data and information.

(2) The council shall be composed of 12 members representing the private health care provider sector, families with children who have special health care needs, the Agency for Health Care Administration, the Chief Financial Officer, the Florida Chapter of the American Academy of Pediatrics, an academic health center pediatric program, and the health insurance industry. Members shall be appointed for 4-year, staggered terms. In no case shall an employee of the Department of Health serve as a member or as an ex officio member of the advisory council. A vacancy shall be filled for the remainder of the unexpired term in the same manner as the original appointment. A member may not be appointed to more than two consecutive terms. However, a member may be reappointed after being off the council for at least 2 years.

(3) Members shall receive no compensation, but shall be reimbursed for per diem and travel expenses in accordance with the provisions of s. 112.061.

History.—s. 23, ch. 98-288; s. 44, ch. 99-397; s. 410, ch. 2003-261; s. 46, ch. 2008-6.



391.223 - Technical advisory panels.

391.223 Technical advisory panels.—The State Surgeon General may establish technical advisory panels to assist in developing specific policies and procedures for the Children’s Medical Services program.

History.—s. 25, ch. 98-288; s. 46, ch. 99-397; s. 47, ch. 2008-6.






Part III - EARLY STEPS PROGRAM (ss. 391.301-391.308)

391.301 - Early Steps Program; establishment and goals.

391.301 Early Steps Program; establishment and goals.—

(1) The Early Steps Program is established within the department to serve infants and toddlers who are at risk of developmental disabilities based on a physical or mental condition and infants and toddlers with developmental delays by providing developmental evaluation and early intervention and by providing families with training and support services in a variety of home and community settings in order to enhance family and caregiver competence, confidence, and capacity to meet their child’s developmental needs and desired outcomes.

(2) The program may include screening and referral services at all hospitals providing Level II or Level III neonatal intensive care services, in order to promptly identify newborns with disabilities or with conditions associated with risks of developmental delays so that families may gain as early as possible the services and skills they need to support their infants’ development.

(3) The program must integrate information and coordinate services with other programs serving infants and toddlers, including, but not limited to, the Healthy Start program, the newborn screening program, and the Blind Babies Program.

(4) The program must:

(a) Provide services to enhance the development of infants and toddlers with disabilities and delays.

(b) Expand the recognition by health care providers, families, and the public of the significant brain development that occurs during a child’s first 3 years of life.

(c) Maintain the importance of the family in all areas of the child’s development and support the family’s participation in early intervention services and decisions affecting the child.

(d) Operate a comprehensive, coordinated interagency system of early intervention services and supports in accordance with part C of the federal Individuals with Disabilities Education Act.

(e) Ensure timely evaluation, individual planning, and early intervention services necessary to meet the unique needs of eligible infants and toddlers.

(f) Build the service capacity and enhance the competencies of health care providers serving infants and toddlers with unique needs and abilities.

(g) Ensure programmatic and fiscal accountability through establishment of a high-capacity data system, active monitoring of performance indicators, and ongoing quality improvement.

History.—s. 12, ch. 89-379; s. 25, ch. 91-282; s. 7, ch. 94-140; s. 26, ch. 98-288; s. 51, ch. 2004-350; s. 6, ch. 2016-238.

Note.—Former s. 383.215(1), (2).



391.302 - Definitions.

391.302 Definitions.—As used in ss. 391.301-391.308, the term:

(1) “Developmental delay” means a condition, identified and measured through appropriate instruments and procedures, which may delay physical, cognitive, communication, social or emotional, or adaptive development.

(2) “Developmental disability” means a condition, identified and measured through appropriate instruments and procedures, which may impair physical, cognitive, communication, social or emotional, or adaptive development.

(3) “Developmental intervention” or “early intervention” means individual and group therapies and services needed to enhance both the infant’s or toddler’s growth and development and family functioning. The term includes habilitative services and assistive technology devices, rehabilitative services and assistive technology devices, and parent support and training.

(4) “Habilitative services and devices” means health care services and assistive technology devices that help a child maintain, learn, or improve skills and functioning for daily living.

(5) “Infant or toddler” or “child” means a child from birth until the child’s third birthday.

(6) “Local program office” means an office that administers the Early Steps Program within a municipality, county, or region.

(7) “Rehabilitative services and devices” means restorative and remedial services that maintain or enhance the current level of functioning of a child if there is a possibility of improvement or reversal of impairment.

History.—s. 12, ch. 89-379; s. 7, ch. 94-140; s. 1039, ch. 95-148; s. 20, ch. 2004-350; s. 7, ch. 2016-238.

Note.—Former s. 383.215(3).



391.308 - Early Steps Program.

391.308 Early Steps Program.—The department shall implement and administer part C of the federal Individuals with Disabilities Education Act (IDEA), which shall be known as the “Early Steps Program.”

(1) PERFORMANCE STANDARDS.—The department shall ensure that the Early Steps Program complies with the following performance standards:

(a) The program must provide services from referral through transition in a family-centered manner that recognizes and responds to unique circumstances and needs of infants and toddlers and their families as measured by a variety of qualitative data, including satisfaction surveys, interviews, focus groups, and input from stakeholders.

(b) The program must provide individualized family support plans that are understandable and usable by families, health care providers, and payers and that identify the current level of functioning of the infant or toddler, family supports and resources, expected outcomes, and specific early intervention services needed to achieve the expected outcomes, as measured by periodic system independent evaluation.

(c) The program must help each family to use available resources in a way that maximizes the child’s access to services necessary to achieve the outcomes of the individualized family support plan, as measured by family feedback and by independent assessments of services used by each child.

(d) The program must offer families access to quality services that effectively enable infants and toddlers with developmental disabilities and developmental delays to achieve optimal functional levels as measured by an independent evaluation of outcome indicators in social or emotional skills, communication, and adaptive behaviors.

(2) DUTIES OF THE DEPARTMENT.—The department shall:

(a) Annually prepare a grant application to the United States Department of Education for funding early intervention services for infants and toddlers with disabilities, from birth through 36 months of age, and their families pursuant to part C of the federal Individuals with Disabilities Education Act.

(b) Jointly with the Department of Education, provide a reading initiative as an early intervention service for infants and toddlers.

(c) Annually develop a state plan for the Early Steps Program.

1. The plan must assess the need for early intervention services, evaluate the extent of the statewide need that is met by the program, identify barriers to fully meeting the need, and recommend specific action steps to improve program performance.

2. The plan must be developed through an inclusive process that involves families, local program offices, health care providers, and other stakeholders.

(d) Ensure local program offices educate hospitals that provide Level II and Level III neonatal intensive care services about the Early Steps Program and the referral process for the provision of developmental evaluation and intervention services.

(e) Establish standards and qualifications for developmental evaluation and early intervention service providers, including standards for determining the adequacy of provider networks in each local program office service area.

(f) Establish statewide uniform protocols and procedures to determine eligibility for developmental evaluation and early intervention services.

(g) Establish a consistent, statewide format and procedure for preparing and completing an individualized family support plan.

(h) Promote interagency cooperation and coordination, with the Medicaid program, the Department of Education program pursuant to part B of the federal Individuals with Disabilities Education Act, and programs providing child screening such as the Florida Diagnostic and Learning Resources System, the Office of Early Learning, Healthy Start, and the Help Me Grow program.

1. Coordination with the Medicaid program shall be developed and maintained through written agreements with the Agency for Health Care Administration and Medicaid managed care organizations as well as through active and ongoing communication with these organizations. The department shall assist local program offices to negotiate agreements with Medicaid managed care organizations in the service areas of the local program offices. Such agreements may be formal or informal.

2. Coordination with education programs pursuant to part B of the federal Individuals with Disabilities Education Act shall be developed and maintained through written agreements with the Department of Education. The department shall assist local program offices to negotiate agreements with school districts in the service areas of the local program offices.

(i) Develop and disseminate the knowledge and methods necessary to effectively coordinate benefits among various payer types.

(j) Provide a mediation process and if necessary, an appeals process for applicants found ineligible for developmental evaluation or early intervention services or denied financial support for such services.

(k) Competitively procure local program offices to provide services throughout the state in accordance with chapter 287. The department shall specify the requirements and qualifications for local program offices in the procurement document.

(l) Establish performance standards and other metrics for evaluation of local program offices, including standards for measuring timeliness of services, outcomes of early intervention services, and administrative efficiency. Performance standards and metrics shall be developed in consultation with local program offices.

(m) Provide technical assistance to the local program offices.

(3) ELIGIBILITY.—The department shall apply the following eligibility criteria if specific funding is provided, and the associated applicable eligibility criteria are identified, in the General Appropriations Act:

(a) Infants and toddlers are eligible for an evaluation to determine the presence of a developmental disability or the risk of a developmental delay based on a physical or medical condition.

(b) Infants and toddlers determined to have a developmental delay based on informed clinical opinion and an evaluation using a standard evaluation instrument which results in a score that is 1.5 standard deviations from the mean in two or more of the following domains: physical, cognitive, communication, social or emotional, and adaptive.

(c) Infants and toddlers determined to have a developmental delay based on informed clinical opinion and an evaluation using a standard evaluation instrument which results in a score that is 2.0 standard deviations from the mean in one of the following domains: physical, cognitive, communication, social or emotional, and adaptive.

(d) Infants and toddlers determined to have a developmental delay based on informed clinical opinion and an evaluation using a standard evaluation instrument which results in a score that is 1.5 standard deviations from the mean in one or more of the following domains: physical, cognitive, communication, social or emotional, and adaptive.

(e) Infants and toddlers determined to have a developmental delay based on informed clinical opinion.

(f) Infants and toddlers at risk of developmental delay based on an established condition known to result in developmental delay, or a physical or mental condition known to create a risk of developmental delay.

(4) DUTIES OF THE LOCAL PROGRAM OFFICES.—A local program office shall:

(a) Evaluate a child to determine eligibility within 45 calendar days after the child is referred to the program.

(b) Notify the parent or legal guardian of his or her child’s eligibility status initially and at least annually thereafter. If a child is determined not to be eligible, the local program office must provide the parent or legal guardian with written information on the right to an appeal and the process for making such an appeal.

(c) Secure and maintain interagency agreements or contracts with local school districts in a local service area.

(d) Provide services directly or procure services from health care providers that meet or exceed the minimum qualifications established for service providers. The local program office must become a Medicaid provider if it provides services directly.

(e) Provide directly or procure services that are, to the extent possible, delivered in a child’s natural environment, such as in the child’s home or community setting. The inability to provide services in the natural environment is not a sufficient reason to deny services.

(f) Develop an individualized family support plan for each child served. The plan must:

1. Be completed within 45 calendar days after the child is referred to the program;

2. Be developed in conjunction with the child’s parent or legal guardian who provides written consent for the services included in the plan;

3. Be reviewed at least every 6 months with the parent or legal guardian and updated if needed; and

4. Include steps to transition to school or other future services by the child’s third birthday.

(g) Assess the progress of the child and his or her family in meeting the goals of the individualized family support plan.

(h) For each service required by the individualized family support plan, refer the child to an appropriate service provider or work with Medicaid managed care organizations or private insurers to secure the needed services.

(i) Provide service coordination, including contacting the appropriate service provider to determine whether the provider can timely deliver the service, providing the parent or legal guardian with the name and contact information of the service provider and the date and location of the service of any appointment made on behalf of the child, and contacting the parent or legal guardian after the service is provided to ensure that the service is timely delivered and to determine whether the family requests additional services.

(j) Negotiate and maintain agreements with Medicaid providers and Medicaid managed care organizations in its area.

1. With the parent’s or legal guardian’s permission, the services in the child’s approved individualized family support plan shall be communicated to the Medicaid managed care organization. Services that cannot be funded by Medicaid must be specifically identified and explained to the family.

2. The agreement between the local program office and Medicaid managed care organizations must establish methods of communication and procedures for the timely approval of services covered by Medicaid.

(k) Develop agreements and arrangements with private insurers in order to coordinate benefits and services for any mutual enrollee.

1. The child’s approved individualized family support plan may be communicated to the child’s insurer with the parent’s or legal guardian’s permission.

2. The local program office and private insurers shall establish methods of communication and procedures for the timely approval of services covered by the child’s insurer, if appropriate and approved by the child’s parent or legal guardian.

(l) Provide to the department data necessary for an evaluation of the local program office performance.

(5) ACCOUNTABILITY REPORTING.—By December 1 of each year, the department shall prepare and submit a report that assesses the performance of the Early Steps Program to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Florida Interagency Coordinating Council for Infants and Toddlers. The department must address the performance standards in subsection (1) and report actual performance compared to the standards for the prior fiscal year. The data used to compile the report must be submitted by each local program office in the state. The department shall report on all of the following measures:

(a) Number and percentage of infants and toddlers served with an individualized family support plan.

(b) Number and percentage of infants and toddlers demonstrating improved social or emotional skills after the program.

(c) Number and percentage of infants and toddlers demonstrating improved use of knowledge and cognitive skills after the program.

(d) Number and percentage of families reporting positive outcomes in their infant’s and toddler’s development as a result of early intervention services.

(e) Progress toward meeting the goals of individualized family support plans.

(f) Any additional measures established by the department.

(6) STATE INTERAGENCY COORDINATING COUNCIL.—The Florida Interagency Coordinating Council for Infants and Toddlers shall serve as the state interagency coordinating council required by 34 C.F.R. s. 303.600. The council shall be housed for administrative purposes in the department, and the department shall provide administrative support to the council.

(7) TRANSITION TO EDUCATION.—

(a) At least 90 days before a child reaches 3 years of age, the local program office shall initiate transition planning to ensure the child’s successful transition from the Early Steps Program to a school district program for children with disabilities or to another program as part of an individual family support plan.

(b) At least 90 days before a child reaches 3 years of age, the local program office shall:

1. Notify the local school district in which the child resides and the Department of Education that the child may be eligible for special education or related services as determined by the local school district pursuant to ss. 1003.21 and 1003.57, unless the child’s parent or legal guardian has opted out of such notification; and

2. Upon approval by the child’s parent or legal guardian, convene a transition conference that includes participation of a local school district representative and the parent or legal guardian to discuss options for and availability of services.

(c) The local school district shall evaluate and determine a child’s eligibility to receive special education or related services pursuant to part B of the federal Individuals with Disabilities Education Act and ss. 1003.21 and 1003.57.

(d) The local program office, in conjunction with the local school district, shall modify a child’s individual family support plan or, if applicable, the local school district shall develop an individual education plan for the child pursuant to ss. 1003.57, 1003.571, and 1003.5715, which identifies special education or related services that the child will receive and the providers or agencies that will provide such services.

(e) If a child is determined to be ineligible for school district program services, the local program office and the local school district shall provide the child’s parent or legal guardian with written information on other available services or community resources.

(f) The local program office shall negotiate and maintain an interagency agreement with each local school district in its service area pursuant to the Individuals with Disabilities Education Act, 20 U.S.C. s. 1435(a)(10)(F). Each interagency agreement must be reviewed at least annually and updated upon review, if needed.

History.—s. 5, ch. 2004-245; s. 22, ch. 2004-350; s. 9, ch. 2016-238.









Chapter 392 - TUBERCULOSIS CONTROL

392.501 - Short title.

392.501 Short title.—This chapter may be cited as the “Tuberculosis Control Act.”

History.—s. 1, ch. 88-389; s. 1, ch. 88-398.



392.51 - Tuberculosis control.

392.51 Tuberculosis control.—A statewide system is established to control tuberculosis infection and mitigate its effects. The system consists of mandatory contact identification, treatment to cure, hospitalization, isolation for contagious cases, and voluntary, community-oriented care and surveillance in all other cases. Tuberculosis control services shall be provided by the coordinated efforts of the respective county health departments and contracted or other private health care providers.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 2, ch. 94-320; s. 94, ch. 97-101; s. 81, ch. 2012-184.



392.52 - Definitions.

392.52 Definitions.—As used in this chapter, the term:

(1) “Active tuberculosis” means tuberculosis disease that is demonstrated to be contagious by clinical or bacteriological evidence, or by other means as determined by rule of the department. Tuberculosis disease is considered active until cured.

(2) “County health department” means an agency or entity designated as such in chapter 154.

(3) “Cure” or “treatment to cure” means the completion of a course of antituberculosis treatment.

(4) “Department” means the Department of Health.

(5) “Directly observed therapy” means treatment in which a patient ingests medications under the observation of a health care provider or other responsible party.

(6) “Threat to the public health” means a rebuttable presumption that a person has active tuberculosis and:

(a) Is not taking medications as prescribed;

(b) Is not following the recommendations of the treating physician;

(c) Is not seeking treatment for signs and symptoms compatible with tuberculosis; or

(d) Evidences a disregard for the health of the public.

(7) “Tuberculosis” means a disease caused by Mycobacterium tuberculosis, Mycobacterium bovis, or Mycobacterium africanum.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 3, ch. 94-320; s. 95, ch. 97-101; s. 34, ch. 97-237.



392.53 - Reporting required.

392.53 Reporting required.—

(1) Each person who makes a diagnosis of tuberculosis or who treats a person with tuberculosis and each laboratory that performs a test on a specimen that reveals the presence of the tubercule bacilli shall report or cause to be reported such facts to the department in addition to other facts that the department requires by rule to be reported, within a time specified by rule of the department, which period must not exceed 72 hours after the presence of tuberculosis is discovered.

(2) The department shall adopt rules specifying the information that must be included in a report of tuberculosis, the time within which the report must be filed, and where the report must be filed. The department shall consider the need for information, protection of the privacy and confidentiality of the patient, and the practical ability of persons and laboratories to report in a reasonable fashion. Rules adopted by the department may provide for telephonic, electronic, and written reporting and may establish different time periods and content for each method of reporting.

(3) A person who reports to the department the name of a person who has tuberculosis is not liable for damages caused by such report, unless the report is made with knowledge that it is false or with reckless disregard of the truthfulness of the report.

(4) A person who violates this section or the rules adopted under this section may be fined by the department, in the manner prescribed in s. 392.67. The department shall report each violation of this section to the regulatory agency that is responsible for licensing the person or laboratory that commits the violation.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 2, ch. 93-264; s. 4, ch. 94-320.



392.54 - Contact investigation.

392.54 Contact investigation.—

(1) The department and its authorized agents may counsel and interview, or cause to be counseled and interviewed, any person who has active tuberculosis, who is reasonably suspected of having active tuberculosis, or who is reasonably suspected of having been exposed to active tuberculosis, in order to investigate the source and spread of the disease and in order to require such person to submit to examination and treatment to cure as necessary.

(2) All information gathered in the course of contact investigation is confidential, subject to the provisions of s. 392.65. Such information is exempt from s. 119.07(1).

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 11, ch. 90-344; s. 5, ch. 94-320; s. 203, ch. 96-406.



392.545 - Naming of persons subject to proceedings.

392.545 Naming of persons subject to proceedings.—

(1) When requesting an order from a circuit court under the provisions of s. 392.55, s. 392.56, or s. 392.57, the department shall substitute a pseudonym for the true name of the person to whom the order pertains. The actual name of the person shall be revealed to the court only in camera, and the court shall seal such name from further revelation.

(2) All court decisions, orders, petitions, and other formal documents shall be styled in a manner to protect the name of the person from public disclosure.

(3) The department, its authorized representatives, the court, and other parties to the lawsuit shall not reveal the name of any person subject to these proceedings except as permitted in s. 392.65. Such information is exempt from s. 119.07(1).

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 12, ch. 90-344; s. 204, ch. 96-406.



392.55 - Physical examination and treatment.

392.55 Physical examination and treatment.—

(1) Subject to the provisions of subsections (3) and (4), the department and its authorized representatives may petition the circuit court to examine or cause to be examined, or treat to cure or cause to be treated to cure, any person who has, or is reasonably suspected of having or having been exposed to, active tuberculosis.

(2) Subject to the provisions of subsections (3) and (4), a person who has active tuberculosis or is reasonably suspected of having or having been exposed to active tuberculosis shall report for complete examination or treatment to cure, as appropriate, on an outpatient basis to a physician licensed under chapter 458 or chapter 459, or shall submit to examination or treatment to cure, as appropriate, at a county health department or other public facility. When a person has been diagnosed as having active tuberculosis, he or she shall continue with the prescribed treatment on an outpatient basis, which includes the use of directly observed therapy, until such time as the disease is determined to be cured.

(3) A person may not be apprehended or examined on an outpatient basis for active tuberculosis without consent, except upon the presentation of a warrant duly authorized by a circuit court. In requesting the issuance of such a warrant, the department must show by a preponderance of evidence that a threat to the public health would exist unless such a warrant is issued and must show that all other reasonable means of obtaining compliance have been exhausted and that no other less restrictive alternative is available.

(4) A warrant requiring a person to be apprehended or examined on an outpatient basis may not be issued unless:

(a) A hearing has been held with respect to which the person has received at least 72 hours’ prior written notification and has received a list of the proposed actions to be taken and the reasons for each such action. However, with the consent of the person or the person’s counsel, a hearing may be held within less than 72 hours.

(b) The person has the right to attend the hearing, to cross-examine witnesses, and to present evidence. After review and consultation by the court, counsel for the person may waive the client’s presence or allow the client to appear by television monitor where available.

(c) The court advises the person of the right to have legal counsel present. If the person is insolvent and unable to employ counsel, the court shall appoint legal counsel for the person pursuant to the indigence criteria in s. 27.52.

(5) The circuit court, legal counsel, and local law enforcement officials, as appropriate, shall consult with the department concerning any necessary infection control procedures to be taken during any court hearing or detention.

History.—s. 1, ch. 88-389, s. 1, ch. 88-398; s. 6, ch. 94-320; s. 1041, ch. 95-148; s. 96, ch. 97-101; s. 105, ch. 2003-402.



392.56 - Hospitalization, placement, and residential isolation.

392.56 Hospitalization, placement, and residential isolation.—

(1) Subject to the provisions of subsections (2) and (3), the department may petition the circuit court to order a person who has active tuberculosis to be hospitalized, placed in another health care facility or residential facility, or isolated from the general public in the home as a result of the probable spread of tuberculosis, until such time as the risk of infection to the general public can be eliminated or reduced in such a manner that a threat to the public health no longer exists.

(2) A person may not be ordered to be hospitalized, placed in another health care facility or residential facility, or isolated from the general public in the home, except upon the order of a circuit court and upon proof:

(a) By the department, by clear and convincing evidence, that a threat to the public health is posed by the person who has active tuberculosis;

(b) That the person who has active tuberculosis has been counseled about the disease, the threat to the public health posed by tuberculosis, and methods to minimize the risk to the public, and, despite such counseling, indicates an intent by words or action to expose the public to active tuberculosis; and

(c) That all other reasonable means of achieving compliance with treatment have been exhausted and no less restrictive alternative exists.

(3) A person may not be ordered by a circuit court to be hospitalized, placed in another health care facility or residential facility, or isolated from the general public in the home, unless:

(a) A hearing has been held, with respect to which the person has received at least 72 hours’ prior written notification and has received a list of the proposed actions to be taken and the reasons for each such action. However, with the consent of the person or the person’s counsel, a hearing may be held within less than 72 hours;

(b) The person has the right to attend the hearing, to cross-examine witnesses, and present evidence. After review and consultation by the court, counsel for the person may waive the client’s presence or allow the client to appear by television monitor where available; and

(c) The court advises the person of the right to have counsel present. If the person is insolvent and unable to employ counsel, the court shall appoint legal counsel for the person pursuant to the indigence criteria in s. 27.52.

(4) An order requiring the hospitalization, placement in a health care facility or residential facility, or isolation from public in the home must expire no later than 180 days after the date of the order or when the physician charged with the care of the person determines that the person no longer poses a threat to the public health, if the determination is made before the end of the 180-day period. Orders for hospitalization of a person or placement in a facility or isolation in the home may not be renewed unless the person is afforded all rights conferred in subsections (2) and (3). A hearing must be held within 14 days before the expiration of the 180-day period to determine the necessity for the person’s continued hospitalization or necessary care and treatment to cure after release. The person’s records from the inception of the disease are admissible evidence in the hearing.

(5) If the department petitions the circuit court to order that a person who has active tuberculosis be hospitalized in a facility operated under s. 392.62, the department shall notify the facility of the potential court order.

(6) The circuit court, legal counsel, and local law enforcement officials, as appropriate, shall consult with the department concerning any necessary infection control procedures to be taken during any court hearing or detention.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 7, ch. 94-320; s. 106, ch. 2003-402; s. 120, ch. 2012-184.



392.565 - Execution of certificate for involuntary hold.

392.565 Execution of certificate for involuntary hold.—When a person who has active tuberculosis or who is reasonably suspected of having active tuberculosis presents to a physician licensed under chapter 458 or chapter 459 for examination or treatment and the physician has reason to believe that if the person leaves the treatment location the person will pose a threat to the public health based on test results or the patient’s medical history and the physician has reason to believe that the person is not likely to appear at a hearing scheduled under s. 392.55 or s. 392.56, the treating physician shall request the State Health Officer or his or her designee to order that the person be involuntarily held by executing a certificate stating that the person appears to meet the criteria for involuntary examination or treatment and stating the observation upon which that conclusion is based. The sheriff of the county in which the certificate was issued shall take such person into custody and shall deliver the person to the nearest available licensed hospital, or to another location where isolation is available, as appropriate, for observation, examination, and treatment for a period not to exceed 72 hours, pending a hearing scheduled under s. 392.55 or s. 392.56. The certificate must be filed with the circuit court in which the person is involuntarily held and constitutes a petition for a hearing under s. 392.55 or s. 392.56.

History.—s. 8, ch. 94-320; s. 1042, ch. 95-148; s. 35, ch. 97-237.



392.57 - Emergency hold.

392.57 Emergency hold.—

(1) The department may file a petition before a circuit court requesting that an emergency hold order be issued for a person if the department has evidence that:

(a) The person has or is reasonably suspected of having active tuberculosis;

(b) The person poses a threat to the public health;

(c) The person who has active tuberculosis is not likely to appear at a hearing scheduled under s. 392.55 or s. 392.56;

(d) The person provides evidence by words or action of being likely to leave the jurisdiction of the court prior to the hearing date; or

(e) The person is likely to continue to expose the public to the risk of active tuberculosis until the hearing date.

(2) An emergency hold order may not be issued unless the court finds that:

(a) The department has requested a hearing under s. 392.55 or s. 392.56 to consider the examination, treatment to cure, or placement of the person who has or who is reasonably suspected of having active tuberculosis;

(b) The department presents competent evidence that a threat to the public health exists unless the emergency hold order is issued;

(c) The department has no other reasonable alternative means of reducing the threat to the public health; and

(d) The department is likely to prevail on the merits in a hearing under s. 392.55 or s. 392.56.

(3) When issuing an order for an emergency hold, the court shall direct the sheriff to immediately confine the person who has active tuberculosis. The sheriff shall confine and isolate the person in such a manner as required by the court. The sheriff and the circuit court shall consult with the department concerning any necessary infection control procedures to be taken.

(4) In order to reduce the time before a full hearing may be held, the person confined under an emergency hold order, or the person’s counsel, may waive the notice periods for hearings required under s. 392.55 or s. 392.56. An emergency hold order may not continue for more than 5 days or the time period necessary for conducting hearings under s. 392.55 or s. 392.56, whichever time period is shorter.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 9, ch. 94-320.



392.58 - Service of notice and processes; duties of sheriff.

392.58 Service of notice and processes; duties of sheriff.—

(1) All notices required to be given, warrants, petitions, processes issued, and orders entered pursuant to s. 392.55, s. 392.56, or s. 392.57 shall be served by the sheriff of the county in which the person alleged to be infected with tuberculosis resides or is found.

(2) The judge, in his or her order for hospitalization or placement in another health care or residential facility under s. 392.56, shall direct the sheriff of the county in which such person resides or is found to take the person into his or her custody and immediately deliver him or her to the director of the facility named in the order.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 698, ch. 95-148.



392.59 - Forms to be developed.

392.59 Forms to be developed.—The department shall develop and furnish to the court all forms necessary under ss. 392.55, 392.56, 392.565, and 392.57, and the court may use such forms where appropriate.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 10, ch. 94-320.



392.60 - Right of appeal; immediate release.

392.60 Right of appeal; immediate release.—

(1) Any person who is aggrieved by the entry of an order under s. 392.55, s. 392.56, or s. 392.57 shall have the period of time provided by the Florida Rules of Appellate Procedure within which to appeal an order from the circuit court. Every order entered under the terms of s. 392.55, s. 392.56, or s. 392.57 shall be executed immediately unless the court entering such order or the appellate court, in its discretion, enters a supersedeas order and fixes the terms and conditions thereof.

(2) Any person who is examined, treated, hospitalized, placed in another health care facility or residential facility, isolated in the home, or confined under an emergency hold order, as a result of an order entered under s. 392.55, s. 392.56, or s. 392.57, may at any time petition the circuit court for immediate release and termination of the order.

(3) The petition to the court for immediate release and termination of the order entered under authority of s. 392.55, s. 392.56, or s. 392.57 shall show that the person is entitled to relief from the original order pursuant to the Florida Rules of Civil Procedure, or that:

(a) There has been a substantial change in the original facts and circumstances upon which the order was issued;

(b) The person is cured and no longer poses a threat to the public health; or

(c) The person will continue with prescribed medications and treatment to cure, which includes the use of directly observed therapy, if medically necessary, to reduce the risk of infection to the public and the person has not exhibited past behavior that indicates a tendency toward noncompliance with treatment.

(4) When considering a petition for immediate release and before making any release, the court shall consult the department and the person’s physician, if any, concerning the person’s medical condition and any other related factors that may affect the present and future threat to the public health that may be caused by the release of the person.

(5) Upon granting a petition for immediate release, the court may impose those conditions it believes reasonably necessary to protect the public from active tuberculosis.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 11, ch. 94-320.



392.61 - Community tuberculosis control programs.

392.61 Community tuberculosis control programs.—

(1) The department shall operate, directly or by contract, community tuberculosis control programs in each county in the state.

(2) Community tuberculosis control programs shall have the following functions:

(a) Promotion of community and professional education about the causes and dangers of tuberculosis and methods of its control and treatment to cure;

(b) Community and individual screening for the presence of tuberculosis;

(c) Surveillance of all suspected and reported cases of active tuberculosis, including contact investigation as necessary and as directed by the department;

(d) Reporting of all known cases of tuberculosis to the department;

(e) Development of an individualized treatment plan for each person who has active tuberculosis and who is under the care of the department, including provision of treatment to cure and followup, and the distribution of medication by means of directly observed therapy, if appropriate, to eligible persons under rules and guidelines developed by the department; and

(f) Provision of counseling, periodic retesting, and referral to appropriate social service, employment, medical, and housing agencies, as necessary for persons released from hospitalization or residential placement.

(3) This section does not prevent the department from operating regionally based tuberculosis control programs, if services are offered in each county.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 12, ch. 94-320; s. 82, ch. 2012-184.



392.62 - Hospitalization and placement programs.

392.62 Hospitalization and placement programs.—

(1) The department shall contract for operation of a program for the treatment of persons who have active tuberculosis in hospitals licensed under chapter 395 and may provide for appropriate placement of persons who have active tuberculosis in other health care facilities or residential facilities. The department shall require the contractor to use existing licensed community hospitals and other facilities for the care and treatment to cure of persons who have active tuberculosis or a history of noncompliance with prescribed drug regimens and require inpatient or other residential services.

(2) The program for control of tuberculosis shall provide funding for participating facilities and require any such facilities to meet the following conditions:

(a) Admit patients voluntarily and under court order as appropriate for each particular facility;

(b) Require that each patient pay the actual cost of care provided whether the patient is admitted voluntarily or by court order;

(c) Provide for the care of patients in the program regardless of ability to pay;

(d) Require a primary clinical diagnosis of active tuberculosis by a physician licensed under chapter 458 or chapter 459 before admitting the patient; provided that there may be more than one primary diagnosis;

(e) Provide a method of notification to the county health department and to the patient’s family, if any, before discharging the patient from the hospital or other facility;

(f) Provide for the necessary exchange of medical information to assure adequate community treatment to cure and followup of discharged patients, as appropriate; and

(g) Provide for a method of medical care and counseling and for housing, social service, and employment referrals, if appropriate, for patients discharged from the hospital.

(3) A hospital may, pursuant to court order, place a patient in temporary isolation for a period of no more than 72 continuous hours. The department shall obtain a court order in the same manner as prescribed in s. 392.57. Nothing in this subsection precludes a hospital from isolating an infectious patient for medical reasons.

(4) Any person committed under s. 392.57 who leaves the tuberculosis hospital or residential facility without having been discharged by the designated medical authority, except as provided in s. 392.63, shall be apprehended by the sheriff of the county in which the person is found and immediately delivered to the facility from which he or she left.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 13, ch. 94-320; s. 1043, ch. 95-148; s. 97, ch. 97-101; s. 36, ch. 97-237; s. 83, ch. 2012-184.



392.63 - Temporary leave.

392.63 Temporary leave.—Any person who has been hospitalized, placed in another health care facility or residential facility, or isolated in the home may be granted a short-term temporary leave at the discretion of the department or its authorized representatives, if the department determines the temporary leave will be closely monitored and will not pose a threat to the public health. Temporary leave may be granted for therapeutic purposes, in the event of death or critical illness in the person’s family, or for other emergencies.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 14, ch. 94-320.



392.64 - Adherence to treatment; treatment plan; penalties.

392.64 Adherence to treatment; treatment plan; penalties.—

(1) The department, its authorized representatives, or a physician licensed under chapter 458 or chapter 459 shall prescribe an individualized treatment plan for each person who has active tuberculosis. The goal of the treatment plan is to achieve treatment to cure by the least restrictive means. The department shall develop, by rule, a standard treatment plan form that must include, but is not limited to, a statement of available services for treatment, which includes the use of directly observed therapy; all findings in the evaluation and diagnostic process; measurable objectives for treatment progress; and time periods for achieving each objective. Each treatment plan must be implemented through a case management approach designed to advance the individual needs of the person who has active tuberculosis. The person’s progress in achieving the objectives of the treatment plan must be periodically reviewed and revised as necessary, in consultation with the person.

(2) The department may petition a circuit court under s. 392.55, s. 392.56, or s. 392.57, as it deems appropriate, to require adherence to treatment plans prescribed under subsection (1).

(3) Any person who has active tuberculosis and who fails to comply with a treatment plan or any other requirement that is imposed by the court under s. 392.55, s. 392.56, or s. 392.57, or any minor’s parent, guardian, or custodian who fails to comply with a treatment plan or any other requirement of the court, or any person who aids or abets in the failure to comply with treatment plans and other requirements of the court may be punished by contempt proceedings in addition to other penalties that may be imposed under s. 392.67.

(4) Contempt proceedings may be initiated by the department or its authorized representatives.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 15, ch. 94-320.



392.65 - Confidentiality.

392.65 Confidentiality.—

(1) All information and records held by the department or its authorized representatives relating to known or suspected cases of tuberculosis or exposure to tuberculosis shall be strictly confidential and exempt from s. 119.07(1). Such information shall not be released or made public by the department or its authorized representatives or by a court or parties to a lawsuit, except that release may be made under the following circumstances:

(a) When made with the consent of all persons to which the information applies;

(b) When made for statistical purposes, and medical or epidemiologic information is summarized so that no person can be identified and no names are revealed;

(c) When made to medical personnel, appropriate state agencies, or courts of appropriate jurisdiction to enforce the provisions of this chapter and related rules;

(d) When made in a medical emergency but only to the extent necessary to protect the health or life of a named person or group of persons; or

(e) When made to the proper authorities as required by chapter 39 or chapter 415.

(2) When disclosure is made pursuant to a subpoena, such information shall be sealed by the court from further disclosure, except as deemed necessary by the court to reach a decision in the proceeding, unless otherwise agreed to by all parties. Such information is exempt from s. 119.07(1).

(3) No employee of the department or its authorized representatives shall be examined in a civil, criminal, special, or other proceeding as to the existence or contents of pertinent records of a person examined or treated for tuberculosis by the department or its authorized representatives, or of the existence or contents of such reports received from a private physician or private health facility or laboratory, without the consent of the person examined or treated for tuberculosis, except in proceedings under s. 392.55, s. 392.56, or s. 392.57.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 13, ch. 90-344; s. 205, ch. 96-406; s. 139, ch. 98-403.



392.655 - Prisoners.

392.655 Prisoners.—

(1) The department and its authorized representatives may, at its discretion, enter any state, county, or municipal detention facility to interview, examine, and treat any prisoner for tuberculosis. Any such state, county, or municipal detention facility shall cooperate with the department and its authorized representatives to provide such space as is necessary for the examination and treatment of all prisoners having or suspected of having tuberculosis.

(2) Nothing in this section shall be construed as relieving the Department of Corrections, counties, or municipalities of their primary responsibility for providing medical treatment for prisoners, including treatment for tuberculosis.

History.—s. 16, ch. 94-320.



392.66 - Rules.

392.66 Rules.—The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this chapter. The rules must include requirements for tuberculosis treatment and provide consequences if a person who has active tuberculosis fails to comply with treatment requirements.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 97, ch. 98-200; s. 24, ch. 2000-242.



392.67 - Unlawful acts; penalties for violation.

392.67 Unlawful acts; penalties for violation.—

(1) It is unlawful for any person who has active tuberculosis and who knows or has been informed of that fact to willfully expose other persons to the disease.

(2) Any person who violates subsection (1) commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any person who maliciously disseminates any false information or report concerning the existence of tuberculosis commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4)(a) In addition to any administrative action authorized by chapter 120 or by other law, a person who violates any provision of the department’s rules pertaining to tuberculosis or the requirements for reporting tuberculosis under s. 392.53 may be punished by a fine not to exceed $500 for each violation. Any penalties enforced under this subsection shall be in addition to other penalties provided by this chapter.

(b) In determining the amount of fine to be imposed, if any, for a violation, the department shall consider:

1. The gravity of the violation, including the probability that death or serious physical or emotional harm to any person will result or has resulted, the severity of the actual or potential harm, and the extent to which the applicable law or rule was violated.

2. Actions taken to correct the violation.

3. Any previous violation.

(c) All amounts collected under this subsection shall be deposited into an appropriate trust fund of the department.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 67, ch. 91-224; s. 17, ch. 94-320.



392.68 - Fees and other compensation.

392.68 Fees and other compensation.—

(1) For the services required to be performed under ss. 392.55, 392.56, 392.57, and 392.62, compensation shall be paid as follows:

(a) The sheriff shall receive the same fees and mileage as are prescribed for like services in criminal cases.

(b) The counsel appointed by the court to represent an indigent person shall receive compensation as provided in s. 27.5304.

(2) All fees, mileage, and charges provided to the sheriff pursuant to paragraph (1)(a) shall be taxed by the court as costs in each proceeding and shall be paid by the board of county commissioners. All compensation provided to court-appointed counsel pursuant to paragraph (1)(b) shall be taxed by the court as costs and paid by the state.

History.—s. 1, ch. 88-389; s. 1, ch. 88-398; s. 699, ch. 95-148; s. 69, ch. 2004-265.






Chapter 393 - DEVELOPMENTAL DISABILITIES

393.002 - Transfer of Florida Developmental Disabilities Council as formerly created in this chapter to private nonprofit corporation.

393.002 Transfer of Florida Developmental Disabilities Council as formerly created in this chapter to private nonprofit corporation.—

(1) The Governor, by executive order, shall designate a nonprofit corporation as the agency to receive federal funds to implement, on behalf of the State of Florida, Part B of the Developmental Disabilities Assistance and Bill of Rights Act under 42 U.S.C. ss. 6000 et seq., as amended by the United States Congress. The nonprofit corporation, to be known as the “Developmental Disabilities Council,” shall be the designated agency as provided by 42 U.S.C. s. 6021.

(2) The executive order designating this nonprofit corporation shall include provisions for the governance and the organizational structure of the corporation consistent with 42 U.S.C. s. 6024(d)(2)(i).

(3) The nonprofit corporation shall be organized pursuant to chapter 617 and shall possess all the powers granted by that chapter. All powers, duties and functions, records, property, and unexpended balances of appropriations, grants and donations, allocations, or any other funds or assets of the Florida Developmental Disabilities Council shall be transferred, together with title thereto, to the nonprofit corporation.

(4) The designated nonprofit corporation is eligible to use the state communications system in accordance with s. 282.705(3).

(5) Pursuant to the applicable provisions of chapter 284, the Division of Risk Management of the Department of Financial Services is authorized to insure this nonprofit corporation under the same general terms and conditions as the Florida Developmental Disabilities Council was insured in the Department of Children and Families by the division prior to the transfer of its functions authorized by this section.

(6) All departments, officers, agencies, and institutions of the state shall cooperate with the designated corporation in the performance of its duties.

(7) This nonprofit corporation shall make provisions for an annual postaudit of its financial accounts by an independent certified public accountant. The annual audit shall be submitted to the Executive Office of the Governor for review.

(8) Copies of the aforementioned federal law, the state statute, and any executive orders establishing the Developmental Disabilities Council as a nonprofit corporation shall be made available by the corporation to anyone upon request.

History.—s. 3, ch. 95-293; s. 31, ch. 99-5; s. 79, ch. 99-8; s. 412, ch. 2003-261; s. 33, ch. 2009-80; s. 70, ch. 2014-19.



393.062 - Legislative findings and declaration of intent.

393.062 Legislative findings and declaration of intent.—The Legislature finds and declares that existing state programs for the treatment of individuals with developmental disabilities, which often unnecessarily place clients in institutions, are unreasonably costly, are ineffective in bringing the individual client to his or her maximum potential, and are in fact debilitating to many clients. A redirection in state treatment programs for individuals with developmental disabilities is necessary if any significant amelioration of the problems faced by such individuals is ever to take place. Such redirection should place primary emphasis on programs that prevent or reduce the severity of developmental disabilities. Further, the greatest priority shall be given to the development and implementation of community-based services that will enable individuals with developmental disabilities to achieve their greatest potential for independent and productive living, enable them to live in their own homes or in residences located in their own communities, and permit them to be diverted or removed from unnecessary institutional placements. This goal cannot be met without ensuring the availability of community residential opportunities in the residential areas of this state. The Legislature, therefore, declares that all persons with developmental disabilities who live in licensed community homes shall have a family living environment comparable to other Floridians and that such residences shall be considered and treated as a functional equivalent of a family unit and not as an institution, business, or boarding home. The Legislature further declares that, in developing community-based programs and services for individuals with developmental disabilities, private businesses, not-for-profit corporations, units of local government, and other organizations capable of providing needed services to clients in a cost-efficient manner shall be given preference in lieu of operation of programs directly by state agencies. Finally, it is the intent of the Legislature that all caretakers unrelated to individuals with developmental disabilities receiving care shall be of good moral character.

History.—s. 1, ch. 77-335; s. 3, ch. 85-54; s. 6, ch. 89-308; s. 1, ch. 99-144; s. 9, ch. 2006-227.



393.063 - Definitions.

393.063 Definitions.—For the purposes of this chapter, the term:

(1) “Adult day training” means training services that take place in a nonresidential setting, separate from the home or facility in which the client resides, and are intended to support the participation of clients in daily, meaningful, and valued routines of the community. Such training may be provided in work-like settings that do not meet the definition of supported employment.

(2) “Agency” means the Agency for Persons with Disabilities.

(3) “Algorithm” means the mathematical formula used by the agency to calculate budget amounts for clients which uses variables that have statistically validated relationships to clients’ needs for services provided by the home and community-based services Medicaid waiver program.

(4) “Allocation methodology” is the process used to determine a client’s iBudget by summing the amount generated by the algorithm, and, if applicable, any funding authorized by the agency for the client pursuant to s. 393.0662(1)(b).

(5) “Autism” means a pervasive, neurologically based developmental disability of extended duration which causes severe learning, communication, and behavior disorders with age of onset during infancy or childhood. Individuals with autism exhibit impairment in reciprocal social interaction, impairment in verbal and nonverbal communication and imaginative ability, and a markedly restricted repertoire of activities and interests.

(6) “Cerebral palsy” means a group of disabling symptoms of extended duration which results from damage to the developing brain that may occur before, during, or after birth and that results in the loss or impairment of control over voluntary muscles. For the purposes of this definition, cerebral palsy does not include those symptoms or impairments resulting solely from a stroke.

(7) “Client” means any person determined eligible by the agency for services under this chapter.

(8) “Client advocate” means a friend or relative of the client, or of the client’s immediate family, who advocates for the best interests of the client in any proceedings under this chapter in which the client or his or her family has the right or duty to participate.

(9) “Comprehensive assessment” means the process used to determine eligibility for services under this chapter.

(10) “Comprehensive transitional education program” means the program established in s. 393.18.

(11) “Developmental disabilities center” means a state-owned and state-operated facility, formerly known as a “Sunland Center,” providing for the care, habilitation, and rehabilitation of clients with developmental disabilities.

1(12) “Developmental disability” means a disorder or syndrome that is attributable to intellectual disability, cerebral palsy, autism, spina bifida, Down syndrome, Phelan-McDermid syndrome, or Prader-Willi syndrome; that manifests before the age of 18; and that constitutes a substantial handicap that can reasonably be expected to continue indefinitely.

(13) “Direct service provider” means a person 18 years of age or older who has direct face-to-face contact with a client while providing services to the client or has access to a client’s living areas or to a client’s funds or personal property.

(14) “Domicile” means the place where a client legally resides and which is his or her permanent home. Domicile may be established as provided in s. 222.17. Domicile may not be established in Florida by a minor who has no parent domiciled in Florida, or by a minor who has no legal guardian domiciled in Florida, or by any alien not classified as a resident alien.

(15) “Down syndrome” means a disorder caused by the presence of an extra chromosome 21.

(16) “Express and informed consent” means consent voluntarily given in writing with sufficient knowledge and comprehension of the subject matter to enable the person giving consent to make a knowing decision without any element of force, fraud, deceit, duress, or other form of constraint or coercion.

(17) “Family care program” means the program established in s. 393.068.

(18) “Foster care facility” means a residential facility licensed under this chapter which provides a family living environment including supervision and care necessary to meet the physical, emotional, and social needs of its residents. The capacity of such a facility may not be more than three residents.

(19) “Group home facility” means a residential facility licensed under this chapter which provides a family living environment including supervision and care necessary to meet the physical, emotional, and social needs of its residents. The capacity of such a facility shall be at least 4 but not more than 15 residents.

(20) “Guardian” has the same meaning as in s. 744.102.

(21) “Guardian advocate” means a person appointed by a written order of the court to represent a person with developmental disabilities under s. 393.12.

(22) “Habilitation” means the process by which a client is assisted in acquiring and maintaining those life skills that enable the client to cope more effectively with the demands of his or her condition and environment and to raise the level of his or her physical, mental, and social efficiency. It includes, but is not limited to, programs of formal structured education and treatment.

(23) “High-risk child” means, for the purposes of this chapter, a child from 3 to 5 years of age with one or more of the following characteristics:

(a) A developmental delay in cognition, language, or physical development.

(b) A child surviving a catastrophic infectious or traumatic illness known to be associated with developmental delay, when funds are specifically appropriated.

(c) A child with a parent or guardian with developmental disabilities who requires assistance in meeting the child’s developmental needs.

(d) A child who has a physical or genetic anomaly associated with developmental disability.

(24) “Intellectual disability” means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior which manifests before the age of 18 and can reasonably be expected to continue indefinitely. For the purposes of this definition, the term:

(a) “Adaptive behavior” means the effectiveness or degree with which an individual meets the standards of personal independence and social responsibility expected of his or her age, cultural group, and community.

(b) “Significantly subaverage general intellectual functioning” means performance that is two or more standard deviations from the mean score on a standardized intelligence test specified in the rules of the agency.

For purposes of the application of the criminal laws and procedural rules of this state to matters relating to pretrial, trial, sentencing, and any matters relating to the imposition and execution of the death penalty, the terms “intellectual disability” or “intellectually disabled” are interchangeable with and have the same meaning as the terms “mental retardation” or “retardation” and “mentally retarded” as defined in this section before July 1, 2013.

(25) “Intermediate care facility for the developmentally disabled” means a residential facility licensed and certified under part VIII of chapter 400.

(26) “Medical/dental services” means medically necessary services that are provided or ordered for a client by a person licensed under chapter 458, chapter 459, or chapter 466. Such services may include, but are not limited to, prescription drugs, specialized therapies, nursing supervision, hospitalization, dietary services, prosthetic devices, surgery, specialized equipment and supplies, adaptive equipment, and other services as required to prevent or alleviate a medical or dental condition.

(27) “Personal care services” means individual assistance with or supervision of essential activities of daily living for self-care, including ambulation, bathing, dressing, eating, grooming, and toileting, and other similar services that are incidental to the care furnished and essential to the health, safety, and welfare of the client if no one else is available to perform those services.

1(28) “Phelan-McDermid syndrome” means a disorder caused by the loss of the terminal segment of the long arm of chromosome 22, which occurs near the end of the chromosome at a location designated q13.3, typically leading to developmental delay, intellectual disability, dolicocephaly, hypotonia, or absent or delayed speech.

(29) “Prader-Willi syndrome” means an inherited condition typified by neonatal hypotonia with failure to thrive, hyperphagia or an excessive drive to eat which leads to obesity usually at 18 to 36 months of age, mild to moderate intellectual disability, hypogonadism, short stature, mild facial dysmorphism, and a characteristic neurobehavior.

(30) “Relative” means an individual who is connected by affinity or consanguinity to the client and who is 18 years of age or older.

(31) “Resident” means a person who has a developmental disability and resides at a residential facility, whether or not such person is a client of the agency.

(32) “Residential facility” means a facility providing room and board and personal care for persons who have developmental disabilities.

(33) “Residential habilitation” means supervision and training with the acquisition, retention, or improvement in skills related to activities of daily living, such as personal hygiene skills, homemaking skills, and the social and adaptive skills necessary to enable the individual to reside in the community.

(34) “Residential habilitation center” means a community residential facility licensed under this chapter which provides habilitation services. The capacity of such a facility may not be fewer than nine residents. After October 1, 1989, new residential habilitation centers may not be licensed and the licensed capacity for any existing residential habilitation center may not be increased.

(35) “Respite service” means appropriate, short-term, temporary care that is provided to a person who has a developmental disability in order to meet the planned or emergency needs of the person or the family or other direct service provider.

(36) “Restraint” means a physical device, method, or drug used to control dangerous behavior.

(a) A physical restraint is any manual method or physical or mechanical device, material, or equipment attached or adjacent to an individual’s body so that he or she cannot easily remove the restraint and which restricts freedom of movement or normal access to one’s body.

(b) A drug used as a restraint is a medication used to control the person’s behavior or to restrict his or her freedom of movement and is not a standard treatment for the person’s medical or psychiatric condition. Physically holding a person during a procedure to forcibly administer psychotropic medication is a physical restraint.

(c) Restraint does not include physical devices, such as orthopedically prescribed appliances, surgical dressings and bandages, supportive body bands, or other physical holding necessary for routine physical examinations and tests; for purposes of orthopedic, surgical, or other similar medical treatment; to provide support for the achievement of functional body position or proper balance; or to protect a person from falling out of bed.

(37) “Seclusion” means the involuntary isolation of a person in a room or area from which the person is prevented from leaving. The prevention may be by physical barrier or by a staff member who is acting in a manner, or who is physically situated, so as to prevent the person from leaving the room or area. For the purposes of this chapter, the term does not mean isolation due to the medical condition or symptoms of the person.

(38) “Self-determination” means an individual’s freedom to exercise the same rights as all other citizens, authority to exercise control over funds needed for one’s own support, including prioritizing these funds when necessary, responsibility for the wise use of public funds, and self-advocacy to speak and advocate for oneself in order to gain independence and ensure that individuals with a developmental disability are treated equally.

(39) “Specialized therapies” means those treatments or activities prescribed by and provided by an appropriately trained, licensed, or certified professional or staff person and may include, but are not limited to, physical therapy, speech therapy, respiratory therapy, occupational therapy, behavior therapy, physical management services, and related specialized equipment and supplies.

(40) “Spina bifida” means a person with a medical diagnosis of spina bifida cystica or myelomeningocele.

(41) “Support coordinator” means a person who is designated by the agency to assist individuals and families in identifying their capacities, needs, and resources, as well as finding and gaining access to necessary supports and services; coordinating the delivery of supports and services; advocating on behalf of the individual and family; maintaining relevant records; and monitoring and evaluating the delivery of supports and services to determine the extent to which they meet the needs and expectations identified by the individual, family, and others who participated in the development of the support plan.

(42) “Supported employment” means employment located or provided in an integrated work setting, with earnings paid on a commensurate wage basis, and for which continued support is needed for job maintenance.

(43) “Supported living” means a category of individually determined services designed and coordinated in such a manner as to provide assistance to adult clients who require ongoing supports to live as independently as possible in their own homes, to be integrated into the community, and to participate in community life to the fullest extent possible.

(44) “Training” means a planned approach to assisting a client to attain or maintain his or her maximum potential and includes services ranging from sensory stimulation to instruction in skills for independent living and employment.

(45) “Treatment” means the prevention, amelioration, or cure of a client’s physical and mental disabilities or illnesses.

History.—s. 1, ch. 77-335; s. 1, ch. 79-148; s. 153, ch. 79-400; s. 3, ch. 81-23; s. 4, ch. 85-54; s. 1, ch. 85-147; s. 5, ch. 87-238; s. 5, ch. 88-398; s. 7, ch. 89-308; ss. 2, 4, ch. 89-339; s. 27, ch. 90-306; s. 1, ch. 90-333; s. 17, ch. 91-158; s. 3, ch. 94-154; s. 1045, ch. 95-148; s. 53, ch. 95-228; s. 1, ch. 95-293; s. 13, ch. 96-417; s. 23, ch. 98-171; s. 140, ch. 98-403; s. 80, ch. 99-8; s. 203, ch. 99-13; s. 3, ch. 2000-338; s. 35, ch. 2002-400; s. 7, ch. 2004-260; s. 71, ch. 2004-267; s. 15, ch. 2006-197; s. 10, ch. 2006-227; s. 2, ch. 2008-244; s. 2, ch. 2011-135; s. 9, ch. 2013-162; s. 6, ch. 2016-3; ss. 38, 39, 126, ch. 2016-62; ss. 11, 12, ch. 2016-65; s. 1, ch. 2016-140.

1Note.—

A. Section 38, ch. 2016-62, amended subsection (12) and added subsection (28) “[i]n order to implement Specific Appropriation 259 of the 2016-2017 General Appropriations Act.”

B. Section 39, ch. 2016-62, provides that “[t]he amendment made by this act to s. 393.063, Florida Statutes, expires July 1, 2017, and the text of that subsection shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.”

C. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Sections 11 and 12, ch. 2016-65, amended subsection (12) and added subsection (28) using language identical to s. 38, ch. 2016-62, and did not include a repeal provision.



393.064 - Prevention.

393.064 Prevention.—

(1) The agency shall give priority to the development, planning, and implementation of programs which have the potential to prevent, correct, cure, or reduce the severity of developmental disabilities. The agency shall direct an interagency and interprogram effort for the continued development of a prevention plan and program. The agency shall identify, through demonstration projects, through program evaluation, and through monitoring of programs and projects conducted outside of the agency, any medical, social, economic, or educational methods, techniques, or procedures that have the potential to effectively ameliorate, correct, or cure developmental disabilities. The agency shall determine the costs and benefits that would be associated with such prevention efforts and shall implement, or recommend the implementation of, those methods, techniques, or procedures which are found likely to be cost-beneficial.

(2) Prevention services provided by the agency shall include services to high-risk children from 3 to 5 years of age, and their families, to meet the intent of chapter 411. Except for services for children from birth to age 3 years which are the responsibility of the Division of Children’s Medical Services in the Department of Health or part H of the Individuals with Disabilities Education Act, such services may include:

(a) Individual evaluations or assessments necessary to diagnose a developmental disability or high-risk condition and to determine appropriate, individual family and support services.

(b) Early intervention services, including developmental training and specialized therapies.

(c) Support services, such as respite care, parent education and training, parent-to-parent counseling, homemaker services, and other services which allow families to maintain and provide quality care to children in their homes.

(3) Other agencies of state government shall cooperate with and assist the agency, within available resources, in implementing programs which have the potential to prevent, or reduce the severity of, developmental disabilities and shall consider the findings and recommendations of the agency in developing and implementing agency programs and formulating agency budget requests.

(4) There is created at the developmental disabilities center in Gainesville a research and education unit. Such unit shall be named the Raymond C. Philips Research and Education Unit. The functions of such unit shall include:

(a) Research into the etiology of developmental disabilities.

(b) Ensuring that new knowledge is rapidly disseminated throughout the agency.

(c) Diagnosis of unusual conditions and syndromes associated with developmental disabilities in clients identified throughout developmental disabilities programs.

(d) Evaluation of families of clients with developmental disabilities of genetic origin in order to provide them with genetic counseling aimed at preventing the recurrence of the disorder in other family members.

(e) Ensuring that health professionals in the developmental disabilities center at Gainesville have access to information systems that will allow them to remain updated on newer knowledge and maintain their postgraduate education standards.

(f) Enhancing staff training for professionals throughout the agency in the areas of genetics and developmental disabilities.

History.—s. 1, ch. 77-335; s. 92, ch. 79-164; ss. 1, 2, ch. 79-367; s. 5, ch. 82-213; s. 45, ch. 83-218; s. 8, ch. 89-308; s. 4, ch. 94-154; s. 81, ch. 99-8; s. 46, ch. 2000-139; s. 13, ch. 2000-153; s. 72, ch. 2004-267; s. 51, ch. 2004-350; s. 11, ch. 2006-227; s. 3, ch. 2008-244.

Note.—Consolidation of s. 393.064 and former s. 393.20.



393.065 - Application and eligibility determination.

393.065 Application and eligibility determination.—

(1) Application for services shall be made in writing to the agency, in the service area in which the applicant resides. The agency shall review each applicant for eligibility within 45 days after the date the application is signed for children under 6 years of age and within 60 days after the date the application is signed for all other applicants. When necessary to definitively identify individual conditions or needs, the agency shall provide a comprehensive assessment. Only applicants whose domicile is in Florida are eligible for services. Information accumulated by other agencies, including professional reports and collateral data, shall be considered in this process when available.

(2) In order to provide immediate services or crisis intervention to applicants, the agency shall arrange for emergency eligibility determination, with a full eligibility review to be accomplished within 45 days of the emergency eligibility determination.

(3) The agency shall notify each applicant, in writing, of its eligibility decision. Any applicant determined by the agency to be ineligible for services has the right to appeal this decision pursuant to ss. 120.569 and 120.57.

(4) The agency shall assess the level of need and medical necessity for prospective residents of intermediate care facilities for the developmentally disabled. The agency may enter into an agreement with the Department of Elderly Affairs for its Comprehensive Assessment and Review for Long-Term-Care Services (CARES) program to conduct assessments to determine the level of need and medical necessity for long-term-care services under this chapter. To the extent permissible under federal law, the assessments shall be funded under Title XIX of the Social Security Act.

(5) The agency shall assign and provide priority to clients waiting for waiver services in the following order:

1(a) Category 1, which includes clients deemed to be in crisis as described in rule, shall be given first priority in moving from the waiting list to the waiver.

1(b) Category 2, which includes individuals on the waiting list who are:

1. From the child welfare system with an open case in the Department of Children and Families’ statewide automated child welfare information system and who are either:

a. Transitioning out of the child welfare system at the finalization of an adoption, a reunification with family members, a permanent placement with a relative, or a guardianship with a nonrelative; or

b. At least 18 years but not yet 22 years of age and who need both waiver services and extended foster care services; or

2. At least 18 years but not yet 22 years of age and who withdrew consent pursuant to s. 39.6251(5)(c) to remain in the extended foster care system.

For individuals who are at least 18 years but not yet 22 years of age and who are eligible under sub-subparagraph 1.b., the agency shall provide waiver services, including residential habilitation, and the community-based care lead agency shall fund room and board at the rate established in s. 409.145(4) and provide case management and related services as defined in s. 409.986(3)(e). Individuals may receive both waiver services and services under s. 39.6251. Services may not duplicate services available through the Medicaid state plan.

(c) Category 3, which includes, but is not required to be limited to, clients:

1. Whose caregiver has a documented condition that is expected to render the caregiver unable to provide care within the next 12 months and for whom a caregiver is required but no alternate caregiver is available;

2. At substantial risk of incarceration or court commitment without supports;

3. Whose documented behaviors or physical needs place them or their caregiver at risk of serious harm and other supports are not currently available to alleviate the situation; or

4. Who are identified as ready for discharge within the next year from a state mental health hospital or skilled nursing facility and who require a caregiver but for whom no caregiver is available or whose caregiver is unable to provide the care needed.

(d) Category 4, which includes, but is not required to be limited to, clients whose caregivers are 70 years of age or older and for whom a caregiver is required but no alternate caregiver is available.

(e) Category 5, which includes, but is not required to be limited to, clients who are expected to graduate within the next 12 months from secondary school and need support to obtain a meaningful day activity, maintain competitive employment, or pursue an accredited program of postsecondary education to which they have been accepted.

(f) Category 6, which includes clients 21 years of age or older who do not meet the criteria for category 1, category 2, category 3, category 4, or category 5.

(g) Category 7, which includes clients younger than 21 years of age who do not meet the criteria for category 1, category 2, category 3, or category 4.

Within categories 3, 4, 5, 6, and 7, the agency shall maintain a waiting list of clients placed in the order of the date that the client is determined eligible for waiver services.

1(6) The agency shall allow an individual who meets the eligibility requirements of subsection (1) to receive home and community-based services in this state if the individual’s parent or legal guardian is an active-duty military servicemember and if, at the time of the servicemember’s transfer to this state, the individual was receiving home and community-based services in another state.

1(7) The agency shall allow an individual with a diagnosis of Phelan-McDermid syndrome who meets the eligibility requirements of subsection (1) to receive home and community-based services.

1(8) Individuals in category 6 shall be moved to the waiver during the 2016-2017 fiscal year, to the extent funds are available, based on meeting the following criteria:

(a) The individual is 30 years of age or older;

(b) The individual resides in the family home;

(c) The individual has been on the waiting list for waiver services for at least 10 continuous years; and

(d) The individual is classified at a level of need equal to Level 3, Level 4, or Level 5 based on the Questionnaire for Situational Information.

1(9) Agency action that selects individuals to receive waiver services pursuant to this section does not establish a right to a hearing or an administrative proceeding under chapter 120 for individuals remaining on the waiting list.

(10) The client, the client’s guardian, or the client’s family must ensure that accurate, up-to-date contact information is provided to the agency at all times. Notwithstanding s. 393.0651, the agency shall send an annual letter requesting updated information from the client, the client’s guardian, or the client’s family. The agency shall remove from the waiting list any individual who cannot be located using the contact information provided to the agency, fails to meet eligibility requirements, or becomes domiciled outside the state.

1(11) The agency and the Agency for Health Care Administration may adopt rules specifying application procedures, criteria associated with the waiting list categories, procedures for administering the waiting list, including tools for prioritizing waiver enrollment within categories, and eligibility criteria as needed to administer this section.

History.—s. 1, ch. 77-335; s. 42, ch. 83-218; s. 7, ch. 88-398; s. 5, ch. 94-154; s. 120, ch. 96-410; s. 82, ch. 99-8; s. 2, ch. 99-144; s. 100, ch. 2004-267; s. 13, ch. 2006-227; s. 1, ch. 2009-56; s. 71, ch. 2014-19; ss. 40, 41, 126, ch. 2016-62; s. 13, ch. 2016-65; s. 3, ch. 2016-140.

1Note.—

A. Section 40, ch. 2016-62, amended paragraphs (5)(a) and (b) and subsection (11) and added subsections (6) through (9) “[i]n order to implement Specific Appropriation 259 of the 2016-2017 General Appropriations Act.”

B. Section 41, ch. 2016-62, provides that “[t]he amendment made by this act to s. 393.065, Florida Statutes, expires July 1, 2017, and the text of that subsection shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.”

C. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 13, ch. 2016-65, and s. 3, ch. 2016-140, amended paragraphs (5)(a) and (b) and subsection (11) and created subsections (6), (7), and (9) using language substantively similar to s. 40, ch. 2016-62, and did not include a repeal provision. Subsection (8), as created by s. 40, ch. 2016-62, will expire on July 1, 2017.



393.0651 - Family or individual support plan.

393.0651 Family or individual support plan.—The agency shall provide directly or contract for the development of a family support plan for children ages 3 to 18 years of age and an individual support plan for each client. The client, if competent, the client’s parent or guardian, or, when appropriate, the client advocate, shall be consulted in the development of the plan and shall receive a copy of the plan. Each plan must include the most appropriate, least restrictive, and most cost-beneficial environment for accomplishment of the objectives for client progress and a specification of all services authorized. The plan must include provisions for the most appropriate level of care for the client. Within the specification of needs and services for each client, when residential care is necessary, the agency shall move toward placement of clients in residential facilities based within the client’s community. The ultimate goal of each plan, whenever possible, shall be to enable the client to live a dignified life in the least restrictive setting, be that in the home or in the community. For children under 6 years of age, the family support plan shall be developed within the 45-day application period as specified in s. 393.065(1); for all applicants 6 years of age or older, the family or individual support plan shall be developed within the 60-day period as specified in that subsection.

(1) The agency shall develop and specify by rule the core components of support plans.

(2) The family or individual support plan shall be integrated with the individual education plan (IEP) for all clients who are public school students entitled to a free appropriate public education under the Individuals with Disabilities Education Act, I.D.E.A., as amended. The family or individual support plan and IEP shall be implemented to maximize the attainment of educational and habilitation goals.

(a) If the IEP for a student enrolled in a public school program indicates placement in a public or private residential program is necessary to provide special education and related services to a client, the local education agency shall provide for the costs of that service in accordance with the requirements of the Individuals with Disabilities Education Act, I.D.E.A., as amended. This shall not preclude local education agencies and the agency from sharing the residential service costs of students who are clients and require residential placement.

(b) For clients who are entering or exiting the school system, an interdepartmental staffing team composed of representatives of the agency and the local school system shall develop a written transitional living and training plan with the participation of the client or with the parent or guardian of the client, or the client advocate, as appropriate.

(3) Each family or individual support plan shall be facilitated through case management designed solely to advance the individual needs of the client.

(4) In the development of the family or individual support plan, a client advocate may be appointed by the support planning team for a client who is a minor or for a client who is not capable of express and informed consent when:

(a) The parent or guardian cannot be identified;

(b) The whereabouts of the parent or guardian cannot be discovered; or

(c) The state is the only legal representative of the client.

Such appointment shall not be construed to extend the powers of the client advocate to include any of those powers delegated by law to a legal guardian.

(5) The agency shall place a client in the most appropriate and least restrictive, and cost-beneficial, residential facility according to his or her individual support plan. The client, if competent, the client’s parent or guardian, or, when appropriate, the client advocate, and the administrator of the facility to which placement is proposed shall be consulted in determining the appropriate placement for the client. Considerations for placement shall be made in the following order:

(a) Client’s own home or the home of a family member or direct service provider.

(b) Foster care facility.

(c) Group home facility.

(d) Intermediate care facility for the developmentally disabled.

(e) Other facilities licensed by the agency which offer special programs for people with developmental disabilities.

(f) Developmental disabilities center.

(6) In developing a client’s annual family or individual support plan, the individual or family with the assistance of the support planning team shall identify measurable objectives for client progress and shall specify a time period expected for achievement of each objective.

(7) The individual, family, and support coordinator shall review progress in achieving the objectives specified in each client’s family or individual support plan, and shall revise the plan annually, following consultation with the client, if competent, or with the parent or guardian of the client, or, when appropriate, the client advocate. The agency or designated contractor shall annually report in writing to the client, if competent, or to the parent or guardian of the client, or to the client advocate, when appropriate, with respect to the client’s habilitative and medical progress.

(8) Any client, or any parent of a minor client, or guardian, authorized guardian advocate, or client advocate for a client, who is substantially affected by the client’s initial family or individual support plan, or the annual review thereof, shall have the right to file a notice to challenge the decision pursuant to ss. 120.569 and 120.57. Notice of such right to appeal shall be included in all support plans provided by the agency.

History.—s. 10, ch. 89-308; s. 3, ch. 89-339; s. 6, ch. 94-154; s. 1046, ch. 95-148; s. 121, ch. 96-410; s. 101, ch. 2004-267; s. 14, ch. 2006-227; s. 4, ch. 2008-244.



393.0654 - Direct service providers; private sector services.

393.0654 Direct service providers; private sector services.—It is not a violation of s. 112.313(7) for a direct service provider who is employed by the agency to own, operate, or work in a private facility that is a service provider under contract with the agency if:

(1) The employee does not have any role in the agency’s placement recommendations or the client’s decisionmaking process regarding placement;

(2) The direct service provider’s employment with the agency does not compromise the ability of the client to make a voluntary choice among private providers for services;

(3) The employee’s employment outside the agency does not create a conflict with the employee’s public duties and does not impede the full and faithful discharge of the employee’s duties as assigned by the agency; and

(4) The service provider discloses the dual employment or ownership status to the agency and all clients within the provider’s care. The disclosure must be given to the agency, the client, and the client’s guardian or guardian advocate, if appropriate.

History.—s. 15, ch. 2006-227.



393.0655 - Screening of direct service providers.

393.0655 Screening of direct service providers.—

(1) MINIMUM STANDARDS.—The agency shall require level 2 employment screening pursuant to chapter 435 for direct service providers who are unrelated to their clients, including support coordinators, and managers and supervisors of residential facilities or comprehensive transitional education programs licensed under this chapter and any other person, including volunteers, who provide care or services, who have access to a client’s living areas, or who have access to a client’s funds or personal property. Background screening shall include employment history checks as provided in s. 435.03(1) and local criminal records checks through local law enforcement agencies.

(a) A volunteer who assists on an intermittent basis for less than 10 hours per month does not have to be screened if a person who meets the screening requirement of this section is always present and has the volunteer within his or her line of sight.

(b) Licensed physicians, nurses, or other professionals licensed and regulated by the Department of Health are not subject to background screening pursuant to this section if they are providing a service that is within their scope of licensed practice.

(c) A person selected by the family or the individual with developmental disabilities and paid by the family or the individual to provide supports or services is not required to have a background screening under this section.

(d) Persons 12 years of age or older, including family members, residing with a direct services provider who provides services to clients in his or her own place of residence are subject to background screening; however, such persons who are 12 to 18 years of age shall be screened for delinquency records only.

(2) EXEMPTIONS FROM DISQUALIFICATION.—The agency may grant exemptions from disqualification from working with children or adults with developmental disabilities only as provided in s. 435.07.

(3) PAYMENT FOR PROCESSING OF FINGERPRINTS AND STATE CRIMINAL RECORDS CHECKS.—The costs of processing fingerprints and the state criminal records checks shall be borne by the employer or by the employee or individual who is being screened.

(4) TERMINATION; HEARINGS PROVIDED.—

(a) The agency shall deny, suspend, terminate, or revoke a license, certification, rate agreement, purchase order, or contract, or pursue other remedies provided in s. 393.0673, s. 393.0675, or s. 393.0678 in addition to or in lieu of denial, suspension, termination, or revocation for failure to comply with this section.

(b) When the agency has reasonable cause to believe that grounds for denial or termination of employment exist, it shall notify, in writing, the employer and the person affected, stating the specific record that indicates noncompliance with the standards in this section.

(c) The procedures established for hearing under chapter 120 shall be available to the employer and the person affected in order to present evidence relating either to the accuracy of the basis of exclusion or to the denial of an exemption from disqualification.

(d) Refusal on the part of an employer to dismiss a manager, supervisor, or direct service provider who has been found to be in noncompliance with standards of this section shall result in automatic denial, termination, or revocation of the license or certification, rate agreement, purchase order, or contract, in addition to any other remedies pursued by the agency.

(5) DISQUALIFYING OFFENSES.—The background screening conducted under this section must ensure that, in addition to the disqualifying offenses listed in s. 435.04, no person subject to the provisions of this section has an arrest awaiting final disposition for, has been found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, or has been adjudicated delinquent and the record has not been sealed or expunged for, any offense prohibited under any of the following provisions of state law or similar law of another jurisdiction:

(a) Any authorizing statutes, if the offense was a felony.

(b) This chapter, if the offense was a felony.

(c) Section 409.920, relating to Medicaid provider fraud.

(d) Section 409.9201, relating to Medicaid fraud.

(e) Section 817.034, relating to fraudulent acts through mail, wire, radio, electromagnetic, photoelectronic, or photooptical systems.

(f) Section 817.234, relating to false and fraudulent insurance claims.

(g) Section 817.505, relating to patient brokering.

(h) Section 817.568, relating to criminal use of personal identification information.

(i) Section 817.60, relating to obtaining a credit card through fraudulent means.

(j) Section 817.61, relating to fraudulent use of credit cards, if the offense was a felony.

(k) Section 831.01, relating to forgery.

(l) Section 831.02, relating to uttering forged instruments.

(m) Section 831.07, relating to forging bank bills, checks, drafts, or promissory notes.

(n) Section 831.09, relating to uttering forged bank bills, checks, drafts, or promissory notes.

History.—s. 5, ch. 85-54; s. 6, ch. 87-238; s. 2, ch. 90-225; s. 25, ch. 90-347; s. 6, ch. 91-33; s. 21, ch. 91-57; s. 88, ch. 91-221; s. 10, ch. 93-156; s. 18, ch. 94-134; s. 18, ch. 94-135; s. 7, ch. 94-154; s. 1047, ch. 95-148; s. 14, ch. 95-152; s. 12, ch. 95-158; s. 35, ch. 95-228; s. 123, ch. 95-418; s. 7, ch. 96-268; s. 206, ch. 96-406; s. 73, ch. 2004-267; s. 52, ch. 2005-2; s. 16, ch. 2006-227; s. 4, ch. 2010-114.



393.0657 - Persons not required to be refingerprinted or rescreened.

393.0657 Persons not required to be refingerprinted or rescreened.—Persons who have undergone any portion of the background screening required under s. 393.0655 within the last 12 months are not required to repeat such screening in order to comply with the screening requirements if such persons have not been unemployed for more than 90 consecutive days since that screening occurred. Such persons are responsible for providing documentation of the screening and shall undergo screening for any remaining background screening requirements that have never been conducted or have not been completed within the last 12 months.

History.—s. 1, ch. 87-128; s. 1, ch. 87-141; s. 22, ch. 93-39; s. 8, ch. 94-154; s. 8, ch. 2002-219; s. 979, ch. 2002-387; s. 40, ch. 2004-5; s. 17, ch. 2006-227; s. 5, ch. 2008-244.



393.066 - Community services and treatment.

393.066 Community services and treatment.—

(1) The agency shall plan, develop, organize, and implement its programs of services and treatment for persons with developmental disabilities to allow clients to live as independently as possible in their own homes or communities and to achieve productive lives as close to normal as possible. All elements of community-based services shall be made available, and eligibility for these services shall be consistent across the state.

(2) Necessary services shall be purchased, rather than provided directly by the agency, when the purchase of services is more cost-efficient than providing them directly. All purchased services must be approved by the agency. Persons or entities under contract with the agency to provide services shall use agency data management systems to document service provision to clients. Contracted persons and entities shall meet the minimum hardware and software technical requirements established by the agency for the use of such systems. Such persons or entities shall also meet any requirements established by the agency for training and professional development of staff providing direct services to clients.

(3) Community-based services that are medically necessary to prevent institutionalization shall, to the extent of available resources, include:

(a) Adult day training services.

(b) Family care services.

(c) Guardian advocate referral services.

(d) Medical/dental services, except that medical services shall not be provided to clients with spina bifida except as specifically appropriated by the Legislature.

(e) Parent training.

(f) Personal care services.

(g) Recreation.

(h) Residential facility services.

(i) Respite services.

(j) Social services.

(k) Specialized therapies.

(l) Supported employment.

(m) Supported living.

(n) Training, including behavioral analysis services.

(o) Transportation.

(p) Other habilitative and rehabilitative services as needed.

(4) The agency shall utilize the services of private businesses, not-for-profit organizations, and units of local government whenever such services are more cost-efficient than such services provided directly by the department, including arrangements for provision of residential facilities.

(5) In order to improve the potential for utilization of more cost-effective, community-based residential facilities, the agency shall promote the statewide development of day habilitation services for clients who live with a direct service provider in a community-based residential facility and who do not require 24-hour-a-day care in a hospital or other health care institution, but who may, in the absence of day habilitation services, require admission to a developmental disabilities center. Each day service facility shall provide a protective physical environment for clients, ensure that direct service providers meet minimum screening standards as required in s. 393.0655, make available to all day habilitation service participants at least one meal on each day of operation, provide facilities to enable participants to obtain needed rest while attending the program, as appropriate, and provide social and educational activities designed to stimulate interest and provide socialization skills.

(6) To promote independence and productivity, the agency shall provide supports and services, within available resources, to assist clients enrolled in Medicaid waivers who choose to pursue gainful employment.

(7) For the purpose of making needed community-based residential facilities available at the least possible cost to the state, the agency is authorized to lease privately owned residential facilities under long-term rental agreements, if such rental agreements are projected to be less costly to the state over the useful life of the facility than state purchase or state construction of such a facility.

(8) The agency may adopt rules providing definitions, eligibility criteria, and procedures for the purchase of services provided pursuant to this section.

History.—s. 1, ch. 77-335; s. 2, ch. 80-174; s. 43, ch. 83-218; s. 15, ch. 84-226; s. 6, ch. 85-54; s. 2, ch. 85-147; s. 10, ch. 86-220; s. 7, ch. 87-238; s. 11, ch. 89-308; s. 18, ch. 91-158; s. 4, ch. 92-174; ss. 2, 3, ch. 93-143; s. 9, ch. 93-200; s. 5, ch. 93-267; s. 9, ch. 94-154; s. 1, ch. 98-152; s. 83, ch. 99-8; s. 3, ch. 99-144; s. 74, ch. 2004-267; s. 18, ch. 2006-227; s. 6, ch. 2008-244; s. 4, ch. 2016-140.



393.0661 - Home and community-based services delivery system; comprehensive redesign.

393.0661 Home and community-based services delivery system; comprehensive redesign.—The Legislature finds that the home and community-based services delivery system for persons with developmental disabilities and the availability of appropriated funds are two of the critical elements in making services available. Therefore, it is the intent of the Legislature that the Agency for Persons with Disabilities shall develop and implement a comprehensive redesign of the system.

(1) The redesign of the home and community-based services system shall include, at a minimum, all actions necessary to achieve an appropriate rate structure, client choice within a specified service package, appropriate assessment strategies, an efficient billing process that contains reconciliation and monitoring components, and a redefined role for support coordinators that avoids potential conflicts of interest and ensures that family/client budgets are linked to levels of need.

(a) The agency shall use an assessment instrument that the agency deems to be reliable and valid, including, but not limited to, the Department of Children and Families’ Individual Cost Guidelines or the agency’s Questionnaire for Situational Information. The agency may contract with an external vendor or may use support coordinators to complete client assessments if it develops sufficient safeguards and training to ensure ongoing inter-rater reliability.

(b) The agency, with the concurrence of the Agency for Health Care Administration, may contract for the determination of medical necessity and establishment of individual budgets.

(2) A provider of services rendered to persons with developmental disabilities pursuant to a federally approved waiver shall be reimbursed according to a rate methodology based upon an analysis of the expenditure history and prospective costs of providers participating in the waiver program, or under any other methodology developed by the Agency for Health Care Administration, in consultation with the Agency for Persons with Disabilities, and approved by the Federal Government in accordance with the waiver.

(3) The Agency for Health Care Administration, in consultation with the agency, shall seek federal approval and implement a four-tiered waiver system to serve eligible clients through the developmental disabilities and family and supported living waivers. For the purpose of this waiver program, eligible clients shall include individuals with a diagnosis of Down syndrome or a developmental disability as defined in s. 393.063. The agency shall assign all clients receiving services through the developmental disabilities waiver to a tier based on the Department of Children and Families’ Individual Cost Guidelines, the agency’s Questionnaire for Situational Information, or another such assessment instrument deemed to be valid and reliable by the agency; client characteristics, including, but not limited to, age; and other appropriate assessment methods.

(a) Tier one is limited to clients who have service needs that cannot be met in tier two, three, or four for intensive medical or adaptive needs and that are essential for avoiding institutionalization, or who possess behavioral problems that are exceptional in intensity, duration, or frequency and present a substantial risk of harm to themselves or others. Total annual expenditures under tier one may not exceed $150,000 per client each year, provided that expenditures for clients in tier one with a documented medical necessity requiring intensive behavioral residential habilitation services, intensive behavioral residential habilitation services with medical needs, or special medical home care, as provided in the Developmental Disabilities Waiver Services Coverage and Limitations Handbook, are not subject to the $150,000 limit on annual expenditures.

(b) Tier two is limited to clients whose service needs include a licensed residential facility and who are authorized to receive a moderate level of support for standard residential habilitation services or a minimal level of support for behavior focus residential habilitation services, or clients in supported living who receive more than 6 hours a day of in-home support services. Total annual expenditures under tier two may not exceed $53,625 per client each year.

(c) Tier three includes, but is not limited to, clients requiring residential placements, clients in independent or supported living situations, and clients who live in their family home. Total annual expenditures under tier three may not exceed $34,125 per client each year.

(d) Tier four includes individuals who were enrolled in the family and supported living waiver on July 1, 2007, who shall be assigned to this tier without the assessments required by this section. Tier four also includes, but is not limited to, clients in independent or supported living situations and clients who live in their family home. Total annual expenditures under tier four may not exceed $14,422 per client each year.

(e) The Agency for Health Care Administration shall also seek federal approval to provide a consumer-directed option for persons with developmental disabilities which corresponds to the funding levels in each of the waiver tiers. The agency shall implement the four-tiered waiver system beginning with tiers one, three, and four and followed by tier two. The agency and the Agency for Health Care Administration may adopt rules necessary to administer this subsection.

(f) The agency shall seek federal waivers and amend contracts as necessary to make changes to services defined in federal waiver programs administered by the agency as follows:

1. Supported living coaching services may not exceed 20 hours per month for persons who also receive in-home support services.

2. Limited support coordination services are the only type of support coordination service that may be provided to persons under the age of 18 who live in the family home.

3. Personal care assistance services are limited to 180 hours per calendar month and may not include rate modifiers. Additional hours may be authorized for persons who have intensive physical, medical, or adaptive needs if such hours are essential for avoiding institutionalization.

4. Residential habilitation services are limited to 8 hours per day. Additional hours may be authorized for persons who have intensive medical or adaptive needs and if such hours are essential for avoiding institutionalization, or for persons who possess behavioral problems that are exceptional in intensity, duration, or frequency and present a substantial risk of harming themselves or others. This restriction shall be in effect until the four-tiered waiver system is fully implemented.

5. Chore services, nonresidential support services, and homemaker services are eliminated. The agency shall expand the definition of in-home support services to allow the service provider to include activities previously provided in these eliminated services.

6. Massage therapy, medication review, and psychological assessment services are eliminated.

7. The agency shall conduct supplemental cost plan reviews to verify the medical necessity of authorized services for plans that have increased by more than 8 percent during either of the 2 preceding fiscal years.

8. The agency shall implement a consolidated residential habilitation rate structure to increase savings to the state through a more cost-effective payment method and establish uniform rates for intensive behavioral residential habilitation services.

9. Pending federal approval, the agency may extend current support plans for clients receiving services under Medicaid waivers for 1 year beginning July 1, 2007, or from the date approved, whichever is later. Clients who have a substantial change in circumstances which threatens their health and safety may be reassessed during this year in order to determine the necessity for a change in their support plan.

10. The agency shall develop a plan to eliminate redundancies and duplications between in-home support services, companion services, personal care services, and supported living coaching by limiting or consolidating such services.

11. The agency shall develop a plan to reduce the intensity and frequency of supported employment services to clients in stable employment situations who have a documented history of at least 3 years’ employment with the same company or in the same industry.

(4) The geographic differential for Miami-Dade, Broward, and Palm Beach Counties for residential habilitation services shall be 7.5 percent.

(5) The geographic differential for Monroe County for residential habilitation services shall be 20 percent.

(6) Effective January 1, 2010, and except as otherwise provided in this section, a client served by the home and community-based services waiver or the family and supported living waiver funded through the agency shall have his or her cost plan adjusted to reflect the amount of expenditures for the previous state fiscal year plus 5 percent if such amount is less than the client’s existing cost plan. The agency shall use actual paid claims for services provided during the previous fiscal year that are submitted by October 31 to calculate the revised cost plan amount. If the client was not served for the entire previous state fiscal year or there was any single change in the cost plan amount of more than 5 percent during the previous state fiscal year, the agency shall set the cost plan amount at an estimated annualized expenditure amount plus 5 percent. The agency shall estimate the annualized expenditure amount by calculating the average of monthly expenditures, beginning in the fourth month after the client enrolled, interrupted services are resumed, or the cost plan was changed by more than 5 percent and ending on August 31, 2009, and multiplying the average by 12. In order to determine whether a client was not served for the entire year, the agency shall include any interruption of a waiver-funded service or services lasting at least 18 days. If at least 3 months of actual expenditure data are not available to estimate annualized expenditures, the agency may not rebase a cost plan pursuant to this subsection. The agency may not rebase the cost plan of any client who experiences a significant change in recipient condition or circumstance which results in a change of more than 5 percent to his or her cost plan between July 1 and the date that a rebased cost plan would take effect pursuant to this subsection.

(7) The agency shall collect premiums or cost sharing pursuant to s. 409.906(13)(d).

(8) This section or related rule does not prevent or limit the Agency for Health Care Administration, in consultation with the Agency for Persons with Disabilities, from adjusting fees, reimbursement rates, lengths of stay, number of visits, or number of services, or from limiting enrollment, or making any other adjustment necessary to comply with the availability of moneys and any limitations or directions provided in the General Appropriations Act.

(9) The Agency for Persons with Disabilities shall submit quarterly status reports to the Executive Office of the Governor, the chair of the Senate Ways and Means Committee or its successor, and the chair of the House Fiscal Council or its successor regarding the financial status of home and community-based services, including the number of enrolled individuals who are receiving services through one or more programs; the number of individuals who have requested services who are not enrolled but who are receiving services through one or more programs, with a description indicating the programs from which the individual is receiving services; the number of individuals who have refused an offer of services but who choose to remain on the list of individuals waiting for services; the number of individuals who have requested services but who are receiving no services; a frequency distribution indicating the length of time individuals have been waiting for services; and information concerning the actual and projected costs compared to the amount of the appropriation available to the program and any projected surpluses or deficits. If at any time an analysis by the agency, in consultation with the Agency for Health Care Administration, indicates that the cost of services is expected to exceed the amount appropriated, the agency shall submit a plan in accordance with subsection (8) to the Executive Office of the Governor, the chair of the Senate Ways and Means Committee or its successor, and the chair of the House Fiscal Council or its successor to remain within the amount appropriated. The agency shall work with the Agency for Health Care Administration to implement the plan so as to remain within the appropriation.

(10) Implementation of Medicaid waiver programs and services authorized under this chapter is limited by the funds appropriated for the individual budgets pursuant to s. 393.0662 and the four-tiered waiver system pursuant to subsection (3). Contracts with independent support coordinators and service providers must include provisions requiring compliance with agency cost containment initiatives. The agency shall implement monitoring and accounting procedures necessary to track actual expenditures and project future spending compared to available appropriations for Medicaid waiver programs. When necessary based on projected deficits, the agency must establish specific corrective action plans that incorporate corrective actions of contracted providers that are sufficient to align program expenditures with annual appropriations. If deficits continue during the 2012-2013 fiscal year, the agency in conjunction with the Agency for Health Care Administration shall develop a plan to redesign the waiver program and submit the plan to the President of the Senate and the Speaker of the House of Representatives by September 30, 2013. At a minimum, the plan must include the following elements:

(a) Budget predictability.—Agency budget recommendations must include specific steps to restrict spending to budgeted amounts based on alternatives to the iBudget and four-tiered Medicaid waiver models.

(b) Services.—The agency shall identify core services that are essential to provide for client health and safety and recommend elimination of coverage for other services that are not affordable based on available resources.

(c) Flexibility.—The redesign shall be responsive to individual needs and to the extent possible encourage client control over allocated resources for their needs.

(d) Support coordination services.—The plan shall modify the manner of providing support coordination services to improve management of service utilization and increase accountability and responsiveness to agency priorities.

(e) Reporting.—The agency shall provide monthly reports to the President of the Senate and the Speaker of the House of Representatives on plan progress and development on July 31, 2013, and August 31, 2013.

(f) Implementation.—The implementation of a redesigned program is subject to legislative approval and shall occur no later than July 1, 2014. The Agency for Health Care Administration shall seek federal waivers as needed to implement the redesigned plan approved by the Legislature.

History.—s. 39, ch. 2002-400; s. 75, ch. 2004-267; s. 1, ch. 2005-60; s. 15, ch. 2005-133; s. 2, ch. 2006-15; s. 1, ch. 2007-64; s. 1, ch. 2007-331; s. 1, ch. 2008-144; s. 2, ch. 2009-56; s. 1, ch. 2010-157; s. 1, ch. 2011-135; s. 72, ch. 2014-19.



393.0662 - Individual budgets for delivery of home and community-based services; iBudget system established.

393.0662 Individual budgets for delivery of home and community-based services; iBudget system established.—The Legislature finds that improved financial management of the existing home and community-based Medicaid waiver program is necessary to avoid deficits that impede the provision of services to individuals who are on the waiting list for enrollment in the program. The Legislature further finds that clients and their families should have greater flexibility to choose the services that best allow them to live in their community within the limits of an established budget. Therefore, the Legislature intends that the agency, in consultation with the Agency for Health Care Administration, shall manage the service delivery system using individual budgets as the basis for allocating the funds appropriated for the home and community-based services Medicaid waiver program among eligible enrolled clients. The service delivery system that uses individual budgets shall be called the iBudget system.

(1) The agency shall administer an individual budget, referred to as an iBudget, for each individual served by the home and community-based services Medicaid waiver program. The funds appropriated to the agency shall be allocated through the iBudget system to eligible, Medicaid-enrolled clients. For the iBudget system, eligible clients shall include individuals with a developmental disability as defined in s. 393.063. The iBudget system shall provide for: enhanced client choice within a specified service package; appropriate assessment strategies; an efficient consumer budgeting and billing process that includes reconciliation and monitoring components; a role for support coordinators that avoids potential conflicts of interest; a flexible and streamlined service review process; and the equitable allocation of available funds based on the client’s level of need, as determined by the allocation methodology.

(a) In developing each client’s iBudget, the agency shall use the allocation methodology as defined in s. 393.063(4). The allocation methodology shall determine the amount of funds allocated to a client’s iBudget.

(b) The agency may authorize funding based on a client having one or more of the following needs that cannot be accommodated within the funding determined by the algorithm and having no other resources, supports, or services available to meet the need:

1. An extraordinary need that would place the health and safety of the client, the client’s caregiver, or the public in immediate, serious jeopardy unless the increase is approved. However, the presence of an extraordinary need in and of itself does not warrant authorized funding by the agency. An extraordinary need may include, but is not limited to:

a. A documented history of significant, potentially life-threatening behaviors, such as recent attempts at suicide, arson, nonconsensual sexual behavior, or self-injurious behavior requiring medical attention;

b. A complex medical condition that requires active intervention by a licensed nurse on an ongoing basis that cannot be taught or delegated to a nonlicensed person;

c. A chronic comorbid condition. As used in this subparagraph, the term “comorbid condition” means a medical condition existing simultaneously but independently with another medical condition in a patient; or

d. A need for total physical assistance with activities such as eating, bathing, toileting, grooming, and personal hygiene.

2. A significant need for one-time or temporary support or services that, if not provided, would place the health and safety of the client, the client’s caregiver, or the public in serious jeopardy. A significant need may include, but is not limited to, the provision of environmental modifications, durable medical equipment, services to address the temporary loss of support from a caregiver, or special services or treatment for a serious temporary condition when the service or treatment is expected to ameliorate the underlying condition. As used in this subparagraph, the term “temporary” means a period of fewer than 12 continuous months. However, the presence of such significant need for one-time or temporary supports or services in and of itself does not warrant authorized funding by the agency.

3. A significant increase in the need for services after the beginning of the service plan year that would place the health and safety of the client, the client’s caregiver, or the public in serious jeopardy because of substantial changes in the client’s circumstances, including, but not limited to, permanent or long-term loss or incapacity of a caregiver, loss of services authorized under the state Medicaid plan due to a change in age, or a significant change in medical or functional status which requires the provision of additional services on a permanent or long-term basis that cannot be accommodated within the client’s current iBudget. As used in this subparagraph, the term “long-term” means a period of 12 or more continuous months. However, such significant increase in need for services of a permanent or long-term nature in and of itself does not warrant authorized funding by the agency.

4. A significant need for transportation services to a waiver-funded adult day training program or to waiver-funded employment services when such need cannot be accommodated within a client’s iBudget as determined by the algorithm without affecting the health and safety of the client, if public transportation is not an option due to the unique needs of the client or other transportation resources are not reasonably available.

The agency shall reserve portions of the appropriation for the home and community-based services Medicaid waiver program for adjustments required pursuant to this paragraph and may use the services of an independent actuary in determining the amount to be reserved.

(c) A client’s annual expenditures for home and community-based Medicaid waiver services may not exceed the limits of his or her iBudget. The total of all clients’ projected annual iBudget expenditures may not exceed the agency’s appropriation for waiver services.

(2) The Agency for Health Care Administration, in consultation with the agency, shall seek federal approval to amend current waivers, request a new waiver, and amend contracts as necessary to manage the iBudget system, improve services for eligible and enrolled clients, and improve the delivery of services through the home and community-based services Medicaid waiver program and the Consumer-Directed Care Plus Program, including, but not limited to, enrollees with a dual diagnosis of a developmental disability and a mental health disorder.

(3) A client must use all available services authorized under the state Medicaid plan, school-based services, private insurance and other benefits, and any other resources that may be available to the client before using funds from his or her iBudget to pay for support and services.

(4) Rates for any or all services established under rules of the Agency for Health Care Administration must be designated as the maximum rather than a fixed amount for individuals who receive an iBudget, except for services specifically identified in those rules that the agency determines are not appropriate for negotiation, which may include, but are not limited to, residential habilitation services.

(5) The agency shall ensure that clients and caregivers have access to training and education that inform them about the iBudget system and enhance their ability for self-direction. Such training and education must be offered in a variety of formats and, at a minimum, must address the policies and processes of the iBudget system and the roles and responsibilities of consumers, caregivers, waiver support coordinators, providers, and the agency, and must provide information to help the client make decisions regarding the iBudget system and examples of support and resources available in the community.

(6) The agency shall collect data to evaluate the implementation and outcomes of the iBudget system.

(7) The agency and the Agency for Health Care Administration may adopt rules specifying the allocation algorithm and methodology; criteria and processes for clients to access reserved funds for extraordinary needs, temporarily or permanently changed needs, and one-time needs; and processes and requirements for selection and review of services, development of support and cost plans, and management of the iBudget system as needed to administer this section.

History.—s. 2, ch. 2010-157; s. 31, ch. 2011-135; s. 14, ch. 2016-65; s. 5, ch. 2016-140.



393.067 - Facility licensure.

393.067 Facility licensure.—

(1) The agency shall provide through its licensing authority and by rule license application procedures, provider qualifications, facility and client care standards, requirements for client records, requirements for staff qualifications and training, and requirements for monitoring foster care facilities, group home facilities, residential habilitation centers, and comprehensive transitional education programs that serve agency clients.

(2) The agency shall conduct annual inspections and reviews of facilities and programs licensed under this section.

(3) An application for a license under this section must be made to the agency on a form furnished by it and shall be accompanied by the appropriate license fee.

(4) The application shall be under oath and shall contain the following:

(a) The name and address of the applicant, if an applicant is an individual; if the applicant is a firm, partnership, or association, the name and address of each member thereof; if the applicant is a corporation, its name and address and the name and address of each director and each officer thereof; and the name by which the facility or program is to be known.

(b) The location of the facility or program for which a license is sought.

(c) The name of the person or persons under whose management or supervision the facility or program will be conducted.

(d) The number and type of residents or clients for which maintenance, care, education, or treatment is to be provided by the facility or program.

(e) The number and location of the component centers or units which will compose the comprehensive transitional education program.

(f) A description of the types of services and treatment to be provided by the facility or program.

(g) Information relating to the number, experience, and training of the employees of the facility or program.

(h) Certification that the staff of the facility or program will receive training to detect, report, and prevent sexual abuse, abuse, neglect, exploitation, and abandonment, as defined in ss. 39.01 and 415.102, of residents and clients.

(i) Such other information as the agency determines is necessary to carry out the provisions of this chapter.

(5) As a prerequisite for issuance of an initial or renewal license, the applicant, and any manager, supervisor, and staff member of the direct service provider of a facility or program licensed under this section, must have submitted to background screening as required under s. 393.0655. A license may not be issued or renewed if the applicant or any manager, supervisor, or staff member of the direct service provider has failed background screenings as required under s. 393.0655. The agency shall determine by rule the frequency of background screening. The applicant shall submit with each initial or renewal application a signed affidavit under penalty of perjury stating that the applicant and any manager, supervisor, or staff member of the direct service provider is in compliance with all requirements for background screening.

(6) The applicant shall furnish satisfactory proof of financial ability to operate and conduct the facility or program in accordance with the requirements of this chapter and adopted rules.

(7) The agency shall adopt rules establishing minimum standards for facilities and programs licensed under this section, including rules requiring facilities and programs to train staff to detect, report, and prevent sexual abuse, abuse, neglect, exploitation, and abandonment, as defined in ss. 39.01 and 415.102, of residents and clients, minimum standards of quality and adequacy of client care, incident reporting requirements, and uniform firesafety standards established by the State Fire Marshal which are appropriate to the size of the facility or of the component centers or units of the program.

(8) The agency, after consultation with the Division of Emergency Management, shall adopt rules for foster care facilities, group home facilities, and residential habilitation centers which establish minimum standards for the preparation and annual update of a comprehensive emergency management plan. At a minimum, the rules must provide for plan components that address emergency evacuation transportation; adequate sheltering arrangements; postdisaster activities, including emergency power, food, and water; postdisaster transportation; supplies; staffing; emergency equipment; individual identification of residents and transfer of records; and responding to family inquiries. The comprehensive emergency management plan for all comprehensive transitional education programs and for homes serving individuals who have complex medical conditions is subject to review and approval by the local emergency management agency. During its review, the local emergency management agency shall ensure that the agency and the Division of Emergency Management, at a minimum, are given the opportunity to review the plan. Also, appropriate volunteer organizations must be given the opportunity to review the plan. The local emergency management agency shall complete its review within 60 days and either approve the plan or advise the facility of necessary revisions.

(9) The agency may conduct unannounced inspections to determine compliance by foster care facilities, group home facilities, residential habilitation centers, and comprehensive transitional education programs with the applicable provisions of this chapter and the rules adopted pursuant hereto, including the rules adopted for training staff of a facility or a program to detect, report, and prevent sexual abuse, abuse, neglect, exploitation, and abandonment, as defined in ss. 39.01 and 415.102, of residents and clients. The facility or program shall make copies of inspection reports available to the public upon request.

(10) Each facility or program licensed under this section shall forward annually to the agency a true and accurate sworn statement of its costs of providing care to clients funded by the agency.

(11) The agency may audit the records of any facility or program that it has reason to believe may not be in full compliance with the provisions of this section; provided that, any financial audit of such facility or program shall be limited to the records of clients funded by the agency.

(12) The agency shall establish, for the purpose of control of licensure costs, a uniform management information system and a uniform reporting system with uniform definitions and reporting categories.

(13) Facilities and programs licensed pursuant to this section shall adhere to all rights specified in s. 393.13, including those enumerated in s. 393.13(4).

(14) An unlicensed facility or program may not receive state funds. A license for the operation of a facility or program shall not be renewed if the licensee has any outstanding fines assessed pursuant to this chapter wherein final adjudication of such fines has been entered.

1(15) The agency is not required to contract with facilities licensed pursuant to this chapter.

History.—s. 1, ch. 77-335; s. 154, ch. 79-400; s. 4, ch. 81-290; s. 7, ch. 85-54; s. 8, ch. 87-238; s. 12, ch. 89-308; s. 5, ch. 89-339; s. 26, ch. 90-347; s. 23, ch. 91-158; s. 23, ch. 93-211; s. 10, ch. 94-154; s. 2, ch. 95-293; s. 207, ch. 96-406; s. 14, ch. 96-417; ss. 24, 71, ch. 98-171; s. 84, ch. 99-8; s. 204, ch. 99-13; s. 4, ch. 99-144; s. 1, ch. 2000-338; s. 62, ch. 2000-349; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; ss. 6, 90, ch. 2004-267; s. 19, ch. 2006-227; s. 1, ch. 2010-224; s. 270, ch. 2011-142; ss. 23, 24, ch. 2015-222; ss. 43, 44, 126, ch. 2016-62; s. 15, ch. 2016-65; ss. 8, 9, ch. 2016-140.

1Note.—

A. Section 43, ch. 2016-62, provides that “[i]f CS/CS/HB 1083 or similar legislation adopted at the 2016 Regular Session of the Legislature or an extension thereof amending subsection (15) of section 393.067, Florida Statutes, fails to become law, in order to implement Specific Appropriation 259 of the 2016-2017 General Appropriations Act, and notwithstanding the expiration date in s. 24 of chapter 2015-222, Laws of Florida, subsection (15) of section 393.067, Florida Statutes, is reenacted.” C.S. for C.S. for House Bill 1083 became ch. 2016-140. Section 8, ch. 2016-140, repealed s. 24, ch. 2015-222.

B. Section 44, ch. 2016-62, provides that “[t]he amendment made by this act to s. 393.067, Florida Statutes, expires July 1, 2017, and the text of that subsection shall revert to that in existence on June 30, 2015, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.”

C. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 15, ch. 2016-65, and s. 9, ch. 2016-140, also reenacted subsection (15) and did not include a repeal provision.



393.0673 - Denial, suspension, or revocation of license; moratorium on admissions; administrative fines; procedures.

393.0673 Denial, suspension, or revocation of license; moratorium on admissions; administrative fines; procedures.—

(1) The agency may revoke or suspend a license or impose an administrative fine, not to exceed $1,000 per violation per day, if:

(a) The licensee has:

1. Falsely represented or omitted a material fact in its license application submitted under s. 393.067;

2. Had prior action taken against it under the Medicaid or Medicare program; or

3. Failed to comply with the applicable requirements of this chapter or rules applicable to the licensee; or

(b) The Department of Children and Families has verified that the licensee is responsible for the abuse, neglect, or abandonment of a child or the abuse, neglect, or exploitation of a vulnerable adult.

(2) The agency may deny an application for licensure submitted under s. 393.067 if:

(a) The applicant has:

1. Falsely represented or omitted a material fact in its license application submitted under s. 393.067;

2. Had prior action taken against it under the Medicaid or Medicare program;

3. Failed to comply with the applicable requirements of this chapter or rules applicable to the applicant; or

4. Previously had a license to operate a residential facility revoked by the agency, the Department of Children and Families, or the Agency for Health Care Administration; or

(b) The Department of Children and Families has verified that the applicant is responsible for the abuse, neglect, or abandonment of a child or the abuse, neglect, or exploitation of a vulnerable adult.

(3) All hearings shall be held within the county in which the licensee or applicant operates or applies for a license to operate a facility as defined herein.

(4) The agency, as a part of any final order issued by it under this chapter, may impose such fine as it deems proper, except that such fine may not exceed $1,000 for each violation. Each day a violation of this chapter occurs constitutes a separate violation and is subject to a separate fine, but in no event may the aggregate amount of any fine exceed $10,000. Fines paid by any facility licensee under the provisions of this subsection shall be deposited in the Health Care Trust Fund and expended as provided in s. 400.063.

(5) The agency may issue an order immediately suspending or revoking a license when it determines that any condition in the facility presents a danger to the health, safety, or welfare of the residents in the facility.

(6) The agency may impose an immediate moratorium on admissions to any facility when the agency determines that any condition in the facility presents a threat to the health, safety, or welfare of the residents in the facility.

(7) The agency shall establish by rule criteria for evaluating the severity of violations and for determining the amount of fines imposed.

History.—s. 11, ch. 83-230; s. 8, ch. 85-54; s. 40, ch. 93-217; s. 85, ch. 99-8; s. 5, ch. 99-144; s. 102, ch. 2004-267; s. 20, ch. 2006-227; s. 7, ch. 2008-9; s. 7, ch. 2008-244; s. 73, ch. 2014-19.



393.0674 - Penalties.

393.0674 Penalties.—

(1) It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any person willfully, knowingly, or intentionally to:

(a) Fail, by false statement, misrepresentation, impersonation, or other fraudulent means, to disclose in any application for voluntary or paid employment a material fact used in making a determination as to such person’s qualifications to be a direct service provider;

(b) Provide or attempt to provide supports or services with direct service providers who are not in compliance with the background screening requirements in this chapter; or

(c) Use information from the criminal records or central abuse hotline obtained under s. 393.0655, s. 393.066, or s. 393.067 for any purpose other than screening that person for employment as specified in those sections or release such information to any other person for any purpose other than screening for employment as specified in those sections.

(2) It is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, for any person willfully, knowingly, or intentionally to use information from the juvenile records of a person obtained under s. 393.0655, s. 393.066, or s. 393.067 for any purpose other than screening for employment as specified in those sections or to release information from such records to any other person for any purpose other than screening for employment as specified in those sections.

History.—s. 9, ch. 85-54; s. 27, ch. 90-347; s. 11, ch. 94-154; s. 63, ch. 2000-349; s. 21, ch. 2006-227.



393.0675 - Injunctive proceedings authorized.

393.0675 Injunctive proceedings authorized.—

(1) The agency may institute injunctive proceedings in a court of competent jurisdiction to:

(a) Enforce the provisions of this chapter or any minimum standard, rule, regulation, or order issued or entered pursuant thereto; or

(b) Terminate the operation of facilities licensed pursuant to this chapter when any of the following conditions exist:

1. Failure by the facility to take preventive or corrective measures in accordance with any order of the agency.

2. Failure by the facility to abide by any final order of the agency once it has become effective and binding.

3. Any violation by the facility constituting an emergency requiring immediate action as provided in s. 393.0673.

(2) Such injunctive relief may include temporary and permanent injunctions.

(3) The agency may institute proceedings for an injunction in a court of competent jurisdiction to terminate the operation of a provider of supports or services if such provider has willfully and knowingly refused to comply with the screening requirement for direct service providers or has refused to terminate direct service providers found not to be in compliance with such requirements.

History.—s. 12, ch. 83-230; s. 43, ch. 85-81; s. 9, ch. 87-238; s. 13, ch. 89-308; s. 12, ch. 94-154; s. 86, ch. 99-8; s. 103, ch. 2004-267; s. 22, ch. 2006-227.



393.0678 - Receivership proceedings.

393.0678 Receivership proceedings.—

(1) The agency may petition a court of competent jurisdiction for the appointment of a receiver for a residential habilitation center or a group home facility owned and operated by a corporation or partnership when any of the following conditions exist:

(a) Any person is operating a facility without a license and refuses to make application for a license as required by s. 393.067.

(b) The licensee is closing the facility or has informed the department that it intends to close the facility; and adequate arrangements have not been made for relocation of the residents within 7 days, exclusive of weekends and holidays, of the closing of the facility.

(c) The agency determines that conditions exist in the facility which present an imminent danger to the health, safety, or welfare of the residents of the facility or which present a substantial probability that death or serious physical harm would result therefrom. Whenever possible, the agency shall facilitate the continued operation of the program.

(d) The licensee cannot meet its financial obligations to provide food, shelter, care, and utilities. Evidence such as the issuance of bad checks or the accumulation of delinquent bills for such items as personnel salaries, food, drugs, or utilities constitutes prima facie evidence that the ownership of the facility lacks the financial ability to operate the home in accordance with the requirements of this chapter and all rules promulgated thereunder.

(2)(a) The petition for receivership shall take precedence over other court business unless the court determines that some other pending proceeding, having similar statutory precedence, has priority.

(b) A hearing shall be conducted within 5 days of the filing of the petition, at which time all interested parties shall have the opportunity to present evidence pertaining to the petition. The agency shall notify the owner or operator of the facility named in the petition of its filing and the date set for the hearing.

(c) The court shall grant the petition only upon finding that the health, safety, or welfare of residents of the facility would be threatened if a condition existing at the time the petition was filed is permitted to continue. A receiver may not be appointed ex parte unless the court determines that one or more of the conditions in subsection (1) exist; that the facility owner or operator cannot be found; that all reasonable means of locating the owner or operator and notifying him or her of the petition and hearing have been exhausted; or that the owner or operator after notification of the hearing chooses not to attend. After such findings, the court may appoint any person qualified by education, training, or experience to carry out the responsibilities of receiver pursuant to this section, except that the court may not appoint any owner or affiliate of the facility which is in receivership. Before the appointment as receiver of a person who is the operator, manager, or supervisor of another facility, the court shall determine that the person can reasonably operate, manage, or supervise more than one facility. The receiver may be appointed for up to 90 days with the option of petitioning the court for 30-day extensions. The receiver may be selected from a list of persons qualified to act as receivers developed by the agency and presented to the court with each petition for receivership. Under no circumstances may the agency or designated agency employee be appointed as a receiver for more than 60 days; however, the agency receiver may petition the court for 30-day extensions. The court shall grant an extension upon a showing of good cause. The agency may petition the court to appoint a substitute receiver.

(d) During the first 60 days of the receivership, the agency may not take action to decertify or revoke the license of a facility unless conditions causing imminent danger to the health and welfare of the residents exist and a receiver has been unable to remove those conditions. After the first 60 days of receivership, and every 60 days thereafter until the receivership is terminated, the agency shall submit to the court the results of an assessment of the ability of the facility to assure the safety and care of the residents. If the conditions at the facility or the intentions of the owner indicate that the purpose of the receivership is to close the facility rather than to facilitate its continued operation, the agency shall place the residents in appropriate alternate residential settings as quickly as possible. If, in the opinion of the court, the agency has not been diligent in its efforts to make adequate arrangements for placement, the court shall find the agency to be in contempt and shall order the agency to submit its plans for moving the residents.

(3) The receiver shall make provisions for the continued health, safety, and welfare of all residents of the facility and:

(a) Shall exercise those powers and perform those duties set out by the court.

(b) Shall operate the facility in such a manner as to assure the residents’ safety and adequate health care for the residents.

(c) Shall take such action as is reasonably necessary to protect or conserve the assets or property of the facility for which the receiver is appointed, or the proceeds from any transfer thereof, and may use them only in the performance of the powers and duties set forth in this section and by order of the court.

(d) Shall honor all leases, mortgages, and secured transactions governing the building in which the facility is located and all goods and fixtures in the building of which the receiver has taken possession, but only to the extent of payments which, in the case of a rental agreement, are for the use of the property during the period of the receivership or which, in the case of a purchase agreement, become due during the period of the receivership.

(e) May use the building, fixtures, furnishings, and any accompanying consumable goods in the provision of care and services to residents and to any other persons receiving services from the facility at the time the petition for receivership was filed. The receiver shall collect payments for all goods and services provided to residents or others during the period of the receivership at the same rate of payment charged by the owner at the time the petition for receivership was filed, or at a fair and reasonable rate otherwise approved by the court for private, paying residents. The receiver may apply to the agency for a rate increase for residents under Title XIX of the Social Security Act if the facility is not receiving the state reimbursement cap and if expenditures justify an increase in the rate.

(f) May correct or eliminate any deficiency in the structure, furnishings, or staffing of the facility which endangers the safety or health of residents while they remain in the facility, provided the total cost of correction does not exceed $3,000. The court may order expenditures for this purpose in excess of $3,000 on application from the receiver after notice to the owner. A hearing may be requested by the owner within 72 hours.

(g) May let contracts and hire agents and employees to carry out the powers and duties of the receiver under this section.

(h) Shall have full power to direct, manage, hire, and discharge employees of the facility subject to any contract rights they may have. The receiver shall hire and pay employees at the rate of compensation, including benefits, approved by the court. Receivership does not relieve the owner of any obligations to employees which had been made before the appointment of a receiver and were not carried out by the receiver.

(i) Shall be entitled to take possession of all property or assets of residents which are in the possession of a facility or its owner. The receiver shall preserve all such property or assets and all resident records of which the receiver takes possession; and he or she shall provide for the prompt transfer of the property, assets, and records of any resident transferred to the resident’s new placement. An inventory list certified by the owner and receiver shall be made at the time the receiver takes possession of the facility.

(4)(a) A person who is served with notice of an order of the court appointing a receiver and of the receiver’s name and address shall be liable to pay the receiver for any goods or services provided by the receiver after the date of the order if the person would have been liable for the goods or services had they been supplied by the owner. The receiver shall give a receipt for each payment and shall keep a copy of each receipt on file. The receiver shall deposit accounts received in a separate account and shall use this account for all disbursements.

(b) The receiver may bring an action to enforce the liability created by paragraph (a).

(c) A payment to the receiver of any sum owing to the facility or its owner discharges any obligation to the facility to the extent of the payment.

(5)(a) A receiver may petition the court that he or she not be required to honor any lease, mortgage, secured transaction, or other wholly or partially executory contract entered into by the owner of the facility if the rent, price, or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rent, price, or rate of interest at the time the contract was entered into, or if any material provision of the agreement was unreasonable, when compared to contracts negotiated under similar conditions. Any relief in this form provided by the court shall be limited to the life of the receivership, unless otherwise determined by the court.

(b) If the receiver is in possession of real estate or goods subject to a lease, mortgage, or security interest which the receiver has obtained a court order to avoid under paragraph (a), and if the real estate or goods are necessary for the continued operation of the facility under this section, the receiver may apply to the court to set a reasonable rental, price, or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing on the application within 15 days. The receiver shall send notice of the application to any known persons who own the property involved or to the mortgage holders at least 10 days prior to the hearing. The payment by the receiver of the amount determined by the court to be reasonable is a defense to any action brought against the receiver by any person who received such notice, which action is for payment or for possession of the goods or real estate subject to the lease, mortgage, or security interest involved; but the payment does not relieve the owner of the facility of any liability for the difference between the amount paid by the receiver and the amount due under the original lease, mortgage, or security interest involved.

(6) The court shall set the compensation of the receiver, which shall be considered a necessary expense of the receivership.

(7) The court may require a receiver to post a bond.

(8) A receiver may be held liable in a personal capacity only for the receiver’s own gross negligence, intentional acts, or breach of fiduciary duty.

(9) The court may terminate a receivership when:

(a) The court determines that the receivership no longer is necessary because the conditions which gave rise to the receivership no longer exist; or

(b) All of the residents in the facility have been transferred or discharged.

(10) Within 30 days after termination of the receivership, unless this time period is extended by the court, the receiver shall give the court a complete accounting of all property of which the receiver has taken possession, of all funds collected and disbursed, and of the expenses of the receivership.

(11) Nothing in this section shall be deemed to relieve any owner, operator, or employee of a facility placed in receivership of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the owner, operator, or employee before the appointment of a receiver; nor shall anything contained in this section be construed to suspend during the receivership any obligation of the owner, operator, or employee for payment of taxes or other operating and maintenance expenses of the facility or any obligation of the owner, operator, or employee or any other person for the payment of mortgages or liens. The owner shall retain the right to sell or mortgage any facility under receivership, subject to the approval of the court which ordered the receivership. A receivership imposed under the provisions of this chapter shall be subject to the Health Care Trust Fund pursuant to s. 400.063. The owner of a facility placed in receivership by the court shall be liable for all expenses and costs incurred by the Health Care Trust Fund which occur as a result of the receivership.

History.—s. 13, ch. 83-230; s. 14, ch. 89-308; s. 41, ch. 93-217; s. 700, ch. 95-148; s. 104, ch. 2004-267; s. 23, ch. 2006-227; s. 8, ch. 2008-9.



393.0679 - Utilization review.

393.0679 Utilization review.—The agency shall conduct utilization review activities in intermediate care facilities for individuals with developmental disabilities, both public and private, as necessary to meet the requirements of the approved Medicaid state plan and federal law, and such facilities shall comply with any requests for information and documentation made by the agency and permit any agency inspections in connection with such activities.

History.—s. 6, ch. 2016-140.



393.068 - Family care program.

393.068 Family care program.—

(1) The family care program is established for the purpose of providing services and support to families and individuals with developmental disabilities in order to maintain the individual in the home environment and avoid costly out-of-home residential placement. Services and support available to families and individuals with developmental disabilities shall emphasize community living and self-determination and enable individuals with developmental disabilities to enjoy typical lifestyles. One way to accomplish this is to recognize that families are the greatest resource available to individuals who have developmental disabilities and must be supported in their role as primary care givers.

(2) Services and support authorized under the family care program shall, to the extent of available resources, include the services listed under s. 393.066 and, in addition, shall include, but not be limited to:

(a) Attendant care.

(b) Barrier-free modifications to the home.

(c) Home visitation by agency workers.

(d) In-home subsidies.

(e) Low-interest loans.

(f) Modifications for vehicles used to transport the individual with a developmental disability.

(g) Facilitated communication.

(h) Family counseling.

(i) Equipment and supplies.

(j) Self-advocacy training.

(k) Roommate services.

(l) Integrated community activities.

(m) Emergency services.

(n) Support coordination.

(o) Other support services as identified by the family or individual.

(3) When it is determined by the agency to be more cost-effective and in the best interest of the client to maintain such client in the home of a direct service provider, the parent or guardian of the client or, if competent, the client may enroll the client in the family care program. The direct service provider of a client enrolled in the family care program shall be reimbursed according to a rate schedule set by the agency, except that in-home subsidies shall be provided in accordance with s. 393.0695.

(4) All existing community resources available to the client shall be utilized to support program objectives. Additional services may be incorporated into the program as appropriate and to the extent that resources are available. The agency is authorized to accept gifts and grants in order to carry out the program.

(5) The agency may contract for the provision of any portion of the services required by the program, except for in-home subsidies, which shall be provided pursuant to s. 393.0695 whenever the services so provided are more cost-efficient than those provided by the agency.

(6) When possible, services shall be obtained under the “Florida Comprehensive Annual Services Program Plan under Title XX of the Social Security Act” and the “Florida Plan for Medical Assistance under Title XIX of the Social Security Act.”

(7) To provide a range of personal care services for the client, the use of volunteers shall be maximized. The agency shall assure appropriate insurance coverage to protect volunteers from personal liability while acting within the scope of their volunteer assignments under the program.

History.—s. 1, ch. 77-335; s. 11, ch. 86-220; s. 15, ch. 89-308; s. 19, ch. 91-158; s. 5, ch. 92-174; s. 1, ch. 93-143; s. 10, ch. 93-200; s. 6, ch. 93-267; s. 13, ch. 94-154; s. 76, ch. 2004-267; s. 53, ch. 2005-2; s. 24, ch. 2006-227.



393.0695 - Provision of in-home subsidies.

393.0695 Provision of in-home subsidies.—

(1) The agency may pay in-home subsidies to clients enrolled in the family care program or supported living when it is determined to be more cost-effective and in the best interest of the client to provide a cash supplement to the client’s income to enable the client to remain in the family home or the client’s own home. Payments may be made to the parent or guardian of the client or, if the client is competent, directly to the client.

(2) In-home subsidies may be used to pay for basic living necessities including, but not limited to: rent, utilities, food, clothing, toiletries, household supplies, and other household items. In-home subsidies may not be used to pay a contractor for the provision of services and supports to the client or to pay for medical or dental services, medicines, medical supplies, or adaptive equipment or aids.

(3) In-home subsidies must be based on an individual determination of need and must not exceed maximum amounts set by the agency and reassessed by the agency quarterly.

(4) Payments may be made monthly and shall be considered a client service rather than a purchase of service. Chapter 287 does not apply to in-home subsidies.

(5) The agency shall adopt rules to administer this section, including standards and procedures governing eligibility for services, selection of housing, selection of providers, planning for services, and requirements for ongoing monitoring.

History.—s. 20, ch. 91-158; s. 77, ch. 2004-267; s. 25, ch. 2006-227.



393.071 - Client fees.

393.071 Client fees.—The agency shall charge fees for services provided to clients in accordance with s. 402.33. All funds collected pursuant to this section shall be deposited in the Operations and Maintenance Trust Fund.

History.—s. 1, ch. 77-335; s. 87, ch. 99-8; s. 105, ch. 2004-267; s. 2, ch. 2008-144.



393.075 - General liability coverage.

393.075 General liability coverage.—

(1) As used in this section, the term “children” means those persons under the age of 18 years.

(2) The Division of Risk Management of the Department of Financial Services shall provide coverage through the agency to any person who owns or operates a foster care facility or group home facility solely for the agency, who cares for children placed by the agency, and who is licensed pursuant to s. 393.067 to provide such supervision and care in his or her place of residence. The coverage shall be provided from the general liability account of the State Risk Management Trust Fund. The coverage is limited to general liability claims arising from the provision of supervision and care of children in a foster care facility or group home facility pursuant to an agreement with the agency and pursuant to guidelines established through policy, rule, or statute. Coverage shall be subject to the limits provided in ss. 284.38 and 284.385, and the exclusions set forth therein, together with other exclusions as may be set forth in the certificate of coverage issued by the trust fund. A person covered under the general liability account pursuant to this subsection shall immediately notify the Division of Risk Management of the Department of Financial Services of any potential or actual claim.

(3) This section shall not be construed as designating or not designating that a person who owns or operates a foster care facility or group home facility as described in this section or any other person is an employee or agent of the state. Nothing in this section amends, expands, or supersedes the provisions of s. 768.28.

History.—s. 1, ch. 88-386; s. 701, ch. 95-148; s. 88, ch. 99-8; s. 21, ch. 2000-122; s. 413, ch. 2003-261; s. 106, ch. 2004-267; s. 26, ch. 2006-227.



393.11 - Involuntary admission to residential services.

393.11 Involuntary admission to residential services.—

(1) JURISDICTION.—If a person has an intellectual disability or autism and requires involuntary admission to residential services provided by the agency, the circuit court of the county in which the person resides has jurisdiction to conduct a hearing and enter an order involuntarily admitting the person in order for the person to receive the care, treatment, habilitation, and rehabilitation that the person needs. For the purpose of identifying intellectual disability or autism, diagnostic capability shall be established by the agency. Except as otherwise specified, the proceedings under this section are governed by the Florida Rules of Civil Procedure.

(2) PETITION.—

(a) A petition for involuntary admission to residential services may be executed by a petitioning commission.

(b) The petitioning commission shall consist of three persons. One of these persons shall be a physician licensed and practicing under chapter 458 or chapter 459.

(c) The petition shall be verified and must:

1. State the name, age, and present address of the commissioners and their relationship to the person who has an intellectual disability or autism;

2. State the name, age, county of residence, and present address of the person who has an intellectual disability or autism;

3. Allege that the commission believes that the person needs involuntary residential services and specify the factual information on which the belief is based;

4. Allege that the person lacks sufficient capacity to give express and informed consent to a voluntary application for services and lacks the basic survival and self-care skills to provide for the person’s well-being or is likely to physically injure others if allowed to remain at liberty; and

5. State which residential setting is the least restrictive and most appropriate alternative and specify the factual information on which the belief is based.

(d) The petition must be filed in the circuit court of the county in which the person who has the intellectual disability or autism resides.

(3) NOTICE.—

(a) Notice of the filing of the petition shall be given to the individual and his or her legal guardian. The notice shall be given both verbally and in writing in the language of the client, or in other modes of communication of the client, and in English. Notice shall also be given to such other persons as the court may direct. The petition for involuntary admission to residential services shall be served with the notice.

(b) If a motion or petition has been filed pursuant to s. 916.303 to dismiss criminal charges against a defendant who has an intellectual disability or autism, and a petition is filed to involuntarily admit the defendant to residential services under this section, the notice of the filing of the petition must also be given to the defendant’s attorney, the state attorney of the circuit from which the defendant was committed, and the agency.

(c) The notice must state that a hearing shall be set to inquire into the need of the person who has an intellectual disability or autism for involuntary residential services. The notice must also state the date of the hearing on the petition.

(d) The notice must state that the individual who has an intellectual disability or autism has the right to be represented by counsel of his or her own choice and that, if the person cannot afford an attorney, the court shall appoint one.

(4) AGENCY PARTICIPATION.—

(a) Upon receiving the petition, the court shall immediately order the agency to examine the person being considered for involuntary admission to residential services.

(b) Following examination, the agency shall file a written report with the court at least 10 working days before the date of the hearing. The report must be served on the petitioner, the person who has the intellectual disability or autism, and the person’s attorney at the time the report is filed with the court.

(c) The report must contain the findings of the agency’s evaluation, any recommendations deemed appropriate, and a determination of whether the person is eligible for services under this chapter.

(5) EXAMINING COMMITTEE.—

(a) Upon receiving the petition, the court shall immediately appoint an examining committee to examine the person being considered for involuntary admission to residential services provided by the agency.

(b) The court shall appoint at least three disinterested experts who have demonstrated to the court an expertise in the diagnosis, evaluation, and treatment of persons who have intellectual disabilities or autism. The committee must include at least one licensed and qualified physician, one licensed and qualified psychologist, and one qualified professional who, at a minimum, has a master’s degree in social work, special education, or vocational rehabilitation counseling, to examine the person and to testify at the hearing on the involuntary admission to residential services.

(c) Counsel for the person who is being considered for involuntary admission to residential services and counsel for the petition commission has the right to challenge the qualifications of those appointed to the examining committee.

(d) Members of the committee may not be employees of the agency or be associated with each other in practice or in employer-employee relationships. Members of the committee may not have served as members of the petitioning commission. Members of the committee may not be employees of the members of the petitioning commission or be associated in practice with members of the commission.

(e) The committee shall prepare a written report for the court. The report must explicitly document the extent that the person meets the criteria for involuntary admission. The report, and expert testimony, must include, but not be limited to:

1. The degree of the person’s intellectual disability or autism and whether, using diagnostic capabilities established by the agency, the person is eligible for agency services;

2. Whether, because of the person’s degree of intellectual disability or autism, the person:

a. Lacks sufficient capacity to give express and informed consent to a voluntary application for services pursuant to s. 393.065 and lacks basic survival and self-care skills to such a degree that close supervision and habilitation in a residential setting is necessary and, if not provided, would result in a threat of substantial harm to the person’s well-being; or

b. Is likely to physically injure others if allowed to remain at liberty.

3. The purpose to be served by residential care;

4. A recommendation on the type of residential placement which would be the most appropriate and least restrictive for the person; and

5. The appropriate care, habilitation, and treatment.

(f) The committee shall file the report with the court at least 10 working days before the date of the hearing. The report must be served on the petitioner, the person who has the intellectual disability or autism, the person’s attorney at the time the report is filed with the court, and the agency.

(g) Members of the examining committee shall receive a reasonable fee to be determined by the court. The fees shall be paid from the general revenue fund of the county in which the person who has the intellectual disability or autism resided when the petition was filed.

(6) COUNSEL; GUARDIAN AD LITEM.—

(a) The person who has the intellectual disability or autism must be represented by counsel at all stages of the judicial proceeding. If the person is indigent and cannot afford counsel, the court shall appoint a public defender at least 20 working days before the scheduled hearing. The person’s counsel shall have full access to the records of the service provider and the agency. In all cases, the attorney shall represent the rights and legal interests of the person, regardless of who initiates the proceedings or pays the attorney fee.

(b) If the attorney, during the course of his or her representation, reasonably believes that the person who has the intellectual disability or autism cannot adequately act in his or her own interest, the attorney may seek the appointment of a guardian ad litem. A prior finding of incompetency is not required before a guardian ad litem is appointed pursuant to this section.

(7) HEARING.—

(a) The hearing for involuntary admission shall be conducted, and the order shall be entered, in the county in which the petition is filed. The hearing shall be conducted in a physical setting not likely to be injurious to the person’s condition.

(b) A hearing on the petition must be held as soon as practicable after the petition is filed, but reasonable delay for the purpose of investigation, discovery, or procuring counsel or witnesses shall be granted.

(c) The court may appoint a general or special magistrate to preside. Except as otherwise specified, the magistrate’s proceeding shall be governed by the Florida Rules of Civil Procedure.

(d) The person who has the intellectual disability or autism must be physically present throughout the entire proceeding. If the person’s attorney believes that the person’s presence at the hearing is not in his or her best interest, the person’s presence may be waived once the court has seen the person and the hearing has commenced.

(e) The person has the right to present evidence and to cross-examine all witnesses and other evidence alleging the appropriateness of the person’s admission to residential care. Other relevant and material evidence regarding the appropriateness of the person’s admission to residential services; the most appropriate, least restrictive residential placement; and the appropriate care, treatment, and habilitation of the person, including written or oral reports, may be introduced at the hearing by any interested person.

(f) The petitioning commission may be represented by counsel at the hearing. The petitioning commission shall have the right to call witnesses, present evidence, cross-examine witnesses, and present argument on behalf of the petitioning commission.

(g) All evidence shall be presented according to chapter 90. The burden of proof shall be on the party alleging the appropriateness of the person’s admission to residential services. The burden of proof shall be by clear and convincing evidence.

(h) All stages of each proceeding shall be stenographically reported.

(8) ORDER.—

(a) In all cases, the court shall issue written findings of fact and conclusions of law to support its decision. The order must state the basis for the findings of fact.

(b) An order of involuntary admission to residential services may not be entered unless the court finds that:

1. The person is intellectually disabled or autistic;

2. Placement in a residential setting is the least restrictive and most appropriate alternative to meet the person’s needs; and

3. Because of the person’s degree of intellectual disability or autism, the person:

a. Lacks sufficient capacity to give express and informed consent to a voluntary application for services pursuant to s. 393.065 and lacks basic survival and self-care skills to such a degree that close supervision and habilitation in a residential setting is necessary and, if not provided, would result in a real and present threat of substantial harm to the person’s well-being; or

b. Is likely to physically injure others if allowed to remain at liberty.

(c) If the evidence presented to the court is not sufficient to warrant involuntary admission to residential services, but the court feels that residential services would be beneficial, the court may recommend that the person seek voluntary admission.

(d) If an order of involuntary admission to residential services provided by the agency is entered by the court, a copy of the written order shall be served upon the person, the person’s counsel, the agency, and the state attorney and the person’s defense counsel, if applicable. The order of involuntary admission sent to the agency shall also be accompanied by a copy of the examining committee’s report and other reports contained in the court file.

(e) Upon receiving the order, the agency shall, within 45 days, provide the court with a copy of the person’s family or individual support plan and copies of all examinations and evaluations, outlining the treatment and rehabilitative programs. The agency shall document that the person has been placed in the most appropriate, least restrictive and cost-beneficial residential setting. A copy of the family or individual support plan and other examinations and evaluations shall be served upon the person and the person’s counsel at the same time the documents are filed with the court.

(9) EFFECT OF THE ORDER OF INVOLUNTARY ADMISSION TO RESIDENTIAL SERVICES.—

(a) An order authorizing an admission to residential care may not be considered an adjudication of mental incompetency. A person is not presumed incompetent solely by reason of the person’s involuntary admission to residential services. A person may not be denied the full exercise of all legal rights guaranteed to citizens of this state and of the United States.

(b) Any minor involuntarily admitted to residential services shall, upon reaching majority, be given a hearing to determine the continued appropriateness of his or her involuntary admission.

(10) COMPETENCY.—

(a) The issue of competency is separate and distinct from a determination of the appropriateness of involuntary admission to residential services due to intellectual disability or autism.

(b) The issue of the competency of a person who has an intellectual disability or autism for purposes of assigning guardianship shall be determined in a separate proceeding according to the procedures and requirements of chapter 744. The issue of the competency of a person who has an intellectual disability or autism for purposes of determining whether the person is competent to proceed in a criminal trial shall be determined in accordance with chapter 916.

(11) CONTINUING JURISDICTION.—The court which issues the initial order for involuntary admission to residential services under this section has continuing jurisdiction to enter further orders to ensure that the person is receiving adequate care, treatment, habilitation, and rehabilitation, including psychotropic medication and behavioral programming. Upon request, the court may transfer the continuing jurisdiction to the court where a client resides if it is different from where the original involuntary admission order was issued. A person may not be released from an order for involuntary admission to residential services except by the order of the court.

(12) APPEAL.—

(a) Any party to the proceeding who is affected by an order of the court, including the agency, may appeal to the appropriate district court of appeal within the time and in the manner prescribed by the Florida Rules of Appellate Procedure.

(b) The filing of an appeal by the person who has an intellectual disability or autism stays admission of the person into residential care. The stay remains in effect during the pendency of all review proceedings in Florida courts until a mandate issues.

(13) HABEAS CORPUS.—At any time and without notice, any person involuntarily admitted into residential care, or the person’s parent or legal guardian in his or her behalf, is entitled to file a petition for a writ of habeas corpus to question the cause, legality, and appropriateness of the person’s involuntary admission. Each person, or the person’s parent or legal guardian, shall receive specific written notice of the right to petition for a writ of habeas corpus at the time of his or her involuntary placement.

(14) REVIEW OF CONTINUED INVOLUNTARY ADMISSION TO RESIDENTIAL SERVICES.—

(a) If a person is involuntarily admitted to residential services provided by the agency, the agency shall employ or, if necessary, contract with a qualified evaluator to conduct a review annually, unless otherwise ordered, to determine the propriety of the person’s continued involuntary admission to residential services based on the criteria in paragraph (8)(b). The review shall include an assessment of the most appropriate and least restrictive type of residential placement for the person.

(b) A placement resulting from an involuntary admission to residential services must be reviewed by the court at a hearing annually, unless a shorter review period is ordered at a previous hearing. The agency shall provide to the court the completed reviews by the qualified evaluator. The review and hearing must determine whether the person continues to meet the criteria in paragraph (8)(b) and, if so, whether the person still requires involuntary placement in a residential setting and whether the person is receiving adequate care, treatment, habilitation, and rehabilitation in the residential setting.

(c) The agency shall provide a copy of the review and reasonable notice of the hearing to the appropriate state attorney, if applicable, the person’s attorney, and the person’s guardian or guardian advocate, if appointed.

(d) For purposes of this section, the term “qualified evaluator” means a psychiatrist licensed under chapter 458 or chapter 459, or a psychologist licensed under chapter 490, who has demonstrated to the court an expertise in the diagnosis, evaluation, and treatment of persons who have intellectual disabilities.

History.—s. 4, ch. 10272, 1925; CGL 3677; s. 1, ch. 61-426; s. 5, ch. 67-65; s. 1, ch. 70-343; s. 1, ch. 70-439; s. 4, ch. 73-308; s. 25, ch. 73-334; s. 8, ch. 75-259; s. 197, ch. 77-147; s. 2, ch. 77-335; s. 155, ch. 79-400; s. 3, ch. 80-174; s. 5, ch. 81-290; s. 8, ch. 88-398; s. 2, ch. 90-333; s. 7, ch. 92-58; s. 14, ch. 94-154; s. 95, ch. 95-143; s. 1048, ch. 95-148; s. 2, ch. 98-92; s. 89, ch. 99-8; s. 5, ch. 99-240; s. 76, ch. 2004-11; s. 78, ch. 2004-267; s. 27, ch. 2006-227; s. 10, ch. 2013-162; s. 7, ch. 2016-140.



393.115 - Discharge.

393.115 Discharge.—

(1) DISCHARGE AT THE AGE OF MAJORITY.—

(a) When any residential client reaches his or her 18th birthday, the agency shall give the resident or legal guardian the option to continue residential services or to be discharged from residential services.

(b) If the resident appears to meet the criteria for involuntary admission to residential services, as defined in s. 393.11, the agency shall file a petition to determine the appropriateness of continued residential placement on an involuntary basis. The agency shall file the petition for involuntary admission in the county in which the client resides. If the resident was originally involuntarily admitted to residential services pursuant to s. 393.11, then the agency shall file the petition in the court having continuing jurisdiction over the case.

(c) Nothing in this section shall in any way limit or restrict the resident’s right to a writ of habeas corpus or the right of the agency to transfer a resident receiving residential care to a program of appropriate services provided by the agency when such program is the appropriate habilitative setting for the resident.

(2) DISCHARGE AFTER CRIMINAL OR JUVENILE COMMITMENT.—Any person with developmental disabilities committed to the custody of the agency pursuant to the provisions of the applicable criminal or juvenile court law shall be discharged in accordance with the requirements of the applicable criminal or juvenile court law.

History.—s. 7, ch. 7887, 1919; ss. 2, 3, ch. 10272, 1925; CGL 3669, 3674-3676; s. 1, ch. 61-426; ss. 19, 35, ch. 69-106; s. 1, ch. 70-343; s. 1, ch. 70-439; s. 7, ch. 73-308; s. 194, ch. 77-147; s. 3, ch. 77-335; s. 19, ch. 78-95; s. 9, ch. 88-398; s. 16, ch. 89-308; s. 702, ch. 95-148; s. 107, ch. 2004-267.

Note.—Former s. 393.05.



393.12 - Capacity; appointment of guardian advocate.

393.12 Capacity; appointment of guardian advocate.—

(1) CAPACITY.—

(a) A person with a developmental disability may not be presumed incapacitated solely by reason of his or her acceptance in nonresidential services or admission to residential care and may not be denied the full exercise of all legal rights guaranteed to citizens of this state and of the United States.

(b) The determination of incapacity of a person with a developmental disability and the appointment of a guardian must be conducted in a separate proceeding according to the procedures and requirements of chapter 744 and the Florida Probate Rules.

(2) APPOINTMENT OF A GUARDIAN ADVOCATE.—

(a) A circuit court may appoint a guardian advocate, without an adjudication of incapacity, for a person with developmental disabilities, if the person lacks the decisionmaking ability to do some, but not all, of the decisionmaking tasks necessary to care for his or her person or property or if the person has voluntarily petitioned for the appointment of a guardian advocate. Except as otherwise specified, the proceeding shall be governed by the Florida Rules of Probate Procedure.

(b) A person who is being considered for appointment or is appointed as a guardian advocate need not be represented by an attorney unless required by the court or if the guardian advocate is delegated any rights regarding property other than the right to be the representative payee for government benefits. This paragraph applies only to proceedings relating to the appointment of a guardian advocate and the court’s supervision of a guardian advocate and is not an exercise of the Legislature’s authority pursuant to s. 2(a), Art. V of the State Constitution.

(c) If a petition is filed pursuant to this section requesting appointment of a guardian advocate for a minor who is the subject of any proceeding under chapter 39, the court division with jurisdiction over guardianship matters has jurisdiction over the proceedings pursuant to this section when the minor reaches the age of 17 years and 6 months or anytime thereafter. The minor shall be provided all the due process rights conferred upon an alleged developmentally disabled adult pursuant to this chapter. The order of appointment of a guardian advocate under this section shall issue upon the minor’s 18th birthday or as soon thereafter as possible. Any proceeding pursuant to this paragraph shall be conducted separately from any other proceeding.

(3) PETITION.—A petition to appoint a guardian advocate for a person with a developmental disability may be executed by an adult person who is a resident of this state. The petition must be verified and must:

(a) State the name, age, and present address of the petitioner and his or her relationship to the person with a developmental disability;

(b) State the name, age, county of residence, and present address of the person with a developmental disability;

(c) Allege that the petitioner believes that the person needs a guardian advocate and specify the factual information on which such belief is based;

(d) Specify the exact areas in which the person lacks the decisionmaking ability to make informed decisions about his or her care and treatment services or to meet the essential requirements for his or her physical health or safety;

(e) Specify the legal disabilities to which the person is subject; and

(f) State the name of the proposed guardian advocate, the relationship of that person to the person with a developmental disability; the relationship that the proposed guardian advocate had or has with a provider of health care services, residential services, or other services to the person with a developmental disability; and the reason why this person should be appointed. If a willing and qualified guardian advocate cannot be located, the petition shall so state.

(4) NOTICE.—

(a) Notice of the filing of the petition must be given to the person with a developmental disability, verbally and in writing in the language of the person and in English. Notice must also be given to the next of kin of the person with a developmental disability as defined in chapter 744, a health care surrogate designated pursuant to an advance directive under chapter 765, an agent under a durable power of attorney, and such other persons as the court may direct. A copy of the petition to appoint a guardian advocate must be served with the notice.

(b) The notice must state that a hearing will be held to inquire into the capacity of the person with a developmental disability to exercise the rights enumerated in the petition. The notice must also state the date of the hearing on the petition.

(c) The notice shall state that the person with a developmental disability has the right to be represented by counsel of his or her own choice and the court shall initially appoint counsel.

(5) COUNSEL.—Within 3 days after a petition has been filed, the court shall appoint an attorney to represent a person with a developmental disability who is the subject of a petition to appoint a guardian advocate. The person with a developmental disability may substitute his or her own attorney for the attorney appointed by the court.

(a) The court shall initially appoint a private attorney who shall be selected from the attorney registry compiled pursuant to s. 27.40. Such attorney must have completed a minimum of 8 hours of education in guardianship. The court may waive this requirement for an attorney who has served as a court-appointed attorney in guardian advocate proceedings or as an attorney of record for guardian advocates for at least 3 years.

(b) An attorney representing a person with a developmental disability may not also serve as the guardian advocate of the person, as counsel for the guardian advocate, or as counsel for the person petitioning for the appointment of a guardian advocate.

(6) HEARING.—

(a) Upon the filing of the petition to appoint a guardian advocate, the court shall set a date for holding a hearing on the petition. The hearing must be held as soon as practicable after the petition is filed, but reasonable delay for the purpose of investigation, discovery, or procuring counsel or witnesses may be granted.

(b) The hearing must be held at the time and place specified in the notice of hearing and must be conducted in a manner consistent with due process.

(c) The person with a developmental disability has the right to be present at the hearing and shall be present unless good cause to exclude the individual can be shown. The person has the right to remain silent, to present evidence, to call and cross-examine witnesses, and to have the hearing open or closed, as the person may choose.

(d) At the hearing, the court shall receive and consider all reports relevant to the person’s disability, including, but not limited to, the person’s current individual family or individual support plan, the individual education plan, and other professional reports documenting the condition and needs of the person.

(e) The Florida Evidence Code, chapter 90, applies at the hearing. The burden of proof must be by clear and convincing evidence.

(7) ADVANCE DIRECTIVES FOR HEALTH CARE AND DURABLE POWER OF ATTORNEY.—In each proceeding in which a guardian advocate is appointed under this section, the court shall determine whether the person with a developmental disability has executed any valid advance directive under chapter 765 or a durable power of attorney under chapter 709.

(a) If the person with a developmental disability has executed an advance directive or durable power of attorney, the court must consider and find whether the documents will sufficiently address the needs of the person with a developmental disability for whom the guardian advocate is sought. A guardian advocate may not be appointed if the court finds that the advance directive or durable power of attorney provides an alternative to the appointment of a guardian advocate which will sufficiently address the needs of the person with a developmental disability.

(b) If an interested person seeks to contest an advance directive or durable power of attorney executed by a person with a developmental disability, the interested person shall file a verified statement. The verified statement shall include the factual basis for the belief that the advance directive or durable power of attorney is invalid or does not sufficiently address the needs of the person for whom a guardian advocate is sought or that the person with authority under the advance directive or durable power of attorney is abusing his or her power.

(c) If an advance directive exists, the court shall specify in its order and letters of guardian advocacy what authority, if any, the guardian advocate shall exercise over the person’s health care surrogate. Pursuant to the grounds listed in s. 765.105, the court, upon its own motion, may, with notice to the health care surrogate and any other appropriate parties, modify or revoke the authority of the health care surrogate to make health care decisions for the person with a developmental disability. For purposes of this section, the term “health care decision” has the same meaning as in s. 765.101.

(d) If any durable power of attorney exists, the court shall specify in its order and letters of guardian advocacy what powers of the agent, if any, are suspended and granted to the guardian advocate. The court, however, may not suspend any powers of the agent unless the court determines the durable power of attorney is invalid or there is an abuse by the agent of the powers granted.

(8) COURT ORDER.—If the court finds the person with a developmental disability requires the appointment of a guardian advocate, the court shall enter a written order appointing the guardian advocate and containing the findings of facts and conclusions of law on which the court made its decision, including:

(a) The nature and scope of the person’s lack of decisionmaking ability;

(b) The exact areas in which the individual lacks decisionmaking ability to make informed decisions about care and treatment services or to meet the essential requirements for his or her physical health and safety;

(c) The specific legal disabilities to which the person with a developmental disability is subject;

(d) The name of the person selected as guardian advocate and the reasons for the court’s selection; and

(e) The powers, duties, and responsibilities of the guardian advocate, including bonding of the guardian advocate, as provided in s. 744.351.

(9) LEGAL RIGHTS.—A person with a developmental disability for whom a guardian advocate has been appointed retains all legal rights except those that have been specifically granted to the guardian advocate.

(10) POWERS AND DUTIES OF GUARDIAN ADVOCATE.—A guardian advocate for a person with a developmental disability shall be a person or corporation qualified to act as guardian, with the same powers, duties, and responsibilities required of a guardian under chapter 744 or those defined by court order under this section. However, a guardian advocate may not be required to file an annual accounting under s. 744.3678 if the court determines that the person with a developmental disability receives income only from Social Security benefits and the guardian advocate is the person’s representative payee for the benefits.

(11) COURT COSTS.—In all proceedings under this section, court costs may not be charged against the agency.

(12) SUGGESTION OF RESTORATION OF RIGHTS.—Any interested person, including the person with a developmental disability, may file a suggestion of restoration of rights with the court in which the guardian advocacy is pending. The suggestion must state that the person with a developmental disability is currently capable of exercising some or all of the rights that were delegated to the guardian advocate and provide evidentiary support for the filing of the suggestion. Evidentiary support includes, but is not limited to, a signed statement from a medical, psychological, or psychiatric practitioner by whom the person with a developmental disability was evaluated and which supports the suggestion for the restoration. If the petitioner is unable to provide evidentiary support due to the lack of access to such information or reports, the petitioner may state a good faith basis for the suggestion for the restoration of rights without attaching evidentiary support. The court shall immediately set a hearing if no evidentiary support is attached to inquire of the petitioner and guardian advocate as to the reason and enter such orders as are appropriate to secure the required documents. The person with a disability and the person’s attorney shall be provided notice of the hearing.

(a) Within 3 days after the filing of the suggestion, counsel shall be appointed for the person with a developmental disability as set forth in subsection (5).

(b) The clerk of the court shall immediately send notice of the filing of the suggestion to the person with a developmental disability, the guardian advocate, the attorney for the person with a developmental disability, the attorney for the guardian advocate, if any, and any other interested person designated by the court. Formal notice shall be served on the guardian advocate. Informal notice may be served on other persons. Notice need not be served on the person who filed the suggestion.

(c) Any objections to the suggestion must be filed within 20 days after service of the notice. If an objection is timely filed, or if the evidentiary support suggests that restoration of rights is not appropriate, the court shall set the matter for hearing. The hearing shall be conducted as set forth in s. 744.1095. The court, at the hearing, shall consider all reports and testimony relevant to the person’s decisionmaking abilities at the hearing, including, but not limited to, the person’s current individual family plan or individual support plan, the individual education plan, and other professional reports that document the condition and needs of the person.

(d) Notice of the hearing and copies of the objections shall be served upon the person with a developmental disability, the attorney for the person with a developmental disability, the guardian advocate, the attorney for the guardian advocate, the next of kin of the person with a developmental disability, and any other interested person as directed by the court.

(e) If no objections are filed and the court is satisfied with the evidentiary support for restoration, the court shall enter an order of restoration of rights which were delegated to a guardian advocate and which the person with a developmental disability may now exercise.

(f) At the conclusion of a hearing, the court shall enter an order denying the suggestion or restoring all or some of the rights that were delegated to the guardian advocate. If only some rights are restored to the person with a developmental disability, the court shall enter amended letters of guardian advocacy.

(g) If only some rights are restored to the person with a developmental disability, the order must state which rights are restored and amended letters of guardian advocacy shall be issued by the court. The guardian advocate shall amend the current plan as required under chapter 744 if personal rights are restored to the person with a developmental disability. The guardian advocate shall file a final accounting as required under chapter 744 if all property rights are restored to the person with a developmental disability. The guardian advocate must file the amended plan or final accounting within 60 days after the order restoring rights and amended letters of guardian advocacy are issued. A copy of the reports shall be served upon the person with a developmental disability and the attorney for the person with a developmental disability.

History.—s. 1, ch. 29853, 1955; s. 1, ch. 61-426; s. 26, ch. 63-559; s. 1, ch. 70-343; s. 5, ch. 73-308; s. 25, ch. 73-334; s. 4, ch. 77-335; s. 2, ch. 80-171; s. 10, ch. 88-398; s. 109, ch. 89-96; s. 15, ch. 94-154; s. 96, ch. 95-143; s. 1049, ch. 95-148; s. 8, ch. 2004-260; s. 108, ch. 2004-267; s. 1, ch. 2008-124; s. 4, ch. 2015-112.



393.122 - Applications for continued residential services.

393.122 Applications for continued residential services.—

(1) If a client is discharged from residential services under the provisions of s. 393.115, application for needed services shall be encouraged.

(2) A client receiving services from a state agency may not be denied continued services due to any change in eligibility requirements by chapter 77-335, Laws of Florida.

History.—s. 5, ch. 77-335; s. 11, ch. 88-398; s. 28, ch. 2006-227.



393.125 - Hearing rights.

393.125 Hearing rights.—

(1) REVIEW OF AGENCY DECISIONS.—

(a) For Medicaid programs administered by the agency, any developmental services applicant or client, or his or her parent, guardian advocate, or authorized representative, may request a hearing in accordance with federal law and rules applicable to Medicaid cases and has the right to request an administrative hearing pursuant to ss. 120.569 and 120.57. These hearings shall be provided by the Department of Children and Families pursuant to s. 409.285 and shall follow procedures consistent with federal law and rules applicable to Medicaid cases.

(b) Any other developmental services applicant or client, or his or her parent, guardian, guardian advocate, or authorized representative, who has any substantial interest determined by the agency, has the right to request an administrative hearing pursuant to ss. 120.569 and 120.57, which shall be conducted pursuant to s. 120.57(1), (2), or (3).

(c) Notice of the right to an administrative hearing shall be given, both verbally and in writing, to the applicant or client, and his or her parent, guardian, guardian advocate, or authorized representative, at the same time that the agency gives the applicant or client notice of the agency’s action. The notice shall be given, both verbally and in writing, in the language of the client or applicant and in English.

(d) A request for a hearing under this section shall be made to the agency, in writing, within 30 days after the applicant’s or client’s receipt of the notice.

(2) REVIEW OF PROVIDER DECISIONS.—The agency shall adopt rules to establish uniform guidelines for the agency and service providers relevant to termination, suspension, or reduction of client services by the service provider. The rules shall ensure the due process rights of service providers and clients.

History.—s. 17, ch. 89-308; s. 703, ch. 95-148; s. 122, ch. 96-410; s. 109, ch. 2004-267; s. 3, ch. 2010-157; s. 74, ch. 2014-19.



393.13 - Treatment of persons with developmental disabilities.

393.13 Treatment of persons with developmental disabilities.—

(1) SHORT TITLE.—This section shall be known as “The Bill of Rights of Persons with Developmental Disabilities.”

(2) LEGISLATIVE INTENT.—

(a) The Legislature finds and declares that the system of care provided to individuals with developmental disabilities must be designed to meet the needs of the clients as well as protect the integrity of their legal and human rights.

(b) The Legislature further finds and declares that the design and delivery of treatment and services to persons with developmental disabilities should be directed by the principles of self-determination and therefore should:

1. Abate the use of large institutions.

2. Continue the development of community-based services that provide reasonable alternatives to institutionalization in settings that are least restrictive to the client and that provide opportunities for inclusion in the community.

3. Provide training and education that will maximize their potential to lead independent and productive lives and that will afford opportunities for outward mobility from institutions.

4. Reduce the use of sheltered workshops and other noncompetitive employment day activities and promote opportunities for those who choose to seek such employment.

(c) It is the intent of the Legislature that duplicative and unnecessary administrative procedures and practices shall be eliminated, and areas of responsibility shall be clearly defined and consolidated in order to economically utilize present resources. Furthermore, personnel providing services should be sufficiently qualified and experienced to meet the needs of the clients, and they must be sufficient in number to provide treatment in a manner which is beneficial to the clients.

(d) It is the intent of the Legislature:

1. To articulate the existing legal and human rights of persons with developmental disabilities so that they may be exercised and protected. Persons with developmental disabilities shall have all the rights enjoyed by citizens of the state and the United States.

2. To provide a mechanism for the identification, evaluation, and treatment of persons with developmental disabilities.

3. To divert those individuals from institutional commitment who, by virtue of comprehensive assessment, can be placed in less costly, more effective community environments and programs.

4. To fund improvements in the program in accordance with the availability of state resources and yearly priorities determined by the Legislature.

5. To ensure that persons with developmental disabilities receive treatment and habilitation which fosters the developmental potential of the individual.

6. To provide programs for the proper habilitation and treatment of persons with developmental disabilities which shall include, but not be limited to, comprehensive medical/dental care, education, recreation, specialized therapies, training, social services, transportation, guardianship, family care programs, day habilitation services, and habilitative and rehabilitative services suited to the needs of the individual regardless of age, degree of disability, or handicapping condition. It is the intent of the Legislature that no person with developmental disabilities shall be deprived of these enumerated services by reason of inability to pay.

7. To fully effectuate the principles of self-determination through the establishment of community services for persons with developmental disabilities as a viable and practical alternative to institutional care at each stage of individual life development and to promote opportunities for community inclusion. If care in a residential facility becomes necessary, it shall be in the least restrictive setting.

8. To minimize and achieve an ongoing reduction in the use of restraint and seclusion in facilities and programs serving persons with developmental disabilities.

(e) It is the clear, unequivocal intent of this act to guarantee individual dignity, liberty, pursuit of happiness, and protection of the civil and legal rights of persons with developmental disabilities.

(3) RIGHTS OF ALL PERSONS WITH DEVELOPMENTAL DISABILITIES.—The rights described in this subsection shall apply to all persons with developmental disabilities, whether or not such persons are clients of the agency.

(a) Persons with developmental disabilities shall have a right to dignity, privacy, and humane care, including the right to be free from abuse, including sexual abuse, neglect, and exploitation.

(b) Persons with developmental disabilities shall have the right to religious freedom and practice. Nothing shall restrict or infringe on a person’s right to religious preference and practice.

(c) Persons with developmental disabilities shall receive services, within available sources, which protect the personal liberty of the individual and which are provided in the least restrictive conditions necessary to achieve the purpose of treatment.

(d) Persons with developmental disabilities shall have a right to participate in an appropriate program of quality education and training services, within available resources, regardless of chronological age or degree of disability. Such persons may be provided with instruction in sex education, marriage, and family planning.

(e) Persons with developmental disabilities shall have a right to social interaction and to participate in community activities.

(f) Persons with developmental disabilities shall have a right to physical exercise and recreational opportunities.

(g) Persons with developmental disabilities shall have a right to be free from harm, including unnecessary physical, chemical, or mechanical restraint, isolation, excessive medication, abuse, or neglect.

(h) Persons with developmental disabilities shall have a right to consent to or refuse treatment, subject to the powers of a guardian advocate appointed pursuant to s. 393.12 or a guardian appointed pursuant to chapter 744.

(i) No otherwise qualified person shall, by reason of having a developmental disability, be excluded from participation in, or be denied the benefits of, or be subject to discrimination under, any program or activity which receives public funds, and all prohibitions set forth under any other statute shall be actionable under this statute.

(j) No otherwise qualified person shall, by reason of having a developmental disability, be denied the right to vote in public elections.

(4) CLIENT RIGHTS.—For purposes of this subsection, the term “client,” as defined in s. 393.063, shall also include any person served in a facility licensed under s. 393.067.

(a) Clients shall have an unrestricted right to communication:

1. Each client is allowed to receive, send, and mail sealed, unopened correspondence. A client’s incoming or outgoing correspondence may not be opened, delayed, held, or censored by the facility unless there is reason to believe that it contains items or substances which may be harmful to the client or others, in which case the chief administrator of the facility may direct reasonable examination of such mail and regulate the disposition of such items or substances.

2. Clients in residential facilities shall be afforded reasonable opportunities for telephone communication, to make and receive confidential calls, unless there is reason to believe that the content of the telephone communication may be harmful to the client or others, in which case the chief administrator of the facility may direct reasonable observation and monitoring to the telephone communication.

3. Clients have an unrestricted right to visitation subject to reasonable rules of the facility. However, this provision may not be construed to permit infringement upon other clients’ rights to privacy.

(b) Each client has the right to the possession and use of his or her own clothing and personal effects, except in those specific instances where the use of some of these items as reinforcers is essential for training the client as part of an appropriately approved behavioral program. The chief administrator of the facility may take temporary custody of such effects when it is essential to do so for medical or safety reasons. Custody of such personal effects shall be promptly recorded in the client’s record, and a receipt for such effects shall be immediately given to the client, if competent, or the client’s parent or legal guardian.

1. All money belonging to a client held by the agency shall be held in compliance with s. 402.17(2).

2. All interest on money received and held for the personal use and benefit of a client shall be the property of that client and may not accrue to the general welfare of all clients or be used to defray the cost of residential care. Interest so accrued shall be used or conserved for the personal use or benefit of the individual client as provided in s. 402.17(2).

3. Upon the discharge or death of a client, a final accounting shall be made of all personal effects and money belonging to the client held by the agency. All personal effects and money, including interest, shall be promptly turned over to the client or his or her heirs.

(c) Each client shall receive prompt and appropriate medical treatment and care for physical and mental ailments and for the prevention of any illness or disability. Medical treatment shall be consistent with the accepted standards of medical practice in the community.

1. Medication shall be administered only at the written order of a physician. Medication shall not be used as punishment, for the convenience of staff, as a substitute for implementation of an individual or family support plan or behavior analysis services, or in unnecessary or excessive quantities.

2. Daily notation of medication received by each client in a residential facility shall be kept in the client’s record.

3. Periodically, but no less frequently than every 6 months, the drug regimen of each client in a residential facility shall be reviewed by the attending physician or other appropriate monitoring body, consistent with appropriate standards of medical practice. All prescriptions shall have a termination date.

4. When pharmacy services are provided at any residential facility, such services shall be directed or supervised by a professionally competent pharmacist licensed according to the provisions of chapter 465.

5. Pharmacy services shall be delivered in accordance with the provisions of chapter 465.

6. Prior to instituting a plan of experimental medical treatment or carrying out any necessary surgical procedure, express and informed consent shall be obtained from the client, if competent, or the client’s parent or legal guardian. Information upon which the client shall make necessary treatment and surgery decisions shall include, but not be limited to:

a. The nature and consequences of such procedures.

b. The risks, benefits, and purposes of such procedures.

c. Alternate procedures available.

7. When the parent or legal guardian of the client is unknown or unlocatable and the physician is unwilling to perform surgery based solely on the client’s consent, a court of competent jurisdiction shall hold a hearing to determine the appropriateness of the surgical procedure. The client shall be physically present, unless the client’s medical condition precludes such presence, represented by counsel, and provided the right and opportunity to be confronted with, and to cross-examine, all witnesses alleging the appropriateness of such procedure. In such proceedings, the burden of proof by clear and convincing evidence shall be on the party alleging the appropriateness of such procedures. The express and informed consent of a person described in subparagraph 6. may be withdrawn at any time, with or without cause, prior to treatment or surgery.

8. The absence of express and informed consent notwithstanding, a licensed and qualified physician may render emergency medical care or treatment to any client who has been injured or who is suffering from an acute illness, disease, or condition if, within a reasonable degree of medical certainty, delay in initiation of emergency medical care or treatment would endanger the health of the client.

(d) Each client shall have access to individual storage space for his or her private use.

(e) Each client shall be provided with appropriate physical exercise as prescribed in the client’s individual or family support plan. Indoor and outdoor facilities and equipment for such physical exercise shall be provided.

(f) Each client shall receive humane discipline.

(g) A client may not be subjected to a treatment program to eliminate problematic or unusual behaviors without first being examined by a physician who in his or her best judgment determines that such behaviors are not organically caused.

1. Treatment programs involving the use of noxious or painful stimuli are prohibited.

2. All alleged violations of this paragraph shall be reported immediately to the chief administrator of the facility and the agency. A thorough investigation of each incident shall be conducted and a written report of the finding and results of the investigation shall be submitted to the chief administrator of the facility and the agency within 24 hours after the occurrence or discovery of the incident.

3. The agency shall adopt by rule a system for the oversight of behavioral programs. The system shall establish guidelines and procedures governing the design, approval, implementation, and monitoring of all behavioral programs involving clients. The system shall ensure statewide and local review by committees of professionals certified as behavior analysts pursuant to s. 393.17. No behavioral program shall be implemented unless reviewed according to the rules established by the agency under this section.

(h) Clients shall have the right to be free from the unnecessary use of restraint or seclusion. Restraints shall be employed only in emergencies or to protect the client or others from imminent injury. Restraints may not be employed as punishment, for the convenience of staff, or as a substitute for a support plan. Restraints shall impose the least possible restrictions consistent with their purpose and shall be removed when the emergency ends. Restraints shall not cause physical injury to the client and shall be designed to allow the greatest possible comfort.

1. Daily reports on the employment of restraint or seclusion shall be made to the administrator of the facility or program licensed under this chapter, and a monthly compilation of such reports shall be relayed to the agency’s local area office. The monthly reports shall summarize all such cases of restraints, the type used, the duration of usage, and the reasons therefor. The area offices shall submit monthly summaries of these reports to the agency’s central office.

2. The agency shall adopt by rule standards and procedures relating to the use of restraint and seclusion. Such rules must be consistent with recognized best practices; prohibit inherently dangerous restraint or seclusion procedures; establish limitations on the use and duration of restraint and seclusion; establish measures to ensure the safety of clients and staff during an incident of restraint or seclusion; establish procedures for staff to follow before, during, and after incidents of restraint or seclusion, including individualized plans for the use of restraints or seclusion in emergency situations; establish professional qualifications of and training for staff who may order or be engaged in the use of restraint or seclusion; establish requirements for facility data collection and reporting relating to the use of restraint and seclusion; and establish procedures relating to the documentation of the use of restraint or seclusion in the client’s facility or program record. A copy of the rules adopted under this subparagraph shall be given to the client, parent, guardian or guardian advocate, and all staff members of facilities and programs licensed under this chapter and made a part of all staff preservice and inservice training programs.

(i) Each client shall have a central record. The central record shall be established by the agency at the time that an individual is determined eligible for services, shall be maintained by the client’s support coordinator, and must contain information pertaining to admission, diagnosis and treatment history, present condition, and such other information as may be required. The central record is the property of the agency.

1. Unless waived by the client, if competent, or the client’s parent or legal guardian if the client is incompetent, the client’s central record shall be confidential and exempt from the provisions of s. 119.07(1), and no part of it shall be released except:

a. The record may be released to physicians, attorneys, and government agencies having need of the record to aid the client, as designated by the client, if competent, or the client’s parent or legal guardian, if the client is incompetent.

b. The record shall be produced in response to a subpoena or released to persons authorized by order of court, excluding matters privileged by other provisions of law.

c. The record or any part thereof may be disclosed to a qualified researcher, a staff member of the facility where the client resides, or an employee of the agency when the administrator of the facility or the director of the agency deems it necessary for the treatment of the client, maintenance of adequate records, compilation of treatment data, or evaluation of programs.

d. Information from the records may be used for statistical and research purposes if the information is abstracted in such a way to protect the identity of individuals.

2. The client, if competent, or the client’s parent or legal guardian if the client is incompetent, shall be supplied with a copy of the client’s central record upon request.

(j) Each client residing in a residential facility who is eligible to vote in public elections according to the laws of the state has the right to vote. Facilities operators shall arrange the means to exercise the client’s right to vote.

(5) LIABILITY FOR VIOLATIONS.—Any person who violates or abuses any rights or privileges of persons with developmental disabilities provided by this chapter is liable for damages as determined by law. Any person who acts in good faith compliance with the provisions of this chapter is immune from civil or criminal liability for actions in connection with evaluation, admission, habilitative programming, education, treatment, or discharge of a client. However, this section does not relieve any person from liability if the person is guilty of negligence, misfeasance, nonfeasance, or malfeasance.

(6) NOTICE OF RIGHTS.—Each person with developmental disabilities, if competent, or parent or legal guardian of such person if the person is incompetent, shall promptly receive from the agency or the Department of Education a written copy of this act. Each person with developmental disabilities able to comprehend shall be promptly informed, in the language or other mode of communication which such person understands, of the above legal rights of persons with developmental disabilities.

(7) RESIDENT GOVERNMENT.—Each residential facility providing services to clients who are desirous and capable of participating shall initiate and develop a program of resident government to hear the views and represent the interests of all clients served by the facility. The resident government shall be composed of residents elected by other residents, staff advisers skilled in the administration of community organizations, and, at the option of the resident government, representatives of advocacy groups for persons with developmental disabilities from the community.

History.—ss. 1, 2, 3, 4, 5, 6, 7, ch. 75-259; s. 1, ch. 77-174; s. 7, ch. 77-335; s. 7, ch. 79-12; s. 9, ch. 79-320; s. 18, ch. 89-308; s. 3, ch. 90-333; s. 39, ch. 90-347; s. 11, ch. 93-200; s. 16, ch. 94-154; s. 1050, ch. 95-148; s. 208, ch. 96-406; s. 90, ch. 99-8; s. 47, ch. 2000-139; s. 8, ch. 2000-263; s. 79, ch. 2004-267; s. 29, ch. 2006-227; s. 2, ch. 2008-124; s. 2, ch. 2010-224.



393.135 - Sexual misconduct prohibited; reporting required; penalties.

393.135 Sexual misconduct prohibited; reporting required; penalties.—

(1) As used in this section, the term:

(a) “Covered person” includes any employee, paid staff member, volunteer, or intern of the agency; any person under contract with the agency; and any person providing care or support to a client on behalf of the agency or its providers.

(b) “Sexual activity” means:

1. Fondling the genital area, groin, inner thighs, buttocks, or breasts of a person.

2. The oral, anal, or vaginal penetration by or union with the sexual organ of another or the anal or vaginal penetration of another by any other object.

3. Intentionally touching in a lewd or lascivious manner the breasts, genitals, the genital area, or buttocks, or the clothing covering them, of a person, or forcing or enticing a person to touch the perpetrator.

4. Intentionally masturbating in the presence of another person.

5. Intentionally exposing the genitals in a lewd or lascivious manner in the presence of another person.

6. Intentionally committing any other sexual act that does not involve actual physical or sexual contact with the victim, including, but not limited to, sadomasochistic abuse, sexual bestiality, or the simulation of any act involving sexual activity in the presence of a victim.

(c) “Sexual misconduct” means any sexual activity between a covered person and a client to whom a covered person renders services, care, or support on behalf of the agency or its providers, or between a covered person and another client who lives in the same home as the client to whom a covered person is rendering the services, care, or support, regardless of the consent of the client. The term does not include an act done for a bona fide medical purpose or an internal search conducted in the lawful performance of duty by a covered person.

(2) A covered person who engages in sexual misconduct with an individual with a developmental disability who:

(a) Resides in a residential facility, including any comprehensive transitional education program, developmental disabilities center, foster care facility, group home facility, intermediate care facility for the developmentally disabled, or residential habilitation center; or

(b) Is eligible to receive services from the agency under this chapter,

commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A covered person may be found guilty of violating this subsection without having committed the crime of sexual battery.

(3) The consent of the client to sexual activity is not a defense to prosecution under this section.

(4) This section does not apply to a covered person who is legally married to the client.

(5) A covered person who witnesses sexual misconduct, or who otherwise knows or has reasonable cause to suspect that a person has engaged in sexual misconduct, shall immediately report the incident to the central abuse hotline of the Department of Children and Families and to the appropriate local law enforcement agency. The covered person shall also prepare, date, and sign an independent report that specifically describes the nature of the sexual misconduct, the location and time of the incident, and the persons involved. The covered person shall deliver the report to the supervisor or program director, who is responsible for providing copies to the agency’s local office and the agency’s inspector general.

(6)(a) Any person who is required to make a report under this section and who knowingly or willfully fails to do so, or who knowingly or willfully prevents another person from doing so, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person who knowingly or willfully submits inaccurate, incomplete, or untruthful information with respect to a report required under this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) Any person who knowingly or willfully coerces or threatens any other person with the intent to alter testimony or a written report regarding an incident of sexual misconduct commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7) The provisions and penalties set forth in this section are in addition to any other civil, administrative, or criminal action provided by law which may be applied against an employee.

History.—s. 1, ch. 2004-267; s. 30, ch. 2006-227; s. 8, ch. 2008-244; s. 75, ch. 2014-19.



393.15 - Legislative intent; Community Resources Development Loan Program.

393.15 Legislative intent; Community Resources Development Loan Program.—

(1) The Legislature finds and declares that the development of community-based treatment facilities for persons with developmental disabilities is desirable and recommended and should be encouraged and fostered by the state. The Legislature further recognizes that the development of such facilities is financially difficult for private individuals, due to initial expenditures required to adapt existing structures to the special needs of such persons who may be served in community-based foster care, group home, and supported employment programs. Therefore, the Legislature intends that the agency develop and administer a loan program to provide support and encouragement in the establishment of community-based foster care, group home, and supported employment programs for persons with developmental disabilities.

(2) There is created a Community Resources Development Loan Program in the agency for the purpose of granting loans to eligible programs for the initial costs of development of the programs. In order to be eligible for the program, a foster home, group home, or supported employment program must:

(a) Serve persons with developmental disabilities;

(b) Be a nonprofit corporation, partnership, or sole proprietorship; and

(c) Be in compliance with the zoning regulations of the local community.

(3) Loans may be made to pay for the costs of development and structural modification, the purchase of equipment and fire and safety devices, preoperational staff training, and the purchase of insurance. Such costs may not include the actual construction of a facility and may not be in lieu of payment for maintenance, client services, or care provided.

(4) The agency may grant to an eligible program a lump-sum loan in one payment not to exceed the cost of providing 2 months’ services, care, or maintenance to each person with developmental disabilities to be placed in the program by the agency, or the actual cost of firesafety renovations to a facility required by the state, whichever is greater.

(5) The agency shall adopt rules to determine the criteria under which a program shall be eligible to receive a loan and the methodology for the equitable allocation of loan funds when eligible applications exceed the funds available.

(6) Any loan granted by the agency under this section shall be repaid by the program within 5 years, and the amount paid shall be deposited into the agency’s Administrative Trust Fund. Moneys repaid shall be used to fund new loans. A program that operates as a nonprofit corporation meeting the requirements of s. 501(c)(3) of the Internal Revenue Code, and that seeks forgiveness of its loan shall submit to the agency an annual statement setting forth the service it has provided during the year together with such other information as the agency by rule shall require, and, upon approval of each such annual statement, the agency may forgive up to 20 percent of the principal of any such loan granted.

(7) If any program that has received a loan under this section ceases to accept, or provide care, services, or maintenance to persons placed in the program by the department, or if such program files papers of bankruptcy, at that point in time the loan shall become an interest-bearing loan at the rate of 5 percent per annum on the entire amount of the initial loan which shall be repaid within a 1-year period from the date on which the program ceases to provide care, services, or maintenance, or files papers in bankruptcy, and the amount of the loan due plus interest shall constitute a lien in favor of the state against all real and personal property of the program. The lien shall be perfected by the appropriate officer of the agency by executing and acknowledging a statement of the name of the program and the amount due on the loan and a copy of the promissory note, which shall be recorded by the agency with the clerk of the circuit court in the county wherein the program is located. If the program has filed a petition for bankruptcy, the agency shall file and enforce the lien in the bankruptcy proceedings. Otherwise, the lien shall be enforced in the manner provided in s. 85.011. All funds received by the agency from the enforcement of the lien shall be deposited in the agency’s Administrative Trust Fund and used to fund new loans.

History.—ss. 1, 2, 3, ch. 75-197; s. 1, ch. 76-128; s. 1, ch. 79-321; s. 4, ch. 80-174; s. 20, ch. 89-308; s. 52, ch. 96-418; s. 91, ch. 99-8; s. 110, ch. 2004-267; s. 31, ch. 2006-227.



393.17 - Behavioral programs; certification of behavior analysts.

393.17 Behavioral programs; certification of behavior analysts.—

(1) The agency may establish a certification process for behavior analysts in order to ensure that only qualified employees and service providers provide behavioral analysis services to clients. The procedures must be established by rule and must include criteria for scope of practice, qualifications for certification, including training and testing requirements, continuing education requirements for ongoing certification, and standards of performance. The procedures must also include decertification procedures that may be used to determine whether an individual continues to meet the qualifications for certification or the professional performance standards and, if not, the procedures necessary to decertify an employee or service provider.

(2) The agency shall recognize the certification of behavior analysts awarded by a nonprofit corporation that adheres to the national standards of boards that determine professional credentials and whose mission is to meet professional credentialing needs identified by behavior analysts, state governments, and consumers of behavior analysis services. The certification procedure recognized by the agency must undergo regular psychometric review and validation, pursuant to a job analysis survey of the profession and standards established by content experts in the field.

History.—s. 22, ch. 89-308; s. 1, ch. 90-192; s. 4, ch. 91-429; s. 2, ch. 98-152; s. 80, ch. 2004-267; s. 32, ch. 2006-227.



393.18 - Comprehensive transitional education program.

1393.18 Comprehensive transitional education program.—A comprehensive transitional education program serves individuals who have developmental disabilities, severe maladaptive behaviors, severe maladaptive behaviors and co-occurring complex medical conditions, or a dual diagnosis of developmental disability and mental illness. Services provided by the program must be temporary in nature and delivered in a manner designed to achieve the primary goal of incorporating the principles of self-determination and person-centered planning to transition individuals to the most appropriate, least restrictive community living option of their choice which is not operated as a comprehensive transitional education program. The supervisor of the clinical director of the program licensee must hold a doctorate degree with a primary focus in behavior analysis from an accredited university, be a certified behavior analyst pursuant to s. 393.17, and have at least 1 year of experience in providing behavior analysis services for individuals in developmental disabilities. The staff must include behavior analysts and teachers, as appropriate, who must be available to provide services in each component center or unit of the program. A behavior analyst must be certified pursuant to s. 393.17.

(1) Comprehensive transitional education programs must include the following components:

(a) Intensive treatment and education.—This component provides intensive behavioral and educational programming for individuals whose conditions preclude placement in a less restrictive environment due to the threat of danger or injury to themselves or others. Continuous-shift staff are required for this component.

(b) Intensive training and education.—This component provides concentrated psychological and educational programming that emphasizes a transition toward a less restrictive environment. Continuous-shift staff are required for this component.

(c) Transition.—This component provides educational programs and any support services, training, and care that are needed to avoid regression to more restrictive environments while preparing them for more independent living. Continuous-shift staff are 2required for this component.

(2) Components of a comprehensive transitional education program are subject to the license issued under s. 393.067 to a comprehensive transitional education program and may be located on a single site or multiple sites as long as such components are located within the same agency region.

(3) Comprehensive transitional education programs shall develop individual education plans for each school-aged person with maladaptive behaviors, severe maladaptive behaviors and co-occurring complex medical conditions, or a dual diagnosis of developmental disability and mental illness who receives services from the program. Each individual education plan shall be developed in accordance with the criteria specified in 20 U.S.C. ss. 401 et seq., and 34 C.F.R. part 300. Educational components of the program, including individual education plans, to the extent possible, must be integrated with the programs of the referring school district of each school-aged resident.

(4) The total number of persons in a comprehensive transitional education program who are being provided with services may not exceed 120 residents, and each residential unit within the component centers of a program authorized under this section may not exceed 15 residents. However, a program that was authorized to operate residential units with more than 15 residents before July 1, 2015, may continue to operate such units.

(5) Any licensee that has executed a settlement agreement with the agency that is enforceable by the court must comply with the terms of the settlement agreement or be subject to discipline as provided by law or rule.

(6) The agency may approve the proposed admission or readmission of individuals into a comprehensive transitional education program for up to 2 years subject to a specific review process. The agency may allow an individual to reside in this setting for a longer period of time if, after a clinical review is conducted by the agency, it is determined that remaining in the program for a longer period of time is in the best interest of the individual.

History.—s. 33, ch. 2006-227; s. 2, ch. 2010-193; s. 76, ch. 2014-19; ss. 25, 26, ch. 2015-222; ss. 45, 46, 126, ch. 2016-62; s. 16, ch. 2016-65; ss. 8, 10, ch. 2016-140.

1Note.—

A. Section 45, ch. 2016-62, provides that “[i]f CS/CS/HB 1083 or similar legislation adopted at the 2016 Regular Session of the Legislature or an extension thereof amending section 393.18, Florida Statutes, fails to become law, in order to implement Specific Appropriation 259 of the 2016-2017 General Appropriations Act, and notwithstanding the expiration date in s. 26 of chapter 2015-222, Laws of Florida, subsection (4) of section 393.18, Florida Statutes, is reenacted, and subsections (5) and (6) of that section are amended. C.S. for C.S. for House Bill 1083 became ch. 2016-140. Section 8, ch. 2016-140, repealed s. 26, ch. 2015-222.

B. Section 46, ch. 2016-62, provides that “[t]he amendment made by this act to s. 393.18, Florida Statutes, expires July 1, 2017, and the text of that subsection shall revert to that in existence on June 30, 2015, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.”

C. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 16, ch. 2016-65 reenacted s. 393.18, and s. 10, ch. 2016-140, reenacted and amended it and did not include a repeal provision.

2Note.—The word “be” preceding the word “required” was deleted by the editors.



393.23 - Developmental disabilities centers; trust accounts.

393.23 Developmental disabilities centers; trust accounts.—All receipts from the operation of canteens, vending machines, hobby shops, sheltered workshops, activity centers, farming projects, and other like activities operated in a developmental disabilities center, and moneys donated to the center, must be deposited in a trust account in any bank, credit union, or savings and loan association authorized by the State Treasury as a qualified depository to do business in this state, if the moneys are available on demand.

(1) Moneys in the trust account must be expended for the benefit, education, or welfare of clients. However, if specified, moneys that are donated to the center must be expended in accordance with the intentions of the donor. Trust account money may not be used for the benefit of agency employees or to pay the wages of such employees. The welfare of clients includes the expenditure of funds for the purchase of items for resale at canteens or vending machines, and for the establishment of, maintenance of, and operation of canteens, hobby shops, recreational or entertainment facilities, sheltered workshops, activity centers, farming projects, or other like facilities or programs established at the center for the benefit of clients.

(2) The center may invest, in the manner authorized by law for fiduciaries, any money in a trust account which is not necessary for immediate use. The interest earned and other increments derived from the investments of the money must be deposited into the trust account for the benefit of clients.

(3) The accounting system of the center must account separately for revenues and expenses for each activity. The center shall reconcile the trust account to the center’s accounting system and check registers and to the accounting system of the Chief Financial Officer.

(4) All sales taxes collected by the center as a result of sales shall be deposited into the trust account and remitted to the Department of Revenue.

(5) Funds shall be expended in accordance with requirements and guidelines established by the Chief Financial Officer.

History.—s. 34, ch. 2006-227; s. 99, ch. 2008-4; s. 10, ch. 2008-244; s. 3, ch. 2009-56.



393.501 - Rulemaking.

393.501 Rulemaking.—

(1) The agency may adopt rules pursuant to ss. 120.536(1) and 120.54 to carry out its statutory duties.

(2) Such rules must address the number of facilities on a single lot or on adjacent lots, except that there is no restriction on the number of facilities designated as community residential homes located within a planned residential community as those terms are defined in s. 419.001(1). In adopting rules, an alternative living center and an independent living education center, as described in s. 393.18, are subject to s. 419.001, except that such centers are exempt from the 1,000-foot-radius requirement of s. 419.001(2) if:

(a) The centers are located on a site zoned in a manner that permits all the components of a comprehensive transitional education center to be located on the site; or

(b) There are no more than three such centers within a radius of 1,000 feet.

History.—s. 13, ch. 88-398; s. 56, ch. 2000-158; s. 9, ch. 2000-338; s. 111, ch. 2004-267; s. 35, ch. 2006-227; s. 1, ch. 2010-193.



393.502 - Family care councils.

393.502 Family care councils.—

(1) CREATION.—There shall be established and located within each service area of the agency a family care council.

(2) MEMBERSHIP.—

(a) Each local family care council shall consist of at least 10 and no more than 15 members recommended by a majority vote of the local family care council and appointed by the Governor.

(b) At least three of the members of the council shall be individuals receiving or waiting to receive services from the agency. One such member shall be an individual who has been receiving services within the 4 years before the date of recommendation. The remainder of the council members shall be parents, grandparents, guardians, or siblings of individuals who have developmental disabilities and qualify for services pursuant to this chapter. For a grandparent to be a council member, the grandchild’s parent or legal guardian must consent to the appointment and report the consent to the agency.

(c) A person who is currently serving on another board or council of the agency may not be appointed to a local family care council.

(d) Employees of the agency are not eligible to serve on a local family care council.

(e) Persons related by consanguinity or affinity within the third degree shall not serve on the same local family care council at the same time.

(f) A chair for the council shall be chosen by the council members to serve for 1 year. A person may serve no more than four 1-year terms as chair.

(3) TERMS; VACANCIES.—

(a) Council members shall be appointed for a 3-year term, except as provided in subsection (8), and may be reappointed to one additional term.

(b) A member who has served two consecutive terms shall not be eligible to serve again until 12 months have elapsed since ending his or her service on the local council.

(c) Upon expiration of a term or in the case of any other vacancy, the local council shall, by majority vote, recommend to the Governor for appointment a person for each vacancy.

(4) COMMITTEE APPOINTMENTS.—The chair of the local family care council may appoint persons to serve on council committees. Such persons may include former members of the council and persons not eligible to serve on the council.

(5) TRAINING.—

(a) The agency, in consultation with the local councils, shall establish a training program for local family care council members. Each local area shall provide the training program when new persons are appointed to the local council and at other times as the secretary deems necessary.

(b) The training shall assist the council members to understand the laws, rules, and policies applicable to their duties and responsibilities.

(c) All persons appointed to a local council must complete this training within 90 days after their appointment. A person who fails to meet this requirement shall be considered to have resigned from the council.

(6) MEETINGS.—Council members shall serve on a voluntary basis without payment for their services but shall be reimbursed for per diem and travel expenses as provided for in s. 112.061. The council shall meet at least six times per year.

(7) PURPOSE.—The purpose of the local family care councils shall be to advise the agency, to develop a plan for the delivery of family support services within the local area, and to monitor the implementation and effectiveness of services and support provided under the plan. The primary functions of the local family care councils shall be to:

(a) Assist in providing information and outreach to families.

(b) Review the effectiveness of service programs and make recommendations with respect to program implementation.

(c) Advise the agency with respect to policy issues relevant to the community and family support system in the local area.

(d) Meet and share information with other local family care councils.

(8) NEW COUNCILS.—When a local family care council is established for the first time in a local area, the Governor shall appoint the first four council members, who shall serve 3-year terms. These members shall submit to the Governor, within 90 days after their appointment, recommendations for at least six additional members, selected by majority vote.

(9) FUNDING; FINANCIAL REVIEW.—The local family care council may apply for, receive, and accept grants, gifts, donations, bequests, and other payments from any public or private entity or person. Each local council is subject to an annual financial review by staff assigned by the agency. Each local council shall exercise care and prudence in the expenditure of funds. The local family care councils shall comply with state expenditure requirements.

History.—s. 4, ch. 93-143; s. 94, ch. 99-8; s. 5, ch. 2000-139; s. 82, ch. 2004-267; s. 1, ch. 2014-87.



393.506 - Administration of medication.

393.506 Administration of medication.—

(1) A direct service provider who is not currently licensed to administer medication may supervise the self-administration of medication or may administer oral, transdermal, ophthalmic, otic, rectal, inhaled, enteral, or topical prescription medications to a client as provided in this section.

(2) In order to supervise the self-administration of medication or to administer medications as provided in subsection (1), a direct service provider must satisfactorily complete a training course of not less than 4 hours in medication administration and be found competent to supervise the self-administration of medication by a client or to administer medication to a client in a safe and sanitary manner. Competency must be assessed and validated at least annually in an onsite setting and must include personally observing the direct service provider satisfactorily:

(a) Supervising the self-administration of medication by a client; and

(b) Administering medication to a client.

(3) A direct service provider may supervise the self-administration of medication by a client or may administer medication to a client only if the client, or the client’s guardian or legal representative, has given his or her informed consent to self-administering medication under the supervision of an unlicensed direct service provider or to receiving medication administered by an unlicensed direct service provider. Such informed consent must be based on a description of the medication routes and procedures that the direct service provider is authorized to supervise or administer. Only a provider who has received appropriate training and has been validated as competent may supervise the self-administration of medication by a client or may administer medication to a client.

(4) The determination of competency and annual validation required in this section shall be conducted by a registered nurse licensed pursuant to chapter 464 or a physician licensed pursuant to chapter 458 or chapter 459.

(5) The agency shall establish by rule standards and procedures that a direct service provider must follow when supervising the self-administration of medication by a client and when administering medication to a client. Such rules must, at a minimum, address requirements for labeling medication, documentation and recordkeeping, the storage and disposal of medication, instructions concerning the safe administration of medication or supervision of self-administered medication, informed-consent requirements and records, and the training curriculum and validation procedures.

History.—s. 1, ch. 2003-57; s. 113, ch. 2004-267; s. 1, ch. 2006-37; s. 16, ch. 2006-197; s. 11, ch. 2008-244.






Chapter 394 - MENTAL HEALTH

Part I - FLORIDA MENTAL HEALTH ACT (ss. 394.451-394.47892)

394.451 - Short title.

394.451 Short title.—This part shall be known as “The Florida Mental Health Act” or “The Baker Act.”

History.—s. 1, ch. 71-131.



394.453 - Legislative intent.

394.453 Legislative intent.—

(1) It is the intent of the Legislature:

(a) To authorize and direct the Department of Children and Families to evaluate, research, plan, and recommend to the Governor and the Legislature programs designed to reduce the occurrence, severity, duration, and disabling aspects of mental, emotional, and behavioral disorders.

(b) That treatment programs for such disorders include, but not be limited to, comprehensive health, social, educational, and rehabilitative services to persons requiring intensive short-term and continued treatment in order to encourage them to assume responsibility for their treatment and recovery. It is intended that:

1. Such persons be provided with emergency service and temporary detention for evaluation when required;

2. Such persons be admitted to treatment facilities on a voluntary basis when extended or continuing care is needed and unavailable in the community;

3. Involuntary placement be provided only when expert evaluation determines it is necessary;

4. Any involuntary treatment or examination be accomplished in a setting that is clinically appropriate and most likely to facilitate the person’s return to the community as soon as possible; and

5. Individual dignity and human rights be guaranteed to all persons who are admitted to mental health facilities or who are being held under s. 394.463.

(c) That services provided to persons in this state use the coordination-of-care principles characteristic of recovery-oriented services and include social support services, such as housing support, life skills and vocational training, and employment assistance, necessary for persons with mental health disorders and co-occurring mental health and substance use disorders to live successfully in their communities.

(d) That licensed, qualified health professionals be authorized to practice to the fullest extent of their education and training in the performance of professional functions necessary to carry out the intent of this part.

(2) It is the policy of this state that the use of restraint and seclusion on clients is justified only as an emergency safety measure to be used in response to imminent danger to the client or others. It is, therefore, the intent of the Legislature to achieve an ongoing reduction in the use of restraint and seclusion in programs and facilities serving persons with mental illness.

(3) The Legislature further finds the need for additional psychiatrists to be of critical state concern and recommends the establishment of an additional psychiatry program to be offered by one of Florida’s schools of medicine currently not offering psychiatry. The program shall seek to integrate primary care and psychiatry and other evolving models of care for persons with mental health and substance use disorders. Additionally, the Legislature finds that the use of telemedicine for patient evaluation, case management, and ongoing care will improve management of patient care and reduce costs of transportation.

History.—s. 2, ch. 71-131; s. 198, ch. 77-147; s. 1, ch. 79-298; s. 4, ch. 82-212; s. 2, ch. 84-285; s. 10, ch. 85-54; s. 1, ch. 91-249; s. 1, ch. 96-169; s. 96, ch. 99-8; s. 36, ch. 2006-227; s. 77, ch. 2014-19; s. 1, ch. 2016-231; s. 4, ch. 2016-241.



394.455 - Definitions.

394.455 Definitions.—As used in this part, the term:

(1) “Access center” means a facility that has medical, mental health, and substance abuse professionals to provide emergency screening and evaluation for mental health or substance abuse disorders and may provide transportation to an appropriate facility if an individual is in need of more intensive services.

(2) “Addictions receiving facility” is a secure, acute care facility that, at a minimum, provides emergency screening, evaluation, detoxification, and stabilization services; is operated 24 hours per day, 7 days per week; and is designated by the department to serve individuals found to have substance abuse impairment who qualify for services under this part.

(3) “Administrator” means the chief administrative officer of a receiving or treatment facility or his or her designee.

(4) “Adult” means an individual who is 18 years of age or older or who has had the disability of nonage removed under chapter 743.

(5) “Clinical psychologist” means a psychologist as defined in s. 490.003(7) with 3 years of postdoctoral experience in the practice of clinical psychology, inclusive of the experience required for licensure, or a psychologist employed by a facility operated by the United States Department of Veterans Affairs that qualifies as a receiving or treatment facility under this part.

(6) “Clinical record” means all parts of the record required to be maintained and includes all medical records, progress notes, charts, and admission and discharge data, and all other information recorded by facility staff which pertains to the patient’s hospitalization or treatment.

(7) “Clinical social worker” means a person licensed as a clinical social worker under s. 491.005 or s. 491.006.

(8) “Community facility” means a community service provider that contracts with the department to furnish substance abuse or mental health services under part IV of this chapter.

(9) “Community mental health center or clinic” means a publicly funded, not-for-profit center that contracts with the department for the provision of inpatient, outpatient, day treatment, or emergency services.

(10) “Court,” unless otherwise specified, means the circuit court.

(11) “Department” means the Department of Children and Families.

(12) “Designated receiving facility” means a facility approved by the department which may be a public or private hospital, crisis stabilization unit, or addictions receiving facility; which provides, at a minimum, emergency screening, evaluation, and short-term stabilization for mental health or substance abuse disorders; and which may have an agreement with a corresponding facility for transportation and services.

(13) “Detoxification facility” means a facility licensed to provide detoxification services under chapter 397.

(14) “Electronic means” means a form of telecommunication which requires all parties to maintain visual as well as audio communication when being used to conduct an examination by a qualified professional.

(15) “Express and informed consent” means consent voluntarily given in writing, by a competent person, after sufficient explanation and disclosure of the subject matter involved to enable the person to make a knowing and willful decision without any element of force, fraud, deceit, duress, or other form of constraint or coercion.

(16) “Facility” means any hospital, community facility, public or private facility, or receiving or treatment facility providing for the evaluation, diagnosis, care, treatment, training, or hospitalization of persons who appear to have or who have been diagnosed as having a mental illness or substance abuse impairment. The term does not include a program or an entity licensed under chapter 400 or chapter 429.

(17) “Guardian” means the natural guardian of a minor, or a person appointed by a court to act on behalf of a ward’s person if the ward is a minor or has been adjudicated incapacitated.

(18) “Guardian advocate” means a person appointed by a court to make decisions regarding mental health treatment on behalf of a patient who has been found incompetent to consent to treatment pursuant to this part.

(19) “Hospital” means a hospital licensed under chapter 395 and part II of chapter 408.

(20) “Incapacitated” means that a person has been adjudicated incapacitated pursuant to part V of chapter 744 and a guardian of the person has been appointed.

(21) “Incompetent to consent to treatment” means a state in which a person’s judgment is so affected by a mental illness or a substance abuse impairment that he or she lacks the capacity to make a well-reasoned, willful, and knowing decision concerning his or her medical, mental health, or substance abuse treatment.

(22) “Involuntary examination” means an examination performed under s. 394.463, s. 397.6772, s. 397.679, s. 397.6798, or s. 397.6811 to determine whether a person qualifies for involuntary services.

(23) “Involuntary services” means court-ordered outpatient services or inpatient placement for mental health treatment pursuant to s. 394.4655 or s. 394.467.

(24) “Law enforcement officer” has the same meaning as provided in s. 943.10.

(25) “Marriage and family therapist” means a person licensed to practice marriage and family therapy under s. 491.005 or s. 491.006.

(26) “Mental health counselor” means a person licensed to practice mental health counseling under s. 491.005 or s. 491.006.

(27) “Mental health overlay program” means a mobile service that provides an independent examination for voluntary admission and a range of supplemental onsite services to persons with a mental illness in a residential setting such as a nursing home, an assisted living facility, or an adult family-care home or a nonresidential setting such as an adult day care center. Independent examinations provided through a mental health overlay program must only be provided under contract with the department or be attached to a public receiving facility that is also a community mental health center.

(28) “Mental illness” means an impairment of the mental or emotional processes that exercise conscious control of one’s actions or of the ability to perceive or understand reality, which impairment substantially interferes with the person’s ability to meet the ordinary demands of living. For the purposes of this part, the term does not include a developmental disability as defined in chapter 393, intoxication, or conditions manifested only by antisocial behavior or substance abuse.

(29) “Minor” means an individual who is 17 years of age or younger and who has not had the disability of nonage removed pursuant to s. 743.01 or s. 743.015.

(30) “Mobile crisis response service” means a nonresidential crisis service available 24 hours per day, 7 days per week which provides immediate intensive assessments and interventions, including screening for admission into a mental health receiving facility, an addictions receiving facility, or a detoxification facility, for the purpose of identifying appropriate treatment services.

(31) “Patient” means any person, with or without a co-occurring substance abuse disorder, who is held or accepted for mental health treatment.

(32) “Physician” means a medical practitioner licensed under chapter 458 or chapter 459 who has experience in the diagnosis and treatment of mental illness or a physician employed by a facility operated by the United States Department of Veterans Affairs or the United States Department of Defense.

(33) “Physician assistant” means a person licensed under chapter 458 or chapter 459 who has experience in the diagnosis and treatment of mental disorders.

(34) “Private facility” means a hospital or facility operated by a for-profit or not-for-profit corporation or association which provides mental health or substance abuse services and is not a public facility.

(35) “Psychiatric nurse” means an advanced registered nurse practitioner certified under s. 464.012 who has a master’s or doctoral degree in psychiatric nursing, holds a national advanced practice certification as a psychiatric mental health advanced practice nurse, and has 2 years of post-master’s clinical experience under the supervision of a physician.

(36) “Psychiatrist” means a medical practitioner licensed under chapter 458 or chapter 459 for at least 3 years, inclusive of psychiatric residency.

(37) “Public facility” means a facility that has contracted with the department to provide mental health services to all persons, regardless of ability to pay, and is receiving state funds for such purpose.

(38) “Qualified professional” means a physician or a physician assistant licensed under chapter 458 or chapter 459; a psychiatrist licensed under chapter 458 or chapter 459; a psychologist as defined in s. 490.003(7); or a psychiatric nurse as defined in this section.

(39) “Receiving facility” means a public or private facility or hospital designated by the department to receive and hold or refer, as appropriate, involuntary patients under emergency conditions for mental health or substance abuse evaluation and to provide treatment or transportation to the appropriate service provider. The term does not include a county jail.

(40) “Representative” means a person selected to receive notice of proceedings during the time a patient is held in or admitted to a receiving or treatment facility.

(41) “Restraint” means:

(a) A physical restraint, including any manual method or physical or mechanical device, material, or equipment attached or adjacent to an individual’s body so that he or she cannot easily remove the restraint and which restricts freedom of movement or normal access to one’s body. “Physical restraint” includes the physical holding of a person during a procedure to forcibly administer psychotropic medication. “Physical restraint” does not include physical devices such as orthopedically prescribed appliances, surgical dressings and bandages, supportive body bands, or other physical holding when necessary for routine physical examinations and tests or for purposes of orthopedic, surgical, or other similar medical treatment when used to provide support for the achievement of functional body position or proper balance or when used to protect a person from falling out of bed.

(b) A drug or medication used to control a person’s behavior or to restrict his or her freedom of movement which is not part of the standard treatment regimen of a person with a diagnosed mental illness.

(42) “Seclusion” means the physical segregation or involuntary isolation of a person in a room or area from which the person is prevented from leaving. The prevention may be by physical barrier or by a staff member who is acting in a manner, or who is physically situated, so as to prevent the person from leaving the room or area. For purposes of this part, the term does not mean isolation due to a person’s medical condition or symptoms.

(43) “Secretary” means the Secretary of Children and Families.

(44) “Service provider” means a receiving facility, a facility licensed under chapter 397, a treatment facility, an entity under contract with the department to provide mental health or substance abuse services, a community mental health center or clinic, a psychologist, a clinical social worker, a marriage and family therapist, a mental health counselor, a physician, a psychiatrist, an advanced registered nurse practitioner, a psychiatric nurse, or a qualified professional as defined in s. 39.01.

(45) “Substance abuse impairment” means a condition involving the use of alcoholic beverages or any psychoactive or mood-altering substance in such a manner that a person has lost the power of self-control and has inflicted or is likely to inflict physical harm on himself, herself, or another.

(46) “Transfer evaluation” means the process by which a person who is being considered for placement in a state treatment facility is evaluated for appropriateness of admission to such facility.

(47) “Treatment facility” means a state-owned, state-operated, or state-supported hospital, center, or clinic designated by the department for extended treatment and hospitalization, beyond that provided for by a receiving facility, of persons who have a mental illness, including facilities of the United States Government, and any private facility designated by the department when rendering such services to a person pursuant to the provisions of this part. Patients treated in facilities of the United States Government shall be solely those whose care is the responsibility of the United States Department of Veterans Affairs.

(48) “Triage center” means a facility that has medical, mental health, and substance abuse professionals present or on call to provide emergency screening and evaluation for mental health or substance abuse disorders for individuals transported to the center by a law enforcement officer.

History.—s. 3, ch. 71-131; s. 1, ch. 72-396; s. 1, ch. 73-133; s. 25, ch. 73-334; s. 199, ch. 77-147; s. 2, ch. 79-298; s. 1, ch. 80-398; s. 5, ch. 82-212; s. 46, ch. 83-218; s. 3, ch. 84-285; s. 11, ch. 85-54; s. 11, ch. 86-145; s. 10, ch. 87-238; s. 17, ch. 87-252; s. 41, ch. 89-526; s. 28, ch. 90-306; s. 21, ch. 92-33; s. 65, ch. 93-268; s. 705, ch. 95-148; s. 54, ch. 95-228; s. 2, ch. 96-169; s. 8, ch. 97-82; s. 21, ch. 97-198; s. 213, ch. 97-264; s. 92, ch. 2000-318; s. 1, ch. 2000-349; s. 1, ch. 2004-385; s. 1, ch. 2006-171; s. 17, ch. 2006-197; s. 37, ch. 2006-227; s. 24, ch. 2007-230; s. 2, ch. 2009-38; s. 11, ch. 2013-162; s. 78, ch. 2014-19; s. 1, ch. 2015-111; s. 7, ch. 2016-127; s. 87, ch. 2016-241.



394.457 - Operation and administration.

394.457 Operation and administration.—

(1) ADMINISTRATION.—The Department of Children and Families is designated the “Mental Health Authority” of Florida. The department and the Agency for Health Care Administration shall exercise executive and administrative supervision over all mental health facilities, programs, and services.

(2) RESPONSIBILITIES OF THE DEPARTMENT.—The department is responsible for:

(a) The planning, evaluation, and implementation of a complete and comprehensive statewide program of mental health, including community services, receiving and treatment facilities, child services, research, and training as authorized and approved by the Legislature, based on the annual program budget of the department. The department is also responsible for the coordination of efforts with other departments and divisions of the state government, county and municipal governments, and private agencies concerned with and providing mental health services. It is responsible for establishing standards, providing technical assistance, and exercising supervision of mental health programs of, and the treatment of patients at, community facilities, other facilities for persons who have a mental illness, and any agency or facility providing services to patients pursuant to this part.

(b) The publication and distribution of an information handbook to facilitate understanding of this part, the policies and procedures involved in the implementation of this part, and the responsibilities of the various providers of services under this part. It shall stimulate research by public and private agencies, institutions of higher learning, and hospitals in the interest of the elimination and amelioration of mental illness.

(3) POWER TO CONTRACT.—The department may contract to provide, and be provided with, services and facilities in order to carry out its responsibilities under this part with the following agencies: public and private hospitals; receiving and treatment facilities; clinics; laboratories; departments, divisions, and other units of state government; the state colleges and universities; the community colleges; private colleges and universities; counties, municipalities, and any other governmental unit, including facilities of the United States Government; and any other public or private entity which provides or needs facilities or services. Baker Act funds for community inpatient, crisis stabilization, short-term residential treatment, and screening services must be allocated to each county pursuant to the department’s funding allocation methodology. Notwithstanding s. 287.057(3)(e), contracts for community-based Baker Act services for inpatient, crisis stabilization, short-term residential treatment, and screening provided under this part, other than those with other units of government, to be provided for the department must be awarded using competitive sealed bids if the county commission of the county receiving the services makes a request to the department’s district office by January 15 of the contracting year. The district may not enter into a competitively bid contract under this provision if such action will result in increases of state or local expenditures for Baker Act services within the district. Contracts for these Baker Act services using competitive sealed bids are effective for 3 years. The department shall adopt rules establishing minimum standards for such contracted services and facilities and shall make periodic audits and inspections to assure that the contracted services are provided and meet the standards of the department.

(4) APPLICATION FOR AND ACCEPTANCE OF GIFTS AND GRANTS.—The department may apply for and accept any funds, grants, gifts, or services made available to it by any agency or department of the Federal Government or any other public or private agency or individual in aid of mental health programs. All such moneys shall be deposited in the State Treasury and shall be disbursed as provided by law.

(5) RULES.—

(a) The department shall adopt rules establishing forms and procedures relating to the rights and privileges of patients seeking mental health treatment from facilities under this part.

(b) The department shall adopt rules necessary for the implementation and administration of the provisions of this part, and a program subject to the provisions of this part shall not be permitted to operate unless rules designed to ensure the protection of the health, safety, and welfare of the patients treated through such program have been adopted. Rules adopted under this subsection must include provisions governing the use of restraint and seclusion which are consistent with recognized best practices and professional judgment; prohibit inherently dangerous restraint or seclusion procedures; establish limitations on the use and duration of restraint and seclusion; establish measures to ensure the safety of program participants and staff during an incident of restraint or seclusion; establish procedures for staff to follow before, during, and after incidents of restraint or seclusion; establish professional qualifications of and training for staff who may order or be engaged in the use of restraint or seclusion; and establish mandatory reporting, data collection, and data dissemination procedures and requirements. Rules adopted under this subsection must require that each instance of the use of restraint or seclusion be documented in the record of the patient.

(c) The department shall adopt rules establishing minimum standards for services provided by a mental health overlay program or a mobile crisis response service.

(6) PERSONNEL.—

(a) The department shall, by rule, establish minimum standards of education and experience for professional and technical personnel employed in mental health programs, including members of a mobile crisis response service.

(b) The department shall design and distribute appropriate materials for the orientation and training of persons actively engaged in implementing the provisions of this part relating to the involuntary examination and placement of persons who are believed to have a mental illness.

(7) PAYMENT FOR CARE OF PATIENTS.—Fees and fee collections for patients in state-owned, state-operated, or state-supported treatment facilities shall be according to s. 402.33.

History.—s. 1, ch. 57-317; s. 1, ch. 59-222; s. 1, ch. 65-13; s. 3, ch. 65-22; s. 1, ch. 65-145; s. 1, ch. 67-334; ss. 11, 19, 31, 35, ch. 69-106; s. 4, ch. 71-131; s. 70, ch. 72-221; s. 2, ch. 72-396; s. 2, ch. 73-133; s. 25, ch. 73-334; s. 1, ch. 74-233; s. 200, ch. 77-147; s. 19, ch. 78-95; s. 3, ch. 78-332; s. 3, ch. 79-298; s. 6, ch. 82-212; s. 4, ch. 84-285; s. 12, ch. 85-54; s. 11, ch. 87-238; s. 2, ch. 90-225; s. 28, ch. 90-347; s. 7, ch. 91-33; s. 22, ch. 91-57; s. 89, ch. 91-221; s. 2, ch. 91-249; s. 11, ch. 93-156; s. 19, ch. 94-134; s. 19, ch. 94-135; s. 15, ch. 95-152; s. 37, ch. 95-228; s. 124, ch. 95-418; s. 3, ch. 96-169; s. 8, ch. 96-268; s. 209, ch. 96-406; s. 123, ch. 96-410; s. 97, ch. 99-8; s. 13, ch. 2001-278; s. 34, ch. 2002-207; s. 1, ch. 2006-29; s. 38, ch. 2006-227; s. 29, ch. 2010-151; s. 13, ch. 2013-154; s. 79, ch. 2014-19.

Note.—Former s. 965.01(3), s. 402.10.



394.4572 - Screening of mental health personnel.

394.4572 Screening of mental health personnel.—

(1)(a) The department and the Agency for Health Care Administration shall require level 2 background screening pursuant to chapter 435 for mental health personnel. “Mental health personnel” includes all program directors, professional clinicians, staff members, and volunteers working in public or private mental health programs and facilities who have direct contact with individuals held for examination or admitted for mental health treatment. For purposes of this chapter, employment screening of mental health personnel also includes, but is not limited to, employment screening as provided under chapter 435 and s. 408.809.

(b) Students in the health care professions who are interning in a mental health facility licensed under chapter 395, where the primary purpose of the facility is not the treatment of minors, are exempt from the fingerprinting and screening requirements if they are under direct supervision in the actual physical presence of a licensed health care professional.

(c) A volunteer who assists on an intermittent basis for less than 10 hours per month is exempt from the fingerprinting and screening requirements if a person who meets the screening requirement of paragraph (a) is always present and has the volunteer within his or her line of sight.

(d) Mental health personnel working in a facility licensed under chapter 395 who work on an intermittent basis for less than 15 hours per week of direct, face-to-face contact with patients, and who are not listed on the Department of Law Enforcement Career Offender Search or the Dru Sjodin National Sex Offender Public Website, are exempt from the fingerprinting and screening requirements, except that persons working in a mental health facility where the primary purpose of the facility is the mental health treatment of minors must be fingerprinted and meet screening requirements.

(2) The department or the Agency for Health Care Administration may grant exemptions from disqualification as provided in chapter 435.

History.—s. 1, ch. 87-128; s. 1, ch. 87-141; s. 23, ch. 93-39; s. 4, ch. 96-169; s. 980, ch. 2002-387; s. 7, ch. 2004-267; s. 5, ch. 2010-114; s. 1, ch. 2012-73.



394.4573 - Coordinated system of care; annual assessment; essential elements; measures of performance; system improvement grants; reports.

394.4573 Coordinated system of care; annual assessment; essential elements; measures of performance; system improvement grants; reports.—On or before December 1 of each year, the department shall submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives an assessment of the behavioral health services in this state. The assessment shall consider, at a minimum, the extent to which designated receiving systems function as no-wrong-door models, the availability of treatment and recovery services that use recovery-oriented and peer-involved approaches, the availability of less-restrictive services, and the use of evidence-informed practices. The department’s assessment shall consider, at a minimum, the needs assessments conducted by the managing entities pursuant to s. 394.9082(5). Beginning in 2017, the department shall compile and include in the report all plans submitted by managing entities pursuant to s. 394.9082(8) and the department’s evaluation of each plan.

(1) As used in this section:

(a) “Care coordination” means the implementation of deliberate and planned organizational relationships and service procedures that improve the effectiveness and efficiency of the behavioral health system by engaging in purposeful interactions with individuals who are not yet effectively connected with services to ensure service linkage. Examples of care coordination activities include development of referral agreements, shared protocols, and information exchange procedures. The purpose of care coordination is to enhance the delivery of treatment services and recovery supports and to improve outcomes among priority populations.

(b) “Case management” means those direct services provided to a client in order to assess his or her needs, plan or arrange services, coordinate service providers, link the service system to a client, monitor service delivery, and evaluate patient outcomes to ensure the client is receiving the appropriate services.

(c) “Coordinated system of care” means the full array of behavioral and related services in a region or community offered by all service providers, whether participating under contract with the managing entity or by another method of community partnership or mutual agreement.

(d) “No-wrong-door model” means a model for the delivery of acute care services to persons who have mental health or substance use disorders, or both, which optimizes access to care, regardless of the entry point to the behavioral health care system.

(2) The essential elements of a coordinated system of care include:

(a) Community interventions, such as prevention, primary care for behavioral health needs, therapeutic and supportive services, crisis response services, and diversion programs.

(b) A designated receiving system that consists of one or more facilities serving a defined geographic area and responsible for assessment and evaluation, both voluntary and involuntary, and treatment or triage of patients who have a mental health or substance use disorder, or co-occurring disorders.

1. A county or several counties shall plan the designated receiving system using a process that includes the managing entity and is open to participation by individuals with behavioral health needs and their families, service providers, law enforcement agencies, and other parties. The county or counties, in collaboration with the managing entity, shall document the designated receiving system through written memoranda of agreement or other binding arrangements. The county or counties and the managing entity shall complete the plan and implement the designated receiving system by July 1, 2017, and the county or counties and the managing entity shall review and update, as necessary, the designated receiving system at least once every 3 years.

2. To the extent permitted by available resources, the designated receiving system shall function as a no-wrong-door model. The designated receiving system may be organized in any manner which functions as a no-wrong-door model that responds to individual needs and integrates services among various providers. Such models include, but are not limited to:

a. A central receiving system that consists of a designated central receiving facility that serves as a single entry point for persons with mental health or substance use disorders, or co-occurring disorders. The central receiving facility shall be capable of assessment, evaluation, and triage or treatment or stabilization of persons with mental health or substance use disorders, or co-occurring disorders.

b. A coordinated receiving system that consists of multiple entry points that are linked by shared data systems, formal referral agreements, and cooperative arrangements for care coordination and case management. Each entry point shall be a designated receiving facility and shall, within existing resources, provide or arrange for necessary services following an initial assessment and evaluation.

c. A tiered receiving system that consists of multiple entry points, some of which offer only specialized or limited services. Each service provider shall be classified according to its capabilities as either a designated receiving facility or another type of service provider, such as a triage center, a licensed detoxification facility, or an access center. All participating service providers shall, within existing resources, be linked by methods to share data, formal referral agreements, and cooperative arrangements for care coordination and case management.

An accurate inventory of the participating service providers which specifies the capabilities and limitations of each provider and its ability to accept patients under the designated receiving system agreements and the transportation plan developed pursuant to this section shall be maintained and made available at all times to all first responders in the service area.

(c) Transportation in accordance with a plan developed under s. 394.462.

(d) Crisis services, including mobile response teams, crisis stabilization units, addiction receiving facilities, and detoxification facilities.

(e) Case management. Each case manager or person directly supervising a case manager who provides Medicaid-funded targeted case management services shall hold a valid certification from a department-approved credentialing entity as defined in s. 397.311(9) by July 1, 2017, and, thereafter, within 6 months after hire.

(f) Care coordination that involves coordination with other local systems and entities, public and private, which are involved with the individual, such as primary care, child welfare, behavioral health care, and criminal and juvenile justice organizations.

(g) Outpatient services.

(h) Residential services.

(i) Hospital inpatient care.

(j) Aftercare and other postdischarge services.

(k) Medication-assisted treatment and medication management.

(l) Recovery support, including, but not limited to, support for competitive employment, educational attainment, independent living skills development, family support and education, wellness management and self-care, and assistance in obtaining housing that meets the individual’s needs. Such housing may include mental health residential treatment facilities, limited mental health assisted living facilities, adult family care homes, and supportive housing. Housing provided using state funds must provide a safe and decent environment free from abuse and neglect.

(m) Care plans shall assign specific responsibility for initial and ongoing evaluation of the supervision and support needs of the individual and the identification of housing that meets such needs. For purposes of this paragraph, the term “supervision” means oversight of and assistance with compliance with the clinical aspects of an individual’s care plan.

(3) SYSTEM IMPROVEMENT GRANTS.—Subject to a specific appropriation by the Legislature, the department may award system improvement grants to managing entities based on a detailed plan to enhance services in accordance with the no-wrong-door model as defined in subsection (1) and to address specific needs identified in the assessment prepared by the department pursuant to this section. Such a grant must be awarded through a performance-based contract that links payments to the documented and measurable achievement of system improvements.

History.—ss. 3, 4, 5, ch. 80-384; s. 5, ch. 84-285; s. 1, ch. 89-211; s. 5, ch. 96-169; s. 100, ch. 2010-102; s. 5, ch. 2016-241.



394.4574 - Responsibilities for coordination of services for a mental health resident who resides in an assisted living facility that holds a limited mental health license.

394.4574 Responsibilities for coordination of services for a mental health resident who resides in an assisted living facility that holds a limited mental health license.—

(1) As used in this section, the term “mental health resident” means an individual who receives social security disability income due to a mental disorder as determined by the Social Security Administration or receives supplemental security income due to a mental disorder as determined by the Social Security Administration and receives optional state supplementation.

(2) Medicaid managed care plans are responsible for Medicaid enrolled mental health residents, and managing entities under contract with the department are responsible for mental health residents who are not enrolled in a Medicaid health plan. A Medicaid managed care plan or a managing entity shall ensure that:

(a) A mental health resident has been assessed by a psychiatrist, clinical psychologist, clinical social worker, or psychiatric nurse, or an individual who is supervised by one of these professionals, and determined to be appropriate to reside in an assisted living facility. The documentation must be provided to the administrator of the facility within 30 days after the mental health resident has been admitted to the facility. An evaluation completed upon discharge from a state mental hospital meets the requirements of this subsection related to appropriateness for placement as a mental health resident if it was completed within 90 days before admission to the facility.

(b) A cooperative agreement, as required in s. 429.075, is developed by the mental health care services provider that serves a mental health resident and the administrator of the assisted living facility with a limited mental health license in which the mental health resident is living.

(c) The community living support plan, as defined in s. 429.02, has been prepared by a mental health resident and his or her mental health case manager in consultation with the administrator of the facility or the administrator’s designee. The plan must be completed and provided to the administrator of the assisted living facility with a limited mental health license in which the mental health resident lives within 30 days after the resident’s admission. The support plan and the agreement may be in one document.

(d) The assisted living facility with a limited mental health license is provided with documentation that the individual meets the definition of a mental health resident.

(e) The mental health services provider assigns a case manager to each mental health resident for whom the entity is responsible. The case manager shall coordinate the development and implementation of the community living support plan defined in s. 429.02. The plan must be updated at least annually, or when there is a significant change in the resident’s behavioral health status. Each case manager shall keep a record of the date and time of any face-to-face interaction with the resident and make the record available to the responsible entity for inspection. The record must be retained for at least 2 years after the date of the most recent interaction.

(f) Consistent monitoring and implementation of community living support plans and cooperative agreements are conducted by the resident’s case manager.

(g) Concerns are reported to the appropriate regulatory oversight organization if a regulated provider fails to deliver appropriate services or otherwise acts in a manner that has the potential to result in harm to the resident.

(3) The Secretary of Children and Families, in consultation with the Agency for Health Care Administration, shall require each district administrator to develop, with community input, a detailed annual plan that demonstrates how the district will ensure the provision of state-funded mental health and substance abuse treatment services to residents of assisted living facilities that hold a limited mental health license. This plan must be consistent with the substance abuse and mental health district plan developed pursuant to s. 394.75 and must address case management services; access to consumer-operated drop-in centers; access to services during evenings, weekends, and holidays; supervision of the clinical needs of the residents; and access to emergency psychiatric care.

History.—s. 9, ch. 97-82; s. 23, ch. 98-80; s. 12, ch. 2000-349; s. 18, ch. 2006-197; s. 80, ch. 2014-19; s. 1, ch. 2015-126.



394.458 - Introduction or removal of certain articles unlawful; penalty.

394.458 Introduction or removal of certain articles unlawful; penalty.—

(1)(a) Except as authorized by law or as specifically authorized by the person in charge of each hospital providing mental health services under this part, it is unlawful to introduce into or upon the grounds of such hospital, or to take or attempt to take or send therefrom, any of the following articles, which are hereby declared to be contraband for the purposes of this section:

1. Any intoxicating beverage or beverage which causes or may cause an intoxicating effect;

2. Any controlled substance as defined in chapter 893; or

3. Any firearms or deadly weapon.

(b) It is unlawful to transmit to, or attempt to transmit to, or cause or attempt to cause to be transmitted to, or received by, any patient of any hospital providing mental health services under this part any article or thing declared by this section to be contraband, at any place which is outside of the grounds of such hospital, except as authorized by law or as specifically authorized by the person in charge of such hospital.

(2) A person who violates any provision of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 75-253; s. 201, ch. 77-147; s. 1, ch. 77-174; s. 6, ch. 96-169.



394.459 - Rights of patients.

394.459 Rights of patients.—

(1) RIGHT TO INDIVIDUAL DIGNITY.—It is the policy of this state that the individual dignity of the patient shall be respected at all times and upon all occasions, including any occasion when the patient is taken into custody, held, or transported. Procedures, facilities, vehicles, and restraining devices utilized for criminals or those accused of crime shall not be used in connection with persons who have a mental illness, except for the protection of the patient or others. Persons who have a mental illness but who are not charged with a criminal offense shall not be detained or incarcerated in the jails of this state. A person who is receiving treatment for mental illness shall not be deprived of any constitutional rights. However, if such a person is adjudicated incapacitated, his or her rights may be limited to the same extent the rights of any incapacitated person are limited by law.

(2) RIGHT TO TREATMENT.—

(a) A person shall not be denied treatment for mental illness and services shall not be delayed at a receiving or treatment facility because of inability to pay. However, every reasonable effort to collect appropriate reimbursement for the cost of providing mental health services to persons able to pay for services, including insurance or third-party payments, shall be made by facilities providing services pursuant to this part.

(b) It is further the policy of the state that the least restrictive appropriate available treatment be utilized based on the individual needs and best interests of the patient and consistent with optimum improvement of the patient’s condition.

(c) Each person who remains at a receiving or treatment facility for more than 12 hours shall be given a physical examination by a health practitioner authorized by law to give such examinations, within 24 hours after arrival at such facility.

(d) Every patient in a facility shall be afforded the opportunity to participate in activities designed to enhance self-image and the beneficial effects of other treatments, as determined by the facility.

(e) Not more than 5 days after admission to a facility, each patient shall have and receive an individualized treatment plan in writing which the patient has had an opportunity to assist in preparing and to review prior to its implementation. The plan shall include a space for the patient’s comments.

(3) RIGHT TO EXPRESS AND INFORMED PATIENT CONSENT.—

(a)1. Each patient entering treatment shall be asked to give express and informed consent for admission or treatment. If the patient has been adjudicated incapacitated or found to be incompetent to consent to treatment, express and informed consent to treatment shall be sought instead from the patient’s guardian or guardian advocate. If the patient is a minor, express and informed consent for admission or treatment shall also be requested from the patient’s guardian. Express and informed consent for admission or treatment of a patient under 18 years of age shall be required from the patient’s guardian, unless the minor is seeking outpatient crisis intervention services under s. 394.4784. Express and informed consent for admission or treatment given by a patient who is under 18 years of age shall not be a condition of admission when the patient’s guardian gives express and informed consent for the patient’s admission pursuant to s. 394.463 or s. 394.467.

2. Before giving express and informed consent, the following information shall be provided and explained in plain language to the patient, or to the patient’s guardian if the patient is 18 years of age or older and has been adjudicated incapacitated, or to the patient’s guardian advocate if the patient has been found to be incompetent to consent to treatment, or to both the patient and the guardian if the patient is a minor: the reason for admission or treatment; the proposed treatment; the purpose of the treatment to be provided; the common risks, benefits, and side effects thereof; the specific dosage range for the medication, when applicable; alternative treatment modalities; the approximate length of care; the potential effects of stopping treatment; how treatment will be monitored; and that any consent given for treatment may be revoked orally or in writing before or during the treatment period by the patient or by a person who is legally authorized to make health care decisions on behalf of the patient.

(b) In the case of medical procedures requiring the use of a general anesthetic or electroconvulsive treatment, and prior to performing the procedure, express and informed consent shall be obtained from the patient if the patient is legally competent, from the guardian of a minor patient, from the guardian of a patient who has been adjudicated incapacitated, or from the guardian advocate of the patient if the guardian advocate has been given express court authority to consent to medical procedures or electroconvulsive treatment as provided under s. 394.4598.

(c) When the department is the legal guardian of a patient, or is the custodian of a patient whose physician is unwilling to perform a medical procedure, including an electroconvulsive treatment, based solely on the patient’s consent and whose guardian or guardian advocate is unknown or unlocatable, the court shall hold a hearing to determine the medical necessity of the medical procedure. The patient shall be physically present, unless the patient’s medical condition precludes such presence, represented by counsel, and provided the right and opportunity to be confronted with, and to cross-examine, all witnesses alleging the medical necessity of such procedure. In such proceedings, the burden of proof by clear and convincing evidence shall be on the party alleging the medical necessity of the procedure.

(d) The administrator of a receiving or treatment facility may, upon the recommendation of the patient’s attending physician, authorize emergency medical treatment, including a surgical procedure, if such treatment is deemed lifesaving, or if the situation threatens serious bodily harm to the patient, and permission of the patient or the patient’s guardian or guardian advocate cannot be obtained.

(4) QUALITY OF TREATMENT.—

(a) Each patient shall receive services, including, for a patient placed under s. 394.4655, those services included in the court order which are suited to his or her needs, and which shall be administered skillfully, safely, and humanely with full respect for the patient’s dignity and personal integrity. Each patient shall receive such medical, vocational, social, educational, and rehabilitative services as his or her condition requires in order to live successfully in the community. In order to achieve this goal, the department is directed to coordinate its mental health programs with all other programs of the department and other state agencies.

(b) Facilities shall develop and maintain, in a form accessible to and readily understandable by patients and consistent with rules adopted by the department, the following:

1. Criteria, procedures, and required staff training for any use of close or elevated levels of supervision, of restraint, seclusion, or isolation, or of emergency treatment orders, and for the use of bodily control and physical management techniques.

2. Procedures for documenting, monitoring, and requiring clinical review of all uses of the procedures described in subparagraph 1. and for documenting and requiring review of any incidents resulting in injury to patients.

3. A system for investigating, tracking, managing, and responding to complaints by persons receiving services or individuals acting on their behalf.

(c) A facility may not use seclusion or restraint for punishment, to compensate for inadequate staffing, or for the convenience of staff. Facilities shall ensure that all staff are made aware of these restrictions on the use of seclusion and restraint and shall make and maintain records which demonstrate that this information has been conveyed to individual staff members.

(5) COMMUNICATION, ABUSE REPORTING, AND VISITS.—

(a) Each person receiving services in a facility providing mental health services under this part has the right to communicate freely and privately with persons outside the facility unless it is determined that such communication is likely to be harmful to the person or others. Each facility shall make available as soon as reasonably possible to persons receiving services a telephone that allows for free local calls and access to a long-distance service. A facility is not required to pay the costs of a patient’s long-distance calls. The telephone shall be readily accessible to the patient and shall be placed so that the patient may use it to communicate privately and confidentially. The facility may establish reasonable rules for the use of this telephone, provided that the rules do not interfere with a patient’s access to a telephone to report abuse pursuant to paragraph (e).

(b) Each patient admitted to a facility under the provisions of this part shall be allowed to receive, send, and mail sealed, unopened correspondence; and no patient’s incoming or outgoing correspondence shall be opened, delayed, held, or censored by the facility unless there is reason to believe that it contains items or substances which may be harmful to the patient or others, in which case the administrator may direct reasonable examination of such mail and may regulate the disposition of such items or substances.

(c) Each facility must permit immediate access to any patient, subject to the patient’s right to deny or withdraw consent at any time, by the patient’s family members, guardian, guardian advocate, representative, Florida statewide or local advocacy council, or attorney, unless such access would be detrimental to the patient. If a patient’s right to communicate or to receive visitors is restricted by the facility, written notice of such restriction and the reasons for the restriction shall be served on the patient, the patient’s attorney, and the patient’s guardian, guardian advocate, or representative; and such restriction shall be recorded on the patient’s clinical record with the reasons therefor. The restriction of a patient’s right to communicate or to receive visitors shall be reviewed at least every 7 days. The right to communicate or receive visitors shall not be restricted as a means of punishment. Nothing in this paragraph shall be construed to limit the provisions of paragraph (d).

(d) Each facility shall establish reasonable rules governing visitors, visiting hours, and the use of telephones by patients in the least restrictive possible manner. Patients shall have the right to contact and to receive communication from their attorneys at any reasonable time.

(e) Each patient receiving mental health treatment in any facility shall have ready access to a telephone in order to report an alleged abuse. The facility staff shall orally and in writing inform each patient of the procedure for reporting abuse and shall make every reasonable effort to present the information in a language the patient understands. A written copy of that procedure, including the telephone number of the central abuse hotline and reporting forms, shall be posted in plain view.

(f) The department shall adopt rules providing a procedure for reporting abuse. Facility staff shall be required, as a condition of employment, to become familiar with the requirements and procedures for the reporting of abuse.

(6) CARE AND CUSTODY OF PERSONAL EFFECTS OF PATIENTS.—A patient’s right to the possession of his or her clothing and personal effects shall be respected. The facility may take temporary custody of such effects when required for medical and safety reasons. A patient’s clothing and personal effects shall be inventoried upon their removal into temporary custody. Copies of this inventory shall be given to the patient and to the patient’s guardian, guardian advocate, or representative and shall be recorded in the patient’s clinical record. This inventory may be amended upon the request of the patient or the patient’s guardian, guardian advocate, or representative. The inventory and any amendments to it must be witnessed by two members of the facility staff and by the patient, if able. All of a patient’s clothing and personal effects held by the facility shall be returned to the patient immediately upon the discharge or transfer of the patient from the facility, unless such return would be detrimental to the patient. If personal effects are not returned to the patient, the reason must be documented in the clinical record along with the disposition of the clothing and personal effects, which may be given instead to the patient’s guardian, guardian advocate, or representative. As soon as practicable after an emergency transfer of a patient, the patient’s clothing and personal effects shall be transferred to the patient’s new location, together with a copy of the inventory and any amendments, unless an alternate plan is approved by the patient, if able, and by the patient’s guardian, guardian advocate, or representative.

(7) VOTING IN PUBLIC ELECTIONS.—A patient who is eligible to vote according to the laws of the state has the right to vote in the primary and general elections. The department shall establish rules to enable patients to obtain voter registration forms, applications for vote-by-mail ballots, and vote-by-mail ballots.

(8) HABEAS CORPUS.—

(a) At any time, and without notice, a person held in a receiving or treatment facility, or a relative, friend, guardian, guardian advocate, representative, or attorney, or the department, on behalf of such person, may petition for a writ of habeas corpus to question the cause and legality of such detention and request that the court order a return to the writ in accordance with chapter 79. Each patient held in a facility shall receive a written notice of the right to petition for a writ of habeas corpus.

(b) At any time, and without notice, a person who is a patient in a receiving or treatment facility, or a relative, friend, guardian, guardian advocate, representative, or attorney, or the department, on behalf of such person, may file a petition in the circuit court in the county where the patient is being held alleging that the patient is being unjustly denied a right or privilege granted herein or that a procedure authorized herein is being abused. Upon the filing of such a petition, the court shall have the authority to conduct a judicial inquiry and to issue any order needed to correct an abuse of the provisions of this part.

(c) The administrator of any receiving or treatment facility receiving a petition under this subsection shall file the petition with the clerk of the court on the next court working day.

(d) No fee shall be charged for the filing of a petition under this subsection.

(9) VIOLATIONS.—The department shall report to the Agency for Health Care Administration any violation of the rights or privileges of patients, or of any procedures provided under this part, by any facility or professional licensed or regulated by the agency. The agency is authorized to impose any sanction authorized for violation of this part, based solely on the investigation and findings of the department.

(10) LIABILITY FOR VIOLATIONS.—Any person who violates or abuses any rights or privileges of patients provided by this part is liable for damages as determined by law. Any person who acts in good faith in compliance with the provisions of this part is immune from civil or criminal liability for his or her actions in connection with the admission, diagnosis, treatment, or discharge of a patient to or from a facility. However, this section does not relieve any person from liability if such person commits negligence.

(11) RIGHT TO PARTICIPATE IN TREATMENT AND DISCHARGE PLANNING.—The patient shall have the opportunity to participate in treatment and discharge planning and shall be notified in writing of his or her right, upon discharge from the facility, to seek treatment from the professional or agency of the patient’s choice.

(12) POSTING OF NOTICE OF RIGHTS OF PATIENTS.—Each facility shall post a notice listing and describing, in the language and terminology that the persons to whom the notice is addressed can understand, the rights provided in this section. This notice shall include a statement that provisions of the federal Americans with Disabilities Act apply and the name and telephone number of a person to contact for further information. This notice shall be posted in a place readily accessible to patients and in a format easily seen by patients. This notice shall include the telephone numbers of the Florida local advocacy council and Advocacy Center for Persons with Disabilities, Inc.

History.—s. 5, ch. 71-131; s. 3, ch. 73-133; s. 25, ch. 73-334; s. 2, ch. 74-233; s. 202, ch. 77-147; s. 1, ch. 78-434; s. 12, ch. 79-3; s. 4, ch. 79-298; s. 10, ch. 79-320; s. 1, ch. 80-171; s. 7, ch. 82-212; s. 6, ch. 84-285; s. 27, ch. 85-167; s. 1, ch. 88-307; s. 16, ch. 88-398; s. 11, ch. 90-347; s. 1, ch. 91-170; s. 71, ch. 95-143; s. 706, ch. 95-148; s. 7, ch. 96-169; s. 210, ch. 96-406; s. 9, ch. 2000-263; s. 64, ch. 2000-349; s. 2, ch. 2004-385; s. 3, ch. 2005-65; s. 41, ch. 2016-37.



394.4593 - Sexual misconduct prohibited; reporting required; penalties.

394.4593 Sexual misconduct prohibited; reporting required; penalties.—

(1) As used in this section, the term:

(a) “Employee” includes any paid staff member, volunteer, or intern of the department; any person under contract with the department; and any person providing care or support to a client on behalf of the department or its providers.

(b) “Sexual activity” means:

1. Fondling the genital area, groin, inner thighs, buttocks, or breasts of a person.

2. The oral, anal, or vaginal penetration by or union with the sexual organ of another or the anal or vaginal penetration of another by any other object.

3. Intentionally touching in a lewd or lascivious manner the breasts, genitals, the genital area, or buttocks, or the clothing covering them, of a person, or forcing or enticing a person to touch the perpetrator.

4. Intentionally masturbating in the presence of another person.

5. Intentionally exposing the genitals in a lewd or lascivious manner in the presence of another person.

6. Intentionally committing any other sexual act that does not involve actual physical or sexual contact with the victim, including, but not limited to, sadomasochistic abuse, sexual bestiality, or the simulation of any act involving sexual activity in the presence of a victim.

(c) “Sexual misconduct” means any sexual activity between an employee and a patient, regardless of the consent of the patient. The term does not include an act done for a bona fide medical purpose or an internal search conducted in the lawful performance of duty by an employee.

(2) An employee who engages in sexual misconduct with a patient who:

(a) Is in the custody of the department; or

(b) Resides in a receiving facility or a treatment facility, as those terms are defined in s. 394.455,

commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. An employee may be found guilty of violating this subsection without having committed the crime of sexual battery.

(3) The consent of the patient to sexual activity is not a defense to prosecution under this section.

(4) This section does not apply to an employee who:

(a) Is legally married to the patient; or

(b) Has no reason to believe that the person with whom the employee engaged in sexual misconduct is a patient receiving services as described in subsection (2).

(5) An employee who witnesses sexual misconduct, or who otherwise knows or has reasonable cause to suspect that a person has engaged in sexual misconduct, shall immediately report the incident to the department’s central abuse hotline and to the appropriate local law enforcement agency. Such employee shall also prepare, date, and sign an independent report that specifically describes the nature of the sexual misconduct, the location and time of the incident, and the persons involved. The employee shall deliver the report to the supervisor or program director, who is responsible for providing copies to the department’s inspector general. The inspector general shall immediately conduct an appropriate administrative investigation, and, if there is probable cause to believe that sexual misconduct has occurred, the inspector general shall notify the state attorney in the circuit in which the incident occurred.

(6)(a) Any person who is required to make a report under this section and who knowingly or willfully fails to do so, or who knowingly or willfully prevents another person from doing so, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person who knowingly or willfully submits inaccurate, incomplete, or untruthful information with respect to a report required under this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) Any person who knowingly or willfully coerces or threatens any other person with the intent to alter testimony or a written report regarding an incident of sexual misconduct commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7) The provisions and penalties set forth in this section are in addition to any other civil, administrative, or criminal action provided by law which may be applied against an employee.

History.—s. 2, ch. 2004-267.



394.4595 - Florida statewide and local advocacy councils; access to patients and records.

394.4595 Florida statewide and local advocacy councils; access to patients and records.—Any facility designated by the department as a receiving or treatment facility must allow access to any patient and the clinical and legal records of any patient admitted pursuant to the provisions of this act by members of the Florida statewide and local advocacy councils.

History.—s. 8, ch. 96-169; s. 10, ch. 2000-263.



394.4597 - Persons to be notified; patient’s representative.

394.4597 Persons to be notified; patient’s representative.—

(1) VOLUNTARY PATIENTS.—At the time a patient is voluntarily admitted to a receiving or treatment facility, the identity and contact information of a person to be notified in case of an emergency shall be entered in the patient’s clinical record.

(2) INVOLUNTARY PATIENTS.—

(a) At the time a patient is admitted to a facility for involuntary examination or placement, or when a petition for involuntary placement is filed, the names, addresses, and telephone numbers of the patient’s guardian or guardian advocate, or representative if the patient has no guardian, and the patient’s attorney shall be entered in the patient’s clinical record.

(b) If the patient has no guardian, the patient shall be asked to designate a representative. If the patient is unable or unwilling to designate a representative, the facility shall select a representative.

(c) The patient shall be consulted with regard to the selection of a representative by the receiving or treatment facility and shall have authority to request that any such representative be replaced.

(d) When the receiving or treatment facility selects a representative, first preference shall be given to a health care surrogate, if one has been previously selected by the patient. If the patient has not previously selected a health care surrogate, the selection, except for good cause documented in the patient’s clinical record, shall be made from the following list in the order of listing:

1. The patient’s spouse.

2. An adult child of the patient.

3. A parent of the patient.

4. The adult next of kin of the patient.

5. An adult friend of the patient.

(e) The following persons are prohibited from selection as a patient’s representative:

1. A professional providing clinical services to the patient under this part.

2. The licensed professional who initiated the involuntary examination of the patient, if the examination was initiated by professional certificate.

3. An employee, an administrator, or a board member of the facility providing the examination of the patient.

4. An employee, an administrator, or a board member of a treatment facility providing treatment for the patient.

5. A person providing any substantial professional services to the patient, including clinical services.

6. A creditor of the patient.

7. A person subject to an injunction for protection against domestic violence under s. 741.30, whether the order of injunction is temporary or final, and for which the patient was the petitioner.

8. A person subject to an injunction for protection against repeat violence, stalking, sexual violence, or dating violence under s. 784.046, whether the order of injunction is temporary or final, and for which the patient was the petitioner.

History.—s. 9, ch. 96-169; s. 11, ch. 2000-263; s. 10, ch. 2016-241.



394.4598 - Guardian advocate.

394.4598 Guardian advocate.—

(1) The administrator may petition the court for the appointment of a guardian advocate based upon the opinion of a psychiatrist that the patient is incompetent to consent to treatment. If the court finds that a patient is incompetent to consent to treatment and has not been adjudicated incapacitated and a guardian with the authority to consent to mental health treatment appointed, it shall appoint a guardian advocate. The patient has the right to have an attorney represent him or her at the hearing. If the person is indigent, the court shall appoint the office of the public defender to represent him or her at the hearing. The patient has the right to testify, cross-examine witnesses, and present witnesses. The proceeding shall be recorded either electronically or stenographically, and testimony shall be provided under oath. One of the professionals authorized to give an opinion in support of a petition for involuntary placement, as described in s. 394.4655 or s. 394.467, must testify. A guardian advocate must meet the qualifications of a guardian contained in part IV of chapter 744, except that a professional referred to in this part, an employee of the facility providing direct services to the patient under this part, a departmental employee, a facility administrator, or member of the Florida local advocacy council shall not be appointed. A person who is appointed as a guardian advocate must agree to the appointment.

(2) The following persons are prohibited from appointment as a patient’s guardian advocate:

(a) A professional providing clinical services to the patient under this part.

(b) The licensed professional who initiated the involuntary examination of the patient, if the examination was initiated by professional certificate.

(c) An employee, an administrator, or a board member of the facility providing the examination of the patient.

(d) An employee, an administrator, or a board member of a treatment facility providing treatment of the patient.

(e) A person providing any substantial professional services, excluding public and professional guardians, to the patient, including clinical services.

(f) A creditor of the patient.

(g) A person subject to an injunction for protection against domestic violence under s. 741.30, whether the order of injunction is temporary or final, and for which the patient was the petitioner.

(h) A person subject to an injunction for protection against repeat violence, stalking, sexual violence, or dating violence under s. 784.046, whether the order of injunction is temporary or final, and for which the patient was the petitioner.

(3) A facility requesting appointment of a guardian advocate must, prior to the appointment, provide the prospective guardian advocate with information about the duties and responsibilities of guardian advocates, including the information about the ethics of medical decisionmaking. Before asking a guardian advocate to give consent to treatment for a patient, the facility shall provide to the guardian advocate sufficient information so that the guardian advocate can decide whether to give express and informed consent to the treatment, including information that the treatment is essential to the care of the patient, and that the treatment does not present an unreasonable risk of serious, hazardous, or irreversible side effects. Before giving consent to treatment, the guardian advocate must meet and talk with the patient and the patient’s physician in person, if at all possible, and by telephone, if not. The decision of the guardian advocate may be reviewed by the court, upon petition of the patient’s attorney, the patient’s family, or the facility administrator.

(4) In lieu of the training required of guardians appointed pursuant to chapter 744, a guardian advocate must, at a minimum, participate in a 4-hour training course approved by the court before exercising his or her authority. At a minimum, this training course must include information about patient rights, psychotropic medications, the diagnosis of mental illness, the ethics of medical decisionmaking, and duties of guardian advocates.

(5) The required training course and the information to be supplied to prospective guardian advocates before their appointment must be developed by the department, approved by the chief judge of the circuit court, and taught by a court-approved organization, which may include, but is not limited to, a community college, a guardianship organization, a local bar association, or The Florida Bar. The training course may be web-based, provided in video format, or other electronic means but must be capable of ensuring the identity and participation of the prospective guardian advocate. The court may waive some or all of the training requirements for guardian advocates or impose additional requirements. The court shall make its decision on a case-by-case basis and, in making its decision, shall consider the experience and education of the guardian advocate, the duties assigned to the guardian advocate, and the needs of the patient.

(6) In selecting a guardian advocate, the court shall give preference to a health care surrogate, if one has already been designated by the patient. If the patient has not previously selected a health care surrogate, except for good cause documented in the court record, the selection shall be made from the following list in the order of listing:

(a) The patient’s spouse.

(b) An adult child of the patient.

(c) A parent of the patient.

(d) The adult next of kin of the patient.

(e) An adult friend of the patient.

(f) An adult trained and willing to serve as guardian advocate for the patient.

(7) If a guardian with the authority to consent to medical treatment has not already been appointed or if the patient has not already designated a health care surrogate, the court may authorize the guardian advocate to consent to medical treatment, as well as mental health treatment. Unless otherwise limited by the court, a guardian advocate with authority to consent to medical treatment shall have the same authority to make health care decisions and be subject to the same restrictions as a proxy appointed under part IV of chapter 765. Unless the guardian advocate has sought and received express court approval in proceeding separate from the proceeding to determine the competence of the patient to consent to medical treatment, the guardian advocate may not consent to:

(a) Abortion.

(b) Sterilization.

(c) Electroconvulsive treatment.

(d) Psychosurgery.

(e) Experimental treatments that have not been approved by a federally approved institutional review board in accordance with 45 C.F.R. part 46 or 21 C.F.R. part 56.

The court must base its decision on evidence that the treatment or procedure is essential to the care of the patient and that the treatment does not present an unreasonable risk of serious, hazardous, or irreversible side effects. The court shall follow the procedures set forth in subsection (1) of this section.

(8) The guardian advocate shall be discharged when the patient is discharged from an order for involuntary outpatient placement or involuntary inpatient placement or when the patient is transferred from involuntary to voluntary status. The court or a hearing officer shall consider the competence of the patient pursuant to subsection (1) and may consider an involuntarily placed patient’s competence to consent to treatment at any hearing. Upon sufficient evidence, the court may restore, or the hearing officer may recommend that the court restore, the patient’s competence. A copy of the order restoring competence or the certificate of discharge containing the restoration of competence shall be provided to the patient and the guardian advocate.

History.—s. 10, ch. 96-169; s. 50, ch. 97-96; s. 12, ch. 2000-263; s. 3, ch. 2004-385; s. 11, ch. 2016-241.



394.4599 - Notice.

394.4599 Notice.—

(1) VOLUNTARY ADMISSION.—Notice of an individual’s voluntary admission shall be given only at the request of the individual, except that, in an emergency, notice shall be given as determined by the facility.

(2) INVOLUNTARY ADMISSION.—

(a) Whenever notice is required to be given under this part, such notice shall be given to the individual and the individual’s guardian, guardian advocate, health care surrogate or proxy, attorney, and representative.

1. When notice is required to be given to an individual, it shall be given both orally and in writing, in the language and terminology that the individual can understand, and, if needed, the facility shall provide an interpreter for the individual.

2. Notice to an individual’s guardian, guardian advocate, health care surrogate or proxy, attorney, and representative shall be given by mail with the date, time, and method of notice delivery documented in the clinical record. Hand delivery by a facility employee may be used as an alternative, with the date and time of delivery documented in the clinical record. If notice is given by a state attorney or an attorney for the department, a certificate of service is sufficient to document service.

(b) A receiving facility shall give prompt notice of the whereabouts of an individual who is being involuntarily held for examination to the individual’s guardian, guardian advocate, health care surrogate or proxy, attorney or representative, by telephone or in person within 24 hours after the individual’s arrival at the facility. Contact attempts shall be documented in the individual’s clinical record and shall begin as soon as reasonably possible after the individual’s arrival.

(c)1. A receiving facility shall give notice of the whereabouts of a minor who is being involuntarily held for examination pursuant to s. 394.463 to the minor’s parent, guardian, caregiver, or guardian advocate, in person or by telephone or other form of electronic communication, immediately after the minor’s arrival at the facility. The facility may delay notification for no more than 24 hours after the minor’s arrival if the facility has submitted a report to the central abuse hotline, pursuant to s. 39.201, based upon knowledge or suspicion of abuse, abandonment, or neglect and if the facility deems a delay in notification to be in the minor’s best interest.

2. The receiving facility shall attempt to notify the minor’s parent, guardian, caregiver, or guardian advocate until the receiving facility receives confirmation from the parent, guardian, caregiver, or guardian advocate, verbally, by telephone or other form of electronic communication, or by recorded message, that notification has been received. Attempts to notify the parent, guardian, caregiver, or guardian advocate must be repeated at least once every hour during the first 12 hours after the minor’s arrival and once every 24 hours thereafter and must continue until such confirmation is received, unless the minor is released at the end of the 72-hour examination period, or until a petition for involuntary services is filed with the court pursuant to s. 394.463(2)(g). The receiving facility may seek assistance from a law enforcement agency to notify the minor’s parent, guardian, caregiver, or guardian advocate if the facility has not received within the first 24 hours after the minor’s arrival a confirmation by the parent, guardian, caregiver, or guardian advocate that notification has been received. The receiving facility must document notification attempts in the minor’s clinical record.

(d) The written notice of the filing of the petition for involuntary services for an individual being held must contain the following:

1. Notice that the petition for:

a. Involuntary inpatient treatment pursuant to s. 394.467 has been filed with the circuit court in the county in which the individual is hospitalized and the address of such court; or

b. Involuntary outpatient 1services pursuant to s. 394.4655 has been filed with the criminal county court, as defined in s. 394.4655(1), or the circuit court, as applicable, in the county in which the individual is hospitalized and the address of such court.

2. Notice that the office of the public defender has been appointed to represent the individual in the proceeding, if the individual is not otherwise represented by counsel.

3. The date, time, and place of the hearing and the name of each examining expert and every other person expected to testify in support of continued detention.

4. Notice that the individual, the individual’s guardian, guardian advocate, health care surrogate or proxy, or representative, or the administrator may apply for a change of venue for the convenience of the parties or witnesses or because of the condition of the individual.

5. Notice that the individual is entitled to an independent expert examination and, if the individual cannot afford such an examination, that the court will provide for one.

(e) A treatment facility shall provide notice of an individual’s involuntary admission on the next regular working day after the individual’s arrival at the facility.

(f) When an individual is to be transferred from one facility to another, notice shall be given by the facility where the individual is located before the transfer.

History.—s. 11, ch. 96-169; s. 13, ch. 2000-263; s. 2, ch. 2015-67; s. 5, ch. 2016-127; ss. 65, 86, ch. 2016-241.

1Note.—As amended by s. 86, ch. 2016-241. The amendment by s. 5, ch. 2016-127, uses the word “treatment” instead of the word “services.”



394.460 - Rights of professionals.

394.460 Rights of professionals.—No professional referred to in this part shall be required to accept patients for treatment of mental, emotional, or behavioral disorders. Such participation shall be voluntary.

History.—s. 4, ch. 73-133; s. 5, ch. 79-298; s. 8, ch. 82-212; s. 12, ch. 96-169.



394.461 - Designation of receiving and treatment facilities and receiving systems.

394.461 Designation of receiving and treatment facilities and receiving systems.—The department is authorized to designate and monitor receiving facilities, treatment facilities, and receiving systems and may suspend or withdraw such designation for failure to comply with this part and rules adopted under this part. Unless designated by the department, facilities are not permitted to hold or treat involuntary patients under this part.

(1) RECEIVING FACILITY.—The department may designate any community facility as a receiving facility. Any other facility within the state, including a private facility or a federal facility, may be so designated by the department, provided that such designation is agreed to by the governing body or authority of the facility.

(2) TREATMENT FACILITY.—The department may designate any state-owned, state-operated, or state-supported facility as a state treatment facility. A civil patient shall not be admitted to a state treatment facility without previously undergoing a transfer evaluation. Before a court hearing for involuntary placement in a state treatment facility, the court shall receive and consider the information documented in the transfer evaluation. Any other facility, including a private facility or a federal facility, may be designated as a treatment facility by the department, provided that such designation is agreed to by the appropriate governing body or authority of the facility.

(3) PRIVATE FACILITIES.—Private facilities designated as receiving and treatment facilities by the department may provide examination and treatment of involuntary patients, as well as voluntary patients, and are subject to all the provisions of this part.

(4) REPORTING REQUIREMENTS.—

(a) A facility designated as a public receiving or treatment facility under this section shall report to the department on an annual basis the following data, unless these data are currently being submitted to the Agency for Health Care Administration:

1. Number of licensed beds.

2. Number of contract days.

3. Number of admissions by payor class and diagnoses.

4. Number of bed days by payor class.

5. Average length of stay by payor class.

6. Total revenues by payor class.

(b) For the purposes of this subsection, “payor class” means Medicare, Medicare HMO, Medicaid, Medicaid HMO, private-pay health insurance, private-pay health maintenance organization, private preferred provider organization, the Department of Children and Families, other government programs, self-pay patients, and charity care.

(c) The data required under this subsection shall be submitted to the department no later than 90 days following the end of the facility’s fiscal year. A facility designated as a public receiving or treatment facility shall submit its initial report for the 6-month period ending June 30, 2008.

(d) The department shall issue an annual report based on the data required pursuant to this subsection. The report shall include individual facilities’ data, as well as statewide totals. The report shall be submitted to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(5) RECEIVING SYSTEM.—The department shall designate as a receiving system one or more facilities serving a defined geographic area developed pursuant to s. 394.4573 which is responsible for assessment and evaluation, both voluntary and involuntary, and treatment, stabilization, or triage for patients who have a mental illness, a substance use disorder, or co-occurring disorders. Any transportation plans developed pursuant to s. 394.462 must support the operation of the receiving system.

(6) RULES.—The department may adopt rules relating to:

(a) Procedures and criteria for receiving and evaluating facility applications for designation, which may include onsite facility inspection and evaluation of an applicant’s licensing status and performance history, as well as consideration of local service needs.

(b) Minimum standards consistent with this part that a facility must meet and maintain in order to be designated as a receiving or treatment facility and procedures for monitoring continued adherence to such standards.

(c) Procedures and criteria for designating receiving systems which may include consideration of the adequacy of services provided by facilities within the receiving system to meet the needs of the geographic area using available resources.

(d) Procedures for receiving complaints against a designated facility or designated receiving system and for initiating inspections and investigations of facilities or receiving systems alleged to have violated the provisions of this part or rules adopted under this part.

(e) Procedures and criteria for the suspension or withdrawal of designation as a receiving facility or receiving system.

History.—s. 6, ch. 71-131; s. 3, ch. 72-396; s. 5, ch. 73-133; s. 1, ch. 77-90; s. 203, ch. 77-147; s. 6, ch. 79-298; ss. 1, 2, ch. 80-384; s. 9, ch. 82-212; s. 7, ch. 84-285; s. 42, ch. 85-167; s. 707, ch. 95-148; s. 13, ch. 96-169; s. 1, ch. 2007-169; s. 81, ch. 2014-19; s. 6, ch. 2016-241.



394.4612 - Integrated adult mental health crisis stabilization and addictions receiving facilities.

394.4612 Integrated adult mental health crisis stabilization and addictions receiving facilities.—

(1) The Agency for Health Care Administration, in consultation with the Department of Children and Families, may license facilities that integrate services provided in an adult mental health crisis stabilization unit with services provided in an adult addictions receiving facility. Such a facility shall be licensed by the agency as an adult crisis stabilization unit under part IV and must meet all licensure requirements for crisis stabilization units providing integrated services.

(2) An integrated mental health crisis stabilization unit and addictions receiving facility may provide services under this section to adults who are 18 years of age or older and who fall into one or more of the following categories:

(a) An adult meeting the requirements for voluntary admission for mental health treatment under s. 394.4625.

(b) An adult meeting the criteria for involuntary examination for mental illness under s. 394.463.

(c) An adult qualifying for voluntary admission for substance abuse treatment under s. 397.601.

(d) An adult meeting the criteria for involuntary admission for substance abuse impairment under s. 397.675.

(3) The department, in consultation with the agency, shall adopt by rule standards that address eligibility criteria; clinical procedures; staffing requirements; operational, administrative, and financing requirements; and the investigation of complaints.

History.—s. 1, ch. 2009-44; s. 82, ch. 2014-19.



394.4615 - Clinical records; confidentiality.

394.4615 Clinical records; confidentiality.—

(1) A clinical record shall be maintained for each patient. The record shall include data pertaining to admission and such other information as may be required under rules of the department. A clinical record is confidential and exempt from the provisions of s. 119.07(1). Unless waived by express and informed consent, by the patient or the patient’s guardian or guardian advocate or, if the patient is deceased, by the patient’s personal representative or the family member who stands next in line of intestate succession, the confidential status of the clinical record shall not be lost by either authorized or unauthorized disclosure to any person, organization, or agency.

(2) The clinical record shall be released when:

(a) The patient or the patient’s guardian authorizes the release. The guardian or guardian advocate shall be provided access to the appropriate clinical records of the patient. The patient or the patient’s guardian or guardian advocate may authorize the release of information and clinical records to appropriate persons to ensure the continuity of the patient’s health care or mental health care.

(b) The patient is represented by counsel and the records are needed by the patient’s counsel for adequate representation.

(c) The court orders such release. In determining whether there is good cause for disclosure, the court shall weigh the need for the information to be disclosed against the possible harm of disclosure to the person to whom such information pertains.

(d) The patient is committed to, or is to be returned to, the Department of Corrections from the Department of Children and Families, and the Department of Corrections requests such records. These records shall be furnished without charge to the Department of Corrections.

(3) Information from the clinical record may be released in the following circumstances:

(a) When a patient has declared an intention to harm other persons. When such declaration has been made, the administrator may authorize the release of sufficient information to provide adequate warning to the person threatened with harm by the patient.

(b) When the administrator of the facility or secretary of the department deems release to a qualified researcher as defined in administrative rule, an aftercare treatment provider, or an employee or agent of the department is necessary for treatment of the patient, maintenance of adequate records, compilation of treatment data, aftercare planning, or evaluation of programs.

For the purpose of determining whether a person meets the criteria for involuntary outpatient placement or for preparing the proposed treatment plan pursuant to s. 394.4655, the clinical record may be released to the state attorney, the public defender or the patient’s private legal counsel, the court, and to the appropriate mental health professionals, including the service provider identified in s. 394.4655(7)(b)2., in accordance with state and federal law.

(4) Information from clinical records may be used for statistical and research purposes if the information is abstracted in such a way as to protect the identity of individuals.

(5) Information from clinical records may be used by the Agency for Health Care Administration, the department, and the Florida advocacy councils for the purpose of monitoring facility activity and complaints concerning facilities.

(6) Clinical records relating to a Medicaid recipient shall be furnished to the Medicaid Fraud Control Unit in the Department of Legal Affairs, upon request.

(7) Any person, agency, or entity receiving information pursuant to this section shall maintain such information as confidential and exempt from the provisions of s. 119.07(1).

(8) Any facility or private mental health practitioner who acts in good faith in releasing information pursuant to this section is not subject to civil or criminal liability for such release.

(9) Nothing in this section is intended to prohibit the parent or next of kin of a person who is held in or treated under a mental health facility or program from requesting and receiving information limited to a summary of that person’s treatment plan and current physical and mental condition. Release of such information shall be in accordance with the code of ethics of the profession involved.

(10) Patients shall have reasonable access to their clinical records, unless such access is determined by the patient’s physician to be harmful to the patient. If the patient’s right to inspect his or her clinical record is restricted by the facility, written notice of such restriction shall be given to the patient and the patient’s guardian, guardian advocate, attorney, and representative. In addition, the restriction shall be recorded in the clinical record, together with the reasons for it. The restriction of a patient’s right to inspect his or her clinical record shall expire after 7 days but may be renewed, after review, for subsequent 7-day periods.

(11) Any person who fraudulently alters, defaces, or falsifies the clinical record of any person receiving mental health services in a facility subject to this part, or causes or procures any of these offenses to be committed, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 14, ch. 96-169; s. 98, ch. 99-8; s. 1, ch. 2000-163; s. 14, ch. 2000-263; s. 4, ch. 2004-385; s. 83, ch. 2014-19; s. 8, ch. 2016-127; s. 89, ch. 2016-241.



394.462 - Transportation.

394.462 Transportation.—A transportation plan shall be developed and implemented by each county by July 1, 2017, in collaboration with the managing entity in accordance with this section. A county may enter into a memorandum of understanding with the governing boards of nearby counties to establish a shared transportation plan. When multiple counties enter into a memorandum of understanding for this purpose, the counties shall notify the managing entity and provide it with a copy of the agreement. The transportation plan shall describe methods of transport to a facility within the designated receiving system for individuals subject to involuntary examination under s. 394.463 or involuntary admission under s. 397.6772, s. 397.679, s. 397.6798, or s. 397.6811, and may identify responsibility for other transportation to a participating facility when necessary and agreed to by the facility. The plan may rely on emergency medical transport services or private transport companies, as appropriate. The plan shall comply with the transportation provisions of this section and ss. 397.6772, 397.6795, 397.6822, and 397.697.

(1) TRANSPORTATION TO A RECEIVING FACILITY.—

(a) Each county shall designate a single law enforcement agency within the county, or portions thereof, to take a person into custody upon the entry of an ex parte order or the execution of a certificate for involuntary examination by an authorized professional and to transport that person to the appropriate facility within the designated receiving system pursuant to a transportation plan or an exception under subsection (4), or to the nearest receiving facility if neither apply.

(b)1. The designated law enforcement agency may decline to transport the person to a receiving facility only if:

a. The jurisdiction designated by the county has contracted on an annual basis with an emergency medical transport service or private transport company for transportation of persons to receiving facilities pursuant to this section at the sole cost of the county; and

b. The law enforcement agency and the emergency medical transport service or private transport company agree that the continued presence of law enforcement personnel is not necessary for the safety of the person or others.

2. The entity providing transportation may seek reimbursement for transportation expenses. The party responsible for payment for such transportation is the person receiving the transportation. The county shall seek reimbursement from the following sources in the following order:

a. From a private or public third-party payor, if the person receiving the transportation has applicable coverage.

b. From the person receiving the transportation.

c. From a financial settlement for medical care, treatment, hospitalization, or transportation payable or accruing to the injured party.

(c) A company that transports a patient pursuant to this subsection is considered an independent contractor and is solely liable for the safe and dignified transport of the patient. Such company must be insured and provide no less than $100,000 in liability insurance with respect to the transport of patients.

(d) Any company that contracts with a governing board of a county to transport patients shall comply with the applicable rules of the department to ensure the safety and dignity of patients.

(e) When a law enforcement officer takes custody of a person pursuant to this part, the officer may request assistance from emergency medical personnel if such assistance is needed for the safety of the officer or the person in custody.

(f) When a member of a mental health overlay program or a mobile crisis response service is a professional authorized to initiate an involuntary examination pursuant to s. 394.463 or s. 397.675 and that professional evaluates a person and determines that transportation to a receiving facility is needed, the service, at its discretion, may transport the person to the facility or may call on the law enforcement agency or other transportation arrangement best suited to the needs of the patient.

(g) When any law enforcement officer has custody of a person based on either noncriminal or minor criminal behavior that meets the statutory guidelines for involuntary examination pursuant to s. 394.463, the law enforcement officer shall transport the person to the appropriate facility within the designated receiving system pursuant to a transportation plan or an exception under subsection (4), or to the nearest receiving facility if neither apply. Persons who meet the statutory guidelines for involuntary admission pursuant to s. 397.675 may also be transported by law enforcement officers to the extent resources are available and as otherwise provided by law. Such persons shall be transported to an appropriate facility within the designated receiving system pursuant to a transportation plan or an exception under subsection (4), or to the nearest facility if neither apply.

(h) When any law enforcement officer has arrested a person for a felony and it appears that the person meets the statutory guidelines for involuntary examination or placement under this part, such person must first be processed in the same manner as any other criminal suspect. The law enforcement agency shall thereafter immediately notify the appropriate facility within the designated receiving system pursuant to a transportation plan or an exception under subsection (4), or to the nearest receiving facility if neither apply. The receiving facility shall be responsible for promptly arranging for the examination and treatment of the person. A receiving facility is not required to admit a person charged with a crime for whom the facility determines and documents that it is unable to provide adequate security, but shall provide examination and treatment to the person where he or she is held.

(i) If the appropriate law enforcement officer believes that a person has an emergency medical condition as defined in s. 395.002, the person may be first transported to a hospital for emergency medical treatment, regardless of whether the hospital is a designated receiving facility.

(j) The costs of transportation, evaluation, hospitalization, and treatment incurred under this subsection by persons who have been arrested for violations of any state law or county or municipal ordinance may be recovered as provided in s. 901.35.

(k) The appropriate facility within the designated receiving system pursuant to a transportation plan or an exception under subsection (4), or the nearest receiving facility if neither apply, must accept persons brought by law enforcement officers, or an emergency medical transport service or a private transport company authorized by the county, for involuntary examination pursuant to s. 394.463.

(l) The appropriate facility within the designated receiving system pursuant to a transportation plan or an exception under subsection (4), or the nearest receiving facility if neither apply, must provide persons brought by law enforcement officers, or an emergency medical transport service or a private transport company authorized by the county, pursuant to s. 397.675, a basic screening or triage sufficient to refer the person to the appropriate services.

(m) Each law enforcement agency designated pursuant to paragraph (a) shall establish a policy that reflects a single set of protocols for the safe and secure transportation and transfer of custody of the person. Each law enforcement agency shall provide a copy of the protocols to the managing entity.

(n) When a jurisdiction has entered into a contract with an emergency medical transport service or a private transport company for transportation of persons to facilities within the designated receiving system, such service or company shall be given preference for transportation of persons from nursing homes, assisted living facilities, adult day care centers, or adult family-care homes, unless the behavior of the person being transported is such that transportation by a law enforcement officer is necessary.

(o) This section may not be construed to limit emergency examination and treatment of incapacitated persons provided in accordance with s. 401.445.

(2) TRANSPORTATION TO A TREATMENT FACILITY.—

(a) If neither the patient nor any person legally obligated or responsible for the patient is able to pay for the expense of transporting a voluntary or involuntary patient to a treatment facility, the transportation plan established by the governing board of the county or counties must specify how the hospitalized patient will be transported to, from, and between facilities in a safe and dignified manner.

(b) A company that transports a patient pursuant to this subsection is considered an independent contractor and is solely liable for the safe and dignified transportation of the patient. Such company must be insured and provide no less than $100,000 in liability insurance with respect to the transport of patients.

(c) A company that contracts with one or more counties to transport patients in accordance with this section shall comply with the applicable rules of the department to ensure the safety and dignity of patients.

(d) County or municipal law enforcement and correctional personnel and equipment may not be used to transport patients adjudicated incapacitated or found by the court to meet the criteria for involuntary placement pursuant to s. 394.467, except in small rural counties where there are no cost-efficient alternatives.

(3) TRANSFER OF CUSTODY.—Custody of a person who is transported pursuant to this part, along with related documentation, shall be relinquished to a responsible individual at the appropriate receiving or treatment facility.

(4) EXCEPTIONS.—An exception to the requirements of this section may be granted by the secretary of the department for the purposes of improving service coordination or better meeting the special needs of individuals. A proposal for an exception must be submitted to the department after being approved by the governing boards of any affected counties.

(a) A proposal for an exception must identify the specific provision from which an exception is requested; describe how the proposal will be implemented by participating law enforcement agencies and transportation authorities; and provide a plan for the coordination of services.

(b) The exception may be granted only for:

1. An arrangement centralizing and improving the provision of services within a district, which may include an exception to the requirement for transportation to the nearest receiving facility;

2. An arrangement by which a facility may provide, in addition to required psychiatric or substance use disorder services, an environment and services which are uniquely tailored to the needs of an identified group of persons with special needs, such as persons with hearing impairments or visual impairments, or elderly persons with physical frailties; or

3. A specialized transportation system that provides an efficient and humane method of transporting patients to receiving facilities, among receiving facilities, and to treatment facilities.

The exceptions provided in this subsection shall expire on June 30, 2017, and no new exceptions shall be granted after that date. After June 30, 2017, the transport of a patient to a facility that is not the nearest facility must be made pursuant to a plan as provided in this section.

History.—s. 15, ch. 96-169; s. 48, ch. 2000-139; s. 3, ch. 2009-38; s. 12, ch. 2016-241.



394.4625 - Voluntary admissions.

394.4625 Voluntary admissions.—

(1) AUTHORITY TO RECEIVE PATIENTS.—

(a) A facility may receive for observation, diagnosis, or treatment any person 18 years of age or older making application by express and informed consent for admission or any person age 17 or under for whom such application is made by his or her guardian. If found to show evidence of mental illness, to be competent to provide express and informed consent, and to be suitable for treatment, such person 18 years of age or older may be admitted to the facility. A person age 17 or under may be admitted only after a hearing to verify the voluntariness of the consent.

(b) A mental health overlay program or a mobile crisis response service or a licensed professional who is authorized to initiate an involuntary examination pursuant to s. 394.463 and is employed by a community mental health center or clinic must, pursuant to district procedure approved by the respective district administrator, conduct an initial assessment of the ability of the following persons to give express and informed consent to treatment before such persons may be admitted voluntarily:

1. A person 60 years of age or older for whom transfer is being sought from a nursing home, assisted living facility, adult day care center, or adult family-care home, when such person has been diagnosed as suffering from dementia.

2. A person 60 years of age or older for whom transfer is being sought from a nursing home pursuant to s. 400.0255(12).

3. A person for whom all decisions concerning medical treatment are currently being lawfully made by the health care surrogate or proxy designated under chapter 765.

(c) When an initial assessment of the ability of a person to give express and informed consent to treatment is required under this section, and a mobile crisis response service does not respond to the request for an assessment within 2 hours after the request is made or informs the requesting facility that it will not be able to respond within 2 hours after the request is made, the requesting facility may arrange for assessment by any licensed professional authorized to initiate an involuntary examination pursuant to s. 394.463 who is not employed by or under contract with, and does not have a financial interest in, either the facility initiating the transfer or the receiving facility to which the transfer may be made.

(d) A facility may not admit as a voluntary patient a person who has been adjudicated incapacitated, unless the condition of incapacity has been judicially removed. If a facility admits as a voluntary patient a person who is later determined to have been adjudicated incapacitated, and the condition of incapacity had not been removed by the time of the admission, the facility must either discharge the patient or transfer the patient to involuntary status.

(e) The health care surrogate or proxy of a voluntary patient may not consent to the provision of mental health treatment for the patient. A voluntary patient who is unwilling or unable to provide express and informed consent to mental health treatment must either be discharged or transferred to involuntary status.

(f) Within 24 hours after admission of a voluntary patient, the admitting physician shall document in the patient’s clinical record that the patient is able to give express and informed consent for admission. If the patient is not able to give express and informed consent for admission, the facility shall either discharge the patient or transfer the patient to involuntary status pursuant to subsection (5).

(2) DISCHARGE OF VOLUNTARY PATIENTS.—

(a) A facility shall discharge a voluntary patient:

1. Who has sufficiently improved so that retention in the facility is no longer desirable. A patient may also be discharged to the care of a community facility.

2. Who revokes consent to admission or requests discharge. A voluntary patient or a relative, friend, or attorney of the patient may request discharge either orally or in writing at any time following admission to the facility. The patient must be discharged within 24 hours of the request, unless the request is rescinded or the patient is transferred to involuntary status pursuant to this section. The 24-hour time period may be extended by a treatment facility when necessary for adequate discharge planning, but shall not exceed 3 days exclusive of weekends and holidays. If the patient, or another on the patient’s behalf, makes an oral request for discharge to a staff member, such request shall be immediately entered in the patient’s clinical record. If the request for discharge is made by a person other than the patient, the discharge may be conditioned upon the express and informed consent of the patient.

(b) A voluntary patient who has been admitted to a facility and who refuses to consent to or revokes consent to treatment shall be discharged within 24 hours after such refusal or revocation, unless transferred to involuntary status pursuant to this section or unless the refusal or revocation is freely and voluntarily rescinded by the patient.

(3) NOTICE OF RIGHT TO DISCHARGE.—At the time of admission and at least every 6 months thereafter, a voluntary patient shall be notified in writing of his or her right to apply for a discharge.

(4) TRANSFER TO VOLUNTARY STATUS.—An involuntary patient who applies to be transferred to voluntary status shall be transferred to voluntary status immediately, unless the patient has been charged with a crime, or has been involuntarily placed for treatment by a court pursuant to s. 394.467 and continues to meet the criteria for involuntary placement. When transfer to voluntary status occurs, notice shall be given as provided in s. 394.4599.

(5) TRANSFER TO INVOLUNTARY STATUS.—When a voluntary patient, or an authorized person on the patient’s behalf, makes a request for discharge, the request for discharge, unless freely and voluntarily rescinded, must be communicated to a physician, clinical psychologist, or psychiatrist as quickly as possible, but not later than 12 hours after the request is made. If the patient meets the criteria for involuntary placement, the administrator of the facility must file with the court a petition for involuntary placement, within 2 court working days after the request for discharge is made. If the petition is not filed within 2 court working days, the patient shall be discharged. Pending the filing of the petition, the patient may be held and emergency treatment rendered in the least restrictive manner, upon the written order of a physician, if it is determined that such treatment is necessary for the safety of the patient or others.

History.—s. 8, ch. 71-131; s. 7, ch. 73-133; s. 109, ch. 73-333; s. 8, ch. 79-298; s. 11, ch. 82-212; s. 709, ch. 95-148; s. 17, ch. 96-169; s. 22, ch. 99-394.

Note.—Former s. 394.465.



394.463 - Involuntary examination.

394.463 Involuntary examination.—

(1) CRITERIA.—A person may be taken to a receiving facility for involuntary examination if there is reason to believe that the person has a mental illness and because of his or her mental illness:

(a)1. The person has refused voluntary examination after conscientious explanation and disclosure of the purpose of the examination; or

2. The person is unable to determine for himself or herself whether examination is necessary; and

(b)1. Without care or treatment, the person is likely to suffer from neglect or refuse to care for himself or herself; such neglect or refusal poses a real and present threat of substantial harm to his or her well-being; and it is not apparent that such harm may be avoided through the help of willing family members or friends or the provision of other services; or

2. There is a substantial likelihood that without care or treatment the person will cause serious bodily harm to himself or herself or others in the near future, as evidenced by recent behavior.

(2) INVOLUNTARY EXAMINATION.—

(a) An involuntary examination may be initiated by any one of the following means:

1. A circuit or county court may enter an ex parte order stating that a person appears to meet the criteria for involuntary examination and specifying the findings on which that conclusion is based. The ex parte order for involuntary examination must be based on written or oral sworn testimony that includes specific facts that support the findings. If other less restrictive means are not available, such as voluntary appearance for outpatient evaluation, a law enforcement officer, or other designated agent of the court, shall take the person into custody and deliver him or her to an appropriate, or the nearest, facility within the designated receiving system pursuant to s. 394.462 for involuntary examination. The order of the court shall be made a part of the patient’s clinical record. A fee may not be charged for the filing of an order under this subsection. A facility accepting the patient based on this order must send a copy of the order to the department the next working day. The order may be submitted electronically through existing data systems, if available. The order shall be valid only until the person is delivered to the facility or for the period specified in the order itself, whichever comes first. If no time limit is specified in the order, the order shall be valid for 7 days after the date that the order was signed.

2. A law enforcement officer shall take a person who appears to meet the criteria for involuntary examination into custody and deliver the person or have him or her delivered to an appropriate, or the nearest, facility within the designated receiving system pursuant to s. 394.462 for examination. The officer shall execute a written report detailing the circumstances under which the person was taken into custody, which must be made a part of the patient’s clinical record. Any facility accepting the patient based on this report must send a copy of the report to the department the next working day.

3. A physician, clinical psychologist, psychiatric nurse, mental health counselor, marriage and family therapist, or clinical social worker may execute a certificate stating that he or she has examined a person within the preceding 48 hours and finds that the person appears to meet the criteria for involuntary examination and stating the observations upon which that conclusion is based. If other less restrictive means, such as voluntary appearance for outpatient evaluation, are not available, a law enforcement officer shall take into custody the person named in the certificate and deliver him or her to the appropriate, or nearest, facility within the designated receiving system pursuant to s. 394.462 for involuntary examination. The law enforcement officer shall execute a written report detailing the circumstances under which the person was taken into custody. The report and certificate shall be made a part of the patient’s clinical record. Any facility accepting the patient based on this certificate must send a copy of the certificate to the department the next working day. The document may be submitted electronically through existing data systems, if applicable.

(b) A person may not be removed from any program or residential placement licensed under chapter 400 or chapter 429 and transported to a receiving facility for involuntary examination unless an ex parte order, a professional certificate, or a law enforcement officer’s report is first prepared. If the condition of the person is such that preparation of a law enforcement officer’s report is not practicable before removal, the report shall be completed as soon as possible after removal, but in any case before the person is transported to a receiving facility. A facility admitting a person for involuntary examination who is not accompanied by the required ex parte order, professional certificate, or law enforcement officer’s report shall notify the department of such admission by certified mail or by e-mail, if available, by the next working day. The provisions of this paragraph do not apply when transportation is provided by the patient’s family or guardian.

(c) A law enforcement officer acting in accordance with an ex parte order issued pursuant to this subsection may serve and execute such order on any day of the week, at any time of the day or night.

(d) A law enforcement officer acting in accordance with an ex parte order issued pursuant to this subsection may use such reasonable physical force as is necessary to gain entry to the premises, and any dwellings, buildings, or other structures located on the premises, and to take custody of the person who is the subject of the ex parte order.

(e) The department shall receive and maintain the copies of ex parte orders, involuntary outpatient services orders issued pursuant to s. 394.4655, involuntary inpatient placement orders issued pursuant to s. 394.467, professional certificates, and law enforcement officers’ reports. These documents shall be considered part of the clinical record, governed by the provisions of s. 394.4615. These documents shall be used to prepare annual reports analyzing the data obtained from these documents, without information identifying patients, and shall provide copies of reports to the department, the President of the Senate, the Speaker of the House of Representatives, and the minority leaders of the Senate and the House of Representatives.

(f) A patient shall be examined by a physician or a clinical psychologist, or by a psychiatric nurse performing within the framework of an established protocol with a psychiatrist at a facility without unnecessary delay to determine if the criteria for involuntary services are met. Emergency treatment may be provided upon the order of a physician if the physician determines that such treatment is necessary for the safety of the patient or others. The patient may not be released by the receiving facility or its contractor without the documented approval of a psychiatrist or a clinical psychologist or, if the receiving facility is owned or operated by a hospital or health system, the release may also be approved by a psychiatric nurse performing within the framework of an established protocol with a psychiatrist, or an attending emergency department physician with experience in the diagnosis and treatment of mental illness after completion of an involuntary examination pursuant to this subsection. A psychiatric nurse may not approve the release of a patient if the involuntary examination was initiated by a psychiatrist unless the release is approved by the initiating psychiatrist.

(g) Within the 72-hour examination period or, if the 72 hours ends on a weekend or holiday, no later than the next working day thereafter, one of the following actions must be taken, based on the individual needs of the patient:

1. The patient shall be released, unless he or she is charged with a crime, in which case the patient shall be returned to the custody of a law enforcement officer;

2. The patient shall be released, subject to the provisions of subparagraph 1., for voluntary outpatient treatment;

3. The patient, unless he or she is charged with a crime, shall be asked to give express and informed consent to placement as a voluntary patient and, if such consent is given, the patient shall be admitted as a voluntary patient; or

4. A petition for involuntary services shall be filed in the circuit court if inpatient treatment is deemed necessary or with the criminal county court, as defined in s. 394.4655(1), as applicable. When inpatient treatment is deemed necessary, the least restrictive treatment consistent with the optimum improvement of the patient’s condition shall be made available. When a petition is to be filed for involuntary outpatient placement, it shall be filed by one of the petitioners specified in s. 394.4655(4)(a). A petition for involuntary inpatient placement shall be filed by the facility administrator.

(h) A person for whom an involuntary examination has been initiated who is being evaluated or treated at a hospital for an emergency medical condition specified in s. 395.002 must be examined by a facility within 72 hours. The 72-hour period begins when the patient arrives at the hospital and ceases when the attending physician documents that the patient has an emergency medical condition. If the patient is examined at a hospital providing emergency medical services by a professional qualified to perform an involuntary examination and is found as a result of that examination not to meet the criteria for involuntary outpatient services pursuant to s. 394.4655(2) or involuntary inpatient placement pursuant to s. 394.467(1), the patient may be offered voluntary services or placement, if appropriate, or released directly from the hospital providing emergency medical services. The finding by the professional that the patient has been examined and does not meet the criteria for involuntary inpatient services or involuntary outpatient placement must be entered into the patient’s clinical record. This paragraph is not intended to prevent a hospital providing emergency medical services from appropriately transferring a patient to another hospital before stabilization if the requirements of s. 395.1041(3)(c) have been met.

(i) One of the following must occur within 12 hours after the patient’s attending physician documents that the patient’s medical condition has stabilized or that an emergency medical condition does not exist:

1. The patient must be examined by a facility and released; or

2. The patient must be transferred to a designated facility in which appropriate medical treatment is available. However, the facility must be notified of the transfer within 2 hours after the patient’s condition has been stabilized or after determination that an emergency medical condition does not exist.

(3) NOTICE OF RELEASE.—Notice of the release shall be given to the patient’s guardian or representative, to any person who executed a certificate admitting the patient to the receiving facility, and to any court which ordered the patient’s evaluation.

History.—s. 7, ch. 71-131; s. 6, ch. 73-133; s. 204, ch. 77-147; s. 7, ch. 79-298; s. 10, ch. 82-212; s. 8, ch. 84-285; s. 59, ch. 91-221; s. 3, ch. 91-249; s. 69, ch. 92-289; s. 708, ch. 95-148; s. 16, ch. 96-169; s. 1, ch. 2003-88; ss. 5, 6, 7, ch. 2004-385; s. 2, ch. 2006-171; s. 19, ch. 2006-197; s. 2, ch. 2015-111; s. 6, ch. 2016-127; s. 88, ch. 2016-241.



394.4655 - Involuntary outpatient services.

394.4655 Involuntary outpatient services.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Court” means a circuit court or a criminal county court.

(b) “Criminal county court” means a county court exercising its original jurisdiction in a misdemeanor case under s. 34.01.

(2) CRITERIA FOR INVOLUNTARY OUTPATIENT SERVICES.—A person may be ordered to involuntary outpatient services upon a finding of the court, by clear and convincing evidence, that the person meets all of the following criteria:

(a) The person is 18 years of age or older.

(b) The person has a mental illness.

(c) The person is unlikely to survive safely in the community without supervision, based on a clinical determination.

(d) The person has a history of lack of compliance with treatment for mental illness.

(e) The person has:

1. At least twice within the immediately preceding 36 months been involuntarily admitted to a receiving or treatment facility as defined in s. 394.455, or has received mental health services in a forensic or correctional facility. The 36-month period does not include any period during which the person was admitted or incarcerated; or

2. Engaged in one or more acts of serious violent behavior toward self or others, or attempts at serious bodily harm to himself or herself or others, within the preceding 36 months.

(f) The person is, as a result of his or her mental illness, unlikely to voluntarily participate in the recommended treatment plan and has refused voluntary services for treatment after sufficient and conscientious explanation and disclosure of why the services are necessary or is unable to determine for himself or herself whether services are necessary.

(g) In view of the person’s treatment history and current behavior, the person is in need of involuntary outpatient services in order to prevent a relapse or deterioration that would be likely to result in serious bodily harm to himself or herself or others, or a substantial harm to his or her well-being as set forth in s. 394.463(1).

(h) It is likely that the person will benefit from involuntary outpatient services.

(i) All available, less restrictive alternatives that would offer an opportunity for improvement of his or her condition have been judged to be inappropriate or unavailable.

(3) INVOLUNTARY OUTPATIENT SERVICES.—

(a)1. A patient who is being recommended for involuntary outpatient services by the administrator of the facility where the patient has been examined may be retained by the facility after adherence to the notice procedures provided in s. 394.4599. The recommendation must be supported by the opinion of a psychiatrist and the second opinion of a clinical psychologist or another psychiatrist, both of whom have personally examined the patient within the preceding 72 hours, that the criteria for involuntary outpatient services are met. However, if the administrator certifies that a psychiatrist or clinical psychologist is not available to provide the second opinion, the second opinion may be provided by a licensed physician who has postgraduate training and experience in diagnosis and treatment of mental illness, a physician assistant who has at least 3 years’ experience and is supervised by such licensed physician or a psychiatrist, a clinical social worker, or by a psychiatric nurse. Any second opinion authorized in this subparagraph may be conducted through a face-to-face examination, in person or by electronic means. Such recommendation must be entered on an involuntary outpatient services certificate that authorizes the facility to retain the patient pending completion of a hearing. The certificate must be made a part of the patient’s clinical record.

2. If the patient has been stabilized and no longer meets the criteria for involuntary examination pursuant to s. 394.463(1), the patient must be released from the facility while awaiting the hearing for involuntary outpatient services. Before filing a petition for involuntary outpatient services, the administrator of the facility or a designated department representative must identify the service provider that will have primary responsibility for service provision under an order for involuntary outpatient services, unless the person is otherwise participating in outpatient psychiatric treatment and is not in need of public financing for that treatment, in which case the individual, if eligible, may be ordered to involuntary treatment pursuant to the existing psychiatric treatment relationship.

3. The service provider shall prepare a written proposed treatment plan in consultation with the patient or the patient’s guardian advocate, if appointed, for the court’s consideration for inclusion in the involuntary outpatient services order that addresses the nature and extent of the mental illness and any co-occurring substance use disorder that necessitate involuntary outpatient services. The treatment plan must specify the likely level of care, including the use of medication, and anticipated discharge criteria for terminating involuntary outpatient services. Service providers may select and supervise other individuals to implement specific aspects of the treatment plan. The services in the plan must be deemed clinically appropriate by a physician, clinical psychologist, psychiatric nurse, mental health counselor, marriage and family therapist, or clinical social worker who consults with, or is employed or contracted by, the service provider. The service provider must certify to the court in the proposed plan whether sufficient services for improvement and stabilization are currently available and whether the service provider agrees to provide those services. If the service provider certifies that the services in the proposed treatment plan are not available, the petitioner may not file the petition. The service provider must notify the managing entity if the requested services are not available. The managing entity must document such efforts to obtain the requested services.

(b) If a patient in involuntary inpatient placement meets the criteria for involuntary outpatient services, the administrator of the facility may, before the expiration of the period during which the facility is authorized to retain the patient, recommend involuntary outpatient services. The recommendation must be supported by the opinion of a psychiatrist and the second opinion of a clinical psychologist or another psychiatrist, both of whom have personally examined the patient within the preceding 72 hours, that the criteria for involuntary outpatient services are met. However, if the administrator certifies that a psychiatrist or clinical psychologist is not available to provide the second opinion, the second opinion may be provided by a licensed physician who has postgraduate training and experience in diagnosis and treatment of mental illness, a physician assistant who has at least 3 years’ experience and is supervised by such licensed physician or a psychiatrist, a clinical social worker, or by a psychiatric nurse. Any second opinion authorized in this subparagraph may be conducted through a face-to-face examination, in person or by electronic means. Such recommendation must be entered on an involuntary outpatient services certificate, and the certificate must be made a part of the patient’s clinical record.

(c)1. The administrator of the treatment facility shall provide a copy of the involuntary outpatient services certificate and a copy of the state mental health discharge form to the managing entity in the county where the patient will be residing. For persons who are leaving a state mental health treatment facility, the petition for involuntary outpatient services must be filed in the county where the patient will be residing.

2. The service provider that will have primary responsibility for service provision shall be identified by the designated department representative before the order for involuntary outpatient services and must, before filing a petition for involuntary outpatient services, certify to the court whether the services recommended in the patient’s discharge plan are available and whether the service provider agrees to provide those services. The service provider must develop with the patient, or the patient’s guardian advocate, if appointed, a treatment or service plan that addresses the needs identified in the discharge plan. The plan must be deemed to be clinically appropriate by a physician, clinical psychologist, psychiatric nurse, mental health counselor, marriage and family therapist, or clinical social worker, as defined in this chapter, who consults with, or is employed or contracted by, the service provider.

3. If the service provider certifies that the services in the proposed treatment or service plan are not available, the petitioner may not file the petition. The service provider must notify the managing entity if the requested services are not available. The managing entity must document such efforts to obtain the requested services.

(4) PETITION FOR INVOLUNTARY OUTPATIENT SERVICES.—

(a) A petition for involuntary outpatient services may be filed by:

1. The administrator of a receiving facility; or

2. The administrator of a treatment facility.

(b) Each required criterion for involuntary outpatient services must be alleged and substantiated in the petition for involuntary outpatient services. A copy of the certificate recommending involuntary outpatient services completed by a qualified professional specified in subsection (3) must be attached to the petition. A copy of the proposed treatment plan must be attached to the petition. Before the petition is filed, the service provider shall certify that the services in the proposed plan are available. If the necessary services are not available, the petition may not be filed. The service provider must notify the managing entity if the requested services are not available. The managing entity must document such efforts to obtain the requested services.

(c) The petition for involuntary outpatient services must be filed in the county where the patient is located, unless the patient is being placed from a state treatment facility, in which case the petition must be filed in the county where the patient will reside. When the petition has been filed, the clerk of the court shall provide copies of the petition and the proposed treatment plan to the department, the managing entity, the patient, the patient’s guardian or representative, the state attorney, and the public defender or the patient’s private counsel. A fee may not be charged for filing a petition under this subsection.

(5) APPOINTMENT OF COUNSEL.—Within 1 court working day after the filing of a petition for involuntary outpatient services, the court shall appoint the public defender to represent the person who is the subject of the petition, unless the person is otherwise represented by counsel. The clerk of the court shall immediately notify the public defender of the appointment. The public defender shall represent the person until the petition is dismissed, the court order expires, or the patient is discharged from involuntary outpatient services. An attorney who represents the patient must be provided access to the patient, witnesses, and records relevant to the presentation of the patient’s case and shall represent the interests of the patient, regardless of the source of payment to the attorney.

(6) CONTINUANCE OF HEARING.—The patient is entitled, with the concurrence of the patient’s counsel, to at least one continuance of the hearing. The continuance shall be for a period of up to 4 weeks.

(7) HEARING ON INVOLUNTARY OUTPATIENT SERVICES.—

(a)1. The court shall hold the hearing on involuntary outpatient services within 5 working days after the filing of the petition, unless a continuance is granted. The hearing must be held in the county where the petition is filed, must be as convenient to the patient as is consistent with orderly procedure, and must be conducted in physical settings not likely to be injurious to the patient’s condition. If the court finds that the patient’s attendance at the hearing is not consistent with the best interests of the patient and if the patient’s counsel does not object, the court may waive the presence of the patient from all or any portion of the hearing. The state attorney for the circuit in which the patient is located shall represent the state, rather than the petitioner, as the real party in interest in the proceeding.

2. The court may appoint a magistrate to preside at the hearing. One of the professionals who executed the involuntary outpatient services certificate shall be a witness. The patient and the patient’s guardian or representative shall be informed by the court of the right to an independent expert examination. If the patient cannot afford such an examination, the court shall ensure that one is provided, as otherwise provided by law. The independent expert’s report is confidential and not discoverable, unless the expert is to be called as a witness for the patient at the hearing. The court shall allow testimony from individuals, including family members, deemed by the court to be relevant under state law, regarding the person’s prior history and how that prior history relates to the person’s current condition. The testimony in the hearing must be given under oath, and the proceedings must be recorded. The patient may refuse to testify at the hearing.

(b)1. If the court concludes that the patient meets the criteria for involuntary outpatient services pursuant to subsection (2), the court shall issue an order for involuntary outpatient services. The court order shall be for a period of up to 90 days. The order must specify the nature and extent of the patient’s mental illness. The order of the court and the treatment plan must be made part of the patient’s clinical record. The service provider shall discharge a patient from involuntary outpatient services when the order expires or any time the patient no longer meets the criteria for involuntary placement. Upon discharge, the service provider shall send a certificate of discharge to the court.

2. The court may not order the department or the service provider to provide services if the program or service is not available in the patient’s local community, if there is no space available in the program or service for the patient, or if funding is not available for the program or service. The service provider must notify the managing entity if the requested services are not available. The managing entity must document such efforts to obtain the requested services. A copy of the order must be sent to the managing entity by the service provider within 1 working day after it is received from the court. The order may be submitted electronically through existing data systems. After the order for involuntary services is issued, the service provider and the patient may modify the treatment plan. For any material modification of the treatment plan to which the patient or, if one is appointed, the patient’s guardian advocate agrees, the service provider shall send notice of the modification to the court. Any material modifications of the treatment plan which are contested by the patient or the patient’s guardian advocate, if applicable, must be approved or disapproved by the court consistent with subsection (3).

3. If, in the clinical judgment of a physician, the patient has failed or has refused to comply with the treatment ordered by the court, and, in the clinical judgment of the physician, efforts were made to solicit compliance and the patient may meet the criteria for involuntary examination, a person may be brought to a receiving facility pursuant to s. 394.463. If, after examination, the patient does not meet the criteria for involuntary inpatient placement pursuant to s. 394.467, the patient must be discharged from the facility. The involuntary outpatient services order shall remain in effect unless the service provider determines that the patient no longer meets the criteria for involuntary outpatient services or until the order expires. The service provider must determine whether modifications should be made to the existing treatment plan and must attempt to continue to engage the patient in treatment. For any material modification of the treatment plan to which the patient or the patient’s guardian advocate, if applicable, agrees, the service provider shall send notice of the modification to the court. Any material modifications of the treatment plan which are contested by the patient or the patient’s guardian advocate, if applicable, must be approved or disapproved by the court consistent with subsection (3).

(c) If, at any time before the conclusion of the initial hearing on involuntary outpatient services, it appears to the court that the person does not meet the criteria for involuntary outpatient services under this section but, instead, meets the criteria for involuntary inpatient placement, the court may order the person admitted for involuntary inpatient examination under s. 394.463. If the person instead meets the criteria for involuntary assessment, protective custody, or involuntary admission pursuant to s. 397.675, the court may order the person to be admitted for involuntary assessment for a period of 5 days pursuant to s. 397.6811. Thereafter, all proceedings are governed by chapter 397.

(d) At the hearing on involuntary outpatient services, the court shall consider testimony and evidence regarding the patient’s competence to consent to services. If the court finds that the patient is incompetent to consent to treatment, it shall appoint a guardian advocate as provided in s. 394.4598. The guardian advocate shall be appointed or discharged in accordance with s. 394.4598.

(e) The administrator of the receiving facility or the designated department representative shall provide a copy of the court order and adequate documentation of a patient’s mental illness to the service provider for involuntary outpatient services. Such documentation must include any advance directives made by the patient, a psychiatric evaluation of the patient, and any evaluations of the patient performed by a psychologist or a clinical social worker.

(8) PROCEDURE FOR CONTINUED INVOLUNTARY OUTPATIENT SERVICES.—

(a)1. If the person continues to meet the criteria for involuntary outpatient services, the service provider shall, at least 10 days before the expiration of the period during which the treatment is ordered for the person, file in the court that issued the order for involuntary outpatient 1services a petition for continued involuntary outpatient services. The court shall immediately schedule a hearing on the petition to be held within 15 days after the petition is filed.

2. The existing involuntary outpatient services order remains in effect until disposition on the petition for continued involuntary outpatient services.

3. A certificate shall be attached to the petition which includes a statement from the person’s physician or clinical psychologist justifying the request, a brief description of the patient’s treatment during the time he or she was receiving involuntary services, and an individualized plan of continued treatment.

4. The service provider shall develop the individualized plan of continued treatment in consultation with the patient or the patient’s guardian advocate, if applicable. When the petition has been filed, the clerk of the court shall provide copies of the certificate and the individualized plan of continued services to the department, the patient, the patient’s guardian advocate, the state attorney, and the patient’s private counsel or the public defender.

(b) Within 1 court working day after the filing of a petition for continued involuntary outpatient services, the court shall appoint the public defender to represent the person who is the subject of the petition, unless the person is otherwise represented by counsel. The clerk of the court shall immediately notify the public defender of such appointment. The public defender shall represent the person until the petition is dismissed or the court order expires or the patient is discharged from involuntary outpatient services. Any attorney representing the patient shall have access to the patient, witnesses, and records relevant to the presentation of the patient’s case and shall represent the interests of the patient, regardless of the source of payment to the attorney.

(c) Hearings on petitions for continued involuntary outpatient services must be before the court that issued the order for involuntary outpatient 1services. The court may appoint a magistrate to preside at the hearing. The procedures for obtaining an order pursuant to this paragraph must meet the requirements of subsection (7), except that the time period included in paragraph (2)(e) is not applicable in determining the appropriateness of additional periods of involuntary outpatient placement.

(d) Notice of the hearing must be provided as set forth in s. 394.4599. The patient and the patient’s attorney may agree to a period of continued outpatient services without a court hearing.

(e) The same procedure must be repeated before the expiration of each additional period the patient is placed in treatment.

(f) If the patient has previously been found incompetent to consent to treatment, the court shall consider testimony and evidence regarding the patient’s competence. Section 394.4598 governs the discharge of the guardian advocate if the patient’s competency to consent to treatment has been restored.

History.—s. 8, ch. 2004-385; s. 3, ch. 2006-171; s. 4, ch. 2009-38; s. 4, ch. 2016-127; s. 85, ch. 2016-241.

1Note.—As amended by s. 85, ch. 2016-241. The amendment by s. 4, ch. 2016-127, uses the word “treatment” instead of the word “services.”



394.467 - Involuntary inpatient placement.

394.467 Involuntary inpatient placement.—

(1) CRITERIA.—A person may be ordered for involuntary inpatient placement for treatment upon a finding of the court by clear and convincing evidence that:

(a) He or she has a mental illness and because of his or her mental illness:

1.a. He or she has refused voluntary inpatient placement for treatment after sufficient and conscientious explanation and disclosure of the purpose of inpatient placement for treatment; or

b. He or she is unable to determine for himself or herself whether inpatient placement is necessary; and

2.a. He or she is incapable of surviving alone or with the help of willing and responsible family or friends, including available alternative services, and, without treatment, is likely to suffer from neglect or refuse to care for himself or herself, and such neglect or refusal poses a real and present threat of substantial harm to his or her well-being; or

b. There is substantial likelihood that in the near future he or she will inflict serious bodily harm on self or others, as evidenced by recent behavior causing, attempting, or threatening such harm; and

(b) All available less restrictive treatment alternatives that would offer an opportunity for improvement of his or her condition have been judged to be inappropriate.

(2) ADMISSION TO A TREATMENT FACILITY.—A patient may be retained by a facility or involuntarily placed in a treatment facility upon the recommendation of the administrator of the facility where the patient has been examined and after adherence to the notice and hearing procedures provided in s. 394.4599. The recommendation must be supported by the opinion of a psychiatrist and the second opinion of a clinical psychologist or another psychiatrist, both of whom have personally examined the patient within the preceding 72 hours, that the criteria for involuntary inpatient placement are met. However, if the administrator certifies that a psychiatrist or clinical psychologist is not available to provide the second opinion, the second opinion may be provided by a licensed physician who has postgraduate training and experience in diagnosis and treatment of mental illness or by a psychiatric nurse. Any opinion authorized in this subsection may be conducted through a face-to-face examination, in person, or by electronic means. Such recommendation shall be entered on a petition for involuntary inpatient placement certificate that authorizes the facility to retain the patient pending transfer to a treatment facility or completion of a hearing.

(3) PETITION FOR INVOLUNTARY INPATIENT PLACEMENT.—The administrator of the facility shall file a petition for involuntary inpatient placement in the court in the county where the patient is located. Upon filing, the clerk of the court shall provide copies to the department, the patient, the patient’s guardian or representative, and the state attorney and public defender of the judicial circuit in which the patient is located. A fee may not be charged for the filing of a petition under this subsection.

(4) APPOINTMENT OF COUNSEL.—Within 1 court working day after the filing of a petition for involuntary inpatient placement, the court shall appoint the public defender to represent the person who is the subject of the petition, unless the person is otherwise represented by counsel. The clerk of the court shall immediately notify the public defender of such appointment. Any attorney representing the patient shall have access to the patient, witnesses, and records relevant to the presentation of the patient’s case and shall represent the interests of the patient, regardless of the source of payment to the attorney.

(5) CONTINUANCE OF HEARING.—The patient is entitled, with the concurrence of the patient’s counsel, to at least one continuance of the hearing for up to 4 weeks.

(6) HEARING ON INVOLUNTARY INPATIENT PLACEMENT.—

(a)1. The court shall hold the hearing on involuntary inpatient placement within 5 court working days, unless a continuance is granted.

2. Except for good cause documented in the court file, the hearing must be held in the county or the facility, as appropriate, where the patient is located, must be as convenient to the patient as is consistent with orderly procedure, and shall be conducted in physical settings not likely to be injurious to the patient’s condition. If the court finds that the patient’s attendance at the hearing is not consistent with the best interests of the patient, and the patient’s counsel does not object, the court may waive the presence of the patient from all or any portion of the hearing. The state attorney for the circuit in which the patient is located shall represent the state, rather than the petitioning facility administrator, as the real party in interest in the proceeding.

3. The court may appoint a magistrate to preside at the hearing. One of the professionals who executed the petition for involuntary inpatient placement certificate shall be a witness. The patient and the patient’s guardian or representative shall be informed by the court of the right to an independent expert examination. If the patient cannot afford such an examination, the court shall ensure that one is provided, as otherwise provided for by law. The independent expert’s report is confidential and not discoverable, unless the expert is to be called as a witness for the patient at the hearing. The testimony in the hearing must be given under oath, and the proceedings must be recorded. The patient may refuse to testify at the hearing.

(b) If the court concludes that the patient meets the criteria for involuntary inpatient placement, it may order that the patient be transferred to a treatment facility or, if the patient is at a treatment facility, that the patient be retained there or be treated at any other appropriate facility, or that the patient receive services, on an involuntary basis, for up to 90 days. However, any order for involuntary mental health services in a treatment facility may be for up to 6 months. The order shall specify the nature and extent of the patient’s mental illness. The court may not order an individual with traumatic brain injury or dementia who lacks a co-occurring mental illness to be involuntarily placed in a state treatment facility. The facility shall discharge a patient any time the patient no longer meets the criteria for involuntary inpatient placement, unless the patient has transferred to voluntary status.

(c) If at any time before the conclusion of the hearing on involuntary inpatient placement it appears to the court that the person does not meet the criteria for involuntary inpatient placement under this section, but instead meets the criteria for involuntary outpatient services, the court may order the person evaluated for involuntary outpatient services pursuant to s. 394.4655. The petition and hearing procedures set forth in s. 394.4655 shall apply. If the person instead meets the criteria for involuntary assessment, protective custody, or involuntary admission pursuant to s. 397.675, then the court may order the person to be admitted for involuntary assessment for a period of 5 days pursuant to s. 397.6811. Thereafter, all proceedings are governed by chapter 397.

(d) At the hearing on involuntary inpatient placement, the court shall consider testimony and evidence regarding the patient’s competence to consent to treatment. If the court finds that the patient is incompetent to consent to treatment, it shall appoint a guardian advocate as provided in s. 394.4598.

(e) The administrator of the petitioning facility shall provide a copy of the court order and adequate documentation of a patient’s mental illness to the administrator of a treatment facility if the patient is ordered for involuntary inpatient placement, whether by civil or criminal court. The documentation must include any advance directives made by the patient, a psychiatric evaluation of the patient, and any evaluations of the patient performed by a psychiatric nurse, a clinical psychologist, a marriage and family therapist, a mental health counselor, or a clinical social worker. The administrator of a treatment facility may refuse admission to any patient directed to its facilities on an involuntary basis, whether by civil or criminal court order, who is not accompanied by adequate orders and documentation.

(7) PROCEDURE FOR CONTINUED INVOLUNTARY INPATIENT PLACEMENT.—

(a) Hearings on petitions for continued involuntary inpatient placement of an individual placed at any treatment facility are administrative hearings and must be conducted in accordance with s. 120.57(1), except that any order entered by the administrative law judge is final and subject to judicial review in accordance with s. 120.68. Orders concerning patients committed after successfully pleading not guilty by reason of insanity are governed by s. 916.15.

(b) If the patient continues to meet the criteria for involuntary inpatient placement and is being treated at a treatment facility, the administrator shall, before the expiration of the period the treatment facility is authorized to retain the patient, file a petition requesting authorization for continued involuntary inpatient placement. The request must be accompanied by a statement from the patient’s physician, psychiatrist, psychiatric nurse, or clinical psychologist justifying the request, a brief description of the patient’s treatment during the time he or she was involuntarily placed, and an individualized plan of continued treatment. Notice of the hearing must be provided as provided in s. 394.4599. If a patient’s attendance at the hearing is voluntarily waived, the administrative law judge must determine that the waiver is knowing and voluntary before waiving the presence of the patient from all or a portion of the hearing. Alternatively, if at the hearing the administrative law judge finds that attendance at the hearing is not consistent with the best interests of the patient, the administrative law judge may waive the presence of the patient from all or any portion of the hearing, unless the patient, through counsel, objects to the waiver of presence. The testimony in the hearing must be under oath, and the proceedings must be recorded.

(c) Unless the patient is otherwise represented or is ineligible, he or she shall be represented at the hearing on the petition for continued involuntary inpatient placement by the public defender of the circuit in which the facility is located.

(d) If at a hearing it is shown that the patient continues to meet the criteria for involuntary inpatient placement, the administrative law judge shall sign the order for continued involuntary inpatient placement for up to 90 days. However, any order for involuntary mental health services in a treatment facility may be for up to 6 months. The same procedure shall be repeated before the expiration of each additional period the patient is retained.

(e) If continued involuntary inpatient placement is necessary for a patient admitted while serving a criminal sentence, but his or her sentence is about to expire, or for a minor involuntarily placed, but who is about to reach the age of 18, the administrator shall petition the administrative law judge for an order authorizing continued involuntary inpatient placement.

(f) If the patient has been previously found incompetent to consent to treatment, the administrative law judge shall consider testimony and evidence regarding the patient’s competence. If the administrative law judge finds evidence that the patient is now competent to consent to treatment, the administrative law judge may issue a recommended order to the court that found the patient incompetent to consent to treatment that the patient’s competence be restored and that any guardian advocate previously appointed be discharged.

(g) If the patient has been ordered to undergo involuntary inpatient placement and has previously been found incompetent to consent to treatment, the court shall consider testimony and evidence regarding the patient’s incompetence. If the patient’s competency to consent to treatment is restored, the discharge of the guardian advocate shall be governed by s. 394.4598.

The procedure required in this subsection must be followed before the expiration of each additional period the patient is involuntarily receiving services.

(8) RETURN TO FACILITY.—If a patient involuntarily held at a treatment facility under this part leaves the facility without the administrator’s authorization, the administrator may authorize a search for the patient and his or her return to the facility. The administrator may request the assistance of a law enforcement agency in this regard.

History.—s. 9, ch. 71-131; s. 8, ch. 73-133; ss. 3, 4, ch. 74-233; s. 1, ch. 75-305; s. 17, ch. 77-121; s. 205, ch. 77-147; s. 1, ch. 77-174; ss. 2, 8, ch. 77-312; s. 19, ch. 78-95; s. 1, ch. 78-197; s. 9, ch. 79-298; s. 2, ch. 79-336; ss. 2, 4, ch. 80-75; s. 12, ch. 82-212; s. 9, ch. 84-285; s. 28, ch. 85-167; s. 105, ch. 89-96; s. 70, ch. 90-271; s. 710, ch. 95-148; s. 18, ch. 96-169; s. 124, ch. 96-410; s. 3, ch. 98-92; s. 77, ch. 2004-11; s. 9, ch. 2004-385; s. 4, ch. 2006-171; s. 5, ch. 2009-38; s. 2, ch. 2016-231; s. 13, ch. 2016-241.



394.46715 - Rulemaking authority.

394.46715 Rulemaking authority.—The department may adopt rules to administer this part.

History.—s. 10, ch. 2004-385; s. 84, ch. 2014-19; s. 14, ch. 2016-241.



394.4672 - Procedure for placement of veteran with federal agency.

394.4672 Procedure for placement of veteran with federal agency.—

(1) Whenever it is determined by the court that a person meets the criteria for involuntary placement and it appears that such person is eligible for care or treatment by the United States Department of Veterans Affairs or other agency of the United States Government, the court, upon receipt of a certificate from the United States Department of Veterans Affairs or such other agency showing that facilities are available and that the person is eligible for care or treatment therein, may place that person with the United States Department of Veterans Affairs or other federal agency. The person whose placement is sought shall be personally served with notice of the pending placement proceeding in the manner as provided in this part, and nothing in this section shall affect his or her right to appear and be heard in the proceeding. Upon placement, the person shall be subject to the rules and regulations of the United States Department of Veterans Affairs or other federal agency.

(2) The judgment or order of placement by a court of competent jurisdiction of another state or of the District of Columbia, placing a person with the United States Department of Veterans Affairs or other federal agency for care or treatment, shall have the same force and effect in this state as in the jurisdiction of the court entering the judgment or making the order; and the courts of the placing state or of the District of Columbia shall be deemed to have retained jurisdiction of the person so placed. Consent is hereby given to the application of the law of the placing state or district with respect to the authority of the chief officer of any facility of the United States Department of Veterans Affairs or other federal agency operated in this state to retain custody or to transfer, parole, or discharge the person.

(3) Upon receipt of a certificate of the United States Department of Veterans Affairs or such other federal agency that facilities are available for the care or treatment of mentally ill persons and that the person is eligible for care or treatment, the administrator of the receiving or treatment facility may cause the transfer of that person to the United States Department of Veterans Affairs or other federal agency. Upon effecting such transfer, the committing court shall be notified by the transferring agency. No person shall be transferred to the United States Department of Veterans Affairs or other federal agency if he or she is confined pursuant to the conviction of any felony or misdemeanor or if he or she has been acquitted of the charge solely on the ground of insanity, unless prior to transfer the court placing such person enters an order for the transfer after appropriate motion and hearing and without objection by the United States Department of Veterans Affairs.

(4) Any person transferred as provided in this section shall be deemed to be placed with the United States Department of Veterans Affairs or other federal agency pursuant to the original placement.

History.—s. 15, ch. 14579, 1929; CGL 1936 Supp. 2146(16); s. 1, ch. 21795, 1943; s. 4, ch. 84-62; s. 18, ch. 93-268; s. 711, ch. 95-148; s. 19, ch. 96-169.

Note.—Former s. 293.16.



394.468 - Admission and discharge procedures.

394.468 Admission and discharge procedures.—Admission and discharge procedures and treatment policies of the department are governed solely by this part. Such procedures and policies shall not be subject to control by court procedure rules. The matters within the purview of this part are deemed to be substantive, not procedural.

History.—s. 9, ch. 77-312; s. 21, ch. 96-169.



394.4685 - Transfer of patients among facilities.

394.4685 Transfer of patients among facilities.—

(1) TRANSFER BETWEEN PUBLIC FACILITIES.—

(a) A patient who has been admitted to a public receiving facility, or the family member, guardian, or guardian advocate of such patient, may request the transfer of the patient to another public receiving facility. A patient who has been admitted to a public treatment facility, or the family member, guardian, or guardian advocate of such patient, may request the transfer of the patient to another public treatment facility. Depending on the medical treatment or mental health treatment needs of the patient and the availability of appropriate facility resources, the patient may be transferred at the discretion of the department. If the department approves the transfer of an involuntary patient, notice according to the provisions of s. 394.4599 shall be given prior to the transfer by the transferring facility. The department shall respond to the request for transfer within 2 working days after receipt of the request by the facility administrator.

(b) When required by the medical treatment or mental health treatment needs of the patient or the efficient utilization of a public receiving or public treatment facility, a patient may be transferred from one receiving facility to another, or one treatment facility to another, at the department’s discretion, or, with the express and informed consent of the patient or the patient’s guardian or guardian advocate, to a facility in another state. Notice according to the provisions of s. 394.4599 shall be given prior to the transfer by the transferring facility. If prior notice is not possible, notice of the transfer shall be provided as soon as practicable after the transfer.

(2) TRANSFER FROM PUBLIC TO PRIVATE FACILITIES.—

(a) A patient who has been admitted to a public receiving or public treatment facility and has requested, either personally or through his or her guardian or guardian advocate, and is able to pay for treatment in a private facility shall be transferred at the patient’s expense to a private facility upon acceptance of the patient by the private facility.

(b) A public receiving facility initiating a patient transfer to a licensed hospital for acute care mental health services not accessible through the public receiving facility shall notify the hospital of such transfer and send the hospital all records relating to the emergency psychiatric or medical condition.

(3) TRANSFER FROM PRIVATE TO PUBLIC FACILITIES.—

(a) A patient or the patient’s guardian or guardian advocate may request the transfer of the patient from a private to a public facility, and the patient may be so transferred upon acceptance of the patient by the public facility.

(b) A private facility may request the transfer of a patient from the facility to a public facility, and the patient may be so transferred upon acceptance of the patient by the public facility. The cost of such transfer shall be the responsibility of the transferring facility.

(c) A public facility must respond to a request for the transfer of a patient within 2 working days after receipt of the request.

(4) TRANSFER BETWEEN PRIVATE FACILITIES.—A patient in a private facility or the patient’s guardian or guardian advocate may request the transfer of the patient to another private facility at any time, and the patient shall be transferred upon acceptance of the patient by the facility to which transfer is sought.

History.—s. 22, ch. 96-169; s. 15, ch. 2016-241.



394.469 - Discharge of involuntary patients.

394.469 Discharge of involuntary patients.—

(1) POWER TO DISCHARGE.—At any time a patient is found to no longer meet the criteria for involuntary placement, the administrator shall:

(a) Discharge the patient, unless the patient is under a criminal charge, in which case the patient shall be transferred to the custody of the appropriate law enforcement officer;

(b) Transfer the patient to voluntary status on his or her own authority or at the patient’s request, unless the patient is under criminal charge or adjudicated incapacitated; or

(c) Place an improved patient, except a patient under a criminal charge, on convalescent status in the care of a community facility.

(2) NOTICE.—Notice of discharge or transfer of a patient shall be given as provided in s. 394.4599.

History.—s. 10, ch. 71-131; s. 9, ch. 73-133; s. 10, ch. 79-298; s. 13, ch. 82-212; s. 712, ch. 95-148; s. 23, ch. 96-169.



394.473 - Attorney’s fee; expert witness fee.

394.473 Attorney’s fee; expert witness fee.—

(1) In the case of an indigent person for whom an attorney is appointed pursuant to the provisions of this part, the attorney shall be compensated by the state pursuant to s. 27.5304. In the case of an indigent person, the court may appoint a public defender. The public defender shall receive no additional compensation other than that usually paid his or her office.

(2) In the case of an indigent person for whom expert testimony is required in a court hearing pursuant to the provisions of this act, the expert, except one who is classified as a full-time employee of the state or who is receiving remuneration from the state for his or her time in attendance at the hearing, shall be compensated by the state pursuant to s. 27.5304.

History.—s. 13, ch. 71-131; s. 10, ch. 73-133; s. 25, ch. 73-334; s. 12, ch. 79-298; s. 3, ch. 82-176; s. 14, ch. 82-212; s. 713, ch. 95-148; s. 107, ch. 2003-402; s. 70, ch. 2004-265.



394.475 - Acceptance, examination, and involuntary placement of Florida residents from out-of-state mental health authorities.

394.475 Acceptance, examination, and involuntary placement of Florida residents from out-of-state mental health authorities.—

(1) Upon the request of the state mental health authority of another state, the department is authorized to accept as a patient, for a period of not more than 15 days, a person who is and has been a bona fide resident of this state for a period of not less than 1 year.

(2) Any person received pursuant to subsection (1) shall be examined by the staff of the state facility where such patient has been accepted, which examination shall be completed during the 15-day period.

(3) If upon examination such a person requires continued involuntary placement, a petition for a hearing regarding involuntary placement shall be filed with the court of the county wherein the treatment facility receiving the patient is located or the county where the patient is a resident.

(4) During the pendency of the examination period and the pendency of the involuntary placement proceedings, such person may continue to be held in the treatment facility unless the court having jurisdiction enters an order to the contrary.

History.—s. 14, ch. 71-131; s. 25, ch. 73-334; s. 206, ch. 77-147; s. 13, ch. 79-298; s. 15, ch. 82-212; s. 24, ch. 96-169.



394.4781 - Residential care for psychotic and emotionally disturbed children.

394.4781 Residential care for psychotic and emotionally disturbed children.—

(1) DEFINITIONS.—As used in this section:

(a) “Psychotic or severely emotionally disturbed child” means a child so diagnosed by a psychiatrist or clinical psychologist who has specialty training and experience with children. Such a severely emotionally disturbed child or psychotic child shall be considered by this diagnosis to benefit by and require residential care as contemplated by this section.

(b) “Department” means the Department of Children and Families.

(2) FUNDING OF PROGRAM.—The department shall provide for the purposes of this section such amount as shall be set forth in the annual appropriations act as payment for part of the costs of residential care for psychotic or severely emotionally disturbed children.

(3) ADMINISTRATION OF THE PROGRAM.—

(a) The department shall provide the necessary application forms and office personnel to administer the purchase-of-service program.

(b) The department shall review such applications monthly and, in accordance with available funds, the severity of the problems of the child, the availability of the needed residential care, and the financial means of the family involved, approve or disapprove each application. If an application is approved, the department shall contract for or purchase the services of an appropriate residential facility in such amounts as are determined by the annual appropriations act.

(c) The department is authorized to promulgate such rules as are necessary for the full and complete implementation of the provisions of this section.

(d) The department shall purchase services only from those facilities which are in compliance with standards promulgated by the department.

(4) RULE ADOPTION.—The department may adopt rules to carry out this section, including rules concerning review and approval of applications for placement, cost sharing, and client eligibility for placement, and rules to ensure that facilities from which the department purchases or contracts for services under this section provide:

(a) Minimum standards for client care and treatment practices, including ensuring that sufficient numbers and types of qualified personnel are on duty and available at all times to provide necessary and adequate client safety, care, and security.

(b) Minimum standards for client intake and admission, eligibility criteria, discharge planning, assessment, treatment planning, continuity of care, treatment modalities, service array, medical services, physical health services, client rights, maintenance of client records, and management of the treatment environment, including standards for the use of seclusion, restraints, and time-out.

(c) Minimum standards for facility operation and administration, fiscal accountability, personnel policies and procedures, and staff education, qualifications, experience, and training.

(d) Minimum standards for adequate infection control, housekeeping sanitation, disaster planning, firesafety, construction standards, and emergency services.

(e) Minimum standards for the establishment, organization, and operation of the licensed facility in accordance with program standards of the department.

(f) Licensing requirements.

History.—ss. 1, 2, 3, ch. 77-287; s. 156, ch. 79-400; s. 16, ch. 82-212; s. 3, ch. 98-152; s. 99, ch. 99-8; s. 85, ch. 2014-19.



394.4784 - Minors; access to outpatient crisis intervention services and treatment.

394.4784 Minors; access to outpatient crisis intervention services and treatment.—For the purposes of this section, the disability of nonage is removed for any minor age 13 years or older to access services under the following circumstances:

(1) OUTPATIENT DIAGNOSTIC AND EVALUATION SERVICES.—When any minor age 13 years or older experiences an emotional crisis to such degree that he or she perceives the need for professional assistance, he or she shall have the right to request, consent to, and receive mental health diagnostic and evaluative services provided by a licensed mental health professional, as defined by Florida Statutes, or in a mental health facility licensed by the state. The purpose of such services shall be to determine the severity of the problem and the potential for harm to the person or others if further professional services are not provided. Outpatient diagnostic and evaluative services shall not include medication and other somatic methods, aversive stimuli, or substantial deprivation. Such services shall not exceed two visits during any 1-week period in response to a crisis situation before parental consent is required for further services, and may include parental participation when determined to be appropriate by the mental health professional or facility.

(2) OUTPATIENT CRISIS INTERVENTION, THERAPY AND COUNSELING SERVICES.—When any minor age 13 years or older experiences an emotional crisis to such degree that he or she perceives the need for professional assistance, he or she shall have the right to request, consent to, and receive outpatient crisis intervention services including individual psychotherapy, group therapy, counseling, or other forms of verbal therapy provided by a licensed mental health professional, as defined by Florida Statutes, or in a mental health facility licensed by the state. Such services shall not include medication and other somatic treatments, aversive stimuli, or substantial deprivation. Such services shall not exceed two visits during any 1-week period in response to a crisis situation before parental consent is required for further services, and may include parental participation when determined to be appropriate by the mental health professional or facility.

(3) LIABILITY FOR PAYMENT.—The parent, parents, or legal guardian of a minor shall not be liable for payment for any such outpatient diagnostic and evaluation services or outpatient therapy and counseling services, as provided in this section, unless such parent, parents, or legal guardian participates in the outpatient diagnostic and evaluation services or outpatient therapy and counseling services and then only for the services rendered with such participation.

(4) PROVISION OF SERVICES.—No licensed mental health professional shall be obligated to provide services to minors accorded the right to receive services under this section. Provision of such services shall be on a voluntary basis.

History.—s. 2, ch. 91-170; s. 716, ch. 95-148.



394.4785 - Children and adolescents; admission and placement in mental facilities.

394.4785 Children and adolescents; admission and placement in mental facilities.—

(1) A child or adolescent as defined in s. 394.492 may not be admitted to a state-owned or state-operated mental health treatment facility. A child may be admitted pursuant to s. 394.4625 or s. 394.467 to a crisis stabilization unit or a residential treatment center licensed under this chapter or a hospital licensed under chapter 395. The treatment center, unit, or hospital must provide the least restrictive available treatment that is appropriate to the individual needs of the child or adolescent and must adhere to the guiding principles, system of care, and service planning provisions contained in part III of this chapter.

(2) A person under the age of 14 who is admitted to any hospital licensed pursuant to chapter 395 may not be admitted to a bed in a room or ward with an adult patient in a mental health unit or share common areas with an adult patient in a mental health unit. However, a person 14 years of age or older may be admitted to a bed in a room or ward in the mental health unit with an adult if the admitting physician documents in the case record that such placement is medically indicated or for reasons of safety. Such placement shall be reviewed by the attending physician or a designee or on-call physician each day and documented in the case record.

History.—ss. 1, 2, ch. 82-212; s. 1, ch. 85-254; s. 1, ch. 87-209; s. 2, ch. 2000-265; s. 152, ch. 2000-349.



394.4786 - Intent.

394.4786 Intent.—

(1) The Legislature intends that all hospitals, excluding hospitals owned and operated by the department or the Department of Corrections, be assessed on a continuing basis an amount equal to 1.5 percent of the hospital’s annual net operating revenues and that the assessments be deposited into the Public Medical Assistance Trust Fund.

(2) Further, the Legislature intends that a specialty psychiatric hospital that provides health care to specified indigent patients be eligible for reimbursement up to the amount that hospital contributed to the Public Medical Assistance Trust Fund in the previous fiscal year.

History.—s. 1, ch. 89-355; s. 25, ch. 96-169.



394.47865 - South Florida State Hospital; privatization.

394.47865 South Florida State Hospital; privatization.—

(1) The Department of Children and Families shall, through a request for proposals, privatize South Florida State Hospital. The department shall plan to begin implementation of this privatization initiative by July 1, 1998.

(a) Notwithstanding s. 287.057(13), the department may enter into agreements, not to exceed 20 years, with a private provider, a coalition of providers, or another agency to finance, design, and construct a treatment facility having up to 350 beds and to operate all aspects of daily operations within the facility. The department may subcontract any or all components of this procurement to a statutorily established state governmental entity that has successfully contracted with private companies for designing, financing, acquiring, leasing, constructing, and operating major privatized state facilities.

(b) The selected contractor is authorized to sponsor the issuance of tax-exempt bonds, certificates of participation, or other securities to finance the project, and the state is authorized to enter into a lease-purchase agreement for the treatment facility.

(2) The contractor shall operate South Florida State Hospital as a mental health treatment facility that serves voluntarily and involuntarily committed indigent adults who meet the criteria of part I of this chapter and who reside in the South Florida State Hospital service area.

(a) South Florida State Hospital shall remain a participant in the mental health disproportionate share program so long as the residents receive eligible services.

(b) The department and the contractor shall ensure that the treatment facility is operated as a part of a total continuum of care for persons who are mentally ill. The contractor shall have as its primary goal for the treatment facility to effectively treat and assist residents to return to the community as quickly as possible.

(3)(a) Current South Florida State Hospital employees who are affected by the privatization shall be given first preference for continued employment by the contractor. The department shall make reasonable efforts to find suitable job placements for employees who wish to remain within the state Career Service System.

(b) Any savings that result from the privatization of South Florida State Hospital shall be directed to the department’s service districts 9, 10, and 11 for the delivery of community mental health services.

History.—s. 14, ch. 97-260; s. 14, ch. 2001-278; s. 35, ch. 2002-207; s. 30, ch. 2010-151; s. 86, ch. 2014-19.



394.4787 - Definitions; ss. 394.4786, 394.4787, 394.4788, and 394.4789.

394.4787 Definitions; ss. 394.4786, 394.4787, 394.4788, and 394.4789.—As used in this section and ss. 394.4786, 394.4788, and 394.4789:

(1) “Acute mental health services” means mental health services provided through inpatient hospitalization.

(2) “Agency” means the Agency for Health Care Administration.

(3) “Charity care” means that portion of hospital charges for care provided to a patient whose family income for the 12 months preceding the determination is equal to or below 150 percent of the current federal nonfarm poverty guideline or the amount of hospital charges due from the patient which exceeds 25 percent of the annual family income and for which there is no compensation. Charity care shall not include administrative or courtesy discounts, contractual allowances to third party payors, or failure of a hospital to collect full charges due to partial payment by governmental programs.

(4) “Indigent” means an individual whose financial status would qualify him or her for charity care.

(5) “Operating expense” means all common and accepted costs appropriate in developing and maintaining the operating of the patient care facility and its activities.

(6) “PMATF” means the Public Medical Assistance Trust Fund.

(7) “Specialty psychiatric hospital” means a hospital licensed by the agency pursuant to s. 395.002(28) and part II of chapter 408 as a specialty psychiatric hospital.

History.—s. 2, ch. 89-355; s. 1, ch. 90-192; s. 11, ch. 90-295; s. 55, ch. 91-282; s. 90, ch. 92-33; ss. 70, 98, ch. 92-289; s. 717, ch. 95-148; s. 26, ch. 96-169; s. 32, ch. 98-89; s. 25, ch. 98-171; s. 205, ch. 99-13; s. 25, ch. 2007-230.



394.4788 - Use of certain PMATF funds for the purchase of acute care mental health services.

394.4788 Use of certain PMATF funds for the purchase of acute care mental health services.—

(1) A hospital may be eligible to be reimbursed an amount no greater than the hospital’s previous year contribution to the PMATF for acute mental health services provided to indigent mentally ill persons who have been determined by the agency or its agent to require such treatment and who:

(a) Do not meet Medicaid eligibility criteria, unless the agency makes a referral for a Medicaid eligible patient pursuant to s. 394.4789;

(b) Meet the criteria for mental illness under this part; and

(c) Meet the definition of charity care.

(2) The agency shall annually calculate a per diem reimbursement rate for each specialty psychiatric hospital to be paid to the specialty psychiatric hospitals for the provision of acute mental health services provided to indigent mentally ill patients who meet the criteria in subsection (1). After the first rate period, providers shall be notified of new reimbursement rates for each new state fiscal year by June 1. The new reimbursement rates shall commence July 1.

(3) Reimbursement rates shall be calculated using the most recent audited actual costs received by the agency. Cost data received each April 15 shall be used in the calculation of the rates. Historic costs shall be inflated from the midpoint of a hospital’s fiscal year to the midpoint of the state fiscal year. The inflation adjustment shall be made utilizing the latest available projections as of March 31 for the Data Resources Incorporated National and Regional Hospital Input Price Indices as calculated by the Medicaid program office.

(4) Reimbursement shall be based on compensating a specialty psychiatric hospital at a per diem rate equal to its operating costs per inpatient day.

(5) A hospital shall not be entitled to receive more in any one fiscal year than that hospital contributed to the PMATF during the previous fiscal year.

(6) Hospitals that agree to participate in the program set forth in this section and ss. 394.4786, 394.4787, and 394.4789 shall agree that payment from the PMATF is payment in full for all patients for which reimbursement is received under this section and ss. 394.4786, 394.4787, and 394.4789, until the funds for this program are no longer available.

(7) The agency shall develop a payment system to reimburse specialty psychiatric hospitals quarterly as set forth in this part.

History.—s. 3, ch. 89-355; s. 1, ch. 90-192; s. 98, ch. 92-289; s. 27, ch. 96-169; s. 3, ch. 98-89.



394.4789 - Establishment of referral process and eligibility determination.

394.4789 Establishment of referral process and eligibility determination.—

(1) It is the intent of the Legislature that a hospital which seeks payment under s. 394.4788 shall accept referrals from the department. However, a hospital shall have the right to refuse the admission of a patient due to lack of functional bed space or lack of services appropriate to a patient’s specific treatment and no hospital shall be required to accept referrals if the costs for treating the referred patient are no longer reimbursable because the hospital has reached the level of contribution made to the PMATF in the previous fiscal year. Furthermore, a hospital that does not seek compensation for indigent mentally ill patients under the provisions of this act shall not be obliged to accept department referrals, notwithstanding any agreements it may have entered into with the department. The right of refusal in this subsection shall not affect a hospital’s requirement to provide emergency care pursuant to s. 395.1041 or other statutory requirements related to the provision of emergency care.

(2) The department shall adopt a patient eligibility form and shall be responsible for eligibility determination. However, the department may contract with participating psychiatric hospitals for eligibility determination. The eligibility form shall provide the mechanism for determining a patient’s eligibility according to the requirements of s. 394.4788(1).

(a) A specialty psychiatric hospital shall be eligible for reimbursement only when an eligibility form has been completed for each indigent mentally ill person for whom reimbursement is sought.

(b) As part of eligibility determination, every effort shall be made by the hospital to determine if any third party insurance coverage is available.

History.—s. 4, ch. 89-355; s. 71, ch. 92-289; s. 4, ch. 2015-4.



394.47891 - Military veterans and servicemembers court programs.

394.47891 Military veterans and servicemembers court programs.—The chief judge of each judicial circuit may establish a Military Veterans and Servicemembers Court Program under which veterans, as defined in s. 1.01, including veterans who were discharged or released under a general discharge, and servicemembers, as defined in s. 250.01, who are charged or convicted of a criminal offense and who suffer from a military-related mental illness, traumatic brain injury, substance abuse disorder, or psychological problem can be sentenced in accordance with chapter 921 in a manner that appropriately addresses the severity of the mental illness, traumatic brain injury, substance abuse disorder, or psychological problem through services tailored to the individual needs of the participant. Entry into any Military Veterans and Servicemembers Court Program must be based upon the sentencing court’s assessment of the defendant’s criminal history, military service, substance abuse treatment needs, mental health treatment needs, amenability to the services of the program, the recommendation of the state attorney and the victim, if any, and the defendant’s agreement to enter the program.

History.—s. 17, ch. 2012-159; s. 9, ch. 2016-127.



394.47892 - Mental health court programs.

394.47892 Mental health court programs.—

(1) Each county may fund a mental health court program under which a defendant in the justice system assessed with a mental illness shall be processed in such a manner as to appropriately address the severity of the identified mental illness through treatment services tailored to the individual needs of the participant. The Legislature intends to encourage the department, the Department of Corrections, the Department of Juvenile Justice, the Department of Health, the Department of Law Enforcement, the Department of Education, and other such agencies, local governments, law enforcement agencies, interested public or private entities, and individuals to support the creation and establishment of problem-solving court programs. Participation in a mental health court program does not relieve a public or private agency of its responsibility for a child or an adult, but enables such agency to better meet the child’s or adult’s needs through shared responsibility and resources.

(2) Mental health court programs may include pretrial intervention programs as provided in ss. 948.08, 948.16, and 985.345, postadjudicatory mental health court programs as provided in ss. 948.01 and 948.06, and review of the status of compliance or noncompliance of sentenced defendants through a mental health court program.

(3) Entry into a pretrial mental health court program is voluntary.

(4)(a) Entry into a postadjudicatory mental health court program as a condition of probation or community control pursuant to s. 948.01 or s. 948.06 must be based upon the sentencing court’s assessment of the defendant’s criminal history, mental health screening outcome, amenability to the services of the program, and total sentence points; the recommendation of the state attorney and the victim, if any; and the defendant’s agreement to enter the program.

(b) A defendant who is sentenced to a postadjudicatory mental health court program and who, while a mental health court program participant, is the subject of a violation of probation or community control under s. 948.06 shall have the violation of probation or community control heard by the judge presiding over the postadjudicatory mental health court program. After a hearing on or admission of the violation, the judge shall dispose of any such violation as he or she deems appropriate if the resulting sentence or conditions are lawful.

(5)(a) Contingent upon an annual appropriation by the Legislature, the state courts system shall establish, at a minimum, one coordinator position in each mental health court program to coordinate the responsibilities of the participating agencies and service providers. Each coordinator shall provide direct support to the mental health court program by providing coordination between the multidisciplinary team and the judiciary, providing case management, monitoring compliance of the participants in the mental health court program with court requirements, and managing the collection of data for program evaluation and accountability.

(b) Each mental health court program shall collect sufficient client-level data and programmatic information for purposes of program evaluation. Client-level data includes primary offenses that resulted in the mental health court program referral or sentence, treatment compliance, completion status and reasons for failure to complete, offenses committed during treatment and the sanctions imposed, frequency of court appearances, and units of service. Programmatic information includes referral and screening procedures, eligibility criteria, type and duration of treatment offered, and residential treatment resources. The programmatic information and aggregate data on the number of mental health court program admissions and terminations by type of termination shall be reported annually by each mental health court program to the Office of the State Courts Administrator.

(6) If a county chooses to fund a mental health court program, the county must secure funding from sources other than the state for those costs not otherwise assumed by the state pursuant to s. 29.004. However, this subsection does not preclude counties from using funds for treatment and other services provided through state executive branch agencies. Counties may provide, by interlocal agreement, for the collective funding of these programs.

(7) The chief judge of each judicial circuit may appoint an advisory committee for the mental health court program. The committee shall be composed of the chief judge, or his or her designee, who shall serve as chair; the judge or judges of the mental health court program, if not otherwise designated by the chief judge as his or her designee; the state attorney, or his or her designee; the public defender, or his or her designee; the mental health court program coordinator or coordinators; community representatives; treatment representatives; and any other persons who the chair deems appropriate.

History.—s. 10, ch. 2016-127.






Part II - INTERSTATE COMPACT ON MENTAL HEALTH (ss. 394.479-394.484)

394.479 - Interstate Compact on Mental Health.

394.479 Interstate Compact on Mental Health.—The Interstate Compact on Mental Health is hereby enacted into law and entered into by this state with all other states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON MENTAL HEALTH

The contracting states solemnly agree that:

ARTICLE I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

ARTICLE II

As used in this compact:

(a) “Sending state” shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) “Receiving state” shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) “Institution” shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) “Patient” shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact.

(e) “Aftercare” shall mean care, treatment, and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) “Mental illness” shall mean mental disease to such extent that a person so afflicted requires care and treatment for his or her own welfare, or the welfare of others, or of the community.

(g) “Mental deficiency” shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself or herself and his or her affairs, but shall not include mental illness as defined herein.

(h) “State” shall mean any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

ARTICLE III

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he or she shall be eligible for care and treatment in an institution in that state irrespective of his or her residence, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient’s full record with due regard for the location of the patient’s family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he or she would be taken if he or she were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

ARTICLE IV

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive aftercare or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that aftercare in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such aftercare in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient’s intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive aftercare or supervision in the receiving state.

(c) In supervising, treating, or caring for a patient on aftercare pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local patients.

ARTICLE V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he or she shall be detained in the state where found pending disposition in accordance with law.

ARTICLE VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

ARTICLE VII

(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of, and incidental to, the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

ARTICLE VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient’s guardian on his or her own behalf or in respect of any patient for whom he or she may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his or her power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term “guardian” as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

ARTICLE IX

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

ARTICLE X

(a) Each party state shall appoint a “compact administrator” who, on behalf of his or her state, shall act as general coordinator of activities under the compact in his or her state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by his or her state either in the capacity of sending or receiving state. The compact administrator or his or her duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE XI

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

ARTICLE XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

ARTICLE XIII

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII(b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

ARTICLE XIV

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History.—s. 1, ch. 71-219; s. 718, ch. 95-148.



394.480 - Compact administrator.

394.480 Compact administrator.—Pursuant to said compact, the Secretary of Children and Families shall be the compact administrator who, acting jointly with like officers of other party states, shall have power to promulgate rules and regulations to carry out more effectively the terms of the compact. The compact administrator is hereby authorized, empowered, and directed to cooperate with all departments, agencies, and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact of any supplementary agreement or agreements entered into by this state thereunder.

History.—s. 2, ch. 71-219; s. 100, ch. 99-8; s. 87, ch. 2014-19.



394.481 - Supplemental agreements with other states.

394.481 Supplemental agreements with other states.—The compact administrator is hereby authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the compact. In the event that such supplementary agreements shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, no such agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such service.

History.—s. 3, ch. 71-219.



394.482 - Payment of financial obligations imposed by compact.

394.482 Payment of financial obligations imposed by compact.—The compact administrator, subject to the approval of the Chief Financial Officer, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.

History.—s. 4, ch. 71-219; s. 414, ch. 2003-261.



394.483 - Authorized actions by administrator.

394.483 Authorized actions by administrator.—The compact administrator is hereby directed to consult with the immediate family representatives or guardian of any proposed transferee and, in the case of a proposed transferee from an institution in this state to an institution in another party state, to take no final action without approval of the committing court, if any.

History.—s. 5, ch. 71-219.



394.484 - Transmission of copies of act adopting compact.

394.484 Transmission of copies of act adopting compact.—Copies of this act shall upon its approval be transmitted by the Department of State to the governor of each state, the Attorney General and the Administrator of General Services of the United States, and the Council of State Governments.

History.—s. 6, ch. 71-219.






Part III - COMPREHENSIVE CHILD AND ADOLESCENT MENTAL HEALTHSERVICES (ss. 394.490-394.4995)

394.490 - Short title.

394.490 Short title.—Sections 394.490-394.497 may be cited as the “Comprehensive Child and Adolescent Mental Health Services Act.”

History.—s. 1, ch. 98-5.



394.491 - Guiding principles for the child and adolescent mental health treatment and support system.

394.491 Guiding principles for the child and adolescent mental health treatment and support system.—It is the intent of the Legislature that the following principles guide the development and implementation of the publicly funded child and adolescent mental health treatment and support system:

(1) The system should be centered on the child, adolescent, and family, with the needs and strengths of the child or adolescent and his or her family dictating the types and mix of services provided.

(2) The families and surrogate families of children and adolescents, including, but not limited to, foster parents, should be active participants in all aspects of planning, selecting, and delivering mental health treatment services at the local level, as well as in developing statewide policies for child and adolescent mental health services.

(3) The system of care should be community based, with accountability, the location of services, and the responsibility for management and decisionmaking resting at the local level.

(4) The system should provide timely access to a comprehensive array of cost-effective mental health treatment and support services.

(5) Children and adolescents who receive services should receive individualized services, guided by an individualized service plan, in accordance with the unique needs and strengths of each child or adolescent and his or her family.

(6) Through an appropriate screening and assessment process, treatment and support systems should identify, as early as possible, children and adolescents who are in need of mental health services and should target known risk factors.

(7) Children and adolescents should receive services within the least restrictive and most normal environment that is clinically appropriate for the service needs of the child or adolescent.

(8) Mental health programs and services should support and strengthen families so that the family can more adequately meet the mental health needs of the family’s child or adolescent.

(9) Children and adolescents should receive services that are integrated and linked with schools, residential child-caring agencies, and other child-related agencies and programs.

(10) Services must be delivered in a coordinated manner so that a child or adolescent can move through the system of services in accordance with the changing needs of the child or adolescent.

(11) The delivery of comprehensive child and adolescent mental health services must enhance the likelihood of positive outcomes and contribute to the child’s or adolescent’s ability to function effectively at home, at school, and in the community.

(12) An older adolescent should be provided with the necessary supports and skills in preparation for coping with life as a young adult.

(13) An adolescent should be assured a smooth transition to the adult mental health system for continuing age-appropriate treatment services.

(14) Community-based networks must educate people to recognize emotional disturbances in children and adolescents and provide information for obtaining access to appropriate treatment and support services.

(15) Mental health services for children and adolescents must be provided in a sensitive manner that is responsive to cultural and gender differences and special needs. Mental health services must be provided without regard to race, religion, national origin, gender, physical disability, or other characteristics.

History.—s. 2, ch. 98-5.



394.492 - Definitions.

394.492 Definitions.—As used in ss. 394.490-394.497, the term:

(1) “Adolescent” means a person who is at least 13 years of age but under 18 years of age.

(2) “Case manager” means a person who is responsible for participating in the development of and implementing a services plan, linking service providers to a child or adolescent and his or her family, monitoring the delivery of services, providing advocacy services, and collecting information to determine the effect of services and treatment.

(3) “Child” means a person from birth until the person’s 13th birthday.

(4) “Child or adolescent at risk of emotional disturbance” means a person under 18 years of age who has an increased likelihood of becoming emotionally disturbed because of risk factors that include, but are not limited to:

(a) Being homeless.

(b) Having a family history of mental illness.

(c) Being physically or sexually abused or neglected.

(d) Abusing alcohol or other substances.

(e) Being infected with human immunodeficiency virus (HIV).

(f) Having a chronic and serious physical illness.

(g) Having been exposed to domestic violence.

(h) Having multiple out-of-home placements.

(5) “Child or adolescent who has an emotional disturbance” means a person under 18 years of age who is diagnosed with a mental, emotional, or behavioral disorder of sufficient duration to meet one of the diagnostic categories specified in the most recent edition of the Diagnostic and Statistical Manual of the American Psychiatric Association, but who does not exhibit behaviors that substantially interfere with or limit his or her role or ability to function in the family, school, or community. The emotional disturbance must not be considered to be a temporary response to a stressful situation. The term does not include a child or adolescent who meets the criteria for involuntary placement under s. 394.467(1).

(6) “Child or adolescent who has a serious emotional disturbance or mental illness” means a person under 18 years of age who:

(a) Is diagnosed as having a mental, emotional, or behavioral disorder that meets one of the diagnostic categories specified in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association; and

(b) Exhibits behaviors that substantially interfere with or limit his or her role or ability to function in the family, school, or community, which behaviors are not considered to be a temporary response to a stressful situation.

The term includes a child or adolescent who meets the criteria for involuntary placement under s. 394.467(1).

(7) “Child or adolescent who is experiencing an acute mental or emotional crisis” means a child or adolescent who experiences a psychotic episode or a high level of mental or emotional distress which may be precipitated by a traumatic event or a perceived life problem for which the individual’s typical coping strategies are inadequate. The term includes a child or adolescent who meets the criteria for involuntary examination specified in s. 394.463(1).

(8) “Department” means the Department of Children and Families.

History.—s. 3, ch. 98-5; s. 2, ch. 2000-349; s. 88, ch. 2014-19.



394.493 - Target populations for child and adolescent mental health services funded through the department.

394.493 Target populations for child and adolescent mental health services funded through the department.—

(1) The child and adolescent mental health system of care funded through the Department of Children and Families shall serve, to the extent that resources are available, the following groups of children and adolescents who reside with their parents or legal guardians or who are placed in state custody:

(a) Children and adolescents who are experiencing an acute mental or emotional crisis.

(b) Children and adolescents who have a serious emotional disturbance or mental illness.

(c) Children and adolescents who have an emotional disturbance.

(d) Children and adolescents who are at risk of emotional disturbance.

(2) Each mental health provider under contract with the department to provide mental health services to the target population shall collect fees from the parent or legal guardian of the child or adolescent receiving services. The fees shall be based on a sliding fee scale for families whose net family income is at or above 150 percent of the Federal Poverty Income Guidelines. The department shall adopt, by rule, a sliding fee scale for statewide implementation. Fees collected from families shall be retained in the service district and used for expanding child and adolescent mental health treatment services.

(3) Each child or adolescent who meets the target population criteria of this section shall be served to the extent possible within available resources and consistent with the portion of the district substance abuse and mental health plan specified in s. 394.75 which pertains to child and adolescent mental health services.

History.—s. 4, ch. 98-5; s. 3, ch. 2000-349; s. 89, ch. 2014-19.



394.494 - General performance outcomes for the child and adolescent mental health treatment and support system.

394.494 General performance outcomes for the child and adolescent mental health treatment and support system.—

(1) It is the intent of the Legislature that the child and adolescent mental health treatment and support system achieve the following performance outcomes within the target populations who are eligible for services:

(a) Stabilization or improvement of the emotional condition or behavior of the child or adolescent, as evidenced by resolving the presented problems and symptoms of the serious emotional disturbance recorded in the initial assessment.

(b) Stabilization or improvement of the behavior or condition of the child or adolescent with respect to the family, so that the child or adolescent can function in the family with minimum appropriate supports.

(c) Stabilization or improvement of the behavior or condition of the child or adolescent with respect to school, so that the child can function in the school with minimum appropriate supports.

(d) Stabilization or improvement of the behavior or condition of the child or adolescent with respect to the way he or she interacts in the community, so that the child or adolescent can avoid behaviors that may be attributable to the emotional disturbance, such as substance abuse, unintended pregnancy, delinquency, sexually transmitted diseases, and other negative consequences.

(2) Annually, pursuant to former s. 216.0166, the department shall develop more specific performance outcomes and performance measures to assess the performance of the child and adolescent mental health treatment and support system in achieving the intent of this section.

History.—s. 5, ch. 98-5; s. 37, ch. 2015-2.



394.495 - Child and adolescent mental health system of care; programs and services.

394.495 Child and adolescent mental health system of care; programs and services.—

(1) The department shall establish, within available resources, an array of services to meet the individualized service and treatment needs of children and adolescents who are members of the target populations specified in s. 394.493, and of their families. It is the intent of the Legislature that a child or adolescent may not be admitted to a state mental health facility and such a facility may not be included within the array of services.

(2) The array of services must include assessment services that provide a professional interpretation of the nature of the problems of the child or adolescent and his or her family; family issues that may impact the problems; additional factors that contribute to the problems; and the assets, strengths, and resources of the child or adolescent and his or her family. The assessment services to be provided shall be determined by the clinical needs of each child or adolescent. Assessment services include, but are not limited to, evaluation and screening in the following areas:

(a) Physical and mental health for purposes of identifying medical and psychiatric problems.

(b) Psychological functioning, as determined through a battery of psychological tests.

(c) Intelligence and academic achievement.

(d) Social and behavioral functioning.

(e) Family functioning.

The assessment for academic achievement is the financial responsibility of the school district. The department shall cooperate with other state agencies and the school district to avoid duplicating assessment services.

(3) Assessments must be performed by:

(a) A professional as defined in s. 394.455(5), (7), (32), (35), or (36);

(b) A professional licensed under chapter 491; or

(c) A person who is under the direct supervision of a qualified professional as defined in s. 394.455(5), (7), (32), (35), or (36) or a professional licensed under chapter 491.

(4) The array of services may include, but is not limited to:

(a) Prevention services.

(b) Home-based services.

(c) School-based services.

(d) Family therapy.

(e) Family support.

(f) Respite services.

(g) Outpatient treatment.

(h) Day treatment.

(i) Crisis stabilization.

(j) Therapeutic foster care.

(k) Residential treatment.

(l) Inpatient hospitalization.

(m) Case management.

(n) Services for victims of sex offenses.

(o) Transitional services.

(p) Trauma-informed services for children who have suffered sexual exploitation as defined in s. 39.01(70)(g).

(5) In order to enhance collaboration between agencies and to facilitate the provision of services by the child and adolescent mental health treatment and support system and the school district, the local child and adolescent mental health system of care shall include the local educational multiagency network for severely emotionally disturbed students specified in s. 1006.04.

History.—s. 6, ch. 98-5; s. 981, ch. 2002-387; s. 7, ch. 2014-161; s. 38, ch. 2015-2; s. 5, ch. 2015-4; s. 13, ch. 2016-24; s. 66, ch. 2016-241.



394.496 - Service planning.

394.496 Service planning.—

(1) It is the intent of the Legislature that the service planning process:

(a) Focus on individualized treatment and the service needs of the child or adolescent.

(b) Concentrate on the service needs of the family and individual family members of the child’s or adolescent’s family.

(c) Involve appropriate family members and pertinent community-based health, education, and social agencies.

(2) The principals of the service planning process shall:

(a) Assist the family and other caregivers in developing and implementing a workable services plan for treating the mental health problems of the child or adolescent.

(b) Use all available resources in the community, particularly informal support services, which will assist in carrying out the goals and objectives of the services plan.

(c) Maintain the child or adolescent in the most normal environment possible, as close to home as possible; and maintain the child in a stable school placement, which is consistent with the child’s or adolescent’s and other students’ need for safety, if the child is removed from home and placed in state custody.

(d) Ensure the ability and likelihood of family participation in the treatment of the child or adolescent, as well as enhancing family independence by building on family strengths and assets.

(3) The services plan must include:

(a) A behavioral description of the problem being addressed.

(b) A description of the services or treatment to be provided to the child or adolescent and his or her family which address the identified problem, including:

1. The type of services or treatment.

2. The frequency and duration of services or treatment.

3. The location at which the services or treatment are to be provided.

4. The name of each accountable provider of services or treatment.

(c) A description of the measurable objectives of treatment, which, if met, will result in measurable improvements of the condition of the child or adolescent, as specified in s. 394.494.

(4) For students who are served by exceptional student education, there must be consistency between the services prescribed in the service plan and the components of the individual education plan.

(5) A professional as defined in s. 394.455(5), (7), (32), (35), or (36) or a professional licensed under chapter 491 must be included among those persons developing the services plan.

(6) The services plan shall be developed in conference with the parent or legal guardian. If the parent or legal guardian believes that the services plan is inadequate, the parent or legal guardian may request that the department or its designee review and make recommended changes to the plan.

(7) The services plan shall be reviewed at least every 90 days for programmatic and financial compliance.

History.—s. 7, ch. 98-5; s. 6, ch. 2015-4; s. 67, ch. 2016-241.



394.497 - Case management services.

394.497 Case management services.—

(1) As used in this section, the term “case management” means those activities aimed at:

(a) Developing and implementing a services plan specified in s. 394.496.

(b) Providing advocacy services.

(c) Linking service providers to a child or adolescent and his or her family.

(d) Monitoring the delivery of services.

(e) Collecting information to determine the effect of services and treatment.

(2) The department shall develop standards for case management services and procedures for appointing case managers. It is the intent of the Legislature that case management services not be duplicated or fragmented and that such services promote the continuity and stability of a case manager assigned to a child or adolescent and his or her family.

History.—s. 8, ch. 98-5; s. 7, ch. 2015-4.



394.499 - Integrated children’s crisis stabilization unit/juvenile addictions receiving facility services.

394.499 Integrated children’s crisis stabilization unit/juvenile addictions receiving facility services.—

(1) Beginning July 1, 2001, the Department of Children and Families, in consultation with the Agency for Health Care Administration, is authorized to establish children’s behavioral crisis unit demonstration models in Collier, Lee, and Sarasota Counties. As a result of the recommendations regarding expansion of the demonstration models contained in the evaluation report of December 31, 2003, the department, in cooperation with the agency, may expand the demonstration models to other areas in the state after July 1, 2005. The children’s behavioral crisis unit demonstration models will integrate children’s mental health crisis stabilization units with substance abuse juvenile addictions receiving facility services, to provide emergency mental health and substance abuse services that are integrated within facilities licensed and designated by the agency for children under 18 years of age who meet criteria for admission or examination under this section. The services shall be designated as “integrated children’s crisis stabilization unit/juvenile addictions receiving facility services,” shall be licensed by the agency as children’s crisis stabilization units, and shall meet all licensure requirements for crisis stabilization units. The department, in cooperation with the agency, shall develop standards that address eligibility criteria; clinical procedures; staffing requirements; operational, administrative, and financing requirements; and investigation of complaints for such integrated facility services. Standards that are implemented specific to substance abuse services shall meet or exceed existing standards for addictions receiving facilities.

(2) Children eligible to receive integrated children’s crisis stabilization unit/juvenile addictions receiving facility services include:

(a) A person under 18 years of age for whom voluntary application is made by his or her guardian, if such person is found to show evidence of mental illness and to be suitable for treatment pursuant to s. 394.4625. A person under 18 years of age may be admitted for integrated facility services only after a hearing to verify that the consent to admission is voluntary.

(b) A person under 18 years of age who may be taken to a receiving facility for involuntary examination, if there is reason to believe that he or she is mentally ill and because of his or her mental illness, pursuant to s. 394.463:

1. Has refused voluntary examination after conscientious explanation and disclosure of the purpose of the examination; or

2. Is unable to determine for himself or herself whether examination is necessary; and

a. Without care or treatment is likely to suffer from neglect or refuse to care for himself or herself; such neglect or refusal poses a real and present threat of substantial harm to his or her well-being; and it is not apparent that such harm may be avoided through the help of willing family members or friends or the provision of other services; or

b. There is a substantial likelihood that without care or treatment he or she will cause serious bodily harm to himself or herself or others in the near future, as evidenced by recent behavior.

(c) A person under 18 years of age who wishes to enter treatment for substance abuse and applies to a service provider for voluntary admission, pursuant to s. 397.601.

(d) A person under 18 years of age who meets the criteria for involuntary admission because there is good faith reason to believe the person is substance abuse impaired pursuant to s. 397.675 and, because of such impairment:

1. Has lost the power of self-control with respect to substance use; and

2.a. Has inflicted, or threatened or attempted to inflict, or unless admitted is likely to inflict, physical harm on himself or herself or another; or

b. Is in need of substance abuse services and, by reason of substance abuse impairment, his or her judgment has been so impaired that the person is incapable of appreciating his or her need for such services and of making a rational decision in regard thereto; however, mere refusal to receive such services does not constitute evidence of lack of judgment with respect to his or her need for such services.

(e) A person under 18 years of age who meets the criteria for examination or admission under paragraph (b) or paragraph (d) and has a coexisting mental health and substance abuse disorder.

(3) The department, in cooperation with the agency, is authorized to adopt rules regarding standards and procedures for integrated children’s crisis stabilization unit/juvenile addictions receiving facility services.

History.—s. 6, ch. 2001-171; s. 1, ch. 2001-191; s. 55, ch. 2005-2; s. 1, ch. 2005-55; s. 91, ch. 2014-19.



394.4995 - Conversion of specified facilities to children’s behavioral crisis units; not required.

394.4995 Conversion of specified facilities to children’s behavioral crisis units; not required.—Nothing in 1s. 394.499 shall be construed to require an existing crisis stabilization unit or juvenile addictions receiving facility to convert to a children’s behavioral crisis unit.

History.—s. 7, ch. 2001-171; s. 2, ch. 2001-191.

1Note.—As enacted by s. 2, ch. 2001-191. Section 394.4995 was also enacted by s. 7, ch. 2001-171, and that version references “this act” instead of specifying s. 394.499.






Part IV - COMMUNITY SUBSTANCE ABUSE AND MENTAL HEALTHSERVICES (ss. 394.65-394.9085)

394.65 - Short title.

394.65 Short title.—This part may be cited as “The Community Substance Abuse and Mental Health Services Act.”

History.—s. 1, ch. 70-109; s. 10, ch. 84-285; s. 4, ch. 2000-349.



394.656 - Criminal Justice, Mental Health, and Substance Abuse Reinvestment Grant Program.

394.656 Criminal Justice, Mental Health, and Substance Abuse Reinvestment Grant Program.—

(1) There is created within the Department of Children and Families the Criminal Justice, Mental Health, and Substance Abuse Reinvestment Grant Program. The purpose of the program is to provide funding to counties which they may use to plan, implement, or expand initiatives that increase public safety, avert increased spending on criminal justice, and improve the accessibility and effectiveness of treatment services for adults and juveniles who have a mental illness, substance abuse disorder, or co-occurring mental health and substance abuse disorders and who are in, or at risk of entering, the criminal or juvenile justice systems.

(2) The department shall establish a Criminal Justice, Mental Health, and Substance Abuse Statewide Grant Review Committee. The committee shall include:

(a) One representative of the Department of Children and Families;

(b) One representative of the Department of Corrections;

(c) One representative of the Department of Juvenile Justice;

(d) One representative of the Department of Elderly Affairs;

(e) One representative of the Office of the State Courts Administrator;

(f) One representative of the Department of Veterans’ Affairs;

(g) One representative of the Florida Sheriffs Association;

(h) One representative of the Florida Police Chiefs Association;

(i) One representative of the Florida Association of Counties;

(j) One representative of the Florida Alcohol and Drug Abuse Association;

(k) One representative of the Florida Association of Managing Entities;

(l) One representative of the Florida Council for Community Mental Health;

(m) One representative of the National Alliance of Mental Illness;

(n) One representative of the Florida Prosecuting Attorneys Association;

(o) One representative of the Florida Public Defender Association; and

(p) One administrator of an assisted living facility that holds a limited mental health license.

(3) The committee shall serve as the advisory body to review policy and funding issues that help reduce the impact of persons with mental illness and substance abuse disorders on communities, criminal justice agencies, and the court system. The committee shall advise the department in selecting priorities for grants and investing awarded grant moneys.

(4) The committee must have experience in substance use and mental health disorders, community corrections, and law enforcement. To the extent possible, the committee shall have expertise in grant review and grant application scoring.

(5)(a) A county, or a not-for-profit community provider or managing entity designated by the county planning council or committee, as described in s. 394.657, may apply for a 1-year planning grant or a 3-year implementation or expansion grant. The purpose of the grants is to demonstrate that investment in treatment efforts related to mental illness, substance abuse disorders, or co-occurring mental health and substance abuse disorders results in a reduced demand on the resources of the judicial, corrections, juvenile detention, and health and social services systems.

(b) To be eligible to receive a 1-year planning grant or a 3-year implementation or expansion grant:

1. A county applicant must have a planning council or committee that is in compliance with the membership requirements set forth in this section.

2. A not-for-profit community provider or managing entity must be designated by the county planning council or committee and have written authorization to submit an application. A not-for-profit community provider or managing entity must have written authorization for each submitted application.

(c) The department may award a 3-year implementation or expansion grant to an applicant who has not received a 1-year planning grant.

(d) The department may require an applicant to conduct sequential intercept mapping for a project. For purposes of this paragraph, the term “sequential intercept mapping” means a process for reviewing a local community’s mental health, substance abuse, criminal justice, and related systems and identifying points of interceptions where interventions may be made to prevent an individual with a substance abuse disorder or mental illness from deeper involvement in the criminal justice system.

(6) The grant review and selection committee shall select the grant recipients and notify the department in writing of the recipients’ names. Contingent upon the availability of funds and upon notification by the grant review and selection committee of those applicants approved to receive planning, implementation, or expansion grants, the department may transfer funds appropriated for the grant program to a selected grant recipient.

History.—s. 1, ch. 2007-200; s. 3, ch. 2010-159; s. 92, ch. 2014-19; s. 16, ch. 2016-241.



394.657 - County planning councils or committees.

394.657 County planning councils or committees.—

(1) Each board of county commissioners shall designate the county public safety coordinating council established under s. 951.26, or designate another criminal or juvenile justice mental health and substance abuse council or committee, as the planning council or committee. The public safety coordinating council or other designated criminal or juvenile justice mental health and substance abuse council or committee, in coordination with the county offices of planning and budget, shall make a formal recommendation to the board of county commissioners regarding how the Criminal Justice, Mental Health, and Substance Abuse Reinvestment Grant Program may best be implemented within a community. The board of county commissioners may assign any entity to prepare the application on behalf of the county administration for submission to the Criminal Justice, Mental Health, and Substance Abuse Statewide Grant Review Committee for review. A county may join with one or more counties to form a consortium and use a regional public safety coordinating council or another county-designated regional criminal or juvenile justice mental health and substance abuse planning council or committee for the geographic area represented by the member counties.

(2)(a) For the purposes of this section, the membership of a designated planning council or committee must include:

1. The state attorney, or an assistant state attorney designated by the state attorney.

2. A public defender, or an assistant public defender designated by the public defender.

3. A circuit judge designated by the chief judge of the circuit.

4. A county court judge designated by the chief judge of the circuit.

5. The chief correctional officer.

6. The sheriff, if the sheriff is the chief correctional officer, or a person designated by the sheriff.

7. The police chief, or a person designated by the local police chiefs association.

8. The state probation circuit administrator, or a person designated by the state probation circuit administrator.

9. The local court administrator, or a person designated by the local court administrator.

10. The chairperson of the board of county commissioners, or another county commissioner designated by the chairperson, or, if the planning council is a consortium of counties, a county commissioner or designee from each member county.

11. The director of any county probation or pretrial intervention program, if the county has such a program.

12. The director of a local substance abuse treatment program, or a person designated by the director.

13. The director of a community mental health agency, or a person designated by the director.

14. A representative of the substance abuse program office and the mental health program office of the Department of Children and Families, selected by the substance abuse and mental health program supervisor of the district in which the county is located.

15. A primary consumer of mental health services, selected by the substance abuse and mental health program supervisor of the district in which the primary consumer resides. If multiple counties apply together, a primary consumer may be selected to represent each county.

16. A primary consumer of substance abuse services, selected by the substance abuse and mental health program supervisor of the district in which the primary consumer resides. If the planning council is a consortium of counties, a primary consumer may be selected to represent each county.

17. A family member of a primary consumer of community-based treatment services, selected by the abuse and mental health program supervisor of the district in which the family member resides.

18. A representative from an area homeless program or a supportive housing program.

19. The director of the detention facility of the Department of Juvenile Justice, or a person designated by the director.

20. The chief probation officer of the Department of Juvenile Justice, or an employee designated by the chief probation officer.

(b) The chairperson of the board of county commissioners or another county commissioner, if designated, shall serve as the chairperson of the planning council or committee until a chairperson is elected from the membership.

(c) All meetings of the planning council or committee, as well as its records, books, documents, and papers, shall be open and available to the public in accordance with ss. 119.07 and 286.011.

(3)(a) If a public safety coordinating council established under s. 951.26 acts as the planning council, its membership must include all persons listed in paragraph (2)(a).

(b) A public safety coordinating council that is acting as the planning council must include an assessment of the availability of mental health programs in addition to the assessments required under s. 951.26(2).

History.—s. 2, ch. 2007-200; s. 4, ch. 2010-159; s. 93, ch. 2014-19.



394.658 - Criminal Justice, Mental Health, and Substance Abuse Reinvestment Grant Program requirements.

394.658 Criminal Justice, Mental Health, and Substance Abuse Reinvestment Grant Program requirements.—

(1) The Criminal Justice, Mental Health, and Substance Abuse Statewide Grant Review Committee, in collaboration with the Department of Children and Families, the Department of Corrections, the Department of Juvenile Justice, the Department of Elderly Affairs, and the Office of the State Courts Administrator, shall establish criteria to be used to review submitted applications and to select the county that will be awarded a 1-year planning grant or a 3-year implementation or expansion grant. A planning, implementation, or expansion grant may not be awarded unless the application of the county meets the established criteria.

(a) The application criteria for a 1-year planning grant must include a requirement that the applicant county or counties have a strategic plan to initiate systemic change to identify and treat individuals who have a mental illness, substance abuse disorder, or co-occurring mental health and substance abuse disorders who are in, or at risk of entering, the criminal or juvenile justice systems. The 1-year planning grant must be used to develop effective collaboration efforts among participants in affected governmental agencies, including the criminal, juvenile, and civil justice systems, mental health and substance abuse treatment service providers, transportation programs, and housing assistance programs. The collaboration efforts shall be the basis for developing a problem-solving model and strategic plan for treating adults and juveniles who are in, or at risk of entering, the criminal or juvenile justice system and doing so at the earliest point of contact, taking into consideration public safety. The planning grant shall include strategies to divert individuals from judicial commitment to community-based service programs offered by the Department of Children and Families in accordance with ss. 916.13 and 916.17.

(b) The application criteria for a 3-year implementation or expansion grant shall require information from a county that demonstrates its completion of a well-established collaboration plan that includes public-private partnership models and the application of evidence-based practices. The implementation or expansion grants may support programs and diversion initiatives that include, but need not be limited to:

1. Mental health courts;

2. Diversion programs;

3. Alternative prosecution and sentencing programs;

4. Crisis intervention teams;

5. Treatment accountability services;

6. Specialized training for criminal justice, juvenile justice, and treatment services professionals;

7. Service delivery of collateral services such as housing, transitional housing, and supported employment; and

8. Reentry services to create or expand mental health and substance abuse services and supports for affected persons.

(c) Each county application must include the following information:

1. An analysis of the current population of the jail and juvenile detention center in the county, which includes:

a. The screening and assessment process that the county uses to identify an adult or juvenile who has a mental illness, substance abuse disorder, or co-occurring mental health and substance abuse disorders;

b. The percentage of each category of persons admitted to the jail and juvenile detention center that represents people who have a mental illness, substance abuse disorder, or co-occurring mental health and substance abuse disorders; and

c. An analysis of observed contributing factors that affect population trends in the county jail and juvenile detention center.

2. A description of the strategies the county intends to use to serve one or more clearly defined subsets of the population of the jail and juvenile detention center who have a mental illness or to serve those at risk of arrest and incarceration. The proposed strategies may include identifying the population designated to receive the new interventions, a description of the services and supervision methods to be applied to that population, and the goals and measurable objectives of the new interventions. The interventions a county may use with the target population may include, but are not limited to:

a. Specialized responses by law enforcement agencies;

b. Centralized receiving facilities for individuals evidencing behavioral difficulties;

c. Postbooking alternatives to incarceration;

d. New court programs, including pretrial services and specialized dockets;

e. Specialized diversion programs;

f. Intensified transition services that are directed to the designated populations while they are in jail or juvenile detention to facilitate their transition to the community;

g. Specialized probation processes;

h. Day-reporting centers;

i. Linkages to community-based, evidence-based treatment programs for adults and juveniles who have mental illness or substance abuse disorders; and

j. Community services and programs designed to prevent high-risk populations from becoming involved in the criminal or juvenile justice system.

3. The projected effect the proposed initiatives will have on the population and the budget of the jail and juvenile detention center. The information must include:

a. The county’s estimate of how the initiative will reduce the expenditures associated with the incarceration of adults and the detention of juveniles who have a mental illness;

b. The methodology that the county intends to use to measure the defined outcomes and the corresponding savings or averted costs;

c. The county’s estimate of how the cost savings or averted costs will sustain or expand the mental health and substance abuse treatment services and supports needed in the community; and

d. How the county’s proposed initiative will reduce the number of individuals judicially committed to a state mental health treatment facility.

4. The proposed strategies that the county intends to use to preserve and enhance its community mental health and substance abuse system, which serves as the local behavioral health safety net for low-income and uninsured individuals.

5. The proposed strategies that the county intends to use to continue the implemented or expanded programs and initiatives that have resulted from the grant funding.

(2)(a) As used in this subsection, the term “available resources” includes in-kind contributions from participating counties.

(b) A 1-year planning grant may not be awarded unless the applicant county makes available resources in an amount equal to the total amount of the grant. A planning grant may not be used to supplant funding for existing programs. For fiscally constrained counties, the available resources may be at 50 percent of the total amount of the grant.

(c) A 3-year implementation or expansion grant may not be awarded unless the applicant county or consortium of counties makes available resources equal to the total amount of the grant. For fiscally constrained counties, the available resources may be at 50 percent of the total amount of the grant. This match shall be used for expansion of services and may not supplant existing funds for services. An implementation or expansion grant must support the implementation of new services or the expansion of services and may not be used to supplant existing services.

(3) Using the criteria adopted by rule, the county designated or established criminal justice, juvenile justice, mental health, and substance abuse planning council or committee shall prepare the county or counties’ application for the 1-year planning or 3-year implementation or expansion grant. The county shall submit the completed application to the statewide grant review committee.

History.—s. 3, ch. 2007-200; s. 5, ch. 2010-159; s. 94, ch. 2014-19.



394.659 - Criminal Justice, Mental Health, and Substance Abuse Technical Assistance Center.

394.659 Criminal Justice, Mental Health, and Substance Abuse Technical Assistance Center.—

(1) There is created a Criminal Justice, Mental Health, and Substance Abuse Technical Assistance Center at the Louis de la Parte Florida Mental Health Institute at the University of South Florida, which shall:

(a) Provide technical assistance to counties in preparing a grant application.

(b) Assist an applicant county in projecting the effect of the proposed intervention on the population of the county detention facility.

(c) Assist an applicant county in monitoring the effect of a grant award on the criminal justice system in the county.

(d) Disseminate and share evidence-based practices and best practices among grantees.

(e) Act as a clearinghouse for information and resources related to criminal justice, juvenile justice, mental health, and substance abuse.

(f) Coordinate and organize the process of the state interagency justice, mental health, and substance abuse work group with the outcomes of the local grant projects for state and local policy and budget developments and system planning.

(2) The Criminal Justice, Mental Health, and Substance Abuse Technical Assistance Center shall submit an annual report to the Governor, the President of the Senate, and the Speaker of the House of Representatives by January 1 of each year. The report must include:

(a) A detailed description of the progress made by each grantee in meeting the goals described in the application;

(b) A description of the effect the grant-funded initiatives have had on meeting the needs of adults and juveniles who have a mental illness, substance abuse disorder, or co-occurring mental health and substance abuse disorders, thereby reducing the number of forensic commitments to state mental health treatment facilities;

(c) A summary of the effect of the grant program on the growth and expenditures of the jail, juvenile detention center, and prison;

(d) A summary of the initiative’s effect on the availability and accessibility of effective community-based mental health and substance abuse treatment services for adults and juveniles who have a mental illness, substance abuse disorder, or co-occurring mental health and substance abuse disorders. The summary must describe how the expanded community diversion alternatives have reduced incarceration and commitments to state mental health treatment facilities; and

(e) A summary of how the local matching funds provided by the county or consortium of counties leveraged additional funding to further the goals of the grant program.

History.—s. 4, ch. 2007-200; s. 6, ch. 2010-159.



394.6591 - Administrative costs and number of grants awarded.

394.6591 Administrative costs and number of grants awarded.—

(1) The administrative costs for each applicant county or consortium of counties may not exceed 10 percent of the total funding received for any grant.

(2) The number of grants awarded shall be based on funding appropriated for that purpose.

History.—s. 5, ch. 2007-200.



394.66 - Legislative intent with respect to substance abuse and mental health services.

394.66 Legislative intent with respect to substance abuse and mental health services.—It is the intent of the Legislature to:

(1) Ensure that a recovery and resiliency-based substance abuse and mental health system is implemented by the department and its state-funded mental health providers.

(2) Recognize that mental illness and substance abuse impairment are diseases that are responsive to medical and psychological interventions and management that integrate treatment, rehabilitative, and support services to achieve recovery.

(3) Promote and improve the mental health of the citizens of the state by making substance abuse and mental health treatment and support services available to those persons who are most in need and least able to pay, through a community-based system of care.

(4) Involve local citizens in the planning of substance abuse and mental health services in their communities.

(5) Ensure that the department and the Agency for Health Care Administration work cooperatively in planning and designing comprehensive community-based substance abuse and mental health programs that focus on the individual needs of persons served.

(6) Ensure that all activities of the Department of Children and Families and the Agency for Health Care Administration, and their respective contract providers, involved in the delivery of substance abuse and mental health treatment and prevention services are coordinated and integrated with other local systems and groups, public and private, such as juvenile justice, criminal justice, child protection, and public health organizations; school districts; and local groups or organizations that focus on services to older adults.

(7) Provide access to crisis services to all residents of the state with priority of attention being given to individuals exhibiting symptoms of acute mental illness or substance abuse.

(8) Ensure that services provided to persons with co-occurring mental illness and substance abuse problems be integrated across treatment systems.

(9) Ensure continuity of care, consistent with minimum standards, for persons who are released from a state treatment facility into the community.

(10) Ensure continuity of care, consistent with minimum standards, for persons with serious and persistent mental illnesses who are released from a state correctional facility into the community.

(11) Provide accountability for service provision through statewide standards for treatment and support services, and statewide standards for management, monitoring, and reporting of information.

(12) Include substance abuse and mental health services as a component of the integrated service delivery system of the Department of Children and Families.

(13) Ensure that the districts of the department are the focal point of all substance abuse and mental health planning activities, including budget submissions, grant applications, contracts, and other arrangements that can be effected at the district level.

(14) Organize and finance community substance abuse and mental health services in local communities throughout the state through locally administered service delivery programs that are based on client outcomes, are programmatically effective, and are financially efficient, and that maximize the involvement of local citizens.

(15) Promote best practices and the highest quality of care in contracted alcohol, drug abuse, and mental health services through achievement of national accreditation.

(16) Ensure that the state agencies licensing and monitoring contracted providers perform in the most cost-efficient and effective manner with limited duplication and disruption to organizations providing services.

History.—s. 2, ch. 70-109; s. 30, ch. 75-48; s. 1, ch. 76-221; s. 11, ch. 84-285; s. 101, ch. 99-8; s. 1, ch. 99-396; s. 5, ch. 2000-349; s. 1, ch. 2001-171; s. 3, ch. 2001-191; s. 2, ch. 2006-50; s. 95, ch. 2014-19.



394.67 - Definitions.

394.67 Definitions.—As used in this part, the term:

(1) “Agency” means the Agency for Health Care Administration.

(2) “Client” means any individual receiving services in any substance abuse or mental health facility, program, or service, which facility, program, or service is operated, funded, or regulated by the agency and the department or regulated by the agency.

(3) “Crisis services” means short-term evaluation, stabilization, and brief intervention services provided to a person who is experiencing an acute mental or emotional crisis, as defined in subsection (17), or an acute substance abuse crisis, as defined in subsection (18), to prevent further deterioration of the person’s mental health. Crisis services are provided in settings such as a crisis stabilization unit, an inpatient unit, a short-term residential treatment program, a detoxification facility, or an addictions receiving facility; at the site of the crisis by a mobile crisis response team; or at a hospital on an outpatient basis.

(4) “Crisis stabilization unit” means a program that provides an alternative to inpatient hospitalization and that provides brief, intensive services 24 hours a day, 7 days a week, for mentally ill individuals who are in an acutely disturbed state.

(5) “Department” means the Department of Children and Families.

(6) “Director” means any member of the official board of directors reported in the organization’s annual corporate report to the Florida Department of State, or, if no such report is made, any member of the operating board of directors. The term excludes members of separate, restricted boards that serve only in an advisory capacity to the operating board.

(7) “District administrator” means the person appointed by the Secretary of Children and Families for the purpose of administering a department service district as set forth in 1s. 20.19.

(8) “District plan” or “plan” means the combined district substance abuse and mental health plan approved by the district administrator and governing bodies in accordance with this part.

(9) “Federal funds” means funds from federal sources for substance abuse or mental health facilities and programs, exclusive of federal funds that are deemed eligible by the Federal Government, and are eligible through state regulation, for matching purposes.

(10) “Governing body” means the chief legislative body of a county, a board of county commissioners, or boards of county commissioners in counties acting jointly, or their counterparts in a charter government.

(11) 2“Health and human services board” or “board” means the board within a district or subdistrict of the department which is established in accordance with 1s. 20.19 and designated in this part for the purpose of assessing the substance abuse and mental health needs of the community and developing a plan to address those needs.

(12) “Licensed facility” means a facility licensed in accordance with this chapter.

(13) “Local matching funds” means funds received from governing bodies of local government, including city commissions, county commissions, district school boards, special tax districts, private hospital funds, private gifts, both individual and corporate, and bequests and funds received from community drives or any other sources.

(14) “Managing employee” means the administrator or other similarly titled individual who is responsible for the daily operation of the facility.

(15) “Mental health services” means those therapeutic interventions and activities that help to eliminate, reduce, or manage symptoms or distress for persons who have severe emotional distress or a mental illness and to effectively manage the disability that often accompanies a mental illness so that the person can recover from the mental illness, become appropriately self-sufficient for his or her age, and live in a stable family or in the community. The term also includes those preventive interventions and activities that reduce the risk for or delay the onset of mental disorders. The term includes the following types of services:

(a) Treatment services, such as psychiatric medications and supportive psychotherapies, which are intended to reduce or ameliorate the symptoms of severe distress or mental illness.

(b) Rehabilitative services, which are intended to reduce or eliminate the disability that is associated with mental illness. Rehabilitative services may include assessment of personal goals and strengths, readiness preparation, specific skill training, and assistance in designing environments that enable individuals to maximize their functioning and community participation.

(c) Support services, which include services that assist individuals in living successfully in environments of their choice. Such services may include income supports, social supports, housing supports, vocational supports, or accommodations related to the symptoms or disabilities associated with mental illness.

(d) Case management services, which are intended to assist individuals in obtaining the formal and informal resources that they need to successfully cope with the consequences of their illness. Resources may include treatment or rehabilitative or supportive interventions by both formal and informal providers. Case management may include an assessment of client needs; intervention planning with the client, his or her family, and service providers; linking the client to needed services; monitoring service delivery; evaluating the effect of services and supports; and advocating on behalf of the client.

Mental health services may be delivered in a variety of settings, such as inpatient, residential, partial hospital, day treatment, outpatient, club house, or a drop-in or self-help center, as well as in other community settings, such as the client’s residence or workplace. The types and intensity of services provided shall be based on the client’s clinical status and goals, community resources, and preferences. Services such as assertive community treatment involve all four types of services which are delivered by a multidisciplinary treatment team that is responsible for identified individuals who have a serious mental illness.

(16) “Patient fees” means compensation received by a community substance abuse or mental health facility for services rendered to a specific client from any source of funds, including city, county, state, federal, and private sources.

(17) “Person who is experiencing an acute mental or emotional crisis” means a child, adolescent, or adult who is experiencing a psychotic episode or a high level of mental or emotional distress which may be precipitated by a traumatic event or a perceived life problem for which the individual’s typical coping strategies are inadequate. The term includes an individual who meets the criteria for involuntary examination specified in s. 394.463(1).

(18) “Person who is experiencing an acute substance abuse crisis” means a child, adolescent, or adult who is experiencing a medical or emotional crisis because of the use of alcoholic beverages or any psychoactive or mood-altering substance. The term includes an individual who meets the criteria for involuntary admission specified in s. 397.675.

(19) “Premises” means those buildings, beds, and facilities located at the main address of the licensee and all other buildings, beds, and facilities for the provision of acute or residential care which are located in such reasonable proximity to the main address of the licensee as to appear to the public to be under the dominion and control of the licensee.

(20) “Program office” means the Mental Health Program Office of the Department of Children and Families.

(21) “Residential treatment center for children and adolescents” means a 24-hour residential program, including a therapeutic group home, which provides mental health services to emotionally disturbed children or adolescents as defined in s. 394.492(5) or (6) and which is a private for-profit or not-for-profit corporation licensed by the agency which offers a variety of treatment modalities in a more restrictive setting.

(22) “Residential treatment facility” means a facility providing residential care and treatment to individuals exhibiting symptoms of mental illness who are in need of a 24-hour-per-day, 7-day-a-week structured living environment, respite care, or long-term community placement.

(23) “Sliding fee scale” means a schedule of fees for identified services delivered by a service provider which are based on a uniform schedule of discounts deducted from the service provider’s usual and customary charges. These charges must be consistent with the prevailing market rates in the community for comparable services.

(24) “Substance abuse services” means services designed to prevent or remediate the consequences of substance abuse, improve an individual’s quality of life and self-sufficiency, and support long-term recovery. The term includes the following service categories:

(a) Prevention services, which include information dissemination; education regarding the consequences of substance abuse; alternative drug-free activities; problem identification; referral of persons to appropriate prevention programs; community-based programs that involve members of local communities in prevention activities; and environmental strategies to review, change, and enforce laws that control the availability of controlled and illegal substances.

(b) Assessment services, which include the evaluation of individuals and families in order to identify their strengths and determine their required level of care, motivation, and need for treatment and ancillary services.

(c) Intervention services, which include early identification, short-term counseling and referral, and outreach.

(d) Rehabilitation services, which include residential, outpatient, day or night, case management, in-home, psychiatric, and medical treatment, and methadone or medication management.

(e) Ancillary services, which include self-help and other support groups and activities; aftercare provided in a structured, therapeutic environment; supported housing; supported employment; vocational services; and educational services.

History.—s. 3, ch. 70-109; s. 2, ch. 76-221; s. 132, ch. 77-104; s. 7, ch. 81-290; s. 2, ch. 82-223; s. 12, ch. 84-285; s. 1, ch. 85-167; s. 12, ch. 86-220; s. 11, ch. 92-58; s. 12, ch. 93-200; s. 26, ch. 98-171; s. 50, ch. 2000-139; s. 3, ch. 2000-265; ss. 6, 153, ch. 2000-349; s. 26, ch. 2007-230; s. 2, ch. 2009-132; s. 96, ch. 2014-19.

1Note.—Section 2, ch. 2012-84, deleted s. 20.19(5), which set out service districts.

2Note.—Health and human services boards were abolished by s. 2, ch. 2000-139, which substantially reworded s. 20.19.



394.674 - Eligibility for publicly funded substance abuse and mental health services; fee collection requirements.

394.674 Eligibility for publicly funded substance abuse and mental health services; fee collection requirements.—

(1) To be eligible to receive substance abuse and mental health services funded by the department, an individual must be a member of at least one of the department’s priority populations approved by the Legislature. The priority populations include:

(a) For adult mental health services:

1. Adults who have severe and persistent mental illness, as designated by the department using criteria that include severity of diagnosis, duration of the mental illness, ability to independently perform activities of daily living, and receipt of disability income for a psychiatric condition. Included within this group are:

a. Older adults in crisis.

b. Older adults who are at risk of being placed in a more restrictive environment because of their mental illness.

c. Persons deemed incompetent to proceed or not guilty by reason of insanity under chapter 916.

d. Other persons involved in the criminal justice system.

e. Persons diagnosed as having co-occurring mental illness and substance abuse disorders.

2. Persons who are experiencing an acute mental or emotional crisis as defined in s. 394.67(17).

(b) For children’s mental health services:

1. Children who are at risk of emotional disturbance as defined in s. 394.492(4).

2. Children who have an emotional disturbance as defined in s. 394.492(5).

3. Children who have a serious emotional disturbance as defined in s. 394.492(6).

4. Children diagnosed as having a co-occurring substance abuse and emotional disturbance or serious emotional disturbance.

(c) For substance abuse treatment services:

1. Adults who have substance abuse disorders and a history of intravenous drug use.

2. Persons diagnosed as having co-occurring substance abuse and mental health disorders.

3. Parents who put children at risk due to a substance abuse disorder.

4. Persons who have a substance abuse disorder and have been ordered by the court to receive treatment.

5. Children at risk for initiating drug use.

6. Children under state supervision.

7. Children who have a substance abuse disorder but who are not under the supervision of a court or in the custody of a state agency.

8. Persons identified as being part of a priority population as a condition for receiving services funded through the Center for Mental Health Services and Substance Abuse Prevention and Treatment Block Grants.

(2) Crisis services, as defined in s. 394.67, must, within the limitations of available state and local matching resources, be available to each person who is eligible for services under subsection (1), regardless of the person’s ability to pay for such services. A person who is experiencing a mental health crisis and who does not meet the criteria for involuntary examination under s. 394.463(1), or a person who is experiencing a substance abuse crisis and who does not meet the involuntary admission criteria in s. 397.675, must contribute to the cost of his or her care and treatment pursuant to the sliding fee scale developed under subsection (4), unless charging a fee is contraindicated because of the crisis situation.

(3) Mental health services, substance abuse services, and crisis services, as defined in s. 394.67, must, within the limitations of available state and local matching resources, be available to each person who is eligible for services under subsection (1). Such person must contribute to the cost of his or her care and treatment pursuant to the sliding fee scale developed under subsection (4).

(4) The department shall adopt rules to implement client eligibility, client enrollment, and fee collection requirements for publicly funded substance abuse and mental health services.

(a) The rules must require each provider under contract with the department which enrolls eligible persons into treatment to develop a sliding fee scale for persons who have a net family income at or above 150 percent of the Federal Poverty Income Guidelines, unless otherwise required by state or federal law. The sliding fee scale must use the uniform schedule of discounts by which a provider under contract with the department discounts its established client charges for services supported with state, federal, or local funds, using, at a minimum, factors such as family income, financial assets, and family size as declared by the person or the person’s guardian. The rules must include uniform criteria to be used by all service providers in developing the schedule of discounts for the sliding fee scale.

(b) The rules must address the most expensive types of treatment, such as residential and inpatient treatment, in order to make it possible for a client to responsibly contribute to his or her mental health or substance abuse care without jeopardizing the family’s financial stability. A person who is not eligible for Medicaid and whose net family income is less than 150 percent of the Federal Poverty Income Guidelines must pay a portion of his or her treatment costs which is comparable to the copayment amount required by the Medicaid program for Medicaid clients pursuant to s. 409.9081.

(c) The rules must require that persons who receive financial assistance from the Federal Government because of a disability and are in long-term residential treatment settings contribute to their board and care costs and treatment costs and must be consistent with the provisions in s. 409.212.

(5) A person who meets the eligibility criteria in subsection (1) shall be served in accordance with the appropriate district substance abuse and mental health services plan specified in s. 394.75 and within available resources.

History.—s. 7, ch. 2000-349; s. 3, ch. 2009-132.



394.676 - Indigent psychiatric medication program.

394.676 Indigent psychiatric medication program.—

(1) Within legislative appropriations, the department may establish the indigent psychiatric medication program to purchase psychiatric medications for persons as defined in s. 394.492(5) or (6) or pursuant to s. 394.674(1), who do not reside in a state mental health treatment facility or an inpatient unit.

(2) The department must adopt rules to administer the indigent psychiatric medication program. The rules must prescribe the clinical and financial eligibility of clients who may receive services under the indigent psychiatric medication program, the requirements that community-based mental health providers must meet to participate in the program, and the sanctions to be applied for failure to meet those requirements.

(3) To the extent possible within existing appropriations, the department must ensure that non-Medicaid-eligible indigent individuals discharged from mental health treatment facilities continue to receive the medications which effectively stabilized their mental illness in the treatment facility, or newer medications, without substitution by a service provider unless such substitution is clinically indicated as determined by the licensed physician responsible for such individual’s psychiatric care.

History.—s. 9, ch. 2000-349.



394.73 - Joint alcohol, drug abuse, and mental health service programs in two or more counties.

394.73 Joint alcohol, drug abuse, and mental health service programs in two or more counties.—

(1) Subject to rules established by the department, any county within a service district shall have the same power to contract for alcohol, drug abuse, and mental health services as the department has under existing statutes.

(2) In order to carry out the intent of this part and to provide alcohol, drug abuse, and mental health services in accordance with the district plan, the counties within a service district may enter into agreements with each other for the establishment of joint service programs. The agreements may provide for the joint provision or operation of services and facilities or for the provision or operation of services and facilities by one participating county under contract with other participating counties.

(3) When a service district comprises two or more counties or portions thereof, it is the obligation of the planning council to submit to the governing bodies, prior to the budget submission date of each governing body, an estimate of the proportionate share of costs of alcohol, drug abuse, and mental health services proposed to be borne by each such governing body.

(4) Any county desiring to withdraw from a joint program may submit to the district administrator a resolution requesting withdrawal therefrom together with a plan for the equitable adjustment and division of the assets, property, debts, and obligations, if any, of the joint program.

History.—s. 9, ch. 70-109; s. 1, ch. 70-439; s. 8, ch. 76-221; s. 15, ch. 84-285.



394.74 - Contracts for provision of local substance abuse and mental health programs.

394.74 Contracts for provision of local substance abuse and mental health programs.—

(1) The department, when funds are available for such purposes, is authorized to contract for the establishment and operation of local substance abuse and mental health programs with any hospital, clinic, laboratory, institution, or other appropriate service provider.

(2)(a) Contracts for service shall be consistent with the approved district plan.

(b) Notwithstanding s. 394.76(3)(a) and (c), the department may use unit cost methods of payment in contracts for purchasing mental health and substance abuse services. The unit cost contracting system must account for those patient fees that are paid on behalf of a specific client and those that are earned and used by the provider for those services funded in whole or in part by the department. The department may also use a fee-for-service arrangement, case rates, or a capitation arrangement in order to account for those services. The department is authorized to implement through administrative rule fee-for-service, prepaid case rate, and prepaid capitation contract methodologies to purchase mental health and substance abuse services. Fee-for-service, prepaid case rate, or prepaid capitation mechanisms shall not be implemented statewide without the elimination of the unit cost method of payment. Notwithstanding the provisions of s. 394.76(3), the department may adopt administrative rules that account for local match in a manner that is consistent with fee-for-service, prepaid case rate, and prepaid capitated payment methodologies. Such provisions may not result in a change of the ratio of state to local matching resources or in the sources of local matching funds and may not increase the amount of required local matching funds. It is the intent of the Legislature that the provisions to account for local match be consistent with the financial principles adopted for the payment of state funds.

(c) The department may reimburse actual expenditures for startup contracts and fixed capital outlay contracts in accordance with contract specifications.

(3) Contracts shall include, but are not limited to:

(a) A provision that, within the limits of available resources, substance abuse and mental health crisis services, as defined in s. 394.67(3), shall be available to any individual residing or employed within the service area, regardless of ability to pay for such services, current or past health condition, or any other factor;

(b) A provision that such services be available with priority of attention being given to individuals who exhibit symptoms of chronic or acute substance abuse or mental illness and who are unable to pay the cost of receiving such services;

(c) A provision that every reasonable effort to collect appropriate reimbursement for the cost of providing substance abuse and mental health services to persons able to pay for services, including first-party payments and third-party payments, shall be made by facilities providing services pursuant to this act;

(d) A program description and line-item operating budget by program service component for substance abuse and mental health services, provided the entire proposed operating budget for the service provider will be displayed;

(e) A provision that client demographic, service, and outcome information required for the department’s Mental Health and Substance Abuse Data System be submitted to the department by a date specified in the contract. The department may not pay the provider unless the required information has been submitted by the specified date; and

(f) A requirement that the contractor must conform to department rules and the priorities established thereunder.

(4) The department shall develop standard contract forms for use between the district administrator and community substance abuse and mental health service providers.

(5) This part does not prevent any municipality or county, or combination of municipalities and counties, from owning, financing, and operating a substance abuse or mental health program by entering into an arrangement with the district to provide, and be reimbursed for, services provided as part of the district plan.

(6) The department may use a fee-for-service arrangement, case rates, or capitation in order to account for mental health and substance abuse services.

History.—s. 10, ch. 70-109; s. 9, ch. 76-221; s. 3, ch. 82-223; s. 32, ch. 83-216; s. 16, ch. 84-285; s. 2, ch. 99-396; s. 10, ch. 2000-349; s. 2, ch. 2002-397; s. 3, ch. 2003-57; s. 1, ch. 2003-279; s. 27, ch. 2007-230.



394.741 - Accreditation requirements for providers of behavioral health care services.

394.741 Accreditation requirements for providers of behavioral health care services.—

(1) As used in this section, the term “behavioral health care services” means mental health and substance abuse treatment services.

(2) Notwithstanding any provision of law to the contrary, accreditation shall be accepted by the agency and department in lieu of the agency’s and department’s facility licensure onsite review requirements and shall be accepted as a substitute for the department’s administrative and program monitoring requirements, except as required by subsections (3) and (4), for:

(a) An organization from which the department purchases behavioral health care services which is accredited by an accrediting organization whose standards incorporate comparable licensure regulations required by this state.

(b) A mental health facility licensed by the agency or a substance abuse component licensed by the department which is accredited by an accrediting organization whose standards incorporate comparable licensure regulations required by this state.

(c) A network of providers from which the department or the agency purchases behavioral health care services accredited by an accrediting organization whose standards incorporate comparable licensure regulations required by this state. A provider organization that is part of an accredited network is afforded the same rights under this part.

(3) For organizations accredited as set forth in subsection (2), before the department or the agency conducts additional monitoring for mental health services, the department and the agency must adopt rules that establish:

(a) Additional standards for monitoring and licensing accredited programs and facilities that the department and the agency have determined are not specifically and distinctly covered by the accreditation standards and processes. These standards and the associated monitoring must not duplicate the standards and processes already covered by the accrediting bodies.

(b) An onsite monitoring process between 24 months and 36 months after accreditation for nonresidential facilities to assure that accredited organizations exempt from licensing and monitoring activities under this part continue to comply with critical standards.

(c) An onsite monitoring process between 12 months and 24 months after accreditation for residential facilities to assure that accredited organizations exempt from licensing and monitoring activities under this part continue to comply with critical standards.

(4) For substance abuse services, the department shall conduct full licensure inspections every 3 years and shall develop in rule criteria which would justify more frequent inspections.

(5) The department and the agency shall be given access to all accreditation reports, corrective action plans, and performance data submitted to the accrediting organizations. When major deficiencies, as defined by the accrediting organization, are identified through the accreditation process, the department and the agency may perform followup monitoring to assure that such deficiencies are corrected and that the corrections are sustained over time. Proof of compliance with fire and health safety standards will be submitted as required by rule.

(6) The department or agency, by accepting the survey or inspection of an accrediting organization, does not forfeit its rights to monitor for the purpose of ensuring that services for which the department has paid were provided. The department may investigate complaints or suspected problems and monitor the provider’s compliance with negotiated terms and conditions, including provisions relating to consent decrees, which are unique to a specific contract and are not statements of general applicability. The department may monitor compliance with federal and state statutes, federal regulations, or state administrative rules, if such monitoring does not duplicate the review of accreditation standards or independent audits pursuant to subsections (3) and (8).

(7) For purposes of licensure and monitoring of facilities under contract with the department, the department shall rely only upon properly adopted and applicable federal and state statutes and rules.

(8) The department shall file a State Projects Compliance Supplement pursuant to s. 215.97 for behavioral health care services. In monitoring the financial operations of its contractors, the department shall rely upon certified public accountant audits, if required. The department shall perform a desk review of its contractor’s most recent independent audit and may conduct onsite monitoring only of problems identified by these audits, or by other sources of information documenting problems with the contractor’s financial management. Certified public accountants employed by the department may conduct an onsite test of the validity of a contractor’s independent audit every third year.

(9) The accreditation requirements of this section apply to contracted organizations that are already accredited immediately upon becoming law.

History.—s. 2, ch. 2001-171; s. 4, ch. 2001-191; s. 7, ch. 2003-279; s. 41, ch. 2004-5; s. 2, ch. 2013-93.



394.75 - State and district substance abuse and mental health plans.

394.75 State and district substance abuse and mental health plans.—

(1)(a) Every 3 years, beginning in 2001, the department, in consultation with the Medicaid program in the Agency for Health Care Administration, shall prepare a state master plan for the delivery and financing of a system of publicly funded, community-based substance abuse and mental health services throughout the state.

(b) The initial plan must include an assessment of the clinical practice guidelines and standards for community-based mental health and substance abuse services delivered by persons or agencies under contract with the Department of Children and Families. The assessment must include an inventory of current clinical guidelines and standards used by persons and agencies under contract with the department, and by nationally recognized accreditation organizations, to address the quality of care and must specify additional clinical practice standards and guidelines for new or existing services and programs.

(c) The plan must propose changes in department policy or statutory revisions to strengthen the quality of mental health and substance abuse treatment and support services.

(d) The plan must identify strategies for meeting the treatment and support needs of children, adolescents, adults, and older adults who have, or are at risk of having, mental, emotional, or substance abuse problems as defined in this chapter or chapter 397.

(e) The plan must include input from persons who represent local communities; local government entities that contribute funds to the local substance abuse and mental health treatment systems; consumers of publicly funded substance abuse and mental health services, and their families; and stakeholders interested in mental health and substance abuse services. The plan must describe the means by which this local input occurred. The plan shall be updated annually.

(f) The plan must include statewide policies and planning parameters that will be used by the 1health and human services boards in preparing the district substance abuse and mental health plans.

(g) The district plans shall be one component of the state master plan.

(2) The state master plan shall also include:

(a) A proposal for the development of a data system that will evaluate the effectiveness of programs and services provided to clients of the substance abuse and mental health service system.

(b) A proposal to resolve the funding discrepancies between districts.

(c) A methodology for the allocation of resources available from federal, state, and local sources and a description of the current level of funding available from each source.

(d) A description of the statewide priorities for clients and services, and each district’s priorities for clients and services.

(e) Recommendations for methods of enhancing local participation in the planning, organization, and financing of substance abuse and mental health services.

(f) A description of the current methods of contracting for services, an assessment of the efficiency of these methods in providing accountability for contracted funds, and recommendations for improvements to the system of contracting.

(g) Recommendations for improving access to services by clients and their families.

(h) Guidelines and formats for the development of district plans.

(i) Recommendations for future directions for the substance abuse and mental health service delivery system.

A schedule, format, and procedure for development and review of the state master plan shall be adopted by the department by June of each year. The plan and annual updates must be submitted to the President of the Senate and the Speaker of the House of Representatives by January 1 of each year, beginning January 1, 2001.

(3) The district 1health and human services board shall prepare an integrated district substance abuse and mental health plan. The plan shall be prepared and updated on a schedule established by the 2Alcohol, Drug Abuse, and Mental Health Program Office. The plan shall reflect the needs and program priorities established by the department and the needs of the district established under ss. 394.4573 and 394.674. The plan must list in order of priority the mental health and the substance abuse treatment needs of the district and must rank each program separately. The plan shall include:

(a) A record of the total amount of money available in the district for mental health and substance abuse services.

(b) A description of each service that will be purchased with state funds.

(c) A record of the amount of money allocated for each service identified in the plan as being purchased with state funds.

(d) A record of the total funds allocated to each provider.

(e) A record of the total funds allocated to each provider by type of service to be purchased with state funds.

(f) Input from community-based persons, organizations, and agencies interested in substance abuse and mental health treatment services; local government entities that contribute funds to the public substance abuse and mental health treatment systems; and consumers of publicly funded substance abuse and mental health services, and their family members. The plan must describe the means by which this local input occurred.

The plan shall be submitted by the district 1board to the district administrator and to the governing bodies for review, comment, and approval.

(4) The district plan shall:

(a) Describe the publicly funded, community-based substance abuse and mental health system of care, and identify statutorily defined populations, their service needs, and the resources available and required to meet their needs.

(b) Provide the means for meeting the needs of the district’s eligible clients, specified in ss. 394.4573 and 394.674, for substance abuse and mental health services.

(c) Provide a process for coordinating the delivery of services within a community-based system of care to eligible clients. Such process must involve service providers, clients, and other stakeholders. The process must also provide a means by which providers will coordinate and cooperate to strengthen linkages, achieve maximum integration of services, foster efficiencies in service delivery and administration, and designate responsibility for outcomes for eligible clients.

(d) Provide a projection of district program and fiscal needs for the next fiscal year, provide for the orderly and economical development of needed services, and indicate priorities and resources for each population served, performance outcomes, and anticipated expenditures and revenues.

(e) Include a summary budget request for the total district substance abuse and mental health program, which must include the funding priorities established by the district planning process.

(f) Provide a basis for the district legislative budget request.

(g) Include a policy and procedure for allocation of funds.

(h) Include a procedure for securing local matching funds. Such a procedure shall be developed in consultation with governing bodies and service providers.

(i) Provide for the integration of substance abuse and mental health services with the other departmental programs and with the criminal justice, juvenile justice, child protection, school, and health care systems within the district.

(j) Provide a plan for the coordination of services in such manner as to ensure effectiveness and avoid duplication, fragmentation of services, and unnecessary expenditures.

(k) Provide for continuity of client care between state treatment facilities and community programs to assure that discharge planning results in the rapid application for all benefits for which a client is eligible, including Medicaid coverage for persons leaving state treatment facilities and returning to community-based programs.

(l) Provide for the most appropriate and economical use of all existing public and private agencies and personnel.

(m) Provide for the fullest possible and most appropriate participation by existing programs; state hospitals and other hospitals; city, county, and state health and family service agencies; drug abuse and alcoholism programs; probation departments; physicians; psychologists; social workers; marriage and family therapists; mental health counselors; clinical social workers; public health nurses; school systems; and all other public and private agencies and personnel that are required to, or may agree to, participate in the plan.

(n) Include an inventory of all public and private substance abuse and mental health resources within the district, including consumer advocacy groups and self-help groups known to the department.

(5) The district plan shall address how substance abuse and mental health services will be provided and how a system of care for target populations will be provided given the resources available in the service district. The plan must include provisions for maximizing client access to the most recently developed psychiatric medications approved by the United States Food and Drug Administration, for developing independent housing units through participation in the Section 811 program operated by the United States Department of Housing and Urban Development, for developing supported employment services through the Division of Vocational Rehabilitation of the Department of Education, for providing treatment services to persons with co-occurring mental illness and substance abuse problems which are integrated across treatment systems, and for providing services to adults who have a serious mental illness, as defined in s. 394.67, and who reside in assisted living facilities.

(6) The district plan shall provide the means by which the needs of the population groups specified pursuant to s. 394.674 will be addressed in the district.

(7) In developing the district plan, optimum use shall be made of any federal, state, and local funds that may be available for substance abuse and mental health service planning. However, the department must provide these services within legislative appropriations.

(8) The district 1health and human services board shall establish a subcommittee to prepare the portion of the district plan relating to children and adolescents. The subcommittee shall include representative membership of any committee organized or established by the district to review placement of children and adolescents in residential treatment programs. The 1board shall establish a subcommittee to prepare the portion of the district plan which relates to adult mental health and substance abuse. The subcommittee must include representatives from the community who have an interest in mental health and substance abuse treatment for adults.

(9) All departments of state government and all local public agencies shall cooperate with officials to assist them in service planning. Each district administrator shall, upon request and the availability of staff, provide consultative services to the local agency directors and governing bodies.

(10) The district administrator shall ensure that the district plan:

(a) Conforms to the priorities in the state plan, the requirements of this part, and the standards adopted under this part;

(b) Ensures that the most effective and economical use will be made of available public and private substance abuse and mental health resources in the service district; and

(c) Has adequate provisions made for review and evaluation of the services provided in the service district.

(11) The district administrator shall require such modifications in the district plan as he or she deems necessary to bring the plan into conformance with the provisions of this part. If the district 1board and the district administrator cannot agree on the plan, including the projected budget, the issues under dispute shall be submitted directly to the secretary of the department for immediate resolution.

(12) Each governing body that provides local funds has the authority to require necessary modification to only that portion of the district plan which affects substance abuse and mental health programs and services within the jurisdiction of that governing body.

(13) The district administrator shall report annually to the district 1board the status of funding for priorities established in the district plan. Each report must include:

(a) A description of the district plan priorities that were included in the district legislative budget request.

(b) A description of the district plan priorities that were included in the departmental budget request.

(c) A description of the programs and services included in the district plan priorities that were appropriated funds by the Legislature in the legislative session that preceded the report.

History.—s. 11, ch. 70-109; s. 1, ch. 70-439; s. 10, ch. 76-221; s. 2, ch. 77-372; s. 4, ch. 82-223; s. 17, ch. 84-285; s. 18, ch. 88-398; s. 60, ch. 91-221; s. 6, ch. 92-174; s. 13, ch. 93-200; s. 7, ch. 93-267; s. 722, ch. 95-148; s. 51, ch. 2000-139; s. 11, ch. 2000-349; s. 20, ch. 2002-22; s. 98, ch. 2014-19; s. 8, ch. 2016-241.

1Note.—Health and human services boards were abolished by s. 2, ch. 2000-139, which substantially reworded s. 20.19.

2Note.—Section 2, ch. 2000-139, amended s. 20.19, relating to the structure of the Department of Children and Families; separate program offices are established for mental health and for substance abuse.



394.76 - Financing of district programs and services.

394.76 Financing of district programs and services.—If the local match funding level is not provided in the General Appropriations Act or the substantive bill implementing the General Appropriations Act, such funding level shall be provided as follows:

(1) The district administrator shall ensure that, to the extent possible within available resources, a continuum of integrated and comprehensive services will be available within the district.

(2) If in any fiscal year the approved state appropriation is insufficient to finance the programs and services specified by this part, the department shall have the authority to determine the amount of state funds available to each service district for such purposes in accordance with the priorities in both the state and district plans. The district administrator shall consult with the planning council to ensure that the summary operating budget conforms to the approved plan.

(3) The state share of financial participation shall be determined by the following formula:

(a) The state share of approved program costs shall be a percentage of the net balance determined by deducting from the total operating cost of services and programs, as specified in s. 394.4573, those expenditures which are ineligible for state participation as provided in subsection (7) and those ineligible expenditures established by rule of the department pursuant to s. 394.78.

(b) Residential and case management services which are funded as part of a deinstitutionalization project shall not require local matching funds and shall not be used as local matching funds. The state and federal financial participation portions of Medicaid earnings pursuant to Title XIX of the Social Security Act, except for the amount of general revenue equal to the amount appropriated in 1985-1986 plus all other general revenue that is shifted from any other alcohol, drug abuse, and mental health appropriation category after fiscal year 1986-1987 or substance abuse and mental health appropriation category after fiscal year 2000-2001, shall not require local matching funds and shall not be used as local matching funds. Local matching funds are not required for general revenue transferred by the department into substance abuse and mental health appropriations categories during a fiscal year to match federal funds earned from Medicaid services provided for mental health clients in excess of the amounts initially appropriated. Funds for children’s services which were provided through the Children, Youth, and Families Services budget which did not require local match prior to being transferred to the Substance Abuse and Mental Health Services budget shall be exempt from local matching requirements. All other contracted community alcohol and mental health services and programs, except as identified in s. 394.457(3), shall require local participation on a 75-to-25 state-to-local ratio.

(c) The expenditure of 100 percent of all third-party payments and fees shall be considered as eligible for state financial participation if such expenditures are in accordance with subsection (7) and the approved district plan.

(d) Fees generated by residential and case management services which are funded as part of a deinstitutionalization program and do not require local matching funds shall be used to support program costs approved in the district plan.

(e) Any earnings pursuant to Title XIX of the Social Security Act in excess of the amount appropriated shall be used to support program costs approved in the district plan.

(4) Notwithstanding the provisions of subsection (3), the department is authorized to develop and demonstrate alternative financing systems for substance abuse and mental health services. Proposals for demonstration projects conducted pursuant to this subsection shall be reviewed by the substantive and appropriations committees of the Senate and the House of Representatives prior to implementation of the projects.

(5) The department is authorized to make investigations and to require audits of expenditures. The department may authorize the use of private certified public accountants for such audits. Audits shall follow department guidelines.

(6) Claims for state payment shall be made in such form and in such manner as the department determines.

(7) The expenditures which are subject to state payment include expenditures that are approved in the district plan for: salaries of personnel; approved facilities and services provided through contract; operation, maintenance, and service cost; depreciation of facilities; and such other expenditures as may be approved by the district administrator. Such expenditures do not include expenditures for compensation to members of a community agency board, except the actual and necessary expenses incurred in the performance of official duties, or expenditures for a purpose for which state payment is claimed under any other provision of law.

(8) Expenditures for capital improvements relating to construction of, addition to, purchase of, or renovation of a community substance abuse or mental health facility may be made by the state, provided such expenditures or capital improvements are part and parcel of an approved district plan. Nothing shall prohibit the use of such expenditures for the construction of, addition to, renovation of, or purchase of facilities owned by a county, city, or other governmental agency of the state or a nonprofit entity. Such expenditures are subject to the provisions of subsection (6).

(9)(a) State funds for community alcohol and mental health services shall be matched by local matching funds as provided in paragraph (3)(b). The governing bodies within a district or subdistrict shall be required to participate in the funding of alcohol and mental health services under the jurisdiction of such governing bodies. The amount of the participation shall be at least that amount which, when added to other available local matching funds, is necessary to match state funds.

(b) The provisions of paragraph (a) to the contrary notwithstanding, no additional matching funds may be required solely due to the addition in the General Appropriations Act of Substance Abuse and Mental Health Block Grant Funds for local community mental health centers and alcohol project grants.

(10) A local governing body is authorized to appropriate moneys, in lump sum or otherwise, from its public funds for the purpose of carrying out the provisions of this part. In addition to the payment of claims upon submission of proper vouchers, such moneys may also, at the option of the governing body, be disbursed in the form of a lump-sum or advance payment for services for expenditure, in turn, by the recipient of the disbursement without prior audit by the auditor of the governing body. Such funds shall be expended only for substance abuse or mental health purposes as provided in the approved district plan. Each governing body appropriating and disbursing moneys pursuant to this subsection shall require the expenditure of such moneys by the recipient of the disbursement to be audited annually either in conjunction with an audit of other expenditures or by a separate audit. Such annual audits shall be furnished to the governing bodies of each participating county and municipality for their examination.

(11) No additional local matching funds shall be required solely due to the addition in the General Appropriations Act of substance abuse and mental health block grant funds for local community mental health centers, drug abuse programs, and alcohol project grants.

History.—s. 12, ch. 70-109; s. 1, ch. 70-439; s. 111, ch. 71-355; ss. 1, 2, ch. 72-386; s. 1, ch. 74-291; s. 11, ch. 76-221; s. 33, ch. 77-312; ss. 3, 5, ch. 77-372; s. 5, ch. 82-223; s. 18, ch. 84-285; s. 1, ch, 87-244; s. 26, ch. 87-247; s. 19, ch. 88-398; s. 27, ch. 88-557; s. 13, ch. 2000-349; s. 9, ch. 2005-71; s. 11, ch. 2007-6; s. 9, ch. 2016-241.



394.761 - Revenue maximization.

394.761 Revenue maximization.—

(1) The agency and the department shall develop a plan to obtain federal approval for increasing the availability of federal Medicaid funding for behavioral health care. Increased funding shall be used to advance the goal of improved integration of behavioral health services and primary care services for individuals eligible for Medicaid through the development and effective implementation of the behavioral health system of care as described in s. 394.4573.

(2) The agency and the department shall identify in the plan the amount of general revenue funding appropriated for mental health and substance abuse services eligible to be used as state Medicaid match. The agency and the department shall evaluate alternative uses of increased Medicaid funding, including seeking Medicaid eligibility for the severely and persistently mentally ill or persons with substance use disorders, increased reimbursement rates for behavioral health services, adjustments to the capitation rate for Medicaid enrollees with chronic mental illness and substance use disorders, targeted case management for individuals with substance use disorders as a Medicaid-funded service, supplemental payments to mental health and substance abuse service providers through a designated state health program or other mechanisms, and innovative programs to provide incentives for improved outcomes for behavioral health conditions. The agency and the department shall identify in the plan the advantages and disadvantages of each alternative and assess each alternative’s potential for achieving improved integration of services. The agency and the department shall identify in the plan the types of federal approvals necessary to implement each alternative and project a timeline for implementation.

(3) The department, in coordination with the agency and the managing entities, shall compile detailed documentation of the cost and reimbursements for Medicaid covered services provided to Medicaid eligible individuals by providers of behavioral health services that are also funded for programs authorized by this chapter and chapter 397. The department’s documentation, along with a report of general revenue funds supporting behavioral health services that are not counted as maintenance of effort or match for any other federal program, must be submitted to the agency by December 31, 2016.

(4) If the report presents clear evidence that Medicaid reimbursements are less than the costs of providing the services, the agency and the department shall request such additional trust fund authority as is necessary to draw federal Medicaid funds as a match for the documented general revenue expenditures supporting covered services delivered to eligible individuals. Payment of the federal funds shall be made to providers in such a manner as is allowed by federal law and regulations.

(5) The agency and the department shall submit the written plan and report required in this section to the President of the Senate and the Speaker of the House of Representatives by December 31, 2016.

History.—s. 17, ch. 2016-241.



394.77 - Uniform management information, accounting, and reporting systems for providers.

394.77 Uniform management information, accounting, and reporting systems for providers.—The department shall establish, for the purposes of control of costs:

(1) A uniform management information system and fiscal accounting system for use by providers of community substance abuse and mental health services.

(2) A uniform reporting system with uniform definitions and reporting categories.

History.—s. 13, ch. 70-109; s. 1, ch. 70-439; s. 12, ch. 76-221; s. 6, ch. 82-223; s. 19, ch. 84-285; s. 14, ch. 2000-349.



394.78 - Operation and administration; personnel standards; procedures for audit and monitoring of service providers; resolution of disputes.

394.78 Operation and administration; personnel standards; procedures for audit and monitoring of service providers; resolution of disputes.—

(1)(a) The Department of Children and Families shall administer this part and shall adopt rules necessary for its administration. In addition to other rulemaking authority, the department may adopt financial rules relating to conflicts of interest; related party transactions; full disclosure of revenue funds and expenses; charts of accounts for state reporting; auditing; penalties for nonperformance; benefit packages; performance outcomes, including client satisfaction and functional assessments; nonpayment and suspended payments for failure to timely submit required client service reports; and client financial eligibility requirements.

(b) Rules of the department shall be adopted in accordance with the Administrative Procedure Act under chapter 120.

(2) The department shall, by rule, establish standards of education and experience for professional and technical personnel employed in substance abuse and mental health programs.

(3) The department shall establish, to the extent possible, a standardized auditing procedure for substance abuse and mental health service providers; and audits of service providers shall be conducted pursuant to such procedure and the applicable department rules. Such procedure shall be supplied to all current and prospective contractors and subcontractors prior to the signing of any contracts.

(4) The department shall monitor service providers for compliance with contracts and applicable state and federal regulations.

(5) The department shall, by rule, establish standards for contracting budgeting, methods of payment, and the accounting of patient fees that are earned on behalf of a specific client.

History.—s. 14, ch. 70-109; s. 1, ch. 70-439; s. 13, ch. 76-221; s. 4, ch. 77-372; s. 20, ch. 84-285; s. 4, ch. 98-152; s. 3, ch. 99-396; s. 15, ch. 2000-349; s. 5, ch. 2012-84; s. 99, ch. 2014-19.



394.80 - Authorization to appropriate funds.

394.80 Authorization to appropriate funds.—The several cities and counties of this state are authorized to appropriate funds to support all or any portion of the cost of services and construction not met through support by the state or federal governments.

History.—s. 16, ch. 70-109.



394.875 - Crisis stabilization units, residential treatment facilities, and residential treatment centers for children and adolescents; authorized services; license required.

394.875 Crisis stabilization units, residential treatment facilities, and residential treatment centers for children and adolescents; authorized services; license required.—

(1)(a) The purpose of a crisis stabilization unit is to stabilize and redirect a client to the most appropriate and least restrictive community setting available, consistent with the client’s needs. Crisis stabilization units may screen, assess, and admit for stabilization persons who present themselves to the unit and persons who are brought to the unit under s. 394.463. Clients may be provided 24-hour observation, medication prescribed by a physician or psychiatrist, and other appropriate services. Crisis stabilization units shall provide services regardless of the client’s ability to pay and shall be limited in size to a maximum of 30 beds.

(b) The purpose of a residential treatment facility is to be a part of a comprehensive treatment program for mentally ill individuals in a community-based residential setting.

(c) The purpose of a residential treatment center for children and adolescents is to provide mental health assessment and treatment services pursuant to ss. 394.491, 394.495, and 394.496 to children and adolescents who meet the target population criteria specified in s. 394.493(1)(a), (b), or (c).

(d) The department is directed to implement a demonstration project in circuit 18 to test the impact of expanding beds authorized in crisis stabilization units from 30 to 50 beds. Specifically, the department is directed to authorize existing public or private crisis stabilization units in circuit 18 to expand bed capacity to a maximum of 50 beds and to assess the impact such expansion would have on the availability of crisis stabilization services to clients.

(2) The requirements of part II of chapter 408 apply to the provision of services that require licensure under ss. 394.455-394.903 and part II of chapter 408 and to entities licensed by or applying for such licensure from the Agency for Health Care Administration pursuant to ss. 394.455-394.903. A license issued by the agency is required in order to operate a crisis stabilization unit, a residential treatment facility, or a residential treatment center for children and adolescents, or to act as a crisis stabilization unit, a residential treatment facility, or a residential treatment center for children and adolescents in this state.

(3) The following are exempt from licensure as required in ss. 394.455-394.903:

(a) Homes for special services licensed under chapter 400.

(b) Nursing homes licensed under chapter 400.

(c) Comprehensive transitional education programs licensed under s. 393.067.

(4) The department, in consultation with the agency, may establish multiple license classifications for residential treatment facilities.

(5) The agency may not issue a license to a crisis stabilization unit unless the unit receives state mental health funds and is affiliated with a designated public receiving facility.

(6) The agency may issue a license for a crisis stabilization unit or short-term residential treatment facility, certifying the number of authorized beds for such facility as indicated by existing need and available appropriations. The agency may disapprove an application for such a license if it determines that a facility should not be licensed pursuant to the provisions of this chapter. Any facility operating beds in excess of those authorized by the agency shall, upon demand of the agency, reduce the number of beds to the authorized number, forfeit its license, or provide evidence of a license issued pursuant to chapter 395 for the excess beds.

(7) A children’s crisis stabilization unit which does not exceed 20 licensed beds and which provides separate facilities or a distinct part of a facility, separate staffing, and treatment exclusively for minors may be located on the same premises as a crisis stabilization unit serving adults. The department, in consultation with the agency, shall adopt rules governing facility construction, staffing and licensure requirements, and the operation of such units for minors.

(8) The department, in consultation with the agency, must adopt rules governing a residential treatment center for children and adolescents which specify licensure standards for: admission; length of stay; program and staffing; discharge and discharge planning; treatment planning; seclusion, restraints, and time-out; rights of patients under s. 394.459; use of psychotropic medications; and standards for the operation of such centers.

(9) Notwithstanding the provisions of subsection (6), crisis stabilization units may not exceed their licensed capacity by more than 10 percent, nor may they exceed their licensed capacity for more than 3 consecutive working days or for more than 7 days in 1 month.

(10) Notwithstanding the other provisions of this section, any facility licensed under former chapter 396 and chapter 397 for detoxification, residential level I care, and outpatient treatment may elect to license concurrently all of the beds at such facility both for that purpose and as a long-term residential treatment facility pursuant to this section, if all of the following conditions are met:

(a) The licensure application is received by the department prior to January 1, 1993.

(b) On January 1, 1993, the facility was licensed under former chapter 396 and chapter 397 as a facility for detoxification, residential level I care, and outpatient treatment of substance abuse.

(c) The facility restricted its practice to the treatment of law enforcement personnel for a period of at least 12 months beginning after January 1, 1992.

(d) The number of beds to be licensed under this chapter is equal to or less than the number of beds licensed under former chapter 396 and chapter 397 as of January 1, 1993.

(e) The licensee agrees in writing to a condition placed upon the license that the facility will limit its treatment exclusively to law enforcement personnel and their immediate families who are seeking admission on a voluntary basis and who are exhibiting symptoms of posttraumatic stress disorder or other mental health problems, including drug or alcohol abuse, which are directly related to law enforcement work and which are amenable to verbal treatment therapies; the licensee agrees to coordinate the provision of appropriate postresidential care for discharged individuals; and the licensee further agrees in writing that a failure to meet any condition specified in this paragraph shall constitute grounds for a revocation of the facility’s license as a residential treatment facility.

(f) The licensee agrees that the facility will meet all licensure requirements for a residential treatment facility, including minimum standards for compliance with lifesafety requirements, except those licensure requirements which are in express conflict with the conditions and other provisions specified in this subsection.

(g) The licensee agrees that the conditions stated in this subsection must be agreed to in writing by any person acquiring the facility by any means.

Any facility licensed under this subsection is not required to provide any services to any persons except those included in the specified conditions of licensure, and is exempt from any requirements related to the 60-day or greater average length of stay imposed on community-based residential treatment facilities otherwise licensed under this chapter.

History.—ss. 2, 11, ch. 85-167; s. 1, ch. 90-251; s. 249, ch. 91-224; s. 4, ch. 91-429; s. 9, ch. 93-247; ss. 27, 71, ch. 98-171; s. 4, ch. 2000-265; ss. 65, 154, ch. 2000-349; s. 25, ch. 2001-53; s. 26, ch. 2001-62; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 42, ch. 2004-267; s. 29, ch. 2007-230; s. 77, ch. 2010-5; s. 1, ch. 2011-234.



394.876 - Applications.

394.876 Applications.—

(1) In addition to the requirements of part II of chapter 408, any person desiring to be licensed under this chapter shall apply to the agency and the application must contain such information as the department and the agency find necessary to determine the ability of the applicant to carry out its responsibilities under this chapter.

(2) The applicant shall provide proof of liability insurance coverage in amounts set by the department and the agency by rule.

History.—ss. 3, 11, ch. 85-167; s. 4, ch. 91-429; s. 28, ch. 98-171; s. 30, ch. 2007-230.



394.877 - Fees.

394.877 Fees.—In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The amount of the fee shall be established by rule. Such fees shall be reasonably calculated to cover only the cost of regulation under this chapter.

History.—ss. 4, 11, ch. 85-167; s. 4, ch. 91-429; s. 29, ch. 98-171; s. 31, ch. 2007-230.



394.879 - Rules; enforcement.

394.879 Rules; enforcement.—

(1) The agency, in consultation with the department, may adopt rules to administer the requirements of part II of chapter 408. The department, in consultation with the agency, shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer the provisions of this chapter, including, at a minimum, rules providing standards to ensure that:

(a) Sufficient numbers and types of qualified personnel are on duty and available at all times to provide necessary and adequate client safety and care.

(b) Adequate space is provided each client of a licensed facility.

(c) Licensed facilities are limited to an appropriate number of beds.

(d) Each licensee establishes and implements adequate infection control, housekeeping, sanitation, disaster planning, and medical recordkeeping.

(e) Licensed facilities are established, organized, and operated in accordance with programmatic standards of the department.

(f) The operation and purposes of these facilities assure individuals’ health, safety, and welfare.

(g) The use of restraint and seclusion is consistent with recognized best practices and professional judgment; that inherently dangerous restraint or seclusion procedures are prohibited; that limitations are established on the use and duration of restraint and seclusion; that measures are established to ensure the safety of program participants and staff during an incident of restraint or seclusion; that procedures are created for staff to follow before, during, and after incidents of restraint or seclusion; that professional qualifications and training are established for staff who may order or be engaged in the use of restraint or seclusion; and that mandatory reporting, data collection, and data dissemination procedures and requirements are instituted. Rules adopted under this section must require that any instance of the use of restraint or seclusion shall be documented in the record of the client.

(2) Minimum firesafety standards shall be established and enforced by the State Fire Marshal in cooperation with the department. Such standards shall be included in the rule adopted by the department after consultation with the State Fire Marshal.

(3) The department, in consultation with the agency, shall allow any licensed facility in operation at the time of adoption of any rule a reasonable period, not to exceed 1 year, to bring itself into compliance with department rules.

(4) In accordance with part II of chapter 408, the agency may impose an administrative penalty of no more than $500 per day against any licensee that violates any rule adopted pursuant to this section and may suspend and revoke the license and deny the renewal application of such licensee. In imposing such penalty, the agency shall consider the severity of the violation, actions taken by the licensee to correct the violation, and previous violations by the licensee.

(5) The agency or the department may not adopt any rule governing the design, construction, erection, alteration, modification, repair, or demolition of crisis stabilization units. It is the intent of the Legislature to preempt that function to the Florida Building Commission and the State Fire Marshal through adoption and maintenance of the Florida Building Code and the Florida Fire Prevention Code. However, a crisis stabilization unit, a short-term residential treatment facility, or an integrated adult mental health crisis stabilization and addictions receiving facility that is collocated with a centralized receiving facility may be in a multistory building and may be authorized on floors other than the ground floor. The agency shall provide technical assistance to the commission and the State Fire Marshal in updating the construction standards of the Florida Building Code and the Florida Fire Prevention Code which govern crisis stabilization units. In addition, the agency may enforce the special-occupancy provisions of the Florida Building Code and the Florida Fire Prevention Code which apply to crisis stabilization units in conducting any inspection authorized under this part or part II of chapter 408.

(6) The department and the Agency for Health Care Administration shall develop a plan to provide options for a single, consolidated license for a provider that offers multiple types of either mental health services or substance abuse services, or both, regulated under this chapter and chapter 397, respectively. In the plan, the department and the agency shall identify the statutory revisions necessary to accomplish the consolidation. To the extent possible, the department and the agency shall accomplish such consolidation administratively and by rule. The department and the agency shall submit the plan to the Governor, the President of the Senate, and the Speaker of the House of Representatives by November 1, 2016.

History.—ss. 6, 11, ch. 85-167; s. 4, ch. 91-429; s. 5, ch. 98-152; s. 31, ch. 98-171; s. 98, ch. 98-200; s. 20, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 39, ch. 2006-227; s. 33, ch. 2007-230; s. 18, ch. 2016-241.



394.90 - Inspection; right of entry; records.

394.90 Inspection; right of entry; records.—

(1)(a) The agency, in accordance with s. 408.811, and the department may enter and inspect at any time a licensed facility to determine whether the facility is in compliance with this chapter, part II of chapter 408, and applicable rules.

(b) The department and the agency may enter and inspect any premises that it has probable cause to suspect may be operating as an unlicensed crisis stabilization unit or residential treatment facility; however, such entry and inspection shall be made only with the permission of the person in charge of such premises or pursuant to warrant.

(c) Any application for licensure under this chapter constitutes full permission for the department and the agency to enter and inspect the premises of the applicant or licensee at any time.

(2) For purposes of monitoring and investigation, the department and the Agency for Health Care Administration shall have access to the clinical records of any client of a licensee or designated facility, the provisions of s. 394.4615 to the contrary notwithstanding.

(3) The agency shall schedule periodic inspections of licensees so as to minimize the cost to the licensees and the disruption of the licensees’ programs. This subsection shall not be construed to limit the authority of the department and the agency to inspect the facilities of a licensee at any time.

(4) Each licensee shall maintain as public information, available to any person upon request, copies of all reports of inspections of the licensee filed with or issued by any governmental agency during the preceding 5-year period. The licensee shall furnish a copy of the most recent inspection report of the agency to any person upon payment of a reasonable charge for copying.

(5) The agency shall accept, in lieu of its own inspections for licensure, the survey or inspection of an accrediting organization, if the provider is accredited according to the provisions of s. 394.741 and the agency receives the report of the accrediting organization.

History.—ss. 7, 11, ch. 85-167; s. 4, ch. 91-429; s. 47, ch. 93-39; s. 28, ch. 96-169; s. 65, ch. 97-100; s. 32, ch. 98-171; s. 3, ch. 2001-171; s. 5, ch. 2001-191; s. 34, ch. 2007-230.



394.902 - Moratorium on admissions.

394.902 Moratorium on admissions.—In accordance with part II of chapter 408, the agency may impose a moratorium on elective admissions to a licensee or any program or portion of a licensed facility if the agency determines that any condition in the facility presents a threat to the public health or safety.

History.—ss. 8, 11, ch. 85-167; s. 4, ch. 91-429; s. 33, ch. 98-171; s. 35, ch. 2007-230.



394.903 - Receivership proceedings.

394.903 Receivership proceedings.—

(1) The agency, independently or in conjunction with the department may petition a court of competent jurisdiction for the appointment of a receiver for a crisis stabilization unit or a residential treatment facility when any of the following conditions exist:

(a) Any person is operating a unit or facility without a license and refuses to make application for a license as required by this part.

(b) The licensee is closing the unit or facility or has informed the agency that it intends to close and adequate arrangements have not been made for relocation of the residents within 7 days, exclusive of weekends and holidays, of the closing of the unit or facility.

(c) The agency determines that conditions exist in the unit or facility which present an imminent danger to the health, safety, or welfare of the residents of the unit or facility or a substantial probability that death or serious physical harm would result therefrom. The agency shall, whenever possible, facilitate the continued operation of the program.

(d) The licensee cannot meet its financial obligations for providing food, shelter, care, and utilities. Issuance of bad checks or accumulation of delinquent bills for such items as personnel salaries, food, drugs, or utilities constitutes prima facie evidence that the ownership of the unit or facility lacks the financial ability to operate the unit or facility in accordance with the requirements of this chapter and all rules adopted under this chapter.

(2) Petitions for receivership shall take precedence over other court business unless the court determines that some other pending proceeding, having similar statutory precedence, shall have priority. A hearing shall be conducted within 5 days after the filing of the petition, at which time all interested parties shall have the opportunity to present evidence pertaining to the petition. The agency shall notify the owner or operator of the unit or facility named in the petition of its filing and the dates for the hearing. The court shall grant the petition only upon finding that the health, safety, and welfare of residents of the unit or facility would be threatened if a condition existing at the time the petition was filed is permitted to continue. A receiver shall not be appointed ex parte unless the court determines that one or more of the conditions of subsection (1) exist and that the owner or operator cannot be found, that all reasonable means of locating the owner or operator and notifying him or her of the petition and hearing have been exhausted, or that the owner or operator after notification of the hearing chooses not to attend. After such findings, the court may appoint any person qualified by education, training, or experience to carry out the responsibilities of receiver pursuant to this section, except that it shall not appoint any owner or affiliate of the unit or facility which is in receivership. Prior to the appointment as receiver of a person who is the operator, manager, or supervisor of another unit or facility, the court shall determine that the person can reasonably operate, manage, or supervise more than one unit or facility. The receiver may be appointed for up to 90 days, with the option of petitioning the court for 30-day extensions. The receiver may be selected from a list of persons qualified to act as receivers developed by the agency and presented to the court with each petition for receivership. The agency or department or a designated employee of either, may not be appointed as a receiver for more than 60 days; however, such receiver may petition the court for 30-day extensions. The agency may petition the court to appoint a substitute receiver. The court shall grant the extension upon a showing of good cause. During the first 60 days of the receivership, the agency may not take action to decertify or revoke the license of a unit or facility unless conditions causing imminent danger to the health and welfare of the residents exist and a receiver has been unable to remove those conditions. After the first 60 days of receivership, and every 60 days thereafter until the receivership is terminated, the agency shall submit to the court the results of an assessment of the unit’s or facility’s ability to assure the safety and care of the residents. If the conditions at the unit or facility or the intentions of the owner indicate that the purpose of the receivership is to close the unit or facility rather than to facilitate its continued operations, the department, in consultation with the agency, shall place the residents in appropriate alternative residential settings as quickly as possible. If, in the opinion of the court, the agency has not been diligent in its efforts to make adequate placement arrangements, the court may find the agency to be in contempt and shall order the agency to submit its plans for moving the residents.

(3) The receiver shall make provisions for the continued health, safety, and welfare of all residents of the unit or facility and:

(a) Shall exercise those powers and perform those duties set out by the court.

(b) Shall operate the unit or facility in such a manner as to assure safety and adequate health care for the residents.

(c) Shall take such action as is reasonably necessary to protect or conserve the assets or property of the unit or facility for which the receiver is appointed, or the proceeds from any transfer thereof, and he or she may use them only in the performance of the powers and duties set forth in this section or by order of the court.

(d) May use the buildings, fixtures, furnishings, and any accompanying consumable goods in the provision of care and services to residents and to any other persons receiving services from the unit or facility at the time the petition for receivership is filed. The receiver shall collect payments for all goods and services provided to residents or others during the period of the receivership at the same rate of payment charged by the owners at the time the petition for receivership was filed or at a fair and reasonable rate otherwise approved by the court for private-pay residents.

(e) May correct or eliminate any deficiency in the structure, furnishings, or staffing of the unit or facility which endangers the safety or health of residents while they remain in the unit or facility; however, the total cost of correction shall not exceed $3,000. The court may order expenditures for this purpose in excess of $3,000 on application from the receiver after notice to the owner. A hearing may be requested by the owner within 72 hours.

(f) May let contracts and hire agents and employees to carry out the powers and duties of the receiver under this section.

(g) Shall honor all leases, mortgages, and secured transactions governing the building in which the unit or facility is located and all goods and fixtures in the building of which the receiver has taken possession, but only to the extent of payments which, in the case of rental agreement, are for the use of the property during the period of the receivership or which, in the case of a purchase agreement, become due during the period of the receivership.

(h) Shall have full power to direct, manage, hire, and discharge employees of the unit or facility subject to any contract rights they may have. The receiver shall hire and pay employees at the rate of compensation, including benefits, approved by the court. Receivership does not relieve the owner of any obligation to employees made prior to the appointment of a receiver and not carried out by the receiver.

(i) Shall be entitled to take possession of all property or assets of residents which are in the possession of a unit or facility or its owner. The receiver shall preserve all property or assets and all resident records of which the receiver takes possession and shall provide for the prompt transfer of the property, assets, and records to the new placement of any transferred resident. An inventory list certified by the owner and by the receiver shall be made at the time the receiver takes possession of the facility.

(4)(a) A person who is served with notice of an order of the court appointing a receiver and of the receiver’s name and address shall be liable to pay the receiver for any goods or services provided by the receiver after the date of the order if the person would have been liable for the goods or services as supplied by the owner. The receiver shall give a receipt for each payment and shall keep a copy of each receipt on file. The receiver shall deposit accounts received in a separate account and shall use this account for all disbursements.

(b) The receiver may bring an action to enforce the liability created by paragraph (a).

(c) A payment to the receiver of any sum owing to the facility or its owner shall discharge any obligation to the facility to the extent of the payment.

(5)(a) A receiver may petition the court that he or she not be required to honor any lease, mortgage, secured transaction, or other wholly or partially executory contract entered into by the owner of the facility if the rent, price, or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rent, price, or rate of interest at the time the contract was entered into, or if any material provision of the agreement was unreasonable, when compared to contracts negotiated under similar conditions. Any relief in this form provided by the court shall be limited to the life of the receivership, unless otherwise determined by the court.

(b) If the receiver is in possession of real estate or goods subject to a lease, mortgage, or security interest which the receiver has obtained a court order to avoid under paragraph (a), and if the real estate or goods are necessary for the continued operation of the unit or facility under this section, the receiver may apply to the court to set a reasonable rental, price, or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing on the application within 15 days. The receiver shall send notice of the application to any known persons who own the property involved or to mortgage holders at least 10 days prior to the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or for possession of the goods or real estate subject to the lease, security interest, or mortgage involved by any person who received such notice, but the payment does not relieve the owner of the facility of any liability for the difference between the amount paid by the receiver and the amount due under the original lease, security interest, or mortgage involved.

(6) The court shall set the compensation of the receiver, which shall be considered a necessary expense of a receivership.

(7) A receiver may be held liable in a personal capacity only for the receiver’s own gross negligence, intentional acts, or breaches of fiduciary duty.

(8) The court may require a receiver to post a bond.

(9) The court may terminate a receivership when:

(a) The court determines that the receivership is no longer necessary because the conditions which gave rise to the receivership no longer exist; or

(b) All of the residents in the unit or facility have been transferred or discharged.

(10) Within 30 days after termination, unless this time period is extended by the court, the receiver shall give the court a complete accounting of all property of which the receiver has taken possession, of all funds collected and disbursed, and of the expenses of the receivership.

(11) Nothing in this section shall be construed to relieve any owner, operator, or employee of a unit or facility placed in receivership of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the owner, operator, or employee prior to the appointment of a receiver; nor shall anything contained in this section be construed to suspend during the receivership any obligation of the owner, operator, or employee for payment of taxes or other operating and maintenance expenses of the unit or facility or of the owner, operator, or employee or any other person for the payment of mortgages or liens. The owner shall retain the right to sell or mortgage any unit or facility under receivership, subject to approval of the court which ordered the receivership. Receivership imposed under the provisions of this chapter shall be subject to the Health Care Trust Fund pursuant to s. 408.16. The owner of a facility placed in receivership by the court shall be liable for all expenses and costs incurred by the Health Care Trust Fund which occur as a result of the receivership.

History.—ss. 9, 11, ch. 85-167; s. 4, ch. 91-429; s. 723, ch. 95-148; s. 34, ch. 98-171; s. 9, ch. 2008-9.



394.907 - Community mental health centers; quality assurance programs.

394.907 Community mental health centers; quality assurance programs.—

(1) As used in this section, the term “community mental health center” means a publicly funded, not-for-profit center that contracts with the department for the provision of inpatient, outpatient, day treatment, or emergency services.

(2) Any community mental health center and any facility licensed pursuant to s. 394.875 shall have an ongoing quality assurance program. The purpose of the quality assurance program shall be to objectively and systematically monitor and evaluate the appropriateness and quality of client care, to ensure that services are rendered consistent with reasonable, prevailing professional standards and to resolve identified problems.

(3) Each facility shall develop a written plan that addresses the minimum guidelines for the quality assurance program. Such guidelines shall include, but are not limited to:

(a) Standards for the provision of client care and treatment practices;

(b) Procedures for the maintenance of client records;

(c) Policies and procedures for staff development;

(d) Standards for facility safety and maintenance;

(e) Procedures for peer review and resource utilization;

(f) Policies and procedures for adverse incident reporting to include verification of corrective action to remediate or minimize incidents and for reporting such incidents to the department by a timeframe as prescribed by rule.

Such plan shall be submitted to the governing board for approval and a copy provided to the department.

(4) The quality assurance program shall be directly responsible to the executive director of the facility and shall be subject to review by the governing board of the agency.

(5) Each facility shall designate a quality assurance manager who is an employee of the agency or under contract with the agency.

(6) Incident reporting shall be the affirmative duty of all staff. Any person filing an incident report shall not be subject to any civil action by virtue of such incident report.

(7) The department shall have access to all records necessary to determine licensee compliance with the provisions of this section. The records of quality assurance programs which relate solely to actions taken in carrying out the provisions of this section, and records obtained by the department to determine licensee compliance with this section, are confidential and exempt from s. 119.07(1). Such records are not admissible in any civil or administrative action, except in disciplinary proceedings by the Department of Business and Professional Regulation and the appropriate regulatory board, nor shall such records be available to the public as part of the record of investigation for, and prosecution in disciplinary proceedings made available to the public by the Department of Business and Professional Regulation or the appropriate regulatory board. Meetings or portions of meetings of quality assurance program committees that relate solely to actions taken pursuant to this section are exempt from s. 286.011.

(8) The department, in consultation with the agency, shall adopt rules to carry out this section.

(9) This section does not apply to hospitals licensed pursuant to chapter 395 or programs operated within such hospitals.

History.—ss. 22, 26, ch. 88-398; s. 22, ch. 90-347; s. 4, ch. 91-429; s. 43, ch. 94-218; s. 211, ch. 96-406; s. 36, ch. 98-171; s. 36, ch. 2007-230.



394.908 - Substance abuse and mental health funding equity; distribution of appropriations.

394.908 Substance abuse and mental health funding equity; distribution of appropriations.—In recognition of the historical inequity in the funding of substance abuse and mental health services for the department’s districts and regions and to rectify this inequity and provide for equitable funding in the future throughout the state, the following funding process shall be used:

(1) Funding thresholds for substance abuse and mental health services in each of the current districts, statewide, shall be established based on the current number of individuals in need per district of substance abuse and mental health services, respectively.

(2) “Individuals in need” means those persons who fit the profile of the respective priority populations and require mental health or substance abuse services.

(3) Any additional funding beyond the 2005-2006 fiscal year base appropriation for alcohol, drug abuse, and mental health services shall be allocated to districts for substance abuse and mental health services based on:

(a) Epidemiological estimates of disabilities that apply to the respective priority populations.

(b) A pro rata share distribution that ensures districts below the statewide average funding level per individual in each priority population of “individuals in need” receive funding necessary to achieve equity.

(4) Priority populations for individuals in need shall be displayed for each district and distributed concurrently with the approved operating budget. The display by priority population shall show: The annual number of individuals served based on prior year actual numbers, the annual cost per individual served, and the estimated number of the total priority population for individuals in need.

(5) The annual cost per individual served shall be defined as the total actual funding for each priority population divided by the number of individuals served in the priority population for that year.

History.—s. 1, ch. 97-195; s. 16, ch. 2000-349; ss. 16, 53, ch. 2001-254; s. 3, ch. 2002-397; s. 28, ch. 2003-399; s. 8, ch. 2004-269; s. 11, ch. 2006-2; s. 2, ch. 2006-29; s. 3, ch. 2008-153; s. 12, ch. 2009-82; s. 4, ch. 2009-132; s. 13, ch. 2010-153; s. 6, ch. 2011-47; s. 8, ch. 2013-16.



394.9082 - Behavioral health managing entities.

394.9082 Behavioral health managing entities.—

(1) INTENT AND PURPOSE.—

(a) The Legislature finds that untreated behavioral health disorders constitute major health problems for residents of this state, are a major economic burden to the citizens of this state, and substantially increase demands on the state’s juvenile and adult criminal justice systems, the child welfare system, and health care systems. The Legislature finds that behavioral health disorders respond to appropriate treatment, rehabilitation, and supportive intervention. The Legislature finds that local communities have also made substantial investments in behavioral health services, contracting with safety net providers who by mandate and mission provide specialized services to vulnerable and hard-to-serve populations and have strong ties to local public health and public safety agencies. The Legislature finds that a regional management structure that facilitates a comprehensive and cohesive system of coordinated care for behavioral health treatment and prevention services will improve access to care, promote service continuity, and provide for more efficient and effective delivery of substance abuse and mental health services. It is the intent of the Legislature that managing entities work to create linkages among various services and systems, including juvenile justice and adult criminal justice, child welfare, housing services, homeless systems of care, and health care.

(b) The purpose of the behavioral health managing entities is to plan, coordinate, and contract for the delivery of community mental health and substance abuse services, to improve access to care, to promote service continuity, to purchase services, and to support efficient and effective delivery of services.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Behavioral health services” means mental health services and substance abuse prevention and treatment services as described in this chapter and chapter 397.

(b) “Coordinated system of care” means the array of mental health services and substance abuse services described in s. 394.4573.

(c) “Geographic area” means one or more contiguous counties, circuits, or regions as described in s. 409.966.

(d) “Managed behavioral health organization” means a Medicaid managed care organization currently under contract with the statewide Medicaid managed medical assistance program in this state pursuant to part IV of chapter 409, including a managed care organization operating as a behavioral health specialty plan.

(e) “Managing entity” means a corporation selected by and under contract with the department to manage the daily operational delivery of behavioral health services through a coordinated system of care.

(f) “Provider network” means the group of direct service providers, facilities, and organizations under contract with a managing entity to provide a comprehensive array of emergency, acute care, residential, outpatient, recovery support, and consumer support services, including prevention services.

(g) “Subregion” means a distinct portion of a managing entity’s geographic region defined by unifying service and provider utilization patterns.

(3) DEPARTMENT DUTIES.—The department shall:

(a) Contract with organizations to serve as managing entities in accordance with the requirements of this section and conduct a readiness review of any new managing entities before such entities assume their responsibilities.

(b) Specify data reporting requirements and use of shared data systems.

(c) Define the priority populations that will benefit from receiving care coordination. In defining such populations, the department shall take into account the availability of resources and consider:

1. The number and duration of involuntary admissions within a specified time.

2. The degree of involvement with the criminal justice system and the risk to public safety posed by the individual.

3. Whether the individual has recently resided in or is currently awaiting admission to or discharge from a treatment facility as defined in s. 394.455.

4. The degree of utilization of behavioral health services.

5. Whether the individual is a parent or caregiver who is involved with the child welfare system.

(d) Support the development and implementation of a coordinated system of care by requiring each provider that receives state funds for behavioral health services through a direct contract with the department to work with the managing entity in the provider’s service area to coordinate the provision of behavioral health services as part of the contract with the department.

(e) Provide technical assistance to the managing entities.

(f) Promote the coordination of behavioral health care and primary care.

(g) Facilitate coordination between the managing entity and other payors of behavioral health care.

(h) Develop and provide a unique identifier for clients receiving behavioral health services through the managing entity to coordinate care.

(i) Coordinate procedures for the referral and admission of patients to, and the discharge of patients from, treatment facilities as defined in s. 394.455 and their return to the community.

(j) Ensure that managing entities comply with state and federal laws, rules, regulations, and grant requirements.

(k) Develop rules for the operations of, and the requirements that shall be met by, the managing entity, if necessary.

(l) Periodically review contract and reporting requirements and reduce costly, duplicative, and unnecessary administrative requirements.

(4) CONTRACT WITH MANAGING ENTITIES.—

(a) In contracting for services with managing entities under this section, the department shall first attempt to contract with not-for-profit, community-based organizations with competence in managing provider networks serving persons with mental health and substance use disorders to serve as managing entities.

(b) The department shall issue an invitation to negotiate under s. 287.057 to select an organization to serve as a managing entity. If the department receives fewer than two responsive bids to the solicitation, the department shall reissue the solicitation and managed behavioral health organizations shall be eligible to bid and be awarded a contract.

(c) If the managing entity is a not-for-profit, community-based organization, it must have a governing board that is representative. At a minimum, the governing board must include consumers and their family members; representatives of local government, area law enforcement agencies, health care facilities, and community-based care lead agencies; business leaders; and providers of substance abuse and mental health services as defined in this chapter and chapter 397.

(d) If the managing entity is a managed behavioral health organization, it must establish an advisory board that meets the same requirements specified in paragraph (c) for a governing board.

(e) If the department issues an invitation to negotiate pursuant to paragraph (b), the department shall consider, at a minimum, the following factors:

1. Experience serving persons with mental health and substance use disorders.

2. Established community partnerships with behavioral health care providers.

3. Demonstrated organizational capabilities for network management functions.

4. Capability to coordinate behavioral health services with primary care services.

5. Willingness to provide recovery-oriented services and systems of care and work collaboratively with persons with mental health and substance use disorders and their families in designing such systems and delivering such services.

(f) The department’s contracts with managing entities must support efficient and effective administration of the behavioral health system and ensure accountability for performance.

(g) A contractor serving as a managing entity shall operate under the same data reporting, administrative, and administrative rate requirements, regardless of whether it is a for-profit or not-for-profit entity.

(h) The contract must designate the geographic area that will be served by the managing entity, which area must be of sufficient size in population, funding, and services to allow for flexibility and efficiency.

(i) The contract must require that, when there is a change in the managing entity in a geographic area, the managing entity work with the department to develop and implement a transition plan that ensures continuity of care for patients receiving behavioral health services.

(j) By June 30, 2019, if all other contract requirements and performance standards are met and the department determines that a managing entity under contract as of July 1, 2016, has received network accreditation pursuant to subsection (6), the department may continue its contract with the managing entity for up to, but not exceeding, 5 years, including any and all renewals and extensions. Thereafter, the department must issue a competitive solicitation pursuant to paragraph (b).

(5) MANAGING ENTITY DUTIES.—A managing entity shall:

(a) Maintain a governing board or, if a managed behavioral health organization, an advisory board as provided in paragraph (4)(c) or paragraph (4)(d), respectively.

(b) Conduct a community behavioral health care needs assessment every 3 years in the geographic area served by the managing entity which identifies needs by subregion. The process for conducting the needs assessment shall include an opportunity for public participation. The assessment shall include, at a minimum, the information the department needs for its annual report to the Governor and Legislature pursuant to s. 394.4573. The managing entity shall provide the needs assessment to the department.

(c) Determine the optimal array of services to meet the needs identified in the community behavioral health care needs assessment and expand the scope of services as resources become available.

(d) Promote the development and effective implementation of a coordinated system of care pursuant to s. 394.4573.

(e) Provide assistance to counties to develop a designated receiving system pursuant to s. 394.4573 and a transportation plan pursuant to s. 394.462.

(f) Develop strategies to divert persons with mental illness or substance use disorders from the criminal and juvenile justice systems in collaboration with the court system and the Department of Juvenile Justice and to integrate behavioral health services with the child welfare system.

(g) Promote and support care coordination activities that will improve outcomes among individuals identified as priority populations pursuant to paragraph (3)(c).

(h) Work independently and collaboratively with stakeholders to improve access to and effectiveness, quality, and outcomes of behavioral health services. This work may include, but is not limited to, facilitating the dissemination and use of evidence-informed practices.

(i) Develop a comprehensive provider network of qualified providers to deliver behavioral health services. The managing entity is not required to competitively procure network providers but shall publicize opportunities to join the provider network and evaluate providers in the network to determine if they may remain in the network. The managing entity shall publish these processes on its website. The managing entity shall ensure continuity of care for clients if a provider ceases to provide a service or leaves the network.

(j) As appropriate, develop resources by pursuing third-party payments for services, applying for grants, assisting providers in securing local matching funds and in-kind services, and employing any other method needed to ensure that services are available and accessible.

(k) Enter into cooperative agreements with local homeless councils and organizations for sharing information about clients, available resources, and other data or information for addressing the homelessness of persons suffering from a behavioral health crisis. All information sharing must comply with federal and state privacy and confidentiality laws, statutes, and regulations.

(l) Work collaboratively with public receiving facilities and licensed housing providers to establish a network of licensed housing resources for mental health consumers that will prevent and reduce readmissions to public receiving facilities.

(m) Monitor network providers’ performance and their compliance with contract requirements and federal and state laws, rules, regulations, and grant requirements.

(n) Manage and allocate funds for services to meet federal and state laws, rules, and regulations.

(o) Promote coordination of behavioral health care with primary care.

(p) Implement shared data systems necessary for the delivery of coordinated care and integrated services, the assessment of managing entity performance and provider performance, and the reporting of outcomes and costs of services.

(q) Operate in a transparent manner, providing public access to information, notice of meetings, and opportunities for public participation in managing entity decisionmaking.

(r) Establish and maintain effective relationships with community stakeholders, including individuals served by the behavioral health system of care and their families, local governments, and other community organizations that meet the needs of individuals with mental illness or substance use disorders.

(s) Collaborate with and encourage increased coordination between the provider network and other systems, programs, and entities, such as the child welfare system, law enforcement agencies, the criminal and juvenile justice systems, the Medicaid program, offices of the public defender, and offices of criminal conflict and civil regional counsel.

1. Collaboration with the criminal and juvenile justice systems shall seek, at a minimum, to divert persons with mental illness, substance use disorders, or co-occurring conditions from these systems.

2. Collaboration with the court system shall seek, at a minimum, to develop specific written procedures and agreements to maximize the use of involuntary outpatient services, reduce involuntary inpatient treatment, and increase diversion from the criminal and juvenile justice systems.

3. Collaboration with the child welfare system shall seek, at a minimum, to provide effective and timely services to parents and caregivers involved in the child welfare system.

(6) NETWORK ACCREDITATION AND SYSTEMS COORDINATION AGREEMENTS.—

(a)1. The department shall identify acceptable accreditations which address coordination within a network and, if possible, between the network and major systems and programs with which the network interacts, such as the child welfare system, the courts system, and the Medicaid program. In identifying acceptable accreditations, the department shall consider whether the accreditation facilitates integrated strategic planning, resource coordination, technology integration, performance measurement, and increased value to consumers through choice of and access to services, improved coordination of services, and effectiveness and efficiency of service delivery.

2. All managing entities under contract with the state by July 1, 2016, shall earn accreditation deemed acceptable by the department pursuant to subparagraph 1. by June 30, 2019. Managing entities whose initial contract with the state is executed after July 1, 2016, shall earn network accreditation within 3 years after the contract execution date. Pursuant to paragraph (4)(j), the department may continue the contract of a managing entity under contract as of July 1, 2016, that earns the network accreditation within the required timeframe and maintains it throughout the contract term.

(b) If no accreditations are available or deemed acceptable pursuant to paragraph (a) which address coordination between the provider network and major systems and programs with which the provider network interacts, each managing entity shall enter into memoranda of understanding which details mechanisms for communication and coordination. The managing entity shall enter into such memoranda with any community-based care lead agencies, circuit courts, county courts, sheriffs’ offices, offices of the public defender, offices of criminal conflict and civil regional counsel, Medicaid managed medical assistance plans, and homeless coalitions in its service area. Each managing entity under contract on July 1, 2016, shall enter into such memoranda by June 30, 2017, and each managing entity under contract after July 1, 2016, shall enter into such memoranda within 1 year after its contract execution date.

(7) PERFORMANCE MEASUREMENT AND ACCOUNTABILITY.—Managing entities shall collect and submit data to the department regarding persons served, outcomes of persons served, costs of services provided through the department’s contract, and other data as required by the department. The department shall evaluate managing entity performance and the overall progress made by the managing entity, together with other systems, in meeting the community’s behavioral health needs, based on consumer-centered outcome measures that reflect national standards, if possible, that can be accurately measured. The department shall work with managing entities to establish performance standards, including, but not limited to:

(a) The extent to which individuals in the community receive services, including, but not limited to, parents or caregivers involved in the child welfare system who need behavioral health services.

(b) The improvement in the overall behavioral health of a community.

(c) The improvement in functioning or progress in the recovery of individuals served by the managing entity, as determined using person-centered measures tailored to the population.

(d) The success of strategies to:

1. Divert admissions from acute levels of care, jails, prisons, and forensic facilities as measured by, at a minimum, the total number and percentage of clients who, during a specified period, experience multiple admissions to acute levels of care, jails, prisons, or forensic facilities;

2. Integrate behavioral health services with the child welfare system; and

3. Address the housing needs of individuals being released from public receiving facilities who are homeless.

(e) Consumer and family satisfaction.

(f) The level of engagement of key community constituencies, such as law enforcement agencies, community-based care lead agencies, juvenile justice agencies, the courts, school districts, local government entities, hospitals, and other organizations, as appropriate, for the geographical service area of the managing entity.

(8) ENHANCEMENT PLANS.—By September 1 of each year, beginning in 2017, each managing entity shall develop and submit to the department a description of strategies for enhancing services and addressing three to five priority needs in the service area. The planning process sponsored by the managing entity shall include consumers and their families, community-based care lead agencies, local governments, law enforcement agencies, service providers, community partners and other stakeholders. Each strategy must be described in detail and accompanied by an implementation plan that specifies action steps, identifies responsible parties, and delineates specific services that would be purchased, projected costs, the projected number of individuals that would be served, and the estimated benefits of the services. All or parts of these enhancement plans may be included in the department’s annual budget requests submitted to the Legislature.

(9) FUNDING FOR MANAGING ENTITIES.—

(a) A contract established between the department and a managing entity under this section shall be funded by general revenue, other applicable state funds, or applicable federal funding sources. A managing entity may carry forward documented unexpended state funds from one fiscal year to the next, but the cumulative amount carried forward may not exceed 8 percent of the annual amount of the contract. Any unexpended state funds in excess of that percentage shall be returned to the department. The funds carried forward may not be used in a way that would increase future recurring obligations or for any program or service that was not authorized under the existing contract with the department. Expenditures of funds carried forward shall be separately reported to the department. Any unexpended funds that remain at the end of the contract period shall be returned to the department. Funds carried forward may be retained through contract renewals and new contract procurements as long as the same managing entity is retained by the department.

(b) The method of payment for a fixed-price contract with a managing entity shall provide for a 2-month advance payment at the beginning of each fiscal year and equal monthly payments thereafter.

(10) ACUTE CARE SERVICES UTILIZATION DATABASE.—The department shall develop, implement, and maintain standards under which a managing entity shall collect utilization data from all public receiving facilities situated within its geographical service area and all detoxification and addictions receiving facilities under contract with the managing entity. As used in this subsection, the term “public receiving facility” means an entity that meets the licensure requirements of, and is designated by, the department to operate as a public receiving facility under s. 394.875 and that is operating as a licensed crisis stabilization unit.

(a) The department shall develop standards and protocols to be used for data collection, storage, transmittal, and analysis. The standards and protocols shall allow for compatibility of data and data transmittal between public receiving facilities, detoxification facilities, addictions receiving facilities, managing entities, and the department for the implementation, and to meet the requirements, of this subsection.

(b) A managing entity shall require providers specified in paragraph (a) to submit data, in real time or at least daily, to the managing entity for:

1. All admissions and discharges of clients receiving public receiving facility services who qualify as indigent, as defined in s. 394.4787.

2. All admissions and discharges of clients receiving substance abuse services in an addictions receiving facility or detoxification facility pursuant to parts IV and V of chapter 397 who qualify as indigent.

3. The current active census of total licensed and utilized beds, the number of beds purchased by the department, the number of clients qualifying as indigent who occupy any of those beds, the total number of unoccupied licensed beds, regardless of funding, and the number in excess of licensed capacity. Crisis units licensed for both adult and child use will report as a single unit.

(c) A managing entity shall require providers specified in paragraph (a) to submit data, on a monthly basis, to the managing entity which aggregates the daily data submitted under paragraph (b). The managing entity shall reconcile the data in the monthly submission to the data received by the managing entity under paragraph (b) to check for consistency. If the monthly aggregate data submitted by a provider under this paragraph are inconsistent with the daily data submitted under paragraph (b), the managing entity shall consult with the provider to make corrections necessary to ensure accurate data.

(d) A managing entity shall require providers specified in paragraph (a) within its provider network to submit data, on an annual basis, to the managing entity which aggregates the data submitted and reconciled under paragraph (c). The managing entity shall reconcile the data in the annual submission to the data received and reconciled by the managing entity under paragraph (c) to check for consistency. If the annual aggregate data submitted by a provider under this paragraph are inconsistent with the data received and reconciled under paragraph (c), the managing entity shall consult with the provider to make corrections necessary to ensure accurate data.

(e) After ensuring the accuracy of data pursuant to paragraphs (c) and (d), the managing entity shall submit the data to the department on a monthly and an annual basis. The department shall create a statewide database for the data described under paragraph (b) and submitted under this paragraph for the purpose of analyzing the use of publicly funded crisis stabilization services and detoxification and addictions receiving services provided on a statewide and an individual provider basis.

History.—s. 9, ch. 2001-191; s. 8, ch. 2003-279; s. 42, ch. 2004-5; s. 17, ch. 2004-344; s. 1, ch. 2008-243; s. 78, ch. 2010-5; s. 1, ch. 2013-47; s. 1, ch. 2015-102; s. 19, ch. 2016-241.



394.9084 - Florida Self-Directed Care program.

394.9084 Florida Self-Directed Care program.—

(1) The Department of Children and Families, in cooperation with the Agency for Health Care Administration, may provide a client-directed and choice-based Florida Self-Directed Care program in all department service districts, in addition to the pilot projects established in district 4 and district 8, to provide mental health treatment and support services to adults who have a serious mental illness. The department may also develop and implement a client-directed and choice-based pilot project in one district to provide mental health treatment and support services for children with a serious emotional disturbance who live at home. If established, any staff who work with children must be screened under s. 435.04. The department shall implement a payment mechanism in which each client controls the money that is available for that client’s mental health treatment and support services. The department shall establish interagency cooperative agreements and work with the agency, the Division of Vocational Rehabilitation, and the Social Security Administration to implement and administer the Florida Self-Directed Care program.

(2) To be eligible for enrollment in the Florida Self-Directed Care program, a person must be an adult with a severe and persistent mental illness.

(3) The Florida Self-Directed Care program has four subcomponents:

(a) Department mental health services, which include community mental health outpatient, community support, and case management services funded through the department. This subcomponent excludes Florida Assertive Community Treatment (FACT) services for adults; residential services; and emergency stabilization services, including crisis stabilization units, short-term residential treatment, and inpatient services.

(b) Agency mental health services, which include community mental health services and mental health targeted case management services reimbursed by Medicaid.

(c) Vocational rehabilitation, which includes funds available for an eligible participant as provided by the Rehabilitation Act of 1973, 29 U.S.C. chapter 16, as amended.

(d) Social Security Administration.

(4) The fiscal intermediary shall pay for the cost-efficient community-based services the participant selects to meet his or her mental health care and vocational rehabilitation needs and goals as identified on his or her recovery plan. For purposes of this section, the term “fiscal intermediary” means an entity approved by the department that helps the client manage his or her budget allowance, retains the funds, processes employment information, if any, and tax information, reviews records to ensure correctness, and writes paychecks to providers.

(5)(a) The department shall take all necessary action to ensure state compliance with federal regulations. The agency, in collaboration with the department, shall seek federal Medicaid waivers, and the department shall expeditiously seek any available Supplemental Security Administration waivers under s. 1110(b) of the federal Social Security Act; and the division, in collaboration with the department, shall seek federal approval to participate in the Florida Self-Directed Care program. No later than June 30, 2005, the department, agency, and division shall amend and update their strategic and state plans to reflect participation in the projects, including intent to seek federal approval to provide cashout options for eligible services for participants in the projects.

(b) The department may apply for and use any funds from private, state, and federal grants provided for self-directed care, voucher, and self-determination programs, including those providing substance abuse and mental health care.

(6) The department, the agency, and the division may transfer funds to the fiscal intermediary.

(7) The department, the agency, and the division shall have rulemaking authority to implement the provisions of this section. These rules shall be for the purpose of enhancing choice in and control over the purchased mental health and vocational rehabilitative services accessed by Florida Self-Directed Care participants.

(8) The department and the agency shall complete a memorandum of agreement to delineate management roles for operation of the Florida Self-Directed Care program.

History.—s. 1, ch. 2001-152; s. 1, ch. 2004-380; s. 1, ch. 2008-91; s. 90, ch. 2014-17; s. 100, ch. 2014-19.



394.9085 - Behavioral provider liability.

394.9085 Behavioral provider liability.—

(1)(a) In any negligence action for damages for personal injury or wrongful death arising out of the provision of services for crisis stabilization brought against a detoxification program, an addictions receiving facility, or a designated public receiving facility, net economic damages shall be limited to $1 million per liability claim, including, but not limited to, past and future medical expenses, wage loss, and loss of earning capacity. In computing net economic damages, such damages shall be offset by any collateral source payment paid in accordance with s. 768.76.

(b) In any negligence action for damages for personal injury or wrongful death arising out of the provision of services for crisis stabilization brought against any detoxification program, an addictions receiving facility, or a designated public receiving facility, noneconomic damages shall be limited to $200,000 per claim.

(c) Any costs in defending actions brought under this section shall be assumed by the provider or its insurer.

(2) The limitations on liability of a detoxification program, an addictions receiving facility, or any designated public receiving facility as described in subsection (1) shall be exclusive. Such limitations apply to each employee of the provider when the employee is acting in furtherance of the provider’s responsibilities under its contract with the department. Such limitations do not apply to a provider or employee who acts in a culpably negligent manner or with willful and wanton disregard or unprovoked physical aggression if such acts result in injury or death.

(3) The eligible provider under this section must, as part of its contract, obtain and maintain an insurance policy providing a minimum of $1 million per claim and $3 million per incident in coverage for claims described in subsection (1).

(4) This section does not designate a person who provides contracted services to the department as an employee or agent of the state for purposes of chapter 440.

(5) The Legislature is cognizant of the increasing costs of goods and services each year and recognizes that fixing a set amount of compensation actually has the effect of a reduction in compensation each year. Accordingly, the conditional limitations on damages in this section shall be increased at the rate of 5 percent each year, prorated from July 1, 2006, to the date at which damages subject to such limitations are awarded by final judgment or settlement.

(6) For purposes of this section, the terms “detoxification services,” “addictions receiving facility,” and “receiving facility” have the same meanings as those provided in ss. 397.311(25)(a)4., 397.311(25)(a)1., and 394.455(39), respectively.

(7) This section shall not be construed to waive sovereign immunity for any governmental unit or other entity protected by sovereign immunity. Section 768.28 shall continue to apply to all governmental units and such entities.

History.—s. 1, ch. 2006-208; s. 5, ch. 2009-132; s. 7, ch. 2015-100; s. 68, ch. 2016-241.






Part V - INVOLUNTARY CIVIL COMMITMENT OF SEXUALLY VIOLENTPREDATORS (ss. 394.910-394.932)

394.910 - Legislative findings and intent.

394.910 Legislative findings and intent.—The Legislature finds that a small but extremely dangerous number of sexually violent predators exist who do not have a mental disease or defect that renders them appropriate for involuntary treatment under the Baker Act, part I of this chapter, which is intended to provide short-term treatment to individuals with serious mental disorders and then return them to the community. In contrast to persons appropriate for civil commitment under the Baker Act, sexually violent predators generally have antisocial personality features which are unamenable to existing mental illness treatment modalities, and those features render them likely to engage in criminal, sexually violent behavior. The Legislature further finds that the likelihood of sexually violent predators engaging in repeat acts of predatory sexual violence is high. The existing involuntary commitment procedures under the Baker Act for the treatment and care of mentally ill persons are inadequate to address the risk these sexually violent predators pose to society. The Legislature further finds that the prognosis for rehabilitating sexually violent predators in a prison setting is poor, the treatment needs of this population are very long term, and the treatment modalities for this population are very different from the traditional treatment modalities for people appropriate for commitment under the Baker Act. It is therefore the intent of the Legislature to create a civil commitment procedure for the long-term care and treatment of sexually violent predators.

History.—ss. 2, 3, ch. 98-64; s. 3, ch. 99-222.

Note.—Former s. 916.31.



394.911 - Legislative intent.

394.911 Legislative intent.—The Legislature intends that persons who are subject to the civil commitment procedure for sexually violent predators under this part be subject to the procedures established in this part and not to the provisions of part I of this chapter. Less restrictive alternatives are not applicable to cases initiated under this part.

History.—s. 4, ch. 99-222.



394.912 - Definitions.

394.912 Definitions.—As used in this part, the term:

(1) “Agency with jurisdiction” means the entity that releases, upon lawful order or authority, a person who is serving a sentence in the custody of the Department of Corrections, a person who was adjudicated delinquent and is committed to the custody of the Department of Juvenile Justice, a person who was involuntarily committed to the custody of the Department of Children and Families upon an adjudication of not guilty by reason of insanity, or a person who is serving a sentence in a county or municipal jail for a sexually violent offense as defined in paragraph (9)(i).

(2) “Convicted of a sexually violent offense” means a person who has been:

(a) Adjudicated guilty of a sexually violent offense after a trial, guilty plea, or plea of nolo contendere;

(b) Adjudicated not guilty by reason of insanity of a sexually violent offense; or

(c) Adjudicated delinquent of a sexually violent offense after a trial, guilty plea, or plea of nolo contendere.

(3) “Department” means the Department of Children and Families.

(4) “Likely to engage in acts of sexual violence” means the person’s propensity to commit acts of sexual violence is of such a degree as to pose a menace to the health and safety of others.

(5) “Mental abnormality” means a mental condition affecting a person’s emotional or volitional capacity which predisposes the person to commit sexually violent offenses.

(6) “Person” means an individual 18 years of age or older who is a potential or actual subject of proceedings under this part.

(7) “Secretary” means the secretary of the Department of Children and Families.

(8) “Sexually motivated” means that one of the purposes for which the defendant committed the crime was for sexual gratification.

(9) “Sexually violent offense” means:

(a) Murder of a human being while engaged in sexual battery in violation of s. 782.04(1)(a)2.;

(b) Kidnapping of a child under the age of 13 and, in the course of that offense, committing:

1. Sexual battery; or

2. A lewd, lascivious, or indecent assault or act upon or in the presence of the child;

(c) Committing the offense of false imprisonment upon a child under the age of 13 and, in the course of that offense, committing:

1. Sexual battery; or

2. A lewd, lascivious, or indecent assault or act upon or in the presence of the child;

(d) Sexual battery in violation of s. 794.011;

(e) Lewd, lascivious, or indecent assault or act upon or in presence of the child in violation of s. 800.04 or s. 847.0135(5);

(f) An attempt, criminal solicitation, or conspiracy, in violation of s. 777.04, of a sexually violent offense;

(g) Any conviction for a felony offense in effect at any time before October 1, 1998, which is comparable to a sexually violent offense under paragraphs (a)-(f) or any federal conviction or conviction in another state for a felony offense that in this state would be a sexually violent offense;

(h) Any criminal act that, either at the time of sentencing for the offense or subsequently during civil commitment proceedings under this part, has been determined beyond a reasonable doubt to have been sexually motivated; or

(i) A criminal offense in which the state attorney refers a person to the department for civil commitment proceedings pursuant to s. 394.9125.

(10) “Sexually violent predator” means any person who:

(a) Has been convicted of a sexually violent offense; and

(b) Suffers from a mental abnormality or personality disorder that makes the person likely to engage in acts of sexual violence if not confined in a secure facility for long-term control, care, and treatment.

(11) “Total confinement” means that the person is currently being held in any physically secure facility being operated or contractually operated for the Department of Corrections, the Department of Juvenile Justice, or the Department of Children and Families. A person shall also be deemed to be in total confinement for applicability of provisions under this part if:

(a) The person is serving an incarcerative sentence under the custody of the Department of Corrections or the Department of Juvenile Justice and is being held in any other secure facility for any reason;

(b) The person is serving a sentence in a county or municipal jail for a sexually violent offense as defined in paragraph (9)(i); or

(c) A court or the agency with jurisdiction determines that the person who is being held should have been lawfully released at an earlier date and that the provisions of this part would have been applicable to the person on the date that he or she should have been lawfully released.

History.—s. 4, ch. 98-64; s. 5, ch. 99-222; s. 3, ch. 2000-246; s. 11, ch. 2008-172; s. 1, ch. 2014-2; s. 101, ch. 2014-19; s. 29, ch. 2016-24.

Note.—Former s. 916.32.



394.9125 - State attorney; authority to refer a person for civil commitment.

394.9125 State attorney; authority to refer a person for civil commitment.—

(1) A state attorney shall refer a person to the department for civil commitment proceedings if:

(a) The state attorney receives an arrest alert on the person pursuant to s. 394.926(4); and

(b) The person is subsequently sentenced to a term of imprisonment in a county or municipal jail for any criminal offense.

(2) A state attorney may refer a person to the department for civil commitment proceedings if the person:

(a) Is required to register as a sexual offender pursuant to s. 943.0435;

(b) Has previously been convicted of a sexually violent offense as defined in s. 394.912(9)(a)-(h); and

(c) Has been sentenced to a term of imprisonment in a county or municipal jail for any criminal offense.

(3) A state attorney who refers a person for civil commitment pursuant to subsection (1) or subsection (2) shall notify the county or municipal jail to which the person has been sentenced within 24 hours after the referral is made.

(4)(a) If a person is sentenced to a term of imprisonment in a county or municipal jail but is not subsequently totally confined in the jail due to receiving credit for time served, the state attorney may file a petition with the circuit court within 120 hours after such person’s sentencing proceeding requesting the court to order such person into the department’s custody for purposes of initiating civil commitment proceedings.

(b) If the judge determines that there is probable cause to believe that the person should have been referred to the department pursuant to subsection (1) or subsection (2) but that the referral was not made because the person was not totally confined in a county or municipal jail due to receiving credit for time served, the judge shall order that the person be taken into custody and delivered to the custody of the department for civil commitment proceedings.

History.—s. 2, ch. 2014-2; s. 65, ch. 2016-24.



394.913 - Notice to state attorney and multidisciplinary team of release of sexually violent predator; establishing multidisciplinary teams; information to be provided to multidisciplinary teams.

394.913 Notice to state attorney and multidisciplinary team of release of sexually violent predator; establishing multidisciplinary teams; information to be provided to multidisciplinary teams.—

(1) The agency with jurisdiction over a person who has been convicted of a sexually violent offense shall give written notice to the multidisciplinary team and shall provide a copy of the notice to the state attorney of the circuit in which that person was last convicted of a sexually violent offense. If the person has never been convicted of a sexually violent offense in this state but has been convicted of a sexually violent offense in another state or in federal court, the agency with jurisdiction shall give written notice to the multidisciplinary team and a copy to the state attorney of the circuit in which the person was last convicted of any offense in this state. If the person is being confined in this state pursuant to interstate compact and has a prior or current conviction for a sexually violent offense, the agency with jurisdiction shall give written notice to the multidisciplinary team and shall provide a copy to the state attorney of the circuit in which the person plans to reside upon release or, if no residence in this state is planned, the state attorney in the circuit in which the facility from which the person to be released is located. Except as provided in s. 394.9135, the written notice must be given:

(a) At least 545 days before the anticipated release from total confinement of a person serving a sentence in the custody of the Department of Corrections, except that in the case of a person who is totally confined for a period of less than 545 days, written notice must be given as soon as practicable;

(b) At least 180 days before the anticipated release from residential commitment of a person committed to the custody of the Department of Juvenile Justice, except that in the case of a person who is committed to a low or moderate risk facility, written notice must be given as soon as practicable;

(c) At least 180 days before the anticipated hearing regarding possible release of a person committed to the custody of the department who has been found not guilty by reason of insanity or mental incapacity of a sexually violent offense; or

(d) At least 180 days before the anticipated release from total confinement of a person serving a sentence in a county or municipal jail, except that in the case of a person who is totally confined for a period of less than 180 days, written notice must be given as soon as practicable.

(2) The agency having jurisdiction shall provide the multidisciplinary team with the following information:

(a) The person’s name; identifying characteristics; anticipated future residence; the type of supervision the person will receive in the community, if any; and the person’s offense history;

(b) The person’s criminal history, including police reports, victim statements, presentence investigation reports, postsentence investigation reports, if available, and any other documents containing facts of the person’s criminal incidents or indicating whether the criminal incidents included sexual acts or were sexually motivated;

(c) Mental health, mental status, and medical records, including all clinical records and notes concerning the person;

(d) Documentation of institutional adjustment and any treatment received and, in the case of an adjudicated delinquent committed to the Department of Juvenile Justice, copies of the most recent performance plan and performance summary; and

(e) If the person was returned to custody after a period of supervision, documentation of adjustment during supervision and any treatment received.

(3)(a) The secretary or his or her designee shall establish a multidisciplinary team or teams.

(b) Each team shall include, but need not be limited to, two licensed psychiatrists or psychologists or one licensed psychiatrist and one licensed psychologist who shall each have experience in or relevant to the evaluation or treatment of persons with mental abnormalities. The department shall provide annual training to the members of the multidisciplinary team on topics including, but not limited to, research on sexual offenses or offenders, clinical evaluation methods, and the civil commitment process. Members of the team who are hired on contract are limited to 1-year contracts. Such contracts may be renewed. The department shall regularly provide feedback to each multidisciplinary team member and formally evaluate annually the performance of each member of the multidisciplinary team. Such evaluations must include, but need not be limited to, the member’s:

1. Scope of knowledge and understanding of clinical research regarding risk factors for sexual deviance and recidivism;

2. Ability to identify relevant clinical data from review of criminal records and other information, including recommendations of law enforcement and insights from victim advocates; and

3. Ability to apply clinical information in a structured assessment of both static risk factors and dynamic predictors of recidivism.

(c) The department shall maintain data on each case on the recommendations of the clinical evaluators in their clinical evaluations, the final recommendations of the multidisciplinary team, the petitions filed by state attorneys, and the results of those petitions. The department shall analyze, at least annually, this data to assess inter-rater reliability between clinical evaluators and the level of agreement between an individual evaluator’s recommendation and the multidisciplinary team’s recommendation for the same individual. The department shall also assess trends in multidisciplinary team recommendations, state attorneys filings, and the results of such filings. The state attorneys shall provide information to the department regarding filings and their results as necessary to maintain this data.

(d) The multidisciplinary team shall assess and evaluate each person referred to the team. The multidisciplinary team shall prioritize the assessment and evaluation of persons referred under subsection (1) based upon the person’s scheduled release date. The assessment and evaluation must include a review of the person’s institutional history and treatment record, if any, the person’s criminal background, and any other factor that is relevant to the determination of whether the person is a sexually violent predator.

(e) The multidisciplinary team may consult with law enforcement agencies and victim advocate groups during the assessment and evaluation process. A clinical evaluation of the person may be conducted. A second clinical evaluation must be conducted if a member of the multidisciplinary team questions the conclusion of the first clinical evaluation. All members of the multidisciplinary team shall review, at a minimum, the information provided in subsection (2) and any clinical evaluation before making a recommendation pursuant to paragraph (g).

(f) Before recommending that a person meets the definition of a sexually violent predator, the person must be offered a personal interview. If the person agrees to participate in a personal interview, at least one member of the team who is a licensed psychiatrist or psychologist must conduct a personal interview of the person. If the person refuses to fully participate in a personal interview, the multidisciplinary team shall proceed with its recommendation without the interview.

(g) The multidisciplinary team shall complete all clinical evaluations and provide the state attorney a written assessment and recommendation as to whether the person meets the definition of a sexually violent predator at least 1 month before the person’s scheduled release date from the Department of Corrections, the Department of Juvenile Justice, or the Department of Children and Families. The multidisciplinary team shall complete all clinical evaluations and provide the state attorney a written assessment and recommendation as to whether the person meets the definition of a sexually violent predator at least 24 hours before the person’s scheduled release date from a county or municipal jail.

1. The department must recommend that the state attorney file a petition for civil commitment if at least two members of the multidisciplinary team determine that the person meets the definition of a sexually violent predator.

2. When the department determines that a person who has received a clinical evaluation does or does not meet the definition of a sexually violent predator, the written assessment and recommendation shall be sent to the state attorney. If the state attorney questions, in writing, the determination that the person does or does not meet the definition of a sexually violent predator, the multidisciplinary team must reexamine the case before a final written assessment and recommendation is provided to the state attorney.

(h) The Attorney General’s Office shall serve as legal counsel to the multidisciplinary team.

(4) The multidisciplinary team shall give equal consideration in the evaluation and assessment of an offender whose sexually violent offense was an attempt, criminal solicitation, or conspiracy, in violation of s. 777.04, to commit a sexually violent offense enumerated in s. 394.912(9) as it does in the evaluation and assessment of an offender who completed such an enumerated sexually violent offense. A rule or policy may not be established which reduces the level of consideration because the sexually violent offense was an attempt, criminal solicitation, or conspiracy.

(5) This section is not jurisdictional, and failure to comply with it in no way prevents the state attorney from proceeding against a person otherwise subject to this part.

History.—s. 5, ch. 98-64; s. 6, ch. 99-222; s. 81, ch. 2000-139; s. 1, ch. 2002-59; s. 1, ch. 2007-241; s. 1, ch. 2012-79; s. 3, ch. 2014-2; s. 2, ch. 2014-3; s. 102, ch. 2014-19; s. 39, ch. 2015-2.

Note.—Former s. 916.33.



394.9135 - Immediate releases from total confinement; transfer of person to department; time limitations on assessment, notification, and filing petition to hold in custody; filing petition after release; order into custody of department after release.

394.9135 Immediate releases from total confinement; transfer of person to department; time limitations on assessment, notification, and filing petition to hold in custody; filing petition after release; order into custody of department after release.—

(1)(a) If the anticipated release from total confinement of a person who has been convicted of a sexually violent offense becomes immediate for any reason, the agency with jurisdiction shall upon immediate release from total confinement transfer that person to the custody of the department to be held in an appropriate secure facility.

(b) If a person who committed a sexually violent offense and who is serving an incarcerative sentence under the custody of the Department of Corrections, the Department of Juvenile Justice, or a local detention facility, or who is committed to the custody of the department due to an adjudication of not guilty by reason of insanity is released, the state attorney, as designated in s. 394.913, may file a petition with the circuit court within 120 hours after the person’s release alleging that:

1. Section 394.9125, s. 394.913, or this section requires that the person be referred for consideration for civil commitment before release and the person was not referred because of a mistake, oversight, or intentional act; or

2. The person was referred for commitment consideration but, through a mistake, oversight, or intentional act, was released rather than transferred to the custody of the Department of Children and Families as required by this part.

If the judge determines that there is probable cause to believe that the person was released in contravention of s. 394.913 or this section, the judge shall order the person to be taken into custody and delivered to an appropriate secure facility designated by the Department of Children and Families.

(2) Within 72 hours after transfer pursuant to paragraph (1)(a) or receipt into the department’s custody pursuant to paragraph (1)(b) or s. 394.9125(4), the multidisciplinary team shall assess whether the person meets the definition of a sexually violent predator. If the multidisciplinary team determines that the person does not meet the definition of a sexually violent predator, that person shall be immediately released. If at least two members of the multidisciplinary team, after all clinical evaluations have been conducted, determine that the person meets the definition of a sexually violent predator, the team shall provide the state attorney, as designated by s. 394.913, with its written assessment and recommendation within the 72-hour period or, if the 72-hour period ends after 5 p.m. on a working day or on a weekend or holiday, within the next working day.

(3) Within 48 hours after receipt of the written assessment and recommendation from the multidisciplinary team, the state attorney, as designated in s. 394.913, may file a petition with the circuit court alleging that the person is a sexually violent predator and stating facts sufficient to support the allegation. If a petition is not filed within 48 hours after receipt of the written assessment and recommendation by the state attorney, the person shall be immediately released, except that, if the 48-hour period ends after 5 p.m. on a working day or on a weekend or holiday, the petition may be filed on the next working day without resulting in the person’s release. If a petition is filed pursuant to this section and the judge determines that there is probable cause to believe that the person is a sexually violent predator, the judge shall order that the person be maintained in custody and held in an appropriate secure facility for further proceedings in accordance with this part.

(4) This section is not jurisdictional, and failure to comply with the time limitations which results in the release of a person who has been convicted of a sexually violent offense is not dispositive of the case and does not prevent the state attorney from proceeding against a person otherwise subject to this part.

History.—s. 7, ch. 99-222; s. 2, ch. 2012-79; s. 4, ch. 2014-2; s. 103, ch. 2014-19.



394.914 - Petition; contents.

394.914 Petition; contents.—After receipt from the multidisciplinary team of the written assessment and positive or negative recommendation as to whether the person meets the definition of a sexually violent predator, the state attorney, in accordance with s. 394.913, may file a petition with the circuit court alleging that the person is a sexually violent predator and stating facts sufficient to support such allegation. A fee may not be charged for the filing of a petition under this section.

History.—s. 6, ch. 98-64; s. 8, ch. 99-222; s. 5, ch. 2014-2.

Note.—Former s. 916.34.



394.915 - Determination of probable cause; hearing; evaluation; respondent taken into custody; bail.

394.915 Determination of probable cause; hearing; evaluation; respondent taken into custody; bail.—

(1) When the state attorney files a petition seeking to have a person declared a sexually violent predator, the judge shall determine whether probable cause exists to believe that the person named in the petition is a sexually violent predator. If the judge determines that there is probable cause to believe that the person is a sexually violent predator, the judge shall order that the person remain in custody and be immediately transferred to an appropriate secure facility if the person’s incarcerative sentence expires.

(2) Upon the expiration of the incarcerative sentence and before the release from custody of a person whom the multidisciplinary team recommends for civil commitment, but after the state attorney files a petition under s. 394.914, the court may conduct an adversarial probable cause hearing if it determines such hearing is necessary. The court shall only consider whether to have an adversarial probable cause hearing in cases where the failure to begin a trial is not the result of any delay caused by the respondent. The person shall be provided with notice of, and an opportunity to appear in person at, an adversarial hearing. At this hearing, the judge shall:

(a) Receive evidence and hear argument from the person and the state attorney; and

(b) Determine whether probable cause exists to believe that the person is a sexually violent predator.

(3) At the adversarial probable cause hearing, the person has the right to:

(a) Be represented by counsel;

(b) Present evidence;

(c) Cross-examine any witnesses who testify against the person; and

(d) View and copy all petitions and reports in the court file.

(4) If the court again concludes that there is probable cause to believe that the person is a sexually violent predator, the court shall order that the person be held in an appropriate secure facility upon the expiration of his or her incarcerative sentence.

(5) After a court finds probable cause to believe that the person is a sexually violent predator, the person must be held in custody in a secure facility without opportunity for pretrial release or release during the trial proceedings.

History.—s. 7, ch. 98-64; s. 9, ch. 99-222.

Note.—Former s. 916.35.



394.9151 - Contract authority.

394.9151 Contract authority.—The Department of Children and Families may contract with a private entity or state agency for use of and operation of facilities to comply with the requirements of this act. The Department of Children and Families may also contract with the Department of Management Services to issue a request for proposals and monitor contract compliance for these services.

History.—s. 22, ch. 98-64; s. 3, ch. 2004-248; s. 104, ch. 2014-19.



394.9155 - Rules of procedure and evidence.

394.9155 Rules of procedure and evidence.—In all civil commitment proceedings for sexually violent predators under this part, the following shall apply:

(1) The Florida Rules of Civil Procedure apply unless otherwise specified in this part.

(2) The Florida Rules of Evidence apply unless otherwise specified in this part.

(3) The psychotherapist-patient privilege under s. 90.503 does not exist or apply for communications relevant to an issue in proceedings to involuntarily commit a person under this part.

(4) The court may consider evidence of prior behavior by a person who is subject to proceedings under this part if such evidence is relevant to proving that the person is a sexually violent predator.

(5) Hearsay evidence, including reports of a member of the multidisciplinary team or reports produced on behalf of the multidisciplinary team, is admissible in proceedings under this part unless the court finds that such evidence is not reliable. In a trial, however, hearsay evidence may not be used as the sole basis for committing a person under this part.

(6) Rules adopted under s. 394.930 shall not constitute:

(a) An evidentiary predicate for the admission of any physical evidence or testimony;

(b) A basis for excluding or otherwise limiting the presentation of any physical evidence or testimony in judicial proceedings under this part; or

(c) Elements of the cause of action that the state needs to allege or prove in judicial proceedings under this part.

(7) If the person who is subject to proceedings under this part refuses to be interviewed by or fully cooperate with members of the multidisciplinary team or any state mental health expert, the court may, in its discretion:

(a) Order the person to allow members of the multidisciplinary team and any state mental health experts to review all mental health reports, tests, and evaluations by the person’s mental health expert or experts; or

(b) Prohibit the person’s mental health experts from testifying concerning mental health tests, evaluations, or examinations of the person.

The failure of any party to comply with such rules shall not constitute a defense in any judicial proceedings under this part.

History.—s. 10, ch. 99-222.



394.916 - Trial; counsel and experts; indigent persons; jury.

394.916 Trial; counsel and experts; indigent persons; jury.—

(1) Within 30 days after the determination of probable cause, the court shall conduct a trial to determine whether the person is a sexually violent predator.

(2) The trial may be continued once upon the request of either party for not more than 120 days upon a showing of good cause, or by the court on its own motion in the interests of justice, when the person will not be substantially prejudiced. No additional continuances may be granted unless the court finds that a manifest injustice would otherwise occur.

(3) At all adversarial proceedings under this act, the person subject to this act is entitled to the assistance of counsel, and, if the person is indigent, the court shall appoint the public defender or, if a conflict exists, other counsel to assist the person.

(4) If the person is subjected to a mental health examination under this part, the person also may retain experts or mental health professionals to perform an examination. If the person wishes to be examined by a professional of the person’s own choice, the examiner must be provided reasonable access to the person, as well as to all relevant medical and mental health records and reports. In the case of a person who is indigent, the court, upon the person’s request, shall determine whether such an examination is necessary. If the court determines that an examination is necessary, the court shall appoint a mental health professional and determine the reasonable compensation for the professional’s services, which shall be paid by the state.

(5) The person or the state attorney has the right to demand that the trial be before a jury of six members. A demand for a jury trial must be filed, in writing, at least 5 days before the trial. If no demand is made, the trial shall be to the court.

History.—s. 8, ch. 98-64; s. 11, ch. 99-222; s. 1, ch. 2006-33.

Note.—Former s. 916.36.



394.917 - Determination; commitment procedure; mistrials; housing; counsel and costs in indigent appellate cases.

394.917 Determination; commitment procedure; mistrials; housing; counsel and costs in indigent appellate cases.—

(1) The court or jury shall determine by clear and convincing evidence whether the person is a sexually violent predator. If the determination is made by a jury, the verdict must be unanimous. If the jury is unable to reach a unanimous verdict, the court must declare a mistrial and poll the jury. If a majority of the jury would find the person is a sexually violent predator, the state attorney may refile the petition and proceed according to the provisions of this part. Any retrial must occur within 90 days after the previous trial, unless the subsequent proceeding is continued in accordance with s. 394.916(2). The determination that a person is a sexually violent predator may be appealed.

(2) If the court or jury determines that the person is a sexually violent predator, upon the expiration of the incarcerative portion of all criminal sentences and disposition of any detainers, the person shall be committed to the custody of the Department of Children and Families for control, care, and treatment until such time as the person’s mental abnormality or personality disorder has so changed that it is safe for the person to be at large. At all times, persons who are detained or committed under this part shall be kept in a secure facility segregated from patients of the department who are not detained or committed under this part.

(3) The public defender of the circuit in which a person was determined to be a sexually violent predator shall be appointed to represent the person on appeal. That public defender may request the public defender who handles criminal appeals for the circuit to represent the person on appeal in the manner provided in s. 27.51(4). If the public defender is unable to represent the person on appeal due to a conflict, the court shall appoint other counsel, who shall be compensated at a rate not less than that provided for appointed counsel in criminal cases. Filing fees for indigent appeals under this act are waived. Costs and fees related to such appeals, including the amounts paid for records, transcripts, and compensation of appointed counsel, shall be authorized by the trial court and paid from state funds that are appropriated for such purposes.

History.—s. 9, ch. 98-64; s. 12, ch. 99-222; s. 2, ch. 2002-59; s. 43, ch. 2004-5; s. 3, ch. 2012-79; s. 105, ch. 2014-19.

Note.—Former s. 916.37.



394.918 - Examinations; notice; court hearings for release of committed persons; burden of proof.

394.918 Examinations; notice; court hearings for release of committed persons; burden of proof.—

(1) A person committed under this part shall have an examination of his or her mental condition once every year or more frequently at the court’s discretion. The person may retain or, if the person is indigent and so requests, the court may appoint, a qualified professional to examine the person. Such a professional shall have access to all records concerning the person. The results of the examination shall be provided to the court that committed the person under this part. Upon receipt of the report, the court shall conduct a review of the person’s status.

(2) The department shall provide the person with annual written notice of the person’s right to petition the court for release over the objection of the director of the facility where the person is housed. The notice must contain a waiver of rights. The director of the facility shall forward the notice and waiver form to the court.

(3) The court shall hold a limited hearing to determine whether there is probable cause to believe that the person’s condition has so changed that it is safe for the person to be at large and that the person will not engage in acts of sexual violence if discharged. The person has the right to be represented by counsel at the probable cause hearing and the right to be present. Both the petitioner and the respondent may present evidence that the court may weigh and consider. If the court determines that there is probable cause to believe it is safe to release the person, the court shall set a trial before the court on the issue.

(4) At the trial before the court, the person is entitled to be present and is entitled to the benefit of all constitutional protections afforded the person at the initial trial, except for the right to a jury. The state attorney shall represent the state and has the right to have the person examined by professionals chosen by the state. At the hearing, the state bears the burden of proving, by clear and convincing evidence, that the person’s mental condition remains such that it is not safe for the person to be at large and that, if released, the person is likely to engage in acts of sexual violence.

History.—s. 10, ch. 98-64; s. 13, ch. 99-222; s. 6, ch. 2014-2.

Note.—Former s. 916.38.



394.919 - Authorized petition for release; procedure.

394.919 Authorized petition for release; procedure.—

(1) If the secretary or the secretary’s designee at any time determines that the person is not likely to commit acts of sexual violence if discharged, the secretary or the secretary’s designee shall authorize the person to petition the court for release. The petition shall be served upon the court and the state attorney. The court, upon receipt of such a petition, shall order a trial before the court within 30 days, unless continued for good cause.

(2) The state attorney shall represent the state, and has the right to have the person examined by professionals of the state attorney’s choice. The state bears the burden of proving, by clear and convincing evidence, that the person’s mental condition remains such that it is not safe for the person to be at large and that, if released, the person is likely to engage in acts of sexual violence.

History.—s. 11, ch. 98-64; s. 14, ch. 99-222.

Note.—Former s. 916.39.



394.920 - Petition for release.

394.920 Petition for release.—A person is not prohibited from filing a petition for discharge at any time after commitment under this part. However, if the person has previously filed such a petition without the approval of the secretary or the secretary’s designee and the court determined that the petition was without merit, a subsequent petition shall be denied unless the petition contains facts upon which a court could find that the person’s condition has so changed that a probable cause hearing is warranted.

History.—s. 12, ch. 98-64; s. 15, ch. 99-222.

Note.—Former s. 916.40.



394.921 - Release of records to agencies, multidisciplinary teams, and state attorney.

394.921 Release of records to agencies, multidisciplinary teams, and state attorney.—

(1) In order to protect the public, relevant information and records that are otherwise confidential or privileged shall be released to the agency with jurisdiction, to a multidisciplinary team, or to the state attorney for the purpose of meeting the notice requirements of this part and determining whether a person is or continues to be a sexually violent predator. A person, agency, or entity receiving information under this section which is confidential and exempt from the provisions of s. 119.07(1) must maintain the confidentiality of that information. Such information does not lose its confidential status due to its release under this section.

(2) Psychological or psychiatric reports, drug and alcohol reports, treatment records, medical records, or victim impact statements that have been submitted to the court or admitted into evidence under this part shall be part of the record but shall be sealed and may be opened only pursuant to a court order.

History.—s. 13, ch. 98-64; s. 16, ch. 99-222.

Note.—Former s. 916.41.



394.9215 - Right to habeas corpus.

394.9215 Right to habeas corpus.—

(1)(a) At any time after exhausting all administrative remedies, a person held in a secure facility under this part may file a petition for habeas corpus in the circuit court for the county in which the facility is located alleging that:

1. The person’s conditions of confinement violate a statutory right under state law or a constitutional right under the State Constitution or the United States Constitution; or

2. The facility in which the person is confined is not an appropriate secure facility, as that term is used in s. 394.915.

(b) Upon filing a legally sufficient petition stating a prima facie case under paragraph (a), the court may direct the Department of Children and Families to file a response. If necessary, the court may conduct an evidentiary proceeding and issue an order to correct a violation of state or federal rights found to exist by the court. A final order entered under this section may be appealed to the district court of appeal. A nonfinal order may be appealed to the extent provided by the Florida Rules of Appellate Procedure. An appeal by the department shall stay the trial court’s order until disposition of the appeal.

(2) Any claim referred to in subsection (1) may be asserted only as provided in this section. No claim referred to in subsection (1) shall be considered in commitment proceedings brought under this part. A person does not have a right to appointed counsel in any proceeding initiated under this section.

(3) Relief granted on a petition filed under this section must be narrowly drawn and may not exceed that which is minimally necessary to correct, in the least intrusive manner possible, the violation of the state or federal rights of a particular petitioner. A court considering a petition under this section must give substantial weight to whether the granting of relief would adversely impact the operation of the detention and treatment facility or would adversely impact public safety.

(4) The court may not enter an order releasing a person from secure detention unless the court expressly finds that no relief short of release will remedy the violation of state or federal rights which is found to have occurred.

History.—s. 1, ch. 2002-36; s. 106, ch. 2014-19.



394.9221 - Certified security personnel.

394.9221 Certified security personnel.—The department or an entity contracting with the department to operate a secure facility under this part is considered an employing agency as that term is defined in s. 943.10 and is authorized to employ certified correctional officers as facility security personnel.

History.—s. 3, ch. 2007-241.



394.9223 - Use of force.

394.9223 Use of force.—

(1) When necessary to provide protection and security to any client, to the personnel, equipment, buildings, or grounds of a secure facility, or to citizens in the surrounding community, an employee or agent of a secure facility, or an employee of a state or local law enforcement agency, may apply physical force upon a person confined in a secure facility under this part only when and to the extent that it reasonably appears necessary. This includes the use of nonlethal devices, such as chemical agents and handheld electronic immobilization devices, when authorized by the administrator of the facility or her or his designee when the administrator is not present, and only after an employee has been trained in the appropriate use of such chemical agents and electronic devices. Chemical agents and handheld electronic devices shall be used only to the extent necessary to provide protection and security. A staff person may not carry a chemical agent or handheld electronic immobilization device on her or his person under any circumstances, except during escort of a facility resident outside of the secure perimeter of the facility, or as an authorized response to an incident within the facility which threatens the safety or security of staff or residents. Handheld electronic immobilization devices are only used during escort of a confined person outside of the secure perimeter of the facility. Circumstances under which reasonable force may be employed include:

(a) Defending oneself against imminent use of unlawful force;

(b) Preventing the escape of a person confined at the secure facility.

(c) Preventing damage to property;

(d) Quelling a disturbance; or

(e) Overcoming physical resistance to a lawful command.

(2) Following any use of force, each person who was physically involved shall receive a medical examination by a qualified health care provider, unless the person refuses such examination, to determine the extent of injury, if any. The examining health care provider shall prepare a report that includes, but need not be limited to, a statement of whether further examination by a physician is necessary. Any noticeable physical injury shall be examined by a physician who shall prepare a report documenting the extent and cause of the injury and the treatment prescribed. Such report shall be completed within 5 working days after the incident and shall be submitted to the facility superintendent for investigation as appropriate.

(3) Each person who applied physical force or was responsible for making the decision to apply physical force upon a confined person shall prepare, date, and sign an independent report within 3 working days after the incident. The report shall be delivered to the facility superintendent who shall conduct an investigation and shall determine whether force was appropriately used. Copies of the report and the facility superintendent’s evaluation shall be kept in the resident’s file. A record of each incident involving an employee’s use of force and the facility superintendent’s evaluation shall be kept in the employee’s file.

(4) An employee of a secure facility under this part who, with malicious intent:

(a) Commits a battery upon a person confined in the facility commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083; or

(b) Commits a battery or inflicts cruel or inhuman treatment by neglect or otherwise, and in so doing causes great bodily harm, permanent disability, or permanent disfigurement to a person confined in the facility, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 2007-241.



394.923 - Immunity from civil liability.

394.923 Immunity from civil liability.—The agency with jurisdiction and its officers and employees; the department and its officers and employees; members of the multidisciplinary team; the state attorney and the state attorney’s employees; the Department of Legal Affairs and its officers and employees; and those involved in the evaluation, care, and treatment of sexually violent persons committed under this part are immune from any civil liability for good faith conduct under this part.

History.—s. 15, ch. 98-64; s. 18, ch. 99-222; s. 2, ch. 2002-36.

Note.—Former s. 916.43.



394.924 - Severability.

394.924 Severability.—If any section, subsection, or provision of this part is held to be unconstitutional or invalid by a court of competent jurisdiction, the remaining portions of this part shall be unaffected because the Legislature declares that the provisions of this part are severable from each other.

History.—s. 16, ch. 98-64; s. 19, ch. 99-222.

Note.—Former s. 916.44.



394.925 - Applicability of act.

394.925 Applicability of act.—This part applies to all persons currently in custody who have been convicted of a sexually violent offense, as that term is defined in s. 394.912(9), as well as to all persons convicted of a sexually violent offense and sentenced to total confinement in the future.

History.—s. 17, ch. 98-64; s. 20, ch. 99-222.

Note.—Former s. 916.45.



394.926 - Notice to victims and others of release of persons in the custody of the department.

394.926 Notice to victims and others of release of persons in the custody of the department.—

(1) As soon as is practicable, the department shall give written notice of the release of a person in the custody of the department to any victim of the person who is alive and whose address is known to the department or, if the victim is deceased, to the victim’s family, if the family’s address is known to the department. Failure to notify is not a reason for postponement of release. This section does not create a cause of action against the state or an employee of the state acting within the scope of the employee’s employment as a result of the failure to notify pursuant to this part.

(2) If a person in the custody of the department who has an active or pending term of probation, community control, parole, conditional release, or other court-ordered or postprison release supervision is released, the department must immediately notify the Department of Corrections’ Office of Community Corrections in Tallahassee. The Florida Commission on Offender Review must also be immediately notified of any releases of a person who has an active or pending term of parole, conditional release, or other postprison release supervision that is administered by the Florida Commission on Offender Review.

(3) If a person in the custody of the department is released, the department must notify the Department of Law Enforcement and the sheriff of the county in which the person intends to reside, or if unknown, the sheriff of the county in which the person was last convicted.

(4)(a) The department, in conjunction with the Department of Law Enforcement, shall enroll and maintain a sexually violent offender in the arrest notification program through the Florida Criminal Justice Network maintained by the Department of Law Enforcement upon such offender’s release from the department’s custody. Upon receiving an alert that a sexually violent offender has been arrested for a criminal offense subsequent to his or her release, the department must immediately notify the state attorney of the circuit in which the arrest occurred.

(b) As used in this subsection, the term “sexually violent offender” means a person who has been committed to the department as a sexually violent predator or who has been in the department’s custody based upon a court finding of probable cause to believe the person is a sexually violent predator.

History.—s. 18, ch. 98-64; s. 21, ch. 99-222; s. 7, ch. 2014-2; s. 10, ch. 2014-191.

Note.—Former s. 916.46.



394.9265 - Introduction or removal of certain articles unlawful; penalty.

394.9265 Introduction or removal of certain articles unlawful; penalty.—

(1) Except as authorized by law or as specifically authorized by the person in charge of a secure facility providing secure confinement and treatment under this part, it is unlawful to knowingly and intentionally bring into any facility providing secure confinement and treatment under this part, or to take or attempt to take or send therefrom, any of the following articles:

(a) Any intoxicating beverage or beverage that causes or may cause an intoxicating effect;

(b) Any controlled substance as defined in chapter 893; or

(c) Any firearm or weapon.

(2) A person who violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 2012-79.



394.927 - Escape while in lawful custody; notice to victim; notice to the Department of Corrections and Florida Commission on Offender Review.

394.927 Escape while in lawful custody; notice to victim; notice to the Department of Corrections and Florida Commission on Offender Review.—

(1) A person who is held in lawful custody pursuant to a judicial finding of probable cause under s. 394.915 or pursuant to a commitment as a sexually violent predator under s. 394.916 and who escapes or attempts to escape while in such custody commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) If a person who is held in custody pursuant to a finding of probable cause or commitment as a sexually violent predator escapes while in custody, the department shall immediately notify the victim in accordance with s. 394.926. The state attorney that filed the petition for civil commitment of the escapee must also be immediately notified by the department. If the escapee has an active or pending term of probation, community control, parole, conditional release, or other court-ordered or postprison release supervision, the department shall also immediately notify the Department of Corrections’ Office of Community Corrections in Tallahassee. The Florida Commission on Offender Review shall also be immediately notified of an escape if the escapee has an active or pending term of parole, conditional release, or other postprison release supervision that is administered by the Florida Commission on Offender Review.

History.—s. 19, ch. 98-64; s. 22, ch. 99-222; s. 11, ch. 2014-191.

Note.—Former s. 916.47.



394.928 - Subsistence fees and costs of treatment.

394.928 Subsistence fees and costs of treatment.—

(1) In recognition of the fact that persons committed under this part may have sources of income and assets, which may include bank accounts, inheritances, real estate, social security payments, veteran’s payments, and other types of financial resources, and in recognition of the fact that the daily subsistence cost and costs of treatment of persons committed under this part are a burden on the taxpayers of the state, each person so committed shall:

(a) Upon order of the court committing the person, disclose all revenue or assets to the department.

(b) Pay from such income and assets, except where such income is exempt by state or federal law, all or a fair portion of the person’s daily subsistence and treatment costs, based upon the person’s ability to pay, the liability or potential liability of the person to the victim or the guardian or the estate of the victim, and the needs of his or her dependents.

(2)(a) Any person who is directed to pay all or a fair portion of daily subsistence and treatment costs is entitled to reasonable advance notice of the assessment and shall be afforded an opportunity to present reasons for opposition to the assessment.

(b) An order directing payment of all or a fair portion of a person’s daily subsistence costs may survive against the estate of the person.

History.—s. 20, ch. 98-64; s. 23, ch. 99-222.

Note.—Former s. 916.48.



394.929 - Program costs.

394.929 Program costs.—The Department of Children and Families is responsible for all costs relating to the evaluation and treatment of persons committed to the department’s custody as sexually violent predators. A county is not obligated to fund costs for psychological examinations, expert witnesses, court-appointed counsel, or other costs required by this part. Other costs for psychological examinations, expert witnesses, and court-appointed counsel required by this part shall be paid from state funds appropriated by general law.

History.—s. 21, ch. 98-64; s. 24, ch. 99-222; s. 3, ch. 2002-59; s. 107, ch. 2014-19.

Note.—Former s. 916.49.



394.930 - Authority to adopt rules.

394.930 Authority to adopt rules.—The Department of Children and Families shall adopt rules for:

(1) Procedures that must be followed by members of the multidisciplinary teams when assessing and evaluating persons subject to this part;

(2) Education and training requirements for members of the multidisciplinary teams and professionals who assess and evaluate persons under this part;

(3) The criteria that must exist in order for a multidisciplinary team to recommend to a state attorney that a petition should be filed to involuntarily commit a person under this part. The criteria shall include, but are not limited to, whether:

(a) The person has a propensity to engage in future acts of sexual violence;

(b) The person should be placed in a secure, residential facility; and

(c) The person needs long-term treatment and care.

(4) The designation of secure facilities for sexually violent predators who are subject to involuntary commitment under this part;

(5) The components of the basic treatment plan for all committed persons under this part;

(6) The protocol to inform a person that he or she is being examined to determine whether he or she is a sexually violent predator under this part.

History.—s. 25, ch. 99-222; s. 82, ch. 2000-139; s. 108, ch. 2014-19.



394.931 - Quarterly and annual reports.

394.931 Quarterly and annual reports.—The Department of Corrections shall collect information and compile quarterly reports with statistics profiling inmates released the previous quarter who fit the criteria and were referred to the Department of Children and Families pursuant to this act. At a minimum, the information that must be collected and compiled for inclusion in the reports includes: whether the qualifying offense was the current offense or the prior offense; the offender’s most serious sexual offense; the total number of distinct victims of the sexual offense; whether the victim was known to the offender; whether the sexual act was consensual; whether the sexual act involved multiple victims; whether direct violence was involved in the sexual offense; the age of each victim at the time of the offense; the age of the offender at the time of the first sexual offense; whether a weapon was used; length of time since the most recent sexual offense; and the total number of prior and current sexual offense convictions. The Department of Corrections shall compile recidivism data on those referred, detained, or committed to the department. The data shall be included in the Department of Corrections’ annual report.

History.—s. 26, ch. 99-222; s. 83, ch. 2000-139; s. 8, ch. 2014-2; s. 109, ch. 2014-19.



394.932 - Registry of experts.

394.932 Registry of experts.—The Justice Administrative Commission shall maintain a registry of mental health and other experts who are available and willing to provide examinations and expert testimony in proceedings held under this part. The commission shall advertise the registry in professional trade publications on a periodic basis and shall list the name and contact information for all persons holding themselves out to be qualified to provide examinations and expert testimony pursuant to this part upon request. It shall be the sole responsibility of parties using the services of a person listed on the registry to verify the qualifications of that person. The commission shall advise all parties that use the registry that it has not verified the professional qualifications of the persons listed on the registry and that it is the party’s responsibility to verify the person’s professional qualifications. The commission may electronically publish the names and contact information of persons requesting to be listed on the registry.

History.—s. 2, ch. 2006-33.









Chapter 395 - HOSPITAL LICENSING AND REGULATION

Part I - HOSPITALS AND OTHER LICENSED FACILITIES (ss. 395.001-395.3041)

395.001 - Legislative intent.

395.001 Legislative intent.—It is the intent of the Legislature to provide for the protection of public health and safety in the establishment, construction, maintenance, and operation of hospitals, ambulatory surgical centers, and mobile surgical facilities by providing for licensure of same and for the development, establishment, and enforcement of minimum standards with respect thereto.

History.—ss. 26, 30, ch. 82-182; ss. 2, 98, ch. 92-289; s. 1, ch. 98-303.



395.002 - Definitions.

395.002 Definitions.—As used in this chapter:

(1) “Accrediting organizations” means national accreditation organizations that are approved by the Centers for Medicare and Medicaid Services and whose standards incorporate comparable licensure regulations required by the state.

(2) “Agency” means the Agency for Health Care Administration.

(3) “Ambulatory surgical center” or “mobile surgical facility” means a facility the primary purpose of which is to provide elective surgical care, in which the patient is admitted to and discharged from such facility within the same working day and is not permitted to stay overnight, and which is not part of a hospital. However, a facility existing for the primary purpose of performing terminations of pregnancy, an office maintained by a physician for the practice of medicine, or an office maintained for the practice of dentistry shall not be construed to be an ambulatory surgical center, provided that any facility or office which is certified or seeks certification as a Medicare ambulatory surgical center shall be licensed as an ambulatory surgical center pursuant to s. 395.003. Any structure or vehicle in which a physician maintains an office and practices surgery, and which can appear to the public to be a mobile office because the structure or vehicle operates at more than one address, shall be construed to be a mobile surgical facility.

(4) “Biomedical waste” means any solid or liquid waste as defined in s. 381.0098(2)(a).

(5) “Clinical privileges” means the privileges granted to a physician or other licensed health care practitioner to render patient care services in a hospital, but does not include the privilege of admitting patients.

(6) “Department” means the Department of Health.

(7) “Director” means any member of the official board of directors as reported in the organization’s annual corporate report to the Florida Department of State, or, if no such report is made, any member of the operating board of directors. The term excludes members of separate, restricted boards that serve only in an advisory capacity to the operating board.

(8) “Emergency medical condition” means:

(a) A medical condition manifesting itself by acute symptoms of sufficient severity, which may include severe pain, such that the absence of immediate medical attention could reasonably be expected to result in any of the following:

1. Serious jeopardy to patient health, including a pregnant woman or fetus.

2. Serious impairment to bodily functions.

3. Serious dysfunction of any bodily organ or part.

(b) With respect to a pregnant woman:

1. That there is inadequate time to effect safe transfer to another hospital prior to delivery;

2. That a transfer may pose a threat to the health and safety of the patient or fetus; or

3. That there is evidence of the onset and persistence of uterine contractions or rupture of the membranes.

(9) “Emergency services and care” means medical screening, examination, and evaluation by a physician, or, to the extent permitted by applicable law, by other appropriate personnel under the supervision of a physician, to determine if an emergency medical condition exists and, if it does, the care, treatment, or surgery by a physician necessary to relieve or eliminate the emergency medical condition, within the service capability of the facility.

(10) “General hospital” means any facility which meets the provisions of subsection (12) and which regularly makes its facilities and services available to the general population.

(11) “Governmental unit” means the state or any county, municipality, or other political subdivision, or any department, division, board, or other agency of any of the foregoing.

(12) “Hospital” means any establishment that:

(a) Offers services more intensive than those required for room, board, personal services, and general nursing care, and offers facilities and beds for use beyond 24 hours by individuals requiring diagnosis, treatment, or care for illness, injury, deformity, infirmity, abnormality, disease, or pregnancy; and

(b) Regularly makes available at least clinical laboratory services, diagnostic X-ray services, and treatment facilities for surgery or obstetrical care, or other definitive medical treatment of similar extent, except that a critical access hospital, as defined in s. 408.07, shall not be required to make available treatment facilities for surgery, obstetrical care, or similar services as long as it maintains its critical access hospital designation and shall be required to make such facilities available only if it ceases to be designated as a critical access hospital.

However, the provisions of this chapter do not apply to any institution conducted by or for the adherents of any well-recognized church or religious denomination that depends exclusively upon prayer or spiritual means to heal, care for, or treat any person. For purposes of local zoning matters, the term “hospital” includes a medical office building located on the same premises as a hospital facility, provided the land on which the medical office building is constructed is zoned for use as a hospital; provided the premises were zoned for hospital purposes on January 1, 1992.

(13) “Hospital bed” means a hospital accommodation which is ready for immediate occupancy, or is capable of being made ready for occupancy within 48 hours, excluding provision of staffing, and which conforms to minimum space, equipment, and furnishings standards as specified by rule of the agency for the provision of services specified in this section to a single patient.

(14) “Initial denial determination” means a determination by a private review agent that the health care services furnished or proposed to be furnished to a patient are inappropriate, not medically necessary, or not reasonable.

(15) “Intensive residential treatment programs for children and adolescents” means a specialty hospital accredited by an accrediting organization as defined in subsection (1) which provides 24-hour care and which has the primary functions of diagnosis and treatment of patients under the age of 18 having psychiatric disorders in order to restore such patients to an optimal level of functioning.

(16) “Licensed facility” means a hospital, ambulatory surgical center, or mobile surgical facility licensed in accordance with this chapter.

(17) “Lifesafety” means the control and prevention of fire and other life-threatening conditions on a premises for the purpose of preserving human life.

(18) “Managing employee” means the administrator or other similarly titled individual who is responsible for the daily operation of the facility.

(19) “Medical staff” means physicians licensed under chapter 458 or chapter 459 with privileges in a licensed facility, as well as other licensed health care practitioners with clinical privileges as approved by a licensed facility’s governing board.

(20) “Medically necessary transfer” means a transfer made necessary because the patient is in immediate need of treatment for an emergency medical condition for which the facility lacks service capability or is at service capacity.

(21) “Mobile surgical facility” is a mobile facility in which licensed health care professionals provide elective surgical care under contract with the Department of Corrections or a private correctional facility operating pursuant to chapter 957 and in which inmate patients are admitted to and discharged from said facility within the same working day and are not permitted to stay overnight. However, mobile surgical facilities may only provide health care services to the inmate patients of the Department of Corrections, or inmate patients of a private correctional facility operating pursuant to chapter 957, and not to the general public.

(22) “Person” means any individual, partnership, corporation, association, or governmental unit.

(23) “Premises” means those buildings, beds, and equipment located at the address of the licensed facility and all other buildings, beds, and equipment for the provision of hospital, ambulatory surgical, or mobile surgical care located in such reasonable proximity to the address of the licensed facility as to appear to the public to be under the dominion and control of the licensee. For any licensee that is a teaching hospital as defined in s. 408.07(45), reasonable proximity includes any buildings, beds, services, programs, and equipment under the dominion and control of the licensee that are located at a site with a main address that is within 1 mile of the main address of the licensed facility; and all such buildings, beds, and equipment may, at the request of a licensee or applicant, be included on the facility license as a single premises.

(24) “Private review agent” means any person or entity which performs utilization review services for third-party payors on a contractual basis for outpatient or inpatient services. However, the term shall not include full-time employees, personnel, or staff of health insurers, health maintenance organizations, or hospitals, or wholly owned subsidiaries thereof or affiliates under common ownership, when performing utilization review for their respective hospitals, health maintenance organizations, or insureds of the same insurance group. For this purpose, health insurers, health maintenance organizations, and hospitals, or wholly owned subsidiaries thereof or affiliates under common ownership, include such entities engaged as administrators of self-insurance as defined in s. 624.031.

(25) “Service capability” means all services offered by the facility where identification of services offered is evidenced by the appearance of the service in a patient’s medical record or itemized bill.

(26) “At service capacity” means the temporary inability of a hospital to provide a service which is within the service capability of the hospital, due to maximum use of the service at the time of the request for the service.

(27) “Specialty bed” means a bed, other than a general bed, designated on the face of the hospital license for a dedicated use.

(28) “Specialty hospital” means any facility which meets the provisions of subsection (12), and which regularly makes available either:

(a) The range of medical services offered by general hospitals, but restricted to a defined age or gender group of the population;

(b) A restricted range of services appropriate to the diagnosis, care, and treatment of patients with specific categories of medical or psychiatric illnesses or disorders; or

(c) Intensive residential treatment programs for children and adolescents as defined in subsection (15).

(29) “Stabilized” means, with respect to an emergency medical condition, that no material deterioration of the condition is likely, within reasonable medical probability, to result from the transfer of the patient from a hospital.

(30) “Urgent care center” means a facility or clinic that provides immediate but not emergent ambulatory medical care to patients. The term includes an offsite emergency department of a hospital that is presented to the general public in any manner as a department where immediate and not only emergent medical care is provided. The term also includes:

(a) An offsite facility of a facility licensed under this chapter, or a joint venture between a facility licensed under this chapter and a provider licensed under chapter 458 or chapter 459, that does not require a patient to make an appointment and is presented to the general public in any manner as a facility where immediate but not emergent medical care is provided.

(b) A clinic organization that is licensed under part X of chapter 400, maintains three or more locations using the same or a similar name, does not require a patient to make an appointment, and holds itself out to the general public in any manner as a facility or clinic where immediate but not emergent medical care is provided.

(31) “Utilization review” means a system for reviewing the medical necessity or appropriateness in the allocation of health care resources of hospital services given or proposed to be given to a patient or group of patients.

(32) “Utilization review plan” means a description of the policies and procedures governing utilization review activities performed by a private review agent.

(33) “Validation inspection” means an inspection of the premises of a licensed facility by the agency to assess whether a review by an accrediting organization has adequately evaluated the licensed facility according to minimum state standards.

History.—ss. 1, 4, ch. 82-125; ss. 26, 30, ch. 82-182; s. 33, ch. 87-92; s. 52, ch. 88-130; s. 4, ch. 89-527; s. 12, ch. 90-295; ss. 3, 98, ch. 92-289; s. 724, ch. 95-148; s. 23, ch. 98-89; s. 37, ch. 98-171; s. 2, ch. 98-303; s. 102, ch. 99-8; s. 206, ch. 99-13; s. 4, ch. 2002-400; s. 1, ch. 2005-81; s. 37, ch. 2007-230; s. 2, ch. 2011-122; s. 4, ch. 2012-66; s. 1, ch. 2012-160.



395.003 - Licensure; denial, suspension, and revocation.

395.003 Licensure; denial, suspension, and revocation.—

(1)(a) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to ss. 395.001-395.1065 and part II of chapter 408 and to entities licensed by or applying for such licensure from the Agency for Health Care Administration pursuant to ss. 395.001-395.1065. A license issued by the agency is required in order to operate a hospital, ambulatory surgical center, or mobile surgical facility in this state.

(b)1. It is unlawful for a person to use or advertise to the public, in any way or by any medium whatsoever, any facility as a “hospital,” “ambulatory surgical center,” or “mobile surgical facility” unless such facility has first secured a license under the provisions of this part.

2. This part does not apply to veterinary hospitals or to commercial business establishments using the word “hospital,” “ambulatory surgical center,” or “mobile surgical facility” as a part of a trade name if no treatment of human beings is performed on the premises of such establishments.

(c) Until July 1, 2006, additional emergency departments located off the premises of licensed hospitals may not be authorized by the agency.

(2)(a) In addition to the requirements in part II of chapter 408, the agency shall, at the request of a licensee, issue a single license to a licensee for facilities located on separate premises. Such a license shall specifically state the location of the facilities, the services, and the licensed beds available on each separate premises. If a licensee requests a single license, the licensee shall designate which facility or office is responsible for receipt of information, payment of fees, service of process, and all other activities necessary for the agency to carry out the provisions of this part.

(b) The agency shall, at the request of a licensee that is a teaching hospital as defined in s. 408.07(45), issue a single license to a licensee for facilities that have been previously licensed as separate premises, provided such separately licensed facilities, taken together, constitute the same premises as defined in s. 395.002(23). Such license for the single premises shall include all of the beds, services, and programs that were previously included on the licenses for the separate premises. The granting of a single license under this paragraph shall not in any manner reduce the number of beds, services, or programs operated by the licensee.

(c) Intensive residential treatment programs for children and adolescents which have received accreditation from an accrediting organization as defined in s. 395.002(1) and which meet the minimum standards developed by rule of the agency for such programs shall be licensed by the agency under this part.

(3) In addition to the requirements of s. 408.807, after a change of ownership has been approved by the agency, the transferee shall be liable for any liability to the state, regardless of when identified, resulting from changes to allowable costs affecting provider reimbursement for Medicaid participation or Public Medical Assistance Trust Fund Assessments, and related administrative fines.

(4) The agency shall issue a license which specifies the service categories and the number of hospital beds in each bed category for which a license is received. Such information shall be listed on the face of the license. All beds which are not covered by any specialty-bed-need methodology shall be specified as general beds. A licensed facility shall not operate a number of hospital beds greater than the number indicated by the agency on the face of the license without approval from the agency under conditions established by rule.

(5)(a) Adherence to patient rights, standards of care, and examination and placement procedures provided under part I of chapter 394 shall be a condition of licensure for hospitals providing voluntary or involuntary medical or psychiatric observation, evaluation, diagnosis, or treatment.

(b) Any hospital that provides psychiatric treatment to persons under 18 years of age who have emotional disturbances shall comply with the procedures pertaining to the rights of patients prescribed in part I of chapter 394.

(c) A hospital that provides birthing services shall affirm in writing as part of the application for a new, provisional, or renewal license that the hospital shall comply with s. 382.013(2)(c), which includes assisting unmarried parents who request assistance in executing a voluntary acknowledgment of paternity. No fine or other sanction under s. 395.1065 may be imposed on a hospital for noncompliance with s. 382.013(2)(c).

(d) A hospital, an ambulatory surgical center, a specialty hospital, or an urgent care center shall comply with ss. 627.64194 and 641.513 as a condition of licensure.

(6)(a) A specialty hospital may not provide any service or regularly serve any population group beyond those services or groups specified in its license. A specialty-licensed children’s hospital that is authorized to provide pediatric cardiac catheterization and pediatric open-heart surgery services may provide cardiovascular service to adults who, as children, were previously served by the hospital for congenital heart disease, or to those patients who are referred for a specialized procedure only for congenital heart disease by an adult hospital, without obtaining additional licensure as a provider of adult cardiovascular services. The agency may request documentation as needed to support patient selection and treatment. This subsection does not apply to a specialty-licensed children’s hospital that is already licensed to provide adult cardiovascular services.

(b) A specialty-licensed children’s hospital that has licensed neonatal intensive care unit beds and is located in a county with a population of 1,750,000 or more may provide obstetrical services, in accordance with the pertinent guidelines promulgated by the American College of Obstetricians and Gynecologists and with verification of guidelines and compliance with internal safety standards by the Voluntary Review for Quality of Care Program of the American College of Obstetricians and Gynecologists and in compliance with the agency’s rules pertaining to the obstetrical department in a hospital and offer healthy mothers all necessary critical care equipment, services, and the capability of providing up to 10 beds for labor and delivery care, which services are restricted to the diagnosis, care, and treatment of pregnant women of any age who have documentation by an examining physician that includes information regarding:

1. At least one fetal characteristic or condition diagnosed intra-utero that would characterize the pregnancy or delivery as high risk including structural abnormalities of the digestive, central nervous, and cardiovascular systems and disorders of genetic malformations and skeletal dysplasia, acute metabolic emergencies, and babies of mothers with rheumatologic disorders; or

2. Medical advice or a diagnosis indicating that the fetus may require at least one perinatal intervention.

This paragraph shall not preclude a specialty-licensed children’s hospital from complying with s. 395.1041 or the Emergency Medical Treatment and Active Labor Act, 42 U.S.C. 1395dd.

(7) In addition to the requirements of part II of chapter 408, whenever the agency finds that there has been a substantial failure to comply with the requirements established under this part or in rules, the agency is authorized to deny, modify, suspend, and revoke:

(a) A license;

(b) That part of a license which is limited to a separate premises, as designated on the license; or

(c) Licensure approval limited to a facility, building, or portion thereof, or a service, within a given premises.

(8) A hospital may not be licensed or relicensed if:

(a) The diagnosis-related groups for 65 percent or more of the discharges from the hospital, in the most recent year for which data is available to the Agency for Health Care Administration pursuant to s. 408.061, are for diagnosis, care, and treatment of patients who have:

1. Cardiac-related diseases and disorders classified as diagnosis-related groups in major diagnostic category 5;

2. Orthopedic-related diseases and disorders classified as diagnosis-related groups in major diagnostic category 8;

3. Cancer-related diseases and disorders classified as discharges in which the principal diagnosis is neoplasm or carcinoma or is for an admission for radiotherapy or antineoplastic chemotherapy or immunotherapy; or

4. Any combination of the above discharges.

(b) The hospital restricts its medical and surgical services to primarily or exclusively cardiac, orthopedic, surgical, or oncology specialties.

(c) A hospital classified as an exempt cancer center hospital pursuant to 42 C.F.R. s. 412.23(f) as of December 31, 2005, is exempt from the licensure restrictions of this subsection.

(9) A hospital licensed as of June 1, 2004, shall be exempt from subsection (8) as long as the hospital maintains the same ownership, facility street address, and range of services that were in existence on June 1, 2004. Any transfer of beds, or other agreements that result in the establishment of a hospital or hospital services within the intent of this section, shall be subject to subsection (8). Unless the hospital is otherwise exempt under subsection (8), the agency shall deny or revoke the license of a hospital that violates any of the criteria set forth in that subsection.

(10) The agency may adopt rules implementing the licensure requirements set forth in subsection (8). Within 14 days after rendering its decision on a license application or revocation, the agency shall publish its proposed decision in the Florida Administrative Register. Within 21 days after publication of the agency’s decision, any authorized person may file a request for an administrative hearing. In administrative proceedings challenging the approval, denial, or revocation of a license pursuant to subsection (8), the hearing must be based on the facts and law existing at the time of the agency’s proposed agency action. Existing hospitals may initiate or intervene in an administrative hearing to approve, deny, or revoke licensure under subsection (8) based upon a showing that an established program will be substantially affected by the issuance or renewal of a license to a hospital within the same district or service area.

History.—ss. 26, 30, ch. 82-182; s. 47, ch. 83-218; s. 4, ch. 83-244; ss. 34, 40, ch. 87-92; ss. 4, 98, ch. 92-289; s. 29, ch. 96-169; s. 3, ch. 98-303; s. 5, ch. 2002-400; s. 23, ch. 2004-350; s. 1, ch. 2004-383; s. 21, ch. 2005-39; s. 2, ch. 2005-81; s. 1, ch. 2005-256; s. 38, ch. 2007-230; s. 1, ch. 2007-248; s. 4, ch. 2009-223; s. 5, ch. 2012-66; s. 40, ch. 2013-14; s. 6, ch. 2013-153; s. 5, ch. 2016-222.



395.004 - Application for license; fees.

395.004 Application for license; fees.—In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The amount of the fee shall be established by rule. The license fee required of a facility licensed under this part shall be established by rule at the rate of not less than $9.50 per hospital bed, nor more than $30 per hospital bed, except that the minimum license fee shall be $1,500.

History.—ss. 26, 30, ch. 82-182; s. 6, ch. 91-282; ss. 5, 98, ch. 92-289; s. 4, ch. 98-303; s. 39, ch. 2007-230.



395.0056 - Litigation notice requirement.

395.0056 Litigation notice requirement.—Upon receipt of a copy of a complaint filed against a hospital as a defendant in a medical malpractice action as required by s. 766.106(2), the agency shall:

(1) Review its adverse incident report files pertaining to the licensed facility that is the subject of the complaint to determine whether the facility timely complied with the requirements of s. 395.0197; and

(2) Review the incident that is the subject of the complaint and determine whether it involved conduct by a licensee which is potentially subject to disciplinary action.

History.—s. 2, ch. 2003-416.



395.009 - Minimum standards for clinical laboratory test results and diagnostic X-ray results; prerequisite for issuance or renewal of license.

395.009 Minimum standards for clinical laboratory test results and diagnostic X-ray results; prerequisite for issuance or renewal of license.—

(1) As a requirement for issuance or renewal of its license, each licensed facility shall require that all clinical laboratory tests performed by or for the licensed facility be performed by a clinical laboratory licensed under the provisions of chapter 483.

(2) Each licensed facility, as a requirement for issuance or renewal of its license, shall establish minimum standards for acceptance of results of diagnostic X rays performed by or for the licensed facility. Such standards shall require licensure or registration of the source of ionizing radiation under the provisions of chapter 404.

(3) The results of clinical laboratory tests and diagnostic X rays performed prior to admission which meet the minimum standards required by law shall be accepted in lieu of routine examinations required upon admission and in lieu of clinical laboratory tests and diagnostic X rays which may be ordered by a physician for patients of the licensed facility.

History.—ss. 26, 30, ch. 82-182; s. 25, ch. 83-215; ss. 6, 98, ch. 92-289.



395.0161 - Licensure inspection.

395.0161 Licensure inspection.—

(1) In addition to the requirement of s. 408.811, the agency shall make or cause to be made such inspections and investigations as it deems necessary, including:

(a) Inspections directed by the federal Centers for Medicare and Medicaid Services.

(b) Validation inspections.

(c) Lifesafety inspections.

(d) Licensure complaint investigations, including full licensure investigations with a review of all licensure standards as outlined in the administrative rules. Complaints received by the agency from individuals, organizations, or other sources are subject to review and investigation by the agency.

(e) Emergency access complaint investigations.

(f) Inspections of mobile surgical facilities at each time a facility establishes a new location, prior to the admission of patients. However, such inspections shall not be required when a mobile surgical facility is moved temporarily to a location where medical treatment will not be provided.

(2) The agency shall accept, in lieu of its own periodic inspections for licensure, the survey or inspection of an accrediting organization, provided the accreditation of the licensed facility is not provisional and provided the licensed facility authorizes release of, and the agency receives the report of, the accrediting organization. The agency shall develop, and adopt by rule, criteria for accepting survey reports of accrediting organizations in lieu of conducting a state licensure inspection.

(3) In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. With the exception of state-operated licensed facilities, each facility licensed under this part shall pay to the agency, at the time of inspection, the following fees:

(a) Inspection for licensure.—A fee shall be paid which is not less than $8 per hospital bed, nor more than $12 per hospital bed, except that the minimum fee shall be $400 per facility.

(b) Inspection for lifesafety only.—A fee shall be paid which is not less than 75 cents per hospital bed, nor more than $1.50 per hospital bed, except that the minimum fee shall be $40 per facility.

(4) The agency shall coordinate all periodic inspections for licensure made by the agency to ensure that the cost to the facility of such inspections and the disruption of services by such inspections is minimized.

History.—ss. 26, 30, ch. 82-182; s. 28, ch. 90-344; ss. 7, 98, ch. 92-289; s. 5, ch. 98-303; s. 41, ch. 2007-230.

Note.—Former s. 395.006.



395.0162 - Inspection reports.

395.0162 Inspection reports.—

(1) Each licensed facility shall maintain as public information, available upon request, records of all inspection reports pertaining to that facility. Copies of such reports shall be retained in its records for not less than 5 years from the date the reports are filed and issued.

(2) Any records, reports, or documents which are confidential and exempt from s. 119.07(1) shall not be distributed or made available for purposes of compliance with this section unless or until such confidential status expires.

(3) A licensed facility shall, upon the request of any person who has completed a written application with intent to be admitted to such facility, any person who is a patient of such facility, or any relative, spouse, guardian, or surrogate of any such person, furnish to the requester a copy of the last inspection report filed with or issued by the agency pertaining to the licensed facility, as provided in subsection (1), provided the person requesting such report agrees to pay a reasonable charge to cover copying costs, not to exceed $1 per page.

History.—ss. 26, 30, ch. 82-182; s. 29, ch. 90-344; ss. 8, 98, ch. 92-289; s. 212, ch. 96-406.

Note.—Former s. 395.008.



395.0163 - Construction inspections; plan submission and approval; fees.

395.0163 Construction inspections; plan submission and approval; fees.—

(1)(a) The design, construction, erection, alteration, modification, repair, and demolition of all public and private health care facilities are governed by the Florida Building Code and the Florida Fire Prevention Code under ss. 553.73 and 633.206. In addition to the requirements of ss. 553.79 and 553.80, the agency shall review facility plans and survey the construction of any facility licensed under this chapter. The agency shall make, or cause to be made, such construction inspections and investigations as it deems necessary. The agency may prescribe by rule that any licensee or applicant desiring to make specified types of alterations or additions to its facilities or to construct new facilities shall, before commencing such alteration, addition, or new construction, submit plans and specifications therefor to the agency for preliminary inspection and approval or recommendation with respect to compliance with applicable provisions of the Florida Building Code or agency rules and standards. The agency shall approve or disapprove the plans and specifications within 60 days after receipt of the fee for review of plans as required in subsection (2). The agency may be granted one 15-day extension for the review period if the director of the agency approves the extension. If the agency fails to act within the specified time, it shall be deemed to have approved the plans and specifications. When the agency disapproves plans and specifications, it shall set forth in writing the reasons for its disapproval. Conferences and consultations may be provided as necessary.

(b) All outpatient facilities that provide surgical treatments requiring general anesthesia or IV conscious sedation, that provide cardiac catheterization services, or that are to be licensed as ambulatory surgical centers shall submit plans and specifications to the agency for review under this section. All other outpatient facilities must be reviewed under this section, except that those that are physically detached from, and have no utility connections with, the hospital and that do not block emergency egress from or create a fire hazard to the hospital are exempt from review under this section. This paragraph applies to applications for which review is pending on or after July 1, 1998.

(2) The agency is authorized to charge an initial fee of $2,000 for review of plans and construction on all projects, no part of which is refundable. The agency may also collect a fee, not to exceed 1 percent of the estimated construction cost or the actual cost of review, whichever is less, for the portion of the review which encompasses initial review through the initial revised construction document review. The agency is further authorized to collect its actual costs on all subsequent portions of the review and construction inspections. The initial fee payment shall accompany the initial submission of plans and specifications. Any subsequent payment that is due is payable upon receipt of the invoice from the agency.

(3) In addition to the requirements of s. 408.811, the agency shall inspect a mobile surgical facility at initial licensure and at each time the facility establishes a new location, prior to admission of patients. However, such inspections shall not be required when a mobile surgical facility is moved temporarily to a location where medical treatment will not be provided.

History.—ss. 26, 30, ch. 82-182; s. 7, ch. 91-282; ss. 9, 98, ch. 92-289; s. 5, ch. 98-89; s. 6, ch. 98-303; s. 21, ch. 2000-141; s. 9, ch. 2000-305; s. 27, ch. 2001-62; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 42, ch. 2007-230; s. 134, ch. 2013-183.

Note.—Former s. 395.007.



395.0185 - Rebates prohibited; penalties.

395.0185 Rebates prohibited; penalties.—

(1) It is unlawful for any person to pay or receive any commission, bonus, kickback, or rebate or engage in any split-fee arrangement, in any form whatsoever, with any physician, surgeon, organization, or person, either directly or indirectly, for patients referred to a licensed facility.

(2) The agency shall enforce subsection (1). In the case of an entity not licensed by the agency, administrative penalties may include:

(a) A fine not to exceed $1,000.

(b) If applicable, a recommendation by the agency to the appropriate licensing board that disciplinary action be taken.

History.—ss. 26, 30, ch. 82-182; ss. 10, 98, ch. 92-289; s. 42, ch. 2013-18.



395.0191 - Staff membership and clinical privileges.

395.0191 Staff membership and clinical privileges.—

(1) No licensed facility, in considering and acting upon an application for staff membership or clinical privileges, shall deny the application of a qualified doctor of medicine licensed under chapter 458, a doctor of osteopathic medicine licensed under chapter 459, a doctor of dentistry licensed under chapter 466, a doctor of podiatric medicine licensed under chapter 461, or a psychologist licensed under chapter 490 for such staff membership or clinical privileges within the scope of his or her respective licensure solely because the applicant is licensed under any of such chapters.

(2)(a) Each licensed facility shall establish rules and procedures for consideration of an application for clinical privileges submitted by an advanced registered nurse practitioner licensed and certified under part I of chapter 464, in accordance with the provisions of this section. No licensed facility shall deny such application solely because the applicant is licensed under part I of chapter 464 or because the applicant is not a participant in the Florida Birth-Related Neurological Injury Compensation Plan.

(b) An advanced registered nurse practitioner who is certified as a registered nurse anesthetist licensed under part I of chapter 464 shall administer anesthesia under the onsite medical direction of a professional licensed under chapter 458, chapter 459, or chapter 466, and in accordance with an established protocol approved by the medical staff. The medical direction shall specifically address the needs of the individual patient.

(c) Each licensed facility shall establish rules and procedures for consideration of an application for clinical privileges submitted by a physician assistant licensed pursuant to s. 458.347 or s. 459.022. Clinical privileges granted to a physician assistant pursuant to this subsection shall automatically terminate upon termination of staff membership of the physician assistant’s supervising physician.

(d) Each hospital shall meet the requirements of the Medicare and Medicaid Conditions of Participation for Hospitals under 42 C.F.R. s. 482.51(a)(3) as they apply to registered nurses performing circulating duties in the operating room and as provided in the interpretive guidelines provided by the United States Department of Health and Human Services. A circulating nurse shall be present in the operating room for the duration of a surgical procedure.

(3) When a licensed facility requires, as a precondition to obtaining staff membership or clinical privileges, the completion of, eligibility in, or graduation from any program or society established by or relating to the American Medical Association or the Liaison Committee on Graduate Medical Education, the licensed facility shall also make available such membership or privileges to physicians who have attained completion of, eligibility in, or graduation from any equivalent program established by or relating to the American Osteopathic Association.

(4) Nothing herein shall restrict in any way the authority of the medical staff of a licensed facility to review for approval or disapproval all applications for appointment and reappointment to all categories of staff and to make recommendations on each applicant to the governing board, including the delineation of privileges to be granted in each case. In making such recommendations and in the delineation of privileges, each applicant shall be considered individually pursuant to criteria for a doctor licensed under chapter 458, chapter 459, chapter 461, or chapter 466, or for an advanced registered nurse practitioner licensed and certified under part I of chapter 464, or for a psychologist licensed under chapter 490, as applicable. The applicant’s eligibility for staff membership or clinical privileges shall be determined by the applicant’s background, experience, health, training, and demonstrated competency; the applicant’s adherence to applicable professional ethics; the applicant’s reputation; and the applicant’s ability to work with others and by such other elements as determined by the governing board, consistent with this part.

(5) The governing board of each licensed facility shall set standards and procedures to be applied by the licensed facility and its medical staff in considering and acting upon applications for staff membership or clinical privileges. These standards and procedures shall be available for public inspection.

(6) Upon the written request of the applicant, any licensed facility that has denied staff membership or clinical privileges to any applicant specified in subsection (1) or subsection (2) shall, within 30 days of such request, provide the applicant with the reasons for such denial in writing. A denial of staff membership or clinical privileges to any applicant shall be submitted, in writing, to the applicant’s respective licensing board.

(7) There shall be no monetary liability on the part of, and no cause of action for injunctive relief or damages shall arise against, any licensed facility, its governing board or governing board members, medical staff, or disciplinary board or against its agents, investigators, witnesses, or employees, or against any other person, for any action arising out of or related to carrying out the provisions of this section, absent intentional fraud.

(8) The investigations, proceedings, and records of the board, or agent thereof with whom there is a specific written contract for the purposes of this section, as described in this section shall not be subject to discovery or introduction into evidence in any civil action against a provider of professional health services arising out of matters which are the subject of evaluation and review by such board, and no person who was in attendance at a meeting of such board or its agent shall be permitted or required to testify in any such civil action as to any evidence or other matters produced or presented during the proceedings of such board or its agent or as to any findings, recommendations, evaluations, opinions, or other actions of such board or its agent or any members thereof. However, information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or use in any such civil action merely because they were presented during proceedings of such board; nor should any person who testifies before such board or who is a member of such board be prevented from testifying as to matters within his or her knowledge, but such witness cannot be asked about his or her testimony before such a board or opinions formed by him or her as a result of such board hearings.

(9)(a) If the defendant prevails in an action brought by an applicant against any person or entity that initiated, participated in, was a witness in, or conducted any review as authorized by this section, the court shall award reasonable attorney’s fees and costs to the defendant.

(b) As a condition of any applicant bringing any action against any person or entity that initiated, participated in, was a witness in, or conducted any review as authorized by this section and before any responsive pleading is due, the applicant shall post a bond or other security, as set by the court having jurisdiction of the action, in an amount sufficient to pay the costs and attorney’s fees.

(10) Nothing herein shall be construed by the agency as requiring an applicant for a certificate of need to establish proof of discrimination in the granting of or denial of hospital staff membership or clinical privileges as a precondition to obtaining such certificate of need under the provisions of s. 408.043.

History.—ss. 26, 30, ch. 82-182; s. 48, ch. 83-218; s. 1, ch. 85-99; s. 2, ch. 85-175; s. 1, ch. 86-26; s. 1, ch. 86-287; s. 42, ch. 87-92; s. 2, ch. 88-361; s. 18, ch. 90-263; s. 5, ch. 91-22; ss. 11, 98, ch. 92-289; s. 725, ch. 95-148; s. 38, ch. 97-264; s. 5, ch. 98-49; s. 181, ch. 98-166; s. 93, ch. 2000-318; s. 3, ch. 2003-416; s. 1, ch. 2006-133.

Note.—Former s. 395.011.



395.0192 - Duty to notify physicians.

395.0192 Duty to notify physicians.—A hospital shall notify each obstetrical physician who has privileges at the hospital at least 120 days before the hospital closes its obstetrical department or ceases to provide obstetrical services.

History.—s. 2, ch. 2016-113.



395.0193 - Licensed facilities; peer review; disciplinary powers; agency or partnership with physicians.

395.0193 Licensed facilities; peer review; disciplinary powers; agency or partnership with physicians.—

(1) It is the intent of the Legislature that good faith participants in the process of investigating and disciplining physicians pursuant to the state-mandated peer review process shall, in addition to receiving immunity from retaliatory tort suits pursuant to s. 456.073(12), be protected from federal antitrust suits filed under the Sherman Anti-Trust Act, 15 U.S.C.A. ss. 1 et seq. Such intent is within the public policy of the state to secure the provision of quality medical services to the public.

(2) Each licensed facility, as a condition of licensure, shall provide for peer review of physicians who deliver health care services at the facility. Each licensed facility shall develop written, binding procedures by which such peer review shall be conducted. Such procedures shall include:

(a) Mechanism for choosing the membership of the body or bodies that conduct peer review.

(b) Adoption of rules of order for the peer review process.

(c) Fair review of the case with the physician involved.

(d) Mechanism to identify and avoid conflict of interest on the part of the peer review panel members.

(e) Recording of agendas and minutes which do not contain confidential material, for review by the Division of Health Quality Assurance of the agency.

(f) Review, at least annually, of the peer review procedures by the governing board of the licensed facility.

(g) Focus of the peer review process on review of professional practices at the facility to reduce morbidity and mortality and to improve patient care.

(3) If reasonable belief exists that conduct by a staff member or physician who delivers health care services at the licensed facility may constitute one or more grounds for discipline as provided in this subsection, a peer review panel shall investigate and determine whether grounds for discipline exist with respect to such staff member or physician. The governing board of any licensed facility, after considering the recommendations of its peer review panel, shall suspend, deny, revoke, or curtail the privileges, or reprimand, counsel, or require education, of any such staff member or physician after a final determination has been made that one or more of the following grounds exist:

(a) Incompetence.

(b) Being found to be a habitual user of intoxicants or drugs to the extent that he or she is deemed dangerous to himself, herself, or others.

(c) Mental or physical impairment which may adversely affect patient care.

(d) Being found liable by a court of competent jurisdiction for medical negligence or malpractice involving negligent conduct.

(e) One or more settlements exceeding $10,000 for medical negligence or malpractice involving negligent conduct by the staff member.

(f) Medical negligence other than as specified in paragraph (d) or paragraph (e).

(g) Failure to comply with the policies, procedures, or directives of the risk management program or any quality assurance committees of any licensed facility.

(4) Pursuant to ss. 458.337 and 459.016, any disciplinary actions taken under subsection (3) shall be reported in writing to the Division of Health Quality Assurance of the agency within 30 working days after its initial occurrence, regardless of the pendency of appeals to the governing board of the hospital. The notification shall identify the disciplined practitioner, the action taken, and the reason for such action. All final disciplinary actions taken under subsection (3), if different from those which were reported to the agency within 30 days after the initial occurrence, shall be reported within 10 working days to the Division of Health Quality Assurance of the agency in writing and shall specify the disciplinary action taken and the specific grounds therefor. The division shall review each report and determine whether it potentially involved conduct by the licensee that is subject to disciplinary action, in which case s. 456.073 shall apply. The reports are not subject to inspection under s. 119.07(1) even if the division’s investigation results in a finding of probable cause.

(5) There shall be no monetary liability on the part of, and no cause of action for damages against, any licensed facility, its governing board or governing board members, peer review panel, medical staff, or disciplinary body, or its agents, investigators, witnesses, or employees; a committee of a hospital; or any other person, for any action taken without intentional fraud in carrying out the provisions of this section.

(6) For a single incident or series of isolated incidents that are nonwillful violations of the reporting requirements of this section or part II of chapter 408, the agency shall first seek to obtain corrective action by the facility. If correction is not demonstrated within the timeframe established by the agency or if there is a pattern of nonwillful violations of this section or part II of chapter 408, the agency may impose an administrative fine, not to exceed $5,000 for any violation of the reporting requirements of this section or part II of chapter 408. The administrative fine for repeated nonwillful violations may not exceed $10,000 for any violation. The administrative fine for each intentional and willful violation may not exceed $25,000 per violation, per day. The fine for an intentional and willful violation of this section or part II of chapter 408 may not exceed $250,000. In determining the amount of fine to be levied, the agency shall be guided by s. 395.1065(2)(b).

(7) The proceedings and records of peer review panels, committees, and governing boards or agent thereof which relate solely to actions taken in carrying out this section are not subject to inspection under s. 119.07(1); and meetings held pursuant to achieving the objectives of such panels, committees, and governing boards are not open to the public under the provisions of chapter 286.

(8) The investigations, proceedings, and records of the peer review panel, a committee of a hospital, a disciplinary board, or a governing board, or agent thereof with whom there is a specific written contract for that purpose, as described in this section shall not be subject to discovery or introduction into evidence in any civil or administrative action against a provider of professional health services arising out of the matters which are the subject of evaluation and review by such group or its agent, and a person who was in attendance at a meeting of such group or its agent may not be permitted or required to testify in any such civil or administrative action as to any evidence or other matters produced or presented during the proceedings of such group or its agent or as to any findings, recommendations, evaluations, opinions, or other actions of such group or its agent or any members thereof. However, information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or use in any such civil or administrative action merely because they were presented during proceedings of such group, and any person who testifies before such group or who is a member of such group may not be prevented from testifying as to matters within his or her knowledge, but such witness may not be asked about his or her testimony before such a group or opinions formed by him or her as a result of such group hearings.

(9)(a) If the defendant prevails in an action brought by a staff member or physician who delivers health care services at the licensed facility against any person or entity that initiated, participated in, was a witness in, or conducted any review as authorized by this section, the court shall award reasonable attorney’s fees and costs to the defendant.

(b) As a condition of any staff member or physician bringing any action against any person or entity that initiated, participated in, was a witness in, or conducted any review as authorized by this section and before any responsive pleading is due, the staff member or physician shall post a bond or other security, as set by the court having jurisdiction of the action, in an amount sufficient to pay the costs and attorney’s fees.

(10)(a) A hospital’s compliance with the requirements of this chapter or s. 766.110(1) may not be the sole basis to establish an agency or partnership relationship between the hospital and physicians who provide services within the hospital.

(b) A hospital may create an agency relationship with a physician by written contract signed by the hospital and:

1. The physician;

2. A health care professional association; or

3. A corporate medical group and its employees.

A written contract is not the exclusive means to establish an agency or partnership relationship between a hospital and any other person described in this paragraph.

History.—ss. 26, 30, ch. 82-182; s. 1, ch. 82-402; s. 3, ch. 85-175; s. 3, ch. 88-1; s. 2, ch. 88-277; s. 4, ch. 89-162; s. 14, ch. 90-344; ss. 12, 13, 98, ch. 92-289; s. 726, ch. 95-148; s. 213, ch. 96-406; s. 24, ch. 98-89; s. 21, ch. 98-166; s. 13, ch. 2000-160; s. 43, ch. 2007-230.

Note.—Former s. 395.0115.



395.0195 - Access of chiropractic physicians to diagnostic reports.

395.0195 Access of chiropractic physicians to diagnostic reports.—Each hospital shall set standards and procedures which provide for reasonable access by licensed chiropractic physicians to the reports of diagnostic X rays and laboratory tests of licensed facilities, subject to the same standards and procedures as other licensed physicians. However, this section does not require a licensed facility to grant staff privileges to a chiropractic physician.

History.—ss. 26, 30, ch. 82-182; ss. 14, 98, ch. 92-289; s. 255, ch. 98-166.

Note.—Former s. 395.014.



395.0197 - Internal risk management program.

395.0197 Internal risk management program.—

(1) Every licensed facility shall, as a part of its administrative functions, establish an internal risk management program that includes all of the following components:

(a) The investigation and analysis of the frequency and causes of general categories and specific types of adverse incidents to patients.

(b) The development of appropriate measures to minimize the risk of adverse incidents to patients, including, but not limited to:

1. Risk management and risk prevention education and training of all nonphysician personnel as follows:

a. Such education and training of all nonphysician personnel as part of their initial orientation; and

b. At least 1 hour of such education and training annually for all personnel of the licensed facility working in clinical areas and providing patient care, except those persons licensed as health care practitioners who are required to complete continuing education coursework pursuant to chapter 456 or the respective practice act.

2. A prohibition, except when emergency circumstances require otherwise, against a staff member of the licensed facility attending a patient in the recovery room, unless the staff member is authorized to attend the patient in the recovery room and is in the company of at least one other person. However, a licensed facility is exempt from the two-person requirement if it has:

a. Live visual observation;

b. Electronic observation; or

c. Any other reasonable measure taken to ensure patient protection and privacy.

3. A prohibition against an unlicensed person from assisting or participating in any surgical procedure unless the facility has authorized the person to do so following a competency assessment, and such assistance or participation is done under the direct and immediate supervision of a licensed physician and is not otherwise an activity that may only be performed by a licensed health care practitioner.

4. Development, implementation, and ongoing evaluation of procedures, protocols, and systems to accurately identify patients, planned procedures, and the correct site of the planned procedure so as to minimize the performance of a surgical procedure on the wrong patient, a wrong surgical procedure, a wrong-site surgical procedure, or a surgical procedure otherwise unrelated to the patient’s diagnosis or medical condition.

(c) The analysis of patient grievances that relate to patient care and the quality of medical services.

(d) A system for informing a patient or an individual identified pursuant to s. 765.401(1) that the patient was the subject of an adverse incident, as defined in subsection (5). Such notice shall be given by an appropriately trained person designated by the licensed facility as soon as practicable to allow the patient an opportunity to minimize damage or injury.

(e) The development and implementation of an incident reporting system based upon the affirmative duty of all health care providers and all agents and employees of the licensed health care facility to report adverse incidents to the risk manager, or to his or her designee, within 3 business days after their occurrence.

(2) The internal risk management program is the responsibility of the governing board of the health care facility. Each licensed facility shall hire a risk manager, licensed under s. 395.10974, who is responsible for implementation and oversight of such facility’s internal risk management program as required by this section. A risk manager must not be made responsible for more than four internal risk management programs in separate licensed facilities, unless the facilities are under one corporate ownership or the risk management programs are in rural hospitals.

(3) In addition to the programs mandated by this section, other innovative approaches intended to reduce the frequency and severity of medical malpractice and patient injury claims shall be encouraged and their implementation and operation facilitated. Such additional approaches may include extending internal risk management programs to health care providers’ offices and the assuming of provider liability by a licensed health care facility for acts or omissions occurring within the licensed facility. Each licensed facility shall annually report to the agency and the Department of Health the name and judgments entered against each health care practitioner for which it assumes liability. The agency and Department of Health, in their respective annual reports, shall include statistics that report the number of licensed facilities that assume such liability and the number of health care practitioners, by profession, for whom they assume liability.

(4) The agency shall adopt rules governing the establishment of internal risk management programs to meet the needs of individual licensed facilities. Each internal risk management program shall include the use of incident reports to be filed with an individual of responsibility who is competent in risk management techniques in the employ of each licensed facility, such as an insurance coordinator, or who is retained by the licensed facility as a consultant. The individual responsible for the risk management program shall have free access to all medical records of the licensed facility. The incident reports are part of the workpapers of the attorney defending the licensed facility in litigation relating to the licensed facility and are subject to discovery, but are not admissible as evidence in court. A person filing an incident report is not subject to civil suit by virtue of such incident report. As a part of each internal risk management program, the incident reports shall be used to develop categories of incidents which identify problem areas. Once identified, procedures shall be adjusted to correct the problem areas.

(5) For purposes of reporting to the agency pursuant to this section, the term “adverse incident” means an event over which health care personnel could exercise control and which is associated in whole or in part with medical intervention, rather than the condition for which such intervention occurred, and which:

(a) Results in one of the following injuries:

1. Death;

2. Brain or spinal damage;

3. Permanent disfigurement;

4. Fracture or dislocation of bones or joints;

5. A resulting limitation of neurological, physical, or sensory function which continues after discharge from the facility;

6. Any condition that required specialized medical attention or surgical intervention resulting from nonemergency medical intervention, other than an emergency medical condition, to which the patient has not given his or her informed consent; or

7. Any condition that required the transfer of the patient, within or outside the facility, to a unit providing a more acute level of care due to the adverse incident, rather than the patient’s condition prior to the adverse incident;

(b) Was the performance of a surgical procedure on the wrong patient, a wrong surgical procedure, a wrong-site surgical procedure, or a surgical procedure otherwise unrelated to the patient’s diagnosis or medical condition;

(c) Required the surgical repair of damage resulting to a patient from a planned surgical procedure, where the damage was not a recognized specific risk, as disclosed to the patient and documented through the informed-consent process; or

(d) Was a procedure to remove unplanned foreign objects remaining from a surgical procedure.

(6)(a) Each licensed facility subject to this section shall submit an annual report to the agency summarizing the incident reports that have been filed in the facility for that year. The report shall include:

1. The total number of adverse incidents.

2. A listing, by category, of the types of operations, diagnostic or treatment procedures, or other actions causing the injuries, and the number of incidents occurring within each category.

3. A listing, by category, of the types of injuries caused and the number of incidents occurring within each category.

4. A code number using the health care professional’s licensure number and a separate code number identifying all other individuals directly involved in adverse incidents to patients, the relationship of the individual to the licensed facility, and the number of incidents in which each individual has been directly involved. Each licensed facility shall maintain names of the health care professionals and individuals identified by code numbers for purposes of this section.

5. A description of all malpractice claims filed against the licensed facility, including the total number of pending and closed claims and the nature of the incident which led to, the persons involved in, and the status and disposition of each claim. Each report shall update status and disposition for all prior reports.

(b) The information reported to the agency pursuant to paragraph (a) which relates to persons licensed under chapter 458, chapter 459, chapter 461, or chapter 466 shall be reviewed by the agency. The agency shall determine whether any of the incidents potentially involved conduct by a health care professional who is subject to disciplinary action, in which case the provisions of s. 456.073 shall apply.

(c) The report submitted to the agency shall also contain the name and license number of the risk manager of the licensed facility, a copy of its policy and procedures which govern the measures taken by the facility and its risk manager to reduce the risk of injuries and adverse incidents, and the results of such measures. The annual report is confidential and is not available to the public pursuant to s. 119.07(1) or any other law providing access to public records. The annual report is not discoverable or admissible in any civil or administrative action, except in disciplinary proceedings by the agency or the appropriate regulatory board. The annual report is not available to the public as part of the record of investigation for and prosecution in disciplinary proceedings made available to the public by the agency or the appropriate regulatory board. However, the agency or the appropriate regulatory board shall make available, upon written request by a health care professional against whom probable cause has been found, any such records which form the basis of the determination of probable cause.

(7) Any of the following adverse incidents, whether occurring in the licensed facility or arising from health care prior to admission in the licensed facility, shall be reported by the facility to the agency within 15 calendar days after its occurrence:

(a) The death of a patient;

(b) Brain or spinal damage to a patient;

(c) The performance of a surgical procedure on the wrong patient;

(d) The performance of a wrong-site surgical procedure;

(e) The performance of a wrong surgical procedure;

(f) The performance of a surgical procedure that is medically unnecessary or otherwise unrelated to the patient’s diagnosis or medical condition;

(g) The surgical repair of damage resulting to a patient from a planned surgical procedure, where the damage is not a recognized specific risk, as disclosed to the patient and documented through the informed-consent process; or

(h) The performance of procedures to remove unplanned foreign objects remaining from a surgical procedure.

The agency may grant extensions to this reporting requirement for more than 15 days upon justification submitted in writing by the facility administrator to the agency. The agency may require an additional, final report. These reports shall not be available to the public pursuant to s. 119.07(1) or any other law providing access to public records, nor be discoverable or admissible in any civil or administrative action, except in disciplinary proceedings by the agency or the appropriate regulatory board, nor shall they be available to the public as part of the record of investigation for and prosecution in disciplinary proceedings made available to the public by the agency or the appropriate regulatory board. However, the agency or the appropriate regulatory board shall make available, upon written request by a health care professional against whom probable cause has been found, any such records which form the basis of the determination of probable cause. The agency may investigate, as it deems appropriate, any such incident and prescribe measures that must or may be taken in response to the incident. The agency shall review each incident and determine whether it potentially involved conduct by the health care professional who is subject to disciplinary action, in which case the provisions of s. 456.073 shall apply.

(8) The agency shall publish on the agency’s website, no less than quarterly, a summary and trend analysis of adverse incident reports received pursuant to this section, which shall not include information that would identify the patient, the reporting facility, or the health care practitioners involved. The agency shall publish on the agency’s website an annual summary and trend analysis of all adverse incident reports and malpractice claims information provided by facilities in their annual reports, which shall not include information that would identify the patient, the reporting facility, or the practitioners involved. The purpose of the publication of the summary and trend analysis is to promote the rapid dissemination of information relating to adverse incidents and malpractice claims to assist in avoidance of similar incidents and reduce morbidity and mortality.

(9) The internal risk manager of each licensed facility shall:

(a) Investigate every allegation of sexual misconduct which is made against a member of the facility’s personnel who has direct patient contact, when the allegation is that the sexual misconduct occurred at the facility or on the grounds of the facility.

(b) Report every allegation of sexual misconduct to the administrator of the licensed facility.

(c) Notify the family or guardian of the victim, if a minor, that an allegation of sexual misconduct has been made and that an investigation is being conducted.

(d) Report to the Department of Health every allegation of sexual misconduct, as defined in chapter 456 and the respective practice act, by a licensed health care practitioner that involves a patient.

(10) Any witness who witnessed or who possesses actual knowledge of the act that is the basis of an allegation of sexual abuse shall:

(a) Notify the local police; and

(b) Notify the hospital risk manager and the administrator.

For purposes of this subsection, “sexual abuse” means acts of a sexual nature committed for the sexual gratification of anyone upon, or in the presence of, a vulnerable adult, without the vulnerable adult’s informed consent, or a minor. “Sexual abuse” includes, but is not limited to, the acts defined in s. 794.011(1)(h), fondling, exposure of a vulnerable adult’s or minor’s sexual organs, or the use of the vulnerable adult or minor to solicit for or engage in prostitution or sexual performance. “Sexual abuse” does not include any act intended for a valid medical purpose or any act which may reasonably be construed to be a normal caregiving action.

(11) A person who, with malice or with intent to discredit or harm a licensed facility or any person, makes a false allegation of sexual misconduct against a member of a licensed facility’s personnel is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(12) In addition to any penalty imposed pursuant to this section or part II of chapter 408, the agency shall require a written plan of correction from the facility. For a single incident or series of isolated incidents that are nonwillful violations of the reporting requirements of this section or part II of chapter 408, the agency shall first seek to obtain corrective action by the facility. If the correction is not demonstrated within the timeframe established by the agency or if there is a pattern of nonwillful violations of this section or part II of chapter 408, the agency may impose an administrative fine, not to exceed $5,000 for any violation of the reporting requirements of this section or part II of chapter 408. The administrative fine for repeated nonwillful violations may not exceed $10,000 for any violation. The administrative fine for each intentional and willful violation may not exceed $25,000 per violation, per day. The fine for an intentional and willful violation of this section or part II of chapter 408 may not exceed $250,000. In determining the amount of fine to be levied, the agency shall be guided by s. 395.1065(2)(b).

(13) The agency shall have access to all licensed facility records necessary to carry out the provisions of this section. The records obtained by the agency under subsection (6), subsection (7), or subsection (9) are not available to the public under s. 119.07(1), nor shall they be discoverable or admissible in any civil or administrative action, except in disciplinary proceedings by the agency or the appropriate regulatory board, nor shall records obtained pursuant to s. 456.071 be available to the public as part of the record of investigation for and prosecution in disciplinary proceedings made available to the public by the agency or the appropriate regulatory board. However, the agency or the appropriate regulatory board shall make available, upon written request by a health care professional against whom probable cause has been found, any such records which form the basis of the determination of probable cause, except that, with respect to medical review committee records, s. 766.101 controls.

(14) The meetings of the committees and governing board of a licensed facility held solely for the purpose of achieving the objectives of risk management as provided by this section shall not be open to the public under the provisions of chapter 286. The records of such meetings are confidential and exempt from s. 119.07(1), except as provided in subsection (13).

(15) The agency shall review, as part of its licensure inspection process, the internal risk management program at each licensed facility regulated by this section to determine whether the program meets standards established in statutes and rules, whether the program is being conducted in a manner designed to reduce adverse incidents, and whether the program is appropriately reporting incidents under this section.

(16) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any risk manager, licensed under s. 395.10974, for the implementation and oversight of the internal risk management program in a facility licensed under this chapter or chapter 390 as required by this section, for any act or proceeding undertaken or performed within the scope of the functions of such internal risk management program if the risk manager acts without intentional fraud.

(17) A privilege against civil liability is hereby granted to any licensed risk manager or licensed facility with regard to information furnished pursuant to this chapter, unless the licensed risk manager or facility acted in bad faith or with malice in providing such information.

(18) If the agency, through its receipt of any reports required under this section or through any investigation, has a reasonable belief that conduct by a staff member or employee of a licensed facility is grounds for disciplinary action by the appropriate regulatory board, the agency shall report this fact to such regulatory board.

(19) It shall be unlawful for any person to coerce, intimidate, or preclude a risk manager from lawfully executing his or her reporting obligations pursuant to this chapter. Such unlawful action shall be subject to civil monetary penalties not to exceed $10,000 per violation.

History.—s. 3, ch. 75-9; s. 3, ch. 76-168; s. 2, ch. 76-260; s. 1, ch. 77-64; s. 1, ch. 77-457; s. 286, ch. 79-400; s. 3, ch. 81-318; ss. 9, 52, ch. 85-175; s. 2, ch. 86-287; s. 6, ch. 88-1; s. 3, ch. 88-97; s. 3, ch. 88-277; s. 14, ch. 89-527; s. 16, ch. 90-344; s. 23, ch. 92-33; ss. 15, 16, 98, ch. 92-289; s. 1, ch. 95-319; s. 214, ch. 96-406; s. 25, ch. 98-89; s. 22, ch. 98-166; s. 14, ch. 2000-160; s. 63, ch. 2001-277; s. 4, ch. 2003-416; s. 44, ch. 2007-230.

Note.—Former ss. 395.18, 768.41; s. 395.041.



395.1011 - Identification, segregation, and separation of biomedical waste.

395.1011 Identification, segregation, and separation of biomedical waste.—Each licensed facility shall comply with the requirements contained in s. 381.0098. Any transporter or potential transporter of such waste shall be notified of the existence and locations of such waste.

History.—ss. 2, 4, ch. 82-125; s. 53, ch. 88-130; ss. 18, 98, ch. 92-289.

Note.—Former s. 395.0101.



395.1012 - Patient safety.

395.1012 Patient safety.—

(1) Each licensed facility must adopt a patient safety plan. A plan adopted to implement the requirements of 42 C.F.R. s. 482.21 shall be deemed to comply with this requirement.

(2) Each licensed facility shall appoint a patient safety officer and a patient safety committee, which shall include at least one person who is neither employed by nor practicing in the facility, for the purpose of promoting the health and safety of patients, reviewing and evaluating the quality of patient safety measures used by the facility, and assisting in the implementation of the facility patient safety plan.

History.—s. 6, ch. 2003-416; s. 43, ch. 2016-10.



395.1021 - Treatment of sexual assault victims.

395.1021 Treatment of sexual assault victims.—Any licensed facility which provides emergency room services shall arrange for the rendering of appropriate medical attention and treatment of victims of sexual assault through:

(1) Such gynecological, psychological, and medical services as are needed by the victim.

(2) The gathering of forensic medical evidence required for investigation and prosecution from a victim who has reported a sexual battery to a law enforcement agency or who requests that such evidence be gathered for a possible future report.

(3) The training of medical support personnel competent to provide the medical services and treatment as described in subsections (1) and (2).

Such licensed facility shall also arrange for the protection of the victim’s anonymity while complying with the laws of this state and may encourage the victim to notify law enforcement personnel and to cooperate with them in apprehending the suspect.

History.—ss. 26, 30, ch. 82-182; ss. 19, 98, ch. 92-289; s. 5, ch. 2011-220.

Note.—Former s. 395.0201.



395.1023 - Child abuse and neglect cases; duties.

395.1023 Child abuse and neglect cases; duties.—Each licensed facility shall adopt a protocol that, at a minimum, requires the facility to:

(1) Incorporate a facility policy that every staff member has an affirmative duty to report, pursuant to chapter 39, any actual or suspected case of child abuse, abandonment, or neglect; and

(2) In any case involving suspected child abuse, abandonment, or neglect, designate, at the request of the department, a staff physician to act as a liaison between the hospital and the Department of Children and Families office which is investigating the suspected abuse, abandonment, or neglect, and the child protection team, as defined in s. 39.01, when the case is referred to such a team.

Each general hospital and appropriate specialty hospital shall comply with the provisions of this section and shall notify the agency and the department of its compliance by sending a copy of its policy to the agency and the department as required by rule. The failure by a general hospital or appropriate specialty hospital to comply shall be punished by a fine not exceeding $1,000, to be fixed, imposed, and collected by the agency. Each day in violation is considered a separate offense.

History.—s. 4, ch. 84-226; s. 1, ch. 85-65; s. 36, ch. 92-78; ss. 20, 98, ch. 92-289; s. 2, ch. 97-237; s. 141, ch. 98-403; s. 110, ch. 2014-19.

Note.—Former s. 395.0205.



395.1024 - Patients consenting to adoptions; protocols.

395.1024 Patients consenting to adoptions; protocols.—

(1) Each licensed facility shall adopt a protocol that at a minimum provides for facility staff to be knowledgeable of the waiting periods, revocation and the contents of the consent to adoption as contained in s. 63.082(4), and describes the supportive and unbiased manner in which facility staff will interact with birth parents and prospective adoptive parents regarding the adoption, in particular during the waiting period required in s. 63.082(4)(b) before consenting to an adoption.

(2) The protocol shall be in writing and be provided upon request to any birth parent or prospective adoptive parent of a child born in the facility.

History.—s. 39, ch. 2001-3.



395.1025 - Infectious diseases; notification.

395.1025 Infectious diseases; notification.—Notwithstanding the provisions in s. 381.004, if, while treating or transporting an ill or injured patient to a licensed facility, an emergency medical technician, paramedic, or other person comes into direct contact with the patient who is subsequently diagnosed as having an infectious disease, it shall be the duty of the licensed facility receiving the patient to notify the emergency medical technician, paramedic, or his or her emergency medical transportation service employer, or other person of the individual’s exposure to the patient within 48 hours, or sooner, of confirmation of the patient’s diagnosis and to advise him or her of the appropriate treatment, if any. Notification made pursuant to this section shall be done in a manner which will protect the confidentiality of such patient information and shall not include any patient’s name.

History.—s. 1, ch. 85-157; s. 3, ch. 92-171; ss. 21, 98, ch. 92-289; s. 727, ch. 95-148.

Note.—Former s. 395.0147.



395.1027 - Regional poison control centers.

395.1027 Regional poison control centers.—

(1) There shall be created three certified regional poison control centers, one each in the north, central, and southern regions of the state. Each regional poison control center shall be affiliated with and physically located in a certified Level I trauma center. Each regional poison control center shall be affiliated with an accredited medical school or college of pharmacy. The regional poison control centers shall be coordinated under the aegis of the Division of Children’s Medical Services in the department.

(2) Each regional poison control center shall provide the following services:

(a) Toll-free access by the public for poison information.

(b) Case management of poison cases.

(c) Professional consultation to health care practitioners.

(d) Prevention education to the public.

(e) Data collection and reporting.

(3) Upon request, a licensed facility or health care practitioner shall release to a regional poison control center any patient information that is relevant to the episode under evaluation for purposes of treatment or that is necessary for case management of poison cases and other patient information that is necessary to comply with the data collection and reporting requirements of this section and the professional organization that certifies poison control centers in accordance with federal law.

(4) The Legislature hereby finds and declares that it is in the public interest to shorten the time required for a citizen to request and receive directly from designated regional poison control centers telephonic management advice for acute poisoning emergencies. To facilitate rapid and direct access, telephone numbers for designated regional poison control centers shall be given special prominence. The local exchange telecommunications companies shall print immediately below “911” or other emergency calling instructions on the inside front cover of the telephone directory the words “Poison Information Center,” the logo of the American Association of Poison Control Centers, and the telephone number of the local, if applicable, or, if not local, other toll-free telephone number of the Florida Poison Information Center Network. This information shall be outlined and be no less than 1 inch in height by 2 inches in width. Only those facilities satisfying criteria established in the current “Criteria for Certification of a Regional Poison Center” set by the American Association of Poison Control Centers, and the “Standards of the Poison Information Center Program” initiated by the Division of Children’s Medical Services Prevention and Intervention of the Department of Health shall be permitted to list such facility as a poison information center, poison control center, or poison center. Those centers under a developmental phase-in plan shall be given 2 years from the date of initial 24-hour service implementation to comply with the aforementioned criteria and, as such, will be permitted to be listed as a poison information center, poison control center, or poison center during that allotted time period.

(5) By October 1, 1999, each regional poison control center shall develop a prehospital emergency dispatch protocol with each licensee defined by s. 401.23(13) in the geographic area covered by the regional poison control center. The prehospital emergency dispatch protocol shall be developed by each licensee’s medical director in conjunction with the designated regional poison control center responsible for the geographic area in which the licensee operates. The protocol shall define toxic substances and describe the procedure by which the designated regional poison control center may be consulted by the licensee. If a call is transferred to the designated regional poison control center in accordance with the protocol established under this section and s. 401.268, the designated regional poison control center shall assume responsibility and liability for the call.

History.—s. 18, ch. 89-283; s. 1, ch. 90-192; ss. 22, 98, ch. 92-289; s. 1, ch. 94-147; s. 97, ch. 95-143; s. 1, ch. 98-7; s. 103, ch. 99-8; s. 15, ch. 2000-153; s. 24, ch. 2004-350; s. 2, ch. 2005-256; s. 84, ch. 2012-184.

Note.—Former s. 395.038.



395.1031 - Emergency medical services; communication.

395.1031 Emergency medical services; communication.—Each licensed hospital with an emergency department must be capable of communicating by two-way radio with all ground-based basic life support service vehicles and advanced life support service vehicles that operate within the hospital’s service area under a state permit and with all rotorcraft air ambulances that operate under a state permit. The hospital’s radio system must be capable of interfacing with municipal mutual aid channels designated by the Department of Management Services and the Federal Communications Commission.

History.—ss. 23, 99, ch. 92-289; s. 72, ch. 95-143; s. 99, ch. 98-279.



395.1041 - Access to emergency services and care.

395.1041 Access to emergency services and care.—

(1) LEGISLATIVE INTENT.—The Legislature finds and declares it to be of vital importance that emergency services and care be provided by hospitals and physicians to every person in need of such care. The Legislature finds that persons have been denied emergency services and care by hospitals. It is the intent of the Legislature that the agency vigorously enforce the ability of persons to receive all necessary and appropriate emergency services and care and that the agency act in a thorough and timely manner against hospitals and physicians which deny persons emergency services and care. It is further the intent of the Legislature that hospitals, emergency medical services providers, and other health care providers work together in their local communities to enter into agreements or arrangements to ensure access to emergency services and care. The Legislature further recognizes that appropriate emergency services and care often require followup consultation and treatment in order to effectively care for emergency medical conditions.

(2) INVENTORY OF HOSPITAL EMERGENCY SERVICES.—The agency shall establish and maintain an inventory of hospitals with emergency services. The inventory shall list all services within the service capability of the hospital, and such services shall appear on the face of the hospital license. Each hospital having emergency services shall notify the agency of its service capability in the manner and form prescribed by the agency. The agency shall use the inventory to assist emergency medical services providers and others in locating appropriate emergency medical care. The inventory shall also be made available to the general public. On or before August 1, 1992, the agency shall request that each hospital identify the services which are within its service capability. On or before November 1, 1992, the agency shall notify each hospital of the service capability to be included in the inventory. The hospital has 15 days from the date of receipt to respond to the notice. By December 1, 1992, the agency shall publish a final inventory. Each hospital shall reaffirm its service capability when its license is renewed and shall notify the agency of the addition of a new service or the termination of a service prior to a change in its service capability.

(3) EMERGENCY SERVICES; DISCRIMINATION; LIABILITY OF FACILITY OR HEALTH CARE PERSONNEL.—

(a) Every general hospital which has an emergency department shall provide emergency services and care for any emergency medical condition when:

1. Any person requests emergency services and care; or

2. Emergency services and care are requested on behalf of a person by:

a. An emergency medical services provider who is rendering care to or transporting the person; or

b. Another hospital, when such hospital is seeking a medically necessary transfer, except as otherwise provided in this section.

(b) Arrangements for transfers must be made between hospital emergency services personnel for each hospital, unless other arrangements between the hospitals exist.

(c) A patient, whether stabilized or not, may be transferred to another hospital which has the requisite service capability or is not at service capacity, if:

1. The patient, or a person who is legally responsible for the patient and acting on the patient’s behalf, after being informed of the hospital’s obligation under this section and of the risk of transfer, requests that the transfer be effected;

2. A physician has signed a certification that, based upon the reasonable risks and benefits to the patient, and based upon the information available at the time of transfer, the medical benefits reasonably expected from the provision of appropriate medical treatment at another hospital outweigh the increased risks to the individual’s medical condition from effecting the transfer; or

3. A physician is not physically present in the emergency services area at the time an individual is transferred and a qualified medical person signs a certification that a physician, in consultation with personnel, has determined that the medical benefits reasonably expected from the provision of appropriate medical treatment at another medical facility outweigh the increased risks to the individual’s medical condition from effecting the transfer. The consulting physician must countersign the certification;

provided that this paragraph shall not be construed to require acceptance of a transfer that is not medically necessary.

(d)1. Every hospital shall ensure the provision of services within the service capability of the hospital, at all times, either directly or indirectly through an arrangement with another hospital, through an arrangement with one or more physicians, or as otherwise made through prior arrangements. A hospital may enter into an agreement with another hospital for purposes of meeting its service capability requirement, and appropriate compensation or other reasonable conditions may be negotiated for these backup services.

2. If any arrangement requires the provision of emergency medical transportation, such arrangement must be made in consultation with the applicable provider and may not require the emergency medical service provider to provide transportation that is outside the routine service area of that provider or in a manner that impairs the ability of the emergency medical service provider to timely respond to prehospital emergency calls.

3. A hospital shall not be required to ensure service capability at all times as required in subparagraph 1. if, prior to the receiving of any patient needing such service capability, such hospital has demonstrated to the agency that it lacks the ability to ensure such capability and it has exhausted all reasonable efforts to ensure such capability through backup arrangements. In reviewing a hospital’s demonstration of lack of ability to ensure service capability, the agency shall consider factors relevant to the particular case, including the following:

a. Number and proximity of hospitals with the same service capability.

b. Number, type, credentials, and privileges of specialists.

c. Frequency of procedures.

d. Size of hospital.

4. The agency shall publish proposed rules implementing a reasonable exemption procedure by November 1, 1992. Subparagraph 1. shall become effective upon the effective date of said rules or January 31, 1993, whichever is earlier. For a period not to exceed 1 year from the effective date of subparagraph 1., a hospital requesting an exemption shall be deemed to be exempt from offering the service until the agency initially acts to deny or grant the original request. The agency has 45 days from the date of receipt of the request to approve or deny the request. After the first year from the effective date of subparagraph 1., if the agency fails to initially act within the time period, the hospital is deemed to be exempt from offering the service until the agency initially acts to deny the request.

(e) Except as otherwise provided by law, all medically necessary transfers shall be made to the geographically closest hospital with the service capability, unless another prior arrangement is in place or the geographically closest hospital is at service capacity. When the condition of a medically necessary transferred patient improves so that the service capability of the receiving hospital is no longer required, the receiving hospital may transfer the patient back to the transferring hospital and the transferring hospital shall receive the patient within its service capability.

(f) In no event shall the provision of emergency services and care, the acceptance of a medically necessary transfer, or the return of a patient pursuant to paragraph (e) be based upon, or affected by, the person’s race, ethnicity, religion, national origin, citizenship, age, sex, preexisting medical condition, physical or mental handicap, insurance status, economic status, or ability to pay for medical services, except to the extent that a circumstance such as age, sex, preexisting medical condition, or physical or mental handicap is medically significant to the provision of appropriate medical care to the patient.

(g) Neither the hospital nor its employees, nor any physician, dentist, or podiatric physician shall be liable in any action arising out of a refusal to render emergency services or care if the refusal is made after screening, examining, and evaluating the patient, and is based on the determination, exercising reasonable care, that the person is not suffering from an emergency medical condition or a determination, exercising reasonable care, that the hospital does not have the service capability or is at service capacity to render those services.

(h) A hospital may request and collect insurance information and other financial information from a patient, in accordance with federal law, if emergency services and care are not delayed. No hospital to which another hospital is transferring a person in need of emergency services and care may require the transferring hospital or any person or entity to guarantee payment for the person as a condition of receiving the transfer. In addition, a hospital may not require any contractual agreement, any type of preplanned transfer agreement, or any other arrangement to be made prior to or at the time of transfer as a condition of receiving an individual patient being transferred. However, the patient or the patient’s legally responsible relative or guardian shall execute an agreement to pay for emergency services or care or otherwise supply insurance or credit information promptly after the services and care are rendered.

(i) Each hospital offering emergency services shall post, in a conspicuous place in the emergency service area, a sign clearly stating a patient’s right to emergency services and care and the service capability of the hospital.

(j) If a hospital subject to the provisions of this chapter does not maintain an emergency department, its employees shall nevertheless exercise reasonable care to determine whether an emergency medical condition exists and shall direct the persons seeking emergency care to a nearby facility which can render the needed services and shall assist the persons seeking emergency care in obtaining the services, including transportation services, in every way reasonable under the circumstances.

(k)1. Emergency medical services providers may not condition the prehospital transport of any person in need of emergency services and care on the person’s ability to pay. Nor may emergency medical services providers condition a transfer on the person’s ability to pay when the transfer is made necessary because the patient is in immediate need of treatment for an emergency medical condition for which the hospital lacks service capability or when the hospital is at service capacity. However, the patient or the patient’s legally responsible relative or guardian shall execute an agreement to pay for the transport or otherwise supply insurance or credit information promptly after the transport is rendered.

2. A hospital may enter into an agreement with an emergency medical services provider for purposes of meeting its service capability requirements, and appropriate compensation and other reasonable conditions may be negotiated for these services.

(l) Hospital personnel may withhold or withdraw cardiopulmonary resuscitation if presented with an order not to resuscitate executed pursuant to s. 401.45. Facility staff and facilities shall not be subject to criminal prosecution or civil liability, nor be considered to have engaged in negligent or unprofessional conduct, for withholding or withdrawing cardiopulmonary resuscitation pursuant to such an order. The absence of an order not to resuscitate executed pursuant to s. 401.45 does not preclude a physician from withholding or withdrawing cardiopulmonary resuscitation as otherwise permitted by law.

(4) RECORDS OF TRANSFERS; REPORT OF VIOLATIONS.—

(a)1. Each hospital shall maintain records of each transfer made or received for a period of 5 years. These records of transfers shall be included in a transfer log, as well as in the permanent medical record of any patient being transferred or received.

2. Each hospital shall maintain records of all patients who request emergency care and services, or persons on whose behalf emergency care and services are requested, for a period of 5 years. These records shall be included in a log, as well as in the permanent medical record of any patient or person for whom emergency services and care is requested.

(b) Any hospital employee, physician, other licensed emergency room health care personnel, or certified prehospital emergency personnel who knows of an apparent violation of this section or the rules adopted under this section shall report the apparent violation to the agency within 30 days following its occurrence.

(c) A hospital, government agency, or person shall not retaliate against, penalize, institute a civil action against, or recover monetary relief from, or otherwise cause any injury to:

1. A physician or other person for reporting in good faith an apparent violation of this section or the rules adopted under this section to the agency, hospital, medical staff, or any other interested party or government agency;

2. A physician who refuses to transfer a patient if the physician determines, within reasonable medical probability, that the transfer or delay caused by the transfer will create a medical hazard to the patient; or

3. A physician who effectuates the transfer of a patient if the physician determines, within a reasonable medical probability, that failing to transfer the patient will create a medical hazard to the patient.

(5) PENALTIES.—

(a) The agency may deny, revoke, or suspend a license or impose an administrative fine, not to exceed $10,000 per violation, for the violation of any provision of this section or rules adopted under this section.

(b) Any person who suffers personal harm as a result of a violation of this section or the rules adopted hereunder may recover, in a civil action against the responsible hospital administrative or medical staff or personnel, damages, reasonable attorney’s fees, and other appropriate relief. However, this paragraph shall not be construed to create a cause of action beyond that recognized by this section and rules adopted under this section as they existed on April 1, 1992.

(c) Any hospital administrative or medical staff or personnel who knowingly or intentionally violates any provision of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(d)1. Any hospital, or any physician licensed under chapter 458 or chapter 459, who suffers a financial loss as a direct result of a violation by a physician or a hospital of a requirement of this section may, in a civil action against the physician or the hospital, obtain damages for financial loss of charges and such equitable relief as is appropriate, including reasonable attorney’s fees and costs.

2. If the defendant prevails in an action brought by the hospital or physician pursuant to this paragraph, the court may award reasonable attorney’s fees and costs to the defendant.

(e) A physician licensed under chapter 458 or chapter 459 who negligently or knowingly violates any requirement of this section relating to the provision of emergency services and care shall be deemed in violation of the provisions of such chapters for any of the following violations:

1. Failure or refusal to respond within a reasonable time after notification when on call.

2. Failure or refusal to sign a certificate of transfer as required by this section.

3. Signing a certificate of transfer stating that the medical benefits to be reasonably expected from a transfer to another facility outweigh the risks associated with the transfer, when the physician knew or should have known that the benefits did not outweigh the risks as required by this section.

4. Misrepresentation of an individual’s condition or other information when requesting a transfer.

Any fine collected for a violation of this section, including any fine collected from a physician licensed under chapter 458 or chapter 459, shall be deposited into the Public Medical Assistance Trust Fund.

(f) In determining whether a licensee is deemed in violation of this section and in assessing any penalties for violation, the agency shall consider, and the licensee may offer as an affirmative defense or in mitigation, whether the licensee has established that the alleged violation arose from the unanticipated changes in service capability or other factors beyond the licensee’s control.

(6) RIGHTS OF PERSONS BEING TREATED.—A hospital providing emergency services and care to a person who is being involuntarily examined under the provisions of s. 394.463 shall adhere to the rights of patients specified in part I of chapter 394 and the involuntary examination procedures provided in s. 394.463, regardless of whether the hospital, or any part thereof, is designated as a receiving or treatment facility under part I of chapter 394 and regardless of whether the person is admitted to the hospital.

(7) EMERGENCY ROOM DIVERSION PROGRAMS.—Hospitals may develop emergency room diversion programs, including, but not limited to, an “Emergency Hotline” which allows patients to help determine if emergency department services are appropriate or if other health care settings may be more appropriate for care, and a “Fast Track” program allowing nonemergency patients to be treated at an alternative site. Alternative sites may include health care programs funded with local tax revenue and federally funded community health centers, county health departments, or other nonhospital providers of health care services. The program may include provisions for followup care and case management.

History.—s. 6, ch. 88-186; s. 1, ch. 89-296; s. 68, ch. 91-224; s. 4, ch. 91-249; ss. 24, 25, 98, ch. 92-289; s. 30, ch. 96-169; s. 2, ch. 96-199; s. 10, ch. 96-223; s. 182, ch. 98-166; s. 2, ch. 99-331; s. 1, ch. 2000-295; s. 5, ch. 2004-297.

Note.—Former s. 395.0142.



395.1046 - Complaint investigation procedures.

395.1046 Complaint investigation procedures.—

(1) In addition to the requirements of s. 408.811, the agency shall investigate any complaint against a hospital for any violation of s. 395.1041 which the agency reasonably believes to be legally sufficient. A complaint is legally sufficient if it contains ultimate facts showing that a violation of this chapter, or any rule adopted under this chapter by the agency, has occurred. The agency may investigate, or continue to investigate, and may take appropriate final action on a complaint, even though the original complainant withdraws his or her complaint or otherwise indicates his or her desire not to cause it to be investigated to completion. When an investigation of any person or facility is undertaken, the agency shall notify such person in writing of the investigation and inform the person or facility in writing of the substance, the facts showing that a violation has occurred, and the source of any complaint filed against him or her. The agency may conduct an investigation without notification to any person if the act under investigation is a criminal offense. The agency shall have access to all records necessary for the investigation of the complaint.

(2) The agency or its agent shall expeditiously investigate each complaint against a hospital for a violation of s. 395.1041. When its investigation is complete, the agency shall prepare an investigative report. The report shall contain the investigative findings and the recommendations of the agency concerning the existence of probable cause.

(3) The complaint and all information obtained by the agency during an investigation conducted pursuant to this section are exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution until 10 days after probable cause has been found to exist by the agency, or until the person who is the subject of the investigation waives his or her privilege of confidentiality, whichever occurs first. In cases where the agency finds that the complaint is not legally sufficient or when the agency determines that no probable cause exists, all records pertaining thereto are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, the complaint and a summary of the agency’s findings shall be available, although information therein identifying an individual shall not be disclosed.

History.—s. 3, ch. 89-275; s. 4, ch. 89-283; s. 1, ch. 90-192; ss. 26, 98, ch. 92-289; s. 728, ch. 95-148; s. 2, ch. 95-387; s. 215, ch. 96-406; s. 46, ch. 2007-230.

Note.—Former s. 395.0175.



395.1051 - Duty to notify patients.

395.1051 Duty to notify patients.—An appropriately trained person designated by each licensed facility shall inform each patient, or an individual identified pursuant to s. 765.401(1), in person about adverse incidents that result in serious harm to the patient. Notification of outcomes of care that result in harm to the patient under this section shall not constitute an acknowledgment or admission of liability, nor can it be introduced as evidence.

History.—s. 7, ch. 2003-416.



395.1053 - Postpartum education.

395.1053 Postpartum education.—A hospital that provides birthing services shall incorporate information on safe sleep practices and the possible causes of Sudden Unexpected Infant Death into the hospital’s postpartum instruction on the care of newborns.

History.—s. 4, ch. 2013-62.



395.1055 - Rules and enforcement.

395.1055 Rules and enforcement.—

(1) The agency shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part, which shall include reasonable and fair minimum standards for ensuring that:

(a) Sufficient numbers and qualified types of personnel and occupational disciplines are on duty and available at all times to provide necessary and adequate patient care and safety.

(b) Infection control, housekeeping, sanitary conditions, and medical record procedures that will adequately protect patient care and safety are established and implemented.

(c) A comprehensive emergency management plan is prepared and updated annually. Such standards must be included in the rules adopted by the agency after consulting with the Division of Emergency Management. At a minimum, the rules must provide for plan components that address emergency evacuation transportation; adequate sheltering arrangements; postdisaster activities, including emergency power, food, and water; postdisaster transportation; supplies; staffing; emergency equipment; individual identification of residents and transfer of records, and responding to family inquiries. The comprehensive emergency management plan is subject to review and approval by the local emergency management agency. During its review, the local emergency management agency shall ensure that the following agencies, at a minimum, are given the opportunity to review the plan: the Department of Elderly Affairs, the Department of Health, the Agency for Health Care Administration, and the Division of Emergency Management. Also, appropriate volunteer organizations must be given the opportunity to review the plan. The local emergency management agency shall complete its review within 60 days and either approve the plan or advise the facility of necessary revisions.

(d) Licensed facilities are established, organized, and operated consistent with established standards and rules.

(e) Licensed facility beds conform to minimum space, equipment, and furnishings standards as specified by the department.

(f) All hospitals submit such data as necessary to conduct certificate-of-need reviews required under part I of chapter 408. Such data shall include, but shall not be limited to, patient origin data, hospital utilization data, type of service reporting, and facility staffing data. The agency may not collect data that identifies or could disclose the identity of individual patients. The agency shall utilize existing uniform statewide data sources when available and shall minimize reporting costs to hospitals.

(g) Each hospital has a quality improvement program designed according to standards established by their current accrediting organization. This program will enhance quality of care and emphasize quality patient outcomes, corrective action for problems, governing board review, and reporting to the agency of standardized data elements necessary to analyze quality of care outcomes. The agency shall use existing data, when available, and shall not duplicate the efforts of other state agencies in order to obtain such data.

(h) Licensed facilities make available on their Internet websites, no later than October 1, 2004, and in a hard copy format upon request, a description of and a link to the patient charge and performance outcome data collected from licensed facilities pursuant to s. 408.061.

(2) Separate standards may be provided for general and specialty hospitals, ambulatory surgical centers, mobile surgical facilities, and statutory rural hospitals as defined in s. 395.602.

(3) The agency shall adopt rules with respect to the care and treatment of patients residing in distinct part nursing units of hospitals which are certified for participation in Title XVIII (Medicare) and Title XIX (Medicaid) of the Social Security Act skilled nursing facility program. Such rules shall take into account the types of patients treated in hospital skilled nursing units, including typical patient acuity levels and the average length of stay in such units, and shall be limited to the appropriate portions of the Omnibus Budget Reconciliation Act of 1987 (Pub. L. No. 100-203) (December 22, 1987), Title IV (Medicare, Medicaid, and Other Health-Related Programs), Subtitle C (Nursing Home Reform), as amended.

(4) The agency shall adopt rules with respect to the care and treatment of clients in intensive residential treatment programs for children and adolescents and with respect to the safe and healthful development, operation, and maintenance of such programs.

(5) The agency shall enforce the provisions of part I of chapter 394, and rules adopted thereunder, with respect to the rights, standards of care, and examination and placement procedures applicable to patients voluntarily or involuntarily admitted to hospitals providing psychiatric observation, evaluation, diagnosis, or treatment.

(6) No rule shall be adopted under this part by the agency which would have the effect of denying a license to a facility required to be licensed under this part, solely by reason of the school or system of practice employed or permitted to be employed by physicians therein, provided that such school or system of practice is recognized by the laws of this state. However, nothing in this subsection shall be construed to limit the powers of the agency to provide and require minimum standards for the maintenance and operation of, and for the treatment of patients in, those licensed facilities which receive federal aid, in order to meet minimum standards related to such matters in such licensed facilities which may now or hereafter be required by appropriate federal officers or agencies in pursuance of federal law or promulgated in pursuance of federal law.

(7) Any licensed facility which is in operation at the time of promulgation of any applicable rules under this part shall be given a reasonable time, under the particular circumstances, but not to exceed 1 year from the date of such promulgation, within which to comply with such rules.

(8) The agency may not adopt any rule governing the design, construction, erection, alteration, modification, repair, or demolition of any public or private hospital, intermediate residential treatment facility, or ambulatory surgical center. It is the intent of the Legislature to preempt that function to the Florida Building Commission and the State Fire Marshal through adoption and maintenance of the Florida Building Code and the Florida Fire Prevention Code. However, the agency shall provide technical assistance to the commission and the State Fire Marshal in updating the construction standards of the Florida Building Code and the Florida Fire Prevention Code which govern hospitals, intermediate residential treatment facilities, and ambulatory surgical centers.

(9) The agency may adopt rules to administer the requirements of part II of chapter 408.

History.—ss. 26, 30, ch. 82-182; s. 5, ch. 83-244; ss. 40, 49, ch. 83-334; s. 41, ch. 87-92; s. 27, ch. 90-344; ss. 27, 98, ch. 92-289; s. 28, ch. 93-129; s. 24, ch. 93-211; s. 1, ch. 94-317; s. 31, ch. 96-169; s. 6, ch. 98-89; s. 99, ch. 98-200; s. 7, ch. 98-303; s. 104, ch. 99-8; ss. 22, 135, ch. 2000-141; ss. 34, 37, ch. 2001-186; ss. 3, 6, ch. 2001-372; s. 6, ch. 2004-297; s. 47, ch. 2007-230; s. 271, ch. 2011-142.

Note.—Former s. 395.005.



395.1056 - Plan components addressing a hospital’s response to terrorism; public records exemption; public meetings exemption.

395.1056 Plan components addressing a hospital’s response to terrorism; public records exemption; public meetings exemption.—

(1)(a) Those portions of a comprehensive emergency management plan that address the response of a public or private hospital to an act of terrorism as defined by s. 775.30 held by the agency, a state or local law enforcement agency, a county or municipal emergency management agency, the Executive Office of the Governor, the Department of Health, or the Division of Emergency Management are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(b) Information made confidential and exempt by this subsection may be disclosed by a custodial agency to another state or federal agency to prevent, detect, guard against, respond to, investigate, or manage the consequences of any attempted or actual act of terrorism, or to prosecute those persons who are responsible for such attempts or acts.

(c) Portions of a comprehensive emergency management plan that address the response of a public or private hospital to an act of terrorism include those portions addressing:

1. Security systems or plans;

2. Vulnerability analyses;

3. Emergency evacuation transportation;

4. Sheltering arrangements;

5. Postdisaster activities, including provisions for emergency power, communications, food, and water;

6. Postdisaster transportation;

7. Supplies, including drug caches;

8. Staffing;

9. Emergency equipment; and

10. Individual identification of residents, transfer of records, and methods of responding to family inquiries.

(2) Those portions of a comprehensive emergency management plan that address the response of a public hospital to an act of terrorism as defined by s. 775.30 held by that public hospital are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Portions of a comprehensive emergency management plan that address the response of a public hospital to an act of terrorism include those portions addressing:

(a) Security systems or plans;

(b) Vulnerability analyses;

(c) Emergency evacuation transportation;

(d) Sheltering arrangements;

(e) Postdisaster activities, including provisions for emergency power, communications, food, and water;

(f) Postdisaster transportation;

(g) Supplies, including drug caches;

(h) Staffing;

(i) Emergency equipment; and

(j) Individual identification of residents, transfer of records, and methods of responding to family inquiries.

(3) The public records exemptions provided by this section are remedial in nature, and it is the intent of the Legislature that the exemptions apply to plans held by a custodial agency before, on, or after the effective date of this section.

(4) That portion of a public meeting which would reveal information contained in a comprehensive emergency management plan that addresses the response of a hospital to an act of terrorism is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(5) The certification by the Governor, in coordination with the Department of Health, of the sufficiency of a comprehensive emergency management plan that addresses the response of a hospital to an act of terrorism is not exempt.

History.—s. 1, ch. 2001-362; s. 1, ch. 2006-109; s. 272, ch. 2011-142.



395.106 - Risk pooling by certain hospitals and hospital systems.

395.106 Risk pooling by certain hospitals and hospital systems.—

(1) Notwithstanding any other provision of law, any two or more hospitals licensed in this state and located in this state may form an alliance for the purpose of pooling and spreading liabilities of its members relative to property exposure, implementing self-insurance coverage for its members, or securing such property insurance coverage for the benefit of its members, provided an alliance that is created:

(a) Has annual premiums in excess of $3 million.

(b) Maintains a continuing program of premium calculation and evaluation and reserve evaluation to protect the financial stability of the alliance in an amount and manner determined by consultants using catastrophic (CAT) modeling criteria or other risk-estimating methodologies, including those used by qualified and independent actuaries.

(c) Causes to be prepared annually a fiscal year-end financial statement based upon generally accepted accounting principles and audited by an independent certified public accountant within 6 months after the end of the fiscal year.

(d) Has a governing body comprised entirely of member entities whose representatives on such governing body are specified by the organizational documents of the alliance.

(2) For purposes of this section, the term:

(a) “Alliance” means a corporation, association, limited liability company, or partnership or any other legal entity formed by a group of eligible entities.

(b) “Property coverage” means property coverage provided by self-insurance or insurance for real or personal property of every kind and every interest in such property against loss or damage from any hazard or cause and against any loss consequential to such loss or damage.

(3) An alliance that meets the requirements of this section is not subject to any provision of the insurance code.

(4) An alliance that meets the requirements of this section is not an insurer for purposes of participation in or coverage by the Florida Insurance Guaranty Association established in part II of chapter 631. Alliance self-insured coverage is not subject to insurance premium tax, and any such alliance formed pursuant to this section may not be assessed for purposes of s. 215.555 or s. 627.351.

(5) Reinsurance companies complying with s. 624.610 may issue coverage directly to an alliance self-insuring its liabilities under this section. An alliance purchasing reinsurance shall be considered an insurer for the sole purpose of entering into such reinsurance contracts. Contracts of reinsurance issued to an alliance under this section shall receive the same tax treatment as reinsurance contracts issued to insurance companies. However, the purchase of reinsurance coverage by an alliance self-insuring pursuant to this section shall not be construed as authorizing an alliance to otherwise act as an insurer.

History.—s. 6, ch. 2007-1; s. 2, ch. 2008-220.



395.1065 - Criminal and administrative penalties; moratorium.

395.1065 Criminal and administrative penalties; moratorium.—

(1) In addition to s. 408.812, any person establishing, conducting, managing, or operating any facility without a license under this part commits a misdemeanor and, upon conviction, shall be fined not more than $500 for the first offense and not more than $1,000 for each subsequent offense, and each day of continuing violation after conviction shall be considered a separate offense.

(2)(a) The agency may impose an administrative fine, not to exceed $1,000 per violation, per day, for the violation of any provision of this part, part II of chapter 408, or applicable rules. Each day of violation constitutes a separate violation and is subject to a separate fine.

(b) In determining the amount of fine to be levied for a violation, as provided in paragraph (a), the following factors shall be considered:

1. The severity of the violation, including the probability that death or serious harm to the health or safety of any person will result or has resulted, the severity of the actual or potential harm, and the extent to which the provisions of this part were violated.

2. Actions taken by the licensee to correct the violations or to remedy complaints.

3. Any previous violations of the licensee.

(c) The agency may impose an administrative fine for the violation of s. 641.3154 or, if sufficient claims due to a provider from a health maintenance organization do not exist to enable the take-back of an overpayment, as provided under s. 641.3155(5), for the violation of s. 641.3155(5). The administrative fine for a violation cited in this paragraph shall be in the amounts specified in s. 641.52(5), and the provisions of paragraph (a) do not apply.

(3) In accordance with part II of chapter 408, the agency may impose an immediate moratorium on elective admissions to any licensed facility, building, or portion thereof, or service, when the agency determines that any condition in the facility presents a threat to public health or safety.

(4) In seeking to impose penalties against a facility as defined in s. 394.455 for a violation of part I of chapter 394, the agency is authorized to rely on the investigation and findings by the Department of Health in lieu of conducting its own investigation.

(5) The agency shall impose a fine of $500 for each instance of the facility’s failure to provide the information required by rules adopted pursuant to s. 395.1055(1)(h).

History.—ss. 26, 30, ch. 82-182; ss. 28, 98, ch. 92-289; s. 32, ch. 96-169; s. 105, ch. 99-8; s. 9, ch. 2000-252; s. 7, ch. 2004-297; s. 48, ch. 2007-230.

Note.—Former s. 395.018.



395.107 - Facilities; publishing and posting schedule of charges; penalties.

395.107 Facilities; publishing and posting schedule of charges; penalties.—

(1) For purposes of this section, the term “facility” means:

(a) An urgent care center as defined in s. 395.002; or

(b) A diagnostic-imaging center operated by a hospital licensed under this chapter which is not located on the hospital’s premises.

(2) A facility must publish and post a schedule of charges for the medical services offered to patients.

(3) The schedule of charges must describe the medical services in language comprehensible to a layperson. The schedule must include the prices charged to an uninsured person paying for such services by cash, check, credit card, or debit card. The schedule must be posted in a conspicuous place in the reception area and must include, but is not limited to, the 50 services most frequently provided. The schedule may group services by three price levels, listing services in each price level. The posting may be a sign, which must be at least 15 square feet in size, or may be through an electronic messaging board. If a facility is affiliated with a licensed hospital under this chapter, the schedule must include text that notifies the insured patients whether the charges for medical services received at the center will be the same as, or more than, charges for medical services received at the affiliated hospital. The text notifying the patient of the schedule of charges shall be in a font size equal to or greater than the font size used for prices and must be in a contrasting color. The text that notifies the insured patients whether the charges for medical services received at the center will be the same as, or more than, charges for medical services received at the affiliated hospital shall be included in all media and Internet advertisements for the center and in language comprehensible to a layperson.

(4) The posted text describing the medical services must fill at least 12 square feet of the posting. A facility may use an electronic device or messaging board to post the schedule of charges. Such a device must be at least 3 square feet, and patients must be able to access the schedule during all hours of operation of the facility.

(5) A facility that is operated and used exclusively for employees and the dependents of employees of the business that owns or contracts for the facility is exempt from this section.

(6) The failure of a facility to publish and post a schedule of charges as required by this section shall result in a fine of not more than $1,000, per day, until the schedule is published and posted.

History.—s. 3, ch. 2011-122; s. 2, ch. 2012-160; s. 2, ch. 2016-234.



395.10971 - Purpose.

395.10971 Purpose.—The Legislature finds that control and prevention of medical accidents and injuries is a significant public health and safety concern. An essential method of controlling medical injuries is a comprehensive program of risk management, as required by s. 395.0197. The key to such a program is a competent and qualified health care risk manager. It is the intent of the Legislature to establish certain minimum standards for health care risk managers to ensure the public welfare.

History.—ss. 38, 53, ch. 85-175; s. 4, ch. 91-429; s. 87, ch. 92-289; s. 26, ch. 98-89.

Note.—Former s. 626.941.



395.10972 - Health Care Risk Manager Advisory Council.

395.10972 Health Care Risk Manager Advisory Council.—The Secretary of Health Care Administration may appoint a seven-member advisory council to advise the agency on matters pertaining to health care risk managers. The members of the council shall serve at the pleasure of the secretary. The council shall designate a chair. The council shall meet at the call of the secretary or at those times as may be required by rule of the agency. The members of the advisory council shall receive no compensation for their services, but shall be reimbursed for travel expenses as provided in s. 112.061. The council shall consist of individuals representing the following areas:

(1) Two shall be active health care risk managers, including one risk manager who is recommended by and a member of the Florida Society of Healthcare Risk Management.

(2) One shall be an active hospital administrator.

(3) One shall be an employee of an insurer or self-insurer of medical malpractice coverage.

(4) One shall be a representative of the health-care-consuming public.

(5) Two shall be licensed health care practitioners, one of whom shall be licensed as a physician under chapter 458 or chapter 459.

History.—ss. 38, 53, ch. 85-175; s. 4, ch. 91-429; s. 312, ch. 97-102; s. 27, ch. 98-89; s. 10, ch. 2000-305; s. 64, ch. 2001-277.

Note.—Former s. 626.942.



395.10973 - Powers and duties of the agency.

395.10973 Powers and duties of the agency.—It is the function of the agency to:

(1) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part and part II of chapter 408 conferring duties upon it.

(2) Develop, impose, and enforce specific standards within the scope of the general qualifications established by this part which must be met by individuals in order to receive licenses as health care risk managers. These standards shall be designed to ensure that health care risk managers are individuals of good character and otherwise suitable and, by training or experience in the field of health care risk management, qualified in accordance with the provisions of this part to serve as health care risk managers, within statutory requirements.

(3) Develop a method for determining whether an individual meets the standards set forth in s. 395.10974.

(4) Issue licenses to qualified individuals meeting the standards set forth in s. 395.10974.

(5) Receive, investigate, and take appropriate action with respect to any charge or complaint filed with the agency to the effect that a certified health care risk manager has failed to comply with the requirements or standards adopted by rule by the agency or to comply with the provisions of this part.

(6) Establish procedures for providing periodic reports on persons certified or disciplined by the agency under this part.

(7) Develop a model risk management program for health care facilities which will satisfy the requirements of s. 395.0197.

(8) Enforce the special-occupancy provisions of the Florida Building Code which apply to hospitals, intermediate residential treatment facilities, and ambulatory surgical centers in conducting any inspection authorized by this chapter and part II of chapter 408.

History.—ss. 38, 53, ch. 85-175; s. 32, ch. 88-166; s. 183, ch. 90-363; s. 4, ch. 91-429; s. 88, ch. 92-289; s. 28, ch. 98-89; s. 203, ch. 98-200; s. 23, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 49, ch. 2007-230.

Note.—Former s. 626.943.



395.10974 - Health care risk managers; qualifications, licensure, fees.

395.10974 Health care risk managers; qualifications, licensure, fees.—

(1) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to ss. 395.10971-395.10975, and part II of chapter 408 and to entities licensed by or applying for such licensure from the Agency for Health Care Administration pursuant to ss. 395.10971-395.10975. A license issued by the agency is required in order to perform as a health care risk manager in this state. In order to qualify for licensure, the applicant shall submit evidence satisfactory to the agency which demonstrates the applicant’s competence, by education or experience, in the following areas:

(a) Applicable standards of health care risk management.

(b) Applicable federal, state, and local health and safety laws and rules.

(c) General risk management administration.

(d) Patient care.

(e) Medical care.

(f) Personal and social care.

(g) Accident prevention.

(h) Departmental organization and management.

(i) Community interrelationships.

(j) Medical terminology.

Each applicant for licensure and each licensee must comply with all provisions of part II of chapter 408. The agency may require such additional information, from the applicant or any other person, as may be reasonably required to verify the information contained in the application.

(2) The agency shall not grant or issue a license as a health care risk manager to any individual unless from the application it affirmatively appears that the applicant:

(a) Is 18 years of age or over;

(b) Is a high school graduate or equivalent; and

(c)1. Has fulfilled the requirements of a 1-year program or its equivalent in health care risk management training which may be developed or approved by the agency;

2. Has completed 2 years of college-level studies which would prepare the applicant for health care risk management, to be further defined by rule; or

3. Has obtained 1 year of practical experience in health care risk management.

(3) The agency shall issue a license to practice health care risk management to any applicant who qualifies under this section. In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The amount of the fee shall be established by rule as follows: an application fee of not more than $75, a background-screening fee of not more than $75, and a license fee of not more than $100.

History.—ss. 38, 53, ch. 85-175; s. 4, ch. 86-287; s. 33, ch. 88-166; s. 184, ch. 90-363; s. 4, ch. 91-429; s. 29, ch. 98-89; s. 75, ch. 98-199; s. 50, ch. 2007-230.

Note.—Former s. 626.944.



395.10975 - Grounds for denial, suspension, or revocation of a health care risk manager’s license; administrative fine.

395.10975 Grounds for denial, suspension, or revocation of a health care risk manager’s license; administrative fine.—

(1) The agency may, in its discretion, deny, suspend, revoke, or refuse to renew or continue the license of any health care risk manager or applicant, if it finds that as to such applicant or licensee any one or more of the following grounds exist:

(a) Any cause for which issuance of the license could have been refused had it then existed and been known to the agency.

(b) Giving false or forged evidence to the agency for the purpose of obtaining a license.

(c) Having been found guilty of, or having pleaded guilty or nolo contendere to, a crime in this state or any other state relating to the practice of risk management or the ability to practice risk management, whether or not a judgment or conviction has been entered.

(d) Having been found guilty of, or having pleaded guilty or nolo contendere to, a felony, or a crime involving moral turpitude punishable by imprisonment of 1 year or more under the law of the United States, under the law of any state, or under the law of any other country, without regard to whether a judgment of conviction has been entered by the court having jurisdiction of such cases.

(e) Making or filing a report or record which the licensee knows to be false; or intentionally failing to file a report or record required by state or federal law; or willfully impeding or obstructing, or inducing another person to impede or obstruct, the filing of a report or record required by state or federal law. Such reports or records shall include only those which are signed in the capacity of a licensed health care risk manager.

(f) Fraud or deceit, negligence, incompetence, or misconduct in the practice of health care risk management.

(g) Violation of any provision of this part or any other law applicable to the business of health care risk management.

(h) Violation of any lawful order or rule of the agency or failure to comply with a lawful subpoena issued by the department.

(i) Practicing with a revoked or suspended health care risk manager license.

(j) Repeatedly acting in a manner inconsistent with the health and safety of the patients of the licensed facility in which the licensee is the health care risk manager.

(k) Being unable to practice health care risk management with reasonable skill and safety to patients by reason of illness; drunkenness; or use of drugs, narcotics, chemicals, or any other material or substance or as a result of any mental or physical condition. Any person affected under this paragraph shall have the opportunity, at reasonable intervals, to demonstrate that he or she can resume the competent practices of health care risk manager with reasonable skill and safety to patients.

(l) Willfully permitting unauthorized disclosure of information relating to a patient or a patient’s records.

(m) Discriminating in respect to patients, employees, or staff on account of race, religion, color, sex, or national origin.

(2) If the agency finds that one or more of the grounds set forth in subsection (1) exist, it may, in lieu of or in addition to suspension or revocation, enter an order imposing one or more of the following penalties:

(a) Imposition of an administrative fine not to exceed $2,500 for each count or separate offense.

(b) Issuance of a reprimand.

(c) Placement of the licensee on probation for a period of time and subject to such conditions as the agency may specify, including requiring the licensee to attend continuing education courses or to work under the supervision of another licensee.

(3) The agency may reissue the license of a disciplined licensee in accordance with the provisions of this part.

History.—ss. 38, 53, ch. 85-175; s. 26, ch. 87-226; s. 185, ch. 90-363; s. 4, ch. 91-429; s. 313, ch. 97-102; s. 30, ch. 98-89.

Note.—Former s. 626.945.



395.2050 - Routine inquiry for organ and tissue donation; certification for procurement activities; death records review.

395.2050 Routine inquiry for organ and tissue donation; certification for procurement activities; death records review.—

(1) Every general hospital, and every specialty hospital that offers the range of medical services offered by a general hospital but only to a portion of the population restricted by age or gender, licensed under this chapter shall comply with the requirements of s. 765.522 pertaining to requests for organ or tissue donation.

(2) Every hospital licensed under this chapter that is engaged in the procurement of organs, tissues, or eyes shall comply with the certification requirements of ss. 765.541-765.546.

(3) Each organ procurement organization designated by the federal Health Care Financing Administration and licensed by the state shall conduct an annual death records review in the organ procurement organization’s affiliated donor hospitals. The organ procurement organization shall enlist the services of every Florida licensed tissue bank and eye bank affiliated with or providing service to the donor hospital and operating in the same service area to participate in the death records review.

History.—s. 3, ch. 95-423; s. 56, ch. 2002-1; s. 36, ch. 2003-1.



395.301 - Price transparency; itemized patient statement or bill; patient admission status notification.

395.301 Price transparency; itemized patient statement or bill; patient admission status notification.—

(1) A facility licensed under this chapter shall provide timely and accurate financial information and quality of service measures to patients and prospective patients of the facility, or to patients’ survivors or legal guardians, as appropriate. Such information shall be provided in accordance with this section and rules adopted by the agency pursuant to this chapter and s. 408.05. Licensed facilities operating exclusively as state facilities are exempt from this subsection.

(a) Each licensed facility shall make available to the public on its website information on payments made to that facility for defined bundles of services and procedures. The payment data must be presented and searchable in accordance with, and through a hyperlink to, the system established by the agency and its vendor using the descriptive service bundles developed under s. 408.05(3)(c). At a minimum, the facility shall provide the estimated average payment received from all payors, excluding Medicaid and Medicare, for the descriptive service bundles available at that facility and the estimated payment range for such bundles. Using plain language, comprehensible to an ordinary layperson, the facility must disclose that the information on average payments and the payment ranges is an estimate of costs that may be incurred by the patient or prospective patient and that actual costs will be based on the services actually provided to the patient. The facility’s website must:

1. Provide information to prospective patients on the facility’s financial assistance policy, including the application process, payment plans, and discounts, and the facility’s charity care policy and collection procedures.

2. If applicable, notify patients and prospective patients that services may be provided in the health care facility by the facility as well as by other health care providers who may separately bill the patient and that such health care providers may or may not participate with the same health insurers or health maintenance organizations as the facility.

3. Inform patients and prospective patients that they may request from the facility and other health care providers a more personalized estimate of charges and other information, and inform patients that they should contact each health care practitioner who will provide services in the hospital to determine the health insurers and health maintenance organizations with which the health care practitioner participates as a network provider or preferred provider.

4. Provide the names, mailing addresses, and telephone numbers of the health care practitioners and medical practice groups with which it contracts to provide services in the facility and instructions on how to contact the practitioners and groups to determine the health insurers and health maintenance organizations with which they participate as network providers or preferred providers.

(b)1. Upon request, and before providing any nonemergency medical services, each licensed facility shall provide in writing or by electronic means a good faith estimate of reasonably anticipated charges by the facility for the treatment of the patient’s or prospective patient’s specific condition. The facility must provide the estimate to the patient or prospective patient within 7 business days after the receipt of the request and is not required to adjust the estimate for any potential insurance coverage. The estimate may be based on the descriptive service bundles developed by the agency under s. 408.05(3)(c) unless the patient or prospective patient requests a more personalized and specific estimate that accounts for the specific condition and characteristics of the patient or prospective patient. The facility shall inform the patient or prospective patient that he or she may contact his or her health insurer or health maintenance organization for additional information concerning cost-sharing responsibilities.

2. In the estimate, the facility shall provide to the patient or prospective patient information on the facility’s financial assistance policy, including the application process, payment plans, and discounts and the facility’s charity care policy and collection procedures.

3. The estimate shall clearly identify any facility fees and, if applicable, include a statement notifying the patient or prospective patient that a facility fee is included in the estimate, the purpose of the fee, and that the patient may pay less for the procedure or service at another facility or in another health care setting.

4. Upon request, the facility shall notify the patient or prospective patient of any revision to the estimate.

5. In the estimate, the facility must notify the patient or prospective patient that services may be provided in the health care facility by the facility as well as by other health care providers that may separately bill the patient, if applicable.

6. The facility shall take action to educate the public that such estimates are available upon request.

7. Failure to timely provide the estimate pursuant to this paragraph shall result in a daily fine of $1,000 until the estimate is provided to the patient or prospective patient. The total fine may not exceed $10,000.

The provision of an estimate does not preclude the actual charges from exceeding the estimate.

(c) Each facility shall make available on its website a hyperlink to the health-related data, including quality measures and statistics that are disseminated by the agency pursuant to s. 408.05. The facility shall also take action to notify the public that such information is electronically available and provide a hyperlink to the agency’s website.

(d)1. Upon request, and after the patient’s discharge or release from a facility, the facility must provide to the patient or to the patient’s survivor or legal guardian, as appropriate, an itemized statement or a bill detailing in plain language, comprehensible to an ordinary layperson, the specific nature of charges or expenses incurred by the patient. The initial statement or bill shall be provided within 7 days after the patient’s discharge or release or after a request for such statement or bill, whichever is later. The initial statement or bill must contain a statement of specific services received and expenses incurred by date and provider for such items of service, enumerating in detail as prescribed by the agency the constituent components of the services received within each department of the licensed facility and including unit price data on rates charged by the licensed facility. The statement or bill must also clearly identify any facility fee and explain the purpose of the fee. The statement or bill must identify each item as paid, pending payment by a third party, or pending payment by the patient, and must include the amount due, if applicable. If an amount is due from the patient, a due date must be included. The initial statement or bill must direct the patient or the patient’s survivor or legal guardian, as appropriate, to contact the patient’s insurer or health maintenance organization regarding the patient’s cost-sharing responsibilities.

2. Any subsequent statement or bill provided to a patient or to the patient’s survivor or legal guardian, as appropriate, relating to the episode of care must include all of the information required by subparagraph 1., with any revisions clearly delineated.

3. Each statement or bill provided pursuant to this subsection:

a. Must include notice of hospital-based physicians and other health care providers who bill separately.

b. May not include any generalized category of expenses such as “other” or “miscellaneous” or similar categories.

c. Must list drugs by brand or generic name and not refer to drug code numbers when referring to drugs of any sort.

d. Must specifically identify physical, occupational, or speech therapy treatment by date, type, and length of treatment when such treatment is a part of the statement or bill.

(2) Each itemized statement or bill must prominently display the telephone number of the medical facility’s patient liaison who is responsible for expediting the resolution of any billing dispute between the patient, or the patient’s survivor or legal guardian, and the billing department.

(3) If a licensed facility places a patient on observation status rather than inpatient status, observation services shall be documented in the patient’s discharge papers. The patient or the patient’s survivor or legal guardian shall be notified of observation services through discharge papers, which may also include brochures, signage, or other forms of communication for this purpose.

(4) A licensed facility shall make available to a patient all records necessary for verification of the accuracy of the patient’s statement or bill within 10 business days after the request for such records. The records must be made available in the facility’s offices and through electronic means that comply with the Health Insurance Portability and Accountability Act of 1996, 42 U.S.C. s. 1320d, as amended. Such records must be available to the patient before and after payment of the statement or bill. The facility may not charge the patient for making such verification records available; however, the facility may charge its usual fee for providing copies of records as specified in s. 395.3025.

(5) Each facility shall establish a method for reviewing and responding to questions from patients concerning the patient’s itemized statement or bill. Such response shall be provided within 7 business days after the date a question is received. If the patient is not satisfied with the response, the facility must provide the patient with the contact information of the agency to which the issue may be sent for review.

(6) A hospital shall post on its website:

(a) The names and hyperlinks for direct access to the websites of all health insurers and health maintenance organizations for which the hospital contracts as a network provider or participating provider.

(b) A statement that:

1. Services may be provided in the hospital by the facility as well as by other health care practitioners who may separately bill the patient;

2. Health care practitioners who provide services in the hospital may or may not participate with the same health insurers or health maintenance organizations as the hospital; and

3. Prospective patients should contact the health care practitioner who will provide services in the hospital to determine which health insurers and health maintenance organizations the practitioner participates in as a network provider or preferred provider.

(c) As applicable, the names, mailing addresses, and telephone numbers of the health care practitioners and medical practice groups with which it contracts to provide services in the hospital, and instructions on how to contact the practitioners and groups to determine which health insurers and health maintenance organizations they participate in as network providers or preferred providers.

History.—ss. 26, 30, ch. 82-182; ss. 29, 98, ch. 92-289; s. 729, ch. 95-148; s. 183, ch. 98-166; s. 8, ch. 2004-297; s. 13, ch. 2006-261; s. 4, ch. 2008-47; s. 1, ch. 2015-109; s. 6, ch. 2016-222; s. 1, ch. 2016-234.

Note.—Former s. 395.015.



395.3015 - Patient records; form and content.

395.3015 Patient records; form and content.—Each hospital operated by the agency or by the Department of Corrections shall require the use of a system of problem-oriented medical records for its patients, which system shall include the following elements: basic client data collection; a listing of the patient’s problems; the initial plan with diagnostic and therapeutic orders as appropriate for each problem identified; and progress notes, including a discharge summary. The agency shall, by rule, establish criteria for such problem-oriented medical record systems in order to ensure comparability among facilities and to facilitate the compilation of statewide statistics.

History.—ss. 26, 30, ch. 82-182; ss. 30, 98, ch. 92-289.

Note.—Former s. 395.016.



395.302 - Patient records; penalties for alteration.

395.302 Patient records; penalties for alteration.—

(1) Any person who fraudulently alters, defaces, or falsifies any medical record, or causes or procures any of these offenses to be committed, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A conviction under subsection (1) is also grounds for restriction, suspension, or termination of license privileges.

History.—ss. 25, 52, ch. 85-175; s. 69, ch. 91-224; ss. 31, 98, ch. 92-289.

Note.—Former s. 395.0165.



395.3025 - Patient and personnel records; copies; examination.

395.3025 Patient and personnel records; copies; examination.—

(1) Any licensed facility shall, upon written request, and only after discharge of the patient, furnish, in a timely manner, without delays for legal review, to any person admitted therein for care and treatment or treated thereat, or to any such person’s guardian, curator, or personal representative, or in the absence of one of those persons, to the next of kin of a decedent or the parent of a minor, or to anyone designated by such person in writing, a true and correct copy of all patient records, including X rays, and insurance information concerning such person, which records are in the possession of the licensed facility, provided the person requesting such records agrees to pay a charge. The exclusive charge for copies of patient records may include sales tax and actual postage, and, except for nonpaper records that are subject to a charge not to exceed $2, may not exceed $1 per page. A fee of up to $1 may be charged for each year of records requested. These charges shall apply to all records furnished, whether directly from the facility or from a copy service providing these services on behalf of the facility. However, a patient whose records are copied or searched for the purpose of continuing to receive medical care is not required to pay a charge for copying or for the search. The licensed facility shall further allow any such person to examine the original records in its possession, or microforms or other suitable reproductions of the records, upon such reasonable terms as shall be imposed to assure that the records will not be damaged, destroyed, or altered.

(2) This section does not apply to records maintained at any licensed facility the primary function of which is to provide psychiatric care to its patients, or to records of treatment for any mental or emotional condition at any other licensed facility which are governed by the provisions of s. 394.4615.

(3) This section does not apply to records of substance abuse impaired persons, which are governed by s. 397.501.

(4) Patient records are confidential and must not be disclosed without the consent of the patient or his or her legal representative, but appropriate disclosure may be made without such consent to:

(a) Licensed facility personnel, attending physicians, or other health care practitioners and providers currently involved in the care or treatment of the patient for use only in connection with the treatment of the patient.

(b) Licensed facility personnel only for administrative purposes or risk management and quality assurance functions.

(c) The agency, for purposes of health care cost containment.

(d) In any civil or criminal action, unless otherwise prohibited by law, upon the issuance of a subpoena from a court of competent jurisdiction and proper notice by the party seeking such records to the patient or his or her legal representative.

(e) The agency upon subpoena issued pursuant to s. 456.071, but the records obtained thereby must be used solely for the purpose of the agency and the appropriate professional board in its investigation, prosecution, and appeal of disciplinary proceedings. If the agency requests copies of the records, the facility shall charge no more than its actual copying costs, including reasonable staff time. The records must be sealed and must not be available to the public pursuant to s. 119.07(1) or any other statute providing access to records, nor may they be available to the public as part of the record of investigation for and prosecution in disciplinary proceedings made available to the public by the agency or the appropriate regulatory board. However, the agency must make available, upon written request by a practitioner against whom probable cause has been found, any such records that form the basis of the determination of probable cause.

(f) The Department of Health or its agent, for the purpose of establishing and maintaining a trauma registry and for the purpose of ensuring that hospitals and trauma centers are in compliance with the standards and rules established under ss. 395.401, 395.4015, 395.4025, 395.404, 395.4045, and 395.405, and for the purpose of monitoring patient outcome at hospitals and trauma centers that provide trauma care services.

(g) The Department of Children and Families or its agent, for the purpose of investigations of cases of abuse, neglect, or exploitation of children or vulnerable adults.

(h) A local trauma agency or a regional trauma agency that performs quality assurance activities, a panel or committee assembled to assist a local trauma agency, or a regional trauma agency performing quality assurance activities. Patient records obtained under this paragraph are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(i) Organ procurement organizations, tissue banks, and eye banks required to conduct death records reviews pursuant to s. 395.2050.

(j) The Medicaid Fraud Control Unit in the Department of Legal Affairs pursuant to s. 409.920.

(k) The Department of Financial Services, or an agent, employee, or independent contractor of the department who is auditing for unclaimed property pursuant to chapter 717.

(l) A regional poison control center for purposes of treating a poison episode under evaluation, case management of poison cases, or compliance with data collection and reporting requirements of s. 395.1027 and the professional organization that certifies poison control centers in accordance with federal law.

(5) The Department of Health may examine patient records of a licensed facility, whether held by the facility or the Agency for Health Care Administration, for the purpose of epidemiological investigations. The unauthorized release of information by agents of the department which would identify an individual patient is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(6) Patient records shall contain information required for completion of birth, death, and fetal death certificates.

(7)(a) If the content of any record of patient treatment is provided under this section, the recipient, if other than the patient or the patient’s representative, may use such information only for the purpose provided and may not further disclose any information to any other person or entity, unless expressly permitted by the written consent of the patient. A general authorization for the release of medical information is not sufficient for this purpose. The content of such patient treatment record is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(b) Absent a specific written release or authorization permitting utilization of patient information for solicitation or marketing the sale of goods or services, any use of that information for those purposes is prohibited.

(8) Patient records at hospitals and ambulatory surgical centers are exempt from disclosure under s. 119.07(1), except as provided by subsections (1)-(5).

(9) A licensed facility may prescribe the content and custody of limited-access records which the facility may maintain on its employees. Such records shall be limited to information regarding evaluations of employee performance, including records forming the basis for evaluation and subsequent actions, and shall be open to inspection only by the employee and by officials of the facility who are responsible for the supervision of the employee. The custodian of limited-access employee records shall release information from such records to other employers or only upon authorization in writing from the employee or upon order of a court of competent jurisdiction. Any facility releasing such records pursuant to this part shall be considered to be acting in good faith and may not be held liable for information contained in such records, absent a showing that the facility maliciously falsified such records. Such limited-access employee records are exempt from the provisions of s. 119.07(1) for a period of 5 years from the date such records are designated limited-access records.

(10) The home addresses, telephone numbers, and photographs of employees of any licensed facility who provide direct patient care or security services; the home addresses, telephone numbers, and places of employment of the spouses and children of such persons; and the names and locations of schools and day care facilities attended by the children of such persons are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, any state or federal agency that is authorized to have access to such information by any provision of law shall be granted such access in the furtherance of its statutory duties, notwithstanding the provisions of this subsection. The Department of Financial Services, or an agent, employee, or independent contractor of the department who is auditing for unclaimed property pursuant to chapter 717, shall be granted access to the name, address, and social security number of any employee owed unclaimed property.

(11) The home addresses, telephone numbers, and photographs of employees of any licensed facility who have a reasonable belief, based upon specific circumstances that have been reported in accordance with the procedure adopted by the facility, that release of the information may be used to threaten, intimidate, harass, inflict violence upon, or defraud the employee or any member of the employee’s family; the home addresses, telephone numbers, and places of employment of the spouses and children of such persons; and the names and locations of schools and day care facilities attended by the children of such persons are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, any state or federal agency that is authorized to have access to such information by any provision of law shall be granted such access in the furtherance of its statutory duties, notwithstanding the provisions of this subsection. The licensed facility shall maintain the confidentiality of the personal information only if the employee submits a written request for confidentiality to the licensed facility.

History.—ss. 26, 30, ch. 82-182; s. 2, ch. 83-108; s. 1, ch. 83-269; s. 42, ch. 85-175; s. 3, ch. 87-399; s. 5, ch. 88-1; s. 1, ch. 88-208; s. 1, ch. 89-85; s. 2, ch. 89-218; s. 2, ch. 89-275; s. 3, ch. 89-283; s. 15, ch. 90-344; s. 22, ch. 92-33; ss. 32, 98, ch. 92-289; s. 24, ch. 93-39; s. 19, ch. 93-177; s. 44, ch. 94-218; s. 2, ch. 94-260; s. 1051, ch. 95-148; s. 2, ch. 95-319; s. 3, ch. 95-387; s. 125, ch. 95-418; s. 4, ch. 95-423; s. 33, ch. 96-169; s. 216, ch. 96-406; s. 37, ch. 97-237; s. 23, ch. 98-166; s. 1, ch. 99-371; s. 15, ch. 2000-160; s. 2, ch. 2000-163; ss. 68, 120, ch. 2000-349; s. 40, ch. 2000-367; s. 10, ch. 2001-222; s. 141, ch. 2001-277; s. 108, ch. 2003-402; s. 1, ch. 2004-43; s. 71, ch. 2004-265; s. 144, ch. 2004-390; s. 3, ch. 2005-256; s. 1, ch. 2009-172; s. 111, ch. 2014-19.

Note.—Former s. 395.017.



395.3035 - Confidentiality of hospital records and meetings.

395.3035 Confidentiality of hospital records and meetings.—

(1) All meetings of a governing board of a public hospital and all public hospital records shall be open and available to the public in accordance with s. 286.011 and s. 24(b), Art. I of the State Constitution and chapter 119 and s. 24(a), Art. I of the State Constitution, respectively, unless made confidential or exempt by law.

(2) The following records and information of any hospital that is subject to chapter 119 and s. 24(a), Art. I of the State Constitution are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) Contracts for managed care arrangements under which the public hospital provides health care services, including preferred provider organization contracts, health maintenance organization contracts, exclusive provider organization contracts, and alliance network arrangements, and any documents directly relating to the negotiation, performance, and implementation of any such contracts for managed care or alliance network arrangements. As used in this paragraph, the term “managed care” means systems or techniques generally used by third-party payors or their agents to affect access to and control payment for health care services. Managed-care techniques most often include one or more of the following: prior, concurrent, and retrospective review of the medical necessity and appropriateness of services or site of services; contracts with selected health care providers; financial incentives or disincentives related to the use of specific providers, services, or service sites; controlled access to and coordination of services by a case manager; and payor efforts to identify treatment alternatives and modify benefit restrictions for high-cost patient care.

(b) A strategic plan the disclosure of which would be reasonably likely to be used by a competitor to frustrate, circumvent, or exploit the purpose of the plan before it is implemented and which is not otherwise known or cannot otherwise be legally obtained by the competitor. However, documents that are submitted to the hospital’s governing board as part of the board’s approval of the hospital’s budget, and the budget itself, are not confidential and exempt.

(c) Trade secrets, as defined in s. 688.002, including reimbursement methodologies and rates.

(d) Documents, offers, and contracts, not including contracts for managed care, that are the product of negotiations with nongovernmental entities for the payment for services when such negotiations concern services that are or may reasonably be expected by the hospital’s governing board to be provided by competitors of the hospital. If the governing board is required to vote on the documents, offers, or contracts, this exemption expires 30 days prior to the date of the meeting at which the hospital’s governing board is scheduled to take the vote.

(3) Those portions of a governing board meeting at which negotiations for contracts with nongovernmental entities occur or are reported on when such negotiations or reports concern services that are or may reasonably be expected by the hospital’s governing board to be provided by competitors of the hospital are exempt from the provisions of s. 286.011 and s. 24(b), Art. I of the State Constitution. All governing board meetings at which the board is scheduled to vote to accept, reject, or amend contracts, except managed care contracts, shall be open to the public. All portions of any board meeting which are closed to the public shall be recorded by a certified court reporter. The reporter shall record the times of commencement and termination of the meeting, all discussion and proceedings, the names of all persons present at any time, and the names of all persons speaking. No portion of the meeting shall be off the record. The court reporter’s notes shall be fully transcribed and maintained by the hospital records custodian within a reasonable time after the meeting. The transcript shall become public 1 year after the termination or completion of the term of the contract to which such negotiations relate or, if no contract was executed, 1 year after termination of the negotiations.

(4)(a) Those portions of a board meeting at which one or more written strategic plans that are confidential pursuant to subsection (2) are discussed, reported on, modified, or approved by the governing board are exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(b) All portions of any board meeting which are closed to the public pursuant to this subsection shall be recorded by a certified court reporter. The reporter shall record the times of commencement and termination of the meeting, all discussion and proceedings, the names of all persons present at any time, and the names of all persons speaking. No portion of the meeting shall be off the record. The court reporter’s notes shall be fully transcribed and maintained by the hospital records custodian within a reasonable time after the meeting. The closed meeting shall be restricted to discussion, reports, modification, or approval of a written strategic plan. The transcript shall become public 3 years after the date of the board meeting or at an earlier date if the strategic plan discussed, reported on, modified, or approved at the meeting has been publicly disclosed by the hospital or implemented to the extent that confidentiality of the strategic plan is no longer necessary. If a discrete part of a strategic plan has been publicly disclosed by the hospital or has been implemented to the extent that confidentiality of that portion of the plan is no longer necessary, then the hospital shall redact the transcript and release only that part which records discussion of the nonconfidential part of the strategic plan, unless such disclosure would divulge any part of the strategic plan that remains confidential.

(c) This subsection does not allow the boards of two separate public entities to meet together in a closed meeting to discuss, report on, modify, or approve the implementation of a strategic plan that affects both public entities.

(5) Any public records, such as tape recordings, minutes, and notes, generated at any governing board meeting or portion of a governing board meeting which is closed to the public pursuant to this section are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. All such records shall be retained and shall cease to be exempt at the same time as the transcript of the meeting becomes available to the public.

(6) For purposes of this section, the term “strategic plan” means any record which describes actions or activities to:

(a) Initiate or acquire a new health service;

(b) Materially expand an existing health service;

(c) Acquire additional facilities by purchase or by lease;

(d) Materially expand existing facilities;

(e) Change all or a material part of the use of an existing facility or a newly acquired facility;

(f) Acquire another health care facility or health care provider;

(g) Merge or consolidate with another health care facility when the surviving entity is an entity that is subject to s. 24, Art. I of the State Constitution;

(h) Enter into a shared service arrangement with another health care provider; or

(i) Any combination of paragraphs (a)-(h).

The term “strategic plan” does not include records that describe the existing operations of a hospital or other health care facility which implement or execute the provisions of a strategic plan, unless disclosure of any such document would divulge any part of a strategic plan which has not been fully implemented or is a record that is otherwise exempt from the public records laws. Such existing operations include, without limitation, the hiring of employees, the purchase of equipment, the placement of advertisements, and the entering into contracts with physicians to perform medical services. Records that describe operations are not exempt, except as specifically provided in this section.

(7) If the governing board of the hospital closes a portion of any board meeting pursuant to subsection (4) before placing the strategic plan or any separate component of the strategic plan into operation, the governing board must give notice of an open meeting in accordance with s. 286.011, and conduct the meeting to inform the public, in general terms, of the business activity that is to be implemented. If a strategic plan involves a substantial reduction in the level of medical services provided to the public, the meeting notice must be given at least 30 days prior to the meeting at which the governing board considers the decision to implement the strategic plan.

(8) A hospital may not approve a binding agreement to implement a strategic plan at any closed meeting of the board. Any such approval must be made at a meeting open to the public and noticed in accordance with s. 286.011.

(9)(a) No less than once every 3 months, the hospital shall report in writing to the governing board on the number of records for which a public records request has been made and the records have been declared to be confidential under the provisions of this section. For each such record, the hospital shall provide the governing board with a general description of the record, the date on which the record became confidential, whether the public will have access to the record at a future time, and, if so, on what date the public will be granted access to such record. The hospital shall also report in writing to the governing board each record that had been confidential to which the public has been granted access since the hospital’s last report to the board. For each such record to which the public now has access, the hospital shall give a general description of the record and the date on which the record became confidential. The governing board of the hospital shall retain copies of these reports for 5 years from the date on which the report was made to the governing board of the hospital. If the governing board of a public hospital is comprised of members who are appointed, the board shall transmit each report to the official or authority that appoints the members to the governing board within 10 working days after the date on which the governing board received the report from the hospital.

(b) The governing board of the hospital shall maintain a written list of the meetings or portions of meetings that were closed under the provisions of this section. For each such meeting or portion of meeting, the governing board shall list the date on which the meeting was closed, the approximate length of time the meeting was closed, a general description of the subject of the meeting, the titles of the meeting participants, and a description of the format of the meeting. The governing board may purge information about a meeting from this list 5 years after the date on which the meeting was closed. If the governing board of a public hospital is comprised of members who are appointed, the board shall transmit the list required by this paragraph to the official or authority that appoints the members to the governing board no less than once every 3 months.

History.—s. 3, ch. 91-219; s. 2, ch. 93-87; s. 1, ch. 95-199; s. 217, ch. 96-406; s. 1, ch. 99-346; s. 42, ch. 2000-256; s. 9, ch. 2000-296; s. 1, ch. 2004-44.

Note.—Former s. 119.16.



395.3036 - Confidentiality of records and meetings of entities that lease public hospitals or other public health care facilities.

395.3036 Confidentiality of records and meetings of entities that lease public hospitals or other public health care facilities.—The records of a private entity that leases a public hospital or other public health care facility are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, and the meetings of the governing board of a private entity are exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution if the public lessor complies with the public finance accountability provisions of s. 155.40(18) with respect to the transfer of any public funds to the private lessee and if the private lessee meets at least three of the five following criteria:

(1) The public lessor that owns the public hospital or other public health care facility was not the incorporator or initial member of the private entity that leases the public hospital or other health care facility.

(2) The public lessor and the private lessee do not commingle any of their funds in any account maintained by either of them, other than the payment of the rent and administrative fees or the transfer of funds pursuant to subsection (5).

(3) Except as otherwise provided by law, the private lessee is not allowed to participate, except as a member of the public, in the decisionmaking process of the public lessor.

(4) The lease agreement does not expressly require the lessee to comply with ss. 119.07(1) and 286.011.

(5) The public lessor is not entitled to receive any revenues from the lessee, except for rental or administrative fees due under the lease, and the lessor is not responsible for the debts or other obligations of the lessee.

History.—s. 1, ch. 98-330; s. 6, ch. 2012-66.



395.3037 - Definitions.

395.3037 Definitions.—As used in this act, the term:

(1) “Department” means the Department of Health.

(2) “Agency” means the Agency for Health Care Administration.

History.—s. 2, ch. 2004-325.



395.3038 - State-listed primary stroke centers and comprehensive stroke centers; notification of hospitals.

395.3038 State-listed primary stroke centers and comprehensive stroke centers; notification of hospitals.—

(1) The agency shall make available on its website and to the department a list of the name and address of each hospital that meets the criteria for a primary stroke center and the name and address of each hospital that meets the criteria for a comprehensive stroke center. The list of primary and comprehensive stroke centers must include only those hospitals that attest in an affidavit submitted to the agency that the hospital meets the named criteria, or those hospitals that attest in an affidavit submitted to the agency that the hospital is certified as a primary or a comprehensive stroke center by an accrediting organization.

(2)(a) If a hospital no longer chooses to meet the criteria for a primary or comprehensive stroke center, the hospital shall notify the agency and the agency shall immediately remove the hospital from the list.

(b)1. This subsection does not apply if the hospital is unable to provide stroke treatment services for a period of time not to exceed 2 months. The hospital shall immediately notify all local emergency medical services providers when the temporary unavailability of stroke treatment services begins and when the services resume.

2. If stroke treatment services are unavailable for more than 2 months, the agency shall remove the hospital from the list of primary or comprehensive stroke centers until the hospital notifies the agency that stroke treatment services have been resumed.

(3) The agency shall adopt by rule criteria for a primary stroke center which are substantially similar to the certification standards for primary stroke centers of the Joint Commission.

(4) The agency shall adopt by rule criteria for a comprehensive stroke center. However, if the Joint Commission establishes criteria for a comprehensive stroke center, agency rules shall be substantially similar.

(5) This act is not a medical practice guideline and may not be used to restrict the authority of a hospital to provide services for which it is licensed under chapter 395. The Legislature intends that all patients be treated individually based on each patient’s needs and circumstances.

History.—s. 3, ch. 2004-325; s. 3, ch. 2013-93.



395.3039 - Advertising restrictions.

395.3039 Advertising restrictions.—A person may not advertise to the public, by way of any medium whatsoever, that a hospital is a state-listed primary or comprehensive stroke center unless the hospital has provided notice to the agency as required by this act.

History.—s. 4, ch. 2004-325.



395.3041 - Emergency medical services providers; triage and transportation of stroke victims to a stroke center.

395.3041 Emergency medical services providers; triage and transportation of stroke victims to a stroke center.—

(1) By June 1 of each year, the department shall send the list of primary stroke centers and comprehensive stroke centers to the medical director of each licensed emergency medical services provider in this state.

(2) The department shall develop a sample stroke-triage assessment tool. The department must post this sample assessment tool on its website and provide a copy of the assessment tool to each licensed emergency medical services provider no later than June 1, 2005. Each licensed emergency medical services provider must use a stroke-triage assessment tool that is substantially similar to the sample stroke-triage assessment tool provided by the department.

(3) The medical director of each licensed emergency medical services provider shall develop and implement assessment, treatment, and transport-destination protocols for stroke patients with the intent to assess, treat, and transport stroke patients to the most appropriate hospital.

(4) Each emergency medical services provider licensed under chapter 401 must comply with all sections of this act by July 1, 2005.

History.—s. 5, ch. 2004-325.






Part II - TRAUMA (ss. 395.40-395.51)

395.40 - Legislative findings and intent.

395.40 Legislative findings and intent.—

(1) The Legislature finds that there has been a lack of timely access to trauma care due to the state’s fragmented trauma system. This finding is based on the 1999 Trauma System Report on Timely Access to Trauma Care submitted by the department in response to the request of the Legislature.

(2) The Legislature finds that it is necessary to plan for and to establish an inclusive trauma system to meet the needs of trauma victims. An “inclusive trauma system” means a system designed to meet the needs of all injured trauma victims who require care in an acute-care setting and into which every health care provider or facility with resources to care for the injured trauma victim is incorporated. The Legislature deems the benefits of trauma care provided within an inclusive trauma system to be of vital significance to the outcome of a trauma victim.

(3) It is the intent of the Legislature to place primary responsibility for the planning and establishment of a statewide inclusive trauma system with the department. The department shall undertake the implementation of a statewide inclusive trauma system as funding is available.

(4) The Legislature finds that significant benefits are to be obtained by directing the coordination of activities by several state agencies, relative to access to trauma care and the provision of trauma care to all trauma victims. It is the intent of the Legislature that the department, the Agency for Health Care Administration, the Board of Medicine, and the Board of Nursing establish interagency teams and agreements for the development of guidelines, standards, and rules for those portions of the inclusive state trauma system within the statutory authority of each agency. This coordinated approach will provide the necessary continuum of care for the trauma victim from injury to final hospital discharge. The department has the leadership responsibility for this activity.

(5) In addition, the agencies listed in subsection (4) should undertake to:

(a) Establish a coordinated methodology for monitoring, evaluating, and enforcing the requirements of the state’s inclusive trauma system which recognizes the interests of each agency.

(b) Develop appropriate roles for trauma agencies, to assist in furthering the operation of trauma systems at the regional level. This should include issues of system evaluation as well as managed care.

(c) Develop and submit appropriate requests for waivers of federal requirements which will facilitate the delivery of trauma care.

(d) Develop criteria that will become the future basis for consultation between acute care hospitals and trauma centers on the care of trauma victims and the mandatory transfer of appropriate trauma victims to trauma centers.

(e) Develop a coordinated approach to the care of the trauma victim. This shall include the movement of the trauma victim through the system of care and the identification of medical responsibility for each phase of care for out-of-hospital and in-hospital trauma care.

(f) Require the medical director of an emergency medical services provider to have medical accountability for a trauma victim during interfacility transfer.

(6) Furthermore, the Legislature encourages the department to actively foster the provision of trauma care and serve as a catalyst for improvements in the process and outcome of the provision of trauma care in an inclusive trauma system. Among other considerations, the department is required to:

(a) Promote the development of at least one trauma center in every trauma service area.

(b) Promote the development of a trauma agency for each trauma region.

(c) Update the state trauma system plan by February 2005 and at least annually thereafter.

History.—s. 193, ch. 99-397; s. 2, ch. 2004-259.



395.4001 - Definitions.

395.4001 Definitions.—As used in this part, the term:

(1) “Agency” means the Agency for Health Care Administration.

(2) “Charity care” or “uncompensated trauma care” means that portion of hospital charges reported to the agency for which there is no compensation, other than restricted or unrestricted revenues provided to a hospital by local governments or tax districts regardless of method of payment, for care provided to a patient whose family income for the 12 months preceding the determination is less than or equal to 200 percent of the federal poverty level, unless the amount of hospital charges due from the patient exceeds 25 percent of the annual family income. However, in no case shall the hospital charges for a patient whose family income exceeds four times the federal poverty level for a family of four be considered charity.

(3) “Department” means the Department of Health.

(4) “Interfacility trauma transfer” means the transfer of a trauma victim between two facilities licensed under this chapter, pursuant to this part.

(5) “International Classification Injury Severity Score” means the statistical method for computing the severity of injuries sustained by trauma patients. The International Classification Injury Severity Score shall be the methodology used by the department and trauma centers to report the severity of an injury.

(6) “Level I trauma center” means a trauma center that:

(a) Has formal research and education programs for the enhancement of trauma care; is verified by the department to be in substantial compliance with Level I trauma center and pediatric trauma center standards; and has been approved by the department to operate as a Level I trauma center.

(b) Serves as a resource facility to Level II trauma centers, pediatric trauma centers, and general hospitals through shared outreach, education, and quality improvement activities.

(c) Participates in an inclusive system of trauma care, including providing leadership, system evaluation, and quality improvement activities.

(7) “Level II trauma center” means a trauma center that:

(a) Is verified by the department to be in substantial compliance with Level II trauma center standards and has been approved by the department to operate as a Level II trauma center or is designated pursuant to s. 395.4025(14).

(b) Serves as a resource facility to general hospitals through shared outreach, education, and quality improvement activities.

(c) Participates in an inclusive system of trauma care.

(8) “Local funding contribution” means local municipal, county, or tax district funding exclusive of any patient-specific funds received pursuant to ss. 154.301-154.316, private foundation funding, or public or private grant funding of at least $150,000 received by a hospital or health care system that operates a trauma center.

(9) “Pediatric trauma center” means a hospital that is verified by the department to be in substantial compliance with pediatric trauma center standards as established by rule of the department and has been approved by the department to operate as a pediatric trauma center.

(10) “Provisional trauma center” means a hospital that has been verified by the department to be in substantial compliance with the requirements in s. 395.4025 and has been approved by the department to operate as a provisional Level I trauma center, Level II trauma center, or pediatric trauma center.

(11) “Trauma agency” means a department-approved agency established and operated by one or more counties, or a department-approved entity with which one or more counties contract, for the purpose of administering an inclusive regional trauma system.

(12) “Trauma alert victim” means a person who has incurred a single or multisystem injury due to blunt or penetrating means or burns, who requires immediate medical intervention or treatment, and who meets one or more of the adult or pediatric scorecard criteria established by the department by rule.

(13) “Trauma caseload volume” means the number of trauma patients reported by individual trauma centers to the Trauma Registry and validated by the department.

(14) “Trauma center” means a hospital that has been verified by the department to be in substantial compliance with the requirements in s. 395.4025 and has been approved by the department to operate as a Level I trauma center, Level II trauma center, or pediatric trauma center, or is designated by the department as a Level II trauma center pursuant to s. 395.4025(14).

(15) “Trauma patient” means a person who has incurred a physical injury or wound caused by trauma and has accessed a trauma center.

(16) “Trauma scorecard” means a statewide methodology adopted by the department by rule under which a person who has incurred a traumatic injury is graded as to the severity of his or her injuries or illness and which methodology is used as the basis for making destination decisions.

(17) “Trauma transport protocol” means a document which describes the policies, processes, and procedures governing the dispatch of vehicles, the triage, prehospital transport, and interfacility trauma transfer of trauma victims.

(18) “Trauma victim” means any person who has incurred a single or multisystem injury due to blunt or penetrating means or burns and who requires immediate medical intervention or treatment.

History.—s. 1, ch. 2000-189; s. 3, ch. 2004-259; s. 58, ch. 2005-2; s. 14, ch. 2006-192; s. 1, ch. 2013-153.



395.401 - Trauma services system plans; approval of trauma centers and pediatric trauma centers; procedures; renewal.

395.401 Trauma services system plans; approval of trauma centers and pediatric trauma centers; procedures; renewal.—

(1)(a) The local and regional trauma agencies shall plan, implement, and evaluate trauma services systems, in accordance with this section and ss. 395.4015, 395.404, and 395.4045, which consist of organized patterns of readiness and response services based on public and private agreements and operational procedures. The department shall establish, by rule, processes and procedures for establishing a trauma agency and obtaining its approval from the department.

(b) The local and regional trauma agencies shall develop and submit to the department plans for local and regional trauma services systems. The plans must include, at a minimum, the following components:

1. The organizational structure of the trauma system.

2. Prehospital care management guidelines for triage and transportation of trauma cases.

3. Flow patterns of trauma cases and transportation system design and resources, including air transportation services, provision for interfacility trauma transfer, and the prehospital transportation of trauma victims. The trauma agency shall plan for the development of a system of transportation of trauma alert victims to trauma centers where the distance or time to a trauma center or transportation resources diminish access by trauma alert victims.

4. The number and location of needed trauma centers based on local needs, population, and location and distribution of resources.

5. Data collection regarding system operation and patient outcome.

6. Periodic performance evaluation of the trauma system and its components.

7. The use of air transport services within the jurisdiction of the local trauma agency.

8. Public information and education about the trauma system.

9. Emergency medical services communication system usage and dispatching.

10. The coordination and integration between the trauma center and other acute care hospitals.

11. Medical control and accountability.

12. Quality control and system evaluation.

(c) The department shall receive plans for the implementation of inclusive trauma systems from trauma agencies. The department may approve or not approve trauma agency plans based on the conformance of the plan with this section and ss. 395.4015, 395.404, and 395.4045 and the rules and definitions adopted by the department pursuant to those sections. The department shall approve or disapprove the plans within 120 days after the date the plans are submitted to the department. The department shall, by rule, provide an application process for establishing a trauma agency. The application must, at a minimum, provide requirements for the trauma agency plan submitted for review, a process for reviewing the application for a trauma agency, a process for reviewing the trauma transport protocols for the trauma agency, and a process for reviewing the staffing requirements for the agency. The department shall, by rule, establish minimum requirements for a trauma agency to conduct an annual performance evaluation and submit the results to the department.

(d) A trauma agency shall not operate unless the department has approved the local or regional trauma services system plan of the agency.

(e) The department may grant an exception to a portion of the rules adopted pursuant to this section or s. 395.4015 if the local or regional trauma agency proves that, as defined in the rules, compliance with that requirement would not be in the best interest of the persons served within the affected local or regional trauma area.

(f) A local or regional trauma agency may implement a trauma care system only if the system meets the minimum standards set forth in the rules for implementation established by the department and if the plan has been submitted to, and approved by, the department. At least 60 days before the local or regional trauma agency submits the plan for the trauma care system to the department, the local or regional trauma agency shall hold a public hearing and give adequate notice of the public hearing to all hospitals and other interested parties in the area to be included in the proposed system.

(g) Local or regional trauma agencies may enter into contracts for the purpose of implementing the local or regional plan. If local or regional agencies contract with hospitals for trauma services, such agencies must contract only with hospitals which are verified trauma centers.

(h) Local or regional trauma agencies providing service for more than one county shall, as part of their formation, establish interlocal agreements between or among the several counties in the regional system.

(i) This section does not restrict the authority of a health care facility to provide service for which it has received a license pursuant to this chapter.

(j) Any hospital which is verified as a trauma center shall accept all trauma victims that are appropriate for the facility regardless of race, sex, creed, or ability to pay.

(k) It is unlawful for any hospital or other facility to hold itself out as a trauma center unless it has been so verified or designated pursuant to s. 395.4025(14).

(l) A county, upon the recommendations of the local or regional trauma agency, may adopt ordinances governing the transport of a patient who is receiving care in the field from prehospital emergency medical personnel when the patient meets specific criteria for trauma, burn, or pediatric centers adopted by the local or regional trauma agency. These ordinances must be consistent with s. 395.4045, ordinances adopted under s. 401.25(6), and the local or regional trauma system plan and, to the furthest possible extent, must ensure that individual patients receive appropriate medical care while protecting the interests of the community at large by making maximum use of available emergency medical care resources.

(m) The local or regional trauma agency shall, consistent with the regional trauma system plan, coordinate and otherwise facilitate arrangements necessary to develop a trauma services system.

(n) After the submission of the initial trauma system plan, each trauma agency shall, every 5th year, submit to the department for approval an updated plan that identifies the changes, if any, to be made in the regional trauma system.

(o) This section does not preclude a local or regional trauma agency from adopting trauma care system standards.

(2) The department shall adopt, by rule, standards for verification of trauma centers based on national guidelines, including those established by the American College of Surgeons entitled “Hospital and Prehospital Resources for Optimal Care of the Injured Patient” and published appendices thereto. Standards specific to pediatric trauma referral centers shall be developed in conjunction with Children’s Medical Services and adopted by rule of the department.

(3) The department may withdraw local or regional agency authority, prescribe corrective actions, or use the administrative remedies as provided in s. 395.1065 for the violation of any provision of this section and ss. 395.4015, 395.402, 395.4025, 395.403, 395.404, and 395.4045 or rules adopted thereunder. All amounts collected pursuant to this subsection shall be deposited into the Emergency Medical Services Trust Fund provided in s. 401.34.

History.—s. 1, ch. 82-60; s. 1, ch. 84-317; s. 1, ch. 85-65; s. 4, ch. 87-399; s. 1, ch. 88-186; s. 4, ch. 89-275; s. 5, ch. 89-283; s. 4, ch. 90-284; s. 36, ch. 92-78; ss. 35, 98, ch. 92-289; s. 730, ch. 95-148; s. 38, ch. 97-237; s. 8, ch. 98-89; s. 194, ch. 99-397; s. 2, ch. 2000-189; s. 25, ch. 2000-242; s. 4, ch. 2004-259; s. 2, ch. 2013-153.

Note.—Former s. 395.031.



395.4015 - State regional trauma planning; trauma regions.

395.4015 State regional trauma planning; trauma regions.—

(1) The department shall establish a state trauma system plan. As part of the state trauma system plan, the department shall establish trauma regions that cover all geographical areas of the state and have boundaries that are coterminous with the boundaries of the regional domestic security task forces established under s. 943.0312. These regions may serve as the basis for the development of department-approved local or regional trauma plans. However, the delivery of trauma services by or in coordination with a trauma agency established before July 1, 2004, may continue in accordance with public and private agreements and operational procedures entered into as provided in s. 395.401.

(2) The department shall consider the advice and recommendations of any affected local or regional trauma agency in developing the state trauma system plan.

(3) The department shall use the state trauma system plan as the basis for establishing a statewide inclusive trauma system.

History.—s. 5, ch. 87-399; s. 2, ch. 88-186; s. 1, ch. 88-303; s. 5, ch. 89-275; ss. 36, 98, ch. 92-289; s. 3, ch. 2000-189; s. 5, ch. 2004-259.

Note.—Former s. 395.032.



395.402 - Trauma service areas; number and location of trauma centers.

395.402 Trauma service areas; number and location of trauma centers.—

(1) The Legislature recognizes the need for a statewide, cohesive, uniform, and integrated trauma system. Within the trauma service areas, Level I and Level II trauma centers shall each be capable of annually treating a minimum of 1,000 and 500 patients, respectively, with an injury severity score (ISS) of 9 or greater. Level II trauma centers in counties with a population of more than 500,000 shall have the capacity to care for 1,000 patients per year.

(2) Trauma service areas as defined in this section are to be utilized until the Department of Health completes an assessment of the trauma system and reports its finding to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the substantive legislative committees. The report shall be submitted by February 1, 2005. The department shall review the existing trauma system and determine whether it is effective in providing trauma care uniformly throughout the state. The assessment shall:

(a) Consider aligning trauma service areas within the trauma region boundaries as established in July 2004.

(b) Review the number and level of trauma centers needed for each trauma service area to provide a statewide integrated trauma system.

(c) Establish criteria for determining the number and level of trauma centers needed to serve the population in a defined trauma service area or region.

(d) Consider including criteria within trauma center approval standards based upon the number of trauma victims served within a service area.

(e) Review the Regional Domestic Security Task Force structure and determine whether integrating the trauma system planning with interagency regional emergency and disaster planning efforts is feasible and identify any duplication of efforts between the two entities.

(f) Make recommendations regarding a continued revenue source which shall include a local participation requirement.

(g) Make recommendations regarding a formula for the distribution of funds identified for trauma centers which shall address incentives for new centers where needed and the need to maintain effective trauma care in areas served by existing centers, with consideration for the volume of trauma patients served, and the amount of charity care provided.

(3) In conducting such assessment and subsequent annual reviews, the department shall consider:

(a) The recommendations made as part of the regional trauma system plans submitted by regional trauma agencies.

(b) Stakeholder recommendations.

(c) The geographical composition of an area to ensure rapid access to trauma care by patients.

(d) Historical patterns of patient referral and transfer in an area.

(e) Inventories of available trauma care resources, including professional medical staff.

(f) Population growth characteristics.

(g) Transportation capabilities, including ground and air transport.

(h) Medically appropriate ground and air travel times.

(i) Recommendations of the Regional Domestic Security Task Force.

(j) The actual number of trauma victims currently being served by each trauma center.

(k) Other appropriate criteria.

(4) Annually thereafter, the department shall review the assignment of the 67 counties to trauma service areas, in addition to the requirements of paragraphs (2)(b)-(g) and subsection (3). County assignments are made for the purpose of developing a system of trauma centers. Revisions made by the department shall take into consideration the recommendations made as part of the regional trauma system plans approved by the department and the recommendations made as part of the state trauma system plan. In cases where a trauma service area is located within the boundaries of more than one trauma region, the trauma service area’s needs, response capability, and system requirements shall be considered by each trauma region served by that trauma service area in its regional system plan. Until the department completes the February 2005 assessment, the assignment of counties shall remain as established in this section.

(a) The following trauma service areas are hereby established:

1. Trauma service area 1 shall consist of Escambia, Okaloosa, Santa Rosa, and Walton Counties.

2. Trauma service area 2 shall consist of Bay, Gulf, Holmes, and Washington Counties.

3. Trauma service area 3 shall consist of Calhoun, Franklin, Gadsden, Jackson, Jefferson, Leon, Liberty, Madison, Taylor, and Wakulla Counties.

4. Trauma service area 4 shall consist of Alachua, Bradford, Columbia, Dixie, Gilchrist, Hamilton, Lafayette, Levy, Putnam, Suwannee, and Union Counties.

5. Trauma service area 5 shall consist of Baker, Clay, Duval, Nassau, and St. Johns Counties.

6. Trauma service area 6 shall consist of Citrus, Hernando, and Marion Counties.

7. Trauma service area 7 shall consist of Flagler and Volusia Counties.

8. Trauma service area 8 shall consist of Lake, Orange, Osceola, Seminole, and Sumter Counties.

9. Trauma service area 9 shall consist of Pasco and Pinellas Counties.

10. Trauma service area 10 shall consist of Hillsborough County.

11. Trauma service area 11 shall consist of Hardee, Highlands, and Polk Counties.

12. Trauma service area 12 shall consist of Brevard and Indian River Counties.

13. Trauma service area 13 shall consist of DeSoto, Manatee, and Sarasota Counties.

14. Trauma service area 14 shall consist of Martin, Okeechobee, and St. Lucie Counties.

15. Trauma service area 15 shall consist of Charlotte, Glades, Hendry, and Lee Counties.

16. Trauma service area 16 shall consist of Palm Beach County.

17. Trauma service area 17 shall consist of Collier County.

18. Trauma service area 18 shall consist of Broward County.

19. Trauma service area 19 shall consist of Miami-Dade and Monroe Counties.

(b) Each trauma service area should have at least one Level I or Level II trauma center. The department shall allocate, by rule, the number of trauma centers needed for each trauma service area.

(c) There shall be no more than a total of 44 trauma centers in the state.

History.—ss. 5, 15, ch. 90-284; ss. 37, 98, ch. 92-289; s. 195, ch. 99-397; s. 26, ch. 2000-242; s. 6, ch. 2004-259; s. 100, ch. 2008-4.

Note.—Former s. 395.033.



395.4025 - Trauma centers; selection; quality assurance; records.

395.4025 Trauma centers; selection; quality assurance; records.—

(1) For purposes of developing a system of trauma centers, the department shall use the 19 trauma service areas established in s. 395.402. Within each service area and based on the state trauma system plan, the local or regional trauma services system plan, and recommendations of the local or regional trauma agency, the department shall establish the approximate number of trauma centers needed to ensure reasonable access to high-quality trauma services. The department shall select those hospitals that are to be recognized as trauma centers.

(2)(a) The department shall annually notify each acute care general hospital and each local and each regional trauma agency in the state that the department is accepting letters of intent from hospitals that are interested in becoming trauma centers. In order to be considered by the department, a hospital that operates within the geographic area of a local or regional trauma agency must certify that its intent to operate as a trauma center is consistent with the trauma services plan of the local or regional trauma agency, as approved by the department, if such agency exists. Letters of intent must be postmarked no later than midnight October 1.

(b) By October 15, the department shall send to all hospitals that submitted a letter of intent an application package that will provide the hospitals with instructions for submitting information to the department for selection as a trauma center. The standards for trauma centers provided for in s. 395.401(2), as adopted by rule of the department, shall serve as the basis for these instructions.

(c) In order to be considered by the department, applications from those hospitals seeking selection as trauma centers, including those current verified trauma centers that seek a change or redesignation in approval status as a trauma center, must be received by the department no later than the close of business on April 1. The department shall conduct a provisional review of each application for the purpose of determining that the hospital’s application is complete and that the hospital has the critical elements required for a trauma center. This critical review will be based on trauma center standards and shall include, but not be limited to, a review of whether the hospital has:

1. Equipment and physical facilities necessary to provide trauma services.

2. Personnel in sufficient numbers and with proper qualifications to provide trauma services.

3. An effective quality assurance process.

4. Submitted written confirmation by the local or regional trauma agency that the hospital applying to become a trauma center is consistent with the plan of the local or regional trauma agency, as approved by the department, if such agency exists.

(d)1. Notwithstanding other provisions in this section, the department may grant up to an additional 18 months to a hospital applicant that is unable to meet all requirements as provided in paragraph (c) at the time of application if the number of applicants in the service area in which the applicant is located is equal to or less than the service area allocation, as provided by rule of the department. An applicant that is granted additional time pursuant to this paragraph shall submit a plan for departmental approval which includes timelines and activities that the applicant proposes to complete in order to meet application requirements. Any applicant that demonstrates an ongoing effort to complete the activities within the timelines outlined in the plan shall be included in the number of trauma centers at such time that the department has conducted a provisional review of the application and has determined that the application is complete and that the hospital has the critical elements required for a trauma center.

2. Timeframes provided in subsections (1)-(8) shall be stayed until the department determines that the application is complete and that the hospital has the critical elements required for a trauma center.

(3) After April 30, any hospital that submitted an application found acceptable by the department based on provisional review shall be eligible to operate as a provisional trauma center.

(4) Between May 1 and October 1 of each year, the department shall conduct an in-depth evaluation of all applications found acceptable in the provisional review. The applications shall be evaluated against criteria enumerated in the application packages as provided to the hospitals by the department.

(5) Beginning October 1 of each year and ending no later than June 1 of the following year, a review team of out-of-state experts assembled by the department shall make onsite visits to all provisional trauma centers. The department shall develop a survey instrument to be used by the expert team of reviewers. The instrument shall include objective criteria and guidelines for reviewers based on existing trauma center standards such that all trauma centers are assessed equally. The survey instrument shall also include a uniform rating system that will be used by reviewers to indicate the degree of compliance of each trauma center with specific standards, and to indicate the quality of care provided by each trauma center as determined through an audit of patient charts. In addition, hospitals being considered as provisional trauma centers shall meet all the requirements of a trauma center and shall be located in a trauma service area that has a need for such a trauma center.

(6) Based on recommendations from the review team, the department shall select trauma centers by July 1. An applicant for designation as a trauma center may request an extension of its provisional status if it submits a corrective action plan to the department. The corrective action plan must demonstrate the ability of the applicant to correct deficiencies noted during the applicant’s onsite review conducted by the department between the previous October 1 and June 1. The department may extend the provisional status of an applicant for designation as a trauma center through December 31 if the applicant provides a corrective action plan acceptable to the department. The department or a team of out-of-state experts assembled by the department shall conduct an onsite visit on or before November 1 to confirm that the deficiencies have been corrected. The provisional trauma center is responsible for all costs associated with the onsite visit in a manner prescribed by rule of the department. By January 1, the department must approve or deny the application of any provisional applicant granted an extension. Each trauma center shall be granted a 7-year approval period during which time it must continue to maintain trauma center standards and acceptable patient outcomes as determined by department rule. An approval, unless sooner suspended or revoked, automatically expires 7 years after the date of issuance and is renewable upon application for renewal as prescribed by rule of the department.

(7) Any hospital that wishes to protest a decision made by the department based on the department’s preliminary or in-depth review of applications or on the recommendations of the site visit review team pursuant to this section shall proceed as provided in chapter 120. Hearings held under this subsection shall be conducted in the same manner as provided in ss. 120.569 and 120.57. Cases filed under chapter 120 may combine all disputes between parties.

(8) Notwithstanding any provision of chapter 381, a hospital licensed under ss. 395.001-395.3025 that operates a trauma center may not terminate or substantially reduce the availability of trauma service without providing at least 180 days’ notice of its intent to terminate such service. Such notice shall be given to the department, to all affected local or regional trauma agencies, and to all trauma centers, hospitals, and emergency medical service providers in the trauma service area. The department shall adopt by rule the procedures and process for notification, duration, and explanation of the termination of trauma services.

(9) Except as otherwise provided in this subsection, the department or its agent may collect trauma care and registry data, as prescribed by rule of the department, from trauma centers, hospitals, emergency medical service providers, local or regional trauma agencies, or medical examiners for the purposes of evaluating trauma system effectiveness, ensuring compliance with the standards, and monitoring patient outcomes. A trauma center, hospital, emergency medical service provider, medical examiner, or local trauma agency or regional trauma agency, or a panel or committee assembled by such an agency under s. 395.50(1) may, but is not required to, disclose to the department patient care quality assurance proceedings, records, or reports. However, the department may require a local trauma agency or a regional trauma agency, or a panel or committee assembled by such an agency to disclose to the department patient care quality assurance proceedings, records, or reports that the department needs solely to conduct quality assurance activities under s. 395.4015, or to ensure compliance with the quality assurance component of the trauma agency’s plan approved under s. 395.401. The patient care quality assurance proceedings, records, or reports that the department may require for these purposes include, but are not limited to, the structure, processes, and procedures of the agency’s quality assurance activities, and any recommendation for improving or modifying the overall trauma system, if the identity of a trauma center, hospital, emergency medical service provider, medical examiner, or an individual who provides trauma services is not disclosed.

(10) Out-of-state experts assembled by the department to conduct onsite visits are agents of the department for the purposes of s. 395.3025. An out-of-state expert who acts as an agent of the department under this subsection is not liable for any civil damages as a result of actions taken by him or her, unless he or she is found to be operating outside the scope of the authority and responsibility assigned by the department.

(11) Onsite visits by the department or its agent may be conducted at any reasonable time and may include but not be limited to a review of records in the possession of trauma centers, hospitals, emergency medical service providers, local or regional trauma agencies, or medical examiners regarding the care, transport, treatment, or examination of trauma patients.

(12) Patient care, transport, or treatment records or reports, or patient care quality assurance proceedings, records, or reports obtained or made pursuant to this section, s. 395.3025(4)(f), s. 395.401, s. 395.4015, s. 395.402, s. 395.403, s. 395.404, s. 395.4045, s. 395.405, s. 395.50, or s. 395.51 must be held confidential by the department or its agent and are exempt from the provisions of s. 119.07(1). Patient care quality assurance proceedings, records, or reports obtained or made pursuant to these sections are not subject to discovery or introduction into evidence in any civil or administrative action.

(13) The department may adopt, by rule, the procedures and process by which it will select trauma centers. Such procedures and process must be used in annually selecting trauma centers and must be consistent with subsections (1)-(8) except in those situations in which it is in the best interest of, and mutually agreed to by, all applicants within a service area and the department to reduce the timeframes.

(14) Notwithstanding the procedures established pursuant to subsections (1) through (13), hospitals located in areas with limited access to trauma center services shall be designated by the department as Level II trauma centers based on documentation of a valid certificate of trauma center verification from the American College of Surgeons. Areas with limited access to trauma center services are defined by the following criteria:

(a) The hospital is located in a trauma service area with a population greater than 600,000 persons but a population density of less than 225 persons per square mile;

(b) The hospital is located in a county with no verified trauma center; and

(c) The hospital is located at least 15 miles or 20 minutes travel time by ground transport from the nearest verified trauma center.

History.—ss. 6, 15, ch. 90-284; s. 78, ch. 91-282; ss. 38, 98, ch. 92-289; s. 1, ch. 94-129; s. 3, ch. 94-260; s. 1052, ch. 95-148; s. 27, ch. 95-398; s. 218, ch. 96-406; s. 125, ch. 96-410; s. 106, ch. 99-8; s. 4, ch. 2000-189; s. 7, ch. 2004-259; s. 3, ch. 2013-153.

Note.—Former s. 395.0335.



395.403 - Reimbursement of trauma centers.

395.403 Reimbursement of trauma centers.—

(1) All trauma centers shall be considered eligible to receive state funding when state funds are specifically appropriated for state-sponsored trauma centers in the General Appropriations Act. Effective July 1, 2010, the department shall make payments from the Emergency Medical Services Trust Fund under s. 20.435 to the trauma centers. Payments shall be in equal amounts for the trauma centers approved by the department as of July 1 of the fiscal year in which funding is appropriated. In the event a trauma center does not maintain its status as a trauma center for any state fiscal year in which such funding is appropriated, the trauma center shall repay the state for the portion of the year during which it was not a trauma center.

(2) Trauma centers eligible to receive distributions from the Emergency Medical Services Trust Fund under s. 20.435 in accordance with subsection (1) may request that such funds be used as intergovernmental transfer funds in the Medicaid program.

(3) In order to receive state funding, a hospital shall be a trauma center and shall:

(a) Agree to conform to all departmental requirements as provided by rule to assure high-quality trauma services.

(b) Agree to provide information concerning the provision of trauma services to the department, in a form and manner prescribed by rule of the department.

(c) Agree to accept all trauma patients, regardless of ability to pay, on a functional space-available basis.

(4) A trauma center that fails to comply with any of the conditions listed in subsection (3) or the applicable rules of the department shall not receive payments under this section for the period in which it was not in compliance.

History.—ss. 7, 15, ch. 90-284; s. 79, ch. 91-282; s. 92, ch. 92-33; ss. 39, 98, ch. 92-289; s. 19, ch. 98-89; s. 8, ch. 2004-259; s. 10, ch. 2010-161.

Note.—Former s. 395.034.



395.4036 - Trauma payments.

395.4036 Trauma payments.—

(1) Recognizing the Legislature’s stated intent to provide financial support to the current verified trauma centers and to provide incentives for the establishment of additional trauma centers as part of a system of state-sponsored trauma centers, the department shall utilize funds collected under s. 318.18 and deposited into the Emergency Medical Services Trust Fund of the department to ensure the availability and accessibility of trauma services throughout the state as provided in this subsection.

(a) Funds collected under s. 318.18(15) shall be distributed as follows:

1. Twenty percent of the total funds collected during the state fiscal year shall be distributed to verified trauma centers that have a local funding contribution as of December 31. Distribution of funds under this subparagraph shall be based on trauma caseload volume for the most recent calendar year available.

2. Forty percent of the total funds collected shall be distributed to verified trauma centers based on trauma caseload volume for the most recent calendar year available. The determination of caseload volume for distribution of funds under this subparagraph shall be based on the department’s Trauma Registry data.

3. Forty percent of the total funds collected shall be distributed to verified trauma centers based on severity of trauma patients for the most recent calendar year available. The determination of severity for distribution of funds under this subparagraph shall be based on the department’s International Classification Injury Severity Scores or another statistically valid and scientifically accepted method of stratifying a trauma patient’s severity of injury, risk of mortality, and resource consumption as adopted by the department by rule, weighted based on the costs associated with and incurred by the trauma center in treating trauma patients. The weighting of scores shall be established by the department by rule.

(b) Funds collected under s. 318.18(5)(c) and (20) shall be distributed as follows:

1. Thirty percent of the total funds collected shall be distributed to Level II trauma centers operated by a public hospital governed by an elected board of directors as of December 31, 2008.

2. Thirty-five percent of the total funds collected shall be distributed to verified trauma centers based on trauma caseload volume for the most recent calendar year available. The determination of caseload volume for distribution of funds under this subparagraph shall be based on the department’s Trauma Registry data.

3. Thirty-five percent of the total funds collected shall be distributed to verified trauma centers based on severity of trauma patients for the most recent calendar year available. The determination of severity for distribution of funds under this subparagraph shall be based on the department’s International Classification Injury Severity Scores or another statistically valid and scientifically accepted method of stratifying a trauma patient’s severity of injury, risk of mortality, and resource consumption as adopted by the department by rule, weighted based on the costs associated with and incurred by the trauma center in treating trauma patients. The weighting of scores shall be established by the department by rule.

(2) Funds deposited in the department’s Emergency Medical Services Trust Fund for verified trauma centers may be used to maximize the receipt of federal funds that may be available for such trauma centers. Notwithstanding this section and s. 318.14, distributions to trauma centers may be adjusted in a manner to ensure that total payments to trauma centers represent the same proportional allocation as set forth in this section and s. 318.14. For purposes of this section and s. 318.14, total funds distributed to trauma centers may include revenue from the Emergency Medical Services Trust Fund and federal funds for which revenue from the Administrative Trust Fund is used to meet state or local matching requirements. Funds collected under ss. 318.14 and 318.18 and deposited in the Emergency Medical Services Trust Fund of the department shall be distributed to trauma centers on a quarterly basis using the most recent calendar year data available. Such data shall not be used for more than four quarterly distributions unless there are extenuating circumstances as determined by the department, in which case the most recent calendar year data available shall continue to be used and appropriate adjustments shall be made as soon as the more recent data becomes available.

(3)(a) Any trauma center not subject to audit pursuant to s. 215.97 shall annually attest, under penalties of perjury, that such proceeds were used in compliance with law. The annual attestation shall be made in a form and format determined by the department. The annual attestation shall be submitted to the department for review within 9 months after the end of the organization’s fiscal year.

(b) Any trauma center subject to audit pursuant to s. 215.97 shall submit an audit report in accordance with rules adopted by the Auditor General.

(4) The department, working with the Agency for Health Care Administration, shall maximize resources for trauma services wherever possible.

History.—s. 7, ch. 2005-194; s. 16, ch. 2006-192; s. 4, ch. 2009-138; s. 79, ch. 2010-5; s. 11, ch. 2010-161.



395.404 - Review of trauma registry data; report to central registry; confidentiality and limited release.

395.404 Review of trauma registry data; report to central registry; confidentiality and limited release.—

(1)(a) Each trauma center shall furnish, and, upon request of the department, all acute care hospitals shall furnish for department review trauma registry data as prescribed by rule of the department for the purpose of monitoring patient outcome and ensuring compliance with the standards of approval.

(b) Trauma registry data obtained pursuant to this subsection are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, the department may provide such trauma registry data to the person, trauma center, hospital, emergency medical service provider, local or regional trauma agency, medical examiner, or other entity from which the data were obtained. The department may also use or provide trauma registry data for purposes of research in accordance with the provisions of chapter 405.

(2) Each trauma center, pediatric trauma center, and acute care hospital shall report to the department’s brain and spinal cord injury central registry, consistent with the procedures and timeframes of s. 381.74, any person who has a moderate-to-severe brain or spinal cord injury, and shall include in the report the name, age, residence, and type of disability of the individual and any additional information that the department finds necessary.

History.—s. 7, ch. 87-399; s. 3, ch. 88-186; s. 1, ch. 88-303; s. 10, ch. 90-344; ss. 41, 98, ch. 92-289; s. 3, ch. 94-324; s. 4, ch. 95-387; s. 28, ch. 95-398; s. 219, ch. 96-406; s. 16, ch. 2000-153; s. 21, ch. 2002-22; s. 25, ch. 2004-350; s. 59, ch. 2005-2.

Note.—Former s. 395.035.



395.4045 - Emergency medical service providers; trauma transport protocols; transport of trauma alert victims to trauma centers; interfacility transfer.

395.4045 Emergency medical service providers; trauma transport protocols; transport of trauma alert victims to trauma centers; interfacility transfer.—

(1) Each emergency medical services provider licensed under chapter 401 shall transport trauma alert victims to hospitals approved as trauma centers, except as may be provided for either in the department-approved trauma transport protocol of the trauma agency for the geographical area in which the emergency medical services licensee provides services or, if no such department-approved trauma transport protocol is in effect, as provided for in a department-approved provider’s trauma transport protocol.

(2) A trauma agency may develop a uniform trauma transport protocol that is applicable to the emergency medical services licensees providing services within the geographical boundaries of the trauma agency. Development of a uniform trauma protocol by a trauma agency shall be through consultation with interested parties, including, but not limited to, each approved trauma center; physicians specializing in trauma care, emergency care, and surgery in the region; each trauma system administrator in the region; each emergency medical service provider in the region licensed under chapter 401, and such providers’ respective medical directors.

(3) Trauma alert victims shall be identified through the use of a trauma scoring system, including adult and pediatric assessment as specified in rule of the department. The rule shall also include the requirements of licensed emergency medical services providers for performing and documenting these assessments.

(4) The department shall specify by rule the subjects and the minimum criteria related to prehospital trauma transport, trauma center or hospital destination determinations, and interfacility trauma transfer transport by an emergency medical services provider to be included in a trauma agency’s or emergency medical service provider’s trauma transport protocol and shall approve or disapprove each such protocol. Trauma transport protocol rules pertaining to the air transportation of trauma victims shall be consistent with, but not limited to, applicable Federal Aviation Administration regulation. Emergency medical services licensees and trauma agencies shall be subject to monitoring by the department, under ss. 395.401(3) and 401.31(1) for compliance with requirements, as applicable, regarding trauma transport protocols and the transport of trauma victims.

(5) If there is no department-approved trauma agency trauma transport protocol for the geographical area in which the emergency medical services license applicant intends to provide services, as provided for in subsection (1), each applicant for licensure as an emergency medical services provider, under chapter 401, must submit and obtain department approval of a trauma transport protocol prior to the department granting a license. The department shall prescribe by rule the submission and approval process for an applicant’s trauma transport protocols whether the applicant will be using a trauma agency’s or its own trauma transport protocol.

(6) If an air ambulance service is available in the trauma service area in which an emergency medical service provider is located, trauma transport protocols shall not provide for transport outside of the trauma service area unless otherwise provided for by written mutual agreement. If air ambulance service is not available and there is no agreement for interagency transport of trauma patients between two adjacent local or regional trauma agencies, both of which include at least one approved trauma center, then the transport of a trauma patient with an immediately life-threatening condition shall be to the most appropriate trauma center as defined pursuant to trauma transport protocols approved by the department. The provisions of this subsection shall apply only to those counties with a population in excess of 1 million residents.

(7) Prior to an interfacility trauma transfer, the emergency medical services provider’s medical director or his or her designee must agree, pursuant to protocols and procedures in the emergency medical services provider’s trauma transport protocol, that the staff of the transport vehicle has the medical skills, equipment, and resources to provide anticipated patient care as proposed by the transferring physician. The emergency medical services provider’s medical director or his or her designee may require appropriate staffing, equipment, and resources to ensure proper patient care and safety during transfer.

(8) The department shall adopt and enforce all rules necessary to administer this section. The department shall adopt and enforce rules to specify the submission and approval process for trauma transport protocols or modifications to trauma transport protocols by trauma agencies and licensed emergency medical services providers.

History.—s. 6, ch. 87-399; s. 1, ch. 88-303; ss. 42, 98, ch. 92-289; s. 196, ch. 99-397; s. 5, ch. 2000-189; s. 28, ch. 2001-62; s. 57, ch. 2002-1.

Note.—Former s. 395.036.



395.405 - Rulemaking.

395.405 Rulemaking.—The department shall adopt and enforce all rules necessary to administer ss. 395.401, 395.4015, 395.402, 395.4025, 395.403, 395.404, and 395.4045.

History.—s. 7, ch. 89-275; s. 17, ch. 89-283; s. 2, ch. 90-187; s. 1, ch. 90-192; s. 8, ch. 90-284; ss. 43, 98, ch. 92-289; s. 6, ch. 2000-189; s. 36, ch. 2009-223.

Note.—Former s. 395.037.



395.50 - Quality assurance activities of trauma agencies.

395.50 Quality assurance activities of trauma agencies.—

(1) As used in this section, the term “entity” means a local trauma agency or a regional trauma agency that performs quality assurance activities, or a panel or committee assembled to assist a local trauma agency or a regional trauma agency in performing quality assurance activities in accordance with a plan approved under s. 395.401.

(2) A hospital or an emergency medical services provider shall disclose records and reports of patient care, transport, and treatment to an entity, and a hospital or an emergency medical services provider may disclose to an entity and to one another its own quality assurance proceedings, records, or reports. However, this section does not require a hospital or an emergency medical services provider to disclose to an entity its own quality assurance proceedings, records, or reports prepared under s. 395.0191, s. 395.0193, s. 401.265, s. 401.30, s. 401.425, or s. 766.101.

(3) A local trauma agency or regional trauma agency may assemble a panel or committee to assist in performing the tasks authorized by an approved plan under s. 395.401.

(4) The investigations, proceedings, records, and reports obtained or made by any entity under this section are not subject to discovery or introduction into evidence in a civil or administrative action that arises out of a matter that is the subject of evaluation and review by the entity, and a person who attends a meeting of the entity may not testify in any such civil or administrative action as to any evidence or other matter produced or presented during the proceedings of the entity or as to any findings, recommendations, evaluations, opinions, or other actions of the entity or any members thereof. However, information, documents, or records provided to the entity from a source external to the entity are not immune from discovery or use in a civil or administrative action, and a person who is a member of the entity may testify in such action as to matters within his or her knowledge, but may not be asked about his or her testimony before the entity or about information obtained from or opinions formed by him or her as a result of participating in activities conducted by the entity.

(5)(a) There is no monetary liability on the part of, and no cause of action arises against, any person, including a person who acts as a witness, incident reporter to, or investigator for an entity for any act or proceeding undertaken or performed within the scope of the functions of the entity if the action is taken without intentional fraud or malice.

(b) The provisions of this section do not supersede the provisions of s. 768.28.

(6) Except as provided in subsection (4), this section does not confer immunity from liability on a person for services performed outside his or her capacity as a member of an entity or upon a person who acts as a witness for, incident reporter to, or investigator for the entity for any act or proceeding undertaken or performed outside the scope of the functions of the entity.

(7) If the defendant prevails in an action brought by a person against a person who initiated, participated in, was a witness in, or conducted any review as authorized by this section, the court shall award reasonable attorney’s fees and costs to the defendant.

(8) Nothing in this section, ss. 395.4001-395.405, or s. 395.51 prohibits admitting into evidence patient care, transport, or treatment records or reports, or records or reports of the department in any civil or administrative action brought by or involving the department, excluding the name, residence or business address, telephone number, social security or other identifying number, or photograph of any person or the spouse, relative, or guardian of such person or other patient-specific information that otherwise identifies the patient, either directly or indirectly.

History.—s. 2, ch. 94-129; s. 1053, ch. 95-148; s. 7, ch. 2000-189.



395.51 - Confidentiality and quality assurance activities of trauma agencies.

395.51 Confidentiality and quality assurance activities of trauma agencies.—

(1) All information which is confidential by operation of law and which is obtained by a local or regional trauma agency or a panel or committee assembled by a local or regional trauma agency pursuant to s. 395.50, shall retain its confidential status and be exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2) All information which is confidential by operation of law and which is obtained by a hospital or emergency medical services provider from a local or regional trauma agency or a panel or committee assembled by a local or regional trauma agency pursuant to s. 395.50, shall retain its confidential status and shall be exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(3) Portions of meetings, proceedings, reports, and records of a local or regional trauma agency, or a panel or committee assembled by a local or regional trauma agency pursuant to this chapter, which relate solely to patient care quality assurance are confidential and exempt from the provisions of s. 286.011, and s. 24(b), Art. I of the State Constitution and are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, respectively. Patient care quality assurance, for the purpose of this section, shall include consideration of specific persons, cases, incidents relevant to the performance of quality control, and system evaluation.

History.—s. 4, ch. 94-260; s. 220, ch. 96-406.






Part III - RURAL HOSPITALS (ss. 395.602-395.6061)

395.602 - Rural hospitals.

395.602 Rural hospitals.—

(1) LEGISLATIVE FINDINGS AND INTENT.—

(a) The Legislature finds that rural hospitals are the nucleus or “backbone” of rural health care systems. Public health programs and physicians depend on rural hospitals to meet many of their medical needs. Rural hospitals are usually the only source of emergency medical care in rural areas for life-threatening situations and play a crucial role in attracting physicians to rural areas. The Legislature deems the benefits derived from these features to be truly significant as rural counties with hospitals have lower accidental death rates and lower incidence of low birth weight than rural counties without hospitals. In addition, rural hospitals enhance their communities beyond the scope of health care as they are among the largest employers in rural areas and substantially foster economic development and growth. For these reasons, the Legislature finds that rural hospitals are widely viewed as integral to the welfare of rural communities. However, the rural health care system is experiencing significant instability as the financial viability of many of these hospitals is threatened. The Legislature finds that sharply declining occupancy rates, increasing dependence on Medicaid and Medicare reimbursements, liability concerns, frequent changes in ownership, high levels of bad debt, greater competition on more sophisticated levels with urban hospitals, and physician and personnel staffing problems threaten the existence of some rural hospitals.

(b) It is the intent of the Legislature to ease the burdens experienced by rural hospitals in personnel staffing by:

1. Providing financial incentives under the Medical Education Tuition Reimbursement Program in order to increase the number of primary care physicians and nurses in rural areas; and

2. Requiring a study of problems unique to rural hospitals generated by existing licensure and certification requirements for allied health care practitioners in the state.

(c) In addition, it is the intent of the Legislature to ease the severe financial constraints being experienced by some rural hospitals by extending Medicaid reimbursements to rural hospital swing-beds and establishing the full utilization, when feasible, of rural hospital services by departmental primary care programs and programs serving the elderly citizens of the state.

(d) Furthermore, the Legislature encourages the department to actively foster the provision of health care services in rural areas and serve as a catalyst for improved health services to citizens in rural areas of the state. Among other considerations, the department is encouraged to:

1. Promote the location and relocation of health care practitioners in rural areas.

2. Further analyze the financial viability of rural hospitals and their continued existence in rural counties.

3. Integrate policies related to physician workforce, hospitals, primary care, and state regulatory functions.

4. Collect relevant data on rural health care issues for use in departmental policy development.

5. Propose solutions for problems affecting health care delivery in rural areas.

(2) DEFINITIONS.—As used in this part, the term:

(a) “Emergency care hospital” means a medical facility which provides:

1. Emergency medical treatment; and

2. Inpatient care to ill or injured persons prior to their transportation to another hospital or provides inpatient medical care to persons needing care for a period of up to 96 hours. The 96-hour limitation on inpatient care does not apply to respite, skilled nursing, hospice, or other nonacute care patients.

(b) “Essential access community hospital” means any facility which:

1. Has at least 100 beds;

2. Is located more than 35 miles from any other essential access community hospital, rural referral center, or urban hospital meeting criteria for classification as a regional referral center;

3. Is part of a network that includes rural primary care hospitals;

4. Provides emergency and medical backup services to rural primary care hospitals in its rural health network;

5. Extends staff privileges to rural primary care hospital physicians in its network; and

6. Accepts patients transferred from rural primary care hospitals in its network.

(c) “Inactive rural hospital bed” means a licensed acute care hospital bed, as defined in s. 395.002(13), that is inactive in that it cannot be occupied by acute care inpatients.

(d) “Rural area health education center” means an area health education center (AHEC), as authorized by Pub. L. No. 94-484, which provides services in a county with a population density of no greater than 100 persons per square mile.

(e) “Rural hospital” means an acute care hospital licensed under this chapter, having 100 or fewer licensed beds and an emergency room, which is:

1. The sole provider within a county with a population density of up to 100 persons per square mile;

2. An acute care hospital, in a county with a population density of up to 100 persons per square mile, which is at least 30 minutes of travel time, on normally traveled roads under normal traffic conditions, from any other acute care hospital within the same county;

3. A hospital supported by a tax district or subdistrict whose boundaries encompass a population of up to 100 persons per square mile;

4. A hospital classified as a sole community hospital under 42 C.F.R. s. 412.92 which has up to 175 licensed beds;

5. A hospital with a service area that has a population of up to 100 persons per square mile. As used in this subparagraph, the term “service area” means the fewest number of zip codes that account for 75 percent of the hospital’s discharges for the most recent 5-year period, based on information available from the hospital inpatient discharge database in the Florida Center for Health Information and Transparency at the agency; or

6. A hospital designated as a critical access hospital, as defined in s. 408.07.

Population densities used in this paragraph must be based upon the most recently completed United States census. A hospital that received funds under s. 409.9116 for a quarter beginning no later than July 1, 2002, is deemed to have been and shall continue to be a rural hospital from that date through June 30, 2021, if the hospital continues to have up to 100 licensed beds and an emergency room. An acute care hospital that has not previously been designated as a rural hospital and that meets the criteria of this paragraph shall be granted such designation upon application, including supporting documentation, to the agency. A hospital that was licensed as a rural hospital during the 2010-2011 or 2011-2012 fiscal year shall continue to be a rural hospital from the date of designation through June 30, 2021, if the hospital continues to have up to 100 licensed beds and an emergency room.

(f) “Rural primary care hospital” means any facility meeting the criteria in paragraph (e) or s. 395.605 which provides:

1. Twenty-four-hour emergency medical care;

2. Temporary inpatient care for periods of 72 hours or less to patients requiring stabilization before discharge or transfer to another hospital. The 72-hour limitation does not apply to respite, skilled nursing, hospice, or other nonacute care patients; and

3. Has no more than six licensed acute care inpatient beds.

(g) “Swing-bed” means a bed which can be used interchangeably as either a hospital, skilled nursing facility (SNF), or intermediate care facility (ICF) bed pursuant to 42 C.F.R. parts 405, 435, 440, 442, and 447.

(3) USE OF FUNDS.—It is the intent of the Legislature that funds as appropriated shall be utilized by the department for the purpose of increasing the number of primary care physicians, physician assistants, certified nurse midwives, nurse practitioners, and nurses in rural areas, either through the Medical Education Reimbursement and Loan Repayment Program as defined by s. 1009.65 or through a federal loan repayment program which requires state matching funds. The department may use funds appropriated for the Medical Education Reimbursement and Loan Repayment Program as matching funds for federal loan repayment programs for health care personnel, such as that authorized in Pub. L. No. 100-177, s. 203. If the department receives federal matching funds, the department shall only implement the federal program. Reimbursement through either program shall be limited to:

(a) Primary care physicians, physician assistants, certified nurse midwives, nurse practitioners, and nurses employed by or affiliated with rural hospitals, as defined in this act; and

(b) Primary care physicians, physician assistants, certified nurse midwives, nurse practitioners, and nurses employed by or affiliated with rural area health education centers, as defined in this section. These personnel shall practice:

1. In a county with a population density of no greater than 100 persons per square mile; or

2. Within the boundaries of a hospital tax district which encompasses a population of no greater than 100 persons per square mile.

If the department administers a federal loan repayment program, priority shall be given to obligating state and federal matching funds pursuant to paragraphs (a) and (b). The department may use federal matching funds in other health workforce shortage areas and medically underserved areas in the state for loan repayment programs for primary care physicians, physician assistants, certified nurse midwives, nurse practitioners, and nurses who are employed by publicly financed health care programs that serve medically indigent persons.

(4) RULEMAKING AUTHORITY.—The department may adopt all necessary rules pertaining to the standards of care applicable to rural hospital swing-beds and the criteria whereby swing-bed stays of longer than 30 days shall be authorized. The latter length-of-stay criteria shall include, but not be limited to, the medical needs of the patient, the county of residence of the patient and patient’s family, patient preference, proximity to relatives and friends, and distance to available nursing home beds, if any.

History.—ss. 32, 33, 35, 39, ch. 88-294; s. 1, ch. 89-296; s. 9, ch. 89-527; s. 14, ch. 90-295; ss. 45, 98, ch. 92-289; s. 731, ch. 95-148; s. 1, ch. 98-14; s. 1, ch. 98-21; s. 33, ch. 98-89; s. 2, ch. 99-209; s. 1, ch. 2000-227; s. 29, ch. 2001-62; s. 983, ch. 2002-387; s. 1, ch. 2003-258; s. 3, ch. 2005-81; s. 8, ch. 2006-261; s. 51, ch. 2007-230; s. 13, ch. 2009-223; s. 2, ch. 2013-48; s. 1, ch. 2014-57; s. 1, ch. 2015-225; s. 3, ch. 2016-65; s. 12, ch. 2016-234.

Note.—Former s. 395.102.



395.6025 - Rural hospital replacement facilities.

395.6025 Rural hospital replacement facilities.—Notwithstanding s. 408.036, a hospital defined as a statutory rural hospital in accordance with s. 395.602, or a not-for-profit operator of rural hospitals, is not required to obtain a certificate of need for the construction of a new hospital located in a county with a population of at least 15,000 but no more than 18,000 and a density of fewer than 30 persons per square mile, or a replacement facility, provided that the replacement, or new, facility is located within 10 miles of the site of the currently licensed rural hospital and within the current primary service area. As used in this section, the term “service area” means the fewest number of zip codes that account for 75 percent of the hospital’s discharges for the most recent 5-year period, based on information available from the hospital inpatient discharge database in the Florida Center for Health Information and Transparency at the Agency for Health Care Administration.

History.—s. 3, ch. 2003-258; s. 9, ch. 2006-261; s. 13, ch. 2016-234.



395.603 - Deactivation of general hospital beds; rural hospital impact statement.

395.603 Deactivation of general hospital beds; rural hospital impact statement.—

(1) The agency shall establish, by rule, a process by which a rural hospital, as defined in s. 395.602, that seeks licensure as a rural primary care hospital or as an emergency care hospital, or becomes a certified rural health clinic as defined in Pub. L. No. 95-210, or becomes a primary care program such as a county health department, community health center, or other similar outpatient program that provides preventive and curative services, may deactivate general hospital beds. Rural primary care hospitals and emergency care hospitals shall maintain the number of actively licensed general hospital beds necessary for the facility to be certified for Medicare reimbursement. Hospitals that discontinue inpatient care to become rural health care clinics or primary care programs shall deactivate all licensed general hospital beds. All hospitals, clinics, and programs with inactive beds shall provide 24-hour emergency medical care by staffing an emergency room. Providers with inactive beds shall be subject to the criteria in s. 395.1041. The agency shall specify in rule requirements for making 24-hour emergency care available. Inactive general hospital beds shall be included in the acute care bed inventory, maintained by the agency for certificate-of-need purposes, for 10 years from the date of deactivation of the beds. After 10 years have elapsed, inactive beds shall be excluded from the inventory. The agency shall, at the request of the licensee, reactivate the inactive general beds upon a showing by the licensee that licensure requirements for the inactive general beds are met.

(2) In formulating and implementing policies and rules that may have significant impact on the ability of rural hospitals to continue to provide health care services in rural communities, the agency, the department, or the respective regulatory board adopting policies or rules regarding the licensure or certification of health care professionals shall provide a rural hospital impact statement. The rural hospital impact statement shall assess the proposed action in light of the following questions:

(a) Do the health personnel affected by the proposed action currently practice in rural hospitals or are they likely to in the near future?

(b) What are the current numbers of the affected health personnel in this state, their geographic distribution, and the number practicing in rural hospitals?

(c) What are the functions presently performed by the affected health personnel, and are such functions presently performed in rural hospitals?

(d) What impact will the proposed action have on the ability of rural hospitals to recruit the affected personnel to practice in their facilities?

(e) What impact will the proposed action have on the limited financial resources of rural hospitals through increased salaries and benefits necessary to recruit or retain such health personnel?

(f) Is there a less stringent requirement which could apply to practice in rural hospitals?

(g) Will this action create staffing shortages, which could result in a loss to the public of health care services in rural hospitals or result in closure of any rural hospitals?

History.—s. 8, ch. 89-527; s. 1, ch. 90-192; ss. 46, 47, 98, ch. 92-289; s. 98, ch. 97-101.

Note.—Former s. 395.103.



395.604 - Other rural hospital programs.

395.604 Other rural hospital programs.—

(1) The agency may license rural primary care hospitals subject to federal approval for participation in the Medicare and Medicaid programs. Rural primary care hospitals shall be treated in the same manner as emergency care hospitals and rural hospitals with respect to ss. 395.605(2)-(8)(a), 408.033(2)(b)3., and 408.038.

(2) The agency may designate essential access community hospitals.

(3) The agency may adopt licensure rules for rural primary care hospitals and essential access community hospitals. Such rules must conform to s. 395.1055.

(4) The department may seek federal recognition of emergency care hospitals authorized by s. 395.605 under the essential access community hospital program authorized by the Omnibus Budget Reconciliation Act of 1989.

History.—s. 15, ch. 90-295; s. 6, ch. 91-201; ss. 48, 98, ch. 92-289; s. 16, ch. 97-79.

Note.—Former s. 395.104.



395.605 - Emergency care hospitals.

395.605 Emergency care hospitals.—

(1) Only rural hospitals meeting the criteria in s. 395.602(2)(e) may be licensed as emergency care hospitals.

(2) For the purpose of Medicaid swing-bed reimbursement pursuant to the Medicaid program, the department shall treat emergency care hospitals in the same manner as rural hospitals.

(3) For the purpose of participation in the Medical Education Reimbursement and Loan Repayment Program as defined in s. 1009.65 or other loan repayment or incentive programs designed to relieve medical workforce shortages, the department shall treat emergency care hospitals in the same manner as rural hospitals.

(4) For the purpose of coordinating primary care services described in s. 154.011(1)(c)10., the department shall treat emergency care hospitals in the same manner as rural hospitals.

(5) Rural hospitals that make application under the certificate-of-need program to be licensed as emergency care hospitals shall receive expedited review as defined in s. 408.032. Emergency care hospitals seeking relicensure as acute care general hospitals shall also receive expedited review.

(6) The board shall treat emergency care hospitals in the same manner as hospitals defined in s. 408.07.

(7) Emergency care hospitals are exempt from certificate-of-need requirements for home health and hospice services and for swing beds in a number that does not exceed one-half of the facility’s licensed beds.

(8)(a) Emergency care hospitals shall have agreements with other hospitals, skilled nursing facilities, home health agencies, and with providers of diagnostic-imaging and laboratory services that are not provided on site but are needed by patients.

(b) All patients shall be under the care of a physician or under the care of a nurse practitioner or physician assistant supervised by a physician.

(c) A physician, nurse practitioner, or physician assistant shall be on duty at all times, or a physician shall be on call and available within 30 minutes at all times.

(d) All compounding, packaging, and dispensing of drugs and biologicals shall be under the supervision of a pharmacist.

(e) Diagnostic radiologic services and clinical laboratory services shall be maintained at the facility or shall be available to meet the needs of its patients.

(f) Clinical laboratory services provided by the facility shall, at a minimum, include:

1. Chemical examinations of urine by stick or tablet methods, or both (including urine ketones).

2. Microscopic examinations of urine sediment.

3. Hemoglobin or hematocrit.

4. Blood sugar.

5. Gram stain.

6. Examination of stool specimens for occult blood.

7. Pregnancy tests.

8. Primary culturing for transmittal to a certified laboratory.

9. Sediment rate, CBC.

(9) The agency may use specific diagnosis-related groups, ICD-9 codes, or similar patient illness-severity classification schemes to define the scope of inpatient care in emergency care hospitals in lieu of the 96-hour inpatient care limitation.

History.—s. 5, ch. 89-527; s. 1, ch. 90-192; s. 13, ch. 90-295; s. 56, ch. 91-282; s. 91, ch. 92-33; ss. 49, 98, ch. 92-289; s. 732, ch. 95-148; s. 207, ch. 99-13; s. 984, ch. 2002-387; s. 43, ch. 2013-18.

Note.—Former s. 395.01465.



395.6061 - Rural hospital capital improvement.

395.6061 Rural hospital capital improvement.—There is established a rural hospital capital improvement grant program.

(1) A rural hospital as defined in s. 395.602 may apply to the department for a grant. The grant application must provide information that includes:

(a) A statement indicating the problem the rural hospital proposes to solve with the grant funds;

(b) The strategy proposed to resolve the problem;

(c) The organizational structure, financial system, and facilities that are essential to the proposed solution;

(d) The projected longevity of the proposed solution after the grant funds are expended;

(e) Evidence of participation in a rural health network as defined in s. 381.0406;

(f) Evidence that the rural hospital has difficulty in obtaining funding or that funds available for the proposed solution are inadequate;

(g) Evidence that the grant funds will assist in maintaining or returning the hospital to an economically stable condition or that any plan for closure or realignment of services will involve development of innovative alternatives for the discontinued services;

(h) Evidence of a satisfactory record-keeping system to account for grant fund expenditures within the rural county;

(i) A rural health network plan that includes a description of how the plan was developed, the goals of the plan, the links with existing health care providers under the plan, indicators quantifying the hospital’s financial well-being, measurable outcome targets, and the current physical and operational condition of the hospital.

(2) Each rural hospital as defined in s. 395.602 shall receive a minimum of $100,000 annually, subject to legislative appropriation, upon application to the Department of Health, for projects to acquire, repair, improve, or upgrade systems, facilities, or equipment.

(3) Any remaining funds shall annually be disbursed to rural hospitals in accordance with this section. The Department of Health shall establish, by rule, criteria for awarding grants for any remaining funds, which must be used exclusively for the support and assistance of rural hospitals as defined in s. 395.602, including criteria relating to the level of uncompensated care rendered by the hospital, the participation in a rural health network as defined in s. 381.0406, and the proposed use of the grant by the rural hospital to resolve a specific problem. The department must consider any information submitted in an application for the grants in accordance with subsection (1) in determining eligibility for and the amount of the grant, and none of the individual items of information by itself may be used to deny grant eligibility.

(4) The department shall ensure that the funds are used solely for the purposes specified in this section. The total grants awarded pursuant to this section shall not exceed the amount appropriated for this program.

History.—s. 1, ch. 99-209.






Part IV - PUBLIC MEDICAL ASSISTANCE TRUST FUND (ss. 395.701-395.7017)

395.701 - Annual assessments on net operating revenues for inpatient and outpatient services to fund public medical assistance; administrative fines for failure to pay assessments when due; exemption.

395.701 Annual assessments on net operating revenues for inpatient and outpatient services to fund public medical assistance; administrative fines for failure to pay assessments when due; exemption.—

(1) For the purposes of this section, the term:

(a) “Agency” means the Agency for Health Care Administration.

(b) “Gross operating revenue” or “gross revenue” means the sum of daily hospital service charges, ambulatory service charges, ancillary service charges, and other operating revenue.

(c) “Hospital” means a health care institution as defined in s. 395.002(12), but does not include any hospital operated by the agency or the Department of Corrections.

(d) “Net operating revenue” or “net revenue” means gross revenue less deductions from revenue.

(e) “Total deductions from gross revenue” or “deductions from revenue” means reductions from gross revenue resulting from inability to collect payment of charges. Such reductions include bad debts; contractual adjustments; uncompensated care; administrative, courtesy, and policy discounts and adjustments; and other such revenue deductions, but also includes the offset of restricted donations and grants for indigent care.

(2)(a) There is imposed upon each hospital an assessment in an amount equal to 1.5 percent of the annual net operating revenue for inpatient services for each hospital, such revenue to be determined by the agency, based on the actual experience of the hospital as reported to the agency. Within 6 months after the end of each hospital fiscal year, the agency shall certify the amount of the assessment for each hospital. The assessment shall be payable to and collected by the agency in equal quarterly amounts, on or before the first day of each calendar quarter, beginning with the first full calendar quarter that occurs after the agency certifies the amount of the assessment for each hospital. All moneys collected pursuant to this subsection shall be deposited into the Public Medical Assistance Trust Fund.

(b) There is imposed upon each hospital an assessment in an amount equal to 1 percent of the annual net operating revenue for outpatient services for each hospital, such revenue to be determined by the agency, based on the actual experience of the hospital as reported to the agency. While prior year report worksheets may be reconciled to the hospital’s audited financial statements, no additional audited financial components may be required for the purposes of determining the amount of the assessment imposed pursuant to this section other than those in effect on July 1, 2000. Within 6 months after the end of each hospital fiscal year, the agency shall certify the amount of the assessment for each hospital. The assessment shall be payable to and collected by the agency in equal quarterly amounts, on or before the first day of each calendar quarter, beginning with the first full calendar quarter that occurs after the agency certifies the amount of the assessment for each hospital. All moneys collected pursuant to this subsection shall be deposited into the Public Medical Assistance Trust Fund.

(3) The agency shall impose an administrative fine, not to exceed $500 per day, for failure of any hospital to pay its assessment by the first day of the calendar quarter on which it is due. The failure of a hospital to pay its assessment within 30 days after the assessment is due is ground for the agency to impose an administrative fine not to exceed $5,000 per day.

(4) The purchaser, successor, or assignee of a facility subject to the agency’s jurisdiction shall assume full liability for any assessments, fines, or penalties of the facility or its employees, regardless of when identified. Such assessments, fines, or penalties shall be paid by the employee, owner, or licensee who incurred them, within 15 days of the sale, transfer, or assignment. However, the purchaser, successor, or assignee of the facility may withhold such assessments, fines, or penalties from purchase moneys or payment due to the seller, transferor, or employee, and shall make such payment on behalf of the seller, transferor, or employee. Any employer, purchaser, successor, or assignee who fails to withhold sufficient funds to pay assessments, fines, or penalties arising under the provisions of chapter 408 shall make such payments within 15 days of the date of the transfer, purchase, or assignment. Failure by the transferee to make payments as provided in this subsection shall subject such transferee to the penalties and assessments provided in chapter 408. Further, in the event of sale, transfer, or assignment of any facility under the agency’s jurisdiction, future assessments shall be based upon the most recently available prior year report or audited actual experience for the facility. It shall be the responsibility of the new owner or licensee to require the production of the audited financial data for the period of operation of the prior owner. If the transferee fails to obtain current audited financial data from the previous owner or licensee, the new owner shall be assessed based upon the most recent year of operation for which 12 months of audited actual experience are available or upon a reasonable estimate of 12 months of full operation as calculated by the agency.

(5) A statutory teaching hospital that had 100,000 or more Medicaid covered days during the most recent fiscal year may elect to have its assessment imposed pursuant to subsection (2) deducted from any Medicaid disproportionate share payment due to such hospital for the quarter ending 6 months after the assessment due date. If the assessment is greater than the disproportionate share payment, or if no disproportionate share payment is due the hospital, the difference, or full amount of the assessment in cases in which no payment is due, shall be paid on or before the date the disproportionate share payment is made or would have been made.

(6) Outpatient radiation therapy services provided by a hospital subject to this section are exempt from the provisions of this section.

History.—ss. 6, 7, ch. 84-35; s. 1, ch. 85-65; s. 3, ch. 91-48; s. 61, ch. 91-221; s. 93, ch. 92-33; s. 36, ch. 92-78; ss. 51, 98, ch. 92-289; s. 9, ch. 98-89; s. 1, ch. 98-192; s. 17, ch. 2000-153; s. 16, ch. 2000-256; ss. 65, 81, ch. 2001-277; s. 52, ch. 2007-230.

Note.—Former s. 395.101.



395.7015 - Annual assessment on health care entities.

395.7015 Annual assessment on health care entities.—

(1) For purposes of this section, the term:

(a) “Net operating revenue” means gross revenue less deductions from revenue.

(b) “Gross revenue” means the sum of daily service charges, ambulatory service charges, ancillary service charges, and other operating revenue, except revenues received for testing or analysis of samples received from outside the state or from product sales outside the state.

(c) “Deductions from revenue” means reductions from gross revenue resulting from inability to collect payment of charges. Such reductions include bad debts; contractual adjustments; uncompensated care; administrative, courtesy, and policy discounts and adjustments; and other such revenue deductions, and includes the offset of restricted donations and grants for indigent care.

(2) There is imposed an annual assessment against certain health care entities as described in this section:

(a) The assessment shall be equal to 1 percent of the annual net operating revenues of health care entities. The assessment shall be payable to and collected by the agency. Assessments shall be based on annual net operating revenues for the entity’s most recently completed fiscal year as provided in subsection (3).

(b) For the purpose of this section, “health care entities” include the following:

1. Ambulatory surgical centers and mobile surgical facilities licensed under s. 395.003. This subsection shall only apply to mobile surgical facilities operating under contracts entered into on or after July 1, 1998.

2. Clinical laboratories licensed under s. 483.091, excluding any hospital laboratory defined under s. 483.041(6), any clinical laboratory operated by the state or a political subdivision of the state, any clinical laboratory which qualifies as an exempt organization under s. 501(c)(3) of the Internal Revenue Code of 1986, as amended, and which receives 70 percent or more of its gross revenues from services to charity patients or Medicaid patients, and any blood, plasma, or tissue bank procuring, storing, or distributing blood, plasma, or tissue either for future manufacture or research or distributed on a nonprofit basis, and further excluding any clinical laboratory which is wholly owned and operated by 6 or fewer physicians who are licensed pursuant to chapter 458 or chapter 459 and who practice in the same group practice, and at which no clinical laboratory work is performed for patients referred by any health care provider who is not a member of the same group.

3. Diagnostic-imaging centers that are freestanding outpatient facilities that provide specialized services for the identification or determination of a disease through examination and also provide sophisticated radiological services, and in which services are rendered by a physician licensed by the Board of Medicine under s. 458.311, s. 458.313, or s. 458.317, or by an osteopathic physician licensed by the Board of Osteopathic Medicine under s. 459.0055 or s. 459.0075. For purposes of this paragraph, “sophisticated radiological services” means the following: magnetic resonance imaging; nuclear medicine; angiography; arteriography; computed tomography; positron emission tomography; digital vascular imaging; bronchography; lymphangiography; splenography; ultrasound, excluding ultrasound providers that are part of a private physician’s office practice or when ultrasound is provided by two or more physicians licensed under chapter 458 or chapter 459 who are members of the same professional association and who practice in the same medical specialties; and such other sophisticated radiological services, excluding mammography, as adopted in rule by the board.

(3)(a) Beginning July 1, 1993, the assessment shall be on the actual experience of the entity as reported to the agency within 120 days after the end of its fiscal year in the preceding calendar year based upon reports developed by the board in a rule after consultation with appropriate professional and governmental advisory bodies.

(b) Within 6 months after the end of each entity’s fiscal year, the agency shall certify the amount of the assessment to each entity. The assessment shall be payable to and collected by the agency in equal quarterly amounts on or before the first day of each calendar quarter, beginning with the first full calendar quarter.

(4) All moneys collected pursuant to this section shall be deposited into the Public Medical Assistance Trust Fund.

(5) The agency may use its authority under chapter 408 in administering this section.

History.—s. 177, ch. 91-112; s. 94, ch. 92-33; s. 33, ch. 92-58; s. 74, ch. 92-149; s. 52, ch. 92-289; s. 73, ch. 95-143; s. 2, ch. 98-192; s. 9, ch. 98-303; s. 17, ch. 2000-256; s. 30, ch. 2001-62; s. 81, ch. 2001-277; s. 3, ch. 2007-229.

Note.—Former s. 395.1015.



395.7016 - Annual appropriation.

395.7016 Annual appropriation.—The Legislature shall appropriate each fiscal year from either the General Revenue Fund or the Agency for Health Care Administration Tobacco Settlement Trust Fund an amount sufficient to replace the funds lost due to reduction by chapter 2000-256, Laws of Florida, of the assessment on other health care entities under s. 395.7015, and the reduction by chapter 2000-256 in the assessment on hospitals under s. 395.701, and to maintain federal approval of the reduced amount of funds deposited into the Public Medical Assistance Trust Fund under s. 395.701, as state match for the state’s Medicaid program.

History.—s. 20, ch. 2000-256.



395.7017 - Rulemaking authority.

395.7017 Rulemaking authority.—The agency may adopt rules pursuant to ss. 120.536 and 120.54 to implement the provisions of this part, which shall include the authority to define terms and determine the date of imposition and the determination of the process for determination, collection, and imposition of the Public Medical Assistance Trust Fund assessment and related fines.

History.—s. 1, ch. 2009-55.






Part V - FAMILY PRACTICE TEACHING HOSPITALS (ss. 395.805-395.807)

395.805 - Definitions.

395.805 Definitions.—As used in this act, the term:

(1) “Agency” means the Agency for Health Care Administration.

(2) “Family practice teaching hospital” means a freestanding, community-based hospital licensed under this chapter that offers a 3-year family practice residency program accredited through the Residency Review Committee of the Accreditation Council of Graduate Medical Education or the Council on Postdoctoral Training of the American Osteopathic Association.

History.—s. 2, ch. 94-182.



395.806 - Designation of family practice teaching hospitals.

395.806 Designation of family practice teaching hospitals.—

(1)(a) A hospital that offers a family practice residency program of at least 18 positions for resident family practice physicians is eligible for designation as a family practice teaching hospital.

(b) A hospital seeking designation as a family practice teaching hospital must submit documentation and an application to the Agency for Health Care Administration in the manner the agency determines.

(c) To maintain the designation as a family practice teaching hospital, a hospital must offer a residency program of at least 24 positions for resident family practice physicians within 5 years after the initial designation. The agency shall terminate the designation of a hospital that does not meet the requirements of this paragraph.

(2)(a) A family practice teaching hospital must fill at least 90 percent of its positions for resident family practice physicians.

(b) A family practice teaching hospital that has residency programs other than family practice must maintain at least 60 percent of its total residents in family practice.

History.—s. 3, ch. 94-182; s. 34, ch. 95-146; s. 19, ch. 98-89.



395.807 - Retention of family practice residents.

395.807 Retention of family practice residents.—

(1) A family practice teaching hospital must have a documented plan for retaining family practice residents in the state.

(2)(a) The director of the agency shall appoint a seven-member family practice physician retention advisory committee, consisting of a faculty member of a family practice teaching hospital, an active family practice resident, a member of the Florida Academy of Family Physicians, a member of the Florida Society of the American College of Osteopathic Family Physicians, a family practice physician who practices in an urban area, a family practice physician who practices in a rural area, and the residency director of a family practice residency program.

(b) The committee shall develop a program for recruiting minority physicians into family practice residency programs and shall promote further efforts to retain and place minority physicians into local communities.

History.—s. 4, ch. 94-182; s. 104, ch. 2010-102.









Chapter 397 - SUBSTANCE ABUSE SERVICES

Part I - GENERAL PROVISIONS (ss. 397.301-397.334)

397.301 - Short title.

397.301 Short title.—This act may be cited as the “Hal S. Marchman Alcohol and Other Drug Services Act.”

History.—s. 2, ch. 93-39; s. 6, ch. 2009-132.



397.305 - Legislative findings, intent, and purpose.

397.305 Legislative findings, intent, and purpose.—

(1) Substance abuse is a major health problem that affects multiple service systems and leads to such profoundly disturbing consequences as serious impairment, chronic addiction, criminal behavior, vehicular casualties, spiraling health care costs, AIDS, and business losses, and significantly affects the culture, socialization, and learning ability of children within our schools and educational systems. Substance abuse impairment is a disease which affects the whole family and the whole society and requires a system of care that includes prevention, intervention, clinical treatment, and recovery support services that support and strengthen the family unit. Further, it is the intent of the Legislature to require the collaboration of state agencies, service systems, and program offices to achieve the goals of this chapter and address the needs of the public; to establish a comprehensive system of care for substance abuse; and to reduce duplicative requirements across state agencies. This chapter is designed to provide for substance abuse services.

(2) It is the goal of the Legislature to discourage substance abuse by promoting healthy lifestyles; healthy families; and drug-free schools, workplaces, and communities.

(3) It is the purpose of this chapter to provide for a comprehensive continuum of accessible and quality substance abuse prevention, intervention, clinical treatment, and recovery support services in the least restrictive environment which promotes long-term recovery while protecting and respecting the rights of individuals, primarily through community-based private not-for-profit providers working with local governmental programs involving a wide range of agencies from both the public and private sectors.

(4) It is the intent of the Legislature that licensed, qualified health professionals be authorized to practice to the full extent of their education and training in the performance of professional functions necessary to carry out the intent of this chapter.

(5) It is the intent of the Legislature to establish expectations that services provided to persons in this state use the coordination-of-care principles characteristic of recovery-oriented services and include social support services, such as housing support, life skills and vocational training, and employment assistance necessary for persons who have substance use disorders or co-occurring substance use and mental health disorders to live successfully in their communities.

(6) It is the intent of the Legislature to ensure within available resources a full system of care for substance abuse services based on identified needs, delivered without discrimination and with adequate provision for specialized needs.

(7) It is the intent of the Legislature to establish services for individuals with co-occurring substance abuse and mental disorders.

(8) It is the intent of the Legislature to provide an alternative to criminal imprisonment for substance abuse impaired adults and juvenile offenders by encouraging the referral of such offenders to service providers not generally available within the juvenile justice and correctional systems, instead of or in addition to criminal penalties.

(9) It is the intent of the Legislature to provide, within the limits of appropriations and safe management of the juvenile justice and correctional systems, substance abuse services to substance abuse impaired offenders who are placed by the Department of Juvenile Justice or who are incarcerated within the Department of Corrections, in order to better enable these offenders or inmates to adjust to the conditions of society presented to them when their terms of placement or incarceration end.

(10) It is the intent of the Legislature to provide for assisting substance abuse impaired persons primarily through health and other rehabilitative services in order to relieve the police, courts, correctional institutions, and other criminal justice agencies of a burden that interferes with their ability to protect people, apprehend offenders, and maintain safe and orderly communities.

(11) It is the intent of the Legislature that the freedom of religion of all citizens shall be inviolate. Nothing in this act shall give any governmental entity jurisdiction to regulate religious, spiritual, or ecclesiastical services.

History.—s. 2, ch. 93-39; s. 7, ch. 2009-132; s. 20, ch. 2016-241.



397.311 - Definitions.

397.311 Definitions.—As used in this chapter, except part VIII, the term:

(1) “Ancillary services” are services that include, but are not limited to, special diagnostic, prenatal and postnatal, other medical, mental health, legal, economic, vocational, employment, and educational services.

(2) “Authorized agent of the department” means a person designated by the department to conduct any audit, inspection, monitoring, evaluation, or other duty imposed upon the department pursuant to this chapter. An authorized agent must be qualified by expertise and experience to perform these functions.

(3) “Beyond the safe management capabilities of the service provider” refers to an individual who is in need of:

(a) Supervision;

(b) Medical care; or

(c) Services,

beyond that which the service provider or service component can deliver.

(4) “Certificate of compliance” means a certificate that is issued by a credentialing entity to a recovery residence or a recovery residence administrator.

(5) “Certified recovery residence” means a recovery residence that holds a valid certificate of compliance and is actively managed by a certified recovery residence administrator.

(6) “Certified recovery residence administrator” means a recovery residence administrator who holds a valid certificate of compliance.

(7) “Clinical assessment” means the collection of detailed information concerning an individual’s substance use, emotional and physical health, social roles, and other areas that may reflect the severity of the individual’s abuse of alcohol or drugs. The collection of information serves as a basis for identifying an appropriate treatment regimen.

(8) “Court” means the court of legal jurisdiction in the context in which the term is used in this chapter.

(9) “Credentialing entity” means a nonprofit organization that develops and administers professional, facility, or organization certification programs according to applicable nationally recognized certification or psychometric standards.

(10) “Department” means the Department of Children and Families.

(11) “Director” means the chief administrative or executive officer of a service provider or recovery residence.

(12) “Disclose” or “disclosure” means a communication of identifying information, the affirmative verification of another person’s communication of identifying information, or the communication of any information regarding an individual who has received services. Any disclosure made pursuant to this chapter must be limited to that information which is necessary to carry out the purpose of the disclosure.

(13) “Fee system” means a method of establishing charges for services rendered, in accordance with an individual’s ability to pay, used by providers that receive state funds.

(14) “For profit” means registered as for profit by the Secretary of State and recognized by the Internal Revenue Service as a for-profit entity.

(15) “Habitual abuser” means a person who is brought to the attention of law enforcement for being substance impaired, who meets the criteria for involuntary admission in s. 397.675, and who has been taken into custody for such impairment three or more times during the preceding 12 months.

(16) “Hospital” means a hospital or hospital-based component licensed under chapter 395.

(17) “Identifying information” means the name, address, social security number, fingerprints, photograph, and similar information by which the identity of an individual can be determined with reasonable accuracy directly or by reference to other publicly available information.

(18) “Impaired” or “substance abuse impaired” means a condition involving the use of alcoholic beverages or any psychoactive or mood-altering substance in such a manner as to induce mental, emotional, or physical problems and cause socially dysfunctional behavior.

(19) “Incompetent to consent to treatment” means a state in which a person’s judgment is so affected by a substance abuse impairment that he or she lacks the capacity to make a well-reasoned, willful, and knowing decision concerning his or her medical health, mental health, or substance abuse treatment.

(20) “Individual” means a person who receives alcohol or other drug abuse treatment services delivered by a service provider. The term does not include an inmate pursuant to part VIII of this chapter unless expressly so provided.

(21) “Informed consent” means consent voluntarily given in writing by a competent person after sufficient explanation and disclosure of the subject matter involved to enable the person to make a knowing and willful decision without any element of force, fraud, deceit, duress, or other form of constraint or coercion.

(22) “Involuntary services” means an array of behavioral health services that may be ordered by the court for persons with substance abuse impairment or co-occurring substance abuse impairment and mental health disorders.

(23) “Law enforcement officer” means a law enforcement officer as defined in s. 943.10(1).

(24) “Licensed service provider” means a public agency under this chapter, a private for-profit or not-for-profit agency under this chapter, a physician or any other private practitioner licensed under this chapter, or a hospital that offers substance abuse services through one or more licensed service components.

(25) Licensed service components include a comprehensive continuum of accessible and quality substance abuse prevention, intervention, and clinical treatment services, including the following services:

(a) “Clinical treatment” means a professionally directed, deliberate, and planned regimen of services and interventions that are designed to reduce or eliminate the misuse of drugs and alcohol and promote a healthy, drug-free lifestyle. As defined by rule, “clinical treatment services” include, but are not limited to, the following licensable service components:

1. “Addictions receiving facility” is a secure, acute care facility that provides, at a minimum, detoxification and stabilization services; is operated 24 hours per day, 7 days per week; and is designated by the department to serve individuals found to be substance use impaired as described in s. 397.675 who meet the placement criteria for this component.

2. “Day or night treatment” is a service provided in a nonresidential environment, with a structured schedule of treatment and rehabilitative services.

3. “Day or night treatment with community housing” means a program intended for individuals who can benefit from living independently in peer community housing while participating in treatment services for a minimum of 5 hours a day for a minimum of 25 hours per week.

4. “Detoxification” is a service involving subacute care that is provided on an inpatient or an outpatient basis to assist individuals to withdraw from the physiological and psychological effects of substance abuse and who meet the placement criteria for this component.

5. “Intensive inpatient treatment” includes a planned regimen of evaluation, observation, medical monitoring, and clinical protocols delivered through an interdisciplinary team approach provided 24 hours per day, 7 days per week, in a highly structured, live-in environment.

6. “Intensive outpatient treatment” is a service that provides individual or group counseling in a more structured environment, is of higher intensity and duration than outpatient treatment, and is provided to individuals who meet the placement criteria for this component.

7. “Medication-assisted treatment for opiate addiction” is a service that uses methadone or other medication as authorized by state and federal law, in combination with medical, rehabilitative, and counseling services in the treatment of individuals who are dependent on opioid drugs.

8. “Outpatient treatment” is a service that provides individual, group, or family counseling by appointment during scheduled operating hours for individuals who meet the placement criteria for this component.

9. “Residential treatment” is a service provided in a structured live-in environment within a nonhospital setting on a 24-hours-per-day, 7-days-per-week basis, and is intended for individuals who meet the placement criteria for this component.

(b) “Intervention” means structured services directed toward individuals or groups at risk of substance abuse and focused on reducing or impeding those factors associated with the onset or the early stages of substance abuse and related problems.

(c) “Prevention” means a process involving strategies that are aimed at the individual, family, community, or substance and that preclude, forestall, or impede the development of substance use problems and promote responsible lifestyles.

(26) “Medication-assisted treatment (MAT)” is the use of medications approved by the United States Food and Drug Administration, in combination with counseling and behavioral therapies, to provide a holistic approach to the treatment of substance abuse.

(27) “Medical monitoring” means oversight and treatment, 24 hours per day by medical personnel who are licensed under chapter 458, chapter 459, or chapter 464, of individuals whose subacute problems are so severe that the individuals require intensive inpatient treatment by an interdisciplinary team.

(28) “Not for profit” means registered as not for profit by the Secretary of State and recognized by the Internal Revenue Service as a not-for-profit entity.

(29) “Physician” means a person licensed under chapter 458 to practice medicine or licensed under chapter 459 to practice osteopathic medicine, and may include, if the context so indicates, an intern or resident enrolled in an intern or resident training program affiliated with an approved medical school, hospital, or other facility through which training programs are normally conducted.

(30) “Physician assistant” means a person licensed under chapter 458 or chapter 459 to practice medicine under the supervision of a physician or psychiatrist whose specialty includes substance abuse treatment.

(31) “Private practitioner” means a physician or a physician assistant licensed under chapter 458 or chapter 459, a psychologist licensed under chapter 490, or a clinical social worker, marriage and family therapist, or mental health counselor licensed under chapter 491.

(32) “Program evaluation” or “evaluation” means a systematic measurement of a service provider’s achievement of desired individual or service outcomes.

(33) “Qualified professional” means a physician or a physician assistant licensed under chapter 458 or chapter 459; a professional licensed under chapter 490 or chapter 491; an advanced registered nurse practitioner licensed under part I of chapter 464; or a person who is certified through a department-recognized certification process for substance abuse treatment services and who holds, at a minimum, a bachelor’s degree. A person who is certified in substance abuse treatment services by a state-recognized certification process in another state at the time of employment with a licensed substance abuse provider in this state may perform the functions of a qualified professional as defined in this chapter but must meet certification requirements contained in this subsection no later than 1 year after his or her date of employment.

(34) “Quality improvement” means a systematic and organized approach to monitor and continuously improve the quality of services in order to maintain, restore, or improve outcomes in individuals and populations throughout a system of care.

(35) “Recovery” means a process of personal change through which individuals achieve abstinence from alcohol or drug use and improve health, wellness, and quality of life.

(36) “Recovery residence” means a residential dwelling unit, or other form of group housing, that is offered or advertised through any means, including oral, written, electronic, or printed means, by any person or entity as a residence that provides a peer-supported, alcohol-free, and drug-free living environment.

(37) “Recovery residence administrator” means the person responsible for overall management of the recovery residence, including, but not limited to, the supervision of residents and staff employed by, or volunteering for, the residence.

(38) “Recovery support” means services designed to strengthen or assist individuals to regain skills, develop the environmental supports necessary to help the individual thrive in the community, and meet life goals that promote recovery from alcohol and drug use. These services include, but are not limited to, economic, vocational, employment, educational, housing, and other ancillary services.

(39) “Screening” means the gathering of initial information to be used in determining a person’s need for assessment, services, or referral.

(40) “Secure facility,” except where the context indicates a correctional system facility, means a provider that has the authority to deter the premature departure of involuntary individuals whose leaving constitutes a violation of a court order or community-based supervision as provided by law. The term “secure facility” includes addictions receiving facilities and facilities authorized by local ordinance for the treatment of habitual abusers.

(41) “Service component” or “component” means a discrete operational entity within a service provider which is subject to licensing as defined by rule. Service components include prevention, intervention, and clinical treatment described in subsection (25).

(42) “Service provider” or “provider” means a public agency, a private for-profit or not-for-profit agency, a person who is a private practitioner, or a hospital licensed under this chapter or exempt from licensure under this chapter.

(43) “Service provider personnel” or “personnel” includes all owners, directors, chief financial officers, staff, and volunteers, including foster parents, of a service provider.

(44) “Stabilization” means:

(a) Alleviation of a crisis condition; or

(b) Prevention of further deterioration,

and connotes short-term emergency treatment.

(45) “Substance abuse” means the misuse or abuse of, or dependence on alcohol, illicit drugs, or prescription medications. As an individual progresses along this continuum of misuse, abuse, and dependence, there is an increased need for substance abuse intervention and treatment to help abate the problem.

(46) “Substate entity” means a departmental office designated to serve a geographical area specified by the department.

(47) “System of care” means a coordinated continuum of community-based services and supports that are organized to meet the challenges and needs of individuals who are at risk of developing substance abuse problems or individuals who have substance abuse problems.

(48) “Treatment plan” means an immediate and a long-range plan based upon an individual’s assessed needs and used to address and monitor an individual’s recovery from substance abuse.

History.—s. 2, ch. 93-39; s. 55, ch. 95-228; s. 1, ch. 98-107; s. 1, ch. 98-262; s. 107, ch. 99-8; s. 52, ch. 2000-139; s. 1, ch. 2002-196; s. 78, ch. 2004-11; s. 2, ch. 2005-55; s. 8, ch. 2009-132; s. 80, ch. 2010-5; s. 112, ch. 2014-19; s. 1, ch. 2015-100; s. 21, ch. 2016-241.



397.321 - Duties of the department.

397.321 Duties of the department.—The department shall:

(1) Develop a comprehensive state plan for the provision of substance abuse services. The plan must include:

(a) Identification of incidence and prevalence of problems related to substance abuse.

(b) Description of current services.

(c) Need for services.

(d) Cost of services.

(e) Priorities for funding.

(f) Strategies to address the identified needs and priorities.

(g) Resource planning.

(2) Ensure that a plan for substance abuse services is developed at the local substate entity level in accordance with the provisions of part IV of chapter 394.

(3) Provide on a direct or contractual basis, within the context of funds made available by appropriation:

(a) Public education programs and an information clearinghouse to disseminate information about the nature and effects of substance abuse.

(b) Training for personnel who provide substance abuse services.

(c) A data collection and dissemination system, in accordance with applicable federal confidentiality regulations.

(d) Basic epidemiological and statistical research and the dissemination of results.

(e) Research in cooperation with qualified researchers on services delivered pursuant to this chapter.

(4) Establish a funding program for the dissemination of available federal, state, and private funds through contractual agreements with community-based organizations or units of state or local government which deliver local substance abuse services.

(5) Assume responsibility for adopting rules as necessary to comply with this chapter, including other state agencies in this effort, as appropriate.

(6) Assume responsibility for licensing and regulating licensable service components delivering substance abuse services on behalf of service providers pursuant to this chapter.

(7) Ensure that each licensed service provider develops a system and procedures for:

(a) Clinical assessment.

(b) Treatment planning.

(c) Referral.

(d) Progress reviews.

(e) Followup.

(8) Provide for the systematic and comprehensive program evaluation of substance abuse service providers that are state-owned, state-operated, or state-contracted.

(9) Advise the Governor in the preparation of plans to be submitted for federal funding and support.

(10) Provide a system of documentation and reporting commensurate with the requirements of federal and other agencies providing funding to the state.

(11) Provide, within available funds, training and technical assistance to other state agencies relative to the problem of substance abuse and develop joint agreements with other state agencies to enhance the sharing of information and services.

(12) Develop standards for employee assistance programs for employees of state government, local governments, and private business.

(13) Ensure that service provider personnel have background checks as required in this chapter and meet the minimum standards.

(14) In cooperation with service providers, foster and actively seek additional funding to enhance resources for prevention, intervention, clinical treatment, and recovery support services, including, but not limited to, the development of partnerships with:

(a) Private industry.

(b) Intradepartmental and interdepartmental program offices, including, but not limited to, child care services; family safety; delinquency services; health services; economic services; and children’s medical services.

(c) State agencies, including, but not limited to, the Department of Corrections, the Department of Education, the Department of Juvenile Justice, the Department of Elderly Affairs, the Department of Health, the Department of Financial Services, and the Agency for Health Care Administration.

(15) Recognize a statewide certification process for addiction professionals and identify and endorse one or more agencies responsible for such certification of service provider personnel.

(16) Develop a certification process by rule for community substance abuse prevention coalitions.

(17) Provide sufficient and qualified staff to oversee all contracting, licensing, and planning functions within each of its substate offices, as permitted by legislative appropriation.

(18) Ensure that the department develops and ensures the implementation of procedures between its Substance Abuse Program Office and other departmental programs regarding the referral of substance abuse impaired persons to service providers, information on service providers, information on methods of identifying substance abuse impaired juveniles, and procedures for referring such juveniles to appropriate service providers.

(19) Designate addictions receiving facilities for the purpose of ensuring that only qualified service providers render services within the context of a secure facility setting.

(20) Develop and prominently display on its website all forms necessary for the implementation and administration of parts IV and V of this chapter. These forms shall include, but are not limited to, a petition for involuntary admission form and all related pleading forms, and a form to be used by law enforcement agencies pursuant to s. 397.6772. The department shall notify law enforcement agencies, the courts, and other state agencies of the existence and availability of such forms.

History.—s. 2, ch. 93-39; s. 2, ch. 97-208; s. 34, ch. 97-271; s. 6, ch. 98-152; ss. 53, 54, ch. 2000-139; s. 17, ch. 2000-349; s. 9, ch. 2009-132; s. 273, ch. 2011-142; ss. 22, 69, ch. 2016-241.



397.333 - Statewide Drug Policy Advisory Council.

397.333 Statewide Drug Policy Advisory Council.—

(1)(a) The Statewide Drug Policy Advisory Council shall be located in the Department of Health. The Surgeon General or his or her designee shall be a nonvoting, ex officio member of the advisory council and shall act as chairperson. The director of the Office of Planning and Budgeting or his or her designee shall be a nonvoting, ex officio member of the advisory council. The Department of Health or its successor agency shall provide staff support for the advisory council.

(b) The following state officials shall be appointed to serve on the advisory council:

1. The Attorney General, or his or her designee.

2. The executive director of the Department of Law Enforcement, or his or her designee.

3. The Secretary of Children and Families, or his or her designee.

4. The director of the Office of Planning and Budgeting in the Executive Office of the Governor, or his or her designee.

5. The Secretary of Corrections, or his or her designee.

6. The Secretary of Juvenile Justice, or his or her designee.

7. The Commissioner of Education, or his or her designee.

8. The executive director of the Department of Highway Safety and Motor Vehicles, or his or her designee.

9. The Adjutant General of the state as the Chief of the Department of Military Affairs, or his or her designee.

(c) In addition, the Governor shall appoint 7 members of the public to serve on the advisory council. Of the 7 appointed members, one member must have professional or occupational expertise in drug enforcement, one member must have professional or occupational expertise in substance abuse prevention, one member must have professional or occupational expertise in substance abuse treatment, and two members must have professional or occupational expertise in faith-based substance abuse treatment services. The remainder of the members appointed should have professional or occupational expertise in, or be generally knowledgeable about, issues that relate to drug enforcement and substance abuse programs and services. The members appointed by the Governor must, to the extent possible, equitably represent all geographic areas of the state.

(d) The President of the Senate shall appoint a member of the Senate to the advisory council and the Speaker of the House of Representatives shall appoint a member of the House of Representatives to the advisory council.

(e) The Chief Justice of the Supreme Court shall appoint a member of the judiciary to the advisory council.

(f) Members appointed by the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Chief Justice shall be appointed to terms of 4 years each. However, for the purpose of providing staggered terms, of the Governor’s initial appointments, five members shall be appointed to 2-year terms and six members shall be appointed to 4-year terms.

(2)(a) Any vacancy on the advisory council shall be filled in the same manner as the original appointment, and any member appointed to fill a vacancy occurring because of death, resignation, or ineligibility for membership shall serve only for the unexpired term of the member’s predecessor. A member is eligible for reappointment.

(b) Members of the advisory council and members of workgroups appointed under subsection (4) shall serve without compensation, but are entitled to reimbursement for per diem and travel expenses as provided in s. 112.061.

(c) The advisory council shall meet at least quarterly or upon the call of the chairperson.

(3) The advisory council shall:

(a) Conduct a comprehensive analysis of the problem of substance abuse in this state and make recommendations to the Governor and Legislature for developing and implementing a state drug control strategy. The advisory council shall determine the most effective means of establishing clear and meaningful lines of communication between the advisory council and the public and private sectors in order to ensure that the process of developing and implementing the state drug control strategy has afforded a broad spectrum of the public and private sectors an opportunity to comment and make recommendations.

(b) Review and make recommendations to the Governor and Legislature on funding substance abuse programs and services, consistent with the state drug control strategy, as developed. The council may recommend the creation of a separate appropriations category for funding services delivered or procured by state agencies and may recommend the use of performance-based contracting as provided in s. 414.065.

(c) Review various substance abuse programs and recommend, where needed, measures that are sufficient to determine program outcomes. The council shall review different methodologies for evaluating programs and determine whether programs within different agencies have common outcomes. The methodologies shall be consistent with those established under former s. 216.0166.

(d) Review the drug control strategies and programs of, and efforts by, other states and the Federal Government and compile the relevant research.

(e) Recommend to the Governor and Legislature applied research projects that would use research capabilities within the state, including, but not limited to, the resources of the State University System, for the purpose of achieving improved outcomes and making better-informed strategic budgetary decisions.

(f) Recommend to the Governor and Legislature changes in law which would remove barriers to or enhance the implementation of the state drug control strategy.

(g) Make recommendations to the Governor and the Legislature on the need for public information campaigns to be conducted in the state to limit substance abuse.

(h) Ensure that there is a coordinated, integrated, and multidisciplinary response to the substance abuse problem in this state, with special attention given to creating partnerships within and between the public and private sectors, and to the coordinated, supported, and integrated delivery of multiple-system services for substance abusers, including a multiagency team approach to service delivery.

(i) Assist communities and families in pooling their knowledge and experiences with respect to the problem of substance abuse. Forums for exchanging ideas, experiences, and practical information, as well as instruction, should be considered. For communities, such instruction may involve issues of funding, staffing, training, and neighborhood and parental involvement, and instruction on other issues. For families, such instruction may involve practical strategies for addressing family substance abuse; improving cognitive, communication, and decisionmaking skills; providing parents with techniques for resolving conflicts, communicating, and cultivating meaningful relationships with their children and establishing guidelines for their children; educating families about drug-free programs and activities in which they may serve as participants and planners; and other programs of similar instruction. To maximize the effectiveness of such forums, multiple agencies should participate.

(j) Examine the extent to which all state programs that involve substance abuse treatment can include a meaningful work component, and identify any change in the law which would remove barriers to or enhance the work component for a substance abuse treatment program.

(k) Recommend to the Governor and the Legislature ways to expand and fund drug courts, which have proven effective in the state’s drug control strategy.

(4)(a) The chairperson of the advisory council shall appoint workgroups that include members of state agencies that are not represented on the advisory council and shall solicit input and recommendations from those state agencies. In addition, the chairperson may appoint workgroups as necessary from among the members of the advisory council in order to efficiently address specific issues. A representative of a state agency appointed to any workgroup shall be the head of the agency, or his or her designee. The chairperson may designate lead and contributing agencies within a workgroup.

(b) The advisory council shall submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives by December 1 of each year which contains a summary of the work of the council during that year and the recommendations required under subsection (3). Interim reports may be submitted at the discretion of the chairperson of the advisory council.

History.—s. 3, ch. 99-187; s. 2, ch. 2001-110; s. 48, ch. 2008-6; s. 8, ch. 2011-51; s. 113, ch. 2014-19; s. 40, ch. 2015-2.



397.334 - Treatment-based drug court programs.

397.334 Treatment-based drug court programs.—

(1) Each county may fund a treatment-based drug court program under which persons in the justice system assessed with a substance abuse problem will be processed in such a manner as to appropriately address the severity of the identified substance abuse problem through treatment services tailored to the individual needs of the participant. It is the intent of the Legislature to encourage the Department of Corrections, the Department of Children and Families, the Department of Juvenile Justice, the Department of Health, the Department of Law Enforcement, the Department of Education, and such agencies, local governments, law enforcement agencies, other interested public or private sources, and individuals to support the creation and establishment of these problem-solving court programs. Participation in the treatment-based drug court programs does not divest any public or private agency of its responsibility for a child or adult, but enables these agencies to better meet their needs through shared responsibility and resources.

(2) Entry into any pretrial treatment-based drug court program shall be voluntary. When neither s. 948.08(6)(a)1. nor 2. applies, the court may order an individual to enter into a pretrial treatment-based drug court program only upon written agreement by the individual, which shall include a statement that the individual understands the requirements of the program and the potential sanctions for noncompliance.

(3)(a) Entry into any postadjudicatory treatment-based drug court program as a condition of probation or community control pursuant to s. 948.01, s. 948.06, or s. 948.20 must be based upon the sentencing court’s assessment of the defendant’s criminal history, substance abuse screening outcome, amenability to the services of the program, total sentence points, the recommendation of the state attorney and the victim, if any, and the defendant’s agreement to enter the program.

(b) An offender who is sentenced to a postadjudicatory drug court program and who, while a drug court participant, is the subject of a violation of probation or community control under s. 948.06 shall have the violation of probation or community control heard by the judge presiding over the postadjudicatory drug court program. The judge shall dispose of any such violation, after a hearing on or admission of the violation, as he or she deems appropriate if the resulting sentence or conditions are lawful.

(4) The treatment-based drug court programs shall include therapeutic jurisprudence principles and adhere to the following 10 key components, recognized by the Drug Courts Program Office of the Office of Justice Programs of the United States Department of Justice and adopted by the Florida Supreme Court Treatment-Based Drug Court Steering Committee:

(a) Drug court programs integrate alcohol and other drug treatment services with justice system case processing.

(b) Using a nonadversarial approach, prosecution and defense counsel promote public safety while protecting participants’ due process rights.

(c) Eligible participants are identified early and promptly placed in the drug court program.

(d) Drug court programs provide access to a continuum of alcohol, drug, and other related treatment and rehabilitation services.

(e) Abstinence is monitored by frequent testing for alcohol and other drugs.

(f) A coordinated strategy governs drug court program responses to participants’ compliance.

(g) Ongoing judicial interaction with each drug court program participant is essential.

(h) Monitoring and evaluation measure the achievement of program goals and gauge program effectiveness.

(i) Continuing interdisciplinary education promotes effective drug court program planning, implementation, and operations.

(j) Forging partnerships among drug court programs, public agencies, and community-based organizations generates local support and enhances drug court program effectiveness.

(5) Treatment-based drug court programs may include pretrial intervention programs as provided in ss. 948.08, 948.16, and 985.345, treatment-based drug court programs authorized in chapter 39, postadjudicatory programs as provided in ss. 948.01, 948.06, and 948.20, and review of the status of compliance or noncompliance of sentenced offenders through a treatment-based drug court program. While enrolled in a treatment-based drug court program, the participant is subject to a coordinated strategy developed by a drug court team under subsection (4). The coordinated strategy may include a protocol of sanctions that may be imposed upon the participant for noncompliance with program rules. The protocol of sanctions may include, but is not limited to, placement in a substance abuse treatment program offered by a licensed service provider as defined in s. 397.311 or in a jail-based treatment program or serving a period of secure detention under chapter 985 if a child or a period of incarceration within the time limits established for contempt of court if an adult. The coordinated strategy must be provided in writing to the participant before the participant agrees to enter into a treatment-based drug court program.

(6)(a) Contingent upon an annual appropriation by the Legislature, each judicial circuit shall establish, at a minimum, one coordinator position for the treatment-based drug court program within the state courts system to coordinate the responsibilities of the participating agencies and service providers. Each coordinator shall provide direct support to the treatment-based drug court program by providing coordination between the multidisciplinary team and the judiciary, providing case management, monitoring compliance of the participants in the treatment-based drug court program with court requirements, and providing program evaluation and accountability.

(b) Each circuit shall report sufficient client-level and programmatic data to the Office of State Courts Administrator annually for purposes of program evaluation. Client-level data include primary offenses that resulted in the drug court referral or sentence, treatment compliance, completion status and reasons for failure to complete, offenses committed during treatment and the sanctions imposed, frequency of court appearances, and units of service. Programmatic data include referral and screening procedures, eligibility criteria, type and duration of treatment offered, and residential treatment resources.

(7)(a) The Florida Association of Drug Court Professionals is created. The membership of the association may consist of treatment-based drug court program practitioners who comprise the multidisciplinary treatment-based drug court program team, including, but not limited to, judges, state attorneys, defense counsel, treatment-based drug court program coordinators, probation officers, law enforcement officers, community representatives, members of the academic community, and treatment professionals. Membership in the association shall be voluntary.

(b) The association shall annually elect a chair whose duty is to solicit recommendations from members on issues relating to the expansion, operation, and institutionalization of treatment-based drug court programs. The chair is responsible for providing on or before October 1 of each year the association’s recommendations and an annual report to the appropriate Supreme Court committee or to the appropriate personnel of the Office of the State Courts Administrator.

(8) If a county chooses to fund a treatment-based drug court program, the county must secure funding from sources other than the state for those costs not otherwise assumed by the state pursuant to s. 29.004. However, this does not preclude counties from using treatment and other service dollars provided through state executive branch agencies. Counties may provide, by interlocal agreement, for the collective funding of these programs.

(9) The chief judge of each judicial circuit may appoint an advisory committee for the treatment-based drug court program. The committee shall be composed of the chief judge, or his or her designee, who shall serve as chair; the judge of the treatment-based drug court program, if not otherwise designated by the chief judge as his or her designee; the state attorney, or his or her designee; the public defender, or his or her designee; the treatment-based drug court program coordinators; community representatives; treatment representatives; and any other persons the chair finds are appropriate.

(10)(a) Information relating to a participant or a person considered for participation in a treatment-based drug court program which is contained in the following records is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

1. Records created or compiled during screenings for participation in the program.

2. Records created or compiled during substance abuse screenings.

3. Behavioral health evaluations.

4. Subsequent treatment status reports.

(b) Such confidential and exempt information may be disclosed:

1. Pursuant to a written request of the participant or person considered for participation, or his or her legal representative.

2. To another governmental entity in the furtherance of its responsibilities associated with the screening of a person considered for participation in or the provision of treatment to a person in a treatment-based drug court program.

(c) Records of a service provider which pertain to the identity, diagnosis, and prognosis of or provision of service to any person shall be disclosed pursuant to s. 397.501(7).

(d) This exemption applies to such information described in paragraph (a) relating to a participant or a person considered for participation in a treatment-based drug court program before, on, or after the effective date of this exemption.

(e) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2001-48; s. 109, ch. 2003-402; s. 72, ch. 2004-265; s. 6, ch. 2006-97; s. 108, ch. 2006-120; s. 1, ch. 2009-64; s. 81, ch. 2010-5; s. 1, ch. 2011-33; s. 114, ch. 2014-19; s. 1, ch. 2014-174; s. 21, ch. 2016-127.






Part II - SERVICE PROVIDERS (ss. 397.401-397.4872)

397.401 - License required; penalty; injunction; rules waivers.

397.401 License required; penalty; injunction; rules waivers.—

(1) It is unlawful for any person or agency to act as a substance abuse service provider unless it is licensed or exempt from licensure under this chapter.

(2) A violation of subsection (1) is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) The department may maintain an action in circuit court to enjoin the unlawful operation of a substance abuse service provider if the department first gives the violator 14 days’ notice of its intent to maintain such action and the violator fails to apply for licensure within that 14-day period. If the department determines that the health, safety, and welfare of individuals are jeopardized, the department may move to enjoin the operation at any time during the 14-day period. If the service provider has already applied for licensure under this chapter and has been denied licensure, the department may move immediately to obtain an injunction.

(4) In accordance with this subsection, the department may waive rules adopted pursuant to this chapter in order to allow service providers to demonstrate and evaluate innovative or cost-effective substance abuse services alternatives. Rules waivers may be granted only in instances where there is reasonable assurance that the health, safety, or welfare of individuals will not be endangered. To apply for a rules waiver, the applicant must be a service provider licensed under this chapter and must submit to the department a written description of the concept to be demonstrated, including:

(a) Objectives and anticipated benefits.

(b) The number and types of individuals who will be affected.

(c) A description of how the demonstration will be evaluated.

(d) Any other information requested by the department.

A service provider granted a rules waiver under this subsection must submit a detailed report of the results of its findings to the department within 12 months after receiving the rules waiver. Upon receiving and evaluating the detailed report, the department may renew or revoke the rules waiver or seek any regulatory or statutory changes necessary to allow other service providers to implement the same alternative service.

(5) The department shall allow a service provider in operation at the time of adoption of any rule a reasonable period, not to exceed 1 year, to bring itself into compliance with the rule.

History.—s. 3, ch. 93-39; s. 11, ch. 2009-132.



397.403 - License application.

397.403 License application.—

(1) Applicants for a license under this chapter must apply to the department on forms provided by the department and in accordance with rules adopted by the department. Applications must include at a minimum:

(a) Information establishing the name and address of the applicant service provider and its director, and also of each member, owner, officer, and shareholder, if any.

(b) Information establishing the competency and ability of the applicant service provider and its director to carry out the requirements of this chapter.

(c) Proof satisfactory to the department of the applicant service provider’s financial ability and organizational capability to operate in accordance with this chapter.

(d) Proof of liability insurance coverage in amounts set by the department by rule.

(e) Sufficient information to conduct background screening as provided in s. 397.451.

1. If the results of the background screening indicate that any owner, director, or chief financial officer has been found guilty of, regardless of adjudication, or has entered a plea of nolo contendere or guilty to any offense prohibited under the screening standard, a license may not be issued to the applicant service provider unless an exemption from disqualification has been granted by the department as set forth in chapter 435. The owner, director, or chief financial officer has 90 days within which to obtain the required exemption, during which time the applicant’s license remains in effect.

2. If any owner, director, or chief financial officer is arrested or found guilty of, regardless of adjudication, or has entered a plea of nolo contendere or guilty to any offense prohibited under the screening standard while acting in that capacity, the provider shall immediately remove the person from that position and shall notify the department within 2 days after such removal, excluding weekends and holidays. Failure to remove the owner, director, or chief financial officer will result in revocation of the provider’s license.

(f) Proof of satisfactory fire, safety, and health inspections, and compliance with local zoning ordinances. Service providers operating under a regular annual license shall have 18 months from the expiration date of their regular license within which to meet local zoning requirements. Applicants for a new license must demonstrate proof of compliance with zoning requirements prior to the department issuing a probationary license.

(g) A comprehensive outline of the proposed services for:

1. Any new applicant; or

2. Any licensed service provider adding a new licensable service component.

(2) The burden of proof with respect to any requirement for application for licensure as a service provider under this chapter is on the applicant.

(3) The department shall accept proof of accreditation by an accrediting organization whose standards incorporate comparable licensure regulations required by this state, or through another nationally recognized certification process that is acceptable to the department and meets the minimum licensure requirements under this chapter, in lieu of requiring the applicant to submit the information required by paragraphs (1)(a)-(c).

History.—s. 3, ch. 93-39; s. 5, ch. 2001-171; s. 6, ch. 2001-191; s. 2, ch. 2002-196; s. 12, ch. 2009-132; s. 4, ch. 2013-93.



397.405 - Exemptions from licensure.

397.405 Exemptions from licensure.—The following are exempt from the licensing provisions of this chapter:

(1) A hospital or hospital-based component licensed under chapter 395.

(2) A nursing home facility as defined in s. 400.021.

(3) A substance abuse education program established pursuant to s. 1003.42.

(4) A facility or institution operated by the Federal Government.

(5) A physician or physician assistant licensed under chapter 458 or chapter 459.

(6) A psychologist licensed under chapter 490.

(7) A social worker, marriage and family therapist, or mental health counselor licensed under chapter 491.

(8) A legally cognizable church or nonprofit religious organization or denomination providing substance abuse services, including prevention services, which are solely religious, spiritual, or ecclesiastical in nature. A church or nonprofit religious organization or denomination providing any of the licensed service components itemized under s. 397.311(25) is not exempt from substance abuse licensure but retains its exemption with respect to all services which are solely religious, spiritual, or ecclesiastical in nature.

(9) Facilities licensed under chapter 393 which, in addition to providing services to persons with developmental disabilities, also provide services to persons developmentally at risk as a consequence of exposure to alcohol or other legal or illegal drugs while in utero.

(10) DUI education and screening services provided pursuant to ss. 316.192, 316.193, 322.095, 322.271, and 322.291. Persons or entities providing treatment services must be licensed under this chapter unless exempted from licensing as provided in this section.

(11) A facility licensed under s. 394.875 as a crisis stabilization unit.

The exemptions from licensure in this section do not apply to any service provider that receives an appropriation, grant, or contract from the state to operate as a service provider as defined in this chapter or to any substance abuse program regulated pursuant to s. 397.406. Furthermore, this chapter may not be construed to limit the practice of a physician or physician assistant licensed under chapter 458 or chapter 459, a psychologist licensed under chapter 490, a psychotherapist licensed under chapter 491, or an advanced registered nurse practitioner licensed under part I of chapter 464, who provides substance abuse treatment, so long as the physician, physician assistant, psychologist, psychotherapist, or advanced registered nurse practitioner does not represent to the public that he or she is a licensed service provider and does not provide services to individuals pursuant to part V of this chapter. Failure to comply with any requirement necessary to maintain an exempt status under this section is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 93-39; s. 734, ch. 95-148; s. 65, ch. 97-190; s. 208, ch. 99-13; s. 9, ch. 2000-350; s. 51, ch. 2001-45; s. 31, ch. 2001-62; s. 3, ch. 2002-196; s. 985, ch. 2002-387; s. 91, ch. 2004-267; s. 4, ch. 2005-55; s. 44, ch. 2006-1; s. 40, ch. 2006-227; s. 13, ch. 2009-132; s. 8, ch. 2015-100; s. 70, ch. 2016-241.



397.406 - Licensure and regulation of government-operated substance abuse programs.

397.406 Licensure and regulation of government-operated substance abuse programs.—Substance abuse programs operated directly or under contract by the department, the Department of Corrections, the Department of Juvenile Justice, any other state agency, or any local correctional agency or authority, which programs constitute any service provider licensable components as defined in this chapter, are subject to licensure and regulation in accordance with rules jointly developed by the department and the state or local agency operating the program. The department has authority to exempt such government-operated programs from specific licensure provisions of this part, including, but not limited to, licensure fees and personnel background checks, and to enforce the regulatory requirements governing such programs.

History.—s. 3, ch. 93-39; s. 14, ch. 2009-132; s. 8, ch. 2015-4.



397.407 - Licensure process; fees.

397.407 Licensure process; fees.—

(1) The department shall establish the licensure process to include fees and categories of licenses and must prescribe a fee range that is based, at least in part, on the number and complexity of programs listed in s. 397.311(25) which are operated by a licensee. The fees from the licensure of service components are sufficient to cover at least 50 percent of the costs of regulating the service components. The department shall specify a fee range for public and privately funded licensed service providers. Fees for privately funded licensed service providers must exceed the fees for publicly funded licensed service providers.

(2) The department shall assess a fee of $100 per licensed service component for the late filing of an application for renewal of a license.

(3) Licensure and renewal fees must be deposited in the Operations and Maintenance Trust Fund to be used for the actual cost of monitoring, inspecting, and overseeing licensed service providers.

(4) Each application for licensure or renewal must be accompanied by the required fee, except that a service provider that has an all-volunteer staff is exempt from the licensure and renewal fees.

(5) The department may issue probationary, regular, and interim licenses. The department shall issue one license for each service component that is operated by a service provider and defined pursuant to s. 397.311(25). The license is valid only for the specific service components listed for each specific location identified on the license. The licensed service provider shall apply for a new license at least 60 days before the addition of any service components or 30 days before the relocation of any of its service sites. Provision of service components or delivery of services at a location not identified on the license may be considered an unlicensed operation that authorizes the department to seek an injunction against operation as provided in s. 397.401, in addition to other sanctions authorized by s. 397.415. Probationary and regular licenses may be issued only after all required information has been submitted. A license may not be transferred. As used in this subsection, the term “transfer” includes, but is not limited to, the transfer of a majority of the ownership interest in the licensed entity or transfer of responsibilities under the license to another entity by contractual arrangement.

(6) A probationary license may be issued to a service provider applicant in the initial stages of developing services that are not yet fully operational upon completion of all application requirements itemized in s. 397.403(1) and upon demonstration of the applicant’s ability to comply with all applicable statutory and regulatory requirements. A probationary license expires 90 days after issuance and may be reissued once for an additional 90-day period if the applicant has substantially complied with all requirements for regular licensure or has initiated action to satisfy all requirements. During the probationary period the department shall monitor the delivery of services. Notwithstanding s. 120.60(5), the department may order a probationary licensee to cease and desist operations at any time it is found to be substantially out of compliance with licensure standards. This cease-and-desist order is exempt from the requirements of s. 120.60(6).

(7) A regular license may be issued to:

(a) A new applicant at the end of the probationary period.

(b) A licensed applicant that holds a regular license and is seeking renewal.

(c) An applicant for a service component operating under an interim license upon successful satisfaction of the requirements for a regular license.

In order to be issued a regular license, the applicant must be in compliance with statutory and regulatory requirements. An application for renewal of a regular license must be submitted to the department at least 60 days before the license expires.

(8) The department may issue an interim license to a service provider for a period established by the department which does not exceed 90 days if the department finds that:

(a) A service component of the provider is in substantial noncompliance with licensure standards;

(b) The service provider has failed to provide satisfactory proof of conformance to fire, safety, or health requirements; or

(c) The service provider is involved in license suspension or revocation proceedings.

An interim license applies only to the licensable service component of the provider’s services which is in substantial noncompliance with statutory or regulatory requirements. An interim license expires 90 days after it is issued; however, it may be reissued once for an additional 90-day period in a case of extreme hardship in which the noncompliance is not attributable to the licensed service provider. If the service provider is appealing the final disposition of license suspension or revocation proceedings, the court before which the appeal is taken may order the extension of the interim license for a period specified in the order.

(9) A separate license is required for each service component maintained by the service provider.

(10) The license must be displayed in a conspicuous place inside the facility providing the licensed service component.

(11) Effective July 1, 2016, a service provider licensed under this part may not refer a current or discharged patient to a recovery residence unless the recovery residence holds a valid certificate of compliance as provided in s. 397.487 and is actively managed by a certified recovery residence administrator as provided in s. 397.4871 or the recovery residence is owned and operated by a licensed service provider or a licensed service provider’s wholly owned subsidiary. For purposes of this subsection, the term “refer” means to inform a patient by any means about the name, address, or other details of the recovery residence. However, this subsection does not require a licensed service provider to refer any patient to a recovery residence.

History.—s. 3, ch. 93-39; s. 22, ch. 96-418; s. 57, ch. 2000-158; s. 10, ch. 2000-338; s. 4, ch. 2002-196; s. 5, ch. 2005-55; s. 15, ch. 2009-132; s. 9, ch. 2015-4; s. 5, ch. 2015-100; s. 71, ch. 2016-241.



397.411 - Inspection; right of entry; records.

397.411 Inspection; right of entry; records.—

(1)(a) An authorized agent of the department may enter and inspect at any time a licensed service provider to determine whether it is in compliance with statutory and regulatory requirements.

(b) An authorized agent of the department may, with the permission of the person in charge of the premises or pursuant to a warrant, enter and inspect any unlicensed service provider it reasonably suspects to be operating in violation of any provision of this chapter.

(c) An application for licensure as a service provider under this chapter constitutes full permission for an authorized agent of the department to enter and inspect the premises of such service provider at any time.

(2) The department shall accept, in lieu of its own inspections for licensure, the survey or inspection of an accrediting organization, if the provider is accredited according to the provisions of s. 394.741 and the department receives the report of the accrediting organization.

(3) Notwithstanding the confidentiality provisions of this chapter, a designated and authorized agent of the department may access the records of the individuals served by licensed service providers, but only for purposes of licensing, monitoring, and investigation. The department may interview individuals, as specified by rule.

(4) The authorized agents of the department shall schedule periodic inspections of licensed service providers in order to minimize costs and the disruption of services; however, such authorized agents may inspect the facilities of any licensed service provider at any time.

(5) In an effort to coordinate inspections among agencies, the department shall notify applicable state agencies of any scheduled licensure inspections of service providers jointly funded by the agencies.

(6) The department shall maintain as public information, available to any person upon request and upon payment of a reasonable charge for copying, copies of licensure reports of licensed providers.

History.—s. 3, ch. 93-39; s. 25, ch. 97-100; s. 4, ch. 2001-171; s. 7, ch. 2001-191; s. 17, ch. 2009-132.



397.415 - Denial, suspension, and revocation; other remedies.

397.415 Denial, suspension, and revocation; other remedies.—

(1) If the department determines that an applicant or licensed service provider or licensed service component thereof is not in compliance with all statutory and regulatory requirements, the department may deny, suspend, revoke, or impose reasonable restrictions or penalties on the license or any portion of the license. In such case, the department:

(a) May impose a moratorium on admissions to any service component of a licensed service provider if the department determines that conditions are a threat to the public health or safety.

(b) May impose an administrative penalty of up to $500 per day against a licensed service provider operating in violation of any fire-related, safety-related, or health-related statutory or regulatory requirement. Fines collected under this paragraph must be deposited in the Operations and Maintenance Trust Fund.

(c) May suspend or revoke the license of a service provider or may suspend or revoke the license as to the operation of any service component or location identified on the license if, after notice, the department determines that a service provider has failed to correct the substantial or chronic violation of any statutory or regulatory requirement that impacts the quality of care.

(2) If a provider’s license is revoked, the service provider is barred from submitting any application for licensure of the affected facility or service component to the department for a period of 1 year after the revocation. If the provider’s license is revoked as to any service component or location identified on the license, the provider is barred from applying for licensure of the affected service component or location for 1 year after the revocation.

(3) Proceedings for the denial, suspension, or revocation of a service provider’s license must be conducted in accordance with chapter 120.

(4) The department may maintain an action in court to enjoin the operation of any licensed or unlicensed provider, service component, or location in violation of this chapter or the rules adopted under this chapter.

History.—s. 3, ch. 93-39; s. 18, ch. 2009-132.



397.416 - Substance abuse treatment services; qualified professional.

397.416 Substance abuse treatment services; qualified professional.—Notwithstanding any other provision of law, a person who was certified through a certification process recognized by the former Department of Health and Rehabilitative Services before January 1, 1995, may perform the duties of a qualified professional with respect to substance abuse treatment services as defined in this chapter, and need not meet the certification requirements contained in s. 397.311(33).

History.—s. 2, ch. 98-262; s. 5, ch. 2002-196; s. 60, ch. 2005-2; s. 6, ch. 2005-55; s. 19, ch. 2009-132; s. 9, ch. 2015-100; s. 72, ch. 2016-241.



397.419 - Quality improvement programs.

397.419 Quality improvement programs.—

(1) Each service provider must maintain a quality improvement program to objectively and systematically monitor and evaluate the appropriateness and quality of care, to ensure that services are rendered consistent with prevailing professional standards, and to identify and resolve problems.

(2) For each service provider, a written plan must be developed with a copy made available upon request to the department which addresses the minimum guidelines for the provider’s quality improvement program, including, but not limited to:

(a) Individual care and services standards.

(b) Individual records maintenance procedures.

(c) Staff development policies and procedures.

(d) Service-environment safety and maintenance standards.

(e) Peer review and utilization management review procedures.

(f) Incident reporting policies and procedures that include verification of corrective action, provision for reporting to the department within a time period prescribed by rule, documentation that incident reporting is the affirmative duty of all staff, and a provision that specifies that a person who files an incident report may not be subjected to any civil action by virtue of that incident report.

(3) The quality improvement program is the responsibility of the director and is subject to review and approval by the governing board of the service provider.

(4) Each director shall designate a person who is an employee of or under contract with the service provider as the provider’s quality improvement manager.

(5) The department may access all service provider records necessary to determine compliance with this section. Records relating solely to actions taken in carrying out this section and records obtained by the department to determine a provider’s compliance with this section are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such records are not admissible in any civil or administrative action except in disciplinary proceedings by the Department of Health or the appropriate regulatory board, and are not part of the record of investigation and prosecution in disciplinary proceedings made available to the public by the Department of Health or the appropriate regulatory board. Meetings or portions of meetings of quality improvement program committees that relate solely to actions taken pursuant to this section are exempt from s. 286.011.

(6) The quality improvement program must also:

(a) Provide a framework for evaluating outcomes, including:

1. Output measures, such as capacities, technologies, and infrastructure, that make up the system of care.

2. Process measures, such as administrative and clinical components of treatment.

3. Outcome measures pertaining to the outcomes of services;

(b) Provide for a system of analyzing those factors which have an effect on performance at the local level;

(c) Provide for a system of reporting the results of quality improvement reviews; and

(d) Incorporate best practice models for use in improving performance in those areas which are deficient.

(7) Contingent upon specific appropriation, a quality improvement coordinator position shall be established within each substate entity to oversee the implementation and operation of the quality improvement program.

History.—s. 3, ch. 93-39; s. 45, ch. 94-218; s. 1, ch. 95-407; s. 221, ch. 96-406; s. 5, ch. 99-396; s. 20, ch. 2009-132.



397.427 - Medication-assisted treatment service providers; rehabilitation program; needs assessment and provision of services; persons authorized to issue takeout medication; unlawful operation; penalty.

397.427 Medication-assisted treatment service providers; rehabilitation program; needs assessment and provision of services; persons authorized to issue takeout medication; unlawful operation; penalty.—

(1) Providers of medication-assisted treatment services for opiate addiction may not be licensed unless they provide supportive rehabilitation programs. Supportive rehabilitation programs include, but are not limited to, counseling, therapy, and vocational rehabilitation.

(2) The department shall determine the need for establishing providers of medication-assisted treatment services for opiate addiction.

(a) Providers of medication-assisted treatment services for opiate addiction may be established only in response to the department’s determination and publication of need for additional medication treatment services.

(b) If needs assessment is required, the department shall annually conduct the assessment and publish a statement of findings which identifies each substate entity’s need.

(c) Notwithstanding paragraphs (a) and (b), the license for medication-assisted treatment programs for opiate addiction licensed before October 1, 1990, may not be revoked solely because of the department’s determination concerning the need for medication-assisted treatment services for opiate addiction.

(3) A service provider operating in violation of this section is subject to proceedings in accordance with this chapter to enjoin that unlawful operation.

(4) Notwithstanding s. 465.019(2), a physician assistant, a registered nurse, an advanced registered nurse practitioner, or a licensed practical nurse working for a licensed service provider may deliver takeout medication for opiate treatment to persons enrolled in a maintenance treatment program for medication-assisted treatment for opiate addiction if:

(a) The medication-assisted treatment program for opiate addiction has an appropriate valid permit issued pursuant to rules adopted by the Board of Pharmacy;

(b) The medication for treatment of opiate addiction has been delivered pursuant to a valid prescription written by the program’s physician licensed pursuant to chapter 458 or chapter 459;

(c) The medication for treatment of opiate addiction which is ordered appears on a formulary and is prepackaged and prelabeled with dosage instructions and distributed from a source authorized under chapter 499;

(d) Each licensed provider adopts written protocols which provide for supervision of the physician assistant, registered nurse, advanced registered nurse practitioner, or licensed practical nurse by a physician licensed pursuant to chapter 458 or chapter 459 and for the procedures by which patients’ medications may be delivered by the physician assistant, registered nurse, advanced registered nurse practitioner, or licensed practical nurse. Such protocols shall be signed by the supervising physician and either the administering registered nurse, the advanced registered nurse practitioner, or the licensed practical nurse.

(e) Each licensed service provider maintains and has available for inspection by representatives of the Board of Pharmacy all medical records and patient care protocols, including records of medications delivered to patients, in accordance with the board.

(5) The department shall also determine the need for establishing medication-assisted treatment for substance use disorders other than opiate dependence. Service providers within the publicly funded system shall be funded for provision of these services based on the availability of funds.

(6) Service providers that provide medication-assisted treatment for substance abuse other than opiate dependence shall provide counseling services in conjunction with medication-assisted treatment.

(7) A physician assistant, a registered nurse, an advanced registered nurse practitioner, or a licensed practical nurse working for a licensed service provider may deliver medication as prescribed by rule if:

(a) The service provider is authorized to provide medication-assisted treatment;

(b) The medication has been administered pursuant to a valid prescription written by the program’s physician who is licensed under chapter 458 or chapter 459; and

(c) The medication ordered appears on a formulary or meets federal requirements for medication-assisted treatment.

(8) Each licensed service provider that provides medication-assisted treatment must adopt written protocols as specified by the department and in accordance with federally required rules, regulations, or procedures. The protocol shall provide for the supervision of the physician assistant, registered nurse, advanced registered nurse practitioner, or licensed practical nurse working under the supervision of a physician who is licensed under chapter 458 or chapter 459. The protocol must specify how the medication will be used in conjunction with counseling or psychosocial treatment and that the services provided will be included on the treatment plan. The protocol must specify the procedures by which medication-assisted treatment may be administered by the physician assistant, registered nurse, advanced registered nurse practitioner, or licensed practical nurse. These protocols shall be signed by the supervising physician and the administering physician assistant, registered nurse, advanced registered nurse practitioner, or licensed practical nurse.

(9) Each licensed service provider shall maintain and have available for inspection by representatives of the Board of Pharmacy all medical records and protocols, including records of medications delivered to individuals in accordance with rules of the board.

History.—s. 3, ch. 93-39; s. 7, ch. 98-152; s. 21, ch. 2009-132; s. 10, ch. 2015-4.



397.431 - Individual responsibility for cost of substance abuse impairment services.

397.431 Individual responsibility for cost of substance abuse impairment services.—

(1) Before accepting an individual for admission and in accordance with confidentiality guidelines, both the full charge for services and the fee charged to the individual for such services under the provider’s fee system or payment policy must be disclosed to each individual or his or her authorized personal representative, or parent or legal guardian if the individual is a minor who did not seek treatment voluntarily and without parental consent.

(2) An individual or his or her authorized personal representative, or parent or legal guardian if the individual is a minor, is required to contribute toward the cost of substance abuse services in accordance with his or her ability to pay, unless otherwise provided by law.

(3) The parent, legal guardian, or legal custodian of a minor is not liable for payment for any substance abuse services provided to the minor without parental consent pursuant to s. 397.601(4), unless the parent, legal guardian, or legal custodian participates or is ordered to participate in the services, and only for the substance abuse services rendered. If the minor is receiving services as a juvenile offender, the obligation to pay is governed by the law relating to juvenile offenders.

(4) Service providers that do not contract for state funds to provide substance abuse services as defined in this chapter may establish their own admission policies regarding provisions for payment for services. Such policies must comply with other statutory and regulatory requirements governing state or federal reimbursements to a provider for services delivered to individuals. As used in this subsection, the term “contract for state funds” does not include Medicaid funds.

(5) Service providers that contract for state funds to provide substance abuse services as defined in this chapter must establish a fee system based upon an individual’s ability to pay and, if space and sufficient state resources are available, may not deny an individual access to services solely on the basis of the individual’s inability to pay.

History.—s. 3, ch. 93-39; s. 735, ch. 95-148; s. 22, ch. 2009-132.



397.451 - Background checks of service provider personnel.

397.451 Background checks of service provider personnel.—

(1) PERSONNEL BACKGROUND CHECKS; REQUIREMENTS AND EXCEPTIONS.—

(a) Background checks shall apply as follows:

1. All owners, directors, and chief financial officers of service providers are subject to level 2 background screening as provided under chapter 435. Inmate substance abuse programs operated directly or under contract with the Department of Corrections are exempt from this requirement.

2. All service provider personnel who have direct contact with children receiving services or with adults who are developmentally disabled receiving services are subject to level 2 background screening as provided under chapter 435.

(b) Members of a foster family and persons residing with the foster family who are between 12 and 18 years of age are not required to be fingerprinted but must have their backgrounds checked for delinquency records. Members of the foster family and persons residing with the foster family over 18 years of age are subject to full background checks.

(c) A volunteer who assists on an intermittent basis for fewer than 40 hours per month and is under direct and constant supervision by persons who meet all personnel requirements of this chapter is exempt from fingerprinting and background check requirements.

(d) Service providers that are exempt from licensing provisions of this chapter are exempt from personnel fingerprinting and background check requirements, except as otherwise provided in this section. A church or nonprofit religious organization exempt from licensure under this chapter is required to comply with personnel fingerprinting and background check requirements.

(e) Personnel employed directly or under contract with the Department of Corrections in an inmate substance abuse program are exempt from the fingerprinting and background check requirements of this section unless they have direct contact with unmarried inmates under the age of 18 or with inmates who are developmentally disabled.

(f) Service provider personnel who request an exemption from disqualification must submit the request within 30 days after being notified of the disqualification. If 5 years or more have elapsed since the most recent disqualifying offense, service provider personnel may work with adults with substance use disorders under the supervision of a qualified professional licensed under chapter 490 or chapter 491 or a master’s-level-certified addictions professional until the agency makes a final determination regarding the request for an exemption from disqualification.

(g) The department may not issue a regular license to any service provider that fails to provide proof that background screening information has been submitted in accordance with chapter 435.

(2) EMPLOYMENT HISTORY CHECKS; CHECKS OF REFERENCES.—The department shall assess employment history checks and checks of references for all owners, directors, and chief financial officers, and the directors shall assess employment history checks and checks of references for each employee who has direct contact with children receiving services or adults who are developmentally disabled receiving services.

(3) PERSONNEL EXEMPT FROM BEING REFINGERPRINTED OR RECHECKED.—

(a) Service provider personnel who have been fingerprinted or had their backgrounds checked pursuant to chapter 393, chapter 394, chapter 402, or chapter 409, or this section, and teachers who have been fingerprinted pursuant to chapter 1012, who have not been unemployed for more than 90 days thereafter and who, under the penalty of perjury, attest to the completion of such fingerprinting or background checks and to compliance with the provisions of this section and the standards contained in chapter 435 and this section, are not required to be refingerprinted or rechecked.

(b) Service provider owners, directors, or chief financial officers who are not covered by paragraph (a) who provide proof of compliance with the level 2 background screening requirements which has been submitted within the previous 5 years in compliance with any other state health care licensure requirements are not required to be refingerprinted or rechecked.

(4) EXEMPTIONS FROM DISQUALIFICATION.—

(a) The department may grant to any service provider personnel an exemption from disqualification as provided in s. 435.07.

(b) Since rehabilitated substance abuse impaired persons are effective in the successful treatment and rehabilitation of individuals with substance use disorders, for service providers which treat adolescents 13 years of age and older, service provider personnel whose background checks indicate crimes under s. 817.563, s. 893.13, or s. 893.147 may be exempted from disqualification from employment pursuant to this paragraph.

(c) The department may grant exemptions from disqualification which would limit service provider personnel to working with adults in substance abuse treatment facilities.

(5) PAYMENT FOR PROCESSING OF FINGERPRINTS AND STATE CRIMINAL RECORDS CHECKS.—The employing service provider or the personnel who are having their backgrounds checked are responsible for paying the costs of processing fingerprints and criminal records checks.

(6) DISQUALIFICATION FROM RECEIVING STATE FUNDS.—State funds may not be disseminated to any service provider owned or operated by an owner, director, or chief financial officer who has been convicted of, has entered a plea of guilty or nolo contendere to, or has had adjudication withheld for, a violation of s. 893.135 pertaining to trafficking in controlled substances, or a violation of the law of another state, the District of Columbia, the United States or any possession or territory thereof, or any foreign jurisdiction which is substantially similar in elements and penalties to a trafficking offense in this state, unless the owner’s or director’s civil rights have been restored.

History.—s. 3, ch. 93-39; s. 20, ch. 94-134; s. 20, ch. 94-135; s. 46, ch. 94-218; s. 16, ch. 95-152; s. 13, ch. 95-158; s. 36, ch. 95-228; s. 2, ch. 95-407; s. 126, ch. 95-418; s. 9, ch. 96-268; s. 222, ch. 96-406; s. 10, ch. 99-188; s. 12, ch. 2000-320; s. 6, ch. 2002-196; s. 1, ch. 2002-212; s. 986, ch. 2002-387; s. 45, ch. 2004-267; s. 7, ch. 2005-128; s. 6, ch. 2006-171; s. 23, ch. 2009-132; s. 36, ch. 2016-105; s. 3, ch. 2016-231.



397.461 - Unlawful activities relating to personnel; penalties.

397.461 Unlawful activities relating to personnel; penalties.—It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any person willfully, knowingly, or intentionally to:

(1) Inaccurately disclose by false statement, misrepresentation, impersonation, or other fraudulent means, or fail to disclose, in any application for voluntary or paid employment, any fact which is material in making a determination as to the person’s qualifications to be an owner, a director, a volunteer, or other personnel of a service provider;

(2) Operate or attempt to operate as a service provider with personnel who are in noncompliance with the minimum standards contained in this chapter; or

(3) Use or release any criminal or juvenile information obtained under this chapter for any purpose other than background checks of personnel for employment.

History.—s. 3, ch. 93-39; s. 69, ch. 2000-349.



397.471 - Service provider facility standards.

397.471 Service provider facility standards.—Each service provider must ensure:

(1) Sufficient numbers and types of qualified personnel on duty and available to provide necessary and adequate safety and care.

(2) Adequate space for each individual served within a residential facility.

(3) Adequate infection control, housekeeping, and sanitation.

(4) Adequate disaster planning policies and procedures.

History.—s. 3, ch. 93-39; s. 24, ch. 2009-132; s. 11, ch. 2015-4.



397.481 - Applicability of Community Alcohol, Drug Abuse, and Mental Health Services Act.

397.481 Applicability of Community Alcohol, Drug Abuse, and Mental Health Services Act.—All service providers as defined in and governed by this chapter are also subject to part IV of chapter 394, the Community Alcohol, Drug Abuse, and Mental Health Services Act.

History.—s. 3, ch. 93-39.



397.482 - Lawyer assistance programs; civil immunity.

397.482 Lawyer assistance programs; civil immunity.—A person who in good faith reports information or takes action in connection with a lawyer assistance program or a person who receives information in connection with a lawyer assistance program is immune from civil liability for reporting the information, taking the action, or taking no action, provided that such person has acted in good faith and without malice.

History.—s. 1, ch. 2001-240.



397.483 - Lawyer assistance programs; presumption of good faith.

397.483 Lawyer assistance programs; presumption of good faith.—A member of a lawyer assistance program or a person reporting information to a lawyer assistance program is presumed to have acted in good faith and without malice. A person alleging lack of good faith has the burden of proving bad faith and malice.

History.—s. 2, ch. 2001-240.



397.484 - Lawyer assistance programs; persons entitled to immunity.

397.484 Lawyer assistance programs; persons entitled to immunity.—The civil immunity provided for in this act shall be liberally construed to accomplish the purposes of this act. The persons entitled to immunity under this act include:

(1) Florida Lawyers Assistance, Inc., and other lawyer assistance programs approved by the Florida Supreme Court or The Florida Bar which provide assistance to attorneys who may be impaired because of abuse of alcohol or other drugs or because of any other physical or mental infirmity causing impairment.

(2) A member, employee, or agent of the program, association, or nonprofit corporation.

(3) A person who reports or provides information to the program concerning an impaired legal professional, including, but not limited to, a person designated to monitor or supervise the course of treatment or rehabilitation of an impaired professional.

History.—s. 3, ch. 2001-240.



397.485 - Lawyer assistance programs; information subject to privilege.

397.485 Lawyer assistance programs; information subject to privilege.—All privileged information, whether attorney-client, work product, or otherwise, in any form, furnished to the lawyer assistance program shall remain privileged.

History.—s. 4, ch. 2001-240.



397.486 - Lawyer assistance programs; confidentiality of records, proceedings, and communications.

397.486 Lawyer assistance programs; confidentiality of records, proceedings, and communications.—The records, proceedings, and all communications by and between an individual seeking assistance and the lawyer assistance program shall be deemed confidential and shall not be subject to disclosure or available for court subpoena. This section does not prevent the subpoena of business records that are otherwise available through subpoena, nor does this section preclude release or disclosure of information or communications by the lawyer assistance program when such disclosure is mandated or required as a condition or precondition for entry in the program. Such records are not to be construed as privileged merely because they have been maintained by a lawyer assistance program.

History.—s. 5, ch. 2001-240.



397.487 - Voluntary certification of recovery residences.

397.487 Voluntary certification of recovery residences.—

(1) The Legislature finds that a person suffering from addiction has a higher success rate of achieving long-lasting sobriety when given the opportunity to build a stronger foundation by living in a recovery residence after completing treatment. The Legislature further finds that this state and its subdivisions have a legitimate state interest in protecting these persons, who represent a vulnerable consumer population in need of adequate housing. It is the intent of the Legislature to protect persons who reside in a recovery residence.

(2) The department shall approve at least one credentialing entity by December 1, 2015, for the purpose of developing and administering a voluntary certification program for recovery residences. The approved credentialing entity shall:

(a) Establish recovery residence certification requirements.

(b) Establish procedures to:

1. Administer the application, certification, recertification, and disciplinary processes.

2. Monitor and inspect a recovery residence and its staff to ensure compliance with certification requirements.

3. Interview and evaluate residents, employees, and volunteer staff on their knowledge and application of certification requirements.

(c) Provide training for owners, managers, and staff.

(d) Develop a code of ethics.

(e) Establish application, inspection, and annual certification renewal fees. The application fee may not exceed $100. Any onsite inspection fee shall reflect actual costs for inspections. The annual certification renewal fee may not exceed $100.

(3) A credentialing entity shall require the recovery residence to submit the following documents with the completed application and fee:

(a) A policy and procedures manual containing:

1. Job descriptions for all staff positions.

2. Drug-testing procedures and requirements.

3. A prohibition on the premises against alcohol, illegal drugs, and the use of prescribed medications by an individual other than the individual for whom the medication is prescribed.

4. Policies to support a resident’s recovery efforts.

5. A good neighbor policy to address neighborhood concerns and complaints.

(b) Rules for residents.

(c) Copies of all forms provided to residents.

(d) Intake procedures.

(e) Sexual predator and sexual offender registry compliance policy.

(f) Relapse policy.

(g) Fee schedule.

(h) Refund policy.

(i) Eviction procedures and policy.

(j) Code of ethics.

(k) Proof of insurance.

(l) Proof of background screening.

(m) Proof of satisfactory fire, safety, and health inspections.

(4) A certified recovery residence must be actively managed by a certified recovery residence administrator. All applications for certification must include the name of the certified recovery residence administrator who will be actively managing the applicant recovery residence.

(5) Upon receiving a complete application, a credentialing entity shall conduct an onsite inspection of the recovery residence.

(6) All owners, directors, and chief financial officers of an applicant recovery residence are subject to level 2 background screening as provided under chapter 435. A recovery residence is ineligible for certification, and a credentialing entity shall deny a recovery residence’s application, if any owner, director, or chief financial officer has been found guilty of, or has entered a plea of guilty or nolo contendere to, regardless of adjudication, any offense listed in s. 435.04(2) unless the department has issued an exemption under s. 397.4872. In accordance with s. 435.04, the department shall notify the credentialing agency of an owner’s, director’s, or chief financial officer’s eligibility based on the results of his or her background screening.

(7) A credentialing entity shall issue a certificate of compliance upon approval of the recovery residence’s application and inspection. The certification shall automatically terminate 1 year after issuance if not renewed.

(8) Onsite followup monitoring of a certified recovery residence may be conducted by the credentialing entity to determine continuing compliance with certification requirements. The credentialing entity shall inspect each certified recovery residence at least annually to ensure compliance.

(a) A credentialing entity may suspend or revoke a certification if the recovery residence is not in compliance with any provision of this section or has failed to remedy any deficiency identified by the credentialing entity within the time period specified.

(b) A certified recovery residence must notify the credentialing entity within 3 business days after the removal of the recovery residence’s certified recovery residence administrator due to termination, resignation, or any other reason. The recovery residence has 30 days to retain a certified recovery residence administrator. The credentialing entity shall revoke the certificate of compliance of any recovery residence that fails to comply with this paragraph.

(c) If any owner, director, or chief financial officer of a certified recovery residence is arrested for or found guilty of, or enters a plea of guilty or nolo contendere to, regardless of adjudication, any offense listed in s. 435.04(2) while acting in that capacity, the certified recovery residence shall immediately remove the person from that position and shall notify the credentialing entity within 3 business days after such removal. The credentialing entity shall revoke the certificate of compliance of a recovery residence that fails to meet these requirements.

(d) A credentialing entity shall revoke a recovery residence’s certificate of compliance if the recovery residence provides false or misleading information to the credentialing entity at any time.

(9) A person may not advertise to the public, in any way or by any medium whatsoever, any recovery residence as a “certified recovery residence” unless such recovery residence has first secured a certificate of compliance under this section. A person who violates this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 2015-100.



397.4871 - Recovery residence administrator certification.

397.4871 Recovery residence administrator certification.—

(1) It is the intent of the Legislature that a recovery residence administrator voluntarily earn and maintain certification from a credentialing entity approved by the Department of Children and Families. The Legislature further intends that certification ensure that an administrator has the competencies necessary to appropriately respond to the needs of residents, to maintain residence standards, and to meet residence certification requirements.

(2) The department shall approve at least one credentialing entity by December 1, 2015, for the purpose of developing and administering a voluntary credentialing program for administrators. The department shall approve any credentialing entity that the department endorses pursuant to s. 397.321(15) if the credentialing entity also meets the requirements of this section. The approved credentialing entity shall:

(a) Establish recovery residence administrator core competencies, certification requirements, testing instruments, and recertification requirements.

(b) Establish a process to administer the certification application, award, and maintenance processes.

(c) Develop and administer:

1. A code of ethics and disciplinary process.

2. Biennial continuing education requirements and annual certification renewal requirements.

3. An education provider program to approve training entities that are qualified to provide precertification training to applicants and continuing education opportunities to certified persons.

(3) A credentialing entity shall establish a certification program that:

(a) Is directly related to the core competencies.

(b) Establishes minimum requirements in each of the following categories:

1. Training.

2. On-the-job work experience.

3. Supervision.

4. Testing.

5. Biennial continuing education.

(c) Requires adherence to a code of ethics and provides for a disciplinary process that applies to certified persons.

(d) Approves qualified training entities that provide precertification training to applicants and continuing education to certified recovery residence administrators. To avoid a conflict of interest, a credentialing entity or its affiliate may not deliver training to an applicant or continuing education to a certificateholder.

(4) A credentialing entity shall establish application, examination, and certification fees and an annual certification renewal fee. The application, examination, and certification fee may not exceed $225. The annual certification renewal fee may not exceed $100.

(5) All applicants are subject to level 2 background screening as provided under chapter 435. An applicant is ineligible, and a credentialing entity shall deny the application, if the applicant has been found guilty of, or has entered a plea of guilty or nolo contendere to, regardless of adjudication, any offense listed in s. 435.04(2) unless the department has issued an exemption under s. 397.4872. In accordance with s. 435.04, the department shall notify the credentialing agency of the applicant’s eligibility based on the results of his or her background screening.

(6) The credentialing entity shall issue a certificate of compliance upon approval of a person’s application. The certification shall automatically terminate 1 year after issuance if not renewed.

(a) A credentialing entity may suspend or revoke the recovery residence administrator’s certificate of compliance if the recovery residence administrator fails to adhere to the continuing education requirements.

(b) If a certified recovery residence administrator of a recovery residence is arrested for or found guilty of, or enters a plea of guilty or nolo contendere to, regardless of adjudication, any offense listed in s. 435.04(2) while acting in that capacity, the recovery residence shall immediately remove the person from that position and shall notify the credentialing entity within 3 business days after such removal. The recovery residence shall have 30 days to retain a certified recovery residence administrator. The credentialing entity shall revoke the certificate of compliance of any recovery residence that fails to meet these requirements.

(c) A credentialing entity shall revoke a recovery residence administrator’s certificate of compliance if the recovery residence administrator provides false or misleading information to the credentialing entity at any time.

(7) A person may not advertise himself or herself to the public, in any way or by any medium whatsoever, as a “certified recovery residence administrator” unless he or she has first secured a certificate of compliance under this section. A person who violates this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(8) A certified recovery residence administrator may actively manage no more than three recovery residences at any given time.

History.—s. 3, ch. 2015-100; s. 73, ch. 2016-241.



397.4872 - Exemption from disqualification; publication.

397.4872 Exemption from disqualification; publication.—

(1) Individual exemptions to staff disqualification or administrator ineligibility may be requested if a recovery residence deems the decision will benefit the program. Requests for exemptions must be submitted in writing to the department within 20 days after the denial by the credentialing entity and must include a justification for the exemption.

(2) The department may exempt a person from ss. 397.487(6) and 397.4871(5) if it has been at least 3 years since the person has completed or been lawfully released from confinement, supervision, or sanction for the disqualifying offense. An exemption from the disqualifying offenses may not be given under any circumstances for any person who is a:

(a) Sexual predator pursuant to s. 775.21;

(b) Career offender pursuant to s. 775.261; or

(c) Sexual offender pursuant to s. 943.0435, unless the requirement to register as a sexual offender has been removed pursuant to s. 943.04354.

(3) By April 1, 2016, each credentialing entity shall submit a list to the department of all recovery residences and recovery residence administrators certified by the credentialing entity that hold a valid certificate of compliance. Thereafter, the credentialing entity must notify the department within 3 business days after a new recovery residence or recovery residence administrator is certified or a recovery residence or recovery residence administrator’s certificate expires or is terminated. The department shall publish on its website a list of all recovery residences that hold a valid certificate of compliance. The department shall also publish on its website a list of all recovery residence administrators who hold a valid certificate of compliance. A recovery residence or recovery residence administrator shall be excluded from the list upon written request to the department by the listed individual or entity.

History.—s. 4, ch. 2015-100; s. 42, ch. 2016-24; s. 25, ch. 2016-104.






Part III - CLIENT RIGHTS (ss. 397.501, 397.581)

397.501 - Rights of individuals.

397.501 Rights of individuals.—Individuals receiving substance abuse services from any service provider are guaranteed protection of the rights specified in this section, unless otherwise expressly provided, and service providers must ensure the protection of such rights.

(1) RIGHT TO INDIVIDUAL DIGNITY.—The dignity of the individual served must be respected at all times and upon all occasions, including any occasion when the individual is admitted, retained, or transported. Individuals served who are not accused of a crime or delinquent act may not be detained or incarcerated in jails, detention centers, or training schools of the state, except for purposes of protective custody in strict accordance with this chapter. An individual may not be deprived of any constitutional right.

(2) RIGHT TO NONDISCRIMINATORY SERVICES.—

(a) Service providers may not deny an individual access to substance abuse services solely on the basis of race, gender, ethnicity, age, sexual preference, human immunodeficiency virus status, prior service departures against medical advice, disability, or number of relapse episodes. Service providers may not deny an individual who takes medication prescribed by a physician access to substance abuse services solely on that basis. Service providers who receive state funds to provide substance abuse services may not, if space and sufficient state resources are available, deny access to services based solely on inability to pay.

(b) Each individual in treatment must be afforded the opportunity to participate in the formulation and periodic review of his or her individualized treatment or service plan to the extent of his or her ability to so participate.

(c) It is the policy of the state to use the least restrictive and most appropriate services available, based on the needs and the best interests of the individual and consistent with optimum care of the individual.

(d) Each individual must be afforded the opportunity to participate in activities designed to enhance self-image.

(3) RIGHT TO QUALITY SERVICES.—

(a) Each individual must be delivered services suited to his or her needs, administered skillfully, safely, humanely, with full respect for his or her dignity and personal integrity, and in accordance with all statutory and regulatory requirements.

(b) These services must include the use of methods and techniques to control aggressive behavior that poses an immediate threat to the individual or to other persons. Such methods and techniques include the use of restraints, the use of seclusion, the use of time-out, and other behavior management techniques. When authorized, these methods and techniques may be applied only by persons who are employed by service providers and trained in the application and use of these methods and techniques. The department must specify by rule the methods that may be used and the techniques that may be applied by service providers to control aggressive behavior and must specify by rule the physical facility requirements for seclusion rooms, including dimensions, safety features, methods of observation, and contents.

(4) RIGHT TO COMMUNICATION.—

(a) Each individual has the right to communicate freely and privately with other persons within the limitations imposed by service provider policy.

(b) Because the delivery of services can only be effective in a substance abuse free environment, close supervision of each individual’s communications and correspondence is necessary, particularly in the initial stages of treatment, and the service provider must therefore set reasonable rules for telephone, mail, and visitation rights, giving primary consideration to the well-being and safety of individuals, staff, and the community. It is the duty of the service provider to inform the individual and his or her family if the family is involved at the time of admission about the provider’s rules relating to communications and correspondence.

(5) RIGHT TO CARE AND CUSTODY OF PERSONAL EFFECTS.—An individual has the right to possess clothing and other personal effects. The service provider may take temporary custody of the individual’s personal effects only when required for medical or safety reasons, with the reason for taking custody and a list of the personal effects recorded in the individual’s clinical record.

(6) RIGHT TO EDUCATION OF MINORS.—Each minor in a residential service component is guaranteed education and training appropriate to his or her needs. The service provider shall coordinate with local education agencies to ensure that education and training is provided to each minor in accordance with other applicable laws and regulations and that parental responsibilities related to such education and training are established within the provisions of such applicable laws and regulations. This chapter does not relieve any local education authority of its obligation under law to provide a free and appropriate education to every child.

(7) RIGHT TO CONFIDENTIALITY OF INDIVIDUAL RECORDS.—

(a) The records of service providers which pertain to the identity, diagnosis, and prognosis of and service provision to any individual are confidential in accordance with this chapter and with applicable federal confidentiality regulations and are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such records may not be disclosed without the written consent of the individual to whom they pertain except that appropriate disclosure may be made without such consent:

1. To medical personnel in a medical emergency.

2. To service provider personnel if such personnel need to know the information in order to carry out duties relating to the provision of services to an individual.

3. To the secretary of the department or the secretary’s designee, for purposes of scientific research, in accordance with federal confidentiality regulations, but only upon agreement in writing that the individual’s name and other identifying information will not be disclosed.

4. In the course of review of service provider records by persons who are performing an audit or evaluation on behalf of any federal, state, or local government agency, or third-party payor providing financial assistance or reimbursement to the service provider; however, reports produced as a result of such audit or evaluation may not disclose names or other identifying information and must be in accordance with federal confidentiality regulations.

5. Upon court order based on application showing good cause for disclosure. In determining whether there is good cause for disclosure, the court shall examine whether the public interest and the need for disclosure outweigh the potential injury to the individual, to the service provider and the individual, and to the service provider itself.

(b) The restrictions on disclosure and use in this section do not apply to communications from provider personnel to law enforcement officers which:

1. Are directly related to an individual’s commission of a crime on the premises of the provider or against provider personnel or to a threat to commit such a crime; and

2. Are limited to the circumstances of the incident, including the status of the individual committing or threatening to commit the crime, that individual’s name and address, and that individual’s last known whereabouts.

(c) The restrictions on disclosure and use in this section do not apply to the reporting of incidents of suspected child abuse and neglect to the appropriate state or local authorities as required by law. However, such restrictions continue to apply to the original substance abuse records maintained by the provider, including their disclosure and use for civil or criminal proceedings which may arise out of the report of suspected child abuse and neglect.

(d) Any answer to a request for a disclosure of individual records which is not permissible under this section or under the appropriate federal regulations must be made in a way that will not affirmatively reveal that an identified individual has been, or is being diagnosed or treated for substance abuse. The regulations do not restrict a disclosure that an identified individual is not and has never received services.

(e)1. Since a minor acting alone has the legal capacity to voluntarily apply for and obtain substance abuse treatment, any written consent for disclosure may be given only by the minor. This restriction includes, but is not limited to, any disclosure of identifying information to the parent, legal guardian, or custodian of a minor for the purpose of obtaining financial reimbursement.

2. When the consent of a parent, legal guardian, or custodian is required under this chapter in order for a minor to obtain substance abuse treatment, any written consent for disclosure must be given by both the minor and the parent, legal guardian, or custodian.

(f) An order of a court of competent jurisdiction authorizing disclosure and use of confidential information is a unique kind of court order. Its only purpose is to authorize a disclosure or use of identifying information which would otherwise be prohibited by this section. Such an order does not compel disclosure. A subpoena or a similar legal mandate must be issued in order to compel disclosure. This mandate may be entered at the same time as, and accompany, an authorizing court order entered under this section.

(g) An order authorizing the disclosure of an individual’s records may be applied for by any person having a legally recognized interest in the disclosure which is sought. The application may be filed separately or as part of a pending civil action in which it appears that the individual’s records are needed to provide evidence. An application must use a fictitious name, such as John Doe or Jane Doe, to refer to any individual and may not contain or otherwise disclose any identifying information unless the individual is the applicant or has given a written consent to disclosure or the court has ordered the record of the proceeding sealed from public scrutiny.

(h) The individual and the person holding the records from whom disclosure is sought must be given adequate notice in a manner which will not disclose identifying information to other persons, and an opportunity to file a written response to the application, or to appear in person, for the limited purpose of providing evidence on the statutory and regulatory criteria for the issuance of the court order.

(i) Any oral argument, review of evidence, or hearing on the application must be held in the judge’s chambers or in some manner which ensures that identifying information is not disclosed to anyone other than a party to the proceeding, the individual, or the person holding the record, unless the individual requests an open hearing. The proceeding may include an examination by the judge of the records referred to in the application.

(j) A court may authorize the disclosure and use of records for the purpose of conducting a criminal investigation or prosecution of an individual only if the court finds that all of the following criteria are met:

1. The crime involved is extremely serious, such as one which causes or directly threatens loss of life or serious bodily injury, including but not limited to homicide, sexual assault, sexual battery, kidnapping, armed robbery, assault with a deadly weapon, and child abuse and neglect.

2. There is reasonable likelihood that the records will disclose information of substantial value in the investigation or prosecution.

3. Other ways of obtaining the information are not available or would not be effective.

4. The potential injury to the individual, to the physician-individual relationship, and to the ability of the program to provide services to other individuals is outweighed by the public interest and the need for the disclosure.

(8) RIGHT TO COUNSEL.—Each individual must be informed that he or she has the right to be represented by counsel in any involuntary proceeding for assessment, stabilization, or treatment and that he or she, or if the individual is a minor his or her parent, legal guardian, or legal custodian, may apply immediately to the court to have an attorney appointed if he or she cannot afford one.

(9) RIGHT TO HABEAS CORPUS.—At any time, and without notice, an individual involuntarily retained by a provider, or the individual’s parent, guardian, custodian, or attorney on behalf of the individual, may petition for a writ of habeas corpus to question the cause and legality of such retention and request that the court issue a writ for the individual’s release.

(10) LIABILITY AND IMMUNITY.—

(a) Service provider personnel who violate or abuse any right or privilege of an individual under this chapter are liable for damages as determined by law.

(b) All persons acting in good faith, reasonably, and without negligence in connection with the preparation or execution of petitions, applications, certificates, or other documents or the apprehension, detention, discharge, examination, transportation, or treatment of a person under the provisions of this chapter shall be free from all liability, civil or criminal, by reason of such acts.

History.—s. 4, ch. 93-39; s. 736, ch. 95-148; s. 3, ch. 95-407; s. 223, ch. 96-406; s. 2, ch. 98-107; s. 25, ch. 2009-132.



397.581 - Unlawful activities relating to assessment and treatment; penalties.

397.581 Unlawful activities relating to assessment and treatment; penalties.—

(1) Knowingly furnishing false information for the purpose of obtaining emergency or other involuntary admission for any person is a misdemeanor of the first degree, punishable as provided in s. 775.082 and by a fine not exceeding $5,000.

(2) Causing or otherwise securing, or conspiring with or assisting another to cause or secure, without reason for believing a person to be impaired, any emergency or other involuntary procedure for the person is a misdemeanor of the first degree, punishable as provided in s. 775.082 and by a fine not exceeding $5,000.

(3) Causing, or conspiring with or assisting another to cause, the denial to any person of any right accorded pursuant to this chapter is a misdemeanor of the first degree, punishable as provided in s. 775.082 and by a fine not exceeding $5,000.

History.—s. 4, ch. 93-39; s. 26, ch. 2009-132.






Part IV - VOLUNTARY ADMISSIONS PROCEDURES (s. 397.601)

397.601 - Voluntary admissions.

397.601 Voluntary admissions.—

(1) A person who wishes to enter treatment for substance abuse may apply to a service provider for voluntary admission.

(2) Within the financial and space capabilities of the service provider, a person must be admitted to treatment when sufficient evidence exists that the person is impaired by substance abuse and the medical and behavioral conditions of the person are not beyond the safe management capabilities of the service provider.

(3) The service provider must emphasize admission to the service component that represents the least restrictive setting that is appropriate to the person’s treatment needs.

(4)(a) The disability of minority for persons under 18 years of age is removed solely for the purpose of obtaining voluntary substance abuse impairment services from a licensed service provider, and consent to such services by a minor has the same force and effect as if executed by an individual who has reached the age of majority. Such consent is not subject to later disaffirmance based on minority.

(b) Except for purposes of law enforcement activities in connection with protective custody, the disability of minority is not removed if there is an involuntary admission for substance abuse services, in which case parental participation may be required as the court finds appropriate.

History.—s. 5, ch. 93-39; s. 27, ch. 2009-132.






Part V - INVOLUNTARY ADMISSIONS PROCEDURES (ss. 397.675-397.6978)

Subpart A - General Provisions

397.675 - Criteria for involuntary admissions, including protective custody, emergency admission, and other involuntary assessment, involuntary treatment, and alternative involuntary assessment for minors, for purposes of assessment and stabilization, and for involuntary treatment.

397.675 Criteria for involuntary admissions, including protective custody, emergency admission, and other involuntary assessment, involuntary treatment, and alternative involuntary assessment for minors, for purposes of assessment and stabilization, and for involuntary treatment.—A person meets the criteria for involuntary admission if there is good faith reason to believe that the person is substance abuse impaired or has a co-occurring mental health disorder and, because of such impairment or disorder:

(1) Has lost the power of self-control with respect to substance abuse; and

(2)(a) Is in need of substance abuse services and, by reason of substance abuse impairment, his or her judgment has been so impaired that he or she is incapable of appreciating his or her need for such services and of making a rational decision in that regard, although mere refusal to receive such services does not constitute evidence of lack of judgment with respect to his or her need for such services; or

(b) Without care or treatment, is likely to suffer from neglect or refuse to care for himself or herself; that such neglect or refusal poses a real and present threat of substantial harm to his or her well-being; and that it is not apparent that such harm may be avoided through the help of willing family members or friends or the provision of other services, or there is substantial likelihood that the person has inflicted, or threatened to or attempted to inflict, or, unless admitted, is likely to inflict, physical harm on himself, herself, or another.

History.—s. 6, ch. 93-39; s. 737, ch. 95-148; s. 23, ch. 2016-241.



397.6751 - Service provider responsibilities regarding involuntary admissions.

397.6751 Service provider responsibilities regarding involuntary admissions.—

(1) It is the responsibility of the service provider to:

(a) Ensure that a person who is admitted to a licensed service component meets the admission criteria specified in s. 397.675;

(b) Ascertain whether the medical and behavioral conditions of the person, as presented, are beyond the safe management capabilities of the service provider;

(c) Provide for the admission of the person to the service component that represents the least restrictive available setting that is responsive to the person’s treatment needs;

(d) Verify that the admission of the person to the service component does not result in a census in excess of its licensed service capacity;

(e) Determine whether the cost of services is within the financial means of the person or those who are financially responsible for the person’s care; and

(f) Take all necessary measures to ensure that each individual in treatment is provided with a safe environment, and to ensure that each individual whose medical condition or behavioral problem becomes such that he or she cannot be safely managed by the service component is discharged and referred to a more appropriate setting for care.

(2)(a) When, in the judgment of the service provider, the person who is being presented for involuntary admission should not be admitted because of his or her failure to meet admission criteria, because his or her medical or behavioral conditions are beyond the safe management capabilities of the service provider, or because of a lack of available space, services, or financial resources to pay for his or her care, the service provider, in accordance with federal confidentiality regulations, must attempt to contact the referral source, which may be a law enforcement officer, physician, parent, legal guardian if applicable, court and petitioner, or other referring party, to discuss the circumstances and assist in arranging for alternative interventions.

(b) When the service provider is unable to reach the referral source, the service provider must refuse admission and attempt to assist the person in gaining access to other appropriate services, if indicated.

(c) Upon completing these efforts, the service provider must, within one workday, report in writing to the referral sources, in compliance with federal confidentiality regulations:

1. The basis for the refusal to admit the person, and

2. Documentation of the service provider’s efforts to contact the referral source and assist the person, when indicated, in gaining access to more appropriate services.

(3) When, in the judgment of the service provider, the medical conditions or behavioral problems of an involuntary individual become such that they cannot be safely managed by the service component, the service provider must discharge the individual and attempt to assist him or her in securing more appropriate services in a setting more responsive to his or her needs. Upon completing these efforts, the service provider must, within 72 hours, report in writing to the referral source, in compliance with federal confidentiality regulations:

(a) The basis for the individual’s discharge; and

(b) Documentation of the service provider’s efforts to assist the person in gaining access to appropriate services.

History.—s. 6, ch. 93-39; s. 738, ch. 95-148; s. 28, ch. 2009-132.



397.6752 - Referral of involuntarily admitted individual for voluntary treatment.

397.6752 Referral of involuntarily admitted individual for voluntary treatment.—Upon giving his or her written informed consent, an involuntarily admitted individual may be referred to a service provider for voluntary admission when the service provider determines that the individual no longer meets involuntary criteria.

History.—s. 6, ch. 93-39; s. 739, ch. 95-148; s. 29, ch. 2009-132.



397.6758 - Release of individual from protective custody, emergency admission, involuntary assessment, involuntary treatment, and alternative involuntary assessment of a minor.

397.6758 Release of individual from protective custody, emergency admission, involuntary assessment, involuntary treatment, and alternative involuntary assessment of a minor.—An individual involuntarily admitted to a licensed service provider may be released without further order of the court only by a qualified professional in a hospital, a detoxification facility, an addictions receiving facility, or any less restrictive treatment component. Notice of the release must be provided to the applicant in the case of an emergency admission or an alternative involuntary assessment for a minor, or to the petitioner and the court if the involuntary assessment or treatment was court ordered. In the case of a minor, the release must be:

(1) To the individual’s parent, legal guardian, or legal custodian or the authorized designee thereof;

(2) To the Department of Children and Families pursuant to s. 39.401; or

(3) To the Department of Juvenile Justice pursuant to s. 984.13.

History.—s. 6, ch. 93-39; s. 35, ch. 98-280; s. 30, ch. 2009-132; s. 115, ch. 2014-19.



397.6759 - Parental participation in treatment.

397.6759 Parental participation in treatment.—A parent, legal guardian, or legal custodian who seeks involuntary admission of a minor pursuant to ss. 397.675-397.6977 is required to participate in all aspects of treatment as determined appropriate by the director of the licensed service provider.

History.—s. 6, ch. 93-39.






Subpart B - Noncourt Involved Admissions:Protective Custody

397.677 - Protective custody; circumstances justifying.

397.677 Protective custody; circumstances justifying.—A law enforcement officer may implement protective custody measures as specified in this part when a minor or an adult who appears to meet the involuntary admission criteria in s. 397.675 is:

(1) Brought to the attention of law enforcement; or

(2) In a public place.

History.—s. 6, ch. 93-39.



397.6771 - Protective custody with consent.

397.6771 Protective custody with consent.—A person in circumstances which justify protective custody, as described in s. 397.677, may consent to be assisted by a law enforcement officer to his or her home, to a hospital, or to a licensed detoxification or addictions receiving facility, whichever the officer determines is most appropriate.

History.—s. 6, ch. 93-39; s. 740, ch. 95-148.



397.6772 - Protective custody without consent.

397.6772 Protective custody without consent.—

(1) If a person in circumstances which justify protective custody as described in s. 397.677 fails or refuses to consent to assistance and a law enforcement officer has determined that a hospital or a licensed detoxification or addictions receiving facility is the most appropriate place for the person, the officer may, after giving due consideration to the expressed wishes of the person:

(a) Take the person to a hospital or to a licensed detoxification or addictions receiving facility against the person’s will but without using unreasonable force. The officer shall use the standard form developed by the department pursuant to s. 397.321 to execute a written report detailing the circumstances under which the person was taken into custody. The written report shall be included in the patient’s clinical record; or

(b) In the case of an adult, detain the person for his or her own protection in any municipal or county jail or other appropriate detention facility.

Such detention is not to be considered an arrest for any purpose, and no entry or other record may be made to indicate that the person has been detained or charged with any crime. The officer in charge of the detention facility must notify the nearest appropriate licensed service provider within the first 8 hours after detention that the person has been detained. It is the duty of the detention facility to arrange, as necessary, for transportation of the person to an appropriate licensed service provider with an available bed. Persons taken into protective custody must be assessed by the attending physician within the 72-hour period and without unnecessary delay, to determine the need for further services.

(2) The nearest relative of a minor in protective custody must be notified by the law enforcement officer, as must the nearest relative of an adult, unless the adult requests that there be no notification.

History.—s. 6, ch. 93-39; s. 741, ch. 95-148; s. 24, ch. 2016-241.



397.6773 - Dispositional alternatives after protective custody.

397.6773 Dispositional alternatives after protective custody.—

(1) An individual who is in protective custody must be released by a qualified professional when:

(a) The individual no longer meets the involuntary admission criteria in s. 397.675;

(b) The 72-hour period has elapsed; or

(c) The individual has consented to remain voluntarily at the licensed service provider.

(2) An individual may only be retained in protective custody beyond the 72-hour period when a petition for involuntary assessment or treatment has been initiated. The timely filing of the petition authorizes the service provider to retain physical custody of the individual pending further order of the court.

History.—s. 6, ch. 93-39; s. 742, ch. 95-148; s. 31, ch. 2009-132; s. 25, ch. 2016-241.



397.6774 - Department to maintain lists of licensed facilities.

397.6774 Department to maintain lists of licensed facilities.—The department shall provide each municipal and county public safety office with a list of licensed hospitals, detoxification facilities, and addictions receiving facilities, including the name, address, and phone number of, and the services offered by, the licensed service provider.

History.—s. 6, ch. 93-39.



397.6775 - Immunity from liability.

397.6775 Immunity from liability.—A law enforcement officer acting in good faith pursuant to this part may not be held criminally or civilly liable for false imprisonment.

History.—s. 6, ch. 93-39.






Subpart C - Noncourt Involved Admissions;Emergency

397.679 - Emergency admission; circumstances justifying.

397.679 Emergency admission; circumstances justifying.—A person who meets the criteria for involuntary admission in s. 397.675 may be admitted to a hospital or to a licensed detoxification facility or addictions receiving facility for emergency assessment and stabilization, or to a less intensive component of a licensed service provider for assessment only, upon receipt by the facility of a certificate by a physician, an advanced registered nurse practitioner, a psychiatric nurse, a clinical psychologist, a clinical social worker, a marriage and family therapist, a mental health counselor, a physician assistant working under the scope of practice of the supervising physician, or a master’s-level-certified addictions professional for substance abuse services, if the certificate is specific to substance abuse impairment, and the completion of an application for emergency admission.

History.—s. 6, ch. 93-39; s. 26, ch. 2016-241.



397.6791 - Emergency admission; persons who may initiate.

397.6791 Emergency admission; persons who may initiate.—The following persons may request a certificate for emergency assessment or admission:

(1) In the case of an adult, any professional who may issue a professional certificate pursuant to s. 397.6793, the person’s spouse or legal guardian, any relative of the person, or any other responsible adult who has personal knowledge of the person’s substance abuse impairment.

(2) In the case of a minor, the minor’s parent, legal guardian, or legal custodian.

History.—s. 6, ch. 93-39; s. 27, ch. 2016-241.



397.6793 - Professional’s certificate for emergency admission.

397.6793 Professional’s certificate for emergency admission.—

(1) A physician, a clinical psychologist, a physician assistant working under the scope of practice of the supervising physician, a psychiatric nurse, an advanced registered nurse practitioner, a mental health counselor, a marriage and family therapist, a master’s-level-certified addictions professional for substance abuse services, or a clinical social worker may execute a professional’s certificate for emergency admission. The professional’s certificate must include the name of the person to be admitted, the relationship between the person and the professional executing the certificate, the relationship between the applicant and the professional, any relationship between the professional and the licensed service provider, a statement that the person has been examined and assessed within the preceding 5 days after the application date, and factual allegations with respect to the need for emergency admission, including:

(a) The reason for the belief that the person is substance abuse impaired;

(b) The reason for the belief that because of such impairment the person has lost the power of self-control with respect to substance abuse; and

(c)1. The reason for the belief that, without care or treatment, the person is likely to suffer from neglect or refuse to care for himself or herself; that such neglect or refusal poses a real and present threat of substantial harm to his or her well-being; and that it is not apparent that such harm may be avoided through the help of willing family members or friends or the provision of other services, or there is substantial likelihood that the person has inflicted or, unless admitted, is likely to inflict, physical harm on himself, herself, or another; or

2. The reason for the belief that the person’s refusal to voluntarily receive care is based on judgment so impaired by reason of substance abuse that the person is incapable of appreciating his or her need for care and of making a rational decision regarding his or her need for care.

(2) The professional’s certificate must recommend the least restrictive type of service that is appropriate for the person. The certificate must be signed by the professional. If other less restrictive means are not available, such as voluntary appearance for outpatient evaluation, a law enforcement officer shall take the person named in the certificate into custody and deliver him or her to the appropriate facility for involuntary assessment and stabilization.

(3) A signed copy of the professional’s certificate shall accompany the person and shall be made a part of the person’s clinical record, together with a signed copy of the application. The application and the professional’s certificate authorize the involuntary admission of the person pursuant to, and subject to the provisions of, ss. 397.679-397.6797.

(4) The professional’s certificate is valid for 7 days after issuance.

(5) The professional’s certificate must indicate whether the person requires transportation assistance for delivery for emergency admission and specify, pursuant to s. 397.6795, the type of transportation assistance necessary.

History.—s. 6, ch. 93-39; s. 743, ch. 95-148; s. 28, ch. 2016-241.



397.6795 - Transportation-assisted delivery of persons for emergency assessment.

397.6795 Transportation-assisted delivery of persons for emergency assessment.—An applicant for a person’s emergency admission, the person’s spouse or guardian, or a law enforcement officer may deliver a person named in the professional’s certificate for emergency admission to a hospital or a licensed detoxification facility or addictions receiving facility for emergency assessment and stabilization.

History.—s. 6, ch. 93-39; s. 29, ch. 2016-241.



397.6797 - Dispositional alternatives after emergency admission.

397.6797 Dispositional alternatives after emergency admission.—Within 72 hours after an emergency admission to a hospital or a licensed detoxification or addictions receiving facility, the individual must be assessed by the attending physician to determine the need for further services. Within 5 days after an emergency admission to a nonresidential component of a licensed service provider, the individual must be assessed by a qualified professional to determine the need for further services. Based upon that assessment, a qualified professional of the hospital, detoxification facility, or addictions receiving facility, or a qualified professional if a less restrictive component was used, must either:

(1) Release the individual and, where appropriate, refer the individual to other needed services; or

(2) Retain the individual when:

(a) The individual has consented to remain voluntarily at the licensed provider; or

(b) A petition for involuntary assessment or treatment has been initiated, the timely filing of which authorizes the service provider to retain physical custody of the individual pending further order of the court.

History.—s. 6, ch. 93-39; s. 32, ch. 2009-132.






Subpart D - Noncourt Involved Admissions;Alternative InvoluntaryAssessment for Minors

397.6798 - Alternative involuntary assessment procedure for minors.

397.6798 Alternative involuntary assessment procedure for minors.—

(1) In addition to protective custody, emergency admission, and involuntary assessment and stabilization, an addictions receiving facility may admit a minor for involuntary assessment and stabilization upon the filing of an application to an addictions receiving facility by the minor’s parent, guardian, or legal custodian. The application must establish the need for involuntary assessment and stabilization based on the criteria for involuntary admission in s. 397.675. Within 72 hours after involuntary admission of a minor, the minor must be assessed to determine the need for further services. Assessments must be performed by a qualified professional. If, after the 72-hour period, it is determined by the attending physician that further services are necessary, the minor may be kept for a period of up to 5 days, inclusive of the 72-hour period.

(2) An application for alternative involuntary assessment for a minor must establish the need for immediate involuntary admission and contain the name of the minor to be admitted, the name and signature of the applicant, the relationship between the minor to be admitted and the applicant, and factual allegations with respect to:

(a) The reason for the applicant’s belief that the minor is substance abuse impaired; and

(b) The reason for the applicant’s belief that because of such impairment the minor has lost the power of self-control with respect to substance abuse; and either

(c)1. The reason the applicant believes that the minor has inflicted or is likely to inflict physical harm on himself or herself or others unless admitted; or

2. The reason the applicant believes that the minor’s refusal to voluntarily receive substance abuse services is based on judgment so impaired by reason of substance abuse that he or she is incapable of appreciating his or her need for such services and of making a rational decision regarding his or her need for services.

History.—s. 6, ch. 93-39; s. 744, ch. 95-148.



397.6799 - Disposition of minor upon completion of alternative involuntary assessment.

397.6799 Disposition of minor upon completion of alternative involuntary assessment.—A minor who has been assessed pursuant to s. 397.6798 must, within the time specified, be released or referred for further voluntary or involuntary treatment, whichever is most appropriate to the needs of the minor.

History.—s. 6, ch. 93-39; s. 33, ch. 2009-132.






Subpart E - Court Involved Admissions, CivilInvoluntary Proceedings; Generally

397.681 - Involuntary petitions; general provisions; court jurisdiction and right to counsel.

397.681 Involuntary petitions; general provisions; court jurisdiction and right to counsel.—

(1) JURISDICTION.—The courts have jurisdiction of involuntary assessment and stabilization petitions and involuntary treatment petitions for substance abuse impaired persons, and such petitions must be filed with the clerk of the court in the county where the person is located. The clerk of the court may not charge a fee for the filing of a petition under this section. The chief judge may appoint a general or special magistrate to preside over all or part of the proceedings. The alleged impaired person is named as the respondent.

(2) RIGHT TO COUNSEL.—A respondent has the right to counsel at every stage of a proceeding relating to a petition for his or her involuntary assessment and a petition for his or her involuntary treatment for substance abuse impairment. A respondent who desires counsel and is unable to afford private counsel has the right to court-appointed counsel and to the benefits of s. 57.081. If the court believes that the respondent needs the assistance of counsel, the court shall appoint such counsel for the respondent without regard to the respondent’s wishes. If the respondent is a minor not otherwise represented in the proceeding, the court shall immediately appoint a guardian ad litem to act on the minor’s behalf.

History.—s. 6, ch. 93-39; s. 745, ch. 95-148; s. 79, ch. 2004-11; s. 30, ch. 2016-241.






Subpart F - Court Involved Admissions;Involuntary Assessment; Stabilization

397.6811 - Involuntary assessment and stabilization.

397.6811 Involuntary assessment and stabilization.—A person determined by the court to appear to meet the criteria for involuntary admission under s. 397.675 may be admitted for a period of 5 days to a hospital or to a licensed detoxification facility or addictions receiving facility, for involuntary assessment and stabilization or to a less restrictive component of a licensed service provider for assessment only upon entry of a court order or upon receipt by the licensed service provider of a petition. Involuntary assessment and stabilization may be initiated by the submission of a petition to the court.

(1) If the person upon whose behalf the petition is being filed is an adult, a petition for involuntary assessment and stabilization may be filed by the respondent’s spouse or legal guardian, any relative, a private practitioner, the director of a licensed service provider or the director’s designee, or an adult who has direct personal knowledge of the respondent’s substance abuse impairment.

(2) If the person upon whose behalf the petition is being filed is a minor, a petition for involuntary assessment and stabilization may be filed by a parent, legal guardian, legal custodian, or licensed service provider.

History.—s. 6, ch. 93-39; s. 746, ch. 95-148; s. 31, ch. 2016-241.



397.6814 - Involuntary assessment and stabilization; contents of petition.

397.6814 Involuntary assessment and stabilization; contents of petition.—A petition for involuntary assessment and stabilization must contain the name of the respondent, the name of the applicant or applicants, the relationship between the respondent and the applicant, and the name of the respondent’s attorney, if known, and must state facts to support the need for involuntary assessment and stabilization, including:

(1) The reason for the petitioner’s belief that the respondent is substance abuse impaired;

(2) The reason for the petitioner’s belief that because of such impairment the respondent has lost the power of self-control with respect to substance abuse; and

(3)(a) The reason the petitioner believes that the respondent has inflicted or is likely to inflict physical harm on himself or herself or others unless admitted; or

(b) The reason the petitioner believes that the respondent’s refusal to voluntarily receive care is based on judgment so impaired by reason of substance abuse that the respondent is incapable of appreciating his or her need for care and of making a rational decision regarding that need for care. If the respondent has refused to submit to an assessment, such refusal must be alleged in the petition.

A fee may not be charged for the filing of a petition pursuant to this section.

History.—s. 6, ch. 93-39; s. 747, ch. 95-148; s. 32, ch. 2016-241.



397.6815 - Involuntary assessment and stabilization; procedure.

397.6815 Involuntary assessment and stabilization; procedure.—Upon receipt and filing of the petition for the involuntary assessment and stabilization of a substance abuse impaired person by the clerk of the court, the court shall ascertain whether the respondent is represented by an attorney, and if not, whether, on the basis of the petition, an attorney should be appointed; and shall:

(1) Provide a copy of the petition and notice of hearing to the respondent; the respondent’s parent, guardian, or legal custodian, in the case of a minor; the respondent’s attorney, if known; the petitioner; the respondent’s spouse or guardian, if applicable; and such other persons as the court may direct, and have such petition and notice personally delivered to the respondent if he or she is a minor. The court shall also issue a summons to the person whose admission is sought and conduct a hearing within 10 days; or

(2) Without the appointment of an attorney and, relying solely on the contents of the petition, enter an ex parte order authorizing the involuntary assessment and stabilization of the respondent. The court may order a law enforcement officer or other designated agent of the court to take the respondent into custody and deliver him or her to the nearest appropriate licensed service provider.

History.—s. 6, ch. 93-39; s. 748, ch. 95-148.



397.6818 - Court determination.

397.6818 Court determination.—At the hearing initiated in accordance with s. 397.6811(1), the court shall hear all relevant testimony. The respondent must be present unless the court has reason to believe that his or her presence is likely to be injurious to him or her, in which event the court shall appoint a guardian advocate to represent the respondent. The respondent has the right to examination by a court-appointed qualified professional. After hearing all the evidence, the court shall determine whether there is a reasonable basis to believe the respondent meets the involuntary admission criteria of s. 397.675.

(1) Based on its determination, the court shall either dismiss the petition or immediately enter an order authorizing the involuntary assessment and stabilization of the respondent; or, if in the course of the hearing the court has reason to believe that the respondent, due to mental illness other than or in addition to substance abuse impairment, is likely to injure himself or herself or another if allowed to remain at liberty, the court may initiate involuntary proceedings under the provisions of part I of chapter 394.

(2) If the court enters an order authorizing involuntary assessment and stabilization, the order shall include the court’s findings with respect to the availability and appropriateness of the least restrictive alternatives and the need for the appointment of an attorney to represent the respondent, and may designate the specific licensed service provider to perform the involuntary assessment and stabilization of the respondent. The respondent may choose the licensed service provider to deliver the involuntary assessment where possible and appropriate.

(3) If the court finds it necessary, it may order the sheriff to take the respondent into custody and deliver him or her to the licensed service provider specified in the court order or, if none is specified, to the nearest appropriate licensed service provider for involuntary assessment.

(4) The order is valid only for the period specified in the order or, if a period is not specified, for 7 days after the order is signed.

History.—s. 6, ch. 93-39; s. 749, ch. 95-148; s. 33, ch. 2016-241.



397.6819 - Involuntary assessment and stabilization; responsibility of licensed service provider.

397.6819 Involuntary assessment and stabilization; responsibility of licensed service provider.—A licensed service provider may admit an individual for involuntary assessment and stabilization for a period not to exceed 5 days unless a petition for involuntary services has been initiated and the individual is being retained pursuant to s. 397.6822(3) or a request for an extension of time has been filed with the court pursuant to s. 397.6821. The assessment of the individual must occur within 72 hours by a qualified professional. If an assessment is performed by a qualified professional who is not a physician, the assessment must be reviewed by a physician before the end of the assessment period.

History.—s. 6, ch. 93-39; s. 34, ch. 2009-132; s. 34, ch. 2016-241.



397.6821 - Extension of time for completion of involuntary assessment and stabilization.

397.6821 Extension of time for completion of involuntary assessment and stabilization.—If a licensed service provider is unable to complete the involuntary assessment and, if necessary, stabilization of an individual within 5 days after the court’s order, it may, within the original time period, file a written request for an extension of time to complete its assessment, and shall, in accordance with confidentiality requirements, furnish a copy to all parties. With or without a hearing, the court may grant additional time, not to exceed 7 days after the date of the renewal order, for the completion of the involuntary assessment and stabilization of the individual. The original court order authorizing the involuntary assessment and stabilization, or a request for an extension of time to complete the assessment and stabilization that is timely filed pursuant to this section, constitutes legal authority to involuntarily hold the individual for a period not to exceed 10 days in the absence of a court order to the contrary.

History.—s. 6, ch. 93-39; s. 35, ch. 2009-132.



397.6822 - Disposition of individual after involuntary assessment.

397.6822 Disposition of individual after involuntary assessment.—Based upon the involuntary assessment, a qualified professional of the hospital, detoxification facility, or addictions receiving facility, or a qualified professional when a less restrictive component has been used, must:

(1) Release the individual and, where appropriate, refer the individual to another treatment facility or service provider, or to community services;

(2) Allow the individual, with consent, to remain voluntarily at the licensed provider; or

(3) Retain the individual when a petition for involuntary treatment has been initiated, the timely filing of which authorizes the service provider to retain physical custody of the individual pending further order of the court.

Adhering to federal confidentiality regulations, notice of disposition must be provided to the petitioner and to the court.

History.—s. 6, ch. 93-39; s. 36, ch. 2009-132.






Subpart G - Court Involved Admissions;Involuntary Treatment

397.693 - Involuntary treatment.

397.693 Involuntary treatment.—A person may be the subject of a petition for court-ordered involuntary treatment pursuant to this part, if that person meets the criteria for involuntary admission provided in s. 397.675 and:

(1) Has been placed under protective custody pursuant to s. 397.677 within the previous 10 days;

(2) Has been subject to an emergency admission pursuant to s. 397.679 within the previous 10 days;

(3) Has been assessed by a qualified professional within 5 days;

(4) Has been subject to involuntary assessment and stabilization pursuant to s. 397.6818 within the previous 12 days; or

(5) Has been subject to alternative involuntary admission pursuant to s. 397.6822 within the previous 12 days.

History.—s. 6, ch. 93-39.



397.695 - Involuntary services; persons who may petition.

397.695 Involuntary services; persons who may petition.—

(1) If the respondent is an adult, a petition for involuntary services may be filed by the respondent’s spouse or legal guardian, any relative, a service provider, or an adult who has direct personal knowledge of the respondent’s substance abuse impairment and his or her prior course of assessment and treatment.

(2) If the respondent is a minor, a petition for involuntary treatment may be filed by a parent, legal guardian, or service provider.

History.—s. 6, ch. 93-39; s. 750, ch. 95-148; s. 35, ch. 2016-241.



397.6951 - Contents of petition for involuntary services.

397.6951 Contents of petition for involuntary services.—A petition for involuntary services must contain the name of the respondent; the name of the petitioner or petitioners; the relationship between the respondent and the petitioner; the name of the respondent’s attorney, if known; the findings and recommendations of the assessment performed by the qualified professional; and the factual allegations presented by the petitioner establishing the need for involuntary outpatient services. The factual allegations must demonstrate:

(1) The reason for the petitioner’s belief that the respondent is substance abuse impaired;

(2) The reason for the petitioner’s belief that because of such impairment the respondent has lost the power of self-control with respect to substance abuse; and

(3)(a) The reason the petitioner believes that the respondent has inflicted or is likely to inflict physical harm on himself or herself or others unless the court orders the involuntary services; or

(b) The reason the petitioner believes that the respondent’s refusal to voluntarily receive care is based on judgment so impaired by reason of substance abuse that the respondent is incapable of appreciating his or her need for care and of making a rational decision regarding that need for care.

History.—s. 6, ch. 93-39; s. 751, ch. 95-148; s. 36, ch. 2016-241.



397.6955 - Duties of court upon filing of petition for involuntary services.

397.6955 Duties of court upon filing of petition for involuntary services.—

(1) Upon the filing of a petition for involuntary services for a substance abuse impaired person with the clerk of the court, the court shall immediately determine whether the respondent is represented by an attorney or whether the appointment of counsel for the respondent is appropriate. If the court appoints counsel for the person, the clerk of the court shall immediately notify the office of criminal conflict and civil regional counsel, created pursuant to s. 27.511, of the appointment. The office of criminal conflict and civil regional counsel shall represent the person until the petition is dismissed, the court order expires, or the person is discharged from involuntary services. An attorney that represents the person named in the petition shall have access to the person, witnesses, and records relevant to the presentation of the person’s case and shall represent the interests of the person, regardless of the source of payment to the attorney.

(2) The court shall schedule a hearing to be held on the petition within 5 days unless a continuance is granted. The court may appoint a magistrate to preside at the hearing.

(3) A copy of the petition and notice of the hearing must be provided to the respondent; the respondent’s parent, guardian, or legal custodian, in the case of a minor; the respondent’s attorney, if known; the petitioner; the respondent’s spouse or guardian, if applicable; and such other persons as the court may direct. If the respondent is a minor, a copy of the petition and notice of the hearing must be personally delivered to the respondent. The court shall also issue a summons to the person whose admission is sought.

History.—s. 6, ch. 93-39; s. 752, ch. 95-148; s. 37, ch. 2016-241.



397.6957 - Hearing on petition for involuntary services.

397.6957 Hearing on petition for involuntary services.—

(1) At a hearing on a petition for involuntary services, the court shall hear and review all relevant evidence, including the review of results of the assessment completed by the qualified professional in connection with the respondent’s protective custody, emergency admission, involuntary assessment, or alternative involuntary admission. The respondent must be present unless the court finds that his or her presence is likely to be injurious to himself or herself or others, in which event the court must appoint a guardian advocate to act in behalf of the respondent throughout the proceedings.

(2) The petitioner has the burden of proving by clear and convincing evidence that:

(a) The respondent is substance abuse impaired and has a history of lack of compliance with treatment for substance abuse; and

(b) Because of such impairment the respondent is unlikely to voluntarily participate in the recommended services or is unable to determine for himself or herself whether services are necessary and:

1. Without services, the respondent is likely to suffer from neglect or refuse to care for himself or herself; that such neglect or refusal poses a real and present threat of substantial harm to his or her well-being; and that there is a substantial likelihood that without services the respondent will cause serious bodily harm to himself, herself, or another in the near future, as evidenced by recent behavior; or

2. The respondent’s refusal to voluntarily receive care is based on judgment so impaired by reason of substance abuse that the respondent is incapable of appreciating his or her need for care and of making a rational decision regarding that need for care.

(3) One of the qualified professionals who executed the involuntary services certificate must be a witness. The court shall allow testimony from individuals, including family members, deemed by the court to be relevant under state law, regarding the respondent’s prior history and how that prior history relates to the person’s current condition. The testimony in the hearing must be under oath, and the proceedings must be recorded. The patient may refuse to testify at the hearing.

(4) At the conclusion of the hearing the court shall dismiss the petition or order the respondent to receive involuntary services from his or her chosen licensed service provider if possible and appropriate.

History.—s. 6, ch. 93-39; s. 753, ch. 95-148; s. 38, ch. 2016-241.



397.697 - Court determination; effect of court order for involuntary services.

397.697 Court determination; effect of court order for involuntary services.—

(1) When the court finds that the conditions for involuntary services have been proved by clear and convincing evidence, it may order the respondent to receive involuntary services from a publicly funded licensed service provider for a period not to exceed 90 days. The court may also order a respondent to undergo treatment through a privately funded licensed service provider if the respondent has the ability to pay for the treatment, or if any person on the respondent’s behalf voluntarily demonstrates a willingness and an ability to pay for the treatment. If the court finds it necessary, it may direct the sheriff to take the respondent into custody and deliver him or her to the licensed service provider specified in the court order, or to the nearest appropriate licensed service provider, for involuntary services. When the conditions justifying involuntary services no longer exist, the individual must be released as provided in s. 397.6971. When the conditions justifying involuntary services are expected to exist after 90 days of services, a renewal of the involuntary services order may be requested pursuant to s. 397.6975 before the end of the 90-day period.

(2) In all cases resulting in an order for involuntary services, the court shall retain jurisdiction over the case and the parties for the entry of such further orders as the circumstances may require. The court’s requirements for notification of proposed release must be included in the original order.

(3) An involuntary services order authorizes the licensed service provider to require the individual to receive services that will benefit him or her, including services at any licensable service component of a licensed service provider.

(4) If the court orders involuntary services, a copy of the order must be sent to the managing entity within 1 working day after it is received from the court. Documents may be submitted electronically though existing data systems, if applicable.

History.—s. 6, ch. 93-39; s. 754, ch. 95-148; s. 37, ch. 2009-132; s. 39, ch. 2016-241.



397.6971 - Early release from involuntary services.

397.6971 Early release from involuntary services.—

(1) At any time before the end of the 90-day involuntary services period, or before the end of any extension granted pursuant to s. 397.6975, an individual receiving involuntary services may be determined eligible for discharge to the most appropriate referral or disposition for the individual when any of the following apply:

(a) The individual no longer meets the criteria for involuntary admission and has given his or her informed consent to be transferred to voluntary treatment status.

(b) If the individual was admitted on the grounds of likelihood of infliction of physical harm upon himself or herself or others, such likelihood no longer exists.

(c) If the individual was admitted on the grounds of need for assessment and stabilization or treatment, accompanied by inability to make a determination respecting such need:

1. Such inability no longer exists; or

2. It is evident that further treatment will not bring about further significant improvements in the individual’s condition.

(d) The individual is no longer in need of services.

(e) The director of the service provider determines that the individual is beyond the safe management capabilities of the provider.

(2) Whenever a qualified professional determines that an individual admitted for involuntary services qualifies for early release under subsection (1), the service provider shall immediately discharge the individual and must notify all persons specified by the court in the original treatment order.

History.—s. 6, ch. 93-39; s. 755, ch. 95-148; s. 38, ch. 2009-132; s. 40, ch. 2016-241.



397.6975 - Extension of involuntary services period.

397.6975 Extension of involuntary services period.—

(1) Whenever a service provider believes that an individual who is nearing the scheduled date of his or her release from involuntary services continues to meet the criteria for involuntary services in s. 397.693, a petition for renewal of the involuntary services order may be filed with the court at least 10 days before the expiration of the court-ordered services period. The court shall immediately schedule a hearing to be held not more than 15 days after filing of the petition. The court shall provide the copy of the petition for renewal and the notice of the hearing to all parties to the proceeding. The hearing is conducted pursuant to s. 397.6957.

(2) If the court finds that the petition for renewal of the involuntary services order should be granted, it may order the respondent to receive involuntary services for a period not to exceed an additional 90 days. When the conditions justifying involuntary services no longer exist, the individual must be released as provided in s. 397.6971. When the conditions justifying involuntary services continue to exist after an additional 90 days of service, a new petition requesting renewal of the involuntary services order may be filed pursuant to this section.

(3) Within 1 court working day after the filing of a petition for continued involuntary services, the court shall appoint the office of criminal conflict and civil regional counsel to represent the respondent, unless the respondent is otherwise represented by counsel. The clerk of the court shall immediately notify the office of criminal conflict and civil regional counsel of such appointment. The office of criminal conflict and civil regional counsel shall represent the respondent until the petition is dismissed or the court order expires or the respondent is discharged from involuntary services. Any attorney representing the respondent shall have access to the respondent, witnesses, and records relevant to the presentation of the respondent’s case and shall represent the interests of the respondent, regardless of the source of payment to the attorney.

(4) Hearings on petitions for continued involuntary services shall be before the circuit court. The court may appoint a magistrate to preside at the hearing. The procedures for obtaining an order pursuant to this section shall be in accordance with s. 397.697.

(5) Notice of hearing shall be provided to the respondent or his or her counsel. The respondent and the respondent’s counsel may agree to a period of continued involuntary services without a court hearing.

(6) The same procedure shall be repeated before the expiration of each additional period of involuntary services.

(7) If the respondent has previously been found incompetent to consent to treatment, the court shall consider testimony and evidence regarding the respondent’s competence.

History.—s. 6, ch. 93-39; s. 39, ch. 2009-132; s. 41, ch. 2016-241.



397.6977 - Disposition of individual upon completion of involuntary services.

397.6977 Disposition of individual upon completion of involuntary services.—At the conclusion of the 90-day period of court-ordered involuntary services, the respondent is automatically discharged unless a motion for renewal of the involuntary services order has been filed with the court pursuant to s. 397.6975.

History.—s. 6, ch. 93-39; s. 40, ch. 2009-132; s. 42, ch. 2016-241.



397.6978 - Guardian advocate; patient incompetent to consent; substance abuse disorder.

397.6978 Guardian advocate; patient incompetent to consent; substance abuse disorder.—

(1) The administrator of a receiving facility or an addictions receiving facility may petition the court for the appointment of a guardian advocate based upon the opinion of a qualified professional that the patient is incompetent to consent to treatment. If the court finds that a patient is incompetent to consent to treatment and has not been adjudicated incapacitated and that a guardian with the authority to consent to substance abuse treatment has not been appointed, it may appoint a guardian advocate. The patient has the right to have an attorney represent him or her at the hearing. If the person is indigent, the court shall appoint the office of criminal conflict and civil regional counsel to represent him or her at the hearing. The patient has the right to testify, cross-examine witnesses, and present witnesses. The proceeding shall be recorded electronically or stenographically, and testimony must be provided under oath. One of the qualified professionals authorized to give an opinion in support of a petition for involuntary services, as described in s. 397.693, must testify. A guardian advocate must meet the qualifications of a guardian contained in part IV of chapter 744. The person who is appointed as a guardian advocate must agree to the appointment.

(2) The following persons are prohibited from appointment as a patient’s guardian advocate:

(a) A professional providing clinical services to the individual under this part.

(b) The qualified professional who initiated the involuntary examination of the individual, if the examination was initiated by a qualified professional’s certificate.

(c) An employee, an administrator, or a board member of the facility providing the examination of the individual.

(d) An employee, an administrator, or a board member of the treatment facility providing treatment of the individual.

(e) A person providing any substantial professional services, excluding public guardians or professional guardians, to the individual, including clinical services.

(f) A creditor of the individual.

(g) A person subject to an injunction for protection against domestic violence under s. 741.30, whether the order of injunction is temporary or final, and for which the individual was the petitioner.

(h) A person subject to an injunction for protection against repeat violence, stalking, sexual violence, or dating violence under s. 784.046, whether the order of injunction is temporary or final, and for which the individual was the petitioner.

(3) A facility requesting appointment of a guardian advocate must, before the appointment, provide the prospective guardian advocate with information about the duties and responsibilities of guardian advocates, including information about the ethics of medical decisionmaking. Before asking a guardian advocate to give consent to treatment for a patient, the facility must provide to the guardian advocate sufficient information so that the guardian advocate can decide whether to give express and informed consent to the treatment. Such information must include information that demonstrates that the treatment is essential to the care of the patient and does not present an unreasonable risk of serious, hazardous, or irreversible side effects. If possible, before giving consent to treatment, the guardian advocate must personally meet and talk with the patient and the patient’s physician. If that is not possible, the discussion may be conducted by telephone. The decision of the guardian advocate may be reviewed by the court, upon petition of the patient’s attorney, the patient’s family, or the facility administrator.

(4) In lieu of the training required for guardians appointed pursuant to chapter 744, a guardian advocate shall attend at least a 4-hour training course approved by the court before exercising his or her authority. At a minimum, the training course must include information about patient rights, the diagnosis of substance abuse disorders, the ethics of medical decisionmaking, and the duties of guardian advocates.

(5) The required training course and the information to be supplied to prospective guardian advocates before their appointment must be developed by the department, approved by the chief judge of the circuit court, and taught by a court-approved organization, which may include, but need not be limited to, a community college, a guardianship organization, a local bar association, or The Florida Bar. The training course may be web-based, provided in video format, or provided in other electronic means but must be capable of ensuring the identity and participation of the prospective guardian advocate. The court may waive some or all of the training requirements for guardian advocates or impose additional requirements. The court shall make its decision on a case-by-case basis and, in making its decision, shall consider the experience and education of the guardian advocate, the duties assigned to the guardian advocate, and the needs of the patient.

(6) In selecting a guardian advocate, the court shall give preference to the patient’s health care surrogate, if one has already been designated by the patient. If the patient has not previously designated a health care surrogate, the selection shall be made, except for good cause documented in the court record, from among the following persons, listed in order of priority:

(a) The spouse of the patient.

(b) An adult child of the patient.

(c) A parent of the patient.

(d) The adult next of kin of the patient.

(e) An adult friend of the patient.

(f) An adult trained and willing to serve as the guardian advocate for the patient.

(7) If a guardian with the authority to consent to medical treatment has not already been appointed, or if the patient has not already designated a health care surrogate, the court may authorize the guardian advocate to consent to medical treatment as well as substance abuse disorder treatment. Unless otherwise limited by the court, a guardian advocate with authority to consent to medical treatment has the same authority to make health care decisions and is subject to the same restrictions as a proxy appointed under part IV of chapter 765. Unless the guardian advocate has sought and received express court approval in a proceeding separate from the proceeding to determine the competence of the patient to consent to medical treatment, the guardian advocate may not consent to:

(a) Abortion.

(b) Sterilization.

(c) Electroshock therapy.

(d) Psychosurgery.

(e) Experimental treatments that have not been approved by a federally approved institutional review board in accordance with 45 C.F.R. part 46 or 21 C.F.R. part 56.

The court must base its authorization on evidence that the treatment or procedure is essential to the care of the patient and that the treatment does not present an unreasonable risk of serious, hazardous, or irreversible side effects. In complying with this subsection, the court shall follow the procedures set forth in subsection (1).

(8) The guardian advocate shall be discharged when the patient is discharged from an order for involuntary services or when the patient is transferred from involuntary to voluntary status. The court or a hearing officer shall consider the competence of the patient as provided in subsection (1) and may consider an involuntarily placed patient’s competence to consent to services at any hearing. Upon sufficient evidence, the court may restore, or the magistrate may recommend that the court restore, the patient’s competence. A copy of the order restoring competence or the certificate of discharge containing the restoration of competence shall be provided to the patient and the guardian advocate.

History.—s. 43, ch. 2016-241.









Part VI - LOCAL ORDINANCE PROHIBITION AND AUTHORIZATION; ADMISSIONSPROCEDURES (ss. 397.701, 397.702)

397.701 - Local ordinances affecting impairment and public impairment offenses forbidden.

397.701 Local ordinances affecting impairment and public impairment offenses forbidden.—A county, municipality, or other political subdivision of the state may not, except pursuant to the provisions of s. 397.702, adopt a local law, ordinance, resolution, or regulation having the force of law which provides that impairment in public in and of itself, or being found in enumerated places in an impaired condition, is an offense, a violation, or the subject of civil or criminal sanctions or penalties of any kind. This section does not affect offenses involving the operation of motor vehicles, machinery, or other hazardous equipment.

History.—s. 7, ch. 93-39.



397.702 - Authorization of local ordinances for treatment of habitual abusers in licensed secure facilities.

397.702 Authorization of local ordinances for treatment of habitual abusers in licensed secure facilities.—

(1) Due to the severity in certain areas of the state of chronic and habitual public impairment which infringes upon the public health, safety, and welfare of the citizens, counties and municipalities are authorized to adopt ordinances in strict compliance with this section, notwithstanding the provisions of s. 397.701.

(2) Ordinances for the treatment of habitual abusers must provide:

(a) For the construction and funding, either individually or jointly with other counties or municipalities, of a licensed secure facility to be used exclusively for the treatment of habitual abusers who meet the criteria in paragraph (b).

(b) That when seeking treatment of a habitual abuser, the county or municipality, through an officer or agent specified in the ordinance, must file with the court a petition which alleges the following information about the alleged habitual abuser (the respondent):

1. The name, address, age, and gender of the respondent.

2. The name of any spouse, adult child, other relative, or guardian of the respondent, if known to the petitioner, and the efforts by the petitioner, if any, to ascertain this information.

3. The name of the petitioner, the name of the person who has physical custody of the respondent, and the current location of the respondent.

4. That the respondent has been taken into custody for impairment in a public place, or has been arrested for an offense committed while impaired, three or more times during the preceding 12 months.

5. Specific facts indicating that the respondent meets the criteria for involuntary admission in s. 397.675.

6. Whether the respondent was advised of his or her right to be represented by counsel and to request that the court appoint an attorney if he or she is unable to afford one, and whether the respondent indicated to petitioner his or her desire to have an attorney appointed.

(c) That the court with jurisdiction to make the determination authorized by this section shall hear the petition on an emergency basis as soon as practicable but not later than 10 days after the date the petition was filed. If the allegations of the petition indicate that the respondent has requested the appointment of an attorney, or otherwise indicate the absence of any competent person to speak at the hearing on behalf of the respondent, the court shall immediately appoint an attorney to represent the respondent pursuant to s. 397.501(8), and shall provide notice of the hearing to the attorney. When the court sets a hearing date the petitioner shall provide notice of the hearing and a copy of the petition to all of the persons named in the petition pursuant to subparagraph (b)2., and to such other persons as may be ordered by the court to receive notice.

(d) That, upon the court’s determination that the allegations of the petition as stated in paragraph (b) are established, the respondent is a habitual abuser and must be detained at the licensed secure facility for a period of up to 90 days as determined by the court for the purpose of participating in a treatment program.

(e) That, if the individual still meets the criteria for involuntary admission in s. 397.675 at or near the expiration of the treatment period ordered by the court pursuant to paragraph (d), the agent of the county or municipality may file another habitual abuser petition pursuant to paragraph (b) for a period not exceeding 180 days for each such petition.

(f) That a person who is reasonably suspected of meeting the criteria in paragraph (b) may be detained at a licensed service provider or at a licensed secure facility for a period not exceeding 96 hours for purposes of the preparation and filing of the petition.

(3) When a petition is filed under an ordinance authorized by this section, alleging a reasonable suspicion that the respondent meets the criteria in paragraph (2)(b), the department and any licensed service provider director with relevant information must, upon the court’s request and in accordance with federal confidentiality regulations, furnish the court with all information necessary to determine the accuracy of the allegations.

(4) This section does not affect the operation under contract of any licensed secure correctional facility or licensed service provider at a secure correctional facility which is not operating pursuant to an ordinance adopted under authorization of this section.

History.—s. 7, ch. 93-39; s. 756, ch. 95-148; s. 41, ch. 2009-132.






Part VII - OFFENDER REFERRALS (ss. 397.705, 397.706)

397.705 - Referral of substance abuse impaired offenders to service providers.

397.705 Referral of substance abuse impaired offenders to service providers.—

(1) AUTHORITY TO REFER.—If any offender, including but not limited to any minor, is charged with or convicted of a crime, the court or criminal justice authority with jurisdiction over that offender may require the offender to receive services from a service provider licensed under this chapter. If referred by the court, the referral shall be in addition to final adjudication, imposition of penalty or sentence, or other action. The court may consult with or seek the assistance of a service provider concerning such a referral. Assignment to a service provider is contingent upon availability of space, budgetary considerations, and manageability of the offender.

(2) REFERRAL AND TREATMENT.—

(a) An order referring an offender under subsection (1) must be in writing and must be signed by the referral source. The order must specify the name of the offender, the name and address of the service provider to which the offender is referred, the date of the referral, the duration of the offender’s sentence, and all conditions stipulated by the referral source. The total amount of time the offender is required to receive treatment may not exceed the maximum length of sentence possible for the offense with which the offender is charged or convicted. A copy of the order must be delivered to the service provider.

(b) The director may refuse to admit any offender referred to the service provider under subsection (1). The director’s refusal to admit the offender must be communicated immediately and in writing within 72 hours to the referral source, stating the basis for such refusal.

(c) The director may, after consulting with the referral source, discharge any offender referred to the service provider under subsection (1) when, in the judgment of the director, the offender is beyond the safe management capabilities of the service provider. The director must orally communicate a decision to discharge an offender to the offender and to the referral source, immediately, and must communicate the decision in writing within 72 hours thereafter, stating the basis for the determination that the offender is beyond the safe management capabilities of the facility.

(d) When an offender successfully completes treatment or when the time period during which the offender is required to receive treatment expires, the director shall communicate such fact to the referral source.

History.—s. 8, ch. 93-39; s. 38, ch. 97-194.



397.706 - Screening, assessment, and disposition of juvenile offenders.

397.706 Screening, assessment, and disposition of juvenile offenders.—

(1) The substance abuse treatment needs of juvenile offenders and their families must be identified and addressed through diversionary programs and adjudicatory proceedings pursuant to chapter 984 or chapter 985.

(2) The juvenile and circuit courts, in conjunction with department substate entity administration, shall establish policies and procedures to ensure that juvenile offenders are appropriately screened for substance abuse problems and that diversionary and adjudicatory proceedings include appropriate conditions and sanctions to address substance abuse problems. Policies and procedures must address:

(a) The designation of local service providers responsible for screening and assessment services and dispositional recommendations to the department and the court.

(b) The means by which juvenile offenders are processed to ensure participation in screening and assessment services.

(c) The role of the court in securing assessments when juvenile offenders or their families are noncompliant.

(d) Safeguards to ensure that information derived through screening and assessment is used solely to assist in dispositional decisions and not for purposes of determining innocence or guilt.

(3) Because resources available to support screening and assessment services are limited, the judicial circuits and department substate entity administration must develop those capabilities to the extent possible within available resources according to the following priorities:

(a) Juvenile substance abuse offenders.

(b) Juvenile offenders who are substance abuse impaired at the time of the offense.

(c) Second or subsequent juvenile offenders.

(d) Minors taken into custody.

(4) The court may require juvenile offenders and their families to participate in substance abuse assessment and treatment services in accordance with the provisions of chapter 984 or chapter 985 and may use its contempt powers to enforce its orders.

History.—s. 8, ch. 93-39; s. 36, ch. 98-280; s. 42, ch. 2009-132.






Part VIII - INMATE SUBSTANCE ABUSE PROGRAMS (ss. 397.752-397.754)

397.752 - Scope of part.

397.752 Scope of part.—An inmate’s substance abuse service records are confidential in accordance with s. 397.501(7). No other provision of parts I-VII of this chapter applies to inmates except as indicated by the context or specified.

History.—s. 9, ch. 93-39.



397.753 - Definitions.

397.753 Definitions.—As used in this part:

(1) “Department” means the Department of Corrections.

(2) “Inmate” means any person committed by a court of competent jurisdiction to the custody of the Department of Corrections, including transfers from federal and state agencies under the Interstate Corrections Compact.

(3) “Inmate substance abuse services” means any service component as defined in s. 397.311 provided directly by the Department of Corrections and licensed and regulated by the Department of Children and Families pursuant to s. 397.406, or provided through contractual arrangements with a service provider licensed pursuant to part II; or any self-help program or volunteer support group operating for inmates.

History.—s. 9, ch. 93-39; s. 108, ch. 99-8; s. 116, ch. 2014-19.



397.754 - Duties and responsibilities of the Department of Corrections.

397.754 Duties and responsibilities of the Department of Corrections.—The Department of Corrections shall:

(1) To the fullest extent possible provide inmates upon arrival at a Department of Corrections reception center for initial processing with an assessment of substance abuse service needs.

(2) Provide inmates who are admitted to inmate substance abuse services with an individualized treatment plan which is developed on the basis of assessed need for services and which includes measurable goals and specifies the types of services needed to meet those goals.

(3) To the fullest extent possible provide inmates with individualized services.

(4) Develop and maintain systematic methods of research, evaluation, and monitoring of the appropriateness and quality of substance abuse programs.

(5) Provide inmates who have participated in substance abuse programs within 1 month of the date of their final release from the correctional facility in which they are incarcerated with information regarding options for continuing substance abuse services in the community and with referrals for such services as appropriate or upon the inmate’s request.

(6) In cooperation with other agencies, actively seek to enhance resources for the provision of treatment services for inmates and to develop partnerships with other state agencies, including but not limited to the Departments of Children and Families, Education, Economic Opportunity, and Law Enforcement.

(7) To the extent of available funding, provide training to employees whose duties involve the provision of inmate substance abuse services.

(8) The department shall by rule set forth procedures with respect to individual dignity, nondiscriminatory services, quality services, communication for inmates who receive treatment for substance abuse, and confidentiality requirements in accordance with federal law.

History.—s. 9, ch. 93-39; s. 109, ch. 99-8; s. 117, ch. 2014-19; s. 41, ch. 2015-2.






Part IX - CHILDREN’S SUBSTANCE ABUSE SERVICES (ss. 397.92-397.998)

397.92 - Children’s substance abuse services system; goals.

397.92 Children’s substance abuse services system; goals.—

(1) It is the intent of the Legislature that the children’s substance abuse services system achieve the following performance outcomes for children who are eligible for services:

(a) Identification of the presenting problems and conditions of substance abuse through the use of valid assessment.

(b) Improvement in the child’s ability to function in the family with minimum supports.

(c) Improvement in the child’s ability to function in school with minimum supports.

(d) Improvement in the child’s ability to function in the community with minimum supports.

(e) Improvement in the child’s ability to live drug-free.

(f) Reduction of behaviors and conditions that may be linked to substance abuse, such as unintended pregnancy, delinquency, sexually transmitted diseases, and smoking, and other negative behaviors.

(g) Increased return of children in state custody, drug-free, to their homes, or the placement of such children, drug-free, in an appropriate setting.

(2) Pursuant to former s. 216.0166, the department shall annually develop performance outcomes and performance measures to assess the performance of the children’s substance abuse services system in achieving the intent of this section.

History.—s. 7, ch. 99-396; s. 42, ch. 2015-2.



397.95 - Children’s substance abuse services; services provided by licensed providers.

397.95 Children’s substance abuse services; services provided by licensed providers.—Each substate entity of the department shall ensure that all screening, intake, assessment, enrollment, service planning, and case management services provided under this part are provided by children’s substance abuse services providers licensed under part II of this chapter and in accordance with standards set forth in department rules.

History.—s. 10, ch. 99-396; s. 46, ch. 2009-132.



397.96 - Case management for complex substance abuse cases.

397.96 Case management for complex substance abuse cases.—

(1) Contingent upon specific appropriations, it is the intent of the Legislature to provide for a more intensive level of case management for complex cases involving children who need substance abuse services. Such services shall be directed toward children receiving services from several agencies or programs to address the complex problems created by substance abuse, dependency, or addiction.

(2) The department shall determine when a child receiving children’s substance abuse services under this part shall have a case manager.

(3) For the purposes of this section, “case management” means those activities aimed at:

(a) Implementing a treatment plan;

(b) Advocacy;

(c) Linking services providers to a child and family;

(d) Monitoring services delivery; and

(e) Collecting information to determine the effect of services and treatment.

(4) The case manager shall periodically review services utilization to ascertain compliance with plans approved by the planning team.

(5) In the attempt to minimize duplication, it is the intent of the Legislature that a child have no more than one case manager.

History.—s. 12, ch. 99-396; s. 13, ch. 2015-4.



397.99 - School substance abuse prevention partnership grants.

397.99 School substance abuse prevention partnership grants.—

(1) GRANT PROGRAM.—

(a) In order to encourage the development of effective substance abuse prevention and early intervention strategies for school-age populations, the school substance abuse prevention partnership grant program is established.

(b) The department shall administer the program in cooperation with the Department of Education and the Department of Juvenile Justice.

(2) APPLICATION PROCEDURES; FUNDING REQUIREMENTS.—

(a) Schools, or community-based organizations in partnership with schools, may submit a grant proposal for funding or continued funding to the department by March 1 of each year. The department shall establish grant application procedures which ensure that grant recipients implement programs and practices that are effective. The department shall include the grant application document on an Internet website.

(b) Grants may fund programs to conduct prevention activities serving students who are not involved in substance use, intervention activities serving students who are experimenting with substance use, or both prevention and intervention activities, if a comprehensive approach is indicated as a result of a needs assessment.

(c) Grants may target youth, parents, and teachers and other school staff, coaches, social workers, case managers, and other prevention stakeholders.

(d) Performance measures for grant program activities shall measure improvements in student attitudes or behaviors as determined by the department.

(e) At least 50 percent of the grant funds available for local projects must be allocated to support the replication of prevention programs and practices that are based on research and have been evaluated and proven effective. The department shall develop related qualifying criteria.

(f) In order to be considered for funding, the grant application shall include the following assurances and information:

1. A letter from the administrators of the programs collaborating on the project, such as the school principal, community-based organization executive director, or recreation department director, confirming that the grant application has been reviewed and that each partner is committed to supporting implementation of the activities described in the grant proposal.

2. A rationale and description of the program and the services to be provided, including:

a. An analysis of prevention issues related to the substance abuse prevention profile of the target population.

b. A description of other primary substance use and related risk factors.

c. Goals and objectives based on the findings of the needs assessment.

d. The selection of programs or strategies that have been shown to be effective in addressing the findings of the needs assessment.

e. A method of identifying the target group for universal prevention strategies, and a method for identifying the individual student participants in selected and indicated prevention strategies.

f. A description of how students will be targeted.

g. Provisions for the participation of parents and guardians in the program.

h. An evaluation component to measure the effectiveness of the program in accordance with performance-based program budgeting effectiveness measures.

i. A program budget, which includes the amount and sources of local cash and in-kind resources committed to the budget and which establishes, to the satisfaction of the department, that the entity will make a cash or in-kind contribution to the program of a value that is at least 25 percent of the amount of the grant.

(g) The department shall consider the following in awarding such grants:

1. The number of youths that will be targeted.

2. The validity of the program design to achieve project goals and objectives that are clearly related to performance-based program budgeting effectiveness measures.

3. The desirability of funding at least one approved project in each of the department’s substate entities.

(3) The department shall coordinate the review of grant applications with the Department of Education and the Department of Juvenile Justice and shall make award determinations no later than June 30 of each year. All applicants shall be notified by the department of its final action.

(4) Each entity that is awarded a grant as provided for in this section shall submit performance and output information as determined by the department.

History.—s. 15, ch. 99-396; s. 48, ch. 2009-132; s. 44, ch. 2013-18.



397.997 - Prevention resources; Internet website.

397.997 Prevention resources; Internet website.—

(1) The department shall develop a publicly available substance abuse prevention Internet website. The information on the Internet website shall target youth and their parents, teachers, and other stakeholders.

(2) The Internet website shall incorporate, at a minimum, the following components;

(a) The nature of Florida’s current youth alcohol, tobacco, and other drug use concerns;

(b) The health, social, and legal effects of alcohol, tobacco, and other drug use on individuals, families, schools, and the economy;

(c) National, state, and local substance abuse prevention and treatment resources; and

(d) Classroom, home, and individual instructional activities and games geared to teach targeted youth about the harmful effects of alcohol, tobacco, or other drug use, refusal and other prevention skills, and how to get help for someone using drugs.

History.—s. 16, ch. 99-396.



397.998 - Drug-free communities support match grants.

397.998 Drug-free communities support match grants.—

(1) PURPOSE.—The purposes of drug-free communities match grants are to:

(a) Assist community coalitions in an effort to secure federal drug-free communities support program grants under Pub. L. No. 105-20.

(b) Reduce substance abuse among youth and, over time, to reduce substance abuse among adults.

(c) Enable community coalitions to strengthen collaboration efforts among public and private agencies to reduce substance abuse among youth.

(2) APPLICATION PROCESS.—

(a) Contingent upon specific appropriations, the department shall establish a program to provide drug-free communities match grants.

(b) The grants shall be used for all or part of the match required for community coalitions to secure a federal drug-free communities support program grant.

(3) ELIGIBLE APPLICANTS.—

(a) Community coalitions whose members have worked together on substance abuse reduction initiatives for a period of not less than 6 months are eligible to apply for match grant funds.

(b) The coalition must represent the targeted community and include at least one representative of each of the following groups: local Department of Children and Families official; youth; parents; business community; media; schools; organizations serving youth; law enforcement agencies; religious or fraternal organizations; civic and volunteer groups; health care professionals; other local or tribal governmental agencies with an expertise in the field of substance abuse, including, if applicable, the state authority with primary authority for substance abuse; and other organizations involved in reducing substance abuse.

(c) To demonstrate that the coalition meets the stated criteria, the applicant must submit examples or formal agreements, such as memorandums of understanding, previous newsletters or publications, or other examples of print media coverage that are dated within 6 months prior to submittal of the application.

(4) RELEASE OF FUNDS.—Match grant funds shall be released as required by federal regulations to community coalitions upon documentation that a community coalition has been awarded a drug-free communities support program grant.

(5) IN-KIND MATCH.—The department may provide other in-kind services or goods allowed by federal regulations in lieu of money, to achieve the purpose of this section.

History.—s. 17, ch. 99-396; s. 45, ch. 2013-18; s. 119, ch. 2014-19.









Chapter 399 - ELEVATOR SAFETY

399.001 - Short title and purpose.

399.001 Short title and purpose.—This chapter may be cited as the “Elevator Safety Act.” The purpose of this chapter is to provide for the safety of life and limb and to promote public safety awareness. The use of unsafe and defective lifting devices imposes a substantial probability of serious and preventable injury and exposes employees and the public to unsafe conditions. The prevention of these injuries and the protection of employees and the public from unsafe conditions is in the best interest of the public. Elevator personnel performing work covered by the Florida Building Code must possess documented training or experience or both and be familiar with the operation and safety functions of the components and equipment. Training and experience includes, but is not limited to, recognizing the safety hazards and performing the procedures to which they are assigned in conformance with the requirements of the Florida Building Code. This chapter establishes the minimum standards for elevator personnel.

History.—s. 5, ch. 2001-186.



399.01 - Definitions.

399.01 Definitions.—As used in this chapter, the term:

(1) “Alteration” means any change or addition to the vertical conveyance other than maintenance, repair, or replacement.

(2) “Certificate of operation” means a document issued by the department which indicates that the conveyance has had the required safety inspection and tests and that fees have been paid as provided in this chapter.

(3) “Conveyance” means an elevator, dumbwaiter, escalator, moving sidewalk, platform lift, or stairway chairlift.

(4) “Department” means the Department of Business and Professional Regulation.

(5) “Division” means the Division of Hotels and Restaurants of the Department of Business and Professional Regulation.

(6) “Elevator” means one of the following mechanical devices:

(a) A hoisting and lowering mechanism, equipped with a car and platform that moves in guide rails and serves two or more landings to transport material or passengers or both.

(b) An escalator, which is a power-driven, inclined continuous stairway used for raising or lowering passengers.

(c) A dumbwaiter, which is a hoisting and lowering mechanism equipped with a car of limited size which moves in guide rails and serves two or more landings.

(d) A moving walk, which is a type of passenger-carrying device on which passengers stand or walk and in which the passenger-carrying surface remains parallel to its direction of motion and is uninterrupted.

(e) An inclined stairway chairlift, which is a device used to transport physically handicapped persons over architectural barriers.

(f) An inclined or vertical wheelchair lift, which is a device used to transport wheelchair handicapped persons over architectural barriers.

(7) “Existing installation” means an installation defined as an “installation, existing” in the Florida Building Code.

(8) “Elevator Safety Technical Advisory Committee” means the committee appointed by the secretary of the Department of Business and Professional Regulation.

(9) “Private residence” means a separate dwelling or a separate apartment in a multiple dwelling which is occupied by members of a single-family unit.

(10) “Service maintenance contract” means a contract that provides for routine examination, lubrication, cleaning, adjustment, replacement of parts, and performance of applicable code-required safety tests such as on a traction elevator and annual relief pressure test on a hydraulic elevator and any other service, repair, and maintenance sufficient to ensure the safe operation of the elevator. A service maintenance contract shall be made available upon request of the department for purposes of oversight and monitoring.

(11) “Temporary operation inspection” means an inspection performed by a certified elevator inspector, the successful passage of which permits the temporary use of a noncompliant vertical conveyance as provided by rule.

(12) “Registered elevator company” means an entity registered with and authorized by the division employing persons to construct, install, inspect, maintain, or repair any vertical conveyance. Each registered elevator company must annually register with the division and maintain general liability insurance coverage in the minimum amounts set by rule.

(13) “Certified elevator inspector” is a natural person registered with and authorized by the division to construct, install, inspect, maintain, or repair any vertical conveyance, after having properly acquired the qualified elevator inspector credential as prescribed by the American Society of Mechanical Engineers.

(14) “Certified elevator technician” means a natural person authorized by the division to construct, install, maintain, or repair any vertical conveyance, after having been issued an elevator certificate of competency by the division. Each certified elevator technician must annually register with the division and be covered by general liability insurance coverage in the minimum amounts set by the division.

(15) “Elevator helper” means a natural person performing work under the direct supervision of an elevator certificate of competency holder to construct, install, maintain, or repair any vertical conveyance.

(16) “Elevator certificate of competency” means a credential issued by the division to any individual natural person successfully completing an examination as prescribed by rule and paying a nonrefundable fee of $50. Such credential shall be valid for and expire at the end of 1 year, and may be renewed by the division when the division receives proof of the elevator certificate of competency holder’s completion of 8 hours of continuing education from a provider approved by the department and a nonrefundable renewal fee of $50. The department shall adopt by rule criteria for providing approval and procedures for continuing education reporting.

(a) An elevator certificate of competency may be issued only if the applicant meets the following requirements:

1. Four years’ work experience in the construction, maintenance, service, and repair of conveyances covered by this chapter. This experience shall be verified by current or previously registered elevator companies as required by the division.

2. One of the following:

a. Proof of completion and successful passage of a written examination administered by the division or a provider approved by the division under standards it adopted by rule.

b. Proof of completion of an apprenticeship program for elevator mechanics which has standards substantially equivalent to those found in a national training program for elevator mechanics and is registered with the Bureau of Apprenticeship and Training of the United States Department of Labor or a state apprenticeship authority.

c. Proof of licensure or certification by a state or local jurisdiction in the United States having standards substantially equal to or more stringent than those of this chapter.

(b) A licensed mechanical engineer whose license is in good standing may be granted an elevator certificate of competency.

All other building transportation terms are defined in the current Florida Building Code.

History.—s. 1, ch. 24096, 1947; s. 1, ch. 57-227; ss. 16, 35, ch. 69-106; s. 10, ch. 71-157; s. 1, ch. 71-228; s. 151, ch. 71-377; s. 1, ch. 81-120; s. 2, ch. 81-318; ss. 1, 16, 17, ch. 83-145; s. 1, ch. 90-73; ss. 1, 8, ch. 93-16; s. 47, ch. 94-218; s. 6, ch. 2001-186; s. 3, ch. 2002-293; s. 6, ch. 2002-299; s. 1, ch. 2010-110.



399.02 - General requirements.

399.02 General requirements.—

(1) The Elevator Safety Technical Advisory Committee shall develop and submit to the Director of Hotels and Restaurants proposed revisions to the elevator safety code so that it is the same as or similar to the latest editions of ASME A17.1, ASME A17.3, and ASME A18.1.

(2) This chapter covers the design, construction, operation, inspection, testing, maintenance, alteration, and repair of the following equipment and its associated parts and hoistways:

(a) Hoisting and lowering mechanisms equipped with a car or platform which move between two or more landings. This equipment includes, but is not limited to, elevators, platform lifts, and stairway chairlifts.

(b) Power-driven stairways and walkways for carrying persons between landings. This equipment includes, but is not limited to, escalators and moving walks.

(c) Hoisting and lowering mechanisms equipped with a car which serves two or more landings and is restricted to the carrying of material by its limited size or limited access to the car. This equipment includes, but is not limited to, dumbwaiters, material lifts, and dumbwaiters with automatic-transfer devices.

(3) Equipment not covered by this chapter includes, but is not limited to:

(a) Personnel hoists and material hoists within the scope of ASME A10, as adopted by the Florida Building Code.

(b) Man lifts within the scope of ASME A90.1, as adopted by the Florida Building Code.

(c) Mobile scaffolds, towers, and platforms within the scope of ANSI A92, as adopted by the Florida Building Code.

(d) Powered platforms and equipment for exterior and interior maintenance within the scope of ASME A120.1, as adopted by the Florida Building Code.

(e) Conveyors and related equipment within the scope of ASME B20.1, as adopted by the Florida Building Code.

(f) Cranes, derricks, hoists, hooks, jacks, and slings within the scope of ASME B30, as adopted by the Florida Building Code.

(g) Industrial trucks within the scope of ASME B56, as adopted by the Florida Building Code.

(h) Portable equipment, except for portable escalators that are covered by the Florida Building Code.

(i) Tiered or piling machines used to move materials to and from storage located and operating entirely within one story.

(j) Equipment for feeding or positioning materials at machine tools and printing presses.

(k) Skip or furnace hoists.

(l) Wharf ramps.

(m) Railroad car lifts or dumpers.

(n) Line jacks, false cars, shafters, moving platforms, and similar equipment used for installing an elevator by a contractor licensed in this state.

(o) Automated people movers at airports.

(p) Elevators in television and radio towers.

(q) Hand-operated dumbwaiters.

(r) Sewage pump station lifts.

(s) Automobile parking lifts.

(t) Equipment covered in s. 1.1.2 of the Elevator Safety Code.

(u) Elevators, inclined stairway chairlifts, and inclined or vertical wheelchair lifts located in private residences.

(4) Each elevator shall have a serial number assigned by the department painted on or attached to the elevator car in plain view and also to the driving mechanism. This serial number shall be shown on all required certificates and permits.

(5)(a) The construction permitholder is responsible for the correction of violations and deficiencies until the elevator has been inspected and a certificate of operation has been issued by the department. The construction permitholder is responsible for all tests of new and altered equipment until the elevator has been inspected and a certificate of operation has been issued by the department.

(b) The elevator owner is responsible for the safe operation, proper maintenance, and inspection and correction of code deficiencies of the elevator after a certificate of operation has been issued by the department. The responsibilities of the elevator owner may be assigned by lease.

(6)(a) The department is empowered to carry out all of the provisions of this chapter relating to the inspection and regulation of elevators and to enforce the provisions of the Florida Building Code. The division shall adopt rules to administer this chapter.

(b) In order to perform its duties and responsibilities under this section, the division may enter and have reasonable access to all buildings and rooms or spaces in which an existing or newly installed conveyance and equipment are located.

(7) The Elevator Safety Technical Advisory Committee shall annually review the provisions of the Safety Code for Elevators and Escalators ASME A17.1, ASME A18.1, or other related model codes and amendments thereto, concurrent with the update of the Florida Building Code and recommend to the Florida Building Commission revisions to the Florida Building Code to maintain the protection of the public health, safety, and welfare.

(8) The division may grant variances for undue hardship pursuant to s. 120.542 and the rules adopted under this section. Such rules must include a process for requests for variances. The division may not grant a request for a variance unless it finds that the variance will not adversely affect the safety of the public.

(9) Updates to the Safety Code for Existing Elevators and Escalators, ASME A17.1 and A17.3, which require Phase II Firefighters’ Service on elevators may not be enforced until the elevator is replaced or requires major modification on elevators in condominiums or multifamily residential buildings, including those that are part of a continuing care facility licensed under chapter 651, or similar retirement community with apartments, having a certificate of occupancy by the local building authority that was issued before July 1, 2008. This exception does not prevent an elevator owner from requesting a variance from the applicable codes. This subsection does not prohibit the division from granting variances pursuant to s. 120.542 and subsection (8). The division shall adopt rules to administer this subsection.

History.—s. 2, ch. 24096, 1947; s. 2, ch. 57-227; ss. 16, 35, ch. 69-106; ss. 2, 3, 4, ch. 71-228; s. 1, ch. 74-17; s. 4, ch. 77-109; s. 3, ch. 78-235; s. 2, ch. 81-120; s. 2, ch. 81-318; ss. 2, 16, 17, ch. 83-145; s. 2, ch. 90-73; ss. 2, 8, ch. 93-16; s. 224, ch. 96-406; s. 24, ch. 2000-141; ss. 7, 34, ch. 2001-186; s. 3, ch. 2001-372; s. 4, ch. 2002-293; s. 7, ch. 2002-299; s. 2, ch. 2010-110; s. 1, ch. 2010-174; s. 2, ch. 2010-176; s. 1, ch. 2013-188.



399.03 - Design, installation, and alteration of conveyances.

399.03 Design, installation, and alteration of conveyances.—

(1) A conveyance covered by this chapter may not be erected, constructed, installed, or altered within buildings or structures until a permit has been obtained from the department. Permits must be applied for by a registered elevator company and may only be granted upon receipt and approval of an application to be made on a form prescribed by the department, accompanied by proper fees and a sworn statement from an agent of the registered elevator company that the plans meet all applicable elevator safety and building codes. Permits may be granted only to registered elevator companies in good standing. When any material alteration is made, the alteration must conform to applicable requirements of the Florida Building Code and the provisions of this chapter. A copy of the permit and plans must be kept at the construction site at all times while the work is in progress and until a certificate of operation is issued. A permit shall not be required for construction or repair of elevators in seeking to attain compliance with emergency elevator access requirements. Elevator owners shall forward to the department, in an electronic format approved by the department, an emergency access notification that compliance measures are either not required or are being implemented. The emergency access notification must also contain specific compliance information, including the current compliance status, specific measures required to attain compliance, and certification by a state-certified inspector. Fees may not be assessed for the filing of the emergency access notification. The department shall maintain an emergency elevator access registry that is available to the State Fire Marshal of the Department of Financial Services for enforcement purposes. The Department of Business and Professional Regulation shall adopt rules to administer this section.

(2) The department shall provide by rule for permit application requirements and permit fees.

(3) Permits may be revoked for the following reasons:

(a) There are any false statements or misrepresentations as to the material facts in the application, plans, or specifications on which the permit was based.

(b) The permit was issued in error and not in accordance with the code or rules.

(c) The work detailed under the permit is not being performed in accordance with the provisions of the application, plans, or specifications or with the code or conditions of the permit.

(d) The construction permitholder to whom the permit was issued fails or refuses to comply with a stop-work order.

(4) A permit expires if:

(a) The work authorized by the permit is not commenced within 6 months after the date of issuance, or within a shorter period of time as the department may specify at the time the permit is issued.

(b) The work is suspended or abandoned for a period of 60 days, or such shorter period of time as the department may specify at the time the permit is issued, after the work has been started. For good cause, the department may allow a discretionary extension for the foregoing period.

(5) All new conveyance installations must be performed by a registered elevator company. Before any vertical conveyance is used, except those in a private residence, it must be inspected by a certified elevator inspector not employed, associated, or having a conflict of interest with the elevator construction permitholder or elevator owner and certified as meeting the safety provisions of the Florida Building Code, including the performance of all required safety tests. The certified elevator inspector shall provide the original copy of the inspection report to the department within 5 days after the inspection. A certificate of operation may not be issued until the permitholder provides an affidavit signed by the construction supervisor attesting that the supervisor directly supervised the construction or installation of the elevator. Vertical conveyances, including stairway chairlifts, and inclined or vertical wheelchair lifts located in private residences are not required to obtain a certificate of operation under this chapter.

(6) At the department’s request, and to facilitate oversight and monitoring, the permitholder shall notify the department of the scheduled final inspection date and time for purposes of acquiring a certificate of inspection.

(7) Each elevator shall comply with the edition of the Florida Building Code or Elevator Safety Code that was in effect at the time of receipt of application for the construction permit for the elevator.

(8) Each alteration to, or relocation of, an elevator shall comply with the edition of the Florida Building Code or Elevator Safety Code that was in effect at the time of receipt of the application for the construction permit for the alteration or relocation.

(9) When any change is made in the classification of an elevator, the elevator shall comply with all of the requirements of the version of the Florida Building Code or Elevator Safety Code that were in effect at the time of receipt of the application for the construction permit for the change in classification.

(10)(a) The temporary use of an elevator during installation or alteration is authorized for a period of 30 days after the completion of a satisfactory temporary operation inspection. An additional 30-day period of temporary use is authorized from the date of completion of each additional satisfactory temporary operation inspection. A satisfactory temporary operation inspection must satisfy the following criteria: the elevator is tested under contract load; the hoistway is fully enclosed; the hoistway doors and interlocks are installed; the car is completely enclosed, including door or gate and top; all electrical safety devices are installed and properly functioning; and terminal stopping equipment is in place for a safe runby and proper clearance. When a car is provided with a temporary enclosure, the operating means must be by constant pressure push-button or lever-type switch. The car may not exceed the minimum safe operating speed of the elevator, and the governor tripping speed must be set in accordance with the operating speed of the elevator.

(b) Temporary use is authorized only when a satisfactory temporary operation inspection report, completed within the last 30 days, by a certified elevator inspector, and a notice prescribed by the department, bearing a statement that the elevator has not been finally approved by a certified elevator inspector, are conspicuously posted in the elevator.

History.—s. 3, ch. 24096, 1947; s. 3, ch. 57-227; ss. 16, 35, ch. 69-106; ss. 5, 6, ch. 71-228; s. 2, ch. 81-318; ss. 3, 16, 17, ch. 83-145; s. 8, ch. 93-16; s. 25, ch. 2000-141; ss. 8, 34, ch. 2001-186; s. 3, ch. 2001-372; s. 5, ch. 2002-293; s. 8, ch. 2002-299; s. 2, ch. 2004-12.



399.031 - Clearance requirements between elevator doors for elevators inside a private residence.

399.031 Clearance requirements between elevator doors for elevators inside a private residence.—

(1) This section may be cited as the “Maxwell Erik ‘Max’ Grablin Act.”

(2) For elevators installed in a private residence:

(a) The distance between the hoistway face of the hoistway doors and the hoistway edge of the landing sill may not exceed 3/4 inch for swinging doors and 21/4 inches for sliding doors.

(b)1. Horizontal sliding car doors and gates shall be designed and installed to withstand a force of 75 pounds applied horizontally on an area 4 inches by 4 inches at right angles to and at any location on the car door without permanent deformation. The deflection may not exceed 3/4 inch and may not displace the door from its guides or tracks. The force must be applied while the door is in the fully closed position.

2. Folding car doors shall be designed and installed to withstand a force of 75 pounds applied horizontally using a 4-inch-diameter sphere at any location within the folds on the car door without permanent deformation. The deflection may not exceed 3/4 inch and may not displace the door from its guides or tracks. The force must be applied while the door is in the fully closed position.

(c) The distance between the hoistway face of the landing door and the hoistway face of the car door or gate shall conform to one of the following:

1. If a power-operated horizontally sliding hoistway and car doors are used, the measurement between the leading edge of the doors or sight guard, if provided, may not exceed 4 inches. If it is possible for a user to detach or disconnect either door from the operator and such detachment or disconnection allows the user to operate the door manually, the requirement in subparagraph 5. applies.

2. If swinging hoistway doors and folding car doors are used and both doors are in the fully closed position, the space between the hoistway door and the folding door must reject a 4-inch-diameter sphere at all points.

3. If swinging hoistway doors and car gates are used, the space between the hoistway door and the car gate must reject a 4-inch-diameter sphere at all points.

4. If the car doors are powered and arranged so that they cannot be closed until after the hoistway door is closed, and the car doors automatically open when the car is at a landing and the hoistway door is opened, the measurement between the hoistway face of the hoistway door and the hoistway face of the car door at its leading edge may not exceed 4 inches. If it is possible for a user to detach or disconnect either door from the operator and such detachment or disconnection allows the user to operate the door manually, the requirement in subparagraph 5. applies.

5. If swinging or horizontally sliding hoistway doors and manual horizontally sliding car doors are used and both doors are in the fully closed position, the space between the swinging or horizontally sliding hoistway door and the manual horizontally sliding car doors must reject a 4-inch-diameter sphere at all points.

(3) The underside of the platform of an elevator car shall be equipped with a device that, if the platform of the elevator car is obstructed anywhere on its underside in its downward travel, interrupts the electric power to the driving machine motor and brake, if provided, and stops the elevator car’s downward motion within 2 inches. The stroke of the device may not be less than the stopping distance of the platform of the elevator car. The force required to operate the device may not exceed 15 pounds. Downward motion shall be permitted to resume only after the elevator has been manually reset.

(4) This section applies to all new elevators in a private residence.

History.—s. 1, ch. 2016-211.



399.035 - Elevator accessibility requirements for the physically handicapped.

399.035 Elevator accessibility requirements for the physically handicapped.—

(1) Each elevator, the installation of which is begun after October 1, 1990, must be made accessible to physically handicapped persons with the following requirements:

(a) In a building having any elevators that do not provide access to every floor level, elevator hallway call buttons on all main levels of ingress and on any floor that is commonly served by more than one group of elevators must be marked with Arabic and braille symbols that indicate floor levels to which access is provided. The symbols must be placed directly above each call button.

(b) Each elevator car interior must have a support rail on at least one wall. All support rails must be smooth and have no sharp edges and must not be more than 11/2 inches thick or 21/2 inches in diameter. Support rails must be continuous and a minimum length of 42 inches overall. The inside surface of support rails must be 11/2 inches clear of the car wall. The distance from the top of the support rail to the finished car floor must be at least 31 inches and not more than 33 inches. Padded or tufted material or decorative materials such as wallpaper, vinyl, cloth, or the like may not be used on support rails.

(c) Each elevator covered by this section must be available to be used at any time to assist the physically handicapped in an emergency evacuation. The requirements of the latest revision of s. 2.27 of the American Society of Mechanical Engineers Standard ASME A17.1 must be complied with to meet the requirements of this paragraph.

(d) Interior surface of car enclosures must be of fire-resistive material, and walls must be surfaced with nonabrasive material. All materials exposed to the car interior must conform to the standards of the Elevator Safety Code.

(e) A bench or seat may be installed on the rear wall of the elevator car enclosure, if the bench or seat does not protrude beyond the vertical plane of the elevator car enclosure wall when folded into a recess provided for the bench or seat and, when not in use, the bench or seat automatically folds into the recess. The bench or seat must be capable of supporting a live load of at least 250 pounds on any 12-inch by 12-inch area. A padded, tufted, or other decorative material may not be used to cover the bench or seat; nor may the bench or seat encroach on the minimum clear-inside-car dimensions specified in this section.

(2) Any building that is more than three stories high or in which the vertical distance between the bottom terminal landing and the top terminal landing exceeds 25 feet must be constructed to contain at least one passenger elevator that is operational and will accommodate an ambulance stretcher 76 inches long and 24 inches wide in the horizontal position.

(3) This section applies only to elevators available for the transportation of the public. This section does not apply to elevators restricted by key or similar device to a limited number of persons in a building that has an elevator that otherwise meets the requirements of this section or to elevators used only for the transportation of freight. However, elevators that are used as freight and passenger elevators for the public and employees must comply with this section. This section does not apply to dumbwaiters or escalators.

(4) This section supersedes all other state laws and regulations and local ordinances and rules affecting the accessibility of passenger elevators to the physically handicapped, and the standards established by this section may not be modified by municipal or county ordinance.

History.—s. 1, ch. 78-235; ss. 1, 3, ch. 80-383; s. 3, ch. 81-120; s. 2, ch. 81-318; ss. 1, 2, ch. 82-183; ss. 4, 16, 17, ch. 83-145; s. 3, ch. 85-236; s. 3, ch. 90-73; ss. 3, 8, ch. 93-16; s. 48, ch. 94-218; s. 1, ch. 96-384; s. 3, ch. 2010-110.



399.049 - Disciplinary action.

399.049 Disciplinary action.—

(1) The department may suspend or revoke an elevator inspector certification, an elevator company registration, an elevator certificate of competency, or an elevator certificate of operation issued under this chapter or impose an administrative penalty of up to $1,000 per violation upon any registered elevator company or certificateholder who commits any one or more of the following violations:

(a) Any false statement as to a material matter in an application for registration, certification, or any permit or certificate issued under this chapter.

(b) Fraud, misrepresentation, or bribery in the practice of the profession.

(c) Failure by a certified elevator inspector to provide the department and the certificate of operation holder with a copy of the inspection report within 5 days after the date of any inspection performed after the initial certificate of operation is issued.

(d) Violation of any provision of this chapter.

(e) Failure by a certified elevator inspector to maintain his or her qualified elevator inspector credential in good standing.

(f) Having a license to install, inspect, maintain, or repair any vertical conveyance revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or county.

(g) Engaging in fraud or deceit, negligence, incompetency, or misconduct in the practice of the profession.

(2) Any disciplinary action taken under this chapter must comply with chapter 120 and any rules adopted thereunder.

History.—s. 9, ch. 2001-186; s. 6, ch. 2002-293; s. 9, ch. 2002-299; s. 4, ch. 2010-110.



399.061 - Inspections; service maintenance contracts; correction of deficiencies.

399.061 Inspections; service maintenance contracts; correction of deficiencies.—

(1)(a) All elevators or other conveyances subject to this chapter must be annually inspected by a certified elevator inspector or by a municipality or county under contract with the division pursuant to s. 399.13. If the elevator is not an escalator or a dumbwaiter, serves only two adjacent floors, and is covered by a service maintenance contract, an inspection is not required so long as the service contract remains in effect.

(b) A statement verifying the existence and performance of each service maintenance contract must be filed at least annually with the division and as prescribed by rule. Cancellation of a service maintenance contract must be reported to the division as prescribed by rule.

(2) The division may employ state elevator inspectors to inspect an elevator whenever necessary to ensure its safe operation. The division may also employ state elevator inspectors to conduct any inspections required by this chapter and may charge a fee for each inspection in an amount sufficient to cover the costs of that inspection, as provided by rule, when a private certified elevator inspector is not available. Each state elevator inspector shall be properly qualified as a certified elevator inspector.

(3) Whenever the division determines from the results of any inspection that, in the interest of the public safety, an elevator is in an unsafe condition, the division may seal the elevator or order the discontinuance of the use of the elevator until the division determines by inspection that such elevator has been satisfactorily repaired or replaced so that the elevator may be operated in a safe manner.

(4) When the division determines that an elevator is in violation of this chapter or the Florida Building Code, the division may issue an order to the elevator owner requiring correction of the violation and reinspection of the elevator evidencing the correction.

(5) A certified elevator inspector or registered elevator company shall, upon the written request of the department, provide a written response that explains the inspection procedures and applications used to prepare an inspection report that was found by the department to contain errors or omissions of code violations or tests.

History.—s. 10, ch. 81-120; ss. 7, 17, ch. 83-145; s. 1, ch. 85-236; s. 36, ch. 87-225; s. 5, ch. 90-73; s. 8, ch. 93-16; s. 26, ch. 2000-141; s. 4, ch. 2000-356; s. 10, ch. 2001-186; s. 7, ch. 2002-293; s. 10, ch. 2002-299; s. 5, ch. 2010-110.



399.07 - Certificates of operation; fees.

399.07 Certificates of operation; fees.—

(1) The certificate of operation is valid for a period not to exceed 2 years and shall expire at the end of the period unless revoked. The department may adopt rules establishing a procedure for certificate renewal. Certificates of operation may be renewed only for vertical conveyances having a current satisfactory inspection. The owner of an elevator operating with an expired certificate of operation is in violation of this chapter. Certificate of operation renewal applications received by the department after the date of expiration of the last current certificate must be accompanied by a late fee of $50 in addition to the renewal fee and any other fees required by law. The department shall adopt by rule a fee schedule for the renewal of certificates of operation. The fees must be deposited into the Hotel and Restaurant Trust Fund.

(2) The certificate of operation must be posted in a conspicuous location on the elevator and must be framed with a transparent cover.

(3) The certificate of operation shall contain the text of s. 823.12, relating to the prohibition against smoking in elevators.

(4) In addition to subsection (3), the designation “NO SMOKING” along with the international symbol for no smoking shall be conspicuously displayed within the interior of the elevator in the plain view of the public.

(5) Except for temporary use authorized by this chapter, the operation or use of any newly installed, relocated, or altered elevator is prohibited until the elevator has passed the tests and inspections required by this chapter and a certificate of operation has been issued.

(6) The department may suspend any certificate of operation if it finds that the elevator is not in compliance with this chapter or of rules adopted under this chapter. The suspension remains in effect until the department receives satisfactory results of an inspection performed by a certified elevator inspector indicating that the elevator has been brought into compliance.

History.—s. 7, ch. 24096, 1947; s. 11, ch. 25035, 1949; ss. 16, 35, ch. 69-106; s. 11, ch. 71-228; s. 2, ch. 74-115; s. 11, ch. 81-120; s. 2, ch. 81-318; ss. 8, 16, 17, ch. 83-145; s. 6, ch. 90-73; ss. 6, 8, ch. 93-16; s. 11, ch. 2001-186; s. 8, ch. 2002-293; s. 11, ch. 2002-299.



399.10 - Enforcement of law.

399.10 Enforcement of law.—It shall be the duty of the department to enforce the provisions of this chapter. The department shall have rulemaking authority to carry out the provisions of this chapter.

History.—s. 10, ch. 24096, 1947; ss. 16, 35, ch. 69-106; s. 12, ch. 81-120; s. 2, ch. 81-318; ss. 9, 16, 17, ch. 83-145; s. 8, ch. 93-16; s. 12, ch. 2001-186.



399.105 - Administrative fines.

399.105 Administrative fines.—

(1) Any person who fails to comply with the reporting requirements of this chapter or with the reasonable requests of the department to determine whether the provisions of a service maintenance contract and its implementation ensure safe elevator operation is subject to an administrative fine not greater than $1,000 in addition to any other penalty provided by law.

(2) Any person who commences the operation, installation, relocation, or alteration of any elevator for which a permit or certificate is required by this chapter without having obtained from the department the permit or certificate is subject to an administrative fine not greater than $1,000 in addition to any other penalty provided by law.

(3) An elevator owner who continues to operate an elevator after notice to discontinue its use or after it has been sealed by the department is subject to an administrative fine not greater than $1,000 for each day the elevator has been operated after the service of the notice or sealing by the department, in addition to any other penalty provided by law.

(4) An elevator owner who fails to comply with an order to correct issued under s. 399.061(4) within 90 days after its issuance is subject, in addition to any other penalty provided by law, to an administrative fine in an amount not to exceed $1,000.

(5) All administrative fines collected shall be deposited into the Hotel and Restaurant Trust Fund.

History.—ss. 2, 7, 10, 16, 17, ch. 83-145; ss. 7, 8, ch. 93-16; s. 13, ch. 2001-186; s. 9, ch. 2002-293; s. 12, ch. 2002-299; s. 6, ch. 2010-110.



399.1061 - Elevator Safety Technical Advisory Council.

399.1061 Elevator Safety Technical Advisory Council.—

(1) The Elevator Safety Technical Advisory Council is created within the division and shall consist of eight members appointed by the secretary of the department who meet the following criteria: one representative from a major elevator manufacturing company or its authorized representative; one representative from an elevator servicing company; one representative from a building design profession; one representative of the general public; one representative of a local government in this state; one representative of a building owner or manager; one representative of labor involved in the installation, maintenance, and repair of elevators; and one representative who is a certified elevator inspector from a private inspection service. The council shall provide technical assistance to the division in support of protecting the health, safety, and welfare of the public and shall give the division the benefit of the council members’ knowledge and experience concerning the industries and individual businesses affected by the laws and rules administered by the division.

(2)(a) The council members shall serve 4-year terms, except that, to provide for staggered terms, four of the initial appointees, as specified by rule, shall serve 2-year terms. All subsequent appointments shall be for 4-year terms. The council shall appoint one of the members to serve as chair.

(b) The council members shall serve without compensation, except that the members may be reimbursed for per diem and travel expenses as provided in s. 112.061.

(3) The council may consult with engineering authorities and organizations concerned with standard safety codes for recommendations to the department regarding rules for the operation, maintenance, servicing, construction, alteration, installation, or inspection of vertical conveyances subject to this chapter.

History.—s. 3, ch. 2004-12.



399.11 - Penalties.

399.11 Penalties.—

(1) Any person who violates any of the provisions of this chapter or the rules of the department is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who falsely represents himself or herself as credentialed under this chapter is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 11, ch. 24096, 1947; s. 10, ch. 26484, 1951; s. 4, ch. 65-421; ss. 16, 35, ch. 69-106; s. 346, ch. 71-136; s. 13, ch. 81-120; s. 2, ch. 81-318; ss. 5, 10, 16, 17, ch. 83-145; s. 71, ch. 91-224; s. 8, ch. 93-16; s. 757, ch. 95-148; s. 15, ch. 2001-186.



399.125 - Reporting of elevator accidents; penalties.

399.125 Reporting of elevator accidents; penalties.—Within 5 working days after any accident occurring in or upon any elevator, the certificate of operation holder shall report the accident to the division on a form prescribed by the division. Failure to timely file this report is a violation of this chapter and will subject the certificate of operation holder to an administrative fine, to be imposed by the division, in an amount not to exceed $1,000.

History.—s. 2, ch. 85-236; s. 1, ch. 86-286; s. 8, ch. 93-16; s. 295, ch. 94-119; s. 16, ch. 2001-186; s. 58, ch. 2002-1; s. 11, ch. 2002-293; s. 14, ch. 2002-299.



399.13 - Delegation of authority to municipalities or counties.

399.13 Delegation of authority to municipalities or counties.—

(1) The department may enter into contracts with municipalities or counties under which the municipalities or counties will issue construction permits and certificates of operation; will provide for inspection of elevators, including temporary operation inspections; and will enforce the applicable provisions of the Florida Building Code, as required by this chapter. The municipality or county may choose to require inspections be performed by its own inspectors or by private certified elevator inspectors. The municipality or county may assess a reasonable fee for inspections performed by its inspectors. Each agreement shall include a provision that the municipality or county shall maintain for inspection by the department copies of all applications for permits issued, a copy of each inspection report issued, and proper records showing the number of certificates of operation issued; shall include a provision that each required inspection be conducted by a certified elevator inspector; and may include other provisions as the department deems necessary. The county shall enforce the Florida Building Code as it applies to this chapter and may impose fees and assess and collect fines as part of its enforcement activities. A county or municipality may not issue or take disciplinary action against a certificate of competency, an elevator inspector certification, an elevator technician certification, or an elevator company registration. However, the department may initiate disciplinary action against a registration or certification at the request of a county or municipality.

(2) The department may make inspections of elevators in the municipality or county for the purpose of determining that the provisions of this chapter are being met and may cancel the contract with any municipality or county that the department finds has failed to comply with the contract or this chapter. The amendments to chapter 399 by this act shall apply only to the installation, relocation, or alteration of an elevator for which a permit has been issued after October 1, 1990.

History.—s. 13, ch. 24096, 1947; s. 5, ch. 65-421; ss. 16, 35, ch. 69-106; s. 12, ch. 71-157; s. 2, ch. 81-318; ss. 11, 16, 17, ch. 83-145; s. 7, ch. 90-73; s. 8, ch. 93-16; s. 27, ch. 2000-141; ss. 17, 34, ch. 2001-186; s. 3, ch. 2001-372; s. 12, ch. 2002-293; s. 15, ch. 2002-299; s. 4, ch. 2004-12.



399.15 - Regional emergency elevator access.

399.15 Regional emergency elevator access.—

(1) In order to provide emergency access to elevators:

(a) For each building in this state which is six or more stories in height, including, but not limited to, hotels and condominiums, on which a building permit is issued after September 30, 2006, all of the keys for elevators that allow public access, including, but not limited to, service and freight elevators, must be keyed so as to allow all elevators within each of the seven state emergency response regions to operate in fire emergency situations with one master elevator key.

(b) Any building in this state which is six or more stories in height and has undergone “substantial improvement” as defined in s. 161.54(12) must also comply with paragraph (a).

(2) Each existing building in this state which is six or more stories in height must comply with subsection (1) before October 1, 2009.

(3) In addition to elevator owners, owners’ agents, elevator contractors, state-certified inspectors, and state agency representatives, master elevator keys may be issued only to the fire department and may not be issued to any other emergency response agency. A person may not duplicate a master elevator key for issuance to, or issue such a key to, anyone other than authorized fire department personnel. Each master elevator key must be marked “DO NOT DUPLICATE.”

(4) If it is technically, financially, or physically impossible to bring a building into compliance with this section, the local fire marshal may allow substitute emergency measures that will provide reasonable emergency elevator access. The local fire marshal’s decision regarding substitute measures may be appealed to the State Fire Marshal.

(5) The Division of State Fire Marshal of the Department of Financial Services shall enforce this section. Any person who fails to comply with the requirements of this section is subject to an administrative fine of not more than $1,000, in addition to any other penalty provided by law. All administrative fines shall be deposited into the Insurance Regulatory Trust Fund.

(6) Builders should make every effort to use new technology and developments in keying systems which make it possible to convert existing equipment so as to provide efficient regional emergency elevator access.

(7) As an alternative to complying with the requirements of subsection (1), each building in this state which is required to meet the provisions of subsections (1) and (2) may instead provide for the installation of a uniform lock box that contains the keys to all elevators in the building allowing public access, including service and freight elevators. The uniform lock box must be keyed to allow all uniform lock boxes in each of the seven state emergency response regions to operate in fire emergency situations using one master key. The master key for the uniform lock shall be issued in accordance with subsection (3). The Division of State Fire Marshal of the Department of Financial Services shall enforce this subsection.

(8) The Department of Financial Services shall adopt rules to implement this section, including rules to determine the master elevator key to be used within each of the emergency response regions.

History.—s. 1, ch. 2004-12; s. 2, ch. 2006-65; s. 3, ch. 2010-176.



399.16 - Unlicensed activity; citations; prohibitions; penalties.

399.16 Unlicensed activity; citations; prohibitions; penalties.—

(1) The division may issue a citation for unlicensed activity upon a finding of probable cause that activity requiring a permit, certificate, or license is being performed without a valid permit, certificate, or license. The citation constitutes a stop work order that may be enforced by the division.

(a) The citation shall be in a form prescribed by rule. The division may adopt rules to administer this section, including a schedule of penalties.

(b) The division shall issue a citation to the owner of an unlicensed elevator, to unlicensed elevator personnel, or to the owner of an unregistered elevator company.

(c) The activity for which a citation is issued shall cease upon receipt of the citation, and the person who receives the citation must correct the violation and respond to the civil penalty, which may not exceed $1,000 per violation, or request an administrative hearing pursuant to chapter 120.

(2) Each day that a violation continues constitutes a separate violation.

(3) The remedies in this section are not exclusive and may be imposed in addition to other remedies in this chapter.

History.—s. 7, ch. 2010-110.



399.17 - Certified elevator inspectors; registration.

399.17 Certified elevator inspectors; registration.—Each certified elevator inspector must annually register with the division and provide proof of completion of 8 hours of continuing education, proof of good standing, and proof of general liability insurance coverage in the minimum amounts established by the division. The registration must remain in good standing throughout the license year.

History.—s. 8, ch. 2010-110.






Chapter 400 - NURSING HOMES AND RELATED HEALTH CARE FACILITIES

Part I - LONG-TERM CARE FACILITIES: OMBUDSMANPROGRAM (ss. 400.0060-400.0091)

400.0060 - Definitions.

400.0060 Definitions.—When used in this part, unless the context clearly dictates otherwise, the term:

(1) “Administrative assessment” means a review of conditions in a long-term care facility which impact the rights, health, safety, and welfare of residents with the purpose of noting needed improvement and making recommendations to enhance the quality of life for residents.

(2) “Agency” means the Agency for Health Care Administration.

(3) “Department” means the Department of Elderly Affairs.

(4) “District” means a geographical area designated by the state ombudsman in which individuals certified as ombudsmen carry out the duties of the State Long-Term Care Ombudsman Program. A district may have one or more local councils.

(5) “Local council” means a local long-term care ombudsman council designated by the ombudsman pursuant to s. 400.0069. Local councils are also known as district long-term care ombudsman councils or district councils.

(6) “Long-term care facility” means a nursing home facility, assisted living facility, adult family-care home, board and care facility, or any other similar residential adult care facility.

(7) “Office” means the Office of the State Long-Term Care Ombudsman Program created by s. 400.0063.

(8) “Ombudsman” means an individual who has been certified by the state ombudsman as meeting the requirements of ss. 400.0069, 400.0070, and 400.0091.

(9) “Representative of the State Long-Term Care Ombudsman Program” means the state ombudsman, an employee of the state or district office certified as an ombudsman, or an individual certified as an ombudsman serving on the state or a local council.

(10) “Resident” means an individual 18 years of age or older who resides in a long-term care facility.

(11) “Secretary” means the Secretary of Elderly Affairs.

(12) “State council” means the State Long-Term Care Ombudsman Council created by s. 400.0067.

(13) “State ombudsman” means the State Long-Term Care Ombudsman, who is the individual appointed by the Secretary of Elderly Affairs to head the State Long-Term Care Ombudsman Program.

(14) “State ombudsman program” means the State Long-Term Care Ombudsman Program operating under the direction of the State Long-Term Care Ombudsman.

History.—ss. 1, 30, ch. 93-177; s. 4, ch. 95-210; s. 1, ch. 2006-121; s. 1, ch. 2015-31.



400.0061 - Legislative findings and intent; long-term care facilities.

400.0061 Legislative findings and intent; long-term care facilities.—

(1) The Legislature finds that conditions in long-term care facilities in this state are such that the rights, health, safety, and welfare of residents are not fully ensured by rules of the Department of Elderly Affairs or the Agency for Health Care Administration or by the good faith of owners or operators of long-term care facilities. Furthermore, there is a need for a formal mechanism whereby a long-term care facility resident, a representative of a long-term care facility resident, or any other concerned citizen may make a complaint against the facility or its employees or against other persons who are in a position to restrict, interfere with, or threaten the rights, health, safety, or welfare of a long-term care facility resident. The Legislature finds that concerned citizens are often more effective advocates for the rights of others than governmental agencies. The Legislature further finds that in order to be eligible to receive an allotment of funds authorized and appropriated under the federal Older Americans Act, the state must establish and operate an Office of State Long-Term Care Ombudsman, to be headed by the State Long-Term Care Ombudsman, and carry out a long-term care ombudsman program.

(2) It is the intent of the Legislature, therefore, to use voluntary citizen ombudsman councils under the leadership of the State Long-Term Care Ombudsman and, through them, to operate a state ombudsman program, which shall, without interference by any executive agency, undertake to discover, investigate, and determine the presence of conditions or individuals that constitute a threat to the rights, health, safety, or welfare of the residents of long-term care facilities. To ensure that the effectiveness and efficiency of such investigations are not impeded by advance notice or delay, the Legislature intends that the representatives of the State Long-Term Care Ombudsman Program not be required to obtain warrants in order to enter into or conduct investigations or onsite administrative assessments of long-term care facilities. It is the further intent of the Legislature that the environment in long-term care facilities be conducive to the dignity and independence of residents and that investigations by representatives of the State Long-Term Care Ombudsman Program shall further the enforcement of laws, rules, and regulations that safeguard the health, safety, and welfare of residents.

History.—ss. 2, 30, ch. 93-177; s. 758, ch. 95-148; s. 111, ch. 99-8; s. 2, ch. 2006-121; s. 2, ch. 2015-31.



400.0063 - Establishment of the State Long-Term Care Ombudsman Program; designation of ombudsman and legal advocate.

400.0063 Establishment of the State Long-Term Care Ombudsman Program; designation of ombudsman and legal advocate.—

(1) There is created the State Long-Term Care Ombudsman Program in the Department of Elderly Affairs.

(2)(a) The State Long-Term Care Ombudsman Program shall be headed by the State Long-Term Care Ombudsman, who shall serve on a full-time basis and shall personally, or through representatives of the program, carry out its purposes and functions in accordance with state and federal law.

(b) The state ombudsman shall be appointed by and shall serve at the pleasure of the Secretary of Elderly Affairs. The secretary shall appoint a person who has expertise and experience in the fields of long-term care and advocacy to serve as state ombudsman.

(3)(a) There is created in the office the position of legal advocate, who shall be selected by and serve at the pleasure of the state ombudsman and shall be a member in good standing of The Florida Bar.

(b) The duties of the legal advocate shall include, but not be limited to:

1. Assisting the state ombudsman in carrying out the duties of the office with respect to the abuse, neglect, exploitation, or violation of rights of residents of long-term care facilities.

2. Assisting the representatives of the State Long-Term Care Ombudsman Program in carrying out their responsibilities under this part.

3. Pursuing administrative, legal, and other appropriate remedies on behalf of residents.

4. Serving as legal counsel to the representatives of the State Long-Term Care Ombudsman Program in any suit or other legal action that is initiated in connection with the performance of the official duties of the representatives of the State Long-Term Care Ombudsman Program.

History.—ss. 3, 30, ch. 93-177; s. 41, ch. 95-196; s. 121, ch. 2000-349; s. 41, ch. 2000-367; s. 20, ch. 2002-223; s. 3, ch. 2006-121; s. 20, ch. 2006-197; s. 3, ch. 2015-31.



400.0065 - State Long-Term Care Ombudsman Program; duties and responsibilities.

400.0065 State Long-Term Care Ombudsman Program; duties and responsibilities.—

(1) The purpose of the State Long-Term Care Ombudsman Program is to:

(a) Identify, investigate, and resolve complaints made by or on behalf of residents of long-term care facilities relating to actions or omissions by providers or representatives of providers of long-term care services, other public or private agencies, guardians, or representative payees that may adversely affect the health, safety, welfare, or rights of the residents.

(b) Provide services that assist in protecting the health, safety, welfare, and rights of residents.

(c) Inform residents, their representatives, and other citizens about obtaining the services of the State Long-Term Care Ombudsman Program and its representatives.

(d) Ensure that residents have regular and timely access to the services provided through the State Long-Term Care Ombudsman Program and that residents and complainants receive timely responses from representatives of the State Long-Term Care Ombudsman Program to their complaints.

(e) Represent the interests of residents before governmental agencies and seek administrative, legal, and other remedies to protect the health, safety, welfare, and rights of the residents.

(f) Administer the state and local councils.

(g) Analyze, comment on, and monitor the development and implementation of federal, state, and local laws, rules, and regulations, and other governmental policies and actions, that pertain to the health, safety, welfare, and rights of the residents, with respect to the adequacy of long-term care facilities and services in the state, and recommend any changes in such laws, rules, regulations, policies, and actions as the office determines to be appropriate and necessary.

(h) Provide technical support for the development of resident and family councils to protect the well-being and rights of residents.

(2) The State Long-Term Care Ombudsman has the duty and authority to:

(a) Establish and coordinate districts and local councils throughout the state.

(b) Perform the duties specified in state and federal law, rules, and regulations.

(c) Within the limits of appropriated federal and state funding, employ such personnel necessary to perform adequately the functions of the office and provide or contract for legal services to assist the representatives of the State Long-Term Care Ombudsman Program in the performance of their duties. Staff positions established for the purpose of coordinating the activities of each local council and assisting its members may be filled by the ombudsman after approval by the secretary. Notwithstanding any other provision of this part, upon certification by the ombudsman that the staff member hired to fill any such position has completed the initial training required under s. 400.0091, such person shall be considered a representative of the State Long-Term Care Ombudsman Program for purposes of this part.

(d) Contract for services necessary to carry out the activities of the office.

(e) Apply for, receive, and accept grants, gifts, or other payments, including, but not limited to, real property, personal property, and services from a governmental entity or other public or private entity or person, and make arrangements for the use of such grants, gifts, or payments.

(f) Coordinate, to the greatest extent possible, state and local ombudsman services with the protection and advocacy systems for individuals with developmental disabilities and mental illnesses and with legal assistance programs for the poor through adoption of memoranda of understanding and other means.

(g) Enter into a cooperative agreement with the Medicaid Fraud Division as prescribed under s. 731(e)(2)(B) of the Older Americans Act.

(h) Prepare an annual report describing the activities carried out by the office, the state council, the districts, and the local councils in the year for which the report is prepared. The state ombudsman shall submit the report to the secretary, the United States Assistant Secretary for Aging, the Governor, the President of the Senate, the Speaker of the House of Representatives, the Secretary of Children and Families, and the Secretary of the Agency for Health Care Administration at least 30 days before the convening of the regular session of the Legislature. The report must, at a minimum:

1. Contain and analyze data collected concerning complaints about and conditions in long-term care facilities and the disposition of such complaints.

2. Evaluate the problems experienced by residents.

3. Analyze the successes of the State Long-Term Care Ombudsman Program during the preceding year, including an assessment of how successfully the program has carried out its responsibilities under the Older Americans Act.

4. Provide recommendations for policy, regulatory, and statutory changes designed to solve identified problems; resolve residents’ complaints; improve residents’ lives and quality of care; protect residents’ rights, health, safety, and welfare; and remove any barriers to the optimal operation of the State Long-Term Care Ombudsman Program.

5. Contain recommendations from the State Long-Term Care Ombudsman Council regarding program functions and activities and recommendations for policy, regulatory, and statutory changes designed to protect residents’ rights, health, safety, and welfare.

6. Contain any relevant recommendations from the representatives of the State Long-Term Care Ombudsman Program regarding program functions and activities.

History.—ss. 4, 30, ch. 93-177; s. 112, ch. 99-8; s. 122, ch. 2000-349; s. 42, ch. 2000-367; s. 21, ch. 2002-223; s. 4, ch. 2006-121; s. 120, ch. 2014-19; s. 4, ch. 2015-31; s. 44, ch. 2016-10.



400.0067 - State Long-Term Care Ombudsman Council; duties; membership.

400.0067 State Long-Term Care Ombudsman Council; duties; membership.—

(1) There is created within the State Long-Term Care Ombudsman Program, the State Long-Term Care Ombudsman Council.

(2) The State Long-Term Care Ombudsman Council shall:

(a) Serve as an advisory body to assist the state ombudsman in reaching a consensus among districts and local councils on issues affecting residents and impacting the optimal operation of the program.

(b) Serve as an appellate body in receiving from the districts or local councils complaints not resolved at the district or local level. Any individual member or members of the state council may enter any long-term care facility involved in an appeal, pursuant to the conditions specified in s. 400.0074(2).

(c) Assist the ombudsman to discover, investigate, and determine the existence of abuse or neglect in any long-term care facility, and work with the adult protective services program as required in ss. 415.101-415.113.

(d) Assist the ombudsman in eliciting, receiving, responding to, and resolving complaints made by or on behalf of residents.

(e) Elicit and coordinate state, district, local, and voluntary organizational assistance for the purpose of improving the care received by residents.

(f) Assist the state ombudsman in preparing the annual report described in s. 400.0065.

(3) The State Long-Term Care Ombudsman Council consists of one active certified ombudsman from each local council in a district plus three at-large members.

(a) Each local council in a district must select a representative of its choice to serve on the state council.

(b)1. The state ombudsman shall submit to the secretary a list of individuals recommended for appointment to the at-large positions on the state council. The list may not include the name of any individual who is currently serving in a district.

2. The secretary shall appoint three at-large members chosen from the list.

(4)(a)1. State council members shall serve 3-year terms.

2. A member of the state council may not serve more than two consecutive terms.

3. A local council may recommend replacement of its selected representative from the state council. If the council votes to replace its representative, the local council chair shall immediately notify the state ombudsman.

4. The position of any member missing three state council meetings within a 1-year period without cause may be declared vacant by the state ombudsman. The findings of the state ombudsman regarding cause shall be final and binding.

(b) Any vacancy on the state council shall be filled in the same manner as the original appointment.

(c)1. The state council shall elect a chair to serve for a term of 1 year. A chair may not serve more than two consecutive terms.

2. The chair shall select a vice chair from among the members. The vice chair shall preside over the state council in the absence of the chair.

3. The chair may create additional executive positions as necessary to carry out the duties of the state council. Any person appointed to an executive position shall serve at the pleasure of the chair, and his or her term shall expire on the same day as the term of the chair.

4. A chair may be immediately removed from office before the expiration of his or her term by a vote of two-thirds of all state council members present at any meeting at which a quorum is present. If a chair is removed from office before the expiration of his or her term, a replacement chair shall be chosen during the same meeting in the same manner as described in this paragraph, and the term of the replacement chair shall begin immediately. The replacement chair shall serve for the remainder of the term and is eligible to serve two subsequent consecutive terms.

(d)1. The state council shall meet upon the call of the chair or upon the call of the state ombudsman. The state council shall meet at least quarterly but may meet more frequently as needed.

2. A quorum shall be considered present if more than 50 percent of all active state council members are in attendance at the same meeting.

3. The state council may not vote on or otherwise make any decisions resulting in a recommendation that will directly impact the state council, the district, or any local council, outside of a publicly noticed meeting at which a quorum is present.

(e) Members may not receive compensation for attendance at state council meetings but shall, with approval from the state ombudsman, be reimbursed for per diem and travel expenses as provided in s. 112.061.

History.—ss. 5, 30, 31, ch. 93-177; s. 759, ch. 95-148; s. 113, ch. 99-8; s. 209, ch. 99-13; s. 15, ch. 2000-263; s. 11, ch. 2000-305; s. 124, ch. 2000-349; s. 44, ch. 2000-367; s. 22, ch. 2002-223; s. 6, ch. 2006-121; s. 5, ch. 2015-31.



400.0069 - Long-term care ombudsman districts; local long-term care ombudsman councils; duties; appointment.

400.0069 Long-term care ombudsman districts; local long-term care ombudsman councils; duties; appointment.—

(1)(a) The state ombudsman shall designate districts and each district shall designate local long-term care ombudsman councils to carry out the duties of the State Long-Term Care Ombudsman Program within local communities. Each district shall function under the direction of the state ombudsman.

(b) The state ombudsman shall ensure that there is at least one employee of the department certified as a long-term care ombudsman and a least one local council operating in each district. The state ombudsman may create additional local councils as necessary to ensure that residents throughout the state have adequate access to State Long-Term Care Ombudsman Program services.

(c) Each district shall convene a public meeting at least quarterly.

(2) The duties of the representatives of the State Long-Term Care Ombudsman Program are to:

(a) Provide services to assist in protecting the health, safety, welfare, and rights of residents.

(b) Discover, investigate, and determine the existence of abuse, neglect, or exploitation in any long-term care facility and to use the procedures provided for in ss. 415.101-415.113 when applicable.

(c) Identify, investigate, and resolve complaints made by or on behalf of residents relating to actions or omissions by providers of long-term care services, other public agencies, guardians, or representative payees which may adversely affect the health, safety, welfare, or rights of residents.

(d) Review and, if necessary, comment on all existing or proposed rules, regulations, and other governmental policies and actions relating to long-term care facilities that may potentially have an effect on the health, safety, welfare, and rights of residents.

(e) Review personal property and money accounts of residents who are receiving assistance under the Medicaid program pursuant to an investigation to obtain information regarding a specific complaint.

(f) Recommend that the state ombudsman and the legal advocate seek administrative, legal, and other remedies to protect the health, safety, welfare, and rights of residents.

(g) Provide technical assistance for the development of resident and family councils at long-term care facilities.

(h) Carry out other activities that the state ombudsman determines to be appropriate.

(3) In order to carry out the duties specified in subsection (2), a representative of the State Long-Term Care Ombudsman Program or a member of a local council is authorized to enter any long-term care facility without notice or first obtaining a warrant; however, s. 400.0074(2) may apply regarding notice of a followup administrative assessment.

(4) Each district and local council shall be composed of ombudsmen whose primary residences are located within the boundaries of the district.

(a) Upon good cause shown and with the consent of the ombudsman, the state ombudsman may appoint an ombudsman to another district. The ombudsman shall strive to ensure that each local council include the following persons as members:

1. At least one medical or osteopathic physician whose practice includes or has included a substantial number of geriatric patients and who may practice in a long-term care facility;

2. At least one registered nurse who has geriatric experience;

3. At least one licensed pharmacist;

4. At least one registered dietitian;

5. At least six nursing home residents or representative consumer advocates for nursing home residents;

6. At least three residents of assisted living facilities or adult family-care homes or three representative consumer advocates for alternative long-term care facility residents;

7. At least one attorney; and

8. At least one professional social worker.

(b) The following individuals may not be appointed as ombudsmen:

1. The owner or representative of a long-term care facility.

2. A provider or representative of a provider of long-term care service.

3. An employee of the agency.

4. An employee of the department, except for staff certified as ombudsmen in the district offices.

5. An employee of the Department of Children and Families.

6. An employee of the Agency for Persons with Disabilities.

(5)(a) To be appointed as an ombudsman, an individual must:

1. Submit an application to the state ombudsman or his or her designee.

2. Successfully complete a level 2 background screening pursuant to s. 430.0402 and chapter 435.

(b) The state ombudsman shall approve or deny the appointment of the individual as an ombudsman. If the state ombudsman rescinds the approval of a member on a local council, the state ombudsman shall ensure that the individual is immediately removed from the local council on which he or she serves and the individual may no longer represent the State Long-Term Care Ombudsman Program until the state ombudsman provides his or her approval.

(c) Upon appointment as an ombudsman, the individual may participate in district activities, but may not represent the program or conduct any authorized program duties until the individual has completed the initial training specified in s. 400.0091(1) and has been certified by the state ombudsman.

(d) The state ombudsman may rescind the appointment of an individual as an ombudsman for good cause shown, such as development of a conflict of interest, failure to adhere to the policies and procedures established by the State Long-Term Care Ombudsman Program, or demonstrated inability to carry out the responsibilities of the program. After the appointment is rescinded, the individual may not conduct any duties as an ombudsman and may not represent the State Long-Term Care Ombudsman Program.

(e) A local council may recommend the removal of one or more of its members by submitting to the state ombudsman a resolution adopted by a two-thirds vote of the members of the council stating the name of the member or members recommended for removal and the reasons for the recommendation. If such a recommendation is adopted by a local council, the local council chair or district manager shall immediately report the council’s recommendation to the state ombudsman. The state ombudsman shall review the recommendation of the local council and advise the district manager and local council chair of his or her decision regarding removal of the council member or members.

(6)(a) Each local council shall elect a chair for a term of 1 year. There shall be no limitation on the number of terms that an approved member of a local council may serve as chair.

(b) The chair shall select a vice chair from among the members of the council. The vice chair shall preside over the council in the absence of the chair.

(c) The chair may create additional executive positions as necessary to carry out the duties of the local council. Any person appointed to an executive position shall serve at the pleasure of the chair, and his or her term shall expire on the same day as the term of the chair.

(d) A chair may be immediately removed from office prior to the expiration of his or her term by a vote of two-thirds of the members of the local council. If any chair is removed from office before the expiration of his or her term, a replacement chair shall be elected during the same meeting, and the term of the replacement chair shall begin immediately. The replacement chair shall serve for the remainder of the term of the person he or she replaced.

(7) Each local council shall meet upon the call of its chair or upon the call of the ombudsman. Each local council shall meet at least once a month but may meet more frequently if necessary.

(8) An ombudsman may not receive compensation but shall, with approval from the state ombudsman, be reimbursed for travel expenses in accordance with the provisions of s. 112.061.

(9) A representative of the State Long-Term Care Ombudsman Program may call upon appropriate state agencies for professional assistance as needed in the discharge of his or her duties, and such state agencies shall cooperate in providing requested information and agency representation.

History.—s. 27, ch. 75-233; s. 3, ch. 76-168; s. 136, ch. 77-104; s. 8, ch. 77-401; s. 1, ch. 77-457; s. 4, ch. 78-323; s. 2, ch. 78-393; ss. 6, 12, ch. 80-198; ss. 2, 3, 5, ch. 81-184; ss. 2, 3, ch. 81-318; ss. 1, 4, ch. 82-46; ss. 15, 19, ch. 82-148; ss. 35, 79, 80, 83, 84, ch. 83-181; s. 39, ch. 86-220; s. 2, ch. 87-396; s. 7, ch. 89-294; s. 3, ch. 91-115; s. 27, ch. 92-33; ss. 6, 29, 30, 31, ch. 93-177; s. 49, ch. 93-217; s. 760, ch. 95-148; s. 5, ch. 95-210; s. 114, ch. 99-8; s. 125, ch. 2000-349; s. 45, ch. 2000-367; s. 23, ch. 2002-223; s. 7, ch. 2006-121; s. 21, ch. 2006-197; s. 121, ch. 2014-19; s. 6, ch. 2015-31.

Note.—Former s. 400.307.



400.0070 - Conflicts of interest.

400.0070 Conflicts of interest.—

(1) A representative of the State Long-Term Care Ombudsman Program may not:

(a) Have a direct involvement in the licensing or certification of, or an ownership or investment interest in, a long-term care facility or a provider of a long-term care service.

(b) Be employed by, or participate in the management of, a long-term care facility.

(c) Receive, or have a right to receive, directly or indirectly, remuneration, in cash or in kind, under a compensation agreement with the owner or operator of a long-term care facility.

(2) Each representative of the State Long-Term Care Ombudsman Program shall certify that he or she does not have a conflict of interest.

(3) The department, in consultation with the state ombudsman, shall define by rule:

(a) Situations that constitute a conflict of interest which could materially affect the objectivity or capacity of an individual to serve as a representative of the State Long-Term Care Ombudsman Program while carrying out the purposes of the State Long-Term Care Ombudsman Program as specified in this part.

(b) The procedure by which an individual listed in subsection (2) must certify that he or she does not have a conflict of interest.

History.—s. 8, ch. 2006-121; s. 7, ch. 2015-31; s. 45, ch. 2016-10.



400.0071 - State Long-Term Care Ombudsman Program complaint procedures.

400.0071 State Long-Term Care Ombudsman Program complaint procedures.—The department, in consultation with the state ombudsman, shall adopt rules implementing state and local complaint procedures. The rules must include procedures for receiving, investigating, identifying, and resolving complaints concerning the health, safety, welfare, and rights of residents.

History.—s. 28, ch. 75-233; s. 3, ch. 76-168; s. 9, ch. 77-401; s. 1, ch. 77-457; ss. 7, 12, ch. 80-198; ss. 4, 6, ch. 81-184; ss. 2, 3, ch. 81-318; s. 4, ch. 82-46; ss. 36, 79, 83, ch. 83-181; ss. 16, 29, 30, ch. 93-177; s. 49, ch. 93-217; s. 126, ch. 2000-349; s. 46, ch. 2000-367; s. 24, ch. 2002-223; s. 9, ch. 2006-121; s. 8, ch. 2015-31.

Note.—Former s. 400.311.



400.0073 - State and local ombudsman council investigations.

400.0073 State and local ombudsman council investigations.—

(1) A representative of the State Long-Term Care Ombudsman Program shall identify and investigate, within a reasonable time after a complaint is made, by or on behalf of a resident relating to actions or omissions by providers or representatives of providers of long-term care services, other public agencies, guardians, or representative payees which may adversely affect the health, safety, welfare, or rights of residents.

(2) Subsequent to an appeal from a local council, the state council may investigate any complaint received by the local council involving a long-term care facility or a resident.

(3) If a representative of the State Long-Term Care Ombudsman Program is not allowed to enter a long-term care facility, the administrator of the facility shall be considered to have interfered with a representative of the State Long-Term Care Ombudsman Program in the performance of official duties as described in s. 400.0083(1) and to have violated this part. The representative of the State Long-Term Care Ombudsman Program shall report a facility’s refusal to allow entry to the state ombudsman or his or her designee, who shall report the incident to the agency, and the agency shall record the report and take it into consideration when determining actions allowable under s. 400.102, s. 400.121, s. 429.14, s. 429.19, s. 429.69, or s. 429.71.

History.—s. 29, ch. 75-233; s. 3, ch. 76-168; s. 10, ch. 77-401; s. 1, ch. 77-457; ss. 8, 12, ch. 80-198; ss. 4, 6, ch. 81-184; ss. 2, 3, ch. 81-318; s. 4, ch. 82-46; ss. 16, 19, ch. 82-148; ss. 37, 79, 83, ch. 83-181; ss. 7, 29, 30, ch. 93-177; s. 49, ch. 93-217; s. 761, ch. 95-148; s. 127, ch. 2000-349; s. 47, ch. 2000-367; s. 1, ch. 2001-45; s. 10, ch. 2006-121; s. 22, ch. 2006-197; s. 76, ch. 2007-5; s. 53, ch. 2007-230; s. 9, ch. 2015-31.

Note.—Former s. 400.314.



400.0074 - Local ombudsman council onsite administrative assessments.

400.0074 Local ombudsman council onsite administrative assessments.—

(1) A representative of the State Long-Term Care Ombudsman Program shall conduct, at least annually, an onsite administrative assessment of each nursing home, assisted living facility, and adult family-care home. This administrative assessment must be comprehensive in nature, must be resident-centered, and must focus on factors affecting residents’ rights, health, safety, and welfare. Each local council is encouraged to conduct a similar onsite administrative assessment of each additional long-term care facility within its jurisdiction.

(2) An onsite administrative assessment conducted by a local council shall be subject to the following conditions:

(a) To the extent possible and reasonable, the administrative assessment may not duplicate the efforts of surveys and inspections of long-term care facilities conducted by state agencies.

(b) An administrative assessment shall be conducted at a time and for a duration necessary to produce the information required to complete the assessment.

(c) Advance notice of an administrative assessment may not be provided to a long-term care facility, except that notice of followup assessments on specific problems may be provided.

(d) A representative of the State Long-Term Care Ombudsman Program present for the administrative assessment must identify himself or herself to the administrator of the facility or his or her designee.

(e) An administrative assessment may not unreasonably interfere with the programs and activities of residents.

(f) A representative of the State Long-Term Care Ombudsman Program may not enter a single-family residential unit within a long-term care facility during an administrative assessment without the permission of the resident or the representative of the resident.

(g) An administrative assessment must be conducted in a manner that does not impose an unreasonable burden on a long-term care facility.

(h) Upon completion of an administrative assessment, the local council shall conduct an exit consultation with the facility administrator or a designee representing the facility to discuss issues and concerns in areas affecting residents’ rights, health, safety, and welfare and, if needed, make recommendations for improvement.

(3) Regardless of jurisdiction, the state ombudsman may authorize a state or local council member to assist another local council to perform the administrative assessments described in this section.

(4) An onsite administrative assessment may not be accomplished by forcible entry. However, if a representative of the State Long-Term Care Ombudsman Program is not allowed to enter a long-term care facility, the administrator of the facility shall be considered to have interfered with a representative of the State Long-Term Care Ombudsman Program in the performance of official duties as described in s. 400.0083(1) and to have committed a violation of this part. The representative of the State Long-Term Care Ombudsman Program shall report the refusal by a facility to allow entry to the state ombudsman or his or her designee, who shall report the incident to the agency, and the agency shall record the report and take it into consideration when determining actions allowable under s. 400.102, s. 400.121, s. 429.14, s. 429.19, s. 429.69, or s. 429.71.

(5) The department, in consultation with the state ombudsman, may adopt rules implementing procedures for conducting onsite administrative assessments of long-term care facilities.

History.—s. 11, ch. 2006-121; s. 77, ch. 2007-5; s. 54, ch. 2007-230; s. 10, ch. 2015-31; s. 2, ch. 2015-126.



400.0075 - Complaint notification and resolution procedures.

400.0075 Complaint notification and resolution procedures.—

(1)(a) Any complaint verified by a representative of the State Long-Term Care Ombudsman Program as a result of an investigation which is determined by the local council to require remedial action may be identified and brought to the attention of the long-term care facility administrator subject to the confidentiality provisions of s. 400.0077. Upon receipt of the information, the administrator, with the concurrence of the representative of the State Long-Term Care Ombudsman Program, shall establish target dates for taking appropriate remedial action. If, by the target date, the remedial action is not completed or forthcoming, the representative of the State Long-Term Care Ombudsman Program may extend the target date if there is reason to believe such action would facilitate the resolution of the complaint, or the representative of the State Long-Term Care Ombudsman Program may refer the complaint to the district manager, who may refer the complaint to the state council.

(b) If the representative of the State Long-Term Care Ombudsman Program determines that the health, safety, welfare, or rights of a resident are in imminent danger, the representative of the State Long-Term Care Ombudsman Program must immediately notify the district manager and local council chair. The district manager or local council chair, after verifying that such imminent danger exists, must notify the appropriate state agencies, including law enforcement agencies, the state ombudsman, and the legal advocate to ensure the protection of the resident.

(c) If the state ombudsman or legal advocate has reason to believe that the long-term care facility or an employee of the facility has committed a criminal act, the state ombudsman or legal advocate shall provide the local law enforcement agency with the relevant information to initiate an investigation of the case.

(2) Upon referral from a district or local council, the state ombudsman or his or her designee shall assume the responsibility for the disposition of the complaint. If a long-term care facility fails to take action to resolve or remedy the complaint, the state ombudsman may:

(a) In accordance with s. 400.0077, publicize the complaint, the recommendations of the local or state council, and the response of the long-term care facility.

(b) Recommend to the department and the agency a series of facility reviews pursuant to s. 400.19, s. 429.34, or s. 429.67 to ensure correction and nonrecurrence of the conditions that gave rise to the complaint against the long-term care facility.

(c) Recommend to the department and the agency that the long-term care facility no longer receive payments under any state assistance program, including Medicaid.

(d) Recommend to the department and the agency that procedures be initiated for action against the long-term care facility’s license in accordance with chapter 120.

(3) If the state ombudsman, after consultation with the legal advocate, has reason to believe that the long-term care facility or an employee of the facility has committed a criminal act, the state ombudsman shall provide the local law enforcement agency with the relevant information to initiate an investigation of the case.

History.—s. 30, ch. 75-233; s. 3, ch. 76-168; s. 244, ch. 77-147; s. 11, ch. 77-401; s. 1, ch. 77-457; s. 19, ch. 78-95; ss. 14, 18, ch. 80-186; ss. 9, 12, ch. 80-198; ss. 4, 6, ch. 81-184; ss. 2, 3, ch. 81-318; s. 4, ch. 82-46; ss. 17, 19, ch. 82-148; ss. 38, 79, 83, ch. 83-181; s. 17, ch. 90-347; ss. 8, 29, 30, ch. 93-177; s. 49, ch. 93-217; s. 762, ch. 95-148; s. 42, ch. 95-196; s. 115, ch. 99-8; s. 128, ch. 2000-349; s. 48, ch. 2000-367; s. 44, ch. 2004-5; s. 12, ch. 2006-121; s. 78, ch. 2007-5; s. 11, ch. 2015-31.

Note.—Former s. 400.317.



400.0077 - Confidentiality.

400.0077 Confidentiality.—

(1) The following are confidential and exempt from the provisions of s. 119.07(1):

(a) Resident records held by the ombudsman or by the state or a local ombudsman council.

(b) The names or identities of the complainants or residents involved in a complaint, including any problem identified by an ombudsman council as a result of an investigation, unless:

1. The complainant or resident, or the legal representative of the complainant or resident, consents to the disclosure in writing;

2. The complainant or resident consents orally and the consent is documented contemporaneously in writing by the ombudsman council requesting such consent; or

3. The disclosure is required by court order.

(c) Any other information about a complaint, including any problem identified by an ombudsman council as a result of an investigation, unless an ombudsman council determines that the information does not meet any of the criteria specified in 1s. 119.14(4)(b); or unless the information is to collect data for submission to those entities specified in s. 712(c) of the federal Older Americans Act for the purpose of identifying and resolving significant problems.

(2) That portion of an ombudsman council meeting in which an ombudsman council discusses information that is confidential and exempt from the provisions of s. 119.07(1) is closed to the public and exempt from the provisions of s. 286.011.

(3) All other matters before the council shall be open to the public and subject to chapter 119 and s. 286.011.

(4) Members of any state or local ombudsman council shall not be required to testify in any court with respect to matters held to be confidential under s. 429.14 except as may be necessary to enforce the provisions of this act.

(5) Subject to the provisions of this section, the Office of State Long-Term Care Ombudsman shall adopt rules for the disclosure by the ombudsman or local ombudsman councils of files maintained by the program.

(6) This section does not limit the subpoena power of the Attorney General pursuant to s. 409.920(10)(b).

History.—ss. 31, 32, ch. 75-233; s. 3, ch. 76-168; s. 12, ch. 77-401; s. 1, ch. 77-457; ss. 10, 12, ch. 80-198; ss. 4, 6, ch. 81-184; ss. 2, 3, ch. 81-318; s. 4, ch. 82-46; ss. 39, 79, 83, ch. 83-181; s. 18, ch. 90-347; ss. 9, 29, 30, ch. 93-177; s. 49, ch. 93-217; s. 225, ch. 96-406; s. 3, ch. 2000-163; s. 129, ch. 2000-349; s. 49, ch. 2000-367; s. 18, ch. 2004-344; s. 23, ch. 2006-197; s. 33, ch. 2009-223.

1Note.—Repealed by s. 1, ch. 95-217.

Note.—Former s. 400.321.



400.0078 - Citizen access to State Long-Term Care Ombudsman Program services.

400.0078 Citizen access to State Long-Term Care Ombudsman Program services.—

(1) The office shall establish a statewide toll-free telephone number and e-mail address for receiving complaints concerning matters adversely affecting the health, safety, welfare, or rights of residents.

(2) Upon admission to a long-term care facility, each resident or representative of a resident must receive information regarding:

(a) The purpose of the State Long-Term Care Ombudsman Program.

(b) The statewide toll-free telephone number and e-mail address for receiving complaints.

(c) Information that retaliatory action cannot be taken against a resident for presenting grievances or for exercising any other resident right.

(d) Other relevant information regarding how to contact representatives of the State Long-Term Care Ombudsman Program.

Each resident or his or her representative must be furnished additional copies of this information upon request.

History.—s. 4, ch. 99-394; s. 13, ch. 2006-121; s. 12, ch. 2015-31; s. 3, ch. 2015-126.



400.0079 - Immunity.

400.0079 Immunity.—

(1) Any person making a complaint pursuant to this part who does so in good faith shall be immune from any liability, civil or criminal, that otherwise might be incurred or imposed as a direct or indirect result of making the complaint.

(2) Representatives of the State Long-Term Care Ombudsman Program are immune from any liability, civil or criminal, that otherwise might be incurred or imposed during the good faith performance of official duties.

History.—s. 33, ch. 75-233; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 10, 29, 30, ch. 93-177; s. 49, ch. 93-217; s. 130, ch. 2000-349; s. 50, ch. 2000-367; s. 14, ch. 2006-121; s. 13, ch. 2015-31.

Note.—Former s. 400.324.



400.0081 - Access to facilities, residents, and records.

400.0081 Access to facilities, residents, and records.—

(1) A long-term care facility shall provide representatives of the State Long-Term Care Ombudsman Program with access to:

(a) The long-term care facility and its residents.

(b) Where appropriate, medical and social records of a resident for review if:

1. The representative of the State Long-Term Care Ombudsman Program has the permission of the resident or the legal representative of the resident; or

2. The resident is unable to consent to the review and does not have a legal representative.

(c) Medical and social records of a resident as necessary to investigate a complaint, if:

1. A legal representative or guardian of the resident refuses to give permission;

2. The representative of the State Long-Term Care Ombudsman Program has reasonable cause to believe that the legal representative or guardian is not acting in the best interests of the resident; and

3. The representative of the State Long-Term Care Ombudsman Program obtains the approval of the state ombudsman.

(d) Administrative records, policies, and documents to which residents or the general public have access.

(e) Upon request, copies of all licensing and certification records maintained by the state with respect to a long-term care facility.

(2) The department, in consultation with the state ombudsman, may adopt rules to establish procedures to ensure access to facilities, residents, and records as described in this section.

History.—ss. 11, 30, ch. 93-177; s. 131, ch. 2000-349; s. 51, ch. 2000-367; s. 15, ch. 2006-121; s. 14, ch. 2015-31; s. 46, ch. 2016-10.



400.0083 - Interference; retaliation; penalties.

400.0083 Interference; retaliation; penalties.—

(1) A person, long-term care facility, or other entity may not willfully interfere with a representative of the State Long-Term Care Ombudsman Program in the performance of official duties.

(2) A person, long-term care facility, or other entity may not knowingly or willfully take action or retaliate against any resident, employee, or other person for filing a complaint with, providing information to, or otherwise cooperating with any representative of the State Long-Term Care Ombudsman Program.

(3) A person, long-term care facility, or other entity that violates this section:

(a) Is liable for damages and equitable relief as determined by law.

(b) Commits a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—ss. 12, 30, ch. 93-177; s. 132, ch. 2000-349; s. 52, ch. 2000-367; s. 16, ch. 2006-121; s. 15, ch. 2015-31.



400.0087 - Department oversight; funding.

400.0087 Department oversight; funding.—

(1) The department shall meet the costs associated with the State Long-Term Care Ombudsman Program from funds appropriated to it.

(a) The department shall include the costs associated with support of the State Long-Term Care Ombudsman Program when developing its budget requests for consideration by the Governor and submittal to the Legislature.

(b) The department may divert from the federal ombudsman appropriation an amount equal to the department’s administrative cost ratio to cover the costs associated with administering the State Long-Term Care Ombudsman Program. The remaining allotment from the Older Americans Act program shall be expended on direct ombudsman activities.

(2) The department shall monitor the State Long-Term Care Ombudsman Program, the state council, and the local councils to ensure that each is carrying out the duties delegated to it by state and federal law.

(3) The department is responsible for ensuring that the State Long-Term Care Ombudsman Program:

(a) Has the objectivity and independence required to qualify it for funding under the federal Older Americans Act.

(b) Provides information to public and private agencies, legislators, and others.

(c) Provides appropriate training to representatives of the State Long-Term Care Ombudsman Program.

(d) Coordinates ombudsman services with Disability Rights Florida, the Advocacy Center for Persons with Disabilities and with providers of legal services to residents of long-term care facilities in compliance with state and federal laws.

(4) The department shall also:

(a) Receive and disburse state and federal funds for purposes that the state ombudsman has formulated in accordance with the Older Americans Act.

(b) Whenever necessary, act as liaison between agencies and branches of the federal and state governments and the State Long-Term Care Ombudsman Program.

History.—ss. 13, 30, ch. 93-177; s. 43, ch. 95-196; s. 133, ch. 2000-349; s. 53, ch. 2000-367; s. 25, ch. 2002-223; s. 18, ch. 2006-121; s. 16, ch. 2015-31; s. 47, ch. 2016-10.



400.0089 - Complaint data reports.

400.0089 Complaint data reports.—The State Long-Term Care Ombudsman Program shall maintain a statewide uniform reporting system to collect and analyze data relating to complaints and conditions in long-term care facilities and to residents for the purpose of identifying and resolving complaints. Information pertaining to the number and types of complaints received by the State Long-Term Care Ombudsman Program shall be published quarterly and made readily available and shall include such information in the annual report required under s. 400.0065.

History.—ss. 14, 30, ch. 93-177; s. 44, ch. 95-196; s. 116, ch. 99-8; s. 16, ch. 2000-263; s. 134, ch. 2000-349; s. 54, ch. 2000-367; s. 26, ch. 2002-223; s. 37, ch. 2003-1; s. 19, ch. 2006-121; s. 17, ch. 2015-31.



400.0091 - Training.

400.0091 Training.—The state ombudsman shall ensure that appropriate training is provided to all representatives of the State Long-Term Care Ombudsman Program.

(1) All representatives of the State Long-Term Care Ombudsman Program shall be given a minimum of 20 hours of training upon employment with the State Long-Term Care Ombudsman Program or appointment as an ombudsman. Ten hours of training in the form of continuing education is required annually thereafter.

(2) The state ombudsman shall approve the curriculum for the initial and continuing education training, which must, at a minimum, address:

(a) Resident confidentiality.

(b) Guardianships and powers of attorney.

(c) Medication administration.

(d) Care and medication of residents with dementia and Alzheimer’s disease.

(e) Accounting for residents’ funds.

(f) Discharge rights and responsibilities.

(g) Cultural sensitivity.

(h) Any other topic related to residency in a long-term care facility.

(3) An individual other than the state ombudsman may not hold himself or herself out as a representative of the State Long-Term Care Ombudsman Program or conduct any authorized program duty described in this part unless the individual has received the training required by this section and has been certified by the state ombudsman as qualified to carry out ombudsman activities on behalf of the office or the state or local councils.

History.—ss. 15, 30, ch. 93-177; s. 135, ch. 2000-349; s. 55, ch. 2000-367; s. 32, ch. 2001-62; s. 27, ch. 2002-223; s. 20, ch. 2006-121; s. 18, ch. 2015-31.






Part II - NURSING HOMES (ss. 400.011-400.334)

400.011 - Purpose.

400.011 Purpose.—The purpose of this part is to provide for the development, establishment, and enforcement of basic standards for:

(1) The health, care, and treatment of persons in nursing homes and related health care facilities; and

(2) The maintenance and operation of such institutions that will ensure safe, adequate, and appropriate care, treatment, and health of persons in such facilities.

History.—s. 1, ch. 69-309; s. 1, ch. 70-361; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 3, 79, 83, ch. 83-181; s. 30, ch. 93-177; ss. 1, 49, ch. 93-217; s. 28, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372.



400.021 - Definitions.

400.021 Definitions.—When used in this part, unless the context otherwise requires, the term:

(1) “Administrator” means the licensed individual who has the general administrative charge of a facility.

(2) “Agency” means the Agency for Health Care Administration, which is the licensing agency under this part.

(3) “Bed reservation policy” means the number of consecutive days and the number of days per year that a resident may leave the nursing home facility for overnight therapeutic visits with family or friends or for hospitalization for an acute condition before the licensee may discharge the resident due to his or her absence from the facility.

(4) “Board” means the Board of Nursing Home Administrators.

(5) “Custodial service” means care for a person which entails observation of diet and sleeping habits and maintenance of a watchfulness over the general health, safety, and well-being of the aged or infirm.

(6) “Department” means the Department of Children and Families.

(7) “Facility” means any institution, building, residence, private home, or other place, whether operated for profit or not, including a place operated by a county or municipality, which undertakes through its ownership or management to provide for a period exceeding 24-hour nursing care, personal care, or custodial care for three or more persons not related to the owner or manager by blood or marriage, who by reason of illness, physical infirmity, or advanced age require such services, but does not include any place providing care and treatment primarily for the acutely ill. A facility offering services for fewer than three persons is within the meaning of this definition if it holds itself out to the public to be an establishment which regularly provides such services.

(8) “Geriatric outpatient clinic” means a site for providing outpatient health care to persons 60 years of age or older, which is staffed by a registered nurse, a physician assistant, or a licensed practical nurse under the direct supervision of a registered nurse, advanced registered nurse practitioner, physician assistant, or physician.

(9) “Geriatric patient” means any patient who is 60 years of age or older.

(10) “Local ombudsman council” means a local long-term care ombudsman council established pursuant to s. 400.0069, located within the Older Americans Act planning and service areas.

(11) “Nursing home bed” means an accommodation which is ready for immediate occupancy, or is capable of being made ready for occupancy within 48 hours, excluding provision of staffing; and which conforms to minimum space requirements, including the availability of appropriate equipment and furnishings within the 48 hours, as specified by rule of the agency, for the provision of services specified in this part to a single resident.

(12) “Nursing home facility” means any facility which provides nursing services as defined in part I of chapter 464 and which is licensed according to this part.

(13) “Nursing service” means such services or acts as may be rendered, directly or indirectly, to and in behalf of a person by individuals as defined in s. 464.003.

(14) “Office” has the same meaning as in s. 400.0060.

(15) “Planning and service area” means the geographic area in which the Older Americans Act programs are administered and services are delivered by the Department of Elderly Affairs.

(16) “Representative of the State Long-Term Care Ombudsman Program” has the same meaning as in s. 400.0060.

(17) “Respite care” means admission to a nursing home for the purpose of providing a short period of rest or relief or emergency alternative care for the primary caregiver of an individual receiving care at home who, without home-based care, would otherwise require institutional care.

(18) “Resident care plan” means a written plan developed, maintained, and reviewed not less than quarterly by a registered nurse, with participation from other facility staff and the resident or his or her designee or legal representative, which includes a comprehensive assessment of the needs of an individual resident; the type and frequency of services required to provide the necessary care for the resident to attain or maintain the highest practicable physical, mental, and psychosocial well-being; a listing of services provided within or outside the facility to meet those needs; and an explanation of service goals.

(19) “Resident designee” means a person, other than the owner, administrator, or employee of the facility, designated in writing by a resident or a resident’s guardian, if the resident is adjudicated incompetent, to be the resident’s representative for a specific, limited purpose.

(20) “State Long-Term Care Ombudsman Program” has the same meaning as in s. 400.0060.

(21) “Therapeutic spa services” means bathing, nail, and hair care services and other similar services related to personal hygiene.

History.—s. 2, ch. 69-309; ss. 19, 35, ch. 69-106; s. 2, ch. 70-361; s. 1, ch. 70-439; ss. 21, 25, ch. 75-233; s. 3, ch. 76-168; s. 234, ch. 77-147; s. 1, ch. 77-457; ss. 1, 18, ch. 80-186; ss. 1, 12, ch. 80-198; s. 249, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 4, 79, 83, ch. 83-181; s. 1, ch. 90-330; ss. 20, 30, ch. 93-177; ss. 2, 49, ch. 93-217; s. 763, ch. 95-148; s. 117, ch. 99-8; s. 94, ch. 2000-318; s. 136, ch. 2000-349; s. 1, ch. 2000-350; s. 56, ch. 2000-367; s. 2, ch. 2001-45; s. 3, ch. 2004-298; s. 55, ch. 2007-230; s. 4, ch. 2012-160; s. 122, ch. 2014-19; s. 20, ch. 2015-31.



400.022 - Residents’ rights.

400.022 Residents’ rights.—

(1) All licensees of nursing home facilities shall adopt and make public a statement of the rights and responsibilities of the residents of such facilities and shall treat such residents in accordance with the provisions of that statement. The statement shall assure each resident the following:

(a) The right to civil and religious liberties, including knowledge of available choices and the right to independent personal decision, which will not be infringed upon, and the right to encouragement and assistance from the staff of the facility in the fullest possible exercise of these rights.

(b) The right to private and uncensored communication, including, but not limited to, receiving and sending unopened correspondence, access to a telephone, visiting with any person of the resident’s choice during visiting hours, and overnight visitation outside the facility with family and friends in accordance with facility policies, physician orders, and Title XVIII (Medicare) and Title XIX (Medicaid) of the Social Security Act regulations, without the resident’s losing his or her bed. Facility visiting hours shall be flexible, taking into consideration special circumstances such as, but not limited to, out-of-town visitors and working relatives or friends. Unless otherwise indicated in the resident care plan, the licensee shall, with the consent of the resident and in accordance with policies approved by the agency, permit recognized volunteer groups, representatives of community-based legal, social, mental health, and leisure programs, and members of the clergy access to the facility during visiting hours for the purpose of visiting with and providing services to any resident.

(c) Any entity or individual that provides health, social, legal, or other services to a resident has the right to have reasonable access to the resident. The resident has the right to deny or withdraw consent to access at any time by any entity or individual. Notwithstanding the visiting policy of the facility, the following individuals must be permitted immediate access to the resident:

1. Any representative of the federal or state government, including, but not limited to, representatives of the Department of Children and Families, the Department of Health, the Agency for Health Care Administration, the Office of the Attorney General, and the Department of Elderly Affairs; any law enforcement officer; any representative of the State Long-Term Care Ombudsman Program; and the resident’s individual physician.

2. Subject to the resident’s right to deny or withdraw consent, immediate family or other relatives of the resident.

The facility must allow representatives of the State Long-Term Care Ombudsman Program to examine a resident’s clinical records with the permission of the resident or the resident’s legal representative and consistent with state law.

(d) The right to present grievances on behalf of himself or herself or others to the staff or administrator of the facility, to governmental officials, or to any other person; to recommend changes in policies and services to facility personnel; and to join with other residents or individuals within or outside the facility to work for improvements in resident care, free from restraint, interference, coercion, discrimination, or reprisal. This right includes access to ombudsmen and advocates and the right to be a member of, to be active in, and to associate with advocacy or special interest groups. The right also includes the right to prompt efforts by the facility to resolve resident grievances, including grievances with respect to the behavior of other residents.

(e) The right to organize and participate in resident groups in the facility and the right to have the resident’s family meet in the facility with the families of other residents.

(f) The right to participate in social, religious, and community activities that do not interfere with the rights of other residents.

(g) The right to examine, upon reasonable request, the results of the most recent inspection of the facility conducted by a federal or state agency and any plan of correction in effect with respect to the facility.

(h) The right to manage his or her own financial affairs or to delegate such responsibility to the licensee, but only to the extent of the funds held in trust by the licensee for the resident. A quarterly accounting of any transactions made on behalf of the resident shall be furnished to the resident or the person responsible for the resident. The facility may not require a resident to deposit personal funds with the facility. However, upon written authorization of a resident, the facility must hold, safeguard, manage, and account for the personal funds of the resident deposited with the facility as follows:

1. The facility must establish and maintain a system that ensures a full, complete, and separate accounting, according to generally accepted accounting principles, of each resident’s personal funds entrusted to the facility on the resident’s behalf.

2. The accounting system established and maintained by the facility must preclude any commingling of resident funds with facility funds or with the funds of any person other than another resident.

3. A quarterly accounting of any transaction made on behalf of the resident shall be furnished to the resident or the person responsible for the resident.

4. Upon the death of a resident with personal funds deposited with the facility, the facility must convey within 30 days the resident’s funds, including interest, and a final accounting of those funds, to the individual or probate jurisdiction administering the resident’s estate, or, if a personal representative has not been appointed within 30 days, to the resident’s spouse or adult next of kin named in the beneficiary designation form provided for in s. 400.162(6).

5. The facility may not impose a charge against the personal funds of a resident for any item or service for which payment is made under Title XVIII or Title XIX of the Social Security Act.

(i) The right to be fully informed, in writing and orally, prior to or at the time of admission and during his or her stay, of services available in the facility and of related charges for such services, including any charges for services not covered under Title XVIII or Title XIX of the Social Security Act or not covered by the basic per diem rates and of bed reservation and refund policies of the facility.

(j) The right to be adequately informed of his or her medical condition and proposed treatment, unless the resident is determined to be unable to provide informed consent under Florida law, or the right to be fully informed in advance of any nonemergency changes in care or treatment that may affect the resident’s well-being; and, except with respect to a resident adjudged incompetent, the right to participate in the planning of all medical treatment, including the right to refuse medication and treatment, unless otherwise indicated by the resident’s physician; and to know the consequences of such actions.

(k) The right to refuse medication or treatment and to be informed of the consequences of such decisions, unless determined unable to provide informed consent under state law. When the resident refuses medication or treatment, the nursing home facility must notify the resident or the resident’s legal representative of the consequences of such decision and must document the resident’s decision in his or her medical record. The nursing home facility must continue to provide other services the resident agrees to in accordance with the resident’s care plan.

(l) The right to receive adequate and appropriate health care and protective and support services, including social services; mental health services, if available; planned recreational activities; and therapeutic and rehabilitative services consistent with the resident care plan, with established and recognized practice standards within the community, and with rules as adopted by the agency.

(m) The right to have privacy in treatment and in caring for personal needs; to close room doors and to have facility personnel knock before entering the room, except in the case of an emergency or unless medically contraindicated; and to security in storing and using personal possessions. Privacy of the resident’s body shall be maintained during, but not limited to, toileting, bathing, and other activities of personal hygiene, except as needed for resident safety or assistance. Residents’ personal and medical records shall be confidential and exempt from the provisions of s. 119.07(1).

(n) The right to be treated courteously, fairly, and with the fullest measure of dignity and to receive a written statement and an oral explanation of the services provided by the licensee, including those required to be offered on an as-needed basis.

(o) The right to be free from mental and physical abuse, corporal punishment, extended involuntary seclusion, and from physical and chemical restraints, except those restraints authorized in writing by a physician for a specified and limited period of time or as are necessitated by an emergency. In case of an emergency, restraint may be applied only by a qualified licensed nurse who shall set forth in writing the circumstances requiring the use of restraint, and, in the case of use of a chemical restraint, a physician shall be consulted immediately thereafter. Restraints may not be used in lieu of staff supervision or merely for staff convenience, for punishment, or for reasons other than resident protection or safety.

(p) The right to be transferred or discharged only for medical reasons or for the welfare of other residents, and the right to be given reasonable advance notice of no less than 30 days of any involuntary transfer or discharge, except in the case of an emergency as determined by a licensed professional on the staff of the nursing home, or in the case of conflicting rules and regulations which govern Title XVIII or Title XIX of the Social Security Act. For nonpayment of a bill for care received, the resident shall be given 30 days’ advance notice. A licensee certified to provide services under Title XIX of the Social Security Act may not transfer or discharge a resident solely because the source of payment for care changes. Admission to a nursing home facility operated by a licensee certified to provide services under Title XIX of the Social Security Act may not be conditioned upon a waiver of such right, and any document or provision in a document which purports to waive or preclude such right is void and unenforceable. Any licensee certified to provide services under Title XIX of the Social Security Act that obtains or attempts to obtain such a waiver from a resident or potential resident shall be construed to have violated the resident’s rights as established herein and is subject to disciplinary action as provided in subsection (3). The resident and the family or representative of the resident shall be consulted in choosing another facility.

(q) The right to freedom of choice in selecting a personal physician; to obtain pharmaceutical supplies and services from a pharmacy of the resident’s choice, at the resident’s own expense or through Title XIX of the Social Security Act; and to obtain information about, and to participate in, community-based activities programs, unless medically contraindicated as documented by a physician in the resident’s medical record. If a resident chooses to use a community pharmacy and the facility in which the resident resides uses a unit-dose system, the pharmacy selected by the resident shall be one that provides a compatible unit-dose system, provides service delivery, and stocks the drugs normally used by long-term care residents. If a resident chooses to use a community pharmacy and the facility in which the resident resides does not use a unit-dose system, the pharmacy selected by the resident shall be one that provides service delivery and stocks the drugs normally used by long-term care residents.

(r) The right to retain and use personal clothing and possessions as space permits, unless to do so would infringe upon the rights of other residents or unless medically contraindicated as documented in the resident’s medical record by a physician. If clothing is provided to the resident by the licensee, it shall be of reasonable fit.

(s) The right to have copies of the rules and regulations of the facility and an explanation of the responsibility of the resident to obey all reasonable rules and regulations of the facility and to respect the personal rights and private property of the other residents.

(t) The right to receive notice before the room of the resident in the facility is changed.

(u) The right to be informed of the bed reservation policy for a hospitalization. The nursing home shall inform a private-pay resident and his or her responsible party that his or her bed will be reserved for any single hospitalization for a period up to 30 days provided the nursing home receives reimbursement. Any resident who is a recipient of assistance under Title XIX of the Social Security Act, or the resident’s designee or legal representative, shall be informed by the licensee that his or her bed will be reserved for any single hospitalization for the length of time for which Title XIX reimbursement is available, up to 15 days; but that the bed will not be reserved if it is medically determined by the agency that the resident will not need it or will not be able to return to the nursing home, or if the agency determines that the nursing home’s occupancy rate ensures the availability of a bed for the resident. Notice shall be provided within 24 hours of the hospitalization.

(v) For residents of Medicaid or Medicare certified facilities, the right to challenge a decision by the facility to discharge or transfer the resident, as required under 42 C.F.R. s. 483.12.

(2) The licensee for each nursing home shall orally inform the resident of the resident’s rights and provide a copy of the statement required by subsection (1) to each resident or the resident’s legal representative at or before the resident’s admission to a facility. The licensee shall provide a copy of the resident’s rights to each staff member of the facility. Each such licensee shall prepare a written plan and provide appropriate staff training to implement the provisions of this section. The written statement of rights must include a statement that a resident may file a complaint with the agency or state or local ombudsman council. The statement must be in boldfaced type and include the telephone number and e-mail address of the State Long-Term Care Ombudsman Program and the telephone numbers of the local ombudsman council and the Elder Abuse Hotline operated by the Department of Children and Families.

(3) Any violation of the resident’s rights set forth in this section constitutes grounds for action by the agency under s. 400.102, s. 400.121, or part II of chapter 408. In order to determine whether the licensee is adequately protecting residents’ rights, the licensure inspection of the facility must include private informal conversations with a sample of residents to discuss residents’ experiences within the facility with respect to rights specified in this section and general compliance with standards and consultation with the State Long-Term Care Ombudsman Program.

(4) Any person who submits or reports a complaint concerning a suspected violation of the resident’s rights or concerning services or conditions in a facility or who testifies in any administrative or judicial proceeding arising from such complaint shall have immunity from any criminal or civil liability therefor, unless that person has acted in bad faith, with malicious purpose, or if the court finds that there was a complete absence of a justiciable issue of either law or fact raised by the losing party.

History.—s. 8, ch. 76-201; s. 1, ch. 77-174; ss. 1, 9, ch. 79-268; ss. 2, 18, ch. 80-186; s. 2, ch. 81-318; ss. 11, 19, ch. 82-148; ss. 5, 79, 83, ch. 83-181; s. 1, ch. 84-144; s. 15, ch. 90-347; s. 30, ch. 93-177; ss. 3, 49, ch. 93-217; s. 764, ch. 95-148; s. 226, ch. 96-406; s. 118, ch. 99-8; s. 5, ch. 99-394; ss. 70, 137, ch. 2000-349; s. 57, ch. 2000-367; s. 33, ch. 2001-62; s. 56, ch. 2007-230; s. 123, ch. 2014-19; s. 43, ch. 2015-2; s. 21, ch. 2015-31; s. 48, ch. 2016-10.



400.023 - Civil enforcement.

400.023 Civil enforcement.—

(1) An exclusive cause of action for negligence or a violation of residents’ rights as specified under this part which alleges direct or vicarious liability for the personal injury or death of a nursing home resident arising from such negligence or violation of rights and which seeks damages for such injury or death may be brought only against the licensee, the licensee’s management or consulting company, the licensee’s managing employees, and any direct caregivers, whether employees or contractors. A passive investor is not liable under this section. An action against any other individual or entity may be brought only pursuant to subsection (3).

(a) The action may be brought by the resident or his or her guardian, by a person or organization acting on behalf of a resident with the consent of the resident or his or her guardian, or by the personal representative of the estate of a deceased resident regardless of the cause of death.

(b) If the action alleges a claim for the resident’s rights or for negligence that caused the death of the resident, the claimant shall, after the verdict, but before the judgment is entered, elect survival damages pursuant to s. 46.021 or wrongful death damages pursuant to s. 768.21. If the action alleges a claim for the resident’s rights or for negligence that did not cause the death of the resident, the personal representative of the estate may recover damages for the negligence that caused injury to the resident.

(c) The action may be brought in any court of competent jurisdiction to enforce such rights and to recover actual and punitive damages for the violation of the rights of a resident or for negligence.

(d) A resident who prevails in seeking injunctive relief or an administrative remedy is entitled to recover the costs of the action, and reasonable attorney fees assessed against the defendant of up to $25,000. Fees shall be awarded solely for the injunctive or administrative relief and not for any claim or action for damages whether such claim or action is brought with a request for an injunction or administrative relief or as a separate action, except as provided under s. 768.79 or the Florida Rules of Civil Procedure.

(e) This section does not preclude theories of recovery not arising out of negligence or s. 400.022 which are available to a resident or to the agency. Chapter 766 does not apply to a cause of action brought under ss. 400.023-400.0238.

(2) As used in this section, the term:

(a) “Licensee” means an individual, corporation, partnership, firm, association, governmental entity, or other entity that is issued a permit, registration, certificate, or license by the agency and that is legally responsible for all aspects of the operation of the nursing home facility.

(b) “Management or consulting company” means an individual or entity who contracts with, or receives a fee from, a licensee to provide any of the following services for a nursing home facility:

1. Hiring or firing of the administrator or director of nursing;

2. Controlling or having control over the staffing levels at the facility;

3. Having control over the budget of the facility; or

4. Implementing and enforcing the policies and procedures of the facility.

(c) “Passive investor” means an individual or entity that has an interest in a facility but does not participate in the decisionmaking or operations of the facility.

(3) A cause of action may not be asserted against an individual or entity other than the licensee, the licensee’s management or consulting company, the licensee’s managing employees, and any direct caregivers, whether employees or contractors, unless, after a motion for leave to amend hearing, the court or an arbitration panel determines that there is sufficient evidence in the record or proffered by the claimant to establish a reasonable showing that:

(a) The individual or entity owed a duty of reasonable care to the resident and that the individual or entity breached that duty; and

(b) The breach of that duty is a legal cause of loss, injury, death, or damage to the resident.

For purposes of this subsection, if, in a proposed amended pleading, it is asserted that such cause of action arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading, the proposed amendment relates back to the original pleading.

(4) In a claim brought pursuant to this part alleging a violation of residents’ rights or negligence causing injury to or the death of a resident, the claimant has the burden of proving, by a preponderance of the evidence, that:

(a) The defendant owed a duty to the resident;

(b) The defendant breached the duty to the resident;

(c) The breach of the duty is a legal cause of loss, injury, death, or damage to the resident; and

(d) The resident sustained loss, injury, death, or damage as a result of the breach.

This part does not create strict liability. A violation of the rights set forth in s. 400.022, in any other standard or guidelines specified in this part, or in any applicable administrative standard or guidelines of this state or a federal regulatory agency is evidence of negligence but is not considered negligence per se.

(5) In a claim brought pursuant to this section, a licensee, individual, or entity has a duty to exercise reasonable care. Reasonable care is that degree of care which a reasonably careful licensee, individual, or entity would use under like circumstances.

(6) In a claim for a residents’ rights violation or negligence by a nurse licensed under part I of chapter 464, such nurse has the duty to exercise care consistent with the prevailing professional standard of care for a nurse. The prevailing professional standard of care for a nurse is that level of care, skill, and treatment which, in light of all relevant surrounding circumstances, is recognized as acceptable and appropriate by reasonably prudent similar nurses.

(7) A licensee is not liable for the medical negligence of a physician rendering care or treatment to the resident except for the administrative services of a medical director as required under this part. This subsection does not protect a licensee, individual, or entity from liability for failure to provide a resident with appropriate observation, assessment, nursing diagnosis, planning, intervention, and evaluation of care by nursing staff.

(8) The resident or the resident’s legal representative shall serve a copy of a complaint alleging in whole or in part a violation of any rights specified in this part to the agency at the time of filing the initial complaint with the clerk of the court for the county in which the action is pursued. The requirement of providing a copy of the complaint to the agency does not impair the resident’s legal rights or ability to seek relief for his or her claim.

(9) An action under this part for a violation of rights or negligence recognized herein is not a claim for medical malpractice, and s. 768.21(8) does not apply to a claim alleging death of the resident.

History.—ss. 3, 18, ch. 80-186; s. 2, ch. 81-318; ss. 6, 79, 83, ch. 83-181; s. 51, ch. 83-218; s. 1, ch. 86-79; s. 30, ch. 93-177; ss. 4, 49, ch. 93-217; s. 765, ch. 95-148; s. 30, ch. 99-225; s. 4, ch. 2001-45; s. 34, ch. 2001-62; s. 1, ch. 2014-83.



400.0233 - Presuit notice; investigation; notification of violation of resident’s rights or alleged negligence; claims evaluation procedure; informal discovery; review; settlement offer; mediation.

400.0233 Presuit notice; investigation; notification of violation of resident’s rights or alleged negligence; claims evaluation procedure; informal discovery; review; settlement offer; mediation.—

(1) As used in this section, the term:

(a) “Claim for resident’s rights violation or negligence” means a negligence claim alleging injury to or the death of a resident arising out of an asserted violation of the rights of a resident under s. 400.022 or an asserted deviation from the applicable standard of care.

(b) “Insurer” means any self-insurer authorized under s. 627.357, liability insurance carrier, joint underwriting association, or uninsured prospective defendant.

(2) Prior to filing a claim for a violation of a resident’s rights or a claim for negligence, a claimant alleging injury to or the death of a resident shall notify each prospective defendant by certified mail, return receipt requested, of an asserted violation of a resident’s rights provided in s. 400.022 or deviation from the standard of care. Such notification shall include an identification of the rights the prospective defendant has violated and the negligence alleged to have caused the incident or incidents and a brief description of the injuries sustained by the resident which are reasonably identifiable at the time of notice. The notice shall contain a certificate of counsel that counsel’s reasonable investigation gave rise to a good faith belief that grounds exist for an action against each prospective defendant.

(3)(a) No suit may be filed for a period of 75 days after notice is mailed to any prospective defendant. During the 75-day period, the prospective defendants or their insurers shall conduct an evaluation of the claim to determine the liability of each defendant and to evaluate the damages of the claimants. Each defendant or insurer of the defendant shall have a procedure for the prompt evaluation of claims during the 75-day period. The procedure shall include one or more of the following:

1. Internal review by a duly qualified facility risk manager or claims adjuster;

2. Internal review by counsel for each prospective defendant;

3. A quality assurance committee authorized under any applicable state or federal statutes or regulations; or

4. Any other similar procedure that fairly and promptly evaluates the claims.

Each defendant or insurer of the defendant shall evaluate the claim in good faith.

(b) At or before the end of the 75 days, the defendant or insurer of the defendant shall provide the claimant with a written response:

1. Rejecting the claim; or

2. Making a settlement offer.

(c) The response shall be delivered to the claimant if not represented by counsel or to the claimant’s attorney, by certified mail, return receipt requested. Failure of the prospective defendant or insurer of the defendant to reply to the notice within 75 days after receipt shall be deemed a rejection of the claim for purposes of this section.

(4) The notification of a violation of a resident’s rights or alleged negligence shall be served within the applicable statute of limitations period; however, during the 75-day period, the statute of limitations is tolled as to all prospective defendants. Upon stipulation by the parties, the 75-day period may be extended and the statute of limitations is tolled during any such extension. Upon receiving written notice by certified mail, return receipt requested, of termination of negotiations in an extended period, the claimant shall have 60 days or the remainder of the period of the statute of limitations, whichever is greater, within which to file suit.

(5) No statement, discussion, written document, report, or other work product generated by presuit claims evaluation procedures under this section is discoverable or admissible in any civil action for any purpose by the opposing party. All participants, including, but not limited to, physicians, investigators, witnesses, and employees or associates of the defendant, are immune from civil liability arising from participation in the presuit claims evaluation procedure. Any licensed physician or registered nurse may be retained by either party to provide an opinion regarding the reasonable basis of the claim. The presuit opinions of the expert are not discoverable or admissible in any civil action for any purpose by the opposing party.

(6) Upon receipt by a prospective defendant of a notice of claim, the parties shall make discoverable information available without formal discovery as provided in subsection (7).

(7) Informal discovery may be used by a party to obtain unsworn statements and the production of documents or things as follows:

(a) Unsworn statements.—Any party may require other parties to appear for the taking of an unsworn statement. Such statements may be used only for the purpose of claims evaluation and are not discoverable or admissible in any civil action for any purpose by any party. A party seeking to take the unsworn statement of any party must give reasonable notice in writing to all parties. The notice must state the time and place for taking the statement and the name and address of the party to be examined. Unless otherwise impractical, the examination of any party must be done at the same time by all other parties. Any party may be represented by counsel at the taking of an unsworn statement. An unsworn statement may be recorded electronically, stenographically, or on videotape. The taking of unsworn statements is subject to the provisions of the Florida Rules of Civil Procedure and may be terminated for abuses.

(b) Documents or things.—Any party may request discovery of relevant documents or things. The documents or things must be produced, at the expense of the requesting party, within 20 days after the date of receipt of the request. A party is required to produce relevant and discoverable documents or things within that party’s possession or control, if in good faith it can reasonably be done within the timeframe of the claims evaluation process.

(8) Each request for and notice concerning informal discovery pursuant to this section must be in writing, and a copy thereof must be sent to all parties. Such a request or notice must bear a certificate of service identifying the name and address of the person to whom the request or notice is served, the date of the request or notice, and the manner of service thereof.

(9) If a prospective defendant makes a written settlement offer, the claimant shall have 15 days from the date of receipt to accept the offer. An offer shall be deemed rejected unless accepted by delivery of a written notice of acceptance.

(10) To the extent not inconsistent with this part, the provisions of the Florida Mediation Code, Florida Rules of Civil Procedure, shall be applicable to such proceedings.

(11) Within 30 days after the claimant’s receipt of the defendant’s response to the claim, the parties or their designated representatives shall meet in mediation to discuss the issues of liability and damages in accordance with the mediation rules of practice and procedures adopted by the Supreme Court. Upon stipulation of the parties, this 30-day period may be extended and the statute of limitations is tolled during the mediation and any such extension. At the conclusion of mediation, the claimant shall have 60 days or the remainder of the period of the statute of limitations, whichever is greater, within which to file suit.

History.—s. 5, ch. 2001-45.



400.0234 - Availability of facility records for investigation of resident’s rights violations and defenses; penalty.

400.0234 Availability of facility records for investigation of resident’s rights violations and defenses; penalty.—

(1) Failure to provide complete copies of a resident’s records, including, but not limited to, all medical records and the resident’s chart, within the control or possession of the facility in accordance with s. 400.145 shall constitute evidence of failure of that party to comply with good faith discovery requirements and shall waive the good faith certificate and presuit notice requirements under this part by the requesting party.

(2) No facility shall be held liable for any civil damages as a result of complying with this section.

History.—s. 6, ch. 2001-45.



400.0235 - Certain provisions not applicable to actions under this part.

400.0235 Certain provisions not applicable to actions under this part.—An action under this part for a violation of rights or negligence recognized under this part is not a claim for medical malpractice, and the provisions of s. 768.21(8) do not apply to a claim alleging death of the resident.

History.—s. 7, ch. 2001-45.



400.0236 - Statute of limitations.

400.0236 Statute of limitations.—

(1) Any action for damages brought under this part shall be commenced within 2 years from the time the incident giving rise to the action occurred or within 2 years from the time the incident is discovered or should have been discovered with the exercise of due diligence; however, in no event shall the action be commenced later than 4 years from the date of the incident or occurrence out of which the cause of action accrued.

(2) In those actions covered by this subsection in which it can be shown that fraudulent concealment or intentional misrepresentation of fact prevented the discovery of the injury, the period of limitations is extended forward 2 years from the time that the injury is discovered with the exercise of due diligence, but in no event for more than 6 years from the date the incident giving rise to the injury occurred.

(3) This section shall apply to causes of action that have accrued prior to the effective date of this section; however, any such cause of action that would not have been barred under prior law may be brought within the time allowed by prior law or within 2 years after the effective date of this section, whichever is earlier, and will be barred thereafter. In actions where it can be shown that fraudulent concealment or intentional misrepresentation of fact prevented the discovery of the injury, the period of limitations is extended forward 2 years from the time that the injury is discovered with the exercise of due diligence, but in no event more than 4 years from the effective date of this section.

History.—s. 8, ch. 2001-45.



400.0237 - Punitive damages; pleading; burden of proof.

400.0237 Punitive damages; pleading; burden of proof.—

(1) A claim for punitive damages may not be brought under this part unless there is a showing by admissible evidence that has been submitted by the parties that provides a reasonable basis for recovery of such damages when the criteria in this section are applied.

(a) The claimant may move to amend her or his complaint to assert a claim for punitive damages as allowed by the rules of civil procedure in accordance with evidentiary requirements set forth in this section.

(b) The court shall conduct a hearing to determine whether there is sufficient admissible evidence submitted by the parties to ensure that there is a reasonable basis to believe that the claimant, at trial, will be able to demonstrate by clear and convincing evidence that the recovery of such damages is warranted under a claim for direct liability as specified in subsection (2) or under a claim for vicarious liability as specified in subsection (3).

(c) The rules of civil procedure shall be liberally construed so as to allow the claimant discovery of evidence which appears reasonably calculated to lead to admissible evidence on the issue of punitive damages. Discovery of financial worth may not proceed until the pleading on punitive damages is approved by the court.

(2) A defendant may be held liable for punitive damages only if the trier of fact, by clear and convincing evidence, finds that a specific person or corporate defendant actively and knowingly participated in intentional misconduct or engaged in conduct that constitutes gross negligence and contributed to the loss, damages, or injury suffered by the claimant. As used in this section, the term:

(a) “Intentional misconduct” means that the defendant against whom punitive damages are sought had actual knowledge of the wrongfulness of the conduct and the high probability that injury or damage to the claimant would result and, despite that knowledge, intentionally pursued that course of conduct, resulting in injury or damage.

(b) “Gross negligence” means that a defendant’s conduct was so reckless or wanting in care that it constituted a conscious disregard or indifference to the life, safety, or rights of persons exposed to such conduct.

(3) In the case of vicarious liability of an individual, employer, principal, corporation, or other legal entity, punitive damages may not be imposed for the conduct of an employee or agent unless the conduct of the employee or agent meets the criteria specified in subsection (2) and an officer, director, or manager of the actual employer, corporation, or legal entity condoned, ratified, or consented to the specific conduct as provided in subsection (2).

(4) The plaintiff shall establish at trial, by clear and convincing evidence, its entitlement to an award of punitive damages. The “greater weight of the evidence” burden of proof applies to a determination of the amount of damages.

History.—s. 9, ch. 2001-45; s. 2, ch. 2014-83.



400.0238 - Punitive damages; limitation.

400.0238 Punitive damages; limitation.—

(1)(a) Except as provided in paragraphs (b) and (c), an award of punitive damages may not exceed the greater of:

1. Three times the amount of compensatory damages awarded to each claimant entitled thereto, consistent with the remaining provisions of this section; or

2. The sum of $1 million.

(b) Where the fact finder determines that the wrongful conduct proven under this section was motivated primarily by unreasonable financial gain and determines that the unreasonably dangerous nature of the conduct, together with the high likelihood of injury resulting from the conduct, was actually known by the managing agent, director, officer, or other person responsible for making policy decisions on behalf of the defendant, it may award an amount of punitive damages not to exceed the greater of:

1. Four times the amount of compensatory damages awarded to each claimant entitled thereto, consistent with the remaining provisions of this section; or

2. The sum of $4 million.

(c) Where the fact finder determines that at the time of injury the defendant had a specific intent to harm the claimant and determines that the defendant’s conduct did in fact harm the claimant, there shall be no cap on punitive damages.

(d) This subsection is not intended to prohibit an appropriate court from exercising its jurisdiction under s. 768.74 in determining the reasonableness of an award of punitive damages that is less than three times the amount of compensatory damages.

(e) In any case in which the findings of fact support an award of punitive damages pursuant to paragraph (b) or paragraph (c), the clerk of the court shall refer the case to the appropriate law enforcement agencies, to the state attorney in the circuit where the long-term care facility that is the subject of the underlying civil cause of action is located, and, for multijurisdictional facility owners, to the Office of the Statewide Prosecutor; and such agencies, state attorney, or Office of the Statewide Prosecutor shall initiate a criminal investigation into the conduct giving rise to the award of punitive damages. All findings by the trier of fact which support an award of punitive damages under this paragraph shall be admissible as evidence in any subsequent civil or criminal proceeding relating to the acts giving rise to the award of punitive damages under this paragraph.

(2) The claimant’s attorney’s fees, if payable from the judgment, are, to the extent that the fees are based on the punitive damages, calculated based on the final judgment for punitive damages. This subsection does not limit the payment of attorney’s fees based upon an award of damages other than punitive damages.

(3) The jury may neither be instructed nor informed as to the provisions of this section.

(4) Notwithstanding any other law to the contrary, the amount of punitive damages awarded pursuant to this section shall be equally divided between the claimant and the Quality of Long-Term Care Facility Improvement Trust Fund, in accordance with the following provisions:

(a) The clerk of the court shall transmit a copy of the jury verdict to the Chief Financial Officer by certified mail. In the final judgment, the court shall order the percentages of the award, payable as provided herein.

(b) A settlement agreement entered into between the original parties to the action after a verdict has been returned must provide a proportionate share payable to the Quality of Long-Term Care Facility Improvement Trust Fund specified herein. For purposes of this paragraph, a proportionate share is a 50-percent share of that percentage of the settlement amount which the punitive damages portion of the verdict bore to the total of the compensatory and punitive damages in the verdict.

(c) The Department of Financial Services shall collect or cause to be collected all payments due the state under this section. Such payments are made to the Chief Financial Officer and deposited in the appropriate fund specified in this subsection.

(d) If the full amount of punitive damages awarded cannot be collected, the claimant and the other recipient designated pursuant to this subsection are each entitled to a proportionate share of the punitive damages collected.

(5) This section is remedial in nature and shall take effect upon becoming a law.

History.—s. 10, ch. 2001-45; s. 415, ch. 2003-261.



400.0239 - Quality of Long-Term Care Facility Improvement Trust Fund.

400.0239 Quality of Long-Term Care Facility Improvement Trust Fund.—

(1) There is created within the Agency for Health Care Administration a Quality of Long-Term Care Facility Improvement Trust Fund to support activities and programs directly related to improvement of the care of nursing home and assisted living facility residents. The trust fund shall be funded through proceeds generated pursuant to ss. 400.0238 and 429.298, through funds specifically appropriated by the Legislature, through gifts, endowments, and other charitable contributions allowed under federal and state law, and through federal nursing home civil monetary penalties collected by the Centers for Medicare and Medicaid Services and returned to the state. These funds must be utilized in accordance with federal requirements.

(2) Expenditures from the trust fund shall be allowable for direct support of the following:

(a) Development and operation of a mentoring program, in consultation with the Department of Health and the Department of Elderly Affairs, for increasing the competence, professionalism, and career preparation of long-term care facility direct care staff, including nurses, nursing assistants, and social service and dietary personnel.

(b) Development and implementation of specialized training programs for long-term care facility personnel who provide direct care for residents with Alzheimer’s disease and other dementias, residents at risk of developing pressure sores, and residents with special nutrition and hydration needs.

(c) Addressing areas of deficient practice identified through regulation or state monitoring.

(d) Provision of economic and other incentives to enhance the stability and career development of the nursing home direct care workforce, including paid sabbaticals for exemplary direct care career staff to visit facilities throughout the state to train and motivate younger workers to commit to careers in long-term care.

(e) Promotion and support for the formation and active involvement of resident and family councils in the improvement of nursing home care.

(f) Evaluation of special residents’ needs in long-term care facilities, including challenges in meeting special residents’ needs, appropriateness of placement and setting, and cited deficiencies related to caring for special needs.

(g) Other initiatives authorized by the Centers for Medicare and Medicaid Services for the use of federal civil monetary penalties, including projects recommended through the Medicaid “Up-or-Out” Quality of Care Contract Management Program pursuant to s. 400.148.

(3) The agency shall carry out through the trust fund the priorities and directives specified in legislative appropriations.

(4) Notwithstanding the provisions of s. 216.301, and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2001-205; s. 22, ch. 2003-57; s. 2, ch. 2004-229; s. 24, ch. 2006-197.



400.024 - Failure to satisfy a judgment or settlement agreement.

400.024 Failure to satisfy a judgment or settlement agreement.—

(1) Upon the entry by a Florida court of an adverse final judgment against a licensee as defined in s. 400.023(2) which arises from an award pursuant to s. 400.023, including an arbitration award, for a claim of negligence or a violation of residents’ rights, in contract or tort, or from noncompliance with the terms of a settlement agreement as determined by a court or arbitration panel, which arises from a claim pursuant to s. 400.023, the licensee shall pay the judgment creditor the entire amount of the judgment, award, or settlement and all accrued interest within 60 days after the date such judgment, award, or settlement becomes final and subject to execution unless otherwise mutually agreed to in writing by the parties. Failure to make such payment shall result in additional grounds that may be used by the agency for revoking a license or for denying a renewal application or a related party change of ownership application as provided in this section.

(2) The agency is deemed notified of an unsatisfied judgment or settlement under subsection (1) when a certified copy of the judgment and a certified copy of a valid judgment lien certificate, filed in accordance with ss. 55.202 and 55.203, are served to the agency by process server or received by certified mail, return receipt requested. Within 60 days after receiving such documents, the agency shall notify the licensee by certified mail, return receipt requested, that it is subject to disciplinary action unless, within 30 days after the date of mailing the notice, the licensee:

(a) Shows proof that the unsatisfied judgment or settlement has been paid in the amount specified;

(b) Shows proof of the existence of a payment plan mutually agreed upon by the parties in writing;

(c) Furnishes the agency with a copy of a timely filed notice of appeal;

(d) Furnishes the agency with a copy of a court order staying execution of the final judgment; or

(e) Shows proof by submitting an order from a court or arbitration panel that is overseeing any action seeking indemnification from an insurance carrier or other party that the licensee believes is required to pay the award.

(3) If the agency is placed on notice pursuant to subsection (2) and proof pursuant to subsection (2) is not provided by the licensee, the agency shall issue an emergency order pursuant to s. 120.60 declaring that the facility lacks financial ability to operate and a notice of intent to revoke or deny a license.

(4) If, after the agency is placed on notice pursuant to subsection (2) and:

(a) The license is subject to renewal, the agency may deny the license renewal unless compliance with this section is achieved; and

(b) A change of ownership application for the facility at issue is submitted by the licensee, by a person or entity identified as having a controlling interest in the licensee, or by a related party, the agency shall deny the change of ownership application unless compliance with this section is achieved.

History.—s. 3, ch. 2014-83.



400.0255 - Resident transfer or discharge; requirements and procedures; hearings.

400.0255 Resident transfer or discharge; requirements and procedures; hearings.—

(1) As used in this section, the term:

(a) “Discharge” means to move a resident to a noninstitutional setting when the releasing facility ceases to be responsible for the resident’s care.

(b) “Transfer” means to move a resident from the facility to another legally responsible institutional setting.

(2) Each facility licensed under this part must comply with subsection (9) and s. 400.022(1)(p) when deciding to discharge or transfer a resident.

(3) When a discharge or transfer is initiated by the nursing home, the nursing home administrator employed by the nursing home that is discharging or transferring the resident, or an individual employed by the nursing home who is designated by the nursing home administrator to act on behalf of the administration, must sign the notice of discharge or transfer. Any notice indicating a medical reason for transfer or discharge must either be signed by the resident’s attending physician or the medical director of the facility, or include an attached written order for the discharge or transfer. The notice or the order must be signed by the resident’s physician, medical director, treating physician, nurse practitioner, or physician assistant.

(4)(a) Each facility must notify the agency of any proposed discharge or transfer of a resident when such discharge or transfer is necessitated by changes in the physical plant of the facility that make the facility unsafe for the resident.

(b) Upon receipt of such a notice, the agency shall conduct an onsite inspection of the facility to verify the necessity of the discharge or transfer.

(5) A resident of any Medicaid or Medicare certified facility may challenge a decision by the facility to discharge or transfer the resident.

(6) A facility that has been reimbursed for reserving a bed and, for reasons other than those permitted under this section, refuses to readmit a resident within the prescribed timeframe shall refund the bed reservation payment.

(7) At least 30 days prior to any proposed transfer or discharge, a facility must provide advance notice of the proposed transfer or discharge to the resident and, if known, to a family member or the resident’s legal guardian or representative, except, in the following circumstances, the facility shall give notice as soon as practicable before the transfer or discharge:

(a) The transfer or discharge is necessary for the resident’s welfare and the resident’s needs cannot be met in the facility, and the circumstances are documented in the resident’s medical records by the resident’s physician; or

(b) The health or safety of other residents or facility employees would be endangered, and the circumstances are documented in the resident’s medical records by the resident’s physician or the medical director if the resident’s physician is not available.

(8) The notice required by subsection (7) must be in writing and must contain all information required by state and federal law, rules, or regulations applicable to Medicaid or Medicare cases. The agency shall develop a standard document to be used by all facilities licensed under this part for purposes of notifying residents of a discharge or transfer. Such document must include a means for a resident to request the local long-term care ombudsman council to review the notice and request information about or assistance with initiating a fair hearing with the department’s Office of Appeals Hearings. In addition to any other pertinent information included, the form shall specify the reason allowed under federal or state law that the resident is being discharged or transferred, with an explanation to support this action. Further, the form must state the effective date of the discharge or transfer and the location to which the resident is being discharged or transferred. The form must clearly describe the resident’s appeal rights and the procedures for filing an appeal, including the right to request the local ombudsman council review the notice of discharge or transfer. A copy of the notice must be placed in the resident’s clinical record, and a copy must be transmitted to the resident’s legal guardian or representative and to the local ombudsman council within 5 business days after signature by the resident or resident designee.

(9) A resident may request that the State Long-Term Care Ombudsman Program or local ombudsman council review any notice of discharge or transfer given to the resident. When requested by a resident to review a notice of discharge or transfer, the local ombudsman council shall do so within 7 days after receipt of the request. The nursing home administrator, or the administrator’s designee, must forward the request for review contained in the notice to the State Long-Term Care Ombudsman Program or local ombudsman council within 24 hours after such request is submitted. Failure to forward the request within 24 hours after the request is submitted shall toll the running of the 30-day advance notice period until the request has been forwarded.

(10)(a) A resident is entitled to a fair hearing to challenge a facility’s proposed transfer or discharge. The resident, or the resident’s legal representative or designee, may request a hearing at any time within 90 days after the resident’s receipt of the facility’s notice of the proposed discharge or transfer.

(b) If a resident requests a hearing within 10 days after receiving the notice from the facility, the request shall stay the proposed transfer or discharge pending a hearing decision. The facility may not take action, and the resident may remain in the facility, until the outcome of the initial fair hearing, which must be completed within 90 days after receipt of a request for a fair hearing.

(c) If the resident fails to request a hearing within 10 days after receipt of the facility notice of the proposed discharge or transfer, the facility may transfer or discharge the resident after 30 days from the date the resident received the notice.

(11) Notwithstanding paragraph (10)(b), an emergency discharge or transfer may be implemented as necessary pursuant to state or federal law during the time after the notice is given and before the time a hearing decision is rendered. Notice of an emergency discharge or transfer to the resident, the resident’s legal guardian or representative, and the State Long-Term Care Ombudsman Program or the local ombudsman council if requested pursuant to subsection (9) must be by telephone or in person. This notice shall be given before the transfer, if possible, or as soon thereafter as practicable. The State Long-Term Care Ombudsman Program or a local ombudsman council conducting a review under this subsection shall do so within 24 hours after receipt of the request. The resident’s file must be documented to show who was contacted, whether the contact was by telephone or in person, and the date and time of the contact. If the notice is not given in writing, written notice meeting the requirements of subsection (8) must be given the next working day.

(12) After receipt of any notice required under this section, the State Long-Term Care Ombudsman Program or local ombudsman council may request a private informal conversation with a resident to whom the notice is directed, and, if known, a family member or the resident’s legal guardian or designee, to ensure that the facility is proceeding with the discharge or transfer in accordance with this section. If requested, the State Long-Term Care Ombudsman Program or the local ombudsman council shall assist the resident with filing an appeal of the proposed discharge or transfer.

(13) The following persons must be present at all hearings authorized under this section:

(a) The resident, or the resident’s legal representative or designee.

(b) The facility administrator, or the facility’s legal representative or designee.

A representative of the State Long-Term Care Ombudsman Program or the local long-term care ombudsman council may be present at all hearings authorized by this section.

(14) In any hearing under this section, the following information concerning the parties shall be confidential and exempt from s. 119.07(1):

(a) Names and addresses.

(b) Medical services provided.

(c) Social and economic conditions or circumstances.

(d) Evaluation of personal information.

(e) Medical data, including diagnosis and past history of disease or disability.

(f) Any information received verifying income eligibility and amount of medical assistance payments. Income information received from the Social Security Administration or the Internal Revenue Service must be safeguarded according to the requirements of the agency that furnished the data.

The exemption created by this subsection does not prohibit access to such information by the State Long-Term Care Ombudsman Program or a local long-term care ombudsman council upon request, by a reviewing court if such information is required to be part of the record upon subsequent review, or as specified in s. 24(a), Art. I of the State Constitution.

(15)(a) The department’s Office of Appeals Hearings shall conduct hearings under this section. The office shall notify the facility of a resident’s request for a hearing.

(b) The department shall, by rule, establish procedures to be used for fair hearings requested by residents. These procedures shall be equivalent to the procedures used for fair hearings for other Medicaid cases, chapter 10-2, part VI, Florida Administrative Code. The burden of proof must be clear and convincing evidence. A hearing decision must be rendered within 90 days after receipt of the request for hearing.

(c) If the hearing decision is favorable to the resident who has been transferred or discharged, the resident must be readmitted to the facility’s first available bed.

(d) The decision of the hearing officer shall be final. Any aggrieved party may appeal the decision to the district court of appeal in the appellate district where the facility is located. Review procedures shall be conducted in accordance with the Florida Rules of Appellate Procedure.

(16) The department may adopt rules necessary to administer this section.

(17) The provisions of this section apply to transfers or discharges that are initiated by the nursing home facility, and not by the resident or by the resident’s physician or legal guardian or representative.

History.—s. 6, ch. 93-217; s. 4, ch. 95-407; s. 34, ch. 96-169; s. 227, ch. 96-406; s. 8, ch. 99-394; s. 138, ch. 2000-349; s. 3, ch. 2000-350; s. 58, ch. 2000-367; ss. 13, 53, ch. 2001-45; s. 22, ch. 2015-31.



400.051 - Homes or institutions exempt from the provisions of this part.

400.051 Homes or institutions exempt from the provisions of this part.—

(1) The following shall be exempt from the provisions of this part:

(a) Any facility, institution, or other place operated by the Federal Government or a federal agency.

(b) Any hospital, as defined in s. 395.002, that is licensed under chapter 395.

(c) Any facility, together with improvements or additions thereto, which has existed and operated continuously in this state for at least 60 years on or before July 1, 1989, and is directly or indirectly owned and operated by a nationally recognized fraternal organization, is not open to the public, and accepts only its own members and their spouses as residents.

(2) Any facility or institution operated by and for persons who rely exclusively upon treatment by spiritual means through prayer, in accordance with the creed or tenets of any organized church or religious denomination, shall be exempt from the provisions of this part. However, such facility or institution shall comply with all applicable laws and rules relating to sanitation and safety.

History.—s. 4, ch. 69-309; s. 4, ch. 70-361; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 8, 79, 83, ch. 83-181; s. 1, ch. 88-411; s. 30, ch. 93-177; ss. 7, 49, ch. 93-217; s. 5, ch. 94-206; s. 2, ch. 94-317; s. 34, ch. 98-89; s. 40, ch. 98-171; s. 210, ch. 99-13; s. 57, ch. 2007-230.



400.062 - License required; fee; disposition.

400.062 License required; fee; disposition.—

(1) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this part and part II of chapter 408 and to entities licensed by or applying for such licensure from the Agency for Health Care Administration pursuant to this part. A license issued by the agency is required for the operation of a nursing home in this state.

(2) Separate licenses shall be required for facilities maintained in separate premises, even though operated under the same management. However, a separate license shall not be required for separate buildings on the same grounds.

(3) In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The license fee shall be comprised of two parts. Part I of the license fee shall be the basic license fee. The rate per bed for the basic license fee shall be established biennially and shall be $100 per bed unless modified by rule. Part II of the license fee shall be the resident protection fee, which shall be at the rate of not less than 50 cents per bed. The rate per bed shall be the minimum rate per bed, and such rate shall remain in effect until the effective date of a rate per bed adopted by rule by the agency pursuant to this part. At such time as the amount on deposit in the Health Care Trust Fund for resident protection is less than $1 million, the agency may adopt rules to establish a rate which may not exceed $20 per bed. The rate per bed shall revert back to the minimum rate per bed when the amount on deposit in the Health Care Trust Fund for resident protection reaches $1 million, except that any rate established by rule shall remain in effect until such time as the rate has been equally required for each license issued under this part. Any amount in the fund in excess of $2 million may not be expended without prior approval of the Legislature. The agency may prorate the biennial license fee for those licenses which it issues under this part for less than 2 years. The resident protection fee collected shall be deposited in the Health Care Trust Fund for the sole purpose of paying, in accordance with the provisions of s. 400.063, for the appropriate alternate placement, care, and treatment of a resident removed from a nursing home facility on a temporary, emergency basis or for the maintenance and care of residents in a nursing home facility pending removal and alternate placement.

(4) Counties or municipalities applying for licenses under this part are exempt from license fees authorized under this section.

History.—s. 5, ch. 70-361; s. 3, ch. 76-168; s. 235, ch. 77-147; s. 1, ch. 77-457; ss. 2, 9, ch. 79-268; ss. 2, 3, ch. 81-318; ss. 1, 19, ch. 82-148; ss. 9, 79, 83, ch. 83-181; s. 8, ch. 91-282; s. 30, ch. 93-177; ss. 8, 49, ch. 93-217; s. 14, ch. 2001-45; s. 58, ch. 2007-230; s. 11, ch. 2008-9.



400.0625 - Minimum standards for clinical laboratory test results and diagnostic X-ray results.

400.0625 Minimum standards for clinical laboratory test results and diagnostic X-ray results.—

(1) Each nursing home, as a requirement for issuance or renewal of its license, shall require that all clinical laboratory tests performed for the nursing home be performed by a clinical laboratory licensed under the provisions of chapter 483, except for such self-testing procedures as are approved by the agency by rule. Results of clinical laboratory tests performed prior to admission which meet the minimum standards provided in s. 483.181(3) shall be accepted in lieu of routine examinations required upon admission and clinical laboratory tests which may be ordered by a physician for residents of the nursing home.

(2) Each nursing home, as a requirement for issuance or renewal of its license, shall establish minimum standards for acceptance of results of diagnostic X rays performed by or for the nursing home. Such minimum standards shall require licensure or registration of the source of ionizing radiation under the provisions of chapter 404. Diagnostic X-ray results which meet the minimum standards shall be accepted in lieu of routine examinations required upon admission and in lieu of diagnostic X rays which may be ordered by a physician for residents of the nursing home.

History.—ss. 22, 28, ch. 82-182; ss. 10, 79, 81, 83, ch. 83-181; s. 26, ch. 83-215; s. 30, ch. 93-177; ss. 9, 49, ch. 93-217.

Note.—Former s. 400.4175.



400.063 - Resident protection.

400.063 Resident protection.—

(1) The Health Care Trust Fund shall be used for the purpose of collecting and disbursing funds generated from the license fees and administrative fines as provided for in ss. 393.0673(4), 400.062(3), 400.121(2), and 400.23(8). Such funds shall be for the sole purpose of paying for the appropriate alternate placement, care, and treatment of residents who are removed from a facility licensed under this part or a facility specified in s. 393.0678(1) in which the agency determines that existing conditions or practices constitute an immediate danger to the health, safety, or security of the residents. If the agency determines that it is in the best interest of the health, safety, or security of the residents to provide for an orderly removal of the residents from the facility, the agency may utilize such funds to maintain and care for the residents in the facility pending removal and alternative placement. The maintenance and care of the residents shall be under the direction and control of a receiver appointed pursuant to s. 393.0678(1) or s. 400.126(1). However, funds may be expended in an emergency upon a filing of a petition for a receiver, upon the declaration of a state of local emergency pursuant to s. 252.38(3)(a)5., or upon a duly authorized local order of evacuation of a facility by emergency personnel to protect the health and safety of the residents.

(2) The agency is authorized to establish for each facility, subject to intervention by the agency, a separate bank account for the deposit to the credit of the agency of any moneys received from the Health Care Trust Fund or any other moneys received for the maintenance and care of residents in the facility, and the agency is authorized to disburse moneys from such account to pay obligations incurred for the purposes of this section. The agency is authorized to requisition moneys from the Health Care Trust Fund in advance of an actual need for cash on the basis of an estimate by the agency of moneys to be spent under the authority of this section. Any bank account established under this section need not be approved in advance of its creation as required by s. 17.58, but shall be secured by depository insurance equal to or greater than the balance of such account or by the pledge of collateral security in conformance with criteria established in 1s. 18.11. The agency shall notify the Chief Financial Officer of any such account so established and shall make a quarterly accounting to the Chief Financial Officer for all moneys deposited in such account.

(3) Funds authorized under this section shall be expended on behalf of all residents transferred to an alternate placement, at the usual and customary charges of the facility used for the alternate placement, provided no other source of private or public funding is available. However, such funds may not be expended on behalf of a resident who is eligible for Title XIX of the Social Security Act, if the alternate placement accepts Title XIX of the Social Security Act. Funds shall be utilized for maintenance and care of residents in a facility in receivership only to the extent private or public funds, including funds available under Title XIX of the Social Security Act, are not available or are not sufficient to adequately manage and operate the facility, as determined by the agency. The existence of the Health Care Trust Fund shall not make the agency liable for the maintenance of any resident in any facility. The state shall be liable for the cost of alternate placement of residents removed from a deficient facility, or for the maintenance of residents in a facility in receivership, only to the extent that funds are available in the Health Care Trust Fund.

History.—ss. 3, 9, ch. 79-268; ss. 4, 18, ch. 80-186; s. 2, ch. 81-318; ss. 11, 79, 83, ch. 83-181; s. 51, ch. 83-218; s. 14, ch. 83-230; s. 1, ch. 87-371; s. 30, ch. 93-177; ss. 10, 49, ch. 93-217; s. 211, ch. 99-13; s. 23, ch. 99-394; s. 416, ch. 2003-261; s. 59, ch. 2007-230; s. 101, ch. 2008-4; s. 12, ch. 2008-9; s. 12, ch. 2008-244; s. 46, ch. 2013-18.

1Note.—Repealed by s. 11, ch. 81-285; confirmed by s. 1, ch. 83-85.



400.071 - Application for license.

400.071 Application for license.—

(1) In addition to the requirements of part II of chapter 408, the application for a license shall be under oath and must contain the following:

(a) The location of the facility for which a license is sought and an indication, as in the original application, that such location conforms to the local zoning ordinances.

(b) A signed affidavit disclosing any financial or ownership interest that a controlling interest as defined in part II of chapter 408 has held in the last 5 years in any entity licensed by this state or any other state to provide health or residential care which has closed voluntarily or involuntarily; has filed for bankruptcy; has had a receiver appointed; has had a license denied, suspended, or revoked; or has had an injunction issued against it which was initiated by a regulatory agency. The affidavit must disclose the reason any such entity was closed, whether voluntarily or involuntarily.

(c) The total number of beds and the total number of Medicare and Medicaid certified beds.

(d) Information relating to the applicant and employees which the agency requires by rule. The applicant must demonstrate that sufficient numbers of qualified staff, by training or experience, will be employed to properly care for the type and number of residents who will reside in the facility.

(e) Copies of any civil verdict or judgment involving the applicant rendered within the 10 years preceding the application, relating to medical negligence, violation of residents’ rights, or wrongful death. As a condition of licensure, the licensee agrees to provide to the agency copies of any new verdict or judgment involving the applicant, relating to such matters, within 30 days after filing with the clerk of the court. The information required in this paragraph shall be maintained in the facility’s licensure file and in an agency database which is available as a public record.

(2) As a condition of licensure, each licensee, except one offering continuing care agreements as defined in chapter 651, must agree to accept recipients of Title XIX of the Social Security Act on a temporary, emergency basis. The persons whom the agency may require such licensees to accept are those recipients of Title XIX of the Social Security Act who are residing in a facility in which existing conditions constitute an immediate danger to the health, safety, or security of the residents of the facility.

(3) It is the intent of the Legislature that, in reviewing a certificate-of-need application to add beds to an existing nursing home facility, preference be given to the application of a licensee who has been awarded a Gold Seal as provided for in s. 400.235, if the applicant otherwise meets the review criteria specified in s. 408.035.

(4) The agency may develop an abbreviated survey for licensure renewal applicable to a licensee that has continuously operated as a nursing facility since 1991 or earlier, has operated under the same management for at least the preceding 30 months, and has had during the preceding 30 months no class I or class II deficiencies.

(5) As a condition of licensure, each facility must establish and submit with its application a plan for quality assurance and for conducting risk management.

History.—s. 6, ch. 69-309; ss. 19, 35, ch. 69-106; ss. 5, 6, ch. 70-361; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 2, ch. 76-201; s. 236, ch. 77-147; s. 2, ch. 77-323; s. 1, ch. 77-457; ss. 4, 9, ch. 79-268; ss. 5, 18, ch. 80-186; ss. 2, 3, ch. 81-318; ss. 12, 79, 83, ch. 83-181; s. 44, ch. 87-92; s. 30, ch. 93-177; ss. 11, 49, ch. 93-217; s. 11, ch. 97-87; s. 1, ch. 98-85; ss. 41, 71, ch. 98-171; s. 9, ch. 99-394; s. 71, ch. 2000-349; s. 15, ch. 2001-45; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 18, ch. 2001-377; s. 18, ch. 2003-57; s. 417, ch. 2003-261; s. 46, ch. 2004-267; s. 2, ch. 2004-298; s. 60, ch. 2007-230.



400.0712 - Application for inactive license.

400.0712 Application for inactive license.—

(1) As specified in this section, the agency may issue an inactive license to a nursing home facility for all or a portion of its beds. Any request by a licensee that a nursing home or portion of a nursing home become inactive must be submitted to the agency in the approved format. The facility may not initiate any suspension of services, notify residents, or initiate inactivity before receiving approval from the agency; and a licensee that violates this provision may not be issued an inactive license.

(2) The agency may issue an inactive license to a nursing home that chooses to use an unoccupied contiguous portion of the facility for an alternative use to meet the needs of elderly persons through the use of less restrictive, less institutional services.

(a) An inactive license issued under this subsection may be granted for a period not to exceed the current licensure expiration date but may be renewed by the agency at the time of licensure renewal.

(b) A request to extend the inactive license must be submitted to the agency in the approved format and approved by the agency in writing.

(c) Nursing homes that receive an inactive license to provide alternative services shall not receive preference for participation in the Assisted Living for the Elderly Medicaid waiver.

(3) The agency shall adopt rules pursuant to ss. 120.536(1) and 120.54 necessary to implement this section.

History.—s. 1, ch. 2004-298; s. 61, ch. 2007-230; s. 102, ch. 2008-4; s. 37, ch. 2009-223.



400.102 - Action by agency against licensee; grounds.

400.102 Action by agency against licensee; grounds.—In addition to the grounds listed in part II of chapter 408, any of the following conditions shall be grounds for action by the agency against a licensee:

(1) An intentional or negligent act materially affecting the health or safety of residents of the facility;

(2) Misappropriation or conversion of the property of a resident of the facility;

(3) Failure to follow the criteria and procedures provided under part I of chapter 394 relating to the transportation, voluntary admission, and involuntary examination of a nursing home resident; or

(4) Fraudulent altering, defacing, or falsifying any medical or nursing home records, or causing or procuring any of these offenses to be committed.

History.—s. 8, ch. 70-361; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 237, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 13, 79, 83, ch. 83-181; s. 30, ch. 93-177; ss. 12, 49, ch. 93-217; s. 35, ch. 96-169; s. 16, ch. 2001-45; s. 62, ch. 2007-230.



400.111 - Disclosure of controlling interest.

400.111 Disclosure of controlling interest.—In addition to the requirements of part II of chapter 408, the licensee shall submit a signed affidavit disclosing any financial or ownership interest that a controlling interest has held within the last 5 years in any entity licensed by the state or any other state to provide health or residential care which entity has closed voluntarily or involuntarily; has filed for bankruptcy; has had a receiver appointed; has had a license denied, suspended, or revoked; or has had an injunction issued against it which was initiated by a regulatory agency. The affidavit must disclose the reason such entity was closed, whether voluntarily or involuntarily.

History.—s. 10, ch. 69-309; ss. 19, 35, ch. 69-106; s. 7, ch. 70-361; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 238, ch. 77-147; s. 1, ch. 77-457; ss. 5, 9, ch. 79-268; ss. 6, 18, ch. 80-186; ss. 2, 3, ch. 81-318; ss. 2, 19, ch. 82-148; ss. 14, 79, 83, ch. 83-181; s. 30, ch. 93-177; ss. 13, 49, ch. 93-217; s. 17, ch. 2001-45; s. 63, ch. 2007-230.



400.118 - Quality assurance; early warning system; monitoring; rapid response teams.

400.118 Quality assurance; early warning system; monitoring; rapid response teams.—

(1) The agency shall establish an early warning system to detect conditions in nursing facilities that could be detrimental to the health, safety, and welfare of residents. The early warning system shall include, but not be limited to, analysis of financial and quality-of-care indicators that would predict the need for the agency to take action pursuant to the authority set forth in this part.

(2) The agency shall also create teams of experts that can function as rapid response teams to visit nursing facilities identified through the agency’s early warning system. Rapid response teams may visit facilities that request the agency’s assistance. The rapid response teams shall not be deployed for the purpose of helping a facility prepare for a regular survey.

History.—s. 10, ch. 99-394; s. 17, ch. 2000-263; s. 18, ch. 2001-45; s. 38, ch. 2009-223.



400.1183 - Resident grievance procedures.

400.1183 Resident grievance procedures.—

(1) Every nursing home must have a grievance procedure available to its residents and their families. The grievance procedure must include:

(a) An explanation of how to pursue redress of a grievance.

(b) The names, job titles, and telephone numbers of the employees responsible for implementing the facility’s grievance procedure. The list must include the address and the toll-free telephone numbers of the ombudsman and the agency.

(c) A simple description of the process through which a resident may, at any time, contact the toll-free telephone hotline of the ombudsman or the agency to report the unresolved grievance.

(d) A procedure for providing assistance to residents who cannot prepare a written grievance without help.

(2) Each nursing home facility shall maintain records of all grievances and a report, subject to agency inspection, of the total number of grievances handled, a categorization of the cases underlying the grievances, and the final disposition of the grievances.

(3) Each facility must respond to the grievance within a reasonable time after its submission.

(4) The agency may investigate any grievance at any time.

History.—s. 19, ch. 2001-45; s. 64, ch. 2007-230; s. 5, ch. 2012-160.



400.119 - Confidentiality of records and meetings of risk management and quality assurance committees.

400.119 Confidentiality of records and meetings of risk management and quality assurance committees.—

(1) Incident reports filed with the risk manager and administrator of a long-term care facility licensed under this part or part I of chapter 429, notifications of the occurrence of an adverse incident, and adverse incident reports from the facility are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2)(a) The meetings of an internal risk management and quality assurance committee of a long-term care facility licensed under this part or part I of chapter 429 are exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(b) Records of those meetings are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(3)(a) If the Agency for Health Care Administration has a reasonable belief that conduct by a staff member or employee of a facility is criminal activity or grounds for disciplinary action by a regulatory board, the agency may disclose records made confidential and exempt pursuant to this section to the appropriate law enforcement agency or regulatory board.

(b) Records disclosed to a law enforcement agency remain confidential and exempt until criminal charges are filed.

(4) Records made confidential and exempt under this section and that are obtained by a regulatory board are not available to the public as part of the record of investigation and prosecution in a disciplinary proceeding made available to the public by the agency or the appropriate regulatory board. However, the agency or the appropriate regulatory board shall make available, upon request by a health care professional against whom probable cause has been found, any such records that form the basis of the determination of probable cause.

History.—s. 1, ch. 2001-44; s. 59, ch. 2002-1; s. 1, ch. 2006-110; s. 25, ch. 2006-197.



400.121 - Denial, suspension, revocation of license; administrative fines; procedure; order to increase staffing.

400.121 Denial, suspension, revocation of license; administrative fines; procedure; order to increase staffing.—

(1) The agency may deny an application, revoke or suspend a license, and impose an administrative fine, not to exceed $500 per violation per day for the violation of any provision of this part, part II of chapter 408, or applicable rules, against any applicant or licensee for the following violations by the applicant, licensee, or other controlling interest:

(a) A violation of any provision of this part, part II of chapter 408, or applicable rules; or

(b) An adverse action by a regulatory agency against any other licensed facility that has a common controlling interest with the licensee or applicant against whom the action under this section is being brought. If the adverse action involves solely the management company, the applicant or licensee shall be given 30 days to remedy before final action is taken. If the adverse action is based solely upon actions by a controlling interest, the applicant or licensee may present factors in mitigation of any proposed penalty based upon a showing that such penalty is inappropriate under the circumstances.

All hearings shall be held within the county in which the licensee or applicant operates or applies for a license to operate a facility as defined herein.

(2) Except as provided in s. 400.23(8), a $500 fine shall be imposed for each violation. Each day a violation of this part or part II of chapter 408 occurs constitutes a separate violation and is subject to a separate fine, but in no event may any fine aggregate more than $5,000. A fine may be levied pursuant to this section in lieu of and notwithstanding the provisions of s. 400.23. Fines paid shall be deposited in the Health Care Trust Fund and expended as provided in s. 400.063.

(3) The agency shall revoke or deny a nursing home license if the licensee or controlling interest operates a facility in this state that:

(a) Has had two moratoria issued pursuant to this part or part II of chapter 408 which are imposed by final order for substandard quality of care, as defined by 42 C.F.R. part 483, within any 30-month period;

(b) Is conditionally licensed for 180 or more continuous days;

(c) Is cited for two class I deficiencies arising from unrelated circumstances during the same survey or investigation; or

(d) Is cited for two class I deficiencies arising from separate surveys or investigations within a 30-month period.

The licensee may present factors in mitigation of revocation, and the agency may make a determination not to revoke a license based upon a showing that revocation is inappropriate under the circumstances.

(4) If the agency has placed a moratorium pursuant to this part or part II of chapter 408 on any facility two times within a 7-year period, the agency may suspend the nursing home license.

(5) An action taken by the agency to deny, suspend, or revoke a facility’s license under this part or part II of chapter 408 shall be heard by the Division of Administrative Hearings of the Department of Management Services within 60 days after the assignment of an administrative law judge, unless the time limitation is waived by both parties. The administrative law judge must render a decision within 30 days after receipt of a proposed recommended order.

(6) The agency is authorized to require a facility to increase staffing beyond the minimum required by law, if the agency has taken administrative action against the facility for care-related deficiencies directly attributable to insufficient staff. Under such circumstances, the facility may request an expedited interim rate increase. The agency shall process the request within 10 days after receipt of all required documentation from the facility. A facility that fails to maintain the required increased staffing is subject to a fine of $500 per day for each day the staffing is below the level required by the agency.

(7) Notwithstanding any other provision of law to the contrary, agency action in an administrative proceeding under this section may be overcome by the licensee upon a showing by a preponderance of the evidence to the contrary.

(8) In addition to any other sanction imposed under this part or part II of chapter 408, in any final order that imposes sanctions, the agency may assess costs related to the investigation and prosecution of the case. Payment of agency costs shall be deposited into the Health Care Trust Fund.

History.—s. 11, ch. 69-309; s. 1, ch. 69-267; ss. 19, 35, ch. 69-106; s. 9, ch. 70-361; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 239, ch. 77-147; s. 1, ch. 77-457; s. 19, ch. 78-95; ss. 6, 9, ch. 79-268; ss. 7, 18, ch. 80-186; ss. 2, 3, ch. 81-318; ss. 15, 79, 83, ch. 83-181; s. 30, ch. 93-177; ss. 14, 49, ch. 93-217; s. 36, ch. 96-169; s. 1, ch. 98-248; s. 11, ch. 99-394; s. 20, ch. 2001-45; s. 65, ch. 2007-230; s. 13, ch. 2008-9.



400.126 - Receivership proceedings.

400.126 Receivership proceedings.—

(1) As an alternative to or in conjunction with an injunctive proceeding, the agency may petition a court of competent jurisdiction for the appointment of a receiver, when any of the following conditions exist:

(a) Any person is operating a facility without a license and refuses to make application for a license as required by s. 400.062.

(b) The licensee is closing the facility or has informed the agency that it intends to close the facility and adequate arrangements have not been made for relocation of the residents within 7 days, exclusive of weekends and holidays, of the closing of the facility. However, the failure on the part of the agency, after receiving notice of the closing of a facility that is certified to provide services under Title XIX of the Social Security Act, a minimum of 90 days prior to the closing date, to make adequate arrangement for relocating those residents who are receiving assistance under the Medicaid program shall in and of itself not be grounds to petition for the appointment of a receiver. Under these circumstances, if a facility remains open beyond the closing date, the agency shall reimburse the facility for all costs incurred, up to the cap, for those residents who are receiving assistance under the Medicaid program, provided the facility continues to be licensed pursuant to this part and certified to provide services under Title XIX of the Social Security Act.

(c) The agency determines that conditions exist in the facility which present an imminent danger to the health, safety, or welfare of the residents of the facility or a substantial probability that death or serious physical harm would result therefrom.

(d) The licensee cannot meet its financial obligation for providing food, shelter, care, and utilities. Evidence such as the issuance of bad checks or an accumulation of delinquent bills for such items as personnel salaries, food, drugs, or utilities shall constitute prima facie evidence that the ownership of the facility lacks the financial ability to operate the home.

(2) Petitions for receivership shall take precedence over other court business unless the court determines that some other pending proceeding, having similar statutory precedence, shall have priority. A hearing shall be conducted within 5 days of the filing of the petition, at which time all interested parties shall have the opportunity to present evidence pertaining to the petition. The agency shall notify the owner or administrator of the facility named in the petition of the filing of the petition and the date set for the hearing. The court may grant the petition only upon finding that the health, safety, or welfare of residents of the facility would be threatened if a condition existing at the time the petition was filed is permitted to continue. A receiver may not be appointed when the owner or administrator, or a representative of the owner or administrator, is not present at the hearing on the petition, unless the court determines that one or more of the conditions in subsection (1) exist; that the facility owner or administrator cannot be found; that all reasonable means of locating the owner or the administrator and notifying him or her of the petition and hearing have been exhausted; or that the owner or administrator, after notification of the hearing, chooses not to attend. After such findings, the court may appoint any person qualified by education, training, or experience to carry out the responsibilities of a receiver pursuant to this section, who must either be qualified pursuant to s. 400.20 or who must employ a licensed nursing home administrator in compliance with s. 400.20, except that the court may not appoint any owner or affiliate of the facility which is in receivership. The receiver may be selected from a list of persons qualified to act as receivers developed by the agency and presented to the court with each petition for receivership. Under no circumstances shall the agency or designated agency employee be appointed as a receiver for more than 60 days; however, the receiver may petition the court, one time only, for a 30-day extension. The court shall grant the extension upon a showing of good cause.

(3) The receiver shall make provisions for the continued health, safety, and welfare of all residents of the facility and:

(a) Shall exercise those powers and perform those duties set out by the court.

(b) Shall operate the facility in such a manner as to assure safety and adequate health care for the residents.

(c) Shall take such action as is reasonably necessary to protect or conserve the assets or property of the facility for which the receiver is appointed, or the proceeds from any transfer thereof, and may use them only in the performance of the powers and duties set forth in this section and by order of the court.

(d) May use the building, fixtures, furnishings, and any accompanying consumable goods in the provision of care and services to residents and to any other persons receiving services from the facility at the time the petition for receivership was filed. The receiver shall collect payments for all goods and services provided to residents or others during the period of the receivership at the same rate of payment charged by the owners at the time the petition for receivership was filed, or at a fair and reasonable rate otherwise approved by the court for private-pay residents. The receiver may apply to the agency for a rate increase for Title XIX of the Social Security Act residents if the facility is not receiving the “state reimbursement cap” and expenditures justify an increase in the rate.

(e) May correct or eliminate any deficiency in the structure or furnishings of the facility which endangers the safety or health of residents while they remain in the facility, provided the total cost of correction does not exceed $10,000. The court may order expenditures for this purpose in excess of $10,000 on application from the receiver after notice to the owner and a hearing.

(f) May let contracts and hire agents and employees to carry out the powers and duties of the receiver under this section.

(g) Shall honor all leases, mortgages, and secured transactions governing the building in which the facility is located and all goods and fixtures in the building of which the receiver has taken possession, but only to the extent of payments which, in the case of a rental agreement, are for the use of the property during the period of receivership, or which, in the case of a purchase agreement, become due during the period of receivership.

(h) Shall have full power to direct and manage and to discharge employees of the facility, subject to any contract rights they may have. The receiver shall pay employees at the rate of compensation, including benefits, approved by the court. A receivership does not relieve the owner of any obligation to employees made prior to the appointment of a receiver and not carried out by the receiver.

(i) Shall be entitled to take possession of all property or assets of residents which are in the possession of a facility or its owner. The receiver shall preserve all property or assets and all resident records of which the receiver takes possession and shall provide for the prompt transfer of the property, assets, and records to the new placement of any transferred resident. An inventory list certified by the owner and receiver shall be made at the time the receiver takes possession of the facility.

(4)(a) A person who is served with notice of an order of the court appointing a receiver and of the receiver’s name and address shall be liable to pay the receiver for any goods or services provided by the receiver after the date of the order if the person would have been liable for the goods or services as supplied by the owner. The receiver shall give a receipt for each payment and shall keep a copy of each receipt on file. The receiver shall deposit accounts received in a separate account and shall use this account for all disbursements.

(b) The receiver may bring an action to enforce the liability created by paragraph (a).

(c) A payment to the receiver of any sum owing to the facility or its owner shall discharge any obligation to the facility to the extent of the payment.

(5)(a) A receiver may petition the court that he or she not be required to honor any lease, mortgage, secured transaction, or other wholly or partially executory contract entered into by the owner of the facility if the rent, price, or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rent, price, or rate of interest at the time the contract was entered into, or if any material provision of the agreement was unreasonable, when compared to contracts negotiated under similar conditions. Any relief in this form provided by the court shall be limited to the life of the receivership, unless otherwise determined by the court.

(b) If the receiver is in possession of real estate or goods subject to a lease, mortgage, or security interest which the receiver has obtained a court order to avoid under paragraph (a), and if the real estate or goods are necessary for the continued operation of the facility under this section, the receiver may apply to the court to set a reasonable rental, price, or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing on the application within 15 days. The receiver shall send notice of the application to any known persons who own the property involved or mortgage holders at least 10 days prior to the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or for possession of the goods or real estate subject to the lease, security interest, or mortgage involved by any person who received such notice, but the payment does not relieve the owner of the facility of any liability for the difference between the amount paid by the receiver and the amount due under the original lease, security interest, or mortgage involved.

(6) The court shall set the compensation of the receiver, which will be considered a necessary expense of a receivership.

(7) A receiver may be held liable in a personal capacity only for the receiver’s own gross negligence, intentional acts, or breach of fiduciary duty.

(8) The court may require a receiver to post a bond.

(9) The court may terminate a receivership when:

(a) The court determines that the receivership is no longer necessary because the conditions which gave rise to the receivership no longer exist; or

(b) All of the residents in the facility have been transferred or discharged.

(10) Within 30 days after the termination, unless this time period is extended by the court, the receiver shall give the court a complete accounting of all property of which the receiver has taken possession, of all funds collected and disbursed, and of the expenses of the receivership.

(11) Nothing in this section shall be deemed to relieve any owner, administrator, or employee of a facility placed in receivership of any civil or criminal liability incurred, or of any duty imposed by law, by reason of acts or omissions of the owner, administrator, or employee prior to the appointment of a receiver; nor shall anything contained in this section be construed to suspend during the receivership any obligation of the owner, administrator, or employee for payment of taxes or other operating and maintenance expenses of the facility, or of the owner, administrator, employee, or any other person for the payment of mortgages or liens. The owner shall retain the right to sell or mortgage any facility under receivership, subject to approval of the court which ordered the receivership. A licensee that is placed in receivership by the court is liable for all expenses and costs incurred by the Health Care Trust Fund that are related to capital improvement and operating costs and are no more than 10 percent above the facility’s Medicaid rate which occur as a result of the receivership.

(12) Concurrently with the appointment of a receiver, the agency and the Department of Elderly Affairs shall coordinate an assessment of each resident in the facility by the Comprehensive Assessment and Review for Long-Term-Care (CARES) Program for the purpose of evaluating each resident’s need for the level of care provided in a nursing facility and the potential for providing such care in alternative settings. If the CARES assessment determines that a resident could be cared for in a less restrictive setting or does not meet the criteria for skilled or intermediate care in a nursing home, the department and agency shall refer the resident for such care, as is appropriate for the resident. Residents referred pursuant to this subsection shall be given primary consideration for receiving services under the community care for the elderly program in the same manner as persons classified to receive such services pursuant to s. 430.205.

History.—ss. 8, 18, ch. 80-186; s. 2, ch. 81-318; ss. 17, 79, 83, ch. 83-181; s. 51, ch. 83-218; s. 57, ch. 91-282; s. 30, ch. 93-177; ss. 16, 49, ch. 93-217; s. 766, ch. 95-148; s. 21, ch. 2001-45; s. 14, ch. 2008-9.



400.141 - Administration and management of nursing home facilities.

400.141 Administration and management of nursing home facilities.—

(1) Every licensed facility shall comply with all applicable standards and rules of the agency and shall:

(a) Be under the administrative direction and charge of a licensed administrator.

(b) Appoint a medical director licensed pursuant to chapter 458 or chapter 459. The agency may establish by rule more specific criteria for the appointment of a medical director.

(c) Have available the regular, consultative, and emergency services of physicians licensed by the state.

(d) Provide for resident use of a community pharmacy as specified in s. 400.022(1)(q). Any other law to the contrary notwithstanding, a registered pharmacist licensed in Florida, that is under contract with a facility licensed under this chapter or chapter 429, shall repackage a nursing facility resident’s bulk prescription medication which has been packaged by another pharmacist licensed in any state in the United States into a unit dose system compatible with the system used by the nursing facility, if the pharmacist is requested to offer such service. In order to be eligible for the repackaging, a resident or the resident’s spouse must receive prescription medication benefits provided through a former employer as part of his or her retirement benefits, a qualified pension plan as specified in s. 4972 of the Internal Revenue Code, a federal retirement program as specified under 5 C.F.R. part 831, or a long-term care policy as defined in s. 627.9404(1). A pharmacist who correctly repackages and relabels the medication and the nursing facility which correctly administers such repackaged medication under this paragraph may not be held liable in any civil or administrative action arising from the repackaging. In order to be eligible for the repackaging, a nursing facility resident for whom the medication is to be repackaged shall sign an informed consent form provided by the facility which includes an explanation of the repackaging process and which notifies the resident of the immunities from liability provided in this paragraph. A pharmacist who repackages and relabels prescription medications, as authorized under this paragraph, may charge a reasonable fee for costs resulting from the implementation of this provision.

(e) Provide for the access of the facility residents to dental and other health-related services, recreational services, rehabilitative services, and social work services appropriate to their needs and conditions and not directly furnished by the licensee. When a geriatric outpatient nurse clinic is conducted in accordance with rules adopted by the agency, outpatients attending such clinic shall not be counted as part of the general resident population of the nursing home facility, nor shall the nursing staff of the geriatric outpatient clinic be counted as part of the nursing staff of the facility, until the outpatient clinic load exceeds 15 a day.

(f) Be allowed and encouraged by the agency to provide other needed services under certain conditions. If the facility has a standard licensure status, it may provide services, including, but not limited to, respite, therapeutic spa, and adult day services to nonresidents of the facility. A facility is not subject to any additional licensure requirements for providing these services. Respite care may be offered to persons in need of short-term or temporary nursing home services. Respite care must be provided in accordance with this part. Providers of adult day services must comply with the requirements of s. 429.905(2). The agency shall allow for shared programming and staff in a facility which meets minimum standards and offers services pursuant to this paragraph, but, if the facility is cited for deficiencies in patient care, may require additional staff and programs appropriate to the needs of service recipients. A person who receives respite care may not be counted as a resident of the facility for purposes of the facility’s licensed capacity unless that person receives 24-hour respite care. A person receiving either respite care for 24 hours or longer or adult day services must be included when calculating minimum staffing for the facility. Any costs and revenues generated by a nursing home facility from nonresidential programs or services shall be excluded from the calculations of Medicaid per diems for nursing home institutional care reimbursement.

(g) If the facility has a standard license, exceeds the minimum required hours of licensed nursing and certified nursing assistant direct care per resident per day, and is part of a continuing care facility licensed under chapter 651 or a retirement community that offers other services pursuant to part III of this chapter or part I or part III of chapter 429 on a single campus, be allowed to share programming and staff. At the time of inspection, a continuing care facility or retirement community that uses this option must demonstrate through staffing records that minimum staffing requirements for the facility were met. Licensed nurses and certified nursing assistants who work in the facility may be used to provide services elsewhere on campus if the facility exceeds the minimum number of direct care hours required per resident per day and the total number of residents receiving direct care services from a licensed nurse or a certified nursing assistant does not cause the facility to violate the staffing ratios required under s. 400.23(3)(a). Compliance with the minimum staffing ratios must be based on the total number of residents receiving direct care services, regardless of where they reside on campus. If the facility receives a conditional license, it may not share staff until the conditional license status ends. This paragraph does not restrict the agency’s authority under federal or state law to require additional staff if a facility is cited for deficiencies in care which are caused by an insufficient number of certified nursing assistants or licensed nurses. The agency may adopt rules for the documentation necessary to determine compliance with this provision.

(h) Maintain the facility premises and equipment and conduct its operations in a safe and sanitary manner.

(i) If the licensee furnishes food service, provide a wholesome and nourishing diet sufficient to meet generally accepted standards of proper nutrition for its residents and provide such therapeutic diets as may be prescribed by attending physicians. In making rules to implement this paragraph, the agency shall be guided by standards recommended by nationally recognized professional groups and associations with knowledge of dietetics.

(j) Keep full records of resident admissions and discharges; medical and general health status, including medical records, personal and social history, and identity and address of next of kin or other persons who may have responsibility for the affairs of the resident; and individual resident care plans, including, but not limited to, prescribed services, service frequency and duration, and service goals. The records must be open to agency inspection. The licensee shall maintain clinical records on each resident in accordance with accepted professional standards and practices, which must be complete, accurately documented, readily accessible, and systematically organized.

(k) Keep such fiscal records of its operations and conditions as may be necessary to provide information pursuant to this part.

(l) Furnish copies of personnel records for employees affiliated with such facility, to any other facility licensed by this state requesting this information pursuant to this part. Such information contained in the records may include, but is not limited to, disciplinary matters and any reason for termination. Any facility releasing such records pursuant to this part shall be considered to be acting in good faith and may not be held liable for information contained in such records, absent a showing that the facility maliciously falsified such records.

(m) Publicly display a poster provided by the agency containing the names, addresses, and telephone numbers for the state’s abuse hotline, the State Long-Term Care Ombudsman, the Agency for Health Care Administration consumer hotline, the Advocacy Center for Persons with Disabilities, the Florida Statewide Advocacy Council, and the Medicaid Fraud Control Unit, with a clear description of the assistance to be expected from each.

(n) Comply with state minimum-staffing requirements:

1. A facility that has failed to comply with state minimum-staffing requirements for 2 consecutive days is prohibited from accepting new admissions until the facility has achieved the minimum-staffing requirements for 6 consecutive days. For the purposes of this subparagraph, any person who was a resident of the facility and was absent from the facility for the purpose of receiving medical care at a separate location or was on a leave of absence is not considered a new admission. Failure by the facility to impose such an admissions moratorium is subject to a $1,000 fine.

2. A facility that does not have a conditional license may be cited for failure to comply with the standards in s. 400.23(3)(a)1.b. and c. only if it has failed to meet those standards on 2 consecutive days or if it has failed to meet at least 97 percent of those standards on any one day.

3. A facility that has a conditional license must be in compliance with the standards in s. 400.23(3)(a) at all times.

(o) Notify a licensed physician when a resident exhibits signs of dementia or cognitive impairment or has a change of condition in order to rule out the presence of an underlying physiological condition that may be contributing to such dementia or impairment. The notification must occur within 30 days after the acknowledgment of such signs by facility staff. If an underlying condition is determined to exist, the facility shall, with the appropriate health care provider, arrange for the necessary care and services to treat the condition.

(p) If the facility implements a dining and hospitality attendant program, ensure that the program is developed and implemented under the supervision of the facility director of nursing. A licensed nurse, licensed speech or occupational therapist, or a registered dietitian must conduct training of dining and hospitality attendants. A person employed by a facility as a dining and hospitality attendant must perform tasks under the direct supervision of a licensed nurse.

(q) Maintain general and professional liability insurance coverage that is in force at all times. In lieu of such coverage, a state-designated teaching nursing home and its affiliated assisted living facilities created under s. 430.80 may demonstrate proof of financial responsibility as provided in s. 430.80(3)(g).

(r) Maintain in the medical record for each resident a daily chart of certified nursing assistant services provided to the resident. The certified nursing assistant who is caring for the resident must complete this record by the end of his or her shift. This record must indicate assistance with activities of daily living, assistance with eating, and assistance with drinking, and must record each offering of nutrition and hydration for those residents whose plan of care or assessment indicates a risk for malnutrition or dehydration.

(s) Before November 30 of each year, subject to the availability of an adequate supply of the necessary vaccine, provide for immunizations against influenza viruses to all its consenting residents in accordance with the recommendations of the United States Centers for Disease Control and Prevention, subject to exemptions for medical contraindications and religious or personal beliefs. Subject to these exemptions, any consenting person who becomes a resident of the facility after November 30 but before March 31 of the following year must be immunized within 5 working days after becoming a resident. Immunization shall not be provided to any resident who provides documentation that he or she has been immunized as required by this paragraph. This paragraph does not prohibit a resident from receiving the immunization from his or her personal physician if he or she so chooses. A resident who chooses to receive the immunization from his or her personal physician shall provide proof of immunization to the facility. The agency may adopt and enforce any rules necessary to comply with or implement this paragraph.

(t) Assess each resident within 5 business days after admission for eligibility for pneumococcal vaccination or revaccination. If indicated, the resident shall be vaccinated or revaccinated within 60 days after admission in accordance with the recommendations of the United States Centers for Disease Control and Prevention, subject to exemptions for medical contraindications and religious or personal beliefs. Immunization may not be provided to a resident who provides documentation that he or she has been immunized as required by this paragraph. A resident may elect to receive the immunization from his or her personal physician and, if such election is made, the resident shall provide proof of the immunization to the facility. The agency may adopt and enforce any rules necessary to comply with or implement this paragraph.

(u) Annually encourage and promote to its employees the benefits associated with immunizations against influenza viruses in accordance with the recommendations of the United States Centers for Disease Control and Prevention. The agency may adopt and enforce any rules necessary to comply with or implement this paragraph.

(2) Facilities that have been awarded a Gold Seal under the program established in s. 400.235 may develop a plan to provide certified nursing assistant training as prescribed by federal regulations and state rules and may apply to the agency for approval of their program.

History.—s. 13, ch. 69-309; ss. 19, 35, ch. 69-106; s. 12, ch. 70-361; s. 3, ch. 76-168; s. 241, ch. 77-147; s. 3, ch. 77-401; s. 1, ch. 77-457; ss. 9, 18, ch. 80-186; ss. 2, 3, ch. 81-318; ss. 18, 79, 83, ch. 83-181; s. 30, ch. 93-177; ss. 17, 49, ch. 93-217; s. 21, ch. 95-418; s. 12, ch. 99-394; s. 18, ch. 2000-263; s. 4, ch. 2000-350; s. 1, ch. 2001-42; ss. 22, 57, ch. 2001-45; s. 35, ch. 2001-62; s. 144, ch. 2001-277; s. 60, ch. 2002-1; s. 29, ch. 2002-223; s. 6, ch. 2002-400; s. 23, ch. 2003-57; s. 2, ch. 2003-120; s. 1, ch. 2005-136; s. 2, ch. 2006-28; s. 26, ch. 2006-197; s. 67, ch. 2007-230; s. 39, ch. 2009-223; s. 82, ch. 2010-5; s. 1, ch. 2010-156; s. 2, ch. 2010-197; s. 6, ch. 2012-160; s. 1, ch. 2015-16; s. 49, ch. 2016-10.



400.1413 - Volunteers in nursing homes.

400.1413 Volunteers in nursing homes.—

(1) It is the intent of the Legislature to encourage the involvement of volunteers in nursing homes in this state. The Legislature also acknowledges that the licensee is responsible for all the activities that take place in the nursing home and recognizes the licensee’s need to be aware of and coordinate volunteer activities in the nursing home. Therefore, a nursing home may require that volunteers:

(a) Sign in and out with staff of the nursing home upon entering or leaving the facility.

(b) Wear an identification badge while in the building.

(c) Participate in a facility orientation and training program.

(2) This section does not affect the activities of state or local long-term care ombudsman councils authorized under part I.

History.—s. 23, ch. 2001-45.



400.1415 - Patient records; penalties for alteration.

400.1415 Patient records; penalties for alteration.—

(1) Any person who fraudulently alters, defaces, or falsifies any medical record or releases medical records for the purposes of solicitation or marketing the sale of goods or services absent a specific written release or authorization permitting utilization of patient information, or other nursing home record, or causes or procures any of these offenses to be committed, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A conviction under subsection (1) is also grounds for restriction, suspension, or termination of license privileges.

History.—s. 5, ch. 93-217; s. 7, ch. 99-394; s. 11, ch. 2001-222; s. 142, ch. 2001-277.

Note.—Former s. 400.0231.



400.142 - Emergency medication kits; orders not to resuscitate.

400.142 Emergency medication kits; orders not to resuscitate.—

(1) Other provisions of this chapter or of chapter 465, chapter 499, or chapter 893 to the contrary notwithstanding, each nursing home operating pursuant to a license issued by the agency may maintain an emergency medication kit for the purpose of storing medicinal drugs to be administered under emergency conditions to residents residing in such facility.

(2) The agency shall adopt such rules as it may deem appropriate to the effective implementation of this act, including, but not limited to, rules which:

(a) Define the term “emergency medication kit.”

(b) Describe the medicinal drugs eligible to be placed in emergency medication kits.

(c) Establish requirements for the storing of medicinal drugs in emergency medication kits and the maintenance of records with respect thereto.

(d) Establish requirements for the administration of medicinal drugs to residents under emergency conditions from emergency medication kits.

(3) Facility staff may withhold or withdraw cardiopulmonary resuscitation if presented with an order not to resuscitate executed pursuant to s. 401.45. Facility staff and facilities are not subject to criminal prosecution or civil liability, or considered to have engaged in negligent or unprofessional conduct, for withholding or withdrawing cardiopulmonary resuscitation pursuant to such order. The absence of an order not to resuscitate executed pursuant to s. 401.45 does not preclude a physician from withholding or withdrawing cardiopulmonary resuscitation as otherwise permitted by law.

History.—ss. 40, 83, ch. 83-181; s. 30, ch. 93-177; ss. 32, 49, ch. 93-217; s. 3, ch. 99-331; s. 2, ch. 2000-295; s. 7, ch. 2012-160.

Note.—Former s. 400.3221.



400.145 - Copies of records of care and treatment of resident.

400.145 Copies of records of care and treatment of resident.—

(1) Upon receipt of a written request that complies with the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA) and this section, a nursing home facility shall furnish to a competent resident, or to a representative of that resident who is authorized to make requests for the resident’s records under HIPAA or subsection (2), copies of the resident’s paper and electronic records that are in possession of the facility. Such records must include any medical records and records concerning the care and treatment of the resident performed by the facility, except for progress notes and consultation report sections of a psychiatric nature. The facility shall provide the requested records within 14 working days after receipt of a request relating to a current resident or within 30 working days after receipt of a request relating to a former resident.

(2) Requests for a deceased resident’s medical records under this section may be made by:

(a) A person appointed by a court to act as the personal representative, executor, administrator, curator, or temporary administrator of the deceased resident’s estate;

(b) If a judicial appointment has not been made as provided in paragraph (a), a person designated by the resident to act as his or her personal representative in a last will that is self-proved under s. 732.503; or

(c) If no judicial appointment has been made as provided in paragraph (a) or no person has been designated by the resident in a last will as provided in paragraph (b), only the following individuals:

1. A surviving spouse.

2. If there is no surviving spouse, a surviving child of the resident.

3. If there is no surviving spouse or child, a parent of the resident.

(3) All requests for a deceased resident’s records made by a person authorized under:

(a) Paragraph (2)(a) must include a copy of the letter of administration and a copy of the court order appointing such person as the representative of the resident’s estate.

(b) Paragraph (2)(b) must include a copy of the self-proved last will designating the person as the resident’s representative.

(c) Paragraph (2)(c) must be accompanied by a letter from the person’s attorney verifying the person’s relationship to the resident and the absence of a court-appointed representative and self-proved last will.

(4) A nursing home facility may charge a reasonable fee for the copying of resident records. Such fee may not exceed $1 per page for the first 25 pages and 25 cents per page for each additional page. The facility shall allow a person who is authorized to act on behalf of the resident to examine the original records, microfilms, or other suitable reproductions of the records in its possession upon any reasonable terms imposed by the facility to ensure that the records are not damaged, destroyed, or altered.

(5) If a nursing home facility determines that disclosure of the records to the resident would be detrimental to the physical or mental health of the resident, the facility may refuse to furnish the record directly to the resident; however, upon such refusal, the resident’s records shall, upon written request by the resident, be furnished to any other medical provider designated by the resident.

(6) A nursing home facility that in good faith and in reliance upon this section releases copies of records shall be indemnified by the party who requested the records pursuant to subsection (2) for any damages resulting from such release, and may not be found to have violated any criminal or civil laws, and is not civilly liable to the resident, the resident’s estate, or any other person for any damages resulting from such release.

(7) A nursing home facility is not required to provide copies of a resident’s records requested pursuant to this section more than once per month, except that copies of physician reports in the resident’s records must be provided as often as necessary to allow the effective monitoring of the resident’s condition.

(8) A nursing home facility may not be cited by the agency through the survey process for any alleged or actual noncompliance with any of the requirements of this section.

(9) This section does not limit any right to obtain records by subpoena or other court process.

History.—s. 1, ch. 87-302; s. 23, ch. 91-71; s. 30, ch. 93-177; s. 18, ch. 93-217; s. 228, ch. 96-406; s. 4, ch. 2014-83.



400.147 - Internal risk management and quality assurance program.

400.147 Internal risk management and quality assurance program.—

(1) Every facility shall, as part of its administrative functions, establish an internal risk management and quality assurance program, the purpose of which is to assess resident care practices; review facility quality indicators, facility incident reports, deficiencies cited by the agency, and resident grievances; and develop plans of action to correct and respond quickly to identified quality deficiencies. The program must include:

(a) A designated person to serve as risk manager, who is responsible for implementation and oversight of the facility’s risk management and quality assurance program as required by this section.

(b) A risk management and quality assurance committee consisting of the facility risk manager, the administrator, the director of nursing, the medical director, and at least three other members of the facility staff. The risk management and quality assurance committee shall meet at least monthly.

(c) Policies and procedures to implement the internal risk management and quality assurance program, which must include the investigation and analysis of the frequency and causes of general categories and specific types of adverse incidents to residents.

(d) The development and implementation of an incident reporting system based upon the affirmative duty of all health care providers and all agents and employees of the licensed health care facility to report adverse incidents to the risk manager, or to his or her designee, within 3 business days after their occurrence.

(e) The development of appropriate measures to minimize the risk of adverse incidents to residents, including, but not limited to, education and training in risk management and risk prevention for all nonphysician personnel, as follows:

1. Such education and training of all nonphysician personnel must be part of their initial orientation; and

2. At least 1 hour of such education and training must be provided annually for all nonphysician personnel of the licensed facility working in clinical areas and providing resident care.

(f) The analysis of resident grievances that relate to resident care and the quality of clinical services.

(2) The internal risk management and quality assurance program is the responsibility of the facility administrator.

(3) In addition to the programs mandated by this section, other innovative approaches intended to reduce the frequency and severity of adverse incidents to residents and violations of residents’ rights shall be encouraged and their implementation and operation facilitated.

(4) Each internal risk management and quality assurance program shall include the use of incident reports to be filed with the risk manager and the facility administrator. The risk manager shall have free access to all resident records of the licensed facility. The incident reports are part of the workpapers of the attorney defending the licensed facility in litigation relating to the licensed facility and are subject to discovery, but are not admissible as evidence in court. A person filing an incident report is not subject to civil suit by virtue of such incident report. As a part of each internal risk management and quality assurance program, the incident reports shall be used to develop categories of incidents which identify problem areas. Once identified, procedures shall be adjusted to correct the problem areas.

(5) For purposes of reporting to the agency under this section, the term “adverse incident” means:

(a) An event over which facility personnel could exercise control and which is associated in whole or in part with the facility’s intervention, rather than the condition for which such intervention occurred, and which results in one of the following:

1. Death;

2. Brain or spinal damage;

3. Permanent disfigurement;

4. Fracture or dislocation of bones or joints;

5. A limitation of neurological, physical, or sensory function;

6. Any condition that required medical attention to which the resident has not given his or her informed consent, including failure to honor advanced directives;

7. Any condition that required the transfer of the resident, within or outside the facility, to a unit providing a more acute level of care due to the adverse incident, rather than the resident’s condition prior to the adverse incident; or

8. An event that is reported to law enforcement or its personnel for investigation; or

(b) Resident elopement, if the elopement places the resident at risk of harm or injury.

(6) The internal risk manager of each licensed facility shall:

(a) Investigate every allegation of sexual misconduct which is made against a member of the facility’s personnel who has direct patient contact when the allegation is that the sexual misconduct occurred at the facility or at the grounds of the facility;

(b) Report every allegation of sexual misconduct to the administrator of the licensed facility; and

(c) Notify the resident representative or guardian of the victim that an allegation of sexual misconduct has been made and that an investigation is being conducted.

(7) The nursing home facility shall initiate an investigation within 1 business day after the risk manager or his or her designee has received a report pursuant to paragraph (1)(d). The facility must complete the investigation and submit a report to the agency within 15 calendar days after the adverse incident occurred. The agency shall develop a form for the report which must include the name of the risk manager, information regarding the identity of the affected resident, the type of adverse incident, the initiation of an investigation by the facility, and whether the events causing or resulting in the adverse incident represent a potential risk to any other resident. The report is confidential as provided by law and is not discoverable or admissible in any civil or administrative action, except in disciplinary proceedings by the agency or the appropriate regulatory board. The agency may investigate, as it deems appropriate, any such incident and prescribe measures that must or may be taken in response to the incident. The agency shall review each report and determine whether it potentially involved conduct by the health care professional who is subject to disciplinary action, in which case the provisions of s. 456.073 shall apply.

(8) Abuse, neglect, or exploitation must be reported to the agency as required by 42 C.F.R. s. 483.13(c) and to the department as required by chapters 39 and 415.

(9) The agency shall review, as part of its licensure inspection process, the internal risk management and quality assurance program at each facility regulated by this section to determine whether the program meets standards established in statutory laws and rules, is being conducted in a manner designed to reduce adverse incidents, and is appropriately reporting incidents as required by this section.

(10) There is no monetary liability on the part of, and a cause of action for damages may not arise against, any risk manager for the implementation and oversight of the internal risk management and quality assurance program in a facility licensed under this part as required by this section, or for any act or proceeding undertaken or performed within the scope of the functions of such internal risk management and quality assurance program if the risk manager acts without intentional fraud.

(11) If the agency, through its receipt of the adverse incident reports prescribed in subsection (7), or through any investigation, has a reasonable belief that conduct by a staff member or employee of a facility is grounds for disciplinary action by the appropriate regulatory board, the agency shall report this fact to the regulatory board.

(12) Information gathered by a credentialing organization under a quality assurance program is not discoverable from the credentialing organization. This subsection does not limit discovery of, access to, or use of facility records, including those records from which the credentialing organization gathered its information.

History.—s. 24, ch. 2001-45; s. 8, ch. 2002-400; s. 40, ch. 2009-223; s. 8, ch. 2012-160; s. 14, ch. 2015-4.



400.148 - Medicaid “Up-or-Out” Quality of Care Contract Management Program.

400.148 Medicaid “Up-or-Out” Quality of Care Contract Management Program.—

(1) The Legislature finds that the federal Medicare program has implemented successful models of managing the medical and supportive-care needs of long-term nursing home residents. These programs have maintained the highest practicable level of good health and have the potential to reduce the incidence of preventable illnesses among long-stay residents of nursing homes, thereby increasing the quality of care for residents and reducing the number of lawsuits against nursing homes. Such models are operated at no cost to the state. It is the intent of the Legislature that the Agency for Health Care Administration replicate such oversight for Medicaid recipients in poor-performing nursing homes and in assisted living facilities and nursing homes that are experiencing disproportionate numbers of lawsuits, with the goal of improving the quality of care in such homes or facilitating the revocation of licensure.

(2) The pilot project must ensure:

(a) Oversight and coordination of all aspects of a resident’s medical care and stay in a nursing home;

(b) Facilitation of close communication between the resident, the resident’s guardian or legal representative, the resident’s attending physician, the resident’s family, and staff of the nursing facility;

(c) Frequent onsite visits to the resident;

(d) Early detection of medical or quality problems that have the potential to lead to adverse outcomes and unnecessary hospitalization;

(e) Close communication with regulatory staff;

(f) Immediate investigation of resident quality-of-care complaints and communication and cooperation with the appropriate entity to address those complaints, including the ombudsman, state agencies, agencies responsible for Medicaid program integrity, and local law enforcement agencies;

(g) Assistance to the resident or the resident’s representative to relocate the resident if quality-of-care issues are not otherwise addressed; and

(h) Use of Medicare and other third-party funds to support activities of the program, to the extent possible.

(3) The agency shall model the pilot project activities after such Medicare-approved demonstration projects.

(4) The agency may contract to provide similar oversight services to Medicaid recipients.

(5) The agency shall, jointly with the Office of Public and Professional Guardians, develop a system in the pilot project areas to identify Medicaid recipients who are residents of a participating nursing home or assisted living facility who have diminished ability to make their own decisions and who do not have relatives or family available to act as guardians in nursing homes listed on the Nursing Home Guide Watch List. The agency and the Office of Public and Professional Guardians shall give such residents priority for publicly funded guardianship services.

History.—s. 25, ch. 2001-45; s. 107, ch. 2010-102; s. 32, ch. 2016-40.



400.151 - Contracts.

400.151 Contracts.—

(1) The presence of each resident in a facility shall be covered by a contract, executed by the licensee and the resident or his or her designee or legal representative at the time of admission or prior thereto and at the expiration of the term of a previous contract, and modified by the licensee and the resident or his or her designee or legal representative at the time the source of payment for the resident’s care changes. Each party to the contract is entitled to a duplicate original thereof, printed in boldfaced type, and the licensee shall keep on file all contracts which it has with residents. The licensee may not destroy or otherwise dispose of any such contract until 5 years after its expiration or such longer period as may be provided in the rules of the agency. Microfilmed records or records reproduced by a similar process of duplication may be kept in lieu of the original records.

(2) Each contract to which this section applies shall contain express provisions specifically setting forth the services and accommodations to be provided by the licensee, the rates or charges therefor, bed reservation and refund policies, and any other matters which the parties deem appropriate. The licensee shall attach to the contract a list of services and supplies available but not covered by the per diem rate of the facility or by Titles XVIII and XIX of the Social Security Act and the standard charge to the resident for each item. The licensee shall provide written notification to each party to the contract of any changes in any attachment thereto, no fewer than 14 days in advance of the effective date of those changes. The agency shall specify by rule an alternative method for notification of changes in the cost of supplies. If the resident is a party to the contract, the licensee shall provide him or her with a written and oral notification of the changes.

History.—s. 14, ch. 69-309; ss. 19, 35, ch. 69-106; s. 13, ch. 70-361; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 10, 18, ch. 80-186; ss. 2, 3, ch. 81-318; ss. 19, 79, 83, ch. 83-181; s. 46, ch. 85-81; s. 30, ch. 93-177; ss. 19, 49, ch. 93-217; s. 767, ch. 95-148.



400.162 - Property and personal affairs of residents.

400.162 Property and personal affairs of residents.—

(1) The admission of a resident to a facility and his or her presence in the facility shall not confer on the facility or its owner, administrator, employees, or representatives any authority to manage, use, or dispose of any property of the resident; nor shall such admission or presence confer on any of the aforementioned persons any authority or responsibility for the personal affairs of the resident, except that which may be necessary for the safety and orderly management of the facility.

(2) No licensee, owner, administrator, employee, or representative thereof shall act as guardian, trustee, or conservator for any resident of the facility or any of such resident’s property unless the person is the resident’s spouse or a blood relative within the third degree of consanguinity.

(3) A licensee shall provide for the safekeeping of personal effects, funds, and other property of the resident in the facility. Whenever necessary for the protection of valuables, or in order to avoid unreasonable responsibility therefor, the licensee may require that such valuables be excluded or removed from the facility and kept at some place not subject to the control of the licensee. At the request of a resident, the facility shall mark the resident’s personal property with the resident’s name or another type of identification, without defacing the property. Any theft or loss of a resident’s personal property shall be documented by the facility. The facility shall develop policies and procedures to minimize the risk of theft or loss of the personal property of residents. A copy of the policy shall be provided to every employee and to each resident and the resident’s representative if appropriate at admission and when revised. Facility policies must include provisions related to reporting theft or loss of a resident’s property to law enforcement and any facility waiver of liability for loss or theft.

(4) A licensee shall keep complete and accurate records of all funds and other effects and property of its residents received by it for safekeeping.

(5)(a) Any funds or other property belonging to a resident which are received by a licensee shall be held in trust. Funds held in trust shall be kept separate from the funds and property of the facility; shall be deposited in a bank, savings association, trust company, or credit union located in this state and, if possible, located in the same district in which the facility is located; shall not be represented as part of the assets of the facility on a financial statement; and shall be used or otherwise expended only for the account of the resident.

(b)1. Any licensee which holds resident funds in trust, as provided in paragraph (a), during the period for which a license is requested or issued shall file a surety bond with the agency in an amount equal to twice the average monthly balance in the resident trust fund during the prior year or $5,000, whichever is greater. The bond shall be executed by the licensee as principal and by a surety company authorized and licensed to do business in the state as surety. The bond shall be conditioned upon the faithful compliance of the licensee with the provisions of this section and shall run to the agency for the benefit of any resident injured by the violation by the licensee of the provisions of this section.

2. A new bond or a proper continuation certificate shall be required on the annual renewal date of each licensee’s bond. Such bond or certificate shall be filed with the agency as provided in subparagraph 1.

3. Any surety company which cancels or does not renew the bond of any licensee shall notify the agency, in writing, not less than 30 days in advance of such action, giving the reason for the cancellation or nonrenewal.

(c) As an alternative to posting a surety bond, the licensee may enter into a self-insurance agreement as specified in rules adopted by the agency. Funds contained in the pool shall run to any resident suffering financial loss as a result of the violation by the licensee of the provisions of this section. Such funds shall be awarded to any resident in an amount equal to the amount that the resident can establish, by affidavit or other adequate evidence, was deposited in trust with the licensee and which could not be paid to the resident within 30 days of the resident’s request. The agency shall promulgate rules with regard to the establishment, organization, and operation of such self-insurance pools. Such rules shall include, but shall not be limited to, requirements for monetary reserves to be maintained by such self-insurers to assure their financial solvency.

(d) If, at any time during the period for which a license is issued, a licensee that has not purchased a surety bond or entered into a self-insurance agreement, as provided in paragraphs (b) and (c), is requested to provide safekeeping for the personal funds of a resident, the licensee shall notify the agency of the request and make application for a surety bond or for participation in a self-insurance agreement within 7 days after the request, exclusive of weekends and holidays. Copies of the application, along with written documentation of related correspondence with an insurance agency or group, shall be maintained by the licensee for review by the agency and the State Long-Term Care Ombudsman Program.

(e) Moneys or securities received as advance payment for care may at no time exceed the cost of care for a 6-month period.

(f) At least every 3 months, the licensee shall furnish the resident and the guardian, trustee, or conservator, if any, for the resident a complete and verified statement of all funds and other property to which this subsection applies, detailing the amounts and items received, together with their sources and disposition. In any event, the licensee shall furnish such a statement annually and upon the discharge or transfer of a resident. Any governmental agency or private charitable agency contributing funds or other property on account of a resident also shall be entitled to receive such statement annually and upon discharge or transfer and such other report as it may require pursuant to law.

(6) In the event of the death of a resident, a licensee shall return all refunds and funds held in trust to the resident’s personal representative, if one has been appointed at the time the nursing home disburses such funds, and if not, to the resident’s spouse or adult next of kin named in a beneficiary designation form provided by the nursing home to the resident. In the event the resident has no spouse or adult next of kin or such person cannot be located, funds due to the resident shall be placed in an interest-bearing account in a bank, savings association, trust company, or credit union located in this state and, if possible, located within the same district in which the facility is located, which funds shall not be represented as part of the assets of the facility on a financial statement, and the licensee shall maintain such account until such time as the trust funds are disbursed pursuant to the provisions of the Florida Probate Code. All other property of a deceased resident being held in trust by the licensee shall be returned to the resident’s personal representative, if one has been appointed at the time the nursing home disburses such property, and if not, to the resident’s spouse or adult next of kin named in a beneficiary designation form provided by the nursing home to the resident. In the event the resident has no spouse or adult next of kin or such person cannot be located, property being held in trust shall be safeguarded until such time as the property is disbursed pursuant to the provisions of the Florida Probate Code. The trust funds and property of deceased residents shall be kept separate from the funds and the property of the licensee and from the funds and property of the residents of the facility. The nursing home needs to maintain only one account in which the trust funds amounting to less than $100 of deceased residents are placed. However, it shall be the obligation of the nursing home to maintain adequate records to permit compilation of interest due each individual resident’s account. Separate accounts shall be maintained with respect to trust funds of deceased residents equal to or in excess of $100. In the event the trust funds of the deceased resident are not disbursed pursuant to the provisions of the Florida Probate Code within 2 years of the death of the resident, the trust funds shall be deposited in the Health Care Trust Fund and expended as provided for in s. 400.063, notwithstanding the provisions of any other law of this state. Any other property of a deceased resident held in trust by a licensee which is not disbursed in accordance with the provisions of the Florida Probate Code shall escheat to the state as provided by law.

History.—s. 15, ch. 69-309; s. 14, ch. 70-361; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 7, 9, ch. 79-268; ss. 2, 3, ch. 81-318; ss. 3, 19, ch. 82-148; ss. 20, 79, 83, ch. 83-181; s. 1, ch. 85-286; s. 37, ch. 87-225; s. 30, ch. 93-177; ss. 20, 49, ch. 93-217; s. 768, ch. 95-148; s. 13, ch. 99-394; s. 15, ch. 2008-9; s. 41, ch. 2009-223; s. 23, ch. 2015-31.



400.165 - Itemized resident billing, form and content prescribed by the agency.

400.165 Itemized resident billing, form and content prescribed by the agency.—

(1) Within 7 days following discharge or release from a nursing home, or within 7 days after the earliest date at which the cost of all goods or services provided on behalf of the resident are billed to the facility, the nursing home shall submit to the resident, or to his or her survivor or legal guardian, an itemized statement detailing in language comprehensible to an ordinary layperson the specific nature of charges or expenses incurred by the resident. The initial billing shall contain a statement of specific services received and expenses incurred for such items of service, enumerating in detail the constituent components of the services received within each department of the nursing home and including unit price data on rates charged by the nursing home as may be prescribed by the agency.

(2) Each statement shall:

(a) Not include charges of nursing home-based physicians if billed separately.

(b) Not include any generalized category of expenses such as “other” or “miscellaneous” or similar categories.

(c) List drugs by brand or generic name and may not refer to drug code numbers when referring to drugs of any sort.

(d) Specifically identify therapy treatment as to the date, type, and length of treatment when therapy treatment is a part of the statement. The person receiving a statement pursuant to this section shall be fully and accurately informed as to each charge and service provided by the institution preparing the statement.

(3) On each itemized statement there shall appear the words “A FOR-PROFIT (or NOT-FOR-PROFIT or PUBLIC) NURSING HOME LICENSED BY THE STATE OF FLORIDA” or substantially similar words sufficient to identify clearly and plainly the ownership status of the nursing home.

(4) In any billing for services subsequent to the initial billing for such services, the resident, or the resident’s survivor or legal guardian, may elect, at his or her option, to receive a copy of the detailed statement of specific services received and expenses incurred for each such item of service as provided in subsection (1).

(5) No physician, dentist, or nursing home may add to the price charged by any third party except for a service or handling charge representing a cost actually incurred as an item of expense; however, the physician, dentist, or nursing home is entitled to fair compensation for all professional services rendered. The amount of the service or handling charge, if any, shall be set forth clearly in the bill to the resident.

History.—ss. 22, 27, ch. 82-182; ss. 21, 79, 81, 83, ch. 83-181; s. 30, ch. 93-177; ss. 21, 49, ch. 93-217; s. 769, ch. 95-148.

Note.—Former s. 400.425.



400.17 - Bribes, kickbacks, certain solicitations prohibited.

400.17 Bribes, kickbacks, certain solicitations prohibited.—

(1) As used in this section, the term:

(a) “Bribe” means any consideration corruptly given, received, promised, solicited, or offered to any individual with intent or purpose to influence the performance of any act or omission.

(b) “Kickback” means that part of the payment for items or services which is returned to the payor by the provider of such items or services with the intent or purpose to induce the payor to purchase the items or services from the provider.

(2) Whoever furnishes items or services directly or indirectly to a nursing home resident and solicits, offers, or receives any:

(a) Kickback or bribe in connection with the furnishing of such items or services or the making or receipt of such payment; or

(b) Return of part of an amount given in payment for referring any such individual to another person for the furnishing of such items or services;

is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or by fine not exceeding $5,000, or both.

(3) No person shall, in connection with the solicitation of contributions to nursing homes, willfully misrepresent or mislead anyone, by any manner, means, practice, or device whatsoever, to believe that the receipts of such solicitation will be used for charitable purposes, if such is not the fact.

(4) Solicitation of contributions of any kind in a threatening, coercive, or unduly forceful manner by or on behalf of a nursing home by any agent, employee, owner, or representative of a nursing home shall be grounds for denial, suspension, or revocation of the license for any nursing home on behalf of which such contributions were solicited.

(5) The admission, maintenance, or treatment of a nursing home resident whose care is supported in whole or in part by state funds may not be made conditional upon the receipt of any manner of contribution or donation from any person. However, this may not be construed to prohibit the offer or receipt of contributions or donations to a nursing home which are not related to the care of a specific resident. Contributions solicited or received in violation of this subsection shall be grounds for denial, suspension, or revocation of a license for any nursing home on behalf of which such contributions were solicited.

History.—s. 16, ch. 69-309; s. 16, ch. 70-361; s. 3, ch. 76-168; s. 3, ch. 76-201; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 22, 79, 83, ch. 83-181; s. 30, ch. 93-177; s. 49, ch. 93-217.



400.172 - Respite care provided in nursing home facilities.

400.172 Respite care provided in nursing home facilities.—

(1) For each person admitted for respite care as authorized under s. 400.141(1)(f), a nursing home facility operated by a licensee must:

(a) Have a written abbreviated plan of care that, at a minimum, includes nutritional requirements, medication orders, physician orders, nursing assessments, and dietary preferences. The nursing or physician assessments may take the place of all other assessments required for full-time residents.

(b) Have a contract that, at a minimum, specifies the services to be provided to a resident receiving respite care, including charges for services, activities, equipment, emergency medical services, and the administration of medications. If multiple admissions for a single person for respite care are anticipated, the original contract is valid for 1 year after the date the contract is executed.

(c) Ensure that each resident is released to his or her caregiver or an individual designated in writing by the caregiver.

(2) A person admitted under the respite care program shall:

(a) Be exempt from department rules relating to the discharge planning process.

(b) Be covered by the residents’ rights specified in s. 400.022(1)(a)-(o) and (r)-(t). Funds or property of the resident are not to be considered trust funds subject to the requirements of s. 400.022(1)(h) until the resident has been in the facility for more than 14 consecutive days.

(c) Be allowed to use his or her personal medications during the respite stay if permitted by facility policy. The facility must obtain a physician’s order for the medications. The caregiver may provide information regarding the medications as part of the nursing assessment, and that information must agree with the physician’s order. Medications shall be released with the resident upon discharge in accordance with current physician’s orders.

(d) Be entitled to reside in the facility for a total of 60 days within a contract year or for a total of 60 days within a calendar year if the contract is for less than 12 months. However, each single stay may not exceed 14 days. If a stay exceeds 14 consecutive days, the facility must comply with all assessment and care planning requirements applicable to nursing home residents.

(e) Reside in a licensed nursing home bed.

(3) A prospective respite care resident must provide medical information from a physician, physician assistant, or nurse practitioner and any other information provided by the primary caregiver required by the facility before or when the person is admitted to receive respite care. The medical information must include a physician’s order for respite care and proof of a physical examination by a licensed physician, physician assistant, or nurse practitioner. The physician’s order and physical examination may be used to provide intermittent respite care for up to 12 months after the date the order is written.

(4) The facility shall assume the duties of the primary caregiver. To ensure continuity of care and services, the resident may retain his or her personal physician and shall have access to medically necessary services such as physical therapy, occupational therapy, or speech therapy, as needed. The facility shall arrange for transportation of the resident to these services, if necessary.

History.—s. 9, ch. 2012-160; s. 70, ch. 2013-15.



400.175 - Patients with Alzheimer’s disease or other related disorders; certain disclosures.

400.175 Patients with Alzheimer’s disease or other related disorders; certain disclosures.—A facility licensed under this part which claims that it provides special care for persons who have Alzheimer’s disease or other related disorders must disclose in its advertisements or in a separate document those services that distinguish the care as being especially applicable to, or suitable for, such persons. The facility must give a copy of all such advertisements or a copy of the document to each person who requests information about programs and services for persons with Alzheimer’s disease or other related disorders offered by the facility and must maintain a copy of all such advertisements and documents in its records. The agency shall examine all such advertisements and documents in the facility’s records as part of the license renewal procedure.

History.—s. 1, ch. 93-105.



400.1755 - Care for persons with Alzheimer’s disease or related disorders.

400.1755 Care for persons with Alzheimer’s disease or related disorders.—

(1) As a condition of licensure, facilities licensed under this part must provide to each of their employees, upon beginning employment, basic written information about interacting with persons with Alzheimer’s disease or a related disorder.

(2) All employees who are expected to, or whose responsibilities require them to, have direct contact with residents with Alzheimer’s disease or a related disorder must, in addition to being provided the information required in subsection (1), also have an initial training of at least 1 hour completed in the first 3 months after beginning employment. This training must include, but is not limited to, an overview of dementias and must provide basic skills in communicating with persons with dementia.

(3) An individual who provides direct care shall be considered a direct caregiver and must complete the required initial training and an additional 3 hours of training within 9 months after beginning employment. This training shall include, but is not limited to, managing problem behaviors, promoting the resident’s independence in activities of daily living, and skills in working with families and caregivers.

(a) The required 4 hours of training for certified nursing assistants are part of the total hours of training required annually.

(b) For a health care practitioner as defined in s. 456.001, continuing education hours taken as required by that practitioner’s licensing board shall be counted toward this total of 4 hours.

(4) For an employee who is a licensed health care practitioner as defined in s. 456.001, training that is sanctioned by that practitioner’s licensing board shall be considered to be approved by the Department of Elderly Affairs.

(5) The Department of Elderly Affairs or its designee must approve the initial and continuing training provided in the facilities. The department must approve training offered in a variety of formats, including, but not limited to, Internet-based training, videos, teleconferencing, and classroom instruction. The department shall keep a list of current providers who are approved to provide initial and continuing training. The department shall adopt rules to establish standards for the trainers and the training required in this section.

(6) Upon completing any training listed in this section, the employee or direct caregiver shall be issued a certificate that includes the name of the training provider, the topic covered, and the date and signature of the training provider. The certificate is evidence of completion of training in the identified topic, and the employee or direct caregiver is not required to repeat training in that topic if the employee or direct caregiver changes employment to a different facility or to an assisted living facility, home health agency, adult day care center, or adult family-care home. The direct caregiver must comply with other applicable continuing education requirements.

History.—s. 26, ch. 2001-45; s. 62, ch. 2005-2.



400.176 - Rebates prohibited; penalties.

400.176 Rebates prohibited; penalties.—

(1) It is unlawful for any person to pay or receive any commission, bonus, kickback, or rebate or engage in any split-fee arrangement in any form whatsoever with any physician, surgeon, organization, agency, or person, either directly or indirectly, for residents referred to a nursing home licensed under this part.

(2) The agency shall enforce subsection (1). In the case of an entity not licensed by the agency, administrative penalties may include:

(a) A fine not to exceed $5,000; and

(b) If applicable, a recommendation by the agency to the appropriate licensing board that disciplinary action be taken.

History.—s. 2, ch. 79-106; s. 2, ch. 81-318; ss. 23, 79, 83, ch. 83-181; s. 30, ch. 93-177; ss. 22, 49, ch. 93-217; s. 47, ch. 2013-18.



400.179 - Liability for Medicaid underpayments and overpayments.

400.179 Liability for Medicaid underpayments and overpayments.—

(1) It is the intent of the Legislature to protect the rights of nursing home residents and the security of public funds when a nursing facility is sold or the ownership is transferred.

(2) Because any transfer of a nursing facility may expose the fact that Medicaid may have underpaid or overpaid the transferor, and because in most instances, any such underpayment or overpayment can only be determined following a formal field audit, the liabilities for any such underpayments or overpayments shall be as follows:

(a) The Medicaid program shall be liable to the transferor for any underpayments owed during the transferor’s period of operation of the facility.

(b) Without regard to whether the transferor had leased or owned the nursing facility, the transferor shall remain liable to the Medicaid program for all Medicaid overpayments received during the transferor’s period of operation of the facility, regardless of when determined.

(c) Where the facility transfer takes any form of a sale of assets, in addition to the transferor’s continuing liability for any such overpayments, if the transferor fails to meet these obligations, the transferee shall be liable for all liabilities that can be readily identifiable 90 days in advance of the transfer. Such liability shall continue in succession until the debt is ultimately paid or otherwise resolved. It shall be the burden of the transferee to determine the amount of all such readily identifiable overpayments from the Agency for Health Care Administration, and the agency shall cooperate in every way with the identification of such amounts. Readily identifiable overpayments shall include overpayments that will result from, but not be limited to:

1. Medicaid rate changes or adjustments;

2. Any depreciation recapture;

3. Any recapture of fair rental value system indexing; or

4. Audits completed by the agency.

The transferor shall remain liable for any such Medicaid overpayments that were not readily identifiable 90 days in advance of the nursing facility transfer.

(d) Where the transfer involves a facility that has been leased by the transferor:

1. The transferee shall, as a condition to being issued a license by the agency, acquire, maintain, and provide proof to the agency of a bond with a term of 30 months, renewable annually, in an amount not less than the total of 3 months’ Medicaid payments to the facility computed on the basis of the preceding 12-month average Medicaid payments to the facility.

2. A leasehold licensee may meet the requirements of subparagraph 1. by payment of a nonrefundable fee, paid at initial licensure, paid at the time of any subsequent change of ownership, and paid annually thereafter, in the amount of 1 percent of the total of 3 months’ Medicaid payments to the facility computed on the basis of the preceding 12-month average Medicaid payments to the facility. If a preceding 12-month average is not available, projected Medicaid payments may be used. The fee shall be deposited into the Grants and Donations Trust Fund and shall be accounted for separately as a Medicaid nursing home overpayment account. These fees shall be used at the sole discretion of the agency to repay nursing home Medicaid overpayments. Payment of this fee shall not release the licensee from any liability for any Medicaid overpayments, nor shall payment bar the agency from seeking to recoup overpayments from the licensee and any other liable party. As a condition of exercising this lease bond alternative, licensees paying this fee must maintain an existing lease bond through the end of the 30-month term period of that bond. The agency is herein granted specific authority to promulgate all rules pertaining to the administration and management of this account, including withdrawals from the account, subject to federal review and approval. This provision shall take effect upon becoming law and shall apply to any leasehold license application. The financial viability of the Medicaid nursing home overpayment account shall be determined by the agency through annual review of the account balance and the amount of total outstanding, unpaid Medicaid overpayments owing from leasehold licensees to the agency as determined by final agency audits. By March 31 of each year, the agency shall assess the cumulative fees collected under this subparagraph, minus any amounts used to repay nursing home Medicaid overpayments and amounts transferred to contribute to the General Revenue Fund pursuant to s. 215.20. If the net cumulative collections, minus amounts utilized to repay nursing home Medicaid overpayments, exceed $25 million, the provisions of this subparagraph shall not apply for the subsequent fiscal year.

3. The leasehold licensee may meet the bond requirement through other arrangements acceptable to the agency. The agency is herein granted specific authority to promulgate rules pertaining to lease bond arrangements.

4. All existing nursing facility licensees, operating the facility as a leasehold, shall acquire, maintain, and provide proof to the agency of the 30-month bond required in subparagraph 1., above, on and after July 1, 1993, for each license renewal.

5. It shall be the responsibility of all nursing facility operators, operating the facility as a leasehold, to renew the 30-month bond and to provide proof of such renewal to the agency annually.

6. Any failure of the nursing facility operator to acquire, maintain, renew annually, or provide proof to the agency shall be grounds for the agency to deny, revoke, and suspend the facility license to operate such facility and to take any further action, including, but not limited to, enjoining the facility, asserting a moratorium pursuant to part II of chapter 408, or applying for a receiver, deemed necessary to ensure compliance with this section and to safeguard and protect the health, safety, and welfare of the facility’s residents. A lease agreement required as a condition of bond financing or refinancing under s. 154.213 by a health facilities authority or required under s. 159.30 by a county or municipality is not a leasehold for purposes of this paragraph and is not subject to the bond requirement of this paragraph.

History.—ss. 12, 18, ch. 80-186; s. 2, ch. 81-318; ss. 24, 79, 83, ch. 83-181; s. 51, ch. 83-218; s. 30, ch. 93-177; ss. 23, 49, ch. 93-217; s. 119, ch. 99-8; s. 15, ch. 2001-377; s. 28, ch. 2002-223; s. 10, ch. 2002-400; s. 1, ch. 2003-405; s. 63, ch. 2005-2; s. 3, ch. 2006-28; s. 68, ch. 2007-230; s. 1, ch. 2008-143; s. 3, ch. 2009-47; s. 13, ch. 2009-82; s. 2, ch. 2010-156; s. 13, ch. 2011-3.



400.18 - Closing of nursing facility.

400.18 Closing of nursing facility.—

(1) In addition to the requirements of part II of chapter 408, the licensee also shall inform each resident or the next of kin, legal representative, or agency acting on behalf of the resident of the fact, and the proposed time, of discontinuance of operation and give at least 90 days’ notice so that suitable arrangements may be made for the transfer and care of the resident. In the event any resident has no such person to represent him or her, the licensee shall be responsible for securing a suitable transfer of the resident before the discontinuance of operation. The agency shall be responsible for arranging for the transfer of those residents requiring transfer who are receiving assistance under the Medicaid program.

(2) A representative of the agency shall be placed in a facility 30 days before the voluntary discontinuance of operation, or immediately upon the determination by the agency that the licensee is discontinuing operation or that existing conditions or practices represent an immediate danger to the health, safety, or security of the residents in the facility, to:

(a) Monitor the transfer of residents to other facilities.

(b) Ensure that the rights of residents are protected.

(c) Observe the operation of the facility.

(d) Assist the management of the facility by advising the management on compliance with state and federal laws and rules.

(e) Recommend further action by the agency.

(3) The agency shall discontinue the monitoring of a facility pursuant to subsection (2) when:

(a) All residents in the facility have been relocated; or

(b) The agency determines that the conditions which gave rise to the placement of a representative of the agency in the facility no longer exist and the agency is reasonably assured that those conditions will not recur.

History.—s. 17, ch. 69-309; ss. 19, 35, ch. 69-106; s. 15, ch. 70-361; s. 3, ch. 76-168; s. 4, ch. 76-201; s. 1, ch. 77-457; ss. 11, 18, ch. 80-186; ss. 2, 3, ch. 81-318; ss. 5, 22, ch. 82-182; ss. 25, 79, 83, ch. 83-181; s. 58, ch. 91-282; s. 30, ch. 93-177; ss. 24, 49, ch. 93-217; s. 770, ch. 95-148; s. 69, ch. 2007-230.



400.19 - Right of entry and inspection.

400.19 Right of entry and inspection.—

(1) In accordance with part II of chapter 408, the agency and any of its designated officers or employees or a representative of the State Long-Term Care Ombudsman Program or the local long-term care ombudsman council shall have the right to enter upon and into the premises of any facility licensed pursuant to this part, or any distinct nursing home unit of a hospital licensed under chapter 395 or any freestanding facility licensed under chapter 395 which provides extended care or other long-term care services, at any reasonable time in order to determine the state of compliance with this part, part II of chapter 408, and applicable rules in force pursuant thereto. The agency shall, within 60 days after receipt of a complaint made by a resident or resident’s representative, complete its investigation and provide to the complainant its findings and resolution.

(2) The agency shall coordinate nursing home facility licensing activities and responsibilities of any duly designated officer or employee involved in nursing home facility inspection to assure necessary, equitable, and consistent supervision of inspection personnel without unnecessary duplication of inspections, consultation services, or complaint investigations.

(3) The agency shall every 15 months conduct at least one unannounced inspection to determine compliance by the licensee with statutes, and with rules promulgated under the provisions of those statutes, governing minimum standards of construction, quality and adequacy of care, and rights of residents. The survey shall be conducted every 6 months for the next 2-year period if the facility has been cited for a class I deficiency, has been cited for two or more class II deficiencies arising from separate surveys or investigations within a 60-day period, or has had three or more substantiated complaints within a 6-month period, each resulting in at least one class I or class II deficiency. In addition to any other fees or fines in this part, the agency shall assess a fine for each facility that is subject to the 6-month survey cycle. The fine for the 2-year period shall be $6,000, one-half to be paid at the completion of each survey. The agency may adjust this fine by the change in the Consumer Price Index, based on the 12 months immediately preceding the increase, to cover the cost of the additional surveys. The agency shall verify through subsequent inspection that any deficiency identified during inspection is corrected. However, the agency may verify the correction of a class III or class IV deficiency unrelated to resident rights or resident care without reinspecting the facility if adequate written documentation has been received from the facility, which provides assurance that the deficiency has been corrected. The giving or causing to be given of advance notice of such unannounced inspections by an employee of the agency to any unauthorized person shall constitute cause for suspension of not fewer than 5 working days according to the provisions of chapter 110.

(4) The agency shall conduct unannounced onsite facility reviews following written verification of licensee noncompliance in instances in which a representative of the State Long-Term Care Ombudsman Program or long-term care ombudsman council, pursuant to ss. 400.0071 and 400.0075, has received a complaint and has documented deficiencies in resident care or in the physical plant of the facility that threaten the health, safety, or security of residents, or when the agency documents through inspection that conditions in a facility present a direct or indirect threat to the health, safety, or security of residents. However, the agency shall conduct unannounced onsite reviews every 3 months of each facility while the facility has a conditional license. Deficiencies related to physical plant do not require followup reviews after the agency has determined that correction of the deficiency has been accomplished and that the correction is of the nature that continued compliance can be reasonably expected.

History.—s. 18, ch. 69-309; ss. 19, 35, ch. 69-106; s. 17, ch. 70-361; s. 3, ch. 76-168; s. 5, ch. 76-201; s. 1, ch. 77-457; ss. 35, 36, ch. 79-190; ss. 13, 18, ch. 80-186; ss. 2, 3, ch. 81-318; ss. 12, 19, ch. 82-148; ss. 26, 79, 83, ch. 83-181; ss. 21, 30, ch. 93-177; ss. 25, 49, ch. 93-217; s. 14, ch. 99-394; s. 139, ch. 2000-349; s. 59, ch. 2000-367; s. 27, ch. 2001-45; s. 70, ch. 2007-230; s. 24, ch. 2015-31.



400.191 - Availability, distribution, and posting of reports and records.

400.191 Availability, distribution, and posting of reports and records.—

(1) The agency shall provide information to the public about all of the licensed nursing home facilities operating in the state. The agency shall, within 60 days after a licensure inspection visit or within 30 days after any interim visit to a facility, send copies of the inspection reports to the office, the agency’s local office, and a public library or the county seat for the county in which the facility is located. The agency may provide electronic access to inspection reports as a substitute for sending copies.

(2) The agency shall publish the Nursing Home Guide quarterly in electronic form to assist consumers and their families in comparing and evaluating nursing home facilities.

(a) The agency shall provide an Internet site which shall include at least the following information either directly or indirectly through a link to another established site or sites of the agency’s choosing:

1. A section entitled “Have you considered programs that provide alternatives to nursing home care?” which shall be the first section of the Nursing Home Guide and which shall prominently display information about available alternatives to nursing homes and how to obtain additional information regarding these alternatives. The Nursing Home Guide shall explain that this state offers alternative programs that permit qualified elderly persons to stay in their homes instead of being placed in nursing homes and shall encourage interested persons to call the Comprehensive Assessment Review and Evaluation for Long-Term Care Services (CARES) Program to inquire if they qualify. The Nursing Home Guide shall list available home and community-based programs which shall clearly state the services that are provided and indicate whether nursing home services are included if needed.

2. A list by name and address of all nursing home facilities in this state, including any prior name by which a facility was known during the previous 24-month period.

3. Whether such nursing home facilities are proprietary or nonproprietary.

4. The current owner of the facility’s license and the year that that entity became the owner of the license.

5. The name of the owner or owners of each facility and whether the facility is affiliated with a company or other organization owning or managing more than one nursing facility in this state.

6. The total number of beds in each facility and the most recently available occupancy levels.

7. The number of private and semiprivate rooms in each facility.

8. The religious affiliation, if any, of each facility.

9. The languages spoken by the administrator and staff of each facility.

10. Whether or not each facility accepts Medicare or Medicaid recipients or insurance, health maintenance organization, Veterans Administration, CHAMPUS program, or workers’ compensation coverage.

11. Recreational and other programs available at each facility.

12. Special care units or programs offered at each facility.

13. Whether the facility is a part of a retirement community that offers other services pursuant to part III of this chapter or part I or part III of chapter 429.

14. Survey and deficiency information, including all federal and state recertification, licensure, revisit, and complaint survey information, for each facility for the past 30 months. For noncertified nursing homes, state survey and deficiency information, including licensure, revisit, and complaint survey information for the past 30 months shall be provided.

(b) The agency may provide the following additional information on an Internet site or in printed form as the information becomes available:

1. The licensure status history of each facility.

2. The rating history of each facility.

3. The regulatory history of each facility, which may include federal sanctions, state sanctions, federal fines, state fines, and other actions.

4. Whether the facility currently possesses the Gold Seal designation awarded pursuant to s. 400.235.

5. Internet links to the Internet sites of the facilities or their affiliates.

(3) Each nursing home facility licensee shall maintain as public information, available upon request, records of all cost and inspection reports pertaining to that facility that have been filed with, or issued by, any governmental agency. Copies of the reports shall be retained in the records for not less than 5 years following the date the reports are filed or issued.

(a) The agency shall publish in the Nursing Home Guide a “Nursing Home Guide Watch List” to assist consumers in evaluating the quality of nursing home care in Florida. The watch list must identify each facility that met the criteria for a conditional licensure status and each facility that is operating under bankruptcy protection. The watch list must include, but is not limited to, the facility’s name, address, and ownership; the county in which the facility operates; the license expiration date; the number of licensed beds; a description of the deficiency causing the facility to be placed on the list; any corrective action taken; and the cumulative number of days and percentage of days the facility had a conditional license in the past 30 months. The watch list must include a brief description regarding how to choose a nursing home, the categories of licensure, the agency’s inspection process, an explanation of terms used in the watch list, and the addresses and phone numbers of the agency’s health quality assurance field offices.

(b) Upon publication of each Nursing Home Guide, the agency must post a copy on its website by the 15th calendar day of the second month following the end of the calendar quarter. Each nursing home licensee must retrieve the most recent version of the Nursing Home Guide from the agency’s website.

(4) Any records of a nursing home facility determined by the agency to be necessary and essential to establish lawful compliance with any rules or standards must be made available to the agency on the premises of the facility and submitted to the agency. Each facility must submit this information to the agency by electronic transmission when available.

(5) Every nursing home facility licensee shall:

(a) Post, in a sufficient number of prominent positions in the nursing home so as to be accessible to all residents and to the general public:

1. A concise summary of the last inspection report pertaining to the nursing home and issued by the agency, with references to the page numbers of the full reports, noting any deficiencies found by the agency and the actions taken by the licensee to rectify the deficiencies and indicating in the summaries where the full reports may be inspected in the nursing home.

2. A copy of all of the pages that list the facility in the most recent version of the Nursing Home Guide.

(b) Upon request, provide to any person who has completed a written application with an intent to be admitted to, or to any resident of, a nursing home, or to any relative, spouse, or guardian of the person, a copy of the last inspection report pertaining to the nursing home and issued by the agency, provided the person requesting the report agrees to pay a reasonable charge to cover copying costs.

(6) The agency may adopt rules as necessary to administer this section.

History.—s. 6, ch. 76-201; ss. 2, 12, ch. 80-198; s. 250, ch. 81-259; s. 2, ch. 81-318; ss. 6, 22, ch. 82-182; ss. 27, 79, 83, ch. 83-181; s. 16, ch. 90-347; s. 30, ch. 93-177; ss. 26, 49, ch. 93-217; s. 26, ch. 97-100; s. 15, ch. 99-394; s. 140, ch. 2000-349; s. 5, ch. 2000-350; s. 60, ch. 2000-367; ss. 28, 55, ch. 2001-45; s. 16, ch. 2001-377; s. 38, ch. 2003-1; s. 1, ch. 2006-49; s. 27, ch. 2006-197; s. 71, ch. 2007-230; s. 42, ch. 2009-223; s. 25, ch. 2015-31.



400.20 - Licensed nursing home administrator required.

400.20 Licensed nursing home administrator required.—No nursing home shall operate except under the supervision of a licensed nursing home administrator, and no person shall be a nursing home administrator unless he or she is the holder of a current license as provided in chapter 468.

History.—s. 19, ch. 69-309; s. 18, ch. 70-361; s. 3, ch. 76-168; s. 242, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 28, 79, 83, ch. 83-181; s. 30, ch. 93-177; ss. 27, 49, ch. 93-217; s. 771, ch. 95-148.



400.211 - Persons employed as nursing assistants; certification requirement.

400.211 Persons employed as nursing assistants; certification requirement.—

(1) To serve as a nursing assistant in any nursing home, a person must be certified as a nursing assistant under part II of chapter 464, unless the person is a registered nurse or practical nurse licensed in accordance with part I of chapter 464 or an applicant for such licensure who is permitted to practice nursing in accordance with rules adopted by the Board of Nursing pursuant to part I of chapter 464.

(2) The following categories of persons who are not certified as nursing assistants under part II of chapter 464 may be employed by a nursing facility for a period of 4 months:

(a) Persons who are enrolled in, or have completed, a state-approved nursing assistant program;

(b) Persons who have been positively verified as actively certified and on the registry in another state with no findings of abuse, neglect, or exploitation in that state; or

(c) Persons who have preliminarily passed the state’s certification exam.

The certification requirement must be met within 4 months after initial employment as a nursing assistant in a licensed nursing facility.

(3) Nursing homes shall require persons seeking employment as a certified nursing assistant to submit an employment history to the facility. The facility shall verify the employment history unless, through diligent efforts, such verification is not possible. There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, a former employer who reasonably and in good faith communicates his or her honest opinion about a former employee’s job performance.

(4) When employed by a nursing home facility for a 12-month period or longer, a nursing assistant, to maintain certification, shall submit to a performance review every 12 months and must receive regular inservice education based on the outcome of such reviews. The inservice training must:

(a) Be sufficient to ensure the continuing competence of nursing assistants and must meet the standard specified in s. 464.203(7);

(b) Include, at a minimum:

1. Techniques for assisting with eating and proper feeding;

2. Principles of adequate nutrition and hydration;

3. Techniques for assisting and responding to the cognitively impaired resident or the resident with difficult behaviors;

4. Techniques for caring for the resident at the end-of-life; and

5. Recognizing changes that place a resident at risk for pressure ulcers and falls; and

(c) Address areas of weakness as determined in nursing assistant performance reviews and may address the special needs of residents as determined by the nursing home facility staff.

Costs associated with this training may not be reimbursed from additional Medicaid funding through interim rate adjustments.

History.—ss. 2, 3, ch. 82-163; ss. 29, 79, 82, 83, ch. 83-181; s. 1, ch. 86-253; s. 8, ch. 89-294; s. 61, ch. 92-136; s. 30, ch. 93-177; ss. 28, 49, ch. 93-217; s. 49, ch. 94-218; s. 1054, ch. 95-148; s. 38, ch. 95-228; s. 127, ch. 95-418; s. 10, ch. 96-268; s. 24, ch. 98-166; s. 3, ch. 98-248; s. 120, ch. 99-8; s. 206, ch. 99-397; s. 95, ch. 2000-318; s. 29, ch. 2001-45; s. 5, ch. 2004-298.



400.215 - Personnel screening requirement.

400.215 Personnel screening requirement.—

(1) The agency shall require level 2 background screening for personnel as required in s. 408.809(1)(e) pursuant to chapter 435 and s. 408.809.

(2) The agency shall, as allowable, reimburse nursing facilities for the cost of conducting background screening as required by this section. This reimbursement is not subject to any rate ceilings or payment targets in the Medicaid Reimbursement plan.

History.—s. 2, ch. 98-248; s. 16, ch. 99-394; s. 96, ch. 2000-318; s. 72, ch. 2000-349; s. 10, ch. 2004-267; s. 28, ch. 2006-197; s. 6, ch. 2010-114.



400.23 - Rules; evaluation and deficiencies; licensure status.

400.23 Rules; evaluation and deficiencies; licensure status.—

(1) It is the intent of the Legislature that rules published and enforced pursuant to this part and part II of chapter 408 shall include criteria by which a reasonable and consistent quality of resident care may be ensured and the results of such resident care can be demonstrated and by which safe and sanitary nursing homes can be provided. It is further intended that reasonable efforts be made to accommodate the needs and preferences of residents to enhance the quality of life in a nursing home. In addition, efforts shall be made to minimize the paperwork associated with the reporting and documentation requirements of these rules.

(2) Pursuant to the intention of the Legislature, the agency, in consultation with the Department of Health and the Department of Elderly Affairs, shall adopt and enforce rules to implement this part and part II of chapter 408, which shall include reasonable and fair criteria in relation to:

(a) The location of the facility and housing conditions that will ensure the health, safety, and comfort of residents, including an adequate call system. In making such rules, the agency shall be guided by criteria recommended by nationally recognized reputable professional groups and associations with knowledge of such subject matters. The agency shall update or revise such criteria as the need arises. The agency may require alterations to a building if it determines that an existing condition constitutes a distinct hazard to life, health, or safety. In performing any inspections of facilities authorized by this part or part II of chapter 408, the agency may enforce the special-occupancy provisions of the Florida Building Code and the Florida Fire Prevention Code which apply to nursing homes. Residents or their representatives shall be able to request a change in the placement of the bed in their room, provided that at admission they are presented with a room that meets requirements of the Florida Building Code. The location of a bed may be changed if the requested placement does not infringe on the resident’s roommate or interfere with the resident’s care or safety as determined by the care planning team in accordance with facility policies and procedures. In addition, the bed placement may not be used as a restraint. Each facility shall maintain a log of resident rooms with beds that are not in strict compliance with the Florida Building Code in order for such log to be used by surveyors and nurse monitors during inspections and visits. A resident or resident representative who requests that a bed be moved shall sign a statement indicating that he or she understands the room will not be in compliance with the Florida Building Code, but they would prefer to exercise their right to self-determination. The statement must be retained as part of the resident’s care plan. Any facility that offers this option must submit a letter signed by the nursing home administrator of record to the agency notifying it of this practice with a copy of the policies and procedures of the facility. The agency is directed to provide assistance to the Florida Building Commission in updating the construction standards of the code relative to nursing homes.

(b) The number and qualifications of all personnel, including management, medical, nursing, and other professional personnel, and nursing assistants, orderlies, and support personnel, having responsibility for any part of the care given residents.

(c) All sanitary conditions within the facility and its surroundings, including water supply, sewage disposal, food handling, and general hygiene which will ensure the health and comfort of residents.

(d) The equipment essential to the health and welfare of the residents.

(e) A uniform accounting system.

(f) The care, treatment, and maintenance of residents and measurement of the quality and adequacy thereof, based on rules developed under this chapter and the Omnibus Budget Reconciliation Act of 1987 (Pub. L. No. 100-203) (December 22, 1987), Title IV (Medicare, Medicaid, and Other Health-Related Programs), Subtitle C (Nursing Home Reform), as amended.

(g) The preparation and annual update of a comprehensive emergency management plan. The agency shall adopt rules establishing minimum criteria for the plan after consultation with the Division of Emergency Management. At a minimum, the rules must provide for plan components that address emergency evacuation transportation; adequate sheltering arrangements; postdisaster activities, including emergency power, food, and water; postdisaster transportation; supplies; staffing; emergency equipment; individual identification of residents and transfer of records; and responding to family inquiries. The comprehensive emergency management plan is subject to review and approval by the local emergency management agency. During its review, the local emergency management agency shall ensure that the following agencies, at a minimum, are given the opportunity to review the plan: the Department of Elderly Affairs, the Department of Health, the Agency for Health Care Administration, and the Division of Emergency Management. Also, appropriate volunteer organizations must be given the opportunity to review the plan. The local emergency management agency shall complete its review within 60 days and either approve the plan or advise the facility of necessary revisions.

(h) The availability, distribution, and posting of reports and records pursuant to s. 400.191 and the Gold Seal Program pursuant to s. 400.235.

(3)(a)1. The agency shall adopt rules providing minimum staffing requirements for nursing home facilities. These requirements must include, for each facility:

a. A minimum weekly average of certified nursing assistant and licensed nursing staffing combined of 3.6 hours of direct care per resident per day. As used in this sub-subparagraph, a week is defined as Sunday through Saturday.

b. A minimum certified nursing assistant staffing of 2.5 hours of direct care per resident per day. A facility may not staff below one certified nursing assistant per 20 residents.

c. A minimum licensed nursing staffing of 1.0 hour of direct care per resident per day. A facility may not staff below one licensed nurse per 40 residents.

2. Nursing assistants employed under s. 400.211(2) may be included in computing the staffing ratio for certified nursing assistants if their job responsibilities include only nursing-assistant-related duties.

3. Each nursing home facility must document compliance with staffing standards as required under this paragraph and post daily the names of staff on duty for the benefit of facility residents and the public.

4. The agency shall recognize the use of licensed nurses for compliance with minimum staffing requirements for certified nursing assistants if the nursing home facility otherwise meets the minimum staffing requirements for licensed nurses and the licensed nurses are performing the duties of a certified nursing assistant. Unless otherwise approved by the agency, licensed nurses counted toward the minimum staffing requirements for certified nursing assistants must exclusively perform the duties of a certified nursing assistant for the entire shift and not also be counted toward the minimum staffing requirements for licensed nurses. If the agency approved a facility’s request to use a licensed nurse to perform both licensed nursing and certified nursing assistant duties, the facility must allocate the amount of staff time specifically spent on certified nursing assistant duties for the purpose of documenting compliance with minimum staffing requirements for certified and licensed nursing staff. The hours of a licensed nurse with dual job responsibilities may not be counted twice.

(b) Nonnursing staff providing eating assistance to residents shall not count toward compliance with minimum staffing standards.

(c) Licensed practical nurses licensed under chapter 464 who are providing nursing services in nursing home facilities under this part may supervise the activities of other licensed practical nurses, certified nursing assistants, and other unlicensed personnel providing services in such facilities in accordance with rules adopted by the Board of Nursing.

(4) Rules developed pursuant to this section shall not restrict the use of shared staffing and shared programming in facilities which are part of retirement communities that provide multiple levels of care and otherwise meet the requirement of law or rule.

(5) The agency, in collaboration with the Division of Children’s Medical Services of the Department of Health, must adopt rules for:

(a) Minimum standards of care for persons under 21 years of age who reside in nursing home facilities. A facility may be exempted from these standards for specific persons between 18 and 21 years of age, if the person’s physician agrees that minimum standards of care based on age are not necessary.

(b) Minimum staffing requirements for persons under 21 years of age who reside in nursing home facilities, which apply in lieu of the requirements contained in subsection (3).

1. For persons under 21 years of age who require skilled care:

a. A minimum combined average of 3.9 hours of direct care per resident per day must be provided by licensed nurses, respiratory therapists, respiratory care practitioners, and certified nursing assistants.

b. A minimum licensed nursing staffing of 1.0 hour of direct care per resident per day must be provided.

c. No more than 1.5 hours of certified nursing assistant care per resident per day may be counted in determining the minimum direct care hours required.

d. One registered nurse must be on duty on the site 24 hours per day on the unit where children reside.

2. For persons under 21 years of age who are medically fragile:

a. A minimum combined average of 5.0 hours of direct care per resident per day must be provided by licensed nurses, respiratory therapists, respiratory care practitioners, and certified nursing assistants.

b. A minimum licensed nursing staffing of 1.7 hours of direct care per resident per day must be provided.

c. No more than 1.5 hours of certified nursing assistant care per resident per day may be counted in determining the minimum direct care hours required.

d. One registered nurse must be on duty on the site 24 hours per day on the unit where children reside.

(6) Before conducting a survey of the facility, the survey team shall obtain a copy of the local long-term care ombudsman council report on the facility. Problems noted in the report shall be incorporated into and followed up through the agency’s inspection process. This procedure does not preclude the State Long-Term Care Ombudsman Program or local long-term care ombudsman council from requesting the agency to conduct a followup visit to the facility.

(7) The agency shall, at least every 15 months, evaluate all nursing home facilities and make a determination as to the degree of compliance by each licensee with the established rules adopted under this part as a basis for assigning a licensure status to that facility. The agency shall base its evaluation on the most recent inspection report, taking into consideration findings from other official reports, surveys, interviews, investigations, and inspections. In addition to license categories authorized under part II of chapter 408, the agency shall assign a licensure status of standard or conditional to each nursing home.

(a) A standard licensure status means that a facility has no class I or class II deficiencies and has corrected all class III deficiencies within the time established by the agency.

(b) A conditional licensure status means that a facility, due to the presence of one or more class I or class II deficiencies, or class III deficiencies not corrected within the time established by the agency, is not in substantial compliance at the time of the survey with criteria established under this part or with rules adopted by the agency. If the facility has no class I, class II, or class III deficiencies at the time of the followup survey, a standard licensure status may be assigned.

(c) In evaluating the overall quality of care and services and determining whether the facility will receive a conditional or standard license, the agency shall consider the needs and limitations of residents in the facility and the results of interviews and surveys of a representative sampling of residents, families of residents, representatives of the State Long-Term Care Ombudsman Program, guardians of residents, and staff of the nursing home facility.

(d) The current licensure status of each facility must be indicated in bold print on the face of the license. A list of the deficiencies of the facility shall be posted in a prominent place that is in clear and unobstructed public view at or near the place where residents are being admitted to that facility. Licensees receiving a conditional licensure status for a facility shall prepare, within 10 working days after receiving notice of deficiencies, a plan for correction of all deficiencies and shall submit the plan to the agency for approval.

(e) The agency shall adopt rules that:

1. Establish uniform procedures for the evaluation of facilities.

2. Provide criteria in the areas referenced in paragraph (c).

3. Address other areas necessary for carrying out the intent of this section.

(8) The agency shall adopt rules pursuant to this part and part II of chapter 408 to provide that, when the criteria established under subsection (2) are not met, such deficiencies shall be classified according to the nature and the scope of the deficiency. The scope shall be cited as isolated, patterned, or widespread. An isolated deficiency is a deficiency affecting one or a very limited number of residents, or involving one or a very limited number of staff, or a situation that occurred only occasionally or in a very limited number of locations. A patterned deficiency is a deficiency where more than a very limited number of residents are affected, or more than a very limited number of staff are involved, or the situation has occurred in several locations, or the same resident or residents have been affected by repeated occurrences of the same deficient practice but the effect of the deficient practice is not found to be pervasive throughout the facility. A widespread deficiency is a deficiency in which the problems causing the deficiency are pervasive in the facility or represent systemic failure that has affected or has the potential to affect a large portion of the facility’s residents. The agency shall indicate the classification on the face of the notice of deficiencies as follows:

(a) A class I deficiency is a deficiency that the agency determines presents a situation in which immediate corrective action is necessary because the facility’s noncompliance has caused, or is likely to cause, serious injury, harm, impairment, or death to a resident receiving care in a facility. The condition or practice constituting a class I violation shall be abated or eliminated immediately, unless a fixed period of time, as determined by the agency, is required for correction. A class I deficiency is subject to a civil penalty of $10,000 for an isolated deficiency, $12,500 for a patterned deficiency, and $15,000 for a widespread deficiency. The fine amount shall be doubled for each deficiency if the facility was previously cited for one or more class I or class II deficiencies during the last licensure inspection or any inspection or complaint investigation since the last licensure inspection. A fine must be levied notwithstanding the correction of the deficiency.

(b) A class II deficiency is a deficiency that the agency determines has compromised the resident’s ability to maintain or reach his or her highest practicable physical, mental, and psychosocial well-being, as defined by an accurate and comprehensive resident assessment, plan of care, and provision of services. A class II deficiency is subject to a civil penalty of $2,500 for an isolated deficiency, $5,000 for a patterned deficiency, and $7,500 for a widespread deficiency. The fine amount shall be doubled for each deficiency if the facility was previously cited for one or more class I or class II deficiencies during the last licensure inspection or any inspection or complaint investigation since the last licensure inspection. A fine shall be levied notwithstanding the correction of the deficiency.

(c) A class III deficiency is a deficiency that the agency determines will result in no more than minimal physical, mental, or psychosocial discomfort to the resident or has the potential to compromise the resident’s ability to maintain or reach his or her highest practical physical, mental, or psychosocial well-being, as defined by an accurate and comprehensive resident assessment, plan of care, and provision of services. A class III deficiency is subject to a civil penalty of $1,000 for an isolated deficiency, $2,000 for a patterned deficiency, and $3,000 for a widespread deficiency. The fine amount shall be doubled for each deficiency if the facility was previously cited for one or more class I or class II deficiencies during the last licensure inspection or any inspection or complaint investigation since the last licensure inspection. A citation for a class III deficiency must specify the time within which the deficiency is required to be corrected. If a class III deficiency is corrected within the time specified, a civil penalty may not be imposed.

(d) A class IV deficiency is a deficiency that the agency determines has the potential for causing no more than a minor negative impact on the resident. If the class IV deficiency is isolated, no plan of correction is required.

(9) Civil penalties paid by any licensee under subsection (8) shall be deposited in the Health Care Trust Fund and expended as provided in s. 400.063.

(10) Agency records, reports, ranking systems, Internet information, and publications must be promptly updated to reflect the most current agency actions.

History.—s. 22, ch. 69-309; ss. 19, 35, ch. 69-106; s. 19, ch. 70-361; s. 3, ch. 76-168; s. 7, ch. 76-201; s. 2, ch. 76-252; s. 2, ch. 77-188; s. 13, ch. 77-401; s. 1, ch. 77-457; s. 1, ch. 78-393; ss. 8, 9, ch. 79-268; ss. 3, 12, ch. 80-198; ss. 1, 2, ch. 80-211; s. 251, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 30, 79, 83, ch. 83-181; s. 2, ch. 86-253; s. 1, ch. 90-125; ss. 9, 77, ch. 91-282; s. 30, ch. 93-177; s. 25, ch. 93-211; ss. 29, 49, ch. 93-217; s. 42, ch. 98-89; s. 121, ch. 99-8; s. 14, ch. 99-332; s. 17, ch. 99-394; s. 29, ch. 2000-141; s. 97, ch. 2000-318; s. 141, ch. 2000-349; s. 6, ch. 2000-350; s. 61, ch. 2000-367; ss. 30, 54, ch. 2001-45; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 39, ch. 2003-1; s. 2, ch. 2003-405; s. 1, ch. 2004-270; s. 4, ch. 2004-298; s. 2, ch. 2005-60; s. 2, ch. 2005-147; s. 1, ch. 2005-234; s. 4, ch. 2006-28; s. 72, ch. 2007-230; s. 44, ch. 2009-223; s. 3, ch. 2010-156; s. 1, ch. 2011-61; s. 275, ch. 2011-142; s. 10, ch. 2012-160; s. 26, ch. 2015-31.



400.232 - Review and approval of plans; fees and costs.

400.232 Review and approval of plans; fees and costs.—The design, construction, erection, alteration, modification, repair, and demolition of all public and private health care facilities are governed by the Florida Building Code and the Florida Fire Prevention Code under ss. 553.73 and 633.206. In addition to the requirements of ss. 553.79 and 553.80, the agency shall review the facility plans and survey the construction of facilities licensed under this chapter.

(1) The agency shall approve or disapprove the plans and specifications within 60 days after receipt of the final plans and specifications. The agency may be granted one 15-day extension for the review period, if the director of the agency so approves. If the agency fails to act within the specified time, it shall be deemed to have approved the plans and specifications. When the agency disapproves plans and specifications, it shall set forth in writing the reasons for disapproval. Conferences and consultations may be provided as necessary.

(2) The agency may charge an initial fee of $2,000 for review of plans and construction on all projects, no part of which is refundable. The agency may also collect a fee, not to exceed 1 percent of the estimated construction cost or the actual cost of review, whichever is less, for the portion of the review which encompasses initial review through the initial revised construction document review. The agency is further authorized to collect its actual costs on all subsequent portions of the review and construction inspections. Initial fee payment shall accompany the initial submission of plans and specifications. Any subsequent payment that is due is payable upon receipt of the invoice from the agency. Notwithstanding any other law to the contrary, all money received by the agency pursuant to this section shall be trust funds, to be held and applied solely for the operations required under this section.

History.—s. 22, ch. 69-309; ss. 19, 35, ch. 69-106; s. 19, ch. 70-361; s. 3, ch. 76-168; s. 7, ch. 76-201; s. 2, ch. 77-188; s. 1, ch. 77-457; ss. 8, 9, ch. 79-268; ss. 2, 3, ch. 81-318; ss. 30, 79, 83, ch. 83-181; s. 1, ch. 90-125; ss. 9, 77, ch. 91-282; s. 30, ch. 93-177; ss. 29, 49, ch. 93-217; s. 17, ch. 99-394; s. 30, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 135, ch. 2013-183.

Note.—Former s. 400.23(11), (12).



400.235 - Nursing home quality and licensure status; Gold Seal Program.

400.235 Nursing home quality and licensure status; Gold Seal Program.—

(1) To protect the health and welfare of persons receiving care in nursing facilities, it is the intent of the Legislature to develop a regulatory framework that promotes the stability of the industry and facilitates the physical, social, and emotional well-being of nursing facility residents.

(2) The Legislature intends to develop an award and recognition program for nursing facilities that demonstrate excellence in long-term care over a sustained period. This program shall be known as the Gold Seal Program.

(3)(a) The Gold Seal Program shall be developed and implemented by the Governor’s Panel on Excellence in Long-Term Care which shall operate under the authority of the Executive Office of the Governor. The panel shall be composed of three persons appointed by the Governor, to include a consumer advocate for senior citizens and two persons with expertise in the fields of quality management, service delivery excellence, or public sector accountability; three persons appointed by the Secretary of Elderly Affairs, to include an active member of a nursing facility family and resident care council and a member of the University Consortium on Aging; a representative of the State Long-Term Care Ombudsman Program; one person appointed by the Florida Life Care Residents Association; one person appointed by the State Surgeon General; two persons appointed by the Secretary of Health Care Administration; one person appointed by the Florida Association of Homes for the Aging; and one person appointed by the Florida Health Care Association. Vacancies on the panel shall be filled in the same manner as the original appointments.

(b) Members of the Governor’s Panel on Excellence in Long-Term Care shall be prohibited from having any ownership interest in a nursing facility. Any member of the panel who is employed by a nursing facility in any capacity shall be prohibited from participating in reviewing or voting on recommendations involving the facility by which the member is employed or any facility under common ownership with that facility.

(c) Recommendations to the panel for designation of a nursing facility as a Gold Seal facility may be received by the panel after January 1, 2000. The activities of the panel shall be supported by staff of the Department of Elderly Affairs and the Agency for Health Care Administration.

(4) The panel shall consider the quality of care provided to residents when evaluating a facility for the Gold Seal Program. The panel shall determine the procedure or procedures for measuring the quality of care.

(5) Facilities must meet the following additional criteria for recognition as a Gold Seal Program facility:

(a) Had no class I or class II deficiencies within the 30 months preceding application for the program.

(b) Evidence financial soundness and stability according to standards adopted by the agency in administrative rule. Such standards must include, but not be limited to, criteria for the use of financial statements that are prepared in accordance with generally accepted accounting principles and that are reviewed or audited by certified public accountants.

1. A nursing home that is part of the same corporate entity as a continuing care facility licensed under chapter 651 which meets the minimum liquid reserve requirements specified in s. 651.035 satisfies the financial soundness and stability requirement if such continuing care facility is accredited by a recognized accrediting organization under s. 651.028 and rules of the Office of Insurance Regulation, as long as the accreditation is not provisional, or if such continuing care facility demonstrates that it meets in its entirety the financial standards adopted by the agency.

2. A nursing home that is part of a corporate entity operating nursing homes, assisted living facilities, or independent living facilities, or a combination thereof, satisfies the financial soundness and stability requirement if the nursing home submits a consolidated corporate financial statement to the agency and demonstrates that the corporate entity in its entirety meets the financial standards adopted by the agency.

For purposes of this paragraph, facilities operated by a federal or state agency are deemed to be financially stable for purposes of applying for the Gold Seal.

(c) Participate in a consumer satisfaction process, and demonstrate that information is elicited from residents, family members, and guardians about satisfaction with the nursing facility, its environment, the services and care provided, the staff’s skills and interactions with residents, attention to residents’ needs, and the facility’s efforts to act on information gathered from the consumer satisfaction measures.

(d) Evidence the involvement of families and members of the community in the facility on a regular basis.

(e) Have a stable workforce, as described in s. 400.141, as evidenced by a relatively low rate of turnover among certified nursing assistants and licensed nurses within the 30 months preceding application for the Gold Seal Program, and demonstrate a continuing effort to maintain a stable workforce and to reduce turnover of licensed nurses and certified nursing assistants.

(f) Evidence that verified complaints reported to the State Long-Term Care Ombudsman Program within the 30 months preceding application for the program have not resulted in a citation for licensure.

(g) Provide targeted inservice training provided to meet training needs identified by internal or external quality assurance efforts.

A facility assigned a conditional licensure status may not qualify for consideration for the Gold Seal Program until after it has operated for 30 months with no class I or class II deficiencies and has completed a regularly scheduled relicensure survey.

(6) The agency, nursing facility industry organizations, consumers, State Long-Term Care Ombudsman Program, and members of the community may recommend to the Governor facilities that meet the established criteria for consideration for and award of the Gold Seal. The panel shall review nominees and make a recommendation to the Governor for final approval and award. The decision of the Governor is final and is not subject to appeal.

(7) A facility must be licensed and operating for 30 months before it is eligible to apply for the Gold Seal Program. The agency shall establish by rule the frequency of review for designation as a Gold Seal Program facility and under what circumstances a facility may be denied the privilege of using this designation. The designation of a facility as a Gold Seal Program facility is not transferable to another license, except when an existing facility is being relicensed in the name of an entity related to the current licenseholder by common ownership or control, and there will be no change in the management, operation, or programs at the facility as a result of the relicensure.

(8)(a) Facilities awarded the Gold Seal may use the designation in their advertising and marketing.

(b) Upon approval by the United States Department of Health and Human Services, the agency shall adopt a revised schedule of survey and relicensure visits for Gold Seal Program facilities. Gold Seal Program facilities may be surveyed for certification and relicensure every 2 years, so long as they maintain the standards associated with retaining the Gold Seal.

(9) The agency may adopt rules as necessary to administer this section.

History.—s. 18, ch. 99-394; s. 12, ch. 2000-305; s. 7, ch. 2000-350; ss. 31, 58, ch. 2001-45; s. 17, ch. 2001-377; s. 24, ch. 2003-57; s. 1, ch. 2003-120; s. 6, ch. 2004-298; s. 49, ch. 2008-6; s. 27, ch. 2015-31; s. 1, ch. 2016-17.



400.241 - Prohibited acts; penalties for violations.

400.241 Prohibited acts; penalties for violations.—

(1) It is unlawful for any person, long-term care facility, or other entity to willfully interfere with the unannounced inspections mandated by s. 400.19(3) or part II of chapter 408. Alerting or advising a facility of the actual or approximate date of such inspection shall be a per se violation of this subsection.

(2) A violation of any provision of this part or of any minimum standard, rule, or regulation adopted pursuant thereto constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Each day of a continuing violation is a separate offense.

History.—s. 11, ch. 70-361; s. 347, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 31, 79, 83, ch. 83-181; s. 30, ch. 93-177; s. 49, ch. 93-217; s. 19, ch. 99-394; s. 73, ch. 2007-230.



400.25 - Educational program authorized.

400.25 Educational program authorized.—The agency may conduct a clinic or seminar at such times and places as shall be convenient for the greatest number at which information may be offered in the general field of health education, management, and other subjects that will increase the knowledge and efficiency of applicants or licensees under this part. The board must approve the educational content of such clinic or seminar if it is intended to satisfy the educational requirements of the board.

History.—s. 24, ch. 69-309; ss. 19, 35, ch. 69-106; s. 21, ch. 70-361; s. 3, ch. 76-168; s. 243, ch. 77-147; s. 1, ch. 77-457; s. 252, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 79, 83, ch. 83-181; s. 30, ch. 93-177; ss. 30, 49, ch. 93-217.



400.275 - Agency duties.

400.275 Agency duties.—

(1) The agency may not assign an individual to be a member of a survey team for purposes of a survey, evaluation, or consultation visit at a nursing home facility in which the surveyor was an employee within the preceding 2 years.

(2) The agency shall semiannually provide for joint training of nursing home surveyors and staff of facilities licensed under this part on at least one of the 10 federal citations that were most frequently issued against nursing facilities in this state during the previous calendar year.

(3) Each member of a nursing home survey team who is a health professional licensed under part I of chapter 464, part X of chapter 468, or chapter 491 shall earn not less than 50 percent of required continuing education credits in geriatric care. Each member of a nursing home survey team who is a health professional licensed under chapter 465 shall earn not less than 30 percent of required continuing education credits in geriatric care.

(4) The agency must ensure that when a deficiency is related to substandard quality of care, a physician with geriatric experience licensed under chapter 458 or chapter 459 or a registered nurse with geriatric experience licensed under chapter 464 participates in the agency’s informal dispute resolution process.

History.—s. 32, ch. 2001-45; s. 11, ch. 2012-160.



400.33 - Legislative intent; community-based care for the elderly.

400.33 Legislative intent; community-based care for the elderly.—It is the intent of the Legislature to encourage the development of programs for community-based care for the elderly as an alternative to institutionalization. The Legislature finds and declares that routine health care provided on an outpatient basis is one such program, the availability of which would fill an unmet need, improve the quality and quantity of health care available to elderly persons while minimizing the cost of such care, and reduce the incidence of unnecessary or premature institutionalization of elderly persons. The purpose of this section and s. 400.332 is to encourage the development of geriatric outpatient nurse clinics to make such services available. The Legislature intends that existing and available nursing facility treatment rooms be used for geriatric outpatient nurse clinics in order that the cost of such programs be kept low.

History.—s. 1, ch. 77-401; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; s. 30, ch. 93-177; ss. 33, 49, ch. 93-217.



400.332 - Funds received not revenues for purpose of Medicaid program.

400.332 Funds received not revenues for purpose of Medicaid program.—Any funds received by a nursing home in connection with its participation in the geriatric outpatient nurse clinic program shall not be considered as revenues for purposes of cost reports under the Medicaid program.

History.—s. 4, ch. 77-401; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; s. 59, ch. 91-282; s. 30, ch. 93-177; s. 49, ch. 93-217.



400.334 - Activity relating to unions by nursing home employees.

400.334 Activity relating to unions by nursing home employees.—

(1) Participation by an employee of a nursing home in any activity that assists, promotes, deters, or discourages union organizing shall not be allowed during any time the employee is counted in staffing calculations for minimum staffing standards.

(2) Salaries paid by any health care provider to an employee for any activity that assists, promotes, deters, or discourages union organizing shall not be an allowable cost for Medicaid cost reporting purposes.

(3) Any expense, including, but not limited to, legal and consulting fees and salaries of supervisors and employees, incurred for activities directly relating to influencing employees with respect to unionization shall not be an allowable cost for Medicaid cost reporting purposes.

(4) This section does not apply to any activity performed, or any expense incurred, in connection with:

(a) Addressing a grievance or negotiating or administering a collective bargaining agreement;

(b) Performing an activity required by federal or state law or by a collective bargaining agreement; or

(c) Keeping employees informed of issues and keeping lines of communication open between employees and employers as a part of normal personnel management,

provided such activities or expenses are not directly related to influencing employees with respect to unionization.

History.—s. 1, ch. 2002-231.






Part III - HOME HEALTH AGENCIES (ss. 400.461-400.5185)

400.461 - Short title; purpose.

400.461 Short title; purpose.—

(1) This part, consisting of ss. 400.461-400.518, may be cited as the “Home Health Services Act.”

(2) The purpose of this part is to provide for the licensure of every home health agency and nurse registry and to provide for the development, establishment, and enforcement of basic standards that will ensure the safe and adequate care of persons receiving health services in their own homes.

History.—ss. 36, 37, ch. 75-233; s. 2, ch. 81-318; ss. 61, 79, 83, ch. 83-181; s. 1, ch. 88-219; s. 1, ch. 90-319; ss. 1, 23, ch. 93-214; s. 47, ch. 98-171; s. 1, ch. 2005-243.



400.462 - Definitions.

400.462 Definitions.—As used in this part, the term:

(1) “Administrator” means a direct employee, as defined in subsection (9), who is a licensed physician, physician assistant, or registered nurse licensed to practice in this state or an individual having at least 1 year of supervisory or administrative experience in home health care or in a facility licensed under chapter 395, under part II of this chapter, or under part I of chapter 429.

(2) “Admission” means a decision by the home health agency, during or after an evaluation visit to the patient’s home, that there is reasonable expectation that the patient’s medical, nursing, and social needs for skilled care can be adequately met by the agency in the patient’s place of residence. Admission includes completion of an agreement with the patient or the patient’s legal representative to provide home health services as required in s. 400.487(1).

(3) “Advanced registered nurse practitioner” means a person licensed in this state to practice professional nursing and certified in advanced or specialized nursing practice, as defined in s. 464.003.

(4) “Agency” means the Agency for Health Care Administration.

(5) “Certified nursing assistant” means any person who has been issued a certificate under part II of chapter 464.

(6) “Client” means an elderly, handicapped, or convalescent individual who receives companion services or homemaker services in the individual’s home or place of residence.

(7) “Companion” or “sitter” means a person who spends time with or cares for an elderly, handicapped, or convalescent individual and accompanies such individual on trips and outings and may prepare and serve meals to such individual. A companion may not provide hands-on personal care to a client.

(8) “Department” means the Department of Children and Families.

(9) “Direct employee” means an employee for whom one of the following entities pays withholding taxes: a home health agency; a management company that has a contract to manage the home health agency on a day-to-day basis; or an employee leasing company that has a contract with the home health agency to handle the payroll and payroll taxes for the home health agency.

(10) “Director of nursing” means a registered nurse who is a direct employee, as defined in subsection (9), of the agency and who is a graduate of an approved school of nursing and is licensed in this state; who has at least 1 year of supervisory experience as a registered nurse; and who is responsible for overseeing the professional nursing and home health aid delivery of services of the agency.

(11) “Fair market value” means the value in arms length transactions, consistent with the price that an asset would bring as the result of bona fide bargaining between well-informed buyers and sellers who are not otherwise in a position to generate business for the other party, or the compensation that would be included in a service agreement as the result of bona fide bargaining between well-informed parties to the agreement who are not otherwise in a position to generate business for the other party, on the date of acquisition of the asset or at the time of the service agreement.

(12) “Home health agency” means an organization that provides home health services and staffing services.

(13) “Home health agency personnel” means persons who are employed by or under contract with a home health agency and enter the home or place of residence of patients at any time in the course of their employment or contract.

(14) “Home health services” means health and medical services and medical supplies furnished by an organization to an individual in the individual’s home or place of residence. The term includes organizations that provide one or more of the following:

(a) Nursing care.

(b) Physical, occupational, respiratory, or speech therapy.

(c) Home health aide services.

(d) Dietetics and nutrition practice and nutrition counseling.

(e) Medical supplies, restricted to drugs and biologicals prescribed by a physician.

(15) “Home health aide” means a person who is trained or qualified, as provided by rule, and who provides hands-on personal care, performs simple procedures as an extension of therapy or nursing services, assists in ambulation or exercises, or assists in administering medications as permitted in rule and for which the person has received training established by the agency under s. 400.497(1).

(16) “Homemaker” means a person who performs household chores that include housekeeping, meal planning and preparation, shopping assistance, and routine household activities for an elderly, handicapped, or convalescent individual. A homemaker may not provide hands-on personal care to a client.

(17) “Home infusion therapy provider” means an organization that employs, contracts with, or refers a licensed professional who has received advanced training and experience in intravenous infusion therapy and who administers infusion therapy to a patient in the patient’s home or place of residence.

(18) “Home infusion therapy” means the administration of intravenous pharmacological or nutritional products to a patient in his or her home.

(19) “Immediate family member” means a husband or wife; a birth or adoptive parent, child, or sibling; a stepparent, stepchild, stepbrother, or stepsister; a father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law; a grandparent or grandchild; or a spouse of a grandparent or grandchild.

(20) “Medical director” means a physician who is a volunteer with, or who receives remuneration from, a home health agency.

(21) “Nurse registry” means any person that procures, offers, promises, or attempts to secure health-care-related contracts for registered nurses, licensed practical nurses, certified nursing assistants, home health aides, companions, or homemakers, who are compensated by fees as independent contractors, including, but not limited to, contracts for the provision of services to patients and contracts to provide private duty or staffing services to health care facilities licensed under chapter 395, this chapter, or chapter 429 or other business entities.

(22) “Organization” means a corporation, government or governmental subdivision or agency, partnership or association, or any other legal or commercial entity, any of which involve more than one health care professional discipline; a health care professional and a home health aide or certified nursing assistant; more than one home health aide; more than one certified nursing assistant; or a home health aide and a certified nursing assistant. The term does not include an entity that provides services using only volunteers or only individuals related by blood or marriage to the patient or client.

(23) “Patient” means any person who receives home health services in his or her home or place of residence.

(24) “Personal care” means assistance to a patient in the activities of daily living, such as dressing, bathing, eating, or personal hygiene, and assistance in physical transfer, ambulation, and in administering medications as permitted by rule.

(25) “Physician” means a person licensed under chapter 458, chapter 459, chapter 460, or chapter 461.

(26) “Physician assistant” means a person who is a graduate of an approved program or its equivalent, or meets standards approved by the boards, and is licensed to perform medical services delegated by the supervising physician, as defined in s. 458.347 or s. 459.022.

(27) “Remuneration” means any payment or other benefit made directly or indirectly, overtly or covertly, in cash or in kind. However, if the term is used in any provision of law relating to health care providers, the term does not apply to an item that has an individual value of up to $15, including, but not limited to, a plaque, a certificate, a trophy, or a novelty item that is intended solely for presentation or is customarily given away solely for promotional, recognition, or advertising purposes.

(28) “Satellite office” means a secondary office of a nurse registry established pursuant to s. 400.506(1) in the same health service planning district as a licensed nurse registry operational site.

(29) “Skilled care” means nursing services or therapeutic services required by law to be delivered by a health care professional who is licensed under part I of chapter 464; part I, part III, or part V of chapter 468; or chapter 486 and who is employed by or under contract with a licensed home health agency or is referred by a licensed nurse registry.

(30) “Staffing services” means services provided to a health care facility, school, or other business entity on a temporary or school-year basis pursuant to a written contract by licensed health care personnel and by certified nursing assistants and home health aides who are employed by, or work under the auspices of, a licensed home health agency or who are registered with a licensed nurse registry.

History.—s. 38, ch. 75-233; s. 2, ch. 81-318; ss. 62, 79, 83, ch. 83-181; s. 12, ch. 85-167; s. 1, ch. 87-123; s. 2, ch. 88-219; s. 1, ch. 88-323; s. 1, ch. 90-101; s. 31, ch. 90-306; s. 2, ch. 90-319; s. 25, ch. 91-57; s. 28, ch. 91-263; ss. 2, 23, ch. 93-214; s. 781, ch. 95-148; s. 56, ch. 95-228; s. 126, ch. 99-8; s. 1, ch. 99-332; ss. 102, 156, ch. 2000-318; s. 77, ch. 2000-349; s. 2, ch. 2005-243; s. 60, ch. 2006-197; s. 1, ch. 2008-246; s. 41, ch. 2012-160; s. 124, ch. 2014-19; s. 1, ch. 2015-66; s. 8, ch. 2016-145.



400.464 - Home health agencies to be licensed; expiration of license; exemptions; unlawful acts; penalties.

400.464 Home health agencies to be licensed; expiration of license; exemptions; unlawful acts; penalties.—

(1) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this part and part II of chapter 408 and entities licensed or registered by or applying for such licensure or registration from the Agency for Health Care Administration pursuant to this part. A license issued by the agency is required in order to operate a home health agency in this state.

(2) If the licensed home health agency operates related offices, each related office outside the health service planning district where the main office is located must be separately licensed. The counties where the related offices are operating within the health service planning district must be specified on the license in the main office.

(3) A home infusion therapy provider must be licensed as a home health agency or nurse registry.

(4)(a) An organization that offers or advertises to the public any service for which licensure or registration is required under this part must include in the advertisement the license number or registration number issued to the organization by the agency. The agency shall assess a fine of not less than $100 to any licensee or registrant who fails to include the license or registration number when submitting the advertisement for publication, broadcast, or printing. The fine for a second or subsequent offense is $500. The holder of a license issued under this part may not advertise or indicate to the public that it holds a home health agency or nurse registry license other than the one it has been issued.

(b) The operation or maintenance of an unlicensed home health agency or the performance of any home health services in violation of this part is declared a nuisance, inimical to the public health, welfare, and safety. The agency or any state attorney may, in addition to other remedies provided in this part, bring an action for an injunction to restrain such violation, or to enjoin the future operation or maintenance of the home health agency or the provision of home health services in violation of this part, until compliance with this part or the rules adopted under this part has been demonstrated to the satisfaction of the agency.

(c) A person who violates paragraph (a) is subject to an injunctive proceeding under s. 408.816. A violation of paragraph (a) or s. 408.812 is a deceptive and unfair trade practice and constitutes a violation of the Florida Deceptive and Unfair Trade Practices Act under part II of chapter 501.

(d) A person who violates the provisions of paragraph (a) commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Any person who commits a second or subsequent violation commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Each day of continuing violation constitutes a separate offense.

(e) Any person who owns, operates, or maintains an unlicensed home health agency and who, within 10 working days after receiving notification from the agency, fails to cease operation and apply for a license under this part commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Each day of continued operation is a separate offense.

(f) Any home health agency that fails to cease operation after agency notification may be fined $500 for each day of noncompliance.

(5) The following are exempt from the licensure requirements of this part:

(a) A home health agency operated by the Federal Government.

(b) Home health services provided by a state agency, either directly or through a contractor with:

1. The Department of Elderly Affairs.

2. The Department of Health, a community health center, or a rural health network that furnishes home visits for the purpose of providing environmental assessments, case management, health education, personal care services, family planning, or followup treatment, or for the purpose of monitoring and tracking disease.

3. Services provided to persons with developmental disabilities, as defined in s. 393.063.

4. Companion and sitter organizations that were registered under s. 400.509(1) on January 1, 1999, and were authorized to provide personal services under a developmental services provider certificate on January 1, 1999, may continue to provide such services to past, present, and future clients of the organization who need such services, notwithstanding the provisions of this act.

5. The Department of Children and Families.

(c) A health care professional, whether or not incorporated, who is licensed under chapter 457; chapter 458; chapter 459; part I of chapter 464; chapter 467; part I, part III, part V, or part X of chapter 468; chapter 480; chapter 486; chapter 490; or chapter 491; and who is acting alone within the scope of his or her professional license to provide care to patients in their homes.

(d) A home health aide or certified nursing assistant who is acting in his or her individual capacity, within the definitions and standards of his or her occupation, and who provides hands-on care to patients in their homes.

(e) An individual who acts alone, in his or her individual capacity, and who is not employed by or affiliated with a licensed home health agency or registered with a licensed nurse registry. This exemption does not entitle an individual to perform home health services without the required professional license.

(f) The delivery of instructional services in home dialysis and home dialysis supplies and equipment.

(g) The delivery of nursing home services for which the nursing home is licensed under part II of this chapter, to serve its residents in its facility.

(h) The delivery of assisted living facility services for which the assisted living facility is licensed under part I of chapter 429, to serve its residents in its facility.

(i) The delivery of hospice services for which the hospice is licensed under part IV of this chapter, to serve hospice patients admitted to its service.

(j) A hospital that provides services for which it is licensed under chapter 395.

(k) The delivery of community residential services for which the community residential home is licensed under chapter 419, to serve the residents in its facility.

(l) A not-for-profit, community-based agency that provides early intervention services to infants and toddlers.

(m) Certified rehabilitation agencies and comprehensive outpatient rehabilitation facilities that are certified under Title 18 of the Social Security Act.

(n) The delivery of adult family-care home services for which the adult family-care home is licensed under part II of chapter 429, to serve the residents in its facility.

History.—s. 39, ch. 75-233; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; s. 29, ch. 91-263; ss. 3, 23, ch. 93-214; s. 782, ch. 95-148; ss. 41, 129, ch. 95-418; s. 100, ch. 97-101; s. 2, ch. 99-332; s. 18, ch. 2000-153; s. 59, ch. 2000-256; ss. 17, 103, ch. 2000-318; s. 5, ch. 2000-338; s. 37, ch. 2001-62; s. 92, ch. 2004-267; s. 3, ch. 2005-243; s. 61, ch. 2006-197; s. 70, ch. 2006-227; s. 74, ch. 2007-230; s. 2, ch. 2008-246; s. 125, ch. 2014-19; s. 2, ch. 2015-66.



400.471 - Application for license; fee.

400.471 Application for license; fee.—

(1) Each applicant for licensure must comply with all provisions of this part and part II of chapter 408.

(2) In addition to the requirements of part II of chapter 408, the initial applicant must file with the application satisfactory proof that the home health agency is in compliance with this part and applicable rules, including:

(a) A listing of services to be provided, either directly by the applicant or through contractual arrangements with existing providers.

(b) The number and discipline of professional staff to be employed.

(c) Completion of questions concerning volume data on the renewal application as determined by rule.

(d) A business plan, signed by the applicant, which details the home health agency’s methods to obtain patients and its plan to recruit and maintain staff.

(e) Evidence of contingency funding equal to 1 month’s average operating expenses during the first year of operation.

(f) A balance sheet, income and expense statement, and statement of cash flows for the first 2 years of operation which provide evidence of having sufficient assets, credit, and projected revenues to cover liabilities and expenses. The applicant has demonstrated financial ability to operate if the applicant’s assets, credit, and projected revenues meet or exceed projected liabilities and expenses. An applicant may not project an operating margin of 15 percent or greater for any month in the first year of operation. All documents required under this paragraph must be prepared in accordance with generally accepted accounting principles and compiled and signed by a certified public accountant.

(g) All other ownership interests in health care entities for each controlling interest, as defined in part II of chapter 408.

(h) In the case of an application for initial licensure, documentation of accreditation, or an application for accreditation, from an accrediting organization that is recognized by the agency as having standards comparable to those required by this part and part II of chapter 408. A home health agency that is not Medicare or Medicaid certified and does not provide skilled care is exempt from this paragraph. Notwithstanding s. 408.806, an applicant that has applied for accreditation must provide proof of accreditation that is not conditional or provisional within 120 days after the date of the agency’s receipt of the application for licensure or the application shall be withdrawn from further consideration. Such accreditation must be maintained by the home health agency to maintain licensure. The agency shall accept, in lieu of its own periodic licensure survey, the submission of the survey of an accrediting organization that is recognized by the agency if the accreditation of the licensed home health agency is not provisional and if the licensed home health agency authorizes releases of, and the agency receives the report of, the accrediting organization.

(3) In addition to the requirements of s. 408.810, the home health agency must also obtain and maintain the following insurance coverage in an amount of not less than $250,000 per claim, and the home health agency must submit proof of coverage with an initial application for licensure and with each application for license renewal:

(a) Malpractice insurance as defined in s. 624.605(1)(k).

(b) Liability insurance as defined in s. 624.605(1)(b).

(4) The agency shall accept, in lieu of its own periodic licensure survey, submission of the survey of an accrediting organization that is recognized by the agency if the accreditation of the licensed home health agency is not provisional and if the licensed home health agency authorizes release of, and the agency receives the report of, the accrediting organization.

(5) In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The amount of the fee shall be established by rule and shall be set at an amount that is sufficient to cover the agency’s costs in carrying out its responsibilities under this part, but not to exceed $2,000 per biennium. However, state, county, or municipal governments applying for licenses under this part are exempt from the payment of license fees.

(6) The agency may not issue a license designated as certified to a home health agency that fails to satisfy the requirements of a Medicare certification survey from the agency.

(7) The agency may not issue an initial license to an applicant for a home health agency license if the applicant shares common controlling interests with another licensed home health agency that is located within 10 miles of the applicant and is in the same county. The agency must return the application and fees to the applicant.

(8) An application for a home health agency license may not be transferred to another home health agency or controlling interest before issuance of the license.

(9) A licensed home health agency that seeks to relocate to a different geographic service area not listed on its license must submit an initial application for a home health agency license for the new location.

(10) The agency may not issue a renewal license for a home health agency in any county having at least one licensed home health agency and that has more than one home health agency per 5,000 persons, as indicated by the most recent population estimates published by the Legislature’s Office of Economic and Demographic Research, if the applicant or any controlling interest has been administratively sanctioned by the agency during the 2 years prior to the submission of the licensure renewal application for one or more of the following acts:

(a) An intentional or negligent act that materially affects the health or safety of a client of the provider;

(b) Knowingly providing home health services in an unlicensed assisted living facility or unlicensed adult family-care home, unless the home health agency or employee reports the unlicensed facility or home to the agency within 72 hours after providing the services;

(c) Preparing or maintaining fraudulent patient records, such as, but not limited to, charting ahead, recording vital signs or symptoms which were not personally obtained or observed by the home health agency’s staff at the time indicated, borrowing patients or patient records from other home health agencies to pass a survey or inspection, or falsifying signatures;

(d) Failing to provide at least one service directly to a patient for a period of 60 days;

(e) Demonstrating a pattern of falsifying documents relating to the training of home health aides or certified nursing assistants or demonstrating a pattern of falsifying health statements for staff who provide direct care to patients. A pattern may be demonstrated by a showing of at least three fraudulent entries or documents;

(f) Demonstrating a pattern of billing any payor for services not provided. A pattern may be demonstrated by a showing of at least three billings for services not provided within a 12-month period;

(g) Demonstrating a pattern of failing to provide a service specified in the home health agency’s written agreement with a patient or the patient’s legal representative, or the plan of care for that patient, unless a reduction in service is mandated by Medicare, Medicaid, or a state program or as provided in s. 400.492(3). A pattern may be demonstrated by a showing of at least three incidents, regardless of the patient or service, in which the home health agency did not provide a service specified in a written agreement or plan of care during a 3-month period;

(h) Giving remuneration to a case manager, discharge planner, facility-based staff member, or third-party vendor who is involved in the discharge planning process of a facility licensed under chapter 395, chapter 429, or this chapter from whom the home health agency receives referrals or gives remuneration as prohibited in s. 400.474(6)(a);

(i) Giving cash, or its equivalent, to a Medicare or Medicaid beneficiary;

(j) Demonstrating a pattern of billing the Medicaid program for services to Medicaid recipients which are medically unnecessary as determined by a final order. A pattern may be demonstrated by a showing of at least two such medically unnecessary services within one Medicaid program integrity audit period;

(k) Providing services to residents in an assisted living facility for which the home health agency does not receive fair market value remuneration; or

(l) Providing staffing to an assisted living facility for which the home health agency does not receive fair market value remuneration.

History.—s. 41, ch. 75-233; s. 7, ch. 77-400; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; s. 45, ch. 87-92; s. 4, ch. 90-319; ss. 4, 23, ch. 93-214; s. 30, ch. 97-100; ss. 48, 71, ch. 98-171; s. 127, ch. 99-8; s. 218, ch. 99-13; s. 3, ch. 99-332; s. 19, ch. 2000-153; s. 2, ch. 2000-256; ss. 3, 157, ch. 2000-318; s. 78, ch. 2000-349; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 420, ch. 2003-261; s. 47, ch. 2004-267; s. 4, ch. 2005-243; s. 75, ch. 2007-230; s. 3, ch. 2008-246; s. 5, ch. 2009-193; s. 5, ch. 2009-223; s. 91, ch. 2014-17; s. 1, ch. 2014-142.



400.474 - Administrative penalties.

400.474 Administrative penalties.—

(1) The agency may deny, revoke, and suspend a license and impose an administrative fine in the manner provided in chapter 120.

(2) Any of the following actions by a home health agency or its employee is grounds for disciplinary action by the agency:

(a) Violation of this part, part II of chapter 408, or of applicable rules.

(b) An intentional, reckless, or negligent act that materially affects the health or safety of a patient.

(c) Knowingly providing home health services in an unlicensed assisted living facility or unlicensed adult family-care home, unless the home health agency or employee reports the unlicensed facility or home to the agency within 72 hours after providing the services.

(d) Preparing or maintaining fraudulent patient records, such as, but not limited to, charting ahead, recording vital signs or symptoms that were not personally obtained or observed by the home health agency’s staff at the time indicated, borrowing patients or patient records from other home health agencies to pass a survey or inspection, or falsifying signatures.

(e) Failing to provide at least one service directly to a patient for a period of 60 days.

(3) The agency shall impose a fine of $1,000 against a home health agency that demonstrates a pattern of falsifying:

(a) Documents of training for home health aides or certified nursing assistants; or

(b) Health statements for staff providing direct care to patients.

A pattern may be demonstrated by a showing of at least three fraudulent entries or documents. The fine shall be imposed for each fraudulent document or, if multiple staff members are included on one document, for each fraudulent entry on the document.

(4) The agency shall impose a fine of $5,000 against a home health agency that demonstrates a pattern of billing any payor for services not provided. A pattern may be demonstrated by a showing of at least three billings for services not provided within a 12-month period. The fine must be imposed for each incident that is falsely billed. The agency may also:

(a) Require payback of all funds;

(b) Revoke the license; or

(c) Issue a moratorium in accordance with s. 408.814.

(5) The agency shall impose a fine of $5,000 against a home health agency that demonstrates a pattern of failing to provide a service specified in the home health agency’s written agreement with a patient or the patient’s legal representative, or the plan of care for that patient, unless a reduction in service is mandated by Medicare, Medicaid, or a state program or as provided in s. 400.492(3). A pattern may be demonstrated by a showing of at least three incidences, regardless of the patient or service, where the home health agency did not provide a service specified in a written agreement or plan of care during a 3-month period. The agency shall impose the fine for each occurrence. The agency may also impose additional administrative fines under s. 400.484 for the direct or indirect harm to a patient, or deny, revoke, or suspend the license of the home health agency for a pattern of failing to provide a service specified in the home health agency’s written agreement with a patient or the plan of care for that patient.

(6) The agency may deny, revoke, or suspend the license of a home health agency and shall impose a fine of $5,000 against a home health agency that:

(a) Gives remuneration for staffing services to:

1. Another home health agency with which it has formal or informal patient-referral transactions or arrangements; or

2. A health services pool with which it has formal or informal patient-referral transactions or arrangements,

unless the home health agency has activated its comprehensive emergency management plan in accordance with s. 400.492. This paragraph does not apply to a Medicare-certified home health agency that provides fair market value remuneration for staffing services to a non-Medicare-certified home health agency that is part of a continuing care facility licensed under chapter 651 for providing services to its own residents if each resident receiving home health services pursuant to this arrangement attests in writing that he or she made a decision without influence from staff of the facility to select, from a list of Medicare-certified home health agencies provided by the facility, that Medicare-certified home health agency to provide the services.

(b) Provides services to residents in an assisted living facility for which the home health agency does not receive fair market value remuneration.

(c) Provides staffing to an assisted living facility for which the home health agency does not receive fair market value remuneration.

(d) Fails to provide the agency, upon request, with copies of all contracts with assisted living facilities which were executed within 5 years before the request.

(e) Gives remuneration to a case manager, discharge planner, facility-based staff member, or third-party vendor who is involved in the discharge planning process of a facility licensed under chapter 395, chapter 429, or this chapter from whom the home health agency receives referrals.

(f) Gives cash, or its equivalent, to a Medicare or Medicaid beneficiary.

(g) Has more than one medical director contract in effect at one time or more than one medical director contract and one contract with a physician-specialist whose services are mandated for the home health agency in order to qualify to participate in a federal or state health care program at one time.

(h) Gives remuneration to a physician without a medical director contract being in effect. The contract must:

1. Be in writing and signed by both parties;

2. Provide for remuneration that is at fair market value for an hourly rate, which must be supported by invoices submitted by the medical director describing the work performed, the dates on which that work was performed, and the duration of that work; and

3. Be for a term of at least 1 year.

The hourly rate specified in the contract may not be increased during the term of the contract. The home health agency may not execute a subsequent contract with that physician which has an increased hourly rate and covers any portion of the term that was in the original contract.

(i) Gives remuneration to:

1. A physician, and the home health agency is in violation of paragraph (g) or paragraph (h);

2. A member of the physician’s office staff; or

3. An immediate family member of the physician,

if the home health agency has received a patient referral in the preceding 12 months from that physician or physician’s office staff.

(j) Fails to provide to the agency, upon request, copies of all contracts with a medical director which were executed within 5 years before the request.

(k) Demonstrates a pattern of billing the Medicaid program for services to Medicaid recipients which are medically unnecessary as determined by a final order. A pattern may be demonstrated by a showing of at least two such medically unnecessary services within one Medicaid program integrity audit period.

Nothing in paragraph (e) or paragraph (i) shall be interpreted as applying to or precluding any discount, compensation, waiver of payment, or payment practice permitted by 42 U.S.C. s. 1320a-7(b) or regulations adopted thereunder, including 42 C.F.R. s. 1001.952 or s. 1395nn or regulations adopted thereunder.

(7) A home health agency shall submit to the agency, with each license renewal application, the number of patients who receive home health services from the home health agency on the day that the license renewal application is filed.

(8)(a) In addition to the requirements of s. 408.813, any person, partnership, or corporation that violates s. 408.812 or s. 408.813 and that previously operated a licensed home health agency or concurrently operates both a licensed home health agency and an unlicensed home health agency commits a felony of the third degree punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If any home health agency is found to be operating without a license and that home health agency has received any government reimbursement for services, the agency shall make a fraud referral to the appropriate government reimbursement program.

History.—s. 42, ch. 75-233; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 5, 23, ch. 93-214; s. 20, ch. 98-80; s. 4, ch. 99-332; s. 76, ch. 2007-230; s. 4, ch. 2008-246; s. 6, ch. 2009-223; s. 84, ch. 2010-5; s. 1, ch. 2013-133; s. 1, ch. 2015-33.



400.476 - Staffing requirements; notifications; limitations on staffing services.

400.476 Staffing requirements; notifications; limitations on staffing services.—

(1) ADMINISTRATOR.—

(a) An administrator may manage only one home health agency, except that an administrator may manage up to five home health agencies if all five home health agencies have identical controlling interests as defined in s. 408.803 and are located within one agency geographic service area or within an immediately contiguous county. If the home health agency is licensed under this chapter and is part of a retirement community that provides multiple levels of care, an employee of the retirement community may administer the home health agency and up to a maximum of four entities licensed under this chapter or chapter 429 which all have identical controlling interests as defined in s. 408.803. An administrator shall designate, in writing, for each licensed entity, a qualified alternate administrator to serve during the administrator’s absence.

(b) An administrator of a home health agency who is a licensed physician, physician assistant, or registered nurse licensed to practice in this state may also be the director of nursing for a home health agency. An administrator may serve as a director of nursing for up to the number of entities authorized in subsection (2) only if there are 10 or fewer full-time equivalent employees and contracted personnel in each home health agency.

(2) DIRECTOR OF NURSING.—

(a) A director of nursing may be the director of nursing for:

1. Up to two licensed home health agencies if the agencies have identical controlling interests as defined in s. 408.803 and are located within one agency geographic service area or within an immediately contiguous county; or

2. Up to five licensed home health agencies if:

a. All of the home health agencies have identical controlling interests as defined in s. 408.803;

b. All of the home health agencies are located within one agency geographic service area or within an immediately contiguous county; and

c. Each home health agency has a registered nurse who meets the qualifications of a director of nursing and who has a written delegation from the director of nursing to serve as the director of nursing for that home health agency when the director of nursing is not present.

If a home health agency licensed under this chapter is part of a retirement community that provides multiple levels of care, an employee of the retirement community may serve as the director of nursing of the home health agency and up to a maximum of four entities, other than home health agencies, licensed under this chapter or chapter 429 which all have identical controlling interests as defined in s. 408.803.

(b) A home health agency that provides skilled nursing care may not operate for more than 30 calendar days without a director of nursing. A home health agency that provides skilled nursing care and the director of nursing of a home health agency must notify the agency within 10 business days after termination of the services of the director of nursing for the home health agency. A home health agency that provides skilled nursing care must notify the agency of the identity and qualifications of the new director of nursing within 10 days after the new director is hired. If a home health agency that provides skilled nursing care operates for more than 30 calendar days without a director of nursing, the home health agency commits a class II deficiency. In addition to the fine for a class II deficiency, the agency may issue a moratorium in accordance with s. 408.814 or revoke the license. The agency shall fine a home health agency that fails to notify the agency as required in this paragraph $1,000 for the first violation and $2,000 for a repeat violation. The agency may not take administrative action against a home health agency if the director of nursing fails to notify the department upon termination of services as the director of nursing for the home health agency.

(c) A home health agency that is not Medicare or Medicaid certified and does not provide skilled care or provides only physical, occupational, or speech therapy is not required to have a director of nursing and is exempt from paragraph (b).

(3) TRAINING.—A home health agency shall ensure that each certified nursing assistant employed by or under contract with the home health agency and each home health aide employed by or under contract with the home health agency is adequately trained to perform the tasks of a home health aide in the home setting.

(4) STAFFING.—Staffing services may be provided anywhere within the state.

History.—s. 5, ch. 2008-246.



400.4785 - Patients with Alzheimer’s disease or other related disorders; staff training requirements; certain disclosures.

400.4785 Patients with Alzheimer’s disease or other related disorders; staff training requirements; certain disclosures.—

(1) A home health agency must provide the following staff training:

(a) Upon beginning employment with the agency, each employee must receive basic written information about interacting with participants who have Alzheimer’s disease or dementia-related disorders.

(b) In addition to the information provided under paragraph (a), newly hired home health agency personnel who will be providing direct care to patients must complete 2 hours of training in Alzheimer’s disease and dementia-related disorders within 9 months after beginning employment with the agency. This training must include, but is not limited to, an overview of dementia, a demonstration of basic skills in communicating with persons who have dementia, the management of problem behaviors, information about promoting the client’s independence in activities of daily living, and instruction in skills for working with families and caregivers.

(c) For certified nursing assistants, the required 2 hours of training shall be part of the total hours of training required annually.

(d) For a health care practitioner as defined in s. 456.001, continuing education hours taken as required by that practitioner’s licensing board shall be counted toward the total of 2 hours.

(e) For an employee who is a licensed health care practitioner as defined in s. 456.001, training that is sanctioned by that practitioner’s licensing board shall be considered to be approved by the Department of Elderly Affairs.

(f) The Department of Elderly Affairs, or its designee, must approve the required training. The department must consider for approval training offered in a variety of formats. The department shall keep a list of current providers who are approved to provide the 2-hour training. The department shall adopt rules to establish standards for the employees who are subject to this training, for the trainers, and for the training required in this section.

(g) Upon completing the training listed in this section, the employee shall be issued a certificate that states that the training mandated under this section has been received. The certificate shall be dated and signed by the training provider. The certificate is evidence of completion of this training, and the employee is not required to repeat this training if the employee changes employment to a different home health agency.

(h) An employee who is hired on or after July 1, 2005, must complete the training required by this section.

(i) A licensed home health agency whose unduplicated census during the most recent calendar year was comprised of at least 90 percent of individuals aged 21 years or younger at the date of admission is exempt from the training requirements in this section.

(2) An agency licensed under this part which claims that it provides special care for persons who have Alzheimer’s disease or other related disorders must disclose in its advertisements or in a separate document those services that distinguish the care as being especially applicable to, or suitable for, such persons. The agency must give a copy of all such advertisements or a copy of the document to each person who requests information about the agency and must maintain a copy of all such advertisements and documents in its records. The Agency for Health Care Administration shall examine all such advertisements and documents in the agency’s records as part of the license renewal procedure.

History.—s. 3, ch. 93-105; s. 2, ch. 2003-271.



400.484 - Right of inspection; deficiencies; fines.

400.484 Right of inspection; deficiencies; fines.—

(1) In addition to the requirements of s. 408.811, the agency may make such inspections and investigations as are necessary in order to determine the state of compliance with this part, part II of chapter 408, and applicable rules.

(2) The agency shall impose fines for various classes of deficiencies in accordance with the following schedule:

(a) A class I deficiency is any act, omission, or practice that results in a patient’s death, disablement, or permanent injury, or places a patient at imminent risk of death, disablement, or permanent injury. Upon finding a class I deficiency, the agency shall impose an administrative fine in the amount of $15,000 for each occurrence and each day that the deficiency exists.

(b) A class II deficiency is any act, omission, or practice that has a direct adverse effect on the health, safety, or security of a patient. Upon finding a class II deficiency, the agency shall impose an administrative fine in the amount of $5,000 for each occurrence and each day that the deficiency exists.

(c) A class III deficiency is any act, omission, or practice that has an indirect, adverse effect on the health, safety, or security of a patient. Upon finding an uncorrected or repeated class III deficiency, the agency shall impose an administrative fine not to exceed $1,000 for each occurrence and each day that the uncorrected or repeated deficiency exists.

(d) A class IV deficiency is any act, omission, or practice related to required reports, forms, or documents which does not have the potential of negatively affecting patients. These violations are of a type that the agency determines do not threaten the health, safety, or security of patients. Upon finding an uncorrected or repeated class IV deficiency, the agency shall impose an administrative fine not to exceed $500 for each occurrence and each day that the uncorrected or repeated deficiency exists.

(3) In addition to any other penalties imposed pursuant to this section or part, the agency may assess costs related to an investigation that results in a successful prosecution, excluding costs associated with an attorney’s time.

History.—s. 45, ch. 75-233; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 8, 23, ch. 93-214; s. 5, ch. 99-332; s. 158, ch. 2000-318; s. 77, ch. 2007-230; s. 6, ch. 2008-246.



400.487 - Home health service agreements; physician’s, physician assistant’s, and advanced registered nurse practitioner’s treatment orders; patient assessment; establishment and review of plan of care; provision of services; orders not to resuscitate.

400.487 Home health service agreements; physician’s, physician assistant’s, and advanced registered nurse practitioner’s treatment orders; patient assessment; establishment and review of plan of care; provision of services; orders not to resuscitate.—

(1) Services provided by a home health agency must be covered by an agreement between the home health agency and the patient or the patient’s legal representative specifying the home health services to be provided, the rates or charges for services paid with private funds, and the sources of payment, which may include Medicare, Medicaid, private insurance, personal funds, or a combination thereof. A home health agency providing skilled care must make an assessment of the patient’s needs within 48 hours after the start of services.

(2) When required by the provisions of chapter 464; part I, part III, or part V of chapter 468; or chapter 486, the attending physician, physician assistant, or advanced registered nurse practitioner, acting within his or her respective scope of practice, shall establish treatment orders for a patient who is to receive skilled care. The treatment orders must be signed by the physician, physician assistant, or advanced registered nurse practitioner before a claim for payment for the skilled services is submitted by the home health agency. If the claim is submitted to a managed care organization, the treatment orders must be signed within the time allowed under the provider agreement. The treatment orders shall be reviewed, as frequently as the patient’s illness requires, by the physician, physician assistant, or advanced registered nurse practitioner in consultation with the home health agency.

(3) A home health agency shall arrange for supervisory visits by a registered nurse to the home of a patient receiving home health aide services in accordance with the patient’s direction, approval, and agreement to pay the charge for the visits.

(4) Each patient has the right to be informed of and to participate in the planning of his or her care. Each patient must be provided, upon request, a copy of the plan of care established and maintained for that patient by the home health agency.

(5) When nursing services are ordered, the home health agency to which a patient has been admitted for care must provide the initial admission visit, all service evaluation visits, and the discharge visit by a direct employee. Services provided by others under contractual arrangements to a home health agency must be monitored and managed by the admitting home health agency. The admitting home health agency is fully responsible for ensuring that all care provided through its employees or contract staff is delivered in accordance with this part and applicable rules.

(6) The skilled care services provided by a home health agency, directly or under contract, must be supervised and coordinated in accordance with the plan of care.

(7) Home health agency personnel may withhold or withdraw cardiopulmonary resuscitation if presented with an order not to resuscitate executed pursuant to s. 401.45. The agency shall adopt rules providing for the implementation of such orders. Home health personnel and agencies shall not be subject to criminal prosecution or civil liability, nor be considered to have engaged in negligent or unprofessional conduct, for withholding or withdrawing cardiopulmonary resuscitation pursuant to such an order and rules adopted by the agency.

History.—s. 46, ch. 75-233; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; s. 4, ch. 88-219; s. 1, ch. 90-61; ss. 9, 23, ch. 93-214; s. 783, ch. 95-148; s. 3, ch. 96-222; s. 5, ch. 99-331; s. 6, ch. 99-332; s. 159, ch. 2000-318; s. 5, ch. 2005-243.



400.488 - Assistance with self-administration of medication.

400.488 Assistance with self-administration of medication.—

(1) For purposes of this section, the term:

(a) “Informed consent” means advising the patient, or the patient’s surrogate, guardian, or attorney in fact, that the patient may be receiving assistance with self-administration of medication from an unlicensed person.

(b) “Unlicensed person” means an individual not currently licensed to practice nursing or medicine who is employed by or under contract to a home health agency and who has received training with respect to assisting with the self-administration of medication as provided by agency rule.

(2) Patients who are capable of self-administering their own medications without assistance shall be encouraged and allowed to do so. However, an unlicensed person may, consistent with a dispensed prescription’s label or the package directions of an over-the-counter medication, assist a patient whose condition is medically stable with the self-administration of routine, regularly scheduled medications that are intended to be self-administered. Assistance with self-medication by an unlicensed person may occur only upon a documented request by, and the written informed consent of, a patient or the patient’s surrogate, guardian, or attorney in fact. For purposes of this section, self-administered medications include both legend and over-the-counter oral dosage forms, topical dosage forms, and topical ophthalmic, otic, and nasal dosage forms, including solutions, suspensions, sprays, and inhalers.

(3) Assistance with self-administration of medication includes:

(a) Taking the medication, in its previously dispensed, properly labeled container, from where it is stored and bringing it to the patient.

(b) In the presence of the patient, reading the label, opening the container, removing a prescribed amount of medication from the container, and closing the container.

(c) Placing an oral dosage in the patient’s hand or placing the dosage in another container and helping the patient by lifting the container to his or her mouth.

(d) Applying topical medications.

(e) Returning the medication container to proper storage.

(f) Keeping a record of when a patient receives assistance with self-administration under this section.

(4) Assistance with self-administration does not include:

(a) Mixing, compounding, converting, or calculating medication doses, except for measuring a prescribed amount of liquid medication or breaking a scored tablet or crushing a tablet as prescribed.

(b) The preparation of syringes for injection or the administration of medications by any injectable route.

(c) Administration of medications through intermittent positive pressure breathing machines or a nebulizer.

(d) Administration of medications by way of a tube inserted in a cavity of the body.

(e) Administration of parenteral preparations.

(f) Irrigations or debriding agents used in the treatment of a skin condition.

(g) Rectal, urethral, or vaginal preparations.

(h) Medications ordered by the physician or health care professional with prescriptive authority to be given “as needed,” unless the order is written with specific parameters that preclude independent judgment on the part of the unlicensed person, and at the request of a competent patient.

(i) Medications for which the time of administration, the amount, the strength of dosage, the method of administration, or the reason for administration requires judgment or discretion on the part of the unlicensed person.

(5) Assistance with the self-administration of medication by an unlicensed person as described in this section does not constitute administration as defined in s. 465.003.

(6) The agency may by rule establish procedures and interpret terms as necessary to administer this section.

History.—s. 7, ch. 99-332.



400.491 - Clinical records.

400.491 Clinical records.—

(1) The home health agency must maintain for each patient who receives skilled care a clinical record that includes pertinent past and current medical, nursing, social and other therapeutic information, the treatment orders, and other such information as is necessary for the safe and adequate care of the patient. When home health services are terminated, the record must show the date and reason for termination. Such records are considered patient records under s. 400.494, and must be maintained by the home health agency for 6 years following termination of services. If a patient transfers to another home health agency, a copy of his or her record must be provided to the other home health agency upon request.

(2) The home health agency must maintain for each client who receives nonskilled care a service provision plan. Such records must be maintained by the home health agency for 3 years following termination of services.

History.—s. 47, ch. 75-233; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 10, 23, ch. 93-214; s. 784, ch. 95-148; s. 25, ch. 98-166; s. 8, ch. 99-332; s. 20, ch. 2000-153; s. 16, ch. 2000-160; s. 6, ch. 2005-243; s. 7, ch. 2008-246.



400.492 - Provision of services during an emergency.

400.492 Provision of services during an emergency.—Each home health agency shall prepare and maintain a comprehensive emergency management plan that is consistent with the standards adopted by national or state accreditation organizations and consistent with the local special needs plan. The plan shall be updated annually and shall provide for continuing home health services during an emergency that interrupts patient care or services in the patient’s home. The plan shall include the means by which the home health agency will continue to provide staff to perform the same type and quantity of services to their patients who evacuate to special needs shelters that were being provided to those patients prior to evacuation. The plan shall describe how the home health agency establishes and maintains an effective response to emergencies and disasters, including: notifying staff when emergency response measures are initiated; providing for communication between staff members, county health departments, and local emergency management agencies, including a backup system; identifying resources necessary to continue essential care or services or referrals to other organizations subject to written agreement; and prioritizing and contacting patients who need continued care or services.

(1) Each patient record for patients who are listed in the registry established pursuant to s. 252.355 shall include a description of how care or services will be continued in the event of an emergency or disaster. The home health agency shall discuss the emergency provisions with the patient and the patient’s caregivers, including where and how the patient is to evacuate, procedures for notifying the home health agency in the event that the patient evacuates to a location other than the shelter identified in the patient record, and a list of medications and equipment which must either accompany the patient or will be needed by the patient in the event of an evacuation.

(2) Each home health agency shall maintain a current prioritized list of patients who need continued services during an emergency. The list shall indicate how services shall be continued in the event of an emergency or disaster for each patient and if the patient is to be transported to a special needs shelter, and shall indicate if the patient is receiving skilled nursing services and the patient’s medication and equipment needs. The list shall be furnished to county health departments and to local emergency management agencies, upon request.

(3) Home health agencies shall not be required to continue to provide care to patients in emergency situations that are beyond their control and that make it impossible to provide services, such as when roads are impassable or when patients do not go to the location specified in their patient records. Home health agencies may establish links to local emergency operations centers to determine a mechanism by which to approach specific areas within a disaster area in order for the agency to reach its clients. Home health agencies shall demonstrate a good faith effort to comply with the requirements of this subsection by documenting attempts of staff to follow procedures outlined in the home health agency’s comprehensive emergency management plan, and by the patient’s record, which support a finding that the provision of continuing care has been attempted for those patients who have been identified as needing care by the home health agency and registered under s. 252.355, in the event of an emergency or disaster under subsection (1).

(4) Notwithstanding the provisions of s. 400.464(2) or any other provision of law to the contrary, a home health agency may provide services in a special needs shelter located in any county.

History.—s. 12, ch. 2000-140; s. 21, ch. 2006-71.



400.494 - Information about patients confidential.

400.494 Information about patients confidential.—

(1) Information about patients received by persons employed by, or providing services to, a home health agency or received by the licensing agency through reports or inspection shall be confidential and exempt from the provisions of s. 119.07(1) and shall only be disclosed to any person, other than the patient, as permitted under the provisions of 45 C.F.R. ss. 160.102, 160.103, and 164, subpart A, commonly referred to as the HIPAA Privacy Regulation; except that clinical records described in ss. 381.004, 384.29, 385.202, 392.65, 394.4615, 395.404, 397.501, and 760.40 shall be disclosed as authorized in those sections.

(2) This section does not apply to information lawfully requested by the Medicaid Fraud Control Unit of the Department of Legal Affairs.

History.—s. 48, ch. 75-233; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; s. 20, ch. 90-347; s. 23, ch. 93-214; s. 229, ch. 96-406; s. 4, ch. 2000-163; s. 7, ch. 2005-243.



400.497 - Rules establishing minimum standards.

400.497 Rules establishing minimum standards.—The agency shall adopt, publish, and enforce rules to implement part II of chapter 408 and this part, including, as applicable, ss. 400.506 and 400.509, which must provide reasonable and fair minimum standards relating to:

(1) The home health aide competency test and home health aide training. The agency shall create the home health aide competency test and establish the curriculum and instructor qualifications for home health aide training. Licensed home health agencies may provide this training and shall furnish documentation of such training to other licensed home health agencies upon request. Successful passage of the competency test by home health aides may be substituted for the training required under this section and any rule adopted pursuant thereto.

(2) Shared staffing. The agency shall allow shared staffing if the home health agency is part of a retirement community that provides multiple levels of care, is located on one campus, is licensed under this chapter or chapter 429, and otherwise meets the requirements of law and rule.

(3) The criteria for the frequency of onsite licensure surveys.

(4) Licensure application and renewal.

(5) Oversight by the director of nursing. The agency shall develop rules related to:

(a) Standards that address oversight responsibilities by the director of nursing of skilled nursing and personal care services provided by the home health agency’s staff;

(b) Requirements for a director of nursing to provide to the agency, upon request, a certified daily report of the home health services provided by a specified direct employee or contracted staff member on behalf of the home health agency. The agency may request a certified daily report only for a period not to exceed 2 years prior to the date of the request; and

(c) A quality assurance program for home health services provided by the home health agency.

(6) Conditions for using a recent unannounced licensure inspection for the inspection required in s. 408.806 related to a licensure application associated with a change in ownership of a licensed home health agency.

(7) The requirements for onsite and electronic accessibility of supervisory personnel of home health agencies.

(8) Information to be included in patients’ records.

(9) Geographic service areas.

(10) Preparation of a comprehensive emergency management plan pursuant to s. 400.492.

(a) The Agency for Health Care Administration shall adopt rules establishing minimum criteria for the plan and plan updates, with the concurrence of the Department of Health and in consultation with the Division of Emergency Management.

(b) The rules must address the requirements in s. 400.492. In addition, the rules shall provide for the maintenance of patient-specific medication lists that can accompany patients who are transported from their homes.

(c) The plan is subject to review and approval by the county health department. During its review, the county health department shall contact state and local health and medical stakeholders when necessary. The county health department shall complete its review to ensure that the plan is in accordance with the criteria in the Agency for Health Care Administration rules within 90 days after receipt of the plan and shall approve the plan or advise the home health agency of necessary revisions. If the home health agency fails to submit a plan or fails to submit the requested information or revisions to the county health department within 30 days after written notification from the county health department, the county health department shall notify the Agency for Health Care Administration. The agency shall notify the home health agency that its failure constitutes a deficiency, subject to a fine of $5,000 per occurrence. If the plan is not submitted, information is not provided, or revisions are not made as requested, the agency may impose the fine.

(d) For any home health agency that operates in more than one county, the Department of Health shall review the plan, after consulting with state and local health and medical stakeholders when necessary. The department shall complete its review within 90 days after receipt of the plan and shall approve the plan or advise the home health agency of necessary revisions. The department shall make every effort to avoid imposing differing requirements on a home health agency that operates in more than one county as a result of differing or conflicting comprehensive plan requirements of the counties in which the home health agency operates.

(e) The requirements in this subsection do not apply to:

1. A facility that is certified under chapter 651 and has a licensed home health agency used exclusively by residents of the facility; or

2. A retirement community that consists of residential units for independent living and either a licensed nursing home or an assisted living facility, and has a licensed home health agency used exclusively by the residents of the retirement community, provided the comprehensive emergency management plan for the facility or retirement community provides for continuous care of all residents with special needs during an emergency.

History.—s. 49, ch. 75-233; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; s. 6, ch. 88-219; s. 4, ch. 89-354; s. 6, ch. 90-319; s. 38, ch. 90-347; s. 26, ch. 91-57; s. 31, ch. 91-263; ss. 12, 23, ch. 93-214; s. 786, ch. 95-148; s. 9, ch. 99-332; s. 13, ch. 2000-140; s. 160, ch. 2000-318; s. 22, ch. 2006-71; s. 62, ch. 2006-197; s. 79, ch. 2007-230; s. 8, ch. 2008-246; s. 276, ch. 2011-142; s. 4, ch. 2015-66.



400.506 - Licensure of nurse registries; requirements; penalties.

400.506 Licensure of nurse registries; requirements; penalties.—

(1)(a) A nurse registry is exempt from the licensing requirements of a home health agency but must be licensed as a nurse registry. The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this section and ss. 400.509-400.518 and part II of chapter 408 and to entities licensed by or applying for such license from the Agency for Health Care Administration pursuant to this section and ss. 400.509-400.518. A license issued by the agency is required for the operation of a nurse registry. Each operational site of the nurse registry must be licensed, unless there is more than one site within the health service planning district for which a license is issued. In such case, each operational site within the health service planning district must be listed on the license.

(b) A licensed nurse registry may operate a satellite office as defined in s. 400.462. The nurse registry operational site must administer all satellite offices. A satellite office may store supplies and records, register and process contractors, and conduct business by telephone as is done at other operational sites. Nurse registries may use signs and advertisements to notify the public of the location of a satellite office. All original records must be kept at the operational site.

(c) A nurse registry must provide notice, in writing, to the agency at the state and area office levels, as required by agency rule, of a proposed change of address for an operational site or the opening of a satellite office. Before relocating an operational site or opening a satellite office, the nurse registry must submit evidence of its legal right to use the proposed property and evidence that the property is zoned for nurse registry use.

(2) Each applicant for licensure and each licensee must comply with all provisions of part II of chapter 408 and this section.

(3) In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted under this section and ss. 400.509-400.518, part II of chapter 408, and applicable rules. The amount of the fee shall be established by rule and may not exceed $2,000 per biennium.

(4) A person that provides, offers, or advertises to the public any service for which licensure is required under this section must include in such advertisement the license number issued to it by the Agency for Health Care Administration. The agency shall assess a fine of not less than $100 against any licensee who fails to include the license number when submitting the advertisement for publication, broadcast, or printing. The fine for a second or subsequent offense is $500.

(5)(a) In addition to the requirements of s. 408.812, any person who owns, operates, or maintains an unlicensed nurse registry and who, within 10 working days after receiving notification from the agency, fails to cease operation and apply for a license under this part commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Each day of continued operation is a separate offense.

(b) If a nurse registry fails to cease operation after agency notification, the agency may impose a fine of $500 for each day of noncompliance.

(6)(a) A nurse registry may refer for contract in private residences registered nurses and licensed practical nurses registered and licensed under part I of chapter 464, certified nursing assistants certified under part II of chapter 464, home health aides who present documented proof of successful completion of the training required by rule of the agency, and companions or homemakers for the purposes of providing those services authorized under s. 400.509(1). A licensed nurse registry shall ensure that each certified nursing assistant referred for contract by the nurse registry and each home health aide referred for contract by the nurse registry has presented credentials demonstrating that he or she is adequately trained to perform the tasks of a home health aide in the home setting. Each person referred by a nurse registry must provide current documentation that he or she is free from communicable diseases.

(b) A certified nursing assistant or home health aide may be referred for a contract to provide care to a patient in his or her home only if that patient is under a physician’s care. A certified nursing assistant or home health aide referred for contract in a private residence shall be limited to assisting a patient with bathing, dressing, toileting, grooming, eating, physical transfer, and those normal daily routines the patient could perform for himself or herself were he or she physically capable. A certified nursing assistant or home health aide may not provide medical or other health care services that require specialized training and that may be performed only by licensed health care professionals. The nurse registry shall obtain the name and address of the attending physician and send written notification to the physician within 48 hours after a contract is concluded that a certified nursing assistant or home health aide will be providing care for that patient.

(c) When a certified nursing assistant or home health aide is referred to a patient’s home by a nurse registry, the nurse registry shall advise the patient, the patient’s family, or any other person acting on behalf of the patient at the time the contract for services is made that registered nurses are available to make visits to the patient’s home for an additional cost.

(d) A registered nurse, licensed practical nurse, certified nursing assistant, companion or homemaker, or home health aide referred for contract under this chapter by a nurse registry is deemed an independent contractor and not an employee of the nurse registry regardless of the obligations imposed on a nurse registry under this chapter or chapter 408.

(e) Upon referral of a registered nurse, licensed practical nurse, certified nursing assistant, companion or homemaker, or home health aide for contract in a private residence or facility, the nurse registry shall advise the patient, the patient’s family, or any other person acting on behalf of the patient, at the time of the contract for services, that the caregiver referred by the nurse registry is an independent contractor and that it is not the obligation of a nurse registry to monitor, supervise, manage, or train a caregiver referred for contract under this chapter.

(7) A person who is referred by a nurse registry for contract in private residences and who is not a nurse licensed under part I of chapter 464 may perform only those services or care to clients that the person has been certified to perform or trained to perform as required by law or rules of the Agency for Health Care Administration or the Department of Business and Professional Regulation. Providing services beyond the scope authorized under this subsection constitutes the unauthorized practice of medicine or a violation of the Nurse Practice Act and is punishable as provided under chapter 458, chapter 459, or part I of chapter 464.

(8) Each nurse registry must require every applicant for contract to complete an application form providing the following information:

(a) The name, address, date of birth, and social security number of the applicant.

(b) The educational background and employment history of the applicant.

(c) The number and date of the applicable license or certification.

(d) When appropriate, information concerning the renewal of the applicable license, registration, or certification.

(e) Proof of completion of a continuing educational course on modes of transmission, infection control procedures, clinical management, and prevention of human immunodeficiency virus and acquired immune deficiency syndrome with an emphasis on appropriate behavior and attitude change. Such instruction shall include information on current Florida law and its effect on testing, confidentiality of test results, and treatment of patients and any protocols and procedures applicable to human immunodeficiency virus counseling and testing, reporting, offering HIV testing to pregnant women, and partner notification issues pursuant to ss. 381.004 and 384.25.

(9) Each nurse registry must comply with the background screening requirements in s. 400.512 for all persons referred for contract. However, an initial screening may not be required for persons who have been continuously registered with the nurse registry since October 1, 2000.

(10) The nurse registry must maintain the application on file, and that file must be open to the inspection of the Agency for Health Care Administration. The nurse registry must maintain on file the name and address of the patient or client to whom nurse registry personnel are referred for contract and the amount of the fee received by the nurse registry. A nurse registry must maintain the file that includes the application and other applicable documentation for 3 years after the date of the last file entry of patient-related or client-related information.

(11) Nurse registries shall assist persons who would need assistance and sheltering during evacuations because of physical, mental, or sensory disabilities in registering with the appropriate local emergency management agency pursuant to s. 252.355.

(12) Each nurse registry shall prepare and maintain a comprehensive emergency management plan that is consistent with the criteria in this subsection and with the local special needs plan. The plan shall be updated annually. The plan shall include the means by which the nurse registry will continue to provide the same type and quantity of services to its patients who evacuate to special needs shelters which were being provided to those patients prior to evacuation. The plan shall specify how the nurse registry shall facilitate the provision of continuous care by persons referred for contract to persons who are registered pursuant to s. 252.355 during an emergency that interrupts the provision of care or services in private residences. Nurse registries may establish links to local emergency operations centers to determine a mechanism by which to approach specific areas within a disaster area in order for a provider to reach its clients. Nurse registries shall demonstrate a good faith effort to comply with the requirements of this subsection by documenting attempts of staff to follow procedures outlined in the nurse registry’s comprehensive emergency management plan which support a finding that the provision of continuing care has been attempted for patients identified as needing care by the nurse registry and registered under s. 252.355 in the event of an emergency under this subsection.

(a) All persons referred for contract who care for persons registered pursuant to s. 252.355 must include in the patient record a description of how care will be continued during a disaster or emergency that interrupts the provision of care in the patient’s home. It shall be the responsibility of the person referred for contract to ensure that continuous care is provided.

(b) Each nurse registry shall maintain a current prioritized list of patients in private residences who are registered pursuant to s. 252.355 and are under the care of persons referred for contract and who need continued services during an emergency. This list shall indicate, for each patient, if the client is to be transported to a special needs shelter and if the patient is receiving skilled nursing services. Nurse registries shall make this list available to county health departments and to local emergency management agencies upon request.

(c) Each person referred for contract who is caring for a patient who is registered pursuant to s. 252.355 shall provide a list of the patient’s medication and equipment needs to the nurse registry. Each person referred for contract shall make this information available to county health departments and to local emergency management agencies upon request.

(d) Each person referred for contract shall not be required to continue to provide care to patients in emergency situations that are beyond the person’s control and that make it impossible to provide services, such as when roads are impassable or when patients do not go to the location specified in their patient records.

(e) The comprehensive emergency management plan required by this subsection is subject to review and approval by the county health department. During its review, the county health department shall contact state and local health and medical stakeholders when necessary. The county health department shall complete its review to ensure that the plan complies with the criteria in the Agency for Health Care Administration rules within 90 days after receipt of the plan and shall either approve the plan or advise the nurse registry of necessary revisions. If a nurse registry fails to submit a plan or fails to submit requested information or revisions to the county health department within 30 days after written notification from the county health department, the county health department shall notify the Agency for Health Care Administration. The agency shall notify the nurse registry that its failure constitutes a deficiency, subject to a fine of $5,000 per occurrence. If the plan is not submitted, information is not provided, or revisions are not made as requested, the agency may impose the fine.

(f) The Agency for Health Care Administration shall adopt rules establishing minimum criteria for the comprehensive emergency management plan and plan updates required by this subsection, with the concurrence of the Department of Health and in consultation with the Division of Emergency Management.

(13) All persons referred for contract in private residences by a nurse registry must comply with the following requirements for a plan of treatment:

(a) When, in accordance with the privileges and restrictions imposed upon a nurse under part I of chapter 464, the delivery of care to a patient is under the direction or supervision of a physician or when a physician is responsible for the medical care of the patient, a medical plan of treatment must be established for each patient receiving care or treatment provided by a licensed nurse in the home. The original medical plan of treatment must be timely signed by the physician, physician assistant, or advanced registered nurse practitioner, acting within his or her respective scope of practice, and reviewed in consultation with the licensed nurse at least every 2 months. Any additional order or change in orders must be obtained from the physician, physician assistant, or advanced registered nurse practitioner and reduced to writing and timely signed by the physician, physician assistant, or advanced registered nurse practitioner. The delivery of care under a medical plan of treatment must be substantiated by the appropriate nursing notes or documentation made by the nurse in compliance with nursing practices established under part I of chapter 464.

(b) Whenever a medical plan of treatment is established for a patient, the initial medical plan of treatment, any amendment to the plan, additional order or change in orders, and copy of nursing notes must be filed in the office of the nurse registry.

(14) The nurse registry must comply with the notice requirements of s. 408.810(5), relating to abuse reporting.

(15)(a) The agency may deny, suspend, or revoke the license of a nurse registry and shall impose a fine of $5,000 against a nurse registry that:

1. Provides services to residents in an assisted living facility for which the nurse registry does not receive fair market value remuneration.

2. Provides staffing to an assisted living facility for which the nurse registry does not receive fair market value remuneration.

3. Fails to provide the agency, upon request, with copies of all contracts with assisted living facilities which were executed within the last 5 years.

4. Gives remuneration to a case manager, discharge planner, facility-based staff member, or third-party vendor who is involved in the discharge planning process of a facility licensed under chapter 395 or this chapter and from whom the nurse registry receives referrals. A nurse registry is exempt from this subparagraph if it does not bill the Florida Medicaid program or the Medicare program or share a controlling interest with any entity licensed, registered, or certified under part II of chapter 408 that bills the Florida Medicaid program or the Medicare program.

5. Gives remuneration to a physician, a member of the physician’s office staff, or an immediate family member of the physician, and the nurse registry received a patient referral in the last 12 months from that physician or the physician’s office staff. A nurse registry is exempt from this subparagraph if it does not bill the Florida Medicaid program or the Medicare program or share a controlling interest with any entity licensed, registered, or certified under part II of chapter 408 that bills the Florida Medicaid program or the Medicare program.

(b) The agency shall also impose an administrative fine of $15,000 if the nurse registry refers nurses, certified nursing assistants, home health aides, or other staff without charge to a facility licensed under chapter 429 in return for patient referrals from the facility.

(c) The proceeds of all fines collected under this subsection shall be deposited into the Health Care Trust Fund.

(16) In addition to any other penalties imposed pursuant to this section or part, the agency may assess costs related to an investigation that results in a successful prosecution, excluding costs associated with an attorney’s time.

(17) The Agency for Health Care Administration shall adopt rules to implement this section and part II of chapter 408.

(18) An administrator may manage only one nurse registry, except that an administrator may manage up to five registries if all five registries have identical controlling interests as defined in s. 408.803 and are located within one agency geographic service area or within an immediately contiguous county. An administrator shall designate, in writing, for each licensed entity, a qualified alternate administrator to serve during the administrator’s absence.

(19) It is not the obligation of a nurse registry to monitor, supervise, manage, or train a registered nurse, licensed practical nurse, certified nursing assistant, companion or homemaker, or home health aide referred for contract under this chapter. In the event of a violation of this chapter or a violation of any other law of this state by a referred registered nurse, licensed practical nurse, certified nursing assistant, companion or homemaker, or home health aide, or a deficiency in credentials which comes to the attention of the nurse registry, the nurse registry shall advise the patient to terminate the referred person’s contract, providing the reason for the suggested termination; cease referring the person to other patients or facilities; and, if practice violations are involved, notify the licensing board. This section does not affect or negate any other obligations imposed on a nurse registry under chapter 408.

(20) Records required to be filed under this chapter with the nurse registry as a repository of records must be kept in accordance with rules adopted by the agency. The nurse registry has no obligation to review or act upon such records except as specified in subsection (19).

History.—ss. 2, 4, ch. 90-101; s. 27, ch. 91-57; ss. 13, 23, ch. 93-214; s. 51, ch. 94-218; s. 1056, ch. 95-148; ss. 49, 71, ch. 98-171; s. 10, ch. 99-332; s. 14, ch. 2000-140; s. 21, ch. 2000-153; ss. 104, 161, ch. 2000-318; s. 80, ch. 2000-349; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 48, ch. 2004-267; s. 1, ch. 2005-170; s. 1, ch. 2005-172; s. 8, ch. 2005-243; s. 23, ch. 2006-71; s. 79, ch. 2007-5; s. 80, ch. 2007-230; s. 103, ch. 2008-4; s. 2, ch. 2008-103; s. 9, ch. 2008-246; s. 7, ch. 2009-223; s. 7, ch. 2010-114; s. 277, ch. 2011-142; s. 12, ch. 2012-160; s. 2, ch. 2014-142; ss. 3, 4, ch. 2015-66.



400.509 - Registration of particular service providers exempt from licensure; certificate of registration; regulation of registrants.

400.509 Registration of particular service providers exempt from licensure; certificate of registration; regulation of registrants.—

(1) Any organization that provides companion services or homemaker services and does not provide a home health service to a person is exempt from licensure under this part. However, any organization that provides companion services or homemaker services must register with the agency. An organization under contract with the Agency for Persons with Disabilities which provides companion services only for persons with a developmental disability, as defined in s. 393.063, is exempt from registration.

(2) The requirements of part II of chapter 408 apply to the provision of services that require registration or licensure pursuant to this section and part II of chapter 408 and entities registered by or applying for such registration from the Agency for Health Care Administration pursuant to this section. Each applicant for registration and each registrant must comply with all provisions of part II of chapter 408. Registration or a license issued by the agency is required for the operation of an organization that provides companion services or homemaker services.

(3) In accordance with s. 408.805, applicants and registrants shall pay fees for all registrations issued under this part, part II of chapter 408, and applicable rules. The amount of the fee shall be $50 per biennium.

(4) Each registrant must obtain the employment or contract history of persons who are employed by or under contract with the organization and who will have contact at any time with patients or clients in their homes by:

(a) Requiring such persons to submit an employment or contractual history to the registrant; and

(b) Verifying the employment or contractual history, unless through diligent efforts such verification is not possible. The agency shall prescribe by rule the minimum requirements for establishing that diligent efforts have been made.

There is no monetary liability on the part of, and no cause of action for damages arises against, a former employer of a prospective employee of or prospective independent contractor with a registrant who reasonably and in good faith communicates his or her honest opinions about the former employee’s or contractor’s job performance. This subsection does not affect the official immunity of an officer or employee of a public corporation.

(5) A person that offers or advertises to the public a service for which registration is required must include in its advertisement the registration number issued by the Agency for Health Care Administration.

(6) In addition to any other penalties imposed pursuant to this section or part, the agency may assess costs related to an investigation that results in a successful prosecution, excluding costs associated with an attorney’s time.

(7) The Agency for Health Care Administration shall adopt rules to administer this section and part II of chapter 408.

History.—ss. 2, 3, ch. 87-123; s. 3, ch. 88-219; s. 66, ch. 91-221; s. 30, ch. 91-263; ss. 6, 23, ch. 93-214; s. 787, ch. 95-148; s. 11, ch. 99-332; s. 162, ch. 2000-318; s. 81, ch. 2000-349; s. 15, ch. 2004-267; s. 81, ch. 2007-230; s. 13, ch. 2012-160.

Note.—Former s. 400.478.



400.512 - Screening of home health agency personnel; nurse registry personnel and contractors; and companions and homemakers.

400.512 Screening of home health agency personnel; nurse registry personnel and contractors; and companions and homemakers.—The agency, registry, or service shall require level 2 background screening for employees or contractors as required in s. 408.809(1)(e) pursuant to chapter 435 and s. 408.809.

History.—s. 14, ch. 93-214; s. 21, ch. 94-134; s. 21, ch. 94-135; s. 1057, ch. 95-148; s. 17, ch. 95-152; s. 14, ch. 95-158; s. 1, ch. 95-201; s. 40, ch. 95-228; s. 128, ch. 95-418; s. 11, ch. 96-268; ss. 230, 231, ch. 96-406; s. 12, ch. 99-332; ss. 105, 163, ch. 2000-318; s. 82, ch. 2000-349; s. 24, ch. 2004-267; s. 9, ch. 2005-243; s. 82, ch. 2007-230; s. 8, ch. 2010-114.



400.518 - Prohibited referrals to home health agencies.

400.518 Prohibited referrals to home health agencies.—

(1) A physician licensed under chapter 458 or chapter 459 must comply with s. 456.053.

(2) A hospital or an ambulatory surgical center that has a financial interest in a home health agency is prohibited from requiring any physician on its staff to refer a patient to the home health agency.

(3)(a) A violation of this section is punishable by an administrative fine not to exceed $15,000. The proceeds of such fines must be deposited into the Health Care Trust Fund.

(b) A physician who violates this section is subject to disciplinary action by the appropriate board under s. 458.331(2) or s. 459.015(2). A hospital or ambulatory surgical center that violates this section is subject to s. 395.0185(2).

(4) The agency shall impose an administrative fine of $15,000 if a home health agency provides nurses, certified nursing assistants, home health aides, or other staff without charge to a facility licensed under chapter 429 in return for patient referrals from the facility. The proceeds of such fines shall be deposited into the Health Care Trust Fund.

History.—s. 17, ch. 93-214; s. 26, ch. 98-166; s. 17, ch. 2000-160; s. 10, ch. 2008-246; s. 125, ch. 2013-18.



400.5185 - Review and modification of prior authorization.

400.5185 Review and modification of prior authorization.—The Agency for Health Care Administration shall review the process, procedures, and contractor’s performance for the prior authorization of home health agency visits that are in excess of 60 visits over the lifetime of a Medicaid recipient. The agency shall determine whether modifications are necessary in order to reduce Medicaid fraud and abuse related to home health services for a Medicaid recipient which are not medically necessary. If modifications to the prior authorization function are necessary, the agency shall amend the contract to require contractor performance that reduces potential Medicaid fraud and abuse with respect to home health agency visits.

History.—s. 15, ch. 2008-246.






Part IV - HOSPICES (ss. 400.6005-400.611)

400.6005 - Legislative findings and intent.

400.6005 Legislative findings and intent.—The Legislature finds that terminally ill individuals and their families, who are no longer pursuing curative medical treatment, should have the opportunity to select a support system that permits the patient to exercise maximum independence and dignity during the final days of life. The Legislature finds that hospice care provides a cost-effective and less intrusive form of medical care while meeting the social, psychological, and spiritual needs of terminally ill patients and their families. The intent of this part is to provide for the development, establishment, and enforcement of basic standards to ensure the safe and adequate care of persons receiving hospice services.

History.—s. 1, ch. 93-179.



400.601 - Definitions.

400.601 Definitions.—As used in this part, the term:

(1) “Agency” means the Agency for Health Care Administration.

(2) “Department” means the Department of Elderly Affairs.

(3) “Hospice” means a centrally administered corporation or a limited liability company that provides a continuum of palliative and supportive care for the terminally ill patient and his or her family.

(4) “Hospice care team” means an interdisciplinary team of qualified professionals and volunteers who, in consultation with the patient, the patient’s family, and the patient’s primary or attending physician, collectively assess, coordinate, and provide the appropriate palliative and supportive care to hospice patients and their families.

(5) “Hospice residential unit” means a homelike living facility, other than a facility licensed under other parts of this chapter, under chapter 395, or under chapter 429, that is operated by a hospice for the benefit of its patients and is considered by a patient who lives there to be his or her primary residence.

(6) “Hospice services” means items and services furnished to a patient and family by a hospice, or by others under arrangements with such a program, in a place of temporary or permanent residence used as the patient’s home for the purpose of maintaining the patient at home; or, if the patient needs short-term institutionalization, the services shall be furnished in cooperation with those contracted institutions or in the hospice inpatient facility.

(7) “Palliative care” means services or interventions which are not curative but are provided for the reduction or abatement of pain and human suffering.

(8) “Patient” means the terminally ill individual receiving hospice services.

(9) “Plan of care” means a written assessment by the hospice of each patient’s and family’s needs and preferences, and the services to be provided by the hospice to meet those needs.

(10) “Terminally ill” means that the patient has a medical prognosis that his or her life expectancy is 1 year or less if the illness runs its normal course.

History.—s. 1, ch. 79-186; s. 1, ch. 80-64; s. 256, ch. 81-259; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 2, 14, ch. 93-179; s. 788, ch. 95-148; s. 57, ch. 95-418; s. 1, ch. 2006-155; s. 65, ch. 2006-197; s. 14, ch. 2012-160.



400.602 - Licensure required; prohibited acts; exemptions; display, transferability of license.

400.602 Licensure required; prohibited acts; exemptions; display, transferability of license.—

(1)(a) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this part and part II of chapter 408 and to entities licensed by or applying for such licensure from the agency pursuant to this part. A license issued by the agency is required in order to operate a hospice in this state. Any person or legal entity that is not licensed as a hospice under this part may not use the word “hospice” in its name, or offer or advertise hospice services or hospice-like services in such a way as to mislead a person to believe that the offeror is a hospice licensed under this part.

(b) It is unlawful for any person or legal entity offering, describing, or advertising hospice services or hospice-like services or otherwise holding itself out as a hospice to do so without stating the year of initial licensure as a hospice in the state or the year of initial licensure of the hospice entity or affiliate based in the state that owns the hospice. At a minimum, the year of initial licensure must be stated directly beneath the name of the licensed entity in a type no less than 25 percent of the size of the type used for the name or other indication of hospice services or hospice-like services and must be prominently stated at least one time on any document, item, or other medium offering, describing, or advertising hospice services or hospice-like services. This requirement excludes any materials relating to the care and treatment of an existing hospice patient.

(2) Services provided by a hospital, nursing home, or other health care facility, health care provider, or caregiver, or under the Community Care for the Elderly Act, do not constitute a hospice unless the facility, provider, or caregiver establishes a separate and distinct administrative program to provide home, residential, and homelike inpatient hospice services.

(3)(a) A separately licensed hospice may not use a name which is substantially the same as the name of another hospice licensed under this part.

(b) A licensed hospice which intends to change its name or address must notify the agency at least 60 days before making the change.

History.—s. 3, ch. 79-186; s. 2, ch. 80-64; s. 2, ch. 81-271; s. 2, ch. 81-318; ss. 66, 79, 83, ch. 83-181; s. 10, ch. 89-527; ss. 3, 14, ch. 93-179; s. 58, ch. 95-418; s. 11, ch. 97-270; s. 2, ch. 2006-155; s. 84, ch. 2007-230.



400.6045 - Patients with Alzheimer’s disease or other related disorders; staff training requirements; certain disclosures.

400.6045 Patients with Alzheimer’s disease or other related disorders; staff training requirements; certain disclosures.—

(1) A hospice licensed under this part must provide the following staff training:

(a) Upon beginning employment with the agency, each employee must receive basic written information about interacting with persons who have Alzheimer’s disease or dementia-related disorders.

(b) In addition to the information provided under paragraph (a), employees who are expected to, or whose responsibilities require them to, have direct contact with participants who have Alzheimer’s disease or dementia-related disorders must complete initial training of at least 1 hour within the first 3 months after beginning employment. The training must include an overview of dementias and must provide instruction in basic skills for communicating with persons who have dementia.

(c) In addition to the requirements of paragraphs (a) and (b), an employee who will be providing direct care to a participant who has Alzheimer’s disease or a dementia-related disorder must complete an additional 3 hours of training within 9 months after beginning employment. This training must include, but is not limited to, the management of problem behaviors, information about promoting the patient’s independence in activities of daily living, and instruction in skills for working with families and caregivers.

(d) For certified nursing assistants, the required 4 hours of training shall be part of the total hours of training required annually.

(e) For a health care practitioner as defined in s. 456.001, continuing education hours taken as required by that practitioner’s licensing board shall be counted toward the total of 4 hours.

(f) For an employee who is a licensed health care practitioner as defined in s. 456.001, training that is sanctioned by that practitioner’s licensing board shall be considered to be approved by the Department of Elderly Affairs.

(g) The Department of Elderly Affairs or its designee must approve the required 1-hour and 3-hour training provided to employees or direct caregivers under this section. The department must consider for approval training offered in a variety of formats. The department shall keep a list of current providers who are approved to provide the 1-hour and 3-hour training. The department shall adopt rules to establish standards for the employees who are subject to this training, for the trainers, and for the training required in this section.

(h) Upon completing any training described in this section, the employee or direct caregiver shall be issued a certificate that includes the name of the training provider, the topic covered, and the date and signature of the training provider. The certificate is evidence of completion of training in the identified topic, and the employee or direct caregiver is not required to repeat training in that topic if the employee or direct caregiver changes employment to a different hospice or to a home health agency, assisted living facility, nursing home, or adult day care center.

(i) An employee who is hired on or after July 1, 2003, must complete the required training by July 1, 2004, or by the deadline specified in this section, whichever is later.

(2) A hospice licensed under this part which claims that it provides special care for persons who have Alzheimer’s disease or other related disorders must disclose in its advertisements or in a separate document those services that distinguish the care as being especially applicable to, or suitable for, such persons. The hospice must give a copy of all such advertisements or a copy of the document to each person who requests information about programs and services for persons with Alzheimer’s disease or other related disorders offered by the hospice and must maintain a copy of all such advertisements and documents in its records. The agency shall examine all such advertisements and documents in the hospice’s records as part of the license renewal procedure.

History.—s. 5, ch. 93-105; s. 4, ch. 2003-271.



400.605 - Administration; forms; fees; rules; inspections; fines.

400.605 Administration; forms; fees; rules; inspections; fines.—

(1) The agency, in consultation with the department, may adopt rules to administer the requirements of part II of chapter 408. The department, in consultation with the agency, shall by rule establish minimum standards and procedures for a hospice pursuant to this part. The rules must include:

(a) The qualifications of professional and ancillary personnel to ensure the provision of appropriate and adequate hospice care.

(b) Standards and procedures for the administrative management of a hospice.

(c) Standards for hospice services that ensure the provision of quality patient care.

(d) Components of a patient plan of care.

(e) Procedures relating to the implementation of advanced directives and do-not-resuscitate orders.

(f) Procedures for maintaining and ensuring confidentiality of patient records.

(g) Standards for hospice care provided in freestanding inpatient facilities that are not otherwise licensed medical facilities and in residential care facilities such as nursing homes, assisted living facilities, adult family-care homes, and hospice residential units and facilities.

(h) Components of a comprehensive emergency management plan, developed in consultation with the Department of Health, the Department of Elderly Affairs, and the Division of Emergency Management.

(i) Standards and procedures relating to the establishment and activities of a quality assurance and utilization review committee.

(j) Components and procedures relating to the collection of patient demographic data and other information on the provision of hospice care in this state.

(2) In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The amount of the fee shall be established by rule and may not exceed $1,200 per biennium.

(3) In accordance with s. 408.811, the agency shall conduct annual inspections of all licensees, except that licensure inspections may be conducted biennially for hospices having a 3-year record of substantial compliance. The agency shall conduct such inspections and investigations as are necessary in order to determine the state of compliance with the provisions of this part, part II of chapter 408, and applicable rules.

(4) In accordance with part II of chapter 408, the agency may impose an administrative fine for any violation of the provisions of this part, part II of chapter 408, or applicable rules.

History.—s. 2, ch. 79-186; s. 2, ch. 81-318; ss. 69, 79, 83, ch. 83-181; s. 13, ch. 91-282; ss. 4, 14, ch. 93-179; s. 59, ch. 95-418; s. 1, ch. 99-139; s. 15, ch. 2000-140; s. 2, ch. 2005-191; s. 85, ch. 2007-230; s. 278, ch. 2011-142.



400.60501 - Outcome measures; adoption of national initiatives; annual report.

400.60501 Outcome measures; adoption of national initiatives; annual report.—

(1) No later than December 31, 2007, the Department of Elderly Affairs, in conjunction with the Agency for Health Care Administration, shall develop outcome measures to determine the quality and effectiveness of hospice care for hospices licensed in the state. At a minimum, these outcome measures shall include a requirement that 50 percent of patients who report severe pain on a 0-to-10 scale must report a reduction to 5 or less by the end of the 4th day of care on the hospice program.

(2) For hospices licensed in the state, the Department of Elderly Affairs, in conjunction with the Agency for Health Care Administration, shall:

(a) Consider and adopt national initiatives, such as those developed by the National Hospice and Palliative Care Organization, to set benchmarks for measuring the quality of hospice care provided in the state.

(b) Develop an annual report that analyzes and evaluates the information collected under this act and any other data collection or reporting provisions of law.

History.—s. 7, ch. 2006-155.



400.6051 - Construction and renovation; requirements.

400.6051 Construction and renovation; requirements.—

(1) The requirements for the construction and the renovation of a hospice residential or inpatient facility or unit must comply with the provisions of chapter 553 which pertain to building construction standards, including plumbing, electrical code, glass, manufactured buildings, accessibility for persons with disabilities, and the state minimum building codes. The Agency for Health Care Administration shall provide technical assistance to the Florida Building Commission in updating the construction standards of the Florida Building Code which govern hospice facilities.

(2) Upon request by the prospective licensee of an inpatient hospice facility, the agency may provide an informal review of a facility prior to construction in order to assist the facility in complying with agency rules and this part.

(3) The agency may charge a fee that is commensurate with the cost of providing consultation under this section and that is not refundable.

History.—s. 3, ch. 2005-191; s. 1, ch. 2007-238.



400.606 - License; application; renewal; conditional license or permit; certificate of need.

400.606 License; application; renewal; conditional license or permit; certificate of need.—

(1) In addition to the requirements of part II of chapter 408, the initial application and change of ownership application must be accompanied by a plan for the delivery of home, residential, and homelike inpatient hospice services to terminally ill persons and their families. Such plan must contain, but need not be limited to:

(a) The estimated average number of terminally ill persons to be served monthly.

(b) The geographic area in which hospice services will be available.

(c) A listing of services which are or will be provided, either directly by the applicant or through contractual arrangements with existing providers.

(d) Provisions for the implementation of hospice home care within 3 months after licensure.

(e) Provisions for the implementation of hospice homelike inpatient care within 12 months after licensure.

(f) The number and disciplines of professional staff to be employed.

(g) The name and qualifications of any existing or potential contractee.

(h) A plan for attracting and training volunteers.

If the applicant is an existing licensed health care provider, the application must be accompanied by a copy of the most recent profit-loss statement and, if applicable, the most recent licensure inspection report.

(2) In addition to the requirements of part II of chapter 408, the application for license renewal shall be accompanied by an update of the plan for delivery of hospice care only if information contained in the plan submitted pursuant to subsection (1) is no longer applicable.

(3) The agency shall not issue a license to a hospice that fails to receive a certificate of need under the provisions of part I of chapter 408. A licensed hospice is a health care facility as that term is used in s. 408.039(5) and is entitled to initiate or intervene in an administrative hearing.

(4) A freestanding hospice facility that is engaged in providing inpatient and related services and that is not otherwise licensed as a health care facility shall obtain a certificate of need. However, a freestanding hospice facility that has six or fewer beds is not required to comply with institutional standards such as, but not limited to, standards requiring sprinkler systems, emergency electrical systems, or special lavatory devices.

(5) The agency may deny a license to an applicant that fails to meet any condition for the provision of hospice care or services imposed by the agency on a certificate of need by final agency action, unless the applicant can demonstrate that good cause exists for the applicant’s failure to meet such condition.

History.—s. 6, ch. 79-186; s. 5, ch. 81-271; s. 2, ch. 81-318; ss. 70, 79, 83, ch. 83-181; s. 47, ch. 87-92; ss. 5, 14, ch. 93-179; s. 60, ch. 95-418; s. 54, ch. 98-171; s. 3, ch. 2006-155; s. 86, ch. 2007-230; s. 15, ch. 2012-160.



400.6065 - Background screening.

400.6065 Background screening.—The agency shall require level 2 background screening for personnel as required in s. 408.809(1)(e) pursuant to chapter 435 and s. 408.809.

History.—ss. 55, 71, ch. 98-171; s. 22, ch. 2000-349; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 17, ch. 2004-267; s. 87, ch. 2007-230; s. 9, ch. 2010-114.



400.607 - Denial, suspension, revocation of license; emergency actions; imposition of administrative fine; grounds.

400.607 Denial, suspension, revocation of license; emergency actions; imposition of administrative fine; grounds.—

(1) The agency may deny, revoke, and suspend a license, impose an action under s. 408.814, and impose an administrative fine, which may not exceed $5,000 per violation, for the violation of any provision of this part, part II of chapter 408, or applicable rules.

(2) Any of the following actions by a licensed hospice or any of its employees shall be grounds for action by the agency against a hospice:

(a) A violation of the provisions of this part, part II of chapter 408, or applicable rules.

(b) An intentional or negligent act materially affecting the health or safety of a patient.

(3) If, 3 months after the date of obtaining a license, or at any time thereafter, a hospice does not have in operation the home-care component of hospice care, the agency shall immediately revoke the license of such hospice.

(4) If, 12 months after the date of obtaining a license pursuant to s. 400.606, or at any time thereafter, a hospice does not have in operation the inpatient components of hospice care, the agency shall immediately revoke the license of such hospice.

(5) The remedies set forth in this section are independent of and cumulative to other remedies provided by law.

History.—s. 7, ch. 79-186; s. 2, ch. 81-318; ss. 71, 79, 83, ch. 83-181; ss. 6, 14, ch. 93-179; s. 56, ch. 98-171; s. 50, ch. 2004-267; s. 88, ch. 2007-230.



400.6085 - Contractual services.

400.6085 Contractual services.—A hospice may contract out for some elements of its services. However, the core services, as set forth in s. 400.609(1), with the exception of physician services, shall be provided directly by the hospice. Any contract entered into between a hospice and a health care facility or service provider must specify that the hospice retains the responsibility for planning, coordinating, and prescribing hospice care and services for the hospice patient and family. A hospice that contracts for any hospice service is prohibited from charging fees for services provided directly by the hospice care team that duplicate contractual services provided to the patient and family.

(1) A contract for hospice services, including inpatient services, must:

(a) Identify the nature and scope of services to be provided.

(b) Require that direct patient care shall be maintained, supervised, and coordinated by the hospice care team.

(c) Limit the services to be provided to only those expressly authorized by the hospice in writing.

(d) Delineate the roles of hospice staff and contract staff in the admission process and patient assessment.

(e) Identify methods for ensuring continuity of hospice care.

(f) Plan for joint quality assurance.

(g) Specify the written documentation, including patient records, required of contract staff.

(h) Specify qualifications of persons providing the contract services.

(i) Specify the effective dates for the contract.

(2) With respect to contractual arrangements for inpatient hospice care:

(a) Licensed beds designated for inpatient hospice care through contract between an existing health care facility and a hospice shall not be required to be delicensed from one type of health care in order to enter into a contract with a hospice, nor shall the physical plant of any facility licensed pursuant to chapter 395 or part II of this chapter be required to be altered, except that a homelike atmosphere may be required.

(b) Hospices contracting for inpatient care beds shall not be required to obtain an additional certificate of need for the number of such designated beds. Such beds shall remain licensed to the health care facility and be subject to the appropriate inspections.

(c) Staffing standards for inpatient hospice care provided through a contract may not exceed the staffing standards required under the license held by the contractee.

(d) Under no circumstances may a hospice place a patient requiring inpatient care in a health care facility that is under a moratorium, has had its license revoked, or has a conditional license, accreditation, or rating. However, a hospice may continue to provide care or initiate care for a terminally ill person already residing in such a facility.

History.—s. 7, ch. 93-179; s. 219, ch. 99-13; s. 2, ch. 99-139.



400.609 - Hospice services.

400.609 Hospice services.—Each hospice shall provide a continuum of hospice services which afford the patient and the family of the patient a range of service delivery which can be tailored to specific needs and preferences of the patient and family at any point in time throughout the length of care for the terminally ill patient and during the bereavement period. These services must be available 24 hours a day, 7 days a week, and must include:

(1) SERVICES.—

(a) The hospice care team shall directly provide the following core services: nursing services, social work services, pastoral or counseling services, dietary counseling, and bereavement counseling services. Physician services may be provided by the hospice directly or through contract. A hospice may also use contracted staff if necessary to supplement hospice employees in order to meet the needs of patients during periods of peak patient loads or under extraordinary circumstances.

(b) Each hospice must also provide or arrange for such additional services as are needed to meet the palliative and support needs of the patient and family. These services may include, but are not limited to, physical therapy, occupational therapy, speech therapy, massage therapy, home health aide services, infusion therapy, provision of medical supplies and durable medical equipment, day care, homemaker and chore services, and funeral services.

(2) HOSPICE HOME CARE.—Hospice care and services provided in a private home shall be the primary form of care. The goal of hospice home care shall be to provide adequate training and support to encourage self-sufficiency and allow patients and families to maintain the patient comfortably at home for as long as possible. The services of the hospice home care program shall be of the highest quality and shall be provided by the hospice care team.

(3) HOSPICE RESIDENTIAL CARE.—Hospice care and services, to the extent practicable and compatible with the needs and preferences of the patient, may be provided by the hospice care team to a patient living in an assisted living facility, adult family-care home, nursing home, hospice residential unit or facility, or other nondomestic place of permanent or temporary residence. A resident or patient living in an assisted living facility, adult family-care home, nursing home, or other facility subject to state licensing who has been admitted to a hospice program shall be considered a hospice patient, and the hospice program shall be responsible for coordinating and ensuring the delivery of hospice care and services to such person pursuant to the standards and requirements of this part and rules adopted under this part.

(4) HOSPICE INPATIENT CARE.—The inpatient component of care is a short-term adjunct to hospice home care and hospice residential care and shall be used only for pain control, symptom management, or respite care. The total number of inpatient days for all hospice patients in any 12-month period may not exceed 20 percent of the total number of hospice days for all the hospice patients of the licensed hospice. Hospice inpatient care shall be under the direct administration of the hospice, whether the inpatient facility is a freestanding hospice facility or part of a facility licensed pursuant to chapter 395 or part II of this chapter. The facility or rooms within a facility used for the hospice inpatient component of care shall be arranged, administered, and managed in such a manner as to provide privacy, dignity, comfort, warmth, and safety for the terminally ill patient and the family. Every possible accommodation must be made to create as homelike an atmosphere as practicable. To facilitate overnight family visitation within the facility, rooms must be limited to no more than double occupancy; and, whenever possible, both occupants must be hospice patients. There must be a continuum of care and a continuity of caregivers between the hospice home program and the inpatient aspect of care to the extent practicable and compatible with the preferences of the patient and his or her family. Fees charged for hospice inpatient care, whether provided directly by the hospice or through contract, must be made available upon request to the Agency for Health Care Administration. The hours for daily operation and the location of the place where the services are provided must be determined, to the extent practicable, by the accessibility of such services to the patients and families served by the hospice.

(5) BEREAVEMENT COUNSELING.—The hospice bereavement program must be a comprehensive program, under professional supervision, that provides a continuum of formal and informal supportive services to the family for a minimum of 1 year after the patient’s death. This subsection does not constitute an additional exemption from chapter 490 or chapter 491.

History.—s. 9, ch. 79-186; s. 7, ch. 81-271; s. 2, ch. 81-318; ss. 73, 79, 83, ch. 83-181; s. 5, ch. 91-48; s. 67, ch. 91-221; s. 97, ch. 92-33; ss. 8, 14, ch. 93-179; s. 789, ch. 95-148; s. 21, ch. 95-210; s. 3, ch. 99-139.



400.6095 - Patient admission; assessment; plan of care; discharge; death.

400.6095 Patient admission; assessment; plan of care; discharge; death.—

(1) Each hospice shall make its services available to all terminally ill persons and their families without regard to age, gender, national origin, sexual orientation, disability, diagnosis, cost of therapy, ability to pay, or life circumstances. A hospice shall not impose any value or belief system on its patients or their families and shall respect the values and belief systems of its patients and their families.

(2) Admission to a hospice program shall be made upon a diagnosis and prognosis of terminal illness by a physician licensed pursuant to chapter 458 or chapter 459 and shall be dependent on the expressed request and informed consent of the patient.

(3) At the time of admission, the hospice shall inquire whether advance directives have been executed pursuant to chapter 765, and if not, provide information to the patient concerning the provisions of that chapter. The hospice shall also provide the patient with information concerning patient rights and responsibilities pursuant to s. 381.026.

(4) The admission process shall include a professional assessment of the physical, social, psychological, spiritual, and financial needs of the patient. This assessment shall serve as the basis for the development of a plan of care.

(5) Each hospice, in collaboration with the patient and the patient’s primary or attending physician, shall prepare and maintain a plan of care for each patient, and the care provided to a patient must be in accordance with the plan of care. The plan of care shall be made a part of the patient’s medical record and shall include, at a minimum:

(a) Identification of the primary caregiver, or an alternative plan of care in the absence of a primary caregiver, to ensure that the patient’s needs will be met.

(b) The patient’s diagnosis, prognosis, and preferences for care.

(c) Assessment of patient and family needs, identification of the services required to meet those needs, and plans for providing those services through the hospice care team, volunteers, contractual providers, and community resources.

(d) Plans for instructing the patient and family in patient care.

(e) Identification of the nurse designated to coordinate the overall plan of care for each patient and family.

(f) A description of how needed care and services will be provided in the event of an emergency.

(6) The hospice shall provide an ongoing assessment of the patient and family needs, update the plan of care to meet changing needs, coordinate the care provided with the patient’s primary or attending physician, and document the services provided.

(7) In the event a hospice patient chooses to be discharged or transferred to another hospice, the hospice shall arrange for continuing care and services and complete a comprehensive discharge summary for the receiving provider.

(8) The hospice care team may withhold or withdraw cardiopulmonary resuscitation if presented with an order not to resuscitate executed pursuant to s. 401.45. The department shall adopt rules providing for the implementation of such orders. Hospice staff shall not be subject to criminal prosecution or civil liability, nor be considered to have engaged in negligent or unprofessional conduct, for withholding or withdrawing cardiopulmonary resuscitation pursuant to such an order and applicable rules. The absence of an order to resuscitate executed pursuant to s. 401.45 does not preclude a physician from withholding or withdrawing cardiopulmonary resuscitation as otherwise permitted by law.

(9) The death of a person enrolled as a hospice patient shall be considered an attended death for the purposes of s. 406.11(1)(a)5. However, a hospice shall report the death to the medical examiner if any unusual or unexpected circumstances are present.

History.—s. 9, ch. 93-179; s. 6, ch. 99-331; s. 16, ch. 2000-140; s. 4, ch. 2000-295; s. 89, ch. 2007-230.



400.610 - Administration and management of a hospice.

400.610 Administration and management of a hospice.—

(1) A hospice shall have a clearly defined organized governing body, consisting of a minimum of seven persons who are representative of the general population of the community served. The governing body shall have autonomous authority and responsibility for the operation of the hospice and shall meet at least quarterly. The governing body shall:

(a) Adopt an annual plan for the operation of the hospice, which shall include a plan for providing for uncompensated care and philanthropic community activities.

(b)1. Prepare and maintain a comprehensive emergency management plan that provides for continuing hospice services in the event of an emergency that is consistent with local special needs plans. The plan shall include provisions for ensuring continuing care to hospice patients who go to special needs shelters. The plan shall include the means by which the hospice provider will continue to provide staff to provide the same type and quantity of services to their patients who evacuate to special needs shelters which were being provided to those patients prior to evacuation. The plan is subject to review and approval by the county health department, except as provided in subparagraph 2. During its review, the county health department shall contact state and local health and medical stakeholders when necessary. The county health department shall complete its review to ensure that the plan complies with criteria in rules of the Department of Elderly Affairs within 90 days after receipt of the plan and shall either approve the plan or advise the hospice of necessary revisions. Hospice providers may establish links to local emergency operations centers to determine a mechanism by which to approach specific areas within a disaster area in order for the provider to reach its clients. A hospice shall demonstrate a good faith effort to comply with the requirements of this paragraph by documenting attempts of staff to follow procedures as outlined in the hospice’s comprehensive emergency management plan and to provide continuing care for those hospice clients who have been identified as needing alternative caregiver services in the event of an emergency.

2. For any hospice that operates in more than one county, the Department of Health during its review shall contact state and local health and medical stakeholders when necessary. The Department of Health shall complete its review to ensure that the plan complies with criteria in rules of the Department of Elderly Affairs within 90 days after receipt of the plan and shall approve the plan or advise the hospice of necessary revisions. The Department of Health shall make every effort to avoid imposing differing requirements on a hospice that operates in more than one county as a result of differing or conflicting comprehensive plan requirements of the counties in which the hospice operates.

(c) Adopt an annual budget.

(d) Appoint a director who shall be responsible for the day-to-day management and operation of the hospice and who shall serve as the liaison between the governing body and the hospice staff.

(e) Undertake such additional activities as necessary to ensure that the hospice is complying with the requirements for hospice services as set forth in this part.

(2) Each hospice shall develop and implement a comprehensive quality assurance and utilization review plan to be used for ongoing internal evaluation of the appropriateness and effectiveness of the hospice services provided. Each hospice shall take the corrective actions identified by the review and report a summary of these actions to the governing body at least annually.

(3) Each hospice shall ensure that adequate policies, procedures, and systems are developed and implemented to provide effective delivery of services.

History.—s. 10, ch. 79-186; s. 2, ch. 81-318; ss. 74, 79, 83, ch. 83-181; ss. 10, 14, ch. 93-179; s. 17, ch. 2000-140; s. 24, ch. 2006-71.



400.6105 - Staffing and personnel.

400.6105 Staffing and personnel.—

(1) Each hospice shall have a medical director licensed pursuant to chapter 458 or chapter 459 who shall have responsibility for directing the medical care and treatment of hospice patients.

(2) Each hospice shall employ a full-time registered nurse licensed pursuant to part I of chapter 464 who shall coordinate the implementation of the plan of care for each patient.

(3) A hospice shall employ a hospice care team or teams who shall participate in the establishment and ongoing review of the patient’s plan of care, and be responsible for and supervise the delivery of hospice care and services to the patient. The team shall, at a minimum, consist of a physician licensed pursuant to chapter 458 or chapter 459, a nurse licensed pursuant to part I of chapter 464, a social worker, and a pastoral or other counselor. The composition of the team may vary for each patient and, over time, for the same patient to ensure that all the patient’s needs and preferences are met.

(4) A hospice must maintain a trained volunteer staff for the purpose of providing both administrative support and direct patient care. A hospice must use trained volunteers who work in defined roles and under the supervision of a designated hospice employee for an amount of time that equals at least 5 percent of the total patient care or administrative hours provided by all paid hospice employees and contract staff in the aggregate. The hospice shall document and report the use of volunteers, including maintaining a record of the number of volunteers, the number of hours worked by each volunteer, and the tasks performed by each volunteer.

(5) A hospice may contract with other persons or legal entities to provide additional services beyond those provided by the hospice care team or, to supplement the number of persons on the hospice care team, to ensure that the needs of patients and their families are met. Persons hired on contract shall have the same qualifications as are required of hospice personnel.

(6) Each hospice shall provide ongoing training and support programs for hospice staff and volunteers.

History.—s. 11, ch. 93-179; s. 106, ch. 2000-318; s. 4, ch. 2006-155.



400.611 - Interdisciplinary records of care; confidentiality.

400.611 Interdisciplinary records of care; confidentiality.—

(1) An up-to-date, interdisciplinary record of care being given and patient and family status shall be kept. Records shall contain pertinent past and current medical, nursing, social, and other therapeutic information and such other information that is necessary for the safe and adequate care of the patient. Notations regarding all aspects of care for the patient and family shall be made in the record. When services are terminated, the record shall show the date and reason for termination.

(2) Patient records shall be retained for a period of 5 years after termination of hospice services, unless otherwise provided by law. In the case of a patient who is a minor, the 5-year period shall begin on the date the patient reaches or would have reached the age of majority.

(3) Patient records of care are confidential. A hospice may not release a record or any portion thereof, unless:

(a) A patient or legal guardian has given express written informed consent;

(b) A court of competent jurisdiction has so ordered; or

(c) A state or federal agency, acting under its statutory authority, requires submission of aggregate statistical data. Any information obtained from patient records by a state agency pursuant to its statutory authority is confidential and exempt from the provisions of s. 119.07(1).

History.—s. 11, ch. 79-186; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 12, 14, ch. 93-179; s. 232, ch. 96-406.






Part V - INTERMEDIATE CARE FACILITIES (ss. 400.701, 400.801)

400.701 - Intermediate care facilities; intent.

400.701 Intermediate care facilities; intent.—The Legislature recognizes the need to develop a continuum of long-term care in this state to meet the needs of the elderly and disabled persons. The Legislature finds that there is a gap between the level of care provided in assisted living facilities and in nursing homes. The Legislature finds that exploration of intermediate-level care facilities which would fill the gap between assisted living facilities and nursing homes, where both the federal and state government share the cost of providing care, is an appropriate option to explore in the continuum of care.

History.—s. 38, ch. 89-294; s. 25, ch. 95-210.



400.801 - Homes for special services.

400.801 Homes for special services.—

(1) As used in this section, the term:

(a) “Agency” means the “Agency for Health Care Administration.”

(b) “Home for special services” means a site licensed by the agency prior to January 1, 2006, where specialized health care services are provided, including personal and custodial care, but not continuous nursing services.

(2)(a) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this section and part II of chapter 408 and entities licensed by or applying for licensure from the agency pursuant to this section. A license issued by the agency is required in order to operate a home for special services in this state.

(b) The agency shall require level 2 background screening for personnel as required in s. 408.809(1)(e) pursuant to chapter 435 and s. 408.809.

(3) In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The amount of the fee shall be established by rule and may not be more than $2,000 per biennium.

(4)(a) In addition to the requirements of part II of chapter 408, a violation of any provision of this section, part II of chapter 408, or applicable rules is punishable by payment of an administrative fine not to exceed $5,000.

(b) A violation of s. 408.812 or rules adopted under that section is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Each day of continuing violation is a separate offense.

History.—s. 35, ch. 93-217; ss. 59, 71, ch. 98-171; s. 85, ch. 2000-349; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 51, ch. 2004-267; s. 6, ch. 2006-192; s. 90, ch. 2007-230; s. 10, ch. 2010-114; s. 48, ch. 2013-18.






Part VI - PRESCRIBED PEDIATRIC EXTENDED CARE CENTERS (ss. 400.901-400.916)

400.901 - Legislative intent.

400.901 Legislative intent.—It is the intent of the Legislature to develop, establish, and enforce licensure and basic standards for prescribed pediatric extended care centers in order to assure that the centers provide the necessary family-centered medical, developmental, physiological, nutritional, psychosocial, and family training services.

History.—ss. 1, 17, ch. 87-290; s. 14, ch. 93-66; s. 19, ch. 98-288.

Note.—Former s. 391.201.



400.902 - Definitions.

400.902 Definitions.—As used in this part, the term:

(1) “Prescribed pediatric extended care center,” hereinafter referred to as a “PPEC center,” means any building or buildings, or other place, whether operated for profit or not, which undertakes through its ownership or management to provide basic nonresidential services to three or more medically dependent or technologically dependent children who are not related to the owner or operator by blood, marriage, or adoption and who require such services. Infants and children considered for admission to a PPEC center must have complex medical conditions that require continual care. Prerequisites for admission are a prescription from the child’s attending physician and consent of a parent or guardian.

(2) “Agency” means the Agency for Health Care Administration.

(3) “Basic services” includes, but is not limited to, development, implementation, and monitoring of a comprehensive protocol of care, developed in conjunction with the parent or guardian, which specifies the medical, nursing, psychosocial, and developmental therapies required by the medically dependent or technologically dependent child served as well as the caregiver training needs of the child’s legal guardian.

(4) “Owner or operator” means a licensee.

(5) “Medical records” means medical records maintained in accordance with accepted professional standards and practices as specified in the rules implementing this part.

(6) “Medically dependent or technologically dependent child” means a child who because of a medical condition requires continuous therapeutic interventions or skilled nursing supervision which must be prescribed by a licensed physician and administered by, or under the direct supervision of, a licensed registered nurse.

(7) “Supportive services or contracted services” include, but are not limited to, speech therapy, occupational therapy, physical therapy, social work, developmental, child life, and psychological services.

History.—ss. 2, 17, ch. 87-290; ss. 1, 14, ch. 93-66; s. 19, ch. 98-288; s. 92, ch. 2007-230.

Note.—Former s. 391.202.



400.903 - PPEC centers to be licensed; exemptions.

400.903 PPEC centers to be licensed; exemptions.—

(1) For the administration of this part, facilities to be licensed by the agency shall include all PPEC centers as defined in this part which are not otherwise exempt as provided in subsection (2).

(2) A facility, institution, or other place operated by the Federal Government or any agency thereof is exempt from the provisions of this part.

(3) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this part and part II of chapter 408 and to entities licensed by or applying for such licensure from the agency pursuant to this part. A license issued by the agency is required for the operation of a PPEC center in this state.

History.—ss. 3, 4, 17, ch. 87-290; ss. 2, 14, ch. 93-66; s. 19, ch. 98-288; s. 93, ch. 2007-230.

Note.—Former s. 391.203.



400.905 - License required; fee; exemption.

400.905 License required; fee; exemption.—

(1) In addition to the requirements of part II of chapter 408, separate licenses are required for PPEC centers maintained on separate premises, even though they are operated under the same management. Separate licenses are not required for separate buildings on the same grounds.

(2) In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The amount of the fee shall be established by rule and may not be less than $1,000 or more than $3,000 per biennium.

(3) County-operated or municipally operated PPEC centers applying for licensure under this part are exempt from the payment of license fees.

History.—ss. 5, 17, ch. 87-290; ss. 3, 14, ch. 93-66; s. 19, ch. 98-288; s. 94, ch. 2007-230.

Note.—Former s. 391.205.



400.906 - Initial application for license; zoning.

400.906 Initial application for license; zoning.—In addition to the requirements of part II of chapter 408, the application must contain the location of the facility for which a license is sought and documentation, signed by the appropriate local government official, which states that the applicant has met local zoning requirements.

History.—ss. 6, 17, ch. 87-290; ss. 4, 14, ch. 93-66; ss. 22, 71, ch. 98-171; ss. 19, 20, ch. 98-288; s. 87, ch. 2000-349; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 53, ch. 2004-267; s. 95, ch. 2007-230.

Note.—Former s. 391.206.



400.9065 - Background screening.

400.9065 Background screening.—The agency shall require level 2 background screening for personnel as required in s. 408.809(1)(e) pursuant to chapter 435 and s. 408.809.

History.—s. 12, ch. 2010-114.



400.907 - Denial, suspension, revocation of licensure; administrative fines; grounds.

400.907 Denial, suspension, revocation of licensure; administrative fines; grounds.—

(1) In accordance with part II of chapter 408, the agency may deny, revoke, and suspend a license and impose an administrative fine for the violation of any provision of this part, part II of chapter 408, or applicable rules.

(2) Any of the following actions by a PPEC center or its employee is grounds for action by the agency against a PPEC center or its employee:

(a) An intentional or negligent act materially affecting the health or safety of children in the PPEC center.

(b) A violation of the provisions of this part, part II of chapter 408, or applicable rules.

(c) Multiple and repeated violations of this part or part II of chapter 408 or of minimum standards or rules adopted pursuant to this part or part II of chapter 408.

History.—ss. 7, 17, ch. 87-290; ss. 5, 14, ch. 93-66; s. 19, ch. 98-288; s. 96, ch. 2007-230.

Note.—Former s. 391.207.



400.908 - Administrative fines; disposition of fees and fines.

400.908 Administrative fines; disposition of fees and fines.—

(1)(a) If the agency determines that a PPEC center is not in compliance with this part, part II of chapter 408, or applicable rules, the agency may request that the PPEC center submit a corrective action plan that demonstrates a good faith effort to remedy each violation by a specific date, subject to the approval of the agency.

(b) In accordance with part II of chapter 408, the agency may fine a PPEC center or employee found in violation of this part, part II of chapter 408, or applicable rules, in an amount not to exceed $500 for each violation. Such fine may not exceed $5,000 in the aggregate.

(c) The failure to correct a violation by the date set by the agency, or the failure to comply with an approved corrective action plan, is a separate violation for each day such failure continues, unless the agency approves an extension to a specific date.

(2) In determining if a fine is to be imposed and in fixing the amount of any fine, the agency shall consider the following factors:

(a) The gravity of the violation, including the probability that death or serious physical or emotional harm to a child will result or has resulted, the severity of the actual or potential harm, and the extent to which the provisions of the applicable statutes or rules were violated.

(b) Actions taken by the owner or operator to correct violations.

(c) Any previous violations.

(d) The financial benefit to the PPEC center of committing or continuing the violation.

History.—ss. 8, 17, ch. 87-290; s. 58, ch. 91-221; ss. 6, 14, ch. 93-66; s. 171, ch. 98-166; s. 19, ch. 98-288; s. 97, ch. 2007-230.

Note.—Former s. 391.208.



400.912 - Closing of a PPEC center.

400.912 Closing of a PPEC center.—Whenever a PPEC center voluntarily discontinues operation, it shall, at least 30 days before the discontinuance of operation, inform each child’s legal guardian of the fact and the proposed time of such discontinuance.

History.—ss. 12, 17, ch. 87-290; ss. 9, 14, ch. 93-66; s. 19, ch. 98-288; s. 100, ch. 2007-230.

Note.—Former s. 391.212.



400.914 - Rules establishing standards.

400.914 Rules establishing standards.—

(1) Pursuant to the intention of the Legislature to provide safe and sanitary facilities and healthful programs, the agency in conjunction with the Division of Children’s Medical Services of the Department of Health shall adopt and publish rules to implement the provisions of this part and part II of chapter 408, which shall include reasonable and fair standards. Any conflict between these standards and those that may be set forth in local, county, or city ordinances shall be resolved in favor of those having statewide effect. Such standards shall relate to:

(a) The assurance that PPEC services are family centered and provide individualized medical, developmental, and family training services.

(b) The maintenance of PPEC centers, not in conflict with the provisions of chapter 553 and based upon the size of the structure and number of children, relating to plumbing, heating, lighting, ventilation, and other building conditions, including adequate space, which will ensure the health, safety, comfort, and protection from fire of the children served.

(c) The appropriate provisions of the most recent edition of the “Life Safety Code” (NFPA-101) shall be applied.

(d) The number and qualifications of all personnel who have responsibility for the care of the children served.

(e) All sanitary conditions within the PPEC center and its surroundings, including water supply, sewage disposal, food handling, and general hygiene, and maintenance thereof, which will ensure the health and comfort of children served.

(f) Programs and basic services promoting and maintaining the health and development of the children served and meeting the training needs of the children’s legal guardians.

(g) Supportive, contracted, other operational, and transportation services.

(h) Maintenance of appropriate medical records, data, and information relative to the children and programs. Such records shall be maintained in the facility for inspection by the agency.

(2) The agency shall adopt rules to ensure that:

(a) No child attends a PPEC center for more than 12 hours within a 24-hour period.

(b) No PPEC center provides services other than those provided to medically or technologically dependent children.

History.—ss. 14, 17, ch. 87-290; ss. 11, 14, ch. 93-66; s. 89, ch. 97-101; s. 19, ch. 98-288; s. 128, ch. 99-8; s. 23, ch. 2000-153; s. 102, ch. 2007-230; s. 91, ch. 2012-184.

Note.—Former s. 391.214.



400.915 - Construction and renovation; requirements.

400.915 Construction and renovation; requirements.—The requirements for the construction or renovation of a PPEC center shall comply with:

(1) The provisions of chapter 553, which pertain to building construction standards, including plumbing, electrical code, glass, manufactured buildings, and accessibility for the physically disabled;

(2) Section 633.206 and applicable rules pertaining to physical standards for nonresidential child care facilities; and

(3) The standards or rules adopted pursuant to this part and part II of chapter 408.

History.—ss. 15, 17, ch. 87-290; ss. 12, 14, ch. 93-66; s. 19, ch. 98-288; s. 103, ch. 2007-230; s. 16, ch. 2012-160; s. 71, ch. 2013-15; s. 136, ch. 2013-183.

Note.—Former s. 391.215.



400.916 - Prohibited acts; penalty for violation.

400.916 Prohibited acts; penalty for violation.—Any person who violates s. 408.812 commits a misdemeanor of the second degree, punishable as provided in s. 775.083. Each day of continuing violation is a separate offense.

History.—ss. 16, 17, ch. 87-290; s. 14, ch. 93-66; s. 19, ch. 98-288; s. 104, ch. 2007-230.

Note.—Former s. 391.216.






Part VII - HOME MEDICAL EQUIPMENT PROVIDERS (ss. 400.92-400.957)

400.92 - Legislative intent.

400.92 Legislative intent.—It is the intent of the Legislature to provide for the licensure of home medical equipment providers and to provide for the development, establishment, and enforcement of basic standards that will ensure quality home medical equipment, products, and services.

History.—s. 1, ch. 99-189.



400.925 - Definitions.

400.925 Definitions.—As used in this part, the term:

(1) “Accrediting organization” means an organization whose standards incorporate licensure regulations required by this state.

(2) “Agency” means the Agency for Health Care Administration.

(3) “Consumer” or “patient” means any person who uses home medical equipment in his or her place of residence.

(4) “Department” means the Department of Children and Families.

(5) “General manager” means the individual who has the general administrative charge of the premises of a licensed home medical equipment provider.

(6) “Home medical equipment” includes any product as defined by the Federal Drug Administration’s Drugs, Devices and Cosmetics Act, any products reimbursed under the Medicare Part B Durable Medical Equipment benefits, or any products reimbursed under the Florida Medicaid durable medical equipment program. Home medical equipment includes oxygen and related respiratory equipment; manual, motorized, or customized wheelchairs and related seating and positioning, but does not include prosthetics or orthotics or any splints, braces, or aids custom fabricated by a licensed health care practitioner; motorized scooters; personal transfer systems; and specialty beds, for use by a person with a medical need.

(7) “Home medical equipment provider” means any person or entity that sells or rents or offers to sell or rent to or for a consumer:

(a) Any home medical equipment and services; or

(b) Home medical equipment that requires any home medical equipment services.

(8) “Home medical equipment provider personnel” means persons who are employed by or under contract with a home medical equipment provider.

(9) “Home medical equipment services” means equipment management and consumer instruction, including selection, delivery, setup, and maintenance of equipment, and other related services for the use of home medical equipment in the consumer’s regular or temporary place of residence.

(10) “Life-supporting or life-sustaining equipment” means a device that is essential to, or that yields information that is essential to, the restoration or continuation of a bodily function important to the continuation of human life. Life-supporting or life-sustaining equipment includes apnea monitors, enteral feeding pumps, infusion pumps, portable home dialysis equipment, and ventilator equipment and supplies for all related equipment, including oxygen equipment and related respiratory equipment.

(11) “Moratorium” means a mandated temporary cessation or suspension of the sale, rental, or offering of equipment after the imposition of the moratorium, in accordance with part II of chapter 408. Services related to equipment sold or rented prior to the moratorium must be continued without interruption, unless determined otherwise by the agency.

(12) “Premises” means those buildings and equipment which are located at the address of the licensed home medical equipment provider for the provision of home medical equipment services, which are in such reasonable proximity as to appear to the public to be a single provider location, and which comply with zoning ordinances.

(13) “Residence” means the consumer’s home or place of residence, which may include nursing homes, assisted living facilities, transitional living facilities, adult family-care homes, or other congregate residential facilities.

History.—s. 1, ch. 99-189; s. 1, ch. 2001-214; s. 11, ch. 2002-400; s. 25, ch. 2006-71; s. 106, ch. 2007-230; s. 5, ch. 2013-93; s. 126, ch. 2014-19.



400.93 - Licensure required; exemptions; unlawful acts; penalties.

400.93 Licensure required; exemptions; unlawful acts; penalties.—

(1) Any person or entity that holds itself out to the public as providing home medical equipment and services or accepts physician orders for home medical equipment and services is subject to licensure under this part.

(2) Any person or entity that holds itself out to the public as providing home medical equipment that typically requires home medical services is subject to licensure under this part.

(3) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this part and part II of chapter 408 and to entities licensed by or applying for such licensure from the agency pursuant to this part. A license issued by the agency is required in order to provide home medical equipment and services in this state.

(4) A separate license is required of all home medical equipment providers operating on separate premises, even if the providers are operated under the same management.

(5) The following are exempt from home medical equipment provider licensure, unless they have a separate company, corporation, or division that is in the business of providing home medical equipment and services for sale or rent to consumers at their regular or temporary place of residence pursuant to the provisions of this part:

(a) Providers operated by the Department of Health or Federal Government.

(b) Nursing homes licensed under part II.

(c) Assisted living facilities licensed under chapter 429, when serving their residents.

(d) Home health agencies licensed under part III.

(e) Hospices licensed under part IV.

(f) Intermediate care facilities and homes for special services licensed under part V.

(g) Transitional living facilities licensed under part XI.

(h) Hospitals and ambulatory surgical centers licensed under chapter 395.

(i) Manufacturers and wholesale distributors when not selling directly to consumers.

(j) Licensed health care practitioners who use home medical equipment in the course of their practice but do not sell or rent home medical equipment to their patients.

(k) Pharmacies licensed under chapter 465.

(6)(a) A violation of s. 408.812 is a deceptive and unfair trade practice and constitutes a violation of the Florida Deceptive and Unfair Trade Practices Act.

(b) A person who violates s. 408.812 commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A person who commits a second or subsequent violation commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Each day of continuing violation constitutes a separate offense.

History.—s. 1, ch. 99-189; s. 2, ch. 2001-214; s. 68, ch. 2006-197; s. 107, ch. 2007-230; s. 8, ch. 2015-25.



400.931 - Application for license; fee.

400.931 Application for license; fee.—

(1) In addition to the requirements of part II of chapter 408, the applicant must file with the application satisfactory proof that the home medical equipment provider is in compliance with this part and applicable rules, including:

(a) A report, by category, of the equipment to be provided, indicating those offered either directly by the applicant or through contractual arrangements with existing providers. Categories of equipment include:

1. Respiratory modalities.

2. Ambulation aids.

3. Mobility aids.

4. Sickroom setup.

5. Disposables.

(b) A report, by category, of the services to be provided, indicating those offered either directly by the applicant or through contractual arrangements with existing providers. Categories of services include:

1. Intake.

2. Equipment selection.

3. Delivery.

4. Setup and installation.

5. Patient training.

6. Ongoing service and maintenance.

7. Retrieval.

(c) A listing of those with whom the applicant contracts, both the providers the applicant uses to provide equipment or services to its consumers and the providers for whom the applicant provides services or equipment.

(2) An applicant for initial licensure, change of ownership, or license renewal to operate a licensed home medical equipment provider at a location outside the state must submit documentation of accreditation or an application for accreditation from an accrediting organization that is recognized by the agency. An applicant that has applied for accreditation must provide proof of accreditation that is not conditional or provisional within 120 days after the date the agency receives the application for licensure, or the application shall be withdrawn from further consideration. Such accreditation must be maintained by the home medical equipment provider in order to maintain licensure.

(3) As specified in part II of chapter 408, the home medical equipment provider must also obtain and maintain professional and commercial liability insurance. Proof of liability insurance, as defined in s. 624.605, must be submitted with the application. The agency shall set the required amounts of liability insurance by rule, but the required amount must not be less than $250,000 per claim. In the case of contracted services, it is required that the contractor have liability insurance not less than $250,000 per claim.

(4) When a change of the general manager of a home medical equipment provider occurs, the licensee must notify the agency of the change within 45 days.

(5) In accordance with s. 408.805, an applicant or a licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The amount of the fee shall be established by rule and may not exceed $300 per biennium. The agency shall set the fees in an amount that is sufficient to cover its costs in carrying out its responsibilities under this part. However, state, county, or municipal governments applying for licenses under this part are exempt from the payment of license fees.

(6) An applicant for initial licensure, renewal, or change of ownership shall also pay an inspection fee not to exceed $400, which shall be paid by all applicants except those not subject to licensure inspection by the agency as described in s. 400.933.

History.—s. 1, ch. 99-189; s. 88, ch. 2000-349; s. 54, ch. 2004-267; s. 108, ch. 2007-230; s. 17, ch. 2012-160.



400.932 - Administrative penalties.

400.932 Administrative penalties.—

(1) The agency may deny, revoke, and suspend a license and impose an administrative fine not to exceed $5,000 per violation.

(2) Any of the following actions by an employee of a home medical equipment provider are grounds for administrative action or penalties by the agency:

(a) Violation of this part, part II of chapter 408, or applicable rules.

(b) An intentional, reckless, or negligent act that materially affects the health or safety of a patient.

(3) The agency may deny or revoke the license of any applicant that:

(a) Has been previously found by any professional licensing, certifying, or standards board or agency to have violated the standards or conditions relating to licensure or certification or the quality of services provided. “Professional licensing, certifying, or standards board or agency” shall include, but is not limited to, practitioners, health care facilities, programs, or services, or residential care, treatment programs, or other human services; or

(b) Has been or is currently excluded, suspended, or terminated from, or has involuntarily withdrawn from, any governmental or private health care or health insurance program.

History.—s. 1, ch. 99-189; s. 109, ch. 2007-230.



400.933 - Licensure inspections and investigations.

400.933 Licensure inspections and investigations.—

(1) In addition to the requirements of s. 408.811, the agency shall make or cause to be made such inspections and investigations as it considers necessary, including:

(a) Licensure inspections.

(b) Inspections directed by the federal Centers for Medicare and Medicaid Services.

(c) Licensure complaint investigations, including full licensure investigations with a review of all licensure standards as outlined in the administrative rules. Complaints received by the agency from individuals, organizations, or other sources are subject to review and investigation by the agency.

(2) The agency shall accept, in lieu of its own periodic inspections for licensure, submission of the following:

(a) The survey or inspection of an accrediting organization, provided the accreditation of the licensed home medical equipment provider is not provisional and provided the licensed home medical equipment provider authorizes release of, and the agency receives the report of, the accrediting organization; or

(b) A copy of a valid medical oxygen retail establishment permit issued by the Department of Health, pursuant to chapter 499.

History.—s. 1, ch. 99-189; s. 110, ch. 2007-230.



400.934 - Minimum standards.

400.934 Minimum standards.—As a requirement of licensure, home medical equipment providers shall:

(1) Offer and provide home medical equipment and services, as necessary, to consumers who purchase or rent equipment that requires such services.

(2) Provide at least one category of equipment directly, filling orders from its own inventory.

(3) Respond to orders received for other equipment by filling those orders from its own inventory or inventory from other companies with which it has contracted to fill such orders; or customizing or fitting items for sale from supplies purchased under contract.

(4) Maintain trained personnel to coordinate order fulfillment and schedule timely equipment and service delivery.

(5) As necessary in relation to the sophistication of the equipment and services being provided, ensure that delivery personnel are appropriately trained to conduct an environment and equipment compatibility assessment; appropriately and safely set up the equipment; instruct patients and caregivers in the safe operation and client maintenance of the equipment; and recognize when additional education or followup patient compliance monitoring is appropriate.

(6) Ensure that patients are made aware of service hours and emergency service procedures.

(7) At the time of the initial delivery, set up an appropriate followup home medical equipment service schedule as needed for such times as, but not limited to, periodic maintenance, supply delivery, and other related activities.

(8) Arrange for emergency service after normal business hours; provide refresher and review training for appropriate personnel; establish a system for resolution of complaints and service problems; and provide for timely replacement or delivery of disposable or consumable equipment supplies.

(9) Honor all warranties expressed and implied under applicable state law.

(10) Answer any questions or complaints a consumer has about an item or the use of an item that the consumer purchases or rents.

(11) Maintain and repair directly, or through a service contract with another company, items rented to consumers.

(12) Accept returns of substandard or unsuitable items from consumers. As used in this subsection, the term “substandard” means less than full quality for the particular item and the term “unsuitable” means inappropriate for the consumer at the time it was fitted or sold.

(13) Disclose consumer information to each consumer who rents or purchases items, including all applicable warranty information. This information consists of the provider standards to which the item must conform.

(14) Maintain patient payment and service records in accordance with the requirements of this part.

(15)(a) Designate appropriate staff as intake coordinators, and ensure that order intake personnel are appropriately trained in the types of equipment and products, commonly occurring medical conditions, service procedures, third-party billing, and insurance requirements and coverage.

(b) Train intake coordinators in a basic understanding of the following areas: dealing with patient and caregiver needs; other, nonhome medical equipment provider services as they relate to home medical equipment services and home care patient crisis management.

(16) Establish procedures for maintaining a record of the employment history, including background screening as required by ss. 400.953 and 408.809(1) and chapter 435 of all home medical equipment provider personnel. A home medical equipment provider must require its personnel to submit an employment history to the home medical equipment provider and must verify the employment history for at least the previous 5 years, unless through diligent efforts such verification is not possible. There is no monetary liability on the part of, and no cause of action for damages arising against a former employer, a prospective employee, or a prospective independent contractor with a licensed home medical equipment provider, who reasonably and in good faith communicates his or her honest opinions about a former employee’s job performance. This subsection does not affect the official immunity of an officer or employee of a public corporation.

(17) Upon request by the consumer or as otherwise required by state law and rules, or federal law and regulations, assist consumers with meeting the necessary filing requirements to obtain third-party payment to which a consumer may be entitled.

(18) Maintain safe premises.

(19) Comply with all other state and federal laws.

(20)(a) Prepare and maintain a comprehensive emergency management plan that meets minimum criteria established by agency rule under s. 400.935. The plan shall be updated annually and shall provide for continuing home medical equipment services for life-supporting or life-sustaining equipment, as defined in s. 400.925, during an emergency that interrupts home medical equipment services in a patient’s home. The plan shall include:

1. The means by which the home medical equipment provider will continue to provide equipment to perform the same type and quantity of services to its patients who evacuate to special needs shelters which were being provided to those patients prior to evacuation.

2. The means by which the home medical equipment provider establishes and maintains an effective response to emergencies and disasters, including plans for:

a. Notification of staff when emergency response measures are initiated.

b. Communication between staff members, county health departments, and local emergency management agencies, which includes provisions for a backup communications system.

c. Identification of resources necessary to continue essential care or services or referrals to other organizations subject to written agreement.

d. Contacting and prioritizing patients in need of continued medical equipment services and supplies.

(b) The plan is subject to review and approval by the county health department. During its review, the county health department shall contact state and local health and medical stakeholders when necessary. The county health department shall complete its review to ensure that the plan is in accordance with the criteria in the Agency for Health Care Administration rules within 90 days after receipt of the plan. If a home medical equipment provider fails to submit a plan or fails to submit requested information or revisions to the county health department within 30 days after written notification from the county health department, the county health department shall notify the Agency for Health Care Administration. The agency shall notify the home medical equipment provider that such failure constitutes a deficiency, subject to a fine of $5,000 per occurrence. If the plan is not submitted, information is not provided, or revisions are not made as requested, the agency may impose the fine.

(21) Each home medical equipment provider shall maintain a current prioritized list of patients who need continued services during an emergency. The list shall indicate the means by which services shall be continued for each patient in the event of an emergency or disaster, whether the patient is to be transported to a special needs shelter, and whether the patient has life-supporting or life-sustaining equipment, including the specific type of equipment and related supplies. The list shall be furnished to county health departments and local emergency management agencies upon request.

(22) Home medical equipment providers may establish links to local emergency operations centers to determine a mechanism by which to approach specific areas within a disaster area in order for the provider to reach its patients.

History.—s. 1, ch. 99-189; s. 26, ch. 2006-71; s. 13, ch. 2010-114.



400.935 - Rules establishing minimum standards.

400.935 Rules establishing minimum standards.—The agency shall adopt, publish, and enforce rules to implement this part and part II of chapter 408, which must provide reasonable and fair minimum standards relating to:

(1) The qualifications and minimum training requirements of all home medical equipment provider personnel.

(2) Financial ability to operate.

(3) The administration of the home medical equipment provider.

(4) Procedures for maintaining patient records.

(5) Ensuring that the home medical equipment and services provided by a home medical equipment provider are in accordance with the plan of treatment established for each patient, when provided as a part of a plan of treatment.

(6) Contractual arrangements for the provision of home medical equipment and services by providers not employed by the home medical equipment provider providing for the consumer’s needs.

(7) Physical location and zoning requirements.

(8) Home medical equipment requiring home medical equipment services.

(9) Preparation of the comprehensive emergency management plan under s. 400.934 and the establishment of minimum criteria for the plan, including the maintenance of patient equipment and supply lists that can accompany patients who are transported from their homes. Such rules shall be formulated in consultation with the Department of Health and the Division of Emergency Management.

History.—s. 1, ch. 99-189; s. 27, ch. 2006-71; s. 111, ch. 2007-230; s. 279, ch. 2011-142.



400.94 - Patient records.

400.94 Patient records.—

(1) The home medical equipment provider must maintain, for each patient, a patient record that includes the home medical equipment and services the home medical equipment provider has provided. Such records must contain:

(a) Any physician’s order or certificate of medical necessity, if the equipment was ordered by a physician.

(b) Signed and dated delivery slips verifying delivery.

(c) Notes reflecting all services and maintenance performed, and any equipment exchanges.

(d) The date on which rental equipment was retrieved.

(e) Such other information as is appropriate to specific patients in light of the particular equipment provided to them.

(2) Such records are considered patient records under s. 456.057 and must be maintained by the home medical equipment provider for 5 years following termination of services. If a patient transfers to another home medical equipment provider, a copy of his or her record must be provided to the other home medical equipment provider, upon request.

History.—s. 1, ch. 99-189; s. 18, ch. 2000-160.



400.945 - Public records exemption.

400.945 Public records exemption.—Medical and personal identifying information about patients of a home medical equipment provider which is received by the licensing agency through reports or inspection is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

History.—s. 1, ch. 99-317; s. 1, ch. 2004-304.



400.953 - Background screening of home medical equipment provider personnel.

400.953 Background screening of home medical equipment provider personnel.—The agency shall require level 2 background screening for personnel as required in s. 408.809(1)(e) pursuant to chapter 435 and s. 408.809.

History.—s. 1, ch. 99-189; s. 90, ch. 2000-349; s. 27, ch. 2004-267; s. 109, ch. 2006-120; s. 14, ch. 2010-114.



400.957 - Prohibited acts.

400.957 Prohibited acts.—Compliance with state and federal laws regarding prohibited patient referrals and rebates shall be a condition of licensure.

History.—s. 1, ch. 99-189.






Part VIII - INTERMEDIATE CARE FACILITIES FOR DEVELOPMENTALLY DISABLEDPERSONS (ss. 400.960-400.969)

400.960 - Definitions.

400.960 Definitions.—As used in this part, the term:

(1) “Active treatment” means the provision of services by an interdisciplinary team which are necessary to maximize a client’s individual independence or prevent regression or loss of functional status.

(2) “Agency” means the Agency for Health Care Administration.

(3) “Client” means any person determined by the Agency for Persons with Disabilities to be eligible for developmental services.

(4) “Developmentally disabled” has the same meaning as “developmental disability” as that term is defined in s. 393.063.

(5) “Direct service provider” means a person 18 years of age or older who has direct contact with individuals who have developmental disabilities and who is unrelated to such individuals.

(6) “Intermediate care facility for the developmentally disabled” means a residential facility licensed and certified in accordance with state law, and certified by the Federal Government, pursuant to the Social Security Act, as a provider of Medicaid services to persons who have developmental disabilities.

(7) “Restraint” means a physical device, method, or drug used to control behavior.

(a) A physical restraint is any manual method or physical or mechanical device, material, or equipment attached or adjacent to the individual’s body so that he or she cannot easily remove the restraint and which restricts freedom of movement or normal access to the individual’s body.

(b) A drug used as a restraint is a medication used to control the person’s behavior or to restrict his or her freedom of movement. Physically holding a person during a procedure to forcibly administer psychotropic medication is a physical restraint.

(c) Restraint does not include physical devices, such as orthopedically prescribed appliances, surgical dressings and bandages, supportive body bands, or other physical holding necessary for routine physical examinations and tests; for purposes of orthopedic, surgical, or other similar medical treatment; to provide support for the achievement of functional body position or proper balance; or to protect a person from falling out of bed.

(8) “Seclusion” means the physical segregation of a person in any fashion or the involuntary isolation of a person in a room or area from which the person is prevented from leaving. The prevention may be by physical barrier or by a staff member who is acting in a manner, or who is physically situated, so as to prevent the person from leaving the room or area. For purposes of this part, the term does not mean isolation due to a person’s medical condition or symptoms.

History.—s. 9, ch. 99-144; s. 42, ch. 2006-227; s. 12, ch. 2013-162; s. 92, ch. 2014-17.



400.962 - License required; license application.

400.962 License required; license application.—

(1) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this part and part II of chapter 408 and to entities licensed by or applying for such licensure from the Agency for Health Care Administration pursuant to this part. A license issued by the agency is required in order to operate an intermediate care facility for the developmentally disabled in this state.

(2) Separate licenses are required for facilities maintained on separate premises even if operated under the same management. However, a separate license is not required for separate buildings on the same grounds.

(3) In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The amount of the fee shall be $234 per bed unless modified by rule. The application must indicate the location of the facility for which a license is sought and that such location conforms to the local zoning ordinances.

(4) The applicant must demonstrate that sufficient numbers of staff, qualified by training or experience, will be employed to properly care for the type and number of residents who will reside in the facility.

(5) The applicant must agree to provide or arrange for active treatment services by an interdisciplinary team to maximize individual independence or prevent regression or loss of functional status. Standards for active treatment shall be adopted by the Agency for Health Care Administration by rule pursuant to ss. 120.536(1) and 120.54. Active treatment services shall be provided in accordance with the individual support plan and shall be reimbursed as part of the per diem rate as paid under the Medicaid program.

History.—s. 9, ch. 99-144; s. 92, ch. 2000-349; s. 8, ch. 2000-350; s. 59, ch. 2001-45; s. 421, ch. 2003-261; s. 55, ch. 2004-267; s. 69, ch. 2006-197; s. 43, ch. 2006-227; s. 115, ch. 2007-230.



400.964 - Personnel screening requirement.

400.964 Personnel screening requirement.—The agency shall require level 2 background screening for personnel as required in s. 408.809(1)(e) pursuant to chapter 435 and s. 408.809.

History.—s. 9, ch. 99-144; s. 93, ch. 2000-349; s. 11, ch. 2004-267; s. 16, ch. 2010-114.



400.966 - Receivership proceedings.

400.966 Receivership proceedings.—

(1) The agency may petition a court of competent jurisdiction for the appointment of a receiver for an intermediate care facility for the developmentally disabled which is owned and operated by a corporation or partnership when:

(a) Any person is operating the facility without a license and refuses to apply for a license.

(b) The licensee is closing the facility or has informed the agency that it intends to close the facility, and adequate arrangements have not been made to relocate the residents within 7 days, exclusive of weekends and holidays, after the closing of the facility.

(c) The agency determines that conditions exist in the facility which present an imminent danger to the health, safety, or welfare of the residents of the facility or which present a substantial probability that death or serious physical harm would result therefrom. Whenever possible, the agency shall facilitate the continued operation of the program.

(d) The licensee cannot meet its financial obligations to provide food, shelter, care, and utilities. Evidence such as the issuance of bad checks or the accumulation of delinquent bills for such items as personnel salaries, food, drugs, or utilities constitutes prima facie evidence that the ownership of the facility lacks the financial ability to operate the home in accordance with the requirements of this part and all rules adopted under this part.

(2) The petition for receivership shall take precedence over other court business unless the court determines that some other pending proceeding, having similar statutory precedence, has priority.

(3) A hearing must be conducted within 5 days after the filing of the petition, at which time all interested parties must be given the opportunity to present evidence pertaining to the petition. The agency shall notify the owner or operator of the facility named in the petition of its filing and the date set for the hearing.

(4) The court shall grant the petition only upon finding that the health, safety, or welfare of residents of the facility would be threatened if a condition existing at the time the petition was filed is permitted to continue. A receiver may not be appointed ex parte unless the court determines that any of the conditions listed in subsection (1) exist; that the facility owner or operator cannot be found; that all reasonable means of locating the owner or operator and notifying him or her of the petition and hearing have been exhausted; or that the owner or operator after notification of the hearing chooses not to attend. After such findings, the court may appoint any person qualified by education, training, or experience to carry out the responsibilities of receiver pursuant to this section, except that the court may not appoint any owner or affiliate of the facility that is in receivership. Before the appointment as receiver of a person who is the operator, manager, or supervisor of another facility, the court must determine that the person can reasonably operate, manage, or supervise more than one facility. The receiver may be appointed for up to 90 days, with the option of petitioning the court for 30-day extensions. The receiver may be selected from a list of persons qualified to act as receivers developed by the agency and presented to the court with each petition for receivership. Under no circumstances may the agency or designated agency employee be appointed as a receiver for more than 60 days; however, the agency receiver may petition the court for 30-day extensions. The court shall grant an extension upon a showing of good cause. The agency may petition the court to appoint a substitute receiver.

(5) During the first 60 days of the receivership, the agency may not take action to decertify or revoke the license of a facility unless conditions causing imminent danger to the health and welfare of the residents exist and a receiver has been unable to remove those conditions. After the first 60 days of receivership, and every 60 days thereafter until the receivership is terminated, the agency shall submit to the court the results of an assessment of the ability of the facility to assure the safety and care of the residents. If the conditions at the facility or the intentions of the owner indicate that the purpose of the receivership is to close the facility rather than to facilitate its continued operation, the agency shall place the residents in appropriate alternative residential settings as quickly as possible. If, in the opinion of the court, the agency has not been diligent in its efforts to make adequate arrangements for placement, the court shall find the agency to be in contempt and shall order the agency to submit its plans for moving the residents.

(6) The receiver shall provide for the continued health, safety, and welfare of all residents of the facility and:

(a) Shall exercise those powers and perform those duties set out by the court.

(b) Shall operate the facility in such a manner as to assure the residents’ safety and adequate health care for the residents.

(c) Shall take such action as is reasonably necessary to protect or conserve the assets or property of the facility for which the receiver is appointed, or the proceeds from any transfer thereof, and may use them only in the performance of the powers and duties set forth in this section and by order of the court.

(d) Shall honor all leases, mortgages, and secured transactions governing the building in which the facility is located and all goods and fixtures in the building of which the receiver has taken possession, but only to the extent of payments that, in the case of a rental agreement, are for the use of the property during the period of the receivership or that, in the case of a purchase agreement, become due during the period of the receivership.

(e) May use the building, fixtures, furnishings, and any accompanying consumable goods in the provision of care and services to residents and to any other persons receiving services from the facility at the time the petition for receivership was filed. The receiver shall collect payments for all goods and services provided to residents or others during the period of the receivership at the same rate of payment charged by the owner at the time the petition for receivership was filed, or at a fair and reasonable rate otherwise approved by the court for private, paying residents. The receiver may apply to the agency for a rate increase for residents under Title XIX of the Social Security Act if the facility is not receiving the state reimbursement cap and if expenditures justify an increase in the rate.

(f) May correct or eliminate any deficiency in the structure, furnishings, or staffing of the facility which endangers the safety or health of residents while they remain in the facility, provided that the total cost of correction does not exceed $3,000. The court may order expenditures for this purpose in excess of $3,000 on application from the receiver after notice to the owner. A hearing may be requested by the owner within 72 hours.

(g) May let contracts and hire agents and employees to carry out the powers and duties of the receiver under this section.

(h) Shall have full power to direct, manage, hire, and discharge employees of the facility subject to any contract rights they may have. The receiver shall hire and pay employees at the rate of compensation, including benefits, approved by the court. Receivership does not relieve the owner of any obligations to employees which had been made before the appointment of a receiver and were not carried out by the receiver.

(i) Shall be entitled to take possession of all property or assets of residents which are in the possession of a facility or its owner. The receiver shall preserve all such property or assets and all resident records of which the receiver takes possession; and he or she shall provide for the prompt transfer of the property, assets, and records of any resident transferred to the resident’s new placement. An inventory list certified by the owner and receiver must be made when the receiver takes possession of the facility.

(7)(a) A person who is served with notice of an order of the court appointing a receiver and of the receiver’s name and address shall be liable to pay the receiver for any goods or services provided by the receiver after the date of the order if the person would have been liable for the goods or services had they been supplied by the owner. The receiver shall give a receipt for each payment and shall keep a copy of each receipt on file. The receiver shall deposit accounts received in a separate account and shall use this account for all disbursements.

(b) The receiver may bring an action to enforce the liability created by paragraph (a).

(c) A payment to the receiver of any sum owed to the facility or its owner discharges any obligation to the facility to the extent of the payment.

(8)(a) A receiver may petition the court that he or she not be required to honor any lease, mortgage, secured transaction, or other wholly or partially executory contract entered into by the owner of the facility if the rent, price, or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rent, price, or rate of interest at the time the contract was entered into, or if any material provision of the agreement was unreasonable, when compared to contracts negotiated under similar conditions. Any relief in this form provided by the court shall be limited to the life of the receivership, unless otherwise determined by the court.

(b) If the receiver is in possession of real estate or goods subject to a lease, mortgage, or security interest which the receiver has obtained a court order to avoid under paragraph (a), and if the real estate or goods are necessary for the continued operation of the facility under this section, the receiver may apply to the court to set a reasonable rental, price, or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing on the application within 15 days. The receiver shall send notice of the application to any known persons who own the property involved or to the mortgage holders at least 10 days prior to the hearing. The payment by the receiver of the amount determined by the court to be reasonable is a defense to any action brought against the receiver by any person who received such notice, which action is for payment or for possession of the goods or real estate subject to the lease, mortgage, or security interest involved; but the payment does not relieve the owner of the facility of any liability for the difference between the amount paid by the receiver and the amount due under the original lease, mortgage, or security interest involved.

(9) The court shall set the compensation of the receiver, which shall be considered a necessary expense of the receivership.

(10) The court may require a receiver to post a bond.

(11) A receiver may be held liable in a personal capacity only for the receiver’s own gross negligence, intentional acts, or breach of fiduciary duty.

(12) The court may terminate a receivership when:

(a) The court determines that the receivership is no longer necessary because the conditions that gave rise to the receivership no longer exist; or

(b) All of the residents in the facility have been transferred or discharged.

(13) Within 30 days after termination of the receivership, unless this time period is extended by the court, the receiver shall give the court a complete accounting of all property of which the receiver has taken possession, of all funds collected and disbursed, and of the expenses of the receivership.

(14) This section does not relieve any owner, operator, or employee of a facility placed in receivership of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the owner, operator, or employee before the appointment of a receiver, and this section does not suspend during the receivership any obligation of the owner, operator, or employee for payment of taxes or other operating and maintenance expenses of the facility or any obligation of the owner, operator, or employee or any other person for the payment of mortgages or liens. The owner shall retain the right to sell or mortgage any facility under receivership, subject to the approval of the court that ordered the receivership. A receivership imposed under this section is subject to the Health Care Trust Fund pursuant to s. 400.063. The owner of a facility placed in receivership by the court is liable for all expenses and costs incurred by the Health Care Trust Fund which occur as a result of the receivership.

History.—s. 9, ch. 99-144; s. 16, ch. 2008-9.



400.967 - Rules and classification of deficiencies.

400.967 Rules and classification of deficiencies.—

(1) It is the intent of the Legislature that rules adopted and enforced under this part and part II of chapter 408 include criteria by which a reasonable and consistent quality of resident care may be ensured, the results of such resident care can be demonstrated, and safe and sanitary facilities can be provided.

(2) Pursuant to the intention of the Legislature, the agency, in consultation with the Agency for Persons with Disabilities and the Department of Elderly Affairs, shall adopt and enforce rules to administer this part and part II of chapter 408, which shall include reasonable and fair criteria governing:

(a) The location and construction of the facility; including fire and life safety, plumbing, heating, cooling, lighting, ventilation, and other housing conditions that ensure the health, safety, and comfort of residents. The agency shall establish standards for facilities and equipment to increase the extent to which new facilities and a new wing or floor added to an existing facility after July 1, 2000, are structurally capable of serving as shelters only for residents, staff, and families of residents and staff, and equipped to be self-supporting during and immediately following disasters. The agency shall update or revise the criteria as the need arises. All facilities must comply with those lifesafety code requirements and building code standards applicable at the time of approval of their construction plans. The agency may require alterations to a building if it determines that an existing condition constitutes a distinct hazard to life, health, or safety. The agency shall adopt fair and reasonable rules setting forth conditions under which existing facilities undergoing additions, alterations, conversions, renovations, or repairs are required to comply with the most recent updated or revised standards.

(b) The number and qualifications of all personnel, including management, medical nursing, and other personnel, having responsibility for any part of the care given to residents.

(c) All sanitary conditions within the facility and its surroundings, including water supply, sewage disposal, food handling, and general hygiene, which will ensure the health and comfort of residents.

(d) The equipment essential to the health and welfare of the residents.

(e) A uniform accounting system.

(f) The care, treatment, and maintenance of residents and measurement of the quality and adequacy thereof.

(g) The preparation and annual update of a comprehensive emergency management plan. The agency shall adopt rules establishing minimum criteria for the plan after consultation with the Division of Emergency Management. At a minimum, the rules must provide for plan components that address emergency evacuation transportation; adequate sheltering arrangements; postdisaster activities, including emergency power, food, and water; postdisaster transportation; supplies; staffing; emergency equipment; individual identification of residents and transfer of records; and responding to family inquiries. The comprehensive emergency management plan is subject to review and approval by the local emergency management agency. During its review, the local emergency management agency shall ensure that the following agencies, at a minimum, are given the opportunity to review the plan: the Department of Elderly Affairs, the Agency for Persons with Disabilities, the Agency for Health Care Administration, and the Division of Emergency Management. Also, appropriate volunteer organizations must be given the opportunity to review the plan. The local emergency management agency shall complete its review within 60 days and either approve the plan or advise the facility of necessary revisions.

(h) The use of restraint and seclusion. Such rules must be consistent with recognized best practices; prohibit inherently dangerous restraint or seclusion procedures; establish limitations on the use and duration of restraint and seclusion; establish measures to ensure the safety of clients and staff during an incident of restraint or seclusion; establish procedures for staff to follow before, during, and after incidents of restraint or seclusion, including individualized plans for the use of restraints or seclusion in emergency situations; establish professional qualifications of and training for staff who may order or be engaged in the use of restraint or seclusion; establish requirements for facility data collection and reporting relating to the use of restraint and seclusion; and establish procedures relating to the documentation of the use of restraint or seclusion in the client’s facility or program record.

(3) The agency shall adopt rules to provide that, when the criteria established under this part and part II of chapter 408 are not met, such deficiencies shall be classified according to the nature of the deficiency. The agency shall indicate the classification on the face of the notice of deficiencies as follows:

(a) Class I deficiencies are those which the agency determines present an imminent danger to the residents or guests of the facility or a substantial probability that death or serious physical harm would result therefrom. The condition or practice constituting a class I violation must be abated or eliminated immediately, unless a fixed period of time, as determined by the agency, is required for correction. A class I deficiency is subject to a civil penalty in an amount not less than $5,000 and not exceeding $10,000 for each deficiency. A fine may be levied notwithstanding the correction of the deficiency.

(b) Class II deficiencies are those which the agency determines have a direct or immediate relationship to the health, safety, or security of the facility residents, other than class I deficiencies. A class II deficiency is subject to a civil penalty in an amount not less than $1,000 and not exceeding $5,000 for each deficiency. A citation for a class II deficiency shall specify the time within which the deficiency must be corrected. If a class II deficiency is corrected within the time specified, no civil penalty shall be imposed, unless it is a repeated offense.

(c) Class III deficiencies are those which the agency determines to have an indirect or potential relationship to the health, safety, or security of the facility residents, other than class I or class II deficiencies. A class III deficiency is subject to a civil penalty of not less than $500 and not exceeding $1,000 for each deficiency. A citation for a class III deficiency shall specify the time within which the deficiency must be corrected. If a class III deficiency is corrected within the time specified, no civil penalty shall be imposed, unless it is a repeated offense.

(4) The agency shall approve or disapprove the plans and specifications within 60 days after receipt of the final plans and specifications. The agency may be granted one 15-day extension for the review period, if the secretary of the agency so approves. If the agency fails to act within the specified time, it is deemed to have approved the plans and specifications. When the agency disapproves plans and specifications, it must set forth in writing the reasons for disapproval. Conferences and consultations may be provided as necessary.

(5) The agency may charge an initial fee of $2,000 for review of plans and construction on all projects, no part of which is refundable. The agency may also collect a fee, not to exceed 1 percent of the estimated construction cost or the actual cost of review, whichever is less, for the portion of the review which encompasses initial review through the initial revised construction document review. The agency may collect its actual costs on all subsequent portions of the review and construction inspections. Initial fee payment must accompany the initial submission of plans and specifications. Any subsequent payment that is due is payable upon receipt of the invoice from the agency. Notwithstanding any other provision of law, all money received by the agency under this section shall be deemed to be trust funds, to be held and applied solely for the operations required under this section.

History.—s. 9, ch. 99-144; s. 14, ch. 2000-305; s. 44, ch. 2006-227; s. 118, ch. 2007-230; s. 108, ch. 2010-102; s. 280, ch. 2011-142.



400.968 - Right of entry.

400.968 Right of entry.—In addition to the requirements of s. 408.811, any designated officer or employee of the agency, or any officer or employee of the state or of the local fire marshal, may enter unannounced the premises of any facility licensed under this part in order to determine the state of compliance with this part, part II of chapter 408, and applicable rules.

History.—s. 9, ch. 99-144; s. 37, ch. 2002-400; s. 119, ch. 2007-230.



400.9685 - Administration of medication.

400.9685 Administration of medication.—

(1) Notwithstanding the provisions of the Nurse Practice Act, part I of chapter 464, unlicensed direct care services staff who are providing services to clients in intermediate care facilities for the developmentally disabled, licensed pursuant to this part, may administer prescribed, prepackaged, premeasured medications under the general supervision of a registered nurse as provided in this section and applicable rules. Training required by this section and applicable rules must be conducted by a registered nurse licensed pursuant to chapter 464 or a physician licensed pursuant to chapter 458 or chapter 459.

(2) Each facility that allows unlicensed direct care service staff to administer medications pursuant to this section must:

(a) Develop and implement policies and procedures that include a plan to ensure the safe handling, storage, and administration of prescription medication.

(b) Maintain written evidence of the expressed and informed consent for each client.

(c) Maintain a copy of the written prescription including the name of the medication, the dosage, and administration schedule.

(d) Maintain documentation regarding the prescription including the name, dosage, and administration schedule, reason for prescription, and the termination date.

(e) Maintain documentation of compliance with required training.

(3) Agency rules shall specify the following as it relates to the administration of medications by unlicensed staff:

(a) Medications authorized and packaging required.

(b) Acceptable methods of administration.

(c) A definition of “general supervision.”

(d) Minimum educational requirements of staff.

(e) Criteria of required training and competency that must be demonstrated prior to the administration of medications by unlicensed staff including inservice training.

(f) Requirements for safe handling, storage, and administration of medications.

History.—s. 2, ch. 2003-57.



400.969 - Violation of part; penalties.

400.969 Violation of part; penalties.—

(1) In addition to the requirements of part II of chapter 408, and except as provided in s. 400.967(3), a violation of any provision of this part, part II of chapter 408, or applicable rules is punishable by payment of an administrative or civil penalty not to exceed $5,000.

(2) A violation of this part or of rules adopted under this part is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Each day of a continuing violation is a separate offense.

History.—s. 9, ch. 99-144; s. 37, ch. 2002-400; s. 120, ch. 2007-230.

Note.—Former s. 400.968(4).






Part IX - HEALTH CARE SERVICES POOLS (s. 400.980)

400.980 - Health care services pools.

400.980 Health care services pools.—

(1) As used in this section, the term:

(a) “Agency” means the Agency for Health Care Administration.

(b) “Health care services pool” means any person, firm, corporation, partnership, or association engaged for hire in the business of providing temporary employment in health care facilities, residential facilities, and agencies for licensed, certified, or trained health care personnel including, without limitation, nursing assistants, nurses’ aides, and orderlies. However, the term does not include nursing registries, a facility licensed under this chapter or chapter 429, a health care services pool established within a health care facility to provide services only within the confines of such facility, or any individual contractor directly providing temporary services to a health care facility without use or benefit of a contracting agent.

(2) The requirements of part II of chapter 408 apply to the provision of services that require licensure or registration pursuant to this part and part II of chapter 408 and to entities registered by or applying for such registration from the agency pursuant to this part. Registration or a license issued by the agency is required for the operation of a health care services pool in this state. In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted using this part, part II of chapter 408, and applicable rules. The agency shall adopt rules and provide forms required for such registration and shall impose a registration fee in an amount sufficient to cover the cost of administering this part and part II of chapter 408. In addition to the requirements in part II of chapter 408, the registrant must provide the agency with any change of information contained on the original registration application within 14 days prior to the change.

(3) The agency shall require level 2 background screening for personnel as required in s. 408.809(1)(e) pursuant to chapter 435 and s. 408.809.

(4) A health care services pool may not require an employee to recruit new employees from persons employed at a health care facility to which the health care services pool employee is assigned. Nor shall a health care facility to which employees of a health care services pool are assigned recruit new employees from the health care services pool.

(5) A health care services pool shall document that each temporary employee provided to a health care facility has met the licensing, certification, training, or continuing education requirements, as established by the appropriate regulatory agency, for the position in which he or she will be working.

(6) When referring persons for temporary employment in health care facilities, a health care services pool shall comply with all pertinent state and federal laws, rules, and regulations relating to health, background screening, and other qualifications required of persons working in a facility of that type.

(7)(a) As a condition of registration and prior to the issuance or renewal of a certificate of registration, a health care services pool applicant must prove financial responsibility to pay claims, and costs ancillary thereto, arising out of the rendering of services or failure to render services by the pool or by its employees in the course of their employment with the pool. The agency shall promulgate rules establishing minimum financial responsibility coverage amounts which shall be adequate to pay potential claims and costs ancillary thereto.

(b) Each health care services pool shall give written notification to the agency within 20 days after any change in the method of assuring financial responsibility or upon cancellation or nonrenewal of professional liability insurance. Unless the pool demonstrates that it is otherwise in compliance with the requirements of this subsection, the agency shall suspend the registration of the pool pursuant to s. 408.814. Any suspension under this section shall remain in effect until the pool demonstrates compliance with the requirements of this subsection.

(c) Proof of financial responsibility must be demonstrated to the satisfaction of the agency, through one of the following methods:

1. Establishing and maintaining an escrow account consisting of cash or assets eligible for deposit in accordance with s. 625.52;

2. Obtaining and maintaining an unexpired irrevocable letter of credit established pursuant to chapter 675. Such letters of credit shall be nontransferable and nonassignable and shall be issued by any bank or savings association organized and existing under the laws of this state or any bank or savings association organized under the laws of the United States that has its principal place of business in this state or has a branch office which is authorized under the laws of this state or of the United States to receive deposits in this state; or

3. Obtaining and maintaining professional liability coverage from one of the following:

a. An authorized insurer as defined under s. 624.09;

b. An eligible surplus lines insurer as defined under s. 626.918(2);

c. A risk retention group or purchasing group as defined under s. 627.942; or

d. A plan of self-insurance as provided in s. 627.357.

(d) If financial responsibility requirements are met by maintaining an escrow account or letter of credit, as provided in this subsection, upon the entry of an adverse final judgment arising from a medical malpractice arbitration award from a claim of medical malpractice either in contract or tort, or from noncompliance with the terms of a settlement agreement arising from a claim of medical malpractice either in contract or tort, the financial institution holding the escrow account or the letter of credit shall pay directly to the claimant the entire amount of the judgment together with all accrued interest or the amount maintained in the escrow account or letter of credit as required by this subsection, whichever is less, within 60 days after the date such judgment became final and subject to execution, unless otherwise mutually agreed to in writing by the parties. If timely payment is not made, the agency shall suspend the registration of the pool pursuant to procedures set forth by the agency through rule. Nothing in this paragraph shall abrogate a judgment debtor’s obligation to satisfy the entire amount of any judgment.

(e) Each health care services pool carrying claims-made coverage must demonstrate proof of extended reporting coverage through either tail or nose coverage, in the event the policy is canceled, replaced, or not renewed. Such extended coverage shall provide coverage for incidents that occurred during the claims-made policy period but were reported after the policy period.

(f) The financial responsibility requirements of this subsection shall apply to claims for incidents that occur on or after January 1, 1991, or the initial date of registration in this state, whichever is later.

(g) Meeting the financial responsibility requirements of this subsection must be established at the time of issuance or renewal of a certificate of registration.

(8) In addition to the requirements of part II of chapter 408, the agency shall adopt rules to implement this part, including rules providing for the establishment of:

(a) Minimum standards for the operation and administration of health care personnel pools, including procedures for recordkeeping and personnel.

(b) Fines for the violation of this part, part II of chapter 408, or applicable rules in an amount not to exceed $2,500.

History.—s. 1, ch. 89-354; s. 1, ch. 90-158; s. 1, ch. 90-192; s. 30, ch. 90-295; s. 184, ch. 91-108; s. 4, ch. 91-429; s. 52, ch. 94-218; s. 1061, ch. 95-148; s. 128, ch. 96-410; s. 3, ch. 97-264; s. 1, ch. 98-130; s. 24, ch. 2000-349; s. 38, ch. 2001-62; s. 29, ch. 2003-57; s. 18, ch. 2004-267; s. 70, ch. 2006-197; s. 121, ch. 2007-230; s. 17, ch. 2010-114.

Note.—Former s. 402.48.






Part X - HEALTH CARE CLINIC ACT (ss. 400.990-400.995)

400.990 - Short title; legislative findings.

400.990 Short title; legislative findings.—

(1) This part, consisting of ss. 400.990-400.995, may be cited as the “Health Care Clinic Act.”

(2) The Legislature finds that the regulation of health care clinics must be strengthened to prevent significant cost and harm to consumers. The purpose of this part is to provide for the licensure, establishment, and enforcement of basic standards for health care clinics and to provide administrative oversight by the Agency for Health Care Administration.

History.—s. 4, ch. 2003-411.



400.9905 - Definitions.

400.9905 Definitions.—

(1) “Agency” means the Agency for Health Care Administration.

(2) “Applicant” means an individual owner, corporation, partnership, firm, business, association, or other entity that owns or controls, directly or indirectly, 5 percent or more of an interest in the clinic and that applies for a clinic license.

(3) “Chief financial officer” means an individual who has at least a minimum of a bachelor’s degree from an accredited university in accounting or finance, or a related field, and who is the person responsible for the preparation of a clinic’s billing.

(4) “Clinic” means an entity where health care services are provided to individuals and which tenders charges for reimbursement for such services, including a mobile clinic and a portable equipment provider. As used in this part, the term does not include and the licensure requirements of this part do not apply to:

(a) Entities licensed or registered by the state under chapter 395; entities licensed or registered by the state and providing only health care services within the scope of services authorized under their respective licenses under ss. 383.30-383.335, chapter 390, chapter 394, chapter 397, this chapter except part X, chapter 429, chapter 463, chapter 465, chapter 466, chapter 478, part I of chapter 483, chapter 484, or chapter 651; end-stage renal disease providers authorized under 42 C.F.R. part 405, subpart U; providers certified under 42 C.F.R. part 485, subpart B or subpart H; or any entity that provides neonatal or pediatric hospital-based health care services or other health care services by licensed practitioners solely within a hospital licensed under chapter 395.

(b) Entities that own, directly or indirectly, entities licensed or registered by the state pursuant to chapter 395; entities that own, directly or indirectly, entities licensed or registered by the state and providing only health care services within the scope of services authorized pursuant to their respective licenses under ss. 383.30-383.335, chapter 390, chapter 394, chapter 397, this chapter except part X, chapter 429, chapter 463, chapter 465, chapter 466, chapter 478, part I of chapter 483, chapter 484, or chapter 651; end-stage renal disease providers authorized under 42 C.F.R. part 405, subpart U; providers certified under 42 C.F.R. part 485, subpart B or subpart H; or any entity that provides neonatal or pediatric hospital-based health care services by licensed practitioners solely within a hospital licensed under chapter 395.

(c) Entities that are owned, directly or indirectly, by an entity licensed or registered by the state pursuant to chapter 395; entities that are owned, directly or indirectly, by an entity licensed or registered by the state and providing only health care services within the scope of services authorized pursuant to their respective licenses under ss. 383.30-383.335, chapter 390, chapter 394, chapter 397, this chapter except part X, chapter 429, chapter 463, chapter 465, chapter 466, chapter 478, part I of chapter 483, chapter 484, or chapter 651; end-stage renal disease providers authorized under 42 C.F.R. part 405, subpart U; providers certified under 42 C.F.R. part 485, subpart B or subpart H; or any entity that provides neonatal or pediatric hospital-based health care services by licensed practitioners solely within a hospital under chapter 395.

(d) Entities that are under common ownership, directly or indirectly, with an entity licensed or registered by the state pursuant to chapter 395; entities that are under common ownership, directly or indirectly, with an entity licensed or registered by the state and providing only health care services within the scope of services authorized pursuant to their respective licenses under ss. 383.30-383.335, chapter 390, chapter 394, chapter 397, this chapter except part X, chapter 429, chapter 463, chapter 465, chapter 466, chapter 478, part I of chapter 483, chapter 484, or chapter 651; end-stage renal disease providers authorized under 42 C.F.R. part 405, subpart U; providers certified under 42 C.F.R. part 485, subpart B or subpart H; or any entity that provides neonatal or pediatric hospital-based health care services by licensed practitioners solely within a hospital licensed under chapter 395.

(e) An entity that is exempt from federal taxation under 26 U.S.C. s. 501(c)(3) or (4), an employee stock ownership plan under 26 U.S.C. s. 409 that has a board of trustees at least two-thirds of which are Florida-licensed health care practitioners and provides only physical therapy services under physician orders, any community college or university clinic, and any entity owned or operated by the federal or state government, including agencies, subdivisions, or municipalities thereof.

(f) A sole proprietorship, group practice, partnership, or corporation that provides health care services by physicians covered by s. 627.419, that is directly supervised by one or more of such physicians, and that is wholly owned by one or more of those physicians or by a physician and the spouse, parent, child, or sibling of that physician.

(g) A sole proprietorship, group practice, partnership, or corporation that provides health care services by licensed health care practitioners under chapter 457, chapter 458, chapter 459, chapter 460, chapter 461, chapter 462, chapter 463, chapter 466, chapter 467, chapter 480, chapter 484, chapter 486, chapter 490, chapter 491, or part I, part III, part X, part XIII, or part XIV of chapter 468, or s. 464.012, and that is wholly owned by one or more licensed health care practitioners, or the licensed health care practitioners set forth in this paragraph and the spouse, parent, child, or sibling of a licensed health care practitioner if one of the owners who is a licensed health care practitioner is supervising the business activities and is legally responsible for the entity’s compliance with all federal and state laws. However, a health care practitioner may not supervise services beyond the scope of the practitioner’s license, except that, for the purposes of this part, a clinic owned by a licensee in s. 456.053(3)(b) which provides only services authorized pursuant to s. 456.053(3)(b) may be supervised by a licensee specified in s. 456.053(3)(b).

(h) Clinical facilities affiliated with an accredited medical school at which training is provided for medical students, residents, or fellows.

(i) Entities that provide only oncology or radiation therapy services by physicians licensed under chapter 458 or chapter 459 or entities that provide oncology or radiation therapy services by physicians licensed under chapter 458 or chapter 459 which are owned by a corporation whose shares are publicly traded on a recognized stock exchange.

(j) Clinical facilities affiliated with a college of chiropractic accredited by the Council on Chiropractic Education at which training is provided for chiropractic students.

(k) Entities that provide licensed practitioners to staff emergency departments or to deliver anesthesia services in facilities licensed under chapter 395 and that derive at least 90 percent of their gross annual revenues from the provision of such services. Entities claiming an exemption from licensure under this paragraph must provide documentation demonstrating compliance.

(l) Orthotic, prosthetic, pediatric cardiology, or perinatology clinical facilities or anesthesia clinical facilities that are not otherwise exempt under paragraph (a) or paragraph (k) and that are a publicly traded corporation or are wholly owned, directly or indirectly, by a publicly traded corporation. As used in this paragraph, a publicly traded corporation is a corporation that issues securities traded on an exchange registered with the United States Securities and Exchange Commission as a national securities exchange.

(m) Entities that are owned by a corporation that has $250 million or more in total annual sales of health care services provided by licensed health care practitioners where one or more of the persons responsible for the operations of the entity is a health care practitioner who is licensed in this state and who is responsible for supervising the business activities of the entity and is responsible for the entity’s compliance with state law for purposes of this part.

(n) Entities that employ 50 or more licensed health care practitioners licensed under chapter 458 or chapter 459 where the billing for medical services is under a single tax identification number. The application for exemption under this subsection shall contain information that includes: the name, residence, and business address and phone number of the entity that owns the practice; a complete list of the names and contact information of all the officers and directors of the corporation; the name, residence address, business address, and medical license number of each licensed Florida health care practitioner employed by the entity; the corporate tax identification number of the entity seeking an exemption; a listing of health care services to be provided by the entity at the health care clinics owned or operated by the entity and a certified statement prepared by an independent certified public accountant which states that the entity and the health care clinics owned or operated by the entity have not received payment for health care services under personal injury protection insurance coverage for the preceding year. If the agency determines that an entity which is exempt under this subsection has received payments for medical services under personal injury protection insurance coverage, the agency may deny or revoke the exemption from licensure under this subsection.

Notwithstanding this subsection, an entity shall be deemed a clinic and must be licensed under this part in order to receive reimbursement under the Florida Motor Vehicle No-Fault Law, ss. 627.730-627.7405, unless exempted under s. 627.736(5)(h).

(5) “Medical director” means a physician who is employed or under contract with a clinic and who maintains a full and unencumbered physician license in accordance with chapter 458, chapter 459, chapter 460, or chapter 461. However, if the clinic does not provide services pursuant to the respective physician practices acts listed in this subsection, it may appoint a Florida-licensed health care practitioner who does not provide services pursuant to the respective physician practices acts listed in this subsection to serve as a clinic director who is responsible for the clinic’s activities. A health care practitioner may not serve as the clinic director if the services provided at the clinic are beyond the scope of that practitioner’s license, except that a licensee specified in s. 456.053(3)(b) who provides only services authorized pursuant to s. 456.053(3)(b) may serve as clinic director of an entity providing services as specified in s. 456.053(3)(b).

(6) “Mobile clinic” means a movable or detached self-contained health care unit within or from which direct health care services are provided to individuals and which otherwise meets the definition of a clinic in subsection (4).

(7) “Portable equipment provider” means an entity that contracts with or employs persons to provide portable equipment to multiple locations performing treatment or diagnostic testing of individuals, that bills third-party payors for those services, and that otherwise meets the definition of a clinic in subsection (4).

History.—s. 4, ch. 2003-411; s. 14, ch. 2004-298; ss. 26, 33, ch. 2004-350; s. 1, ch. 2005-262; s. 7, ch. 2006-192; s. 71, ch. 2006-197; s. 122, ch. 2007-230; s. 38, ch. 2012-160; s. 2, ch. 2012-197; s. 72, ch. 2013-15; s. 4, ch. 2013-153.



400.991 - License requirements; background screenings; prohibitions.

400.991 License requirements; background screenings; prohibitions.—

(1)(a) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this part and part II of chapter 408 and to entities licensed by or applying for such licensure from the agency pursuant to this part. A license issued by the agency is required in order to operate a clinic in this state. Each clinic location shall be licensed separately regardless of whether the clinic is operated under the same business name or management as another clinic.

(b) Each mobile clinic must obtain a separate health care clinic license and must provide to the agency, at least quarterly, its projected street location to enable the agency to locate and inspect such clinic. A portable equipment provider must obtain a health care clinic license for a single administrative office and is not required to submit quarterly projected street locations.

(2) The initial clinic license application shall be filed with the agency by all clinics, as defined in s. 400.9905, on or before July 1, 2004.

(3) The application shall contain information that includes, but need not be limited to, information pertaining to the name, residence and business address, phone number, social security number, and license number of the medical or clinic director of the licensed medical providers employed or under contract with the clinic.

(4) In addition to the requirements of part II of chapter 408, the applicant must file with the application satisfactory proof that the clinic is in compliance with this part and applicable rules, including:

(a) A listing of services to be provided either directly by the applicant or through contractual arrangements with existing providers;

(b) The number and discipline of each professional staff member to be employed; and

(c) Proof of financial ability to operate as required under s. 408.810(8). As an alternative to submitting proof of financial ability to operate as required under s. 408.810(8), the applicant may file a surety bond of at least $500,000 which guarantees that the clinic will act in full conformity with all legal requirements for operating a clinic, payable to the agency. The agency may adopt rules to specify related requirements for such surety bond.

(5)(a) As used in this subsection, the term “applicant” means individuals owning or controlling, directly or indirectly, 5 percent or more of an interest in a clinic; the medical or clinic director, or a similarly titled person who is responsible for the day-to-day operation of the licensed clinic; the financial officer or similarly titled individual who is responsible for the financial operation of the clinic; and licensed health care practitioners at the clinic.

(b) The agency shall require level 2 background screening for applicants and personnel as required in s. 408.809(1)(e) pursuant to chapter 435 and s. 408.809.

(c) Each applicant must submit to the agency, with the application, a description and explanation of any exclusions, permanent suspensions, or terminations of an applicant from the Medicare or Medicaid programs. Proof of compliance with the requirements for disclosure of ownership and control interest under the Medicaid or Medicare programs may be accepted in lieu of this submission. The description and explanation may indicate whether such exclusions, suspensions, or terminations were voluntary or not voluntary on the part of the applicant.

(6) All agency forms for licensure application or exemption from licensure under this part must contain the following statement:

INSURANCE FRAUD NOTICE.—A person who knowingly submits a false, misleading, or fraudulent application or other document when applying for licensure as a health care clinic, seeking an exemption from licensure as a health care clinic, or demonstrating compliance with part X of chapter 400, Florida Statutes, with the intent to use the license, exemption from licensure, or demonstration of compliance to provide services or seek reimbursement under the Florida Motor Vehicle No-Fault Law, commits a fraudulent insurance act, as defined in s. 626.989, Florida Statutes. A person who presents a claim for personal injury protection benefits knowing that the payee knowingly submitted such health care clinic application or document, commits insurance fraud, as defined in s. 817.234, Florida Statutes.

History.—s. 4, ch. 2003-411; s. 56, ch. 2004-267; s. 16, ch. 2004-298; s. 28, ch. 2004-350; s. 123, ch. 2007-230; s. 18, ch. 2010-114; s. 3, ch. 2012-197.



400.9915 - Emergency suspension; costs.

400.9915 Emergency suspension; costs.—

(1) Failure by a clinic to employ a qualified medical director or clinic director constitutes a ground for emergency suspension of the license by the agency pursuant to s. 408.814.

(2) In addition to any administrative fines imposed pursuant to this part or part II of chapter 408, the agency may assess a fee equal to the cost of conducting a complaint investigation.

History.—s. 4, ch. 2003-411; s. 124, ch. 2007-230.



400.9925 - Rulemaking authority; license fees.

400.9925 Rulemaking authority; license fees.—

(1) The agency shall adopt rules necessary to administer the clinic administration, regulation, and licensure program, including rules pursuant to this part and part II of chapter 408, establishing the specific licensure requirements, procedures, forms, and fees. It shall adopt rules establishing a procedure for the biennial renewal of licenses. The agency may issue initial licenses for less than the full 2-year period by charging a prorated licensure fee and specifying a different renewal date than would otherwise be required for biennial licensure. The rules shall specify the expiration dates of licenses, the process of tracking compliance with financial responsibility requirements, and any other conditions of renewal required by law or rule.

(2) The agency shall adopt rules specifying limitations on the number of licensed clinics and licensees for which a medical director or a clinic director may assume responsibility for purposes of this part. In determining the quality of supervision a medical director or a clinic director can provide, the agency shall consider the number of clinic employees, the clinic location, and the health care services provided by the clinic.

(3) In accordance with s. 408.805, an applicant or a licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The amount of the fee shall be established by rule and may not exceed $2,000.

History.—s. 4, ch. 2003-411; s. 126, ch. 2007-230.



400.9935 - Clinic responsibilities.

400.9935 Clinic responsibilities.—

(1) Each clinic shall appoint a medical director or clinic director who shall agree in writing to accept legal responsibility for the following activities on behalf of the clinic. The medical director or the clinic director shall:

(a) Have signs identifying the medical director or clinic director posted in a conspicuous location within the clinic readily visible to all patients.

(b) Ensure that all practitioners providing health care services or supplies to patients maintain a current active and unencumbered Florida license.

(c) Review any patient referral contracts or agreements executed by the clinic.

(d) Ensure that all health care practitioners at the clinic have active appropriate certification or licensure for the level of care being provided.

(e) Serve as the clinic records owner as defined in s. 456.057.

(f) Ensure compliance with the recordkeeping, office surgery, and adverse incident reporting requirements of chapter 456, the respective practice acts, and rules adopted under this part and part II of chapter 408.

(g) Conduct systematic reviews of clinic billings to ensure that the billings are not fraudulent or unlawful. Upon discovery of an unlawful charge, the medical director or clinic director shall take immediate corrective action. If the clinic performs only the technical component of magnetic resonance imaging, static radiographs, computed tomography, or positron emission tomography, and provides the professional interpretation of such services, in a fixed facility that is accredited by a national accrediting organization that is approved by the Centers for Medicare and Medicaid Services for magnetic resonance imaging and advanced diagnostic imaging services and if, in the preceding quarter, the percentage of scans performed by that clinic which was billed to all personal injury protection insurance carriers was less than 15 percent, the chief financial officer of the clinic may, in a written acknowledgment provided to the agency, assume the responsibility for the conduct of the systematic reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.

(h) Not refer a patient to the clinic if the clinic performs magnetic resonance imaging, static radiographs, computed tomography, or positron emission tomography. The term “refer a patient” means the referral of one or more patients of the medical or clinical director or a member of the medical or clinical director’s group practice to the clinic for magnetic resonance imaging, static radiographs, computed tomography, or positron emission tomography. A medical director who is found to violate this paragraph commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(i) Ensure that the clinic publishes a schedule of charges for the medical services offered to patients. The schedule must include the prices charged to an uninsured person paying for such services by cash, check, credit card, or debit card. The schedule must be posted in a conspicuous place in the reception area of the urgent care center and must include, but is not limited to, the 50 services most frequently provided by the clinic. The schedule may group services by three price levels, listing services in each price level. The posting may be a sign that must be at least 15 square feet in size or through an electronic messaging board that is at least 3 square feet in size. The failure of a clinic to publish and post a schedule of charges as required by this section shall result in a fine of not more than $1,000, per day, until the schedule is published and posted.

(2) Any contract to serve as a medical director or a clinic director entered into or renewed by a physician or a licensed health care practitioner in violation of this part is void as contrary to public policy. This subsection shall apply to contracts entered into or renewed on or after March 1, 2004.

(3) A charge or reimbursement claim made by or on behalf of a clinic that is required to be licensed under this part but that is not so licensed, or that is otherwise operating in violation of this part, regardless of whether a service is rendered or whether the charge or reimbursement claim is paid, is an unlawful charge and is noncompensable and unenforceable. A person who knowingly makes or causes to be made an unlawful charge commits theft within the meaning of and punishable as provided in s. 812.014.

(4)(a) Regardless of whether notification is provided by the agency under s. 408.812, a person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the person knowingly:

1. Establishes, owns, operates, manages, or maintains an unlicensed clinic required to be licensed under this part or part II of chapter 408; or

2. Offers or advertises services that require licensure as a clinic under this part or part II of chapter 408 without a license.

(b) If the agency provides notification under s. 408.812 of, or if a person is arrested for, a violation of subparagraph (a)1. or subparagraph (a)2., each day during which a violation of subparagraph (a)1. or subparagraph (a)2. occurs constitutes a separate offense.

(c) A person convicted of a second or subsequent violation of subparagraph (a)1. or subparagraph (a)2. commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the agency provides notification of, or if a person is arrested for, a violation of this paragraph, each day that this paragraph is violated thereafter constitutes a separate offense. For purposes of this paragraph, the term “convicted” means a determination of guilt which is the result of a trial or the entry of a plea of guilty or nolo contendere, regardless of whether adjudication is withheld.

(d) In addition to the requirements of part II of chapter 408, a health care provider who is aware of the operation of an unlicensed clinic shall report the clinic to the agency. The agency shall report to the provider’s licensing board a failure to report a clinic that the provider knows or has reasonable cause to suspect is unlicensed.

(e) A person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the person knowingly:

1. Files a false or misleading license application or license renewal application or files false or misleading information related to such application or agency rule; or

2. Fails to report information to the agency as required by s. 408.810(3).

(5) Any licensed health care provider who violates this part is subject to discipline in accordance with this chapter and his or her respective practice act.

(6) Any person or entity providing health care services which is not a clinic, as defined under s. 400.9905, may voluntarily apply for a certificate of exemption from licensure under its exempt status with the agency on a form that sets forth its name or names and addresses, a statement of the reasons why it cannot be defined as a clinic, and other information deemed necessary by the agency. An exemption is not transferable. The agency may charge an applicant for a certificate of exemption in an amount equal to $100 or the actual cost of processing the certificate, whichever is less. An entity seeking a certificate of exemption must publish and maintain a schedule of charges for the medical services offered to patients. The schedule must include the prices charged to an uninsured person paying for such services by cash, check, credit card, or debit card. The schedule must be posted in a conspicuous place in the reception area of the entity and must include, but is not limited to, the 50 services most frequently provided by the entity. The schedule may group services by three price levels, listing services in each price level. The posting must be at least 15 square feet in size. As a condition precedent to receiving a certificate of exemption, an applicant must provide to the agency documentation of compliance with these requirements.

(7)(a) Each clinic engaged in magnetic resonance imaging services must be accredited by a national accrediting organization that is approved by the Centers for Medicare and Medicaid Services for magnetic resonance imaging and advanced diagnostic imaging services within 1 year after licensure. A clinic that is accredited or that is within the original 1-year period after licensure and replaces its core magnetic resonance imaging equipment shall be given 1 year after the date on which the equipment is replaced to attain accreditation. However, a clinic may request a single, 6-month extension if it provides evidence to the agency establishing that, for good cause shown, such clinic cannot be accredited within 1 year after licensure, and that such accreditation will be completed within the 6-month extension. After obtaining accreditation as required by this subsection, each such clinic must maintain accreditation as a condition of renewal of its license. A clinic that files a change of ownership application must comply with the original accreditation timeframe requirements of the transferor. The agency shall deny a change of ownership application if the clinic is not in compliance with the accreditation requirements. When a clinic adds, replaces, or modifies magnetic resonance imaging equipment and the accrediting agency requires new accreditation, the clinic must be accredited within 1 year after the date of the addition, replacement, or modification but may request a single, 6-month extension if the clinic provides evidence of good cause to the agency.

(b) The agency may deny the application or revoke the license of any entity formed for the purpose of avoiding compliance with the accreditation provisions of this subsection and whose principals were previously principals of an entity that was unable to meet the accreditation requirements within the specified timeframes. The agency may adopt rules as to the accreditation of magnetic resonance imaging clinics.

(8) The agency shall give full faith and credit pertaining to any past variance and waiver granted to a magnetic resonance imaging clinic from rule 64-2002, Florida Administrative Code, by the Department of Health, until September 2004. After that date, such clinic must request a variance and waiver from the agency under s. 120.542.

(9) In addition to the requirements of part II of chapter 408, the clinic shall display a sign in a conspicuous location within the clinic readily visible to all patients indicating that, pursuant to s. 626.9892, the Department of Financial Services may pay rewards of up to $25,000 to persons providing information leading to the arrest and conviction of persons committing crimes investigated by the Division of Investigative and Forensic Services arising from violations of s. 440.105, s. 624.15, s. 626.9541, s. 626.989, or s. 817.234. An authorized employee of the Division of Investigative and Forensic Services may make unannounced inspections of a clinic licensed under this part as necessary to determine whether the clinic is in compliance with this subsection. A licensed clinic shall allow full and complete access to the premises to such authorized employee of the division who makes an inspection to determine compliance with this subsection.

History.—s. 4, ch. 2003-411; s. 17, ch. 2004-298; s. 29, ch. 2004-350; s. 4, ch. 2006-305; s. 128, ch. 2007-230; s. 45, ch. 2009-223; s. 4, ch. 2011-122; s. 3, ch. 2012-160; s. 6, ch. 2013-93; s. 2, ch. 2015-179; s. 8, ch. 2016-165.



400.995 - Agency administrative penalties.

400.995 Agency administrative penalties.—

(1) In addition to the requirements of part II of chapter 408, the agency may deny the application for a license renewal, revoke and suspend the license, and impose administrative fines of up to $5,000 per violation for violations of the requirements of this part or rules of the agency. In determining if a penalty is to be imposed and in fixing the amount of the fine, the agency shall consider the following factors:

(a) The gravity of the violation, including the probability that death or serious physical or emotional harm to a patient will result or has resulted, the severity of the action or potential harm, and the extent to which the provisions of the applicable laws or rules were violated.

(b) Actions taken by the owner, medical director, or clinic director to correct violations.

(c) Any previous violations.

(d) The financial benefit to the clinic of committing or continuing the violation.

(2) Each day of continuing violation after the date fixed for termination of the violation, as ordered by the agency, constitutes an additional, separate, and distinct violation.

(3) Any action taken to correct a violation shall be documented in writing by the owner, medical director, or clinic director of the clinic and verified through followup visits by agency personnel. The agency may impose a fine and, in the case of an owner-operated clinic, revoke or deny a clinic’s license when a clinic medical director or clinic director knowingly misrepresents actions taken to correct a violation.

(4) Any licensed clinic whose owner, medical director, or clinic director concurrently operates an unlicensed clinic shall be subject to an administrative fine of $5,000 per day.

(5) Any clinic whose owner fails to apply for a change-of-ownership license and operates the clinic under the new ownership is subject to a fine of $5,000.

(6) During an inspection, the agency shall make a reasonable attempt to discuss each violation with the owner, medical director, or clinic director of the clinic, prior to written notification.

History.—s. 4, ch. 2003-411; s. 18, ch. 2004-298; s. 30, ch. 2004-350; s. 131, ch. 2007-230; s. 104, ch. 2008-4; s. 46, ch. 2009-223.






Part XI - TRANSITIONAL LIVING FACILITIES (ss. 400.997-400.9986)

400.997 - Legislative intent.

400.997 Legislative intent.—It is the intent of the Legislature to provide for the licensure of transitional living facilities and require the development, establishment, and enforcement of basic standards by the Agency for Health Care Administration to ensure quality of care and services to clients in transitional living facilities. It is the policy of the state that the least restrictive appropriate available treatment be used based on the individual needs and best interest of the client, consistent with optimum improvement of the client’s condition. The goal of a transitional living program for persons who have brain or spinal cord injuries is to assist each person who has such an injury to achieve a higher level of independent functioning and to enable the person to reenter the community. It is also the policy of the state that the restraint or seclusion of a client is justified only as an emergency safety measure used in response to danger to the client or others. It is therefore the intent of the Legislature to achieve an ongoing reduction in the use of restraint or seclusion in programs and facilities that serve persons who have brain or spinal cord injuries.

History.—s. 1, ch. 2015-25.



400.9971 - Definitions.

400.9971 Definitions.—As used in this part, the term:

(1) “Agency” means the Agency for Health Care Administration.

(2) “Chemical restraint” means a pharmacologic drug that physically limits, restricts, or deprives a person of movement or mobility, is used for client protection or safety, and is not required for the treatment of medical conditions or symptoms.

(3) “Client’s representative” means the parent of a child client or the client’s guardian, designated representative, designee, surrogate, or attorney in fact.

(4) “Department” means the Department of Health.

(5) “Physical restraint” means a manual method to restrict freedom of movement of or normal access to a person’s body, or a physical or mechanical device, material, or equipment attached or adjacent to the person’s body that the person cannot easily remove and that restricts freedom of movement of or normal access to the person’s body, including, but not limited to, a half-bed rail, a full-bed rail, a geriatric chair, or a Posey restraint. The term includes any device that is not specifically manufactured as a restraint but is altered, arranged, or otherwise used for this purpose. The term does not include bandage material used for the purpose of binding a wound or injury.

(6) “Seclusion” means the physical segregation of a person in any fashion or the involuntary isolation of a person in a room or area from which the person is prevented from leaving. Such prevention may be accomplished by imposition of a physical barrier or by action of a staff member to prevent the person from leaving the room or area. For purposes of this part, the term does not mean isolation due to a person’s medical condition or symptoms.

(7) “Transitional living facility” means a site where specialized health care services are provided to persons who have brain or spinal cord injuries, including, but not limited to, rehabilitative services, behavior modification, community reentry training, aids for independent living, and counseling.

History.—s. 1, ch. 2015-25.



400.9972 - License required; fee; application.

400.9972 License required; fee; application.—

(1) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this part and part II of chapter 408 and to entities licensed by or applying for licensure from the agency pursuant to this part. A license issued by the agency is required for the operation of a transitional living facility in this state. However, this part does not require a provider licensed by the agency to obtain a separate transitional living facility license to serve persons who have brain or spinal cord injuries as long as the services provided are within the scope of the provider’s license.

(2) In accordance with this part, an applicant or a licensee shall pay a fee for each license application submitted under this part. The license fee shall consist of a $4,588 license fee and a $90 per-bed fee per biennium and shall conform to the annual adjustment authorized in s. 408.805.

(3) An applicant for licensure must provide:

(a) The location of the facility for which the license is sought and documentation, signed by the appropriate local government official, which states that the applicant has met local zoning requirements.

(b) Proof of liability insurance as provided in s. 624.605(1)(b).

(c) Proof of compliance with local zoning requirements, including compliance with the requirements of chapter 419 if the proposed facility is a community residential home.

(d) Proof that the facility has received a satisfactory firesafety inspection.

(e) Documentation that the facility has received a satisfactory sanitation inspection by the county health department.

(4) The applicant’s proposed facility must attain and continuously maintain accreditation by an accrediting organization that specializes in evaluating rehabilitation facilities whose standards incorporate licensure regulations comparable to those required by the state. An applicant for licensure as a transitional living facility must acquire accreditation within 12 months after issuance of an initial license. The agency shall accept the accreditation survey report of the accrediting organization in lieu of conducting a licensure inspection if the standards included in the survey report are determined by the agency to document that the facility substantially complies with state licensure requirements. Within 10 days after receiving the accreditation survey report, the applicant shall submit to the agency a copy of the report and evidence of the accreditation decision as a result of the report. The agency may conduct an inspection of a transitional living facility to ensure compliance with the licensure requirements of this part, to validate the inspection process of the accrediting organization, to respond to licensure complaints, or to protect the public health and safety.

History.—s. 1, ch. 2015-25.



400.9973 - Client admission, transfer, and discharge.

400.9973 Client admission, transfer, and discharge.—

(1) A transitional living facility shall have written policies and procedures governing the admission, transfer, and discharge of clients.

(2) The admission of a client to a transitional living facility must be in accordance with the licensee’s policies and procedures.

(3) To be admitted to a transitional living facility, an individual must have an acquired internal or external injury to the skull, the brain, or the brain’s covering, caused by a traumatic or nontraumatic event, which produces an altered state of consciousness, or a spinal cord injury, such as a lesion to the spinal cord or cauda equina syndrome, with evidence of significant involvement of at least two of the following deficits or dysfunctions:

(a) A motor deficit.

(b) A sensory deficit.

(c) A cognitive deficit.

(d) A behavioral deficit.

(e) Bowel and bladder dysfunction.

(4) A client whose medical condition and diagnosis do not positively identify a cause of the client’s condition, whose symptoms are inconsistent with the known cause of injury, or whose recovery is inconsistent with the known medical condition may be admitted to a transitional living facility for evaluation for a period not to exceed 90 days.

(5) A client admitted to a transitional living facility must be admitted upon prescription by a licensed physician, physician assistant, or advanced registered nurse practitioner and must remain under the care of a licensed physician, physician assistant, or advanced registered nurse practitioner for the duration of the client’s stay in the facility.

(6) A transitional living facility may not admit a person whose primary admitting diagnosis is mental illness or an intellectual or developmental disability.

(7) A person may not be admitted to a transitional living facility if the person:

(a) Presents significant risk of infection to other clients or personnel. A health care practitioner must provide documentation that the person is free of apparent signs and symptoms of communicable disease;

(b) Is a danger to himself or herself or others as determined by a physician, physician assistant, or advanced registered nurse practitioner or a mental health practitioner licensed under chapter 490 or chapter 491, unless the facility provides adequate staffing and support to ensure patient safety;

(c) Is bedridden; or

(d) Requires 24-hour nursing supervision.

(8) If the client meets the admission criteria, the medical or nursing director of the facility must complete an initial evaluation of the client’s functional skills, behavioral status, cognitive status, educational or vocational potential, medical status, psychosocial status, sensorimotor capacity, and other related skills and abilities within the first 72 hours after the client’s admission to the facility. An initial comprehensive treatment plan that delineates services to be provided and appropriate sources for such services must be implemented within the first 4 days after admission.

(9) A transitional living facility shall develop a discharge plan for each client before or upon admission to the facility. The discharge plan must identify the intended discharge site and possible alternative discharge sites. For each discharge site identified, the discharge plan must identify the skills, behaviors, and other conditions that the client must achieve to be eligible for discharge. A discharge plan must be reviewed and updated as necessary but at least once monthly.

(10) A transitional living facility shall discharge a client as soon as practicable when the client no longer requires the specialized services described in s. 400.9971(7), when the client is not making measurable progress in accordance with the client’s comprehensive treatment plan, or when the transitional living facility is no longer the most appropriate and least restrictive treatment option.

(11) A transitional living facility shall provide at least 30 days’ notice to a client of transfer or discharge plans, including the location of an acceptable transfer location if the client is unable to live independently. This subsection does not apply if a client voluntarily terminates residency.

History.—s. 1, ch. 2015-25.



400.9974 - Client comprehensive treatment plans; client services.

400.9974 Client comprehensive treatment plans; client services.—

(1) A transitional living facility shall develop a comprehensive treatment plan for each client as soon as practicable but no later than 30 days after the initial comprehensive treatment plan is developed. The comprehensive treatment plan must be developed by an interdisciplinary team consisting of the case manager, the program director, the advanced registered nurse practitioner, and appropriate therapists. The client or, if appropriate, the client’s representative must be included in developing the comprehensive treatment plan. The comprehensive treatment plan must be reviewed and updated if the client fails to meet projected improvements outlined in the plan or if a significant change in the client’s condition occurs. The comprehensive treatment plan must be reviewed and updated at least once monthly.

(2) The comprehensive treatment plan must include:

(a) Orders obtained from the physician, physician assistant, or advanced registered nurse practitioner and the client’s diagnosis, medical history, physical examination, and rehabilitative or restorative needs.

(b) A preliminary nursing evaluation, including orders for immediate care provided by the physician, physician assistant, or advanced registered nurse practitioner, which shall be completed when the client is admitted.

(c) A comprehensive, accurate, reproducible, and standardized assessment of the client’s functional capability; the treatments designed to achieve skills, behaviors, and other conditions necessary for the client to return to the community; and specific measurable goals.

(d) Steps necessary for the client to achieve transition into the community and estimated length of time to achieve those goals.

(3) The client or, if appropriate, the client’s representative must consent to the continued treatment at the transitional living facility. Consent may be for a period of up to 6 months. If such consent is not given, the transitional living facility shall discharge the client as soon as practicable.

(4) A client must receive the professional program services needed to implement the client’s comprehensive treatment plan.

(5) The licensee must employ qualified professional staff to carry out and monitor the various professional interventions in accordance with the stated goals and objectives of the client’s comprehensive treatment plan.

(6) A client must receive a continuous treatment program that includes appropriate, consistent implementation of specialized and general training, treatment, health services, and related services and that is directed toward:

(a) The acquisition of the behaviors and skills necessary for the client to function with as much self-determination and independence as possible.

(b) The prevention or deceleration of regression or loss of current optimal functional status.

(c) The management of behavioral issues that preclude independent functioning in the community.

History.—s. 1, ch. 2015-25.



400.9975 - Licensee responsibilities.

400.9975 Licensee responsibilities.—

(1) The licensee shall ensure that each client:

(a) Lives in a safe environment free from abuse, neglect, and exploitation.

(b) Is treated with consideration and respect and with due recognition of personal dignity, individuality, and the need for privacy.

(c) Retains and uses his or her own clothes and other personal property in his or her immediate living quarters to maintain individuality and personal dignity, except when the licensee demonstrates that such retention and use would be unsafe, impractical, or an infringement upon the rights of other clients.

(d) Has unrestricted private communication, including receiving and sending unopened correspondence, access to a telephone, and visits with any person of his or her choice. Upon request, the licensee shall modify visiting hours for caregivers and guests. The facility shall restrict communication in accordance with any court order or written instruction of a client’s representative. Any restriction on a client’s communication for therapeutic reasons shall be documented and reviewed at least weekly and shall be removed as soon as no longer clinically indicated. The basis for the restriction shall be explained to the client and, if applicable, the client’s representative. The client shall retain the right to call the central abuse hotline, the agency, and Disability Rights Florida at any time.

(e) Has the opportunity to participate in and benefit from community services and activities to achieve the highest possible level of independence, autonomy, and interaction within the community.

(f) Has the opportunity to manage his or her financial affairs unless the client or, if applicable, the client’s representative authorizes the administrator of the facility to provide safekeeping for funds as provided under this part.

(g) Has reasonable opportunity for regular exercise more than once per week and to be outdoors at regular and frequent intervals except when prevented by inclement weather.

(h) Has the opportunity to exercise civil and religious liberties, including the right to independent personal decisions. However, a religious belief or practice, including attendance at religious services, may not be imposed upon any client.

(i) Has access to adequate and appropriate health care consistent with established and recognized community standards.

(j) Has the opportunity to present grievances and recommend changes in policies, procedures, and services to the staff of the licensee, governing officials, or any other person without restraint, interference, coercion, discrimination, or reprisal. A licensee shall establish a grievance procedure to facilitate a client’s ability to present grievances, including a system for investigating, tracking, managing, and responding to complaints by a client or, if applicable, the client’s representative and an appeals process. The appeals process must include access to Disability Rights Florida and other advocates and the right to be a member of, be active in, and associate with advocacy or special interest groups.

(2) The licensee shall:

(a) Promote participation of the client’s representative in the process of providing treatment to the client unless the representative’s participation is unobtainable or inappropriate.

(b) Answer communications from the client’s family, guardians, and friends promptly and appropriately.

(c) Promote visits by persons with a relationship to the client at any reasonable hour, without requiring prior notice, in any area of the facility that provides direct care services to the client, consistent with the client’s and other clients’ privacy, unless the interdisciplinary team determines that such a visit would not be appropriate.

(d) Promote opportunities for the client to leave the facility for visits, trips, or vacations.

(e) Promptly notify the client’s representative of a significant incident or change in the client’s condition, including, but not limited to, serious illness, accident, abuse, unauthorized absence, or death.

(3) The administrator of a facility shall ensure that a written notice of licensee responsibilities is posted in a prominent place in each building where clients reside and is read or explained to clients who cannot read. This notice shall be provided to clients in a manner that is clearly legible, shall include the statewide toll-free telephone number for reporting complaints to the agency, and shall include the words: “To report a complaint regarding the services you receive, please call toll-free   [telephone number]   or Disability Rights Florida   [telephone number]  .” The statewide toll-free telephone number for the central abuse hotline shall be provided to clients in a manner that is clearly legible and shall include the words: “To report abuse, neglect, or exploitation, please call toll-free   [telephone number]  .” The licensee shall ensure a client’s access to a telephone where telephone numbers are posted as required by this subsection.

(4) A licensee or employee of a facility may not serve notice upon a client to leave the premises or take any other retaliatory action against another person solely because of the following:

(a) The client or other person files an internal or external complaint or grievance regarding the facility.

(b) The client or other person appears as a witness in a hearing inside or outside the facility.

(5) Before or at the time of admission, the client and, if applicable, the client’s representative shall receive a copy of the licensee’s responsibilities, including grievance procedures and telephone numbers, as provided in this section.

(6) The licensee must develop and implement policies and procedures governing the release of client information, including consent necessary from the client or, if applicable, the client’s representative.

History.—s. 1, ch. 2015-25.



400.9976 - Administration of medication.

400.9976 Administration of medication.—

(1) An individual medication administration record must be maintained for each client. A dose of medication, including a self-administered dose, shall be properly recorded in the client’s record. A client who self-administers medication shall be given a pill organizer. Medication must be placed in the pill organizer by a nurse. A nurse shall document the date and time that medication is placed into each client’s pill organizer. All medications must be administered in compliance with orders of a physician, physician assistant, or advanced registered nurse practitioner.

(2) If an interdisciplinary team determines that self-administration of medication is an appropriate objective, and if the physician, physician assistant, or advanced registered nurse practitioner does not specify otherwise, the client must be instructed by the physician, physician assistant, or advanced registered nurse practitioner to self-administer his or her medication without the assistance of a staff person. All forms of self-administration of medication, including administration orally, by injection, and by suppository, shall be included in the training. The client’s physician, physician assistant, or advanced registered nurse practitioner must be informed of the interdisciplinary team’s decision that self-administration of medication is an objective for the client. A client may not self-administer medication until he or she demonstrates the competency to take the correct medication in the correct dosage at the correct time, to respond to missed doses, and to contact the appropriate person with questions.

(3) Medication administration discrepancies and adverse drug reactions must be recorded and reported immediately to a physician, physician assistant, or advanced registered nurse practitioner.

History.—s. 1, ch. 2015-25.



400.9977 - Assistance with medication.

400.9977 Assistance with medication.—

(1) Notwithstanding any provision of part I of chapter 464, the Nurse Practice Act, unlicensed direct care services staff who provide services to clients in a facility licensed under this part may administer prescribed, prepackaged, and premeasured medications after the completion of training in medication administration and under the general supervision of a registered nurse as provided under this section and applicable rules.

(2) Training required by this section and applicable rules shall be conducted by a registered nurse licensed under chapter 464, a physician licensed under chapter 458 or chapter 459, or a pharmacist licensed under chapter 465.

(3) A facility that allows unlicensed direct care service staff to administer medications pursuant to this section shall:

(a) Develop and implement policies and procedures that include a plan to ensure the safe handling, storage, and administration of prescription medications.

(b) Maintain written evidence of the expressed and informed consent for each client.

(c) Maintain a copy of the written prescription, including the name of the medication, the dosage, and the administration schedule and termination date.

(d) Maintain documentation of compliance with required training.

(4) The agency shall adopt rules to implement this section.

History.—s. 1, ch. 2015-25.



400.9978 - Protection of clients from abuse, neglect, mistreatment, and exploitation.

400.9978 Protection of clients from abuse, neglect, mistreatment, and exploitation.—The licensee shall develop and implement policies and procedures for the screening and training of employees; the protection of clients; and the prevention, identification, investigation, and reporting of abuse, neglect, mistreatment, and exploitation. The licensee shall identify clients whose personal histories render them at risk for abusing other clients, develop intervention strategies to prevent occurrences of abuse, monitor clients for changes that would trigger abusive behavior, and reassess the interventions on a regular basis. A licensee shall:

(1) Screen each potential employee for a history of abuse, neglect, mistreatment, or exploitation of clients. The screening shall include an attempt to obtain information from previous and current employers and verification of screening information by the appropriate licensing boards.

(2) Train employees through orientation and ongoing sessions regarding issues related to abuse prohibition practices, including identification of abuse, neglect, mistreatment, and exploitation; appropriate interventions to address aggressive or catastrophic reactions of clients; the process for reporting allegations without fear of reprisal; and recognition of signs of frustration and stress that may lead to abuse.

(3) Provide clients, families, and staff with information regarding how and to whom they may report concerns, incidents, and grievances without fear of retribution and provide feedback regarding the concerns that are expressed. A licensee shall identify, correct, and intervene in situations in which abuse, neglect, mistreatment, or exploitation is likely to occur, including:

(a) Evaluating the physical environment of the facility to identify characteristics that may make abuse or neglect more likely to occur, such as secluded areas.

(b) Providing sufficient staff on each shift to meet the needs of the clients and ensuring that the assigned staff have knowledge of each client’s care needs.

(c) Identifying inappropriate staff behaviors, such as using derogatory language, rough handling of clients, ignoring clients while giving care, and directing clients who need toileting assistance to urinate or defecate in their beds.

(d) Assessing, monitoring, and planning care for clients with needs and behaviors that might lead to conflict or neglect, such as a history of aggressive behaviors including entering other clients’ rooms without permission, exhibiting self-injurious behaviors or communication disorders, requiring intensive nursing care, or being totally dependent on staff.

(4) Identify events, such as suspicious bruising of clients, occurrences, patterns, and trends that may constitute abuse and determine the direction of the investigation.

(5) Investigate alleged violations and different types of incidents, identify the staff member responsible for initial reporting, and report results to the proper authorities. The licensee shall analyze the incidents to determine whether policies and procedures need to be changed to prevent further incidents and take necessary corrective actions.

(6) Protect clients from harm during an investigation.

(7) Report alleged violations and substantiated incidents, as required under chapters 39 and 415, to the licensing authorities and all other agencies, as required, and report any knowledge of actions by a court of law that would indicate an employee is unfit for service.

History.—s. 1, ch. 2015-25.



400.9979 - Restraint and seclusion; client safety.

400.9979 Restraint and seclusion; client safety.—

(1) A facility shall provide a therapeutic milieu that supports a culture of individual empowerment and responsibility. The health and safety of the client shall be the facility’s primary concern at all times.

(2) The use of physical restraints must be ordered and documented by a physician, physician assistant, or advanced registered nurse practitioner and must be consistent with the policies and procedures adopted by the facility. The client or, if applicable, the client’s representative shall be informed of the facility’s physical restraint policies and procedures when the client is admitted.

(3) The use of chemical restraints shall be limited to prescribed dosages of medications as ordered by a physician, physician assistant, or advanced registered nurse practitioner and must be consistent with the client’s diagnosis and the policies and procedures adopted by the facility. The client and, if applicable, the client’s representative shall be informed of the facility’s chemical restraint policies and procedures when the client is admitted.

(4) Based on the assessment by a physician, physician assistant, or advanced registered nurse practitioner, if a client exhibits symptoms that present an immediate risk of injury or death to himself or herself or others, a physician, physician assistant, or advanced registered nurse practitioner may issue an emergency treatment order to immediately administer rapid-response psychotropic medications or other chemical restraints. Each emergency treatment order must be documented and maintained in the client’s record.

(a) An emergency treatment order is not effective for more than 24 hours.

(b) Whenever a client is medicated under this subsection, the client’s representative or a responsible party and the client’s physician, physician assistant, or advanced registered nurse practitioner shall be notified as soon as practicable.

(5) A client who is prescribed and receives a medication that can serve as a chemical restraint for a purpose other than an emergency treatment order must be evaluated by his or her physician, physician assistant, or advanced registered nurse practitioner at least monthly to assess:

(a) The continued need for the medication.

(b) The level of the medication in the client’s blood.

(c) The need for adjustments to the prescription.

(6) The licensee shall ensure that clients are free from unnecessary drugs and physical restraints and are provided treatment to reduce dependency on drugs and physical restraints.

(7) The licensee may only employ physical restraints and seclusion as authorized by the facility’s written policies, which shall comply with this section and applicable rules.

(8) Interventions to manage dangerous client behavior shall be employed with sufficient safeguards and supervision to ensure that the safety, welfare, and civil and human rights of a client are adequately protected.

(9) A facility shall notify the parent, guardian, or, if applicable, the client’s representative when restraint or seclusion is employed. The facility must provide the notification within 24 hours after the restraint or seclusion is employed. Reasonable efforts must be taken to notify the parent, guardian, or, if applicable, the client’s representative by telephone or e-mail, or both, and these efforts must be documented.

(10) The agency may adopt rules that establish standards and procedures for the use of restraints, restraint positioning, seclusion, and emergency treatment orders for psychotropic medications, restraint, and seclusion. If rules are adopted, the rules must include duration of restraint, staff training, observation of the client during restraint, and documentation and reporting standards.

History.—s. 1, ch. 2015-25.



400.998 - Personnel background screening; administration and management procedures.

400.998 Personnel background screening; administration and management procedures.—

(1) The agency shall require level 2 background screening for licensee personnel as required in s. 408.809(1)(e) and pursuant to chapter 435 and s. 408.809.

(2) The licensee shall maintain personnel records for each staff member that contain, at a minimum, documentation of background screening, a job description, documentation of compliance with the training requirements of this part and applicable rules, the employment application, references, a copy of each job performance evaluation, and, for each staff member who performs services for which licensure or certification is required, a copy of all licenses or certification held by that staff member.

(3) The licensee must:

(a) Develop and implement infection control policies and procedures and include the policies and procedures in the licensee’s policy manual.

(b) Maintain liability insurance as defined in s. 624.605(1)(b).

(c) Designate one person as an administrator to be responsible and accountable for the overall management of the facility.

(d) Designate in writing a person to be responsible for the facility when the administrator is absent from the facility for more than 24 hours.

(e) Designate in writing a program director to be responsible for supervising the therapeutic and behavioral staff, determining the levels of supervision, and determining room placement for each client.

(f) Designate in writing a person to be responsible when the program director is absent from the facility for more than 24 hours.

(g) Obtain approval of the comprehensive emergency management plan, pursuant to s. 400.9982(2)(e), from the local emergency management agency. Pending the approval of the plan, the local emergency management agency shall ensure that the following agencies, at a minimum, are given the opportunity to review the plan: the Department of Health, the Agency for Health Care Administration, and the Division of Emergency Management. Appropriate volunteer organizations shall also be given the opportunity to review the plan. The local emergency management agency shall complete its review within 60 days after receipt of the plan and either approve the plan or advise the licensee of necessary revisions.

(h) Maintain written records in a form and system that comply with medical and business practices and make the records available by the facility for review or submission to the agency upon request. The records shall include:

1. A daily census record that indicates the number of clients currently receiving services in the facility, including information regarding any public funding of such clients.

2. A record of each accident or unusual incident involving a client or staff member that caused, or had the potential to cause, injury or harm to any person or property within the facility. The record shall contain a clear description of each accident or incident; the names of the persons involved; a description of medical or other services provided to these persons, including the provider of the services; and the steps taken to prevent recurrence of such accident or incident.

3. A copy of current agreements with third-party providers.

4. A copy of current agreements with each consultant employed by the licensee and documentation of a consultant’s visits and required written and dated reports.

History.—s. 1, ch. 2015-25.



400.9981 - Property and personal affairs of clients.

400.9981 Property and personal affairs of clients.—

(1) A client shall be given the option of using his or her own belongings, as space permits; choosing a roommate if practical and not clinically contraindicated; and, whenever possible, unless the client is adjudicated incompetent or incapacitated under state law, managing his or her own affairs.

(2) The admission of a client to a facility and his or her presence therein does not confer on a licensee or administrator, or an employee or representative thereof, any authority to manage, use, or dispose of the property of the client, and the admission or presence of a client does not confer on such person any authority or responsibility for the personal affairs of the client except that which may be necessary for the safe management of the facility or for the safety of the client.

(3) A licensee or administrator, or an employee or representative thereof, may:

(a) Not act as the guardian, trustee, or conservator for a client or a client’s property.

(b) Act as a competent client’s payee for social security, veteran’s, or railroad benefits if the client provides consent and the licensee files a surety bond with the agency in an amount equal to twice the average monthly aggregate income or personal funds due to the client, or expendable for the client’s account, that are received by a licensee.

(c) Act as the attorney in fact for a client if the licensee files a surety bond with the agency in an amount equal to twice the average monthly income of the client, plus the value of a client’s property under the control of the attorney in fact.

The surety bond required under paragraph (b) or paragraph (c) shall be executed by the licensee as principal and a licensed surety company. The bond shall be conditioned upon the faithful compliance of the licensee with the requirements of licensure and is payable to the agency for the benefit of a client who suffers a financial loss as a result of the misuse or misappropriation of funds held pursuant to this subsection. A surety company that cancels or does not renew the bond of a licensee shall notify the agency in writing at least 30 days before the action, giving the reason for cancellation or nonrenewal. A licensee or administrator, or an employee or representative thereof, who is granted power of attorney for a client of the facility shall, on a monthly basis, notify the client in writing of any transaction made on behalf of the client pursuant to this subsection, and a copy of the notification given to the client shall be retained in the client’s file and available for agency inspection.

(4) A licensee, with the consent of the client, shall provide for safekeeping in the facility of the client’s personal effects of a value not in excess of $1,000 and the client’s funds not in excess of $500 cash and shall keep complete and accurate records of the funds and personal effects received. If a client is absent from a facility for 24 hours or more, the licensee may provide for safekeeping of the client’s personal effects of a value in excess of $1,000.

(5) Funds or other property belonging to or due to a client or expendable for the client’s account that are received by a licensee shall be regarded as funds held in trust and shall be kept separate from the funds and property of the licensee and other clients or shall be specifically credited to the client. The funds held in trust shall be used or otherwise expended only for the account of the client. At least once every month, except pursuant to an order of a court of competent jurisdiction, the licensee shall furnish the client and, if applicable, the client’s representative with a complete and verified statement of all funds and other property to which this subsection applies, detailing the amount and items received, together with their sources and disposition. The licensee shall furnish the statement annually and upon discharge or transfer of a client. A governmental agency or private charitable agency contributing funds or other property to the account of a client is also entitled to receive a statement monthly and upon the discharge or transfer of the client.

(6)(a) In addition to any damages or civil penalties to which a person is subject, a person who:

1. Intentionally withholds a client’s personal funds, personal property, or personal needs allowance;

2. Demands, beneficially receives, or contracts for payment of all or any part of a client’s personal property or personal needs allowance in satisfaction of the facility rate for supplies and services; or

3. Borrows from or pledges any personal funds of a client, other than the amount agreed to by written contract under s. 429.24,

commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A licensee or administrator, or an employee, or representative thereof, who is granted power of attorney for a client and who misuses or misappropriates funds obtained through this power commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7) In the event of the death of a client, a licensee shall return all refunds, funds, and property held in trust to the client’s personal representative, if one has been appointed at the time the licensee disburses such funds, or, if not, to the client’s spouse or adult next of kin named in a beneficiary designation form provided by the licensee to the client. If the client does not have a spouse or adult next of kin or such person cannot be located, funds due to be returned to the client shall be placed in an interest-bearing account, and all property held in trust by the licensee shall be safeguarded until such time as the funds and property are disbursed pursuant to the Florida Probate Code. The funds shall be kept separate from the funds and property of the licensee and other clients of the facility. If the funds of the deceased client are not disbursed pursuant to the Florida Probate Code within 2 years after the client’s death, the funds shall be deposited in the Health Care Trust Fund administered by the agency.

(8) The agency, by rule, may clarify terms and specify procedures and documentation necessary to administer the provisions of this section relating to the proper management of clients’ funds and personal property and the execution of surety bonds.

History.—s. 1, ch. 2015-25.



400.9982 - Rules establishing standards.

400.9982 Rules establishing standards.—

(1) It is the intent of the Legislature that rules adopted and enforced pursuant to this part and part II of chapter 408 include criteria to ensure reasonable and consistent quality of care and client safety. The rules should make reasonable efforts to accommodate the needs and preferences of the client to enhance the client’s quality of life while residing in a transitional living facility.

(2) The agency may adopt and enforce rules to implement this part and part II of chapter 408, which may include reasonable and fair criteria with respect to:

(a) The location of transitional living facilities.

(b) The qualifications of personnel, including management, medical, nursing, and other professional personnel and nursing assistants and support staff, who are responsible for client care. The licensee must employ enough qualified professional staff to carry out and monitor interventions in accordance with the stated goals and objectives of each comprehensive treatment plan.

(c) Requirements for personnel procedures, reporting procedures, and documentation necessary to implement this part.

(d) Services provided to clients of transitional living facilities.

(e) The preparation and annual update of a comprehensive emergency management plan in consultation with the Division of Emergency Management. At a minimum, the rules must provide for plan components that address emergency evacuation transportation; adequate sheltering arrangements; postdisaster activities, including provision of emergency power, food, and water; postdisaster transportation; supplies; staffing; emergency equipment; individual identification of clients and transfer of records; communication with families; and responses to family inquiries.

History.—s. 1, ch. 2015-25.



400.9983 - Violations; penalties.

400.9983 Violations; penalties.—A violation of this part or any rule adopted pursuant thereto shall be classified according to the nature of the violation and the gravity of its probable effect on facility clients. The agency shall indicate the classification on the written notice of the violation as follows:

(1) Class “I” violations are defined in s. 408.813. The agency shall issue a citation regardless of correction and impose an administrative fine of $5,000 for an isolated violation, $7,500 for a patterned violation, or $10,000 for a widespread violation. Violations may be identified, and a fine must be levied, notwithstanding the correction of the deficiency giving rise to the violation.

(2) Class “II” violations are defined in s. 408.813. The agency shall impose an administrative fine of $1,000 for an isolated violation, $2,500 for a patterned violation, or $5,000 for a widespread violation. A fine must be levied notwithstanding the correction of the deficiency giving rise to the violation.

(3) Class “III” violations are defined in s. 408.813. The agency shall impose an administrative fine of $500 for an isolated violation, $750 for a patterned violation, or $1,000 for a widespread violation. If a deficiency giving rise to a class III violation is corrected within the time specified by the agency, the fine may not be imposed.

(4) Class “IV” violations are defined in s. 408.813. The agency shall impose for a cited class IV violation an administrative fine of at least $100 but not exceeding $200 for each violation. If a deficiency giving rise to a class IV violation is corrected within the time specified by the agency, the fine may not be imposed.

History.—s. 1, ch. 2015-25.



400.9984 - Receivership proceedings.

400.9984 Receivership proceedings.—The agency may apply s. 429.22 with regard to receivership proceedings for transitional living facilities.

History.—s. 1, ch. 2015-25.



400.9985 - Interagency communication.

400.9985 Interagency communication.—The agency, the department, the Agency for Persons with Disabilities, and the Department of Children and Families shall develop electronic systems to ensure that relevant information pertaining to the regulation of transitional living facilities and clients is timely and effectively communicated among agencies in order to facilitate the protection of clients. Electronic sharing of information shall include, at a minimum, a brain and spinal cord injury registry and a client abuse registry.

History.—s. 1, ch. 2015-25.



400.9986 - Transitional living facilities.

1400.9986 Transitional living facilities.—

(1) As used in this section, the term:

(a) “Agency” means the Agency for Health Care Administration.

(b) “Department” means the Department of Health.

(c) “Transitional living facility” means a site where specialized health care services are provided, including, but not limited to, rehabilitative services, community reentry training, aids for independent living, and counseling to spinal-cord-injured persons and head-injured persons. This term does not include a hospital licensed under chapter 395 or any federally operated hospital or facility.

(2)(a) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this section and part II of chapter 408 and to entities licensed by or applying for such licensure from the agency pursuant to this section. A license issued by the agency is required for the operation of a transitional living facility in this state.

(b) In accordance with this section, an applicant or a licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The fee shall consist of a $4,000 license fee and a $78.50 per bed fee per biennium.

(c) The agency may not issue a license to an applicant until the agency receives notice from the department as provided in paragraph (3)(b).

(d) The agency shall require level 2 background screening for personnel as required in s. 408.809(1)(e) pursuant to chapter 435 and s. 408.809.

(3)(a) The agency shall adopt rules in consultation with the department governing the physical plant of transitional living facilities and the fiscal management of transitional living facilities.

(b) The department shall adopt rules in consultation with the agency governing the services provided to clients of transitional living facilities. The department shall enforce all requirements for providing services to the facility’s clients. The department must notify the agency when it determines that an applicant for licensure meets the service requirements adopted by the department.

(c) The agency and the department shall enforce requirements under this section and part II of chapter 408, as such requirements relate to them respectively, and their respective adopted rules.

(4) In accordance with s. 408.811, any designated officer or employee of the agency, of the state, or of the local fire marshal may enter unannounced upon and into the premises of any facility licensed under this section in order to determine the state of compliance with this section, part II of chapter 408, and applicable rules.

(5)(a) In accordance with part II of chapter 408, a violation of any provision of this section, part II of chapter 408, or applicable rules is punishable by payment of an administrative or a civil penalty fine not to exceed $5,000.

(b) Unlicensed activity pursuant to s. 408.812 is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Each day of a continuing violation is a separate offense.

(6) The agency may adopt rules to administer the requirements of part II of chapter 408.

History.—s. 36, ch. 93-217; s. 1, ch. 98-12; ss. 60, 71, ch. 98-171; s. 16, ch. 99-240; s. 22, ch. 2000-153; s. 86, ch. 2000-349; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 52, ch. 2004-267; s. 91, ch. 2007-230; s. 11, ch. 2010-114; ss. 2, 3, ch. 2015-25.

1Note.—Repealed effective July 1, 2016, by s. 3, ch. 2015-25.

Note.—Former s. 400.805.









Chapter 401 - MEDICAL TELECOMMUNICATIONS AND TRANSPORTATION

Part I - EMERGENCY TELECOMMUNICATION SYSTEMS (ss. 401.013-401.027)

401.013 - Legislative intent.

401.013 Legislative intent.—It is the intention and purpose of the Legislature that a statewide system of regional emergency medical telecommunications be developed whereby maximum use of existing radio channels is achieved in order to more effectively and rapidly provide emergency medical service to the general population. To this end, all emergency medical service entities within the state are directed to provide the Department of Management Services with any information the department requests for the purpose of implementing the provisions of s. 401.015, and such entities shall comply with the resultant provisions established pursuant to this part.

History.—s. 1, ch. 73-254; s. 301, ch. 92-279; s. 55, ch. 92-326; s. 100, ch. 98-279.



401.015 - Statewide regional emergency medical telecommunication system.

401.015 Statewide regional emergency medical telecommunication system.—The Department of Management Services is authorized and directed to develop a statewide system of regional emergency medical telecommunications. For the purpose of this part, the term “telecommunications” means those voice, data, and signaling transmissions and receptions between emergency medical service components, including, but not limited to: ambulances; rescue vehicles; hospitals or other related emergency receiving facilities; emergency communications centers; physicians and emergency medical personnel; paging facilities; law enforcement and fire protection agencies; and poison control, suicide, and emergency management agencies. In formulating such a system, the department shall divide the state into appropriate regions and shall develop a program which includes, but is not limited to, the following provisions:

(1) A requirements provision, which shall state the telecommunications requirements for each emergency medical entity comprising the region.

(2) An interfacility communications provision, which shall depict the telecommunications interfaces between the various medical service entities which operate within the region and state.

(3) An organizational layout provision, which shall include each emergency medical entity and the number of radio operating units (base, mobile, handheld, etc.) per entity.

(4) A frequency allocation and use provision, which shall include on an entity basis each assigned and planned radio channel and the type of operation (simplex, duplex, half duplex, etc.) on each channel.

(5) An operational provision, which shall include dispatching, logging, and operating procedures pertaining to telecommunications on an entity basis and regional basis.

(6) An emergency medical service telephone provision, which shall include the telephone and the numbering plan throughout the region for both the public and interface requirements.

History.—s. 2, ch. 73-254; s. 41, ch. 83-334; s. 302, ch. 92-279; s. 55, ch. 92-326; s. 101, ch. 98-279.



401.018 - System coordination.

401.018 System coordination.—

(1) The statewide system of regional emergency medical telecommunications shall be developed by the Department of Management Services, which department shall be responsible for the implementation and coordination of such system into the state telecommunications plan. The department shall adopt any necessary rules and regulations for implementing and coordinating such a system.

(2) The Department of Management Services shall be designated as the state frequency coordinator for the special emergency radio service.

History.—s. 3, ch. 73-254; s. 102, ch. 98-279.



401.021 - System director.

401.021 System director.—The Secretary of Management Services or his or her designee is designated as the director of the statewide telecommunications system of the regional emergency medical service and, for the purpose of carrying out the provisions of this part, is authorized to coordinate the activities of the telecommunications system with other interested state, county, local, and private agencies.

History.—s. 4, ch. 73-254; s. 51, ch. 99-399.



401.024 - System approval.

401.024 System approval.—From July 1, 1973, no emergency medical telecommunications system shall be established or present systems expanded without prior approval of the Department of Management Services.

History.—s. 5, ch. 73-254; s. 103, ch. 98-279.



401.027 - Federal assistance.

401.027 Federal assistance.—The Secretary of Management Services or his or her designee is authorized to apply for and accept federal funding assistance in the development and implementation of a statewide emergency medical telecommunications system.

History.—s. 6, ch. 73-254; s. 52, ch. 99-399.






Part II - EMERGENCY MEDICAL SERVICES GRANTS (ss. 401.101-401.121)

401.101 - Short title.

401.101 Short title.—This part shall be known and may be cited as the “Florida Emergency Medical Services Grant Act.”

History.—s. 1, ch. 73-262; s. 8, ch. 89-275; s. 6, ch. 89-283.



401.104 - Legislative intent.

401.104 Legislative intent.—It is the legislative intent that emergency medical services are essential to the health and well-being of all citizens and that private and public expenditures for adequate emergency medical services represent a constructive and essential investment in the future of the state and our democratic society. A major impediment to the provision of adequate and economic emergency medical services to all citizens is the inability of governmental and private agencies within a service area to respond cooperatively in order to finance the systematic provision of such services. This grant program is established to encourage and assist such cooperative efforts.

History.—s. 2, ch. 73-262.



401.107 - Definitions.

401.107 Definitions.—As used in this part, the term:

(1) “Department” means the Department of Health.

(2) “Local agency” means the board of county commissioners.

(3) “Emergency medical services” means the activities or services to prevent or treat a sudden critical illness or injury and to provide emergency medical care and prehospital emergency medical transportation to sick, injured, or otherwise incapacitated persons in this state.

(4) “Emergency medical services organizations” means public or private entities involved in emergency medical services systems.

(5) “Rural emergency medical services” means emergency medical services in a county with a total population of 100,000 or fewer people and density of less than 100 people per square mile.

(6) “Youth athletic organization” means a private not-for-profit organization that promotes and provides organized athletic activities to youth.

(7) “Automated external defibrillator device” means a device as defined in s. 768.1325(2)(b).

History.—s. 3, ch. 73-262; s. 245, ch. 77-147; s. 9, ch. 89-275; s. 7, ch. 89-283; s. 28, ch. 92-78; s. 39, ch. 97-237; s. 2, ch. 2006-125.



401.111 - Emergency medical services grant program; authority.

401.111 Emergency medical services grant program; authority.—The department is hereby authorized to make grants to local agencies, emergency medical services organizations, and youth athletic organizations in accordance with any agreement entered into pursuant to this part. These grants shall be designed to assist local agencies and emergency medical services organizations in providing emergency medical services, including emergency medical dispatch, and to assist youth athletic organizations that work in conjunction with local emergency medical services organizations to expand the use of automated external defibrillator devices in the community. The cost of administering this program shall be paid by the department from funds appropriated to it.

History.—s. 4, ch. 73-262; s. 246, ch. 77-147; s. 10, ch. 89-275; s. 8, ch. 89-283; s. 40, ch. 97-237; s. 2, ch. 2003-180; s. 3, ch. 2006-125.



401.113 - Department; powers and duties.

401.113 Department; powers and duties.—

(1) Funds deposited into the Emergency Medical Services Trust Fund as provided by ss. 316.061, 316.192, 318.21, and 938.07 must be used solely to improve and expand prehospital emergency medical services in the state.

(2) The department shall annually dispense funds contained in the Emergency Medical Services Trust Fund as follows:

(a) Forty-five percent of such moneys must be divided among the counties according to the proportion of the combined amount deposited in the trust fund from the county. These funds may not be used to match grant funds as identified in paragraph (b). An individual board of county commissioners may distribute these funds to emergency medical services organizations and youth athletic organizations within the county, as it deems appropriate.

(b) Forty percent of such moneys must be used by the department for making matching grants to local agencies, municipalities, emergency medical services organizations, and youth athletic organizations for the purpose of conducting research, increasing existing levels of emergency medical services, evaluation, community education, injury-prevention programs, and training in cardiopulmonary resuscitation and other lifesaving and first aid techniques.

1. At least 90 percent of these moneys must be made available on a cash matching basis. A grant made under this subparagraph must be contingent upon the recipient providing a cash sum equal to 25 percent of the total department-approved grant amount.

2. No more than 10 percent of these moneys must be made available to rural emergency medical services, and notwithstanding the restrictions specified in subsection (1), these moneys may be used for improvement, expansion, or continuation of services provided. A grant made under this subparagraph must be contingent upon the recipient providing a cash sum equal to no more than 10 percent of the total department-approved grant amount.

The department shall develop procedures and standards for grant disbursement under this paragraph based on the need for emergency medical services, the requirements of the population to be served, and the objectives of the state emergency medical services plan.

(c) Fifteen percent of such moneys must be used by the department for capital equipment outlay, personnel, community education, evaluation, and other costs associated with the administration of this chapter. Any moneys not annually used for this purpose must be used for making additional rural grant funds available.

History.—s. 5, ch. 73-262; s. 1, ch. 77-174; s. 47, ch. 85-81; s. 26, ch. 85-167; s. 5, ch. 85-337; s. 10, ch. 86-154; s. 52, ch. 86-220; s. 11, ch. 89-275; s. 9, ch. 89-283; s. 29, ch. 92-78; s. 35, ch. 97-271; s. 17, ch. 2001-53; s. 6, ch. 2001-380; s. 13, ch. 2002-402; s. 9, ch. 2004-6; s. 4, ch. 2006-125; s. 15, ch. 2015-4.



401.117 - Grant agreements; conditions.

401.117 Grant agreements; conditions.—The department shall use the following guidelines in developing the procedures for grant disbursement:

(1) The need for emergency medical services and the requirements of the population to be served.

(2) All emergency vehicles and attendants must conform to state standards established by law or rule of the department.

(3) All vehicles shall contain minimum equipment and supplies as required by law or rule of the department.

(4) All vehicles shall have at a minimum a direct communications linkup with the operating base and hospital designated as the primary receiving facility.

(5) Emphasis shall be accorded to applications that contain one or more of the following provisions:

(a) Services provided on a county, multicounty, or areawide basis.

(b) A single provider, or a coordinated provider, method of delivering services.

(c) Coordination of all communication links, including police, fire, emergency vehicles, and other related services.

History.—s. 6, ch. 73-262; s. 247, ch. 77-147; s. 41, ch. 97-237.



401.121 - Rules and regulations.

401.121 Rules and regulations.—The department is authorized to make rules and regulations necessary to carry out the purposes of this part, including funds and assistance to nonprofit volunteer ambulance organizations desiring to comply with the Florida Emergency Medical Services Grant Act.

History.—s. 7, ch. 73-262; s. 75, ch. 95-143.






Part III - MEDICAL TRANSPORTATION SERVICES (ss. 401.2101-401.465)

401.2101 - Short title.

401.2101 Short title.—This part may be cited as the “Raymond H. Alexander, M.D., Emergency Medical Transportation Services Act.”

History.—s. 1, ch. 92-78.



401.211 - Legislative intent.

401.211 Legislative intent.—The Legislature recognizes that the systematic provision of emergency medical services saves lives and reduces disability associated with illness and injury. In addition, that system of care must be equally capable of assessing, treating, and transporting children, adults, and frail elderly persons. Further, it is the intent of the Legislature to encourage the development and maintenance of emergency medical services because such services are essential to the health and well-being of all citizens of the state. The Legislature also recognizes that the establishment of a comprehensive statewide injury-prevention program supports state and community health systems by further enhancing the total delivery system of emergency medical services and reduces injuries for all persons. The purpose of this part is to protect and enhance the public health, welfare, and safety through the establishment of an emergency medical services state plan, an advisory council, a comprehensive statewide injury-prevention program, minimum standards for emergency medical services personnel, vehicles, services and medical direction, and the establishment of a statewide inspection program created to monitor the quality of patient care delivered by each licensed service and appropriately certified personnel.

History.—ss. 3, 25, ch. 82-402; ss. 1, 13, ch. 83-196; s. 3, ch. 84-317; s. 53, ch. 86-220; s. 12, ch. 89-275; s. 10, ch. 89-283; ss. 2, 36, ch. 92-78; s. 35, ch. 2004-350.



401.23 - Definitions.

401.23 Definitions.—As used in this part, the term:

(1) “Advanced life support” means assessment or treatment by a person qualified under this part through the use of techniques such as endotracheal intubation, the administration of drugs or intravenous fluids, telemetry, cardiac monitoring, cardiac defibrillation, and other techniques described in the EMT-Paramedic National Standard Curriculum or the National EMS Education Standards, pursuant to rules of the department.

(2) “Advanced life support service” means any emergency medical transport or nontransport service which uses advanced life support techniques.

(3) “Air ambulance” means any fixed-wing or rotary-wing aircraft used for, or intended to be used for, air transportation of sick or injured persons requiring or likely to require medical attention during transport.

(4) “Air ambulance service” means any publicly or privately owned service, licensed in accordance with the provisions of this part, which operates air ambulances to transport persons requiring or likely to require medical attention during transport.

(5) “Ambulance” or “emergency medical services vehicle” means any privately or publicly owned land or water vehicle that is designed, constructed, reconstructed, maintained, equipped, or operated for, and is used for, or intended to be used for, land or water transportation of sick or injured persons requiring or likely to require medical attention during transport.

(6) “Ambulance driver” means any person who meets the requirements of s. 401.281.

(7) “Basic life support” means the assessment or treatment by a person qualified under this part through the use of techniques described in the EMT-Basic National Standard Curriculum or the National EMS Education Standards of the United States Department of Transportation and approved by the department. The term includes the administration of oxygen and other techniques that have been approved and are performed under conditions specified by rules of the department.

(8) “Basic life support service” means any emergency medical service which uses only basic life support techniques.

(9) “Certification” means any authorization issued pursuant to this part to a person to act as an emergency medical technician or a paramedic.

(10) “Department” means the Department of Health.

(11) “Emergency medical technician” means a person who is certified by the department to perform basic life support pursuant to this part.

(12) “Interfacility transfer” means the transportation by ambulance of a patient between two facilities licensed under chapter 393, chapter 395, chapter 400, or chapter 429, pursuant to this part.

(13) “Licensee” means any basic life support service, advanced life support service, or air ambulance service licensed pursuant to this part.

(14) “Medical direction” means direct supervision by a physician through two-way voice communication or, when such voice communication is unavailable, through established standing orders, pursuant to rules of the department.

(15) “Medical director” means a physician who is employed or contracted by a licensee and who provides medical supervision, including appropriate quality assurance but not including administrative and managerial functions, for daily operations and training pursuant to this part.

(16) “Mutual aid agreement” means a written agreement between two or more entities whereby the signing parties agree to lend aid to one another under conditions specified in the agreement and as sanctioned by the governing body of each affected county.

(17) “Paramedic” means a person who is certified by the department to perform basic and advanced life support pursuant to this part.

(18) “Permit” means any authorization issued pursuant to this part for a vehicle to be operated as a basic life support or advanced life support transport vehicle or an advanced life support nontransport vehicle providing basic or advanced life support.

(19) “Physician” means a practitioner who is licensed under the provisions of chapter 458 or chapter 459. For the purpose of providing “medical direction” as defined in subsection (14) for the treatment of patients immediately prior to or during transportation to a United States Department of Veterans Affairs medical facility, “physician” also means a practitioner employed by the United States Department of Veterans Affairs.

(20) “Registered nurse” means a practitioner who is licensed to practice professional nursing pursuant to part I of chapter 464.

(21) “Service location” means any permanent location in or from which a licensee solicits, accepts, or conducts business under this part.

History.—s. 3, ch. 73-126; s. 3, ch. 76-168; s. 248, ch. 77-147; s. 1, ch. 77-347; s. 1, ch. 77-457; ss. 1, 4, 10, ch. 79-280; s. 257, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 4, 24, 25, ch. 82-402; ss. 2, 12, 13, ch. 83-196; s. 4, ch. 84-317; s. 54, ch. 86-220; s. 1, ch. 89-283; ss. 3, 36, ch. 92-78; s. 42, ch. 97-237; s. 107, ch. 2000-318; s. 72, ch. 2006-197; s. 50, ch. 2008-6; s. 2, ch. 2013-128.



401.24 - Emergency medical services state plan.

401.24 Emergency medical services state plan.—The department is responsible, at a minimum, for the improvement and regulation of basic and advanced life support programs. The department shall develop, and revise every 5 years, a comprehensive state plan for basic and advanced life support services, the emergency medical services grants program, trauma centers, the injury control program, and medical disaster preparedness. The state plan shall include, but need not be limited to:

(1) Emergency medical systems planning, including the prehospital and hospital phases of patient care, and injury control effort and unification of such services into a total delivery system to include air, water, and land services.

(2) Requirements for the operation, coordination, and ongoing development of emergency medical services, which includes: basic life support or advanced life support vehicles, equipment, and supplies; communications; personnel; training; public education; state trauma system; injury control; and other medical care components.

(3) The definition of areas of responsibility for regulating and planning the ongoing and developing delivery service requirements.

History.—s. 4, ch. 73-126; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 5, 10, ch. 79-280; ss. 2, 3, ch. 81-318; ss. 5, 24, 25, ch. 82-402; ss. 3, 13, ch. 83-196; s. 5, ch. 84-317; s. 55, ch. 86-220; ss. 4, 36, ch. 92-78; s. 9, ch. 2004-259; s. 3, ch. 2013-128.



401.243 - Injury prevention.

401.243 Injury prevention.—The department shall establish an injury-prevention program with responsibility for the statewide coordination and expansion of injury-prevention activities. The duties of the department under the program may include, but are not limited to, data collection, surveillance, education, and the promotion of interventions. In addition, the department may:

(1) Provide communities, county health departments, and other state agencies with expertise and guidance in injury prevention.

(2) Seek, receive, and expend funds received from grants, donations, or contributions from public or private sources for program purposes.

(3) Develop, and revise as necessary, a comprehensive state plan for injury prevention.

History.—s. 36, ch. 2004-350; s. 86, ch. 2012-184.



401.245 - Emergency Medical Services Advisory Council.

401.245 Emergency Medical Services Advisory Council.—

(1) There is hereby created an advisory council for the purpose of acting as the advisory body to the emergency medical services program. The duties of the council include, but are not limited to:

(a) Identifying and making recommendations to the department concerning the appropriateness of suggested changes to statutes and administrative rules.

(b) Acting as a clearinghouse for information specific to changes in the provision of emergency medical services and trauma care.

(c) Providing technical support to the department in the areas of emergency medical services and trauma systems design, required medical and rescue equipment, required drugs and dosages, medical treatment protocols and emergency medical services personnel education and training requirements.

(d) Assisting in developing the emergency medical services portion of the department’s annual legislative package.

(e) Providing a forum for discussing significant issues facing the emergency medical services and trauma care communities.

(f) Providing a forum for planning the continued development of the state’s emergency medical services system through the joint production of the emergency medical services state plan.

(g) Assisting the department in developing the emergency medical services quality management program.

(h) Assisting the department in setting program priorities.

(i) Providing feedback to the department on the administration and performance of the emergency medical services program.

(j) Providing technical support to the emergency medical services grants program.

(k) Assisting the department in emergency medical services public education.

(l) Assisting in the development of the department’s injury prevention and control program.

(2)(a) No more than 15 members may be appointed to this council. Members shall be appointed for 4-year terms in such a manner that each year the terms of approximately one-fourth of the members expire. The chair of the council shall be designated by the State Surgeon General. Vacancies shall be filled for the remainder of unexpired terms in the same manner as the original appointment. Members shall receive no compensation but may be reimbursed for per diem and travel expenses.

(b) Representation on the Emergency Medical Services Advisory Council shall include: two licensed physicians who are “medical directors” as defined in s. 401.23(15) or whose medical practice is closely related to emergency medical services; two emergency medical service administrators, one of whom is employed by a fire service; two certified paramedics, one of whom is employed by a fire service; two certified emergency medical technicians, one of whom is employed by a fire service; one emergency medical services educator; one emergency nurse; one hospital administrator; one representative of air ambulance services; one representative of a commercial ambulance operator; and two laypersons who are in no way connected with emergency medical services, one of whom is a representative of the elderly. Ex officio members of the advisory council from state agencies shall include, but shall not be limited to, representatives from the Department of Education, the Department of Management Services, the State Fire Marshal, the Department of Highway Safety and Motor Vehicles, the Department of Transportation, and the Division of Emergency Management.

(c) Appointments to the council shall be made by the State Surgeon General, except that state agency representatives shall be appointed by the respective agency head.

(3) Any Emergency Medical Services Advisory Council member shall be removed from office for malfeasance; misfeasance; neglect of duty; incompetence; permanent inability to perform official duties; or pleading guilty or nolo contendere to, or being found guilty of, a felony.

(4) The council shall hold meetings at the call of the chair, upon the written request of five members of the council, or at the call of the staff director of the emergency medical services program office. A majority of the members of the council shall constitute a quorum. Minutes shall be recorded for all meetings of the council and shall be maintained on file in the emergency medical services program office.

(5) There is established a committee to advise the Department of Health on matters concerning preventative, prehospital, hospital, rehabilitative, and other posthospital medical care for children.

(a) Committee members shall be appointed by the State Surgeon General, and shall include, but not be limited to, physicians and other medical professionals that have experience in emergency medicine or expertise in emergency and critical care for children.

(b) Appointments to the committee shall be for a term of 2 years. Vacancies may be filled for the unexpired term at the discretion of the State Surgeon General. The members shall serve without compensation, and shall not be reimbursed for necessary expenses incurred in the performance of their duties, unless there is funding available from the Federal Government or contributions or grants from private sources.

History.—ss. 4, 13, ch. 83-196; ss. 14, 56, ch. 86-220; s. 5, ch. 88-186; s. 13, ch. 89-275; s. 11, ch. 89-283; ss. 1, 2, 3, ch. 92-46; s. 36, ch. 92-78; s. 7, ch. 92-174; s. 76, ch. 95-143; s. 791, ch. 95-148; s. 45, ch. 95-196; s. 43, ch. 97-237; s. 422, ch. 2003-261; s. 51, ch. 2008-6; s. 281, ch. 2011-142; s. 87, ch. 2012-184.



401.25 - Licensure as a basic life support or an advanced life support service.

401.25 Licensure as a basic life support or an advanced life support service.—

(1) Every person, firm, corporation, association, or governmental entity owning or acting as agent for the owner of any business or service which furnishes, operates, conducts, maintains, advertises, engages in, proposes to engage in, or professes to engage in the business or service of providing prehospital or interfacility advanced life support services or basic life support transportation services must be licensed as a basic life support service or an advanced life support service, whichever is applicable, before offering such service to the public. The application for such license must be submitted to the department on forms provided for this purpose. The application must include documentation that the applicant meets the appropriate requirements for a basic life support service or an advanced life support service, whichever is applicable, as specified by rule of the department.

(2) The department shall issue a license for operation to any applicant who complies with the following requirements:

(a) The applicant has paid the fees required by s. 401.34.

(b) The ambulances, equipment, vehicles, personnel, communications systems, staffing patterns, and services of the applicant meet the requirements of this part, including the appropriate rules for either a basic life support service or an advanced life support service, whichever is applicable.

(c) The applicant has furnished evidence of adequate insurance coverage for claims arising out of injury to or death of persons and damage to the property of others resulting from any cause for which the owner of such business or service would be liable. The applicant must provide insurance in such sums and under such terms as required by the department. In lieu of such insurance, the applicant may furnish a certificate of self-insurance evidencing that the applicant has established an adequate self-insurance plan to cover such risks and that the plan has been approved by the Office of Insurance Regulation of the Financial Services Commission.

(d) The applicant has obtained a certificate of public convenience and necessity from each county in which the applicant will operate. In issuing the certificate of public convenience and necessity, the governing body of each county shall consider the recommendations of municipalities within its jurisdiction.

(3) The department may suspend or revoke a license at any time if it determines that the licensee has failed to maintain compliance with the requirements prescribed for operating a basic or advanced life support service.

(4) Each license issued in accordance with this part will expire automatically 2 years after the date of issuance.

(5) The requirements for renewal of any license issued under this part are the same as the requirements for original licensure that are in effect at the time of renewal.

(6) The governing body of each county may adopt ordinances that provide reasonable standards for certificates of public convenience and necessity for basic or advanced life support services and air ambulance services. In developing standards for certificates of public convenience and necessity, the governing body of each county must consider state guidelines, recommendations of the local or regional trauma agency created under chapter 395, and the recommendations of municipalities within its jurisdiction.

(7)(a) Each permitted basic life support ambulance not specifically exempted from this part, when transporting a person who is sick, injured, wounded, incapacitated, or helpless, must be occupied by at least two persons: one patient attendant who is a certified emergency medical technician, certified paramedic, or licensed physician; and one ambulance driver who meets the requirements of s. 401.281. This paragraph does not apply to interfacility transfers governed by s. 401.252(1).

(b) Each permitted advanced life support ambulance not specifically exempted from this part, when transporting a person who is sick, injured, wounded, incapacitated, or helpless, must be occupied by at least two persons: one who is a certified paramedic or licensed physician; and one who is a certified emergency medical technician, certified paramedic, or licensed physician who also meets the requirements of s. 401.281 for drivers. The person with the highest medical certifications shall be in charge of patient care. This paragraph does not apply to interfacility transfers governed by s. 401.252(1).

History.—ss. 5, 16, ch. 73-126; s. 3, ch. 76-168; s. 249, ch. 77-147; s. 1, ch. 77-457; s. 19, ch. 78-95; ss. 6, 10, ch. 79-280; ss. 2, 3, ch. 81-318; ss. 6, 24, 25, ch. 82-402; ss. 5, 13, ch. 83-196; s. 54, ch. 83-218; s. 6, ch. 84-317; s. 57, ch. 86-220; s. 14, ch. 89-275; s. 12, ch. 89-283; ss. 5, 36, ch. 92-78; s. 29, ch. 99-397; s. 423, ch. 2003-261.



401.251 - Air ambulance service; licensure.

401.251 Air ambulance service; licensure.—

(1) Each person, firm, corporation, association, or governmental entity that owns or acts as an agent for the owner of any business or service that furnishes, operates, conducts, maintains, advertises, engages in, proposes to engage in, or professes to engage in the business or service of transporting by air ambulance persons who require or are likely to require medical attention during transport must be licensed as an air ambulance service, before offering such service.

(2) The application for this license must be submitted to the department on forms provided for this purpose. The application must include documentation that the applicant meets the appropriate requirements for an air ambulance service as specified by rule of the department.

(3) An applicant who seeks licensure as an air ambulance service must:

(a) Submit a completed application to the department on such forms and including such information as specified by rule of the department.

(b) Submit the appropriate fee as provided in s. 401.34.

(c) Specify the location of all required medical equipment and provide documentation that all such equipment is available and in good working order.

(d) Provide documentation that all aircraft and crew members meet applicable Federal Aviation Administration (FAA) regulations.

(e) Provide proof of adequate insurance coverage of not less than $100,000 per person and $300,000 per incident, or a greater amount if specified by rule of the department, for claims arising out of injury or death of persons and damage to property of others resulting from any cause for which the owner of such business or service would be liable. Self-insurance is an acceptable alternative as specified in s. 401.25(2)(c).

(f) Specify whether the service uses either fixed-winged or rotary-winged aircraft, or both.

(4)(a) If a service provides interhospital air transport, air transport from hospital to another facility, air transport from hospital to home, or similar air transport, the service must provide evidence that it has employed or contracted with a medical director to advise the service on the appropriate staffing, equipment, and supplies to be used for the transport of any patient aboard an air ambulance and must provide information to referring physicians regarding special medical requirements and restrictions when transporting by air ambulance.

(b) If the air ambulance service uses rotary-winged aircraft in conjunction with another emergency medical service, the air ambulance service must meet the provisions of this section and must meet separate basic life support and advanced life support requirements unique to air ambulance operations as is required by rules of the department. Such service is subject to the provisions of s. 401.25 relating to a certificate of public convenience and necessity; however, a service may operate in any county under the terms of mutual aid agreements.

(c) Unless, in the opinion of the attending physician, the patient has an emergency medical condition as defined by s. 395.002, the service must provide each person using the service, before rendering the service, a written description of the services to be rendered and the cost of those services.

(5) In order to renew a license for air ambulance service, the applicant must:

(a) Submit a renewal application to the department not more than 90 days nor less than 60 days before the license expires.

(b) Submit the appropriate renewal fee as provided in s. 401.34.

(c) Provide documentation that current standards for issuance of a license are met.

(6) Any advanced life support service licensee may engage in air ambulance operations by complying with the appropriate provisions of this section and requirements specified by rule of the department.

History.—ss. 11, 13, ch. 83-196; s. 1, ch. 91-169; ss. 27, 36, ch. 92-78; s. 73, ch. 92-289.

Note.—Former s. 401.48.



401.252 - Interfacility transfer.

401.252 Interfacility transfer.—

(1) A licensed basic or advanced life support ambulance service may conduct interfacility transfers in a permitted ambulance, using a registered nurse in place of an emergency medical technician or paramedic, if:

(a) The registered nurse holds a current certificate of successful course completion in advanced cardiac life support;

(b) The physician in charge has granted permission for such a transfer, has designated the level of service required for such transfer, and has deemed the patient to be in such a condition appropriate to this type of ambulance staffing; and

(c) The registered nurse operates within the scope of part I of chapter 464.

(2) A licensed basic or advanced life support service may conduct interfacility transfers in a permitted ambulance if the patient’s treating physician certifies that the transfer is medically appropriate and the physician provides reasonable transfer orders. An interfacility transfer must be conducted in a permitted ambulance if it is determined that the patient needs, or is likely to need, medical attention during transport. If the emergency medical technician or paramedic believes the level of patient care required during the transfer is beyond his or her capability, the medical director, or his or her designee, must be contacted for clearance prior to conducting the transfer. If necessary, the medical director, or his or her designee, shall attempt to contact the treating physician for consultation to determine the appropriateness of the transfer.

(3) Infants less than 28 days old or infants weighing less than 5 kilograms, who require critical care interfacility transport to a neonatal intensive care unit, shall be transported in a permitted advanced life support or basic life support transport ambulance, or in a permitted advanced life support or basic life support ambulance that is recognized by the department as meeting designated criteria for neonatal interfacility critical care transport.

History.—ss. 7, 25, ch. 82-402; s. 13, ch. 83-196; ss. 6, 36, ch. 92-78; s. 792, ch. 95-148; s. 44, ch. 97-237; s. 108, ch. 2000-318; s. 16, ch. 2015-4.



401.26 - Vehicle permits for basic life support and advanced life support services.

401.26 Vehicle permits for basic life support and advanced life support services.—

(1) Every licensee shall possess a valid permit for each transport vehicle, advanced life support nontransport vehicle, and aircraft in use. Applications for such permits shall be made upon forms prescribed by the department. The licensee shall provide documentation that each vehicle for which a permit is sought meets the appropriate requirements for a basic life support or advanced life support service vehicle, whichever is applicable, as specified by rule of the department. A permit is not required for an advanced life support nontransport vehicle that is intended to be used for scene supervision, incident command, or the augmentation of supplies.

(2) To receive a valid permit, the applicant must submit a completed application form for each vehicle or aircraft for which a permit is desired, pay the appropriate fees established as provided in s. 401.34, and provide documentation that each vehicle or aircraft meets the following requirements as established by rule of the department; the vehicle or aircraft must:

(a) Be furnished with essential medical supplies and equipment which is in good working order.

(b) Meet appropriate standards for design and construction.

(c) Be equipped with an appropriate communication system.

(d) Meet appropriate safety standards.

(e) Meet sanitation and maintenance standards.

(f) Be insured for an appropriate sum against injuries to or the death of any person arising out of an accident.

(3) The department may deny, suspend, or revoke a permit if it determines that the vehicle, aircraft, or equipment fails to meet the requirements specified in this part or in the rules of the department.

(4) A permit issued in accordance with this section will expire automatically concurrent with the service license.

(5) In order to renew a vehicle or aircraft permit issued pursuant to this part, the applicant must:

(a) Submit a renewal application. Such application must be received by the department not more than 90 days or less than 30 days prior to the expiration of the permit.

(b) Submit the appropriate fee or fees, established as provided in s. 401.34.

(c) Provide documentation that current standards for issuance of a permit are met.

(6) The department shall establish criteria and time limits for substitution of permitted vehicles that are out of service for maintenance purposes.

(7) The department shall adopt and enforce rules necessary to administer this section.

History.—s. 6, ch. 73-126; s. 3, ch. 76-168; s. 250, ch. 77-147; s. 1, ch. 77-457; s. 19, ch. 78-95; ss. 7, 10, ch. 79-280; ss. 2, 3, ch. 81-318; ss. 9, 24, 25, ch. 82-402; s. 13, ch. 83-196; s. 56, ch. 83-218; s. 8, ch. 84-317; s. 58, ch. 86-220; ss. 7, 36, ch. 92-78; s. 19, ch. 98-151.



401.265 - Medical directors.

401.265 Medical directors.—

(1) Each basic life support transportation service or advanced life support service must employ or contract with a medical director. The medical director must be a licensed physician; a corporation, association, or partnership composed of physicians; or physicians employed by any hospital that delivers in-hospital emergency medical services and employs or contracts with physicians specifically for that purpose. Such a hospital, physician, corporation, association, or partnership must designate one physician from that organization to be medical director at any given time. The medical director must supervise and assume direct responsibility for the medical performance of the emergency medical technicians and paramedics operating for that emergency medical services system. The medical director must perform duties including advising, consulting, training, counseling, and overseeing of services, including appropriate quality assurance but not including administrative and managerial functions.

(2) Each medical director shall establish a quality assurance committee to provide for quality assurance review of all emergency medical technicians and paramedics operating under his or her supervision. If the medical director has reasonable belief that conduct by an emergency medical technician or paramedic may constitute one or more grounds for discipline as provided by this part, he or she shall document facts and other information related to the alleged violation. The medical director shall report to the department any emergency medical technician or paramedic whom the medical director reasonably believes to have acted in a manner which might constitute grounds for disciplinary action. Such a report of disciplinary concern must include a statement and documentation of the specific acts of the disciplinary concern. Within 7 days after receipt of such a report, the department shall provide the emergency medical technician or paramedic a copy of the report of the disciplinary concern and documentation of the specific acts related to the disciplinary concern. If the department determines that the report is insufficient for disciplinary action against the emergency medical technician or paramedic pursuant to s. 401.411, the report shall be expunged from the record of the emergency medical technician or paramedic.

(3) Any medical director who in good faith gives oral or written instructions to certified emergency medical services personnel for the provision of emergency care shall be deemed to be providing emergency medical care or treatment for the purposes of s. 768.13(2).

(4) Each medical director who uses a paramedic or emergency medical technician to perform blood pressure screening, health promotion, and wellness activities, or to administer immunization on any patient under a protocol as specified in s. 401.272, which is not in the provision of emergency care, is liable for any act or omission of any paramedic or emergency medical technician acting under his or her supervision and control when performing such services.

(5) The department shall adopt and enforce all rules necessary to administer this section.

History.—ss. 6, 25, ch. 82-402; ss. 12, 13, ch. 83-196; s. 8, ch. 88-186; s. 15, ch. 89-275; s. 13, ch. 89-283; s. 70, ch. 89-374; ss. 8, 36, ch. 92-78; s. 34, ch. 93-211; s. 793, ch. 95-148; s. 45, ch. 97-237; s. 3, ch. 98-87; s. 20, ch. 98-151.



401.268 - Protocols with regional poison control centers.

401.268 Protocols with regional poison control centers.—By October 1, 1999, each licensee shall implement a prehospital emergency dispatch protocol with the regional poison control center established pursuant to s. 395.1027. The prehospital emergency dispatch protocol shall be developed by the licensee’s medical director in conjunction with the designated regional poison control center responsible for the geographic area in which the licensee operates. The protocol shall define toxic substances and describe the procedure by which the designated regional poison control center may be consulted by the licensee. If a call is transferred to the regional poison control center in accordance with the protocol established under this section and s. 395.1027, the regional poison control center shall assume responsibility and liability for the call.

History.—s. 2, ch. 98-7.



401.27 - Personnel; standards and certification.

401.27 Personnel; standards and certification.—

(1) Each permitted ambulance not specifically exempted from this part, when transporting a person who is sick, injured, wounded, incapacitated, or helpless, must be occupied by at least two persons, one of whom must be a certified emergency medical technician, certified paramedic, or licensed physician and one of whom must be a driver who meets the requirements for ambulance drivers. This subsection does not apply to interfacility transfers governed by s. 401.252(1).

(2) The department shall establish by rule educational and training criteria and examinations for the certification and recertification of emergency medical technicians and paramedics. Such rules must require, but need not be limited to:

(a) For emergency medical technicians, proficiency in techniques identified in s. 401.23(7) and in rules of the department.

(b) For paramedics, proficiency in techniques identified in s. 401.23(1) and in rules of the department.

(3) Any person who desires to be certified or recertified as an emergency medical technician or paramedic must apply to the department under oath on forms provided by the department which shall contain such information as the department reasonably requires, which may include affirmative evidence of ability to comply with applicable laws and rules. The department shall determine whether the applicant meets the requirements specified in this section and in rules of the department and shall issue a certificate to any person who meets such requirements.

(4) An applicant for certification or recertification as an emergency medical technician or paramedic must:

(a) Have completed an appropriate training program as follows:

1. For an emergency medical technician, an emergency medical technician training program approved by the department as equivalent to the most recent EMT-Basic National Standard Curriculum or the National EMS Education Standards of the United States Department of Transportation;

2. For a paramedic, a paramedic training program approved by the department as equivalent to the most recent EMT-Paramedic National Standard Curriculum or the National EMS Education Standards of the United States Department of Transportation;

(b) Certify under oath that he or she is not addicted to alcohol or any controlled substance;

(c) Certify under oath that he or she is free from any physical or mental defect or disease that might impair the applicant’s ability to perform his or her duties;

(d) Within 2 years after program completion have passed an examination developed or required by the department;

(e)1. For an emergency medical technician, hold a current American Heart Association cardiopulmonary resuscitation course card or an American Red Cross cardiopulmonary resuscitation course card or its equivalent as defined by department rule;

2. For a paramedic, hold a certificate of successful course completion in advanced cardiac life support from the American Heart Association or its equivalent as defined by department rule;

(f) Submit the certification fee and the nonrefundable examination fee prescribed in s. 401.34, which examination fee will be required for each examination administered to an applicant; and

(g) Submit a completed application to the department, which application documents compliance with paragraphs (a), (b), (c), (e), (f), and this paragraph, and, if applicable, paragraph (d). The application must be submitted so as to be received by the department at least 30 calendar days before the next regularly scheduled examination for which the applicant desires to be scheduled.

(5) The certification examination must be offered monthly. The department shall issue an examination admission notice to the applicant advising him or her of the time and place of the examination for which he or she is scheduled. Individuals achieving a passing score on the certification examination may be issued a temporary certificate with their examination grade report. The department must issue an original certification within 45 days after the examination. Examination questions and answers are not subject to discovery but may be introduced into evidence and considered only in camera in any administrative proceeding under chapter 120. If an administrative hearing is held, the department shall provide challenged examination questions and answers to the administrative law judge. The department shall establish by rule the procedure by which an applicant, and the applicant’s attorney, may review examination questions and answers in accordance with s. 119.071(1)(a).

(6)(a) The department shall establish by rule a procedure for biennial renewal certification of emergency medical technicians. Such rules must require a United States Department of Transportation refresher training program of at least 30 hours as approved by the department every 2 years. The refresher program may be offered in multiple presentations spread over the 2-year period. The rules must also provide that the refresher course requirement may be satisfied by passing a challenge examination.

(b) The department shall establish by rule a procedure for biennial renewal certification of paramedics. Such rules must require candidates for renewal to have taken at least 30 hours of continuing education units during the 2-year period. The rules must provide that the continuing education requirement may be satisfied by passing a challenge examination.

(7) A physician, physician assistant, dentist, or registered nurse may be certified as a paramedic if the physician, physician assistant, dentist, or registered nurse is certified in this state as an emergency medical technician, has passed the required emergency medical technician curriculum, has successfully completed an advanced cardiac life support course, has passed the examination for certification as a paramedic, and has met other certification requirements specified by rule of the department. A physician, physician assistant, dentist, or registered nurse so certified must be recertified under this section.

(8) Each emergency medical technician certificate and each paramedic certificate will expire automatically and may be renewed if the holder meets the qualifications for renewal as established by the department. A certificate that is not renewed at the end of the 2-year period will automatically revert to an inactive status for a period not to exceed two renewal periods. Such certificate may be reactivated and renewed within the two renewal periods if the certificateholder meets all other qualifications for renewal, including continuing education requirements, and pays a $25 late fee. The certificateholder also must pass the certification examination to reactivate the certificate during the second of the two renewal periods. Reactivation shall be in a manner and on forms prescribed by department rule.

(9) The department may suspend or revoke a certificate at any time if it determines that the holder does not meet the applicable qualifications.

(10) The department may provide by rule for physically disabled persons to take and be provided with the results of the written portion of the emergency medical technician certification examination or paramedic certification examination. However, such persons may not receive any special assistance in completing the examination. An individual who achieves a passing grade on the emergency medical technician certification examination or paramedic certification examination may be issued a limited emergency medical technician certificate or a limited paramedic certificate. An individual issued a limited certificate may not perform patient care or treatment activities.

(11)(a) A certificateholder may request that his or her emergency medical technician certificate or paramedic certificate be placed on inactive status by applying to the department before his or her current certification expires and paying a fee set by the department not to exceed $50.

(b)1. A certificateholder whose certificate has been on inactive status for 1 year or less following the date his or her emergency medical technician certificate or paramedic certificate expired may renew his or her certificate pursuant to the rules adopted by the department and upon payment of a late renewal fee set by the department not to exceed $100.

2. A certificateholder whose certificate has been on inactive status for more than 1 year may renew his or her certificate pursuant to rules adopted by the department. To renew, the certificateholder must pass the certification examination and complete continuing education requirements and a field internship.

(c) A certificate which has been inactive for more than 6 years automatically expires and may not be reinstated.

(12) An applicant for certification as an emergency medical technician or paramedic who is trained outside the state, or trained in the military, must provide proof of a current, nationally recognized emergency medical technician or paramedic certification or registration that is recognized by the department and based upon successful completion of a training program approved by the department as being equivalent to the most recent EMT-Basic or EMT-Paramedic National Standard Curriculum or the National EMS Education Standards of the United States Department of Transportation and hold a current certificate of successful course completion in cardiopulmonary resuscitation (CPR) or advanced cardiac life support for emergency medical technicians or paramedics, respectively, to be eligible for the certification.

(13) The department shall adopt a standard state insignia for emergency medical technicians and paramedics. The department shall establish by rule the requirements to display the state emergency medical technician and paramedic insignia. The rules may not require a person to wear the standard insignia but must require that if a person wears any insignia that identifies the person as a certified emergency medical technician or paramedic in this state, the insignia must be the standard state insignia adopted under this section. The insignia must denote the individual’s level of certification at which he or she is functioning.

History.—s. 7, ch. 73-126; s. 3, ch. 76-168; s. 251, ch. 77-147; s. 1, ch. 77-257; s. 2, ch. 77-347; s. 1, ch. 77-457; s. 19, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 10, 24, 25, ch. 82-402; ss. 6, 12, 13, ch. 83-196; s. 9, ch. 84-317; s. 1, ch. 86-74; s. 59, ch. 86-220; ss. 9, 36, ch. 92-78; s. 794, ch. 95-148; s. 46, ch. 97-237; s. 30, ch. 99-397; s. 18, ch. 2001-53; s. 42, ch. 2004-335; s. 49, ch. 2005-251; s. 1, ch. 2007-145; s. 4, ch. 2013-128; s. 93, ch. 2014-17; s. 9, ch. 2016-230.



401.2701 - Emergency medical services training programs.

401.2701 Emergency medical services training programs.—

(1) Any private or public institution in Florida desiring to conduct an approved program for the education of emergency medical technicians and paramedics shall:

(a) Submit a completed application on a form provided by the department, which must include:

1. Evidence that the institution is in compliance with all applicable requirements of the Department of Education.

2. Evidence of an affiliation agreement with a hospital that has an emergency department staffed by at least one physician and one registered nurse.

3. Evidence of an affiliation agreement with a current emergency medical services provider that is licensed in this state. Such agreement shall include, at a minimum, a commitment by the provider to conduct the field experience portion of the education program.

4. Documentation verifying faculty, including:

a. A medical director who is a licensed physician meeting the applicable requirements for emergency medical services medical directors as outlined in this chapter and rules of the department. The medical director shall have the duty and responsibility of certifying that graduates have successfully completed all phases of the education program and are proficient in basic or advanced life support techniques, as applicable.

b. A program director responsible for the operation, organization, periodic review, administration, development, and approval of the program.

5. Documentation verifying that the curriculum:

a. Meets the most recent Emergency Medical Technician-Basic National Standard Curriculum or the National EMS Education Standards approved by the department for emergency medical technician programs and Emergency Medical Technician-Paramedic National Standard Curriculum or the National EMS Education Standards approved by the department for paramedic programs.

b. Includes 2 hours of instruction on the trauma scorecard methodologies for assessment of adult trauma patients and pediatric trauma patients as specified by the department by rule.

6. Evidence of sufficient medical and educational equipment to meet emergency medical services training program needs.

(b) Receive a scheduled site visit from the department to the applicant’s institution. Such site visit shall be conducted within 30 days after notification to the institution that the application was accepted. During the site visit, the department must determine the applicant’s compliance with the following criteria:

1. Emergency medical technician programs must be a minimum of 110 hours, with at least 20 hours of supervised clinical supervision, including 10 hours in a hospital emergency department.

2. Paramedic programs must be available only to Florida-certified emergency medical technicians or an emergency medical technician applicant who will obtain Florida certification prior to completion of phase one of the paramedic program. Paramedic programs must be a minimum of 700 hours of didactic and skills practice components, with the skills laboratory student-to-instructor ratio not exceeding six to one. Paramedic programs must provide a field internship experience aboard an advanced life support permitted ambulance. However, a portion of the field internship experience may be satisfied aboard an advanced life support permitted vehicle other than an ambulance as determined by rule of the department.

(2) After completion of the site visit, the department shall prepare a report which shall be provided to the institution. Upon completion of the report, the application shall be deemed complete and the provisions of s. 120.60 shall apply.

(3) If the program is approved, the department must issue the institution a 2-year certificate of approval as an emergency medical technician training program or a paramedic training program. If the application is denied, the department must notify the applicant of any areas of strength, areas needing improvement, and any suggested means of improvement of the program. A denial notification shall be provided to the applicant so as to allow the applicant 5 days prior to the expiration of the application processing time in s. 120.60 to advise the department in writing of its intent to submit a plan of correction. Such intent notification shall provide the time for application processing in s. 120.60. The plan of correction must be submitted to the department within 30 days of the notice. The department shall advise the applicant of its approval or denial of the plan of correction within 30 days of receipt. The denial of the plan of correction or denial of the application may be reviewed as provided in chapter 120.

(4) Approved emergency medical services training programs must maintain records and reports that must be made available to the department, upon written request. Such records must include student applications, records of attendance, records of participation in hospital clinic and field training, medical records, course objectives and outlines, class schedules, learning objectives, lesson plans, number of applicants, number of students accepted, admission requirements, description of qualifications, duties and responsibilities of faculty, and correspondence.

(5) Each approved program must notify the department within 30 days after any change in the professional or employment status of faculty. Each approved program must require its students to pass a comprehensive final written and practical examination evaluating the skills described in the current United States Department of Transportation EMT-Basic or EMT-Paramedic National Standard Curriculum or the National EMS Education Standards and approved by the department. Each approved program must issue a certificate of completion to program graduates within 14 days after completion.

History.—s. 31, ch. 99-397; s. 1, ch. 2009-181; s. 5, ch. 2013-128.



401.271 - Certification of emergency medical technicians and paramedics who are on active duty with the Armed Forces of the United States.

401.271 Certification of emergency medical technicians and paramedics who are on active duty with the Armed Forces of the United States.—Any member of the Armed Forces of the United States on active duty who, at the time he or she became a member, was in good standing with the department and was entitled to practice as an emergency medical technician or paramedic in the state remains in good standing without registering, paying dues or fees, or performing any other act, as long as he or she is a member of the Armed Forces of the United States on active duty and for a period of 6 months after his or her discharge from active duty as a member of the Armed Forces of the United States.

History.—s. 2, ch. 91-145; s. 795, ch. 95-148; s. 88, ch. 2012-184.



401.2715 - Recertification training of emergency medical technicians and paramedics.

401.2715 Recertification training of emergency medical technicians and paramedics.—

(1) The department shall establish by rule criteria for all emergency medical technician and paramedic recertification training. The rules shall provide that all recertification training equals at least 30 hours, includes the performance parameters for adult and pediatric emergency medical clinical care, and is documented through a system of recordkeeping.

(2) Any individual, institution, school, corporation, or governmental entity may conduct emergency medical technician or paramedic recertification training upon application to the department and payment of a nonrefundable fee to be deposited into the Emergency Medical Services Trust Fund. Institutions conducting department-approved educational programs as provided in this chapter and licensed ambulance services are exempt from the application process and payment of fees. The department shall adopt rules for the application and payment of a fee not to exceed the actual cost of administering this approval process.

(3) To be eligible for recertification as provided in s. 401.27, certified emergency medical technicians and paramedics must provide proof of completion of training conducted pursuant to this section. The department shall accept the written affirmation of a licensee’s or a department-approved educational program’s medical director as documentation that the certificateholder has completed a minimum of 30 hours of recertification training as provided herein.

History.—s. 32, ch. 99-397.



401.272 - Emergency medical services community health care.

401.272 Emergency medical services community health care.—

(1) The purpose of this section is to encourage more effective utilization of the skills of emergency medical technicians and paramedics by enabling them to perform, in partnership with local county health departments, specific additional health care tasks that are consistent with the public health and welfare.

(2) Notwithstanding any other provision of law to the contrary:

(a) Paramedics or emergency medical technicians may perform health promotion and wellness activities and blood pressure screenings in a nonemergency environment, within the scope of their training, and under the direction of a medical director. As used in this paragraph, the term “health promotion and wellness” means the provision of public health programs pertaining to the prevention of illness and injury.

(b) Paramedics may administer immunizations in a nonemergency environment, within the scope of their training, and under the direction of a medical director. There must be a written agreement between the paramedic’s medical director and the county health department located in each county in which the paramedic administers immunizations. This agreement must establish the protocols, policies, and procedures under which the paramedic must operate.

(3) Each medical director under whose direction a paramedic administers immunizations must verify and document that the paramedic has received sufficient training and experience to administer immunizations. The verification must be documented on forms developed by the department, and the completed forms must be maintained at the service location of the licensee and made available to the department upon request.

(4) The department may adopt and enforce all rules necessary to enforce the provisions relating to a paramedic’s administration of immunizations and the performance of health promotion and wellness activities and blood pressure screenings by a paramedic or emergency medical technician in a nonemergency environment.

History.—s. 1, ch. 98-87.



401.273 - Emergency medical technician and paramedic registry for disasters and emergencies.

401.273 Emergency medical technician and paramedic registry for disasters and emergencies.—

(1) The department shall include on its forms for the certification or recertification of emergency medical technicians and paramedics who could assist the department in the event of a disaster a question asking if the practitioner would be available to provide health care services in special needs shelters or to help staff disaster medical assistance teams during times of emergency or major disaster. The names of the emergency medical technicians and paramedics who answer affirmatively shall be maintained by the department as a registry for disasters and emergencies.

(2) A certificateholder may perform the functions of an emergency medical technician or paramedic in a special needs shelter or as a member of a disaster medical assistance team, provided that such functions are performed only under the medical direction of a physician who is licensed under chapter 458 or chapter 459 and who has complied with the formal supervision requirements of s. 458.348.

History.—s. 18, ch. 2000-140.



401.281 - Drivers.

401.281 Drivers.—

(1) Each licensee is responsible for assuring that its vehicles are driven only by trained, experienced, and otherwise qualified personnel. The licensee must, at a minimum, document that each of its drivers:

(a) Is at least 18 years of age;

(b) Certifies under oath that he or she is not addicted to alcohol or any controlled substance;

(c) Certifies under oath that he or she is free from any physical or mental defect or disease that might impair his or her ability to drive an ambulance;

(d) Upon initial designation as a driver, has not, within the past 3 years, been convicted of driving under the influence of alcohol or controlled substances and has not had a driver license suspended under the point system provided for in chapter 322;

(e) Possesses a valid driver license issued under chapter 322, is trained in the safe operation of emergency vehicles, and has completed an emergency vehicle operator’s course or the reasonable equivalent as approved by the department; however, this paragraph applies only to a driver of a land vehicle;

(f) Possesses a valid American Red Cross or National Safety Council standard first aid course card or its equivalent; and

(g) Possesses a valid American Red Cross or American Heart Association cardiopulmonary resuscitation card.

(2) The department shall periodically inspect licensees for verification of compliance with this section. Services that are unable to verify compliance are subject to disciplinary action as provided in this part.

History.—ss. 11, 25, ch. 82-402; ss. 8, 13, ch. 83-196; s. 10, ch. 84-317; s. 60, ch. 86-220; s. 56, ch. 89-282; ss. 10, 36, ch. 92-78; s. 796, ch. 95-148; s. 2, ch. 2009-181.



401.2915 - Automated external defibrillators.

401.2915 Automated external defibrillators.—It is the intent of the Legislature that an automated external defibrillator may be used by any person for the purpose of saving the life of another person in cardiac arrest. In order to achieve that goal, the Legislature intends to encourage training in lifesaving first aid and set standards for and encourage the use of automated external defibrillators.

(1) As used in this section, the term:

(a) “Automated external defibrillator” means a device as defined in s. 768.1325(2)(b).

(b) “Defibrillation” means the administration of a controlled electrical charge to the heart to restore a viable cardiac rhythm.

(2) In order to promote public health and safety:

(a) All persons who use an automated external defibrillator are encouraged to obtain appropriate training, to include completion of a course in cardiopulmonary resuscitation or successful completion of a basic first aid course that includes cardiopulmonary resuscitation training, and demonstrated proficiency in the use of an automated external defibrillator.

(b) Any person or entity in possession of an automated external defibrillator is encouraged to notify the local emergency medical services medical director or the local public safety answering point, as defined in s. 365.172(3), of the location of the automated external defibrillator.

(c) Any person who uses an automated external defibrillator shall activate the emergency medical services system as soon as possible upon use of the automated external defibrillator.

(3) Any person who intentionally or willfully:

(a) Tampers with or otherwise renders an automated external defibrillator inoperative, except during such time as the automated external defibrillator is being serviced, tested, repaired, recharged, or inspected or except pursuant to court order; or

(b) Obliterates the serial number on an automated external defibrillator for purposes of falsifying service records,

commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Paragraph (a) does not apply to the owner of the automated external defibrillator or the owner’s authorized representative or agent.

(4) Each local and state law enforcement vehicle may carry an automated external defibrillator.

History.—s. 1, ch. 97-34; s. 3, ch. 2001-76; s. 1, ch. 2005-109; s. 1, ch. 2006-206; s. 1, ch. 2008-101; s. 3, ch. 2012-177.



401.2916 - Educational campaign.

401.2916 Educational campaign.—The Department of Health shall implement an educational campaign to inform any person who acquires an automated external defibrillator device of the scope and limitations of the immunity from liability provided under s. 768.1325.

History.—s. 5, ch. 2006-125; s. 2, ch. 2006-206.



401.30 - Records.

401.30 Records.—

(1) Each licensee must maintain accurate records of emergency calls on forms that contain such information as is required by the department. These records must be available for inspection by the department at any reasonable time, and copies thereof must be furnished to the department upon request. The department shall give each licensee notice of what information such forms must contain.

(2) Each licensee must provide the receiving hospital with a copy of an individual patient care record for each patient who is transported to the hospital. The information contained in the record and the method and timeframe for providing the record shall be prescribed by rule of the department.

(3) Reports to the department from licensees which cover statistical data are public records, except that the names of patients and other patient-identifying information contained in such reports are confidential and exempt from the provisions of s. 119.07(1). Any record furnished by a licensee at the request of the department must be a true and certified copy of the original record and may not be altered or have information deleted.

(4) Records of emergency calls which contain patient examination or treatment information are confidential and exempt from the provisions of s. 119.07(1) and may not be disclosed without the consent of the person to whom they pertain, but appropriate limited disclosure may be made without such consent:

(a) To the person’s guardian, to the next of kin if the person is deceased, or to a parent if the person is a minor;

(b) To hospital personnel for use in conjunction with the treatment of the patient;

(c) To the department;

(d) To the service medical director;

(e) For use in a critical incident stress debriefing. Any such discussions during a critical incident stress debriefing shall be considered privileged communication under s. 90.503;

(f) In any civil or criminal action, unless otherwise prohibited by law, upon the issuance of a subpoena from a court of competent jurisdiction and proper notice by the party seeking such records, to the patient or his or her legal representative; or

(g) To a local trauma agency or a regional trauma agency, or a panel or committee assembled by such an agency to assist the agency in performing quality assurance activities in accordance with a plan approved under s. 395.401. Records obtained under this paragraph are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

This subsection does not prohibit the department or a licensee from providing information to any law enforcement agency or any other regulatory agency responsible for the regulation or supervision of emergency medical services and personnel.

(5) The department shall adopt and enforce all rules necessary to administer this section.

History.—s. 10, ch. 73-126; s. 3, ch. 76-168; s. 254, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 12, 24, 25, ch. 82-402; s. 13, ch. 83-196; s. 11, ch. 84-317; s. 40, ch. 87-225; s. 17, ch. 90-344; ss. 12, 36, ch. 92-78; s. 5, ch. 94-260; s. 1058, ch. 95-148; s. 233, ch. 96-406; s. 21, ch. 98-151; s. 33, ch. 99-397.



401.31 - Inspection and examination.

401.31 Inspection and examination.—

(1) In order to carry out the requirements of this part, the department shall periodically and randomly inspect licensees for compliance with the requirements of this part and departmental rules. The department shall conduct inspections without impeding patient care.

(2) The department shall, in the course of the inspections provided for in subsection (1), determine the continuing compliance of each business, service, ambulance, and piece of vehicle equipment and all personnel with the requirements of this part, the rules of the department, and the applicable vehicle safety requirements of chapter 316 relating to:

(a) Exhaust system;

(b) Exterior lights; headlights, high and low beam; turn signals; brake lights; taillights; and red emergency lights;

(c) Horn;

(d) Windshield and windshield wipers;

(e) Mirrors;

(f) Tires; and

(g) Siren.

(3) The refusal of a licensee to allow an inspection is a ground for revocation of the licensee’s license.

(4) Upon completion of an inspection, the department may request an inspection corrective action statement from a licensee stating that any violation found during the inspection has been corrected. The department shall adopt, by rule, procedures which provide for categories of violations, the type of violations in each category, the time for correcting violations in each category, and the time for returning the inspection corrective action statement to the department. Failure of a licensee to submit the inspection corrective action statement within the required time is a ground for discipline under s. 401.411.

History.—s. 11, ch. 73-126; s. 3, ch. 76-168; s. 255, ch. 77-147; s. 3, ch. 77-347; s. 1, ch. 77-457; ss. 8, 10, ch. 79-280; ss. 2, 3, ch. 81-318; ss. 13, 24, 25, ch. 82-402; ss. 12, 13, ch. 83-196; s. 12, ch. 84-317; s. 61, ch. 86-220; ss. 13, 36, ch. 92-78.



401.321 - Transferability of license; effect of sale, transfer, assignment, or lease of service.

401.321 Transferability of license; effect of sale, transfer, assignment, or lease of service.—

(1) Each license is valid only for the licensee to whom it is issued and is not subject to sale, assignment, or other transfer, voluntary or involuntary. A license or permit is valid only for the service location for which it was originally issued.

(2) A license will automatically expire when a licensee changes his or her service location or service name as registered with the department. The expired license must be surrendered by the licensee, and the department shall issue a new license for the balance of the term under the expired license upon receipt of a completed application and a fee of $30.

(3) An application for a new license is required when:

(a) A majority of the ownership or a controlling interest of a service is transferred or assigned; and

(b) A lessee agrees to undertake or provide services to the extent that legal liability for the service rests with the lessee.

The application for a new license showing such change must be submitted so as to be received by the department at least 60 days prior to the date of the sale, transfer, assignment, or lease.

History.—s. 13, ch. 84-317; s. 1, ch. 85-65; s. 49, ch. 85-81; ss. 14, 36, ch. 92-78; s. 797, ch. 95-148.



401.33 - Exemptions.

401.33 Exemptions.—The following are exempt from this part:

(1) A privately owned vehicle not ordinarily used in the business of transporting persons who are sick, injured, wounded, incapacitated, or helpless.

(2) A vehicle rendering services as an ambulance during a major catastrophe or emergency when ambulances with permits based in the locality of the catastrophe or emergency are incapacitated or insufficient in number to render the services needed.

(3) Any ambulance service provider licensed in another state or territory of the United States, except that any such provider receiving a person within this state for transport to a location within this state must comply with this part.

(4) Any ambulance owned and operated by the Federal Government.

(5) A vehicle under the direct supervision of a licensed physician and used as an integral part of a private industrial safety or emergency management plan within a privately owned and controlled area, which vehicle may from time to time be used to transport persons in need of medical attention, but which is not available to the public and which does not routinely transport patients.

History.—s. 13, ch. 73-126; s. 1, ch. 74-334; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 12, ch. 79-280; s. 258, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 14, 24, 25, ch. 82-402; s. 13, ch. 83-196; s. 42, ch. 83-334; s. 14, ch. 84-317; s. 67, ch. 86-220; ss. 15, 36, ch. 92-78.



401.34 - Fees.

401.34 Fees.—

(1) Each organization subject to this part must pay to the department the following nonrefundable fees, and these fees must be deposited into the Emergency Medical Services Trust Fund to be applied solely for salaries and expenses of the department incurred in implementing and enforcing this part:

(a) Basic life support service license application: $660, to be paid biennially.

(b) Advanced life support service license application: $1,375, to be paid biennially.

(c) Original or renewal vehicle permit application for basic or advanced life support: $25, to be paid biennially.

(d) Air ambulance service application: $1,375, to be paid biennially.

(e) Original or renewal aircraft permit application for air ambulance: $25, to be paid biennially.

(2) Each person subject to this part must pay to the department the following nonrefundable fees, and these fees must be deposited into the Medical Quality Assurance Trust Fund:

(a) Emergency medical technician certification examination application: $40.

(b) Emergency medical technician original certificate application: $35.

(c) Emergency medical technician renewal certificate application: $20, to be paid biennially.

(d) Paramedic certification examination application: $40.

(e) Paramedic original certificate application: $45.

(f) Paramedic renewal certificate application: $45, to be paid biennially.

(3) A volunteer emergency medical services provider licensed by the department and persons actively serving with the provider without pay are not required to pay any of the fees set by the department for licensure, vehicle permits, or personnel certification. A licensee that charges any service fee is not entitled to this exemption. An emergency medical technician or paramedic certificate issued in accordance with this volunteer fee exemption provision is invalid while the certificateholder is performing his or her duties in a paid capacity.

(4)(a) If a certificate, license, or permit issued under this part is lost or destroyed, the person or entity to whom the certificate, license, or permit was issued may, upon payment of a fee to be set by the department not to exceed $10, obtain a duplicate, or substitute thereof.

(b) Upon surrender of the original emergency medical technician or paramedic certificate and receipt of a replacement fee to be set by the department not to exceed $10, the department shall issue a replacement certificate to make a change in name.

(5) The department may provide same-day grading of the examination for an applicant for emergency medical technician or paramedic certification.

(6) The department may offer walk-in eligibility determination and examination to applicants for emergency medical technician or paramedic certification who pay to the department a nonrefundable fee to be set by the department not to exceed $65. The fee is in addition to the certification fee and examination fee. The department must establish locations and times for eligibility determination and examination.

(7) The cost of emergency medical technician or paramedic certification examination review may not exceed $50.

History.—s. 14, ch. 73-126; s. 2, ch. 74-334; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 4, ch. 77-347; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 15. 24, 25, ch. 82-402; ss. 7, 12, 13, ch. 83-196; s. 15, ch. 84-317; s. 62, ch. 86-220; ss. 16, 36, ch. 92-78; s. 798, ch. 95-148; s. 1, ch. 2013-130; s. 17, ch. 2015-4.



401.345 - Emergency Medical Services Trust Fund.

401.345 Emergency Medical Services Trust Fund.—

(1) There is created the Emergency Medical Services Trust Fund in the State Treasury, which shall be used exclusively for those purposes provided by law.

(2) Any funds appropriated in the General Appropriations Act for functions related to emergency medical services, and any other funds that become available for functions related to emergency medical services, must be deposited in the Emergency Medical Services Trust Fund.

History.—s. 17, ch. 92-78.



401.35 - Rules.

401.35 Rules.—The department shall adopt rules, including definitions of terms, necessary to carry out the purposes of this part.

(1) The rules must provide at least minimum standards governing:

(a) Sanitation, safety, and maintenance of basic life support and advanced life support vehicles and air ambulances.

(b) Emergency medical technician, paramedic, and driver training and qualifications.

(c) Ground ambulance and vehicle equipment and supplies at least as comprehensive as those published in the most current edition of the American College of Surgeons, Committee on Trauma, list of essential equipment for ambulances, as interpreted by rules of the department.

(d) Ground ambulance or vehicle design and construction at least equal to those most currently recommended by the United States General Services Administration as interpreted by rules of the department.

(e) Staffing of basic life support and advanced life support vehicles.

(f) Two-way communications for basic life support services and advanced life support services.

(g) Advanced life support services equipment.

(h) Programs of training for emergency medical technicians and paramedics.

(i) Vehicles, equipment, communications, and minimum staffing qualifications for air ambulance services.

(j) Ambulance driver qualifications, training, and experience.

(k) Optional use of telemetry by licensees.

(l) Licensees’ security and storage of controlled substances, medications, and fluids, not inconsistent with the provisions of chapter 499 or chapter 893.

(2) The rules must establish application requirements for licensure and certification. Pursuant thereto, the department must develop application forms for basic life support services and advanced life support services. An application for each respective service license must include, but is not limited to:

(a) The name and business address of the operator and owner of the service or proposed service.

(b) The name under which the applicant will operate.

(c) A list of the names and addresses of all officers, directors, and shareholders of the applicant.

(d) A description of each vehicle to be used, including the make, model, year of manufacture, mileage, and vehicle identification number (VIN); the state or federal aviation or marine registration number, when applicable; and the color scheme, insignia, name, monogram, or other distinguishing characteristics to be used to designate the applicant’s vehicle or vehicles.

(e) The service location from which the service will operate.

(f) A statement reasonably describing the geographic area or areas to be served by the applicant.

(g) A statement certifying that the applicant will provide continuous service 24 hours a day, 7 days a week, if a basic life support service license or an advanced life support service license is sought. Such service must be initiated within 30 days after issuance of the license.

(h) Such other information as the department determines reasonable and necessary.

(i) An oath, upon forms provided by the department which shall contain such information as the department reasonably requires, which may include affirmative evidence of ability to comply with applicable laws and rules.

(3) The rules must establish specifications regarding insignia and other ambulance identification. Any fire department may retain its fire department identity and may use such color scheme, insignia, name, monogram, or other distinguishing characteristic that is acceptable to the fire department for the purpose of designating its vehicles as advanced life support vehicles. However, those advanced life support service/fire rescue vehicles or ambulances operated by fire departments which were purchased in whole or in part with federal funds must comply with federal regulations pertaining to color schemes, emblems, and markings.

(4) The rules must establish circumstances and procedures under which emergency medical technicians and paramedics may honor orders by the patient’s physician not to resuscitate and the documentation and reporting requirements for handling such requests.

(5) The rules must establish requirements for licensees and certificateholders with respect to providing address information to the department; requirements for examinations, grading, and passing scores for certification; and requirements for determining whether a convicted felon whose civil rights have not been restored is eligible for certification or recertification.

History.—s. 15, ch. 73-126; s. 3, ch. 76-168; s. 257, ch. 77-147; s. 5, ch. 77-347; s. 1, ch. 77-457; ss. 8, 10, ch. 79-280; s. 259, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 16, 24, 25, ch. 82-402; ss. 9, 12, 13, ch. 83-196; s. 16, ch. 84-317; s. 63, ch. 86-220; ss. 18, 36, ch. 92-78; s. 34, ch. 99-397; s. 27, ch. 2000-242.



401.38 - Participation in federal programs.

401.38 Participation in federal programs.—The department shall develop federal funding proposals and apply for all federal funds available to carry out the purposes of this part. The department is authorized to participate in those federal programs aimed at the development of an integrated system of emergency medical service delivery to include injury control, rural system development, training, trauma system development, maternal and child health, highway safety, and the delivery of basic life support service and advanced life support service.

History.—s. 19, ch. 73-126; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 8, 10, ch. 79-280; ss. 2, 3, ch. 81-318; ss. 17, 24, 25, ch. 82-402; s. 13, ch. 83-196; s. 64, ch. 86-220; ss. 19, 36, ch. 92-78.



401.41 - Penalties.

401.41 Penalties.—

(1) Any person who:

(a) Uses or attempts to use a certificate, license, or permit that has been suspended, revoked, or terminated;

(b) Practices or holds himself or herself out as an emergency medical technician, paramedic, or ambulance driver without being so certified;

(c) Knowingly conceals information relating to violations of this part; or

(d) Knowingly makes false or fraudulent claims to procure, attempt to procure, or renew a certificate, license, or permit

is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Whoever willfully and with intent to defraud obtains or attempts to obtain services from a licensee is guilty of:

(a) A misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for the first offense; and

(b) A misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any subsequent offense.

(3) Whoever summons any emergency medical services vehicle pursuant to this part or reports that an emergency medical services vehicle is needed when he or she knows or has reason to know that the services of the vehicle are not needed is guilty of:

(a) A misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for the first offense; and

(b) A misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any subsequent offense.

(4) Each day that a violation of this part is committed or permitted to continue constitutes a separate and distinct offense under this section.

History.—s. 22, ch. 73-126; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 18, 24, 25, ch. 82-402; ss. 12, 13, ch. 83-196; s. 73, ch. 91-224; ss. 20, 36, ch. 92-78; s. 799, ch. 95-148; s. 7, ch. 96-293.



401.411 - Disciplinary action; penalties.

401.411 Disciplinary action; penalties.—

(1) The department may deny, suspend, or revoke a license, certificate, or permit or may reprimand or fine any licensee, certificateholder, or other person operating under this part for any of the following grounds:

(a) The violation of any rule of the department or any provision of this part.

(b) Being found guilty of, or pleading nolo contendere to, regardless of adjudication in any jurisdiction, a crime that relates to practice as an emergency medical technician or paramedic, or to practice in any other occupation, when operating under this part.

(c) Addiction to alcohol or any controlled substance.

(d) Engaging in or attempting to engage in the possession, except in legitimate duties under the supervision of a licensed physician, or the sale or distribution of any controlled substance as set forth in chapter 893.

(e) The conviction in any court in any state or in any federal court of a felony, unless the person’s civil rights have been restored.

(f) Knowingly making false or fraudulent claims; procuring, attempting to procure, or renewing a certificate, license, or permit by fakery, fraudulent action, or misrepresentation.

(g) Unprofessional conduct, including, but not limited to, any departure from or failure to conform to the minimal prevailing standards of acceptable practice under this part, including undertaking activities that the emergency medical technician, paramedic, health care professional, or other professional is not qualified by training or experience to perform.

(h) Sexual misconduct with a patient, including inducing or attempting to induce the patient to engage, or engaging or attempting to engage the patient, in sexual activity.

(i) The failure to give to the department, or its authorized representative, true information upon request regarding an alleged or confirmed violation of this part or rule of the department.

(j) Fraudulent or misleading advertising or advertising in an unauthorized category.

(k) Practicing as an emergency medical technician, paramedic, health care professional, or other professional operating under this part without reasonable skill and without regard for the safety of the public by reason of illness, drunkenness, or the use of drugs, narcotics, or chemicals or any other substance or as a result of any mental or physical condition.

(l) The failure to report to the department any person known to be in violation of this part.

(2) A suspension or revocation of a license or certificate is for all classifications unless the department, in its sole discretion, suspends or revokes one or more classifications thereof.

(3) One year after the revocation of a license or certificate, application may be made to the department for reinstatement; and the department may authorize reinstatement.

(4) Any charge of a violation of this part by a licensee affects only the license of the service location from which the violation is alleged to have occurred. Another license may not be issued to the same licensee for a new service location in the same county or any other county for a period of 3 years from the effective date of revocation.

(5) If the department finds that the terms of any such suspension have been violated, it may revoke such suspension immediately.

(6) If a person whose license, certificate, or permit has been suspended is found by the department to have violated any of the other provisions of this part, the department may revoke the license, certificate, or permit.

(7) In addition to any other administrative action authorized by law, the department may impose an administrative fine, not to exceed $1,000 per violation of this part or rule of the department. Each day of a violation constitutes a separate violation and is subject to a separate fine. In determining the amount of a fine, the department shall consider the following factors:

(a) The gravity of the violation, including the probability of death or disability as a result of the violation.

(b) Any actions taken to correct the violation.

(c) Any previous violations committed by the violator.

(8) All amounts collected under this section must be deposited into the Emergency Medical Services Trust Fund.

History.—ss. 19, 25, ch. 82-402; ss. 12, 13, ch. 83-196; s. 17, ch. 84-317; ss. 21, 36, ch. 92-78; s. 2, ch. 98-87; s. 2, ch. 2010-188.



401.414 - Complaint investigation procedures.

401.414 Complaint investigation procedures.—

(1) The department shall cause to be investigated any complaint that is filed before it if the complaint is in writing, signed by the complainant, and legally sufficient. A complaint is legally sufficient if it contains ultimate facts that show that a violation of this part, or of any rule adopted by the department, has occurred. The department may investigate or continue to investigate, and may take appropriate final action on, a complaint even though the original complainant withdraws his or her complaint or otherwise indicates a desire not to cause it to be investigated to completion. When an investigation of any person is undertaken, the department shall notify that person of the investigation and inform him or her of the substance of any complaint filed against him or her. The department may conduct an investigation without notifying any person if the act under investigation is a crime.

(2) The department shall expeditiously investigate each complaint. When its investigation is complete, the department shall prepare an investigative report. The report must contain the investigative findings and the recommendations of the department concerning the existence of probable cause.

(3) The complaint and all information obtained in the investigation by the department are confidential and exempt from the provisions of s. 119.07(1) until 10 days after probable cause has been found to exist by the department, or until the person who is the subject of the investigation waives confidentiality, whichever occurs first. This subsection does not prohibit the department from providing such information to any law enforcement agency or any other regulatory agency.

History.—s. 18, ch. 84-317; s. 1, ch. 85-65; s. 5, ch. 89-162; s. 18, ch. 90-344; ss. 22, 36, ch. 92-78; s. 800, ch. 95-148; s. 234, ch. 96-406.



401.421 - Injunctive relief; cease and desist notice; civil penalty; enforcement.

401.421 Injunctive relief; cease and desist notice; civil penalty; enforcement.—

(1) The State Surgeon General may cause to be instituted a civil action in circuit court for preliminary or permanent injunctive relief to remedy or prevent a violation of this part or any rule adopted by the department under this part.

(2)(a) If the department has probable cause to believe that any person not licensed by the department has provided prehospital or interfacility advanced life support or basic life support procedures or transportation services in this state not specifically authorized by law, the department may issue and deliver to such person a notice to cease and desist from such services. For the purpose of enforcing a cease and desist order, the department may file a petition, in the name of the state, seeking issuance of an injunction or a writ of mandamus against any person who violates any provisions of such order.

(b) In addition to or in lieu of any remedy provided in paragraph (a), the department may seek the imposition of a civil penalty by the circuit court for any violation for which the department may issue a notice to cease and desist under paragraph (a). The civil penalty must be no less than $500 and no more than $5,000 for each offense. The court may, in addition to any other remedy it finds appropriate, award to the prevailing party court costs and a reasonable attorney’s fee, and, if the department prevails, the court may also award reasonable costs of investigation. All amounts collected by the department under this paragraph must be deposited into the Emergency Medical Services Trust Fund.

History.—ss. 10, 13, ch. 83-196; ss. 23, 36, ch. 92-78; s. 52, ch. 2008-6.



401.425 - Emergency medical services quality assurance; immunity from liability.

401.425 Emergency medical services quality assurance; immunity from liability.—

(1) As used in this section, the term “emergency medical review committee” or “committee” means a committee of:

(a) An emergency medical service provider, a local or regional trauma agency as provided in s. 395.401, a quality assurance committee as provided in s. 401.265, or a local emergency medical services advisory council;

(b) A hospital licensed under chapter 395 which is directly responsible for a licensed emergency medical service provider; or

(c) The department, or employees, agents, or consultants of the department.

(2) An emergency medical review committee may review and evaluate the professional medical competence of emergency medical technicians and paramedics under the jurisdiction of such committee.

(3)(a) There shall be no monetary liability on the part of, and no cause of action shall arise against, any person, including any person acting as a witness, incident reporter to, or investigator for, an emergency medical review committee for any act or proceeding undertaken or performed within the scope of the functions of any emergency medical review committee if such action is taken without intentional fraud or malice.

(b) The provisions of this section shall not affect the provisions of s. 768.28.

(4) Except as provided in subsection (3), this section shall not be construed to confer immunity from liability on any person while performing services other than as a member of an emergency medical review committee, or upon any person acting as a witness, incident reporter to, or investigator for, an emergency medical review committee for any act or proceeding undertaken or performed outside the scope of the functions of such committee.

(5) The records obtained or produced by a committee providing quality assurance activities as described in subsections (1)-(4) are exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, and committee proceedings and meetings regarding quality assurance activities are exempt from the provisions of s. 286.011 and s. 24(b), Art. I of the State Constitution. The investigations, proceedings, and records of a committee providing quality assurance activities as described in subsections (1)-(4) shall not be subject to discovery or introduction into evidence in any civil action or disciplinary proceeding by the department or employing agency arising out of matters which are the subject of evaluation and review by the committee, and no person who was in attendance at a meeting of such committee shall be permitted or required to testify in any such civil action or disciplinary proceeding as to any evidence or other matters produced or presented during the proceedings of such committee or as to any findings, recommendations, evaluations, opinions, or other actions of such committee or any members thereof. However, information, documents, or records provided to the committee from sources external to the committee are not immune from discovery or use in any such civil action or disciplinary proceeding merely because they were presented during proceedings of such committee nor should any person who testifies before a committee or who is a member of such committee be prevented from testifying as to matters within the person’s knowledge, but, such witness shall not be asked about his or her testimony before a committee or information obtained from or opinions formed by him or her as a result of participating in activities conducted by a committee.

(6) If the defendant prevails in an action brought by a health care provider against any person who initiated, participated in, was a witness in, or conducted any review as authorized by this section, the court shall award reasonable attorney’s fees and costs to the defendant.

(7) For the purpose of any disciplinary proceeding conducted by the department, the department shall have the power to issue subpoenas which shall compel the production of information, documents, or records from an Emergency Medical Review Committee. Challenges to, and enforcement of, the subpoenas and orders shall be handled as provided in s. 120.569.

History.—s. 16, ch. 89-275; s. 14, ch. 89-283; s. 71, ch. 89-374; s. 1, ch. 90-192; s. 72, ch. 92-289; s. 2, ch. 93-12; s. 801, ch. 95-148; s. 1, ch. 95-384; s. 235, ch. 96-406; s. 127, ch. 96-410.



401.435 - First responder agencies and training.

401.435 First responder agencies and training.—

(1) The department must adopt by rule the United States Department of Transportation Emergency Medical Services: First Responder Training Course as the minimum standard for first responder training. In addition, the department must adopt rules establishing minimum first responder instructor qualifications. For purposes of this section, a first responder includes any individual who receives training to render initial care to an ill or injured person, other than an individual trained and certified pursuant to s. 943.1395(1), but who does not have the primary responsibility of treating and transporting ill or injured persons.

(2) Each first responder agency must take all reasonable efforts to enter into a memorandum of understanding with the emergency medical services licensee within whose territory the agency operates in order to coordinate emergency services at an emergency scene. The department must provide a model memorandum of understanding for this purpose. The memorandum of understanding should include dispatch protocols, the roles and responsibilities of first responder personnel at an emergency scene, and the documentation required for patient care rendered. For purposes of this section, the term “first responder agency” includes a law enforcement agency, a fire service agency not licensed under this part, a lifeguard agency, and a volunteer organization that renders, as part of its routine functions, on-scene patient care before emergency medical technicians or paramedics arrive.

History.—s. 24, ch. 92-78; s. 11, ch. 95-408.



401.445 - Emergency examination and treatment of incapacitated persons.

401.445 Emergency examination and treatment of incapacitated persons.—

(1) No recovery shall be allowed in any court in this state against any emergency medical technician, paramedic, or physician as defined in this chapter, any advanced registered nurse practitioner certified under s. 464.012, or any physician assistant licensed under s. 458.347 or s. 459.022, or any person acting under the direct medical supervision of a physician, in an action brought for examining or treating a patient without his or her informed consent if:

(a) The patient at the time of examination or treatment is intoxicated, under the influence of drugs, or otherwise incapable of providing informed consent as provided in s. 766.103;

(b) The patient at the time of examination or treatment is experiencing an emergency medical condition; and

(c) The patient would reasonably, under all the surrounding circumstances, undergo such examination, treatment, or procedure if he or she were advised by the emergency medical technician, paramedic, physician, advanced registered nurse practitioner, or physician assistant in accordance with s. 766.103(3).

Examination and treatment provided under this subsection shall be limited to reasonable examination of the patient to determine the medical condition of the patient and treatment reasonably necessary to alleviate the emergency medical condition or to stabilize the patient.

(2) In examining and treating a person who is apparently intoxicated, under the influence of drugs, or otherwise incapable of providing informed consent, the emergency medical technician, paramedic, physician, advanced registered nurse practitioner, or physician assistant, or any person acting under the direct medical supervision of a physician, shall proceed wherever possible with the consent of the person. If the person reasonably appears to be incapacitated and refuses his or her consent, the person may be examined, treated, or taken to a hospital or other appropriate treatment resource if he or she is in need of emergency attention, without his or her consent, but unreasonable force shall not be used.

(3) This section does not limit medical treatment provided pursuant to court order or treatment provided in accordance with chapter 394 or chapter 397.

History.—s. 17, ch. 89-275; s. 15, ch. 89-283; s. 3, ch. 89-336; s. 1, ch. 90-192; s. 25, ch. 92-78; s. 3, ch. 93-12; s. 25, ch. 93-39; s. 802, ch. 95-148; s. 1, ch. 2007-176; s. 10, ch. 2016-145.



401.45 - Denial of emergency treatment; civil liability.

401.45 Denial of emergency treatment; civil liability.—

(1)(a) Except as provided in subsection (3), a person may not be denied needed prehospital treatment or transport from any licensee for an emergency medical condition.

(b) A person may not be denied treatment for any emergency medical condition that will deteriorate from a failure to provide such treatment at any general hospital licensed under chapter 395 or at any specialty hospital that has an emergency room.

(2) A hospital or its employees or any physician or dentist responding to an apparent need for emergency treatment under this section is not liable in any action arising out of a refusal to render emergency treatment or care if reasonable care is exercised in determining the condition of the person and in determining the appropriateness of the facilities and the qualifications and availability of personnel to render such treatment.

(3)(a) Resuscitation may be withheld or withdrawn from a patient by an emergency medical technician or paramedic if evidence of an order not to resuscitate by the patient’s physician is presented to the emergency medical technician or paramedic. An order not to resuscitate, to be valid, must be on the form adopted by rule of the department. The form must be signed by the patient’s physician and by the patient or, if the patient is incapacitated, the patient’s health care surrogate or proxy as provided in chapter 765, court-appointed guardian as provided in chapter 744, or attorney in fact under a durable power of attorney as provided in chapter 709. The court-appointed guardian or attorney in fact must have been delegated authority to make health care decisions on behalf of the patient.

(b) Any licensee, physician, medical director, or emergency medical technician or paramedic who acts under the direction of a medical director is not subject to criminal prosecution or civil liability, and has not engaged in negligent or unprofessional conduct, as a result of the withholding or withdrawal of resuscitation from a patient pursuant to this subsection and rules adopted by the department.

(c) The department, in consultation with the Department of Elderly Affairs and the Agency for Health Care Administration, shall develop a standardized do-not-resuscitate identification system with devices that signify, when carried or worn, that the possessor is a patient for whom a physician has issued an order not to administer cardiopulmonary resuscitation. The department may charge a reasonable fee to cover the cost of producing and distributing such identification devices. Use of such devices shall be voluntary.

(4) Any licensee or emergency medical technician or paramedic who in good faith provides emergency medical care or treatment within the scope of their employment and pursuant to oral or written instructions of a medical director shall be deemed to be providing emergency medical care or treatment for the purposes of s. 768.13(2)(b).

(5) The department shall adopt and enforce all rules necessary to implement this section.

History.—s. 26, ch. 73-126; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 24, 25, 27, ch. 82-402; s. 13, ch. 83-196; ss. 26, 36, ch. 92-78; s. 8, ch. 99-331; s. 5, ch. 2000-295.



401.465 - 911 public safety telecommunicator certification.

401.465 911 public safety telecommunicator certification.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “911 public safety telecommunicator” means a public safety dispatcher or 911 operator whose duties and responsibilities include the answering, receiving, transferring, and dispatching functions related to 911 calls; dispatching law enforcement officers, fire rescue services, emergency medical services, and other public safety services to the scene of an emergency; providing real-time information from federal, state, and local crime databases; or supervising or serving as the command officer to a person or persons having such duties and responsibilities. However, the term does not include administrative support personnel, including, but not limited to, those whose primary duties and responsibilities are in accounting, purchasing, legal, and personnel.

(b) “Department” means the Department of Health.

(c) “Public safety telecommunication training program” means a 911 emergency public safety telecommunication training program that the department determines to be equivalent to the public safety telecommunication training program curriculum framework developed by the Department of Education and consists of not less than 232 hours.

(2) PERSONNEL; STANDARDS AND CERTIFICATION.—

(a) Effective October 1, 2012, any person employed as a 911 public safety telecommunicator at a public safety answering point, as defined in s. 365.172(3), must be certified by the department.

(b) A public safety agency, as defined in s. 365.171(3)(d), may employ a 911 public safety telecommunicator trainee for a period not to exceed 12 months if the trainee works under the direct supervision of a certified 911 public safety telecommunicator, as determined by rule of the department, and is enrolled in a public safety telecommunication training program.

(c) An applicant for certification or recertification as a 911 public safety telecommunicator must apply to the department under oath on forms provided by the department. The department shall establish by rule educational and training criteria for the certification and recertification of 911 public safety telecommunicators.

(d) The department shall determine whether the applicant meets the requirements specified in this section and in rules of the department and shall issue a certificate to any person who meets such requirements. Such requirements must include the following:

1. Completion of an appropriate 911 public safety telecommunication training program;

2. Certification under oath that the applicant is not addicted to alcohol or any controlled substance;

3. Certification under oath that the applicant is free from any physical or mental defect or disease that might impair the applicant’s ability to perform his or her duties;

4. Submission of the application fee prescribed in subsection (3);

5. Submission of a completed application to the department which indicates compliance with subparagraphs 1., 2., and 3.; and

6. Effective October 1, 2012, passage of an examination approved by the department which measures the applicant’s competency and proficiency in the subject material of the public safety telecommunication training program.

(e) The department shall establish by rule a procedure that requires 20 hours of training for the biennial renewal certification of 911 public safety telecommunicators.

(f) A 911 public safety telecommunicator certificate expires automatically if not renewed at the end of the 2-year period and may be renewed if the holder meets the qualifications for renewal as established by the department. A certificate that is not renewed at the end of the 2-year period automatically reverts to an inactive status for a period that may not exceed 180 days. Such certificate may be reactivated and renewed within the 180-day period if the certificateholder meets all other qualifications for renewal and pays a $50 late fee. Reactivation shall be in a manner and on forms prescribed by department rule.

(g) The department may suspend or revoke a certificate at any time if it determines that the certificateholder does not meet the applicable qualifications.

(h) A certificateholder may request that his or her 911 public safety telecommunicator certificate be placed on inactive status by applying to the department before his or her current certification expires and paying a fee set by the department, which may not exceed $50.

1. A certificateholder whose certificate has been on inactive status for 1 year or less may renew his or her certificate pursuant to the rules adopted by the department and upon payment of a renewal fee set by the department, which may not exceed $50.

2. A certificateholder whose certificate has been on inactive status for more than 1 year may renew his or her certificate pursuant to rules adopted by the department.

3. A certificate that has been inactive for more than 6 years automatically expires and may not be renewed.

(i) If a person was employed as a 911 public safety telecommunicator or a state-certified firefighter before April 1, 2012, he or she must pass the examination approved by the department which measures the competency and proficiency in the subject material of the public safety telecommunication program, as defined in paragraph (1)(c). Upon passage of the examination, the completion of the public safety telecommunication training program is waived.

(j)1. The requirement for certification as a 911 public safety telecommunicator is waived for a person employed as a sworn state-certified law enforcement officer, provided the officer:

a. Is selected by his or her chief executive to perform as a 911 public safety telecommunicator;

b. Performs as a 911 public safety telecommunicator on an occasional or limited basis; and

c. Passes the department-approved examination that measures the competency and proficiency of an applicant in the subject material comprising the public safety telecommunication program.

2. A sworn state-certified law enforcement officer who fails an examination taken under subparagraph 1. must take a department-approved public safety telecommunication training program prior to retaking the examination.

3. The testing required under this paragraph is exempt from the examination fee required under subsection (3).

(k) The department shall establish by rule a procedure for the approval of public safety telecommunication training programs required by this section.

(3) FEES.—

(a) The initial application fee for the 911 public safety telecommunicator original certificate is $50.

(b) The examination fee for the 911 public safety telecommunicator shall be set by the department and may not exceed $75.

(c) The application fee for the 911 public safety telecommunicator biennial renewal certificate shall be set by the department and may not exceed $50.

(d) The application fee for department approval of a public safety telecommunication training program shall be set by the department and may not exceed $50.

(e) Fees collected under this section shall be deposited into the Emergency Medical Services Trust Fund and used solely for salaries and expenses of the department incurred in administering this section.

(f) If a certificate issued under this section is lost or destroyed, the person to whom the certificate was issued may, upon payment of a fee set by the department, which may not exceed $25, obtain a duplicate or substitute certificate.

(g) Upon surrender of the original 911 public safety telecommunicator or emergency dispatcher certificate and receipt of a replacement fee set by the department, which may not exceed $25, the department shall issue a replacement certificate to make a change in name.

(4) STATE-OF-EMERGENCY WAIVER.—The provisions of this section may be temporarily waived by the department in a geographic area of the state where a state of emergency has been declared by the Governor pursuant to s. 252.36.

History.—s. 2, ch. 2008-51; s. 3, ch. 2010-188; s. 29, ch. 2011-4; s. 1, ch. 2012-24; s. 9, ch. 2013-16; s. 3, ch. 2014-196.









Chapter 402 - HEALTH AND HUMAN SERVICES: MISCELLANEOUS PROVISIONS

402.04 - Award of scholarships and stipends; disbursement of funds; administration.

402.04 Award of scholarships and stipends; disbursement of funds; administration.—The award of scholarships or stipends provided for herein shall be made by the Department of Children and Families, hereinafter referred to as the department. The department shall handle the administration of the scholarship or stipend and the Department of Education shall, for and on behalf of the department, handle the notes issued for the payment of the scholarships or stipends provided for herein and the collection of same. All scholarship awards, expenses and costs of administration shall be paid from moneys appropriated by the Legislature and shall be paid upon vouchers approved by the department and properly certified by the Chief Financial Officer.

History.—s. 4, ch. 29880, 1955; s. 10, ch. 59-1; s. 2, ch. 65-13; ss. 15, 19, 35, ch. 69-106; s. 259, ch. 77-147; s. 129, ch. 99-8; s. 424, ch. 2003-261; s. 127, ch. 2014-19; s. 18, ch. 2015-4.



402.05 - Requisites for holding scholarship and stipend.

402.05 Requisites for holding scholarship and stipend.—Scholarships or stipends are to be awarded only to such residents of the state as intend to make psychiatric social work, psychiatry, psychiatric nursing, and clinical psychology their professions. Among other essential requisites for holding a scholarship or stipend hereunder are citizenship, residence in Florida for a period of 1 year, good moral character, good health, exceptional scholarship, and the applicant shall have met the entrance requirement at a college or university for their professional specialization.

History.—s. 5, ch. 29880, 1955.



402.06 - Notes required of scholarship holders.

402.06 Notes required of scholarship holders.—Each person who receives a scholarship or stipend as provided for in this chapter shall execute a promissory note under seal, on forms to be prescribed by the Department of Education, which shall be endorsed by his or her parent or guardian or, if the person is 18 years of age or older, by some responsible citizen and shall deliver said note to the Department of Children and Families. Each note shall be payable to the state and shall bear interest at the rate of 5 percent per annum beginning 90 days after completion or termination of the training program. Said note shall provide for all costs of collection to be paid by the maker of the note. Said note shall be delivered by the Department of Children and Families to said Department of Education for collection and final disposition.

History.—s. 6, ch. 29880, 1955; s. 2, ch. 65-13; s. 1, ch. 69-59; ss. 15, 35, ch. 69-106; s. 18, ch. 77-121; s. 260, ch. 77-147; s. 803, ch. 95-148; s. 130, ch. 99-8; s. 128, ch. 2014-19.



402.07 - Payment of notes.

402.07 Payment of notes.—Prior to the award of a scholarship or stipend provided herein for trainees in psychiatric social work, psychiatry, clinical psychology, or psychiatric nursing, the recipient thereof must agree in writing to practice his or her profession in the employ of any one of the following institutions or agencies for 1 month for each month of grant immediately after graduation or, in lieu thereof, to repay the full amount of the scholarship or stipend together with interest at the rate of 5 percent per annum over a period not to exceed 10 years:

(1) The staff of one of the state hospitals of the Mental Health Program Office.

(2) The Department of Corrections.

(3) A mental health clinic or guidance center.

(4) One of the state-operated universities.

(5) A circuit court exercising jurisdiction in connection with juveniles.

(6) A public school.

(7) Such other accredited social agencies or state institutions as may be approved by the Department of Children and Families.

History.—s. 7, ch. 29880, 1955; s. 1, ch. 59-249; s. 1, ch. 65-511; s. 2, ch. 65-14; s. 1, ch. 69-58; ss. 19, 35, ch. 69-106; ss. 1, 2, ch. 70-441; s. 25, ch. 73-334; s. 8, ch. 77-120; s. 15, ch. 79-3; s. 260, ch. 81-259; s. 804, ch. 95-148; s. 131, ch. 99-8; s. 129, ch. 2014-19.



402.115 - Sharing confidential or exempt information.

402.115 Sharing confidential or exempt information.—Notwithstanding any other provision of law to the contrary, the Department of Health, the Department of Children and Families, and the Agency for Persons with Disabilities may share confidential information or information exempt from disclosure under chapter 119 on any individual who is or has been the subject of a program within the jurisdiction of each agency. Information so exchanged remains confidential or exempt as provided by law.

History.—s. 19, ch. 98-191; s. 45, ch. 2006-227; s. 130, ch. 2014-19.



402.12 - National Community Mental Health Centers Act.

402.12 National Community Mental Health Centers Act.—Any federal funds accruing to the state for the purposes of carrying out the national Community Mental Health Centers Act of 1963 shall be paid to the Department of Children and Families for expenditure as directed by said department.

History.—s. 1, ch. 63-305; ss. 19, 35, ch. 69-106; s. 262, ch. 77-147; s. 132, ch. 99-8; s. 131, ch. 2014-19.

Note.—Former s. 965.16.



402.16 - Proceedings by department.

402.16 Proceedings by department.—

(1) Whenever it becomes necessary for the welfare and convenience of any of the institutions now under the supervision and control of the Department of Children and Families, or which may hereafter be placed under the supervision and control of said department, to acquire private property for the use of any of said institutions, and the same cannot be acquired by agreement satisfactory to the said department and the parties interested in, or the owners of said private property, the department is hereby empowered and authorized to exercise the right of eminent domain, and to proceed to condemn the said property in the same manner as provided by law for the condemnation of property.

(2) Any suit or actions brought by the said department to condemn property as provided in this section shall be brought in the name of the Department of Children and Families, and it shall be the duty of the Department of Legal Affairs to conduct the proceedings for, and to act as counsel for the said Department of Children and Families.

History.—ss. 1, 2, ch. 7947, 1919; CGL 5104, 5105; ss. 1, 2, ch. 20873, 1941; s. 22, ch. 20930, 1941; s. 3, ch. 65-369; ss. 11, 19, 35, ch. 69-106; s. 133, ch. 99-8; s. 132, ch. 2014-19.

Note.—Former s. 73.22; s. 965.061.



402.161 - Authorization for sale of property.

402.161 Authorization for sale of property.—

(1) The Department of Children and Families is authorized to sell any real or personal property that it acquired by way of donation, gift, contribution, bequest, or devise from any person, persons, or organizations when such real or personal property is determined by the department not to be necessary for use in connection with the work of the department. All proceeds derived from the sale of such property shall be transmitted to the State Treasury to be credited to the department.

(2) The Department of Children and Families is authorized to use for its purposes any moneys realized from the sale of any such real or personal property. It is expressly declared to be the intention of the Legislature that such moneys are appropriated to the department and may be used by it for its purposes. However, such moneys shall be withdrawn in accordance with law. Such moneys are appropriated to the use of the department in addition to other funds which have been or may otherwise be appropriated for its purposes.

History.—s. 1, ch. 69-268; ss. 19, 35, ch. 69-106; s. 1, ch. 70-255; s. 1, ch. 70-439; s. 17, ch. 78-433; s. 222, ch. 99-13; s. 133, ch. 2014-19.

Note.—Former s. 409.065.



402.164 - Legislative intent; definitions.

402.164 Legislative intent; definitions.—

(1)(a) It is the intent of the Legislature to use citizen volunteers as members of the Florida Statewide Advocacy Council and the Florida local advocacy councils, and to have volunteers operate a network of councils that shall, without interference by an executive agency, undertake to discover, monitor, investigate, and determine the presence of conditions or individuals that constitute a threat to the rights, health, safety, or welfare of persons who receive services from state agencies.

(b) It is the further intent of the Legislature that the monitoring and investigation shall safeguard the health, safety, and welfare of consumers of services provided by these state agencies.

(c) It is the further intent of the Legislature that state agencies cooperate with the councils in forming interagency agreements to provide the councils with authorized client records so that the councils may monitor services and investigate claims.

(2) As used in this section through s. 402.167, the term:

(a) “Access” means a visual inspection or the copying of the records maintained by the state agency, facility, provider, or contractor.

(b) “Client” means a client of the Agency for Persons with Disabilities, the Agency for Health Care Administration, the Department of Children and Families, or the Department of Elderly Affairs, as defined in s. 393.063, s. 394.67, s. 397.311, or s. 400.960, a forensic client or client as defined in s. 916.106, a child or youth as defined in s. 39.01, a child as defined in s. 827.01, a family as defined in s. 414.0252, a participant as defined in s. 429.901, a resident as defined in s. 429.02, a Medicaid recipient or recipient as defined in s. 409.901, a child receiving child care as defined in s. 402.302, a disabled adult as defined in s. 410.032 or s. 410.603, or a victim as defined in s. 39.01 or s. 415.102 as each definition applies within its respective chapter.

(c) “Client services” means health and human services that are provided to a client by a state agency or a service provider operated, funded, or contracted by the state.

(d) “Council” or “statewide council” means the Florida Statewide Advocacy Council.

(e) “Local council” or “local advocacy council” means one of the local advocacy councils located in this state, under the supervision of the Florida Statewide Advocacy Council.

History.—s. 1, ch. 2000-263; s. 1, ch. 2004-376; s. 9, ch. 2006-194; s. 73, ch. 2006-197; s. 80, ch. 2007-5; s. 134, ch. 2014-19.



402.165 - Florida Statewide Advocacy Council; confidential records and meetings.

402.165 Florida Statewide Advocacy Council; confidential records and meetings.—

(1) The Florida Statewide Advocacy Council shall be located in the Executive Office of the Governor but may be assigned by the Governor for administrative support purposes to any Governor’s agency. Members of the council shall represent the interests of clients who are served by state agencies that provide client services. The statewide council is not subject to control, supervision, or direction by any state agency providing client services in the performance of its duties. The council shall consist of not less than 15 and not more than 20 residents of this state, one from each service area designated by the statewide council, who broadly represent the interests of the public and the clients of the state agencies that provide client services. The members shall be representative of groups of state residents as follows: a provider who delivers client services; a nonsalaried representative of nonprofit agencies or civic groups; a representative of consumer groups who is currently receiving, or has received, one or more client services within the past 4 years; and two residents of the state who do not represent any of the foregoing groups, but may represent a health-related profession or the legal profession. In appointing the representative of the health-related professions, the appointing authority shall give priority of consideration to a physician licensed under chapter 458 or chapter 459; and, in appointing the representative of the legal profession, the appointing authority shall give priority of consideration to a member in good standing of The Florida Bar. Of the remaining members, no more than one shall be an elected official. Except for the member who is an elected public official, each candidate for the statewide council must be given priority consideration if he or she has served as a member of a local council. Persons related to each other by consanguinity or affinity within the third degree may not serve on the statewide council at the same time.

(2) Members of the statewide council shall be appointed to serve terms of 4 years, subject to termination at the pleasure of the Governor prior to expiration of such period. A member may not serve more than two full consecutive terms.

(3) If a member of the statewide council fails to attend two-thirds of the regular council meetings during the course of a year, the position held by the member may be deemed vacant by the council. The Governor shall fill the vacancy according to subsection (4). If a member of the statewide council violates this section or procedures adopted under this section, the council may recommend to the Governor that the member be removed.

(4) The Governor may fill a vacancy on the statewide council from a list of nominees submitted by the statewide council or appoint any qualified person. A list of candidates may be submitted to the statewide council by the local council in the service area from which the vacancy occurs. Priority of consideration shall be given to the appointment of an individual who is receiving one or more client services and whose primary interest, experience, or expertise lies with a major client group that is not represented on the council at the time of the appointment. If an appointment is not made within 60 days after a vacancy occurs on the statewide council, the vacancy may be filled by a majority vote of the statewide council without further action by the Governor. A person who is employed by any state agency in client services may not be appointed to the statewide council.

(5)(a) Members of the statewide council shall receive no compensation, but are entitled to be reimbursed for per diem and travel expenses in accordance with s. 112.061.

(b) The Governor shall select an executive director who shall serve at the pleasure of the Governor and shall perform the duties delegated to him or her by the council. The compensation of the executive director and staff shall be established in accordance with the rules of the Selected Exempt Service. The Governor shall give priority consideration in the selection of an executive director to an individual with professional expertise in research design, statistical analysis, or agency evaluation and analysis.

(c) The council may apply for, receive, and accept grants, gifts, donations, bequests, and other payments including money or property, real or personal, tangible or intangible, and service from any governmental or other public or private entity or person and make arrangements as to the use of same.

(d) The statewide council shall annually prepare a budget request that, after it is approved by the council, shall be submitted to the Governor. The budget shall include a request for funds to carry out the activities of the statewide council and the local councils.

(6) The members of the statewide council shall elect a chair and a vice chair to terms of 1 year. A person may not serve as chair or vice chair for more than two full consecutive terms.

(7) The responsibilities of the statewide council include, but are not limited to:

(a) Serving as an independent third-party mechanism for protecting the constitutional and human rights of clients within programs or facilities operated, funded, or contracted by any state agency that provides client services.

(b) Monitoring, by site visit and through access to records, the delivery and use of services, programs, or facilities operated, funded, or contracted by any state agency that provides client services, for the purpose of preventing abuse or deprivation of the constitutional and human rights of clients. The statewide council may conduct an unannounced site visit or monitoring visit that involves the inspection of records if the visit is conditioned upon a complaint. A complaint may be generated by the council itself, after consulting with the Governor’s office, if information from any state agency that provides client services or from other sources indicates a situation at the program or facility that indicates possible abuse or neglect or deprivation of the constitutional and human rights of clients. The statewide council shall establish and follow uniform criteria for the review of information and generation of complaints. The statewide council shall develop a written protocol for all complaints it generates to provide the Governor’s office with information including the nature of the abuse or neglect, the agencies involved, the populations or numbers of individuals affected, the types of records necessary to complete the investigation, and a strategy for approaching the problem. Routine program monitoring and reviews that do not require an examination of records may be made unannounced.

(c) Receiving, investigating, and resolving reports of abuse or deprivation of constitutional and human rights referred to the statewide council by a local council. If a matter constitutes a threat to the life, safety, or health of clients or is multiservice-area in scope, the statewide council may exercise its powers without the necessity of a referral from a local council.

(d) Reviewing existing programs or services and new or revised programs of the state agencies that provide client services and making recommendations as to how the rights of clients are affected.

(e) Submitting an annual report to the Legislature, no later than December 30 of each calendar year, concerning activities, recommendations, and complaints reviewed or developed by the council during the year.

(f) Conducting meetings at least once a year at the call of the chair and at other times at the call of the Governor or by written request of eight members of the council, including the executive director.

(g) Developing and adopting uniform procedures to be used to carry out the purpose and responsibilities of the statewide council and the local councils.

(h) Supervising the operations of the local councils and monitoring the performance and activities of all local councils and providing technical assistance to members of local councils.

(i) Providing for the development and presentation of a standardized training program for members of local councils.

(j) Developing and maintaining interagency agreements between the council and the state agencies providing client services. The interagency agreements shall address the coordination of efforts and identify the roles and responsibilities of the statewide and local councils and each agency in fulfillment of their responsibilities, including access to records. The interagency agreements shall explicitly define a process that the statewide and local councils shall use to request records from the agency and shall define a process for appeal when disputes about access to records arise between agency staff and council members. Interagency agreements shall be renewed annually and shall be completed and reported to the Governor no later than February 1.

(8)(a) In the performance of its duties, the statewide council shall have:

1. Authority to receive, investigate, seek to conciliate, hold hearings on, and act on complaints that allege any abuse or deprivation of constitutional or human rights of persons who receive client services from any state agency.

2. Access to all client records, files, and reports from any program, service, or facility that is operated, funded, or contracted by any state agency that provides client services and any records that are material to its investigation and are in the custody of any other agency or department of government. The council’s investigation or monitoring shall not impede or obstruct matters under investigation by law enforcement agencies or judicial authorities. Access shall not be granted if a specific procedure or prohibition for reviewing records is required by federal law and regulation that supersedes state law. Access shall not be granted to the records of a private licensed practitioner who is providing services outside the state agency, or outside a state facility, and whose client is competent and refuses disclosure.

3. Standing to petition the circuit court for access to client records that are confidential as specified by law. The petition shall be filed with notice and opportunity to be heard by the state agency and shall state the specific reasons for which the council is seeking access and the intended use of such information. The circuit court may authorize council access to the records upon a finding that access is directly related to an investigation regarding the possible deprivation of constitutional or human rights or the abuse of a client. Original client files, agency records, and reports may not be removed from a state agency, but copies must be provided to the council and the local councils at the agency’s expense. Under no circumstance shall the council have access to confidential adoption records once the adoption is finalized by a court in accordance with ss. 39.0132, 63.022, and 63.162. Upon completion of a general investigation of practices and procedures of a state agency, the statewide council shall report its findings to that agency.

(b) All information obtained or produced by the statewide council that is made confidential by law, that relates to the identity of any client or group of clients subject to the protections of this section, or that relates to the identity of an individual who provides information to the council about abuse or about alleged violations of constitutional or human rights, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(c) Portions of meetings of the statewide council that relate to the identity of any client or group of clients subject to the protections of this section, that relate to the identity of an individual who provides information to the council about abuse or about alleged violations of constitutional or human rights, or wherein testimony is provided relating to records otherwise made confidential by law, are exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(d) All records prepared by members of the statewide council that reflect a mental impression, investigative strategy, or theory are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the investigation is completed or until the investigation ceases to be active. For purposes of this section, an investigation is considered “active” while the investigation is being conducted by the statewide council with a reasonable, good faith belief that it may lead to a finding of abuse or of a violation of human rights. An investigation does not cease to be active so long as the statewide council is proceeding with reasonable dispatch and there is a good faith belief that action may be initiated by the council or other administrative or law enforcement agency.

(e) Any person who knowingly and willfully discloses any confidential information commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 5, ch. 89-215; s. 5, ch. 91-429; s. 14, ch. 92-58; s. 26, ch. 93-177; s. 9, ch. 93-262; s. 806, ch. 95-148; s. 5, ch. 95-407; s. 236, ch. 96-406; s. 144, ch. 98-403; s. 134, ch. 99-8; s. 2, ch. 2000-263; s. 2, ch. 2004-376; s. 10, ch. 2006-194.



402.166 - Florida local advocacy councils; confidential records and meetings.

402.166 Florida local advocacy councils; confidential records and meetings.—

(1) The local councils are subject to direction from and the supervision of the statewide council. The statewide council shall assign staff to provide support to the local councils. The number and areas of responsibility of the local councils, not to exceed 46 councils statewide, shall be determined by the statewide council and shall be consistent with judicial circuit boundaries. Local councils shall meet at facilities under their jurisdiction whenever possible.

(2) Each local council shall have no fewer than 7 members and no more than 15 members, no more than 4 of whom are or have been recipients of one or more client services within the last 4 years, except that one member of this group may be an immediate relative or legal representative of a current or former client; two providers who deliver client services as defined in s. 402.164(2); and two representatives of professional organizations, one of whom represents the health-related professions and one of whom represents the legal profession. Priority of consideration shall be given to the appointment of at least one medical or osteopathic physician, as defined in chapters 458 and 459, and one member in good standing of The Florida Bar. Priority of consideration shall also be given to the appointment of an individual who is receiving client services and whose primary interest, experience, or expertise lies with a major client group not represented on the local council at the time of the appointment. A person who is employed in client services by any state agency may not be appointed to the local council. No more than three individuals who are providing contracted services for clients to any state agency may serve on the same local council at the same time. Persons related to each other by consanguinity or affinity within the third degree may not serve on the same local council at the same time. All members of local councils must successfully complete a standardized training course for council members within 3 months after their appointment to a local council. A member may not be assigned to an investigation that requires access to confidential information prior to the completion of the training course. After he or she completes the required training course, a member of a local council may not be prevented from participating in any activity of that local council, including investigations and monitoring, except due to a conflict of interest as described in the procedures established by the statewide council under subsection (7).

(3)(a) With respect to existing local councils, each member shall serve a term of 4 years. Upon expiration of a term and in the case of any other vacancy, the local council shall appoint a replacement by majority vote of the local council, subject to the approval of the Governor. A member may serve no more than two full consecutive terms.

(b)1. The Governor shall appoint the first four members of any newly created local council; and those four members shall select the remaining members, subject to approval of the Governor. If any of the first four members are not appointed within 60 days after a request is submitted to the Governor, those members may be appointed by a majority vote of the statewide council without further action by the Governor.

2. Members shall serve for no more than two full consecutive terms of 4 years, except that at the time of initial appointment, terms shall be staggered so that approximately one-half of the members first appointed shall serve for terms of 4 years and the remaining members shall serve for terms of 2 years. Vacancies shall be filled as provided in subparagraph 1.

(c) If no action is taken by the Governor to approve or disapprove a replacement of a member under this subsection within 60 days after the local council has notified the Governor of the appointment, then the appointment of the replacement may be considered approved by the Governor.

(4) Each local council shall elect a chair and a vice chair for a term of 1 year. A person may not serve as chair or vice chair for more than two consecutive terms. The chair’s and vice chair’s terms expire on September 30 of each year.

(5) If a local council member fails to attend two-thirds of the regular local council meetings during the course of a year, the local council may replace the member. If a member of a local council violates this section or procedures adopted under this section, the local council may recommend to the Governor that the member be removed.

(6) A member of a local council shall receive no compensation but is entitled to be reimbursed for per diem and travel expenses as provided in s. 112.061. Members may be provided reimbursement for long-distance telephone calls if the calls were necessary to an investigation of an abuse or deprivation of constitutional or human rights.

(7) A local council shall first seek to resolve a complaint with the appropriate local administration, agency, or program; any matter not resolved by the local council shall be referred to the statewide council. A local council shall comply with appeal procedures established by the statewide council. The duties, actions, and procedures of both new and existing local councils shall conform to ss. 402.164-402.167. The duties of each local council shall include, but are not limited to:

(a) Serving as an independent third-party mechanism for protecting the constitutional and human rights of any client within a program or facility operated, funded, or contracted by a state agency providing client services in the local services area.

(b) Monitoring by site visit and access to records the delivery and use of services, programs, or facilities operated, funded, or contracted by a state agency that provides client services, for the purpose of preventing abuse or deprivation of the constitutional and human rights of clients. A local council may conduct an unannounced site visit or monitoring visit that involves access to records if the visit is conditioned upon a complaint. A complaint may be generated by the council itself if information from a state agency that provides client services or from other sources indicates a situation at the program or facility that indicates possible abuse or neglect or deprivation of constitutional and human rights of clients. The local council shall follow uniform criteria established by the statewide council for the review of information and generation of complaints. Routine program monitoring and reviews that do not require an examination of records may be made unannounced.

(c) Receiving, investigating, and resolving reports of abuse or deprivation of constitutional and human rights by a state agency or contracted service provider in the local service area.

(d) Reviewing and making recommendations regarding how a client’s constitutional or human rights might be affected by the client’s participation in a proposed research project, prior to implementation of the project.

(e) Appealing to the statewide council any complaint unresolved at the local level. Any matter that constitutes a threat to the life, safety, or health of a client or is multiservice-area in scope shall automatically be referred to the statewide council.

(f) Submitting an annual report by September 30 to the statewide council concerning activities, recommendations, and complaints reviewed or developed by the local council during the year.

(g) Conducting meetings at least six times a year at the call of the chair and at other times at the call of the Governor, at the call of the statewide council, or by written request of a majority of the members of the local council.

(8)(a) In the performance of its duties, a local council shall have the same authority to access client records, state agency files, reports from any program or service, records of contractors and providers, and records from any facility operated, funded, or under contract with a state agency as specified in s. 402.165(8)(a).

(b) All information obtained or produced by a local council that is made confidential by law, that relates to the identity of any client or group of clients subject to the protection of this section, or that relates to the identity of an individual who provides information to the local council about abuse or about alleged violations of constitutional or human rights, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(c) Portions of meetings of a local council that relate to the identity of any client or group of clients subject to the protections of this section, that relate to the identity of an individual who provides information to the local council about abuse or about alleged violations of constitutional or human rights, or when testimony is provided relating to records otherwise made confidential by law, are exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(d) All records prepared by members of a local council that reflect a mental impression, investigative strategy, or theory are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the investigation is completed or until the investigation ceases to be active. For purposes of this section, an investigation is considered “active” while the investigation is being conducted by a local council with a reasonable, good faith belief that it may lead to a finding of abuse or of a violation of constitutional or human rights. An investigation does not cease to be active so long as the local council is proceeding with reasonable dispatch and there is a good faith belief that action may be initiated by the local council or other administrative or law enforcement agency.

(e) Any person who knowingly and willfully discloses any such confidential information commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 2, 5, ch. 89-215; s. 5, ch. 91-429; s. 807, ch. 95-148; s. 6, ch. 95-407; s. 237, ch. 96-406; s. 145, ch. 98-403; s. 135, ch. 99-8; s. 3, ch. 2000-263; s. 39, ch. 2001-62; s. 3, ch. 2004-376.



402.167 - Duties of state agencies that provide client services relating to the Florida Statewide Advocacy Council and the Florida local advocacy councils.

402.167 Duties of state agencies that provide client services relating to the Florida Statewide Advocacy Council and the Florida local advocacy councils.—The secretaries or directors of the state agencies shall ensure the full cooperation and assistance of employees of their respective state agencies with members and staff of the statewide and local councils. The secretary or director of each state agency providing client services shall notify its contract, service, and treatment providers of the powers, duties, and responsibilities of the statewide and local councils.

History.—ss. 3, 5, ch. 89-215; s. 7, ch. 91-158; s. 5, ch. 91-429; s. 136, ch. 99-8; s. 4, ch. 2000-263; s. 4, ch. 2004-376.



402.17 - Claims for care and maintenance; trust property.

402.17 Claims for care and maintenance; trust property.—The Department of Children and Families and the Agency for Persons with Disabilities shall protect the financial interest of the state with respect to claims that the state may have for the care and maintenance of clients of the department or agency. The department or agency shall, as trustee, hold in trust and administer money and property designated for the personal benefit of clients. The department or agency shall act as trustee of clients’ money and property entrusted to it in accordance with the usual fiduciary standards applicable generally to trustees, and shall act to protect both the short-term and long-term interests of the clients for whose benefit it is holding such money and property.

(1) CLAIMS FOR CARE AND MAINTENANCE.—

(a) The department or agency shall perform the following acts:

1. Receive and supervise the collection of sums due the state.

2. Bring any court action necessary to collect any claim the state may have against any client, former client, guardian of any client or former client, executor or administrator of the client’s estate, or any person against whom any client or former client may have a claim.

3. Obtain a copy of any inventory or appraisal of the client’s property filed with any court.

4. Obtain from the department’s Economic Self-Sufficiency Services Program Office a financial status report on any client or former client, including the ability of third parties responsible for such client to pay all or part of the cost of the client’s care and maintenance.

5. Petition the court for appointment of a guardian or administrator for an otherwise unrepresented client or former client should the financial status report or other information indicate the need for such action. The cost of any such action shall be charged against the assets or estate of the client.

6. Represent the interest of the state in any litigation in which a client or former client is a party.

7. File claims with any person, firm, or corporation or with any federal, state, county, district, or municipal agency on behalf of an unrepresented client.

8. Represent the state in the settlement of the estates of deceased clients or in the settlement of estates in which a client or a former client against whom the state may have a claim has a financial interest.

9. Establish procedures by rule for the use of amounts held in trust for the client to pay for the cost of care and maintenance, if such amounts would otherwise cause the client to become ineligible for services which are in the client’s best interests.

(b) The department or agency may charge off accounts if it certifies that the accounts are uncollectible after diligent efforts have been made to collect them. If the department certifies an account to the Department of Financial Services, setting forth the circumstances upon which it predicates the uncollectibility, and if, pursuant to s. 17.04, the Department of Financial Services concurs, the account shall be charged off.

(2) MONEY OR OTHER PROPERTY RECEIVED FOR PERSONAL USE OR BENEFIT OF ANY CLIENT.—The department or agency shall perform the following acts:

(a) Accept and administer in trust, as a trustee having a fiduciary responsibility to a client, any money or other property received for personal use or benefit of that client. In the case of children in the legal custody of the department, following the termination of the parental rights, until the child leaves the legal custody of the department due to adoption or attaining the age of 18 or, in the case of children who are otherwise in the custody of the department, the court having jurisdiction over such child shall have jurisdiction, upon application of the department or other interested party, to review or approve any extraordinary action of the department acting as trustee as to the child’s money or other property. When directed by a court of competent jurisdiction, the department may further hold money or property of a child who has been in the care, custody, or control of the department and who is the subject of a court proceeding during the pendency of that proceeding.

(b) Deposit the money in banks qualified as state depositories, or in any bank, credit union, or savings and loan association authorized to do business in this state, provided moneys so deposited or held by such institutions are fully insured by a federal depository or share insurance program, or an approved state depository or share insurance program, and are available on demand.

(c) Withdraw the money and use it to meet current needs of clients. For purposes of this paragraph, “current needs” includes payment of fees assessed under s. 402.33. The amount of money withdrawn shall take into account the need of the department or agency, as the trustee of a client’s money and property, to provide for the long-term needs of a client, including, but not limited to, ensuring that a client under the age of 18 will have sufficient financial resources available to be able to function as an adult upon reaching the age of 18, meeting the special needs of a client who has a disability and whose special needs cannot otherwise be met by any form of public assistance or family resources, or maintaining the client’s eligibility for public assistance, including medical assistance, under state or federal law.

(d) As trustee, invest in the manner authorized by law for fiduciaries money not used for current needs of clients. Such investments may include, but shall not be limited to, investments in savings share accounts of any credit union chartered under the laws of the United States and doing business in this state, and savings share accounts of any credit union chartered under the laws of this state, provided the credit union is insured under the federal share insurance program or an approved state share insurance program.

(3) DEPOSIT OF FUNDS RECEIVED.—Funds received by the Department of Children and Families in accordance with s. 402.33 shall be deposited into a trust fund for the operation of the department.

(4) DISPOSITION OF UNCLAIMED TRUST FUNDS.—Upon the death of any client affected by the provisions of this section, any unclaimed money held in trust by the department, the agency, or by the Chief Financial Officer for the child shall be applied first to the payment of any unpaid claim of the state against the client, and any balance remaining unclaimed for a period of 1 year shall escheat to the state as unclaimed funds held by fiduciaries.

(5) LEGAL REPRESENTATION.—To the extent that the budget will permit, the Department of Legal Affairs shall furnish the legal services to carry out the provisions of this section. Upon the request of the department or agency, the various state and county attorneys shall assist in litigation within their jurisdiction. The department or agency may retain legal counsel for necessary legal services which cannot be furnished by the Department of Legal Affairs and the various state and county attorneys.

(6) DEPOSIT OR INVESTMENT OF FUNDS OF CLIENTS.—

(a) The department or agency may deposit any funds of clients in its possession in any bank in the state or may invest or reinvest such funds in bonds or obligations of the United States for the payment of which the full faith and credit of the United States is pledged. For purposes of deposit only, the funds of any client may be mingled with the funds of any other clients.

(b) The interest or increment accruing on such funds shall be the property of the clients and shall be used or conserved for the personal use or benefit of the client, in accordance with the department’s or agency’s fiduciary responsibility as a trustee for the money and property of the client. Such interest shall not accrue to the general welfare of all clients. Whenever any proposed action of the department or agency, acting in its own interest, may conflict with the department’s or agency’s fiduciary responsibility to the client, the department or agency shall promptly present the matter to a court of competent jurisdiction for the court’s determination as to what action the department or agency may take. The department or agency shall establish reasonable fees by rule for the cost of administering such accounts and for establishing the minimum balance eligible to earn interest.

(7) DISPOSITION OF MONEY AND PROPERTY OF CLIENTS UPON ATTAINING AGE 18 OR DISCHARGE FROM CARE, CUSTODY, CONTROL, OR SERVICES OF THE DEPARTMENT.—

(a) Whenever a client of the department for whom the department is holding money or property as a trustee attains the age of 18, and thereby will no longer be in the legal custody of the department, the department shall promptly disburse such money and property to that client, or as that client directs, as soon as practicable.

(b) Whenever a client of the department over the age of 18 for whom the department is holding money or property as a trustee no longer requires the care, custody, control, or services of the department, the department shall promptly disburse such money and property to that client, or as that client or a court directs, as soon as practicable.

(c) When a client under the age of 18 who has been in the legal custody, care, or control of the department and for whom the department is holding money or property as a trustee attains the age of 18 and has a physical or mental disability, or is otherwise incapacitated or incompetent to handle that client’s own financial affairs, the department shall apply for a court order from a court of competent jurisdiction to establish a trust on behalf of that client. Where there is no willing relative of the client acceptable to the court available to serve as trustee of such proposed trust, the court may enter an order authorizing the department to serve as trustee of a separate trust under such terms and conditions as the court determines appropriate to the circumstances.

(d) When a client under the age of 18 who has been in the legal custody, care, or control of the department and for whom the department is holding money or property as a trustee leaves the care, custody, and control of the department due to adoption or placement of the client with a relative, or as otherwise directed by a court of competent jurisdiction, the department shall notify that court of the existence of the money and property either prior to, or promptly after, receiving knowledge of the change of custody, care, or control. The department shall apply for an order from the court exercising jurisdiction over the client to direct the disposition of the money and property belonging to that client. The court order may establish a trust in which the money and property of the client will be deposited, appoint a guardian of a property as to the money or property of the client, or direct the creation of a Uniform Transfers to Minors Act account on behalf of that client, under the terms and conditions the court determines appropriate to the circumstances.

History.—s. 2, ch. 59-222; s. 1, ch. 65-279; ss. 11, 19, 35, ch. 69-106; s. 1, ch. 70-341; s. 1, ch. 70-439; s. 1, ch. 72-350; s. 25, ch. 73-334; s. 131, ch. 79-190; s. 1, ch. 79-269; s. 1, ch. 83-59; s. 17, ch. 85-167; s. 1, ch. 85-187; s. 808, ch. 95-148; s. 1, ch. 96-402; s. 137, ch. 99-8; s. 58, ch. 2000-139; s. 425, ch. 2003-261; s. 46, ch. 2006-227; s. 135, ch. 2014-19.

Note.—Former s. 965.08.



402.18 - Welfare trust funds; creation, use.

402.18 Welfare trust funds; creation, use.—

(1) All moneys now held in any auxiliary, canteen, welfare, donated, or similar fund in any state institution under the jurisdiction of the Department of Children and Families shall be deposited in a welfare trust fund, which fund is hereby created in the State Treasury, or in a place which the department shall designate. The money in the fund of each institution of the department, or which may accrue thereto, is hereby appropriated for the benefit, education, and general welfare of clients in that institution. The general welfare of clients includes, but is not limited to, the establishment of, maintenance of, employment of personnel for, and the purchase of items for resale at canteens or vending machines maintained at the state institutions and for the establishment of, maintenance of, employment of personnel for, and the operation of canteens, hobby shops, recreational or entertainment facilities, sheltered workshops, activity centers, farming projects, or other like facilities or programs at the institutions.

(2) All moneys now held in any auxiliary, canteen, welfare, donated, or similar fund in any district of the department shall be deposited in a welfare trust fund which is hereby created in the State Treasury, or in a place which the department shall designate. Money in the fund of each district of the department, or which may accrue thereto, is hereby appropriated for the purpose for which the donor intended. Absent specific intentions of donor, such moneys shall be used for programs for the benefit, education, and general welfare of all clients of the department. All sales taxes collected by the department in a district for the Department of Revenue may be deposited into the district trust fund to facilitate preparing consolidated sales tax returns and remittals of sales tax to the Department of Revenue.

(3) The department shall deposit in a welfare trust fund all receipts from the operation of canteens, vending machines, hobby shops, sheltered workshops, activity centers, farming projects, and other such facilities designated as accruing to a specific welfare trust fund, and any moneys which may be assigned to a specific welfare trust fund by clients or others. Separate revenue and expense accounts shall be maintained in the department’s accounting system for each such facility. Annually, the net proceeds, after providing an allowance for depreciation, shall be determined for such facility and made available for expenditures for the benefit and welfare of the clients of the department. The moneys of said fund shall constitute a trust held by the department for the benefit and welfare of the clients of the department.

(4) Any contraband found upon, or in the possession of, any client of the department shall be confiscated and liquidated, and the proceeds thereof shall be deposited in a welfare trust fund.

(5) The department may invest in the manner authorized by law for fiduciaries any money in a welfare trust fund which is not necessary for immediate use. Such investments may include, but shall not be limited to, investments in savings share accounts of any credit union chartered under the laws of the United States and doing business in this state, and savings share accounts of any credit union chartered under the laws of this state, provided the credit union is insured under the federal share insurance program or an approved state share insurance program. The interest earned and other increments derived from such investments of such money shall be deposited in the welfare trust fund. Moneys required for current use may be deposited in any bank, credit union, or savings and loan association authorized to do business in this state, provided such deposits are insured under a federal depository or share insurance program or under a state-approved depository or share insurance program, and provided such moneys are available on demand.

(6) The department shall maintain accounts in the welfare trust fund for the sale of goods, services, or products resulting from sheltered workshop, activity center, and agricultural project operations carried out in the rehabilitation of the department’s clients, each project being accounted for separately in accordance with cost standards established by the department, but the cost of such projects shall not include any wage or salary expenditures funded by a general revenue appropriation applicable to such rehabilitative activities. The cost of materials incorporated in such products sold, if funded by an appropriation of general revenue, shall be restored to general revenue unallocated at the end of the fiscal year of sale from the proceeds of such sales; provided, however, that the cost of inventories on hand June 30, 1984, shall be accounted for as part of the working capital authorized for such activities. The department may extend credit for the sale of products produced in such activities, and for those sales made for its clients through its hobby shops, to purchasers of demonstrated credit standing sufficient to warrant the amount of credit extended after prudent evaluation of information relating to such credit standing. The department may obtain credit reports from reputable credit reporting agencies to assure prudence in the extending of credit, except when payment is made by credit card, charge card, or debit card as authorized by s. 215.322. The department shall provide an allowance for doubtful accounts for credit sales and record an expense in a like amount based on a good faith estimate, such provision being recorded as a cost of such sales. The net revenue after such provision shall be retained in the welfare trust fund and used only for the benefit of the department’s clients for whom the trust fund was established.

History.—s. 1, ch. 65-194; ss. 19, 35, ch. 69-106; s. 2, ch. 79-269; s. 18, ch. 85-167; s. 9, ch. 97-241; s. 138, ch. 99-8; s. 136, ch. 2014-19.

Note.—Former s. 965.081.



402.181 - State Institutions Claims Program.

402.181 State Institutions Claims Program.—

(1) There is created a State Institutions Claims Program, for the purpose of making restitution for property damages and direct medical expenses for injuries caused by shelter children or foster children, or escapees, inmates, or patients of state institutions or developmental disabilities centers under the Department of Children and Families, the Department of Health, the Department of Juvenile Justice, the Department of Corrections, or the Agency for Persons with Disabilities.

(2) Claims for restitution may be filed with the Department of Legal Affairs at its office in accordance with regulations prescribed by the Department of Legal Affairs. The Department of Legal Affairs shall have full power and authority to hear, investigate, and determine all questions in respect to such claims and is authorized, within the limits of current appropriations, to pay individual claims up to $1,000 or, with respect to children in foster care and their families, individual claims up to $1,500. Claims in excess of these amounts shall continue to require legislative approval.

(3)(a) The Department of Legal Affairs shall make or cause to be made such investigations as it considers necessary in respect to such claims. Hearings shall be held in accordance with chapter 120.

(b) The Department of Legal Affairs shall work with the Department of Children and Families, the Department of Health, the Department of Juvenile Justice, the Department of Corrections, and the Agency for Persons with Disabilities to streamline the process of investigations, hearings, and determinations with respect to claims under this section, to ensure that eligible claimants receive restitution within a reasonable time.

History.—s. 1, ch. 72-120; s. 1, ch. 77-117; s. 9, ch. 77-120; s. 10, ch. 77-320; s. 16, ch. 79-3; s. 51, ch. 86-220; s. 68, ch. 94-209; s. 4, ch. 96-402; s. 68, ch. 96-418; s. 139, ch. 99-8; s. 26, ch. 2000-367; s. 47, ch. 2006-227; s. 13, ch. 2008-244; s. 137, ch. 2014-19.



402.185 - Productivity enhancing technology.

402.185 Productivity enhancing technology.—In accordance with the provisions of chapter 216, 20 percent of any unobligated General Revenue Fund or any trust fund appropriation for salaries and benefits, expenses, other personal services, operating capital outlay, and special categories remaining at the end of a fiscal year shall be available to the Department of Children and Families for purchases of productivity-enhancing technology, to improve existing services, and for community services initiatives. Funds used for such purposes may be certified forward.

History.—s. 21, ch. 96-403; s. 74, ch. 2000-139; s. 138, ch. 2014-19.



402.19 - Photographing records; destruction of records; effect as evidence.

402.19 Photographing records; destruction of records; effect as evidence.—The Department of Children and Families may authorize each of the agencies under its supervision and control to photograph, microphotograph, or reproduce on film or prints, such correspondence, documents, records, data, and other information as the department shall determine, and which is not otherwise authorized to be reproduced under chapter 119, whether the same shall be of a temporary or permanent character and whether public, private, or confidential, including that pertaining to patients or inmates of the agencies, and to destroy any of said documents after they have been reproduced. Photographs or microphotographs in the form of film or prints made in compliance with the provisions of this section shall have the same force and effect as the originals thereof would have, and shall be treated as originals for the purpose of their admissibility in evidence. Duly certified or authenticated reproductions of such photographs or microphotographs shall be admitted in evidence equally with the original photographs or microphotographs.

History.—s. 1, ch. 65-195; ss. 19, 35, ch. 69-106; s. 264, ch. 77-147; s. 140, ch. 99-8; s. 139, ch. 2014-19.

Note.—Former s. 272.22.



402.20 - County contracts authorized for services and facilities for mental health and developmental disabilities.

402.20 County contracts authorized for services and facilities for mental health and developmental disabilities.—The boards of county commissioners are authorized to provide monetary grants and facilities, and to enter into renewable contracts, for services and facilities, for a period not to exceed 2 years, with public and private hospitals, clinics, and laboratories; other state agencies, departments, or divisions; the state colleges and universities; the community colleges; private colleges and universities; counties; municipalities; towns; townships; and any other governmental unit or nonprofit organization which provides needed facilities for persons with mental illness or developmental disabilities. These services are hereby declared to be for a public and county purpose. The county commissioners may make periodic inspections to assure that the services or facilities provided under this chapter meet the standards of the Department of Children and Families and the Agency for Persons with Disabilities.

History.—s. 1, ch. 65-529; ss. 19, 35, ch. 69-106; s. 1, ch. 70-290; s. 1, ch. 70-439; s. 70, ch. 72-221; s. 265, ch. 77-147; s. 141, ch. 99-8; s. 48, ch. 2006-227; s. 140, ch. 2014-19.

Note.—Former s. 965.071.



402.22 - Education program for students who reside in residential care facilities operated by the Department of Children and Families or the Agency for Persons with Disabilities.

402.22 Education program for students who reside in residential care facilities operated by the Department of Children and Families or the Agency for Persons with Disabilities.—

(1)(a) The Legislature recognizes that the Department of Children and Families and the Agency for Persons with Disabilities have under their residential care students with critical problems of physical impairment, emotional disturbance, mental impairment, and learning impairment.

(b) The Legislature recognizes the vital role of education in the rehabilitation of such students. It is the intent of the Legislature that all such students benefit from educational services and receive such services.

(c) It is the intent of the Legislature that educational services be coordinated with appropriate and existing diagnostic and evaluative, social, followup, and other therapeutic services of the department and agency so that the effect of the total rehabilitation process is maximized.

(d) It is the intent of the Legislature that, as educational programs for students in residential care facilities are implemented by the district school board, educational personnel in the residential care facilities who meet the qualifications for employees of the district school board be employed by the district school board.

(2) District school boards shall establish educational programs for all students ages 5 through 18 under the residential care of the Department of Children and Families and the Agency for Persons with Disabilities, and may provide for students below age 3 as provided for in s. 1003.21(1)(e). Funding of such programs shall be pursuant to s. 1011.62.

(3) Notwithstanding any provisions of chapters 39, 393, 394, and 397 to the contrary, the services of the Department of Children and Families and the Agency for Persons with Disabilities and those of the Department of Education and district school boards shall be mutually supportive and complementary of each other. The education programs provided by the district school board shall meet the standards prescribed by the State Board of Education and the district school board. Decisions regarding the design and delivery of department or agency treatment or habilitative services shall be made by interdisciplinary teams of professional and paraprofessional staff of which appropriate district school system administrative and instructional personnel shall be invited to be participating members. The requirements for maintenance of confidentiality as prescribed in chapters 39, 393, 394, and 397 shall be applied to information used by such interdisciplinary teams, and such information shall be exempt from the provisions of ss. 119.07(1) and 286.011.

(4) Students age 18 and under who are under the residential care of the Department of Children and Families or the Agency for Persons with Disabilities and who receive an education program shall be calculated as full-time equivalent student membership in the appropriate cost factor as provided for in s. 1011.62(1)(c). Residential care facilities shall include, but not be limited to, developmental disabilities centers and state mental health facilities. All students shall receive their education program from the district school system, and funding shall be allocated through the Florida Education Finance Program for the district school system.

(5) Instructional and special educational services that are provided to clients with mental illness or developmental disabilities of the department’s or agency’s residential care facilities by local school districts shall not be less than 180 days or 900 hours; however, the 900 hours may be distributed over a 12-month period.

(6) Notwithstanding the provisions of s. 1001.42(4)(n), the educational program at the Marianna Sunland Center in Jackson County shall be operated by the Department of Education, either directly or through grants or contractual agreements with other public educational agencies. The annual state allocation to any such agency shall be computed pursuant to s. 1011.62(1), (2), and (6) and allocated in the amount that would have been provided the local school district in which the residential facility is located.

History.—ss. 1, 2, ch. 71-350; s. 4, ch. 79-184; s. 1, ch. 80-143; s. 4, ch. 80-240; ss. 1, 2, ch. 81-272; s. 2, ch. 82-153; s. 57, ch. 83-218; s. 16, ch. 85-109; s. 24, ch. 89-308; s. 1, ch. 90-7; ss. 7, 9, ch. 90-208; s. 26, ch. 93-39; s. 78, ch. 95-143; s. 238, ch. 96-406; s. 66, ch. 97-190; s. 5, ch. 98-186; s. 988, ch. 2002-387; s. 11, ch. 2006-27; s. 49, ch. 2006-227; s. 14, ch. 2008-244; s. 49, ch. 2013-18; s. 141, ch. 2014-19.



402.24 - Recovery of third-party payments for medical services.

402.24 Recovery of third-party payments for medical services.—

(1) As used in this section, “medical services” means medical or medically related institutional or noninstitutional services which are provided or paid for by the Department of Health, except for services provided or paid for pursuant to chapter 394 or chapter 397.

(2)(a) Third-party coverage for medical services shall be primary coverage.

(b) An applicant for or the recipient of medical services shall inform the department of any rights which the applicant or recipient has to third-party payments for medical services. The department shall automatically be subrogated to any rights the recipient has to third-party payments for medical services. The department shall recover for medical services directly from:

1. Any third party who is liable to make a medical benefit payment to the provider of the recipient’s medical services or to the recipient under the terms of any contract, settlement, or award;

2. The recipient, if he or she has received third-party payment for medical services provided to him or her; or

3. The provider of the recipient’s medical services if third-party payment for medical services has been recovered by the provider.

(c) An applicant for or the recipient of medical services who receives medical services shall be deemed to have made an assignment to the department of any right such person has to any payments for such medical services from a third party.

(d) An applicant for or the recipient of medical services who receives medical services shall be deemed to have provided the department the authority to release medical information with respect to such medical services for the sole purpose of obtaining reimbursement.

(e) The department may, in order to enforce its subrogation rights under this section, institute, intervene in, or join any legal proceeding against any third party against whom recovery rights arise. No action taken by the department shall operate to deny the recipient’s recovery for that portion of his or her damages not subrogated to the department, and no action of the recipient shall prejudice the subrogation rights of the department.

(f) When the department provides, pays for, or becomes liable for medical services, it shall have a lien for the amount of medical services upon any and all causes of action which accrue to the person to whom care was furnished, or which accrue to his or her legal representatives, as a result of sickness, injury, disease, disability, or death due to the liability of a third party which necessitated the medical services. The department shall have 1 year from the date when the last item of medical services relative to a specific accident or spell of illness was paid in which to file its verified lien statement. The statement shall be filed with the clerk of the circuit court in the recipient’s county of residence. The verified lien statement shall contain the name and address of the person to whom medical services were furnished; the date of injury; the name and address of the vendor or vendors furnishing medical services; the dates of the service; the amount claimed to be due for the care; and, to the best knowledge of the department, the names and addresses of all persons, firms, or corporations claimed to be liable for damages arising from the injuries. The department’s failure to file a lien shall not affect its subrogation rights provided in paragraph (b).

(g) In recovering any payments in accordance with this subsection, the department is authorized to make appropriate settlements.

(h) The department shall promulgate rules to implement the provisions of this section.

History.—s. 68, ch. 86-220; s. 27, ch. 93-39; s. 810, ch. 95-148; s. 142, ch. 99-8.



402.26 - Child care; legislative intent.

402.26 Child care; legislative intent.—

(1) The Legislature recognizes the critical importance to the citizens of the state of both safety and quality in child care. Child care in Florida is in the midst of continuing change and development, driven by extraordinary changes in demographics. Many parents with children under age 6 are employed outside the home. For the majority of Florida’s children, child care will be a common experience. For many families, child care is an indispensable part of the effort to meet basic economic obligations or to make economic gains. State policy continues to recognize the changing composition of the labor force and the need to respond to the concerns of Florida’s citizens as they enter the child care market. In particular, the Legislature recognizes the need to have more working parents employed in family-friendly workplaces. In addition, the Legislature recognizes the abilities of public and private employers to assist the family’s efforts to balance family care needs with employment opportunities.

(2) The Legislature also recognizes the effects of both safety and quality in child care in reducing the need for special education, public assistance, and dependency programs and in reducing the incidence of delinquency and educational failure. In a budgetary context that spends billions of dollars to address the aftermath of bad outcomes, safe, quality child care is one area in which the often maligned concept of cost-effective social intervention can be applied. It is the intent of the Legislature, therefore, that state policy should be firmly embedded in the recognition that child care is a voluntary choice of the child’s parents. For parents who choose child care, it is the intent of the Legislature to protect the health and welfare of children in care.

(3) To protect the health and welfare of children, it is the intent of the Legislature to develop a regulatory framework that promotes the growth and stability of the child care industry and facilitates the safe physical, intellectual, motor, and social development of the child.

(4) It is also the intent of the Legislature to promote the development of child care options in the private sector and disseminate information that will assist the public in determining appropriate child care options.

(5) It is the further intent of the Legislature to provide and make accessible child care opportunities for children at risk, economically disadvantaged children, and other children traditionally disenfranchised from society. In achieving this intent, the Legislature shall develop a school readiness program, a range of child care options, support services, and linkages with other programs to fully meet the child care needs of this population.

(6) It is the intent of the Legislature that a child care facility licensed pursuant to s. 402.305 or a child care facility exempt from licensing pursuant to s. 402.316, that achieves Gold Seal Quality status pursuant to s. 402.281, be considered an educational institution for the purpose of qualifying for exemption from ad valorem tax pursuant to s. 196.198.

History.—s. 32, ch. 90-306; s. 70, ch. 96-175; s. 4, ch. 99-304; s. 6, ch. 2010-210.



402.281 - Gold Seal Quality Care program.

402.281 Gold Seal Quality Care program.—

(1)(a) There is established within the department the Gold Seal Quality Care Program.

(b) A child care facility, large family child care home, or family day care home that is accredited by an accrediting association approved by the department under subsection (3) and meets all other requirements shall, upon application to the department, receive a separate “Gold Seal Quality Care” designation.

(2) The department shall adopt rules establishing Gold Seal Quality Care accreditation standards based on the applicable accrediting standards of the National Association for the Education of Young Children (NAEYC), the National Association of Family Child Care, and the National Early Childhood Program Accreditation Commission.

(3)(a) In order to be approved by the department for participation in the Gold Seal Quality Care program, an accrediting association must apply to the department and demonstrate that it:

1. Is a recognized accrediting association.

2. Has accrediting standards that substantially meet or exceed the Gold Seal Quality Care standards adopted by the department under subsection (2).

(b) In approving accrediting associations, the department shall consult with the Department of Education, the Florida Head Start Directors Association, the Florida Association of Child Care Management, the Florida Family Child Care Home Association, the Florida Children’s Forum, the Florida Association for the Education of the Young, the Child Development Education Alliance, the Florida Association of Academic Nonpublic Schools, the Association of Early Learning Coalitions, providers receiving exemptions under s. 402.316, and parents.

(4) In order to obtain and maintain a designation as a Gold Seal Quality Care provider, a child care facility, large family child care home, or family day care home must meet the following additional criteria:

(a) The child care provider must not have had any class I violations, as defined by rule, within the 2 years preceding its application for designation as a Gold Seal Quality Care provider. Commission of a class I violation shall be grounds for termination of the designation as a Gold Seal Quality Care provider until the provider has no class I violations for a period of 2 years.

(b) The child care provider must not have had three or more class II violations, as defined by rule, within the 2 years preceding its application for designation as a Gold Seal Quality Care provider. Commission of three or more class II violations within a 2-year period shall be grounds for termination of the designation as a Gold Seal Quality Care provider until the provider has no class II violations for a period of 1 year.

(c) The child care provider must not have been cited for the same class III violation, as defined by rule, three or more times and failed to correct the violation within 1 year after the date of each citation, within the 2 years preceding its application for designation as a Gold Seal Quality Care provider. Commission of the same class III violation three or more times and failure to correct within the required time during a 2-year period may be grounds for termination of the designation as a Gold Seal Quality Care provider until the provider has no class III violations for a period of 1 year.

(5) The Department of Children and Families shall adopt rules under ss. 120.536(1) and 120.54 which provide criteria and procedures for reviewing and approving accrediting associations for participation in the Gold Seal Quality Care program, conferring and revoking designations of Gold Seal Quality Care providers, and classifying violations.

History.—s. 72, ch. 96-175; s. 5, ch. 99-304; s. 17, ch. 2000-337; s. 26, ch. 2001-170; s. 1, ch. 2006-91; s. 7, ch. 2010-210; s. 1, ch. 2011-75; s. 282, ch. 2011-142; s. 22, ch. 2013-252; s. 142, ch. 2014-19.



402.301 - Child care facilities; legislative intent and declaration of purpose and policy.

402.301 Child care facilities; legislative intent and declaration of purpose and policy.—It is the legislative intent to protect the health, safety, and well-being of the children of the state and to promote their emotional and intellectual development and care. Toward that end:

(1) It is the purpose of ss. 402.301-402.319 to establish statewide minimum standards for the care and protection of children in child care facilities, to ensure maintenance of these standards, and to approve county administration and enforcement to regulate conditions in such facilities through a program of licensing.

(2) It is the intent of the Legislature that all owners, operators, and child care personnel shall be of good moral character.

(3) It shall be the policy of the state to ensure protection of children and to encourage child care providers and parents to share responsibility for and to assist in the improvement of child care programs.

(4) It shall be the policy of the state to promote public and private employer initiatives to establish day care services for their employees.

(5) It is the further legislative intent that the freedom of religion of all citizens shall be inviolate. Nothing in ss. 402.301-402.319 shall give any governmental agency jurisdiction or authority to regulate, supervise, or in any way be involved in any Sunday School, Sabbath School, or religious services or any nursery service or other program conducted during religious or church services primarily for the convenience of those attending such services.

(6) It is further the intent that membership organizations affiliated with national organizations which do not provide child care, whose primary purpose is providing activities that contribute to the development of good character or good sportsmanship or to the education or cultural development of minors in this state, which charge only a nominal annual membership fee, which are not for profit, and which are certified by their national associations as being in compliance with the association’s minimum standards and procedures shall not be considered child care facilities. However, all personnel as defined in s. 402.302 of such membership organizations shall meet background screening requirements through the department pursuant to ss. 402.305 and 402.3055.

(7) It shall be the policy of the state to encourage child care providers to serve children with disabilities. When requested, the department shall provide technical assistance to parents and child care providers in order to facilitate serving children with disabilities.

History.—s. 1, ch. 74-113; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 6, 7, ch. 83-248; s. 1, ch. 84-551; s. 21, ch. 87-238; s. 1, ch. 91-300; ss. 1, 2, ch. 93-115; s. 74, ch. 96-175; s. 5, ch. 2015-79.



402.302 - Definitions.

402.302 Definitions.—As used in this chapter, the term:

(1) “Child care” means the care, protection, and supervision of a child, for a period of less than 24 hours a day on a regular basis, which supplements parental care, enrichment, and health supervision for the child, in accordance with his or her individual needs, and for which a payment, fee, or grant is made for care.

(2) “Child care facility” includes any child care center or child care arrangement which provides child care for more than five children unrelated to the operator and which receives a payment, fee, or grant for any of the children receiving care, wherever operated, and whether or not operated for profit. The following are not included:

(a) Public schools and nonpublic schools and their integral programs, except as provided in s. 402.3025;

(b) Summer camps having children in full-time residence;

(c) Summer day camps;

(d) Bible schools normally conducted during vacation periods; and

(e) Operators of transient establishments, as defined in chapter 509, which provide child care services solely for the guests of their establishment or resort, provided that all child care personnel of the establishment are screened according to the level 2 screening requirements of chapter 435.

(3) “Child care personnel” means all owners, operators, employees, and volunteers working in a child care facility. The term does not include persons who work in a child care facility after hours when children are not present or parents of children in a child care facility. For purposes of screening, the term includes any member, over the age of 12 years, of a child care facility operator’s family, or person, over the age of 12 years, residing with a child care facility operator if the child care facility is located in or adjacent to the home of the operator or if the family member of, or person residing with, the child care facility operator has any direct contact with the children in the facility during its hours of operation. Members of the operator’s family or persons residing with the operator who are between the ages of 12 years and 18 years are not required to be fingerprinted but must be screened for delinquency records. For purposes of screening, the term also includes persons who work in child care programs that provide care for children 15 hours or more each week in public or nonpublic schools, family day care homes, membership organizations under s. 402.301, or programs otherwise exempted under s. 402.316. The term does not include public or nonpublic school personnel who are providing care during regular school hours, or after hours for activities related to a school’s program for grades kindergarten through 12. A volunteer who assists on an intermittent basis for less than 10 hours per month is not included in the term “personnel” for the purposes of screening and training if a person who meets the screening requirement of s. 402.305(2) is always present and has the volunteer in his or her line of sight. Students who observe and participate in a child care facility as a part of their required coursework are not considered child care personnel, provided such observation and participation are on an intermittent basis and a person who meets the screening requirement of s. 402.305(2) is always present and has the student in his or her line of sight.

(4) “Child welfare provider” means a licensed child-caring or child-placing agency.

(5) “Department” means the Department of Children and Families.

(6) “Drop-in child care” means child care provided occasionally in a child care facility in a shopping mall or business establishment where a child is in care for no more than a 4-hour period and the parent remains on the premises of the shopping mall or business establishment at all times. Drop-in child care arrangements shall meet all requirements for a child care facility unless specifically exempted.

(7) “Evening child care” means child care provided during the evening hours and may encompass the hours of 6:00 p.m. to 7:00 a.m. to accommodate parents who work evenings and late-night shifts.

(8) “Family day care home” means an occupied residence in which child care is regularly provided for children from at least two unrelated families and which receives a payment, fee, or grant for any of the children receiving care, whether or not operated for profit. Household children under 13 years of age, when on the premises of the family day care home or on a field trip with children enrolled in child care, shall be included in the overall capacity of the licensed home. A family day care home shall be allowed to provide care for one of the following groups of children, which shall include household children under 13 years of age:

(a) A maximum of four children from birth to 12 months of age.

(b) A maximum of three children from birth to 12 months of age, and other children, for a maximum total of six children.

(c) A maximum of six preschool children if all are older than 12 months of age.

(d) A maximum of 10 children if no more than 5 are preschool age and, of those 5, no more than 2 are under 12 months of age.

(9) “Household children” means children who are related by blood, marriage, or legal adoption to, or who are the legal wards of, the family day care home operator, the large family child care home operator, or an adult household member who permanently or temporarily resides in the home. Supervision of the operator’s household children shall be left to the discretion of the operator unless those children receive subsidized child care through the school readiness program pursuant to s. 1002.92 to be in the home.

(10) “Indoor recreational facility” means an indoor commercial facility which is established for the primary purpose of entertaining children in a planned fitness environment through equipment, games, and activities in conjunction with food service and which provides child care for a particular child no more than 4 hours on any one day. An indoor recreational facility must be licensed as a child care facility under s. 402.305, but is exempt from the minimum outdoor-square-footage-per-child requirement specified in that section, if the indoor recreational facility has, at a minimum, 3,000 square feet of usable indoor floor space.

(11) “Large family child care home” means an occupied residence in which child care is regularly provided for children from at least two unrelated families, which receives a payment, fee, or grant for any of the children receiving care, whether or not operated for profit, and which has at least two full-time child care personnel on the premises during the hours of operation. One of the two full-time child care personnel must be the owner or occupant of the residence. A large family child care home must first have operated as a licensed family day care home for 2 years, with an operator who has had a child development associate credential or its equivalent for 1 year, before seeking licensure as a large family child care home. Household children under 13 years of age, when on the premises of the large family child care home or on a field trip with children enrolled in child care, shall be included in the overall capacity of the licensed home. A large family child care home shall be allowed to provide care for one of the following groups of children, which shall include household children under 13 years of age:

(a) A maximum of 8 children from birth to 24 months of age.

(b) A maximum of 12 children, with no more than 4 children under 24 months of age.

(12) “Local licensing agency” means any agency or individual designated by the county to license child care facilities.

(13) “Operator” means any onsite person ultimately responsible for the overall operation of a child care facility, whether or not he or she is the owner or administrator of such facility.

(14) “Owner” means the person who is licensed to operate the child care facility.

(15) “Screening” means the act of assessing the background of child care personnel, in accordance with state and federal law, and volunteers and includes, but is not limited to:

(a) Employment history checks, including documented attempts to contact each employer that employed the applicant within the preceding 5 years and documentation of the findings.

(b) A search of the criminal history records, sexual predator and sexual offender registry, and child abuse and neglect registry of any state in which the applicant resided during the preceding 5 years.

An applicant must submit a full set of fingerprints to the department or to a vendor, entity, or agency authorized by s. 943.053(13). The department, vendor, entity, or agency shall forward the fingerprints to the Department of Law Enforcement for state processing, and the Department of Law Enforcement shall forward the fingerprints to the Federal Bureau of Investigation for national processing. Fingerprint submission must comply with s. 435.12.

(16) “Secretary” means the Secretary of Children and Families.

(17) “Substantial compliance” means that level of adherence which is sufficient to safeguard the health, safety, and well-being of all children under care. Substantial compliance is greater than minimal adherence but not to the level of absolute adherence. Where a violation or variation is identified as the type which impacts, or can be reasonably expected within 90 days to impact, the health, safety, or well-being of a child, there is no substantial compliance.

(18) “Weekend child care” means child care provided between the hours of 6 p.m. on Friday and 6 a.m. on Monday.

History.—s. 2, ch. 74-113; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 6, 7, ch. 83-248; s. 2, ch. 84-551; s. 23, ch. 85-54; s. 22, ch. 87-238; s. 2, ch. 88-391; s. 1, ch. 90-35; s. 34, ch. 90-306; s. 7, ch. 91-300; ss. 1, 2, ch. 93-115; s. 1, ch. 94-257; s. 1059, ch. 95-148; s. 57, ch. 95-228; s. 75, ch. 96-175; s. 1, ch. 97-63; s. 1, ch. 98-165; s. 8, ch. 99-304; s. 16, ch. 2000-253; s. 989, ch. 2002-387; s. 57, ch. 2004-267; s. 2, ch. 2006-91; s. 22, ch. 2010-114; s. 1, ch. 2010-158; s. 2, ch. 2011-75; s. 23, ch. 2013-252; s. 143, ch. 2014-19; s. 6, ch. 2015-79; s. 10, ch. 2016-238.



402.3025 - Public and nonpublic schools.

402.3025 Public and nonpublic schools.—For the purposes of ss. 402.301-402.319, the following shall apply:

(1) PUBLIC SCHOOLS.—

(a) The following programs for children shall not be deemed to be child care and shall not be subject to the provisions of ss. 402.301-402.319:

1. Programs for children in 5-year-old kindergarten and grades one or above.

2. Programs for children who are at least 3 years of age, but who are under 5 years of age, provided the programs are operated and staffed directly by the schools and provided the programs meet age-appropriate standards as adopted by the State Board of Education.

3. Programs for children under 3 years of age who are eligible for participation in the programs under the existing or successor provisions of Pub. L. No. 94-142 or Pub. L. No. 99-457, provided the programs are operated and staffed directly by the schools and provided the programs meet age-appropriate standards as adopted by the State Board of Education.

(b) The following programs for children shall be deemed to be child care and shall be subject to the provisions of ss. 402.301-402.319:

1. Programs for children who are under 5 years of age when the programs are not operated and staffed directly by the schools.

2. Programs for children under 3 years of age who are not eligible for participation in the programs under existing or successor provisions of Pub. L. No. 94-142 or Pub. L. No. 99-457.

(c) The monitoring and enforcement of compliance with age-appropriate standards established by rule of the State Board of Education shall be the responsibility of the Department of Education.

(2) NONPUBLIC SCHOOLS.—

(a) Programs for children under 3 years of age shall be deemed to be child care and subject to the provisions of ss. 402.301-402.319.

(b) Programs for children in 5-year-old kindergarten and grades one or above shall not be deemed to be child care and shall not be subject to the provisions of ss. 402.301-402.319.

(c) Programs for children who are at least 3 years of age, but under 5 years of age, shall not be deemed to be child care and shall not be subject to the provisions of ss. 402.301-402.319 relating to child care facilities, provided the programs in the schools are operated and staffed directly by the schools, provided a majority of the children enrolled in the schools are 5 years of age or older, and provided there is compliance with the screening requirements for personnel pursuant to s. 402.305. A nonpublic school may designate certain programs as child care, in which case these programs shall be subject to the provisions of ss. 402.301-402.319.

(d)1. Programs for children who are at least 3 years of age, but under 5 years of age, which are not licensed under ss. 402.301-402.319 shall substantially comply with the minimum child care standards promulgated pursuant to ss. 402.305-402.3057.

2. The department or local licensing agency shall enforce compliance with such standards, where possible, to eliminate or minimize duplicative inspections or visits by staff enforcing the minimum child care standards and staff enforcing other standards under the jurisdiction of the department.

3. The department or local licensing agency may commence and maintain all proper and necessary actions and proceedings for any or all of the following purposes:

a. To protect the health, sanitation, safety, and well-being of all children under care.

b. To enforce its rules and regulations.

c. To use corrective action plans, whenever possible, to attain compliance prior to the use of more restrictive enforcement measures.

d. To make application for injunction to the proper circuit court, and the judge of that court shall have jurisdiction upon hearing and for cause shown to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any of the provisions of ss. 402.301-402.319. Any violation of this section or of the standards applied under ss. 402.305-402.3057 which threatens harm to any child in the school’s programs for children who are at least 3 years of age, but are under 5 years of age, or repeated violations of this section or the standards under ss. 402.305-402.3057, shall be grounds to seek an injunction to close a program in a school.

e. To impose an administrative fine, not to exceed $100, for each violation of the minimum child care standards promulgated pursuant to ss. 402.305-402.3057.

4. It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any person willfully, knowingly, or intentionally to:

a. Fail, by false statement, misrepresentation, impersonation, or other fraudulent means, to disclose in any required written documentation for exclusion from licensure pursuant to this section a material fact used in making a determination as to such exclusion; or

b. Use information from the criminal records obtained under s. 402.305 or s. 402.3055 for any purpose other than screening that person for employment as specified in those sections or release such information to any other person for any purpose other than screening for employment as specified in those sections.

5. It is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, for any person willfully, knowingly, or intentionally to use information from the juvenile records of any person obtained under s. 402.305 or s. 402.3055 for any purpose other than screening for employment as specified in those sections or to release information from such records to any other person for any purpose other than screening for employment as specified in those sections.

(e) The department and the nonpublic school accrediting agencies are encouraged to develop agreements to facilitate the enforcement of the minimum child care standards as they relate to the schools which the agencies accredit.

(3) INSPECTION FEE.—The department shall establish a fee for inspection activities performed pursuant to this section, in an amount sufficient to cover costs. However, the amount of such fee for the inspection of a school shall not exceed the fee imposed for child care licensure pursuant to s. 402.315.

History.—s. 3, ch. 88-391; s. 1, ch. 89-296; s. 35, ch. 90-347; ss. 1, 2, ch. 93-115; s. 94, ch. 2000-349; s. 50, ch. 2013-18; s. 21, ch. 2016-238.



402.3026 - Full-service schools.

402.3026 Full-service schools.—

(1) The State Board of Education and the Department of Health shall jointly establish full-service schools to serve students from schools that have a student population that has a high risk of needing medical and social services, based on the results of the demographic evaluations. The full-service schools must integrate the services of the Department of Health that are critical to the continuity-of-care process. The Department of Health shall provide services to these high-risk students through facilities established within the grounds of the school. The Department of Health professionals shall carry out their specialized services as an extension of the educational environment. Such services may include, without limitation, nutritional services, basic medical services, aid to dependent children, parenting skills, counseling for abused children, counseling for children at high risk for delinquent behavior and their parents, and adult education.

(2) The Department of Health shall designate an executive staff director to coordinate the full-service schools program and to act as liaison with the Department of Education to coordinate the provision of health and rehabilitative services in educational facilities.

History.—s. 20, ch. 90-273; s. 122, ch. 94-209; s. 34, ch. 99-5; s. 146, ch. 99-8.



402.305 - Licensing standards; child care facilities.

402.305 Licensing standards; child care facilities.—

(1) LICENSING STANDARDS.—The department shall establish licensing standards that each licensed child care facility must meet regardless of the origin or source of the fees used to operate the facility or the type of children served by the facility.

(a) The standards shall be designed to address the following areas:

1. The health, sanitation, safety, and adequate physical surroundings for all children in child care.

2. The health and nutrition of all children in child care.

3. The child development needs of all children in child care.

(b) All standards established under ss. 402.301-402.319 must be consistent with the rules adopted by the State Fire Marshal for child care facilities. However, if the facility is operated in a public school, the department shall use the public school fire code, as provided in the rules of the State Board of Education, as the minimum standard for firesafety.

(c) The minimum standards for child care facilities shall be adopted in the rules of the department and shall address the areas delineated in this section. The department, in adopting rules to establish minimum standards for child care facilities, shall recognize that different age groups of children may require different standards. The department may adopt different minimum standards for facilities that serve children in different age groups, including school-age children. The department shall also adopt by rule a definition for child care which distinguishes between child care programs that require child care licensure and after-school programs that do not require licensure. Notwithstanding any other provision of law to the contrary, minimum child care licensing standards shall be developed to provide for reasonable, affordable, and safe before-school and after-school care. After-school programs that otherwise meet the criteria for exclusion from licensure may provide snacks and meals through the federal Afterschool Meal Program (AMP) administered by the Department of Health in accordance with federal regulations and standards. The Department of Health shall consider meals to be provided through the AMP only if the program is actively participating in the AMP, is in good standing with the department, and the meals meet AMP requirements. Standards, at a minimum, shall allow for a credentialed director to supervise multiple before-school and after-school sites.

(2) PERSONNEL.—Minimum standards for child care personnel shall include minimum requirements as to:

(a) Good moral character based upon screening. This screening shall be conducted as provided in chapter 435, using the level 2 standards for screening set forth in that chapter.

(b) The department may grant exemptions from disqualification from working with children or the developmentally disabled as provided in s. 435.07.

(c) Minimum age requirements. Such minimum standards shall prohibit a person under the age of 21 from being the operator of a child care facility and a person under the age of 16 from being employed at such facility unless such person is under direct supervision and is not counted for the purposes of computing the personnel-to-child ratio.

(d) Minimum training requirements for child care personnel.

1. Such minimum standards for training shall ensure that all child care personnel take an approved 40-clock-hour introductory course in child care, which course covers at least the following topic areas:

a. State and local rules and regulations which govern child care.

b. Health, safety, and nutrition.

c. Identifying and reporting child abuse and neglect.

d. Child development, including typical and atypical language, cognitive, motor, social, and self-help skills development.

e. Observation of developmental behaviors, including using a checklist or other similar observation tools and techniques to determine the child’s developmental age level.

f. Specialized areas, including computer technology for professional and classroom use and early literacy and language development of children from birth to 5 years of age, as determined by the department, for owner-operators and child care personnel of a child care facility.

g. Developmental disabilities, including autism spectrum disorder and Down syndrome, and early identification, use of available state and local resources, classroom integration, and positive behavioral supports for children with developmental disabilities.

Within 90 days after employment, child care personnel shall begin training to meet the training requirements. Child care personnel shall successfully complete such training within 1 year after the date on which the training began, as evidenced by passage of a competency examination. Successful completion of the 40-clock-hour introductory course shall articulate into community college credit in early childhood education, pursuant to ss. 1007.24 and 1007.25. Exemption from all or a portion of the required training shall be granted to child care personnel based upon educational credentials or passage of competency examinations. Child care personnel possessing a 2-year degree or higher that includes 6 college credit hours in early childhood development or child growth and development, or a child development associate credential or an equivalent state-approved child development associate credential, or a child development associate waiver certificate shall be automatically exempted from the training requirements in sub-subparagraphs b., d., and e.

2. The introductory course in child care shall stress, to the extent possible, an interdisciplinary approach to the study of children.

3. The introductory course shall cover recognition and prevention of shaken baby syndrome; prevention of sudden infant death syndrome; recognition and care of infants and toddlers with developmental disabilities, including autism spectrum disorder and Down syndrome; and early childhood brain development within the topic areas identified in this paragraph.

4. On an annual basis in order to further their child care skills and, if appropriate, administrative skills, child care personnel who have fulfilled the requirements for the child care training shall be required to take an additional 1 continuing education unit of approved inservice training, or 10 clock hours of equivalent training, as determined by the department.

5. Child care personnel shall be required to complete 0.5 continuing education unit of approved training or 5 clock hours of equivalent training, as determined by the department, in early literacy and language development of children from birth to 5 years of age one time. The year that this training is completed, it shall fulfill the 0.5 continuing education unit or 5 clock hours of the annual training required in subparagraph 4.

6. Procedures for ensuring the training of qualified child care professionals to provide training of child care personnel, including onsite training, shall be included in the minimum standards. It is recommended that the state community child care coordination agencies (central agencies) be contracted by the department to coordinate such training when possible. Other district educational resources, such as community colleges and career programs, can be designated in such areas where central agencies may not exist or are determined not to have the capability to meet the coordination requirements set forth by the department.

7. Training requirements shall not apply to certain occasional or part-time support staff, including, but not limited to, swimming instructors, piano teachers, dance instructors, and gymnastics instructors.

8. The department shall evaluate or contract for an evaluation for the general purpose of determining the status of and means to improve staff training requirements and testing procedures. The evaluation shall be conducted every 2 years. The evaluation shall include, but not be limited to, determining the availability, quality, scope, and sources of current staff training; determining the need for specialty training; and determining ways to increase inservice training and ways to increase the accessibility, quality, and cost-effectiveness of current and proposed staff training. The evaluation methodology shall include a reliable and valid survey of child care personnel.

9. The child care operator shall be required to take basic training in serving children with disabilities within 5 years after employment, either as a part of the introductory training or the annual 8 hours of inservice training.

(e) Periodic health examinations.

(f) By January 1, 2000, a credential for child care facility directors. By January 1, 2004, the credential shall be a required minimum standard for licensing.

(3) MINIMUM STAFF CREDENTIALS.—By July 1, 1996, for every 20 children in a licensed child care facility, if the facility operates 8 hours or more per week, one of the child care personnel in the facility must have:

(a) A child development associate credential;

(b) A child care professional credential, unless the department determines that such child care professional credential is not equivalent to or greater than a child development associate credential; or

(c) A credential that is equivalent to or greater than the credential required in paragraph (a) or paragraph (b).

The department shall establish by rule those hours of operation, such as during rest periods and transitional periods, when this subsection does not apply.

(4) STAFF-TO-CHILDREN RATIO.—

(a) Minimum standards for the care of children in a licensed child care facility as established by rule of the department must include:

1. For children from birth through 1 year of age, there must be one child care personnel for every four children.

2. For children 1 year of age or older, but under 2 years of age, there must be one child care personnel for every six children.

3. For children 2 years of age or older, but under 3 years of age, there must be one child care personnel for every 11 children.

4. For children 3 years of age or older, but under 4 years of age, there must be one child care personnel for every 15 children.

5. For children 4 years of age or older, but under 5 years of age, there must be one child care personnel for every 20 children.

6. For children 5 years of age or older, there must be one child care personnel for every 25 children.

7. When children 2 years of age and older are in care, the staff-to-children ratio shall be based on the age group with the largest number of children within the group.

(b) This subsection does not apply to nonpublic schools and their integral programs as defined in s. 402.3025(2)(d)1. In addition, an individual participating in a community service program activity under s. 445.024(1)(e), or a work experience activity under s. 445.024(1)(f), at a child care facility may not be considered in calculating the staff-to-children ratio.

(5) PHYSICAL FACILITIES.—Minimum standards shall include requirements for building conditions, indoor play space, outdoor play space, napping space, bathroom facilities, food preparation facilities, outdoor equipment, and indoor equipment. Because of the nature and duration of drop-in child care, outdoor play space and outdoor equipment shall not be required for licensure; however, if such play space and equipment are provided, then the minimum standards shall apply to drop-in child care. With respect to minimum standards for physical facilities of a child care program for school-age children which is operated in a public school facility, the department shall adopt the State Uniform Building Code for Public Educational Facilities Construction as the minimum standards, regardless of the operator of the program. The Legislature intends that if a child care program for school-age children is operated in a public school, the program need not conform to standards for physical facilities other than the standards adopted by the Commissioner of Education.

(6) SQUARE FOOTAGE PER CHILD.—Minimum standards shall be established by the department by rule.

(a) A child care facility that holds a valid license on October 1, 1992, must have a minimum of 20 square feet of usable indoor floor space for each child and a minimum of 45 square feet of usable outdoor play area for each child. Outdoor play area shall be calculated at the rate of 45 feet per child in any group using the play area at one time. A minimum play area shall be provided for one half of the licensed capacity. This standard applies as long as the child care facility remains licensed at the site occupied on October 1, 1992, and shall not be affected by any change in the ownership of the site.

(b) A child care facility that does not hold a valid license on October 1, 1992, and seeks regulatory approval to operate as a child care facility must have a minimum of 35 square feet of usable floor space for each child and a minimum of 45 square feet of usable outdoor play area for each child.

The minimum standard for outdoor play area does not apply in calculating square footage for children under 1 year of age. However, appropriate outdoor infant equipment shall be substituted for outdoor play space. The centers shall provide facilities and equipment conducive to the physical activities appropriate for the age and physical development of the child.

(7) SANITATION AND SAFETY.—

(a) Minimum standards shall include requirements for sanitary and safety conditions, first aid treatment, emergency procedures, and pediatric cardiopulmonary resuscitation. The minimum standards shall require that at least one staff person trained in cardiopulmonary resuscitation, as evidenced by current documentation of course completion, must be present at all times that children are present.

(b) In the case of a child care program for school-age children attending before and after school programs on the public school site, the department shall use the public school fire code, as adopted in the rules of the State Board of Education, as the minimum standard for firesafety. In the case of a child care program for school-age children attending before-school and after-school programs on a site operated by a municipality, the department shall adopt rules for such site and intended use.

(c) Some type of communications system, such as a pocket pager or beeper, shall be provided to a parent whose child is in drop-in child care to ensure the immediate return of the parent to the child, if necessary.

(8) NUTRITIONAL PRACTICES.—Minimum standards shall include requirements for the provision of meals or snacks of a quality and quantity to assure that the nutritional needs of the child are met.

(9) ADMISSIONS AND RECORDKEEPING.—

(a) Minimum standards shall include requirements for preadmission and periodic health examinations, requirements for immunizations, and requirements for maintaining emergency information and health records on all children.

(b) During the months of August and September of each year, each child care facility shall provide parents of children enrolled in the facility detailed information regarding the causes, symptoms, and transmission of the influenza virus in an effort to educate those parents regarding the importance of immunizing their children against influenza as recommended by the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention.

(c) Because of the nature and duration of drop-in child care, requirements for preadmission and periodic health examinations and requirements for medically signed records of immunization required for child care facilities shall not apply. A parent of a child in drop-in child care shall, however, be required to attest to the child’s health condition and the type and current status of the child’s immunizations.

(d) Any child shall be exempt from medical or physical examination or medical or surgical treatment upon written request of the parent or guardian of such child who objects to the examination and treatment. However, the laws, rules, and regulations relating to contagious or communicable diseases and sanitary matters shall not be violated because of any exemption from or variation of the health and immunization minimum standards.

(10) TRANSPORTATION SAFETY.—Minimum standards shall include requirements for child restraints or seat belts in vehicles used by child care facilities and large family child care homes to transport children, requirements for annual inspections of the vehicles, limitations on the number of children in the vehicles, and accountability for children being transported.

(11) ACCESS.—Minimum standards shall provide for reasonable access to the child care facility by the custodial parent or guardian during the time the child is in care.

(12) CHILD DISCIPLINE.—

(a) Minimum standards for child discipline practices shall ensure that age-appropriate, constructive disciplinary practices are used for children in care. Such standards shall include at least the following requirements:

1. Children shall not be subjected to discipline which is severe, humiliating, or frightening.

2. Discipline shall not be associated with food, rest, or toileting.

3. Spanking or any other form of physical punishment is prohibited.

(b) Prior to admission of a child to a child care facility, the facility shall notify the parents in writing of the disciplinary practices used by the facility.

(13) PLAN OF ACTIVITIES.—Minimum standards shall ensure that each child care facility has and implements a written plan for the daily provision of varied activities and active and quiet play opportunities appropriate to the age of the child. The written plan must include a program, to be implemented periodically for children of an appropriate age, which will assist the children in preventing and avoiding physical and mental abuse.

(14) URBAN CHILD CARE FACILITIES.—Minimum standards shall include requirements for child care facilities located in urban areas. The standards must allow urban child care facilities to substitute indoor play space for outdoor play space, if outdoor play space is not available in the area, and must set forth additional requirements that apply to a facility which makes that substitution, including, but not limited to, additional square footage requirements for indoor space; air ventilation provisions; and a requirement to provide facilities and equipment conducive to physical activities appropriate for the age of the children.

(15) TRANSITION PERIODS.—During the periods of time in which children are arriving and departing from the child care facility, notwithstanding local fire ordinances, the provisions of subsection (6) are suspended for a period of time not to exceed 30 minutes.

(16) EVENING AND WEEKEND CHILD CARE.—Minimum standards shall be developed by the department to provide for reasonable, affordable, and safe evening and weekend child care. Each facility offering evening or weekend child care must meet these minimum standards, regardless of the origin or source of the fees used to operate the facility or the type of children served by the facility. The department may modify by rule the licensing standards contained in this section to accommodate evening child care.

(17) SPECIALIZED CHILD CARE FACILITIES FOR THE CARE OF MILDLY ILL CHILDREN.—Minimum standards shall be developed by the department, in conjunction with the Department of Health, for specialized child care facilities for the care of mildly ill children. The minimum standards shall address the following areas: personnel requirements; staff-to-child ratios; staff training and credentials; health and safety; physical facility requirements, including square footage; client eligibility, including a definition of “mildly ill children”; sanitation and safety; admission and recordkeeping; dispensing of medication; and a schedule of activities.

(18) TRANSFER OF OWNERSHIP.—

(a) One week prior to the transfer of ownership of a child care facility or family day care home, the transferor shall notify the parent or caretaker of each child of the impending transfer.

(b) The department shall, by rule, establish methods by which notice will be achieved and minimum standards by which to implement this subsection.

History.—s. 5, ch. 74-113; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 1, 6, 7, ch. 83-248; s. 3, ch. 84-551; s. 24, ch. 85-54; s. 41, ch. 87-225; s. 23, ch. 87-238; s. 25, ch. 89-379; s. 2, ch. 90-35; s. 2, ch. 90-225; s. 35, ch. 90-306; s. 10, ch. 91-33; s. 28, ch. 91-57; s. 92, ch. 91-221; s. 2, ch. 91-300; s. 56, ch. 92-58; ss. 1, 2, ch. 93-115; s. 14, ch. 93-156; s. 22, ch. 94-134; s. 22, ch. 94-135; s. 1060, ch. 95-148; s. 18, ch. 95-152; s. 15, ch. 95-158; s. 22, ch. 95-195; s. 41, ch. 95-228; s. 131, ch. 95-418; ss. 76, 77, ch. 96-175; s. 12, ch. 96-268; s. 2, ch. 97-63; s. 2, ch. 98-165; s. 1, ch. 99-241; s. 10, ch. 99-304; s. 164, ch. 2000-165; s. 19, ch. 2000-253; s. 18, ch. 2000-337; ss. 21, 26, ch. 2001-170; s. 2, ch. 2002-300; s. 40, ch. 2003-1; s. 1, ch. 2003-131; s. 3, ch. 2003-146; s. 10, ch. 2004-41; s. 1, ch. 2004-49; s. 58, ch. 2004-267; s. 15, ch. 2004-269; s. 32, ch. 2004-357; s. 7, ch. 2005-71; s. 12, ch. 2007-6; s. 3, ch. 2007-197; s. 1, ch. 2009-147; s. 3, ch. 2010-224; s. 24, ch. 2013-252.



402.30501 - Modification of introductory child care course for community college credit authorized.

402.30501 Modification of introductory child care course for community college credit authorized.—The Department of Children and Families may modify the 40-clock-hour introductory course in child care under s. 402.305 or s. 402.3131 to meet the requirements of articulating the course to community college credit. Any modification must continue to provide that the course satisfies the requirements of s. 402.305(2)(d).

History.—s. 4, ch. 2002-300; s. 144, ch. 2014-19.



402.3054 - Child enrichment service providers.

402.3054 Child enrichment service providers.—

(1) For the purposes of this section, “child enrichment service provider” means an individual who provides enrichment activities, such as language training, music instruction, educational instruction, and other experiences, to specific children during a specific time that is not part of the regular program in a child care facility.

(2) The child’s parent shall provide written consent before a child may participate in activities conducted by a child enrichment service provider that are not part of the regular program of the child care facility. A child enrichment service provider receives compensation from the child’s parent or from the child care facility and shall not be considered a volunteer or child care personnel.

(3) A child enrichment service provider shall be of good moral character based upon screening. This screening shall be conducted as provided in chapter 435, using the level 2 standards for screening set forth in that chapter. A child enrichment service provider must meet the screening requirements prior to providing services to a child in a child care facility. A child enrichment service provider who has met the screening standards shall not be required to be under the direct and constant supervision of child care personnel.

History.—s. 18, ch. 2000-253; s. 59, ch. 2004-267.



402.3055 - Child care personnel requirements.

402.3055 Child care personnel requirements.—

(1) REQUIREMENTS FOR CHILD CARE PERSONNEL.—

(a) The department or local licensing agency shall require that the application for a child care license contain a question that specifically asks the applicant, owner, or operator if he or she has ever had a license denied, revoked, or suspended in any state or jurisdiction or has been the subject of a disciplinary action or been fined while employed in a child care facility. The applicant, owner, or operator shall attest to the accuracy of the information requested under penalty of perjury. If the applicant, owner, or operator admits that he or she has been a party in such action, the department or local licensing agency shall review the nature of the suspension, revocation, disciplinary action, or fine before granting the applicant a license to operate a child care facility. If the department or local licensing agency determines as the result of such review that it is not in the best interest of the state or local jurisdiction for the applicant to be licensed, a license shall not be granted.

(b) The child care facility employer shall require that the application for a child care personnel position contain a question that specifically asks the applicant if he or she has ever worked in a facility that has had a license denied, revoked, or suspended in any state or jurisdiction or has been the subject of a disciplinary action or been fined while employed in a child care facility. The applicant shall attest to the accuracy of the information requested under penalty of perjury. If the applicant admits that he or she has been a party in such action, the employer shall review the nature of the denial, suspension, revocation, disciplinary action, or fine before the applicant is hired.

(2) EXCLUSION FROM OWNING, OPERATING, OR BEING EMPLOYED BY A CHILD CARE FACILITY OR OTHER CHILD CARE PROGRAM; HEARINGS PROVIDED.—

(a) The department or local licensing agency shall deny, suspend, or revoke a license or pursue other remedies provided in s. 402.310, s. 402.312, or s. 402.319 in addition to or in lieu of denial, suspension, or revocation for failure to comply with this section. The disciplinary actions determination to be made by the department or the local licensing agency and the procedure for hearing for applicants and licensees shall be in accordance with s. 402.310.

(b) When the department or the local licensing agency has reasonable cause to believe that grounds for denial or termination of employment exist, it shall notify, in writing, the applicant, licensee, or other child care program and the child care personnel affected, stating the specific record which indicates noncompliance with the standards in s. 402.305(2).

(c) When the department is the agency initiating the statement regarding noncompliance, the procedures established for hearing under chapter 120 shall be available to the applicant, licensee, or other child care program and to the affected child care personnel, in order to present evidence relating either to the accuracy of the basis of exclusion or to the denial of an exemption from disqualification.

(d) When a local licensing agency is the agency initiating the statement regarding noncompliance of an employee with the standards contained in s. 402.305(2), the employee, applicant, licensee, or other child care program has 15 days from the time of written notification of the agency’s finding to make a written request for a hearing. If a request for a hearing is not received in that time, the permanent employee, applicant, licensee, or other child care program is presumed to accept the finding.

(e) If a request for a hearing is made to the local licensing agency, a hearing shall be held within 30 days and shall be conducted by an individual designated by the county commission.

(f) An employee, applicant, licensee, or other child care program shall have the right to appeal a finding of the local licensing agency to a representative of the department. Any required hearing shall be held in the county in which the permanent employee is employed. The hearing shall be conducted in accordance with the provisions of chapter 120.

(g) Refusal on the part of an applicant or licensee to dismiss child care personnel who have been found to be in noncompliance with personnel standards of s. 402.305(2) shall result in automatic denial or revocation of the license in addition to any other remedies pursued by the department or local licensing agency.

History.—ss. 4, 19, ch. 84-551; s. 25, ch. 85-54; s. 24, ch. 87-238; ss. 36, 61, ch. 90-306; s. 36, ch. 90-347; ss. 1, 2, ch. 93-115; s. 811, ch. 95-148; s. 58, ch. 95-228; s. 7, ch. 95-407; s. 223, ch. 99-13; s. 12, ch. 99-304.



402.306 - Designation of licensing agency; dissemination by the department and local licensing agency of information on child care.

402.306 Designation of licensing agency; dissemination by the department and local licensing agency of information on child care.—

(1) Any county whose licensing standards meet or exceed state minimum standards may:

(a) Designate a local licensing agency to license child care facilities in the county; or

(b) Contract with the department to delegate the administration of state minimum standards in the county to the department.

(2) Child care facilities in any county whose standards do not meet or exceed state minimum standards shall be subject to licensing by the department under state minimum standards.

(3) The department and local licensing agencies, or the designees thereof, shall be responsible for coordination and dissemination of information on child care to the community and shall make available through electronic means all licensing standards and procedures, health and safety standards for school readiness providers, monitoring and inspection reports, and the names and addresses of licensed child care facilities, school readiness program providers, and, where applicable pursuant to s. 402.313, licensed or registered family day care homes. This information shall also include the number of deaths, serious injuries, and instances of substantiated child abuse that have occurred in child care settings each year; research and best practices in child development; and resources regarding social-emotional development, parent and family engagement, healthy eating, and physical activity.

History.—s. 6, ch. 74-113; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 6, 7, ch. 83-248; s. 5, ch. 84-551; ss. 1, 2, ch. 93-115; s. 12, ch. 2016-238.



402.307 - Approval of licensing agency.

402.307 Approval of licensing agency.—

(1) Within 30 days after the promulgation of state minimum standards, each county shall provide the department with a copy of its standards if they differ from the state minimum standards. At the same time, each county shall provide the department with the administrative procedures it intends to use for the licensing of child care facilities.

(2) The department shall have the authority to determine if local standards meet or exceed state minimum standards. Within 60 days after the county has submitted its standards and procedures, the department, upon being satisfied that such standards meet or exceed state minimum standards and that there is compliance with all provisions of ss. 402.301-402.319, shall approve the local licensing agency.

(3) Approval to issue licenses for the department shall be renewed annually. For renewal, the local licensing agency shall submit to the department a copy of the licensing standards and procedures applied. An onsite review may be made if deemed necessary by the department.

(4) If, following an onsite review, the department finds the local licensing agency is not applying the approved standards, the department shall report the specific violations to the county commission of the involved county which shall investigate the violations and take whatever action necessary to correct them.

(5) To ensure that accurate statistical data are available, each local licensing agency shall report annually to the department the number of child care facilities under its jurisdiction, the number of children served, the ages of children served, and the number of revocations or denials of licenses.

History.—s. 7, ch. 74-113; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 6, 7, ch. 83-248; s. 6, ch. 84-551; ss. 1, 2, ch. 93-115.



402.308 - Issuance of license.

402.308 Issuance of license.—

(1) ANNUAL LICENSING.—Every child care facility in the state shall have a license which shall be renewed annually.

(2) CHANGE OF OWNERSHIP.—Every child care facility shall reapply for and receive a license prior to the time a new owner assumes responsibility for the facility. The department shall grant or deny the reapplication for license within 45 days from the date upon which the child care facility reapplies.

(3) STATE ADMINISTRATION OF LICENSING.—In any county in which the department has the authority to issue licenses, the following procedures shall be applied:

(a) Application for a license or for a renewal of a license to operate a child care facility shall be made in the manner and on the forms prescribed by the department. The applicant’s social security number shall be included on the form submitted to the department. Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each applicant is required to provide his or her social security number in accordance with this section. Disclosure of social security numbers obtained through this requirement shall be limited to the purpose of administration of the Title IV-D program for child support enforcement.

(b) Prior to the renewal of a license, the department shall reexamine the child care facility, including in that process the examination of the premises and those records of the facility as required under s. 402.305, to determine that minimum standards for licensing continue to be met.

(c) The department shall coordinate all inspections of child care facilities. A child care facility is not required to implement a recommendation of one agency that is in conflict with a recommendation of another agency if such conflict arises due to uncoordinated inspections. Any conflict in recommendations shall be resolved by the secretary of the department within 15 days after written notice that such conflict exists.

(d) The department shall issue or renew a license upon receipt of the license fee and upon being satisfied that all standards required by ss. 402.301-402.319 have been met. A license may be issued if all the screening materials have been timely submitted; however, a license may not be issued or renewed if any of the child care personnel at the applicant facility have failed the screening required by ss. 402.305(2) and 402.3055.

(4) LOCAL ADMINISTRATION OF LICENSING.—In any county in which there is a local licensing agency approved by the department, the following procedures shall apply:

(a) Application for a license or for renewal of license to operate a child care facility shall be made in the manner and on the forms prescribed by the local licensing agency.

(b) Prior to the renewal of a license, the agency shall reexamine the child care facility, including in that process the examination of the premises and records of the facility as required in s. 402.305 to determine that minimum standards for licensing continue to be met.

(c) The local agency shall coordinate all inspections of child care facilities. A child care facility is not required to implement a recommendation of one agency that is in conflict with a recommendation of another agency if such conflict arises due to uncoordinated inspections. Any conflict in recommendations shall be resolved by the county commission or its representative within 15 days after written notice that such conflict exists.

(d) The local licensing agency shall issue a license or renew a license upon being satisfied that all standards required by ss. 402.301-402.319 have been met. A license may be issued or renewed if all the screening materials have been timely submitted; however, the local licensing agency shall not issue or renew a license if any of the child care personnel at the applicant facility have failed the screening required by ss. 402.305(2) and 402.3055.

(5) ISSUANCE OF LOCAL OCCUPATIONAL LICENSES.—No county or municipality shall issue an occupational license which is being obtained for the purpose of operating a child care facility regulated under this act without first ascertaining that the applicant has been licensed to operate such facility at the specified location or locations by the department or local licensing agency. The department or local licensing agency shall furnish to local agencies responsible for issuing occupational licenses sufficient instruction for making the above required determinations.

History.—s. 8, ch. 74-113; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 2, 6, 7, ch. 83-248; s. 7, ch. 84-551; s. 26, ch. 85-54; s. 25, ch. 87-238; ss. 1, 2, ch. 93-115; s. 44, ch. 97-170; s. 225, ch. 99-13.



402.309 - Provisional license or registration.

402.309 Provisional license or registration.—

(1) The local licensing agency or the department, whichever is authorized to license child care facilities in a county, may issue a provisional license for child care facilities, family day care homes, or large family child care homes, or a provisional registration for family day care homes to applicants for an initial license or registration or to licensees or registrants seeking a renewal who are unable to meet all the standards provided for in ss. 402.301-402.319.

(2) A provisional license or registration may not be issued unless the operator or owner makes adequate provisions for the health and safety of the child. A provisional license may be issued for a child care facility if all of the screening materials have been timely submitted. A provisional license or registration may not be issued unless the child care facility, family day care home, or large family child care home is in compliance with the requirements for screening of child care personnel in ss. 402.305, 402.3055, 402.313, and 402.3131, respectively.

(3) The provisional license or registration may not be issued for a period that exceeds 6 months; however, it may be renewed one time for a period that may not exceed 6 months under unusual circumstances beyond the control of the applicant.

(4) The provisional license or registration may be suspended or revoked if periodic inspection or review by the local licensing agency or the department indicates that insufficient progress has been made toward compliance.

(5) The department shall adopt rules specifying the conditions and procedures under which a provisional license or registration may be issued, suspended, or revoked.

History.—s. 9, ch. 74-113; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 6, 7, ch. 83-248; s. 8, ch. 84-551; s. 27, ch. 85-54; s. 26, ch. 87-238; ss. 1, 2, ch. 93-115; s. 7, ch. 2006-91.



402.310 - Disciplinary actions; hearings upon denial, suspension, or revocation of license or registration; administrative fines.

402.310 Disciplinary actions; hearings upon denial, suspension, or revocation of license or registration; administrative fines.—

(1)(a) The department or local licensing agency may administer any of the following disciplinary sanctions for a violation of any provision of ss. 402.301-402.319, or the rules adopted thereunder:

1. Impose an administrative fine not to exceed $100 per violation, per day. However, if the violation could or does cause death or serious harm, the department or local licensing agency may impose an administrative fine, not to exceed $500 per violation per day in addition to or in lieu of any other disciplinary action imposed under this section.

2. Convert a license or registration to probation status and require the licensee or registrant to comply with the terms of probation. A probation-status license or registration may not be issued for a period that exceeds 6 months and the probation-status license or registration may not be renewed. A probation-status license or registration may be suspended or revoked if periodic inspection by the department or local licensing agency finds that the probation-status licensee or registrant is not in compliance with the terms of probation or that the probation-status licensee or registrant is not making sufficient progress toward compliance with ss. 402.301-402.319.

3. Deny, suspend, or revoke a license or registration.

(b) In determining the appropriate disciplinary action to be taken for a violation as provided in paragraph (a), the following factors shall be considered:

1. The severity of the violation, including the probability that death or serious harm to the health or safety of any person will result or has resulted, the severity of the actual or potential harm, and the extent to which the provisions of ss. 402.301-402.319 have been violated.

2. Actions taken by the licensee or registrant to correct the violation or to remedy complaints.

3. Any previous violations of the licensee or registrant.

(c) The department shall adopt rules to:

1. Establish the grounds under which the department may deny, suspend, or revoke a license or registration or place a licensee or registrant on probation status for violations of ss. 402.301-402.319.

2. Establish a uniform system of procedures to impose disciplinary sanctions for violations of ss. 402.301-402.319. The uniform system of procedures must provide for the consistent application of disciplinary actions across districts and a progressively increasing level of penalties from predisciplinary actions, such as efforts to assist licensees or registrants to correct the statutory or regulatory violations, and to severe disciplinary sanctions for actions that jeopardize the health and safety of children, such as for the deliberate misuse of medications. The department shall implement this subparagraph on January 1, 2007, and the implementation is not contingent upon a specific appropriation.

(d) The disciplinary sanctions set forth in this section apply to licensed child care facilities, licensed large family child care homes, and licensed or registered family day care homes.

(2) When the department has reasonable cause to believe that grounds exist for the denial, suspension, or revocation of a license or registration; the conversion of a license or registration to probation status; or the imposition of an administrative fine, it shall determine the matter in accordance with procedures prescribed in chapter 120. When the local licensing agency has reasonable cause to believe that grounds exist for the denial, suspension, or revocation of a license or registration; the conversion of a license or registration to probation status; or the imposition of an administrative fine, it shall notify the applicant, registrant, or licensee in writing, stating the grounds upon which the license or registration is being denied, suspended, or revoked or an administrative fine is being imposed. If the applicant, registrant, or licensee makes no written request for a hearing to the local licensing agency within 15 days after receipt of the notice, the license shall be deemed denied, suspended, or revoked; the license or registration shall be converted to probation status; or an administrative fine shall be imposed.

(3) If a request for a hearing is made to the local licensing agency, a hearing shall be held within 30 days and shall be conducted by an individual designated by the county commission.

(4) An applicant, registrant, or licensee shall have the right to appeal a decision of the local licensing agency to a representative of the department. Any required hearing shall be held in the county in which the child care facility, family day care home, or large family child care home is being operated or is to be established. The hearing shall be conducted in accordance with the provisions of chapter 120.

History.—s. 10, ch. 74-113; s. 3, ch. 76-168; s. 1, ch. 77-117; s. 1, ch. 77-457; s. 19, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 3, 6, 7, ch. 83-248; s. 9, ch. 84-551; s. 42, ch. 87-225; s. 37, ch. 90-306; ss. 1, 2, ch. 93-115; s. 24, ch. 2000-153; s. 3, ch. 2006-91.



402.311 - Inspection.

402.311 Inspection.—

(1) A licensed child care facility shall accord to the department or the local licensing agency, whichever is applicable, the privilege of inspection, including access to facilities and personnel and to those records required in s. 402.305, at reasonable times during regular business hours, to ensure compliance with ss. 402.301-402.319. The right of entry and inspection shall also extend to any premises which the department or local licensing agency has reason to believe are being operated or maintained as a child care facility without a license, but no such entry or inspection of any premises shall be made without the permission of the person in charge thereof unless a warrant is first obtained from the circuit court authorizing such entry or inspection. Any application for a license or renewal made pursuant to this act or the advertisement to the public for the provision of child care as defined in s. 402.302 shall constitute permission for any entry or inspection of the premises for which the license is sought in order to facilitate verification of the information submitted on or in connection with the application. In the event a licensed facility refuses permission for entry or inspection to the department or local licensing agency, a warrant shall be obtained from the circuit court authorizing entry or inspection before such entry or inspection. The department or local licensing agency may institute disciplinary proceedings pursuant to s. 402.310 for such refusal.

(2) A school readiness program provider shall accord to the department or the local licensing agency, whichever is applicable, the privilege of inspection, including access to facilities, personnel, and records, to verify compliance with the requirements of s. 1002.88. Entry, inspection, and issuance of an inspection report by the department or the local licensing agency to verify compliance with the requirements of s. 1002.88 is an exercise of a discretionary power to enforce compliance with the laws duly enacted by a governmental body.

(3) The department’s issuance, transmittal, or publication of an inspection report resulting from an inspection under this section does not constitute agency action subject to chapter 120.

History.—s. 11, ch. 74-113; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 6, 7, ch. 83-248; s. 10, ch. 84-551; s. 61, ch. 90-306; ss. 1, 2, ch. 93-115; s. 13, ch. 2016-238.



402.3115 - Elimination of duplicative and unnecessary inspections; abbreviated inspections.

402.3115 Elimination of duplicative and unnecessary inspections; abbreviated inspections.—The Department of Children and Families and local governmental agencies that license child care facilities shall develop and implement a plan to eliminate duplicative and unnecessary inspections of child care facilities. In addition, the department and the local governmental agencies shall develop and implement an abbreviated inspection plan for child care facilities that have had no Class 1 or Class 2 deficiencies, as defined by rule, for at least 2 consecutive years. The abbreviated inspection must include those elements identified by the department and the local governmental agencies as being key indicators of whether the child care facility continues to provide quality care and programming.

History.—s. 79, ch. 96-175; s. 147, ch. 99-8; s. 226, ch. 99-13; s. 145, ch. 2014-19.



402.312 - License required; injunctive relief.

402.312 License required; injunctive relief.—

(1) The operation of a child care facility without a license, a family day care home without a license or registration, or a large family child care home without a license is prohibited. If the department or the local licensing agency discovers that a child care facility is being operated without a license, a family day care home is being operated without a license or registration, or a large family child care home is being operated without a license, the department or local licensing agency is authorized to seek an injunction in the circuit court where the facility is located to enjoin continued operation of such facility, family day care home, or large family child care home. When the court is closed for the transaction of judicial business, the department or local licensing agency is authorized to seek an emergency injunction to enjoin continued operation of such unlicensed facility, unregistered or unlicensed family day care home, or unlicensed large family child care home, which injunction shall be continued, modified, or revoked on the next day of judicial business.

(2) Other grounds for seeking an injunction to close a child care facility, family day care home, or a large family child care home are that:

(a) There is any violation of the standards applied under ss. 402.301-402.319 which threatens harm to any child in the child care facility, a family day care home, or large family child care home.

(b) A licensee or registrant has repeatedly violated the standards provided for under ss. 402.301-402.319.

(c) A child care facility, family day care home, or large family child care home continues to have children in attendance after the closing date established by the department or the local licensing agency.

(3) The department or local licensing agency may impose an administrative fine on any child care facility, family day care home, or large family child care home operating without a license or registration, consistent with the provisions of s. 402.310.

History.—s. 12, ch. 74-113; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 4, 6, 7, ch. 83-248; s. 11, ch. 84-551; s. 61, ch. 90-306; ss. 1, 2, ch. 93-115; s. 2, ch. 2003-131.



402.3125 - Display and appearance of license; posting of violations; information to be provided to parents.

402.3125 Display and appearance of license; posting of violations; information to be provided to parents.—

(1)(a) Upon receipt of a license issued under s. 402.308 or s. 402.309, the child care facility shall display such license in a conspicuous place within the facility.

(b)1. In addition to posting the license as required under paragraph (a), the child care facility shall post with the license:

a. Each citation for a violation of any standard or requirement of ss. 402.301-402.319 that has resulted in disciplinary action under s. 402.310 or s. 402.312.

b. An explanation, written in simple language, of each citation.

c. A description, written in simple language, of the corrective action, if any, taken by the facility for each citation. Included in the description shall be the dates on which the corrective action was taken.

2. Each citation, explanation, and description of corrective action shall remain posted for 1 year after the citation’s effective date.

(2) The department shall ensure that every license it issues under s. 402.308 or s. 402.309 bears the distinctive seals of the State of Florida and of the department and is clearly recognizable by its size, color, seals, and contents to be a state license or provisional license for a child care facility.

(3) Each local licensing agency shall ensure that every license it issues under s. 402.308 or s. 402.309 bears the distinctive seals of the issuing county and of the department and is clearly recognizable by its size, color, seals, and contents to be a county license or provisional license for a child care facility. Noncompliance by a local licensing agency shall be deemed by the department to be failure to meet minimum state standards and shall result in the department immediately assuming licensure authority in the county.

(4) Any license issued pursuant to subsection (2) or subsection (3) shall include the name, address, and telephone number of the licensing agency.

(5) The department shall develop a model brochure for distribution by the department and by local licensing agencies to every child care facility in the state. Pursuant thereto:

(a) Upon receipt of such brochures, each child care facility shall provide a copy of same to every parent, guardian, or other person having entered a child in such facility. Thereafter, a copy of such brochure shall be provided to every parent, guardian, or other person entering a child in such facility upon entrance of the child or prior thereto.

(b) Each child care facility shall certify to the department or local licensing agency, whichever is appropriate, that it has so provided and will continue to so provide such brochures, which certification shall operate as a condition upon issuance and renewal of licensure. Noncompliance by any child care facility shall be grounds for sanction as provided in ss. 402.310 and 402.312.

(c) The brochure shall, at a minimum, contain the following information:

1. A statement that the facility is licensed and has met state standards for licensure as established by s. 402.305 or that the facility is licensed by a local licensing agency and has met or exceeded the state standards, pursuant to ss. 402.306 and 402.307. Such statement shall include a listing of specific standards that licensed facilities must meet pursuant to s. 402.305.

2. A statement indicating that information about the licensure status of the child care facility can be obtained by telephoning the department office or the office of the local licensing agency issuing the license at a telephone number or numbers which shall be printed upon or otherwise affixed to the brochure.

3. The statewide toll-free telephone number of the central abuse hotline, together with a notice that reports of suspected and actual cases of child physical abuse, sexual abuse, and neglect are received and referred for investigation by the hotline.

4. The date that the current license for the facility was issued and the date of its scheduled expiration if it is not renewed.

5. Any other information relating to competent child care that the department deems would be helpful to parents and other caretakers in their selection of a child care facility.

(d) The department shall prepare a brochure containing substantially the same information as specified in paragraph (c) and shall make such brochure available to all interested persons, including physicians and other health professionals; mental health professionals; school teachers or other school personnel; social workers or other professional child care, foster care, residential, or institutional workers; and law enforcement officers.

History.—ss. 12, 19, ch. 84-551; s. 43, ch. 87-225; s. 61, ch. 90-306; ss. 1, 2, ch. 93-115; s. 1, ch. 95-329; s. 95, ch. 2000-349.



402.313 - Family day care homes.

402.313 Family day care homes.—

(1) Family day care homes shall be licensed under this act if they are presently being licensed under an existing county licensing ordinance or if the board of county commissioners passes a resolution that family day care homes be licensed.

(a) If not subject to license, family day care homes shall register annually with the department, providing the following information:

1. The name and address of the home.

2. The name of the operator.

3. The number of children served.

4. Proof of a written plan to provide at least one other competent adult to be available to substitute for the operator in an emergency. This plan shall include the name, address, and telephone number of the designated substitute.

5. Proof of screening and background checks.

6. Proof of successful completion of the 30-hour training course, as evidenced by passage of a competency examination, which shall include:

a. State and local rules and regulations that govern child care.

b. Health, safety, and nutrition.

c. Identifying and reporting child abuse and neglect.

d. Child development, including typical and atypical language development; and cognitive, motor, social, and self-help skills development.

e. Observation of developmental behaviors, including using a checklist or other similar observation tools and techniques to determine a child’s developmental level.

f. Specialized areas, including early literacy and language development of children from birth to 5 years of age, as determined by the department, for owner-operators of family day care homes.

7. Proof that immunization records are kept current.

8. Proof of completion of the required continuing education units or clock hours.

(b) A family day care home may volunteer to be licensed under this act.

(c) The department may provide technical assistance to counties and family day care home providers to enable counties and family day care providers to achieve compliance with family day care homes standards.

(2) This information shall be included in a directory to be published annually by the department to inform the public of available child care facilities.

(3) Child care personnel in family day care homes shall be subject to the applicable screening provisions contained in ss. 402.305(2) and 402.3055. For purposes of screening in family day care homes, the term includes any member over the age of 12 years of a family day care home operator’s family, or persons over the age of 12 years residing with the operator in the family day care home. Members of the operator’s family, or persons residing with the operator, who are between the ages of 12 years and 18 years shall not be required to be fingerprinted, but shall be screened for delinquency records.

(4) Operators of family day care homes must successfully complete an approved 30-clock-hour introductory course in child care, as evidenced by passage of a competency examination, before caring for children.

(5) In order to further develop their child care skills and, if appropriate, their administrative skills, operators of family day care homes shall be required to complete an additional 1 continuing education unit of approved training or 10 clock hours of equivalent training, as determined by the department, annually.

(6) Operators of family day care homes shall be required to complete 0.5 continuing education unit of approved training in early literacy and language development of children from birth to 5 years of age one time. The year that this training is completed, it shall fulfill the 0.5 continuing education unit or 5 clock hours of the annual training required in subsection (5).

(7) Operators of family day care homes shall be required annually to complete a health and safety home inspection self-evaluation checklist developed by the department in conjunction with the statewide resource and referral program. The completed checklist shall be signed by the operator of the family day care home and provided to parents as certification that basic health and safety standards are being met.

(8) Family day care home operators may avail themselves of supportive services offered by the department.

(9) The department shall prepare a brochure on family day care for distribution by the department and by local licensing agencies, if appropriate, to family day care homes for distribution to parents utilizing such child care, and to all interested persons, including physicians and other health professionals; mental health professionals; school teachers or other school personnel; social workers or other professional child care, foster care, residential, or institutional workers; and law enforcement officers. The brochure shall, at a minimum, contain the following information:

(a) A brief description of the requirements for family day care registration, training, and fingerprinting and screening.

(b) A listing of those counties that require licensure of family day care homes. Such counties shall provide an addendum to the brochure that provides a brief description of the licensure requirements or may provide a brochure in lieu of the one described in this subsection, provided it contains all the required information on licensure and the required information in the subsequent paragraphs.

(c) A statement indicating that information about the family day care home’s compliance with applicable state or local requirements can be obtained by telephoning the department office or the office of the local licensing agency, if appropriate, at a telephone number or numbers which shall be affixed to the brochure.

(d) The statewide toll-free telephone number of the central abuse hotline, together with a notice that reports of suspected and actual child physical abuse, sexual abuse, and neglect are received and referred for investigation by the hotline.

(e) Any other information relating to competent child care that the department or local licensing agency, if preparing a separate brochure, deems would be helpful to parents and other caretakers in their selection of a family day care home.

(10) On an annual basis, the department shall evaluate the registration and licensure system for family day care homes. Such evaluation shall, at a minimum, address the following:

(a) The number of family day care homes registered and licensed and the dates of such registration and licensure.

(b) The number of children being served in both registered and licensed family day care homes and any available slots in such homes.

(c) The number of complaints received concerning family day care, the nature of the complaints, and the resolution of such complaints.

(d) The training activities utilized by child care personnel in family day care homes for meeting the state or local training requirements.

The evaluation shall be utilized by the department in any administrative modifications or adjustments to be made in the registration of family day care homes or in any legislative requests for modifications to the system of registration or to other requirements for family day care homes.

(11) In order to inform the public of the state requirement for registration of family day care homes as well as the other requirements for such homes to legally operate in the state, the department shall institute a media campaign to accomplish this end. Such a campaign shall include, at a minimum, flyers, newspaper advertisements, radio advertisements, and television advertisements.

(12) Notwithstanding any other state or local law or ordinance, any family day care home licensed pursuant to this chapter or pursuant to a county ordinance shall be charged the utility rates accorded to a residential home. A licensed family day care home may not be charged commercial utility rates.

(13) The department shall, by rule, establish minimum standards for family day care homes that are required to be licensed by county licensing ordinance or county licensing resolution or that voluntarily choose to be licensed. The standards should include requirements for staffing, training, maintenance of immunization records, minimum health and safety standards, reduced standards for the regulation of child care during evening hours by municipalities and counties, and enforcement of standards.

(14) During the months of August and September of each year, each family day care home shall provide parents of children enrolled in the home detailed information regarding the causes, symptoms, and transmission of the influenza virus in an effort to educate those parents regarding the importance of immunizing their children against influenza as recommended by the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention.

History.—s. 13, ch. 74-113; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 6, 7, ch. 83-248; s. 28, ch. 85-54; s. 44, ch. 87-225; s. 27, ch. 87-238; s. 38, ch. 90-306; s. 3, ch. 91-300; ss. 1, 2, ch. 93-115; s. 46, ch. 95-196; s. 59, ch. 95-228; s. 80, ch. 96-175; s. 3, ch. 97-63; s. 39, ch. 97-173; s. 14, ch. 99-304; s. 96, ch. 2000-349; s. 62, ch. 2002-1; s. 3, ch. 2002-300; s. 3, ch. 2003-131; s. 4, ch. 2006-91; s. 2, ch. 2009-147; s. 11, ch. 2010-210.



402.3131 - Large family child care homes.

402.3131 Large family child care homes.—

(1) Large family child care homes shall be licensed under this section.

(a) A licensed family day care home must first have operated for a minimum of 2 consecutive years, with an operator who has had a child development associate credential or its equivalent for 1 year, before seeking licensure as a large family child care home.

(b) The department may provide technical assistance to counties and family day care home providers to enable the counties and providers to achieve compliance with minimum standards for large family child care homes.

(2) Child care personnel in large family child care homes shall be subject to the applicable screening provisions contained in ss. 402.305(2) and 402.3055. For purposes of screening child care personnel in large family child care homes, the term “child care personnel” includes any member of a large family child care home operator’s family 12 years of age or older, or any person 12 years of age or older residing with the operator in the large family child care home. Members of the operator’s family, or persons residing with the operator, who are between the ages of 12 years and 18 years, inclusive, shall not be required to be fingerprinted, but shall be screened for delinquency records.

(3) Operators of large family child care homes must successfully complete an approved 40-clock-hour introductory course in group child care, as evidenced by passage of a competency examination. Successful completion of the 40-clock-hour introductory course shall articulate into community college credit in early childhood education, pursuant to ss. 1007.24 and 1007.25.

(4) In order to further develop their child care skills and, if appropriate, their administrative skills, operators of large family child care homes who have completed the required introductory course shall be required to complete an additional 1 continuing education unit of approved training or 10 clock hours of equivalent training, as determined by the department, annually.

(5) Operators of large family child care homes shall be required to complete 0.5 continuing education unit of approved training or 5 clock hours of equivalent training, as determined by the department, in early literacy and language development of children from birth to 5 years of age one time. The year that this training is completed, it shall fulfill the 0.5 continuing education unit or 5 clock hours of the annual training required in subsection (4).

(6) The department shall prepare a brochure on large family child care homes for distribution to the general public.

(7) The department shall, by rule, establish minimum standards for large family child care homes. The standards shall include, at a minimum, requirements for staffing, maintenance of immunization records, minimum health standards, minimum safety standards, minimum square footage, and enforcement of standards.

(8) Prior to being licensed by the department, large family child care homes must be approved by the state or local fire marshal in accordance with standards established for child care facilities.

(9) During the months of August and September of each year, each large family child care home shall provide parents of children enrolled in the home detailed information regarding the causes, symptoms, and transmission of the influenza virus in an effort to educate those parents regarding the importance of immunizing their children against influenza as recommended by the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention.

History.—s. 15, ch. 99-304; s. 1, ch. 2002-300; s. 41, ch. 2003-1; s. 4, ch. 2003-131; s. 5, ch. 2006-91; s. 3, ch. 2009-147.



402.314 - Supportive services.

402.314 Supportive services.—The department shall provide consultation services, technical assistance, and inservice training, when requested and as available, to operators, licensees, registrants, and applicants to help improve programs, homes, and facilities for child care, and shall work cooperatively with other organizations and agencies concerned with child care.

History.—s. 13, ch. 74-113; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 6, 7, ch. 83-248; s. 29, ch. 85-54; ss. 1, 2, ch. 93-115.



402.315 - Funding; license fees.

402.315 Funding; license fees.—

(1) If the county designates a local agency to be responsible for the licensing of child care facilities, the county shall bear at least 75 percent of the costs involved.

(2) The department shall bear the costs of the licensing of child care facilities when contracted to do so by a county or when directly responsible for licensing in a county which fails to meet or exceed state minimum standards.

(3) The department shall collect a fee for any license it issues for a child care facility, family day care home, or large family child care home pursuant to ss. 402.305, 402.313, and 402.3131.

(a) For a child care facility licensed pursuant to s. 402.305, such fee shall be $1 per child, based on the licensed capacity of the facility, except that the minimum fee shall be $25 per facility and the maximum fee shall be $100 per facility.

(b) For a family day care home registered pursuant to s. 402.313, such fee shall be $25.

(c) For a family day care home licensed pursuant to s. 402.313, such fee shall be $50.

(d) For a large family child care home licensed pursuant to s. 402.3131, such fee shall be $60.

(4) Any county may collect a fee for any license it issues pursuant to s. 402.308.

(5) All moneys collected by the department for child care licensing shall be held in a trust fund of the department to be reallocated to the department during the following fiscal year to fund child care licensing activities, including the Gold Seal Quality Care program created pursuant to s. 402.281.

History.—s. 15, ch. 74-113; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 5, 6, 7, ch. 83-248; s. 13, ch. 84-551; s. 30, ch. 85-54; ss. 1, 2, ch. 93-115; s. 81, ch. 96-175; s. 14, ch. 2010-210.



402.316 - Exemptions.

402.316 Exemptions.—

(1) The provisions of ss. 402.301-402.319, except for the requirements regarding screening of child care personnel, shall not apply to a child care facility which is an integral part of church or parochial schools conducting regularly scheduled classes, courses of study, or educational programs accredited by, or by a member of, an organization which publishes and requires compliance with its standards for health, safety, and sanitation. However, such facilities shall meet minimum requirements of the applicable local governing body as to health, sanitation, and safety and shall meet the screening requirements pursuant to ss. 402.305 and 402.3055. Failure by a facility to comply with such screening requirements shall result in the loss of the facility’s exemption from licensure.

(2) Any county or city with state or local child care licensing programs in existence on July 1, 1974, will continue to license the child care facilities as covered by such programs, notwithstanding the provisions of subsection (1), until and unless the licensing agency makes a determination to exempt them.

(3) Any child care facility covered by the exemption provisions of subsection (1), but desiring to be included in this act, is authorized to do so by submitting notification to the department. Once licensed, such facility cannot withdraw from the act and continue to operate.

History.—s. 16, ch. 74-113; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 6, 7, ch. 83-248; s. 14, ch. 84-551; s. 31, ch. 85-54; ss. 1, 2, ch. 93-115.



402.317 - Prolonged child care.

402.317 Prolonged child care.—Notwithstanding the time restriction specified in s. 402.302(1), child care may be provided for 24 hours or longer for a child whose parent or legal guardian works a shift of 24 hours or more. The requirement that a parent or legal guardian work a shift of 24 hours or more must be certified in writing by the employer, and the written certification shall be maintained in the facility by the child care provider and made available to the licensing agency. The time that a child remains in child care, however, may not exceed 72 consecutive hours in any 7-day period. During a declared state of emergency, the child care licensing agency may temporarily waive the time limitations provided in this section.

History.—s. 8, ch. 2006-91.



402.318 - Advertisement.

402.318 Advertisement.—A person, as defined in s. 1.01(3), may not advertise a child care facility, family day care home, or large family child care home without including within such advertisement the state or local agency license number or registration number of such facility or home. Violation of this section is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 15, 19, ch. 84-551; s. 74, ch. 91-224; ss. 1, 2, ch. 93-115; s. 3, ch. 2011-75.



402.319 - Penalties.

402.319 Penalties.—

(1) It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any person knowingly to:

(a) Fail, by false statement, misrepresentation, impersonation, or other fraudulent means, to disclose in any application for voluntary or paid employment or licensure regulated under ss. 402.301-402.318 all information required under those sections or a material fact used in making a determination as to such person’s qualifications to be child care personnel, as defined in s. 402.302, in a child care facility, family day care home, or other child care program.

(b) Operate or attempt to operate a child care facility without having procured a license as required by this act.

(c) Operate or attempt to operate a family day care home without a license or without registering with the department, whichever is applicable.

(d) Operate or attempt to operate a child care facility or family day care home under a license that is suspended, revoked, or terminated.

(e) Misrepresent, by act or omission, a child care facility or family day care home to be duly licensed pursuant to this act without being so licensed.

(f) Make any other misrepresentation, by act or omission, regarding the licensure or operation of a child care facility or family day care home to a parent or guardian who has a child placed in the facility or is inquiring as to placing a child in the facility, or to a representative of the licensing authority, or to a representative of a law enforcement agency, including, but not limited to, any misrepresentation as to:

1. The number of children at the child care facility or the family day care home;

2. The part of the child care facility or family day care home designated for child care;

3. The qualifications or credentials of child care personnel;

4. Whether a family day care home or child care facility complies with the screening requirements of s. 402.305; or

5. Whether child care personnel have the training as required by s. 402.305.

(2) If any child care personnel makes any misrepresentation in violation of this section to a parent or guardian who has placed a child in the child care facility or family day care home, and the parent or guardian relied upon the misrepresentation, and the child suffers great bodily harm, permanent disfigurement, permanent disability, or death as a result of an intentional act or negligence by the child care personnel, then the child care personnel commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Each child care facility, family day care home, and large family child care home shall annually submit an affidavit of compliance with s. 39.201.

History.—ss. 16, 19, ch. 84-551; s. 32, ch. 85-54; s. 37, ch. 90-347; ss. 1, 2, ch. 93-115; s. 60, ch. 95-228; s. 2, ch. 99-207; s. 14, ch. 2016-238.



402.33 - Department authority to charge fees for services provided.

402.33 Department authority to charge fees for services provided.—

(1) As used in this section, the term:

(a) “Benefit payments” means cash payments from retirement, survivors, or disability insurance or from supplemental security income programs, and includes, but is not limited to, payments from social security, railroad retirement, and the United States Department of Veterans Affairs.

(b) “Client” means any natural person receiving services provided by the department, including supervision, care, and maintenance, but not as a licensee subject to regulation by the department for purposes of licensure.

(c) “Department” means the Department of Children and Families, the Department of Health, and the Agency for Persons with Disabilities.

(d) “Fee collections” means all fees collected by the department for services provided to clients.

(e) “Representative payee” means an individual or entity which acts on behalf of a client as the receiver of any or all benefits owing to the client.

(f) “Responsible party” means any person legally responsible for the financial support of the client and may include a minor client’s natural or adoptive parent, a client’s spouse, and an estate or trust established for the financial support of a client, but not a payor of third-party benefits.

(g) “State and federal aid” means cash assistance or cash equivalent benefits based on an individual’s proof of financial need, including, but not limited to, temporary cash assistance and food assistance.

(h) “Third-party benefits” means moneys received by or owing to a client or responsible party because of the client’s need for or receipt of services such as those provided by the department. Such benefits include, but are not limited to, benefits from insurers, Medicare, and workers’ compensation.

(2) The department, in accordance with rules established by it, shall either charge, assess, or collect, or cause to be charged, assessed, or collected, fees for any service it provides to its clients either directly or through its agencies or contractors, except for:

(a) Diagnosis and evaluation procedures necessary to determine the client’s eligibility and need for services provided by the department;

(b) Customary and routine information and referral services;

(c) Educational services provided in lieu of public education;

(d) Specific services exempted by law from fee assessment;

(e) Emergency shelter or emergency detention care and custody prior to a detention hearing under chapter 39;

(f) Specific classes or types of services provided in programs funded by grants, donations, or contracts that prohibit charging fees;

(g) Developmental disability services provided under chapter 393 to any person who is determined to be eligible for such services and whose earned income falls below the federal Health and Human Services Poverty Guidelines, unless such fees are collected from third-party benefits and benefit payments; or

(h) Any type of service for which the department determines that the net estimated revenue from such fees after deducting any loss of funds from federal grants occasioned by such fees will be less than the estimated cost to charge and collect such fees.

Fees, other than third-party benefits and benefit payments, may not be charged for services provided to indigents whose only sources of income are from state and federal aid. In addition, fees may not be charged parents of a minor client for services requested by the minor without parental consent or for services provided a minor client who has been permanently committed to the care and custody of the department with parental rights permanently severed. However, lack of parental consent does not preclude the charging of fees established under chapter 39. A client who is receiving wages that are below the minimum wage under the federal Fair Labor Standards Act may not be required to pay fees from such wages. Voluntary payments for services must be encouraged.

(3) Fees not specifically set elsewhere by statute shall be reasonably related to the cost of providing the service but may not exceed the average cost of the service, and the client receiving or benefiting from the service or the client’s responsible party shall be liable for any such fee assessed. The department may actively assist a client or his or her responsible party in obtaining any financial benefits he or she is entitled to by law, or as the beneficiary of a trust, annuity, retirement fund, or insurance contract. Designation of payee or assignment of benefits shall comply with rules adopted by the department. The department may serve as the representative payee in receiving such benefits for the client or responsible party and shall use such benefits received to reduce the client’s or responsible party’s liability for fees assessed. Before reducing such liability, the department shall provide for the client’s incidental personal expenses allowed by departmental rule and shall bill any insurer or other payor of third-party benefits who may be obligated by contract or law to provide, or to participate in the cost of providing, the service or services to the client for which the fees have been assessed.

(4) The department shall:

(a) At least annually, determine or establish the cost of providing services for which charges will be made. A determination of this cost shall be made within 90 days of the effective date of this act.

(b) Annually review uniform criteria for determining ability to pay, or to participate in, the cost of service.

(5) The payment of charges shall not be a prerequisite to treatment or care.

(6)(a) The department may not require a client or responsible party to pay fees it may assess that exceed the client’s or responsible party’s ability to pay. Such ability to pay shall be based upon the income of the client or responsible party, including any inheritance or bequests he or she may receive, and shall be determined according to uniform criteria and rules adopted by the department, unless the amount of the fee is specifically established by statute. The department shall assess the effects upon clients, responsible parties, services, and revenues of determining the ability to pay based upon:

1. The client’s or responsible party’s gross income, the number of persons dependent on that income, and the number of such persons who are clients; and

2. The client’s or responsible party’s income less fixed domestic expenses, including a maximum amount of expenses as set forth by the department for each category of domestic expense so that any expenditures by the client or responsible party which exceed the maximum allowed will not be deducted from gross income for the purpose of determining ability to pay.

(b) The department is authorized to require financial information from a client or his or her responsible party, in order to determine the client’s or responsible party’s ability to pay, including the source of current or potential income or benefits that might be available to pay the cost of services provided or assets that may be available to assure payment of the fees. If the required information is not furnished within a time period established by departmental rule, the department may enter suit to enforce the requirement or may bill the client or responsible party for the full cost of services, less reimbursements from third-party payors for such services. The department shall verify such financial information in accordance with the most economical uniform procedures. If the cost of services, less recoveries from third-party payors, exceeds the client’s or responsible party’s ability to pay, the department shall reduce the client’s or responsible party’s liability for fees assessed to an amount not in excess of the amount which the client or responsible party has been determined to be able to pay.

(7)(a) The department shall by rule establish procedures for clients or responsible parties to request a review of assessed fees. Further, the department shall advise such clients or responsible parties of the criteria which are used to make determinations on requests for reduction or waiver of fees.

(b) If the department denies a request for a fee reduction or waiver, it shall inform the client or responsible party of his or her right to appeal the decision pursuant to the provisions of chapter 120.

(8)(a) Unpaid fees for services provided by the department to a client constitute a lien on any property owned by the client or the client’s responsible party which property is not exempt by s. 4, Art. X of the State Constitution. If fees are not paid within 6 months after they are billed, the department shall charge interest on the unpaid balance at a rate equal to the average rate of interest earned by the State Treasury on state funds deposited in commercial banks as reported by the Chief Financial Officer for the previous year. The department is authorized to negotiate and settle any delinquent account, and to charge off any delinquent account even though the claim of the department may be against the client, a responsible party, or a payor of third-party benefits, either directly for the department or as a fiduciary for the client or responsible party.

(b) If negotiation and settlement cannot be effected within a time period established by its rules, and if charging off the account is not appropriate, the department shall, if it is cost-effective to do so, file the lien for the unpaid fees for recordation by the clerk of the circuit court in such county or counties which the department determines to be in the best interest of the state. Services for which fees were charged shall constitute a claim against the client, the client’s responsible party, or any insurer obligated to pay for the services provided. Such liens and claims shall be enforced on behalf of the state by the department. Liens and claims upon recordation with the clerk of the circuit court shall be continuing obligations until 3 years after the demise of the client or the client’s responsible party, unless satisfied earlier.

(c) Upon the death of a person against whom the department has a claim, the department shall file such caveats as are in the best interest of the state. If the department effects recovery, the fund from which the filing fee for the caveat was paid shall be reimbursed.

(9)(a) The department should exert every lawful and reasonable effort to collect all delinquent and unpaid fees for services and to maximize the recovery of fees.

(b) In collecting delinquent or unpaid fees, the department may employ the services of a collection agency. The collection agency must be registered and in good standing under chapter 559. The department may pay a collection agency from any amount collected under the claim a fee that the department and the agency have agreed upon, or may authorize the agency to deduct the fee from the amount collected.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 75-190; s. 1, ch. 76-210; s. 1, ch. 77-174; s. 10, ch. 83-230; s. 51, ch. 85-81; s. 2, ch. 85-187; s. 84, ch. 86-220; s. 45, ch. 87-225; s. 1, ch. 87-377; s. 1, ch. 93-72; s. 20, ch. 93-268; s. 814, ch. 95-148; s. 42, ch. 95-418; s. 82, ch. 96-175; s. 2, ch. 96-235; s. 4, ch. 96-407; s. 67, ch. 97-100; s. 148, ch. 99-8; s. 88, ch. 2000-165; s. 5, ch. 2000-337; s. 426, ch. 2003-261; s. 16, ch. 2004-269; s. 8, ch. 2005-71; s. 1, ch. 2006-31; s. 50, ch. 2006-227; s. 8, ch. 2010-209; s. 146, ch. 2014-19.



402.34 - Body corporate.

402.34 Body corporate.—The department is a body corporate and shall adopt and have a corporate seal. It shall have the power to contract and be contracted with, to sue and be sued in actions in ex contractu but not in torts, and to have and to possess corporate powers for all purposes necessary to administer this chapter. The department shall have the power to accept payment for services rendered pursuant to rules and regulations of the department.

History.—s. 1, ch. 69-268; ss. 19, 35, ch. 69-106; s. 1, ch. 70-255; s. 17, ch. 78-433.

Note.—Former s. 409.055.



402.35 - Employees.

402.35 Employees.—All personnel of the Department of Children and Families shall be governed by rules and regulations adopted and promulgated by the Department of Management Services relative thereto except the director and persons paid on a fee basis. The Department of Children and Families may participate with other state departments and agencies in a joint merit system.

History.—s. 1, ch. 69-268; ss. 19, 31, 35, ch. 69-106; s. 1, ch. 70-255; s. 17, ch. 78-433; s. 126, ch. 92-279; s. 55, ch. 92-326; s. 149, ch. 99-8; s. 58, ch. 2011-213; s. 147, ch. 2014-19.

Note.—Former s. 409.135.



402.40 - Child welfare training and certification.

402.40 Child welfare training and certification.—

(1) LEGISLATIVE INTENT.—In order to enable the state to provide a systematic approach to staff development and training for persons providing child welfare services that will meet the needs of such staff in their discharge of duties, it is the intent of the Legislature that the Department of Children and Families work in collaboration with the child welfare stakeholder community, including department-approved third-party credentialing entities, to ensure that staff have the knowledge, skills, and abilities necessary to competently provide child welfare services. It is the intent of the Legislature that each person providing child welfare services in this state earns and maintains a professional certification from a professional credentialing entity that is approved by the Department of Children and Families. The Legislature further intends that certification and training programs will aid in the reduction of poor staff morale and of staff turnover, will positively impact on the quality of decisions made regarding children and families who require assistance from programs providing child welfare services, and will afford better quality care of children who must be removed from their families.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Child welfare certification” means a professional credential awarded by a department-approved third-party credentialing entity to individuals demonstrating core competency in any child welfare practice area.

(b) “Child welfare services” means any intake, protective investigations, preprotective services, protective services, foster care, shelter and group care, and adoption and related services program, including supportive services and supervision provided to children who are alleged to have been abused, abandoned, or neglected or who are at risk of becoming, are alleged to be, or have been found dependent pursuant to chapter 39.

(c) “Core competency” means the minimum knowledge, skills, and abilities necessary to carry out work responsibilities.

(d) “Person providing child welfare services” means a person who has a responsibility for supervisory, direct care, or support-related work in the provision of child welfare services pursuant to chapter 39.

(e) “Preservice curriculum” means the minimum statewide training content based upon the core competencies which is made available to all persons providing child welfare services.

(f) “Third-party credentialing entity” means a department-approved nonprofit organization that has met nationally recognized standards for developing and administering professional certification programs.

(3) THIRD-PARTY CREDENTIALING ENTITIES.—The department shall approve one or more third-party credentialing entities for the purpose of developing and administering child welfare certification programs for persons who provide child welfare services. A third-party credentialing entity shall request such approval in writing from the department. In order to obtain approval, the third-party credentialing entity must:

(a) Establish professional requirements and standards that applicants must achieve in order to obtain a child welfare certification and to maintain such certification.

(b) Develop and apply core competencies and examination instruments according to nationally recognized certification and psychometric standards.

(c) Maintain a professional code of ethics and a disciplinary process that apply to all persons holding child welfare certification.

(d) Maintain a database, accessible to the public, of all persons holding child welfare certification, including any history of ethical violations.

(e) Require annual continuing education for persons holding child welfare certification.

(f) Administer a continuing education provider program to ensure that only qualified providers offer continuing education opportunities for certificateholders.

(g) Maintain an advisory committee, including representatives from each region of the department, each sheriff’s office providing child protective services, and each community-based care lead agency, who shall be appointed by the organization they represent. The third-party credentialing entity may appoint additional members to the advisory committee.

(4) CHILD WELFARE TRAINING TRUST FUND.—

(a) There is created within the State Treasury a Child Welfare Training Trust Fund to be used by the Department of Children and Families for the purpose of funding the professional development of persons providing child welfare services.

(b) One dollar from every noncriminal traffic infraction collected pursuant to s. 318.14(10)(b) or s. 318.18 shall be deposited into the Child Welfare Training Trust Fund.

(c) In addition to the funds generated by paragraph (b), the trust fund shall receive funds generated from an additional fee on birth certificates and dissolution of marriage filings, as specified in ss. 382.0255 and 28.101, respectively, and may receive funds from any other public or private source.

(d) Funds that are not expended by the end of the budget cycle or through a supplemental budget approved by the department shall revert to the trust fund.

(5) CORE COMPETENCIES AND SPECIALIZATIONS.—

(a) The Department of Children and Families shall approve the core competencies and related preservice curricula that ensures that each person delivering child welfare services obtains the knowledge, skills, and abilities to competently carry out his or her work responsibilities.

(b) The identification of these core competencies and development of preservice curricula shall be a collaborative effort that includes professionals who have expertise in child welfare services, department-approved third-party credentialing entities, and providers that will be affected by the curriculum, including, but not limited to, representatives from the community-based care lead agencies, the Florida Coalition Against Domestic Violence, the Florida Alcohol and Drug Abuse Association, the Florida Council for Community Mental Health, sheriffs’ offices conducting child protection investigations, and child welfare legal services providers.

(c) Community-based care agencies, sheriffs’ offices, and the department may contract for the delivery of preservice and any additional training for persons delivering child welfare services if the curriculum satisfies the department-approved core competencies.

(d) The department may also approve certifications involving specializations in serving specific populations or in skills relevant to child protection to be awarded to persons delivering child welfare services by a third-party credentialing entity approved pursuant to subsection (3).

(e) Department-approved credentialing entities shall, for a period of at least 12 months after implementation of the third-party child welfare certification programs, grant reciprocity and award a child welfare certification to individuals who hold current department-issued child welfare certification in good standing, at no cost to the department or the certificateholder.

(6) ADOPTION OF RULES.—The Department of Children and Families shall adopt rules necessary to carry out the provisions of this section.

History.—ss. 105, 106, ch. 86-220; s. 4, ch. 87-108; s. 68, ch. 91-221; s. 5, ch. 91-429; s. 79, ch. 95-143; s. 815, ch. 95-148; s. 83, ch. 96-175; s. 111, ch. 97-237; s. 150, ch. 99-8; ss. 40, 60, ch. 2000-139; s. 89, ch. 2000-165; s. 28, ch. 2001-89; s. 4, ch. 2003-146; s. 8, ch. 2006-296; s. 110, ch. 2010-102; s. 31, ch. 2010-151; s. 1, ch. 2011-163; s. 148, ch. 2014-19; s. 22, ch. 2014-224.



402.402 - Child protection and child welfare personnel; attorneys employed by the department.

402.402 Child protection and child welfare personnel; attorneys employed by the department.—

(1) CHILD PROTECTIVE INVESTIGATION PROFESSIONAL STAFF REQUIREMENTS.—The department is responsible for recruitment of qualified professional staff to serve as child protective investigators and child protective investigation supervisors. The department shall make every effort to recruit and hire persons qualified by their education and experience to perform social work functions. The department’s efforts shall be guided by the goal that by July 1, 2019, at least half of all child protective investigators and supervisors will have a bachelor’s degree or a master’s degree in social work from a college or university social work program accredited by the Council on Social Work Education. The department, in collaboration with the lead agencies, subcontracted provider organizations, the Florida Institute for Child Welfare created pursuant to s. 1004.615, and other partners in the child welfare system, shall develop a protocol for screening candidates for child protective positions which reflects the preferences specified in paragraphs (a)-(f). The following persons shall be given preference in the recruitment of qualified professional staff, but the preferences serve only as guidance and do not limit the department’s discretion to select the best available candidates:

(a) Individuals with baccalaureate degrees in social work and child protective investigation supervisors with master’s degrees in social work from a college or university social work program accredited by the Council on Social Work Education.

(b) Individuals with baccalaureate or master’s degrees in psychology, sociology, counseling, special education, education, human development, child development, family development, marriage and family therapy, and nursing.

(c) Individuals with baccalaureate degrees who have a combination of directly relevant work and volunteer experience, preferably in a public service field related to children’s services, demonstrating critical thinking skills, formal assessment processes, communication skills, problem solving, and empathy; a commitment to helping children and families; a capacity to work as part of a team; an interest in continuous development of skills and knowledge; and personal strength and resilience to manage competing demands and handle workplace stresses.

(2) SPECIALIZED TRAINING.—All child protective investigators and child protective investigation supervisors employed by the department or a sheriff’s office must complete specialized training either focused on serving a specific population, including, but not limited to, medically fragile children, sexually exploited children, children under 3 years of age, or families with a history of domestic violence, mental illness, or substance abuse, or focused on performing certain aspects of child protection practice, including, but not limited to, investigation techniques and analysis of family dynamics. The specialized training may be used to fulfill continuing education requirements under s. 402.40(3)(e). Individuals hired before July 1, 2014, shall complete the specialized training by June 30, 2016, and individuals hired on or after July 1, 2014, shall complete the specialized training within 2 years after hire. An individual may receive specialized training in multiple areas.

(3) REPORT.—By each October 1, the department shall submit a report on the educational qualifications, turnover, and working conditions of the child protective investigators and supervisors to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(4) ATTORNEYS EMPLOYED BY THE DEPARTMENT TO HANDLE CHILD WELFARE CASES.—Attorneys hired on or after July 1, 2014, whose primary responsibility is representing the department in child welfare cases shall, within the first 6 months of employment, receive training in:

(a) The dependency court process, including the attorney’s role in preparing and reviewing documents prepared for dependency court for accuracy and completeness;

(b) Preparing and presenting child welfare cases, including at least 1 week shadowing an experienced children’s legal services attorney preparing and presenting cases;

(c) Safety assessment, safety decisionmaking tools, and safety plans;

(d) Developing information presented by investigators and case managers to support decisionmaking in the best interest of children; and

(e) The experiences and techniques of case managers and investigators, including shadowing an experienced child protective investigator and an experienced case manager for at least 8 hours.

History.—s. 23, ch. 2014-224.



402.403 - Child Protection and Child Welfare Personnel Tuition Exemption Program.

402.403 Child Protection and Child Welfare Personnel Tuition Exemption Program.—

(1) There is established within the department the Child Protection and Child Welfare Personnel Tuition Exemption Program for the purpose of recruiting and retaining high-performing individuals who are employed as child protection and child welfare personnel. For purposes of this section, “child protection and child welfare personnel” includes child protective investigators and child protective investigation supervisors employed by the department and case managers and case manager supervisors employed by a community-based care lead agency or a subcontractor of a community-based care lead agency who do not possess a master’s degree in social work.

(2) Child protection and child welfare personnel who meet the requirements specified in subsection (3) are exempt from the payment of tuition and fees at a state university.

(3) The department may approve child protection and child welfare personnel for the tuition and fee exemption if such personnel:

(a) Are employed as child protection and child welfare personnel and are determined by their employers to perform at a high level as established by their personnel evaluations; and

(b) Are accepted in a graduate-level social work program or a certificate program related to child welfare which is accredited by the Council on Social Work Education.

(4) Child protection and child welfare personnel who meet the requirements specified in subsection (3) may enroll for up to 6 credit hours of courses per term.

(5) Child protection and child welfare personnel who are accepted into a graduate-level social work program or a certificate program related to child welfare which is accredited by the Council on Social Work Education shall take courses associated with the degree or certificate program online if such courses are offered online.

(6) All child protection and child welfare personnel who participate in the tuition exemption program established under this section must remain employed by the department, a state agency, or a contracted provider for 5 years after completion of a graduate level social work program. If employment ends before the 5-year period, the benefit shall be repaid according to a pro rata calculation based on the number of years of service.

History.—s. 24, ch. 2014-224.



402.404 - Child Protection and Child Welfare Personnel Student Loan Forgiveness Program.

402.404 Child Protection and Child Welfare Personnel Student Loan Forgiveness Program.—

(1) There is established within the department the Child Protection and Child Welfare Personnel Student Loan Forgiveness Program. The purpose of the program is to increase employment and retention of high-performing individuals who have either a bachelor’s degree or a master’s degree in social work and work in child protection or child welfare for the department, a community-based care lead agency, or a community-based care subcontractor by making payments toward loans received by students from federal or state programs or commercial lending institutions for the support of prior postsecondary study in accredited social work programs.

(2) To be eligible for the program, a candidate must:

(a) Be employed by the department as a child protective investigator or a child protective investigation supervisor or be employed by a community-based care lead agency or subcontractor as a case manager or case manager supervisor;

(b) Be determined by the department or his or her employer to have a high level of performance based on his or her personal evaluation; and

(c) Have graduated from an accredited social work program with either a bachelor’s degree or a master’s degree in social work.

(3) Only loans to pay the costs of tuition, books, fees, and living expenses shall be covered.

(4) The department or lead agency may make loan payments of up to $3,000 each year for up to 4 years on behalf of selected graduates of an accredited social work program from the funds appropriated for this purpose. All payments are contingent upon continued proof of employment and shall be made directly to the holder of the loan.

(5) A student who receives a tuition exemption pursuant to s. 402.403 is not eligible to participate in the Child Protection and Child Welfare Personnel Student Loan Forgiveness Program.

(6) All child protection and child welfare personnel who participate in the student loan forgiveness program established under this section must remain employed by the department, a state agency, or a contracted provider for 5 years after completion of a graduate level social work program. If employment ends before the 5-year period, the benefit shall be repaid according to a pro rata calculation based on the number of years of service.

(7) The department shall prioritize funds appropriated for this purpose to regions with high-average caseloads and low workforce-retention rates.

History.—s. 25, ch. 2014-224.



402.41 - Educational materials and training concerning HIV infections and AIDS.

402.41 Educational materials and training concerning HIV infections and AIDS.—The Department of Health shall develop educational materials and training about the transmission, control, and prevention of human immunodeficiency virus infections and acquired immune deficiency syndrome and other communicable diseases relevant for use in those facilities licensed under the provisions of this chapter.

History.—s. 9, ch. 88-380; s. 50, ch. 97-237.



402.47 - Foster grandparent and retired senior volunteer services to high-risk and handicapped children.

402.47 Foster grandparent and retired senior volunteer services to high-risk and handicapped children.—

(1) As used in this section, the term:

(a) “Foster grandparent” means an individual who volunteers to provide support services to high-risk and handicapped children.

(b) “Foster grandparent program” means a program established under the Domestic Volunteer Service Act of 1973, Pub. L. No. 93-113, to provide opportunities for low-income persons 60 years of age and older to give support services to high-risk and handicapped children.

(c) “Retired senior volunteer” means an individual who volunteers to provide services under the retired senior volunteer program.

(d) “Retired senior volunteer program” means a program established under the Domestic Volunteer Service Act of 1973, Pub. L. No. 93-113, for the purpose of providing volunteer opportunities for any person 60 years of age or older who wants to use his or her experience and talents in useful service to others in the community.

(2) The Department of Children and Families shall:

(a) Establish a program to provide foster grandparent and retired senior volunteer services to high-risk and handicapped children. Foster grandparent services and retired senior volunteer services to high-risk and handicapped children shall be under the supervision of the department, in coordination with intraagency and interagency programs and agreements as provided for in s. 411.203.

(b) In authorized districts, contract with foster grandparent programs and retired senior volunteer programs for services to high-risk and handicapped children, utilizing funds appropriated for handicap prevention.

(c) Develop guidelines for the provision of foster grandparent services and retired senior volunteer services to high-risk and handicapped children, and monitor and evaluate the implementation of the program.

(d) Coordinate with the Federal Action State Office regarding the development of criteria for program elements and funding.

History.—s. 10, ch. 89-379; s. 9, ch. 91-158; s. 61, ch. 2000-139; s. 21, ch. 2000-337; s. 150, ch. 2014-19; s. 19, ch. 2015-4.



402.49 - Mediation process established.

402.49 Mediation process established.—

(1) The Department of Children and Families shall establish a mediation process for the purpose of resolving disputes that arise between the department and agencies that are operating under contracts with the department.

(2)(a) The department shall appoint at least one mediation panel in each of the department’s service districts. Each panel shall have at least three and not more than five members and shall include a representative from the department, a representative of an agency that provides similar services to those provided by the agency that is a party to the dispute, and additional members who are mutually acceptable to the department and the agency that is a party to the dispute. Such additional members may include laypersons who are involved in advocacy organizations, members of boards of directors of agencies similar to the agency that is a party to the dispute, members of families of department clients, members of department planning councils in the area of services that are the subject of the dispute, and interested and informed members of the local community.

(b) If the parties to the conflict agree, a mediation panel may hear a complaint that is filed outside of the panel’s service district.

(3) Prior to bringing a complaint before a mediation panel, each party must agree to abide by the decision of the panel. A final decision of the panel may not be appealed under chapter 120. However, this section does not limit the right of the department or any agency under contract with the department to file a proceeding under chapter 120 if either party fails to request mediation or refuses to participate in mediation as provided in this section.

History.—s. 16, ch. 91-158; s. 152, ch. 99-8; s. 151, ch. 2014-19.



402.56 - Children’s cabinet; organization; responsibilities; annual report.

402.56 Children’s cabinet; organization; responsibilities; annual report.—

(1) SHORT TITLE.—This act may be cited as the “Children and Youth Cabinet Act.”

(2) LEGISLATIVE FINDINGS AND INTENT.—

(a) The Legislature finds that all state agencies and programs that touch the lives of children and youth must work in a coordinated and comprehensive fashion, with an emphasis on providing a continuum of services that benefit children from prenatal care through programs supporting successful transition to self-sufficient adulthood. The Legislature further finds that creating a Children and Youth Cabinet is the best method by which the state might achieve the visions and plans necessary to ensure that this state is the first place families think of when asked, “Where do you want to raise a child?”

(b) The Legislature, in collaboration with the Governor, intends to develop and implement a shared vision among the branches of government in order to improve child and family outcomes in this state. By working collaboratively, the Legislature intends to invest in the education and skills of our children and youth, develop a cohesive vision and plan that ensures a long-term commitment to children and youth issues, align public resources serving children and youth to support their healthy growth and development, and promote increased efficiency and improved service delivery by all governmental agencies that provide services for children, youth, and their families.

(3) ORGANIZATION.—There is created the Children and Youth Cabinet, which is a coordinating council as defined in s. 20.03.

(a) The cabinet shall ensure that the public policy of this state relating to children and youth is developed to promote interdepartmental collaboration and program implementation in order that services designed for children and youth are planned, managed, and delivered in a holistic and integrated manner to improve the children’s self-sufficiency, safety, economic stability, health, and quality of life.

(b) The cabinet is created in the Executive Office of the Governor, which shall provide administrative support and service to the cabinet.

(c) The cabinet shall meet at least four times each year, but no more than six times each year, in different regions of the state in order to solicit input from the public and any other individual offering testimony relevant to the issues considered. Each meeting must include a public comment session.

(4) MEMBERS.—The cabinet shall consist of 16 members including the Governor and the following persons:

(a)1. The Secretary of Children and Families;

2. The Secretary of Juvenile Justice;

3. The director of the Agency for Persons with Disabilities;

4. The director of the Office of Early Learning;

5. The State Surgeon General;

6. The Secretary of Health Care Administration;

7. The Commissioner of Education;

8. The director of the Statewide Guardian Ad Litem Office;

9. The director of the Office of Adoption and Child Protection;

10. A superintendent of schools, appointed by the Governor; and

11. Five members who represent children and youth advocacy organizations and who are not service providers, appointed by the Governor.

(b) The President of the Senate, the Speaker of the House of Representatives, the Chief Justice of the Supreme Court, the Attorney General, and the Chief Financial Officer, or their appointed designees, shall serve as ex officio members of the cabinet.

(c) The Governor or the Governor’s designee shall serve as the chair of the cabinet.

(d) Nongovernmental members of the cabinet shall serve without compensation, but are entitled to receive per diem and travel expenses in accordance with s. 112.061 while in performance of their duties.

(5) DUTIES AND RESPONSIBILITIES.—The Children and Youth Cabinet shall:

(a) Develop and implement a shared and cohesive vision using integrated services to improve child, youth, and family outcomes in this state.

(b) Develop, no later than December 31, 2007, a strategic plan to achieve the goals of the shared and cohesive vision. The plan shall be centered upon a long-term commitment to children and youth issues and align all public resources to serve children and youth and their families in a manner that supports the healthy growth and development of children. The plan shall prepare the children and youth to be responsible citizens and productive members of the workforce. The plan shall include a continuum of services that will benefit children from prenatal care through services for youth in transition to adulthood.

(c) Develop and implement measurable outcomes for each state department, agency, and program that are consistent with the strategic plan. The cabinet shall establish a baseline measurement for each outcome and regularly report on the progress made toward achieving the desired outcome.

(d) Design and implement actions that will promote collaboration, creativity, increased efficiency, information sharing, and improved service delivery between and within state governmental organizations that provide services for children and youth and their families. In particular, the efforts shall include the long-range planning process mandated by s. 216.013.

(e) Foster public awareness of children and youth issues and develop new partners in the effort to serve children and youth.

(f) Create a children and youth impact statement for evaluating proposed legislation, requested appropriations, and programs. The impact statement shall be shared with the Legislature in their deliberative process.

(g) Identify existing and potential funding streams and resources for children’s services, including, but not limited to, public funding, foundation and organization grants, and other forms of private funding opportunities, including public-private partnerships.

(h) Develop a children-and-youth-based budget structure and nomenclature that includes all relevant departments, funding streams, and programs. The budget shall facilitate improved coordination and efficiency, explore options for and allow maximization of federal financial participation, and implement the state’s vision and strategic plan.

(i) Engage in other activities that will implement improved collaboration of agencies in order to create, manage, and promote coordinated policies, programs, and service delivery systems that support children and youth.

(6) ADVISORY BOARD.—The Governor may appoint an advisory board to assist the cabinet in its tasks. The board shall include persons who can provide to the cabinet the best available technical and professional research and assistance. If an advisory board is created, it shall include representatives of children and youth advocacy organizations and youth, wherever practicable, who have been recipients of services and programs operated or funded by state agencies.

(7) ANNUAL REPORT.—The Children and Youth Cabinet shall, by February 1 of each year, provide an annual report to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the public concerning its activities and progress towards making this state the first place families think of when asked, “Where do they want to raise their children?” The annual report may include recommendations for needed legislation or rulemaking authority.

History.—s. 1, ch. 2007-151; s. 53, ch. 2008-6; s. 284, ch. 2011-142; s. 61, ch. 2012-96; s. 16, ch. 2012-178; s. 152, ch. 2014-19; s. 1, ch. 2016-19.



402.70 - Interagency agreement between Department of Health and Department of Children and Families.

402.70 Interagency agreement between Department of Health and Department of Children and Families.—The Department of Health and the Department of Children and Families shall enter into an interagency agreement to ensure coordination and cooperation in identifying client populations, developing service delivery systems, and meeting the needs of the state’s residents. The interagency agreement must address cooperative programmatic issues, rules-development issues, and any other issues that must be resolved to ensure the continued working relationship among the health and family services programs of the two departments.

History.—s. 20, ch. 96-403; s. 153, ch. 2014-19.



402.71 - Transfer of funds, positions, and budget authority within department.

402.71 Transfer of funds, positions, and budget authority within department.—

(1) The secretary may transfer funds, positions, and budget authority within the department, pursuant to chapter 216, provided the department comports generally with legislative intent.

(2) The secretary may transfer salary rate within the department with the prior approval of the Executive Office of the Governor and in accordance with chapter 216.

(3) The secretary may establish, abolish, or consolidate district programs and other offices and may reallocate duties and functions within the department without regard to established service areas. Administrative services may be delivered at the institutional level or higher, as determined by the secretary to be in the best interests of efficient delivery of support services.

History.—s. 22, ch. 96-403.



402.73 - Contracting and performance standards.

402.73 Contracting and performance standards.—

(1) The Department of Children and Families shall adopt, by rule, provisions for including in its contracts incremental penalties to be imposed by its contract managers on a service provider due to the provider’s failure to comply with a requirement for corrective action. Any financial penalty that is imposed upon a provider may not be paid from funds being used to provide services to clients, and the provider may not reduce the amount of services being delivered to clients as a method for offsetting the impact of the penalty. If a financial penalty is imposed upon a provider that is a corporation, the department shall notify, at a minimum, the board of directors of the corporation. The department may notify, at its discretion, any additional parties that the department believes may be helpful in obtaining the corrective action that is being sought. Further, the rules adopted by the department must include provisions that permit the department to deduct the financial penalties from funds that would otherwise be due to the provider, not to exceed 10 percent of the amount that otherwise would be due to the provider for the period of noncompliance. If the department imposes a financial penalty, it shall advise the provider in writing of the cause for the penalty. A failure to include such deductions in a request for payment constitutes a ground for the department to reject that request for payment. The remedies identified in this subsection do not limit or restrict the department’s application of any other remedy available to it in the contract or under law. The remedies described in this subsection may be cumulative and may be assessed upon each separate failure to comply with instructions from the department to complete corrective action.

(2) The Agency for Persons with Disabilities must implement systems and controls to ensure financial integrity and service provision quality in the developmental services Medicaid waiver service system.

(3) The department shall include in its standard contract document a requirement that any state funds provided for the purchase of or improvements to real property are contingent upon the contractor or political subdivision granting to the state a security interest in the property at least to the amount of the state funds provided for at least 5 years from the date of purchase or the completion of the improvements or as further required by law. The contract must include a provision that, as a condition of receipt of state funding for this purpose, the provider agrees that, if it disposes of the property before the department’s interest is vacated, the provider will refund the proportionate share of the state’s initial investment, as adjusted by depreciation.

(4) Nothing contained in chapter 287 shall require competitive bids for health services involving examination, diagnosis, or treatment.

History.—s. 7, ch. 2000-139; s. 110, ch. 2001-266; s. 15, ch. 2001-278; s. 64, ch. 2002-1; s. 36, ch. 2002-207; s. 2, ch. 2005-222; s. 154, ch. 2014-19.



402.7305 - Department of Children and Families; procurement of contractual services; contract management.

402.7305 Department of Children and Families; procurement of contractual services; contract management.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Contract manager” means the department employee who is responsible for enforcing the compliance with administrative and programmatic terms and conditions of a contract. The contract manager is the primary point of contact through which all contracting information flows between the department and the contractor. The contract manager is responsible for day-to-day contract oversight, including approval of contract deliverables and invoices. All actions related to the contract shall be initiated by or coordinated with the contract manager. The contract manager maintains the official contract files.

(b) “Contract monitor” means the department employee who is responsible for observing, recording, and reporting to the contract manager and other designated entities the information necessary to assist the contract manager and program management in determining whether the contractor is in compliance with the administrative and programmatic terms and conditions of the contract.

(c) “Department” means the Department of Children and Families.

(d) “Outsourcing” means the process of contracting with an external service provider to provide a service, in whole or in part, while the department retains the responsibility and accountability for the service.

(2) PROCUREMENT OF COMMODITIES AND CONTRACTUAL SERVICES.—

(a) Notwithstanding s. 287.057(3)(e)12., if the department intends to contract with a public postsecondary institution to provide a service, the department must allow all public postsecondary institutions in this state that are accredited by the Southern Association of Colleges and Schools to bid on the contract. Thereafter, notwithstanding any other provision of law, if a public postsecondary institution intends to subcontract for any service awarded in the contract, the subcontracted service must be procured by competitive procedures.

(b) When it is in the best interest of a defined segment of its consumer population, the department may competitively procure and contract for systems of treatment or service that involve multiple providers, rather than procuring and contracting for treatment or services separately from each participating provider. The department must ensure that all providers that participate in the treatment or service system meet all applicable statutory, regulatory, service quality, and cost control requirements. If other governmental entities or units of special purpose government contribute matching funds to the support of a given system of treatment or service, the department shall formally request information from those funding entities in the procurement process and may take the information received into account in the selection process. If a local government contributes matching funds to support the system of treatment or contracted service and if the match constitutes at least 25 percent of the value of the contract, the department shall afford the governmental match contributor an opportunity to name an employee as one of the persons required by s. 287.057(16) to evaluate or negotiate certain contracts, unless the department sets forth in writing the reason why the inclusion would be contrary to the best interest of the state. Any employee so named by the governmental match contributor shall qualify as one of the persons required by s. 287.057(16). A governmental entity or unit of special purpose government may not name an employee as one of the persons required by s. 287.057(16) if it, or any of its political subdivisions, executive agencies, or special districts, intends to compete for the contract to be awarded. The governmental funding entity or contributor of matching funds must comply with all procurement procedures set forth in s. 287.057 when appropriate and required.

(c) The department may procure and contract for or provide assessment and case management services independently from treatment services.

(3) CONTRACT MANAGEMENT REQUIREMENTS AND PROCESS.—The Department of Children and Families shall review the time period for which the department executes contracts and shall execute multiyear contracts to make the most efficient use of the resources devoted to contract processing and execution. Whenever the department chooses not to use a multiyear contract, a justification for that decision must be contained in the contract. Notwithstanding s. 287.057(14), the department is responsible for establishing a contract management process that requires a member of the department’s Senior Management or Selected Exempt Service to assign in writing the responsibility of a contract to a contract manager. The department shall maintain a set of procedures describing its contract management process which must minimally include the following requirements:

(a) The contract manager shall maintain the official contract file throughout the duration of the contract and for a period not less than 6 years after the termination of the contract.

(b) The contract manager shall review all invoices for compliance with the criteria and payment schedule provided for in the contract and shall approve payment of all invoices before their transmission to the Department of Financial Services for payment.

(c) The contract manager shall maintain a schedule of payments and total amounts disbursed and shall periodically reconcile the records with the state’s official accounting records.

(d) For contracts involving the provision of direct client services, the contract manager shall periodically visit the physical location where the services are delivered and speak directly to clients receiving the services and the staff responsible for delivering the services.

(e) The contract manager shall meet at least once a month directly with the contractor’s representative and maintain records of such meetings.

(f) The contract manager shall periodically document any differences between the required performance measures and the actual performance measures. If a contractor fails to meet and comply with the performance measures established in the contract, the department may allow a reasonable period for the contractor to correct performance deficiencies. If performance deficiencies are not resolved to the satisfaction of the department within the prescribed time, and if no extenuating circumstances can be documented by the contractor to the department’s satisfaction, the department must terminate the contract. The department may not enter into a new contract with that same contractor for the services for which the contract was previously terminated for a period of at least 24 months after the date of termination. The contract manager shall obtain and enforce corrective action plans, if appropriate, and maintain records regarding the completion or failure to complete corrective action items.

(g) The contract manager shall document any contract modifications, which shall include recording any contract amendments as provided for in this section.

(h) The contract manager shall be properly trained before being assigned responsibility for any contract.

(4) CONTRACT MONITORING REQUIREMENTS AND PROCESS.—The department shall establish contract monitoring units staffed by career service employees who report to a member of the Selected Exempt Service or Senior Management Service and who have been properly trained to perform contract monitoring. At least one member of the contract monitoring unit must possess specific knowledge and experience in the contract’s program area. The department shall establish a contract monitoring process that includes, but is not limited to, the following requirements:

(a) Performing a risk assessment at the start of each fiscal year and preparing an annual contract monitoring schedule that considers the level of risk assigned. The department may monitor any contract at any time regardless of whether such monitoring was originally included in the annual contract monitoring schedule.

(b) Preparing a contract monitoring plan, including sampling procedures, before performing onsite monitoring at external locations of a service provider. The plan must include a description of the programmatic, fiscal, and administrative components that will be monitored on site. If appropriate, clinical and therapeutic components may be included.

(c) Conducting analyses of the performance and compliance of an external service provider by means of desk reviews if the external service provider will not be monitored on site during a fiscal year.

(d) Unless the department sets forth in writing the need for an extension, providing a written report presenting the results of the monitoring within 30 days after the completion of the onsite monitoring or desk review.

(e) Developing and maintaining a set of procedures describing the contract monitoring process.

Notwithstanding any other provision of this section, the department shall limit monitoring of a child-caring or child-placing services provider under this subsection to only once per year. Such monitoring may not duplicate administrative monitoring that is included in the survey of a child welfare provider conducted by a national accreditation organization specified under s. 402.7306(1).

History.—s. 1, ch. 2005-222; s. 45, ch. 2006-1; s. 32, ch. 2010-151; s. 3, ch. 2010-158; s. 30, ch. 2011-4; s. 14, ch. 2013-154; s. 155, ch. 2014-19.



402.7306 - Administrative monitoring of child welfare providers, and administrative, licensure, and programmatic monitoring of mental health and substance abuse service providers.

402.7306 Administrative monitoring of child welfare providers, and administrative, licensure, and programmatic monitoring of mental health and substance abuse service providers.—The Department of Children and Families, the Department of Health, the Agency for Persons with Disabilities, the Agency for Health Care Administration, community-based care lead agencies, managing entities as defined in s. 394.9082, and agencies who have contracted with monitoring agents shall identify and implement changes that improve the efficiency of administrative monitoring of child welfare services, and the administrative, licensure, and programmatic monitoring of mental health and substance abuse service providers. For the purpose of this section, the term “mental health and substance abuse service provider” means a provider who provides services to this state’s priority population as defined in s. 394.674. To assist with that goal, each such agency shall adopt the following policies:

(1) Limit administrative monitoring to once every 3 years if the child welfare provider is accredited by an accrediting organization whose standards incorporate comparable licensure regulations required by this state. If the accrediting body does not require documentation that the state agency requires, that documentation shall be requested by the state agency and may be posted by the service provider on the data warehouse for the agency’s review. Notwithstanding the survey or inspection of an accrediting organization specified in this subsection, an agency specified in and subject to this section may continue to monitor the service provider as necessary with respect to:

(a) Ensuring that services for which the agency is paying are being provided.

(b) Investigating complaints or suspected problems and monitoring the service provider’s compliance with resulting negotiated terms and conditions, including provisions relating to consent decrees that are unique to a specific service and are not statements of general applicability.

(c) Ensuring compliance with federal and state laws, federal regulations, or state rules if such monitoring does not duplicate the accrediting organization’s review pursuant to accreditation standards.

Medicaid certification and precertification reviews are exempt from this subsection to ensure Medicaid compliance.

(2) Limit administrative, licensure, and programmatic monitoring to once every 3 years if the mental health or substance abuse service provider is accredited by an accrediting organization whose standards incorporate comparable licensure regulations required by this state. If the services being monitored are not the services for which the provider is accredited, the limitations of this subsection do not apply. If the accrediting body does not require documentation that the state agency requires, that documentation, except documentation relating to licensure applications and fees, must be requested by the state agency and may be posted by the service provider on the data warehouse for the agency’s review. Notwithstanding the survey or inspection of an accrediting organization specified in this subsection, an agency specified in and subject to this section may continue to monitor the service provider as necessary with respect to:

(a) Ensuring that services for which the agency is paying are being provided.

(b) Investigating complaints, identifying problems that would affect the safety or viability of the service provider, and monitoring the service provider’s compliance with resulting negotiated terms and conditions, including provisions relating to consent decrees that are unique to a specific service and are not statements of general applicability.

(c) Ensuring compliance with federal and state laws, federal regulations, or state rules if such monitoring does not duplicate the accrediting organization’s review pursuant to accreditation standards.

Federal certification and precertification reviews are exempt from this subsection to ensure Medicaid compliance.

(3) Allow private sector development and implementation of an Internet-based, secure, and consolidated data warehouse and archive for maintaining corporate, fiscal, and administrative records of child welfare, mental health, or substance abuse service providers. A service provider shall ensure that the data is up to date and accessible to the applicable agency under this section and the appropriate agency subcontractor. A service provider shall submit any revised, updated information to the data warehouse within 10 business days after receiving the request. An agency that conducts administrative monitoring of child welfare, mental health, or substance abuse service providers under this section must use the data warehouse for document requests. If the information provided to the agency by the provider’s data warehouse is not current or is unavailable from the data warehouse and archive, the agency may contact the service provider directly. A service provider that fails to comply with an agency’s requested documents may be subject to a site visit to ensure compliance. Access to the data warehouse must be provided without charge to an applicable agency under this section. At a minimum, the records must include the service provider’s:

(a) Articles of incorporation.

(b) Bylaws.

(c) Governing board and committee minutes.

(d) Financial audits.

(e) Expenditure reports.

(f) Compliance audits.

(g) Organizational charts.

(h) Governing board membership information.

(i) Human resource policies and procedures.

(j) Staff credentials.

(k) Monitoring procedures, including tools and schedules.

(l) Procurement and contracting policies and procedures.

(m) Monitoring reports.

History.—s. 2, ch. 2010-158; s. 1, ch. 2011-214; s. 7, ch. 2013-93; s. 156, ch. 2014-19.



402.731 - Department of Children and Families certification programs for employees and service providers; employment provisions for transition to community-based care.

402.731 Department of Children and Families certification programs for employees and service providers; employment provisions for transition to community-based care.—

(1) The Department of Children and Families is authorized to approve third-party credentialing entities, as defined in s. 402.40, for its employees and service providers to ensure that only qualified employees and service providers provide client services.

(2) The department shall develop and implement employment programs to attract and retain competent staff to support and facilitate the transition to privatized community-based care. Such employment programs shall include lump-sum bonuses, salary incentives, relocation allowances, or severance pay. The department shall also contract for the delivery or administration of outplacement services. The department shall establish time-limited exempt positions as provided in s. 110.205(2)(i), in accordance with the authority provided in s. 216.262(1)(c)1. Employees appointed to fill such exempt positions shall have the same salaries and benefits as career service employees.

History.—s. 8, ch. 2000-139; s. 65, ch. 2002-1; s. 2, ch. 2011-163; s. 157, ch. 2014-19.



402.80 - Office of Community Partners.

402.80 Office of Community Partners.—There is established the Office of Community Partners within the Department of Health for the purpose of receiving, coordinating, and dispensing federal funds set aside to expand the delivery of social services through eligible private community organizations and programs. The office shall provide policy direction and promote civic initiatives which seek to preserve and strengthen families and communities. The Department of Health, the Department of Children and Families, the Department of Juvenile Justice, and the Department of Corrections may request transfer of general revenue funds between agencies, as approved by the Legislative Budget Commission, as necessary to match federal funds received by the Office of Community Partners for these initiatives.

History.—s. 145, ch. 2001-277; s. 158, ch. 2014-19.



402.81 - Pharmaceutical expense assistance.

402.81 Pharmaceutical expense assistance.—

(1) PROGRAM ESTABLISHED.—A program is established in the Agency for Health Care Administration to provide pharmaceutical expense assistance to individuals diagnosed with cancer or individuals who have received organ transplants who were medically needy recipients prior to January 1, 2006.

(2) ELIGIBILITY.—Eligibility for the program is limited to an individual who:

(a) Is a resident of this state;

(b) Was a Medicaid recipient under the Florida Medicaid medically needy program prior to January 1, 2006;

(c) Is eligible for Medicare;

(d) Is a cancer patient or an organ transplant recipient; and

(e) Requests to be enrolled in the program.

(3) BENEFITS.—Subject to an appropriation in the General Appropriations Act and the availability of funds, the Agency for Health Care Administration shall pay, using Medicaid payment policies, the Medicare Part B prescription drug coinsurance and deductibles for Medicare Part B medications that treat eligible cancer and organ transplant patients.

(4) ADMINISTRATION.—The pharmaceutical expense assistance program shall be administered by the agency, in collaboration with the Department of Elderly Affairs and the Department of Children and Families. By January 1 of each year, the agency shall report to the Legislature on the operation of the program. The report shall include information on the number of individuals served, use rates, and expenditures under the program.

(5) NONENTITLEMENT.—The pharmaceutical expense assistance program established by this section is not an entitlement. The agency may develop a waiting list based on application dates to use in enrolling individuals when funds become available for unfilled enrollment slots.

History.—s. 20, ch. 2006-28; s. 25, ch. 2011-135; s. 51, ch. 2013-18; s. 159, ch. 2014-19.

Note.—Former s. 409.9301.



402.82 - Electronic benefits transfer program.

402.82 Electronic benefits transfer program.—

(1) The Department of Children and Families shall establish an electronic benefits transfer program for the dissemination of food assistance benefits and temporary cash assistance payments, including refugee cash assistance payments, asylum applicant payments, and child support disregard payments. If the Federal Government does not enact legislation or regulations providing for dissemination of supplemental security income by electronic benefits transfer, the state may include supplemental security income in the electronic benefits transfer program.

(2) The department shall, in accordance with applicable federal laws and regulations, develop minimum program requirements and other policy initiatives, including enforcement procedures, for the electronic benefits transfer program.

(3) The department shall enter into public-private contracts for all provisions of electronic transfer of public assistance benefits.

(4) Use or acceptance of an electronic benefits transfer card is prohibited at the following locations or for the following activities:

(a) The purchase of an alcoholic beverage as defined in s. 561.01 and sold pursuant to the Beverage Law.

(b) An adult entertainment establishment as defined in s. 847.001.

(c) A pari-mutuel facility as defined in s. 550.002.

(d) A slot machine facility as defined in s. 551.102.

(e) A commercial bingo facility that operates outside the provisions of s. 849.0931.

(f) A casino, gaming facility, or gambling facility, or any gaming activities authorized under part II of chapter 285.

History.—s. 9, ch. 95-431; s. 99, ch. 96-175; s. 193, ch. 99-8; s. 96, ch. 2000-165; s. 9, ch. 2000-337; s. 12, ch. 2010-209; s. 25, ch. 2011-135; s. 33, ch. 2011-142; s. 1, ch. 2013-88; s. 1, ch. 2015-12.

Note.—Former s. 409.942.



402.86 - Rulemaking authority for refugee assistance program.

402.86 Rulemaking authority for refugee assistance program.—

(1) The Department of Children and Families has the authority to administer the refugee assistance program in accordance with 45 C.F.R. parts 400 and 401. The Department of Children and Families or a child-placing or child-caring agency designated by the department may petition in circuit court to establish custody. Upon making a finding that a child is an Unaccompanied Refugee Minor as defined in 45 C.F.R. s. 400.111, the court may establish custody and placement of the child in the Unaccompanied Refugee Minor Program.

(2) The Department of Children and Families shall adopt any rules necessary for the implementation and administration of this section.

History.—s. 2, ch. 2000-300; s. 10, ch. 2003-146; s. 25, ch. 2011-135; s. 160, ch. 2014-19.

Note.—Former s. 409.953.



402.87 - Services to immigrant survivors of human trafficking, domestic violence, and other serious crimes.

402.87 Services to immigrant survivors of human trafficking, domestic violence, and other serious crimes.—The Department of Children and Families shall establish a structure by which the department shall:

(1) Provide services to immigrant survivors of human trafficking, domestic violence, and other serious crimes, during the interim period between the time the survivor applies for a visa and receives such visa from the United States Department of Homeland Security or receives certification from the United States Department of Health and Human Services.

(2) Ensure that immigrant survivors of serious crimes are eligible to receive existing state and local benefits and services to the same extent that refugees receive those benefits and services.

(3) Ensure that immigrant survivors of serious crimes have access to state-funded services that are equivalent to the federal programs that provide cash, medical services, and social service for refugees.

(4) Provide survivors of serious crimes with medical care, mental health care, and basic assistance in order to help them secure housing, food, and supportive services.

(5) Create a state-funded component of the cash, medical, and social services programs for refugees for the purpose of serving immigrant survivors during the temporary period while they wait for federal processing to be completed.

(6) Provide that a sworn statement by a survivor is sufficient evidence for the purposes of determining eligibility if that statement is supported by at least one item of additional evidence, including, but not limited to:

(a) Police and court records;

(b) News articles;

(c) Documentation from a professional agency;

(d) Physical evidence; or

(e) A statement from an individual having knowledge of the circumstances providing the basis for the claim.

(7) Develop a public awareness program for employers and other organizations that may come into contact with immigrant survivors of human trafficking in order to provide education and raise awareness of the problem.

History.—s. 1, ch. 2007-162; s. 25, ch. 2011-135; s. 161, ch. 2014-19.

Note.—Former s. 409.9531.






Chapter 403 - ENVIRONMENTAL CONTROL

Part I - POLLUTION CONTROL (ss. 403.011-403.42)

403.011 - Short title.

403.011 Short title.—This act shall be known and cited as the “Florida Air and Water Pollution Control Act.”

History.—s. 2, ch. 67-436.



403.021 - Legislative declaration; public policy.

403.021 Legislative declaration; public policy.—

(1) The pollution of the air and waters of this state constitutes a menace to public health and welfare; creates public nuisances; is harmful to wildlife and fish and other aquatic life; and impairs domestic, agricultural, industrial, recreational, and other beneficial uses of air and water.

(2) It is declared to be the public policy of this state to conserve the waters of the state and to protect, maintain, and improve the quality thereof for public water supplies, for the propagation of wildlife and fish and other aquatic life, and for domestic, agricultural, industrial, recreational, and other beneficial uses and to provide that no wastes be discharged into any waters of the state without first being given the degree of treatment necessary to protect the beneficial uses of such water.

(3) It is declared to be the public policy of this state and the purpose of this act to achieve and maintain such levels of air quality as will protect human health and safety and, to the greatest degree practicable, prevent injury to plant and animal life and property, foster the comfort and convenience of the people, promote the economic and social development of this state, and facilitate the enjoyment of the natural attractions of this state. In accordance with the public policy established herein, the Legislature further declares that the citizens of this state should be afforded reasonable protection from the dangers inherent in the release of toxic or otherwise hazardous vapors, gases, or highly volatile liquids into the environment.

(4) It is declared that local and regional air and water pollution control programs are to be supported to the extent practicable as essential instruments to provide for a coordinated statewide program of air and water pollution prevention, abatement, and control for the securing and maintenance of appropriate levels of air and water quality.

(5) It is hereby declared that the prevention, abatement, and control of the pollution of the air and waters of this state are affected with a public interest, and the provisions of this act are enacted in the exercise of the police powers of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(6) The Legislature finds and declares that control, regulation, and abatement of the activities which are causing or may cause pollution of the air or water resources in the state and which are or may be detrimental to human, animal, aquatic, or plant life, or to property, or unreasonably interfere with the comfortable enjoyment of life or property be increased to ensure conservation of natural resources; to ensure a continued safe environment; to ensure purity of air and water; to ensure domestic water supplies; to ensure protection and preservation of the public health, safety, welfare, and economic well-being; to ensure and provide for recreational and wildlife needs as the population increases and the economy expands; and to ensure a continuing growth of the economy and industrial development.

(7) The Legislature further finds and declares that:

(a) Compliance with this law will require capital outlays of hundreds of millions of dollars for the installation of machinery, equipment, and facilities for the treatment of industrial wastes which are not productive assets and increased operating expenses to owners without any financial return and should be separately classified for assessment purposes.

(b) Industry should be encouraged to install new machinery, equipment, and facilities as technology in environmental matters advances, thereby improving the quality of the air and waters of the state and benefiting the citizens of the state without pecuniary benefit to the owners of industries; and the Legislature should prescribe methods whereby just valuation may be secured to such owners and exemptions from certain excise taxes should be offered with respect to such installations.

(c) Facilities as herein defined should be classified separately from other real and personal property of any manufacturing or processing plant or installation, as such facilities contribute only to general welfare and health and are assets producing no profit return to owners.

(d) In existing manufacturing or processing plants it is more difficult to obtain satisfactory results in treating industrial wastes than in new plants being now planned or constructed and that with respect to existing plants in many instances it will be necessary to demolish and remove substantial portions thereof and replace the same with new and more modern equipment in order to more effectively treat, eliminate, or reduce the objectionable characteristics of any industrial wastes and that such replacements should be classified and assessed differently from replacements made in the ordinary course of business.

(8) The Legislature further finds and declares that the public health, welfare, and safety may be affected by disease-carrying vectors and pests. The department shall assist all governmental units charged with the control of such vectors and pests. Furthermore, in reviewing applications for permits, the department shall consider the total well-being of the public and shall not consider solely the ambient pollution standards when exercising its powers, if there may be danger of a public health hazard.

(9)(a) The Legislature finds and declares that it is essential to preserve and maintain authorized water depth in the existing navigation channels, port harbors, turning basins, and harbor berths of this state in order to provide for the continued safe navigation of deepwater shipping commerce. The department shall recognize that maintenance of authorized water depths consistent with port master plans developed pursuant to s. 163.3178(2)(k) is an ongoing, continuous, beneficial, and necessary activity that is in the public interest; and it shall develop a regulatory process that shall enable the ports of this state to conduct such activities in an environmentally sound, safe, expeditious, and cost-efficient manner. It is the further intent of the Legislature that the permitting and enforcement of dredging, dredged-material management, and other related activities for Florida’s deepwater ports pursuant to this chapter and chapters 161, 253, and 373 shall be consolidated within the department’s Division of Water Resource Management and, with the concurrence of the affected deepwater port or ports, may be administered by a district office of the department or delegated to an approved local environmental program.

(b) The provisions of paragraph (a) apply only to the port waters, dredged-material management sites, port harbors, navigation channels, turning basins, and harbor berths used for deepwater commercial navigation in the ports of Jacksonville, Tampa, Port Everglades, Miami, Port Canaveral, Ft. Pierce, Palm Beach, Port Manatee, Port St. Joe, Panama City, St. Petersburg, Pensacola, Fernandina, and Key West.

(10) It is the policy of the state to ensure that the existing and potential drinking water resources of the state remain free from harmful quantities of contaminants. The department, as the state water quality protection agency, shall compile, correlate, and disseminate available information on any contaminant which endangers or may endanger existing or potential drinking water resources. It shall also coordinate its regulatory program with the regulatory programs of other agencies to assure adequate protection of the drinking water resources of the state.

(11) It is the intent of the Legislature that water quality standards be reasonably established and applied to take into account the variability occurring in nature. The department shall recognize the statistical variability inherent in sampling and testing procedures that are used to express water quality standards. The department shall also recognize that some deviations from water quality standards occur as the result of natural background conditions. The department shall not consider deviations from water quality standards to be violations when the discharger can demonstrate that the deviations would occur in the absence of any human-induced discharges or alterations to the water body.

History.—s. 3, ch. 67-436; s. 1, ch. 78-98; ss. 1, 5, ch. 81-228; s. 4, ch. 84-79; s. 46, ch. 84-338; s. 11, ch. 85-269; s. 1, ch. 85-277; s. 8, ch. 86-186; s. 3, ch. 86-213; s. 143, ch. 96-320; s. 1004, ch. 97-103; s. 4, ch. 99-353.



403.031 - Definitions.

403.031 Definitions.—In construing this chapter, or rules and regulations adopted pursuant hereto, the following words, phrases, or terms, unless the context otherwise indicates, have the following meanings:

(1) “Contaminant” is any substance which is harmful to plant, animal, or human life.

(2) “Department” means the Department of Environmental Protection.

(3) “Effluent limitations” means any restriction established by the department on quantities, rates, or concentrations of chemical, physical, biological, or other constituents which are discharged from sources into waters of the state.

(4) “Installation” is any structure, equipment, or facility, or appurtenances thereto, or operation which may emit air or water contaminants in quantities prohibited by rules of the department.

(5) “Person” means the state or any agency or institution thereof, the United States or any agency or institution thereof, or any municipality, political subdivision, public or private corporation, individual, partnership, association, or other entity and includes any officer or governing or managing body of the state, the United States, any agency, any municipality, political subdivision, or public or private corporation.

(6) “Plant” is any unit operation, complex, area, or multiple of unit operations that produce, process, or cause to be processed any materials, the processing of which can, or may, cause air or water pollution.

(7) “Pollution” is the presence in the outdoor atmosphere or waters of the state of any substances, contaminants, noise, or manmade or human-induced impairment of air or waters or alteration of the chemical, physical, biological, or radiological integrity of air or water in quantities or at levels which are or may be potentially harmful or injurious to human health or welfare, animal or plant life, or property or which unreasonably interfere with the enjoyment of life or property, including outdoor recreation unless authorized by applicable law.

(8) “Pollution prevention” means the steps taken by a potential generator of contamination or pollution to eliminate or reduce the contamination or pollution before it is discharged into the environment. The term includes nonmandatory steps taken to use alternative forms of energy, conserve or reduce the use of energy, substitute nontoxic materials for toxic materials, conserve or reduce the use of toxic materials and raw materials, reformulate products, modify manufacturing or other processes, improve in-plant maintenance and operations, implement environmental planning before expanding a facility, and recycle toxic or other raw materials.

(9) “Sewerage system” means pipelines or conduits, pumping stations, and force mains and all other structures, devices, appurtenances, and facilities used for collecting or conducting wastes to an ultimate point for treatment or disposal.

(10) “Source” is any and all points of origin of the item defined in subsection (1), whether privately or publicly owned or operated.

(11) “Treatment works” and “disposal systems” mean any plant or other works used for the purpose of treating, stabilizing, or holding wastes.

(12) “Wastes” means sewage, industrial wastes, and all other liquid, gaseous, solid, radioactive, or other substances which may pollute or tend to pollute any waters of the state.

(13) “Waters” include, but are not limited to, rivers, lakes, streams, springs, impoundments, wetlands, and all other waters or bodies of water, including fresh, brackish, saline, tidal, surface, or underground waters. Waters owned entirely by one person other than the state are included only in regard to possible discharge on other property or water. Underground waters include, but are not limited to, all underground waters passing through pores of rock or soils or flowing through in channels, whether manmade or natural. Solely for purposes of s. 403.0885, waters of the state also include navigable waters or waters of the contiguous zone as used in s. 502 of the Clean Water Act, as amended, 33 U.S.C. ss. 1251 et seq., as in existence on January 1, 1993, except for those navigable waters seaward of the boundaries of the state set forth in s. 1, Art. II of the State Constitution. Solely for purposes of this chapter, waters of the state also include the area bounded by the following:

(a) Commence at the intersection of State Road (SRD) 5 (U.S. 1) and the county line dividing Miami-Dade and Monroe Counties, said point also being the mean high-water line of Florida Bay, located in section 4, township 60 south, range 39 east of the Tallahassee Meridian for the point of beginning. From said point of beginning, thence run northwesterly along said SRD 5 to an intersection with the north line of section 18, township 58 south, range 39 east; thence run westerly to a point marking the southeast corner of section 12, township 58 south, range 37 east, said point also lying on the east boundary of the Everglades National Park; thence run north along the east boundary of the aforementioned Everglades National Park to a point marking the northeast corner of section 1, township 58 south, range 37 east; thence run west along said park to a point marking the northwest corner of said section 1; thence run northerly along said park to a point marking the northwest corner of section 24, township 57 south, range 37 east; thence run westerly along the south lines of sections 14, 15, and 16 to the southwest corner of section 16; thence leaving the Everglades National Park boundary run northerly along the west line of section 16 to the northwest corner of section 16; thence east along the northerly line of section 16 to a point at the intersection of the east one-half and west one-half of section 9; thence northerly along the line separating the east one-half and the west one-half of sections 9, 4, 33, and 28; thence run easterly along the north line of section 28 to the northeast corner of section 28; thence run northerly along the west line of section 22 to the northwest corner of section 22; thence easterly along the north line of section 22 to a point at the intersection of the east one-half and west one-half of section 15; thence run northerly along said line to the point of intersection with the north line of section 15; thence easterly along the north line of section 15 to the northeast corner of section 15; thence run northerly along the west lines of sections 11 and 2 to the northwest corner of section 2; thence run easterly along the north lines of sections 2 and 1 to the northeast corner of section 1, township 56 south, range 37 east; thence run north along the east line of section 36, township 55 south, range 37 east to the northeast corner of section 36; thence run west along the north line of section 36 to the northwest corner of section 36; thence run north along the west line of section 25 to the northwest corner of section 25; thence run west along the north line of section 26 to the northwest corner of section 26; thence run north along the west line of section 23 to the northwest corner of section 23; thence run easterly along the north line of section 23 to the northeast corner of section 23; thence run north along the west line of section 13 to the northwest corner of section 13; thence run east along the north line of section 13 to a point of intersection with the west line of the southeast one-quarter of section 12; thence run north along the west line of the southeast one-quarter of section 12 to the northwest corner of the southeast one-quarter of section 12; thence run east along the north line of the southeast one-quarter of section 12 to the point of intersection with the east line of section 12; thence run east along the south line of the northwest one-quarter of section 7 to the southeast corner of the northwest one-quarter of section 7; thence run north along the east line of the northwest one-quarter of section 7 to the point of intersection with the north line of section 7; thence run northerly along the west line of the southeast one-quarter of section 6 to the northwest corner of the southeast one-quarter of section 6; thence run east along the north lines of the southeast one-quarter of section 6 and the southwest one-quarter of section 5 to the northeast corner of the southwest one-quarter of section 5; thence run northerly along the east line of the northwest one-quarter of section 5 to the point of intersection with the north line of section 5; thence run northerly along the line dividing the east one-half and the west one-half of Lot 5 to a point intersecting the north line of Lot 5; thence run east along the north line of Lot 5 to the northeast corner of Lot 5, township 541/2 south, range 38 east; thence run north along the west line of section 33, township 54 south, range 38 east to a point intersecting the northwest corner of the southwest one-quarter of section 33; thence run easterly along the north line of the southwest one-quarter of section 33 to the northeast corner of the southwest one-quarter of section 33; thence run north along the west line of the northeast one-quarter of section 33 to a point intersecting the north line of section 33; thence run easterly along the north line of section 33 to the northeast corner of section 33; thence run northerly along the west line of section 27 to a point intersecting the northwest corner of the southwest one-quarter of section 27; thence run easterly to the northeast corner of the southwest one-quarter of section 27; thence run northerly along the west line of the northeast one-quarter of section 27 to a point intersecting the north line of section 27; thence run west along the north line of section 27 to the northwest corner of section 27; thence run north along the west lines of sections 22 and 15 to the northwest corner of section 15; thence run easterly along the north lines of sections 15 and 14 to the point of intersection with the L-31N Levee, said intersection located near the southeast corner of section 11, township 54 south, range 38 east; thence run northerly along Levee L-31N crossing SRD 90 (U.S. 41 Tamiami Trail) to an intersection common to Levees L-31N, L-29, and L-30, said intersection located near the southeast corner of section 2, township 54 south, range 38 east; thence run northeasterly, northerly, and northeasterly along Levee L-30 to a point of intersection with the Miami-Dade/Broward Levee, said intersection located near the northeast corner of section 17, township 52 south, range 39 east; thence run due east to a point of intersection with SRD 27 (Krome Ave.); thence run northeasterly along SRD 27 to an intersection with SRD 25 (U.S. 27), said intersection located in section 3, township 52 south, range 39 east; thence run northerly along said SRD 25, entering into Broward County, to an intersection with SRD 84 at Andytown; thence run southeasterly along the aforementioned SRD 84 to an intersection with the southwesterly prolongation of Levee L-35A, said intersection being located in the northeast one-quarter of section 5, township 50 south, range 40 east; thence run northeasterly along Levee L-35A to an intersection of Levee L-36, said intersection located near the southeast corner of section 12, township 49 south, range 40 east; thence run northerly along Levee L-36, entering into Palm Beach County, to an intersection common to said Levees L-36, L-39, and L-40, said intersection located near the west quarter corner of section 19, township 47 south, range 41 east; thence run northeasterly, easterly, and northerly along Levee L-40, said Levee L-40 being the easterly boundary of the Loxahatchee National Wildlife Refuge, to an intersection with SRD 80 (U.S. 441), said intersection located near the southeast corner of section 32, township 43 south, range 40 east; thence run westerly along the aforementioned SRD 80 to a point marking the intersection of said road and the northeasterly prolongation of Levee L-7, said Levee L-7 being the westerly boundary of the Loxahatchee National Wildlife Refuge; thence run southwesterly and southerly along said Levee L-7 to an intersection common to Levees L-7, L-15 (Hillsborough Canal), and L-6; thence run southwesterly along Levee L-6 to an intersection common to Levee L-6, SRD 25 (U.S. 27), and Levee L-5, said intersection being located near the northwest corner of section 27, township 47 south, range 38 east; thence run westerly along the aforementioned Levee L-5 to a point intersecting the east line of range 36 east; thence run northerly along said range line to a point marking the northeast corner of section 1, township 47 south, range 36 east; thence run westerly along the north line of township 47 south, to an intersection with Levee L-23/24 (Miami Canal); thence run northwesterly along the Miami Canal Levee to a point intersecting the north line of section 22, township 46 south, range 35 east; thence run westerly to a point marking the northwest corner of section 21, township 46 south, range 35 east; thence run southerly to the southwest corner of said section 21; thence run westerly to a point marking the northwest corner of section 30, township 46 south, range 35 east, said point also being on the line dividing Palm Beach and Hendry Counties; from said point, thence run southerly along said county line to a point marking the intersection of Broward, Hendry, and Collier Counties, said point also being the northeast corner of section 1, township 49 south, range 34 east; thence run westerly along the line dividing Hendry and Collier Counties and continuing along the prolongation thereof to a point marking the southwest corner of section 36, township 48 south, range 29 east; thence run southerly to a point marking the southwest corner of section 12, township 49 south, range 29 east; thence run westerly to a point marking the southwest corner of section 10, township 49 south, range 29 east; thence run southerly to a point marking the southwest corner of section 15, township 49 south, range 29 east; thence run westerly to a point marking the northwest corner of section 24, township 49 south, range 28 east, said point lying on the west boundary of the Big Cypress Area of Critical State Concern as described in rule 28-25.001, Florida Administrative Code; thence run southerly along said boundary crossing SRD 84 (Alligator Alley) to a point marking the southwest corner of section 24, township 50 south, range 28 east; thence leaving the aforementioned west boundary of the Big Cypress Area of Critical State Concern run easterly to a point marking the northeast corner of section 25, township 50 south, range 28 east; thence run southerly along the east line of range 28 east to a point lying approximately 0.15 miles south of the northeast corner of section 1, township 52 south, range 28 east; thence run southwesterly 2.4 miles more or less to an intersection with SRD 90 (U.S. 41 Tamiami Trail), said intersection lying 1.1 miles more or less west of the east line of range 28 east; thence run northwesterly and westerly along SRD 90 to an intersection with the west line of section 10, township 52 south, range 28 east; thence leaving SRD 90 run southerly to a point marking the southwest corner of section 15, township 52 south, range 28 east; thence run westerly crossing the Faka Union Canal 0.6 miles more or less to a point; thence run southerly and parallel to the Faka Union Canal to a point located on the mean high-water line of Faka Union Bay; thence run southeasterly along the mean high-water line of the various bays, rivers, inlets, and streams to the point of beginning.

(b) The area bounded by the line described in paragraph (a) generally includes those waters to be known as waters of the state. The landward extent of these waters shall be determined by the delineation methodology ratified in s. 373.4211. Any waters which are outside the general boundary line described in paragraph (a) but which are contiguous thereto by virtue of the presence of a wetland, watercourse, or other surface water, as determined by the delineation methodology ratified in s. 373.4211, shall be a part of this water body. Any areas within the line described in paragraph (a) which are neither a wetland nor surface water, as determined by the delineation methodology ratified in s. 373.4211, shall be excluded therefrom. If the Florida Environmental Regulation Commission designates the waters within the boundaries an Outstanding Florida Water, waters outside the boundaries shall not be included as part of such designation unless a hearing is held pursuant to notice in each appropriate county and the boundaries of such lands are specifically considered and described for such designation.

(14) “State water resource implementation rule” means the rule authorized by s. 373.036, which sets forth goals, objectives, and guidance for the development and review of programs, rules, and plans relating to water resources, based on statutory policies and directives. The waters of the state are among its most basic resources. Such waters should be managed to conserve and protect water resources and to realize the full beneficial use of these resources.

(15) “Stormwater management program” means the institutional strategy for stormwater management, including urban, agricultural, and other stormwater.

(16) “Stormwater management system” means a system which is designed and constructed or implemented to control discharges which are necessitated by rainfall events, incorporating methods to collect, convey, store, absorb, inhibit, treat, use, or reuse water to prevent or reduce flooding, overdrainage, environmental degradation and water pollution or otherwise affect the quantity and quality of discharges from the system.

(17) “Stormwater utility” means the funding of a stormwater management program by assessing the cost of the program to the beneficiaries based on their relative contribution to its need. It is operated as a typical utility which bills services regularly, similar to water and wastewater services.

(18) “Watershed” means the land area which contributes to the flow of water into a receiving body of water.

(19) “Regulated air pollutant” means any pollutant regulated under the federal Clean Air Act.

(20) “Electrical power plant” means, for purposes of this part of this chapter, any electrical generating facility that uses any process or fuel and that is owned or operated by an electric utility, as defined in s. 403.503(14), and includes any associated facility that directly supports the operation of the electrical power plant.

(21) “Total maximum daily load” is defined as the sum of the individual wasteload allocations for point sources and the load allocations for nonpoint sources and natural background. Prior to determining individual wasteload allocations and load allocations, the maximum amount of a pollutant that a water body or water segment can assimilate from all sources without exceeding water quality standards must first be calculated.

History.—s. 4, ch. 67-436; ss. 26, 35, ch. 69-106; s. 1, ch. 71-36; s. 2, ch. 71-137; s. 153, ch. 71-377; s. 1, ch. 73-46; s. 112, ch. 73-333; ss. 1, 2, ch. 74-133; s. 1, ch. 77-174; s. 72, ch. 79-65; s. 13, ch. 84-79; s. 1, ch. 89-143; s. 30, ch. 89-279; s. 22, ch. 91-305; s. 1, ch. 92-132; s. 1, ch. 93-94; ss. 35, 69, ch. 93-213; ss. 12, 13, ch. 94-122; s. 355, ch. 94-356; s. 7, ch. 96-370; s. 1005, ch. 97-103; s. 24, ch. 97-160; s. 2, ch. 99-223; s. 9, ch. 99-353; s. 42, ch. 2001-62; s. 105, ch. 2008-4; s. 15, ch. 2008-150; s. 64, ch. 2008-227.



403.051 - Meetings; hearings and procedure.

403.051 Meetings; hearings and procedure.—

(1) The department shall cause a transcript of the proceedings at all meetings to be made.

(2)(a) Any department planning, permitting, design, construction, modification, or operating standards, criteria, and requirements for treatment works, disposal systems, and sewerage systems for wastes from any source shall be promulgated as a rule or regulation.

(b) The department shall not withhold the issuance of a permit to consider matters not addressed by the permit application or to consider standards, criteria, and requirements not adopted as required by paragraph (a).

History.—s. 6, ch. 67-436; ss. 26, 35, ch. 69-106; s. 1, ch. 70-84; s. 2, ch. 71-137; s. 1, ch. 71-138; s. 154, ch. 71-377; s. 1, ch. 72-223; s. 1, ch. 74-308; s. 14, ch. 78-95; s. 58, ch. 83-218; s. 70, ch. 93-213.



403.061 - Department; powers and duties.

403.061 Department; powers and duties.—The department shall have the power and the duty to control and prohibit pollution of air and water in accordance with the law and rules adopted and promulgated by it and, for this purpose, to:

(1) Approve and promulgate current and long-range plans developed to provide for air and water quality control and pollution abatement.

(2) Hire only such employees as may be necessary to effectuate the responsibilities of the department.

(3) Utilize the facilities and personnel of other state agencies, including the Department of Health, and delegate to any such agency any duties and functions as the department may deem necessary to carry out the purposes of this act.

(4) Secure necessary scientific, technical, research, administrative, and operational services by interagency agreement, by contract, or otherwise. All state agencies, upon direction of the department, shall make these services and facilities available.

(5) Accept state appropriations and loans and grants from the Federal Government and from other sources, public or private, which loans and grants shall not be expended for other than the purposes of this act.

(6) Exercise general supervision of the administration and enforcement of the laws, rules, and regulations pertaining to air and water pollution.

(7) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this act. Any rule adopted pursuant to this act shall be consistent with the provisions of federal law, if any, relating to control of emissions from motor vehicles, effluent limitations, pretreatment requirements, or standards of performance. No county, municipality, or political subdivision shall adopt or enforce any local ordinance, special law, or local regulation requiring the installation of Stage II vapor recovery systems, as currently defined by department rule, unless such county, municipality, or political subdivision is or has been in the past designated by federal regulation as a moderate, serious, or severe ozone nonattainment area. Rules adopted pursuant to this act shall not require dischargers of waste into waters of the state to improve natural background conditions. Discharges from steam electric generating plants existing or licensed under this chapter on July 1, 1984, shall not be required to be treated to a greater extent than may be necessary to assure that the quality of nonthermal components of discharges from nonrecirculated cooling water systems is as high as the quality of the makeup waters; that the quality of nonthermal components of discharges from recirculated cooling water systems is no lower than is allowed for blowdown from such systems; or that the quality of noncooling system discharges which receive makeup water from a receiving body of water which does not meet applicable department water quality standards is as high as the quality of the receiving body of water. The department may not adopt standards more stringent than federal regulations, except as provided in s. 403.804.

(8) Issue such orders as are necessary to effectuate the control of air and water pollution and enforce the same by all appropriate administrative and judicial proceedings.

(9) Adopt a comprehensive program for the prevention, control, and abatement of pollution of the air and waters of the state, and from time to time review and modify such program as necessary.

(10) Develop a comprehensive program for the prevention, abatement, and control of the pollution of the waters of the state. In order to effect this purpose, a grouping of the waters into classes may be made in accordance with the present and future most beneficial uses. Such classifications may from time to time be altered or modified. However, before any such classification is made, or any modification made thereto, public hearings shall be held by the department.

(11) Establish ambient air quality and water quality standards for the state as a whole or for any part thereof, and also standards for the abatement of excessive and unnecessary noise. The department is authorized to establish reasonable zones of mixing for discharges into waters. For existing installations as defined by rule 62-520.200(10), Florida Administrative Code, effective July 12, 2009, zones of discharge to groundwater are authorized horizontally to a facility’s or owner’s property boundary and extending vertically to the base of a specifically designated aquifer or aquifers. Such zones of discharge may be modified in accordance with procedures specified in department rules. Exceedance of primary and secondary groundwater standards that occur within a zone of discharge does not create liability pursuant to this chapter or chapter 376 for site cleanup, and the exceedance of soil cleanup target levels is not a basis for enforcement or site cleanup.

(a) When a receiving body of water fails to meet a water quality standard for pollutants set forth in department rules, a steam electric generating plant discharge of pollutants that is existing or licensed under this chapter on July 1, 1984, may nevertheless be granted a mixing zone, provided that:

1. The standard would not be met in the water body in the absence of the discharge;

2. The discharge is in compliance with all applicable technology-based effluent limitations;

3. The discharge does not cause a measurable increase in the degree of noncompliance with the standard at the boundary of the mixing zone; and

4. The discharge otherwise complies with the mixing zone provisions specified in department rules.

(b) Mixing zones for point source discharges are not permitted in Outstanding Florida Waters except for:

1. Sources that have received permits from the department prior to April 1, 1982, or the date of designation, whichever is later;

2. Blowdown from new power plants certified pursuant to the Florida Electrical Power Plant Siting Act;

3. Discharges of water necessary for water management purposes which have been approved by the governing board of a water management district and, if required by law, by the secretary; and

4. The discharge of demineralization concentrate which has been determined permittable under s. 403.0882 and which meets the specific provisions of s. 403.0882(4)(a) and (b), if the proposed discharge is clearly in the public interest.

(c) The department, by rule, shall establish water quality criteria for wetlands which criteria give appropriate recognition to the water quality of such wetlands in their natural state.

This act may not be construed to invalidate any existing department rule relating to mixing zones. The department shall cooperate with the Department of Highway Safety and Motor Vehicles in the development of regulations required by s. 316.272(1).

(12)(a) Cause field studies to be made and samples to be taken out of the air and from the waters of the state periodically and in a logical geographic manner so as to determine the levels of air quality of the air and water quality of the waters of the state.

(b) Determine the source of the pollution whenever a study is made or a sample collected which proves to be below the air or water quality standard set for air or water.

(13) Require persons engaged in operations which may result in pollution to file reports which may contain information relating to locations, size of outlet, height of outlet, rate and period of emission, and composition and concentration of effluent and such other information as the department shall prescribe to be filed relative to pollution.

(14) Establish a permit system whereby a permit may be required for the operation, construction, or expansion of any installation that may be a source of air or water pollution and provide for the issuance and revocation of such permits and for the posting of an appropriate bond to operate.

(a) Notwithstanding any other provision of this chapter, the department may authorize, by rule, the Department of Transportation to perform any activity requiring a permit from the department covered by this chapter, upon certification by the Department of Transportation that it will meet all requirements imposed by statute, rule, or standard for environmental control and protection as such statute, rule, or standard applies to a governmental program. To this end, the department may accept such certification of compliance for programs of the Department of Transportation, may conduct investigations for compliance, and, if a violation is found to exist, may take all necessary enforcement action pertaining thereto, including, but not limited to, the revocation of certification. The authorization shall be by rule of the department, shall be limited to the maintenance, repair, or replacement of existing structures, and shall be conditioned upon compliance by the Department of Transportation with specific guidelines or requirements which are set forth in the formal acceptance and deemed necessary by the department to assure future compliance with this chapter and applicable department rules. The failure of the Department of Transportation to comply with any provision of the written acceptance shall constitute grounds for its revocation by the department.

(b) The provisions of chapter 120 shall be accorded any person when substantial interests will be affected by an activity proposed to be conducted by the Department of Transportation pursuant to its certification and the acceptance of the department. If a proceeding is conducted pursuant to ss. 120.569 and 120.57, the department may intervene as a party. Should an administrative law judge of the Division of Administrative Hearings of the Department of Management Services submit a recommended order pursuant to ss. 120.569 and 120.57, the department shall issue a final department order adopting, rejecting, or modifying the recommended order pursuant to such action.

(15) Consult with any person proposing to construct, install, or otherwise acquire a pollution control device or system concerning the efficacy of such device or system, or the pollution problem which may be related to the source, device, or system. Nothing in any such consultation shall be construed to relieve any person from compliance with this act, rules and regulations of the department, or any other provision of law.

(16) Encourage voluntary cooperation by persons and affected groups to achieve the purposes of this act.

(17) Encourage local units of government to handle pollution problems within their respective jurisdictions on a cooperative basis and provide technical and consultative assistance therefor.

(18) Encourage and conduct studies, investigations, and research relating to pollution and its causes, effects, prevention, abatement, and control.

(19) Make a continuing study of the effects of the emission of air contaminants from motor vehicles on the quality of the outdoor atmosphere of this state and the several parts thereof and make recommendations to appropriate public and private bodies with respect thereto.

(20) Collect and disseminate information and conduct educational and training programs relating to pollution.

(21) Advise, consult, cooperate, and enter into agreements with other agencies of the state, the Federal Government, other states, interstate agencies, groups, political subdivisions, and industries affected by the provisions of this act, rules, or policies of the department. However, the secretary of the department shall not enter into any interstate agreement relating to the transport of ozone precursor pollutants, nor modify its rules based upon a recommendation from the Ozone Transport Assessment Group or any other such organization that is not an official subdivision of the United States Environmental Protection Agency but which studies issues related to the transport of ozone precursor pollutants, without prior review and specific legislative approval.

(22) Adopt, modify, and repeal rules governing the specifications, construction, and maintenance of industrial reservoirs, dams, and containers which store or retain industrial wastes of a deleterious nature.

(23) Adopt rules and regulations to ensure that no detergents are sold in Florida after December 31, 1972, which are reasonably found to have a harmful or deleterious effect on human health or on the environment. Any regulations adopted pursuant to this subsection shall apply statewide. Subsequent to the promulgation of such rules and regulations, no county, municipality, or other local political subdivision shall adopt or enforce any local ordinance, special law, or local regulation governing detergents which is less stringent than state law or regulation. Regulations, ordinances, or special acts adopted by a county or municipality governing detergents shall be subject to approval by the department, except that regulations, ordinances, or special acts adopted by any county or municipality with a local pollution control program approved pursuant to s. 403.182 shall be approved as an element of the local pollution control program.

(24)(a) Establish a permit system to provide for spoil site approval, as may be requested and required by local governmental agencies as defined in s. 403.1835(2)(c), or mosquito control districts as defined in s. 388.011(5), to facilitate these agencies in providing spoil sites for the deposit of spoil from maintenance dredging of navigation channels, port harbors, turning basins, and harbor berths, as part of a federal project, when the agency is acting as sponsor of a contemplated dredge and fill operation involving an established navigation channel, harbor, turning basin, or harbor berth. A spoil site approval granted to the agency shall be granted for a period of 10 to 25 years when such site is not inconsistent with an adopted local governmental comprehensive plan and the requirements of this chapter. The department shall periodically review each permit to determine compliance with the terms and conditions of the permit. Such review shall be conducted at least once every 10 years.

(b) This subsection applies only to those maintenance dredging operations permitted after July 1, 1980, where the United States Army Corps of Engineers is the prime dredge and fill agent and the local governmental agency is acting as sponsor for the operation, and does not require the redesignation of currently approved spoil sites under such previous operations.

(25) Establish and administer a program for the restoration and preservation of bodies of water within the state. The department shall have the power to acquire lands, to cooperate with other applicable state or local agencies to enhance existing public access to such bodies of water, and to adopt all rules necessary to accomplish this purpose.

(26)(a) Develop standards and criteria for waters used for deepwater shipping which standards and criteria consider existing water quality; appropriate mixing zones and other requirements for maintenance dredging in previously constructed deepwater navigation channels, port harbors, turning basins, or harbor berths; and appropriate mixing zones for disposal of spoil material from dredging and, where necessary, develop a separate classification for such waters. Such classification, standards, and criteria shall recognize that the present dedicated use of these waters is for deepwater commercial navigation.

(b) The provisions of paragraph (a) apply only to the port waters, spoil disposal sites, port harbors, navigation channels, turning basins, and harbor berths used for deepwater commercial navigation in the ports of Jacksonville, Tampa, Port Everglades, Miami, Port Canaveral, Ft. Pierce, Palm Beach, Port Manatee, Port St. Joe, Panama City, St. Petersburg, Port Bartow, Florida Power Corporation’s Crystal River Canal, Boca Grande, Green Cove Springs, and Pensacola.

(27) Establish rules which provide for a special category of water bodies within the state, to be referred to as “Outstanding Florida Waters,” which water bodies shall be worthy of special protection because of their natural attributes. Nothing in this subsection shall affect any existing rule of the department.

(28) Perform any other act necessary to control and prohibit air and water pollution, and to delegate any of its responsibilities, authority, and powers, other than rulemaking powers, to any state agency now or hereinafter established.

(29)(a) Adopt by rule special criteria to protect Class II and Class III shellfish harvesting waters. Such rules may include special criteria for approving docking facilities that have 10 or fewer slips if the construction and operation of such facilities will not result in the closure of shellfish waters.

(b) Adopt by rule a specific surface water classification to protect surface waters used for treated potable water supply. These designated surface waters shall have the same water quality criteria protections as waters designated for fish consumption, recreation, and the propagation and maintenance of a healthy, well-balanced population of fish and wildlife, and shall be free from discharged substances at a concentration that, alone or in combination with other discharged substances, would require significant alteration of permitted treatment processes at the permitted treatment facility or that would otherwise prevent compliance with applicable state drinking water standards in the treated water. Notwithstanding this classification or the inclusion of treated water supply as a designated use of a surface water, a surface water used for treated potable water supply may be reclassified to the potable water supply classification.

(30) Establish requirements by rule that reasonably protect the public health and welfare from electric and magnetic fields associated with existing 230 kV or greater electrical transmission lines, new 230 kV and greater electrical transmission lines for which an application for certification under the Florida Electric Transmission Line Siting Act, ss. 403.52-403.5365, is not filed, new or existing electrical transmission or distribution lines with voltage less than 230 kV, and substation facilities. Notwithstanding any other provision in this chapter or any other law of this state or political subdivision thereof, the department shall have exclusive jurisdiction in the regulation of electric and magnetic fields associated with all electrical transmission and distribution lines and substation facilities. However, nothing herein shall be construed as superseding or repealing the provisions of s. 403.523(1) and (10).

(31) Adopt rules necessary to obtain approval from the United States Environmental Protection Agency to administer the Federal National Pollution Discharge Elimination System (NPDES) permitting program in Florida under ss. 318, 402, and 405 of the federal Clean Water Act, Pub. L. No. 92-500, as amended. This authority shall be implemented consistent with the provisions of part II, which shall be applicable to facilities certified thereunder. The department shall establish all rules, standards, and requirements that regulate the discharge of pollutants into waters of the United States as defined by and in a manner consistent with federal regulations; provided, however, that the department may adopt a standard that is stricter or more stringent than one set by the United States Environmental Protection Agency if approved by the Governor and Cabinet in accordance with the procedures of s. 403.804(2).

(32) Coordinate the state’s stormwater program.

(33) Establish and administer programs providing appropriate incentives that have the following goals, in order of importance:

(a) Preventing and reducing pollution at its source.

(b) Recycling contaminants that have the potential to pollute.

(c) Treating and neutralizing contaminants that are difficult to recycle.

(d) Disposing of contaminants only after other options have been used to the greatest extent practicable.

(34) Adopt rules which may include stricter permitting and enforcement provisions within Outstanding Florida Waters, aquatic preserves, areas of critical state concern, and areas subject to chapter 380 resource management plans adopted by rule by the Administration Commission, when the plans for an area include waters that are particularly identified as needing additional protection, which provisions are not inconsistent with the applicable rules adopted for the management of such areas by the department and the Governor and Cabinet.

(35) Exercise the duties, powers, and responsibilities required of the state under the federal Clean Air Act, 42 U.S.C. ss. 7401 et seq. The department shall implement the programs required under that act in conjunction with its other powers and duties. Nothing in this subsection shall be construed to repeal or supersede any of the department’s existing rules.

(36) Establish statewide standards for persons engaged in determining visible air emissions and to require these persons to obtain training to meet such standards.

(37) Provide a supplemental permitting process for the issuance of a joint coastal permit pursuant to s. 161.055 or environmental resource permit pursuant to part IV of chapter 373, to a port listed in s. 311.09(1), for maintenance dredging and the management of dredged materials from maintenance dredging of all navigation channels, port harbors, turning basins, and harbor berths. Such permit shall be issued for a period of 5 years and shall be annually extended for an additional year if the port is in compliance with all permit conditions at the time of extension. The department is authorized to adopt rules to implement this subsection.

(38) Provide a supplemental permitting process for the issuance of a conceptual joint coastal permit pursuant to s. 161.055 or environmental resource permit pursuant to part IV of chapter 373, to a port listed in s. 311.09(1), for dredging and the management of materials from dredging and for other related activities necessary for development, including the expansion of navigation channels, port harbors, turning basins, harbor berths, and associated facilities. Such permit shall be issued for a period of up to 15 years. The department is authorized to adopt rules to implement this subsection.

(39) Enter into a memorandum of agreement with the Florida Inland Navigation District and the West Coast Inland Navigation District, or their successor agencies, to provide a supplemental process for issuance of joint coastal permits pursuant to s. 161.055 or environmental resource permits pursuant to part IV of chapter 373 for regional waterway management activities, including, but not limited to, maintenance dredging, spoil disposal, public recreation, inlet management, beach nourishment, and environmental protection directly related to public navigation and the construction, maintenance, and operation of Florida’s inland waterways. The department is authorized to adopt rules to implement this subsection.

(40) Maintain a list of projects or activities, including mitigation banks, which applicants may consider when developing proposals in order to meet the mitigation or public interest requirements of this chapter, chapter 253, or chapter 373. The contents of such list are not a rule as defined in chapter 120, and listing a specific project or activity does not imply department approval for such project or activity. Each county government is encouraged to develop an inventory of projects or activities for inclusion on the list by obtaining input from local stakeholders in the public, private, and nonprofit sectors, including local governments, port authorities, marine contractors, other representatives of the marine construction industry, environmental or conservation organizations, and other interested parties. A county may establish dedicated trust funds for depositing public interest donations to be used for future public interest projects, including improving on-water law enforcement capabilities.

1(41) Expand the use of online self-certification for appropriate exemptions and general permits issued by the department or the water management districts if such expansion is economically feasible. Notwithstanding any other provision of law, a local government may not specify the method or form for documenting that a project qualifies for an exemption or meets the requirements for a permit under chapter 161, chapter 253, chapter 373, or this chapter. This limitation of local government authority extends to Internet-based department programs that provide for self-certification.

(42) Serve as the state’s single point of contact for performing the responsibilities described in Presidential Executive Order 12372, including administration and operation of the Florida State Clearinghouse. The Florida State Clearinghouse shall be responsible for coordinating interagency reviews of the following: federal activities and actions subject to the federal consistency requirements of s. 307 of the Coastal Zone Management Act; documents prepared pursuant to the National Environmental Policy Act, 42 U.S.C. ss. 4321 et seq., and the Outer Continental Shelf Lands Act, 43 U.S.C. ss. 1331 et seq.; applications for federal funding pursuant to s. 216.212; and other notices and information regarding federal activities in the state, as appropriate. The Florida State Clearinghouse shall ensure that state agency comments and recommendations on the environmental, social, and economic impact of proposed federal actions are communicated to federal agencies, applicants, local governments, and interested parties.

(43)(a) Implement ss. 403.067 and 403.088 in flowing waters consistent with the attainment and maintenance of:

1. The narrative criterion for nutrients and any in-stream numeric interpretation of the narrative water quality criterion for nutrients adopted by the department in streams, canals, and other conveyances; and

2. Nutrient water quality standards applicable to downstream waters.

(b) The loading of nutrients to downstream waters from a stream, canal, or other conveyance shall be limited to provide for the attainment and maintenance of nutrient water quality standards in the downstream waters.

1. If the downstream water does not have a total maximum daily load adopted under s. 403.067 and has not been verified as impaired by nutrient loadings, then the department shall implement its authority in a manner that prevents impairment of the downstream water due to loadings from the upstream water.

2. If the downstream water does not have a total maximum daily load adopted under s. 403.067 but has been verified as impaired by nutrient loadings, then the department shall adopt a total maximum daily load under s. 403.067.

3. If the downstream water has a total maximum daily load adopted under s. 403.067 that interprets the narrative water quality criterion for nutrients, then allocations shall be set for upstream water bodies in accordance with s. 403.067(6), and if applicable, the basin management action plan established under s. 403.067(7).

(c) Compliance with an allocation calculated under s. 403.067(6) or, if applicable, the basin management action plan established under s. 403.067(7) for the downstream water shall constitute reasonable assurance that a discharge does not cause or contribute to the violation of the downstream nutrient water quality standards.

(44) Adopt rules requiring or incentivizing the electronic submission of forms, documents, fees, or reports required under chapter 161, chapter 253, chapter 373, chapter 376, chapter 377, or this chapter. The rules must reasonably accommodate technological or financial hardship and provide procedures for obtaining an exemption due to such hardship.

The department shall implement such programs in conjunction with its other powers and duties and shall place special emphasis on reducing and eliminating contamination that presents a threat to humans, animals or plants, or to the environment.

History.—s. 7, ch. 67-436; ss. 19, 26, 35, ch. 69-106; s. 1, ch. 71-35; s. 2, ch. 71-36; s. 3, ch. 72-39; s. 1, ch. 72-53; s. 113, ch. 73-333; s. 3, ch. 74-133; s. 1, ch. 77-21; s. 137, ch. 77-104; s. 268, ch. 77-147; s. 2, ch. 77-369; s. 14, ch. 78-95; s. 2, ch. 78-437; s. 73, ch. 79-65; s. 1, ch. 79-130; s. 96, ch. 79-164; s. 160, ch. 79-400; s. 1, ch. 80-66; ss. 2, 5, ch. 81-228; s. 5, ch. 82-27; s. 1, ch. 82-79; s. 2, ch. 82-80; s. 66, ch. 83-310; s. 5, ch. 84-79; s. 1, ch. 84-338; s. 1, ch. 85-296; s. 5, ch. 85-345; s. 5, ch. 86-173; s. 52, ch. 86-186; s. 22, ch. 88-393; s. 31, ch. 89-279; s. 54, ch. 90-331; s. 24, ch. 91-305; s. 23, ch. 92-203; s. 127, ch. 92-279; s. 55, ch. 92-326; s. 36, ch. 93-213; s. 5, ch. 94-311; s. 1, ch. 94-321; s. 356, ch. 94-356; s. 55, ch. 95-144; s. 144, ch. 96-320; s. 8, ch. 96-370; s. 129, ch. 96-410; s. 26, ch. 97-160; s. 100, ch. 98-200; s. 3, ch. 98-326; s. 155, ch. 99-8; s. 2, ch. 2001-188; s. 1, ch. 2001-224; s. 8, ch. 2002-275; s. 68, ch. 2006-230; s. 42, ch. 2010-147; s. 4, ch. 2010-201; s. 2, ch. 2010-208; s. 12, ch. 2012-205; s. 1, ch. 2013-71; s. 17, ch. 2013-92; s. 94, ch. 2014-17; s. 30, ch. 2016-1.

1Note.—As enacted by s. 42, ch. 2010-147. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Subsection (41) was also added by s. 2, ch. 2010-208, and that version reads:

(41) Expand the use of online self-certification and other forms of online authorization for appropriate exemptions, general permits, and individual permits by the department and the water management districts if such expansion is economically feasible. The department shall report on the progress of these activities to the President of the Senate, the Speaker of the House of Representatives, and the Legislative Committee on Intergovernmental Relations by February 15, 2011. Notwithstanding any other provision of law, a local government may not specify the method or form for documenting that a project meets the requirements for authorization under chapter 161, chapter 253, chapter 373, or this chapter. This includes Internet-based department programs that provide for self-certification.



403.0611 - Alternative methods of regulatory permitting; department duties.

403.0611 Alternative methods of regulatory permitting; department duties.—The Department of Environmental Protection is directed to explore alternatives to traditional methods of regulatory permitting, provided that such alternative methods will not allow a material increase in pollution emissions or discharges. Working with industry, business associations, other government agencies, and interested parties, the department is directed to consider specific limited pilot projects to test new compliance measures. These measures should include, but not be limited to, reducing transaction costs for business and government and providing economic incentives for emissions reductions. The department shall report to the Legislature prior to implementation of a pilot project initiated pursuant to this section.

History.—s. 12, ch. 2000-304.



403.0615 - Water resources restoration and preservation.

403.0615 Water resources restoration and preservation.—

(1) This section may be cited as the “Water Resources Restoration and Preservation Act.”

(2) Subject to specific legislative appropriation, the department shall establish a program to assist in the restoration and preservation of bodies of water and to enhance existing public access when deemed necessary for the enhancement of the restoration effort.

(3) The department shall adopt, by rule, criteria for the allocation of restoration and preservation funds. Such criteria shall include, but not be limited to, the following:

(a) The degree of water quality degradation;

(b) The degree to which sources of pollution which have contributed to the need for restoration or preservation have been abated;

(c) The public uses which can be made of the subject waters;

(d) The ecological value of the subject waters in relation to other waters proposed for restoration and preservation;

(e) The implementation by local government of regulatory or management programs to prevent further and subsequent degradation of the subject waters; and

(f) The commitment of local government resources to assist in the proposed restoration and preservation.

(4) The provisions of this act are for the benefit of the public and shall be liberally construed to accomplish the purposes set forth in this act.

History.—ss. 1, 4, 5, ch. 77-369; s. 2, ch. 79-130; s. 25, ch. 93-120; s. 357, ch. 94-356; s. 59, ch. 96-321; s. 69, ch. 2015-229.



403.0617 - Innovative nutrient and sediment reduction and conservation pilot project program.

403.0617 Innovative nutrient and sediment reduction and conservation pilot project program.—

(1) Contingent upon a specific appropriation in the General Appropriation Act, the department may fund innovative nutrient and sediment reduction and conservation pilot projects selected pursuant to this section. These pilot projects are intended to test the effectiveness of innovative or existing nutrient reduction or water conservation technologies, programs, or practices designed to minimize nutrient pollution or restore flows in the water bodies of the state.

(2) By October 1, 2016, the department shall initiate rulemaking to establish criteria by which the department will evaluate and rank pilot projects for funding. The criteria must include a determination by the department that the pilot project will not be harmful to the ecological resources in the study area. The criteria must give preference to projects that will result in the greatest improvement to water quality and water quantity for the dollars to be expended for the project. At a minimum, the department shall consider all of the following:

(a) The level of nutrient impairment of the water body, watershed, or water segment in which the project is located.

(b) The quantity of nutrients the project is estimated to remove from a water body, watershed, or water segment with a nutrient total maximum daily load.

(c) The potential for the project to provide a cost-effective solution to pollution, including pollution caused by onsite sewage treatment and disposal systems.

(d) The anticipated impact the project will have on restoring or increasing flow or water level.

(e) The amount of matching funds for the project which will be provided by the entities responsible for implementing the project.

(f) Whether the project is located in a rural area of opportunity, as defined in s. 288.0656, with preference given to the local government responsible for implementing the project.

(g) For multiple-year projects, whether the project has funding sources that are identified and assured through the expected completion date of the project.

(h) The cost of the project and the length of time it will take to complete relative to its expected benefits.

(i) Whether the entities responsible for implementing the project have used their own funds for projects to improve water quality or conserve water use with preference given to those entities that have expended such funds.

History.—s. 31, ch. 2016-1.



403.062 - Pollution control; underground, surface, and coastal waters.

403.062 Pollution control; underground, surface, and coastal waters.—The department and its agents shall have general control and supervision over underground water, lakes, rivers, streams, canals, ditches, and coastal waters under the jurisdiction of the state insofar as their pollution may affect the public health or impair the interest of the public or persons lawfully using them.

History.—s. 2, ch. 29834, 1955; ss. 26, 35, ch. 69-106.

Note.—Former s. 381.43; s. 381.251.



403.0623 - Environmental data; quality assurance.

403.0623 Environmental data; quality assurance.—

(1) The department must establish, by rule, appropriate quality assurance requirements for environmental data submitted to the department and the criteria by which environmental data may be rejected by the department. The department may adopt and enforce rules to establish data quality objectives and specify requirements for training of laboratory and field staff, sample collection methodology, proficiency testing, and audits of laboratory and field sampling activities. Such rules may be in addition to any laboratory certification provisions under ss. 403.0625 and 403.863.

(2)(a) The department, in coordination with the water management districts, regional water supply authorities, and the Department of Agriculture and Consumer Services, shall establish standards for the collection and analysis of water quantity, water quality, and related data to ensure quality, reliability, and validity of the data and testing results.

(b) To the extent practicable, the department shall coordinate with federal agencies to ensure that its collection and analysis of water quality, water quantity, and related data, which may be used by any state agency, water management district, or local government, is consistent with this subsection.

(c) To receive state funds for the acquisition of land or the financing of a water resource project, state agencies and water management districts must show that they followed the department’s collection and analysis standards, if available, as a prerequisite for any such request for funding.

(d) The department and the water management districts may adopt rules to implement this subsection.

History.—s. 1, ch. 98-43; s. 16, ch. 2008-150; s. 32, ch. 2016-1.



403.0625 - Environmental laboratory certification; water quality tests conducted by a certified laboratory.

403.0625 Environmental laboratory certification; water quality tests conducted by a certified laboratory.—

(1) To assure the acceptable quality, reliability, and validity of testing results, the department and the Department of Health shall jointly establish criteria for certification of laboratories that perform analyses of environmental samples that are not covered by the provisions in s. 403.863. The Department of Health shall have the responsibility for the operation and implementation of such laboratory certification. The Department of Health may charge and collect fees for the certification of such laboratories. The fee schedule shall be based on the number of analytical functions for which certification is sought. Such fees shall be sufficient to meet the costs incurred by the Department of Health in administering this program in coordination with the department. All fees collected pursuant to this section shall be deposited in a trust fund to be administered by the Department of Health and shall be used only for the purposes of this section.

(2) An environmental water quality test to determine the quality of the effluent of a domestic wastewater facility must be conducted by a laboratory certified under this section if such test results are to be submitted to the department or a local pollution control program pursuant to s. 403.182.

(3) The Department of Health may adopt and enforce rules to administer this section, including, but not limited to, definitions of terms, certified laboratory personnel requirements, sample collection methodology and proficiency testing, the format and frequency of reports, onsite inspections of laboratories, and quality assurance.

(4) The following acts constitute grounds for which the disciplinary actions specified in subsection (5) may be taken:

(a) Making false statements on an application or on any document associated with certification.

(b) Making consistent errors in analyses or erroneous reporting.

(c) Permitting personnel who are not qualified, as required by rules of the Department of Health, to perform analyses.

(d) Falsifying the results of analyses.

(e) Failing to employ approved laboratory methods in performing analyses as outlined in rules of the Department of Health.

(f) Failing to properly maintain facilities and equipment according to the laboratory’s quality assurance plan.

(g) Failing to report analytical test results or maintain required records of test results as outlined in rules of the Department of Health.

(h) Failing to participate successfully in a performance evaluation program approved by the Department of Health.

(i) Violating any provision of this section or of the rules adopted under this section.

(j) Falsely advertising services or credentials.

(k) Failing to pay fees for initial certification or renewal certification or to pay inspection expenses incurred by the Department of Health.

(l) Failing to report any change of an item included in the initial or renewal certification application.

(m) Refusing to allow representatives of the department or the Department of Health to inspect a laboratory and its records during normal business hours.

(5) When the Department of Health finds any applicant or certificateholder guilty of any of the grounds set forth in subsection (4), it may enter an order imposing one or more of the following penalties:

(a) Denial of an application for certification.

(b) Revocation or suspension of certification.

(c) Imposition of an administrative fine not to exceed $1,000 for each count or separate offense.

(d) Issuance of a reprimand.

(e) Placement of the certification on probation for a period of time and subject to such conditions as the Department of Health specifies.

(f) Restricting the authorized scope of the certification.

(6) The certification program shall be governed by chapter 120.

History.—s. 7, ch. 85-269; s. 3, ch. 88-89; s. 358, ch. 94-356; s. 22, ch. 98-151.



403.063 - Groundwater quality monitoring.

403.063 Groundwater quality monitoring.—

(1) The department, in cooperation with other state and federal agencies, water management districts, and local governments, shall establish a groundwater quality monitoring network designed to detect or predict contamination of the groundwater resources of the state.

(2) The department may by rule determine the priority of sites to be monitored within such groundwater quality monitoring network, based upon the following criteria:

(a) The degree of danger to the public health caused or potentially caused by contamination.

(b) The susceptibility of each site to contamination.

(3) This information shall be made available to state and federal agencies and local governments to facilitate their regulatory and land use planning decisions.

(4) To the greatest extent practicable, the actual sampling and testing of groundwater pursuant to the provisions of this section may be conducted by local and regional agencies.

History.—s. 3, ch. 83-310.



403.064 - Reuse of reclaimed water.

403.064 Reuse of reclaimed water.—

(1) The encouragement and promotion of water conservation, and reuse of reclaimed water, as defined by the department, are state objectives and are considered to be in the public interest. The Legislature finds that the reuse of reclaimed water is a critical component of meeting the state’s existing and future water supply needs while sustaining natural systems. The Legislature further finds that for those wastewater treatment plants permitted and operated under an approved reuse program by the department, the reclaimed water shall be considered environmentally acceptable and not a threat to public health and safety. The Legislature encourages the development of incentive-based programs for reuse implementation.

(2) All applicants for permits to construct or operate a domestic wastewater treatment facility located within, serving a population located within, or discharging within a water resource caution area shall prepare a reuse feasibility study as part of their application for the permit. Reuse feasibility studies shall be prepared in accordance with department guidelines adopted by rule and shall include, but are not limited to:

(a) Evaluation of monetary costs and benefits for several levels and types of reuse.

(b) Evaluation of water savings if reuse is implemented.

(c) Evaluation of rates and fees necessary to implement reuse.

(d) Evaluation of environmental and water resource benefits associated with reuse.

(e) Evaluation of economic, environmental, and technical constraints.

(f) A schedule for implementation of reuse. The schedule shall consider phased implementation.

(3) The permit applicant shall prepare a plan of study for the reuse feasibility study consistent with the reuse feasibility study guidelines adopted by department rule. The plan of study shall include detailed descriptions of applicable treatment and water supply alternatives to be evaluated and the methods of analysis to be used. The plan of study shall be submitted to the department for review and approval.

(4) The study required under subsection (2) shall be performed by the applicant, and, if the study shows that the reuse is feasible, the applicant must give significant consideration to its implementation if the study complies with the requirements of subsections (2) and (3).

(5) A reuse feasibility study is not required if:

(a) The domestic wastewater treatment facility has an existing or proposed permitted or design capacity less than 0.1 million gallons per day; or

(b) The permitted reuse capacity equals or exceeds the total permitted capacity of the domestic wastewater treatment facility.

(6) A reuse feasibility study prepared under subsection (2) satisfies a water management district requirement to conduct a reuse feasibility study imposed on a local government or utility that has responsibility for wastewater management. The data included in the study and the conclusions of the study must be given significant consideration by the applicant and the appropriate water management district in an analysis of the economic, environmental, and technical feasibility of providing reclaimed water for reuse under part II of chapter 373 and must be presumed relevant to the determination of feasibility. A water management district may not require a separate study when a reuse feasibility study has been completed under subsection (2).

(7) Local governments may allow the use of reclaimed water for inside activities, including, but not limited to, toilet flushing, fire protection, and decorative water features, as well as for outdoor uses, provided the reclaimed water is from domestic wastewater treatment facilities which are permitted, constructed, and operated in accordance with department rules.

(8) Permits issued by the department for domestic wastewater treatment facilities shall be consistent with requirements for reuse included in applicable consumptive use permits issued by the water management district, if such requirements are consistent with department rules governing reuse of reclaimed water. This subsection applies only to domestic wastewater treatment facilities which are located within, or serve a population located within, or discharge within water resource caution areas and are owned, operated, or controlled by a local government or utility which has responsibility for water supply and wastewater management.

(9) Local governments may and are encouraged to implement programs for the reuse of reclaimed water. Nothing in this chapter shall be construed to prohibit or preempt such local reuse programs.

(10) A local government that implements a reuse program under this section shall be allowed to allocate the costs in a reasonable manner.

(11) Pursuant to chapter 367, the Florida Public Service Commission shall allow entities under its jurisdiction which conduct studies or implement reuse projects, including, but not limited to, any study required by subsection (2) or facilities used for reliability purposes for a reclaimed water reuse system, to recover the full, prudently incurred cost of such studies and facilities through their rate structure.

(12) In issuing consumptive use permits, the permitting agency shall consider the local reuse program.

(13) A local government shall require a developer, as a condition for obtaining a development order, to comply with the local reuse program.

(14) After conducting a feasibility study under subsection (2), domestic wastewater treatment facilities that dispose of effluent by Class I deep well injection, as defined in 40 C.F.R. s. 144.6(a), must implement reuse to the degree that reuse is feasible, based upon the applicant’s reuse feasibility study. Applicable permits issued by the department shall be consistent with the requirements of this subsection.

(a) This subsection does not limit the use of a Class I deep well injection facility as backup for a reclaimed water reuse system.

(b) This subsection applies only to domestic wastewater treatment facilities located within, serving a population located within, or discharging within a water resource caution area.

(15) After conducting a feasibility study under subsection (2), domestic wastewater treatment facilities that dispose of effluent by surface water discharges or by land application methods must implement reuse to the degree that reuse is feasible, based upon the applicant’s reuse feasibility study. This subsection does not apply to surface water discharges or land application systems which are currently categorized as reuse under department rules. Applicable permits issued by the department shall be consistent with the requirements of this subsection.

(a) This subsection does not limit the use of a surface water discharge or land application facility as backup for a reclaimed water reuse system.

(b) This subsection applies only to domestic wastewater treatment facilities located within, serving a population located within, or discharging within a water resource caution area.

(16) Utilities implementing reuse projects are encouraged, except in the case of use by electric utilities as defined in s. 366.02(2), to meter use of reclaimed water by all end users and to charge for the use of reclaimed water based on the actual volume used when such metering and charges can be shown to encourage water conservation. Metering and the use of volume-based rates are effective water management tools for the following reuse activities: residential irrigation, agricultural irrigation, industrial uses, landscape irrigation, irrigation of other public access areas, commercial and institutional uses such as toilet flushing, and transfers to other reclaimed water utilities. Beginning with the submittal due on January 1, 2005, each domestic wastewater utility that provides reclaimed water for the reuse activities listed in this section shall include a summary of its metering and rate structure as part of its annual reuse report to the department.

History.—s. 7, ch. 89-324; s. 3, ch. 94-243; s. 8, ch. 95-323; s. 37, ch. 2002-296; s. 13, ch. 2004-381.



403.0645 - Reclaimed water use at state facilities.

403.0645 Reclaimed water use at state facilities.—

(1) The encouragement and promotion of reuse of reclaimed water has been established as a state objective in ss. 373.250 and 403.064. Reuse has become an integral part of water and wastewater management in Florida, and Florida is recognized as a national leader in water reuse.

(2) The state and various state agencies and water management districts should take a leadership role in using reclaimed water in lieu of other water sources. The use of reclaimed water by state agencies and facilities will conserve potable water and will serve an important public education function.

(3) Each state agency and water management district shall use reclaimed water to the greatest extent practicable for landscape irrigation, toilet flushing, aesthetic features such as decorative ponds and fountains, cooling water, and other useful purposes allowed by department rules at state facilities, including, but not limited to, parks, rest areas, visitor welcome centers, buildings, college campuses, and other facilities.

(4) Each state agency and water management district shall submit to the Secretary of Environmental Protection by February 1 of each year a summary of activities designed to utilize reclaimed water at its facilities along with a summary of the amounts of reclaimed water actually used for beneficial purposes.

History.—s. 14, ch. 2004-381.



403.067 - Establishment and implementation of total maximum daily loads.

403.067 Establishment and implementation of total maximum daily loads.—

(1) LEGISLATIVE FINDINGS AND INTENT.—In furtherance of public policy established in s. 403.021, the Legislature declares that the waters of the state are among its most basic resources and that the development of a total maximum daily load program for state waters as required by s. 303(d) of the Clean Water Act, Pub. L. No. 92-500, 33 U.S.C. ss. 1251 et seq. will promote improvements in water quality throughout the state through the coordinated control of point and nonpoint sources of pollution. The Legislature finds that, while point and nonpoint sources of pollution have been managed through numerous programs, better coordination among these efforts and additional management measures may be needed in order to achieve the restoration of impaired water bodies. The scientifically based total maximum daily load program is necessary to fairly and equitably allocate pollution loads to both nonpoint and point sources. Implementation of the allocation shall include consideration of a cost-effective approach coordinated between contributing point and nonpoint sources of pollution for impaired water bodies or water body segments and may include the opportunity to implement the allocation through nonregulatory and incentive-based programs. The Legislature further declares that the Department of Environmental Protection shall be the lead agency in administering this program and shall coordinate with local governments, water management districts, the Department of Agriculture and Consumer Services, local soil and water conservation districts, environmental groups, regulated interests, other appropriate state agencies, and affected pollution sources in developing and executing the total maximum daily load program.

(2) LIST OF SURFACE WATERS OR SEGMENTS.—In accordance with s. 303(d) of the Clean Water Act, Pub. L. No. 92-500, 33 U.S.C. ss. 1251 et seq., the department must submit periodically to the United States Environmental Protection Agency a list of surface waters or segments for which total maximum daily load assessments will be conducted. The assessments shall evaluate the water quality conditions of the listed waters and, if such waters are determined not to meet water quality standards, total maximum daily loads shall be established, subject to the provisions of subsection (4). The department shall establish a priority ranking and schedule for analyzing such waters.

(a) The list, priority ranking, and schedule cannot be used in the administration or implementation of any regulatory program. However, this paragraph does not prohibit any agency from employing the data or other information used to establish the list, priority ranking, or schedule in administering any program.

(b) The list, priority ranking, and schedule prepared under this subsection shall be made available for public comment, but shall not be subject to challenge under chapter 120.

(c) The provisions of this subsection are applicable to all lists prepared by the department and submitted to the United States Environmental Protection Agency pursuant to s. 303(d) of the Clean Water Act, Pub. L. No. 92-500, 33 U.S.C. ss. 1251 et seq., including those submitted prior to the effective date of this act, except as provided in subsection (4).

(d) If the department proposes to implement total maximum daily load calculations or allocations established prior to the effective date of this act, the department shall adopt those calculations and allocations by rule by the secretary pursuant to ss. 120.536(1) and 120.54 and paragraph (6)(c).

(3) ASSESSMENT.—

(a) Based on the priority ranking and schedule for a particular listed water body or water body segment, the department shall conduct a total maximum daily load assessment of the basin in which the water body or water body segment is located using the methodology developed pursuant to paragraph (b). In conducting this assessment, the department shall coordinate with the local water management district, the Department of Agriculture and Consumer Services, other appropriate state agencies, soil and water conservation districts, environmental groups, regulated interests, and other interested parties.

(b) The department shall adopt by rule a methodology for determining those waters which are impaired. The rule shall provide for consideration as to whether water quality standards codified in chapter 62-302, Florida Administrative Code, are being exceeded, based on objective and credible data, studies and reports, including surface water improvement and management plans approved by water management districts and pollutant load reduction goals developed according to department rule. Such rule also shall set forth:

1. Water quality sample collection and analysis requirements, accounting for ambient background conditions, seasonal and other natural variations;

2. Approved methodologies;

3. Quality assurance and quality control protocols;

4. Data modeling; and

5. Other appropriate water quality assessment measures.

(c) If the department has adopted a rule establishing a numerical criterion for a particular pollutant, a narrative or biological criterion may not be the basis for determining an impairment in connection with that pollutant unless the department identifies specific factors as to why the numerical criterion is not adequate to protect water quality. If water quality nonattainment is based on narrative or biological criteria, the specific factors concerning particular pollutants shall be identified prior to a total maximum daily load being developed for those criteria for that surface water or surface water segment.

(4) APPROVED LIST.—If the department determines, based on the total maximum daily load assessment methodology described in subsection (3), that water quality standards are not being achieved and that technology-based effluent limitations and other pollution control programs under local, state, or federal authority, including Everglades restoration activities pursuant to s. 373.4592 and the National Estuary Program, which are designed to restore such waters for the pollutant of concern are not sufficient to result in attainment of applicable surface water quality standards, it shall confirm that determination by issuing a subsequent, updated list of those water bodies or segments for which total maximum daily loads will be calculated. In association with this updated list, the department shall establish priority rankings and schedules by which water bodies or segments will be subjected to total maximum daily load calculations. If a surface water or water segment is to be listed under this subsection, the department must specify the particular pollutants causing the impairment and the concentration of those pollutants causing the impairment relative to the water quality standard. This updated list shall be approved and amended by order of the department subsequent to completion of an assessment of each water body or water body segment, and submitted to the United States Environmental Protection Agency. Each order shall be subject to challenge under ss. 120.569 and 120.57.

(5) REMOVAL FROM LIST.—At any time throughout the total maximum daily load process, surface waters or segments evaluated or listed under this section shall be removed from the lists described in subsection (2) or subsection (4) upon demonstration that water quality criteria are being attained, based on data equivalent to that required by rule under subsection (3).

(6) CALCULATION AND ALLOCATION.—

(a) Calculation of total maximum daily load.

1. Prior to developing a total maximum daily load calculation for each water body or water body segment on the list specified in subsection (4), the department shall coordinate with applicable local governments, water management districts, the Department of Agriculture and Consumer Services, other appropriate state agencies, local soil and water conservation districts, environmental groups, regulated interests, and affected pollution sources to determine the information required, accepted methods of data collection and analysis, and quality control/quality assurance requirements. The analysis may include mathematical water quality modeling using approved procedures and methods.

2. The department shall develop total maximum daily load calculations for each water body or water body segment on the list described in subsection (4) according to the priority ranking and schedule unless the impairment of such waters is due solely to activities other than point and nonpoint sources of pollution. For waters determined to be impaired due solely to factors other than point and nonpoint sources of pollution, no total maximum daily load will be required. A total maximum daily load may be required for those waters that are impaired predominantly due to activities other than point and nonpoint sources. The total maximum daily load calculation shall establish the amount of a pollutant that a water body or water body segment may receive from all sources without exceeding water quality standards, and shall account for seasonal variations and include a margin of safety that takes into account any lack of knowledge concerning the relationship between effluent limitations and water quality. The total maximum daily load may be based on a pollutant load reduction goal developed by a water management district, provided that such pollutant load reduction goal is promulgated by the department in accordance with the procedural and substantive requirements of this subsection.

(b) Allocation of total maximum daily loads. The total maximum daily loads shall include establishment of reasonable and equitable allocations of the total maximum daily load between or among point and nonpoint sources that will alone, or in conjunction with other management and restoration activities, provide for the attainment of the pollutant reductions established pursuant to paragraph (a) to achieve water quality standards for the pollutant causing impairment. The allocations may establish the maximum amount of the water pollutant that may be discharged or released into the water body or water body segment in combination with other discharges or releases. Allocations may also be made to individual basins and sources or as a whole to all basins and sources or categories of sources of inflow to the water body or water body segments. An initial allocation of allowable pollutant loads among point and nonpoint sources may be developed as part of the total maximum daily load. However, in such cases, the detailed allocation to specific point sources and specific categories of nonpoint sources shall be established in the basin management action plan pursuant to subsection (7). The initial and detailed allocations shall be designed to attain the pollutant reductions established pursuant to paragraph (a) and shall be based on consideration of the following:

1. Existing treatment levels and management practices;

2. Best management practices established and implemented pursuant to paragraph (7)(c);

3. Enforceable treatment levels established pursuant to state or local law or permit;

4. Differing impacts pollutant sources and forms of pollutant may have on water quality;

5. The availability of treatment technologies, management practices, or other pollutant reduction measures;

6. Environmental, economic, and technological feasibility of achieving the allocation;

7. The cost benefit associated with achieving the allocation;

8. Reasonable timeframes for implementation;

9. Potential applicability of any moderating provisions such as variances, exemptions, and mixing zones; and

10. The extent to which nonattainment of water quality standards is caused by pollution sources outside of Florida, discharges that have ceased, or alterations to water bodies prior to the date of this act.

(c) Adoption of rules. The total maximum daily load calculations and allocations established under this subsection for each water body or water body segment shall be adopted by rule by the secretary pursuant to ss. 120.536(1), 120.54, and 403.805. Where additional data collection and analysis are needed to increase the scientific precision and accuracy of the total maximum daily load, the department is authorized to adopt phased total maximum daily loads that are subject to change as additional data becomes available. Where phased total maximum daily loads are proposed, the department shall, in the detailed statement of facts and circumstances justifying the rule, explain why the data are inadequate so as to justify a phased total maximum daily load. The rules adopted pursuant to this paragraph are not subject to approval by the Environmental Regulation Commission and are not subject to the provisions of s. 120.541(3). As part of the rule development process, the department shall hold at least one public workshop in the vicinity of the water body or water body segment for which the total maximum daily load is being developed. Notice of the public workshop shall be published not less than 5 days nor more than 15 days before the public workshop in a newspaper of general circulation in the county or counties containing the water bodies or water body segments for which the total maximum daily load calculation and allocation are being developed.

(7) DEVELOPMENT OF BASIN MANAGEMENT PLANS AND IMPLEMENTATION OF TOTAL MAXIMUM DAILY LOADS.—

(a) Basin management action plans.—

1. In developing and implementing the total maximum daily load for a water body, the department, or the department in conjunction with a water management district, may develop a basin management action plan that addresses some or all of the watersheds and basins tributary to the water body. Such plan must integrate the appropriate management strategies available to the state through existing water quality protection programs to achieve the total maximum daily loads and may provide for phased implementation of these management strategies to promote timely, cost-effective actions as provided for in s. 403.151. The plan must establish a schedule implementing the management strategies, establish a basis for evaluating the plan’s effectiveness, and identify feasible funding strategies for implementing the plan’s management strategies. The management strategies may include regional treatment systems or other public works, where appropriate, and voluntary trading of water quality credits to achieve the needed pollutant load reductions.

2. A basin management action plan must equitably allocate, pursuant to paragraph (6)(b), pollutant reductions to individual basins, as a whole to all basins, or to each identified point source or category of nonpoint sources, as appropriate. For nonpoint sources for which best management practices have been adopted, the initial requirement specified by the plan must be those practices developed pursuant to paragraph (c). Where appropriate, the plan may take into account the benefits of pollutant load reduction achieved by point or nonpoint sources that have implemented management strategies to reduce pollutant loads, including best management practices, before the development of the basin management action plan. The plan must also identify the mechanisms that will address potential future increases in pollutant loading.

3. The basin management action planning process is intended to involve the broadest possible range of interested parties, with the objective of encouraging the greatest amount of cooperation and consensus possible. In developing a basin management action plan, the department shall assure that key stakeholders, including, but not limited to, applicable local governments, water management districts, the Department of Agriculture and Consumer Services, other appropriate state agencies, local soil and water conservation districts, environmental groups, regulated interests, and affected pollution sources, are invited to participate in the process. The department shall hold at least one public meeting in the vicinity of the watershed or basin to discuss and receive comments during the planning process and shall otherwise encourage public participation to the greatest practicable extent. Notice of the public meeting must be published in a newspaper of general circulation in each county in which the watershed or basin lies not less than 5 days nor more than 15 days before the public meeting. A basin management action plan does not supplant or otherwise alter any assessment made under subsection (3) or subsection (4) or any calculation or initial allocation.

4. Each new or revised basin management action plan shall include:

a. The appropriate management strategies available through existing water quality protection programs to achieve total maximum daily loads, which may provide for phased implementation to promote timely, cost-effective actions as provided for in s. 403.151;

b. A description of best management practices adopted by rule;

c. A list of projects in priority ranking with a planning-level cost estimate and estimated date of completion for each listed project;

d. The source and amount of financial assistance to be made available by the department, a water management district, or other entity for each listed project, if applicable; and

e. A planning-level estimate of each listed project’s expected load reduction, if applicable.

5. The department shall adopt all or any part of a basin management action plan and any amendment to such plan by secretarial order pursuant to chapter 120 to implement the provisions of this section.

6. The basin management action plan must include milestones for implementation and water quality improvement, and an associated water quality monitoring component sufficient to evaluate whether reasonable progress in pollutant load reductions is being achieved over time. An assessment of progress toward these milestones shall be conducted every 5 years, and revisions to the plan shall be made as appropriate. Revisions to the basin management action plan shall be made by the department in cooperation with basin stakeholders. Revisions to the management strategies required for nonpoint sources must follow the procedures set forth in subparagraph (c)4. Revised basin management action plans must be adopted pursuant to subparagraph 5.

7. In accordance with procedures adopted by rule under paragraph (9)(c), basin management action plans, and other pollution control programs under local, state, or federal authority as provided in subsection (4), may allow point or nonpoint sources that will achieve greater pollutant reductions than required by an adopted total maximum daily load or wasteload allocation to generate, register, and trade water quality credits for the excess reductions to enable other sources to achieve their allocation; however, the generation of water quality credits does not remove the obligation of a source or activity to meet applicable technology requirements or adopted best management practices. Such plans must allow trading between NPDES permittees, and trading that may or may not involve NPDES permittees, where the generation or use of the credits involve an entity or activity not subject to department water discharge permits whose owner voluntarily elects to obtain department authorization for the generation and sale of credits.

8. The provisions of the department’s rule relating to the equitable abatement of pollutants into surface waters do not apply to water bodies or water body segments for which a basin management plan that takes into account future new or expanded activities or discharges has been adopted under this section.

(b) Total maximum daily load implementation.—

1. The department shall be the lead agency in coordinating the implementation of the total maximum daily loads through existing water quality protection programs. Application of a total maximum daily load by a water management district must be consistent with this section and does not require the issuance of an order or a separate action pursuant to s. 120.536(1) or s. 120.54 for the adoption of the calculation and allocation previously established by the department. Such programs may include, but are not limited to:

a. Permitting and other existing regulatory programs, including water-quality-based effluent limitations;

b. Nonregulatory and incentive-based programs, including best management practices, cost sharing, waste minimization, pollution prevention, agreements established pursuant to s. 403.061(21), and public education;

c. Other water quality management and restoration activities, for example surface water improvement and management plans approved by water management districts or basin management action plans developed pursuant to this subsection;

d. Trading of water quality credits or other equitable economically based agreements;

e. Public works including capital facilities; or

f. Land acquisition.

2. For a basin management action plan adopted pursuant to paragraph (a), any management strategies and pollutant reduction requirements associated with a pollutant of concern for which a total maximum daily load has been developed, including effluent limits set forth for a discharger subject to NPDES permitting, if any, must be included in a timely manner in subsequent NPDES permits or permit modifications for that discharger. The department may not impose limits or conditions implementing an adopted total maximum daily load in an NPDES permit until the permit expires, the discharge is modified, or the permit is reopened pursuant to an adopted basin management action plan.

a. Absent a detailed allocation, total maximum daily loads must be implemented through NPDES permit conditions that provide for a compliance schedule. In such instances, a facility’s NPDES permit must allow time for the issuance of an order adopting the basin management action plan. The time allowed for the issuance of an order adopting the plan may not exceed 5 years. Upon issuance of an order adopting the plan, the permit must be reopened or renewed, as necessary, and permit conditions consistent with the plan must be established. Notwithstanding the other provisions of this subparagraph, upon request by an NPDES permittee, the department as part of a permit issuance, renewal, or modification may establish individual allocations before the adoption of a basin management action plan.

b. For holders of NPDES municipal separate storm sewer system permits and other stormwater sources, implementation of a total maximum daily load or basin management action plan must be achieved, to the maximum extent practicable, through the use of best management practices or other management measures.

c. The basin management action plan does not relieve the discharger from any requirement to obtain, renew, or modify an NPDES permit or to abide by other requirements of the permit.

d. Management strategies set forth in a basin management action plan to be implemented by a discharger subject to permitting by the department must be completed pursuant to the schedule set forth in the basin management action plan. This implementation schedule may extend beyond the 5-year term of an NPDES permit.

e. Management strategies and pollution reduction requirements set forth in a basin management action plan for a specific pollutant of concern are not subject to challenge under chapter 120 at the time they are incorporated, in an identical form, into a subsequent NPDES permit or permit modification.

f. For nonagricultural pollutant sources not subject to NPDES permitting but permitted pursuant to other state, regional, or local water quality programs, the pollutant reduction actions adopted in a basin management action plan must be implemented to the maximum extent practicable as part of those permitting programs.

g. A nonpoint source discharger included in a basin management action plan must demonstrate compliance with the pollutant reductions established under subsection (6) by implementing the appropriate best management practices established pursuant to paragraph (c) or conducting water quality monitoring prescribed by the department or a water management district. A nonpoint source discharger may, in accordance with department rules, supplement the implementation of best management practices with water quality credit trades in order to demonstrate compliance with the pollutant reductions established under subsection (6).

h. A nonpoint source discharger included in a basin management action plan may be subject to enforcement action by the department or a water management district based upon a failure to implement the responsibilities set forth in sub-subparagraph g.

i. A landowner, discharger, or other responsible person who is implementing applicable management strategies specified in an adopted basin management action plan may not be required by permit, enforcement action, or otherwise to implement additional management strategies, including water quality credit trading, to reduce pollutant loads to attain the pollutant reductions established pursuant to subsection (6) and shall be deemed to be in compliance with this section. This subparagraph does not limit the authority of the department to amend a basin management action plan as specified in subparagraph (a)6.

(c) Best management practices.—

1. The department, in cooperation with the water management districts and other interested parties, as appropriate, may develop suitable interim measures, best management practices, or other measures necessary to achieve the level of pollution reduction established by the department for nonagricultural nonpoint pollutant sources in allocations developed pursuant to subsection (6) and this subsection. These practices and measures may be adopted by rule by the department and the water management districts and, where adopted by rule, shall be implemented by those parties responsible for nonagricultural nonpoint source pollution.

2. The Department of Agriculture and Consumer Services may develop and adopt by rule pursuant to ss. 120.536(1) and 120.54 suitable interim measures, best management practices, or other measures necessary to achieve the level of pollution reduction established by the department for agricultural pollutant sources in allocations developed pursuant to subsection (6) and this subsection or for programs implemented pursuant to paragraph (12)(b). These practices and measures may be implemented by those parties responsible for agricultural pollutant sources and the department, the water management districts, and the Department of Agriculture and Consumer Services shall assist with implementation. In the process of developing and adopting rules for interim measures, best management practices, or other measures, the Department of Agriculture and Consumer Services shall consult with the department, the Department of Health, the water management districts, representatives from affected farming groups, and environmental group representatives. Such rules must also incorporate provisions for a notice of intent to implement the practices and a system to assure the implementation of the practices, including site inspection and recordkeeping requirements.

3. Where interim measures, best management practices, or other measures are adopted by rule, the effectiveness of such practices in achieving the levels of pollution reduction established in allocations developed by the department pursuant to subsection (6) and this subsection or in programs implemented pursuant to paragraph (12)(b) must be verified at representative sites by the department. The department shall use best professional judgment in making the initial verification that the best management practices are reasonably expected to be effective and, where applicable, must notify the appropriate water management district or the Department of Agriculture and Consumer Services of its initial verification before the adoption of a rule proposed pursuant to this paragraph. Implementation, in accordance with rules adopted under this paragraph, of practices that have been initially verified to be effective, or verified to be effective by monitoring at representative sites, by the department, shall provide a presumption of compliance with state water quality standards and release from the provisions of s. 376.307(5) for those pollutants addressed by the practices, and the department is not authorized to institute proceedings against the owner of the source of pollution to recover costs or damages associated with the contamination of surface water or groundwater caused by those pollutants. Research projects funded by the department, a water management district, or the Department of Agriculture and Consumer Services to develop or demonstrate interim measures or best management practices shall be granted a presumption of compliance with state water quality standards and a release from the provisions of s. 376.307(5). The presumption of compliance and release is limited to the research site and only for those pollutants addressed by the interim measures or best management practices. Eligibility for the presumption of compliance and release is limited to research projects on sites where the owner or operator of the research site and the department, a water management district, or the Department of Agriculture and Consumer Services have entered into a contract or other agreement that, at a minimum, specifies the research objectives, the cost-share responsibilities of the parties, and a schedule that details the beginning and ending dates of the project.

4. Where water quality problems are demonstrated, despite the appropriate implementation, operation, and maintenance of best management practices and other measures required by rules adopted under this paragraph, the department, a water management district, or the Department of Agriculture and Consumer Services, in consultation with the department, shall institute a reevaluation of the best management practice or other measure. Should the reevaluation determine that the best management practice or other measure requires modification, the department, a water management district, or the Department of Agriculture and Consumer Services, as appropriate, shall revise the rule to require implementation of the modified practice within a reasonable time period as specified in the rule.

5. Agricultural records relating to processes or methods of production, costs of production, profits, or other financial information held by the Department of Agriculture and Consumer Services pursuant to subparagraphs 3. and 4. or pursuant to any rule adopted pursuant to subparagraph 2. are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Upon request, records made confidential and exempt pursuant to this subparagraph shall be released to the department or any water management district provided that the confidentiality specified by this subparagraph for such records is maintained.

6. The provisions of subparagraphs 1. and 2. do not preclude the department or water management district from requiring compliance with water quality standards or with current best management practice requirements set forth in any applicable regulatory program authorized by law for the purpose of protecting water quality. Additionally, subparagraphs 1. and 2. are applicable only to the extent that they do not conflict with any rules adopted by the department that are necessary to maintain a federally delegated or approved program.

(d) Enforcement and verification of basin management action plans and management strategies.—

1. Basin management action plans are enforceable pursuant to this section and ss. 403.121, 403.141, and 403.161. Management strategies, including best management practices and water quality monitoring, are enforceable under this chapter.

2. No later than January 1, 2017:

a. The department, in consultation with the water management districts and the Department of Agriculture and Consumer Services, shall initiate rulemaking to adopt procedures to verify implementation of water quality monitoring required in lieu of implementation of best management practices or other measures pursuant to sub-subparagraph (b)2.g.;

b. The department, in consultation with the water management districts and the Department of Agriculture and Consumer Services, shall initiate rulemaking to adopt procedures to verify implementation of nonagricultural interim measures, best management practices, or other measures adopted by rule pursuant to subparagraph (c)1.; and

c. The Department of Agriculture and Consumer Services, in consultation with the water management districts and the department, shall initiate rulemaking to adopt procedures to verify implementation of agricultural interim measures, best management practices, or other measures adopted by rule pursuant to subparagraph(c)2.

The rules required under this subparagraph shall include enforcement procedures applicable to the landowner, discharger, or other responsible person required to implement applicable management strategies, including best management practices or water quality monitoring as a result of noncompliance.

(8) WATER QUALITY CREDIT TRADING.—

(a) Water quality credit trading must be consistent with federal law and regulation.

(b) Water quality credit trading must be implemented through permits, including water quality credit trading permits, other authorizations, or other legally binding agreements as established by department rule.

(c) The department shall establish the pollutant load reduction value of water quality credits and is responsible for authorizing their use.

(d) A person who acquires water quality credits (“buyer”) shall timely submit to the department an affidavit, signed by the buyer and the credit generator (“seller”), disclosing the term of acquisition, number of credits, unit credit price paid, and any state funding received for the facilities or activities that generate the credits. The department may not participate in the establishment of credit prices.

(e) Sellers of water quality credits are responsible for achieving the load reductions on which the credits are based and complying with the terms of the department authorization and any trading agreements into which they may have entered.

(f) Buyers of water quality credits are responsible for complying with the terms of the department water discharge permit.

(g) The department shall take appropriate action to address the failure of a credit seller to fulfill its obligations, including, as necessary, deeming the seller’s credits invalid if the seller cannot achieve the load reductions on which the credits were based in a reasonable time. If the department determines duly acquired water quality credits to be invalid, in whole or in part, thereby causing the credit buyer to be unable to timely meet its pollutant reduction obligations under this section, the department shall issue an order establishing the actions required of the buyer to meet its obligations by alternative means and a reasonable schedule for completing the actions. The invalidation of credits does not, in and of itself, constitute a violation of the buyer’s water discharge permit.

(h) The department may authorize water quality credit trading in adopted basin management action plans. Participation in water quality credit trading is entirely voluntary. Entities that participate in water quality credit trades shall timely report to the department the prices for credits, how the prices were determined, and any state funding received for the facilities or activities that generated the credits. The department may not participate in the establishment of credit prices.

(i) Land set-asides and land use modifications not otherwise required by state law or a permit, including constructed wetlands or other water quality improvement projects, that reduce nutrient loads into nutrient impaired surface waters may be used under this subsection.

(9) RULES.—The department may adopt rules for:

(a) Delisting water bodies or water body segments from the list developed under subsection (4) pursuant to the guidance under subsection (5).

(b) Administering of funds to implement the total maximum daily load and basin management action planning programs.

(c) Water quality credit trading among the pollutant sources to a water body or water body segment. The rules must provide for the following:

1. The process to be used to determine how credits are generated, quantified, and validated.

2. A publicly accessible water quality credit trading registry that tracks water quality credits, trading activities, and prices paid for credits.

3. Limitations on the availability and use of water quality credits, including a list of eligible pollutants or parameters and minimum water quality requirements and, where appropriate, adjustments to reflect best management practice performance uncertainties and water-segment-specific location factors.

4. The timing and duration of credits and allowance for credit transferability.

5. Mechanisms for determining and ensuring compliance with trading procedures, including recordkeeping, monitoring, reporting, and inspections.

At the time of publication of the draft rules on water quality credit trading, the department shall submit a copy to the United States Environmental Protection Agency for review.

(d) The total maximum daily load calculation in accordance with paragraph (6)(a) immediately upon the effective date of this act, for those eight water segments within Lake Okeechobee proper as submitted to the United States Environmental Protection Agency pursuant to subsection (2).

(e) Implementation of other specific provisions.

(10) APPLICATION.—The provisions of this section are intended to supplement existing law, and may not be construed as altering any applicable state water quality standards or as restricting the authority otherwise granted to the department or a water management district under this chapter or chapter 373. The exclusive means of state implementation of s. 303(d) of the Clean Water Act, Pub. L. No. 92-500, 33 U.S.C. ss. 1251 et seq. shall be in accordance with the identification, assessment, calculation and allocation, and implementation provisions of this section.

(11) CONSTRUCTION.—This section does not limit the applicability or consideration of any mixing zone, variance, exemption, site specific alternative criteria, or other moderating provision.

(12) IMPLEMENTATION OF ADDITIONAL PROGRAMS.—

(a) The department may not implement, without prior legislative approval, any additional regulatory authority pursuant to s. 303(d) of the Clean Water Act or 40 C.F.R. part 130, if such implementation would result in water quality discharge regulation of activities not currently subject to regulation.

(b) Interim measures, best management practices, or other measures may be developed and voluntarily implemented pursuant to paragraph (7)(c) for any water body or segment for which a total maximum daily load or allocation has not been established. The implementation of such pollution control programs may be considered by the department in the determination made pursuant to subsection (4).

(13) RULE CHALLENGES.—In order to provide adequate due process while ensuring timely development of total maximum daily loads, proposed rules and orders authorized by this act are ineffective pending resolution of a s. 120.54(3), s. 120.56, s. 120.569, or s. 120.57 administrative proceeding. However, the department may go forward prior to resolution of such administrative proceedings with subsequent agency actions authorized by subsections (2)-(6) if the department can support and substantiate those actions using the underlying bases for the rules or orders without the benefit of any legal presumption favoring, or in deference to, the challenged rules or orders.

History.—s. 3, ch. 99-223; s. 10, ch. 99-353; s. 3, ch. 2000-130; s. 1, ch. 2001-74; s. 1, ch. 2002-165; s. 17, ch. 2002-295; s. 10, ch. 2003-265; s. 6, ch. 2005-166; s. 13, ch. 2005-291; s. 1, ch. 2006-76; s. 10, ch. 2006-289; s. 1, ch. 2008-189; s. 1, ch. 2013-70; s. 2, ch. 2013-146; s. 44, ch. 2015-2; s. 33, ch. 2016-1; s. 4, ch. 2016-130.



403.0675 - Progress reports.

403.0675 Progress reports.—On or before July 1 of each year, beginning in 2018:

(1) The department, in conjunction with the water management districts, shall post on its website and submit electronically an annual progress report to the Governor, the President of the Senate, and the Speaker of the House of Representatives on the status of each total maximum daily load, basin management action plan, minimum flow or minimum water level, and recovery or prevention strategy adopted pursuant to s. 403.067 or parts I and VIII of chapter 373. The report must include the status of each project identified to achieve a total maximum daily load or an adopted minimum flow or minimum water level, as applicable. If a report indicates that any of the 5-year, 10-year, or 15-year milestones, or the 20-year target date, if applicable, for achieving a total maximum daily load or a minimum flow or minimum water level will not be met, the report must include an explanation of the possible causes and potential solutions. If applicable, the report must include project descriptions, estimated costs, proposed priority ranking for project implementation, and funding needed to achieve the total maximum daily load or the minimum flow or minimum water level by the target date. Each water management district shall post the department’s report on its website.

(2) The Department of Agriculture and Consumer Services shall post on its website and submit electronically an annual progress report to the Governor, the President of the Senate, and the Speaker of the House of Representatives on the status of the implementation of the agricultural nonpoint source best management practices, including an implementation assurance report summarizing survey responses and response rates, site inspections, and other methods used to verify implementation of and compliance with best management practices pursuant to basin management action plans.

History.—s. 34, ch. 2016-1.



403.072 - Pollution Prevention Act.

403.072 Pollution Prevention Act.—Sections 403.072-403.074 may be cited as the “Pollution Prevention Act.”

History.—s. 25, ch. 91-305.



403.073 - Pollution prevention; state goal; agency programs; public education.

403.073 Pollution prevention; state goal; agency programs; public education.—

(1) It is a goal of the state that all its agencies, the State University System, community colleges, and all municipalities, counties, regional agencies, and special districts develop and implement strategies to prevent pollution, including public information programs and education programs.

(2) It is the policy of the state that pollution prevention is necessary for all materials and waste management activities.

History.—s. 26, ch. 91-305; s. 1, ch. 95-144; s. 48, ch. 2007-217.



403.074 - Technical assistance by the department.

403.074 Technical assistance by the department.—

(1) To help develop effective programs to eliminate or reduce the use of materials that are toxic to humans, plants, or animals and to prevent pollution at its source, the department shall implement and administer a program of technical assistance in pollution prevention to business, industry, agriculture, and state and local government.

(2) The program shall include onsite, nonregulatory technical assistance and shall promote and sponsor conferences on pollution prevention techniques. The program may be conducted in cooperation with trade associations, trade schools, the State University System, community colleges, or other appropriate entities.

(3) Proprietary information obtained by the department during a visit to provide onsite technical assistance requested under ss. 403.072-403.074 shall be treated in accordance with the provisions of s. 403.111, unless such confidentiality is waived by the party who requested the assistance.

History.—s. 27, ch. 91-305; s. 1, ch. 95-366; s. 49, ch. 2007-217.



403.075 - Legislative findings.

403.075 Legislative findings.—In addition to the declarations contained in s. 403.021, the Legislature finds that:

(1) Ecosystem management is a concept that includes coordinating the planning activities of state and other governmental units, land management, environmental permitting and regulatory programs, and voluntary programs, together with the needs of the business community, private landowners, and the public, as partners in a streamlined and effective program for the protection of the environment. It is particularly in the interest of persons residing and doing business within the boundaries of a particular ecosystem to share in the responsibility of ecosystem restoration or maintenance. The proper stewardship of an ecosystem by its affected residents will, in general, enhance the economic and social welfare of all Floridians by maintaining the natural beauty and functions of that ecosystem, which will, in turn, contribute to the beauty and function of larger inclusive ecosystems and add immeasurably to the quality of life and the economy of all Florida counties dependent on those ecosystems, thus serving a public purpose.

(2) Most ecosystems are subject to multiple governmental jurisdictions. Therefore, there is a need for a unified and stable mechanism to plan for restoration and continued long-term maintenance of ecosystems.

(3) It is in the public interest and serves a public purpose that the Department of Environmental Protection take a leading role among the agencies of the state in developing and implementing comprehensive ecosystem management solutions, in cooperation with both public and private regulated entities, which improves the integration between land use planning and regulation, and which achieves positive environmental results in an efficient and cost-effective manner.

History.—s. 26, ch. 97-164.



403.0752 - Ecosystem management agreements.

403.0752 Ecosystem management agreements.—

(1) Upon the request of an applicant, the secretary of the department is authorized to enter into an ecosystem management agreement regarding any environmental impacts with regulated entities to better coordinate the legal requirements and timelines applicable to a regulated activity, which may include permit processing, project construction, operations monitoring, enforcement actions, proprietary approvals, and compliance with development orders and regional and local comprehensive plans. Entering into an ecosystem management agreement shall be voluntary for both the regulated entity and the department.

(2) An ecosystem management agreement may be entered into by the department and regulated entities when the department determines that:

(a) Implementation of such agreement meets all applicable standards and criteria so that there is a net ecosystem benefit to the subject ecosystem more favorable than operation under applicable rules;

(b) Entry into such agreement will not interfere with the department’s obligations under any federally delegated or approved program;

(c) Implementation of the agreement will result in a reduction in overall risks to human health and the environment compared to activities conducted in the absence of the agreement; and

(d) Each regulated entity has certified to the department that it has in place internal environmental management systems or alternative internal controls sufficient to implement the agreement.

(3)(a) An ecosystem management agreement shall include provision for the department to terminate the agreement by written notice to all other parties to the agreement when the department demonstrates that:

1. There has been a material change in conditions from the original agreement such that the intended net ecosystem benefit is not being, and may not reasonably be expected to be, achieved through continuation of the agreement;

2. Continuation of the agreement will result in economic hardship or competitive disadvantage; or

3. A party has violated the terms of the agreement.

(b) Termination of an ecosystem management agreement by the department shall be subject to the requirements of ss. 120.569 and 120.57.

(c) The applicant for an ecosystem management agreement may terminate such agreement at any time. Governmental parties, other than the department, may withdraw in accordance with the terms of the agreement at any time, but may not terminate the agreement.

(4) An ecosystem management agreement may include incentives for participation and implementation by a regulated entity, including, but not limited to, any or all of the following:

(a) Coordinated regulatory contact per facility.

(b) Permitting process flexibility.

(c) Expedited permit processing.

(d) Alternative monitoring and reporting requirements.

(e) Coordinated permitting and inspections.

(f) Cooperative inspections that provide opportunity for informal resolution of compliance issues before enforcement action is initiated.

(g) Alternative means of environmental protection which provide for equivalent or reduced overall risk to human health and the environment and which are available under existing law such as variances, waivers, or other relief mechanisms.

(5) The Executive Director of the Department of Economic Opportunity, the Secretary of Transportation, the Commissioner of Agriculture, the Executive Director of the Fish and Wildlife Conservation Commission, and the executive directors of the water management districts are authorized to participate in the development of ecosystem management agreements with regulated entities and other governmental agencies as necessary to effectuate the provisions of this section. Local governments are encouraged to participate in ecosystem management agreements.

(6) The secretary of the department may form ecosystem management advisory teams for consultation and participation in the preparation of an ecosystem management agreement. The secretary shall request the participation of at least the state and regional and local government entities having regulatory authority over the activities to be subject to the ecosystem management agreement. Such teams may also include representatives of other participating or advisory government agencies, which may include regional planning councils, private landowners, public landowners and managers, public and private utilities, corporations, and environmental interests. Team members shall be selected in a manner that ensures adequate representation of the diverse interests and perspectives within the designated ecosystem. Participation by any department of state government is at the discretion of that agency.

(7) An application for a binding ecosystem management agreement shall include:

(a) The name and address of the applicant;

(b) The location and a description of the project; and

(c) All application materials required for any requested permit, license, approval, variance, or waiver under all applicable statutes and rules.

(8)(a) An applicant for a binding ecosystem management agreement shall, at the applicant’s own expense, publish a notice of its request to enter into the agreement in a newspaper of general circulation in the county in which the activity that is the subject of the agreement will be located or take place. Proof of publication shall be provided to the department by the applicant. Actual mailed notice of the application shall also be provided to owners of property adjacent to the activity that is the subject of the agreement and to any other person whose interest is known to the department or the applicant.

(b) A binding ecosystem management agreement is subject to the following requirements:

1. Notice of intent to enter into the agreement shall be published by the regulated entity in a newspaper of general circulation in each county where the ecosystem management area is located. The notice shall specifically identify any standards, rules, or other legal or regulatory requirements proposed to be subject to variance or waiver under the agreement and any permit, license, or approval to be granted. The notice shall include the opportunity to request a hearing on the agreement under the provisions of ss. 120.569 and 120.57.

2. Substantially affected persons may challenge the terms of the agreement and the proposed issuance of any permit, license, approval, variance, or waiver contained in the agreement pursuant to ss. 120.569 and 120.57.

3. A substantially affected person may challenge the subsequent issuance of any permit, license, approval, variance, or waiver pursuant to the agreement, but which is not contained in the agreement, pursuant to ss. 120.569 and 120.57. In any such proceeding, any relevant and material elements of the agreement shall be admissible.

4. Any substantial modification or amendment to the agreement shall be subject to the same processes as the original agreement.

(c) The parties to an ecosystem management agreement may elect to enter into a nonbinding agreement that does not constitute agency action. Such agreements shall be considered advisory in nature and are not binding on any party to the agreement. If such election is made, any permit, license, approval, waiver, or variance subsequently issued by an agency shall be subject to the provisions of chapter 120.

(d) Waivers and variances available under applicable statutes and rules may be granted as a part of a binding ecosystem management agreement.

(e) A person who requests a binding ecosystem management agreement and as a part of that request seeks a permit, license, approval, variance, or waiver that is subject to a statutory application review time limit waives her or his right to a default permit, license, approval, variance, or waiver.

(9) Implementation of this section by the department must be consistent with federally delegated programs and federal law.

History.—s. 27, ch. 97-164; s. 15, ch. 99-7; s. 203, ch. 99-245; s. 285, ch. 2011-142.



403.081 - Performance by other state agencies.

403.081 Performance by other state agencies.—All state agencies, including the Department of Health, shall be available to the department to perform, at its direction, the duties required of the department under this act.

History.—s. 9, ch. 67-436; ss. 19, 26, 35, ch. 69-106; s. 269, ch. 77-147; s. 359, ch. 94-356; s. 156, ch. 99-8.



403.085 - Sanitary sewage disposal units; advanced and secondary waste treatment; industrial waste treatment.

403.085 Sanitary sewage disposal units; advanced and secondary waste treatment; industrial waste treatment.—

(1) Neither the Department of Health nor any other state agency, county, special district, or municipality shall approve construction of any disposal well for sanitary sewage disposal which does not provide for secondary waste treatment and, in addition thereto, advanced waste treatment as deemed necessary and ordered by the department.

(2) Sanitary sewage disposal treatment plants which discharge effluent through disposal wells shall provide for secondary waste treatment and, in addition thereto, advanced waste treatment as deemed necessary and ordered by the Department of Environmental Protection. Failure to conform shall be punishable by a fine of $500 for each 24-hour day or fraction thereof that such failure is allowed to continue thereafter.

(3) Neither the Department of Health nor any other state agency, county, special district, or municipality shall approve construction of any ocean outfall, inland outfall, or disposal well for the discharge of industrial waste of any kind which does not provide for secondary waste treatment or such other treatment as is deemed necessary and ordered by the department.

(4) Industrial plants or facilities which discharge industrial waste of any kind through ocean outfalls, inland outfalls, or disposal wells shall provide for secondary waste treatment or such other waste treatment as deemed necessary and ordered by the former Department of Environmental Regulation. Failure to conform shall be punishable as provided in s. 403.161(2).

History.—ss. 1, 2, ch. 70-82; s. 2, ch. 71-137; s. 1, ch. 71-274; s. 270, ch. 77-147; s. 74, ch. 79-65; s. 360, ch. 94-356; s. 157, ch. 99-8; s. 11, ch. 2000-211; s. 5, ch. 2008-232.



403.086 - Sewage disposal facilities; advanced and secondary waste treatment.

403.086 Sewage disposal facilities; advanced and secondary waste treatment.—

(1)(a) Neither the Department of Health nor any other state agency, county, special district, or municipality shall approve construction of any facilities for sanitary sewage disposal which do not provide for secondary waste treatment and, in addition thereto, advanced waste treatment as deemed necessary and ordered by the department.

(b) No facilities for sanitary sewage disposal constructed after June 14, 1978, shall dispose of any wastes by deep well injection without providing for secondary waste treatment and, in addition thereto, advanced waste treatment deemed necessary by the department to protect adequately the beneficial use of the receiving waters.

(c) Notwithstanding any other provisions of this chapter or chapter 373, facilities for sanitary sewage disposal may not dispose of any wastes into Old Tampa Bay, Tampa Bay, Hillsborough Bay, Boca Ciega Bay, St. Joseph Sound, Clearwater Bay, Sarasota Bay, Little Sarasota Bay, Roberts Bay, Lemon Bay, or Charlotte Harbor Bay, or into any river, stream, channel, canal, bay, bayou, sound, or other water tributary thereto, without providing advanced waste treatment, as defined in subsection (4), approved by the department. This paragraph shall not apply to facilities which were permitted by February 1, 1987, and which discharge secondary treated effluent, followed by water hyacinth treatment, to tributaries of tributaries of the named waters; or to facilities permitted to discharge to the nontidally influenced portions of the Peace River.

(2) Any facilities for sanitary sewage disposal shall provide for secondary waste treatment and, in addition thereto, advanced waste treatment as deemed necessary and ordered by the Department of Environmental Protection. Failure to conform shall be punishable by a civil penalty of $500 for each 24-hour day or fraction thereof that such failure is allowed to continue thereafter.

(3) This section shall not be construed to prohibit or regulate septic tanks or other means of individual waste disposal which are otherwise subject to state regulation.

(4) For purposes of this section, the term “advanced waste treatment” means that treatment which will provide a reclaimed water product that:

(a) Contains not more, on a permitted annual average basis, than the following concentrations:

1. Biochemical Oxygen Demand
(CBOD5)..........5mg/l

2. Suspended Solids..........5mg/l

3. Total Nitrogen, expressed as N..........3mg/l

4. Total Phosphorus, expressed as P..........1mg/l

(b) Has received high level disinfection, as defined by rule of the department.

In those waters where the concentrations of phosphorus have been shown not to be a limiting nutrient or a contaminant, the department may waive or alter the compliance levels for phosphorus until there is a demonstration that phosphorus is a limiting nutrient or a contaminant.

(5)(a) Notwithstanding any other provisions of this chapter or chapter 373, when a reclaimed water product has been established to be in compliance with the standards set forth in subsection (4), that water shall be presumed to be allowable, and its discharge shall be permitted in the waters described in paragraph (1)(c) at a reasonably accessible point where such discharge results in minimal negative impact. This presumption may be overcome only by a demonstration that one or more of the following would occur:

1. That the discharge of reclaimed water that meets the standards set forth in subsection (4) will be, by itself, a cause of considerable degradation to an Outstanding Florida Water or to other waters and is not clearly in the public interest.

2. That the reclaimed water discharge will have a substantial negative impact on an approved shellfish harvesting area or a water used as a public domestic water supply.

3. That the increased volume of fresh water contributed by the reclaimed water product will seriously alter the natural fresh-salt water balance of the receiving water after reasonable opportunity for mixing.

(b) If one or more of the conditions described in subparagraphs (a)1.-3. have been demonstrated, remedies may include, but are not limited to, the following:

1. Require more stringent effluent limitations;

2. Order the point or method of discharge changed;

3. Limit the duration or volume of the discharge; or

4. Prohibit the discharge only if no other alternative is in the public interest.

(6) Any facility covered in paragraph (1)(c) shall be permitted to discharge if it meets the standards set forth in subsections (4) and (5). All of the facilities covered in paragraph (1)(c) shall be required to meet the standards set forth in subsections (4) and (5).

(7)(a) The department shall allow backup discharges pursuant to permit only. The backup discharge shall be limited to 30 percent of the permitted reuse capacity on an annual basis. For purposes of this subsection, a “backup discharge” is a surface water discharge that occurs as part of a functioning reuse system which has been permitted under department rules and which provides reclaimed water for irrigation of public access areas, residential properties, or edible food crops, or for industrial cooling or other acceptable reuse purposes. Backup discharges may occur during periods of reduced demand for reclaimed water in the reuse system.

(b) Notwithstanding any other provisions of this chapter or chapter 373, backup discharges of reclaimed water meeting the standards as set forth in subsection (4) shall be presumed to be allowable and shall be permitted in all waters in the state at a reasonably accessible point where such discharge results in minimal negative impact. Wet weather discharges as provided in s. 2(3)(c), chapter 90-262, Laws of Florida, shall include backup discharges as provided in this section. The presumption of the allowability of a backup discharge may be overcome only by a demonstration that one or more of the following conditions is present:

1. The discharge will be to an Outstanding Florida Water, except as provided in chapter 90-262, Laws of Florida;

2. The discharge will be to Class I or Class II waters;

3. The increased volume of fresh water contributed by a backup discharge will seriously alter the natural freshwater to saltwater balance of receiving waters after reasonable opportunity for mixing;

4. The discharge will be to a water body having a pollutant load reduction goal established by a water management district or the department, and the discharge will cause or contribute to a violation of the established goal;

5. The discharge fails to meet the requirements of the antidegradation policy contained in department rules; or

6. The discharge will be to waters that the department determines require more stringent nutrient limits than those set forth in subsection (4).

(c) Any backup discharge shall be subject to the provisions of the antidegradation policy contained in department rules.

(d) If one or more of the conditions described in paragraph (b) have been demonstrated, a backup discharge may still be allowed in conjunction with one or more of the remedies provided in paragraph (5)(b) or other suitable measures.

(e) The department shall allow lower levels of treatment of reclaimed water if the applicant affirmatively demonstrates that water quality standards will be met during periods of backup discharge and if all other requirements of this subsection are met.

(8) The department may require backflow prevention devices on potable water lines within reclaimed water service areas to protect public health and safety. The department shall establish rules that determine when backflow prevention devices on potable water lines are necessary and when such devices are not necessary.

(9) The Legislature finds that the discharge of domestic wastewater through ocean outfalls wastes valuable water supplies that should be reclaimed for beneficial purposes to meet public and natural systems demands. The Legislature also finds that discharge of domestic wastewater through ocean outfalls compromises the coastal environment, quality of life, and local economies that depend on those resources. The Legislature declares that more stringent treatment and management requirements for such domestic wastewater and the subsequent, timely elimination of ocean outfalls as a primary means of domestic wastewater discharge are in the public interest.

(a) The construction of new ocean outfalls for domestic wastewater discharge and the expansion of existing ocean outfalls for this purpose, along with associated pumping and piping systems, are prohibited. Each domestic wastewater ocean outfall shall be limited to the discharge capacity specified in the department permit authorizing the outfall in effect on July 1, 2008, which discharge capacity shall not be increased. Maintenance of existing, department-authorized domestic wastewater ocean outfalls and associated pumping and piping systems is allowed, subject to the requirements of this section. The department is directed to work with the United States Environmental Protection Agency to ensure that the requirements of this subsection are implemented consistently for all domestic wastewater facilities in the state which discharge through ocean outfalls.

(b) The discharge of domestic wastewater through ocean outfalls must meet advanced wastewater treatment and management requirements by December 31, 2018. For purposes of this subsection, the term “advanced wastewater treatment and management requirements” means the advanced waste treatment requirements set forth in subsection (4), a reduction in outfall baseline loadings of total nitrogen and total phosphorus which is equivalent to that which would be achieved by the advanced waste treatment requirements in subsection (4), or a reduction in cumulative outfall loadings of total nitrogen and total phosphorus occurring between December 31, 2008, and December 31, 2025, which is equivalent to that which would be achieved if the advanced waste treatment requirements in subsection (4) were fully implemented beginning December 31, 2018, and continued through December 31, 2025. The department shall establish the average baseline loadings of total nitrogen and total phosphorus for each outfall using monitoring data available for calendar years 2003 through 2007 and establish required loading reductions based on this baseline. The baseline loadings and required loading reductions of total nitrogen and total phosphorus shall be expressed as an average annual daily loading value. The advanced wastewater treatment and management requirements of this paragraph are deemed met for any domestic wastewater facility discharging through an ocean outfall on July 1, 2008, which has installed by December 31, 2018, a fully operational reuse system comprising 100 percent of the facility’s baseline flow on an annual basis for reuse activities authorized by the department.

(c)1. Each utility that had a permit for a domestic wastewater facility that discharged through an ocean outfall on July 1, 2008, must install, or cause to be installed, a functioning reuse system within the utility’s service area or, by contract with another utility, within Miami-Dade County, Broward County, or Palm Beach County by December 31, 2025. For purposes of this subsection, a “functioning reuse system” means an environmentally, economically, and technically feasible system that provides a minimum of 60 percent of a facility’s baseline flow on an annual basis for irrigation of public access areas, residential properties, or agricultural crops; aquifer recharge; groundwater recharge; industrial cooling; or other acceptable reuse purposes authorized by the department. For purposes of this subsection, the term “baseline flow” means the annual average flow of domestic wastewater discharging through the facility’s ocean outfall, as determined by the department, using monitoring data available for calendar years 2003 through 2007.

2. Flows diverted from facilities to other facilities that provide 100 percent reuse of the diverted flows before December 31, 2025, are considered to contribute to meeting the reuse requirement. For utilities operating more than one outfall, the reuse requirement may be apportioned between the facilities served by the outfalls, including flows diverted to other facilities for 100 percent reuse before December 31, 2025. Utilities that shared a common ocean outfall for the discharge of domestic wastewater on July 1, 2008, regardless of which utility operates the ocean outfall, are individually responsible for meeting the reuse requirement and may enter into binding agreements to share or transfer such responsibility among the utilities. If treatment in addition to the advanced wastewater treatment and management requirements described in paragraph (b) is needed to support a functioning reuse system, the treatment must be fully operational by December 31, 2025.

3. If a facility that discharges through an ocean outfall contracts with another utility to install a functioning reuse system, the department must approve any apportionment of the reuse generated from the new or expanded reuse system that is intended to satisfy all or a portion of the reuse requirements pursuant to subparagraph 1. If a contract is between two utilities that have reuse requirements pursuant to subparagraph 1., the reuse apportioned to each utility’s requirement may not exceed the total reuse generated by the new or expanded reuse system. A utility shall provide the department a copy of any contract with another utility that reflects an agreement between the utilities which is subject to the requirements of this subparagraph.

(d) The discharge of domestic wastewater through ocean outfalls is prohibited after December 31, 2025, except as a backup discharge that is part of a functioning reuse system or other wastewater management system authorized by the department. Except as otherwise provided in this subsection, a backup discharge may occur only during periods of reduced demand for reclaimed water in the reuse system, such as periods of wet weather, or as the result of peak flows from other wastewater management systems, and must comply with the advanced wastewater treatment and management requirements of paragraph (b). Peak flow backup discharges from other wastewater management systems may not cumulatively exceed 5 percent of a facility’s baseline flow, measured as a 5-year rolling average, and are subject to applicable secondary waste treatment and water-quality-based effluent limitations specified in department rules. If peak flow backup discharges are in compliance with the effluent limitations, the discharges are deemed to meet the advanced wastewater treatment and management requirements of this subsection.

(e) The holder of a department permit authorizing the discharge of domestic wastewater through an ocean outfall as of July 1, 2008, shall submit the following to the secretary of the department:

1. A detailed plan to meet the requirements of this subsection, including the identification of the technical, environmental, and economic feasibility of various reuse options; the identification of each land acquisition and facility necessary to provide for reuse of the domestic wastewater; an analysis of the costs to meet the requirements, including the level of treatment necessary to satisfy state water quality requirements and local water quality considerations and a cost comparison of reuse using flows from ocean outfalls and flows from other domestic wastewater sources; and a financing plan for meeting the requirements, including identifying any actions necessary to implement the financing plan, such as bond issuance or other borrowing, assessments, rate increases, fees, other charges, or other financing mechanisms. The plan must evaluate reuse demand in the context of future regional water supply demands, the availability of traditional water supplies, the need for development of alternative water supplies, the degree to which various reuse options offset potable water supplies, and other factors considered in the Lower East Coast Regional Water Supply Plan of the South Florida Water Management District. The plan must include a detailed schedule for the completion of all necessary actions and be accompanied by supporting data and other documentation. The plan must be submitted by July 1, 2013.

2. By July 1, 2016, an update of the plan required in subparagraph 1. documenting any refinements or changes in the costs, actions, or financing necessary to eliminate the ocean outfall discharge in accordance with this subsection or a written statement that the plan is current and accurate.

(f) By December 31, 2009, and by December 31 every 5 years thereafter, the holder of a department permit authorizing the discharge of domestic wastewater through an ocean outfall shall submit to the secretary of the department a report summarizing the actions accomplished to date and the actions remaining and proposed to meet the requirements of this subsection, including progress toward meeting the specific deadlines set forth in paragraphs (b) through (e). The report shall include the detailed schedule for and status of the evaluation of reuse and disposal options, preparation of preliminary design reports, preparation and submittal of permit applications, construction initiation, construction progress milestones, construction completion, initiation of operation, and continuing operation and maintenance.

(g) By July 1, 2010, and by July 1 every 5 years thereafter, the department shall submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives on the implementation of this subsection. In the report, the department shall summarize progress to date, including the increased amount of reclaimed water provided and potable water offsets achieved, and identify any obstacles to continued progress, including all instances of substantial noncompliance.

(h) The renewal of each permit that authorizes the discharge of domestic wastewater through an ocean outfall as of July 1, 2008, must be accompanied by an order in accordance with s. 403.088(2)(e) and (f) which establishes an enforceable compliance schedule consistent with the requirements of this subsection.

(i) An entity that diverts wastewater flow from a receiving facility that discharges domestic wastewater through an ocean outfall must meet the reuse requirement of paragraph (c). Reuse by the diverting entity of the diverted flows shall be credited to the diverting entity. The diverted flow shall also be correspondingly deducted from the receiving facility’s baseline flow from which the required reuse is calculated pursuant to paragraph (c), and the receiving facility’s reuse requirement shall be recalculated accordingly.

The department, the South Florida Water Management District, and the affected utilities must consider the information in the detailed plan in paragraph (e) for the purpose of adjusting, as necessary, the reuse requirements of this subsection. The department shall submit a report to the Legislature by February 15, 2015, containing recommendations for any changes necessary to the requirements of this subsection.

(10) The Legislature finds that the discharge of inadequately treated and managed domestic wastewater from dozens of small wastewater facilities and thousands of septic tanks and other onsite systems in the Florida Keys compromises the quality of the coastal environment, including nearshore and offshore waters, and threatens the quality of life and local economies that depend on those resources. The Legislature also finds that the only practical and cost-effective way to fundamentally improve wastewater management in the Florida Keys is for the local governments in Monroe County, including those special districts established for the purpose of collection, transmission, treatment, or disposal of sewage, to timely complete the wastewater or sewage treatment and disposal facilities initiated under the work program of Administration Commission rule 28-20, Florida Administrative Code, and the Monroe County Sanitary Master Wastewater Plan, dated June 2000. The Legislature therefore declares that the construction and operation of comprehensive central wastewater systems in accordance with this subsection is in the public interest. To give effect to those findings, the requirements of this subsection apply to all domestic wastewater facilities in Monroe County, including privately owned facilities, unless otherwise provided under this subsection.

(a) The discharge of domestic wastewater into surface waters is prohibited.

(b) Monroe County, each municipality, and those special districts established for the purpose of collection, transmission, treatment, or disposal of sewage in Monroe County shall complete the wastewater collection, treatment, and disposal facilities within its jurisdiction designated as hot spots in the Monroe County Sanitary Master Wastewater Plan, dated June 2000, specifically listed in Exhibits 6-1 through 6-3 of Chapter 6 of the plan and mapped in Exhibit F-1 of Appendix F of the plan. The required facilities and connections, and any additional facilities or other adjustments required by rules adopted by the Administration Commission under s. 380.0552, must be completed by December 31, 2015, pursuant to specific schedules established by the commission. Domestic wastewater facilities located outside local government and special district service areas must meet the treatment and disposal requirements of this subsection by December 31, 2015.

(c) After December 31, 2015, all new or expanded domestic wastewater discharges must comply with the treatment and disposal requirements of this subsection and department rules.

(d) Wastewater treatment facilities having design capacities:

1. Greater than or equal to 100,000 gallons per day must provide basic disinfection as defined by department rule and the level of treatment which, on a permitted annual average basis, produces an effluent that contains no more than the following concentrations:

a. Biochemical Oxygen Demand (CBOD5) of 5 mg/l.

b. Suspended Solids of 5 mg/l.

c. Total Nitrogen, expressed as N, of 3 mg/l.

d. Total Phosphorus, expressed as P, of 1 mg/l.

2. Less than 100,000 gallons per day must provide basic disinfection as defined by department rule and the level of treatment which, on a permitted annual average basis, produces an effluent that contains no more than the following concentrations:

a. Biochemical Oxygen Demand (CBOD5) of 10 mg/l.

b. Suspended Solids of 10 mg/l.

c. Total Nitrogen, expressed as N, of 10 mg/l.

d. Total Phosphorus, expressed as P, of 1 mg/l.

(e) Class V injection wells, as defined by department or Department of Health rule, must meet the following requirements and otherwise comply with department or Department of Health rules, as applicable:

1. If the design capacity of the facility is less than 1 million gallons per day, the injection well must be at least 90 feet deep and cased to a minimum depth of 60 feet or to such greater cased depth and total well depth as may be required by department rule.

2. Except as provided in subparagraph 3. for backup wells, if the design capacity of the facility is equal to or greater than 1 million gallons per day, each primary injection well must be cased to a minimum depth of 2,000 feet or to such greater depth as may be required by department rule.

3. If an injection well is used as a backup to a primary injection well, the following conditions apply:

a. The backup well may be used only when the primary injection well is out of service because of equipment failure, power failure, or the need for mechanical integrity testing or repair;

b. The backup well may not be used for more than a total of 500 hours during any 5-year period unless specifically authorized in writing by the department;

c. The backup well must be at least 90 feet deep and cased to a minimum depth of 60 feet, or to such greater cased depth and total well depth as may be required by department rule; and

d. Fluid injected into the backup well must meet the requirements of paragraph (d).

(f) The requirements of paragraphs (d) and (e) do not apply to:

1. Class I injection wells as defined by department rule, including any authorized mechanical integrity tests;

2. Authorized mechanical integrity tests associated with Class V wells as defined by department rule; or

3. The following types of reuse systems authorized by department rule:

a. Slow-rate land application systems;

b. Industrial uses of reclaimed water; and

c. Use of reclaimed water for toilet flushing, fire protection, vehicle washing, construction dust control, and decorative water features.

However, disposal systems serving as backups to reuse systems must comply with the other provisions of this subsection.

(g) For wastewater treatment facilities in operation as of July 1, 2010, which are located within areas to be served by Monroe County, municipalities in Monroe County, or those special districts established for the purpose of collection, transmission, treatment, or disposal of sewage but which are owned by other entities, the requirements of paragraphs (d) and (e) do not apply until January 1, 2016. Wastewater operating permits issued pursuant to this chapter and in effect for these facilities as of June 30, 2010, are extended until December 31, 2015, or until the facility is connected to a local government central wastewater system, whichever occurs first. Wastewater treatment facilities in operation after December 31, 2015, must comply with the treatment and disposal requirements of this subsection and department rules.

(h) If it is demonstrated that a discharge, even if the discharge is otherwise in compliance with this subsection, will cause or contribute to a violation of state water quality standards, the department shall:

1. Require more stringent effluent limitations;

2. Order the point or method of discharge changed;

3. Limit the duration or volume of the discharge; or

4. Prohibit the discharge.

(i) All sewage treatment facilities must monitor effluent for total nitrogen and total phosphorus concentration as required by department rule.

(j) The department shall require the levels of operator certification and staffing necessary to ensure proper operation and maintenance of sewage facilities.

(k) The department may adopt rules necessary to carry out this subsection.

(l) The authority of a local government, including a special district, to mandate connection of a wastewater facility, as defined by department rule, is governed by s. 4, chapter 99-395, Laws of Florida.

History.—ss. 1, 2, 3, ch. 71-259; s. 2, ch. 71-137; s. 1, ch. 72-58; s. 271, ch. 77-147; s. 1, ch. 78-206; s. 75, ch. 79-65; s. 1, ch. 80-371; s. 1, ch. 81-246; s. 262, ch. 81-259; s. 2, ch. 86-173; s. 1, ch. 87-303; s. 71, ch. 93-213; s. 2, ch. 94-153; s. 361, ch. 94-356; s. 158, ch. 99-8; s. 25, ch. 2000-153; s. 12, ch. 2000-211; s. 6, ch. 2008-232; s. 38, ch. 2010-205; s. 73, ch. 2013-15; s. 1, ch. 2013-31.



403.08601 - Leah Schad Memorial Ocean Outfall Program.

403.08601 Leah Schad Memorial Ocean Outfall Program.—The Legislature declares that as funds become available the state may assist the local governments and agencies responsible for implementing the Leah Schad Memorial Ocean Outfall Program pursuant to s. 403.086(9). Funds received from other sources provided for in law, the General Appropriations Act, from gifts designated for implementation of the plan from individuals, corporations, or other entities, or federal funds appropriated by Congress for implementation of the plan, may be deposited into an account of the Water Quality Assurance Trust Fund.

History.—s. 7, ch. 2008-232; s. 70, ch. 2015-229.



403.0862 - Discharge of waste from state groundwater cleanup operations to publicly owned treatment works.

403.0862 Discharge of waste from state groundwater cleanup operations to publicly owned treatment works.—

(1) Upon agreement between a local governmental agency and the department, treated waste resulting from the department’s cleanup or restoration of contaminated groundwater may be discharged to a publicly owned treatment works under the jurisdiction of the local governmental agency.

(2) Upon a demonstration by the local government that it incurred damages and costs, including attorney’s fees, as a result of the discharge from the department’s cleanup operations, the department shall pay for all actual damages and costs, including, but not limited to, the cost of bringing the facility into compliance with any state or federal requirements.

(3) Should the discharge from the department’s cleanup operations exceed agreed upon pretreatment limits, the department shall pay the local government an agreed upon sum for each occasion that the discharge exceeds pretreatment limits without proof of damages as required by subsection (2).

(4) The limitation on damages provided by s. 768.28(5) shall not apply to any obligation or payment which may become due under this section.

History.—s. 10, ch. 86-186.



403.087 - Permits; general issuance; denial; revocation; prohibition; penalty.

403.087 Permits; general issuance; denial; revocation; prohibition; penalty.—

(1) A stationary installation that is reasonably expected to be a source of air or water pollution must not be operated, maintained, constructed, expanded, or modified without an appropriate and currently valid permit issued by the department, unless exempted by department rule. In no event shall a permit for a water pollution source be issued for a term of more than 10 years, nor may an operation permit issued after July 1, 1992, for a major source of air pollution have a fixed term of more than 5 years. However, upon expiration, a new permit may be issued by the department in accordance with this chapter and the rules of the department.

(2) The department shall adopt, and may amend or repeal, rules for the issuance, denial, modification, and revocation of permits under this section.

(3) A renewal of an operation permit for a domestic wastewater treatment facility other than a facility regulated under the National Pollutant Discharge Elimination System (NPDES) Program under s. 403.0885 must be issued upon request for a term of up to 10 years, for the same fee and under the same conditions as a 5-year permit, in order to provide the owner or operator with a financial incentive, if:

(a) The waters from the treatment facility are not discharged to Class I municipal injection wells or the treatment facility is not required to comply with the federal standards under the Underground Injection Control Program under chapter 62-528 of the Florida Administrative Code;

(b) The treatment facility is not operating under a temporary operating permit or a permit with an accompanying administrative order and does not have any enforcement action pending against it by the United States Environmental Protection Agency, the department, or a local program approved under s. 403.182;

(c) The treatment facility has operated under an operation permit for 5 years and, for at least the preceding 2 years, has generally operated in conformance with the limits of permitted flows and other conditions specified in the permit;

(d) The department has reviewed the discharge-monitoring reports required under department rule and is satisfied that the reports are accurate;

(e) The treatment facility has generally met water quality standards in the preceding 2 years, except for violations attributable to events beyond the control of the treatment plant or its operator, such as destruction of equipment by fire, wind, or other abnormal events that could not reasonably be expected to occur; and

(f) The department, or a local program approved under s. 403.182, has conducted, in the preceding 12 months, an inspection of the facility and has verified in writing to the operator of the facility that it is not exceeding the permitted capacity and is in substantial compliance.

The department shall keep records of the number of 10-year permits applied for and the number and duration of permits issued for longer than 5 years.

(4) The department shall issue permits on such conditions as are necessary to effect the intent and purposes of this section.

(5) The department shall issue permits to construct, operate, maintain, expand, or modify an installation which may reasonably be expected to be a source of pollution only when it determines that the installation is provided or equipped with pollution control facilities that will abate or prevent pollution to the degree that will comply with the standards or rules adopted by the department, except as provided in s. 403.088 or s. 403.0872. However, separate construction permits shall not be required for installations permitted under s. 403.0885, except that the department may require an owner or operator proposing to construct, expand, or modify such an installation to submit for department review, as part of application for permit or permit modification, engineering plans, preliminary design reports, or other information 90 days prior to commencing construction. The department may also require the engineer of record or another registered professional engineer, within 30 days after construction is complete, to certify that the construction was completed in accordance with the plans submitted to the department, noting minor deviations which were necessary because of site-specific conditions.

(6)(a) The department shall require a processing fee in an amount sufficient, to the greatest extent possible, to cover the costs of reviewing and acting upon any application for a permit or request for site-specific alternative criteria or for an exemption from water quality criteria and to cover the costs of surveillance and other field services and related support activities associated with any permit or plan approval issued pursuant to this chapter. The department shall review the fees authorized under this chapter at least once every 5 years and shall adjust the fees upward, as necessary, within the fee caps established in this paragraph to reflect changes in the Consumer Price Index or similar inflation indicator. The department shall establish by rule the inflation index to be used for this purpose. In the event of deflation, the department shall consult with the Executive Office of the Governor and the Legislature to determine whether downward fee adjustments are appropriate based on the current budget and appropriation considerations. However, when an application is received without the required fee, the department shall acknowledge receipt of the application and shall immediately return the unprocessed application to the applicant and shall take no further action until the application is received with the appropriate fee. The department shall adopt a schedule of fees by rule, subject to the following limitations:

1. The fee for any of the following may not exceed $32,500:

a. Hazardous waste, construction permit.

b. Hazardous waste, operation permit.

c. Hazardous waste, postclosure permit, or clean closure plan approval.

d. Hazardous waste, corrective action permit.

2. The permit fee for a drinking water construction or operation permit, not including the operation license fee required under s. 403.861(7), shall be at least $500 and may not exceed $15,000.

3. The permit fee for a Class I injection well construction permit may not exceed $12,500.

4. The permit fee for any of the following permits may not exceed $10,000:

a. Solid waste, construction permit.

b. Solid waste, operation permit.

c. Class I injection well, operation permit.

5. The permit fee for any of the following permits may not exceed $7,500:

a. Air pollution, construction permit.

b. Solid waste, closure permit.

c. Domestic waste residuals, construction or operation permit.

d. Industrial waste, operation permit.

e. Industrial waste, construction permit.

6. The permit fee for any of the following permits may not exceed $5,000:

a. Domestic waste, operation permit.

b. Domestic waste, construction permit.

7. The permit fee for any of the following permits may not exceed $4,000:

a. Wetlands resource management—(dredge and fill and mangrove alteration).

b. Hazardous waste, research and development permit.

c. Air pollution, operation permit, for sources not subject to s. 403.0872.

d. Class III injection well, construction, operation, or abandonment permits.

8. The permit fee for a drinking water distribution system permit, including a general permit, shall be at least $500 and may not exceed $1,000.

9. The permit fee for Class V injection wells, construction, operation, and abandonment permits may not exceed $750.

10. The permit fee for domestic waste collection system permits may not exceed $500.

11. The permit fee for stormwater operation permits may not exceed $100.

12. Except as provided in subparagraph 8., the general permit fees for permits that require certification by a registered professional engineer or professional geologist may not exceed $500, and the general permit fee for other permit types may not exceed $100.

13. The fee for a permit issued pursuant to s. 403.816 is $5,000, and the fee for any modification of such permit requested by the applicant is $1,000.

14. The regulatory program and surveillance fees for facilities permitted pursuant to s. 403.088 or s. 403.0885, or for facilities permitted pursuant to s. 402 of the Clean Water Act, as amended, 33 U.S.C. ss. 1251 et seq., and for which the department has been granted administrative authority, shall be limited as follows:

a. The fees for domestic wastewater facilities shall not exceed $7,500 annually. The department shall establish a sliding scale of fees based on the permitted capacity and shall ensure smaller domestic waste dischargers do not bear an inordinate share of costs of the program.

b. The annual fees for industrial waste facilities shall not exceed $11,500. The department shall establish a sliding scale of fees based upon the volume, concentration, or nature of the industrial waste discharge and shall ensure smaller industrial waste dischargers do not bear an inordinate share of costs of the program.

c. The department may establish a fee, not to exceed the amounts in subparagraphs 5. and 6., to cover additional costs of review required for permit modification or construction engineering plans.

(b) If substantially similar air pollution sources are to be constructed or modified at the same facility, the applicant may submit a single application and permit fee for construction or modification of the sources at that facility. If substantially similar air pollution sources located at the same facility do not constitute a major source of air pollution subject to permitting under s. 403.0872, the applicant may submit a single application and permit fee for the operation of those sources. The department may develop, by rule, criteria for determining what constitutes substantially similar sources.

(c) The fee schedule shall be adopted by rule. The amount of each fee shall be reasonably related to the costs of permitting, field services, and related support activities for the particular permitting activity taking into consideration consistently applied standard cost-accounting principles and economies of scale. If the department requires, by rule or by permit condition, that a permit be renewed more frequently than once every 5 years, the permit fee shall be prorated based upon the permit fee schedule in effect at the time of permit renewal.

(d) Nothing in this subsection authorizes the construction or expansion of any stationary installation except to the extent specifically authorized by department permit or rule.

(e) For all domestic waste collection system permits and drinking water distribution system permits, the department shall adopt a fee schedule, by rule, based on a sliding scale relating to pipe diameter, length of the proposed main, or equivalent dwelling units, or any combination of these factors. The department shall require a separate permit application and fee for each noncontiguous project within the system.

(7) A permit issued pursuant to this section does not become a vested right in the permittee. The department may revoke any permit issued by it if it finds that the permitholder has:

(a) Submitted false or inaccurate information in the application for the permit;

(b) Violated law, department orders, rules, or conditions which directly relate to the permit;

(c) Failed to submit operational reports or other information required by department rule which directly relate to the permit and has refused to correct or cure such violations when requested to do so; or

(d) Refused lawful inspection under s. 403.091 at the facility authorized by the permit.

(8) The department shall not issue a permit to any person for the purpose of engaging in, or attempting to engage in, any activity relating to the extraction of solid minerals not exempt pursuant to chapter 211 within any state or national park or state or national forest when the activity will degrade the ambient quality of the waters of the state or the ambient air within those areas. In the event the Federal Government prohibits the mining or leasing of solid minerals on federal park or forest lands, then, and to the extent of such prohibition, this act shall not apply to those federal lands.

(9) A violation of this section is punishable as provided in this chapter.

(10) Effective July 1, 2008, the minimum fee amounts shall be the minimum fees prescribed in this section, and such fee amounts shall remain in effect until the effective date of fees adopted by rule by the department.

History.—s. 1, ch. 71-203; s. 4, ch. 74-133; s. 14, ch. 78-95; s. 14, ch. 82-27; s. 1, ch. 82-54; s. 1, ch. 82-122; s. 59, ch. 83-218; s. 24, ch. 84-338; s. 11, ch. 86-186; s. 2, ch. 87-125; s. 17, ch. 88-393; s. 29, ch. 91-305; s. 2, ch. 92-132; s. 72, ch. 93-213; s. 1, ch. 97-103; s. 20, ch. 97-236; s. 4, ch. 2000-304; s. 5, ch. 2003-173; s. 19, ch. 2008-150; s. 46, ch. 2009-21; s. 13, ch. 2012-205.



403.0871 - Florida Permit Fee Trust Fund.

403.0871 Florida Permit Fee Trust Fund.—There is established within the department a nonlapsing trust fund to be known as the “Florida Permit Fee Trust Fund.” All funds received from applicants for permits pursuant to ss. 161.041, 161.053, 161.0535, 403.087(6), and 403.861(7)(a) shall be deposited in the Florida Permit Fee Trust Fund and shall be used by the department with the advice and consent of the Legislature to supplement appropriations and other funds received by the department for the administration of its responsibilities under this chapter and chapter 161. In no case shall funds from the Florida Permit Fee Trust Fund be used for salary increases without the approval of the Legislature.

History.—s. 2, ch. 82-122; s. 12, ch. 86-186; s. 30, ch. 91-305; s. 362, ch. 94-356; s. 60, ch. 96-321; s. 21, ch. 97-236; s. 47, ch. 2009-21.



403.0872 - Operation permits for major sources of air pollution; annual operation license fee.

403.0872 Operation permits for major sources of air pollution; annual operation license fee.—Provided that program approval pursuant to 42 U.S.C. s. 7661a has been received from the United States Environmental Protection Agency, beginning January 2, 1995, each major source of air pollution, including electrical power plants certified under s. 403.511, must obtain from the department an operation permit for a major source of air pollution under this section. This operation permit is the only department operation permit for a major source of air pollution required for such source; provided, at the applicant’s request, the department shall issue a separate acid rain permit for a major source of air pollution that is an affected source within the meaning of 42 U.S.C. s. 7651a(1). Operation permits for major sources of air pollution, except general permits issued pursuant to s. 403.814, must be issued in accordance with the procedures contained in this section and in accordance with chapter 120; however, to the extent that chapter 120 is inconsistent with the provisions of this section, the procedures contained in this section prevail.

(1) For purposes of this section, a major source of air pollution means a stationary source of air pollution, or any group of stationary sources within a contiguous area and under common control, which emits any regulated air pollutant and which is:

(a) A major source within the meaning of 42 U.S.C. s. 7412(a)(1);

(b) A major stationary source or major emitting facility within the meaning of 42 U.S.C. s. 7602(j) or 42 U.S.C. subchapter I, part C or part D;

(c) An affected source within the meaning of 42 U.S.C. s. 7651a(1);

(d) An air pollution source subject to standards or regulations under 42 U.S.C. s. 7411 or s. 7412; provided that a source is not a major source solely because of its regulation under 42 U.S.C. s. 7412(r); or

(e) A stationary air pollution source belonging to a category designated as a 40 C.F.R. part 70 source by regulations adopted by the administrator of the United States Environmental Protection Agency under 42 U.S.C. ss. 7661 et seq. The department shall exempt those facilities that are subject to this section solely because they are subject to requirements under 42 U.S.C. s. 7411 or s. 7412 or solely because they are subject to reporting requirements under 42 U.S.C. s. 7412 for as long as the exemption is available under federal law.

(2) An application for an operation permit for a major source of air pollution must be submitted in accordance with rules of the department governing permit applications. The department shall adopt rules defining the timing, content, and distribution of an application for a permit under this section. A permit application processing fee is not required. The department may issue an operation permit for a major source of air pollution only when it has reasonable assurance that the source applies pollution control technology, including fuel or raw material selection, necessary to enable it to comply with the standards or rules adopted by the department or an approved compliance plan for that source. If two or more major air pollution sources that belong to the same Major Group as described in the Standard Industrial Classification Manual, 1987, are operated at a single site, the owner may elect to receive a single operation permit covering all such sources at the site.

(a) An application for a permit under this section is timely and complete if it is submitted in accordance with department rules governing the timing of applications and substantially addresses the information specified in completeness criteria determined by department rule in accordance with applicable regulations of the United States Environmental Protection Agency governing the contents of applications for permits under 42 U.S.C. s. 7661b(d). Unless the department requests additional information or otherwise notifies the applicant of incompleteness within 60 days after receipt of an application, the application is complete.

(b) Any permitted air pollution source that submits a timely and complete application for a permit under this section is entitled to operate in compliance with its existing air permit pending the conclusion of proceedings associated with its application. Notwithstanding the timing requirements of paragraph (c) and subsection (3), the department may process applications received during the first year of permit processing under this section, in a manner consistent with 42 U.S.C. s. 7661b(c).

(c) The department may request additional information necessary to process a permit application subsequent to a determination of completeness in accordance with s. 403.0876(1).

(3) Within 90 days after the date on which the department receives all information necessary to process an application for a permit under this section, the department shall issue a draft permit or a determination that the requested permit should be denied. A draft permit must contain all conditions that the department finds necessary to ensure that operation of the source will be in compliance with applicable law, rules, or compliance plans. If the department proposes to deny the permit application, the department’s determination must provide an explanation for the denial. The department shall furnish a copy of each draft permit to the United States Environmental Protection Agency and to any contiguous state whose air quality could be affected or which is within 50 miles of the source pursuant to procedures established by department rule.

(4) The department shall require the applicant to publish notice of any draft permit in accordance with department rule. The department must accept public comment with respect to a draft permit for 30 days following the date of notice publication. The notice must be published in a newspaper of general circulation as defined in s. 403.5115(2). If comments received during this period result in a change in the draft permit, the department must issue a revised draft permit, which shall be supplied to the United States Environmental Protection Agency and to any contiguous state whose air quality could be affected or which is within 50 miles of the source.

(5) Any person whose substantial interests are affected by a draft permit or the denial determination may request an administrative hearing under ss. 120.569 and 120.57, in accordance with the rules of the department. A draft permit must notify the permit applicant of any review process applicable to the permit decision of the department. The department shall prescribe, by rule, a suitable standard format for such notification.

(6) If a hearing is not requested under ss. 120.569 and 120.57, the draft permit will become the department’s proposed permit but does not become final until the time for federal review of the proposed permit has elapsed. The department shall furnish the United States Environmental Protection Agency a copy of each proposed permit and its written response to any comments regarding the permit submitted by contiguous states. If no objection to the proposed permit is made by the United States Environmental Protection Agency within the time established by 42 U.S.C. s. 7661d, the proposed permit must become final no later than 55 days after the date on which the proposed permit was mailed to the United States Environmental Protection Agency. The department shall issue a conformed copy of the final permit as soon as is practicable thereafter.

(7) If a draft permit is the subject of an administrative hearing under ss. 120.569 and 120.57, a proposed permit containing changes, if any, resulting from the hearing process, after the conclusion of the hearing, must be issued and a copy must be provided to the applicant, to the United States Environmental Protection Agency, and to any contiguous state whose air quality could be affected or which is within 50 miles of the source, as soon as practicable. The proposed permit shall not become final until the time for review, by the United States Environmental Protection Agency, of the proposed permit has elapsed. If comments from a contiguous state regarding the permit are received, the department must provide a written response to the applicant, to the state, and to the United States Environmental Protection Agency. If no objection to the proposed permit is made by the United States Environmental Protection Agency within the time established by 42 U.S.C. s. 7661d, the proposed permit must become final no later than 55 days after the date on which the proposed permit was mailed to the United States Environmental Protection Agency. The department shall issue a conformed copy of the final permit as soon as is practicable thereafter.

(8) If the administrator of the United States Environmental Protection Agency timely objects to a proposed permit under this section, the department must not issue a final permit until the objection is resolved or withdrawn. A copy of the written objection of the administrator must be provided to the permit applicant as soon as practicable after the department receives it. Within 45 days after the date on which the department serves the applicant with a copy of an objection by the United States Environmental Protection Agency to a proposed permit, the applicant may file a written reply to the objection. The written reply must include any supporting materials that the applicant desires to include in the record relevant to the issues raised by the objection. The written reply must be considered by the department in issuing a final permit to resolve the objection of the administrator. A final permit issued by the department to resolve an objection of the administrator is not subject to ss. 120.569 and 120.57.

(9) A final permit issued under this section is subject to judicial review under s. 120.68. If judicial review of a final permit results in material changes to the conditions of the permit, the department shall notify the United States Environmental Protection Agency and any state that is contiguous to this state whose air quality could be affected or that is within 50 miles of the source, pursuant to rules of the department.

(10) If the department is notified by the administrator of the United States Environmental Protection Agency that cause exists to terminate, modify, or revoke and reissue a permit under this section, the department shall, within 90 days after receipt of such notification, furnish to the administrator and the permittee a proposed determination of termination, modification, or revocation and reissuance as appropriate. Within 45 days after the date on which the department notifies the permittee that the United States Environmental Protection Agency proposes action regarding its permit, the permittee may file a written response concerning the proposed action. The written response must include any supporting materials that the permittee desires to include in the record relevant to the issues raised by the proposed action. The permittee’s written response must be considered by the department in formulating its proposed determination under this subsection.

(11) Each major source of air pollution permitted to operate in this state must pay between January 15 and April 1 of each year, upon written notice from the department, an annual operation license fee in an amount determined by department rule. The annual operation license fee shall be terminated immediately in the event the United States Environmental Protection Agency imposes annual fees solely to implement and administer the major source air-operation permit program in Florida under 40 C.F.R. s. 70.10(d).

(a) The annual fee must be assessed based upon the source’s previous year’s emissions and must be calculated by multiplying the applicable annual operation license fee factor times the tons of each regulated air pollutant actually emitted, as calculated in accordance with the department’s emissions computation and reporting rules. The annual fee shall only apply to those regulated pollutants,except carbon monoxide and greenhouse gases, for which an allowable numeric emission limiting standard is specified in the source’s most recent construction or operation permit; provided, however, that:

1. The license fee factor is $25 or another amount determined by department rule which ensures that the revenue provided by each year’s operation license fees is sufficient to cover all reasonable direct and indirect costs of the major stationary source air-operation permit program established by this section. The license fee factor may be increased beyond $25 only if the secretary of the department affirmatively finds that a shortage of revenue for support of the major stationary source air-operation permit program will occur in the absence of a fee factor adjustment. The annual license fee factor may never exceed $35.

2. The amount of each regulated air pollutant in excess of 4,000 tons per year emitted by any source, or group of sources belonging to the same Major Group as described in the Standard Industrial Classification Manual, 1987, may not be included in the calculation of the fee. Any source, or group of sources, which does not emit any regulated air pollutant in excess of 4,000 tons per year, is allowed a one-time credit not to exceed 25 percent of the first annual licensing fee for the prorated portion of existing air-operation permit application fees remaining upon commencement of the annual licensing fees.

3. If the department has not received the fee by March 1 of the calendar year, the permittee must be sent a written warning of the consequences for failing to pay the fee by April 1. If the fee is not postmarked by April 1 of the calendar year, the department shall impose, in addition to the fee, a penalty of 50 percent of the amount of the fee, plus interest on such amount computed in accordance with s. 220.807. The department may not impose such penalty or interest on any amount underpaid, provided that the permittee has timely remitted payment of at least 90 percent of the amount determined to be due and remits full payment within 60 days after receipt of notice of the amount underpaid. The department may waive the collection of underpayment and shall not be required to refund overpayment of the fee, if the amount due is less than 1 percent of the fee, up to $50. The department may revoke any major air pollution source operation permit if it finds that the permitholder has failed to timely pay any required annual operation license fee, penalty, or interest.

4. Notwithstanding the computational provisions of this subsection, the annual operation license fee for any source subject to this section shall not be less than $250, except that the annual operation license fee for sources permitted solely through general permits issued under s. 403.814 shall not exceed $50 per year.

5. Notwithstanding the provisions of s. 403.087(6)(a)5.a., authorizing air pollution construction permit fees, the department may not require such fees for changes or additions to a major source of air pollution permitted pursuant to this section, unless the activity triggers permitting requirements under Title I, Part C or Part D, of the federal Clean Air Act, 42 U.S.C. ss. 7470-7514a. Costs to issue and administer such permits shall be considered direct and indirect costs of the major stationary source air-operation permit program under s. 403.0873. The department shall, however, require fees pursuant to the provisions of s. 403.087(6)(a)5.a. for the construction of a new major source of air pollution that will be subject to the permitting requirements of this section once constructed and for activities triggering permitting requirements under Title I, Part C or Part D, of the federal Clean Air Act, 42 U.S.C. ss. 7470-7514a.

(b) Annual operation license fees collected by the department must be sufficient to cover all reasonable direct and indirect costs required to develop and administer the major stationary source air-operation permit program, which shall consist of the following elements to the extent that they are reasonably related to the regulation of major stationary air pollution sources, in accordance with United States Environmental Protection Agency regulations and guidelines:

1. Reviewing and acting upon any application for such a permit.

2. Implementing and enforcing the terms and conditions of any such permit, excluding court costs or other costs associated with any enforcement action.

3. Emissions and ambient monitoring.

4. Preparing generally applicable regulations or guidance.

5. Modeling, analyses, and demonstrations.

6. Preparing inventories and tracking emissions.

7. Implementing the Small Business Stationary Source Technical and Environmental Compliance Assistance Program.

8. Any audits conducted under paragraph (c).

(c) An audit of the major stationary source air-operation permit program must be conducted 2 years after the United States Environmental Protection Agency has given full approval of the program to ascertain whether the annual operation license fees collected by the department are used solely to support any reasonable direct and indirect costs as listed in paragraph (b). A program audit must be performed biennially after the first audit.

(12) Permits issued under this section must allow changes within a permitted facility without requiring a permit revision, if the changes are not physical changes in, or changes in the method of operation of, the facility which increase the amount of any air pollutant emitted by the facility or which result in the emission of any air pollutant not previously emitted by the facility, and the changes do not exceed the emissions allowable under the permit (whether expressed therein as a rate of emissions or in terms of total emissions), provided that the facility provides the administrator and the department with 30 days’ written, advance notice of the proposed changes. The department shall adopt rules implementing this flexibility requirement.

(13)(a) In order to ensure statewide consistency in the implementation of the national Acid Deposition Control Allowance Transfer System, a department district office or local pollution control program may not issue or administer permits under this section for any electrical power plant or any source that participates in the allowance transfer system.

(b) For emission units that are subject to continuous monitoring requirements under 42 U.S.C. ss. 7661-7661f or 40 C.F.R. part 75, compliance with nitrogen oxides emission limits shall be demonstrated based on a 30-day rolling average, except as specifically provided by 40 C.F.R. part 60 or part 76.

(14) In order to ensure statewide consistency in the permitting of major sources, a local pollution control program may not issue permits under this section for sources that belong to Major Group 26, Paper and Allied Products; for sources that belong to Major Group 28, Chemicals and Allied Products; or for sources that belong to Industry Number 2061, Cane Sugar, Except Refining, as defined in the Standard Industrial Classification Manual, 1987.

(15) Any permittee that operates in compliance with an air-operation permit issued under this section is deemed to be in compliance with applicable permit requirements of the Clean Air Act and all implementing state, local, and federal air pollution control rules and regulations and all provisions of this chapter, relating to air pollution, and rules adopted thereunder.

(16) The department shall adopt a rule to provide for a procedure for notice to the appropriate approved local pollution control programs, pursuant to s. 403.182, of any draft permits, amended draft permits, or final permits issued by the department.

(17) The administrator of the United States Environmental Protection Agency may intervene as a matter of right in any administrative or judicial proceeding relating to an operation permit for a major source of air pollution required under this section.

(18) The department shall require certification of all applications, submittals, and reports by a responsible official of a major source of air pollution and shall require the inclusion of those specific federal requirements listed at 42 U.S.C. s. 7661a(f)(1), (2), and (3) in all permits to which such terms apply.

History.—s. 3, ch. 92-132; s. 3, ch. 93-94; s. 2, ch. 94-321; s. 1, ch. 95-223; s. 3, ch. 95-292; s. 10, ch. 96-370; s. 130, ch. 96-410; s. 8, ch. 97-222; s. 22, ch. 97-236; s. 18, ch. 97-277; s. 26, ch. 2000-153; s. 59, ch. 2000-158; s. 13, ch. 2000-211; s. 13, ch. 2000-304; s. 17, ch. 2008-150; s. 85, ch. 2010-5; s. 18, ch. 2013-92.



403.0873 - Florida Air-Operation License Fee Account.

403.0873 Florida Air-Operation License Fee Account.—The “Florida Air-Operation License Fee Account” is established as a nonlapsing account within the Department of Environmental Protection’s Air Pollution Control Trust Fund. All license fees paid pursuant to s. 403.0872(11) shall be deposited in such account and must be used solely by the department and approved local programs under the advice and consent of the Legislature to pay the direct and indirect costs required to develop and administer the major stationary source air-operation permit program. Any approved local pollution control program that accepts funds from the department as reimbursement for services it performs in the implementation of the major source air-operation permit program, receives delegation from the department or the United States Environmental Protection Agency for implementation of the major source air-operation permit program, or performs functions, duties, or activities substantially similar to or duplicative of the services performed by the department or the United States Environmental Protection Agency in the implementation of the major source air-operation permit program is prohibited from collecting additional fees attributable to such services from any source permitted under s. 403.0872.

History.—s. 5, ch. 92-132; s. 3, ch. 94-321; s. 363, ch. 94-356.



403.08735 - Air emissions trading.

403.08735 Air emissions trading.—

(1) GENERIC AIR EMISSIONS BUBBLE RULE.—The department shall promulgate by July 1, 1996, a generic air emissions bubble rule to the fullest extent consistent with federal law that includes all elements necessary to obtain approval from the United States Environmental Protection Agency to administer the program. The generic air emissions bubble rule shall eliminate the need for case-by-case federal determinations on individual emissions trades within a single facility as individual State Implementation Plan revisions. For purposes of promulgating a generic air emissions bubble rule:

(a) The term “bubble” shall mean an air pollution control strategy which allows multiunit aggregate emission limits to be established within a facility, in lieu of unit-specific emission limits, on a pollutant-specific basis at the request of the facility owner or operator. The application of a bubble to a facility would allow emissions at one or more emissions points or units to fluctuate within a facility as long as the multiunit limit is not exceeded. Multiunit limits shall be established by aggregating unit-specific limits for all new or existing units being included in the bubble. The bubble shall also allow the department to establish, at the request of the owner or operator of a facility, alternative emission limits for individual units as long as the aggregated emissions limit for all involved units is not increased.

(b) The term “facility” shall mean all emissions units that are located on one or more contiguous or adjacent properties that are under common control of the same person or persons. For purposes of this section, the terms “plantwide” and “facilitywide” are used interchangeably.

(2) VOLUNTARY LIMITS ON AIR EMISSIONS.—The department shall adopt rules to allow facilities to voluntarily limit their emissions to avoid otherwise applicable requirements.

History.—s. 1, ch. 95-292; s. 36, ch. 99-5.



403.0874 - Air Pollution Control Trust Fund.

403.0874 Air Pollution Control Trust Fund.—

(1) The Air Pollution Control Trust Fund is established in and administered by the Department of Environmental Protection.

(2) Funds to be credited to and uses of the trust fund shall be administered in accordance with ss. 320.03, 376.60, 403.0872, and 403.0873.

(3) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of a fiscal year shall remain in the trust fund and shall be available for carrying out the purposes of the trust fund.

History.—s. 3, ch. 2015-8.



403.0875 - Citation of rule.

403.0875 Citation of rule.—In addition to any other provisions within this part or any rules promulgated hereunder, the permitting agency shall, when requesting information for a permit application pursuant to this part or such rules promulgated hereunder, cite a specific rule. If a request for information cannot be accompanied by a rule citation, failure to provide such information cannot be grounds to deny a permit.

History.—s. 7, ch. 79-161.



403.0876 - Permits; processing.

403.0876 Permits; processing.—

(1) Within 30 days after receipt of an application for a permit under this chapter, the department shall review the application and shall request submittal of all additional information the department is permitted by law to require. If the applicant believes any departmental request for additional information is not authorized by law or departmental rule, the applicant may request a hearing pursuant to ss. 120.569 and 120.57. Within 30 days after receipt of such additional information, the department shall review it and may request only that information needed to clarify such additional information or to answer new questions raised by or directly related to such additional information. If the applicant believes the request of the department for such additional information is not authorized by law or departmental rule, the department, at the applicant’s request, shall proceed to process the permit application.

(2)(a) A permit shall be approved or denied within 90 days after receipt of the original application, the last item of timely requested additional material, or the applicant’s written request to begin processing the permit application.

(b) The failure of the department to approve or deny a permit for an underground injection well, within the 90-day time period shall not result in the automatic approval or denial of the permit and shall not prevent the inclusion of specific permit conditions which are necessary to ensure compliance with applicable statutes and rules. If the department fails to approve or deny such a permit within the 90-day period, the applicant may petition for a writ of mandamus to compel the department to act consistently with applicable regulatory requirements.

(c) The failure of the department to approve or deny an application for an operation permit for a major source of air pollution, as defined in s. 403.0872, within the 90-day time period shall not result in the automatic approval or denial of the permit and shall not prevent the inclusion of specific permit conditions which are necessary to ensure compliance with applicable statutes and rules. If the department fails to approve or deny an operation permit for a major source of air pollution within the 90-day period specified in s. 403.0872, the applicant or a party who participated in the public comment process may petition for a writ of mandamus to compel the department to act.

(d) Permits issued pursuant to s. 403.088 or s. 403.0885 shall be processed in accordance with s. 403.0885(3).

(3)(a) The department shall establish a special unit for permit coordination and processing to provide expeditious processing of department permits which the district offices are unable to process expeditiously and to provide accelerated processing of certain permits or renewals for economic and operating stability. The ability of the department to process applications under this subsection in a more timely manner than allowed by subsections (1) and (2) is dependent upon the timely exchange of information between the applicant and the department and the intervention of outside parties as allowed by law. An applicant may request the processing of its permit application by the special unit if the application is from an area of high unemployment or low per capita income, is from a business or industry that is the primary employer within an area’s labor market, or is in an industry with respect to which the complexities involved in the review of the application require special skills uniquely available in the headquarters office. The department may require the applicant to waive the 90-day time limitation for department issuance or denial of the permit once for a period not to exceed 90 days. The department may require a special fee to cover the direct cost of processing special applications in addition to normal permit fees and costs. The special fee may not exceed $10,000 per permit required. Applications for renewal permits, but not applications for initial permits, required for facilities pursuant to the Electrical Power Plant Siting Act or the Florida Electric Transmission Line Siting Act may be processed under this subsection. Personnel staffing the special unit shall have lengthy experience in permit processing.

(b) At the applicant’s discretion and notwithstanding any other provisions of chapter 120, a permit processed under this subsection is subject to an expedited administrative hearing pursuant to ss. 120.569 and 120.57. To request such hearing, the applicant must notify the Division of Administrative Hearings, the department, and all other parties in writing within 15 days after his or her receipt of notice of assignment of an administrative law judge from the division. The division shall conduct a hearing within 45 days after receipt of the request for such expedited hearing.

History.—s. 2, ch. 80-66; s. 25, ch. 84-338; s. 13, ch. 86-186; s. 14, ch. 88-393; s. 6, ch. 92-132; s. 4, ch. 93-94; s. 73, ch. 93-213; s. 364, ch. 94-356; s. 131, ch. 96-410; s. 1006, ch. 97-103; s. 69, ch. 2006-230.



403.0877 - Certification by professionals regulated by the Department of Business and Professional Regulation.

403.0877 Certification by professionals regulated by the Department of Business and Professional Regulation.—

(1) Nothing in this section shall be construed as specific authority for a water management district or the department to require certification by a professional engineer licensed under chapter 471, a professional landscape architect licensed under part II of chapter 481, a professional geologist licensed under chapter 492, or a professional surveyor and mapper licensed under chapter 472, for an activity that is not within the definition or scope of practice of the regulated profession.

(2) If an application for a permit or license to conduct an activity regulated under this chapter, chapter 373, chapter 376, or any permitting program delegated to a water management district by a state agency, or to undertake corrective action of such activity or program ordered by the department or a water management district, requires the services of a professional as enumerated in subsection (1), the department or governing board of a water management district may require, by rule, in conjunction with such an application or any submittals required as a condition of granting a permit or license, or in conjunction with the order of corrective action, such certification by the professional as is necessary to ensure that the proposed activity or corrective action is designed, constructed, operated, and maintained in accordance with applicable law and rules of the department or district and in conformity with proper and sound design principles, or other such certification by the professional as may be necessary to ensure compliance with applicable law or rules of the department or district. The department or governing board of a water management district may further require as a condition of granting a permit or license, or in conjunction with ordering corrective action that the professional certify upon completion of the permitted or licensed activity or corrective action that such activity or corrective action has, to the best of his or her knowledge, been completed in substantial conformance with the plans and specifications approved by the department or board.

(3) The cost of such certifications by the professional shall be borne by the permittee or the person ordered to correct the permitted activity.

(4) A permitted or licensed activity or corrective action that is required to be so certified upon completion of the activity or action may not be placed into use or operation until the professional’s certificate is filed with the department or board.

History.—s. 9, ch. 89-324; s. 31, ch. 91-305; s. 115, ch. 94-119; s. 53, ch. 94-218; s. 2, ch. 97-103.



403.088 - Water pollution operation permits; conditions.

403.088 Water pollution operation permits; conditions.—

(1) Without the written authorization of the department, a person may not discharge any waste into the waters of the state which, by itself or in combination with the wastes of other sources, reduces the quality of the receiving waters below the classification established for such waters. However, this section does not prohibit the application of pesticides to such waters for the control of insects, aquatic weeds, algae, or other pests if the application is performed in accordance with this section.

(a) Upon execution of the agreement required in s. 487.163(3), the department may develop a permit or other authorization as required by 33 U.S.C. s. 1342 for the application of pesticides. A person must obtain such permit or other authorization before applying pesticides to the waters of the state.

(b) In consultation with the Department of Agriculture and Consumer Services and the Fish and Wildlife Conservation Commission, the department shall also develop a general permit under s. 403.0885(2), for the application of pesticides.

(c) The department shall also enter into agreements with the Department of Agriculture and Consumer Services in the case of insect or other pest control, and with the Fish and Wildlife Conservation Commission in the case of aquatic weed, other aquatic pests, or algae control. Such agreements must provide for public health, welfare, and safety, as well as environmental factors, and must ensure that pesticides applied to waters of the state are regulated uniformly, including provisions for the coordination of agency staff and resources, through the implementation of permitting, compliance, and enforcement activities under s. 403.0885 and this section. Pesticides that are approved for a particular use by the United States Environmental Protection Agency or by the Department of Agriculture and Consumer Services and applied in accordance with registered label instructions, state standards for such application, including any permit or other authorization required by this subsection, and the Florida Pesticide Law, part I of chapter 487, are allowed a temporary deviation from the acute toxicity provisions of the department’s rule establishing surface water quality standards, not to exceed the time necessary to control the target pests and only if the application does not reduce the quality of the receiving waters below the classification for such waters and is not likely to adversely affect any threatened or endangered species.

(2)(a) Any person intending to discharge wastes into waters of the state shall make application to the department for any appropriate permit required by this chapter. Application shall be made on a form prescribed by the department and shall contain such information as the department requires.

(b)1. If the department finds that the proposed discharge will reduce the quality of the receiving waters below the classification established for them, it shall deny the application and refuse to issue a permit. The department may not use the results from a field procedure or laboratory method to make such a finding or determine facility compliance unless the field procedure or laboratory method has been adopted by rule or noticed and approved by department order pursuant to department rule. Field procedures and laboratory methods must satisfy the quality assurance requirements of department rule and must produce data of known and verifiable quality. The results of field procedures and laboratory methods shall be evaluated for sources of uncertainty to assure suitability for the intended purposes as properly documented with each procedure or method.

2. If the department finds that the proposed discharge will not reduce the quality of the receiving waters below the classification established for them, it may issue an operation permit if it finds that such degradation is necessary or desirable under federal standards and under circumstances which are clearly in the public interest.

(c) A permit shall:

1. Specify the manner, nature, volume, and frequency of the discharge permitted;

2. Require proper operation and maintenance of any pollution abatement facility by qualified personnel in accordance with standards established by the department;

3. Contain such additional conditions, requirements, and restrictions as the department deems necessary to preserve and protect the quality of the receiving waters;

4. Be valid for the period of time specified therein; and

5. Constitute the state National Pollutant Discharge Elimination System permit when issued pursuant to the authority in s. 403.0885.

(d) An operation permit may be renewed upon application to the department if the discharge complies with permit conditions and applicable statutes and rules. No operation permit shall be renewed or issued if the department finds that the discharge will not comply with permit conditions or applicable statutes and rules.

(e) However, if the discharge will not meet permit conditions or applicable statutes and rules, the department may issue, renew, revise, or reissue the operation permit if:

1. The applicant is constructing, installing, or placing into operation, or has submitted plans and a reasonable schedule for constructing, installing, or placing into operation, an approved pollution abatement facility or alternative waste disposal system;

2. The applicant needs permission to pollute the waters within the state for a period of time necessary to complete research, planning, construction, installation, or operation of an approved and acceptable pollution abatement facility or alternative waste disposal system;

3. There is no present, reasonable, alternative means of disposing of the waste other than by discharging it into the waters of the state;

4. The granting of an operation permit will be in the public interest;

5. The discharge will not be unreasonably destructive to the quality of the receiving waters; or

6. A water quality credit trade that meets the requirements of s. 403.067.

(f) A permit issued, renewed, or reissued pursuant to paragraph (e) shall be accompanied by an order establishing a schedule for achieving compliance with all permit conditions. Such permit may require compliance with the accompanying order.

(g) The Legislature finds that the restoration of the South Florida ecosystem is in the public interest. Accordingly, whenever a facility to be constructed, operated, or maintained in accordance with s. 373.1501, s. 373.1502, s. 373.4595, or s. 373.4592 is subjected to permitting requirements pursuant to chapter 373 or this chapter, and the issuance of the initial permit for a new source, a new discharger, or a recommencing discharger is subjected to a request for hearing pursuant to s. 120.569, the administrative law judge may, upon motion by the permittee, issue a recommended order to the secretary who, within 5 days, shall issue an order authorizing the interim construction, operation, and maintenance of the facility if it complies with all uncontested conditions of the proposed permit and all other conditions recommended by the administrative law judge during the period until the final agency action on the permit.

1. An order authorizing such interim construction, operation, and maintenance shall be granted if requested by motion and no party opposes it.

2. If a party to the administrative hearing pursuant to ss. 120.569 and 120.57 opposes the motion, the administrative law judge shall issue a recommended order granting the motion if the administrative law judge finds that:

a. The facility is likely to receive the permit; and

b. The environment will not be irreparably harmed by the construction, operation, or maintenance of the facility pending final agency action on the permit.

3. Prior to granting a contested motion for interim construction, operation, or maintenance of a facility regulated or otherwise permitted by s. 373.1501, s. 373.1502, s. 373.4595, or s. 373.4592, the administrative law judge shall conduct a hearing using the summary hearing process defined in s. 120.574, which shall be mandatory for motions made pursuant to this paragraph. Notwithstanding the provisions of s. 120.574(1), summary hearing proceedings for these facilities shall begin within 30 days of the motion made by the permittee. Within 15 days of the conclusion of the summary proceeding, the administrative law judge shall issue a recommended order either denying or approving interim construction, operation, or maintenance of the facility, which shall be submitted to the secretary who shall within 5 days thereafter, enter an order granting or denying interim construction operation or maintenance of the facility. The order shall remain in effect until final agency action is taken on the permit.

(3)(a) The provisions of this section shall not be construed to repeal or restrict any other provisions of this chapter, but shall be cumulative thereto.

(b) This section shall not be construed to exempt any permittee from the pollution control requirements of any local air and water pollution control rule, regulation, ordinance, or code, or to authorize or allow any violation thereof.

(4) Notwithstanding any act to the contrary, if the discharge from any sewage disposal or treatment plant is permitted pursuant to this chapter and by a local pollution control program, the discharge shall be deemed lawful. Further, any person, firm, corporation, or public body that constructs, reconstructs, extends, or increases the capacity or volume of any sewage disposal or treatment plant pursuant to permits or authorizations under this chapter and through any local pollution control program shall not be subject to an action by the state attorney to restrain, enjoin, or otherwise prevent such construction, reconstruction, extension, or increase.

History.—ss. 2, 3, 5, ch. 71-203; s. 1, ch. 73-360; s. 5, ch. 74-133; s. 2, ch. 76-112; s. 1, ch. 77-174; s. 14, ch. 78-95; s. 2, ch. 78-98; s. 97, ch. 79-164; s. 60, ch. 83-218; s. 14, ch. 86-186; s. 74, ch. 93-213; s. 365, ch. 94-356; s. 1, ch. 97-98; s. 159, ch. 99-8; s. 1, ch. 99-11; s. 27, ch. 2000-153; s. 8, ch. 2001-172; s. 5, ch. 2004-64; s. 2, ch. 2008-189; s. 47, ch. 2009-86; ss. 4, 11, ch. 2010-277; HJR 5-A, Special Session A; s. 19, ch. 2013-92; s. 3, ch. 2013-146



403.0881 - Wastewater or reuse or disposal systems or water treatment works; construction permits.

403.0881 Wastewater or reuse or disposal systems or water treatment works; construction permits.—The department may issue construction permits under s. 403.087 for wastewater systems, treatment works, or reuse or disposal systems based upon review of a preliminary design report, application forms, and other required information, all of which shall be formulated by department rule. Detailed construction plans and specifications shall not be required prior to issuance of a permit or a modification to a permit required under s. 403.087 or an operation permit required under s. 403.0885 unless such plans and specifications are required to secure federal funding and the project is expected to receive federal funding. Upon a demonstration that a system constructed in accordance with a construction permit issued pursuant to s. 403.087 operates as designed, the department shall issue a permit for operation of the system. However, an operation permit may be issued prior to the initiation of discharge, provided the department has reasonable assurance, based on the system design, that the provisions of s. 403.088 will be met.

History.—s. 3, ch. 87-125; s. 75, ch. 93-213.



403.0882 - Discharge of demineralization concentrate.

403.0882 Discharge of demineralization concentrate.—

(1) The Legislature finds and declares that it is in the public interest to conserve and protect water resources, provide adequate water supplies and provide for natural systems, and promote brackish water demineralization as an alternative to withdrawals of freshwater groundwater and surface water by removing institutional barriers to demineralization and, through research, including demonstration projects, to advance water and water byproduct treatment technology, sound waste byproduct disposal methods, and regional solutions to water resources issues. In order to promote the state objective of alternative water supply development, including the use of demineralization technologies, and to encourage the conservation and protection of the state’s natural resources, the concentrate resulting from demineralization must be classified as potable water byproduct regardless of flow quantity and must be appropriately treated and discharged or reused.

(2) For the purposes of this section, the term:

(a) “Demineralization concentrate” means the concentrated byproduct water, brine, or reject water produced by ion exchange or membrane separation technologies such as reverse osmosis, membrane softening, ultrafiltration, membrane filtration, electrodialysis, and electrodialysis reversal used for desalination, softening, or reducing total dissolved solids during water treatment for public water supply purposes.

(b) “Small water utility business” means any facility that distributes potable water to two or more customers with a concentrate discharge of less than 50,000 gallons per day.

(3) The department shall initiate rulemaking no later than October 1, 2001, to address facilities that discharge demineralization concentrate. The department shall convene a technical advisory committee to assist in the development of the rules, which committee shall include one representative each from the demineralization industry, local government, water and wastewater utilities, the engineering profession, business, and environmental organizations. The technical advisory committee shall also include one member representing the five water management districts and one representative from the Fish and Wildlife Research Institute. In convening the technical advisory committee, consideration must be given to geographical balance. The rules must address, at a minimum:

(a) Permit application forms for concentrate disposal;

(b) Specific options and requirements for demineralization concentrate disposal, including a standardized list of effluent and monitoring parameters, which may be adjusted or expanded by the department as necessary to protect water quality;

(c) Specific requirements and accepted methods for evaluating mixing of effluent in receiving waters; and

(d) Specific toxicity provisions.

(4)(a) For facilities that discharge demineralization concentrate, the failure of whole effluent toxicity tests predominantly due to the presence of constituents naturally occurring in the source water, limited to calcium, potassium, sodium, magnesium, chloride, bromide, and other constituents designated by the department, may not be the basis for denial of a permit, denial of a permit renewal, revocation of a permit, or other enforcement action by the department as long as the volume of water necessary to achieve water quality standards is available within a distance not in excess of two times the natural water depth at the point of discharge under all flow conditions.

(b) If failure of whole effluent toxicity tests is due predominately to the presence of the naturally occurring constituents identified in paragraph (a), the department shall issue a permit for the demineralization concentrate discharge if:

1. The volume of water necessary to achieve water quality standards is available within a distance not in excess of two times the natural water depth at the point of discharge under all flow conditions; and

2. All other permitting requirements are met.

A variance for toxicity under the circumstance described in this paragraph is not required.

(c) Facilities that fail to meet the requirements of this subsection may be permitted in accordance with department rule, including all applicable moderating provisions such as variances, exemptions, and mixing zones.

(5) Blending of demineralization concentrate with reclaimed water shall be allowed in accordance with the department’s reuse rules.

(6) This subsection applies only to small water utility businesses.

(a) The discharge of demineralization concentrate from small water utility businesses is presumed to be allowable and permittable in all waters in the state if:

1. The discharge meets the effluent limitations in s. 403.086(4), except that high level disinfection is not required unless the presence of fecal coliforms in the source water will result in the discharge not meeting applicable water quality standards;

2. The discharge of demineralization concentrate achieves a minimum of 4-to-1 dilution within a distance not in excess of two times the natural water depth at the point of discharge under all flow conditions; and

3. The point of discharge is located at a reasonably accessible point that minimizes water quality impacts to the greatest extent possible.

(b) The presumption in paragraph (a) may be overcome only by a demonstration that one or more of the following conditions is present:

1. The discharge will be made directly into an Outstanding Florida Water, except as provided in chapter 90-262, Laws of Florida;

2. The discharge will be made directly to Class I or Class II waters;

3. The discharge will be made to a water body having a total maximum daily load established by the department and the discharge will cause or contribute to a violation of the established load;

4. The discharge fails to meet the requirements of the antidegradation policy contained in the department rules;

5. The discharge will be made to a sole-source aquifer;

6. The discharge fails to meet applicable surface water and groundwater quality standards; or

7. The results of any toxicity test performed by the applicant under paragraph (d) or by the department indicate that the discharge does not meet toxicity requirements at the boundary of the mixing zone under subparagraph (a)2.

(c) If one or more of the conditions in paragraph (b) has been demonstrated, the department may:

1. Require more stringent effluent limitations;

2. Require relocation of the discharge point or a change in the method of discharge;

3. Limit the duration or volume of the discharge; or

4. Prohibit the discharge if there is no alternative that meets the conditions of subparagraphs 1.-3.

(d) For facilities owned by small water utility businesses, the department may not:

1. Require those businesses to perform toxicity testing at other than the time of permit application, permit renewal, or any requested permit modification, unless the initial toxicity test or any subsequent toxicity test performed by the department does not meet toxicity requirements.

2. Require those businesses to obtain a water-quality-based effluent limitation determination.

(7) The department may adopt additional rules for the regulation of demineralization and to administer this section and s. 403.061(11)(b).

History.—s. 43, ch. 97-160; s. 1, ch. 2001-188; s. 12, ch. 2004-264.



403.0885 - Establishment of federally approved state National Pollutant Discharge Elimination System (NPDES) Program.

403.0885 Establishment of federally approved state National Pollutant Discharge Elimination System (NPDES) Program.—

(1) The Legislature finds and declares that it is in the public interest to promote effective and efficient regulation of the discharge of pollutants into waters of the state and eliminate duplication of permitting programs by the United States Environmental Protection Agency under s. 402 of the Clean Water Act, Pub. L. No. 92-500, as amended, 33 U.S.C. ss. 1251 et seq., and the department under this chapter. It is further found that state implementation of the federal NPDES program, with sufficient time for legislative revision prior to the implementation of the state NPDES permit program by the department, would promote the orderly establishment of a state-administered NPDES program. It is the specific intent of the Legislature that permit fees charged by the department for processing of federally approved NPDES permits be adequate to cover the entire cost to the department of program management, for reviewing and acting upon any permit application, and to cover the cost of surveillance and other field services of any permits issued pursuant to this section.

(2) The department is empowered to establish a state NPDES program in accordance with s. 402 of the Clean Water Act, as amended. The department shall have the power and authority to assume the NPDES permitting program from the United States Environmental Protection Agency and to implement the program, including the general permitting program under 40 C.F.R. s. 122.28 and the pretreatment program under 40 C.F.R. part 403, in accordance with s. 402(b) of the Clean Water Act, as amended, and 40 C.F.R. part 123. Variance, thermal variance, and provisions for relief from criteria set forth in the Clean Water Act, as amended, and corresponding United States Environmental Protection Agency regulations shall be part of the assumed NPDES permitting program. The department may not accept authorization to administer a state NPDES program for municipal stormwater for a period of 4 years following federal approval of the state NPDES program. The provisions governing upset and bypass conditions contained in 40 C.F.R. s. 122.41 shall apply to the state National Pollutant Discharge Elimination System Program. The state NPDES permit shall be the sole permit issued by the state under this chapter regulating the discharge of pollutants or wastes into surface waters within the state for discharges covered by the United States Environmental Protection Agency approved state NPDES program. This legislative authority is intended to be sufficient to enable the department to qualify for delegation of the federal NPDES program to the state and operate such program in accordance with federal law. Only that portion of the facility permit which authorizes a discharge pursuant to s. 402 of the Clean Water Act, as amended, shall be submitted to the United States Environmental Protection Agency for review under that section. To the extent other sections of this chapter apply and do not conflict with federal requirements, the application of such sections to discharges regulated under this section is not prohibited.

(3) An application for an NPDES permit and other approvals from the state relating to the permitted activity shall be granted or denied by the department within the time allowed for permit review under 40 C.F.R. part 124, subpart A. Other than for stormwater discharge permitting, the decision on issuance or denial of such permit may not be delegated to another agency or governmental authority. The department is specifically exempted from the time limitations provided in ss. 120.60 and 403.0876; provided that upon timely application for renewal, a permit issued under this section shall not expire until the application has been finally acted upon or until the last day for seeking judicial review of the agency order or a later date fixed by order of the reviewing court. However, if the department fails to render a permitting decision within the time allowed by 40 C.F.R. part 124, subpart A, or a memorandum of agreement executed by the department and the United States Environmental Protection Agency, whichever is shorter, the applicant may apply for an order from the circuit court requiring the department to render a decision within a specified time.

(4) The department shall respond, in writing, to any written comments on a pending application for a state NPDES permit which the department receives from the executive director, or his or her designee, of the Fish and Wildlife Conservation Commission on matters within the commenting agency’s jurisdiction. The department’s response shall not constitute agency action for purposes of ss. 120.569 and 120.57 or other provisions of chapter 120.

(5) Certified aquaculture activities under s. 597.004 that have individual production units whose annual production and water discharge are less than the parameters established by the NPDES program are exempt from wastewater management regulations. For purposes herein, the term “individual production units” shall be determined by rule of the Department of Agriculture and Consumer Services.

History.—s. 23, ch. 88-393; s. 16, ch. 92-132; s. 76, ch. 93-213; s. 366, ch. 94-356; s. 132, ch. 96-410; s. 1007, ch. 97-103; s. 16, ch. 98-203; s. 22, ch. 98-333; s. 204, ch. 99-245.



403.08852 - Clarification of requirements under rule 62-302.520(2), F.A.C.

403.08852 Clarification of requirements under rule 62-302.520(2), F.A.C.—For purposes of rule 62-302.520(2), Florida Administrative Code, new sources of heated water discharges shall include an expansion, modification, alteration, replacement, or repair of an existing source only if that charge increases the potential thermal loading to surface waters of the state by 10 percent or more compared to the potential thermal loading from that source as of August 1972.

History.—s. 6, ch. 95-215.



403.0891 - State, regional, and local stormwater management plans and programs.

403.0891 State, regional, and local stormwater management plans and programs.—The department, the water management districts, and local governments shall have the responsibility for the development of mutually compatible stormwater management programs.

(1) The department shall include goals in the water resource implementation rule for the proper management of stormwater.

(2) Each water management district to which the state’s stormwater management program is delegated shall establish district and, where appropriate, watershed or drainage basin stormwater management goals which are consistent with the goals adopted by the state and with plans adopted pursuant to ss. 373.451-373.4595, the Surface Water Improvement and Management Act.

(3)(a) Each local government required by chapter 163 to submit a comprehensive plan, whose plan is submitted after July 1, 1992, and the others when updated after July 1, 1992, in the development of its stormwater management program described by elements within its comprehensive plan shall consider the water resource implementation rule, district stormwater management goals, plans approved pursuant to the Surface Water Improvement and Management Act, ss. 373.451-373.4595, and technical assistance information provided by the water management districts pursuant to s. 373.711.

(b) Local governments are encouraged to consult with the water management districts, the Department of Transportation, and the department before adopting or updating their local government comprehensive plan or public facilities report as required by s. 189.08, whichever is applicable.

(4) The department, in coordination and cooperation with water management districts and local governments, shall conduct a continuing review of the costs of stormwater management systems and the effect on water quality and quantity, and fish and wildlife values. The department, the water management districts, and local governments shall use the review for planning purposes and to establish priorities for watersheds and stormwater management systems which require better management and treatment of stormwater with emphasis on the costs and benefits of needed improvements to stormwater management systems to better meet needs for flood protection and protection of water quality, and fish and wildlife values.

(5) The results of the review shall be maintained by the department and the water management districts and shall be provided to appropriate local governments or other parties on request. The results also shall be used in the development of the goals developed pursuant to subsections (1) and (2).

(6) The department and the Department of Economic Opportunity, in cooperation with local governments in the coastal zone, shall develop a model stormwater management program that could be adopted by local governments. The model program shall contain dedicated funding options, including a stormwater utility fee system based upon an equitable unit cost approach. Funding options shall be designed to generate capital to retrofit existing stormwater management systems, build new treatment systems, operate facilities, and maintain and service debt.

History.—s. 15, ch. 86-186; s. 32, ch. 89-279; s. 73, ch. 93-206; s. 367, ch. 94-356; s. 25, ch. 97-160; s. 23, ch. 2010-205; s. 62, ch. 2012-96; s. 86, ch. 2014-22.



403.0893 - Stormwater funding; dedicated funds for stormwater management.

403.0893 Stormwater funding; dedicated funds for stormwater management.—In addition to any other funding mechanism legally available to local government to construct, operate, or maintain stormwater systems, a county or municipality may:

(1) Create one or more stormwater utilities and adopt stormwater utility fees sufficient to plan, construct, operate, and maintain stormwater management systems set out in the local program required pursuant to s. 403.0891(3);

(2) Establish and set aside, as a continuing source of revenue, other funds sufficient to plan, construct, operate, and maintain stormwater management systems set out in the local program required pursuant to s. 403.0891(3); or

(3) Create, alone or in cooperation with counties, municipalities, and special districts pursuant to the Interlocal Cooperation Act, s. 163.01, one or more stormwater management system benefit areas. All property owners within said area may be assessed a per acreage fee to fund the planning, construction, operation, maintenance, and administration of a public stormwater management system for the benefited area. Any benefit area containing different land uses which receive substantially different levels of stormwater benefits shall include stormwater management system benefit subareas which shall be assessed different per acreage fees from subarea to subarea based upon a reasonable relationship to benefits received. The fees shall be calculated to generate sufficient funds to plan, construct, operate, and maintain stormwater management systems called for in the local program required pursuant to s. 403.0891(3). For fees assessed pursuant to this section, counties or municipalities may use the non-ad valorem levy, collection, and enforcement method as provided for in chapter 197.

History.—s. 16, ch. 86-186; s. 34, ch. 89-279.



403.0896 - Training and assistance for stormwater management system personnel.

403.0896 Training and assistance for stormwater management system personnel.—The Stormwater Management Assistance Consortium of the State University System, working in cooperation with the community colleges in the state, interested accredited private colleges and universities, the department, the water management districts, and local governments, shall develop training and assistance programs for persons responsible for designing, building, inspecting, or operating and maintaining stormwater management systems.

History.—s. 33, ch. 89-279.



403.091 - Inspections.

403.091 Inspections.—

(1)(a) Any duly authorized representative of the department may at any reasonable time enter and inspect, for the purpose of ascertaining the state of compliance with the law or rules and regulations of the department, any property, premises, or place, except a building which is used exclusively for a private residence, on or at which:

1. A hazardous waste generator, transporter, or facility or other air or water contaminant source;

2. A discharger, including any nondomestic discharger which introduces any pollutant into a publicly owned treatment works;

3. Any facility, as defined in s. 376.301; or

4. A resource recovery and management facility

is located or is being constructed or installed or where records which are required under this chapter, ss. 376.30-376.317, or department rule are kept.

(b) Any duly authorized representative may at reasonable times have access to and copy any records required under this chapter or ss. 376.30-376.317; inspect any monitoring equipment or method; sample for any pollutants as defined in s. 376.301, effluents, or wastes which the owner or operator of such source may be discharging or which may otherwise be located on or underlying the owner’s or operator’s property; and obtain any other information necessary to determine compliance with permit conditions or other requirements of this chapter, ss. 376.30-376.317, or department rules.

(c) No person shall refuse reasonable entry or access to any authorized representative of the department who requests entry for purposes of inspection and who presents appropriate credentials; nor shall any person obstruct, hamper, or interfere with any such inspection. The owner or operator of the premises shall receive a report, if requested, setting forth all facts found which relate to compliance status.

(2) An inspection pursuant to subsection (1) may be conducted only after:

(a) Consent for the inspection is received from the owner, operator, or person in charge; or

(b) The appropriate inspection warrant as provided in this section is obtained.

(3)(a) An inspection warrant as authorized by this chapter may be issued by a judge of any county court or circuit court of this state which has jurisdiction of the place or thing to be searched.

(b) Upon proper affidavit being made, an inspection warrant may be issued under the provisions of this chapter or ss. 376.30-376.317:

1. When it appears that the properties to be inspected may be connected with or contain evidence of the violation of any of the provisions of this chapter or ss. 376.30-376.317 or any rule properly promulgated thereunder; or

2. When the inspection sought is an integral part of a larger scheme of systematic routine inspections which are necessary to, and consistent with, the continuing efforts of the department to ensure compliance with the provisions of this chapter or ss. 376.30-376.317 and any rules adopted thereunder.

(c) The judge shall, before issuing the warrant, have the application for the warrant duly sworn to and subscribed by a representative of the department; and may receive further testimony from witnesses, supporting affidavits, or depositions in writing to support the application. The affidavit and further proof, if had or required, shall set forth the facts tending to establish the grounds specified in paragraph (b) or the reasons for believing that such grounds exist.

(d) Upon examination of the application and proofs submitted and if satisfied that cause exists for the issuing of the inspection warrant, the judge shall thereupon issue a warrant, signed by him or her with the name of his or her office, to any department representative, which warrant will authorize the representative forthwith to inspect the property described in the warrant.

History.—s. 10, ch. 67-436; ss. 26, 35, ch. 69-106; s. 1, ch. 80-302; s. 6, ch. 82-27; s. 26, ch. 84-338; s. 25, ch. 86-159; s. 9, ch. 89-188; s. 69, ch. 91-221; s. 3, ch. 97-103; s. 81, ch. 2007-5.



403.092 - Package sewage treatment facilities; inspection.

403.092 Package sewage treatment facilities; inspection.—The department shall implement a program to conduct regular and continuing inspection of package sewage treatment facilities. To the greatest extent possible consistent with the abilities and the financial resources of local governments, the inspection program shall be delegated to local governments.

History.—s. 4, ch. 83-310; s. 368, ch. 94-356.



403.111 - Confidential records.

403.111 Confidential records.—

(1) Any information, other than effluent data and those records described in 42 U.S.C. s. 7661a(b)(8), relating to secret processes or secret methods of manufacture or production, or relating to costs of production, profits, or other financial information which is otherwise not public record, which may be required, ascertained, or discovered by inspection or investigation shall be exempt from the provisions of s. 119.07(1), shall not be disclosed in public hearings, and shall be kept confidential by any member, officer, or employee of the department, upon a showing satisfactory to the department that the information should be kept confidential. The person from whom the information is obtained must request that the department keep such information confidential and must inform the department of the basis for the claim of confidentiality. The department shall, subject to notice and opportunity for hearing, determine whether the information requested to be kept confidential should or should not be kept confidential. The department shall determine whether the information submitted should be kept confidential pursuant to the public purpose test as stated in 1s. 119.14(4)(b)3.

(2) Nothing in this section shall be construed to prevent the use of such records in judicial or administrative proceedings when ordered to be produced by appropriate subpoena or by order of the court or an administrative law judge. No such subpoena or order of the court or administrative law judge shall abridge or alter the rights or remedies of persons affected in the protection of trade secrets or secret processes, in the manner provided by law, and such persons affected may take any and all steps available by law to protect such trade secrets or processes.

(3) Information submitted by or required of permit applicants or permittees pursuant to s. 403.0885 is not subject to the provisions of this section but is subject to the provisions of 40 C.F.R. s. 122.7.

History.—s. 12, ch. 67-436; ss. 26, 35, ch. 69-106; s. 6, ch. 74-133; s. 1, ch. 90-74; s. 5, ch. 93-94; s. 77, ch. 93-213; s. 239, ch. 96-406; s. 133, ch. 96-410.

1Note.—Repealed by s. 1, ch. 95-217.



403.121 - Enforcement; procedure; remedies.

403.121 Enforcement; procedure; remedies.—The department shall have the following judicial and administrative remedies available to it for violations of this chapter, as specified in s. 403.161(1).

(1) Judicial remedies:

(a) The department may institute a civil action in a court of competent jurisdiction to establish liability and to recover damages for any injury to the air, waters, or property, including animal, plant, and aquatic life, of the state caused by any violation.

(b) The department may institute a civil action in a court of competent jurisdiction to impose and to recover a civil penalty for each violation in an amount of not more than $10,000 per offense. However, the court may receive evidence in mitigation. Each day during any portion of which such violation occurs constitutes a separate offense.

(c) Except as provided in paragraph (2)(c), it shall not be a defense to, or ground for dismissal of, these judicial remedies for damages and civil penalties that the department has failed to exhaust its administrative remedies, has failed to serve a notice of violation, or has failed to hold an administrative hearing prior to the institution of a civil action.

(2) Administrative remedies:

(a) The department may institute an administrative proceeding to establish liability and to recover damages for any injury to the air, waters, or property, including animal, plant, or aquatic life, of the state caused by any violation. The department may order that the violator pay a specified sum as damages to the state. Judgment for the amount of damages determined by the department may be entered in any court having jurisdiction thereof and may be enforced as any other judgment.

(b) If the department has reason to believe a violation has occurred, it may institute an administrative proceeding to order the prevention, abatement, or control of the conditions creating the violation or other appropriate corrective action. Except for violations involving hazardous wastes, asbestos, or underground injection, the department shall proceed administratively in all cases in which the department seeks administrative penalties that do not exceed $10,000 per assessment as calculated in accordance with subsections (3), (4), (5), (6), and (7). Pursuant to 42 U.S.C. s. 300g-2, the administrative penalty assessed pursuant to subsection (3), subsection (4), or subsection (5) against a public water system serving a population of more than 10,000 shall be not less than $1,000 per day per violation. The department shall not impose administrative penalties in excess of $10,000 in a notice of violation. The department shall not have more than one notice of violation seeking administrative penalties pending against the same party at the same time unless the violations occurred at a different site or the violations were discovered by the department subsequent to the filing of a previous notice of violation.

(c) An administrative proceeding shall be instituted by the department’s serving of a written notice of violation upon the alleged violator by certified mail. If the department is unable to effect service by certified mail, the notice of violation may be hand delivered or personally served in accordance with chapter 48. The notice shall specify the provision of the law, rule, regulation, permit, certification, or order of the department alleged to be violated and the facts alleged to constitute a violation thereof. An order for corrective action, penalty assessment, or damages may be included with the notice. When the department is seeking to impose an administrative penalty for any violation by issuing a notice of violation, any corrective action needed to correct the violation or damages caused by the violation must be pursued in the notice of violation or they are waived. However, no order shall become effective until after service and an administrative hearing, if requested within 20 days after service. Failure to request an administrative hearing within this time period shall constitute a waiver thereof, unless the respondent files a written notice with the department within this time period opting out of the administrative process initiated by the department to impose administrative penalties. Any respondent choosing to opt out of the administrative process initiated by the department in an action that seeks the imposition of administrative penalties must file a written notice with the department within 20 days after service of the notice of violation opting out of the administrative process. A respondent’s decision to opt out of the administrative process does not preclude the department from initiating a state court action seeking injunctive relief, damages, and the judicial imposition of civil penalties.

(d) If a person timely files a petition challenging a notice of violation, that person will thereafter be referred to as the respondent. The hearing requested by the respondent shall be held within 180 days after the department has referred the initial petition to the Division of Administrative Hearings unless the parties agree to a later date. The department has the burden of proving with the preponderance of the evidence that the respondent is responsible for the violation. No administrative penalties should be imposed unless the department satisfies that burden. Following the close of the hearing, the administrative law judge shall issue a final order on all matters, including the imposition of an administrative penalty. When the department seeks to enforce that portion of a final order imposing administrative penalties pursuant to s. 120.69, the respondent shall not assert as a defense the inappropriateness of the administrative remedy. The department retains its final-order authority in all administrative actions that do not request the imposition of administrative penalties.

(e) After filing a petition requesting a formal hearing in response to a notice of violation in which the department imposes an administrative penalty, a respondent may request that a private mediator be appointed to mediate the dispute by contacting the Florida Conflict Resolution Consortium within 10 days after receipt of the initial order from the administrative law judge. The Florida Conflict Resolution Consortium shall pay all of the costs of the mediator and for up to 8 hours of the mediator’s time per case at $150 per hour. Upon notice from the respondent, the Florida Conflict Resolution Consortium shall provide to the respondent a panel of possible mediators from the area in which the hearing on the petition would be heard. The respondent shall select the mediator and notify the Florida Conflict Resolution Consortium of the selection within 15 days of receipt of the proposed panel of mediators. The Florida Conflict Resolution Consortium shall provide all of the administrative support for the mediation process. The mediation must be completed at least 15 days before the final hearing date set by the administrative law judge.

(f) In any administrative proceeding brought by the department, the prevailing party shall recover all costs as provided in ss. 57.041 and 57.071. The costs must be included in the final order. The respondent is the prevailing party when an order is entered awarding no penalties to the department and such order has not been reversed on appeal or the time for seeking judicial review has expired. The respondent shall be entitled to an award of attorney’s fees if the administrative law judge determines that the notice of violation issued by the department seeking the imposition of administrative penalties was not substantially justified as defined in s. 57.111(3)(e). No award of attorney’s fees as provided by this subsection shall exceed $15,000.

(g) Nothing herein shall be construed as preventing any other legal or administrative action in accordance with law. Nothing in this subsection shall limit the department’s authority provided in ss. 403.131, 403.141, and this section to judicially pursue injunctive relief. When the department exercises its authority to judicially pursue injunctive relief, penalties in any amount up to the statutory maximum sought by the department must be pursued as part of the state court action and not by initiating a separate administrative proceeding. The department retains the authority to judicially pursue penalties in excess of $10,000 for violations not specifically included in the administrative penalty schedule, or for multiple or multiday violations alleged to exceed a total of $10,000. The department also retains the authority provided in ss. 403.131, 403.141, and this section to judicially pursue injunctive relief and damages, if a notice of violation seeking the imposition of administrative penalties has not been issued. The department has the authority to enter into a settlement, either before or after initiating a notice of violation, and the settlement may include a penalty amount different from the administrative penalty schedule. Any case filed in state court because it is alleged to exceed a total of $10,000 in penalties may be settled in the court action for less than $10,000.

(h) Chapter 120 shall apply to any administrative action taken by the department or any delegated program pursuing administrative penalties in accordance with this section.

(3) Except for violations involving hazardous wastes, asbestos, or underground injection, administrative penalties must be calculated according to the following schedule:

(a) For a drinking water contamination violation, the department shall assess a penalty of $2,000 for a Maximum Containment Level (MCL) violation; plus $1,000 if the violation is for a primary inorganic, organic, or radiological Maximum Contaminant Level or it is a fecal coliform bacteria violation; plus $1,000 if the violation occurs at a community water system; and plus $1,000 if any Maximum Contaminant Level is exceeded by more than 100 percent. For failure to obtain a clearance letter prior to placing a drinking water system into service when the system would not have been eligible for clearance, the department shall assess a penalty of $3,000.

(b) For failure to obtain a required wastewater permit, other than a permit required for surface water discharge, the department shall assess a penalty of $1,000. For a domestic or industrial wastewater violation not involving a surface water or groundwater quality violation, the department shall assess a penalty of $2,000 for an unpermitted or unauthorized discharge or effluent-limitation exceedance. For an unpermitted or unauthorized discharge or effluent-limitation exceedance that resulted in a surface water or groundwater quality violation, the department shall assess a penalty of $5,000.

(c) For a dredge and fill or stormwater violation, the department shall assess a penalty of $1,000 for unpermitted or unauthorized dredging or filling or unauthorized construction of a stormwater management system against the person or persons responsible for the illegal dredging or filling, or unauthorized construction of a stormwater management system plus $2,000 if the dredging or filling occurs in an aquatic preserve, Outstanding Florida Water, conservation easement, or Class I or Class II surface water, plus $1,000 if the area dredged or filled is greater than one-quarter acre but less than or equal to one-half acre, and plus $1,000 if the area dredged or filled is greater than one-half acre but less than or equal to one acre. The administrative penalty schedule shall not apply to a dredge and fill violation if the area dredged or filled exceeds one acre. The department retains the authority to seek the judicial imposition of civil penalties for all dredge and fill violations involving more than one acre. The department shall assess a penalty of $3,000 for the failure to complete required mitigation, failure to record a required conservation easement, or for a water quality violation resulting from dredging or filling activities, stormwater construction activities or failure of a stormwater treatment facility. For stormwater management systems serving less than 5 acres, the department shall assess a penalty of $2,000 for the failure to properly or timely construct a stormwater management system. In addition to the penalties authorized in this subsection, the department shall assess a penalty of $5,000 per violation against the contractor or agent of the owner or tenant that conducts unpermitted or unauthorized dredging or filling. For purposes of this paragraph, the preparation or signing of a permit application by a person currently licensed under chapter 471 to practice as a professional engineer shall not make that person an agent of the owner or tenant.

(d) For mangrove trimming or alteration violations, the department shall assess a penalty of $5,000 per violation against the contractor or agent of the owner or tenant that conducts mangrove trimming or alteration without a permit as required by s. 403.9328. For purposes of this paragraph, the preparation or signing of a permit application by a person currently licensed under chapter 471 to practice as a professional engineer shall not make that person an agent of the owner or tenant.

(e) For solid waste violations, the department shall assess a penalty of $2,000 for the unpermitted or unauthorized disposal or storage of solid waste; plus $1,000 if the solid waste is Class I or Class III (excluding yard trash) or if the solid waste is construction and demolition debris in excess of 20 cubic yards, plus $1,000 if the waste is disposed of or stored in any natural or artificial body of water or within 500 feet of a potable water well, plus $1,000 if the waste contains PCB at a concentration of 50 parts per million or greater; untreated biomedical waste; friable asbestos greater than 1 cubic meter which is not wetted, bagged, and covered; used oil greater than 25 gallons; or 10 or more lead acid batteries. The department shall assess a penalty of $3,000 for failure to properly maintain leachate control; unauthorized burning; failure to have a trained spotter on duty at the working face when accepting waste; failure to provide access control for three consecutive inspections. The department shall assess a penalty of $2,000 for failure to construct or maintain a required stormwater management system.

(f) For an air emission violation, the department shall assess a penalty of $1,000 for an unpermitted or unauthorized air emission or an air-emission-permit exceedance, plus $1,000 if the emission results in an air quality violation, plus $3,000 if the emission was from a major source and the source was major for the pollutant in violation; plus $1,000 if the emission was more than 150 percent of the allowable level.

(g) For storage tank system and petroleum contamination violations, the department shall assess a penalty of $5,000 for failure to empty a damaged storage system as necessary to ensure that a release does not occur until repairs to the storage system are completed; when a release has occurred from that storage tank system; for failure to timely recover free product; or for failure to conduct remediation or monitoring activities until a no-further-action or site-rehabilitation completion order has been issued. The department shall assess a penalty of $3,000 for failure to timely upgrade a storage tank system. The department shall assess a penalty of $2,000 for failure to conduct or maintain required release detection; failure to timely investigate a suspected release from a storage system; depositing motor fuel into an unregistered storage tank system; failure to timely assess or remediate petroleum contamination; or failure to properly install a storage tank system. The department shall assess a penalty of $1,000 for failure to properly operate, maintain, or close a storage tank system.

(4) In an administrative proceeding, in addition to the penalties that may be assessed under subsection (3), the department shall assess administrative penalties according to the following schedule:

(a) For failure to satisfy financial responsibility requirements or for violation of s. 377.371(1), $5,000.

(b) For failure to install, maintain, or use a required pollution control system or device, $4,000.

(c) For failure to obtain a required permit before construction or modification, $3,000.

(d) For failure to conduct required monitoring or testing; failure to conduct required release detection; or failure to construct in compliance with a permit, $2,000.

(e) For failure to maintain required staff to respond to emergencies; failure to conduct required training; failure to prepare, maintain, or update required contingency plans; failure to adequately respond to emergencies to bring an emergency situation under control; or failure to submit required notification to the department, $1,000.

(f) Except as provided in subsection (2) with respect to public water systems serving a population of more than 10,000, for failure to prepare, submit, maintain, or use required reports or other required documentation, $500.

(5) Except as provided in subsection (2) with respect to public water systems serving a population of more than 10,000, for failure to comply with any other departmental regulatory statute or rule requirement not otherwise identified in this section, the department may assess a penalty of $500.

(6) For each additional day during which a violation occurs, the administrative penalties in subsection (3), subsection (4), and subsection (5) may be assessed per day per violation.

(7) The history of noncompliance of the violator for any previous violation resulting in an executed consent order, but not including a consent order entered into without a finding of violation, or resulting in a final order or judgment after the effective date of this law involving the imposition of $2,000 or more in penalties shall be taken into consideration in the following manner:

(a) One previous such violation within 5 years prior to the filing of the notice of violation will result in a 25-percent per day increase in the scheduled administrative penalty.

(b) Two previous such violations within 5 years prior to the filing of the notice of violation will result in a 50-percent per day increase in the scheduled administrative penalty.

(c) Three or more previous such violations within 5 years prior to the filing of the notice of violation will result in a 100-percent per day increase in the scheduled administrative penalty.

(8) The direct economic benefit gained by the violator from the violation, where consideration of economic benefit is provided by Florida law or required by federal law as part of a federally delegated or approved program, shall be added to the scheduled administrative penalty. The total administrative penalty, including any economic benefit added to the scheduled administrative penalty, shall not exceed $10,000.

(9) The administrative penalties assessed for any particular violation shall not exceed $5,000 against any one violator, unless the violator has a history of noncompliance, the economic benefit of the violation as described in subsection (8) exceeds $5,000, or there are multiday violations. The total administrative penalties shall not exceed $10,000 per assessment for all violations attributable to a specific person in the notice of violation.

(10) The administrative law judge may receive evidence in mitigation. The penalties identified in subsection (3), subsection (4), and subsection (5) may be reduced up to 50 percent by the administrative law judge for mitigating circumstances, including good faith efforts to comply prior to or after discovery of the violations by the department. Upon an affirmative finding that the violation was caused by circumstances beyond the reasonable control of the respondent and could not have been prevented by respondent’s due diligence, the administrative law judge may further reduce the penalty.

(11) Penalties collected pursuant to this section shall be deposited into the Water Quality Assurance Trust Fund or other trust fund designated by statute and shall be used to fund the restoration of ecosystems, or polluted areas of the state, as defined by the department, to their condition before pollution occurred. The Florida Conflict Resolution Consortium may use a portion of the fund to administer the mediation process provided in paragraph (2)(e) and to contract with private mediators for administrative penalty cases.

(12) The purpose of the administrative penalty schedule and process is to provide a more predictable and efficient manner for individuals and businesses to resolve relatively minor environmental disputes. Subsection (3), subsection (4), subsection (5), subsection (6), or subsection (7) shall not be construed as limiting a state court in the assessment of damages. The administrative penalty schedule does not apply to the judicial imposition of civil penalties in state court as provided in this section.

History.—s. 13, ch. 67-436; ss. 26, 35, ch. 69-106; s. 1, ch. 70-114; s. 1, ch. 70-139; s. 349, ch. 71-136; s. 112, ch. 71-355; s. 1, ch. 72-286; s. 138, ch. 77-104; s. 1, ch. 77-117; s. 14, ch. 78-95; s. 263, ch. 81-259; s. 3, ch. 90-82; s. 61, ch. 96-321; s. 2, ch. 2001-258; s. 2, ch. 2002-165; ss. 43, 44, 76, ch. 2004-269; s. 15, ch. 2004-381; s. 71, ch. 2015-229.



403.131 - Injunctive relief, remedies.

403.131 Injunctive relief, remedies.—

(1) The department may institute a civil action in a court of competent jurisdiction to seek injunctive relief to enforce compliance with this chapter or any rule, regulation, permit certification, or order; to enjoin any violation specified in s. 403.161(1); and to seek injunctive relief to prevent irreparable injury to the air, waters, and property, including animal, plant, and aquatic life, of the state and to protect human health, safety, and welfare caused or threatened by any violation.

(2) All the judicial and administrative remedies to recover damages and penalties in this section and s. 403.121 are alternative and mutually exclusive.

History.—s. 14, ch. 67-436; ss. 26, 35, ch. 69-106; s. 1, ch. 70-139; s. 1, ch. 70-439; s. 2, ch. 72-286; s. 3, ch. 2001-258.



403.135 - Persons who accept wastewater for spray irrigation; civil liability.

403.135 Persons who accept wastewater for spray irrigation; civil liability.—

(1) Any person who in good faith accepts from any owner or operator of a permitted wastewater treatment or disposal plant any wastewater permitted and intended to be used for disposal through spray irrigation is not liable for any civil damages as a result of the acceptance and disposal of such wastewater through approved spray irrigation practices.

(2) Subsection (1) does not limit or otherwise affect the liability of:

(a) Any person for damages resulting from such person’s negligence, gross negligence, or reckless, wanton, or intentional misconduct;

(b) Any person for the improper management and use of the wastewater after its delivery to such person by any permitted wastewater treatment or disposal plant owner or operator; or

(c) The owner or operator of the plant for damages caused as a result of the spray irrigation.

(3) Nothing in this section shall prohibit any governmental entity from taking such action within its jurisdiction as may be necessary to protect the public health, safety, or welfare or the environment.

(4) Terms used in this section have the meaning specified in this chapter and in the rules of the department under this chapter.

History.—s. 1, ch. 87-207; s. 369, ch. 94-356.



403.141 - Civil liability; joint and several liability.

403.141 Civil liability; joint and several liability.—

(1) Whoever commits a violation specified in s. 403.161(1) is liable to the state for any damage caused to the air, waters, or property, including animal, plant, or aquatic life, of the state and for reasonable costs and expenses of the state in tracing the source of the discharge, in controlling and abating the source and the pollutants, and in restoring the air, waters, and property, including animal, plant, and aquatic life, of the state to their former condition, and furthermore is subject to the judicial imposition of a civil penalty for each offense in an amount of not more than $10,000 per offense. However, the court may receive evidence in mitigation. Each day during any portion of which such violation occurs constitutes a separate offense. Nothing herein shall give the department the right to bring an action on behalf of any private person.

(2) Whenever two or more persons pollute the air or waters of the state in violation of this chapter or any rule, regulation, or order of the department so that the damage is indivisible, each violator shall be jointly and severally liable for such damage and for the reasonable cost and expenses of the state incurred in tracing the source of discharge, in controlling and abating the source and the pollutants, and in restoring the air, waters, and property, including the animal, plant, and aquatic life of the state, to their former condition. However, if said damage is divisible and may be attributed to a particular violator or violators, each violator is liable only for that damage attributable to his or her violation.

(3) In assessing damages for fish killed, the value of the fish is to be determined in accordance with a table of values for individual categories of fish which shall be promulgated by the department. At the time the table is adopted, the department shall use tables of values established by the Department of Environmental Protection and the Fish and Wildlife Conservation Commission. The total number of fish killed may be estimated by standard practices used in estimating fish population.

(4) The damage provisions of this section shall not apply to damage resulting from the application of federally approved or state-approved chemicals to the waters in the state for the control of insects, aquatic weeds, or algae, provided the application of such chemicals is done in accordance with a program approved pursuant to s. 403.088(1) and provided said application is not done negligently.

History.—s. 15, ch. 67-436; ss. 26, 35, ch. 69-106; s. 1, ch. 70-141; s. 1, ch. 71-204; s. 3, ch. 72-286; s. 7, ch. 74-133; s. 1, ch. 76-112; s. 3, ch. 78-98; s. 370, ch. 94-356; s. 4, ch. 97-103; s. 24, ch. 2000-197.



403.151 - Compliance with rules or orders of department.

403.151 Compliance with rules or orders of department.—All rules or orders of the department which require action to comply with standards adopted by it, or orders to comply with any provisions of this act, may specify a reasonable time for such compliance.

History.—s. 16, ch. 67-436; ss. 26, 35, ch. 69-106.



403.161 - Prohibitions, violation, penalty, intent.

403.161 Prohibitions, violation, penalty, intent.—

(1) It shall be a violation of this chapter, and it shall be prohibited for any person:

(a) To cause pollution, except as otherwise provided in this chapter, so as to harm or injure human health or welfare, animal, plant, or aquatic life or property.

(b) To fail to obtain any permit required by this chapter or by rule or regulation, or to violate or fail to comply with any rule, regulation, order, permit, or certification adopted or issued by the department pursuant to its lawful authority.

(c) To knowingly make any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this chapter, or to falsify, tamper with, or knowingly render inaccurate any monitoring device or method required to be maintained under this chapter or by any permit, rule, regulation, or order issued under this chapter.

(d) For any person who owns or operates a facility to fail to report to the representative of the department, as established by department rule, within one working day of discovery of a release of hazardous substances from the facility if the owner or operator is required to report the release to the United States Environmental Protection Agency in accordance with 42 U.S.C. s. 9603.

(2) Whoever commits a violation specified in subsection (1) is liable to the state for any damage caused and for civil penalties as provided in s. 403.141.

(3) Any person who willfully commits a violation specified in paragraph (1)(a) is guilty of a felony of the third degree punishable as provided in ss. 775.082(3)(e) and 775.083(1)(g) by a fine of not more than $50,000 or by imprisonment for 5 years, or by both, for each offense. Each day during any portion of which such violation occurs constitutes a separate offense.

(4) Any person who commits a violation specified in paragraph (1)(a) due to reckless indifference or gross careless disregard is guilty of a misdemeanor of the second degree, punishable as provided in ss. 775.082(4)(b) and 775.083(1)(g) by a fine of not more than $5,000 or by 60 days in jail, or by both, for each offense.

(5) Any person who willfully commits a violation specified in paragraph (1)(b) or paragraph (1)(c) is guilty of a misdemeanor of the first degree punishable as provided in ss. 775.082(4)(a) and 775.083(1)(g) by a fine of not more than $10,000 or by 6 months in jail, or by both for each offense.

(6) It is the legislative intent that the civil penalties and criminal fines imposed by the court be of such amount as to ensure immediate and continued compliance with this section.

History.—s. 17, ch. 67-436; ss. 26, 35, ch. 69-106; s. 1, ch. 70-356; s. 1, ch. 70-439; s. 4, ch. 72-286; s. 8, ch. 74-133; s. 139, ch. 77-104; s. 1, ch. 77-174; s. 21, ch. 88-393; s. 2, ch. 89-143; s. 8, ch. 89-324; s. 6, ch. 2014-220.



403.1655 - Environmental short-term emergency response program.

403.1655 Environmental short-term emergency response program.—

(1) It is the purpose of this section to provide a mechanism through which the state can immediately respond to short-term emergencies involving a threat to or an actual contamination of surface and ground water. It is the intent of the Legislature that the department provide not only technical assistance when responding to these short-term emergencies, but also financial resources to respond to emergencies which pose an immediate environmental or public health threat.

(2) The department shall be the lead agency for interdepartmental coordination relating to water pollution, toxic substances, and hazardous waste and other environmental and health emergencies not specifically designated within other statutes.

(3) Based upon the nature of the incident, the Water Quality Assurance Trust Fund or the Inland Protection Trust Fund, whichever is appropriate, shall be utilized to enable the department to respond during an emergency to incidents which threaten the environment or public health when otherwise responsible parties do not adequately respond.

(4) The department shall adopt rules for the purposes of this section.

History.—s. 42, ch. 83-310; s. 26, ch. 86-159.



403.1815 - Construction of water distribution mains and sewage collection and transmission systems; local regulation.

403.1815 Construction of water distribution mains and sewage collection and transmission systems; local regulation.—Notwithstanding any other provision of this chapter to the contrary, the department may, upon request, allow any county or municipality to independently regulate the construction of water distribution mains of 12 inches or less, gravity sewage collection systems of 12 inches or less, and sewage force mains of 12 inches or less, and pump stations appurtenant to such force mains, provided the plant is owned by the county or municipality making the request for approval or, pursuant to interlocal agreement, plant capacity is provided from a plant owned by another county or municipality or by a regional water supply authority of which the county or municipality requesting approval is a member. The approval may apply to all or any part of such systems. In considering such request, the department shall determine the administrative and engineering ability of a county or municipality to administer and comply with the requirements of this section. In the event the department allows any county or municipality to independently regulate the construction of such systems, these construction projects shall be exempt from department permit requirements. However, nothing in this section shall relieve a county or a municipality from any requirement to obtain the necessary permits for construction activities in waters of the state or of the United States or from complying with all other provisions of this chapter and rules promulgated thereunder. The exemption provided by this section shall not apply to any connection to any water or sewerage system which the department has deemed to be in substantial noncompliance with applicable laws and standards if the department has so notified the respective county or municipality. Each county or municipality granted such authority shall submit monthly reports to the department of the number of connections and geographical location of such connections made pursuant to any independent regulation allowed under this section and shall, not later than July 1 of each year, submit an updated map of any water distribution system and sewage collection and transmission system independently regulated pursuant to this section, which map also shows any plant to which such system connects or interconnects. Such map shall indicate the extensions of such systems constructed for the preceding year.

History.—s. 1, ch. 80-394; s. 33, ch. 91-305; s. 1, ch. 94-132.



403.182 - Local pollution control programs.

403.182 Local pollution control programs.—

(1) Each county and municipality or any combination thereof may establish and administer a local pollution control program if it complies with this act. Local pollution control programs in existence on the effective date of this act shall not be ousted of jurisdiction if such local program complies with this act. All local pollution control programs, whether established before or after the effective date of this act, must:

(a) Be approved by the department as adequate to meet the requirements of this act and any applicable rules and regulations pursuant thereto.

(b) Provide by ordinance, regulation, or local law for requirements compatible with, or stricter or more extensive than those imposed by this act and regulations issued thereunder.

(c) Provide for the enforcement of such requirements by appropriate administrative and judicial process.

(d) Provide for administrative organization, staff, financial and other resources necessary to effectively and efficiently carry out its program.

(2) The department shall have the exclusive authority and power to require and issue permits; provided, however, that the department may delegate its power and authority to local pollution control organizations if the department finds it necessary or desirable to do so.

(3) If the department finds that the location, character or extent of particular concentrations of population, contaminant sources, the geographic, topographic or meteorological considerations, or any combinations thereof, are such as to make impracticable the maintenance of appropriate levels of air and water quality without an areawide pollution control program, the department may determine the boundaries within which such program is necessary and require it as the only acceptable alternative to direct state administration.

(4)(a) If the department has reason to believe that a pollution control program in force pursuant to this section is inadequate to prevent and control pollution in the jurisdiction to which such program relates, or that such program is being administered in a manner inconsistent with the requirements of this act, it shall proceed to determine the matter.

(b) If the department determines that such program is inadequate to prevent and control pollution in the municipality or county or municipalities or counties to which such program relates, or that such program is not accomplishing the purposes of this act, it shall require that necessary corrective measures be taken within a reasonable period of time, not to exceed 90 days.

(c) If the municipality, county, or municipalities or counties fail to take such necessary corrective action within the time required, the department shall administer within such municipality, county, or municipalities or counties all of the regulatory provisions of this act. Such pollution control program shall supersede all municipal or county pollution laws, regulations, ordinances and requirements in the affected jurisdiction.

(d) If the department finds that the control of a particular class of contaminant source because of its complexity or magnitude is beyond the reasonable capability of the local pollution control authorities or may be more efficiently and economically performed at the state level, it may assume and retain jurisdiction over that class of contaminant source. Classifications pursuant to this paragraph may be either on the basis of the nature of the sources involved or on the basis of their relationship to the size of the communities in which they are located.

(5) Any municipality or county in which the department administers its pollution control program pursuant to subsection (4) may with the approval of the department establish or resume a municipal or county pollution control program which meets the requirements of subsection (1).

(6) Notwithstanding the existence of any local pollution control program, whether created by a county or municipality or a combination thereof or by a special law, the department shall have jurisdiction to enforce the provisions of this chapter and any rules, regulations, or orders issued pursuant to this chapter throughout the state; however, whenever rules, regulations, or orders of a stricter or more stringent nature have been adopted by a local pollution control program, the department, if it elects to assert its jurisdiction, shall then enforce the stricter rules, regulations, or orders in the jurisdiction where they apply.

(7) It shall be a violation of this chapter to violate, or fail to comply with, a rule, regulation, or order of a stricter or more stringent nature adopted by a local pollution control program, and the same shall be punishable as provided by s. 403.161. If any local program changes any rule, regulation, or order, whether or not of a stricter or more stringent nature, such change shall not apply to any installation or source operating at the time of such change in conformance with a currently valid permit issued by the department.

(8) If any local program changes any rule, regulation, or order, whether or not of a stricter or more stringent nature, such change shall not apply to any installation or source located north of the Cross Florida Greenway, permitted and under construction as of May 1, 1997. Provisions of this subsection shall not apply to any facility which primarily generates electric power.

(9) Nothing in this act shall prevent any local pollution control program from enforcing its own rules, regulations, or orders. All remedies of the department under this chapter shall be available, as an alternative to local enforcement provisions, to each local pollution control program to enforce any provision of local law. When the department and a local program institute separate lawsuits against the same party for violation of a state or local pollution law, rule, regulation, or order arising out of the same act, the suits shall be consolidated when possible.

(10) Each local pollution control program shall cooperate with and assist the department in carrying out its powers, duties, and functions.

History.—s. 19, ch. 67-436; ss. 26, 35, ch. 69-106; s. 2, ch. 71-137; ss. 1, 2, ch. 73-256; s. 14, ch. 78-95; s. 76, ch. 79-65; s. 6, ch. 89-143; s. 371, ch. 94-356; s. 9, ch. 97-222.



403.1832 - Grants and Donations Trust Fund.

403.1832 Grants and Donations Trust Fund.—

(1) The Grants and Donations Trust Fund is administered by the Department of Environmental Protection. The fund is intended to serve as the depository for grants and funds to be used for allowable grant or donor agreement activities funded by restricted contractual revenue from private and public nonfederal sources.

(2) The department may transfer all outstanding appropriations supported by federal grants to the Federal Grants Trust Fund. This subsection expires July 1, 2016.

History.—s. 12, ch. 70-251; s. 1, ch. 70-439; s. 53, ch. 83-310; s. 63, ch. 96-321; s. 14, ch. 2001-270; s. 4, ch. 2015-8.



403.1834 - State bonds to finance or refinance facilities; exemption from taxation.

403.1834 State bonds to finance or refinance facilities; exemption from taxation.—

(1) The issuance of state bonds to finance or refinance the construction of water supply and distribution facilities, stormwater control and treatment facilities, and air and water pollution control and abatement and solid waste disposal facilities, payable primarily from the pledged revenues provided for by s. 14, Art. VII of the State Constitution or from such pledged revenues and the full faith and credit of any county, municipality, district, authority, or any agency thereof, and pledging the full faith and credit of the state as additional security, is authorized, subject and pursuant to the provisions of s. 14, Art. VII of the State Constitution, the provisions of the State Bond Act, ss. 215.57-215.83, as amended, and the provisions of this section.

(2) The State Board of Administration is designated as the state fiscal agency to make the determinations required by s. 14, Art. VII of the State Constitution in connection with the issuance of such bonds.

(3) The amount of the state bonds to be issued shall be determined by the Division of Bond Finance of the State Board of Administration. However, the total principal amount issued shall not exceed $300 million in any state fiscal year. This limitation does not apply to bonds issued to refinance outstanding bonds that were issued pursuant to this section in a previous fiscal year.

(4) The facilities to be financed or refinanced with the proceeds of such state bonds shall be determined and approved by the department and may be constructed, acquired, maintained, and operated by any county, municipality, district, or authority, or any agency thereof, or by the department.

(5) The department and the Division of Bond Finance of the State Board of Administration are hereby authorized to enter into lease-purchase agreements between such departments or to enter into lease-purchase agreements or loan agreements between either of such departments and any county, municipality, district, or authority, or any agency thereof, for such periods and under such other terms and conditions as may be mutually agreed upon by the parties thereto in order to carry out the purposes of s. 14, Art. VII of the State Constitution and this section.

(6) The department shall have power to fix, establish, and collect fees, rentals, or other charges for the use or benefit of said facilities or may delegate such power to any county, municipality, district, authority, or any agency thereof under such terms and conditions and for such periods as may be mutually agreed upon.

(7) It is found and declared that said facilities will constitute a public governmental purpose necessary for the health and welfare of all the inhabitants of the state, and none of said facilities or said state bonds or the interest thereon shall ever be subject to taxation by the state or any political subdivision or agency thereof. However, a leasehold interest in property of the state or the facilities thereon may not be exempted from ad valorem taxation when a nongovernmental lessee uses such property for the operation of a multipurpose hazardous waste treatment facility. The exemption granted by this subsection shall not be applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

(8) As used in this section, “water supply and distribution facilities” means a waterworks system as defined in s. 159.02(9) which is constructed, owned, or operated by a county, municipality, water management district created by chapter 373, or regional water supply authority created pursuant to chapter 373, or a water facility of an authority created by chapter 76-441, Laws of Florida, as amended by chapter 80-546, Laws of Florida.

History.—ss. 1, 2, 3, 4, 5, 6, 7, ch. 70-270; s. 1, ch. 70-439; s. 2, ch. 71-137; s. 4, ch. 73-256; s. 14, ch. 73-327; s. 78, ch. 79-65; s. 1, ch. 81-21; s. 61, ch. 83-218; s. 19, ch. 86-186; s. 1, ch. 87-203; s. 82, ch. 88-130; s. 303, ch. 92-279; s. 55, ch. 92-326; s. 374, ch. 94-356.



403.1835 - Water pollution control financial assistance.

403.1835 Water pollution control financial assistance.—

(1) The purpose of this section is to assist in implementing the legislative declaration of public policy as contained in s. 403.021 by establishing a self-perpetuating program to accelerate the implementation of water pollution control projects. Projects and activities that may be funded are those eligible under s. 603 of the Federal Water Pollution Control Act (Clean Water Act), Pub. L. No. 92-500, as amended; including, but not limited to, planning, design, construction, and implementation of wastewater management systems, stormwater management systems, nonpoint source pollution management systems, and estuary conservation and management.

(2) As used in this section and s. 403.1837, the term:

(a) “Bonds” means bonds, certificates, or other obligations of indebtedness issued by the corporation under this section and s. 403.1837.

(b) “Corporation” means the Florida Water Pollution Control Financing Corporation created under s. 403.1837.

(c) “Local governmental agencies” refers to any municipality, county, district, or authority, or any agency thereof, or a combination of two or more of the foregoing, acting jointly in connection with a project having jurisdiction over collection, transmission, treatment, or disposal of sewage, industrial wastes, stormwater, or other wastes and includes a district or authority whose principal responsibility is to provide airport, industrial or research park, or port facilities to the public.

(3) The department may provide financial assistance through any program authorized under 33 U.S.C. s. 1383, as amended, including, but not limited to, making grants and loans, providing loan guarantees, purchasing loan insurance or other credit enhancements, and buying or refinancing local debt. This financial assistance must be administered in accordance with this section and applicable federal authorities.

(a) The department may make or request the corporation to make loans to local government agencies, which may pledge any revenue available to them to repay any funds borrowed.

(b) The department may make or request the corporation to make loans, grants, and deposits to other entities eligible to participate in the financial assistance programs authorized under the Federal Water Pollution Control Act, or as a result of other federal action, which may pledge any revenue available to them to repay any funds borrowed. Notwithstanding s. 17.57, the department may make deposits to financial institutions that earn less than the prevailing rate for United States Treasury securities that have corresponding maturities for the purpose of enabling such financial institutions to make below-market interest rate loans to entities qualified to receive loans under this section and the rules of the department.

(c) The department shall administer financial assistance so that at least 15 percent of the funding made available each year under this section is reserved for use by small communities during the year it is reserved.

(d) The department may make grants to financially disadvantaged small communities, as defined in s. 403.1838, using funds made available from grant allocations on loans authorized under subsection (4). The grants must be administered in accordance with s. 403.1838.

(4) The department may assess grant allocations on the loans made under this section for the purpose of making grants to financially disadvantaged small communities.

(5) The department shall prepare an annual report detailing the amount of grants, amount loaned, interest earned, grant allocations, and loans outstanding at the end of each fiscal year.

(6) Prior to approval of financial assistance, the applicant shall:

(a) Submit evidence of credit worthiness, loan security, and a loan repayment schedule in support of a request for a loan.

(b) Submit plans and specifications and evidence of permittability in support of a request for funding of construction or other activities requiring a permit from the department.

(c) Provide assurance that records will be kept using generally accepted accounting principles and that the department, the Auditor General, or their agents will have access to all records pertaining to the financial assistance provided.

(d) Provide assurance that the subject facilities, systems, or activities will be properly operated and maintained.

(e) Identify the revenues to be pledged and document their sufficiency for loan repayment and pledged revenue coverage in support of a request for a loan.

(f) Provide assurance that financial information will be provided as required by the department.

(g) Provide assurance that a project audit prepared by an independent certified public accountant upon project completion will be submitted to the department in support of a request for a grant.

(h) Submit project planning documentation demonstrating a cost comparison of alternative methods, environmental soundness, public participation, and financial feasibility for any proposed project or activity.

(7) Eligible projects must be given priority according to the extent each project is intended to remove, mitigate, or prevent adverse effects on surface or ground water quality and public health. The relative costs of achieving environmental and public health benefits must be taken into consideration during the department’s assignment of project priorities. The department shall adopt a priority system by rule. In developing the priority system, the department shall give priority to projects that:

(a) Eliminate public health hazards;

(b) Enable compliance with laws requiring the elimination of discharges to specific water bodies, including the requirements of s. 403.086(9) regarding domestic wastewater ocean outfalls;

(c) Assist in the implementation of total maximum daily loads adopted under s. 403.067;

(d) Enable compliance with other pollution control requirements, including, but not limited to, toxics control, wastewater residuals management, and reduction of nutrients and bacteria;

(e) Assist in the implementation of surface water improvement and management plans and pollutant load reduction goals developed under state water policy;

(f) Promote reclaimed water reuse;

(g) Eliminate failing onsite sewage treatment and disposal systems or those that are causing environmental damage; or

(h) Reduce pollutants to and otherwise promote the restoration of Florida’s surface and ground waters.

(8)(a) If a local governmental agency becomes delinquent on its loan, the department shall so certify to the Chief Financial Officer, who shall forward the amount delinquent to the department from any unobligated funds due to the local governmental agency under any revenue-sharing or tax-sharing fund established by the state, except as otherwise provided by the State Constitution. Certification of delinquency shall not limit the department from pursuing other remedies available for default on a loan. The department may impose a penalty for delinquent loan payments in an amount not to exceed an interest rate of 18 percent per annum on the amount due in addition to charging the cost to handle and process the debt. Penalty interest shall accrue on any amount due and payable beginning on the 30th day following the date upon which payment is due.

(b) If a loan recipient, other than a local government agency, defaults under the terms of a loan, the department may pursue any remedy available to it at law or in equity. The department may impose a penalty in an amount not to exceed an interest rate of 18 percent per annum on any amount due in addition to charging the cost to handle and process the debt. Penalty interest accrues on any amount due and payable beginning on the 30th day following the date upon which the amount is due.

(9) Funds for the loans and grants authorized under this section must be managed as follows:

(a) A nonlapsing trust fund with revolving loan provisions to be known as the “Wastewater Treatment and Stormwater Management Revolving Loan Trust Fund” is established in the State Treasury to be used as a revolving fund by the department to carry out the purpose of this section. Any funds therein which are not needed on an immediate basis for grants or loans may be invested pursuant to s. 215.49. The cost of administering the program shall be paid from federal funds, from reasonable service fees that may be imposed upon loans, and from proceeds from the sale of loans as permitted by federal law so as to enhance program perpetuity. Grants awarded by the Federal Government, state matching funds, and investment earnings thereon shall be deposited into the trust fund. Proceeds from the sale of loans must be deposited into the trust fund. All moneys available in the trust fund, including investment earnings, are hereby designated to carry out the purpose of this section. The principal and interest payments of all loans held by the trust fund shall be deposited into this trust fund.

1. The department may obligate moneys available in the Wastewater Treatment and Stormwater Management Revolving Loan Trust Fund for payment of amounts payable under any service contract entered into by the department under s. 403.1837, subject to annual appropriation by the Legislature. Amounts on deposit in the trust fund in each fiscal year shall first be applied or allocated for the payment of amounts payable by the department under this subparagraph and appropriated each year by the Legislature before making or providing for other disbursement from the trust fund.

2. Under the provisions of s. 19(f)(3), Art. III of the State Constitution, the Wastewater Treatment and Stormwater Management Revolving Loan Trust Fund is exempt from the termination provisions of s. 19(f)(2), Art. III of the State Constitution.

(b) Revenues from the loan grant allocations authorized under subsection (4), federal appropriations used for the purpose of administering this section, and service fees, and all earnings thereon, shall be deposited into the department’s Federal Grants Trust Fund. Service fees and all earnings thereon must be used solely for program administration and other water quality activities specifically authorized pursuant to the Federal Water Pollution Control Act (Clean Water Act), Pub. L. No. 92-500, as amended, and set forth in 40 C.F.R. part 35, Guidance on Fees Charged by States to Recipients of Clean Water State Revolving Fund Program Assistance. The loan grant allocation revenues and earnings thereon must be used solely for the purpose of making grants to financially disadvantaged small communities. Federal appropriations and state matching funds for grants authorized by federal statute or other federal action, and earnings thereon, must be used solely for the purposes authorized. All deposits into the department’s Federal Grants Trust Fund under this section, and earnings thereon, must be accounted for separately from all other moneys deposited into the fund.

(10) The department may adopt rules regarding program administration; project eligibilities and priorities, including the development and management of project priority lists; financial assistance application requirements associated with planning, design, construction, and implementation activities, including environmental and engineering requirements; financial assistance agreement conditions; disbursement and repayment provisions; auditing provisions; program exceptions; the procedural and contractual relationship between the department and the corporation under s. 403.1837; and other provisions consistent with the purposes of this section.

(11) Any projects for reclaimed water reuse in Monroe County funded from the Wastewater Treatment and Stormwater Management Revolving Loan Trust Fund must take into account water balances and nutrient balances in order to prevent the runoff of pollutants into surface waters.

History.—s. 1, ch. 72-723; s. 79, ch. 79-65; s. 20, ch. 86-186; s. 37, ch. 89-279; s. 34, ch. 91-305; s. 304, ch. 92-279; s. 55, ch. 92-326; s. 12, ch. 93-51; s. 375, ch. 94-356; s. 26, ch. 97-236; s. 101, ch. 98-200; s. 1, ch. 98-316; s. 23, ch. 99-205; s. 2, ch. 99-372; s. 1, ch. 2000-271; s. 15, ch. 2001-270; s. 427, ch. 2003-261; s. 11, ch. 2003-265; s. 16, ch. 2004-381; s. 9, ch. 2008-232; s. 40, ch. 2010-205; s. 1, ch. 2011-58.



403.1837 - Florida Water Pollution Control Financing Corporation.

403.1837 Florida Water Pollution Control Financing Corporation.—

(1) The Florida Water Pollution Control Financing Corporation is created as a nonprofit public-benefit corporation for the purpose of financing or refinancing the costs of projects and activities described in ss. 403.1835 and 403.8532. The projects and activities described in those sections constitute a public governmental purpose; are necessary for the health, safety, and welfare of all residents; and include legislatively approved fixed capital outlay projects. Fulfilling the purposes of the corporation promotes the health, safety, and welfare of the people of the state and serves essential governmental functions and a paramount public purpose. The activities of the corporation are specifically limited to assisting the department in implementing financing activities to provide funding for the programs authorized in ss. 403.1835 and 403.8532. All other activities relating to the purposes for which the corporation raises funds are the responsibility of the department, including, but not limited to, development of program criteria, review of applications for financial assistance, decisions relating to the number and amount of loans or other financial assistance to be provided, and enforcement of the terms of any financial assistance agreements provided through funds raised by the corporation. The corporation shall terminate upon fulfilling the purposes of this section.

(2) The corporation shall be governed by a board of directors consisting of the Governor’s Budget Director or designee, the Chief Financial Officer or designee, and the Secretary of Environmental Protection or designee. The executive director of the State Board of Administration shall be the chief executive officer of the corporation; shall direct and supervise the administrative affairs of the corporation; and shall control, direct, and supervise operation of the corporation. The corporation shall have such other officers as may be determined by the board of directors.

(3) The corporation shall have all the powers of a corporate body under the laws of the state, consistent with this section, including, but not limited to, the power to:

(a) Adopt, amend, and repeal bylaws consistent with this section.

(b) Sue and be sued.

(c) Adopt and use a common seal.

(d) Acquire, purchase, hold, lease, and convey any real and personal property as may be proper or expedient to carry out the purposes of the corporation and this section, and to sell, lease, or otherwise dispose of that property.

(e) Elect or appoint and employ such officers, agents, and employees as the corporation considers advisable to operate and manage the affairs of the corporation, who may be officers or employees of the department and the state agencies represented on the board of directors of the corporation.

(f) Borrow money and issue notes, bonds, certificates of indebtedness, or other obligations or evidences of indebtedness described in s. 403.1835 or s. 403.8532.

(g) Operate, as specifically directed by the department, any program to provide financial assistance authorized under s. 403.1835(3) or s. 403.8532(3), which may be funded from any funds received under a service contract with the department, from the proceeds of bonds issued by the corporation, or from any other funding sources obtained by the corporation.

(h) Sell all or any portion of the loans issued under s. 403.1835 or s. 403.8532 to accomplish the purposes of those sections.

(i) Make and execute any contracts, trust agreements, and other instruments and agreements necessary or convenient to accomplish the purposes of the corporation and this section.

(j) Select, retain, and employ professionals, contractors, or agents, which may include the Division of Bond Finance of the State Board of Administration, as necessary or convenient to enable or assist the corporation in carrying out its purposes and this section.

(k) Do any act or thing necessary or convenient to carry out the purposes of the corporation and this section.

(4) The corporation shall evaluate all financial and market conditions necessary and prudent for the purpose of making sound, financially responsible, and cost-effective decisions in order to secure additional funds to fulfill the purposes of this section and ss. 403.1835 and 403.8532.

(5) The corporation may enter into one or more service contracts with the department under which the corporation shall provide services to the department in connection with financing the functions, projects, and activities provided in ss. 403.1835 and 403.8532. The department may enter into one or more service contracts with the corporation and provide for payments under those contracts pursuant to s. 403.1835(9) or s. 403.8533, subject to annual appropriation by the Legislature.

(a) The service contracts may provide for the transfer of all or a portion of the funds in the Wastewater Treatment and Stormwater Management Revolving Loan Trust Fund and the Drinking Water Revolving Loan Trust Fund to the corporation for use by the corporation for costs incurred by the corporation in its operations, including, but not limited to, payment of debt service, reserves, or other costs in relation to bonds issued by the corporation, for use by the corporation at the request of the department to directly provide the types of local financial assistance provided in ss. 403.1835(3) and 403.8532(3), or for payment of the administrative costs of the corporation.

(b) The department may not transfer funds under any service contract with the corporation without a specific appropriation for such purpose in the General Appropriations Act, except for administrative expenses incurred by the State Board of Administration or other expenses necessary under documents authorizing or securing previously issued bonds of the corporation. The service contracts may also provide for the assignment or transfer to the corporation of any loans made by the department.

(c) The service contracts may establish the operating relationship between the department and the corporation and must require the department to request the corporation to issue bonds before any issuance of bonds by the corporation, to take any actions necessary to enforce the agreements entered into between the corporation and other parties, and to take all other actions necessary to assist the corporation in its operations.

(d) In compliance with s. 287.0641 and other applicable provisions of law, the obligations of the department under the service contracts do not constitute a general obligation of the state or a pledge of the faith and credit or taxing power of the state, nor may the obligations be construed as an obligation of the State Board of Administration or entities for which it invests funds, or of the department except as provided in this section as payable solely from amounts available under any service contract between the corporation and the department, subject to appropriation.

(e) In compliance with this subsection and s. 287.0582, service contracts must expressly include the following statement: “The State of Florida’s performance and obligation to pay under this contract is contingent upon an annual appropriation by the Legislature.”

(6) The corporation may issue and incur notes, bonds, certificates of indebtedness, or other obligations or evidences of indebtedness payable from and secured by amounts received from payment of loans and other moneys received by the corporation, including, but not limited to, amounts payable to the corporation by the department under a service contract entered into under subsection (5). The proceeds of the bonds may be used for the purpose of providing funds for projects and activities provided in subsection (1) or for refunding bonds previously issued by the corporation. The corporation may select a financing team and issue obligations through competitive bidding or negotiated contracts, whichever is most cost-effective. Such indebtedness of the corporation does not constitute a debt or obligation of the state or a pledge of the faith and credit or taxing power of the state.

(7) The corporation is exempt from taxation and assessments of any nature whatsoever upon its income and any property, assets, or revenues acquired, received, or used in the furtherance of the purposes provided in ss. 403.1835, 403.1838, and 403.8532. The obligations of the corporation incurred under subsection (6) and the interest and income on the obligations and all security agreements, letters of credit, liquidity facilities, or other obligations or instruments arising out of, entered into in connection with, or given to secure payment of the obligations are exempt from all taxation; however, the exemption does not apply to any tax imposed by chapter 220 on the interest, income, or profits on debt obligations owned by corporations.

(8) The corporation shall validate any bonds issued under this section, except refunding bonds, which may be validated at the option of the corporation, by proceedings under chapter 75. The validation complaint must be filed in the Circuit Court for Leon County. The notice required under s. 75.06 must be published in Leon County, and the complaint and order of the circuit court shall be served only on the State Attorney for the Second Judicial Circuit. Sections 75.04(2) and 75.06(2) do not apply to a validation complaint filed as authorized in this subsection. The validation of the first bonds issued under this section may be appealed to the Supreme Court, and the appeal shall be handled on an expedited basis.

(9) The corporation and the department may not take any action that materially and adversely affects the rights of holders of any obligations issued under this section as long as the obligations are outstanding.

(10) The corporation is not a special district for purposes of chapter 189 or a unit of local government for purposes of part III of chapter 218. The provisions of chapters 120 and 215, except the limitation on interest rates provided by s. 215.84, which applies to obligations of the corporation issued under this section, and part I of chapter 287, except ss. 287.0582 and 287.0641, do not apply to this section, the corporation, the service contracts entered into under this section, or debt obligations issued by the corporation as provided in this section.

(11) The benefits or earnings of the corporation may not inure to the benefit of any private person, except persons receiving grants and loans under s. 403.1835 or s. 403.8532.

(12) Upon dissolution of the corporation, title to all property owned by the corporation reverts to the department.

(13) The corporation may contract with the State Board of Administration to serve as trustee with respect to debt obligations issued by the corporation as provided by this section; to hold, administer, and invest proceeds of those debt obligations and other funds of the corporation; and to perform other services required by the corporation. The State Board of Administration may perform these services and may contract with others to provide all or a part of those services and to recover the costs and expenses of providing those services.

History.—s. 2, ch. 2000-271; s. 141, ch. 2001-266; s. 428, ch. 2003-261; s. 14, ch. 2003-265; s. 41, ch. 2010-205.



403.1838 - Small Community Sewer Construction Assistance Act.

403.1838 Small Community Sewer Construction Assistance Act.—

(1) This section may be cited as the “Small Community Sewer Construction Assistance Act.”

(2) The department shall use funds specifically appropriated to award grants under this section to assist financially disadvantaged small communities with their needs for adequate sewer facilities. For purposes of this section, the term “financially disadvantaged small community” means a county, municipality, or special district that has a population of 10,000 or fewer, according to the latest decennial census, and a per capita annual income less than the state per capita annual income as determined by the United States Department of Commerce. For purposes of this subsection, the term “special district” has the same meaning as provided in s. 189.012 and includes only those special districts whose public purpose includes water and sewer services, utility systems and services, or wastewater systems and services.

(3)(a) In accordance with rules adopted by the Environmental Regulation Commission under this section, the department may provide grants, from funds specifically appropriated for this purpose, to financially disadvantaged small communities for up to 100 percent of the costs of planning, designing, constructing, upgrading, or replacing wastewater collection, transmission, treatment, disposal, and reuse facilities, including necessary legal and administrative expenses.

(b) The rules of the Environmental Regulation Commission must:

1. Require that projects to plan, design, construct, upgrade, or replace wastewater collection, transmission, treatment, disposal, and reuse facilities be cost-effective, environmentally sound, permittable, and implementable.

2. Require appropriate user charges, connection fees, and other charges sufficient to ensure the long-term operation, maintenance, and replacement of the facilities constructed under each grant.

3. Require grant applications to be submitted on appropriate forms with appropriate supporting documentation, and require records to be maintained.

4. Establish a system to determine eligibility of grant applications.

5. Establish a system to determine the relative priority of grant applications. The system must consider public health protection and water pollution abatement.

6. Establish requirements for competitive procurement of engineering and construction services, materials, and equipment.

7. Provide for termination of grants when program requirements are not met.

(c) The department must perform adequate overview of each grant, including technical review, regular inspections, disbursement approvals, and auditing, to successfully implement this section.

(d) The department may use up to 2 percent of the grant funds made available each year for the costs of program administration.

(e) Any grant awarded before July 1, 1994, under this section, remains subject to the applicable department rules in existence on June 30, 1993, until all rule requirements have been met.

History.—s. 55, ch. 83-310; s. 29, ch. 84-338; s. 53, ch. 85-81; s. 38, ch. 89-279; s. 4, ch. 94-243; s. 376, ch. 94-356; s. 64, ch. 96-321; s. 37, ch. 2002-402; s. 10, ch. 2004-6; s. 14, ch. 2012-205; s. 1, ch. 2016-55.



403.191 - Construction in relation to other law.

403.191 Construction in relation to other law.—

(1) It is the purpose of this act to provide additional and cumulative remedies to prevent, abate, and control the pollution of the air and waters of the state. Nothing contained herein shall be construed to abridge or alter rights of action or remedies in equity under the common law or statutory law, criminal or civil, nor shall any provisions of this act, or any act done by virtue thereof, be construed as estopping the state or any municipality, or person affected by air or water pollution, in the exercise of their rights in equity or under the common law or statutory law to suppress nuisances or to abate pollution.

(2) No civil or criminal remedy for any wrongful action which is a violation of any rule or regulation of the department shall be excluded or impaired by the provisions of this chapter.

(3) This act shall limit and restrict the application of chapter 24952, 1947, Laws of Florida, to any person operating any industrial plant that has located in the State of Florida in reliance thereon and exercised rights and powers granted thereby on and before the effective date of this act; provided such person shall henceforth in the exercise of such rights and powers install and use treatment works or control measures generally equivalent to those installed and used by other similar industrial plants pursuant to the requirements of the department.

History.—s. 20, ch. 67-436; ss. 26, 35, ch. 69-106.



403.201 - Variances.

403.201 Variances.—

(1) Upon application, the department in its discretion may grant a variance from the provisions of this act or the rules and regulations adopted pursuant hereto. Variances and renewals thereof may be granted for any one of the following reasons:

(a) There is no practicable means known or available for the adequate control of the pollution involved.

(b) Compliance with the particular requirement or requirements from which a variance is sought will necessitate the taking of measures which, because of their extent or cost, must be spread over a considerable period of time. A variance granted for this reason shall prescribe a timetable for the taking of the measures required.

(c) To relieve or prevent hardship of a kind other than those provided for in paragraphs (a) and (b). Variances and renewals thereof granted under authority of this paragraph shall each be limited to a period of 24 months, except that variances granted pursuant to part II may extend for the life of the permit or certification.

(2) A variance may not be granted from any provision or requirement concerning discharges of waste into waters of the state or hazardous waste management which would result in the provision or requirement being less stringent than a comparable federal provision or requirement, except as provided in s. 403.70715. However, this subsection does not prohibit the issuance of moderating provisions or requirements under state law, subject to any necessary approval by the United States Environmental Protection Agency.

(3) The department shall publish notice, or shall require a petitioner for a variance to publish notice, in the Florida Administrative Register and in a newspaper of general circulation in the area affected, of proposed agency action; and the department shall afford interested persons an opportunity for a hearing on each application for a variance. If no request for hearing is filed with the department within 14 days of published notice, the department may proceed to final agency action without a hearing.

(4) The department may require by rule a processing fee for and may prescribe such time limits and other conditions to the granting of a variance as it deems appropriate.

History.—s. 21, ch. 67-436; ss. 26, 35, ch. 69-106; s. 1, ch. 74-170; s. 14, ch. 78-95; s. 7, ch. 82-27; s. 21, ch. 86-186; s. 78, ch. 93-213; s. 106, ch. 2008-4; s. 41, ch. 2013-14; s. 5, ch. 2016-130.



403.231 - Department of Legal Affairs to represent the state.

403.231 Department of Legal Affairs to represent the state.—The Department of Legal Affairs shall represent the state and its agencies as legal adviser in carrying out the provisions of this act.

History.—s. 24, ch. 67-436; ss. 11, 35, ch. 69-106.



403.251 - Safety clause.

403.251 Safety clause.—The Legislature hereby finds, determines, and declares that this act is necessary for the immediate preservation of the public peace, health and safety.

History.—s. 27, ch. 67-436.



403.281 - Definitions; weather modification law.

403.281 Definitions; weather modification law.—As used in this chapter relating to weather modification:

(1) “Department” means the Department of Environmental Protection.

(2) “Person” includes any public or private corporation.

History.—s. 1, ch. 57-128; ss. 26, 35, ch. 69-106; s. 2, ch. 71-137; s. 156, ch. 71-377; s. 80, ch. 79-65; s. 377, ch. 94-356.

Note.—Former s. 373.261.



403.291 - Purpose of weather modification law.

403.291 Purpose of weather modification law.—The purpose of this law is to promote the public safety and welfare by providing for the licensing, regulation and control of interference by artificial means with the natural precipitation of rain, snow, hail, moisture or water in any form contained in the atmosphere.

History.—s. 2, ch. 57-128.

Note.—Former s. 373.271.



403.301 - Artificial weather modification operation; license required.

403.301 Artificial weather modification operation; license required.—No person without securing a license from the department, shall cause or attempt to cause by artificial means condensation or precipitation of rain, snow, hail, moisture or water in any form contained in the atmosphere, or shall prevent or attempt to prevent by artificial means the natural condensation or precipitation of rain, snow, hail, moisture or water in any form contained in the atmosphere.

History.—s. 3, ch. 57-128; ss. 26, 35, ch. 69-106.

Note.—Former s. 373.281.



403.311 - Application for weather modification licensing; fee.

403.311 Application for weather modification licensing; fee.—

(1) Any person desiring to do or perform any of the acts specified in s. 403.301 may file with the department an application for a license on a form to be supplied by the department for such purpose setting forth all of the following:

(a) The name and post office address of the applicant.

(b) The education, experience, and qualifications of the applicant, or if the applicant is not an individual, the education, experience, and qualifications of the persons who will be in control and in charge of the operation of the applicant.

(c) The name and post office address of the person on whose behalf the weather modification operation is to be conducted if other than the applicant.

(d) The nature and object of the weather modification operation which the applicant proposes to conduct, including a general description of such operation.

(e) The method and type of equipment and the type and composition of materials that the applicant proposes to use.

(f) Such other pertinent information as the department may require.

(2) Each application shall be accompanied by a filing fee in the sum of $1,000 and proof of financial responsibility as required by s. 403.321.

History.—s. 4, ch. 57-128; ss. 26, 35, ch. 69-106; s. 18, ch. 88-393.

Note.—Former s. 373.291.



403.321 - Proof of financial responsibility.

403.321 Proof of financial responsibility.—

(1) No license shall be issued to any person until he or she has filed with the department proof of ability to respond in damages for liability on account of accidents arising out of the weather modification operations to be conducted by him or her in the amount of $10,000 because of bodily injury to or death of one person resulting from any one incident, and subject to said limit for one person, in the amount of $100,000 because of bodily injury to or death of two or more persons resulting from any one incident, and in the amount of $100,000 because of injury to or destruction of property of others resulting from any one incident.

(2) Proof of financial responsibility may be given by filing with the department a certificate of insurance or a bond in the required amount.

History.—s. 5, ch. 57-128; ss. 26, 35, ch. 69-106; s. 5, ch. 97-103.

Note.—Former s. 373.301.



403.331 - Issuance of license; suspension or revocation; renewal.

403.331 Issuance of license; suspension or revocation; renewal.—

(1) The department shall issue a license to each applicant who:

(a) By education, skill and experience appears to be qualified to undertake the weather modification operation proposed in his or her application.

(b) Files proof of financial responsibility as required by s. 403.321.

(c) Pays filing fee required in s. 403.311.

(2) Each such license shall entitle the licensee to conduct the operation described in the application for the calendar year for which the license is issued unless the license is sooner revoked or suspended. The conducting of any weather modification operation or the use of any equipment or materials other than those described in the application shall be cause for revocation or suspension of the license.

(3) The license may be renewed annually by payment of a filing fee in the sum of $50.

History.—s. 6, ch. 57-128; ss. 26, 35, ch. 69-106; s. 6, ch. 97-103.

Note.—Former s. 373.311.



403.341 - Filing and publication of notice of intention to operate; limitation on area and time.

403.341 Filing and publication of notice of intention to operate; limitation on area and time.—Prior to undertaking any operation authorized by the license, the licensee shall file with the department and cause to be published a notice of intention. The licensee shall then confine his or her activities substantially within the time and area limits set forth in the notice of intention.

History.—s. 7, ch. 57-128; ss. 26, 35, ch. 69-106; s. 7, ch. 97-103.

Note.—Former s. 373.321.



403.351 - Contents of notice of intention.

403.351 Contents of notice of intention.—The notice of intention shall set forth all of the following:

(1) The name and post office address of the licensee.

(2) The name and post office address of the persons on whose behalf the weather modification operation is to be conducted if other than the licensee.

(3) The nature and object of the weather modification operation which licensee proposes to conduct, including a general description of such operation.

(4) The method and type of equipment and the type and composition of the materials the licensee proposes to use.

(5) The area in which and the approximate time during which the operation will be conducted.

(6) The area which will be affected by the operation as nearly as the same may be determined in advance.

History.—s. 8, ch. 57-128.

Note.—Former s. 373.331.



403.361 - Publication of notice of intention.

403.361 Publication of notice of intention.—The licensee shall cause the notice of intention to be published at least once a week for 2 consecutive weeks in a newspaper having general circulation and published within any county wherein the operation is to be conducted and in which the affected area is located, or if the operation is to be conducted in more than one county or if the affected area is located in more than one county or is located in a county other than the one in which the operation is to be conducted, then such notice shall be published in like manner in a newspaper having a general circulation and published within each of such counties. In case there is no newspaper published within the appropriate county, publication shall be made in a newspaper having a general circulation within the county.

History.—s. 9, ch. 57-128.

Note.—Former s. 373.341.



403.371 - Proof of publication.

403.371 Proof of publication.—Proof of publication shall be filed by the licensee with the department 15 days from the date of the last publication of notice. Proof of publication shall be by copy of the notice as published, attached to and made a part of the affidavit of the publisher or foreman of the newspaper publishing the notice.

History.—s. 10, ch. 57-128; ss. 26, 35, ch. 69-106.

Note.—Former s. 373.351.



403.381 - Record and reports of operations.

403.381 Record and reports of operations.—

(1) Each licensee shall keep and maintain a record of all operations conducted by him or her pursuant to his or her license showing the method employed, the type and composition of materials used, the times and places of operation, the name and post office address of each person participating or assisting in the operation other than licensee and such other information as may be required by the department and shall report the same to the department at such times as it may require.

(2) The records of the department and the reports of all licensees shall be available for public examination.

History.—s. 11, ch. 57-128; ss. 26, 35, ch. 69-106; s. 8, ch. 97-103.

Note.—Former s. 373.361.



403.391 - Emergency licenses.

403.391 Emergency licenses.—Notwithstanding any provisions of this act to the contrary, the department may grant a license permitting a weather modification operation without compliance by the licensee with the provisions of ss. 403.351-403.371, and without publication of notice of intention as required by s. 403.341 if the operation appears to the department to be necessary or desirable in aid of the extinguishment of fire, dispersal of fog, or other emergency.

History.—s. 12, ch. 57-128; ss. 26, 35, ch. 69-106.

Note.—Former s. 373.371.



403.401 - Suspension or revocation of license.

403.401 Suspension or revocation of license.—Any license may be revoked or suspended if the department finds that the licensee has failed or refused to comply with any of the provisions of this act.

History.—s. 13, ch. 57-128; s. 21, ch. 63-512; ss. 26, 35, ch. 69-106; s. 14, ch. 78-95.

Note.—Former s. 373.381.



403.411 - Penalty.

403.411 Penalty.—Any person conducting a weather modification operation without first having procured a license, or who shall make a false statement in his or her application for license, or who shall fail to file any report or reports as required by this act, or who shall conduct any weather modification operation after revocation or suspension of his or her license, or who shall violate any other provision of this act, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; and, if a corporation, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083. Each such violation shall be a separate offense.

History.—s. 14, ch. 57-128; s. 351, ch. 71-136; s. 9, ch. 97-103.

Note.—Former s. 373.391.



403.412 - Environmental Protection Act.

403.412 Environmental Protection Act.—

(1) This section shall be known and may be cited as the “Environmental Protection Act of 1971.”

(2)(a) The Department of Legal Affairs, any political subdivision or municipality of the state, or a citizen of the state may maintain an action for injunctive relief against:

1. Any governmental agency or authority charged by law with the duty of enforcing laws, rules, and regulations for the protection of the air, water, and other natural resources of the state to compel such governmental authority to enforce such laws, rules, and regulations;

2. Any person, natural or corporate, or governmental agency or authority to enjoin such persons, agencies, or authorities from violating any laws, rules, or regulations for the protection of the air, water, and other natural resources of the state.

(b) In any suit under paragraph (a), the Department of Legal Affairs may intervene to represent the interests of the state.

(c) As a condition precedent to the institution of an action pursuant to paragraph (a), the complaining party shall first file with the governmental agencies or authorities charged by law with the duty of regulating or prohibiting the act or conduct complained of a verified complaint setting forth the facts upon which the complaint is based and the manner in which the complaining party is affected. Upon receipt of a complaint, the governmental agency or authority shall forthwith transmit, by registered or certified mail, a copy of such complaint to those parties charged with violating the laws, rules, and regulations for the protection of the air, water, and other natural resources of the state. The agency receiving such complaint shall have 30 days after the receipt thereof within which to take appropriate action. If such action is not taken within the time prescribed, the complaining party may institute the judicial proceedings authorized in paragraph (a). However, failure to comply with this subsection shall not bar an action for a temporary restraining order to prevent immediate and irreparable harm from the conduct or activity complained of.

(d) In any action instituted pursuant to paragraph (a), the court, in the interest of justice, may add as party defendant any governmental agency or authority charged with the duty of enforcing the applicable laws, rules, and regulations for the protection of the air, water, and other natural resources of the state.

(e) No action pursuant to this section may be maintained if the person (natural or corporate) or governmental agency or authority charged with pollution, impairment, or destruction of the air, water, or other natural resources of the state is acting or conducting operations pursuant to currently valid permit or certificate covering such operations, issued by the appropriate governmental authorities or agencies, and is complying with the requirements of said permits or certificates.

(f) In any action instituted pursuant to this section, other than an action involving a state NPDES permit authorized under s. 403.0885, the prevailing party or parties shall be entitled to costs and attorney’s fees. Any award of attorney’s fees in an action involving such a state NPDES permit shall be discretionary with the court. If the court has reasonable ground to doubt the solvency of the plaintiff or the plaintiff’s ability to pay any cost or judgment which might be rendered against him or her in an action brought under this section, the court may order the plaintiff to post a good and sufficient surety bond or cash.

(3) The court may grant injunctive relief and impose conditions on the defendant which are consistent with and in accordance with law and any rules or regulations adopted by any state or local governmental agency which is charged to protect the air, water, and other natural resources of the state from pollution, impairment, or destruction.

(4) The doctrines of res judicata and collateral estoppel shall apply. The court shall make such orders as necessary to avoid multiplicity of actions.

(5) In any administrative, licensing, or other proceedings authorized by law for the protection of the air, water, or other natural resources of the state from pollution, impairment, or destruction, the Department of Legal Affairs, a political subdivision or municipality of the state, or a citizen of the state shall have standing to intervene as a party on the filing of a verified pleading asserting that the activity, conduct, or product to be licensed or permitted has or will have the effect of impairing, polluting, or otherwise injuring the air, water, or other natural resources of the state. As used in this section and as it relates to citizens, the term “intervene” means to join an ongoing s. 120.569 or s. 120.57 proceeding; this section does not authorize a citizen to institute, initiate, petition for, or request a proceeding under s. 120.569 or s. 120.57. Nothing herein limits or prohibits a citizen whose substantial interests will be determined or affected by a proposed agency action from initiating a formal administrative proceeding under s. 120.569 or s. 120.57. A citizen’s substantial interests will be considered to be determined or affected if the party demonstrates it may suffer an injury in fact which is of sufficient immediacy and is of the type and nature intended to be protected by this chapter. No demonstration of special injury different in kind from the general public at large is required. A sufficient demonstration of a substantial interest may be made by a petitioner who establishes that the proposed activity, conduct, or product to be licensed or permitted affects the petitioner’s use or enjoyment of air, water, or natural resources protected by this chapter.

(6) Any Florida corporation not for profit which has at least 25 current members residing within the county where the activity is proposed, and which was formed for the purpose of the protection of the environment, fish and wildlife resources, and protection of air and water quality, may initiate a hearing pursuant to s. 120.569 or s. 120.57, provided that the Florida corporation not for profit was formed at least 1 year prior to the date of the filing of the application for a permit, license, or authorization that is the subject of the notice of proposed agency action.

(7) In a matter pertaining to a federally delegated or approved program, a citizen of the state may initiate an administrative proceeding under this subsection if the citizen meets the standing requirements for judicial review of a case or controversy pursuant to Article III of the United States Constitution.

(8) Venue of any causes brought under this law shall lie in the county or counties wherein the cause of action is alleged to have occurred.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 71-343; s. 24, ch. 88-393; s. 10, ch. 97-103; s. 9, ch. 2002-261.



403.413 - Florida Litter Law.

403.413 Florida Litter Law.—

(1) SHORT TITLE.—This section may be cited as the “Florida Litter Law.”

(2) DEFINITIONS.—As used in this section:

(a) “Aircraft” means a motor vehicle or other vehicle that is used or designed to fly but does not include a parachute or any other device used primarily as safety equipment.

(b) “Commercial purpose” means for the purpose of economic gain.

(c) “Commercial vehicle” means a vehicle that is owned or used by a business, corporation, association, partnership, or sole proprietorship or any other entity conducting business for a commercial purpose.

(d) “Dump” means to dump, throw, discard, place, deposit, or dispose of.

(e) “Law enforcement officer” means any officer of the Florida Highway Patrol, a county sheriff’s department, a municipal law enforcement department, a law enforcement department of any other political subdivision, or the Fish and Wildlife Conservation Commission. In addition, and solely for the purposes of this section, “law enforcement officer” means any employee of a county or municipal park or recreation department designated by the department head as a litter enforcement officer.

(f) “Litter” means any garbage; rubbish; trash; refuse; can; bottle; box; container; paper; tobacco product; tire; appliance; mechanical equipment or part; building or construction material; tool; machinery; wood; motor vehicle or motor vehicle part; vessel; aircraft; farm machinery or equipment; sludge from a waste treatment facility, water supply treatment plant, or air pollution control facility; or substance in any form resulting from domestic, industrial, commercial, mining, agricultural, or governmental operations.

(g) “Motor vehicle” means an automobile, motorcycle, truck, trailer, semitrailer, truck tractor, or semitrailer combination or any other vehicle that is powered by a motor.

(h) “Person” means any individual, firm, sole proprietorship, partnership, corporation, or unincorporated association.

(i) “Vessel” means a boat, barge, or airboat or any other vehicle used for transportation on water.

(3) RESPONSIBILITY OF LOCAL GOVERNING BODY OF A COUNTY OR MUNICIPALITY.—The local governing body of a county or a municipality shall determine the training and qualifications of any employee of the county or municipality or any employee of the county or municipal park or recreation department designated to enforce the provisions of this section if the designated employee is not a regular law enforcement officer.

(4) DUMPING LITTER PROHIBITED.—Unless otherwise authorized by law or permit, it is unlawful for any person to dump litter in any manner or amount:

(a) In or on any public highway, road, street, alley, or thoroughfare, including any portion of the right-of-way thereof, or any other public lands, except in containers or areas lawfully provided therefor. When any litter is thrown or discarded from a motor vehicle, the operator or owner of the motor vehicle, or both, shall be deemed in violation of this section;

(b) In or on any freshwater lake, river, canal, or stream or tidal or coastal water of the state, including canals. When any litter is thrown or discarded from a boat, the operator or owner of the boat, or both, shall be deemed in violation of this section; or

(c) In or on any private property, unless prior consent of the owner has been given and unless the dumping of such litter by such person will not cause a public nuisance or otherwise be in violation of any other state or local law, rule, or regulation.

(5) DUMPING RAW HUMAN WASTE PROHIBITED.—Unless otherwise authorized by law or permit, it is unlawful for any person to dump raw human waste from any train, aircraft, motor vehicle, or vessel upon the public or private lands or waters of the state.

(6) PENALTIES; ENFORCEMENT.—

(a) Any person who dumps litter in violation of subsection (4) in an amount not exceeding 15 pounds in weight or 27 cubic feet in volume and not for commercial purposes is guilty of a noncriminal infraction, punishable by a civil penalty of $100, from which $50 shall be deposited into the Solid Waste Management Trust Fund to be used for the solid waste management grant program pursuant to s. 403.7095. In addition, the court may require the violator to pick up litter or perform other labor commensurate with the offense committed.

(b) Any person who dumps litter in violation of subsection (4) in an amount exceeding 15 pounds in weight or 27 cubic feet in volume, but not exceeding 500 pounds in weight or 100 cubic feet in volume and not for commercial purposes is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. In addition, the court shall require the violator to pick up litter or perform other community service commensurate with the offense committed. Further, if the violation involves the use of a motor vehicle, upon a finding of guilt, whether or not adjudication is withheld or whether imposition of sentence is withheld, deferred, or suspended, the court shall forward a record of the finding to the Department of Highway Safety and Motor Vehicles, which shall record a penalty of three points on the violator’s driver license pursuant to the point system established by s. 322.27.

(c) Any person who dumps litter in violation of subsection (4) in an amount exceeding 500 pounds in weight or 100 cubic feet in volume or in any quantity for commercial purposes, or dumps litter which is a hazardous waste as defined in s. 403.703, is guilty of a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083. In addition, the court may order the violator to:

1. Remove or render harmless the litter that he or she dumped in violation of this section;

2. Repair or restore property damaged by, or pay damages for any damage arising out of, his or her dumping litter in violation of this section; or

3. Perform public service relating to the removal of litter dumped in violation of this section or to the restoration of an area polluted by litter dumped in violation of this section.

(d) A court may enjoin a violation of this section.

(e) A motor vehicle, vessel, aircraft, container, crane, winch, or machine used to dump litter that exceeds 500 pounds in weight or 100 cubic feet in volume is declared contraband and is subject to forfeiture in the same manner as provided in ss. 932.703 and 932.704.

(f) If a person sustains damages arising out of a violation of this section that is punishable as a felony, a court, in a civil action for such damages, shall order the person to pay the injured party threefold the actual damages or $200, whichever amount is greater. In addition, the court shall order the person to pay the injured party’s court costs and attorney’s fees. A final judgment rendered in a criminal proceeding against a defendant under this section estops the defendant from asserting any issue in a subsequent civil action under this paragraph which he or she would be estopped from asserting if such judgment were rendered in the civil action unless the criminal judgment was based upon a plea of no contest or nolo contendere.

(g) For the purposes of this section, if a person dumps litter or raw human waste from a commercial vehicle, that person is presumed to have dumped the litter or raw human waste for commercial purposes.

(h) In the criminal trial of a person charged with violating this section, the state does not have the burden of proving that the person did not have the right or authority to dump the litter or raw human waste or that litter or raw human waste dumped on private property causes a public nuisance. The defendant has the burden of proving that he or she had authority to dump the litter or raw human waste and that the litter or raw human waste dumped does not cause a public nuisance.

(i) It shall be the duty of all law enforcement officers to enforce the provisions of this section.

(j) Any person who violates the provisions of subsection (5) is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; provided, however, that any person who dumps more than 500 pounds or more than 100 cubic feet of raw human waste, or who dumps any quantity of such waste for commercial purposes, is guilty of a felony of the third degree, punishable as provided in paragraph (c).

(7) ENFORCEMENT BY CERTAIN COUNTY OR MUNICIPAL EMPLOYEES.—Employees of counties or municipalities whose duty it is to ensure code compliance or to enforce codes and ordinances may be designated by the governing body of the county or the municipality to enforce the provisions of this section. Designation of such employees shall not provide the employees with the authority to bear arms or to make arrests.

(8) ENFORCEMENT OF OTHER REGULATIONS.—This section does not limit the authority of any state or local agency to enforce other laws, rules, or ordinances relating to litter or solid waste management.

History.—ss. 1, 2, 3, 4, 4A, ch. 71-239; s. 1, ch. 75-266; s. 1, ch. 77-82; s. 1, ch. 78-202; s. 7, ch. 80-382; s. 1, ch. 82-63; s. 1, ch. 88-79; s. 56, ch. 88-130; s. 12, ch. 89-175; s. 14, ch. 89-268; s. 1, ch. 90-76; ss. 16, 17, ch. 91-286; s. 378, ch. 94-356; s. 1, ch. 95-165; s. 11, ch. 97-103; s. 205, ch. 99-245; s. 1, ch. 2005-200; s. 2, ch. 2007-184; s. 26, ch. 2012-88; s. 3, ch. 2016-174.



403.4131 - Litter control.

403.4131 Litter control.—

(1) The Department of Transportation shall establish an “adopt-a-highway” program to allow local organizations to be identified with specific highway cleanup and highway beautification projects authorized under s. 339.2405. The department shall monitor compliance with the provisions of the adopt-a-highway program to ensure that organizations participating in the program comply with the goals identified by the department.

(2) The Department of Transportation shall place signs discouraging litter at all off-ramps of the interstate highway system in the state. The department shall place other highway signs as necessary to discourage littering.

(3) Each county is encouraged to initiate a litter control and prevention program or to expand upon its existing program. The department shall establish a system of grants for municipalities and counties to implement litter control and prevention programs. In addition to the activities described in subsection (1), such grants shall at a minimum be used for litter cleanup, grassroots educational programs involving litter removal and prevention, and the placement of litter and recycling receptacles. Counties are encouraged to form working public private partnerships as authorized under this section to implement litter control and prevention programs at the community level. Counties that have a population under 100,000 are encouraged to develop a regional approach to administering and coordinating their litter control and prevention programs.

History.—s. 55, ch. 88-130; s. 1, ch. 89-37; s. 2, ch. 89-296; s. 5, ch. 91-429; s. 39, ch. 93-207; s. 379, ch. 94-356; s. 14, ch. 98-258; s. 37, ch. 99-5; s. 3, ch. 99-294; s. 19, ch. 2000-331; s. 3, ch. 2007-184; s. 111, ch. 2010-102; s. 37, ch. 2010-225.



403.41315 - Comprehensive illegal dumping, litter, and marine debris control and prevention.

403.41315 Comprehensive illegal dumping, litter, and marine debris control and prevention.—

(1) The Legislature finds that a comprehensive illegal dumping, litter, and marine debris control and prevention program is necessary to protect the beauty and the environment of Florida. The Legislature also recognizes that a comprehensive illegal dumping, litter, and marine debris control and prevention program will have a positive effect on the state’s economy. The Legislature finds that the state’s rapid population growth, the ever-increasing mobility of its population, and the large number of tourists contribute to the need for a comprehensive illegal dumping, litter, and marine debris control and prevention program. The Legislature further finds that the program must be coordinated and capable of having statewide identity and grassroots community support.

(2) The comprehensive illegal dumping, litter, and marine debris control and prevention program at a minimum must include the following:

(a) A local public awareness and educational campaign to educate individuals, government, businesses, and other organizations concerning the role they must assume in preventing and controlling litter.

(b) Enforcement provisions authorized under s. 403.413.

(c) Enforcement officers whose responsibilities include grassroots education along with enforcing litter and illegal dumping violations.

(d) Local illegal dumping, litter, and marine debris control and prevention programs operated at the county level with emphasis placed on grassroots educational programs designed to prevent and remove litter and marine debris.

(e) A statewide adopt-a-highway program as authorized under s. 403.4131.

(f) The highway beautification program authorized under s. 339.2405.

(g) A statewide Adopt-a-Shore program that includes beach, river, and lake shorelines and emphasizes litter and marine debris cleanup and prevention.

(h) The prohibition of balloon releases as authorized under s. 379.233.

(i) The placement of approved identifiable litter and recycling receptacles.

(j) Other educational programs that are implemented at the grassroots level involving volunteers and community programs that clean up and prevent litter, including Youth Conservation Corps activities.

History.—s. 35, ch. 93-207; s. 4, ch. 2007-184; s. 201, ch. 2008-247.



403.4132 - Litter pickup and removal.

403.4132 Litter pickup and removal.—Local governments are encouraged to initiate programs to supplement the existing litter-removal program for public places and highway systems operated by the Department of Transportation. To the extent that funds are available from the department for litter pickup and removal programs beyond those annually available to the Department of Corrections, priority shall be given to contracting with nonprofit organizations for supplemental litter-removal programs that use youth employment programs.

History.—s. 58, ch. 88-130; s. 16, ch. 96-423.



403.4133 - Adopt-a-Shore Program.

403.4133 Adopt-a-Shore Program.—

(1) The Legislature finds that litter and illegal dumping present a threat to the state’s wildlife, environment, and shorelines. The Legislature further finds that public awareness and education will assist in preventing litter from being illegally deposited along the state’s shorelines.

(2) The Adopt-a-Shore Program shall be created within the Department of Environmental Protection. The program shall be designed to educate the state’s citizens and visitors about the importance of litter prevention and shall include approaches and techniques to remove litter from the state’s shorelines.

(3) For the purposes of this section, the term “shoreline” includes, but is not limited to, beaches, rivershores, and lakeshores.

History.—s. 60, ch. 93-207; s. 5, ch. 2007-184.



403.4135 - Litter receptacles.

403.4135 Litter receptacles.—

(1) DEFINITIONS.—As used in this section “litter” and “vessel” have the same meanings as provided in s. 403.413.

(2) RECEPTACLES REQUIRED.—All ports, terminal facilities, boatyards, marinas, and other commercial facilities which house vessels and from which vessels disembark shall provide or ensure the availability of litter receptacles of sufficient size and capacity to accommodate the litter and other waste materials generated on board the vessels using its facilities, except for large quantities of spoiled or damaged cargoes not usually discharged by a ship. The department may enforce violations of this section pursuant to ss. 403.121 and 403.131.

History.—s. 13, ch. 89-175; s. 18, ch. 91-286; s. 380, ch. 94-356.



403.414 - Environmental award program.

403.414 Environmental award program.—

(1) The department shall administer an environmental award program to recognize outstanding efforts in the protection, conservation, or restoration of the air, water, or other natural resources of the state by agencies, municipalities, counties, and other governmental units; private organizations, institutions, and industries; the communications media; and individuals.

(2) Awards may be approved by the secretary in the following areas:

(a) Water resources and quality.

(b) Air quality.

(c) Solid and hazardous waste management.

(d) Communications through any media.

(3) An agency, municipality, county, or other governmental unit; a private organization, institution, or industry; the communications media; or an individual may submit a nomination for an award to the department at any time. A nomination must be submitted on a form adopted by the department and must include information required by the department to consider that nomination.

(4) The department may accept money from any public agency or other source to be used for the environmental award program.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 74-60; s. 81, ch. 79-65; s. 264, ch. 81-259; s. 35, ch. 91-305; s. 20, ch. 2015-4.



403.415 - Motor vehicle noise.

403.415 Motor vehicle noise.—

(1) SHORT TITLE.—This act shall be known and may be cited as the “Florida Motor Vehicle Noise Prevention and Control Act of 1974.”

(2)(a) LEGISLATIVE INTENT.—The intent of the Legislature is to implement the state constitutional mandate of s. 7, Art. II of the State Constitution to improve the quality of life in the state by limiting the noise of new motor vehicles sold in the state and the noise of motor vehicles used on the highways of the state.

(b) It is also the intent of the Legislature to recognize the proposed United States Environmental Protection Act Noise Commission Standards Regulations for medium and heavy-duty trucks as being the most comprehensive available and in the best interest of Florida’s citizenry and, further, that such regulation shall preempt all state standards not identical to such regulation.

(3) DEFINITIONS.—The following words and phrases when used in this section shall have the meanings respectively assigned to them in this subsection, except where the context otherwise requires:

(a) “dB A” means the composite abbreviation for A-weighted sound level, and the unit of sound level, the decibel.

(b) “Gross combination weight rating” or “GCWR” means the value specified by the manufacturer as the loaded weight of a combination vehicle.

(c) “Gross vehicle weight rating” or “GVWR” means the value specified by the manufacturer as the loaded weight of a single vehicle.

(d) “Motor vehicle” means any vehicle which is self-propelled and any vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails.

(e) “Motorcycle” means any motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, but excluding a tractor or a moped.

(f) “Moped” means any vehicle with pedals to permit propulsion by human power, having a seat or saddle for the use of the rider and designed to travel on not more than three wheels, with a motor rated not in excess of 2 brake horsepower and not capable of propelling the vehicle at a speed greater than 30 miles per hour on level ground, and with a power-drive system that functions directly or automatically without clutching or shifting gears by the operator after the drive system is engaged. If an internal combustion engine is used, the displacement may not exceed 50 cubic centimeters.

(g) “Sound level” means the A-weighted sound pressure level measured with fast response using an instrument complying with the specification for sound level meters of the American National Standards Institute, Inc., or its successor bodies, except that only A-weighting and fast dynamic response need be provided.

(h) “Vehicle” means any device in, upon, or by which any person or property is or may be transported or drawn upon a highway, except devices moved by human power or used exclusively upon stationary rails or tracks.

(i) “Department” means the Department of Environmental Protection.

(4) NEW VEHICLE NOISE LIMITS.—No person shall sell, offer for sale, or lease a new motor vehicle that produces a maximum sound level exceeding the following limits at a distance of 50 feet from the center of the lane of travel under test procedures established under subsection (5):

(a) For motorcycles:

Date of manufacture     Sound level limit

From January 1, 1973,

to December 31, 1974..........86 dB A

On or after January 1, 1975..........83 dB A

(b) For any motor vehicle with a GVWR over 10,000 pounds, for any school bus, and for any multipurpose passenger vehicle, which is defined as a motor vehicle with motive power designed to carry 10 persons or less and constructed either on a truck chassis or with special features for occasional off-road operation:

Date of manufacture     Sound level limit

From January 1, 1973,

to December 31, 1976..........86 dB A

On or after January 1, 1977..........83 dB A

(5) TEST PROCEDURES.—The test procedures for determining compliance with this section shall be established by regulation of the department and in cooperation with the Department of Highway Safety and Motor Vehicles in substantial conformance with applicable standards and recommended practices established by the Society of Automotive Engineers, Inc., or its successor bodies, and the American National Standards Institute, Inc., or its successor bodies, for the measurement of motor vehicle sound levels.

(6) CERTIFICATION.—The manufacturer, distributor, importer, or designated agent thereof shall file a written certificate with the department stating that the specific makes and models of motor vehicles described thereon comply with the provisions of this section. No new motor vehicle shall be sold, offered for sale, or leased unless such certificate has been filed.

(7) NOTIFICATION OF CERTIFICATION.—The department shall notify the Department of Highway Safety and Motor Vehicles of all makes and models of motor vehicles for which valid certificates of compliance with the provisions of this section are filed.

(8) REPLACEMENT EQUIPMENT.—

(a) No person shall sell or offer for sale for use as a part of the equipment of a motor vehicle any exhaust muffler, intake muffler, or other noise abatement device which, when installed, will permit the vehicle to be operated in a manner that the emitted sound level of the vehicle is increased above that emitted by the vehicle as originally manufactured and determined by the test procedures for new motor vehicle sound levels established under this section.

(b) The manufacturer, distributor, or importer, or designated agent thereof, shall file a written certificate with the department that his or her products sold within this state comply with the requirements of this section for their intended applications.

(9) OPERATING VEHICLE NOISE MEASUREMENTS.—The department shall establish, with the cooperation of the Department of Highway Safety and Motor Vehicles, measurement procedures for determining compliance of operating vehicles with the noise limits of s. 316.293(2). The department shall advise the Department of Highway Safety and Motor Vehicles on technical aspects of motor vehicle noise enforcement regulations, assist in the training of enforcement officers, and administer a sound-level meter loan program for local enforcement agencies.

(10) ENACTMENT OF LOCAL ORDINANCES LIMITED.—The provisions of this section shall be applicable and uniform throughout this state and in all political subdivisions and municipalities therein, and no local authority shall enact or enforce any ordinance on a matter covered by this section unless expressly authorized. However, this subsection shall not prevent any local authority from enacting an ordinance when such enactment is necessary to vest jurisdiction of violation of this section in the local court.

History.—ss. 1, 2, 3, ch. 74-110; ss. 1, 2, ch. 75-59; s. 1, ch. 76-289; s. 1, ch. 78-280; s. 82, ch. 79-65; s. 98, ch. 79-164; s. 1, ch. 80-338; s. 1, ch. 82-49; s. 22, ch. 87-161; s. 381, ch. 94-356; s. 12, ch. 97-103.



403.4151 - Exempt motor vehicles.

403.4151 Exempt motor vehicles.—The provisions of this act shall not apply to any motor vehicle which is not required to be licensed under the provisions of chapter 320.

History.—s. 7, ch. 74-110.



403.4153 - Federal preemption.

403.4153 Federal preemption.—On and after the date of promulgation of noise emission standards by the administrator of the United States Environmental Protection Agency for a class of new motor vehicles as described in s. 403.415(4)(a) or (b), the state sound level limits in effect at that time for that class of vehicles shall be maintained until the federal standards become effective.

History.—s. 2, ch. 76-289; s. 2, ch. 95-144.



403.4154 - Phosphogypsum management program.

403.4154 Phosphogypsum management program.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Department” means the Department of Environmental Protection.

(b) “Existing stack” means a phosphogypsum stack, as defined in paragraph (d), that is:

1. In existence in this state on May 12, 1993; or

2. Constructed in this state after May 12, 1993, and for which the department has received a certification of completion of construction submitted by the owner of the newly constructed phosphogypsum stack.

The term “existing stack” does not include a phosphogypsum stack that has been closed pursuant to a department permit or order.

(c) “Phosphogypsum” means calcium sulfate and byproducts produced by the reaction of sulfuric acid with phosphate rock to produce phosphoric acid.

(d) “Phosphogypsum stack” means any defined geographic area associated with a phosphoric acid production facility in which phosphogypsum is disposed of or stored, other than within a fully enclosed building, container, or tank.

(e) “Phosphogypsum stack system” means the phosphogypsum stack, pile, or landfill, together with all pumps, piping, ditches, drainage conveyances, water-control structures, collection pools, cooling ponds, surge ponds, and any other collection or conveyance system associated with the transport of phosphogypsum from the plant to the phosphogypsum stack, its management at the stack, and the process-wastewater return to the phosphoric acid production or other process. This definition specifically includes toe drain systems and ditches and other leachate collection systems but does not include conveyances within the confines of the fertilizer production plant or existing areas used in emergency circumstances caused by rainfall events of high volume or duration for the temporary storage of process wastewater to avoid discharges to surface waters of the state, which process wastewater must be removed from the temporary storage area as expeditiously as possible, but not to exceed 120 days after each emergency.

(f) “Process wastewater” means any water that, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, byproduct, or waste product, along with any leachate or runoff from the phosphogypsum stack system. This term does not include contaminated nonprocess wastewater as that term is defined in 40 C.F.R. s. 418.11(c).

(2) REGULATORY PROGRAM.—

(a) It is the intent of the Legislature that the department develop a program for the sound and effective regulation of phosphogypsum stack systems in the state.

(b) The department shall adopt rules that prescribe acceptable construction designs for new or expanded phosphogypsum stack systems and that prescribe permitting criteria for operation, long-term-care requirements, and closure financial responsibility requirements for phosphogypsum stack systems.

(c) Whoever willfully, knowingly, or with reckless indifference or gross carelessness misstates or misrepresents the financial condition or closure costs of an entity engaged in managing, owning, or operating a phosphogypsum stack or stack system commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083 by a fine of not more than $50,000 and by imprisonment for 5 years for each offense.

(d) If an owner or operator of a phosphogypsum stack or stack system fails to comply with department rules requiring demonstration of closure financial responsibility, no distribution may be made which would be prohibited under s. 607.06401(3) until the noncompliance is corrected. Whoever willfully, knowingly, or with reckless indifference or gross carelessness violates this prohibition commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083 by a fine of not more than $50,000 or by imprisonment for 5 years for each offense.

(3) ABATEMENT OF IMMINENT HAZARD.—

(a) The department may take action to abate or substantially reduce any imminent hazard caused by the physical condition, maintenance, operation, or closure of a phosphogypsum stack system.

(b) An imminent hazard exists if the physical condition, maintenance, operation, or closure of a phosphogypsum stack system creates an immediate and substantial danger to human health, safety, or welfare or to the environment. A phosphogypsum stack system is presumed not to cause an imminent hazard if the physical condition and operation of the system are in compliance with all applicable department rules.

(c) The failure of an owner or operator of a phosphogypsum stack system to comply with department rules requiring demonstration of closure financial responsibility may be considered by the department as evidence that a phosphogypsum stack poses an imminent hazard for purposes of initiating actions authorized by paragraph (d).

(d) If the department determines that the failure of an owner or operator to comply with department rules requiring demonstration of financial responsibility or that the physical condition, maintenance, operation, or closure of a phosphogypsum stack system poses an imminent hazard, the department shall request access to the property on which such stack system is located from the owner or operator of the stack system for the purposes of taking action to abate or substantially reduce the imminent hazard. If the department, after reasonable effort, is unable to timely obtain the necessary access to abate or substantially reduce the imminent hazard, the department may institute action in its own name, using the procedures and remedies of s. 403.121 or s. 403.131, to abate or substantially reduce an imminent hazard. Whenever serious harm to human health, safety, or welfare, to the environment, or to private or public property may occur prior to completion of an administrative hearing or other formal proceeding that might be initiated to abate the risk of serious harm, the department may obtain from the court, ex parte, an injunction without paying filing and service fees prior to the filing and service of process.

(e) To abate or substantially reduce an imminent hazard, the department may take any appropriate action, including, but not limited to, using employees of the department or contracting with other state or federal agencies, with private third-party contractors, or with the owner or operator of the stack system, or financing, compensating, or funding a receiver, trustee, or owner of the stack system, to perform all or part of the work.

(f) The department shall recover from the owner or operator of the phosphogypsum stack system to the use of the Nonmandatory Land Reclamation Trust Fund all moneys expended from the fund, including funds expended prior to the effective date of this section, to abate an imminent hazard posed by the phosphogypsum stack system plus a penalty equal to an amount calculated at 30 percent of such funds expended. This penalty shall be imposed annually, and prorated from the date of payment from the fund until the expended funds and the penalty are repaid. If the department prevails in any action to recover funds pursuant to this subsection, it may recover reasonable attorney’s fees and costs incurred. Phosphogypsum may not be deposited on a stack until all moneys expended from the fund in connection with the stack have been repaid, unless the department determines that such placement is necessary to abate or avoid an imminent hazard or unless otherwise authorized by the department.

(g) The department may impose a lien on the real property on which the phosphogypsum stack system that poses an imminent hazard is located and on the real property underlying and other assets located at associated phosphate fertilizer production facilities equal in amount to the moneys expended from the Nonmandatory Land Reclamation Trust Fund pursuant to paragraph (e), including attorney’s fees and court costs. The owner of any property on which such a lien is imposed is entitled to a release of the lien upon payment to the department of the lien amount. The lien imposed by this section does not take priority over any other prior perfected lien on the real property, personal property, or other assets referenced in this paragraph, including, but not limited to, the associated phosphate rock mine and reserves.

(h) Upon a declaration by the Governor of an environmental emergency concerning the abatement of an imminent hazard involving a phosphogypsum stack or stack system, the state and any agent under contract with the state for the provision of services directly related to the abatement of such hazard shall not become liable under state laws for environmental protection for any costs, damages, or penalties associated with the abatement of the imminent hazard. The Legislature finds that provision of this limited immunity is in the public interest and necessary for the abatement of the imminent hazard.

(4) REGISTRATION FEES.—

(a)1. The owner or operator of each existing phosphogypsum stack who has not provided a performance bond, letter of credit, trust fund agreement, or closure insurance to demonstrate financial responsibility for closure and long-term care shall pay to the department a fee as set forth in this paragraph. All fees shall be deposited in the Nonmandatory Land Reclamation Trust Fund.

2. The amount of the fee for each existing stack shall be $75,000 for each of the five 12-month periods following July 1, 2001.

3. The amount of the fee for any new stack for which the owner or operator has not provided a performance bond, letter of credit, trust fund agreement, or closure insurance to demonstrate financial responsibility for closure and long-term care shall be $75,000 for each of the five 12-month periods following the issuance by the department of a construction permit for that stack.

4. Within 30 days after a phosphogypsum stack has been certified as closed pursuant to rule 62-673.620(2) and (3), Florida Administrative Code, the department shall refund to the owner of the closed phosphogypsum stack an amount from the Nonmandatory Land Reclamation Trust Fund equal to the total amount of fee payments made by the owner or operator to the fund in connection with the closed phosphogypsum stack. However, a refund may not be paid until the Mulberry and Piney Point phosphogypsum stack systems have been closed and a satisfactory reserve has been established in the Nonmandatory Reclamation Lands Trust Fund.

(b) On or before August 1 of each year, the department shall provide written notice to each owner of an existing stack of any fee payable for the 12-month period commencing on the immediately preceding July 1. Each owner shall remit the fee to the department on or before August 31 of each year.

(5) CLOSURE OF ABANDONED SYSTEMS.—

(a) The department may expend money from the Nonmandatory Land Reclamation Trust Fund to take all steps necessary to close a phosphogypsum stack system and to carry out postclosure care in accordance with department rules in effect as of the date of commencement of closure activities, subject to the conditions set forth in this subsection. To accomplish such closure and postclosure care, the department may take any appropriate action, including, but not limited to, using employees of the department or by contracting with other state or federal agencies, with private third-party contractors, or with the owner or operator of the stack system, to perform all or part of the work.

(b) The department may close a phosphogypsum stack system through agreement with the owner or by court order. In determining whether closure is appropriate, the court shall consider whether closing the stack will protect human health, safety, or welfare or the environment; the useful life of the stack; the effect of delaying closure on the stability of the fund; the likelihood that the stack will be operated again; and any other relevant factors. If the court finds that closure is appropriate, the court may appoint a receiver to oversee the closure or shall authorize department employees, agents, and contractors to enter all land owned by the owner of the phosphogypsum stack system for the performance of closure and postclosure activities.

(c) The department may impose a lien on the real property on which a closed phosphogypsum stack system is located and on the real property underlying and other assets located at its formerly associated phosphate fertilizer production facilities equal in amount to the moneys expended from the Nonmandatory Land Reclamation Trust Fund pursuant to this subsection for closure and postclosure care. The owner of any property on which such a lien is imposed is entitled to a release of the lien upon payment to the department of the lien amount and execution of an agreement to carry out postclosure care in accordance with applicable department rules. The lien imposed by this section does not take priority over any other prior perfected lien on the real property, personal property, or other assets referenced in this paragraph, including, but not limited to, the associated phosphate rock mine and reserves.

History.—s. 62, ch. 93-207; s. 382, ch. 94-356; s. 3, ch. 2001-134; s. 8, ch. 2003-423; s. 64, ch. 2005-2.



403.4155 - Phosphogypsum management; rulemaking authority.

403.4155 Phosphogypsum management; rulemaking authority.—

(1) The Department of Environmental Protection shall adopt rules to amend existing chapter 62-672, Florida Administrative Code, to ensure that impoundment structures and water conveyance piping systems used in phosphogypsum management are designed and maintained to meet critical safety standards. The rules must require that any impoundment structure used in a phosphogypsum stack system, together with all pumps, piping, ditches, drainage conveyances, water control structures, collection pools, cooling ponds, surge ponds, and any other collection or conveyance system associated with phosphogypsum transport, cooling water, or the return of process wastewater, is constructed using sound engineering practices and is operated to avoid spills or discharges of materials which adversely affect surface or ground waters. The rules must require that a phosphogypsum stack system owner maintain a log detailing the owner’s operating inspection schedule, results, and any corrective action taken based on the inspection results. The rules must require phosphogypsum stack owners to maintain an emergency contingency plan and demonstrate the ability to mobilize equipment and manpower to respond to emergency situations at phosphogypsum stack systems. The rules must establish a reasonable time period not to exceed 12 months for facilities to meet the provisions of the rules adopted pursuant to this section.

(2)(a) By October 1, 2004, the department shall initiate rulemaking to require that phosphogypsum stack system operation plans required by department rule be amended by adding an interim stack system management (ISSM) plan that provides written instructions for the operation of the system, assuming that no phosphoric acid would be produced at the facility for a 2-year period. The initial ISSM plan must be completed as of the first July 1 following the adoption of the rule required by this section. The ISSM plan must include:

1. A detailed description of process water management procedures that will be implemented to ensure that the stack system operates in accordance with all applicable department permit conditions and rules. The procedures must address the actual process water levels present at the facility 30 days prior to the completion of the plan and must assume that the facility will receive annual average rainfall during the 2-year planning period.

2. A detailed description of the procedures to be followed for the daily operation and routine maintenance of the stack system, including required environmental sampling and analyses, as well as for any maintenance or repairs recommended following annual inspections of the system.

3. Identification of all machinery, equipment, and materials necessary to implement the plan.

4. Identification of the sources of power or fuel necessary to implement the plan.

5. Identification of the personnel necessary to implement the plan.

(b) The ISSM plan shall be updated annually, taking into account process water levels as of June 1 of each year and the existing stack system configuration.

(c) The requirements listed in paragraphs (a) and (b) are applicable to all phosphogypsum stack systems except those that have been closed, that are undergoing closure, or for which an application for a closure permit has been submitted pursuant to department rule.

(3)(a) By October 1, 2004, the department shall initiate rulemaking to require that general plans and schedules for the closure of phosphogypsum stack systems include:

1. A description of the physical configuration of the phosphogypsum stack system anticipated at the time of closure at the end of useful life of the system.

2. A site-specific water management plan describing the procedures to be employed at the end of the useful life of the system to manage the anticipated volume of process water in an environmentally sound manner.

3. An estimate of the cost of management of the anticipated volume of process water in accordance with the site-specific water management plan.

4. A description of all construction work necessary to properly close the system in accordance with department rules.

5. An estimate of all costs associated with long-term care of the closed system, including maintenance and monitoring, in accordance with department rules.

(b) The department shall revise chapter 62-673, Florida Administrative Code, to require the owner or operator of a phosphogypsum stack management system to demonstrate financial responsibility for the costs of terminal closure of the phosphogypsum stack system in a manner that protects the public health and safety, and must include criteria to evaluate the adequacy of the demonstration of financial responsibility.

1. The costs of terminal closure shall be estimated based on the stack system configuration as of the end of its useful life as determined by the owner or operator. These costs shall be verified by an independent third party.

2. The owner or operator may demonstrate financial responsibility by use of one or more of the following methods:

a. Bond.

b. Letter of credit.

c. Cash deposit arrangement.

d. Closure insurance.

e. Financial tests.

f. Corporate guarantee.

For the purposes of this section, the term “cash deposit arrangement” means a trust fund, business or statutory trust, escrow account, or similar cash deposit entity whereby a fiduciary holds and invests funds deposited by the owner or operator, which funds shall be expended only for the purpose of directly implementing all or some portion of phosphogypsum stack system closure requirements of that particular owner or operator.

3. A trustee, escrow agent, or other fiduciary of a cash deposit arrangement authorized by this section has no liability for any damage or loss of any kind arising out of or caused by performance of duties imposed by the terms of the applicable agreement unless such damage or loss is directly caused by the gross negligence or criminal act of the trustee, escrow agent, or other fiduciary. In performing its duties pursuant to the applicable agreement, a trustee, escrow agent, or other fiduciary is entitled to rely upon information and direction received from the grantor or the department without independent verification unless such information and direction are manifestly in error.

4. To the extent that a cash deposit arrangement is used to provide proof of financial responsibility for all or a portion of closure costs, the trust, escrow, or cash arrangement deposit entity is considered to have assumed all liability for such closure costs up to the amount of the cash deposit, less any fees or costs of the trustee, escrow agent, or other fiduciary.

5. Any funds maintained in a cash deposit arrangement authorized by this section are not subject to claims of creditors of the owner or operator and are otherwise exempt from setoff, execution, levy, garnishment, and similar writs and proceedings.

6. Any funds remaining in a trust, escrow account, or other cash deposit arrangement after the purpose of such cash deposit arrangement under this section has been accomplished shall be returned to the grantor.

(4) The department shall revise chapter 62-673, Florida Administrative Code, to require the owner or operator of a phosphogypsum stack system to demonstrate financial responsibility for the costs of terminal closure of the phosphogypsum stack system in a manner that protects the environment and the public health and safety. At a minimum, such rules must include or address the following requirements:

(a) That the cost of closure and long-term care be re-estimated by a professional engineer and adjusted for inflation on an annual basis. At a minimum, such cost data must include:

1. The cost of treatment and appropriate disposal of all process wastewater, both ponded and pore, in the system.

2. All construction work necessary to properly close the system in accordance with department rules.

3. All costs associated with long-term care of the closed system, including maintenance and monitoring, in accordance with department rules.

(b) That financial statements and financial data be prepared according to generally accepted accounting principles within the United States and submitted quarterly.

(c) That audited financial statements be provided annually along with the statement of financial assurance.

(d) That any owner or operator in default on any of its obligations report such default immediately.

History.—s. 1, ch. 98-117; s. 4, ch. 2001-134; s. 9, ch. 2003-423.



403.42 - Florida Clean Fuel Act.

403.42 Florida Clean Fuel Act.—

(1) SHORT TITLE AND PURPOSE.—

(a) This section may be cited as the “Florida Clean Fuel Act.”

(b) The purposes of this act are to establish the Clean Fuel Florida Advisory Board under the Department of Environmental Protection to study the implementation of alternative fuel vehicles and to formulate and provide to the Secretary of Environmental Protection recommendations on expanding the use of alternative fuel vehicles in this state and make funding available for implementation.

(2) DEFINITIONS.—For purposes of this act:

(a) “Alternative fuels” include electricity, biodiesel, natural gas, propane, and any other fuel that may be deemed appropriate in the future by the Department of Environmental Protection with guidance from the Clean Fuel Florida Advisory Board.

(b) “Alternative fuel vehicles” include on-road and off-road transportation vehicles and light-duty, medium-duty, and heavy-duty vehicles that are powered by an alternative fuel or a combination of alternative fuels.

(3) CLEAN FUEL FLORIDA ADVISORY BOARD ESTABLISHED; MEMBERSHIP; DUTIES AND RESPONSIBILITIES.—

(a) The Clean Fuel Florida Advisory Board is established within the Department of Environmental Protection.

(b)1. The advisory board shall consist of the Executive Director of the Department of Economic Opportunity, the Secretary of Environmental Protection, or a designee from that department, the Commissioner of Education, or a designee from that department, the Secretary of Transportation, or a designee from that department, the Commissioner of Agriculture, or a designee from that department, the Secretary of Management Services, or a designee from that department, and a representative of each of the following, who shall be appointed by the Secretary of Environmental Protection:

a. The Florida biodiesel industry.

b. The Florida electric utility industry.

c. The Florida natural gas industry.

d. The Florida propane gas industry.

e. An automobile manufacturers’ association.

f. A Florida Clean Cities Coalition designated by the United States Department of Energy.

g. Enterprise Florida, Inc.

h. EV Ready Broward.

i. The Florida petroleum industry.

j. The Florida League of Cities.

k. The Florida Association of Counties.

l. Floridians for Better Transportation.

m. A motor vehicle manufacturer.

n. Florida Local Environment Resource Agencies.

o. Project for an Energy Efficient Florida.

p. Florida Transportation Builders Association.

2. The purpose of the advisory board is to serve as a resource for the department and to provide the Governor, the Legislature, and the Secretary of Environmental Protection with private sector and other public agency perspectives on achieving the goal of increasing the use of alternative fuel vehicles in this state.

3. Members shall be appointed to serve terms of 1 year each, with reappointment at the discretion of the Secretary of Environmental Protection. Vacancies shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

4. The board shall annually select a chairperson.

5.a. The board shall meet at least once each quarter or more often at the call of the chairperson or the Secretary of Environmental Protection.

b. Meetings are exempt from the notice requirements of chapter 120, and sufficient notice shall be given to afford interested persons reasonable notice under the circumstances.

6. Members of the board are entitled to travel expenses while engaged in the performance of board duties.

7. The board shall terminate 5 years after the effective date of this act.

(c) The board shall review the performance of the state with reference to alternative fuel vehicle implementation in complying with federal laws and maximizing available federal funding and may:

1. Advise the Governor, Legislature, and the Secretary of Environmental Protection and make recommendations regarding implementation and use of alternative fuel vehicles in this state.

2. Identify potential improvements in this act and the state’s alternative fuel policies.

3. Request from all state agencies any information the board determines relevant to board duties.

4. Regularly report to the Secretary of Environmental Protection, the Governor, the President of the Senate, and the Speaker of the House of Representatives regarding the board’s findings and recommendations.

(d)1. The advisory board shall make recommendations to the Department of Environmental Protection for establishing pilot programs in this state that provide experience and support the best use expansion of the alternative fuel vehicle industry in this state. No funds shall be released for a project unless there is at least a 50-percent private or local match.

2. In addition to the pilot programs, the advisory board shall assess federal, state, and local initiatives to identify incentives that encourage successful alternative fuel vehicle programs; obstacles to alternative fuel vehicle use including legislative, regulatory, and economic obstacles; and programs that educate and inform the public about alternative fuel vehicles.

3. The advisory board is charged with determining a reasonable, fair, and equitable way to address current motor fuel taxes as they apply to alternative fuels and at what threshold of market penetration.

4. Based on its findings, the advisory board shall develop recommendations to the Legislature on future alternative fuel vehicle programs and legislative changes that provide the best use of state and other resources to enhance the alternative fuel vehicle market in this state and maximize the return on that investment in terms of job creation, economic development, and emissions reduction.

(e) The advisory board, working with the Department of Environmental Protection, shall develop a budget for the department’s approval, and all expenditures shall be approved by the department. At the conclusion of the first year, the department shall conduct an audit of the board and board programs.

History.—s. 72, ch. 99-248; s. 28, ch. 2000-153; s. 17, ch. 2004-243; s. 286, ch. 2011-142.






Part II - ELECTRICAL POWER PLANT AND TRANSMISSION LINESITING (ss. 403.501-403.539)

403.501 - Short title.

403.501 Short title.—Sections 403.501-403.518 shall be known and may be cited as the “Florida Electrical Power Plant Siting Act.”

History.—s. 1, ch. 73-33; s. 1, ch. 76-76; s. 1, ch. 90-331.



403.502 - Legislative intent.

403.502 Legislative intent.—The Legislature finds that the present and predicted growth in electric power demands in this state requires the development of a procedure for the selection and utilization of sites for electrical generating facilities and the identification of a state position with respect to each proposed site and its associated facilities. The Legislature recognizes that the selection of sites and the routing of associated facilities, including transmission lines, will have a significant impact upon the welfare of the population, the location and growth of industry, and the use of the natural resources of the state. The Legislature finds that the efficiency of the permit application and review process at both the state and local level would be improved with the implementation of a process whereby a permit application would be centrally coordinated and all permit decisions could be reviewed on the basis of standards and recommendations of the deciding agencies. It is the policy of this state that, while recognizing the pressing need for increased power generation facilities, the state shall ensure through available and reasonable methods that the location and operation of electrical power plants will produce minimal adverse effects on human health, the environment, the ecology of the land and its wildlife, and the ecology of state waters and their aquatic life and will not unduly conflict with the goals established by the applicable local comprehensive plans. It is the intent to seek courses of action that will fully balance the increasing demands for electrical power plant location and operation with the broad interests of the public. Such action will be based on these premises:

(1) To assure the citizens of Florida that operation safeguards are technically sufficient for their welfare and protection.

(2) To effect a reasonable balance between the need for the facility and the environmental impact resulting from construction and operation of the facility, including air and water quality, fish and wildlife, and the water resources and other natural resources of the state.

(3) To meet the need for electrical energy as established pursuant to s. 403.519.

(4) To assure the citizens of Florida that renewable energy sources and technologies, as well as conservation measures, are utilized to the extent reasonably available.

History.—s. 1, ch. 73-33; s. 2, ch. 90-331; s. 2, ch. 2007-117; s. 66, ch. 2008-227.



403.503 - Definitions relating to Florida Electrical Power Plant Siting Act.

403.503 Definitions relating to Florida Electrical Power Plant Siting Act.—As used in this act:

(1) “Act” means the Florida Electrical Power Plant Siting Act.

(2) “Agency,” as the context requires, means an official, officer, commission, authority, council, committee, department, division, bureau, board, section, or other unit or entity of government, including a regional or local governmental entity.

(3) “Alternate corridor” means an area that is proposed by the applicant or a third party within which all or part of an associated electrical transmission line right-of-way is to be located and that is different from the preferred transmission line corridor proposed by the applicant. The width of the alternate corridor proposed for certification for an associated electrical transmission line may be the width of the proposed right-of-way or a wider boundary not to exceed a width of 1 mile. The area within the alternate corridor may be further restricted as a condition of certification. The alternate corridor may include alternate electrical substation sites if the applicant has proposed an electrical substation as part of the portion of the proposed electrical transmission line.

(4) “Amendment” means a material change in the information provided by the applicant to the application for certification made after the initial application filing.

(5) “Applicant” means any electric utility which applies for certification pursuant to the provisions of this act.

(6) “Application” means the documents required by the department to be filed to initiate a certification review and evaluation, including the initial document filing, amendments, and responses to requests from the department for additional data and information.

(7) “Associated facilities” means, for the purpose of certification, those onsite and offsite facilities which directly support the construction and operation of the electrical power plant such as electrical transmission lines, substations, and fuel unloading facilities; pipelines necessary for transporting fuel for the operation of the facility or other fuel transportation facilities; water or wastewater transport pipelines; construction, maintenance, and access roads; and railway lines necessary for transport of construction equipment or fuel for the operation of the facility.

(8) “Board” means the Governor and Cabinet sitting as the siting board.

(9) “Certification” means the written order of the board, or secretary when applicable, approving an application for the licensing of an electrical power plant, in whole or with such changes or conditions as the board may deem appropriate.

(10) “Completeness” means that the application has addressed all applicable sections of the prescribed application format, and that those sections are sufficient in comprehensiveness of data or in quality of information provided to allow the department to determine whether the application provides the reviewing agencies adequate information to prepare the reports required by s. 403.507.

(11) “Corridor” means the proposed area within which an associated linear facility right-of-way is to be located. The width of the corridor proposed for certification as an associated facility, at the option of the applicant, may be the width of the right-of-way or a wider boundary, not to exceed a width of 1 mile. The area within the corridor in which a right-of-way may be located may be further restricted by a condition of certification. After all property interests required for the right-of-way have been acquired by the licensee, the boundaries of the area certified shall narrow to only that land within the boundaries of the right-of-way. The corridors proper for certification shall be those addressed in the application, in amendments to the application filed under s. 403.5064, and in notices of acceptance of proposed alternate corridors filed by an applicant and the department pursuant to s. 403.5271 as incorporated by reference in s. 403.5064(1)(b) for which the required information for the preparation of agency supplemental reports was filed.

(12) “Department” means the Department of Environmental Protection.

(13) “Designated administrative law judge” means the administrative law judge assigned by the Division of Administrative Hearings pursuant to chapter 120 to conduct the hearings required by this act.

(14) “Electrical power plant” means, for the purpose of certification, any steam or solar electrical generating facility using any process or fuel, including nuclear materials, except that this term does not include any steam or solar electrical generating facility of less than 75 megawatts in capacity unless the applicant for such a facility elects to apply for certification under this act. This term also includes the site; all associated facilities that will be owned by the applicant that are physically connected to the site; all associated facilities that are indirectly connected to the site by other proposed associated facilities that will be owned by the applicant; and associated transmission lines that will be owned by the applicant which connect the electrical power plant to an existing transmission network or rights-of-way to which the applicant intends to connect. At the applicant’s option, this term may include any offsite associated facilities that will not be owned by the applicant; offsite associated facilities that are owned by the applicant but that are not directly connected to the site; any proposed terminal or intermediate substations or substation expansions connected to the associated transmission line; or new transmission lines, upgrades, or improvements of an existing transmission line on any portion of the applicant’s electrical transmission system necessary to support the generation injected into the system from the proposed electrical power plant.

(15) “Electric utility” means cities and towns, counties, public utility districts, regulated electric companies, electric cooperatives, and joint operating agencies, or combinations thereof, engaged in, or authorized to engage in, the business of generating, transmitting, or distributing electric energy.

(16) “Federally delegated or approved permit program” means any environmental regulatory program approved by an agency of the Federal Government so as to authorize the department to administer and issue licenses pursuant to federal law, including, but not limited to, new source review permits, operation permits for major sources of air pollution, and prevention of significant deterioration permits under the Clean Air Act (42 U.S.C. ss. 7401 et seq.), permits under ss. 402 and 404 of the Clean Water Act (33 U.S.C. ss. 1251 et seq.), and permits under the Resource Conservation and Recovery Act (42 U.S.C. ss. 6901 et seq.).

(17) “License” means a franchise, permit, certification, registration, charter, comprehensive plan amendment, development order or permit as defined in chapters 163 and 380, or similar form of authorization required by law, including permits issued under federally delegated or approved permit programs, but it does not include a license required primarily for revenue purposes when issuance of the license is merely a ministerial act.

(18) “Licensee” means an applicant that has obtained a certification order for the subject project.

(19) “Local government” means a municipality or county in the jurisdiction of which the electrical power plant is proposed to be located.

(20) “Modification” means any change in the certification order after issuance, including a change in the conditions of certification.

(21) “Nonprocedural requirements of agencies” means any agency’s regulatory requirements established by statute, rule, ordinance, zoning ordinance, land development code, or comprehensive plan, excluding any provisions prescribing forms, fees, procedures, or time limits for the review or processing of information submitted to demonstrate compliance with such regulatory requirements.

(22) “Notice of intent” means that notice which is filed with the department on behalf of an applicant prior to submission of an application pursuant to this act and which notifies the department of an intent to file an application.

(23) “Person” means an individual, partnership, joint venture, private or public corporation, association, firm, public service company, political subdivision, municipal corporation, government agency, public utility district, or any other entity, public or private, however organized.

(24) “Preliminary statement of issues” means a listing and explanation of those issues within the agency’s jurisdiction which are of major concern to the agency in relation to the proposed electrical power plant.

(25) “Public Service Commission” or “commission” means the agency created pursuant to chapter 350.

(26) “Regional planning council” means a regional planning council as defined in s. 186.503(4) in the jurisdiction of which the electrical power plant is proposed to be located.

(27) “Right-of-way” means land necessary for the construction and maintenance of a connected associated linear facility, such as a railroad line, pipeline, or transmission line as owned by or proposed to be certified by the applicant. The typical width of the right-of-way shall be identified in the application. The right-of-way shall be located within the certified corridor and shall be identified by the applicant subsequent to certification in documents filed with the department prior to construction.

(28) “Site” means any proposed location within which will be located an electrical power plant’s generating facility and onsite support facilities, or an alteration or addition of electrical generating facilities and onsite support facilities resulting in an increase in generating capacity, including offshore sites within state jurisdiction.

(29) “State comprehensive plan” means that plan set forth in chapter 187.

(30) “Ultimate site capacity” means the maximum gross generating capacity for a site as certified by the board, unless otherwise specified as net generating capacity.

(31) “Water management district” means a water management district, created pursuant to chapter 373, in the jurisdiction of which the electrical power plant is proposed to be located.

History.—s. 1, ch. 73-33; s. 1, ch. 76-76; s. 1, ch. 79-76; s. 3, ch. 81-131; s. 14, ch. 86-173; s. 22, ch. 86-186; s. 3, ch. 90-331; s. 6, ch. 93-94; s. 383, ch. 94-356; s. 134, ch. 96-410; s. 20, ch. 2006-230; s. 67, ch. 2008-227.



403.504 - Department of Environmental Protection; powers and duties enumerated.

403.504 Department of Environmental Protection; powers and duties enumerated.—The department shall have the following powers and duties in relation to this act:

(1) To adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this act, including rules setting forth environmental precautions to be followed in relation to the location, construction, and operation of electrical power plants.

(2) To prescribe the form and content of the public notices and the notice of intent and the form, content, and necessary supporting documentation and studies to be prepared by the applicant for electrical power plant certification applications.

(3) To receive applications for electrical power plant certifications and to determine the completeness and sufficiency thereof.

(4) To make, or contract for, studies of electrical power plant certification applications.

(5) To administer the processing of applications for electric power plant certifications and to ensure that the applications are processed as expeditiously as possible.

(6) To require such fees as allowed by this act.

(7) To conduct studies and prepare a project analysis under s. 403.507.

(8) To prescribe the means for monitoring the effects arising from the construction and operation of electrical power plants to assure continued compliance with terms of the certification.

(9) To determine whether an alternate corridor proposed for consideration under s. 403.5064(4) is acceptable.

(10) To act as clerk for the siting board.

(11) To administer and manage the terms and conditions of the certification order and supporting documents and records for the life of the electrical power plant.

(12) To issue emergency orders on behalf of the board for facilities licensed under this act.

History.—s. 1, ch. 73-33; s. 1, ch. 76-76; s. 1, ch. 77-174; s. 132, ch. 79-190; s. 4, ch. 81-131; s. 35, ch. 81-167; s. 35, ch. 83-55; s. 23, ch. 86-186; s. 4, ch. 90-331; s. 7, ch. 93-94; s. 384, ch. 94-356; s. 102, ch. 98-200; s. 21, ch. 2006-230; s. 68, ch. 2008-227.



403.5055 - Application for permits pursuant to s. 403.0885.

403.5055 Application for permits pursuant to s. 403.0885.—In processing applications for permits pursuant to s. 403.0885 that are associated with applications for electrical power plant certification:

(1) The procedural requirements set forth in 40 C.F.R. s. 123.25, including public notice, public comments, and public hearings, shall be closely coordinated with the certification process established under this part. In the event of a conflict between the certification process and federally required procedures for NPDES permit issuance, the applicable federal requirements shall control.

(2) If available at the time the department issues its project analysis pursuant to s. 403.507(5), the department shall include in its project analysis copies of the department’s proposed action pursuant to 40 C.F.R. s. 124.6 on any application for a NPDES permit; any corresponding comments received from the United States Environmental Protection Agency, the applicant, or the general public; and the department’s response to those comments.

(3) The department shall not issue or deny the permit pursuant to s. 403.0885 in advance of the issuance of the electrical power plant certification under this part unless required to do so by the provisions of federal law. When possible, any hearing on a permit issued pursuant to s. 403.0885 shall be conducted in conjunction with the certification hearing held pursuant to this act. The department’s actions on an NPDES permit shall be based on the record and recommended order of the certification hearing, if the hearing on the NPDES was conducted in conjunction with the certification hearing, and of any other proceeding held in connection with the application for an NPDES permit, timely public comments received with respect to the application, and the provisions of federal law. The department’s action on an NPDES permit, if issued, shall differ from the actions taken by the siting board regarding the certification order if federal laws and regulations require different action to be taken to ensure compliance with the Clean Water Act, as amended, and implementing regulations. Nothing in this part shall be construed to displace the department’s authority as the final permitting entity under the federally approved state NPDES program. Nothing in this part shall be construed to authorize the issuance of a state NPDES permit which does not conform to the requirements of the federally approved state NPDES program.

History.—s. 79, ch. 93-213; s. 22, ch. 2006-230.



403.506 - Applicability, thresholds, and certification.

403.506 Applicability, thresholds, and certification.—

(1) The provisions of this act shall apply to any electrical power plant as defined herein, except that the provisions of this act shall not apply to any electrical power plant of less than 75 megawatts in gross capacity, including its associated facilities, unless the applicant has elected to apply for certification of such electrical power plant under this act. The provisions of this act shall not apply to capacity expansions of 75 megawatts or less, in the aggregate, of an existing exothermic reaction cogeneration electrical generating facility that was exempt from this act when it was originally built; however, this exemption shall not apply if the unit uses oil or natural gas for purposes other than unit startup. No construction of any new electrical power plant or expansion in steam generating capacity as measured by an increase in the maximum electrical generator rating of any existing electrical power plant may be undertaken after October 1, 1973, without first obtaining certification in the manner as herein provided, except that this act shall not apply to any such electrical power plant which is presently operating or under construction or which has, upon the effective date of chapter 73-33, Laws of Florida, applied for a permit or certification under requirements in force prior to the effective date of such act.

(2) Except as provided in the certification, modification of nonnuclear fuels, internal related hardware, including increases in steam turbine efficiency, or operating conditions not in conflict with certification which increase the electrical output of a unit to no greater capacity than the maximum electrical generator rating of the existing generator shall not constitute an alteration or addition to generating capacity which requires certification pursuant to this act.

(3) An electric utility may obtain separate licenses, permits, and approvals for the construction of facilities necessary to construct an electrical power plant without first obtaining certification under this act if the utility intends to locate, license, and construct a proposed or expanded electrical power plant that uses nuclear materials as fuel. Such facilities may include, but are not limited to, access and onsite roads, rail lines, electrical transmission facilities to support construction, and facilities necessary for waterborne delivery of construction materials and project components. This exemption applies to such facilities regardless of whether the facilities are used for operation of the power plant. The applicant shall file with the department a statement that declares that the construction of such facilities is necessary for the timely construction of the proposed electrical power plant and identifies those facilities that the applicant intends to seek licenses for and construct prior to or separate from certification of the project. The facilities may be located within or off the site for the proposed electrical power plant. The filing of an application under this act shall not affect other applications for separate licenses which are pending at the time of filing the application. Furthermore, the filing of an application shall not prevent an electric utility from seeking separate licenses for facilities that are necessary to construct the electrical power plant. Licenses, permits, or approvals issued by any state, regional, or local agency for such facilities shall be incorporated by the department into a final certification upon completion of construction. Any facilities necessary for construction of the electrical power plant shall become part of the certified electrical power plant upon completion of the electrical power plant’s construction. The exemption in this subsection shall not require or authorize agency rulemaking, and any action taken under this subsection shall not be subject to the provisions of chapter 120. This subsection shall be given retroactive effect and shall apply to applications filed after May 1, 2008.

History.—s. 1, ch. 73-33; s. 3, ch. 76-76; s. 2, ch. 79-76; s. 5, ch. 81-131; s. 15, ch. 86-173; s. 24, ch. 86-186; s. 5, ch. 90-331; s. 80, ch. 93-213; s. 23, ch. 2006-230; s. 69, ch. 2008-227.



403.5063 - Notice of intent to file application.

403.5063 Notice of intent to file application.—

(1) To expedite the processing of the application which may be filed subsequently, the applicant for a proposed power plant may file a notice of intent to file an application with the department.

(2) The department shall establish, by rule, a procedure by which an applicant, after public notice, may enter into binding written agreements with the department and other affected agencies as to the scope, quantity, and level of information to be provided in the application, as well as the methods to be used in providing such information and the nature of the supporting documents to be included in the application.

History.—s. 6, ch. 81-131.



403.5064 - Application; schedules.

403.5064 Application; schedules.—

(1) The formal date of filing of a certification application and commencement of the certification review process shall be when the applicant submits:

(a) Copies of the certification application in a quantity and format as prescribed by rule to the department and other agencies identified in s. 403.507(2)(a).

(b) A statement affirming that the applicant is opting to allow consideration of alternate corridors for an associated transmission line corridor. If alternate corridors are allowed, at the applicant’s option, the portion of the application addressing associated transmission line corridors shall be processed under the schedule set forth in ss. 403.521-403.526, 403.527(4), and 403.5271, including the opportunity for the filing of alternate corridors by third parties; however, if such alternate corridors are filed, the certification hearing shall not be rescheduled as allowed by s. 403.5271(1)(b).

(c) The application fee specified under s. 403.518 to the department.

(2) Within 7 days after the filing of an application, the department shall provide to the applicant and the Division of Administrative Hearings the names and addresses of any additional agencies or persons entitled to notice and copies of the application and any amendments. Copies of the application shall be distributed within 5 days by the applicant to these additional agencies. This distribution shall not be a basis for altering the schedule of dates for the certification process.

(3) Any amendment to the application made prior to certification shall be disposed of as part of the original certification proceeding. Amendment of the application may be considered good cause for alteration of time limits pursuant to s. 403.5095.

(4) Within 7 days after the filing of an application, the department shall prepare a proposed schedule of dates for determination of completeness, submission of statements of issues, submittal of final reports, and other significant dates to be followed during the certification process, including dates for filing notices of appearance to be a party pursuant to s. 403.508(3). If the application includes one or more associated transmission line corridors, at the request of the applicant filed concurrently with the application, the department shall use the application processing schedule set forth in ss. 403.521-403.526, 403.527(4), and 403.5271 for the associated transmission line corridors, including the opportunity for the filing and review of alternate corridors, if a party proposes alternate transmission line corridor routes for consideration no later than 165 days before the scheduled certification hearing. Notwithstanding an applicant’s option for the transmission line corridor portion of its application to be processed under the proposed schedule, only one certification hearing shall be held for the entire plant in accordance with s. 403.508(2). The proposed schedule shall be timely provided by the department to the applicant, the administrative law judge, all agencies identified pursuant to subsection (2), and all parties. Within 7 days after the filing of the proposed schedule, the administrative law judge shall issue an order establishing a schedule for the matters addressed in the department’s proposed schedule and other appropriate matters, if any.

(5) Copies of changes and amendments to the application shall be timely distributed by the applicant to all agencies and parties who have received a copy of the application.

(6) Notice of the filing of the application shall be published in accordance with the requirements of s. 403.5115.

History.—s. 6, ch. 90-331; s. 135, ch. 96-410; s. 24, ch. 2006-230; s. 70, ch. 2008-227.



403.5065 - Appointment of administrative law judge; powers and duties.

403.5065 Appointment of administrative law judge; powers and duties.—

(1) Within 7 days after receipt of an application, the department shall request the Division of Administrative Hearings to designate an administrative law judge to conduct the hearings required by this act. The division director shall designate an administrative law judge within 7 days after receipt of the request from the department. In designating an administrative law judge for this purpose, the division director shall, whenever practicable, assign an administrative law judge who has had prior experience or training in electrical power plant certification proceedings. Upon being advised that an administrative law judge has been appointed, the department shall immediately file a copy of the application and all supporting documents with the designated administrative law judge, who shall docket the application.

(2) The administrative law judge shall have all powers and duties granted to administrative law judges by chapter 120 and by the laws and rules of the department.

History.—s. 4, ch. 76-76; s. 1, ch. 77-174; s. 7, ch. 81-131; s. 7, ch. 90-331; s. 136, ch. 96-410; s. 25, ch. 2006-230; s. 71, ch. 2008-227.



403.5066 - Determination of completeness.

403.5066 Determination of completeness.—

(1)(a) Within 30 days after the filing of an application, affected agencies shall file a statement with the department containing each agency’s recommendations on the completeness of the application.

(b) Within 40 days after the filing of an application, the department shall file a statement with the Division of Administrative Hearings, with the applicant, and with all parties declaring its position with regard to the completeness of the application. The department’s statement shall be based upon consultation with the affected agencies.

(2) If the department declares the application to be incomplete, the applicant, within 15 days after the filing of the statement by the department, shall file with the Division of Administrative Hearings, with the department, and all parties:

(a) A withdrawal of the application;

(b) A statement agreeing to supply the additional information necessary to make the application complete. Such additional information shall be provided within 30 days after the issuance of the department’s statement on completeness of the application. The time schedules under this act shall not be tolled if the applicant makes the application complete within 30 days after the issuance of the department’s statement on completeness of the application. A subsequent finding by the department that the application remains incomplete, based upon the additional information submitted by the applicant or upon the failure of the applicant to timely submit the additional information, tolls the time schedules under this act until the application is determined complete;

(c) A statement contesting the department’s determination of incompleteness; or

(d) A statement agreeing with the department and requesting additional time beyond 30 days to provide the information necessary to make the application complete. If the applicant exercises this option, the time schedules under this act are tolled until the application is determined complete.

(3)(a) If the applicant contests the determination by the department that an application is incomplete, the administrative law judge shall schedule a hearing on the statement of completeness. The hearing shall be held as expeditiously as possible, but not later than 21 days after the filing of the statement by the department. The administrative law judge shall render a decision within 7 days after the hearing.

(b) Parties to a hearing on the issue of completeness shall include the applicant, the department, and any agency that has jurisdiction over the matter in dispute.

(c) If the administrative law judge determines that the application was not complete, the applicant shall withdraw the application or make such additional submittals as necessary to complete it. The time schedules referencing a complete application under this act shall not commence until the application is determined complete.

(d) If the administrative law judge determines that the application was complete at the time it was declared incomplete, the time schedules referencing a complete application under this act shall commence upon such determination.

(4) If the applicant provides additional information to address the issues identified in the determination of incompleteness, each affected agency may submit to the department, no later than 15 days after the applicant files the additional information, a recommendation on whether the agency believes the application is complete. Within 22 days after receipt of the additional information from the applicant submitted under paragraph (2)(b), paragraph (2)(d), or paragraph (3)(c), the department shall determine whether the additional information supplied by an applicant makes the application complete. If the department finds that the application is still incomplete, the applicant may exercise any of the options specified in subsection (2) as often as is necessary to resolve the dispute.

History.—s. 8, ch. 90-331; s. 137, ch. 96-410; s. 26, ch. 2006-230.



403.50663 - Informational public meetings.

403.50663 Informational public meetings.—

(1) A local government within whose jurisdiction the power plant is proposed to be sited may hold one informational public meeting in addition to the hearings specifically authorized by this act on any matter associated with the electrical power plant proceeding. Such informational public meetings shall be held by the local government or by the regional planning council if the local government does not hold such meeting within 70 days after the filing of the application. The purpose of an informational public meeting is for the local government or regional planning council to further inform the public about the proposed electrical power plant or associated facilities, obtain comments from the public, and formulate its recommendation with respect to the proposed electrical power plant.

(2) Informational public meetings shall be held solely at the option of each local government. It is the legislative intent that local governments attempt to hold such public meetings. Parties to the proceedings under this act shall be encouraged to attend; however, no party other than the applicant and the department shall be required to attend such informational public meetings.

(3) A local government that intends to conduct an informational public meeting must provide notice of the meeting to all parties not less than 5 days prior to the meeting and to the general public in accordance with s. 403.5115(5). The expense for such notice is eligible for reimbursement under s. 403.518(2)(c)1.

(4) The failure to hold an informational public meeting or the procedure used for the informational public meeting is not grounds for the alteration of any time limitation in this act under s. 403.5095 or grounds to deny or condition certification.

History.—s. 27, ch. 2006-230; s. 72, ch. 2008-227; s. 19, ch. 2015-30.



403.50665 - Land use consistency.

403.50665 Land use consistency.—

(1) The applicant shall include in the application a statement on the consistency of the site and any associated facilities that constitute a “development,” as defined in s. 380.04, with existing land use plans and zoning ordinances that were in effect on the date the application was filed and a full description of such consistency. This information shall include an identification of those associated facilities that the applicant believes are exempt from the requirements of land use plans and zoning ordinances under the Community Planning Act provisions of chapter 163 and s. 380.04(3).

(2)(a) Within 45 days after the filing of the application, each local government shall file a determination with the department, the applicant, the administrative law judge, and all parties on the consistency of the site, and any associated facilities that are not exempt from the requirements of land use plans and zoning ordinances under chapter 163 and s. 380.04(3), with existing land use plans and zoning ordinances that were in effect on the date the application was filed, based on the information provided in the application. However, this requirement does not apply to any new electrical generation unit proposed to be constructed and operated on the site of a previously certified electrical power plant or on the site of a power plant that was not previously certified that will be wholly contained within the boundaries of the existing site.

(b) The local government may issue its determination up to 55 days later if the application has been determined incomplete based in whole or in part upon a local government request for additional information on land use and zoning consistency as part of the local government’s statement on completeness of the application submitted pursuant to s. 403.5066(1)(a). Incompleteness of information necessary for a local government to evaluate an application may be claimed by the local government as cause for a statement of inconsistency with existing land use plans and zoning ordinances.

(c) Notice of the consistency determination shall be published in accordance with the requirements of s. 403.5115.

(3)(a) If the local government issues a determination that the proposed site and any nonexempt associated facilities are not consistent or in compliance with local land use plans and zoning ordinances, the applicant may apply to the local government for the necessary local approval to address the inconsistencies identified in the local government’s determination.

(b) If the applicant makes such an application to the local government, the time schedules under this act shall be tolled until the local government issues its revised determination on land use and zoning or the applicant otherwise withdraws its application to the local government.

(c) If the applicant applies to the local government for necessary local land use or zoning approval, the local government shall commence a proceeding to consider the application for land use or zoning approval within 45 days after receipt of the complete request and shall issue a revised determination within 30 days following the conclusion of that local proceeding. The time schedules and notice requirements under this act shall apply to such revised determination.

(4) If any substantially affected person wishes to dispute the local government’s determination, he or she shall file a petition with the designated administrative law judge within 21 days after the publication of notice of the local government’s determination. If a hearing is requested, the provisions of s. 403.508(1) shall apply.

(5) The dates in this section may be altered upon agreement between the applicant, the local government, and the department pursuant to s. 403.5095.

(6) If it is determined by the local government that the proposed site or nonexempt associated facility does conform with existing land use plans and zoning ordinances in effect as of the date of the application and no petition has been filed, the responsible zoning or planning authority shall not thereafter change such land use plans or zoning ordinances so as to foreclose construction and operation of the proposed site or directly associated facilities unless certification is subsequently denied or withdrawn.

(7) The issue of land use and zoning consistency for any proposed alternate intermediate electrical substation which is proposed as part of an alternate electrical transmission line corridor which is accepted by the applicant and the department under s. 403.5271(1)(b) shall be addressed in the supplementary report prepared by the local government on the proposed alternate corridor and shall be considered as an issue at any final certification hearing. If such a proposed alternate intermediate electrical substation is determined not to be consistent with local land use plans and zoning ordinances, then that alternate intermediate electrical substation shall not be certified.

History.—s. 28, ch. 2006-230; s. 73, ch. 2008-227; s. 62, ch. 2011-139.



403.507 - Preliminary statements of issues, reports, project analyses, and studies.

403.507 Preliminary statements of issues, reports, project analyses, and studies.—

(1) Each affected agency identified in paragraph (2)(a) shall submit a preliminary statement of issues to the department, the applicant, and all parties no later than 40 days after the certification application has been determined complete. The failure to raise an issue in this statement shall not preclude the issue from being raised in the agency’s report.

(2)(a) No later than 100 days after the certification application has been determined complete, the following agencies shall prepare reports as provided below and shall submit them to the department and the applicant, unless a final order denying the determination of need has been issued under s. 403.519:

1. The Department of Economic Opportunity shall prepare a report containing recommendations which address the impact upon the public of the proposed electrical power plant, based on the degree to which the electrical power plant is consistent with the applicable portions of the state comprehensive plan, emergency management, and other such matters within its jurisdiction. The Department of Economic Opportunity may also comment on the consistency of the proposed electrical power plant with applicable strategic regional policy plans or local comprehensive plans and land development regulations.

2. The water management district shall prepare a report as to matters within its jurisdiction, including but not limited to, the impact of the proposed electrical power plant on water resources, regional water supply planning, and district-owned lands and works.

3. Each local government in whose jurisdiction the proposed electrical power plant is to be located shall prepare a report as to the consistency of the proposed electrical power plant with all applicable local ordinances, regulations, standards, or criteria that apply to the proposed electrical power plant, including any applicable local environmental regulations adopted pursuant to s. 403.182 or by other means.

4. The Fish and Wildlife Conservation Commission shall prepare a report as to matters within its jurisdiction.

5. The Department of Transportation shall address the impact of the proposed electrical power plant on matters within its jurisdiction.

(b) Any other agency, if requested by the department, shall also perform studies or prepare reports as to matters within that agency’s jurisdiction which may potentially be affected by the proposed electrical power plant.

(3) Each report described in subsection (2) shall contain:

(a) A notice of any nonprocedural requirements not specifically listed in the application from which a variance, exemption, exception, or other relief is necessary in order for the proposed electrical power plant to be certified. Failure of such notification by an agency shall be treated as a waiver from nonprocedural requirements of that agency. However, no variance shall be granted from standards or regulations of the department applicable under any federally delegated or approved permit program, except as expressly allowed in such program.

(b) A recommendation for approval or denial of the application.

(c) Any proposed conditions of certification on matters within the jurisdiction of such agency. For each condition proposed by an agency in its report, the agency shall list the specific statute, rule, or ordinance which authorizes the proposed condition.

(d) The agencies shall initiate the activities required by this section no later than 15 days after the application is distributed. The agencies shall keep the applicant and the department informed as to the progress of the studies and any issues raised thereby.

(4)(a) No later than 150 days after the application is filed, the Public Service Commission shall prepare a report as to the present and future need for electrical generating capacity to be supplied by the proposed electrical power plant. The report shall include the commission’s determination pursuant to s. 403.519 and may include the commission’s comments with respect to any other matters within its jurisdiction.

(b) Receipt of an affirmative determination of need by the submittal deadline under paragraph (a) shall be a condition precedent to issuance of the department’s project analysis and conduct of the certification hearing.

(5) The department shall prepare a project analysis, which shall be filed with the designated administrative law judge and served on all parties no later than 130 days after the application is determined complete, and which shall include:

(a) A statement indicating whether the proposed electrical power plant and proposed ultimate site capacity will be in compliance and consistent with matters within the department’s standard jurisdiction, including the rules of the department, as well as whether the proposed electrical power plant and proposed ultimate site capacity will be in compliance with the nonprocedural requirements of the affected agencies.

(b) Copies of the studies and reports required by this section.

(c) The comments received by the department from any other agency or person.

(d) The recommendation of the department as to the disposition of the application, of variances, exemptions, exceptions, or other relief identified by any party, and of any proposed conditions of certification which the department believes should be imposed.

(e) If available, the recommendation of the department regarding the issuance of any license required pursuant to a federally delegated or approved permit program.

(6) Except when good cause is shown, the failure of any agency to submit a preliminary statement of issues or a report, or to submit its preliminary statement of issues or report within the allowed time, shall not be grounds for the alteration of any time limitation in this act. Neither the failure to submit a preliminary statement of issues or a report nor the inadequacy of the preliminary statement of issues or report are grounds to deny or condition certification.

History.—s. 1, ch. 73-33; s. 5, ch. 76-76; s. 133, ch. 79-190; s. 8, ch. 81-131; s. 33, ch. 81-169; s. 36, ch. 83-55; s. 25, ch. 86-186; s. 10, ch. 90-331; s. 7, ch. 92-132; s. 8, ch. 93-94; s. 385, ch. 94-356; s. 14, ch. 95-149; s. 139, ch. 96-410; s. 206, ch. 99-245; s. 30, ch. 2006-230; s. 74, ch. 2008-227; s. 287, ch. 2011-142; s. 20, ch. 2015-30.



403.508 - Land use and certification hearings, parties, participants.

403.508 Land use and certification hearings, parties, participants.—

(1)(a) Within 5 days after the filing of a petition for a hearing on land use pursuant to s. 403.50665, the designated administrative law judge shall schedule a land use hearing to be conducted in the county of the proposed site or associated facility that is not exempt from the requirements of land use plans and zoning ordinances under chapter 163 and s. 380.04(3), as applicable, as expeditiously as possible but not later than 30 days after the designated administrative law judge’s receipt of the petition. The place of such hearing shall be as close as possible to the proposed site or associated facility. If a petition is filed, the hearing shall be held regardless of the status of the completeness of the application.

(b) Notice of the land use hearing shall be published in accordance with the requirements of s. 403.5115.

(c) The sole issue for determination at the land use hearing shall be whether or not the proposed site or nonexempt associated facility is consistent and in compliance with existing land use plans and zoning ordinances. If the administrative law judge concludes that the proposed site or nonexempt associated facility is not consistent or in compliance with existing land use plans and zoning ordinances, the administrative law judge shall receive at the hearing evidence on, and address in the recommended order any changes to or approvals or variances under, the applicable land use plans or zoning ordinances which will render the proposed site or nonexempt associated facility consistent and in compliance with the local land use plans and zoning ordinances.

(d) The designated administrative law judge’s recommended order shall be issued within 30 days after completion of the hearing and shall be reviewed by the board within 60 days after receipt of the recommended order by the board.

(e) If it is determined by the board that the proposed site or nonexempt associated facility does conform with existing land use plans and zoning ordinances in effect as of the date of the application, or as otherwise provided by this act, the responsible zoning or planning authority shall not thereafter change such land use plans or zoning ordinances so as to foreclose construction and operation of the proposed electrical power plant on the proposed site or associated facilities unless certification is subsequently denied or withdrawn.

(f) If it is determined by the board that the proposed site or nonexempt associated facility does not conform with existing land use plans and zoning ordinances, the board may, if it determines after notice and hearing and upon consideration of the recommended order on land use and zoning issues that it is in the public interest to authorize the use of the land for a site or associated facility, authorize a variance or other necessary approval to the adopted land use plan and zoning ordinances required to render the proposed site or associated facility consistent with local land use plans and zoning ordinances. The board’s action shall not be controlled by any other procedural requirements of law. In the event a variance or other approval is denied by the board, it shall be the responsibility of the applicant to make the necessary application for any approvals determined by the board as required to make the proposed site or associated facility consistent and in compliance with local land use plans and zoning ordinances. No further action may be taken on the complete application until the proposed site or associated facility conforms to the adopted land use plan or zoning ordinances or the board grants relief as provided under this act.

(2)(a) A certification hearing shall be held by the designated administrative law judge no later than 265 days after the application is filed with the department. The certification hearing shall be held at a location in proximity to the proposed site.

(b) Notice of the certification hearing and notice of the deadline for filing of notice of intent to be a party shall be made in accordance with the requirements of s. 403.5115.

(3)(a) Parties to the proceeding shall include:

1. The applicant.

2. The Public Service Commission.

3. The Department of Economic Opportunity.

4. The Fish and Wildlife Conservation Commission.

5. The water management district.

6. The department.

7. The local government.

8. The Department of Transportation.

(b) Any party listed in paragraph (a) other than the department or the applicant may waive its right to participate in these proceedings. If such listed party fails to file a notice of its intent to be a party on or before the 90th day prior to the certification hearing, such party shall be deemed to have waived its right to be a party.

(c) Notwithstanding the provisions of chapter 120, upon the filing with the administrative law judge of a notice of intent to be a party no later than 75 days after the application is filed, the following shall also be parties to the proceeding:

1. Any agency not listed in paragraph (a) as to matters within its jurisdiction.

2. Any domestic nonprofit corporation or association formed, in whole or in part, to promote conservation or natural beauty; to protect the environment, personal health, or other biological values; to preserve historical sites; to promote consumer interests; to represent labor, commercial, or industrial groups; or to promote comprehensive planning or orderly development of the area in which the proposed electrical power plant is to be located.

(d) Notwithstanding paragraph (e), failure of an agency described in subparagraph (c)1. to file a notice of intent to be a party within the time provided herein shall constitute a waiver of the right of that agency to participate as a party in the proceeding.

(e) Other parties may include any person, including those persons enumerated in paragraph (c) who have failed to timely file a notice of intent to be a party, whose substantial interests are affected and being determined by the proceeding and who timely file a motion to intervene pursuant to chapter 120 and applicable rules. Intervention pursuant to this paragraph may be granted at the discretion of the designated administrative law judge and upon such conditions as he or she may prescribe any time prior to 30 days before the commencement of the certification hearing.

(f) Any agency, including those whose properties or works are being affected pursuant to s. 403.509(5), shall be made a party upon the request of the department or the applicant.

(4)(a) The order of presentation at the certification hearing, unless otherwise changed by the administrative law judge to ensure the orderly presentation of witnesses and evidence, shall be:

1. The applicant.

2. The department.

3. State agencies.

4. Regional agencies, including water management districts.

5. Local governments.

6. Other parties.

(b) When appropriate, any person may be given an opportunity to present oral or written communications to the designated administrative law judge. If the designated administrative law judge proposes to consider such communications, then all parties shall be given an opportunity to cross-examine or challenge or rebut such communications.

(5) At the conclusion of the certification hearing, the designated administrative law judge shall, after consideration of all evidence of record, submit to the board a recommended order no later than 45 days after the filing of the hearing transcript.

(6)(a) No earlier than 29 days prior to the conduct of the certification hearing, the department or the applicant may request that the administrative law judge cancel the certification hearing and relinquish jurisdiction to the department if all parties to the proceeding stipulate that there are no disputed issues of fact or law to be raised at the certification hearing, and if sufficient time remains for the applicant and the department to publish public notices of the cancellation of the hearing at least 3 days prior to the scheduled date of the hearing.

(b) The administrative law judge shall issue an order granting or denying the request within 5 days after receipt of the request.

(c) If the administrative law judge grants the request, the department and the applicant shall publish notices of the cancellation of the certification hearing, in accordance with s. 403.5115.

(d)1. If the administrative law judge grants the request, the department shall prepare and issue a final order in accordance with s. 403.509(1)(a).

2. Parties may submit proposed recommended orders to the department no later than 10 days after the administrative law judge issues an order relinquishing jurisdiction.

(7) The applicant shall pay those expenses and costs associated with the conduct of the hearings and the recording and transcription of the proceedings.

(8) In issuing permits under the federally approved new source review or prevention of significant deterioration permit program, the department shall observe the procedures specified under the federally approved state implementation plan, including public notice, public comment, public hearing, and notice of applications and amendments to federal, state, and local agencies, to assure that all such permits issued in coordination with the certification of a power plant under this act are federally enforceable and are issued after opportunity for informed public participation regarding the terms and conditions thereof. When possible, any hearing on a federally approved or delegated program permit such as new source review, prevention of significant deterioration permit, or NPDES permit shall be conducted in conjunction with the certification hearing held under this act. It is the intent of the Legislature that the review, processing, and issuance of such federally delegated or approved permits be closely coordinated with the certification process established under this part. In the event of a conflict between the certification process and federally required procedures, the applicable federal requirements shall control.

History.—s. 1, ch. 73-33; s. 6, ch. 76-76; s. 1, ch. 77-174; s. 134, ch. 79-190; s. 9, ch. 81-131; s. 36, ch. 81-167; s. 37, ch. 83-55; s. 26, ch. 86-186; s. 11, ch. 90-331; s. 9, ch. 93-94; s. 386, ch. 94-356; s. 140, ch. 96-410; s. 1008, ch. 97-103; s. 207, ch. 99-245; s. 31, ch. 2006-230; s. 75, ch. 2008-227; s. 288, ch. 2011-142; s. 21, ch. 2015-30.



403.509 - Final disposition of application.

403.509 Final disposition of application.—

(1)(a) If the administrative law judge has granted a request to cancel the certification hearing and has relinquished jurisdiction to the department under the provisions of s. 403.508(6), within 40 days thereafter, the secretary of the department shall act upon the application by written order in accordance with the terms of this act and the stipulation of the parties in requesting cancellation of the certification hearing.

(b) If the administrative law judge has not granted a request to cancel the certification hearing under the provisions of s. 403.508(6), within 60 days after receipt of the designated administrative law judge’s recommended order, the board shall act upon the application by written order, approving or denying certification, in accordance with the terms of this act, and stating the reasons for issuance or denial. If certification is denied, the board shall set forth in writing the action the applicant would have to take to secure the board’s approval of the application.

(2) The issues that may be raised in any hearing before the board shall be limited to those matters raised in the certification proceeding before the administrative law judge or raised in the recommended order. All parties, or their representatives, or persons who appear before the board shall be subject to the provisions of s. 120.66.

(3) In determining whether an application should be approved in whole, approved with modifications or conditions, or denied, the board, or secretary when applicable, shall consider whether, and the extent to which, the location, construction, and operation of the electrical power plant will:

(a) Provide reasonable assurance that operational safeguards are technically sufficient for the public welfare and protection.

(b) Comply with applicable nonprocedural requirements of agencies.

(c) Be consistent with applicable local government comprehensive plans and land development regulations.

(d) Meet the electrical energy needs of the state in an orderly, reliable, and timely fashion.

(e) Effect a reasonable balance between the need for the facility as established pursuant to s. 403.519 and the impacts upon air and water quality, fish and wildlife, water resources, and other natural resources of the state resulting from the construction and operation of the facility.

(f) Minimize, through the use of reasonable and available methods, the adverse effects on human health, the environment, and the ecology of the land and its wildlife and the ecology of state waters and their aquatic life.

(g) Serve and protect the broad interests of the public.

(4)(a) Any transmission line corridor certified by the board, or secretary if applicable, shall meet the criteria of this section. When more than one transmission line corridor is proper for certification under s. 403.503(11) and meets the criteria of this section, the board, or secretary if applicable, shall certify the transmission line corridor that has the least adverse impact regarding the criteria in subsection (3), including costs.

(b) If the board, or secretary if applicable, finds that an alternate corridor rejected pursuant to s. 403.5271 as incorporated by reference in s. 403.5064(1)(b) meets the criteria of subsection (3) and has the least adverse impact regarding the criteria in subsection (3), the board, or secretary if applicable, shall deny certification or shall allow the applicant to submit an amended application to include the corridor.

(c) If the board, or secretary if applicable, finds that two or more of the corridors that comply with subsection (3) have the least adverse impacts regarding the criteria in subsection (3), including costs, and that the corridors are substantially equal in adverse impacts regarding the criteria in subsection (3), including costs, the board, or secretary if applicable, shall certify the corridor preferred by the applicant if the corridor is one proper for certification under s. 403.503(11).

(5) The department’s action on a federally required new source review or prevention of significant deterioration permit shall differ from the actions taken by the siting board regarding the certification if the federally approved state implementation plan requires such a different action to be taken by the department. Nothing in this part shall be construed to displace the department’s authority as the final permitting entity under the federally approved permit program. Nothing in this part shall be construed to authorize the issuance of a new source review or prevention of significant deterioration permit which does not conform to the requirements of the federally approved state implementation plan.

(6) For certifications issued by the board in regard to the properties and works of any agency which is a party to the certification hearing, the board shall have the authority to decide issues relating to the use, the connection thereto, or the crossing thereof, for the electrical power plant and to direct any such agency to execute, within 30 days after the entry of certification, the necessary license or easement for such use, connection, or crossing, subject only to the conditions set forth in such certification. For certifications issued by the department in regard to the properties and works of any agency that is a party to the proceeding, any stipulation filed pursuant to s. 403.508(6)(a) must include a stipulation regarding any issues relating to the use, the connection thereto, or the crossing thereof, for the electrical power plant. Any agency stipulating to the use of, connection to, or crossing of its property must agree to execute, within 30 days after the entry of certification, the necessary license or easement for such use, connection, or crossing, subject only to the conditions set forth in such certification.

(7) The issuance or denial of the certification by the board or secretary of the department shall be the final administrative action required as to that application.

History.—s. 1, ch. 73-33; s. 7, ch. 76-76; s. 141, ch. 77-104; s. 27, ch. 86-186; s. 12, ch. 90-331; s. 8, ch. 92-132; s. 10, ch. 93-94; s. 4, ch. 94-321; s. 141, ch. 96-410; s. 32, ch. 2006-230; s. 76, ch. 2008-227.



403.5095 - Alteration of time limits.

403.5095 Alteration of time limits.—Any time limitation in this act may be altered by the designated administrative law judge upon stipulation between the department and the applicant, unless objected to by any party within 5 days after notice, or for good cause shown by any party.

History.—s. 8, ch. 76-76; s. 13, ch. 90-331; s. 142, ch. 96-410.



403.510 - Superseded laws, regulations, and certification power.

403.510 Superseded laws, regulations, and certification power.—

(1) If any provision of this act is in conflict with any other provision, limitation, or restriction under any law, rule, regulation, or ordinance of this state or any political subdivision, municipality, or agency, this act shall govern and control, and such law, rule, regulation, or ordinance shall be deemed superseded for the purposes of this act.

(2) The state hereby preempts the regulation and certification of electrical power plant sites and electrical power plants as defined in this act.

(3) The board shall have the power to adopt reasonable procedural rules to carry out its duties under this act and to give effect to the legislative intent that this act is to provide an efficient, simplified, centrally coordinated, one-stop licensing process.

History.—s. 1, ch. 73-33; s. 9, ch. 76-76; s. 14, ch. 90-331.



403.511 - Effect of certification.

403.511 Effect of certification.—

(1) Subject to the conditions set forth therein, any certification shall constitute the sole license of the state and any agency as to the approval of the location of the site and any associated facility and the construction and operation of the proposed electrical power plant, except for the issuance of department licenses required under any federally delegated or approved permit program and except as otherwise provided in subsection (4).

(2)(a) The certification shall authorize the licensee named therein to construct and operate the proposed electrical power plant, subject only to the conditions of certification set forth in such certification, and except for the issuance of department licenses or permits required under any federally delegated or approved permit program.

(b)1. Except as provided in subsection (4), the certification may include conditions which constitute variances, exemptions, or exceptions from nonprocedural requirements of the department or any agency which were expressly considered during the proceeding, including, but not limited to, any site specific criteria, standards, or limitations under local land use and zoning approvals which affect the proposed electrical power plant or its site, unless waived by the agency and which otherwise would be applicable to the construction and operation of the proposed electrical power plant.

2. No variance, exemption, exception, or other relief shall be granted from a state statute or rule for the protection of endangered or threatened species, aquatic preserves, Outstanding National Resource Waters, or Outstanding Florida Waters or for the disposal of hazardous waste, except to the extent authorized by the applicable statute or rule or except upon a finding in the certification order that the public interests set forth in s. 403.509(3) in certifying the electrical power plant at the site proposed by the applicant overrides the public interest protected by the statute or rule from which relief is sought.

(3) The certification and any order on land use and zoning issued under this act shall be in lieu of any license, permit, certificate, or similar document required by any state, regional, or local agency pursuant to, but not limited to, chapter 125, chapter 161, chapter 163, chapter 166, chapter 186, chapter 253, chapter 298, chapter 373, chapter 376, chapter 379, chapter 380, chapter 381, chapter 403, except for permits issued pursuant to any federally delegated or approved permit program and except as provided in chapter 404 or the Florida Transportation Code, or 33 U.S.C. s. 1341.

(4) This act shall not affect in any way the ratemaking powers of the Public Service Commission under chapter 366; nor shall this act in any way affect the right of any local government to charge appropriate fees or require that construction be in compliance with applicable building construction codes.

(5)(a) An electrical power plant certified pursuant to this act shall comply with rules adopted by the department subsequent to the issuance of the certification which prescribe new or stricter criteria, to the extent that the rules are applicable to electrical power plants. Except when express variances, exceptions, exemptions, or other relief have been granted, subsequently adopted rules which prescribe new or stricter criteria shall operate as automatic modifications to certifications.

(b) Upon written notification to the department, any holder of a certification issued pursuant to this act may choose to operate the certified electrical power plant in compliance with any rule subsequently adopted by the department which prescribes criteria more lenient than the criteria required by the terms and conditions in the certification which are not site-specific.

(c) No term or condition of certification shall be interpreted to preclude the postcertification exercise by any party of whatever procedural rights it may have under chapter 120, including those related to rulemaking proceedings. This subsection shall apply to previously issued certifications.

(6) No term or condition of an electrical power plant certification shall be interpreted to supersede or control the provisions of a final operation permit for a major source of air pollution issued by the department pursuant to s. 403.0872 to a facility certified under this part.

(7) Pursuant to s. 380.23, electrical power plants are subject to the federal coastal consistency review program. Issuance of certification shall constitute the state’s certification of coastal zone consistency.

History.—s. 1, ch. 73-33; s. 2, ch. 74-170; s. 10, ch. 76-76; s. 1, ch. 77-174; s. 83, ch. 79-65; s. 28, ch. 86-186; s. 15, ch. 90-331; s. 11, ch. 93-94; s. 81, ch. 93-213; s. 33, ch. 2006-230; s. 77, ch. 2008-227; s. 48, ch. 2009-21; s. 74, ch. 2013-15.



403.5112 - Filing of notice of certified corridor route.

403.5112 Filing of notice of certified corridor route.—

(1) Within 60 days after certification of an associated linear facility pursuant to this act, the applicant shall file, in accordance with s. 28.222, with the department and the clerk of the circuit court for each county through which the corridor will pass, a notice of the certified route.

(2) The notice shall consist of maps or aerial photographs in the scale of 1:24,000 which clearly show the location of the certified route and shall state that the certification of the corridor will result in the acquisition of rights-of-way within the corridor. Each clerk shall record the filing in the official record of the county for the duration of the certification or until such time as the applicant certifies to the department and the clerk that all lands required for the transmission line rights-of-way within the corridor have been acquired within such county, whichever is sooner.

History.—s. 34, ch. 2006-230; s. 78, ch. 2008-227.



403.5113 - Postcertification amendments and review.

403.5113 Postcertification amendments and review.—

(1) POSTCERTIFICATION AMENDMENTS.—

(a) If, subsequent to certification by the board, a licensee proposes any material change to the application and revisions or amendments thereto, as certified, the licensee shall submit a written request for amendment and a description of the proposed change to the application to the department. Within 30 days after the receipt of the request for the amendment, the department shall determine whether the proposed change to the application requires a modification of the conditions of certification.

(b) If the department concludes that the change would not require a modification of the conditions of certification, the department shall provide written notification of the approval of the proposed amendment to the licensee, all agencies, and all other parties.

(c) If the department concludes that the change would require a modification of the conditions of certification, the department shall provide written notification to the licensee that the proposed change to the application requires a request for modification pursuant to s. 403.516.

(2) POSTCERTIFICATION REVIEW.—Postcertification submittals filed by the licensee with one or more agencies are for the purpose of monitoring for compliance with the issued certification and must be reviewed by the agencies on an expedited and priority basis because each facility certified under this act is a critical infrastructure facility. In no event shall a postcertification review be completed in more than 90 days after complete information is submitted to the reviewing agencies.

History.—s. 35, ch. 2006-230; s. 79, ch. 2008-227.



403.5115 - Public notice.

403.5115 Public notice.—

(1) The following notices are to be published by the applicant for all applications:

(a) Notice of the filing of a notice of intent under s. 403.5063, which shall be published within 21 days after the filing of the notice. The notice shall be published as specified by subsection (2), except that the newspaper notice shall be one-fourth page in size in a standard size newspaper or one-half page in size in a tabloid size newspaper.

(b) Notice of filing of the application, which shall include a description of the proceedings required by this act, within 21 days after the date of the application filing. Such notice shall give notice of the provisions of s. 403.511(1) and (2).

(c) If applicable, notice of the land use determination made pursuant to s. 403.50665(2) within 21 days after the deadline for the filing of the determination.

(d) If applicable, notice of the land use hearing, which shall be published as specified in subsection (2), no later than 15 days before the hearing.

(e) Notice of the certification hearing and notice of the deadline for filing notice of intent to be a party, which shall be published as specified in subsection (2), at least 65 days before the date set for the certification hearing. If one or more alternate corridors have been accepted for consideration, the notice of the certification hearing shall include a map of all corridors proposed for certification.

(f) Notice of revised deadline for filing alternate corridors if the certification hearing is rescheduled to a date other than as published in the notice of filing of the application. This notice shall be published at least 185 days before the rescheduled certification hearing and as specified in subsection (2), except no map is required and the size of the notice shall be no smaller than 6 square inches.

(g) Notice of the cancellation of the certification hearing, if applicable, no later than 3 days before the date of the originally scheduled certification hearing. The newspaper notice shall be one-fourth page in size in a standard size newspaper or one-half page in size in a tabloid size newspaper.

(h) Notice of modification when required by the department, based on whether the requested modification of certification will significantly increase impacts to the environment or the public. Such notice shall be published as specified under subsection (2):

1. Within 21 days after receipt of a request for modification. The newspaper notice shall be of a size as directed by the department commensurate with the scope of the modification.

2. If a hearing is to be conducted in response to the request for modification, then notice shall be published no later than 30 days before the hearing.

(2) Notices provided by the applicant shall be published in newspapers of general circulation within the county or counties in which the proposed electrical power plant will be located. The newspaper notices, unless otherwise specified, shall be at least one-half page in size in a standard size newspaper or a full page in a tabloid size newspaper. These notices shall include a map generally depicting the project and all associated facilities corridors. A newspaper of general circulation shall be the newspaper which has the largest daily circulation in that county and has its principal office in that county. If the newspaper with the largest daily circulation has its principal office outside the county, the notices shall appear in both the newspaper having the largest circulation in that county and in a newspaper authorized to publish legal notices in that county.

(3) All notices published by the applicant shall be paid for by the applicant and shall be in addition to the application fee.

(4) The department shall arrange for publication of the following notices in the manner specified by chapter 120 and provide copies of those notices to any persons who have requested to be placed on the departmental mailing list for this purpose:

(a) Notice of the filing of the notice of intent within 15 days after receipt of the notice.

(b) Notice of the filing of the application, no later than 21 days after the application filing.

(c) Notice of the land use determination made pursuant to s. 403.50665(2) within 21 days after the determination is filed.

(d) Notice of the land use hearing before the administrative law judge, if applicable, no later than 15 days before the hearing.

(e) Notice of the land use hearing before the board, if applicable.

(f) Notice of the certification hearing at least 45 days before the date set for the certification hearing.

(g) Notice of the revised deadline for filing alternate corridors if the certification hearing is rescheduled to a date other than as published in the notice of filing of the application. This notice shall be published at least 185 days before the rescheduled certification hearing.

(h) Notice of the cancellation of the certification hearing, if applicable, no later than 3 days prior to the date of the originally scheduled certification hearing.

(i) Notice of the hearing before the board, if applicable.

(j) Notice of stipulations, proposed agency action, or petitions for modification.

(5) A local government that proposes to conduct an informational public meeting pursuant to s. 403.50663 must publish notice of the meeting in a newspaper of general circulation within the county or counties in which the proposed electrical power plant will be located no later than 7 days prior to the meeting. A newspaper of general circulation shall be the newspaper that has the largest daily circulation in that county and has its principal office in that county. If the newspaper with the largest daily circulation has its principal office outside the county, the notices shall appear in both the newspaper having the largest circulation in that county and in a newspaper authorized to publish legal notices in that county.

(6)(a) A good faith effort shall be made by the applicant to provide direct written notice of the filing of an application for certification by United States mail or hand delivery no later than 45 days after filing of the application to all local landowners whose property, as noted in the most recent local government tax records, and residences are located within the following distances of the proposed project:

1. Three miles of the proposed main site boundaries of the proposed electrical power plant.

2. One-quarter mile for a transmission line corridor that only includes a transmission line as defined by s. 403.522(22).

3. One-quarter mile for all other linear associated facilities extending away from the main site boundary except for a transmission line corridor that includes a transmission line that operates below those defined by s. 403.522(22).

(b) No later than 60 days from the filing of an application for certification, the applicant shall file a list with the department’s Siting Coordination Office of landowners and residences that were notified.

(7)(a) A good faith effort shall be made by the proponent of an alternate corridor that includes a transmission line, as defined by s. 403.522(22), to provide direct written notice of the filing of an alternate corridor for certification by United States mail or hand delivery of the filing no later than 30 days after filing of the alternate corridor to all local landowners whose property, as noted in the most recent local government tax records, and residences, are located within one-quarter mile of the proposed boundaries of a transmission line corridor that includes a transmission line as defined by s. 403.522(22).

(b) No later than 45 days from the filing of an alternate corridor for certification, the proponent of an alternate corridor shall file a list with the department’s Siting Coordination Office of landowners and residences that were notified.

History.—s. 16, ch. 90-331; s. 12, ch. 93-94; s. 36, ch. 2006-230; s. 80, ch. 2008-227; s. 49, ch. 2009-21; s. 22, ch. 2015-30.



403.5116 - County and municipal authority unaffected by ch. 75-22.

403.5116 County and municipal authority unaffected by ch. 75-22.—Except as provided in ss. 403.510 and 403.511, nothing in chapter 75-22, Laws of Florida, shall be construed to have altered the authority of county and municipal governments as provided by law.

History.—s. 22, ch. 75-22; s. 17, ch. 90-331.

Note.—Former s. 403.5111.



403.512 - Revocation or suspension of certification.

403.512 Revocation or suspension of certification.—Any certification may be revoked or suspended:

(1) For any material false statement in the application or in the supplemental or additional statements of fact or studies required of the applicant when a true answer would have warranted the board’s refusal to recommend a certification in the first instance.

(2) For failure to comply with the terms or conditions of the certification.

(3) For violation of the provisions of this act or regulations or orders issued hereunder.

History.—s. 1, ch. 73-33; s. 11, ch. 76-76; s. 18, ch. 90-331.



403.513 - Review.

403.513 Review.—Proceedings under this act shall be subject to judicial review as provided in chapter 120. When possible, separate appeals of the certification order issued by the board and of any department permit issued pursuant to a federally delegated or approved permit program may be consolidated for purposes of judicial review.

History.—s. 1, ch. 73-33; s. 12, ch. 76-76; s. 29, ch. 86-186; s. 19, ch. 90-331; s. 37, ch. 2006-230.



403.514 - Enforcement of compliance.

403.514 Enforcement of compliance.—Failure to obtain a certification, or to comply with the conditions thereof, or to comply with this act shall constitute a violation of chapter 403.

History.—s. 1, ch. 73-33; s. 12, ch. 76-76; s. 20, ch. 90-331.



403.515 - Availability of information.

403.515 Availability of information.—The department shall make available for public inspection and copying during regular office hours, at the expense of any person requesting copies, any information filed or submitted pursuant to this act.

History.—s. 1, ch. 73-33.



403.516 - Modification of certification.

403.516 Modification of certification.—

(1) A certification may be modified after issuance in any one of the following ways:

(a) The board may delegate to the department the authority to modify specific conditions in the certification.

(b)1. The department may modify specific conditions of a certification which are inconsistent with the terms of any federally delegated or approved permit for the certified electrical power plant.

2. Such modification may be made without further notice if the matter has been previously noticed under the requirements for any federally delegated or approved permit program.

(c) The licensee may file a petition for modification with the department, or the department may initiate the modification upon its own initiative.

1. A petition for modification must set forth:

a. The proposed modification.

b. The factual reasons asserted for the modification.

c. The anticipated environmental effects of the proposed modification.

2. The department may modify the terms and conditions of the certification if no party to the certification hearing objects in writing to such modification within 45 days after notice by mail to such party’s last address of record, and if no other person whose substantial interests will be affected by the modification objects in writing within 30 days after issuance of public notice.

3. If objections are raised or the department denies the request, the applicant or department may file a request for a hearing on the modification with the department. Such request shall be handled pursuant to chapter 120.

4. Requests referred to the Division of Administrative Hearings shall be disposed of in the same manner as an application, but with time periods established by the administrative law judge commensurate with the significance of the modification requested.

(d) As required by s. 403.511(5).

(2) Any agreement or modification under this section must be in accordance with the terms of this act. No modification to a certification shall be granted that constitutes a variance from standards or regulations of the department applicable under any federally delegated or approved permit program, except as expressly allowed in such program.

History.—s. 13, ch. 76-76; s. 10, ch. 81-131; s. 30, ch. 86-186; s. 21, ch. 90-331; s. 9, ch. 92-132; s. 143, ch. 96-410; s. 38, ch. 2006-230; s. 81, ch. 2008-227.



403.517 - Supplemental applications for sites certified for ultimate site capacity.

403.517 Supplemental applications for sites certified for ultimate site capacity.—

(1)(a) Supplemental applications may be submitted for certification of the construction and operation of electrical power plants to be located at sites which have been previously certified for an ultimate site capacity pursuant to this act. Supplemental applications shall be limited to electrical power plants using the fuel type previously certified for that site. Such applications shall include all new associated facilities that support the construction and operation of the electrical power plant.

(b) The review shall use the same procedural steps and notices as for an initial application.

(c) The time limits for the processing of a complete supplemental application shall be designated by the department commensurate with the scope of the supplemental application, but shall not exceed any time limitation governing the review of initial applications for certification pursuant to this act, it being the legislative intent to provide shorter time limitations for the processing of supplemental applications for electrical power plants to be constructed and operated at sites which have been previously certified for an ultimate site capacity.

(d) Any time limitation in this section or in rules adopted pursuant to this section may be altered pursuant to s. 403.5095.

(2) The land use and zoning consistency determination of s. 403.50665 shall not be applicable to the processing of supplemental applications pursuant to this section so long as:

(a) The previously certified ultimate site capacity is not exceeded; and

(b) The lands required for the construction or operation of the electrical power plant which is the subject of the supplemental application are within the boundaries of the previously certified site.

History.—s. 14, ch. 76-76; s. 11, ch. 81-131; s. 34, ch. 81-169; s. 38, ch. 83-55; s. 22, ch. 90-331; s. 144, ch. 96-410; s. 39, ch. 2006-230; s. 82, ch. 2008-227.



403.5175 - Existing electrical power plant site certification.

403.5175 Existing electrical power plant site certification.—

(1) An electric utility that owns or operates an existing electrical power plant as defined in s. 403.503(14) may apply for certification of an existing power plant and its site in order to obtain all agency licenses necessary to ensure compliance with federal or state environmental laws and regulation using the centrally coordinated, one-stop licensing process established by this part. An application for certification under this section must be in the form prescribed by department rule. Applications must be reviewed and processed using the same procedural steps and notices as for an application for a new facility, except that a determination of need by the Public Service Commission is not required.

(2) An application for certification under this section must include:

(a) A description of the site and existing power plant installations and associated facilities;

(b) A description of all proposed changes or alterations to the site and all new associated facilities that are the subject of the application;

(c) A description of the environmental and other impacts caused by the existing utilization of the site and associated facilities, and the operation of the electrical power plant that is the subject of the application, and of the environmental and other benefits, if any, to be realized as a result of the proposed changes or alterations if certification is approved and such other information as is necessary for the reviewing agencies to evaluate the proposed changes and the expected impacts;

(d) The justification for the proposed changes or alterations;

(e) Copies of all existing permits, licenses, and compliance plans authorizing utilization of the site and associated facilities or operation of the electrical power plant that is the subject of the application.

(3) The land use and zoning determination requirements of s. 403.50665 do not apply to an application under this section if the applicant does not propose to expand the boundaries of the existing site or to add additional offsite associated facilities that are not exempt from the provisions of s. 403.50665. If the applicant proposes to expand the boundaries of the existing site or to add additional offsite associated facilities that are not exempt from the provisions of s. 403.50665 to accommodate portions of the electrical generating facility or associated facilities, a land use and zoning determination shall be made as specified in s. 403.50665; provided, however, that the sole issue for determination is whether the proposed site expansion or additional nonexempt associated facilities are consistent and in compliance with the existing land use plans and zoning ordinances.

(4) In considering whether an application submitted under this section should be approved in whole, approved with appropriate conditions, or denied, the board shall consider whether, and to the extent to which the proposed changes to the electrical power plant and its continued operation under certification will:

(a) Comply with the provisions of s. 403.509(3).

(b) Result in environmental or other benefits compared to current utilization of the site and operations of the electrical power plant if the proposed changes or alterations are undertaken.

(5) An applicant’s failure to receive approval for certification of an existing site or an electrical power plant under this section is without prejudice to continued operation of the electrical power plant or site under existing agency licenses.

History.—s. 10, ch. 92-132; s. 40, ch. 2006-230; s. 82, ch. 2007-5; s. 83, ch. 2008-227.



403.518 - Fees; disposition.

403.518 Fees; disposition.—The department shall charge the applicant the following fees, as appropriate, which, unless otherwise specified, shall be paid into the Florida Permit Fee Trust Fund:

(1) A fee for a notice of intent pursuant to s. 403.5063, in the amount of $2,500, to be submitted to the department at the time of filing of a notice of intent. The notice-of-intent fee shall be used and disbursed in the same manner as the application fee.

(2) An application fee, which shall not exceed $200,000. The fee shall be fixed by rule on a sliding scale related to the size, type, ultimate site capacity, or increase in electrical generating capacity proposed by the application.

(a) Sixty percent of the fee shall go to the department to cover any costs associated with coordinating the review and acting upon the application, to cover any field services associated with monitoring construction and operation of the facility, and to cover the costs of the public notices published by the department.

(b) The following percentages shall be transferred to the Operating Trust Fund of the Division of Administrative Hearings of the Department of Management Services:

1. Five percent to compensate expenses from the initial exercise of duties associated with the filing of an application.

2. An additional 5 percent if a land use hearing is held pursuant to s. 403.508.

3. An additional 10 percent if a certification hearing is held pursuant to s. 403.508.

(c)1. Upon written request with proper itemized accounting within 90 days after final agency action by the board or department or withdrawal of the application, the agencies that prepared reports pursuant to s. 403.507 or participated in a hearing pursuant to s. 403.508 may submit a written request to the department for reimbursement of expenses incurred during the certification proceedings. The request shall contain an accounting of expenses incurred which may include time spent reviewing the application, preparation of any studies required of the agencies by this act, agency travel and per diem to attend any hearing held pursuant to this act, and for any local government’s or regional planning council’s provision of notice of public meetings required as a result of the application for certification. The department shall review the request and verify that the expenses are valid. Valid expenses shall be reimbursed; however, in the event the amount of funds available for reimbursement is insufficient to provide for full compensation to the agencies requesting reimbursement, reimbursement shall be on a prorated basis.

2. If the application review is held in abeyance for more than 1 year, the agencies may submit a request for reimbursement. This time period shall be measured from the date the applicant has provided written notification to the department that it desires to have the application review process placed on hold. The fee disbursement shall be processed in accordance with subparagraph 1.

(d) If any sums are remaining, the department shall retain them for its use in the same manner as is otherwise authorized by this act; provided, however, that if the certification application is withdrawn, the remaining sums shall be refunded to the applicant within 90 days after the submittal of the written notification of withdrawal.

(3)(a) A certification modification fee, which shall not exceed $30,000. The department shall establish rules for determining such a fee based on the number of agencies involved in the review, equipment redesign, change in site size, type, increase in generating capacity proposed, or change in an associated facility location.

(b) The fee shall be submitted to the department with a petition for modification pursuant to s. 403.516. This fee shall be established, disbursed, and processed in the same manner as the application fee in subsection (2), except that the Division of Administrative Hearings shall not receive a portion of the fee unless the petition for certification modification is referred to the Division of Administrative Hearings for hearing. If the petition is so referred, only $10,000 of the fee shall be transferred to the Operating Trust Fund of the Division of Administrative Hearings of the Department of Management Services.

(4) A supplemental application fee, not to exceed $75,000, to cover all reasonable expenses and costs of the review, processing, and proceedings of a supplemental application. This fee shall be established, disbursed, and processed in the same manner as the certification application fee in subsection (2).

(5) An existing certification application fee, not to exceed $200,000, to cover all reasonable costs and expenses of the review processing and proceedings for certification of an existing power plant site under s. 403.5175. This fee must be established, disbursed, and processed in the same manner as the certification application fee in subsection (2).

(6) An application fee for an alternate corridor filed pursuant to s. 403.5064(4). The application fee shall be $750 per mile for each mile of the alternate corridor located within an existing electric transmission line right-of-way or within an existing right-of-way for a road, highway, railroad, or other aboveground linear facility, or $1,000 per mile for each mile of an electric transmission line corridor proposed to be located outside the existing right-of-way.

History.—s. 23, ch. 90-331; s. 11, ch. 92-132; s. 13, ch. 93-94; s. 387, ch. 94-356; s. 65, ch. 96-321; s. 208, ch. 99-245; s. 29, ch. 2000-153; s. 13, ch. 2006-79; s. 41, ch. 2006-230; s. 84, ch. 2008-227.



403.5185 - Law applicable to applications processed under ss. 403.501-403.518.

403.5185 Law applicable to applications processed under ss. 403.501-403.518.—Any application for electrical power plant certification filed pursuant to ss. 403.501-403.518 shall be processed under the provisions of the law applicable at the time the application was filed, except that the provisions relating to cancellation of the certification hearing under s. 403.508(6), the provisions relating to the final disposition of the application and issuance of the written order by the secretary under s. 403.509(1)(a), and notice of the cancellation of the certification hearing under s. 403.5115 may apply to any application for electrical power plant certification.

History.—s. 42, ch. 2006-230.



403.519 - Exclusive forum for determination of need.

403.519 Exclusive forum for determination of need.—

(1) On request by an applicant or on its own motion, the commission shall begin a proceeding to determine the need for an electrical power plant subject to the Florida Electrical Power Plant Siting Act.

(2) The applicant shall publish a notice of the proceeding in a newspaper of general circulation in each county in which the proposed electrical power plant will be located. The notice shall be at least one-quarter of a page and published at least 21 days prior to the scheduled date for the proceeding. The commission shall publish notice of the proceeding in the manner specified by chapter 120 at least 21 days prior to the scheduled date for the proceeding.

(3) The commission shall be the sole forum for the determination of this matter, which accordingly shall not be raised in any other forum or in the review of proceedings in such other forum. In making its determination, the commission shall take into account the need for electric system reliability and integrity, the need for adequate electricity at a reasonable cost, the need for fuel diversity and supply reliability, whether the proposed plant is the most cost-effective alternative available, and whether renewable energy sources and technologies, as well as conservation measures, are utilized to the extent reasonably available. The commission shall also expressly consider the conservation measures taken by or reasonably available to the applicant or its members which might mitigate the need for the proposed plant and other matters within its jurisdiction which it deems relevant. The commission’s determination of need for an electrical power plant shall create a presumption of public need and necessity and shall serve as the commission’s report required by s. 403.507(4). An order entered pursuant to this section constitutes final agency action.

(4) In making its determination on a proposed electrical power plant using nuclear materials or synthesis gas produced by integrated gasification combined cycle power plant as fuel, the commission shall hold a hearing within 90 days after the filing of the petition to determine need and shall issue an order granting or denying the petition within 135 days after the date of the filing of the petition. The commission shall be the sole forum for the determination of this matter and the issues addressed in the petition, which accordingly shall not be reviewed in any other forum, or in the review of proceedings in such other forum. In making its determination to either grant or deny the petition, the commission shall consider the need for electric system reliability and integrity, including fuel diversity, the need for base-load generating capacity, the need for adequate electricity at a reasonable cost, and whether renewable energy sources and technologies, as well as conservation measures, are utilized to the extent reasonably available.

(a) The applicant’s petition shall include:

1. A description of the need for the generation capacity.

2. A description of how the proposed nuclear or integrated gasification combined cycle power plant will enhance the reliability of electric power production within the state by improving the balance of power plant fuel diversity and reducing Florida’s dependence on fuel oil and natural gas.

3. A description of and a nonbinding estimate of the cost of the nuclear or integrated gasification combined cycle power plant, including any costs associated with new, expanded, or relocated electrical transmission lines or facilities of any size that are necessary to serve the nuclear power plant.

4. The annualized base revenue requirement for the first 12 months of operation of the nuclear or integrated gasification combined cycle power plant.

5. Information on whether there were any discussions with any electric utilities regarding ownership of a portion of the nuclear or integrated gasification combined cycle power plant by such electric utilities.

(b) In making its determination, the commission shall take into account matters within its jurisdiction, which it deems relevant, including whether the nuclear or integrated gasification combined cycle power plant will:

1. Provide needed base-load capacity.

2. Enhance the reliability of electric power production within the state by improving the balance of power plant fuel diversity and reducing Florida’s dependence on fuel oil and natural gas.

3. Provide the most cost-effective source of power, taking into account the need to improve the balance of fuel diversity, reduce Florida’s dependence on fuel oil and natural gas, reduce air emission compliance costs, and contribute to the long-term stability and reliability of the electric grid.

(c) No provision of rule 25-22.082, Florida Administrative Code, shall be applicable to a nuclear or integrated gasification combined cycle power plant sited under this act, including provisions for cost recovery, and an applicant shall not otherwise be required to secure competitive proposals for power supply prior to making application under this act or receiving a determination of need from the commission.

(d) The commission’s determination of need for a nuclear or integrated gasification combined cycle power plant shall create a presumption of public need and necessity and shall serve as the commission’s report required by s. 403.507(4)(a). An order entered pursuant to this section constitutes final agency action. Any petition for reconsideration of a final order on a petition for need determination shall be filed within 5 days after the date of such order. The commission’s final order, including any order on reconsideration, shall be reviewable on appeal in the Florida Supreme Court. Inasmuch as delay in the determination of need will delay siting of a nuclear or integrated gasification combined cycle power plant or diminish the opportunity for savings to customers under the federal Energy Policy Act of 2005, the Supreme Court shall proceed to hear and determine the action as expeditiously as practicable and give the action precedence over matters not accorded similar precedence by law.

(e) After a petition for determination of need for a nuclear or integrated gasification combined cycle power plant has been granted, the right of a utility to recover any costs incurred prior to commercial operation, including, but not limited to, costs associated with the siting, design, licensing, or construction of the plant and new, expanded, or relocated electrical transmission lines or facilities of any size that are necessary to serve the nuclear power plant, shall not be subject to challenge unless and only to the extent the commission finds, based on a preponderance of the evidence adduced at a hearing before the commission under s. 120.57, that certain costs were imprudently incurred. Proceeding with the construction of the nuclear or integrated gasification combined cycle power plant following an order by the commission approving the need for the nuclear or integrated gasification combined cycle power plant under this act shall not constitute or be evidence of imprudence. Imprudence shall not include any cost increases due to events beyond the utility’s control. Further, a utility’s right to recover costs associated with a nuclear or integrated gasification combined cycle power plant may not be raised in any other forum or in the review of proceedings in such other forum. Costs incurred prior to commercial operation shall be recovered pursuant to chapter 366.

History.—s. 5, ch. 80-65; s. 24, ch. 90-331; s. 43, ch. 2006-230; s. 3, ch. 2007-117; s. 85, ch. 2008-227.



403.52 - Short title.

403.52 Short title.—Sections 403.52-403.5365 may be cited as the “Florida Electric Transmission Line Siting Act.”

History.—s. 1, ch. 80-65; s. 25, ch. 90-331; s. 45, ch. 2006-230.



403.521 - Legislative intent.

403.521 Legislative intent.—The legislative intent of this act is to establish a centralized and coordinated licensing process for the location of electric transmission line corridors and the construction, operation, and maintenance of electric transmission lines, which are critical infrastructure facilities. This necessarily involves several broad interests of the public addressed through the subject matter jurisdiction of several agencies. The Legislature recognizes that electric transmission lines will have an effect upon the reliability of the electric power system, the environment, land use, and the welfare of the population. Recognizing the need to ensure electric power system reliability and integrity, and in order to meet electric energy needs in an orderly and timely fashion, the centralized and coordinated licensing process established by this act is intended to further the legislative goal of ensuring through available and reasonable methods that the location of transmission line corridors and the construction, operation, and maintenance of electric transmission lines produce minimal adverse effects on the environment and public health, safety, and welfare. It is the intent of this act to fully balance the need for transmission lines with the broad interests of the public in order to effect a reasonable balance between the need for the facility as a means of providing reliable, economical, and efficient electric energy and the impact on the public and the environment resulting from the location of the transmission line corridor and the construction, operation, and maintenance of the transmission lines. The Legislature intends that the provisions of chapter 120 apply to this act and to proceedings under it except as otherwise expressly exempted by other provisions of this act.

History.—s. 1, ch. 80-65; s. 2, ch. 83-222; s. 26, ch. 90-331; s. 46, ch. 2006-230.



403.522 - Definitions relating to the Florida Electric Transmission Line Siting Act.

403.522 Definitions relating to the Florida Electric Transmission Line Siting Act.—As used in this act:

(1) “Act” means the Florida Electric Transmission Line Siting Act.

(2) “Agency,” as the context requires, means an official, officer, commission, authority, council, committee, department, division, bureau, board, section, or other unit or entity of government, including a county, municipality, or other regional or local governmental entity.

(3) “Amendment” means a material change in information provided by the applicant to the application for certification made after the initial application filing.

(4) “Applicant” means any electric utility that applies for certification under this act.

(5) “Application” means the documents required by the department to be filed to initiate and support a certification review and evaluation, including the initial document filing, amendments, and responses to requests from the department for additional data and information. An electric utility may file a comprehensive application encompassing all or a part of one or more proposed transmission lines.

(6) “Board” means the Governor and Cabinet sitting as the siting board.

(7) “Certification” means the approval by the board of the license for a corridor proper for certification pursuant to subsection (10) and the construction, operation, and maintenance of transmission lines within the corridor with the changes or conditions as the siting board deems appropriate. Certification shall be evidenced by a written order of the board.

(8) “Commission” means the Florida Public Service Commission.

(9) “Completeness” means that the application has addressed all applicable sections of the prescribed application format and that those sections are sufficient in comprehensiveness of data or in quality of information provided to allow the department to determine whether the application provides the reviewing agencies adequate information to prepare the reports required by s. 403.526.

(10) “Corridor” means the proposed area within which a transmission line right-of-way, including maintenance and access roads, is to be located. The width of the corridor proposed for certification by an applicant or other party, at the option of the applicant, may be the width of the transmission line right-of-way, or a wider boundary, not to exceed a width of 1 mile. The area within the corridor in which a right-of-way may be located may be further restricted by a condition of certification. After all property interests required for the transmission line right-of-way and maintenance and access roads have been acquired by the applicant, the boundaries of the area certified shall narrow to only that land within the boundaries of the transmission line right-of-way. The corridors proper for certification shall be those addressed in the application, in amendments to the application filed under s. 403.5275, and in notices of acceptance of proposed alternate corridors filed by an applicant and the department pursuant to s. 403.5271 for which the required information for the preparation of agency supplemental reports was filed.

(11) “Department” means the Department of Environmental Protection.

(12) “Electric utility” means cities and towns, counties, public utility districts, regulated electric companies, electric cooperatives, regional transmission organizations, operators of independent transmission systems, or other transmission organizations approved by the Federal Energy Regulatory Commission or the commission for the operation of transmission facilities, and joint operating agencies, or combinations thereof, engaged in, or authorized to engage in, the business of generating, transmitting, or distributing electric energy.

(13) “License” means a franchise, permit, certification, registration, charter, comprehensive plan amendment, development order, or permit as defined in chapters 163 and 380, or similar form of authorization required by law, but it does not include a license required primarily for revenue purposes when issuance of the license is merely a ministerial act.

(14) “Licensee” means an applicant that has obtained a certification order for the subject project.

(15) “Local government” means a municipality or county in the jurisdiction of which the project is proposed to be located.

(16) “Maintenance and access roads” means roads constructed within the transmission line right-of-way. Nothing in this act prohibits an applicant from constructing a road to support construction, operation, or maintenance of the transmission line that lies outside the transmission line right-of-way.

(17) “Modification” means any change in the certification order after issuance, including a change in the conditions of certification.

(18) “Nonprocedural requirements of agencies” means any agency’s regulatory requirements established by statute, rule, ordinance, or comprehensive plan, excluding any provisions prescribing forms, fees, procedures, or time limits for the review or processing of information submitted to demonstrate compliance with such regulatory requirements.

(19) “Person” means an individual, partnership, joint venture, private or public corporation, association, firm, public service company, political subdivision, municipal corporation, government agency, public utility district, or any other entity, public or private, however organized.

(20) “Preliminary statement of issues” means a listing and explanation of those issues within the agency’s jurisdiction which are of major concern to the agency in relation to the proposed electric transmission line corridor.

(21) “Regional planning council” means a regional planning council as defined in s. 186.503(4) in the jurisdiction of which the project is proposed to be located.

(22) “Transmission line” or “electric transmission line” means structures, maintenance and access roads, and all other facilities that need to be constructed, operated, or maintained for the purpose of conveying electric power extending from, but not including, an existing or proposed substation or power plant to, but not including, an existing or proposed transmission network or rights-of-way or substation to which the applicant intends to connect which defines the end of the proposed project and which is designed to operate at 230 kilovolts or more. The transmission line may include, at the applicant’s option, any proposed terminal or intermediate substations or substation expansions necessary to serve the transmission line.

(23) “Transmission line right-of-way” means land necessary for the construction, operation, and maintenance of a transmission line. The typical width of the right-of-way shall be identified in the application. The right-of-way shall be located within the certified corridor and shall be identified by the applicant in documents filed with the department before construction.

(24) “Water management district” means a water management district created pursuant to chapter 373 in the jurisdiction of which the project is proposed to be located.

History.—s. 1, ch. 80-65; s. 3, ch. 83-222; s. 54, ch. 85-81; s. 27, ch. 90-331; s. 388, ch. 94-356; s. 47, ch. 2006-230.



403.523 - Department of Environmental Protection; powers and duties.

403.523 Department of Environmental Protection; powers and duties.—The department has the following powers and duties:

(1) To adopt procedural rules pursuant to ss. 120.536(1) and 120.54 to administer this act and to adopt or amend rules to implement the provisions of subsection (10).

(2) To prescribe the form and content of the public notices and the form, content, and necessary supporting documentation, and any required studies, for certification applications. All data and studies shall be related to the jurisdiction of the agencies relevant to the application.

(3) To receive applications for transmission line and corridor certifications and initially determine the completeness thereof.

(4) To make or contract for studies of certification applications. All studies shall be related to the jurisdiction of the agencies relevant to the application. For studies in areas outside the jurisdiction of the department and in the jurisdiction of another agency, the department may initiate such studies, but only with the consent of the agency.

(5) To administer the processing of applications for certification and ensure that the applications, including postcertification reviews, are processed on an expeditious and priority basis.

(6) To collect and process such fees as allowed by this act.

(7) To prepare a report and project analysis as required by s. 403.526.

(8) To prescribe the means for monitoring the effects arising from the location of the transmission line corridor and the construction, operation, and maintenance of the transmission lines to assure continued compliance with the terms of the certification.

(9) To make a determination of acceptability of any alternate corridor proposed for consideration under s. 403.5271.

(10) To set requirements that reasonably protect the public health and welfare from the electric and magnetic fields of transmission lines for which an application is filed under this act.

(11) To present rebuttal evidence on any issue properly raised at the certification hearing.

(12) To issue final orders after receipt of the administrative law judge’s order relinquishing jurisdiction pursuant to s. 403.527(6).

(13) To act as clerk for the siting board.

(14) To administer and manage the terms and conditions of the certification order and supporting documents and records for the life of the facility.

(15) To issue emergency orders on behalf of the board for facilities licensed under this act.

History.—s. 1, ch. 80-65; s. 37, ch. 81-167; s. 265, ch. 81-259; s. 39, ch. 83-55; s. 4, ch. 83-222; s. 8, ch. 86-173; s. 55, ch. 86-186; s. 28, ch. 90-331; s. 389, ch. 94-356; s. 103, ch. 98-200; s. 48, ch. 2006-230.



403.524 - Applicability; certification; exemptions.

403.524 Applicability; certification; exemptions.—

(1) This act applies to each transmission line, except a transmission line certified under the Florida Electrical Power Plant Siting Act.

(2) Except as provided in subsection (1), construction of a transmission line may not be undertaken without first obtaining certification under this act, but this act does not apply to:

(a) Transmission lines for which development approval has been obtained under chapter 380.

(b) Transmission lines that have been exempted by a binding letter of interpretation issued under s. 380.06(4), or in which the Department of Economic Opportunity or its predecessor agency has determined the utility to have vested development rights within the meaning of s. 380.05(18) or s. 380.06(20).

(c) Transmission line development in which all construction is limited to established rights-of-way. Established rights-of-way include rights-of-way established at any time for roads, highways, railroads, gas, water, oil, electricity, or sewage and any other public purpose rights-of-way. If an established transmission line right-of-way is used to qualify for this exemption, the transmission line right-of-way must have been established at least 5 years before notice of the start of construction under subsection (4) of the proposed transmission line. If an established transmission line right-of-way is relocated to accommodate a public project, the date the original transmission line right-of-way was established applies to the relocated transmission line right-of-way for purposes of this exemption.

(d) Unless the applicant has applied for certification under this act, transmission lines that are less than 15 miles in length or are located in a single county within the state.

(3) The exemption of a transmission line under this act does not constitute an exemption for the transmission line from other applicable permitting processes under other provisions of law or local government ordinances.

(4) An electric utility shall notify the department in writing, before the start of construction, of its intent to construct a transmission line exempted under this section. The notice is only for information purposes, and action by the department is not required pursuant to the notice. This notice may be included in any submittal filed with the department before the start of construction demonstrating that a new transmission line complies with the applicable electric and magnetic field standards.

History.—s. 1, ch. 80-65; s. 14, ch. 81-131; s. 38, ch. 81-167; s. 40, ch. 83-55; s. 5, ch. 83-222; s. 49, ch. 85-55; s. 29, ch. 90-331; s. 49, ch. 2006-230; s. 289, ch. 2011-142.



403.525 - Administrative law judge; appointment; powers and duties.

403.525 Administrative law judge; appointment; powers and duties.—

(1)(a) Within 7 days after receipt of an application, whether complete or not, the department shall request the Division of Administrative Hearings to designate an administrative law judge to conduct the hearings required by this act.

(b) The division director shall designate an administrative law judge to conduct the hearings required by this act within 7 days after receipt of the request from the department. Whenever practicable, the division director shall assign an administrative law judge who has had prior experience or training in this type of certification proceeding.

(c) Upon being advised that an administrative law judge has been designated, the department shall immediately file a copy of the application and all supporting documents with the administrative law judge, who shall docket the application.

(2) The administrative law judge has all powers and duties granted to administrative law judges under chapter 120 and by the laws and rules of the department.

History.—s. 1, ch. 80-65; s. 6, ch. 83-222; s. 30, ch. 90-331; s. 145, ch. 96-410; s. 50, ch. 2006-230.



403.5251 - Application; schedules.

403.5251 Application; schedules.—

(1)(a) The formal date of the filing of the application for certification and commencement of the review process for certification is the date on which the applicant submits:

1. Copies of the application for certification in a quantity and format, electronic or otherwise as prescribed by rule, to the department and other agencies identified in s. 403.526(2).

2. The application fee as specified under s. 403.5365 to the department.

The department shall provide to the applicant and the Division of Administrative Hearings the names and addresses of any additional agencies or persons entitled to notice and copies of the application and amendments, if any, within 7 days after receiving the application for certification and the application fees.

(b) In the application, the starting point and ending point of a transmission line must be specifically defined by the applicant.

(2) Within 15 days after the formal date of the application filing, the department shall prepare a proposed schedule of dates for determination of completeness, submission of statements of issues, submittal of final reports, and other significant dates to be followed during the certification process, including dates for filing notices of appearances to be a party under s. 403.527(2). This schedule shall be provided by the department to the applicant, the administrative law judge, and the agencies identified under subsection (1). Within 7 days after the filing of this proposed schedule, the administrative law judge shall issue an order establishing a schedule for the matters addressed in the department’s proposed schedule and other appropriate matters, if any.

(3) Copies of changes and amendments to the application shall be timely distributed by the applicant to all agencies and parties who have received a copy of the application.

(4) Notice of the filing of the application shall be made in accordance with the requirements of s. 403.5363.

History.—s. 31, ch. 90-331; s. 146, ch. 96-410; s. 51, ch. 2006-230.



403.5252 - Determination of completeness.

403.5252 Determination of completeness.—

(1)(a) Within 30 days after the filing of an application, the affected agencies shall file a statement with the department containing the recommendations of each agency concerning the completeness of the application for certification.

(b) Within 37 days after the filing of the application, the department shall file a statement with the Division of Administrative Hearings, with the applicant, and with all parties declaring its position with regard to the completeness of the application. The statement of the department shall be based upon its consultation with the affected agencies.

(2) If the department declares the application to be incomplete, the applicant, within 14 days after the filing of the statement by the department, shall file with the Division of Administrative Hearings, with all parties, and with the department:

(a) A withdrawal of the application;

(b) Additional information necessary to make the application complete. After the department first determines the application to be incomplete, the time schedules under this act are not tolled if the applicant makes the application complete within the 14-day period. A subsequent finding by the department that the application remains incomplete tolls the time schedules under this act until the application is determined complete;

(c) A statement contesting the department’s determination of incompleteness; or

(d) A statement agreeing with the department and requesting additional time to provide the information necessary to make the application complete. If the applicant exercises this option, the time schedules under this act are tolled until the application is determined complete.

(3)(a) If the applicant contests the determination by the department that an application is incomplete, the administrative law judge shall schedule a hearing on the statement of completeness. The hearing shall be held as expeditiously as possible, but not later than 21 days after the filing of the statement by the department. The administrative law judge shall render a decision within 7 days after the hearing.

(b) Parties to a hearing on the issue of completeness shall include the applicant, the department, and any agency that has jurisdiction over the matter in dispute. Any substantially affected person who wishes to become a party to the hearing on the issue of completeness must file a motion no later than 10 days before the date of the hearing.

(c) If the administrative law judge determines that the application was not complete, the applicant shall withdraw the application or make such additional submittals as necessary to complete it. The time schedules referencing a complete application under this act do not commence until the application is determined complete.

(d) If the administrative law judge determines that the application was complete at the time it was declared incomplete, the time schedules referencing a complete application under this act shall commence upon such determination.

(4) If the applicant provides additional information to address the issues identified in the determination of incompleteness, each affected agency may submit to the department, no later than 14 days after the applicant files the additional information, a recommendation on whether the agency believes the application is complete. Within 21 days after receipt of the additional information from the applicant submitted under paragraph (2)(b), paragraph (2)(d), or paragraph (3)(c) and considering the recommendations of the affected agencies, the department shall determine whether the additional information supplied by an applicant makes the application complete. If the department finds that the application is still incomplete, the applicant may exercise any of the options specified in subsection (2) as often as is necessary to resolve the dispute.

History.—s. 32, ch. 90-331; s. 147, ch. 96-410; s. 52, ch. 2006-230; s. 86, ch. 2008-227.



403.526 - Preliminary statements of issues, reports, and project analyses; studies.

403.526 Preliminary statements of issues, reports, and project analyses; studies.—

(1) Each affected agency that is required to file a report in accordance with this section shall submit a preliminary statement of issues to the department and all parties no later than the submittal of each agency’s recommendation that the application is complete. The failure to raise an issue in this preliminary statement of issues does not preclude the issue from being raised in the agency’s report.

(2)(a) No later than 90 days after the filing of the application, the following agencies shall prepare reports as provided below, unless a final order denying the determination of need has been issued under s. 403.537:

1. The department shall prepare a report as to the impact of each proposed transmission line or corridor as it relates to matters within its jurisdiction.

2. Each water management district in the jurisdiction of which a proposed transmission line or corridor is to be located shall prepare a report as to the impact on water resources and other matters within its jurisdiction.

3. The Department of Economic Opportunity shall prepare a report containing recommendations which address the impact upon the public of the proposed transmission line or corridor, based on the degree to which the proposed transmission line or corridor is consistent with the applicable portions of the state comprehensive plan, emergency management, and other matters within its jurisdiction. The Department of Economic Opportunity may also comment on the consistency of the proposed transmission line or corridor with applicable strategic regional policy plans or local comprehensive plans and land development regulations.

4. The Fish and Wildlife Conservation Commission shall prepare a report as to the impact of each proposed transmission line or corridor on fish and wildlife resources and other matters within its jurisdiction.

5. Each local government shall prepare a report as to the impact of each proposed transmission line or corridor on matters within its jurisdiction, including the consistency of the proposed transmission line or corridor with all applicable local ordinances, regulations, standards, or criteria that apply to the proposed transmission line or corridor, including local comprehensive plans, zoning regulations, land development regulations, and any applicable local environmental regulations adopted pursuant to s. 403.182 or by other means. A change by the responsible local government or local agency in local comprehensive plans, zoning ordinances, or other regulations made after the date required for the filing of the local government’s report required by this section is not applicable to the certification of the proposed transmission line or corridor unless the certification is denied or the application is withdrawn.

6. The Department of Transportation shall prepare a report as to the impact of the proposed transmission line or corridor on state roads, railroads, airports, aeronautics, seaports, and other matters within its jurisdiction.

7. The commission shall prepare a report containing its determination under s. 403.537, and the report may include the comments from the commission with respect to any other subject within its jurisdiction.

8. Any other agency, if requested by the department, shall also perform studies or prepare reports as to subjects within the jurisdiction of the agency which may potentially be affected by the proposed transmission line.

(b) Each report must contain:

1. A notice of any nonprocedural requirements not specifically listed in the application from which a variance, exemption, exception, or other relief is necessary in order for the proposed corridor to be certified. Failure to include the notice shall be treated as a waiver from the nonprocedural requirements of that agency.

2. A recommendation for approval or denial of the application.

3. The proposed conditions of certification on matters within the jurisdiction of each agency. For each condition proposed by an agency, the agency shall list the specific statute, rule, or ordinance, as applicable, which authorizes the proposed condition.

(c) Each reviewing agency shall initiate the activities required by this section no later than 15 days after the application is filed. Each agency shall keep the applicant and the department informed as to the progress of its studies and any issues raised thereby.

(d) When an agency whose agency head is a collegial body, such as a commission, board, or council, is required to submit a report pursuant to this section and is required by its own internal procedures to have the report reviewed by its agency head prior to finalization, the agency may submit to the department a draft version of the report by the deadline indicated in paragraph (a), and shall submit a final version of the report after review by the agency head, no later than 15 days after the deadline indicated in paragraph (a).

(e) Receipt of an affirmative determination of need from the commission by the submittal deadline for agency reports under paragraph (a) is a condition precedent to further processing of the application.

(3) The department shall prepare a project analysis containing a compilation of agency reports and summaries of the material contained therein which shall be filed with the administrative law judge and served on all parties no later than 115 days after the application is filed, and which shall include:

(a) A statement indicating whether the proposed electric transmission line will be in compliance with the rules of the department and affected agencies.

(b) The studies and reports required by this section and s. 403.537.

(c) Comments received from any other agency or person.

(d) The recommendation of the department as to the disposition of the application, of variances, exemptions, exceptions, or other relief identified by any party, and of any proposed conditions of certification which the department believes should be imposed.

(4) The failure of any agency to submit a preliminary statement of issues or a report, or to submit its preliminary statement of issues or report within the allowed time, is not grounds for the alteration of any time limitation in this act under s. 403.528. The failure to submit a preliminary statement of issues or a report, or the inadequacy of the preliminary statement of issues or report, is not grounds to deny or condition certification.

History.—s. 1, ch. 80-65; s. 39, ch. 81-167; s. 41, ch. 83-55; s. 7, ch. 83-222; s. 34, ch. 90-331; s. 390, ch. 94-356; s. 15, ch. 95-149; s. 149, ch. 96-410; s. 209, ch. 99-245; s. 53, ch. 2006-230; s. 83, ch. 2007-5; s. 87, ch. 2008-227; s. 290, ch. 2011-142; s. 23, ch. 2015-30.



403.527 - Certification hearing, parties, participants.

403.527 Certification hearing, parties, participants.—

(1)(a) No later than 145 days after the application is filed, the administrative law judge shall conduct a certification hearing pursuant to ss. 120.569 and 120.57 at a central location in proximity to the proposed transmission line or corridor.

(b) Notice of the certification hearing and other public hearings provided for in this section and notice of the deadline for filing of notice of intent to be a party shall be made in accordance with the requirements of s. 403.5363.

(2)(a) Parties to the proceeding shall be:

1. The applicant.

2. The department.

3. The commission.

4. The Department of Economic Opportunity.

5. The Fish and Wildlife Conservation Commission.

6. The Department of Transportation.

7. Each water management district in the jurisdiction of which the proposed transmission line or corridor is to be located.

8. The local government.

(b) Any party listed in paragraph (a), other than the department or the applicant, may waive its right to participate in these proceedings. If any listed party fails to file a notice of its intent to be a party on or before the 30th day before the certification hearing, the party is deemed to have waived its right to be a party unless its participation would not prejudice the rights of any party to the proceeding.

(c) Notwithstanding the provisions of chapter 120 to the contrary, upon the filing with the administrative law judge of a notice of intent to be a party by an agency, corporation, or association described in subparagraphs 1. and 2. or a petition for intervention by a person described in subparagraph 3. no later than 30 days before the date set for the certification hearing, the following shall also be parties to the proceeding:

1. Any agency not listed in paragraph (a) as to matters within its jurisdiction.

2. Any domestic nonprofit corporation or association formed, in whole or in part, to promote conservation of natural beauty; to protect the environment, personal health, or other biological values; to preserve historical sites; to promote consumer interests; to represent labor, commercial, or industrial groups; or to promote comprehensive planning or orderly development of the area in which the proposed transmission line or corridor is to be located.

3. Any person whose substantial interests are affected and being determined by the proceeding.

(d) Any agency whose properties or works may be affected shall be made a party upon the request of the agency or any party to this proceeding.

(3)(a) The order of presentation at the certification hearing, unless otherwise changed by the administrative law judge to ensure the orderly presentation of witnesses and evidence, shall be:

1. The applicant.

2. The department.

3. State agencies.

4. Regional agencies, including water management districts.

5. Local governments.

6. Other parties.

(b) When appropriate, any person may be given an opportunity to present oral or written communications to the administrative law judge. If the administrative law judge proposes to consider such communications, all parties shall be given an opportunity to cross-examine, challenge, or rebut the communications.

(4)(a) One public hearing where members of the public who are not parties to the certification hearing may testify shall be held in conjunction with the certification hearing.

(b) Upon the request of the local government, one public hearing where members of the public who are not parties to the certification hearing and who reside within the jurisdiction of the local government may testify shall be held within the boundaries of each county in which a local government that made such a request is located.

(c) A local government shall notify the administrative law judge and all parties not later than 50 days after the filing of the application as to whether the local government wishes to have a public hearing within the boundaries of its county. The local government is responsible for providing the location of the public hearing if held separately from the certification hearing.

(d) Within 5 days after notification, the administrative law judge shall determine the date of the public hearing, which shall be held before or during the certification hearing. If two or more local governments within one county request a public hearing, the hearing shall be consolidated so that only one public hearing is held in any county. The location of a consolidated hearing shall be determined by the administrative law judge.

(e) If a local government does not request a public hearing within 50 days after the filing of the application, members of the public who are not parties to the certification hearing and who reside within the jurisdiction of the local government may testify during the hearing held under paragraph (b).

(5) At the conclusion of the certification hearing, the administrative law judge shall, after consideration of all evidence of record, issue a recommended order disposing of the application no later than 45 days after the transcript of the certification hearing and the public hearings is filed with the Division of Administrative Hearings.

(6)(a) No later than 29 days before the certification hearing, the department or the applicant may request that the administrative law judge cancel the certification hearing and relinquish jurisdiction to the department if all parties to the proceeding stipulate that there are no disputed issues of material fact or law.

(b) The administrative law judge shall issue an order granting or denying the request within 5 days.

(c) If the administrative law judge grants the request, the department and the applicant shall publish notices of the cancellation of the certification hearing in accordance with s. 403.5363.

(d)1. If the administrative law judge grants the request, the department shall prepare and issue a final order in accordance with s. 403.529(1)(a).

2. Parties may submit proposed final orders to the department no later than 10 days after the administrative law judge issues an order relinquishing jurisdiction.

(7) The applicant shall pay those expenses and costs associated with the conduct of the hearing and the recording and transcription of the proceedings.

History.—s. 1, ch. 80-65; s. 40, ch. 81-167; s. 42, ch. 83-55; s. 8, ch. 83-222; s. 55, ch. 85-81; s. 35, ch. 90-331; s. 391, ch. 94-356; s. 150, ch. 96-410; s. 210, ch. 99-245; s. 54, ch. 2006-230; s. 88, ch. 2008-227; s. 291, ch. 2011-142; s. 24, ch. 2015-30.



403.5271 - Alternate corridors.

403.5271 Alternate corridors.—

(1) No later than 45 days before the originally scheduled certification hearing, any party may propose alternate transmission line corridor routes for consideration under the provisions of this act.

(a) A notice of a proposed alternate corridor must be filed with the administrative law judge, all parties, and any local governments in whose jurisdiction the alternate corridor is proposed. The filing must include the most recent United States Geological Survey 1:24,000 quadrangle maps specifically delineating the corridor boundaries, a description of the proposed corridor, and a statement of the reasons the proposed alternate corridor should be certified.

(b)1. Within 7 days after receipt of the notice, the applicant and the department shall file with the administrative law judge and all parties a notice of acceptance or rejection of a proposed alternate corridor for consideration. If the alternate corridor is rejected by the applicant or the department, the certification hearing and the public hearings shall be held as scheduled. If both the applicant and the department accept a proposed alternate corridor for consideration, the certification hearing and the public hearings shall be rescheduled, if necessary. If a filing for an alternate corridor is accepted for consideration by the department and the applicant, any newly affected local government must notify the administrative law judge and all parties not later than 10 days after the data concerning the alternate corridor has been determined complete as to whether the local government wishes to have such a public hearing. The local government is responsible for providing the location of the public hearing if held separately from the certification hearing. The provisions of s. 403.527(4)(b) and (c) shall apply. Notice of the local hearings shall be published in accordance with s. 403.5363.

2. If rescheduled, the certification hearing shall be held no more than 90 days after the previously scheduled certification hearing, unless the data submitted under paragraph (d) is determined to be incomplete, in which case the rescheduled certification hearing shall be held no more than 105 days after the previously scheduled certification hearing. If additional time is needed due to the alternate corridor crossing a local government jurisdiction that was not previously affected, the remainder of the schedule listed below shall be appropriately adjusted by the administrative law judge to allow that local government to prepare a report pursuant to s. 403.526(2)(a)5. Notice that the certification hearing has been deferred due to the acceptance of the alternate corridor shall be published in accordance with s. 403.5363.

(c) Notice of the filing of the alternate corridor shall be published by the alternate proponent in accordance with s. 403.5363(2). If the notice is not timely published or does not meet the notice requirements, the alternate shall be deemed withdrawn.

(d) Within 21 days after acceptance of an alternate corridor by the department and the applicant, the party proposing an alternate corridor shall have the burden of providing all data to the agencies listed in s. 403.526(2) and newly affected agencies necessary for the preparation of a supplementary report on the proposed alternate corridor.

(e)1. Reviewing agencies shall advise the department of any issues concerning completeness no later than 15 days after the submittal of the data required by paragraph (d). Within 22 days after receipt of the data, the department shall issue a determination of completeness.

2. If the department determines that the data required by paragraph (d) is not complete, the party proposing the alternate corridor must file such additional data to correct the incompleteness. This additional data must be submitted within 14 days after the determination by the department.

3. Reviewing agencies may advise the department of any issues concerning completeness of the additional data within 10 days after the filing by the party proposing the alternate corridor. If the department, within 14 days after receiving the additional data, determines that the data remains incomplete, the incompleteness of the data is deemed a withdrawal of the proposed alternate corridor. The department may make its determination based on recommendations made by other affected agencies.

(f) The agencies listed in s. 403.526(2) and any newly affected agencies shall file supplementary reports with the applicant and the department which address the proposed alternate corridors no later than 24 days after the data submitted pursuant to paragraph (d) or paragraph (e) is determined to be complete.

(g) The agency reports on alternate corridors must include all information required by s. 403.526(2).

(h) When an agency whose agency head is a collegial body, such as a commission, board, or council, is required to submit a report pursuant to this section and is required by its own internal procedures to have the report reviewed by its agency head prior to finalization, the agency may submit to the department a draft version of the report by the deadline indicated in paragraph (f), and shall submit a final version of the report after review by the agency head no later than 7 days after the deadline indicated in paragraph (f).

(i) The department shall file with the administrative law judge, the applicant, and all parties a project analysis consistent with s. 403.526(3) no more than 16 days after submittal of agency reports on the proposed alternate corridor.

(2) If the original certification hearing date is rescheduled, the rescheduling shall not provide the opportunity for parties to file additional alternate corridors to the applicant’s proposed corridor or any accepted alternate corridor. However, an amendment to the application which changes the alignment of the applicant’s proposed corridor shall require rescheduling of the certification hearing, if necessary, so as to allow time for a party to file alternate corridors to the realigned proposed corridor for which the application has been amended. Any alternate corridor proposal shall have the same starting and ending points as the realigned portion of the corridor proposed by the applicant’s amendment, provided that the administrative law judge for good cause shown may authorize another starting or ending point in the area of the applicant’s amended corridor.

(3)(a) Notwithstanding the rejection of a proposed alternate corridor by the applicant or the department, any party may present evidence at the certification hearing to show that a corridor proper for certification does not satisfy the criteria listed in s. 403.529 or that a rejected alternate corridor would meet the criteria set forth in s. 403.529. Evidence may not be admitted at the certification hearing on any alternate corridor, unless the alternate corridor was proposed by the filing of a notice at least 45 days before the originally scheduled certification hearing pursuant to this section. Rejected alternate corridors shall be considered by the board as provided in s. 403.529(4) and (5).

(b) The party proposing an alternate corridor has the burden to prove that the alternate corridor can be certified at the certification hearing. This act does not require an applicant or agency that is not proposing the alternate corridor to submit data in support of the alternate corridor.

(4) If an alternate corridor is accepted by the applicant and the department pursuant to a notice of acceptance as provided in this subsection and the corridor is ultimately determined to be the corridor that would meet the criteria set forth in s. 403.529(4) and (5), the board shall certify that corridor.

History.—s. 36, ch. 90-331; s. 392, ch. 94-356; s. 151, ch. 96-410; s. 55, ch. 2006-230; s. 84, ch. 2007-5; s. 89, ch. 2008-227.



403.5272 - Informational public meetings.

403.5272 Informational public meetings.—

(1) A local government whose jurisdiction is to be crossed by a proposed corridor may hold one informational public meeting in addition to the hearings specifically authorized by this act on any matter associated with the transmission line proceeding. The informational public meeting may be conducted by the local government or the regional planning council and shall be held no later than 55 days after the application is filed. The purpose of an informational public meeting is for the local government or regional planning council to further inform the public about the transmission line proposed, obtain comments from the public, and formulate its recommendation with respect to the proposed transmission line.

(2) Informational public meetings shall be held solely at the option of each local government. It is the legislative intent that local governments attempt to hold such public meetings. Parties to the proceedings under this act shall be encouraged to attend; however, a party other than the applicant and the department is not required to attend the informational public meetings.

(3) A local government that intends to conduct an informational public meeting must provide notice of the meeting, with notice sent to all parties listed in s. 403.527(2)(a), not less than 15 days before the meeting and to the general public in accordance with s. 403.5363(4).

(4) The failure to hold an informational public meeting or the procedure used for the informational public meeting is not grounds for the alteration of any time limitation in this act under s. 403.528 or grounds to deny or condition certification.

History.—s. 9, ch. 83-222; s. 56, ch. 2006-230; s. 90, ch. 2008-227; s. 25, ch. 2015-30.



403.5275 - Amendment to the application.

403.5275 Amendment to the application.—

(1) Any amendment made to the application before certification shall be sent by the applicant to the administrative law judge and to all parties to the proceeding.

(2) Any amendment to the application made before certification shall be disposed of as part of the original certification proceeding. Amendment of the application may be considered “good cause” for alteration of time limits pursuant to s. 403.528.

History.—s. 1, ch. 80-65; s. 10, ch. 83-222; s. 37, ch. 90-331; s. 152, ch. 96-410; s. 57, ch. 2006-230.



403.528 - Alteration of time limits.

403.528 Alteration of time limits.—

(1) Any time limitation in this act may be altered by the administrative law judge upon stipulation between the department and the applicant unless objected to by any party within 5 days after notice or for good cause shown by any party.

(2) A comprehensive application encompassing more than one proposed transmission line may be good cause for alteration of time limits.

History.—s. 1, ch. 80-65; s. 11, ch. 83-222; s. 153, ch. 96-410; s. 58, ch. 2006-230; s. 85, ch. 2007-5.



403.529 - Final disposition of application.

403.529 Final disposition of application.—

(1)(a) If the administrative law judge has granted a request to cancel the certification hearing and has relinquished jurisdiction to the department under s. 403.527(6), within 40 days thereafter, the secretary of the department shall act upon the application by written order in accordance with the terms of this act and state the reasons for issuance or denial.

(b) If the administrative law judge does not grant a request to cancel the certification hearing under the provisions of s. 403.527(6) within 60 days after receipt of the administrative law judge’s recommended order, the board shall act upon the application by written order, approving in whole, approving with such conditions as the board deems appropriate, or denying the certification and stating the reasons for issuance or denial.

(2) The issues that may be raised in any hearing before the board shall be limited to matters raised in the certification proceeding before the administrative law judge or raised in the recommended order of the administrative law judge. All parties, or their representatives, or persons who appear before the board shall be subject to s. 120.66.

(3) If certification is denied, the board, or secretary if applicable, shall set forth in writing the action the applicant would have to take to secure the approval of the application.

(4) In determining whether an application should be approved in whole, approved with modifications or conditions, or denied, the board, or secretary when applicable, shall consider whether, and the extent to which, the location of the transmission line corridor and the construction, operation, and maintenance of the transmission line will:

(a) Ensure electric power system reliability and integrity;

(b) Meet the electrical energy needs of the state in an orderly, economical, and timely fashion;

(c) Comply with applicable nonprocedural requirements of agencies;

(d) Be consistent with applicable provisions of local government comprehensive plans, if any; and

(e) Effect a reasonable balance between the need for the transmission line as a means of providing reliable, economically efficient electric energy, as determined by the commission, under s. 403.537, and the impact upon the public and the environment resulting from the location of the transmission line corridor and the construction, operation, and maintenance of the transmission lines.

(5)(a) Any transmission line corridor certified by the board, or secretary if applicable, shall meet the criteria of this section. When more than one transmission line corridor is proper for certification under s. 403.522(10) and meets the criteria of this section, the board, or secretary if applicable, shall certify the transmission line corridor that has the least adverse impact regarding the criteria in subsection (4), including costs.

(b) If the board, or secretary if applicable, finds that an alternate corridor rejected pursuant to s. 403.5271 meets the criteria of subsection (4) and has the least adverse impact regarding the criteria in subsection (4), including cost, of all corridors that meet the criteria of subsection (4), the board, or secretary if applicable, shall deny certification or shall allow the applicant to submit an amended application to include the corridor.

(c) If the board, or secretary if applicable, finds that two or more of the corridors that comply with subsection (4) have the least adverse impacts regarding the criteria in subsection (4), including costs, and that the corridors are substantially equal in adverse impacts regarding the criteria in subsection (4), including costs, the board, or secretary if applicable, shall certify the corridor preferred by the applicant if the corridor is one proper for certification under s. 403.522(10).

(6) The issuance or denial of the certification is the final administrative action required as to that application.

History.—s. 1, ch. 80-65; s. 12, ch. 83-222; s. 38, ch. 90-331; s. 154, ch. 96-410; s. 59, ch. 2006-230.



403.531 - Effect of certification.

403.531 Effect of certification.—

(1) Subject to the conditions set forth therein, certification shall constitute the sole license of the state and any agency as to the approval of the location of transmission line corridors and the construction, operation, and maintenance of transmission lines. The certification is valid for the life of the transmission line, if construction on, or condemnation or acquisition of, the right-of-way is commenced within 5 years after the date of certification or such later date as may be authorized by the board.

(2)(a) The certification authorizes the licensee to locate the transmission line corridor and to construct and maintain the transmission lines subject only to the conditions of certification set forth in the certification.

(b) The certification may include conditions that constitute variances and exemptions from nonprocedural standards or rules of the department or any other agency which were expressly considered during the certification review unless waived by the agency as provided in s. 403.526 and which otherwise would be applicable to the location of the proposed transmission line corridor or the construction, operation, and maintenance of the transmission lines.

(3)(a) The certification shall be in lieu of any license, permit, certificate, or similar document required by any state, regional, or local agency under, but not limited to, chapter 125, chapter 161, chapter 163, chapter 166, chapter 186, chapter 253, chapter 258, chapter 298, chapter 373, chapter 376, chapter 379, chapter 380, chapter 381, chapter 403, chapter 404, the Florida Transportation Code, or 33 U.S.C. s. 1341.

(b) On certification, any license, easement, or other interest in state lands, except those the title of which is vested in the Board of Trustees of the Internal Improvement Trust Fund, shall be issued by the appropriate agency as a ministerial act. The applicant shall seek any necessary interest in state lands the title to which is vested in the Board of Trustees of the Internal Improvement Trust Fund from the board of trustees before, during, or after the certification proceeding, and certification may be made contingent upon issuance of the appropriate interest in realty. However, the applicant and any party to the certification proceeding may not directly or indirectly raise or relitigate any matter that was or could have been an issue in the certification proceeding in any proceeding before the Board of Trustees of the Internal Improvement Trust Fund wherein the applicant is seeking a necessary interest in state lands, but the information presented in the certification proceeding shall be available for review by the board of trustees and its staff.

(4) This act does not in any way affect the ratemaking powers of the commission under chapter 366. This act does not in any way affect the right of any local government to charge appropriate fees or require that construction be in compliance with the National Electrical Safety Code, as prescribed by the commission.

(5) A term or condition of certification may not be interpreted to preclude the postcertification exercise by any party of whatever procedural rights it may have under chapter 120, including those related to rulemaking proceedings.

History.—s. 1, ch. 80-65; s. 266, ch. 81-259; s. 13, ch. 83-222; s. 39, ch. 90-331; s. 60, ch. 2006-230; s. 50, ch. 2009-21.



403.5312 - Filing of notice of certified corridor route.

403.5312 Filing of notice of certified corridor route.—

(1) Within 60 days after certification of a transmission line corridor under ss. 403.52-403.5365, the applicant shall file with the department and, in accordance with s. 28.222, with the clerk of the circuit court for each county through which the corridor will pass, a notice of the certified route.

(2) The notice must consist of maps or aerial photographs in the scale of 1:24,000 which clearly show the location of the certified route and must state that the certification of the corridor will result in the acquisition of rights-of-way within the corridor. Each clerk shall record the filing in the official record of the county for the duration of the certification or until such time as the applicant certifies to the department and the clerk that all lands required for the transmission line rights-of-way within the corridor have been acquired within the county, whichever is sooner.

(3) The recording of this notice does not constitute a lien, cloud, or encumbrance on real property.

History.—s. 12, ch. 81-131; s. 40, ch. 90-331; s. 61, ch. 2006-230; s. 91, ch. 2008-227.



403.5315 - Modification of certification.

403.5315 Modification of certification.—A certification may be modified after issuance in any one of the following ways:

(1) The board may delegate to the department the authority to modify specific conditions in the certification.

(2) The licensee may file a petition for modification with the department, or the department may initiate the modification upon its own initiative.

(a) A petition for modification must set forth:

1. The proposed modification;

2. The factual reasons asserted for the modification; and

3. The anticipated additional environmental effects of the proposed modification.

(b) The department may modify the terms and conditions of the certification if no party objects in writing to the modification within 45 days after notice by mail to the last address of record in the certification proceeding, and if no other person whose substantial interests will be affected by the modification objects in writing within 30 days after issuance of public notice.

(c) If objections are raised or the department denies the proposed modification, the licensee may file a request for hearing on the modification with the department. Such a request shall be handled pursuant to chapter 120.

(d) A request for hearing referred to the Division of Administrative Hearings shall be disposed of in the same manner as an application but with time periods established by the administrative law judge commensurate with the significance of the modification requested.

History.—s. 1, ch. 80-65; s. 15, ch. 83-222; s. 41, ch. 90-331; s. 155, ch. 96-410; s. 62, ch. 2006-230.



403.5317 - Postcertification activities.

403.5317 Postcertification activities.—

(1)(a) If, subsequent to certification, a licensee proposes any material change to the application or prior amendments, the licensee shall submit to the department a written request for amendment and description of the proposed change to the application. The department shall, within 30 days after the receipt of the request for the amendment, determine whether the proposed change to the application requires a modification of the conditions of certification.

(b) If the department concludes that the change would not require a modification of the conditions of certification, the department shall notify, in writing, the licensee, all agencies, and all parties of the approval of the amendment.

(c) If the department concludes that the change would require a modification of the conditions of certification, the department shall notify the licensee that the proposed change to the application requires a request for modification under s. 403.5315.

(2) Postcertification submittals filed by a licensee with one or more agencies are for the purpose of monitoring for compliance with the issued certification. Each submittal must be reviewed by each agency on an expedited and priority basis because each facility certified under this act is a critical infrastructure facility. Postcertification review may not be completed more than 90 days after complete information for a segment of the certified transmission line is submitted to the reviewing agencies.

History.—s. 63, ch. 2006-230.



403.532 - Revocation or suspension of certification.

403.532 Revocation or suspension of certification.—Any certification may be revoked or suspended:

(1) For any material false statement in the application or in the supplemental or additional statements of fact or studies required of the applicant when a true answer would have warranted the board’s refusal to recommend a certification in the first instance.

(2) For failure to comply with the terms or conditions of the certification.

(3) For violation of the provisions of this act or rules or orders issued hereunder.

History.—s. 1, ch. 80-65.



403.533 - Enforcement of compliance.

403.533 Enforcement of compliance.—Failure to obtain a certification, or to comply with the conditions thereof, or to comply with this act shall constitute a violation of chapter 403.

History.—s. 1, ch. 80-65; s. 42, ch. 90-331.



403.536 - Superseded laws, regulations, and certification power.

403.536 Superseded laws, regulations, and certification power.—

(1) If any provision of this act is in conflict with any other provision, limitation, or restriction under any law, rule, regulation, or ordinance of this state or any political subdivision, municipality, or agency, this act shall control and such law, rule, regulation, or ordinance shall be deemed superseded for the purposes of this act.

(2) The state hereby preempts the certification of transmission lines and transmission line corridors.

(3) The board shall have the power to adopt reasonable procedural rules to carry out its duties under this act and to give effect to the legislative intent that this act provide an efficient, centrally coordinated, one-stop licensing process.

History.—s. 1, ch. 80-65; s. 43, ch. 90-331.



403.5363 - Public notices; requirements.

403.5363 Public notices; requirements.—

(1)(a) The applicant shall arrange for the publication of the notices specified in paragraph (b).

1. The notices shall be published in newspapers of general circulation within counties crossed by the transmission line corridors proper for certification. The required newspaper notices shall be published in a section of the newspaper other than the section for legal notices. A newspaper of general circulation shall be the newspaper within a county crossed by a transmission line corridor proper for certification which newspaper has the largest daily circulation in that county and has its principal office in that county. If the newspaper having the largest daily circulation has its principal office outside the county, the notices must appear in both the newspaper having the largest circulation in that county and in a newspaper authorized to publish legal notices in that county.

2. The department shall adopt rules specifying the content of the newspaper notices.

3. All notices published by the applicant shall be paid for by the applicant and shall be in addition to the application fee.

(b) Public notices that must be published under this section include:

1. The notice of the filing of an application, which must include a description of the proceedings required by this act. The notice must describe the provisions of s. 403.531(1) and (2) and give the date by which notice of intent to be a party or a petition to intervene in accordance with s. 403.527(2) must be filed. This notice must be published no more than 21 days after the application is filed. The notice shall, at a minimum, be one-half page in size in a standard size newspaper or a full page in a tabloid size newspaper. The notice must include a map generally depicting all transmission corridors proper for certification.

2. The notice of the certification hearing and any public hearing held under s. 403.527(4). The notice must include the date by which a person wishing to appear as a party must file the notice to do so. The notice of the originally scheduled certification hearing must be published at least 65 days before the date set for the certification hearing. The notice shall meet the size and map requirements set forth in subparagraph 1.

3. The notice of the cancellation of the certification hearing under s. 403.527(6), if applicable. The notice must be published at least 3 days before the date of the originally scheduled certification hearing. The notice shall, at a minimum, be one-fourth page in size in a standard size newspaper or one-half page in a tabloid size newspaper. The notice shall not require a map to be included.

4. The notice of the deferment of the certification hearing due to the acceptance of an alternate corridor under s. 403.5271(1)(b)2. The notice must be published at least 7 days before the date of the originally scheduled certification hearing. The notice shall, at a minimum, be one-eighth page in size in a standard size newspaper or one-fourth page in a tabloid size newspaper. The notice shall not require a map to be included.

5. If the notice of the rescheduled certification hearing required of an alternate proponent under s. 403.5271(1)(c) is not timely published or does not meet the notice requirements such that an alternate corridor is withdrawn under the provisions of s. 403.5271(1)(c), the notice of the rescheduled hearing and any local hearings shall be provided by the applicant at least 30 days prior to the rescheduled certification hearing.

6. The notice of the filing of a proposal to modify the certification submitted under s. 403.5315, if the department determines that the modification would require relocation or expansion of the transmission line right-of-way or a certified substation.

(2)(a) Each proponent of an alternate corridor shall arrange for newspaper notice of the publication of the filing of the proposal for an alternate corridor. If there is more than one alternate proponent, the proponents may jointly publish notice, so long as the content requirements below are met and the maps are legible.

(b) The notice shall specify the revised time schedules, the date by which newly affected persons or agencies may file the notice of intent to become a party, the date of the rescheduled hearing, and the date of any public hearing held under s. 403.5271(1)(b)1.

(c) A notice listed in this subsection must be published in a newspaper of general circulation within the county or counties crossed by the proposed alternate corridor and comply with the content, size, and map requirements set forth in this section.

(d) The notice of the alternate corridor proposal must be published not less than 45 days before the rescheduled certification hearing.

(3) The department shall arrange for the publication of the following notices in the manner specified by chapter 120:

(a) The notice of the filing of an application and the date by which a person intending to become a party must file a petition to intervene or a notice of intent to be a party. The notice must be published no later than 21 days after the application has been filed.

(b) The notice of any administrative hearing for certification, if applicable. The notice must be published not less than 65 days before the date set for a hearing, except that notice for a rescheduled certification hearing after acceptance of an alternative corridor must be published not less than 50 days before the date set for the hearing.

(c) The notice of the cancellation of a certification hearing under s. 403.527(6), if applicable. The notice must be published not later than 7 days before the date of the originally scheduled certification hearing.

(d) The notice of the deferment of the certification hearing due to the acceptance of an alternate corridor under s. 403.5271(1)(b)2. The notice must be published at least 7 days before the date of the originally scheduled certification hearing.

(e) The notice of the hearing before the siting board, if applicable.

(f) The notice of stipulations, proposed agency action, or a petition for modification.

(4) A local government or regional planning council that proposes to conduct an informational public meeting pursuant to s. 403.5272 must publish notice of the meeting in a newspaper of general circulation within the county or counties in which the proposed electrical transmission line will be located no later than 7 days prior to the meeting. A newspaper of general circulation shall be the newspaper that has the largest daily circulation in that county and has its principal office in that county. If the newspaper with the largest daily circulation has its principal office outside the county, the notices shall appear in both the newspaper having the largest circulation in that county and in a newspaper authorized to publish legal notices in that county.

(5)(a) A good faith effort shall be made by the applicant to provide direct notice of the filing of an application for certification by United States mail or hand delivery no later than 45 days after filing of the application to all local landowners whose property, as noted in the most recent local government tax records, and residences are located within one-quarter mile of the proposed boundaries of a transmission line corridor that only includes a transmission line as defined by s. 403.522(22).

(b) No later than 60 days after the filing of an application for certification, the applicant shall file a list with the department’s Siting Coordination Office of landowners and residences that were notified.

(6)(a) A good faith effort shall be made by the proponent of an alternate corridor that includes a transmission line, as defined by s. 403.522(22), to provide direct notice of the filing of an alternate corridor for certification by United States mail or hand delivery of the filing no later than 30 days after filing of the alternate corridor to all local landowners whose property, as noted in the most recent local government tax records, and residences are located within one-quarter mile of the proposed boundaries of a transmission line corridor that includes a transmission line as defined by s. 403.522(22).

(b) No later than 45 days after the filing of an alternate corridor for certification, the proponent of an alternate corridor shall file a list with the department’s Siting Coordination Office of landowners and residences that were notified.

History.—s. 64, ch. 2006-230; s. 92, ch. 2008-227; s. 50, ch. 2016-10.



403.5365 - Fees; disposition.

403.5365 Fees; disposition.—The department shall charge the applicant the following fees, as appropriate, which, unless otherwise specified, shall be paid into the Florida Permit Fee Trust Fund:

(1) An application fee.

(a) The application fee shall be $100,000, plus $750 per mile for each mile of corridor in which the transmission line right-of-way is proposed to be located within an existing electric transmission line right-of-way or within any existing right-of-way for any road, highway, railroad, or other aboveground linear facility, or $1,000 per mile for each mile of electric transmission line corridor proposed to be located outside the existing right-of-way.

(b) Sixty percent of the fee shall go to the department to cover any costs associated with coordinating the review of and acting upon the application and any costs for field services associated with monitoring construction and operation of the electric transmission line facility.

(c) The following percentages shall be transferred to the Operating Trust Fund of the Division of Administrative Hearings of the Department of Management Services:

1. Five percent to compensate for expenses from the initial exercise of duties associated with the filing of an application.

2. An additional 10 percent if an administrative hearing under s. 403.527 is held.

(d)1. Upon written request with proper itemized accounting within 90 days after final agency action by the siting board or the department or the written notification of the withdrawal of the application, the agencies that prepared reports under s. 403.526 or s. 403.5271 or participated in a hearing under s. 403.527 or s. 403.5271 may submit a written request to the department for reimbursement of expenses incurred during the certification proceedings. The request must contain an accounting of expenses incurred, which may include time spent reviewing the application, preparation of any studies required of the agencies by this act, agency travel and per diem to attend any hearing held under this act, and for the local government or regional planning council providing additional notice of the informational public meeting. The department shall review the request and verify whether a claimed expense is valid. Valid expenses shall be reimbursed; however, if the amount of funds available for reimbursement is insufficient to provide for full compensation to the agencies, reimbursement shall be on a prorated basis.

2. If the application review is held in abeyance for more than 1 year, the agencies may submit a request for reimbursement under subparagraph 1. This time period shall be measured from the date the applicant has provided written notification to the department that it desires to have the application review process placed on hold. The fee disbursement shall be processed in accordance with subparagraph 1.

(e) If any sums are remaining, the department shall retain them for its use in the same manner as is otherwise authorized by this section; however, if the certification application is withdrawn, the remaining sums shall be refunded to the applicant within 90 days after submittal of the written notification of withdrawal.

(2) An amendment fee.

(a) If no corridor alignment change is proposed by the amendment, no amendment fee shall be charged.

(b) If a corridor alignment change under s. 403.5275 is proposed by the applicant, an additional fee of a minimum of $2,000 and $750 per mile shall be submitted to the department for use in accordance with this act.

(c) If an amendment is required to address issues, including alternate corridors under s. 403.5271, raised by the department or other parties, no fee for the amendment shall be charged.

(3) A certification modification fee.

(a) If no corridor alignment change is proposed by the licensee, the modification fee shall be $4,000.

(b) If a corridor alignment change is proposed by the licensee, the fee shall be $1,000 for each mile of realignment plus an amount not to exceed $10,000 to be fixed by rule on a sliding scale based on the load-carrying capability and configuration of the transmission line for use in accordance with subsection (1).

History.—s. 44, ch. 90-331; s. 14, ch. 93-94; s. 393, ch. 94-356; s. 66, ch. 96-321; s. 211, ch. 99-245; s. 14, ch. 2006-79; s. 65, ch. 2006-230; s. 93, ch. 2008-227.



403.537 - Determination of need for transmission line; powers and duties.

403.537 Determination of need for transmission line; powers and duties.—

(1)(a) Upon request by an applicant or upon its own motion, the Florida Public Service Commission shall schedule a public hearing, after notice, to determine the need for a transmission line regulated by the Florida Electric Transmission Line Siting Act, ss. 403.52-403.5365. The notice shall be published at least 21 days before the date set for the hearing and shall be published by the applicant in at least one-quarter page size notice in newspapers of general circulation, and by the commission in the manner specified in chapter 120, by giving notice to counties and regional planning councils in whose jurisdiction the transmission line could be placed, and by giving notice to any persons who have requested to be placed on the mailing list of the commission for this purpose. Within 21 days after receipt of a request for determination by an applicant, the commission shall set a date for the hearing. The hearing shall be held pursuant to s. 350.01 within 45 days after the filing of the request, and a decision shall be rendered within 60 days after such filing.

(b) The commission shall be the sole forum in which to determine the need for a transmission line. The need for a transmission line may not be raised or be the subject of review in another proceeding.

(c) In the determination of need, the commission shall take into account the need for electric system reliability and integrity, the need for abundant, low-cost electrical energy to assure the economic well-being of the residents of this state, the appropriate starting and ending point of the line, and other matters within its jurisdiction deemed relevant to the determination of need. The appropriate starting and ending points of the electric transmission line must be verified by the commission in its determination of need.

(d) The determination by the commission of the need for the transmission line, as defined in s. 403.522(22), is binding on all parties to any certification proceeding under the Florida Electric Transmission Line Siting Act and is a condition precedent to the conduct of the certification hearing prescribed therein. An order entered pursuant to this section constitutes final agency action.

(2) The commission shall have the following powers and duties:

(a) To adopt or amend reasonable procedural rules to implement the provisions of this section.

(b) To prescribe the form, content, and necessary supporting documentation and the required studies for the determination of need.

(3) Any time limitation in this section may be altered by the commission upon stipulation between the commission and the applicant or for good cause shown by any party.

History.—s. 3, ch. 80-65; s. 13, ch. 81-131; s. 19, ch. 83-222; s. 45, ch. 90-331; s. 66, ch. 2006-230.



403.539 - Certification admissible in eminent domain proceedings; attorney’s fees and costs.

403.539 Certification admissible in eminent domain proceedings; attorney’s fees and costs.—

(1) Certification pursuant to ss. 403.52-403.5365 shall be admissible as evidence of public need and necessity in proceedings under chapter 73 or chapter 74.

(2) No party may rely on this section or any provision of chapter 73 or chapter 74 to request the award of attorney’s fees or costs incurred as a result of participation in the certification proceeding.

History.—s. 2, ch. 80-65; s. 20, ch. 83-222; s. 46, ch. 90-331.






Part III - INTERSTATE ENVIRONMENTAL CONTROL COMPACT (s. 403.60)

403.60 - Environmental Control Compact; execution authorized.

403.60 Environmental Control Compact; execution authorized.—The Governor on behalf of this state is hereby authorized to execute a compact, in substantially the following form, with any one or more of the states of the United States, and the Legislature hereby signifies in advance its approval and ratification of such compact:

MEMBER JURISDICTION.—The environmental compact is entered into with all jurisdictions legally joining therein and enacted into law in the following form:

INTERSTATE ENVIRONMENTAL COMPACT

ARTICLE I

FINDINGS, PURPOSES AND RESERVATIONS OF POWERS.—

A. Findings.—Signatory states hereby find and declare:

1. The environment of every state is affected with local, state, regional and national interests and its protection, under appropriate arrangements for intergovernmental cooperation, is a public purpose of the respective signatories.

2. Certain environmental pollution problems transcend state boundaries and thereby become common to adjacent states requiring cooperative efforts.

3. The environment of each state is subject to the effective control of the signatories, and coordinated, cooperative or joint exercise of control measures is in their common interests.

B. Purposes.—The purposes of the signatories in enacting this compact are:

1. To assist and participate in the national environment protection programs as set forth in federal legislation; to promote intergovernmental cooperation for multistate action relating to environmental protection through interstate agreements; and to encourage cooperative and coordinated environmental protection by the signatories and the Federal Government;

2. To preserve and utilize the functions, powers and duties of existing state agencies of government to the maximum extent possible consistent with the purposes of the compact.

C. Powers of the United States.—

1. Nothing contained in this compact shall impair, affect or extend the constitutional authority of the United States.

2. The signatories hereby recognize the power and right of the Congress of the United States at any time by any statute expressly enacted for that purpose to revise the terms and conditions of its consent.

D. Powers of the states.—Nothing contained in this compact shall impair or extend the constitutional authority of any signatory state, nor shall the police powers of any signatory state be affected except as expressly provided in a supplementary agreement under Article IV.

ARTICLE II

SHORT TITLE, DEFINITIONS, PURPOSES AND LIMITATIONS.—

A. Short title.—This compact shall be known and may be cited as the “Interstate Environmental Compact.”

B. Definitions.—For the purpose of this compact and of any supplemental or concurring legislation enacted pursuant or in relation hereto, except as may be otherwise required by the context:

1. “State” shall mean any one of the 50 states of the United States of America, the Commonwealth of Puerto Rico and the Territory of the Virgin Islands, but shall not include the District of Columbia.

2. “Interstate environment pollution” shall mean any pollution of a stream or body of water crossing or marking a state boundary, interstate air quality control region designated by an appropriate federal agency or solid waste collection and disposal district or program involving the jurisdiction or territories of more than one state.

3. “Government” shall mean the governments of the United States and the signatory states.

4. “Federal Government” shall mean the government of the United States of America and any appropriate department, instrumentality, agency, commission, bureau, division, branch or other unit thereof, as the case may be, but shall not include the District of Columbia.

5. “Signator” shall mean any state which enters into this compact and is a party thereto.

ARTICLE III

INTERGOVERNMENTAL COOPERATION.—

Agreements with the Federal Government and other agencies.—Signatory states are hereby authorized jointly to participate in cooperative or joint undertakings for the protection of the interstate environment with the Federal Government or with any intergovernmental or interstate agencies.

ARTICLE IV

SUPPLEMENTARY AGREEMENTS, JURISDICTION AND ENFORCEMENT.—

A. Signatories may enter into agreements for the purpose of controlling interstate environmental problems in accordance with applicable federal legislation and under terms and conditions as deemed appropriate by the agreeing states under Paragraph F. and Paragraph H. of this Article.

B. Recognition of existing nonenvironmental intergovernmental arrangements.—The signatories agree that existing federal-state, interstate or intergovernmental arrangements which are not primarily directed to environmental protection purposes as defined herein are not affected by this compact.

C. Recognition of existing intergovernmental agreements directed to environmental objectives.—All existing interstate compacts directly relating to environmental protection are hereby expressly recognized and nothing in this compact shall be construed to diminish or supersede the powers and functions of such existing intergovernmental agreements and the organizations created by them.

D. Modification of existing commissions and compacts.—Recognition herein of multistate commissions and compacts shall not be construed to limit directly or indirectly the creation of additional multistate organizations or interstate compacts, nor to prevent termination, modification, extension, or supplementation of such multistate organizations and interstate compacts recognized herein by the Federal Government or states party thereto.

E. Recognition of future multistate commissions and interstate compacts.—Nothing in this compact shall be construed to prevent signatories from entering into multistate organizations or other interstate compacts which do not conflict with their obligations under this compact.

F. Supplementary agreements.—Any two or more signatories may enter into supplementary agreements for joint, coordinated or mutual environmental management activities relating to interstate pollution problems common to the territories of such states and for the establishment of common or joint regulation, management, services, agencies or facilities for such purposes or may designate an appropriate agency to act as their joint agency in regard thereto. No supplementary agreement shall be valid to the extent that it conflicts with the purposes of this compact and the creation of a joint agency by supplementary agreement shall not affect the privileges, powers, responsibilities or duties under this compact of signatories participating therein as embodied in this compact.

G. Execution of supplementary agreements and effective date.—The Governor is authorized to enter into supplementary agreements for the state and his or her official signature shall render the agreement immediately binding upon the state; provided that:

1. The legislature of any signatory entering into such a supplementary agreement shall at its next legislative session by concurrent resolution bring the supplementary agreement before it and by appropriate legislative action approve, reverse, modify or condition the agreement of that state.

2. Nothing in this agreement shall be construed to limit the right of Congress by act of law expressly enacted for that purpose to disapprove or condition such a supplementary agreement.

H. Special supplementary agreements.—Signatories may enter into special supplementary agreements with the District of Columbia or foreign nations for the same purposes and with the same powers as under Paragraph F., Article IV, upon the condition that such nonsignatory party accept the general obligations of signatories under this compact. Provided, that such special supplementary agreements shall become effective only after being consented to by the Congress.

I. Jurisdiction of signatories reserved.—Nothing in this compact or in any supplementary agreement thereunder shall be construed to restrict, relinquish or be in derogation of, any power or authority constitutionally possessed by any signatory within its jurisdiction, except as specifically limited by this compact or a supplementary agreement.

J. Complementary legislation by signatories.—Signatories may enact such additional legislation as may be deemed appropriate to enable its officers and governmental agencies to accomplish effectively the purposes of this compact and supplementary agreements recognized or entered into under the terms of this Article.

K. Legal rights of signatories.—Nothing in this compact shall impair the exercise by any signatory of its legal rights or remedies established by the United States Constitution or any other laws of this nation.

ARTICLE V

CONSTRUCTION, AMENDMENT AND EFFECTIVE DATE.—

A. Construction.—It is the intent of the signatories that no provision of this compact or supplementary agreement entered into hereunder shall be construed as invalidating any provision of law of any signatory and that nothing in this compact shall be construed to modify or qualify the authority of any signatory to enact or enforce environmental protection legislation within its jurisdiction and not inconsistent with any provision of this compact or a supplementary agreement entered into pursuant hereto.

B. Severability.—The provisions of this compact or of agreements hereunder shall be severable and if any phrase, clause, sentence or provisions of this compact, or such an agreement is declared to be contrary to the constitution of any signatory or of the United States or is held invalid, the constitutionality of the remainder of this compact or of any agreement and the applicability thereof to any participating jurisdiction, agency, person or circumstance shall not be affected thereby and shall remain in full force and effect as to the remaining participating jurisdictions and in full force and effect as to the signatory affected as to all severable matters. It is the intent of the signatories that the provisions of this compact shall be reasonably and liberally construed in the context of its purposes.

C. Amendments.—Amendments to this compact may be initiated by legislative action of any signatory and become effective when concurred in by all signatories and approved by Congress.

D. Effective date.—This compact shall become binding on a state when enacted by it into law and such state shall thereafter become a signatory and party hereto with any and all states legally joining herein.

E. Withdrawal from the compact.—A state may withdraw from this compact by authority of an act of its legislature 1 year after it notifies all signatories in writing of an intention to withdraw from the compact. Provided, withdrawal from the compact affects obligations of a signatory imposed on it by supplementary agreements to which it may be a party only to the extent and in accordance with the terms of such supplementary agreements.

History.—s. 1, ch. 71-79; s. 13, ch. 97-103.






Part IV - RESOURCE RECOVERY AND MANAGEMENT (ss. 403.702-403.7721)

403.702 - Legislative findings; public purpose.

403.702 Legislative findings; public purpose.—

(1) In order to enhance the beauty and quality of our environment; conserve and recycle our natural resources; prevent the spread of disease and the creation of nuisances; protect the public health, safety, and welfare; and provide a coordinated statewide solid waste management program, the Legislature finds that:

(a) Inefficient and improper methods of managing solid waste create hazards to public health, cause pollution of air and water resources, constitute a waste of natural resources, have an adverse effect on land values, and create public nuisances.

(b) Problems of solid waste management have become a matter statewide in scope and necessitate state action to assist local government in improving methods and processes to promote more efficient methods of solid waste collection and disposal.

(c) The continuing technological progress and improvements in methods of manufacture, packaging, and marketing of consumer products have resulted in an ever-mounting increase of the mass of material discarded by the purchasers of such products, thereby necessitating a statewide approach to assist local governments around the state with their solid waste management programs.

(d) The economic and population growth of our state and the improvements in the standard of living enjoyed by our population have required increased industrial production together with related commercial and agricultural operations to meet our needs, which have resulted in a rising tide of unwanted and discarded materials.

(e) The failure or inability to economically recover material and energy resources from solid waste results in the unnecessary waste and depletion of our natural resources, and, therefore, maximum resource recovery from solid waste and maximum recycling and reuse of such resources must be considered goals of the state.

(f) Certain solid waste, due to its quantity; concentration; or physical, chemical, biological, or infectious characteristics, is hazardous to human health, safety, and welfare and to the environment, and exceptional attention to the transportation, disposal, storage, and treatment of such waste is necessary to protect human health, safety, and welfare and the environment.

(g) This act should be integrated with other acts and parts of this chapter such that nonhazardous waste discharges currently regulated under this chapter, water or solid waste construction, modification, or operating permits, air emissions, special wastes, and other activities regulated under other more appropriate provisions of law remain in full force and effect and are not preempted by the requirements of this act.

(2) It is declared to be the purpose of this act to:

(a) Plan for and regulate in the most economically feasible, cost-effective, and environmentally safe manner the storage, collection, transport, separation, processing, recycling, and disposal of solid waste in order to protect the public safety, health, and welfare; enhance the environment for the people of this state; and recover resources which have the potential for further usefulness.

(b) Establish and maintain a cooperative state program of planning and technical and financial assistance for solid waste management.

(c) Provide the authority and require counties and municipalities to adequately plan and provide efficient, environmentally acceptable solid waste management and require counties to plan for proper hazardous waste management.

(d) Require review of the design, and issue permits for the construction, operation, and closure of solid waste management facilities.

(e) Promote the application of resource recovery systems which preserve and enhance the quality of air, water, and land resources.

(f) Ensure that hazardous waste is transported, disposed of, stored, and treated in a manner adequate to protect human health, safety, and welfare and the environment.

(g) Promote the reduction, recycling, reuse, or treatment of solid waste, specifically including hazardous waste, in lieu of disposal of such wastes.

(h) Promote the application of methods and technology for the treatment, disposal, and transportation of hazardous wastes which are practical, cost-effective, and economically feasible.

(i) Encourage counties and municipalities to utilize all means reasonably available to promote efficient and proper methods of managing solid waste and to promote the economical recovery of material and energy resources from solid waste, including, but not limited to, contracting with persons to provide or operate resource recovery services or facilities on behalf of the county or municipality.

(j) Promote the education of the general public and the training of solid waste professionals to reduce the production of solid waste, to ensure proper disposal of solid waste, and to encourage recycling.

(k) Encourage the development of waste reduction and recycling as a means of managing solid waste, conserving resources, and supplying energy through planning, grants, technical assistance, and other incentives.

(l) Encourage the development of the state’s recycling industry by promoting the successful development of markets for recycled items and by promoting the acceleration and advancement of the technology used in manufacturing processes that use recycled items.

(m) Require all state agencies to aid and promote the development of recycling through their procurement policies for the general welfare and economy of the state.

(n) Require counties to develop and implement recycling programs within their jurisdictions to return valuable materials to productive use, to conserve energy and natural resources, and to protect capacity at solid waste management facilities.

(o) Ensure that biomedical waste is treated and disposed of in a manner adequate to protect human health, safety, and welfare and the environment.

(p) Require counties, municipalities, and state agencies to determine the full cost for providing, in an environmentally safe manner, storage, collection, transport, separation, processing, recycling, and disposal of solid waste material, and encourage counties, municipalities, and state agencies affected to contract with private persons for any or all such services in order to assure that such services are provided on the most cost-effective basis.

History.—s. 1, ch. 74-342; s. 3, ch. 80-302; s. 20, ch. 83-310; s. 30, ch. 84-338; s. 3, ch. 87-107; s. 2, ch. 88-130; s. 7, ch. 93-207; s. 2, ch. 96-284.



403.703 - Definitions.

403.703 Definitions.—As used in this part, the term:

(1) “Ash residue” has the same meaning as in the department rule governing solid waste combustors which defines the term.

(2) “Biomedical waste” means any solid waste or liquid waste that may present a threat of infection to humans. The term includes, but is not limited to, nonliquid human tissue and body parts; laboratory and veterinary waste that contains human-disease-causing agents; discarded disposable sharps; human blood and human blood products and body fluids; and other materials that in the opinion of the Department of Health represent a significant risk of infection to persons outside the generating facility. The term does not include human remains that are disposed of by persons licensed under chapter 497.

(3) “Biological waste” means solid waste that causes or has the capability of causing disease or infection and includes, but is not limited to, biomedical waste, diseased or dead animals, and other wastes capable of transmitting pathogens to humans or animals. The term does not include human remains that are disposed of by persons licensed under chapter 497.

(4) “Clean debris” means any solid waste that is virtually inert, that is not a pollution threat to groundwater or surface waters, that is not a fire hazard, and that is likely to retain its physical and chemical structure under expected conditions of disposal or use. The term includes uncontaminated concrete, including embedded pipe or steel, brick, glass, ceramics, and other wastes designated by the department.

(5) “Closure” means the cessation of operation of a solid waste management facility and the act of securing such facility so that it will pose no significant threat to human health or the environment and includes long-term monitoring and maintenance of a facility if required by department rule.

(6) “Construction and demolition debris” means discarded materials generally considered to be not water-soluble and nonhazardous in nature, including, but not limited to, steel, glass, brick, concrete, asphalt roofing material, pipe, gypsum wallboard, and lumber, from the construction or destruction of a structure as part of a construction or demolition project or from the renovation of a structure, and includes rocks, soils, tree remains, trees, and other vegetative matter that normally results from land clearing or land development operations for a construction project, including such debris from construction of structures at a site remote from the construction or demolition project site. Mixing of construction and demolition debris with other types of solid waste will cause the resulting mixture to be classified as other than construction and demolition debris. The term also includes:

(a) Clean cardboard, paper, plastic, wood, and metal scraps from a construction project;

(b) Except as provided in s. 403.707(9)(j), yard trash and unpainted, nontreated wood scraps and wood pallets from sources other than construction or demolition projects;

(c) Scrap from manufacturing facilities which is the type of material generally used in construction projects and which would meet the definition of construction and demolition debris if it were generated as part of a construction or demolition project. This includes debris from the construction of manufactured homes and scrap shingles, wallboard, siding concrete, and similar materials from industrial or commercial facilities; and

(d) De minimis amounts of other nonhazardous wastes that are generated at construction or destruction projects, provided such amounts are consistent with best management practices of the industry.

(7) “County,” or any like term, means a political subdivision of the state established pursuant to s. 1, Art. VIII of the State Constitution and, when s. 403.706(19) applies, means a special district or other entity.

(8) “Department” means the Department of Environmental Protection or any successor agency performing a like function.

(9) “Disposal” means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any solid waste or hazardous waste into or upon any land or water so that such solid waste or hazardous waste or any constituent thereof may enter other lands or be emitted into the air or discharged into any waters, including groundwaters, or otherwise enter the environment.

(10) “Generation” means the act or process of producing solid or hazardous waste.

(11) “Guarantor” means any person, other than the owner or operator, who provides evidence of financial responsibility for an owner or operator under this part.

(12) “Hazardous substance” means any substance that is defined as a hazardous substance in the United States Comprehensive Environmental Response, Compensation, and Liability Act of 1980, 94 Stat. 2767.

(13) “Hazardous waste” means solid waste, or a combination of solid wastes, which, because of its quantity, concentration, or physical, chemical, or infectious characteristics, may cause, or significantly contribute to, an increase in mortality or an increase in serious irreversible or incapacitating reversible illness or may pose a substantial present or potential hazard to human health or the environment when improperly transported, disposed of, stored, treated, or otherwise managed. The term does not include human remains that are disposed of by persons licensed under chapter 497.

(14) “Hazardous waste facility” means any building, site, structure, or equipment at or by which hazardous waste is disposed of, stored, or treated.

(15) “Hazardous waste management” means the systematic control of the collection, source separation, storage, transportation, processing, treatment, recovery, recycling, and disposal of hazardous waste.

(16) “Land disposal” means any placement of hazardous waste in or on the land and includes, but is not limited to, placement in a landfill, surface impoundment, waste pile, injection well, land treatment facility, salt bed formation, salt dome formation, or underground mine or cave, or placement in a concrete vault or bunker intended for disposal purposes.

(17) “Landfill” means any solid waste land disposal area for which a permit, other than a general permit, is required by s. 403.707 and which receives solid waste for disposal in or upon land. The term does not include a land-spreading site, an injection well, a surface impoundment, or a facility for the disposal of construction and demolition debris.

(18) “Manifest” means the recordkeeping system used for identifying the concentration, quantity, composition, origin, routing, and destination of hazardous waste during its transportation from the point of generation to the point of disposal, storage, or treatment.

(19) “Materials recovery facility” means a solid waste management facility that provides for the extraction from solid waste of recyclable materials, materials suitable for use as a fuel or soil amendment, or any combination of such materials.

(20) “Municipality,” or any like term, means a municipality created pursuant to general or special law authorized or recognized pursuant to s. 2 or s. 6, Art. VIII of the State Constitution and, when s. 403.706(19) applies, means a special district or other entity.

(21) “Operation,” with respect to any solid waste management facility, means the disposal, storage, or processing of solid waste at and by the facility.

(22) “Person” means any and all persons, natural or artificial, including any individual, firm, or association; any municipal or private corporation organized or existing under the laws of this state or any other state; any county of this state; and any governmental agency of this state or the Federal Government.

(23) “Processing” means any technique designed to change the physical, chemical, or biological character or composition of any solid waste so as to render it safe for transport; amenable to recovery, storage, or recycling; safe for disposal; or reduced in volume or concentration.

(24) “Recovered materials” means metal, paper, glass, plastic, textile, or rubber materials that have known recycling potential, can be feasibly recycled, and have been diverted and source separated or have been removed from the solid waste stream for sale, use, or reuse as raw materials, whether or not the materials require subsequent processing or separation from each other, but the term does not include materials destined for any use that constitutes disposal. Recovered materials as described in this subsection are not solid waste.

(25) “Recovered materials processing facility” means a facility engaged solely in the storage, processing, resale, or reuse of recovered materials. Such a facility is not a solid waste management facility if it meets the conditions of s. 403.7045(1)(e).

(26) “Recyclable material” means those materials that are capable of being recycled and that would otherwise be processed or disposed of as solid waste.

(27) “Recycling” means any process by which solid waste, or materials that would otherwise become solid waste, are collected, separated, or processed and reused or returned to use in the form of raw materials or products.

(28) “Resource recovery” means the process of recovering materials or energy from solid waste, excluding those materials or solid waste under the control of the Nuclear Regulatory Commission.

(29) “Resource recovery equipment” means equipment or machinery exclusively and integrally used in the actual process of recovering material or energy resources from solid waste.

(30) “Sludge” includes the accumulated solids, residues, and precipitates generated as a result of waste treatment or processing, including wastewater treatment, water supply treatment, or operation of an air pollution control facility, and mixed liquids and solids pumped from septic tanks, grease traps, privies, or similar waste disposal appurtenances.

(31) “Special wastes” means solid wastes that can require special handling and management, including, but not limited to, white goods, waste tires, used oil, lead-acid batteries, construction and demolition debris, ash residue, yard trash, and biological wastes.

(32) “Solid waste” means sludge unregulated under the federal Clean Water Act or Clean Air Act, sludge from a waste treatment works, water supply treatment plant, or air pollution control facility, or garbage, rubbish, refuse, special waste, or other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from domestic, industrial, commercial, mining, agricultural, or governmental operations. Recovered materials as defined in subsection (24) are not solid waste.

(33) “Solid waste disposal facility” means any solid waste management facility that is the final resting place for solid waste, including landfills and incineration facilities that produce ash from the process of incinerating municipal solid waste.

(34) “Solid waste management” means the process by which solid waste is collected, transported, stored, separated, processed, or disposed of in any other way according to an orderly, purposeful, and planned program, which includes closure.

(35) “Solid waste management facility” means any solid waste disposal area, volume reduction plant, transfer station, materials recovery facility, or other facility, the purpose of which is resource recovery or the disposal, recycling, processing, or storage of solid waste. The term does not include recovered materials processing facilities that meet the requirements of s. 403.7046, except the portion of such facilities, if any, which is used for the management of solid waste.

(36) “Source separated” means that the recovered materials are separated from solid waste at the location where the recovered materials and solid waste are generated. The term does not require that various types of recovered materials be separated from each other, and recognizes de minimis solid waste, in accordance with industry standards and practices, may be included in the recovered materials. Materials are not considered source separated when two or more types of recovered materials are deposited in combination with each other in a commercial collection container located where the materials are generated and when such materials contain more than 10 percent solid waste by volume or weight. For purposes of this subsection, the term “various types of recovered materials” means metals, paper, glass, plastic, textiles, and rubber.

(37) “Storage” means the containment or holding of a hazardous waste, either on a temporary basis or for a period of years, in such a manner as not to constitute disposal of such hazardous waste.

(38) “Transfer station” means a site the primary purpose of which is to store or hold solid waste for transport to a processing or disposal facility.

(39) “Transport” means the movement of hazardous waste from the point of generation or point of entry into the state to any offsite intermediate points and to the point of offsite ultimate disposal, storage, treatment, or exit from the state.

(40) “Treatment,” when used in connection with hazardous waste, means any method, technique, or process, including neutralization, which is designed to change the physical, chemical, or biological character or composition of any hazardous waste so as to neutralize it or render it nonhazardous, safe for transport, amenable to recovery, amenable to storage or disposal, or reduced in volume or concentration. The term includes any activity or processing that is designed to change the physical form or chemical composition of hazardous waste so as to render it nonhazardous.

(41) “Volume reduction plant” includes incinerators, pulverizers, compactors, shredding and baling plants, composting plants, and other plants that accept and process solid waste for recycling or disposal.

(42) “White goods” includes discarded air conditioners, heaters, refrigerators, ranges, water heaters, freezers, and other similar domestic and commercial large appliances.

(43) “Yard trash” means vegetative matter resulting from landscaping maintenance and land clearing operations and includes associated rocks and soils.

History.—s. 1, ch. 74-342; s. 2, ch. 78-329; s. 1, ch. 78-387; s. 84, ch. 79-65; s. 4, ch. 80-302; s. 1, ch. 81-45; s. 267, ch. 81-259; s. 31, ch. 83-310; s. 33, ch. 84-338; s. 31, ch. 86-186; s. 3, ch. 88-130; s. 67, ch. 90-331; s. 2, ch. 92-104; s. 8, ch. 93-207; s. 394, ch. 94-356; s. 1, ch. 96-381; s. 54, ch. 97-237; s. 160, ch. 99-8; s. 30, ch. 2000-153; s. 18, ch. 2000-211; s. 1, ch. 2000-221; s. 2, ch. 2002-291; s. 139, ch. 2004-301; s. 6, ch. 2007-184.



403.7031 - Limitations on definitions adopted by local ordinance.

403.7031 Limitations on definitions adopted by local ordinance.—A county or a municipality shall not adopt by ordinance any definition that is inconsistent with the definitions in s. 403.703.

History.—s. 9, ch. 93-207.



403.7032 - Recycling.

403.7032 Recycling.—

(1) The Legislature finds that the failure or inability to economically recover material and energy resources from solid waste results in the unnecessary waste and depletion of our natural resources. As the state continues to grow, so will the potential amount of discarded material that must be treated and disposed of, necessitating the improvement of solid waste collection and disposal. Therefore, the maximum recycling and reuse of such resources are considered high-priority goals of the state.

(2) By the year 2020, the long-term goal for the recycling efforts of state and local governmental entities, private companies and organizations, and the general public is to recycle at least 75 percent of the municipal solid waste that would otherwise be disposed of in waste management facilities, landfills, or incineration facilities. However, any solid waste used for the production of renewable energy shall count toward the long-term recycling goal as set forth in this part.

(3) Each state agency, public institution of higher learning, community college, and state university, including all buildings that are occupied by municipal, county, or state employees and entities occupying buildings managed by the Department of Management Services, must, at a minimum, annually report all recycled materials to the county using the department’s designated reporting format. Private businesses, other than certified recovered materials dealers, that recycle paper, metals, glass, plastics, textiles, rubber materials, and mulch, are encouraged to report the amount of materials they recycle to the county annually beginning January 1, 2011, using the department’s designated reporting format. Using the information provided, the department shall recognize those private businesses that demonstrate outstanding recycling efforts. Notwithstanding any other provision of state or county law, private businesses, other than certified recovered materials dealers, shall not be required to report recycling rates. Cities with less than a population of 2,500 and per capita taxable value less than $48,000 and cities with a per capita taxable value less than $30,000 are exempt from the reporting requirement specified in this subsection.

(4) The Department of Environmental Protection shall develop a comprehensive recycling program that is designed to achieve the percentage under subsection (2) and submit the program to the President of the Senate and the Speaker of the House of Representatives by January 1, 2010. The program may not be implemented until approved by the Legislature. The program must be developed in coordination with input from state and local entities, private businesses, and the public. Under the program, recyclable materials shall include, but are not limited to, metals, paper, glass, plastic, textile, rubber materials, and mulch. Components of the program shall include, but are not limited to:

(a) Programs to identify environmentally preferable purchasing practices to encourage the purchase of recycled, durable, and less toxic goods. The Department of Management Services shall modify its procurement system to report on green and recycled products purchased through the system by September 30, 2011.

(b) Programs to educate students in grades K-12 in the benefits of, and proper techniques for, recycling.

(c) Programs for statewide recognition of successful recycling efforts by schools, businesses, public groups, and private citizens.

(d) Programs for municipalities and counties to develop and implement efficient recycling efforts to return valuable materials to productive use, conserve energy, and protect natural resources.

(e) Programs by which the department can provide technical assistance to municipalities and counties in support of their recycling efforts.

(f) Programs to educate and train the public in proper recycling efforts.

(g) Evaluation of how financial assistance can best be provided to municipalities and counties in support of their recycling efforts.

(h) Evaluation of why existing waste management and recycling programs in the state have not been better used.

(5) The Department of Environmental Protection shall create the Recycling Business Assistance Center by December 1, 2010. In carrying out its duties under this subsection, the department shall consult with state agency personnel appointed to serve as economic development liaisons under s. 288.021 and seek technical assistance from Enterprise Florida, Inc., to ensure the Recycling Business Assistance Center is positioned to succeed. The purpose of the center shall be to serve as the mechanism for coordination among state agencies and the private sector in order to coordinate policy and overall strategic planning for developing new markets and expanding and enhancing existing markets for recyclable materials in this state, other states, and foreign countries. The duties of the center must include, at a minimum:

(a) Identifying and developing new markets and expanding and enhancing existing markets for recyclable materials.

(b) Pursuing expanded end uses for recycled materials.

(c) Targeting materials for concentrated market development efforts.

(d) Developing proposals for new incentives for market development, particularly focusing on targeted materials.

(e) Providing guidance on issues such as permitting, finance options for recycling market development, site location, research and development, grant program criteria for recycled materials markets, recycling markets education and information, and minimum content.

(f) Coordinating the efforts of various governmental entities having market development responsibilities in order to optimize supply and demand for recyclable materials.

(g) Evaluating source-reduced products as they relate to state procurement policy. The evaluation shall include, but is not limited to, the environmental and economic impact of source-reduced product purchases to the state. For the purposes of this paragraph, the term “source-reduced” means any method, process, product, or technology that significantly or substantially reduces the volume or weight of a product while providing, at a minimum, equivalent or generally similar performance and service to and for the users of such materials.

(h) Providing evaluation of solid waste management grants, pursuant to s. 403.7095, to reduce the flow of solid waste to disposal facilities and encourage the sustainable recovery of materials from Florida’s waste stream.

(i) Providing below-market financing for companies that manufacture products from recycled materials or convert recyclable materials into raw materials for use in manufacturing pursuant to the Florida Recycling Loan Program as administered by the Florida First Capital Finance Corporation.

(j) Maintaining a continuously updated online directory listing the public and private entities that collect, transport, broker, process, or remanufacture recyclable materials in the state.

(k) Providing information on the availability and benefits of using recycled materials to private entities and industries in the state.

(l) Distributing any materials prepared in implementing this subsection to the public, private entities, industries, governmental entities, or other organizations upon request.

(m) Coordinating with the Department of Economic Opportunity and its partners to provide job placement and job training services to job seekers through the state’s workforce services programs.

History.—s. 95, ch. 2008-227; s. 3, ch. 2010-143; s. 31, ch. 2011-4; s. 293, ch. 2011-142; s. 1, ch. 2013-35; s. 4, ch. 2016-174.



403.7033 - Departmental analysis of particular recyclable materials.

403.7033 Departmental analysis of particular recyclable materials.—The Legislature finds that prudent regulation of recyclable materials is crucial to the ongoing welfare of Florida’s ecology and economy. As such, the Department of Environmental Protection shall undertake an analysis of the need for new or different regulation of auxiliary containers, wrappings, or disposable plastic bags used by consumers to carry products from retail establishments. The analysis shall include input from state and local government agencies, stakeholders, private businesses, and citizens, and shall evaluate the efficacy and necessity of both statewide and local regulation of these materials. To ensure consistent and effective implementation, the department shall submit a report with conclusions and recommendations to the Legislature no later than February 1, 2010. Until such time that the Legislature adopts the recommendations of the department, no local government, local governmental agency, or state government agency may enact any rule, regulation, or ordinance regarding use, disposition, sale, prohibition, restriction, or tax of such auxiliary containers, wrappings, or disposable plastic bags.

History.—s. 96, ch. 2008-227.



403.704 - Powers and duties of the department.

403.704 Powers and duties of the department.—The department shall have responsibility for the implementation and enforcement of this act. In addition to other powers and duties, the department shall:

(1) Develop and implement, in consultation with local governments, a state solid waste management program, as defined in s. 403.705.

(2) Provide technical assistance to counties, municipalities, and other persons, and cooperate with appropriate federal agencies and private organizations in carrying out this act.

(3) Promote the planning and application of recycling and resource recovery systems which preserve and enhance the quality of the air, water, and other natural resources of the state and assist in and encourage, where appropriate, the development of regional solid waste management facilities.

(4) Serve as the official state representative for all purposes of the federal Solid Waste Disposal Act, as amended by Pub. L. No. 91-512, or as subsequently amended.

(5) Use private industry or the State University System through contractual arrangements for implementation of some or all of the requirements of the state solid waste management program and for such other activities as may be considered necessary, desirable, or convenient.

(6) Encourage recycling and resource recovery as a source of energy and materials.

(7) Assist in and encourage, as much as possible, the development within the state of industries and commercial enterprises which are based upon resource recovery, recycling, and reuse of solid waste.

(8) Determine by rule the facilities, equipment, personnel, and number of monitoring wells to be provided at each solid waste disposal facility.

(9) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement and enforce this act, including requirements for the classification, construction, operation, maintenance, and closure of solid waste management facilities and requirements for, and conditions on, solid waste disposal in this state, whether such solid waste is generated within this state or outside this state as long as such requirements and conditions are not based on the out-of-state origin of the waste and are consistent with applicable law. When classifying solid waste management facilities, the department shall consider the hydrogeology of the site for the facility, the types of wastes to be handled by the facility, and methods used to control the types of waste to be handled by the facility and shall seek to minimize the adverse effects of solid waste management on the environment. Whenever the department adopts any rule stricter or more stringent than one that has been set by the United States Environmental Protection Agency, the procedures set forth in s. 403.804(2) shall be followed. The department shall not, however, adopt hazardous waste rules for solid waste for which special studies were required prior to October 1, 1988, under s. 8002 of the Resource Conservation and Recovery Act, 42 U.S.C. s. 6982, as amended, until the studies are completed by the United States Environmental Protection Agency and the information is available to the department for consideration in adopting its own rule.

(10) Issue or modify permits on such conditions as are necessary to effect the intent and purposes of this act, and may deny or revoke permits.

(11) Develop and implement or contract for services to develop information on recovered materials markets and strategies for market development and expansion for use of these materials. Additionally, the department shall maintain a directory of recycling businesses operating in the state and shall serve as a coordinator to match recovered materials with markets. Such directory shall be made available to the public and to local governments to assist with their solid waste management activities.

(12) Establish accounts and deposit to the Solid Waste Management Trust Fund and control and administer moneys it may withdraw from the fund.

(13) Manage a program of grants, using funds from the Solid Waste Management Trust Fund and funds provided by the Legislature for solid waste management, for programs for recycling, composting, litter control, and special waste management and for programs that provide for the safe and proper management of solid waste.

(14) Budget and receive appropriated funds and accept, receive, and administer grants or other funds or gifts from public or private agencies, including the state and the Federal Government, for the purpose of carrying out this act.

(15) Delegate its powers, enter into contracts, or take such other actions as may be necessary to implement this act.

(16) Receive and administer funds appropriated for county hazardous waste management assessments.

(17) Provide technical assistance to local governments and regional agencies to ensure consistency between county hazardous waste management assessments; coordinate the development of such assessments with the assistance of the appropriate regional planning councils; and review and make recommendations to the Legislature relative to the sufficiency of the assessments to meet state hazardous waste management needs.

(18) Increase public education and public awareness of solid and hazardous waste issues by developing and promoting statewide programs of litter control, recycling, volume reduction, and proper methods of solid waste and hazardous waste management.

(19) Assist the hazardous waste storage, treatment, or disposal industry by providing to the industry any data produced on the types and quantities of hazardous waste generated.

(20) Institute a hazardous waste emergency response program which would include emergency telecommunication capabilities and coordination with appropriate agencies.

(21) Adopt rules necessary to accept delegation of the hazardous waste management program from the Environmental Protection Agency under the Hazardous and Solid Waste Amendments of 1984, Pub. L. No. 98-616.

(22) Adopt rules, if necessary, to address the incineration and disposal of biomedical waste and the management of biological waste within the state, whether such waste is generated within this state or outside this state, as long as such requirements and conditions are not based on the out-of-state origin of the waste and are consistent with applicable provisions of law.

History.—s. 1, ch. 74-342; s. 1, ch. 75-54; s. 2, ch. 78-387; s. 5, ch. 80-302; ss. 21, 32, ch. 83-310; s. 31, ch. 84-338; s. 32, ch. 86-186; s. 6, ch. 88-130; s. 10, ch. 93-207; s. 3, ch. 96-284; s. 67, ch. 96-321; s. 104, ch. 98-200; s. 7, ch. 2007-184.



403.7043 - Compost standards and applications.

403.7043 Compost standards and applications.—

(1) In order to protect the state’s land and water resources, compost produced, utilized, or disposed of by the composting process at solid waste management facilities in the state must meet criteria established by the department.

(2) The department shall establish and maintain rules addressing standards for the production of compost, including rules establishing:

(a) Requirements necessary to produce hygienically safe compost products for varying applications.

(b) A classification scheme for compost based on the types of waste composted, the maturity of the compost, and the levels of organic and inorganic constituents in the compost. This scheme shall address:

1. Methods for measurement of the compost maturity.

2. Particle sizes.

3. Moisture content.

4. Average levels of organic and inorganic constituents, including heavy metals, for such classes of compost as the department establishes, and the analytical methods to determine those levels.

History.—s. 7, ch. 88-130; s. 38, ch. 99-5; s. 86, ch. 2007-5; s. 8, ch. 2007-184.



403.7045 - Application of act and integration with other acts.

403.7045 Application of act and integration with other acts.—

(1) The following wastes or activities shall not be regulated pursuant to this act:

(a) Byproduct material, source material, and special nuclear material, the generation, transportation, disposal, storage, or treatment of which is regulated under chapter 404 or the federal Atomic Energy Act of 1954, ch. 1073, 68 Stat. 923, as amended;

(b) Suspended solids and dissolved materials in domestic sewage effluent or irrigation return flows or other discharges which are point sources subject to permits pursuant to this chapter or s. 402 of the Clean Water Act, Pub. L. No. 95-217;

(c) Emissions to the air from a stationary installation or source regulated under this chapter or the Clean Air Act, Pub. L. No. 95-95;

(d) Drilling fluids, produced waters, and other wastes associated with the exploration for, or development and production of, crude oil or natural gas which are regulated under chapter 377; or

(e) Recovered materials or recovered materials processing facilities, except as provided in s. 403.7046, if:

1. A majority of the recovered materials at the facility are demonstrated to be sold, used, or reused within 1 year.

2. The recovered materials handled by the facility or the products or byproducts of operations that process recovered materials are not discharged, deposited, injected, dumped, spilled, leaked, or placed into or upon any land or water by the owner or operator of such facility so that such recovered materials, products or byproducts, or any constituent thereof may enter other lands or be emitted into the air or discharged into any waters, including groundwaters, or otherwise enter the environment such that a threat of contamination in excess of applicable department standards and criteria is caused.

3. The recovered materials handled by the facility are not hazardous wastes as defined under s. 403.703, and rules promulgated pursuant thereto.

4. The facility is registered as required in s. 403.7046.

(f) Industrial byproducts, if:

1. A majority of the industrial byproducts are demonstrated to be sold, used, or reused within 1 year.

2. The industrial byproducts are not discharged, deposited, injected, dumped, spilled, leaked, or placed upon any land or water so that such industrial byproducts, or any constituent thereof, may enter other lands or be emitted into the air or discharged into any waters, including groundwaters, or otherwise enter the environment such that a threat of contamination in excess of applicable department standards and criteria or a significant threat to public health is caused.

3. The industrial byproducts are not hazardous wastes as defined under s. 403.703 and rules adopted under this section.

Sludge from an industrial waste treatment works that meets the exemption requirements of this paragraph is not solid waste as defined in s. 403.703(32).

(2) Except as provided in s. 403.704(9), the following wastes shall not be regulated as a hazardous waste pursuant to this act, except when determined by the United States Environmental Protection Agency to be a hazardous waste:

(a) Ashes and scrubber sludges generated from the burning of boiler fuel for generation of electricity or steam.

(b) Agricultural and silvicultural byproduct material and agricultural and silvicultural process waste from normal farming or processing.

(c) Discarded material generated by the mining and beneficiation and chemical or thermal processing of phosphate rock, and precipitates resulting from neutralization of phosphate chemical plant process and nonprocess waters.

(3) The following wastes or activities shall be regulated pursuant to this act in the following manner:

(a) Dredged material that is generated as part of a project permitted under part IV of chapter 373 or chapter 161, or that is authorized to be removed from sovereign submerged lands under chapter 253, shall be managed in accordance with the conditions of that permit or authorization unless the dredged material is regulated as hazardous waste pursuant to this part. If the dredged material contains hazardous substances, the department may further limit or restrict the disposal, sale, or use of the dredged material and may specify such other conditions relative to this material as are reasonably necessary to protect the public from the potential hazards. However, this paragraph does not require the routine testing of dredge material for hazardous substances unless there is a reasonable expectation that such substances will be present.

(b) Hazardous wastes that are contained in artificial recharge waters or other waters intentionally introduced into any underground formation and that are permitted pursuant to s. 373.106 shall also be handled in compliance with the requirements and standards for disposal, storage, and treatment of hazardous waste under this act.

(c) Solid waste or hazardous waste facilities that are operated as a part of the normal operation of a power generating facility and which are licensed by certification pursuant to the Florida Electrical Power Plant Siting Act, ss. 403.501-403.518, shall undergo such certification subject to the substantive provisions of this act.

(d) Biomedical waste and biological waste shall be disposed of only as authorized by the department. However, any person who unknowingly disposes into a sanitary landfill or waste-to-energy facility any such waste that has not been properly segregated or separated from other solid wastes by the generating facility is not guilty of a violation under this act. This paragraph does not prohibit the department from seeking injunctive relief pursuant to s. 403.131 to prohibit the unauthorized disposal of biomedical waste or biological waste.

(4) Disposal of dead animals, including those which were diseased, shall be consistent with applicable federal and state laws and regulations.

(5) Ash residue generated by a solid waste management facility from the burning of solid waste must be disposed of in a properly designed solid waste disposal area that complies with standards developed by the department for the disposal of such ash residue. The department shall work with solid waste management facilities that burn solid waste to identify and develop methods for recycling and reuse of ash residue or treated ash residue, and the department may allow such recycling or reuse by an applicant who demonstrates that no significant threat to public health will result and that applicable department standards and criteria will not be violated. The Division of Waste Management shall direct the district offices and bureaus on matters relating to the interpretation and applicability of this subsection. The department may adopt rules necessary for administering this subsection, but the department is not required to amend its existing rules.

History.—s. 6, ch. 80-302; s. 3, ch. 82-125; s. 28, ch. 83-215; s. 62, ch. 83-218; s. 8, ch. 88-130; s. 55, ch. 90-331; s. 11, ch. 93-207; s. 125, ch. 97-237; s. 1, ch. 98-112; s. 9, ch. 2007-184; s. 15, ch. 2012-205.



403.7046 - Regulation of recovered materials.

403.7046 Regulation of recovered materials.—

(1) Any person who handles, purchases, receives, recovers, sells, or is an end user of recovered materials shall annually certify to the department on forms provided by the department. The department may by rule exempt from this requirement generators of recovered materials; persons who handle or sell recovered materials as an activity which is incidental to the normal primary business activities of that person; or persons who handle, purchase, receive, recover, sell, or are end users of recovered materials in small quantities as defined by the department. The department shall adopt rules for the certification of and reporting by such persons and shall establish criteria for revocation of such certification. Such rules shall be designed to elicit, at a minimum, the amount and types of recovered materials handled by registrants, and the amount and disposal site, or name of person with whom such disposal was arranged, of any solid waste generated by such facility. By February 1 of each year, registrants shall report all required information to the department and to all counties from which it received materials. Such rules may provide for the department to conduct periodic inspections. The department may charge a fee of up to $50 for each registration, which shall be deposited into the Solid Waste Management Trust Fund for implementation of the program.

(2) Information reported pursuant to this section or any rule adopted pursuant to this section which, if disclosed, would reveal a trade secret, as defined in s. 812.081, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. For reporting or information purposes, however, the department may provide this information in such form that the names of the persons reporting such information and the specific information reported are not revealed. This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(3) Except as otherwise provided in this section or pursuant to a special act in effect on or before January 1, 1993, a local government may not require a commercial establishment that generates source-separated recovered materials to sell or otherwise convey its recovered materials to the local government or to a facility designated by the local government, nor may the local government restrict such a generator’s right to sell or otherwise convey such recovered materials to any properly certified recovered materials dealer who has satisfied the requirements of this section. A local government may not enact any ordinance that prevents such a dealer from entering into a contract with a commercial establishment to purchase, collect, transport, process, or receive source-separated recovered materials.

(a) The local government may require that the recovered materials generated at the commercial establishment be source separated at the premises of the commercial establishment.

(b)1. Before engaging in business within the jurisdiction of the local government, a recovered materials dealer must provide the local government with a copy of the certification provided for in this section. In addition, the local government may establish a registration process whereby a recovered materials dealer must register with the local government before engaging in business within the jurisdiction of the local government. Such registration process is limited to requiring the dealer to register its name, including the owner or operator of the dealer, and, if the dealer is a business entity, its general or limited partners, its corporate officers and directors, its permanent place of business, evidence of its certification under this section, and a certification that the recovered materials will be processed at a recovered materials processing facility satisfying the requirements of this section. The local government may not use the information provided in the registration application to compete unfairly with the recovered materials dealer until 90 days after receipt of the application. All counties, and municipalities whose population exceeds 35,000 according to the population estimates determined pursuant to s. 186.901, may establish a reporting process that must be limited to the regulations, reporting format, and reporting frequency established by the department pursuant to this section, which must, at a minimum, include requiring the dealer to identify the types and approximate amount of recovered materials collected, recycled, or reused during the reporting period; the approximate percentage of recovered materials reused, stored, or delivered to a recovered materials processing facility or disposed of in a solid waste disposal facility; and the locations where any recovered materials were disposed of as solid waste. The local government may charge the dealer a registration fee commensurate with and no greater than the cost incurred by the local government in operating its registration program. Registration program costs are limited to those costs associated with the activities described in this subparagraph. Any reporting or registration process established by a local government with regard to recovered materials is governed by this section and department rules adopted pursuant thereto.

2. Information reported under this subsection which, if disclosed, would reveal a trade secret, as defined in s. 812.081, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This subparagraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(c) A local government may establish a process in which the local government may temporarily or permanently revoke the authority of a recovered materials dealer to do business within the local government if the local government finds the recovered materials dealer, after reasonable notice of the charges and an opportunity to be heard by an impartial party, has consistently and repeatedly violated state or local laws, ordinances, rules, and regulations.

(d) In addition to any other authority provided by law, a local government is hereby expressly authorized to prohibit a person or entity not certified under this section from doing business within the jurisdiction of the local government; to enter into a nonexclusive franchise or to otherwise provide for the collection, transportation, and processing of recovered materials at commercial establishments, provided that a local government may not require a certified recovered materials dealer to enter into such franchise agreement in order to enter into a contract with any commercial establishment located within the local government’s jurisdiction to purchase, collect, transport, process, or receive source-separated recovered materials; and to enter into an exclusive franchise or to otherwise provide for the exclusive collection, transportation, and processing of recovered materials at single-family or multifamily residential properties.

(e) Nothing in this section shall prohibit a local government from enacting ordinances designed to protect the public’s general health, safety, and welfare.

(f) As used in this section:

1. “Commercial establishment” means a property or properties zoned or used for commercial or industrial uses, or used by an entity exempt from taxation under s. 501(c)(3) of the Internal Revenue Code, and excludes property or properties zoned or used for single-family residential or multifamily residential uses.

2. “Local government” means a county or municipality.

3. “Certified recovered materials dealer” means a dealer certified under this section.

(4) A recovered materials dealer or an association whose members include recovered materials dealers may initiate an action for injunctive relief or damages for alleged violations of this section. The court may award to the prevailing party or parties reasonable attorney fees and costs.

History.—s. 12, ch. 93-207; s. 5, ch. 95-311; s. 2, ch. 95-366; s. 240, ch. 96-406; s. 17, ch. 2000-211; s. 5, ch. 2000-304; s. 4, ch. 2010-143; s. 20, ch. 2013-92; s. 7, ch. 2016-6.



403.7047 - Regulation of fossil fuel combustion products.

403.7047 Regulation of fossil fuel combustion products.—

(1) As used in this section, the term:

(a) “Beneficial use” means the use of fossil fuel combustion products in building products, and as substitutes for raw materials, necessary ingredients, or additives in products, according to accepted industry practices, including the following:

1. Asphalt, concrete or cement products, flowable fill, and roller-compacted concrete.

2. Structural fill or pavement aggregate that meets the following requirements:

a. The fossil fuel combustion product is not placed within 3 feet of groundwater or 15 feet of wetlands or natural water bodies, or within 100 feet of a potable well that is being used or might be used for human or livestock water consumption;

b. The placement of the fossil fuel combustion product does not extend beyond the outside edge of the structure or pavement. Placement of the structure or pavement must be completed as soon as practicable after placement of the fossil fuel combustion product;

c. The fossil fuel combustion product is not placed so that such product, or any constituent thereof, may enter other lands or be emitted into the air or discharged into any waters, including groundwaters, or otherwise enter the environment in a manner that causes a significant threat to public health or contamination in excess of applicable department standards and criteria; and

d. The owner or duly authorized agent of the owner of the property where the product is placed has given the department written notice, which may be submitted electronically, of the dates, placement locations, and types of fossil fuel combustion products used for structural fill or pavement aggregate.

3. Use of flue-gas emission control materials which meet the definition of gypsum and are used in accordance with applicable Florida Department of Agriculture and Consumer Services rules.

4. Waste stabilization, or initial or intermediate cover material used for lined Class I or III landfills, provided that the material meets applicable department rules for landfill cover or a landfill’s permit conditions for cover.

5. Any other use that meets the criteria of s. 403.7045(1)(f) or that is approved by the department prior to use as having an equivalent or reduced potential for environmental impacts, when used in equivalent quantities, compared to the substituted raw products or materials.

(b) “Fossil fuel combustion products” means fly ash, bottom ash, boiler slag, flue-gas emission control materials, and other non-hazardous materials, such as gasifier slag, fluidized-bed combustion system products, and similar combustion materials produced from the operation of a fossil fuel-fired electric or steam generation facility, from a clean coal or other innovative technology process at a fossil fuel-fired electric or steam generation facility, or from any combination thereof.

(c) “Fossil fuel-fired electric or steam generation facility” means any electric or steam generation facility that is fueled with coal, alone or in combination with petroleum coke, oil, coal gas, natural gas, other fossil fuels, or alternative fuels.

(d) “Pavement aggregate” means fossil fuel combustion products used as sub-base material under a paved road, sidewalk, walkway, or parking lot as a substitute for conventional aggregate, raw material, or soil.

(e) “Structural fill” means the use of a fossil fuel combustion product as a substitute for a conventional aggregate, raw material, or soil under an industrial or commercial building or structure. Structural fill does not include uses of fossil fuel combustion products that involve general filling or grading operations or valley fills.

(2) The storage of fossil fuel combustion products destined for beneficial use must comply with applicable department rules and be conducted in a manner that does not pose a significant risk to public health or violate applicable air or water quality standards.

(3) Fossil fuel combustion products beneficially used in accordance with this section are not subject to regulation as a solid or hazardous waste, but the department may take appropriate action if the beneficial use is demonstrated to be causing violations of applicable air or water quality standards or criteria in department rules, or if such beneficial use poses a significant risk to public health. This section does not limit any other requirements applicable to the beneficial use of fossil fuel combustion products established under this chapter or chapter 376 or under local or federal laws, including requirements governing air pollution control permits, national pollutant discharge elimination system permits, and water quality certifications pursuant to s. 401 of the Clean Water Act.

(4) Nothing in this section shall be construed to limit the department’s authority to approve the beneficial use of materials other than fossil fuel combustion products as defined in this section pursuant to other provisions of this part. This section may not be construed to limit or otherwise modify any fossil fuel combustion product beneficial use previously approved by the department, use in the onsite construction of surface impoundments, roads, or similar works at fossil fuel-fired electric or steam generation facilities, or the recovery of these products for beneficial use from fossil fuel combustion product landfills, impoundments, or storage areas.

History.—s. 1, ch. 2013-68.



403.7049 - Determination of full cost for solid waste management; local solid waste management fees.

403.7049 Determination of full cost for solid waste management; local solid waste management fees.—

(1) Each county and each municipality shall determine each year the full cost for solid waste management within the service area of the county or municipality. The department shall establish by rule the method for local governments to use in calculating full cost. In developing the rule, the department shall examine the feasibility of the use of an enterprise fund process by local governments in operating their solid waste management systems.

(2)(a) Each municipality shall establish a system to inform, no less than once a year, residential and nonresidential users of solid waste management services within the municipality’s service area of the user’s share, on an average or individual basis, of the full cost for solid waste management as determined pursuant to subsection (1). Counties shall provide the information required of municipalities only to residential and nonresidential users of solid waste management services within the county’s service area that are not served by a municipality. Municipalities shall include costs charged to them or persons contracting with them for disposal of solid waste in the full cost information provided to residential and nonresidential users of solid waste management services.

(b) Counties and municipalities are encouraged to operate their solid waste management systems through use of an enterprise fund.

(3) For purposes of this section, “service area” means the area in which the county or municipality provides, directly or by contract, solid waste management services. The provisions of this section shall not be construed to require a person operating under a franchise agreement to collect or dispose of solid waste within the service area of a county or municipality to make the calculations or to establish a system to provide the information required under this section, unless such person agrees to do so as part of such franchise agreement.

(4) Each county and each municipality which provides solid waste collection services, either through its own operations or by contract, is encouraged to charge fees to each residential and nonresidential user of the solid waste collection service which vary based upon the volume or weight of solid waste that is collected from each user.

(5) In order to assist in achieving the municipal solid waste reduction goal and the recycling provisions of s. 403.706(2), a county or a municipality which owns or operates a solid waste management facility is hereby authorized to charge solid waste disposal fees which may vary based on a number of factors, including, but not limited to, the amount, characteristics, and form of recyclable materials present in the solid waste that is brought to the county’s or the municipality’s facility for processing or disposal.

(6) In addition to all other fees required or allowed by law, a county or a municipality, at the discretion of its governing body, may impose a fee for the services the county or municipality provides with regard to the collection, processing, or disposal of solid waste, to be used for developing and implementing a recycling program. For such fees, the local governing body of any county or municipality may use the non-ad valorem levy, collection, and enforcement method as provided for in chapter 197.

(7) This section does not prohibit a county, municipality, or other person from providing grants, loans, or other aid to low-income persons to pay part or all of the costs of such persons’ solid waste management services.

History.—s. 9, ch. 88-130; s. 13, ch. 93-207; s. 19, ch. 2000-211; s. 5, ch. 2010-143.



403.705 - State solid waste management program.

403.705 State solid waste management program.—

(1) The state solid waste management program shall:

(a) Provide guidelines for the orderly storage, separation, processing, recovery, recycling, and disposal of solid waste throughout the state;

(b) Encourage coordinated local activity for solid waste management within a common geographical area;

(c) Investigate the present status of solid waste management in the state with positive proposals for local action to correct deficiencies in present solid waste management processes;

(d) Provide planning, technical, and financial assistance to local governments and state agencies for reduction, recycling, reuse, and processing of solid waste and for safe and environmentally sound solid waste management and disposal;

(e) Assist in the development of solid waste reduction and recycling programs to properly manage solid waste and conserve resources; and

(f) Provide for the education of the general public and the training of solid waste management professionals to reduce the production of solid waste, to ensure proper processing and disposal of solid waste, and to encourage recycling and solid waste reduction.

(2) The state solid waste management program shall include, at a minimum:

(a) Procedures and requirements to ensure cooperative efforts in solid waste management by counties and municipalities and groups of counties and municipalities where appropriate.

(b) Provisions for the continuation of existing effective regional resource recovery, recycling, and solid waste management facilities and programs.

(c) Planning guidelines and technical assistance to counties and municipalities to aid in meeting the municipal solid waste recycling goals established in s. 403.706(2).

(d) Planning guidelines and technical assistance to counties and municipalities to develop and implement recycling programs.

(e) Technical assistance to counties and municipalities in determining the full cost for solid waste management pursuant to s. 403.7049(1).

(f) Planning guidelines and technical assistance to counties and municipalities to develop and implement programs for alternative disposal or processing or recycling of the solid wastes prohibited from disposal in landfills under s. 403.708(12) and for special wastes.

(g) A public education program, to be developed in cooperation with the Department of Education, local governments, other state agencies, and business and industry organizations, to inform the public of the need for and the benefits of recycling of solid waste and reducing the amounts of solid and hazardous waste generated and disposed of in the state. The public education program shall be implemented through public workshops and through the use of brochures, reports, public service announcements, and other materials.

(3) The department shall evaluate and report biennially to the President of the Senate and the Speaker of the House of Representatives on the state’s success in meeting the solid waste recycling goal as described in s. 403.706(2).

(4) The department shall adopt rules creating a voluntary certification program for materials recovery facilities. The certification criteria shall be based upon the amount and type of materials recycled and the compliance record of the facility and may vary depending on the location in the state and the available markets for the materials that are processed. Any materials recovery facility seeking certification shall file an application to modify its permit, or shall include a certification application as part of its original permit application, which application shall not require an additional fee. The department shall adopt a form for certification applications, and shall require at least annual reports to verify the continued qualification for certification. In order to assist in the development of the certification program, the department shall appoint a technical advisory committee.

History.—s. 1, ch. 74-342; s. 2, ch. 75-54; s. 10, ch. 88-130; s. 14, ch. 93-207; s. 395, ch. 94-356; s. 56, ch. 95-144; s. 31, ch. 2000-153; s. 3, ch. 2002-291; s. 10, ch. 2007-184; s. 6, ch. 2010-143.



403.7055 - Methane capture.

403.7055 Methane capture.—

(1) Each county is encouraged to form multicounty regional solutions to the capture and reuse or sale of methane gas from landfills and wastewater treatment facilities.

(2) The department shall provide planning guidelines and technical assistance to each county to develop and implement such multicounty efforts.

History.—s. 94, ch. 2008-227.



403.706 - Local government solid waste responsibilities.

403.706 Local government solid waste responsibilities.—

(1) The governing body of a county has the responsibility and power to provide for the operation of solid waste disposal facilities to meet the needs of all incorporated and unincorporated areas of the county. Unless otherwise approved by an interlocal agreement or special act, municipalities may not operate solid waste disposal facilities unless a municipality demonstrates by a preponderance of the evidence that the use of a county designated facility, when compared to alternatives proposed by the municipality, places a significantly higher and disproportionate financial burden on the citizens of the municipality when compared to the financial burden placed on persons residing within the county but outside of the municipality. However, a municipality may construct and operate a resource recovery facility and related onsite solid waste disposal facilities without an interlocal agreement with the county if the municipality can demonstrate by a preponderance of the evidence that the operation of such facility will not significantly impair financial commitments made by the county with respect to solid waste management services and facilities or result in significantly increased solid waste management costs to the remaining persons residing within the county but not served by the municipality’s facility. This section shall not prevent a municipality from continuing to operate or use an existing disposal facility permitted on or prior to October 1, 1988. Any municipality which establishes a solid waste disposal facility under this subsection and subsequently abandons such facility shall be responsible for the payment of any capital expansion necessary to accommodate the municipality’s solid waste for the remaining projected useful life of the county disposal facility. Pursuant to this section and notwithstanding any other provision of this chapter, counties shall have the power and authority to adopt ordinances governing the disposal of solid waste generated outside of the county at the county’s solid waste disposal facility. In accordance with this section, municipalities are responsible for collecting and transporting solid waste from their jurisdictions to a solid waste disposal facility operated by a county or operated under a contract with a county. Counties may charge reasonable fees for the handling and disposal of solid waste at their facilities. The fees charged to municipalities at a solid waste management facility specified by the county shall not be greater than the fees charged to other users of the facility except as provided in s. 403.7049(5). Solid waste management fees collected on a countywide basis shall be used to fund solid waste management services provided countywide.

(2)(a) Each county shall implement a recyclable materials recycling program that shall have a goal of recycling recyclable solid waste by 40 percent by December 31, 2012; 50 percent by December 31, 2014; 60 percent by December 31, 2016; 70 percent by December 31, 2018; and 75 percent by December 31, 2020. Counties and municipalities are encouraged to form cooperative arrangements for implementing recycling programs.

(b) In order to assist counties in attaining the goals set forth in paragraph (a), the Legislature finds that the recycling of construction and demolition debris fulfills an important state interest. Therefore, each county must implement a program for recycling construction and demolition debris.

(c) In accordance with applicable local government ordinances, newly developed property receiving a certificate of occupancy, or its equivalent, on or after July 1, 2012, that is used for multifamily residential or commercial purposes, must provide adequate space and an adequate receptacle for recycling by tenants and owners of the property. This provision is limited to counties and municipalities that have an established residential, including multifamily, or commercial recycling program that provides recycling receptacles to residences and businesses and regular pickup services for those receptacles.

(d) If, by January 1 of 2013, 2015, 2017, 2019, or 2021, the county, as determined by the department in accordance with applicable rules, has not reached the recycling goals as set forth in paragraph (a), the department may direct the county to develop a plan to expand recycling programs to existing commercial and multifamily dwellings, including, but not limited to, apartment complexes.

(e) If the state’s recycling rate for the 2013 calendar year is below 40 percent; below 50 percent by January 1, 2015; below 60 percent by January 1, 2017; below 70 percent by January 1, 2019; or below 75 percent by January 1, 2021, the department shall provide a report to the President of the Senate and the Speaker of the House of Representatives. The report shall identify those additional programs or statutory changes needed to achieve the goals set forth in paragraph (a). The report shall be provided no later than 30 days prior to the beginning of the regular session of the Legislature. The department is not required to provide a report to the Legislature if the state reaches its recycling goals as described in this paragraph.

(f) Such programs shall be designed to recover a significant portion of at least four of the following materials from the solid waste stream prior to final disposal at a solid waste disposal facility and to offer these materials for recycling: newspaper, aluminum cans, steel cans, glass, plastic bottles, cardboard, office paper, and yard trash. Local governments which operate permitted waste-to-energy facilities may retrieve ferrous and nonferrous metal as a byproduct of combustion.

(g) Local governments are encouraged to separate all plastics, metal, and all grades of paper for recycling prior to final disposal and are further encouraged to recycle yard trash and other mechanically treated solid waste into compost available for agricultural and other acceptable uses.

(h) The department shall adopt rules establishing the method and criteria to be used by a county in calculating the recycling rates pursuant to this subsection.

(i) Each county is encouraged to consider plans for composting or mulching organic materials that would otherwise be disposed of in a landfill. The composting or mulching plans are encouraged to address partnership with the private sector.

(3) Each county shall ensure, to the maximum extent possible, that municipalities within its boundaries participate in the preparation and implementation of recycling and solid waste management programs through interlocal agreements pursuant to s. 163.01 or other means provided by law. Nothing in a county’s solid waste management or recycling program shall affect the authority of a municipality to franchise or otherwise provide for the collection of solid waste generated within the boundaries of the municipality.

(4)(a) In order to promote the production of renewable energy from solid waste, each megawatt-hour produced by a renewable energy facility using solid waste as a fuel shall count as 1 ton of recycled material and shall be applied toward meeting the recycling goals set forth in this section. If a county creating renewable energy from solid waste implements and maintains a program to recycle at least 50 percent of municipal solid waste by a means other than creating renewable energy, that county shall count 1.25 tons of recycled material for each megawatt-hour produced. If waste originates from a county other than the county in which the renewable energy facility resides, the originating county shall receive such recycling credit. Any byproduct resulting from the creation of renewable energy that is recycled shall count towards the county recycling goals in accordance with the methods and criteria developed pursuant to paragraph (2)(h).

(b) A county may receive credit for one-half of the recycling goal set forth in subsection (2) from the use of yard trash, or other clean wood waste or paper waste, in innovative programs including, but not limited to, programs that produce alternative clean-burning fuels such as ethanol or that provide for the conversion of yard trash or other clean wood waste or paper waste to clean-burning fuel for the production of energy for use at facilities other than a waste-to-energy facility as defined in s. 403.7061. The provisions of this paragraph apply only if a county can demonstrate that:

1. The county has implemented a yard trash mulching or composting program, and

2. As part of the program, compost and mulch made from yard trash is available to the general public and in use at county-owned or maintained and municipally owned or maintained facilities in the county and state agencies operating in the county as required by this section.

(c) A county with a population of 100,000 or less may provide its residents with the opportunity to recycle in lieu of achieving the goal set forth in this section. For the purposes of this section, the “opportunity to recycle” means that the county:

1.a. Provides a system for separating and collecting recyclable materials prior to disposal that is located at a solid waste management facility or solid waste disposal area; or

b. Provides a system of places within the county for collection of source-separated recyclable materials.

2. Provides a public education and promotion program that is conducted to inform its residents of the opportunity to recycle, encourages source separation of recyclable materials, and promotes the benefits of reducing, reusing, recycling, and composting materials.

(5) As used in this section, “municipal solid waste” includes any solid waste, except for sludge, resulting from the operation of residential, commercial, governmental, or institutional establishments that would normally be collected, processed, and disposed of through a public or private solid waste management service. The term includes yard trash but does not include solid waste from industrial, mining, or agricultural operations.

(6) The department may reduce or modify the municipal solid waste recycling goal that a county is required to achieve pursuant to subsection (2) if the county demonstrates to the department that:

(a) The achievement of the goal set forth in subsection (2) would have an adverse effect on the financial obligations of a county that are directly related to a waste-to-energy facility owned or operated by or on behalf of the county; and

(b) The county cannot remove normally combustible materials from solid waste that is to be processed at a waste-to-energy facility because of the need to maintain a sufficient amount of solid waste to ensure the financial viability of the facility.

The goal shall not be waived entirely and may only be reduced or modified to the extent necessary to alleviate the adverse effects of achieving the goal on the financial viability of a county’s waste-to-energy facility. Nothing in this subsection shall exempt a county from developing and implementing a recycling program pursuant to this act.

(7) In order to assess the progress in meeting the goal set forth in subsection (2), each county shall, by April 1 each year, provide information to the department regarding its annual solid waste management program and recycling activities.

(a) The information submitted to the department by the county must, at a minimum, include:

1. The amount of municipal solid waste disposed of at solid waste disposal facilities, by type of waste such as yard trash, white goods, clean debris, tires, and unseparated solid waste;

2. The amount and type of materials from the municipal solid waste stream that were recycled; and

3. The percentage of the population participating in various types of recycling activities instituted.

(b) Beginning with the data for the 2012 calendar year, the department shall by July 1 each year post on its website the recycling rates of each county for the prior calendar year.

(8) A county or municipality may enter into a written agreement with other persons, including persons transporting solid waste on October 1, 1988, to undertake to fulfill some or all of the county’s or municipality’s responsibilities under this section.

(9) In the development and implementation of a curbside recyclable materials collection program, a county or municipality shall enter into negotiations with a franchisee who is operating to exclusively collect solid waste within a service area of a county or municipality to undertake curbside recyclable materials collection responsibilities for a county or municipality. If the county or municipality and such franchisee fail to reach an agreement within 60 days from the initiation of such negotiations, the county or municipality may solicit proposals from other persons to undertake curbside recyclable materials collection responsibilities for the county or municipality as it may require. Upon the determination of the lowest responsible proposal, the county or municipality may undertake, or enter into a written agreement with the person who submitted the lowest responsible proposal to undertake, the curbside recyclable materials collection responsibilities for the county or municipality, notwithstanding the exclusivity of such franchise agreement.

(10) In developing and implementing recycling programs, counties and municipalities shall give consideration to the collection, marketing, and disposition of recyclable materials by persons engaged in the business of recycling, whether or not the persons are operating for profit. Counties and municipalities are encouraged to use for-profit and nonprofit organizations in fulfilling their responsibilities under this act.

(11) A county and the municipalities within the county’s boundaries may jointly develop a recycling program, provided that the county and each such municipality must enter into a written agreement to jointly develop a recycling program. If a municipality does not participate in jointly developing a recycling program with the county within which it is located, the county may require the municipality to provide information on recycling efforts undertaken within the boundaries of the municipality in order to determine whether the goal for municipal solid waste reduction is being achieved.

(12) It is the policy of the state that a county and its municipalities may jointly determine, through an interlocal agreement pursuant to s. 163.01 or by requesting the passage of special legislation, which local governmental agency shall administer a solid waste management or recycling program.

(13) The county shall provide written notice to all municipalities within the county when recycling program development begins and shall provide periodic written progress reports to the municipalities concerning the preparation of the recycling program.

(14) Nothing in this act shall be construed to prevent the governing body of any county or municipality from providing by ordinance or regulation for solid waste management requirements which are stricter or more extensive than those imposed by the state solid waste management program and rules, regulations, and orders issued thereunder.

(15) Nothing in this act or in any rule adopted by any agency shall be construed to require any county or municipality to participate in any regional solid waste management or regional resource recovery program until the governing body of such county or municipality has determined that participation in such a program is economically feasible for that county or municipality. Nothing in this act or in any special or local act or in any rule adopted by any agency shall be construed to limit the authority of a municipality to regulate the disposal of solid waste within its boundaries or generated within its boundaries so long as a facility for any such disposal has been approved by the department, unless the municipality is included within a solid waste management program created by interlocal agreement or special or local act. If bonds had been issued to finance a resource recovery or management program or a solid waste management program in reliance on state law granting to a county the responsibility for the resource recovery or management program or a solid waste management program, nothing herein shall permit any governmental agency to withdraw from said program if said agency’s participation is necessary for the financial feasibility of the project, so long as said bonds are outstanding.

(16) Nothing in this chapter or in any rule adopted by any state agency hereunder shall require any person to subscribe to any private solid waste collection service.

(17) To effect the purposes of this part, counties and municipalities are authorized, in addition to other powers granted pursuant to this part:

(a) To contract with persons to provide resource recovery services or operate resource recovery facilities on behalf of the county or municipality.

(b) To indemnify persons providing resource recovery services or operating resource recovery facilities for liabilities or claims arising out of the provision or operation of such services or facilities that are not the result of the sole negligence of the persons providing such services or operating such facilities.

(c) To waive sovereign immunity and immunity from suit in federal court by vote of the governing body of the county or municipality to the extent necessary to carry out the authority granted in paragraphs (a) and (b), notwithstanding the limitations prescribed in s. 768.28.

(d) To grant a solid waste fee waiver to nonprofit organizations that are engaged in the collection of donated goods for charitable purposes and that have a recycling or reuse rate of 50 percent or better.

(18) Each operator of a solid waste management facility owned or operated by or on behalf of a county or municipality shall weigh all solid waste when it is received. The scale used to measure the solid waste shall conform to the requirements of chapter 531 and any rules promulgated thereunder.

(19) In the event the power to manage solid waste has been granted to a special district or other entity by special act or interlocal agreement, any duty or responsibility or penalty imposed under this part on a county or municipality shall apply to such special district or other entity to the extent of the grant of such duty or responsibility or imposition of such penalty. To the same extent, such special district or other entity shall be eligible for grants or other benefits provided pursuant to this part.

(20) In addition to any other penalties provided by law, a local government that does not comply with the requirements of subsections (2) and (4) shall not be eligible for grants from the Solid Waste Management Trust Fund, and the department may notify the Chief Financial Officer to withhold payment of all or a portion of funds payable to the local government by the department from the General Revenue Fund or by the department from any other state fund, to the extent not pledged to retire bonded indebtedness, unless the local government demonstrates that good faith efforts to meet the requirements of subsections (2) and (4) have been made or that the funds are being or will be used to finance the correction of a pollution control problem that spans jurisdictional boundaries.

(21) Local governments are authorized to enact ordinances that require and direct all residential properties, multifamily dwellings, and apartment complexes and industrial, commercial, and institutional establishments as defined by the local government to establish programs for the separation of recyclable materials designated by the local government, which recyclable materials are specifically intended for purposes of recycling and for which a market exists, and to provide for their collection. Such ordinances may include, but are not limited to, provisions that prohibit any person from knowingly disposing of recyclable materials designated by the local government and that ensure the collection of recovered materials as necessary to protect public health and safety.

(22) Nothing in this act shall limit the authority of the state or any local government to regulate the collection, transportation, processing, or handling of recovered materials or solid waste in order to protect the public health, safety, and welfare.

History.—s. 1, ch. 74-342; s. 142, ch. 77-104; s. 1, ch. 77-466; s. 3, ch. 78-329; s. 1, ch. 79-118; s. 7, ch. 80-302; s. 2, ch. 87-107; s. 11, ch. 88-130; s. 15, ch. 93-207; s. 15, ch. 98-258; s. 32, ch. 2000-153; s. 20, ch. 2000-211; s. 6, ch. 2000-304; s. 4, ch. 2002-291; s. 42, ch. 2003-1; s. 429, ch. 2003-261; s. 97, ch. 2008-227; s. 112, ch. 2010-102; s. 7, ch. 2010-143; s. 16, ch. 2012-205.



403.70605 - Solid waste collection services in competition with private companies.

403.70605 Solid waste collection services in competition with private companies.—

(1) SOLID WASTE COLLECTION SERVICES IN COMPETITION WITH PRIVATE COMPANIES.—

(a) A local government that provides specific solid waste collection services in direct competition with a private company:

1. Shall comply with the provisions of local environmental, health, and safety standards that also are applicable to a private company providing such collection services in competition with the local government.

2. Shall not enact or enforce any license, permit, registration procedure, or associated fee that:

a. Does not apply to the local government and for which there is not a substantially similar requirement that applies to the local government; and

b. Provides the local government with a material advantage in its ability to compete with a private company in terms of cost or ability to promptly or efficiently provide such collection services. Nothing in this sub-subparagraph shall apply to any zoning, land use, or comprehensive plan requirement.

(b)1. A private company with which a local government is in competition may bring an action to enjoin a violation of paragraph (a) against any local government. No injunctive relief shall be granted if the official action which forms the basis for the suit bears a reasonable relationship to the health, safety, or welfare of the citizens of the local government unless the court finds that the actual or potential anticompetitive effects outweigh the public benefits of the challenged action.

2. As a condition precedent to the institution of an action pursuant to this paragraph, the complaining party shall first file with the local government a notice referencing this paragraph and setting forth the specific facts upon which the complaint is based and the manner in which the complaining party is affected. The complaining party may provide evidence to substantiate the claims made in the complaint. Within 30 days after receipt of such a complaint, the local government shall respond in writing to the complaining party explaining the corrective action taken, if any. If no response is received within 30 days or if appropriate corrective action is not taken within a reasonable time, the complaining party may institute the judicial proceedings authorized in this paragraph. However, failure to comply with this subparagraph shall not bar an action for a temporary restraining order to prevent immediate and irreparable harm from the conduct or activity complained of.

3. The court may, in its discretion, award to the prevailing party or parties costs and reasonable attorneys’ fees.

(c) This subsection does not apply when the local government is exclusively providing the specific solid waste collection services itself or pursuant to an exclusive franchise.

(2) SOLID WASTE COLLECTION SERVICES OUTSIDE JURISDICTION.—

(a) Notwithstanding s. 542.235, or any other provision of law, a local government that provides solid waste collection services outside its jurisdiction in direct competition with private companies is subject to the same prohibitions against predatory pricing applicable to private companies under ss. 542.18 and 542.19.

(b) Any person injured by reason of violation of this subsection may sue therefor in the circuit courts of this state and shall be entitled to injunctive relief and to recover the damages and the costs of suit. The court may, in its discretion, award to the prevailing party or parties reasonable attorneys’ fees. An action for damages under this subsection must be commenced within 4 years. No person may obtain injunctive relief or recover damages under this subsection for any injury that results from actions taken by a local government in direct response to a natural disaster or similar occurrence for which an emergency is declared by executive order or proclamation of the Governor pursuant to s. 252.36 or for which such a declaration might be reasonably anticipated within the area covered by such executive order or proclamation.

(c) As a condition precedent to the institution of an action pursuant to this subsection, the complaining party shall first file with the local government a notice referencing this subsection and setting forth the specific facts upon which the complaint is based and the manner in which the complaining party is affected. Within 30 days after receipt of such complaint, the local government shall respond in writing to the complaining party explaining the corrective action taken, if any. If the local government denies that it has engaged in conduct that is prohibited by this subsection, its response shall include an explanation showing why the conduct complained of does not constitute predatory pricing.

(d) For the purposes of this subsection, the jurisdiction of a county, special district, or solid waste authority shall include all incorporated and unincorporated areas within the county, special district, or solid waste authority.

(3) DISPLACEMENT OF PRIVATE WASTE COMPANIES.—

(a) As used in this subsection, the term “displacement” means a local government’s provision of a collection service which prohibits a private company from continuing to provide the same service that it was providing when the decision to displace was made. The term does not include:

1. Competition between the public sector and private companies for individual contracts;

2. Actions by which a local government, at the end of a contract with a private company, refuses to renew the contract and either awards the contract to another private company or decides for any reason to provide the collection service itself;

3. Actions taken against a private company because the company has acted in a manner threatening to the public health or safety or resulting in a substantial public nuisance;

4. Actions taken against a private company because the company has materially breached its contract with the local government;

5. Refusal by a private company to continue operations under the terms and conditions of its existing agreement during the 3-year notice period;

6. Entering into a contract with a private company to provide garbage, trash, or refuse collection which contract is not entered into under an ordinance that displaces or authorizes the displacement of another private company providing garbage, trash, or refuse collection;

7. Situations in which a majority of the property owners in the displacement area petition the governing body to take over the collection service;

8. Situations in which the private companies are licensed or permitted to do business within the local government for a limited time and such license or permit expires and is not renewed by the local government. This subparagraph does not apply to licensing or permitting processes enacted after May 1, 1999, or to occupational licenses; or

9. Annexations, but only to the extent that the provisions of s. 171.062(4) apply.

(b) A local government or combination of local governments may not displace a private company that provides garbage, trash, or refuse collection service without first:

1. Holding at least one public hearing seeking comment on the advisability of the local government or combination of local governments providing the service.

2. Providing at least 45 days’ written notice of the hearing, delivered by first-class mail to all private companies that provide the service within the jurisdiction.

3. Providing public notice of the hearing.

(c) Following the final public hearing held under paragraph (b), but not later than 1 year after the hearing, the local government may proceed to take those measures necessary to provide the service. A local government shall provide 3 years’ notice to a private company before it engages in the actual provision of the service that displaces the company. As an alternative to delaying displacement 3 years, a local government may pay a displaced company an amount equal to the company’s preceding 15 months’ gross receipts for the displaced service in the displacement area. The 3-year notice period shall lapse as to any private company being displaced when the company ceases to provide service within the displacement area. Nothing in this paragraph prohibits the local government and the company from voluntarily negotiating a different notice period or amount of compensation.

(4) DEFINITIONS.—As used in this section:

(a) “In competition” or “in direct competition” means the vying between a local government and a private company to provide substantially similar solid waste collection services to the same customer.

(b) “Private company” means any entity other than a local government or other unit of government that provides solid waste collection services.

History.—s. 1, ch. 2000-304; s. 3, ch. 2002-23.



403.7061 - Requirements for review of new waste-to-energy facility capacity by the Department of Environmental Protection.

403.7061 Requirements for review of new waste-to-energy facility capacity by the Department of Environmental Protection.—

(1) The Legislature recognizes the need to use an integrated approach to municipal solid waste management. Accordingly, the solid waste management legislation adopted in 1988 was guided by policies intended to foster integrated solid waste management by using waste reduction, recycling, waste-to-energy facilities, and landfills. Progress is being made in the state using this integrated approach to municipal solid waste management, and this approach should be continued. Waste-to-energy facilities will continue to be an integral part of the state’s solid waste management practices. However, the state is committed to achieving its recycling and waste reduction goals and must ensure that waste-to-energy facilities are fully integrated with the state’s waste management goals. Therefore, the Legislature finds that the department should evaluate applications for waste-to-energy facilities in accordance with the new criteria in subsection (3) to confirm that the facilities are part of an integrated waste management plan.

(2) Notwithstanding any other provisions of state law, the department shall not issue a construction permit or certification to build a waste-to-energy facility or expand an existing waste-to-energy facility unless the facility meets the requirements set forth in subsection (3). Any construction permit issued by the department between January 1, 1993, and May 12, 1993, which does not address these new requirements is invalid. These new requirements do not apply to the issuance of permits or permit modifications to retrofit existing facilities with new or improved pollution control equipment to comply with state or federal law.

(3) An applicant must provide reasonable assurance that the construction of a new waste-to-energy facility or the expansion of an existing waste-to-energy facility will comply with the following criteria:

(a) The facility is a necessary part of the local government’s integrated solid waste management program in the jurisdiction where the facility is located and cannot be avoided through feasible and practical efforts to use recycling or waste reduction.

(b) The use of capacity at existing waste-to-energy facilities within reasonable transportation distance of the proposed facility must have been evaluated and found not to be economically feasible when compared to the use of the proposed facility for the expected life of the proposed facility. This paragraph does not apply to:

1. Applications to build or expand waste-to-energy facilities received by the department before March 1, 1993, or amendments to such applications that do not increase combustion capacity beyond that requested as of March 1, 1993; or

2. Any modification to waste-to-energy facility construction or operating permits or certifications or conditions thereto, including certifications under ss. 403.501-403.518, that do not increase combustion capacity above that amount applied for before March 1, 1993.

(c) The local government in which the facility is located has implemented a mulching, composting, or other waste reduction program for yard trash.

(d) The local governments served by the facility will have implemented or participated in a separation program designed to remove small-quantity generator and household hazardous waste, mercury containing devices, and mercuric-oxide batteries from the waste stream prior to incineration, by the time the facility begins operation.

(e) The local government in which the facility is located has implemented a program to procure products or materials with recycled content, pursuant to s. 403.7065.

(f) A program will exist in the local government in which the facility is located for collecting and recycling recovered material from the institutional, commercial, and industrial sectors by the time the facility begins operation.

(g) The facility will be in compliance with applicable local ordinances and with the approved state and local comprehensive plans required by chapter 163.

(h) The facility is in substantial compliance with its permit, conditions of certification, and any agreements or orders resulting from environmental enforcement actions by state agencies.

(4) For the purposes of this section, the term “waste-to-energy facility” means a facility that uses an enclosed device using controlled combustion to thermally break down solid, liquid, or gaseous combustible solid waste to an ash residue that contains little or no combustible material and that produces electricity, steam, or other energy as a result. The term does not include facilities that primarily burn fuels other than solid waste even if such facilities also burn some solid waste as a fuel supplement. The term also does not include facilities that burn vegetative, agricultural, or silvicultural wastes, bagasse, clean dry wood, methane or other landfill gas, wood fuel derived from construction or demolition debris, or waste tires, alone or in combination with fossil fuels.

History.—s. 56, ch. 93-207; s. 396, ch. 94-356; s. 16, ch. 98-258; s. 39, ch. 99-5; s. 5, ch. 2002-291; s. 3, ch. 2005-259; s. 11, ch. 2007-184; s. 8, ch. 2010-143; s. 21, ch. 2015-4.



403.70611 - Requirements relating to solid waste disposal facility permitting.

403.70611 Requirements relating to solid waste disposal facility permitting.—Local government applicants for a permit to construct or expand a Class I landfill are encouraged to consider construction of a waste-to-energy facility as an alternative to additional landfill space.

History.—s. 4, ch. 2005-259.



403.7063 - Use of private services in solid waste management.

403.7063 Use of private services in solid waste management.—In providing services or programs for solid waste management, local governments and state agencies should use the most cost-effective means for the provision of services and are encouraged to contract with private persons for any or all of such services or programs in order to assure that such services are provided on the most cost-effective basis. Notwithstanding any special or general law to the contrary, no county or municipality shall adopt or enforce regulations that discriminate against privately owned solid waste management facilities because they are privately owned. However, nothing in this section shall interfere with the county’s or municipality’s ability to control the flow of solid waste within its boundaries pursuant to this chapter.

History.—s. 62, ch. 88-130.



403.7065 - Procurement of products or materials with recycled content.

403.7065 Procurement of products or materials with recycled content.—

(1) Except as provided in 1s. 287.045, any state agency or agency of a political subdivision of the state which is using state funds, or any person contracting with any such agency with respect to work performed under contract, is required to procure products or materials with recycled content when the Department of Management Services determines that those products or materials are available. A decision not to procure such items must be based on the Department of Management Services’ determination that such procurement is not reasonably available within an acceptable period of time, fails to meet the performance standards set forth in the applicable specifications, or fails to meet the performance standards of the agency. When the requirements of 1s. 287.045 are met, agencies shall be subject to the procurement requirements of that section for procuring products or materials with recycled content.

(2) For the purposes of this section, “recycled content” means materials that have been recycled that are contained in the products or materials to be procured, including, but not limited to, paper, aluminum, steel, plastic, glass, and composted material. The term does not include the virgin component of internally generated scrap that is commonly used in the industrial or manufacturing processes from which it was generated or waste or scrap purchased from another manufacturer who manufactures the same or a closely related product.

History.—s. 2, ch. 83-293; s. 12, ch. 88-130; s. 32, ch. 90-268; s. 16, ch. 93-207; s. 104, ch. 98-279.

1Note.—Repealed by s. 17, ch. 2010-151.



403.707 - Permits.

403.707 Permits.—

(1) A solid waste management facility may not be operated, maintained, constructed, expanded, modified, or closed without an appropriate and currently valid permit issued by the department. The department may by rule exempt specified types of facilities from the requirement for a permit under this part if it determines that construction or operation of the facility is not expected to create any significant threat to the environment or public health. For purposes of this part, and only when specified by department rule, a permit may include registrations as well as other forms of licenses as defined in s. 120.52. Solid waste construction permits issued under this section may include any permit conditions necessary to achieve compliance with the recycling requirements of this act. The department shall pursue reasonable timeframes for closure and construction requirements, considering pending federal requirements and implementation costs to the permittee. The department shall adopt a rule establishing performance standards for construction and closure of solid waste management facilities. The standards shall allow flexibility in design and consideration for site-specific characteristics. For the purpose of permitting under this chapter, the department shall allow waste-to-energy facilities to maximize acceptance and processing of nonhazardous solid and liquid waste.

(2) Except as provided in s. 403.722(6), a permit under this section is not required for the following:

(a) Disposal by persons of solid waste resulting from their own activities on their own property, if such waste is ordinary household waste from their residential property or is rocks, soils, trees, tree remains, and other vegetative matter that normally result from land development operations. Disposal of materials that could create a public nuisance or adversely affect the environment or public health, such as white goods; automotive materials, such as batteries and tires; petroleum products; pesticides; solvents; or hazardous substances, is not covered under this exemption.

(b) Storage in containers by persons of solid waste resulting from their own activities on their property, leased or rented property, or property subject to a homeowners’ or maintenance association for which the person contributes association assessments, if the solid waste in such containers is collected at least once a week.

(c) Disposal by persons of solid waste resulting from their own activities on their property, if the environmental effects of such disposal on groundwater and surface waters are:

1. Addressed or authorized by a site certification order issued under part II or a permit issued by the department under this chapter or rules adopted pursuant to this chapter; or

2. Addressed or authorized by, or exempted from the requirement to obtain, a groundwater monitoring plan approved by the department. If a facility has a permit authorizing disposal activity, new areas where solid waste is being disposed of which are monitored by an existing or modified groundwater monitoring plan are not required to be specifically authorized in a permit or other certification.

(d) Disposal by persons of solid waste resulting from their own activities on their own property, if such disposal occurred prior to October 1, 1988.

(e) Disposal of solid waste resulting from normal farming operations as defined by department rule. Polyethylene agricultural plastic, damaged, nonsalvageable, untreated wood pallets, and packing material that cannot be feasibly recycled, which are used in connection with agricultural operations related to the growing, harvesting, or maintenance of crops, may be disposed of by open burning if a public nuisance or any condition adversely affecting the environment or the public health is not created by the open burning and state or federal ambient air quality standards are not violated.

(f) The use of clean debris as fill material in any area. However, this paragraph does not exempt any person from obtaining any other required permits, and does not affect a person’s responsibility to dispose of clean debris appropriately if it is not to be used as fill material.

(g) Compost operations that produce less than 50 cubic yards of compost per year when the compost produced is used on the property where the compost operation is located.

(3)(a) All applicable provisions of ss. 403.087 and 403.088, relating to permits, apply to the control of solid waste management facilities.

(b) A permit, including a general permit, issued to a solid waste management facility that is designed with a leachate control system meeting department requirements shall be issued for a term of 20 years unless the applicant requests a shorter permit term. This paragraph applies to a qualifying solid waste management facility that applies for an operating or construction permit or renews an existing operating or construction permit on or after October 1, 2012.

(c) A permit, including a general permit, but not including a registration, issued to a solid waste management facility that does not have a leachate control system meeting department requirements shall be renewed for a term of 10 years, unless the applicant requests a shorter permit term, if the following conditions are met:

1. The applicant has conducted the regulated activity at the same site for which the renewal is sought for at least 4 years and 6 months before the date that the permit application is received by the department; and

2. At the time of applying for the renewal permit:

a. The applicant is not subject to a notice of violation, consent order, or administrative order issued by the department for violation of an applicable law or rule;

b. The department has not notified the applicant that it is required to implement assessment or evaluation monitoring as a result of exceedances of applicable groundwater standards or criteria or, if applicable, the applicant is completing corrective actions in accordance with applicable department rules; and

c. The applicant is in compliance with the applicable financial assurance requirements.

(d) The department may adopt rules to administer this subsection. However, the department is not required to submit such rules to the Environmental Regulation Commission for approval. Notwithstanding the limitations of s. 403.087(6)(a), permit fee caps for solid waste management facilities shall be prorated to reflect the extended permit term authorized by this subsection.

(4) When application for a construction permit for a Class I solid waste disposal facility is made, it is the duty of the department to provide a copy of the application, within 7 days after filing, to the water management district having jurisdiction where the area is to be located. The water management district may prepare an advisory report as to the impact on water resources. This report must contain the district’s recommendations as to the disposition of the application and shall be submitted to the department no later than 30 days prior to the deadline for final agency action by the department. However, the failure of the department or the water management district to comply with the provisions of this subsection shall not be the basis for the denial, revocation, or remand of any permit or order issued by the department.

(5) The department may not issue a construction permit pursuant to this part for a new solid waste landfill within 3,000 feet of Class I surface waters.

(6) The department may issue a construction permit pursuant to this part only to a solid waste management facility that provides the conditions necessary to control the safe movement of wastes or waste constituents into surface or ground waters or the atmosphere and that will be operated, maintained, and closed by qualified and properly trained personnel. Such facility must if necessary:

(a) Use natural or artificial barriers that are capable of controlling lateral or vertical movement of wastes or waste constituents into surface or ground waters.

(b) Have a foundation or base that is capable of providing support for structures and waste deposits and capable of preventing foundation or base failure due to settlement, compression, or uplift.

(c) Provide for the most economically feasible, cost-effective, and environmentally safe control of leachate, gas, stormwater, and disease vectors and prevent the endangerment of public health and the environment.

Open fires, air-curtain incinerators, or trench burning may not be used as a means of disposal at a solid waste management facility, unless permitted by the department under s. 403.087.

(7) Prior to application for a construction permit, an applicant shall designate to the department temporary backup disposal areas or processes for the resource recovery facility. Failure to designate temporary backup disposal areas or processes shall result in a denial of the construction permit.

(8) The department may refuse to issue a permit to an applicant who by past conduct in this state has repeatedly violated pertinent statutes, rules, or orders or permit terms or conditions relating to any solid waste management facility and who is deemed to be irresponsible as defined by department rule. For the purposes of this subsection, an applicant includes the owner or operator of the facility, or if the owner or operator is a business entity, a parent of a subsidiary corporation, a partner, a corporate officer or director, or a stockholder holding more than 50 percent of the stock of the corporation.

(9) The department shall establish a separate category for solid waste management facilities that accept only construction and demolition debris for disposal or recycling. The department shall establish a reasonable schedule for existing facilities to comply with this section to avoid undue hardship to such facilities. However, a permitted solid waste disposal unit that receives a significant amount of waste prior to the compliance deadline established in this schedule shall not be required to be retrofitted with liners or leachate control systems.

(a) The department shall establish reasonable construction, operation, monitoring, recordkeeping, financial assurance, and closure requirements for such facilities. The department shall take into account the nature of the waste accepted at various facilities when establishing these requirements, and may impose less stringent requirements, including a system of general permits or registration requirements, for facilities that accept only a segregated waste stream which is expected to pose a minimal risk to the environment and public health, such as clean debris. The Legislature recognizes that incidental amounts of other types of solid waste are commonly generated at construction or demolition projects. In any enforcement action taken pursuant to this section, the department shall consider the difficulty of removing these incidental amounts from the waste stream.

(b) The department shall require liners and leachate collection systems at individual disposal units and lateral expansions of existing disposal units that have not received a department permit authorizing construction or operation prior to July 1, 2010, unless the owner or operator demonstrates, based upon the types of waste received, the methods for controlling types of waste disposed of, the proximity of the groundwater and surface water, and the results of the hydrogeological and geotechnical investigations, that the facility is not expected to result in violations of the groundwater standards and criteria if built without a liner.

(c) The owner or operator shall provide financial assurance for closing of the facility in accordance with the requirements of s. 403.7125. The financial assurance shall cover the cost of closing the facility and 5 years of long-term care after closing, unless the department determines, based upon hydrogeologic conditions, the types of wastes received, or the groundwater monitoring results, that a different long-term care period is appropriate. However, unless the owner or operator of the facility is a local government, the escrow account described in s. 403.7125(2) may not be used as a financial assurance mechanism.

(d) The department shall establish training requirements for operators of facilities, and shall work with the State University System or other providers to assure that adequate training courses are available. The department shall also assist the Florida Home Builders Association in establishing a component of its continuing education program to address proper handling of construction and demolition debris, including best management practices for reducing contamination of the construction and demolition debris waste stream.

(e) The issuance of a permit under this subsection does not obviate the need to comply with all applicable zoning and land use regulations.

(f) A permit is not required under this section for the disposal of construction and demolition debris on the property where it is generated, but such property must be covered, graded, and vegetated as necessary when disposal is complete.

(g) By January 1, 2012, the amount of construction and demolition debris processed and recycled prior to disposal at a permitted materials recovery facility or at any other permitted disposal facility shall be reported by the county of origin to the department and to the county on an annual basis in accordance with rules adopted by the department. The rules shall establish criteria to ensure accurate and consistent reporting for purposes of determining the recycling rate in s. 403.706 and shall also require that, to the extent economically feasible, all construction and demolition debris must be processed prior to disposal, either at a permitted materials recovery facility or at a permitted disposal facility. This paragraph does not apply to recovered materials, any materials that have been source separated and offered for recycling, or materials that have been previously processed.

(h) The department shall ensure that the requirements of this section are applied and interpreted consistently throughout the state. In accordance with s. 20.255, the Division of Waste Management shall direct the district offices and bureaus on matters relating to the interpretation and applicability of this section.

(i) The department shall provide notice of receipt of a permit application for the initial construction of a construction and demolition debris disposal facility to the local governments having jurisdiction where the facility is to be located.

(j) The Legislature recognizes that recycling, waste reduction, and resource recovery are important aspects of an integrated solid waste management program and as such are necessary to protect the public health and the environment. If necessary to promote such an integrated program, the county may determine, after providing notice and an opportunity for a hearing prior to April 30, 2008, that some or all of the material described in s. 403.703(6)(b) shall be excluded from the definition of “construction and demolition debris” in s. 403.703(6) within the jurisdiction of such county. The county may make such a determination only if it finds that, prior to June 1, 2007, the county has established an adequate method for the use or recycling of such wood material at an existing or proposed solid waste management facility that is permitted or authorized by the department on June 1, 2007. The county is not required to hold a hearing if the county represents that it previously has held a hearing for such purpose, or if the county represents that it previously has held a public meeting or hearing that authorized such method for the use or recycling of trash or other nonputrescible waste materials and that such materials include those materials described in s. 403.703(6)(b). The county shall provide written notice of its determination to the department by no later than April 30, 2008; thereafter, the materials described in s. 403.703(6) shall be excluded from the definition of “construction and demolition debris” in s. 403.703(6) within the jurisdiction of such county. The county may withdraw or revoke its determination at any time by providing written notice to the department.

(k) Brazilian pepper and other invasive exotic plant species as designated by the department resulting from eradication projects may be processed at permitted construction and demolition debris recycling facilities or disposed of at permitted construction and demolition debris disposal facilities or Class III facilities. The department may adopt rules to implement this paragraph.

(10) If the department and a local government independently require financial assurance for the closure of a privately owned solid waste management facility, the department and that local government shall enter into an interagency agreement that will allow the owner or operator to provide a single financial mechanism to cover the costs of closure and any required long-term care. The financial mechanism may provide for the department and local government to be cobeneficiaries or copayees, but shall not impose duplicative financial requirements on the owner or operator. These closure costs must include at least the minimum required by department rules and must also include any additional costs required by local ordinance or regulation.

(11) Before or on the same day of filing with the department of an application for a permit to construct or substantially modify a solid waste management facility, the applicant shall notify the local government having jurisdiction over the facility of the filing of the application. The applicant also shall publish notice of the filing of the application in a newspaper of general circulation in the area where the facility will be located. Notice shall be given and published in accordance with applicable department rules. The department shall not issue the requested permit until the applicant has provided the department with proof that the notices required by this subsection have been given. Issuance of a permit does not relieve an applicant from compliance with local zoning or land use ordinances, or with any other law, rules, or ordinances.

(12) Construction and demolition debris must be separated from the solid waste stream and segregated in separate locations at a solid waste disposal facility or other permitted site.

(13) A facility shall not be considered a solid waste disposal facility solely by virtue of the fact that it uses processed yard trash or clean wood or paper waste as a fuel source.

(14)(a) A permit to operate a solid waste management facility may not be transferred by the permittee to any other entity without the consent of the department. If the permitted facility is sold or transferred, or if control of the facility is transferred, the permittee must submit to the department an application for transfer of permit no later than 30 days after the transfer of ownership or control. The department shall approve the transfer of a permit unless it determines that the proposed new permittee has not provided reasonable assurance that the conditions of the permit will be met. A permit may not be transferred until any proof of financial assurance required by department rule is provided by the proposed new permittee. If the existing permittee is under a continuing obligation to perform corrective actions as a result of a department enforcement action or consent order, the permit may not be transferred until the proposed new permittee agrees in writing to accept responsibility for performing such corrective actions.

(b) Until the transfer is approved by the department, the existing permittee is liable for compliance with the permit, including the financial assurance requirements. When the transfer has been approved, the department shall return to the transferring permittee any means of proof of financial assurance which the permittee provided to the department and the permittee is released from obligations to comply with the transferred permit.

(c) An application for the transfer of a permit must clearly state in bold letters that the permit may not be transferred without proof of compliance with financial assurance requirements. Until the permit is transferred, the new owner or operator may not operate the facility without the express consent of the permittee.

(d) The department may adopt rules to administer this subsection, including procedural rules and the permit transfer form.

History.—s. 1, ch. 74-342; s. 3, ch. 78-387; s. 14, ch. 82-101; s. 63, ch. 83-218; s. 33, ch. 83-310; s. 32, ch. 84-338; s. 1, ch. 85-269; s. 1, ch. 85-334; s. 13, ch. 88-130; s. 1, ch. 91-284; s. 1, ch. 91-301; s. 1, ch. 92-346; s. 17, ch. 93-207; s. 82, ch. 93-213; s. 397, ch. 94-356; s. 4, ch. 96-284; s. 2, ch. 96-381; s. 2, ch. 98-316; s. 25, ch. 2000-197; s. 21, ch. 2000-211; s. 2, ch. 2001-224; s. 6, ch. 2002-291; s. 18, ch. 2002-295; s. 12, ch. 2007-184; s. 107, ch. 2008-4; s. 9, ch. 2010-143; s. 47, ch. 2010-205; s. 17, ch. 2012-205.



403.7071 - Management of storm-generated debris.

403.7071 Management of storm-generated debris.—Solid waste generated as a result of a storm event that is the subject of an emergency order issued by the department may be managed as follows:

(1) Recycling and reuse of storm-generated vegetative debris is encouraged to the greatest extent practicable. Such recycling and reuse must be conducted in accordance with applicable department rules and may include, but is not limited to, chipping and grinding of the vegetative debris to be beneficially used as a ground cover or soil amendment, compost, or as a combustible fuel for any applicable commercial or industrial application.

(2) The department may issue field authorizations for staging areas in those counties affected by a storm event. Such staging areas may be used for the temporary storage and management of storm-generated debris, including the chipping, grinding, or burning of vegetative debris. Field authorizations may include specific conditions for the operation and closure of the staging area and must specify the date that closure is required. To the greatest extent possible, staging areas may not be located in wetlands or other surface waters. The area that is used or affected by a staging area must be fully restored upon cessation of the use of the area.

(3) Storm-generated vegetative debris managed at a staging area may be disposed of in a permitted lined or unlined landfill, a permitted land clearing debris facility, a permitted or certified waste-to-energy facility, or a permitted construction and demolition debris disposal facility. Vegetative debris may also be managed at a permitted waste processing facility or a registered yard trash processing facility.

(4) Construction and demolition debris that is mixed with other storm-generated debris need not be segregated from other solid waste before disposal in a lined landfill. Construction and demolition debris that is source separated or is separated from other hurricane-generated debris at an authorized staging area, or at another area permitted or specifically authorized by the department, may be managed at a permitted construction and demolition debris disposal facility, a Class III landfill, or a recycling facility upon approval by the department of the methods and operational practices used to inspect the waste during segregation.

(5) Unsalvageable refrigerators and freezers containing solid waste, such as rotting food, which may create a sanitary nuisance may be disposed of in a permitted lined landfill; however, chlorofluorocarbons and capacitors must be removed and recycled to the greatest extent practicable.

(6) Local governments or their agents may conduct the burning of storm-generated yard trash, other storm-generated vegetative debris, or untreated wood from construction and demolition debris in air-curtain incinerators without prior notice to the department. Within 10 days after commencing such burning, the local government shall notify the department in writing describing the general nature of the materials burned; the location and method of burning; and the name, address, and telephone number of the representative of the local government to contact concerning the work. The operator of the air-curtain incinerator is subject to any requirement of the Florida Forest Service or of any other agency concerning authorization to conduct open burning. Any person conducting open burning of vegetative debris is also subject to such requirements.

History.—s. 13, ch. 2007-184; s. 20, ch. 2012-7.



403.70715 - Research, development, and demonstration permits.

403.70715 Research, development, and demonstration permits.—

(1) The department may issue a research, development, and demonstration permit to the owner or operator of any solid waste management facility or hazardous waste management facility who proposes to utilize an innovative and experimental solid waste treatment technology or process for which permit standards have not been promulgated. Permits shall:

(a) Provide for construction and operation of the facility for not longer than 3 years, renewable no more than 3 times.

(b) Provide for the receipt and treatment by the facility of only those types and quantities of solid waste which the department deems necessary for purposes of determining the performance capabilities of the technology or process and the effects of such technology or process on human health and the environment.

(c) Include requirements the department deems necessary which may include monitoring, operation, testing, financial responsibility, closure, and remedial action.

(2) The department may apply the criteria set forth in this section in establishing the conditions of each permit without separate establishment of rules implementing such criteria.

(3) For the purpose of expediting review and issuance of permits under this section, the department may, consistent with the protection of human health and the environment, modify or waive permit application and permit issuance requirements, except that there shall be no modification or waiver of regulations regarding financial responsibility or of procedures established regarding public participation.

(4) The department may order an immediate termination of all operations at the facility at any time upon a determination that termination is necessary to protect human health and the environment.

History.—s. 35, ch. 86-186; s. 80, ch. 88-130; s. 20, ch. 2007-184.

Note.—Former s. 403.7221.



403.7072 - Citation of rule.

403.7072 Citation of rule.—In addition to any other provisions within this part or any rules promulgated hereunder, the permitting agency shall, when requesting information for a permit application pursuant to this part or such rules promulgated hereunder, cite a specific rule. If a request for information cannot be accompanied by a rule citation, failure to provide such information cannot be grounds to deny a permit.

History.—s. 8, ch. 79-161.



403.708 - Prohibition; penalty.

403.708 Prohibition; penalty.—

(1) A person may not:

(a) Place or deposit any solid waste in or on the land or waters located within the state except in a manner approved by the department and consistent with applicable approved programs of counties or municipalities. However, this act does not prohibit the disposal of solid waste without a permit as provided in s. 403.707(2).

(b) Burn solid waste except in a manner prescribed by the department and consistent with applicable approved programs of counties or municipalities.

(c) Construct, alter, modify, or operate a solid waste management facility or site without first having obtained from the department any permit required by s. 403.707.

(2) A beverage may not be sold or offered for sale within the state in a beverage container designed and constructed so that the container is opened by detaching a metal ring or tab. As used in this subsection, the term:

(a) “Beverage” means soda water, carbonated natural or mineral water, or other nonalcoholic carbonated drinks; soft drinks, whether or not carbonated; beer, ale, or other malt drink of whatever alcoholic content; or a mixed wine drink or a mixed spirit drink.

(b) “Beverage container” means an airtight container that at the time of sale contains 1 gallon or less of a beverage, or the metric equivalent of 1 gallon or less, and that is composed of metal, plastic, or glass or a combination thereof.

(3) The Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation may impose a fine of not more than $100 on any person currently licensed pursuant to s. 561.14 for each violation of subsection (2). If the violation is of a continuing nature, each day during which such violation occurs constitutes a separate offense and is subject to a separate fine.

(4) The Department of Agriculture and Consumer Services may impose a fine of not more than $100 against any person not currently licensed pursuant to s. 561.14 for each violation of the provisions of subsection (2). If the violation is of a continuing nature, each day during which such violation occurs constitutes a separate offense and is subject to a separate fine.

(5) Fifty percent of each fine collected pursuant to subsections (3) and (4) shall be deposited into the Solid Waste Management Trust Fund. The balance of fines collected pursuant to subsection (3) shall be deposited into the Alcoholic Beverage and Tobacco Trust Fund for the use of the division for inspection and enforcement of this section. The balance of fines collected pursuant to subsection (4) shall be deposited into the General Inspection Trust Fund for the use of the Department of Agriculture and Consumer Services for inspection and enforcement of this section.

(6) The Division of Alcoholic Beverages and Tobacco and the Department of Agriculture and Consumer Services shall coordinate their responsibilities under this section to ensure that inspections and enforcement are accomplished in an efficient, cost-effective manner.

(7) A person may not distribute, sell, or expose for sale in this state any plastic bottle or rigid container intended for single use unless such container has a molded label indicating the plastic resin used to produce the plastic container. The label must appear on or near the bottom of the plastic container product and be clearly visible. This label must consist of a number placed inside a triangle and letters placed below the triangle. The triangle must be equilateral and must be formed by three arrows, and, in the middle of each arrow, there must be a rounded bend that forms one apex of the triangle. The pointer, or arrowhead, of each arrow must be at the midpoint of a side of the triangle, and a short gap must separate each pointer from the base of the adjacent arrow. The three curved arrows that form the triangle must depict a clockwise path around the code number. Plastic bottles of less than 16 ounces, rigid plastic containers of less than 8 ounces, and plastic casings on lead-acid storage batteries are not required to be labeled under this subsection. The numbers and letters must be as follows:

(a) For polyethylene terephthalate, the letters “PETE” and the number 1.

(b) For high-density polyethylene, the letters “HDPE” and the number 2.

(c) For vinyl, the letter “V” and the number 3.

(d) For low-density polyethylene, the letters “LDPE” and the number 4.

(e) For polypropylene, the letters “PP” and the number 5.

(f) For polystyrene, the letters “PS” and the number 6.

(g) For any other, the letters “OTHER” and the number 7.

(8) A person may not distribute, sell, or expose for sale in this state any product packaged in a container or packing material manufactured with fully halogenated chlorofluorocarbons. Producers of containers or packing material manufactured with chlorofluorocarbons are urged to introduce alternative packaging materials that are environmentally compatible.

(9) The packaging of products manufactured or sold in the state may not be controlled by governmental rule, regulation, or ordinance adopted after March 1, 1974, other than as expressly provided in this act.

(10) Violations of this part or rules, regulations, permits, or orders issued thereunder by the department and violations of approved local programs of counties or municipalities or rules, regulations, or orders issued thereunder are punishable by a civil penalty as provided in s. 403.141.

(11) The department or any county or municipality may also seek to enjoin the violation of, or enforce compliance with, this part or any program adopted hereunder as provided in s. 403.131.

(12) A person who knows or should know of the nature of the following types of solid waste may not dispose of such solid waste in landfills:

(a) Lead-acid batteries. Lead-acid batteries also may not be disposed of in any waste-to-energy facility. To encourage proper collection and recycling, all persons who sell lead-acid batteries at retail shall accept used lead-acid batteries as trade-ins for new lead-acid batteries.

(b) Used oil.

(c)1. Yard trash in lined landfills classified by department rule as Class I landfills, unless the Class I landfill uses an active gas-collection system to collect landfill gas generated at the disposal facility and provides or arranges for a beneficial use of the gas. A Class I landfill may also accept yard trash for the purpose of mulching and using the yard trash to provide landfill cover for municipal solid waste disposed at the landfill. The department shall, by rule, develop and adopt a methodology to award recycling credit for the use or disposal of yard trash at a Class I landfill having a gas-collection system that makes beneficial use of the collected landfill gas. A qualifying permitted Class I landfill must obtain a minor permit modification to its operating permit which describes the beneficial use being made of the landfill gas and modifies the facility’s operation plan before receiving yard trash as authorized under this subparagraph. The permittee must certify that gas collection and beneficial use will continue after closure of the disposal facility that is accepting yard trash. If the landfill is located in a county that owns and operates a compost facility, waste-to-energy facility, or biomass facility that sells renewable energy to a public utility and that is authorized to accept yard trash, the department shall provide the county with notice of, and opportunity to comment on, the application for permit modification.

2. Yard trash that is source separated from solid waste may be accepted at a solid waste disposal area if separate yard trash composting facilities are provided and maintained. The department recognizes that incidental amounts of yard trash may be disposed of in Class I landfills. In any enforcement action taken pursuant to this paragraph, the department shall consider the difficulty of removing incidental amounts of yard trash from a mixed solid waste stream. This limited exception applies in all units of local government, including, but not limited to, municipalities, counties, and special districts. However, the exception does not apply to a county that currently operates under a constitutional home rule charter authorized in 1956 in a statewide referendum. The limited exception to the ban on disposing of yard trash in a Class I landfill is not intended to have a material impact on current operations at existing waste-to-energy or biomass facilities.

(d) White goods.

History.—s. 1, ch. 74-342; s. 15, ch. 88-130; s. 18, ch. 93-207; s. 54, ch. 94-218; s. 398, ch. 94-356; s. 6, ch. 96-284; s. 1, ch. 97-23; s. 33, ch. 2000-153; s. 22, ch. 2000-211; s. 87, ch. 2007-5; s. 14, ch. 2007-184; ss. 1, 2, ch. 2010-276; HJR 3-A, 2010 Special Session A.



403.709 - Solid Waste Management Trust Fund; use of waste tire fees.

1403.709 Solid Waste Management Trust Fund; use of waste tire fees.—There is created the Solid Waste Management Trust Fund, to be administered by the department.

(1) From the annual revenues deposited in the trust fund, unless otherwise specified in the General Appropriations Act:

(a) Up to 40 percent shall be used for funding solid waste activities of the department and other state agencies, such as providing technical assistance to local governments and the private sector, performing solid waste regulatory and enforcement functions, preparing solid waste documents, and implementing solid waste education programs.

(b) Up to 4.5 percent shall be used for funding research and training programs relating to solid waste management through the Center for Solid and Hazardous Waste Management and other organizations that can reasonably demonstrate the capability to carry out such projects.

(c) Up to 14 percent shall be used for funding to supplement any other funds provided to the Department of Agriculture and Consumer Services for mosquito control. This distribution shall be annually transferred to the General Inspection Trust Fund in the Department of Agriculture and Consumer Services to be used for mosquito control, especially control of West Nile Virus.

(d) Up to 4.5 percent shall be used for funding to the Department of Transportation for litter prevention and control programs through a certified Keep America Beautiful Affiliate at the local level.

(e) Up to 37 percent shall be used for funding a waste tire abatement program and a solid waste management grant program pursuant to s. 403.7095 for activities relating to recycling and waste reduction, including waste tires requiring final disposal. Of the funding specified in this paragraph, no more than 5 percent of the total may be used for funding the waste tire abatement program.

(2) Notwithstanding subsection (1), a solid waste landfill closure account is established within the Solid Waste Management Trust Fund to provide funding for the closing and long-term care of solid waste management facilities.

(a) The department may use funds from the account to contract with a third party for the closing and long-term care of a solid waste management facility if:

1. The facility has, had, or was not required to obtain a department permit to operate the facility;

2. The permittee, where required by permit or rule, provided proof of financial assurance for closure in the form of an insurance certificate or an alternative form of financial assurance mechanism established pursuant to s. 403.7125;

3. The department has ordered the facility closed or has deemed the facility abandoned;

4. The closure of the facility is accomplished in substantial accordance with a closure plan approved by the department; and

5. The department has sufficient documentation to confirm that the issuer of the insurance policy or alternative form of financial assurance will provide or reimburse the funds required to complete the closing and long-term care of the facility.

(b) The department shall deposit all funds received from the insurer or other parties for reimbursing the costs of closing or long-term care of the facility under this subsection into the solid waste landfill closure account.

(c) If the amount available under the insurance policy or alternative form of financial assurance is insufficient, or is otherwise unavailable, to perform or complete the facility closing or long-term care under this subsection, and the department has used all such funds from the insurance policy or alternative form of financial assurance, the department may use funds from the Solid Waste Management Trust Fund to pay for or reimburse additional expenses needed for performing or completing the approved facility closure or long-term care activities.

(3) The department shall recover to the use of the fund from the site owner or the person responsible for the accumulation of tires at the site, jointly and severally, all sums expended from the fund pursuant to this section to manage tires at an illegal waste tire site, except that the department may decline to pursue such recovery if it finds the amount involved too small or the likelihood of recovery too uncertain. If a court determines that the owner is unable or unwilling to comply with the rules adopted pursuant to this section or s. 403.717, the court may authorize the department to take possession and control of the waste tire site in order to protect the health, safety, and welfare of the community and the environment.

(4) The department may impose a lien on the real property on which the waste tire site is located and the waste tires equal to the estimated cost to bring the tire site into compliance, including attorney’s fees and court costs. Any owner whose property has such a lien imposed may release her or his property from any lien claimed under this subsection by filing with the clerk of the circuit court a cash or surety bond, payable to the department in the amount of the estimated cost of bringing the tire site into compliance with department rules, including attorney’s fees and court costs, or the value of the property after the abatement action is complete, whichever is less. A lien provided by this subsection may not continue for a period longer than 4 years after the abatement action is completed, unless within that period an action to enforce the lien is commenced in a court of competent jurisdiction. The department may take action to enforce the lien in the same manner used for construction liens under part I of chapter 713.

(5) This section does not limit the use of other remedies available to the department.

History.—s. 1, ch. 74-342; s. 17, ch. 88-130; s. 3, ch. 90-332; s. 11, ch. 92-290; s. 20, ch. 93-207; s. 400, ch. 94-356; s. 3, ch. 95-311; s. 18, ch. 95-430; s. 8, ch. 97-94; s. 14, ch. 97-103; s. 7, ch. 2002-291; s. 19, ch. 2002-295; s. 15, ch. 2007-184; s. 10, ch. 2010-143; s. 26, ch. 2013-41; s. 12, ch. 2015-3; s. 5, ch. 2015-8; s. 53, ch. 2015-222; ss. 88, 126, ch. 2016-62; s. 6, ch. 2016-130; s. 1, ch. 2016-174.

1Note.—

A. Section 88, ch. 2016-62, amended former subsection (5) “[i]n order to implement Specific Appropriation 1670 of the 2016-2017 General Appropriations Act.”

B. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 6, ch. 2016-130, and s. 1, ch. 2016-174, added a new subsection (2) using language substantively similar to former subsection (5) as amended by s. 88, ch. 2016-62, and did not include a repeal provision.



403.7095 - Solid waste management grant program.

403.7095 Solid waste management grant program.—

(1) The department shall develop a consolidated grant program for small counties having populations fewer than 110,000, with grants to be distributed equally among eligible counties. Programs to be supported with the small-county consolidated grants include those for the purpose of general solid waste management, litter prevention and control, waste tire abatement, and recycling and education programs.

(2) The department may adopt rules necessary to administer this section, including, but not limited to, rules governing timeframes for submitting grant applications, criteria for prioritizing, matching criteria, maximum grant amounts, and allocation of appropriated funds based upon project and applicant size.

1(3) Notwithstanding any other provision of this section, and for the 2016-2017 fiscal year only, the Department of Environmental Protection shall award the sum of $3 million in grants in the 2016-2017 fiscal year equally to counties having populations of fewer than 110,000 for waste tire and litter prevention, recycling education, and general solid waste programs. This subsection expires July 1, 2017.

History.—s. 18, ch. 88-130; s. 21, ch. 93-207; s. 3, ch. 95-144; ss. 34, 35, ch. 97-153; s. 22, ch. 98-46; s. 17, ch. 98-258; s. 24, ch. 99-228; s. 57, ch. 2000-171; s. 38, ch. 2001-254; s. 8, ch. 2002-2; s. 8, ch. 2002-291; ss. 33, 34, ch. 2002-402; s. 11, ch. 2004-6; s. 16, ch. 2007-184; s. 38, ch. 2008-153; s. 35, ch. 2009-82; s. 17, ch. 2010-4; s. 11, ch. 2010-143; s. 31, ch. 2010-153; s. 37, ch. 2011-47; s. 28, ch. 2012-119; s. 27, ch. 2013-41; s. 35, ch. 2014-53; s. 6, ch. 2015-8; s. 7, ch. 2016-11; ss. 89, 126, ch. 2016-62; s. 2, ch. 2016-174.

1Note.—Section 89, ch. 2016-62, added subsection (6), redesignated by the editors as subsection (3) to conform to deletion of portions of this section by s. 7, ch. 2016-11, and s. 2, ch. 2016-174, “in order to implement Specific Appropriation 1674 of the 2016-2017 General Appropriations Act.”



403.712 - Revenue bonds.

403.712 Revenue bonds.—

(1) Revenue bonds payable from funds which result from the revenues derived from the operation of solid waste management facilities and from any revenues which may be pledged under s. 14, Art. VII of the State Constitution, and s. 403.1834, including, without limiting the generality of the foregoing, any legally available revenues derived from public or private sources, may be issued by the Division of Bond Finance of the State Board of Administration on behalf of the state or any county or municipality in the manner provided by the State Bond Act, ss. 215.57 et seq., except as otherwise provided herein, and the Revenue Bond Act of 1953, as amended, part I, chapter 159. Such bonds shall be issued only to finance the cost of construction or maintenance of solid waste management facilities, which cost may include the acquisition of real property and easements therein for such purposes, and the closure of solid waste landfills.

(2) Upon a determination by the Division of Bond Finance of the State Board of Administration that a public competitive sale is not feasible or that it would not be desirable to award such revenue bonds solely on the basis of the lowest net interest cost bid, the Division of Bond Finance may negotiate the sale of any such revenue bonds after the receipt of one or more proposals, taking into consideration the lowest total cost and such other factors as may be deemed appropriate.

History.—s. 1, ch. 74-342; s. 5, ch. 75-54; s. 19, ch. 88-130; s. 305, ch. 92-279; s. 55, ch. 92-326.



403.7125 - Financial assurance.

403.7125 Financial assurance.—

(1) Every owner or operator of a landfill is jointly and severally liable for the improper operation and closure of the landfill, as provided by law. As used in this section, the term “owner or operator” means any owner of record of any interest in land wherein a landfill is or has been located and any person or corporation that owns a majority interest in any other corporation that is the owner or operator of a landfill.

(2) The owner or operator of a landfill owned or operated by a local or state government or the Federal Government shall establish a fee, or a surcharge on existing fees or other appropriate revenue-producing mechanism, to ensure the availability of financial resources for the proper closure of the landfill. However, the disposal of solid waste by persons on their own property, as described in s. 403.707(2), is exempt from this section.

(a) The revenue-producing mechanism must produce revenue at a rate sufficient to generate funds to meet state and federal landfill closure requirements.

(b) The revenue shall be deposited in an interest-bearing escrow account to be held and administered by the owner or operator. The owner or operator shall file with the department an annual audit of the account. The audit shall be conducted by an independent certified public accountant. Failure to collect or report such revenue, except as allowed in subsection (3), is a noncriminal violation punishable by a fine of not more than $5,000 for each offense. The owner or operator may make expenditures from the account and its accumulated interest only for the purpose of landfill closure and, if such expenditures do not deplete the fund to the detriment of eventual closure, for planning and construction of resource recovery or landfill facilities. Any moneys remaining in the account after paying for proper and complete closure, as determined by the department, shall, if the owner or operator does not operate a landfill, be deposited by the owner or operator into the general fund or the appropriate solid waste fund of the local government of jurisdiction.

(c) The revenue generated under this subsection and any accumulated interest thereon may be applied to the payment of, or pledged as security for, the payment of revenue bonds issued in whole or in part for the purpose of complying with state and federal landfill closure requirements. Such application or pledge may be made directly in the proceedings authorizing such bonds or in an agreement with an insurer of bonds to assure such insurer of additional security therefor.

(d) The provisions of s. 212.055 which relate to raising of revenues for landfill closure or long-term maintenance do not relieve a landfill owner or operator from the obligations of this section.

(e) The owner or operator of any landfill that had established an escrow account in accordance with this section and the conditions of its permit prior to January 1, 2007, may continue to use that escrow account to provide financial assurance for closure of that landfill, even if that landfill is not owned or operated by a local or state government or the Federal Government.

(3) An owner or operator of a landfill owned or operated by a local or state government or by the Federal Government may provide financial assurance to the department in lieu of the requirements of subsection (2). An owner or operator of any other landfill, or any other solid waste management facility designated by department rule, shall provide financial assurance to the department for the closure of the facility. Such financial assurance may include surety bonds, certificates of deposit, securities, letters of credit, or other documents showing that the owner or operator has sufficient financial resources to cover, at a minimum, the costs of complying with applicable closure requirements. The owner or operator shall estimate such costs to the satisfaction of the department.

(4) This section does not repeal, limit, or abrogate any other law authorizing local governments to fix, levy, or charge rates, fees, or charges for the purpose of complying with state and federal landfill closure requirements.

(5) The department shall by rule require that the owner or operator of a solid waste management facility that receives waste after October 9, 1993, and that is required by department rule to undertake corrective actions for violations of water quality standards provide financial assurance for the cost of completing such corrective actions. The same financial assurance mechanisms that are available for closure costs shall be available for costs associated with undertaking corrective actions.

(6) The department shall adopt rules to implement this section.

History.—s. 40, ch. 88-130; s. 70, ch. 91-221; s. 22, ch. 93-207; s. 17, ch. 2007-184; s. 18, ch. 2012-205.



403.713 - Ownership and control of solid waste and recovered materials.

403.713 Ownership and control of solid waste and recovered materials.—

(1) Nothing in this act or in any local act or ordinance shall be construed to limit the free flow of solid waste across municipal or county boundaries provided such solid waste is transported or disposed of pursuant to the provisions of this part. However, any local government that undertakes resource recovery from solid waste pursuant to general law or special act may control the collection and disposal of solid waste, as defined by general law or such special act, which is generated within the territorial boundaries of such local government and other local governments which enter into interlocal agreements for the disposal of solid waste with the local government sponsoring the resource recovery facility.

(2) Any local government which undertakes resource recovery from solid waste pursuant to general law or special act may institute a flow control ordinance for the purpose of ensuring that the resource recovery facility receives an adequate quantity of solid waste from solid waste generated within its jurisdiction. Such authority shall not extend to recovered materials, whether separated at the point of generation or after collection, that are intended to be held for purposes of recycling pursuant to requirements of this part; however, the handling of such materials shall be subject to applicable state and local public health and safety laws.

History.—s. 1, ch. 74-342; s. 1, ch. 83-293; s. 20, ch. 88-130; s. 23, ch. 93-207.



403.714 - Duties of state agencies.

403.714 Duties of state agencies.—

(1) Each state agency, the judicial branch of state government, and the State University System shall:

(a) Establish a program, in cooperation with the department and the Department of Management Services, for the collection of all recyclable materials generated in state offices and institutions throughout the state, including, at a minimum, aluminum, high-grade office paper, and corrugated paper.

(b) Provide procedures for collecting and storing recyclable materials, containers for storing materials, and contractual or other arrangements with buyers of the recyclable materials.

(c) Evaluate the amount of recyclable material recycled and make all necessary modifications to said recycling program to ensure that all recyclable materials are effectively and practicably recycled.

(d) Establish and implement, in cooperation with the department and the Department of Management Services, a solid waste reduction program for materials used in the course of agency operations. The program shall be designed and implemented to achieve the maximum feasible reduction of solid waste generated as a result of agency operations.

(2) The Department of Agriculture and Consumer Services shall investigate the potential markets for composted materials and shall submit its findings to the department for the waste registry informational program administered by the department in order to stimulate absorption of available composted materials into such markets.

(3) All state agencies, including, but not limited to, the Department of Transportation, the department, and the Department of Management Services and local governments, are required to procure compost products when they can be substituted for, and cost no more than, regular soil amendment products, provided the compost products meet all applicable state standards, specifications, and regulations.

(4) The Department of Agriculture and Consumer Services, in consultation with the Department of Transportation and the department, and appropriate trade associations, shall undertake to stimulate the development of sustainable state markets for compost through demonstration projects and other approaches the Department of Agriculture and Consumer Services may develop.

(5)(a) The Department of Education, in cooperation with the State University System and the department, shall develop, distribute, and encourage the use of guidelines for the collection of recyclable materials and for solid waste reduction in the state system of education. At a minimum, the guidelines shall address solid waste generated in administrative offices, classrooms, dormitories, and cafeterias.

(b) In order to orient students and their families to the recycling of waste and to encourage the participation of schools, communities, and families in recycling programs, the school board of each school district in the state shall provide a program of student instruction in the recycling of waste materials. The instruction shall be provided at both the elementary and secondary levels of education.

(c) The Department of Education is directed to develop, from funds appropriated for environmental education, curriculum materials and resource guides for a recycling awareness program for instruction at the elementary, middle, and high school levels.

History.—s. 2, ch. 74-342; s. 85, ch. 79-65; s. 21, ch. 88-130; s. 306, ch. 92-279; s. 55, ch. 92-326; s. 24, ch. 93-207; s. 401, ch. 94-356; s. 40, ch. 99-5; s. 43, ch. 2001-62; s. 8, ch. 2001-279.



403.7145 - Recycling.

403.7145 Recycling.—

(1) The Capitol and the House and Senate office buildings constitute the Capitol recycling area. The Florida House of Representatives, the Florida Senate, and the Office of the Governor, the Secretary of State, and each Cabinet officer who heads a department that occupies office space in the Capitol, shall institute a recycling program for their respective offices in the House and Senate office buildings and the Capitol. Provisions shall be made to collect and sell wastepaper and empty beverage containers generated by employee activities in these offices. The collection and sale of such materials shall be reported to Leon County using the department’s designated reporting format and coordinated with Department of Management Services recycling activities to maximize the efficiency and economy of this program. The Governor, the Speaker of the House of Representatives, the President of the Senate, the Secretary of State, and the Cabinet officers may authorize the use of proceeds from recyclable material sales for employee benefits and other purposes, in order to provide incentives to their respective employees for participation in the recycling program. Such proceeds may also be used to offset any costs of the recycling program. As a demonstration of leading by example, the Capitol Building’s recycling rates shall be posted on the website of the Department of Management Services and shall include the details of the recycling rates for each Department of Management Services pool facility. The Department of Environmental Protection shall post recycling rates of each state-owned facility reported to the Department of Management Services.

(2) Each state agency, the judicial branch of state government, and the State University System shall collect and sell, to the greatest extent practicable, recyclable materials and products used during the operation of facilities and offices and may use the proceeds of the sale of such materials and products for employee benefits and other purposes and thereby provide incentives for employees to participate in the recycling program. Such proceeds may also be used to offset any recycling program costs.

(3) The department shall develop and contract for an innovative recycling pilot project for the Capitol recycling area. The project shall be designed to collect recyclable materials and create a more sustainable recycling system. Components of the project shall be designed to increase convenience, incentivize and measure participation, reduce material volume, and assist in achieving the recycling goals enumerated in s. 403.706.

History.—s. 22, ch. 88-130; s. 307, ch. 92-279; s. 55, ch. 92-326; s. 74, ch. 93-207; s. 37, ch. 2000-258; s. 12, ch. 2010-143.



403.715 - Certification of resource recovery or recycling equipment.

403.715 Certification of resource recovery or recycling equipment.—For purposes of implementing the tax exemption provided by s. 212.08(7)(q), the department shall establish a system for the examination and certification of resource recovery or recycling equipment. Application for certification of equipment shall be submitted to the department on forms prescribed by it which include such pertinent information as the department may require. The department may require appropriate certification by a certified public accountant or professional engineer that the equipment for which this exemption is being sought complies with the exemption criterion set forth in s. 212.08(7)(q). Within 30 days after receipt of an application by the department, a representative of the department may inspect the equipment. Within 30 days after such inspection, the department shall issue a written decision granting or denying certification.

History.—s. 4, ch. 78-329; s. 29, ch. 87-6; s. 23, ch. 88-130; s. 34, ch. 2000-153; s. 6, ch. 2000-228.



403.716 - Training of operators of solid waste management and other facilities.

403.716 Training of operators of solid waste management and other facilities.—

(1) The department shall establish qualifications for, and encourage the development of training programs for, operators of landfills, coordinators of local recycling programs, and operators of other solid waste management facilities.

(2) The department shall work with accredited community colleges, career centers, state universities, and private institutions in developing educational materials, courses of study, and other such information to be made available for persons seeking to be trained as operators of solid waste management facilities.

(3) A person may not perform the duties of an operator of a landfill without first completing an operator training course approved by the department or qualifying as an interim operator in compliance with requirements established by the department by rule. An owner of a landfill may not employ any person to perform the duties of an operator unless such person has completed an approved landfill operator training course or qualified as an interim operator in compliance with requirements established by the department by rule. The department may establish by rule operator training requirements for other solid waste management facilities and facility operators.

(4) The department has authority to adopt minimum standards and other rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section. The department shall ensure the safe, healthy, and lawful operation of solid waste management facilities in this state. The department may establish by rule various classifications for operators to cover the need for differing levels of training required to operate various types of solid waste management facilities due to different operating requirements at such facilities.

(5) For purposes of this section, the term “operator” means any person, including the owner, who is principally engaged in, and is in charge of, the actual operation, supervision, and maintenance of a solid waste management facility and includes the person in charge of a shift or period of operation during any part of the day.

History.—s. 39, ch. 88-130; s. 63, ch. 90-331; s. 93, ch. 91-221; s. 25, ch. 93-207; s. 402, ch. 94-356; s. 15, ch. 97-103; s. 105, ch. 98-200; s. 23, ch. 2000-211; s. 34, ch. 2004-357; s. 18, ch. 2007-184.



403.717 - Waste tire and lead-acid battery requirements.

403.717 Waste tire and lead-acid battery requirements.—

(1) For purposes of this section and ss. 403.718 and 403.7185:

(a) “Department” means the Department of Environmental Protection.

(b) “Motor vehicle” means an automobile, motorcycle, truck, trailer, semitrailer, truck tractor and semitrailer combination, or any other vehicle operated in this state, used to transport persons or property and propelled by power other than muscular power. The term does not include traction engines, road rollers, vehicles that run only upon a track, bicycles, mopeds, or farm tractors and trailers.

(c) “Tire” means a continuous solid or pneumatic rubber covering encircling the wheel of a motor vehicle.

(d) “Waste tire” means a tire that has been removed from a motor vehicle and has not been retreaded or regrooved. The term includes, but is not limited to, used tires and processed tires. The term does not include solid rubber tires and tires that are inseparable from the rim.

(e) “Waste tire collection center” means a site where waste tires are collected from the public prior to being offered for recycling and where fewer than 1,500 tires are kept on the site on any given day.

(f) “Waste tire processing facility” means a site where equipment is used to treat waste tires mechanically, chemically, or thermally so that the resulting material is a marketable product or is suitable for proper disposal. The term includes mobile waste tire processing equipment.

(g) “Waste tire site” means a site at which 1,500 or more waste tires are accumulated.

(h) “Lead-acid battery” means a lead-acid battery designed for use in motor vehicles, vessels, and aircraft, and includes such batteries when sold new as a component part of a motor vehicle, vessel, or aircraft, but not when sold to recycle components.

(i) “Indoor” means within a structure that excludes rain and public access and would control air flows in the event of a fire.

(j) “Processed tire” means a tire that has been treated mechanically, chemically, or thermally so that the resulting material is a marketable product or is suitable for proper disposal.

(k) “Used tire” means a waste tire which has a minimum tread depth of 3/32 inch or greater and is suitable for use on a motor vehicle.

(2) The owner or operator of any waste tire site shall provide the department with information concerning the site’s location, size, and the approximate number of waste tires that are accumulated at the site and shall initiate steps to comply with subsection (3).

(3)(a) A person may not maintain a waste tire site unless such site is:

1. An integral part of the person’s permitted waste tire processing facility; or

2. Used for the storage of waste tires prior to processing and is located at a permitted solid waste management facility.

(b) It is unlawful for any person to dispose of waste tires or processed tires in the state except at a permitted solid waste management facility. Collection or storage of waste tires at a permitted waste tire processing facility or waste tire collection center prior to processing or use does not constitute disposal, provided that the collection and storage complies with rules established by the department.

(c) Whole waste tires may not be deposited in a landfill as a method of ultimate disposal.

(d) A person may not contract with a waste tire collector for the transportation, disposal, or processing of waste tires unless the collector is registered with the department or exempt from requirements provided under this section. Any person who contracts with a waste tire collector for the transportation of more than 25 waste tires per month from a single business location must maintain records for that location and make them available for review by the department or by law enforcement officers, which records must contain the date when the tires were transported, the quantity of tires, the registration number of the collector, and the name of the driver.

(4) The department shall adopt rules to administer this section and s. 403.718. Such rules:

(a) Must provide for the administration or revocation of waste tire processing facility permits, including mobile processor permits;

(b) Must provide for the administration or revocation of waste tire collector registrations, the fee for which may not exceed $50 per vehicle registered annually;

(c) Must provide for the administration or revocation of waste tire collection center permits, the fee for which may not exceed $250 annually;

(d) Must set standards, including financial assurance standards, for waste tire processing facilities and associated waste tire sites, waste tire collection centers, waste tire collectors, and for the storage of waste tires and processed tires, including storage indoors;

(e) May exempt not-for-hire waste tire collectors and processing facilities from financial assurance requirements;

(f) Must authorize the final disposal of waste tires at a permitted solid waste disposal facility provided the tires have been cut into sufficiently small parts to assure their proper disposal; and

(g) Must allow waste tire material that has been cut into sufficiently small parts to be used as daily cover material for a landfill.

(5)(a) The department shall encourage the voluntary establishment of waste tire collection centers at retail tire-selling businesses, waste tire processing facilities, and solid waste disposal facilities, to be open to the public for the deposit of waste tires.

(b) The department may establish an incentives program to encourage individuals to return their waste tires to a waste tire collection center. The incentives may involve the use of discount or prize coupons, prize drawings, promotional giveaways, or other activities the department determines will promote collection, reuse, volume reduction, and proper disposal of waste tires.

(c) The department may contract with a promotion company to administer the incentives program.

History.—s. 41, ch. 88-130; s. 6, ch. 89-171; s. 4, ch. 90-332; s. 120, ch. 91-112; s. 12, ch. 92-290; s. 26, ch. 93-207; s. 403, ch. 94-356; s. 5, ch. 99-215; s. 1, ch. 99-281; s. 9, ch. 2002-291; s. 19, ch. 2007-184.



403.718 - Waste tire fees.

403.718 Waste tire fees.—

(1) For the privilege of engaging in business, a fee for each new motor vehicle tire sold at retail, including those sold to any governmental entity, is imposed on any person engaging in the business of making retail sales of new motor vehicle tires within this state. The fee imposed under this section shall be stated separately on the invoice to the purchaser. Such fee shall be imposed at the rate of $1 for each new tire sold. The fee imposed shall be paid to the Department of Revenue on or before the 20th day of the month following the month in which the sale occurs. For purposes of this section, a motor vehicle tire sold at retail includes such tires when sold as a component part of a motor vehicle. The terms “sold at retail” and “retail sales” do not include the sale of new motor vehicle tires to a person solely for the purpose of resale provided the subsequent retail sale in this state is subject to the fee. This fee does not apply to recapped tires. Such fee shall be subject to all applicable taxes imposed in chapter 212.

(2) The fee imposed by this section shall be reported to the Department of Revenue. The payment shall be accompanied by such form as the Department of Revenue may prescribe. The proceeds of the waste tire fee, less administrative costs, shall be transferred by the Department of Revenue into the Solid Waste Management Trust Fund. For the purposes of this section, “proceeds” of the fee means all funds collected and received by the department hereunder, including interest and penalties on delinquent fees. The amount deducted for the costs of administration must not exceed 3 percent of the total revenues collected hereunder and may include only those costs reasonably attributable to the fee.

(3)(a) The Department of Revenue shall administer, collect, and enforce the fee authorized under this section pursuant to the same procedures used in the administration, collection, and enforcement of the general state sales tax imposed under chapter 212, except as provided in this section. The provisions of this section regarding the authority to audit and make assessments, keeping of books and records, and interest and penalties on delinquent fees apply. The fee shall not be included in the computation of estimated taxes pursuant to s. 212.11 nor shall the dealer’s credit for collecting taxes or fees in s. 212.12 apply to this fee.

(b) The Department of Revenue is authorized to employ persons and incur other expenses for which funds are appropriated by the Legislature. The department is empowered to adopt such rules and shall prescribe and publish such forms as are necessary to effectuate the purposes of this section. The department is authorized to establish audit procedures and to assess delinquent fees.

History.—s. 42, ch. 88-130; s. 7, ch. 89-171; s. 17, ch. 89-324; s. 33, ch. 90-132; s. 121, ch. 91-112; s. 19, ch. 93-233; s. 12, ch. 97-99; s. 35, ch. 2000-153; s. 44, ch. 2001-62; s. 10, ch. 2002-291; s. 1, ch. 2005-174.



403.7185 - Lead-acid battery fees.

403.7185 Lead-acid battery fees.—

(1) For the privilege of engaging in business, a fee for each new or remanufactured lead-acid battery sold at retail, including those sold to any governmental entity, is imposed on any person engaging in the business of making retail sales of lead-acid batteries within this state. Such fee shall be imposed at the rate of $1.50 for each new or remanufactured lead-acid battery sold. However, the fee shall not be imposed on any battery which has previously been taxed pursuant to s. 206.9935(2), provided the person claiming exemption from the tax can document payment of such tax. The fee imposed shall be paid to the Department of Revenue on or before the 20th day of the month following the calendar month in which the sale occurs. The department may authorize a quarterly return under the conditions described in s. 212.11(1)(c). A dealer selling motor vehicles, vessels, or aircraft at retail can purchase lead-acid batteries exempt as a sale for resale by presenting a sales tax resale certificate. However, if a dealer thereafter withdraws any such battery from inventory to put into a new or used motor vehicle, vessel, or aircraft for sale, to use on her or his own motor vehicle, vessel, or aircraft, to give away, or any purpose other than for resale, the dealer will owe the fee at the time the battery is withdrawn from inventory. If the dealer sells the battery at retail, that sale will be subject to the fee. If the dealer sells it to a purchaser who presents her or him a sales tax resale certificate, the dealer will owe no fee. The terms “sold at retail” and “retail sales” do not include the sale of lead-acid batteries to a person solely for the purpose of resale; however, a subsequent retail sale of a new or remanufactured battery in this state is subject to the fee one time. Such fee shall be subject to all applicable taxes imposed in chapter 212. The provisions of s. 212.07(4) shall not apply to the provisions of this section. When a sale of a lead-acid battery, upon which the fee has been paid, is canceled or the battery is returned to the seller, and the sale price, taxes, and fees are refunded in full to the purchaser, the seller may take credit for the fee previously paid. If, instead of refunding the purchase price of the battery, the customer is given a new or remanufactured battery in exchange for the returned battery, the dealer cannot take credit for the fee on the returned battery, but no fee is due on the new or remanufactured battery that is given in exchange. However, no credit shall be taken by the dealer for returns resulting in partial refunds or partial credits on purchase of replacement batteries.

(2) The fee imposed by this section shall be reported to the Department of Revenue. The payment shall be accompanied by such form as the Department of Revenue may prescribe. The proceeds of the lead-acid battery fee, less administrative costs, shall be transferred by the Department of Revenue into the Water Quality Assurance Trust Fund. For the purposes of this section, “proceeds” of the fee shall mean all funds collected and received by the department hereunder, including interest and penalties on delinquent fees. The amount deducted for the costs of administration shall not exceed 3 percent of the total revenues collected hereunder and shall be only those costs reasonably attributable to the fee.

(3)(a) The Department of Revenue shall administer, collect, and enforce the fee authorized under this section pursuant to the same procedures used in the administration, collection, and enforcement of the general state sales tax imposed under chapter 212, except as provided in this section. The provisions of chapter 212 regarding the authority to audit and make assessments, keeping of books and records, and interest and penalties on delinquent fees shall apply. The fee shall not be included in the computation of estimated taxes pursuant to s. 212.11, nor shall the dealer’s credit for collecting taxes or fees in s. 212.12 or the exemptions in chapter 212 apply to this fee.

(b) The Department of Revenue is authorized to employ persons and incur other expenses for which funds are appropriated by the Legislature. The department is empowered to adopt such rules and shall prescribe and publish such forms as may be necessary to effectuate the purposes of this section. The department is authorized to establish audit procedures and to assess delinquent fees.

History.—s. 8, ch. 89-171; s. 34, ch. 90-132; s. 122, ch. 91-112; s. 20, ch. 93-233; s. 13, ch. 97-99; s. 16, ch. 97-103; s. 2, ch. 99-281; s. 2, ch. 2005-174.



403.71851 - Electronic recycling grants.

403.71851 Electronic recycling grants.—The Department of Environmental Protection is authorized to use funds from the Solid Waste Management Trust Fund as grants to Florida-based businesses with 5 or more years’ experience in electronics recycling that recycle electronics such as commercial telephone switching equipment, computers, televisions, computer monitors, and other products that utilize lead-containing cathode ray tubes. This funding shall be used for demonstration projects with one or more counties for countywide comprehensive electronics recycling where that term means recycling that provides service to the private sector, nonprofit organizations, governmental agencies, and the residential sector. This funding may also be used for grants to counties to develop methods to collect and transport electronics to be recycled provided such methods are comprehensive in nature.

History.—s. 2, ch. 99-215; s. 3, ch. 2001-224.



403.71852 - Collection of lead-containing products.

403.71852 Collection of lead-containing products.—The Department of Environmental Protection is directed to work with the Department of Management Services to implement a pilot program to collect lead-containing products, including end-of-life computers and other electronic equipment from state and local agencies. Local governments are encouraged to establish collection and recycling programs for publicly and privately owned lead-containing products, including end-of-life televisions, computers, and other electronic products, through existing recycling and household hazardous-waste-management programs.

History.—s. 3, ch. 99-215.



403.7186 - Environmentally sound management of mercury-containing devices and lamps.

403.7186 Environmentally sound management of mercury-containing devices and lamps.—

(1) DEFINITIONS.—For the purposes of this section, unless the context otherwise requires, the term:

(a) “Department” means the Department of Environmental Protection.

(b) “Mercury-containing device” means any electrical product, or other device, excluding batteries and lamps, that is determined by the department as proven to release mercury into the environment.

(c) “Reclamation facility” means a site where equipment is used to recapture mercury from mercury-containing devices and lamps for the purpose of recycling the mercury. The term does not include those facilities that process mercury-containing devices and lamps that are manufactured at the facility and that have not been sold or distributed.

(d) “Lamp” means any type of high or low pressure lighting device which contains mercury and generates light through the discharge of electricity either directly or through a fluorescing coating. The term lamp includes, but is not limited to, fluorescent lamps, mercury lamps, metal halide lamps, and high pressure sodium lamps. The term excludes mercury-containing lamps used in residential applications and disposed of as part of ordinary household waste.

(e) “Spent mercury-containing lamp” or “spent lamp” means a lamp for which mercury is required for its operation that has been used and removed from service and that is to be discarded.

(2) PROHIBITION ON INCINERATION OR DISPOSAL OF MERCURY-CONTAINING DEVICES.—Mercury-containing devices may not be disposed of or incinerated in any manner prohibited by this section or by the rules of the department promulgated under this section. If the secretary of the department determines that sufficient recycling capacity exists to recycle mercury-containing devices generated in the state, the secretary may, by rule, designate regions of the state in which a person shall not place such a device that was purchased for use or used by a government agency or an industrial or commercial facility in a mixed solid waste stream. A mercury-containing device shall not knowingly be incinerated or disposed of in a landfill.

(3) PROHIBITION ON INCINERATION OF SPENT LAMPS.—Spent mercury-containing lamps shall not knowingly be incinerated in any municipal or other incinerator. This subsection shall not apply to incinerators that are permitted to operate under state or federal hazardous waste regulations.

(4) WASTE MANAGEMENT REQUIREMENT FOR SPENT LAMPS.—

(a) Any person owning or operating an industrial, institutional, or commercial facility in this state or providing outdoor lighting for public places in this state, including streets and highways, that disposes of more than 10 spent lamps per month shall arrange for disposal of such lamps in permitted lined landfills or at appropriately permitted reclamation facilities.

(b) The department may, by rule, designate regions of the state wherein any person owning or operating an industrial, institutional, or commercial facility in such a designated region, or providing lighting for public places in such designated region, including streets and highways, that disposes of more than 10 spent lamps per month shall arrange for disposal of such lamps at appropriately permitted reclamation facilities; provided, however, that before such rule is adopted, the secretary of the department first determines that appropriately permitted reclamation facilities are reasonably available and afford sufficient recycling capacity.

(5) MERCURY RECYCLING PROGRAM FUNDS.—

(a) Moneys received, as provided in this section, shall be deposited into the Solid Waste Management Trust Fund and shall be accounted for separately within the fund, to be used upon appropriation in the following manner:

1. To provide grants to local governments and other public and private entities to develop and operate mercury recycling programs. It is the intent of the Legislature that adequate funding continue to be available for such programs.

2. To fund the research of mercury in the environment by the Governor’s Mercury Task Force.

3. To provide funding for the public service information and other requirements of subsection (7).

4. For administrative costs and other authorized expenses necessary to carry out the responsibilities of this section.

(b) Grants, moneys, or gifts from public or private agencies or entities shall be deposited into the fund and used for activities related to mercury or mercury recycling as specified in paragraph (a).

(6) DEPARTMENT RULES.—The department shall adopt rules to carry out the provisions of this section. Such rules shall:

(a) Provide the criteria and procedures for obtaining a reclamation facility permit, the fee for which may not exceed $2,000 annually.

(b) Set standards for reclamation facilities and associated collection centers and set standards for the storage of mercury-containing devices and spent lamps at collection centers.

(7) PUBLIC SERVICE INFORMATION AND WARNING SIGNS.—As funds become available, the department shall inform the public about the provisions of this section and about the dangers of mercury contamination in game and fish by:

(a) Posting warning signs at contaminated areas and wherever boaters or hunters regularly embark to reach such areas.

(b) Distributing informational materials at tackle shops and other places where fishing and hunting licenses are sold.

(c) Distributing, in primary and secondary schools within the state, informational materials relating to recycling of mercury-containing devices and spent lamps.

(d) Informational materials discussing either the use of mercury in lamps or the provisions of this act concerning reclamation and disposal of spent lamps, including the prohibition on incineration. The materials shall also disclose that the energy efficiency of lamps, compared to other types of lighting, results in reduced emissions of sulfur dioxide, carbon dioxide, and other pollutants, including mercury, from fossil-fuel-fired generating facilities and results in benefits recognized by the state in its Green Lights relamping project.

(8) CIVIL PENALTY.—A person who engages in any act or practice declared in this section to be prohibited or unlawful, or who violates any of the rules of the department promulgated under this section, is liable to the state for any damage caused and for civil penalties in accordance with s. 403.141. The provisions of s. 403.161 are not applicable to this section. The penalty may be waived if the person previously has taken appropriate corrective action to remedy the actual damages, if any, caused by the unlawful act or practice or rule violation. A civil penalty so collected shall accrue to the state and shall be deposited as received into the Solid Waste Management Trust Fund for the purposes specified in paragraph (5)(a).

History.—s. 55, ch. 93-207; s. 404, ch. 94-356; s. 2, ch. 97-98; s. 24, ch. 2000-211.



403.7191 - Toxics in packaging.

403.7191 Toxics in packaging.—

(1) FINDINGS AND INTENT.—The Legislature finds that:

(a) Managing solid waste poses a wide range of hazards to public health and safety and to the environment.

(b) Packaging comprises a significant percentage of total solid waste.

(c) Heavy metals used in packaging contribute to solid waste management problems when present in emissions or ash when packaging waste is incinerated, in leachate when packaging waste is placed in landfills, or in compost when packaging waste is composted.

(d) Based upon available scientific and medical evidence, lead, mercury, cadmium, and hexavalent chromium are of particular concern.

(e) Eliminating or reducing heavy metals in packaging is a necessary first step in reducing the toxicity of packaging waste.

It is the intent of the Legislature to reduce the toxicity of packaging without impeding or discouraging the expanded use of recycled materials in the production of packaging and its components.

(2) DEFINITIONS.—As used in this section:

(a) “Distributor” means any person, firm, or corporation who takes title to goods purchased for resale. The term does not include a person, firm, or corporation that uses packages or packaging components to encase another product.

(b) “Manufacturer” means any person, firm, or corporation who manufactures packages, packaging, or packaging components.

(c) “Package” means any container providing a means of marketing, protecting, or handling a product and includes a unit package, an intermediate package, or a shipping container as defined in ASTM D996. The term includes, but is not limited to, unsealed receptacles such as carrying cases, crates, cups, pails, rigid foil, and other trays, wrappers, and wrapping films, bags, and tubs.

(d) “Packaging component” means any individual assembled part or component of a package, including, but not limited to, any interior or exterior blocking, bracing, cushioning, weatherproofing, exterior strapping, coatings, closures, inks, and labels. Tin-plated steel that meets ASTM specification A-263 shall be considered a single packaging component. “Packaging component” does not include an industrial packaging component intended to protect, secure, close, unitize, and provide pilferage protection for any product destined for commercial use.

(3) PROHIBITIONS; SCHEDULE FOR REMOVAL OF INCIDENTAL AMOUNTS.—Except as provided in subsection (4), a manufacturer or distributor may not sell a package or packaging component, and a manufacturer or distributor of products shall not offer for sale or promotional purposes in this state, any package or any packaging component with a total concentration of lead, cadmium, mercury, and hexavalent chromium that exceeds 100 parts per million by weight (.01 percent).

(4) EXEMPTIONS.—All packages and packaging components shall be subject to the provisions of this section except:

(a) Packages or packaging components manufactured prior to May 12, 1993, with a code indicating the date of manufacture, or a package containing an alcoholic beverage that was bottled before July 1, 1993.

(b) Packages or packaging components to which lead, cadmium, mercury, or hexavalent chromium has been added in the manufacturing, forming, printing, or distribution process in order to comply with health or safety requirements of federal or state law or for which there is no feasible alternative. The manufacturer of a package or a packaging component must petition the department for any exemption from the provisions of this paragraph for a particular package or packaging component based upon either criterion. The department may grant a 2-year exemption if warranted, and may, upon the package or packaging component meeting either criterion of this paragraph, renew the exemption for an additional 2 years. For the purposes of this paragraph, a use for which there is no feasible alternative is one in which the use of the regulated substance is essential for the protection, safe handling, or function of the contents of the package.

(5) CERTIFICATE OF COMPLIANCE.—Each manufacturer or distributor of a package or packaging component shall provide, if required, to the purchaser of such package or packaging component, a certificate of compliance stating that the package or packaging component is in compliance with the provisions of this section. If compliance is achieved under any of the exemptions provided in paragraph (4)(b), the certificate shall state the specific basis upon which the exemption is claimed. The certificate of compliance shall be signed by an authorized official of the manufacturing or distributing company. The manufacturer or distributor shall retain the certificate of compliance for as long as the package or packaging component is in use. A copy of the certificate of compliance shall be kept on file by the manufacturer or distributor of the package or packaging component for at least 3 years from the date of the last sale or distribution by the manufacturer or distributor. Certificates of compliance, or copies thereof, shall be furnished within 60 days to the department upon the department’s request. If the manufacturer or distributor of the package or packaging component reformulates or creates a new package or packaging component, including a reformulation or creation to meet the maximum levels set forth in subsection (3), the manufacturer or distributor shall provide an amended or new certificate of compliance for the reformulated or new package or packaging component.

(6) PUBLIC ACCESS.—Any request by the public for any certificate of compliance from the manufacturer or distributor of a package or packaging component shall:

(a) Be in writing, with a copy provided to the department.

(b) Specify the package or packaging component information requested.

(c) Be responded to by the manufacturer or distributor within 90 days from receipt of the request.

(7) ENFORCEMENT.—It is unlawful for any person to:

(a) Violate any provision of this section or any rule adopted or order issued thereunder by the department.

(b) Tender for sale to a purchaser any package, packaging component, or packaged product in violation of this section or any rule adopted or order issued thereunder.

(c) Furnish a certificate of compliance with respect to any package or packaging component which does not comply with the provisions of subsection (3).

(d) Provide a certificate of compliance that contains false information.

Violations shall be punishable by a civil penalty as provided in s. 403.141.

History.—s. 28, ch. 93-207; s. 41, ch. 99-5; s. 36, ch. 2000-153; s. 25, ch. 2000-211; s. 45, ch. 2001-62; s. 53, ch. 2013-18.



403.7192 - Batteries; requirements for consumer, manufacturers, and sellers; penalties.

403.7192 Batteries; requirements for consumer, manufacturers, and sellers; penalties.—

(1) As used in this section, the term:

(a) “Cell” means a galvanic or voltaic device weighing 25 pounds or less consisting of an enclosed or sealed container containing a positive and negative electrode in which one or both electrodes consist primarily of cadmium or lead and which container contains a gel or liquid starved electrolyte.

(b) “Cell manufacturer” means an entity which manufactures cells in the United States; or imports into the United States cells or units for which no unit management program has been put into effect by the actual manufacturer of the cell or unit.

(c) “Marketer” means any person who manufactures, sells, distributes, assembles, or affixes a brand name or private label or licenses the use of a brand name on a unit or rechargeable product. Marketer does not include a person engaged in the retail sale of a unit or rechargeable product.

(d) “Rechargeable battery” means any small, nonvehicular, rechargeable nickel-cadmium or sealed lead-acid battery, or battery pack containing such a battery, weighing less than 25 pounds and not used for memory backup.

(e) “Unit” means a cell, a rechargeable battery, or a rechargeable product with nonremovable rechargeable batteries.

(f) “Unit management program” means a program or system for the collection, recycling, or disposal of units put in place by a marketer in accordance with this section.

(2)(a) A person may not distribute, sell, or offer for sale in this state an alkaline-manganese or zinc-carbon battery that contains any intentionally introduced mercury and more than 0.0004 percent mercury by weight.

(b) For any alkaline-manganese battery resembling a button or coin in size and shape, the limitation shall be 25 milligrams of mercury.

(c) A person may not distribute, sell, or offer for sale in this state a consumer button dry cell battery containing a mercuric oxide electrode or a product containing such a battery.

(d) The secretary of the department may exempt a specific type of battery from this subsection if there is not a battery that meets those requirements and that reasonably can be substituted for the battery for which the exemption is sought.

(3)(a) A person may not knowingly place in a mixed solid waste stream a dry cell battery that uses a mercuric oxide electrode or a product containing such a battery, and that was purchased for use or used by a consumer or by a government, industrial, communications, or medical facility that is a conditionally exempt small quantity generator of hazardous waste under 40 C.F.R. s. 261.5.

(b) A person may not knowingly place in a mixed solid waste stream a rechargeable battery, or a product containing such a rechargeable battery, which was purchased for use or used by a consumer or by a government, industrial, commercial, communications, or medical facility that is a conditionally exempt small quantity generator of hazardous waste under 40 C.F.R. s. 261.5.

(c) Each government, industrial, commercial, communications, or medical facility shall collect and segregate its batteries to which the prohibitions in paragraphs (a) and (b) apply and send each segregated collection of batteries back to a collection site designated by the manufacturer or distributor in the case of mercuric oxide batteries, to a collection site designated by a marketer or cell manufacturer of rechargeable batteries, or the products powered by nonremovable batteries, or to a facility permitted to dispose of those batteries.

(4) A cell manufacturer or marketer shall not sell or offer for sale in this state any consumer product or nonconsumer product that is powered by a rechargeable battery unless:

(a) In the case of consumer products, the battery can be easily removed by the consumer, or the battery is contained in a battery pack that is separate from the product and can be easily removed from the product.

(b) In the case of nonconsumer products, the battery can be removed or is contained in a battery pack that is separate from the product.

(c) The product or the battery, or the package in the case of a consumer product, is labeled with a recycling symbol and includes, as an indication of the chemical composition of the battery, the term “Cd” for nickel-cadmium batteries or “Pb” for small sealed lead batteries.

(d) The instruction manual for the product or, in the case of a consumer product, the package containing the product states that the sealed lead or nickel-cadmium battery must be recycled or disposed of properly.

(5) The secretary of the department may authorize the sale of a consumer or nonconsumer product that does not comply with paragraphs (4)(a) and (b), if the secretary finds that the design of the product, to comply with the requirements of this subsection, would result in significant danger to public health and safety.

(6) Manufacturers and distributors of mercuric oxide batteries and products containing these batteries and marketers of rechargeable batteries or the products powered by such batteries, excluding those used solely for memory, whose batteries and products are sold and distributed in this state and that are subject to the requirements of subsection (3), must:

(a) Implement a unit management program, other than a local government curbside program and other local government collection system, unless the local government agrees otherwise, through which the discarded batteries or products powered by nonremovable batteries may be returned to designated collection sites and submit this information to the department. The unit management program must be accessible for consumers or local governments collecting batteries or products from consumers, for returning the discarded batteries or products. In addition to other requirements which cell manufacturers have as marketers, cell manufacturers shall accept rechargeable batteries collected in this state. Cell manufacturers shall accept rechargeable batteries returned to them of the same general type, including differing brands, not to exceed the same annual rate as batteries manufactured by them are sold in this state. Cell manufacturers shall have the sole responsibility for reclamation and disposal of rechargeable batteries returned to them.

(b) Clearly inform each purchaser of the prohibition on the disposal in the solid waste stream of these batteries and products powered by nonremovable batteries and of the system for return available to the purchaser for their proper collection, transportation, recycling, or disposal. A telephone number must be provided to each final purchaser of the batteries, or products powered by these batteries, so that the final purchasers can call to get information on returning the discarded batteries or products for recycling or proper disposal. The telephone number must also be provided to the department.

(c) Accept waste batteries or products containing these batteries returned to their designated collection sites as allowed by federal, state, and local laws and regulations.

(d) Ensure that each battery is clearly identifiable as to the type of electrode used in the battery.

(7) Representative organizations of manufacturers shall supply to the department a list of those organization members for whom the association is conducting the unit management program.

(8) Manufacturers and importers of mercuric oxide batteries and cell manufacturers and marketers of rechargeable batteries or products powered by these batteries that do not comply with the requirements in subsection (6) may not sell, distribute, or offer for sale in this state these batteries or products powered by these batteries. Manufacturers or marketers may satisfy the requirements of subsection (6) individually, as part of a representative organization of manufacturers, or by contracting with private or government parties. Any such contractual arrangements may include appointment of agents, allocation of costs and duties, and such indemnifications as the parties deem appropriate.

(9) Any person who violates any provision of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A manufacturer or distributor who violates such provision is subject to a minimum fine of $100 per violation.

(10) In an enforcement action under this section in which the state prevails, the state may recover reasonable administrative expenses, court costs, and attorney’s fees incurred to take the enforcement action, in an amount to be determined by the court.

History.—s. 29, ch. 93-207; s. 42, ch. 99-5; s. 26, ch. 2000-211; s. 46, ch. 2001-62; s. 46, ch. 2004-5.



403.7193 - Environmental representations.

403.7193 Environmental representations.—

(1) Any person who represents in advertising or on the label or container of a consumer product that the consumer product that the person manufactures or distributes is not harmful to, or is beneficial to, the environment through the use of such terms as “environmentally friendly,” “ecologically sound,” “environmentally safe,” “recyclable,” “recycled,” “biodegradable,” “photodegradable,” “ozone friendly,” or any other like term must maintain records documenting and supporting the validity of such representation. The Department of Legal Affairs may request copies of those records at any time. For purposes of this section, a wholesaler or retailer who does not initiate a representation by advertising or by placing the representation on a package has not made the representation. This section does not apply to instructions for recycling on the label or container of a product.

(2) Any person who makes false representations regarding the environment about any consumer product that the person manufactures or distributes commits a misdemeanor of the first degree, punishable by a fine as provided in s. 775.083.

History.—s. 30, ch. 93-207.



403.72 - Identification, listing, and notification.

403.72 Identification, listing, and notification.—

(1) The department shall adopt rules which list hazardous wastes and identify their characteristics and shall establish procedures by which hazardous waste may be identified. The department may consider ignitability, corrosivity, reactiveness, toxicity, infectiousness, radioactivity, mutagenicity, carcinogenicity, teratogenicity, bioaccumulative effect, and persistence and degradability in nature and any other characteristics relevant to each particular waste material.

(2) Any generator or transporter of, or any person who owns or operates a facility that disposes of, stores, or treats, hazardous waste which is identified or listed by rule of the department shall, within 90 days of the effective date of the rule, file a written notification with the department, unless previous notification was given to the United States Environmental Protection Agency pursuant to federal law. The notification shall state the location of the generator, transporter, or facility; shall generally describe the activity engaged in; and shall state the hazardous waste handled. The department shall adopt and make available to the public a notification form for this purpose.

History.—s. 8, ch. 80-302; s. 8, ch. 82-27.



403.721 - Standards, requirements, and procedures for generators and transporters of hazardous waste and owners and operators of hazardous waste facilities.

403.721 Standards, requirements, and procedures for generators and transporters of hazardous waste and owners and operators of hazardous waste facilities.—

(1) Persons who generate or transport hazardous waste, or who own or operate a hazardous waste facility, shall comply with the applicable standards, requirements, and procedures of this act and the rules adopted pursuant to it.

(2) The department shall establish by rule such standards, requirements, and procedures as are needed to protect human health and the environment, which standards, requirements, and procedures shall apply to persons who generate or transport hazardous waste; to persons who own or operate hazardous waste disposal, storage, or treatment facilities; and to hazardous waste disposal facilities. The department may establish standards, requirements, and procedures which may vary based on differences in amounts of, types of, concentrations of, and methods of handling hazardous waste and on differences in the size and location of hazardous waste facilities and which may take into account standards, requirements, and procedures imposed by other laws not in conflict with this act. Solid waste determined to be special wastes by the United States Environmental Protection Agency shall be regulated pursuant to this act consistent with federal regulations for special wastes under Subtitle C of the Resource Conservation and Recovery Act.

(3) The department, with respect to generators of hazardous waste identified or listed pursuant to this act, shall adopt rules governing:

(a) Recordkeeping practices that accurately identify the quantities of such hazardous waste generated, the constituents thereof which are significant in quantity or in potential harm to human health or the environment, and the method of disposal of such wastes;

(b) Labeling practices for any containers used for the disposal, storage, or transport of such hazardous waste which accurately identify such waste;

(c) The use of appropriate containers for such hazardous waste;

(d) The furnishing of information on the general elemental and chemical composition of such hazardous waste to persons transporting, treating, storing, or disposing of such wastes;

(e) The use of a manifest system to assure that all such hazardous waste generated is designated for treatment, storage, or disposal in treatment, storage, or disposal facilities, other than facilities on the premises where the waste is generated, for which a permit has been issued; and

(f) Submission of reports and inspection of manifests to describe the quantities of hazardous waste which are identified or listed pursuant to this act and which have been generated or transported during a particular time period to show their disposition and certification of the generator’s efforts to reduce their amount and toxicity.

(4) The department, with respect to transporters of hazardous waste identified or listed pursuant to this act, shall adopt rules governing:

(a) Liability and financial responsibility for any liability which may be incurred in the transport of hazardous waste;

(b) Recordkeeping concerning the source, transport, and delivery of hazardous waste;

(c) The transportation of hazardous waste, requiring that such waste be properly labeled;

(d) Compliance with the manifest system required in paragraph (3)(e);

(e) The transportation of all such hazardous waste only to the hazardous waste treatment, storage, or disposal facilities designated by the shipper on the manifest form, which facility shall be a facility holding a permit; and

(f) The use of appropriate containers for transporting such hazardous waste.

(5) With respect to any hazardous waste and transporters of hazardous waste, which also meet the definitions and criteria for hazardous materials and transporters of hazardous materials regulated by the Hazardous Materials Transportation Act, 88 Stat. 2156, 49 U.S.C. ss. 1801 et seq., the department shall consider and adopt, as appropriate, rules which are consistent with such act and the rules adopted pursuant thereto.

(6) The department, with respect to owners and operators of hazardous waste disposal, storage, or treatment facilities, and with respect to such facilities, shall adopt rules governing:

(a) The maintenance of records concerning all hazardous wastes which are identified or listed pursuant to this act and which are treated, stored, or disposed of and the manner of treatment, storage, or disposal;

(b) Satisfactory reporting, monitoring, and inspection for compliance with the manifest system required in paragraph (3)(e);

(c) The treatment, storage, or disposal of all hazardous waste received by the facility pursuant to operating methods, techniques, and practices approved by the department;

(d) The location, design, and construction of such hazardous waste treatment, disposal, or storage facilities;

(e) Contingency plans for effective action to minimize unanticipated damage resulting from any accident occurring during the treatment, storage, or disposal of any such hazardous waste;

(f) The maintenance or operation of such facilities and the requirement of such additional qualifications as to ownership, continuity of operation, training for personnel, and financial responsibility as may be necessary or desirable; and

(g) Compliance with s. 403.722.

(h) Corrective action at a hazardous waste facility which shall be taken beyond a facility boundary where necessary to protect human health and the environment, unless the owner or operator demonstrates that despite her or his best efforts she or he was unable to obtain the necessary permission to undertake such action.

(i) Conditions on a permit which require cleanup of releases of hazardous waste and hazardous constituents from any solid waste management unit, regardless of when the waste was placed in the unit.

(j) Groundwater monitoring, unsaturated zone monitoring, and corrective action requirements for land disposal facilities accepting hazardous waste after July 26, 1982.

(k) The prohibition of the land disposal and storage of certain hazardous waste based on the requirements and criteria set forth in s. 201(g)-(j) of the Hazardous and Solid Waste Amendments of 1984, Pub. L. No. 98-616.

(7) The department shall adopt rules governing the production, burning, marketing, sale, and distribution of hazardous waste fuel. The department may provide for exemptions to such rules so long as the exemptions are no less stringent than those provided by federal law or regulation.

History.—s. 8, ch. 80-302; s. 22, ch. 83-310; s. 33, ch. 86-186; s. 66, ch. 90-331; s. 17, ch. 97-103.



403.7211 - Hazardous waste facilities managing hazardous wastes generated offsite; federal facilities managing hazardous waste.

403.7211 Hazardous waste facilities managing hazardous wastes generated offsite; federal facilities managing hazardous waste.—

(1) This section applies to facilities managing hazardous waste generated offsite. This section does not apply to manufacturers, power generators, or other industrial operations that have received or apply for a permit or a modification to a permit from the department for the treatment, storage, or disposal of hazardous waste generated only onsite or from other sites owned or acquired by the permittee. Power generators are electric utilities as defined in s. 403.522 which own or operate facilities necessary for the generation, transmission, or distribution of electric energy; federally qualified facilities under the Public Utility Regulatory Act of 1978, or exempt wholesale generators under the Energy Policy Act of 1992. Notwithstanding the foregoing, this section shall apply to all federal facilities that manage hazardous waste.

(2) The department may not issue any permit under s. 403.722 for the construction, initial operation, or substantial modification of a facility for the disposal, storage, or treatment of hazardous waste generated offsite which is proposed to be located in any of the following locations:

(a) Any area where life-threatening concentrations of hazardous substances could accumulate at any residence or residential subdivision as the result of a catastrophic event at the proposed facility, unless each such residence or residential subdivision is served by at least one arterial road or urban minor arterial road, as determined under the procedures referenced in s. 334.03(10), which provides safe and direct egress by land to an area where such life-threatening concentrations of hazardous substances could not accumulate in a catastrophic event. Egress by any road leading from any residence or residential subdivision to any point located within 1,000 yards of the proposed facility is unsafe for the purposes of this paragraph. In determining whether egress proposed by the applicant is safe and direct, the department shall also consider, at a minimum, the following factors:

1. Natural barriers such as water bodies, and whether any road in the proposed evacuation route is impaired by a natural barrier such as a water body.

2. Potential exposure during egress and potential increases in the duration of exposure.

3. Whether any road in a proposed evacuation route passes in close proximity to the facility.

4. Whether any portion of the evacuation route is inherently directed toward the facility.

(b) Any location within 1,500 yards of any hospital, prison, school, nursing home facility, day care facility, stadium, place of assembled worship, or any other similar site where individuals are routinely confined or assembled in such a manner that reasonable access to immediate evacuation is likely to be unavailable.

(c) Any location within 1,000 yards of any residence.

(d) Any location which is inconsistent with rules adopted by the department under this part.

For the purposes of this subsection, all distances shall be measured from the outer limit of the active hazardous waste management area. “Substantial modification” includes: any physical change in, change in the operations of, or addition to a facility which could increase the potential offsite impact, or risk of impact, from a release at that facility; and any change in permit conditions which is reasonably expected to lead to greater potential impacts or risks of impacts, from a release at that facility. “Substantial modification” does not include a change in operations, structures, or permit conditions which does not substantially increase either the potential impact from, or the risk of, a release. Physical or operational changes to a facility related solely to the management of nonhazardous waste at the facility is not considered a substantial modification. The department shall, by rule, adopt criteria to determine whether a facility has been substantially modified. “Initial operation” means the initial commencement of operations at the facility.

(3) It shall be presumed, for the purposes of paragraph (2)(a) only, that life-threatening concentrations of hazardous substances could accumulate in a catastrophic event in any area within a radius of 3 miles of a hazardous waste transfer, disposal, storage, or treatment facility. This presumption may be rebutted by a demonstration that such life-threatening concentrations could accumulate at a greater distance, or that such life-threatening concentrations could accumulate only at a lesser distance, in light of the composition, quantity, and concentration of hazardous waste proposed to be disposed of, treated, or stored at the proposed facility. This demonstration may be made, at the election of the facility, in the form of the submissions required under Program 3 of the Accidental Release Prevention Program of s. 112(r)(7) of the Clean Air Act.

(4) For the purposes of this section, a concentration of hazardous substances shall be deemed to be life-threatening when the concentration could cause susceptible or sensitive individuals, excluding hypersensitive or hypersusceptible individuals, to experience irreversible or other serious, long-lasting effects or impaired ability to escape.

(5) No person shall construct or operate a transfer facility for the management of hazardous waste unless the facility meets the siting requirements of subsection (2).

(6) This section shall not prohibit the operation of existing transfer facilities that have commenced operation as of the effective date of this section, if the transfer facility is not relocated or if there is no substantial modification in the structure or operation of the facility after the effective date of this section.

History.—s. 1, ch. 98-334; s. 93, ch. 2012-174.



403.7215 - Tax on gross receipts of commercial hazardous waste facilities.

403.7215 Tax on gross receipts of commercial hazardous waste facilities.—

(1) The owner or operator of each privately owned, permitted, commercial hazardous waste transfer, storage, treatment, or disposal facility shall, on or before January 25 of each year, file with the chief fiscal officer of the primary host local government a certified, notarized statement. The statement shall indicate the gross receipts from all charges imposed during the preceding calendar year for the storage, treatment, or disposal of hazardous waste at the facility.

(2) A 3-percent tax is hereby levied on the annual gross receipts of a privately owned, permitted, commercial hazardous waste transfer, storage, treatment, or disposal facility, which tax is payable annually on or before July 1 by the owner of the facility to the primary host local government.

(3) All moneys received by the appropriate local government pursuant to subsection (2) shall be appropriated and used to pay for:

(a) The costs of collecting the tax;

(b) Any local inspection costs incurred by the local government to ensure that the facility is operated pursuant to the provisions of this part and any rule adopted pursuant thereto;

(c) Additional security costs incurred as a result of operating the facility, including monitoring, fire protection, and police protection;

(d) Hazardous waste contingency planning implementation;

(e) Road construction or repair costs for public roads adjacent to and within 1,000 feet of the facility;

(f) Any other cost incurred by the local government as a result of the operation of the facility, if all other costs specified in paragraphs (a)-(e) have been paid; and

(g) Any other purposes relating to environmental protection within the jurisdiction of the local government, including, but not limited to, the establishment of a system for the collection and disposal of household, agricultural and other types of hazardous waste, the protection or improvement of the quality of the air or water, or the acquisition of environmentally sensitive lands, provided all other costs specified in this section have been paid.

(4) The primary host local government is responsible for regulating, controlling, administering, and enforcing the provisions of this section.

History.—s. 17, ch. 83-310; s. 24, ch. 88-130; s. 33, ch. 88-393; s. 1, ch. 89-285; s. 36, ch. 91-305.

Note.—Former s. 203.10.



403.722 - Permits; hazardous waste disposal, storage, and treatment facilities.

403.722 Permits; hazardous waste disposal, storage, and treatment facilities.—

(1) Each person who intends to or is required to construct, modify, operate, or close a hazardous waste disposal, storage, or treatment facility shall obtain a construction permit, operation permit, postclosure permit, clean closure plan approval, or corrective action permit from the department prior to constructing, modifying, operating, or closing the facility. By rule, the department may provide for the issuance of a single permit instead of any two or more hazardous waste facility permits.

(2) Any owner or operator of a hazardous waste facility in operation on the effective date of the department rule listing and identifying hazardous wastes shall file an application for a temporary operation permit within 6 months after the effective date of such rule. The department, upon receipt of a properly completed application, shall identify any department rules that are being violated by the facility and establish a compliance schedule. However, if the department determines that an imminent hazard exists, the department may take any necessary action pursuant to s. 403.726 to abate the hazard. The department shall issue a temporary operation permit to such facility within the time constraints of s. 120.60 upon submission of a properly completed application that is in conformance with this subsection. Temporary operation permits for such facilities shall be issued for up to 3 years only. Upon termination of the temporary operation permit and upon proper application by the facility owner or operator, the department shall issue an operation permit for such existing facilities if the applicant has corrected all of the deficiencies identified in the temporary operation permit and is in compliance with all other rules adopted pursuant to this act.

(3) Applicants shall provide any information that will enable the department to determine that the proposed construction, modification, operation, closure, or corrective action will comply with this act and any applicable rules. In no instance shall any person construct, modify, operate, or close a facility or perform corrective actions at a facility in contravention of the standards, requirements, or criteria for a hazardous waste facility. Authorizations issued under this section may include any permit conditions necessary to achieve compliance with applicable hazardous waste rules and necessary to protect human health and the environment.

(4) The department may require, in an application, submission of information concerning matters specified in s. 403.721(6) as well as information respecting:

(a) Estimates of the composition, quantity, and concentration of any hazardous waste identified or listed under this act or combinations of any such waste and any other solid waste, proposed to be disposed of, treated, transported, or stored and the time, frequency, or rate at which such waste is proposed to be disposed of, treated, transported, or stored; and

(b) The site to which such hazardous waste or the products of treatment of such hazardous waste will be transported and at which it will be disposed of, treated, or stored.

(5) An authorization issued pursuant to this section is not a vested right. The department may revoke or modify any such authorization.

(a) Authorizations may be revoked for failure of the holder to comply with this act, the terms of the authorization, the standards, requirements, or criteria adopted pursuant to this act, or an order of the department; for refusal by the holder to allow lawful inspection; for submission by the holder of false or inaccurate information in the permit application; or if necessary to protect the public health or the environment.

(b) Authorizations may be modified, upon request of the holder, if such modification is not in violation of this act or department rules or if the department finds the modification necessary to enable the facility to remain in compliance with this act and department rules.

(c) An owner or operator of a hazardous waste facility in existence on the effective date of a department rule changing an exemption or listing and identifying the hazardous wastes that require that facility to be permitted who notifies the department pursuant to s. 403.72, and who has applied for a permit pursuant to subsection (2), may continue to operate until issued a temporary operation permit. If such owner or operator intends to or is required to discontinue operation, the temporary operation permit must include final closure conditions.

(6) A hazardous waste facility permit issued pursuant to this section shall satisfy the permit requirements of s. 403.707(1). The permit exemptions provided in s. 403.707(2) do not apply to hazardous waste.

(7) The department may establish application procedures for hazardous waste facilities, which procedures may vary based on differences in amounts, types, and concentrations of hazardous waste and on differences in the size and location of facilities and which procedures may take into account permitting procedures of other laws not in conflict with this act.

(8) For authorizations required by this section, the department may require that a fee be paid and may establish, by rule, a fee schedule based on the degree of hazard and the amount and type of hazardous waste disposed of, stored, or treated at the facility.

(9) It shall not be a requirement for the issuance of a hazardous waste authorization that the facility complies with an adopted local government comprehensive plan, local land use ordinances, zoning ordinances or regulations, or other local ordinances. However, the issuance of such an authorization by the department does not override any local plan, ordinance, or regulation.

(10) Notwithstanding ss. 120.60(1) and 403.815:

(a) The time specified by law for permit review shall be tolled by the request of the department for publication of notice of proposed agency action to issue a permit for a hazardous waste treatment, storage, or disposal facility and shall resume 45 days after receipt by the department of proof of publication. If, within 45 days after publication of the notice of the proposed agency action, the department receives written notice of opposition to the intention of the agency to issue such permit and receives a request for a hearing, the department shall provide for a hearing pursuant to ss. 120.569 and 120.57, if requested by a substantially affected party, or an informal public meeting, if requested by any other person. The failure to request a hearing within 45 days after publication of the notice of the proposed agency action constitutes a waiver of the right to a hearing under ss. 120.569 and 120.57. The permit review time period shall continue to be tolled until the completion of such hearing or meeting and shall resume within 15 days after conclusion of a public hearing held on the application or within 45 days after the recommended order is submitted to the agency and the parties, whichever is later.

(b) Within 60 days after receipt of an application for a hazardous waste facility permit, the department shall examine the application, notify the applicant of any apparent errors or omissions, and request any additional information the department is permitted by law to require. The failure to correct an error or omission or to supply additional information shall not be grounds for denial of the permit unless the department timely notified the applicant within the 60-day period, except that this paragraph does not prevent the department from denying an application if the department does not possess sufficient information to ensure that the facility is in compliance with applicable statutes and rules.

(c) The department shall approve or deny each hazardous waste facility permit within 135 days after receipt of the original application or after receipt of the requested additional information or correction of errors or omissions. However, the failure of the department to approve or deny within the 135-day time period does not result in the automatic approval or denial of the permit and does not prevent the inclusion of specific permit conditions which are necessary to ensure compliance with applicable statutes and rules. If the department fails to approve or deny the permit within the 135-day period, the applicant may petition for a writ of mandamus to compel the department to act consistently with applicable regulatory requirements.

(11) Hazardous waste facility operation permits shall be issued for no more than 5 years.

(12) On the same day of filing with the department of an application for a permit for the construction modification, or operation of a hazardous waste facility, the applicant shall notify each city and county within 1 mile of the facility of the filing of the application and shall publish notice of the filing of the application. The applicant shall publish a second notice of the filing within 14 days after the date of filing. Each notice shall be published in a newspaper of general circulation in the county in which the facility is located or is proposed to be located. Notwithstanding the provisions of chapter 50, for purposes of this section, a “newspaper of general circulation” shall be the newspaper within the county in which the installation or facility is proposed which has the largest daily circulation in that county and has its principal office in that county. If the newspaper with the largest daily circulation has its principal office outside the county, the notice shall appear in both the newspaper with the largest daily circulation in that county, and a newspaper authorized to publish legal notices in that county. The notice shall contain:

(a) The name of the applicant and a brief description of the project and its location.

(b) The location of the application file and when it is available for public inspection.

The notice shall be prepared by the applicant and shall comply with the following format:

Notice of Application

The Department of Environmental Protection announces receipt of an application for a permit from   (name of applicant)   to   (brief description of project)  . This proposed project will be located at   (location)   in   (county)     (city)  .

This application is being processed and is available for public inspection during normal business hours, 8:00 a.m. to 5:00 p.m., Monday through Friday, except legal holidays, at   (name and address of office)  .

(13) A permit for the construction, modification, or operation of a hazardous waste facility which initially was issued under authority of this section, may not be transferred by the permittee to any other entity, except in conformity with the requirements of this subsection.

(a) At least 30 days prior to the sale or legal transfer of a permitted facility, the permittee shall file with the department an application for transfer of the permits on such form as the department shall establish by rule. The form must be completed with the notarized signatures of both the transferring permittee and the proposed permittee.

(b) The department shall approve the transfer of a permit unless it determines that the proposed permittee has not provided reasonable assurances that the proposed permittee has the administrative, technical, and financial capability to properly satisfy the requirements and conditions of the permit, as determined by department rule. The determination shall be limited solely to the ability of the proposed permittee to comply with the conditions of the existing permit, and it shall not concern the adequacy of the permit conditions. If the department proposes to deny the transfer, it shall provide both the transferring permittee and the proposed permittee a written objection to such transfer together with notice of a right to request a proceeding on such determination under chapter 120.

(c) Within 90 days after receiving a properly completed application for transfer of permit, the department shall issue a final determination. The department may toll the time for making a determination on the transfer by notifying both the transferring permittee and the proposed permittee that additional information is required to adequately review the transfer request. Such notification shall be served within 30 days after receipt of an application for transfer of permit, completed pursuant to paragraph (a). However, the failure of the department to approve or deny within the 90-day time period does not result in the automatic approval or denial of the transfer. If the department fails to approve or deny the transfer within the 90-day period, the applicant may petition for a writ of mandamus to compel the department to act consistently with applicable regulatory requirements.

(d) The transferring permittee is encouraged to apply for a permit transfer well in advance of the sale or legal transfer of a permitted facility. However, the transfer or the permit shall not be effective prior to the sale or legal transfer of the facility.

(e) Until the transfer of the permit is approved by the department, the transferring permittee and any other person constructing, operating, or maintaining the permitted facility shall be liable for compliance with the terms of the permit. Nothing in this section shall relieve the transferring permittee of liability for corrective actions that may be required as a result of any violations occurring prior to the legal transfer of the permit.

History.—s. 8, ch. 80-302; s. 2, ch. 82-79; s. 4, ch. 82-122; s. 64, ch. 83-218; s. 24, ch. 83-310; s. 34, ch. 86-186; s. 19, ch. 88-393; s. 2, ch. 91-284; s. 2, ch. 91-301; s. 408, ch. 94-356; s. 157, ch. 96-410; s. 44, ch. 99-5; s. 7, ch. 2000-304; s. 6, ch. 2003-173; s. 21, ch. 2007-184.



403.7222 - Prohibition of hazardous waste landfills.

403.7222 Prohibition of hazardous waste landfills.—

(1) As used in this section, the term “hazardous waste landfill” means a disposal facility or part of a facility at which hazardous waste that has not undergone treatment is placed in or on land, including an injection well, which is not a land treatment facility. However, hazardous waste may not be disposed of through an injection well or other subsurface method of disposal, which is defined as a Class IV well in 40 C.F.R. s. 144.6(d), except those Class I wells permitted for hazardous waste disposal as of January 1, 1992. The department shall annually review the operations of any such Class I well permitted as of January 1, 1992, and prepare a report analyzing any impact on groundwater systems. This section may not be construed to refer to the products of membrane technology, including reverse osmosis, for the production of potable water where disposal is through a Class I well as defined in 40 C.F.R. s. 144.6(a), or to refer to remedial or corrective action activities conducted in accordance with 40 C.F.R. s. 144.13.

(2) The Legislature declares that, due to the permeability of the soil and high water table in Florida, future hazardous waste landfills are prohibited. Therefore, the department may not issue a permit pursuant to s. 403.722 for a newly constructed hazardous waste landfill. However, if by executive order the Governor declares a hazardous waste management emergency, the department may issue a permit for a temporary hazardous waste landfill. Any such landfill shall be used only until such time as an appropriate alternative method of disposal can be derived and implemented. Such a permit may not be issued for a period exceeding 6 months without a further declaration of the Governor. A Class IV injection well, as defined in 40 C.F.R. s. 144.6(d), may not be permitted for construction or operation under this section.

(3) This section does not prohibit the department from banning the disposal of hazardous waste in other types of waste management units in a manner consistent with federal requirements, except as provided under s. 403.804(2).

(4) This section does not apply to a disposal facility or part of a facility that accepts fly ash, bottom ash, boiler slag, or flue-gas emission control materials from the operation of a fossil fuel-fired electric or steam generation facility, from a clean coal or other innovative technology process at a fossil fuel-fired electric or steam generation facility, or from any combination thereof.

History.—s. 38, ch. 83-310; s. 36, ch. 86-186; s. 5, ch. 89-285; s. 64, ch. 90-331; s. 1, ch. 93-91; s. 409, ch. 94-356; s. 2, ch. 2013-68.



403.7223 - Waste elimination and reduction assistance program.

403.7223 Waste elimination and reduction assistance program.—

(1) The Legislature finds that the reduction of the volume and toxicity of hazardous waste generated in the state is the most environmentally, economically, and technically efficient method of protecting the public health and the environment from the improper management of hazardous waste.

(2) The department shall establish a waste reduction and elimination assistance program designed to assist all persons in reducing the amount and toxicity of the hazardous waste generated in the state to the maximum extent possible. The waste reduction assistance program may include, but not be limited to:

(a) The establishment of a waste reduction clearinghouse of all available information concerning waste reduction, waste minimization, recycling programs, economic and energy savings, and production and environmental improvements;

(b) Assistance in transferring information concerning waste reduction technologies through workshops, conferences, and handbooks;

(c) Cooperation with university programs to develop waste reduction curricula and training;

(d) Onsite technical assistance for hazardous waste generators; and

(e) Researching and recommending incentive programs for innovative waste management and reduction programs.

History.—s. 6, ch. 88-393.



403.7225 - Local hazardous waste management assessments.

403.7225 Local hazardous waste management assessments.—

(1) The Legislature recognizes that there is a need for identifying the amount, type, sources, and management of hazardous waste generated by small quantity generators in the state. There is also a need for facilitating responsible waste storage, transportation, volume reduction, recycling treatment, disposal, and the introduction of waste reduction opportunities to small quantity generators of hazardous waste. Responsible management of these wastes is imperative in order to protect the public health, safety, and welfare and the environment.

(2) The department shall establish guidelines for local hazardous waste management assessments and shall specify a standard format. The local hazardous waste management assessments shall include, but not be limited to, the identification of the following:

(a) All small quantity generators of hazardous waste within a county as defined pursuant to federal regulations under 40 C.F.R. s. 260.10.

(b) The types and quantities of hazardous waste generated by small quantity generators within a county.

(c) Current hazardous waste management practices of small quantity generators within a county.

(d) Effective waste management practices for small quantity generators of hazardous waste.

(3) Each county or regional planning council shall coordinate the local hazardous waste management assessments within its jurisdiction according to guidelines established under s. 403.7226. If a county declines to perform the local hazardous waste management assessment, the county shall make arrangements with its regional planning council to perform the assessment.

(4) County-designated areas under the original assessments in which hazardous waste storage facilities have been located are recognized by the Legislature. However, this section does not prohibit a county from amending its comprehensive plan to designate other areas for this purpose, nor does this section prohibit construction of a facility on any other locally approved or state-approved site.

(5) No county may amend its comprehensive plan or undertake rezoning actions in order to prevent areas designated pursuant to subsection (4) from being used as hazardous waste storage facilities.

(6) Unless performed by the county pursuant to subsection (3), the regional planning councils shall upon successful arrangements with a county:

(a) Perform local hazardous waste management assessments;

(b) Provide any technical expertise needed by the counties in developing the assessments.

(7) The selection of a regional storage facility site during the original assessment will not preclude the siting of a storage facility at some other site which is locally or state approved.

(8) The department shall assemble the data collected from the local hazardous waste management assessments and determine if the needs of small quantity generators of hazardous waste will be met by in-state commercial hazardous waste facilities or if additional storage, treatment, or disposal facilities are needed in the state and which regions have the greatest need.

(9) Storage facility area selections, or regional storage facility site selections from the original assessments shall not prevent siting of storage or treatment facilities in any area of the state.

(10) Except as provided in this part, no local government law, ordinance, or rule pertaining to the subject of hazardous waste regulation may be more stringent than department rules adopted under the authority of this chapter.

(11) Local hazardous waste management assessments shall be renewed every 5 years, based on the schedule determined by the department. More frequent assessments shall not be required by the state. However, at their option, counties may update such assessments at more frequent intervals. The assessment rolls shall be brought up to date annually before the end of the 5-year interval by including the applicable names from department sources, occupational licenses, building permits, and from not less than one complete survey of the business pages of the county local telephone systems. The roll shall be updated continuously thereafter in the same manner.

(12) The Legislature recognizes the expense incurred by county governments in the proper identification, notification, and verification of small quantity generators of hazardous waste within their jurisdictions. When required to support the local hazardous waste assessments required by this section, the small quantity generator notification and verification program required pursuant to s. 403.7234, and the reporting requirements of s. 403.7236, a county may impose a small quantity generator notification and verification surcharge of up to $50 on the business or occupational license or renewal of any firm that is classified as a small quantity generator of hazardous wastes. A county may contract with or otherwise enter into an agreement with the county tax collector to collect the annual surcharge.

History.—s. 25, ch. 83-310; s. 34, ch. 84-338; s. 3, ch. 85-269; s. 11, ch. 87-374; s. 37, ch. 91-305; s. 40, ch. 93-207.



403.7226 - Technical assistance by the department.

403.7226 Technical assistance by the department.—The department shall:

(1) Provide technical assistance to county governments and regional planning councils to ensure consistency in implementing local hazardous waste management assessments as provided in ss. 403.7225, 403.7234, and 403.7236. In order to ensure that each local assessment is properly implemented and that all information gathered during the assessment is uniformly compiled and documented, each county or regional planning council shall contact the department during the preparation of the local assessment to receive technical assistance. Each county or regional planning council shall follow guidelines established by the department, and adopted by rule as appropriate, in order to properly implement these assessments.

(2) Identify short-term needs and long-term needs for hazardous waste management for the state on the basis of the information gathered through the local hazardous waste management assessments and other information from state and federal regulatory agencies and sources. The state needs assessment must be ongoing and must be updated when new data concerning waste generation and waste management technologies become available.

History.—s. 26, ch. 83-310; s. 2, ch. 89-285; s. 41, ch. 93-207; s. 410, ch. 94-356; s. 22, ch. 2007-184.



403.723 - Siting of hazardous waste facilities.

403.723 Siting of hazardous waste facilities.—It is the intent of the Legislature to facilitate siting of proper hazardous waste storage facilities in each region and any additional storage, treatment, or disposal facilities as required. The Legislature recognizes the need for facilitating disposal of waste produced by small generators, reducing the volume of wastes generated in the state, reducing the toxicity of wastes generated in the state, and providing treatment and disposal facilities in the state.

(1) Each county shall complete a hazardous waste management assessment and designate areas within the county at which a hazardous waste storage facility could be constructed to meet a demonstrated need.

(2) After each county designates areas for storage facilities, each regional planning council shall designate one or more sites at which a regional hazardous waste storage or treatment facility could be constructed.

(3) The department, within 30 days of receipt of a complete application for a hazardous waste facility construction or modification permit, shall notify each unit of local government within 3 miles of the proposed facility that a permit application has been received and shall publish a notice in a newspaper of general circulation in the area of the proposed facility that a complete permit application has been received.

(4) Upon request by a person who has applied for a hazardous waste facility permit from the department, the local government having jurisdiction over the proposed site shall, within 90 days of such request, determine whether or not the proposed site is consistent and in compliance with adopted local government comprehensive plans, local land use ordinances, local zoning ordinances or regulations, and other local ordinances in effect at the time a hazardous waste facility construction or modification permit application is made or is an area or site designated for the purpose of such facility according to this act.

(5) If the local government determines within 90 days of the request that construction or modification of the facility does not comply with such plans, ordinances, regulations, or area or site designations pursuant to this act, the person requesting the determination may request a variance from such plans, ordinances, regulations, or designations.

(6) If the variance requested by the applicant is denied by local government or if there is no determination made by local government pursuant to subsection (4) within 90 days of the request, or if there is no action on the variance requested by the applicant within 90 days of the request for the variance, the person requesting such determination or variance may petition the Governor and Cabinet for a variance from the local ordinances, assessments, regulations, plans, or area and site designations.

(7) The Governor and Cabinet shall grant the variance from any local ordinances, assessments, area and site designations, regulations, or plans only if a hazardous waste permit has been issued by the department and if the Governor and Cabinet find, based upon competent substantial evidence that clearly and convincingly establishes, that the facility:

(a) Will not have a significant adverse impact on the environment, including ground and surface water resources, of the region; and

(b) Will not have a significant adverse impact on the economy of the region.

(8) The Governor and Cabinet shall also consider the record of the proceeding before the local government, when determining whether to grant a petition for a variance from local ordinances, regulations, or plans.

(9) The Governor and Cabinet may adopt rules of procedure that govern these proceedings.

History.—s. 8, ch. 80-302; s. 41, ch. 81-167; s. 269, ch. 81-259; s. 43, ch. 83-55; s. 28, ch. 83-310.



403.7234 - Small quantity generator notification and verification program.

403.7234 Small quantity generator notification and verification program.—

(1) Each county shall notify, according to guidelines established under s. 403.7226, each small quantity generator identified on its assessment roll, during the first year of the local hazardous waste management assessment. Annually thereafter, the county shall notify each small quantity generator not notified previously. The notification of small quantity generators shall:

(a) Detail the legal responsibilities of the small quantity generator with regard to proper waste management practices, including penalties for noncompliance.

(b) Include a list of hazardous waste management alternatives and waste reduction opportunities which are available to the small quantity generator.

(2) Alternatively, a county may perform this notification either through the mail or during the annual business licensing of new or existing facilities that potentially may generate hazardous waste.

(3) Counties shall collect information on the types, amounts, and management of waste generated by small quantity generators according to guidelines established under s. 403.7226.

(4) Within 30 days of receipt of a notification, which includes a survey form, a small quantity generator shall disclose its management practices and the types and quantities of waste to the county government. Annually, each county shall verify the management practices of at least 20 percent of its small quantity generators. The procedure for verification used by the county shall be developed as part of the guidance established by the department under s. 403.7226. The department may also regulate the waste management practices of small quantity generators in order to ensure proper management of hazardous waste in a manner consistent with federal requirements, except as provided under s. 403.804(2).

(5) Any small quantity generator who does not comply with the requirements of subsection (4) and who has received a notification and survey in person or through one certified letter from the county is subject to a fine of between $50 and $100 per day for a maximum of 100 days. The county may collect such fines and deposit them in its general revenue fund. Fines collected by the county shall be used to carry out the notification and verification procedure established in this section. If there are excess funds after the notification and verification procedures have been completed, such funds shall be used for hazardous and solid waste management purposes only.

History.—s. 29, ch. 83-310; s. 35, ch. 84-338; s. 37, ch. 86-186; s. 12, ch. 87-374; s. 42, ch. 93-207.



403.7236 - Local government information to be sent to the department.

403.7236 Local government information to be sent to the department.—Each county shall transmit the following information to the department, according to guidelines established under s. 403.7226:

(1) A summary of the information gathered during its local hazardous waste management assessment;

(2) Information gathered from each small quantity generator not notified or verified previously; and

(3) Onsite information gathered from each existing small quantity generator verification.

History.—s. 30, ch. 83-310; s. 4, ch. 85-269; s. 43, ch. 93-207.



403.7238 - Expanded local hazardous waste management programs.

403.7238 Expanded local hazardous waste management programs.—

(1) The Legislature recognizes the need for increased participation by local governments in ensuring that small quantity generators are properly managing their hazardous waste and that waste reduction opportunities are promoted and realized. In order to promote this participation, the department shall establish a grant program on a competitive basis for counties that meet the following criteria:

(a) The county has established a funding mechanism to support its local hazardous waste management assessments and the expanded local hazardous waste management program.

(b) The county has adopted a local ordinance approved by the department that addresses the compliance with and enforcement of the federal and state hazardous waste regulations for small quantity generators.

(c) The county has established a plan that is designed to reduce the generation of hazardous waste and hazardous emissions from local governmental agencies and departments.

(d) The county certifies that it will continue to implement its expanded local hazardous waste management assessment program after the grant assistance ceases.

(2) Grants are authorized to cover startup costs incurred to establish the expanded local hazardous waste management program, including training for personnel, and materials and equipment necessary for education, compliance activities, and program administration. The total costs of administration shall not exceed 10 percent of the county’s grant award.

(3) The maximum amount of a grant for a county establishing an expanded local hazardous waste management program shall be $50,000.

History.—s. 44, ch. 93-207; s. 3, ch. 97-98.



403.724 - Financial responsibility.

403.724 Financial responsibility.—

(1) An owner or operator of a hazardous waste facility, as a prerequisite to the operation, closure, postclosure, or corrective action at a facility in the state, shall guarantee the financial responsibility of such owner or operator for any liability which may be incurred in the operation of the facility and provide that, upon closure, abandonment, or interruption of operation of the facility, all appropriate measures are taken to prevent present and future damage to human health, safety, and welfare; the environment; and private and public property.

(2) Cash, the establishment of a trust fund, surety bonds, a letter of credit, or casualty insurance, a financial test, a corporate guarantee, or a combination thereof, may be used to satisfy the financial responsibility requirement. Any method of financial responsibility used to satisfy this requirement shall be maintained in the amount approved by the department and shall be maintained until the department determines that the waste is no longer a hazard and authorizes cancellation, modification, or liquidation of the financial responsibility.

(3) The amount of financial responsibility required shall be approved by the department upon each issuance, renewal, or modification of a hazardous waste facility authorization. Such factors as inflation rates and changes in operation may be considered when approving financial responsibility for the duration of the authorization. The Office of Insurance Regulation of the Department of Financial Services shall be available to assist the department in making this determination. In approving or modifying the amount of financial responsibility, the department shall consider:

(a) The amount and type of hazardous waste involved;

(b) The probable damage to human health and the environment;

(c) The danger and probable damage to private and public property near the facility;

(d) The probable time that the hazardous waste and facility involved will endanger the public health, safety, and welfare or the environment; and

(e) The probable costs of properly closing the facility and performing corrective action.

(4) The department may adopt rules which establish the procedures and guidelines it will use to approve or modify the amount of financial responsibility.

(5) Hazardous waste facilities shall, within 1 year after the effective date of rules regarding financial responsibility pursuant to this act, establish financial responsibility or have the requirement waived.

(6) By rule, the department may create exemptions from the financial responsibility requirement when, due to the size or magnitude of the operation, waiving the requirement will not conflict with the purposes of the requirement.

(7) A transporter of hazardous waste shall be bonded or insured to guarantee the financial responsibility of such transporter for any liability which may be incurred in the transportation of such hazardous waste and to provide that all appropriate measures are taken to prevent damage to human health, safety, and welfare, to the environment, and to private and public property. Financial guarantees specified in subsection (2) shall be used to satisfy the financial responsibility requirement.

(8)(a) In any case where the owner or operator is in bankruptcy, reorganization, or arrangement pursuant to the Federal Bankruptcy Code or where with reasonable diligence jurisdiction in any state court or any of the federal courts cannot be obtained over an owner or operator likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility must be provided under this section may be asserted directly against the guarantor providing such evidence of financial responsibility. In the case of any action pursuant to this subsection, such guarantor shall be entitled to invoke all rights and defenses which would have been available to the owner or operator if any action had been brought against the owner or operator by the claimant and which would have been available to the guarantor if an action had been brought against the guarantor by the owner or operator. The total liability of any guarantor shall be limited to the aggregate amount which the guarantor has provided as evidence of financial responsibility to the owner or operator under this act.

(b)1. Nothing in this subsection shall be construed to limit any other state or federal statutory, contractual, or common-law liability of a guarantor to its owner or operator, including, but not limited to, the liability of such guarantor for bad faith either in negotiating or in failing to negotiate the settlement of any claim.

2. Nothing in this subsection shall be construed to diminish the liability of any person under s. 107 or s. 111 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, or other applicable law.

History.—s. 8, ch. 80-302; s. 23, ch. 83-310; s. 38, ch. 86-186; s. 65, ch. 90-331; s. 28, ch. 2000-211; s. 430, ch. 2003-261; s. 23, ch. 2007-184.



403.7255 - Placement of signs.

403.7255 Placement of signs.—

(1) Signs must be placed by the owner or operator at any site in the state which is listed or proposed for listing on the Superfund Site List of the United States Environmental Protection Agency or any site identified by the department as a site contaminated by hazardous waste where there is a risk of exposure to the public. This section does not apply to sites reported under ss. 376.3071 and 376.3072. The department shall establish requirements and procedures for the placement of signs, and may do so in rules, permits, orders, or other authorizations. The authorization shall establish the appropriate size for such signs, which size shall be no smaller than 2 feet by 2 feet, and shall provide in clearly legible print appropriate warning language for the waste or other materials at the site and a telephone number that may be called for further information.

(2) Violations of this act are punishable as provided in s. 403.161(4).

(3) The provisions of this act are independent of and cumulative to any other requirements and remedies in this chapter or chapter 376, or any rules promulgated thereunder.

History.—ss. 2, 3, 4, ch. 90-15; s. 412, ch. 94-356; s. 24, ch. 2007-184.



403.726 - Abatement of imminent hazard caused by hazardous substance.

403.726 Abatement of imminent hazard caused by hazardous substance.—

(1) The Legislature finds that hazardous waste which has been improperly generated, transported, disposed of, stored, or treated may pose an imminent hazard to the public health, safety, and welfare and the environment.

(2) The department shall take any action necessary pursuant to s. 403.121 or s. 403.131 to abate or substantially reduce any imminent hazard caused by a hazardous substance, including a spill into the environment of a hazardous substance. The department is authorized to use moneys from the Water Quality Assurance Trust Fund to finance such actions, and such expenditures from the fund shall be recoverable pursuant to s. 376.307.

(3) An imminent hazard exists if any hazardous substance creates an immediate and substantial danger to human health, safety, or welfare or to the environment. The department may institute action in its own name, using the procedures and remedies of s. 403.121 or s. 403.131, to abate an imminent hazard. However, the department is authorized to recover a civil penalty of not more than $25,000 for each day of continued violation. Whenever serious harm to human health, safety, and welfare; the environment; or private or public property may occur prior to completion of an administrative hearing or other formal proceeding which might be initiated to abate the risk of serious harm, the department may obtain, ex parte, an injunction without paying filing and service fees prior to the filing and service of process.

(4) The department may implement the provisions of chapter 386 in its own name whenever a hazardous substance is being generated, transported, disposed of, stored, or treated in violation of those provisions of law.

(5) The department may issue a permit or order requiring prompt abatement of an imminent hazard.

(6) The department may remove or dispose of any hazardous substance which has become an imminent hazard, or take any other emergency action, when the owner or operator of a hazardous waste facility or a generator or transporter of a hazardous substance does not take appropriate action to abate or neutralize the hazard.

(7) Where a hazardous substance is discharged into waters of the state and abatement action is taken pursuant to this section, the department may require that the affected body of water be restored to meet, but not exceed, either the standards established by department rule for that particular body of water or ambient water quality prior to the discharge, whichever is higher. However, under no circumstances would the subject water have to be restored to a more pure state than ambient water quality prior to the discharge.

History.—s. 8, ch. 80-302; s. 36, ch. 84-338; s. 4, ch. 95-144; s. 68, ch. 96-321; s. 38, ch. 2000-153; s. 25, ch. 2007-184.



403.7264 - Amnesty days for purging small quantities of hazardous wastes.

403.7264 Amnesty days for purging small quantities of hazardous wastes.—Amnesty days are authorized by the state for the purpose of purging small quantities of hazardous waste, free of charge, from the possession of homeowners, farmers, schools, state agencies, and small businesses. These entities have no appropriate economically feasible mechanism for disposing of their hazardous wastes at the present time. In order to raise public awareness on this issue, provide an educational process, accommodate those entities which have a need to dispose of small quantities of hazardous waste, and preserve the waters of the state, amnesty days shall be carried out in the following manner:

(1)(a) The department shall administer and supervise amnesty days and shall contract with a department-approved, bonded waste handling company for implementation. The waste collected from the entities named in this section shall be transported out of the state for proper disposal at a federally approved facility.

(b) If a local government has established a local or regional hazardous waste collection center pursuant to s. 403.7265(2) and such center is in operation, the department and the local government may enter into a contract whereby the local government shall administer and supervise amnesty days. If a contract is entered into, the department shall provide to the local government, from funds appropriated to the department for amnesty days, an amount of money as determined by the department that is equal to the amount of money that would have been spent by the department to administer and supervise amnesty days in the local government’s area. A local government that wishes to administer and supervise amnesty days shall notify the department at least 30 days prior to the beginning of the state fiscal year during which the amnesty days are scheduled to be held in the local government’s area.

(2) The department shall establish maximum amounts of hazardous waste to be accepted from any one entity during amnesty days. Amnesty days shall continue, at no cost to participants reporting with less than 100 pounds of hazardous waste, until funds appropriated by the Legislature for this purpose have been exhausted.

(3) Local governments are required to participate in the program by selecting a highly visible site for amnesty days, publicizing the event, and sending a representative to work at amnesty days activities when they occur.

(4) Amnesty days shall be funded on a continuing basis, as needed, from the Water Quality Assurance Trust Fund. The department is authorized to use up to 5 percent of the funds appropriated for amnesty days for administrative costs and up to 5 percent of such funds for public education related to amnesty days.

History.—s. 34, ch. 83-310; s. 37, ch. 84-338; s. 39, ch. 86-186; s. 7, ch. 88-393; s. 413, ch. 94-356; s. 51, ch. 2009-21; s. 26, ch. 2015-30.



403.7265 - Local hazardous waste collection program.

403.7265 Local hazardous waste collection program.—

(1) The Legislature recognizes the need for local governments to establish local hazardous waste management programs and local collection centers throughout the state. Local hazardous waste management programs are to educate and assist small businesses and households in properly managing the hazardous waste they generate. Local collection centers are to serve a purpose similar to the collection locations used in the amnesty days program described in s. 403.7264. Such collection centers are to be operated to provide a service to homeowners, farmers, and conditionally exempt small quantity generators to encourage proper hazardous waste management. Local collection centers will allow local governments the opportunity to provide a location for collection and temporary storage of small quantities of hazardous waste. A private hazardous waste management company should be responsible for collecting the waste within 90 days for transfer to a permitted recycling, disposal, or treatment facility. In time, local collection centers are to become privately operated businesses in order to reduce the burden of hazardous waste collection on local government.

(2) For the purposes of this section, the phrase:

(a) “Collection center” means a secured site approved by the department to be used as a base for a hazardous waste collection facility.

(b) “Regional collection center” means a facility permitted by the department for the storage of hazardous wastes.

(3) The department shall establish a grant program for local governments that desire to provide a local or regional hazardous waste collection center. Grants shall be authorized to cover collection center costs associated with capital outlay for preparing a facility or site to safely serve as a collection center and to cover costs of administration, public awareness, and local amnesty days programs. The total cost for administration and public awareness may not exceed 10 percent of the grant award. Grants shall be available on a competitive basis to local governments which:

(a) Comply with ss. 403.7225 and 403.7264;

(b) Design a collection center which is approved by the department; and

(c) Provide up to 33 percent of the capital outlay money needed for the facility as matching money.

(4) The maximum amount of a grant for any local government participating in the development of a collection center is $100,000. If a regional collection facility is designed, each participating county is eligible for up to $100,000. The department may use up to 1 percent of the funds appropriated for the local hazardous waste collection center grant program for administrative costs and public education relating to proper hazardous waste management.

(5) The department shall establish a cooperative collection center arrangement grant program enabling a local hazardous waste collection center grantee to receive a financial incentive for hosting an amnesty days program in a neighboring county that is currently unable to establish a permanent collection center, but desires a local hazardous waste collection. The grant may reimburse up to 75 percent of the neighboring county’s amnesty days. Grants shall be available, on a competitive basis, to local governments that:

(a) Have established operational hazardous waste collection centers and are willing to assume a host role, similar to that of the state in the amnesty days program described in s. 403.7264, in organizing a local hazardous waste collection in the neighboring county.

(b) Enter into, and jointly submit, an interlocal agreement outlining department-established duties for both the host local government and neighboring county.

(6) The maximum amount for the cooperative collection center arrangement grant is $35,000, with a maximum amnesty days reimbursement of $25,000, and a limit of $10,000 for the host local government. The host local government may receive up to $10,000 per cooperative collection center arrangement in addition to its maximum local hazardous waste collection center grant.

(7) The department may establish an additional local project grant program enabling a local hazardous waste collection center grantee to receive funding for unique projects that improve the collection and lower the incidence of improper management of conditionally exempt or household hazardous waste. Eligible local governments may receive up to $50,000 in grant funds for these unique and innovative projects, provided they match 25 percent of the grant amount. If the department finds that the project has statewide applicability and immediate benefits to other local hazardous waste collection programs in the state, matching funds are not required. This grant will not count toward the $100,000 maximum grant amount for development of a collection center.

(8) The department may use grant funds authorized under this section to assist local governments in carrying out the responsibilities and programs specified in ss. 403.7225, 403.7226, 403.7234, 403.7236, and 403.7238.

History.—s. 9, ch. 85-269; s. 40, ch. 86-186; s. 13, ch. 87-374; s. 8, ch. 88-393; s. 45, ch. 93-207; s. 29, ch. 2000-211; s. 26, ch. 2007-184.



403.727 - Violations; defenses, penalties, and remedies.

403.727 Violations; defenses, penalties, and remedies.—

(1) It is unlawful for any hazardous waste generator, transporter, or facility owner or operator to:

(a) Fail to comply with the provisions of this act or departmental rules or orders;

(b) Operate without a valid permit;

(c) Fail to comply with a permit;

(d) Cause, authorize, create, suffer, or allow an imminent hazard to occur or continue;

(e) Knowingly make any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained pursuant to the provisions of this act;

(f) Fail to notify the department pursuant to s. 403.72(2); or

(g) Refuse lawful inspection.

(2) In addition to the “imminent hazard” provision, ss. 403.121 and 403.131 are available to the department to abate violations of this act.

(3) Violations of the provisions of this act are punishable as follows:

(a) Any person who violates the provisions of this act, the rules or orders of the department, or the conditions of a permit is liable to the state for any damages specified in s. 403.141 and for a civil penalty of not more than $50,000 for each day of continued violation, except as otherwise provided herein. The department may revoke any permit issued to the violator. In any action by the department against a small hazardous waste generator for the improper disposal of hazardous wastes, a rebuttable presumption of improper disposal shall be created if the generator was notified pursuant to s. 403.7234; the generator shall then have the burden of proving that the disposal was proper. If the generator was not so notified, the burden of proving improper disposal shall be placed upon the department.

(b) Any person who knowingly or by exhibiting reckless indifference or gross careless disregard for human health:

1. Transports or causes to be transported any hazardous waste, as defined in s. 403.703, to a facility which does not have a permit when such a permit is required under s. 403.707 or s. 403.722;

2. Disposes of, treats, or stores hazardous waste:

a. At any place but a hazardous waste facility which has a current and valid permit pursuant to s. 403.722;

b. In knowing violation of any material condition or requirement of such permit if such violation has a substantial likelihood of endangering human health, animal or plant life, or property; or

c. In knowing violation of any material condition or requirement of any applicable rule or standard if such violation has a substantial likelihood of endangering human health, animal or plant life, or property;

3. Makes any false statement or representation or knowingly omits material information in any hazardous waste application, label, manifest, record, report, permit, or other document required by this act;

4. Generates, stores, treats, transports, disposes of, or otherwise handles any hazardous waste and who knowingly destroys, alters, conceals, or fails to file any record, application, manifest, report, or other document required to be maintained or filed for purposes of compliance with this act; or

5. Transports without a manifest, or causes to be transported without a manifest, any hazardous waste required by rules adopted by the department to be accompanied by a manifest

is, upon conviction, guilty of a felony of the third degree, punishable for the first such conviction by a fine of not more than $50,000 for each day of violation or imprisonment not to exceed 5 years, or both, and for any subsequent conviction by a fine of not more than $100,000 per day of violation or imprisonment of not more than 10 years, or both.

(4) In addition to any other liability under this chapter, and subject only to the defenses set forth in subsections (5), (6), (7), and (8):

(a) The owner and operator of a facility;

(b) Any person who at the time of disposal of any hazardous substance owned or operated any facility at which such hazardous substance was disposed of;

(c) Any person who, by contract, agreement, or otherwise, arranged for disposal or treatment, or arranged with a transporter for transport for disposal or treatment, of hazardous substances owned or possessed by such person or by any other party or entity at any facility owned or operated by another party or entity and containing such hazardous substances; and

(d) Any person who accepts or has accepted any hazardous substances for transport to disposal or treatment facilities or sites selected by such person,

is liable for all costs of removal or remedial action incurred by the department under this section and damages for injury to, destruction of, or loss of natural resources, including the reasonable costs of assessing such injury, destruction, or loss resulting from the release or threatened release of a hazardous substance as defined in the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, Pub. L. No. 96-510.

(5) The following defenses are available to a person alleged to be in violation of this act, who shall plead and prove that the alleged violation was solely the result of any of the following or combination of the following:

(a) An act of war.

(b) An act of government, either state, federal, or local, unless the person claiming the defense is a governmental body, in which case this defense is available only by acts of other governmental bodies.

(c) An act of God, which means only an unforeseeable act exclusively occasioned by the violence of nature without the interference of any human agency.

(d) An act or omission of a third party other than an employee or agent of the defendant or other than one whose act or omission occurs in connection with a contractual relationship existing, directly or indirectly, with the defendant, except when the sole contractual arrangement arises from a published tariff and acceptance for carriage by a common carrier by rail, if the defendant establishes by a preponderance of the evidence that:

1. The defendant exercised due care with respect to the hazardous waste concerned, taking into consideration the characteristics of such biomedical or hazardous waste, in light of all relevant facts and circumstances; and

2. The defendant took precautions against foreseeable acts or omissions of any such third party and against the consequences that could foreseeably result from such acts or omissions.

(6) A generator or transporter of hazardous wastes who has complied with this act and with the applicable rules adopted under this act and who has contracted for the disposal of hazardous wastes with a licensed hazardous waste disposal or processing facility is relieved from liability for those wastes upon receipt of a certificate of disposal from the disposal or processing facility.

(7) A generator of hazardous waste who has complied with this act and with the applicable rules under this act and who has contracted for the transportation of hazardous waste to a licensed hazardous waste facility is relieved of liability to the extent that such liability is covered by the insurance or bond of the transporter obtained pursuant to this act.

(8) In order to promote the reuse and recycling of recovered materials and to remove potential impediments to recycling, notwithstanding s. 376.308 and this section, a person who sells, transfers, or arranges for the transfer of recycled and recovered materials to a facility owned or operated by another person for the purpose of reclamation, recycling, manufacturing, or reuse of such materials is relieved from liability for hazardous substances released or threatened to be released from the receiving facility. This relief from liability does not apply if the person fails to exercise reasonable care with respect to the management and handling of the recycled and recovered materials, or if the arrangement for reclamation, recycling, manufacturing, or reuse of such materials was not reasonably expected to be legitimate based on information generally available to the person at the time of the arrangement. For the purpose of this subsection, the term “recycled and recovered materials” means scrap paper; scrap plastic; scrap glass; scrap textiles; scrap rubber, other than whole tires; scrap metal; or spent lead-acid or nickel-cadmium batteries or other spent batteries. The term includes minor amounts of material incident to or adhering to the scrap material as a result of its normal and customary use before becoming scrap. The term does not include hazardous waste. This subsection applies to causes of action accruing on or after July 1, 2015, and applies retroactively to causes of action accruing before July 1, 2015, for which a lawsuit has not been filed.

(9) A party liable for a violation of this section shall have a right to contribution from other parties identified in subsection (4) as liable for the pollution conditions.

History.—s. 8, ch. 80-302; s. 10, ch. 82-27; s. 35, ch. 83-310; s. 38, ch. 84-338; s. 41, ch. 86-186; s. 3, ch. 89-143; s. 4, ch. 90-82; s. 52, ch. 93-207; s. 414, ch. 94-356; s. 5, ch. 96-284; s. 69, ch. 96-321; s. 4, ch. 2001-258; s. 1, ch. 2015-150.



403.728 - Qualifications of operation personnel of hazardous waste facilities.

403.728 Qualifications of operation personnel of hazardous waste facilities.—The owner and operator of a hazardous waste facility shall employ persons who are adequately trained, or who are registered in a training program, to operate and maintain a hazardous waste facility. The department may develop and conduct onsite or classroom training programs for persons who operate or maintain hazardous waste facilities. The department may do so through its employees or by contract. The program may include training in personal and public safety, emergency measures, properties of the waste, and such other items as the department deems necessary.

History.—s. 8, ch. 80-302.



403.73 - Trade secrets; confidentiality.

403.73 Trade secrets; confidentiality.—

(1) Records, reports, or information obtained from any person under this part, unless otherwise provided by law, must be available to the public, except upon a showing satisfactory to the department by the person from whom the records, reports, or information is obtained that such records, reports, or information, or a particular part thereof, contains trade secrets as defined in s. 812.081. Such trade secrets are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. The person submitting such trade secret information to the department must request that it be kept confidential and must inform the department of the basis for the claim of trade secret. The department shall, subject to notice and opportunity for hearing, determine whether the information, or portions thereof, claimed to be a trade secret is or is not a trade secret. Such trade secrets may be disclosed, however, to authorized representatives of the department or, pursuant to request, to other governmental entities in order for them to properly perform their duties, or when relevant in any proceeding under this part. Authorized representatives and other governmental entities receiving such trade secret information shall retain its confidentiality. Those involved in any proceeding under this part, including an administrative law judge, a hearing officer, or a judge or justice, shall retain the confidentiality of any trade secret information revealed at such proceeding.

(2) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 8, ch. 80-302; s. 3, ch. 90-74; s. 5, ch. 95-366; s. 243, ch. 96-406; s. 158, ch. 96-410; s. 8, ch. 2016-6.



403.74 - Management of hazardous materials by governmental agencies.

403.74 Management of hazardous materials by governmental agencies.—

(1) For the purposes of this section, “hazardous materials” are those substances which are:

(a) Listed as constituents of waste streams F001, F002, F003, F004, and F005 in 40 C.F.R. s. 261.31, or

(b) Listed in 40 C.F.R. s. 261.33, including those substances which are “pesticides” as defined by s. 487.021.

(2) Every local, state, or other governmental agency and every institution of the State University System that disposes of hazardous materials shall:

(a) Notify the department of the type and approximate annual quantity of each hazardous material that is generated.

(b) Notify the department of the management practices used for disposal of its hazardous materials.

(3) Each such agency shall develop written plans for the management of the disposal of hazardous material.

(4) Each such agency shall develop plans for spill prevention control and countermeasures for hazardous materials incidents.

(5) Hazardous materials which are used by governmental agencies in annual quantities of less than 1 kilogram, except for those hazardous materials which are listed because of reactivity, are exempt from this section.

History.—s. 36, ch. 83-310; s. 39, ch. 84-338; s. 56, ch. 85-81; s. 35, ch. 92-115; s. 415, ch. 94-356.

Note.—Former s. 501.118.



403.75 - Definitions relating to used oil.

403.75 Definitions relating to used oil.—As used in ss. 403.75-403.769 and s. 526.01, as amended by chapter 84-338, Laws of Florida, the term:

(1) “Public used oil collection center” means:

(a) Automotive service facilities or governmentally sponsored collection facilities, which in the course of business accept for disposal small quantities of used oil from households; and

(b) Facilities which store used oil in aboveground tanks, which are approved by the department, and which in the course of business accept for disposal small quantities of used oil from households.

(2) “Department” means the Department of Environmental Protection.

(3) “Person” means any individual, private or public corporation, partnership, cooperative, association, estate, political subdivision, or governmental agency or instrumentality.

(4) “Processing” means chemical or physical operations designed to produce from used oil, or to make used oil more amenable for production of, fuel oils, lubricants, or other used oil-derived products. Processing includes, but is not limited to: blending used oil with virgin petroleum products, blending used oils to meet the fuel specifications, filtration, simple distillation, chemical or physical separation and rerefining.

(5) “Recycling” means to prepare used oil for reuse as a petroleum product by rerefining, reclaiming, reprocessing, or other means or to use used oil in a manner that substitutes for a petroleum product made from new oil.

(6) “Rerefining” means the use of refining processes on used oil to produce high-quality base stocks for lubricants or other petroleum products. Rerefining may include distillation, hydrotreating, or treatments employing acid, caustic, solvent, clay, or other chemicals, or other physical treatments.

(7) “Used oil” means any oil which has been refined from crude oil or synthetic oil and, as a result of use, storage, or handling, has become contaminated and unsuitable for its original purpose due to the presence of physical or chemical impurities or loss of original properties.

History.—s. 57, ch. 84-338; s. 25, ch. 88-130; s. 46, ch. 93-207; s. 416, ch. 94-356.



403.751 - Prohibited actions; used oil.

403.751 Prohibited actions; used oil.—

(1)(a) No person may collect, transport, store, recycle, use, or dispose of used oil in any manner which endangers the public health or welfare.

(b) No person may discharge used oil into sewers, drainage systems, septic tanks, surface or ground waters, watercourses, or marine waters.

(c) No person may mix or commingle used oil with solid waste that is to be disposed of in landfills or directly dispose of used oil in landfills in Florida unless approved by the department.

(d) Any person who unknowingly disposes into a landfill any used oil which has not been properly segregated or separated from other solid wastes by the generator is not guilty of a violation under this act.

(e) No person may mix or commingle used oil with hazardous substances that make it unsuitable for recycling or beneficial use.

(2) Used oil shall not be used for road oiling, dust control, weed abatement, or other similar uses that have the potential to release used oil into the environment.

History.—s. 58, ch. 84-338; s. 26, ch. 88-130.



403.753 - Public educational program about collection and recycling of used oil.

403.753 Public educational program about collection and recycling of used oil.—The department shall conduct a public education program to inform the public of the needs for and benefits of collecting and recycling used oil and shall:

(1) Encourage persons who annually sell at retail, in containers for use off the premises, more than 500 gallons of oil to provide the purchasers with information on the locations of collection facilities and information on proper disposal practices.

(2) Establish, maintain, and publicize a used oil information center that disperses materials or information explaining local, state, and federal laws and rules governing used oil and informing the public of places and methods for proper disposal of used oil.

(3) Encourage the voluntary establishment of used oil collection and recycling programs and provide technical assistance to persons who organize such programs.

(4) Encourage the procurement of recycled automotive, industrial, and fuel oils, and oils blended with recycled oils, for all state and local government uses. Recycled oils procured under this section shall meet equipment manufacturer’s specifications. A 5-percent price preference may be given in procuring these recycled products.

History.—s. 59, ch. 84-338; s. 27, ch. 88-130.



403.7531 - Notice by retail dealer.

403.7531 Notice by retail dealer.—A retail dealer who annually sells directly to the public more than 500 gallons of oil in containers for use off-premises shall post in a prominent place the toll-free telephone number the public can call to learn the location of a public used oil collection center.

History.—s. 47, ch. 93-207.



403.754 - Registration of persons transporting, processing, burning, or marketing used oil; fees; reports and records.

403.754 Registration of persons transporting, processing, burning, or marketing used oil; fees; reports and records.—

(1) The following persons shall register annually with the department pursuant to rules of the department on forms prescribed by it:

(a) Used oil transporters and transfer facilities. However, no registration will be issued by the department unless the requirements of s. 403.767 are met.

(b) Used oil processors and rerefiners. However, no registration will be issued by the department unless the requirements of s. 403.769 are met.

(c) Used oil burners.

(d) Used oil fuel marketers.

(2) An electric utility the operations of which generate used oil and which used oil is then reclaimed, recycled, or rerefined by the electric utility for use in its operations is not required to register or report pursuant to this section, but may be subject to other applicable federal or state rules pertaining to used oil processors and rerefiners.

(3) An onsite burner which only burns a specification used oil generated by such burner is not required to register or report pursuant to this section, provided that such burning is done in compliance with any air permits issued by the department, but may be subject to other applicable federal or state rules pertaining to used oil processors and rerefiners.

(4) The department may prescribe a fee for the registration required by this section in an amount which is sufficient to cover the cost of processing applications.

(5) The department shall require each registered person to submit, no later than March 1 of each year, a report which specifies the type and quantity of used oil transported, recycled, burned, or processed during the preceding calendar year.

(6) Each registered person who transports, processes, burns, or recycles used oil shall maintain records which identify at least:

(a) The source of the materials transported or recycled;

(b) The quantity of materials received;

(c) The date of receipt; and

(d) The destination or end use of the materials.

(7) The department shall perform technical studies to sample used oil at facilities of representative used oil transporters and at representative processing facilities to determine the incidence of contamination of used oil with hazardous, toxic, or other harmful substances.

History.—s. 60, ch. 84-338; s. 28, ch. 88-130; s. 48, ch. 93-207.



403.7545 - Regulation of used oil as hazardous waste.

403.7545 Regulation of used oil as hazardous waste.—Nothing in ss. 403.75-403.769 and s. 526.01, as amended by chapter 84-338, Laws of Florida, shall prohibit the department from regulating used oil in a manner consistent with the United States Environmental Protection Agency, or as a hazardous waste in a manner consistent with s. 241 of the Hazardous and Solid Waste Amendments of 1984, Pub. L. No. 98-616.

History.—s. 42, ch. 86-186; s. 29, ch. 88-130; s. 49, ch. 93-207.



403.757 - Coordination with other state agencies.

403.757 Coordination with other state agencies.—

(1) The department shall coordinate its activities and functions under ss. 403.75-403.769 and s. 526.01, as amended by chapter 84-338, Laws of Florida, with the Department of Economic Opportunity and other state agencies to avoid duplication in reporting and information gathering.

(2) The nonprofit corporation established pursuant to s. 946.502 shall examine the feasibility of using used oil to fuel boilers and furnaces of state government buildings.

(3) The Department of Transportation shall examine the feasibility of using recycled oil products in road construction activities.

History.—s. 62, ch. 84-338; s. 30, ch. 88-130; s. 14, ch. 91-113; s. 292, ch. 2011-142.



403.758 - Enforcement and penalty.

403.758 Enforcement and penalty.—

(1) Except as provided in subsection (2), the department may enforce ss. 403.75-403.769 and s. 526.01, as amended by chapter 84-338, Laws of Florida, pursuant to ss. 403.121, 403.131, and 403.161.

(2) Any person who fails to register with the department as required by ss. 403.754 and 526.01, as amended by chapter 84-338, Laws of Florida, is subject to a fine of $300.

History.—s. 63, ch. 84-338; s. 31, ch. 88-130; s. 50, ch. 93-207.



403.759 - Disposition of fees, fines, and penalties.

403.759 Disposition of fees, fines, and penalties.—The proceeds from the registration fees, fines, and penalties imposed by ss. 403.75-403.769 and s. 526.01, as amended by chapter 84-338, Laws of Florida, shall be deposited into the Solid Waste Management Trust Fund for use by the department in implementing the provisions of ss. 403.75-403.769 and s. 526.01, as amended by chapter 84-338, Laws of Florida.

History.—s. 64, ch. 84-338; s. 32, ch. 88-130.



403.760 - Public used oil collection centers.

403.760 Public used oil collection centers.—

(1) The department shall encourage the voluntary establishment of public used oil collection centers and recycling programs and provide technical assistance to persons who organize such programs.

(2) All government agencies, and businesses that change motor oil for the public, are encouraged to serve as public used oil collection centers.

(3) A public used oil collection center must:

(a) Notify the department annually that it is accepting used oil from the public; and

(b) Annually report quantities of used oil collected from the public.

(4) The Department of Agriculture and Consumer Services shall assist the department in inspecting public used oil collection centers.

(5) No person may recover from the owner or operator of a used oil collection center any costs of response actions, as defined in s. 376.301, resulting from a release of either used oil or a hazardous substance or use the authority of ss. 376.307, 376.3071, and 403.724 against the owner or operator of a used oil collection center if such used oil is:

(a) Not mixed with any hazardous substance by the owner or operator of the used oil collection center;

(b) Not knowingly accepted with any hazardous substances contained therein;

(c) Transported from the used oil collection center by a certified transporter pursuant to s. 403.767;

(d) Stored in a used oil collection center that is in compliance with this section; and

(e) In compliance with s. 114(c) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended.

This subsection applies only to that portion of the public used oil collection center used for the collection of used oil and does not apply if the owner or operator is grossly negligent in the operation of the public used oil collection center. Nothing in this section shall affect or modify in any way the obligations or liability of any person under any other provisions of state or federal law, including common law, for injury or damage resulting from a release of used oil or hazardous substances. For the purpose of this section, the owner or operator of a used oil collection center may presume that a quantity of no more than 5 gallons of used oil accepted from any member of the public is not mixed with a hazardous substance, provided that such owner or operator acts in good faith.

History.—s. 33, ch. 88-130; s. 10, ch. 89-188.



403.761 - Incentives program.

403.761 Incentives program.—

(1) The department is authorized to establish an incentives program for individuals who change their own oil to encourage them to return their used oil to a used oil collection center.

(2) The incentives used by the department may involve the use of discount or prize coupons, prize drawings, promotional giveaways, or other activities the department determines will promote collection, reuse, or proper disposal of used oil.

(3) The department may contract with a promotion company to administer the incentives program.

History.—s. 34, ch. 88-130.



403.763 - Grants to local governments.

403.763 Grants to local governments.—

(1) The department shall develop a grants program for local governments to encourage the collection, reuse, and proper disposal of used oil. No grant may be made for any project unless such project is approved by the department.

(2) The department shall consider for grant assistance any local government project that uses one or more of the following programs or any activity that the department feels will reduce the improper disposal and reuse of used oil:

(a) Curbside pickup of used oil containers by a local government or its designee.

(b) Retrofitting of solid waste equipment to promote curbside pickup or disposal of used oil at used oil collection centers designated by the local government.

(c) Establishment of publicly operated used oil collection centers at landfills or other public places.

(d) Providing containers and other materials and supplies that the public can utilize in an environmentally sound manner to store used oil for pickup or return to a used oil collection center.

(e) Providing incentives for the establishment of privately operated public used oil collection centers.

(3) Eligible projects shall be funded according to provisions established by the department. However, in no case shall one grant exceed $25,000.

History.—s. 35, ch. 88-130; s. 22, ch. 2015-4.



403.767 - Certification of used oil transporters.

403.767 Certification of used oil transporters.—

(1) Any person who transports over public highways more than 500 gallons annually of used oil must be a certified transporter. This subsection does not apply to:

(a) Local governments or private solid waste haulers under contract to a local government that transport used oil collected from households to a public used oil collection center.

(b) Persons who transport less than 55 gallons of used oil at one time that is stored in tightly closed containers which are secured in a totally enclosed section of the transport vehicle.

(c) Persons who transport their own used oil, which is generated at their own noncontiguous facilities, to their own central collection facility for storage, processing, or energy recovery. However, such persons shall provide the same proof of liability insurance or other means of financial responsibility for liability which may be incurred in the transport of used oil as provided by certified transporters under subsection (3).

(2) The department shall develop a certification program for transporters of used oil and shall issue, deny, or revoke certifications authorizing the holder to transport used oil. Certification requirements shall help assure that a used oil transporter is familiar with appropriate rules and used oil management procedures.

(3) The department shall adopt rules governing certification, which shall include requirements for the following:

(a) Registration and annual reporting pursuant to s. 403.754.

(b) Evidence of familiarity with applicable state laws and rules governing used oil transportation.

(c) Proof of liability insurance or other means of financial responsibility for any liability which may be incurred in the transport of used oil.

History.—s. 36, ch. 88-130; s. 17, ch. 97-277; s. 30, ch. 2000-211.



403.769 - Permits for used oil processing and rerefining facilities.

403.769 Permits for used oil processing and rerefining facilities.—

(1) Each person who intends to operate, modify, or close a used oil processing facility shall obtain an operation or closure permit from the department prior to operating, modifying, or closing the facility.

(2) The department shall develop a permitting system for used oil processing facilities after reviewing and considering the applicability of the permit system for hazardous waste treatment, storage, or disposal facilities.

(3) Permits shall not be required under this section for the burning of used oil as a fuel, provided:

(a) A valid department air permit is in effect for the facility; and

(b) The facility burns used oil in accordance with applicable United States Environmental Protection Agency regulations, local government regulations, and the requirements of its department air permit.

(4) No permit is required under this section for the use of used oil for the beneficiation or flotation of phosphate rock, but may be subject to other applicable federal or state used oil rules.

History.—s. 37, ch. 88-130; s. 51, ch. 93-207; s. 31, ch. 2000-211.



403.7721 - Rule of construction; chs. 85-269 and 85-277.

403.7721 Rule of construction; chs. 85-269 and 85-277.—The provisions of chapters 85-269 and 85-277, Laws of Florida, shall be construed to supplement rather than to diminish or supersede the powers exercised by the department under chapter 376 and this chapter. In accordance with chapter 376 and this chapter, the department may fully exercise its authority under said chapters to collect information for other purposes and may coordinate such efforts with the information gathering duties imposed by chapters 85-269 and 85-277, where deemed practicable and advisable, in order to provide for cost-effective use of state resources.

History.—s. 15, ch. 85-269; s. 5, ch. 85-277; s. 417, ch. 94-356.






Part V - ENVIRONMENTAL REGULATION (ss. 403.801-403.8163)

403.801 - Short title.

403.801 Short title.—Chapter 75-22, Laws of Florida, shall be known and may be cited as the “Florida Environmental Reorganization Act of 1975.”

History.—s. 1, ch. 75-22.



403.802 - Declaration of policy.

403.802 Declaration of policy.—Reasserting the policies of the Governmental Reorganization Act of 1969 and the Florida Environmental Reorganization Act of 1975 which recognize that structural reorganization should be a continuing process, and recognizing that many years have passed since the passage of those acts, it is the intent of the Legislature to promote more efficient, effective, and economical operation of certain environmental agencies by transferring decisionmaking authority to environmental district centers and delegating to the water management districts permitting functions related to water quality. Further, it is the intent of this act to promote proper administration of Florida’s landmark environmental laws.

History.—s. 2, ch. 75-22; s. 61, ch. 83-310.



403.803 - Definitions.

403.803 Definitions.—When used in this act, the term, phrase, or word:

(1) “Branch office” means a geographical area, the boundaries of which may be established as a part of a district.

(2) “Canal” is a manmade trench, the bottom of which is normally covered by water with the upper edges of its sides normally above water.

(3) “Channel” is a trench, the bottom of which is normally covered entirely by water, with the upper edges of its sides normally below water.

(4) “Commission” means the Environmental Regulation Commission.

(5) “Department” means the Department of Environmental Protection.

(6) “District” or “environmental district” means one of the geographical areas, the boundaries of which are established pursuant to this act.

(7) “Drainage ditch” or “irrigation ditch” is a manmade trench dug for the purpose of draining water from the land or for transporting water for use on the land and is not built for navigational purposes.

(8) “Environmental district center” means the facilities and personnel which are centralized in each district for the purposes of carrying out the provisions of this act.

(9) “Headquarters” means the physical location of the offices of the secretary and the division directors of the department.

(10) “Insect control impoundment dikes” means artificial structures, including earthen berms, constructed and used to impound waters for the purpose of insect control.

(11) “Manager” means the head of an environmental district or branch office who shall supervise all environmental functions of the department within such environmental district or branch office.

(12) “Secretary” means the Secretary of Environmental Protection.

(13) “Standard” means any rule of the Department of Environmental Protection relating to air and water quality, noise, solid-waste management, and electric and magnetic fields associated with electrical transmission and distribution lines and substation facilities. The term “standard” does not include rules of the department which relate exclusively to the internal management of the department, the procedural processing of applications, the administration of rulemaking or adjudicatory proceedings, the publication of notices, the conduct of hearings, or other procedural matters.

(14) “Swale” means a manmade trench which:

(a) Has a top width-to-depth ratio of the cross-section equal to or greater than 6:1, or side slopes equal to or greater than 3 feet horizontal to 1 foot vertical;

(b) Contains contiguous areas of standing or flowing water only following a rainfall event;

(c) Is planted with or has stabilized vegetation suitable for soil stabilization, stormwater treatment, and nutrient uptake; and

(d) Is designed to take into account the soil erodibility, soil percolation, slope, slope length, and drainage area so as to prevent erosion and reduce pollutant concentration of any discharge.

History.—s. 3, ch. 75-22; s. 62, ch. 83-310; s. 40, ch. 84-338; s. 9, ch. 86-173; s. 56, ch. 86-186; s. 422, ch. 94-356.



403.804 - Environmental Regulation Commission; powers and duties.

403.804 Environmental Regulation Commission; powers and duties.—

(1) Except as provided in subsection (2) and s. 120.54(4), the commission, pursuant to s. 403.805(1), shall exercise the standard-setting authority of the department under this chapter; part II of chapter 373; and ss. 373.309(1)(e), 373.414(4) and (10), 373.4145(1)(a), 373.421(1), and 373.4592(4)(d)4. and (e). The commission, in exercising its authority, shall consider scientific and technical validity, economic impacts, and relative risks and benefits to the public and the environment. The commission shall not establish department policies, priorities, plans, or directives. The commission may adopt procedural rules governing the conduct of its meetings and hearings.

(2) The department shall have a study conducted of the economic and environmental impact which sets forth the benefits and costs to the public of any proposed standard that would be stricter or more stringent than one which has been set by federal agencies pursuant to federal law or regulation. Such study as is provided for in this subsection shall be submitted to the commission, which shall initially adopt the standard. Final action shall be by the Governor and Cabinet, who shall accept, reject, modify, or remand for further proceedings the standard within 60 days from the submission. Such review shall be appellate in nature. Hearings shall be in accordance with the provisions of chapter 120.

History.—s. 6, ch. 75-22; ss. 4, 5, ch. 80-66; s. 54, ch. 83-310; s. 41, ch. 84-338; s. 1, ch. 88-343; s. 3, ch. 95-295; s. 167, ch. 96-410; s. 41, ch. 2002-296; s. 95, ch. 2014-17.



403.805 - Secretary; powers and duties; review of specified rules.

403.805 Secretary; powers and duties; review of specified rules.—

(1) The secretary shall have the powers and duties of heads of departments set forth in chapter 20, including the authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of chapters 253, 373, and 376 and this chapter. The secretary shall have rulemaking responsibility under chapter 120, but shall submit any proposed rule containing standards to the Environmental Regulation Commission for approval, modification, or disapproval pursuant to s. 403.804, except for total maximum daily load calculations and allocations developed pursuant to s. 403.067(6). The secretary shall have responsibility for final agency action regarding total maximum daily load calculations and allocations developed pursuant to s. 403.067(6). The secretary shall employ legal counsel to represent the department in matters affecting the department. Except for appeals on permits specifically assigned by this act to the Governor and Cabinet, and unless otherwise prohibited by law, the secretary may delegate the authority assigned to the department by this act to the assistant secretary, division directors, and district and branch office managers and to the water management districts.

(2) No person who is responsible for final agency action to approve any portion of a permit issued pursuant to s. 403.0885 shall receive or shall have received after appointment or during the 2 years prior to appointment directly or indirectly from such permitholders or applicants 10 percent or more of his or her gross personal income for a calendar year or 50 percent of his or her gross personal income for a calendar year if the recipient is over 60 years of age and is receiving such portion pursuant to a retirement pension or similar arrangement. “Permitholders” or “applicants for a permit” as used in this section shall not include any department or agency of state government. The term “income” shall include, but not be limited to, retirement benefits, consultant fees, and stock dividends. Income shall not be deemed received “directly or indirectly from permitholders or applicants for a permit” where it is derived from mutual fund payments, or from other diversified investments, for which the recipient does not know the identity of the primary source of income.

(3) After adoption of proposed rule 62-302.531(9), Florida Administrative Code, a nonseverability and effective date provision approved by the commission on December 8, 2011, in accordance with the commission’s legislative authority under s. 403.804, notice of which was published by the department on December 22, 2011, in the Florida Administrative Register, Vol. 37, No. 51, page 4446, any subsequent rule or amendment altering the effect of such rule shall be submitted to the President of the Senate and the Speaker of the House of Representatives no later than 30 days before the next regular legislative session, and such amendment may not take effect until it is ratified by the Legislature.

History.—s. 6, ch. 75-22; s. 6, ch. 80-66; s. 2, ch. 80-394; s. 63, ch. 83-310; s. 3, ch. 87-337; s. 10, ch. 87-374; s. 13, ch. 88-393; s. 83, ch. 93-213; ss. 4, 8, ch. 95-295; s. 9, ch. 96-370; s. 1010, ch. 97-103; s. 106, ch. 98-200; s. 4, ch. 99-223; s. 11, ch. 99-353; s. 1, ch. 2012-3; s. 42, ch. 2013-14.



403.8051 - Small Business Air Pollution Compliance Advisory Council; members; duties.

403.8051 Small Business Air Pollution Compliance Advisory Council; members; duties.—

(1) The Small Business Air Pollution Compliance Advisory Council is created within the department. The council shall have seven members, appointed as follows:

(a) Two members who are not owners or representatives of owners of small business stationary sources, appointed by the Governor to represent the public.

(b) Two members, one each appointed by the President of the Senate and the Minority Leader of the Senate, who are owners or who represent owners of small business stationary sources.

(c) Two members, one each appointed by the Speaker of the House of Representatives and the Minority Leader of the House of Representatives, who are owners or who represent owners of small business stationary sources.

(d) One member appointed by the Secretary of Environmental Protection to represent the department.

(2) The council shall:

(a) Render advice on the effectiveness of the department’s small business stationary air pollution source technical and environmental compliance assistance program, the difficulties encountered, and the degree and severity of enforcement.

(b) Review information for small business stationary air pollution sources to assure such information is understandable by the layperson.

(c) Make periodic reports to the administrator of the United States Environmental Protection Agency as required by federal law.

History.—s. 12, ch. 92-132; s. 423, ch. 94-356.



403.8052 - Small Business Stationary Air Pollution Source Technical and Environmental Compliance Assistance Program.

403.8052 Small Business Stationary Air Pollution Source Technical and Environmental Compliance Assistance Program.—

(1) The department shall establish a technical and environmental compliance assistance program for small business stationary air pollution sources. The program shall assist such stationary sources in determining applicable permit requirements; collect and disseminate information concerning compliance methods and technologies; and provide information regarding pollution prevention and accidental release detection and prevention, including alternative technologies, process changes, products, and methods of operation that help reduce air pollution. For purposes of this section, a small business stationary air pollution source means a stationary source of air pollution which:

(a) Is owned or operated by a person who employs 100 or fewer individuals.

(b) Is a small business concern as defined in 15 U.S.C. s. 632.

(c) Is other than a major stationary source within the meaning of 42 U.S.C. s. 7602(j) or 42 U.S.C. subchapter I, part C or part D.

(d) Emits less than 50 tons per year of any regulated pollutant.

(e) Emits less than 75 tons per year of all regulated pollutants.

(2) The department shall designate a person with suitable technical qualifications as the head of the program. The program office shall serve as ombudsman for small business stationary air pollution sources in the implementation of s. 403.0872 by the department. The program office shall serve as the staff for the Small Business Air Pollution Compliance Advisory Council and shall assist in the development and dissemination of the reports and opinions of the council.

(3) The department shall establish, by rule, a notice procedure to ensure that small business stationary air pollution sources receive notice of their rights under s. 403.0872 in such a way as to provide reasonable and adequate time for such sources to evaluate compliance methods and any relevant or applicable proposed or final rules or standards of the department.

(4) Any stationary source that does not meet the criteria of paragraph (1)(c), paragraph (1)(d), or paragraph (1)(e) may petition the department for inclusion in the program as a small business stationary air pollution source, if the source does not emit more than 100 tons per year of all regulated pollutants. The department shall establish, by rule, notice procedures to assure an opportunity for public comment on any petition filed under this subsection.

History.—s. 13, ch. 92-132; s. 2, ch. 93-94.

Note.—Former s. 403.0852.



403.8055 - Department adoption of federal standards.

403.8055 Department adoption of federal standards.—Notwithstanding ss. 120.54 and 403.804, the secretary is empowered to adopt rules substantively identical to regulations adopted in the Federal Register by the United States Environmental Protection Agency pursuant to federal law, in accordance with the following procedures:

(1) The secretary shall publish notice of intent to adopt a rule pursuant to this section in the Florida Administrative Register at least 21 days prior to filing the rule with the Department of State. The secretary shall mail a copy of the notice of intent to adopt a rule to the Administrative Procedures Committee at least 21 days prior to the date of filing with the Department of State. Prior to filing the rule with the Department of State, the secretary shall consider any written comments received within 21 days after the date of publication of the notice of intent to adopt a rule. The rule shall be adopted upon filing with the Department of State. Substantive changes from the rules as noticed shall require republishing of notice as required in this section.

(2) Any rule adopted pursuant to this section shall become effective upon the date designated in the rule by the secretary; however, no such rule shall become effective earlier than the effective date of the substantively identical United States Environmental Protection Agency regulation.

(3) The secretary shall stay any terms or conditions of a permit implementing department rules adopted pursuant to this section if the substantively identical provisions of a United States Environmental Protection Agency regulation have been stayed under federal judicial review. A stay issued pursuant to this subsection shall terminate upon completion of federal judicial review.

(4) Any domestic for-profit or nonprofit corporation or association formed, in whole or in part:

(a) To promote conservation or natural beauty;

(b) To protect the environment, personal health, or other biological values;

(c) To preserve historical sites;

(d) To promote consumer interests;

(e) To represent labor, commercial, or industrial groups; or

(f) To promote orderly development;

and any other substantially affected person may, within 14 days after the date of publication of the notice of intent to adopt a rule, file an objection to rulemaking with the Environmental Regulation Commission. The objection shall specify the portions of the proposed rule to which the person objects and the reasons for the objection. The secretary shall not have the authority under this section to adopt those portions of a proposed rule specified in such objection. Objections which are frivolous shall not be considered sufficient to prohibit the secretary from adopting rules under this section.

(5) Whenever all or part of any rule proposed for adoption by the department is substantively identical to a regulation adopted in the Federal Register by the United States Environmental Protection Agency pursuant to federal law, such rule shall be written in a manner so that the rule specifically references such regulation whenever possible.

History.—s. 7, ch. 80-66; s. 11, ch. 82-27; s. 38, ch. 88-130; s. 43, ch. 2013-14.



403.809 - Environmental districts; establishment; managers; functions.

403.809 Environmental districts; establishment; managers; functions.—

(1) The secretary shall establish environmental districts. The boundaries of the environmental districts shall coincide with the boundaries of the water management districts, and a water management district may be divided into more than one environmental district. The secretary has the authority to adjust the environmental district boundaries upon a determination that exceptional circumstances require such adjustment in order to more properly serve the needs of the public or the environment. The secretary may establish branch offices for the purpose of making services more accessible to the citizens of each district. In the Suwannee River Water Management District, a branch office may serve as the environmental district center. By July 1, 1984, the department shall collocate part of its permitting operations with each of the central offices of the water management districts, and the water management districts shall collocate part of their permitting operations with each of the district offices of the department.

(2) There shall be a manager for each environmental district who shall be appointed by, and serve at the pleasure of, the secretary. The district manager shall maintain his or her office in the environmental district center, which shall be collocated with an office of a water management district. Each branch office shall have a branch office manager. The water management districts are encouraged to collocate part of their permitting operations with the branch offices of the department to the maximum extent practicable.

(3)(a) Field services and inspections required in support of the decisions of the department relating to the issuance of permits, licenses, certificates, or exemptions shall be accomplished at the environmental district center level to the maximum extent practicable, except where otherwise delegated by the secretary.

(b) The processing of all applications for permits, licenses, certificates, and exemptions shall be accomplished at the district center or the branch office, except for those applications specifically assigned elsewhere in the department under s. 403.805 or to the water management districts under 1s. 403.812 and those applications assigned by interagency agreement as provided in this act. However, the secretary, as head of the department, may not delegate to district or subdistrict managers, water management districts, or any unit of local government the authority to act on the following types of permit applications:

1. Permits issued under s. 403.0885, except such permit issuance may be delegated to district managers.

2. Construction of major air pollution sources.

3. Certifications under the Florida Electrical Power Plant Siting Act or the Florida Electric Transmission Line Siting Act and the associated permit issued under s. 403.0885, if applicable.

4. Permits issued under s. 403.0885 to steam electric generating facilities regulated pursuant to 40 C.F.R. part 423.

5. Permits issued under s. 378.901.

History.—ss. 4, 6, ch. 75-22; s. 67, ch. 83-310; s. 42, ch. 84-338; s. 15, ch. 88-393; s. 84, ch. 93-213; s. 3, ch. 95-215; s. 18, ch. 97-103; s. 70, ch. 2006-230.

1Note.—Section 39, ch. 89-279, substantially reworded s. 403.812, removing all references to the delegation of functions to water management districts.



403.811 - Dredge and fill permits issued pursuant to this chapter and s. 373.414.

403.811 Dredge and fill permits issued pursuant to this chapter and s. 373.414.—Permits or other orders addressing dredging and filling in, on, or over waters of the state issued pursuant to this chapter or s. 373.414(9) before the effective date of rules adopted under s. 373.414(9) and permits or other orders issued in accordance with s. 373.414(13), (14), (15), or (16) shall remain valid through the duration specified in the permit or order, unless revoked by the agency issuing the permit. The agency issuing the permit or other order may seek to enjoin the violation of, or to enforce compliance with, the permit or other order as provided in ss. 403.121, 403.131, 403.141, and 403.161. A violation of a permit or other order addressing dredging or filling issued pursuant to this chapter is punishable by a civil penalty as provided in s. 403.141 or a criminal penalty as provided in s. 403.161.

History.—s. 37, ch. 93-213.



403.812 - Dredge and fill permitting in stormwater management systems.

403.812 Dredge and fill permitting in stormwater management systems.—The department shall not require dredge and fill permits for stormwater management systems where such systems are located landward of the point of connection to waters of the state and are designed, constructed, operated, and maintained for stormwater treatment, flood attenuation, or irrigation. The waters within such systems, unless designed, constructed, operated, and maintained for in-water recreational uses, such as swimming and boating, shall not be considered waters of the state; however, if the system provides other incidental uses and is accessible to the public, then the department may require reasonable assurance that water quality within the system will not adversely impact public health, fish and wildlife in adjacent waters, or adjacent waters. The department shall not require dredge and fill permits for structures designed solely to connect stormwater management systems to waters of the state provided that the connection of such system to waters of the state is regulated pursuant to chapter 373. The department shall initiate rulemaking to implement the provisions of this section.

History.—s. 6, ch. 75-22; s. 68, ch. 83-310; s. 6, ch. 84-79; s. 3, ch. 85-154; s. 39, ch. 89-279.



403.813 - Permits issued at district centers; exceptions.

403.813 Permits issued at district centers; exceptions.—

(1) A permit is not required under this chapter, chapter 373, chapter 61-691, Laws of Florida, or chapter 25214 or chapter 25270, 1949, Laws of Florida, for activities associated with the following types of projects; however, except as otherwise provided in this subsection, this subsection does not relieve an applicant from any requirement to obtain permission to use or occupy lands owned by the Board of Trustees of the Internal Improvement Trust Fund or a water management district in its governmental or proprietary capacity or from complying with applicable local pollution control programs authorized under this chapter or other requirements of county and municipal governments:

(a) The installation of overhead transmission lines, with support structures which are not constructed in waters of the state and which do not create a navigational hazard.

(b) The installation and repair of mooring pilings and dolphins associated with private docking facilities or piers and the installation of private docks, piers and recreational docking facilities, or piers and recreational docking facilities of local governmental entities when the local governmental entity’s activities will not take place in any manatee habitat, any of which docks:

1. Has 500 square feet or less of over-water surface area for a dock which is located in an area designated as Outstanding Florida Waters or 1,000 square feet or less of over-water surface area for a dock which is located in an area which is not designated as Outstanding Florida Waters;

2. Is constructed on or held in place by pilings or is a floating dock which is constructed so as not to involve filling or dredging other than that necessary to install the pilings;

3. Shall not substantially impede the flow of water or create a navigational hazard;

4. Is used for recreational, noncommercial activities associated with the mooring or storage of boats and boat paraphernalia; and

5. Is the sole dock constructed pursuant to this exemption as measured along the shoreline for a distance of 65 feet, unless the parcel of land or individual lot as platted is less than 65 feet in length along the shoreline, in which case there may be one exempt dock allowed per parcel or lot.

Nothing in this paragraph shall prohibit the department from taking appropriate enforcement action pursuant to this chapter to abate or prohibit any activity otherwise exempt from permitting pursuant to this paragraph if the department can demonstrate that the exempted activity has caused water pollution in violation of this chapter.

(c) The installation and maintenance to design specifications of boat ramps on artificial bodies of water where navigational access to the proposed ramp exists or the installation of boat ramps open to the public in any waters of the state where navigational access to the proposed ramp exists and where the construction of the proposed ramp will be less than 30 feet wide and will involve the removal of less than 25 cubic yards of material from the waters of the state, and the maintenance to design specifications of such ramps; however, the material to be removed shall be placed upon a self-contained upland site so as to prevent the escape of the spoil material into the waters of the state.

(d) The replacement or repair of existing docks and piers, except that fill material may not be used and the replacement or repaired dock or pier must be in the same location and of the same configuration and dimensions as the dock or pier being replaced or repaired. This does not preclude the use of different construction materials or minor deviations to allow upgrades to current structural and design standards.

(e) The restoration of seawalls at their previous locations or upland of, or within 18 inches waterward of, their previous locations. However, this shall not affect the permitting requirements of chapter 161, and department rules shall clearly indicate that this exception does not constitute an exception from the permitting requirements of chapter 161.

(f) The performance of maintenance dredging of existing manmade canals, channels, intake and discharge structures, and previously dredged portions of natural water bodies within drainage rights-of-way or drainage easements which have been recorded in the public records of the county, where the spoil material is to be removed and deposited on a self-contained, upland spoil site which will prevent the escape of the spoil material into the waters of the state, provided that no more dredging is to be performed than is necessary to restore the canals, channels, and intake and discharge structures, and previously dredged portions of natural water bodies, to original design specifications or configurations, provided that the work is conducted in compliance with s. 379.2431(2)(d), provided that no significant impacts occur to previously undisturbed natural areas, and provided that control devices for return flow and best management practices for erosion and sediment control are utilized to prevent bank erosion and scouring and to prevent turbidity, dredged material, and toxic or deleterious substances from discharging into adjacent waters during maintenance dredging. Further, for maintenance dredging of previously dredged portions of natural water bodies within recorded drainage rights-of-way or drainage easements, an entity that seeks an exemption must notify the department or water management district, as applicable, at least 30 days prior to dredging and provide documentation of original design specifications or configurations where such exist. This exemption applies to all canals and previously dredged portions of natural water bodies within recorded drainage rights-of-way or drainage easements constructed prior to April 3, 1970, and to those canals and previously dredged portions of natural water bodies constructed on or after April 3, 1970, pursuant to all necessary state permits. This exemption does not apply to the removal of a natural or manmade barrier separating a canal or canal system from adjacent waters. When no previous permit has been issued by the Board of Trustees of the Internal Improvement Trust Fund or the United States Army Corps of Engineers for construction or maintenance dredging of the existing manmade canal or intake or discharge structure, such maintenance dredging shall be limited to a depth of no more than 5 feet below mean low water. The Board of Trustees of the Internal Improvement Trust Fund may fix and recover from the permittee an amount equal to the difference between the fair market value and the actual cost of the maintenance dredging for material removed during such maintenance dredging. However, no charge shall be exacted by the state for material removed during such maintenance dredging by a public port authority. The removing party may subsequently sell such material; however, proceeds from such sale that exceed the costs of maintenance dredging shall be remitted to the state and deposited in the Internal Improvement Trust Fund.

(g) The maintenance of existing insect control structures, dikes, and irrigation and drainage ditches, provided that spoil material is deposited on a self-contained, upland spoil site which will prevent the escape of the spoil material into waters of the state. In the case of insect control structures, if the cost of using a self-contained upland spoil site is so excessive, as determined by the Department of Health, pursuant to s. 403.088(1), that it will inhibit proposed insect control, then-existing spoil sites or dikes may be used, upon notification to the department. In the case of insect control where upland spoil sites are not used pursuant to this exemption, turbidity control devices shall be used to confine the spoil material discharge to that area previously disturbed when the receiving body of water is used as a potable water supply, is designated as shellfish harvesting waters, or functions as a habitat for commercially or recreationally important shellfish or finfish. In all cases, no more dredging is to be performed than is necessary to restore the dike or irrigation or drainage ditch to its original design specifications.

(h) The repair or replacement of existing functional pipes or culverts the purpose of which is the discharge or conveyance of stormwater. In all cases, the invert elevation, the diameter, and the length of the culvert shall not be changed. However, the material used for the culvert may be different from the original.

(i) The construction of private docks of 1,000 square feet or less of over-water surface area and seawalls in artificially created waterways where such construction will not violate existing water quality standards, impede navigation, or affect flood control. This exemption does not apply to the construction of vertical seawalls in estuaries or lagoons unless the proposed construction is within an existing manmade canal where the shoreline is currently occupied in whole or part by vertical seawalls.

(j) The construction and maintenance of swales.

(k) The installation of aids to navigation and buoys associated with such aids, provided the devices are marked pursuant to s. 327.40.

(l) The replacement or repair of existing open-trestle foot bridges and vehicular bridges that are 100 feet or less in length and two lanes or less in width, provided that no more dredging or filling of submerged lands is performed other than that which is necessary to replace or repair pilings and that the structure to be replaced or repaired is the same length, the same configuration, and in the same location as the original bridge. No debris from the original bridge shall be allowed to remain in the waters of the state.

(m) The installation of subaqueous transmission and distribution lines laid on, or embedded in, the bottoms of waters in the state, except in Class I and Class II waters and aquatic preserves, provided no dredging or filling is necessary.

(n) The replacement or repair of subaqueous transmission and distribution lines laid on, or embedded in, the bottoms of waters of the state.

(o) The construction of private seawalls in wetlands or other surface waters where such construction is between and adjoins at both ends existing seawalls; follows a continuous and uniform seawall construction line with the existing seawalls; is no more than 150 feet in length; and does not violate existing water quality standards, impede navigation, or affect flood control. However, in estuaries and lagoons the construction of vertical seawalls is limited to the circumstances and purposes stated in s. 373.414(5)(b)1.-4. This paragraph does not affect the permitting requirements of chapter 161, and department rules must clearly indicate that this exception does not constitute an exception from the permitting requirements of chapter 161.

(p) The restoration of existing insect control impoundment dikes which are less than 100 feet in length. Such impoundments shall be connected to tidally influenced waters for 6 months each year beginning September 1 and ending February 28 if feasible or operated in accordance with an impoundment management plan approved by the department. A dike restoration may involve no more dredging than is necessary to restore the dike to its original design specifications. For the purposes of this paragraph, restoration does not include maintenance of impoundment dikes of operating insect control impoundments.

(q) The construction, operation, or maintenance of stormwater management facilities which are designed to serve single-family residential projects, including duplexes, triplexes, and quadruplexes, if they are less than 10 acres total land and have less than 2 acres of impervious surface and if the facilities:

1. Comply with all regulations or ordinances applicable to stormwater management and adopted by a city or county;

2. Are not part of a larger common plan of development or sale; and

3. Discharge into a stormwater discharge facility exempted or permitted by the department under this chapter which has sufficient capacity and treatment capability as specified in this chapter and is owned, maintained, or operated by a city, county, special district with drainage responsibility, or water management district; however, this exemption does not authorize discharge to a facility without the facility owner’s prior written consent.

(r) The removal of aquatic plants, the removal of tussocks, the associated replanting of indigenous aquatic plants, and the associated removal from lakes of organic detrital material when such planting or removal is performed and authorized by permit or exemption granted under s. 369.20 or s. 369.25, provided that:

1. Organic detrital material that exists on the surface of natural mineral substrate shall be allowed to be removed to a depth of 3 feet or to the natural mineral substrate, whichever is less;

2. All material removed pursuant to this paragraph shall be deposited in an upland site in a manner that will prevent the reintroduction of the material into waters in the state except when spoil material is permitted to be used to create wildlife islands in freshwater bodies of the state when a governmental entity is permitted pursuant to s. 369.20 to create such islands as a part of a restoration or enhancement project;

3. All activities are performed in a manner consistent with state water quality standards; and

4. No activities under this exemption are conducted in wetland areas, as defined in s. 373.019(27), which are supported by a natural soil as shown in applicable United States Department of Agriculture county soil surveys, except when a governmental entity is permitted pursuant to s. 369.20 to conduct such activities as a part of a restoration or enhancement project.

The department may not adopt implementing rules for this paragraph, notwithstanding any other provision of law.

(s) The construction, installation, operation, or maintenance of floating vessel platforms or floating boat lifts, provided that such structures:

1. Float at all times in the water for the sole purpose of supporting a vessel so that the vessel is out of the water when not in use;

2. Are wholly contained within a boat slip previously permitted under ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, or part IV of chapter 373, or do not exceed a combined total of 500 square feet, or 200 square feet in an Outstanding Florida Water, when associated with a dock that is exempt under this subsection or associated with a permitted dock with no defined boat slip or attached to a bulkhead on a parcel of land where there is no other docking structure;

3. Are not used for any commercial purpose or for mooring vessels that remain in the water when not in use, and do not substantially impede the flow of water, create a navigational hazard, or unreasonably infringe upon the riparian rights of adjacent property owners, as defined in s. 253.141;

4. Are constructed and used so as to minimize adverse impacts to submerged lands, wetlands, shellfish areas, aquatic plant and animal species, and other biological communities, including locating such structures in areas where seagrasses are least dense adjacent to the dock or bulkhead; and

5. Are not constructed in areas specifically prohibited for boat mooring under conditions of a permit issued in accordance with ss. 403.91-403.929, 1984 Supplement to the Florida Statutes 1983, as amended, or part IV of chapter 373, or other form of authorization issued by a local government.

Structures that qualify for this exemption are relieved from any requirement to obtain permission to use or occupy lands owned by the Board of Trustees of the Internal Improvement Trust Fund and, with the exception of those structures attached to a bulkhead on a parcel of land where there is no docking structure, shall not be subject to any more stringent permitting requirements, registration requirements, or other regulation by any local government. Local governments may require either permitting or one-time registration of floating vessel platforms to be attached to a bulkhead on a parcel of land where there is no other docking structure as necessary to ensure compliance with local ordinances, codes, or regulations. Local governments may require either permitting or one-time registration of all other floating vessel platforms as necessary to ensure compliance with the exemption criteria in this section; to ensure compliance with local ordinances, codes, or regulations relating to building or zoning, which are no more stringent than the exemption criteria in this section or address subjects other than subjects addressed by the exemption criteria in this section; and to ensure proper installation, maintenance, and precautionary or evacuation action following a tropical storm or hurricane watch of a floating vessel platform or floating boat lift that is proposed to be attached to a bulkhead or parcel of land where there is no other docking structure. The exemption provided in this paragraph shall be in addition to the exemption provided in paragraph (b). The department shall adopt a general permit by rule for the construction, installation, operation, or maintenance of those floating vessel platforms or floating boat lifts that do not qualify for the exemption provided in this paragraph but do not cause significant adverse impacts to occur individually or cumulatively. The issuance of such general permit shall also constitute permission to use or occupy lands owned by the Board of Trustees of the Internal Improvement Trust Fund. No local government shall impose a more stringent regulation, permitting requirement, registration requirement, or other regulation covered by such general permit. Local governments may require either permitting or one-time registration of floating vessel platforms as necessary to ensure compliance with the general permit in this section; to ensure compliance with local ordinances, codes, or regulations relating to building or zoning that are no more stringent than the general permit in this section; and to ensure proper installation and maintenance of a floating vessel platform or floating boat lift that is proposed to be attached to a bulkhead or parcel of land where there is no other docking structure.

(t) The repair, stabilization, or paving of existing county maintained roads and the repair or replacement of bridges that are part of the roadway, within the Northwest Florida Water Management District and the Suwannee River Water Management District, provided:

1. The road and associated bridge were in existence and in use as a public road or bridge, and were maintained by the county as a public road or bridge on or before January 1, 2002;

2. The construction activity does not realign the road or expand the number of existing traffic lanes of the existing road; however, the work may include the provision of safety shoulders, clearance of vegetation, and other work reasonably necessary to repair, stabilize, pave, or repave the road, provided that the work is constructed by generally accepted engineering standards;

3. The construction activity does not expand the existing width of an existing vehicular bridge in excess of that reasonably necessary to properly connect the bridge with the road being repaired, stabilized, paved, or repaved to safely accommodate the traffic expected on the road, which may include expanding the width of the bridge to match the existing connected road. However, no debris from the original bridge shall be allowed to remain in waters of the state, including wetlands;

4. Best management practices for erosion control shall be employed as necessary to prevent water quality violations;

5. Roadside swales or other effective means of stormwater treatment must be incorporated as part of the project;

6. No more dredging or filling of wetlands or water of the state is performed than that which is reasonably necessary to repair, stabilize, pave, or repave the road or to repair or replace the bridge, in accordance with generally accepted engineering standards; and

7. Notice of intent to use the exemption is provided to the department, if the work is to be performed within the Northwest Florida Water Management District, or to the Suwannee River Water Management District, if the work is to be performed within the Suwannee River Water Management District, 30 days prior to performing any work under the exemption.

Within 30 days after this act becomes a law, the department shall initiate rulemaking to adopt a no fee general permit for the repair, stabilization, or paving of existing roads that are maintained by the county and the repair or replacement of bridges that are part of the roadway where such activities do not cause significant adverse impacts to occur individually or cumulatively. The general permit shall apply statewide and, with no additional rulemaking required, apply to qualified projects reviewed by the Suwannee River Water Management District, the St. Johns River Water Management District, the Southwest Florida Water Management District, and the South Florida Water Management District under the division of responsibilities contained in the operating agreements applicable to part IV of chapter 373. Upon adoption, this general permit shall, pursuant to the provisions of subsection (2), supersede and replace the exemption in this paragraph.

(u) Notwithstanding any provision to the contrary in this subsection, a permit or other authorization under chapter 253, chapter 369, chapter 373, or this chapter is not required for an individual residential property owner for the removal of organic detrital material from freshwater rivers or lakes that have a natural sand or rocky substrate and that are not Aquatic Preserves or for the associated removal and replanting of aquatic vegetation for the purpose of environmental enhancement, providing that:

1. No activities under this exemption are conducted in wetland areas, as defined in s. 373.019(27), which are supported by a natural soil as shown in applicable United States Department of Agriculture county soil surveys.

2. No filling or peat mining is allowed.

3. No removal of native wetland trees, including, but not limited to, ash, bay, cypress, gum, maple, or tupelo, occurs.

4. When removing organic detrital material, no portion of the underlying natural mineral substrate or rocky substrate is removed.

5. Organic detrital material and plant material removed is deposited in an upland site in a manner that will not cause water quality violations.

6. All activities are conducted in such a manner, and with appropriate turbidity controls, so as to prevent any water quality violations outside the immediate work area.

7. Replanting with a variety of aquatic plants native to the state shall occur in a minimum of 25 percent of the preexisting vegetated areas where organic detrital material is removed, except for areas where the material is removed to bare rocky substrate; however, an area may be maintained clear of vegetation as an access corridor. The access corridor width may not exceed 50 percent of the property owner’s frontage or 50 feet, whichever is less, and may be a sufficient length waterward to create a corridor to allow access for a boat or swimmer to reach open water. Replanting must be at a minimum density of 2 feet on center and be completed within 90 days after removal of existing aquatic vegetation, except that under dewatered conditions replanting must be completed within 90 days after reflooding. The area to be replanted must extend waterward from the ordinary high water line to a point where normal water depth would be 3 feet or the preexisting vegetation line, whichever is less. Individuals are required to make a reasonable effort to maintain planting density for a period of 6 months after replanting is complete, and the plants, including naturally recruited native aquatic plants, must be allowed to expand and fill in the revegetation area. Native aquatic plants to be used for revegetation must be salvaged from the enhancement project site or obtained from an aquatic plant nursery regulated by the Department of Agriculture and Consumer Services. Plants that are not native to the state may not be used for replanting.

8. No activity occurs any farther than 100 feet waterward of the ordinary high water line, and all activities must be designed and conducted in a manner that will not unreasonably restrict or infringe upon the riparian rights of adjacent upland riparian owners.

9. The person seeking this exemption notifies the applicable department district office in writing at least 30 days before commencing work and allows the department to conduct a preconstruction site inspection. Notice must include an organic-detrital-material removal and disposal plan and, if applicable, a vegetation-removal and revegetation plan.

10. The department is provided written certification of compliance with the terms and conditions of this paragraph within 30 days after completion of any activity occurring under this exemption.

(v) Notwithstanding any other provision in this chapter, chapter 373, or chapter 161, a permit or other authorization is not required for the following exploratory activities associated with beach restoration and nourishment projects and inlet management activities:

1. The collection of geotechnical, geophysical, and cultural resource data, including surveys, mapping, acoustic soundings, benthic and other biologic sampling, and coring.

2. Oceanographic instrument deployment, including temporary installation on the seabed of coastal and oceanographic data collection equipment.

3. Incidental excavation associated with any of the activities listed under subparagraph 1. or subparagraph 2.

(2) The provisions of subsection (1) are superseded by general permits established pursuant to ss. 373.118 and 403.814 which include the same activities. Until such time as general permits are established, or should general permits be suspended or repealed, the exemptions under subsection (1) shall remain or shall be reestablished in full force and effect.

(3) A permit is not required under this chapter, chapter 373, chapter 61-691, Laws of Florida, or chapter 25214 or chapter 25270, 1949, Laws of Florida, for maintenance dredging conducted under this section by the seaports of Jacksonville, Port Canaveral, Fort Pierce, Palm Beach, Port Everglades, Miami, Port Manatee, St. Petersburg, Tampa, Port St. Joe, Panama City, Pensacola, Key West, and Fernandina or by inland navigation districts if the dredging to be performed is no more than is necessary to restore previously dredged areas to original design specifications or configurations, previously undisturbed natural areas are not significantly impacted, and the work conducted does not violate the protections for manatees under s. 379.2431(2)(d). In addition:

(a) A mixing zone for turbidity is granted within a 150-meter radius from the point of dredging while dredging is ongoing, except that the mixing zone may not extend into areas supporting wetland communities, submerged aquatic vegetation, or hardbottom communities.

(b) The discharge of the return water from the site used for the disposal of dredged material shall be allowed only if such discharge does not result in a violation of water quality standards in the receiving waters. The return-water discharge into receiving waters shall be granted a mixing zone for turbidity within a 150-meter radius from the point of discharge into the receiving waters during and immediately after the dredging, except that the mixing zone may not extend into areas supporting wetland communities, submerged aquatic vegetation, or hardbottom communities. Ditches, pipes, and similar types of linear conveyances may not be considered receiving waters for the purposes of this paragraph.

(c) The state may not exact a charge for material that this subsection allows a public port or an inland navigation district to remove. In addition, consent to use any sovereignty submerged lands pursuant to this section is hereby granted.

(d) The use of flocculants at the site used for disposal of the dredged material is allowed if the use, including supporting documentation, is coordinated in advance with the department and the department has determined that the use is not harmful to water resources.

(e) The spoil material from maintenance dredging may be deposited in a self-contained, upland disposal site. The site is not required to be permitted if:

1. The site exists as of January 1, 2011;

2. A professional engineer certifies that the site has been designed in accordance with generally accepted engineering standards for such disposal sites;

3. The site has adequate capacity to receive and retain the dredged material; and

4. The site has operating and maintenance procedures established that allow for discharge of return flow of water and to prevent the escape of the spoil material into the waters of the state.

(f) The department must be notified at least 30 days before the commencement of maintenance dredging. The notice shall include, if applicable, the professional engineer certification required by paragraph (e).

(g) This subsection does not prohibit maintenance dredging of areas where the loss of original design function and constructed configuration has been caused by a storm event, provided that the dredging is performed as soon as practical after the storm event. Maintenance dredging that commences within 3 years after the storm event shall be presumed to satisfy this provision. If more than 3 years are needed to commence the maintenance dredging after the storm event, a request for a specific time extension to perform the maintenance dredging shall be submitted to the department, prior to the end of the 3-year period, accompanied by a statement, including supporting documentation, demonstrating that contractors are not available or that additional time is needed to obtain authorization for the maintenance dredging from the United States Army Corps of Engineers.

History.—s. 7, ch. 75-22; s. 143, ch. 77-104; s. 4, ch. 78-98; s. 1, ch. 78-146; s. 86, ch. 79-65; s. 1, ch. 80-44; s. 8, ch. 80-66; s. 3, ch. 82-80; s. 6, ch. 82-185; s. 65, ch. 83-218; s. 69, ch. 83-310; s. 43, ch. 84-338; s. 39, ch. 85-55; s. 12, ch. 86-138; s. 44, ch. 86-186; ss. 1, 3, ch. 89-324; s. 4, ch. 96-238; s. 3, ch. 97-22; s. 3, ch. 98-131; s. 163, ch. 99-8; s. 1, ch. 2000-145; s. 1, ch. 2002-164; s. 4, ch. 2002-253; s. 1, ch. 2004-16; s. 46, ch. 2006-1; s. 12, ch. 2006-220; s. 8, ch. 2006-309; s. 4, ch. 2008-40; s. 202, ch. 2008-247; s. 52, ch. 2009-21; s. 5, ch. 2010-201; s. 3, ch. 2010-208; s. 8, ch. 2011-164; s. 4, ch. 2012-65; s. 6, ch. 2012-150; s. 21, ch. 2013-92.



403.8135 - Citation of rule.

403.8135 Citation of rule.—In addition to any other provisions within this part or any rules promulgated hereunder, the permitting agency shall, when requesting information for a permit application pursuant to this part or such rules promulgated hereunder, cite a specific rule. If a request for information cannot be accompanied by a rule citation, failure to provide such information cannot be grounds to deny a permit.

History.—s. 9, ch. 79-161.



403.814 - General permits; delegation.

403.814 General permits; delegation.—

(1) The secretary is authorized to adopt rules establishing and providing for a program of general permits under chapter 253 and this chapter for projects, or categories of projects, which have, either singly or cumulatively, a minimal adverse environmental effect. Such rules shall specify design or performance criteria which, if applied, would result in compliance with appropriate standards adopted by the commission. Except as provided for in subsection (3), any person complying with the requirements of a general permit may use the permit 30 days after giving notice to the department without any agency action by the department.

(2) After giving public notice and, upon the request of any person, holding a public hearing in the area affected, the department may issue a general permit in the Biscayne Bay Aquatic Preserve for the placement of riprap waterward of vertical seawalls or as replacement for vertical seawalls, for the purpose of enhancing the water quality and fish and wildlife habitats of the Biscayne Bay area. No other general permits shall be issued within the preserve. Nothing herein shall be construed to abrogate the rights of any person under the provisions of chapter 120. In addition to the public notice required by this subsection, public notice shall be provided by United States mail to any person who requests, in writing, to have her or his name placed on a mailing list by the department. Notice of activities allowed pursuant to such general permit shall also be mailed, at least monthly, to all persons on the list.

(3) The department may publish or by rule require the applicant to publish, or the applicant may elect to publish, in a newspaper of general circulation in the area affected, notice of application for a general permit. If published, such public notice of application shall be published within 14 days after the applicant notifies the department; and, within 21 days after publication of notice, any person whose substantial interests are affected may request a hearing in accordance with ss. 120.569 and 120.57. The failure to request a hearing within 21 days after publication of notice constitutes a waiver of any right to a hearing under ss. 120.569 and 120.57. If notice is published, no person shall begin work pursuant to a general permit until after the time for requesting a hearing has passed or until after a hearing is held and a decision is rendered.

(4) The department is authorized to delegate any of its general permit authority to the district offices of the department or to water management districts.

(5) Notwithstanding the procedures set forth in subsections (1) and (3), the department may specify by rule alternative notice procedures for certain activities which are of a routine and repetitive nature and which are an integral part of agricultural activities or silvicultural activities or are activities of another state agency.

(6) Construction and maintenance of electric transmission or distribution lines in wetlands by electric utilities, as defined in s. 366.02, shall be authorized by general permit provided the following provisions are implemented:

(a) All permanent fill shall be at grade. Fill shall be limited to that necessary for the electrical support structures, towers, poles, guy wires, stabilizing backfill, and at-grade access roads limited to 20-foot widths; and

(b) The permittee may utilize access and work areas limited to the following: a linear access area of up to 25 feet wide between electrical support structures, an access area of up to 25 feet wide to electrical support structures from the edge of the right-of-way, and a work area around the electrical support structures, towers, poles, and guy wires. These areas may be cleared to ground, including removal of stumps as necessary; and

(c) Vegetation within wetlands may be cut or removed no lower than the soil surface under the conductor, and 20 feet to either side of the outermost conductor, while maintaining the remainder of the project right-of-way within the wetland by selectively clearing vegetation which has an expected mature height above 14 feet. Brazilian pepper, Australian pine, and melaleuca shall be eradicated throughout the wetland portion of the right-of-way; and

(d) Erosion control methods shall be implemented as necessary to ensure that state water quality standards for turbidity are met. Diversion and impoundment of surface waters shall be minimized; and

(e) The proposed construction and clearing shall not adversely affect threatened and endangered species; and

(f) The proposed construction and clearing shall not result in a permanent change in existing ground surface elevation; and

(g) Where fill is placed in wetlands, the clearing to ground of forested wetlands is restricted to 4.0 acres per 10-mile section of the project, with no more than one impact site exceeding 0.5 acres. The impact site which exceeds 0.5 acres shall not exceed 2.0 acres. The total forested wetland clearing to the ground per 10-mile section shall not exceed 15 acres. The 10-mile sections shall be measured from the beginning to the terminus, or vice versa, and the section shall not end in a wetland; and

(h) The general permit authorized by this subsection shall not apply in forested wetlands located within 550 feet from the shoreline of a named water body designated as an Outstanding Florida Water; and

(i) This subsection also applies to transmission lines and appurtenances certified under part II of this chapter. However, the criteria of the general permit shall not affect the authority of the siting board to condition certification of transmission lines as authorized under part II of this chapter.

Maintenance of existing electric lines and clearing of vegetation in wetlands conducted without the placement of structures in wetlands or other dredge and fill activities does not require an individual or general construction permit. For the purpose of this subsection, wetlands shall mean the landward extent of waters of the state regulated under s. 403.927 and isolated and nonisolated wetlands regulated under part IV of chapter 373. The provisions provided in this subsection apply to the permitting requirements of the department, any water management district, and any local government implementing part IV of chapter 373 or 1part VIII of this chapter.

(7) The department and the water management districts may provide by rule for general permits with special criteria including acreage thresholds authorizing the construction of transmission and distribution lines in forested wetlands located within 550 feet of the shoreline of a named water body designated as an Outstanding Florida Water. If a portion of a project qualifies for the general permit under subsection (6) and another portion of that project qualifies under this subsection, then a single general permit may be issued pursuant to both subsections.

(8) An aquaculture general permit shall be established for the cultivation of aquatic fish and other marine organisms, except alligators, in upland aquaculture facilities when such facilities have individual production units whose annual production and water discharge meet or exceed the parameters established by the NPDES program. Activities that have individual production units whose annual production and water discharge are less than the parameters established by the NPDES program shall be regulated pursuant to s. 403.0885(5).

(9) An aquaculture general permit under s. 403.088 shall be established for the freshwater cultivation of fish and other aquatic animals, except alligators, in upland aquaculture facilities.

(10) The authority to issue or deny general permits developed by the department pursuant to subsection (8) for aquaculture facilities is hereby delegated to the water management districts when they have regulatory responsibility for the facility pursuant to s. 373.046.

(11) Upon agreement by the applicant, the department, and the applicable water management district, the department and water management district may reassign the regulatory responsibilities described in s. 373.046(5), based on the specific aquaculture operation, to achieve a more efficient and effective permitting process.

(12) A general permit is granted for the construction, alteration, and maintenance of a stormwater management system serving a total project area of up to 10 acres meeting the criteria of this subsection. Such stormwater management systems must be designed, operated, and maintained in accordance with applicable rules adopted pursuant to part IV of chapter 373. There is a rebuttable presumption that the discharge from such systems complies with state water quality standards. The construction of such a system may proceed without any further agency action by the department or water management district if, before construction begins, an electronic self-certification is submitted to the department or water management district which certifies that the proposed system was designed by a Florida registered professional and that the registered professional has certified that the proposed system will meet the following additional requirements:

(a) The total project area involves less than 10 acres and less than 2 acres of impervious surface;

(b) Activities will not impact wetlands or other surface waters;

(c) Activities are not conducted in, on, or over wetlands or other surface waters;

(d) Drainage facilities will not include pipes having diameters greater than 24 inches, or the hydraulic equivalent, and will not use pumps in any manner;

(e) The project is not part of a larger common plan, development, or sale; and

(f) The project does not:

1. Cause adverse water quantity or flooding impacts to receiving water and adjacent lands;

2. Cause adverse impacts to existing surface water storage and conveyance capabilities;

3. Cause a violation of state water quality standards; or

4. Cause an adverse impact to the maintenance of surface or ground water levels or surface water flows established pursuant to s. 373.042 or a work of the district established pursuant to s. 373.086.

History.—s. 9, ch. 80-66; s. 12, ch. 82-27; s. 7, ch. 84-79; s. 60, ch. 86-186; s. 2, ch. 86-295; s. 1, ch. 93-24; s. 19, ch. 96-247; s. 168, ch. 96-410; s. 1011, ch. 97-103; s. 23, ch. 98-333; s. 18, ch. 2000-364; s. 98, ch. 2008-227; s. 19, ch. 2012-205; s. 7, ch. 2016-130.

1Note.—Section 18, ch. 95-145, repealed s. 403.939, which constituted the entirety of former part VIII.



403.8141 - Special event permits.

403.8141 Special event permits.—

(1) The department shall issue permits for special events under s. 253.0345. The permits must be for a period that runs concurrently with the lease or letter of consent issued pursuant to s. 253.0345 and must allow for the movement of temporary structures within the footprint of the lease area.

(2) An administrative challenge to any proposed regulatory permit related to a special event is subject to the summary hearing provisions of s. 120.574, except that the summary proceeding must be conducted within 30 days after a party files a motion for a summary hearing regardless of whether the parties agree to the summary proceeding.

History.—s. 22, ch. 2013-92; s. 7, ch. 2016-116.



403.815 - Public notice; waiver of hearings.

403.815 Public notice; waiver of hearings.—The department may publish or by rule require the applicant to publish, or the applicant may elect to publish, in a newspaper of general circulation in the area affected, notice of application for a permit submitted under this chapter or chapter 253. The notice of application shall be published within 14 days after the application is filed with the department. Notwithstanding any provision of s. 120.60, the department may publish or by rule require the applicant to publish, or the applicant may elect to publish, in a newspaper of general circulation in the area affected, notice of proposed agency action on any permit application submitted under this chapter or chapter 253. The department shall require the applicant for a permit to construct or expand a solid waste facility to publish such notice. The notice of proposed agency action shall be published at least 14 days prior to final agency action. The 90-day time period specified in s. 120.60 shall be tolled by the request of the department for publication of notice of proposed agency action and shall resume 14 days after receipt by the department of proof of publication. However, if a petition is filed for a proceeding pursuant to ss. 120.569 and 120.57, the time periods and tolling provisions of s. 120.60 shall apply. The cost of publication of notice under this section shall be paid by the applicant. The secretary may, by rule, specify the format and size of such notice. Within 14 days after publication of notice of proposed agency action, any person whose substantial interests are affected may request a hearing in accordance with ss. 120.569 and 120.57. The failure to request a hearing within 14 days after publication of notice of proposed agency action constitutes a waiver of any right to a hearing on the application under ss. 120.569 and 120.57.

History.—s. 10, ch. 80-66; s. 13, ch. 82-27; s. 44, ch. 84-338; s. 48, ch. 87-225; s. 169, ch. 96-410.



403.816 - Permits for maintenance dredging of deepwater ports and beach restoration projects.

403.816 Permits for maintenance dredging of deepwater ports and beach restoration projects.—

(1) The department shall establish a permit system under this chapter and chapter 253 which provides for the performance, for up to 25 years from the issuance of the original permit, of maintenance dredging of permitted navigation channels, port harbors, turning basins, harbor berths, and beach restoration projects approved pursuant to chapter 161. However, permits issued for dredging river channels which are not a part of a deepwater port shall be valid for no more than five years. No charge shall be exacted by the state for material removed during such maintenance dredging by a public port authority.

(2) The provisions of s. 253.77 do not apply to a permit for maintenance dredging and spoil site approval when there is no change in the size or location of the spoil disposal site and when the applicant provides documentation to the department that the appropriate lease, easement, or consent of use for the project site issued pursuant to chapter 253 is recorded in the county where the project is located.

(3) The provisions of this section relating to ports apply only to the port waters, spoil disposal sites, port harbors, navigation channels, turning basins, and harbor berths used for deepwater commercial navigation in the ports of Jacksonville, Tampa, Port Everglades, Miami, Port Canaveral, Ft. Pierce, Palm Beach, Port Manatee, Port St. Joe, Panama City, St. Petersburg, Port Bartow, Florida Power Corporation’s Crystal River Canal, Boca Grande, Green Cove Springs, and Pensacola.

History.—ss. 3, 5, ch. 81-228; s. 8, ch. 84-79; s. 2, ch. 85-296; s. 13, ch. 86-138; s. 20, ch. 89-175; s. 4, ch. 89-324.



403.8163 - Sites for disposal of spoil from maintenance dredge operations; selection.

403.8163 Sites for disposal of spoil from maintenance dredge operations; selection.—Lands created by spoil or used as dredge spoil sites must be given priority consideration as sites for disposal of spoil in maintenance dredge operations, except when the 1Division of Beaches and Shores of the Department of Environmental Protection determines that the spoil, or some substantial portion thereof, may be placed as compatible sediment into the littoral system of an adjacent sandy beach or coastal barrier dune system for the preservation and protection of such beach or dune system.

History.—s. 48, ch. 84-338; s. 14, ch. 86-138; s. 424, ch. 94-356.

1Note.—The Division of Beaches and Shores was abolished by s. 1, ch. 94-356.






Part VI - WATER SUPPLY; WATER TREATMENT PLANTS (ss. 403.850-403.891)

403.850 - Short title.

403.850 Short title.—This act may be cited as the “Florida Safe Drinking Water Act.”

History.—s. 1, ch. 77-337.



403.851 - Declaration of policy; intent.

403.851 Declaration of policy; intent.—It is the policy of the state that the citizens of Florida shall be assured of the availability of safe drinking water. Recognizing that this policy encompasses both environmental and public health aspects, it is the intent of the Legislature to provide a water supply program operated jointly by the department, in a lead-agency role of primary responsibility for the program, and by the Department of Health and its units, including county health departments, in a supportive role with specific duties and responsibilities of its own. Without any relinquishment of Florida’s sovereign powers and responsibilities to provide for the public health, public safety, and public welfare of the people of Florida, the Legislature intends:

(1) To give effect to Pub. L. No. 93-523 promulgated under the commerce clause of the United States Constitution, to the extent that interstate commerce is directly affected.

(2) To encourage cooperation between federal, state, and local agencies, not only in their enforcement role, but also in their service and assistance roles to city and county elected bodies.

(3) To provide for safe drinking water at all times throughout the state, with due regard for economic factors and efficiency in government.

History.—s. 2, ch. 77-337; s. 162, ch. 79-400; s. 425, ch. 94-356; s. 164, ch. 99-8.



403.852 - Definitions; ss. 403.850-403.864.

403.852 Definitions; ss. 403.850-403.864.—As used in ss. 403.850-403.864:

(1) “Department” means the Department of Environmental Protection, which is charged with the primary responsibility for the administration and implementation of the Florida Safe Drinking Water Act.

(2) “Public water system” means a system for the provision to the public of water for human consumption through pipes or other constructed conveyances if such system has at least 15 service connections or regularly serves at least 25 individuals daily at least 60 days out of the year. A public water system is either a community water system or a noncommunity water system. The term “public water system” includes:

(a) Any collection, treatment, storage, and distribution facility or facilities under control of the operator of such system and used primarily in connection with such system.

(b) Any collection or pretreatment storage facility or facilities not under control of the operator of such system but used primarily in connection with such system.

(3) “Community water system” means a public water system which serves at least 15 service connections used by year-round residents or regularly serves at least 25 year-round residents.

(4) “Noncommunity water system” means a public water system that is not a community water system. A noncommunity water system is either a nontransient noncommunity water system or a transient noncommunity water system.

(5) “Person” means an individual, public or private corporation, company, association, partnership, municipality, agency of the state, district, federal agency, or any other legal entity, or its legal representative, agent, or assigns.

(6) “Municipality” means a city, town, or other public body created by or pursuant to state law or an Indian tribal organization authorized by law.

(7) “Federal agency” means any department, agency, or instrumentality of the United States Government.

(8) “Supplier of water” means any person who owns or operates a public water system.

(9) “Contaminant” means any physical, chemical, biological, or radiological substance or matter in water.

(10) “Administrator” means the administrator of the United States Environmental Protection Agency.

(11) “Federal act” means the Safe Drinking Water Act, Pub. L. No. 93-523.

(12) “Primary drinking water regulation” means a rule which:

(a) Applies to public water systems;

(b) Specifies contaminants which, in the judgment of the department, after consultation with the Department of Health, may have an adverse effect on the health of the public;

(c) Specifies for each such contaminant either:

1. A maximum contaminant level if, in the judgment of the department, it is economically and technologically feasible to ascertain the level of such contaminant in water in public water systems; or

2. Each treatment technique known to the department which leads to a reduction in the level of the contaminant sufficient to satisfy the requirements of s. 403.853 if, in the judgment of the department, it is not economically or technologically feasible to ascertain the level of such contaminant; and

(d) Contains criteria and procedures to assure a supply of drinking water which dependably complies with such maximum contaminant levels, including quality control and testing procedures to assure compliance with such levels and to ensure proper operation and maintenance of the system, and which contains requirements as to:

1. The minimum quality of water which may be taken into the system; and

2. Siting for new facilities for public water systems.

(13) “Secondary drinking water regulation” means a rule which:

(a) Applies to public water systems; and

(b) Specifies the maximum contaminant levels which, in the judgment of the department after public hearings, are requisite to protect the public welfare. Such regulation may apply to any contaminant in drinking water:

1. Which may adversely affect the odor or appearance of such water and consequently may cause a substantial number of the persons served by the public water system providing such water to discontinue its use; or

2. Which may otherwise adversely affect the public welfare.

Such regulations may vary according to geographic and other circumstances.

(14) “National primary drinking water regulations” means primary drinking water regulations promulgated by the administrator pursuant to the federal act.

(15) “National secondary drinking water regulations” means secondary drinking water regulations promulgated by the administrator pursuant to the federal act.

(16) “Sanitary survey” means an onsite review of the water source, facilities, equipment, operation, and maintenance of a public water system for the purpose of evaluating the adequacy of such source, facilities, equipment, operation, and maintenance for producing and distributing safe drinking water.

(17) “Nontransient noncommunity water system” means a noncommunity water system that regularly serves at least 25 of the same persons over 6 months per year.

(18) “Transient noncommunity water system” means a noncommunity water system that has at least 15 service connections or regularly serves at least 25 persons daily at least 60 days out of the year but that does not regularly serve 25 or more of the same persons for more than 6 months per year.

History.—s. 3, ch. 77-337; s. 1, ch. 82-80; s. 10, ch. 89-324; s. 38, ch. 91-305; s. 426, ch. 94-356; s. 165, ch. 99-8; s. 1, ch. 2001-270.



403.853 - Drinking water standards.

403.853 Drinking water standards.—

(1) The department shall adopt and enforce:

(a)1. State primary drinking water regulations that shall be no less stringent at any given time than the complete interim or revised national primary drinking water regulations in effect at such time; and

2. State secondary drinking water regulations patterned after the national secondary drinking water regulations.

(b) Primary and secondary drinking water regulations for nontransient noncommunity water systems and transient noncommunity water systems, which shall be no more stringent than the corresponding national primary or secondary drinking water regulations in effect at such time, except that nontransient noncommunity systems shall monitor and comply with additional primary drinking water regulations as determined by the department.

(2) Subject to the exceptions authorized pursuant to s. 403.854, state primary drinking water regulations apply to each public water system in the state, except that such regulations do not apply to any public water system which meets all of the following criteria; namely, that the system:

(a) Consists of distribution and storage facilities only and does not have any collection or treatment facilities;

(b) Obtains all of its water from, but is not owned or operated by, a public water system to which such regulations apply;

(c) Does not sell water to any person; and

(d) Is not a carrier which conveys passengers in interstate commerce.

(3) The department shall adopt and implement adequate rules specifying procedures for the enforcement of state primary and secondary drinking water regulations, including monitoring and inspection procedures, that comply with regulations established by the administrator pursuant to the federal act.

(4) The department shall keep such records and make such reports, with respect to its activities under subsections (1) and (3), as may be required by regulations established by the administrator pursuant to the federal act. Such records and reports shall be available for public inspection.

(5) No state primary drinking water regulation may require the addition of any substance for preventive health care purposes unrelated to the contamination of drinking water.

(6) Upon the request of the owner or operator of a transient noncommunity water system using groundwater as a source of supply and serving religious institutions or businesses, other than restaurants or other public food service establishments or religious institutions with school or day care services, the department, or a local county health department designated by the department, shall perform a sanitary survey of the facility. Upon receipt of satisfactory survey results according to department criteria, the department shall reduce the requirements of such owner or operator from monitoring and reporting on a quarterly basis to performing these functions on an annual basis. Any revised monitoring and reporting schedule approved by the department under this subsection shall apply until such time as a violation of applicable state or federal primary drinking water standards is determined by the system owner or operator, by the department, or by an agency designated by the department, after a random or routine sanitary survey. Certified operators are not required for transient noncommunity water systems of the type and size covered by this subsection. Any reports required of such system shall be limited to the minimum as required by federal law. When not contrary to the provisions of federal law, the department may, upon request and by rule, waive additional provisions of state drinking water regulations for such systems.

(7) Unless otherwise required by federal act, the department may require testing of public water supply systems only for those contaminants for which maximum contaminant levels have been set by the administrator or the department or for which the United States Environmental Protection Agency or the department has established a correlation between pollutant concentration and human health effects.

History.—s. 4, ch. 77-337; s. 1, ch. 79-358; s. 45, ch. 84-338; s. 45, ch. 86-186; s. 11, ch. 89-324; s. 103, ch. 97-101; s. 2, ch. 2001-270; s. 20, ch. 2012-205.



403.8532 - Drinking water state revolving loan fund; use; rules.

403.8532 Drinking water state revolving loan fund; use; rules.—

(1) The purpose of this section is to assist in implementing the legislative declarations of public policy contained in ss. 403.021 and 403.851 by establishing infrastructure financing, technical assistance, and source water protection programs to assist public drinking water systems in achieving and maintaining compliance with the Florida Safe Drinking Water Act and the federal Safe Drinking Water Act, as amended, and to conserve and protect the quality of waters of the state.

(2) For purposes of this section, the term:

(a) “Bonds” means bonds, certificates, or other obligations of indebtedness issued by the corporation under this section and s. 403.1837.

(b) “Corporation” means the Florida Water Pollution Control Financing Corporation created pursuant to s. 403.1837.

(c) “Financially disadvantaged community” means the service area of a project to be served by a public water system that meets criteria established by department rule and in accordance with federal guidance.

(d) “Local governmental agency” means any municipality, county, district, or authority, or any agency thereof, or a combination of two or more of the foregoing acting jointly in connection with a project, having jurisdiction over a public water system.

(e) “Public water system” means all facilities, including land, necessary for the treatment and distribution of water for human consumption and includes public water systems as defined in s. 403.852 and as otherwise defined in the federal Safe Drinking Water Act, as amended. Such systems may be publicly owned, privately owned, investor-owned, or cooperatively held.

(f) “Small public water system” means a public water system that regularly serves fewer than 10,000 people.

(3) The department may make, or request that the corporation make, loans, grants, and deposits to community water systems; for-profit, privately owned, or investor-owned water systems; nonprofit, transient, noncommunity water systems; and nonprofit, nontransient, noncommunity water systems to assist them in planning, designing, and constructing public water systems. The department may provide loan guarantees, purchase loan insurance, and refinance local debt through the issue of new loans for projects approved by the department. Public water systems may borrow funds made available pursuant to this section and may pledge any revenues or other adequate security available to them to repay any funds borrowed.

(a) The department shall administer loans so that amounts credited to the Drinking Water Revolving Loan Trust Fund in any fiscal year are reserved for the following purposes:

1. At least 15 percent for qualifying small public water systems.

2. Up to 15 percent for qualifying financially disadvantaged communities.

(b) If an insufficient number of the projects for which funds are reserved under this subsection have been submitted to the department at the time the funding priority list authorized under this section is adopted, the reservation of these funds no longer applies. The department may award the unreserved funds as otherwise provided in this section.

(4) The department is authorized, subject to legislative appropriation authority and authorization of positions, to use funds from the annual capitalization grant for activities authorized under the federal Safe Drinking Water Act, as amended, such as:

(a) Program administration.

(b) Technical assistance.

(c) Source water protection program development and implementation, including wellhead and aquifer protection programs, programs to alleviate water quality and water supply problems associated with saltwater intrusion, programs to identify, monitor, and assess source waters, and contaminant source inventories.

(d) Capacity development and financial assessment program development and administration.

(e) The costs of establishing and administering an operator certification program for drinking water treatment plant operators, to the extent such costs cannot be paid for from fees.

This subsection does not limit the department’s ability to apply for and receive other funds made available for specific purposes under the federal Safe Drinking Water Act, as amended.

(5) The term of loans made pursuant to this section shall not exceed 30 years. The interest rate on such loans shall be no greater than that paid on the last bonds sold pursuant to s. 14, Art. VII of the State Constitution.

(6)(a) The department may provide financial assistance to financially disadvantaged communities for the purpose of planning, designing, and constructing public water systems. Such assistance may include the forgiveness of loan principal.

(b) The department shall establish by rule the criteria for determining whether a public water system serves a financially disadvantaged community. Such criteria shall be based on the median household income of the service population or other reliably documented measures of disadvantaged status.

(7) To the extent not allowed by federal law, the department shall not provide financial assistance for projects primarily intended to serve future growth.

(8) In order to ensure that public moneys are managed in an equitable, prudent, and cost-effective manner, the total amount of money loaned to any public water system during a fiscal year shall be no more than 25 percent of the total funds available for making loans during that year. The minimum amount of a loan shall be $75,000.

(9) The department may adopt rules regarding the procedural and contractual relationship between the department and the corporation under s. 403.1837 and to carry out the purposes of this section and the federal Safe Drinking Water Act, as amended. Such rules shall:

(a) Set forth a priority system for loans based on public health considerations, compliance with state and federal requirements relating to public drinking water systems, and affordability. The priority system shall give special consideration to:

1. Projects that provide for the development of alternative drinking water supply projects and management techniques in areas where existing source waters are limited or threatened by saltwater intrusion, excessive drawdowns, contamination, or other problems;

2. Projects that provide for a dependable, sustainable supply of drinking water and that are not otherwise financially feasible; and

3. Projects that contribute to the sustainability of regional water sources.

(b) Establish the requirements for the award and repayment of financial assistance.

(c) Require evidence of credit worthiness and adequate security, including an identification of revenues to be pledged, and documentation of their sufficiency for loan repayment and pledged revenue coverage, to ensure that each loan recipient can meet its loan repayment requirements.

(d) Require each project receiving financial assistance to be cost-effective, environmentally sound, implementable, and self-supporting.

(e) Implement other provisions of the federal Safe Drinking Water Act, as amended.

(10) The department shall prepare a report at the end of each fiscal year, detailing the financial assistance provided under this section, service fees collected, interest earned, and loans outstanding.

(11) Prior to approval of a loan, the local government or public water system shall, at a minimum:

(a) Provide a repayment schedule.

(b) Submit evidence of the permittability or implementability of the project proposed for financial assistance.

(c) Submit plans and specifications, biddable contract documents, or other documentation of appropriate procurement of goods and services.

(d) Provide assurance that records will be kept using generally accepted accounting principles and that the department or its agents and the Auditor General will have access to all records pertaining to the loan.

(e) Provide assurance that the public water system will be properly operated and maintained in order to achieve or maintain compliance with the requirements of the Florida Safe Drinking Water Act and the federal Safe Drinking Water Act, as amended.

(f) Document that the public water system will be self-supporting.

(12) The department may conduct an audit of the loan project upon completion, or may require that a separate project audit, prepared by an independent certified public accountant, be submitted.

(13) The department may require reasonable service fees on loans made to public water systems to ensure that the Drinking Water Revolving Loan Trust Fund will be operated in perpetuity and to implement the purposes authorized under this section. Service fees shall not be less than 2 percent nor greater than 4 percent of the loan amount exclusive of the service fee. Service fee revenues shall be deposited into the department’s Grants and Donations Trust Fund. The fee revenues, and interest earnings thereon, shall be used exclusively to carry out the purposes of this section.

(14) The Drinking Water Revolving Loan Trust Fund established under s. 403.8533 shall be used exclusively to carry out the purposes of this section. Any funds that are not needed on an immediate basis for financial assistance shall be invested pursuant to s. 215.49. State revolving fund capitalization grants awarded by the Federal Government, state matching funds, and investment earnings thereon shall be deposited into the fund. The principal and interest of all loans repaid and investment earnings thereon shall be deposited into the fund.

(15)(a) If a local governmental agency defaults under the terms of its loan agreement, the department shall so certify to the Chief Financial Officer, who shall forward the amount delinquent to the department from any unobligated funds due to the local governmental agency under any revenue-sharing or tax-sharing fund established by the state, except as otherwise provided by the State Constitution. Certification of delinquency shall not limit the department from pursuing other remedies available for default on a loan, including accelerating loan repayments, eliminating all or part of the interest rate subsidy on the loan, and court appointment of a receiver to manage the public water system.

(b) If a public water system owned by a person other than a local governmental agency defaults under the terms of its loan agreement, the department may take all actions available under law to remedy the default.

(c) The department may impose a penalty for delinquent loan payments in the amount of 6 percent of the amount due, in addition to charging the cost to handle and process the debt. Penalty interest shall accrue on any amount due and payable beginning on the 30th day following the date upon which payment is due.

(16) The department is authorized to terminate or rescind a financial assistance agreement when the recipient fails to comply with the terms and conditions of the agreement.

History.—s. 5, ch. 94-243; s. 1, ch. 97-236; s. 112, ch. 2001-266; s. 3, ch. 2001-270; s. 431, ch. 2003-261; s. 42, ch. 2010-205; s. 8, ch. 2016-226.



403.8533 - Drinking Water Revolving Loan Trust Fund.

403.8533 Drinking Water Revolving Loan Trust Fund.—

(1) There is created the Drinking Water Revolving Loan Trust Fund to be administered by the Department of Environmental Protection for the purposes of:

(a) Funding for low-interest loans for planning, engineering design, and construction of public drinking water systems and improvements to such systems;

(b) Funding for compliance activities, operator certification programs, and source water protection programs;

(c) Funding for administering loans by the department; and

(d) Paying amounts payable under any service contract entered into by the department under s. 403.1837, subject to annual appropriation by the Legislature.

(2) The trust fund shall be used for the deposit of all moneys awarded by the Federal Government to fund revolving loan programs. All moneys in the fund that are not needed on an immediate basis for loans shall be invested pursuant to s. 215.49. The principal and interest of all loans repaid and investment earnings shall be deposited into this fund.

(3) Pursuant to s. 19(f)(3), Art. III of the State Constitution, the Drinking Water Revolving Loan Trust Fund is exempt from the termination provisions of s. 19(f)(2), Art. III of the State Constitution.

History.—s. 1, ch. 97-232; s. 2, ch. 99-108; s. 8, ch. 2001-65; s. 43, ch. 2010-205.



403.8535 - Citation of rule.

403.8535 Citation of rule.—In addition to any other provisions within this part or any rules promulgated hereunder, the permitting agency shall, when requesting information for a permit application pursuant to this part or such rules promulgated hereunder, cite a specific rule. If a request for information cannot be accompanied by a rule citation, failure to provide such information cannot be grounds to deny a permit.

History.—s. 10, ch. 79-161.



403.854 - Variances, exemptions, and waivers.

403.854 Variances, exemptions, and waivers.—

(1) The department may authorize variances or exemptions from the regulations issued pursuant to s. 403.853 under conditions and in such manner as it deems necessary and desirable, provided that such variances or exemptions are authorized under such conditions and in such manner as are no less stringent than the conditions under which and the manner in which variances and exemptions may be granted under the federal act.

(2)(a) The department shall exempt public water systems from any requirements respecting a maximum contaminant level or any treatment technique requirement, or both, when:

1. Due to compelling factors (which may include economic factors), the public water system is unable to comply with such contaminant level or treatment technique requirement;

2. The public water system was in operation on the effective date of such contaminant level or treatment technique requirement; and

3. The granting of the exemption will not result in an unreasonable risk to health.

(b) Proposed additions to existing treatment plants not under contract for construction on July 1, 1977, shall not be automatically exempt.

(3)(a) When the department receives an application for exemption, it shall act upon such application within a time period under Pub. L. No. 93-523, s. 1416(g), or the Florida Administrative Procedure Act, whichever is earlier.

(b) The department shall prescribe a compliance schedule for the exempted system and shall notify the Environmental Protection Agency Administrator personally by certified mail pursuant to Pub. L. No. 93-523, s. 1416(b) and (c).

(4)(a) The department shall, except upon a showing of good cause, waive on a case-by-case basis any disinfection requirement applicable to transient noncommunity water systems using groundwater as a source of supply upon an affirmative showing by the supplier of water that no hazard to health will result. This showing shall be based upon the following:

1. The completion of a satisfactory sanitary survey;

2. The history of the quality of water provided by the system and monthly monitoring tests for bacteriological contamination;

3. Evaluation of the well and the site on which it is located, including geology, depth of well, casing, grouting, and other relevant factors which have an impact on the quality of water supplied; and

4. The number of connections and size of the distribution system.

(b) The department may as a condition of waiver require a monitoring program of sufficient frequency to assure that safe drinking water standards are being met.

(5) The department shall, except upon a showing of good cause, waive on a case-by-case basis any requirement for a certified operator for a transient noncommunity water system using groundwater as a source of supply upon an affirmative showing by the supplier of water that the system can be properly maintained without a certified operator. The department shall consider:

(a) The results of a sanitary survey if deemed necessary;

(b) The operation and maintenance records for the year preceding an application for waiver;

(c) The adequacy of monitoring procedures for maximum contaminant levels included in primary drinking water regulations;

(d) The feasibility of the supplier of water becoming a certified operator; and

(e) Any threat to public health that could result from nonattendance of the system by a certified operator.

(6) A waiver shall be granted for 3 years and shall be renewable upon application to the department pursuant to subsection (4) or subsection (5).

(7) The department may revoke any waiver to protect the public health, provided the department finds, on the basis of technical evidence, that revocation is necessary to achieve compliance with state quality standards for safe drinking water or that the supplier of water fails to comply with any conditions of the waiver. The department may proceed under s. 403.855 or s. 403.860.

(8) Neither the department nor any of its employees shall be held liable for money damages for any injury, sickness, or death sustained by any person as a result of drinking water from any transient noncommunity water system granted a waiver under subsection (4) or subsection (5).

History.—s. 5, ch. 77-337; s. 1, ch. 80-417; s. 70, ch. 90-331; s. 39, ch. 91-305; s. 4, ch. 2001-270.



403.855 - Imminent hazards.

403.855 Imminent hazards.—In coordination with the Department of Health, the department, upon receipt of information that a contaminant which is present in, or is likely to enter, public or private water supplies may present an imminent and substantial danger to the public health, may take such actions as it may deem necessary in order to protect the public health. Department actions shall include, but are not limited to:

(1) Adopting emergency rules pursuant to s. 120.54(4).

(2) Issuing such corrective orders as may be necessary to protect the health of persons who are or may be users of such supplies, including travelers. An order issued by the department under this section shall become effective upon service of such order on the alleged violator, notwithstanding the provisions of s. 403.860(3).

(3) Establishing a program designed to prevent contamination or to minimize the danger of contamination to potable water supplies.

(4) Contracting for clinical tests on samples of the affected population if the department determines there is a real and immediate danger to the public health.

(5) Commencing a civil action for appropriate relief, including a restraining order or permanent or temporary injunction.

History.—s. 6, ch. 77-337; s. 163, ch. 79-400; s. 5, ch. 83-310; s. 170, ch. 96-410; s. 166, ch. 99-8.



403.856 - Plan for emergency provision of water.

403.856 Plan for emergency provision of water.—The department shall adopt an adequate plan, after consultation with the Department of Health, for the provision of safe drinking water under emergency circumstances. When, in the judgment of the department, emergency circumstances exist in the state with respect to a need for safe drinking water, it may issue such rule or order as it may deem necessary in order to provide such water where it would not otherwise be available.

History.—s. 7, ch. 77-337; s. 167, ch. 99-8.



403.857 - Notification of users and regulatory agencies.

403.857 Notification of users and regulatory agencies.—Whenever a public water supply system:

(1) Is not in compliance with the state primary and secondary drinking water regulations;

(2) Fails to perform monitoring required by rules or regulations adopted by the department;

(3) Is subject to a variance granted for an inability to meet a maximum contaminant level requirement;

(4) Is subject to an exemption; or

(5) Fails to comply with the requirements prescribed by a variance or exemption,

the owner or operator of the system shall, as soon as practicable, notify the local public health departments, the department, and the communications media serving the area served by the system of that fact and of the extent, nature, and possible health effects of such fact. Such notice shall also be given by the owner or operator of the system by publication in a newspaper of general circulation, as determined by the department, within the area served by such water system at least once every 3 months as long as the violation, variance, or exemption continues. Such notice shall also be given with the water bills of the system as long as the violation, variance, or exemption continues, as follows: if the water bills of a public water system are issued at least as often as once every 3 months, such notice shall be included in at least one water bill of the system for each customer every 3 months; if the system issues its water bills less often than once every 3 months, such notice shall be included in each of the water bills issued by the system for each customer. However, the provisions of this section notwithstanding, the department may prescribe by rule reasonable alternative notice requirements.

History.—s. 8, ch. 77-337.



403.858 - Inspections.

403.858 Inspections.—Any duly authorized representative of the department or of the Department of Health may enter, take water samples from, and inspect any property, premises, or place, except a building which is used exclusively for a private residence, on or at which a public water system is located or is being constructed or installed, at any reasonable time, for the purpose of ascertaining the state of compliance with the law or with rules or orders of the department.

History.—s. 9, ch. 77-337; s. 168, ch. 99-8.



403.859 - Prohibited acts.

403.859 Prohibited acts.—The following acts and the causing thereof are prohibited and are violations of this act:

(1) Failure by a supplier of water to comply with the requirements of s. 403.857 or dissemination by such supplier of any false or misleading information with respect to notices required pursuant to s. 403.857 or with respect to remedial actions being undertaken to achieve compliance with state primary and secondary drinking water regulations.

(2) Failure by a supplier of water to comply with regulations adopted pursuant to s. 403.853, with any rule adopted by the department pursuant to this act, or with conditions for variances or exemptions authorized under s. 403.854.

(3) Failure by any person to comply with any order issued by the department pursuant to this act.

(4) Failure by a supplier of water to allow any duly authorized representative of the department or of the Department of Health to conduct inspections pursuant to s. 403.858.

(5) Submission by any person of any false statement or representation in any application, record, report, plan, or other document filed, or required to be filed by this act or rules adopted by the department pursuant to its lawful authority.

(6) Failure by a supplier of water to comply with the requirements of a permit issued under s. 403.861(7).

(7) The artificial recharge by the direct pumping of treated or untreated waste into any geologic formation of the Floridan Aquifer or the Biscayne Aquifer containing total dissolved solids of 500 milligrams per liter or less, except such injection of reclaimed water from domestic wastewater treatment reuse facilities if the effluent quality meets the water quality standards established by the Department of Environmental Protection as part of the operation permit to construct the treatment facility.

(a) By January 1, 1995, the Department of Environmental Protection shall promulgate by rule effluent standards and conditions for any project proposing wastewater reuse of reclaimed water, for injection of the reclaimed water into the Floridan Aquifer or Biscayne Aquifer. Any injection into a geologic formation of the Floridan Aquifer or Biscayne Aquifer containing total dissolved solids of 500 milligrams per liter or less must meet the requirements of these rules.

(b) In the event a facility does not receive, as a part of its operation permit, permission for injection which assures compliance with department rules promulgated pursuant to this subsection, the treated or untreated effluent shall be returned to the wastewater treatment plant from which the effluent was diverted during any testing period required by department rules or to another legally acceptable reuse or disposal alternative.

The provisions of this subsection do not apply to treated or untreated effluent currently discharging into the Floridan Aquifer or Biscayne Aquifer on June 22, 1983. However, any expansion of existing facilities on or after the effective date of this act are subject to the requirements of this subsection.

History.—s. 10, ch. 77-337; s. 164, ch. 79-400; s. 1, ch. 83-161; s. 3, ch. 94-153; s. 169, ch. 99-8; s. 5, ch. 2001-270.



403.860 - Penalties and remedies.

403.860 Penalties and remedies.—

(1) A fine, not to exceed $5,000 for each day in which a violation occurs, may be imposed by a court of competent jurisdiction on any person who violates s. 403.859(1), (2), (4), (5), or (6).

(2) A fine, not to exceed $5,000 for each day in which such violation occurs or failure to comply continues, may be imposed by a court of competent jurisdiction upon any person who violates, or fails or refuses to comply with, any order issued by the department pursuant to this act.

(3) The department may initiate an administrative proceeding to establish liability and require corrective action. Such proceeding shall be instituted by the department’s serving a written notice of violation upon the alleged violator by certified mail. The notice shall specify the provision of law or rule of the department alleged to have been violated and the facts alleged to constitute a violation thereof. An order for corrective action may be included with the notice. However, no order shall become effective until after service and an administrative hearing, if requested within 20 days after service. Failure to request an administrative hearing within this time period shall constitute a waiver thereof. A department order, entered after a hearing pursuant to chapter 120 or a waiver thereof, shall be final and constitute a final adjudication of the matters alleged. Such order may require, in addition to corrective action, that the violator pay the state for its reasonable costs and expenses incurred in investigating the violation and prosecuting the administrative proceeding.

(4) The department or a county health department that has been approved by the department under s. 403.862(1)(c) may institute a civil action in any court of appropriate jurisdiction for injunctive relief to prevent violation of any order, rule, or regulation issued pursuant to this act, in addition to any other remedies provided under this section.

(5) In addition to any judicial or administrative remedy authorized by this part, the department or a county health department that has received approval by the department pursuant to s. 403.862(1)(c) shall assess administrative penalties for violations of this section in accordance with s. 403.121.

(6) Fees collected pursuant to this section shall be deposited in the Water Quality Assurance Trust Fund or the appropriate County Health Department Trust Fund, in accordance with s. 381.0063, to be used to carry out the provisions of this part. The department may use a portion of the fund to contract for services to help collect noncompliance fees assessed pursuant to this section.

History.—s. 11, ch. 77-337; s. 71, ch. 90-331; s. 2, ch. 93-50; s. 3, ch. 93-264; s. 104, ch. 97-101; s. 3, ch. 97-236; s. 5, ch. 2001-258.



403.861 - Department; powers and duties.

403.861 Department; powers and duties.—The department shall have the power and the duty to carry out the provisions and purposes of this act and, for this purpose, to:

(1) Administer and enforce the provisions of this act and all rules and orders adopted, issued, or made effective hereunder.

(2) Enter into agreements, contracts, or cooperative arrangements, under such terms and conditions as it deems appropriate, with other local, state, federal, or interstate agencies; municipalities; political subdivisions; educational institutions; or other organizations or persons.

(3) Receive financial and technical assistance from the Federal Government and other public or private agencies.

(4) Participate in related programs conducted by federal agencies, other states, interstate agencies, or other public or private agencies or organizations.

(5) Establish adequate fiscal controls and accounting procedures to assure proper disbursement of, and accounting for, funds appropriated or otherwise provided for the purpose of carrying out provisions of this act.

(6) Delegate those responsibilities and duties deemed appropriate for the purpose of administering requirements of this act.

(7) Issue permits for constructing, altering, extending, or operating a public water system, based upon the size of the system, type of treatment provided by the system, or population served by the system, including issuance of an annual operation license.

(a) The department may issue a permit for a public water system based upon review of a preliminary design report or plans and specifications, a completed permit application form, and other required information as set forth in department rule, including receipt of an appropriate fee. The department may require a fee in an amount sufficient to cover the costs of viewing and acting upon any application for the construction and operation of a public water supply system and the costs of surveillance and other field services associated with any permit issued, but the amount in no case shall exceed $15,000. The fee schedule shall be adopted by rule based on a sliding scale relating to the size, type of treatment, or population served by the system that is proposed by the applicant.

(b) Each public water system that operates in this state shall submit annually to the department an operation license fee, separate from and in addition to any permit application fees required under paragraph (a), in an amount established by department rule. The amount of each fee shall be reasonably related to the size of the public water system, type of treatment, population served, amount of source water used, or any combination of these factors, but the fee may not be less than $50 or greater than $7,500. Public water systems shall pay annual operation license fees at a time and in a manner prescribed by department rule.

(8) Initiate rulemaking no later than July 1, 2008, to increase each drinking water permit application fee authorized under s. 403.087(6) and this part and adopted by rule to ensure that such fees are increased to reflect, at a minimum, any upward adjustment in the Consumer Price Index compiled by the United States Department of Labor, or similar inflation indicator, since the original fee was established or most recently revised.

(a) The department shall establish by rule the inflation index to be used for this purpose. The department shall review the drinking water permit application fees authorized under s. 403.087(6) and this part at least once every 5 years and shall adjust the fees upward, as necessary, within the established fee caps to reflect changes in the Consumer Price Index or similar inflation indicator. In the event of deflation, the department shall consult with the Executive Office of the Governor and the Legislature to determine whether downward fee adjustments are appropriate based on the current budget and appropriation considerations. The department shall also review the drinking water operation license fees established pursuant to paragraph (7)(b) at least once every 5 years to adopt, as necessary, the same inflationary adjustments provided for in this subsection.

(b) Effective July 1, 2008, the minimum fee amount shall be the minimum fee prescribed in this section, and such fee amount shall remain in effect until the effective date of fees adopted by rule by the department.

(9) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this act.

(10) Review and approve record drawings prior to allowing operation of any new, altered, or extended public water system for which a valid permit has been issued under subsection (7).

(11) Establish and maintain laboratories for radiological, microbiological, and chemical analyses of water samples from public water systems, if the department determines that an additional laboratory capability beyond that provided by the Department of Health is necessary.

(12) Plan, develop, and coordinate program activities for the management and implementation of the state primary and secondary drinking water regulations, including taking sanitary surveys.

(13) Collect and disseminate information and conduct educational and training programs relating to drinking water and public water systems.

(14) Conduct data management activities to maintain essential records needed for administration of the public water system supervision program and for submission to the administrator, including the maintenance of an inventory for all public water systems.

(15) Establish and collect fees for conducting state laboratory analyses as may be necessary, to be collected and used by either the department or the Department of Health in conducting its public water supply laboratory functions.

(16) Require suppliers of water to collect samples of water as required by state primary drinking water regulations, to submit such samples to an appropriate laboratory for analysis, and to keep sampling records as required under the federal act and make such records available to the department upon request.

(17) Require suppliers of water to submit periodic operating reports and testing data which the department determines are reasonably necessary to ascertain the adequacy of water supply systems. The information may include raw water data to determine whether additional treatment will be required to ensure that water at the consumer’s tap meets applicable drinking water standards and action levels.

(18) Issue such orders as may be necessary to effectuate the intent and purposes of this act.

(19) Assist state and local agencies in the determination and investigation of suspected waterborne disease outbreaks, including diseases associated with chemical contaminants.

(20) Encourage public involvement and participation in the planning and implementation of the state public water system supervisory plans.

(21)(a) Upon issuance of a construction permit to construct a new public water system drinking water treatment facility to provide potable water supply using a surface water that, at the time of the permit application, is not being used as a potable water supply, and the classification of which does not include potable water supply as a designated use, the department shall add treated potable water supply as a designated use of the surface water segment in accordance with s. 403.061(29)(b).

(b) For existing public water system drinking water treatment facilities that use a surface water as a treated potable water supply, which surface water classification does not include potable water supply as a designated use, the department shall add treated potable water supply as a designated use of the surface water segment in accordance with s. 403.061(29)(b).

History.—s. 12, ch. 77-337; s. 165, ch. 79-400; s. 46, ch. 86-186; s. 40, ch. 91-305; s. 107, ch. 98-200; s. 170, ch. 99-8; s. 6, ch. 2001-270; s. 20, ch. 2008-150; s. 35, ch. 2016-1.



403.8615 - Determination of capability and capacity development.

403.8615 Determination of capability and capacity development.—

(1) The department shall require all new community water systems and new nontransient, noncommunity water systems seeking to commence operations after October 1, 1999, to demonstrate the technical, managerial, and financial capabilities to comply with national primary drinking water regulations as required by the federal Safe Drinking Water Act, as amended. The department shall establish by rule, consistent with any federal guidance on capacity development, the criteria for determining technical, managerial, and financial capabilities. At a minimum, such water systems must:

(a) Employ or contract for the services of a certified operator, unless the department has waived this requirement pursuant to s. 403.854(5).

(b) Demonstrate the capabilities to conduct required monitoring and reporting programs and maintain appropriate records of such monitoring.

(c) Demonstrate financial soundness through the posting of a bond, creation of a reserve, documentation of an unreserved revenue source, or other appropriate means established by department rule.

(2) If the department determines that such a water system cannot demonstrate technical, managerial, or financial capability, a permit may not be issued for that system pursuant to s. 403.861(7) until the water system has been determined to have the required capabilities.

History.—s. 4, ch. 97-236.



403.862 - Department of Health; public water supply duties and responsibilities; coordinated budget requests with department.

403.862 Department of Health; public water supply duties and responsibilities; coordinated budget requests with department.—

(1) Recognizing that supervision and control of county health departments of the Department of Health is retained by the State Surgeon General, and that public health aspects of the state public water supply program require joint participation in the program by the Department of Health and its units and the department, the Department of Health shall:

(a) Establish and maintain laboratories for the conducting of radiological, microbiological, and chemical analyses of water samples from public water systems, which are submitted to such laboratories for analysis. Copies of the reports of such analyses and quarterly summary reports shall be submitted to the appropriate department district or subdistrict office.

(b) Require each county health department to:

1. Collect such water samples for analysis as may be required by the terms of this act, from public water systems within its jurisdiction. The duty to collect such samples may be shared with the appropriate department district or subdistrict office and shall be coordinated by field personnel involved.

2. Submit the collected water samples to the appropriate laboratory for analysis.

3. Maintain reports of analyses for its own records.

4. Conduct complaint investigation of public water systems to determine compliance with federal, state, and local standards and permit compliance.

5. Notify the appropriate department district or subdistrict office of potential violations of federal, state, and local standards and permit conditions by public water systems and assist the department in enforcement actions with respect to such violations to the maximum extent practicable.

6. Review and evaluate laboratory analyses of water samples from private water systems.

(c) Require those county health departments designated by the Department of Health and approved by the department as having qualified sanitary engineering staffs and available legal resources, in addition to the duties prescribed in paragraph (b), to:

1. Review, evaluate, and approve or disapprove each application for the construction, modification, or expansion of a public water system to determine compliance with federal, state, and local requirements. A copy of the completed permit application and a report of the final action taken by the county health department shall be forwarded to the appropriate department district office.

2. Review, evaluate, and approve or disapprove applications for the expansion of distribution systems. Written notification of action taken on such applications shall be forwarded to the appropriate department district or subdistrict office.

3. Maintain inventory, operational, and bacteriological records and carry out monitoring, surveillance, and sanitary surveys of public water systems to ensure compliance with federal, state, and local regulations.

4. Participate in educational and training programs relating to drinking water and public water systems.

5. Enforce the provisions of this part and rules adopted under this part.

(d) Require those county health departments designated by the Department of Health as having the capability of performing bacteriological analyses, in addition to the duties prescribed in paragraph (b), to:

1. Perform bacteriological analyses of water samples submitted for analysis.

2. Submit copies of the reports of such analyses to the appropriate department district or subdistrict office.

(e) Make available to the central and branch laboratories funds sufficient, to the maximum extent possible, to carry out the public water supply functions and responsibilities required of such laboratories as provided in this section.

(f) Have general supervision and control over all private water systems and all public water systems not otherwise covered or included in this part. This shall include the authority to adopt and enforce rules, including definitions of terms, to protect the health, safety, or welfare of persons being served by all private water systems and all public water systems not otherwise covered by this part.

(g) Assist state and local agencies in the determination and investigation of suspected waterborne disease outbreaks, including diseases associated with chemical contaminants.

(h) Upon request, consult with and advise any county or municipal authority as to water supply activities.

(2) Funds appropriated to support activities of county health departments of the Department of Health pursuant to this act shall be deposited to the County Health Department Trust Fund and used exclusively for the purposes of this act.

(3) The Department of Health and the department shall coordinate their respective budget requests to ensure that sufficient funding is provided to the Department of Health in order that it may carry out its public water supply functions and responsibilities as provided in this section. In the event the Department of Health lacks sufficient funds in any fiscal year to the extent that it is unable adequately to carry out its public water supply duties, an interagency agreement may be entered into between the two departments in order to remedy administratively, either through the transfer of funds or of services, the lack of sufficient public water supply funds within the Department of Health.

(4) If the department determines that a county health department or other unit of the Department of Health is not performing its public water supply responsibilities satisfactorily, the secretary of the department shall certify such determination in writing to the State Surgeon General. The State Surgeon General shall evaluate the determination of the department and shall inform the secretary of the department of his or her evaluation. Upon concurrence, the State Surgeon General shall take immediate corrective action.

(5) Nothing in this section shall serve to negate the powers, duties, and responsibilities of the State Surgeon General relating to the protection of the public from the spread of communicable disease, epidemics, and plagues.

(6) No county health department may be designated and approved unless it can carry out all functions of the drinking water program. Each year, the department, in conjunction with the Department of Health, shall review approved county health departments to determine continued qualification for approved status. To receive and maintain approved status, a county health department shall meet the following criteria and other reasonable and necessary requirements established by the department for its district offices:

(a) The staff shall be under the direction of a qualified individual who is a registered professional engineer in Florida pursuant to chapter 471.

(b) The county health department shall have sufficient legal resources to carry out the requirements of this part.

(7) Fees and penalties received from suppliers of water pursuant to ss. 403.860(3), (4), and (5) and 403.861(7)(a) in counties where county health departments have been approved by the department pursuant to paragraph (1)(c) shall be deposited in the appropriate County Health Department Trust Fund to be used for the purposes stated in paragraph (1)(c).

History.—s. 13, ch. 77-337; s. 166, ch. 79-400; s. 12, ch. 89-324; s. 73, ch. 90-331; s. 41, ch. 91-305; s. 3, ch. 93-50; s. 427, ch. 94-356; s. 105, ch. 97-101; s. 19, ch. 97-103; s. 171, ch. 99-8; s. 28, ch. 2000-242; s. 54, ch. 2008-6; s. 53, ch. 2009-21.



403.863 - State public water supply laboratory certification program.

403.863 State public water supply laboratory certification program.—

(1) The department and the Department of Health shall jointly develop a state program, and the Department of Health shall adopt rules for the evaluation and certification of all laboratories, other than the principal state laboratory, which perform or make application to perform analyses pursuant to the Florida Safe Drinking Water Act or which conduct a water analysis business. Such joint development shall be funded in part through the use of a portion of the State Public Water Systems Supervision Program grants received by the department from the Federal Government in order to implement the federal act.

(2) The Department of Health may adopt and enforce rules to administer this section, including, but not limited to, definitions of terms, certified laboratory personnel requirements, methodologies for the collection of samples, the handling and analysis of samples, methodology and proficiency testing, the format and frequency of reports, onsite inspections of laboratories, and quality assurance.

(3) The Department of Health shall have the responsibility for the operation and implementation of the state laboratory certification program. The Department of Health shall contract for the evaluation and review of laboratory certification applications and laboratory inspections. Upon completion of the evaluation and review of the laboratory certification application, the evaluation shall be forwarded, along with recommendations, to the department for review and comment, prior to final approval or disapproval by the Department of Health.

(4) The following acts constitute grounds for which the disciplinary actions specified in subsection (5) may be taken:

(a) Making false statements on an application or on any document associated with certification.

(b) Making consistent errors in analyses or erroneous reporting.

(c) Permitting personnel who are not qualified, as required by rules of the Department of Health, to perform analyses.

(d) Falsifying the results of analyses.

(e) Failing to employ approved laboratory methods in performing analyses as outlined in rules of the Department of Health.

(f) Failing to properly maintain facilities and equipment according to the laboratory’s quality assurance plan.

(g) Failing to report analytical test results or maintain required records of test results as outlined in rules of the Department of Health.

(h) Failing to participate successfully in a performance evaluation program approved by the Department of Health.

(i) Violating any provision of this section or of the rules adopted under this section.

(j) Falsely advertising services or credentials.

(k) Failing to pay fees for initial certification or renewal certification or to pay inspection expenses incurred.

(l) Failing to report any change of an item included in the initial or renewal certification application.

(m) Refusing to allow representatives of the department or the Department of Health to inspect a laboratory and its records during normal business hours.

(5) When the Department of Health finds any applicant or certificateholder guilty of any of the grounds set forth in subsection (4), it may enter an order imposing one or more of the following penalties:

(a) Denial of an application for certification.

(b) Revocation or suspension of certification.

(c) Imposition of an administrative fine not to exceed $1,000 for each count or separate offense.

(d) Issuance of a reprimand.

(e) Placement of the certification on probation for a period of time and subject to such conditions as the Department of Health specifies.

(f) Restricting the authorized scope of the certification.

(6) Any federal grant funds received by the department for the operation and implementation of the state laboratory certification program shall be transferred to the Department of Health by interagency agreement between the two departments. Such agreement shall require the Department of Health to provide the department with a quarterly accounting of the funds transferred.

(7) A laboratory that conducts a water analysis business, except the principal state laboratory, may not perform analyses pursuant to the Florida Safe Drinking Water Act without having applied for and received certification under the state certification program to perform such analyses.

(8) For the purposes of this section, the term “principal state laboratory” means the central laboratory of the Department of Health.

(9) For the purposes of this section, the term “certification” means regulatory recognition given to a laboratory that performs analyses pursuant to the Florida Safe Drinking Water Act, that it meets minimum analytical performance standards.

(10) The certification program shall be governed by chapter 120.

History.—s. 14, ch. 77-337; s. 167, ch. 79-400; s. 23, ch. 98-151; s. 90, ch. 2012-184.



403.8635 - State drinking water sample laboratory certification program.

403.8635 State drinking water sample laboratory certification program.—

(1) In addition to certifying laboratories pursuant to s. 403.863, the Department of Health is authorized to establish a periodic certification and approval program for laboratories that perform analyses of drinking water samples, which program will assure the acceptable quality, reliability, and validity of all testing results.

(2) The Department of Health has the responsibility for the operation and implementation of laboratory certification pursuant to this section, except that, upon completion of the evaluation and review of an application for laboratory certification, the evaluation shall be forwarded, along with recommendations, to the department for review and comment prior to final approval or disapproval.

(3) The Department of Health is authorized to charge and collect fees for the evaluation and certification of laboratories pursuant to this part. The fee schedule shall be based on the number of analytical functions for which certification is sought. Such fees shall be sufficient to meet the costs incurred by the Department of Health in the administration and operation of this program. All fees shall be deposited in a trust fund administered by the Department of Health to be used for the sole purpose of this section.

History.—s. 49, ch. 84-338; s. 428, ch. 94-356; s. 172, ch. 99-8.



403.864 - Public water supply accounting program.

403.864 Public water supply accounting program.—

(1) It is the intent of the Legislature to require a yearly accounting of funds, overhead, personnel, and property used by the department and the Department of Health and its units, including each of the county health departments, in conducting their respective responsibilities for the state public water supply program. Such accounting shall be presented to the Governor, the President of the Senate, and the Speaker of the House of Representatives by the department and the Department of Health no later than February 1 of each year.

(2) In furtherance of this intent, the Department of Health and the department shall jointly develop an accounting program for use by the department and the Department of Health and its units, including the county health departments, to determine the funds, overhead, personnel, and property used by each of the departments in conducting its respective public water supply functions and responsibilities for each fiscal year. The accounting program shall provide information sufficient to satisfy state auditing and federal grant and aid reporting requirements and shall include provisions requiring the Department of Health to:

(a) Segregate, from an accounting standpoint, funds distributed to county health departments for public water supply functions from other county health department trust funds.

(b) Segregate, from an accounting standpoint, funds distributed to the central and branch laboratories of the Department of Health for public water supply functions from other laboratory funds.

(c) Require each county health department, the central and each branch laboratory of the Department of Health, and any other entity of the Department of Health involved in and carrying out public water supply functions to account to the Department of Health on a semiannual basis for the funds received, from whatever source, and used for public water supply functions.

(d) Require each county health department, the central and each branch laboratory of the Department of Health, and any other entity of the Department of Health involved in carrying out public water supply functions either wholly or partially with funds, either federal or state, received from the department through an interagency agreement or other means to account to the department on a semiannual basis for such funds received and used for public water supply functions.

History.—s. 15, ch. 77-337; s. 100, ch. 79-164; s. 5, ch. 95-144; s. 173, ch. 99-8; s. 113, ch. 2001-266.



403.8645 - Intended Use Plan.

403.8645 Intended Use Plan.—

(1) The Florida Legislature recognizes that over 80 percent of the state’s population lives in coastal areas and is dependent on groundwater sources for drinking water supplies. Further, the Legislature recognizes that saltwater intrusion is an increased threat to healthful and safe drinking water supplies.

(2) The Intended Use Plan required of the department under the federal Safe Drinking Water Act, as amended, shall provide, in general, to the maximum extent practicable, that priority for the use of funds be given to projects that:

(a) Address the most serious risk to human health, especially projects that would develop alternative water supply in areas with saltwater intrusion problems;

(b) Are necessary to ensure compliance with the requirements of the federal Safe Drinking Water Act, as amended, including requirements for filtration; and

(c) Assist systems most in need on a per-household basis according to affordability criteria established by the Department of Environmental Protection by rule.

History.—s. 2, ch. 97-236.



403.865 - Water and wastewater facility personnel; legislative purpose.

403.865 Water and wastewater facility personnel; legislative purpose.—The Legislature finds that the threat to the public health and the environment from the operation of water and wastewater treatment plants and water distribution systems mandates that qualified personnel operate these facilities. It is the legislative intent that any person who performs the duties of an operator and who falls below minimum competency or who otherwise presents a danger to the public be prohibited from operating a plant or system in this state.

History.—s. 5, ch. 97-236; s. 7, ch. 2001-270.



403.866 - Definitions; ss. 403.865-403.876.

403.866 Definitions; ss. 403.865-403.876.—As used in ss. 403.865-403.876, the term:

(1) “Domestic wastewater collection system” means pipelines or conduits, pumping stations, and force mains and all other structures, devices, appurtenances, and facilities used for collecting or conducting wastes to an ultimate point for treatment or disposal.

(2) “Domestic wastewater treatment plant” means any plant or other works used for the purpose of treating, stabilizing, or holding domestic wastes.

(3) “Operator” means any person, including the owner, who is in onsite charge of the actual operation, supervision, and maintenance of a water treatment plant, water distribution system, or domestic wastewater treatment plant and includes the person in onsite charge of a shift or period of operation during any part of the day.

(4) “Public water system” has the same meaning as it has in s. 403.852.

(5) “Water distribution system” means those components of a public water system used in conveying water for human consumption from the water treatment plant to the consumer’s property, including pipes, tanks, pumps, and other constructed conveyances.

(6) “Water treatment plant” means those components of a public water system used in collection, treatment, and storage of water for human consumption, whether or not such components are under the control of the operator of such system.

History.—s. 6, ch. 97-236; s. 8, ch. 2001-270.



403.867 - License required.

403.867 License required.—A person may not perform the duties of an operator of a water treatment plant, water distribution system, or a domestic wastewater treatment plant unless he or she holds a current operator’s license issued by the department.

History.—s. 7, ch. 97-236; s. 9, ch. 2001-270.



403.868 - Requirements by a utility.

403.868 Requirements by a utility.—A utility may have more stringent requirements than set by law, including certification requirements for water distribution systems and domestic wastewater collection systems operations, except that a utility may not require a licensed contractor, as defined in s. 489.105(3) to have any additional license for work in water distribution systems or domestic wastewater collection systems.

History.—s. 8, ch. 97-236.



403.869 - Authority to adopt rules.

403.869 Authority to adopt rules.—The department may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of ss. 403.865-403.876.

History.—s. 9, ch. 97-236; s. 108, ch. 98-200.



403.87 - Technical advisory council for water and domestic wastewater operator certification.

403.87 Technical advisory council for water and domestic wastewater operator certification.—Within 90 days of the effective date of this act, the secretary of the department shall appoint a technical advisory council as necessary for the purposes of ss. 403.865-403.876. The technical advisory council shall meet upon the request of the chair, upon request of a majority of its members, or upon request of the secretary. Members shall provide for their own expenses. The council shall consist of not less than five persons who, collectively, are expert in domestic wastewater and drinking water treatment, facilities operation, public health, and environmental protection, including at least one licensed wastewater treatment plant operator and one licensed water treatment plant operator.

History.—s. 10, ch. 97-236.



403.871 - Fees.

403.871 Fees.—The department shall establish fees to be paid by persons seeking licensure or license renewal to cover the entire cost to the department of administering ss. 403.865-403.876, including, but not limited to, the costs associated with application review and examination, reexamination, licensing and renewal, renewal of an inactive license, reactivation of an inactive license, recordmaking, and recordkeeping, and the costs of ensuring compliance with ss. 403.865-403.876. The fees for license application and license renewal shall be nonrefundable. The department shall establish fees adequate to administer and implement ss. 403.865-403.876.

(1) The application fee may not exceed $100 and is not refundable.

(2) The renewal fee may not exceed $100 and is not refundable.

(3) All fees collected under this section must be deposited into the Water Quality Assurance Trust Fund. The fees shall be used exclusively to implement the provisions of ss. 403.865-403.876.

History.—s. 11, ch. 97-236; s. 10, ch. 2001-270; s. 23, ch. 2015-4.



403.872 - Requirements for licensure.

403.872 Requirements for licensure.—

(1) Any person desiring to be licensed as a water treatment plant operator, a water distribution system operator, or a domestic wastewater treatment plant operator must apply to the department to take the licensure examination.

(2) The department shall examine the qualifications of any applicant who meets the criteria established by the department for licensure, submits a completed application, and remits the required fee.

(3) The department shall license as an operator any applicant who has passed the examination and meets the other criteria established under this section.

(4) The department shall establish, by rule, the criteria for licensure, including, but not limited to, a requirement of a high school diploma or its equivalent, a training course approved by the department, and onsite operational experience.

(5) The department may also include a requirement that an operator must not be the subject of a disciplinary or enforcement action in another state at the time of application for licensure in this state.

History.—s. 12, ch. 97-236; s. 11, ch. 2001-270.



403.873 - Renewal of license.

403.873 Renewal of license.—

(1) The department shall renew a license upon receipt of the renewal application, proof of completion of department-approved continuing education units during the current biennium, and the renewal fee, and in accordance with the other provisions of ss. 403.865-403.876.

(2) The department shall adopt a procedure for the biennial renewal of licenses, including the requirements for continuing education.

History.—s. 13, ch. 97-236; s. 21, ch. 2008-150; s. 24, ch. 2015-4.



403.874 - Inactive status.

403.874 Inactive status.—

(1) The department shall reactivate an inactive license upon receipt of the reactivation application and fee within the 2-year period immediately following the expiration date of the license. Any license not reactivated within this 2-year period shall be null and void, and an operator seeking a license thereafter must meet the training, examination, and experience requirements for the type and class or level of license sought.

(2) The department shall adopt procedures for null and void licenses and how to obtain a new license after a license has become null and void.

History.—s. 14, ch. 97-236; s. 22, ch. 2008-150; s. 25, ch. 2015-4.



403.875 - Prohibitions; penalties.

403.875 Prohibitions; penalties.—

(1) A person may not:

(a) Perform the duties of an operator of a water treatment plant, water distribution system, or domestic wastewater treatment plant unless he or she is licensed under ss. 403.865-403.876.

(b) Use the name or title “water treatment plant operator,” “water distribution system operator,” “domestic wastewater treatment plant operator” or any other words, letters, abbreviations, or insignia indicating or implying that he or she is an operator, or otherwise holds himself or herself out as an operator, unless the person is the holder of a valid license issued under ss. 403.865-403.876.

(c) Present as his or her own the license of another.

(d) Knowingly give false or forged evidence to the department.

(e) Use or attempt to use a license that has been suspended, revoked, or placed on inactive or delinquent status.

(f) Employ unlicensed persons to perform the duties of an operator of a water treatment or domestic wastewater treatment plant or a water distribution system.

(g) Conceal information relative to any violation of ss. 403.865-403.876.

(2) Any person who violates any provision of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 15, ch. 97-236; s. 12, ch. 2001-270.



403.876 - Grounds for disciplinary action.

403.876 Grounds for disciplinary action.—

(1) The department shall establish the grounds for taking disciplinary action, including suspending or revoking a valid license, placing a licensee on probation, refusing to issue a license, refusing to renew a license, or refusing to reactivate a license, and the imposition of an administrative fine, not to exceed $1,000 per count or offense. The fines collected under this section shall be deposited into the Water Quality Assurance Trust Fund.

(2) The department shall conduct disciplinary proceedings in accordance with chapter 120.

(3) The department shall reissue the license of a disciplined operator when that operator has complied with all terms and conditions of the department’s final order.

History.—s. 16, ch. 97-236; s. 26, ch. 2015-4.



403.88 - Classification of water and wastewater treatment facilities and facility operators.

403.88 Classification of water and wastewater treatment facilities and facility operators.—

(1) The department shall classify water treatment plants, wastewater treatment plants, and water distribution systems by size, complexity, and level of treatment necessary to render the wastewater or source water suitable for its intended purpose in compliance with this chapter and department rules.

(2) The department shall establish the levels of certification and the staffing requirements for water treatment plant, water distribution system, and wastewater treatment plant operators certified under ss. 403.865-403.876 necessary to carry out subsection (1).

(3) A water treatment plant operator’s license is also valid as a water distribution system license of the same classification or lower.

(4) The department shall adopt rules necessary to carry out this section.

History.—s. 1, ch. 98-62; s. 13, ch. 2001-270.



403.885 - Water Projects Grant Program.

403.885 Water Projects Grant Program.—

(1) The Department of Environmental Protection shall administer a grant program to use funds appropriated by the Legislature for water quality improvement, stormwater management, wastewater management, and water restoration and other water projects as specifically appropriated by the Legislature. Eligible recipients of such grants include counties, municipalities, water management districts, and special districts that have legal responsibilities for water quality improvement, water management, stormwater management, wastewater management, lake and river water restoration projects, and drinking water projects pursuant to this section.

(2) The grant program shall provide for the evaluation of annual grant proposals. The department shall evaluate such proposals to determine if they:

(a) Protect public health or the environment.

(b) Implement plans developed pursuant to the Surface Water Improvement and Management Act created in part IV of chapter 373, other water restoration plans required by law, management plans prepared pursuant to s. 403.067, or other plans adopted by local government for water quality improvement and water restoration.

History.—s. 11, ch. 2002-291; s. 16, ch. 2005-291; s. 34, ch. 2006-26; s. 73, ch. 2006-230; s. 14, ch. 2008-5; s. 73, ch. 2015-229.



403.890 - Water Protection and Sustainability Program.

403.890 Water Protection and Sustainability Program.—Revenues deposited into or appropriated to the Water Protection and Sustainability Program Trust Fund shall be distributed by the Department of Environmental Protection in the following manner:

(1) Sixty-five percent to the Department of Environmental Protection for the implementation of an alternative water supply program as provided in s. 373.707.

(2) Twenty-two and five-tenths percent for the implementation of best management practices and capital project expenditures necessary for the implementation of the goals of the total maximum daily load program established in s. 403.067. Of these funds, 83.33 percent shall be transferred to the credit of the Department of Environmental Protection Water Quality Assurance Trust Fund to address water quality impacts associated with nonagricultural nonpoint sources. Sixteen and sixty-seven hundredths percent of these funds shall be transferred to the Department of Agriculture and Consumer Services General Inspection Trust Fund to address water quality impacts associated with agricultural nonpoint sources. These funds shall be used for research, development, demonstration, and implementation of the total maximum daily load program under s. 403.067, suitable best management practices or other measures used to achieve water quality standards in surface waters and water segments identified pursuant to s. 303(d) of the Clean Water Act, Pub. L. No. 92-500, 33 U.S.C. ss. 1251 et seq. Implementation of best management practices and other measures may include cost-share grants, technical assistance, implementation tracking, and conservation leases or other agreements for water quality improvement. The Department of Environmental Protection and the Department of Agriculture and Consumer Services may adopt rules governing the distribution of funds for implementation of capital projects, best management practices, and other measures. These funds shall not be used to abrogate the financial responsibility of those point and nonpoint sources that have contributed to the degradation of water or land areas. Increased priority shall be given by the department and the water management district governing boards to those projects that have secured a cost-sharing agreement allocating responsibility for the cleanup of point and nonpoint sources.

(3) Twelve and five-tenths percent to the Department of Environmental Protection for the Disadvantaged Small Community Wastewater Grant Program as provided in s. 403.1838.

(4) On June 30, 2009, and every 24 months thereafter, the Department of Environmental Protection shall request the return of all unencumbered funds distributed pursuant to this section. These funds shall be deposited into the Water Protection and Sustainability Program Trust Fund and redistributed pursuant to the provisions of this section.

History.—s. 17, ch. 2005-291; s. 41, ch. 2007-73; s. 2, ch. 2007-335; s. 108, ch. 2008-4; s. 12, ch. 2008-114; s. 42, ch. 2008-153; s. 8, ch. 2009-2; s. 10, ch. 2009-20; s. 54, ch. 2009-21; s. 3, ch. 2009-23; s. 18, ch. 2010-4; s. 24, ch. 2010-205.



403.891 - Water Protection and Sustainability Program Trust Fund of the Department of Environmental Protection.

403.891 Water Protection and Sustainability Program Trust Fund of the Department of Environmental Protection.—

(1) The Water Protection and Sustainability Program Trust Fund is created within the Department of Environmental Protection. The purpose of the trust fund is to implement the Water Protection and Sustainability Program created in s. 403.890.

(2) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2005-289; s. 13, ch. 2008-114; s. 2, ch. 2009-23; s. 25, ch. 2010-205; s. 32, ch. 2011-4.






Part VII - MISCELLANEOUS PROVISIONS (ss. 403.90-403.9338)

403.90 - Judicial review relating to permits and licenses.

403.90 Judicial review relating to permits and licenses.—

(1) As used in this section, unless the context otherwise requires:

(a) “Agency” means any official, officer, commission, authority, council, committee, department, division, bureau, board, section, or other unit or entity of state government.

(b) “Permit” means any permit or license required by this chapter.

(2) Any person substantially affected by a final action of any agency with respect to a permit may seek review within 90 days of the rendering of such decision and request monetary damages and other relief in the circuit court in the judicial circuit in which the affected property is located; however, circuit court review shall be confined solely to determining whether final agency action is an unreasonable exercise of the state’s police power constituting a taking without just compensation. Review of final agency action for the purpose of determining whether the action is in accordance with existing statutes or rules and based on competent substantial evidence shall proceed in accordance with chapter 120.

(3) If the court determines the decision reviewed is an unreasonable exercise of the state’s police power constituting a taking without just compensation, the court shall remand the matter to the agency which shall, within a reasonable time:

(a) Agree to issue the permit;

(b) Agree to pay appropriate monetary damages; however, in determining the amount of compensation to be paid, consideration shall be given by the court to any enhancement to the value of the land attributable to governmental action; or

(c) Agree to modify its decision to avoid an unreasonable exercise of police power.

(4) The agency shall submit a statement of its agreed-upon action to the court in the form of a proposed order. If the action is a reasonable exercise of police power, the court shall enter its final order approving the proposed order. If the agency fails to submit a proposed order within a reasonable time not to exceed 90 days which specifies an action that is a reasonable exercise of police power, the court may order the agency to perform any of the alternatives specified in subsection (3).

(5) The court shall award reasonable attorney’s fees and court costs to the agency or substantially affected person, whichever prevails.

(6) The provisions of this section are cumulative and shall not be deemed to abrogate any other remedies provided by law.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 78-85.



403.905 - Removal of fill on sovereignty lands.

403.905 Removal of fill on sovereignty lands.—The department or the Board of Trustees of the Internal Improvement Trust Fund has the authority to direct an abutting upland owner to remove from submerged sovereignty lands or state-owned lands any fill created in violation of 1ss. 403.91-403.929 or part IV of chapter 373, except that the department or the board may consider the time at which the submerged land was filled, the length of upland ownership by the current owner, and any other equitable consideration. In the event that the abutting upland owner does not remove such fill as directed, the department or board may remove it at its own expense, and the costs of removal will become a lien upon the property of such abutting upland owner. However, the department and board may, if they choose, allow such fill to remain as state-owned land and may employ a surveyor to determine the boundary between such state land and that of the abutting upland owner. The amount of the cost of such survey will become a lien on the property of the abutting upland owner. Nothing herein may be construed to grant the department or the board authority to direct an upland owner to adjust, alter, or remove silt, fill, or other solid material which has accumulated or has been deposited seaward of his or her property, through no fault of the owner.

History.—s. 38, ch. 93-213; s. 20, ch. 97-103.

1Note.—Sections 403.91-403.925 and 403.929 were repealed by s. 45, ch. 93-213, and s. 403.913, as amended by s. 46, ch. 93-213, was transferred to s. 403.939 and subsequently repealed by s. 18, ch. 95-145. The only section remaining within the cited range is s. 403.927.



403.927 - Use of water in farming and forestry activities.

403.927 Use of water in farming and forestry activities.—

(1) The Legislature recognizes the great value of farming and forestry to this state and that continued agricultural activity is compatible with wetlands protection. In order to avoid unnecessary expense and delay from duplicative programs, it is the intent of the Legislature to provide for the construction and operation of agricultural water management systems under authority granted to water management districts and to control, by the department or by delegation of authority to water management districts, the ultimate discharge from agricultural water management systems.

(2) Agricultural activities and agricultural water management systems are authorized by this section and are not subject to the provisions of s. 403.087 or 1ss. 403.91-403.929. Except for aquaculture water management systems located within waters of the state, the department shall not enforce water quality standards within an agricultural water management system. The department may require a stormwater permit or appropriate discharge permit at the ultimate point of discharge from an agricultural water management system or a group of connected agricultural water management systems. Impacts of agricultural activities and agricultural water management systems on groundwater quality shall be regulated by water management districts.

(3) If land served by a water management system is converted to a use other than an agricultural use, the water management system, or the portion of the system which serves that land, will be subject to the provisions of this chapter. However, mitigation under chapter 373 or this chapter to offset any adverse effects caused by agricultural activities that occurred before the conversion of the land is not required if the activities occurred on the land in the last 4 years preceding the conversion.

(4) As used in this section, the term:

(a) “Agricultural activities” includes all necessary farming and forestry operations which are normal and customary for the area, such as site preparation, clearing, fencing, contouring to prevent soil erosion, soil preparation, plowing, planting, cultivating, harvesting, fallowing, leveling, construction of access roads, placement of bridges and culverts, and implementation of best management practices adopted by the Department of Agriculture and Consumer Services or practice standards adopted by the United States Department of Agriculture’s Natural Resources Conservation Service, provided such operations are not for the sole or predominant purpose of impeding or diverting the flow of surface waters or adversely impacting wetlands.

(b) “Agricultural water management systems” means farming and forestry water management or irrigation systems and farm ponds which are permitted pursuant to chapter 373 or which are exempt from the permitting provisions of that chapter.

(c) “Farm pond” means a pond located on a farm, used for farm purposes, as determined by water management district rule.

History.—s. 1, ch. 84-79; s. 25, ch. 91-192; s. 23, ch. 91-305; s. 44, ch. 93-213; s. 20, ch. 96-247; s. 3, ch. 2011-165.

1Note.—Sections 403.91-403.925 and 403.929 were repealed by s. 45, ch. 93-213, and s. 403.913, as amended by s. 46, ch. 93-213, was transferred to s. 403.939 and subsequently repealed by s. 18, ch. 95-145. The only section remaining within the cited range is s. 403.927.



403.928 - Assessment of water resources and conservation lands.

403.928 Assessment of water resources and conservation lands.—The Office of Economic and Demographic Research shall conduct an annual assessment of Florida’s water resources and conservation lands.

(1) WATER RESOURCES.—The assessment must include all of the following:

(a) Historical and current expenditures and projections of future expenditures by federal, state, regional, and local governments and public and private utilities based upon historical trends and ongoing projects or initiatives associated with:

1. Water supply and demand; and

2. Water quality protection and restoration.

(b) An analysis and estimates of future expenditures by federal, state, regional, and local governments and public and private utilities necessary to comply with federal and state laws and regulations governing subparagraphs (a)1. and 2. The analysis and estimates must address future expenditures by federal, state, regional, and local governments and all public and private utilities necessary to achieve the Legislature’s intent that sufficient water be available for all existing and future reasonable-beneficial uses and the natural systems, and that adverse effects of competition for water supplies be avoided. The assessment must include a compilation of projected water supply and demand data developed by each water management district pursuant to ss. 373.036 and 373.709, with notations regarding any significant differences between the methods used by the districts to calculate the data.

(c) Forecasts of federal, state, regional, and local government revenues dedicated in current law for the purposes specified in subparagraphs (a)1. and 2. or that have been historically allocated for these purposes, as well as public and private utility revenues.

(d) An identification of gaps between projected revenues and projected and estimated expenditures.

(2) CONSERVATION LANDS.—The assessment must include all of the following:

(a) Historical and current expenditures and projections of future expenditures by federal, state, regional, and local governments based upon historical trends and ongoing projects or initiatives associated with real property interests eligible for funding under s. 259.105.

(b) An analysis and estimates of future expenditures by federal, state, regional, and local governments necessary to purchase lands identified in plans set forth by state agencies or water management districts.

(c) An analysis of the ad valorem tax impacts, by county, resulting from public ownership of conservation lands.

(d) Forecasts of federal, state, regional, and local government revenues dedicated in current law to maintain conservation lands and the gap between projected expenditures and revenues.

(e) The total percentage of Florida real property that is publicly owned for conservation purposes.

(f) A comparison of the cost of acquiring and maintaining conservation lands under fee simple or less than fee simple ownership.

(3) The assessment shall include analyses on a statewide, regional, or geographic basis, as appropriate, and shall identify analytical challenges in assessing information across the different regions of the state.

(4) The assessment must identify any overlap in the expenditures for water resources and conservation lands.

(5) The water management districts, the Department of Environmental Protection, the Department of Agriculture and Consumer Services, the Fish and Wildlife Conservation Commission, counties, municipalities, and special districts shall provide assistance to the Office of Economic and Demographic Research related to their respective areas of expertise.

(6) The Office of Economic and Demographic Research must be given access to any data held by an agency as defined in s. 112.312 if the Office of Economic and Demographic Research considers the data necessary to complete the assessment, including any confidential data.

(7) The assessment shall be submitted to the President of the Senate and the Speaker of the House of Representatives by January 1, 2017, and by January 1 of each year thereafter.

History.—s. 36, ch. 2016-1.



403.9321 - Short title.

403.9321 Short title.—Sections 403.9321-403.9333 may be cited as the “Mangrove Trimming and Preservation Act.”

History.—s. 1, ch. 95-299.



403.9322 - Legislative findings.

403.9322 Legislative findings.—

(1) The Legislature finds that there are over 555,000 acres of mangroves now existing in Florida. Of this total, over 80 percent are under some form of government or private ownership or control and are expressly set aside for preservation or conservation purposes.

(2) The Legislature finds that mangroves play an important ecological role as habitat for various species of marine and estuarine vertebrates, invertebrates, and other wildlife, including mammals, birds, and reptiles; as shoreline stabilization and storm protection; and for water quality protection and maintenance and as food-web support. The mangrove forest is a tropical ecosystem that provides nursery support to the sports and commercial fisheries. Through a combination of functions, mangroves contribute to the economies of many coastal counties in the state.

(3) The Legislature finds that many areas of mangroves occur as narrow riparian mangrove fringes that do not provide all the functions of mangrove forests or provide such functions to a lesser degree.

(4) The Legislature finds that scientific studies have shown that mangroves are amenable to standard horticultural treatments and that waterfront property owners can live in harmony with mangroves by incorporating such treatments into their landscaping systems.

(5) The Legislature finds that the trimming of mangroves by professional mangrove trimmers has a significant potential to maintain the beneficial attributes of mangrove resources and that professional mangrove trimmers should be authorized to conduct mangrove trimming, under certain circumstances, without prior government authorization.

History.—s. 2, ch. 95-299; s. 1, ch. 96-206.



403.9323 - Legislative intent.

403.9323 Legislative intent.—

(1) It is the intent of the Legislature to protect and preserve mangrove resources valuable to our environment and economy from unregulated removal, defoliation, and destruction.

(2) It is the intent of the Legislature that no trimming or alteration of mangroves may be permitted on uninhabited islands which are publicly owned or on lands set aside for conservation and preservation, or mitigation, except where necessary to protect the public health, safety, and welfare, or to enhance public use of, or access to, conservation areas in accordance with approved management plans.

(3) It is the intent of the Legislature to provide waterfront property owners their riparian right of view, and other rights of riparian property ownership as recognized by s. 253.141 and any other provision of law, by allowing mangrove trimming in riparian mangrove fringes without prior government approval when the trimming activities will not result in the removal, defoliation, or destruction of the mangroves.

(4) It is the intent of the Legislature that ss. 403.9321-403.9333 shall be administered so as to encourage waterfront property owners to voluntarily maintain mangroves, encourage mangrove growth, and plant mangroves along their shorelines.

(5) It is the intent of the Legislature that all trimming of mangroves pursuant to this act conducted on parcels having multifamily residential units result in an equitable distribution of the riparian rights provided herein.

(6) It is the intent of the Legislature to grandfather certain historically established mangrove maintenance activities.

History.—s. 3, ch. 95-299; s. 2, ch. 96-206.



403.9324 - Mangrove protection rule; delegation of mangrove protection to local governments.

403.9324 Mangrove protection rule; delegation of mangrove protection to local governments.—

(1) Sections 403.9321-403.9333 and any lawful regulations adopted by a local government that receives a delegation of the department’s authority to administer and enforce the regulation of mangroves as provided by this section shall be the sole regulations in this state for the trimming and alteration of mangroves on privately or publicly owned lands. All other state and local regulation of mangrove is as provided in subsection (3).

(2) The department shall delegate its authority to regulate the trimming and alteration of mangroves to any local government that makes a written request for delegation, if the local government meets the requirements of this section. To receive delegation, a local government must demonstrate that it has sufficient resources and procedures for the adequate administration and enforcement of a delegated mangrove-regulatory program. When a county receives delegation from the department, it may, through interlocal agreement, further delegate the authority to administer and enforce regulation of mangrove trimming and alteration to municipalities that meet the requirements of this section. In no event shall more than one permit for the alteration or trimming of mangroves be required within the jurisdiction of any delegated local government.

(3) A local government that wants to establish a program for the regulation of mangroves may request delegation from the department at any time. However, all local government regulation of mangroves, except pursuant to a delegation as provided by this section, is abolished 180 days after this section takes effect.

(4) Within 45 days after receipt of a written request for delegation from a local government, the department shall grant or deny the request in writing. The request is deemed approved if the department fails to respond within the 45-day time period. In reviewing requests for delegation, the department shall limit its review to whether the request complies with the requirements of subsection (2). The department shall set forth in writing with specificity the reasons for denial of a request for delegation. The department’s determination regarding delegation constitutes final agency action and is subject to review under chapter 120.

(5) The department may biannually review the performance of a delegated local program and, upon a determination by the department that the delegated program has failed to properly administer and enforce the program, may seek to revoke the authority under which the program was delegated. The department shall provide a delegated local government with written notice of its intent to revoke the authority to operate a delegated program. The department’s revocation of the authority to operate a delegated program is subject to review under chapter 120.

(6) A local government that receives delegation of the department’s authority to regulate mangroves shall issue all permits required by law and in lieu of any departmental permit provided for by ss. 403.9321-403.9333. The availability of the exemptions to trim mangroves in riparian mangrove fringe areas provided in s. 403.9326 may not be restricted or qualified in any way by any local government. This subsection does not preclude a delegated local government from imposing stricter substantive standards or more demanding procedural requirements for mangrove trimming or alteration outside of riparian mangrove fringe areas.

History.—s. 4, ch. 95-299; s. 3, ch. 96-206.



403.9325 - Definitions.

403.9325 Definitions.—For the purposes of ss. 403.9321-403.9333, the term:

(1) “Alter” means anything other than trimming of mangroves.

(2) “Local government” means a county or municipality.

(3) “Mangrove” means any specimen of the species Laguncularia racemosa (white mangrove), Rhizophora mangle (red mangrove), or Avicennia germinans (black mangrove).

(4) “Mangroves on lands that have been set aside as mitigation” means mangrove areas on public or private land which have been created, enhanced, restored, or preserved as mitigation under a dredge and fill permit issued under ss. 403.91-403.929, Florida Statutes (1984 Supplement, as amended), or a dredge and fill permit, management and storage of surface waters permit, or environmental resource permit issued under part IV of chapter 373, applicable dredge and fill licenses or permits issued by a local government, a resolution of an enforcement action, or a conservation easement that does not provide for trimming.

(5) “Professional mangrove trimmer” means a person who meets the qualifications set forth in s. 403.9329.

(6) “Public lands that have been set aside for conservation or preservation” means:

(a) Lands and interests acquired with funds deposited into the Land Acquisition Trust Fund pursuant to s. 28(a), Art. X of the State Constitution;

(b) Conservation and recreation lands under chapter 259;

(c) State and national parks;

(d) State and national reserves and preserves, except as provided in s. 403.9326(3);

(e) State and national wilderness areas;

(f) National wildlife refuges (only those lands under Federal Government ownership);

(g) Lands acquired under the Save Our Rivers Program;

(h) Lands acquired under the Save Our Coast program;

(i) Lands acquired under the environmentally endangered lands bond program;

(j) Public lands designated as conservation or preservation under a local government comprehensive plan;

(k) Lands purchased by a water management district, the Fish and Wildlife Conservation Commission, or any other state agency for conservation or preservation purposes;

(l) Public lands encumbered by a conservation easement that does not provide for the trimming of mangroves; and

(m) Public lands designated as critical wildlife areas by the Fish and Wildlife Conservation Commission.

(7) “Riparian mangrove fringe” means mangroves growing along the shoreline on private property, property owned by a governmental entity, or sovereign submerged land, the depth of which does not exceed 50 feet as measured waterward from the trunk of the most landward mangrove tree in a direction perpendicular to the shoreline to the trunk of the most waterward mangrove tree. Riparian mangrove fringe does not include mangroves on uninhabited islands, or public lands that have been set aside for conservation or preservation, or mangroves on lands that have been set aside as mitigation, if the permit, enforcement instrument, or conservation easement establishing the mitigation area did not include provisions for the trimming of mangroves.

(8) “Trim” means to cut mangrove branches, twigs, limbs, and foliage, but does not mean to remove, defoliate, or destroy the mangroves.

History.—s. 5, ch. 95-299; s. 4, ch. 96-206; s. 215, ch. 99-245; s. 75, ch. 2015-229.



403.9326 - Exemptions.

403.9326 Exemptions.—

(1) The following activities are exempt from the permitting requirements of ss. 403.9321-403.9333 and any other provision of law if no herbicide or other chemical is used to remove mangrove foliage:

(a) Mangrove trimming in riparian mangrove fringe areas that meet the following criteria:

1. The riparian mangrove fringe must be located on lands owned or controlled by the person who will supervise or conduct the trimming activities or on sovereign submerged lands immediately waterward and perpendicular to the lands.

2. The mangroves that are the subject of the trimming activity may not exceed 10 feet in pretrimmed height as measured from the substrate and may not be trimmed so that the overall height of any mangrove is reduced to less than 6 feet as measured from the substrate.

This exemption applies to property with a shoreline of 150 feet or less. Owners of property with a shoreline of more than 150 feet may not trim, under an exemption, more than 65 percent of the mangroves along the shoreline.

(b) Mangrove trimming supervised or conducted exclusively by a professional mangrove trimmer, as defined in s. 403.9325, in riparian mangrove fringe areas that meet the following criteria:

1. The riparian mangrove fringe must be located on lands owned or controlled by the professional mangrove trimmer or by the person contracting with the professional mangrove trimmer to perform the trimming activities, or on sovereign submerged lands immediately waterward and perpendicular to such lands.

2. The mangroves that are the subject of the trimming activity may not exceed 24 feet in pretrimmed height and may not be trimmed so that the overall height of any mangrove is reduced to less than 6 feet as measured from the substrate.

3. The trimming of mangroves that are 16 feet or greater in pretrimmed height must be conducted in stages so that no more than 25 percent of the foliage is removed annually.

4. A professional mangrove trimmer that is trimming red mangroves for the first time under the exemption provided by this paragraph must notify the department or delegated local government in writing at least 10 days before commencing the trimming activities.

This exemption applies to property with a shoreline of 150 feet or less. Owners of property with a shoreline of more than 150 feet may not trim, under an exemption, more than 65 percent of the mangroves along the shoreline.

(c) Mangrove trimming in riparian mangrove fringe areas which is designed to reestablish or maintain a previous mangrove configuration if the mangroves to be trimmed do not exceed 24 feet in pretrimmed height. The reestablishment of a previous mangrove configuration must not result in the destruction, defoliation, or removal of mangroves. Documentation of a previous mangrove configuration may be established by affidavit of a person with personal knowledge of such configuration, through current or past permits from the state or local government, or by photographs of the mangrove configuration. Trimming activities conducted under the exemption provided by this paragraph shall be conducted by a professional mangrove trimmer when the mangroves that are the subject of the trimming activity have a pretrimmed height which exceeds 10 feet as measured from the substrate. A person trimming red mangroves for the first time under the exemption provided by this paragraph must notify the department or delegated local government in writing at least 10 days before commencing the trimming activities.

(d) The maintenance trimming of mangroves that have been previously trimmed in accordance with an exemption or government authorization, including those mangroves that naturally recruited into the area and any mangrove growth that has expanded from the area subsequent to the authorization, if the maintenance trimming does not exceed the height and configuration previously established. Historically established maintenance trimming is grandfathered in all respects, notwithstanding any other provisions of law. Documentation of established mangrove configuration may be verified by affidavit of a person with personal knowledge of the configuration or by photographs of the mangrove configuration.

(e) The trimming of mangrove trees by a state-licensed surveyor in the performance of her or his duties, if the trimming is limited to a swath of 3 feet or less in width.

(f) The trimming of mangrove trees by a duly constituted communications, water, sewerage, electrical, or other utility company, or by a federal, state, county, or municipal agency, or by an engineer or a surveyor and mapper working under a contract with such utility company or agency, when the trimming is done as a governmental function of the agency.

(g) The trimming of mangrove trees by a duly constituted communications, water, sewerage, electrical, or other utility company in or adjacent to a public or private easement or right-of-way, if the trimming is limited to those areas where it is necessary for the maintenance of existing lines or facilities or for the construction of new lines or facilities in furtherance of providing utility service to its customers and if work is conducted so as to avoid any unnecessary trimming of mangrove trees.

(h) The trimming of mangrove trees by a duly constituted communications, water, sewerage, or electrical utility company on the grounds of a water treatment plant, sewerage treatment plant, or electric power plant or substation in furtherance of providing utility service to its customers, if work is conducted so as to avoid any unnecessary trimming of mangrove trees.

(2) Any rule, regulation, or other provision of law must be strictly construed so as not to limit directly or indirectly the exemptions provided by this section for trimming in riparian mangrove fringe areas except as provided in s. 403.9329(7)(b). Any rule or policy of the department, or local government regulation, that directly or indirectly serves as a limitation on the exemptions provided by this section for trimming in riparian mangrove fringe areas is invalid.

(3) The designation of riparian mangrove fringe areas as aquatic preserves or Outstanding Florida Waters shall not affect the use of the exemptions provided by this section.

History.—s. 6, ch. 95-299; s. 5, ch. 96-206; s. 1012, ch. 97-103.



403.9327 - General permits.

403.9327 General permits.—

(1) The following general permits are created for the trimming of mangroves that do not qualify for an exemption provided by s. 403.9326:

(a) A general permit to trim mangroves for riparian property owners, if:

1. The trimming is conducted in an area where the department has not delegated the authority to regulate mangroves to a local government;

2. The trimming is supervised or conducted exclusively by a professional mangrove trimmer;

3. The mangroves subject to trimming under the permit do not extend more than 500 feet waterward as measured from the trunk of the most landward mangrove tree in a direction perpendicular to the shoreline;

4. No more than 65 percent of the mangroves along the shoreline which exceed 6 feet in pretrimmed height as measured from the substrate will be trimmed, and no mangrove will be trimmed so that the overall height of any mangrove is reduced to less than 6 feet as measured from the substrate; and

5. No herbicide or other chemical will be used for the purpose of removing leaves of a mangrove.

(b) A general permit for the limited trimming of mangroves within existing navigational channels, basins, or canals to provide clearance for navigation of watercraft, if:

1. The trimming is conducted in an area where the department has not delegated the authority to regulate mangroves to a local government;

2. The trimming is supervised or conducted exclusively by a professional mangrove trimmer;

3. The mangroves are located on lands owned or controlled by the professional mangrove trimmer or by the person contracting with the professional mangrove trimmer to perform the trimming activities, or on sovereign submerged lands immediately waterward and perpendicular to such lands;

4. The trimming is limited to those portions of branches or trunks of mangroves which extend into the navigation channel beyond a vertical plane of the most waterward prop root or root system; and

5. No herbicide or other chemical will be used for the purpose of removing leaves of a mangrove.

(2) The department may establish additional general permits for mangrove trimming.

(3) The general permits under this section are subject to the following conditions:

(a) A general permit may be used only once on any parcel of property to achieve a mangrove height of no less than 6 feet;

(b) Trimming must be conducted in stages so that no more than 25 percent of the foliage is removed annually; and

(c) The height and configuration of mangroves trimmed under these general permits may be maintained under s. 403.9326(1)(d).

(4) Notice of intent to use a general permit must be made in writing to the department and must contain sufficient information to enable the department to determine the scope of the proposed trimming and whether the activity will comply with the conditions of this section.

(5) The department shall grant or deny in writing each request for a general permit within 30 days after receipt, unless the applicant agrees to an extension. If the applicant does not agree to an extension and the department fails to act on the request within the 30-day period, the request is approved. The department’s denial of a request for a general permit is subject to review under chapter 120. The department’s action may not receive a presumption of validity in any administrative or judicial proceeding for review.

(6) Trimming that does not qualify for an exemption under s. 403.9326 or a general permit under this section requires a permit as provided in s. 403.9328.

(7) If a local government receives delegation of the department’s authority to regulate mangroves, the delegated local government shall issue permits for mangrove trimming in lieu of a general permit from the department, but the local government may not directly or indirectly limit the use of the exemptions in s. 403.9326. A delegated local government may impose stricter substantive standards than those of the department for the issuance of a permit authorized by this section; however, such regulations may not prohibit all mangrove trimming.

History.—s. 7, ch. 95-299; s. 6, ch. 96-206.



403.93271 - Applicability to multifamily residential units.

403.93271 Applicability to multifamily residential units.—

(1) When trimming under s. 403.9327(1)(a) occurs on property developed for multifamily residential use, the 65-percent shoreline trimming limit must be equitably distributed so that each owner’s riparian view is similarly affected.

(2) If it is necessary to trim more than 65 percent of the mangroves along the shoreline in order to provide a water view from each unit, the department or delegated local government may authorize a greater percentage of trimming under s. 403.9327(1)(a). This subsection applies only to property on which multifamily residential units exist as of June 1, 1996.

History.—s. 7, ch. 96-206.



403.9328 - Alteration and trimming of mangroves; permit requirement.

403.9328 Alteration and trimming of mangroves; permit requirement.—

(1) A person may not alter or trim, or cause to be altered or trimmed, any mangrove within the landward extent of wetlands and other surface waters, as defined in chapter 62-340.200(19), Florida Administrative Code, using the methodology in s. 373.4211 and chapter 62-340, Florida Administrative Code, when the trimming does not meet the criteria in s. 403.9326 or s. 403.9327 except under a permit issued under this section by the department or a delegated local government or as otherwise provided by ss. 403.9321-403.9333. Any violation of ss. 403.9321-403.9333 is presumed to have occurred with the knowledge and consent of any owner, trustee, or other person who directly or indirectly has charge, control, or management, either exclusively or with others, of the property upon which the violation occurs. However, this presumption may be rebutted by competent, substantial evidence that the violation was not authorized by the owner, trustee, or other person.

(2)(a) The department, when deciding to issue or deny a permit for mangrove alteration or trimming under this section, shall use the criteria in s. 373.414(1) and (8). If the applicant is unable to meet these criteria, the department and the applicant shall first consider measures to reduce or eliminate the unpermittable impacts. If unpermittable impacts still remain, the applicant may propose, and the department shall consider, measures to mitigate the otherwise unpermittable impacts. A request for a permit to alter mangroves must be submitted in writing with sufficient specificity to enable the department to determine the scope and impacts of the proposed alteration activities.

(b) The department shall issue or deny a permit for mangrove alteration in accordance with chapter 120 and s. 403.0876.

(3) The use of herbicides or other chemicals for the purposes of removing leaves from a mangrove is strictly prohibited.

(4) If a local government receives delegation of the department’s authority to regulate mangroves, the delegated local government shall issue permits for mangrove trimming when the trimming does not meet the criteria in s. 403.9326 or for mangrove alteration in lieu of a departmental permit. A delegated local government may impose stricter substantive standards than those of the department for the issuance of a permit authorized by this section but may not prohibit all mangrove trimming.

(5) A permit is not required under ss. 403.9321-403.9333 to trim or alter mangroves if the trimming or alteration is part of an activity that is exempt under s. 403.813 or is permitted under part IV of chapter 373. The procedures for permitting under part IV of chapter 373 will control in those instances.

History.—s. 8, ch. 95-299; s. 8, ch. 96-206; s. 38, ch. 97-98.



403.9329 - Professional mangrove trimmers.

403.9329 Professional mangrove trimmers.—

(1) For purposes of ss. 403.9321-403.9333, the following persons are considered professional mangrove trimmers:

(a) Certified arborists, certified by the International Society of Arboriculture;

(b) Professional wetland scientists, certified by the Society of Wetland Scientists;

(c) Certified environmental professionals, certified by the Academy of Board Certified Environmental Professionals;

(d) Certified ecologists certified by the Ecological Society of America;

(e) Persons licensed under part II of chapter 481. The Board of Landscape Architecture shall establish appropriate standards and continuing legal education requirements to assure the competence of licensees to conduct the activities authorized under ss. 403.9321-403.9333. Trimming by landscape architects as professional mangrove trimmers is not allowed until the establishment of standards by the board. The board shall also establish penalties for violating ss. 403.9321-403.9333. Only those landscape architects who are certified in the state may qualify as professional mangrove trimmers under ss. 403.9321-403.9333, notwithstanding any reciprocity agreements that may exist between this state and other states;

(f) Persons who have conducted mangrove trimming as part of their business or employment and who are able to demonstrate to the department or a delegated local government, as provided in subsection (2) or subsection (3), a sufficient level of competence to assure that they are able to conduct mangrove trimming in a manner that will ensure the survival of the mangroves that are trimmed; and

(g) Persons who have been qualified by a delegated local government through a mangrove-trimming qualification program as provided in subsection (7).

(2) A person who seeks to assert professional mangrove trimmer status under paragraph (1)(f) to trim mangroves under the exemptions and general permits provided in ss. 403.9326 and 403.9327, in areas where a local government has not established a professional mangrove trimmer qualification program as provided in subsection (7), must request in writing professional mangrove trimmer status from the department. The department shall grant or deny any written request for professional mangrove trimmer status within 60 days after receipt of the request. If professional mangrove trimmer status has been granted by the department, no additional requests for professional mangrove trimmer status need be made to the department to trim mangroves under the exemptions provided in s. 403.9326. Persons applying for professional mangrove trimmer status must provide to the department a notarized sworn statement attesting:

(a) That the applicant has successfully completed a minimum of 10 mangrove-trimming projects authorized by the department or a local government program. Each project must be separately identified by project name and permit number;

(b) That a mangrove-trimming or alteration project of the applicant is not in violation of ss. 403.9321-403.9333 or any lawful rules adopted thereunder; and

(c) That the applicant possesses the knowledge and ability to correctly identify mangrove species occurring in this state.

(3) A person asserting professional mangrove trimmer status who wishes to use a general permit authorized under s. 403.9327 must complete and sign a notice of intent to use the general permit, along with the individual who owns or controls the property, and provide a copy of the department’s qualification of professional mangrove trimmer status as provided for in subsection (2). A professional mangrove trimmer signing a notice of intent to use the general permit must conduct or supervise the trimming at the site specified in the notice.

(4) The department may deny a request for professional mangrove trimmer status if the department finds that the information provided by the applicant is incorrect or incomplete, or if the applicant has demonstrated a past history of noncompliance with the provisions of ss. 403.9321-403.9333 or any adopted mangrove rules.

(5) A professional mangrove trimmer status granted by the department may be revoked by the department for any person who is responsible for any violations of ss. 403.9321-403.9333 or any adopted mangrove rules.

(6) The department’s decision to grant, deny, or revoke a professional mangrove trimmer status is subject to review under chapter 120.

(7)(a) A local government that receives delegation of the department’s mangrove regulatory authority may establish criteria for qualification of persons as professional mangrove trimmers working within the jurisdiction of the local government. A delegated local government that establishes a program shall provide procedures and minimum qualifications and may develop training programs for those persons wishing to become qualified as professional mangrove trimmers. A delegated local government may establish criteria for disciplining persons qualified as professional mangrove trimmers working within its jurisdiction.

(b) A delegated local government may require that any person qualifying as a professional mangrove trimmer within the jurisdiction of the local government:

1. Be registered with the local government.

2. Pay an annual registration fee that may not exceed $500.

3. Provide prior written notice to the delegated local government before conducting the trimming activities authorized under the exemptions provided by s. 403.9326.

4. Be onsite when mangrove-trimming activities are performed.

(c) The department may require a person who qualifies as a professional mangrove trimmer and works in an area where a local government has not received delegation to provide written notice to the department 10 days before conducting trimming activities under the exemptions and general permits provided in ss. 403.9326 and 403.9327 and to be onsite when mangrove-trimming activities are performed.

(d) Any person who qualifies as a professional mangrove trimmer under this subsection may conduct trimming activities within the jurisdiction of a delegated local government if the person registers and pays any appropriate fee required by a delegated local government. A delegated local government that wishes to discipline persons licensed under part II of chapter 481 for mangrove-trimming or alteration activities may file a complaint against the licensee as provided for by chapter 481 and may take appropriate local disciplinary action. Any local disciplinary action imposed against a licensee is subject to administrative and judicial review.

(e) A locally registered mangrove trimmer may use the exemptions and general permits in ss. 403.9326 and 403.9327 only within the jurisdiction of delegated local governments in which the mangrove trimmer is registered. Nothing in ss. 403.9321-403.9333 shall prevent any person who qualifies as a professional mangrove trimmer under subsection (1) from using the exemptions and general permits in ss. 403.9326 and 403.9327 outside the jurisdiction of delegated local governments.

(f) Any local governmental regulation imposed on professional mangrove trimmers that has the effect of limiting directly or indirectly the availability of the exemptions provided by s. 403.9326 is invalid.

History.—s. 9, ch. 95-299; s. 9, ch. 96-206.



403.9331 - Applicability; rules and policies.

403.9331 Applicability; rules and policies.—

(1) The regulation of mangrove protection under ss. 403.9321-403.9333 is intended to be complete and effective without reference to or compliance with other statutory provisions.

(2) Any rule or policy applicable to permits provided for by s. 403.9327 or s. 403.9328 which establishes a standard applicable to mangrove trimming or alteration is invalid unless a scientific basis for the rule or policy is established. Such rules or policies shall not receive a presumption of validity in any administrative or judicial proceeding for review. Any such rule or policy must be demonstrated to substantially advance a fundamental purpose of the statute cited as authority for the rule or policy or shall be invalid.

History.—s. 10, ch. 95-299.



403.9332 - Mitigation and enforcement.

403.9332 Mitigation and enforcement.—

(1)(a) Any area in which 5 percent or more of the trimmed mangrove trees have been trimmed below 6 feet in height, except as provided in s. 403.9326(1)(c), (d), (f), (g), and (h), destroyed, defoliated, or removed as a result of trimming conducted under s. 403.9326 or s. 403.9327 must be restored or mitigated. Restoration must be accomplished by replanting mangroves, in the same location and of the same species as each mangrove destroyed, defoliated, removed, or trimmed, to achieve within 5 years a canopy area equivalent to the area destroyed, removed, defoliated, or trimmed; or mitigation must be accomplished by replanting offsite, in areas suitable for mangrove growth, mangroves to achieve within 5 years a canopy area equivalent to the area destroyed, removed, defoliated, or trimmed. Where all or a portion of the restoration or mitigation is not practicable, as determined by the department or delegated local government, the impacts resulting from the destruction, defoliation, removal, or trimming of the mangroves must be offset by donating a sufficient amount of money to offset the impacts, which must be used for the restoration, enhancement, creation, or preservation of mangrove wetlands within a restoration, enhancement, creation, or preservation project approved by the department or delegated local government; or by purchasing credits from a mitigation bank created under s. 373.4135 at a mitigation ratio of 2-to-1 credits to affected area. The donation must be equivalent to the cost, as verified by the department or delegated local government, of creating mangrove wetlands at a 2-to-1, created versus affected ratio, based on canopy area. The donation may not be less than $4 per square foot of created wetland area.

(b) In all cases, the applicant, permittee, landowner, and person performing the trimming are jointly and severally liable for performing restoration under paragraph (a) and for ensuring that the restoration successfully results in a variable mangrove community that can offset the impacts caused by the removal, destruction, or defoliation of mangroves. The applicant, landowner, and person performing the trimming are also jointly and severally subject to penalties.

(c) If mangroves are to be trimmed or altered under a permit issued under s. 403.9328, the department or delegated local government may require mitigation. The department or delegated local government shall establish reasonable mitigation requirements that must include, as an option, the use of mitigation banks created under s. 373.4135, where appropriate. The department’s mitigation requirements must ensure that payments received as mitigation are sufficient to offset impacts and are used for mangrove creation, preservation, protection, or enhancement.

(d) Any replanting for restoration and mitigation under this subsection must result in at least 80 percent survival of the planted mangroves 1 year after planting. If the survival requirement is not met, additional mangroves must be planted and maintained until 80 percent survival is achieved 1 year after the last mangrove planting.

(2) The department or delegated local government shall enforce the provisions of ss. 403.9321-403.9333 in the same manner and to the same extent provided for in ss. 403.141 and 403.161 for the first violation.

(3) For second and subsequent violations, the department or delegated local government, in addition to the provisions of ss. 403.141 and 403.161, shall impose additional monetary penalties for each mangrove illegally trimmed or altered as follows:

(a) Up to $100 for each mangrove illegally trimmed; or

(b) Up to $250 for each mangrove illegally altered.

(4) In addition to the penalty provisions provided in subsections (1)-(3), for second and all subsequent violations by a professional mangrove trimmer, the department or delegated local government shall impose a separate penalty upon the professional mangrove trimmer up to $250 for each mangrove illegally trimmed or altered.

(5) This section does not limit or restrict a delegated local government from enforcing penalty, restoration, and mitigation provisions under its local authority.

History.—s. 11, ch. 95-299; s. 10, ch. 96-206.



403.9333 - Variance relief.

403.9333 Variance relief.—Upon application, the department or delegated local government may grant a variance from the provisions of ss. 403.9321-403.9333 if compliance therewith would impose a unique and unnecessary hardship on the owner or any other person in control of the affected property. Relief may be granted upon demonstration that such hardship is not self-imposed and that the grant of the variance will be consistent with the general intent and purpose of ss. 403.9321-403.9333. The department or delegated local government may grant variances as it deems appropriate.

History.—s. 55, ch. 84-338; s. 44, ch. 93-213; s. 12, ch. 95-299.

Note.—Former s. 403.938.



403.9334 - Effect of ch. 96-206.

403.9334 Effect of ch. 96-206.—Nothing in chapter 96-206, Laws of Florida, shall invalidate any permit or order related to mangrove activities which has been approved by the department or any other governmental entity, nor shall it affect any application for permits related to mangrove activities deemed sufficient and substantially complete prior to July 1, 1996.

History.—s. 11, ch. 96-206.



403.93345 - Coral reef protection.

403.93345 Coral reef protection.—

(1) This section may be cited as the “Florida Coral Reef Protection Act.”

(2) This act applies to the sovereign submerged lands that contain coral reefs as defined in this act off the coasts of Broward, Martin, Miami-Dade, Monroe, and Palm Beach Counties.

(3) As used in this section, the term:

(a) “Aggravating circumstances” means operating, anchoring, or mooring a vessel in a reckless or wanton manner; under the influence of drugs or alcohol; or otherwise with disregard for boating regulations concerning speed, navigation, or safe operation.

(b) “Coral” means species of the phylum Cnidaria found in state waters including:

1. Class Anthozoa, including the subclass Octocorallia, commonly known as gorgonians, soft corals, and telestaceans; and

2. Orders Scleractinia, commonly known as stony corals; Stolonifera, including, among others, the organisms commonly known as organ-pipe corals; Antipatharia, commonly known as black corals; and Hydrozoa, including the family Millaporidae and family Stylasteridae, commonly known as hydrocoral.

(c) “Coral reefs” mean:

1. Limestone structures composed wholly or partially of living corals, their skeletal remains, or both, and hosting other coral, associated benthic invertebrates, and plants; or

2. Hard-bottom communities, also known as live bottom habitat or colonized pavement, characterized by the presence of coral and associated reef organisms or worm reefs created by the Phragmatopoma species.

(d) “Damages” means moneys paid by any person or entity, whether voluntarily or as a result of administrative or judicial action, to the state as compensation, restitution, penalty, civil penalty, or mitigation for causing injury to or destruction of coral reefs.

(e) “Department” means the Department of Environmental Protection.

(f) “Fund” means the Water Quality Assurance Trust Fund.

(g) “Person” means any and all persons, natural or artificial, foreign or domestic, including any individual, firm, partnership, business, corporation, and company and the United States and all political subdivisions, regions, districts, municipalities, and public agencies thereof.

(h) “Responsible party” means the owner, operator, manager, or insurer of any vessel.

(4) The Legislature finds that coral reefs are valuable natural resources that contribute ecologically, aesthetically, and economically to the state. Therefore, the Legislature declares it is in the best interest of the state to clarify the department’s powers and authority to protect coral reefs through timely and efficient recovery of monetary damages resulting from vessel groundings and anchoring-related injuries. It is the intent of the Legislature that the department be recognized as the state’s lead trustee for coral reef resources located within waters of the state or on sovereignty submerged lands unless preempted by federal law. This section does not divest other state agencies and political subdivisions of the state of their interests in protecting coral reefs.

(5) The responsible party who knows or should know that their vessel has run aground, struck, or otherwise damaged coral reefs must notify the department of such an event within 24 hours after its occurrence. Unless otherwise prohibited or restricted by the United States Coast Guard, the responsible party must remove or cause the removal of the grounded or anchored vessel within 72 hours after the initial grounding or anchoring absent extenuating circumstances such as weather, or marine hazards that would prevent safe removal of the vessel. The responsible party must remove or cause the removal of the vessel or its anchor in a manner that avoids further damage to coral reefs and shall consult with the department in accomplishing this task. The responsible party must cooperate with the department to undertake damage assessment and primary restoration of the coral reef in a timely fashion.

(6) In any action or suit initiated pursuant to chapter 253 on the behalf of the Board of Trustees of the Internal Improvement Trust Fund, or under chapter 373 or this chapter for damage to coral reefs, the department may recover all damages from the responsible party, including, but not limited to:

(a) Compensation for the cost of replacing, restoring, or acquiring the equivalent of the coral reef injured and the value of the lost use and services of the coral reef pending its restoration, replacement, or acquisition of the equivalent coral reef, or the value of the coral reef if the coral reef cannot be restored or replaced or if the equivalent cannot be acquired.

(b) The cost of damage assessments, including staff time.

(c) The cost of activities undertaken by or at the request of the department to minimize or prevent further injury to coral or coral reefs pending restoration, replacement, or acquisition of an equivalent.

(d) The reasonable cost of monitoring the injured, restored, or replaced coral reef for at least 10 years. Such monitoring is not required for a single occurrence of damage to a coral reef damage totaling less than or equal to 1 square meter.

(e) The cost of enforcement actions undertaken in response to the destruction or loss of or injury to a coral reef, including court costs, attorney’s fees, and expert witness fees.

(7) The department may use habitat equivalency analysis as the method by which the compensation described in subsection (5) is calculated. The parameters for calculation by this method may be prescribed by rule adopted by the department.

(8) In addition to the compensation described in subsection (5), the department may assess, per occurrence, civil penalties according to the following schedule:

(a) For any anchoring of a vessel on a coral reef or for any other damage to a coral reef totaling less than or equal to an area of 1 square meter, $150, provided that a responsible party who has anchored a recreational vessel as defined in s. 327.02 which is lawfully registered or exempt from registration pursuant to chapter 328 is issued, at least once, a warning letter in lieu of penalty; with aggravating circumstances, an additional $150; occurring within a state park or aquatic preserve, an additional $150.

(b) For damage totaling more than an area of 1 square meter but less than or equal to an area of 10 square meters, $300 per square meter; with aggravating circumstances, an additional $300 per square meter; occurring within a state park or aquatic preserve, an additional $300 per square meter.

(c) For damage exceeding an area of 10 square meters, $1,000 per square meter; with aggravating circumstances, an additional $1,000 per square meter; occurring within a state park or aquatic preserve, an additional $1,000 per square meter.

(d) For a second violation, the total penalty may be doubled.

(e) For a third violation, the total penalty may be tripled.

(f) For any violation after a third violation, the total penalty may be quadrupled.

(g) The total of penalties levied may not exceed $250,000 per occurrence.

(9) To carry out the intent of this section, the department may enter into delegation agreements with another state agency or any coastal county with coral reefs within its jurisdiction. In deciding to execute such agreements, the department must consider the ability of the potential delegee to adequately and competently perform the duties required to fulfill the intent of this section. When such agreements are executed by the parties and incorporated in department rule, the delegee shall have all rights accorded the department by this section. Nothing herein shall be construed to require the department, another state agency, or a coastal county to enter into such an agreement.

(10) Nothing in this section shall be construed to prevent the department or other state agencies from entering into agreements with federal authorities related to the administration of the Florida Keys National Marine Sanctuary.

(11) All damages recovered by or on behalf of this state for injury to, or destruction of, the coral reefs of the state that would otherwise be deposited in the general revenue accounts of the State Treasury or in the Internal Improvement Trust Fund shall be deposited into the Water Quality Assurance Trust Fund in the department and shall remain in such account until expended by the department for the purposes of this section. Moneys in the fund received from damages recovered for injury to, or destruction of, coral reefs must be expended only for the following purposes:

(a) To provide funds to the department for reasonable costs incurred in obtaining payment of the damages for injury to, or destruction of, coral reefs, including administrative costs and costs of experts and consultants. Such funds may be provided in advance of recovery of damages.

(b) To pay for restoration or rehabilitation of the injured or destroyed coral reefs or other natural resources by a state agency or through a contract to any qualified person.

(c) To pay for alternative projects selected by the department. Any such project shall be selected on the basis of its anticipated benefits to the residents of this state who used the injured or destroyed coral reefs or other natural resources or will benefit from the alternative project.

(d) All claims for trust fund reimbursements under paragraph (a) must be made within 90 days after payment of damages is made to the state.

(e) Each private recipient of fund disbursements shall be required to agree in advance that its accounts and records of expenditures of such moneys are subject to audit at any time by appropriate state officials and to submit a final written report describing such expenditures within 90 days after the funds have been expended.

(f) When payments are made to a state agency from the fund for expenses compensable under this subsection, such expenditures shall be considered as being for extraordinary expenses, and no agency appropriation shall be reduced by any amount as a result of such reimbursement.

(12) The department may adopt rules pursuant to ss. 120.536 and 120.54 to administer this section.

History.—s. 57, ch. 2009-86; s. 86, ch. 2010-5; s. 76, ch. 2015-229.



403.9335 - Short title.

403.9335 Short title.—Sections 403.9335-403.9338 may be cited as the “Protection of Urban and Residential Environments and Water Act.”

History.—s. 2, ch. 2009-199.



403.9336 - Legislative findings.

403.9336 Legislative findings.—The Legislature finds that the implementation of the Model Ordinance for Florida-Friendly Fertilizer Use on Urban Landscapes (2008), which was developed by the department in conjunction with the Consumer Fertilizer Task Force, the Department of Agriculture and Consumer Services, and the University of Florida Institute of Food and Agricultural Sciences, will assist in protecting the quality of Florida’s surface water and groundwater resources. The Legislature further finds that local conditions, including variations in the types and quality of water bodies, site-specific soils and geology, and urban or rural densities and characteristics, may necessitate the implementation of additional or more stringent fertilizer management practices at the local government level.

History.—s. 3, ch. 2009-199; s. 87, ch. 2010-5.



403.9337 - Model Ordinance for Florida-Friendly Fertilizer Use on Urban Landscapes.

403.9337 Model Ordinance for Florida-Friendly Fertilizer Use on Urban Landscapes.—

(1) All county and municipal governments are encouraged to adopt and enforce the Model Ordinance for Florida-Friendly Fertilizer Use on Urban Landscapes or an equivalent requirement as a mechanism for protecting local surface and groundwater quality.

(2) Each county and municipal government located within the watershed of a water body or water segment that is listed as impaired by nutrients pursuant to s. 403.067, shall, at a minimum, adopt the department’s Model Ordinance for Florida-Friendly Fertilizer Use on Urban Landscapes. A local government may adopt additional or more stringent standards than the model ordinance if the following criteria are met:

(a) The local government has demonstrated, as part of a comprehensive program to address nonpoint sources of nutrient pollution which is science-based, and economically and technically feasible, that additional or more stringent standards than the model ordinance are necessary in order to adequately address urban fertilizer contributions to nonpoint source nutrient loading to a water body.

(b) The local government documents that it has considered all relevant scientific information, including input from the department, the institute, the Department of Agriculture and Consumer Services, and the University of Florida Institute of Food and Agricultural Sciences, if provided, on the need for additional or more stringent provisions to address fertilizer use as a contributor to water quality degradation. All documentation must become part of the public record before adoption of the additional or more stringent criteria.

(3) Any county or municipal government that adopted its own fertilizer use ordinance before January 1, 2009, is exempt from this section. Ordinances adopted or amended on or after January 1, 2009, must substantively conform to the most recent version of the model fertilizer ordinance and are subject to subsections (1) and (2), as applicable.

(4) This section does not apply to the use of fertilizer on farm operations as defined in s. 823.14 or on lands classified as agricultural lands pursuant to s. 193.461.

History.—s. 4, ch. 2009-199; s. 16, ch. 2012-83.



403.9338 - Training.

403.9338 Training.—

(1) The department, in cooperation with the Institute of Food and Agricultural Sciences, shall:

(a) Provide training and testing programs in urban landscape best management practices and may issue certificates demonstrating satisfactory completion of the training.

(b) Approve training and testing programs that are equivalent to or more comprehensive than the training provided by the department under paragraph (a). Such programs must be reviewed and reapproved by the department if significant changes are made.

(2) After receiving a certificate demonstrating successful completion of a department or department-approved training program under this section, a person may apply to the Department of Agriculture and Consumer Services to receive a limited certification for urban landscape commercial fertilizer application under s. 482.1562. A person possessing such certification is not subject to additional local testing.

History.—s. 5, ch. 2009-199; s. 96, ch. 2014-17.






Part VIII - NATURAL GAS TRANSMISSION PIPELINESITING (ss. 403.9401-403.9425)

403.9401 - Short title.

403.9401 Short title.—Sections 403.9401-403.9425 may be cited as the “Natural Gas Transmission Pipeline Siting Act.”

History.—s. 1, ch. 92-284.



403.9402 - Legislative intent.

403.9402 Legislative intent.—It is the Legislature’s intent by adoption of ss. 403.9401-403.9425 to establish a centralized and coordinated permitting process for the location of natural gas transmission pipeline corridors and the construction and maintenance of natural gas transmission pipelines, which necessarily involves several broad interests of the public addressed through the subject matter jurisdiction of several agencies. Recognizing the need to ensure natural gas delivery reliability, safety, and integrity, and in order to meet natural gas energy needs in an orderly and timely fashion, the centralized and coordinated permitting process established by ss. 403.9401-403.9425 is intended to further the legislative goal of ensuring, through available and reasonable methods, that the location of natural gas transmission pipelines produce minimal adverse effect on the environment and public health, safety, and welfare. It is the intent of ss. 403.9401-403.9425 to fully balance the need for natural gas supplies with the broad interests of the public in order to effect a reasonable balance between the need for the natural gas transmission pipeline as a means of providing abundant clean-burning natural gas and the impact on the public and the environment resulting from the location of the natural gas transmission pipeline corridor and the construction and maintenance of the natural gas transmission pipelines. The Legislature intends that the provisions of chapter 120 apply to ss. 403.9401-403.9425 and to proceedings pursuant to those sections except as otherwise expressly exempted by other provisions of ss. 403.9401-403.9425. It is not the intent of this legislation that the natural gas transmission pipeline certification process prevent, delay, or prohibit the issuance of government permits by the appropriate agencies necessary to locate or construct other natural gas pipelines regulated by the state, pipelines regulated by the Federal Energy Regulatory Commission, and natural gas distribution companies, provided all applicable agency permit requirements are met. Nothing in ss. 403.9401-403.9425 shall be deemed to supersede the department’s authority to administer federally delegated or approved permit programs in accordance with the terms of such programs.

History.—s. 1, ch. 92-284; s. 11, ch. 94-321.



403.9403 - Definitions.

403.9403 Definitions.—As used in ss. 403.9401-403.9425, the term:

(1) “Agency,” as the context requires, means an official, officer, commission, authority, council, committee, department, division, bureau, board, section, or other unit or entity of government, including a county, municipality, or other regional or local governmental entity.

(2) “Amendment” means a material change in information provided in the application made after the initial application filing.

(3) “Applicant” means any natural gas transmission pipeline company that applies for certification pursuant to ss. 403.9401-403.9425.

(4) “Application” means the documents required by the department to be filed by a natural gas transmission pipeline company to initiate the certification process.

(5) “Board” means the Governor and Cabinet sitting as the Natural Gas Transmission Pipeline Siting Board.

(6) “Certification” means the approval by the board of a corridor and of the construction and maintenance of a pipeline within that corridor with any changes or conditions that the board considers appropriate. Certification is evidenced by a written order of the board.

(7) “Commission” means the Florida Public Service Commission.

(8) “Complete” means that the applicant has addressed all applicable sections of the application, but does not mean that those sections are sufficient in comprehensiveness of data or in quality of information provided.

(9) “Corridor” means the area within which a natural gas transmission pipeline right-of-way is to be located.

(10) “Department” means the Department of Environmental Protection.

(11) “Federally delegated or approved permit program” means any environmental regulatory program delegated or approved by an agency of the Federal Government so as to authorize the department to administer the program and issue licenses.

(12) “License” means a franchise, permit, certification, registration, charter, comprehensive plan amendment, development order or permit as defined in chapter 163 or chapter 380, or similar form of authorization required by law, but it does not include a license required primarily for revenue purposes if issuance of the license is merely a ministerial act.

(13) “Local government” means a municipality or a county in the jurisdiction of which the project is proposed to be located.

(14) “Modification” means any change in a certification order after issuance, including a change in the conditions of certification.

(15) “Natural gas” means either natural gas in a gaseous state unmixed or a mixture of natural and artificial gas.

(16) “Natural gas transmission pipeline” or “pipeline” means the transmission pipeline and any related equipment, facility, or building used in the transportation of natural gas or its treatment or storage during the course of transportation. The term does not include a gathering line, but the term includes a transmission pipeline that transports gas from a gathering line or a storage facility to a distribution center or a storage facility or that operates at a hoop stress of 20 percent or more of specified minimum yield strength, as defined by federal law, or that transports gas within a storage field.

(17) “Natural gas transmission pipeline company” means a person engaged in the transportation, by natural gas transmission pipeline, of natural gas.

(18) “Natural gas transmission pipeline right-of-way” or “pipeline right-of-way” means land necessary for the construction and maintenance of a natural gas transmission pipeline.

(19) “Nonprocedural requirements of agencies” means an agency’s regulatory requirements established by statute, rule, ordinance, or comprehensive plan, excluding any provisions prescribing forms, fees, procedures, or time limits for the review or processing of information submitted to demonstrate compliance with those regulatory requirements.

(20) “Person” means an individual, partnership, joint venture, private or public corporation, association, firm, public service company, political subdivision, municipal corporation, government agency, public utility district, or any other entity, public or private, however organized.

(21) “Preliminary statement of issues” means a listing and explanation of those issues within the agency’s jurisdiction which are of major concern to the agency in relation to the proposed corridor.

(22) “Regional planning council” means a regional planning council created pursuant to chapter 186 in the jurisdiction of which the project is proposed to be located.

(23) “Sufficient” means that an application is not only complete but also that all sections are adequate in the comprehensiveness of data and the quality of information provided to enable the department to determine whether the application provides the reviewing agencies adequate information to prepare the reports required by s. 403.941.

(24) “Water management district” means a water management district created pursuant to chapter 373 in the jurisdiction of which the project is proposed to be located.

History.—s. 1, ch. 92-284; s. 12, ch. 94-321; s. 431, ch. 94-356.



403.9404 - Department of Environmental Protection; powers and duties.

403.9404 Department of Environmental Protection; powers and duties.—The Department of Environmental Protection shall have the following powers and duties:

(1) To adopt procedural rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of ss. 403.9401-403.9425 and to adopt rules to implement the provisions of subsection (8).

(2) To prescribe the form and content of the public notices and the form, content, and necessary supporting documentation, and any required studies, for certification applications. All such data and studies shall be related to the jurisdiction of the agencies relevant to the application.

(3) To receive applications for natural gas transmission pipeline and corridor certifications and initially determine the completeness and sufficiency thereof.

(4) To make or contract for studies of certification applications. All such studies shall be related to the jurisdiction of the agencies relevant to the application. For studies in areas outside the jurisdiction of the department and in the jurisdiction of another agency, the department may initiate such studies, but only with the consent of such agency.

(5) To administer the processing of applications for certification and ensure that the applications are processed as expeditiously as possible.

(6) To require such fees as allowed by ss. 403.9401-403.9425.

(7) To prepare a report and written analysis as required by s. 403.941.

(8) To prescribe the means for monitoring the effects arising from the construction, operation, and maintenance of the natural gas transmission pipelines to assure continued compliance with the terms of the certification.

(9) To make a determination of acceptability of any alternate corridor proposed for consideration pursuant to s. 403.9412.

(10) To act as clerk for the board.

(11) To enforce compliance with the provisions of ss. 403.9401-403.9425.

(12) To function as staff to the board, when appropriate.

History.—s. 1, ch. 92-284; s. 432, ch. 94-356; s. 109, ch. 98-200.



403.9405 - Applicability; certification; exemption; notice of intent.

403.9405 Applicability; certification; exemption; notice of intent.—

(1) The provisions of ss. 403.9401-403.9425 apply to each natural gas transmission pipeline, except as provided in subsection (2).

(2) No construction of a natural gas transmission pipeline may be undertaken after October 1, 1992, without first obtaining certification under ss. 403.9401-403.9425, but these sections do not apply to:

(a) Natural gas transmission pipelines which are less than 15 miles in length or which do not cross a county line, unless the applicant has elected to apply for certification under ss. 403.9401-403.9425.

(b) Natural gas transmission pipelines for which a certificate of public convenience and necessity has been issued under s. 7(c) of the Natural Gas Act, 15 U.S.C. s. 717f, or a natural gas transmission pipeline certified as an associated facility to an electrical power plant pursuant to the Florida Electrical Power Plant Siting Act, ss. 403.501-403.518, unless the applicant elects to apply for certification of that pipeline under ss. 403.9401-403.9425.

(c) Natural gas transmission pipelines that are owned or operated by a municipality or any agency thereof, by any person primarily for the local distribution of natural gas, or by a special district created by special act to distribute natural gas, unless the applicant elects to apply for certification of that pipeline under ss. 403.9401-403.9425.

(3) Except as otherwise provided in this section, the exemption of a natural gas transmission pipeline under ss. 403.9401-403.9425 does not constitute an exemption for the natural gas transmission pipeline from other applicable permitting processes under other provisions of law or local government ordinances.

(4) All natural gas transmission pipeline companies except those engaged in activities pursuant to paragraph (2)(c) shall notify the department in writing, prior to the start of construction, of their intent to construct a natural gas transmission pipeline exempted pursuant to this section. Such notice shall be only for information purposes, and no action by the department shall be required pursuant to such notice.

(5) No natural gas transmission pipeline certified pursuant to ss. 403.9401-403.9425 shall be used for the transport of any substance other than natural gas.

History.—s. 1, ch. 92-284.



403.94055 - Application contents; corridor requirements.

403.94055 Application contents; corridor requirements.—

(1) A natural gas transmission pipeline company may file an application encompassing all or a part of one or more proposed pipelines. The beginning and ending points of a pipeline must be specified in the application and must be verified by the commission in its determination of need. The application must include all structures and maintenance and access roads required to be constructed. The applicant may include metering and compressor stations and other facilities directly related to the transportation of natural gas which will serve the pipeline.

(2) The width of the corridor may be the width of the pipeline right-of-way or wider, but may not exceed 1/3 mile. After the property interests required for the pipeline right-of-way have been acquired by the applicant, the boundaries of the corridor shall be narrowed to include only that land within pipeline right-of-way. The corridor must be specified in the application, in amendments to the application filed pursuant to s. 403.9413, and in notices of acceptance of alternate corridors filed by an applicant and the department pursuant to s. 403.9412.

History.—s. 1, ch. 92-284.



403.9406 - Appointment of an administrative law judge.

403.9406 Appointment of an administrative law judge.—Within 7 days after receipt of an application, whether complete or not, the department shall request the Division of Administrative Hearings to designate an administrative law judge to conduct the hearings required by ss. 403.9401-403.9425. The division director shall designate an administrative law judge to conduct the hearings required by ss. 403.9401-403.9425 within 7 days after receipt of the request from the department. Whenever practicable, the division director shall assign an administrative law judge who has had prior experience or training in the certification of linear facilities. Upon being advised that an administrative law judge has been designated, the department shall immediately file a copy of the application and all supporting documents with the administrative law judge who shall docket the application.

History.—s. 1, ch. 92-284; s. 171, ch. 96-410.



403.9407 - Distribution of application; schedules.

403.9407 Distribution of application; schedules.—

(1) Within 7 days after the filing of an application, the department shall provide the applicant and the Division of Administrative Hearings the names and addresses of those affected or other agencies entitled to notice and copies of the application and any amendments.

(2) Within 7 days after completeness has been determined, the department shall prepare a schedule of dates for submission of statements of issues, determination of sufficiency, and submittal of final reports from affected and other agencies and other significant dates to be followed during the certification process, including dates for filing notices of appearance to be a party pursuant to s. 403.9411(4). This schedule shall be provided by the department to the applicant, the administrative law judge, and the agencies identified pursuant to subsection (1).

(3) Within 7 days after completeness has been determined, the applicant shall distribute copies of the application to all agencies identified by the department pursuant to subsection (1). Copies of changes and amendments to the application shall be timely distributed by the applicant to all agencies and parties who have received a copy of the application.

History.—s. 1, ch. 92-284; s. 172, ch. 96-410.



403.9408 - Determination of completeness.

403.9408 Determination of completeness.—Within 15 days after receipt of an application, the department shall file a statement with the Division of Administrative Hearings and with the applicant declaring its position with regard to the completeness, not the sufficiency, of the application.

(1) If the department declares the application to be incomplete, the applicant, within 15 days after the filing of the statement by the department, shall file with the Division of Administrative Hearings and with the department a statement:

(a) Agreeing with the statement of the department and withdrawing the application;

(b) Agreeing with the statement of the department and agreeing to amend the application without withdrawing it. The time schedules referencing a complete application under ss. 403.9401-403.9425 shall not commence until the application is determined complete; or

(c) Contesting the statement of the department.

(2) If the applicant contests the determination by the department that an application is incomplete, the administrative law judge shall schedule a hearing on the statement of completeness. The hearing shall be held as expeditiously as possible, but not later than 30 days after the filing of the statement by the department. The administrative law judge shall render a decision within 10 days after the hearing.

(a) If the administrative law judge determines that the application was not complete as filed, the applicant shall withdraw the application or make such additional submittals as necessary to complete it. The time schedules referencing a complete application under ss. 403.9401-403.9425 shall not commence until the application is determined complete.

(b) If the administrative law judge determines that the application was complete at the time it was filed, the time schedules referencing a complete application under ss. 403.9401-403.9425 shall commence upon such determination.

History.—s. 1, ch. 92-284; s. 173, ch. 96-410.



403.9409 - Determination of sufficiency.

403.9409 Determination of sufficiency.—Within 45 days after the distribution of the complete application or amendment, the department shall file a statement with the Division of Administrative Hearings and with the applicant declaring its position with regard to the sufficiency of the application or amendment. The department’s statement shall be based upon consultation with the affected agencies, which shall submit to the department recommendations on the sufficiency of the application within 30 days after distribution of the complete application.

(1) If the department declares the application or amendment insufficient, the applicant may:

(a) Withdraw the application or amendment;

(b) File additional information necessary to make the application or amendment sufficient; or

(c) Contest the notice of insufficiency by filing a request for hearing with the administrative law judge within 15 days after the filing of the statement of insufficiency. If a hearing is requested by the applicant, all time schedules under ss. 403.9401-403.9425 shall be tolled as of the date of the department’s statement of insufficiency, pending the administrative law judge’s decision concerning the dispute. A hearing shall be held no later than 30 days after the filing of the statement by the department, and a decision shall be rendered within 10 days after the hearing, unless otherwise agreed by the department and the applicant.

(2)(a) If the administrative law judge determines, contrary to the department, that an application or amendment is sufficient, all time schedules under ss. 403.9401-403.9425 shall resume as of the date of the administrative law judge’s determination.

(b) If the administrative law judge agrees that the application is insufficient, all time schedules under ss. 403.9401-403.9425 shall remain tolled until the applicant files additional information and the application or amendment is determined sufficient by the department or the administrative law judge.

(3) If, within 30 days after receipt of the additional information submitted pursuant to paragraph (1)(b), or paragraph (2)(b), based upon the recommendations of the affected agencies, the department determines that the additional information supplied by an applicant does not render the application or amendment sufficient, the applicant may exercise any of the options specified in subsection (1) as often as may be necessary to resolve the matter.

History.—s. 1, ch. 92-284; s. 174, ch. 96-410.



403.941 - Preliminary statements of issues, reports, and studies.

403.941 Preliminary statements of issues, reports, and studies.—

(1) Each affected agency which received an application in accordance with s. 403.9407(3) shall submit a preliminary statement of issues to the department and the applicant no later than 60 days after distribution of the complete application. Such statements of issues shall be made available to each local government for use as information for public meetings held pursuant to s. 403.9424. The failure to raise an issue in this preliminary statement of issues shall not preclude the issue from being raised in the agency’s report.

(2)(a) The affected agencies shall prepare reports as provided in this paragraph and shall submit them to the department and the applicant within 60 days after the application is determined sufficient:

1. The department shall prepare a report as to the impact of each proposed natural gas transmission pipeline or corridor as it relates to matters within its jurisdiction.

2. Each water management district in the jurisdiction of which a proposed natural gas transmission pipeline or corridor is to be located shall prepare a report as to the impact on water resources and other matters within its jurisdiction.

3. The Department of Economic Opportunity shall prepare a report containing recommendations which address the impact upon the public of the proposed natural gas transmission pipeline or corridor, based on the degree to which the proposed natural gas transmission pipeline or corridor is consistent with the applicable portions of the state comprehensive plan and other matters within its jurisdiction. The Department of Economic Opportunity may also comment on the consistency of the proposed natural gas transmission pipeline or corridor with applicable strategic regional policy plans or local comprehensive plans and land development regulations.

4. The Fish and Wildlife Conservation Commission shall prepare a report as to the impact of each proposed natural gas transmission pipeline or corridor on fish and wildlife resources and other matters within its jurisdiction.

5. Each local government in which the natural gas transmission pipeline or natural gas transmission pipeline corridor will be located shall prepare a report as to the impact of each proposed natural gas transmission pipeline or corridor on matters within its jurisdiction, including the consistency of the proposed natural gas transmission pipeline or corridor with all applicable local ordinances, regulations, standards, or criteria that apply to the proposed natural gas transmission pipeline or corridor, including local comprehensive plans, zoning regulations, land development regulations, and any applicable local environmental regulations adopted pursuant to s. 403.182 or by other means. No change by the responsible local government or local agency in local comprehensive plans, zoning ordinances, or other regulations made after the date required for the filing of the local government’s report required by this section shall be applicable to the certification of the proposed natural gas transmission pipeline or corridor unless the certification is denied or the application is withdrawn.

6. The Department of Transportation shall prepare a report on the effect of the natural gas transmission pipeline or natural gas transmission pipeline corridor on matters within its jurisdiction, including roadway crossings by the pipeline. The report shall contain at a minimum:

a. A report by the applicant to the department stating that all requirements of the department’s utilities accommodation guide have been or will be met in regard to the proposed pipeline or pipeline corridor; and

b. A statement by the department as to the adequacy of the report to the department by the applicant.

7. The Department of State, Division of Historical Resources, shall prepare a report on the impact of the natural gas transmission pipeline or natural gas transmission pipeline corridor on matters within its jurisdiction.

8. The commission shall prepare a report addressing matters within its jurisdiction. The commission’s report shall include its determination of need issued pursuant to s. 403.9422.

(b) Each report shall contain the information on variances required by s. 403.9416(2) and proposed conditions of certification on matters within the jurisdiction of each agency. For each condition proposed by an agency, the agency shall list the specific statute, rule, or ordinance, as applicable, which authorizes the proposed condition.

(c) Each reviewing agency shall initiate the activities required by this section no later than 15 days after the complete application is distributed. Each agency shall keep the applicant and the department informed as to the progress of its studies and any issues raised thereby.

(3) The department shall prepare a written analysis which contains a compilation of agency reports and summaries of the material contained therein which shall be filed with the administrative law judge and served on all parties no later than 115 days after the application has been determined sufficient, and which shall include:

(a) The studies and reports required by this section and s. 403.9422.

(b) Comments received from any other agency or person.

(c) The recommendation of the department as to the disposition of the application; of variances, exemptions, exceptions, or other relief identified by any party; and of any proposed conditions of certification which the department believes should be imposed.

(4) The failure of any agency to submit a preliminary statement of issues or a report, or to submit its preliminary statement of issues or report within the allowed time, shall not be grounds for the alteration of any time limitation in ss. 403.9401-403.9425 pursuant to s. 403.9414. Neither the failure to submit a preliminary statement of issues or a report, nor the inadequacy of the preliminary statement of issues or report, shall be grounds to deny or condition certification. However, the failure of an agency to raise issues in its report shall preclude the agency from raising those issues at the certification hearing.

History.—s. 1, ch. 92-284; s. 433, ch. 94-356; s. 16, ch. 95-149; s. 175, ch. 96-410; s. 216, ch. 99-245; s. 294, ch. 2011-142; s. 27, ch. 2015-30.



403.9411 - Notice; proceedings; parties and participants.

403.9411 Notice; proceedings; parties and participants.—

(1)(a) No later than 15 days after an application has been determined complete, the applicant shall arrange for publication of a notice of the application and of the proceedings required by ss. 403.9401-403.9425. Such notice shall give notice of the provisions of s. 403.9416(1) and (2).

(b) The applicant shall arrange for publication of a notice of the certification hearing and other public hearings provided for in this section and notice of the deadline for filing of notice of intent to be a party. Such notices shall be published at least 80 days before the date set for the hearing.

(c) The applicant shall arrange for publication of a reminder notice in the newspapers specified in paragraph (d) no more than 10 days prior to the certification hearing, reminding the public of the date and location of the hearing. This notice shall not constitute a point of entry for intervention in the proceeding.

(d) Notices to be published by the applicant shall be published in newspapers of general circulation within counties crossed by the natural gas transmission pipeline corridors proper for certification. The required newspaper notices, other than the reminder notice, shall be one-half page in size in a standard size newspaper or a full page in a tabloid size newspaper and published in a section of the newspaper other than the legal notices section. These notices shall include a map generally depicting all natural gas transmission pipeline corridors proper for certification. A newspaper of general circulation shall be the newspaper within a county crossed by a natural gas transmission pipeline corridor proper for certification, which newspaper has the largest daily circulation in that county and has its principal office in that county. If the newspaper with the largest daily circulation has its principal office outside the county, the notices shall appear in both the newspaper having the largest circulation in that county and in a newspaper authorized to publish legal notices in that county.

(e) The department shall publish in the Florida Administrative Register notices of the application; of the certification hearing; of the hearing before the board; and of stipulations, proposed agency action, or petitions for modification.

(f) The department shall adopt rules specifying the content of notices required by this section. All notices published by the applicant shall be paid for by the applicant and shall be in addition to the application fee.

(2) No later than 215 days after receipt of a complete application by the department, the administrative law judge shall conduct a certification hearing pursuant to ss. 120.569 and 120.57 at a central location in proximity to the proposed natural gas transmission pipeline or corridor. One public hearing where members of the public who are not parties to the certification hearing may testify shall be held within the boundaries of each county, at the option of any local government. The local government shall notify the administrative law judge and all parties not later than 50 days after the receipt of a complete application as to whether the local government wishes to have such a public hearing. The local government shall be responsible for determining the location of the public hearing. Within 5 days after such notification, the administrative law judge shall determine the date of such public hearing, which shall be held before or during the certification hearing. In the event two or more local governments within one county request such a public hearing, the hearing shall be consolidated so that only one such public hearing is held in any county. The location of a consolidated hearing shall be determined by the administrative law judge. If a local government does not request a public hearing within 50 days after the receipt of a complete application, persons residing within the jurisdiction of such local government may testify at the public hearing portion of the certification hearing.

(3)(a) At the conclusion of the certification hearing, the administrative law judge shall, after consideration of all evidence of record, issue a recommended order disposing of the application no later than 60 days after the transcript of the certification hearing and the public hearings is filed with the Division of Administrative Hearings. The recommended order shall include findings of fact and conclusions of law to enable the board to effect the balance in s. 403.9415(4).

(b) Any exceptions to a recommended order shall be filed with the clerk of the department, within 15 days after the date the order is rendered.

(4)(a) Parties to the proceeding shall be:

1. The applicant.

2. The department.

3. The commission.

4. The Department of Economic Opportunity.

5. The Fish and Wildlife Conservation Commission.

6. Each water management district in the jurisdiction of which the proposed natural gas transmission pipeline or corridor is to be located.

7. The local government.

8. The Department of Transportation.

9. The Department of State, Division of Historical Resources.

(b) Any party listed in paragraph (a), other than the department or the applicant, may waive its right to participate in these proceedings. If any listed party fails to file a notice of its intent to be a party on or before the 30th day prior to the certification hearing, such party shall be deemed to have waived its right to be a party.

(c) Notwithstanding the provisions of chapter 120 to the contrary, upon the filing with the administrative law judge of a notice of intent to be a party by an agency, corporation, or association described in subparagraph 1. or subparagraph 2., or a petition for intervention by a person described in subparagraph 3., no later than 30 days prior to the date set for the certification hearing, the following shall also be parties to the proceeding:

1. Any agency not listed in paragraph (a) as to matters within its jurisdiction.

2. Any domestic nonprofit corporation or association formed, in whole or in part, to promote conservation of natural beauty; to protect the environment, personal health, or other biological values; to preserve historical sites; to promote consumer interests; to represent labor, commercial, or industrial groups; or to promote comprehensive planning or orderly development of the area in which the proposed natural gas transmission pipeline or corridor is to be located.

3. Any person whose substantial interests are affected and being determined by the proceeding.

4. Any agency whose properties or works might be affected shall be made a party upon the request of the agency or any party to this proceeding.

(5) At an appropriate time in the hearing, members of the public who are not parties shall be given an opportunity to present unsworn oral or written communications to the administrative law judge. The administrative law judge shall give parties an opportunity to challenge or rebut such communications.

(6) The order of presentation at the certification hearing, unless otherwise changed by the administrative law judge to ensure the orderly presentation of witnesses and evidence, shall be:

(a) The applicant.

(b) The department.

(c) State agencies.

(d) Regional agencies, including water management districts.

(e) Local governments.

(f) Other parties.

(7) The applicant shall pay those expenses and costs associated with the conduct of the hearings and the recording and transcription of the proceedings.

History.—s. 1, ch. 92-284; s. 434, ch. 94-356; s. 57, ch. 95-144; s. 176, ch. 96-410; s. 217, ch. 99-245; s. 295, ch. 2011-142; s. 44, ch. 2013-14; s. 28, ch. 2015-30.



403.9412 - Alternate corridors.

403.9412 Alternate corridors.—

(1) No later than 50 days prior to the originally scheduled certification hearing, any party may propose alternate natural gas transmission pipeline corridor routes for consideration pursuant to ss. 403.9401-403.9425.

(a) A notice of any such proposed alternate corridor shall be filed with the administrative law judge, all parties, and any local governments in whose jurisdiction the alternate corridor is proposed. Such filing shall include the most recent United States Geological Survey 1:24,000 quadrangle maps specifically delineating the corridor boundaries, a description of the proposed corridor, and a statement of the reasons the proposed alternate corridor should be certified.

(b) Within 7 days after receipt of such notice, the applicant and the department shall file with the administrative law judge and all parties a notice of acceptance or rejection of a proposed alternate corridor for consideration. If the alternate corridor is rejected either by the applicant or the department, the certification hearing and the public hearings shall be held as scheduled. If both the applicant and the department accept a proposed alternate corridor for consideration, the certification hearing and the public hearings shall be rescheduled, if necessary. If rescheduled, the certification hearing shall be held no later than 135 days after the previously scheduled certification hearing, unless additional time is needed due to the alternate corridor crossing a local government jurisdiction not previously affected, in which case the remainder of the schedule listed in this section shall be appropriately adjusted by the administrative law judge to allow that local government to prepare a report pursuant to s. 403.941(2)(a)5.

(c) Notice pursuant to s. 403.9411(1)(b) and (c) shall be published.

(d) Within 25 days after acceptance of an alternate corridor by the department and the applicant, the party proposing an alternate corridor shall have the burden of providing additional data to the agencies listed in s. 403.941 necessary for the preparation of a supplementary report on the proposed alternate corridor.

(e) If the department determines within 15 days that this additional data is insufficient, the party proposing the alternate corridor shall file such additional data that corrects the insufficiency within 15 days after the filing of the department’s determination. If such additional data is determined insufficient, such insufficiency of data shall be deemed a withdrawal of the proposed alternate corridor. The party proposing an alternate corridor shall have the burden of proof on the certifiability, pursuant to s. 403.9415(4), of the alternate corridor at the certification hearing. Sections 403.9401-403.9425 do not require the applicant or agencies not proposing the alternate corridor to submit data in support of such alternate corridor.

(f) The agencies listed in s. 403.941 shall file supplementary reports addressing the proposed alternate corridors no later than 45 days after additional data submitted pursuant to paragraph (e) is determined sufficient. The agencies shall submit supplementary notice pursuant to s. 403.9416(2) at the time of filing of their supplemental report.

(g) The department shall prepare a written analysis consistent with s. 403.941(3) at least 40 days prior to the rescheduled certification hearing addressing the proposed alternate corridor.

(2) If the original certification hearing date is rescheduled, the rescheduling shall not provide the opportunity for parties to file additional alternate corridors to the applicant’s proposed corridor or any accepted alternate corridor. However, an amendment to the application which changes the alignment of the applicant’s proposed corridor shall require rescheduling of the certification hearing, if necessary, so as to allow time for a party to file alternate corridors to the realigned proposed corridor for which the application has been amended. Any such alternate corridor proposal shall have the same starting and ending points as the realigned portion of the corridor proposed by the applicant’s amendment, provided that the administrative law judge for good cause shown may authorize another starting or ending point in the area of the applicant’s amended corridor.

(3) Notwithstanding the rejection of a proposed alternate corridor by the applicant or the department, any party may present evidence at the certification hearing to show that a corridor proper for certification does not satisfy the criteria listed in s. 403.9415 or that a rejected alternate corridor would meet the criteria set forth in s. 403.9415. No evidence shall be admitted at the certification hearing on any alternate corridor, unless the alternate corridor was proposed by the filing of a notice at least 50 days prior to the originally scheduled certification hearing pursuant to this section. Rejected alternate corridors shall be considered by the board as provided in s. 403.9415(4) and (5).

(4) If an alternate corridor is accepted by the applicant and the department pursuant to a notice of acceptance as provided in this subsection and such corridor is ultimately determined to be the corridor that would meet the criteria set forth in s. 403.9415(4) and (5), the board shall certify that corridor.

History.—s. 1, ch. 92-284; s. 435, ch. 94-356; s. 177, ch. 96-410.



403.9413 - Amendment to the application.

403.9413 Amendment to the application.—

(1) Any amendment made to the application shall be sent by the applicant to the administrative law judge and to all parties to the proceeding.

(2) Any amendment to the application made prior to certification shall be disposed of as part of the original certification proceeding. Amendment of the application may be considered good cause for alteration of time limits pursuant to s. 403.9414.

History.—s. 1, ch. 92-284; s. 178, ch. 96-410.



403.9414 - Alteration of time limits.

403.9414 Alteration of time limits.—Any time limitation in ss. 403.9401-403.9425 may be altered by the administrative law judge upon stipulation between the department and the applicant unless objected to by any party within 5 days after notice or for good cause shown.

History.—s. 1, ch. 92-284; s. 179, ch. 96-410.



403.9415 - Final disposition of application.

403.9415 Final disposition of application.—

(1) Within 60 days after receipt of the administrative law judge’s recommended order, the board shall act upon the application by written order, approving in whole, approving with such conditions as the board deems appropriate, or denying the certification and stating the reasons for issuance or denial.

(2) The issues that may be raised in any hearing before the board shall be limited to matters raised in the certification proceeding before the administrative law judge or raised in the recommended order. All parties, or their representatives, or persons who appear before the board shall be subject to the provisions of s. 120.66.

(3) If certification is denied, the board shall set forth in writing the action the applicant would have to take to secure the approval of the application by the board.

(4) In determining whether an application should be approved in whole, approved with modifications or conditions, or denied, the board shall consider whether, and the extent to which, the location of the natural gas transmission pipeline corridor and the construction and maintenance of the natural gas transmission pipeline will effect a reasonable balance between the need for the natural gas transmission pipeline as a means of providing natural gas energy and the impact upon the public and the environment resulting from the location of the natural gas transmission pipeline corridor and the construction, operation, and maintenance of the natural gas transmission pipeline. In effecting this balance, the board shall consider, based on all relevant, competent and substantial evidence in the record, subject to s. 120.57(1)(l), whether and the extent to which the project will:

(a) Ensure natural gas delivery reliability and integrity;

(b) Meet the natural gas energy needs of the state in an orderly and timely fashion;

(c) Comply with the nonprocedural requirements of agencies;

(d) Adversely affect historical sites and the natural environment;

(e) Adversely affect the health, safety, and welfare of the residents of the affected local government jurisdictions;

(f) Be consistent with applicable local government comprehensive plans and land development regulations; and

(g) Avoid densely populated areas to the maximum extent feasible. If densely populated areas cannot be avoided, locate, to the maximum extent feasible, within existing utility corridors or rights-of-way.

(5)(a) Any natural gas transmission pipeline corridor certified by the board shall meet the criteria of this section. When more than one natural gas transmission pipeline corridor is proper for certification pursuant to s. 403.94055(2) and meets the criteria of this section, the board shall certify the natural gas transmission pipeline corridor that has the least adverse impact regarding the criteria in subsection (4), including costs.

(b) If the board finds that an alternate corridor rejected pursuant to s. 403.9412 meets the criteria of subsection (4) and has the least adverse impact regarding the criteria in subsection (4) of all corridors that meet the criteria of subsection (4), the board shall deny certification or shall allow the applicant to submit an amended application to include such corridor.

(c) If the board finds that two or more of the corridors that comply with the provisions of subsection (4) have the least adverse impacts regarding the criteria in subsection (4) and that such corridors are substantially equal in adverse impacts regarding the criteria in subsection (4), the board shall certify the corridor preferred by the applicant if the corridor is one proper for certification pursuant to s. 403.94055(2).

(6) The issuance or denial of the certification by the board shall be the final administrative action required as to that application.

(7) Within 60 days after the date a certification becomes final, an applicant which has been authorized to locate a pipeline right-of-way within a certified corridor shall pay to the department the appropriate postcertification fee prescribed by s. 403.9421(2). Failure of an applicant to pay its postcertification fee in a timely manner shall be grounds for revocation of its authorization to locate a pipeline right-of-way in the certified corridor.

(8) An applicant which has been authorized to locate a pipeline right-of-way within a certified corridor shall file documents with the department prior to construction, identifying the location of the right-of-way within the certified corridor.

History.—s. 1, ch. 92-284; s. 180, ch. 96-410; s. 40, ch. 2000-153.



403.9416 - Effect of certification.

403.9416 Effect of certification.—

(1) Subject to the conditions set forth therein, certification shall constitute the sole license of the state and any agency as to the approval of the location of a natural gas transmission pipeline corridor and, except for permits issuable pursuant to a federally delegated or approved permit program and permits issuable under s. 403.0872 or s. 403.0885, for the construction and maintenance of a natural gas transmission pipeline therein. The certification shall be valid for the life of the natural gas transmission pipeline. If construction on, or condemnation or acquisition of, the right-of-way is not commenced within 5 years after the date of certification or such later date as may be authorized by the board, the certification shall become void.

(2)(a) The certification shall authorize the applicant to locate the natural gas transmission pipeline corridor and to construct and maintain the natural gas transmission pipelines subject only to the conditions of certification set forth in such certification.

(b) The certification may include conditions which constitute variances and exemptions from nonprocedural standards or regulations of the department or any other agency which were expressly considered during the proceeding unless waived by the agency as provided in this paragraph and which otherwise would be applicable to the location of the proposed natural gas transmission pipeline corridor or the construction and maintenance of the natural gas transmission pipelines. Each party shall notify the applicant and other parties at the time scheduled for the filing of the agency reports of any nonprocedural requirements not specifically listed in the application from which a variance, exemption, exception, or other relief is necessary in order for the board to certify any corridor proposed for certification. However, no variance shall be granted from standards or regulations of the department applicable under any federally delegated or approved permit program, except as expressly allowed in such program. Failure of such notification shall be treated as a waiver from the nonprocedural requirements of that agency.

(3) The certification shall be in lieu of any license, permit, certificate, or similar document required by any agency pursuant to, but not limited to, chapter 125, chapter 161, chapter 163, chapter 166, chapter 186, chapter 253, chapter 258, chapter 298, chapter 373, chapter 376, chapter 377, chapter 379, chapter 380, chapter 381, chapter 403, the Florida Transportation Code, or 33 U.S.C. s. 1341. On certification, any license, easement, or other interest in state lands, except those the title to which is vested in the Board of Trustees of the Internal Improvement Trust Fund or a water management district created pursuant to chapter 373, shall be issued by the appropriate agency as a ministerial act. The applicant shall be required to seek any necessary interest in state lands the title to which is vested in the Board of Trustees of the Internal Improvement Trust Fund from the board of trustees or from the governing board of the water management district before, during, or after the certification proceeding, and certification may be made contingent upon issuance of the appropriate interest in realty. However, neither the applicant nor any party to the certification proceeding may directly or indirectly raise or relitigate any matter which was or could have been an issue in the certification proceeding in any proceeding before the Board of Trustees of the Internal Improvement Trust Fund wherein the applicant is seeking a necessary interest in state lands, but the information presented in the certification proceeding shall be available for review by the board of trustees and its staff.

(4) No term or condition of certification shall be interpreted to preclude the postcertification exercise by any party of whatever procedural rights it may have under chapter 120, including those related to rulemaking proceedings.

(5) A certification does not represent an exclusive license limiting the number of natural gas transmission pipelines which may be located within the geographical boundaries of a certified corridor, nor shall it prevent a natural gas transmission pipeline company which has been issued a certificate of public convenience and necessity under s. 7(c) of the Natural Gas Act, 15 U.S.C. s. 717f, from obtaining permits from this state for the construction of such pipeline within the geographical area encompassed by a certified corridor, upon the satisfaction of applicable permitting criteria. No term or condition of an existing certification shall be interpreted to preclude an applicant from submitting an application for certification of a natural gas transmission pipeline corridor which encompasses part or all of an existing certified corridor.

(6) No term or condition of a site certification shall be interpreted to supersede or control the provisions of a final permit issued pursuant to a federally delegated or approved permit program, including any permit issued under s. 403.0872 or s. 403.0885.

(7) This act shall not in any way affect the right of any local government to charge appropriate fees.

History.—s. 1, ch. 92-284; s. 13, ch. 94-321; s. 55, ch. 2009-21; s. 75, ch. 2013-15.



403.9417 - Recording of notice of certified corridor route.

403.9417 Recording of notice of certified corridor route.—Within 60 days after certification of a natural gas transmission pipeline corridor pursuant to ss. 403.9401-403.9425, the applicant shall file, in accordance with s. 28.222, with the clerk of the circuit court for each county through which the corridor will pass, a notice of the certified route. The notice shall consist of maps or aerial photographs in the scale of 1:24,000 which clearly show the location of the certified route and shall state that the certification of the corridor will result in the acquisition of rights-of-way within the corridor. Each clerk shall record the filing in the official record of the county for the duration of the certification or until such time as the applicant certifies to the clerk that all lands required for the natural gas transmission pipeline rights-of-way within the corridor have been acquired within such county, whichever is sooner. The recording of this notice shall not constitute a lien, cloud, or encumbrance on real property.

History.—s. 1, ch. 92-284.



403.9418 - Modification of certification.

403.9418 Modification of certification.—

(1) A certification may be modified after issuance in any one of the following ways:

(a) The board may delegate to the department the authority to modify specific conditions in the certification.

(b) The department may modify the terms and conditions of the certification if no party objects in writing to such modification within 45 days after notice by mail to the last address of record in the certification proceeding, and, if no other person whose substantial interests will be affected by the modification objects in writing within 30 days after issuance of public notice. If objections are raised, the applicant or department may file a petition for modification with the department and the Division of Administrative Hearings setting forth:

1. The proposed modification.

2. The factual reasons asserted for the modification.

3. The anticipated additional environmental effects of the proposed modification.

(2) Petitions filed pursuant to paragraph (1)(b) shall be disposed of in the same manner as an application but within the times established by the administrative law judge commensurate with the significance of the modification requested.

(3) In the event that any of the terms and conditions of any permit issued pursuant to a federally delegated or approved permit program are modified under the requirements of the program and the modified permit conflicts with the terms and conditions of the site certification, the terms and conditions of the permit shall control and the site certification shall be deemed modified to incorporate the permit requirements.

History.—s. 1, ch. 92-284; s. 14, ch. 94-321; s. 181, ch. 96-410.



403.9419 - Enforcement of compliance.

403.9419 Enforcement of compliance.—Failure to obtain a certification, to comply with the conditions of certification, or to comply with ss. 403.9401-403.9425 shall constitute a violation of this chapter. The department shall enforce compliance with the conditions of certification issued under ss. 403.9401-403.9425, in accordance with the provisions of ss. 403.061 and 403.121.

History.—s. 1, ch. 92-284.



403.942 - Superseded laws, regulations, and certification power.

403.942 Superseded laws, regulations, and certification power.—

(1) Except for those provisions related to or rules adopted pursuant to a federally delegated or approved permit program, including ss. 403.0872 and 403.0885, if any provision of ss. 403.9401-403.9425 is in conflict with any other provision, limitation, or restriction under any law, rule, regulation, or ordinance of this state or any political subdivision, municipality, or agency, ss. 403.9401-403.9425 shall control and such law, rule, regulation, or ordinance shall be deemed superseded.

(2) The state preempts the certification and regulation of natural gas transmission pipelines and natural gas transmission pipeline corridors subject to ss. 403.9401-403.9425.

History.—s. 1, ch. 92-284; s. 15, ch. 94-321; s. 27, ch. 2015-4.



403.9421 - Fees; disposition.

403.9421 Fees; disposition.—The department shall charge the applicant the following fees, as appropriate, which shall be paid into the Florida Permit Fee Trust Fund:

(1) An application fee of $240,000, plus $500 per mile for each mile of natural gas transmission pipeline corridor proposed to be located in an existing electrical transmission line right-of-way or in existing rights-of-way for roads, highways, railroads, gas, water, oil, sewer, or any other public purpose, and $1,000 per mile for each mile of natural gas transmission pipeline proposed to be located outside existing rights-of-way, not to exceed a total fee of $890,000.

(2) A postcertification fee determined as follows:

(a) For pipelines of 50 miles or less in total length, the fee shall be $75,000.

(b) For pipelines of between 50 and 150 miles in total length, the fee shall be $125,000.

(c) For pipelines of a total length greater than 150 miles, the fee shall be $175,000.

(3) An application amendment fee which shall apply only when a corridor alignment change is proposed by an applicant prior to the issuance of the department’s written analysis as to a proposed corridor.

(a) The fee shall be $5,000 plus $500 for each mile of natural gas transmission pipeline corridor proposed to be located in an existing electrical transmission line right-of-way or in existing rights-of-way for roads, highways, railroads, gas, water, oil, sewer, or any other public purpose, and $1,000 per mile for each mile of natural gas transmission pipeline proposed to be located outside existing rights-of-way.

(b) No fee shall be required if an applicant adopts an alternate corridor alignment which is timely proposed under s. 403.9412.

(4) A certification modification fee determined as follows:

(a) If no corridor alignment change is involved, the fee shall be $10,000.

(b) If a corridor alignment change is proposed, the fee shall be $10,000 plus $500 for each mile of natural gas transmission pipeline corridor proposed to be located in an existing electrical transmission line right-of-way or in existing rights-of-way for roads, highways, railroads, gas, water, oil, sewer, or any other public purpose, and $1,000 per mile for each mile of natural gas transmission pipeline proposed to be located outside existing rights-of-way.

(5) In administering fee revenues received under this section, the department shall allocate the funds as follows:

(a) The department shall retain fee revenues to be utilized as follows:

1. Fifty percent of the fees specified under this section, except for postcertification fees, shall be retained by the department to cover its costs associated with reviewing and acting upon applications and requests for modification of certification.

2. Sixty percent of postcertification fees shall be retained by the department exclusively to cover its costs associated with postcertification review of natural gas transmission pipeline rights-of-way which are established, constructed, and maintained under certification issued under ss. 403.9401-403.9425.

(b) Sixteen percent of the fees specified under this section, except for postcertification fees, shall be transferred to the Operating Trust Fund of the Division of Administrative Hearings to cover its costs associated with reviewing and hearing applications, amendments, modifications, and disputes related to ss. 403.9401-403.9425.

(c) The balance of fees remaining shall be used by the department to reimburse affected agencies included in s. 403.941(2)(a) for costs incurred in application and postcertification review, respectively.

1. For application processing costs, upon presentation by an affected agency of a proper itemized accounting within 90 days after the date of the board’s order approving certification or the date on which a pending application is otherwise disposed of, the department shall reimburse the agencies for authorized costs from the fee balances remaining. Such reimbursement shall be authorized for studies and the preparation of any reports required of the agencies by ss. 403.9401-403.9425, for agency travel and per diem to attend any hearing held, and for participation in the proceedings. In the event the amount available for allocation is insufficient to provide for complete reimbursement to the agencies, reimbursement shall be on a prorated basis. If any sums are remaining, the department shall retain them for use in the same manner as is otherwise authorized by this section; however, if the certification application is withdrawn, the remaining sums shall be refunded to the applicant within 120 days after withdrawal.

2. For postcertification costs, an invoice may be submitted on an annual basis, commencing from the date of certification, for expenses incurred by affected agencies conducting postcertification review work pursuant to the conditions of certification. In the event the amount available for allocation is insufficient to provide for complete reimbursement to the agencies, reimbursement shall be on a prorated basis.

History.—s. 1, ch. 92-284; s. 70, ch. 96-321; s. 15, ch. 2006-79.



403.9422 - Determination of need for natural gas transmission pipeline; powers and duties.

403.9422 Determination of need for natural gas transmission pipeline; powers and duties.—

(1)(a) Upon request by an applicant or upon its own motion, the commission shall schedule a public hearing, after notice, to determine the need for a natural gas transmission pipeline regulated by ss. 403.9401-403.9425. Such notice shall be published at least 45 days before the date set for the hearing and shall be published in at least one-quarter page size in newspapers of general circulation and in the Florida Administrative Register, by giving notice to counties and regional planning councils in whose jurisdiction the natural gas transmission pipeline could be placed, and by giving notice to any persons who have requested to be placed on the mailing list of the commission for this purpose. Within 21 days after receipt of a request for determination by an applicant, the commission shall set a date for the hearing. The hearing shall be held pursuant to s. 350.01 within 75 days after the filing of the request, and a decision shall be rendered within 90 days after such filing.

(b) In the determination of need, the commission shall take into account the need for natural gas delivery reliability, safety, and integrity; the need for abundant, clean-burning natural gas to assure the economic well-being of the public; the appropriate commencement and terminus of the line; and other matters within its jurisdiction deemed relevant to the determination of need.

(c) The commission shall be the sole forum for the determination of need. The determination by the commission of the need for the natural gas transmission pipeline is binding on all parties to any certification proceeding pursuant to ss. 403.9401-403.9425 and is a condition precedent to the conduct of the certification hearing prescribed therein. An order entered pursuant to this section constitutes final agency action.

(d) For pipelines regulated under the Natural Gas Act, 15 U.S.C. ss. 717f et seq., a certificate of public convenience and necessity under s. 7(c) of the Natural Gas Act is considered equivalent to the determination of need by the commission for all purposes under ss. 403.9401-403.9425, notwithstanding any provision in paragraph (c) to the contrary.

(2) The commission shall have the following powers and duties:

(a) To adopt or amend reasonable procedural rules to implement the provisions of this section.

(b) To prescribe the form, content, and necessary supporting documentation and the required studies for the determination of need.

(3) Any time limitation in this section may be altered by the commission upon stipulation between the commission and the applicant or for good cause shown by any party.

History.—s. 1, ch. 92-284; s. 45, ch. 2013-14.



403.9423 - Certification admissible in eminent domain proceedings; attorney’s fees and costs.

403.9423 Certification admissible in eminent domain proceedings; attorney’s fees and costs.—

(1) Certification pursuant to ss. 403.9401-403.9425 shall be admissible as evidence of public need and necessity in proceedings under chapter 73 or chapter 74.

(2) No party may rely on this section or any provision of chapter 73 or chapter 74 to request the award of attorney’s fees or costs incurred as a result of participation in the certification proceeding.

History.—s. 1, ch. 92-284.



403.9424 - Local governments; informational public meetings.

403.9424 Local governments; informational public meetings.—

(1) Local governments may hold informational public meetings in addition to the hearings specifically authorized by ss. 403.9401-403.9425 on any matter associated with the natural gas transmission pipeline siting proceeding. Such informational public meetings should be held no later than 80 days after the complete application is filed. The purpose of an informational public meeting is for the local government to further inform the public about the natural gas transmission pipeline proposed, obtain comments from the public, and formulate its recommendation with respect to the proposed natural gas transmission pipeline. Neither the meetings held nor the recommendations made by the local government pursuant to this section shall address the need for the pipeline.

(2) Informational public meetings shall be held solely at the option of each local government. It is the legislative intent that local governments attempt to hold such public meetings. Parties to the proceedings under ss. 403.9401-403.9425 shall be encouraged to attend; however, no party shall be required to attend such informational public meetings.

(3) The failure to hold an informational public meeting or the procedure used for the informational public meeting shall not be grounds for the alteration of any time limitation in ss. 403.9401-403.9425 pursuant to s. 403.9414 or grounds to deny or condition certification.

History.—s. 1, ch. 92-284.



403.9425 - Revocation or suspension of certification.

403.9425 Revocation or suspension of certification.—Any certification may be revoked or suspended:

(1) For any material false statement in the application or in the supplemental or additional statements of fact or studies required of the applicant when a true answer would have warranted the board’s refusal to recommend a certification in the first instance.

(2) For failure to comply with the terms or conditions of the certification.

(3) For violation of the provisions of ss. 403.9401-403.9425 or rules or orders issued thereunder.

History.—s. 1, ch. 92-284.






Part IX - EXPEDITED PERMITTING (s. 403.973)

403.973 - Expedited permitting; amendments to comprehensive plans.

403.973 Expedited permitting; amendments to comprehensive plans.—

(1) It is the intent of the Legislature to encourage and facilitate the location and expansion of those types of economic development projects which offer job creation and high wages, strengthen and diversify the state’s economy, and have been thoughtfully planned to take into consideration the protection of the state’s environment. It is also the intent of the Legislature to provide for an expedited permitting and comprehensive plan amendment process for such projects.

(2) As used in this section, the term:

(a) “Duly noticed” means publication in a newspaper of general circulation in the municipality or county with jurisdiction. The notice shall appear on at least 2 separate days, one of which shall be at least 7 days before the meeting. The notice shall state the date, time, and place of the meeting scheduled to discuss or enact the memorandum of agreement, and the places within the municipality or county where such proposed memorandum of agreement may be inspected by the public. The notice must be one-eighth of a page in size and must be published in a portion of the paper other than the legal notices section. The notice shall also advise that interested parties may appear at the meeting and be heard with respect to the memorandum of agreement.

(b) “Jobs” means permanent, full-time equivalent positions not including construction jobs.

(c) “Permit applications” means state permits and licenses, and at the option of a participating local government, local development permits or orders.

(d) “Secretary” means the Secretary of Environmental Protection or his or her designee.

(3)(a) The secretary shall direct the creation of regional permit action teams for the purpose of expediting review of permit applications and local comprehensive plan amendments submitted by:

1. Businesses creating at least 50 jobs or a commercial or industrial development project that will be occupied by businesses that would individually or collectively create at least 50 jobs; or

2. Businesses creating at least 25 jobs if the project is located in an enterprise zone, or in a county having a population of fewer than 75,000 or in a county having a population of fewer than 125,000 which is contiguous to a county having a population of fewer than 75,000, as determined by the most recent decennial census, residing in incorporated and unincorporated areas of the county.

(b) On a case-by-case basis and at the request of a county or municipal government, the Department of Economic Opportunity may certify as eligible for expedited review a project not meeting the minimum job creation thresholds but creating a minimum of 10 jobs. The recommendation from the governing body of the county or municipality in which the project may be located is required in order for the Department of Economic Opportunity to certify that any project is eligible for expedited review under this paragraph. When considering projects that do not meet the minimum job creation thresholds but that are recommended by the governing body in which the project may be located, the Department of Economic Opportunity shall consider economic impact factors that include, but are not limited to:

1. The proposed wage and skill levels relative to those existing in the area in which the project may be located;

2. The project’s potential to diversify and strengthen the area’s economy;

3. The amount of capital investment; and

4. The number of jobs that will be made available for persons served by the welfare transition program.

(c) At the request of a county or municipal government, the Department of Economic Opportunity or a Quick Permitting County may certify projects located in counties where the ratio of new jobs per participant in the welfare transition program, as determined by CareerSource Florida, Inc., is less than one or otherwise critical, as eligible for the expedited permitting process. Such projects must meet the numerical criteria for job creation specified in this subsection, but the jobs created by the project do not have to be high-wage jobs that diversify the state’s economy.

(d) Projects located in a designated brownfield area are eligible for the expedited permitting process.

(e) Projects that are part of the state-of-the-art biomedical research institution and campus to be established in this state by the grantee under s. 288.955 are eligible for the expedited permitting process, if the projects are designated as part of the institution or campus by the board of county commissioners of the county in which the institution and campus are established.

(f) Projects resulting in the production of biofuels cultivated on lands that are 1,000 acres or more or in the construction of a biofuel or biodiesel processing facility or a facility generating renewable energy, as defined in s. 366.91(2)(d), are eligible for the expedited permitting process.

(g) Projects for natural gas storage facilities that are permitted under chapter 377 are eligible for the expedited permitting process.

(h) Projects to construct interstate natural gas pipelines subject to certification by the Federal Energy Regulatory Commission are eligible for the expedited permitting process.

(4) The regional teams shall be established through the execution of a project-specific memorandum of agreement developed and executed by the applicant and the secretary, with input solicited from the respective heads of the Department of Transportation and its district offices, the Department of Agriculture and Consumer Services, the Fish and Wildlife Conservation Commission, appropriate regional planning councils, appropriate water management districts, and voluntarily participating municipalities and counties. The memorandum of agreement should also accommodate participation in this expedited process by other local governments and federal agencies as circumstances warrant.

(5) In order to facilitate local government’s option to participate in this expedited review process, the secretary shall, in cooperation with local governments and participating state agencies, create a standard form memorandum of agreement. The standard form of the memorandum of agreement shall be used only if the local government participates in the expedited review process. In the absence of local government participation, only the project-specific memorandum of agreement executed pursuant to subsection (4) applies. A local government shall hold a duly noticed public workshop to review and explain to the public the expedited permitting process and the terms and conditions of the standard form memorandum of agreement.

(6) The local government shall hold a duly noticed public hearing to execute a memorandum of agreement for each qualified project. Notwithstanding any other provision of law, and at the option of the local government, the workshop provided for in subsection (5) may be conducted on the same date as the public hearing held under this subsection. The memorandum of agreement that a local government signs shall include a provision identifying necessary local government procedures and time limits that will be modified to allow for the local government decision on the project within 90 days. The memorandum of agreement applies to projects, on a case-by-case basis, that qualify for special review and approval as specified in this section. The memorandum of agreement must make it clear that this expedited permitting and review process does not modify, qualify, or otherwise alter existing local government nonprocedural standards for permit applications, unless expressly authorized by law.

(7) Appeals of local government comprehensive plan approvals for a project shall be pursuant to the summary hearing provisions of s. 120.574, pursuant to subsection (14), and consolidated with the challenge of any applicable state agency actions.

(8) Each memorandum of agreement shall include a process for final agency action on permit applications and local comprehensive plan amendment approvals within 90 days after receipt of a completed application, unless the applicant agrees to a longer time period or the secretary determines that unforeseen or uncontrollable circumstances preclude final agency action within the 90-day timeframe. Permit applications governed by federally delegated or approved permitting programs whose requirements would prohibit or be inconsistent with the 90-day timeframe are exempt from this provision, but must be processed by the agency with federally delegated or approved program responsibility as expeditiously as possible.

(9) The secretary shall inform the Legislature by October 1 of each year which agencies have not entered into or implemented an agreement and identify any barriers to achieving success of the program.

(10) The memoranda of agreement may provide for the waiver or modification of procedural rules prescribing forms, fees, procedures, or time limits for the review or processing of permit applications under the jurisdiction of those agencies that are members of the regional permit action team. Notwithstanding any other provision of law to the contrary, a memorandum of agreement must to the extent feasible provide for proceedings and hearings otherwise held separately to be combined into one proceeding or held jointly and at one location. Such waivers or modifications are not authorized for permit applications governed by federally delegated or approved permitting programs, the requirements of which would prohibit, or be inconsistent with, such a waiver or modification.

(11) The memoranda of agreement shall include guidelines to be used in working with state, regional, and local permitting authorities. Guidelines may include, but are not limited to, the following:

(a) A central contact point for filing permit applications and local comprehensive plan amendments and for obtaining information on permit and local comprehensive plan amendment requirements.

(b) Identification of the individual or individuals within each respective agency who will be responsible for processing the expedited permit application or local comprehensive plan amendment for that agency.

(c) A mandatory preapplication review process to reduce permitting conflicts by providing guidance to applicants regarding the permits needed from each agency and governmental entity, site planning and development, site suitability and limitations, facility design, and steps the applicant can take to ensure expeditious permit application and local comprehensive plan amendment review. As a part of this process, the first interagency meeting to discuss a project shall be held within 14 days after the secretary’s determination that the project is eligible for expedited review. Subsequent interagency meetings may be scheduled to accommodate the needs of participating local governments that are unable to meet public notice requirements for executing a memorandum of agreement within this timeframe. This accommodation may not exceed 45 days from the secretary’s determination that the project is eligible for expedited review.

(d) The preparation of a single coordinated project description form and checklist and an agreement by state and regional agencies to reduce the burden on an applicant to provide duplicate information to multiple agencies.

(e) Establishment of a process for the adoption and review of any comprehensive plan amendment needed by any certified project within 90 days after the submission of an application for a comprehensive plan amendment. However, the memorandum of agreement may not prevent affected persons as defined in s. 163.3184 from appealing or participating in this expedited plan amendment process and any review or appeals of decisions made under this paragraph.

(f) Additional incentives for an applicant who proposes a project that provides a net ecosystem benefit.

(12) The applicant, the regional permit action team, and participating local governments may agree to incorporate into a single document the permits, licenses, and approvals that are obtained through the expedited permit process. This consolidated permit is subject to the summary hearing provisions set forth in subsection (14).

(13) Notwithstanding any other provisions of law, projects qualified under this section are not subject to interstate highway level-of-service standards adopted by the Department of Transportation for concurrency purposes. The memorandum of agreement specified in subsection (5) must include a process by which the applicant will be assessed a fair share of the cost of mitigating the project’s significant traffic impacts, as defined in chapter 380 and related rules. The agreement must also specify whether the significant traffic impacts on the interstate system will be mitigated through the implementation of a project or payment of funds to the Department of Transportation. Where funds are paid, the Department of Transportation must include in the 5-year work program transportation projects or project phases, in an amount equal to the funds received, to mitigate the traffic impacts associated with the proposed project.

(14)(a) Challenges to state agency action in the expedited permitting process for projects processed under this section are subject to the summary hearing provisions of s. 120.574, except that the administrative law judge’s decision, as provided in s. 120.574(2)(f), shall be in the form of a recommended order and does not constitute the final action of the state agency. In those proceedings where the action of only one agency of the state other than the Department of Environmental Protection is challenged, the agency of the state shall issue the final order within 45 working days after receipt of the administrative law judge’s recommended order, and the recommended order shall inform the parties of their right to file exceptions or responses to the recommended order in accordance with the uniform rules of procedure pursuant to s. 120.54. In those proceedings where the actions of more than one agency of the state are challenged, the Governor shall issue the final order within 45 working days after receipt of the administrative law judge’s recommended order, and the recommended order shall inform the parties of their right to file exceptions or responses to the recommended order in accordance with the uniform rules of procedure pursuant to s. 120.54. For the issuance of department licenses required under any federally delegated or approved permit program, the department, and not the Governor, shall enter the final order. The participating agencies of the state may opt at the preliminary hearing conference to allow the administrative law judge’s decision to constitute the final agency action.

(b) Projects identified in paragraphs (3)(f)-(h) or challenges to state agency action in the expedited permitting process for establishment of a state-of-the-art biomedical research institution and campus in this state by the grantee under s. 288.955 are subject to the same requirements as challenges brought under paragraph (a), except that, notwithstanding s. 120.574, summary proceedings must be conducted within 30 days after a party files the motion for summary hearing, regardless of whether the parties agree to the summary proceeding.

(15) The Department of Economic Opportunity, working with the agencies providing cooperative assistance and input regarding the memoranda of agreement, shall review sites proposed for the location of facilities that the Department of Economic Opportunity has certified to be eligible for the Innovation Incentive Program under s. 288.1089. Within 20 days after the request for the review by the Department of Economic Opportunity, the agencies shall provide to the Department of Economic Opportunity a statement as to each site’s necessary permits under local, state, and federal law and an identification of significant permitting issues, which if unresolved, may result in the denial of an agency permit or approval or any significant delay caused by the permitting process.

(16) This expedited permitting process shall not modify, qualify, or otherwise alter existing agency nonprocedural standards for permit applications or local comprehensive plan amendments, unless expressly authorized by law. If it is determined that the applicant is not eligible to use this process, the applicant may apply for permitting of the project through the normal permitting processes.

(17) The Department of Economic Opportunity shall be responsible for certifying a business as eligible for undergoing expedited review under this section. Enterprise Florida, Inc., a county or municipal government, or the Rural Economic Development Initiative may recommend to the Department of Economic Opportunity that a project meeting the minimum job creation threshold undergo expedited review.

(18) The Department of Economic Opportunity, working with the Rural Economic Development Initiative, shall provide technical assistance in preparing permit applications and local comprehensive plan amendments for counties having a population of fewer than 75,000 residents, or counties having fewer than 125,000 residents which are contiguous to counties having fewer than 75,000 residents. Additional assistance may include, but not be limited to, guidance in land development regulations and permitting processes, working cooperatively with state, regional, and local entities to identify areas within these counties which may be suitable or adaptable for preclearance review of specified types of land uses and other activities requiring permits.

(19) The following projects are ineligible for review under this part:

(a) A project funded and operated by a local government, as defined in s. 377.709, and located within that government’s jurisdiction.

(b) A project, the primary purpose of which is to:

1. Effect the final disposal of solid waste, biomedical waste, or hazardous waste in this state.

2. Produce electrical power, unless the production of electricity is incidental and not the primary function of the project or the electrical power is derived from a fuel source for renewable energy as defined in s. 366.91(2)(d).

3. Extract natural resources.

4. Produce oil.

5. Construct, maintain, or operate an oil, petroleum, or sewage pipeline.

History.—s. 148, ch. 96-320; s. 2, ch. 97-28; s. 9, ch. 99-244; s. 221, ch. 99-245; s. 91, ch. 2000-165; s. 14, ch. 2000-317; s. 3, ch. 2003-420; s. 6, ch. 2006-55; s. 23, ch. 2007-105; s. 110, ch. 2008-4; s. 62, ch. 2010-205; s. 63, ch. 2011-139; s. 296, ch. 2011-142; s. 21, ch. 2012-205; s. 23, ch. 2013-92; s. 24, ch. 2013-205; s. 14, ch. 2015-98.









Chapter 404 - RADIATION

404.011 - Short title.

404.011 Short title.—This chapter shall be known and may be cited as the “Florida Radiation Protection Act.”

History.—s. 1, ch. 78-373; s. 2, ch. 81-318; ss. 17, 18, ch. 84-190; s. 4, ch. 91-429.

Note.—Former s. 290.011.



404.022 - Declaration of policy.

404.022 Declaration of policy.—It is the responsibility of the State of Florida, for protection of the public health and safety:

(1) To institute and maintain a program to permit development and utilization of sources of radiation for purposes consistent with the health and safety of the public.

(2) To prevent any associated harmful effects of radiation upon the public through the institution and maintenance of a regulatory program for all sources of radiation, providing for:

(a) A single effective system of regulation within the state.

(b) A system consonant with those of other states.

(c) Compatibility with the standards and regulatory programs of the Federal Government for byproduct, source, and special nuclear materials.

History.—s. 1, ch. 78-373; s. 2, ch. 81-318; ss. 17, 18, ch. 84-190; s. 4, ch. 91-429.

Note.—Former s. 290.021.



404.031 - Definitions.

404.031 Definitions.—As used in this chapter, unless the context clearly indicates otherwise, the term:

(1) “Agreement materials” means those materials licensed by the state, under agreement with the United States Nuclear Regulatory Commission or its successor agency, which include byproduct, source, or special nuclear materials in a quantity not sufficient to form a critical mass, as defined by the Atomic Energy Act of 1954, as amended.

(2) “Agreement state” means any state which has consummated an agreement with the United States Nuclear Regulatory Commission under the authority of s. 274 of the Atomic Energy Act of 1954, as amended, as authorized by compatible state legislation providing for acceptance by that state of licensing authority for agreement materials and the discontinuance of such activities by the United States Nuclear Regulatory Commission.

(3) “Byproduct material” means any radioactive material, except special nuclear material, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material.

(4) “Commercial low-level radioactive waste management facility” means a parcel of land, together with the structures, equipment, and improvements thereon or appurtenant thereto, which is used or is being developed by a person for the treatment, storage, or disposal of low-level radioactive waste other than that person’s own generated waste.

(5) “Commercial low-level radioactive waste management license” means a specific license issued, after application, to a person to construct, operate, or provide for the closure and stabilization of a treatment, storage, or disposal facility in order to treat, store, or dispose of low-level radioactive waste other than that person’s own generated waste.

(6) “Department” means the Department of Health.

(7) “Emergency” means any condition existing outside the bounds of nuclear operating sites owned or licensed by a federal agency, and further means any condition existing within or outside the jurisdictional confines of a facility licensed by the department and arising from byproduct material, source material, special nuclear materials, or other radioactive materials, which is endangering, or could reasonably be expected to endanger, the health and safety of the public or to contaminate the environment.

(8) “General license” means a license effective pursuant to rules promulgated under the provisions of this chapter without the filing of an application to transfer, acquire, own, possess, or use quantities of, or devices or equipment utilizing, byproduct, source, or special nuclear materials or other radioactive materials occurring naturally or produced artificially.

(9) “Ionizing radiation” means gamma rays and X rays, alpha and beta particles, high-speed electrons, protons, neutrons, and other nuclear particles, but not sound or radio waves or infrared, ultraviolet, or visible light.

(10) “Person” means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, any other state, or political subdivision or agency thereof, and any legal successor, representative, agent, or agency of the foregoing, other than the United States Nuclear Regulatory Commission, or any successor thereto, and other than Federal Government agencies licensed by the United States Nuclear Regulatory Commission, or any successors thereto.

(11) “Radiation” means ionizing radiation.

(12) “Radiation machine” means any device designed to produce, or which produces, radiation or nuclear particles when the associated control devices of the machine are operated.

(13) “Radioactive material” means any solid, liquid, or gas which emits ionizing radiation spontaneously; however, this definition does not include radioactive wastes regulated pursuant to the hazardous waste management sections of the federal Resource Conservation and Recovery Act of 1976 or the Department of Environmental Protection’s assumption of that program.

(14) “Radioactive waste” means any equipment or materials which are radioactive or have radioactive contamination and which are required pursuant to any governing laws, regulations, or licenses to be stored, treated, or disposed of as radioactive waste. The term “radioactive waste” is further defined as follows:

(a) “High-level waste” means irradiated reactor fuel, liquid wastes from reprocessing irradiated reactor fuel, and solids into which such liquid wastes have been converted.

(b) “Low-level waste” means radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel, or byproduct material as defined in s. 11(e)(2) of the Atomic Energy Act of 1954.

(c) “Transuranic waste” means waste material containing transuranic elements with contamination levels greater than 10 nanocuries per gram of waste.

(15) “Registration” means the registering of a radiation machine with the department in accordance with the rules promulgated pursuant to this chapter.

(16) “Source material” means:

(a) Uranium, thorium, or any other material which the department declares to be source material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material to be such; or

(b) Ores containing one or more of the foregoing materials in such concentration to be source material.

(17) “Sources of radiation” means, collectively, radioactive material and radiation machines.

(18) “Special nuclear material” means:

(a) Plutonium, uranium 233, uranium 235, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the department declares to be a special nuclear material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material to be such, but does not include source material; or

(b) Any material artificially enriched by any of the foregoing, but does not include source material.

(19) “Specific license” means a license, issued after application, to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of, or devices or equipment utilizing, byproduct material, source material, special nuclear material, or other radioactive material occurring naturally or produced artificially.

(20) “United States Nuclear Regulatory Commission” means the United States Nuclear Regulatory Commission or its successor agency.

History.—s. 1, ch. 78-373; s. 2, ch. 81-318; ss. 3, 22, ch. 82-186; ss. 1, 17, 18, ch. 84-190; s. 4, ch. 91-429; s. 452, ch. 94-356; s. 55, ch. 97-237.

Note.—Former s. 290.031.



404.042 - Designation of state radiation protection agency.

404.042 Designation of state radiation protection agency.—The department is hereby designated the state agency to administer a statewide radiation protection program consistent with the provisions of this chapter.

History.—s. 1, ch. 78-373; s. 2, ch. 81-318; ss. 4, 22, ch. 82-186; ss. 17, 18, ch. 84-190; s. 4, ch. 91-429.

Note.—Former s. 290.041.



404.051 - Powers and duties of the Department of Health.

404.051 Powers and duties of the Department of Health.—For protection of the public health and safety, the department is authorized to:

(1) Develop comprehensive policies and programs for the evaluation, determination, and amelioration of hazards associated with the use, possession, or disposal of sources of ionizing radiation. Such policies and programs shall be developed with due regard for compatibility or consistency with federal programs for regulation of radiation machines and byproduct, source, and special nuclear materials.

(2) Advise, consult, and cooperate with other agencies of the state, the Federal Government, other states, interstate agencies, political subdivisions, and other organizations concerned with the safe use of sources of radiation.

(3) Encourage, participate in, or conduct studies, investigations, public hearings, training, research, and demonstrations relating to the control of sources of ionizing radiation, the measurement of ionizing radiation, the effect upon public health and safety of exposure to ionizing radiation, and related problems.

(4) Adopt, promulgate, amend, and repeal rules and standards which may provide for licensure, registration, or regulation relating to the manufacture, production, transportation, use, possession, handling, treatment, storage, disposal, sale, lease, or other disposition of radioactive material, including naturally occurring radioactive material and low-level radioactive waste, and radiation machines as may be necessary to carry out the provisions of this chapter. The recommendations of nationally recognized bodies in the field of radiation protection shall be taken into consideration in the adoption, promulgation, amendment, and repeal of such rules and standards.

(5) Require the submission of plans, specifications, and reports for new construction and material alterations on the design and protective shielding of installations for radioactive material and radiation machines, excluding X-ray machines of less than 200,000 volts potential, and on systems for the disposal of radioactive wastes, for the determination of any ionizing radiation hazard; and it may render opinions and approve or disapprove such plans and specifications.

(6) Require all sources of ionizing radiation to be shielded, transported, handled, used, possessed, treated, stored, or disposed of in a manner to provide compliance with the provisions of this chapter and rules and standards adopted hereunder.

(7) Conduct evaluations of the levels of radioactive materials in the environment for the purpose of determining whether there is compliance with, or violation of, the provisions or standards contained in this chapter or the rules issued pursuant hereto or to otherwise protect the public health and safety.

(8) Collect and disseminate information relating to the control of sources of ionizing radiation, including, but not limited to:

(a) Maintenance of files of all radioactive material license applications, issuances, denials, amendments, transfers, renewals, modifications, suspensions, and revocations.

(b) Maintenance of files of all radiation machine registrants requiring registration under the provisions of this chapter.

(c) Maintenance of files of department licensees and nuclear power plant licensees of the United States Nuclear Regulatory Commission that generate low-level radioactive waste, recording the quarterly amount of low-level radioactive waste shipped by each licensee to commercial low-level radioactive waste management facilities.

(9) Require, on forms prescribed and furnished by the department, registration and periodic reregistration of radiation machines, and licensing and periodic renewal of licenses for radioactive materials.

(10) Exempt certain sources of ionizing radiation, or kinds of uses or users, from the licensing or registration requirements set forth in this chapter when the department determines that the exemption of such sources of ionizing radiation, or kinds of users or uses, will not constitute a significant risk to the health and safety of the public.

(11) Adopt rules pursuant to this chapter which may provide for the recognition of other state and federal licenses as the department deems desirable, subject to such registration requirements as it may prescribe.

(12) Respond to any emergency which involves possible or actual release of radioactive materials, carry out or supervise any required decontamination, and otherwise protect the public health and safety.

(13) Act as the designated state agency in this state responsible for ensuring compliance with the provisions of the Southeast Interstate Low-Level Radioactive Waste Compact and for assessing penalties for noncompliance with such provisions as prescribed in ss. 404.161 and 404.162.

(14) Require department licensees and nuclear power plant licensees of the United States Nuclear Regulatory Commission to take appropriate measures to reduce the volume of low-level radioactive waste they generate, and to monitor the progress of department licensees and nuclear power plant licensees of the commission in reducing such volume.

(15) Develop and implement a responsible data-management program for the purpose of collecting and analyzing statistical information necessary to protect the public health and safety and to reply to requests from the Southeast Interstate Low-Level Radioactive Waste Commission for data and information.

(16) Accept and administer loans, grants, or other funds or gifts, conditional or otherwise, in furtherance of its functions from the Federal Government and from other sources, public or private.

History.—s. 1, ch. 78-373; s. 2, ch. 81-318; ss. 5, 22, ch. 82-186; ss. 2, 17, 18, ch. 84-190; s. 4, ch. 91-429; s. 56, ch. 97-237.

Note.—Former s. 290.052.



404.056 - Environmental radiation standards and projects; certification of persons performing measurement or mitigation services; mandatory testing; notification on real estate documents; rules.

404.056 Environmental radiation standards and projects; certification of persons performing measurement or mitigation services; mandatory testing; notification on real estate documents; rules.—

(1) STANDARDS.—To preserve and protect the public health, the department is authorized to establish, by rule, environmental radiation standards for buildings, and to conduct programs designed to reduce human exposure to such harmful environmental radiation. In the establishment of such standards, the department shall consider:

(a) Existing federal standards or guidelines.

(b) The recommendations of nationally recognized bodies which are expert in the field of radiation protection.

(c) The radiation effect of water supplies.

(d) The use made, or to be made, of the land for residential dwellings, public or private schools, health care facilities, or other purposes.

(e) The availability of measures to mitigate the effect of the radiation.

For the purposes of this section, “building” means any structure that encloses space used for sheltering any occupancy. Each portion of a building separated from other portions by a firewall shall be considered a separate building.

(2) CERTIFICATION.—

(a) The department may certify persons who perform radon gas or radon progeny measurements, including sample collection, analysis, or interpretation of such measurements, and who perform mitigation of buildings for radon gas or radon progeny, and shall collect a fee for such certification. Before performing radon measurement or radon mitigation services, including collecting samples, performing analysis, or interpreting measurement results, a certified individual must own, be employed by, or be retained as a consultant to a certified radon measurement or certified radon mitigation business. The department may establish criteria for the application, certification, and annual renewal of basic and advanced levels of certification for individuals, which may include requirements for education and experience, approved training, examinations, and reporting. The department may approve training courses for certification and establish criteria for training courses and instructors. The department may observe and evaluate training sessions, instructors, and course material without charge.

(b) A person may not participate in performing radon gas or radon progeny measurements, including sample collection, analysis, or interpretation of such measurements, or perform mitigation of buildings for radon gas or radon progeny, and charge a fee or obtain other remuneration as benefit for such services or devices, unless that person is certified by the department. A certification issued in accordance with this section automatically expires at the end of the certification period stated on the certificate. An uncertified commercial business may subcontract radon measurements to a certified radon business. The uncertified commercial business must provide the complete radon report from the certified radon business to the client and direct all the client’s questions about the measurements or radon report to the certified radon business.

(c) The results of measurements of radon gas or radon progeny performed by persons certified under the provisions of this subsection shall be reported to the department and persons contracting for the service. Upon request, the results of measurements of radon gas or radon progeny which are performed to evaluate the effectiveness of a radon mitigation system shall be reported to the certified business that installed the mitigation system. The report must include the radon levels detected; the location, age, and description of the building; the name and certification numbers of the certified radon measurement business and individual who performed the measurements; and other information determined by the department to meet the requirements of the protocols and procedures for the type of measurement performed. Each installation of a radon mitigation system performed by a person certified under this section must be reported to the department according to the schedule set by the department. The report must include the premitigation and postmitigation radon levels; the type or types of systems installed; the location, age, and description of the building; and the name and certification number of the certified mitigation business that performed the mitigation.

(d) Authorized representatives of the department may inspect the business and records of any person certified under the provisions of this subsection, at all reasonable times, to examine records and test procedures to determine compliance with or violation of the provisions of this section.

(e) Any person who practices fraud, deception, or misrepresentation in performing radon gas or radon progeny measurements or in performing mitigation of buildings for radon gas or radon progeny is subject to the penalties provided in s. 404.161.

(f) The department may charge and collect nonrefundable fees for the certification and annual recertification of persons who perform radon gas or radon progeny measurements or who perform mitigation of buildings for radon gas or radon progeny. The amount of the initial application fee and certification shall be not less than $200 or more than $900. The amount of the annual recertification fee shall be not less than $200 or more than $900. The fee amounts shall be the minimum fee prescribed in this paragraph, and such fee amounts shall remain in effect until the effective date of a fee schedule promulgated by rule by the department. The fees collected shall be deposited in the Radiation Protection Trust Fund and shall be used only to implement the provisions of this section. The surcharge established pursuant to s. 553.721 may be used to supplement the fees established in this paragraph in carrying out the provisions of this subsection.

(g) The department may establish enforcement procedures; deny an application for initial or renewal certification; deny, suspend, or revoke a certification; or impose an administrative fine not to exceed $1,000 per violation per day, for the violation of any provision of this section or rule adopted under this section.

(h) A certificateholder in good standing remains in good standing when he or she becomes a member of the Armed Forces of the United States on active duty without payment of renewal fees as long as he or she is a member of the Armed Forces on active duty and for a period of 6 months after his or her discharge from active duty, if he or she is not engaged in practicing radon measurement or radon mitigation in the private sector for profit. The certificateholder must pay a renewal fee to renew the certificate.

(i) A certificateholder who is in good standing remains in good standing if he or she is absent from the state because of his or her spouse’s active duty with the Armed Forces of the United States. The certificateholder remains in good standing without payment of renewal fees as long as his or her spouse is a member of the Armed Forces on active duty and for a period of 6 months after the spouse’s discharge from active duty, if the certificateholder is not engaged in practicing radon measurement or radon mitigation in the private sector for profit. The certificateholder must pay a renewal fee to renew the certificate.

(j) The department may set criteria and requirements for the application, certification, and annual renewal of certification for radon measurement and mitigation businesses, which may include:

1. Requirements for measurement devices and measurement procedures, including the disclosure of mitigation materials, systems, and other mitigation services offered.

2. The identification of certified specialists and technicians employed by the business and requirements for specialist staffing and duties.

3. The analysis of measurement devices by proficient analytical service providers.

4. Requirements for a quality assurance and quality control program.

5. The disclosure of client measurement reporting forms and warranties and operating instructions for mitigation systems.

6. Requirements for radon services publications and the identification of the radon business certification number in advertisements.

7. Requirements for a worker health and safety program.

8. Requirements for maintaining radon records.

9. The operation of branch office locations.

10. Requirements for supervising subcontractors who install mitigation systems.

11. Requirements for building code inspections and evaluation and standards for the design and installation of mitigation systems.

12. Prescribing conditions of premitigation and postmitigation measurements.

13. Requirements for renewals received after the automatic expiration date of certification.

14. Requirements for obtaining a duplicate or replacement certificate, including a fee not to exceed the cost of producing the duplicate or replacement certificate.

15. Requirements for reporting, including timeframes and content.

(k) Any change in the information provided to the department in the original business application to be reported within 10 days after the change.

(3) PUBLIC INFORMATION.—The department shall initiate and administer a program designed to educate and inform the public concerning radon gas and radon progeny, which program shall include, but not be limited to, the origin and health effects of radon, how to measure radon, and construction and mitigation techniques to reduce exposure to radon. The surcharge established pursuant to s. 553.721 may be used to supplement the fees established in paragraph (2)(f) in carrying out the provisions of this subsection.

(4) MANDATORY TESTING.—All public and private school buildings or school sites housing students in kindergarten through grade 12; all state-owned, state-operated, state-regulated, or state-licensed 24-hour care facilities; and all state-licensed day care centers for children or minors which are located in counties designated within the Department of Business and Professional Regulation’s Florida Radon Protection Map Categories as “Intermediate” or “Elevated Radon Potential” shall be measured to determine the level of indoor radon, using measurement procedures established by the department. Initial measurements shall be conducted in 20 percent of the habitable first floor spaces within any of the regulated buildings and shall be completed and reported to the department within 1 year after the date the building is opened for occupancy or within 1 year after license approval for the entity residing in the existing building. Followup testing must be completed in 5 percent of the habitable first floor spaces within any of the regulated buildings after the building has been occupied for 5 years, and results must be reported to the department by the first day of the 6th year of occupancy. After radon measurements have been made twice, regulated buildings need not undergo further testing unless significant structural changes occur. No funds collected pursuant to s. 553.721 shall be used to carry out the provisions of this subsection.

(5) NOTIFICATION ON REAL ESTATE DOCUMENTS.—Notification shall be provided on at least one document, form, or application executed at the time of, or prior to, contract for sale and purchase of any building or execution of a rental agreement for any building. Such notification shall contain the following language:

“RADON GAS: Radon is a naturally occurring radioactive gas that, when it has accumulated in a building in sufficient quantities, may present health risks to persons who are exposed to it over time. Levels of radon that exceed federal and state guidelines have been found in buildings in Florida. Additional information regarding radon and radon testing may be obtained from your county health department.”

The requirements of this subsection do not apply to any residential transient occupancy, as described in s. 509.013(12), provided that such occupancy is 45 days or less in duration.

(6) RULES.—The department shall have the authority to promulgate rules necessary to carry out the provisions of this section, including the definition of terms.

History.—ss. 4, 18, ch. 84-190; ss. 1, 3, ch. 88-285; s. 15, ch. 91-40; s. 3, ch. 91-145; s. 1, ch. 91-222; ss. 4, 5, ch. 91-429; s. 28, ch. 92-173; s. 19, ch. 93-120; s. 33, ch. 93-166; s. 2, ch. 94-284; s. 31, ch. 95-269; s. 1, ch. 95-339; s. 106, ch. 97-101; s. 21, ch. 97-103; s. 57, ch. 97-237; s. 24, ch. 98-151; s. 14, ch. 99-329; s. 41, ch. 2000-153; s. 29, ch. 2000-242; s. 27, ch. 2000-372; s. 19, ch. 2001-53; s. 29, ch. 2001-89; s. 66, ch. 2002-1; s. 37, ch. 2004-350; s. 47, ch. 2006-1; s. 297, ch. 2011-142.



404.061 - Licensing of naturally occurring, accelerator-produced, byproduct, source, and special nuclear materials.

404.061 Licensing of naturally occurring, accelerator-produced, byproduct, source, and special nuclear materials.—

(1) The Governor is authorized to enter into agreements with the Federal Government which provide for discontinuance of certain of the responsibilities of the Federal Government with respect to sources of ionizing radiation and the assumption thereof by this state.

(2) Upon the signing of an agreement as provided in subsection (1), the department shall provide by rule for general or specific licensing of persons to use, manufacture, produce, transport, transfer, receive, acquire, own, or possess naturally occurring, accelerator-produced, byproduct, source, or special nuclear materials or devices, installations, or equipment utilizing such materials. Such rule shall provide for amendment, modification, suspension, denial, or revocation of licenses. Each application for a specific license shall be in writing, on forms prescribed and furnished by the department, and shall state such information, and be accompanied by such documents, including, but not limited to, plans, specifications, and reports for new construction or material alterations, as the department determines to be reasonable and necessary to decide the qualifications of the applicant and to protect the public health and safety. The department may make or cause to be made such inspections and investigations, and require the submission of such written statements, as it deems necessary. The department may require all applications or statements to be made under oath or affirmation. Each license shall be in such form and contain such terms and conditions as the department deems necessary. The terms and conditions of all licenses shall be subject to amendment, revision, or modification by rules or orders issued in accordance with the provisions of this chapter.

(3)(a) Each license shall be valid only for the persons to whom it is issued and shall not be subject to sale, assignment, or other transfer, voluntary or involuntary; and a license shall not be valid for any premises or authorize any possession or use other than that for which it was originally issued.

(b) An application for a new license is required when:

1. A majority of the ownership or controlling interest of a license has been transferred or assigned; and

2. A lessee has agreed to undertake or provide services to the extent that the legal liability for the possession or use of sources of radiation rests with the lessee.

(4) Nothing in this chapter authorizes any regulatory or licensing activities which are regulated by the Federal Government unless the Federal Government delegates appropriate authority for such activities to this state.

History.—s. 1, ch. 78-373; s. 2, ch. 81-318; ss. 6, 22, ch. 82-186; ss. 3, 17, 18, ch. 84-190; s. 4, ch. 91-429.

Note.—Former s. 290.061.



404.0614 - Licensing of commercial low-level radioactive waste management facilities.

404.0614 Licensing of commercial low-level radioactive waste management facilities.—

(1) Any person desiring to construct, operate, or close a commercial low-level radioactive waste management facility in this state shall file an application with the department for a commercial low-level radioactive waste management license. An application for a commercial low-level radioactive waste management license shall include, but not be limited to, the following:

(a) Location and ownership of the proposed site;

(b) A description of the chemical and physical properties of low-level radioactive waste to be treated, stored, or disposed of at the proposed facility;

(c) The estimated annual volume of low-level radioactive waste to be treated, stored, or disposed of at the proposed facility;

(d) Description of human occupancy within a 3-mile radius of the proposed site location;

(e) Site-specific information regarding the ecological, meteorological, topographical, hydrological, geological, and seismological characteristics of the proposed site;

(f) Usage of ground and surface waters in the general area surrounding the proposed site location;

(g) Design plans to assure that radioactive exposure to humans and the environment is within those limits established by federal and state laws and rules;

(h) Radiation safety procedures for the handling and disposal of low-level radioactive waste;

(i) Transportation routes that would be used by transporters of low-level radioactive waste;

(j) A financial statement showing the applicant’s ability to construct or operate a facility and complete the closure and postclosure observation and maintenance duties required by applicable federal and state laws and rules and to provide sufficient funds to any required perpetual care trust fund for the maintenance, monitoring, and surveillance of a facility, to be used after postclosure observation and maintenance have been completed;

(k) An applicant’s binding financial plan for carrying out facility closure and postclosure observation and maintenance;

(l) An applicant’s binding financial plan, or arrangement between the applicant and the site owner, that ensures sufficient funds will be available to provide for maintenance, monitoring, and surveillance of a facility, to be used after closure and postclosure observation and maintenance have been completed; and

(m) Any additional information required by the department.

(2) The department, within 90 days of receiving an application for a license to construct, operate, or close a commercial low-level radioactive waste management facility, shall forward a copy of the application to the Department of Environmental Protection and, after review by both departments, notify the applicant of any errors or omissions and request any additional information needed by the Department of Environmental Protection to issue a report to the Department of Health as required by subsection (3) and needed by the Department of Health to review the license application.

(3) The department, after receiving a complete license application, shall notify the Department of Environmental Protection that a complete license application to construct, operate, or close a commercial low-level radioactive waste management facility has been received, shall send a copy of the complete application to the Department of Environmental Protection, and shall request a report from the Department of Environmental Protection describing the ecological, meteorological, topographical, hydrological, geological, and seismological characteristics of the proposed site. Such report shall be completed no later than 180 days from the date the department requests the report. The Department of Environmental Protection shall be reimbursed for the cost of the report from fees collected by the Department of Health pursuant to subsection (8).

(4) Using reference guidelines provided by the Southeast Interstate Low-Level Radioactive Waste Commission pursuant to Article IV of the Southeast Interstate Low-Level Radioactive Waste Compact, the department shall establish the necessary criteria and procedures for evaluating a proposed site location for a commercial low-level radioactive waste management facility. In addition, the department shall also develop the necessary criteria and procedures for evaluating the following:

(a) A proposed facility design for a commercial low-level radioactive waste management facility;

(b) A proposed financial plan for carrying out facility closure and postclosure observation and maintenance; and

(c) A proposed financial plan, or arrangement between an applicant and a site owner, of a commercial low-level radioactive waste management facility that provides for the maintenance, monitoring, and surveillance of such facility, to be used after closure and postclosure observation and maintenance have been completed.

(5) The department shall consider the report by the Department of Environmental Protection in addition to information required by the Department of Health in the license application and, within 180 days from receiving that report, decide whether to grant a license to construct, operate, or close the commercial low-level radioactive waste management facility. Such a license shall be subject to renewal by the department as specified in the terms of the license initially granted by the department. The failure of the department to renew a license does not relieve the licensee of any obligations incurred under this section.

(6) At least two public hearings shall be held by the department in the community nearest the proposed site of a commercial low-level radioactive waste management facility to gain public input regarding the construction, operation, or closure of such facility and to use that input in considering whether to grant a license. The first public hearing shall be held by the department no sooner than 30 days and no later than 45 days after the department notifies the governing body of each municipality or county within 3 miles of the proposed facility and the municipality and county in which the proposed facility is located that a complete license application has been received. The first public hearing shall be held in the area of the local government having jurisdiction over the proposed site. The second public hearing shall be held by the department after it receives the Department of Environmental Protection report as required in subsection (3).

(7) If an application for a commercial low-level radioactive waste license results from the Southeast Interstate Low-Level Radioactive Waste Commission designating this state as a host state, pursuant to Article IV of the Southeast Interstate Low-Level Radioactive Waste Compact, the department shall have legal standing to intervene on behalf of the State of Florida and may seek modification of, or exemption from, host state designation by the Southeast Interstate Low-Level Radioactive Waste Commission.

(8) The department shall charge and collect reasonable fees from applicants for commercial low-level radioactive waste management licenses. Such fees shall be no greater than the estimated costs to the department of reviewing and taking final action on a license application and the estimated costs to the Department of Environmental Protection of issuing a report as required in subsection (3). The department may base the amount of such fees upon the size and type of commercial low-level radioactive waste management facility an applicant wishes to construct, operate, or close.

History.—ss. 19, 22, ch. 82-186; ss. 17, 18, ch. 84-190; s. 4, ch. 91-429; s. 453, ch. 94-356; s. 58, ch. 97-237.



404.0617 - Siting of commercial low-level radioactive waste management facilities.

404.0617 Siting of commercial low-level radioactive waste management facilities.—

(1) The department, within 30 days of receipt of a complete application for a commercial low-level radioactive waste management license, shall notify the governing body of each municipality or county within 3 miles of the proposed facility and the municipality and county in which the proposed facility is located that a complete license application has been received and shall publish notice in a newspaper of general circulation in the area of the proposed facility that a complete license application has been received.

(2) Upon notification of receipt of a complete license application by the department as required by subsection (1), the municipality or county having jurisdiction over the proposed site shall, within 90 days of such notification, determine whether or not the proposed site is consistent and in compliance with adopted local government comprehensive plans, local land use ordinances, local zoning ordinances or regulations, and other local ordinances in effect at the time a complete license application is made.

(3) If the municipality or county fails to make a determination pursuant to subsection (2) within 90 days of department notification of receipt of a complete license application or determines within 90 days of such notification that a proposed facility does not comply with such plans, ordinances, or regulations, the applicant may request the Governor and Cabinet to grant a variance from such plans, ordinances, or regulations.

(4) The Governor and Cabinet shall consider the following when determining whether to grant a petition for a variance from local ordinances, regulations, or plans:

(a) Any interstate contractual obligations to create the commercial low-level radioactive waste management facility;

(b) Such studies, reports, and information as the Governor and Cabinet may request of the department addressing the effect a proposed facility would have on the groundwater, surface water, land, and air; the feasibility of alternative methods of storage, treatment, or disposal of the low-level radioactive waste to be handled at the proposed facility; the need for the commercial low-level radioactive waste management facility based on the amount of low-level radioactive waste being generated in this state; the availability of possible suitable locations for the commercial low-level radioactive waste management facility elsewhere in this state; and the economics of transporting the low-level radioactive waste to be disposed of, stored, or treated at the proposed facility to alternative existing facilities in or out of this state;

(c) Any additional information from the department deemed necessary by the Governor and Cabinet to determine whether to grant a petition for a variance from local ordinances, regulations, or plans; and

(d) Such studies, reports, and information as the Governor and Cabinet may request of the Department of Economic Opportunity addressing whether or not the proposed facility unreasonably interferes with the achievement of the goals and objectives of any adopted state or local comprehensive plan and any other matter within its jurisdiction.

(5) The Governor and Cabinet may attach conditions and restrictions to any variance granted pursuant to this section.

History.—ss. 20, 22, ch. 82-186; s. 44, ch. 83-55; ss. 17, 18, ch. 84-190; s. 4, ch. 91-429; s. 298, ch. 2011-142.



404.071 - Inspection, agreements, and training programs.

404.071 Inspection, agreements, and training programs.—

(1) Authorized representatives of the department have the authority to enter upon any public or private property at all reasonable times for the purpose of determining compliance with or violation of the provisions of this chapter, the rules and standards adopted hereunder, and the terms and conditions of a license or registration.

(2) The Governor may enter into agreements with the Federal Government, other states, or interstate agencies whereby this state will perform, on a cooperative basis with the Federal Government, other states, or interstate agencies, inspections, emergency responses to radiation accidents, and other functions related to the control of radiation.

(3) The department is authorized to institute training programs for the purpose of qualifying personnel to carry out the provisions of this chapter and may make such personnel available for participation in any program or programs of the Federal Government, other states, or interstate agencies in furtherance of the purpose of this chapter. Educational programs for the purpose of training or educating persons who possess, use, handle, transport, or service radioactive materials or radiation machines must be approved by the department.

History.—s. 1, ch. 78-373; s. 2, ch. 81-318; ss. 7, 22, ch. 82-186; ss. 5, 17, 18, ch. 84-190; s. 4, ch. 91-429.

Note.—Former s. 290.072.



404.081 - Records.

404.081 Records.—

(1) The department is authorized to require each person who possesses or uses a source of ionizing radiation to:

(a) Maintain appropriate records relating to its receipt, storage, use, transfer, generation, treatment, or disposal and maintain such other records as the department may require, subject to such exemptions as may be provided by rule, and to use existing data reporting systems when possible.

(b) Maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring may be required by the department, subject to such exemptions as may be provided by rule.

Copies of all records required to be kept by this subsection shall be submitted to the department or its duly authorized agents upon request.

(2) The department is authorized to require that any person possessing or using a source of ionizing radiation, at the request of any employee for whom personnel monitoring is required, furnish to such employee a copy of such employee’s personnel exposure record annually, upon termination of employment, and at any time such employee has received excessive exposure.

History.—s. 1, ch. 78-373; s. 2, ch. 81-318; ss. 8, 22, ch. 82-186; ss. 17, 18, ch. 84-190; s. 4, ch. 91-429.

Note.—Former s. 290.081.



404.091 - Emergency orders.

404.091 Emergency orders.—Whenever the department finds that an emergency exists which requires immediate action to protect the public health and safety or the environment, the department may, without notice or hearing, issue an order stating the existence of such emergency and requiring that such action be taken as is necessary to meet the emergency. Notwithstanding any provision of this chapter, such order shall be effective immediately. Any person to whom such order is directed shall comply therewith immediately and, on application to the department, shall be afforded a hearing within 10 days. On the basis of such hearing, the emergency order may be continued, modified, or revoked within 30 days after such hearing, as the department deems appropriate under the evidence.

History.—s. 1, ch. 78-373; s. 2, ch. 81-318; ss. 9, 22, ch. 82-186; ss. 6, 17, 18, ch. 84-190; s. 4, ch. 91-429.

Note.—Former s. 290.091.



404.101 - Impounding of sources of radiation.

404.101 Impounding of sources of radiation.—

(1) The department shall have the authority, in the event of an emergency, to impound or order the impounding of sources of ionizing radiation and the associated shielding in the possession of any person who is not equipped to observe, or who fails to observe, the provisions of this chapter, the rules promulgated hereunder, or any term or condition of a license or registration.

(2) The department may release such sources of ionizing radiation and the associated shielding to the owner thereof upon terms and conditions in accordance with the provisions of this chapter or may bring an action in the appropriate circuit court for an order directing the disposal of such sources of ionizing radiation and the associated shielding or other disposition so as to protect the public health and safety and the environment. The costs of decontamination, transportation, burial, disposal, or other disposition shall be borne by the owner, licensee, or other responsible party as determined by the department.

History.—s. 1, ch. 78-373; s. 2, ch. 81-318; ss. 10, 22, ch. 82-186; ss. 7, 17, 18, ch. 84-190; s. 4, ch. 91-429.

Note.—Former s. 290.101.



404.111 - Surety requirements.

404.111 Surety requirements.—

(1)(a) In addition to the fee provided in s. 404.131(2), the department may require a person possessing a specific license to post a bond. The department shall establish, by rule, bonding criteria. In establishing such bonding criteria, the department shall consider:

1. The chemical and physical form of the licensed radioactive material.

2. The quantity of radioactive material authorized.

3. The particular radioisotopes authorized and their subsequent radiotoxicity.

4. The method in which the radioactive material is possessed, used, stored, processed, transferred, or disposed of.

5. The potential cost of decontamination, treatment, or disposal of a licensee’s equipment and facilities.

(b) A person who possesses a specific license to commercially treat, store, or dispose of low-level radioactive waste shall be required to post a bond.

(c) A bond deemed acceptable in this state shall be a bond issued by a fidelity or surety company authorized to do business in this state or a cash bond.

(d) The department is authorized to exempt, by rule, any category of licensees from the requirement of paragraph (a) when a determination is made that such exemption will not result in a significant risk to the public health and safety or the environment and will not pose a financial risk to the state.

(e) All state and local government agencies are exempt from this subsection.

(2) In lieu of posting a bond as required under subsection (1), a licensee may:

(a) Deposit with the Chief Financial Officer securities of the type eligible for deposit by insurers under s. 625.52, which securities must have at all times a market value of not less than the amount of the bond required under subsection (1).

(b) Whenever the market value of the securities deposited with the Chief Financial Officer is less than 95 percent of the amount required by the department, the licensee shall deposit additional securities or otherwise increase the deposit to the amount required.

(c) The state is responsible for the safekeeping of all securities deposited with the Chief Financial Officer under this section. Such securities are not, on account of being in this state, subject to taxation but shall be held exclusively and solely to guarantee the faithful performance by the licensee of its obligations.

(d) The depositing licensee shall have the right to exchange or substitute other securities of like quality and value for securities so on deposit, to receive the interest and other income accruing to such securities, and to inspect the deposit at all reasonable times.

(e) Such deposit shall be maintained unimpaired so long as the licensee continues in business in this state. Whenever the licensee ceases to do business in this state and furnishes the department satisfactory proof that it has discharged or otherwise adequately provided for all its obligations in this state, the Chief Financial Officer shall release the deposit securities to the parties entitled thereto, on the receipt of authorization from the department.

(3) A specific licensee who has posted a bond or deposited securities with the department, and has forfeited the same due to abandonment, default, insolvency, or other liability of the licensee to meet the requirements of the department or applicable state statutes or rules, shall have such bonds or securities deposited in the Radiation Protection Trust Fund.

(4) Nothing in this section or s. 404.122 may be deemed to relieve any licensee of any civil or criminal liability incurred; nor may anything contained in this section or s. 404.122 be construed to relieve the licensee from his or her obligation to pay to prevent or mitigate the consequences of abandonment of radioactive materials, default on lawful obligations, insolvency, or other inability to meet the requirements of the department.

History.—s. 1, ch. 78-373; s. 2, ch. 81-318; ss. 11, 22, ch. 82-186; ss. 8, 17, 18, ch. 84-190; s. 184, ch. 91-108; s. 4, ch. 91-429; s. 19, ch. 96-418; s. 1013, ch. 97-103; s. 432, ch. 2003-261.

Note.—Former s. 290.111.



404.121 - Perpetual care trust funds.

404.121 Perpetual care trust funds.—

(1) The department may require a licensee to deposit funds quarterly into a trust fund known as the Perpetual Care Trust Fund when it is deemed that there is a reasonable possibility that the licensed facility may eventually cease to operate although still containing, or having associated with the facility property, licensable radioactive material, including low-level radioactive waste, which will require maintenance, monitoring, surveillance, or other care on a continuing and perpetual basis.

(2) The department shall require a person possessing a commercial low-level radioactive waste management license to deposit in a trust fund, quarterly, funds sufficient to provide for maintenance, monitoring, and surveillance of a facility, to be used after the person possessing such license completes the closure and postclosure observation and maintenance duties required by applicable federal and state laws and rules.

(3) In order to provide for the proper care and surveillance of facilities subject to subsections (1) and (2), the state may acquire, by gift or transfer from another government agency or private person, any and all lands, buildings, and grounds necessary to fulfill the purposes of this section. Any such gift or transfer is subject to approval and acceptance by the state.

(4) The department may, by lease or license with any person, provide for the operation of a site or facility subject to this section for the purpose of carrying out the provisions of this chapter. Any lessee or licensee operating under the provisions of this subsection shall be subject to the provisions of this section.

(5) The funds required by subsections (1) and (2) shall be established at such rate that interest on the sum of all funds reasonably anticipated as payable shall provide an annual amount equal to the anticipated reasonable costs necessary to maintain, monitor, and otherwise supervise and care for the lands and facilities as required in the interest of public health and safety. The department shall adopt and promulgate rules for the length of time and the amount of funds required to implement a program of maintenance, monitoring, and surveillance of a commercial low-level radioactive waste management facility, to be used after the operator completes the closure and postclosure observation and maintenance duties required by applicable federal and state laws and rules. In arriving at the rate of funds to be deposited, the department shall consider the nature of the radioactive material, including low-level radioactive waste, size and type of facility, estimated future receipts, and estimated future expenses of maintenance, monitoring, and supervision.

(6) Recognizing the uncertainty of the existence of a person or corporation in perpetuity, and that ultimate responsibility to protect the public health and safety must be reposed in a solvent government, without regard to the existence of any particular agency or department thereof, all lands, buildings, and grounds acquired by the state under subsection (3) shall be owned in fee simple absolute by the state and dedicated in perpetuity to the purposes stated in subsection (3). All radioactive material, including low-level radioactive waste, received at such facility and located therein at time of acquisition of ownership by the state becomes the property of the state.

(7) In the event a person licensed by any governmental agency other than this state desires to transfer a facility to the state for the purpose of administering or providing perpetual care, a lump-sum deposit shall be made to a trust fund. The amount of such deposit shall be determined by the department, taking into consideration the factors stated in subsection (5).

(8) All state and local government agencies are exempt from this section.

History.—s. 1, ch. 78-373; s. 2, ch. 81-318; ss. 12, 22, ch. 82-186; ss. 8, 9, 17, 18, ch. 84-190; s. 4, ch. 91-429.

Note.—Former s. 290.121.



404.122 - Radiation Protection Trust Fund.

404.122 Radiation Protection Trust Fund.—

(1) The department may use the Radiation Protection Trust Fund to pay for measures to prevent or mitigate the adverse effects from a licensee’s abandonment of radioactive materials, default on lawful obligations, insolvency, or other inability to meet the requirements of the department or applicable state statutes or rules and to assure the protection of the public health and safety and the environment from the adverse effects of ionizing radiation.

(2) The department may provide by contract, agreement, lease, or license with any person for the decontamination, closure, decommissioning, reclamation, surveillance, or other care of a site or facility subject to this section, as needed to carry out the purpose of this section.

(3) The existence of the Radiation Protection Trust Fund does not make the department liable for the costs of decontamination, transfer, transportation, reclamation, surveillance, or disposal of radioactive material arising from a licensee’s abandonment of radioactive material, default on lawful obligations, insolvency, or inability to meet the requirements of the department.

History.—ss. 8, 18, ch. 84-190; s. 4, ch. 91-429; s. 18, ch. 96-418.



404.131 - Fees.

404.131 Fees.—

(1) The department is authorized to charge and collect reasonable fees for specific and general licenses and for the registration of radiation machines. The fees shall not exceed the estimated costs to the department of performing licensing, registration, inspection, and other regulatory duties. Unless otherwise provided by law, such fees shall be deposited to the credit of the Radiation Protection Trust Fund, to be held and applied solely for salaries and expenses of the department incurred in implementing and enforcing the provisions of this chapter.

(2) The department shall require that each person who possesses a specific license to use, manufacture, produce, transport, transfer, receive, acquire, own, or possess radioactive material annually pay to the department an additional 5 percent of his or her annual licensing and inspection fee for the purposes of s. 404.122. All fees collected as specified in this subsection shall be deposited in the Radiation Protection Trust Fund. These fees are not refundable.

(3)(a) The department is authorized to charge and collect reasonable fees from department licensees and nuclear power plant licensees of the United States Nuclear Regulatory Commission who ship low-level radioactive waste to commercial low-level radioactive waste management facilities. Such fees shall be levied according to the cubic foot amount of low-level radioactive waste shipped quarterly by each department licensee and nuclear power plant licensee of the United States Nuclear Regulatory Commission and shall be set by the department to provide an amount no greater than the costs to the department of surveying the external radiation levels of a vehicle carrying low-level radioactive waste, inspection of the package bracing of a vehicle carrying low-level radioactive waste, verification of required marking and placarding of a vehicle carrying low-level radioactive waste, examination of required shipping papers, routing of low-level radioactive waste shipments to their final destinations, and ensuring compliance with the provisions of the Southeast Interstate Low-Level Radioactive Waste Compact. Fees shall be $1.25 per cubic foot for the first year and shall be determined by department rule for succeeding years.

(b) All moneys collected by the department shall be deposited in the Radiation Protection Trust Fund.

(4)(a) The department is authorized to charge and collect reasonable fees in an amount no greater than the costs to the department of issuing a permit to a person to transport low-level radioactive waste into or through the borders of the state which is destined to a commercial low-level radioactive waste management facility.

(b) All moneys collected by the department shall be deposited in the Radiation Protection Trust Fund.

(5)(a) The department is authorized to collect reasonable fees from industries extracting solid minerals as defined in s. 211.30(1), licensees, and nuclear power plants to meet the actual costs of surveillance activities performed for the purpose of monitoring the radiological environmental impact of activities conducted by such solid mineral extraction industries, licensees, and nuclear power plants.

(b) All moneys collected by the department shall be deposited into the Radiation Protection Trust Fund and used for environmental surveillance activities.

History.—s. 1, ch. 78-373; s. 2, ch. 80-187; s. 2, ch. 81-318; ss. 13, 22, ch. 82-186; ss. 8, 10, 17, 18, ch. 84-190; s. 58, ch. 85-81; s. 4, ch. 91-429; s. 21, ch. 93-120; s. 20, ch. 96-418; s. 1014, ch. 97-103; s. 59, ch. 97-237.

Note.—Former s. 290.131.



404.141 - Prohibited uses.

404.141 Prohibited uses.—It is unlawful for any person to use, manufacture, produce, transport, transfer, receive, acquire, own, or possess any source of radiation unless licensed, registered, or exempted by the department in accordance with the provisions of this chapter and the rules adopted and promulgated hereunder.

History.—s. 1, ch. 78-373; s. 2, ch. 81-318; ss. 14, 22, ch. 82-186; ss. 17, 18, ch. 84-190; s. 4, ch. 91-429.

Note.—Former s. 290.141.



404.161 - Penalties.

404.161 Penalties.—

(1) Any person who violates any of the provisions of this chapter or any rule promulgated hereunder is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any person who interferes with, hinders, or opposes any agent, officer, or member of the department in the discharge of his or her duties under this chapter is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any person who fails to comply with a lawful order issued pursuant to this chapter within the time fixed by the department or the time allowed for review under s. 404.163, whichever is longer, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Any person who is not an official of another state and who violates any of the provisions of the Southeast Interstate Low-Level Radioactive Waste Compact is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 78-373; s. 2, ch. 81-318; ss. 16, 22, ch. 82-186; s. 66, ch. 83-218; ss. 12, 17, 18, ch. 84-190; s. 4, ch. 91-429; s. 22, ch. 97-103.

Note.—Former s. 290.161.



404.162 - Administrative penalties; emergency orders.

404.162 Administrative penalties; emergency orders.—

(1)(a) The department may modify, deny, suspend, or revoke a license or a registration, or impose an administrative fine not to exceed $1,000 per violation per day, for the violation of any provision of this chapter, rule promulgated hereunder, or term or condition of any license or registration issued by the department.

(b) In determining the amount of fine to be levied for a violation, as provided in paragraph (a), the following factors shall be considered:

1. The severity of the violation and the extent to which the provisions of this chapter, the rules promulgated hereunder, or any terms or conditions of any license or registration were violated.

2. Actions taken by the licensee or registrant to correct the violation.

3. Any previous violations by the licensee or registrant.

(c) All amounts collected pursuant to this section shall be deposited in the Radiation Protection Trust Fund.

(2) The department may issue an emergency order immediately suspending or revoking a license or a registration when it determines that any condition related to the license or registration presents a clear and present danger to public health or safety or the environment.

History.—ss. 17, 22, ch. 82-186; ss. 13, 17, 18, ch. 84-190; s. 4, ch. 91-429.



404.163 - Injunctive relief.

404.163 Injunctive relief.—Notwithstanding the existence or pursuit of any other remedy, the department may maintain an action in the name of the state for injunction or other process to enforce any provision of this chapter, rule promulgated hereunder, or term or condition of a license or registration issued by the department.

History.—ss. 13, 18, ch. 84-190; s. 4, ch. 91-429.



404.166 - County or municipal regulation prohibited.

404.166 County or municipal regulation prohibited.—Notwithstanding any special law or general law of local application to the contrary, a municipality or county may not elect to regulate the possession, use, or transportation of sources of radiation.

History.—ss. 14, 18, ch. 84-190; s. 4, ch. 91-429.



404.171 - Construction.

404.171 Construction.—This chapter is cumulative and is intended to supplement existing laws, and no part shall be construed to repeal any existing law, specifically enacted for the protection of public health and safety, with the exception of those sections included in this chapter.

History.—s. 1, ch. 78-373; s. 2, ch. 81-318; ss. 18, 22, ch. 82-186; ss. 17, 18, ch. 84-190; s. 4, ch. 91-429.

Note.—Former s. 290.171.



404.20 - Transportation of radioactive materials.

404.20 Transportation of radioactive materials.—

(1) The department shall adopt reasonable rules governing the transportation of radioactive materials which, in the judgment of the department, will promote the public health, safety, or welfare and protect the environment.

(a) Such rules shall be limited to provisions for the packing, marking, loading, and handling of radioactive materials, and the precautions necessary to determine whether the material when offered is in proper condition for transport, and shall include criteria for departmental approval of routes in this state which are to be used for the transportation of radioactive materials as defined in 49 C.F.R. s. 173.403(l)(1), (2), and (3) and (n)(4)(i), (ii), and (iii), and all radioactive materials shipments destined for treatment, storage, or disposal facilities as defined in the Southeast Interstate Low-Level Radioactive Waste Compact. The department may designate routes in the state to be used for the transportation of all other shipments of radioactive materials.

(b) Such rules shall be compatible with, but no less restrictive than, those established by the United States Nuclear Regulatory Commission, the United States Federal Aviation Administration, the United States Department of Transportation, the United States Coast Guard, or the United States Postal Service.

(2)(a) Rules adopted by the department pursuant to subsection (1) may be enforced, within their respective jurisdictions, by any authorized representative of the department, the Department of Highway Safety and Motor Vehicles, and the Department of Transportation.

(b) The department, through any authorized representative, is authorized to inspect any records of persons engaged in the transportation of radioactive materials when such records reasonably relate to the method or contents of packing, marking, loading, handling, or shipping of radioactive materials.

(c) The department, through any authorized representative, is authorized to enter upon and inspect the premises or vehicles of any person engaged in the transportation of radioactive materials, with or without a warrant, for the purpose of determining compliance with the provisions of this section and the rules promulgated hereunder.

(3)(a) All persons licensed by the department to use, manufacture, produce, transfer, transport, receive, acquire, own, process, or possess radioactive materials, as well as nuclear power plants licensed by the United States Nuclear Regulatory Commission, which desire to ship radioactive materials to a treatment, storage, or disposal facility as defined in the Southeast Interstate Low-Level Radioactive Waste Compact shall notify the department no less than 48 hours before the time of shipment.

(b) Upon notification from a department licensee or nuclear power plant licensee of the United States Nuclear Regulatory Commission, the department shall send an authorized representative to inspect each cargo of radioactive materials ready for shipment to a treatment, storage, or disposal facility as defined in the Southeast Interstate Low-Level Radioactive Waste Compact. Such inspection shall include, but not be limited to, the survey of the external radiation levels from the vehicle, inspection of package bracing, verification of required marking and placarding of the vehicle, and examination of shipping papers for completeness as required by the United States Department of Transportation in 49 C.F.R. part 172 and as required by the department.

(c) Such shipping papers shall contain information as required by 49 C.F.R. part 172 in addition to the expected time of shipment, the proposed route on which the shipment will proceed, and the time the shipment is scheduled to arrive at its final destination. The shipping papers shall be signed and approved by the department representative.

(4) A person who collects radioactive materials for transport from more than one department licensee or nuclear power plant licensee of the United States Nuclear Regulatory Commission shall prepare a special shipping paper reflecting consolidated shipments. A special shipping paper shall be a listing or index of all department licensees and nuclear power plant licensees of the United States Nuclear Regulatory Commission which are to be served. A special shipping paper shall include the time at which a transporter expects to arrive at each pickup point, a proposed route, and an expected time of arrival at a treatment, storage, or disposal facility. A special shipping paper shall be approved by a department representative at the initial pickup by the transporter of radioactive materials and checked by a department representative at succeeding pickup points.

(5) A department licensee or nuclear power plant licensee of the United States Nuclear Regulatory Commission shall, within 72 hours of receiving notice of the arrival of its shipment at a destination for unloading, notify the department of such arrival. Such licensee shall also forward to the department, within 2 weeks of receiving notice of the arrival of its shipment at a destination for unloading, records of receipt and any other records indicating that a shipment is in violation of applicable rules at a treatment, storage, or disposal facility.

(6) Any person desiring to transport radioactive materials into or through the borders of this state, destined to a treatment, storage, or disposal facility as defined in the Southeast Interstate Low-Level Radioactive Waste Compact, shall obtain a permit from the department to bring such materials into the state. A permit application shall contain the time at which such radioactive materials will enter the state; a description of the radioactive materials to be shipped; the proposed route over which such radioactive materials will be transported into the state; and, in the event that such radioactive materials will leave the state, the time at which that will occur.

(7) Upon a finding by the department that any provision of this section, or of the rules adopted hereunder, is being violated, it may issue an order requiring correction.

(8) The violation of any of the provisions of this section or the rules promulgated hereunder constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, 3, 4, ch. 71-271; s. 97, ch. 77-147; s. 25, ch. 82-186; ss. 15, 18, ch. 84-190; s. 71, ch. 91-221; s. 76, ch. 91-224; s. 4, ch. 91-429; s. 60, ch. 97-237; s. 49, ch. 99-397; s. 47, ch. 2004-5.

Note.—Former s. 381.512.



404.22 - Radiation machines and components; inspection.

404.22 Radiation machines and components; inspection.—

(1) The department and its duly authorized agents may inspect in a lawful manner at all reasonable hours any hospital or other health care facility or other place in the state in which a radiation machine is installed for the purpose of determining whether the facility, the radiation machine and its components, the film and film processing equipment, the techniques and procedures, any mechanical holding devices, the warning labels and signs, the written safety procedures, and the resultant image produced meet the standards of the department as set forth in this chapter and rules adopted pursuant to this chapter. Such rules may include standards for radiation machine performance, surveys, calibrations, and spot checks; requirements for quality assurance programs and quality control programs; standards for facility electrical systems, safety alarms, radiation-monitoring equipment, and dosimetry systems; requirements for visual and aural communication with patients; procedures for establishing radiation safety committees for a facility; and qualifications of persons who cause a radiation machine to be used, who operate a radiation machine, and who ensure that a radiation machine complies with the requirements of this chapter and with rules of the department. If, in the opinion of the department, a radiation machine that fails to meet such standards can be made to meet the standards through an adjustment or limitation upon the stations or range of the radiation machine or through the purchase of a component meeting the standards, the department shall order the owner of the radiation machine to make the necessary adjustment or to purchase the necessary component within 90 days after the date or receipt of the order. However, if the radiation machine cannot be made to meet the standards, the department shall order the owner to cease the use of the radiation machine.

(2) Any person who enters the state with a radiation machine or component owned by him or her for the purpose of installing and utilizing the radiation machine shall register the radiation machine with the department. The department shall inspect the radiation machine to determine its compliance with the standards and shall approve or disapprove the radiation machine or shall order adjustments to the radiation machine in accordance with the provisions of subsection (1). Each person who installs or offers to install or service radiation machines must register with the department and must apply to the department, on forms furnished by the department, before furnishing or offering to furnish any such service.

(3) No person shall sell or offer to sell in this state any radiation machine or component thereof which does not meet the standards of the department or which cannot be adjusted to meet such standards in accordance with the provisions of subsection (1).

(4) The department shall enforce the provisions of this section and may impose an administrative fine, in addition to all other fines and penalties imposed by law, in an amount of $1,000 for each violation of this section.

(5)(a) The department may charge and collect reasonable fees annually for the registration and inspection of radiation machines pursuant to this section. Such fees shall include the registration fee provided in s. 404.131 and shall be deposited into the Radiation Protection Trust Fund. Registration shall be on an annual basis. Registration shall consist of having the registrant file, on forms prescribed and furnished by the department, information which includes, but is not limited to: type and number of radiation machines, location of radiation machines, and changes in ownership. The department shall establish by rule a fee schedule based upon the actual costs incurred by the department in carrying out its registration and inspection responsibilities, including the salaries, expenses, and equipment of inspectors, but excluding costs of supervision and program administration. The fee schedule shall reflect differences in the frequency and complexity of inspections necessary to ensure that the radiation machines are functioning in accordance with the applicable standards developed pursuant to this chapter and rules adopted pursuant hereto.

(b) The fee schedule and frequency of inspections shall be determined as follows:

1. Radiation machines which are used in the practice of medicine, chiropractic medicine, osteopathic medicine, or naturopathic medicine shall be inspected at least once every 2 years, but not more than annually, for an annual fee which is not less than $83 or more than $145 for the first radiation machine within an office or facility and not less than $36 or more than $85 for each additional radiation machine therein.

2. Radiation machines which are used in the practice of veterinary medicine shall be inspected at least once every 3 years for an annual fee which is not less than $28 or more than $50 for the first radiation machine within an office or facility and not less than $19 or more than $34 for each additional radiation machine therein.

3. Radiation machines which are used for educational or industrial purposes shall be inspected at least once every 3 years for an annual fee which is not less than $26 or more than $47 for the first radiation machine within an office or facility and not less than $12 or more than $23 for each additional radiation machine therein.

4. Radiation machines which are used in the practice of dentistry or podiatric medicine shall be inspected at least once every 5 years but not more often than once every 4 years for an annual fee which is not less than $16 or more than $31 for the first radiation machine within an office or facility and not less than $5 or more than $11 for each additional radiation machine therein.

5. Radiation machines which accelerate particles and are used in the healing arts shall be inspected at least annually for an annual fee which is not less than $153 or more than $258 for the first radiation machine within an office or facility and not less than $87 or more than $148 for each additional radiation machine therein.

6. Radiation machines which accelerate particles and are used for educational or industrial purposes shall be inspected at least once every 2 years for an annual fee which is not less than $46 or more than $81 for the first radiation machine within an office or facility and not less than $26 or more than $48 for each additional radiation machine therein.

7. If a radiation machine fails to meet the applicable standards upon initial inspection, the department may reinspect the radiation machine and charge a reinspection fee in accordance with the same schedule of fees as in subparagraphs 1.-6.

(6)(a) For purposes of this subsection, “mammography” means radiography of the breast for the purpose of enabling a physician to determine the presence, size, location, and extent of cancerous or potentially cancerous tissue in the breast.

(b) All radiation machines used for mammography shall meet the accreditation criteria of the American College of Radiology or similar criteria established by the department.

(c) All radiation machines used for mammography shall be specifically designed to perform mammography.

(d) All radiation machines used for mammography shall be used exclusively to perform mammography.

The department shall adopt rules to implement the provisions of this subsection.

History.—s. 1, ch. 80-187; s. 2, ch. 81-133; s. 40, ch. 83-218; ss. 16, 18, ch. 84-190; s. 1, ch. 91-76; s. 4, ch. 91-429; s. 23, ch. 97-103; s. 61, ch. 97-237; s. 25, ch. 98-151; s. 184, ch. 98-166; s. 30, ch. 2000-242; s. 1, ch. 2000-326.

Note.—Former s. 381.507.



404.30 - Southeast Interstate Low-Level Radioactive Waste Management Compact; party state.

404.30 Southeast Interstate Low-Level Radioactive Waste Management Compact; party state.—The Southeast Interstate Low-Level Radioactive Waste Management Compact is enacted into law and entered into by the state as a party and is in full force and effect between the state and any other states joining therein in accordance with the terms of the compact, which is substantially as follows:

ARTICLE I

POLICY AND PURPOSE.—

(1) There is hereby created the Southeast Interstate Low-Level Radioactive Waste Management Compact. The party states recognize and declare that each state is responsible for providing for the availability of capacity either within or outside the state for the disposal of low-level radioactive waste generated within its borders, except for waste generated as a result of defense activities of the Federal Government or federal research and development activities. They also recognize that the management of low-level radioactive waste is handled most efficiently on a regional basis. The party states further recognize that the Congress of the United States, by enacting the Low-Level Radioactive Waste Policy Act, 94 Stat. 3347, has provided for and encouraged the development of low-level radioactive waste compacts as a tool for disposal of such waste. The party states recognize that the safe and efficient management of low-level radioactive waste generated within the region requires that sufficient capacity to dispose of such waste be properly provided.

(2) It is the policy of the party states to:

(a) Enter into a regional low-level radioactive waste management compact for the purpose of providing the instrument and framework for a cooperative effort;

(b) Provide sufficient facilities for the proper management of low-level radioactive waste generated in the region;

(c) Promote the health and safety of the region;

(d) Limit the number of facilities required to effectively and efficiently manage low-level radioactive waste generated in the region;

(e) Encourage the reduction of the amounts of low-level radioactive waste generated in the region;

(f) Distribute the costs, benefits, and obligations of successful low-level radioactive waste management equitably among the party states; and

(g) Ensure the ecological and economical management of low-level radioactive waste.

(3) Implicit in the congressional consent to this compact is the expectation by the Congress and the party states that the appropriate federal agencies will actively assist the Southeast Interstate Low-Level Radioactive Waste Commission and the individual party states to this compact by:

(a) Expeditious enforcement of federal rules, regulations, and laws;

(b) Imposing sanctions against those found to be in violation of federal rules, regulations, and laws;

(c) Timely inspection of their licensees to determine their capability to adhere to such rules, regulations, and laws; and

(d) Timely provision of technical assistance to this compact in carrying out their obligations under the Low-Level Radioactive Waste Policy Act, as amended.

ARTICLE II

DEFINITIONS.—As used in this compact, unless the context clearly requires a different construction, the term:

(1) “Commission” or “compact commission” means the Southeast Interstate Low-Level Radioactive Waste Management Commission.

(2) “Facility” means a parcel of land, together with the structures, equipment, and improvements thereon or appurtenant thereto, which is used or is being developed for the treatment, storage, or disposal of low-level radioactive waste.

(3) “Generator” means any person who produces or possesses low-level radioactive waste in the course of or as an incident to manufacturing, power generation, processing, medical diagnosis and treatment, research, or other industrial or commercial activity. This term does not include persons who provide a service to generators by arranging for the collection, transportation, storage, or disposal of waste with respect to such waste generated outside the region.

(4) “High-level waste” means irradiated reactor fuel, liquid waste from reprocessing irradiated reactor fuel, solids into which such liquid wastes have been converted, and other high-level radioactive waste as defined by the United States Nuclear Regulatory Commission.

(5) “Host state” means any state in which a regional facility is situated or is being developed.

(6) “Low-level radioactive waste” or “waste” means radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel, or byproduct material as defined in s. 11(e)(2) of the Atomic Energy Act of 1954 or as may be further defined by federal law or regulation.

(7) “Party state” means any state which is a signatory party to this compact.

(8) “Person” means any individual, corporation, business enterprise, or other legal entity, either public or private.

(9) “Region” means the collective party states.

(10) “Regional facility” means:

(a) A facility as defined in this section which has been designated, authorized, accepted, or approved by the commission to receive waste; or

(b) The disposal facility in Barnwell County, South Carolina, owned by the State of South Carolina and as licensed for the burial of low-level radioactive waste on July 1, 1982; but in no event shall this disposal facility serve as a regional facility beyond December 31, 1992.

(11) “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, or any other territorial possession of the United States.

(12) “Transuranic waste” means waste material containing transuranic elements with contamination levels as determined by the regulations of:

(a) The United States Nuclear Regulatory Commission; or

(b) Any host state, if it is an agreement state under s. 274 of the Atomic Energy Act of 1954.

(13) “Waste management” means the storage, treatment, or disposal of waste.

ARTICLE III

RIGHTS AND OBLIGATIONS.—The rights granted to the party states by this compact are additional to the rights enjoyed by sovereign states, and nothing in this compact shall be construed to infringe upon, limit, or abridge those rights.

(1) Subject to any license issued by the United States Nuclear Regulatory Commission or a host state, each party state shall have the right to have all wastes generated within its borders stored, treated, or disposed of, as applicable, at regional facilities and additionally shall have the right of access to facilities made available to the region through agreements entered into by the commission pursuant to article IV(5)(i). The right of access by a generator within a party state to any regional facility is limited by its adherence to applicable state and federal rules, regulations, and laws.

(2) If no operating regional facility is located within the borders of a party state and the waste generated within its borders must therefore be stored, treated, or disposed of at a regional facility in another party state, the party state without such facilities may be required by the host state or states to establish a mechanism which provides compensation for access to the regional facility according to terms and conditions established by the host state or states and approved by a two-thirds vote of the commission.

(3) Each party state must establish the capability to regulate, license, and ensure the maintenance and extended care of any facility within its borders. Host states are responsible for the availability, the subsequent postclosure observation and maintenance, and the extended institutional control of their regional facilities in accordance with the provisions of article V(2).

(4) Each party state must establish the capability to enforce any applicable federal or state rules, regulations, and laws pertaining to the packaging and transportation of waste generated within or passing through its borders.

(5) Each party state must provide to the commission annually any data and information necessary to the implementation of the responsibilities of the commission. Each party state shall establish the capability to obtain any data and information necessary to meet this obligation.

(6) Each party state must, to the extent authorized by federal law, require generators within its borders to use the best available waste management technologies and practices to minimize the volume of wastes requiring disposal.

ARTICLE IV

THE COMMISSION.—

(1) There is hereby created the Southeast Interstate Low-Level Radioactive Waste Management Commission (the “commission” or “compact commission”). The commission shall consist of two voting members from each party state to be appointed according to the laws of each state. The appointing authorities of each state must notify the commission in writing of the identity of its members and any alternates. An alternate may act on behalf of the member only in the member’s absence.

(2) Each commission member is entitled to one vote. No action of the commission shall be binding unless a majority of the total membership votes in the affirmative, or unless a greater than majority vote is specifically required by any other provision of this compact.

(3) The commission must elect from among its members a presiding officer. The commission shall adopt and publish, in convenient form, bylaws which are consistent with this compact.

(4) The commission must meet at least once a year and shall also meet upon the call of the presiding officer, by petition of a majority of the party states, or upon the call of a host state. All meetings of the commission must be open to the public.

(5) The commission has the following duties and powers:

(a) To receive and approve the application of a nonparty state to become an eligible state in accordance with article VII(2).

(b) To receive and approve the application of an eligible state to become a party state in accordance with article VII(3).

(c) To submit an annual report and other communications to the governors and to the presiding officers of each body of the legislatures of the party states regarding the activities of the commission.

(d) To develop and use procedures for determining, consistent with considerations for public health and safety, the type and number of regional facilities which are presently necessary and which are projected to be necessary to manage waste generated within the region.

(e) To provide the party states with reference guidelines for establishing the criteria and procedures for evaluating alternative locations for emergency or permanent regional facilities.

(f) To develop and adopt, within 1 year after the commission is constituted as provided for in article VII, procedures and criteria for identifying a party state as a host state for a regional facility as determined pursuant to the requirements of this article. In accordance with these procedures and criteria, the commission shall identify a host state for the development of a second regional disposal facility within 3 years after the commission is constituted as provided for in article VII(4) and shall seek to ensure that such facility is licensed and ready to operate as soon as required but in no event later than 1991.

1. In developing criteria, the commission must consider the following:

a. The health, safety, and welfare of the citizens of the party states;

b. The existence of regional facilities within each party state;

c. The minimization of waste transportation;

d. The volume and types of wastes generated within each party state; and

e. The environmental, economic, and ecological impacts on the air, land, and water resources of the party states.

2. The commission shall conduct such hearings; require such reports, studies, evidence, and testimony; and do what is required by its approved procedures in order to identify a party state as a host state for a needed regional facility.

(g) To designate, in accordance with the procedures and criteria developed pursuant to paragraph (f), by a two-thirds vote, a host state for the establishment of a needed regional facility. The commission shall not exercise this authority unless the party states have failed voluntarily to pursue the development of such facility. The commission shall have the authority to revoke the membership of a party state that willfully creates barriers to the siting of a needed regional facility.

(h) To require of and obtain from party states, eligible states seeking to become party states, and nonparty states seeking to become eligible states data and information necessary to the implementation of commission responsibilities.

(i) Notwithstanding any other provision of this compact, to enter into agreements with any person, state, or similar regional body or group of states for the importation of waste into the region and for the right of access to facilities outside the region for waste generated within the region. The authorization to import shall require a two-thirds vote of the commission, including an affirmative vote of both representatives of a host state in which any affected regional facility is located. This shall be done only after an assessment of the capability of the affected facility to handle such waste.

(j) To act or appear on behalf of any party state or states, only upon written request of both members of the commission for each such state, as an intervenor or party in interest before the Congress, a state legislature, any court of law, or any federal, state, or local agency, board, or commission which has jurisdiction over the management of wastes. The authority to act, intervene, or otherwise appear shall be exercised by the commission only after approval by a majority vote of the commission.

(k) To revoke the membership of a party state in accordance with article VII(6).

(6) The commission may establish any advisory committees it deems necessary for the purpose of advising the commission on any matters pertaining to the management of low-level radioactive waste.

(7) The commission may appoint or contract for and compensate a limited staff necessary to carry out its duties and functions. The staff shall serve at the pleasure of the commission irrespective of the civil service, personnel, or other merit laws of any of the party states or of the Federal Government and shall be compensated from funds of the commission. In selecting any staff, the commission shall assure that the staff has adequate experience and formal training to carry out such functions as may be assigned to it by the commission. If the commission has a headquarters, it shall be in a party state.

(8) Funding for the commission shall be provided as follows:

(a) Each eligible state, upon becoming a party state, shall pay $25,000 to the commission which shall be used for costs of the services of the commission.

(b) Each state hosting a regional disposal facility shall annually levy special fees or surcharges on all users of such facility, based upon the volume of waste disposed of at such facility, the total of which:

1. Must be sufficient to cover the annual budget of the commission;

2. Must represent the financial commitments of all party states to the commission; and

3. Must be paid to the commission, provided, however, that each host state collecting such fees or surcharges may retain a portion of the collection sufficient to cover the administrative costs of such collection and that the remainder is sufficient only to cover the approved annual budget of the commission.

(c) The commission must set and approve its first annual budget as soon as practicable after its initial meeting. Host states for disposal facilities must begin imposition of the special fees and surcharges provided for in this section as soon as practicable after becoming party states and must remit to the commission funds resulting from collection of such special fees and surcharges within 60 days of their receipt.

(9) The commission must keep accurate accounts of all receipts and disbursements. An independent certified public accountant shall annually audit all receipts and disbursements of commission funds and submit an audit report to the commission. Such audit report shall be made a part of the annual report of the commission required by paragraph (5)(c).

(10) The commission may accept for any of its purposes and functions any and all donations, grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state or the United States or any subdivision or agency thereof, any interstate agency, or any institution, person, firm, or corporation and may receive, utilize, and dispose of the same. The nature, amount, and condition, if any, attendant upon any donation or grant accepted pursuant to this subsection, together with the identity of the donor, grantor, or lender, shall be detailed in the annual report of the commission.

(11) The commission is not responsible for any costs associated with:

(a) The creation of any facility;

(b) The operation of any facility;

(c) The stabilization and closure of any facility;

(d) The postclosure observation and maintenance of any facility; or

(e) The extended institutional control after postclosure observation and maintenance of any facility.

(12) As of January 1, 1986, the management of wastes at regional facilities is restricted to wastes generated within the region, and to wastes generated within nonparty states when authorized by the commission pursuant to the provisions of this compact. After January 1, 1986, the commission may prohibit the exportation of waste from the region for the purposes of management.

(13)(a) Except as specifically provided in this compact, nothing in this compact shall be construed to alter the incidence of liability of any kind for any act, omission, or course of conduct or on account of any causal or other relationship. Generators, transporters of wastes, and owners and operators of sites shall be liable for their acts, omissions, conduct, or relationships in accordance with all laws relating thereto.

(b) The commission herein established is a legal entity separate and distinct from the party states, capable of acting in its own behalf, and is liable for its actions. Liabilities of the commission shall not be deemed liabilities of the party states. Members of the commission shall not be personally liable for actions taken by them in their official capacities.

ARTICLE V

DEVELOPMENT AND OPERATION OF FACILITIES.—

(1) Any party state which becomes a host state in which a regional facility is operated shall not be designated by the compact commission as a host state for an additional regional facility until each party state has fulfilled its obligation, as determined by the commission, to have a regional facility operated within its borders.

(2) A host state desiring to close a regional facility located within its borders may do so only after notifying the commission in writing of its intention to do so and the reasons therefor. Such notification shall be given to the commission at least 4 years prior to the intended date of closure. Notwithstanding the 4-year notice requirement provided in this subsection, a host state is not prevented from closing its facility or establishing conditions of facility use and operations as necessary for protection of the health and safety of its citizens. A host state may terminate or limit access to its regional facility if it determines that the Congress has materially altered the conditions of this compact.

(3) Each party state designated as a host state for a regional facility shall take appropriate steps to ensure that an application for a license to construct and operate a facility of the designated type is filed with and issued by the appropriate authority.

(4) No party state shall have any form of arbitrary prohibition on the treatment, storage, or disposal of low-level radioactive waste within its borders.

(5) No party state shall be required to operate a regional facility longer than a 20-year period or to dispose of more than 32,000,000 cubic feet of low-level radioactive waste, whichever first occurs.

ARTICLE VI

OTHER LAWS, RULES, AND REGULATIONS.—

(1) Nothing in this compact shall be construed to:

(a) Abrogate or limit the applicability of any act of Congress or diminish or otherwise impair the jurisdiction of any federal agency expressly conferred thereon by the Congress;

(b) Abrogate or limit the regulatory responsibility and authority of the United States Nuclear Regulatory Commission or of an agreement state under s. 274 of the Atomic Energy Act of 1954 in which state a regional facility is located;

(c) Make inapplicable to any person or circumstance any other law of a party state which is not inconsistent with this compact;

(d) Make unlawful the continued development and operation of any facility already licensed for development or operation on the effective date of this compact, except that any such facility shall comply with articles III, IV, and V and shall be subject to any action lawfully taken pursuant thereto;

(e) Prohibit any storage or treatment of waste by the generator on its own premises;

(f) Affect any judicial or administrative proceeding pending on the effective date of this compact;

(g) Alter the relations between, and the respective internal responsibilities of, the government of a party state and its subdivisions;

(h) Affect the generation, treatment, storage, or disposal of waste generated by the atomic energy defense activities of the secretary of the United States Department of Energy or federal research and development activities as defined in 94 Stat. 3347; and

(i) Affect the rights and powers of any party state and its political subdivisions to regulate and license any facility within its borders or to affect the rights and powers of any party state and its political subdivisions to tax or impose fees on the waste managed at any facility within its borders.

(2) No party state shall pass any law or adopt any rule or regulation which is inconsistent with this compact. To do so may jeopardize the membership status of the party state.

(3) Upon formation of the compact, no law, rule, or regulation of a party state or of any subdivision or instrumentality thereof may be applied so as to restrict or make more inconvenient access to any regional facility by the generators of another party state than for the generators of the state where the facility is situated.

(4) Restrictions of waste management of regional facilities pursuant to article IV(12) shall be enforceable as a matter of state law.

ARTICLE VII

ELIGIBLE PARTIES; WITHDRAWAL, REVOCATION, ENTRY INTO FORCE, TERMINATION.—

(1) This compact shall have as initially eligible parties the States of Alabama, Florida, Georgia, Mississippi, North Carolina, South Carolina, Tennessee, and Virginia.

(2) Any state not expressly declared eligible to become a party state to this compact in subsection (1) may petition the commission, once constituted, to be declared eligible. The commission may establish such conditions as it deems necessary and appropriate to be met by a state wishing to become eligible to become a party state to this compact pursuant to the provisions of this article. Upon satisfactorily meeting such conditions and upon the affirmative vote of two-thirds of the commission, including the affirmative vote of both representatives of a host state in which any affected regional facility is located, the petitioning state shall be eligible to become a party state to this compact and may become a party state in the same manner as those states declared eligible in subsection (1).

(3) Each state eligible to become a party state to this compact shall be declared a party state upon enactment of this compact into law by the state and upon payment of the fees required by article IV(8)(a). The commission shall be the sole judge of the qualifications of the party states and of its members and of their compliance with the conditions and requirements of this compact and the laws of the party states relating to the enactment of this compact.

(4)(a) The first three states eligible to become party states to this compact which enact this compact into law and appropriate the fees required by article IV(8)(a) shall immediately, upon the appointment of their commission members, constitute themselves as the Southeast Low-Level Radioactive Waste Management Commission, shall cause legislation to be introduced in the Congress which grants the consent of the Congress to this compact, and shall do those things necessary to organize the commission and implement the provisions of this compact.

(b) All succeeding states eligible to become party states to this compact shall be declared party states pursuant to the provisions of subsection (3).

(c) The consent of the Congress shall be required for full implementation of this compact. The provisions of article V(4) shall not become effective until the effective date of the import ban authorized by article IV(12) as approved by the Congress. The Congress may by law withdraw its consent only every 5 years.

(5) No state which holds membership in any other regional compact for the management of low-level radioactive waste may be considered by the commission for status as an eligible state or as a party state.

(6) Any party state which fails to comply with the provisions of this compact or to fulfill the obligations incurred by becoming a party state to this compact may be subject to sanctions by the commission, including suspension of its rights under this compact and revocation of its status as a party state. Any sanction shall be imposed only upon the affirmative vote of at least two-thirds of the commission members. The revocation of status as a party state may take effect on the date of the meeting at which the commission approves the resolution imposing such sanction, but in no event shall revocation take effect later than 90 days from the date of such meeting. The rights and obligations incurred by being declared a party state to this compact shall continue until the effective date of the sanction imposed or as provided in the resolution of the commission imposing the sanction. The commission must, as soon as practicable after the meeting at which a resolution revoking status as a party state is approved, provide written notice of the action along with a copy of the resolution to the governors, the presidents of the senates, and the speakers of the houses of representatives of the party states, as well as to the chairs of the appropriate committees of the Congress.

(7) Subject to the provisions of subsection (8), any party state may withdraw from this compact by enacting a law repealing the compact; however, if a regional facility is located within such state, such regional facility shall remain available to the region for 4 years after the date the commission receives notification in writing from the governor of such party state of the rescission of the compact. The commission, upon receipt of such notification, shall, as soon as practicable, provide copies of such notification to the governors, the presidents of the senates, and the speakers of the houses of representatives of the party states, as well as to the chairs of the appropriate committees of the Congress.

(8) The right of a party state to withdraw pursuant to subsection (7) shall terminate 30 days following the commencement of operation of the second host state disposal facility. Thereafter, a party state may withdraw only with the unanimous approval of the commission and with the consent of Congress. For purposes of this section, the low-level radioactive waste disposal facility located in Barnwell County, South Carolina, shall be considered the first host state disposal facility.

(9) This compact may be terminated only by the affirmative action of the Congress or by the rescission of all laws enacting the compact in each party state.

ARTICLE VIII

SEVERABILITY AND CONSTRUCTION.—The provisions of this compact shall be severable; and if any phrase, clause, sentence, or provision of this compact is declared by a court of competent jurisdiction to be contrary to the constitution of any participating state or to the Constitution of the United States, or the applicability thereof to any other government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If any provision of this compact is held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. The provisions of this compact shall be liberally construed to give effect to the purposes thereof.

ARTICLE IX

PENALTIES.—

(1) Each party state, consistent with its own laws, shall prescribe and enforce penalties against any person not an official of another state for violation of any provision of this compact.

(2) Each party state acknowledges that the receipt by a host state of waste packaged or transported in violation of applicable laws, rules, and regulations can result in imposition of sanctions by the host state which may include suspension or revocation of the violator’s right of access to the facility in the host state.

History.—ss. 1, 22, ch. 82-186; s. 67, ch. 83-218; s. 1, ch. 83-235; ss. 17, 18, ch. 84-190; ss. 1, 2, ch. 88-60; s. 4, ch. 91-429; s. 24, ch. 97-103.



404.31 - Florida participation.

404.31 Florida participation.—The Governor shall appoint two members to the Southeast Interstate Low-Level Radioactive Waste Management Commission from this state and two alternate members, subject to confirmation by the Senate. Initially, one member shall be appointed for a 1-year term and one member for a 2-year term. Thereafter, members shall be appointed for 2-year terms. An alternate member shall not have a term limitation. Vacancies shall be filled in the same manner as original appointments. Members shall be entitled to per diem and travel expenses as provided in s. 112.061 while engaged in the performance of their duties.

History.—ss. 2, 22, ch. 82-186; s. 2, ch. 83-235; ss. 17, 18, ch. 84-190; s. 4, ch. 91-429.






Chapter 405 - MEDICAL INFORMATION AVAILABLE FOR RESEARCH

405.01 - Release of medical information to certain study groups; exemption from liability.

405.01 Release of medical information to certain study groups; exemption from liability.—Any person, hospital, assisted living facility, hospice, sanatorium, nursing or rest home or other organization may provide information, interviews, reports, statements, memoranda, or other data relating to the condition and treatment of any person to research groups, governmental health agencies, medical associations and societies, and in-hospital medical staff committees, to be used in the course of any study for the purpose of reducing morbidity or mortality. No liability of any kind or character for damages or other relief shall arise or be enforced against any person or organization by reason of having provided such information or material, or by reason of having released or published the findings and conclusions of such groups to advance medical research and medical education, or by reason of having released or published generally a summary of such studies.

History.—s. 1, ch. 65-533; s. 19, ch. 90-344; s. 27, ch. 95-210.



405.02 - Limitation on publication of released information.

405.02 Limitation on publication of released information.—Research groups, governmental health agencies, organized medical associations and societies, and in-hospital medical staff committees shall use or publish said material only for the purpose of advancing medical research or medical education in the interest of reducing morbidity or mortality, except that a summary of such studies may be released by any such group for general publication.

History.—s. 2, ch. 65-533; s. 20, ch. 90-344; s. 244, ch. 96-406.



405.03 - Confidentiality.

405.03 Confidentiality.—In all events the identity of any person whose condition or treatment has been studied shall be confidential and exempt from the provisions of s. 119.07(1).

History.—s. 3, ch. 65-533; s. 21, ch. 90-344; s. 245, ch. 96-406.






Chapter 406 - MEDICAL EXAMINERS; DISPOSITION OF HUMAN REMAINS

Part I - MEDICAL EXAMINERS (ss. 406.01-406.17)

406.01 - Short title.

406.01 Short title.—This chapter shall be known as the “Medical Examiners Act.”

History.—s. 1, ch. 70-232.



406.02 - Medical Examiners Commission; membership; terms; duties; staff.

406.02 Medical Examiners Commission; membership; terms; duties; staff.—

(1) There is created the Medical Examiners Commission within the Department of Law Enforcement. The commission shall consist of nine persons appointed or selected as follows:

(a) The Governor shall appoint:

1. Two members who are physicians licensed pursuant to chapter 458 or chapter 459 and who are active district medical examiners;

2. One member who is a funeral director licensed pursuant to chapter 497;

3. One member who is a state attorney;

4. One member who is a public defender;

5. One member who is a sheriff; and

6. One member who is a county commissioner.

(b) One member shall be the Attorney General or her or his designated representative.

(c) One member shall be the State Surgeon General or her or his designated representative.

(2) The term of office of the physicians appointed to the commission shall be 4 years. The term of office of the state attorney, public defender, sheriff, and county commissioner each shall be 4 years unless she or he leaves that office sooner, in which case her or his appointment will terminate. The term of office of the funeral director shall be 4 years. Upon the expiration of the present terms of office, the Governor shall appoint two members for terms of 4 years, two members for terms of 3 years, two members for terms of 2 years, and one member for a term of 1 year. An appointment to fill a vacancy shall be for the unexpired portion of the term.

(3) Members of the commission shall not receive any compensation for their services, but shall be reimbursed for travel and expenses incurred in the performance of their duties as provided in s. 112.061.

(4) The Medical Examiners Commission shall:

(a) Initiate cooperative policies with any agency of the state or political subdivision thereof.

(b) Remove or suspend district medical examiners pursuant to this act and have the authority to investigate violations of this act.

(c) Oversee the distribution of state funds for the medical examiner districts and may make such agreements and contracts, subject to approval of the executive director of the Department of Law Enforcement, as may be necessary to effect the provisions of this chapter.

(5) All staffing and budgetary decisions involving the commission shall be subject to the approval of the executive director of the department.

(6) The Department of Law Enforcement shall employ staff for the commission pursuant to subsection (5).

History.—s. 2, ch. 70-232; s. 1, ch. 70-439; s. 1, ch. 72-392; s. 1, ch. 77-174; s. 4, ch. 78-323; s. 15, ch. 79-8; ss. 1, 5, 6, 7, ch. 81-89; ss. 1, 4, ch. 82-46; s. 2, ch. 83-265; s. 16, ch. 86-220; ss. 1, 7, 8, ch. 87-359; s. 5, ch. 91-429; s. 25, ch. 97-103; s. 174, ch. 99-8; s. 140, ch. 2004-301; s. 55, ch. 2008-6; s. 113, ch. 2010-102.



406.03 - Organization and meetings of commission.

406.03 Organization and meetings of commission.—The commission shall annually select a chair from among its own membership and shall meet at least four times each year and on the call of the chair.

History.—s. 3, ch. 70-232; s. 4, ch. 78-323; ss. 6, 7, ch. 81-89; ss. 1, 4, ch. 82-46; s. 2, ch. 83-265; ss. 7, 8, ch. 87-359; s. 5, ch. 91-429; s. 26, ch. 97-103.



406.04 - Rules.

406.04 Rules.—The commission shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter. The commission shall ensure minimum and uniform standards of excellence, performance of duties, and maintenance of records so as to provide useful and adequate information to the state in regard to causative factors of those deaths investigated.

History.—s. 3, ch. 70-232; s. 4, ch. 78-323; ss. 6, 7, ch. 81-89; ss. 1, 4, ch. 82-46; s. 2, ch. 83-265; ss. 7, 8, ch. 87-359; s. 5, ch. 91-429; s. 110, ch. 98-200.



406.05 - Medical examiner districts.

406.05 Medical examiner districts.—The Medical Examiners Commission shall establish medical examiner districts within the state, taking into consideration population, judicial circuits of the state, geographical size of the area of coverage, availability of trained personnel, death rate by both natural and unnatural causes, and similar related factors. No county may be divided in the creation of a district. However, this limitation shall not prohibit cooperative arrangements among the several districts.

History.—s. 3, ch. 70-232; s. 2, ch. 72-392; s. 4, ch. 78-323; ss. 6, 7, ch. 81-89; ss. 1, 4, ch. 82-46; s. 2, ch. 83-265; ss. 7, 8, ch. 87-359; s. 5, ch. 91-429.



406.06 - District medical examiners; associates; suspension of medical examiners.

406.06 District medical examiners; associates; suspension of medical examiners.—

(1)(a) A district medical examiner shall be appointed by the Governor for each medical examiner district from nominees who are practicing physicians in pathology, whose nominations are submitted to the Governor by the Medical Examiners Commission. The term of office of each district medical examiner shall be 3 years. An appointment to fill a vacancy shall be for the unexpired portion of the term.

(b) A physician member of the Medical Examiners Commission shall be eligible to serve as a district medical examiner upon approval by the Governor.

(2) The district medical examiner may appoint as many physicians as associate medical examiners as may be necessary to provide service at all times and all places within the district. Associate medical examiners shall serve at the pleasure of the district medical examiner. The district medical examiner shall file an affidavit with the supervisor of elections in the county in which she or he resides assuring that associate medical examiners have no conflicting financial interests or clients represented before agencies pursuant to s. 112.3145.

(3) District medical examiners and associate medical examiners shall be entitled to compensation and such reasonable salary and fees as are established by the board of county commissioners in the respective districts.

(4) District medical examiners and associate medical examiners may engage in the private practice of medicine or surgery, if licensed pursuant to chapter 458 or chapter 459, insofar as such private practice does not interfere with their duties as prescribed herein.

(5) District medical examiners and associate medical examiners are public officers for purposes of s. 112.313 and the standards of conduct prescribed thereunder.

(6) The Governor may suspend a medical examiner for violation of s. 406.11(2)(b).

(7) The Medical Examiners Commission may temporarily suspend a medical examiner who is unable to carry out the duties of a medical examiner by reason of the use of alcohol, drugs, narcotics, chemicals, or any other type of material. The commission shall reinstate the medical examiner if the medical examiner shows the commission that he or she is under appropriate treatment or in an appropriate program addressing the use of alcohol, drugs, narcotics, chemicals, or any other type of material and is again capable of carrying out the duties of a medical examiner.

History.—ss. 4, 5, ch. 70-232; s. 3, ch. 72-392; s. 2, ch. 81-89; s. 68, ch. 83-218; s. 2, ch. 87-359; s. 2, ch. 90-169; s. 27, ch. 97-103; s. 1, ch. 98-253.



406.075 - Grounds for discipline; disciplinary proceedings.

406.075 Grounds for discipline; disciplinary proceedings.—

(1) A medical examiner may be reprimanded, placed on a period of probation, removed, or suspended by the Medical Examiners Commission for any of the following:

(a) Failure to comply with the provisions of this chapter or with the rules of the commission.

(b) Misuse or misappropriation of public funds or property.

(c) Being convicted or found guilty, regardless of adjudication, of a crime in any jurisdiction which directly relates to the duties of the district medical examiner or the ability to perform the duties of the medical examiner.

(d) Disciplinary action against him or her by any state board licensing him or her as a physician.

(e) Having a financial interest in any funeral or direct disposal establishment or transportation service which does business, directly or indirectly, with the office of the district medical examiner.

(f) A material misrepresentation of his or her education, training, experience, or expertise while in his or her capacity as a medical examiner.

(g) A material misrepresentation of data upon which an opinion or conclusion as a medical examiner is based.

(h) Violation of s. 406.11(2)(b).

(i) Negligence or the failure to perform the duties required of a medical examiner with that level of care or skill which is recognized by reasonably prudent medical examiners as being acceptable under similar conditions and circumstances.

(2) The commission shall cause to be investigated any complaint which is filed before it if the complaint is in writing, signed by the complainant, and legally sufficient. A complaint is legally sufficient if it contains ultimate facts which show a violation of this chapter or of any rule promulgated by the commission. The commission may investigate and take action on a complaint even though the complainant withdraws the complaint. The commission may investigate a complaint from a confidential informant if the complaint is substantial, if the alleged violation is substantial, if the complaint is legally sufficient, and if the commission has reason to believe, after inquiry, that the allegations are true. When an investigation of any district medical examiner or associate medical examiner is commenced, the commission shall notify the person against whom the complaint was made of the substance of the investigation, unless the commission chair agrees in writing that such notification would be detrimental to the investigation. The commission may conduct an investigation without notification to any person if the act under investigation is a criminal offense. The commission chair shall direct the commission staff to perform an expeditious investigation into the facts of the case, with the assistance of the Department of Law Enforcement, if needed. The staff report shall contain investigative findings and recommendations as to probable cause.

(3)(a) The commission chair shall appoint a probable cause panel of three members from among the commission membership, one of whom shall be a medical examiner. The probable cause panel may request staff to perform additional investigations as it sees fit.

1. The determination as to whether or not probable cause exists shall be made by a majority vote of the probable cause panel within 30 working days of its receipt of staff investigative findings and recommendations. The commission chair may grant 30-day extensions of the 30 working day time limit.

2. All proceedings and findings of the probable cause panel are exempt from the provisions of s. 286.011 until probable cause has been found or until the subject of the investigation waives confidentiality. The complaint, all investigative findings, and the recommendations of the probable cause panel are exempt from the provisions of s. 119.07(1) until 10 days after probable cause has been found or until the subject of the investigation waives confidentiality. The commission may provide such information at any time to any law enforcement agency or to any regulatory agency.

(b) If the probable cause panel finds that probable cause exists, it shall direct the commission to file a formal complaint against the subject of the investigation. The commission shall file a formal complaint pursuant to the provisions of chapter 120. The probable cause panel may also direct the commission to suspend a district medical examiner from office immediately, under the provisions of s. 120.60(6), if a danger to public health, safety, or welfare so requires.

(c) A formal hearing before an administrative law judge from the Division of Administrative Hearings of the Department of Management Services shall be held pursuant to chapter 120 unless all parties agree in writing that there is no disputed issue of material fact. The administrative law judge shall issue a recommended order pursuant to chapter 120. If any party raises an issue of disputed fact during an informal hearing, the hearing shall be terminated and a formal hearing pursuant to chapter 120 shall be held.

(d) The commission, with those members of the probable cause panel who reviewed the case being excused from voting, shall determine and issue the final order in each disciplinary case, and such order shall constitute final agency action. Any consent order or agreed settlement shall be subject to the approval of the commission.

(e) The commission shall periodically notify the person who filed the complaint of the status of the investigation, whether probable cause has been found, and the status of any civil action or administrative proceeding or appeal.

(4) A privilege against civil liability is hereby granted to any complainant or any witness with regard to information furnished during any investigation or proceeding pursuant to this section, unless the complainant or witness acted in bad faith or with malice in providing such information.

History.—s. 3, ch. 87-359; s. 2, ch. 88-303; s. 9, ch. 90-344; s. 5, ch. 91-429; s. 128, ch. 92-279; s. 55, ch. 92-326; s. 246, ch. 96-406; s. 189, ch. 96-410; s. 1015, ch. 97-103; s. 2, ch. 98-253.



406.08 - Payment of fees, salaries, and expenses; transportation costs; facilities.

406.08 Payment of fees, salaries, and expenses; transportation costs; facilities.—

(1) Fees, salaries, and expenses may be paid from the general funds or any other funds under the control of the board of county commissioners. The district medical examiner shall submit an annual budget to the board of county commissioners.

(2) In the event that an examination or autopsy is performed by the district medical examiner or his or her associate upon a body when the death occurred outside the district, the governmental body requesting the examination or autopsy shall pay the fee for such services.

(3) When a body is transported to the district medical examiner or his or her associate, transportation costs, if any, shall be borne by the county in which the death occurred. Nothing within this chapter shall preclude payment for services to the district medical examiner by the state, either in part or on a matching basis.

(4) Notwithstanding any provision of law to the contrary, if an examination, investigation, or autopsy is performed by the district medical examiner or his or her associate upon the body of a person who died while in the custody of a facility or institution operated by a state agency, that state agency shall pay for such services and for any costs of transporting the body to the district medical examiner.

(5) Autopsy and laboratory facilities utilized by the district medical examiner or his or her associates may be provided on a permanent or contractual basis by the counties within the district.

History.—s. 5, ch. 70-232; s. 144, ch. 77-104; s. 3, ch. 81-89; s. 1, ch. 85-268; s. 4, ch. 87-359; s. 28, ch. 97-103.



406.09 - Expert witness fees.

406.09 Expert witness fees.—District medical examiners or associate medical examiners shall be entitled to expert witness fees as provided by law.

History.—s. 5, ch. 70-232; s. 4, ch. 81-89.



406.11 - Examinations, investigations, and autopsies.

406.11 Examinations, investigations, and autopsies.—

(1) In any of the following circumstances involving the death of a human being, the medical examiner of the district in which the death occurred or the body was found shall determine the cause of death and shall, for that purpose, make or have performed such examinations, investigations, and autopsies as he or she shall deem necessary or as shall be requested by the state attorney:

(a) When any person dies in the state:

1. Of criminal violence.

2. By accident.

3. By suicide.

4. Suddenly, when in apparent good health.

5. Unattended by a practicing physician or other recognized practitioner.

6. In any prison or penal institution.

7. In police custody.

8. In any suspicious or unusual circumstance.

9. By criminal abortion.

10. By poison.

11. By disease constituting a threat to public health.

12. By disease, injury, or toxic agent resulting from employment.

(b) When a dead body is brought into the state without proper medical certification.

(c) When a body is to be cremated, dissected, or buried at sea.

(2)(a) The district medical examiner shall have the authority in any case coming under subsection (1) to perform, or have performed, whatever autopsies or laboratory examinations he or she deems necessary and in the public interest to determine the identification of or cause or manner of death of the deceased or to obtain evidence necessary for forensic examination.

(b) The Medical Examiners Commission shall adopt rules, pursuant to chapter 120, providing for the notification of the next of kin that an investigation by the medical examiner’s office is being conducted. A medical examiner may not retain or furnish any body part of the deceased for research or any other purpose which is not in conjunction with a determination of the identification of or cause or manner of death of the deceased or the presence of disease or which is not otherwise authorized by this chapter, part V of chapter 765, or chapter 873, without notification of and approval by the next of kin.

History.—s. 6, ch. 70-232; s. 26, ch. 73-334; s. 1, ch. 77-174; s. 1, ch. 87-166; s. 29, ch. 97-103; s. 3, ch. 98-253; s. 48, ch. 2006-1; s. 28, ch. 2015-4.



406.12 - Duty to report; prohibited acts.

406.12 Duty to report; prohibited acts.—It is the duty of any person in the district where a death occurs, including all municipalities and unincorporated and federal areas, who becomes aware of the death of any person occurring under the circumstances described in s. 406.11 to report such death and circumstances forthwith to the district medical examiner. Any person who knowingly fails or refuses to report such death and circumstances, who refuses to make available prior medical or other information pertinent to the death investigation, or who, without an order from the office of the district medical examiner, willfully touches, removes, or disturbs the body, clothing, or any article upon or near the body, with the intent to alter the evidence or circumstances surrounding the death, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 7, ch. 70-232; s. 353, ch. 71-136.



406.13 - Examiner’s report; maintenance of records.

406.13 Examiner’s report; maintenance of records.—Upon receipt of such notification pursuant to s. 406.12, the district medical examiner or her or his associate shall examine or otherwise take charge of the dead body and shall notify the appropriate law enforcement agency pursuant to s. 406.145. When the cause of death has been established within reasonable medical certainty by the district medical examiner or her or his associate, she or he shall so report or make available to the state attorney, in writing, her or his determination as to the cause of said death. Duplicate copies of records and the detailed findings of autopsy and laboratory investigations shall be maintained by the district medical examiner. Any evidence or specimen coming into the possession of said medical examiner in connection with any investigation or autopsy may be retained by the medical examiner or be delivered to one of the law enforcement officers assigned to the investigation of the death.

History.—ss. 7, 8, ch. 70-232; s. 26, ch. 73-334; s. 1, ch. 86-234; s. 30, ch. 97-103.



406.135 - Autopsies; confidentiality of photographs and video and audio recordings; exemption.

406.135 Autopsies; confidentiality of photographs and video and audio recordings; exemption.—

(1) For the purpose of this section, the term “medical examiner” means any district medical examiner, associate medical examiner, or substitute medical examiner acting pursuant to this chapter, as well as any employee, deputy, or agent of a medical examiner or any other person who may obtain possession of a photograph or audio or video recording of an autopsy in the course of assisting a medical examiner in the performance of his or her official duties.

(2) A photograph or video or audio recording of an autopsy held by a medical examiner is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, except that a surviving spouse may view and copy a photograph or video recording or listen to or copy an audio recording of the deceased spouse’s autopsy. If there is no surviving spouse, then the surviving parents shall have access to such records. If there is no surviving spouse or parent, then an adult child shall have access to such records.

(3)(a) The deceased’s surviving relative, with whom authority rests to obtain such records, may designate in writing an agent to obtain such records.

(b) A local governmental entity, or a state or federal agency, in furtherance of its official duties, pursuant to a written request, may view or copy a photograph or video recording or may listen to or copy an audio recording of an autopsy, and unless otherwise required in the performance of their duties, the identity of the deceased shall remain confidential and exempt.

(c) The custodian of the record, or his or her designee, may not permit any other person, except an agent designated in writing by the deceased’s surviving relative with whom authority rests to obtain such records, to view or copy such photograph or video recording or listen to or copy an audio recording without a court order.

(4)(a) The court, upon a showing of good cause, may issue an order authorizing any person to view or copy a photograph or video recording of an autopsy or to listen to or copy an audio recording of an autopsy and may prescribe any restrictions or stipulations that the court deems appropriate.

(b) In determining good cause, the court shall consider whether such disclosure is necessary for the public evaluation of governmental performance; the seriousness of the intrusion into the family’s right to privacy and whether such disclosure is the least intrusive means available; and the availability of similar information in other public records, regardless of form.

(c) In all cases, the viewing, copying, listening to or other handling of a photograph or video or audio recording of an autopsy must be under the direct supervision of the custodian of the record or his or her designee.

(5) A surviving spouse shall be given reasonable notice of a petition filed with the court to view or copy a photograph or video recording of an autopsy or a petition to listen to or copy an audio recording, a copy of such petition, and reasonable notice of the opportunity to be present and heard at any hearing on the matter. If there is no surviving spouse, then such notice must be given to the parents of the deceased, and if the deceased has no living parent, then to the adult children of the deceased.

(6)(a) Any custodian of a photograph or video or audio recording of an autopsy who willfully and knowingly violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who willfully and knowingly violates a court order issued pursuant to this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7) A criminal or administrative proceeding is exempt from this section, but unless otherwise exempted, is subject to all other provisions of chapter 119, provided however that this section does not prohibit a court in a criminal or administrative proceeding upon good cause shown from restricting or otherwise controlling the disclosure of an autopsy, crime scene, or similar photograph or video or audio recordings in the manner prescribed herein.

(8) This exemption shall be given retroactive application.

History.—s. 1, ch. 2001-1; s. 1, ch. 2003-184; s. 1, ch. 2006-263.



406.136 - A photograph or video or audio recording that depicts or records the killing of a law enforcement officer who was acting in accordance with his or her official duties.

406.136 A photograph or video or audio recording that depicts or records the killing of a law enforcement officer who was acting in accordance with his or her official duties.—

(1) As used in this section, the term “killing of a law enforcement officer who was acting in accordance with his or her official duties” means all acts or events that cause or otherwise relate to the death of a law enforcement officer who was acting in accordance with his or her official duties, including any related acts or events immediately preceding or subsequent to the acts or events that were the proximate cause of death.

(2) A photograph or video or audio recording that depicts or records the killing of a law enforcement officer who was acting in accordance with his or her official duties is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, except that a surviving spouse of the decedent may view and copy any such photograph or video recording or listen to or copy any such audio recording. If there is no surviving spouse, then the surviving parents shall have access to such records. If there is no surviving spouse or parent, then an adult child shall have access to such records.

(3)(a) The deceased’s surviving relative, with whom authority rests to obtain such records, may designate in writing an agent to obtain such records.

(b) A local governmental entity, or a state or federal agency, in furtherance of its official duties, pursuant to a written request, may view or copy a photograph or video recording or may listen to or copy an audio recording of the killing of a law enforcement officer who was acting in accordance with his or her official duties and, unless otherwise required in the performance of their duties, the identity of the deceased shall remain confidential and exempt.

(c) The custodian of the record, or his or her designee, may not permit any other person to view or copy such photograph or video recording or listen to or copy such audio recording without a court order.

(4)(a) The court, upon a showing of good cause, may issue an order authorizing any person to view or copy a photograph or video recording that depicts or records the killing of a law enforcement officer who was acting in accordance with his or her official duties or to listen to or copy an audio recording that depicts or records the killing of a law enforcement officer who was acting in accordance with his or her official duties and may prescribe any restrictions or stipulations that the court deems appropriate.

(b) In determining good cause, the court shall consider:

1. Whether such disclosure is necessary for the public evaluation of governmental performance;

2. The seriousness of the intrusion into the family’s right to privacy and whether such disclosure is the least intrusive means available; and

3. The availability of similar information in other public records, regardless of form.

(c) In all cases, the viewing, copying, listening to, or other handling of a photograph or video or audio recording that depicts or records the killing of a law enforcement officer who was acting in accordance with his or her official duties must be under the direct supervision of the custodian of the record or his or her designee.

(5) A surviving spouse shall be given reasonable notice of a petition filed with the court to view or copy a photograph or video recording that depicts or records the killing of a law enforcement officer who was acting in accordance with his or her official duties or to listen to or copy any such audio recording, a copy of such petition, and reasonable notice of the opportunity to be present and heard at any hearing on the matter. If there is no surviving spouse, then such notice must be given to the parents of the deceased and, if the deceased has no living parent, then to the adult children of the deceased.

(6)(a) Any custodian of a photograph or video or audio recording that depicts or records the killing of a law enforcement officer who was acting in accordance with his or her official duties who willfully and knowingly violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who willfully and knowingly violates a court order issued pursuant to this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) A criminal or administrative proceeding is exempt from this section but, unless otherwise exempted, is subject to all other provisions of chapter 119, provided however that this section does not prohibit a court in a criminal or administrative proceeding upon good cause shown from restricting or otherwise controlling the disclosure of a killing, crime scene, or similar photograph or video or audio recordings in the manner prescribed herein.

(7) This exemption shall be given retroactive application and shall apply to all photographs or video or audio recordings that depict or record the killing of a law enforcement officer who was acting in accordance with his or her official duties, regardless of whether the killing of the person occurred before, on, or after July 1, 2011. However, nothing herein is intended to, nor may be construed to, overturn or abrogate or alter any existing orders duly entered into by any court of this state, as of the effective date of this act, which restrict or limit access to any photographs or video or audio recordings that depict or record the killing of a law enforcement officer who was acting in accordance with his or her official duties.

(8) This section only applies to such photographs and video and audio recordings held by an agency as defined in s. 119.011.

History.—s. 1, ch. 2011-115; s. 1, ch. 2016-214.



406.14 - Duty of law enforcement officers.

406.14 Duty of law enforcement officers.—Any evidence material to the determination of the cause of death in possession of the law enforcement officers assigned to the investigation of the death shall be made available to the medical examiner. It is the duty of the law enforcement officer assigned to and investigating the death to immediately establish and maintain liaison with the medical examiner during the investigation into the cause of death.

History.—s. 8, ch. 70-232.



406.145 - Unidentified persons; reporting requirements.

406.145 Unidentified persons; reporting requirements.—When an unidentified body is transported to a district medical examiner pursuant to this chapter, the medical examiner shall immediately report receipt of such body to the appropriate law enforcement agency, provided such law enforcement agency was not responsible for transportation of the body to the medical examiner. If the medical examiner cannot determine the law enforcement agency having jurisdiction, he or she shall notify the sheriff of the county in which the medical examiner is located, who shall determine the law enforcement agency responsible for the identification. It is the duty of the law enforcement officer assigned to and investigating the death to immediately establish the identity of the body. If the body is not immediately identified, the law enforcement agency responsible for investigating the death shall enter data concerning the body, through the Florida Crime Information Center, into the Unidentified Person File of the National Crime Information Center.

History.—s. 2, ch. 86-234; s. 31, ch. 97-103; s. 3, ch. 2013-116.



406.15 - Designation of substitute in absence of official examiner.

406.15 Designation of substitute in absence of official examiner.—In the absence of the district medical examiner or associate medical examiner, the state attorney of the county may appoint a competent physician to act in their stead.

History.—s. 9, ch. 70-232; s. 26, ch. 73-334.



406.16 - Professional liability insurance.

406.16 Professional liability insurance.—The district medical examiners and associate medical examiners shall obtain professional liability insurance in an amount to be determined by the board of county commissioners of the county or counties served. The fees for such insurance shall be paid from funds appropriated by the board of county commissioners of such county or counties. No county shall be liable for any acts of a medical examiner not within the scope of his or her official duties.

History.—s. 10, ch. 70-232; s. 32, ch. 97-103.



406.17 - Application and construction.

406.17 Application and construction.—This chapter supersedes all parts of statutes, general law, and special acts, with which it may be in conflict. Nothing in this chapter shall be construed to repeal or amend s. 925.09 or to affect the right of prosecutors to investigate and determine causes of death which, in their opinion, may have been criminally caused. In home rule counties which have established medical examiners under provisions of a home rule charter or a code or ordinance enacted pursuant to the charter, the medical examiner shall also serve as the district medical examiner who would otherwise be appointed under this chapter.

History.—s. 11, ch. 70-232; s. 1, ch. 81-233; s. 5, ch. 87-359.






Part II - DISPOSITION OF HUMAN REMAINS (ss. 406.49-406.61)

406.49 - Definitions.

406.49 Definitions.—As used in this part, the term:

(1) “Anatomical board” means the anatomical board of the state headquartered at the University of Florida Health Science Center.

(2) “Cremated remains” has the same meaning as provided in s. 497.005.

(3) “Final disposition” has the same meaning as provided in s. 497.005.

(4) “Human remains” or “remains” has the same meaning as provided in s. 497.005.

(5) “Indigent person” means a person whose family income does not exceed 100 percent of the current federal poverty guidelines prescribed for the family’s household size by the United States Department of Health and Human Services.

(6) “Legally authorized person” has the same meaning as provided in s. 497.005.

(7) “Nontransplant anatomical donation organization” means a tissue bank or other organization that facilitates nontransplant anatomical donation, including referral, obtaining informed consent or authorization, acquisition, traceability, transport, assessing donor acceptability, preparation, packaging, labeling, storage, release, evaluating intended use, distribution, and final disposition of nontransplant anatomical donations.

(8) “Unclaimed remains” means human remains that are not claimed by a legally authorized person, other than a medical examiner or the board of county commissioners, for final disposition at the person’s expense.

History.—s. 5, ch. 2013-138.



406.50 - Unclaimed remains; disposition, procedure.

406.50 Unclaimed remains; disposition, procedure.—

(1) A person or entity that comes into possession, charge, or control of unclaimed remains that are required to be buried or cremated at public expense shall immediately notify the anatomical board, unless:

(a) The unclaimed remains are decomposed or mutilated by wounds;

(b) An autopsy is performed on the remains;

(c) The remains contain a contagious disease;

(d) A legally authorized person objects to use of the remains for medical education or research; or

(e) The deceased person was a veteran of the United States Armed Forces, United States Reserve Forces, or National Guard and is eligible for burial in a national cemetery or was the spouse or dependent child of a veteran eligible for burial in a national cemetery.

(2) Before the final disposition of unclaimed remains, the person or entity in charge or control of the remains shall make a reasonable effort to:

(a) Determine the identity of the deceased person and contact any relatives of the deceased person.

(b) Determine whether the deceased person is eligible under 38 C.F.R. s. 38.620 for burial in a national cemetery as a veteran of the armed forces and, if eligible, to cause the deceased person’s remains or cremated remains to be delivered to a national cemetery.

For purposes of this subsection, “a reasonable effort” includes contacting the National Cemetery Scheduling Office, the county veterans service office, or the regional office of the United States Department of Veterans Affairs.

(3) Unclaimed remains shall be delivered to the anatomical board as soon as possible after death. When no family exists or is available, a funeral director licensed under chapter 497 may assume the responsibility of a legally authorized person and may, after 24 hours have elapsed since the time of death, authorize arterial embalming for the purposes of storage and delivery of unclaimed remains to the anatomical board. A funeral director licensed under chapter 497 is not liable for damages under this subsection.

(4) The remains of a deceased person whose identity is not known may not be cremated, donated as an anatomical gift, buried at sea, or removed from the state.

(5) If the anatomical board does not accept the unclaimed remains, the board of county commissioners or its designated county department of the county in which the death occurred or the remains were found may authorize and arrange for the burial or cremation of the entire remains. A board of county commissioners may by resolution or ordinance, in accordance with applicable laws and rules, prescribe policies and procedures for final disposition of unclaimed remains.

(6) This part does not affect the right of a medical examiner to hold human remains for the purpose of investigating the cause of death or the right of any court of competent jurisdiction to enter an order affecting the disposition of such remains.

History.—s. 6, ch. 28163, 1953; ss. 15, 35, ch. 69-106; s. 22, ch. 73-334; s. 1, ch. 91-168; s. 1, ch. 96-251; s. 1, ch. 2002-204; s. 141, ch. 2004-301; s. 6, ch. 2013-138.

Note.—Former s. 245.06.



406.51 - Final disposition of unclaimed deceased veterans; contract requirements.

406.51 Final disposition of unclaimed deceased veterans; contract requirements.—Any contract by a local governmental entity for the final disposition of unclaimed remains must provide for compliance with s. 406.50(2) and require that the procedures in 38 C.F.R. s. 38.620, relating to disposition of unclaimed deceased veterans, are followed.

History.—s. 2, ch. 2002-204; s. 43, ch. 2003-1; s. 7, ch. 2013-138.



406.52 - Retention of human remains before use; claim after delivery to anatomical board; procedures for unclaimed remains of indigent persons.

406.52 Retention of human remains before use; claim after delivery to anatomical board; procedures for unclaimed remains of indigent persons.—

(1) The anatomical board shall keep in storage all human remains that it receives for at least 48 hours before allowing their use for medical education or research. Human remains may be embalmed when received. The anatomical board may, for any reason, refuse to accept unclaimed remains or the remains of an indigent person.

(2) At any time before their use for medical education or research, human remains delivered to the anatomical board may be claimed by a legally authorized person. The anatomical board shall release the remains to the legally authorized person after payment of the anatomical board’s expenses incurred for transporting, embalming, and storing the remains.

(3)(a) A board of county commissioners may by resolution or ordinance, in accordance with applicable laws and rules, prescribe policies and procedures for the burial or cremation of the entire unclaimed remains of an indigent person whose death occurred, or whose remains were found, in the county.

(b) A person licensed under chapter 497 is not liable for any damages resulting from cremating or burying such human remains at the written direction of the board of county commissioners or its designee.

History.—s. 8, ch. 28163, 1953; ss. 15, 35, ch. 69-106; s. 1, ch. 72-40; s. 1, ch. 77-174; s. 2, ch. 91-168; s. 2, ch. 96-251; s. 12, ch. 98-268; s. 142, ch. 2004-301; s. 8, ch. 2013-138.

Note.—Former s. 245.07.



406.53 - Unclaimed remains of indigent person; exemption from notice to the anatomical board.

406.53 Unclaimed remains of indigent person; exemption from notice to the anatomical board.—A board of county commissioners or its designated county department that receives a report of the unclaimed remains of an indigent person, notwithstanding s. 406.50(1), is not required to notify the anatomical board of the remains if:

(1) The indigent person’s remains are decomposed or mutilated by wounds or if an autopsy is performed on the remains;

(2) A legally authorized person or a relative by blood or marriage claims the remains for final disposition at his or her expense or, if such relative or legally authorized person is also an indigent person, in a manner consistent with the policies and procedures of the board of county commissioners of the county in which the death occurred or the remains were found;

(3) The deceased person was a veteran of the United States Armed Forces, United States Reserve Forces, or National Guard and is eligible for burial in a national cemetery or was the spouse or dependent child of a veteran eligible for burial in a national cemetery; or

(4) A funeral director licensed under chapter 497 certifies that the anatomical board has been notified and either accepted or declined the remains.

History.—s. 7, ch. 28163, 1953; s. 1, ch. 67-564; ss. 15, 35, ch. 69-106; s. 1, ch. 81-40; s. 10, ch. 84-114; s. 12, ch. 95-143; s. 88, ch. 95-148; s. 3, ch. 96-251; s. 44, ch. 99-8; s. 143, ch. 2004-301; s. 9, ch. 2013-138.

Note.—Former s. 245.08.



406.55 - Contracts for delivery of human remains after death prohibited.

406.55 Contracts for delivery of human remains after death prohibited.—The anatomical board may not enter into any contract, oral or written, that provides for any sum of money to be paid to any living person in exchange for the delivery of that person’s remains to the anatomical board when the person dies.

History.—s. 9, ch. 28163, 1953; ss. 15, 35, ch. 69-106; s. 5, ch. 96-251; s. 10, ch. 2013-138.

Note.—Former s. 245.10.



406.56 - Acceptance of human remains under will.

406.56 Acceptance of human remains under will.—If any person of sound mind executes a will leaving his or her remains to the anatomical board for medical education or research and the person dies within the geographical limits of the state, the anatomical board may accept and receive the person’s remains.

History.—s. 10, ch. 28163, 1953; ss. 15, 35, ch. 69-106; s. 6, ch. 96-251; s. 11, ch. 2013-138.

Note.—Former s. 245.11.



406.57 - Distribution of human remains.

406.57 Distribution of human remains.—The anatomical board or its duly authorized agent shall take and receive human remains delivered to it as provided in this chapter and shall:

(1) Distribute the remains equitably among the medical and dental schools, teaching hospitals, medical institutions, and health-related teaching programs that require cadaveric material for study; or

(2) Loan the remains to accredited colleges of mortuary science or medical or dental examining boards for educational or research purposes.

History.—s. 11, ch. 28163, 1953; ss. 15, 35, ch. 69-106; s. 7, ch. 96-251; s. 12, ch. 2013-138.

Note.—Former s. 245.12.



406.58 - Fees; authority to accept additional funds; annual audit.

406.58 Fees; authority to accept additional funds; annual audit.—

(1) The anatomical board may:

(a) Adopt a schedule of fees to be collected from the institutions to which the human remains are distributed or loaned to defray the costs of obtaining and preparing the remains.

(b) Receive money from public or private sources, in addition to the fees collected from the institutions to which human remains are distributed, to be used to defray the costs of embalming, handling, shipping, storing, cremating, and otherwise obtaining and using the remains.

(c) Pay or reimburse the reasonable expenses, as determined by the anatomical board, incurred by a funeral establishment or removal service licensed under chapter 497 for the removal, storage, and transportation to the anatomical board of unclaimed human remains.

(d) Enter into contracts and perform such other acts necessary for the proper performance of its duties.

(2) The anatomical board shall keep a complete record of all fees and other financial transactions. The University of Florida shall conduct an audit of the financial records of the anatomical board at least once every 3 years or more frequently as the university deems necessary. Within 90 days after completing an audit, the university shall provide a copy of the audit to the Department of Financial Services. The university may contract with a licensed public accounting firm to provide for the audit, which firm may be paid from the fees collected by the anatomical board.

History.—ss. 12, 15, ch. 28163, 1953; ss. 12, 15, 19, 35, ch. 69-106; s. 3, ch. 79-12; s. 8, ch. 96-251; s. 433, ch. 2003-261; s. 13, ch. 2013-138.

Note.—Former s. 245.13.



406.59 - Institutions receiving human remains.

406.59 Institutions receiving human remains.—A university, school, college, teaching hospital, or institution may not receive any human remains from the anatomical board until its facilities are inspected and approved by the anatomical board. Human remains received by such university, school, college, teaching hospital, or institution may not be used for any purpose other than medical education or research.

History.—s. 13, ch. 28163, 1953; ss. 11, 15, 35, ch. 69-106; s. 3, ch. 72-40; s. 9, ch. 96-251; s. 14, ch. 2013-138.

Note.—Former s. 245.14.



406.60 - Disposition of human remains after use.

406.60 Disposition of human remains after use.—When human remains have been used for, and are not of any further value to, medical or dental education or research, the anatomical board or a cinerator facility licensed under chapter 497 may dispose of the remains or any part thereof by cremation.

History.—s. 14, ch. 28163, 1953; s. 15, ch. 2013-138.

Note.—Former s. 245.15.



406.61 - Selling, buying, or conveying human remains outside state prohibited; exceptions; penalty.

406.61 Selling, buying, or conveying human remains outside state prohibited; exceptions; penalty.—

(1)(a) The anatomical board may transport human remains outside the state for educational or scientific purposes. This chapter does not prohibit the transport of human remains, any part of such remains, or tissue specimens in furtherance of lawful examination, investigation, or autopsy conducted pursuant to s. 406.11.

(b) A person, institution, or organization that conveys human remains or any part thereof into or outside the state for medical or dental education or research purposes must notify the anatomical board of such intent and receive approval from the board.

(c) Notwithstanding paragraph (b), a nontransplant anatomical donation organization accredited by the American Association of Tissue Banks may convey human remains or any part thereof into or outside the state for medical or dental education or research purposes without notifying or receiving approval from the anatomical board. Effective October 1, 2014, a nontransplant anatomical donation organization must be accredited by the American Association of Tissue Banks.

(d) A person who sells or buys human remains or any part thereof, or a person who transmits or conveys or causes to be transmitted or conveyed such remains or part thereof to any place outside this state, in violation of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. This paragraph does not apply to a recognized Florida medical or dental school.

(2)(a) Human remains received in this state by the anatomical board or a nontransplant anatomical donation organization must be accompanied by the original burial-transit permit issued pursuant to s. 382.007. The remains may not be dissected, segmented, or disarticulated until the district medical examiner of the county in which the death occurred or the remains were found grants approval pursuant to s. 406.11.

(b) A nontransplant anatomical donation organization must obtain specific written consent for the dissection, segmentation, or disarticulation of any part of the remains from a person who is authorized under s. 765.512 to give such consent. Such consent must expressly state that the remains may undergo long-term preservation or extensive preparation, including, but not limited to, removal of the head, arms, legs, hands, feet, spine, organs, tissues, or fluids.

(3) A person, institution, or organization may not offer in exchange for human remains any monetary inducement or other valuable consideration, including goods or services, to a donor, a legally authorized person, the donor’s estate, or any other third party. As used in this subsection, the term “valuable consideration” does not include, and this subsection does not prohibit, payment or reimbursement of the reasonable costs associated with the removal, storage, and transportation of human remains, including payment or reimbursement of a funeral establishment or removal service licensed under chapter 497 or the reasonable costs after use, including payment or reimbursement for the disposition of human remains pursuant to s. 406.60.

(4) An entity accredited by the American Association of Museums may convey plastinated human remains or any part thereof within, into, or outside the state for exhibition and public educational purposes without the consent of the anatomical board if the accredited entity:

(a) Notifies the anatomical board of the conveyance and the duration and location of the exhibition at least 30 days before the intended conveyance.

(b) Submits to the anatomical board a description of the remains or any part thereof and the name and address of the company providing the remains or any part thereof.

(c) Submits to the anatomical board documentation that the remains or each part thereof was donated by the decedent or his or her next of kin for purposes of plastination and public exhibition, or, in lieu of such documentation, an affidavit stating that the remains or each part thereof was donated directly by the decedent or his or her next of kin for such purposes to the company providing the remains and that such company has a donation form on file for the remains.

History.—s. 16, ch. 28163, 1953; ss. 15, 35, ch. 69-106; s. 144, ch. 71-136; s. 4, ch. 72-40; s. 3, ch. 91-168; s. 1, ch. 93-3; s. 10, ch. 96-251; s. 1, ch. 2009-128; s. 10, ch. 2013-16; s. 16, ch. 2013-138.

Note.—Former s. 245.16.









Chapter 408 - HEALTH CARE ADMINISTRATION

Part I - HEALTH FACILITY AND SERVICES PLANNING (ss. 408.031-408.7071)

408.031 - Short title.

408.031 Short title.—Sections 408.031-408.045 shall be known and may be cited as the “Health Facility and Services Development Act.”

History.—s. 18, ch. 87-92; s. 15, ch. 92-33; s. 7, ch. 95-144.

Note.—Former s. 381.701.



408.032 - Definitions relating to Health Facility and Services Development Act.

408.032 Definitions relating to Health Facility and Services Development Act.—As used in ss. 408.031-408.045, the term:

(1) “Agency” means the Agency for Health Care Administration.

(2) “Capital expenditure” means an expenditure, including an expenditure for a construction project undertaken by a health care facility as its own contractor, which, under generally accepted accounting principles, is not properly chargeable as an expense of operation and maintenance, which is made to change the bed capacity of the facility, or substantially change the services or service area of the health care facility, health service provider, or hospice, and which includes the cost of the studies, surveys, designs, plans, working drawings, specifications, initial financing costs, and other activities essential to acquisition, improvement, expansion, or replacement of the plant and equipment.

(3) “Certificate of need” means a written statement issued by the agency evidencing community need for a new, converted, expanded, or otherwise significantly modified health care facility, health service, or hospice.

(4) “Commenced construction” means initiation of and continuous activities beyond site preparation associated with erecting or modifying a health care facility, including procurement of a building permit applying the use of agency-approved construction documents, proof of an executed owner/contractor agreement or an irrevocable or binding forced account, and actual undertaking of foundation forming with steel installation and concrete placing.

(5) “District” means a health service planning district composed of the following counties:

District 1.—Escambia, Santa Rosa, Okaloosa, and Walton Counties.

District 2.—Holmes, Washington, Bay, Jackson, Franklin, Gulf, Gadsden, Liberty, Calhoun, Leon, Wakulla, Jefferson, Madison, and Taylor Counties.

District 3.—Hamilton, Suwannee, Lafayette, Dixie, Columbia, Gilchrist, Levy, Union, Bradford, Putnam, Alachua, Marion, Citrus, Hernando, Sumter, and Lake Counties.

District 4.—Baker, Nassau, Duval, Clay, St. Johns, Flagler, and Volusia Counties.

District 5.—Pasco and Pinellas Counties.

District 6.—Hillsborough, Manatee, Polk, Hardee, and Highlands Counties.

District 7.—Seminole, Orange, Osceola, and Brevard Counties.

District 8.—Sarasota, DeSoto, Charlotte, Lee, Glades, Hendry, and Collier Counties.

District 9.—Indian River, Okeechobee, St. Lucie, Martin, and Palm Beach Counties.

District 10.—Broward County.

District 11.—Miami-Dade and Monroe Counties.

(6) “Exemption” means the process by which a proposal that would otherwise require a certificate of need may proceed without a certificate of need.

(7) “Expedited review” means the process by which certain types of applications are not subject to the review cycle requirements contained in s. 408.039(1), and the letter of intent requirements contained in s. 408.039(2).

(8) “Health care facility” means a hospital, long-term care hospital, skilled nursing facility, hospice, or intermediate care facility for the developmentally disabled. A facility relying solely on spiritual means through prayer for healing is not included as a health care facility.

(9) “Health services” means inpatient diagnostic, curative, or comprehensive medical rehabilitative services and includes mental health services. Obstetric services are not health services for purposes of ss. 408.031-408.045.

(10) “Hospice” or “hospice program” means a hospice as defined in part IV of chapter 400.

(11) “Hospital” means a health care facility licensed under chapter 395.

(12) “Intermediate care facility for the developmentally disabled” means a residential facility licensed under part VIII of chapter 400.

(13) “Long-term care hospital” means a hospital licensed under chapter 395 which meets the requirements of 42 C.F.R. s. 412.23(e) and seeks exclusion from the acute care Medicare prospective payment system for inpatient hospital services.

(14) “Mental health services” means inpatient services provided in a hospital licensed under chapter 395 and listed on the hospital license as psychiatric beds for adults; psychiatric beds for children and adolescents; intensive residential treatment beds for children and adolescents; substance abuse beds for adults; or substance abuse beds for children and adolescents.

(15) “Nursing home geographically underserved area” means:

(a) A county in which there is no existing or approved nursing home;

(b) An area with a radius of at least 20 miles in which there is no existing or approved nursing home; or

(c) An area with a radius of at least 20 miles in which all existing nursing homes have maintained at least a 95 percent occupancy rate for the most recent 6 months or a 90 percent occupancy rate for the most recent 12 months.

(16) “Skilled nursing facility” means an institution, or a distinct part of an institution, which is primarily engaged in providing, to inpatients, skilled nursing care and related services for patients who require medical or nursing care, or rehabilitation services for the rehabilitation of injured, disabled, or sick persons.

(17) “Tertiary health service” means a health service which, due to its high level of intensity, complexity, specialized or limited applicability, and cost, should be limited to, and concentrated in, a limited number of hospitals to ensure the quality, availability, and cost-effectiveness of such service. Examples of such service include, but are not limited to, pediatric cardiac catheterization, pediatric open-heart surgery, organ transplantation, neonatal intensive care units, comprehensive rehabilitation, and medical or surgical services which are experimental or developmental in nature to the extent that the provision of such services is not yet contemplated within the commonly accepted course of diagnosis or treatment for the condition addressed by a given service. The agency shall establish by rule a list of all tertiary health services.

History.—s. 19, ch. 87-92; s. 19, ch. 88-294; s. 2, ch. 89-308; s. 7, ch. 89-354; s. 21, ch. 91-158; s. 54, ch. 91-221; s. 1, ch. 91-282; ss. 15, 16, ch. 92-33; s. 10, ch. 92-58; s. 22, ch. 93-214; s. 8, ch. 95-144; s. 28, ch. 95-210; s. 2, ch. 95-394; s. 1, ch. 97-270; s. 3, ch. 2000-256; s. 4, ch. 2000-318; s. 2, ch. 2004-383; s. 74, ch. 2006-197; s. 111, ch. 2008-4; s. 13, ch. 2013-162.

Note.—Former s. 381.702.



408.033 - Local and state health planning.

408.033 Local and state health planning.—

(1) LOCAL HEALTH COUNCILS.—

(a) Local health councils are hereby established as public or private nonprofit agencies serving the counties of a district. The members of each council shall be appointed in an equitable manner by the county commissions having jurisdiction in the respective district. Each council shall be composed of a number of persons equal to 11/2 times the number of counties which compose the district or 12 members, whichever is greater. Each county in a district shall be entitled to at least one member on the council. The balance of the membership of the council shall be allocated among the counties of the district on the basis of population rounded to the nearest whole number; except that in a district composed of only two counties, no county shall have fewer than four members. The appointees shall be representatives of health care providers, health care purchasers, and nongovernmental health care consumers, but not excluding elected government officials. The members of the consumer group shall include a representative number of persons over 60 years of age. A majority of council members shall consist of health care purchasers and health care consumers. The local health council shall provide each county commission a schedule for appointing council members to ensure that council membership complies with the requirements of this paragraph. The members of the local health council shall elect a chair. Members shall serve for terms of 2 years and may be eligible for reappointment.

(b) Each local health council may:

1. Develop a district area health plan that permits each local health council to develop strategies and set priorities for implementation based on its unique local health needs.

2. Advise the agency on health care issues and resource allocations.

3. Promote public awareness of community health needs, emphasizing health promotion and cost-effective health service selection.

4. Collect data and conduct analyses and studies related to health care needs of the district, including the needs of medically indigent persons, and assist the agency and other state agencies in carrying out data collection activities that relate to the functions in this subsection.

5. Monitor the onsite construction progress, if any, of certificate-of-need approved projects and report council findings to the agency on forms provided by the agency.

6. Advise and assist any regional planning councils within each district that have elected to address health issues in their strategic regional policy plans with the development of the health element of the plans to address the health goals and policies in the State Comprehensive Plan.

7. Advise and assist local governments within each district on the development of an optional health plan element of the comprehensive plan provided in chapter 163, to assure compatibility with the health goals and policies in the State Comprehensive Plan and district health plan. To facilitate the implementation of this section, the local health council shall annually provide the local governments in its service area, upon request, with:

a. A copy and appropriate updates of the district health plan;

b. A report of hospital and nursing home utilization statistics for facilities within the local government jurisdiction; and

c. Applicable agency rules and calculated need methodologies for health facilities and services regulated under s. 408.034 for the district served by the local health council.

8. Monitor and evaluate the adequacy, appropriateness, and effectiveness, within the district, of local, state, federal, and private funds distributed to meet the needs of the medically indigent and other underserved population groups.

9. In conjunction with the Department of Health, plan for services at the local level for persons infected with the human immunodeficiency virus.

10. Provide technical assistance to encourage and support activities by providers, purchasers, consumers, and local, regional, and state agencies in meeting the health care goals, objectives, and policies adopted by the local health council.

11. Provide the agency with data required by rule for the review of certificate-of-need applications and the projection of need for health services and facilities in the district.

(c) Local health councils may conduct public hearings pursuant to s. 408.039(3)(b).

(d) Each local health council shall enter into a memorandum of agreement with each regional planning council in its district that elects to address health issues in its strategic regional policy plan. In addition, each local health council shall enter into a memorandum of agreement with each local government that includes an optional health element in its comprehensive plan. Each memorandum of agreement must specify the manner in which each local government, regional planning council, and local health council will coordinate its activities to ensure a unified approach to health planning and implementation efforts.

(e) Local health councils may employ personnel or contract for staffing services with persons who possess appropriate qualifications to carry out the councils’ purposes. However, such personnel are not state employees.

(f) Personnel of the local health councils shall provide an annual orientation to council members about council member responsibilities.

(g) Each local health council may accept and receive, in furtherance of its health planning functions, funds, grants, and services from governmental agencies and from private or civic sources and to perform studies related to local health planning in exchange for such funds, grants, or services. Each council shall, no later than January 30 of each year, render an accounting of the receipt and disbursement of such funds received by it to the Department of Health.

(2) FUNDING.—

(a) The Legislature intends that the cost of local health councils be borne by assessments on selected health care facilities subject to facility licensure by the Agency for Health Care Administration, including abortion clinics, assisted living facilities, ambulatory surgical centers, birthing centers, clinical laboratories except community nonprofit blood banks and clinical laboratories operated by practitioners for exclusive use regulated under s. 483.035, home health agencies, hospices, hospitals, intermediate care facilities for the developmentally disabled, nursing homes, health care clinics, and multiphasic testing centers and by assessments on organizations subject to certification by the agency pursuant to chapter 641, part III, including health maintenance organizations and prepaid health clinics. Fees assessed may be collected prospectively at the time of licensure renewal and prorated for the licensure period.

(b)1. A hospital licensed under chapter 395, a nursing home licensed under chapter 400, and an assisted living facility licensed under chapter 429 shall be assessed an annual fee based on number of beds.

2. All other facilities and organizations listed in paragraph (a) shall each be assessed an annual fee of $150.

3. Facilities operated by the Department of Children and Families, the Department of Health, or the Department of Corrections and any hospital which meets the definition of rural hospital pursuant to s. 395.602 are exempt from the assessment required in this subsection.

(c)1. The agency shall, by rule, establish fees for hospitals and nursing homes based on an assessment of $2 per bed. However, no such facility shall be assessed more than a total of $500 under this subsection.

2. The agency shall, by rule, establish fees for assisted living facilities based on an assessment of $1 per bed. However, no such facility shall be assessed more than a total of $150 under this subsection.

3. The agency shall, by rule, establish an annual fee of $150 for all other facilities and organizations listed in paragraph (a).

(d) The agency shall, by rule, establish a facility billing and collection process for the billing and collection of the health facility fees authorized by this subsection.

(e) A health facility which is assessed a fee under this subsection is subject to a fine of $100 per day for each day in which the facility is late in submitting its annual fee up to the maximum of the annual fee owed by the facility. A facility which refuses to pay the fee or fine is subject to the forfeiture of its license.

(f) The agency shall deposit in the Health Care Trust Fund all health care facility assessments that are assessed under this subsection and shall transfer such funds to the Department of Health for funding of the local health councils. The remaining certificate-of-need application fees shall be used only for the purpose of administering the certificate-of-need program.

(3) DUTIES AND RESPONSIBILITIES OF THE AGENCY.—

(a) The agency is responsible for the coordinated planning of health care services in the state.

(b) The agency shall develop and maintain a comprehensive health care database for the purpose of health planning and for certificate-of-need determinations. The agency or its contractor is authorized to require the submission of information from health facilities, health service providers, and licensed health professionals which is determined by the agency, through rule, to be necessary for meeting the agency’s responsibilities as established in this section.

(c) The Department of Health shall contract with the local health councils for the services specified in subsection (1). All contract funds shall be distributed according to an allocation plan developed by the department. The department may withhold funds from a local health council or cancel its contract with a local health council which does not meet performance standards agreed upon by the department and local health councils.

History.—s. 20, ch. 87-92; s. 40, ch. 88-380; s. 35, ch. 88-394; s. 1, ch. 89-104; s. 24, ch. 89-294; s. 2, ch. 89-296; s. 15, ch. 89-527; s. 2, ch. 91-48; s. 22, ch. 91-158; ss. 2, 104, ch. 91-282; s. 5, ch. 91-429; ss. 15, 17, ch. 92-33; s. 2, ch. 92-174; s. 66, ch. 92-289; s. 22, ch. 93-120; s. 11, ch. 93-129; s. 33, ch. 93-206; s. 8, ch. 93-267; s. 9, ch. 95-144; s. 29, ch. 95-210; s. 3, ch. 95-394; s. 11, ch. 97-79; s. 1, ch. 97-91; s. 35, ch. 97-103; s. 62, ch. 97-237; s. 175, ch. 99-8; s. 4, ch. 2000-256; s. 5, ch. 2000-318; s. 3, ch. 2004-383; s. 75, ch. 2006-197; s. 114, ch. 2010-102; s. 18, ch. 2012-160; s. 162, ch. 2014-19.

Note.—Former s. 381.703.



408.034 - Duties and responsibilities of agency; rules.

408.034 Duties and responsibilities of agency; rules.—

(1) The agency is designated as the single state agency to issue, revoke, or deny certificates of need and to issue, revoke, or deny exemptions from certificate-of-need review in accordance with present and future federal and state statutes. The agency is designated as the state health planning agency for purposes of federal law.

(2) In the exercise of its authority to issue licenses to health care facilities and health service providers, as provided under chapters 393 and 395 and parts II, IV, and VIII of chapter 400, the agency may not issue a license to any health care facility or health service provider that fails to receive a certificate of need or an exemption for the licensed facility or service.

(3) The agency shall establish, by rule, uniform need methodologies for health services and health facilities. In developing uniform need methodologies, the agency shall, at a minimum, consider the demographic characteristics of the population, the health status of the population, service use patterns, standards and trends, geographic accessibility, and market economics.

(4) Prior to determining that there is a need for additional community nursing facility beds in any area of the state, the agency shall determine that the need cannot be met through the provision, enhancement, or expansion of home and community-based services. In determining such need, the agency shall examine nursing home placement patterns and demographic patterns of persons entering nursing homes and the availability of and effectiveness of existing home-based and community-based service delivery systems at meeting the long-term care needs of the population. The agency shall recommend to the Legislature changes that could be made to existing home-based and community-based delivery systems to lessen the need for additional nursing facility beds.

(5) The agency shall establish by rule a nursing-home-bed-need methodology that has a goal of maintaining a subdistrict average occupancy rate of 92 percent.

(6) If nursing home bed need is determined to exist in geographically contiguous subdistricts within a district, an applicant may aggregate the subdistricts’ need for a new community nursing home in one of the subdistricts. If need is aggregated from two subdistricts, the proposed nursing home site must be located in the subdistrict with the greater need as published by the agency in the Florida Administrative Register. However, if need is aggregated from more than two subdistricts, the location of the proposed nursing home site must provide reasonable geographic access for residents in the respective subdistricts given the relative bed need in each subdistrict.

(7) If nursing home bed need is determined to exist in a subdistrict, an additional positive application factor may be recognized in the application review process for an applicant who agrees to voluntarily relinquish licensed nursing home beds in one or more subdistricts where there is no calculated need. The applicant must demonstrate that it operates, controls, or has an agreement with another licensed community nursing home to ensure that beds are voluntarily relinquished if the application is approved and the applicant is licensed.

(8) The agency may adopt rules necessary to implement ss. 408.031-408.045.

History.—s. 21, ch. 87-92; s. 8, ch. 89-354; s. 1, ch. 91-263; s. 15, ch. 92-33; s. 18, ch. 93-214; s. 10, ch. 95-144; s. 2, ch. 98-85; s. 5, ch. 2000-256; s. 6, ch. 2000-318; s. 13, ch. 2002-223; s. 9, ch. 2004-298; s. 4, ch. 2004-383; s. 3, ch. 2005-60; s. 76, ch. 2006-197; s. 19, ch. 2012-160; s. 1, ch. 2014-110.

Note.—Former s. 381.704.



408.035 - Review criteria.

408.035 Review criteria.—

(1) The agency shall determine the reviewability of applications and shall review applications for certificate-of-need determinations for health care facilities and health services in context with the following criteria, except for general hospitals as defined in s. 395.002:

(a) The need for the health care facilities and health services being proposed.

(b) The availability, quality of care, accessibility, and extent of utilization of existing health care facilities and health services in the service district of the applicant.

(c) The ability of the applicant to provide quality of care and the applicant’s record of providing quality of care.

(d) The availability of resources, including health personnel, management personnel, and funds for capital and operating expenditures, for project accomplishment and operation.

(e) The extent to which the proposed services will enhance access to health care for residents of the service district.

(f) The immediate and long-term financial feasibility of the proposal.

(g) The extent to which the proposal will foster competition that promotes quality and cost-effectiveness.

(h) The costs and methods of the proposed construction, including the costs and methods of energy provision and the availability of alternative, less costly, or more effective methods of construction.

(i) The applicant’s past and proposed provision of health care services to Medicaid patients and the medically indigent.

(j) The applicant’s designation as a Gold Seal Program nursing facility pursuant to s. 400.235, when the applicant is requesting additional nursing home beds at that facility.

(2) For a general hospital, the agency shall consider only the criteria specified in paragraph (1)(a), paragraph (1)(b), except for quality of care in paragraph (1)(b), and paragraphs (1)(e), (g), and (i).

History.—s. 22, ch. 87-92; s. 20, ch. 88-294; s. 15, ch. 92-33; ss. 37, 50, ch. 93-217; s. 30, ch. 95-210; s. 36, ch. 97-103; s. 39, ch. 97-264; s. 2, ch. 97-270; s. 20, ch. 99-394; s. 6, ch. 2000-256; s. 7, ch. 2000-318; s. 5, ch. 2004-383; s. 1, ch. 2008-29.

Note.—Former s. 381.705.



408.036 - Projects subject to review; exemptions.

408.036 Projects subject to review; exemptions.—

(1) APPLICABILITY.—Unless exempt under subsection (3), all health-care-related projects, as described in paragraphs (a)-(f), are subject to review and must file an application for a certificate of need with the agency. The agency is exclusively responsible for determining whether a health-care-related project is subject to review under ss. 408.031-408.045.

(a) The addition of beds in community nursing homes or intermediate care facilities for the developmentally disabled by new construction or alteration.

(b) The new construction or establishment of additional health care facilities, including a replacement health care facility when the proposed project site is not located on the same site as or within 1 mile of the existing health care facility, if the number of beds in each licensed bed category will not increase.

(c) The conversion from one type of health care facility to another, including the conversion from a general hospital, a specialty hospital, or a long-term care hospital.

(d) The establishment of a hospice or hospice inpatient facility, except as provided in s. 408.043.

(e) An increase in the number of beds for comprehensive rehabilitation.

(f) The establishment of tertiary health services, including inpatient comprehensive rehabilitation services.

(2) PROJECTS SUBJECT TO EXPEDITED REVIEW.—Unless exempt pursuant to subsection (3), the following projects are subject to expedited review:

(a) Transfer of a certificate of need, except that when an existing hospital is acquired by a purchaser, all certificates of need issued to the hospital which are not yet operational shall be acquired by the purchaser without need for a transfer.

(b) Replacement of a nursing home, if the proposed project site is within a 30-mile radius of the replaced nursing home. If the proposed project site is outside the subdistrict where the replaced nursing home is located, the prior 6-month occupancy rate for licensed community nursing homes in the proposed subdistrict must be at least 85 percent in accordance with the agency’s most recently published inventory.

(c) Replacement of a nursing home within the same district, if the proposed project site is outside a 30-mile radius of the replaced nursing home but within the same subdistrict or a geographically contiguous subdistrict. If the proposed project site is in the geographically contiguous subdistrict, the prior 6-month occupancy rate for licensed community nursing homes for that subdistrict must be at least 85 percent in accordance with the agency’s most recently published inventory.

(d) Relocation of a portion of a nursing home’s licensed beds to another facility or to establish a new facility within the same district or within a geographically contiguous district, if the relocation is within a 30-mile radius of the existing facility and the total number of nursing home beds in the state does not increase.

(e) New construction of a community nursing home in a retirement community as further provided in this paragraph.

1. Expedited review under this paragraph is available if all of the following criteria are met:

a. The residential use area of the retirement community is deed-restricted as housing for older persons as defined in s. 760.29(4)(b).

b. The retirement community is located in a county in which 25 percent or more of its population is age 65 and older.

c. The retirement community is located in a county that has a rate of no more than 16.1 beds per 1,000 persons age 65 years or older. The rate shall be determined by using the current number of licensed and approved community nursing home beds in the county per the agency’s most recent published inventory.

d. The retirement community has a population of at least 8,000 residents within the county, based on a population data source accepted by the agency.

e. The number of proposed community nursing home beds in an application does not exceed the projected bed need after applying the rate of 16.1 beds per 1,000 persons aged 65 years and older projected for the county 3 years into the future using the estimates adopted by the agency reduced by the agency’s most recently published inventory of licensed and approved community nursing home beds in the county.

2. No more than 120 community nursing home beds shall be approved for a qualified retirement community under each request for expedited review. Subsequent requests for expedited review under this process may not be made until 2 years after construction of the facility has commenced or 1 year after the beds approved through the initial request are licensed, whichever occurs first.

3. The total number of community nursing home beds which may be approved for any single deed-restricted community pursuant to this paragraph may not exceed 240, regardless of whether the retirement community is located in more than one qualifying county.

4. Each nursing home facility approved under this paragraph must be dually certified for participation in the Medicare and Medicaid programs.

5. Each nursing home facility approved under this paragraph must be at least 1 mile, as measured over publicly owned roadways, from an existing approved and licensed community nursing home.

6. A retirement community requesting expedited review under this paragraph shall submit a written request to the agency for expedited review. The request must include the number of beds to be added and provide evidence of compliance with the criteria specified in subparagraph 1.

7. After verifying that the retirement community meets the criteria for expedited review specified in subparagraph 1., the agency shall publicly notice in the Florida Administrative Register that a request for an expedited review has been submitted by a qualifying retirement community and that the qualifying retirement community intends to make land available for the construction and operation of a community nursing home. The agency’s notice must identify where potential applicants can obtain information describing the sales price of, or terms of the land lease for, the property on which the project will be located and the requirements established by the retirement community. The agency notice must also specify the deadline for submission of the certificate-of-need application, which may not be earlier than the 91st day or later than the 125th day after the date the notice appears in the Florida Administrative Register.

8. The qualified retirement community shall make land available to applicants it deems to have met its requirements for the construction and operation of a community nursing home but may sell or lease the land only to the applicant that is issued a certificate of need by the agency under this paragraph.

a. A certificate-of-need application submitted under this paragraph must identify the intended site for the project within the retirement community and the anticipated costs for the project based on that site. The application must also include written evidence that the retirement community has determined that both the provider submitting the application and the project satisfy its requirements for the project.

b. If the retirement community determines that more than one provider satisfies its requirements for the project, it may notify the agency of the provider it prefers.

9. The agency shall review each submitted application. If multiple applications are submitted for a project published pursuant to subparagraph 7., the agency shall review the competing applications.

The agency shall develop rules to implement the expedited review process, including time schedule, application content that may be reduced from the full requirements of s. 408.037(1), and application processing.

(3) EXEMPTIONS.—Upon request, the following projects are subject to exemption from the provisions of subsection (1):

(a) For hospice services or for swing beds in a rural hospital, as defined in s. 395.602, in a number that does not exceed one-half of its licensed beds.

(b) For the conversion of licensed acute care hospital beds to Medicare and Medicaid certified skilled nursing beds in a rural hospital, as defined in s. 395.602, so long as the conversion of the beds does not involve the construction of new facilities. The total number of skilled nursing beds, including swing beds, may not exceed one-half of the total number of licensed beds in the rural hospital as of July 1, 1993. Certified skilled nursing beds designated under this paragraph, excluding swing beds, shall be included in the community nursing home bed inventory. A rural hospital that subsequently decertifies any acute care beds exempted under this paragraph shall notify the agency of the decertification, and the agency shall adjust the community nursing home bed inventory accordingly.

(c) For the addition of nursing home beds at a skilled nursing facility that is part of a retirement community that provides a variety of residential settings and supportive services and that has been incorporated and operated in this state for at least 65 years on or before July 1, 1994. All nursing home beds must not be available to the public but must be for the exclusive use of the community residents.

(d) For an inmate health care facility built by or for the exclusive use of the Department of Corrections as provided in chapter 945. This exemption expires when such facility is converted to other uses.

(e) For mobile surgical facilities and related health care services provided under contract with the Department of Corrections or a private correctional facility operating pursuant to chapter 957.

(f) For the addition of nursing home beds licensed under chapter 400 in a number not exceeding 30 total beds or 25 percent of the number of beds licensed in the facility being replaced under paragraph (2)(b), paragraph (2)(c), or paragraph (p), whichever is less.

(g) For state veterans’ nursing homes operated by or on behalf of the Florida Department of Veterans’ Affairs in accordance with part II of chapter 296 for which at least 50 percent of the construction cost is federally funded and for which the Federal Government pays a per diem rate not to exceed one-half of the cost of the veterans’ care in such state nursing homes. These beds shall not be included in the nursing home bed inventory.

(h) For combination within one nursing home facility of the beds or services authorized by two or more certificates of need issued in the same planning subdistrict. An exemption granted under this paragraph shall extend the validity period of the certificates of need to be consolidated by the length of the period beginning upon submission of the exemption request and ending with issuance of the exemption. The longest validity period among the certificates shall be applicable to each of the combined certificates.

(i) For division into two or more nursing home facilities of beds or services authorized by one certificate of need issued in the same planning subdistrict. An exemption granted under this paragraph shall extend the validity period of the certificate of need to be divided by the length of the period beginning upon submission of the exemption request and ending with issuance of the exemption.

(j) For the addition of hospital beds licensed under chapter 395 for comprehensive rehabilitation in a number that may not exceed 10 total beds or 10 percent of the licensed capacity, whichever is greater.

1. In addition to any other documentation otherwise required by the agency, a request for exemption submitted under this paragraph must:

a. Certify that the prior 12-month average occupancy rate for the licensed beds being expanded meets or exceeds 80 percent.

b. Certify that the beds have been licensed and operational for at least 12 months.

2. The timeframes and monitoring process specified in s. 408.040(2)(a)-(c) apply to any exemption issued under this paragraph.

3. The agency shall count beds authorized under this paragraph as approved beds in the published inventory of hospital beds until the beds are licensed.

(k) For the addition of nursing home beds licensed under chapter 400 in a number not exceeding 10 total beds or 10 percent of the number of beds licensed in the facility being expanded, whichever is greater; or, for the addition of nursing home beds licensed under chapter 400 at a facility that has been designated as a Gold Seal nursing home under s. 400.235 in a number not exceeding 20 total beds or 10 percent of the number of licensed beds in the facility being expanded, whichever is greater.

1. In addition to any other documentation required by the agency, a request for exemption submitted under this paragraph must certify that:

a. The facility has not had any class I or class II deficiencies within the 30 months preceding the request.

b. The prior 12-month average occupancy rate for the nursing home beds at the facility meets or exceeds 94 percent.

c. Any beds authorized for the facility under this paragraph before the date of the current request for an exemption have been licensed and operational for at least 12 months.

2. The timeframes and monitoring process specified in s. 408.040(2)(a)-(c) apply to any exemption issued under this paragraph.

3. The agency shall count beds authorized under this paragraph as approved beds in the published inventory of nursing home beds until the beds are licensed.

(l) For the establishment of:

1. A Level II neonatal intensive care unit with at least 10 beds, upon documentation to the agency that the applicant hospital had a minimum of 1,500 births during the previous 12 months;

2. A Level III neonatal intensive care unit with at least 15 beds, upon documentation to the agency that the applicant hospital has a Level II neonatal intensive care unit of at least 10 beds and had a minimum of 3,500 births during the previous 12 months; or

3. A Level III neonatal intensive care unit with at least 5 beds, upon documentation to the agency that the applicant hospital is a verified trauma center pursuant to s. 395.4001(14), and has a Level II neonatal intensive care unit,

if the applicant demonstrates that it meets the requirements for quality of care, nurse staffing, physician staffing, physical plant, equipment, emergency transportation, and data reporting found in agency certificate-of-need rules for Level II and Level III neonatal intensive care units and if the applicant commits to the provision of services to Medicaid and charity patients at a level equal to or greater than the district average. Such a commitment is subject to s. 408.040.

(m)1. For the provision of adult open-heart services in a hospital located within the boundaries of a health service planning district, as defined in s. 408.032(5), which has experienced an annual net out-migration of at least 600 open-heart-surgery cases for 3 consecutive years according to the most recent data reported to the agency, and the district’s population per licensed and operational open-heart programs exceeds the state average of population per licensed and operational open-heart programs by at least 25 percent. All hospitals within a health service planning district which meet the criteria reference in sub-subparagraphs 2.a.-h. shall be eligible for this exemption on July 1, 2004, and shall receive the exemption upon filing for it and subject to the following:

a. A hospital that has received a notice of intent to grant a certificate of need or a final order of the agency granting a certificate of need for the establishment of an open-heart-surgery program is entitled to receive a letter of exemption for the establishment of an adult open-heart-surgery program upon filing a request for exemption and complying with the criteria enumerated in sub-subparagraphs 2.a.-h., and is entitled to immediately commence operation of the program.

b. An otherwise eligible hospital that has not received a notice of intent to grant a certificate of need or a final order of the agency granting a certificate of need for the establishment of an open-heart-surgery program is entitled to immediately receive a letter of exemption for the establishment of an adult open-heart-surgery program upon filing a request for exemption and complying with the criteria enumerated in sub-subparagraphs 2.a.-h., but is not entitled to commence operation of its program until December 31, 2006.

2. A hospital shall be exempt from the certificate-of-need review for the establishment of an open-heart-surgery program when the application for exemption submitted under this paragraph complies with the following criteria:

a. The applicant must certify that it will meet and continuously maintain the minimum licensure requirements adopted by the agency governing adult open-heart programs, including the most current guidelines of the American College of Cardiology and American Heart Association Guidelines for Adult Open Heart Programs.

b. The applicant must certify that it will maintain sufficient appropriate equipment and health personnel to ensure quality and safety.

c. The applicant must certify that it will maintain appropriate times of operation and protocols to ensure availability and appropriate referrals in the event of emergencies.

d. The applicant can demonstrate that it has discharged at least 300 inpatients with a principal diagnosis of ischemic heart disease for the most recent 12-month period as reported to the agency.

e. The applicant is a general acute care hospital that is in operation for 3 years or more.

f. The applicant is performing more than 300 diagnostic cardiac catheterization procedures per year, combined inpatient and outpatient.

g. The applicant’s payor mix at a minimum reflects the community average for Medicaid, charity care, and self-pay patients or the applicant must certify that it will provide a minimum of 5 percent of Medicaid, charity care, and self-pay to open-heart-surgery patients.

h. If the applicant fails to meet the established criteria for open-heart programs or fails to reach 300 surgeries per year by the end of its third year of operation, it must show cause why its exemption should not be revoked.

3. By December 31, 2004, and annually thereafter, the agency shall submit a report to the Legislature providing information concerning the number of requests for exemption it has received under this paragraph during the calendar year and the number of exemptions it has granted or denied during the calendar year.

(n) For the provision of percutaneous coronary intervention for patients presenting with emergency myocardial infarctions in a hospital without an approved adult open-heart-surgery program. In addition to any other documentation required by the agency, a request for an exemption submitted under this paragraph must comply with the following:

1. The applicant must certify that it will meet and continuously maintain the requirements adopted by the agency for the provision of these services. These licensure requirements shall be adopted by rule and must be consistent with the guidelines published by the American College of Cardiology and the American Heart Association for the provision of percutaneous coronary interventions in hospitals without adult open-heart services. At a minimum, the rules must require the following:

a. Cardiologists must be experienced interventionalists who have performed a minimum of 75 interventions within the previous 12 months.

b. The hospital must provide a minimum of 36 emergency interventions annually in order to continue to provide the service.

c. The hospital must offer sufficient physician, nursing, and laboratory staff to provide the services 24 hours a day, 7 days a week.

d. Nursing and technical staff must have demonstrated experience in handling acutely ill patients requiring intervention based on previous experience in dedicated interventional laboratories or surgical centers.

e. Cardiac care nursing staff must be adept in hemodynamic monitoring and Intra-aortic Balloon Pump (IABP) management.

f. Formalized written transfer agreements must be developed with a hospital with an adult open-heart-surgery program, and written transport protocols must be in place to ensure safe and efficient transfer of a patient within 60 minutes. Transfer and transport agreements must be reviewed and tested, with appropriate documentation maintained at least every 3 months. However, a hospital located more than 100 road miles from the closest Level II adult cardiovascular services program does not need to meet the 60-minute transfer time protocol if the hospital demonstrates that it has a formalized, written transfer agreement with a hospital that has a Level II program. The agreement must include written transport protocols that ensure the safe and efficient transfer of a patient, taking into consideration the patient’s clinical and physical characteristics, road and weather conditions, and viability of ground and air ambulance service to transfer the patient.

g. Hospitals implementing the service must first undertake a training program of 3 to 6 months’ duration, which includes establishing standards and testing logistics, creating quality assessment and error management practices, and formalizing patient-selection criteria.

2. The applicant must certify that it will use at all times the patient-selection criteria for the performance of primary angioplasty at hospitals without adult open-heart-surgery programs issued by the American College of Cardiology and the American Heart Association. At a minimum, these criteria would provide for the following:

a. Avoidance of interventions in hemodynamically stable patients who have identified symptoms or medical histories.

b. Transfer of patients who have a history of coronary disease and clinical presentation of hemodynamic instability.

3. The applicant must agree to submit a quarterly report to the agency detailing patient characteristics, treatment, and outcomes for all patients receiving emergency percutaneous coronary interventions pursuant to this paragraph. This report must be submitted within 15 days after the close of each calendar quarter.

4. The exemption provided by this paragraph does not apply unless the agency determines that the hospital has taken all necessary steps to be in compliance with all requirements of this paragraph, including the training program required under sub-subparagraph 1.g.

5. Failure of the hospital to continuously comply with the requirements of sub-subparagraphs 1.c.-f. and subparagraphs 2. and 3. will result in the immediate expiration of this exemption.

6. Failure of the hospital to meet the volume requirements of sub-subparagraphs 1.a. and b. within 18 months after the program begins offering the service will result in the immediate expiration of the exemption.

If the exemption for this service expires under subparagraph 5. or subparagraph 6., the agency may not grant another exemption for this service to the same hospital for 2 years and then only upon a showing that the hospital will remain in compliance with the requirements of this paragraph through a demonstration of corrections to the deficiencies that caused expiration of the exemption. Compliance with the requirements of this paragraph includes compliance with the rules adopted pursuant to this paragraph.

(o) For the addition of mental health services or beds if the applicant commits to providing services to Medicaid or charity care patients at a level equal to or greater than the district average. Such a commitment is subject to s. 408.040.

(p) For replacement of a licensed nursing home on the same site, or within 5 miles of the same site if within the same subdistrict, if the number of licensed beds does not increase except as permitted under paragraph (f).

(q) For consolidation or combination of licensed nursing homes or transfer of beds between licensed nursing homes within the same planning district, by nursing homes with any shared controlled interest within that planning district, if there is no increase in the planning district total number of nursing home beds and the site of the relocation is not more than 30 miles from the original location.

(r) For beds in state mental health treatment facilities defined in s. 394.455 and state mental health forensic facilities operated under chapter 916.

(s) For beds in state developmental disabilities centers as defined in s. 393.063.

(t) For the establishment of a health care facility or project that meets all of the following criteria:

1. The applicant was previously licensed within the past 21 days as a health care facility or provider that is subject to subsection (1).

2. The applicant failed to submit a renewal application and the license expired on or after January 1, 2015.

3. The applicant does not have a license denial or revocation action pending with the agency at the time of the request.

4. The applicant’s request is for the same service type, district, service area, and site for which the applicant was previously licensed.

5. The applicant’s request, if applicable, includes the same number and type of beds as were previously licensed.

6. The applicant agrees to the same conditions that were previously imposed on the certificate of need or on an exemption related to the applicant’s previously licensed health care facility or project.

7. The applicant applies for initial licensure as required under s. 408.806 within 21 days after the agency approves the exemption request. If the applicant fails to apply in a timely manner, the exemption expires on the 22nd day following the agency’s approval of the exemption.

Notwithstanding subparagraph 1., an applicant whose license expired between January 1, 2015, and the effective date of this act may apply for an exemption within 30 days of this act becoming law.

(4) REQUESTS FOR EXEMPTION.—A request for exemption under subsection (3) may be made at any time and is not subject to the batching requirements of this section. The request shall be supported by such documentation as the agency requires by rule. The agency shall assess a fee of $250 for each request for exemption submitted under subsection (3).

(5) NOTIFICATION.—Health care facilities and providers must provide to the agency notification of:

(a) Replacement of a health care facility when the proposed project site is located in the same district and on the existing site or within a 1-mile radius of the replaced health care facility, if the number and type of beds do not increase.

(b) The termination of a health care service, upon 30 days’ written notice to the agency.

(c) The addition or delicensure of beds.

Notification under this subsection may be made by electronic, facsimile, or written means at any time before the described action has been taken.

History.—s. 23, ch. 87-92; s. 21, ch. 88-294; s. 2, ch. 89-527; ss. 3, 16, ch. 91-282; s. 15, ch. 92-33; s. 67, ch. 92-289; s. 30, ch. 93-129; s. 19, ch. 93-214; s. 38, ch. 93-217; ss. 3, 4, ch. 94-206; s. 58, ch. 95-144; s. 143, ch. 95-418; s. 3, ch. 97-270; s. 4, ch. 97-290; s. 3, ch. 98-14; s. 22, ch. 98-80; s. 3, ch. 98-85; s. 8, ch. 98-303; s. 7, ch. 2000-256; s. 15, ch. 2000-305; s. 8, ch. 2000-318; s. 15, ch. 2001-104; s. 13, ch. 2003-2; s. 1, ch. 2003-274; s. 1, ch. 2003-289; s. 10, ch. 2004-298; s. 1, ch. 2004-382; s. 6, ch. 2004-383; s. 2, ch. 2006-161; s. 8, ch. 2006-192; s. 26, ch. 2006-195; s. 51, ch. 2006-227; s. 88, ch. 2007-5; s. 15, ch. 2008-244; s. 11, ch. 2009-20; s. 19, ch. 2010-4; s. 1, ch. 2011-195; s. 20, ch. 2012-160; s. 5, ch. 2013-153; s. 2, ch. 2014-110; s. 45, ch. 2015-2; s. 2, ch. 2015-33.

Note.—Former s. 381.706.



408.0361 - Cardiovascular services and burn unit licensure.

408.0361 Cardiovascular services and burn unit licensure.—

(1) Each provider of diagnostic cardiac catheterization services shall comply with rules adopted by the agency that establish licensure standards governing the operation of adult inpatient diagnostic cardiac catheterization programs. The rules shall ensure that such programs:

(a) Comply with the most recent guidelines of the American College of Cardiology and American Heart Association Guidelines for Cardiac Catheterization and Cardiac Catheterization Laboratories.

(b) Perform only adult inpatient diagnostic cardiac catheterization services and will not provide therapeutic cardiac catheterization or any other cardiology services.

(c) Maintain sufficient appropriate equipment and health care personnel to ensure quality and safety.

(d) Maintain appropriate times of operation and protocols to ensure availability and appropriate referrals in the event of emergencies.

(e) Demonstrate a plan to provide services to Medicaid and charity care patients.

(2) Each provider of adult cardiovascular services or operator of a burn unit shall comply with rules adopted by the agency that establish licensure standards that govern the provision of adult cardiovascular services or the operation of a burn unit. Such rules shall consider, at a minimum, staffing, equipment, physical plant, operating protocols, the provision of services to Medicaid and charity care patients, accreditation, licensure period and fees, and enforcement of minimum standards. The certificate-of-need rules for adult cardiovascular services and burn units in effect on June 30, 2004, are authorized pursuant to this subsection and shall remain in effect and shall be enforceable by the agency until the licensure rules are adopted. Existing providers and any provider with a notice of intent to grant a certificate of need or a final order of the agency granting a certificate of need for adult cardiovascular services or burn units shall be considered grandfathered and receive a license for their programs effective on the effective date of this act. The grandfathered licensure shall be for at least 3 years or until July 1, 2008, whichever is longer, but shall be required to meet licensure standards applicable to existing programs for every subsequent licensure period.

(3) In establishing rules for adult cardiovascular services, the agency shall include provisions that allow for:

(a) Establishment of two hospital program licensure levels: a Level I program authorizing the performance of adult percutaneous cardiac intervention without onsite cardiac surgery and a Level II program authorizing the performance of percutaneous cardiac intervention with onsite cardiac surgery.

(b) For a hospital seeking a Level I program, demonstration that, for the most recent 12-month period as reported to the agency, it has provided a minimum of 300 adult inpatient and outpatient diagnostic cardiac catheterizations or, for the most recent 12-month period, has discharged or transferred at least 300 inpatients with the principal diagnosis of ischemic heart disease and that it has a formalized, written transfer agreement with a hospital that has a Level II program, including written transport protocols to ensure safe and efficient transfer of a patient within 60 minutes. However, a hospital located more than 100 road miles from the closest Level II adult cardiovascular services program does not need to meet the 60-minute transfer time protocol if the hospital demonstrates that it has a formalized, written transfer agreement with a hospital that has a Level II program. The agreement must include written transport protocols to ensure the safe and efficient transfer of a patient, taking into consideration the patient’s clinical and physical characteristics, road and weather conditions, and viability of ground and air ambulance service to transfer the patient.

(c) For a hospital seeking a Level II program, demonstration that, for the most recent 12-month period as reported to the agency, it has performed a minimum of 1,100 adult inpatient and outpatient cardiac catheterizations, of which at least 400 must be therapeutic catheterizations, or, for the most recent 12-month period, has discharged at least 800 patients with the principal diagnosis of ischemic heart disease.

(d) Compliance with the most recent guidelines of the American College of Cardiology and American Heart Association guidelines for staffing, physician training and experience, operating procedures, equipment, physical plant, and patient selection criteria to ensure patient quality and safety.

(e) Establishment of appropriate hours of operation and protocols to ensure availability and timely referral in the event of emergencies.

(f) Demonstration of a plan to provide services to Medicaid and charity care patients.

(4) In order to ensure continuity of available services, the holder of a certificate of need for a newly licensed hospital that meets the requirements of this subsection may apply for and shall be granted Level I program status regardless of whether rules relating to Level I programs have been adopted. To qualify for a Level I program under this subsection, a hospital seeking a Level I program must be a newly licensed hospital established pursuant to a certificate of need in a physical location previously licensed and operated as a hospital, the former hospital must have provided a minimum of 300 adult inpatient and outpatient diagnostic cardiac catheterizations for the most recent 12-month period as reported to the agency, and the newly licensed hospital must have a formalized, written transfer agreement with a hospital that has a Level II program, including written transport protocols to ensure safe and efficient transfer of a patient within 60 minutes. A hospital meeting the requirements of this subsection may apply for certification of Level I program status before taking possession of the physical location of the former hospital, and the effective date of Level I program status shall be concurrent with the effective date of the newly issued hospital license.

(5)(a) The agency shall establish a technical advisory panel to develop procedures and standards for measuring outcomes of adult cardiovascular services. Members of the panel shall include representatives of the Florida Hospital Association, the Florida Society of Thoracic and Cardiovascular Surgeons, the Florida Chapter of the American College of Cardiology, and the Florida Chapter of the American Heart Association and others with experience in statistics and outcome measurement. Based on recommendations from the panel, the agency shall develop and adopt rules for the adult cardiovascular services that include at least the following:

1. A risk adjustment procedure that accounts for the variations in severity and case mix found in hospitals in this state.

2. Outcome standards specifying expected levels of performance in Level I and Level II adult cardiovascular services. Such standards may include, but shall not be limited to, in-hospital mortality, infection rates, nonfatal myocardial infarctions, length of stay, postoperative bleeds, and returns to surgery.

3. Specific steps to be taken by the agency and licensed hospitals that do not meet the outcome standards within specified time periods, including time periods for detailed case reviews and development and implementation of corrective action plans.

(b) Hospitals licensed for Level I or Level II adult cardiovascular services shall participate in clinical outcome reporting systems operated by the American College of Cardiology and the Society for Thoracic Surgeons.

History.—s. 5, ch. 99-356; s. 48, ch. 2001-62; s. 2, ch. 2004-382; s. 7, ch. 2004-383; s. 1, ch. 2007-214; s. 2, ch. 2007-248; s. 88, ch. 2010-5; s. 21, ch. 2012-160.



408.037 - Application content.

408.037 Application content.—

(1) Except as provided in subsection (2) for a general hospital, an application for a certificate of need must contain:

(a) A detailed description of the proposed project and statement of its purpose and need in relation to the district health plan.

(b) A statement of the financial resources needed by and available to the applicant to accomplish the proposed project. This statement must include:

1. A complete listing of all capital projects, including new health facility development projects and health facility acquisitions applied for, pending, approved, or underway in any state at the time of application, regardless of whether or not that state has a certificate-of-need program or a capital expenditure review program pursuant to s. 1122 of the Social Security Act. The agency may, by rule, require less-detailed information from major health care providers. This listing must include the applicant’s actual or proposed financial commitment to those projects and an assessment of their impact on the applicant’s ability to provide the proposed project.

2. A detailed listing of the needed capital expenditures, including sources of funds.

3. A detailed financial projection, including a statement of the projected revenue and expenses for the first 2 years of operation after completion of the proposed project. This statement must include a detailed evaluation of the impact of the proposed project on the cost of other services provided by the applicant.

(c) An audited financial statement of the applicant or the applicant’s parent corporation if audited financial statements of the applicant do not exist. In an application submitted by an existing health care facility, health maintenance organization, or hospice, financial condition documentation must include, but need not be limited to, a balance sheet and a profit-and-loss statement of the 2 previous fiscal years’ operation.

(2) An application for a certificate of need for a general hospital must contain a detailed description of the proposed general hospital project and a statement of its purpose and the needs it will meet. The proposed project’s location, as well as its primary and secondary service areas, must be identified by zip code. Primary service area is defined as the zip codes from which the applicant projects that it will draw 75 percent of its discharges. Secondary service area is defined as the zip codes from which the applicant projects that it will draw its remaining discharges. If, subsequent to issuance of a final order approving the certificate of need, the proposed location of the general hospital changes or the primary service area materially changes, the agency shall revoke the certificate of need. However, if the agency determines that such changes are deemed to enhance access to hospital services in the service district, the agency may permit such changes to occur. A party participating in the administrative hearing regarding the issuance of the certificate of need for a general hospital has standing to participate in any subsequent proceeding regarding the revocation of the certificate of need for a hospital for which the location has changed or for which the primary service area has materially changed. In addition, the application for the certificate of need for a general hospital must include a statement of intent that, if approved by final order of the agency, the applicant shall within 120 days after issuance of the final order or, if there is an appeal of the final order, within 120 days after the issuance of the court’s mandate on appeal, furnish satisfactory proof of the applicant’s financial ability to operate. The agency shall establish documentation requirements, to be completed by each applicant, which show anticipated provider revenues and expenditures, the basis for financing the anticipated cash-flow requirements of the provider, and an applicant’s access to contingency financing. A party participating in the administrative hearing regarding the issuance of the certificate of need for a general hospital may provide written comments concerning the adequacy of the financial information provided, but such party does not have standing to participate in an administrative proceeding regarding proof of the applicant’s financial ability to operate. The agency may require a licensee to provide proof of financial ability to operate at any time if there is evidence of financial instability, including, but not limited to, unpaid expenses necessary for the basic operations of the provider.

(3) The applicant must certify that it will license and operate the health care facility. For an existing health care facility, the applicant must be the licenseholder of the facility.

History.—s. 24, ch. 87-92; s. 15, ch. 92-33; s. 4, ch. 97-270; s. 8, ch. 2000-256; s. 9, ch. 2000-318; s. 2, ch. 2008-29; s. 42, ch. 2012-160.

Note.—Former s. 381.707.



408.038 - Fees.

408.038 Fees.—The agency shall assess fees on certificate-of-need applications. Such fees shall be for the purpose of funding the activities of the agency and shall be allocated as provided in s. 408.033. The fee shall be determined as follows:

(1) A minimum base fee of $10,000.

(2) In addition to the base fee of $10,000, 0.015 of each dollar of proposed expenditure, except that a fee may not exceed $50,000.

History.—s. 25, ch. 87-92; s. 2, ch. 89-104; s. 16, ch. 89-527; s. 4, ch. 91-282; s. 15, ch. 92-33; s. 11, ch. 95-144; s. 17, ch. 97-79; s. 9, ch. 2000-256; s. 10, ch. 2000-318; s. 8, ch. 2004-383.

Note.—Former s. 381.708.



408.039 - Review process.

408.039 Review process.—The review process for certificates of need shall be as follows:

(1) REVIEW CYCLES.—The agency by rule shall provide for applications to be submitted on a timetable or cycle basis; provide for review on a timely basis; and provide for all completed applications pertaining to similar types of services or facilities affecting the same service district to be considered in relation to each other no less often than annually.

(2) LETTERS OF INTENT.—

(a) At least 30 days prior to filing an application, a letter of intent shall be filed by the applicant with the agency, respecting the development of a proposal subject to review. No letter of intent is required for expedited projects as defined by rule by the agency.

(b) The agency shall provide a mechanism by which applications may be filed to compete with proposals described in filed letters of intent.

(c) Letters of intent must describe the proposal; specify the number of beds sought, if any; identify the services to be provided and the specific subdistrict location; and identify the applicant.

(d) Within 21 days after filing a letter of intent, the agency shall publish notice of the filing of letters of intent in the Florida Administrative Register and notice that, if requested, a public hearing shall be held at the local level within 21 days after the application is deemed complete. Notices under this paragraph must contain due dates applicable to the cycle for filing applications and for requesting a hearing.

(3) APPLICATION PROCESSING.—

(a) An applicant shall file an application with the agency and shall furnish a copy of the application to the agency. Within 15 days after the applicable application filing deadline established by agency rule, the staff of the agency shall determine if the application is complete. If the application is incomplete, the staff shall request specific information from the applicant necessary for the application to be complete; however, the staff may make only one such request. If the requested information is not filed with the agency within 21 days after the receipt of the staff’s request, the application shall be deemed incomplete and deemed withdrawn from consideration.

(b) Upon the request of any applicant or substantially affected person within 14 days after notice that an application has been filed, a public hearing may be held at the agency’s discretion if the agency determines that a proposed project involves issues of great local public interest. In such cases, the agency shall attend the public hearing. The public hearing shall allow applicants and other interested parties reasonable time to present their positions and to present rebuttal information. A recorded verbatim record of the hearing shall be maintained. The public hearing shall be held at the local level within 21 days after the application is deemed complete.

(c) Except for competing applicants, in order to be eligible to challenge the agency decision on a general hospital application under review pursuant to paragraph (5)(c), existing hospitals must submit a detailed written statement of opposition to the agency and to the applicant. The detailed written statement must be received by the agency and the applicant within 21 days after the general hospital application is deemed complete and made available to the public.

(d) In those cases where a written statement of opposition has been timely filed regarding a certificate of need application for a general hospital, the applicant for the general hospital may submit a written response to the agency. Such response must be received by the agency within 10 days of the written statement due date.

(4) STAFF RECOMMENDATIONS.—

(a) The agency’s review of and final agency action on applications shall be in accordance with statutory criteria and the implementing administrative rules. In the application review process, the agency shall give a preference, as defined by rule of the agency, to an applicant which proposes to develop a nursing home in a nursing home geographically underserved area.

(b) Within 60 days after all the applications in a review cycle are determined to be complete, the agency shall issue its State Agency Action Report and Notice of Intent to grant a certificate of need for the project in its entirety, to grant a certificate of need for identifiable portions of the project, or to deny a certificate of need. The State Agency Action Report shall set forth in writing its findings of fact and determinations upon which its decision is based. If the agency intends to grant a certificate of need, the State Agency Action Report or the Notice of Intent shall also include any conditions which the agency intends to attach to the certificate of need. The agency shall designate by rule a senior staff person, other than the person who issues the final order, to issue State Agency Action Reports and Notices of Intent.

(c) The agency shall publish its proposed decision set forth in the Notice of Intent in the Florida Administrative Register within 14 days after the Notice of Intent is issued.

(d) If no administrative hearing is requested pursuant to subsection (5), the State Agency Action Report and the Notice of Intent shall become the final order of the agency. The agency shall provide a copy of the final order to the appropriate local health council.

(5) ADMINISTRATIVE HEARINGS.—

(a) Within 21 days after publication of notice of the State Agency Action Report and Notice of Intent, any person authorized under paragraph (c) to participate in a hearing may file a request for an administrative hearing; failure to file a request for hearing within 21 days of publication of notice shall constitute a waiver of any right to a hearing and a waiver of the right to contest the final decision of the agency. A copy of the request for hearing shall be served on the applicant.

(b) Hearings shall be held in Tallahassee unless the administrative law judge determines that changing the location will facilitate the proceedings. The agency shall assign proceedings requiring hearings to the Division of Administrative Hearings of the Department of Management Services within 10 days after the time has expired for requesting a hearing. Except upon unanimous consent of the parties or upon the granting by the administrative law judge of a motion of continuance, hearings shall commence within 60 days after the administrative law judge has been assigned. For an application for a general hospital, administrative hearings shall commence within 6 months after the administrative law judge has been assigned, and a continuance may not be granted absent a finding of extraordinary circumstances by the administrative law judge. All parties, except the agency, shall bear their own expense of preparing a transcript. In any application for a certificate of need which is referred to the Division of Administrative Hearings for hearing, the administrative law judge shall complete and submit to the parties a recommended order as provided in ss. 120.569 and 120.57. The recommended order shall be issued within 30 days after the receipt of the proposed recommended orders or the deadline for submission of such proposed recommended orders, whichever is earlier. The division shall adopt procedures for administrative hearings which shall maximize the use of stipulated facts and shall provide for the admission of prepared testimony.

(c) In administrative proceedings challenging the issuance or denial of a certificate of need, only applicants considered by the agency in the same batching cycle are entitled to a comparative hearing on their applications. Existing health care facilities may initiate or intervene in an administrative hearing upon a showing that an established program will be substantially affected by the issuance of any certificate of need, whether reviewed under s. 408.036(1) or (2), to a competing proposed facility or program within the same district. With respect to an application for a general hospital, competing applicants and only those existing hospitals that submitted a detailed written statement of opposition to an application as provided in this paragraph may initiate or intervene in an administrative hearing. Such challenges to a general hospital application shall be limited in scope to the issues raised in the detailed written statement of opposition that was provided to the agency. The administrative law judge may, upon a motion showing good cause, expand the scope of the issues to be heard at the hearing. Such motion shall include substantial and detailed facts and reasons for failure to include such issues in the original written statement of opposition.

(d) The applicant’s failure to strictly comply with the requirements of s. 408.037(1) or paragraph (2)(c) is not cause for dismissal of the application, unless the failure to comply impairs the fairness of the proceeding or affects the correctness of the action taken by the agency.

(e) The agency shall issue its final order within 45 days after receipt of the recommended order. If the agency fails to take action within such time, or as otherwise agreed to by the applicant and the agency, the applicant may take appropriate legal action to compel the agency to act. When making a determination on an application for a certificate of need, the agency is specifically exempt from the time limitations provided in s. 120.60(1).

(6) JUDICIAL REVIEW.—

(a) A party to an administrative hearing for an application for a certificate of need has the right, within not more than 30 days after the date of the final order, to seek judicial review in the District Court of Appeal pursuant to s. 120.68. The agency shall be a party in any such proceeding.

(b) In such judicial review, the court shall affirm the final order of the agency, unless the decision is arbitrary, capricious, or not in compliance with ss. 408.031-408.045.

(c) The court, in its discretion, may award reasonable attorney’s fees and costs to the prevailing party if the court finds that there was a complete absence of a justiciable issue of law or fact raised by the losing party.

(d) The party appealing a final order that grants a general hospital certificate of need shall pay the appellee’s attorney’s fees and costs, in an amount up to $1 million, from the beginning of the original administrative action if the appealing party loses the appeal, subject to the following limitations and requirements:

1. The party appealing a final order must post a bond in the amount of $1 million in order to maintain the appeal.

2. Except as provided under s. 120.595(5), in no event shall the agency be held liable for any other party’s attorney’s fees or costs.

History.—s. 26, ch. 87-92; s. 9, ch. 89-354; s. 15, ch. 92-33; s. 125, ch. 92-279; s. 55, ch. 92-326; s. 12, ch. 95-144; s. 190, ch. 96-410; s. 18, ch. 97-79; s. 5, ch. 97-270; s. 10, ch. 2000-256; s. 11, ch. 2000-318; s. 9, ch. 2004-383; s. 3, ch. 2008-29; s. 46, ch. 2013-14.

Note.—Former s. 381.709.



408.040 - Conditions and monitoring.

408.040 Conditions and monitoring.—

(1)(a) The agency may issue a certificate of need, or an exemption, predicated upon statements of intent expressed by an applicant in the application for a certificate of need or an exemption. Any conditions imposed on a certificate of need or an exemption based on such statements of intent shall be stated on the face of the certificate of need or in the exemption approval.

(b) The agency may consider, in addition to the other criteria specified in s. 408.035, a statement of intent by the applicant that a specified percentage of the annual patient days at the facility will be utilized by patients eligible for care under Title XIX of the Social Security Act. Any certificate of need issued to a nursing home in reliance upon an applicant’s statements that a specified percentage of annual patient days will be utilized by residents eligible for care under Title XIX of the Social Security Act must include a statement that such certification is a condition of issuance of the certificate of need. The certificate-of-need program shall notify the Medicaid program office and the Department of Elderly Affairs when it imposes conditions as authorized in this paragraph in an area in which a community diversion pilot project is implemented. Effective July 1, 2012, the agency may not impose sanctions related to patient day utilization by patients eligible for care under Title XIX of the Social Security Act for nursing homes.

(c) A certificateholder or an exemption holder may apply to the agency for a modification of conditions imposed under paragraph (a) or paragraph (b). If the holder of a certificate of need or an exemption demonstrates good cause why the certificate or exemption should be modified, the agency shall reissue the certificate of need or exemption with such modifications as may be appropriate. The agency shall by rule define the factors constituting good cause for modification.

(d) If the holder of a certificate of need or an exemption fails to comply with a condition upon which the issuance of the certificate or exemption was predicated, the agency may assess an administrative fine against the certificateholder or exemption holder in an amount not to exceed $1,000 per failure per day. Failure to annually report compliance with any condition upon which the issuance of the certificate or exemption was predicated constitutes noncompliance. In assessing the penalty, the agency shall take into account as mitigation the degree of noncompliance. Proceeds of such penalties shall be deposited in the Public Medical Assistance Trust Fund.

(2)1(a) Unless the applicant has commenced construction, if the project provides for construction, unless the applicant has incurred an enforceable capital expenditure commitment for a project, if the project does not provide for construction, or unless subject to paragraph (b), a certificate of need shall terminate 18 months after the date of issuance, except a certificate of need of an entity which was issued on or before April 1, 2009, shall terminate 36 months after the date of issuance. The agency shall monitor the progress of the holder of the certificate of need in meeting the timetable for project development specified in the application, and may revoke the certificate of need, if the holder of the certificate is not meeting such timetable and is not making a good-faith effort, as defined by rule, to meet it.

(b) A certificate of need issued to an applicant holding a provisional certificate of authority under chapter 651 shall terminate 1 year after the applicant receives a valid certificate of authority from the Office of Insurance Regulation of the Financial Services Commission.

(c) The certificate-of-need validity period for a project shall be extended by the agency, to the extent that the applicant demonstrates to the satisfaction of the agency that good-faith commencement of the project is being delayed by litigation or by governmental action or inaction with respect to regulations or permitting precluding commencement of the project.

History.—s. 27, ch. 87-92; s. 22, ch. 88-294; s. 15, ch. 92-33; s. 13, ch. 95-144; s. 6, ch. 97-270; s. 4, ch. 98-85; s. 11, ch. 2000-256; s. 12, ch. 2000-318; s. 434, ch. 2003-261; s. 10, ch. 2004-383; s. 3, ch. 2006-161; s. 2, ch. 2007-82; s. 4, ch. 2008-29; s. 1, ch. 2009-45; s. 14, ch. 2009-223; s. 3, ch. 2011-135.

1Note.—As amended by s. 14, ch. 2009-223. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Paragraph (2)(a) was also amended by s. 1, ch. 2009-45, and that version reads:

(2)(a) Unless the applicant has commenced construction, if the project provides for construction, unless the applicant has incurred an enforceable capital expenditure commitment for a project, if the project does not provide for construction, or unless subject to paragraph (b), a certificate of need shall terminate 3 years after the date of issuance. The agency shall monitor the progress of the holder of the certificate of need in meeting the timetable for project development specified in the application, and may revoke the certificate of need, if the holder of the certificate is not meeting such timetable and is not making a good-faith effort, as defined by rule, to meet it.

Note.—Former s. 381.710.



408.041 - Certificate of need required; penalties.

408.041 Certificate of need required; penalties.—It is unlawful for any person to undertake a project subject to review under ss. 408.031-408.045 without a valid certificate of need. Any person violating the provisions of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Each day of continuing violation shall be considered a separate offense.

History.—s. 28, ch. 87-92; s. 62, ch. 91-224; s. 15, ch. 92-33; s. 14, ch. 95-144.

Note.—Former s. 381.711.



408.042 - Limitation on transfer.

408.042 Limitation on transfer.—The holder of a certificate of need shall not charge a price for the transfer of the certificate of need to another person that exceeds the total amount of the actual costs incurred by the holder in obtaining the certificate of need. Such actual costs must be documented by an affidavit executed by the transferor under oath. A holder who violates this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082, or by a fine not exceeding $10,000, or both.

History.—s. 29, ch. 87-92; s. 15, ch. 92-33; s. 7, ch. 97-270.

Note.—Former s. 381.712.



408.043 - Special provisions.

408.043 Special provisions.—

(1) OSTEOPATHIC ACUTE CARE HOSPITALS.—When an application is made for a certificate of need to construct or to expand an osteopathic acute care hospital, the need for such hospital shall be determined on the basis of the need for and availability of osteopathic services and osteopathic acute care hospitals in the district. When a prior certificate of need to establish an osteopathic acute care hospital has been issued in a district, and the facility is no longer used for that purpose, the agency may continue to count such facility and beds as an existing osteopathic facility in any subsequent application for construction of an osteopathic acute care hospital.

(2) HOSPICES.—When an application is made for a certificate of need to establish or to expand a hospice, the need for such hospice shall be determined on the basis of the need for and availability of hospice services in the community. The formula on which the certificate of need is based shall discourage regional monopolies and promote competition. The inpatient hospice care component of a hospice which is a freestanding facility, or a part of a facility, which is primarily engaged in providing inpatient care and related services and is not licensed as a health care facility shall also be required to obtain a certificate of need. Provision of hospice care by any current provider of health care is a significant change in service and therefore requires a certificate of need for such services.

(3) RURAL HEALTH NETWORKS.—Preference shall be given in the award of a certificate of need to members of certified rural health networks, as provided for in s. 381.0406, subject to the following conditions:

(a) Need must be shown pursuant to s. 408.035.

(b) The proposed project must:

1. Strengthen health care services in rural areas through partnerships between rural care providers; or

2. Increase access to inpatient health care services for Medicaid recipients or other low-income persons who live in rural areas.

(c) No preference shall be given under this section for the establishment of skilled nursing facility services by a hospital.

(4) PRIVATE ACCREDITATION NOT REQUIRED.—Accreditation by any private organization may not be a requirement for the issuance or maintenance of a certificate of need under ss. 408.031-408.045.

History.—s. 30, ch. 87-92; s. 15, ch. 91-282; s. 15, ch. 92-33; s. 31, ch. 93-129; s. 8, ch. 97-270; s. 1, ch. 2003-161; s. 11, ch. 2004-383.

Note.—Former s. 381.713.



408.0436 - Limitation on nursing home certificates of need.

408.0436 Limitation on nursing home certificates of need.—Notwithstanding the establishment of need as provided in this chapter, the agency may not approve a certificate-of-need application for new community nursing home beds following the batching cycle in which the cumulative number of new community nursing home beds approved from July 1, 2014, to June 30, 2017, equals or exceeds 3,750. As used in this section, the term “batching cycle” means the grouping for comparative review of certificate-of-need applications submitted for beds, services, or programs having a like certificate-of-need methodology or licensing category in the same planning horizon and the same applicable district or subdistrict. This section is repealed July 1, 2017.

History.—s. 3, ch. 2014-110.



408.044 - Injunction.

408.044 Injunction.—Notwithstanding the existence or pursuit of any other remedy, the agency may maintain an action in the name of the state for injunction or other process against any person to restrain or prevent the pursuit of a project subject to review under ss. 408.031-408.045, in the absence of a valid certificate of need.

History.—s. 31, ch. 87-92; s. 15, ch. 92-33; s. 15, ch. 95-144; s. 12, ch. 2000-256; s. 13, ch. 2000-318.

Note.—Former s. 381.714.



408.045 - Certificate of need; competitive sealed proposals.

408.045 Certificate of need; competitive sealed proposals.—

(1) The application, review, and issuance procedures for a certificate of need for an intermediate care facility for the developmentally disabled may be made by the agency by competitive sealed proposals.

(2) The agency shall make a decision regarding the issuance of the certificate of need in accordance with the provisions of s. 287.057(16), rules adopted by the agency relating to intermediate care facilities for the developmentally disabled, and the criteria in s. 408.035, as further defined by rule.

(3) Notification of the decision shall be issued to all applicants not later than 28 calendar days after the date responses to a request for proposal are due.

(4) The procedures provided for under this section are exempt from the batching cycle requirements and the public hearing requirement of s. 408.039.

(5) The agency may use the competitive sealed proposal procedure for determining a certificate of need for other types of health care facilities and services if the agency identifies an unmet health care need and when funding in whole or in part for such health care facilities or services is authorized by the Legislature.

History.—s. 3, ch. 83-244; s. 42, ch. 85-81; s. 32, ch. 87-92; s. 3, ch. 89-308; s. 30, ch. 90-268; ss. 15, 18, ch. 92-33; s. 16, ch. 95-144; s. 13, ch. 2000-256; s. 14, ch. 2000-318; s. 67, ch. 2002-1; s. 37, ch. 2002-207; s. 33, ch. 2010-151.

Note.—Former s. 381.4961; s. 381.715.



408.0455 - Rules; pending proceedings.

408.0455 Rules; pending proceedings.—The rules of the agency in effect on June 30, 2004, shall remain in effect and shall be enforceable by the agency with respect to ss. 408.031-408.045 until such rules are repealed or amended by the agency.

History.—s. 38, ch. 87-92; s. 19, ch. 92-33; s. 74, ch. 92-289; s. 19, ch. 97-79; s. 4, ch. 97-98; s. 9, ch. 97-270; s. 12, ch. 2004-383.

Note.—Former s. 381.7155.



408.05 - Florida Center for Health Information and Transparency.

408.05 Florida Center for Health Information and Transparency.—

(1) ESTABLISHMENT.—The agency shall establish and maintain a Florida Center for Health Information and Transparency to collect, compile, coordinate, analyze, index, and disseminate health-related data and statistics. The center shall be staffed as necessary to carry out its functions.

(2) HEALTH-RELATED DATA.—The Florida Center for Health Information and Transparency shall identify available data sets, compile new data when specifically authorized, and promote the use of extant health-related data and statistics. The center must maintain any data sets in existence before July 1, 2016, unless such data sets duplicate information that is readily available from other credible sources, and may collect or compile data on:

(a) Health resources, including licensed health care practitioners, by specialty and type of practice. Such data must include information collected by the Department of Health pursuant to ss. 458.3191 and 459.0081.

(b) Health service inventories, including acute care, long-term care, and other institutional care facilities and specific services provided by hospitals, nursing homes, home health agencies, and other licensed health care facilities.

(c) Service utilization for licensed health care facilities.

(d) Health care costs and financing, including trends in health care prices and costs, the sources of payment for health care services, and federal, state, and local expenditures for health care.

(e) The extent of public and private health insurance coverage in this state.

(f) Specific quality-of-care initiatives involving various health care providers when extant data is not adequate to achieve the objectives of the initiative.

(3) HEALTH INFORMATION TRANSPARENCY.—In order to disseminate and facilitate the availability of comparable and uniform health information, the agency shall perform the following functions:

(a) Collect and compile information on and coordinate the activities of state agencies involved in providing health information to consumers.

(b) Promote data sharing through dissemination of state-collected health data by making such data available, transferable, and readily usable.

(c) Contract with a vendor to provide a consumer-friendly, Internet-based platform that allows a consumer to research the cost of health care services and procedures and allows for price comparison. The Internet-based platform must allow a consumer to search by condition or service bundles that are comprehensible to a layperson and may not require registration, a security password, or user identification. The vendor shall also establish and maintain a Florida-specific data set of health care claims information available to the public and any interested party. The agency shall actively oversee the vendor to ensure compliance with state law. The vendor may not be owned or operated by any health plan, health insurer, health maintenance organization, or any entity authorized to provide health care coverage in any state or any director, employee, or other person who has the ability to direct or control a health plan, health insurer, health maintenance organization, or any entity authorized to provide health care coverage in any state. The vendor must be qualified under s. 1874 of the Social Security Act, 42 U.S.C. 1395kk, to receive Medicare claims data and receive claims, payment, and patient cost-share data from multiple private insurers nationwide. The agency shall select the vendor through a competitive procurement process. By October 1, 2016, a responsive vendor shall have:

1. A national database consisting of at least 15 billion claim lines of administrative claims data from multiple payors capable of being expanded by adding claims data, directly or through arrangements with extant data sources, from other third-party payors, including employers with health plans covered by the Employee Retirement Income Security Act of 1974 when those employers choose to participate.

2. A well-developed methodology for analyzing claims data within defined service bundles that are understandable by the general public.

3. A bundling methodology that is available in the public domain to allow for consistency and comparison of state and national benchmarks with local regions and specific providers.

(d) Develop written agreements with local, state, and federal agencies to facilitate the sharing of data related to health care.

(e) Establish by rule:

1. The types of data collected, compiled, processed, used, or shared.

2. Requirements for implementation of the consumer-friendly, Internet-based platform created by the contracted vendor under paragraph (c).

3. Requirements for the submission of data by insurers pursuant to s. 627.6385 and health maintenance organizations pursuant to s. 641.54 to the contracted vendor under paragraph (c).

4. Requirements governing the collection of data by the contracted vendor under paragraph (c).

5. How information is to be published on the consumer-friendly, Internet-based platform created under paragraph (c) for public use.

(f) Consult with contracted vendors, the State Consumer Health Information and Policy Advisory Council, and other public and private users regarding the types of data that should be collected and the use of such data.

(g) Monitor data collection procedures and test data quality to facilitate the dissemination of data that is accurate, valid, reliable, and complete.

(h) Develop methods for archiving data, retrieval of archived data, and data editing and verification.

(i) Make available health care quality measures that will allow consumers to compare outcomes and other performance measures for health care services.

(j) Conduct and make available the results of special health surveys, health care research, and health care evaluations conducted or supported under this section. Each year the center shall select and analyze one or more research topics that can be investigated using the data available pursuant to paragraph (c). The selected topics must focus on producing actionable information for improving quality of care and reducing costs. The first topic selected by the center must address preventable hospitalizations.

(4) PROVIDER DATA REPORTING.—This section does not confer on the agency the power to demand or require that a health care provider or professional furnish information, records of interviews, written reports, statements, notes, memoranda, or data other than as expressly required by law. The agency may not establish an all-payor claims database or a comparable database without express legislative authority.

(5) BUDGET; FEES.—

(a) The Florida Center for Health Information and Transparency may apply for and receive and accept grants, gifts, and other payments, including property and services, from any governmental or other public or private entity or person and make arrangements as to the use of same, including the undertaking of special studies and other projects relating to health-care-related topics. Funds obtained pursuant to this paragraph may not be used to offset annual appropriations from the General Revenue Fund.

(b) The center may charge such reasonable fees for services as the agency prescribes by rule. The established fees may not exceed the reasonable cost for such services. Fees collected may not be used to offset annual appropriations from the General Revenue Fund.

(6) STATE CONSUMER HEALTH INFORMATION AND POLICY ADVISORY COUNCIL.—

(a) There is established in the agency the State Consumer Health Information and Policy Advisory Council to assist the center. The council consists of the following members:

1. An employee of the Executive Office of the Governor, to be appointed by the Governor.

2. An employee of the Office of Insurance Regulation, to be appointed by the director of the office.

3. An employee of the Department of Education, to be appointed by the Commissioner of Education.

4. Ten persons, to be appointed by the Secretary of Health Care Administration, representing other state and local agencies, state universities, business and health coalitions, local health councils, professional health-care-related associations, consumers, and purchasers.

(b) Each member of the council shall be appointed to serve for a term of 2 years following the date of appointment. A vacancy shall be filled by appointment for the remainder of the term, and each appointing authority retains the right to reappoint members whose terms of appointment have expired.

(c) The council may meet at the call of its chair, at the request of the agency, or at the request of a majority of its membership, but the council must meet at least quarterly.

(d) Members shall elect a chair and vice chair annually.

(e) A majority of the members constitutes a quorum, and the affirmative vote of a majority of a quorum is necessary to take action.

(f) The council shall maintain minutes of each meeting and shall make such minutes available to any person.

(g) Members of the council shall serve without compensation but shall be entitled to receive reimbursement for per diem and travel expenses as provided in s. 112.061.

(h) The council’s duties and responsibilities include, but are not limited to, the following:

1. To develop a mission statement, goals, and a plan of action for the identification, collection, standardization, sharing, and coordination of health-related data across federal, state, and local government and private sector entities.

2. To develop a review process to ensure cooperative planning among agencies that collect or maintain health-related data.

3. To create ad hoc issue-oriented technical workgroups on an as-needed basis to make recommendations to the council.

(7) APPLICATION TO OTHER AGENCIES.—This section does not limit, restrict, affect, or control the collection, analysis, release, or publication of data by any state agency pursuant to its statutory authority, duties, or responsibilities.

History.—s. 39, ch. 88-394; s. 1, ch. 90-347; s. 50, ch. 91-297; s. 5, ch. 91-429; s. 14, ch. 92-33; s. 4, ch. 95-201; s. 37, ch. 97-103; s. 10, ch. 98-89; s. 176, ch. 99-8; s. 1, ch. 99-393; s. 42, ch. 2000-153; s. 16, ch. 2000-305; s. 435, ch. 2003-261; s. 11, ch. 2004-297; s. 12, ch. 2004-390; s. 1, ch. 2005-231; s. 3, ch. 2006-261; s. 24, ch. 2007-105; s. 5, ch. 2008-47; s. 89, ch. 2010-5; s. 8, ch. 2013-93; s. 3, ch. 2016-234.

Note.—Former s. 381.0612; s. 381.0401.



408.051 - Florida Electronic Health Records Exchange Act.

408.051 Florida Electronic Health Records Exchange Act.—

(1) SHORT TITLE.—This section may be cited as the “Florida Electronic Health Records Exchange Act.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Electronic health record” means a record of a person’s medical treatment which is created by a licensed health care provider and stored in an interoperable and accessible digital format.

(b) “Qualified electronic health record” means an electronic record of health-related information concerning an individual which includes patient demographic and clinical health information, such as medical history and problem lists, and which has the capacity to provide clinical decision support, to support physician order entry, to capture and query information relevant to health care quality, and to exchange electronic health information with, and integrate such information from, other sources.

(c) “Certified electronic health record technology” means a qualified electronic health record that is certified pursuant to s. 3001(c)(5) of the Public Health Service Act as meeting standards adopted under s. 3004 of such act which are applicable to the type of record involved, such as an ambulatory electronic health record for office-based physicians or an inpatient hospital electronic health record for hospitals.

(d) “Health record” means any information, recorded in any form or medium, which relates to the past, present, or future health of an individual for the primary purpose of providing health care and health-related services.

(e) “Identifiable health record” means any health record that identifies the patient or with respect to which there is a reasonable basis to believe the information can be used to identify the patient.

(f) “Patient” means an individual who has sought, is seeking, is undergoing, or has undergone care or treatment in a health care facility or by a health care provider.

(g) “Patient representative” means a parent of a minor patient, a court-appointed guardian for the patient, a health care surrogate, or a person holding a power of attorney or notarized consent appropriately executed by the patient granting permission to a health care facility or health care provider to disclose the patient’s health care information to that person. In the case of a deceased patient, the term also means the personal representative of the estate of the deceased patient; the deceased patient’s surviving spouse, surviving parent, or surviving adult child; the parent or guardian of a surviving minor child of the deceased patient; the attorney for the patient’s surviving spouse, parent, or adult child; or the attorney for the parent or guardian of a surviving minor child.

(3) EMERGENCY RELEASE OF IDENTIFIABLE HEALTH RECORD.—A health care provider may release or access an identifiable health record of a patient without the patient’s consent for use in the treatment of the patient for an emergency medical condition, as defined in s. 395.002(8), when the health care provider is unable to obtain the patient’s consent or the consent of the patient representative due to the patient’s condition or the nature of the situation requiring immediate medical attention. A health care provider who in good faith releases or accesses an identifiable health record of a patient in any form or medium under this subsection is immune from civil liability for accessing or releasing an identifiable health record.

(4) UNIVERSAL PATIENT AUTHORIZATION FORM.—

(a) By July 1, 2010, the agency shall develop forms in both paper and electronic formats which may be used by a health care provider to document patient authorization for the use or release, in any form or medium, of an identifiable health record.

(b) The agency shall adopt by rule the authorization form and accompanying instructions and make the authorization form available on the agency’s website, pursuant to s. 408.05.

(c) A health care provider receiving an authorization form containing a request for the release of an identifiable health record shall accept the form as a valid authorization to release an identifiable health record. A health care provider may elect to accept the authorization form in either electronic or paper format or both. The individual or entity that submits the authorization form containing a request for the release of an identifiable health record shall determine which format is accepted by the health care provider prior to submitting the form.

(d) An individual or entity that submits a request for an identifiable health record is not required under this section to use the authorization form adopted and distributed by the agency.

(e) The exchange by a health care provider of an identifiable health record upon receipt of an authorization form completed and submitted in accordance with agency instructions creates a rebuttable presumption that the release of the identifiable health record was appropriate. A health care provider that releases an identifiable health record in reliance on the information provided to the health care provider on a properly completed authorization form does not violate any right of confidentiality and is immune from civil liability for accessing or releasing an identifiable health record under this subsection.

(f) A health care provider that exchanges an identifiable health record upon receipt of an authorization form shall not be deemed to have violated or waived any privilege protected under the statutory or common law of this state.

(5) PENALTIES.—A person who does any of the following may be liable to the patient or a health care provider that has released an identifiable health record in reliance on an authorization form presented to the health care provider by the person for compensatory damages caused by an unauthorized release, plus reasonable attorney’s fees and costs:

(a) Forges a signature on an authorization form or materially alters the authorization form of another person without the person’s authorization; or

(b) Obtains an authorization form or an identifiable health record of another person under false pretenses.

History.—s. 2, ch. 2009-172.



408.0511 - Exemption from antitrust laws for persons or entities required to submit, receive, or publish data under ch. 2016-234.

408.0511 Exemption from antitrust laws for persons or entities required to submit, receive, or publish data under ch. 2016-234.—This act is intended to promote health care price and quality transparency to enable consumers to make informed choices regarding health care treatment and improve competition in the health care market. Persons or entities required to submit, receive, or publish data under this act are acting pursuant to state requirements contained therein and are exempt from state antitrust laws.

History.—s. 17, ch. 2016-234.



408.0512 - Electronic health records system adoption loan program.

408.0512 Electronic health records system adoption loan program.—

(1) Subject to the availability of eligible donations from public or private entities and funding made available through s. 3014 of the Public Health Service Act, the agency may operate a certified electronic health record technology loan fund subject to a specific appropriation as authorized by the General Appropriations Act or as provided through the provisions of s. 216.181(11)(a) and (b).

(2) The agency shall adopt rules related to standard terms and conditions for use in the loan program.

History.—s. 3, ch. 2009-172.



408.061 - Data collection; uniform systems of financial reporting; information relating to physician charges; confidential information; immunity.

408.061 Data collection; uniform systems of financial reporting; information relating to physician charges; confidential information; immunity.—

(1) The agency shall require the submission by health care facilities, health care providers, and health insurers of data necessary to carry out the agency’s duties and to facilitate transparency in health care pricing data and quality measures. Specifications for data to be collected under this section shall be developed by the agency and applicable contract vendors, with the assistance of technical advisory panels including representatives of affected entities, consumers, purchasers, and such other interested parties as may be determined by the agency.

(a) Data submitted by health care facilities, including the facilities as defined in chapter 395, shall include, but are not limited to: case-mix data, patient admission and discharge data, hospital emergency department data which shall include the number of patients treated in the emergency department of a licensed hospital reported by patient acuity level, data on hospital-acquired infections as specified by rule, data on complications as specified by rule, data on readmissions as specified by rule, with patient and provider-specific identifiers included, actual charge data by diagnostic groups or other bundled groupings as specified by rule, financial data, accounting data, operating expenses, expenses incurred for rendering services to patients who cannot or do not pay, interest charges, depreciation expenses based on the expected useful life of the property and equipment involved, and demographic data. The agency shall adopt nationally recognized risk adjustment methodologies or software consistent with the standards of the Agency for Healthcare Research and Quality and as selected by the agency for all data submitted as required by this section. Data may be obtained from documents such as, but not limited to: leases, contracts, debt instruments, itemized patient statements or bills, medical record abstracts, and related diagnostic information. Reported data elements shall be reported electronically in accordance with rule 59E-7.012, Florida Administrative Code. Data submitted shall be certified by the chief executive officer or an appropriate and duly authorized representative or employee of the licensed facility that the information submitted is true and accurate.

(b) Data to be submitted by health care providers may include, but are not limited to: professional organization and specialty board affiliations, Medicare and Medicaid participation, types of services offered to patients, actual charges to patients as specified by rule, amount of revenue and expenses of the health care provider, and such other data which are reasonably necessary to study utilization patterns. Data submitted shall be certified by the appropriate duly authorized representative or employee of the health care provider that the information submitted is true and accurate.

(c) Data to be submitted by health insurers may include, but are not limited to: claims, payments to health care facilities and health care providers as specified by rule, premium, administration, and financial information. Data submitted shall be certified by the chief financial officer, an appropriate and duly authorized representative, or an employee of the insurer that the information submitted is true and accurate. Information that is considered a trade secret under s. 812.081 shall be clearly designated.

(d) Data required to be submitted by health care facilities, health care providers, or health insurers may not include specific provider contract reimbursement information. However, such specific provider reimbursement data shall be reasonably available for onsite inspection by the agency as is necessary to carry out the agency’s regulatory duties. Any such data obtained by the agency as a result of onsite inspections may not be used by the state for purposes of direct provider contracting and are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(e) A requirement to submit data shall be adopted by rule if the submission of data is being required of all members of any type of health care facility, health care provider, or health insurer. Rules are not required, however, for the submission of data for a special study mandated by the Legislature or when information is being requested for a single health care facility, health care provider, or health insurer.

(2) The agency shall, by rule, after consulting with appropriate professional and governmental advisory bodies and holding public hearings and considering existing and proposed systems of accounting and reporting utilized by health care facilities, specify a uniform system of financial reporting for each type of facility based on a uniform chart of accounts developed after considering any chart of accounts developed by the national association for such facilities and generally accepted accounting principles. Such systems shall, to the extent feasible, use existing accounting systems and shall minimize the paperwork required of facilities. This provision shall not be construed to authorize the agency to require health care facilities to adopt a uniform accounting system. As a part of such uniform system of financial reporting, the agency may require the filing of any information relating to the cost to the provider and the charge to the consumer of any service provided in such facility, except the cost of a physician’s services which is billed independently of the facility.

(3) When more than one licensed facility is operated by the reporting organization, the information required by this section shall be reported for each facility separately.

(4) Within 120 days after the end of its fiscal year, each health care facility, excluding continuing care facilities and nursing homes as defined in s. 408.07(14) and (37), shall file with the agency, on forms adopted by the agency and based on the uniform system of financial reporting, its actual financial experience for that fiscal year, including expenditures, revenues, and statistical measures. Such data may be based on internal financial reports which are certified to be complete and accurate by the provider. However, hospitals’ actual financial experience shall be their audited actual experience. Every nursing home shall submit to the agency, in a format designated by the agency, a statistical profile of the nursing home residents. The agency, in conjunction with the Department of Elderly Affairs and the Department of Health, shall review these statistical profiles and develop recommendations for the types of residents who might more appropriately be placed in their homes or other noninstitutional settings.

(5) In addition to information submitted in accordance with subsection (4), each nursing home shall track and file with the agency, on a form adopted by the agency, data related to each resident’s admission, discharge, or conversion to Medicaid; health and functional status; plan of care; and other information pertinent to the resident’s placement in a nursing home.

(6) The agency may require other reports based on the uniform system of financial reporting necessary to accomplish the purposes of this chapter.

(7) Portions of patient records obtained or generated by the agency containing the name, residence or business address, telephone number, social security or other identifying number, or photograph of any person or the spouse, relative, or guardian of such person, or any other identifying information which is patient-specific or otherwise identifies the patient, either directly or indirectly, are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(8) The identity of any health care provider, health care facility, or health insurer who submits any data which is proprietary business information to the agency pursuant to the provisions of this section shall remain confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. As used in this section, “proprietary business information” shall include, but not be limited to, information relating to specific provider contract reimbursement information; information relating to security measures, systems, or procedures; and information concerning bids or other contractual data, the disclosure of which would impair efforts to contract for goods or services on favorable terms or would injure the affected entity’s ability to compete in the marketplace. Notwithstanding the provisions of this subsection, any information obtained, either by the former Health Care Cost Containment Board or by the Agency for Health Care Administration upon transfer to that agency of the duties and functions of the former Health Care Cost Containment Board, is not confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such proprietary business information may be used in published analyses and reports or otherwise made available for public disclosure in such manner as to preserve the confidentiality of the identity of the provider. This exemption shall not limit the use of any information used in conjunction with investigation or enforcement purposes under the provisions of s. 456.073.

(9) No health care facility, health care provider, health insurer, or other reporting entity or its employees or agents shall be held liable for civil damages or subject to criminal penalties either for the reporting of patient data to the agency or for the release of such data by the agency as authorized by this chapter.

(10) The agency shall be the primary source for collection and dissemination of health care data. No other agency of state government may gather data from a health care provider licensed or regulated under this chapter without first determining if the data is currently being collected by the agency and affirmatively demonstrating that it would be more cost-effective for an agency of state government other than the agency to gather the health care data. The secretary shall ensure that health care data collected by the divisions within the agency is coordinated. It is the express intent of the Legislature that all health care data be collected by a single source within the agency and that other divisions within the agency, and all other agencies of state government, obtain data for analysis, regulation, and public dissemination purposes from that single source. Confidential information may be released to other governmental entities or to parties contracting with the agency to perform agency duties or functions as needed in connection with the performance of the duties of the receiving entity. The receiving entity or party shall retain the confidentiality of such information as provided for herein.

(11) The agency shall cooperate with local health councils and the state health planning agency with regard to health care data collection and dissemination and shall cooperate with state agencies in any efforts to establish an integrated health care database.

(12) It is the policy of this state that philanthropic support for health care should be encouraged and expanded, especially in support of experimental and innovative efforts to improve the health care delivery system.

(13) For purposes of determining reasonable costs of services furnished by health care facilities, unrestricted grants, gifts, and income from endowments shall not be deducted from any operating costs of such health care facilities, and, in addition, the following items shall not be deducted from any operating costs of such health care facilities:

(a) An unrestricted grant or gift, or income from such a grant or gift, which is not available for use as operating funds because of its designation by the health care facility’s governing board.

(b) A grant or similar payment which is made by a governmental entity and which is not available, under the terms of the grant or payment, for use as operating funds.

(c) The sale or mortgage of any real estate or other capital assets of the health care facility which the health care facility acquired through a gift or grant and which is not available for use as operating funds under the terms of the gift or grant or because of its designation by the health care facility’s governing board, except for recovery of the appropriate share of gains and losses realized from the disposal of depreciable assets.

History.—s. 68, ch. 92-33; s. 14, ch. 93-129; ss. 3, 4, ch. 95-201; s. 248, ch. 96-406; s. 40, ch. 97-98; s. 11, ch. 98-89; s. 27, ch. 98-166; s. 177, ch. 99-8; s. 43, ch. 2000-153; s. 19, ch. 2000-160; s. 11, ch. 2000-209; s. 30, ch. 2003-57; s. 9, ch. 2004-297; s. 4, ch. 2005-81; s. 4, ch. 2006-261; s. 46, ch. 2015-2; s. 4, ch. 2016-234.



408.0611 - Electronic prescribing clearinghouse.

408.0611 Electronic prescribing clearinghouse.—

(1) It is the intent of the Legislature to promote the implementation of electronic prescribing by health care practitioners, health care facilities, and pharmacies in order to prevent prescription drug abuse, improve patient safety, and reduce unnecessary prescriptions. To that end, it is the intent of the Legislature to create a clearinghouse of information on electronic prescribing to convey the process and advantages of electronic prescribing; to provide information regarding the availability of electronic prescribing products, including no-cost or low-cost products; and to regularly convene stakeholders to assess and accelerate the implementation of electronic prescribing.

(2) As used in this section, the term:

(a) “Electronic prescribing” means, at a minimum, the electronic review of the patient’s medication history, the electronic generation of the patient’s prescription, and the electronic transmission of the patient’s prescription to a pharmacy.

(b) “Health care practitioner” means an individual authorized by law to prescribe drugs.

(3) The agency shall work in collaboration with private sector electronic prescribing initiatives and relevant stakeholders to create a clearinghouse of information on electronic prescribing for health care practitioners, health care facilities, and pharmacies. These stakeholders shall include organizations that represent health care practitioners, organizations that represent health care facilities, organizations that represent pharmacies, organizations that operate electronic prescribing networks, organizations that create electronic prescribing products, and regional health information organizations. Specifically, the agency shall, by October 1, 2007:

(a) Provide on its website:

1. Information regarding the process of electronic prescribing and the availability of electronic prescribing products, including no-cost or low-cost products;

2. Information regarding the advantages of electronic prescribing, including using medication history data to prevent drug interactions, prevent allergic reactions, and deter doctor and pharmacy shopping for controlled substances;

3. Links to federal and private sector websites that provide guidance on selecting an appropriate electronic prescribing product; and

4. Links to state, federal, and private sector incentive programs for the implementation of electronic prescribing.

(b) Convene quarterly meetings of the stakeholders to assess and accelerate the implementation of electronic prescribing.

(4) Pursuant to s. 408.061, the agency shall monitor the implementation of electronic prescribing by health care practitioners, health care facilities, and pharmacies. By January 31 of each year, the agency shall report on the progress of implementation of electronic prescribing to the Governor and the Legislature. Information reported pursuant to this subsection shall include federal and private sector electronic prescribing initiatives and, to the extent that data is readily available from organizations that operate electronic prescribing networks, the number of health care practitioners using electronic prescribing and the number of prescriptions electronically transmitted.

History.—s. 3, ch. 2007-156.



408.062 - Research, analyses, studies, and reports.

408.062 Research, analyses, studies, and reports.—

(1) The agency shall conduct research, analyses, and studies relating to health care costs and access to and quality of health care services as access and quality are affected by changes in health care costs. Such research, analyses, and studies shall include, but not be limited to:

(a) The financial status of any health care facility or facilities subject to the provisions of this chapter.

(b) The impact of uncompensated charity care on health care facilities and health care providers.

(c) The state’s role in assisting to fund indigent care.

(d) In conjunction with the Office of Insurance Regulation, the availability and affordability of health insurance for small businesses.

(e) Total health care expenditures in the state according to the sources of payment and the type of expenditure.

(f) The quality of health services, using techniques such as small area analysis, severity adjustments, and risk-adjusted mortality rates.

(g) The development of physician information systems which are capable of providing data for health care consumers taking into account the amount of resources consumed, including such information at licensed facilities as defined in chapter 395, and the outcomes produced in the delivery of care.

(h) The collection of a statistically valid sample of data on the retail prices charged by pharmacies for the 100 most frequently prescribed medicines from any pharmacy licensed by this state as a special study authorized by the Legislature to be performed by the agency quarterly. If the drug is available generically, price data shall be reported for the generic drug and price data of a brand-named drug for which the generic drug is the equivalent shall be reported. The agency shall make available on its Internet website for each pharmacy, no later than October 1, 2006, drug prices for a 30-day supply at a standard dose. The data collected shall be reported for each drug by pharmacy and by metropolitan statistical area or region and updated quarterly.

(i) The use of emergency department services by patient acuity level and the implication of increasing hospital cost by providing nonurgent care in emergency departments. The agency shall submit an annual report based on this monitoring and assessment to the Governor, the Speaker of the House of Representatives, the President of the Senate, and the substantive legislative committees with the first report due January 1, 2006.

(j) The making available on its Internet website beginning no later than October 1, 2004, and in a hard-copy format upon request, of patient charge, volumes, length of stay, and performance indicators collected from health care facilities pursuant to s. 408.061(1)(a) for specific medical conditions, surgeries, and procedures provided in inpatient and outpatient facilities as determined by the agency. In making the determination of specific medical conditions, surgeries, and procedures to include, the agency shall consider such factors as volume, severity of the illness, urgency of admission, individual and societal costs, and whether the condition is acute or chronic. Performance outcome indicators shall be risk adjusted or severity adjusted, as applicable, using nationally recognized risk adjustment methodologies or software consistent with the standards of the Agency for Healthcare Research and Quality and as selected by the agency. The website shall also provide an interactive search that allows consumers to view and compare the information for specific facilities, a map that allows consumers to select a county or region, definitions of all of the data, descriptions of each procedure, and an explanation about why the data may differ from facility to facility. Such public data shall be updated quarterly. The agency shall submit an annual status report on the collection of data and publication of health care quality measures to the Governor, the Speaker of the House of Representatives, the President of the Senate, and the substantive legislative committees with the first status report due January 1, 2005.

(2) The agency may assess annually the caesarean section rate in Florida hospitals using the analysis methodology that the agency determines most appropriate. The data from this assessment shall be published periodically on the agency’s Internet website.

(3) The agency may also prepare such summaries and compilations or other supplementary reports based on the information analyzed by the agency under this section, as will advance the purposes of this chapter.

(4)(a) The agency shall conduct data-based studies and evaluations and make recommendations to the Legislature and the Governor concerning exemptions, the effectiveness of limitations of referrals, restrictions on investment interests and compensation arrangements, and the effectiveness of public disclosure. Such analysis shall include, but need not be limited to, utilization of services, cost of care, quality of care, and access to care. The agency may require the submission of data necessary to carry out this duty, which may include, but need not be limited to, data concerning ownership, Medicare and Medicaid, charity care, types of services offered to patients, revenues and expenses, patient-encounter data, and other data reasonably necessary to study utilization patterns and the impact of health care provider ownership interests in health-care-related entities on the cost, quality, and accessibility of health care.

(b) The agency may collect such data from any health facility or licensed health care provider as a special study.

(5) The agency shall develop and implement a strategy for the adoption and use of electronic health records, including the development of an electronic health information network for the sharing of electronic health records among health care facilities, health care providers, and health insurers. The agency may develop rules to facilitate the functionality and protect the confidentiality of electronic health records. The agency shall report to the Governor, the Speaker of the House of Representatives, and the President of the Senate on legislative recommendations to protect the confidentiality of electronic health records.

History.—s. 69, ch. 92-33; s. 12, ch. 93-129; s. 12, ch. 98-89; s. 17, ch. 2000-209; s. 31, ch. 2003-57; s. 10, ch. 2004-297; s. 5, ch. 2006-261.



408.063 - Dissemination of health care information.

408.063 Dissemination of health care information.—

(1) The agency, relying on data collected pursuant to this chapter, shall establish a reliable, timely, and consistent information system that distributes information and serves as the basis for the agency’s public education programs. The agency shall seek advice from consumers, health care purchasers, health care providers, health care facilities, health insurers, and local health councils in the development and implementation of its information system. Whenever appropriate, the agency shall use the local health councils for the dissemination of information and education of the public.

(2) The agency shall publish and disseminate information to the public which will enhance informed decisionmaking in the selection of health care providers, facilities, and services. Such publications may identify average charges for specified services, lengths of stay associated with established diagnostic groups, readmission rates, mortality rates, recommended guidelines for selection and use of health care providers, health care facilities, and health care services, and such other information as the agency deems appropriate.

(3) The agency shall educate consumers and health care purchasers by conducting or sponsoring seminars and other educational programs at locations throughout the state.

(4) The agency shall serve as a clearinghouse for information concerning:

(a) Innovations in the delivery of health care services and the enhancement of competition in the health care market.

(b) Federal and state legislative initiatives affecting the private health care delivery system and governmental health care programs.

(c) Health promotion, illness prevention, and wellness in the work setting.

(5) The agency shall publish annually a comprehensive report of state health expenditures. The report shall identify:

(a) The contribution of health care dollars made by all payors.

(b) The dollars expended by type of health care service in Florida.

(6) The staff of the agency may conduct or sponsor consumer information and education seminars at locations throughout the state and may hold public hearings to solicit consumer concerns or complaints relating to health care costs and make recommendations to the agency for study, action, or investigation.

History.—s. 70, ch. 92-33; s. 13, ch. 98-89.



408.07 - Definitions.

408.07 Definitions.—As used in this chapter, with the exception of ss. 408.031-408.045, the term:

(1) “Accepted” means that the agency has found that a report or data submitted by a health care facility or a health care provider contains all schedules and data required by the agency and has been prepared in the format specified by the agency, and otherwise conforms to applicable rule or Florida Hospital Uniform Reporting System manual requirements regarding reports in effect at the time such report was submitted, and the data are mathematically reasonable and accurate.

(2) “Adjusted admission” means the sum of acute and intensive care admissions divided by the ratio of inpatient revenues generated from acute, intensive, ambulatory, and ancillary patient services to gross revenues. If a hospital reports only subacute admissions, then “adjusted admission” means the sum of subacute admissions divided by the ratio of total inpatient revenues to gross revenues.

(3) “Agency” means the Agency for Health Care Administration.

(4) “Alcohol or chemical dependency treatment center” means an organization licensed under chapter 397.

(5) “Ambulatory care center” means an organization which employs or contracts with licensed health care professionals to provide diagnosis or treatment services predominantly on a walk-in basis and the organization holds itself out as providing care on a walk-in basis. Such an organization is not an ambulatory care center if it is wholly owned and operated by five or fewer health care providers.

(6) “Ambulatory surgical center” means a facility licensed as an ambulatory surgical center under chapter 395.

(7) “Audited actual data” means information contained within financial statements examined by an independent, Florida-licensed, certified public accountant in accordance with generally accepted auditing standards, but does not include data within a financial statement about which the certified public accountant does not express an opinion or issues a disclaimer.

(8) “Birth center” means an organization licensed under s. 383.305.

(9) “Cardiac catheterization laboratory” means a freestanding facility that employs or contracts with licensed health care professionals to provide diagnostic or therapeutic services for cardiac conditions such as cardiac catheterization or balloon angioplasty.

(10) “Case mix” means a calculated index for each health care facility or health care provider, based on patient data, reflecting the relative costliness of the mix of cases to that facility or provider compared to a state or national mix of cases.

(11) “Clinical laboratory” means a facility licensed under s. 483.091, excluding: any hospital laboratory defined under s. 483.041(6); any clinical laboratory operated by the state or a political subdivision of the state; any blood or tissue bank where the majority of revenues are received from the sale of blood or tissue and where blood, plasma, or tissue is procured from volunteer donors and donated, processed, stored, or distributed on a nonprofit basis; and any clinical laboratory which is wholly owned and operated by physicians who are licensed pursuant to chapter 458 or chapter 459 and who practice in the same group practice, and at which no clinical laboratory work is performed for patients referred by any health care provider who is not a member of that same group practice.

(12) “Comprehensive rehabilitative hospital” or “rehabilitative hospital” means a hospital licensed by the agency as a specialty hospital as defined in s. 395.002; provided that the hospital provides a program of comprehensive medical rehabilitative services and is designed, equipped, organized, and operated solely to deliver comprehensive medical rehabilitative services, and further provided that all licensed beds in the hospital are classified as “comprehensive rehabilitative beds” pursuant to s. 395.003(4), and are not classified as “general beds.”

(13) “Consumer” means any person other than a person who administers health activities, is a member of the governing body of a health care facility, provides health services, has a fiduciary interest in a health facility or other health agency or its affiliated entities, or has a material financial interest in the rendering of health services.

(14) “Continuing care facility” means a facility licensed under chapter 651.

(15) “Critical access hospital” means a hospital that meets the definition of “critical access hospital” in s. 1861(mm)(1) of the Social Security Act and that is certified by the Secretary of Health and Human Services as a critical access hospital.

(16) “Cross-subsidization” means that the revenues from one type of hospital service are sufficiently higher than the costs of providing such service as to offset some of the costs of providing another type of service in the hospital. Cross-subsidization results from the lack of a direct relationship between charges and the costs of providing a particular hospital service or type of service.

(17) “Deductions from gross revenue” or “deductions from revenue” means reductions from gross revenue resulting from inability to collect payment of charges. For hospitals, such reductions include contractual adjustments; uncompensated care; administrative, courtesy, and policy discounts and adjustments; and other such revenue deductions, but also includes the offset of restricted donations and grants for indigent care.

(18) “Diagnostic-imaging center” means a freestanding outpatient facility that provides specialized services for the diagnosis of a disease by examination and also provides radiological services. Such a facility is not a diagnostic-imaging center if it is wholly owned and operated by physicians who are licensed pursuant to chapter 458 or chapter 459 and who practice in the same group practice and no diagnostic-imaging work is performed at such facility for patients referred by any health care provider who is not a member of that same group practice.

(19) “FHURS” means the Florida Hospital Uniform Reporting System developed by the agency.

(20) “Freestanding” means that a health facility bills and receives revenue which is not directly subject to the hospital assessment for the Public Medical Assistance Trust Fund as described in s. 395.701.

(21) “Freestanding radiation therapy center” means a facility where treatment is provided through the use of radiation therapy machines that are registered under s. 404.22 and the provisions of the Florida Administrative Code implementing s. 404.22. Such a facility is not a freestanding radiation therapy center if it is wholly owned and operated by physicians licensed pursuant to chapter 458 or chapter 459 who practice within the specialty of diagnostic or therapeutic radiology.

(22) “GRAA” means gross revenue per adjusted admission.

(23) “Gross revenue” means the sum of daily hospital service charges, ambulatory service charges, ancillary service charges, and other operating revenue. Gross revenues do not include contributions, donations, legacies, or bequests made to a hospital without restriction by the donors.

(24) “Health care facility” means an ambulatory surgical center, a hospice, a nursing home, a hospital, a diagnostic-imaging center, a freestanding or hospital-based therapy center, a clinical laboratory, a home health agency, a cardiac catheterization laboratory, a medical equipment supplier, an alcohol or chemical dependency treatment center, a physical rehabilitation center, a lithotripsy center, an ambulatory care center, a birth center, or a nursing home component licensed under chapter 400 within a continuing care facility licensed under chapter 651.

(25) “Health care provider” means a health care professional licensed under chapter 458, chapter 459, chapter 460, chapter 461, chapter 463, chapter 464, chapter 465, chapter 466, part I, part III, part IV, part V, or part X of chapter 468, chapter 483, chapter 484, chapter 486, chapter 490, or chapter 491.

(26) “Health care purchaser” means an employer in the state, other than a health care facility, health insurer, or health care provider, who provides health care coverage for her or his employees.

(27) “Health insurer” means any insurance company authorized to transact health insurance in the state, any insurance company authorized to transact health insurance or casualty insurance in the state that is offering a minimum premium plan or stop-loss coverage for any person or entity providing health care benefits, any self-insurance plan as defined in s. 624.031, any health maintenance organization authorized to transact business in the state pursuant to part I of chapter 641, any prepaid health clinic authorized to transact business in the state pursuant to part II of chapter 641, any multiple-employer welfare arrangement authorized to transact business in the state pursuant to ss. 624.436-624.45, or any fraternal benefit society providing health benefits to its members as authorized pursuant to chapter 632.

(28) “Home health agency” means an organization licensed under part III of chapter 400.

(29) “Hospice” means an organization licensed under part IV of chapter 400.

(30) “Hospital” means a health care institution licensed by the Agency for Health Care Administration as a hospital under chapter 395.

(31) “Lithotripsy center” means a freestanding facility that employs or contracts with licensed health care professionals to provide diagnosis or treatment services using electro-hydraulic shock waves.

(32) “Local health council” means the agency defined in s. 408.033.

(33) “Market basket index” means the Florida hospital input price index (FHIPI), which is a statewide market basket index used to measure inflation in hospital input prices weighted for the Florida-specific experience which uses multistate regional and state-specific price measures, when available. The index shall be constructed in the same manner as the index employed by the Secretary of the United States Department of Health and Human Services for determining the inflation in hospital input prices for purposes of Medicare reimbursement.

(34) “Medical equipment supplier” means an organization that provides medical equipment and supplies used by health care providers and health care facilities in the diagnosis or treatment of disease.

(35) “Net revenue” means gross revenue minus deductions from revenue.

(36) “New hospital” means a hospital in its initial year of operation as a licensed hospital and does not include any facility which has been in existence as a licensed hospital, regardless of changes in ownership, for over 1 calendar year.

(37) “Nursing home” means a facility licensed under s. 400.062 or, for resident level and financial data collection purposes only, any institution licensed under chapter 395 and which has a Medicare or Medicaid certified distinct part used for skilled nursing home care, but does not include a facility licensed under chapter 651.

(38) “Operating expenses” means total expenses excluding income taxes.

(39) “Other operating revenue” means all revenue generated from hospital operations other than revenue directly associated with patient care.

(40) “Physical rehabilitation center” means an organization that employs or contracts with health care professionals licensed under part I or part III of chapter 468 or chapter 486 to provide speech, occupational, or physical therapy services on an outpatient or ambulatory basis.

(41) “Prospective payment arrangement” means a financial agreement negotiated between a hospital and an insurer, health maintenance organization, preferred provider organization, or other third-party payor which contains, at a minimum, the elements provided for in s. 408.50.

(42) “Rate of return” means the financial indicators used to determine or demonstrate reasonableness of the financial requirements of a hospital. Such indicators shall include, but not be limited to: return on assets, return on equity, total margin, and debt service coverage.

(43) “Rural hospital” means an acute care hospital licensed under chapter 395, having 100 or fewer licensed beds and an emergency room, and which is:

(a) The sole provider within a county with a population density of no greater than 100 persons per square mile;

(b) An acute care hospital, in a county with a population density of no greater than 100 persons per square mile, which is at least 30 minutes of travel time, on normally traveled roads under normal traffic conditions, from another acute care hospital within the same county;

(c) A hospital supported by a tax district or subdistrict whose boundaries encompass a population of 100 persons or fewer per square mile;

(d) A hospital with a service area that has a population of 100 persons or fewer per square mile. As used in this paragraph, the term “service area” means the fewest number of zip codes that account for 75 percent of the hospital’s discharges for the most recent 5-year period, based on information available from the hospital inpatient discharge database in the Florida Center for Health Information and Transparency at the Agency for Health Care Administration; or

(e) A critical access hospital.

Population densities used in this subsection must be based upon the most recently completed United States census. A hospital that received funds under s. 409.9116 for a quarter beginning no later than July 1, 2002, is deemed to have been and shall continue to be a rural hospital from that date through June 30, 2015, if the hospital continues to have 100 or fewer licensed beds and an emergency room. An acute care hospital that has not previously been designated as a rural hospital and that meets the criteria of this subsection shall be granted such designation upon application, including supporting documentation, to the Agency for Health Care Administration.

(44) “Special study” means a nonrecurring data-gathering and analysis effort designed to aid the agency in meeting its responsibilities pursuant to this chapter.

(45) “Teaching hospital” means any Florida hospital officially affiliated with an accredited Florida medical school which exhibits activity in the area of graduate medical education as reflected by at least seven different graduate medical education programs accredited by the Accreditation Council for Graduate Medical Education or the Council on Postdoctoral Training of the American Osteopathic Association and the presence of 100 or more full-time equivalent resident physicians. The Director of the Agency for Health Care Administration shall be responsible for determining which hospitals meet this definition.

History.—s. 71, ch. 92-33; s. 75, ch. 92-289; s. 13, ch. 93-129; s. 39, ch. 93-217; s. 17, ch. 95-144; s. 38, ch. 97-103; s. 2, ch. 98-14; s. 2, ch. 98-21; s. 14, ch. 98-89; s. 44, ch. 2000-153; s. 28, ch. 2000-163; s. 2, ch. 2000-227; s. 2, ch. 2003-258; s. 5, ch. 2005-81; s. 77, ch. 2006-197; s. 10, ch. 2006-261; s. 15, ch. 2009-223; s. 15, ch. 2015-225; s. 14, ch. 2016-234.



408.08 - Inspections and audits; violations; penalties; fines; enforcement.

408.08 Inspections and audits; violations; penalties; fines; enforcement.—

(1) The agency may inspect and audit books and records of individual or corporate ownership, including books and records of related organizations with which a health care provider or a health care facility had transactions, for compliance with this chapter. Upon presentation of a written request for inspection to a health care provider or a health care facility by the agency or its staff, the health care provider or the health care facility shall make available to the agency or its staff for inspection, copying, and review all books and records relevant to the determination of whether the health care provider or the health care facility has complied with this chapter.

(2) Any health care facility that refuses to file a report, fails to timely file a report, files a false report, or files an incomplete report and upon notification fails to timely file a complete report required under s. 408.061; that violates this section, s. 408.061, or s. 408.20, or rule adopted thereunder; or that fails to provide documents or records requested by the agency under this chapter shall be punished by a fine not exceeding $1,000 per day for each day in violation, to be imposed and collected by the agency. Pursuant to rules adopted by the agency, the agency may, upon a showing of good cause, grant a one-time extension of any deadline for a health care facility to timely file a report as required by this section, s. 408.061, or s. 408.20.

(3) Any health care provider that refuses to file a report, fails to timely file a report, files a false report, or files an incomplete report and upon notification fails to timely file a complete report required under s. 408.061; that violates this section, s. 408.061, or s. 408.20, or rule adopted thereunder; or that fails to provide documents or records requested by the agency under this chapter shall be referred to the appropriate licensing board which shall take appropriate action against the health care provider.

(4) If a health insurer does not comply with the requirements of s. 408.061, the agency shall report a health insurer’s failure to comply to the Office of Insurance Regulation of the Financial Services Commission, which shall take into account the failure by the health insurer to comply in conjunction with its approval authority under s. 627.410. The agency shall adopt any rules necessary to carry out its responsibilities required by this subsection.

(5) Refusal to file, failure to timely file, or filing false or incomplete reports or other information required to be filed under the provisions of this chapter, failure to pay or failure to timely pay any assessment authorized to be collected by the agency, or violation of any other provision of this chapter or lawfully entered order of the agency or rule adopted under this chapter, shall be punished by a fine not exceeding $1,000 a day for each day in violation, to be fixed, imposed, and collected by the agency. Each day in violation shall be considered a separate offense.

(6) Notwithstanding any other provisions of this chapter, when a hospital alleges that a factual determination made by the agency is incorrect, the burden of proof shall be on the hospital to demonstrate that such determination is, in light of the total record, not supported by a preponderance of the evidence. The burden of proof remains with the hospital in all cases involving administrative agency action.

History.—s. 73, ch. 92-33; s. 77, ch. 92-289; s. 16, ch. 93-129; s. 23, ch. 95-146; s. 15, ch. 98-89; s. 1, ch. 98-120; s. 45, ch. 2000-153; s. 436, ch. 2003-261.



408.09 - Assistance on cost containment strategies.

408.09 Assistance on cost containment strategies.—The agency shall:

(1) Assist purchasers and employers who seek technical assistance from the agency for the purpose of cost-effective purchasing of health care.

(2) Develop cost containment strategies for use by providers, employers, or consumers of health care.

(3) Develop an outreach program to assist small business to include cost containment initiatives for small business health insurance plans.

(4) Assist existing health coalitions and local health councils as needed in carrying out their respective goals in an efficient and effective manner.

History.—s. 75, ch. 92-33.



408.10 - Consumer complaints.

408.10 Consumer complaints.—The agency shall publish and make available to the public a toll-free telephone number for the purpose of handling consumer complaints and shall serve as a liaison between consumer entities and other private entities and governmental entities for the disposition of problems identified by consumers of health care.

History.—s. 76, ch. 92-33; s. 22, ch. 2012-160.



408.15 - Powers of the agency.

408.15 Powers of the agency.—In addition to the powers granted to the agency elsewhere in this chapter, the agency is authorized to:

(1) Enter into contracts and execute all instruments necessary or convenient for carrying out its business.

(2) Acquire, own, hold, dispose of, and encumber personal property and to lease real property in exercising its powers and performing its duties.

(3) Enter into agreements with any federal, state, or municipal agency, or other public institution, or with any private individual, partnership, firm, corporation, association, or other entity.

(4) Establish ad hoc advisory committees to expand public participation in agency decisions and draw on the experience of representatives from all areas of health insurance, financing, cost containment, and operations, including, but not limited to, providers, consumers, third-party payors, businesses, and academicians.

(5) Establish such staff as needed to carry out the purposes of this chapter.

(6) Apply for and receive and accept grants, gifts, and other payments, including property and services, from any governmental or other public and private entity or person and make arrangements as to the use of same. Funds obtained under this subsection may be used as matching funds for public or private grants.

(7) Seek federal statutory changes and any waivers of federal laws or regulations that will aid in implementing health care reforms. This may include seeking amendments to:

(a) The Employee Retirement and Income Security Act of 1974 to permit greater state regulation of employer insurance plans.

(b) The Medicaid program to permit alternative organizational alignments, elimination of all program eligibility requirements except income, and a moratorium on further federal mandates.

(c) The Medicare program to seek state administration of benefits, provider payments, or case management of beneficiaries.

(d) Federal tax laws to permit a 100-percent tax deduction for all private health insurance plans, including those of self-employed persons and unincorporated employers, and reform of the flexible sharing account requirements to maximize pretax health care expenditures.

(e) Other federal programs to permit full implementation of state health care reforms.

(8) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

(9) Hold public hearings, conduct investigations, and subpoena witnesses, papers, records, and documents in connection therewith. The agency may administer oaths or affirmations in any hearing or investigation.

(10) Exercise all other powers which are reasonably necessary or essential to carry out the expressed intent, objects, and purposes of this chapter, unless specifically prohibited in this chapter.

(11) Grant extensions of time for compliance with any filing requirement of this chapter.

(12) Establish, in coordination with the Department of Health, uniform standards of care to be provided in special needs units or shelters during times of emergency or major disaster.

History.—s. 77, ch. 92-33; s. 111, ch. 98-200; s. 19, ch. 2000-140; s. 12, ch. 2000-209.



408.16 - Health Care Trust Fund; moneys to be deposited therein.

408.16 Health Care Trust Fund; moneys to be deposited therein.—

(1) There is created in the State Treasury a special fund to be designated as the Health Care Trust Fund, which shall be used in the operation of the Agency for Health Care Administration in the performance of the various functions and duties required of it by law.

(2) All fees, license fees, and other charges collected by the agency shall be deposited in the State Treasury to the credit of the Health Care Trust Fund, to be used in the operation of the agency as authorized by the Legislature. However, penalties and interest assessed and collected by the agency shall not be deposited in the trust fund but shall be deposited in the General Revenue Fund. The Health Care Trust Fund shall be subject to the service charge imposed pursuant to chapter 215.

(3) The agency shall maintain separate revenue and expenditure accounts in the Health Care Trust Fund for every provider licensed by the agency.

(4) All other moneys in the Health Care Trust Fund shall be for the use of the agency in the performance of its functions and duties as provided by law, subject to the fiscal and budgetary provisions of general law and the General Appropriations Act.

History.—s. 50, ch. 92-33; s. 23, ch. 93-129; s. 36, ch. 96-418; s. 59, ch. 97-261.

Note.—Former s. 455.2205.



408.18 - Health Care Community Antitrust Guidance Act; antitrust no-action letter; market-information collection and education.

408.18 Health Care Community Antitrust Guidance Act; antitrust no-action letter; market-information collection and education.—

(1) This section may be cited as the “Florida Health Care Community Antitrust Guidance Act.”

(2) This section is created to provide instruction to the health care community in a time of tremendous change, and to resolve, as completely as possible, the problem of antitrust uncertainty that may deter mergers, joint ventures, or other business activities that can improve the delivery of health care, without creating costly, time-consuming regulations that can lead to more litigation and delay.

(3) For purposes of this section, the term:

(a) “Health care community” means all licensed health care providers, insurers, networks, purchasers, and other participants in the health care system.

(b) “Antitrust no-action letter” means a letter that states the intention of the Attorney General’s office not to take antitrust enforcement actions with respect to the requesting party, based on the specific facts then presented, as of the date the letter is issued.

(4)(a) Members of the health care community who seek antitrust guidance may request a review of their proposed business activity by the Attorney General’s office. In conducting its review, the Attorney General’s office may seek whatever documentation, data, or other material it deems necessary from the Agency for Health Care Administration, the Florida Center for Health Information and Transparency, and the Office of Insurance Regulation of the Financial Services Commission.

(b) In order to receive an antitrust no-action letter, a member of the health care community must submit in writing to the Attorney General’s office a request for an antitrust no-action letter.

(c) The requesting parties are under an affirmative obligation to make full, true, and accurate disclosure with respect to the activities for which the antitrust no-action letter is requested. Requests relating to unnamed persons or companies may not be answered. Each request must be accompanied by all relevant material information; relevant data, including background information; complete copies of all operative documents; the provisions of law under which the request arises; and detailed statements of all collateral oral understandings, if any.

(d) All parties requesting the antitrust no-action letter must provide the Attorney General’s office with whatever additional information or documents the Attorney General’s office requests for its review of the matter.

(5) The Attorney General’s office shall act on the no-action letter request within 90 days after it receives all information necessary to complete its review.

(6) At the completion of its review of a request for an antitrust no-action letter, the Attorney General’s office shall do one of the following:

(a) Issue the antitrust no-action letter;

(b) Decline to issue any type of letter; or

(c) Take such other position or action as it considers appropriate.

(7) The recipient of a no-action letter must annually file with the Attorney General’s office an affidavit stating that there has been no change in the facts the recipient has presented, at which time the Attorney General may renew the no-action letter. As long as there is no change in any material fact, the Attorney General’s office is estopped from bringing any action pursuant to the antitrust laws concerning any specific conduct that is the subject of the no-action letter. Further, the no-action letter, if it meets the requirements of the Florida Evidence Code, is admissible in any court proceeding in this state. The Attorney General’s office remains free to bring an action or proceeding based on a different set of facts presented.

(8) The Agency for Health Care Administration shall coordinate all existing data received, such as the hospital patient discharge database, ambulatory patient database, ambulatory facilities’ financial data, health facility licensure and certification tracking system, health facility plans and construction data, local health council data, Medicaid data, provider claims data, psychiatric hospital discharge data, pharmaceutical data, licensure data of health maintenance organizations, licensure data of health insurers, health care practitioner licensure data, hospital financial database, health facility utilization and projected need data, nursing home financial database, nursing home patient database, and joint venture database. This information shall be made available to the Attorney General’s office, as needed.

(9) When the member of the health care community seeking the no-action letter is regulated by the Office of Insurance Regulation, the office shall make available to the Attorney General’s office, as needed, any information it maintains in its regulatory capacity.

History.—s. 12, ch. 96-223; s. 98, ch. 97-261; s. 437, ch. 2003-261; s. 11, ch. 2006-261; s. 15, ch. 2016-234.

Note.—Former s. 455.277.



408.185 - Information submitted for review of antitrust issues; confidentiality.

408.185 Information submitted for review of antitrust issues; confidentiality.—The following information held by the Office of the Attorney General, which is submitted by a member of the health care community pursuant to a request for an antitrust no-action letter shall be confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution for 1 year after the date of submission.

(1) Documents that reveal trade secrets as defined in s. 688.002.

(2) Preferred provider organization contracts.

(3) Health maintenance organization contracts.

(4) Documents that reveal a health care provider’s marketing plan.

(5) Proprietary confidential business information as defined in s. 364.183(3).

History.—s. 1, ch. 96-373; s. 99, ch. 97-261; s. 1, ch. 2001-72.

Note.—Former s. 455.2775.



408.20 - Assessments; Health Care Trust Fund.

408.20 Assessments; Health Care Trust Fund.—

(1) The data collection and analysis activities of the agency shall be financed, in part, by an assessment on:

(a) Hospitals in an amount to be determined annually by the agency, but not to exceed 0.04 percent of the gross operating expenses of each hospital for the provision of hospital services for its last fiscal year. Every new hospital shall pay its initial assessment upon being licensed by the state and shall base its assessment payment during the first year of operation upon its projections for gross operating expenses for that year. Each hospital under new ownership shall pay its initial assessment for the first year of operation under new ownership based on its gross operating expenses for the last fiscal year under previous ownership. The assessments shall be levied and collected quarterly.

(b) Nursing homes in an amount set by the agency to cover the agency’s approved budget. The agency shall calculate the amount to be collected per bed, rounded to the nearest whole dollar. All assessments collected under this section which are due after the date of notification by the agency shall be at a rate sufficient to cover the agency’s approved budget. Assessments shall be levied and collected annually by the agency. Each new nursing home shall pay its initial assessment upon being licensed, and each nursing home under new ownership shall pay its initial assessment under the new ownership based on its number of beds.

(2) All moneys collected are to be deposited into the Health Care Trust Fund created pursuant to s. 408.16.

(3) Any amounts raised by the collection of assessments provided for in this section which are not required to meet appropriations in the budget act for the current fiscal year shall be available to the agency in succeeding years.

(4) Hospitals operated by the Department of Children and Families, the Department of Health, or the Department of Corrections are exempt from the assessments required under this section.

History.—s. 78, ch. 92-33; s. 34, ch. 96-418; s. 174, ch. 98-166; s. 178, ch. 99-8; s. 163, ch. 2014-19.



408.301 - Legislative findings.

408.301 Legislative findings.—The Legislature has found that access to quality, affordable, health care for all Floridians is an important goal for the state. The Legislature recognizes that there are Floridians with special health care and social needs which require particular attention. The people served by the Department of Children and Families, the Agency for Persons with Disabilities, the Department of Health, and the Department of Elderly Affairs are examples of citizens with special needs. The Legislature further recognizes that the Medicaid program is an intricate part of the service delivery system for the special needs citizens. However, the Agency for Health Care Administration is not a service provider and does not develop or direct programs for the special needs citizens. Therefore, it is the intent of the Legislature that the Agency for Health Care Administration work closely with the Department of Children and Families, the Agency for Persons with Disabilities, the Department of Health, and the Department of Elderly Affairs in developing plans for assuring access to all Floridians in order to assure that the needs of special needs citizens are met.

History.—s. 18, ch. 93-129; s. 179, ch. 99-8; s. 13, ch. 2000-209; s. 83, ch. 2004-267; s. 164, ch. 2014-19; s. 51, ch. 2016-10.



408.302 - Interagency agreement.

408.302 Interagency agreement.—

(1) The Agency for Health Care Administration shall enter into an interagency agreement with the Department of Children and Families, the Agency for Persons with Disabilities, the Department of Health, and the Department of Elderly Affairs to assure coordination and cooperation in serving special needs citizens. The agreement shall include the requirement that the secretaries or directors of the Department of Children and Families, the Agency for Persons with Disabilities, the Department of Health, and the Department of Elderly Affairs approve, prior to adoption, any rule developed by the Agency for Health Care Administration where such rule has a direct impact on the mission of the respective state agencies, their programs, or their budgets.

(2) For rules which indirectly impact on the mission of the Department of Children and Families, the Agency for Persons with Disabilities, the Department of Health, and the Department of Elderly Affairs, their programs, or their budgets, the concurrence of the respective secretaries or directors on the rule is required.

(3) For all other rules developed by the Agency for Health Care Administration, coordination with the Department of Children and Families, the Agency for Persons with Disabilities, the Department of Health, and the Department of Elderly Affairs is encouraged.

(4) The interagency agreement shall also include any other provisions necessary to ensure a continued cooperative working relationship between the Agency for Health Care Administration and the Department of Children and Families, the Agency for Persons with Disabilities, the Department of Health, and the Department of Elderly Affairs as each strives to meet the needs of the citizens of Florida.

History.—s. 19, ch. 93-129; s. 180, ch. 99-8; s. 84, ch. 2004-267; s. 165, ch. 2014-19.



408.40 - Public Counsel.

408.40 Public Counsel.—

(1) Notwithstanding any other provisions of this chapter, the Public Counsel shall represent the public in any proceeding before the agency or its advisory panels in any administrative hearing conducted pursuant to chapter 120 or before any other state and federal agencies and courts in any issue before the agency, any court, or any agency. With respect to any such proceeding, the Public Counsel is subject to the provisions of and may use the powers granted to him or her by ss. 350.061-350.0614.

(2) The Public Counsel shall:

(a) Recommend to the agency, by petition, the commencement of any proceeding or action or to appear, in the name of the state or its citizens, in any proceeding or action before the agency and urge therein any position that he or she deems to be in the public interest, whether consistent or inconsistent with positions previously adopted by the agency, and use therein all forms of discovery available to attorneys in civil actions generally, subject to protective orders of the agency, which shall be reviewable by summary procedure in the circuit courts of this state.

(b) Have access to and use of all files, records, and data of the agency available to any other attorney representing parties in a proceeding before the agency.

(c) In any proceeding in which he or she has participated as a party, seek review of any determination, finding, or order of the agency, or of any administrative law judge, or any hearing officer or hearing examiner designated by the agency, in the name of the state or its citizens.

(d) Prepare and issue reports, recommendations, and proposed orders to the agency, the Governor, and the Legislature on any matter or subject within the jurisdiction of the agency, and to make such recommendations as he or she deems appropriate for legislation relative to agency procedures, rules, jurisdiction, personnel, and functions.

(e) Appear before other state agencies, federal agencies, and state and federal courts in connection with matters under the jurisdiction of the agency, in the name of the state or its citizens.

History.—s. 80, ch. 92-33; s. 192, ch. 96-410; s. 1017, ch. 97-103; s. 16, ch. 98-89.



408.50 - Prospective payment arrangements.

408.50 Prospective payment arrangements.—

(1) Hospitals as defined in s. 395.002, and health insurers regulated pursuant to parts VI and VII of chapter 627, shall establish prospective payment arrangements that provide hospitals with financial incentives to contain costs. Each hospital shall enter into a rate agreement with each health insurer which represents 10 percent or more of the private-pay patients of the hospital to establish a prospective payment arrangement. Hospitals and health insurers regulated pursuant to this section shall report annually the results of each specific prospective payment arrangement adopted by each hospital and health insurer to the board. The agency shall report a health insurer’s failure to comply to the Office of Insurance Regulation of the Financial Services Commission, which shall take into account the failure by the health insurer to comply in conjunction with its approval authority under s. 627.410. The agency shall adopt any rules necessary to carry out its responsibilities required by this section.

(2) The prospective payment system established pursuant to this section shall include, at a minimum, the following elements:

(a) A maximum allowable payment amount established for individual hospital products, services, patient diagnoses, patient day, patient admission, or per insured, or any combination thereof, which is preset at the beginning of the budget year of the hospital and fixed for the entirety of that budget year, except when extenuating and unusual circumstances acceptable to the department warrant renegotiation.

(b) Timely payment to the hospital by the insurer or the insured, or both, of the maximum allowable payment amount, as so negotiated by the insurer or group of insurers.

(c) Acceptance by the hospital of the maximum payment amount as payment in full, which shall include any deductible or coinsurance provided for in the insurer’s benefit plan.

(d) Utilization reviews for appropriateness of treatment.

(e) Preadmission screening of nonemergency admissions.

(3) Nothing contained in this section prohibits the inclusion of deductibles, coinsurance, or other cost containment provisions in any health insurance policy.

History.—s. 81, ch. 92-33; s. 438, ch. 2003-261.



408.70 - Health care; managed competition; legislative findings and intent.

408.70 Health care; managed competition; legislative findings and intent.—

(1) The Legislature finds that the current health care system in this state does not provide access to affordable health care for all persons in this state. Almost one in five persons is without health insurance. For many, entry into the health care system is through a hospital emergency room rather than a primary care setting. The availability of preventive and primary care and managed, family-based care is limited. Health insurance underwriting practices have led to the avoidance, rather than to the sharing, of insurance risks, limiting access to coverages for small-sized employer groups and high-risk populations. Spiraling premium costs have placed health insurance policies out of the reach of many small-sized and medium-sized businesses and their employees. Lack of outcome and cost information has forced individuals and businesses to make critical health care decisions with little guidance or leverage. Health care resources have not been allocated efficiently, leading to excess and unevenly distributed capacity. These factors have contributed to the high cost of health care. Rural and other medically underserved areas have too few health care resources. Comprehensive, first-dollar coverages have allowed individuals to seek care without regard to cost. Provider competition and liability concerns have led to a medical technology arms race. Rather than competing on the basis of price and patient outcome, health care providers compete for patients on the basis of service, equipping themselves with the latest and best technologies. Managed-care and group-purchasing mechanisms are not widely available to small group purchasers. Health care regulation has placed undue burdens on health care insurers and providers, driving up costs, limiting competition, and preventing market-based solutions to cost and quality problems. Health care costs have been increasing at several times the rate of general inflation, eroding employer profits and investments, increasing government revenue requirements, reducing consumer coverages and purchasing power, and limiting public investments in other vital governmental services.

(2) It is the intent of the Legislature that a structured health care competition model, known as “managed competition,” be implemented throughout the state to improve the efficiency of the health care markets in this state. The managed competition model will promote the pooling of purchaser and consumer buying power; ensure informed cost-conscious consumer choice of managed care plans; reward providers for high-quality, economical care; increase access to care for uninsured persons; and control the rate of inflation in health care costs.

History.—s. 66, ch. 93-129; s. 60, ch. 2000-256; s. 11, ch. 2000-296.



408.7056 - Subscriber Assistance Program.

408.7056 Subscriber Assistance Program.—

(1) As used in this section, the term:

(a) “Agency” means the Agency for Health Care Administration.

(b) “Department” means the Department of Financial Services.

(c) “Grievance procedure” means an established set of rules that specify a process for appeal of an organizational decision.

(d) “Health care provider” or “provider” means a state-licensed or state-authorized facility, a facility principally supported by a local government or by funds from a charitable organization that holds a current exemption from federal income tax under s. 501(c)(3) of the Internal Revenue Code, a licensed practitioner, a county health department established under part I of chapter 154, a prescribed pediatric extended care center defined in s. 400.902, a federally supported primary care program such as a migrant health center or a community health center authorized under s. 329 or s. 330 of the United States Public Health Services Act that delivers health care services to individuals, or a community facility that receives funds from the state under the Community Alcohol, Drug Abuse, and Mental Health Services Act and provides mental health services to individuals.

(e) “Managed care entity” means a health maintenance organization or a prepaid health clinic certified under chapter 641, a prepaid health plan authorized under s. 409.912, or an exclusive provider organization certified under s. 627.6472.

(f) “Office” means the Office of Insurance Regulation of the Financial Services Commission.

(g) “Panel” means a subscriber assistance panel selected as provided in subsection (11).

(2) The agency shall adopt and implement a program to provide assistance to subscribers, including those whose grievances are not resolved by the managed care entity to the satisfaction of the subscriber. The program shall consist of one or more panels that meet as often as necessary to timely review, consider, and hear grievances and recommend to the agency or the office any actions that should be taken concerning individual cases heard by the panel. The panel shall hear every grievance filed by subscribers on behalf of subscribers, unless the grievance:

(a) Relates to a managed care entity’s refusal to accept a provider into its network of providers;

(b) Is part of an internal grievance in a Medicare managed care entity or a reconsideration appeal through the Medicare appeals process which does not involve a quality of care issue;

(c) Is related to a health plan not regulated by the state such as an administrative services organization, third-party administrator, or federal employee health benefit program;

(d) Is related to appeals by in-plan suppliers and providers, unless related to quality of care provided by the plan;

(e) Is part of a Medicaid fair hearing pursued under 42 C.F.R. ss. 431.220 et seq.;

(f) Is the basis for an action pending in state or federal court;

(g) Is related to an appeal by nonparticipating providers, unless related to the quality of care provided to a subscriber by the managed care entity and the provider is involved in the care provided to the subscriber;

(h) Was filed before the subscriber completed the entire internal grievance procedure of the managed care entity, the managed care entity has complied with its timeframes for completing the internal grievance procedure, and the circumstances described in subsection (6) do not apply;

(i) Has been resolved to the satisfaction of the subscriber who filed the grievance, unless the managed care entity’s initial action is egregious or may be indicative of a pattern of inappropriate behavior;

(j) Is limited to seeking damages for pain and suffering, lost wages, or other incidental expenses, including accrued interest on unpaid balances, court costs, and transportation costs associated with a grievance procedure;

(k) Is limited to issues involving conduct of a health care provider or facility, staff member, or employee of a managed care entity which constitute grounds for disciplinary action by the appropriate professional licensing board and is not indicative of a pattern of inappropriate behavior, and the agency, office, or department has reported these grievances to the appropriate professional licensing board or to the health facility regulation section of the agency for possible investigation; or

(l) Is withdrawn by the subscriber. Failure of the subscriber to attend the hearing shall be considered a withdrawal of the grievance.

(3) The agency shall review all grievances within 60 days after receipt and make a determination whether the grievance shall be heard. Once the agency notifies the panel, the subscriber, and the managed care entity that a grievance will be heard by the panel, the panel shall hear the grievance either in the network area or by teleconference no later than 120 days after the date the grievance was filed. The agency shall notify the parties, in writing, by facsimile transmission, or by phone, of the time and place of the hearing. The panel may take testimony under oath, request certified copies of documents, and take similar actions to collect information and documentation that will assist the panel in making findings of fact and a recommendation. The panel shall issue a written recommendation, supported by findings of fact, to the subscriber, to the managed care entity, and to the agency or the office no later than 15 working days after hearing the grievance. If at the hearing the panel requests additional documentation or additional records, the time for issuing a recommendation is tolled until the information or documentation requested has been provided to the panel. The proceedings of the panel are not subject to chapter 120.

(4) If, upon receiving a proper patient authorization along with a properly filed grievance, the agency requests records from a health care provider or managed care entity, the health care provider or managed care entity that has custody of the records has 10 days to provide the records to the agency. Records include medical records, communication logs associated with the grievance both to and from the subscriber, and contracts. Failure to provide requested records may result in the imposition of a fine of up to $500. Each day that records are not produced is considered a separate violation.

(5) Grievances that the agency determines pose an immediate and serious threat to a subscriber’s health must be given priority over other grievances. The panel may meet at the call of the chair to hear the grievances as quickly as possible but no later than 45 days after the date the grievance is filed, unless the panel receives a waiver of the time requirement from the subscriber. The panel shall issue a written recommendation, supported by findings of fact, to the office or the agency within 10 days after hearing the expedited grievance.

(6) When the agency determines that the life of a subscriber is in imminent and emergent jeopardy, the chair of the panel may convene an emergency hearing, within 24 hours after notification to the managed care entity and to the subscriber, to hear the grievance. The grievance must be heard notwithstanding that the subscriber has not completed the internal grievance procedure of the managed care entity. The panel shall, upon hearing the grievance, issue a written emergency recommendation, supported by findings of fact, to the managed care entity, to the subscriber, and to the agency or the office for the purpose of deferring the imminent and emergent jeopardy to the subscriber’s life. Within 24 hours after receipt of the panel’s emergency recommendation, the agency or office may issue an emergency order to the managed care entity. An emergency order remains in force until:

(a) The grievance has been resolved by the managed care entity;

(b) Medical intervention is no longer necessary; or

(c) The panel has conducted a full hearing under subsection (3) and issued a recommendation to the agency or the office, and the agency or office has issued a final order.

(7) After hearing a grievance, the panel shall make a recommendation to the agency or the office which may include specific actions the managed care entity must take to comply with state laws or rules regulating managed care entities.

(8) A managed care entity, subscriber, or provider that is affected by a panel recommendation may within 10 days after receipt of the panel’s recommendation, or 72 hours after receipt of a recommendation in an expedited grievance, furnish to the agency or office written evidence in opposition to the recommendation or findings of fact of the panel.

(9) No later than 30 days after the issuance of the panel’s recommendation and, for an expedited grievance, no later than 10 days after the issuance of the panel’s recommendation, the agency or the office may adopt the panel’s recommendation or findings of fact in a proposed order or an emergency order, as provided in chapter 120, which it shall issue to the managed care entity. The agency or office may issue a proposed order or an emergency order, as provided in chapter 120, imposing fines or sanctions, including those contained in ss. 641.25 and 641.52. The agency or the office may reject all or part of the panel’s recommendation. All fines collected under this subsection must be deposited into the Health Care Trust Fund.

(10) In determining any fine or sanction to be imposed, the agency and the office may consider the following factors:

(a) The severity of the noncompliance, including the probability that death or serious harm to the health or safety of the subscriber will result or has resulted, the severity of the actual or potential harm, and the extent to which provisions of chapter 641 were violated.

(b) Actions taken by the managed care entity to resolve or remedy any quality-of-care grievance.

(c) Any previous incidents of noncompliance by the managed care entity.

(d) Any other relevant factors the agency or office considers appropriate in a particular grievance.

(11)(a) The panel shall consist of the Insurance Consumer Advocate, or designee thereof, established by s. 627.0613; at least two members employed by the agency and at least two members employed by the department, chosen by their respective agencies; a consumer appointed by the Governor; a physician appointed by the Governor, as a standing member; and, if necessary, physicians who have expertise relevant to the case to be heard, on a rotating basis. The agency may contract with a medical director, a primary care physician, or both, who shall provide additional technical expertise to the panel but shall not be voting members of the panel. The medical director shall be selected from a health maintenance organization with a current certificate of authority to operate in Florida.

(b) A majority of those panel members required under paragraph (a) shall constitute a quorum for any meeting or hearing of the panel. A grievance may not be heard or voted upon at any panel meeting or hearing unless a quorum is present, except that a minority of the panel may adjourn a meeting or hearing until a quorum is present. A panel convened for the purpose of hearing a subscriber’s grievance in accordance with subsections (2) and (3) shall not consist of more than 11 members.

(12) Every managed care entity shall submit a quarterly report to the agency, the office, and the department listing the number and the nature of all subscribers’ and providers’ grievances which have not been resolved to the satisfaction of the subscriber or provider after the subscriber or provider follows the entire internal grievance procedure of the managed care entity. The agency shall notify all subscribers and providers included in the quarterly reports of their right to file an unresolved grievance with the panel.

(13) A proposed order issued by the agency or office which only requires the managed care entity to take a specific action under subsection (7) is subject to a summary hearing in accordance with s. 120.574, unless all of the parties agree otherwise. If the managed care entity does not prevail at the hearing, the managed care entity must pay reasonable costs and attorney’s fees of the agency or the office incurred in that proceeding.

(14)(a) Any information that identifies a subscriber which is held by the panel, agency, or department pursuant to this section is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, at the request of a subscriber or managed care entity involved in a grievance procedure, the panel, agency, or department shall release information identifying the subscriber involved in the grievance procedure to the requesting subscriber or managed care entity.

(b) Meetings of the panel shall be open to the public unless the provider or subscriber whose grievance will be heard requests a closed meeting or the agency or the department determines that information which discloses the subscriber’s medical treatment or history or information relating to internal risk management programs as defined in s. 641.55(5)(c), (6), and (8) may be revealed at the panel meeting, in which case that portion of the meeting during which a subscriber’s medical treatment or history or internal risk management program information is discussed shall be exempt from the provisions of s. 286.011 and s. 24(b), Art. I of the State Constitution. All closed meetings shall be recorded by a certified court reporter.

(15) This section applies only to prepaid health clinics certified under chapter 641, Florida Healthy Kids plans, and health plan health insurance policies or health maintenance contracts that meet the requirements of 45 C.F.R. s. 147.140, but only if the health plan does not elect to have all of its health insurance policies or health maintenance contracts subject to applicable internal grievance and external review processes by an independent review organization. A health plan must notify the agency in writing if it elects to have all of its health insurance policies or health maintenance contracts subject to such external review.

History.—ss. 1, 32, 47, ch. 85-177; s. 15, ch. 88-388; ss. 123, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 76, ch. 93-129; s. 23, ch. 95-398; s. 3, ch. 96-199; s. 250, ch. 96-406; s. 24, ch. 96-418; s. 1, ch. 98-10; s. 1, ch. 98-256; s. 2, ch. 99-393; s. 34, ch. 2000-256; s. 1, ch. 2000-296; s. 1, ch. 2003-105; s. 439, ch. 2003-261; s. 13, ch. 2004-297; s. 1, ch. 2012-44.

Note.—Former s. 641.311; (4) former s. 119.07(3)(s).



408.7057 - Statewide provider and health plan claim dispute resolution program.

408.7057 Statewide provider and health plan claim dispute resolution program.—

(1) As used in this section, the term:

(a) “Agency” means the Agency for Health Care Administration.

(b) “Health plan” means a health maintenance organization or a prepaid health clinic certified under chapter 641, a prepaid health plan authorized under s. 409.912, an exclusive provider organization certified under s. 627.6472, or a major medical expense health insurance policy, as defined in s. 627.643(2)(e), offered by a group or an individual health insurer licensed pursuant to chapter 624, including a preferred provider organization under s. 627.6471.

(c) “Resolution organization” means a qualified independent third-party claim-dispute-resolution entity selected by and contracted with the Agency for Health Care Administration.

(2)(a) The agency shall establish a program by January 1, 2001, to provide assistance to contracted and noncontracted providers and health plans for resolution of claim disputes that are not resolved by the provider and the health plan. The agency shall contract with a resolution organization to timely review and consider claim disputes submitted by providers and health plans and recommend to the agency an appropriate resolution of those disputes. The agency shall establish by rule jurisdictional amounts and methods of aggregation for claim disputes that may be considered by the resolution organization.

(b) The resolution organization shall review claim disputes filed by contracted and noncontracted providers and health plans unless the disputed claim:

1. Is related to interest payment;

2. Does not meet the jurisdictional amounts or the methods of aggregation established by agency rule, as provided in paragraph (a);

3. Is part of an internal grievance in a Medicare managed care organization or a reconsideration appeal through the Medicare appeals process;

4. Is related to a health plan that is not regulated by the state;

5. Is part of a Medicaid fair hearing pursued under 42 C.F.R. ss. 431.220 et seq.;

6. Is the basis for an action pending in state or federal court; or

7. Is subject to a binding claim-dispute-resolution process provided by contract entered into prior to October 1, 2000, between the provider and the managed care organization.

(c) Contracts entered into or renewed on or after October 1, 2000, may require exhaustion of an internal dispute-resolution process as a prerequisite to the submission of a claim by a provider or a health plan to the resolution organization.

(d) A contracted or noncontracted provider or health plan may not file a claim dispute with the resolution organization more than 12 months after a final determination has been made on a claim by a health plan or provider.

(e) The resolution organization shall require the health plan or provider submitting the claim dispute to submit any supporting documentation to the resolution organization within 15 days after receipt by the health plan or provider of a request from the resolution organization for documentation in support of the claim dispute. The resolution organization may extend the time if appropriate. Failure to submit the supporting documentation within such time period shall result in the dismissal of the submitted claim dispute.

(f) The resolution organization shall require the respondent in the claim dispute to submit all documentation in support of its position within 15 days after receiving a request from the resolution organization for supporting documentation. The resolution organization may extend the time if appropriate. Failure to submit the supporting documentation within such time period shall result in a default against the health plan or provider. In the event of such a default, the resolution organization shall issue its written recommendation to the agency that a default be entered against the defaulting entity. The written recommendation shall include a recommendation to the agency that the defaulting entity shall pay the entity submitting the claim dispute the full amount of the claim dispute, plus all accrued interest, and shall be considered a nonprevailing party for the purposes of this section.

(g)1. If on an ongoing basis during the preceding 12 months, the agency has reason to believe that a pattern of noncompliance with s. 627.6131 and s. 641.3155 exists on the part of a particular health plan or provider, the agency shall evaluate the information contained in these cases to determine whether the information evidences a pattern and report its findings, together with substantiating evidence, to the appropriate licensure or certification entity for the health plan or provider.

2. In addition, the agency shall prepare a report to the Governor and the Legislature by February 1 of each year, enumerating: claims dismissed; defaults issued; and failures to comply with agency final orders issued under this section.

(h) Either the contracted or noncontracted provider or the health plan may make an offer to settle the claim dispute when it submits a request for a claim dispute and supporting documentation. The offer to settle the claim dispute must state its total amount, and the party to whom it is directed has 15 days to accept the offer once it is received. If the party receiving the offer does not accept the offer and the final order amount is more than 90 percent or less than 110 percent of the offer amount, the party receiving the offer must pay the final order amount to the offering party and is deemed a nonprevailing party for purposes of this section. The amount of an offer made by a contracted or noncontracted provider to settle an alleged underpayment by the health plan must be greater than 110 percent of the reimbursement amount the provider received. The amount of an offer made by a health plan to settle an alleged overpayment to the provider must be less than 90 percent of the alleged overpayment amount by the health plan. Both parties may agree to settle the disputed claim at any time, for any amount, regardless of whether an offer to settle was made or rejected.

(3) The agency shall adopt rules to establish a process to be used by the resolution organization in considering claim disputes submitted by a provider or health plan which must include:

(a) That the resolution organization review and consider all documentation submitted by both the health plan and the provider;

(b) That the resolution organization’s recommendation make findings of fact;

(c) That either party may request that the resolution organization conduct an evidentiary hearing in which both sides can present evidence and examine witnesses, and for which the cost of the hearing is equally shared by the parties;

(d) That the resolution organization may not communicate ex parte with either the health plan or the provider during the dispute resolution;

(e) That the resolution organization’s written recommendation, including findings of fact relating to the calculation under s. 641.513(5) for the recommended amount due for the disputed claim, include any evidence relied upon; and

(f) That the resolution organization issue a written recommendation to the agency within 60 days after the requested information is received by the resolution organization within the timeframes specified by the resolution organization. In no event shall the review time exceed 90 days following receipt of the initial claim dispute submission by the resolution organization.

(4) Within 30 days after receipt of the recommendation of the resolution organization, the agency shall adopt the recommendation as a final order. The final order is subject to judicial review pursuant to s. 120.68.

(5) The agency shall notify within 7 days the appropriate licensure or certification entity whenever there is a violation of a final order issued by the agency pursuant to this section.

(6) The entity that does not prevail in the agency’s order must pay a review cost to the review organization, as determined by agency rule. Such rule must provide for an apportionment of the review fee in any case in which both parties prevail in part. If the nonprevailing party fails to pay the ordered review cost within 35 days after the agency’s order, the nonpaying party is subject to a penalty of not more than $500 per day until the penalty is paid.

(7) The agency may adopt rules to administer this section.

History.—s. 8, ch. 2000-252; s. 3, ch. 2002-389; s. 7, ch. 2016-222.



408.7071 - Standardized claim form.

408.7071 Standardized claim form.—The Agency for Health Care Administration shall develop a standardized claim form to be used by insurers and health care providers licensed in this state.

History.—s. 81, ch. 93-129; s. 41, ch. 97-103; s. 60, ch. 2000-158; s. 18, ch. 2000-209.






Part II - HEALTH CARE LICENSING: GENERAL PROVISIONS (ss. 408.801-408.832)

408.801 - Short title; purpose.

408.801 Short title; purpose.—

(1) This part may be cited as the “Health Care Licensing Procedures Act.”

(2) The Legislature finds that there is unnecessary duplication and variation in the requirements for licensure by the agency. It is the intent of the Legislature to provide a streamlined and consistent set of basic licensing requirements for all such providers in order to minimize confusion, standardize terminology, and include issues that are otherwise not adequately addressed in the Florida Statutes pertaining to specific providers.

History.—s. 5, ch. 2006-192.



408.802 - Applicability.

408.802 Applicability.—The provisions of this part apply to the provision of services that require licensure as defined in this part and to the following entities licensed, registered, or certified by the agency, as described in chapters 112, 383, 390, 394, 395, 400, 429, 440, 483, and 765:

(1) Laboratories authorized to perform testing under the Drug-Free Workplace Act, as provided under ss. 112.0455 and 440.102.

(2) Birth centers, as provided under chapter 383.

(3) Abortion clinics, as provided under chapter 390.

(4) Crisis stabilization units, as provided under parts I and IV of chapter 394.

(5) Short-term residential treatment facilities, as provided under parts I and IV of chapter 394.

(6) Residential treatment facilities, as provided under part IV of chapter 394.

(7) Residential treatment centers for children and adolescents, as provided under part IV of chapter 394.

(8) Hospitals, as provided under part I of chapter 395.

(9) Ambulatory surgical centers, as provided under part I of chapter 395.

(10) Mobile surgical facilities, as provided under part I of chapter 395.

(11) Health care risk managers, as provided under part I of chapter 395.

(12) Nursing homes, as provided under part II of chapter 400.

(13) Assisted living facilities, as provided under part I of chapter 429.

(14) Home health agencies, as provided under part III of chapter 400.

(15) Nurse registries, as provided under part III of chapter 400.

(16) Companion services or homemaker services providers, as provided under part III of chapter 400.

(17) Adult day care centers, as provided under part III of chapter 429.

(18) Hospices, as provided under part IV of chapter 400.

1(19) Adult family-care homes, as provided under part II of chapter 429.

(20) Homes for special services, as provided under part V of chapter 400.

(21) Transitional living facilities, as provided under part XI of chapter 400.

(22) Prescribed pediatric extended care centers, as provided under part VI of chapter 400.

(23) Home medical equipment providers, as provided under part VII of chapter 400.

(24) Intermediate care facilities for persons with developmental disabilities, as provided under part VIII of chapter 400.

(25) Health care services pools, as provided under part IX of chapter 400.

(26) Health care clinics, as provided under part X of chapter 400.

(27) Clinical laboratories, as provided under part I of chapter 483.

(28) Multiphasic health testing centers, as provided under part II of chapter 483.

1(29) Organ, tissue, and eye procurement organizations, as provided under part V of chapter 765.

History.—s. 5, ch. 2006-192; s. 89, ch. 2007-5; s. 132, ch. 2007-230; s. 19, ch. 2009-218; s. 23, ch. 2012-160; s. 9, ch. 2015-25.

1Note.—Section 11, ch. 2006-192, provides that “[a]ll provisions that apply to the entities specified in s. 408.802, Florida Statutes, as created by this act, in effect on October 1, 2006, that provide for annual licensure fees are hereby adjusted to provide for biennial licensure fees with a corresponding doubling of the amount.”



408.803 - Definitions.

408.803 Definitions.—As used in this part, the term:

(1) “Agency” means the Agency for Health Care Administration, which is the licensing agency under this part.

(2) “Applicant” means an individual, corporation, partnership, firm, association, or governmental entity that submits an application for a license to the agency.

(3) “Authorizing statute” means the statute authorizing the licensed operation of a provider listed in s. 408.802 and includes chapters 112, 383, 390, 394, 395, 400, 429, 440, 483, and 765.

(4) “Certification” means certification as a Medicare or Medicaid provider of the services that require licensure, or certification pursuant to the federal Clinical Laboratory Improvement Amendment (CLIA).

(5) “Change of ownership” means:

(a) An event in which the licensee sells or otherwise transfers its ownership to a different individual or entity as evidenced by a change in federal employer identification number or taxpayer identification number; or

(b) An event in which 51 percent or more of the ownership, shares, membership, or controlling interest of a licensee is in any manner transferred or otherwise assigned. This paragraph does not apply to a licensee that is publicly traded on a recognized stock exchange.

A change solely in the management company or board of directors is not a change of ownership.

(6) “Client” means any person receiving services from a provider listed in s. 408.802.

(7) “Controlling interest” means:

(a) The applicant or licensee;

(b) A person or entity that serves as an officer of, is on the board of directors of, or has a 5-percent or greater ownership interest in the applicant or licensee; or

(c) A person or entity that serves as an officer of, is on the board of directors of, or has a 5-percent or greater ownership interest in the management company or other entity, related or unrelated, with which the applicant or licensee contracts to manage the provider.

The term does not include a voluntary board member.

(8) “License” means any permit, registration, certificate, or license issued by the agency.

(9) “Licensee” means an individual, corporation, partnership, firm, association, governmental entity, or other entity that is issued a permit, registration, certificate, or license by the agency. The licensee is legally responsible for all aspects of the provider operation.

(10) “Moratorium” means a prohibition on the acceptance of new clients.

(11) “Provider” means any activity, service, agency, or facility regulated by the agency and listed in s. 408.802.

(12) “Services that require licensure” means those services, including residential services, that require a valid license before those services may be provided in accordance with authorizing statutes and agency rules.

(13) “Voluntary board member” means a board member or officer of a not-for-profit corporation or organization who serves solely in a voluntary capacity, does not receive any remuneration for his or her services on the board of directors, and has no financial interest in the corporation or organization.

History.—s. 5, ch. 2006-192; s. 90, ch. 2007-5; s. 47, ch. 2009-223.



408.804 - License required; display.

408.804 License required; display.—

(1) It is unlawful to provide services that require licensure, or operate or maintain a provider that offers or provides services that require licensure, without first obtaining from the agency a license authorizing the provision of such services or the operation or maintenance of such provider.

(2) A license must be displayed in a conspicuous place readily visible to clients who enter at the address that appears on the license and is valid only in the hands of the licensee to whom it is issued and may not be sold, assigned, or otherwise transferred, voluntarily or involuntarily. The license is valid only for the licensee, provider, and location for which the license is issued.

(3) Any person who knowingly alters, defaces, or falsifies a license certificate issued by the agency, or causes or procures any person to commit such an offense, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Any licensee or provider who displays an altered, defaced, or falsified license certificate is subject to the penalties set forth in s. 408.815 and an administrative fine of $1,000 for each day of illegal display.

History.—s. 5, ch. 2006-192; s. 24, ch. 2012-160.



408.805 - Fees required; adjustments.

408.805 Fees required; adjustments.—Unless otherwise limited by authorizing statutes, license fees must be reasonably calculated by the agency to cover its costs in carrying out its responsibilities under this part, authorizing statutes, and applicable rules, including the cost of licensure, inspection, and regulation of providers.

(1) Licensure fees shall be adjusted to provide for biennial licensure under agency rules.

(2) The agency shall annually adjust licensure fees, including fees paid per bed, by not more than the change in the Consumer Price Index based on the 12 months immediately preceding the increase.

(3) An inspection fee must be paid as required in authorizing statutes.

(4) Fees are nonrefundable.

(5) When a change is reported that requires issuance of a license, a fee may be assessed. The fee must be based on the actual cost of processing and issuing the license.

(6) A fee may be charged to a licensee requesting a duplicate license. The fee may not exceed the actual cost of duplication and postage.

(7) Total fees collected may not exceed the cost of administering this part, authorizing statutes, and applicable rules.

History.—s. 5, ch. 2006-192.



408.806 - License application process.

408.806 License application process.—

(1) An application for licensure must be made to the agency on forms furnished by the agency, submitted under oath or attestation, and accompanied by the appropriate fee in order to be accepted and considered timely. The application must contain information required by authorizing statutes and applicable rules and must include:

(a) The name, address, and social security number, or individual taxpayer identification number if a social security number cannot legally be obtained, of:

1. The applicant;

2. The administrator or a similarly titled person who is responsible for the day-to-day operation of the provider;

3. The financial officer or similarly titled person who is responsible for the financial operation of the licensee or provider; and

4. Each controlling interest if the applicant or controlling interest is an individual.

(b) The name, address, and federal employer identification number or taxpayer identification number of the applicant and each controlling interest if the applicant or controlling interest is not an individual.

(c) The name by which the provider is to be known.

(d) The total number of beds or capacity requested, as applicable.

(e) The name of the person or persons under whose management or supervision the provider will operate and the name of the administrator, if required.

(f) If the applicant offers continuing care agreements as defined in chapter 651, proof shall be furnished that the applicant has obtained a certificate of authority as required for operation under chapter 651.

(g) Other information, including satisfactory inspection results, that the agency finds necessary to determine the ability of the applicant to carry out its responsibilities under this part, authorizing statutes, and applicable rules.

(h) An attestation, under penalty of perjury, as required in s. 435.05(3), stating compliance with the provisions of this section and chapter 435.

(2)(a) The applicant for a renewal license must submit an application that must be received by the agency at least 60 days but no more than 120 days before the expiration of the current license. An application received more than 120 days before the expiration of the current license shall be returned to the applicant. If the renewal application and fee are received prior to the license expiration date, the license shall not be deemed to have expired if the license expiration date occurs during the agency’s review of the renewal application.

(b) The applicant for initial licensure due to a change of ownership must submit an application that must be received by the agency at least 60 days prior to the date of change of ownership.

(c) For any other application or request, the applicant must submit an application or request that must be received by the agency at least 60 days but no more than 120 days before the requested effective date, unless otherwise specified in authorizing statutes or applicable rules. An application received more than 120 days before the requested effective date shall be returned to the applicant.

(d) The licensee’s failure to timely file a renewal application and license application fee with the agency shall result in a $50 per day late fee charged to the licensee by the agency; however, the aggregate amount of the late fee may not exceed 50 percent of the licensure fee or $500, whichever is less. The agency shall provide a courtesy notice to the licensee by United States mail, electronically, or by any other manner at its address of record or mailing address, if provided, at least 90 days before the expiration of a license. This courtesy notice must inform the licensee of the expiration of the license. If the agency does not provide the courtesy notice or the licensee does not receive the courtesy notice, the licensee continues to be legally obligated to timely file the renewal application and license application fee with the agency and is not excused from the payment of a late fee. If an application is received after the required filing date and exhibits a hand-canceled postmark obtained from a United States post office dated on or before the required filing date, no fine will be levied.

(e) The applicant must pay the late fee before a late application is considered complete and failure to pay the late fee is considered an omission from the application for licensure pursuant to paragraph (3)(b).

(3)(a) Upon receipt of an application for a license, the agency shall examine the application and, within 30 days after receipt, notify the applicant in writing of any apparent errors or omissions and request any additional information required.

(b) Requested information omitted from an application for licensure, license renewal, or change of ownership, other than an inspection, must be filed with the agency within 21 days after the agency’s request for omitted information or the application shall be deemed incomplete and shall be withdrawn from further consideration and the fees shall be forfeited.

(c) Within 60 days after the receipt of a complete application, the agency shall approve or deny the application.

(4)(a) Licensees subject to the provisions of this part shall be issued biennial licenses unless conditions of the license category specify a shorter license period.

(b) Each license issued shall indicate the name of the licensee, the type of provider or service that the licensee is required or authorized to operate or offer, the date the license is effective, the expiration date of the license, the maximum capacity of the licensed premises, if applicable, and any other information required or deemed necessary by the agency.

(5) In accordance with authorizing statutes and applicable rules, proof of compliance with s. 408.810 must be submitted with an application for licensure.

(6) The agency may not issue an initial license to a health care provider subject to the certificate-of-need provisions in part I of this chapter if the licensee has not been issued a certificate of need or certificate-of-need exemption, when applicable. Failure to apply for the renewal of a license prior to the expiration date renders the license void.

(7)(a) An applicant must demonstrate compliance with the requirements in this part, authorizing statutes, and applicable rules during an inspection pursuant to s. 408.811, as required by authorizing statutes.

(b) An initial inspection is not required for companion services or homemaker services providers, as provided under part III of chapter 400, or for health care services pools, as provided under part IX of chapter 400.

(c) If an inspection is required by the authorizing statute for a license application other than an initial application, the inspection must be unannounced. This paragraph does not apply to inspections required pursuant to ss. 383.324, 395.0161(4), 429.67(6), and 483.061(2).

(d) If a provider is not available when an inspection is attempted, the application shall be denied.

(8) The agency may establish procedures for the electronic notification and submission of required information, including, but not limited to:

(a) Licensure applications.

(b) Required signatures.

(c) Payment of fees.

(d) Notarization or attestation of applications.

Requirements for electronic submission of any documents required by this part or authorizing statutes may be established by rule. As an alternative to sending documents as required by authorizing statutes, the agency may provide electronic access to information or documents.

History.—s. 5, ch. 2006-192; s. 91, ch. 2007-5; s. 48, ch. 2009-223; s. 19, ch. 2010-114; s. 25, ch. 2012-160; s. 2, ch. 2014-84.



408.8065 - Additional licensure requirements for home health agencies, home medical equipment providers, and health care clinics.

408.8065 Additional licensure requirements for home health agencies, home medical equipment providers, and health care clinics.—

(1) An applicant for initial licensure, or initial licensure due to a change of ownership, as a home health agency, home medical equipment provider, or health care clinic shall:

(a) Demonstrate financial ability to operate, as required under s. 408.810(8) and this section. If the applicant’s assets, credit, and projected revenues meet or exceed projected liabilities and expenses, and the applicant provides independent evidence that the funds necessary for startup costs, working capital, and contingency financing exist and will be available as needed, the applicant has demonstrated the financial ability to operate.

(b) Submit projected financial statements, including a balance sheet, income and expense statement, and a statement of cash flows for the first 2 years of operation which provide evidence that the applicant has sufficient assets, credit, and projected revenues to cover liabilities and expenses.

(c) Submit a statement of the applicant’s estimated startup costs and sources of funds through the break-even point in operations demonstrating that the applicant has the ability to fund all startup costs, working capital costs, and contingency financing requirements. The statement must show that the applicant has at a minimum 3 months of average projected expenses to cover startup costs, working capital costs, and contingency financing requirements. The minimum amount for contingency funding may not be less than 1 month of average projected expenses.

All documents required under this subsection must be prepared in accordance with generally accepted accounting principles and may be in a compilation form. The financial statements must be signed by a certified public accountant.

(2) For initial, renewal, or change of ownership licenses for a home health agency, a home medical equipment provider, or a health care clinic, applicants and controlling interests who are nonimmigrant aliens, as described in 8 U.S.C. s. 1101, must file a surety bond of at least $500,000, payable to the agency, which guarantees that the home health agency, home medical equipment provider, or health care clinic will act in full conformity with all legal requirements for operation.

(3) In addition to the requirements of s. 408.812, any person who offers services that require licensure under part VII or part X of chapter 400, or who offers skilled services that require licensure under part III of chapter 400, without obtaining a valid license; any person who knowingly files a false or misleading license or license renewal application or who submits false or misleading information related to such application, and any person who violates or conspires to violate this section, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 2009-193; s. 8, ch. 2009-223; s. 26, ch. 2012-160.



408.807 - Change of ownership.

408.807 Change of ownership.—Whenever a change of ownership occurs:

(1) The transferor shall notify the agency in writing at least 60 days before the anticipated date of the change of ownership.

(2) The transferee shall make application to the agency for a license within the timeframes required in s. 408.806.

(3) The transferor shall be responsible and liable for:

(a) The lawful operation of the provider and the welfare of the clients served until the date the transferee is licensed by the agency.

(b) Any and all penalties imposed against the transferor for violations occurring before the date of change of ownership.

(4) Any restriction on licensure, including a conditional license existing at the time of a change of ownership, shall remain in effect until the agency determines that the grounds for the restriction are corrected.

(5) The transferee shall maintain records of the transferor as required in this part, authorizing statutes, and applicable rules, including:

(a) All client records.

(b) Inspection reports.

(c) All records required to be maintained pursuant to s. 409.913, if applicable.

History.—s. 5, ch. 2006-192.



408.808 - License categories.

408.808 License categories.—

(1) STANDARD LICENSE.—A standard license may be issued to an applicant at the time of initial licensure, license renewal, or change of ownership. A standard license shall be issued when the applicant is in compliance with all statutory requirements and agency rules. Unless sooner revoked, a standard license expires 2 years after the date of issue.

(2) PROVISIONAL LICENSE.—An applicant against whom a proceeding denying or revoking a license is pending at the time of license renewal may be issued a provisional license effective until final action not subject to further appeal. A provisional license may also be issued to an applicant applying for a change of ownership. A provisional license must be limited in duration to a specific period of time, up to 12 months, as determined by the agency.

(3) INACTIVE LICENSE.—An inactive license may be issued to a health care provider subject to the certificate-of-need provisions in part I of this chapter when the provider is currently licensed, does not have a provisional license, and will be temporarily unable to provide services but is reasonably expected to resume services within 12 months. Such designation may be made for a period not to exceed 12 months but may be renewed by the agency for up to 12 additional months upon demonstration by the licensee of the provider’s progress toward reopening. However, if after 20 months in an inactive license status, a statutory rural hospital, as defined in s. 395.602, has demonstrated progress toward reopening, but may not be able to reopen prior to the inactive license expiration date, the inactive designation may be renewed again by the agency for up to 12 additional months. For purposes of such a second renewal, if construction or renovation is required, the licensee must have had plans approved by the agency and construction must have already commenced pursuant to s. 408.032(4); however, if construction or renovation is not required, the licensee must provide proof of having made an enforceable capital expenditure greater than 25 percent of the total costs associated with the hiring of staff and the purchase of equipment and supplies needed to operate the facility upon opening. A request by a licensee for an inactive license or to extend the previously approved inactive period must be submitted to the agency and must include a written justification for the inactive license with the beginning and ending dates of inactivity specified, a plan for the transfer of any clients to other providers, and the appropriate licensure fees. The agency may not accept a request that is submitted after initiating closure, after any suspension of service, or after notifying clients of closure or suspension of service, unless the action is a result of a disaster at the licensed premises. For the purposes of this section, the term “disaster” means a sudden emergency occurrence beyond the control of the licensee, whether natural, technological, or manmade, which renders the provider inoperable at the premises. Upon agency approval, the provider shall notify clients of any necessary discharge or transfer as required by authorizing statutes or applicable rules. The beginning of the inactive license period is the date the provider ceases operations. The end of the inactive license period shall become the license expiration date. All licensure fees must be current, must be paid in full, and may be prorated. Reactivation of an inactive license requires the approval of a renewal application, including payment of licensure fees and agency inspections indicating compliance with all requirements of this part, authorizing statutes, and applicable rules.

(4) OTHER LICENSES.—Other types of license categories may be issued pursuant to authorizing statutes or applicable rules.

History.—s. 5, ch. 2006-192; s. 2, ch. 2009-45; s. 49, ch. 2009-223; s. 20, ch. 2010-114.



408.809 - Background screening; prohibited offenses.

408.809 Background screening; prohibited offenses.—

(1) Level 2 background screening pursuant to chapter 435 must be conducted through the agency on each of the following persons, who are considered employees for the purposes of conducting screening under chapter 435:

(a) The licensee, if an individual.

(b) The administrator or a similarly titled person who is responsible for the day-to-day operation of the provider.

(c) The financial officer or similarly titled individual who is responsible for the financial operation of the licensee or provider.

(d) Any person who is a controlling interest if the agency has reason to believe that such person has been convicted of any offense prohibited by s. 435.04. For each controlling interest who has been convicted of any such offense, the licensee shall submit to the agency a description and explanation of the conviction at the time of license application.

(e) Any person, as required by authorizing statutes, seeking employment with a licensee or provider who is expected to, or whose responsibilities may require him or her to, provide personal care or services directly to clients or have access to client funds, personal property, or living areas; and any person, as required by authorizing statutes, contracting with a licensee or provider whose responsibilities require him or her to provide personal care or personal services directly to clients. Evidence of contractor screening may be retained by the contractor’s employer or the licensee.

(2) Every 5 years following his or her licensure, employment, or entry into a contract in a capacity that under subsection (1) would require level 2 background screening under chapter 435, each such person must submit to level 2 background rescreening as a condition of retaining such license or continuing in such employment or contractual status. For any such rescreening, the agency shall request the Department of Law Enforcement to forward the person’s fingerprints to the Federal Bureau of Investigation for a national criminal history record check unless the person’s fingerprints are enrolled in the Federal Bureau of Investigation’s national retained print arrest notification program. If the fingerprints of such a person are not retained by the Department of Law Enforcement under s. 943.05(2)(g) and (h), the person must submit fingerprints electronically to the Department of Law Enforcement for state processing, and the Department of Law Enforcement shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The fingerprints shall be retained by the Department of Law Enforcement under s. 943.05(2)(g) and (h) and enrolled in the national retained print arrest notification program when the Department of Law Enforcement begins participation in the program. The cost of the state and national criminal history records checks required by level 2 screening may be borne by the licensee or the person fingerprinted. Until a specified agency is fully implemented in the clearinghouse created under s. 435.12, the agency may accept as satisfying the requirements of this section proof of compliance with level 2 screening standards submitted within the previous 5 years to meet any provider or professional licensure requirements of the agency, the Department of Health, the Department of Elderly Affairs, the Agency for Persons with Disabilities, the Department of Children and Families, or the Department of Financial Services for an applicant for a certificate of authority or provisional certificate of authority to operate a continuing care retirement community under chapter 651, provided that:

(a) The screening standards and disqualifying offenses for the prior screening are equivalent to those specified in s. 435.04 and this section;

(b) The person subject to screening has not had a break in service from a position that requires level 2 screening for more than 90 days; and

(c) Such proof is accompanied, under penalty of perjury, by an attestation of compliance with chapter 435 and this section using forms provided by the agency.

(3) All fingerprints must be provided in electronic format. Screening results shall be reviewed by the agency with respect to the offenses specified in s. 435.04 and this section, and the qualifying or disqualifying status of the person named in the request shall be maintained in a database. The qualifying or disqualifying status of the person named in the request shall be posted on a secure website for retrieval by the licensee or designated agent on the licensee’s behalf.

(4) In addition to the offenses listed in s. 435.04, all persons required to undergo background screening pursuant to this part or authorizing statutes must not have an arrest awaiting final disposition for, must not have been found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, and must not have been adjudicated delinquent and the record not have been sealed or expunged for any of the following offenses or any similar offense of another jurisdiction:

(a) Any authorizing statutes, if the offense was a felony.

(b) This chapter, if the offense was a felony.

(c) Section 409.920, relating to Medicaid provider fraud.

(d) Section 409.9201, relating to Medicaid fraud.

(e) Section 741.28, relating to domestic violence.

(f) Section 777.04, relating to attempts, solicitation, and conspiracy to commit an offense listed in this subsection.

(g) Section 817.034, relating to fraudulent acts through mail, wire, radio, electromagnetic, photoelectronic, or photooptical systems.

(h) Section 817.234, relating to false and fraudulent insurance claims.

(i) Section 817.481, relating to obtaining goods by using a false or expired credit card or other credit device, if the offense was a felony.

(j) Section 817.50, relating to fraudulently obtaining goods or services from a health care provider.

(k) Section 817.505, relating to patient brokering.

(l) Section 817.568, relating to criminal use of personal identification information.

(m) Section 817.60, relating to obtaining a credit card through fraudulent means.

(n) Section 817.61, relating to fraudulent use of credit cards, if the offense was a felony.

(o) Section 831.01, relating to forgery.

(p) Section 831.02, relating to uttering forged instruments.

(q) Section 831.07, relating to forging bank bills, checks, drafts, or promissory notes.

(r) Section 831.09, relating to uttering forged bank bills, checks, drafts, or promissory notes.

(s) Section 831.30, relating to fraud in obtaining medicinal drugs.

(t) Section 831.31, relating to the sale, manufacture, delivery, or possession with the intent to sell, manufacture, or deliver any counterfeit controlled substance, if the offense was a felony.

(u) Section 895.03, relating to racketeering and collection of unlawful debts.

(v) Section 896.101, relating to the Florida Money Laundering Act.

If, upon rescreening, a person who is currently employed or contracted with a licensee as of June 30, 2014, and was screened and qualified under ss. 435.03 and 435.04, has a disqualifying offense that was not a disqualifying offense at the time of the last screening, but is a current disqualifying offense and was committed before the last screening, he or she may apply for an exemption from the appropriate licensing agency and, if agreed to by the employer, may continue to perform his or her duties until the licensing agency renders a decision on the application for exemption if the person is eligible to apply for an exemption and the exemption request is received by the agency no later than 30 days after receipt of the rescreening results by the person.

(5) A person who serves as a controlling interest of, is employed by, or contracts with a licensee on July 31, 2010, who has been screened and qualified according to standards specified in s. 435.03 or s. 435.04 must be rescreened by July 31, 2015, in compliance with the following schedule. If, upon rescreening, such person has a disqualifying offense that was not a disqualifying offense at the time of the last screening, but is a current disqualifying offense and was committed before the last screening, he or she may apply for an exemption from the appropriate licensing agency and, if agreed to by the employer, may continue to perform his or her duties until the licensing agency renders a decision on the application for exemption if the person is eligible to apply for an exemption and the exemption request is received by the agency within 30 days after receipt of the rescreening results by the person. The rescreening schedule shall be:

(a) Individuals for whom the last screening was conducted on or before December 31, 2004, must be rescreened by July 31, 2013.

(b) Individuals for whom the last screening conducted was between January 1, 2005, and December 31, 2008, must be rescreened by July 31, 2014.

(c) Individuals for whom the last screening conducted was between January 1, 2009, through July 31, 2011, must be rescreened by July 31, 2015.

(6) The costs associated with obtaining the required screening must be borne by the licensee or the person subject to screening. Licensees may reimburse persons for these costs. The Department of Law Enforcement shall charge the agency for screening pursuant to s. 943.053(3). The agency shall establish a schedule of fees to cover the costs of screening.

(7)(a) As provided in chapter 435, the agency may grant an exemption from disqualification to a person who is subject to this section and who:

1. Does not have an active professional license or certification from the Department of Health; or

2. Has an active professional license or certification from the Department of Health but is not providing a service within the scope of that license or certification.

(b) As provided in chapter 435, the appropriate regulatory board within the Department of Health, or the department itself if there is no board, may grant an exemption from disqualification to a person who is subject to this section and who has received a professional license or certification from the Department of Health or a regulatory board within that department and that person is providing a service within the scope of his or her licensed or certified practice.

(8) The agency and the Department of Health may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this section, chapter 435, and authorizing statutes requiring background screening and to implement and adopt criteria relating to retaining fingerprints pursuant to s. 943.05(2).

(9) There is no reemployment assistance or other monetary liability on the part of, and no cause of action for damages arising against, an employer that, upon notice of a disqualifying offense listed under chapter 435 or this section, terminates the person against whom the report was issued, whether or not that person has filed for an exemption with the Department of Health or the agency.

History.—s. 5, ch. 2006-192; s. 50, ch. 2009-223; s. 21, ch. 2010-114; s. 61, ch. 2012-30; s. 2, ch. 2012-73; s. 166, ch. 2014-19; s. 3, ch. 2014-84; s. 7, ch. 2016-78.



408.810 - Minimum licensure requirements.

408.810 Minimum licensure requirements.—In addition to the licensure requirements specified in this part, authorizing statutes, and applicable rules, each applicant and licensee must comply with the requirements of this section in order to obtain and maintain a license.

(1) An applicant for licensure must comply with the background screening requirements of s. 408.809.

(2) An applicant for licensure must provide a description and explanation of any exclusions, suspensions, or terminations of the applicant from the Medicare, Medicaid, or federal Clinical Laboratory Improvement Amendment (CLIA) programs.

(3) Unless otherwise specified in this part, authorizing statutes, or applicable rules, any information required to be reported to the agency must be submitted within 21 calendar days after the report period or effective date of the information, whichever is earlier, including, but not limited to, any change of:

(a) Information contained in the most recent application for licensure.

(b) Required insurance or bonds.

(4) Whenever a licensee discontinues operation of a provider:

(a) The licensee must inform the agency not less than 30 days prior to the discontinuance of operation and inform clients of such discontinuance as required by authorizing statutes. Immediately upon discontinuance of operation by a provider, the licensee shall surrender the license to the agency and the license shall be canceled.

(b) The licensee shall remain responsible for retaining and appropriately distributing all records within the timeframes prescribed in authorizing statutes and applicable rules. In addition, the licensee or, in the event of death or dissolution of a licensee, the estate or agent of the licensee shall:

1. Make arrangements to forward records for each client to one of the following, based upon the client’s choice: the client or the client’s legal representative, the client’s attending physician, or the health care provider where the client currently receives services; or

2. Cause a notice to be published in the newspaper of greatest general circulation in the county in which the provider was located that advises clients of the discontinuance of the provider operation. The notice must inform clients that they may obtain copies of their records and specify the name, address, and telephone number of the person from whom the copies of records may be obtained. The notice must appear at least once a week for 4 consecutive weeks.

(5)(a) On or before the first day services are provided to a client, a licensee must inform the client and his or her immediate family or representative, if appropriate, of the right to report:

1. Complaints. The statewide toll-free telephone number for reporting complaints to the agency must be provided to clients in a manner that is clearly legible and must include the words: “To report a complaint regarding the services you receive, please call toll-free (phone number).”

2. Abusive, neglectful, or exploitative practices. The statewide toll-free telephone number for the central abuse hotline must be provided to clients in a manner that is clearly legible and must include the words: “To report abuse, neglect, or exploitation, please call toll-free (phone number).”

3. Medicaid fraud. An agency-written description of Medicaid fraud and the statewide toll-free telephone number for the central Medicaid fraud hotline must be provided to clients in a manner that is clearly legible and must include the words: “To report suspected Medicaid fraud, please call toll-free (phone number).”

The agency shall publish a minimum of a 90-day advance notice of a change in the toll-free telephone numbers.

(b) Each licensee shall establish appropriate policies and procedures for providing such notice to clients.

(6) An applicant must provide the agency with proof of the applicant’s legal right to occupy the property before a license may be issued. Proof may include, but need not be limited to, copies of warranty deeds, lease or rental agreements, contracts for deeds, quitclaim deeds, or other such documentation.

(7) If proof of insurance is required by the authorizing statute, that insurance must be in compliance with chapter 624, chapter 626, chapter 627, or chapter 628 and with agency rules.

(8) Upon application for initial licensure or change of ownership licensure, the applicant shall furnish satisfactory proof of the applicant’s financial ability to operate in accordance with the requirements of this part, authorizing statutes, and applicable rules. The agency shall establish standards for this purpose, including information concerning the applicant’s controlling interests. The agency shall also establish documentation requirements, to be completed by each applicant, that show anticipated provider revenues and expenditures, the basis for financing the anticipated cash-flow requirements of the provider, and an applicant’s access to contingency financing. A current certificate of authority, pursuant to chapter 651, may be provided as proof of financial ability to operate. The agency may require a licensee to provide proof of financial ability to operate at any time if there is evidence of financial instability, including, but not limited to, unpaid expenses necessary for the basic operations of the provider.

(9) A controlling interest may not withhold from the agency any evidence of financial instability, including, but not limited to, checks returned due to insufficient funds, delinquent accounts, nonpayment of withholding taxes, unpaid utility expenses, nonpayment for essential services, or adverse court action concerning the financial viability of the provider or any other provider licensed under this part that is under the control of the controlling interest. A controlling interest shall notify the agency within 10 days after a court action to initiate bankruptcy, foreclosure, or eviction proceedings concerning the provider in which the controlling interest is a petitioner or defendant. Any person who violates this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Each day of continuing violation is a separate offense.

(10) The agency may not issue a license to a health care provider subject to the certificate-of-need provisions in part I of this chapter if the health care provider has not been issued a certificate of need or an exemption. Upon initial licensure of any such provider, the authorization contained in the certificate of need shall be considered fully implemented and merged into the license and shall have no force and effect upon termination of the license for any reason.

History.—s. 5, ch. 2006-192; s. 9, ch. 2009-223; s. 27, ch. 2012-160.



408.811 - Right of inspection; copies; inspection reports; plan for correction of deficiencies.

408.811 Right of inspection; copies; inspection reports; plan for correction of deficiencies.—

(1) An authorized officer or employee of the agency may make or cause to be made any inspection or investigation deemed necessary by the agency to determine the state of compliance with this part, authorizing statutes, and applicable rules. The right of inspection extends to any business that the agency has reason to believe is being operated as a provider without a license, but inspection of any business suspected of being operated without the appropriate license may not be made without the permission of the owner or person in charge unless a warrant is first obtained from a circuit court. Any application for a license issued under this part, authorizing statutes, or applicable rules constitutes permission for an appropriate inspection to verify the information submitted on or in connection with the application.

(a) All inspections shall be unannounced, except as specified in s. 408.806.

(b) Inspections for relicensure shall be conducted biennially unless otherwise specified by authorizing statutes or applicable rules.

(2) Inspections conducted in conjunction with certification, comparable licensure requirements, or a recognized or approved accreditation organization may be accepted in lieu of a complete licensure inspection. However, a licensure inspection may also be conducted to review any licensure requirements that are not also requirements for certification.

(3) The agency shall have access to and the licensee shall provide, or if requested send, copies of all provider records required during an inspection or other review at no cost to the agency, including records requested during an offsite review.

(4) A deficiency must be corrected within 30 calendar days after the provider is notified of inspection results unless an alternative timeframe is required or approved by the agency.

(5) The agency may require an applicant or licensee to submit a plan of correction for deficiencies. If required, the plan of correction must be filed with the agency within 10 calendar days after notification unless an alternative timeframe is required.

(6)(a) Each licensee shall maintain as public information, available upon request, records of all inspection reports pertaining to that provider that have been filed by the agency unless those reports are exempt from or contain information that is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution or is otherwise made confidential by law. Effective October 1, 2006, copies of such reports shall be retained in the records of the provider for at least 3 years following the date the reports are filed and issued, regardless of a change of ownership.

(b) A licensee shall, upon the request of any person who has completed a written application with intent to be admitted by such provider, any person who is a client of such provider, or any relative, spouse, or guardian of any such person, furnish to the requester a copy of the last inspection report pertaining to the licensed provider that was issued by the agency or by an accrediting organization if such report is used in lieu of a licensure inspection.

History.—s. 5, ch. 2006-192; s. 51, ch. 2009-223.



408.812 - Unlicensed activity.

408.812 Unlicensed activity.—

(1) A person or entity may not offer or advertise services that require licensure as defined by this part, authorizing statutes, or applicable rules to the public without obtaining a valid license from the agency. A licenseholder may not advertise or hold out to the public that he or she holds a license for other than that for which he or she actually holds the license.

(2) The operation or maintenance of an unlicensed provider or the performance of any services that require licensure without proper licensure is a violation of this part and authorizing statutes. Unlicensed activity constitutes harm that materially affects the health, safety, and welfare of clients. The agency or any state attorney may, in addition to other remedies provided in this part, bring an action for an injunction to restrain such violation, or to enjoin the future operation or maintenance of the unlicensed provider or the performance of any services in violation of this part and authorizing statutes, until compliance with this part, authorizing statutes, and agency rules has been demonstrated to the satisfaction of the agency.

(3) It is unlawful for any person or entity to own, operate, or maintain an unlicensed provider. If after receiving notification from the agency, such person or entity fails to cease operation and apply for a license under this part and authorizing statutes, the person or entity shall be subject to penalties as prescribed by authorizing statutes and applicable rules. Each day of continued operation is a separate offense.

(4) Any person or entity that fails to cease operation after agency notification may be fined $1,000 for each day of noncompliance.

(5) When a controlling interest or licensee has an interest in more than one provider and fails to license a provider rendering services that require licensure, the agency may revoke all licenses and impose actions under s. 408.814 and a fine of $1,000 per day, unless otherwise specified by authorizing statutes, against each licensee until such time as the appropriate license is obtained for the unlicensed operation.

(6) In addition to granting injunctive relief pursuant to subsection (2), if the agency determines that a person or entity is operating or maintaining a provider without obtaining a license and determines that a condition exists that poses a threat to the health, safety, or welfare of a client of the provider, the person or entity is subject to the same actions and fines imposed against a licensee as specified in this part, authorizing statutes, and agency rules.

(7) Any person aware of the operation of an unlicensed provider must report that provider to the agency.

History.—s. 5, ch. 2006-192.



408.813 - Administrative fines; violations.

408.813 Administrative fines; violations.—As a penalty for any violation of this part, authorizing statutes, or applicable rules, the agency may impose an administrative fine.

(1) Unless the amount or aggregate limitation of the fine is prescribed by authorizing statutes or applicable rules, the agency may establish criteria by rule for the amount or aggregate limitation of administrative fines applicable to this part, authorizing statutes, and applicable rules. Each day of violation constitutes a separate violation and is subject to a separate fine. For fines imposed by final order of the agency and not subject to further appeal, the violator shall pay the fine plus interest at the rate specified in s. 55.03 for each day beyond the date set by the agency for payment of the fine.

(2) Violations of this part, authorizing statutes, or applicable rules shall be classified according to the nature of the violation and the gravity of its probable effect on clients. The scope of a violation may be cited as an isolated, patterned, or widespread deficiency. An isolated deficiency is a deficiency affecting one or a very limited number of clients, or involving one or a very limited number of staff, or a situation that occurred only occasionally or in a very limited number of locations. A patterned deficiency is a deficiency in which more than a very limited number of clients are affected, or more than a very limited number of staff are involved, or the situation has occurred in several locations, or the same client or clients have been affected by repeated occurrences of the same deficient practice but the effect of the deficient practice is not found to be pervasive throughout the provider. A widespread deficiency is a deficiency in which the problems causing the deficiency are pervasive in the provider or represent systemic failure that has affected or has the potential to affect a large portion of the provider’s clients. This subsection does not affect the legislative determination of the amount of a fine imposed under authorizing statutes. Violations shall be classified on the written notice as follows:

(a) Class “I” violations are those conditions or occurrences related to the operation and maintenance of a provider or to the care of clients which the agency determines present an imminent danger to the clients of the provider or a substantial probability that death or serious physical or emotional harm would result therefrom. The condition or practice constituting a class I violation shall be abated or eliminated within 24 hours, unless a fixed period, as determined by the agency, is required for correction. The agency shall impose an administrative fine as provided by law for a cited class I violation. A fine shall be levied notwithstanding the correction of the violation.

(b) Class “II” violations are those conditions or occurrences related to the operation and maintenance of a provider or to the care of clients which the agency determines directly threaten the physical or emotional health, safety, or security of the clients, other than class I violations. The agency shall impose an administrative fine as provided by law for a cited class II violation. A fine shall be levied notwithstanding the correction of the violation.

(c) Class “III” violations are those conditions or occurrences related to the operation and maintenance of a provider or to the care of clients which the agency determines indirectly or potentially threaten the physical or emotional health, safety, or security of clients, other than class I or class II violations. The agency shall impose an administrative fine as provided in this section for a cited class III violation. A citation for a class III violation must specify the time within which the violation is required to be corrected. If a class III violation is corrected within the time specified, a fine may not be imposed.

(d) Class “IV” violations are those conditions or occurrences related to the operation and maintenance of a provider or to required reports, forms, or documents that do not have the potential of negatively affecting clients. These violations are of a type that the agency determines do not threaten the health, safety, or security of clients. The agency shall impose an administrative fine as provided in this section for a cited class IV violation. A citation for a class IV violation must specify the time within which the violation is required to be corrected. If a class IV violation is corrected within the time specified, a fine may not be imposed.

(3) The agency may impose an administrative fine for a violation that is not designated as a class I, class II, class III, or class IV violation. Unless otherwise specified by law, the amount of the fine may not exceed $500 for each violation. Unclassified violations include:

(a) Violating any term or condition of a license.

(b) Violating any provision of this part, authorizing statutes, or applicable rules.

(c) Exceeding licensed capacity.

(d) Providing services beyond the scope of the license.

(e) Violating a moratorium imposed pursuant to s. 408.814.

History.—s. 5, ch. 2006-192; s. 52, ch. 2009-223; s. 28, ch. 2012-160.



408.814 - Moratorium; emergency suspension.

408.814 Moratorium; emergency suspension.—

(1) The agency may impose an immediate moratorium or emergency suspension as defined in s. 120.60 on any provider if the agency determines that any condition related to the provider or licensee presents a threat to the health, safety, or welfare of a client.

(2) A provider or licensee, the license of which is denied or revoked, may be subject to immediate imposition of a moratorium or emergency suspension to run concurrently with licensure denial, revocation, or injunction.

(3) A moratorium or emergency suspension remains in effect after a change of ownership, unless the agency has determined that the conditions that created the moratorium, emergency suspension, or denial of licensure have been corrected.

(4) When a moratorium or emergency suspension is placed on a provider or licensee, notice of the action shall be posted and visible to the public at the location of the provider until the action is lifted.

History.—s. 5, ch. 2006-192.



408.815 - License or application denial; revocation.

408.815 License or application denial; revocation.—

(1) In addition to the grounds provided in authorizing statutes, grounds that may be used by the agency for denying and revoking a license or change of ownership application include any of the following actions by a controlling interest:

(a) False representation of a material fact in the license application or omission of any material fact from the application.

(b) An intentional or negligent act materially affecting the health or safety of a client of the provider.

(c) A violation of this part, authorizing statutes, or applicable rules.

(d) A demonstrated pattern of deficient performance.

(e) The applicant, licensee, or controlling interest has been or is currently excluded, suspended, or terminated from participation in the state Medicaid program, the Medicaid program of any other state, or the Medicare program.

(2) If a licensee lawfully continues to operate while a denial or revocation is pending in litigation, the licensee must continue to meet all other requirements of this part, authorizing statutes, and applicable rules and file subsequent renewal applications for licensure and pay all licensure fees. The provisions of ss. 120.60(1) and 408.806(3)(c) do not apply to renewal applications filed during the time period in which the litigation of the denial or revocation is pending until that litigation is final.

(3) An action under s. 408.814 or denial of the license of the transferor may be grounds for denial of a change of ownership application of the transferee.

(4) Unless an applicant is determined by the agency to satisfy the provisions of subsection (5) for the action in question, the agency shall deny an application for a license or license renewal based upon any of the following actions of an applicant, a controlling interest of the applicant, or any entity in which a controlling interest of the applicant was an owner or officer when the following actions occurred:

(a) A conviction or a plea of guilty or nolo contendere to, regardless of adjudication, a felony under chapter 409, chapter 817, chapter 893, 21 U.S.C. ss. 801-970, or 42 U.S.C. ss. 1395-1396, Medicaid fraud, Medicare fraud, or insurance fraud, unless the sentence and any subsequent period of probation for such convictions or plea ended more than 15 years before the date of the application; or

(b) Termination for cause from the Medicare program or a state Medicaid program, unless the applicant has been in good standing with the Medicare program or a state Medicaid program for the most recent 5 years and the termination occurred at least 20 years before the date of the application.

(5) For any application subject to denial under subsection (4), the agency may consider mitigating circumstances as applicable, including, but not limited to:

(a) Completion or lawful release from confinement, supervision, or sanction, including the terms of probation, and full restitution;

(b) Execution of a compliance plan with the agency;

(c) Compliance with an integrity agreement or compliance plan with another government agency;

(d) Determination by any state Medicaid program or the Medicare program that the controlling interest or entity in which the controlling interest was an owner or officer is currently allowed to participate in the state Medicaid program or the Medicare program, directly as a provider or indirectly as an owner or officer of a provider entity;

(e) Continuation of licensure by the controlling interest or entity in which the controlling interest was an owner or officer, directly as a licensee or indirectly as an owner or officer of a licensed entity in the state where the action occurred;

(f) Overall impact upon the public health, safety, or welfare; or

(g) Determination that a license denial is not commensurate with the prior action taken by the Medicare or state Medicaid program.

After considering the circumstances set forth in this subsection, the agency shall grant the license, with or without conditions, grant a provisional license for a period of no more than the licensure cycle, with or without conditions, or deny the license.

(6) In order to ensure the health, safety, and welfare of clients when a license has been denied, revoked, or is set to terminate, the agency may extend the license expiration date for up to 30 days for the sole purpose of allowing the safe and orderly discharge of clients. The agency may impose conditions on the extension, including, but not limited to, prohibiting or limiting admissions, expedited discharge planning, required status reports, and mandatory monitoring by the agency or third parties. When imposing these conditions, the agency shall consider the nature and number of clients, the availability and location of acceptable alternative placements, and the ability of the licensee to continue providing care to the clients. The agency may terminate the extension or modify the conditions at any time. This authority is in addition to any other authority granted to the agency under chapter 120, this part, and authorizing statutes but creates no right or entitlement to an extension of a license expiration date.

History.—s. 5, ch. 2006-192; s. 10, ch. 2009-223; s. 2, ch. 2011-61.



408.816 - Injunctions.

408.816 Injunctions.—

(1) In addition to the other powers provided by this part, authorizing statutes, and applicable rules, the agency may institute injunction proceedings in a court of competent jurisdiction to:

(a) Restrain or prevent the establishment or operation of a provider that does not have a license or is in violation of any provision of this part, authorizing statutes, or applicable rules. The agency may also institute injunction proceedings in a court of competent jurisdiction when a violation of this part, authorizing statutes, or applicable rules constitutes an emergency affecting the immediate health and safety of a client.

(b) Enforce the provisions of this part, authorizing statutes, or any minimum standard, rule, or order issued or entered into pursuant thereto when the attempt by the agency to correct a violation through administrative sanctions has failed or when the violation materially affects the health, safety, or welfare of clients or involves any operation of an unlicensed provider.

(c) Terminate the operation of a provider when a violation of any provision of this part, authorizing statutes, or any standard or rule adopted pursuant thereto exists that materially affects the health, safety, or welfare of a client.

Such injunctive relief may be temporary or permanent.

(2) If action is necessary to protect clients of providers from immediate, life-threatening situations, the court may allow a temporary injunction without bond upon proper proofs being made. If it appears by competent evidence or a sworn, substantiated affidavit that a temporary injunction should be issued, the court, pending the determination on final hearing, shall enjoin the operation of the provider.

History.—s. 5, ch. 2006-192.



408.817 - Administrative proceedings.

408.817 Administrative proceedings.—Administrative proceedings challenging agency licensure enforcement action shall be reviewed on the basis of the facts and conditions that resulted in the agency action.

History.—s. 5, ch. 2006-192.



408.818 - Health Care Trust Fund.

408.818 Health Care Trust Fund.—Unless otherwise prescribed by authorizing statutes, all fees and fines collected under this part, authorizing statutes, and applicable rules shall be deposited into the Health Care Trust Fund, created in s. 408.16, and used to pay the costs of the agency in administering the provider program paying the fees or fines.

History.—s. 5, ch. 2006-192.



408.819 - Rules.

408.819 Rules.—The agency is authorized to adopt rules as necessary to administer this part. Any licensed provider that is in operation at the time of adoption of any applicable rule under this part or authorizing statutes shall be given a reasonable time under the particular circumstances, not to exceed 6 months after the date of such adoption, within which to comply with such rule, unless otherwise specified by rule.

History.—s. 5, ch. 2006-192.



408.820 - Exemptions.

408.820 Exemptions.—Except as prescribed in authorizing statutes, the following exemptions shall apply to specified requirements of this part:

(1) Laboratories authorized to perform testing under the Drug-Free Workplace Act, as provided under ss. 112.0455 and 440.102, are exempt from s. 408.810(5)-(10).

(2) Birth centers, as provided under chapter 383, are exempt from s. 408.810(7)-(10).

(3) Abortion clinics, as provided under chapter 390, are exempt from s. 408.810(7)-(10).

(4) Crisis stabilization units, as provided under parts I and IV of chapter 394, are exempt from s. 408.810(8)-(10).

(5) Short-term residential treatment facilities, as provided under parts I and IV of chapter 394, are exempt from s. 408.810(8)-(10).

(6) Residential treatment facilities, as provided under part IV of chapter 394, are exempt from s. 408.810(8)-(10).

(7) Residential treatment centers for children and adolescents, as provided under part IV of chapter 394, are exempt from s. 408.810(8)-(10).

(8) Hospitals, as provided under part I of chapter 395, are exempt from s. 408.810(7)-(9).

(9) Ambulatory surgical centers, as provided under part I of chapter 395, are exempt from s. 408.810(7)-(10).

(10) Mobile surgical facilities, as provided under part I of chapter 395, are exempt from s. 408.810(7)-(10).

(11) Health care risk managers, as provided under part I of chapter 395, are exempt from ss. 408.806(7), 408.810(4)-(10), and 408.811.

(12) Nursing homes, as provided under part II of chapter 400, are exempt from ss. 408.810(7) and 408.813(2).

(13) Assisted living facilities, as provided under part I of chapter 429, are exempt from s. 408.810(10).

(14) Home health agencies, as provided under part III of chapter 400, are exempt from s. 408.810(10).

(15) Nurse registries, as provided under part III of chapter 400, are exempt from s. 408.810(6) and (10).

(16) Companion services or homemaker services providers, as provided under part III of chapter 400, are exempt from s. 408.810(6)-(10).

(17) Adult day care centers, as provided under part III of chapter 429, are exempt from s. 408.810(10).

(18) Adult family-care homes, as provided under part II of chapter 429, are exempt from s. 408.810(7)-(10).

(19) Homes for special services, as provided under part V of chapter 400, are exempt from s. 408.810(7)-(10).

(20) Transitional living facilities, as provided under part XI of chapter 400, are exempt from s. 408.810(10).

(21) Prescribed pediatric extended care centers, as provided under part VI of chapter 400, are exempt from s. 408.810(10).

(22) Home medical equipment providers, as provided under part VII of chapter 400, are exempt from s. 408.810(10).

(23) Intermediate care facilities for persons with developmental disabilities, as provided under part VIII of chapter 400, are exempt from s. 408.810(7).

(24) Health care services pools, as provided under part IX of chapter 400, are exempt from s. 408.810(6)-(10).

(25) Health care clinics, as provided under part X of chapter 400, are exempt from s. 408.810(6), (7), and (10).

(26) Clinical laboratories, as provided under part I of chapter 483, are exempt from s. 408.810(5)-(10).

(27) Multiphasic health testing centers, as provided under part II of chapter 483, are exempt from s. 408.810(5)-(10).

(28) Organ, tissue, and eye procurement organizations, as provided under part V of chapter 765, are exempt from s. 408.810(5)-(10).

History.—s. 5, ch. 2006-192; s. 92, ch. 2007-5; s. 20, ch. 2009-218; s. 53, ch. 2009-223; s. 90, ch. 2010-5; s. 10, ch. 2015-25.



408.821 - Emergency management planning; emergency operations; inactive license.

408.821 Emergency management planning; emergency operations; inactive license.—

(1) A licensee required by authorizing statutes to have an emergency operations plan must designate a safety liaison to serve as the primary contact for emergency operations.

(2) An entity subject to this part may temporarily exceed its licensed capacity to act as a receiving provider in accordance with an approved emergency operations plan for up to 15 days. While in an overcapacity status, each provider must furnish or arrange for appropriate care and services to all clients. In addition, the agency may approve requests for overcapacity in excess of 15 days, which approvals may be based upon satisfactory justification and need as provided by the receiving and sending providers.

(3)(a) An inactive license may be issued to a licensee subject to this section when the provider is located in a geographic area in which a state of emergency was declared by the Governor if the provider:

1. Suffered damage to its operation during the state of emergency.

2. Is currently licensed.

3. Does not have a provisional license.

4. Will be temporarily unable to provide services but is reasonably expected to resume services within 12 months.

(b) An inactive license may be issued for a period not to exceed 12 months but may be renewed by the agency for up to 12 additional months upon demonstration to the agency of progress toward reopening. A request by a licensee for an inactive license or to extend the previously approved inactive period must be submitted in writing to the agency, accompanied by written justification for the inactive license, which states the beginning and ending dates of inactivity and includes a plan for the transfer of any clients to other providers and appropriate licensure fees. Upon agency approval, the licensee shall notify clients of any necessary discharge or transfer as required by authorizing statutes or applicable rules. The beginning of the inactive licensure period shall be the date the provider ceases operations. The end of the inactive period shall become the license expiration date, and all licensure fees must be current, must be paid in full, and may be prorated. Reactivation of an inactive license requires the prior approval by the agency of a renewal application, including payment of licensure fees and agency inspections indicating compliance with all requirements of this part and applicable rules and statutes.

(4) The agency may adopt rules relating to emergency management planning, communications, and operations. Licensees providing residential or inpatient services must utilize an online database approved by the agency to report information to the agency regarding the provider’s emergency status, planning, or operations.

History.—s. 54, ch. 2009-223.



408.831 - Denial, suspension, or revocation of a license, registration, certificate, or application.

408.831 Denial, suspension, or revocation of a license, registration, certificate, or application.—

(1) In addition to any other remedies provided by law, the agency may deny each application or suspend or revoke each license, registration, or certificate of entities regulated or licensed by it:

(a) If the applicant, licensee, or a licensee subject to this part which shares a common controlling interest with the applicant has failed to pay all outstanding fines, liens, or overpayments assessed by final order of the agency or final order of the Centers for Medicare and Medicaid Services, not subject to further appeal, unless a repayment plan is approved by the agency; or

(b) For failure to comply with any repayment plan.

(2) In reviewing any application requesting a change of ownership or change of the licensee, registrant, or certificateholder, the transferor shall, prior to agency approval of the change, repay or make arrangements to repay any amounts owed to the agency. Should the transferor fail to repay or make arrangements to repay the amounts owed to the agency, the issuance of a license, registration, or certificate to the transferee shall be delayed until repayment or until arrangements for repayment are made.

(3) This section provides standards of enforcement applicable to all entities licensed or regulated by the Agency for Health Care Administration. This section controls over any conflicting provisions of chapters 39, 383, 390, 391, 394, 395, 400, 408, 429, 468, 483, and 765 or rules adopted pursuant to those chapters.

History.—s. 12, ch. 2002-400; s. 32, ch. 2003-57; s. 28, ch. 2006-71; s. 9, ch. 2006-192; s. 78, ch. 2006-197; s. 55, ch. 2009-223.



408.832 - Conflicts.

408.832 Conflicts.—In case of conflict between the provisions of this part and the authorizing statutes governing the licensure of health care providers by the Agency for Health Care Administration found in s. 112.0455 and chapters 383, 390, 394, 395, 400, 429, 440, 483, and 765, the provisions of this part shall prevail.

History.—s. 10, ch. 2006-192; s. 93, ch. 2007-5; s. 133, ch. 2007-230.






Part III - HEALTH INSURANCE ACCESS (ss. 408.909-408.910)

408.909 - Health flex plans.

408.909 Health flex plans.—

(1) INTENT.—The Legislature finds that a significant proportion of the residents of this state are unable to obtain affordable health insurance coverage. Therefore, it is the intent of the Legislature to expand the availability of health care options for low-income uninsured state residents by encouraging health insurers, health maintenance organizations, health-care-provider-sponsored organizations, local governments, health care districts, or other public or private community-based organizations to develop alternative approaches to traditional health insurance which emphasize coverage for basic and preventive health care services. To the maximum extent possible, these options should be coordinated with existing governmental or community-based health services programs in a manner that is consistent with the objectives and requirements of such programs.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Agency” means the Agency for Health Care Administration.

(b) “Office” means the Office of Insurance Regulation of the Financial Services Commission.

(c) “Enrollee” means an individual who has been determined to be eligible for and is receiving health care coverage under a health flex plan approved under this section.

(d) “Health care coverage” or “health flex plan coverage” means health care services that are covered as benefits under an approved health flex plan or that are otherwise provided, either directly or through arrangements with other persons, via a health flex plan on a prepaid per capita basis or on a prepaid aggregate fixed-sum basis. The terms may also include one or more of the excepted benefits under s. 627.6513(1)-(13).

(e) “Health flex plan” means a health plan approved under subsection (3) which guarantees payment for specified health care coverage provided to the enrollee who purchases coverage directly from the plan or through a small business purchasing arrangement sponsored by a local government.

(f) “Health flex plan entity” means a health insurer, health maintenance organization, health-care-provider-sponsored organization, local government, health care district, other public or private community-based organization, or public-private partnership that develops and implements an approved health flex plan and is responsible for administering the health flex plan and paying all claims for health flex plan coverage by enrollees of the health flex plan.

(3) PROGRAM.—The agency and the office shall each approve or disapprove health flex plans that provide health care coverage for eligible participants. A health flex plan may limit or exclude benefits otherwise required by law for insurers offering coverage in this state, may cap the total amount of claims paid per year per enrollee, may limit the number of enrollees, or may take any combination of those actions. A health flex plan offering may include the option of a catastrophic plan supplementing the health flex plan.

(a) The agency shall develop guidelines for the review of applications for health flex plans and shall disapprove or withdraw approval of plans that do not meet or no longer meet minimum standards for quality of care and access to care. The agency shall ensure that the health flex plans follow standardized grievance procedures similar to those required of health maintenance organizations.

(b) The office shall develop guidelines for the review of health flex plan applications and provide regulatory oversight of health flex plan advertisement and marketing procedures. The office shall disapprove or shall withdraw approval of plans that:

1. Contain any ambiguous, inconsistent, or misleading provisions or any exceptions or conditions that deceptively affect or limit the benefits purported to be assumed in the general coverage provided by the health flex plan;

2. Provide benefits that are unreasonable in relation to the premium charged or contain provisions that are unfair or inequitable or contrary to the public policy of this state, that encourage misrepresentation, or that result in unfair discrimination in sales practices;

3. Cannot demonstrate that the health flex plan is financially sound and that the applicant is able to underwrite or finance the health care coverage provided; or

4. Cannot demonstrate that the applicant and its management are in compliance with the standards required under s. 624.404(3).

(c) The agency and the Financial Services Commission may adopt rules as needed to administer this section.

(4) LICENSE NOT REQUIRED.—Neither the licensing requirements of the Florida Insurance Code nor chapter 641, relating to health maintenance organizations, is applicable to a health flex plan approved under this section, unless expressly made applicable. However, for the purpose of prohibiting unfair trade practices, health flex plans are considered to be insurance subject to the applicable provisions of part IX of chapter 626, except as otherwise provided in this section.

(5) ELIGIBILITY.—Eligibility to enroll in an approved health flex plan is limited to residents of this state who:

(a)1. Have a family income equal to or less than 300 percent of the federal poverty level;

2. Are not covered by a private insurance policy and are not eligible for coverage through a public health insurance program, such as Medicare or Medicaid, or another public health care program, such as Kidcare, and have not been covered at any time during the past 6 months, except that:

a. A person who was covered under an individual health maintenance contract issued by a health maintenance organization licensed under part I of chapter 641 which was also an approved health flex plan on October 1, 2008, may apply for coverage in the same health maintenance organization’s health flex plan without a lapse in coverage if all other eligibility requirements are met; or

b. A person who was covered under Medicaid or Kidcare and lost eligibility for the Medicaid or Kidcare subsidy due to income restrictions within 90 days prior to applying for health care coverage through an approved health flex plan may apply for coverage in a health flex plan without a lapse in coverage if all other eligibility requirements are met; and

3. Have applied for health care coverage as an individual through an approved health flex plan and have agreed to make any payments required for participation, including periodic payments or payments due at the time health care services are provided; or

(b) Are part of an employer group of which at least 75 percent of the employees have a family income equal to or less than 300 percent of the federal poverty level and the employer group is not covered by a private health insurance policy and has not been covered at any time during the past 6 months. If the health flex plan entity is a health insurer, health plan, or health maintenance organization licensed under Florida law, only 50 percent of the employees must meet the income requirements for the purpose of this paragraph.

(6) RECORDS.—Each health flex plan shall maintain enrollment data and reasonable records of its losses, expenses, and claims experience and shall make those records reasonably available to enable the office to monitor and determine the financial viability of the health flex plan, as necessary. Provider networks and total enrollment by area shall be reported to the agency biannually to enable the agency to monitor access to care.

(7) NOTICE.—The denial of coverage by a health flex plan, or the nonrenewal or cancellation of coverage, must be accompanied by the specific reasons for denial, nonrenewal, or cancellation. Notice of nonrenewal or cancellation must be provided at least 45 days in advance of the nonrenewal or cancellation, except that 10 days’ written notice must be given for cancellation due to nonpayment of premiums. If the health flex plan fails to give the required notice, the health flex plan coverage must remain in effect until notice is appropriately given.

(8) NONENTITLEMENT.—Coverage under an approved health flex plan is not an entitlement, and a cause of action does not arise against the state, a local government entity, or any other political subdivision of this state, or against the agency, for failure to make coverage available to eligible persons under this section.

(9) PROGRAM EVALUATION.—The agency and the office shall evaluate the pilot program and its effect on the entities that seek approval as health flex plans, on the number of enrollees, and on the scope of the health care coverage offered under a health flex plan; shall provide an assessment of the health flex plans and their potential applicability in other settings; shall use health flex plans to gather more information to evaluate low-income consumer driven benefit packages; and shall, by January 15, 2016, and annually thereafter, jointly submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

History.—s. 1, ch. 2002-389; s. 441, ch. 2003-261; s. 5, ch. 2003-405; s. 2, ch. 2004-270; s. 17, ch. 2004-297; s. 2, ch. 2005-231; s. 2, ch. 2008-32; s. 1, ch. 2008-118; s. 2, ch. 2011-195; s. 1, ch. 2013-94; s. 1, ch. 2015-42; s. 2, ch. 2016-194.



408.9091 - Cover Florida Health Care Access Program.

408.9091 Cover Florida Health Care Access Program.—

(1) SHORT TITLE.—This section may be cited as the “Cover Florida Health Care Access Program Act.”

(2) LEGISLATIVE INTENT.—The Legislature finds that a significant number of state residents are unable to obtain affordable health insurance coverage. The Legislature also finds that existing health flex plan coverage has had limited participation due in part to narrow eligibility restrictions as well as minimal benefit options for catastrophic and emergency care coverage. Therefore, it is the intent of the Legislature to expand the availability of health care options for uninsured residents by developing an affordable health care product that emphasizes coverage for basic and preventive health care services; provides inpatient hospital, urgent, and emergency care services; and is offered statewide by approved health insurers, health maintenance organizations, health-care-provider-sponsored organizations, or health care districts.

(3) DEFINITIONS.—As used in this section, the term:

(a) “Agency” means the Agency for Health Care Administration.

(b) “Cover Florida plan” means a consumer choice benefit plan approved under this section which guarantees payment or coverage for specified benefits provided to an enrollee.

(c) “Cover Florida plan coverage” means health care services that are covered as benefits under a Cover Florida plan.

(d) “Cover Florida plan entity” means a health insurer, health maintenance organization, health-care-provider-sponsored organization, or health care district that develops and implements a Cover Florida plan and is responsible for administering the plan and paying all claims for Cover Florida plan coverage by enrollees.

(e) “Cover Florida Plus” means a supplemental insurance product, such as for additional catastrophic coverage or dental, vision, or cancer coverage, approved under this section and offered to all enrollees.

(f) “Enrollee” means an individual who has been determined to be eligible for and is receiving health insurance coverage under a Cover Florida plan.

(g) “Office” means the Office of Insurance Regulation of the Financial Services Commission.

(4) PROGRAM.—The agency and the office shall jointly establish and administer the Cover Florida Health Care Access Program.

(a) General Cover Florida plan components must require that:

1. Plans are offered on a guaranteed-issue basis to enrollees, subject to exclusions for preexisting conditions approved by the office and the agency.

2. Plans are portable such that the enrollee remains covered regardless of employment status or the cost sharing of premiums.

3. Plans provide for cost containment through limits on the number of services, caps on benefit payments, and copayments for services.

4. A Cover Florida plan entity makes all benefit plan and marketing materials available in English and Spanish.

5. In order to provide for consumer choice, Cover Florida plan entities develop two alternative benefit option plans having different cost and benefit levels, including at least one plan that provides catastrophic coverage.

6. Plans without catastrophic coverage provide coverage options for services including, but not limited to:

a. Preventive health services, including immunizations, annual health assessments, well-woman and well-care services, and preventive screenings such as mammograms, cervical cancer screenings, and noninvasive colorectal or prostate screenings.

b. Incentives for routine preventive care.

c. Office visits for the diagnosis and treatment of illness or injury.

d. Office surgery, including anesthesia.

e. Behavioral health services.

f. Durable medical equipment and prosthetics.

g. Diabetic supplies.

7. Plans providing catastrophic coverage, at a minimum, provide coverage options for all of the services listed under subparagraph 6.; however, such plans may include, but are not limited to, coverage options for:

a. Inpatient hospital stays.

b. Hospital emergency care services.

c. Urgent care services.

d. Outpatient facility services, outpatient surgery, and outpatient diagnostic services.

8. All plans offer prescription drug benefit coverage, use a prescription drug manager, or offer a discount drug card.

9. Plan enrollment materials provide information in plain language on policy benefit coverage, benefit limits, cost-sharing requirements, and exclusions and a clear representation of what is not covered in the plan. Such enrollment materials must include a standard disclosure form adopted by rule by the Financial Services Commission, to be reviewed and executed by all consumers purchasing Cover Florida plan coverage.

10. Plans offered through a qualified employer meet the requirements of s. 125 of the Internal Revenue Code.

(b) Guidelines shall be developed to ensure that Cover Florida plans meet minimum standards for quality of care and access to care. The agency shall ensure that the Cover Florida plans follow standardized grievance procedures.

(c) Changes in Cover Florida plan benefits, premiums, and policy forms are subject to regulatory oversight by the office and the agency as provided under rules adopted by the Financial Services Commission and the agency.

(d) The agency, the office, and the Executive Office of the Governor shall develop a public awareness program to be implemented throughout the state for the promotion of the Cover Florida Health Care Access Program.

(e) Public or private entities may design programs to encourage Floridians to participate in the Cover Florida Health Care Access Program or to encourage employers to cosponsor some share of Cover Florida plan premiums for employees.

(5) PLAN PROPOSALS.—The agency and the office shall announce, no later than July 1, 2008, an invitation to negotiate for Cover Florida plan entities to design a Cover Florida plan proposal in which benefits and premiums are specified.

(a) The invitation to negotiate shall include guidelines for the review of Cover Florida plan applications, policy forms, and all associated forms and provide regulatory oversight of Cover Florida plan advertisement and marketing procedures. A plan shall be disapproved or withdrawn if the plan:

1. Contains any ambiguous, inconsistent, or misleading provisions or any exceptions or conditions that deceptively affect or limit the benefits purported to be assumed in the general coverage provided by the plan;

2. Provides benefits that are unreasonable in relation to the premium charged or contains provisions that are unfair or inequitable, that are contrary to the public policy of this state, that encourage misrepresentation, or that result in unfair discrimination in sales practices;

3. Cannot demonstrate that the plan is financially sound and that the applicant is able to underwrite or finance the health care coverage provided;

4. Cannot demonstrate that the applicant and its management are in compliance with the standards required under s. 624.404(3); or

5. Does not guarantee that enrollees may participate in the Cover Florida plan entity’s comprehensive network of providers, as determined by the office, the agency, and the contract.

(b) The agency and the office may announce an invitation to negotiate for the design of Cover Florida Plus products to companies that offer supplemental insurance, discount medical plan organizations licensed under part II of chapter 636, or prepaid health clinics licensed under part II of chapter 641.

(c) The agency and office shall approve at least one Cover Florida plan entity having an existing statewide network of providers and may approve at least one regional network plan in each existing Medicaid area.

(6) LICENSE NOT REQUIRED.—

(a) The licensing requirements of the Florida Insurance Code and chapter 641 relating to health maintenance organizations do not apply to a Cover Florida plan approved under this section unless expressly made applicable. However, for the purpose of prohibiting unfair trade practices, Cover Florida plans are considered to be insurance subject to the applicable provisions of part IX of chapter 626 except as otherwise provided in this section.

(b) Cover Florida plans are not covered by the Florida Life and Health Insurance Guaranty Association under part III of chapter 631 or by the Health Maintenance Organization Consumer Assistance Plan under part IV of chapter 631.

(7) ELIGIBILITY.—Eligibility to enroll in a Cover Florida plan is limited to residents of this state who meet all of the following requirements:

(a) Are between 19 and 64 years of age, inclusive.

(b) Are not covered by a private insurance policy and are not eligible for coverage through a public health insurance program, such as Medicare, Medicaid, or Kidcare, unless eligibility for coverage lapses due to no longer meeting income or categorical requirements.

(c) Have not been covered by any health insurance program at any time during the past 6 months, unless coverage under a health insurance program was terminated within the previous 6 months due to:

1. Loss of a job that provided an employer-sponsored health benefit plan;

2. Exhaustion of coverage that was continued under COBRA or continuation-of-coverage requirements under s. 627.6692;

3. Reaching the limiting age under the policy; or

4. Death of, or divorce from, a spouse who was provided an employer-sponsored health benefit plan.

(d) Have applied for health care coverage through a Cover Florida plan and have agreed to make any payments required for participation, including periodic payments or payments due at the time health care services are provided.

(8) RECORDS.—Each Cover Florida plan must maintain enrollment data and provide network data and reasonable records to enable the office and the agency to monitor plans and to determine the financial viability of the Cover Florida plan, as necessary.

(9) NONENTITLEMENT.—Coverage under a Cover Florida plan is not an entitlement, and a cause of action does not arise against the state, a local government entity, any other political subdivision of the state, or the agency or the office for failure to make coverage available to eligible persons under this section.

(10) PROGRAM EVALUATION.—The agency and the office shall:

(a) Evaluate the Cover Florida Health Care Access Program and its effect on the entities that seek approval as Cover Florida plans, on the number of enrollees, and on the scope of the health care coverage offered under a Cover Florida plan.

(b) Provide an assessment of the Cover Florida plans and their potential applicability in other settings.

(c) Use Cover Florida plans to gather more information to evaluate low-income, consumer-driven benefit packages.

(d) Jointly submit by March 1, 2009, and annually thereafter, a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives which provides the information specified in paragraphs (a)-(c) and recommendations relating to the successful implementation and administration of the program.

History.—s. 3, ch. 2008-32; s. 3, ch. 2014-21.



408.910 - Florida Health Choices Program.

408.910 Florida Health Choices Program.—

(1) LEGISLATIVE INTENT.—The Legislature finds that a significant number of the residents of this state do not have adequate access to affordable, quality health care. The Legislature further finds that increasing access to affordable, quality health care can be best accomplished by establishing a competitive market for purchasing health insurance and health services. It is therefore the intent of the Legislature to create the Florida Health Choices Program to:

(a) Expand opportunities for Floridians to purchase affordable health insurance and health services.

(b) Preserve the benefits of employment-sponsored insurance while easing the administrative burden for employers who offer these benefits.

(c) Enable individual choice in both the manner and amount of health care purchased.

(d) Provide for the purchase of individual, portable health care coverage.

(e) Disseminate information to consumers on the price and quality of health services.

(f) Sponsor a competitive market that stimulates product innovation, quality improvement, and efficiency in the production and delivery of health services.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Corporation” means the Florida Health Choices, Inc., established under this section.

(b) “Corporation’s marketplace” means the single, centralized market established by the program that facilitates the purchase of products made available in the marketplace.

(c) “Health insurance agent” means an agent licensed under part IV of chapter 626.

(d) “Insurer” means an entity licensed under chapter 624 which offers an individual health insurance policy or a group health insurance policy, a preferred provider organization as defined in s. 627.6471, an exclusive provider organization as defined in s. 627.6472, or a health maintenance organization licensed under part I of chapter 641, or a prepaid limited health service organization or discount medical plan organization licensed under chapter 636.

(e) “Program” means the Florida Health Choices Program established by this section.

(3) PROGRAM PURPOSE AND COMPONENTS.—The Florida Health Choices Program is created as a single, centralized market for the sale and purchase of various products that enable individuals to pay for health care. These products include, but are not limited to, health insurance plans, health maintenance organization plans, prepaid services, service contracts, and flexible spending accounts. The components of the program include:

(a) Enrollment of employers.

(b) Administrative services for participating employers, including:

1. Assistance in seeking federal approval of cafeteria plans.

2. Collection of premiums and other payments.

3. Management of individual benefit accounts.

4. Distribution of premiums to insurers and payments to other eligible vendors.

5. Assistance for participants in complying with reporting requirements.

(c) Services to individual participants, including:

1. Information about available products and participating vendors.

2. Assistance with assessing the benefits and limits of each product, including information necessary to distinguish between policies offering creditable coverage and other products available through the program.

3. Account information to assist individual participants with managing available resources.

4. Services that promote healthy behaviors.

(d) Recruitment of vendors, including insurers, health maintenance organizations, prepaid clinic service providers, provider service networks, and other providers.

(e) Certification of vendors to ensure capability, reliability, and validity of offerings.

(f) Collection of data, monitoring, assessment, and reporting of vendor performance.

(g) Information services for individuals and employers.

(h) Program evaluation.

(4) ELIGIBILITY AND PARTICIPATION.—Participation in the program is voluntary and shall be available to employers, individuals, vendors, and health insurance agents as specified in this subsection.

(a) Employers eligible to enroll in the program include those employers that meet criteria established by the corporation and elect to make their employees eligible through the program.

(b) Individuals eligible to participate in the program include:

1. Individual employees of enrolled employers.

2. Other individuals that meet criteria established by the corporation.

(c) Employers who choose to participate in the program may enroll by complying with the procedures established by the corporation. The procedures must include, but are not limited to:

1. Submission of required information.

2. Compliance with federal tax requirements for the establishment of a cafeteria plan, pursuant to s. 125 of the Internal Revenue Code, including designation of the employer’s plan as a premium payment plan, a salary reduction plan that has flexible spending arrangements, or a salary reduction plan that has a premium payment and flexible spending arrangements.

3. Determination of the employer’s contribution, if any, per employee, provided that such contribution is equal for each eligible employee.

4. Establishment of payroll deduction procedures, subject to the agreement of each individual employee who voluntarily participates in the program.

5. Designation of the corporation as the third-party administrator for the employer’s health benefit plan.

6. Identification of eligible employees.

7. Arrangement for periodic payments.

8. Employer notification to employees of the intent to transfer from an existing employee health plan to the program at least 90 days before the transition.

(d) All eligible vendors who choose to participate and the products and services that the vendors are permitted to sell are as follows:

1. Insurers licensed under chapter 624 may sell health insurance policies, limited benefit policies, other risk-bearing coverage, and other products or services.

2. Health maintenance organizations licensed under part I of chapter 641 may sell health maintenance contracts, limited benefit policies, other risk-bearing products, and other products or services.

3. Prepaid limited health service organizations may sell products and services as authorized under part I of chapter 636, and discount medical plan organizations may sell products and services as authorized under part II of chapter 636.

4. Prepaid health clinic service providers licensed under part II of chapter 641 may sell prepaid service contracts and other arrangements for a specified amount and type of health services or treatments.

5. Health care providers, including hospitals and other licensed health facilities, health care clinics, licensed health professionals, pharmacies, and other licensed health care providers, may sell service contracts and arrangements for a specified amount and type of health services or treatments.

6. Provider organizations, including service networks, group practices, professional associations, and other incorporated organizations of providers, may sell service contracts and arrangements for a specified amount and type of health services or treatments.

7. Corporate entities providing specific health services in accordance with applicable state law may sell service contracts and arrangements for a specified amount and type of health services or treatments.

A vendor described in subparagraphs 3.-7. may not sell products that provide risk-bearing coverage unless that vendor is authorized under a certificate of authority issued by the Office of Insurance Regulation and is authorized to provide coverage in the relevant geographic area. Otherwise eligible vendors may be excluded from participating in the program for deceptive or predatory practices, financial insolvency, or failure to comply with the terms of the participation agreement or other standards set by the corporation.

(e) Eligible individuals may participate in the program voluntarily. Individuals who join the program may participate by complying with the procedures established by the corporation. These procedures must include, but are not limited to:

1. Submission of required information.

2. Authorization for payroll deduction.

3. Compliance with federal tax requirements.

4. Arrangements for payment.

5. Selection of products and services.

(f) Vendors who choose to participate in the program may enroll by complying with the procedures established by the corporation. These procedures may include, but are not limited to:

1. Submission of required information, including a complete description of the coverage, services, provider network, payment restrictions, and other requirements of each product offered through the program.

2. Execution of an agreement to comply with requirements established by the corporation.

3. Execution of an agreement that prohibits refusal to sell any offered product or service to a participant who elects to buy it.

4. Establishment of product prices based on applicable criteria.

5. Arrangements for receiving payment for enrolled participants.

6. Participation in ongoing reporting processes established by the corporation.

7. Compliance with grievance procedures established by the corporation.

(g) Health insurance agents licensed under part IV of chapter 626 are eligible to voluntarily participate as buyers’ representatives. A buyer’s representative acts on behalf of an individual purchasing health insurance and health services through the program by providing information about products and services available through the program and assisting the individual with both the decision and the procedure of selecting specific products. Serving as a buyer’s representative does not constitute a conflict of interest with continuing responsibilities as a health insurance agent if the relationship between each agent and any participating vendor is disclosed before advising an individual participant about the products and services available through the program. In order to participate, a health insurance agent shall comply with the procedures established by the corporation, including:

1. Completion of training requirements.

2. Execution of a participation agreement specifying the terms and conditions of participation.

3. Disclosure of any appointments to solicit insurance or procure applications for vendors participating in the program.

4. Arrangements to receive payment from the corporation for services as a buyer’s representative.

(5) PRODUCTS.—

(a) The products that may be made available for purchase through the program include, but are not limited to:

1. Health insurance policies.

2. Health maintenance contracts.

3. Limited benefit plans.

4. Prepaid clinic services.

5. Service contracts.

6. Arrangements for purchase of specific amounts and types of health services and treatments.

7. Flexible spending accounts.

(b) Health insurance policies, health maintenance contracts, limited benefit plans, prepaid service contracts, and other contracts for services must ensure the availability of covered services.

(c) Products may be offered for multiyear periods provided the price of the product is specified for the entire period or for each separately priced segment of the policy or contract.

(d) The corporation shall provide a disclosure form for consumers to acknowledge their understanding of the nature of, and any limitations to, the benefits provided by the products and services being purchased by the consumer.

(e) The corporation must determine that making the plan available through the program is in the interest of eligible individuals and eligible employers in the state.

(6) PRICING.—Prices for the products and services sold through the program must be transparent to participants and established by the vendors. The corporation shall annually assess a surcharge for each premium or price set by a participating vendor. The surcharge may not be more than 2.5 percent of the price and shall be used to generate funding for administrative services provided by the corporation and payments to buyers’ representatives.

(7) THE MARKETPLACE PROCESS.—The program shall provide a single, centralized market for purchase of health insurance, health maintenance contracts, and other health products and services. Purchases may be made by participating individuals over the Internet or through the services of a participating health insurance agent. Information about each product and service available through the program shall be made available through printed material and an interactive Internet website. A participant needing personal assistance to select products and services shall be referred to a participating agent in his or her area.

(a) Participation in the program may begin at any time during a year after the employer completes enrollment and meets the requirements specified by the corporation pursuant to paragraph (4)(c).

(b) Initial selection of products and services must be made by an individual participant within the applicable open enrollment period.

(c) Initial enrollment periods for each product selected by an individual participant must last at least 12 months, unless the individual participant specifically agrees to a different enrollment period.

(d) If an individual has selected one or more products and enrolled in those products for at least 12 months or any other period specifically agreed to by the individual participant, changes in selected products and services may only be made during the annual enrollment period established by the corporation.

(e) The limits established in paragraphs (b)-(d) apply to any risk-bearing product that promises future payment or coverage for a variable amount of benefits or services. The limits do not apply to initiation of flexible spending plans if those plans are not associated with specific high-deductible insurance policies or the use of spending accounts for any products offering individual participants specific amounts and types of health services and treatments at a contracted price.

(8) CONSUMER INFORMATION.—The corporation shall:

(a) Establish a secure website to facilitate the purchase of products and services by participating individuals. The website must provide information about each product or service available through the program.

(b) Inform individuals about other public health care programs.

(9) RISK POOLING.—The program may use methods for pooling the risk of individual participants and preventing selection bias. These methods may include, but are not limited to, a postenrollment risk adjustment of the premium payments to the vendors. The corporation may establish a methodology for assessing the risk of enrolled individual participants based on data reported annually by the vendors about their enrollees. Distribution of payments to the vendors may be adjusted based on the assessed relative risk profile of the enrollees in each risk-bearing product for the most recent period for which data is available.

(10) EXEMPTIONS.—

(a) Products, other than the products set forth in subparagraphs (4)(d)1.-4., sold as part of the program are not subject to the licensing requirements of the Florida Insurance Code, as defined in s. 624.01 or the mandated offerings or coverages established in part VI of chapter 627 and chapter 641.

(b) The corporation may act as an administrator as defined in s. 626.88 but is not required to be certified pursuant to part VII of chapter 626. However, a third party administrator used by the corporation must be certified under part VII of chapter 626.

(c) Any standard forms, website design, or marketing communication developed by the corporation and used by the corporation, or any vendor that meets the requirements of paragraph (4)(f) is not subject to the Florida Insurance Code, as established in s. 624.01.

(11) CORPORATION.—There is created the Florida Health Choices, Inc., which shall be registered, incorporated, organized, and operated in compliance with part III of chapter 112 and chapters 119, 286, and 617. The purpose of the corporation is to administer the program created in this section and to conduct such other business as may further the administration of the program.

(a) The corporation shall be governed by a 15-member board of directors consisting of:

1. Three ex officio, nonvoting members to include:

a. The Secretary of Health Care Administration or a designee with expertise in health care services.

b. The Secretary of Management Services or a designee with expertise in state employee benefits.

c. The commissioner of the Office of Insurance Regulation or a designee with expertise in insurance regulation.

2. Four members appointed by and serving at the pleasure of the Governor.

3. Four members appointed by and serving at the pleasure of the President of the Senate.

4. Four members appointed by and serving at the pleasure of the Speaker of the House of Representatives.

5. Board members may not include insurers, health insurance agents or brokers, health care providers, health maintenance organizations, prepaid service providers, or any other entity, affiliate or subsidiary of eligible vendors.

(b) Members shall be appointed for terms of up to 3 years. Any member is eligible for reappointment. A vacancy on the board shall be filled for the unexpired portion of the term in the same manner as the original appointment.

(c) The board shall select a chief executive officer for the corporation who shall be responsible for the selection of such other staff as may be authorized by the corporation’s operating budget as adopted by the board.

(d) Board members are entitled to receive, from funds of the corporation, reimbursement for per diem and travel expenses as provided by s. 112.061. No other compensation is authorized.

(e) There is no liability on the part of, and no cause of action shall arise against, any member of the board or its employees or agents for any action taken by them in the performance of their powers and duties under this section.

(f) The board shall develop and adopt bylaws and other corporate procedures as necessary for the operation of the corporation and carrying out the purposes of this section. The bylaws shall:

1. Specify procedures for selection of officers and qualifications for reappointment, provided that no board member shall serve more than 9 consecutive years.

2. Require an annual membership meeting that provides an opportunity for input and interaction with individual participants in the program.

3. Specify policies and procedures regarding conflicts of interest, including the provisions of part III of chapter 112, which prohibit a member from participating in any decision that would inure to the benefit of the member or the organization that employs the member. The policies and procedures shall also require public disclosure of the interest that prevents the member from participating in a decision on a particular matter.

(g) The corporation may exercise all powers granted to it under chapter 617 necessary to carry out the purposes of this section, including, but not limited to, the power to receive and accept grants, loans, or advances of funds from any public or private agency and to receive and accept from any source contributions of money, property, labor, or any other thing of value to be held, used, and applied for the purposes of this section.

(h) The corporation may establish technical advisory panels consisting of interested parties, including consumers, health care providers, individuals with expertise in insurance regulation, and insurers.

(i) The corporation shall:

1. Determine eligibility of employers, vendors, individuals, and agents in accordance with subsection (4).

2. Establish procedures necessary for the operation of the program, including, but not limited to, procedures for application, enrollment, risk assessment, risk adjustment, plan administration, performance monitoring, and consumer education.

3. Arrange for collection of contributions from participating employers and individuals.

4. Arrange for payment of premiums and other appropriate disbursements based on the selections of products and services by the individual participants.

5. Establish criteria for disenrollment of participating individuals based on failure to pay the individual’s share of any contribution required to maintain enrollment in selected products.

6. Establish criteria for exclusion of vendors pursuant to paragraph (4)(d).

7. Develop and implement a plan for promoting public awareness of and participation in the program.

8. Secure staff and consultant services necessary to the operation of the program.

9. Establish policies and procedures regarding participation in the program for individuals, vendors, health insurance agents, and employers.

10. Provide for the operation of a toll-free hotline to respond to requests for assistance.

11. Provide for initial, open, and special enrollment periods.

12. Evaluate options for employer participation which may conform with common insurance practices.

(12) REPORT.—Beginning in the 2009-2010 fiscal year, submit by February 1 an annual report to the Governor, the President of the Senate, and the Speaker of the House of Representatives documenting the corporation’s activities in compliance with the duties delineated in this section.

(13) PROGRAM INTEGRITY.—To ensure program integrity and to safeguard the financial transactions made under the auspices of the program, the corporation is authorized to establish qualifying criteria and certification procedures for vendors, require performance bonds or other guarantees of ability to complete contractual obligations, monitor the performance of vendors, and enforce the agreements of the program through financial penalty or disqualification from the program.

(14) EXEMPTION FROM PUBLIC RECORDS REQUIREMENTS.—

(a) Definitions.—For purposes of this subsection, the term:

1. “Buyer’s representative” means a participating insurance agent as described in paragraph (4)(g).

2. “Enrollee” means an employer who is eligible to enroll in the program pursuant to paragraph (4)(a).

3. “Participant” means an individual who is eligible to participate in the program pursuant to paragraph (4)(b).

4. “Proprietary confidential business information” means information, regardless of form or characteristics, that is owned or controlled by a vendor requesting confidentiality under this section; that is intended to be and is treated by the vendor as private in that the disclosure of the information would cause harm to the business operations of the vendor; that has not been disclosed unless disclosed pursuant to a statutory provision, an order of a court or administrative body, or a private agreement providing that the information may be released to the public; and that is information concerning:

a. Business plans.

b. Internal auditing controls and reports of internal auditors.

c. Reports of external auditors for privately held companies.

d. Client and customer lists.

e. Potentially patentable material.

f. A trade secret as defined in s. 688.002.

5. “Vendor” means a participating insurer or other provider of services as described in paragraph (4)(d).

(b) Public record exemptions.—

1. Personal identifying information of an enrollee or participant who has applied for or participates in the Florida Health Choices Program is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

2. Client and customer lists of a buyer’s representative held by the corporation are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

3. Proprietary confidential business information held by the corporation is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(c) Retroactive application.—The public record exemptions provided for in paragraph (b) apply to information held by the corporation before, on, or after the effective date of this exemption.

(d) Authorized release.—

1. Upon request, information made confidential and exempt pursuant to this subsection shall be disclosed to:

a. Another governmental entity in the performance of its official duties and responsibilities.

b. Any person who has the written consent of the program applicant.

c. The Florida Kidcare program for the purpose of administering the program authorized in ss. 409.810-409.821.

2. Paragraph (b) does not prohibit a participant’s legal guardian from obtaining confirmation of coverage, dates of coverage, the name of the participant’s health plan, and the amount of premium being paid.

(e) Penalty.—A person who knowingly and willfully violates this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 4, ch. 2008-32; s. 4, ch. 2011-195; s. 1, ch. 2011-197; s. 1, ch. 2013-110; s. 1, ch. 2016-75.






Part IV - HEALTH AND HUMAN SERVICES ELIGIBILITY ACCESSSYSTEM (ss. 408.911-408.918)

408.911 - Short title.

408.911 Short title.—Sections 408.911-408.918 may be cited as the “Florida Health and Human Services Access Act.”

History.—s. 1, ch. 2002-223.



408.913 - Comprehensive Health and Human Services Eligibility Access System.

408.913 Comprehensive Health and Human Services Eligibility Access System.—

(1) The Agency for Health Care Administration shall develop a comprehensive, automated system for access to health care services. This system shall, to the greatest extent possible, use the capacity of existing automated systems so as to maximize the benefit of investments already made in information technology and minimize additional costs.

(2) The benefit eligibility component of the system shall include simplified access through coordination with information and referral telephone systems. This does not preclude use of other methods of application, including mail-in applications, office visits, or online applications via the Internet. The eligibility component of the system shall include:

(a) Improved access to eligibility-status information.

(b) Development and sharing of information with eligible individuals and families regarding choices available to them for using health care services.

(3) The state agencies providing the medical, clinical, and related health care support services for special populations, including frail elders, adults with disabilities, and children with special needs shall develop systems for these populations which integrate and coordinate care and improved communication. These systems must include development of standard protocols for care planning and assessment, a focus on family involvement, and methods to communicate across systems, including automated methods, in order to improve integration and coordination of services.

History.—s. 2, ch. 2002-223.



408.918 - Florida 211 Network; uniform certification requirements.

408.918 Florida 211 Network; uniform certification requirements.—

(1) The Legislature authorizes the planning, development, and, subject to appropriations, the implementation of a statewide Florida 211 Network, which shall serve as the single point of coordination for information and referral for health and human services. The objectives for establishing the Florida 211 Network shall be to:

(a) Provide comprehensive and cost-effective access to health and human services information.

(b) Improve access to accurate information by simplifying and enhancing state and local health and human services information and referral systems and by fostering collaboration among information and referral systems.

(c) Electronically connect local information and referral systems to each other, to service providers, and to consumers of information and referral services.

(d) Establish and promote standards for data collection and for distributing information among state and local organizations.

(e) Promote the use of a common dialing access code and the visibility and public awareness of the availability of information and referral services.

(f) Provide a management and administrative structure to support the Florida 211 Network and establish technical assistance, training, and support programs for information and referral-service programs.

(g) Test methods for integrating information and referral services with local and state health and human services programs and for consolidating and streamlining eligibility and case management processes.

(h) Provide access to standardized, comprehensive data to assist in identifying gaps and needs in health and human services programs.

(i) Provide a unified systems plan with a developed platform, taxonomy, and standards for data management and access.

(2) In order to participate in the Florida 211 Network, a 211 provider must be fully accredited by the National Alliance of Information and Referral Services or have received approval to operate, pending accreditation, from its affiliate, the Florida Alliance of Information and Referral Services. If any provider of information and referral services or other entity leases a 211 number from a local exchange company and is not authorized as described in this section, the Public Service Commission shall request that the Federal Communications Commission direct the local exchange company to revoke the use of the 211 number.

(3) The Florida Alliance of Information and Referral Services is the 211 collaborative organization for the state which is responsible for studying, designing, implementing, supporting, and coordinating the Florida 211 Network and for receiving federal grants.

History.—s. 7, ch. 2002-223; s. 56, ch. 2009-223.












TITLE XXX - SOCIAL WELFARE

Chapter 409 - SOCIAL AND ECONOMIC ASSISTANCE

Part I - SOCIAL AND ECONOMIC ASSISTANCE (ss. 409.016-409.5093)

409.016 - Definitions.

409.016 Definitions.—As used in this chapter:

(1) “Department,” unless otherwise specified, means the Department of Children and Families.

(2) “Secretary” means the secretary of the Department of Children and Families.

(3) “Social and economic services,” within the meaning of this chapter, means the providing of financial assistance as well as preventive and rehabilitative social services for children, adults, and families.

History.—s. 1, ch. 70-255; s. 2, ch. 78-433; s. 110, ch. 97-101; s. 168, ch. 2014-19.



409.017 - Revenue Maximization Act; legislative intent; revenue maximization program.

409.017 Revenue Maximization Act; legislative intent; revenue maximization program.—

(1) SHORT TITLE.—This section may be cited as the “Revenue Maximization Act.”

(2) LEGISLATIVE INTENT.—

(a) The Legislature recognizes that state funds do not fully utilize federal funding matching opportunities for health and human services needs. It is the intent of the Legislature to authorize the use of certified local funding for federal matching programs to the fullest extent possible to maximize federal funding of local preventive services and local child development programs in this state. To that end, the Legislature expects that state agencies will take a proactive approach in implementing this legislative priority. It is the further intent of the Legislature that this act shall be revenue neutral with respect to state funds.

(b) It is the intent of the Legislature that revenue maximization opportunities using certified local funding shall occur only after available state funds have been utilized to generate matching federal funding for the state.

(c) It is the intent of the Legislature that participation in revenue maximization is to be voluntary for local political subdivisions.

(d) Except for funds expended pursuant to Title XIX of the Social Security Act, it is the intent of the Legislature that certified local funding for federal matching programs not supplant or replace state funds. Beginning July 1, 2004, any state funds supplanted or replaced with local tax revenues for Title XIX funds shall be expressly approved in the General Appropriations Act or by the Legislative Budget Commission pursuant to chapter 216.

(e) It is the intent of the Legislature that revenue maximization shall not divert existing funds from state agencies that are currently using local funds to maximize matching federal and state funds to the greatest extent possible.

(f) It is the intent of the Legislature to encourage and allow any agency to engage, through a competitive procurement process, an entity with expertise in claiming justifiable and appropriate federal funds through revenue maximization efforts both retrospectively and prospectively. This claiming may include, but not be limited to, administrative and services activities that are eligible under federal matching programs.

(3) REVENUE MAXIMIZATION PROGRAM.—

(a) For purposes of this section, the term “agency” means any state agency or department that is involved in providing health, social, or human services, including, but not limited to, the Agency for Health Care Administration, the Department of Children and Families, the Department of Elderly Affairs, the Department of Juvenile Justice, the Department of Education, and the State Board of Education.

(b) The Agency for Health Care Administration may develop a procurement document and procedure to claim administrative federal matching funds for state-provided educational services. The agency shall then competitively procure an entity with appropriate expertise and experience to retrospectively and prospectively maximize federal revenues through administrative claims for federal matching funds for state-provided educational services.

(c) Each agency shall establish programs and mechanisms designed to maximize the use of local funding for federal programs in accordance with this section.

(d) The use of local matching funds under this section must be limited to public revenue funds of local political subdivisions, including, but not limited to, counties, municipalities, and special districts. To the extent permitted by federal law, funds donated to such local political subdivisions by private entities, such as, but not limited to, the United Way, community foundations or other foundations, and businesses, or by individuals are considered to be public revenue funds available for matching federal funding.

(e) Subject to paragraph (g), any federal reimbursement received as a result of the certification of local matching funds must, unless specifically prohibited by federal law or state law, including the General Appropriations Act, and subject to the availability of specific appropriation and release authority, be returned within 30 days after receipt by the agency by the most expedient means possible to the local political subdivision providing such funding, and the local political subdivision must be provided an annual accounting of federal reimbursements received by the state or its agencies as a result of the certification of the local political subdivision’s matching funds. The receipt by a local political subdivision of such matching funds must not in any way influence or be used as a factor in developing any agency’s annual operating budget allocation methodology or formula or any subsequent budget amendment allocations or formulas. If necessary, agreements must be made between an agency and the local political subdivision to accomplish that purpose. Such an agreement may provide that the local political subdivision must: verify the eligibility of the local program or programs and the individuals served thereby to qualify for federal matching funds; shall develop and maintain the financial records necessary for documenting the appropriate use of federal funds; shall comply with all applicable state and federal laws, regulations, and rules that regulate such federal services; and shall reimburse the cost of any disallowance of federal funding previously provided to a local political subdivision resulting from the failure of that local political subdivision to comply with applicable state or federal laws, rules, or regulations.

(f) Each agency, as applicable, shall work with local political subdivisions to modify any state plans and to seek and implement any federal waivers necessary to implement this section. If such modifications or waivers require the approval of the Legislature, the agency, as applicable, shall draft such legislation and present it to the President of the Senate and the Speaker of the House of Representatives and to the respective committee chairs of the Senate and the House of Representatives by January 1, 2004, and, as applicable, annually thereafter.

(g) Each agency, as applicable, before funds generated under this section are distributed to any local political subdivision, may deduct the actual administrative cost for implementing and monitoring the local match program; however, such administrative costs may not exceed 5 percent of the total federal reimbursement funding to be provided to the local political subdivision under paragraph (e). To the extent that any other provision of state law applies to the certification of local matching funds for a specific program, the provisions of that statute which relate to administrative costs apply in lieu of the provisions of this paragraph. The failure to remit reimbursement to the local political subdivision will result in the payment of interest, in addition to the amount to be reimbursed at a rate pursuant to s. 55.03(1) on the unpaid amount from the expiration of the 30-day period until payment is received.

(h) Each agency, respectively, shall annually submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives, no later than January 1, a report that documents the specific activities undertaken during the previous fiscal year under this section. The report must include, but is not limited to, a statement of the total amount of federal matching funds generated by local matching funds under this section, reported by federal funding source; the total amount of block grant funds expended during the previous fiscal year, reported by federal funding source; the total amount for federal matching fund programs, including, but not limited to, Temporary Assistance for Needy Families and Child Care and Development Fund, of unobligated funds and unliquidated funds, both as of the close of the previous federal fiscal year; the amount of unliquidated funds that is in danger of being returned to the Federal Government at the end of the current federal fiscal year; and a detailed plan and timeline for spending any unobligated and unliquidated funds by the end of the current federal fiscal year.

History.—s. 1, ch. 2003-146; s. 48, ch. 2004-5; s. 2, ch. 2008-143; s. 299, ch. 2011-142; s. 169, ch. 2014-19.



409.031 - State agency for administering social service funds.

409.031 State agency for administering social service funds.—The department is designated as the state agency responsible for the administration of social service funds under Title XX of the Social Security Act.

History.—s. 1, ch. 78-433.



409.141 - Equitable reimbursement methodology.

409.141 Equitable reimbursement methodology.—

(1) To assure high standards of care and essential residential services as a component of the services continuum for at-risk youth and families, the Department of Children and Families shall adopt an equitable reimbursement methodology. This methodology, which addresses only those children placed in nonprofit residential group care by the department and funded through public appropriations, shall consist of a standardized base of allowable costs of a provider’s actual per diem rate costs. The actual percentage of base costs met through this methodology shall be determined by the availability of state funding. The full utilization of the department’s Children, Youth and Families Purchase of Residential Group Care Appropriation Category shall be used to fund this methodology. Definitions of care and allowable costs shall be based upon those mandated services standards as set out in chapter 10M-9, Florida Administrative Code (Licensing Standards Residential Child Care Agencies), plus any special enhancements required by the specific treatment component. Actual costs shall be verified through the agency’s annual fiscal audit for the 2 prior calendar years.

(2) This adopted rate control method shall include a consumer price index factor to acknowledge both the postaudit time lapse of the allowable costs methodology and the universal cost variables beyond the control of the group care providers.

(3) This methodology shall assure that the existing disparities between actual costs of care and the current state reimbursement levels are addressed in a fair and systematic manner, while recognizing that nonprofit residential group care providers shall provide the remaining percentage of their program costs. Cost containment measures shall be included through the allowable costs definition and verification process.

(4) The Department of Children and Families shall develop administrative rules in full cooperation with the Florida Group Child Care Association to carry out the intent and provisions of this section.

History.—s. 1, ch. 90-204; s. 111, ch. 97-101; s. 170, ch. 2014-19.



409.145 - Care of children; quality parenting; “reasonable and prudent parent” standard.

409.145 Care of children; quality parenting; “reasonable and prudent parent” standard.—The child welfare system of the department shall operate as a coordinated community-based system of care which empowers all caregivers for children in foster care to provide quality parenting, including approving or disapproving a child’s participation in activities based on the caregiver’s assessment using the “reasonable and prudent parent” standard.

(1) SYSTEM OF CARE.—The department shall develop, implement, and administer a coordinated community-based system of care for children who are found to be dependent and their families. This system of care must be directed toward the following goals:

(a) Prevention of separation of children from their families.

(b) Intervention to allow children to remain safely in their own homes.

(c) Reunification of families who have had children removed from their care.

(d) Safety for children who are separated from their families by providing alternative emergency or longer-term parenting arrangements.

(e) Focus on the well-being of children through emphasis on maintaining educational stability and providing timely health care.

(f) Permanency for children for whom reunification with their families is not possible or is not in the best interest of the child.

(g) The transition to independence and self-sufficiency for older children who remain in foster care through adolescence.

(2) QUALITY PARENTING.—A child in foster care shall be placed only with a caregiver who has the ability to care for the child, is willing to accept responsibility for providing care, and is willing and able to learn about and be respectful of the child’s culture, religion and ethnicity, special physical or psychological needs, any circumstances unique to the child, and family relationships. The department, the community-based care lead agency, and other agencies shall provide such caregiver with all available information necessary to assist the caregiver in determining whether he or she is able to appropriately care for a particular child.

(a) Roles and responsibilities of caregivers.—A caregiver shall:

1. Participate in developing the case plan for the child and his or her family and work with others involved in his or her care to implement this plan. This participation includes the caregiver’s involvement in all team meetings or court hearings related to the child’s care.

2. Complete all training needed to improve skills in parenting a child who has experienced trauma due to neglect, abuse, or separation from home, to meet the child’s special needs, and to work effectively with child welfare agencies, the court, the schools, and other community and governmental agencies.

3. Respect and support the child’s ties to members of his or her biological family and assist the child in maintaining allowable visitation and other forms of communication.

4. Effectively advocate for the child in the caregiver’s care with the child welfare system, the court, and community agencies, including the school, child care, health and mental health providers, and employers.

5. Participate fully in the child’s medical, psychological, and dental care as the caregiver would for his or her biological child.

6. Support the child’s educational success by participating in activities and meetings associated with the child’s school or other educational setting, including Individual Education Plan meetings and meetings with an educational surrogate if one has been appointed, assisting with assignments, supporting tutoring programs, and encouraging the child’s participation in extracurricular activities.

a. Maintaining educational stability for a child while in out-of-home care by allowing the child to remain in the school or educational setting that he or she attended before entry into out-of-home care is the first priority, unless not in the best interest of the child.

b. If it is not in the best interest of the child to remain in his or her school or educational setting upon entry into out-of-home care, the caregiver must work with the case manager, guardian ad litem, teachers and guidance counselors, and educational surrogate if one has been appointed to determine the best educational setting for the child. Such setting may include a public school that is not the school of origin, a private school pursuant to s. 1002.42, a virtual instruction program pursuant to s. 1002.45, or a home education program pursuant to s. 1002.41.

7. Work in partnership with other stakeholders to obtain and maintain records that are important to the child’s well-being, including child resource records, medical records, school records, photographs, and records of special events and achievements.

8. Ensure that the child in the caregiver’s care who is between 13 and 17 years of age learns and masters independent living skills.

9. Ensure that the child in the caregiver’s care is aware of the requirements and benefits of the Road-to-Independence Program.

10. Work to enable the child in the caregiver’s care to establish and maintain naturally occurring mentoring relationships.

(b) Roles and responsibilities of the department, the community-based care lead agency, and other agency staff.—The department, the community-based care lead agency, and other agency staff shall:

1. Include a caregiver in the development and implementation of the case plan for the child and his or her family. The caregiver shall be authorized to participate in all team meetings or court hearings related to the child’s care and future plans. The caregiver’s participation shall be facilitated through timely notification, an inclusive process, and alternative methods for participation for a caregiver who cannot be physically present.

2. Develop and make available to the caregiver the information, services, training, and support that the caregiver needs to improve his or her skills in parenting children who have experienced trauma due to neglect, abuse, or separation from home, to meet these children’s special needs, and to advocate effectively with child welfare agencies, the courts, schools, and other community and governmental agencies.

3. Provide the caregiver with all information related to services and other benefits that are available to the child.

4. Show no prejudice against a caregiver who desires to educate at home a child placed in his or her home through the child welfare system.

(c) Transitions.—

1. Once a caregiver accepts the responsibility of caring for a child, the child will be removed from the home of that caregiver only if:

a. The caregiver is clearly unable to safely or legally care for the child;

b. The child and his or her biological family are reunified;

c. The child is being placed in a legally permanent home pursuant to the case plan or a court order; or

d. The removal is demonstrably in the child’s best interest.

2. In the absence of an emergency, if a child leaves the caregiver’s home for a reason provided under subparagraph 1., the transition must be accomplished according to a plan that involves cooperation and sharing of information among all persons involved, respects the child’s developmental stage and psychological needs, ensures the child has all of his or her belongings, allows for a gradual transition from the caregiver’s home and, if possible, for continued contact with the caregiver after the child leaves.

(d) Information sharing.—Whenever a foster home or residential group home assumes responsibility for the care of a child, the department and any additional providers shall make available to the caregiver as soon as is practicable all relevant information concerning the child. Records and information that are required to be shared with caregivers include, but are not limited to:

1. Medical, dental, psychological, psychiatric, and behavioral history, as well as ongoing evaluation or treatment needs;

2. School records;

3. Copies of his or her birth certificate and, if appropriate, immigration status documents;

4. Consents signed by parents;

5. Comprehensive behavioral assessments and other social assessments;

6. Court orders;

7. Visitation and case plans;

8. Guardian ad litem reports;

9. Staffing forms; and

10. Judicial or citizen review panel reports and attachments filed with the court, except confidential medical, psychiatric, and psychological information regarding any party or participant other than the child.

(e) Caregivers employed by residential group homes.—All caregivers in residential group homes shall meet the same education, training, and background and other screening requirements as foster parents.

(3) REASONABLE AND PRUDENT PARENT STANDARD.—

(a) Definitions.—As used in this subsection, the term:

1. “Age-appropriate” means an activity or item that is generally accepted as suitable for a child of the same chronological age or level of maturity. Age appropriateness is based on the development of cognitive, emotional, physical, and behavioral capacity which is typical for an age or age group.

2. “Caregiver” means a person with whom the child is placed in out-of-home care, or a designated official for a group care facility licensed by the department under s. 409.175.

3. “Reasonable and prudent parent” standard means the standard of care used by a caregiver in determining whether to allow a child in his or her care to participate in extracurricular, enrichment, and social activities. This standard is characterized by careful and thoughtful parental decisionmaking that is intended to maintain a child’s health, safety, and best interest while encouraging the child’s emotional and developmental growth.

(b) Application of standard of care.—

1. Every child who comes into out-of-home care pursuant to this chapter is entitled to participate in age-appropriate extracurricular, enrichment, and social activities.

2. Each caregiver shall use the reasonable and prudent parent standard in determining whether to give permission for a child living in out-of-home care to participate in extracurricular, enrichment, or social activities. When using the reasonable and prudent parent standard, the caregiver must consider:

a. The child’s age, maturity, and developmental level to maintain the overall health and safety of the child.

b. The potential risk factors and the appropriateness of the extracurricular, enrichment, or social activity.

c. The best interest of the child, based on information known by the caregiver.

d. The importance of encouraging the child’s emotional and developmental growth.

e. The importance of providing the child with the most family-like living experience possible.

f. The behavioral history of the child and the child’s ability to safely participate in the proposed activity.

(c) Verification of services delivered.—The department and each community-based care lead agency shall verify that private agencies providing out-of-home care services to dependent children have policies in place which are consistent with this section and that these agencies promote and protect the ability of dependent children to participate in age-appropriate extracurricular, enrichment, and social activities.

(d) Limitation of liability.—A caregiver is not liable for harm caused to a child who participates in an activity approved by the caregiver, provided that the caregiver has acted in accordance with the reasonable and prudent parent standard. This paragraph may not be interpreted as removing or limiting any existing liability protection afforded by law.

(4) FOSTER PARENT ROOM AND BOARD RATES.—

(a) Effective January 1, 2014, room and board rates paid to foster parents are as follows:

Monthly Foster Care Rate

0-5 Years
Age

6-12 Years
Age

13-21 Years
Age

$429

$440

$515

(b) Foster parents shall receive an annual cost of living increase. The department shall calculate the new room and board rate increase equal to the percentage change in the Consumer Price Index for All Urban Consumers, U.S. City Average, All Items, not seasonally adjusted, or successor reports, for the preceding December compared to the prior December as initially reported by the United States Department of Labor, Bureau of Labor Statistics. The department shall make available the adjusted room and board rates annually.

(c) The amount of the monthly foster care board rate may be increased upon agreement among the department, the community-based care lead agency, and the foster parent.

(d) Community-based care lead agencies providing care under contract with the department shall pay a supplemental room and board payment to foster care parents for providing independent life skills and normalcy supports to children who are 13 through 17 years of age placed in their care. The supplemental payment shall be paid monthly to the foster care parents on a per-child basis in addition to the current monthly room and board rate payment. The supplemental monthly payment shall be based on 10 percent of the monthly room and board rate for children 13 through 21 years of age as provided under this section and adjusted annually.

(5) RULEMAKING.—The department shall adopt by rule procedures to administer this section.

History.—s. 1, ch. 69-268; ss. 19, 35, ch. 69-106; s. 1, ch. 70-255; s. 26, ch. 73-334; s. 3, ch. 76-168; s. 273, ch. 77-147; s. 1, ch. 77-457; s. 4, ch. 78-190; s. 5, ch. 78-433; s. 101, ch. 79-164; s. 1, ch. 80-174; ss. 2, 3, ch. 81-318; ss. 1, 3, 4, ch. 83-250; s. 39, ch. 88-337; ss. 3, 4, ch. 93-115; ss. 46, 55, ch. 94-164; s. 42, ch. 97-103; s. 37, ch. 98-280; s. 77, ch. 2000-139; s. 49, ch. 2000-153; s. 1, ch. 2000-180; s. 9, ch. 2000-217; s. 49, ch. 2001-62; ss. 2, 9, ch. 2002-19; s. 991, ch. 2002-387; s. 7, ch. 2013-178; s. 3, ch. 2015-130.



409.1451 - The Road-to-Independence Program.

1409.1451 The Road-to-Independence Program.—

(1) LEGISLATIVE FINDINGS AND INTENT.—

(a) The Legislature recognizes that most children and young adults are resilient and, with adequate support, can expect to be successful as independent adults. Not unlike many young adults, some young adults who have lived in foster care need additional support and resources for a period of time after reaching 18 years of age.

(b) The Legislature finds that while it is important to provide young adults who have lived in foster care with education and independent living skills, there is also a need to focus more broadly on creating and preserving family relationships so that young adults have a permanent connection with at least one committed adult who provides a safe and stable parenting relationship.

(c) It is the intent of the Legislature that young adults who choose to participate in the program receive the skills, education, and support necessary to become self-sufficient and leave foster care with a lifelong connection to a supportive adult through the Road-to-Independence Program, either through postsecondary education services and support, as provided in subsection (2), or aftercare services.

(2) POSTSECONDARY EDUCATION SERVICES AND SUPPORT.—

(a) A young adult is eligible for services and support under this subsection if he or she:

1. Was living in licensed care on his or her 18th birthday or is currently living in licensed care; or was at least 16 years of age and was adopted from foster care or placed with a court-approved dependency guardian after spending at least 6 months in licensed care within the 12 months immediately preceding such placement or adoption;

2. Spent at least 6 months in licensed care before reaching his or her 18th birthday;

3. Earned a standard high school diploma pursuant to s. 1002.3105(5), s. 1003.4281, or s. 1003.4282, or its equivalent pursuant to s. 1003.435;

4. Has been admitted for enrollment as a full-time student or its equivalent in an eligible postsecondary educational institution as provided in s. 1009.533. For purposes of this section, the term “full-time” means 9 credit hours or the vocational school equivalent. A student may enroll part-time if he or she has a recognized disability or is faced with another challenge or circumstance that would prevent full-time attendance. A student needing to enroll part-time for any reason other than having a recognized disability must get approval from his or her academic advisor;

5. Has reached 18 years of age but is not yet 23 years of age;

6. Has applied, with assistance from the young adult’s caregiver and the community-based lead agency, for any other grants and scholarships for which he or she may qualify;

7. Submitted a Free Application for Federal Student Aid which is complete and error free; and

8. Signed an agreement to allow the department and the community-based care lead agency access to school records.

(b) The amount of the financial assistance shall be as follows:

1. For a young adult who does not remain in foster care and is attending a postsecondary school as provided in s. 1009.533, the amount is $1,256 monthly.

2. For a young adult who remains in foster care, is attending a postsecondary school, as provided in s. 1009.533, and continues to reside in a licensed foster home, the amount is the established room and board rate for foster parents. This takes the place of the payment provided for in s. 409.145(4).

3. For a young adult who remains in foster care, but temporarily resides away from a licensed foster home for purposes of attending a postsecondary school as provided in s. 1009.533, the amount is $1,256 monthly. This takes the place of the payment provided for in s. 409.145(4).

4. For a young adult who remains in foster care, is attending a postsecondary school as provided in s. 1009.533, and continues to reside in a licensed group home, the amount is negotiated between the community-based care lead agency and the licensed group home provider.

5. For a young adult who remains in foster care, but temporarily resides away from a licensed group home for purposes of attending a postsecondary school as provided in s. 1009.533, the amount is $1,256 monthly. This takes the place of a negotiated room and board rate.

6. The amount of the award may be disregarded for purposes of determining the eligibility for, or the amount of, any other federal or federally supported assistance.

7. A young adult is eligible to receive financial assistance during the months when enrolled in a postsecondary educational institution.

(c) Payment of financial assistance for a young adult who:

1. Has chosen not to remain in foster care and is attending a postsecondary school as provided in s. 1009.533, shall be made to the community-based care lead agency in order to secure housing and utilities, with the balance being paid directly to the young adult until such time the lead agency and the young adult determine that the young adult can successfully manage the full amount of the assistance.

2. Has remained in foster care under s. 39.6251 and who is attending postsecondary school as provided in s. 1009.533, shall be made directly to the foster parent or group home provider.

3. Community-based care lead agencies or other contracted providers are prohibited from charging a fee associated with administering the Road-to-Independence payments.

(d)1. The department must advertise the availability of the stipend and must provide notification of the criteria and application procedures for the stipend to children and young adults leaving, or who were formerly in, foster care; caregivers; case managers; guidance and family services counselors; principals or other relevant school administrators; and guardians ad litem.

2. If the award recipient transfers from one eligible institution to another and continues to meet eligibility requirements, the award shall be transferred with the recipient.

3. The department, or an agency under contract with the department, shall evaluate each Road-to-Independence award for renewal eligibility on an annual basis. In order to be eligible for a renewal award for the subsequent year, the young adult must:

a. Be enrolled for or have completed the number of hours, or the equivalent, to be considered a full-time student under subparagraph (a)4., unless the young adult qualifies for an exception under subparagraph (a)4.

b. Maintain standards of academic progress as defined by the education institution, except that if the young adult’s progress is insufficient to renew the award at any time during the eligibility period, the young adult may continue to be enrolled for additional terms while attempting to restore eligibility as long as progress towards the required level is maintained.

4. Funds may be terminated during the interim between an award and the evaluation for a renewal award if the department, or an agency under contract with the department, determines that the award recipient is no longer enrolled in an educational institution as described in subparagraph (a)4. or is no longer a resident of this state.

5. The department, or an agency under contract with the department, shall notify a recipient who is terminated and inform the recipient of his or her right to appeal.

6. An award recipient who does not qualify for a renewal award or who chooses not to renew the award may apply for reinstatement. An application for reinstatement must be made before the young adult reaches 23 years of age. In order to be eligible for reinstatement, the young adult must meet the eligibility criteria and the criteria for award renewal for the program.

(3) AFTERCARE SERVICES.—

(a) Aftercare services are available to a young adult who has reached 18 years of age but is not yet 23 years of age and is:

1. Not in foster care.

2. Temporarily not receiving financial assistance under subsection (2) to pursue postsecondary education.

(b) Aftercare services include, but are not limited to, the following:

1. Mentoring and tutoring.

2. Mental health services and substance abuse counseling.

3. Life skills classes, including credit management and preventive health activities.

4. Parenting classes.

5. Job and career skills training.

6. Counselor consultations.

7. Temporary financial assistance for necessities, including, but not limited to, education supplies, transportation expenses, security deposits for rent and utilities, furnishings, household goods, and other basic living expenses.

8. Financial literacy skills training.

The specific services to be provided under this paragraph shall be determined by an assessment of the young adult and may be provided by the community-based care provider or through referrals in the community.

(c) Temporary assistance provided to prevent homelessness shall be provided as expeditiously as possible and within the limitations defined by the department.

(4) APPEALS PROCESS.—

(a) The department shall have a procedure by which a young adult may appeal the department’s refusal to provide Road-to-Independence Program services or support, or the termination of such services or support if funds for such services or support are available.

(b) The appeal procedure must be readily accessible to young adults, must provide for timely decisions, and must provide for an appeal to the department. The decision of the department constitutes final agency action and is reviewable by the court as provided in s. 120.68.

(5) PORTABILITY.—The services provided under this section are portable across county lines and between lead agencies.

(a) The service needs that are identified in the original or updated transition plan, pursuant to s. 39.6035, shall be provided by the lead agency where the young adult is currently residing but shall be funded by the lead agency who initiated the transition plan.

(b) The lead agency with primary case management responsibilities shall provide maintenance payments, case planning, including a written description of all services that will assist a child 16 years of age or older in preparing for the transition from care to independence, as well as regular case reviews that conform with all federal scheduling and content requirements, for all children in foster care who are placed or visiting out-of-state.

(6) ACCOUNTABILITY.—The department shall develop outcome measures for the program and other performance measures in order to maintain oversight of the program. No later than January 31 of each year, the department shall prepare a report on the outcome measures and the department’s oversight activities and submit the report to the President of the Senate, the Speaker of the House of Representatives, and the committees with jurisdiction over issues relating to children and families in the Senate and the House of Representatives. The report must include:

(a) An analysis of performance on the outcome measures developed under this section reported for each community-based care lead agency and compared with the performance of the department on the same measures.

(b) A description of the department’s oversight of the program, including, by lead agency, any programmatic or fiscal deficiencies found, corrective actions required, and current status of compliance.

(c) Any rules adopted or proposed under this section since the last report. For the purposes of the first report, any rules adopted or proposed under this section must be included.

(7) INDEPENDENT LIVING SERVICES ADVISORY COUNCIL.—The secretary shall establish the Independent Living Services Advisory Council for the purpose of reviewing and making recommendations concerning the implementation and operation of the provisions of s. 39.6251 and the Road-to-Independence Program. The advisory council shall function as specified in this subsection until the Legislature determines that the advisory council can no longer provide a valuable contribution to the department’s efforts to achieve the goals of the services designed to enable a young adult to live independently.

(a) The advisory council shall assess the implementation and operation of the Road-to-Independence Program and advise the department on actions that would improve the ability of these Road-to-Independence Program services to meet the established goals. The advisory council shall keep the department informed of problems being experienced with the services, barriers to the effective and efficient integration of services and support across systems, and successes that the system of services has achieved. The department shall consider, but is not required to implement, the recommendations of the advisory council.

(b) The advisory council shall report to the secretary on the status of the implementation of the Road-to-Independence Program, efforts to publicize the availability of the Road-to-Independence Program, the success of the services, problems identified, recommendations for department or legislative action, and the department’s implementation of the recommendations contained in the Independent Living Services Integration Workgroup Report submitted to the appropriate substantive committees of the Legislature by December 31, 2013. The department shall submit a report by December 31 of each year to the Governor, the President of the Senate, and the Speaker of the House of Representatives which includes a summary of the factors reported on by the council and identifies the recommendations of the advisory council and either describes the department’s actions to implement the recommendations or provides the department’s rationale for not implementing the recommendations.

(c) Members of the advisory council shall be appointed by the secretary of the department. The membership of the advisory council must include, at a minimum, representatives from the headquarters and regional offices of the Department of Children and Families, community-based care lead agencies, the Department of Juvenile Justice, the Department of Economic Opportunity, the Department of Education, the Agency for Health Care Administration, the State Youth Advisory Board, CareerSource Florida, Inc., the Statewide Guardian Ad Litem Office, foster parents, recipients of services and funding through the Road-to-Independence Program, and advocates for children in care. The secretary shall determine the length of the term to be served by each member appointed to the advisory council, which may not exceed 4 years.

(d) The department shall provide administrative support to the Independent Living Services Advisory Council to accomplish its assigned tasks. The advisory council shall be afforded access to all appropriate data from the department, each community-based care lead agency, and other relevant agencies in order to accomplish the tasks set forth in this section. The data collected may not include any information that would identify a specific child or young adult.

(e) The advisory council report required under paragraph (b) must include an analysis of the system of independent living transition services for young adults who reach 18 years of age while in foster care before completing high school or its equivalent and recommendations for department or legislative action. The council shall assess and report on the most effective method of assisting these young adults to complete high school or its equivalent by examining the practices of other states.

(8) PERSONAL PROPERTY.—Property acquired on behalf of a young adult in this program shall become the personal property of the young adult and is not subject to the requirements of chapter 273 relating to state-owned tangible personal property. Such property continues to be subject to applicable federal laws.

(9) MEDICAL ASSISTANCE FOR YOUNG ADULTS FORMERLY IN CARE.—The department or community-based care lead agency shall document that eligible young adults are enrolled in Medicaid under s. 409.903(4).

(10) RULEMAKING.—The department shall adopt rules to administer this section.

History.—s. 3, ch. 2002-19; s. 44, ch. 2003-1; s. 6, ch. 2003-146; s. 1, ch. 2004-362; s. 3, ch. 2005-179; ss. 11, 17, ch. 2006-194; s. 2, ch. 2007-147; s. 1, ch. 2008-122; s. 118, ch. 2010-102; s. 4, ch. 2010-158; s. 300, ch. 2011-142; s. 4, ch. 2013-21; s. 39, ch. 2013-35; s. 8, ch. 2013-178; s. 100, ch. 2014-17; s. 4, ch. 2014-39; s. 25, ch. 2014-184; s. 47, ch. 2015-2; s. 15, ch. 2015-98.

1Note.—As amended by s. 39, ch. 2013-35, and amended and substantially reworded by s. 8, ch. 2013-178. Former paragraph (3)(a) and subsection (10) were also amended by s. 4, ch. 2013-21, without reference to the substantial rewording of the section by s. 8, ch. 2013-178. As amended by s. 4, ch. 2013-21, only, paragraph (3)(a) and subsection (10) read:

(a) It is the intent of the Legislature for the Department of Children and Families to assist older children in foster care and young adults who exit foster care at age 18 in making the transition to independent living and self-sufficiency as adults. The department shall provide such children and young adults with opportunities to participate in life skills activities in their foster families and communities which are reasonable and appropriate for their respective ages or for any special needs they may have and shall provide them with services to build life skills and increase their ability to live independently and become self-sufficient. To support the provision of opportunities for participation in age-appropriate life skills activities, the department shall:

1.  Develop a list of age-appropriate activities and responsibilities to be offered to all children involved in independent living transition services and their foster parents.

2.  Provide training for staff and foster parents to address the issues of older children in foster care in transitioning to adulthood, which shall include information on high school completion, grant applications, vocational school opportunities, supporting education and employment opportunities, and opportunities to participate in appropriate daily activities.

3.  Establish the authority of foster parents, family foster homes, residential child-caring agencies, or other authorized caregivers to approve participation in age-appropriate activities of children in their care according to a reasonable and prudent parent standard. Foster parents, family foster homes, residential child-caring agencies, or other authorized caregivers employing the reasonable and prudent parent standard in their decisionmaking shall not be held responsible under administrative rules or laws pertaining to state licensure or have their licensure status in any manner jeopardized as a result of the actions of a child engaged in the approved age-appropriate activities. Goals and objectives for participation in extracurricular, enrichment, and social activities, as well as specific information on the child’s progress toward meeting those objectives, shall be incorporated into the agency’s written judicial social study report and shall be reviewed by the court at each hearing conducted pursuant to s. 39.701.

4.  Provide opportunities for older children in foster care to interact with mentors.

5.  Develop and implement procedures for older children to directly access and manage the personal allowance they receive from the department in order to learn responsibility and participate in age-appropriate life skills activities to the extent feasible.

6.  Make a good faith effort to fully explain, prior to execution of any signature, if required, any document, report, form, or other record, whether written or electronic, presented to a child or young adult pursuant to this chapter and allow for the recipient to ask any appropriate questions necessary to fully understand the document. It shall be the responsibility of the person presenting the document to the child or young adult to comply with this subparagraph.

* * * * *

(10) RULEMAKING.—The department shall adopt rules to administer this section. The rules must provide caregivers with as much flexibility as possible to enable the children in their care to participate in normal life experiences and must reflect the considerations listed in s. 39.4091(3)(b) in connection with the reasonable and prudent parent standard established in that section. The department shall engage in appropriate planning to prevent, to the extent possible, a reduction in awards after issuance. The department shall adopt rules to govern the payments and conditions related to payments for services to youth or young adults provided under this section.



409.1452 - Collaboration with Board of Governors, Florida College System, and Department of Education to assist children and young adults who have been or are in foster care.

409.1452 Collaboration with Board of Governors, Florida College System, and Department of Education to assist children and young adults who have been or are in foster care.—Effective July 1, 2013, the Department of Children and Families shall work in collaboration with the Board of Governors, the Florida College System, and the Department of Education to help address the need for a comprehensive support structure in the academic arena to assist children and young adults who have been or continue to remain in the foster care system in making the transition from a structured care system into an independent living setting. The State University System of Florida and the Florida College System shall provide postsecondary educational campus coaching positions that will be integrated into Florida College System institutions’ and university institutions’ general support services structure to provide current and former foster care children and young adults with dedicated, on-campus support. The Department of Children and Families has the sole discretion to determine which state college or university will offer a campus coaching position, based on departmental demographic data indicating greatest need. These campus coaching positions shall be employees of the selected educational institutions, focused on supporting children and young adults who have been or continue to remain in the foster care system. The Chancellors of the Florida College System and the Board of Governors shall report annually to the Department of Children and Families specific data, subject to privacy laws, about the children and young adults served by the campus coaches, including academic progress, retention rates for students enrolled in the program, financial aid requested and received, and information required by the National Youth in Transition Database.

History.—s. 11, ch. 2013-178.



409.1453 - Design and dissemination of training for foster care caregivers.

409.1453 Design and dissemination of training for foster care caregivers.—The Department of Children and Families in collaboration with the Florida Foster and Adoptive Parent Association and the Quality Parenting Initiative will design and disseminate training for caregivers on skill building on the life skills necessary for youth in the foster care system.

History.—s. 13, ch. 2013-178.



409.1454 - Motor vehicle insurance for children in care.

409.1454 Motor vehicle insurance for children in care.—

(1) The Legislature finds that the costs of driver education, licensure and costs incidental to licensure, and motor vehicle insurance for a child in licensed out-of-home care after such child obtains a driver license creates an additional barrier to engaging in normal age-appropriate activities and gaining independence and may limit opportunities for obtaining employment and completing educational goals. The Legislature also finds that the completion of an approved driver education course is necessary to develop safe driving skills.

(2) To the extent that funding is available, the department shall establish a 3-year pilot program to pay the cost of driver education, licensure and other costs incidental to licensure, and motor vehicle insurance for children in licensed out-of-home care who have successfully completed a driver education program.

(3) If a caregiver, or an individual or not-for-profit entity approved by the caregiver, adds a child to his or her existing insurance policy, the amount paid to the caregiver or approved purchaser may not exceed the increase in cost attributable to the addition of the child to the policy.

(4) Payment shall be made to eligible recipients in the order of eligibility until available funds are exhausted.

(5) The department shall contract with a not-for-profit entity whose mission is to support youth aging out of foster care to develop procedures for operating and administering the pilot program, including, but not limited to:

(a) Determining eligibility, including responsibilities for the child and caregivers.

(b) Developing application and payment forms.

(c) Notifying eligible children, caregivers, group homes, and residential programs of the pilot program.

(d) Providing technical assistance to lead agencies, providers, group homes, and residential programs to support removing obstacles that prevent children in foster care from driving.

(6) By July 1, 2015, and annually thereafter for the duration of the pilot program, the department shall submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives evaluating the success of and outcomes achieved by the pilot program. The report shall include a recommendation as to whether the pilot program should be continued, terminated, or expanded.

History.—s. 2, ch. 2014-166.



409.146 - Children and families client and management information system.

409.146 Children and families client and management information system.—

(1) The Department of Children and Families shall establish a children and families client and management information system which shall provide information concerning children served by the children and families programs.

(2) The children and families client and management information system shall provide, at a minimum, an integrated service delivery information system to implement comprehensive screening, uniform assessment, case planning, monitoring, resource matching, and outcome evaluations for all of the following program services categories and related program components as defined in s. 20.19 and chapter 39:

(a) Child welfare and prevention and diversion services.

(b) Child care services.

(3) The system shall be designed to promote efficient and effective use of resources and accountability designed to provide the most appropriate, least restrictive services for all clients in the children and families programs. It shall contain, at a minimum, that information deemed to be essential for ongoing administration of service delivery and outcome evaluation systems, as well as for the purpose of management decisions.

(4) The system shall be operated in such a manner as to facilitate the service delivery goals of the children receiving the children and families programs and services.

(5) The Department of Children and Families shall employ accepted current system development methodology to determine the appropriate design and contents of the system, as well as the most rapid feasible implementation schedule as outlined in the information resources management operational plan of the Department of Children and Families.

(6) The Department of Children and Families shall aggregate, on a quarterly and an annual basis, the information and statistical data of the children and families client and management information system into a descriptive report and shall disseminate the quarterly and annual reports to interested parties, including substantive committees of the House of Representatives and the Senate.

(7) Whenever feasible, the system shall have online computers and shall be available for data entry and retrieval at the unit level of organization by program component counselors.

(8) Children and families program staff responsible for services shall be trained in the use of the system.

(9) The Department of Children and Families shall provide an annual report to the President of the Senate and the Speaker of the House of Representatives. In developing the system, the Department of Children and Families shall consider and report on the availability of, and the costs associated with using, existing software and systems, including, but not limited to, those that are operational in other states, to meet the requirements of this section. The department shall also consider and report on the compatibility of such existing software and systems with an integrated management information system. The report shall be submitted no later than December 1 of each year.

History.—s. 41, ch. 90-306; s. 11, ch. 91-158; s. 8, ch. 92-58; s. 69, ch. 94-209; s. 31, ch. 95-267; s. 112, ch. 97-101; s. 34, ch. 2011-34; s. 171, ch. 2014-19.



409.147 - Children’s initiatives.

409.147 Children’s initiatives.—

(1) LEGISLATIVE FINDINGS AND INTENT.—

(a) The Legislature finds that:

1. There are neighborhoods in the state where the infrastructure and opportunities that middle-class communities take for granted are nonexistent or so marginal that they are ineffective.

2. Children living in these neighborhoods are not read to by an adult on a regular basis and attend a prekindergarten education program at a much lower rate than children in other communities. These children experience below-average performance on standardized tests and graduate from high school in fewer numbers. Most of these children are eligible for the free or reduced-price school lunch program.

3. Children in these neighborhoods often suffer from high rates of asthma, a higher risk of lead poisoning, and inadequate health care, and they are routinely exposed to violence and crime.

4. In spite of these obstacles, these neighborhoods are many times home to strong individuals and institutions that are committed to making a difference in the lives of children and their families.

(b) It is therefore the intent of the Legislature to assist disadvantaged areas within the state in creating a community-based service network that develops, coordinates, and provides quality education, accessible health care, youth development programs, opportunities for employment, and safe and affordable housing for children and families living within its boundaries.

(2) POLICY AND PURPOSE.—It is the policy of this state to provide the necessary means to assist local communities, the children and families who live in those communities, and the private sector in creating a sound educational, social, and economic environment. To achieve this objective, the state intends to provide investments sufficient to encourage community partners to commit financial and other resources to severely disadvantaged areas. The purpose of this section is to establish a process that clearly identifies the severely disadvantaged areas and provides guidance for developing a new social service paradigm that systematically coordinates programs that address the critical needs of children and their families and for directing efforts to rebuild the basic infrastructure of the community. The Legislature, therefore, declares the creation of children’s initiatives, through the collaborative efforts of government and the private sector, to be a public purpose.

(3) DEFINITIONS.—As used in this section, the term:

(a) “Governing body” means the commission or other legislative body charged with governing a county or municipality.

(b) “Ounce” means the Ounce of Prevention Fund of Florida, Inc.

(c) “Planning team” means a children’s initiative planning team established under this section.

(d) “Resident” means a person who lives or operates a small community-based business or organization within the boundaries of the children’s initiative.

(4) CHILDREN’S INITIATIVE NOMINATING PROCESS.—A county or municipality, or a county and one or more municipalities together, may apply to the Ounce to designate an area as a children’s initiative after the governing body:

(a) Adopts a resolution that:

1. Finds that an area exists in such county or municipality, or in the county and one or more municipalities, that chronically exhibits extreme and unacceptable levels of poverty, unemployment, physical deterioration, as well as limited access to quality educational, health care, and social services.

2. Determines that the rehabilitation, conservation, or redevelopment, or a combination thereof, of the area is necessary in the interest of improving the health, wellness, education, living conditions, and livelihoods of the children and families who live in the county or municipality.

3. Determines that the revitalization of the area can occur only if the state and the private sector invest resources to improve infrastructure and the provision of services.

(b) Establishes a children’s initiative planning team as provided in subsection (5).

(c) Develops and adopts a strategic community plan as provided in subsection (6).

(d) Creates a corporation not for profit as provided in subsection (7).

(5) CHILDREN’S INITIATIVE PLANNING TEAM.—

(a) After the governing body adopts the resolution described in subsection (4), the county or municipality shall establish a children’s initiative planning team.

(b) The planning team shall include residents and representatives from community-based organizations and other community institutions. At least half of the members of the planning team must be residents.

(c) The planning team shall:

1. Develop a planning process that sets the direction for, builds a commitment to, and develops the capacity to realize the children’s initiative concept.

2. Develop a vision of what the children’s initiative will look like when the challenges, problems, and opportunities in the children’s initiative are successfully addressed.

3. Identify important opportunities, strengths, challenges, and problems in the children’s initiative.

4. Develop a strategic community plan consisting of goals, objectives, tasks, the designation of responsible parties, the identification of resources needed, timelines for implementation of the plan, and procedures for monitoring outcomes.

(d) The planning team shall designate working groups to specifically address each of the following focus areas:

1. Early development and care of children.

2. Education of children and youth.

3. Health and wellness.

4. Youth support.

5. Parent and guardian support.

6. Adult education, training, and jobs.

7. Community safety.

8. Housing and community development.

(6) CHILDREN’S INITIATIVE STRATEGIC COMMUNITY PLAN.—After the governing body adopts the resolution described in subsection (4), the working groups shall develop objectives and identify strategies for each focus area. The objectives, specified by focus area, for a working group may include, but not be limited to:

(a) Early development and care of children.

1. Providing resources to enable every child to be adequately nurtured during the first 3 years of life.

2. Ensuring that all schools are ready for children and all children are ready for school.

3. Facilitating enrollment in half-day or full-day prekindergarten for all 3-year-old and 4-year-old children.

4. Strengthening parent and guardian relationships with care providers.

5. Providing support and education for families and child care providers.

(b) Education of children and youth.

1. Increasing the level and degree of accountability of persons who are responsible for the development and well-being of all children in the children’s initiative.

2. Changing the structure and function of schools to increase the quality and amount of time spent on instruction and increase programmatic options and offerings.

3. Creating a safe and respectful environment for student learning.

4. Identifying and supporting points of alignment between the children’s initiative community plan and the school district’s strategic plan.

(c) Health and wellness.

1. Facilitating enrollment of all eligible children in the Florida Kidcare program and providing full access to high-quality drug and alcohol treatment services.

2. Eliminating health disparities between racial and cultural groups, including improving outcomes and increasing interventions.

3. Providing fresh, good quality, affordable, and nutritious food within the children’s initiative.

4. Providing all children in the children’s initiative with access to safe structured and unstructured recreation.

(d) Youth support.

1. Increasing the high school graduation rate.

2. Increasing leadership development and employment opportunities for youth.

(e) Parent and guardian support.

1. Increasing parent and adult literacy.

2. Expanding access for parents to critical resources, such as jobs, transportation, day care, and after-school care.

3. Improving the effectiveness of the ways in which support systems communicate and collaborate with parents and the ways in which parents communicate and collaborate with support systems.

4. Making the services of the Healthy Families Florida program available to provide multiyear support to expectant parents and persons caring for infants and toddlers.

(f) Adult education, training, and jobs.

1. Creating job opportunities for adults that lead to career development.

2. Establishing a career and technical school, or a satellite of such a school in the children’s initiative, which includes a one-stop career center.

(g) Community safety.

1. Providing a safe environment for all children at home, in school, and in the community.

2. Eliminating the economic, political, and social forces that lead to a lack of safety within the family, the community, schools, and institutional structures.

3. Assessing policies and practices, including sentencing, incarceration, detention, and data reporting, in order to reduce youth violence, crime, and recidivism.

(h) Housing and community development.

1. Strengthening the residential real estate market.

2. Building on existing efforts to promote socioeconomic diversity when developing a comprehensive land use strategic plan.

3. Promoting neighborhood beautification strategies.

(7) CHILDREN’S INITIATIVE CORPORATION.—After the governing body adopts the resolution described in subsection (4), establishes the planning team as provided in subsection (5), and develops and adopts the strategic community plan as provided in subsection (6), the county or municipality shall create a corporation not for profit which shall be registered, incorporated, organized, and operated in compliance with chapter 617. The purpose of the corporation is to facilitate fundraising, to secure broad community ownership of the children’s initiative, and, if the area selected by the governing body is designated as a children’s initiative, to:

(a) Begin to transfer responsibility for planning from the planning team to the corporation.

(b) Begin the implementation and governance of the children’s initiative community plan.

(8) CREATION OF MIAMI CHILDREN’S INITIATIVE, INC.—

(a) There is created within the Liberty City neighborhood in Miami-Dade County a 10-year project that shall be managed by an entity organized as a corporation not for profit which shall be registered, incorporated, organized, and operated in compliance with chapter 617. An entity may not be incorporated until the governing body has adopted the resolution described in subsection (4), has established the planning team as provided in subsection (5), and has developed and adopted the strategic community plan as provided in subsection (6). The corporation shall be known as the Miami Children’s Initiative, Inc., and shall be administratively housed within the Department of Children and Families. However, Miami Children’s Initiative, Inc., is not subject to control, supervision, or direction by the Department of Children and Families in any manner. The Legislature determines, however, that public policy dictates that the corporation operate in the most open and accessible manner consistent with its public purpose. Therefore, the Legislature specifically declares that the corporation is subject to chapter 119, relating to public records, chapter 286, relating to public meetings and records, and chapter 287, relating to procurement of commodities or contractual services.

(b) This initiative is designed to encompass an area that is large enough to include all of the necessary components of community life, including, but not limited to, schools, places of worship, recreational facilities, commercial areas, and common space, yet small enough to allow programs and services to reach every willing member of the neighborhood.

(9) CREATION OF THE NEW TOWN SUCCESS ZONE.—

(a) There is created within the City of Jacksonville Council District 9 in Duval County a 10-year project that shall be managed by an entity organized as a corporation not for profit that is registered, incorporated, organized, and operated in compliance with chapter 617. The New Town Success Zone is not subject to control, supervision, or direction by any department of the state in any manner. The Legislature determines, however, that public policy dictates that the corporation operate in the most open and accessible manner consistent with its public purpose. Therefore, the Legislature declares that the corporation is subject to chapter 119, relating to public records, chapter 286, relating to public meetings and records, and chapter 287, relating to procurement of commodities or contractual services.

(b) This initiative is designed to encompass an area that is large enough to include all of the necessary components of community life, including, but not limited to, schools, places of worship, recreational facilities, commercial areas, and common space, yet small enough to allow programs and services to reach every member of the neighborhood who is willing to participate in the project.

(10) CREATION OF THE PARRAMORE KIDZ ZONE.—

(a) There is created within the City of Orlando in Orange County a 10-year project managed by an entity organized as a corporation not for profit that is registered, incorporated, organized, and operated in compliance with chapter 617. The Parramore Kidz Zone program is not subject to the control, supervision, or direction of any department of the state. The Legislature determines, however, that public policy dictates that the corporation operate in the most open and accessible manner consistent with its public purpose. Therefore, the Legislature specifically declares that the corporation is subject to chapter 119, relating to public records, chapter 286, relating to public meetings and records, and chapter 287, relating to procurement of commodities or contractual services.

(b) This initiative is designed to encompass an area that is large enough to include all of the necessary components of community life, including, but not limited to, schools, places of worship, recreational facilities, commercial areas, and common space, yet small enough to allow programs and services to reach every member of the neighborhood who is willing to participate in the project.

(11) IMPLEMENTATION.—

(a) The Miami Children’s Initiative, Inc., the New Town Success Zone, and the Parramore Kidz Zone have been designated as Florida Children’s Initiatives consistent with the legislative intent and purpose of s. 16, chapter 2009-43, Laws of Florida, and as such shall each assist the disadvantaged areas of the state in creating a community-based service network and programming that develops, coordinates, and provides quality education, accessible health care, youth development programs, opportunities for employment, and safe and affordable housing for children and families living within their boundaries.

(b) In order to implement this section for the Miami Children’s Initiative, Inc., the Department of Children and Families shall contract with a not-for-profit corporation, to work in collaboration with the governing body to adopt the resolution described in subsection (4), to establish the planning team as provided in subsection (5), and to develop and adopt the strategic community plan as provided in subsection (6). The not-for-profit corporation is also responsible for the development of a business plan and for the evaluation, fiscal management, and oversight of the Miami Children’s Initiative, Inc.

History.—s. 1, ch. 2008-96; s. 16, ch. 2009-43; s. 1, ch. 2013-81; s. 172, ch. 2014-19.



409.153 - Implementation of Healthy Families Florida program.

409.153 Implementation of Healthy Families Florida program.—The Department of Children and Families shall contract with a private nonprofit corporation to implement the Healthy Families Florida program. The private nonprofit corporation shall be incorporated for the purpose of identifying, funding, supporting, and evaluating programs and community initiatives to improve the development and life outcomes of children and to preserve and strengthen families with a primary emphasis on prevention. The private nonprofit corporation shall implement the program. The program shall work in partnership with existing community-based home visitation and family support resources to provide assistance to families in an effort to prevent child abuse. The program shall be voluntary for participants and shall require the informed consent of the participants at the initial contact. The Kempe Family Stress Checklist shall not be used.

History.—s. 1, ch. 98-175; s. 173, ch. 2014-19.



409.165 - Alternate care for children.

409.165 Alternate care for children.—

(1) Within funds appropriated, the department shall establish and supervise a program of emergency shelters, runaway shelters, foster homes, group homes, agency-operated group treatment homes, nonpsychiatric residential group care facilities, psychiatric residential treatment facilities, and other appropriate facilities to provide shelter and care for dependent children who must be placed away from their families. The department, in accordance with outcome goals established in s. 409.986, shall contract for the provision of such shelter and care by counties, municipalities, nonprofit corporations, and other entities capable of providing needed services if:

(a) The services provided comply with all department standards, policies, and procedures;

(b) The services can be provided at a reasonable cost; and

(c) Unless otherwise provided by law, such providers of shelter and care are licensed by the department.

(2) Funds appropriated for the alternate care of children as described in this section may be used to meet the needs of children in their own homes or those of relatives if the children can be safely served in such settings and the expenditure of funds in such manner is equal to or less than the cost of out-of-home placement.

(3) The department shall cooperate with all child service institutions or agencies within the state which meet the department’s standards in order to maintain a comprehensive, coordinated, and inclusive system for promoting and protecting the well-being of children, consistent with the goals established in s. 409.986.

(a) The department shall work with the Department of Health in the development, use, and monitoring of medical foster homes for medically complex children.

(b) The department shall collaborate with all relevant state and local agencies to provide such supports and services as may be necessary to maintain medically complex children in the least restrictive and most nurturing environment.

(4) With the written consent of parents, custodians, or guardians, or in accordance with those provisions in chapter 39 that relate to dependent children, the department, under rules properly adopted, may place a child:

(a) With a relative;

(b) With an adult nonrelative approved by the court for long-term custody;

(c) With a person who is considering the adoption of a child in the manner provided for by law;

(d) When limited, except as provided in paragraph (b), to temporary emergency situations, with a responsible adult approved by the court;

(e) With a person or family approved by the department to serve as a medical foster home;

(f) With a person or agency licensed by the department in accordance with s. 409.175; or

(g) In a subsidized independent living situation, subject to the provisions of 1s. 409.1451(4)(c),

under such conditions as are determined to be for the best interests or the welfare of the child. Any child placed in an institution or in a family home by the department or its agency may be removed by the department or its agency, and such other disposition may be made as is for the best interest of the child, including transfer of the child to another institution, another home, or the home of the child. Expenditure of funds appropriated for out-of-home care can be used to meet the needs of a child in the child’s own home or the home of a relative if the child can be safely served in the child’s own home or that of a relative if placement can be avoided by the expenditure of such funds, and if the expenditure of such funds in this manner is equal to or less than the cost of out-of-home placement.

History.—s. 1, ch. 69-268; ss. 19, 35, ch. 69-106; s. 1, ch. 70-255; s. 3, ch. 76-168; s. 275, ch. 77-147; s. 1, ch. 77-457; s. 6, ch. 78-433; s. 102, ch. 79-164; ss. 2, 3, ch. 81-318; ss. 2, 3, 4, ch. 83-250; s. 40, ch. 88-337; s. 4, ch. 91-183; ss. 3, 4, ch. 93-115; ss. 48, 53, ch. 94-164; ss. 4, 9, ch. 2002-19; s. 49, ch. 2006-1; s. 26, ch. 2014-224.

1Note.—Section 409.1451 was substantially reworded by s. 8, ch. 2013-178; the section no longer contains text that equates to material formerly in s. 409.1451(4)(c).



409.166 - Children within the child welfare system; adoption assistance program.

409.166 Children within the child welfare system; adoption assistance program.—

(1) LEGISLATIVE INTENT.—It is the intent of the Legislature to protect and promote each child’s right to the security and stability of a permanent family home. The Legislature intends to make adoption assistance, including financial aid, available to prospective adoptive parents to enable them to adopt a child in the state’s foster care system who, because of his or her needs, has proven difficult to place in an adoptive home.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Special needs child” means:

1. A child whose permanent custody has been awarded to the department or to a licensed child-placing agency;

2. A child who has established significant emotional ties with his or her foster parents or is not likely to be adopted because he or she is:

a. Eight years of age or older;

b. Developmentally disabled;

c. Physically or emotionally handicapped;

d. Of black or racially mixed parentage; or

e. A member of a sibling group of any age, provided two or more members of a sibling group remain together for purposes of adoption; and

3. Except when the child is being adopted by the child’s foster parents or relative caregivers, a child for whom a reasonable but unsuccessful effort has been made to place the child without providing a maintenance subsidy.

(b) “Adoption assistance” means financial assistance and services provided to a child and his or her adoptive family. Such assistance may include a maintenance subsidy, medical assistance, Medicaid assistance, and reimbursement of nonrecurring expenses associated with the legal adoption. The term also includes a tuition exemption at a postsecondary career program, community college, or state university.

(c) “Child within the child welfare system” or “child” means a special needs child and any other child who was removed from the child’s caregiver due to abuse or neglect and whose permanent custody has been awarded to the department or to a licensed child-placing agency.

(d) “Department” means the Department of Children and Families.

(e) “Licensed child-placing agency” has the same meaning as in s. 39.01.

(f) “Maintenance subsidy” means a monthly payment as provided in subsection (4).

(3) ADMINISTRATION OF PROGRAM.—

(a) The department shall establish and administer an adoption program for children to be carried out by the department or by contract with a licensed child-placing agency. The program shall attempt to increase the number of persons seeking to adopt children and the number of finalized adoptions and shall extend adoption assistance, when needed, to the adoptive parents of a child.

(b) The department shall collect and maintain the necessary data and records to evaluate the effectiveness of the program in encouraging and promoting the adoption of children.

(4) ADOPTION ASSISTANCE.—

(a) A maintenance subsidy shall be granted only when all other resources available to a child have been thoroughly explored and it can be clearly established that this is the most acceptable plan for providing permanent placement for the child. The maintenance subsidy may not be used as a substitute for adoptive parent recruitment or as an inducement to adopt a child who might be placed without providing a subsidy. However, it shall be the policy of the department that no child be denied adoption if providing a maintenance subsidy would make adoption possible. The best interest of the child shall be the deciding factor in every case. This section does not prohibit foster parents from applying to adopt a child placed in their care. Foster parents or relative caregivers must be asked if they would adopt without a maintenance subsidy.

(b) The department shall provide adoption assistance to the adoptive parents, subject to specific appropriation, in the amount of $5,000 annually, paid on a monthly basis, for the support and maintenance of a child until the 18th birthday of such child or in an amount other than $5,000 annually as determined by the adoptive parents and the department and memorialized in a written agreement between the adoptive parents and the department. The agreement shall take into consideration the circumstances of the adoptive parents and the needs of the child being adopted. The amount of subsidy may be adjusted based upon changes in the needs of the child or circumstances of the adoptive parents. Changes shall not be made without the concurrence of the adoptive parents. However, in no case shall the amount of the monthly payment exceed the foster care maintenance payment that would have been paid during the same period if the child had been in a foster family home.

(c) The department may provide adoption assistance to the adoptive parents, subject to specific appropriation, for medical assistance initiated after the adoption of the child for medical, surgical, hospital, and related services needed as a result of a physical or mental condition of the child which existed before the adoption and is not covered by Medicaid, Children’s Medical Services, or Children’s Mental Health Services. Such assistance may be initiated at any time but shall terminate on or before the child’s 18th birthday.

(5) ELIGIBILITY FOR SERVICES.—

(a) As a condition of providing adoption assistance under this section, the adoptive parents must enter into an adoption-assistance agreement with the department which specifies the financial assistance and other services to be provided.

(b) A child who is handicapped at the time of adoption shall be eligible for services through the Children’s Medical Services network established under part I of chapter 391 if the child was eligible for such services prior to the adoption.

(6) WAIVER OF ADOPTION FEES.—The adoption fees shall be waived for all adoptive parents who adopt children in the custody of the department. Fees may be waived for families who adopt children in the custody of a licensed child-placing agency or who adopt children through independent adoptions, and who receive or may be eligible for maintenance subsidies through the department. Retroactive reimbursement of fees is not required for families who adopt children in the custody of licensed child-placing agencies.

(7) REIMBURSEMENT FOR EXPENSES.—The department is authorized to reimburse, retroactive to January 1, 1987, up to $1,000 in nonrecurring expenses related to the adoption of a child which have been incurred by adoptive parents. For purposes of this subsection, “nonrecurring expenses” means one-time expenses, such as attorney’s fees, court costs, birth certificate fees, travel expenses, agency fees, and physical examination fees.

(8) RULES.—The department shall adopt rules to administer this section.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 76-203; s. 1, ch. 77-174; s. 1, ch. 77-293; s. 1, ch. 78-362; s. 1, ch. 83-246; s. 17, ch. 84-254; s. 5, ch. 91-99; s. 24, ch. 92-96; s. 113, ch. 97-101; s. 43, ch. 97-103; s. 181, ch. 99-8; s. 50, ch. 2000-153; s. 5, ch. 2007-124; s. 112, ch. 2008-4; s. 7, ch. 2010-158; s. 174, ch. 2014-19.



409.1662 - Children within the child welfare system; adoption incentive program.

409.1662 Children within the child welfare system; adoption incentive program.—

(1) PURPOSE.—The purpose of the adoption incentive program is to advance the state’s achievement of permanency, stability, and well-being in living arrangements for children in foster care who cannot be reunited with their families. The department shall establish the adoption incentive program to award incentive payment to community-based care lead agencies, as defined in s. 409.986, and their subcontracted providers that are involved in the adoption process, for achievement of specific and measurable adoption performance standards that lead to permanency, stability, and well-being for children.

(2) ADMINISTRATION OF THE PROGRAM.—

(a) The department shall conduct a comprehensive baseline assessment of the performance of lead agencies and subcontracted providers related to adoption of children from foster care. The assessment shall compile annual data for each of the most recent 5 years for which data is available. The department shall update the assessment annually. At a minimum, the assessment shall identify:

1. The number of families attempting to adopt children from foster care and the number of families completing the adoption process.

2. The number of children eligible for adoption and the number of children whose adoptions were finalized.

3. The amount of time eligible children waited for adoption.

4. The number of adoptions that resulted in disruption or dissolution and the subset of those disrupted adoptions that were preventable by the lead agency or the subcontracted provider.

5. The time taken to complete each phase of the adoption process.

6. The expenditures made to recruit adoptive homes and a description of any initiative to improve adoption performance or streamline the adoption process.

7. The results of any specific effort to gather feedback from prospective adoptive parents, adoptive parents, children in the child welfare system, adoptees, and other stakeholders.

8. The use of evidence-based, evidence-informed, promising, and innovative practices in recruitment, orientation, and preparation of appropriate adoptive families, matching children with families, supporting children during the adoption process, and providing postadoptive support.

(b) Using the information from the baseline assessment, the department shall annually negotiate outcome-based agreements with lead agencies and their subcontracted providers. The agreements must establish measurable outcome targets to increase the number of adoptions resulting in permanent placements that enhance children’s well-being. The agreements will define the method for measuring performance and for determining the level of performance required to earn the incentive payment, and the amount of the incentive payment which may be earned for each target.

(3) INCENTIVE PAYMENTS.—

(a) The department shall allocate incentive payments to performance improvement targets in a manner that ensures that total payments do not exceed the amount appropriated for this purpose.

(b) The department shall ensure that the amount of the incentive payments is proportionate to the value of the performance improvement.

(4) REPORT.—The department shall report annually by November 15 to the Governor, the President of the Senate, and the Speaker of the House of Representatives on the negotiated targets set for, outcomes achieved by, and incentive payments made to each lead agency during the previous fiscal year. The report shall also discuss the program enhancements made by each lead agency and its subcontracted providers to achieve negotiated outcomes under this section.

History.—s. 5, ch. 2015-130.



409.1664 - Adoption benefits for qualifying adoptive employees of state agencies.

409.1664 Adoption benefits for qualifying adoptive employees of state agencies.—

(1) As used in this section, the term:

(a) “Child within the child welfare system” has the same meaning as provided in s. 409.166.

(b) “Qualifying adoptive employee” means a full-time or part-time employee of a state agency who is paid from regular salary appropriations, or otherwise meets the state agency employer’s definition of a regular rather than temporary employee, and who adopts a child within the child welfare system pursuant to chapter 63 on or after July 1, 2015. The term includes instructional personnel, as defined in s. 1012.01, who are employed by the Florida School for the Deaf and the Blind.

(c) “State agency” means a branch, department, or agency of state government for which the Chief Financial Officer processes payroll requisitions, a state university or Florida College System institution as defined in s. 1000.21, a school district unit as defined in s. 1001.30, or a water management district as defined in s. 373.019.

(2) A qualifying adoptive employee who adopts a child within the child welfare system who has special needs described in s. 409.166(2)(a)2. is eligible to receive a lump-sum monetary benefit in the amount of $10,000 per such child, subject to applicable taxes. A qualifying adoptive employee who adopts a child within the child welfare system who does not have special needs described in s. 409.166(2)(a)2. is eligible to receive a lump-sum monetary benefit in the amount of $5,000 per such child, subject to applicable taxes.

(a) Benefits paid to a qualifying adoptive employee who is a part-time employee must be prorated based on the qualifying adoptive employee’s full-time equivalency at the time of applying for the benefits.

(b) Monetary benefits awarded under this subsection are limited to one award per adopted child within the child welfare system.

(c) The payment of a lump-sum monetary benefit for adopting a child within the child welfare system under this section is subject to a specific appropriation to the department for such purpose.

(3) A qualifying adoptive employee must apply to his or her agency head to obtain the monetary benefit provided in subsection (2). Applications must be on forms approved by the department and must include a certified copy of the final order of adoption naming the applicant as the adoptive parent. Monetary benefits shall be approved on a first-come, first-served basis based upon the date that each fully completed application is received by the department.

(4) This section does not preclude a qualifying adoptive employee from receiving adoption assistance for which he or she may qualify under s. 409.166 or any other statute that provides financial incentives for the adoption of children.

(5) Parental leave for a qualifying adoptive employee must be provided in accordance with the personnel policies and procedures of the employee’s state agency employer.

(6) The department may adopt rules to administer this section. The rules may provide for an application process such as, but not limited to, an open enrollment period during which qualifying adoptive employees may apply for monetary benefits under this section.

(7) The Chief Financial Officer shall disburse a monetary benefit to a qualifying adoptive employee upon the department’s submission of a payroll requisition. The Chief Financial Officer shall transfer funds from the department to a state university, Florida College System institution, school district unit, or water management district, as appropriate, to enable payment to the qualifying adoptive employee through the payroll systems as long as funds are available for such purpose.

(8) Each state agency shall develop a uniform procedure for informing employees about this benefit and for assisting the department in making eligibility determinations and processing applications. Any procedure adopted by a state agency is valid and enforceable if the procedure does not conflict with the express terms of this section.

History.—s. 6, ch. 2015-130.



409.1666 - Annual adoption achievement awards.

409.1666 Annual adoption achievement awards.—Each year, the Governor shall select and recognize one or more individuals, families, or organizations that make significant contributions to enabling this state’s foster children to achieve permanency through adoption. The department shall define appropriate categories for the achievement awards and seek nominations for potential recipients in each category from individuals and organizations knowledgeable about foster care and adoption.

(1) The award shall recognize persons whose contributions involve extraordinary effort or personal sacrifice in order to provide caring and permanent homes for foster children.

(2) A direct-support organization established in accordance with s. 39.0011 by the Office of Adoption and Child Protection within the Executive Office of the Governor may accept donations of products or services from private sources to be given to the recipients of the adoption achievement awards. The direct-support organization may also provide suitable plaques, framed certificates, pins, and other tokens of recognition.

History.—s. 7, ch. 2015-130.



409.167 - Statewide adoption exchange; establishment; responsibilities; registration requirements; rules.

409.167 Statewide adoption exchange; establishment; responsibilities; registration requirements; rules.—

(1) The Department of Children and Families shall establish, either directly or through purchase, a statewide adoption exchange, with a photo listing component, which shall serve all authorized licensed child-placing agencies in the state as a means of recruiting adoptive families for children who have been legally freed for adoption and who have been permanently placed with the department or a licensed child-placing agency. The exchange shall provide descriptions and photographs of such children, as well as any other information deemed useful in the recruitment of adoptive families for each child. The photo listing component of the adoption exchange must be updated monthly.

(2)(a) Each district of the department shall refer each child in its care who has been legally freed for adoption to the adoption exchange no later than 30 days after the date of acceptance by the department for permanent placement. The referral must be accompanied by a photograph and description of the child.

(b) The department shall establish criteria by which a district may determine that a child need not be registered with the adoption exchange. Within 30 days after the date of acceptance by the department for permanent placement, the name of the child accepted for permanent placement must be forwarded to the statewide adoption exchange by the district together with reference to the specific reason why the child should not be placed on the adoption exchange. If the child has not been placed for adoption within 3 months after the date of acceptance by the department for permanent placement, the district shall provide the adoption exchange with the necessary photograph and information for registration of the child with the adoption exchange and the child shall be placed on the exchange. The department shall establish procedures for monitoring the status of children who are not placed on the adoption exchange within 30 days after the date of acceptance by the department for permanent placement.

(3) In accordance with rules established by the department, the adoption exchange may accept, from licensed child-placing agencies, information pertaining to children meeting the criteria of this section, and to prospective adoptive families, for registration with the exchange.

(4) The adoption exchange shall provide the photo listing service to all licensed child-placing agencies and, in accordance with rules established by the department, to all appropriate citizen groups and other organizations and associations interested in children’s services.

(5) Children who are registered with the statewide adoption exchange and for whom there is no available family resource shall be registered with existing regional and national adoption exchanges.

(6) The department shall adopt rules governing the operation of the statewide adoption exchange.

History.—s. 2, ch. 83-246; s. 47, ch. 94-164; s. 114, ch. 97-101; s. 175, ch. 2014-19.



409.1676 - Comprehensive residential group care services to children who have extraordinary needs.

409.1676 Comprehensive residential group care services to children who have extraordinary needs.—

(1) It is the intent of the Legislature to provide comprehensive residential group care services, including residential care, case management, and other services, to children in the child protection system who have extraordinary needs. These services are to be provided in a residential group care setting by a not-for-profit corporation or a local government entity under a contract with the Department of Children and Families or by a lead agency as described in s. 409.987. These contracts should be designed to provide an identified number of children with access to a full array of services for a fixed price. Further, it is the intent of the Legislature that the Department of Children and Families and the Department of Juvenile Justice establish an interagency agreement by December 1, 2002, which describes respective agency responsibilities for referral, placement, service provision, and service coordination for dependent and delinquent youth who are referred to these residential group care facilities. The agreement must require interagency collaboration in the development of terms, conditions, and performance outcomes for residential group care contracts serving the youth referred who have been adjudicated both dependent and delinquent.

(2) As used in this section, the term:

(a) “Child with extraordinary needs” means a dependent child who has serious behavioral problems or who has been determined to be without the options of either reunification with family or adoption.

(b) “Residential group care” means a living environment for children who have been adjudicated dependent and are expected to be in foster care for at least 6 months with 24-hour-awake staff or live-in group home parents or staff. Each facility must be appropriately licensed in this state as a residential child caring agency as defined in s. 409.175(2)(j) and must be accredited by July 1, 2005. A residential group care facility serving children having a serious behavioral problem as defined in this section must have available staff or contract personnel with the clinical expertise, credentials, and training to provide services identified in subsection (4).

(c) “Serious behavioral problems” means behaviors of children who have been assessed by a licensed master’s-level human-services professional to need at a minimum intensive services but who do not meet the criteria of s. 394.492(7). A child with an emotional disturbance as defined in s. 394.492(5) or (6) may be served in residential group care unless a determination is made by a mental health professional that such a setting is inappropriate. A child having a serious behavioral problem must have been determined in the assessment to have at least one of the following risk factors:

1. An adjudication of delinquency and be on conditional release status with the Department of Juvenile Justice.

2. A history of physical aggression or violent behavior toward self or others, animals, or property within the past year.

3. A history of setting fires within the past year.

4. A history of multiple episodes of running away from home or placements within the past year.

5. A history of sexual aggression toward other youth.

(3) The department, in accordance with a specific appropriation for this program, shall contract with a not-for-profit corporation, a local government entity, or the lead agency that has been established in accordance with s. 409.987 for the performance of residential group care services described in this section. A lead agency that is currently providing residential care may provide this service directly with the approval of the local community alliance. The department or a lead agency may contract for more than one site in a county if that is determined to be the most effective way to achieve the goals set forth in this section.

(4) The lead agency, the contracted not-for-profit corporation, or the local government entity is responsible for a comprehensive assessment, residential care, transportation, access to behavioral health services, recreational activities, clothing, supplies, and miscellaneous expenses associated with caring for these children; for necessary arrangement for or provision of educational services; and for assuring necessary and appropriate health and dental care.

(5) The department may transfer all casework responsibilities for children served under this program to the entity that provides this service, including case management and development and implementation of a case plan in accordance with current standards for child protection services. When the department establishes this program in a community that has a lead agency as described in s. 409.987, the casework responsibilities must be transferred to the lead agency.

(6) This section does not prohibit any provider of these services from appropriately billing Medicaid for services rendered, from contracting with a local school district for educational services, or from earning federal or local funding for services provided, as long as two or more funding sources do not pay for the same specific service that has been provided to a child.

(7) The lead agency, not-for-profit corporation, or local government entity has the legal authority for children served under this program, as provided in chapter 39 or this chapter, as appropriate, to enroll the child in school, to sign for a driver license for the child, to cosign loans and insurance for the child, to sign for medical treatment, and to authorize other such activities.

(8) The department shall provide technical assistance as requested and contract management services.

(9) The provisions of this section shall be implemented to the extent of available appropriations contained in the annual General Appropriations Act for such purpose.

(10) The department may adopt rules necessary to administer this section.

History.—s. 5, ch. 2001-68; s. 5, ch. 2002-219; s. 180, ch. 2014-19; s. 54, ch. 2014-224.



409.1677 - Model comprehensive residential services programs.

409.1677 Model comprehensive residential services programs.—

(1) As used in this section, the term:

(a) “Residential group care” means a living environment for children who have been adjudicated dependent and are expected to be in foster care for a minimum of 6 months with 24-hour-awake staff or live-in group home parents or staff. Beginning July 1, 2001, all facilities must be appropriately licensed in this state, and they must be accredited by July 1, 2005.

(b) “Serious behavioral problems” means behaviors of children who have been assessed by a licensed master’s-level human-services professional to need at a minimum intensive services but who do not meet the criteria of s. 394.492(6) or (7). A child with an emotional disturbance as defined in s. 394.492(5) may be served in residential group care unless a determination is made by a mental health professional that such a setting is inappropriate.

(2) The department shall establish a model comprehensive residential services program in Manatee and Miami-Dade Counties through a contract with the designated lead agency established in accordance with s. 409.987 or with a private entity capable of providing residential group care and home-based care and experienced in the delivery of a range of services to foster children, if no lead agency exists. These model programs are to serve that portion of eligible children within each county which is specified in the contract, based on funds appropriated, to include a full array of services for a fixed price. The private entity or lead agency is responsible for all programmatic functions necessary to carry out the intent of this section.

(3) Each model must include:

(a) A focus on serving the full range of children in foster care, including those who have specialized needs, such as children who are unlikely to be reunited with their families or placed in adoptive homes; sibling groups; children who have serious behavioral problems; and children who are victims of sexual abuse.

(b) For each child who is in care, the provision of or arrangements for a comprehensive assessment; residential care; transportation; behavioral health services; recreational activities; clothing, supplies, and miscellaneous expenses associated with caring for these children; educational services; necessary and appropriate health and dental care; legal services; and aftercare services.

(c) A commitment and ability to find and use innovative approaches to address the problems in the traditional foster care system, such as high caregiver turnover, disrupted and multiple placements, runaway behavior, and abusive or nontherapeutic care.

(d) The provision of a full range of residential services tailored to the individual needs of each child in care, including group homes for initial assessment and for stabilization; professional and traditional foster homes; residential group care provided in a setting that is homelike and provides care in residences housing no more than 12 children and staffed with full-time, appropriately trained house parents; and independent living apartments. The programs are designed for children who must enter the foster care system, but the use of placement with relatives as part of a child’s care is encouraged.

(e) The provision of the full range of administrative services necessary to operate the program.

(f) Specific eligibility criteria established in the contract, including a “no-reject-no-eject” commitment with the described eligible children, unless the court determines that the placement is not in a child’s best interest.

(g) An ability, through its trained, multidisciplinary staff, to facilitate the achievement of the permanency goals of the children who are in care.

(h) The design and utilization of a retired-volunteer mentor program that would make use of the skills of retired individuals in helping to meet the needs of both the children in care and their caregivers.

(i) The willingness and ability to assume financial risk for the care of children referred to the program under the contract.

(j) The willingness and ability to serve as a research and teaching laboratory for departmental and community-based care programs throughout the state in an effort to improve the quality of foster care.

(4) This section does not prohibit any provider of these services from appropriately billing Medicaid for services rendered, from contracting with a local school district for educational services, or from earning federal or local funding for services provided, as long as two or more funding sources do not pay for the same specific service that has been provided to a child.

(5) The lead agency, not-for-profit corporation, or local government entity has the legal authority for children served under this program, as provided in chapter 39 or this chapter, as appropriate, to enroll the child in school, to sign for a driver license for the child, to cosign loans and insurance for the child, to sign for medical treatment, and to authorize other such activities.

(6) The department shall provide technical assistance as requested and contract management services.

(7) The provisions of this section shall be implemented to the extent of available appropriations contained in the annual General Appropriations Act for such purpose.

History.—s. 6, ch. 2001-68; s. 113, ch. 2008-4; s. 55, ch. 2014-224.



409.1678 - Specialized residential options for children who are victims of sexual exploitation.

409.1678 Specialized residential options for children who are victims of sexual exploitation.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Safe foster home” means a foster home certified by the department under this section to care for sexually exploited children.

(b) “Safe house” means a group residential placement certified by the department under this section to care for sexually exploited children.

(c) “Sexually exploited child” means a child who has suffered sexual exploitation as defined in s. 39.01(70)(g) and is ineligible for relief and benefits under the federal Trafficking Victims Protection Act, 22 U.S.C. ss. 7101 et seq.

(2) CERTIFICATION OF SAFE HOUSES AND SAFE FOSTER HOMES.—

(a) A safe house and a safe foster home shall provide a safe, separate, and therapeutic environment tailored to the needs of sexually exploited children who have endured significant trauma. Safe houses and safe foster homes shall use a model of treatment that includes strength-based and trauma-informed approaches.

(b) A safe house or a safe foster home must be certified by the department. A residential facility accepting state funds appropriated to provide services to sexually exploited children or child victims of sex trafficking must be certified by the department as a safe house or a safe foster home. An entity may not use the designation “safe house” or “safe foster home” and hold itself out as serving sexually exploited children unless the entity is certified under this section.

(c) To be certified, a safe house must hold a license as a residential child-caring agency, as defined in s. 409.175, and a safe foster home must hold a license as a family foster home, as defined in s. 409.175. A safe house or safe foster home must also:

1. Use strength-based and trauma-informed approaches to care, to the extent possible and appropriate.

2. Serve exclusively one sex.

3. Group sexually exploited children by age or maturity level.

4. Care for sexually exploited children in a manner that separates those children from children with other needs. Safe houses and safe foster homes may care for other populations if the children who have not experienced sexual exploitation do not interact with children who have experienced sexual exploitation.

5. Have awake staff members on duty 24 hours a day, if a safe house.

6. Provide appropriate security through facility design, hardware, technology, staffing, and siting, including, but not limited to, external video monitoring or door exit alarms, a high staff-to-client ratio, or being situated in a remote location that is isolated from major transportation centers and common trafficking areas.

7. Meet other criteria established by department rule, which may include, but are not limited to, personnel qualifications, staffing ratios, and types of services offered.

(d) Safe houses and safe foster homes shall provide services tailored to the needs of sexually exploited children and shall conduct a comprehensive assessment of the service needs of each resident. In addition to the services required to be provided by residential child caring agencies and family foster homes, safe houses and safe foster homes must provide, arrange for, or coordinate, at a minimum, the following services:

1. Victim-witness counseling.

2. Family counseling.

3. Behavioral health care.

4. Treatment and intervention for sexual assault.

5. Education tailored to the child’s individual needs, including remedial education if necessary.

6. Life skills training.

7. Mentoring by a survivor of sexual exploitation, if available and appropriate for the child.

8. Substance abuse screening and, when necessary, access to treatment.

9. Planning services for the successful transition of each child back to the community.

10. Activities structured in a manner that provides sexually exploited children with a full schedule.

(e) The community-based care lead agencies shall ensure that foster parents of safe foster homes and staff of safe houses complete intensive training regarding, at a minimum, the needs of sexually exploited children, the effects of trauma and sexual exploitation, and how to address those needs using strength-based and trauma-informed approaches. The department shall specify the contents of this training by rule and may develop or contract for a standard curriculum. The department may establish by rule additional criteria for the certification of safe houses and safe foster homes that shall address the security, therapeutic, social, health, and educational needs of sexually exploited children.

(f) The department shall inspect safe houses and safe foster homes before certification and annually thereafter to ensure compliance with the requirements of this section. The department may place a moratorium on referrals and may revoke the certification of a safe house or safe foster home that fails at any time to meet the requirements of, or rules adopted under, this section.

(g) The certification period for safe houses and safe foster homes shall run concurrently with the terms of their licenses.

(3) SERVICES WITHIN A RESIDENTIAL TREATMENT CENTER OR HOSPITAL.—No later than July 1, 2015, residential treatment centers licensed under s. 394.875, and hospitals licensed under chapter 395 that provide residential mental health treatment, shall provide specialized treatment for sexually exploited children in the custody of the department who are placed in these facilities pursuant to s. 39.407(6), s. 394.4625, or s. 394.467. The specialized treatment must meet the requirements of subparagraphs (2)(c)1. and 3.-7., paragraph (2)(d), and the department’s treatment standards adopted pursuant to this section. The facilities shall ensure that children are served in single-sex groups and that staff working with such children are adequately trained in the effects of trauma and sexual exploitation, the needs of sexually exploited children, and how to address those needs using strength-based and trauma-informed approaches.

(4) FUNDING FOR SERVICES; CASE MANAGEMENT.—

(a) This section does not prohibit any provider of services for sexually exploited children from appropriately billing Medicaid for services rendered, from contracting with a local school district for educational services, or from obtaining federal or local funding for services provided, as long as two or more funding sources do not pay for the same specific service that has been provided to a child.

(b) The lead agency shall ensure that all sexually exploited children residing in safe houses or safe foster homes or served in residential treatment centers or hospitals pursuant to subsection (3) have a case manager and a case plan, whether or not the child is a dependent child.

(5) SCOPE OF AVAILABILITY OF SERVICES.—To the extent possible provided by law and with authorized funding, the services specified in this section may be available to all sexually exploited children whether such services are accessed voluntarily, as a condition of probation, through a diversion program, through a proceeding under chapter 39, or through a referral from a local community-based care or social service agency.

(6) LOCATION INFORMATION.—

(a) Information about the location of a safe house, safe foster home, or other residential facility serving victims of sexual exploitation, as defined in s. 39.01(70)(g), which is held by an agency, as defined in s. 119.011, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption applies to such confidential and exempt information held by an agency before, on, or after the effective date of the exemption.

(b) Information about the location of a safe house, safe foster home, or other residential facility serving victims of sexual exploitation, as defined in s. 39.01(70)(g), may be provided to an agency, as defined in s. 119.011, as necessary to maintain health and safety standards and to address emergency situations in the safe house, safe foster home, or other residential facility.

(c) The exemptions from s. 119.07(1) and s. 24(a), Art. I of the State Constitution provided in this subsection do not apply to facilities licensed by the Agency for Health Care Administration.

(d) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2020, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 6, ch. 2012-105; s. 2, ch. 2014-161; s. 56, ch. 2014-224; s. 48, ch. 2015-2; s. 1, ch. 2015-147; s. 14, ch. 2016-24; s. 74, ch. 2016-241.



409.1679 - Additional requirements; reimbursement methodology.

409.1679 Additional requirements; reimbursement methodology.—

(1) Each program established under ss. 409.1676 and 409.1677 must meet the following expectations, which must be included in its contracts with the department or lead agency:

(a) No more than 10 percent of the children served may move from one living environment to another, unless the child is returned to family members or is moved, in accordance with the treatment plan, to a less-restrictive setting. Each child must have a comprehensive transitional plan that identifies the child’s living arrangement upon leaving the program and specific steps and services that are being provided to prepare for that arrangement. Specific expectations as to the time period necessary for the achievement of these permanency goals must be included in the contract.

(b) Each child must receive a full academic year of appropriate educational instruction. No more than 10 percent of the children may be in more than one academic setting in an academic year, unless the child is being moved, in accordance with an educational plan, to a less-restrictive setting. Each child must demonstrate academic progress and must be performing at grade level or at a level commensurate with a valid academic assessment.

(c) Siblings must be kept together in the same living environment 100 percent of the time, unless that is determined by the provider not to be in the children’s best interest. When siblings are separated in placement, the decision must be reviewed and approved by the court within 30 days.

(d) The program must experience a caregiver turnover rate and an incidence of child runaway episodes which are at least 50 percent below the rates experienced in the rest of the state.

(e) In addition to providing a comprehensive assessment, the program must provide, 100 percent of the time, any or all of the following services that are indicated through the assessment: residential care; transportation; behavioral health services; recreational activities; clothing, supplies, and miscellaneous expenses associated with caring for these children; necessary arrangements for or provision of educational services; and necessary and appropriate health and dental care.

(f) The children who are served in this program must be satisfied with the services and living environment.

(g) The caregivers must be satisfied with the program.

(2) Notwithstanding the provisions of s. 409.141, the Department of Children and Families shall fairly and reasonably reimburse the programs established under ss. 409.1676 and 409.1677 based on a prospective per diem rate, which must be specified annually in the General Appropriations Act. Funding for these programs shall be made available from resources appropriated and identified in the General Appropriations Act.

History.—s. 7, ch. 2001-68; s. 120, ch. 2010-102; s. 181, ch. 2014-19.



409.16791 - Ongoing study of commercial sexual exploitation of children.

409.16791 Ongoing study of commercial sexual exploitation of children.—The Office of Program Policy Analysis and Government Accountability shall conduct an annual study on commercial sexual exploitation of children in the state. The study shall assess the extent of commercial sexual exploitation of children, including, but not limited to, its prevalence in various regions of the state. The study shall also identify specialized services needed by sexually exploited children and any gaps in the availability of such services by region, including, but not limited to, residential services and specialized therapies. The study shall analyze the effectiveness of safe houses, safe foster homes, residential treatment centers and hospitals with specialized programs for sexually exploited children, and other residential options for serving sexually exploited children in addressing their safety, therapeutic, health, educational, and emotional needs, including, but not limited to, the nature and appropriateness of subsequent placements, extent of sexual exploitation postplacement, and educational attainment. The study shall also include the number of children involuntarily committed to treatment facilities who are victims of sexual exploitation and the outcomes of those children for the 3 years after completion of inpatient treatment. All state agencies and contractors receiving state funds of any kind shall comply with each request for data and information from the Office of Program Policy Analysis and Government Accountability. By July 1 of each year, beginning in 2015, the Office of Program Policy Analysis and Government Accountability shall report its findings to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

History.—s. 8, ch. 2014-161.



409.175 - Licensure of family foster homes, residential child-caring agencies, and child-placing agencies; public records exemption.

409.175 Licensure of family foster homes, residential child-caring agencies, and child-placing agencies; public records exemption.—

(1)(a) The purpose of this section is to protect the health, safety, and well-being of all children in the state who are cared for by family foster homes, residential child-caring agencies, and child-placing agencies by providing for the establishment of licensing requirements for such homes and agencies and providing procedures to determine adherence to these requirements.

(b) Nothing in this section gives any governmental agency jurisdiction or authority to regulate, control, or supervise the form, manner, or content of any religious curriculum or teachings of a family foster home or of a child-caring or child-placing agency, provided the health, safety, or well-being of the child is not adversely affected.

(2) As used in this section, the term:

(a) “Agency” means a residential child-caring agency or a child-placing agency.

(b) “Boarding school” means a school that is registered with the Department of Education as a school that provides a residential service for students and that is either:

1. Accredited for academic programs by the Florida Council of Independent Schools, the Southern Association of Colleges and Schools, an accrediting association that is a member of the National Council for Private School Accreditation, or an accrediting association that is a member of the Florida Association of Academic Nonpublic Schools, and that is accredited for residential programs by the Council on Accreditation, the Commission on Accreditation of Rehabilitation Facilities, or the Coalition for Residential Education; or

2. Accredited by one of the organizations specified in subparagraph 1. as a boarding school that includes both an academic and residential component in its accreditation.

(c) “Child” means any unmarried person under the age of 18 years.

(d) “Child-placing agency” means any person, corporation, or agency, public or private, other than the parent or legal guardian of the child or an intermediary acting pursuant to chapter 63, that receives a child for placement and places or arranges for the placement of a child in a family foster home, residential child-caring agency, or adoptive home.

(e) “Family foster home” means a private residence in which children who are unattended by a parent or legal guardian are provided 24-hour care. Such homes include emergency shelter family homes and specialized foster homes for children with special needs. A person who cares for a child of a friend for a period not to exceed 90 days, a relative who cares for a child and does not receive reimbursement for such care from the state or federal government, or an adoptive home which has been approved by the department or by a licensed child-placing agency for children placed for adoption is not considered a family foster home.

(f) “License” means “license” as defined in s. 120.52(10). A license under this section is issued to a family foster home or other facility and is not a professional license of any individual. Receipt of a license under this section shall not create a property right in the recipient. A license under this act is a public trust and a privilege, and is not an entitlement. This privilege must guide the finder of fact or trier of law at any administrative proceeding or court action initiated by the department.

(g) “Operator” means any onsite person ultimately responsible for the overall operation of a child-placing agency, family foster home, or residential child-caring agency, whether or not she or he is the owner or administrator of such an agency or home.

(h) “Owner” means the person who is licensed to operate the child-placing agency, family foster home, or residential child-caring agency.

(i) “Personnel” means all owners, operators, employees, and volunteers working in a child-placing agency, family foster home, or residential child-caring agency who may be employed by or do volunteer work for a person, corporation, or agency that holds a license as a child-placing agency or a residential child-caring agency, but the term does not include those who do not work on the premises where child care is furnished and have no direct contact with a child or have no contact with a child outside of the presence of the child’s parent or guardian. For purposes of screening, the term includes any member, over the age of 12 years, of the family of the owner or operator or any person other than a client, over the age of 12 years, residing with the owner or operator if the agency or family foster home is located in or adjacent to the home of the owner or operator or if the family member of, or person residing with, the owner or operator has any direct contact with the children. Members of the family of the owner or operator, or persons residing with the owner or operator, who are between the ages of 12 years and 18 years are not required to be fingerprinted, but must be screened for delinquency records. For purposes of screening, the term also includes owners, operators, employees, and volunteers working in summer day camps, or summer 24-hour camps providing care for children. A volunteer who assists on an intermittent basis for less than 10 hours per month shall not be included in the term “personnel” for the purposes of screening if a person who meets the screening requirement of this section is always present and has the volunteer in his or her line of sight.

(j) “Residential child-caring agency” means any person, corporation, or agency, public or private, other than the child’s parent or legal guardian, that provides staffed 24-hour care for children in facilities maintained for that purpose, regardless of whether operated for profit or whether a fee is charged. Such residential child-caring agencies include, but are not limited to, maternity homes, runaway shelters, group homes that are administered by an agency, emergency shelters that are not in private residences, and wilderness camps. Residential child-caring agencies do not include hospitals, boarding schools, summer or recreation camps, nursing homes, or facilities operated by a governmental agency for the training, treatment, or secure care of delinquent youth, or facilities licensed under s. 393.067 or s. 394.875 or chapter 397.

(k) “Screening” means the act of assessing the background of personnel and includes, but is not limited to, employment history checks as provided in chapter 435, using the level 2 standards for screening set forth in that chapter.

(l) “Summer day camp” means recreational, educational, and other enrichment programs operated during summer vacations for children who are 5 years of age on or before September 1 and older.

(m) “Summer 24-hour camp” means recreational, educational, and other enrichment programs operated on a 24-hour basis during summer vacation for children who are 5 years of age on or before September 1 and older, that are not exclusively educational.

(3)(a) The total number of children placed in each family foster home shall be based on the recommendation of the department, or the community-based care lead agency where one is providing foster care and related services, based on the needs of each child in care, the ability of the foster family to meet the individual needs of each child, including any adoptive or biological children or young adults remaining in foster care living in the home, the amount of safe physical plant space, the ratio of active and appropriate adult supervision, and the background, experience, and skill of the family foster parents.

(b) If the total number of children in a family foster home will exceed five, including the family’s own children, an assessment of each child to be placed in the home must be completed by a family services counselor and approved in writing by the counselor’s supervisor prior to placement of any additional children in the home, except that, if the placement involves a child whose sibling is already in the home or a child who has been in placement in the home previously, the assessment must be completed within 72 hours after placement. The assessment must assess and document the mental, physical, and psychosocial needs of the child and recommend the maximum number of children in a family foster home that will allow the child’s needs to be met.

(c) For any licensed family foster home, the appropriateness of the number of children in the home must be reassessed annually as part of the relicensure process. For a home with more than five children, if it is determined by the licensure study at the time of relicensure that the total number of children in the home is appropriate and that there have been no substantive licensure violations and no indications of child maltreatment or child-on-child sexual abuse within the past 12 months, the relicensure of the home shall not be denied based on the total number of children in the home.

(4)(a) A person, family foster home, or residential child-caring agency may not provide continuing full-time child care or custody unless such person, home, or agency has first procured a license from the department to provide such care. This requirement does not apply to a person who is a relative of the child by blood, marriage, or adoption, a permanent guardian established under s. 39.6221, a licensed child-placing agency, or an intermediary for the purposes of adoption pursuant to chapter 63.

(b) A person or agency, other than a parent or legal guardian of the child or an intermediary as defined in s. 63.032, shall not place or arrange for the placement of a child in a family foster home, residential child-caring agency, or adoptive home unless such person or agency has first procured a license from the department to do so.

(c) A state, county, city, or political subdivision shall not operate a residential group care agency, or receive children for placement in residential group care facilities, family foster homes, or adoptive homes without a license issued pursuant to this section.

(d) This license requirement does not apply to boarding schools, recreation and summer camps, nursing homes, hospitals, or to persons who care for children of friends or neighbors in their homes for periods not to exceed 90 days or to persons who have received a child for adoption from a licensed child-placing agency.

(e) The department or licensed child-placing agency may place a 16-year-old child or 17-year-old child in her or his own unlicensed residence, or in the unlicensed residence of an adult who has no supervisory responsibility for the child, provided the department or licensed child-placing agency retains supervisory responsibility for the child.

(5)(a) The department shall adopt and amend licensing rules for family foster homes, residential child-caring agencies, and child-placing agencies. The department may also adopt rules relating to the screening requirements for summer day camps and summer 24-hour camps. The requirements for licensure and operation of family foster homes, residential child-caring agencies, and child-placing agencies shall include:

1. The operation, conduct, and maintenance of these homes and agencies and the responsibility which they assume for children served and the evidence of need for that service.

2. The provision of food, clothing, educational opportunities, services, equipment, and individual supplies to assure the healthy physical, emotional, and mental development of the children served.

3. The appropriateness, safety, cleanliness, and general adequacy of the premises, including fire prevention and health standards, to provide for the physical comfort, care, and well-being of the children served.

4. The ratio of staff to children required to provide adequate care and supervision of the children served and, in the case of foster homes, the maximum number of children in the home.

5. The good moral character based upon screening, education, training, and experience requirements for personnel.

6. The department may grant exemptions from disqualification from working with children or the developmentally disabled as provided in s. 435.07.

7. The provision of preservice and inservice training for all foster parents and agency staff.

8. Satisfactory evidence of financial ability to provide care for the children in compliance with licensing requirements.

9. The maintenance by the agency of records pertaining to admission, progress, health, and discharge of children served, including written case plans and reports to the department.

10. The provision for parental involvement to encourage preservation and strengthening of a child’s relationship with the family.

11. The transportation safety of children served.

12. The provisions for safeguarding the cultural, religious, and ethnic values of a child.

13. Provisions to safeguard the legal rights of children served.

(b) The requirements for the licensure and operation of a child-placing agency shall also include compliance with the requirements of ss. 63.0422 and 790.335.

(c) The department shall randomly drug test a licensed foster parent if there is a reasonable suspicion that he or she is using illegal drugs. The cost of testing shall be paid by the foster parent but shall be reimbursed by the department if the test is negative. The department may adopt rules necessary to administer this paragraph.

(d) In promulgating licensing rules pursuant to this section, the department may make distinctions among types of care; numbers of children served; and the physical, mental, emotional, and educational needs of the children to be served by a home or agency.

(e) The department shall not adopt rules which interfere with the free exercise of religion or which regulate religious instruction or teachings in any child-caring or child-placing home or agency; however, nothing herein shall be construed to allow religious instruction or teachings that are inconsistent with the health, safety, or well-being of any child; with public morality; or with the religious freedom of children, parents, or legal guardians who place their children in such homes or agencies.

(f) The department’s rules shall include adoption of a form to be used by child-placing agencies during an adoption home study that requires all prospective adoptive applicants to acknowledge in writing the receipt of a document containing solely and exclusively the language provided for in s. 790.174 verbatim.

(6)(a) An application for a license shall be made on forms provided, and in the manner prescribed, by the department. The department shall make a determination as to the good moral character of the applicant based upon screening.

(b) Upon application, the department shall conduct a licensing study based on its licensing rules; shall inspect the home or the agency and the records, including financial records, of the agency; and shall interview the applicant. The department may authorize a licensed child-placing agency to conduct the licensing study of a family foster home to be used exclusively by that agency and to verify to the department that the home meets the licensing requirements established by the department. Upon certification by a licensed child-placing agency that a family foster home meets the licensing requirements and upon receipt of a letter from a community-based care lead agency in the service area where the home will be licensed which indicates that the family foster home meets the criteria established by the lead agency, the department shall issue the license. A letter from the lead agency is not required if the lead agency where the proposed home is located is directly supervising foster homes in the same service area.

(c) A licensed family foster home, child-placing agency, or residential child-caring agency which applies for renewal of its license shall submit to the department a list of personnel who have worked on a continuous basis at the applicant family foster home or agency since submitting fingerprints to the department, identifying those for whom a written assurance of compliance was provided by the department and identifying those personnel who have recently begun working at the family foster home or agency and are awaiting the results of the required fingerprint check, along with the date of the submission of those fingerprints for processing. The department shall by rule determine the frequency of requests to the Department of Law Enforcement to run state criminal records checks for such personnel except for those personnel awaiting the results of initial fingerprint checks for employment at the applicant family foster home or agency.

(d)1. The department may pursue other remedies provided in this section in addition to denial or revocation of a license for failure to comply with the screening requirements. The disciplinary actions determination to be made by the department and the procedure for hearing for applicants and licensees shall be in accordance with chapter 120.

2. When the department has reasonable cause to believe that grounds for denial or termination of employment exist, it shall notify, in writing, the applicant, licensee, or summer or recreation camp, and the personnel affected, stating the specific record that indicates noncompliance with the screening requirements.

3. Procedures established for hearing under chapter 120 shall be available to the applicant, licensee, summer day camp, or summer 24-hour camp, and affected personnel, in order to present evidence relating either to the accuracy of the basis for exclusion or to the denial of an exemption from disqualification. Such procedures may also be used to challenge a decision by a community-based care lead agency’s refusal to issue a letter supporting an application for licensure. If the challenge is to the actions of the community-based care lead agency, the respondent to the challenge shall be the lead agency and the department shall be notified of the proceedings.

4. Refusal on the part of an applicant to dismiss personnel who have been found not to be in compliance with the requirements for good moral character of personnel shall result in automatic denial or revocation of license in addition to any other remedies provided in this section which may be pursued by the department.

(e) At the request of the department, the local county health department shall inspect a home or agency according to the licensing rules promulgated by the department. Inspection reports shall be furnished to the department within 30 days of the request. Such an inspection shall only be required when called for by the licensing agency.

(f) All residential child-caring agencies must meet firesafety standards for such agencies adopted by the Division of State Fire Marshal of the Department of Financial Services and must be inspected annually. At the request of the department, firesafety inspections shall be conducted by the Division of State Fire Marshal or a local fire department official who has been certified by the division as having completed the training requirements for persons inspecting such agencies. Inspection reports shall be furnished to the department within 30 days of a request.

(g) In the licensing process, the licensing staff of the department shall provide consultation on request.

(h) Upon determination that the applicant meets the state minimum licensing requirements and has obtained a letter from a community-based care lead agency which indicates that the family foster home meets the criteria established by the lead agency, the department shall issue a license without charge to a specific person or agency at a specific location. A license may be issued if all the screening materials have been timely submitted; however, a license may not be issued or renewed if any person at the home or agency has failed the required screening. The license is nontransferable. A copy of the license shall be displayed in a conspicuous place. Except as provided in paragraph (j), the license is valid for 1 year from the date of issuance, unless the license is suspended or revoked by the department or is voluntarily surrendered by the licensee. The license is the property of the department.

(i) The issuance of a license to operate a family foster home or agency does not require a lead agency to place a child with the home or agency. A license issued for the operation of a family foster home or agency, unless sooner suspended, revoked, or voluntarily returned, will expire automatically 1 year from the date of issuance except as provided in paragraph (j). Ninety days prior to the expiration date, an application for renewal shall be submitted to the department by a licensee who wishes to have the license renewed. A license shall be renewed upon the filing of an application on forms furnished by the department if the applicant has first met the requirements established under this section and the rules promulgated hereunder.

(j) Except for a family foster group home having a licensed capacity for more than five children, the department may issue a license that is valid for longer than 1 year but no longer than 3 years to a family foster home that:

1. Has maintained a license with the department as a family foster home for at least the 3 previous consecutive years;

2. Remains in good standing with the department; and

3. Has not been the subject of a report of child abuse or neglect with any findings of maltreatment.

A family foster home that has been issued a license valid for longer than 1 year must be monitored and visited as frequently as one that has been issued a 1-year license. The department reserves the right to reduce a licensure period to 1 year at any time.

(k) The department may not license summer day camps or summer 24-hour camps. However, the department shall have access to the personnel records of such facilities to ensure compliance with the screening requirements.

(7)(a) The department may issue a provisional license to an applicant who is unable to conform to the licensing requirements at the time of the study, but who is believed able to meet the licensing requirements within the time allowed by the provisional license. The issuance of a provisional license shall be contingent upon the submission to the department of an acceptable written plan to overcome the deficiency by the expiration date of the provisional license.

(b) A provisional license may be issued when the applicant fails to meet licensing requirements in matters that are not of immediate danger to the children and the agency has submitted a corrective action plan which is approved by the department. A provisional license may be issued if the screening material has been timely submitted; however, a provisional license may not be issued unless the applicant is in compliance with the requirements in this section for screening of personnel.

(c) A provisional license shall not be issued for a period in excess of 1 year and shall not be subject to renewal; and it may be suspended if periodic inspection by the department indicates that insufficient progress has been made toward compliance with the requirements.

(8)(a) Authorized licensing staff of the department who are qualified by training may make scheduled or unannounced inspections of a licensed home or agency at any reasonable time to investigate and evaluate the compliance of the home or agency with the licensing requirements. All licensed homes and agencies shall be inspected at least annually.

(b) The department shall investigate complaints to determine whether a home or agency is meeting the licensure requirements. The department shall advise the home or agency of the complaint and shall provide a written report of the results of the investigation to the licensee.

(9)(a) The department may deny, suspend, or revoke a license.

(b) Any of the following actions by a home or agency or its personnel is a ground for denial, suspension, or revocation of a license:

1. An intentional or negligent act materially affecting the health or safety of children in the home or agency.

2. A violation of the provisions of this section or of licensing rules promulgated pursuant to this section.

3. Noncompliance with the requirements for good moral character as specified in paragraph (5)(a).

4. Failure to dismiss personnel found in noncompliance with requirements for good moral character.

5. Failure to comply with the requirements of ss. 63.0422 and 790.335.

(10)(a) The department may institute injunctive proceedings in a court of competent jurisdiction to:

1. Enforce the provisions of this section or any license requirement, rule, or order issued or entered into pursuant thereto; or

2. Terminate the operation of an agency in which any of the following conditions exist:

a. The licensee has failed to take preventive or corrective measures in accordance with any order of the department to maintain conformity with licensing requirements.

b. There is a violation of any of the provisions of this section, or of any licensing requirement promulgated pursuant to this section, which violation threatens harm to any child or which constitutes an emergency requiring immediate action.

3. Terminate the operation of a summer day camp or summer 24-hour camp providing care for children when such camp has willfully and knowingly refused to comply with the screening requirements for personnel or has refused to terminate the employment of personnel found to be in noncompliance with the requirements for good moral character as determined in paragraph (5)(a).

(b) If the department finds, within 30 days after written notification by registered mail of the requirement for licensure, that a person or agency continues to care for or to place children without a license or, within 30 days after written notification by registered mail of the requirement for screening of personnel and compliance with paragraph (5)(a) for the hiring and continued employment of personnel, that a summer day camp or summer 24-hour camp continues to provide care for children without complying, the department shall notify the appropriate state attorney of the violation of law and, if necessary, shall institute a civil suit to enjoin the person or agency from continuing the placement or care of children or to enjoin the summer day camp or summer 24-hour camp from continuing the care of children.

(c) Such injunctive relief may be temporary or permanent.

(11)(a) The department is authorized to seek compliance with the licensing requirements of this section to the fullest extent possible by reliance on administrative sanctions and civil actions.

(b) If the department determines that a person or agency is caring for a child or is placing a child without a valid license issued by the department or has made a willful or intentional misstatement on any license application or other document required to be filed in connection with an application for a license, the department, as an alternative to or in conjunction with an administrative action against such person or agency, shall make a reasonable attempt to discuss each violation with, and recommend corrective action to, the person or the administrator of the agency, prior to written notification thereof. The department, instead of fixing a period within which the person or agency must enter into compliance with the licensing requirements, may request a plan of corrective action from the person or agency that demonstrates a good faith effort to remedy each violation by a specific date, subject to the approval of the department.

(c) Any action taken to correct a violation shall be documented in writing by the person or administrator of the agency and verified through followup visits by licensing personnel of the department.

(d) If the person or agency has failed to remedy each violation by the specific date agreed upon with the department, the department shall within 30 days notify the person or agency by certified mail of its intention to refer the violation or violations to the office of the state attorney.

(e) If the person or agency fails to come into compliance with the licensing requirements within 30 days of written notification, it is the intent of the Legislature that the department within 30 days refer the violation or violations to the office of the state attorney.

(12)(a) It is unlawful for any person or agency to:

1. Provide continuing full-time care for or to receive or place a child apart from her or his parents in a residential group care facility, family foster home, or adoptive home without a valid license issued by the department if such license is required by subsection (5); or

2. Make a willful or intentional misstatement on any license application or other document required to be filed in connection with an application for a license.

(b) It is unlawful for any person, agency, summer day camp, or summer 24-hour camp providing care for children to:

1. Willfully or intentionally fail to comply with the requirements for the screening of personnel or the dismissal of personnel found not to be in compliance with the requirements for good moral character as specified in paragraph (5)(a).

2. Use information from the criminal records obtained under this section for any purpose other than screening a person for employment as specified in this section or to release such information to any other person for any purpose other than screening for employment as specified in this section.

(c) It is unlawful for any person, agency, summer day camp, or summer 24-hour camp providing care for children to use information from the juvenile records of any person obtained under this section for any purpose other than screening for employment as specified in this section or to release information from such records to any other person for any purpose other than screening for employment as specified in this section.

(d)1. A first violation of paragraph (a) or paragraph (b) is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

2. A second or subsequent violation of paragraph (a) or paragraph (b) is a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

3. A violation of paragraph (c) is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(13) If the department finds that any violation of this section or the rules promulgated pursuant to this section places the children served by the person or agency in immediate danger, the department may take the resident children into custody and place them in the care of another family foster home or residential child-caring agency.

(14)(a) In order to provide improved services to children, the department shall provide or cause to be provided preservice training for prospective foster parents and emergency shelter parents and inservice training for foster parents and emergency shelter parents who are licensed and supervised by the department.

(b) As a condition of licensure, foster parents and emergency shelter parents shall successfully complete a minimum of 21 hours of preservice training. The preservice training shall be uniform statewide and shall include, but not be limited to, such areas as:

1. Orientation regarding agency purpose, objectives, resources, policies, and services;

2. Role of the foster parent and the emergency shelter parent as a treatment team member;

3. Transition of a child into and out of foster care and emergency shelter care, including issues of separation, loss, and attachment;

4. Management of difficult child behavior that can be intensified by placement, by prior abuse or neglect, and by prior placement disruptions;

5. Prevention of placement disruptions;

6. Care of children at various developmental levels, including appropriate discipline; and

7. Effects of foster parenting on the family of the foster parent and the emergency shelter parent.

(c) In consultation with foster parents, each district or lead agency shall develop a plan for making the completion of the required training as convenient as possible for potential foster parents and emergency-shelter parents. The plan should include, without limitation, such strategies as providing training in nontraditional locations and at nontraditional times. The plan must be revised at least annually and must be included in the information provided to each person applying to become a foster parent or emergency-shelter parent.

(d) Prior to licensure renewal, each foster parent and emergency shelter parent shall successfully complete 8 hours of inservice training. Periodic time-limited training courses shall be made available for selective use by foster parents and emergency shelter parents. Such inservice training shall include subjects affecting the daily living experiences of foster parenting as a foster parent or as an emergency shelter parent, whichever is appropriate. For a foster parent or emergency shelter parent participating in the required inservice training, the department shall reimburse such parent for travel expenditures and, if both parents in a home are attending training or if the absence of the parent would leave the children without departmentally approved adult supervision, either the department shall make provision for child care or shall reimburse the foster or emergency shelter parents for child care purchased by the parents for children in their care.

(15)(a) The Division of Risk Management of the Department of Financial Services shall provide coverage through the Department of Children and Families to any person who owns or operates a family foster home solely for the Department of Children and Families and who is licensed to provide family foster home care in her or his place of residence. The coverage shall be provided from the general liability account of the State Risk Management Trust Fund, and the coverage shall be primary. The coverage is limited to general liability claims arising from the provision of family foster home care pursuant to an agreement with the department and pursuant to guidelines established through policy, rule, or statute. Coverage shall be limited as provided in ss. 284.38 and 284.385, and the exclusions set forth therein, together with other exclusions as may be set forth in the certificate of coverage issued by the trust fund, shall apply. A person covered under the general liability account pursuant to this subsection shall immediately notify the Division of Risk Management of the Department of Financial Services of any potential or actual claim.

(b) This subsection may not be construed as designating or not designating that a person who owns or operates a family foster home as described in this subsection or any other person is an employee or agent of the state. Nothing in this subsection amends, expands, or supersedes the provisions of s. 768.28.

(16)(a)1. The following information held by the Department of Children and Families regarding a foster parent applicant and such applicant’s spouse, minor child, and other adult household member is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

a. The home, business, work, child care, or school addresses and telephone numbers;

b. Birth dates;

c. Medical records;

d. The floor plan of the home; and

e. Photographs of such persons.

2. If a foster parent applicant does not receive a foster parent license, the information made exempt pursuant to this paragraph shall become public 5 years after the date of application, except that medical records shall remain exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

3. This exemption applies to information made exempt by this paragraph before, on, or after the effective date of the exemption.

(b)1. The following information held by the Department of Children and Families regarding a licensed foster parent and the foster parent’s spouse, minor child, and other adult household member is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

a. The home, business, work, child care, or school addresses and telephone numbers;

b. Birth dates;

c. Medical records;

d. The floor plan of the home; and

e. Photographs of such persons.

2. If a foster parent’s license is no longer active, the information made exempt pursuant to this paragraph shall become public 5 years after the expiration date of such foster parent’s foster care license except that:

a. Medical records shall remain exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

b. Exempt information regarding a licensed foster parent who has become an adoptive parent and exempt information regarding such foster parent’s spouse, minor child, or other adult household member shall remain exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

3. This exemption applies to information made exempt by this paragraph before, on, or after the effective date of the exemption.

(c) The name, address, and telephone number of persons providing character or neighbor references regarding foster parent applicants or licensed foster parents held by the Department of Children and Families are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(17) Boarding schools are subject to the following requirements:

(a) A boarding school currently in existence or a boarding school opening and seeking accreditation has 3 years after the date of registration with the Department of Education to complete the accreditation requirements of paragraph (2)(b).

(b) Effective July 1, 2013, the Department of Education shall remove from registration and its website any boarding school that has not completed the accreditation requirements of paragraph (2)(b) or has not provided to the department letters verifying that boarding school’s application for accreditation within 270 days after registration. Those verification letters must be provided by an accrediting agency pursuant to paragraph (2)(b).

(c) A boarding school must provide proof of accreditation or documentation of the accreditation process upon request by the department. The boarding school must provide an annual report to the department regarding its accreditation status pursuant to paragraph (2)(b). The first report is due 1 year after the date the boarding school registered with the Department of Education. A boarding school that has been accredited pursuant to paragraph (2)(b) is not subject to the reporting requirements required under this subsection.

(d) A boarding school that cannot produce the required documentation in accordance with this subsection, is not registered with the Department of Education, or has not obtained the accreditation required under paragraph (2)(b) shall be considered to be providing residential group care without a license. The department may impose administrative sanctions or seek civil remedies as provided under paragraph (11)(a).

(e) A boarding school shall require employees and contracted personnel with direct student contact upon employment to undergo level 2 background screening pursuant to chapter 435. The term “direct student contact” means unsupervised access to a student for whom the boarding school is responsible. The department may grant exemptions from disqualification from working with children as provided in s. 435.07.

(f) A boarding school shall follow established school schedules and provide holiday breaks and summer recesses provided by other public and private school programs. The students in residence must customarily return to their family homes or legal guardians during school breaks and, except for students who are citizens of foreign countries, must not be in residence year-round. The parents of a child attending a boarding school shall retain custody of and planning and financial responsibility for their child.

(18)(a) A licensed child-placing agency conducting intercountry adoptions must meet United States Department of State requirements for accreditation or supervision.

(b) A licensed child-placing agency providing adoption services for intercountry adoption in countries that are parties to the Hague Convention on Protection of Children and Co-operation in Respect of Intercountry Adoption, in incoming or outgoing cases, must meet the federal regulations pertaining to intercountry adoptions with convention countries.

(c) An adoption agency in this state which provides intercountry adoption services for families residing in this state must maintain a record that contains, at a minimum, the following:

1. All available family and medical history of the birth family;

2. All legal documents translated into English;

3. All necessary documents obtained by the adoptive parent in order for the child to attain United States citizenship or, if applicable, other legal immigration status; and

4. All supervisory reports prepared before an adoption and after finalization of an adoption.

History.—s. 1, ch. 69-268; ss. 19, 35, ch. 69-106; s. 1, ch. 70-255; s. 3, ch. 76-168; s. 276, ch. 77-147; s. 1, ch. 77-457; s. 7, ch. 78-433; s. 5, ch. 80-102; ss. 2, 3, ch. 81-318; ss. 3, 5, ch. 83-250; ss. 1, 20, 21, ch. 84-311; s. 35, ch. 85-54; s. 28, ch. 87-238; s. 1, ch. 87-535; s. 41, ch. 88-337; s. 2, ch. 90-225; s. 42, ch. 90-306; s. 11, ch. 91-33; s. 29, ch. 91-57; s. 2, ch. 91-71; s. 56, ch. 91-220; s. 4, ch. 91-429; s. 29, ch. 93-39; s. 15, ch. 93-156; s. 23, ch. 94-134; s. 23, ch. 94-135; s. 19, ch. 95-152; s. 16, ch. 95-158; s. 42, ch. 95-228; s. 132, ch. 95-418; s. 13, ch. 96-268; s. 6, ch. 96-402; ss. 251, 252, ch. 96-406; s. 194, ch. 97-101; s. 1018, ch. 97-103; s. 1, ch. 98-29; s. 23, ch. 2000-122; s. 11, ch. 2000-217; s. 5, ch. 2000-265; ss. 97, 155, ch. 2000-349; s. 8, ch. 2001-68; s. 6, ch. 2002-219; ss. 1, 2, ch. 2003-83; s. 9, ch. 2003-146; s. 442, ch. 2003-261; s. 19, ch. 2004-267; s. 12, ch. 2006-194; s. 18, ch. 2008-104; ss. 1, 2, ch. 2008-169; s. 20, ch. 2008-245; s. 2, ch. 2010-6; s. 23, ch. 2010-114; s. 9, ch. 2013-178; s. 1, ch. 2013-219; s. 182, ch. 2014-19; s. 27, ch. 2014-224; s. 8, ch. 2015-130.



409.1753 - Foster care; duties.

409.1753 Foster care; duties.—The department shall ensure that, within each district, each foster home is given a telephone number for the foster parent to call during normal working hours whenever immediate assistance is needed and the child’s caseworker is unavailable. This number must be staffed and answered by individuals possessing the knowledge and authority necessary to assist foster parents.

History.—s. 12, ch. 2000-217.



409.1754 - Sexually exploited children; screening and assessment; training; case management; task forces.

409.1754 Sexually exploited children; screening and assessment; training; case management; task forces.—

(1) SCREENING AND ASSESSMENT.—

(a) The department shall develop or adopt one or more initial screening and assessment instruments to identify, determine the needs of, plan services for, and determine the appropriate placement for sexually exploited children. The department shall consult state and local agencies, organizations, and individuals involved in the identification and care of sexually exploited children when developing or adopting initial screening and assessment instruments. Initial screening and assessment instruments shall assess the appropriate placement of a sexually exploited child, including whether placement in a safe house or safe foster home is appropriate, and shall consider, at a minimum, the following factors:

1. Risk of the child running away.

2. Risk of the child recruiting other children into the commercial sex trade.

3. Level of the child’s attachment to his or her exploiter.

4. Level and type of trauma that the child has endured.

5. Nature of the child’s interactions with law enforcement.

6. Length of time that the child was sexually exploited.

7. Extent of any substance abuse by the child.

(b) The initial screening and assessment instruments shall be validated, if possible, and must be used by the department, juvenile assessment centers as provided in s. 985.135, and community-based care lead agencies.

(c) The department shall adopt rules that specify the initial screening and assessment instruments to be used and provide requirements for their use and for the reporting of data collected through their use.

(d) The department, the Department of Juvenile Justice, and community-based care lead agencies may use additional assessment instruments in the course of serving sexually exploited children.

(2) TRAINING; CASE MANAGEMENT; TASK FORCES.—

(a)1. The department and community-based care lead agencies shall ensure that cases in which a child is alleged, suspected, or known to have been sexually exploited are assigned to child protective investigators and case managers who have specialized intensive training in handling cases involving a sexually exploited child. The department and lead agencies shall ensure that child protective investigators and case managers receive this training before accepting a case involving a sexually exploited child.

2. The Department of Juvenile Justice shall ensure that juvenile probation staff or contractors administering the detention risk assessment instrument pursuant to s. 985.14 receive specialized intensive training in identifying and serving sexually exploited children.

(b) The department and community-based care lead agencies shall conduct regular multidisciplinary staffings relating to services provided for sexually exploited children to ensure that all parties possess relevant information and services are coordinated across systems. The department or community-based care lead agency, as appropriate, shall coordinate these staffings and invite individuals involved in the child’s care, including, but not limited to, the child’s guardian ad litem, juvenile justice system staff, school district staff, service providers, and victim advocates.

(c)1. Each region of the department and each community-based care lead agency shall jointly assess local service capacity to meet the specialized service needs of sexually exploited children and establish a plan to develop the necessary capacity. Each plan shall be developed in consultation with local law enforcement officials, local school officials, runaway and homeless youth program providers, local probation departments, children’s advocacy centers, guardians ad litem, public defenders, state attorneys’ offices, safe houses, and child advocates and service providers who work directly with sexually exploited children.

2. Each region of the department and each community-based care lead agency shall establish local protocols and procedures for working with sexually exploited children which are responsive to the individual circumstances of each child. The protocols and procedures shall take into account the varying types and levels of trauma endured; whether the sexual exploitation is actively occurring, occurred in the past, or is inactive but likely to recur; and the differing community resources and degrees of familial support that are available. Child protective investigators and case managers must use these protocols and procedures when working with a sexually exploited child.

(3) LOCAL RESPONSE TO HUMAN TRAFFICKING; TRAINING; TASK FORCE.—

(a) To the extent that funds are available, the local regional director may provide training to local law enforcement officials who are likely to encounter sexually exploited children in the course of their law enforcement duties. Training shall address the provisions of this section and how to identify and obtain appropriate services for sexually exploited children. The local circuit administrator may contract with a not-for-profit agency with experience working with sexually exploited children to provide the training. Circuits may work cooperatively to provide training, which may be provided on a regional basis. The department shall assist circuits to obtain available funds for the purpose of conducting law enforcement training from the Office of Juvenile Justice and Delinquency Prevention of the United States Department of Justice.

(b) Circuit administrators or their designees, chief probation officers of the Department of Juvenile Justice or their designees, and the chief operating officers of community-based care lead agencies or their designees shall participate in any task force, committee, council, advisory group, coalition, or other entity in their service area that is involved in coordinating responses to address human trafficking or sexual exploitation of children. If such entity does not exist, the circuit administrator for the department shall initiate one.

History.—s. 1, ch. 2014-161.



409.1755 - One Church, One Child of Florida Corporation Act; creation; duties.

409.1755 One Church, One Child of Florida Corporation Act; creation; duties.—

(1) SHORT TITLE.—This section may be cited as the “One Church, One Child of Florida Corporation Act.”

(2) LEGISLATIVE INTENT.—The Legislature finds and declares that there is an increasing number of black children in foster care waiting to be adopted. Black children are disproportionately overrepresented in the foster care system and remain in foster care longer. A black child is more likely to be referred for neglect or abuse and remain in permanent custody of the state because he or she is less likely to be adopted. It is the intent of the Legislature that a nonprofit corporation, to be known as the “One Church, One Child of Florida Corporation,” be organized for the purpose of providing services to adoptable black children and increasing the child’s potential for placement in a permanent family home; participating in charitable work; involving persons with religious and clerical expertise; providing literacy and educational guidance; and promoting child welfare services to black children available for adoption.

(3) CORPORATION AUTHORIZATION; DUTIES; POWERS.—

(a) There is hereby authorized the “One Church, One Child of Florida Corporation,” which shall operate as a not-for-profit corporation and shall be located within the Department of Children and Families for administrative purposes. The department shall provide administrative support and services to the corporation to the extent requested by the executive director and to the extent that resources are available.

(b) The corporation shall:

1. Provide for community awareness and involvement by utilizing the resources of black churches to help find permanent homes for black children available for adoption.

2. Develop, monitor, and evaluate projects designed to address problems associated with the child welfare system, especially those issues affecting black children.

3. Develop beneficial programs that shall include, but not be limited to, community education, cultural relations training, family support, transition support groups, counseling, parenting skills and education, legal and other adoption-related costs, and any other activities that will enhance and support the adopted child’s transition into permanency.

4. Provide training and technical assistance to community organizations such as black churches, social service agencies, and other organizations that assist in identifying prospective parents willing to adopt.

5. Provide, in conjunction with the Department of Children and Families, a summary to the Legislature by September 1 of each year on the status of the corporation.

6. Secure staff necessary to properly administer the corporation. Staff costs shall be funded from general revenue, grant funds, and state and private donations. The board of directors is authorized to determine the number of staff necessary to administer the corporation, but the staff shall include, at a minimum, an executive director and a staff assistant.

(c) The corporation shall have all powers necessary or convenient to carry out the purposes and provisions of this section, including, but not limited to, the power to receive and accept grants, loans, and advances of funds from any public or private agency for, or in aid of, the purposes of this section, and to receive and accept contributions from any source of money, property, labor, or any other thing of value, to be held, used, and applied for such purposes.

(4) BOARD OF DIRECTORS.—

(a) The One Church, One Child of Florida Corporation shall operate subject to the supervision and approval of a board of directors consisting of 23 members, with two directors representing each service district of the Department of Children and Families and one director who shall be an at-large member.

(b) Each member of the board of directors shall be appointed by the Governor for a 3-year term. The board shall appoint the executive director, who shall be responsible for other staff as authorized by the board.

(c) If any member of the board is in violation of the provisions of this section or bylaws adopted thereto, the board may recommend to the Governor that such member be removed.

(d) Board members shall receive no compensation, but shall be entitled to receive per diem and travel expenses as provided in s. 112.061.

(e) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member of the board, or its employees or agents, for any action taken by them in performance of their powers and duties under this section.

History.—s. 74, ch. 90-306; s. 27, ch. 91-201; s. 5, ch. 91-429; s. 47, ch. 95-196; s. 116, ch. 97-101; s. 183, ch. 2014-19.



409.1757 - Persons not required to be refingerprinted or rescreened.

409.1757 Persons not required to be refingerprinted or rescreened.—Any law to the contrary notwithstanding, human resource personnel who have been fingerprinted or screened pursuant to chapters 393, 394, 397, 402, and this chapter, teachers who have been fingerprinted pursuant to chapter 1012, and law enforcement officers who meet the requirements of s. 943.13, who have not been unemployed for more than 90 days thereafter, and who under the penalty of perjury attest to the completion of such fingerprinting or screening and to compliance with this section and the standards for good moral character as contained in such provisions as ss. 110.1127(2)(c), 393.0655(1), 394.457(6), 397.451, 402.305(2), 409.175(6), and 943.13(7), are not required to be refingerprinted or rescreened in order to comply with any caretaker screening or fingerprinting requirements.

History.—s. 1, ch. 87-128; s. 1, ch. 87-141; s. 30, ch. 93-39; s. 52, ch. 2000-153; s. 10, ch. 2002-219; s. 992, ch. 2002-387; s. 50, ch. 2004-5; s. 3, ch. 2012-73; s. 16, ch. 2012-215.



409.176 - Registration of residential child-caring agencies and family foster homes.

409.176 Registration of residential child-caring agencies and family foster homes.—

(1)(a) A residential child-caring agency or family foster home may not receive a child for continuing full-time care or custody, and a residential child-caring agency may not place a child for full-time continuing care or custody in a family foster home, unless it has first registered with an association that is certified by a Florida statewide child care organization which was in existence on January 1, 1984, and which publishes, and requires compliance with, its standards and files copies thereof with the department as provided in paragraph (5)(b). For purposes of this section, such an association shall be referred to as the “qualified association.”

(b) For the purposes of this section, the terms “child,” “family foster home,” “screening,” and “residential child-caring agency” are defined as provided in s. 409.175(2), and the terms “personnel,” “operator,” and “owner” as they pertain to “residential child-caring agency” are defined as provided in s. 409.175.

(c) As used in this section, the term “facility” means a residential child-caring agency or a family foster home.

(2)(a) Registration shall consist of annually filing with the qualified association, on forms provided by the qualified association, the name and address of the facility; the capacity of, and the number of children being cared for in, the facility; the names and addresses of the officers and the board of directors or other governing body of the organization, if applicable; the name of the officer or person in charge of the facility; and proof that the facility is in compliance with the minimum health, sanitary, and safety standards required by applicable state law or local ordinance, and the uniform firesafety standards required by chapter 633, and in compliance with the requirements for screening of personnel in s. 409.175 and chapter 435. A separate registration form shall be filed for each such facility.

(b) As part of the registration application, each child-caring agency and each family foster home shall annually provide to the qualified association the names and ages of children being cared for in the facility; the names of children who have been received from out of state or who have been sent out of state during the past calendar year; the names of children who have left the facility during the past year, the lengths of their stays, and the nature of the placements; the names of all personnel; and proof that the facility is in compliance with published minimum standards that are filed with the department under the provisions of paragraph (5)(b). The agency shall also attest to the good moral character of the personnel of the facility by providing proof of compliance with the screening requirements of s. 409.175 and chapter 435 and provide the name of any member of the staff having a prior felony conviction.

(c) Upon verification that all requirements for registration have been met, the qualified association shall issue without charge a certificate of registration valid for 1 year.

(3) Access shall be provided at reasonable times for the appropriate state and local officials responsible for the maintenance of fire, health, sanitary, and safety standards to inspect the facility to assure such compliance.

(4) Facilities licensed under the provisions of s. 409.175 shall be classified as “Type I” facilities. Facilities registered under the provisions of this section shall be classified as “Type II” facilities.

(5) The licensing provisions of s. 409.175 do not apply to a facility operated by an organization that:

(a) Is a religious organization that does not directly receive state or federal funds or is a family foster home that is associated with such an organization and does not directly receive state or federal funds.

(b) Is certified by a Florida statewide child care organization which was in existence on January 1, 1984, and which publishes, and requires compliance with, its standards and files copies thereof with the department. Such standards shall be in substantial compliance with published minimum standards that similar licensed child-caring agencies or family foster homes are required to meet, as determined by the department, with the exception of those standards of a curricular or religious nature and those relating to staffing or financial stability. Once the department has determined that the standards for child-caring agencies or family foster homes are in substantial compliance with minimum standards that similar facilities are required to meet, the standards do not have to be resubmitted to the department unless a change occurs in the standards. Any changes in the standards shall be provided to the department within 10 days of their adoption.

(c) Has been issued a certificate of registration by the qualified association.

(6) Each child served by a Type II facility shall be covered by a written contract, executed at the time of admission or prior thereto, between the facility and the parent, legal guardian, or person having legal custody of the child. Such person shall be given a copy of the contract at the time of its execution, and the facility shall retain the original contract. Each contract shall:

(a) Enumerate the basic services and accommodations provided by the facility.

(b) State that the facility is a Type II facility.

(c) Contain the address and telephone number of the qualified association.

(d) Specify the charges, if any, to the parent, legal guardian, or person having legal custody of the child.

(e) Contain a clear statement regarding disciplinary procedures.

(f) State that the goal of the facility is to return the child it serves to the parent, legal guardian, or person having legal custody of the child, within 1 year from the time the child enters the facility.

(g) Authorize the facility administrator or his or her designee to consent to routine and emergency medical care on behalf of the parent, legal guardian, or person having legal custody of the child, provided the facility administrator shall immediately notify the parent, legal guardian, or person having legal custody of the child of medical care being provided on his or her behalf. Authorization of this power shall be granted only upon the separate consent in the contract of the parent, legal guardian, or person having legal custody of the child.

A copy of the contract signed by the parent, legal guardian, or person having legal custody of the child shall be filed with the qualified association within 10 days after the child enters the facility.

(7) Any facility registered under the provisions of this section shall notify the department immediately if it has in its care a child with serious developmental disabilities or a physical, emotional, or mental handicap for which the facility is not qualified or able to provide treatment.

(8) The provisions of chapters 39 and 827 regarding child abuse, abandonment, and neglect and the provisions of s. 409.175 and chapter 435 regarding screening apply to any facility registered under this section.

(9) The qualified association may deny, suspend, or revoke the registration of a Type II facility which:

(a) Fails to comply with this section;

(b) Is found to have willfully or intentionally provided false or misleading information in its registration forms or service contracts; or

(c) Violates the provisions of chapter 39 or chapter 827 regarding child abuse, abandonment, and neglect or the provisions of s. 409.175 or chapter 435 regarding screening.

The qualified association shall notify the department within 10 days of the suspension or revocation of the registration of any Type II facility registered under this section.

(10)(a) The qualified association shall notify the department within 24 hours after the qualified association finds there is a violation of any of the provisions of this section which threatens harm to any child or which constitutes an emergency requiring immediate action.

(b) The qualified association shall notify the department within 3 calendar days after the qualified association finds that a person or facility continues to care for children without a certificate of registration issued pursuant to this section, a license pursuant to s. 409.175, or registration as a boarding school pursuant to s. 409.175. The department shall notify the appropriate state attorney of the violation of law and, if necessary, shall institute a civil suit to enjoin the person or facility from continuing the care of children.

(c) The department may institute injunctive proceedings in a court of competent jurisdiction to:

1. Enforce the provisions of this section; or

2. Terminate the operation of a facility in which any of the conditions described in paragraph (a) or paragraph (b) exist.

Such injunctive relief may be temporary or permanent.

(11)(a) The department is authorized to seek compliance with the registration requirements of this section to the fullest extent possible by reliance on administrative sanctions and civil actions.

(b) If the department determines that a person or facility is caring for a child without a valid certificate of registration issued by the qualified association or has made a willful or intentional misstatement on any registration application or other document required to be filed in connection with an application for a certificate of registration, the qualified association, as an alternative to or in conjunction with an administrative action against such person or facility, shall make a reasonable attempt to discuss each violation with, and recommend corrective action to, the person or the administrator of the facility, prior to written notification thereof.

(c) Any action taken to correct a violation shall be documented in writing by the person or administrator of the facility and verified by the qualified association.

(d) If the person or facility has failed to remedy each violation by the specific date agreed upon with the qualified association, the qualified association shall notify the department which shall within 30 days notify the person or facility by certified mail of its intention to refer the violation or violations to the office of the state attorney.

(e) If the person or facility fails to come into compliance with the registration requirements within 30 days of written notification, the qualified association shall notify the department which shall within 30 days refer the violation or violations to the office of the state attorney.

(12) It is unlawful for any person or facility to:

(a) Provide continuing full-time care for or to receive or place a child apart from her or his parents in a residential group care facility or a family foster home without a valid certificate of registration issued by the qualified association if such certificate is required by subsection (1).

(b) Make a willful or intentional misstatement on any registration application or other document required to be filed in connection with an application for registration.

(c) Willfully or intentionally fail to comply with the requirements for the screening of personnel or the dismissal of personnel found not to be in compliance with the requirements for good moral character as specified in paragraph (2)(b).

(d) Use information from the criminal records obtained under s. 409.175 or this section for any purpose other than screening a person for employment as specified in chapter 435, s. 409.175, or this section or to release such information to any other person for any purpose other than screening for employment as specified in chapter 435, s. 409.175, or this section.

(e) Use information from the juvenile records of any person obtained under chapter 435, s. 409.175, or this section for any purpose other than screening for employment as specified in chapter 435, s. 409.175, or this section or to release information from such records to any other person for any purpose other than screening for employment as specified in chapter 435, s. 409.175, or this section.

A first violation of paragraph (a), paragraph (b), paragraph (c), or paragraph (d) is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A second or subsequent violation of paragraph (a), paragraph (b), paragraph (c), or paragraph (d) is a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083. A violation of paragraph (e) is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(13) Any facility registered or meeting the requirements of registration under this section may apply for a license under this chapter. A facility which has applied for and received a license is no longer eligible to operate under the provisions of this section.

(14) Registration under this section, including the issue of substantial compliance with published minimum standards that similar licensed child-caring facilities or family foster homes are required to meet, as provided in paragraph (5)(b), is subject to the provisions of chapter 120.

(15) The qualified association issuing certificates of registration for Type II facilities under this section shall annually report to the department the following information:

(a) The number of Type II facilities registered during the most recent calendar year, the names and addresses of the facilities, and the name of each facility’s administrator.

(b) The total number of children served by each facility during the calendar year.

The department may impose an administrative fine against the qualified association not to exceed $250 per violation for failure to comply with the requirements of this section.

History.—ss. 3, 21, ch. 84-311; s. 36, ch. 85-54; s. 30, ch. 91-57; s. 3, ch. 91-71; s. 4, ch. 91-429; s. 2, ch. 94-257; s. 3, ch. 96-402; s. 253, ch. 96-406; s. 1019, ch. 97-103; s. 147, ch. 98-403; s. 11, ch. 2000-139; s. 9, ch. 2001-68; s. 2, ch. 2013-219.



409.179 - Family-friendly workplace initiative.

409.179 Family-friendly workplace initiative.—Recognizing that employers play a key role in helping families balance work and family responsibilities, the Executive Office of the Governor, in consultation with members of the business community, may establish a family-friendly workplace initiative. The Executive Office of the Governor may develop a program to annually collect information regarding the state’s eligible small employers with 50 or fewer employees, and eligible large employers with 51 or more employees in the state, providing the most family-friendly benefits to their employees. The same program may be established for public employers. The criteria for determination of the eligible employers may include, but not be limited to:

(1) Consideration of the dependent care scholarship or discounts given by the employer.

(2) Flexible work hours and schedules.

(3) Time off for caring for sick or injured dependents.

(4) The provision of onsite or nearby dependent care.

(5) Dependent care referral services.

(6) In-kind contributions to community dependent care programs.

Those employers chosen by the Executive Office of the Governor may be recognized with annual “family-friendly workplace” awards and a statewide information and advertising campaign publicizing the employers’ awards, their contributions to family-friendly child care, and the methods they used to improve the dependent care experiences of their employees’ families.

History.—s. 86, ch. 96-175.



409.212 - Optional supplementation.

409.212 Optional supplementation.—

(1) There may be monthly optional supplementation payments, made in such amount as determined by the department, to any person who:

(a) Meets all the program eligibility criteria for an assisted living facility or for adult foster care, family placement, or other specialized living arrangement; and

(b) Is receiving a Supplemental Security Income check or is determined to be eligible for optional supplementation by the department.

(2) The base rate of payment for optional state supplementation shall be established by the department within funds appropriated. Additional amounts may be provided for mental health residents in facilities designed to provide limited mental health services as provided for in s. 429.075. The base rate of payment does not include the personal needs allowance.

(3) Assisted living facilities, adult family-care homes, family placement, or any other specialized living arrangement accepting residents who receive optional supplementation payments must comply with the requirements of 42 U.S.C. s. 1382e(e).

(4) In addition to the amount of optional supplementation provided by the state, a person may receive additional supplementation from third parties to contribute to his or her cost of care. Additional supplementation may be provided under the following conditions:

(a) Payments shall be made to the assisted living facility, or to the operator of an adult family-care home, family placement, or other special living arrangement, on behalf of the person and not directly to the optional state supplementation recipient.

(b) Contributions made by third parties shall be entirely voluntary and shall not be a condition of providing proper care to the client.

(c) The additional supplementation shall not exceed four times the provider rate recognized under the optional state supplementation program.

(d) Rent vouchers issued pursuant to a federal, state, or local housing program may be issued directly to a recipient of optional state supplementation.

(5) When contributions are made in accordance with the provisions of subsection (4), the department shall not count such supplements as income to the client for purposes of determining eligibility for, or computing the amount of, optional state supplementation benefits, nor shall the department increase an optional state supplementation payment to offset the reduction in Supplemental Security Income benefits that will occur because of the third-party contribution.

(6) The optional state supplementation rate shall be increased by the cost-of-living adjustment to the federal benefits rate provided the average state optional supplementation contribution does not increase as a result.

(7) The department may adopt rules to administer this section relating to eligibility requirements for optional state supplementation.

History.—s. 10, ch. 78-433; s. 9, ch. 89-294; s. 16, ch. 90-295; s. 32, ch. 91-263; s. 31, ch. 95-210; s. 16, ch. 95-418; s. 10, ch. 97-82; s. 5, ch. 97-98; s. 44, ch. 97-103; s. 12, ch. 98-148; s. 8, ch. 98-152; s. 10, ch. 2000-163; s. 47, ch. 2000-256; s. 79, ch. 2006-197; s. 4, ch. 2015-126.



409.221 - Consumer-directed care program.

409.221 Consumer-directed care program.—

(1) SHORT TITLE.—This section may be cited as the “Florida Consumer-Directed Care Act.”

(2) LEGISLATIVE FINDINGS.—The Legislature finds that alternatives to institutional care, such as in-home and community-based care, should be encouraged. The Legislature finds that giving recipients of in-home and community-based services the opportunity to select the services they need and the providers they want, including family and friends, enhances their sense of dignity and autonomy. The Legislature also finds that providing consumers choice and control, as tested in current research and demonstration projects, has been beneficial and should be developed further and implemented statewide.

(3) LEGISLATIVE INTENT.—It is the intent of the Legislature to nurture the autonomy of those citizens of the state, of all ages, who have disabilities by providing the long-term care services they need in the least restrictive, appropriate setting. It is the intent of the Legislature to give such individuals more choices in and greater control over the purchased long-term care services they receive.

(4) CONSUMER-DIRECTED CARE.—

(a) Program established.—The Agency for Health Care Administration shall establish the consumer-directed care program which shall be based on the principles of consumer choice and control. The agency shall implement the program upon federal approval. The agency shall establish interagency cooperative agreements with and shall work with the Departments of Elderly Affairs, Health, and Children and Families and the Agency for Persons with Disabilities to implement and administer the program. The program shall allow enrolled persons to choose the providers of services and to direct the delivery of services, to best meet their long-term care needs. The program must operate within the funds appropriated by the Legislature.

(b) Eligibility and enrollment.—Persons who are enrolled in one of the Medicaid home and community-based waiver programs and are able to direct their own care, or to designate an eligible representative, may choose to participate in the consumer-directed care program.

(c) Definitions.—For purposes of this section, the term:

1. “Budget allowance” means the amount of money made available each month to a consumer to purchase needed long-term care services, based on the results of a functional needs assessment.

2. “Consultant” means an individual who provides technical assistance to consumers in meeting their responsibilities under this section.

3. “Consumer” means a person who has chosen to participate in the program, has met the enrollment requirements, and has received an approved budget allowance.

4. “Fiscal intermediary” means an entity approved by the agency that helps the consumer manage the consumer’s budget allowance, retains the funds, processes employment information, if any, and tax information, reviews records to ensure correctness, writes paychecks to providers, and delivers paychecks to the consumer for distribution to providers and caregivers.

5. “Provider” means:

a. A person licensed or otherwise permitted to render services eligible for reimbursement under this program for whom the consumer is not the employer of record; or

b. A consumer-employed caregiver for whom the consumer is the employer of record.

6. “Representative” means an uncompensated individual designated by the consumer to assist in managing the consumer’s budget allowance and needed services.

(d) Budget allowances.—Consumers enrolled in the program shall be given a monthly budget allowance based on the results of their assessed functional needs and the financial resources of the program. Consumers shall receive the budget allowance directly from an agency-approved fiscal intermediary. Each department shall develop purchasing guidelines, approved by the agency, to assist consumers in using the budget allowance to purchase needed, cost-effective services.

(e) Services.—Consumers shall use the budget allowance only to pay for home and community-based services that meet the consumer’s long-term care needs and are a cost-efficient use of funds. Such services may include, but are not limited to, the following:

1. Personal care.

2. Homemaking and chores, including housework, meals, shopping, and transportation.

3. Home modifications and assistive devices which may increase the consumer’s independence or make it possible to avoid institutional placement.

4. Assistance in taking self-administered medication.

5. Day care and respite care services, including those provided by nursing home facilities pursuant to s. 400.141(1)(f) or by adult day care facilities licensed pursuant to s. 429.907.

6. Personal care and support services provided in an assisted living facility.

(f) Consumer roles and responsibilities.—Consumers shall be allowed to choose the providers of services, as well as when and how the services are provided. Providers may include a consumer’s neighbor, friend, spouse, or relative.

1. In cases where a consumer is the employer of record, the consumer’s roles and responsibilities include, but are not limited to, the following:

a. Developing a job description.

b. Selecting caregivers and submitting information for the background screening as required in s. 435.05.

c. Communicating needs, preferences, and expectations about services being purchased.

d. Providing the fiscal intermediary with all information necessary for provider payments and tax requirements.

e. Ending the employment of an unsatisfactory caregiver.

2. In cases where a consumer is not the employer of record, the consumer’s roles and responsibilities include, but are not limited to, the following:

a. Communicating needs, preferences, and expectations about services being purchased.

b. Ending the services of an unsatisfactory provider.

c. Providing the fiscal agent with all information necessary for provider payments and tax requirements.

(g) Agency’s and departments’ roles and responsibilities.—The agency’s and the departments’ roles and responsibilities include, but are not limited to, the following:

1. Assessing each consumer’s functional needs, helping with the service plan, and providing ongoing assistance with the service plan.

2. Offering the services of consultants who shall provide training, technical assistance, and support to the consumer.

3. Completing the background screening for providers.

4. Approving fiscal intermediaries.

5. Establishing the minimum qualifications for all caregivers and providers and being the final arbiter of the fitness of any individual to be a caregiver or provider.

(h) Fiscal intermediary roles and responsibilities.—The fiscal intermediary’s roles and responsibilities include, but are not limited to, the following:

1. Providing recordkeeping services.

2. Retaining the consumer-directed care funds, processing employment and tax information, if any, reviewing records to ensure correctness, writing paychecks to providers, and delivering paychecks to the consumer for distribution.

(i) Background screening requirements.—All persons who render care under this section must undergo level 2 background screening pursuant to chapter 435 and s. 408.809. The agency shall, as allowable, reimburse consumer-employed caregivers for the cost of conducting background screening as required by this section. For purposes of this section, a person who has undergone screening, who is qualified for employment under this section and applicable rule, and who has not been unemployed for more than 90 days following such screening is not required to be rescreened. Such person must attest under penalty of perjury to not having been convicted of a disqualifying offense since completing such screening.

(j) Rules; federal waivers.—In order to implement this section:

1. The agency and the Departments of Elderly Affairs, Health, and Children and Families and the Agency for Persons with Disabilities are authorized to adopt and enforce rules.

2. The agency shall take all necessary action to ensure state compliance with federal regulations. The agency shall apply for any necessary federal waivers or waiver amendments needed to implement the program.

History.—s. 11, ch. 2002-223; s. 3, ch. 2006-15; s. 52, ch. 2006-227; s. 95, ch. 2007-5; s. 134, ch. 2007-230; s. 57, ch. 2009-223; s. 122, ch. 2010-102; s. 24, ch. 2010-114; s. 4, ch. 2012-73; s. 184, ch. 2014-19.



409.2355 - Programs for prosecution of males over age 21 who commit certain offenses involving girls under age 16.

409.2355 Programs for prosecution of males over age 21 who commit certain offenses involving girls under age 16.—Subject to specific appropriated funds, the Department of Children and Families is directed to establish a program by which local communities, through the state attorney’s office of each judicial circuit, may apply for grants to fund innovative programs for the prosecution of males over the age of 21 who victimize girls under the age of 16 in violation of s. 794.011, s. 794.05, s. 800.04, s. 827.04(3), or s. 847.0135(5).

History.—s. 11, ch. 96-215; s. 196, ch. 97-101; s. 53, ch. 2000-153; s. 12, ch. 2008-172; s. 185, ch. 2014-19.



409.2551 - Legislative intent.

409.2551 Legislative intent.—Common-law and statutory procedures governing the remedies for enforcement of support for financially dependent children by persons responsible for their support have not proven sufficiently effective or efficient to cope with the increasing incidence of financial dependency. The increasing workload of courts, prosecuting attorneys, and the Attorney General has resulted in a growing burden on the financial resources of the state, which is constrained to provide public assistance for basic maintenance requirements when parents fail to meet their primary obligations. The state, therefore, exercising its police and sovereign powers, declares that the common-law and statutory remedies pertaining to family desertion and nonsupport of dependent children shall be augmented by additional remedies directed to the resources of the responsible parents. In order to render resources more immediately available to meet the needs of dependent children, it is the legislative intent that the remedies provided herein are in addition to, and not in lieu of, existing remedies. It is declared to be the public policy of this state that this act be construed and administered to the end that children shall be maintained from the resources of their parents, thereby relieving, at least in part, the burden presently borne by the general citizenry through public assistance programs.

History.—s. 1, ch. 76-220; s. 140, ch. 86-220.



409.2554 - Definitions; ss. 409.2551-409.2598.

409.2554 Definitions; ss. 409.2551-409.2598.—As used in ss. 409.2551-409.2598, the term:

(1) “Department” means the Department of Revenue.

(2) “Dependent child” means any unemancipated person under the age of 18, any person under the age of 21 and still in school, or any person who is mentally or physically incapacitated when such incapacity began prior to such person reaching the age of 18. This definition shall not be construed to impose an obligation for child support beyond the child’s attainment of majority except as imposed in s. 409.2561.

(3) “Court” means the circuit court.

(4) “Court order” means any judgment or order of any court of appropriate jurisdiction of the state, or an order of a court of competent jurisdiction of another state, ordering payment of a set or determinable amount of support money.

(5) “Health insurance” means coverage under a fee-for-service arrangement, health maintenance organization, or preferred provider organization, and other types of coverage available to either parent, under which medical services could be provided to a dependent child.

(6) “Obligee” means the person to whom support payments are made pursuant to an alimony or child support order.

(7) “Obligor” means a person who is responsible for making support payments pursuant to an alimony or child support order.

(8) “Public assistance” means money assistance paid on the basis of Title IV-E and Title XIX of the Social Security Act, temporary cash assistance, or food assistance benefits received on behalf of a child under 18 years of age who has an absent parent.

(9) “Program attorney” means an attorney employed by the department, under contract with the department, or employed by a contractor of the department, to provide legal representation for the department in a proceeding related to the determination of paternity or the establishment, modification, or enforcement of support brought pursuant to law.

(10) “Prosecuting attorney” means any private attorney, county attorney, city attorney, state attorney, program attorney, or an attorney employed by an entity of a local political subdivision who engages in legal action related to the determination of paternity or the establishment, modification, or enforcement of support brought pursuant to this act.

(11) “Support,” unless otherwise specified, means:

(a) Child support, and, when the child support obligation is being enforced by the Department of Revenue, spousal support or alimony for the spouse or former spouse of the obligor with whom the child is living.

(b) Child support only in cases not being enforced by the Department of Revenue.

(12) “Administrative costs” means any costs, including attorney’s fees, clerk’s filing fees, recording fees and other expenses incurred by the clerk of the circuit court, service of process fees, or mediation costs, incurred by the IV-D agency in its effort to administer the IV-D program. The administrative costs which must be collected by the department shall be assessed on a case-by-case basis based upon a method for determining costs approved by the Federal Government. The administrative costs shall be assessed periodically by the department. The methodology for determining administrative costs shall be made available to the judge or any party who requests it. Only those amounts ordered independent of current support, arrears, or past public assistance obligation shall be considered and applied toward administrative costs.

(13) “Child support services” includes any civil, criminal, or administrative action taken by the Title IV-D program to determine paternity, establish, modify, enforce, or collect support.

(14) “Undistributable collection” means a support payment received by the department which the department determines cannot be distributed to the final intended recipient.

(15) “Unidentifiable collection” means a payment received by the department for which a parent, depository or circuit civil numbers, or source of the payment cannot be identified.

History.—s. 2, ch. 76-220; s. 1, ch. 82-140; s. 1, ch. 85-178; ss. 86, 141, ch. 86-220; s. 15, ch. 87-95; s. 10, ch. 88-176; s. 18, ch. 92-138; s. 5, ch. 94-124; s. 88, ch. 96-175; s. 45, ch. 97-170; s. 40, ch. 97-173; s. 148, ch. 98-403; s. 39, ch. 2000-139; s. 92, ch. 2000-165; s. 25, ch. 2001-158; s. 19, ch. 2008-61; s. 4, ch. 2009-90; s. 9, ch. 2010-209.



409.2557 - State agency for administering child support enforcement program.

409.2557 State agency for administering child support enforcement program.—

(1) The department is designated as the state agency responsible for the administration of the child support enforcement program, Title IV-D of the Social Security Act, 42 U.S.C. ss. 651 et seq.

(2) The department in its capacity as the state Title IV-D agency shall have the authority to take actions necessary to carry out the public policy of ensuring that children are maintained from the resources of their parents to the extent possible. The department’s authority shall include, but not be limited to, the establishment of paternity or support obligations, as well as the modification, enforcement, and collection of support obligations.

(3) SPECIFIC RULEMAKING AUTHORITY.—The department has the authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement all laws administered by the department in its capacity as the Title IV-D agency for this state including, but not limited to, the following:

(a) Background screening of department employees and applicants, including criminal records checks;

(b) Confidentiality and retention of department records; access to records; record requests;

(c) Department trust funds;

(d) Federal funding procedures;

(e) Agreements with law enforcement and other state agencies; National Crime Information Center (NCIC) access; Parent Locator Service access;

(f) Written agreements entered into between the department and support obligors in establishment, enforcement, and modification proceedings;

(g) Procurement of services by the department, pilot programs, and demonstration projects;

(h) Management of cases by the department involving any documentation or procedures required by federal or state law, including but not limited to, cooperation; review and adjustment; audits; interstate actions; diligent efforts for service of process;

(i) Department procedures for orders for genetic testing; subpoenas to establish, enforce, or modify orders; increasing the amount of monthly obligations to secure delinquent support; suspending or denying driver and professional licenses and certificates; fishing and hunting license suspensions; suspending vehicle and vessel registrations; screening applicants for new or renewal licenses, registrations, or certificates; income deduction; credit reporting and accessing; tax refund intercepts; passport denials; liens; financial institution data matches; expedited procedures; medical support; and all other responsibilities of the department as required by state or federal law;

(j) Collection and disbursement of support and alimony payments by the department as required by federal law; collection of genetic testing costs and other costs awarded by the court;

(k) Report information to and receive information from other agencies and entities;

(l) Provide location services, including accessing from and reporting to federal and state agencies;

(m) Privatizing location, establishment, enforcement, modification, and other functions;

(n) State case registry;

(o) State disbursement unit;

(p) Administrative proceedings to establish paternity or establish paternity and child support, orders to appear for genetic testing, and administrative proceedings to establish child support obligations; and

(q) All other responsibilities of the department as required by state or federal law.

History.—s. 3, ch. 76-220; s. 19, ch. 92-138; s. 4, ch. 94-318; s. 20, ch. 98-397; s. 26, ch. 2001-158; s. 9, ch. 2002-173; s. 2, ch. 2002-239; s. 22, ch. 2005-39.



409.25575 - Support enforcement; privatization.

409.25575 Support enforcement; privatization.—

(1) It is the intent of the Legislature to encourage the Department of Revenue to contract with private entities for the provision of support enforcement services whenever such contracting is cost-effective.

(2) The department shall contract for the delivery, administration, or management of support enforcement activities and other related services or programs, when appropriate. The department shall retain responsibility for the quality of contracted services and programs and shall ensure that services are delivered in accordance with applicable federal and state statutes and regulations.

(3)(a) The department shall establish a quality assurance program for the privatization of services. The program must include standards for each specific component of these services. The department shall establish minimum thresholds for each component. Each program operated pursuant to contract must be evaluated annually by the department or by an objective competent entity designated by the department under the provisions of the quality assurance program. The evaluation must be financed from cost savings associated with the privatization of services. The quality assurance program must be financed through administrative savings generated by this act.

(b) The department shall establish and operate a comprehensive system to measure and report annually the outcomes and effectiveness of the services that have been privatized. The department shall use these findings in making recommendations to the Governor and the Legislature for future program and funding priorities in the support enforcement system.

(4)(a) Any entity contracting to provide support enforcement services under this section must comply with all statutory requirements and agency regulations in the provision of contractual services.

(b) Any entity contracting to provide support enforcement services under this section must also participate in and cooperate with any federal program that will assist in the maximization of federal supports for these services, as directed by the department.

History.—s. 46, ch. 97-170; s. 27, ch. 2001-158; s. 123, ch. 2010-102.



409.2558 - Support distribution and disbursement.

409.2558 Support distribution and disbursement.—

(1) DISTRIBUTION OF PAYMENTS.—The department shall distribute and disburse support payments collected in Title IV-D cases in accordance with 42 U.S.C. s. 657 and regulations adopted thereunder by the Secretary of the United States Department of Health and Human Services.

(2) ELECTRONIC DISBURSEMENT OF PAYMENTS.—Any payments made to the State Disbursement Unit that are owed to the obligee in a Title IV-D case shall be disbursed electronically. The obligee may designate a personal account for deposit of payments. If the obligee does not designate a personal account, the State Disbursement Unit shall deposit any payments into a stored value account that can be accessed by the obligee.

(3) UNDISTRIBUTABLE COLLECTIONS.—

(a) The department shall establish by rule the method for determining a collection or refund to be undistributable to the final intended recipient. Before determining a collection or refund to be undistributable, the department shall make reasonable efforts to locate persons to whom collections or refunds are owed so that payment can be made. Location efforts may include disclosure through a searchable database of the names of obligees, obligors, and depository account numbers on the Internet in compliance with the requirements of s. 119.01(2)(a).

(b) Collections that are determined to be undistributable shall be processed in the following order of priority:

1. Apply the payment to any financial liability incurred by the obligor as a result of a previous payment returned to the department for insufficient funds; then

2. Apply the payment to any financial liability incurred by the obligor as a result of an overpayment to the obligor which the obligor has failed to return to the department after notice; then

3. Apply the payment to any financial liability incurred by the obligee as a result of an overpayment to the obligee which the obligee has failed to return to the department after notice; then

4. Apply the payment to any assigned arrears on the obligee’s case; then

5. Apply the payment to any administrative costs ordered by the court pursuant to s. 409.2567 associated with the obligee’s case; then

6. When the obligor is subject to a valid order to support another child in a case with a different obligee and the obligation is being enforced by the department, the department shall send by certified mail, restricted delivery, return receipt requested, to the obligor at the most recent address provided by the obligor to the tribunal that issued the order, a notice stating the department’s intention to apply the payment pursuant to this subparagraph, and advising the obligor of the right to contest the department’s proposed action in the circuit court by filing and serving a petition on the department within 30 days after the mailing of the notice. If the obligor does not file and serve a petition within the 30 days after mailing of the notice, or upon a disposition of the judicial action favorable to the department, the department shall apply the payment toward his or her other support obligation. If there is more than one such other case, the department shall allocate the remaining undistributable amount as specified by s. 61.1301(4)(c); then

7. Return the payment to the obligor; then

8. If the obligor cannot be located after diligent efforts by the department, the federal share of the payment shall be credited to the Federal Government and the state share shall be transferred to the General Revenue Fund.

(c) Refunds to obligors that are determined to be undistributable shall be processed in the following manner:

1. The federal share of the refund shall be sent to the Federal Government.

2. The state share shall be credited to the General Revenue Fund.

(d) If a payment of less than $1 is made by a paper check on an open Title IV-D case and the payment is not cashed after 180 days, or if less than $1 is owed on a closed Title IV-D case, the department shall declare the payment as program income, crediting the federal share of the payment to the Federal Government and the state share of the payment to the General Revenue Fund, without attempting to locate either party.

(4) UNIDENTIFIABLE COLLECTIONS.—

(a) The department shall establish by rule the method for determining a collection to be unidentifiable.

(b) Upon being determined to be unidentifiable, the federal share of unidentifiable collections shall be credited to the Federal Government and the state share shall be transferred to the General Revenue Fund.

(5) RECLAIMING COLLECTIONS DECLARED TO BE UNDISTRIBUTABLE OR UNIDENTIFIABLE.—At such time as an undistributable or unidentifiable collection that has been transferred to the Federal Government and to the General Revenue Fund in the relevant method above becomes distributable or identified, meaning either the obligor or the obligee is identified or located, the department shall retrieve the transferred moneys in the following manner:

(a) Offset the next credit to the Federal Government in an amount equal to the share of the collection which had been transferred; and

(b) Offset the next transfer to the General Revenue Fund in an amount equal to the state share of the collection which had been transferred to the General Revenue Fund.

The collection shall then be processed, as appropriate.

(6) RECONSIDERATION OF DISTRIBUTION AND DISBURSEMENT.—A recipient of collection and distribution services of the department’s Child Support Enforcement Program may request a reconsideration by the department concerning the amount collected, the date collected, the amount distributed, the distribution timing, or the calculation of arrears. The department shall establish by rule a reconsideration procedure for informal review of agency action in distributing and disbursing support payments collected by the department. The procedures must provide the recipients of services with an opportunity to review the department’s actions before a hearing is requested under chapter 120.

(7) OVERPAYMENT.—If the department’s records indicate that a support obligee has received an overpayment of support from the department due to either mistake or fraud, the department may take action to recover the overpayment. The department may establish by rule a procedure to recover overpayments.

(8) ORDER REDIRECTING PAYMENTS TO THE PERSON WITH WHOM THE CHILD RESIDES.—

(a) If the department determines in a Title IV-D case that a child for whom a support order has been entered by a tribunal of this state resides with a person other than the obligee or obligor, the department may not disburse current support payments for the child to the obligee without a further order from the tribunal that entered the support order. For purposes of this section, “tribunal” means either the circuit court or the department.

(b) A determination by the department under paragraph (a) must be based on one or more of the following factors:

1. Public assistance records that show a person other than the obligee or obligor is receiving public assistance for the child.

2. A statement by the obligee that the child resides with a person other than the obligee or obligor is submitted to the department.

3. A sworn statement or written declaration signed under penalty of perjury by a person who has personal knowledge that the child resides with a person other than the obligee or obligor is submitted to the department.

4. Government records that show the obligee is incarcerated.

5. Evidence that the obligee has left the community where the child resides is submitted to the department.

6. Other credible information that indicates the child resides with a person other than the obligee or obligor is submitted to the department.

(c) When the department determines that a child as specified in paragraph (a) resides with a person other than the obligee or obligor, the department shall submit by regular mail to the obligee, the obligor, and, if known, the person with whom the child resides a notice that states:

1. The facts on which the determination is based.

2. The name and address of the person with whom the child resides, if known, unless disclosure is prohibited under s. 409.2579(3) or (4) or the child is in foster care.

3. That the department will not disburse current support payments for the child without a further order from the tribunal that entered the support order.

4. If the support order was entered by the circuit court:

a. That the department will file a motion and proposed order with the court that asks the court to order that the obligor’s current support payments be disbursed to the person with whom the child resides, determine arrearages, and order repayment of arrearages;

b. That the obligee, the obligor, and the person with whom the child resides may file an objection in court to the proposed order or a motion to compel disbursement; and

c. That the obligee, the obligor, and the person with whom the child resides will be mailed a copy of the department’s motion and notified of any court hearing.

5. If the support order was entered by the department:

a. That the department intends to disburse the current support payments to the person with whom the child resides, if known, determine arrearages, and order repayment of arrearages;

b. The effective date of the intended action to disburse current support payments to the person with whom the child resides, the amount of arrearages owed to the obligee and the person with whom the child resides, and the amount of the order for periodic repayment of arrearages;

c. That the obligee, the obligor, and the person with whom the child resides may contest the intended action by filing with the department a petition for an administrative hearing within 30 days after the date of mailing of the notice;

d. That if a timely petition for an administrative hearing is filed, the parties will be given advance notice of the date, time, and place of the hearing; and

e. That if the notice of intended action is not timely contested, the department will enter a final order based on what is stated in the notice.

(d) The tribunal that entered the support order shall determine whether support payments not disbursed by the department and current support must be paid to the obligee, paid to the person with whom the child resides, or refunded to the obligor. The person with whom the child resides is deemed a party to the proceedings. The tribunal is not required to hold a hearing unless a party has filed a timely objection to the proposed order or a timely petition for an administrative hearing. If the department is the tribunal and a timely petition for an administrative hearing is filed, the hearing shall be conducted by the Division of Administrative Hearings and the administrative law judge shall enter a final order. If a hearing is not required, the tribunal shall enter an order within 30 days after the department’s motion is filed or the notice of intended action is mailed. If a timely objection or petition for an administrative hearing is filed, a hearing shall be conducted and an order entered within 30 days after the objection or petition is filed.

(e) If the tribunal finds by a preponderance of the evidence that the child does not reside with the obligee, the tribunal shall enter an order that redirects the obligor’s current support payments due under the support order to the person with whom the child resides, determine arrearages owed to the obligee and the person with whom the child resides, and order repayment of arrearages. The tribunal need not recompute the obligor’s support obligation under the child support guidelines. If the person with whom the child resides is unknown and the obligor owes no arrearages or costs, the tribunal shall enter an order that refunds the payments not disbursed by the department to the obligor. If the child resides with the obligor, the person with whom the child resides is unknown, or the child’s place of residence is unknown, the tribunal shall consider whether to abate, terminate, or modify the support order.

(f) A tribunal that enters an order that redirects or refunds support payments shall file a copy of the order with the depository that serves as official recordkeeper for payments due under the support order. The depository shall maintain separate accounts and separate account numbers for individual payees.

(9) RULEMAKING AUTHORITY.—The department may adopt rules to administer this section.

History.—s. 21, ch. 98-397; s. 10, ch. 99-375; s. 28, ch. 2001-158; s. 10, ch. 2004-334; s. 23, ch. 2005-39; s. 8, ch. 2005-82; s. 20, ch. 2008-61; s. 4, ch. 2008-92; ss. 23, 54, ch. 2008-153; s. 124, ch. 2010-102; s. 6, ch. 2010-187.



409.2559 - State disbursement unit.

409.2559 State disbursement unit.—The department shall establish and operate a state disbursement unit by October 1, 1999, as required by 42 U.S.C. s. 654(27).

History.—s. 22, ch. 98-397.



409.256 - Administrative proceeding to establish paternity or paternity and child support; order to appear for genetic testing.

409.256 Administrative proceeding to establish paternity or paternity and child support; order to appear for genetic testing.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Another state” or “other state” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes:

1. An Indian tribe.

2. A foreign jurisdiction that has enacted a law or established procedures for issuance and enforcement of support orders which are substantially similar to the procedures under this act, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act, as determined by the Attorney General.

(b) “Caregiver” means a person, other than the mother, father, or a putative father, who has physical custody of a child or with whom the child primarily resides. References in this section to the obligation of a caregiver to submit to genetic testing mean that the caregiver is obligated to submit the child for genetic testing, not that the caregiver must submit to genetic testing.

(c) “Filed” means a document has been received and accepted for filing at the offices of the Department of Revenue by the clerk or an authorized deputy clerk designated by the department.

(d) “Genetic testing” means a scientific analysis of genetic markers which is performed by a qualified technical laboratory only to exclude an individual as the parent of a child or to show a probability of paternity.

(e) “Paternity and child support proceeding” means an administrative action commenced by the Department of Revenue to order genetic testing, establish paternity, and establish an administrative support order pursuant to this section.

(f) “Paternity proceeding” means an administrative action commenced by the Department of Revenue to order genetic testing and establish paternity pursuant to this section.

(g) “Putative father” means an individual who is or may be the biological father of a child whose paternity has not been established and whose mother was unmarried when the child was conceived and born.

(h) “Qualified technical laboratory” means a genetic-testing laboratory that may be under contract with the Department of Revenue, that uses tests and methods of a type generally acknowledged as reliable by accreditation organizations recognized by the United States Department of Health and Human Services, and that is approved by such an accreditation organization. The term includes a genetic-testing laboratory used by another state, if the laboratory has comparable qualifications.

(i) “Rendered” means that a signed written order is filed with the clerk or a deputy clerk of the Department of Revenue and served on the respondent. The date of filing must be indicated on the face of the order at the time of rendition.

(j) “Respondent” means the person or persons served by the Department of Revenue with a notice of proceeding pursuant to subsection (4). The term includes the putative father and may include the mother or the caregiver of the child.

(k) “This state” or “the state” means the State of Florida.

(2) JURISDICTION; LOCATION OF HEARINGS; RIGHT OF ACCESS TO THE COURTS.—

(a) The department may commence a paternity proceeding or a paternity and child support proceeding as provided in subsection (4) if:

1. The child’s paternity has not been established.

2. No one is named as the father on the child’s birth certificate or the person named as the father is the putative father named in an affidavit or a written declaration as provided in subparagraph 5.

3. The child’s mother was unmarried when the child was conceived and born.

4. The department is providing services under Title IV-D.

5. The child’s mother or a putative father has stated in an affidavit, or in a written declaration as provided in s. 92.525(2), that the putative father is or may be the child’s biological father. The affidavit or written declaration must set forth the factual basis for the allegation of paternity as provided in s. 742.12(2).

(b) If the department receives a request from another state to assist in the establishment of paternity, the department may serve an order to appear for genetic testing on a person who resides in this state and transmit the test results to the other state without commencing a paternity proceeding in this state.

(c) The department may use the procedures authorized by this section against a nonresident over whom this state may assert personal jurisdiction under chapter 48 or chapter 88.

(d) If a putative father, mother, or caregiver in a Title IV-D case voluntarily submits to genetic testing, the department may schedule that individual or the child for genetic testing without serving that individual with an order to appear for genetic testing. A respondent or other person who is subject to an order to appear for genetic testing may waive, in writing or on the record at an administrative hearing, formal service of notices or orders or waive any other rights or time periods prescribed by this section.

(e) Whenever practicable, hearings held by the Division of Administrative Hearings pursuant to this section shall be held in the judicial circuit where the person receiving services under Title IV-D resides or, if the person receiving services under Title IV-D does not reside in this state, in the judicial circuit where the respondent resides. If the department and the respondent agree, the hearing may be held in another location. If ordered by the administrative law judge, the hearing may be conducted telephonically or by videoconference.

(f) The Legislature does not intend to limit the jurisdiction of the circuit courts to hear and determine issues regarding establishment of paternity. This section is intended to provide the department with an alternative procedure for establishing paternity and child support obligations in Title IV-D cases. This section does not prohibit a person who has standing from filing a civil action in circuit court for a determination of paternity or of child support obligations.

(g) Section 409.2563(2)(e), (f), and (g) apply to a proceeding under this section.

(3) MULTIPLE PUTATIVE FATHERS; MULTIPLE CHILDREN.—If more than one putative father has been named, the department may proceed under this section against a single putative father or may proceed simultaneously against more than one putative father. If a putative father has been named as a possible father of more than one child born to the same mother, the department may proceed to establish the paternity of each child in the same proceeding.

(4) NOTICE OF PROCEEDING TO ESTABLISH PATERNITY OR PATERNITY AND CHILD SUPPORT; ORDER TO APPEAR FOR GENETIC TESTING; MANNER OF SERVICE; CONTENTS.—The Department of Revenue shall commence a proceeding to determine paternity, or a proceeding to determine both paternity and child support, by serving the respondent with a notice as provided in this section. An order to appear for genetic testing may be served at the same time as a notice of the proceeding or may be served separately. A copy of the affidavit or written declaration upon which the proceeding is based shall be provided to the respondent when notice is served. A notice or order to appear for genetic testing shall be served by certified mail, restricted delivery, return receipt requested, or in accordance with the requirements for service of process in a civil action. Service by certified mail is completed when the certified mail is received or refused by the addressee or by an authorized agent as designated by the addressee in writing. If a person other than the addressee signs the return receipt, the department shall attempt to reach the addressee by telephone to confirm whether the notice was received, and the department shall document any telephonic communications. If someone other than the addressee signs the return receipt, the addressee does not respond to the notice, and the department is unable to confirm that the addressee has received the notice, service is not completed and the department shall attempt to have the addressee served personally. For purposes of this section, an employee or an authorized agent of the department may serve the notice or order to appear for genetic testing and execute an affidavit of service. The department may serve an order to appear for genetic testing on a caregiver. The department shall provide a copy of the notice or order to appear by regular mail to the mother and caregiver, if they are not respondents.

(a) A notice of proceeding to establish paternity must state:

1. That the department has commenced an administrative proceeding to establish whether the putative father is the biological father of the child named in the notice.

2. The name and date of birth of the child and the name of the child’s mother.

3. That the putative father has been named in an affidavit or written declaration that states the putative father is or may be the child’s biological father.

4. That the respondent is required to submit to genetic testing.

5. That genetic testing will establish either a high degree of probability that the putative father is the biological father of the child or that the putative father cannot be the biological father of the child.

6. That if the results of the genetic test do not indicate a statistical probability of paternity that equals or exceeds 99 percent, the paternity proceeding in connection with that child shall cease unless a second or subsequent test is required.

7. That if the results of the genetic test indicate a statistical probability of paternity that equals or exceeds 99 percent, the department may:

a. Issue a proposed order of paternity that the respondent may consent to or contest at an administrative hearing; or

b. Commence a proceeding, as provided in s. 409.2563, to establish an administrative support order for the child. Notice of the proceeding shall be provided to the respondent by regular mail.

8. That, if the genetic test results indicate a statistical probability of paternity that equals or exceeds 99 percent and a proceeding to establish an administrative support order is commenced, the department shall issue a proposed order that addresses paternity and child support. The respondent may consent to or contest the proposed order at an administrative hearing.

9. That if a proposed order of paternity or proposed order of both paternity and child support is not contested, the department shall adopt the proposed order and render a final order that establishes paternity and, if appropriate, an administrative support order for the child.

10. That, until the proceeding is ended, the respondent shall notify the department in writing of any change in the respondent’s mailing address and that the respondent shall be deemed to have received any subsequent order, notice, or other paper mailed to the most recent address provided or, if a more recent address is not provided, to the address at which the respondent was served, and that this requirement continues if the department renders a final order that establishes paternity and a support order for the child.

11. That the respondent may file an action in circuit court for a determination of paternity, child support obligations, or both.

12. That if the respondent files an action in circuit court and serves the department with a copy of the petition or complaint within 20 days after being served notice under this subsection, the administrative process ends without prejudice and the action must proceed in circuit court.

13. That, if paternity is established, the putative father may file a petition in circuit court for a determination of matters relating to custody and rights of parental contact.

A notice under this paragraph must also notify the respondent of the provisions in s. 409.2563(4)(m) and (o).

(b) A notice of proceeding to establish paternity and child support must state the requirements of paragraph (a), except for subparagraph (a)7., and must state the requirements of s. 409.2563(4), to the extent that the requirements of s. 409.2563(4) are not already required by and do not conflict with this subsection. This section and s. 409.2563 apply to a proceeding commenced under this subsection.

(c) The order to appear for genetic testing shall inform the person ordered to appear:

1. That the department has commenced an administrative proceeding to establish whether the putative father is the biological father of the child.

2. The name and date of birth of the child and the name of the child’s mother.

3. That the putative father has been named in an affidavit or written declaration that states the putative father is or may be the child’s biological father.

4. The date, time, and place that the person ordered to appear must appear to provide a sample for genetic testing.

5. That if the person has custody of the child whose paternity is the subject of the proceeding, the person must submit the child for genetic testing.

6. That when the samples are provided, the person ordered to appear shall verify his or her identity and the identity of the child, if applicable, by presenting a form of identification as prescribed by s. 117.05(5)(b)2. which bears the photograph of the person who is providing the sample or other form of verification approved by the department.

7. That if the person ordered to appear submits to genetic testing, the department shall pay the cost of the genetic testing and shall provide the person ordered to appear with a copy of any test results obtained.

8. That if the person ordered to appear does not appear as ordered or refuses to submit to genetic testing without good cause, the department may take one or more of the following actions:

a. Commence proceedings to suspend the driver license and motor vehicle registration of the person ordered to appear, as provided in s. 61.13016;

b. Impose an administrative fine against the person ordered to appear in the amount of $500; or

c. File a petition in circuit court to establish paternity and obtain a support order for the child and an order for costs against the person ordered to appear, including costs for genetic testing.

9. That the person ordered to appear may contest the order by filing a written request for informal review within 15 days after the date of service of the order, with further rights to an administrative hearing following the informal review.

(d) If the putative father is incarcerated, the correctional facility shall assist the putative father in complying with an administrative order to appear for genetic testing issued under this section.

(e) An administrative order to appear for genetic testing has the same force and effect as a court order.

(5) RIGHT TO CONTEST ORDER TO APPEAR FOR GENETIC TESTING.—

(a) The person ordered to appear may contest an order to appear for genetic testing by filing a written request for informal review with the department within 15 days after the date of service of the order. The purpose of the informal review is to provide the person ordered to appear with an opportunity to discuss the proceedings and the basis of the order. At the conclusion of the informal review, the department shall notify the person ordered to appear, in writing, whether it intends to proceed with the order to appear. If the department notifies the person ordered to appear of its intent to proceed, the notice must inform the person ordered to appear of the right to contest the order at an administrative hearing.

(b) Following an informal review, within 15 days after the mailing date of the department’s notification that the department shall proceed with an order to appear for genetic testing, the person ordered to appear may file a request for an administrative hearing to contest whether the person should be required to submit to genetic testing. A request for an administrative hearing must state the specific reasons why the person ordered to appear believes he or she should not be required to submit to genetic testing as ordered. If the person ordered to appear files a timely request for a hearing, the department shall refer the hearing request to the Division of Administrative Hearings. Unless otherwise provided in this section, administrative hearings are governed by chapter 120 and the uniform rules of procedure. The administrative law judge assigned to the case shall issue an order as to whether the person must submit to genetic testing in accordance with the order to appear. The department or the person ordered to appear may seek immediate judicial review under s. 120.68 of an order issued by an administrative law judge pursuant to this paragraph.

(c) If a timely request for an informal review or an administrative hearing is filed, the department may not proceed under the order to appear for genetic testing and may not impose sanctions for failure or refusal to submit to genetic testing until:

1. The department has notified the person of its intent to proceed after informal review, and a timely request for hearing is not filed;

2. The person ordered to appear withdraws the request for hearing or informal review; or

3. The Division of Administrative Hearings issues an order that the person must submit to genetic testing, or issues an order closing the division’s file, and that an order has become final.

(d) If a request for an informal review or administrative hearing is not timely filed, the person ordered to appear is deemed to have waived the right to a hearing, and the department may proceed under the order to appear for genetic testing.

(6) SCHEDULING OF GENETIC TESTING.—

(a) The department shall notify, in writing, the person ordered to appear of the date, time, and location of the appointment for genetic testing and of the requirement to verify his or her identity and the identity of the child, if applicable, when the samples are provided by presenting a form of identification as prescribed in s. 117.05(5)(b)2. which bears the photograph of the person who is providing the sample or other form of verification approved by the department. If the person ordered to appear is the putative father or the mother, that person shall appear and submit to genetic testing. If the person ordered to appear is a caregiver, or if the putative father or the mother has custody of the child, that person must submit the child for genetic testing.

(b) The department shall reschedule genetic testing:

1. One time without cause if, in advance of the initial test date, the person ordered to appear requests the department to reschedule the test.

2. One time if the person ordered to appear shows good cause for failure to appear for a scheduled test.

3. One time upon request of a person ordered to appear against whom sanctions have been imposed as provided in subsection (7).

A claim of good cause for failure to appear shall be filed with the department within 10 days after the scheduled test date and must state the facts and circumstances supporting the claim. The department shall notify the person ordered to appear, in writing, whether it accepts or rejects the person’s claim of good cause. There is not a separate right to a hearing on the department’s decision to accept or reject the claim of good cause because the person ordered to appear may raise good cause as a defense to any proceeding initiated by the department under subsection (7).

(c) A person ordered to appear may obtain a second genetic test by filing a written request for a second test with the department within 15 days after the date of mailing of the initial genetic testing results and by paying the department in advance for the full cost of the second test.

(d) The department may schedule and require a subsequent genetic test if it has reason to believe the results of the preceding genetic test may not be reliable.

(e) Except as provided in paragraph (c) and subsection (7), the department shall pay for the cost of genetic testing ordered under this section.

(7) FAILURE OR REFUSAL TO SUBMIT TO GENETIC TESTING.—If a person who is served with an order to appear for genetic testing fails to appear without good cause or refuses to submit to testing without good cause, the department may take one or more of the following actions:

(a) Commence a proceeding to suspend the driver license and motor vehicle registration of the person ordered to appear, as provided in s. 61.13016;

(b) Impose an administrative fine against the person ordered to appear in the amount of $500; or

(c) File a petition in circuit court to establish paternity, obtain a support order for the child, and seek reimbursement from the person ordered to appear for the full cost of genetic testing incurred by the department.

As provided in s. 322.058(2), a suspended driver license and motor vehicle registration may be reinstated when the person ordered to appear complies with the order to appear for genetic testing. The department may collect an administrative fine imposed under this subsection by using civil remedies or other statutory means available to the department for collecting support.

(8) GENETIC-TESTING RESULTS.—The department shall send a copy of the genetic-testing results to the putative father, to the mother, to the caregiver, and to the other state, if applicable. If the genetic-testing results, including second or subsequent genetic-testing results, do not indicate a statistical probability of paternity that equals or exceeds 99 percent, the paternity proceeding in connection with that child shall cease.

(9) PROPOSED ORDER OF PATERNITY; COMMENCEMENT OF PROCEEDING TO ESTABLISH ADMINISTRATIVE SUPPORT ORDER; PROPOSED ORDER OF PATERNITY AND CHILD SUPPORT.—

(a) If a paternity proceeding has been commenced under this section and the results of genetic testing indicate a statistical probability of paternity that equals or exceeds 99 percent, the department may:

1. Issue a proposed order of paternity as provided in paragraph (b); or

2. If appropriate, delay issuing a proposed order of paternity and commence, by regular mail, an administrative proceeding to establish a support order for the child pursuant to s. 409.2563 and issue a single proposed order that addresses paternity and child support.

(b) A proposed order of paternity must:

1. State proposed findings of fact and conclusions of law.

2. Include a copy of the results of genetic testing.

3. Include notice of the respondent’s right to informal review and to contest the proposed order of paternity at an administrative hearing.

(c) If a paternity and child support proceeding has been commenced under this section and the results of genetic testing indicate a statistical probability of paternity that equals or exceeds 99 percent, the department may issue a single proposed order that addresses paternity as provided in this section and child support as provided in s. 409.2563.

(d) The department shall serve a proposed order issued under this section on the respondent by regular mail and shall provide a copy by regular mail to the mother or caregiver if they are not respondents.

(10) INFORMAL REVIEW; ADMINISTRATIVE HEARING; PRESUMPTION OF PATERNITY.—

(a) Within 10 days after the date of mailing or other service of a proposed order of paternity, the respondent may contact a representative of the department at the address or telephone number provided to request an informal review of the proposed order. If an informal review is timely requested, the time for requesting a hearing is extended until 10 days after the department mails notice to the respondent that the informal review has been concluded.

(b) Within 20 days after the mailing date of the proposed order or within 10 days after the mailing date of notice that an informal review has been concluded, whichever is later, the respondent may request an administrative hearing by filing a written request for a hearing with the department. A request for a hearing must state the specific objections to the proposed order, the specific objections to the genetic testing results, or both. A respondent who fails to file a timely request for a hearing is deemed to have waived the right to a hearing.

(c) If the respondent files a timely request for a hearing, the department shall refer the hearing request to the Division of Administrative Hearings. Unless otherwise provided in this section or in s. 409.2563, chapter 120 and the uniform rules of procedure govern the conduct of the proceedings.

(d) The genetic-testing results shall be admitted into evidence and made a part of the hearing record. For purposes of this section, a statistical probability of paternity that equals or exceeds 99 percent creates a presumption, as defined in s. 90.304, that the putative father is the biological father of the child. The presumption may be overcome only by clear and convincing evidence. The respondent or the department may call an expert witness to refute or support the testing procedure or results or the mathematical theory on which they are based. Verified documentation of the chain of custody of the samples tested is competent evidence to establish the chain of custody.

(11) FINAL ORDER ESTABLISHING PATERNITY OR PATERNITY AND CHILD SUPPORT; CONSENT ORDER; NOTICE TO OFFICE OF VITAL STATISTICS.—

(a) If a hearing is held, the administrative law judge of the Division of Administrative Hearings shall issue a final order that adjudicates paternity or, if appropriate, paternity and child support. A final order of the administrative law judge constitutes final agency action by the Department of Revenue. The Division of Administrative Hearings shall transmit any such order to the department for filing and rendering.

(b) If the respondent does not file a timely request for a hearing or consents in writing to entry of a final order without a hearing, the department may render a final order of paternity or a final order of paternity and child support, as appropriate.

(c) The department shall mail a copy of the final order to the putative father, the mother, and the caregiver, if any. The department shall notify the respondent of the right to seek judicial review of a final order in accordance with s. 120.68.

(d) Upon rendering a final order of paternity or a final order of paternity and child support, the department shall notify the Office of Vital Statistics of the Department of Health that the paternity of the child has been established.

(e) A final order rendered pursuant to this section has the same effect as a judgment entered by the court pursuant to chapter 742.

(f) The provisions of s. 409.2563 which apply to a final administrative support order rendered under that section apply to a final order rendered under this section when a child support obligation is established.

(12) RIGHT TO JUDICIAL REVIEW.—A respondent has the right to seek judicial review, in accordance with s. 120.68, of a final order rendered under subsection (11) and an order issued under paragraph (5)(b). The department has the right to seek judicial review, in accordance with s. 120.68, of a final order issued by an administrative law judge under subsection (11) and an order issued by an administrative law judge under paragraph (5)(b).

(13) DUTY TO PROVIDE AND MAINTAIN CURRENT MAILING ADDRESS.—Until a proceeding that has been commenced under this section has ended, a respondent who is served with a notice of proceeding must inform the department in writing of any change in the respondent’s mailing address and is deemed to have received any subsequent order, notice, or other paper mailed to that address, or the address at which the respondent was served, if the respondent has not provided a more recent address.

(14) PROCEEDINGS IN CIRCUIT COURT.—The results of genetic testing performed pursuant to this section are admissible as evidence to the same extent as scientific testing ordered by the court pursuant to chapter 742.

(15) GENDER NEUTRAL.—This section shall be construed impartially, regardless of a person’s gender, and applies with equal force to the mother of a child whose paternity has not been established and is not presumed by law.

(16) REMEDIES SUPPLEMENTAL.—The remedies provided in this section are supplemental and in addition to other remedies available to the department for the establishment of paternity and child support obligations.

(17) RULEMAKING AUTHORITY.—The department may adopt rules to implement this section.

History.—s. 24, ch. 2005-39; s. 5, ch. 2008-92; s. 7, ch. 2010-187; s. 93, ch. 2012-184.



409.2561 - Support obligations when public assistance is paid; assignment of rights; subrogation; medical and health insurance information.

409.2561 Support obligations when public assistance is paid; assignment of rights; subrogation; medical and health insurance information.—

(1) Any payment of temporary cash or Title IV-E assistance made to, or for the benefit of, any dependent child creates an obligation in an amount determined pursuant to the child support guidelines. In accordance with 42 U.S.C. s. 657, the state shall retain amounts collected only to the extent necessary to reimburse amounts paid to the family as assistance by the state. Such amounts collected shall be deposited into the General Revenue Fund up to the level specified in s. 61.1812. If there has been a prior support order or final judgment of dissolution of marriage establishing an obligation of support, the obligation is limited to the amount provided by such support order or decree. The extraordinary remedy of contempt is applicable in child support enforcement cases because of the public necessity for ensuring that dependent children be maintained from the resources of their parents, thereby relieving, at least in part, the burden presently borne by the general citizenry through the public assistance program. If there is no prior support order, the court, or the department as provided by s. 409.2563, shall establish the liability of the obligor, if any, by applying the child support guidelines. The department may apply for modification of a support order on the same grounds as either party to the cause and shall have the right to settle and compromise actions brought pursuant to law.

(2)(a) By accepting temporary cash assistance or Title IV-E assistance, the recipient assigns to the department any right, title, and interest to support the recipient may be owed:

1. From any other person up to the amount of temporary cash assistance or Title IV-E assistance paid where no court order has been entered, or where there is a court order it is limited to the amount provided by such court order;

2. On the recipient’s own behalf or in behalf of another family member for whom the recipient is receiving temporary cash or Title IV-E assistance; and

3. At the time that the assignment becomes effective by operation of law.

(b) The recipient of public assistance appoints the department as her or his attorney in fact to act in her or his name, place, and stead to perform specific acts relating to the establishment of paternity or the establishment, modification, or enforcement of support obligations, including, but not limited to:

1. Endorsing any draft, check, money order, or other negotiable instrument representing support payments which are received on behalf of the dependent child as reimbursement for the public assistance moneys previously or currently paid;

2. Compromising claims;

3. Pursuing the establishment or modification of support obligations;

4. Pursuing civil and criminal enforcement of support obligations; and

5. Executing verified complaints for the purpose of instituting an action for the determination of paternity of a child born, or to be born, out of wedlock.

(3) The department shall be subrogated to the right of the dependent child or person having the care, custody, and control of the child to prosecute or maintain any support action or action to determine paternity or execute any legal, equitable, or administrative remedy existing under the laws of the state to obtain reimbursement of temporary cash assistance or Title IV-E assistance paid, being paid, or to be paid.

(4) No obligation of support under this section shall be incurred by any person who is the recipient of supplemental security income or temporary cash assistance for the benefit of a dependent child or who is incapacitated and financially unable to pay as determined by the department.

(5) With respect to cases for which there is an assignment in effect:

(a) The IV-D agency shall obtain basic medical support information for Medicaid recipients and applicants for Medicaid and provide this information to the state Medicaid agency for third-party liability purposes.

(b) When health insurance is obtained for the dependent child, the IV-D agency shall provide health insurance policy information, including any information available about the health insurance policy which would permit a claim to be filed or, in the case of a health maintenance or preferred provider organization, service to be provided, to the state Medicaid agency.

(c) The state Medicaid agency, upon receipt of the health insurance information from the IV-D agency, shall notify the insuring entity that the Medicaid agency must be notified within 30 days after the health insurance is discontinued.

(d) Entities providing health insurance as defined in s. 624.603 and health maintenance organizations and prepaid health clinics as defined in chapter 641 shall provide such records and information as is necessary to accomplish the purpose of this subsection, unless such requirement results in an unreasonable burden.

(e) Upon the state Medicaid agency receiving notice from the insuring entity that the health insurance is discontinued due to cancellation or other means, the Medicaid agency shall notify the IV-D agency of such discontinuance and the effective date. When appropriate, the IV-D agency shall then take action to bring the obligor before the court for enforcement.

History.—s. 4, ch. 76-220; s. 1, ch. 77-174; s. 2, ch. 82-140; s. 2, ch. 85-178; s. 142, ch. 86-220; s. 16, ch. 87-95; s. 11, ch. 88-176; s. 7, ch. 89-183; s. 4, ch. 91-71; s. 6, ch. 94-124; s. 5, ch. 94-318; s. 254, ch. 96-406; s. 1020, ch. 97-103; s. 47, ch. 97-170; s. 23, ch. 98-397; s. 11, ch. 99-375; s. 29, ch. 2001-158; s. 11, ch. 2004-334; s. 25, ch. 2005-39; s. 9, ch. 2005-82; s. 5, ch. 2009-90.



409.2563 - Administrative establishment of child support obligations.

409.2563 Administrative establishment of child support obligations.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Administrative support order” means a final order rendered by or on behalf of the department pursuant to this section establishing or modifying the obligation of a parent to contribute to the support and maintenance of his or her child or children, which may include provisions for monetary support, retroactive support, health care, and other elements of support pursuant to chapter 61.

(b) “Caregiver” means a person, other than the mother, father, or putative father, who has physical custody of the child or with whom the child primarily resides.

(c) “Filed” means a document has been received and accepted for filing at the offices of the department by the clerk or any authorized deputy clerk of the department. The date of filing must be indicated on the face of the document by the clerk or deputy clerk.

(d) “Financial affidavit” means an affidavit or written declaration as provided by s. 92.525(2) which shows an individual’s income, allowable deductions, net income, and other information needed to calculate the child support guideline amount under s. 61.30.

(e) “Rendered” means that a signed written order is filed with the clerk or any deputy clerk of the department and served on the respondent. The date of filing must be indicated on the face of the order at the time of rendition.

(f) “Title IV-D case” means a case or proceeding in which the department is providing child support services within the scope of Title IV-D of the Social Security Act, 42 U.S.C. ss. 651 et seq.

(g) “Retroactive support” means a child support obligation established pursuant to s. 61.30(17).

Other terms used in this section have the meanings ascribed in ss. 61.046 and 409.2554.

(2) PURPOSE AND SCOPE.—

(a) It is not the Legislature’s intent to limit the jurisdiction of the circuit courts to hear and determine issues regarding child support. This section is intended to provide the department with an alternative procedure for establishing child support obligations in Title IV-D cases in a fair and expeditious manner when there is no court order of support. The procedures in this section are effective throughout the state and shall be implemented statewide.

(b) The administrative procedure set forth in this section concerns only the establishment of child support obligations. This section does not grant jurisdiction to the department or the Division of Administrative Hearings to hear or determine issues of dissolution of marriage, separation, alimony or spousal support, termination of parental rights, dependency, disputed paternity, except for a determination of paternity as provided in s. 409.256, or award of or change of time-sharing. This paragraph notwithstanding, the department and the Division of Administrative Hearings may make findings of fact that are necessary for a proper determination of a parent’s support obligation as authorized by this section.

(c) If there is no support order for a child in a Title IV-D case whose paternity has been established or is presumed by law, or whose paternity is the subject of a proceeding under s. 409.256, the department may establish a parent’s child support obligation pursuant to this section, s. 61.30, and other relevant provisions of state law. The parent’s obligation determined by the department may include any obligation to pay retroactive support and any obligation to provide for health care for a child, whether through insurance coverage, reimbursement of expenses, or both. The department may proceed on behalf of:

1. An applicant or recipient of public assistance, as provided by ss. 409.2561 and 409.2567;

2. A former recipient of public assistance, as provided by s. 409.2569;

3. An individual who has applied for services as provided by s. 409.2567;

4. Itself or the child, as provided by s. 409.2561; or

5. A state or local government of another state, as provided by chapter 88.

(d) Either parent, or a caregiver if applicable, may at any time file a civil action in a circuit court having jurisdiction and proper venue to determine parental support obligations, if any. A support order issued by a circuit court prospectively supersedes an administrative support order rendered by the department.

(e) Pursuant to paragraph (b), neither the department nor the Division of Administrative Hearings has jurisdiction to award or change child custody or rights of parental contact. Either parent may at any time file a civil action in a circuit having jurisdiction and proper venue for a determination of child custody and rights of parental contact.

(f) The department shall terminate the administrative proceeding and file an action in circuit court to determine support if within 20 days after receipt of the initial notice the parent from whom support is being sought requests in writing that the department proceed in circuit court or states in writing his or her intention to address issues concerning time-sharing or rights to parental contact in court and if within 10 days after receipt of the department’s petition and waiver of service the parent from whom support is being sought signs and returns the waiver of service form to the department.

(g) The notices and orders issued by the department under this section shall be written clearly and plainly.

(3) JURISDICTION OVER NONRESIDENTS.—The department may use the procedures authorized by this section to establish a child support obligation against a nonresident over whom the state may assert personal jurisdiction under chapter 48 or chapter 88.

(4) NOTICE OF PROCEEDING TO ESTABLISH ADMINISTRATIVE SUPPORT ORDER.—To commence a proceeding under this section, the department shall provide to the parent from whom support is not being sought and serve the parent from whom support is being sought with a notice of proceeding to establish administrative support order and a blank financial affidavit form. The notice must state:

(a) The names of both parents, the name of the caregiver, if any, and the name and date of birth of the child or children;

(b) That the department intends to establish an administrative support order as defined in this section;

(c) That both parents must submit a completed financial affidavit to the department within 20 days after receiving the notice, as provided by paragraph (13)(a);

(d) That both parents, or parent and caregiver if applicable, are required to furnish to the department information regarding their identities and locations, as provided by paragraph (13)(b);

(e) That both parents, or parent and caregiver if applicable, are required to promptly notify the department of any change in their mailing addresses to ensure receipt of all subsequent pleadings, notices, and orders, as provided by paragraph (13)(c);

(f) That the department will calculate support obligations based on the child support guidelines schedule in s. 61.30 and using all available information, as provided by paragraph (5)(a), and will incorporate such obligations into a proposed administrative support order;

(g) That the department will send by regular mail to both parents, or parent and caregiver if applicable, a copy of the proposed administrative support order, the department’s child support worksheet, and any financial affidavits submitted by a parent or prepared by the department;

(h) That the parent from whom support is being sought may file a request for a hearing in writing within 20 days after the date of mailing or other service of the proposed administrative support order or will be deemed to have waived the right to request a hearing;

(i) That if the parent from whom support is being sought does not file a timely request for hearing after service of the proposed administrative support order, the department will issue an administrative support order that incorporates the findings of the proposed administrative support order, and will send by regular mail a copy of the administrative support order to both parents, or parent and caregiver if applicable;

(j) That after an administrative support order is rendered, the department will file a copy of the order with the clerk of the circuit court;

(k) That after an administrative support order is rendered, the department may enforce the administrative support order by any lawful means;

(l) That either parent, or caregiver if applicable, may file at any time a civil action in a circuit court having jurisdiction and proper venue to determine parental support obligations, if any, and that a support order issued by a circuit court supersedes an administrative support order rendered by the department;

(m) That neither the department nor the Division of Administrative Hearings has jurisdiction to award or change child custody or rights of parental contact or time-sharing, and these issues may be addressed only in circuit court.

1. The parent from whom support is being sought may request in writing that the department proceed in circuit court to determine his or her support obligations.

2. The parent from whom support is being sought may state in writing to the department his or her intention to address issues concerning custody or rights to parental contact in circuit court.

3. If the parent from whom support is being sought submits the request authorized in subparagraph 1., or the statement authorized in subparagraph 2. to the department within 20 days after the receipt of the initial notice, the department shall file a petition in circuit court for the determination of the parent’s child support obligations, and shall send to the parent from whom support is being sought a copy of its petition, a notice of commencement of action, and a request for waiver of service of process as provided in the Florida Rules of Civil Procedure.

4. If, within 10 days after receipt of the department’s petition and waiver of service, the parent from whom support is being sought signs and returns the waiver of service form to the department, the department shall terminate the administrative proceeding without prejudice and proceed in circuit court.

5. In any circuit court action filed by the department pursuant to this paragraph or filed by a parent from whom support is being sought or other person pursuant to paragraph (l) or paragraph (n), the department shall be a party only with respect to those issues of support allowed and reimbursable under Title IV-D of the Social Security Act. It is the responsibility of the parent from whom support is being sought or other person to take the necessary steps to present other issues for the court to consider.

(n) That if the parent from whom support is being sought files an action in circuit court and serves the department with a copy of the petition within 20 days after being served notice under this subsection, the administrative process ends without prejudice and the action must proceed in circuit court;

(o) Information provided by the Office of State Courts Administrator concerning the availability and location of self-help programs for those who wish to file an action in circuit court but who cannot afford an attorney.

The department may serve the notice of proceeding to establish administrative support order by certified mail, restricted delivery, return receipt requested. Alternatively, the department may serve the notice by any means permitted for service of process in a civil action. For purposes of this section, an authorized employee of the department may serve the notice and execute an affidavit of service. Service by certified mail is completed when the certified mail is received or refused by the addressee or by an authorized agent as designated by the addressee in writing. If a person other than the addressee signs the return receipt, the department shall attempt to reach the addressee by telephone to confirm whether the notice was received, and the department shall document any telephonic communications. If someone other than the addressee signs the return receipt, the addressee does not respond to the notice, and the department is unable to confirm that the addressee has received the notice, service is not completed and the department shall attempt to have the addressee served personally. The department shall provide the parent from whom support is not being sought or the caregiver with a copy of the notice by regular mail to the last known address of the parent from whom support is not being sought or caregiver.

(5) PROPOSED ADMINISTRATIVE SUPPORT ORDER.—

(a) After serving notice upon a parent in accordance with subsection (4), the department shall calculate that parent’s child support obligation under the child support guidelines schedule as provided by s. 61.30, based on any timely financial affidavits received and other information available to the department. If either parent fails to comply with the requirement to furnish a financial affidavit, the department may proceed on the basis of information available from any source, if such information is sufficiently reliable and detailed to allow calculation of guideline schedule amounts under s. 61.30. If a parent receives public assistance and fails to submit a financial affidavit, the department may submit a financial affidavit or written declaration for that parent pursuant to s. 61.30(15). If there is a lack of sufficient reliable information concerning a parent’s actual earnings for a current or past period, it shall be presumed for the purpose of establishing a support obligation that the parent had an earning capacity equal to the federal minimum wage during the applicable period.

(b) The department shall send by regular mail to both parents, or to a parent and caregiver if applicable, copies of the proposed administrative support order, its completed child support worksheet, and any financial affidavits submitted by a parent or prepared by the department. The proposed administrative support order must contain the same elements as required for an administrative support order under paragraph (7)(e).

(c) The department shall provide a notice of rights with the proposed administrative support order, which notice must inform the parent from whom support is being sought that:

1. The parent from whom support is being sought may, within 20 days after the date of mailing or other service of the proposed administrative support order, request a hearing by filing a written request for hearing in a form and manner specified by the department;

2. If the parent from whom support is being sought files a timely request for a hearing, the case shall be transferred to the Division of Administrative Hearings, which shall conduct further proceedings and may enter an administrative support order;

3. A parent from whom support is being sought who fails to file a timely request for a hearing shall be deemed to have waived the right to a hearing, and the department may render an administrative support order pursuant to paragraph (7)(b);

4. The parent from whom support is being sought may consent in writing to entry of an administrative support order without a hearing;

5. The parent from whom support is being sought may, within 10 days after the date of mailing or other service of the proposed administrative support order, contact a department representative, at the address or telephone number specified in the notice, to informally discuss the proposed administrative support order and, if informal discussions are requested timely, the time for requesting a hearing will be extended until 10 days after the department notifies the parent that the informal discussions have been concluded; and

6. If an administrative support order that establishes a parent’s support obligation is rendered, whether after a hearing or without a hearing, the department may enforce the administrative support order by any lawful means.

(d) If, after serving the proposed administrative support order but before a final administrative support order is rendered, the department receives additional information that makes it necessary to amend the proposed administrative support order, it shall prepare an amended proposed administrative support order, with accompanying amended child support worksheets and other material necessary to explain the changes, and follow the same procedures set forth in paragraphs (b) and (c).

(6) HEARING.—If the parent from whom support is being sought files a timely request for hearing or the department determines that an evidentiary hearing is appropriate, the department shall refer the proceeding to the Division of Administrative Hearings. Unless otherwise provided by this section, chapter 120 and the Uniform Rules of Procedure shall govern the conduct of the proceedings. The administrative law judge shall consider all available and admissible information and any presumptions that apply as provided by paragraph (5)(a).

(7) ADMINISTRATIVE SUPPORT ORDER.—

(a) If a hearing is held, the administrative law judge of the Division of Administrative Hearings shall issue an administrative support order, or a final order denying an administrative support order, which constitutes final agency action by the department. The Division of Administrative Hearings shall transmit any such order to the department for filing and rendering.

(b) If the parent from whom support is being sought does not file a timely request for a hearing, the parent will be deemed to have waived the right to request a hearing.

(c) If the parent from whom support is being sought waives the right to a hearing, or consents in writing to the entry of an order without a hearing, the department may render an administrative support order.

(d) The department shall send by regular mail a copy of the administrative support order, or the final order denying an administrative support order, to both parents, or a parent and caregiver if applicable. The parent from whom support is being sought shall be notified of the right to seek judicial review of the administrative support order in accordance with s. 120.68.

(e) An administrative support order must comply with ss. 61.13(1) and 61.30. The department shall develop a standard form or forms for administrative support orders. An administrative support order must provide and state findings, if applicable, concerning:

1. The full name and date of birth of the child or children;

2. The name of the parent from whom support is being sought and the other parent or caregiver;

3. The parent’s duty and ability to provide support;

4. The amount of the parent’s monthly support obligation;

5. Any obligation to pay retroactive support;

6. The parent’s obligation to provide for the health care needs of each child, whether through health insurance, contribution toward the cost of health insurance, payment or reimbursement of health care expenses for the child, or any combination thereof;

7. The beginning date of any required monthly payments and health insurance;

8. That all support payments ordered must be paid to the Florida State Disbursement Unit as provided by s. 61.1824;

9. That the parents, or caregiver if applicable, must file with the department when the administrative support order is rendered, if they have not already done so, and update as appropriate the information required pursuant to paragraph (13)(b);

10. That both parents, or parent and caregiver if applicable, are required to promptly notify the department of any change in their mailing addresses pursuant to paragraph (13)(c); and

11. That if the parent ordered to pay support receives reemployment assistance or unemployment compensation benefits, the payor shall withhold, and transmit to the department, 40 percent of the benefits for payment of support, not to exceed the amount owed.

An income deduction order as provided by s. 61.1301 must be incorporated into the administrative support order or, if not incorporated into the administrative support order, the department or the Division of Administrative Hearings shall render a separate income deduction order.

(8) FILING WITH THE CLERK OF THE CIRCUIT COURT; OFFICIAL PAYMENT RECORD; JUDGMENT BY OPERATION OF LAW.—The department shall file with the clerk of the circuit court a certified copy of an administrative support order rendered under this section. The depository operated pursuant to s. 61.181 for the county where the administrative support order has been filed shall:

(a) Act as the official recordkeeper for payments required under the administrative support order;

(b) Establish and maintain the necessary payment accounts;

(c) Upon a delinquency, initiate the judgment by operation of law procedure as provided by s. 61.14(6); and

(d) Perform all other duties required of a depository with respect to a support order entered by a court of this state.

When a proceeding to establish an administrative support order is commenced under subsection (4), the department shall file a copy of the initial notice with the depository. The depository shall assign an account number and provide the account number to the department within 4 business days after the initial notice is filed.

(9) COLLECTION ACTION; ENFORCEMENT.—

(a) The department may implement an income deduction notice immediately upon rendition of an income deduction order, whether it is incorporated in the administrative support order or rendered separately.

(b) The department may initiate other collection action 15 days after the date an administrative support order is rendered under this section.

(c) In a subsequent proceeding to enforce an administrative support order, notice of the proceeding that is sent by regular mail to the person’s address of record furnished to the department constitutes adequate notice of the proceeding pursuant to paragraph (13)(c).

(d) An administrative support order rendered under this section has the same force and effect as a court order and, until modified by the department or superseded by a court order, may be enforced:

1. In any manner permitted for enforcement of a support order issued by a court of this state, except for contempt; or

2. Pursuant to s. 120.69.

(10) JUDICIAL REVIEW, ENFORCEMENT, OR COURT ORDER SUPERSEDING ADMINISTRATIVE SUPPORT ORDER.—

(a) The obligor has the right to seek judicial review of an administrative support order or a final order denying an administrative support order in accordance with s. 120.68. The department has the right to seek judicial review, in accordance with s. 120.68, of an administrative support order or a final order denying an administrative support order entered by an administrative law judge of the Division of Administrative Hearings.

(b) An administrative support order rendered under this section has the same force and effect as a court order and may be enforced by any circuit court in the same manner as a support order issued by the court, except for contempt. If the circuit court issues its own order enforcing the administrative support order, the circuit court may enforce its own order by contempt. The presumption of ability to pay and purge contempt established in s. 61.14(5)(a) applies to an administrative support order that includes a finding of present ability to pay. Enforcement by the court, without any change by the court in the support obligations established in the administrative support order, does not supersede the administrative support order or affect the department’s authority to modify the administrative support order as provided by subsection (12). An order by the court that requires a parent to make periodic payments on arrearages does not constitute a change in the support obligations established in the administrative support order and does not supersede the administrative order.

(c) A circuit court of this state, where venue is proper and the court has jurisdiction of the parties, may enter an order prospectively changing the support obligations established in an administrative support order, in which case the administrative support order is superseded and the court’s order shall govern future proceedings in the case. Any unpaid support owed under the superseded administrative support order may not be retroactively modified by the circuit court, except as provided by s. 61.14(1)(a), and remains enforceable by the department, by the obligee, or by the court. In all cases in which an administrative support order is superseded, the court shall determine the amount of any unpaid support owed under the administrative support order and shall include the amount as arrearage in its superseding order.

(11) EFFECTIVENESS OF ADMINISTRATIVE SUPPORT ORDER.—An administrative support order rendered under this section has the same force and effect as a court order and remains in effect until modified by the department, vacated on appeal, or superseded by a subsequent court order. If the department closes a Title IV-D case in which an administrative support order has been rendered:

(a) The department shall take no further action to enforce or modify the administrative support order;

(b) The administrative support order remains effective until superseded by a subsequent court order; and

(c) The administrative support order may be enforced by the obligee by any means provided by law.

(12) MODIFICATION OF ADMINISTRATIVE SUPPORT ORDER.—If it has not been superseded by a subsequent court order, the department may modify, suspend, or terminate an administrative support order in a Title IV-D case prospectively, subject to the requirements for modifications of judicial support orders established in chapters 61 and 409, by following the same procedures set forth in this section for establishing an administrative support order, as applicable.

(13) REQUIRED DISCLOSURES; PRESUMPTIONS; NOTICE SENT TO ADDRESS OF RECORD.—In all proceedings pursuant to this section:

(a) Each parent must execute and furnish to the department, no later than 20 days after receipt of the notice of proceeding to establish administrative support order, a financial affidavit in the form prescribed by the department. An updated financial affidavit must be executed and furnished to the department at the inception of each proceeding to modify an administrative support order. A caregiver is not required to furnish a financial affidavit.

(b) Each parent and caregiver, if applicable, shall disclose to the department, no later than 20 days after receipt of the notice of proceeding to establish administrative support order, and update as appropriate, information regarding his or her identity and location, including names he or she is known by; social security number; residential and mailing addresses; telephone numbers; driver license numbers; and names, addresses, and telephone numbers of employers. Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each person must provide his or her social security number in accordance with this section. Disclosure of social security numbers obtained through this requirement shall be limited to the purpose of administration of the Title IV-D program for child support enforcement.

(c) Each parent and caregiver, if applicable, has a continuing obligation to promptly inform the department in writing of any change in his or her mailing address to ensure receipt of all subsequent pleadings, notices, payments, statements, and orders, and receipt is presumed if sent by regular mail to the most recent address furnished by the person.

(14) JUDICIAL PLEADINGS AND MOTIONS.—A party to any subsequent judicial proceeding concerning the support of the same child or children shall affirmatively plead the existence of, and furnish the court with a correct copy of, an administrative support order rendered under this section, and shall provide the department with a copy of the initial pleading. The department may intervene as a matter of right in any such judicial proceeding involving issues within the scope of the Title IV-D case.

(15) PROVISIONS SUPPLEMENTAL TO EXISTING LAW.—This section does not limit or negate the department’s authority to seek establishment of child support obligations under any other applicable law.

(16) RULEMAKING AUTHORITY.—The department may adopt rules to administer this section.

History.—s. 30, ch. 2001-158; s. 10, ch. 2002-173; s. 3, ch. 2002-239; s. 12, ch. 2004-334; s. 65, ch. 2005-2; s. 26, ch. 2005-39; s. 21, ch. 2008-61; s. 56, ch. 2009-21; s. 6, ch. 2009-90; s. 8, ch. 2010-187; s. 62, ch. 2012-30.



409.25635 - Determination and collection of noncovered medical expenses.

409.25635 Determination and collection of noncovered medical expenses.—

(1) DEFINITION.—As used in this section, “noncovered medical expenses” means uninsured medical, dental, or prescription medication expenses that are ordered to be paid on behalf of a child as provided in s. 61.13(1)(b) or a similar law of another state.

(2) PROCEEDING TO DETERMINE AMOUNT OWED FOR NONCOVERED MEDICAL EXPENSES.—In a Title IV-D case, the Department of Revenue may proceed under this section to determine the amount owed by an obligor for noncovered medical expenses if:

(a) The obligor is subject to a support order that requires the obligor to pay all or part of a child’s noncovered medical expenses.

(b) The obligee provides the department with a written declaration under penalty of perjury that states:

1. Noncovered medical expenses have been incurred on behalf of the dependent child whom the obligor has been ordered to support.

2. The obligee has paid for noncovered medical expenses that have been incurred on behalf of the child.

3. The obligor has not paid all or part of the child’s noncovered medical expenses as ordered.

4. The amount paid by the obligee for noncovered medical expenses and the amount the obligor allegedly owes to the obligee.

(c) The obligee provides documentation in support of the written declaration.

(3) NOTICE OF PROCEEDING.—

(a) To proceed under this section, the Department of Revenue shall serve a notice on the obligor that states:

1. That the department has commenced a proceeding to determine the amount the obligor owes for noncovered medical expenses.

2. The name of the court or other tribunal that issued the support order that requires the obligor to pay noncovered medical expenses and the date of the order.

3. That the proceeding is based on the requirements of the support order, the obligee’s written sworn statement, and the supporting documentation provided to the department by the obligee.

4. The amount of noncovered medical expenses that the obligee alleges the obligor owes.

5. If the support order was entered by a court of this state or a tribunal of another state, that the obligor may file a motion in the circuit court to contest the amount of noncovered medical expenses owed within 25 days after the date of mailing of the notice or, if the support order was entered by the department, that the obligor may file with the department a petition to contest within 25 days after the date of mailing of the notice.

6. If the support order was entered by a court of this state or a tribunal of another state, that the court shall determine the amount owed by the obligor and enter judgment as appropriate if the obligor timely files a motion in the circuit court to contest the amount of noncovered medical expenses owed or, if the support order was entered by the department, the department shall determine the amount owed by the obligor and render a final order as appropriate if the obligor timely files with the department a petition to contest the amount of noncovered medical expenses owed.

7. If the obligor does not timely file a motion or petition to contest the amount alleged to be owed, that the obligor shall owe the amount alleged in the notice.

8. If an amount owed is determined after a hearing or becomes final because the obligor does not file a timely motion or petition to contest, the department shall begin collection action.

(b) The notice shall be served on the obligor by regular mail that is sent to the obligor’s address of record according to the clerk of the court or according to the Department of Revenue if the support order was entered by the department or to a more recent address if known. A copy of the obligee’s written declaration and supporting documentation must be served on the obligor with the notice. The department shall provide the obligee with a copy of the notice and with any subsequent notice of hearing.

(4) RIGHT TO HEARING; DETERMINATION AFTER HEARING; WAIVER OF HEARING.—

(a) Within 25 days after the date the notice required by subsection (3) is mailed, if the support order was entered by a court of this state or a tribunal of another state, the obligor may file a motion in the circuit court to contest the amount of noncovered medical expenses owed. If a timely motion is filed, the court shall determine after a hearing whether the obligor owes the obligee the amount alleged for noncovered medical expenses and enter a judgment, as appropriate.

(b) Within 25 days after the date the notice required by subsection (3) is mailed, if the support order was entered by the Department of Revenue, the obligor may file with the department a petition to contest the amount of noncovered medical expenses owed. If a timely petition is filed, the department shall determine after a hearing pursuant to chapter 120 whether the obligor owes the obligee for the amount alleged for noncovered medical expenses and render a final order, as appropriate.

(c) If the obligor does not timely file a motion or petition to contest, the amount owed as alleged in the notice becomes final and is legally enforceable.

(5) EFFECT OF DETERMINATION BY THE DEPARTMENT OF REVENUE AND UNCONTESTED PROCEEDINGS.—The amount owed for noncovered medical expenses that is determined by the Department of Revenue as provided in paragraph (4)(b) or that becomes final as provided in paragraph (4)(c) has the same effect as a judgment entered by a court.

(6) FILING WITH THE DEPOSITORY; RECORDING; MAINTENANCE OF ACCOUNTS.—When an amount owed for noncovered medical expenses is determined, the department shall file a certified copy of the final order or uncontested notice with the depository. Upon receipt of a final order or uncontested notice, the depository shall record the final order or uncontested notice in the same manner as a final judgment. The depository shall maintain necessary accounts to reflect obligations and payments for noncovered medical expenses.

(7) COLLECTION ACTION; ADMINISTRATIVE REMEDIES.—Any administrative remedy available for collection of support may be used to collect noncovered medical expenses that are determined or established under this section. The department may collect noncovered medical expenses in installments by adding a periodic payment to an income deduction notice issued by the department.

(8) SUPPLEMENTAL REMEDY.—This section provides a supplemental remedy for determining and enforcing noncovered medical expenses. As an alternative, the department or any other party may petition the circuit court for enforcement of noncovered medical expenses.

(9) RULEMAKING AUTHORITY.—The department may adopt rules to implement this section.

History.—s. 27, ch. 2005-39; s. 9, ch. 2010-187.



409.2564 - Actions for support.

409.2564 Actions for support.—

(1) In each case in which regular support payments are not being made as provided herein, the department shall institute, within 30 days after determination of the obligor’s reasonable ability to pay, action as is necessary to secure the obligor’s payment of current support and any arrearage which may have accrued under an existing order of support. The department shall notify the program attorney in the judicial circuit in which the recipient resides setting forth the facts in the case, including the obligor’s address, if known, and the public assistance case number. Whenever applicable, the procedures established under the provisions of chapter 88, Uniform Interstate Family Support Act, chapter 61, Dissolution of Marriage; Support; Time-sharing, chapter 39, Proceedings Relating to Children, chapter 984, Children and Families in Need of Services, and chapter 985, Delinquency; Interstate Compact on Juveniles, may govern actions instituted under the provisions of this act, except that actions for support under chapter 39, chapter 984, or chapter 985 brought pursuant to this act shall not require any additional investigation or supervision by the department.

(2) The order for support entered pursuant to an action instituted by the department under the provisions of subsection (1) shall require that the support payments be made periodically to the department through the depository. Upon receipt of a payment made by the obligor pursuant to any order of the court, the depository shall transmit the payment to the department within 2 working days, except those payments made by personal check which shall be disbursed in accordance with s. 61.181. Upon request, the depository shall furnish to the department a certified statement of all payments made by the obligor. Such statement shall be provided by the depository at no cost to the department.

(3) When it is no longer authorized to receive payments for the obligee, the department shall notify the depository to redirect income deduction payments to the obligee.

(4) Whenever the Department of Revenue has undertaken an action for enforcement of support, the Department of Revenue may enter into an agreement with the obligor for the entry of a judgment determining paternity, if applicable, and for periodic child support payments based on the child support guidelines schedule in s. 61.30. Before entering into this agreement, the obligor shall be informed that a judgment will be entered based on the agreement. The clerk of the court shall file the agreement without the payment of any fees or charges, and the court, upon entry of the judgment, shall forward a copy of the judgment to the parties to the action.

(5) Whenever the department has undertaken an action to determine paternity, to establish an obligation of support, or to enforce or modify an obligation of support, the department shall be a party to the action only for those purposes allowed under Title IV-D of the Social Security Act. The program attorney shall be the attorney of record solely for the purposes of support enforcement as authorized under Title IV-D and may prosecute only those activities which are eligible for federal financial participation under Title IV-D. An attorney-client relationship exists only between the department and the legal services providers in all Title IV-D cases. The attorney shall advise the obligee in Title IV-D cases that the attorney represents the agency and not the obligee.

(6) The department and its officers, employees, and agents and all persons and agencies acting pursuant to contract with the department are immune from liability in tort for actions taken to establish, enforce, or modify support obligations if such actions are taken in good faith, with apparent legal authority, without malicious purpose, and in a manner not exhibiting wanton and willful disregard of rights or property of another.

(7) The director of the department, or the director’s designee, is authorized to subpoena from any person financial and other information necessary to establish, modify, or enforce a child support order.

(a) For the purpose of establishing or modifying a child support order, or enforcing a support order, the director of the department or another state’s Title IV-D agency, or any employee designated by the director of the department or authorized under another state’s law, may administer oaths or affirmations, subpoena witnesses and compel their attendance, take evidence and require the production of any matter which is relevant to the support action, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence.

(b) Subpoenas issued by the department or another state’s Title IV-D agency may be challenged in accordance with s. 120.569(2)(k)1. While a subpoena is being challenged, the department may not impose a fine as provided for under paragraph (c) until the challenge is complete and the subpoena has been found to be valid.

(c) The department is authorized to impose a fine for failure to comply with a subpoena. Failure to comply with the subpoena, or to challenge the subpoena as provided in paragraph (b), within 15 days after service of the subpoena may result in the agency taking the following actions:

1. Imposition of an administrative fine of not more than $500.

2. Enforcement of the subpoena as provided in s. 120.569(2)(k)2. When the subpoena is enforced pursuant to s. 120.569(2)(k)2., the court may award costs and fees to the prevailing party in accordance with that section.

(d) The department may seek to collect administrative fines imposed pursuant to paragraph (c) by filing a petition in the circuit court of the judicial circuit in which the person against whom the fine was imposed resides. All fines collected pursuant to this subsection shall be deposited into the Child Support Enforcement Application and Program Revenue Trust Fund.

(8) In cases in which support is subject to an assignment as provided under 45 C.F.R. s. 301.1, the department shall, upon providing notice to the obligor and obligee, direct the obligor or other payor to change the payee to the appropriate depository.

(9)(a) For the purpose of securing delinquent support, the department may increase the amount of the monthly support obligation to include amounts for delinquencies, subject to such conditions or limitations as set forth in paragraph (b).

(b) In support obligations not subject to income deduction, the department shall notify the obligor of his or her delinquency and of the department’s intent to require an additional 20 percent of the monthly obligation amount to allow for collection of the delinquency unless, within 20 days, the obligor:

1. Pays the delinquency in full; or

2. Files a petition with the circuit court to contest the delinquency action.

(10) For the purposes of denial, revocation, or limitation of an obligor’s United States passport, consistent with 42 U.S.C. s. 652(k)(1), the department shall have procedures to certify to the Secretary of the United States Department of Health and Human Services that an obligor owes arrearages of support in an amount exceeding $2,500. Said procedures shall provide that the obligor be given notice of the determination and of the consequence thereof and an opportunity to contest the accuracy of the determination.

(11)(a) The Department of Revenue shall review child support orders in IV-D cases at least once every 3 years when requested by either party, or when support rights are assigned to the state under s. 414.095(7), and may seek modification of the order if appropriate under the child support guidelines in s. 61.30. Not less than once every 3 years the department shall provide notice to the parties subject to the order informing them of their right to request a review and, if appropriate, a modification of the child support order. The notice requirement may be met by including appropriate language in the initial support order or any subsequent orders.

(b) If the department’s review of a support order entered by the circuit court indicates that the order should be modified, the department, through counsel, shall file a petition to modify the order with the court. Along with the petition, the department shall file a child support guideline worksheet, any financial affidavits or written declarations, pursuant to s. 61.30(15), received from the parties or completed by the department as part of the support order review, a proposed modified order that includes findings as to the source and amount of income, and a notice that informs the parties of the requirement to file an objection or a request for hearing with the court if the party wants a court hearing on the petition to modify. A copy of the petition, proposed order, and other documents shall be served by regular mail on a party who requested the support order review. A party that did not request the support order review shall be served personally in any manner authorized under chapter 48.

(c) To obtain a court hearing on a petition to modify a support order, a party who is served by regular mail must file an objection to the proposed order or a request for hearing with the court within 30 days after the date on which the petition, proposed order, and other documents were mailed. If a party is served personally, to obtain a court hearing on a petition to modify the party must file an objection to the proposed order or a request for hearing with the court within 30 days after the date of receipt of the petition, proposed order, and other documents.

(d) If a timely objection or request for hearing is not filed with the court, the court may modify the support order without a hearing in accordance with the terms of the proposed order.

(e) If a support order does not provide for payment of noncovered medical expenses or require health insurance for the minor child and health insurance is accessible to the child and available at a reasonable cost, the department shall seek to have the order modified and any modification shall be made without a requirement for proof or showing of a change in circumstances.

(12)(a) When the department files a petition for modification of a child support order and the petition is accompanied with a verified motion signed by the department to redirect payment alleging that:

1. The child is residing with a relative caretaker as defined in s. 414.0252 and the relative caretaker receives temporary cash assistance as defined in s. 414.0252; or

2. The child was formerly residing with a relative caretaker as defined in s. 414.0252, the child support payments were redirected to the relative caretaker, and the child is now residing with the original payee,

then the court shall enter a temporary order, ex parte, within 5 days that redirects the child support payments to the relative caretaker or original payee pending a final hearing and may grant such relief as the court deems proper. Upon the filing of a verified motion by the department to redirect payment, the relative caretaker is deemed a party to the proceedings.

(b) In the event that it is subsequently determined by the court that the child support payments were improperly diverted, the department shall pay the improperly diverted child support payments to the appropriate party and shall attempt to recoup any child support improperly paid.

(13) The department shall have the authority to adopt rules to implement this section.

History.—s. 5, ch. 76-220; s. 143, ch. 86-220; s. 20, ch. 92-138; s. 12, ch. 95-222; s. 89, ch. 96-175; s. 48, ch. 97-170; s. 39, ch. 98-280; s. 24, ch. 98-397; ss. 12, 13, ch. 99-375; s. 54, ch. 2000-153; s. 93, ch. 2000-165; s. 31, ch. 2001-158; ss. 28, 29, ch. 2005-39; s. 1, ch. 2005-61; s. 4, ch. 2007-85; s. 22, ch. 2008-61; s. 10, ch. 2010-187.



409.25641 - Procedures for processing interstate enforcement requests.

409.25641 Procedures for processing interstate enforcement requests.—The department shall use automated administrative enforcement as provided in 42 U.S.C. s. 666(a)(14)(A) to respond to a request from another state to enforce a support order and shall promptly report the results of the enforcement action to the requesting state.

History.—s. 49, ch. 97-170; s. 25, ch. 98-397; s. 14, ch. 99-375; s. 5, ch. 2007-85.



409.2565 - Publication of delinquent obligors.

409.2565 Publication of delinquent obligors.—For support orders that are being enforced by the department, the department may compile and make available for publication a listing of cases in which payment of the support obligation is overdue. Each case on the list may be identified only by the name of the support obligor, the support obligor’s court order docket or case number, the county in which the obligor’s support order is filed, the arrearage amount, and a photograph. The department need not give prior notice to the obligor of the publication and listing of cases.

History.—s. 3, ch. 95-222; s. 33, ch. 2001-158.



409.25656 - Garnishment.

409.25656 Garnishment.—

(1) If a person has a support obligation which is subject to enforcement by the department as the state Title IV-D program, the executive director or his or her designee may give notice of past due and/or overdue support by registered mail to all persons who have in their possession or under their control any credits or personal property, including wages, belonging to the support obligor, or owing any debts to the support obligor at the time of receipt by them of such notice. Thereafter, any person who has been notified may not transfer or make any other disposition, up to the amount provided for in the notice, of such credits, other personal property, or debts until the executive director or his or her designee consents to a transfer or disposition, or until 60 days after the receipt of such notice. If the obligor contests the intended levy in the circuit court or under chapter 120, the notice under this section shall remain in effect until final disposition of that circuit court or chapter 120 action. Any financial institution receiving such notice will maintain a right of setoff for any transaction involving a debit card occurring on or before the date of receipt of such notice.

(2) Each person who is notified under this section must, within 5 days after receipt of the notice, advise the executive director or his or her designee of the credits, other personal property, or debts in their possession, under their control, or owed by them and must advise the executive director or designee within 5 days of coming into possession or control of any subsequent credits, personal property, or debts owed during the time prescribed by the notice. Any such person coming into possession or control of such subsequent credits, personal property, or debts shall not transfer or dispose of them during the time prescribed by the notice or until the department consents to a transfer.

(3) During the last 30 days of the 60-day period set forth in subsection (1), the executive director or his or her designee may levy upon such credits, personal property, or debts. The levy must be accomplished by delivery of a notice of levy by registered mail, upon receipt of which the person possessing the credits, other personal property, or debts shall transfer them to the department or pay to the department the amount owed by the obligor. If the department levies upon securities and the value of the securities is less than the total amount of past due or overdue support, the person who possesses or controls the securities shall liquidate the securities in a commercially reasonable manner. After liquidation, the person shall transfer to the department the proceeds, less any applicable commissions or fees, or both, which are charged in the normal course of business. If the value of the securities exceeds the total amount of past due or overdue support, the obligor may, within 7 days after receipt of the department’s notice of levy, instruct the person who possesses or controls the securities which securities are to be sold to satisfy the obligation for past due or overdue support. If the obligor does not provide instructions for liquidation, the person who possesses or controls the securities shall liquidate the securities in a commercially reasonable manner in an amount sufficient to cover the obligation for past due or overdue support and any applicable commissions or fees, or both, which are charged in the normal course of business, beginning with the securities purchased most recently. After liquidation, the person who possesses or controls the securities shall transfer to the department the total amount of past due or overdue support.

(4) A notice that is delivered under this section is effective at the time of delivery against all credits, other personal property, or debts of the obligor which are not at the time of such notice subject to an attachment, garnishment, or execution issued through a judicial process.

(5) The department is authorized to bring an action in circuit court for an order compelling compliance with any notice issued under this section.

(6) Any person acting in accordance with the terms of the notice or levy issued by the executive director or his or her designee is expressly discharged from any obligation or liability to the obligor with respect to such credits, other personal property, or debts of the obligor affected by compliance with the notice of freeze or levy.

(7)(a) Levy may be made under subsection (3) upon credits, other personal property, or debt of any person with respect to any past due or overdue support obligation only after the executive director or his or her designee has notified such person in writing of the intention to make such levy.

(b) Not less than 30 days before the day of the levy, the notice of intent to levy required under paragraph (a) must be given in person or sent by certified or registered mail to the person’s last known address.

(c) The notice required in paragraph (a) must include a brief statement that sets forth:

1. The provisions of this section relating to levy and sale of property;

2. The procedures applicable to the levy under this section;

3. The administrative and judicial appeals available to the obligor with respect to such levy and sale, and the procedures relating to such appeals; and

4. The alternatives, if any, available to the obligor which could prevent levy on the property.

(d) The obligor may consent in writing to the levy at any time after receipt of a notice of intent to levy.

(8) An obligor may contest the notice of intent to levy provided for under subsection (7) by filing a petition in the existing circuit court case. Alternatively, the obligor may file a petition under the applicable provisions of chapter 120. After an action has been initiated under chapter 120 to contest the notice of intent to levy, an action relating to the same levy may not be filed by the obligor in circuit court, and judicial review is exclusively limited to appellate review pursuant to s. 120.68. Also, after an action has been initiated in circuit court, an action may not be brought under chapter 120.

(9) An action may not be brought to contest a notice of intent to levy under chapter 120 or in circuit court, later than 21 days after the date of receipt of the notice of intent to levy.

(10) The department shall provide notice to the Chief Financial Officer, in electronic or other form specified by the Chief Financial Officer, listing the obligors for whom warrants are outstanding. Pursuant to subsection (1), the Chief Financial Officer shall, upon notice from the department, withhold all payments to any obligor who provides commodities or services to the state, leases real property to the state, or constructs a public building or public work for the state. The department may levy upon the withheld payments in accordance with subsection (3). Section 215.422 does not apply from the date the notice is filed with the Chief Financial Officer until the date the department notifies the Chief Financial Officer of its consent to make payment to the person or 60 days after receipt of the department’s notice in accordance with subsection (1), whichever occurs earlier.

(11) The Department of Revenue has the authority to adopt rules to implement this section.

History.—s. 90, ch. 96-175; s. 12, ch. 96-189; s. 51, ch. 97-170; s. 15, ch. 99-375; ss. 34, 35, ch. 2001-158; s. 11, ch. 2002-173; s. 443, ch. 2003-261; s. 13, ch. 2004-334.



409.25657 - Requirements for financial institutions.

409.25657 Requirements for financial institutions.—

(1) Definitions.—For purposes of this section, reference is made to 42 U.S.C. s. 669A:

(a) “Financial institution” means:

1. A depository institution, as defined in s. 3(c) of the Federal Deposit Insurance Act, 12 U.S.C. s. 1813(c);

2. An institution-affiliated party, as defined in s. 3(u) of such act, 12 U.S.C. s. 1813(u);

3. Any federal credit union or state credit union, as defined in s. 101 of the Federal Credit Union Act, 12 U.S.C. s. 1752, including an institution-affiliated party of such a credit union, as defined in s. 206(r) of such act, 12 U.S.C. s. 1786(r); and

4. Any benefit association, insurance company, safe deposit company, money-market mutual fund, or similar entity authorized to do business in the state.

(b) An “account” means a demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account, or money-market mutual fund account.

(2) The department shall develop procedures to enter into agreements with financial institutions doing business in the state, in coordination with such financial institutions and with the Federal Parent Locator Service in the case of financial institutions doing business in two or more states, to develop and operate a data match system, using automated data exchanges to the maximum extent feasible, in which each financial institution is required to provide for each calendar quarter the name, record address, social security number or other taxpayer identification number, average daily account balance, and other identifying information for:

(a) Each parent who maintains an account at such institution and who owes past due support, as identified by the department by name and social security number or other taxpayer identification number; or

(b) At the financial institution’s option, each individual who maintains an account at such institution. Use of this information shall be limited to the purpose of administration of the Title IV-D program for child support enforcement.

(3) The department shall pay a reasonable fee to a financial institution for conducting the data match provided for in subsection (2), not to exceed the actual costs incurred by such financial institution.

(4) A financial institution shall not be liable to any person nor shall it be required to provide notice to its customers:

(a) For disclosure of any information as required under this section;

(b) For encumbering or surrendering any assets held by such financial institution in response to a notice of lien or levy issued by the department;

(c) For disclosing any information in connection with a data match; or

(d) For any other action taken in good faith to comply with the requirements of this section.

(5) Any financial records obtained pursuant to this section may be disclosed only for the purpose of, and to the extent necessary in, establishing, modifying, or enforcing a support obligation of such individual.

(6) The Department of Revenue may adopt rules for establishing the procedures for automated data matches with financial institutions.

History.—s. 52, ch. 97-170; s. 16, ch. 99-375; s. 36, ch. 2001-158; s. 23, ch. 2008-61.



409.25658 - Use of unclaimed property for past due support.

409.25658 Use of unclaimed property for past due support.—

(1) In a joint effort to facilitate the collection and payment of past due support, the Department of Revenue, in cooperation with the Department of Financial Services, shall identify persons owing support collected through a court who are presumed to have unclaimed property held by the Department of Financial Services.

(2) The department shall periodically provide the Department of Financial Services with an electronic file of support obligors who owe past due support. The Department of Financial Services shall conduct a data match of the file against all apparent owners of unclaimed property under chapter 717 and provide the resulting match list to the department.

(3) Upon receipt of the data match list, the department shall provide to the Department of Financial Services the obligor’s last known address. The Department of Financial Services shall follow the notification procedures under s. 717.118.

(4) Prior to paying an obligor’s approved claim, the Department of Financial Services shall notify the department that such claim has been approved. Upon confirmation that the Department of Financial Services has approved the claim, the department shall immediately send a notice by certified mail to the obligor, with a copy to the Department of Financial Services, advising the obligor of the department’s intent to intercept the approved claim up to the amount of the past due support, and informing the obligor of the obligor’s right to request a hearing under chapter 120. The Department of Financial Services shall retain custody of the property until a final order has been entered and any appeals thereon have been concluded. If the obligor fails to request a hearing, the department shall enter a final order instructing the Department of Financial Services to transfer to the department the property in the amount stated in the final order. Upon such transfer, the Department of Financial Services shall be released from further liability related to the transferred property.

(5) The provisions of this section provide a supplemental remedy, and the department may use this remedy in conjunction with any other method of collecting support.

History.—s. 26, ch. 98-397; s. 37, ch. 2001-158; s. 12, ch. 2002-173; s. 444, ch. 2003-261.



409.25659 - Insurance claim data exchange.

409.25659 Insurance claim data exchange.—

(1) As used in this section, the term:

(a) “Insurer” means an entity that is responsible for paying a claim on liability coverage in an insurance contract and is:

1. An insurer, as defined in s. 624.03, authorized to transact insurance in this state;

2. An eligible surplus lines insurer pursuant to part VIII of chapter 626;

3. A joint underwriter or joint reinsurer created by law or otherwise operating pursuant to s. 627.311; or

4. An insurance risk apportionment plan operating pursuant to s. 627.351.

(b) “Claim” means an open, unresolved bodily injury claim on liability coverage in excess of $3,000 in an insurance contract payable to an individual, or to a third party for the benefit of the individual, who is a resident of this state or who had an accident or loss that occurred in this state or who has an outstanding child support obligation in this state.

(2) The department shall develop and operate a data match system after consultation with one or more insurers, using automated data exchanges to the maximum extent feasible, in which an insurer may voluntarily provide the department monthly with the name, address, and, if known, date of birth and social security number or other taxpayer identification number for each parent who has a claim with the insurer and who owes past due support, and the claim number maintained by the insurer for each claim. An insurer may provide such data by:

(a) Authorizing an insurance claim data collection organization, to which the insurer subscribes and to which the insurer submits the required claim data on at least a monthly basis, to:

1. Receive or access a data file from the department and conduct a data match of all parents who have a claim with the insurer and who owe past due support and submit the required data for each such parent to the department; or

2. Submit a data file to the department which contains the required data for each claim being maintained by the insurer for the department to conduct a data match;

(b) Providing the required data for each claim being maintained by the insurer directly to the department in an electronic medium; or

(c) Receiving or accessing a data file from the department and conducting a data match of all parents who have a claim with the insurer and who owe past due support and submitting the required data for each such parent to the department.

(3) The department shall establish by rule a standard fee, not to exceed actual costs, and pay the fee upon request to an insurer or the insurer’s claim data collection organization for conducting a data match as provided by subsection (2).

(4) An insurer and its directors, agents, employees, and insureds, and any insurance claim data collection organization and its agents and employees authorized by an insurer to act on its behalf, which provides or attempts to provide data under this section are immune from any civil liability under any law to any person or entity for any alleged or actual damages that occur as a result of providing or attempting to provide data under this section.

(5) The department and insurers may only use the data obtained pursuant to subsection (2) for the purpose of identifying parents who owe past due support. If the department does not match such data with a parent who owes past due support, such data shall be destroyed immediately and shall not be maintained by the department.

(6) The department may adopt rules to implement and administer this section.

History.—s. 14, ch. 2004-334; s. 24, ch. 2008-61.



409.25661 - Public records exemption for insurance claim data exchange information.

409.25661 Public records exemption for insurance claim data exchange information.—Information obtained by the Department of Revenue pursuant to s. 409.25659 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until such time as the department determines whether a match exists. If a match exists, such information becomes available for public disclosure. If a match does not exist, the nonmatch information shall be destroyed as provided in s. 409.25659.

History.—s. 1, ch. 2004-339; s. 114, ch. 2008-4; s. 1, ch. 2009-119; s. 1, ch. 2010-73; s. 1, ch. 2012-200.



409.2567 - Services to individuals not otherwise eligible.

409.2567 Services to individuals not otherwise eligible.—

(1) All support services provided by the department shall be made available on behalf of all dependent children. Services shall be provided upon acceptance of public assistance or upon proper application filed with the department. The federally required application fee for individuals who do not receive public assistance is $1, which shall be waived for all applicants and paid by the department. The annual fee required under 42 U.S.C. s. 654(6)(B) for cases involving an individual who has never received temporary cash assistance and for whom the department has collected at least $500 of support shall be paid by the department.

(2) An attorney-client relationship exists only between the department and the legal services providers in Title IV-D cases. The attorney shall advise the obligee in Title IV-D cases that the attorney represents the agency and not the obligee.

(3) All administrative costs shall be assessed only against the nonprevailing obligor after the court makes a determination of the nonprevailing obligor’s ability to pay such costs and fees. In any case where the court does not award all costs, the court shall state in the record its reasons for not awarding the costs. The court shall order payment of costs without requiring the department to have a member of the bar testify or submit an affidavit as to the reasonableness of the costs.

(4) The Department of Revenue shall not be considered a party for purposes of this section; however, fees may be assessed against the department pursuant to s. 57.105(1).

(5) The Department of Revenue may seek a waiver from the Secretary of the United States Department of Health and Human Services to authorize the Department of Revenue to provide services in accordance with Title IV-D of the Social Security Act to individuals who are owed support without need of an application. The department may seek a waiver if it determines that the estimated increase in federal funding to the state derived from the waiver would exceed any additional cost to the state if the waiver is granted. If the waiver is granted, the Department of Revenue shall adopt rules to implement the waiver and begin providing Title IV-D services if support payments are not being paid as ordered, except that the individual first must be given written notice of the right to refuse Title IV-D services and a reasonable opportunity to respond.

History.—s. 6, ch. 76-220; s. 1, ch. 77-174; s. 13, ch. 78-433; s. 3, ch. 82-140; s. 144, ch. 86-220; s. 17, ch. 87-95; s. 12, ch. 88-176; s. 22, ch. 92-138; s. 16, ch. 93-208; s. 7, ch. 94-124; s. 7, ch. 94-318; s. 41, ch. 96-175; s. 47, ch. 96-418; s. 53, ch. 97-170; s. 27, ch. 98-397; s. 38, ch. 2001-158; ss. 31, 32, ch. 2005-39; s. 10, ch. 2005-82; s. 6, ch. 2007-85; s. 11, ch. 2010-187.



409.2569 - Continuation of support services for recipients of public assistance when benefits are terminated.

409.2569 Continuation of support services for recipients of public assistance when benefits are terminated.—Whenever a recipient of public assistance ceases to receive such public assistance, the department shall continue to provide services after the recipient ceases to receive benefits unless otherwise advised in writing or in person not to do so by the former recipient. These services shall be provided in accordance with the state plan of priorities. After the termination of public assistance, the department shall continue to provide support services and to recover all costs incurred in providing the services pursuant to s. 409.2567 unless the recipient instructs the department to discontinue services.

History.—s. 145, ch. 86-220; s. 13, ch. 88-176; s. 23, ch. 92-138.



409.257 - Service of process.

409.257 Service of process.—

(1) The service of original process and orders in any paternity or child support action or proceeding filed by the department shall be made in accordance with chapter 48. The sheriff shall be reimbursed at the prevailing rate of federal financial participation for service of process and orders as allowed by law. The sheriff shall bill the department monthly as provided for in s. 30.51(2).

(2) Process and orders may be served or executed by authorized agents of the department at the department’s discretion if the agent of the department does not take any action against personal property, real property, or persons.

(3) Service of process by publication under chapter 49 may be made on the legal father in any action or proceeding to determine paternity, which may result in termination of the legal father’s parental rights, in which another man is alleged to be the biological father. Before service of process by publication may be made, the petitioner shall conduct a diligent search and inquiry to locate the legal father. A diligent search must include the inquiries required by s. 63.088(5). The petitioner shall execute an affidavit of diligent search and file it with the court confirming completion of each aspect of the diligent search enumerated in s. 63.088(5) and specifying the results. If the legal father cannot be located, he shall be served with process by publication in the manner provided in chapter 49. The notice shall be published in the county where the legal father was last known to have resided. The clerk of the circuit court shall mail a copy of the notice to the legal father at his last known address.

(4) Notices and other intermediate process, except witness subpoenas, shall be served by the department as provided for in the Florida Rules of Civil Procedure.

(5) Witness subpoenas shall be served by the department by United States mail as provided for in s. 48.031(3).

History.—s. 2, ch. 84-141; s. 9, ch. 87-405; s. 8, ch. 89-183; s. 8, ch. 2004-273; s. 15, ch. 2004-334; s. 7, ch. 2007-85; s. 2, ch. 2015-59.



409.2571 - Court and witness fees; bond.

409.2571 Court and witness fees; bond.—

(1) The department or an authorized agent thereof shall be entitled to the necessary services of the clerk, court reporter, and county comptroller in any proceedings under the IV-D program, including contempt proceedings; and no fees for such court reporter, clerk, or comptroller services shall be charged against the department. No bond shall be required of the department for any action taken pursuant to the IV-D program, except by order of the court. Nothing herein shall prevent the depository from charging and collecting fees for services rendered.

(2) No witness fees shall be paid to any party to a petition or complaint or to any parent or legal custodian of a dependent child described in a petition or complaint filed pursuant to this act.

History.—s. 7, ch. 76-220; s. 1, ch. 77-174; s. 1, ch. 84-141; s. 146, ch. 86-220; s. 18, ch. 87-95; s. 24, ch. 92-138.



409.2572 - Cooperation.

409.2572 Cooperation.—

(1) An applicant for, or recipient of, public assistance for a dependent child shall cooperate in good faith with the department or a program attorney in:

(a) Identifying and helping to locate the alleged parent or obligor.

(b) Assisting in establishing the paternity of a child born out of wedlock.

(c) Assisting in obtaining support payments from the obligor.

(d) Assisting in obtaining any other payments or property due from the obligor.

(e) Identifying another putative father when an earlier named putative father has been excluded by DNA, Human Leukocyte Antigen, or other scientific test.

(f) Appearing at an office of the department, or another designated office, as necessary to provide verbal or written information, or documentary or physical evidence, known to, possessed by, or reasonably obtainable by the applicant or recipient.

(g) Appearing as a witness at judicial or other hearings or proceedings.

(h) Providing information under oath regarding the identity or location of the alleged father of the child or attesting to the lack of information.

(i) Paying to the department any support received from the obligor after the assignment is effective.

(2) Noncooperation, or failure to cooperate in good faith, is defined to include, but is not limited to, the following conduct:

(a) Refusing to identify the father of the child, or where more than one man could be the father of the child, refusing to identify all such persons.

(b) Failing to appear for two appointments at the department or other designated office without justification and notice.

(c) Providing false information regarding the paternity of the child or the obligation of the obligor.

(d) All actions of the obligee which interfere with the state’s efforts to proceed to establish paternity, the obligation of support, or to enforce or collect support.

(e) Failure to appear to submit a DNA sample or leaving the location prior to submitting a DNA sample without compelling reasons.

(f) Failure to assist in the recovery of third-party payment for medical services.

(3) The Title IV-D staff of the department shall be responsible for determining and reporting to the staff of the Department of Children and Families acts of noncooperation by applicants or recipients of public assistance. Any person who applies for or is receiving public assistance for, or who has the care, custody, or control of, a dependent child and who without good cause fails or refuses to cooperate with the department, a program attorney, or a prosecuting attorney in the course of administering this chapter shall be sanctioned by the Department of Children and Families pursuant to chapter 414 and is ineligible to receive public assistance until such time as the department determines cooperation has been satisfactory.

(4) Except as provided for in s. 414.32, the Title IV-D agency shall determine whether an applicant for or recipient of public assistance for a dependent child has good cause for failing to cooperate with the Title IV-D agency as required by this section.

(5) As used in this section only, the term “applicant for or recipient of public assistance for a dependent child” refers to such applicants and recipients of public assistance as defined in s. 409.2554(8), with the exception of applicants for or recipients of Medicaid solely for the benefit of a dependent child.

History.—s. 4, ch. 82-140; s. 147, ch. 86-220; s. 19, ch. 87-95; s. 93, ch. 96-175; s. 197, ch. 97-101; s. 41, ch. 97-173; s. 28, ch. 98-397; s. 39, ch. 2001-158; s. 16, ch. 2004-334; s. 7, ch. 2009-90; s. 186, ch. 2014-19.



409.2574 - Income deduction enforcement in Title IV-D cases.

409.2574 Income deduction enforcement in Title IV-D cases.—

(1) The department or its designee shall enforce income deduction orders on behalf of obligees who have applied for IV-D services, and the department shall be considered a party in the action.

(2)(a) In a support order being enforced under Title IV-D of the Social Security Act and which order does not specify income deduction, income deduction shall be enforced by the department or its designee without the need for any amendment to the support order or any further action by the court.

(b) The department shall serve a notice on the obligor that the income deduction notice has been served on the employers. Service upon an obligor under this section shall be made in the manner prescribed in chapter 48. The department shall furnish to the obligor a statement of the obligor’s rights, remedies, and duties in regard to the income deduction.

(c) The obligor has 15 days from the serving of the notice to request a hearing with the department to contest enforcement of income deduction.

(d) The department shall adopt rules to ensure that applicable provisions of s. 61.1301 are followed.

History.—s. 8, ch. 76-220; s. 5, ch. 82-140; s. 148, ch. 86-220; s. 45, ch. 97-103; s. 54, ch. 97-170.



409.2575 - Liens on motor vehicles and vessels.

409.2575 Liens on motor vehicles and vessels.—

(1) The director of the state IV-D program, or the director’s designee, may cause a lien for unpaid and delinquent support to be placed upon motor vehicles, as defined in chapter 320, and upon vessels, as defined in chapter 327, that are registered in the name of an obligor who is delinquent in support payments, if the title to the property is held by a lienholder, in the manner provided in chapter 319 or chapter 328. Notice of lien shall not be mailed unless the delinquency in support exceeds $600.

(2) If the first lienholder fails, neglects, or refuses to forward the certificate of title to the appropriate department as requested pursuant to s. 319.24 or s. 328.15, the director of the IV-D program, or the director’s designee, may apply to the circuit court for an order to enforce the requirements of s. 319.24 or s. 328.15, whichever applies.

History.—s. 14, ch. 88-176; s. 46, ch. 97-103; s. 29, ch. 98-397.



409.2576 - State Directory of New Hires.

409.2576 State Directory of New Hires.—

(1) DIRECTORY CREATED.—The State Directory of New Hires is hereby created and shall be administered by the Department of Revenue or its agent. All employers in the state shall furnish a report consistent with subsection (3) for each newly hired or rehired employee unless the employee is employed by a federal or state agency performing intelligence or counterintelligence functions and the head of such agency has determined that reporting pursuant to this section could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.

(2) DEFINITIONS.—For purposes of this section:

(a) “Employee” is defined as an individual who is an employee within the meaning of chapter 24 of the Internal Revenue Code of 1986.

(b) “Employer” has the meaning given such term in s. 3401(d) of the Internal Revenue Code of 1986 and includes any government entity and labor organization.

(c) “Labor organization” has the meaning given such term in s. 2(5) of the National Labor Relations Act and includes any entity which is used by the organization and an employer to carry out requirements described in s. 8(f)(3) of such act of an agreement between the organization and employer.

(d) “Date of hire” is the first day of work for which the employee is owed income.

(3) EMPLOYERS TO FURNISH REPORTS.—

(a) Each employer subject to the reporting requirements of chapter 443 with 250 or more employees, shall provide to the State Directory of New Hires, a report listing the employer’s legal name, address, and reemployment assistance identification number. The report must also provide the name and social security number of each new employee or rehired employee at the end of the first pay period following employment or reemployment.

(b) All employers shall furnish a report to the State Directory of New Hires of the state in which the newly hired or rehired employee works. The report required in this section shall be made on a W-4 form or, at the option of the employer, an equivalent form, and can be transmitted magnetically, electronically, by first-class mail, or other methods which may be prescribed by the State Directory. Each report shall include the name, address, date of hire, and social security number of every new and rehired employee and the name, address, and federal employer identification number of the reporting employer. If available, the employer may also include the employee’s date of birth in the report. Multistate employers that report new hire information electronically or magnetically may designate a single state to which it will transmit the above noted report, provided the employer has employees in that state and the employer notifies the Secretary of Health and Human Services in writing to which state the information will be provided. Agencies of the United States Government shall report directly to the National Directory of New Hires.

(c) Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each party is required to provide his or her social security number in accordance with this section. Disclosure of social security numbers obtained through this requirement shall be limited to the purpose of administration of the Title IV-D program for child support enforcement and those programs listed in subsection (9).

(4) TIME FOR REPORTS.—Employers must report new hire information, as described in subsection (3), within 20 days of the hire date of the employee, or, in the case of employers that report new hire information electronically or by magnetic tape, by two monthly transmissions, if necessary, not less than 12 days nor more than 16 days apart.

(5) ENTRY OF DATA.—The State Directory of New Hires shall enter new hire information into an automated database within 5 business days of receipt.

(6) MATCHES TO STATE REGISTRY.—Not later than May 1, 1998, the Department of Revenue or its agent must conduct automated matches of the social security numbers of employees reported to the State Directory of New Hires against the social security numbers of records in the State Case Registry. The Title IV-D agency shall use the new hire information received to locate individuals for the purposes of establishing paternity and establishing, modifying, and enforcing support obligations. Private entities under contract with the Title IV-D agency to provide Title IV-D services may have access to information obtained from the State Directory of New Hires and must comply with privacy safeguards.

(7) WAGE WITHHOLDING NOTICE AND NATIONAL MEDICAL SUPPORT NOTICE.—The department shall transmit a wage withholding notice consistent with s. 61.1301 and, when appropriate, a national medical support notice, as defined in s. 61.046, to the employee’s employer within 2 business days after entry of the new hire information into the State Directory of New Hires’ database, unless the court has determined that the employee’s wages are not subject to withholding or, for purposes of the national medical support notice, the support order does not contain a provision for the employee to provide health insurance. The withholding notice shall direct the employer to withhold income in accordance with the income deduction order, and the national medical support notice shall direct the employer to withhold premiums for health insurance.

(8) PROVIDING INFORMATION TO NATIONAL DIRECTORY.—The State Directory of New Hires must furnish information regarding newly hired or rehired employees to the National Directory of New Hires for matching with the records of other state case registries within 3 business days of entering such information from the employer into the State Directory of New Hires. The State Directory of New Hires shall enter into an agreement with the Department of Economic Opportunity or its tax collection service provider for the quarterly reporting to the National Directory of New Hires information on wages and reemployment assistance taken from the quarterly report to the Secretary of Labor, now required by Title III of the Social Security Act, except that no report shall be filed with respect to an employee of a state or local agency performing intelligence or counterintelligence functions, if the head of such agency has determined that filing such a report could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.

(9) DISCLOSURE OF INFORMATION.—

(a) New hire information shall be disclosed to the state agency administering the following programs for the purposes of determining eligibility under those programs:

1. Any state program funded under part A of Title IV of the Social Security Act;

2. The Medicaid program under Title XIX of the Social Security Act;

3. The reemployment assistance or unemployment compensation program under s. 3304 of the Internal Revenue Code of 1954;

4. The food assistance program under the Food and Nutrition Act of 2008; and

5. Any state program under a plan approved under Title I (Old-Age Assistance for the Aged), Title X (Aid to the Blind), Title XIV (Aid to the Permanently and Totally Disabled), or Title XVI (Aid to the Aged, Blind, or Disabled; Supplemental Security Income for the Aged, Blind, and Disabled) of the Social Security Act.

(b) New hire information shall be disclosed to the state agencies operating employment security and workers’ compensation programs for the purposes of administering such programs.

History.—s. 55, ch. 97-170; s. 30, ch. 98-397; s. 13, ch. 2002-173; s. 8, ch. 2009-90; s. 10, ch. 2010-209; s. 301, ch. 2011-142; s. 21, ch. 2011-213; s. 63, ch. 2012-30; s. 55, ch. 2013-18.



409.2577 - Parent locator service.

409.2577 Parent locator service.—The department shall establish a parent locator service to assist in locating parents who have deserted their children and other persons liable for support of dependent children. The department shall use all sources of information available, including the Federal Parent Locator Service, and may request and shall receive information from the records of any person or the state or any of its political subdivisions or any officer thereof. Any agency as defined in s. 120.52, any political subdivision, and any other person shall, upon request, provide the department any information relating to location, salary, insurance, social security, income tax, and employment history necessary to locate parents who owe or potentially owe a duty of support pursuant to Title IV-D of the Social Security Act. This provision shall expressly take precedence over any other statutory nondisclosure provision which limits the ability of an agency to disclose such information, except that law enforcement information as provided in s. 119.071(4)(d) is not required to be disclosed, and except that confidential taxpayer information possessed by the Department of Revenue shall be disclosed only to the extent authorized in s. 213.053(16). Nothing in this section requires the disclosure of information if such disclosure is prohibited by federal law. Information gathered or used by the parent locator service is confidential and exempt from the provisions of s. 119.07(1). Additionally, the department is authorized to collect any additional information directly bearing on the identity and whereabouts of a person owing or asserted to be owing an obligation of support for a dependent child. The department shall, upon request, make information available only to public officials and agencies of this state; political subdivisions of this state, including any agency thereof providing child support enforcement services to non-Title IV-D clients; the parent owed support, legal guardian, attorney, or agent of the child; and other states seeking to locate parents who have deserted their children and other persons liable for support of dependents, for the sole purpose of establishing, modifying, or enforcing their liability for support, and shall make such information available to the Department of Children and Families for the purpose of diligent search activities pursuant to chapter 39. If the department has reasonable evidence of domestic violence or child abuse and the disclosure of information could be harmful to the parent owed support or the child of such parent, the child support program director or designee shall notify the Department of Children and Families and the Secretary of the United States Department of Health and Human Services of this evidence. Such evidence is sufficient grounds for the department to disapprove an application for location services.

History.—s. 9, ch. 76-220; s. 1, ch. 77-174; s. 20, ch. 87-95; s. 15, ch. 88-176; s. 5, ch. 91-71; s. 25, ch. 92-138; s. 13, ch. 95-398; s. 255, ch. 96-406; s. 56, ch. 97-170; s. 149, ch. 98-403; s. 17, ch. 99-375; s. 43, ch. 2004-335; s. 50, ch. 2005-251; s. 4, ch. 2006-85; s. 2, ch. 2006-180; s. 25, ch. 2008-61; s. 187, ch. 2014-19.



409.2578 - Access to employment information; administrative fine.

409.2578 Access to employment information; administrative fine.—

(1) For the purpose of establishing paternity, establishing a child support obligation, or enforcing a support obligation, all persons in this state, including for-profit, not-for-profit, and governmental employers or contractors, shall, upon written request from the IV-D agency for information concerning an individual employee of such person, provide to the IV-D agency of this state or its designee or to the Title IV-D agency of any other state or its designee information on the employment, compensation, and benefits of any employee who has a liability to pay support and is delinquent or who has a potential liability. The IV-D agency may also make such a request for the purpose of modifying a child support obligation after an unsuccessful attempt to obtain the information from either party. The information requested shall be provided within 30 days of receipt of the written request. The Title IV-D agency of this state is authorized to impose a fine for failure to respond to its request.

(2) Prior to imposition of a fine, the department shall issue a written notification of noncompliance. Failure to comply with the request within 15 days of receipt of the written notification without good cause may result in the agency taking the following actions:

(a) Imposition of an administrative fine of not more than $500;

(b) The application by the Title IV-D agency or its designee, to the circuit court for an order compelling compliance. The person who is determined to be in noncompliance with the request shall be liable for reasonable attorney’s fees and costs associated with the department bringing this action upon showing by the department that the person failed to comply with the request without good cause.

(3) All fines collected pursuant to this section shall be made payable to the Child Support Enforcement Application and Program Revenue Trust Fund.

History.—s. 57, ch. 97-170; s. 31, ch. 98-397; s. 40, ch. 2001-158; s. 56, ch. 2013-18.



409.2579 - Safeguarding Title IV-D case file information.

409.2579 Safeguarding Title IV-D case file information.—

(1) Information concerning applicants for or recipients of Title IV-D child support services is confidential and exempt from the provisions of s. 119.07(1). The use or disclosure of such information by the IV-D program is limited to purposes directly connected with:

(a) The administration of the plan or program approved under part A, part B, part D, part E, or part F of Title IV; under Title II, Title X, Title XIV, Title XVI, Title XIX, or Title XX; or under the supplemental security income program established under Title XVI of the Social Security Act;

(b) Any investigation, prosecution, or criminal or civil proceeding connected with the administration of any such plan or program;

(c) The administration of any other federal or federally assisted program which provides service or assistance, in cash or in kind, directly to individuals on the basis of need;

(d) Reporting to an appropriate agency or official, information on known or suspected instances of physical or mental injury, child abuse, sexual abuse or exploitation, or negligent treatment or maltreatment of a child who is the subject of a support enforcement activity under circumstances which indicate that the child’s health or welfare is threatened thereby; and

(e) Mandatory disclosure of identifying and location information as provided in s. 61.13(7) by the IV-D program when providing Title IV-D services.

(2) The IV-D program may not disclose to any legislative body, whether federal, state, or local, or any committee thereof, any information that identifies by name or address an applicant or recipient of support services.

(3) As required by federal law, 42 U.S.C. s. 654(26), upon notice that such an order exists, the IV-D program shall not disclose information on the whereabouts of one party or the child to the other party against whom a protective order with respect to the former party or the child has been entered.

(4) As required by federal law, 42 U.S.C. s. 654(26), the IV-D program shall not disclose information on the whereabouts of one party or the child to another person if the program has reason to believe that the release of information to that person may result in physical or emotional harm to the party or the child.

(5) The Department of Revenue is authorized to establish, by rule, procedures to implement this section.

(6) Any person who willfully and knowingly violates any of the provisions of this section is guilty of a misdemeanor of the first degree punishable as provided in s. 775.082 or s. 775.083.

History.—s. 16, ch. 88-176; s. 6, ch. 91-71; s. 256, ch. 96-406; s. 58, ch. 97-170; s. 32, ch. 98-397; s. 41, ch. 2001-158; s. 11, ch. 2005-239; s. 26, ch. 2008-61.



409.2581 - Use of clearing accounts and revolving funds.

409.2581 Use of clearing accounts and revolving funds.—To facilitate the cash flow and administration of child support enforcement under this act, the department may use clearing accounts and revolving funds.

History.—s. 10, ch. 76-220.



409.2584 - Interest on obligations due; waiver.

409.2584 Interest on obligations due; waiver.—The department may collect interest at the rate established in s. 55.03 on all support obligations due and owing to the department; however, the department is not required to maintain interest balance due accounts, and said interest may be waived by the department if the waiver would facilitate the collection of the obligation.

History.—s. 11, ch. 76-220; s. 149, ch. 86-220; s. 26, ch. 92-138.



409.259 - Filing fees in Title IV-D cases; electronic filing of pleadings, returns of service, and other papers.

409.259 Filing fees in Title IV-D cases; electronic filing of pleadings, returns of service, and other papers.—

(1) Notwithstanding s. 28.241, each clerk of the circuit court shall accept petitions, complaints, and motions filed by the department in Title IV-D cases without billing the department separately for each filing, as long as the clerk is being reimbursed in a different manner for expenses incurred in such filings under the cooperative agreement with the department pursuant to ss. 61.181(1) and 61.1826(2) and (4).

(2) Notwithstanding subsection (1), the department shall continue to be entitled to the other necessary services of the clerk of court in any proceedings under the IV-D program as authorized under s. 409.2571.

(3) The clerks of the circuit court, chief judges through the Office of the State Courts Administrator, sheriffs, Office of the Attorney General, and Department of Revenue shall implement electronic filing of pleadings, returns of service, and other papers in Title IV-D cases upon completion of the Child Support Automated Management System II.

History.—s. 11, ch. 89-183; s. 94, ch. 96-175; s. 94, ch. 2000-165; s. 17, ch. 2004-334; s. 34, ch. 2005-39; s. 12, ch. 2010-187.



409.2594 - Record requirements.

409.2594 Record requirements.—The department shall keep the records necessary to evaluate the effectiveness of the program. At a minimum, the records shall include:

(1) The number of parents located.

(2) The amount of money generated through the collection of support of dependent children.

(3) The cost of program management and administration.

History.—s. 14, ch. 76-220; s. 18, ch. 84-254; s. 43, ch. 2001-158.



409.2597 - Retention of actions.

409.2597 Retention of actions.—All actions pending under the authority of those statutes repealed by this act shall not abate but shall continue pursuant to the provisions of this act.

History.—s. 16, ch. 76-220.



409.2598 - License suspension proceeding to enforce support order.

409.2598 License suspension proceeding to enforce support order.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “License” means a license, permit, certificate, registration, franchise, or other form of written permission issued by a licensing agency to an individual which authorizes the individual to engage in an occupation, business, trade, or profession or to engage in a recreational activity, including hunting or fishing. Where the context permits, the term also includes an application for a new or renewal license.

(b) “Licensee” means an individual who has a license.

(c) “Licensing agency” means a department, commission, agency, district, county, municipality, or other subdivision of state or local government which issues licenses.

(2) NOTICE OF NONCOMPLIANCE AND INTENT TO SUSPEND LICENSE.—If a support order has not been complied with for at least 30 days, the Department of Revenue may commence a license suspension proceeding to enforce compliance with the support order by providing written notice to the obligor that states:

(a) That the obligor is not in compliance with the support order and whether the noncompliance is due to the obligor’s nonpayment of current support, delinquencies or arrears, or the failure to provide health care coverage or medical support.

(b) The kind of license that is subject to suspension.

(c) That the obligor may avoid license suspension by complying with the support order or entering into a written agreement with the department within 30 days after the mailing of the notice.

(d) If the obligor timely complies with the support order or a written agreement entered into with the department, the proceeding ends and the obligor’s license is not suspended.

(e) That the obligor may contest license suspension by filing a petition in circuit court within 30 days after the mailing of the notice of noncompliance.

(f) If the obligor timely files a petition in circuit court, that the license suspension proceeding is stayed pending a ruling by the court.

The notice shall be served on the obligor by regular mail sent to the obligor’s last address of record with the local depository or a more recent address if known, which may include the obligor’s mailing address as reflected by the records of the licensing agency.

(3) HEARING; STAY OF PROCEEDING.—The obligor may contest license suspension by filing a petition in circuit court within 30 days after the mailing of the notice of noncompliance and serving a copy of the petition on the Department of Revenue. If the obligor timely files a petition in circuit court, the license suspension proceeding is stayed pending a ruling by the court. The obligor may contest on the basis of a mistake of fact concerning the obligor’s compliance with the support order, the reasonableness of a payment agreement offered by the department, or the identity of the obligor. A timely petition to contest must be heard by the court within 15 days after the petition is filed. The court must enter an order ruling on the matter within 10 days after the hearing, and a copy of the order must be served on the parties.

(4) COMPLIANCE; REINSTATEMENT.—

(a) If the obligor complies with the support order or a written agreement entered into with the department after a proceeding is commenced but before the obligor’s license is suspended, the proceeding shall cease and the obligor’s license may not be suspended. If the obligor subsequently does not comply with the support order, the department may commence a new proceeding or proceed as provided in paragraph (c) if the obligor enters into a written agreement and does not comply with the agreement.

(b) If the obligor complies with the support order or a written agreement entered into with the department after the obligor’s license is suspended, the department shall provide the obligor with a reinstatement notice and the licensing agency shall reinstate the obligor’s license at no additional charge to the obligor.

(c) If the obligor enters into a written agreement with the department and does not comply with the agreement, the department shall notify the licensing agency to suspend the obligor’s license unless the obligor notifies the department that the obligor can no longer comply with the written agreement. If the obligor notifies the department of the inability to comply with the written agreement, the obligor shall provide full disclosure to the department of the obligor’s income, assets, and employment. If after full disclosure the written agreement cannot be renegotiated, the department or the obligor may file a petition in circuit court to determine the matter.

(d) A licensing agency shall promptly reinstate the obligor’s license upon receipt of a court order for reinstatement.

(e) Notwithstanding any other statutory provision, a notice from the court or the department shall reinstate to the obligor all licenses established in chapter 379 that were valid at the time of suspension.

(5) NOTICE TO LICENSING AGENCY; SUSPENSION.—

(a) The Department of Revenue shall notify the licensing agency to suspend the obligor’s license when:

1. Thirty or more days have elapsed after a proceeding has been commenced and the obligor has not complied with the support order or a written agreement entered into with the department or filed a timely petition to contest license suspension in circuit court;

2. The obligor enters into a written agreement with the department and does not comply with the agreement, unless the obligor notifies the department that the obligor can no longer comply with the agreement; or

3. The department is ordered to do so by the circuit court.

(b) Upon notice by the department or the circuit court, the licensing agency shall suspend the obligor’s license and may only reinstate the license upon further notice by the department or the court.

(6) ENFORCEMENT OF SUBPOENAS.—A license may be suspended under this section to enforce compliance with a subpoena, order to appear, order to show cause, or similar order in a child support or paternity proceeding by using the same procedures as those used for enforcing compliance with a support order.

(7) MULTIPLE LICENSES.—The Department of Revenue may combine a proceeding under this section with a proceeding to suspend a driver license under s. 61.13016. A proceeding to suspend a license under this section may apply to one or more of the obligor’s licenses.

History.—s. 9, ch. 93-208; s. 4, ch. 95-222; s. 95, ch. 96-175; s. 1021, ch. 97-103; s. 59, ch. 97-170; s. 29, ch. 98-166; s. 36, ch. 99-289; s. 21, ch. 2000-160; s. 19, ch. 2000-364; s. 44, ch. 2001-158; s. 993, ch. 2002-387; s. 18, ch. 2004-334; s. 33, ch. 2005-39; s. 57, ch. 2009-21; s. 29, ch. 2015-4.



409.2599 - Data processing services; interagency agreement.

409.2599 Data processing services; interagency agreement.—The Department of Children and Families shall provide to the child support enforcement program in the Department of Revenue data processing services that meet the standards for federal certification pursuant to an interagency agreement.

History.—s. 1(5), ch. 94-124; ss. 12, 26, ch. 95-272; ss. 117, 118, ch. 97-101; s. 12, ch. 97-287; s. 188, ch. 2014-19.



409.25995 - State Title IV-D agency; contracts.

409.25995 State Title IV-D agency; contracts.—The Department of Revenue, in its capacity as the state Title IV-D agency, may enter into contracts consistent with federal law for the provision of program services by for-profit corporations, governmental entities, not-for-profit corporations, and other entities capable of providing administrative services.

History.—s. 1(6), ch. 94-124.



409.2673 - Shared county and state health care program for low-income persons.

409.2673 Shared county and state health care program for low-income persons.—

(1) It is the policy of the state that the state and local governments have a joint obligation, as provided in this section, to participate in the provision of health care services to low-income persons who do not meet the criteria for Medicaid or any other state-funded or federally funded program which includes hospital care.

(2) A shared county and state program is established to provide inpatient hospital services and, at the option of the county, outpatient hospital services and physician specialty services for hospital care, including out-of-county inpatient hospital services to single adults under the age of 65, childless couples, and parents in intact families with incomes up to 100 percent of the federal poverty income guidelines who do not meet the criteria for Medicaid or any other state-funded or federally funded inpatient health care program; who have insufficient third-party insurance coverage; who do not live in public institutions, as defined in the medical assistance program for the needy under Title XIX of the Social Security Act, as amended; and who are United States citizens or lawfully admitted aliens. This program is intended to serve as the payor of last resort.

(3)(a) County participation in this program is optional.

(b) Beginning October 1, 1991, county participation in this program shall be mandatory.

(4) The levels of financial participation by counties and the state for this program shall be determined as follows:

(a) If on July 1, 1988, a county funded inpatient hospital services for those who would have been eligible for the program, the county shall fund 35 percent of the cost of this program and the state shall provide the remaining 65 percent of the funding required for this program. A county participating at this level shall use that portion of its budget that previously would have funded these inpatient hospital services and that, under this program, has been offset by state funding for funding other health programs.

(b) If a county has not reached its maximum ad valorem millage rate as authorized by law and certified to the Department of Revenue and the county does not currently fund inpatient hospital services for those who would be eligible for this program, the county:

1. Shall provide 35 percent of the cost for this program from within the county’s existing budget, and the state shall provide the remaining 65 percent of the funding required for this program; however, under no circumstances will county funding which had been used for funding the county health department under chapter 154 be utilized for funding the county’s portion of this program; or

2. Shall levy an additional ad valorem millage to fund the county’s portion of this program. The state shall provide the remaining portion of program funding if:

a. A county levies additional ad valorem millage up to the maximum authorized by law and certified to the Department of Revenue and still does not have sufficient funds to meet its 35 percent of the funding of this program; and

b. A county has exhausted all revenue sources which can statutorily be used as possible funding sources for this program.

(c) A county will be eligible for 100-percent state funding of this program if:

1. On July 1, 1988, the county did not fund inpatient hospital services for those who would have been eligible for this program;

2. The county has reached its maximum ad valorem millage as authorized by law and certified to the Department of Revenue; and

3. The county has exhausted all revenue sources which can statutorily be used as possible funding sources for this program.

Reporting forms specifically designed to capture the information necessary to determine the above levels of participation will be developed as part of the joint rulemaking required for the shared county and state program. For purposes of this program, the counties will be required to report necessary information to the Department of Financial Services.

(5) Under no circumstances shall any county receive more than 15 percent of the total state appropriation during any fiscal year from the state for the state’s share of the funding for the shared county and state program.

(6)(a) If, during the course of any fiscal year the state’s specific appropriation for this program is depleted, the program will cease to operate for the remainder of that fiscal year. When state dollars are depleted, county obligations cease. A county is not liable for funding without appropriate state matching funds.

(b) If, during the course of any fiscal year the county’s specific appropriation for this program is depleted, the program will cease to operate in that county for the remainder of that fiscal year. When county dollars are depleted, state obligations cease. The state is not liable for funding without appropriate county matching funds.

(c) The state’s portion of the funding shall be made available from the Public Medical Assistance Trust Fund.

(7) A county that participates in the program at any level may not reduce its total per capita expenditures being devoted to health care if any of these funds were previously utilized for the provision of inpatient hospital services to those persons made eligible for the shared county and state program. It is the intent of the Legislature that, as a result of the shared county and state program, local funds which were previously used for the provision of inpatient hospital services to persons made eligible by the program be used by counties for funding other health care programs which, for purposes of this section, are health expenditures as reported annually to the Department of Financial Services pursuant to s. 218.32, provided that this subsection does not apply to reductions in county funding resulting from the expiration of special sales taxes levied pursuant to chapter 84-373, Laws of Florida.

(8)(a) For those counties contributing funding to the shared county and state program, the county has the first right of refusal in deciding if it will be responsible for making eligibility determinations required as part of the shared county and state program if the state is contributing 80 percent or less of program funding. If a county declines the eligibility determination function, such determinations shall be made by the department.

(b) In those counties where the shared county and state program is 80 percent or more funded by the state, the department shall be responsible for making eligibility determinations required as part of the program.

(c) When eligibility is determined by the county, the county must determine whether the individual is receiving services under the primary care program operated by the county’s health department. If the individual is receiving such services, the county shall accept any verification of residency or indigency in the primary care case record that meets the criteria described in the administrative rules governing the shared county and state health care program.

(9) Each county shall designate a lead agency under the shared county and state program. The lead agency:

(a) May be any agency of the county, the county health department, or any other public or private nonprofit agency designated by the board of county commissioners.

(b) Shall serve as the overall coordinator of the program and establish a coordinated system to identify clients in this program, other county programs, private programs, and the primary care program established in s. 154.011.

(c) Shall establish working relationships with appropriate hospitals for the acceptance of individuals determined eligible under the program.

(d) Shall negotiate reimbursement rates and, at the option of the county, negotiate with appropriate hospitals the number of days of care provided under the program.

(e) Shall negotiate, at the option of the county, prepaid reimbursement plans with appropriate hospitals.

(f) Shall coordinate and develop, to the extent possible, health care programs for indigent county residents.

(10) Under the shared county and state program, reimbursement to a hospital for services for an eligible person must:

(a) Be at a reimbursement rate which is negotiated by the lead agency but which does not exceed the hospital’s per diem reimbursement rate in effect at the time of service delivery for the hospital under the medical assistance program for the needy under Title XIX of the Social Security Act, as amended;

(b) Be limited to payment for 12 days of service per admission, not to exceed 45 days of service per county fiscal year;

(c) Be conditioned on participation of the eligible person prior to hospitalization in a case-managed program of primary care and health care services which is coordinated by the lead agency or referral of the eligible person immediately subsequent to discharge from the hospital to the lead agency’s case-managed services. For purposes of this program, case-managed programs of primary care and other health care services are those operated by:

1. A state-funded county health department, a county health department primary care program, or a contractor whose primary care program is funded through a county health department;

2. A county-operated primary care program or a contractor whose primary care program is funded by or through a county governing authority;

3. A federally funded community or migrant primary health care center; or

4. A private physician or group of physicians who agree to work with the lead agency and other providers of primary care within the county in providing services to individuals enrolled in a countywide program of primary care;

(d) Be conditioned, for public hospitals and hospital districts that deliver services as part of this program, on a commitment not to reduce the percentage of the hospital’s ad valorem tax dollars being devoted to health care for low-income persons if any of these funds were previously utilized for the provision of health care services to those persons made eligible for the shared county and state program. It is the intent of the Legislature that, as a result of the shared county and state program, funds that were previously utilized for the provision of health care services to persons made eligible by the program be used by public hospitals and hospital districts to expand their health care program capabilities for low-income persons; and

(e) Be conditioned, for tax district hospitals that deliver services as part of this program, on the delivery of charity care, as defined in the rules of the Agency for Health Care Administration, which equals a minimum of 2.5 percent of the tax district hospital’s net revenues; however, those tax district hospitals which by virtue of the population within the geographic boundaries of the tax district cannot feasibly provide this level of charity care shall assure an “open door” policy to those residents of the geographic boundaries of the tax district who would otherwise be considered charity cases.

(11) For each person determined eligible for the shared county and state program, every effort must be made as part of the eligibility determination process to determine if any applicable third-party insurance coverage is available. A requirement for participation by the applicant in the shared county and state program shall be complete cooperation of each applicant in the eligibility review process. Failure of a potential program participant to provide necessary documentation and followup will result in program rejection.

(12) There is created the Shared County and State Program Trust Fund in the Treasury to be used by the Agency for Health Care Administration for the purpose of funding the state’s portion of the shared county and state program created pursuant to this section.

(13) There is created in each county the Shared County and State Program Trust Fund to be used by the county for reimbursing participating hospitals for the provision of services to those eligible for coverage by the shared county and state program created pursuant to this section. There shall be deposited into the trust fund county funds for the shared county and state program and the county’s share of state funds allocated for the shared county and state program. Any balance in the trust fund at the end of any fiscal year shall remain therein and shall be available for carrying out the provisions of this section.

(14) Any dispute among a county, the Agency for Health Care Administration, the department, or a participating hospital shall be resolved by order as provided in chapter 120. Hearings held under this subsection shall be conducted in the same manner as provided in ss. 120.569 and 120.57, except that the administrative law judge’s or hearing officer’s order constitutes final agency action. Cases filed under chapter 120 may combine all relevant disputes between parties.

History.—ss. 26, 28, 29, ch. 88-294; s. 19, ch. 90-295; s. 61, ch. 91-282; s. 193, ch. 96-410; s. 198, ch. 97-101; s. 17, ch. 98-89; s. 55, ch. 2000-153; s. 445, ch. 2003-261.



409.26731 - Certification of local funds as state match for federally funded services.

409.26731 Certification of local funds as state match for federally funded services.—The department is authorized to certify local funds as state match for eligible Title IV-E expenditures in excess of the amount of state general revenue matching funds appropriated for such services by the General Appropriations Act. Title IV-E funds provided to the state as federal financial participation consequent to certified local matching funds shall automatically be passed through to the local entity that provided the certified local match. Notwithstanding the provisions of s. 215.425, all such federal Title IV-E funds earned for the current fiscal year as a result of using certified local match, except for up to 5 percent of such earnings that the department is authorized to retain for administrative purposes, shall be distributed as set forth in this section and this process shall not impact the department’s allocation to any district. All of the provisions of this section are based upon federal approval of the provisions as specifically limited in this section and shall not become effective if any further modifications are required of the state, unless and until federal approval has been obtained. The department shall annually prepare a report to be submitted to the Legislature no later than January 1 documenting the specific activities undertaken during the previous fiscal year pursuant to this section.

History.—s. 6, ch. 97-260; s. 55, ch. 99-193.



409.285 - Opportunity for hearing and appeal.

409.285 Opportunity for hearing and appeal.—

(1) If an application for public assistance is not acted upon within a reasonable time after the filing of the application, or is denied in whole or in part, or if an assistance payment is modified or canceled, the applicant or recipient may appeal the decision to the Department of Children and Families in the manner and form prescribed by the department.

(a) The hearing authority may be the Secretary of Children and Families, a panel of department officials, or a hearing officer appointed for that purpose. The hearing authority is responsible for a final administrative decision in the name of the department on all issues that have been the subject of a hearing. With regard to the department, the decision of the hearing authority is final and binding. The department is responsible for seeing that the decision is carried out promptly.

(b) The department may adopt rules to administer this subsection. Rules for the Temporary Assistance for Needy Families block grant programs must be similar to the federal requirements for Medicaid programs.

(2) Appeals related to Medicaid programs directly administered by the Agency for Health Care Administration, including appeals related to Florida’s Statewide Medicaid Managed Care program and associated federal waivers, filed on or after March 1, 2017, must be directed to the agency in the manner and form prescribed by the agency. The department and the agency shall establish a transition process to transfer administration of these appeals from the department to the agency by March 1, 2017.

(a) The hearing authority for appeals heard by the Agency for Health Care Administration may be the Secretary of Health Care Administration, a panel of agency officials, or a hearing officer appointed for that purpose. The hearing authority is responsible for a final administrative decision in the name of the agency on all issues that have been the subject of a hearing. A decision of the hearing authority is final and binding on the agency. The agency is responsible for ensuring that the decision is promptly carried out.

(b) Notwithstanding ss. 120.569 and 120.57, hearings conducted by the Agency for Health Care Administration pursuant to this subsection are subject to federal regulations and requirements relating to Medicaid appeals, are exempt from the uniform rules of procedure under s. 120.54(5), and are not required to be conducted by an administrative law judge assigned by the Division of Administrative Hearings.

(c) The Agency for Health Care Administration shall seek federal approval necessary to implement this subsection and may adopt rules necessary to administer this subsection. Before such rules are adopted, the agency shall follow the rules applicable to the Medicaid hearings pursuant to subsection (1).

(3) Appeals related to Medicaid programs administered by the Agency for Persons with Disabilities are subject to s. 393.125.

History.—s. 1, ch. 69-268; ss. 19, 35, ch. 69-106; s. 1, ch. 70-255; s. 283, ch. 77-147; s. 1, ch. 77-174; s. 19, ch. 78-95; s. 120, ch. 97-101; s. 9, ch. 98-152; s. 189, ch. 2014-19; s. 4, ch. 2016-65.



409.352 - Licensing requirements for physicians, osteopathic physicians, and chiropractic physicians employed by the department.

409.352 Licensing requirements for physicians, osteopathic physicians, and chiropractic physicians employed by the department.—

(1) It is the intent of the Legislature that physicians providing services in state institutions meet the professional standards of their respective licensing boards and that such institutions make every reasonable effort to assure that all physicians employed are licensed, or will become licensed, in this state. When state-licensed physicians cannot be obtained in sufficient numbers to provide quality services, the licensing requirements in chapters 458, 459, and 460 to the contrary notwithstanding, persons employed as physicians, osteopathic physicians, or chiropractic physicians in a state institution, except those under the control of the Department of Corrections on June 28, 1977, may be exempted from licensure in accordance with the following provisions:

(a) No more than 10 percent of such persons shall be exempted from licensure during their continued employment in a state institution. Those persons who shall be so exempted shall be selected by the State Surgeon General. In making the selection, the State Surgeon General shall submit his or her recommendations to the appropriate licensing board for a determination by the board, without written examination, of whether or not the person recommended meets the professional standards required of such person in the performance of his or her duties or functions. The criteria to be used by the respective board in making its determination shall include, but not be limited to, the person’s professional educational background, formal specialty training, and professional experience within the 10 years immediately preceding employment by the state institution.

(b) Those persons not exempted pursuant to paragraph (a) shall not be required to obtain a license from the applicable licensing board in accordance with the provisions of chapter 458, chapter 459, or chapter 460 prior to October 1, 1981, as a prerequisite to their continued employment as a physician, osteopathic physician, or chiropractic physician in a state institution. Each such exempted physician shall have been certified to the department by the appropriate licensing board as eligible for admission for examination in this state. A licensing board shall not certify to the department as eligible for admission for examination any person who has been adjudged unqualified or guilty of any of the acts enumerated in the disciplinary provisions of the applicable licensing law.

(c) Each unlicensed physician employed by the department shall work under the direct supervision of a licensed physician.

(2) No person subject to the provisions of this section shall, by virtue of continued employment in accordance with such provisions, be in violation of the unauthorized practice provisions of chapter 458, chapter 459, or chapter 460 during such period of employment.

History.—s. 3, ch. 79-302; ss. 2, 3, ch. 80-352; s. 1, ch. 80-354; s. 47, ch. 97-103; s. 182, ch. 99-8; s. 57, ch. 2008-6.



409.401 - Interstate Compact on the Placement of Children.

1409.401 Interstate Compact on the Placement of Children.—The Interstate Compact on the Placement of Children is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

INTERSTATE COMPACT ON THE
PLACEMENT OF CHILDREN

ARTICLE I. Purpose and Policy

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis on which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

ARTICLE II. Definitions

As used in this compact:

(a) “Child” means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b) “Sending agency” means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c) “Receiving state” means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) “Placement” means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

ARTICLE III. Conditions for Placement

(a) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing, or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency’s state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

ARTICLE IV. Penalty for Illegal Placement

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

ARTICLE V. Retention of Jurisdiction

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency’s state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

ARTICLE VI. Institutional Care of

Delinquent Children

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to being sent to such other party jurisdiction for institutional care and the court finds that:

1. Equivalent facilities for the child are not available in the sending agency’s jurisdiction; and

2. Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

ARTICLE VII. Compact Administrator

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his or her jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE VIII. Limitations

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by a parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or a guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

ARTICLE IX. Enactment and Withdrawal

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 2 years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

ARTICLE X. Construction and Severability

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History.—s. 1, ch. 74-317; s. 48, ch. 97-103; s. 2, ch. 2009-148.

1Note.—Section 409.409, created by s. 2, ch. 2009-148, provides that the existing compact in s. 409.401 will remain in effect until entry into the replacement compact created in s. 409.408. Section 409.408 provides for execution of the new compact by the Governor “[e]ffective July 1, 2009, or upon the enactment of the Interstate Compact for the Placement of Children into law by the 35th compacting state, whichever date occurs later.”



409.402 - Financial responsibility for child.

409.402 Financial responsibility for child.—Financial responsibility for any child placed pursuant to the provisions of the Interstate Compact on the Placement of Children shall be determined in accordance with the provisions of Article V thereof in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of state laws fixing responsibility for the support of children also may be invoked.

History.—s. 2, ch. 74-317.



409.403 - Definitions; Interstate Compact on the Placement of Children.

409.403 Definitions; Interstate Compact on the Placement of Children.—

(1) The “appropriate public authorities” as used in Article III of the Interstate Compact on the Placement of Children shall, with reference to this state, mean the Department of Children and Families, and said department shall receive and act with reference to notices required by said Article III.

(2) As used in paragraph (a) of Article V of the Interstate Compact on the Placement of Children, the phrase “appropriate authority in the receiving state” with reference to this state shall mean the Department of Children and Families.

(3) As used in Article VII of the Interstate Compact on the Placement of Children, the term “executive head” means the Governor. The Governor is hereby authorized to appoint a compact administrator in accordance with the terms of said Article VII.

History.—ss. 3, 4, 8, ch. 74-317; s. 288, ch. 77-147; s. 121, ch. 97-101; s. 190, ch. 2014-19.



409.404 - Agreements between party state officers and agencies.

409.404 Agreements between party state officers and agencies.—

(1) The officers and agencies of this state and its subdivisions having authority to place children are hereby empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (b) of Article V of the Interstate Compact on the Placement of Children, s. 409.401. Any such agreement which contains a financial commitment or imposes a financial obligation on this state or subdivision or agency thereof shall not be binding unless it has the approval in writing of the Secretary of Children and Families in the case of the state.

(2) Any requirements for visitation, inspection, or supervision of children, homes, institutions, or other agencies in another party state which may apply under the provisions of chapter 63 and this chapter shall be deemed to be met if performed pursuant to an agreement entered into by appropriate agencies of this state or a subdivision thereof as contemplated by paragraph (b) of Article V of the Interstate Compact on the Placement of Children, s. 409.401.

History.—ss. 5, 6, ch. 74-317; s. 122, ch. 97-101; s. 191, ch. 2014-19.



409.405 - Court placement of delinquent children.

409.405 Court placement of delinquent children.—Any court having jurisdiction to place delinquent children may place such a child in an institution in another state pursuant to Article VI of the Interstate Compact on the Placement of Children, s. 409.401, and shall retain jurisdiction as provided in Article V thereof.

History.—s. 7, ch. 74-317.



409.406 - Interstate Compact on Adoption and Medical Assistance.

409.406 Interstate Compact on Adoption and Medical Assistance.—The Interstate Compact on Adoption and Medical Assistance is enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

INTERSTATE COMPACT ON
ADOPTION AND MEDICAL ASSISTANCE

ARTICLE I. Findings

The Legislature finds that:

(a) Special measures are required to find adoptive families for children for whom state assistance is desirable pursuant to s. 409.166 and to assure the protection of the interest of the children affected during the entire assistance period when the adoptive parents move to another state or are residents of another state.

(b) The providers of medical and other necessary services for children who benefit from state assistance encounter special difficulties when the provision of services takes place in other states.

ARTICLE II. Purposes

The purposes of the act are to:

(a) Authorize the Department of Children and Families to enter into interstate agreements with agencies of other states to protect children for whom it provides adoption assistance.

(b) Provide procedures for interstate children’s adoption-assistance payments, including medical payments.

ARTICLE III. Definitions

As used in this compact, the term:

(a) “Agency” means the Agency for Health Care Administration.

(b) “Department” means the Florida Department of Children and Families.

(c) “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a territory or possession of or administered by the United States.

(d) “Adoption-assistance state” means the state that is signatory to an adoption-assistance agreement in a particular case.

(e) “Residence state” means the state where the child resides.

(f) “Medical assistance” means the medical-assistance program authorized by Title XIX of the Social Security Act.

ARTICLE IV. Compacts Authorized

The Department of Children and Families, by and through its secretary, may participate in the development of and negotiate and enter into interstate compacts on behalf of this state with other states to implement the purposes of this act. Such a compact has the force and effect of law.

ARTICLE V. Contents of Compacts

A compact entered into under this act must have the following content:

(a) A provision making it available for joinder by all states;

(b) A provision for withdrawal from the compact upon written notice to the parties, but with a period of 1 year between the date of the notice and the effective date of the withdrawal;

(c) A requirement that the protections afforded under the compact continue in force for the duration of the adoption assistance and are applicable to all children and their adoptive parents who, on the effective date of the withdrawal, are receiving adoption assistance from a party state other than the one in which they are residents and have their principal place of abode;

(d) A requirement that each instance of adoption assistance to which the compact applies be covered by an adoption-assistance agreement in writing between the adoptive parents and the state child welfare agency of the state which undertakes to provide the adoption assistance and, further, that any such agreement be expressly for the benefit of the adopted child and enforceable by the adoptive parents and the state agency providing the adoption assistance; and

(e) Such other provisions as are appropriate to the proper administration of the compact.

ARTICLE VI. Optional Contents
of Compacts

A compact entered into under this section may contain provisions in addition to those required by Article V, as follows:

(a) Provisions establishing procedures and entitlement to medical and other necessary social services for the child in accordance with applicable laws, even though the child and the adoptive parents are in a state other than the one responsible for or providing the services, or the funds to defray part or all of the costs thereof; and

(b) Such other provisions as are appropriate or incidental to the proper administration of the compact.

ARTICLE VII. Medical Assistance

(a) A child with special needs who is a resident of this state and who is the subject of an adoption-assistance agreement with another state is entitled to receive a medical-assistance identification from this state upon the filing with the agency of a certified copy of the adoption-assistance agreement obtained from the adoption-assistance state. Pursuant to rules of the agency, the adoptive parents shall at least annually show that the agreement is still in force or has been renewed.

(b) The terms of the compact entered into by the department apply to children who are the subject of federal adoption-assistance agreements. The state will provide the benefits under this section to children who are the subject of a state adoption-assistance agreement, upon the determination by the department and the agency that the adoption-assistance state is a party to the compact and has reciprocity in provision of medical assistance to state adoption-assistance children.

(c) The agency shall consider the holder of a medical-assistance identification pursuant to this section as any other holder of a medical-assistance identification under the laws of this state and shall process and make payment on claims on behalf of such holder in the same manner and under the same conditions and procedures established for other recipients of medical assistance.

(d) The provisions of this article apply only to medical assistance for children under adoption-assistance agreements from a state that has entered into a compact with this state under which the other state provided medical assistance to children with special needs under adoption-assistance agreements made by this state. All other children entitled to medical assistance pursuant to an adoption-assistance agreement entered into by this state are eligible to receive such assistance under the laws and procedures applicable thereto.

(e) The department shall adopt rules necessary for administering this section.

ARTICLE VIII. Federal Participation

Consistent with federal law, the department and the agency, in administering this act and any compact pursuant to this act, must include in any state plan made pursuant to the Adoption Assistance and Child Welfare Act of 1980 (Pub. L. No. 96-272), Titles IV(E) and XIX of the Social Security Act, and any other applicable federal laws, the provision of adoption assistance and medical assistance for which the Federal Government pays some or all of the cost. The department and the agency shall apply for and administer all relevant federal aid in accordance with law.

History.—s. 1, ch. 2002-16; s. 192, ch. 2014-19.



409.407 - Interstate agreements between the Department of Children and Families and agencies of other states.

409.407 Interstate agreements between the Department of Children and Families and agencies of other states.—The Department of Children and Families, which is authorized to enter into interstate agreements with agencies of other states for the implementation of the purposes of the Interstate Compact on Adoption and Medical Assistance pursuant to s. 409.406, may not expand the financial commitment of the state beyond the financial obligation of the adoption-assistance agreements and Medicaid.

History.—s. 2, ch. 2002-16; s. 193, ch. 2014-19.



409.408 - Interstate Compact for the Placement of Children.

409.408 Interstate Compact for the Placement of Children.—Effective July 1, 2009, or upon the enactment of the Interstate Compact for the Placement of Children into law by the 35th compacting state, whichever date occurs later, the Governor is authorized and directed to execute a compact on behalf of this state with any other state or states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT
FOR THE PLACEMENT OF CHILDREN

ARTICLE I. PURPOSE

The purpose of this Interstate Compact for the Placement of Children is to:

A. Provide a process through which children subject to this compact are placed in safe and suitable homes in a timely manner.

B. Facilitate ongoing supervision of a placement, the delivery of services, and communication between the states.

C. Provide operating procedures that will ensure that children are placed in safe and suitable homes in a timely manner.

D. Provide for the promulgation and enforcement of administrative rules implementing the provisions of this compact and regulating the covered activities of the member states.

E. Provide for uniform data collection and information sharing between member states under this compact.

F. Promote coordination between this compact, the Interstate Compact for Juveniles, the Interstate Compact on Adoption and Medical Assistance, and other compacts affecting the placement of and which provide services to children otherwise subject to this compact.

G. Provide for a state’s continuing legal jurisdiction and responsibility for placement and care of a child that it would have had if the placement were intrastate.

H. Provide for the promulgation of guidelines, in collaboration with Indian tribes, for interstate cases involving Indian children as is or may be permitted by federal law.

ARTICLE II. DEFINITIONS

As used in this compact:

A. “Approved placement” means the public child-placing agency in the receiving state has determined that the placement is both safe and suitable for the child.

B. “Assessment” means an evaluation of a prospective placement by a public child-placing agency in the receiving state to determine if the placement meets the individualized needs of the child, including, but not limited to, the child’s safety and stability, health and well-being, and mental, emotional, and physical development. An assessment is only applicable to a placement by a public child-placing agency.

C. “Child” means an individual who has not attained the age of 18.

D. “Certification” means to attest, declare, or swear to before a judge or notary public.

E. “Default” means the failure of a member state to perform the obligations or responsibilities imposed upon it by this compact or the bylaws or rules of the Interstate Commission.

F. “Home study” means an evaluation of a home environment conducted in accordance with the applicable requirements of the state in which the home is located and that documents the preparation and the suitability of the placement resource for placement of a child in accordance with the laws and requirements of the state in which the home is located.

G. “Indian tribe” means any Indian tribe, band, nation, or other organized group or community of Indians recognized as eligible for services provided to Indians by the Secretary of the Interior because of their status as Indians, including any Alaskan native village as defined in section 3(c) of the Alaska Native Claims Settlement Act, 43 U.S.C. s. 1602(c).

H. “Interstate Commission for the Placement of Children” means the commission that is created under Article VIII of this compact and which is generally referred to as the “Interstate Commission.”

I. “Jurisdiction” means the power and authority of a court to hear and decide matters.

J. “Legal risk placement” or “legal risk adoption” means a placement made preliminary to an adoption where the prospective adoptive parents acknowledge in writing that a child can be ordered returned to the sending state or the birth mother’s state of residence, if different from the sending state, and a final decree of adoption shall not be entered in any jurisdiction until all required consents are obtained or are dispensed with in accordance with applicable law.

K. “Member state” means a state that has enacted this compact.

L. “Noncustodial parent” means a person who, at the time of the commencement of court proceedings in the sending state, does not have sole legal custody of the child or has joint legal custody of a child, and who is not the subject of allegations or findings of child abuse or neglect.

M. “Nonmember state” means a state which has not enacted this compact.

N. “Notice of residential placement” means information regarding a placement into a residential facility provided to the receiving state, including, but not limited to, the name, date, and place of birth of the child, the identity and address of the parent or legal guardian, evidence of authority to make the placement, and the name and address of the facility in which the child will be placed. Notice of residential placement shall also include information regarding a discharge and any unauthorized absence from the facility.

O. “Placement” means the act by a public or private child-placing agency intended to arrange for the care or custody of a child in another state.

P. “Private child-placing agency” means any private corporation, agency, foundation, institution, or charitable organization, or any private person or attorney, that facilitates, causes, or is involved in the placement of a child from one state to another and that is not an instrumentality of the state or acting under color of state law.

Q. “Provisional placement” means a determination made by the public child-placing agency in the receiving state that the proposed placement is safe and suitable, and, to the extent allowable, the receiving state has temporarily waived its standards or requirements otherwise applicable to prospective foster or adoptive parents so as to not delay the placement. Completion of the receiving state requirements regarding training for prospective foster or adoptive parents shall not delay an otherwise safe and suitable placement.

R. “Public child-placing agency” means any government child welfare agency or child protection agency or a private entity under contract with such an agency, regardless of whether the entity acts on behalf of a state, a county, a municipality, or another governmental unit, and which facilitates, causes, or is involved in the placement of a child from one state to another.

S. “Receiving state” means the state to which a child is sent, brought, or caused to be sent or brought.

T. “Relative” means someone who is related to the child as a parent, stepparent, sibling by half or whole blood or by adoption, grandparent, aunt, uncle, or first cousin or a nonrelative with such significant ties to the child that the nonrelative may be regarded as a relative as determined by the court in the sending state.

U. “Residential facility” means a facility providing a level of care that is sufficient to substitute for parental responsibility or foster care and that is beyond what is needed for assessment or treatment of an acute condition. For purposes of the compact, the term “residential facility” does not include institutions primarily educational in character, hospitals, or other medical facilities.

V. “Rule” means a written directive, mandate, standard, or principle issued by the Interstate Commission promulgated pursuant to Article XI of this compact that is of general applicability and that implements, interprets, or prescribes a policy or provision of the compact. A rule has the force and effect of an administrative rule in a member state and includes the amendment, repeal, or suspension of an existing rule.

W. “Sending state” means the state from which the placement of a child is initiated.

X. “Service member’s permanent duty station” means the military installation where an active duty United States Armed Services member is currently assigned and is physically located under competent orders that do not specify the duty as temporary.

Y. “Service member’s state of legal residence” means the state in which the active duty United States Armed Services member is considered a resident for tax and voting purposes.

Z. “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, and any other territory of the United States.

AA. “State court” means a judicial body of a state that is vested by law with responsibility for adjudicating cases involving abuse, neglect, deprivation, delinquency, or status offenses of individuals who have not attained the age of 18.

BB. “Supervision” means monitoring provided by the receiving state once a child has been placed in a receiving state pursuant to this compact.

ARTICLE III. APPLICABILITY

A. Except as otherwise provided in Article III, Section B, this compact shall apply to:

1. The interstate placement of a child subject to ongoing court jurisdiction in the sending state, due to allegations or findings that the child has been abused, neglected, or deprived as defined by the laws of the sending state; provided, however, that the placement of such a child into a residential facility shall only require notice of residential placement to the receiving state prior to placement.

2. The interstate placement of a child adjudicated delinquent or unmanageable based on the laws of the sending state and subject to ongoing court jurisdiction of the sending state if:

a. The child is being placed in a residential facility in another member state and is not covered under another compact; or

b. The child is being placed in another member state and the determination of safety and suitability of the placement and services required is not provided through another compact.

3. The interstate placement of any child by a public child-placing agency or private child-placing agency as a preliminary step to a possible adoption.

B. The provisions of this compact shall not apply to:

1. The interstate placement of a child in a custody proceeding in which a public child-placing agency is not a party; provided, however, that the placement is not intended to effectuate an adoption.

2. The interstate placement of a child with a nonrelative in a receiving state by a parent with the legal authority to make such a placement; provided, however, that the placement is not intended to effectuate an adoption.

3. The interstate placement of a child by one relative with the lawful authority to make such a placement directly with a relative in a receiving state.

4. The placement of a child, not subject to Article III, Section A, into a residential facility by his or her parent.

5. The placement of a child with a noncustodial parent, provided that:

a. The noncustodial parent proves to the satisfaction of a court in the sending state a substantial relationship with the child;

b. The court in the sending state makes a written finding that placement with the noncustodial parent is in the best interests of the child; and

c. The court in the sending state dismisses its jurisdiction in interstate placements in which the public child-placing agency is a party to the proceeding.

6. A child entering the United States from a foreign country for the purpose of adoption or leaving the United States to go to a foreign country for the purpose of adoption in that country.

7. Cases in which a child who is a United States citizen living overseas with his or her family, at least one of whom is in the United States Armed Services and stationed overseas, is removed and placed in a state.

8. The sending of a child by a public child-placing agency or a private child-placing agency for a visit as defined by the rules of the Interstate Commission.

C. For purposes of determining the applicability of this compact to the placement of a child with a family member in the United States Armed Services, the public child-placing agency or private child-placing agency may choose the state of the service member’s permanent duty station or the service member’s declared legal residence.

D. Nothing in this compact shall be construed to prohibit the concurrent application of the provisions of this compact with other applicable interstate compacts, including the Interstate Compact for Juveniles and the Interstate Compact on Adoption and Medical Assistance. The Interstate Commission may, in cooperation with other interstate compact commissions having responsibility for the interstate movement, placement, or transfer of children, promulgate similar rules to ensure the coordination of services, timely placement of children, and reduction of unnecessary or duplicative administrative or procedural requirements.

ARTICLE IV. JURISDICTION

A. Except as provided in Article IV, Section H, and Article V, Section B, paragraphs 2. and 3., concerning private and independent adoptions, and in interstate placements in which the public child-placing agency is not a party to a custody proceeding, the sending state shall retain jurisdiction over a child with respect to all matters of custody and disposition of the child which it would have had if the child had remained in the sending state. Such jurisdiction shall also include the power to order the return of the child to the sending state.

B. When an issue of child protection or custody is brought before a court in the receiving state, such court shall confer with the court of the sending state to determine the most appropriate forum for adjudication.

C. In cases that are before courts and subject to this compact, the taking of testimony for hearings before any judicial officer may occur in person or by telephone, audio-video conference, or such other means as approved by the rules of the Interstate Commission, and judicial officers may communicate with other judicial officers and persons involved in the interstate process as may be permitted by their Code of Judicial Conduct and any rules promulgated by the Interstate Commission.

D. In accordance with its own laws, the court in the sending state shall have authority to terminate its jurisdiction if:

1. The child is reunified with the parent in the receiving state who is the subject of allegations or findings of abuse or neglect, only with the concurrence of the public child-placing agency in the receiving state;

2. The child is adopted;

3. The child reaches the age of majority under the laws of the sending state;

4. The child achieves legal independence pursuant to the laws of the sending state;

5. A guardianship is created by a court in the receiving state with the concurrence of the court in the sending state;

6. An Indian tribe has petitioned for and received jurisdiction from the court in the sending state; or

7. The public child-placing agency of the sending state requests termination and has obtained the concurrence of the public child-placing agency in the receiving state.

E. When a sending state court terminates its jurisdiction, the receiving state child-placing agency shall be notified.

F. Nothing in this article shall defeat a claim of jurisdiction by a receiving state court sufficient to deal with an act of truancy, delinquency, crime, or behavior involving a child as defined by the laws of the receiving state committed by the child in the receiving state which would be a violation of its laws.

G. Nothing in this article shall limit the receiving state’s ability to take emergency jurisdiction for the protection of the child.

H. The substantive laws of the state in which an adoption will be finalized shall solely govern all issues relating to the adoption of the child, and the court in which the adoption proceeding is filed shall have subject matter jurisdiction regarding all substantive issues relating to the adoption, except:

1. When the child is a ward of another court that established jurisdiction over the child prior to the placement;

2. When the child is in the legal custody of a public agency in the sending state; or

3. When a court in the sending state has otherwise appropriately assumed jurisdiction over the child prior to the submission of the request for approval of placement.

I. A final decree of adoption shall not be entered in any jurisdiction until the placement is authorized as an “approved placement” by the public child-placing agency in the receiving state.

ARTICLE V. PLACEMENT EVALUATION

A. Prior to sending, bringing, or causing a child to be sent or brought into a receiving state, the public child-placing agency shall provide a written request for assessment to the receiving state.

B. For placements by a private child-placing agency, a child may be sent or brought, or caused to be sent or brought, into a receiving state upon receipt and immediate review of the required content in a request for approval of a placement in both the sending and receiving state public child-placing agencies. The required content to accompany a request for approval shall include all of the following:

1. A request for approval identifying the child, the birth parents, the prospective adoptive parents, and the supervising agency, signed by the person requesting approval.

2. The appropriate consents or relinquishments signed by the birth parents in accordance with the laws of the sending state or, where permitted, the laws of the state where the adoption will be finalized.

3. Certification by a licensed attorney or authorized agent of a private adoption agency that the consent or relinquishment is in compliance with the applicable laws of the sending state or, where permitted, the laws of the state where finalization of the adoption will occur.

4. A home study.

5. An acknowledgment of legal risk signed by the prospective adoptive parents.

C. The sending state and the receiving state may request additional information or documents prior to finalization of an approved placement, but they may not delay travel by the prospective adoptive parents with the child if the required content for approval has been submitted, received, and reviewed by the public child-placing agency in both the sending state and the receiving state.

D. Approval from the public child-placing agency in the receiving state for a provisional or approved placement is required as provided for in the rules of the Interstate Commission.

E. The procedures for making the request for an assessment shall contain all information and be in such form as provided for in the rules of the Interstate Commission.

F. Upon receipt of a request from the public child-placing agency of the sending state, the receiving state shall initiate an assessment of the proposed placement to determine its safety and suitability. If the proposed placement is a placement with a relative, the public child-placing agency of the sending state may request a determination for a provisional placement.

G. The public child-placing agency in the receiving state may request from the public child-placing agency or the private child-placing agency in the sending state, and shall be entitled to receive, supporting or additional information necessary to complete the assessment or approve the placement.

H. The public child-placing agency in the receiving state shall approve a provisional placement and complete or arrange for the completion of the assessment within the timeframes established by the rules of the Interstate Commission.

I. For a placement by a private child-placing agency, the sending state shall not impose any additional requirements to complete the home study that are not required by the receiving state, unless the adoption is finalized in the sending state.

J. The Interstate Commission may develop uniform standards for the assessment of the safety and suitability of interstate placements.

ARTICLE VI. PLACEMENT AUTHORITY

A. Except as otherwise provided in this compact, no child subject to this compact shall be placed in a receiving state until approval for such placement is obtained.

B. If the public child-placing agency in the receiving state does not approve the proposed placement, then the child shall not be placed. The receiving state shall provide written documentation of any such determination in accordance with the rules promulgated by the Interstate Commission. Such determination is not subject to judicial review in the sending state.

C. If the proposed placement is not approved, any interested party shall have standing to seek an administrative review of the receiving state’s determination.

1. The administrative review and any further judicial review associated with the determination shall be conducted in the receiving state pursuant to its applicable Administrative Procedures Act.

2. If a determination not to approve the placement of the child in the receiving state is overturned upon review, the placement shall be deemed approved; provided, however, that all administrative or judicial remedies have been exhausted or the time for such remedies has passed.

ARTICLE VII. PLACING AGENCY RESPONSIBILITY

A. For the interstate placement of a child made by a public child-placing agency or state court:

1. The public child-placing agency in the sending state shall have financial responsibility for:

a. The ongoing support and maintenance for the child during the period of the placement, unless otherwise provided for in the receiving state; and

b. As determined by the public child-placing agency in the sending state, services for the child beyond the public services for which the child is eligible in the receiving state.

2. The receiving state shall only have financial responsibility for:

a. Any assessment conducted by the receiving state; and

b. Supervision conducted by the receiving state at the level necessary to support the placement as agreed upon by the public child-placing agencies of the receiving and sending states.

3. Nothing in this section shall prohibit public child-placing agencies in the sending state from entering into agreements with licensed agencies or persons in the receiving state to conduct assessments and provide supervision.

B. For the placement of a child by a private child-placing agency preliminary to a possible adoption, the private child-placing agency shall be:

1. Legally responsible for the child during the period of placement as provided for in the law of the sending state until the finalization of the adoption.

2. Financially responsible for the child absent a contractual agreement to the contrary.

C. The public child-placing agency in the receiving state shall provide timely assessments, as provided for in the rules of the Interstate Commission.

D. The public child-placing agency in the receiving state shall provide, or arrange for the provision of, supervision and services for the child, including timely reports, during the period of the placement.

E. Nothing in this compact shall be construed to limit the authority of the public child-placing agency in the receiving state from contracting with a licensed agency or person in the receiving state for an assessment or the provision of supervision or services for the child or otherwise authorizing the provision of supervision or services by a licensed agency during the period of placement.

F. Each member state shall provide for coordination among its branches of government concerning the state’s participation in and compliance with the compact and Interstate Commission activities through the creation of an advisory council or use of an existing body or board.

G. Each member state shall establish a central state compact office which shall be responsible for state compliance with the compact and the rules of the Interstate Commission.

H. The public child-placing agency in the sending state shall oversee compliance with the provisions of the Indian Child Welfare Act, 25 U.S.C. ss. 1901 et seq., for placements subject to the provisions of this compact, prior to placement.

I. With the consent of the Interstate Commission, states may enter into limited agreements that facilitate the timely assessment and provision of services and supervision of placements under this compact.

ARTICLE VIII. INTERSTATE COMMISSION FOR
THE PLACEMENT OF CHILDREN

The member states hereby establish, by way of this compact, a commission known as the “Interstate Commission for the Placement of Children.” The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a joint commission of the member states and shall have the responsibilities, powers, and duties set forth herein and such additional powers as may be conferred upon it by subsequent concurrent action of the respective legislatures of the member states.

B. Consist of one commissioner from each member state who shall be appointed by the executive head of the state human services administration with ultimate responsibility for the child welfare program. The appointed commissioner shall have the legal authority to vote on policy-related matters governed by this compact binding the state.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state.

4. A representative may delegate voting authority to another person from that state for a specified meeting.

C. Include, in addition to the commissioners of each member state, persons who are members of interested organizations as defined in the bylaws or rules of the Interstate Commission. Such members shall be ex officio and shall not be entitled to vote on any matter before the Interstate Commission.

D. Establish an executive committee which shall have the authority to administer the day-to-day operations and administration of the Interstate Commission. The executive committee shall not have the power to engage in rulemaking.

ARTICLE IX. POWERS AND DUTIES OF
THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A. To promulgate rules and take all necessary actions to effect the goals, purposes, and obligations as enumerated in this compact.

B. To provide for dispute resolution among member states.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules, or actions.

D. To enforce compliance with this compact or the bylaws or rules of the Interstate Commission pursuant to Article XII.

E. Collect standardized data concerning the interstate placement of children subject to this compact as directed through its rules, which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements.

F. To establish and maintain offices as may be necessary for the transacting of its business.

G. To purchase and maintain insurance and bonds.

H. To hire or contract for services of personnel or consultants as necessary to carry out its functions under the compact and establish personnel qualification policies and rates of compensation.

I. To establish and appoint committees and officers, including, but not limited to, an executive committee as required by Article X.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose thereof.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, the governors, the judiciary, and the state advisory councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate and provide education, training, and public awareness regarding the interstate movement of children for officials involved in such activity.

Q. To maintain books and records in accordance with the bylaws of the Interstate Commission.

R. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

ARTICLE X. ORGANIZATION AND OPERATION
OF THE INTERSTATE COMMISSION

A. Organization.

1. Within 12 months after the first Interstate Commission meeting, the Interstate Commission shall adopt rules to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact.

2. The Interstate Commission’s rules shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying.

B. Meetings.

1. The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

2. Public notice shall be given by the Interstate Commission of all meetings, and all meetings shall be open to the public.

3. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or other electronic communication.

C. Officers and staff.

1. The Interstate Commission may, through its executive committee, appoint or retain a staff director for such period, upon such terms and conditions, and for such compensation as the Interstate Commission may deem appropriate. The staff director shall serve as secretary to the Interstate Commission but shall not have a vote. The staff director may hire and supervise such other staff as may be authorized by the Interstate Commission.

2. The Interstate Commission shall elect, from among its members, a chairperson and a vice chairperson of the executive committee, and other necessary officers, each of whom shall have such authority and duties as may be specified in the bylaws.

D. Qualified immunity, defense, and indemnification.

1. The Interstate Commission’s staff director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred or that such person had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities; provided, however, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of such person.

a. The liability of the Interstate Commission’s staff director and employees or Interstate Commission representatives, acting within the scope of such person’s employment or duties, for acts, errors, or omissions occurring within such person’s state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of such person.

b. The Interstate Commission shall defend the staff director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state, shall defend the commissioner of a member state in a civil action seeking to impose liability arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities; provided, however, that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

c. To the extent not covered by the state involved, a member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney’s fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities; provided, however, that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XI. RULEMAKING FUNCTIONS
OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the “Model State Administrative Procedures Act,” 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000), or such other administrative procedure acts as the Interstate Commission deems appropriate, consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the United States Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Interstate Commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum:

1. Publish the proposed rule’s entire text stating the reasons for that proposed rule;

2. Allow and invite any and all persons to submit written data, facts, opinions, and arguments, which information shall be added to the record and made publicly available; and

3. Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials or interested parties.

D. Rules promulgated by the Interstate Commission shall have the force and effect of administrative rules and shall be binding in the compacting states to the extent and in the manner provided for in this compact.

E. Not later than 60 days after a rule is promulgated, an interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission’s principal office is located for judicial review of such rule. If the court finds that the Interstate Commission’s action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside.

F. If a majority of the legislatures of the member states rejects a rule, those states may by enactment of a statute or resolution in the same manner used to adopt the compact cause that such rule shall have no further force and effect in any member state.

G. The existing rules governing the operation of the Interstate Compact on the Placement of Children superseded by this act shall be null and void no less than 12 months but no more than 24 months after the first meeting of the Interstate Commission created hereunder, as determined by the members during the first meeting.

H. Within the first 12 months of operation, the Interstate Commission shall promulgate rules addressing the following:

1. Transition rules.

2. Forms and procedures.

3. Timelines.

4. Data collection and reporting.

5. Rulemaking.

6. Visitation.

7. Progress reports and supervision.

8. Sharing of information and confidentiality.

9. Financing of the Interstate Commission.

10. Mediation, arbitration, and dispute resolution.

11. Education, training, and technical assistance.

12. Enforcement.

13. Coordination with other interstate compacts.

I. Upon determination by a majority of the members of the Interstate Commission that an emergency exists:

1. The Interstate Commission may promulgate an emergency rule only if it is required to:

a. Protect the children covered by this compact from an imminent threat to their health, safety, and well-being;

b. Prevent loss of federal or state funds; or

c. Meet a deadline for the promulgation of an administrative rule required by federal law.

2. An emergency rule shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to the emergency rule as soon as reasonably possible, but no later than 90 days after the effective date of the emergency rule.

3. An emergency rule shall be promulgated as provided for in the rules of the Interstate Commission.

ARTICLE XII. OVERSIGHT, DISPUTE
RESOLUTION, AND ENFORCEMENT

A. Oversight.

1. The Interstate Commission shall oversee the administration and operation of the compact.

2. The executive, legislative, and judicial branches of state government in each member state shall enforce this compact and the rules of the Interstate Commission and shall take all actions necessary and appropriate to effectuate the compact’s purposes and intent. The compact and its rules shall be binding in the compacting states to the extent and in the manner provided for in this compact.

3. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact.

4. The Interstate Commission shall be entitled to receive service of process in any action in which the validity of a compact provision or rule is the issue for which a judicial determination has been sought and shall have standing to intervene in any proceedings. Failure to provide service of process to the Interstate Commission shall render any judgment, order, or other determination, however so captioned or classified, void as to this compact, its bylaws, or rules of the Interstate Commission.

B. Dispute resolution.

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among compacting states. The costs of such mediation or dispute resolution shall be the responsibility of the parties to the dispute.

C. Enforcement.

1. If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, its bylaws, or rules of the Interstate Commission, the Interstate Commission may:

a. Provide remedial training and specific technical assistance;

b. Provide written notice to the defaulting state and other member states of the nature of the default and the means of curing the default. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default;

c. By majority vote of the members, initiate against a defaulting member state legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal office, to enforce compliance with the provisions of the compact, its bylaws, or rules of the Interstate Commission. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney’s fees; or

d. Avail itself of any other remedies available under state law or the regulation of official or professional conduct.

ARTICLE XIII. FINANCING OF THE COMMISSION

A. The Interstate Commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization, and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff, which must be in a total amount sufficient to cover the Interstate Commission’s annual budget as approved by its members each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet those obligations, nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XIV. MEMBER STATES, EFFECTIVE
DATE, AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 states. The effective date shall be the later of July 1, 2007, or upon enactment of the compact into law by the 35th state. Thereafter, it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The executive heads of the state human services administration with ultimate responsibility for the child welfare program of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding on the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XV. WITHDRAWAL AND DISSOLUTION

A. Withdrawal.

1. Once effective, the compact shall continue in force and remain binding upon each and every member state, provided that a member state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the compact. The effective date of withdrawal shall be the effective date of the repeal of the statute.

3. The withdrawing state shall immediately notify the president of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall then notify the other member states of the withdrawing state’s intent to withdraw.

4. The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the members of the Interstate Commission.

B. Dissolution of compact.

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVI. SEVERABILITY
AND CONSTRUCTION

A. The provisions of this compact shall be severable, and, if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the concurrent applicability of other interstate compacts to which the states are members.

ARTICLE XVII. BINDING EFFECT OF COMPACT
AND OTHER LAWS

A. Other laws.

1. Nothing in this compact prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

B. Binding effect of the compact.

1. All lawful actions of the Interstate Commission are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature or executive branch of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

ARTICLE XVIII. INDIAN TRIBES

Notwithstanding any other provision in this compact, the Interstate Commission may promulgate guidelines to permit Indian tribes to utilize the compact to achieve any or all of the purposes of the compact as specified in Article I. The Interstate Commission shall make reasonable efforts to consult with Indian tribes in promulgating guidelines to reflect the diverse circumstances of the various Indian tribes.

History.—s. 1, ch. 2009-148.



409.409 - Effect of existing compact provisions.

409.409 Effect of existing compact provisions.—The provisions of the existing Interstate Compact on the Placement of Children, as created under s. 409.401, shall remain in effect until repealed by entry into the new Interstate Compact for the Placement of Children, as created under s. 409.408, by the Governor as authorized by ss. 409.408-409.4101.

History.—s. 2, ch. 2009-148.



409.4101 - Rulemaking authority.

409.4101 Rulemaking authority.—Following entry into the new Interstate Compact for the Placement of Children by this state pursuant to ss. 409.408 and 409.409, any rules adopted by the Interstate Commission shall not be binding unless also adopted by this state through the rulemaking process. The Department of Children and Families shall have rulemaking authority pursuant to ss. 120.536(1) and 120.54 to implement the provisions of the Interstate Compact for the Placement of Children created under s. 409.408.

History.—s. 3, ch. 2009-148; s. 194, ch. 2014-19.



409.441 - Runaway youth programs and centers.

409.441 Runaway youth programs and centers.—

(1) LEGISLATIVE INTENT.—The purpose of this act is to assist runaway youths and their families through a program of prevention, early intervention, community outreach, short-term residential care, aftercare, and counseling. The Legislature intends that a continuum of services be required so that runaway youths and their families are assured the least restrictive alternatives suitable to their needs and so that the family unit is strengthened through the development, expansion, and coordination of various community-based services. The development of innovative approaches specifically designed for runaway youths, which approaches have an impact on cost-avoidance, cost-effectiveness, and program efficiency, shall be encouraged.

(2) DEFINITIONS.—

(a) “Department” means the Department of Children and Families.

(b) “Runaway youth centers” means those community-based programs providing a range of services to troubled youths and runaway youths and their families, including prevention, community outreach, early intervention and crisis intervention, temporary residential shelter, counseling services, and aftercare followup.

(3) CRITERIA FOR LICENSING OF CENTERS; STANDARD SERVICES.—The department shall establish standard services for runaway youth centers which can be monitored and evaluated, and the establishment of these services shall be a prerequisite to receiving state funds. Such services shall include, but are not limited to:

(a) Programs for outreach and prevention for troubled youths and runaway youths and their families.

(b) Early intervention counseling services for troubled youths and runaway youths and their families, with 24-hour access geared toward crisis or time-of-need intervention.

(c) Temporary or short-term shelter, food, and clothing.

(d) Uniform and confidential intake and records systems.

(e) Provision for aftercare including individual and family counseling services.

(f) Programs for advocacy for client population and community support.

(g) Provisions for case management and referral from service to service.

(4) RECORDS CONFIDENTIAL.—All information about clients which is part of a center’s intake and client records system is confidential and exempt from the provisions of s. 119.07(1).

History.—ss. 2, 3, 5, 6, ch. 83-162; s. 8, ch. 91-71; s. 258, ch. 96-406; s. 199, ch. 97-101; s. 125, ch. 2010-102; s. 58, ch. 2013-18; s. 195, ch. 2014-19.



409.508 - Low-income home energy assistance program.

409.508 Low-income home energy assistance program.—

(1) As used in this section:

(a) “Eligible household” means a household eligible for funds from the Low-income Home Energy Assistance Act of 1981, 42 U.S.C. ss. 8621 et seq.

(b) “Home energy” means a source of heating or cooling in residential dwellings.

(c) “Utility” means any person, corporation, partnership, municipality, cooperative, association, or other legal entity and its lessees, trustees, or receivers now or hereafter owning, operating, managing, or controlling any plant or other facility supplying electricity or natural gas to or for the public within this state, directly or indirectly, for compensation.

(2) The Department of Economic Opportunity is designated as the state agency to administer the Low-income Home Energy Assistance Act of 1981, 42 U.S.C. ss. 8621 et seq. The Department of Economic Opportunity is authorized to provide home energy assistance benefits to eligible households which may be in the form of cash, vouchers, certificates, or direct payments to electric or natural gas utilities or other energy suppliers and operators of low-rent, subsidized housing in behalf of eligible households. Priority shall be given to eligible households having at least one elderly or handicapped individual and to eligible households with the lowest incomes.

(3) Agreements may be established between electric or natural gas utility companies, other energy suppliers, the Department of Revenue, and the Department of Economic Opportunity for the purpose of providing payments to energy suppliers in the form of a credit against sales and use taxes due or direct payments to energy suppliers for services rendered to low-income, eligible households.

(4) The Department of Economic Opportunity shall adopt rules to carry out the provisions of this act.

History.—ss. 3, 4, 6, ch. 80-167; s. 7, ch. 82-100; s. 70, ch. 83-218; s. 20, ch. 93-181; s. 302, ch. 2011-142.



409.509 - Definitions; weatherization of low-income residences.

409.509 Definitions; weatherization of low-income residences.—As used in this act, the term:

(1) “Community action agency” means a private corporation or public agency established pursuant to the Economic Opportunity Act of 1964, Pub. L. No. 88-452, which is authorized to administer funds from federal, state, local, or private funding entities to assess, design, operate, finance, and oversee antipoverty programs.

(2) “Department” means the Department of Economic Opportunity.

(3) “Energy assessment” means an analysis of a dwelling unit to determine the need for cost-effective energy conservation measures as determined by the department.

(4) “Household” means an individual or group of individuals living in a dwelling unit as defined by the department.

(5) “Low income” means household income that is at or below 125 percent of the federally established poverty level.

(6) “Residence” means a dwelling unit as defined by the department.

(7) “Weatherization” means materials or measures and their installation as defined in the federal Energy Conservation and Production Act, Pub. L. No. 94-385, which are used to improve the thermal efficiency of a residence.

(8) “Weatherizing agency” means any approved department grantee that bears the responsibility for ensuring the performance of weatherization of residences under this act and has been approved by the department, that was performing weatherization services as of July 1, 1988, unless such agency has withdrawn or lost its designation as a result of failure to perform under acceptable contract conditions as determined by the department.

History.—s. 2, ch. 91-287; s. 303, ch. 2011-142.



409.5091 - Department responsible for weatherizing agencies; energy assessment.

409.5091 Department responsible for weatherizing agencies; energy assessment.—

(1) The department is responsible for ensuring that weatherizing agencies comply with state laws and department rules.

(2) Before a residence is weatherized, the department shall require that an energy assessment be conducted.

History.—s. 3, ch. 91-287.



409.5093 - Replacement agency.

409.5093 Replacement agency.—If any area of the state has no designated weatherization agency as a result of withdrawal or loss of designation by departmental action, a replacement agency or agencies may be selected following a process delineated by federal and state law, regulations, and rules.

History.—s. 5, ch. 91-287.






Part II - KIDCARE (ss. 409.810-409.821)

409.810 - Short title.

409.810 Short title.—Sections 409.810-409.821 may be cited as the “Florida Kidcare Act.”

History.—ss. 32, 57, ch. 98-288; s. 22, ch. 2003-405; s. 1, ch. 2009-113.



409.811 - Definitions relating to Florida Kidcare Act.

409.811 Definitions relating to Florida Kidcare Act.—As used in ss. 409.810-409.821, the term:

(1) “Actuarially equivalent” means that:

(a) The aggregate value of the benefits included in health benefits coverage is equal to the value of the benefits in the benchmark benefit plan; and

(b) The benefits included in health benefits coverage are substantially similar to the benefits included in the benchmark benefit plan, except that preventive health services must be the same as in the benchmark benefit plan.

(2) “Agency” means the Agency for Health Care Administration.

(3) “Applicant” means a parent or guardian of a child or a child whose disability of nonage has been removed under chapter 743, who applies for determination of eligibility for health benefits coverage under ss. 409.810-409.821.

(4) “Benchmark benefit plan” means the form and level of health benefits coverage established in s. 409.815.

(5) “Child” means any person under 19 years of age.

(6) “Child with special health care needs” means a child whose serious or chronic physical or developmental condition requires extensive preventive and maintenance care beyond that required by typically healthy children. Health care utilization by such a child exceeds the statistically expected usage of the normal child adjusted for chronological age, and such a child often needs complex care requiring multiple providers, rehabilitation services, and specialized equipment in a number of different settings.

(7) “Children’s Medical Services Network” or “network” means a statewide managed care service system as defined in s. 391.021(1).

(8) “Community rate” means a method used to develop premiums for a health insurance plan that spreads financial risk across a large population and allows adjustments only for age, gender, family composition, and geographic area.

(9) “Department” means the Department of Health.

(10) “Enrollee” means a child who has been determined eligible for and is receiving coverage under ss. 409.810-409.821.

(11) “Family” means the group or the individuals whose income is considered in determining eligibility for the Florida Kidcare program. The family includes a child with a parent or caretaker relative who resides in the same house or living unit or, in the case of a child whose disability of nonage has been removed under chapter 743, the child. The family may also include other individuals whose income and resources are considered in whole or in part in determining eligibility of the child.

(12) “Family income” means cash received at periodic intervals from any source, such as wages, benefits, contributions, or rental property. Income also may include any money that would have been counted as income under the Aid to Families with Dependent Children (AFDC) state plan in effect prior to August 22, 1996.

(13) “Florida Kidcare program,” “Kidcare program,” or “program” means the health benefits program administered through ss. 409.810-409.821.

(14) “Guarantee issue” means that health benefits coverage must be offered to an individual regardless of the individual’s health status, preexisting condition, or claims history.

(15) “Health benefits coverage” means protection that provides payment of benefits for covered health care services or that otherwise provides, either directly or through arrangements with other persons, covered health care services on a prepaid per capita basis or on a prepaid aggregate fixed-sum basis.

(16) “Health insurance plan” means health benefits coverage under the following:

(a) A health plan offered by any certified health maintenance organization or authorized health insurer, except a plan that is limited to the following: a limited benefit, specified disease, or specified accident; hospital indemnity; accident only; limited benefit convalescent care; Medicare supplement; credit disability; dental; vision; long-term care; disability income; coverage issued as a supplement to another health plan; workers’ compensation liability or other insurance; or motor vehicle medical payment only; or

(b) An employee welfare benefit plan that includes health benefits established under the Employee Retirement Income Security Act of 1974, as amended.

(17) “Lawfully residing child” means a child who is lawfully present in the United States, meets Medicaid or Children’s Health Insurance Program (CHIP) residency requirements, and may be eligible for medical assistance with federal financial participation as provided under s. 214 of the Children’s Health Insurance Program Reauthorization Act of 2009, Pub. L. No. 111-3, and related federal regulations.

(18) “Medicaid” means the medical assistance program authorized by Title XIX of the Social Security Act, and regulations thereunder, and ss. 409.901-409.920, as administered in this state by the agency.

(19) “Medically necessary” means the use of any medical treatment, service, equipment, or supply necessary to palliate the effects of a terminal condition, or to prevent, diagnose, correct, cure, alleviate, or preclude deterioration of a condition that threatens life, causes pain or suffering, or results in illness or infirmity and which is:

(a) Consistent with the symptom, diagnosis, and treatment of the enrollee’s condition;

(b) Provided in accordance with generally accepted standards of medical practice;

(c) Not primarily intended for the convenience of the enrollee, the enrollee’s family, or the health care provider;

(d) The most appropriate level of supply or service for the diagnosis and treatment of the enrollee’s condition; and

(e) Approved by the appropriate medical body or health care specialty involved as effective, appropriate, and essential for the care and treatment of the enrollee’s condition.

(20) “Medikids” means a component of the Florida Kidcare program of medical assistance authorized by Title XXI of the Social Security Act, and regulations thereunder, and s. 409.8132, as administered in the state by the agency.

(21) “Preexisting condition exclusion” means, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for such coverage, whether or not any medical advice, diagnosis, care, or treatment was recommended or received before such date.

(22) “Premium” means the entire cost of a health insurance plan, including the administration fee or the risk assumption charge.

(23) “Premium assistance payment” means the monthly consideration paid by the agency per enrollee in the Florida Kidcare program towards health insurance premiums.

(24) “Resident” means a United States citizen or lawfully residing child who is domiciled in this state.

(25) “Rural county” means a county having a population density of less than 100 persons per square mile, or a county defined by the most recent United States Census as rural, in which there is no prepaid health plan participating in the Medicaid program as of July 1, 1998.

(26) “Substantially similar” means that, with respect to additional services as defined in s. 2103(c)(2) of Title XXI of the Social Security Act, these services must have an actuarial value equal to at least 75 percent of the actuarial value of the coverage for that service in the benchmark benefit plan and, with respect to the basic services as defined in s. 2103(c)(1) of Title XXI of the Social Security Act, these services must be the same as the services in the benchmark benefit plan.

History.—ss. 33, 57, ch. 98-288; s. 22, ch. 2003-405; s. 1, ch. 2004-1; s. 5, ch. 2006-28; s. 27, ch. 2008-61; s. 2, ch. 2009-113; s. 5, ch. 2016-65.



409.812 - Program created; purpose.

409.812 Program created; purpose.—The Florida Kidcare program is created to provide a defined set of health benefits to uninsured, low-income children through the establishment of a variety of affordable health benefits coverage options from which families may select coverage and through which families may contribute financially to the health care of their children.

History.—ss. 34, 57, ch. 98-288; s. 22, ch. 2003-405; s. 3, ch. 2009-113.



409.813 - Health benefits coverage; program components; entitlement and nonentitlement.

409.813 Health benefits coverage; program components; entitlement and nonentitlement.—

(1) The Florida Kidcare program includes health benefits coverage provided to children through the following program components, which shall be marketed as the Florida Kidcare program:

(a) Medicaid;

(b) Medikids as created in s. 409.8132;

(c) The Florida Healthy Kids Corporation as created in s. 624.91;

(d) Employer-sponsored group health insurance plans approved under ss. 409.810-409.821; and

(e) The Children’s Medical Services network established in chapter 391.

(2) Except for Title XIX-funded Florida Kidcare program coverage under the Medicaid program, coverage under the Florida Kidcare program is not an entitlement. No cause of action shall arise against the state, the department, the Department of Children and Families, or the agency for failure to make health services available to any person under ss. 409.810-409.821.

History.—ss. 35, 57, ch. 98-288; s. 22, ch. 2003-405; s. 4, ch. 2009-113; s. 196, ch. 2014-19.



409.8132 - Medikids program component.

409.8132 Medikids program component.—

(1) PROGRAM COMPONENT CREATED; PURPOSE.—The Medikids program component is created in the Agency for Health Care Administration to provide health care services under the Florida Kidcare program to eligible children using the administrative structure and provider network of the Medicaid program.

(2) ADMINISTRATION.—The secretary of the agency shall appoint an administrator of the Medikids program component. The Agency for Health Care Administration is designated as the state agency authorized to make payments for medical assistance and related services for the Medikids program component of the Florida Kidcare program. Payments shall be made, subject to any limitations or directions in the General Appropriations Act, only for covered services provided to eligible children by qualified health care providers under the Florida Kidcare program.

(3) INSURANCE LICENSURE NOT REQUIRED.—The Medikids program component shall not be subject to the licensing requirements of the Florida Insurance Code or rules adopted thereunder.

(4) APPLICABILITY OF LAWS RELATING TO MEDICAID.—The provisions of ss. 409.902, 409.905, 409.906, 409.907, 409.908, 409.912, 409.9121, 409.9122, 409.9123, 409.9124, 409.9127, 409.9128, 409.913, 409.916, 409.919, 409.920, and 409.9205 apply to the administration of the Medikids program component of the Florida Kidcare program, except that s. 409.9122 applies to Medikids as modified by the provisions of subsection (7).

(5) BENEFITS.—Benefits provided under the Medikids program component shall be the same benefits provided to children as specified in ss. 409.905 and 409.906.

(6) ELIGIBILITY.—

(a) A child who has attained the age of 1 year but who is under the age of 5 years is eligible to enroll in the Medikids program component of the Florida Kidcare program, if the child is a member of a family that has a family income which exceeds the Medicaid applicable income level as specified in s. 409.903, but which is equal to or below 200 percent of the current federal poverty level. In determining the eligibility of such a child, an assets test is not required. A child who is eligible for Medikids may elect to enroll in Florida Healthy Kids coverage or employer-sponsored group coverage. However, a child who is eligible for Medikids may participate in the Florida Healthy Kids program only if the child has a sibling participating in the Florida Healthy Kids program and the child’s county of residence permits such enrollment.

(b) The provisions of s. 409.814 apply to the Medikids program.

(7) ENROLLMENT.—Enrollment in the Medikids program component may occur at any time throughout the year. A child may not receive services under the Medikids program until the child is enrolled in a managed care plan or MediPass. Once determined eligible, an applicant may receive choice counseling and select a managed care plan or MediPass. The agency may initiate mandatory assignment for a Medikids applicant who has not chosen a managed care plan or MediPass provider after the applicant’s voluntary choice period ends. An applicant may select MediPass under the Medikids program component only in counties that have fewer than two managed care plans available to serve Medicaid recipients and only if the federal Health Care Financing Administration determines that MediPass constitutes “health insurance coverage” as defined in Title XXI of the Social Security Act.

(8) PENALTIES FOR VOLUNTARY CANCELLATION.—The agency shall establish enrollment criteria that include penalties or waiting periods of 30 days for reinstatement of coverage upon voluntary cancellation for nonpayment of premiums.

History.—ss. 36, 57, ch. 98-288; s. 2, ch. 2000-253; s. 18, ch. 2000-305; s. 13, ch. 2002-400; s. 446, ch. 2003-261; s. 22, ch. 2003-405; s. 2, ch. 2004-1; s. 1, ch. 2005-123; s. 5, ch. 2009-113; s. 2, ch. 2012-33; s. 4, ch. 2015-225; s. 3, ch. 2016-103.



409.8134 - Program expenditure ceiling; enrollment.

409.8134 Program expenditure ceiling; enrollment.—

(1) Except for the Medicaid program, a ceiling shall be placed on annual federal and state expenditures for the Florida Kidcare program as provided each year in the General Appropriations Act.

(2) The Florida Kidcare program may conduct enrollment continuously throughout the year. Children eligible for coverage under the Title XXI-funded Florida Kidcare program shall be enrolled on a first-come, first-served basis using the date the enrollment application is received. Enrollment shall immediately cease when the expenditure ceiling is reached. Year-round enrollment shall only be held if the Social Services Estimating Conference determines that sufficient federal and state funds will be available to finance the increased enrollment. The application for the Florida Kidcare program is valid for a period of 120 days after the date it was received. At the end of the 120-day period, if the applicant has not been enrolled in the program, the application is invalid and the applicant shall be notified of the action. The applicant may reactivate the application after notification of the action taken by the program. Except for the Medicaid program, whenever the Social Services Estimating Conference determines that there are presently, or will be by the end of the current fiscal year, insufficient funds to finance the current or projected enrollment in the Florida Kidcare program, all additional enrollment must cease and additional enrollment may not resume until sufficient funds are available to finance such enrollment.

(3) Upon determination by the Social Services Estimating Conference that there are insufficient funds to finance the current enrollment in the Florida Kidcare program within current appropriations, the program shall initiate disenrollment procedures to remove enrollees, except those children enrolled in the Children’s Medical Services Network, on a last-in, first-out basis until the expenditure and appropriation levels are balanced.

(4) The agencies that administer the Florida Kidcare program components shall collect and analyze the data needed to project program enrollment costs, including price level adjustments, participation and attrition rates, current and projected caseloads, utilization, and current and projected expenditures for the next 3 years. The agencies shall report caseload and expenditure trends to the Social Services Estimating Conference in accordance with chapter 216.

History.—ss. 37, 57, ch. 98-288; s. 3, ch. 2000-253; s. 22, ch. 2003-405; s. 3, ch. 2004-1; s. 3, ch. 2004-270; s. 2, ch. 2005-123; s. 6, ch. 2006-28; s. 6, ch. 2009-113.



409.8135 - Behavioral health services.

409.8135 Behavioral health services.—In order to ensure a high level of integration of physical and behavioral health care and to meet the more intensive treatment needs of enrollees with the most serious emotional disturbances or substance abuse problems, the Department of Health shall contract with the Department of Children and Families to provide behavioral health services to non-Medicaid-eligible children with special health care needs. The Department of Children and Families, in consultation with the Department of Health and the agency, is authorized to establish the following:

(1) The scope of behavioral health services, including duration and frequency.

(2) Clinical guidelines for referral to behavioral health services.

(3) Behavioral health services standards.

(4) Performance-based measures and outcomes for behavioral health services.

(5) Practice guidelines for behavioral health services to ensure cost-effective treatment and to prevent unnecessary expenditures.

(6) Rules to implement this section.

History.—ss. 38, 57, ch. 98-288; s. 22, ch. 2003-405; s. 197, ch. 2014-19.



409.814 - Eligibility.

409.814 Eligibility.—A child who has not reached 19 years of age whose family income is equal to or below 200 percent of the federal poverty level is eligible for the Florida Kidcare program as provided in this section. If an enrolled individual is determined to be ineligible for coverage, he or she must be immediately disenrolled from the respective Florida Kidcare program component.

(1) A child who is eligible for Medicaid coverage under s. 409.903 or s. 409.904 must be enrolled in Medicaid and is not eligible to receive health benefits under any other health benefits coverage authorized under the Florida Kidcare program.

(2) A child who is not eligible for Medicaid, but who is eligible for the Florida Kidcare program, may obtain health benefits coverage under any of the other components listed in s. 409.813 if such coverage is approved and available in the county in which the child resides.

(3) A Title XXI-funded child who is eligible for the Florida Kidcare program who is a child with special health care needs, as determined through a medical or behavioral screening instrument, is eligible for health benefits coverage from and shall be assigned to and may opt out of the Children’s Medical Services Network.

(4) The following children are not eligible to receive Title XXI-funded premium assistance for health benefits coverage under the Florida Kidcare program, except under Medicaid if the child would have been eligible for Medicaid under s. 409.903 or s. 409.904 as of June 1, 1997:

(a) A child who is covered under a family member’s group health benefit plan or under other private or employer health insurance coverage, if the cost of the child’s participation is not greater than 5 percent of the family’s income. If a child is otherwise eligible for a subsidy under the Florida Kidcare program and the cost of the child’s participation in the family member’s health insurance benefit plan is greater than 5 percent of the family’s income, the child may enroll in the appropriate subsidized Kidcare program.

(b) A child who is seeking premium assistance for the Florida Kidcare program through employer-sponsored group coverage, if the child has been covered by the same employer’s group coverage during the 60 days before the family submitted an application for determination of eligibility under the program.

(c) A child who is an alien but who does not meet the definition of a lawfully residing child. This paragraph does not extend eligibility for the Florida Kidcare program to an undocumented immigrant.

(d) A child who is an inmate of a public institution or a patient in an institution for mental diseases.

(e) A child who is otherwise eligible for premium assistance for the Florida Kidcare program and has had his or her coverage in an employer-sponsored or private health benefit plan voluntarily canceled in the last 60 days, except those children whose coverage was voluntarily canceled for good cause, including, but not limited to, the following circumstances:

1. The cost of participation in an employer-sponsored health benefit plan is greater than 5 percent of the family’s income;

2. The parent lost a job that provided an employer-sponsored health benefit plan for children;

3. The parent who had health benefits coverage for the child is deceased;

4. The child has a medical condition that, without medical care, would cause serious disability, loss of function, or death;

5. The employer of the parent canceled health benefits coverage for children;

6. The child’s health benefits coverage ended because the child reached the maximum lifetime coverage amount;

7. The child has exhausted coverage under a COBRA continuation provision;

8. The health benefits coverage does not cover the child’s health care needs; or

9. Domestic violence led to loss of coverage.

(5) A child who is otherwise eligible for the Florida Kidcare program and who has a preexisting condition that prevents coverage under another insurance plan as described in paragraph (4)(a) which would have disqualified the child for the Florida Kidcare program if the child were able to enroll in the plan is eligible for Florida Kidcare coverage when enrollment is possible.

(6) A child whose family income is above 200 percent of the federal poverty level or a child who is excluded under the provisions of subsection (4) may participate in the Florida Kidcare program as provided in s. 409.8132 or, if the child is ineligible for Medikids by reason of age, in the Florida Healthy Kids program, subject to the following:

(a) The family is not eligible for premium assistance payments and must pay the full cost of the premium, including any administrative costs.

(b) The board of directors of the Florida Healthy Kids Corporation may offer a reduced benefit package to these children in order to limit program costs for such families.

(7) Once a child is enrolled in the Florida Kidcare program, the child is eligible for coverage for 12 months without a redetermination or reverification of eligibility, if the family continues to pay the applicable premium. Eligibility for program components funded through Title XXI of the Social Security Act terminates when a child attains the age of 19. A child who has not attained the age of 5 and who has been determined eligible for the Medicaid program is eligible for coverage for 12 months without a redetermination or reverification of eligibility.

(8) When determining or reviewing a child’s eligibility under the Florida Kidcare program, the applicant shall be provided with reasonable notice of changes in eligibility which may affect enrollment in one or more of the program components. If a transition from one program component to another is authorized, there shall be cooperation between the program components and the affected family which promotes continuity of health care coverage. Any authorized transfers must be managed within the program’s overall appropriated or authorized levels of funding. Each component of the program shall establish a reserve to ensure that transfers between components will be accomplished within current year appropriations. These reserves shall be reviewed by each convening of the Social Services Estimating Conference to determine the adequacy of such reserves to meet actual experience.

(9) In determining the eligibility of a child, an assets test is not required. Each applicant shall provide documentation during the application process and the redetermination process, including, but not limited to, the following:

(a) Proof of family income, which must be verified electronically to determine financial eligibility for the Florida Kidcare program. Written documentation, which may include wages and earnings statements or pay stubs, W-2 forms, or a copy of the applicant’s most recent federal income tax return, is required only if the electronic verification is not available or does not substantiate the applicant’s income.

(b) A statement from all applicable, employed family members that:

1. Their employers do not sponsor health benefit plans for employees;

2. The potential enrollee is not covered by an employer-sponsored health benefit plan; or

3. The potential enrollee is covered by an employer-sponsored health benefit plan and the cost of the employer-sponsored health benefit plan is more than 5 percent of the family’s income.

(c) To enroll in the Children’s Medical Services Network, a completed application, including a clinical screening.

(10) Subject to paragraph (4)(a), the Florida Kidcare program shall withhold benefits from an enrollee if the program obtains evidence that the enrollee is no longer eligible, submitted incorrect or fraudulent information in order to establish eligibility, or failed to provide verification of eligibility. The applicant or enrollee shall be notified that because of such evidence program benefits will be withheld unless the applicant or enrollee contacts a designated representative of the program by a specified date, which must be within 10 working days after the date of notice, to discuss and resolve the matter. The program shall make every effort to resolve the matter within a timeframe that will not cause benefits to be withheld from an eligible enrollee.

(11) The following individuals may be subject to prosecution in accordance with s. 414.39:

(a) An applicant obtaining or attempting to obtain benefits for a potential enrollee under the Florida Kidcare program when the applicant knows or should have known the potential enrollee does not qualify for the Florida Kidcare program.

(b) An individual who assists an applicant in obtaining or attempting to obtain benefits for a potential enrollee under the Florida Kidcare program when the individual knows or should have known the potential enrollee does not qualify for the Florida Kidcare program.

History.—ss. 39, 57, ch. 98-288; s. 4, ch. 2000-253; s. 22, ch. 2003-405; s. 4, ch. 2004-1; ss. 4, 5, ch. 2004-270; s. 1, ch. 2004-478; s. 50, ch. 2006-1; s. 7, ch. 2006-28; s. 1, ch. 2006-248; s. 5, ch. 2008-32; s. 7, ch. 2009-113; s. 3, ch. 2012-33; s. 6, ch. 2016-65.



409.815 - Health benefits coverage; limitations.

409.815 Health benefits coverage; limitations.—

(1) MEDICAID BENEFITS.—For purposes of the Florida Kidcare program, benefits available under Medicaid and Medikids include those goods and services provided under the medical assistance program authorized by Title XIX of the Social Security Act, and regulations thereunder, as administered in this state by the agency. This includes those mandatory Medicaid services authorized under s. 409.905 and optional Medicaid services authorized under s. 409.906, rendered on behalf of eligible individuals by qualified providers, in accordance with federal requirements for Title XIX, subject to any limitations or directions provided for in the General Appropriations Act or chapter 216, and according to methodologies and limitations set forth in agency rules and policy manuals and handbooks incorporated by reference thereto.

(2) BENCHMARK BENEFITS.—In order for health benefits coverage to qualify for premium assistance payments for an eligible child under ss. 409.810-409.821, the health benefits coverage, except for coverage under Medicaid and Medikids, must include the following minimum benefits, as medically necessary.

(a) Preventive health services.—Covered services include:

1. Well-child care, including services recommended in the Guidelines for Health Supervision of Children and Youth as developed by the American Academy of Pediatrics;

2. Immunizations and injections;

3. Health education counseling and clinical services;

4. Vision screening; and

5. Hearing screening.

(b) Inpatient hospital services.—All covered services provided for the medical care and treatment of an enrollee who is admitted as an inpatient to a hospital licensed under part I of chapter 395, with the following exceptions:

1. All admissions must be authorized by the enrollee’s health benefits coverage provider.

2. The length of the patient stay shall be determined based on the medical condition of the enrollee in relation to the necessary and appropriate level of care.

3. Room and board may be limited to semiprivate accommodations, unless a private room is considered medically necessary or semiprivate accommodations are not available.

4. Admissions for rehabilitation and physical therapy are limited to 15 days per contract year.

(c) Emergency services.—Covered services include visits to an emergency room or other licensed facility if needed immediately due to an injury or illness and delay means risk of permanent damage to the enrollee’s health. Health maintenance organizations shall comply with the provisions of s. 641.513.

(d) Maternity services.—Covered services include maternity and newborn care, including prenatal and postnatal care, with the following limitations:

1. Coverage may be limited to the fee for vaginal deliveries; and

2. Initial inpatient care for newborn infants of enrolled adolescents shall be covered, including normal newborn care, nursery charges, and the initial pediatric or neonatal examination, and the infant may be covered for up to 3 days following birth.

(e) Organ transplantation services.—Covered services include pretransplant, transplant, and postdischarge services and treatment of complications after transplantation for transplants deemed necessary and appropriate within the guidelines set by the Organ Transplant Advisory Council under s. 765.53 or the Bone Marrow Transplant Advisory Panel under s. 627.4236.

(f) Outpatient services.—Covered services include preventive, diagnostic, therapeutic, palliative care, and other services provided to an enrollee in the outpatient portion of a health facility licensed under chapter 395, except for the following limitations:

1. Services must be authorized by the enrollee’s health benefits coverage provider; and

2. Treatment for temporomandibular joint disease (TMJ) is specifically excluded.

(g) Behavioral health services.—

1. Mental health benefits include:

a. Inpatient services, limited to 30 inpatient days per contract year for psychiatric admissions, or residential services in facilities licensed under s. 394.875(6) or s. 395.003 in lieu of inpatient psychiatric admissions; however, a minimum of 10 of the 30 days shall be available only for inpatient psychiatric services if authorized by a physician; and

b. Outpatient services, including outpatient visits for psychological or psychiatric evaluation, diagnosis, and treatment by a licensed mental health professional, limited to 40 outpatient visits each contract year.

2. Substance abuse services include:

a. Inpatient services, limited to 7 inpatient days per contract year for medical detoxification only and 30 days of residential services; and

b. Outpatient services, including evaluation, diagnosis, and treatment by a licensed practitioner, limited to 40 outpatient visits per contract year.

Effective October 1, 2009, covered services include inpatient and outpatient services for mental and nervous disorders as defined in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association. Such benefits include psychological or psychiatric evaluation, diagnosis, and treatment by a licensed mental health professional and inpatient, outpatient, and residential treatment of substance abuse disorders. Any benefit limitations, including duration of services, number of visits, or number of days for hospitalization or residential services, shall not be any less favorable than those for physical illnesses generally. The program may also implement appropriate financial incentives, peer review, utilization requirements, and other methods used for the management of benefits provided for other medical conditions in order to reduce service costs and utilization without compromising quality of care.

(h) Durable medical equipment.—Covered services include equipment and devices that are medically indicated to assist in the treatment of a medical condition and specifically prescribed as medically necessary, with the following limitations:

1. Low-vision and telescopic aides are not included.

2. Corrective lenses and frames may be limited to one pair every 2 years, unless the prescription or head size of the enrollee changes.

3. Hearing aids shall be covered only when medically indicated to assist in the treatment of a medical condition.

4. Covered prosthetic devices include artificial eyes and limbs, braces, and other artificial aids.

(i) Health practitioner services.—Covered services include services and procedures rendered to an enrollee when performed to diagnose and treat diseases, injuries, or other conditions, including care rendered by health practitioners acting within the scope of their practice, with the following exceptions:

1. Chiropractic services shall be provided in the same manner as in the Florida Medicaid program.

2. Podiatric services may be limited to one visit per day totaling two visits per month for specific foot disorders.

(j) Home health services.—Covered services include prescribed home visits by both registered and licensed practical nurses to provide skilled nursing services on a part-time intermittent basis, subject to the following limitations:

1. Coverage may be limited to include skilled nursing services only;

2. Meals, housekeeping, and personal comfort items may be excluded; and

3. Private duty nursing is limited to circumstances where such care is medically necessary.

(k) Hospice services.—Covered services include reasonable and necessary services for palliation or management of an enrollee’s terminal illness, with the following exceptions:

1. Once a family elects to receive hospice care for an enrollee, other services that treat the terminal condition will not be covered; and

2. Services required for conditions totally unrelated to the terminal condition are covered to the extent that the services are included in this section.

(l) Laboratory and X-ray services.—Covered services include diagnostic testing, including clinical radiologic, laboratory, and other diagnostic tests.

(m) Nursing facility services.—Covered services include regular nursing services, rehabilitation services, drugs and biologicals, medical supplies, and the use of appliances and equipment furnished by the facility, with the following limitations:

1. All admissions must be authorized by the health benefits coverage provider.

2. The length of the patient stay shall be determined based on the medical condition of the enrollee in relation to the necessary and appropriate level of care, but is limited to not more than 100 days per contract year.

3. Room and board may be limited to semiprivate accommodations, unless a private room is considered medically necessary or semiprivate accommodations are not available.

4. Specialized treatment centers and independent kidney disease treatment centers are excluded.

5. Private duty nurses, television, and custodial care are excluded.

6. Admissions for rehabilitation and physical therapy are limited to 15 days per contract year.

(n) Prescribed drugs.—

1. Coverage shall include drugs prescribed for the treatment of illness or injury when prescribed by a licensed health practitioner acting within the scope of his or her practice.

2. Prescribed drugs may be limited to generics if available and brand name products if a generic substitution is not available, unless the prescribing licensed health practitioner indicates that a brand name is medically necessary.

3. Prescribed drugs covered under this section shall include all prescribed drugs covered under the Florida Medicaid program.

(o) Therapy services.—Covered services include rehabilitative services, including occupational, physical, respiratory, and speech therapies, with the following limitations:

1. Services must be for short-term rehabilitation where significant improvement in the enrollee’s condition will result; and

2. Services shall be limited to not more than 24 treatment sessions within a 60-day period per episode or injury, with the 60-day period beginning with the first treatment.

(p) Transportation services.—Covered services include emergency transportation required in response to an emergency situation.

(q) Dental services.—Effective October 1, 2009, dental services shall be covered as required under federal law and may also include those dental benefits provided to children by the Florida Medicaid program under s. 409.906(6).

(r) Lifetime maximum.—Health benefits coverage obtained under ss. 409.810-409.820 shall pay an enrollee’s covered expenses at a lifetime maximum of $1 million per covered child.

(s) Cost sharing.—Cost-sharing provisions must comply with s. 409.816.

(t) Exclusions.—

1. Experimental or investigational procedures that have not been clinically proven by reliable evidence are excluded;

2. Services performed for cosmetic purposes only or for the convenience of the enrollee are excluded; and

3. Abortion may be covered only if necessary to save the life of the mother or if the pregnancy is the result of an act of rape or incest.

(u) Enhancements to minimum requirements.—

1. This section sets the minimum benefits that must be included in any health benefits coverage, other than Medicaid or Medikids coverage, offered under ss. 409.810-409.821. Health benefits coverage may include additional benefits not included under this subsection, but may not include benefits excluded under paragraph (s).

2. Health benefits coverage may extend any limitations beyond the minimum benefits described in this section.

Except for the Children’s Medical Services Network, the agency may not increase the premium assistance payment for either additional benefits provided beyond the minimum benefits described in this section or the imposition of less restrictive service limitations.

(v) Applicability of other state laws.—Health insurers, health maintenance organizations, and their agents are subject to the provisions of the Florida Insurance Code, except for any such provisions waived in this section.

1. Except as expressly provided in this section, a law requiring coverage for a specific health care service or benefit, or a law requiring reimbursement, utilization, or consideration of a specific category of licensed health care practitioner, does not apply to a health insurance plan policy or contract offered or delivered under ss. 409.810-409.821 unless that law is made expressly applicable to such policies or contracts.

2. Notwithstanding chapter 641, a health maintenance organization may issue contracts providing benefits equal to, exceeding, or actuarially equivalent to the benchmark benefit plan authorized by this section and may pay providers located in a rural county negotiated fees or Medicaid reimbursement rates for services provided to enrollees who are residents of the rural county.

(w) Reimbursement of federally qualified health centers and rural health clinics.—Effective October 1, 2009, payments for services provided to enrollees by federally qualified health centers and rural health clinics under this section shall be reimbursed using the Medicaid Prospective Payment System as provided for under s. 2107(e)(1)(D) of the Social Security Act. If such services are paid for by health insurers or health care providers under contract with the Florida Healthy Kids Corporation, such entities are responsible for this payment. The agency may seek any available federal grants to assist with this transition.

History.—ss. 40, 57, ch. 98-288; s. 5, ch. 2000-253; s. 19, ch. 2001-377; s. 45, ch. 2003-1; ss. 6, 22, ch. 2003-405; s. 5, ch. 2004-1; s. 135, ch. 2007-230; s. 2, ch. 2009-55; s. 8, ch. 2009-113.



409.816 - Limitations on premiums and cost sharing.

409.816 Limitations on premiums and cost sharing.—The following limitations on premiums and cost sharing are established for the program.

(1) Enrollees who receive coverage under the Medicaid program may not be required to pay:

(a) Enrollment fees, premiums, or similar charges; or

(b) Copayments, deductibles, coinsurance, or similar charges.

(2) Enrollees in families with a family income equal to or below 150 percent of the federal poverty level, who are not receiving coverage under the Medicaid program, may not be required to pay:

(a) Enrollment fees, premiums, or similar charges that exceed the maximum monthly charge permitted under s. 1916(b)(1) of the Social Security Act; or

(b) Copayments, deductibles, coinsurance, or similar charges that exceed a nominal amount, as determined consistent with regulations referred to in s. 1916(a)(3) of the Social Security Act. However, such charges may not be imposed for preventive services, including well-baby and well-child care, age-appropriate immunizations, and routine hearing and vision screenings.

(3) Enrollees in families with a family income above 150 percent of the federal poverty level who are not receiving coverage under the Medicaid program or who are not eligible under s. 409.814(6) may be required to pay enrollment fees, premiums, copayments, deductibles, coinsurance, or similar charges on a sliding scale related to income, except that the total annual aggregate cost sharing with respect to all children in a family may not exceed 5 percent of the family’s income. However, copayments, deductibles, coinsurance, or similar charges may not be imposed for preventive services, including well-baby and well-child care, age-appropriate immunizations, and routine hearing and vision screenings.

History.—ss. 41, 57, ch. 98-288; s. 22, ch. 2003-405; s. 9, ch. 2009-113; s. 91, ch. 2010-5.



409.817 - Approval of health benefits coverage; financial assistance.

409.817 Approval of health benefits coverage; financial assistance.—In order for health insurance coverage to qualify for premium assistance payments for an eligible child under ss. 409.810-409.821, the health benefits coverage must:

(1) Be certified by the Office of Insurance Regulation of the Financial Services Commission under s. 409.818 as meeting, exceeding, or being actuarially equivalent to the benchmark benefit plan;

(2) Be guarantee issued;

(3) Be community rated;

(4) Not impose any preexisting condition exclusion for covered benefits;

(5) Comply with the applicable limitations on premiums and cost sharing in s. 409.816;

(6) Comply with the quality assurance and access standards developed under s. 409.820; and

(7) Establish periodic open enrollment periods, which may not occur more frequently than quarterly.

History.—ss. 42, 57, ch. 98-288; s. 447, ch. 2003-261; s. 22, ch. 2003-405; s. 10, ch. 2009-113; s. 3, ch. 2016-194.



409.8175 - Delivery of services in rural counties.

409.8175 Delivery of services in rural counties.—A health maintenance organization or a health insurer may reimburse providers located in a rural county according to the Medicaid fee schedule for services provided to enrollees in rural counties if the provider agrees to accept such fee schedule.

History.—ss. 43, 57, ch. 98-288; s. 22, ch. 2003-405.



409.8177 - Program evaluation.

409.8177 Program evaluation.—

(1) The agency, in consultation with the Department of Health, the Department of Children and Families, and the Florida Healthy Kids Corporation, shall contract for an evaluation of the Florida Kidcare program and shall by January 1 of each year submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives a report of the program. In addition to the items specified under s. 2108 of Title XXI of the Social Security Act, the report shall include an assessment of crowd-out and access to health care, as well as the following:

(a) An assessment of the operation of the program, including the progress made in reducing the number of uncovered low-income children.

(b) An assessment of the effectiveness in increasing the number of children with creditable health coverage, including an assessment of the impact of outreach.

(c) The characteristics of the children and families assisted under the program, including ages of the children, family income, and access to or coverage by other health insurance prior to the program and after disenrollment from the program.

(d) The quality of health coverage provided, including the types of benefits provided.

(e) The amount and level, including payment of part or all of any premium, of assistance provided.

(f) The average length of coverage of a child under the program.

(g) The program’s choice of health benefits coverage and other methods used for providing child health assistance.

(h) The sources of nonfederal funding used in the program.

(i) An assessment of the effectiveness of the Florida Kidcare program, including Medicaid, the Florida Healthy Kids program, Medikids, and the Children’s Medical Services network, and other public and private programs in the state in increasing the availability of affordable quality health insurance and health care for children.

(j) A review and assessment of state activities to coordinate the program with other public and private programs.

(k) An analysis of changes and trends in the state that affect the provision of health insurance and health care to children.

(l) A description of any plans the state has for improving the availability of health insurance and health care for children.

(m) Recommendations for improving the program.

(n) Other studies as necessary.

(2) The agency shall submit each month to the Governor, the President of the Senate, and the Speaker of the House of Representatives a report of enrollment for each program component of the Florida Kidcare program.

History.—ss. 44, 57, ch. 98-288; s. 6, ch. 2000-253; s. 14, ch. 2002-400; s. 22, ch. 2003-405; s. 11, ch. 2009-113; s. 198, ch. 2014-19.



409.818 - Administration.

409.818 Administration.—In order to implement ss. 409.810-409.821, the following agencies shall have the following duties:

(1) The Department of Children and Families shall:

(a) Develop a simplified eligibility application mail-in form to be used for determining the eligibility of children for coverage under the Florida Kidcare program, in consultation with the agency, the Department of Health, and the Florida Healthy Kids Corporation. The simplified eligibility application form must include an item that provides an opportunity for the applicant to indicate whether coverage is being sought for a child with special health care needs. Families applying for children’s Medicaid coverage must also be able to use the simplified application form without having to pay a premium.

(b) Establish and maintain the eligibility determination process under the program except as specified in subsection (5). The department shall directly, or through the services of a contracted third-party administrator, establish and maintain a process for determining eligibility of children for coverage under the program. The eligibility determination process must be used solely for determining eligibility of applicants for health benefits coverage under the program. The eligibility determination process must include an initial determination of eligibility for any coverage offered under the program, as well as a redetermination or reverification of eligibility each subsequent 6 months. Effective January 1, 1999, a child who has not attained the age of 5 and who has been determined eligible for the Medicaid program is eligible for coverage for 12 months without a redetermination or reverification of eligibility. In conducting an eligibility determination, the department shall determine if the child has special health care needs. The department, in consultation with the Agency for Health Care Administration and the Florida Healthy Kids Corporation, shall develop procedures for redetermining eligibility which enable a family to easily update any change in circumstances which could affect eligibility. The department may accept changes in a family’s status as reported to the department by the Florida Healthy Kids Corporation without requiring a new application from the family. Redetermination of a child’s eligibility for Medicaid may not be linked to a child’s eligibility determination for other programs.

(c) Inform program applicants about eligibility determinations and provide information about eligibility of applicants to the Florida Kidcare program and to insurers and their agents, through a centralized coordinating office.

(d) Adopt rules necessary for conducting program eligibility functions.

(2) The Department of Health shall:

(a) Design an eligibility intake process for the program, in coordination with the Department of Children and Families, the agency, and the Florida Healthy Kids Corporation. The eligibility intake process may include local intake points that are determined by the Department of Health in coordination with the Department of Children and Families.

(b) Chair a state-level Florida Kidcare coordinating council to review and make recommendations concerning the implementation and operation of the program. The coordinating council shall include representatives from the department, the Department of Children and Families, the agency, the Florida Healthy Kids Corporation, the Office of Insurance Regulation of the Financial Services Commission, local government, health insurers, health maintenance organizations, health care providers, families participating in the program, and organizations representing low-income families.

(c) In consultation with the Florida Healthy Kids Corporation and the Department of Children and Families, establish a toll-free telephone line to assist families with questions about the program.

(d) Adopt rules necessary to implement outreach activities.

(3) The Agency for Health Care Administration, under the authority granted in s. 409.914(1), shall:

(a) Calculate the premium assistance payment necessary to comply with the premium and cost-sharing limitations specified in s. 409.816. The premium assistance payment for each enrollee in a health insurance plan participating in the Florida Healthy Kids Corporation shall equal the premium approved by the Florida Healthy Kids Corporation and the Office of Insurance Regulation of the Financial Services Commission pursuant to ss. 627.410 and 641.31, less any enrollee’s share of the premium established within the limitations specified in s. 409.816. The premium assistance payment for each enrollee in an employer-sponsored health insurance plan approved under ss. 409.810-409.821 shall equal the premium for the plan adjusted for any benchmark benefit plan actuarial equivalent benefit rider approved by the Office of Insurance Regulation pursuant to ss. 627.410 and 641.31, less any enrollee’s share of the premium established within the limitations specified in s. 409.816. In calculating the premium assistance payment levels for children with family coverage, the agency shall set the premium assistance payment levels for each child proportionately to the total cost of family coverage.

(b) Make premium assistance payments to health insurance plans on a periodic basis. The agency may use its Medicaid fiscal agent or a contracted third-party administrator in making these payments. The agency may require health insurance plans that participate in the Medikids program or employer-sponsored group health insurance to collect premium payments from an enrollee’s family. Participating health insurance plans shall report premium payments collected on behalf of enrollees in the program to the agency in accordance with a schedule established by the agency.

(c) Monitor compliance with quality assurance and access standards developed under s. 409.820 and in accordance with s. 2103(f) of the Social Security Act, 42 U.S.C. s. 1397cc(f).

(d) Establish a mechanism for investigating and resolving complaints and grievances from program applicants, enrollees, and health benefits coverage providers, and maintain a record of complaints and confirmed problems. In the case of a child who is enrolled in a health maintenance organization, the agency must use the provisions of s. 641.511 to address grievance reporting and resolution requirements.

(e) Approve health benefits coverage for participation in the program, following certification by the Office of Insurance Regulation under subsection (4).

(f) Adopt rules necessary for calculating premium assistance payment levels, making premium assistance payments, monitoring access and quality assurance standards, investigating and resolving complaints and grievances, administering the Medikids program, and approving health benefits coverage.

The agency is designated the lead state agency for Title XXI of the Social Security Act for purposes of receipt of federal funds, for reporting purposes, and for ensuring compliance with federal and state regulations and rules.

(4) The Office of Insurance Regulation shall certify that health benefits coverage plans that seek to provide services under the Florida Kidcare program, except those offered through the Florida Healthy Kids Corporation or the Children’s Medical Services Network, meet, exceed, or are actuarially equivalent to the benchmark benefit plan and that health insurance plans will be offered at an approved rate. In determining actuarial equivalence of benefits coverage, the Office of Insurance Regulation and health insurance plans must comply with the requirements of s. 2103 of Title XXI of the Social Security Act. The department shall adopt rules necessary for certifying health benefits coverage plans.

(5) The Florida Healthy Kids Corporation shall retain its functions as authorized in s. 624.91, including eligibility determination for participation in the Healthy Kids program.

(6) The agency, the Department of Health, the Department of Children and Families, the Florida Healthy Kids Corporation, and the Office of Insurance Regulation, after consultation with and approval of the Speaker of the House of Representatives and the President of the Senate, are authorized to make program modifications that are necessary to overcome any objections of the United States Department of Health and Human Services to obtain approval of the state’s child health insurance plan under Title XXI of the Social Security Act.

History.—ss. 45, 57, ch. 98-288; s. 7, ch. 2000-253; s. 448, ch. 2003-261; s. 22, ch. 2003-405; s. 11, ch. 2004-1; s. 8, ch. 2006-28; s. 3, ch. 2009-55; s. 12, ch. 2009-113; s. 199, ch. 2014-19.



409.820 - Quality assurance and access standards.

409.820 Quality assurance and access standards.—Except for Medicaid, the Department of Health, in consultation with the agency and the Florida Healthy Kids Corporation, shall develop a minimum set of quality assurance and access standards for all program components. The standards must include a process for granting exceptions to specific requirements for quality assurance and access. Compliance with the standards shall be a condition of program participation by health benefits coverage providers. These standards shall comply with the provisions of this chapter and chapter 641 and Title XXI of the Social Security Act.

History.—ss. 47, 57, ch. 98-288; s. 22, ch. 2003-405.



409.821 - Florida Kidcare program public records exemption.

409.821 Florida Kidcare program public records exemption.—

(1) Personal identifying information of a Florida Kidcare program applicant or enrollee, as defined in s. 409.811, held by the Agency for Health Care Administration, the Department of Children and Families, the Department of Health, or the Florida Healthy Kids Corporation is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2)(a) Upon request, such information shall be disclosed to:

1. Another governmental entity in the performance of its official duties and responsibilities;

2. The Department of Revenue for purposes of administering the state Title IV-D program;

3. The Florida Health Choices, Inc., for the purpose of administering the program authorized pursuant to s. 408.910; or

4. Any person who has the written consent of the program applicant.

(b) This section does not prohibit an enrollee’s legal guardian from obtaining confirmation of coverage, dates of coverage, the name of the enrollee’s health plan, and the amount of premium being paid.

(3) This exemption applies to any information identifying a Florida Kidcare program applicant or enrollee held by the Agency for Health Care Administration, the Department of Children and Families, the Department of Health, or the Florida Healthy Kids Corporation before, on, or after the effective date of this exemption.

(4) A knowing and willful violation of this section is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 98-119; s. 56, ch. 2000-153; ss. 1, 2, ch. 2003-104; s. 35, ch. 2005-39; s. 11, ch. 2005-82; ss. 1, 2, ch. 2008-146; s. 5, ch. 2011-195; s. 200, ch. 2014-19.






Part III - MEDICAID (ss. 409.901-409.9205)

409.901 - Definitions; ss. 409.901-409.920.

409.901 Definitions; ss. 409.901-409.920.—As used in ss. 409.901-409.920, except as otherwise specifically provided, the term:

(1) “Affiliate” or “affiliated person” means any person who directly or indirectly manages, controls, or oversees the operation of a corporation or other business entity that is a Medicaid provider, regardless of whether such person is a partner, shareholder, owner, officer, director, agent, or employee of the entity.

(2) “Agency” means the Agency for Health Care Administration. The agency is the Medicaid agency for the state, as provided under federal law.

(3) “Applicant” means an individual whose written application for medical assistance provided by Medicaid under ss. 409.903-409.906 has been submitted to the Department of Children and Families, or to the Social Security Administration if the application is for Supplemental Security Income, but has not received final action. This term includes an individual, who need not be alive at the time of application, whose application is submitted through a representative or a person acting for the individual.

(4) “Benefit” means any benefit, assistance, aid, obligation, promise, debt, liability, or the like, related to any covered injury, illness, or necessary medical care, goods, or services.

(5) “Change of ownership” means:

(a) An event in which the provider ownership changes to a different individual entity as evidenced by a change in federal employer identification number or taxpayer identification number;

(b) An event in which 51 percent or more of the ownership, shares, membership, or controlling interest of a provider is in any manner transferred or otherwise assigned. This paragraph does not apply to a licensee that is publicly traded on a recognized stock exchange; or

(c) When the provider is licensed or registered by the agency, an event considered a change of ownership for licensure as defined in s. 408.803.

A change solely in the management company or board of directors is not a change of ownership.

(6) “Claim” means any communication, whether written or electronic (electronic impulse or magnetic), which is used by any person to apply for payment from the Medicaid program or its fiscal agent for each item or service purported by any person to have been provided by a person to any Medicaid recipient.

(7) “Collateral” means:

(a) Any and all causes of action, suits, claims, counterclaims, and demands that accrue to the recipient or to the recipient’s legal representative, related to any covered injury, illness, or necessary medical care, goods, or services that necessitated that Medicaid provide medical assistance.

(b) All judgments, settlements, and settlement agreements rendered or entered into and related to such causes of action, suits, claims, counterclaims, demands, or judgments.

(c) Proceeds, as defined in this section.

(8) “Convicted” or “conviction” means a finding of guilt, with or without an adjudication of guilt, in any federal or state trial court of record relating to charges brought by indictment or information, as a result of a jury verdict, nonjury trial, or entry of a plea of guilty or nolo contendere, regardless of whether an appeal from judgment is pending.

(9) “Covered injury or illness” means any sickness, injury, disease, disability, deformity, abnormality disease, necessary medical care, pregnancy, or death for which a third party is, may be, could be, should be, or has been liable, and for which Medicaid is, or may be, obligated to provide, or has provided, medical assistance.

(10) “Emergency medical condition” means:

(a) A medical condition manifesting itself by acute symptoms of sufficient severity, which may include severe pain or other acute symptoms, such that the absence of immediate medical attention could reasonably be expected to result in any of the following:

1. Serious jeopardy to the health of a patient, including a pregnant woman or a fetus.

2. Serious impairment to bodily functions.

3. Serious dysfunction of any bodily organ or part.

(b) With respect to a pregnant woman:

1. That there is inadequate time to effect safe transfer to another hospital prior to delivery.

2. That a transfer may pose a threat to the health and safety of the patient or fetus.

3. That there is evidence of the onset and persistence of uterine contractions or rupture of the membranes.

(11) “Emergency services and care” means medical screening, examination, and evaluation by a physician, or, to the extent permitted by applicable laws, by other appropriate personnel under the supervision of a physician, to determine whether an emergency medical condition exists and, if it does, the care, treatment, or surgery for a covered service by a physician which is necessary to relieve or eliminate the emergency medical condition, within the service capability of a hospital.

(12) “Legal representative” means a guardian, conservator, survivor, or personal representative of a recipient or applicant, or of the property or estate of a recipient or applicant.

(13) “Managed care plan” means a health maintenance organization authorized pursuant to chapter 641 or a prepaid health plan authorized pursuant to s. 409.912.

(14) “Medicaid” means the medical assistance program authorized by Title XIX of the Social Security Act, 42 U.S.C. s. 1396 et seq., and regulations thereunder, as administered in this state by the agency.

(15) “Medicaid agency” or “agency” means the single state agency that administers or supervises the administration of the state Medicaid plan under federal law.

(16) “Medicaid program” means the program authorized under Title XIX of the federal Social Security Act which provides for payments for medical items or services, or both, on behalf of any person who is determined by the Department of Children and Families, or, for Supplemental Security Income, by the Social Security Administration, to be eligible on the date of service for Medicaid assistance.

(17) “Medicaid provider” or “provider” means a person or entity that has a Medicaid provider agreement in effect with the agency and is in good standing with the agency.

(18) “Medicaid provider agreement” or “provider agreement” means a contract between the agency and a provider for the provision of services or goods, or both, to Medicaid recipients pursuant to Medicaid.

(19) “Medicaid recipient” or “recipient” means an individual whom the Department of Children and Families, or, for Supplemental Security Income, by the Social Security Administration, determines is eligible, pursuant to federal and state law, to receive medical assistance and related services for which the agency may make payments under the Medicaid program. For the purposes of determining third-party liability, the term includes an individual formerly determined to be eligible for Medicaid, an individual who has received medical assistance under the Medicaid program, or an individual on whose behalf Medicaid has become obligated.

(20) “Medicaid-related records” means records that relate to the provider’s business or profession and to a Medicaid recipient. Medicaid-related records include records related to non-Medicaid customers, clients, or patients but only to the extent that the documentation is shown by the agency to be necessary to determine a provider’s entitlement to payments under the Medicaid program.

(21) “Medical assistance” means any provision of, payment for, or liability for medical services by Medicaid to, or on behalf of, any recipient.

(22) “Medical services” or “medical care” means medical or medically related institutional or noninstitutional care, goods, or services covered by the Medicaid program. The term includes any services authorized and funded in the General Appropriations Act.

(23) “MediPass” means a primary care case management program operated by the agency.

(24) “Minority physician network” means a network of primary care physicians with experience managing Medicaid or Medicare recipients that is predominantly owned by minorities as defined in s. 288.703, which may have a collaborative partnership with a public college or university and a tax-exempt charitable corporation.

(25) “Payment,” as it relates to third-party benefits, means performance of a duty, promise, or obligation, or discharge of a debt or liability, by the delivery, provision, or transfer of third-party benefits for medical services. To “pay” means to do any of the acts set forth in this subsection.

(26) “Proceeds” means whatever is received upon the sale, exchange, collection, or other disposition of the collateral or proceeds thereon and includes insurance payable by reason of loss or damage to the collateral or proceeds. Money, checks, deposit accounts, and the like are “cash proceeds.” All other proceeds are “noncash proceeds.”

(27) “Third party” means an individual, entity, or program, excluding Medicaid, that is, may be, could be, should be, or has been liable for all or part of the cost of medical services related to any medical assistance covered by Medicaid. A third party includes a third-party administrator or a pharmacy benefits manager.

(28) “Third-party benefit” means any benefit that is or may be available at any time through contract, court award, judgment, settlement, agreement, or any arrangement between a third party and any person or entity, including, without limitation, a Medicaid recipient, a provider, another third party, an insurer, or the agency, for any Medicaid-covered injury, illness, goods, or services, including costs of medical services related thereto, for personal injury or for death of the recipient, but specifically excluding policies of life insurance on the recipient, unless available under terms of the policy to pay medical expenses prior to death. The term includes, without limitation, collateral, as defined in this section, health insurance, any benefit under a health maintenance organization, a preferred provider arrangement, a prepaid health clinic, liability insurance, uninsured motorist insurance or personal injury protection coverage, medical benefits under workers’ compensation, and any obligation under law or equity to provide medical support.

History.—s. 30, ch. 91-282; s. 1, ch. 95-393; s. 4, ch. 96-199; s. 1, ch. 96-387; s. 1, ch. 96-417; s. 183, ch. 99-8; s. 11, ch. 2000-163; s. 48, ch. 2000-256; s. 7, ch. 2003-405; s. 2, ch. 2004-365; s. 11, ch. 2008-246; s. 58, ch. 2009-223; s. 201, ch. 2014-19.



409.902 - Designated single state agency; payment requirements; program title; release of medical records.

409.902 Designated single state agency; payment requirements; program title; release of medical records.—

(1) The Agency for Health Care Administration is designated as the single state agency authorized to make payments for medical assistance and related services under Title XIX of the Social Security Act. These payments shall be made, subject to any limitations or directions provided for in the General Appropriations Act, only for services included in the program, shall be made only on behalf of eligible individuals, and shall be made only to qualified providers in accordance with federal requirements for Title XIX of the Social Security Act and the provisions of state law. This program of medical assistance is designated the “Medicaid program.” The Department of Children and Families is responsible for Medicaid eligibility determinations, including, but not limited to, policy, rules, and the agreement with the Social Security Administration for Medicaid eligibility determinations for Supplemental Security Income recipients, as well as the actual determination of eligibility. As a condition of Medicaid eligibility, subject to federal approval, the Agency for Health Care Administration and the Department of Children and Families shall ensure that each recipient of Medicaid consents to the release of her or his medical records to the Agency for Health Care Administration and the Medicaid Fraud Control Unit of the Department of Legal Affairs.

(2) Eligibility is restricted to United States citizens and to lawfully admitted noncitizens who meet the criteria provided in s. 414.095(3).

(a) Citizenship or immigration status must be verified. For noncitizens, this includes verification of the validity of documents with the United States Citizenship and Immigration Services using the federal SAVE verification process.

(b) State funds may not be used to provide medical services to individuals who do not meet the requirements of this subsection unless the services are necessary to treat an emergency medical condition or are for pregnant women. Such services are authorized only to the extent provided under federal law and in accordance with federal regulations as provided in 42 C.F.R. s. 440.255.

(3) To the extent that funds are appropriated, the department shall collaborate with the Agency for Health Care Administration to develop an Internet-based system that is modular, interoperable, and scalable for eligibility determination for Medicaid and the Children’s Health Insurance Program (CHIP) that complies with all applicable federal and state laws and requirements.

(4) The system shall accomplish the following primary business objectives:

(a) Provide individuals and families with a single point of access to information that explains benefits, premiums, and cost sharing available through Medicaid, the Children’s Health Insurance Program, or any other state or federal health insurance exchange.

(b) Enable timely, accurate, and efficient enrollment of eligible persons into available assistance programs.

(c) Prevent eligibility fraud.

(d) Allow for detailed financial analysis of eligibility-based cost drivers.

(5) The system shall include, but is not limited to, the following business and functional requirements:

(a) Allow for the completion and submission of an online application for eligibility determination that accepts the use of electronic signatures.

(b) Include a process that enables automatic enrollment of qualified individuals in Medicaid, the Children’s Health Insurance Program, or any other state or federal exchange that offers cost-sharing benefits for the purchase of health insurance.

(c) Allow for the determination of Medicaid eligibility based on modified adjusted gross income by using information submitted in the application and information accessed and verified through automated and secure interfaces with authorized databases.

(d) Include the ability to determine specific categories of Medicaid eligibility and interfaces with the Florida Medicaid Management Information System to support a determination, using federally approved assessment methodologies, of state and federal financial participation rates for persons in each eligibility category.

(e) Allow for the accurate and timely processing of eligibility claims and adjudications.

(f) Align with and incorporate all applicable state and federal laws, requirements, and standards to include the information technology security requirements established pursuant to s. 282.318 and the accessibility standards established under part II of chapter 282.

(g) Produce transaction data, reports, and performance information that contribute to an evaluation of the program, continuous improvement in business operations, and increased transparency and accountability.

(6) The department shall develop the system, subject to the approval by the Legislative Budget Commission and as required by the General Appropriations Act for the 2012-2013 fiscal year.

(7) The system must be completed by October 1, 2013, and ready for implementation by January 1, 2014.

(8) The department shall implement the following project governance structure until the system is implemented:

(a) The Secretary of Children and Families shall have overall responsibility for the project.

(b) The project shall be governed by an executive steering committee composed of three department staff members appointed by the Secretary of Children and Families; three agency staff members, including at least two state Medicaid program staff members, appointed by the Secretary of the Agency for Health Care Administration; one staff member from Children’s Medical Services within the Department of Health appointed by the Surgeon General; and a representative from the Florida Healthy Kids Corporation.

(c) The executive steering committee shall have the overall responsibility for ensuring that the project meets its primary business objectives and shall:

1. Provide management direction and support to the project management team.

2. Review and approve any changes to the project’s scope, schedule, and budget.

3. Review, approve, and determine whether to proceed with any major deliverable project.

4. Recommend suspension or termination of the project to the Governor, the President of the Senate, and the Speaker of the House of Representatives if the committee determines that the primary business objectives cannot be achieved.

(d) A project management team shall be appointed by and work under the direction of the executive steering committee. The project management team shall:

1. Provide planning, management, and oversight of the project.

2. Submit an operational work plan and provide quarterly updates to the plan to the executive steering committee. The plan must specify project milestones, deliverables, and expenditures.

3. Submit written monthly project status reports to the executive steering committee.

History.—s. 31, ch. 91-282; s. 2, ch. 95-393; s. 12, ch. 2000-163; s. 49, ch. 2000-256; s. 15, ch. 2002-400; s. 32, ch. 2011-135; s. 4, ch. 2012-33; s. 202, ch. 2014-19.



409.90201 - Recipient address update process.

409.90201 Recipient address update process.—The Agency for Health Care Administration and the Department of Children and Families, in consultation with hospitals and nursing homes that serve Medicaid recipients, shall develop a process to update a recipient’s address in the Medicaid eligibility system at the time a recipient is admitted to a hospital or nursing home. If a recipient’s address information in the Medicaid eligibility system needs to be updated, the update shall be completed within 10 days after the recipient’s admission to a hospital or nursing home.

History.—s. 13, ch. 2012-33; s. 203, ch. 2014-19.



409.9021 - Forfeiture of eligibility agreement.

409.9021 Forfeiture of eligibility agreement.—As a condition of Medicaid eligibility, subject to federal approval, a Medicaid applicant shall agree in writing to forfeit all entitlements to any goods or services provided through the Medicaid program for the next 10 years if he or she has been found to have committed Medicaid fraud, through judicial or administrative determination. This provision applies only to the Medicaid recipient found to have committed or participated in Medicaid fraud and does not apply to any family member of the recipient who was not involved in the fraud.

History.—s. 4, ch. 2004-344; s. 8, ch. 2011-135.



409.9025 - Eligibility while an inmate.

409.9025 Eligibility while an inmate.—

(1) Notwithstanding any other provision of law other than s. 409.9021, in the event that a person who is an inmate in the state’s correctional system as defined in s. 944.02, in a county detention facility as defined in s. 951.23, or in a municipal detention facility as defined in s. 951.23 was in receipt of medical assistance under this chapter immediately prior to being admitted as an inmate, such person shall remain eligible for medical assistance while an inmate, except that no medical assistance shall be furnished under this chapter for any care, services, or supplies provided during such time as the person is an inmate; however, nothing in this section shall be deemed as preventing the provision of medical assistance for inpatient hospital services furnished to an inmate at a hospital outside of the premises of the inmate’s facility to the extent that federal financial participation is available for the costs of such services.

(2) Upon release from incarceration, such person shall continue to be eligible for receipt of medical assistance furnished under this chapter until such time as the person is otherwise determined to no longer be eligible for such assistance.

(3) To the extent permitted by federal law, the time during which such person is an inmate shall not be included in any calculation of when the person must recertify his or her eligibility for medical assistance in accordance with this chapter.

History.—s. 1, ch. 2008-217.



409.903 - Mandatory payments for eligible persons.

409.903 Mandatory payments for eligible persons.—The agency shall make payments for medical assistance and related services on behalf of the following persons who the department, or the Social Security Administration by contract with the Department of Children and Families, determines to be eligible, subject to the income, assets, and categorical eligibility tests set forth in federal and state law. Payment on behalf of these Medicaid eligible persons is subject to the availability of moneys and any limitations established by the General Appropriations Act or chapter 216.

(1) Low-income families with children are eligible for Medicaid provided they meet the following requirements:

(a) The family includes a dependent child who is living with a caretaker relative.

(b) The family’s income does not exceed the gross income test limit.

(c) The family’s countable income and resources do not exceed the applicable Aid to Families with Dependent Children (AFDC) income and resource standards under the AFDC state plan in effect in July 1996, except as amended in the Medicaid state plan to conform as closely as possible to the requirements of the welfare transition program, to the extent permitted by federal law.

(2) A person who receives payments from, who is determined eligible for, or who was eligible for but lost cash benefits from the federal program known as the Supplemental Security Income program (SSI). This category includes a low-income person age 65 or over and a low-income person under age 65 considered to be permanently and totally disabled.

(3) A child under age 21 living in a low-income, two-parent family, and a child under age 7 living with a nonrelative, if the income and assets of the family or child, as applicable, do not exceed the resource limits under the Temporary Cash Assistance Program.

(4) A child who is eligible under Title IV-E of the Social Security Act for subsidized board payments, foster care, or adoption subsidies, and a child for whom the state has assumed temporary or permanent responsibility and who does not qualify for Title IV-E assistance but is in foster care, shelter or emergency shelter care, or subsidized adoption. This category includes a young adult who is eligible to receive services under s. 409.1451, until the young adult reaches 21 years of age, without regard to any income, resource, or categorical eligibility test that is otherwise required. This category also includes a person who as a child was eligible under Title IV-E of the Social Security Act for foster care or the state-provided foster care and who is a participant in the Road-to-Independence Program.

(5) A pregnant woman for the duration of her pregnancy and for the postpartum period as defined in federal law and rule, or a child under age 1, if either is living in a family that has an income which is at or below 150 percent of the most current federal poverty level, or, effective January 1, 1992, that has an income which is at or below 185 percent of the most current federal poverty level. Such a person is not subject to an assets test. Further, a pregnant woman who applies for eligibility for the Medicaid program through a qualified Medicaid provider must be offered the opportunity, subject to federal rules, to be made presumptively eligible for the Medicaid program.

(6) A child born after September 30, 1983, living in a family that has an income which is at or below 100 percent of the current federal poverty level, who has attained the age of 6, but has not attained the age of 19. In determining the eligibility of such a child, an assets test is not required. A child who is eligible for Medicaid under this subsection must be offered the opportunity, subject to federal rules, to be made presumptively eligible. A child who has been deemed presumptively eligible for Medicaid shall not be enrolled in a managed care plan until the child’s full eligibility determination for Medicaid has been completed.

(7) A child living in a family that has an income which is at or below 133 percent of the current federal poverty level, who has attained the age of 1, but has not attained the age of 6. In determining the eligibility of such a child, an assets test is not required. A child who is eligible for Medicaid under this subsection must be offered the opportunity, subject to federal rules, to be made presumptively eligible. A child who has been deemed presumptively eligible for Medicaid shall not be enrolled in a managed care plan until the child’s full eligibility determination for Medicaid has been completed.

(8) A person who is age 65 or over or is determined by the agency to be disabled, whose income is at or below 100 percent of the most current federal poverty level and whose assets do not exceed limitations established by the agency. However, the agency may only pay for premiums, coinsurance, and deductibles, as required by federal law, unless additional coverage is provided for any or all members of this group by s. 409.904(1).

History.—s. 32, ch. 91-282; s. 97, ch. 96-175; s. 27, ch. 98-191; s. 13, ch. 2000-163; s. 95, ch. 2000-165; s. 8, ch. 2000-253; s. 50, ch. 2000-256; s. 8, ch. 2002-19; s. 6, ch. 2004-270; s. 4, ch. 2005-60; s. 13, ch. 2006-194; s. 3, ch. 2007-147; s. 11, ch. 2010-209; s. 10, ch. 2013-178; s. 204, ch. 2014-19.



409.904 - Optional payments for eligible persons.

409.904 Optional payments for eligible persons.—The agency may make payments for medical assistance and related services on behalf of the following persons who are determined to be eligible subject to the income, assets, and categorical eligibility tests set forth in federal and state law. Payment on behalf of these Medicaid eligible persons is subject to the availability of moneys and any limitations established by the General Appropriations Act or chapter 216.

(1) Subject to federal waiver approval, a person who is age 65 or older or is determined to be disabled, whose income is at or below 88 percent of the federal poverty level, whose assets do not exceed established limitations, and who is not eligible for Medicare or, if eligible for Medicare, is also eligible for and receiving Medicaid-covered institutional care services, hospice services, or home and community-based services. The agency shall seek federal authorization through a waiver to provide this coverage.

(2) A family, a pregnant woman, a child under age 21, a person age 65 or over, or a blind or disabled person, who would be eligible under any group listed in s. 409.903(1), (2), or (3), except that the income or assets of such family or person exceed established limitations. For a family or person in one of these coverage groups, medical expenses are deductible from income in accordance with federal requirements in order to make a determination of eligibility. A family or person eligible under the coverage known as the “medically needy,” is eligible to receive the same services as other Medicaid recipients, with the exception of services in skilled nursing facilities and intermediate care facilities for the developmentally disabled.

(3) A person who is in need of the services of a licensed nursing facility, a licensed intermediate care facility for the developmentally disabled, or a state mental hospital, whose income does not exceed 300 percent of the SSI income standard, and who meets the assets standards established under federal and state law. In determining the person’s responsibility for the cost of care, the following amounts must be deducted from the person’s income:

(a) The monthly personal allowance for residents as set based on appropriations.

(b) The reasonable costs of medically necessary services and supplies that are not reimbursable by the Medicaid program.

(c) The cost of premiums, copayments, coinsurance, and deductibles for supplemental health insurance.

(4) A low-income person who meets all other requirements for Medicaid eligibility except citizenship and who is in need of emergency medical services. The eligibility of such a recipient is limited to the period of the emergency, in accordance with federal regulations.

(5) Subject to specific federal authorization, a woman living in a family that has an income that is at or below 185 percent of the most current federal poverty level is eligible for family planning services as specified in s. 409.905(3) for a period of up to 24 months following a loss of Medicaid benefits.

(6) A child who has not attained the age of 19 who has been determined eligible for the Medicaid program is deemed to be eligible for a total of 6 months, regardless of changes in circumstances other than attainment of the maximum age. Effective January 1, 1999, a child who has not attained the age of 5 and who has been determined eligible for the Medicaid program is deemed to be eligible for a total of 12 months regardless of changes in circumstances other than attainment of the maximum age.

(7) A child under 1 year of age who lives in a family that has an income above 185 percent of the most recently published federal poverty level, but which is at or below 200 percent of such poverty level. In determining the eligibility of such child, an assets test is not required. A child who is eligible for Medicaid under this subsection must be offered the opportunity, subject to federal rules, to be made presumptively eligible.

(8) A child who has not attained 19 years of age and who, notwithstanding s. 414.095(3), would be eligible for Medicaid under s. 409.903, except that the child is a lawfully residing child as defined in s. 409.811. This subsection does not extend eligibility for optional Medicaid payments or related services to an undocumented immigrant.

(9) A Medicaid-eligible individual for the individual’s health insurance premiums, if the agency determines that such payments are cost-effective.

(10) Eligible women with incomes at or below 200 percent of the federal poverty level and under age 65, for cancer treatment pursuant to the federal Breast and Cervical Cancer Prevention and Treatment Act of 2000, screened through the Mary Brogan Breast and Cervical Cancer Early Detection Program established under s. 381.93.

History.—s. 33, ch. 91-282; s. 2, ch. 96-417; s. 11, ch. 97-263; s. 51, ch. 98-288; s. 9, ch. 2000-253; s. 2, ch. 2001-52; s. 1, ch. 2001-104; ss. 1, 2, ch. 2001-377; ss. 16, 17, ch. 2002-400; s. 1, ch. 2003-9; s. 8, ch. 2003-405; s. 51, ch. 2004-5; s. 7, ch. 2004-270; s. 5, ch. 2005-60; s. 9, ch. 2006-28; s. 3, ch. 2008-143; s. 4, ch. 2009-55; s. 4, ch. 2010-156; s. 3, ch. 2011-61; s. 7, ch. 2016-65.



409.905 - Mandatory Medicaid services.

409.905 Mandatory Medicaid services.—The agency may make payments for the following services, which are required of the state by Title XIX of the Social Security Act, furnished by Medicaid providers to recipients who are determined to be eligible on the dates on which the services were provided. Any service under this section shall be provided only when medically necessary and in accordance with state and federal law. Mandatory services rendered by providers in mobile units to Medicaid recipients may be restricted by the agency. Nothing in this section shall be construed to prevent or limit the agency from adjusting fees, reimbursement rates, lengths of stay, number of visits, number of services, or any other adjustments necessary to comply with the availability of moneys and any limitations or directions provided for in the General Appropriations Act or chapter 216.

(1) ADVANCED REGISTERED NURSE PRACTITIONER SERVICES.—The agency shall pay for services provided to a recipient by a licensed advanced registered nurse practitioner who has a valid collaboration agreement with a licensed physician on file with the Department of Health or who provides anesthesia services in accordance with established protocol required by state law and approved by the medical staff of the facility in which the anesthetic service is performed. Reimbursement for such services must be provided in an amount that equals not less than 80 percent of the reimbursement to a physician who provides the same services, unless otherwise provided for in the General Appropriations Act.

(2) EARLY AND PERIODIC SCREENING, DIAGNOSIS, AND TREATMENT SERVICES.—The agency shall pay for early and periodic screening and diagnosis of a recipient under age 21 to ascertain physical and mental problems and conditions and all services determined by the agency to be medically necessary for the treatment, correction, or amelioration of these problems and conditions, including personal care, private duty nursing, durable medical equipment, physical therapy, occupational therapy, speech therapy, respiratory therapy, and immunizations.

(3) FAMILY PLANNING SERVICES.—The agency shall pay for services necessary to enable a recipient voluntarily to plan family size or to space children. These services include information; education; counseling regarding the availability, benefits, and risks of each method of pregnancy prevention; drugs and supplies; and necessary medical care and followup. Each recipient participating in the family planning portion of the Medicaid program must be provided freedom to choose any alternative method of family planning, as required by federal law.

(4) HOME HEALTH CARE SERVICES.—The agency shall pay for nursing and home health aide services, supplies, appliances, and durable medical equipment, necessary to assist a recipient living at home. An entity that provides such services must be licensed under part III of chapter 400. These services, equipment, and supplies, or reimbursement therefor, may be limited as provided in the General Appropriations Act and do not include services, equipment, or supplies provided to a person residing in a hospital or nursing facility.

(a) The agency shall require prior authorization of home health services based on diagnosis, utilization rates, and billing rates. The home health agency must submit the recipient’s plan of care and documentation that supports the recipient’s diagnosis to the agency when requesting prior authorization.

(b) The agency shall implement a comprehensive utilization management program of all private duty nursing services, an individualized treatment plan that includes information about medication and treatment orders, treatment goals, methods of care to be used, and plans for care coordination by nurses and other health professionals. The utilization management program must also include a process for periodically reviewing the ongoing use of private duty nursing services. The assessment of need shall be based on a child’s condition; family support and care supplements; a family’s ability to provide care; a family’s and child’s schedule regarding work, school, sleep, and care for other family dependents; and a determination of the medical necessity for private duty nursing instead of other more cost-effective in-home services. When implemented, the private duty nursing utilization management program shall replace the current authorization program used by the agency and the Children’s Medical Services program of the Department of Health. The agency may competitively bid a contract to select a qualified organization to provide utilization management of private duty nursing services. The agency may seek federal waivers to implement this initiative.

(c) The agency may not pay for home health services unless the services are medically necessary and:

1. The services are ordered by a physician.

2. The written prescription for the services is signed and dated by the recipient’s physician before the development of a plan of care and before any request requiring prior authorization.

3. The physician ordering the services is not employed, under contract with, or otherwise affiliated with the home health agency rendering the services. However, this subparagraph does not apply to a home health agency affiliated with a retirement community, of which the parent corporation or a related legal entity owns a rural health clinic certified under 42 C.F.R. part 491, subpart A, ss. 1-11, a nursing home licensed under part II of chapter 400, or an apartment or single-family home for independent living. For purposes of this subparagraph, the agency may, on a case-by-case basis, provide an exception for medically fragile children who are younger than 21 years of age.

4. The physician ordering the services has examined the recipient within the 30 days preceding the initial request for the services and biannually thereafter.

5. The written prescription for the services includes the recipient’s acute or chronic medical condition or diagnosis, the home health service required, and, for skilled nursing services, the frequency and duration of the services.

6. The national provider identifier, Medicaid identification number, or medical practitioner license number of the physician ordering the services is listed on the written prescription for the services, the claim for home health reimbursement, and the prior authorization request.

(5) HOSPITAL INPATIENT SERVICES.—The agency shall pay for all covered services provided for the medical care and treatment of a recipient who is admitted as an inpatient by a licensed physician or dentist to a hospital licensed under part I of chapter 395. However, the agency shall limit the payment for inpatient hospital services for a Medicaid recipient 21 years of age or older to 45 days or the number of days necessary to comply with the General Appropriations Act.

(a) The agency may implement reimbursement and utilization management reforms in order to comply with any limitations or directions in the General Appropriations Act, which may include, but are not limited to: prior authorization for inpatient psychiatric days; prior authorization for nonemergency hospital inpatient admissions for individuals 21 years of age and older; authorization of emergency and urgent-care admissions within 24 hours after admission; enhanced utilization and concurrent review programs for highly utilized services; reduction or elimination of covered days of service; adjusting reimbursement ceilings for variable costs; adjusting reimbursement ceilings for fixed and property costs; and implementing target rates of increase. The agency may limit prior authorization for hospital inpatient services to selected diagnosis-related groups, based on an analysis of the cost and potential for unnecessary hospitalizations represented by certain diagnoses. Admissions for normal delivery and newborns are exempt from requirements for prior authorization. In implementing the provisions of this section related to prior authorization, the agency shall ensure that the process for authorization is accessible 24 hours per day, 7 days per week and authorization is automatically granted when not denied within 4 hours after the request. Authorization procedures must include steps for review of denials. Upon implementing the prior authorization program for hospital inpatient services, the agency shall discontinue its hospital retrospective review program.

(b) A licensed hospital maintained primarily for the care and treatment of patients having mental disorders or mental diseases is not eligible to participate in the hospital inpatient portion of the Medicaid program except as provided in federal law. However, the department shall apply for a waiver, within 9 months after June 5, 1991, designed to provide hospitalization services for mental health reasons to children and adults in the most cost-effective and lowest cost setting possible. Such waiver shall include a request for the opportunity to pay for care in hospitals known under federal law as “institutions for mental disease” or “IMD’s.” The waiver proposal shall propose no additional aggregate cost to the state or Federal Government, and shall be conducted in Hillsborough County, Highlands County, Hardee County, Manatee County, and Polk County. The waiver proposal may incorporate competitive bidding for hospital services, comprehensive brokering, prepaid capitated arrangements, or other mechanisms deemed by the department to show promise in reducing the cost of acute care and increasing the effectiveness of preventive care. When developing the waiver proposal, the department shall take into account price, quality, accessibility, linkages of the hospital to community services and family support programs, plans of the hospital to ensure the earliest discharge possible, and the comprehensiveness of the mental health and other health care services offered by participating providers.

(c) The agency shall implement a prospective payment methodology for establishing reimbursement rates for inpatient hospital services. Rates shall be calculated annually and take effect July 1 of each year. The methodology shall categorize each inpatient admission into a diagnosis-related group and assign a relative payment weight to the base rate according to the average relative amount of hospital resources used to treat a patient in a specific diagnosis-related group category. The agency may adopt the most recent relative weights calculated and made available by the Nationwide Inpatient Sample maintained by the Agency for Healthcare Research and Quality or may adopt alternative weights if the agency finds that Florida-specific weights deviate with statistical significance from national weights for high-volume diagnosis-related groups. The agency shall establish a single, uniform base rate for all hospitals unless specifically exempt pursuant to s. 409.908(1).

1. Adjustments may not be made to the rates after October 31 of the state fiscal year in which the rates take effect, except for cases of insufficient collections of intergovernmental transfers authorized under s. 409.908(1) or the General Appropriations Act. In such cases, the agency shall submit a budget amendment or amendments under chapter 216 requesting approval of rate reductions by amounts necessary for the aggregate reduction to equal the dollar amount of intergovernmental transfers not collected and the corresponding federal match. Notwithstanding the $1 million limitation on increases to an approved operating budget contained in ss. 216.181(11) and 216.292(3), a budget amendment exceeding that dollar amount is subject to notice and objection procedures set forth in s. 216.177.

2. Errors in source data or calculations discovered after October 31 must be reconciled in a subsequent rate period. However, the agency may not make any adjustment to a hospital’s reimbursement more than 5 years after a hospital is notified of an audited rate established by the agency. The prohibition against adjustments more than 5 years after notification is remedial and applies to actions by providers involving Medicaid claims for hospital services. Hospital reimbursement is subject to such limits or ceilings as may be established in law or described in the agency’s hospital reimbursement plan. Specific exemptions to the limits or ceilings may be provided in the General Appropriations Act.

(d) The agency shall implement a comprehensive utilization management program for hospital neonatal intensive care stays in certain high-volume participating hospitals, select counties, or statewide, and replace existing hospital inpatient utilization management programs for neonatal intensive care admissions. The program shall be designed to manage appropriate admissions and discharges for children being treated in neonatal intensive care units and must seek medically appropriate discharge to the child’s home or other less costly treatment setting. The agency may competitively bid a contract for the selection of a qualified organization to provide neonatal intensive care utilization management services. The agency may seek federal waivers to implement this initiative.

(e) The agency may develop and implement a program to reduce the number of hospital readmissions among the non-Medicare population eligible in areas 9, 10, and 11.

(6) HOSPITAL OUTPATIENT SERVICES.—

(a) The agency shall pay for preventive, diagnostic, therapeutic, or palliative care and other services provided to a recipient in the outpatient portion of a hospital licensed under part I of chapter 395, and provided under the direction of a licensed physician or licensed dentist, except that payment for such care and services is limited to $1,500 per state fiscal year per recipient, unless an exception has been made by the agency, and with the exception of a Medicaid recipient under age 21, in which case the only limitation is medical necessity.

1(b) The agency shall implement a methodology for establishing base reimbursement rates for outpatient services for each hospital based on allowable costs, as defined by the agency. Rates shall be calculated annually and take effect July 1 of each year based on the most recent complete and accurate cost report submitted by each hospital.

1. Adjustments may not be made to the rates after October 31 of the state fiscal year in which the rates take effect, except for cases of insufficient collections of intergovernmental transfers authorized under s. 409.908(1) or the General Appropriations Act. In such cases, the agency shall submit a budget amendment or amendments under chapter 216 requesting approval of rate reductions by amounts necessary for the aggregate reduction to equal the dollar amount of intergovernmental transfers not collected and the corresponding federal match. Notwithstanding the $1 million limitation on increases to an approved operating budget under ss. 216.181(11) and 216.292(3), a budget amendment exceeding that dollar amount is subject to notice and objection procedures set forth in s. 216.177.

2. Errors in source data or calculations discovered after October 31 must be reconciled in a subsequent rate period. However, the agency may not make any adjustment to a hospital’s reimbursement more than 5 years after a hospital is notified of an audited rate established by the agency. The prohibition against adjustments more than 5 years after notification is remedial and applies to actions by providers involving Medicaid claims for hospital services. Hospital reimbursement is subject to such limits or ceilings as may be established in law or described in the agency’s hospital reimbursement plan. Specific exemptions to the limits or ceilings may be provided in the General Appropriations Act.

(7) INDEPENDENT LABORATORY SERVICES.—The agency shall pay for medically necessary diagnostic laboratory procedures ordered by a licensed physician or other licensed practitioner of the healing arts which are provided for a recipient in a laboratory that meets the requirements for Medicare participation and is licensed under chapter 483, if required.

(8) NURSING FACILITY SERVICES.—The agency shall pay for 24-hour-a-day nursing and rehabilitative services for a recipient in a nursing facility licensed under part II of chapter 400 or in a rural hospital, as defined in s. 395.602, or in a Medicare certified skilled nursing facility operated by a hospital, as defined by s. 395.002(10), that is licensed under part I of chapter 395, and in accordance with provisions set forth in s. 409.908(2)(a), which services are ordered by and provided under the direction of a licensed physician. However, if a nursing facility has been destroyed or otherwise made uninhabitable by natural disaster or other emergency and another nursing facility is not available, the agency must pay for similar services temporarily in a hospital licensed under part I of chapter 395 provided federal funding is approved and available. The agency shall pay only for bed-hold days if the facility has an occupancy rate of 95 percent or greater. The agency is authorized to seek any federal waivers to implement this policy.

(9) PHYSICIAN SERVICES.—The agency shall pay for covered services and procedures rendered to a recipient by, or under the personal supervision of, a person licensed under state law to practice medicine or osteopathic medicine. These services may be furnished in the physician’s office, the Medicaid recipient’s home, a hospital, a nursing facility, or elsewhere, but shall be medically necessary for the treatment of an injury, illness, or disease within the scope of the practice of medicine or osteopathic medicine as defined by state law. The agency shall not pay for services that are clinically unproven, experimental, or for purely cosmetic purposes.

(10) PORTABLE X-RAY SERVICES.—The agency shall pay for professional and technical portable radiological services ordered by a licensed physician or other licensed practitioner of the healing arts which are provided by a licensed professional in a setting other than a hospital, clinic, or office of a physician or practitioner of the healing arts, on behalf of a recipient.

(11) RURAL HEALTH CLINIC SERVICES.—The agency shall pay for outpatient primary health care services for a recipient provided by a clinic certified by and participating in the Medicare program which is located in a federally designated, rural, medically underserved area and has on its staff one or more licensed primary care nurse practitioners or physician assistants, and a licensed staff supervising physician or a consulting supervising physician.

(12) TRANSPORTATION SERVICES.—The agency shall ensure that appropriate transportation services are available for a Medicaid recipient in need of transport to a qualified Medicaid provider for medically necessary and Medicaid-compensable services, provided a client’s ability to choose a specific transportation provider shall be limited to those options resulting from policies established by the agency to meet the fiscal limitations of the General Appropriations Act. The agency may pay for transportation and other related travel expenses as necessary only if these services are not otherwise available.

History.—s. 34, ch. 91-282; s. 32, ch. 93-129; s. 27, ch. 93-211; s. 56, ch. 94-218; s. 3, ch. 94-317; s. 3, ch. 95-393; s. 3, ch. 96-417; s. 64, ch. 97-237; s. 12, ch. 97-263; s. 40, ch. 97-264; s. 35, ch. 98-89; s. 57, ch. 2000-153; ss. 14, 29, ch. 2000-163; s. 22, ch. 2000-171; s. 51, ch. 2000-256; s. 3, ch. 2001-104; s. 1, ch. 2001-223; s. 66, ch. 2001-277; s. 18, ch. 2002-400; s. 8, ch. 2004-270; s. 1, ch. 2005-252; s. 10, ch. 2006-28; s. 80, ch. 2006-197; s. 3, ch. 2006-254; s. 136, ch. 2007-230; s. 5, ch. 2009-55; s. 11, ch. 2009-223; s. 92, ch. 2010-5; s. 5, ch. 2010-156; s. 4, ch. 2011-61; s. 9, ch. 2011-135; s. 5, ch. 2012-33; s. 3, ch. 2013-48; s. 5, ch. 2015-225; ss. 8, 9, ch. 2016-65.

1Note.—Section 9, ch. 2016-65, amended paragraph (6)(b), effective July 1, 2017, to read:

(b) The agency shall implement a prospective payment methodology for establishing reimbursement rates for outpatient hospital services. Rates shall be calculated annually and take effect July 1, 2017, and July 1 of each year thereafter. The methodology shall categorize the amount and type of services used in various ambulatory visits which group together procedures and medical visits that share similar characteristics and resource utilization.

1. Adjustments may not be made to the rates after July 31 of the state fiscal year in which the rates take effect.

2. Errors in source data or calculations discovered after July 31 of each state fiscal year must be reconciled in a subsequent rate period. However, the agency may not make any adjustment to a hospital’s reimbursement more than 5 years after a hospital is notified of an audited rate established by the agency. The prohibition against adjustments more than 5 years after notification is remedial and applies to actions by providers involving Medicaid claims for hospital services. Hospital reimbursement is subject to such limits or ceilings as may be established in law or described in the agency’s hospital reimbursement plan. Specific exemptions to the limits or ceilings may be provided in the General Appropriations Act.



409.906 - Optional Medicaid services.

409.906 Optional Medicaid services.—Subject to specific appropriations, the agency may make payments for services which are optional to the state under Title XIX of the Social Security Act and are furnished by Medicaid providers to recipients who are determined to be eligible on the dates on which the services were provided. Any optional service that is provided shall be provided only when medically necessary and in accordance with state and federal law. Optional services rendered by providers in mobile units to Medicaid recipients may be restricted or prohibited by the agency. Nothing in this section shall be construed to prevent or limit the agency from adjusting fees, reimbursement rates, lengths of stay, number of visits, or number of services, or making any other adjustments necessary to comply with the availability of moneys and any limitations or directions provided for in the General Appropriations Act or chapter 216. If necessary to safeguard the state’s systems of providing services to elderly and disabled persons and subject to the notice and review provisions of s. 216.177, the Governor may direct the Agency for Health Care Administration to amend the Medicaid state plan to delete the optional Medicaid service known as “Intermediate Care Facilities for the Developmentally Disabled.” Optional services may include:

(1) ADULT DENTAL SERVICES.—

(a) The agency may pay for medically necessary, emergency dental procedures to alleviate pain or infection. Emergency dental care shall be limited to emergency oral examinations, necessary radiographs, extractions, and incision and drainage of abscess, for a recipient who is 21 years of age or older.

(b) Beginning July 1, 2006, the agency may pay for full or partial dentures, the procedures required to seat full or partial dentures, and the repair and reline of full or partial dentures, provided by or under the direction of a licensed dentist, for a recipient who is 21 years of age or older.

(c) However, Medicaid will not provide reimbursement for dental services provided in a mobile dental unit, except for a mobile dental unit:

1. Owned by, operated by, or having a contractual agreement with the Department of Health and complying with Medicaid’s county health department clinic services program specifications as a county health department clinic services provider.

2. Owned by, operated by, or having a contractual arrangement with a federally qualified health center and complying with Medicaid’s federally qualified health center specifications as a federally qualified health center provider.

3. Rendering dental services to Medicaid recipients, 21 years of age and older, at nursing facilities.

4. Owned by, operated by, or having a contractual agreement with a state-approved dental educational institution.

(2) ADULT HEALTH SCREENING SERVICES.—The agency may pay for an annual routine physical examination, conducted by or under the direction of a licensed physician, for a recipient age 21 or older, without regard to medical necessity, in order to detect and prevent disease, disability, or other health condition or its progression.

(3) AMBULATORY SURGICAL CENTER SERVICES.—The agency may pay for services provided to a recipient in an ambulatory surgical center licensed under part I of chapter 395, by or under the direction of a licensed physician or dentist.

(4) BIRTH CENTER SERVICES.—The agency may pay for examinations and delivery, recovery, and newborn assessment, and related services, provided in a licensed birth center staffed with licensed physicians, certified nurse midwives, and midwives licensed in accordance with chapter 467, to a recipient expected to experience a low-risk pregnancy and delivery.

(5) CASE MANAGEMENT SERVICES.—The agency may pay for primary care case management services rendered to a recipient pursuant to a federally approved waiver, and targeted case management services for specific groups of targeted recipients, for which funding has been provided and which are rendered pursuant to federal guidelines. The agency is authorized to limit reimbursement for targeted case management services in order to comply with any limitations or directions provided for in the General Appropriations Act.

(6) CHILDREN’S DENTAL SERVICES.—The agency may pay for diagnostic, preventive, or corrective procedures, including orthodontia in severe cases, provided to a recipient under age 21, by or under the supervision of a licensed dentist. The agency may also reimburse a health access setting as defined in s. 466.003 for the remediable tasks that a licensed dental hygienist is authorized to perform under s. 466.024(2). Services provided under this program include treatment of the teeth and associated structures of the oral cavity, as well as treatment of disease, injury, or impairment that may affect the oral or general health of the individual. However, Medicaid will not provide reimbursement for dental services provided in a mobile dental unit, except for a mobile dental unit:

(a) Owned by, operated by, or having a contractual agreement with the Department of Health and complying with Medicaid’s county health department clinic services program specifications as a county health department clinic services provider.

(b) Owned by, operated by, or having a contractual arrangement with a federally qualified health center and complying with Medicaid’s federally qualified health center specifications as a federally qualified health center provider.

(c) Rendering dental services to Medicaid recipients, 21 years of age and older, at nursing facilities.

(d) Owned by, operated by, or having a contractual agreement with a state-approved dental educational institution.

(7) CHIROPRACTIC SERVICES.—The agency may pay for manual manipulation of the spine and initial services, screening, and X rays provided to a recipient by a licensed chiropractic physician.

(8) COMMUNITY MENTAL HEALTH SERVICES.—

(a) The agency may pay for rehabilitative services provided to a recipient by a mental health or substance abuse provider under contract with the agency or the Department of Children and Families to provide such services. Those services which are psychiatric in nature shall be rendered or recommended by a psychiatrist, and those services which are medical in nature shall be rendered or recommended by a physician or psychiatrist. The agency must develop a provider enrollment process for community mental health providers which bases provider enrollment on an assessment of service need. The provider enrollment process shall be designed to control costs, prevent fraud and abuse, consider provider expertise and capacity, and assess provider success in managing utilization of care and measuring treatment outcomes. Providers will be selected through a competitive procurement or selective contracting process. In addition to other community mental health providers, the agency shall consider for enrollment mental health programs licensed under chapter 395 and group practices licensed under chapter 458, chapter 459, chapter 490, or chapter 491. The agency is also authorized to continue operation of its behavioral health utilization management program and may develop new services if these actions are necessary to ensure savings from the implementation of the utilization management system. The agency shall coordinate the implementation of this enrollment process with the Department of Children and Families and the Department of Juvenile Justice. The agency is authorized to utilize diagnostic criteria in setting reimbursement rates, to preauthorize certain high-cost or highly utilized services, to limit or eliminate coverage for certain services, or to make any other adjustments necessary to comply with any limitations or directions provided for in the General Appropriations Act.

(b) The agency is authorized to implement reimbursement and use management reforms in order to comply with any limitations or directions in the General Appropriations Act, which may include, but are not limited to: prior authorization of treatment and service plans; prior authorization of services; enhanced use review programs for highly used services; and limits on services for those determined to be abusing their benefit coverages.

(9) DIALYSIS FACILITY SERVICES.—Subject to specific appropriations being provided for this purpose, the agency may pay a dialysis facility that is approved as a dialysis facility in accordance with Title XVIII of the Social Security Act, for dialysis services that are provided to a Medicaid recipient under the direction of a physician licensed to practice medicine or osteopathic medicine in this state, including dialysis services provided in the recipient’s home by a hospital-based or freestanding dialysis facility.

(10) DURABLE MEDICAL EQUIPMENT.—The agency may authorize and pay for certain durable medical equipment and supplies provided to a Medicaid recipient as medically necessary.

(11) HEALTHY START SERVICES.—The agency may pay for a continuum of risk-appropriate medical and psychosocial services for the Healthy Start program in accordance with a federal waiver. The agency may not implement the federal waiver unless the waiver permits the state to limit enrollment or the amount, duration, and scope of services to ensure that expenditures will not exceed funds appropriated by the Legislature or available from local sources. If the Health Care Financing Administration does not approve a federal waiver for Healthy Start services, the agency, in consultation with the Department of Health and the Florida Association of Healthy Start Coalitions, is authorized to establish a Medicaid certified-match program for Healthy Start services. Participation in the Healthy Start certified-match program shall be voluntary, and reimbursement shall be limited to the federal Medicaid share to Medicaid-enrolled Healthy Start coalitions for services provided to Medicaid recipients. The agency shall take no action to implement a certified-match program without ensuring that the amendment and review requirements of ss. 216.177 and 216.181 have been met.

(12) HEARING SERVICES.—The agency may pay for hearing and related services, including hearing evaluations, hearing aid devices, dispensing of the hearing aid, and related repairs, if provided to a recipient by a licensed hearing aid specialist, otolaryngologist, otologist, audiologist, or physician.

(13) HOME AND COMMUNITY-BASED SERVICES.—

(a) The agency may pay for home-based or community-based services that are rendered to a recipient in accordance with a federally approved waiver program. The agency may limit or eliminate coverage for certain services, preauthorize high-cost or highly utilized services, or make any other adjustments necessary to comply with any limitations or directions provided for in the General Appropriations Act.

(b) The agency may consolidate types of services offered in the Aged and Disabled Waiver, the Channeling Waiver, the Project AIDS Care Waiver, and the Traumatic Brain and Spinal Cord Injury Waiver programs in order to group similar services under a single service, or continue a service upon evidence of the need for including a particular service type in a particular waiver. The agency is authorized to seek a Medicaid state plan amendment or federal waiver approval to implement this policy.

(c) The agency may implement a utilization management program designed to prior-authorize home and community-based service plans and includes, but is not limited to, assessing proposed quantity and duration of services and monitoring ongoing service use by participants in the program. The agency is authorized to competitively procure a qualified organization to provide utilization management of home and community-based services. The agency is authorized to seek any federal waivers to implement this initiative.

(d) The agency shall request federal approval to develop a system to require payment of premiums or other cost sharing by the parents of a child who is being served by a waiver under this subsection if the adjusted household income is greater than 100 percent of the federal poverty level. The amount of the premium or cost sharing shall be calculated using a sliding scale based on the size of the family, the amount of the parent’s adjusted gross income, and the federal poverty guidelines. The premium and cost-sharing system developed by the agency shall not adversely affect federal funding to the state. After the agency receives federal approval, the Department of Children and Families may collect income information from parents of children who will be affected by this paragraph.

(e) The agency shall seek federal approval to pay for flexible services for persons with severe mental illness or substance use disorders, including, but not limited to, temporary housing assistance. Payments may be made as enhanced capitation rates or incentive payments to managed care plans that meet the requirements of s. 409.968(4).

(14) HOSPICE CARE SERVICES.—The agency may pay for all reasonable and necessary services for the palliation or management of a recipient’s terminal illness, if the services are provided by a hospice that is licensed under part IV of chapter 400 and meets Medicare certification requirements.

(15) INTERMEDIATE CARE FACILITY FOR THE DEVELOPMENTALLY DISABLED SERVICES.—The agency may pay for health-related care and services provided on a 24-hour-a-day basis by a facility licensed and certified as a Medicaid Intermediate Care Facility for the Developmentally Disabled, for a recipient who needs such care because of a developmental disability. Payment shall not include bed-hold days except in facilities with occupancy rates of 95 percent or greater. The agency is authorized to seek any federal waiver approvals to implement this policy.

(16) INTERMEDIATE CARE SERVICES.—The agency may pay for 24-hour-a-day intermediate care nursing and rehabilitation services rendered to a recipient in a nursing facility licensed under part II of chapter 400, if the services are ordered by and provided under the direction of a physician.

(17) OPTOMETRIC SERVICES.—The agency may pay for services provided to a recipient, including examination, diagnosis, treatment, and management, related to ocular pathology, if the services are provided by a licensed optometrist or physician.

(18) PHYSICIAN ASSISTANT SERVICES.—The agency may pay for all services provided to a recipient by a physician assistant licensed under s. 458.347 or s. 459.022. Reimbursement for such services must be not less than 80 percent of the reimbursement that would be paid to a physician who provided the same services.

(19) PODIATRIC SERVICES.—The agency may pay for services, including diagnosis and medical, surgical, palliative, and mechanical treatment, related to ailments of the human foot and lower leg, if provided to a recipient by a podiatric physician licensed under state law.

(20) PRESCRIBED DRUG SERVICES.—The agency may pay for medications that are prescribed for a recipient by a physician or other licensed practitioner of the healing arts authorized to prescribe medications and that are dispensed to the recipient by a licensed pharmacist or physician in accordance with applicable state and federal law.

(21) REGISTERED NURSE FIRST ASSISTANT SERVICES.—The agency may pay for all services provided to a recipient by a registered nurse first assistant as described in s. 464.027. Reimbursement for such services may not be less than 80 percent of the reimbursement that would be paid to a physician providing the same services.

(22) STATE HOSPITAL SERVICES.—The agency may pay for all-inclusive psychiatric inpatient hospital care provided to a recipient age 65 or older in a state mental hospital.

(23) VISUAL SERVICES.—The agency may pay for visual examinations, eyeglasses, and eyeglass repairs for a recipient if they are prescribed by a licensed physician specializing in diseases of the eye or by a licensed optometrist. Eyeglass frames for adult recipients shall be limited to one pair per recipient every 2 years, except a second pair may be provided during that period after prior authorization. Eyeglass lenses for adult recipients shall be limited to one pair per year except a second pair may be provided during that period after prior authorization.

(24) CHILD-WELFARE-TARGETED CASE MANAGEMENT.—The Agency for Health Care Administration, in consultation with the Department of Children and Families, may establish a targeted case-management project in those counties identified by the Department of Children and Families and for all counties with a community-based child welfare project, as authorized under s. 409.987 which have been specifically approved by the department. The covered group of individuals who are eligible to receive targeted case management include children who are eligible for Medicaid; who are between the ages of birth through 21; and who are under protective supervision or postplacement supervision, under foster-care supervision, or in shelter care or foster care. The number of individuals who are eligible to receive targeted case management is limited to the number for whom the Department of Children and Families has matching funds to cover the costs. The general revenue funds required to match the funds for services provided by the community-based child welfare projects are limited to funds available for services described under s. 409.990. The Department of Children and Families may transfer the general revenue matching funds as billed by the Agency for Health Care Administration.

(25) ASSISTIVE-CARE SERVICES.—The agency may pay for assistive-care services provided to recipients with functional or cognitive impairments residing in assisted living facilities, adult family-care homes, or residential treatment facilities. These services may include health support, assistance with the activities of daily living and the instrumental acts of daily living, assistance with medication administration, and arrangements for health care.

(26) HOME AND COMMUNITY-BASED SERVICES FOR AUTISM SPECTRUM DISORDER AND OTHER DEVELOPMENTAL DISABILITIES.—The agency is authorized to seek federal approval through a Medicaid waiver or a state plan amendment for the provision of occupational therapy, speech therapy, physical therapy, behavior analysis, and behavior assistant services to individuals who are 5 years of age and under and have a diagnosed developmental disability as defined in s. 393.063, autism spectrum disorder as defined in s. 627.6686, or Down syndrome, a genetic disorder caused by the presence of extra chromosomal material on chromosome 21. Causes of the syndrome may include Trisomy 21, Mosaicism, Robertsonian Translocation, and other duplications of a portion of chromosome 21. Coverage for such services shall be limited to $36,000 annually and may not exceed $108,000 in total lifetime benefits. The agency shall submit an annual report beginning on January 1, 2009, to the President of the Senate, the Speaker of the House of Representatives, and the relevant committees of the Senate and the House of Representatives regarding progress on obtaining federal approval and recommendations for the implementation of these home and community-based services. The agency may not implement this subsection without prior legislative approval.

(27) ANESTHESIOLOGIST ASSISTANT SERVICES.—The agency may pay for all services provided to a recipient by an anesthesiologist assistant licensed under s. 458.3475 or s. 459.023. Reimbursement for such services must be not less than 80 percent of the reimbursement that would be paid to a physician who provided the same services.

History.—s. 35, ch. 91-282; s. 1, ch. 94-299; s. 1, ch. 95-291; s. 4, ch. 95-393; s. 4, ch. 96-417; s. 42, ch. 97-98; s. 12, ch. 97-260; s. 17, ch. 97-263; s. 185, ch. 98-166; s. 52, ch. 98-288; s. 7, ch. 99-144; s. 3, ch. 99-206; s. 66, ch. 99-397; s. 15, ch. 2000-163; s. 52, ch. 2000-256; s. 4, ch. 2001-104; s. 2, ch. 2001-223; s. 67, ch. 2001-277; ss. 3, 4, ch. 2001-377; s. 68, ch. 2002-1; s. 7, ch. 2002-219; s. 19, ch. 2002-400; s. 9, ch. 2003-405; s. 85, ch. 2004-267; s. 9, ch. 2004-270; s. 6, ch. 2005-60; s. 51, ch. 2005-152; s. 11, ch. 2006-28; s. 81, ch. 2006-197; s. 1, ch. 2008-30; s. 4, ch. 2008-143; s. 6, ch. 2009-55; s. 126, ch. 2010-102; s. 10, ch. 2011-135; s. 205, ch. 2014-19; s. 57, ch. 2014-224; s. 49, ch. 2015-2; s. 10, ch. 2016-65; s. 9, ch. 2016-145; s. 1, ch. 2016-158.



409.9062 - Lung transplant services for Medicaid recipients.

409.9062 Lung transplant services for Medicaid recipients.—Subject to the availability of funds and subject to any limitations or directions provided for in the General Appropriations Act or chapter 216, the Agency for Health Care Administration Medicaid program shall pay for medically necessary lung transplant services for Medicaid recipients. These payments must be used to reimburse approved lung transplant facilities a global fee for providing lung transplant services to Medicaid recipients.

History.—s. 2, ch. 2002-35; s. 4, ch. 2005-133.



409.9066 - Medicare prescription discount program.

409.9066 Medicare prescription discount program.—

(1) As a condition of participation in the Florida Medicaid program or the pharmaceutical expense assistance program, a pharmacy must agree to charge any individual who is a Medicare beneficiary and who is a Florida resident showing a Medicare card when he or she presents a prescription, a price no greater than the cost of ingredients equal to the average wholesale price minus 9 percent, and a dispensing fee of $4.50.

(2) In lieu of the provisions of subsection (1), and as a condition of participation in the Florida Medicaid program or the pharmaceutical expense assistance program, a pharmacy must agree to:

(a) Provide a private voluntary prescription discount program to state residents who are Medicare beneficiaries; or

(b) Accept a private voluntary discount prescription program from state residents who are Medicare beneficiaries.

Discounts under this subsection must be at least as great as discounts under subsection (1).

(3) The Agency for Health Care Administration shall publish, on a free website available to the public, the most recent average wholesale prices for the 200 drugs most frequently dispensed and shall provide a mechanism that consumers may use to calculate the retail price and the price that should be paid after the discount required in subsection (1) is applied. The agency shall provide retail information by geographic area and retail information by provider within geographical areas.

History.—s. 3, ch. 2000-254; s. 1, ch. 2003-61; s. 12, ch. 2004-297.



409.907 - Medicaid provider agreements.

409.907 Medicaid provider agreements.—The agency may make payments for medical assistance and related services rendered to Medicaid recipients only to an individual or entity who has a provider agreement in effect with the agency, who is performing services or supplying goods in accordance with federal, state, and local law, and who agrees that no person shall, on the grounds of handicap, race, color, or national origin, or for any other reason, be subjected to discrimination under any program or activity for which the provider receives payment from the agency.

(1) Each provider agreement shall require the provider to comply fully with all state and federal laws pertaining to the Medicaid program, as well as all federal, state, and local laws pertaining to licensure, if required, and the practice of any of the healing arts, and shall require the provider to provide services or goods of not less than the scope and quality it provides to the general public.

(2) Each provider agreement shall be a voluntary contract between the agency and the provider, in which the provider agrees to comply with all laws and rules pertaining to the Medicaid program when furnishing a service or goods to a Medicaid recipient and the agency agrees to pay a sum, determined by fee schedule, payment methodology, or other manner, for the service or goods provided to the Medicaid recipient. Each provider agreement shall be effective for a stipulated period of time, shall be terminable by either party after reasonable notice, and shall be renewable by mutual agreement.

(3) The provider agreement developed by the agency, in addition to the requirements specified in subsections (1) and (2), shall require the provider to:

(a) Have in its possession at the time of signing the provider agreement, and maintain in good standing throughout the period of the agreement’s effectiveness, a valid professional or facility license pertinent to the services or goods being provided, as required by the state or locality in which the provider is located, and the Federal Government, if applicable.

(b) Maintain in a systematic and orderly manner all medical and Medicaid-related records that the agency requires and determines are relevant to the services or goods being provided.

(c) Retain all medical and Medicaid-related records for a period of 5 years to satisfy all necessary inquiries by the agency.

(d) Safeguard the use and disclosure of information pertaining to current or former Medicaid recipients and comply with all state and federal laws pertaining to confidentiality of patient information.

(e) Permit the agency, the Attorney General, the Federal Government, and the authorized agents of each of these entities access to all Medicaid-related information, which may be in the form of records, logs, documents, or computer files, and other information pertaining to services or goods billed to the Medicaid program, including access to all patient records and other provider information if the provider cannot easily separate records for Medicaid patients from other records.

(f) Bill other insurers and third parties, including the Medicare program, before billing the Medicaid program, if the recipient is eligible for payment for health care or related services from another insurer or person, and comply with all other state and federal requirements in this regard.

(g) Promptly report any moneys received in error or in excess of the amount to which the provider is entitled from the Medicaid program, and promptly refund such moneys to the agency.

(h) Be liable for and indemnify, defend, and hold the agency harmless from all claims, suits, judgments, or damages, including court costs and attorney’s fees, arising out of the negligence or omissions of the provider in the course of providing services to a recipient or a person believed to be a recipient.

(i) At the option of the agency, provide proof of liability insurance and maintain such insurance in effect for any period during which services or goods are furnished to Medicaid recipients.

(j) Accept Medicaid payment as payment in full, and prohibit the provider from billing or collecting from the recipient or the recipient’s responsible party any additional amount except, and only to the extent the agency permits or requires, copayments, coinsurance, or deductibles to be paid by the recipient for the services or goods provided. The Medicaid payment-in-full policy does not apply to services or goods provided to a recipient if the services or goods are not covered by the Medicaid program.

(k) Report a change in any principal of the provider, including any officer, director, agent, managing employee, or affiliated person, or any partner or shareholder who has an ownership interest equal to 5 percent or more in the provider, to the agency in writing within 30 days after the change occurs. For a hospital licensed under chapter 395 or a nursing home licensed under part II of chapter 400, a principal of the provider is one who meets the definition of a controlling interest under s. 408.803.

(4) A provider agreement shall provide that, if the provider sells or transfers a business interest or practice that substantially constitutes the entity named as the provider in the provider agreement, or sells or transfers a facility that is of substantial importance to the entity named as the provider in the provider agreement, the provider is required to maintain and make available to the agency Medicaid-related records that relate to the sale or transfer of the business interest, practice, or facility in the same manner as though the sale or transaction had not taken place, unless the provider enters into an agreement with the purchaser of the business interest, practice, or facility to fulfill this requirement.

(5) The agency:

(a) Is required to make timely payment at the established rate for services or goods furnished to a recipient by the provider upon receipt of a properly completed claim form. The claim form shall require certification that the services or goods have been completely furnished to the recipient and that, with the exception of those services or goods specified by the agency, the amount billed does not exceed the provider’s usual and customary charge for the same services or goods.

(b) Is prohibited from demanding repayment from the provider in any instance in which the Medicaid overpayment is attributable to agency error in the determination of eligibility of a recipient.

(c) May adopt, and include in the provider agreement, such other requirements and stipulations on either party as the agency finds necessary to properly and efficiently administer the Medicaid program.

(d) May enroll entities as Medicare crossover-only providers for payment and claims processing purposes only. The provider agreement shall:

1. Require that the provider be able to demonstrate to the satisfaction of the agency that the provider is an eligible Medicare provider and has a current provider agreement in place with the Centers for Medicare and Medicaid Services.

2. Require the provider to notify the agency immediately in writing upon being suspended or disenrolled as a Medicare provider. If the provider does not provide such notification within 5 business days after suspension or disenrollment, sanctions may be imposed pursuant to this chapter and the provider may be required to return funds paid to the provider during the period of time that the provider was suspended or disenrolled as a Medicare provider.

3. Require the applicant to submit an attestation, as approved by the agency, that the provider meets the requirements of Florida Medicaid provider enrollment criteria.

4. Require the applicant to submit fingerprints as required by the agency.

5. Require that all records pertaining to health care services provided to each of the provider’s recipients be kept for a minimum of 6 years. The agreement shall also require that records and any information relating to payments claimed by the provider for services under the agreement be delivered to the agency or the Office of the Attorney General Medicaid Fraud Control Unit when requested. If a provider does not provide such records and information when requested, sanctions may be imposed pursuant to this chapter.

6. Disclose that the agreement is for the purposes of paying and processing Medicare crossover claims only.

This paragraph pertains solely to Medicare crossover-only providers. In order to become a standard Medicaid provider, the requirements of this section and applicable rules must be met. This paragraph does not create an entitlement or obligation of the agency to enroll all Medicare providers that may be considered Medicare crossover-only providers in the Medicaid program.

(e) Providers that are required to post a surety bond as part of the Medicaid enrollment process are excluded for enrollment under paragraph (d) and must complete a full Medicaid application. The agency may establish additional criteria to promote program integrity.

(6) A Medicaid provider agreement may be revoked, at the option of the agency, due to a change of ownership of any facility, association, partnership, or other entity named as the provider in the provider agreement.

(a) If there is a change of ownership, the transferor remains liable for all outstanding overpayments, administrative fines, and any other moneys owed to the agency before the effective date of the change. The transferee is also liable to the agency for all outstanding overpayments identified by the agency on or before the effective date of the change of ownership. In the event of a change of ownership for a skilled nursing facility or intermediate care facility, the Medicaid provider agreement shall be assigned to the transferee if the transferee meets all other Medicaid provider qualifications. In the event of a change of ownership involving a skilled nursing facility licensed under part II of chapter 400, liability for all outstanding overpayments, administrative fines, and any moneys owed to the agency before the effective date of the change of ownership shall be determined in accordance with s. 400.179.

(b) At least 60 days before the anticipated date of the change of ownership, the transferor must notify the agency of the intended change and the transferee must submit to the agency a Medicaid provider enrollment application. If a change of ownership occurs without compliance with the notice requirements of this subsection, the transferor and transferee are jointly and severally liable for all overpayments, administrative fines, and other moneys due to the agency, regardless of whether the agency identified the overpayments, administrative fines, or other moneys before or after the effective date of the change. The agency may not approve a transferee’s Medicaid provider enrollment application if the transferee or transferor has not paid or agreed in writing to a payment plan for all outstanding overpayments, administrative fines, and other moneys due to the agency. This subsection does not preclude the agency from seeking any other legal or equitable remedies available to the agency for the recovery of moneys owed to the Medicaid program. In the event of a change of ownership involving a skilled nursing facility licensed under part II of chapter 400, liability for all outstanding overpayments, administrative fines, and any moneys owed to the agency before the effective date of the change of ownership shall be determined in accordance with s. 400.179 if the Medicaid provider enrollment application for change of ownership is submitted before the change.

(c) As used in this subsection, the term:

1. “Administrative fines” includes any amount identified in a notice of a monetary penalty or fine which has been issued by the agency or other regulatory or licensing agency that governs the provider.

2. “Outstanding overpayment” includes any amount identified in a preliminary audit report issued to the transferor by the agency on or before the effective date of a change of ownership.

(7) As a condition of participating in the Medicaid program and before entering into the provider agreement, the agency may require the provider to submit information, in an initial and any required renewal applications, concerning the professional, business, and personal background of the provider and permit an onsite inspection of the provider’s service location by agency staff or other personnel designated by the agency to perform this function. Before entering into a provider agreement, the agency may perform an onsite inspection of the provider’s service location to determine the applicant’s ability to provide the services in compliance with the Medicaid program and professional regulations. As a continuing condition of participation in the Medicaid program, a provider must immediately notify the agency of any current or pending bankruptcy filing. Before entering into the provider agreement, or as a condition of continuing participation in the Medicaid program, the agency may also require Medicaid providers reimbursed on a fee-for-services basis or fee schedule basis that is not cost-based to post a surety bond not to exceed $50,000 or the total amount billed by the provider to the program during the current or most recent calendar year, whichever is greater. For new providers, the amount of the surety bond shall be determined by the agency based on the provider’s estimate of its first year’s billing. If the provider’s billing during the first year exceeds the bond amount, the agency may require the provider to acquire an additional bond equal to the actual billing level of the provider. A provider’s bond need not exceed $50,000 if a physician or group of physicians licensed under chapter 458, chapter 459, or chapter 460 has a 50 percent or greater ownership interest in the provider or if the provider is an assisted living facility licensed under chapter 429. The bonds permitted by this section are in addition to the bonds referenced in s. 400.179(2)(d). If the provider is a corporation, partnership, association, or other entity, the agency may require the provider to submit information concerning the background of that entity and of any principal of the entity, including any partner or shareholder having an ownership interest in the entity equal to 5 percent or greater, and any treating provider who participates in or intends to participate in Medicaid through the entity. The information must include:

(a) Proof of holding a valid license or operating certificate, as applicable, if required by the state or local jurisdiction in which the provider is located or if required by the Federal Government.

(b) Information concerning any prior violation, fine, suspension, termination, or other administrative action taken under the Medicaid laws or rules of this state or of any other state or the Federal Government; any prior violation of the laws or rules relating to the Medicare program; any prior violation of the rules of any other public or private insurer; and any prior violation of the laws or rules of any regulatory body of this or any other state.

(c) Full and accurate disclosure of any financial or ownership interest that the provider, or any principal, partner, or major shareholder thereof, may hold in any other Medicaid provider or health care related entity or any other entity that is licensed by the state to provide health or residential care and treatment to persons.

(d) If a group provider, identification of all members of the group and attestation that all members of the group are enrolled in or have applied to enroll in the Medicaid program.

(8) Each provider, or each principal of the provider if the provider is a corporation, partnership, association, or other entity, seeking to participate in the Medicaid program must submit a complete set of his or her fingerprints to the agency for the purpose of conducting a criminal history record check. Principals of the provider include any officer, director, billing agent, managing employee, or affiliated person, or any partner or shareholder who has an ownership interest equal to 5 percent or more in the provider. However, for a hospital licensed under chapter 395 or a nursing home licensed under chapter 400, principals of the provider are those who meet the definition of a controlling interest under s. 408.803. A director of a not-for-profit corporation or organization is not a principal for purposes of a background investigation required by this section if the director: serves solely in a voluntary capacity for the corporation or organization, does not regularly take part in the day-to-day operational decisions of the corporation or organization, receives no remuneration from the not-for-profit corporation or organization for his or her service on the board of directors, has no financial interest in the not-for-profit corporation or organization, and has no family members with a financial interest in the not-for-profit corporation or organization; and if the director submits an affidavit, under penalty of perjury, to this effect to the agency and the not-for-profit corporation or organization submits an affidavit, under penalty of perjury, to this effect to the agency as part of the corporation’s or organization’s Medicaid provider agreement application. Notwithstanding the above, the agency may require a background check for any person reasonably suspected by the agency to have been convicted of a crime.

(a) This subsection does not apply to:

1. A unit of local government, except that requirements of this subsection apply to nongovernmental providers and entities contracting with the local government to provide Medicaid services. The actual cost of the state and national criminal history record checks must be borne by the nongovernmental provider or entity; or

2. Any business that derives more than 50 percent of its revenue from the sale of goods to the final consumer, and the business or its controlling parent is required to file a form 10-K or other similar statement with the Securities and Exchange Commission or has a net worth of $50 million or more.

(b) Background screening shall be conducted in accordance with chapter 435 and s. 408.809. The cost of the state and national criminal record check shall be borne by the provider.

(9) Upon receipt of a completed, signed, and dated application, and completion of any necessary background investigation and criminal history record check, the agency must:

(a) Enroll the applicant as a Medicaid provider upon approval of the provider application. The enrollment effective date is the date the agency receives the provider application. With respect to a provider that requires a Medicare certification survey, the enrollment effective date is the date the certification is awarded. With respect to a provider that completes a change of ownership, the effective date is the date the agency received the application, the date the change of ownership was complete, or the date the applicant became eligible to provide services under Medicaid, whichever date is later. With respect to a provider of emergency medical services transportation or emergency services and care, the effective date is the date the services were rendered. Payment for any claims for services provided to Medicaid recipients between the date of receipt of the application and the date of approval is contingent on applying any and all applicable audits and edits contained in the agency’s claims adjudication and payment processing systems. The agency may enroll a provider located outside this state if:

1. The provider’s location is no more than 50 miles from the state line;

2. The provider is a physician actively licensed in this state and interprets diagnostic testing results through telecommunications and information technology provided from a distance; or

3. The agency determines a need for that provider type to ensure adequate access to care; or

(b) Deny the application if the agency finds that it is in the best interest of the Medicaid program to do so. The agency may consider the factors listed in subsection (10), as well as any other factor that could affect the effective and efficient administration of the program, including, but not limited to, the applicant’s demonstrated ability to provide services, conduct business, and operate a financially viable concern; the current availability of medical care, services, or supplies to recipients, taking into account geographic location and reasonable travel time; the number of providers of the same type already enrolled in the same geographic area; and the credentials, experience, success, and patient outcomes of the provider for the services that it is making application to provide in the Medicaid program. The agency shall deny the application if the agency finds that a provider; any officer, director, agent, managing employee, or affiliated person; or any partner or shareholder having an ownership interest equal to 5 percent or greater in the provider if the provider is a corporation, partnership, or other business entity, has failed to pay all outstanding fines or overpayments assessed by final order of the agency or final order of the Centers for Medicare and Medicaid Services, not subject to further appeal, unless the provider agrees to a repayment plan that includes withholding Medicaid reimbursement until the amount due is paid in full.

(10) The agency may consider whether the provider, or any officer, director, agent, managing employee, or affiliated person, or any partner or shareholder having an ownership interest equal to 5 percent or greater in the provider if the provider is a corporation, partnership, or other business entity, has:

(a) Made a false representation or omission of any material fact in making the application, including the submission of an application that conceals the controlling or ownership interest of any officer, director, agent, managing employee, affiliated person, or partner or shareholder who may not be eligible to participate;

(b) Been or is currently excluded, suspended, terminated from, or has involuntarily withdrawn from participation in, Florida’s Medicaid program or any other state’s Medicaid program, or from participation in any other governmental or private health care or health insurance program;

(c) Been convicted of a criminal offense relating to the delivery of any goods or services under Medicaid or Medicare or any other public or private health care or health insurance program including the performance of management or administrative services relating to the delivery of goods or services under any such program;

(d) Been convicted under federal or state law of a criminal offense related to the neglect or abuse of a patient in connection with the delivery of any health care goods or services;

(e) Been convicted under federal or state law of a criminal offense relating to the unlawful manufacture, distribution, prescription, or dispensing of a controlled substance;

(f) Been convicted of any criminal offense relating to fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial misconduct;

(g) Been convicted under federal or state law of a crime punishable by imprisonment of a year or more which involves moral turpitude;

(h) Been convicted in connection with the interference or obstruction of any investigation into any criminal offense listed in this subsection;

(i) Been found to have violated federal or state laws, rules, or regulations governing Florida’s Medicaid program or any other state’s Medicaid program, the Medicare program, or any other publicly funded federal or state health care or health insurance program, and been sanctioned accordingly;

(j) Been previously found by a licensing, certifying, or professional standards board or agency to have violated the standards or conditions relating to licensure or certification or the quality of services provided; or

(k) Failed to pay any fine or overpayment properly assessed under the Medicaid program in which no appeal is pending or after resolution of the proceeding by stipulation or agreement, unless the agency has issued a specific letter of forgiveness or has approved a repayment schedule to which the provider agrees to adhere.

(11) Before signing a provider agreement and at the discretion of the agency, other provisions of this section notwithstanding, an entity may become eligible to receive payment from the Medicaid program at the time it first furnishes services or goods, if:

(a) The services or goods provided are otherwise compensable;

(b) The entity meets all other requirements of a Medicaid provider at the time the services or goods were provided; and

(c) The entity agrees to abide by the provisions of the provider agreement effective from the date the services or goods were provided.

(12) In accordance with 42 C.F.R. s. 433.318(d)(2)(ii), the agency may certify that a provider is out of business and that any overpayments made to the provider cannot be collected under state law.

(13) Licensed, certified, or otherwise qualified providers are not entitled to enrollment in a Medicaid provider network.

History.—s. 36, ch. 91-282; s. 3, ch. 94-251; s. 2, ch. 96-387; s. 5, ch. 96-417; s. 1, ch. 97-290; s. 16, ch. 2000-163; s. 53, ch. 2000-256; s. 6, ch. 2001-377; s. 21, ch. 2002-400; s. 20, ch. 2004-267; s. 11, ch. 2004-270; s. 53, ch. 2004-350; s. 66, ch. 2005-2; s. 8, ch. 2005-60; s. 16, ch. 2005-133; s. 12, ch. 2006-28; s. 82, ch. 2006-197; s. 137, ch. 2007-230; s. 12, ch. 2008-246; s. 12, ch. 2009-223; s. 25, ch. 2010-114; s. 6, ch. 2010-156; s. 11, ch. 2011-135; s. 1, ch. 2013-150; s. 101, ch. 2014-17; s. 17, ch. 2016-65.



409.9071 - Medicaid provider agreements for school districts certifying state match.

409.9071 Medicaid provider agreements for school districts certifying state match.—

(1) The agency shall reimburse school-based services as provided in former s. 236.0812 pursuant to the rehabilitative services option provided under 42 U.S.C. s. 1396d(a)(13). For purposes of this section, billing agent consulting services shall be considered billing agent services, as that term is used in s. 409.913(10), and, as such, payments to such persons shall not be based on amounts for which they bill nor based on the amount a provider receives from the Medicaid program. This provision shall not restrict privatization of Medicaid school-based services. Subject to any limitations provided for in the General Appropriations Act, the agency, in compliance with appropriate federal authorization, shall develop policies and procedures and shall allow for certification of state and local education funds which have been provided for school-based services as specified in s. 1011.70 and authorized by a physician’s order where required by federal Medicaid law. Any state or local funds certified pursuant to this section shall be for children with specified disabilities who are eligible for both Medicaid and part B or part H of the Individuals with Disabilities Education Act (IDEA), or the exceptional student education program, or who have an individualized educational plan.

(2) School districts that wish to enroll as Medicaid providers and that certify state match in order to receive federal Medicaid reimbursements for services, pursuant to subsection (1), shall agree to:

(a) Verify Medicaid eligibility. The agency and the Department of Education shall work cooperatively to facilitate local school districts’ verification of Medicaid eligibility.

(b) Develop and maintain the financial and individual education plan records needed to document the appropriate use of state and federal Medicaid funds.

(c) Comply with all state and federal Medicaid laws, rules, regulations, and policies, including, but not limited to, those related to the confidentiality of records and freedom of choice of providers.

(d) Be responsible for reimbursing the cost of any state or federal disallowance that results from failure to comply with state or federal Medicaid laws, rules, or regulations.

(3) State and local education dollars certified as state Medicaid match may be capped based on the maximum amount of federal participation budgeted for this purpose. Unless otherwise specifically provided for in the General Appropriations Act, certification of such funds shall be reduced proportionately to other voluntary Medicaid programs if a cap is established by the federal Medicaid agency that reduces federal Medicaid funding.

(4) Within 90 days after a school district applies to enroll as a Medicaid provider under the certified match program, the agency may conduct a review to ensure that the school district has the capability to comply with the requirements in subsection (2). A finding by the agency that a school district has the capability to comply with the requirements in subsection (2) shall not relieve a school district of its responsibility for correcting any deficiencies or for reimbursing the cost of the state or federal disallowances identified pursuant to any subsequent state or federal audits.

(5) The agency shall develop a reimbursement schedule specific to school-based services which is based on the federal rehabilitative services option.

(6) Retroactive reimbursements for services as specified in former s. 236.0812 as of July 1, 1996, including reimbursement for the 1995-1996 and 1996-1997 school years, are subject to federal approval.

(7) The agency’s and school districts’ confidentiality is waived. They shall provide any information or documents relating to this section to the Medicaid Fraud Control Unit in the Department of Legal Affairs, upon request pursuant to its authority under s. 409.920.

History.—s. 2, ch. 95-336; s. 5, ch. 96-199; s. 3, ch. 96-294; s. 2, ch. 97-168; ss. 13, 18, ch. 97-263; s. 5, ch. 2000-163; ss. 994, 995, ch. 2002-387; s. 20, ch. 2004-344; s. 67, ch. 2005-2.



409.9072 - Medicaid provider agreements for charter schools and private schools.

409.9072 Medicaid provider agreements for charter schools and private schools.—

(1) Subject to a specific appropriation by the Legislature, the agency shall reimburse private schools as defined in s. 1002.01 and schools designated as charter schools under s. 1002.33 which are Medicaid providers for school-based services pursuant to the rehabilitative services option provided under 42 U.S.C. s. 1396d(a)(13) to children younger than 21 years of age with specified disabilities who are eligible for both Medicaid and part B or part H of the Individuals with Disabilities Education Act (IDEA) or the exceptional student education program, or who have an individualized educational plan.

(2) Schools that wish to enroll as Medicaid providers and receive Medicaid reimbursement under this section must apply to the agency for a provider agreement and must agree to:

(a) Verify Medicaid eligibility. The agency shall work cooperatively with a private school or a charter school that is a Medicaid provider to facilitate the school’s verification of Medicaid eligibility.

(b) Develop and maintain the financial and individual education plan records needed to document the appropriate use of state and federal Medicaid funds.

(c) Comply with all state and federal Medicaid laws, rules, regulations, and policies, including, but not limited to, those related to the confidentiality of records and freedom of choice of providers.

(d) Be responsible for reimbursing the cost of any state or federal disallowance that results from failure to comply with state or federal Medicaid laws, rules, or regulations.

(3) The types of school-based services for which schools may be reimbursed under this section are those included in s. 1011.70(1). Private schools and charter schools may not be reimbursed by the agency for providing services that are excluded by that subsection.

(4) Within 90 days after a private school or a charter school applies to enroll as a Medicaid provider under this section, the agency may conduct a review to ensure that the school has the capability to comply with its responsibilities under subsection (2). A finding by the agency that the school has the capability to comply does not relieve the school of its responsibility to correct any deficiencies or to reimburse the cost of the state or federal disallowances identified pursuant to any subsequent state or federal audits.

(5) For reimbursements to private schools and charter schools under this section, the agency shall apply the reimbursement schedule developed under s. 409.9071(5). Health care practitioners engaged by a school to provide services under this section must be enrolled as Medicaid providers and meet the qualifications specified under 42 C.F.R. s. 440.110, as applicable. Each school’s continued participation in providing Medicaid services under this section is contingent upon the school providing to the agency an annual accounting of how the Medicaid reimbursements are used.

(6) For Medicaid provider agreements issued under this section, the agency’s and the school’s confidentiality is waived in relation to the state’s efforts to control Medicaid fraud. The agency and the school shall provide any information or documents relating to this section to the Medicaid Fraud Control Unit in the Department of Legal Affairs, upon request, pursuant to the Attorney General’s authority under s. 409.920.

History.—s. 18, ch. 2016-65.



409.908 - Reimbursement of Medicaid providers.

409.908 Reimbursement of Medicaid providers.—Subject to specific appropriations, the agency shall reimburse Medicaid providers, in accordance with state and federal law, according to methodologies set forth in the rules of the agency and in policy manuals and handbooks incorporated by reference therein. These methodologies may include fee schedules, reimbursement methods based on cost reporting, negotiated fees, competitive bidding pursuant to s. 287.057, and other mechanisms the agency considers efficient and effective for purchasing services or goods on behalf of recipients. If a provider is reimbursed based on cost reporting and submits a cost report late and that cost report would have been used to set a lower reimbursement rate for a rate semester, then the provider’s rate for that semester shall be retroactively calculated using the new cost report, and full payment at the recalculated rate shall be effected retroactively. Medicare-granted extensions for filing cost reports, if applicable, shall also apply to Medicaid cost reports. Payment for Medicaid compensable services made on behalf of Medicaid eligible persons is subject to the availability of moneys and any limitations or directions provided for in the General Appropriations Act or chapter 216. Further, nothing in this section shall be construed to prevent or limit the agency from adjusting fees, reimbursement rates, lengths of stay, number of visits, or number of services, or making any other adjustments necessary to comply with the availability of moneys and any limitations or directions provided for in the General Appropriations Act, provided the adjustment is consistent with legislative intent.

(1) Reimbursement to hospitals licensed under part I of chapter 395 must be made prospectively or on the basis of negotiation.

(a) Reimbursement for inpatient care is limited as provided in s. 409.905(5), except as otherwise provided in this subsection.

1. If authorized by the General Appropriations Act, the agency may modify reimbursement for specific types of services or diagnoses, recipient ages, and hospital provider types.

2. The agency may establish an alternative methodology to the DRG-based prospective payment system to set reimbursement rates for:

a. State-owned psychiatric hospitals.

b. Newborn hearing screening services.

c. Transplant services for which the agency has established a global fee.

d. Recipients who have tuberculosis that is resistant to therapy who are in need of long-term, hospital-based treatment pursuant to s. 392.62.

e. Class III psychiatric hospitals.

3. The agency shall modify reimbursement according to other methodologies recognized in the General Appropriations Act.

The agency may receive funds from state entities, including, but not limited to, the Department of Health, local governments, and other local political subdivisions, for the purpose of making special exception payments, including federal matching funds, through the Medicaid inpatient reimbursement methodologies. Funds received for this purpose shall be separately accounted for and may not be commingled with other state or local funds in any manner. The agency may certify all local governmental funds used as state match under Title XIX of the Social Security Act, to the extent and in the manner authorized under the General Appropriations Act and pursuant to an agreement between the agency and the local governmental entity. In order for the agency to certify such local governmental funds, a local governmental entity must submit a final, executed letter of agreement to the agency, which must be received by October 1 of each fiscal year and provide the total amount of local governmental funds authorized by the entity for that fiscal year under this paragraph, paragraph (b), or the General Appropriations Act. The local governmental entity shall use a certification form prescribed by the agency. At a minimum, the certification form must identify the amount being certified and describe the relationship between the certifying local governmental entity and the local health care provider. The agency shall prepare an annual statement of impact which documents the specific activities undertaken during the previous fiscal year pursuant to this paragraph, to be submitted to the Legislature annually by January 1.

(b) Reimbursement for hospital outpatient care is limited to $1,500 per state fiscal year per recipient, except for:

1. Such care provided to a Medicaid recipient under age 21, in which case the only limitation is medical necessity.

2. Renal dialysis services.

3. Other exceptions made by the agency.

The agency is authorized to receive funds from state entities, including, but not limited to, the Department of Health, the Board of Governors of the State University System, local governments, and other local political subdivisions, for the purpose of making payments, including federal matching funds, through the Medicaid outpatient reimbursement methodologies. Funds received from state entities and local governments for this purpose shall be separately accounted for and shall not be commingled with other state or local funds in any manner.

(c) The agency may receive intergovernmental transfers of funds from governmental entities, including, but not limited to, the Department of Health, local governments, and other local political subdivisions, for the advancement of the Medicaid program and for enhancing or supplementing provider reimbursement under this part and part IV. The agency shall seek and maintain a low-income pool in a manner authorized by federal waiver and implemented under spending authority granted in the General Appropriations Act. The low-income pool must be used to support enhanced access to services by offsetting shortfalls in Medicaid reimbursement or paying for otherwise uncompensated care, and the agency shall seek waiver authority to encourage the donation of intergovernmental transfers and to utilize intergovernmental transfers as the state’s share of Medicaid funding within the low-income pool.

(d) Hospitals that provide services to a disproportionate share of low-income Medicaid recipients, or that participate in the regional perinatal intensive care center program under chapter 383, or that participate in the statutory teaching hospital disproportionate share program may receive additional reimbursement. The total amount of payment for disproportionate share hospitals shall be fixed by the General Appropriations Act. The computation of these payments must be made in compliance with all federal regulations and the methodologies described in ss. 409.911 and 409.9113.

(e) The agency is authorized to limit inflationary increases for outpatient hospital services as directed by the General Appropriations Act.

(f)1. Pursuant to chapter 120, the agency shall furnish to providers written notice of the audited hospital cost-based per diem reimbursement rate for inpatient and outpatient care established by the agency. The written notice constitutes final agency action. A substantially affected provider seeking to correct or adjust the calculation of the audited hospital cost-based per diem reimbursement rate for inpatient and outpatient care, other than a challenge to the methodologies set forth in the rules of the agency and in reimbursement plans incorporated by reference therein used to calculate the reimbursement rate for inpatient and outpatient care, may request an administrative hearing to challenge the final agency action by filing a petition with the agency within 180 days after receipt of the written notice by the provider. The petition must include all documentation supporting the challenge upon which the provider intends to rely at the administrative hearing and may not be amended or supplemented except as authorized under uniform rules adopted pursuant to s. 120.54(5). The failure to timely file a petition in compliance with this subparagraph is deemed conclusive acceptance of the audited hospital cost-based per diem reimbursement rate for inpatient and outpatient care established by the agency.

2. Any challenge to the methodologies set forth in the rules of the agency and in reimbursement plans incorporated by reference therein used to calculate the reimbursement rate for inpatient and outpatient care may not result in a correction or an adjustment of a reimbursement rate for a rate period that occurred more than 5 years before the date the petition initiating the proceeding was filed.

3. This paragraph applies to any challenge to final agency action which seeks the correction or adjustment of a provider’s audited hospital cost-based per diem reimbursement rate for inpatient and outpatient care and to any challenge to the methodologies set forth in the rules of the agency and in reimbursement plans incorporated by reference therein used to calculate the reimbursement rate for inpatient and outpatient care, including any right to challenge which arose before July 1, 2015. A correction or adjustment of an audited hospital cost-based per diem reimbursement rate for inpatient and outpatient care which is required by an administrative order or appellate decision:

a. Must be reconciled in the first rate period after the order or decision becomes final.

b. May not be the basis for any challenge to correct or adjust hospital rates required to be paid by any Medicaid managed care provider pursuant to part IV of this chapter.

4. The agency may not be compelled by an administrative body or a court to pay additional compensation to a hospital relating to the establishment of audited hospital cost-based per diem reimbursement rates by the agency or for remedies relating to such rates, unless an appropriation has been made by law for the exclusive, specific purpose of paying such additional compensation. As used in this subparagraph, the term “appropriation made by law” has the same meaning as provided in s. 11.066.

5. Any period of time specified in this paragraph is not tolled by the pendency of any administrative or appellate proceeding.

6. The exclusive means to challenge a written notice of an audited hospital cost-based per diem reimbursement rate for inpatient and outpatient care for the purpose of correcting or adjusting such rate before, on, or after July 1, 2015, or to challenge the methodologies set forth in the rules of the agency and in reimbursement plans incorporated by reference therein used to calculate the reimbursement rate for inpatient and outpatient care is through an administrative proceeding pursuant to chapter 120.

(2)(a)1. Reimbursement to nursing homes licensed under part II of chapter 400 and state-owned-and-operated intermediate care facilities for the developmentally disabled licensed under part VIII of chapter 400 must be made prospectively.

2. Unless otherwise limited or directed in the General Appropriations Act, reimbursement to hospitals licensed under part I of chapter 395 for the provision of swing-bed nursing home services must be made on the basis of the average statewide nursing home payment, and reimbursement to a hospital licensed under part I of chapter 395 for the provision of skilled nursing services must be made on the basis of the average nursing home payment for those services in the county in which the hospital is located. When a hospital is located in a county that does not have any community nursing homes, reimbursement shall be determined by averaging the nursing home payments in counties that surround the county in which the hospital is located. Reimbursement to hospitals, including Medicaid payment of Medicare copayments, for skilled nursing services shall be limited to 30 days, unless a prior authorization has been obtained from the agency. Medicaid reimbursement may be extended by the agency beyond 30 days, and approval must be based upon verification by the patient’s physician that the patient requires short-term rehabilitative and recuperative services only, in which case an extension of no more than 15 days may be approved. Reimbursement to a hospital licensed under part I of chapter 395 for the temporary provision of skilled nursing services to nursing home residents who have been displaced as the result of a natural disaster or other emergency may not exceed the average county nursing home payment for those services in the county in which the hospital is located and is limited to the period of time which the agency considers necessary for continued placement of the nursing home residents in the hospital.

(b) Subject to any limitations or directions in the General Appropriations Act, the agency shall establish and implement a state Title XIX Long-Term Care Reimbursement Plan for nursing home care in order to provide care and services in conformance with the applicable state and federal laws, rules, regulations, and quality and safety standards and to ensure that individuals eligible for medical assistance have reasonable geographic access to such care.

1. The agency shall amend the long-term care reimbursement plan and cost reporting system to create direct care and indirect care subcomponents of the patient care component of the per diem rate. These two subcomponents together shall equal the patient care component of the per diem rate. Separate cost-based ceilings shall be calculated for each patient care subcomponent. The direct care subcomponent of the per diem rate shall be limited by the cost-based class ceiling, and the indirect care subcomponent may be limited by the lower of the cost-based class ceiling, the target rate class ceiling, or the individual provider target.

2. The direct care subcomponent shall include salaries and benefits of direct care staff providing nursing services including registered nurses, licensed practical nurses, and certified nursing assistants who deliver care directly to residents in the nursing home facility. This excludes nursing administration, staff development, the staffing coordinator, and the administrative portion of the minimum data set and care plan coordinators. The direct care subcomponent also includes medically necessary dental care, vision care, hearing care, and podiatric care.

3. All other patient care costs shall be included in the indirect care cost subcomponent of the patient care per diem rate. Costs may not be allocated directly or indirectly to the direct care subcomponent from a home office or management company.

4. On July 1 of each year, the agency shall report to the Legislature direct and indirect care costs, including average direct and indirect care costs per resident per facility and direct care and indirect care salaries and benefits per category of staff member per facility.

5. In order to offset the cost of general and professional liability insurance, the agency shall amend the plan to allow for interim rate adjustments to reflect increases in the cost of general or professional liability insurance for nursing homes. This provision shall be implemented to the extent existing appropriations are available.

It is the intent of the Legislature that the reimbursement plan achieve the goal of providing access to health care for nursing home residents who require large amounts of care while encouraging diversion services as an alternative to nursing home care for residents who can be served within the community. The agency shall base the establishment of any maximum rate of payment, whether overall or component, on the available moneys as provided for in the General Appropriations Act. The agency may base the maximum rate of payment on the results of scientifically valid analysis and conclusions derived from objective statistical data pertinent to the particular maximum rate of payment.

(3) Subject to any limitations or directions provided for in the General Appropriations Act, the following Medicaid services and goods may be reimbursed on a fee-for-service basis. For each allowable service or goods furnished in accordance with Medicaid rules, policy manuals, handbooks, and state and federal law, the payment shall be the amount billed by the provider, the provider’s usual and customary charge, or the maximum allowable fee established by the agency, whichever amount is less, with the exception of those services or goods for which the agency makes payment using a methodology based on capitation rates, average costs, or negotiated fees.

(a) Advanced registered nurse practitioner services.

(b) Birth center services.

(c) Chiropractic services.

(d) Community mental health services.

(e) Dental services, including oral and maxillofacial surgery.

(f) Durable medical equipment.

(g) Hearing services.

(h) Occupational therapy for Medicaid recipients under age 21.

(i) Optometric services.

(j) Orthodontic services.

(k) Personal care for Medicaid recipients under age 21.

(l) Physical therapy for Medicaid recipients under age 21.

(m) Physician assistant services.

(n) Podiatric services.

(o) Portable X-ray services.

(p) Private-duty nursing for Medicaid recipients under age 21.

(q) Registered nurse first assistant services.

(r) Respiratory therapy for Medicaid recipients under age 21.

(s) Speech therapy for Medicaid recipients under age 21.

(t) Visual services.

(4) Subject to any limitations or directions provided for in the General Appropriations Act, alternative health plans, health maintenance organizations, and prepaid health plans shall be reimbursed a fixed, prepaid amount negotiated, or competitively bid pursuant to s. 287.057, by the agency and prospectively paid to the provider monthly for each Medicaid recipient enrolled. The amount may not exceed the average amount the agency determines it would have paid, based on claims experience, for recipients in the same or similar category of eligibility. The agency shall calculate capitation rates on a regional basis and, beginning September 1, 1995, shall include age-band differentials in such calculations.

(5) An ambulatory surgical center shall be reimbursed the lesser of the amount billed by the provider or the Medicare-established allowable amount for the facility.

(6) Effective July 1, 2017, an ambulatory surgical center shall be reimbursed pursuant to a prospective payment methodology. The agency shall implement a prospective payment methodology for establishing reimbursement rates for ambulatory surgical centers. Rates shall be calculated annually and take effect July 1, 2017, and on July 1 each year thereafter. The methodology shall categorize the amount and type of services used in various ambulatory visits which group together procedures and medical visits that share similar characteristics and resource utilization.

(7) A provider of early and periodic screening, diagnosis, and treatment services to Medicaid recipients who are children under age 21 shall be reimbursed using an all-inclusive rate stipulated in a fee schedule established by the agency. A provider of the visual, dental, and hearing components of such services shall be reimbursed the lesser of the amount billed by the provider or the Medicaid maximum allowable fee established by the agency.

(8) A provider of family planning services shall be reimbursed the lesser of the amount billed by the provider or an all-inclusive amount per type of visit for physicians and advanced registered nurse practitioners, as established by the agency in a fee schedule.

(9) A provider of home-based or community-based services rendered pursuant to a federally approved waiver shall be reimbursed based on an established or negotiated rate for each service. These rates shall be established according to an analysis of the expenditure history and prospective budget developed by each contract provider participating in the waiver program, or under any other methodology adopted by the agency and approved by the Federal Government in accordance with the waiver. Privately owned and operated community-based residential facilities which meet agency requirements and which formerly received Medicaid reimbursement for the optional intermediate care facility for the intellectually disabled service may participate in the developmental services waiver as part of a home-and-community-based continuum of care for Medicaid recipients who receive waiver services.

(10) A provider of home health care services or of medical supplies and appliances shall be reimbursed on the basis of competitive bidding or for the lesser of the amount billed by the provider or the agency’s established maximum allowable amount, except that, in the case of the rental of durable medical equipment, the total rental payments may not exceed the purchase price of the equipment over its expected useful life or the agency’s established maximum allowable amount, whichever amount is less.

(11) A hospice shall be reimbursed through a prospective system for each Medicaid hospice patient at Medicaid rates using the methodology established for hospice reimbursement pursuant to Title XVIII of the federal Social Security Act.

(12) A provider of independent laboratory services shall be reimbursed on the basis of competitive bidding or for the least of the amount billed by the provider, the provider’s usual and customary charge, or the Medicaid maximum allowable fee established by the agency.

(13)(a) A physician shall be reimbursed the lesser of the amount billed by the provider or the Medicaid maximum allowable fee established by the agency.

(b) The agency shall adopt a fee schedule, subject to any limitations or directions provided for in the General Appropriations Act, based on a resource-based relative value scale for pricing Medicaid physician services. Under this fee schedule, physicians shall be paid a dollar amount for each service based on the average resources required to provide the service, including, but not limited to, estimates of average physician time and effort, practice expense, and the costs of professional liability insurance. The fee schedule shall provide increased reimbursement for preventive and primary care services and lowered reimbursement for specialty services by using at least two conversion factors, one for cognitive services and another for procedural services. The fee schedule shall not increase total Medicaid physician expenditures unless moneys are available. The Agency for Health Care Administration shall seek the advice of a 16-member advisory panel in formulating and adopting the fee schedule. The panel shall consist of Medicaid physicians licensed under chapters 458 and 459 and shall be composed of 50 percent primary care physicians and 50 percent specialty care physicians.

(c) Notwithstanding paragraph (b), reimbursement fees to physicians for providing total obstetrical services to Medicaid recipients, which include prenatal, delivery, and postpartum care, shall be at least $1,500 per delivery for a pregnant woman with low medical risk and at least $2,000 per delivery for a pregnant woman with high medical risk. However, reimbursement to physicians working in Regional Perinatal Intensive Care Centers designated pursuant to chapter 383, for services to certain pregnant Medicaid recipients with a high medical risk, may be made according to obstetrical care and neonatal care groupings and rates established by the agency. Nurse midwives licensed under part I of chapter 464 or midwives licensed under chapter 467 shall be reimbursed at no less than 80 percent of the low medical risk fee. The agency shall by rule determine, for the purpose of this paragraph, what constitutes a high or low medical risk pregnant woman and shall not pay more based solely on the fact that a caesarean section was performed, rather than a vaginal delivery. The agency shall by rule determine a prorated payment for obstetrical services in cases where only part of the total prenatal, delivery, or postpartum care was performed. The Department of Health shall adopt rules for appropriate insurance coverage for midwives licensed under chapter 467. Prior to the issuance and renewal of an active license, or reactivation of an inactive license for midwives licensed under chapter 467, such licensees shall submit proof of coverage with each application.

(14) Medicare premiums for persons eligible for both Medicare and Medicaid coverage shall be paid at the rates established by Title XVIII of the Social Security Act. For Medicare services rendered to Medicaid-eligible persons, Medicaid shall pay Medicare deductibles and coinsurance as follows:

(a) Medicaid’s financial obligation for deductibles and coinsurance payments shall be based on Medicare allowable fees, not on a provider’s billed charges.

(b) Medicaid will pay no portion of Medicare deductibles and coinsurance when payment that Medicare has made for the service equals or exceeds what Medicaid would have paid if it had been the sole payor. The combined payment of Medicare and Medicaid shall not exceed the amount Medicaid would have paid had it been the sole payor. The Legislature finds that there has been confusion regarding the reimbursement for services rendered to dually eligible Medicare beneficiaries. Accordingly, the Legislature clarifies that it has always been the intent of the Legislature before and after 1991 that, in reimbursing in accordance with fees established by Title XVIII for premiums, deductibles, and coinsurance for Medicare services rendered by physicians to Medicaid eligible persons, physicians be reimbursed at the lesser of the amount billed by the physician or the Medicaid maximum allowable fee established by the Agency for Health Care Administration, as is permitted by federal law. It has never been the intent of the Legislature with regard to such services rendered by physicians that Medicaid be required to provide any payment for deductibles, coinsurance, or copayments for Medicare cost sharing, or any expenses incurred relating thereto, in excess of the payment amount provided for under the State Medicaid plan for such service. This payment methodology is applicable even in those situations in which the payment for Medicare cost sharing for a qualified Medicare beneficiary with respect to an item or service is reduced or eliminated. This expression of the Legislature is in clarification of existing law and shall apply to payment for, and with respect to provider agreements with respect to, items or services furnished on or after the effective date of this act. This paragraph applies to payment by Medicaid for items and services furnished before the effective date of this act if such payment is the subject of a lawsuit that is based on the provisions of this section, and that is pending as of, or is initiated after, the effective date of this act.

(c) Notwithstanding paragraphs (a) and (b):

1. Medicaid payments for Nursing Home Medicare part A coinsurance are limited to the Medicaid nursing home per diem rate less any amounts paid by Medicare, but only up to the amount of Medicare coinsurance. The Medicaid per diem rate shall be the rate in effect for the dates of service of the crossover claims and may not be subsequently adjusted due to subsequent per diem rate adjustments.

2. Medicaid shall pay all deductibles and coinsurance for Medicare-eligible recipients receiving freestanding end stage renal dialysis center services.

3. Medicaid payments for general and specialty hospital inpatient services are limited to the Medicare deductible and coinsurance per spell of illness. Medicaid payments for hospital Medicare Part A coinsurance shall be limited to the Medicaid hospital per diem rate less any amounts paid by Medicare, but only up to the amount of Medicare coinsurance. Medicaid payments for coinsurance shall be limited to the Medicaid per diem rate in effect for the dates of service of the crossover claims and may not be subsequently adjusted due to subsequent per diem adjustments.

4. Medicaid shall pay all deductibles and coinsurance for Medicare emergency transportation services provided by ambulances licensed pursuant to chapter 401.

5. Medicaid shall pay all deductibles and coinsurance for portable X-ray Medicare Part B services provided in a nursing home.

(15) A provider of prescribed drugs shall be reimbursed the least of the amount billed by the provider, the provider’s usual and customary charge, or the Medicaid maximum allowable fee established by the agency, plus a dispensing fee. The Medicaid maximum allowable fee for ingredient cost must be based on the lowest of: the average wholesale price (AWP) minus 16.4 percent, the wholesaler acquisition cost (WAC) plus 1.5 percent, the federal upper limit (FUL), the state maximum allowable cost (SMAC), or the usual and customary (UAC) charge billed by the provider.

(a) Medicaid providers must dispense generic drugs if available at lower cost and the agency has not determined that the branded product is more cost-effective, unless the prescriber has requested and received approval to require the branded product.

(b) The agency shall implement a variable dispensing fee for prescribed medicines while ensuring continued access for Medicaid recipients. The variable dispensing fee may be based upon, but not limited to, either or both the volume of prescriptions dispensed by a specific pharmacy provider, the volume of prescriptions dispensed to an individual recipient, and dispensing of preferred-drug-list products.

(c) The agency may increase the pharmacy dispensing fee authorized by statute and in the General Appropriations Act by $0.50 for the dispensing of a Medicaid preferred-drug-list product and reduce the pharmacy dispensing fee by $0.50 for the dispensing of a Medicaid product that is not included on the preferred drug list.

(d) The agency may establish a supplemental pharmaceutical dispensing fee to be paid to providers returning unused unit-dose packaged medications to stock and crediting the Medicaid program for the ingredient cost of those medications if the ingredient costs to be credited exceed the value of the supplemental dispensing fee.

(e) The agency may limit reimbursement for prescribed medicine in order to comply with any limitations or directions provided in the General Appropriations Act, which may include implementing a prospective or concurrent utilization review program.

(16) A provider of primary care case management services rendered pursuant to a federally approved waiver shall be reimbursed by payment of a fixed, prepaid monthly sum for each Medicaid recipient enrolled with the provider.

(17) A provider of rural health clinic services and federally qualified health center services shall be reimbursed a rate per visit based on total reasonable costs of the clinic, as determined by the agency in accordance with federal regulations.

(18) A provider of targeted case management services shall be reimbursed pursuant to an established fee, except where the Federal Government requires a public provider be reimbursed on the basis of average actual costs.

(19) Unless otherwise provided for in the General Appropriations Act, a provider of transportation services shall be reimbursed the lesser of the amount billed by the provider or the Medicaid maximum allowable fee established by the agency, except when the agency has entered into a direct contract with the provider, or with a community transportation coordinator, for the provision of an all-inclusive service, or when services are provided pursuant to an agreement negotiated between the agency and the provider. The agency, as provided for in s. 427.0135, shall purchase transportation services through the community coordinated transportation system, if available, unless the agency, after consultation with the commission, determines that it cannot reach mutually acceptable contract terms with the commission. The agency may then contract for the same transportation services provided in a more cost-effective manner and of comparable or higher quality and standards. Nothing in this subsection shall be construed to limit or preclude the agency from contracting for services using a prepaid capitation rate or from establishing maximum fee schedules, individualized reimbursement policies by provider type, negotiated fees, prior authorization, competitive bidding, increased use of mass transit, or any other mechanism that the agency considers efficient and effective for the purchase of services on behalf of Medicaid clients, including implementing a transportation eligibility process. The agency shall not be required to contract with any community transportation coordinator or transportation operator that has been determined by the agency, the Department of Legal Affairs Medicaid Fraud Control Unit, or any other state or federal agency to have engaged in any abusive or fraudulent billing activities. The agency is authorized to competitively procure transportation services or make other changes necessary to secure approval of federal waivers needed to permit federal financing of Medicaid transportation services at the service matching rate rather than the administrative matching rate. Notwithstanding chapter 427, the agency is authorized to continue contracting for Medicaid nonemergency transportation services in agency service area 11 with managed care plans that were under contract for those services before July 1, 2004.

(20) County health department services shall be reimbursed a rate per visit based on total reasonable costs of the clinic, as determined by the agency in accordance with federal regulations under the authority of 42 C.F.R. s. 431.615.

(21) A renal dialysis facility that provides dialysis services under s. 409.906(9) must be reimbursed the lesser of the amount billed by the provider, the provider’s usual and customary charge, or the maximum allowable fee established by the agency, whichever amount is less.

(22) The agency shall reimburse school districts which certify the state match pursuant to ss. 409.9071 and 1011.70 for the federal portion of the school district’s allowable costs to deliver the services, based on the reimbursement schedule. The school district shall determine the costs for delivering services as authorized in ss. 409.9071 and 1011.70 for which the state match will be certified. Reimbursement of school-based providers is contingent on such providers being enrolled as Medicaid providers and meeting the qualifications contained in 42 C.F.R. s. 440.110, unless otherwise waived by the federal Health Care Financing Administration. Speech therapy providers who are certified through the Department of Education pursuant to rule 6A-4.0176, Florida Administrative Code, are eligible for reimbursement for services that are provided on school premises. Any employee of the school district who has been fingerprinted and has received a criminal background check in accordance with Department of Education rules and guidelines shall be exempt from any agency requirements relating to criminal background checks.

(23) The agency shall request and implement Medicaid waivers from the federal Health Care Financing Administration to advance and treat a portion of the Medicaid nursing home per diem as capital for creating and operating a risk-retention group for self-insurance purposes, consistent with federal and state laws and rules.

(24)(a) The agency shall establish rates at a level that ensures no increase in statewide expenditures resulting from a change in unit costs effective July 1, 2011. Reimbursement rates shall be as provided in the General Appropriations Act.

(b) Base rate reimbursement under a diagnosis-related group payment methodology shall be provided in the General Appropriations Act.

(c) This subsection applies to the following provider types:

1. Inpatient hospitals.

2. Outpatient hospitals.

3. Nursing homes.

4. County health departments.

5. Prepaid health plans.

(d) The agency shall apply the effect of this subsection to the reimbursement rates for nursing home diversion programs.

(25) If a provider fails to notify the agency within 5 business days after suspension or disenrollment from Medicare, sanctions may be imposed pursuant to this chapter, and the provider may be required to return funds paid to the provider during the period of time that the provider was suspended or disenrolled as a Medicare provider.

(26) In accordance with 42 C.F.R. s. 433.318(d), the agency may certify that a Medicaid provider is out of business and that any overpayments made to the provider cannot be collected under state law and procedures.

History.—s. 37, ch. 91-282; s. 17, ch. 92-179; s. 1, ch. 92-311; s. 47, ch. 93-129; s. 28, ch. 93-211; s. 2, ch. 94-299; s. 4, ch. 94-317; s. 2, ch. 95-291; s. 3, ch. 95-336; s. 5, ch. 95-393; s. 6, ch. 96-417; s. 3, ch. 97-168; s. 65, ch. 97-237; s. 1, ch. 97-243; s. 11, ch. 97-260; ss. 14, 19, ch. 97-263; s. 4, ch. 97-309; ss. 13, 38, ch. 98-46; s. 236, ch. 98-166; s. 28, ch. 98-191; ss. 17, 30, ch. 2000-163; s. 19, ch. 2000-209; s. 54, ch. 2000-256; s. 110, ch. 2000-318; s. 49, ch. 2001-45; s. 51, ch. 2001-62; s. 5, ch. 2001-104; s. 4, ch. 2001-222; s. 7, ch. 2001-377; s. 16, ch. 2002-223; s. 996, ch. 2002-387; s. 22, ch. 2002-400; s. 11, ch. 2003-405; s. 53, ch. 2004-5; s. 12, ch. 2004-270; s. 21, ch. 2004-344; s. 68, ch. 2005-2; s. 9, ch. 2005-60; s. 17, ch. 2005-133; s. 13, ch. 2006-28; s. 53, ch. 2006-227; s. 96, ch. 2007-5; s. 50, ch. 2007-217; s. 3, ch. 2007-331; s. 5, ch. 2008-143; s. 1, ch. 2008-203; s. 93, ch. 2010-5; s. 7, ch. 2010-156; s. 5, ch. 2011-61; s. 12, ch. 2011-135; s. 6, ch. 2012-33; s. 4, ch. 2013-48; s. 14, ch. 2013-162; ss. 2, 6, ch. 2015-225; s. 19, ch. 2016-65; s. 1, ch. 2016-103.



409.9081 - Copayments.

409.9081 Copayments.—

(1) The agency shall require, subject to federal regulations and limitations, each Medicaid recipient to pay at the time of service a nominal copayment for the following Medicaid services:

(a) Hospital outpatient services: up to $3 for each hospital outpatient visit.

(b) Physician services: up to $2 copayment for each visit with a physician licensed under chapter 458, chapter 459, chapter 460, chapter 461, or chapter 463.

(c) Hospital emergency department visits for nonemergency care: 5 percent of up to the first $300 of the Medicaid payment for emergency room services, not to exceed $15. The agency shall seek federal approval to require Medicaid recipients to pay a $100 copayment for nonemergency services and care furnished in a hospital emergency department. Upon waiver approval, a Medicaid recipient who requests such services and care must pay a $100 copayment to the hospital for the nonemergency services and care provided in the hospital emergency department.

(d) Prescription drugs: a coinsurance equal to 2.5 percent of the Medicaid cost of the prescription drug at the time of purchase. The maximum coinsurance shall be $7.50 per prescription drug purchased.

(2) The agency shall, subject to federal regulations and any directions or limitations provided for in the General Appropriations Act, require copayments for the following additional services: hospital inpatient, laboratory and X-ray services, transportation services, home health care services, community mental health services, rural health services, federally qualified health clinic services, and nurse practitioner services. The agency may only establish copayments for prescribed drugs or for any other federally authorized service if such copayment is specifically provided for in the General Appropriations Act or other law.

(3) In accordance with federal regulations, the agency shall not require copayments of the following Medicaid recipients:

(a) Children under age 21.

(b) Pregnant women when the services relate to the pregnancy or to any other medical condition which may complicate the pregnancy up to 6 weeks after delivery.

(c) Any individual who is an inpatient in a hospital, long-term care facility, or other medical institution if, as a condition of receiving services in the institution, that individual is required to spend all but a minimal amount of her or his income required for personal needs for medical care costs.

(d) Any individual who requires emergency services after the sudden onset of a medical condition which, left untreated, would place the individual’s health in serious jeopardy.

(e) Any individual when the services or supplies relate to family planning.

(f) Any individual who is enrolled in a Medicaid prepaid health plan or health maintenance organization.

(4) No provider shall impose more than one copayment for any encounter upon a Medicaid recipient.

(5) The agency shall develop a mechanism by which participating providers are able to identify those Medicaid recipients from whom they shall not collect copayments.

(6) This section does not require a provider to bill or collect a copayment required or authorized under 1this section from the Medicaid recipient. If the provider chooses not to bill or collect a copayment from a Medicaid recipient, the agency must still deduct the amount of the copayment from the Medicaid reimbursement made to the provider.

History.—s. 48, ch. 93-129; s. 6, ch. 95-393; s. 5, ch. 96-280; s. 5, ch. 96-387; s. 1022, ch. 97-103; s. 12, ch. 2003-405; s. 14, ch. 2006-28; s. 13, ch. 2011-135.

1Note.—As created by s. 5, ch. 96-280. Subsection (6) was also created by s. 5, ch. 96-387, and that version used the words “subsection (1)” instead of “this section.”



409.9082 - Quality assessment on nursing home facility providers; exemptions; purpose; federal approval required; remedies.

409.9082 Quality assessment on nursing home facility providers; exemptions; purpose; federal approval required; remedies.—

(1) As used in this section, the term:

(a) “Net patient service revenue” means gross revenues from services provided to nursing home facility patients, less reductions from gross revenue resulting from an inability to collect payment of charges. Such reductions include bad debts; contractual adjustments; uncompensated care; administrative, courtesy, and policy discounts and adjustments; and other such revenue deductions.

(b) “Nursing home facility” means a facility licensed under part II of chapter 400.

(c) “Resident day” means a calendar day of care provided to a nursing home facility resident, including the day of admission and excluding the day of discharge, except that, when admission and discharge occur on the same day, 1 day of care is deemed to exist.

(d) “Medicare Part A resident days” means those patient days funded by the Medicare program or by a Medicare Advantage or special needs plan.

(e) “Skilled nursing facility units of acute care hospitals” means the Medicare-certified skilled nursing beds located in hospitals licensed under chapter 395.

(2) A quality assessment is imposed upon each nursing home facility. The aggregated amount of assessments for all nursing home facilities in a given year shall be an amount not exceeding the maximum percentage allowed under federal law of the total aggregate net patient service revenue of assessed facilities. The agency shall calculate the quality assessment rate annually on a per-resident-day basis, exclusive of those resident days funded by the Medicare program, as reported by the facilities. The per-resident-day assessment rate must be uniform except as prescribed in subsection (3). Each facility shall report monthly to the agency its total number of resident days, exclusive of Medicare Part A resident days, and remit an amount equal to the assessment rate times the reported number of days. The agency shall collect, and each facility shall pay, the quality assessment each month. The agency shall collect the assessment from nursing home facility providers by the 20th day of the next succeeding calendar month. The agency shall notify providers of the quality assessment and provide a standardized form to complete and submit with payments. The collection of the nursing home facility quality assessment shall commence no sooner than 5 days after the agency’s initial payment of the Medicaid rates containing the elements prescribed in subsection (4). Nursing home facilities may not create a separate line-item charge for the purpose of passing the assessment through to residents.

(3)(a) The following nursing home facility providers are exempt from the quality assessment:

1. Nursing home facilities that are licensed under part II of chapter 400 and located on the campus of continuing care retirement communities operating pursuant to a certificate of authority under chapter 651;

2. Nursing home facilities that have 45 or fewer beds; and

3. The skilled nursing facility units of acute care hospitals licensed by the agency under chapter 395.

(b) The agency may apply a lower quality assessment rate to high-volume Medicaid nursing facilities. The agency shall apply the lower rate to the fewest number of such facilities necessary to meet federal Medicaid waiver requirements.

(c) The agency may apply a lower quality assessment rate to high-patient-volume nursing facilities. The agency shall apply the lower rate to the fewest number of such facilities necessary to meet federal Medicaid waiver requirements.

(d) The agency may exempt from the quality assessment or apply a lower quality assessment rate to a qualified public, nonstate-owned or operated nursing home facility whose total annual indigent census days are greater than 20 percent of the facility’s total annual census days.

(4) The purpose of the nursing home facility quality assessment is to ensure continued quality of care. Collected assessment funds shall be used to obtain federal financial participation through the Medicaid program to make Medicaid payments for nursing home facility services up to the amount of nursing home facility Medicaid rates as calculated in accordance with the approved state Medicaid plan in effect on December 31, 2007. The quality assessment and federal matching funds shall be used exclusively for the following purposes and in the following order of priority:

(a) To reimburse the Medicaid share of the quality assessment as a pass-through, Medicaid-allowable cost;

(b) To increase to each nursing home facility’s Medicaid rate, as needed, an amount that restores rate reductions effective on or after January 1, 2008, as provided in the General Appropriations Act; and

(c) To increase each nursing home facility’s Medicaid rate that accounts for the portion of the total assessment not included in paragraphs (a) and (b) which begins a phase-in to a pricing model for the operating cost component.

(5) The agency shall seek necessary federal approval in the form of waivers and state plan amendments in order to implement the provisions of this section.

(6) The quality assessment shall terminate and the agency shall discontinue the imposition, assessment, and collection of the nursing facility quality assessment if the agency does not obtain necessary federal approval for the nursing home facility quality assessment or the payment rates required by subsection (4). Upon termination, all collected assessment revenues, less any amounts expended by the agency, shall be returned on a pro rata basis to the nursing facilities that paid them.

(7) The agency may seek any of the following remedies for failure of any nursing home facility provider to pay its assessment timely:

(a) Withholding any medical assistance reimbursement payments until such time as the assessment amount is recovered;

(b) Suspension or revocation of the nursing home facility license; and

(c) Imposition of a fine of up to $1,000 per day for each delinquent payment, not to exceed the amount of the assessment.

(8) The agency shall adopt rules necessary to administer this section.

History.—s. 1, ch. 2009-4; s. 7, ch. 2009-55; s. 8, ch. 2010-156; s. 6, ch. 2011-61; s. 102, ch. 2014-17; s. 7, ch. 2015-225.



409.9083 - Quality assessment on privately operated intermediate care facilities for the developmentally disabled; exemptions; purpose; federal approval required; remedies.

409.9083 Quality assessment on privately operated intermediate care facilities for the developmentally disabled; exemptions; purpose; federal approval required; remedies.—

(1) As used in this section, the term:

(a) “Intermediate care facility for the developmentally disabled” or “ICF/DD” means a privately operated intermediate care facility for the developmentally disabled licensed under part VIII of chapter 400.

(b) “Net patient service revenue” means gross revenues from services provided to ICF/DD facility residents, less reductions from gross revenue resulting from an inability to collect payment of charges. Net patient service revenue excludes nonresident care revenues such as gain or loss on asset disposal, prior year revenue, donations, and physician billings, and all outpatient revenues. Reductions from gross revenue include bad debts; contractual adjustments; uncompensated care; administrative, courtesy, and policy discounts and adjustments; and other such revenue deductions.

(c) “Resident day” means a calendar day of care provided to an ICF/DD facility resident, including the day of admission and excluding the day of discharge, except that, when admission and discharge occur on the same day, 1 day of care exists.

(2) Effective October 1, 2009, there is imposed upon each intermediate care facility for the developmentally disabled a quality assessment. The aggregated amount of assessments for all ICF/DDs in a given year shall be an amount not exceeding the maximum percentage allowed under federal law of the total aggregate net patient service revenue of assessed facilities. The agency shall calculate the quality assessment rate annually on a per-resident-day basis as reported by the facilities. The per-resident-day assessment rate shall be uniform. Each facility shall report monthly to the agency its total number of resident days and shall remit an amount equal to the assessment rate times the reported number of days. The agency shall collect, and each facility shall pay, the quality assessment each month. The agency shall collect the assessment from facility providers no later than the 15th of the next succeeding calendar month. The agency shall notify providers of the quality assessment rate and provide a standardized form to complete and submit with payments. The collection of the quality assessment shall commence no sooner than 15 days after the agency’s initial payment to the facilities that implement the increased Medicaid rates containing the elements prescribed in subsection (3) and monthly thereafter. Intermediate care facilities for the developmentally disabled may increase their rates to incorporate the assessment but may not create a separate line-item charge for the purpose of passing through the assessment to residents.

(3) The purpose of the facility quality assessment is to ensure continued quality of care. Collected assessment funds shall be used to obtain federal financial participation through the Medicaid program to make Medicaid payments for ICF/DD services up to the amount of the Medicaid rates for such facilities as calculated in accordance with the approved state Medicaid plan in effect on April 1, 2008. The quality assessment and federal matching funds shall be used exclusively for the following purposes and in the following order of priority to:

(a) Reimburse the Medicaid share of the quality assessment as a pass-through, Medicaid-allowable cost.

(b) Increase each privately operated ICF/DD Medicaid rate, as needed, by an amount that restores rate reductions effective on or after October 1, 2008, as provided in the General Appropriations Act.

(c) Increase payments to such facilities to fund covered services to Medicaid beneficiaries.

(4) The agency shall seek necessary federal approval in the form of state plan amendments in order to implement the provisions of this section.

(5)(a) The quality assessment shall terminate and the agency shall discontinue the imposition, assessment, and collection of the quality assessment if the agency does not obtain necessary federal approval for the facility quality assessment or the payment rates required by subsection (3).

(b) Upon termination of the quality assessment, all collected assessment revenues, less any amounts expended by the agency, shall be returned on a pro rata basis to the facilities that paid such assessments.

(6) The agency may seek any of the following remedies for failure of any ICF/DD provider to timely pay its assessment:

(a) Withholding any medical assistance reimbursement payments until the assessment amount is recovered.

(b) Suspending or revoking the facility’s license.

(c) Imposing a fine of up to $1,000 per day for each delinquent payment, not to exceed the amount of the assessment.

(7) The agency shall adopt rules necessary to administer this section.

History.—s. 8, ch. 2009-55; s. 9, ch. 2010-156; s. 7, ch. 2011-61.



409.909 - Statewide Medicaid Residency Program.

409.909 Statewide Medicaid Residency Program.—

(1) The Statewide Medicaid Residency Program is established to improve the quality of care and access to care for Medicaid recipients, expand graduate medical education on an equitable basis, and increase the supply of highly trained physicians statewide. The agency shall make payments to hospitals licensed under part I of chapter 395 for graduate medical education associated with the Medicaid program. This system of payments is designed to generate federal matching funds under Medicaid and distribute the resulting funds to participating hospitals on a quarterly basis in each fiscal year for which an appropriation is made.

(2) On or before September 15 of each year, the agency shall calculate an allocation fraction to be used for distributing funds to participating hospitals. On or before the final business day of each quarter of a state fiscal year, the agency shall distribute to each participating hospital one-fourth of that hospital’s annual allocation calculated under subsection (4). The allocation fraction for each participating hospital is based on the hospital’s number of full-time equivalent residents and the amount of its Medicaid payments. As used in this section, the term:

(a) “Full-time equivalent,” or “FTE,” means a resident who is in his or her residency period, with the initial residency period defined as the minimum number of years of training required before the resident may become eligible for board certification by the American Osteopathic Association Bureau of Osteopathic Specialists or the American Board of Medical Specialties in the specialty in which he or she first began training, not to exceed 5 years. The residency specialty is defined as reported using the current residency type codes in the Intern and Resident Information System (IRIS), required by Medicare. A resident training beyond the initial residency period is counted as 0.5 FTE, unless his or her chosen specialty is in primary care, in which case the resident is counted as 1.0 FTE. For the purposes of this section, primary care specialties include:

1. Family medicine;

2. General internal medicine;

3. General pediatrics;

4. Preventive medicine;

5. Geriatric medicine;

6. Osteopathic general practice;

7. Obstetrics and gynecology;

8. Emergency medicine;

9. General surgery; and

10. Psychiatry.

(b) “Medicaid payments” means the estimated total payments for reimbursing a hospital for direct inpatient services for the fiscal year in which the allocation fraction is calculated based on the hospital inpatient appropriation and the parameters for the inpatient diagnosis-related group base rate, including applicable intergovernmental transfers, specified in the General Appropriations Act, as determined by the agency. Effective July 1, 2017, the term “Medicaid payments” means the estimated total payments for reimbursing a hospital for direct inpatient and outpatient services for the fiscal year in which the allocation fraction is calculated based on the hospital inpatient appropriation and outpatient appropriation and the parameters for the inpatient diagnosis-related group base rate, including applicable intergovernmental transfers, specified in the General Appropriations Act, as determined by the agency.

(c) “Qualifying institution” means a federally Qualified Health Center holding an Accreditation Council for Graduate Medical Education institutional accreditation.

(d) “Resident” means a medical intern, fellow, or resident enrolled in a program accredited by the Accreditation Council for Graduate Medical Education, the American Association of Colleges of Osteopathic Medicine, or the American Osteopathic Association at the beginning of the state fiscal year during which the allocation fraction is calculated, as reported by the hospital to the agency.

(3) The agency shall use the following formula to calculate a participating hospital’s and qualifying institution’s allocation fraction:

HAF=[0.9 x (HFTE/TFTE)] + [0.1 x (HMP/TMP)]

Where:

HAF=A hospital’s and qualifying institution’s allocation fraction.

HFTE=A hospital’s and qualifying institution’s total number of FTE residents.

TFTE=The total FTE residents for all participating hospitals and qualifying institutions.

HMP=A hospital’s and qualifying institution’s Medicaid payments.

TMP=The total Medicaid payments for all participating hospitals and qualifying institutions.

(4) A hospital’s and qualifying institution’s annual allocation shall be calculated by multiplying the funds appropriated for the Statewide Medicaid Residency Program in the General Appropriations Act by that hospital’s and qualifying institution’s allocation fraction. If the calculation results in an annual allocation that exceeds two times the average per FTE resident amount for all hospitals and qualifying institutions, the hospital’s and qualifying institution’s annual allocation shall be reduced to a sum equaling no more than two times the average per FTE resident. The funds calculated for that hospital and qualifying institution in excess of two times the average per FTE resident amount for all hospitals and qualifying institutions shall be redistributed to participating hospitals and qualifying institutions whose annual allocation does not exceed two times the average per FTE resident amount for all hospitals and qualifying institutions, using the same methodology and payment schedule specified in this section.

(5) The Graduate Medical Education Startup Bonus Program is established to provide resources for the education and training of physicians in specialties which are in a statewide supply-and-demand deficit. Hospitals eligible for participation in subsection (1) are eligible to participate in the Graduate Medical Education Startup Bonus Program established under this subsection. Notwithstanding subsection (4) or an FTE’s residency period, and in any state fiscal year in which funds are appropriated for the startup bonus program, the agency shall allocate a $100,000 startup bonus for each newly created resident position that is authorized by the Accreditation Council for Graduate Medical Education or Osteopathic Postdoctoral Training Institution in an initial or established accredited training program that is in a physician specialty in statewide supply-and-demand deficit. In any year in which funding is not sufficient to provide $100,000 for each newly created resident position, funding shall be reduced pro rata across all newly created resident positions in physician specialties in statewide supply-and-demand deficit.

(a) Hospitals applying for a startup bonus must submit to the agency by March 1 their Accreditation Council for Graduate Medical Education or Osteopathic Postdoctoral Training Institution approval validating the new resident positions approved on or after March 2 of the prior fiscal year through March 1 of the current fiscal year for the physician specialties identified in a statewide supply-and-demand deficit as provided in the current fiscal year’s General Appropriations Act. An applicant hospital may validate a change in the number of residents by comparing the number in the prior period Accreditation Council for Graduate Medical Education or Osteopathic Postdoctoral Training Institution approval to the number in the current year.

(b) Any unobligated startup bonus funds on April 15 of each fiscal year shall be proportionally allocated to hospitals participating under subsection (3) for existing FTE residents in the physician specialties in statewide supply-and-demand deficit. This nonrecurring allocation shall be in addition to the funds allocated in subsection (4). Notwithstanding subsection (4), the allocation under this subsection may not exceed $100,000 per FTE resident.

(c) For purposes of this subsection, physician specialties and subspecialties, both adult and pediatric, in statewide supply-and-demand deficit are those identified in the General Appropriations Act.

(d) The agency shall distribute all funds authorized under the Graduate Medical Education Startup Bonus Program on or before the final business day of the fourth quarter of a state fiscal year.

(6) Beginning in the 2015-2016 state fiscal year, the agency shall reconcile each participating hospital’s total number of FTE residents calculated for the state fiscal year 2 years before with its most recently available Medicare cost reports covering the same time period. Reconciled FTE counts shall be prorated according to the portion of the state fiscal year covered by a Medicare cost report. Using the same definitions, methodology, and payment schedule specified in this section, the reconciliation shall apply any differences in annual allocations calculated under subsection (4) to the current year’s annual allocations.

(7) The agency may adopt rules to administer this section.

History.—s. 5, ch. 2013-48; s. 2, ch. 2014-57; s. 8, ch. 2015-225; s. 20, ch. 2016-65.



409.910 - Responsibility for payments on behalf of Medicaid-eligible persons when other parties are liable.

409.910 Responsibility for payments on behalf of Medicaid-eligible persons when other parties are liable.—

(1) It is the intent of the Legislature that Medicaid be the payor of last resort for medically necessary goods and services furnished to Medicaid recipients. All other sources of payment for medical care are primary to medical assistance provided by Medicaid. If benefits of a liable third party are discovered or become available after medical assistance has been provided by Medicaid, it is the intent of the Legislature that Medicaid be repaid in full and prior to any other person, program, or entity. Medicaid is to be repaid in full from, and to the extent of, any third-party benefits, regardless of whether a recipient is made whole or other creditors paid. Principles of common law and equity as to assignment, lien, and subrogation are abrogated to the extent necessary to ensure full recovery by Medicaid from third-party resources. It is intended that if the resources of a liable third party become available at any time, the public treasury should not bear the burden of medical assistance to the extent of such resources.

(2) This section may be cited as the “Medicaid Third-Party Liability Act.”

(3) Third-party benefits for medical services shall be primary to medical assistance provided by Medicaid.

(4) After the agency has provided medical assistance under the Medicaid program, it shall seek recovery of reimbursement from third-party benefits to the limit of legal liability and for the full amount of third-party benefits, but not in excess of the amount of medical assistance paid by Medicaid, as to:

(a) Claims for which the agency has a waiver pursuant to federal law; or

(b) Situations in which the agency learns of the existence of a liable third party or in which third-party benefits are discovered or become available after medical assistance has been provided by Medicaid.

(5) An applicant, recipient, or legal representative shall inform the agency of any rights the applicant or recipient has to third-party benefits and shall inform the agency of the name and address of any person that is or may be liable to provide third-party benefits. When the agency provides, pays for, or becomes liable for medical services provided by a hospital, the recipient receiving such medical services or his or her legal representative shall also provide the information as to third-party benefits, as defined in this section, to the hospital, which shall provide notice thereof to the agency in a manner specified by the agency.

(6) When the agency provides, pays for, or becomes liable for medical care under the Medicaid program, it has the following rights, as to which the agency may assert independent principles of law, which shall nevertheless be construed together to provide the greatest recovery from third-party benefits:

(a) The agency is automatically subrogated to any rights that an applicant, recipient, or legal representative has to any third-party benefit for the full amount of medical assistance provided by Medicaid. Recovery pursuant to the subrogation rights created hereby shall not be reduced, prorated, or applied to only a portion of a judgment, award, or settlement, but is to provide full recovery by the agency from any and all third-party benefits. Equities of a recipient, his or her legal representative, a recipient’s creditors, or health care providers shall not defeat, reduce, or prorate recovery by the agency as to its subrogation rights granted under this paragraph.

(b) By applying for or accepting medical assistance, an applicant, recipient, or legal representative automatically assigns to the agency any right, title, and interest such person has to any third-party benefit, excluding any Medicare benefit to the extent required to be excluded by federal law.

1. The assignment granted under this paragraph is absolute, and vests legal and equitable title to any such right in the agency, but not in excess of the amount of medical assistance provided by the agency.

2. The agency is a bona fide assignee for value in the assigned right, title, or interest, and takes vested legal and equitable title free and clear of latent equities in a third person. Equities of a recipient, the recipient’s legal representative, his or her creditors, or health care providers shall not defeat or reduce recovery by the agency as to the assignment granted under this paragraph.

3. By accepting medical assistance, the recipient grants to the agency the limited power of attorney to act in his or her name, place, and stead to perform specific acts with regard to third-party benefits, the recipient’s assent being deemed to have been given, including:

a. Endorsing any draft, check, money order, or other negotiable instrument representing third-party benefits that are received on behalf of the recipient as a third-party benefit.

b. Compromising claims to the extent of the rights assigned, provided that the recipient is not otherwise represented by an attorney as to the claim.

(c) The agency is entitled to, and has, an automatic lien for the full amount of medical assistance provided by Medicaid to or on behalf of the recipient for medical care furnished as a result of any covered injury or illness for which a third party is or may be liable, upon the collateral, as defined in s. 409.901.

1. The lien attaches automatically when a recipient first receives treatment for which the agency may be obligated to provide medical assistance under the Medicaid program. The lien is perfected automatically at the time of attachment.

2. The agency is authorized to file a verified claim of lien. The claim of lien shall be signed by an authorized employee of the agency, and shall be verified as to the employee’s knowledge and belief. The claim of lien may be filed and recorded with the clerk of the circuit court in the recipient’s last known county of residence or in any county deemed appropriate by the agency. The claim of lien, to the extent known by the agency, shall contain:

a. The name and last known address of the person to whom medical care was furnished.

b. The date of injury.

c. The period for which medical assistance was provided.

d. The amount of medical assistance provided or paid, or for which Medicaid is otherwise liable.

e. The names and addresses of all persons claimed by the recipient to be liable for the covered injuries or illness.

3. The filing of the claim of lien pursuant to this section shall be notice thereof to all persons.

4. If the claim of lien is filed within 1 year after the later of the date when the last item of medical care relative to a specific covered injury or illness was paid, or the date of discovery by the agency of the liability of any third party, or the date of discovery of a cause of action against a third party brought by a recipient or his or her legal representative, record notice shall relate back to the time of attachment of the lien.

5. If the claim of lien is filed after 1 year after the later of the events specified in subparagraph 4., notice shall be effective as of the date of filing.

6. Only one claim of lien need be filed to provide notice as set forth in this paragraph and shall provide sufficient notice as to any additional or after-paid amount of medical assistance provided by Medicaid for any specific covered injury or illness. The agency may, in its discretion, file additional, amended, or substitute claims of lien at any time after the initial filing, until the agency has been repaid the full amount of medical assistance provided by Medicaid or otherwise has released the liable parties and recipient.

7. No release or satisfaction of any cause of action, suit, claim, counterclaim, demand, judgment, settlement, or settlement agreement shall be valid or effectual as against a lien created under this paragraph, unless the agency joins in the release or satisfaction or executes a release of the lien. An acceptance of a release or satisfaction of any cause of action, suit, claim, counterclaim, demand, or judgment and any settlement of any of the foregoing in the absence of a release or satisfaction of a lien created under this paragraph shall prima facie constitute an impairment of the lien, and the agency is entitled to recover damages on account of such impairment. In an action on account of impairment of a lien, the agency may recover from the person accepting the release or satisfaction or making the settlement the full amount of medical assistance provided by Medicaid. Nothing in this section shall be construed as creating a lien or other obligation on the part of an insurer which in good faith has paid a claim pursuant to its contract without knowledge or actual notice that the agency has provided medical assistance for the recipient related to a particular covered injury or illness. However, notice or knowledge that an insured is, or has been a Medicaid recipient within 1 year from the date of service for which a claim is being paid creates a duty to inquire on the part of the insurer as to any injury or illness for which the insurer intends or is otherwise required to pay benefits.

8. The lack of a properly filed claim of lien shall not affect the agency’s assignment or subrogation rights provided in this subsection, nor shall it affect the existence of the lien, but only the effective date of notice as provided in subparagraph 5.

9. The lien created by this paragraph is a first lien and superior to the liens and charges of any provider, and shall exist for a period of 7 years, if recorded, after the date of recording; and shall exist for a period of 7 years after the date of attachment, if not recorded. If recorded, the lien may be extended for one additional period of 7 years by rerecording the claim of lien within the 90-day period preceding the expiration of the lien.

10. The clerk of the circuit court for each county in the state shall endorse on a claim of lien filed under this paragraph the date and hour of filing and shall record the claim of lien in the official records of the county as for other records received for filing. The clerk shall receive as his or her fee for filing and recording any claim of lien or release of lien under this paragraph the total sum of $2. Any fee required to be paid by the agency shall not be required to be paid in advance of filing and recording, but may be billed to the agency after filing and recording of the claim of lien or release of lien.

11. After satisfaction of any lien recorded under this paragraph, the agency shall, within 60 days after satisfaction, either file with the appropriate clerk of the circuit court or mail to any appropriate party, or counsel representing such party, if represented, a satisfaction of lien in a form acceptable for filing in Florida.

(7) The agency shall recover the full amount of all medical assistance provided by Medicaid on behalf of the recipient to the full extent of third-party benefits.

(a) Recovery of such benefits shall be collected directly from:

1. Any third party;

2. The recipient or legal representative, if he or she has received third-party benefits;

3. The provider of a recipient’s medical services if third-party benefits have been recovered by the provider; notwithstanding any provision of this section, to the contrary, however, no provider shall be required to refund or pay to the agency any amount in excess of the actual third-party benefits received by the provider from a third-party payor for medical services provided to the recipient; or

4. Any person who has received the third-party benefits.

(b) Upon receipt of any recovery or other collection pursuant to this section, the agency shall distribute the amount collected as follows:

1. To itself, an amount equal to the state Medicaid expenditures for the recipient plus any incentive payment made in accordance with paragraph (14)(a).

2. To the Federal Government, the federal share of the state Medicaid expenditures minus any incentive payment made in accordance with paragraph (14)(a) and federal law, and minus any other amount permitted by federal law to be deducted.

3. To the recipient, after deducting any known amounts owed to the agency for any related medical assistance or to health care providers, any remaining amount. This amount shall be treated as income or resources in determining eligibility for Medicaid.

The provisions of this subsection do not apply to any proceeds received by the state, or any agency thereof, pursuant to a final order, judgment, or settlement agreement, in any matter in which the state asserts claims brought on its own behalf, and not as a subrogee of a recipient, or under other theories of liability. The provisions of this subsection do not apply to any proceeds received by the state, or an agency thereof, pursuant to a final order, judgment, or settlement agreement, in any matter in which the state asserted both claims as a subrogee and additional claims, except as to those sums specifically identified in the final order, judgment, or settlement agreement as reimbursements to the recipient as expenditures for the named recipient on the subrogation claim.

(8) The agency shall require an applicant or recipient, or the legal representative thereof, to cooperate in the recovery by the agency of third-party benefits of a recipient and in establishing paternity and support of a recipient child born out of wedlock. As a minimal standard of cooperation, the recipient or person able to legally assign a recipient’s rights shall:

(a) Appear at an office designated by the agency to provide relevant information or evidence.

(b) Appear as a witness at a court or other proceeding.

(c) Provide information, or attest to lack of information, under penalty of perjury.

(d) Pay to the agency any third-party benefit received.

(e) Take any additional steps to assist in establishing paternity or securing third-party benefits, or both.

(f) Paragraphs (a)-(e) notwithstanding, the agency shall have the discretion to waive, in writing, the requirement of cooperation for good cause shown and as required by federal law.

(9) The department shall deny or terminate eligibility for any applicant or recipient who refuses to cooperate as required in subsection (8), unless cooperation has been waived in writing by the department as provided in paragraph (8)(f). However, any denial or termination of eligibility shall not reduce medical assistance otherwise payable by the department to a provider for medical care provided to a recipient prior to denial or termination of eligibility.

(10) An applicant or recipient shall be deemed to have provided to the agency the authority to obtain and release medical information and other records with respect to such medical care, for the sole purpose of obtaining reimbursement for medical assistance provided by Medicaid.

(11) The agency may, as a matter of right, in order to enforce its rights under this section, institute, intervene in, or join any legal or administrative proceeding in its own name in one or more of the following capacities: individually, as subrogee of the recipient, as assignee of the recipient, or as lienholder of the collateral.

(a) If either the recipient, or his or her legal representative, or the agency brings an action against a third party, the recipient, or the recipient’s legal representative, or the agency, or their attorneys, shall, within 30 days after filing the action, provide to the other written notice, by personal delivery or registered mail, of the action, the name of the court in which the case is brought, the case number of such action, and a copy of the pleadings. If an action is brought by either the agency, or the recipient or the recipient’s legal representative, the other may, at any time before trial on the merits, become a party to, or shall consolidate his or her action with the other if brought independently. Unless waived by the other, the recipient, or his or her legal representative, or the agency shall provide notice to the other of the intent to dismiss at least 21 days prior to voluntary dismissal of an action against a third party. Notice to the agency shall be sent to an address set forth by rule. Notice to the recipient or his or her legal representative, if represented by an attorney, shall be sent to the attorney, and, if not represented, then to the last known address of the recipient or his or her legal representative.

(b) An action by the agency to recover damages in tort under this subsection, which action is derivative of the rights of the recipient or his or her legal representative, shall not constitute a waiver of sovereign immunity pursuant to s. 768.14.

(c) In the event of judgment, award, or settlement in a claim or action against a third party, the court shall order the segregation of an amount sufficient to repay the agency’s expenditures for medical assistance, plus any other amounts permitted under this section, and shall order such amounts paid directly to the agency.

(d) No judgment, award, or settlement in any action by a recipient or his or her legal representative to recover damages for injuries or other third-party benefits, when the agency has an interest, shall be satisfied without first giving the agency notice and a reasonable opportunity to file and satisfy its lien, and satisfy its assignment and subrogation rights or proceed with any action as permitted in this section.

(e) Except as otherwise provided in this section, notwithstanding any other provision of law, the entire amount of any settlement of the recipient’s action or claim involving third-party benefits, with or without suit, is subject to the agency’s claims for reimbursement of the amount of medical assistance provided and any lien pursuant thereto.

(f) Notwithstanding any provision in this section to the contrary, in the event of an action in tort against a third party in which the recipient or his or her legal representative is a party which results in a judgment, award, or settlement from a third party, the amount recovered shall be distributed as follows:

1. After attorney’s fees and taxable costs as defined by the Florida Rules of Civil Procedure, one-half of the remaining recovery shall be paid to the agency up to the total amount of medical assistance provided by Medicaid.

2. The remaining amount of the recovery shall be paid to the recipient.

3. For purposes of calculating the agency’s recovery of medical assistance benefits paid, the fee for services of an attorney retained by the recipient or his or her legal representative shall be calculated at 25 percent of the judgment, award, or settlement.

4. Notwithstanding any provision of this section to the contrary, the agency shall be entitled to all medical coverage benefits up to the total amount of medical assistance provided by Medicaid. For purposes of this paragraph, “medical coverage” means any benefits under health insurance, a health maintenance organization, a preferred provider arrangement, or a prepaid health clinic, and the portion of benefits designated for medical payments under coverage for workers’ compensation, personal injury protection, and casualty.

(g) In the event that the recipient, his or her legal representative, or the recipient’s estate brings an action against a third party, notice of institution of legal proceedings, notice of settlement, and all other notices required by this section or by rule shall be given to the agency, in Tallahassee, in a manner set forth by rule. All such notices shall be given by the attorney retained to assert the recipient’s or legal representative’s claim, or, if no attorney is retained, by the recipient, the recipient’s legal representative, or his or her estate.

(h) Except as otherwise provided in this section, actions to enforce the rights of the agency under this section shall be commenced within 5 years after the date a cause of action accrues, with the period running from the later of the date of discovery by the agency of a case filed by a recipient or his or her legal representative, or of discovery of any judgment, award, or settlement contemplated in this section, or of discovery of facts giving rise to a cause of action under this section. Nothing in this paragraph affects or prevents a proceeding to enforce a lien during the existence of the lien as set forth in subparagraph (6)(c)9.

(i) Upon the death of a recipient, and within the time prescribed by ss. 733.702 and 733.710, the agency, in addition to any other available remedy, may file a claim against the estate of the recipient for the total amount of medical assistance provided by Medicaid for the benefit of the recipient. Claims so filed shall take priority as class 3 claims as provided by s. 733.707(1)(c). The filing of a claim pursuant to this paragraph shall neither reduce nor diminish the general claims of the agency under s. 414.28, except that the agency may not receive double recovery for the same expenditure. Claims under this paragraph shall be superior to those under s. 414.28. The death of the recipient shall neither extinguish nor diminish any right of the agency to recover third-party benefits from a third party or provider. Nothing in this paragraph affects or prevents a proceeding to enforce a lien created pursuant to this section or a proceeding to set aside a fraudulent conveyance as defined in subsection (16).

(12) No action taken by the agency shall operate to deny the recipient’s recovery of that portion of benefits not assigned or subrogated to the agency, or not secured by the agency’s lien. The agency’s rights of recovery created by this section, however, shall not be limited to some portion of recovery from a judgment, award, or settlement. Only the following benefits are not subject to the rights of the agency: benefits not related in any way to a covered injury or illness; proceeds of life insurance coverage on the recipient; proceeds of insurance coverage, such as coverage for property damage, which by its terms and provisions cannot be construed to cover personal injury, death, or a covered injury or illness; proceeds of disability coverage for lost income; and recovery in excess of the amount of medical benefits provided by Medicaid after repayment in full to the agency.

(13) No action of the recipient shall prejudice the rights of the agency under this section. No settlement, agreement, consent decree, trust agreement, annuity contract, pledge, security arrangement, or any other device, hereafter collectively referred to in this subsection as a “settlement agreement,” entered into or consented to by the recipient or his or her legal representative shall impair the agency’s rights. However, in a structured settlement, no settlement agreement by the parties shall be effective or binding against the agency for benefits accrued without the express written consent of the agency or an appropriate order of a court having personal jurisdiction over the agency.

(14) The agency is authorized to enter into agreements to enforce or collect medical support and other third-party benefits.

(a) If a cooperative agreement is entered into with any agency, program, or subdivision of the state, or any agency, program, or legal entity of or operated by a subdivision of the state, or with any other state, the agency is authorized to make an incentive payment of up to 15 percent of the amount actually collected and reimbursed to the agency, to the extent of medical assistance paid by Medicaid. Such incentive payment is to be deducted from the federal share of that amount, to the extent authorized by federal law. The agency may pay such person an additional percentage of the amount actually collected and reimbursed to the agency as a result of the efforts of the person, but no more than a maximum percentage established by the agency. In no case shall the percentage exceed the lesser of a percentage determined to be commercially reasonable or 15 percent, in addition to the 15-percent incentive payment, of the amount actually collected and reimbursed to the agency as a result of the efforts of the person under contract.

(b) If an agreement to enforce or collect third-party benefits is entered into by the agency with any person other than those described in paragraph (a), including any attorney retained by the agency who is not an employee or agent of any person named in paragraph (a), then the agency may pay such person a percentage of the amount actually collected and reimbursed to the agency as a result of the efforts of the person, to the extent of medical assistance paid by Medicaid. In no case shall the percentage exceed a maximum established by the agency, which shall not exceed the lesser of a percentage determined to be commercially reasonable or 30 percent of the amount actually collected and reimbursed to the agency as a result of the efforts of the person under contract.

(c) An agreement pursuant to this subsection may permit reasonable litigation costs or expenses to be paid from the agency’s recovery to a person under contract with the agency.

(d) Contingency fees and costs incurred in recovery pursuant to an agreement under this subsection may, for purposes of determining state and federal share, be deemed to be administrative expenses of the state. To the extent permitted by federal law, such administrative expenses shall be shared with, or fully paid by, the Federal Government.

(15) Insurance and other third-party benefits may not contain any term or provision which purports to limit or exclude payment or provisions of benefits for an individual if the individual is eligible for, or a recipient of, medical assistance from Medicaid, and any such term or provision shall be void as against public policy.

(16) Any transfer or encumbrance of any right, title, or interest to which the agency has a right pursuant to this section, with the intent, likelihood, or practical effect of defeating, hindering, or reducing recovery by the agency for reimbursement of medical assistance provided by Medicaid, shall be deemed to be a fraudulent conveyance, and such transfer or encumbrance shall be void and of no effect against the claim of the agency, unless the transfer was for adequate consideration and the proceeds of the transfer are reimbursed in full to the agency, but not in excess of the amount of medical assistance provided by Medicaid.

(17)(a) A recipient or his or her legal representative or any person representing, or acting as agent for, a recipient or the recipient’s legal representative, who has notice, excluding notice charged solely by reason of the recording of the lien pursuant to paragraph (6)(c), or who has actual knowledge of the agency’s rights to third-party benefits under this section, who receives any third-party benefit or proceeds for a covered illness or injury, must, within 60 days after receipt of settlement proceeds, pay the agency the full amount of the third-party benefits, but not more than the total medical assistance provided by Medicaid, or place the full amount of the third-party benefits in an interest-bearing trust account for the benefit of the agency pending an administrative determination of the agency’s right to the benefits under this subsection. Proof that such person had notice or knowledge that the recipient had received medical assistance from Medicaid, and that third-party benefits or proceeds were in any way related to a covered illness or injury for which Medicaid had provided medical assistance, and that such person knowingly obtained possession or control of, or used, third-party benefits or proceeds and failed to pay the agency the full amount required by this section or to hold the full amount of third-party benefits or proceeds in an interest-bearing trust account pending an administrative determination, unless adequately explained, gives rise to an inference that such person knowingly failed to credit the state or its agent for payments received from social security, insurance, or other sources, pursuant to s. 414.39(4)(b), and acted with the intent set forth in s. 812.014(1).

(b) A recipient may contest the amount designated as recovered medical expense damages payable to the agency pursuant to the formula specified in paragraph (11)(f) by filing a petition under chapter 120 within 21 days after the date of payment of funds to the agency or after the date of placing the full amount of the third-party benefits in the trust account for the benefit of the agency pursuant to paragraph (a). The petition shall be filed with the Division of Administrative Hearings. For purposes of chapter 120, the payment of funds to the agency or the placement of the full amount of the third-party benefits in the trust account for the benefit of the agency constitutes final agency action and notice thereof. Final order authority for the proceedings specified in 1this subsection rests with the Division of Administrative Hearings. This procedure is the exclusive method for challenging the amount of third-party benefits payable to the agency. In order to successfully challenge the amount payable to the agency, the recipient must prove, by clear and convincing evidence, that a lesser portion of the total recovery should be allocated as reimbursement for past and future medical expenses than the amount calculated by the agency pursuant to the formula set forth in paragraph (11)(f) or that Medicaid provided a lesser amount of medical assistance than that 2asserted by the agency.

(c) The agency’s provider processing system reports are admissible as prima facie evidence in substantiating the agency’s claim.

(d) Venue for all administrative proceedings pursuant to 3this subsection lies in Leon County, at the discretion of the agency. Venue for all appellate proceedings arising from the administrative proceeding outlined in 3this subsection lies at the First District Court of Appeal in Leon County, at the discretion of the agency.

(e) Each party shall bear its own attorney fees and costs for any administrative proceeding conducted pursuant to 4paragraphs (b)-(e).

(f) In cases of suspected criminal violations or fraudulent activity, the agency may take any civil action permitted at law or equity to recover the greatest possible amount, including, without limitation, treble damages under ss. 772.11 and 812.035(7).

(g) The agency may investigate and request appropriate officers or agencies of the state to investigate suspected criminal violations or fraudulent activity related to third-party benefits, including, without limitation, ss. 414.39 and 812.014. Such requests may be directed, without limitation, to the Medicaid Fraud Control Unit of the Office of the Attorney General or to any state attorney. Pursuant to s. 409.913, the Attorney General has primary responsibility to investigate and control Medicaid fraud.

(h) In carrying out duties and responsibilities related to Medicaid fraud control, the agency may subpoena witnesses or materials within or outside the state and, through any duly designated employee, administer oaths and affirmations and collect evidence for possible use in either civil or criminal judicial proceedings.

(i) All information obtained and documents prepared pursuant to an investigation of a Medicaid recipient, the recipient’s legal representative, or any other person relating to an allegation of recipient fraud or theft is confidential and exempt from s. 119.07(1):

1. Until such time as the agency takes final agency action;

2. Until such time as the Department of Legal Affairs refers the case for criminal prosecution;

3. Until such time as an indictment or criminal information is filed by a state attorney in a criminal case; or

4. At all times if otherwise protected by law.

(18) In recovering any payments in accordance with this section, the agency is authorized to make appropriate settlements.

(19) Notwithstanding any provision in this section to the contrary, the agency shall not be required to seek reimbursement from a liable third party on claims for which the agency determines that the amount it reasonably expects to recover will be less than the cost of recovery, or that recovery efforts will otherwise not be cost-effective.

(20) Entities providing health insurance as defined in s. 624.603, health maintenance organizations and prepaid health clinics as defined in chapter 641, and, on behalf of their clients, third-party administrators and pharmacy benefits managers as defined in s. 409.901(27) shall provide such records and information as are necessary to accomplish the purpose of this section, unless such requirement results in an unreasonable burden.

(a) The director of the agency and the Director of the Office of Insurance Regulation of the Financial Services Commission shall enter into a cooperative agreement for requesting and obtaining information necessary to effect the purpose and objective of this section.

1. The agency shall request only that information necessary to determine whether health insurance as defined pursuant to s. 624.603, or those health services provided pursuant to chapter 641, could be, should be, or have been claimed and paid with respect to items of medical care and services furnished to any person eligible for services under this section.

2. All information obtained pursuant to subparagraph 1. is confidential and exempt from s. 119.07(1). The agency shall provide the information obtained pursuant to subparagraph 1. to the Department of Revenue for purposes of administering the state Title IV-D program. The agency and the Department of Revenue shall enter into a cooperative agreement for purposes of implementing this requirement.

3. The cooperative agreement or rules adopted under this subsection may include financial arrangements to reimburse the reporting entities for reasonable costs or a portion thereof incurred in furnishing the requested information. Neither the cooperative agreement nor the rules shall require the automation of manual processes to provide the requested information.

(b) The agency and the Financial Services Commission jointly shall adopt rules for the development and administration of the cooperative agreement. The rules shall include the following:

1. A method for identifying those entities subject to furnishing information under the cooperative agreement.

2. A method for furnishing requested information.

3. Procedures for requesting exemption from the cooperative agreement based on an unreasonable burden to the reporting entity.

(21) Entities providing health insurance as defined in s. 624.603, and health maintenance organizations as defined in chapter 641, requiring tape or electronic billing formats from the agency shall accept Medicaid billings that are prepared using the current Medicare standard billing format. If the insurance entity or health maintenance organization is unable to use the agency format, the entity shall accept paper claims from the agency in lieu of tape or electronic billing, provided that these claims are prepared using current Medicare standard billing formats.

(22) The agency is authorized to adopt rules to implement the provisions of this section and federal requirements.

History.—s. 4, ch. 90-232; s. 33, ch. 90-295; s. 38, ch. 91-282; s. 4, ch. 92-79; s. 4, ch. 94-251; s. 98, ch. 96-175; s. 3, ch. 96-331; s. 259, ch. 96-406; s. 1023, ch. 97-103; s. 32, ch. 98-191; s. 1, ch. 98-411; s. 184, ch. 99-8; s. 1, ch. 99-231; s. 1, ch. 99-323; s. 8, ch. 99-356; s. 9, ch. 99-393; s. 67, ch. 99-397; s. 58, ch. 2000-153; s. 449, ch. 2003-261; s. 3, ch. 2005-140; s. 13, ch. 2008-246; s. 13, ch. 2010-187; s. 6, ch. 2013-48; s. 2, ch. 2013-150.

1Note.—As amended by s. 6, ch. 2013-48. The amendment by s. 2, ch. 2013-150, used the words “this section” instead of the words “this subsection.”

2Note.—As amended by s. 6, ch. 2013-48. The amendment by s. 2, ch. 2013-150, used the word “determined” instead of the word “asserted.”

3Note.—As amended by s. 6, ch. 2013-48. The amendment by s. 2, ch. 2013-150, referenced “paragraph (a)” instead of “this subsection.”

4Note.—Substituted by the editors for a reference to “this paragraph,” as referenced in the amendment by s. 6, ch. 2013-48, and which language became paragraphs (b)-(e) in the compilation of the text pursuant to renumbering by s. 2, ch. 2013-150. Section 2, ch. 2013-150, referenced “paragraph (a) or paragraph (b).”



409.9101 - Recovery for payments made on behalf of Medicaid-eligible persons.

409.9101 Recovery for payments made on behalf of Medicaid-eligible persons.—

(1) This section may be cited as the “Medicaid Estate Recovery Act.”

(2) It is the intent of the Legislature by this section to supplement Medicaid funds that are used to provide medical services to eligible persons. Medicaid estate recovery shall be accomplished by the agency filing a statement of claim against the estate of a deceased Medicaid recipient as provided in part VII of chapter 733. Recovery shall be made pursuant to federal authority in s. 13612 of the Omnibus Budget Reconciliation Act of 1993, which amends s. 1917(b)(1) of the Social Security Act, 42 U.S.C. s. 1396p(b)(1).

(3) The acceptance of public medical assistance, as defined by Title XIX (Medicaid) of the Social Security Act, including mandatory and optional supplemental payments under the Social Security Act, shall create a debt to the agency in the total amount paid to or for the benefit of the recipient for medical assistance after the recipient reached 55 years of age. Payment of benefits to a person under the age of 55 years does not create a debt. Upon filing of a statement of claim in the probate proceeding, the agency shall be an interested person as defined in s. 731.201 to the same extent as other estate claimants.

(4) The agency may amend the claim as a matter of right up to 1 year after the last date medical services were rendered to the decedent.

(5) The agency’s provider processing system reports shall be admissible as prima facie evidence in substantiating the agency’s claim.

(6) The debt created under this section shall not be enforced if the recipient is survived by:

(a) A spouse;

(b) A child or children under 21 years of age; or

(c) A child or children who are blind or permanently and totally disabled pursuant to the eligibility requirements of Title XIX of the Social Security Act.

(7) No debt under this section shall be enforced against any property that is determined to be exempt from the claims of creditors under the constitution or laws of this state.

(8) The agency shall not recover from an estate if doing so would cause undue hardship for the qualified heirs, as defined in s. 731.201. The personal representative of an estate and any heir may request that the agency waive recovery of any or all of the debt when recovery would create a hardship. A hardship does not exist solely because recovery will prevent any heirs from receiving an anticipated inheritance. The following criteria shall be considered by the agency in reviewing a hardship request:

(a) The heir:

1. Currently resides in the residence of the decedent;

2. Resided there at the time of the death of the decedent;

3. Has made the residence his or her primary residence for the 12 months immediately preceding the death of the decedent; and

4. Owns no other residence;

(b) The heir would be deprived of food, clothing, shelter, or medical care necessary for the maintenance of life or health;

(c) The heir can document that he or she provided full-time care to the recipient which delayed the recipient’s entry into a nursing home. The heir must be either the decedent’s sibling or the son or daughter of the decedent and must have resided with the recipient for at least 1 year prior to the recipient’s death; or

(d) The cost involved in the sale of the property would be equal to or greater than the value of the property.

(9) Instances arise in Medicaid estate-recovery cases where the assets include a settlement of a claim against a liable third party. The agency’s claim under s. 409.910 must be satisfied prior to including the settlement proceeds as estate assets. The remaining settlement proceeds shall be included in the estate and be available to satisfy the Medicaid estate-recovery claim. The Medicaid estate-recovery share shall be one-half of the settlement proceeds included in the estate. Nothing in this subsection is intended to limit the agency’s rights against other assets in the estate not related to the settlement. However, in no circumstances shall the agency’s recovery exceed the total amount of Medicaid medical assistance provided to the recipient.

(10) In instances where there are no liquid assets to satisfy the Medicaid estate-recovery claim, if there is nonexempt personal property or real property which is not protected homestead and the costs of sale will not exceed the proceeds, the property shall be sold to satisfy the Medicaid estate-recovery claim. Real property shall not be transferred to the agency in any instance.

History.—s. 68, ch. 99-397; s. 2, ch. 2001-226; s. 59, ch. 2013-18.



409.9102 - A qualified state Long-Term Care Insurance Partnership Program in Florida.

409.9102 A qualified state Long-Term Care Insurance Partnership Program in Florida.—The Agency for Health Care Administration, in consultation with the Office of Insurance Regulation and the Department of Children and Families, is directed to establish a qualified state Long-Term Care Insurance Partnership Program in Florida, in compliance with the requirements of s. 1917(b) of the Social Security Act, as amended.

(1) The program shall:

(a) Provide incentives for an individual to obtain or maintain insurance to cover the cost of long-term care.

(b) Provide a mechanism to qualify for coverage of the costs of long-term care needs under Medicaid without first being required to substantially exhaust his or her assets, including a provision for the disregard of any assets in an amount equal to the insurance benefit payments that are made to or on behalf of an individual who is a beneficiary under the program.

(c) Alleviate the financial burden on the state’s medical assistance program by encouraging the pursuit of private initiatives.

(2) The Agency for Health Care Administration, in consultation with the Office of Insurance Regulation and the Department of Children and Families, and in accordance with federal guidelines, shall create standards for long-term care partnership program information distributed to individuals through insurance companies offering approved long-term care partnership program policies.

(3) The Department of Children and Families, when determining eligibility for Medicaid long-term care services for an individual who is the beneficiary of an approved long-term care partnership program policy, shall reduce the total countable assets of the individual by an amount equal to the insurance benefit payments that are made to or on behalf of the individual.

History.—s. 2, ch. 2005-252; ss. 1, 3, ch. 2006-254; s. 206, ch. 2014-19; s. 30, ch. 2015-4.



409.911 - Disproportionate share program.

409.911 Disproportionate share program.—Subject to specific allocations established within the General Appropriations Act and any limitations established pursuant to chapter 216, the agency shall distribute, pursuant to this section, moneys to hospitals providing a disproportionate share of Medicaid or charity care services by making quarterly Medicaid payments as required. Notwithstanding the provisions of s. 409.915, counties are exempt from contributing toward the cost of this special reimbursement for hospitals serving a disproportionate share of low-income patients.

(1) DEFINITIONS.—As used in this section and the Florida Hospital Uniform Reporting System manual:

(a) “Adjusted patient days” means the sum of acute care patient days and intensive care patient days as reported to the Agency for Health Care Administration, divided by the ratio of inpatient revenues generated from acute, intensive, ambulatory, and ancillary patient services to gross revenues.

(b) “Actual audited data” or “actual audited experience” means data reported to the Agency for Health Care Administration which has been audited in accordance with generally accepted auditing standards by the agency or representatives under contract with the agency.

(c) “Charity care” or “uncompensated charity care” means that portion of hospital charges reported to the Agency for Health Care Administration for which there is no compensation, other than restricted or unrestricted revenues provided to a hospital by local governments or tax districts regardless of the method of payment, for care provided to a patient whose family income for the 12 months preceding the determination is less than or equal to 200 percent of the federal poverty level, unless the amount of hospital charges due from the patient exceeds 25 percent of the annual family income. However, in no case shall the hospital charges for a patient whose family income exceeds four times the federal poverty level for a family of four be considered charity.

(d) “Charity care days” means the sum of the deductions from revenues for charity care minus 50 percent of restricted and unrestricted revenues provided to a hospital by local governments or tax districts, divided by gross revenues per adjusted patient day.

(e) “Hospital” means a health care institution licensed as a hospital pursuant to chapter 395, but does not include ambulatory surgical centers.

(f) “Medicaid days” means the number of actual days attributable to Medicaid patients as determined by the Agency for Health Care Administration.

(2) The Agency for Health Care Administration shall use the following actual audited data to determine the Medicaid days and charity care to be used in calculating the disproportionate share payment:

(a) The average of the 2007, 2008, and 2009 audited disproportionate share data to determine each hospital’s Medicaid days and charity care for the 2015-2016 state fiscal year.

(b) If the Agency for Health Care Administration does not have the prescribed 3 years of audited disproportionate share data as noted in paragraph (a) for a hospital, the agency shall use the average of the years of the audited disproportionate share data as noted in paragraph (a) which is available.

(c) In accordance with s. 1923(b) of the Social Security Act, a hospital with a Medicaid inpatient utilization rate greater than one standard deviation above the statewide mean or a hospital with a low-income utilization rate of 25 percent or greater shall qualify for reimbursement.

(3) Hospitals that qualify for a disproportionate share payment solely under paragraph (2)(c) shall have their payment calculated in accordance with the following formulas:

DSHP = (HMD/TMSD) x $1 million

Where:

DSHP = disproportionate share hospital payment.

HMD = hospital Medicaid days.

TSD = total state Medicaid days.

Any funds not allocated to hospitals qualifying under this section shall be redistributed to the non-state government owned or operated hospitals with greater than 3,100 Medicaid days.

(4) The following formulas shall be used to pay disproportionate share dollars to public hospitals:

(a) For state mental health hospitals:

DSHP = (HMD/TMDMH) x TAAMH

shall be the difference between the federal cap for Institutions for Mental Diseases and the amounts paid under the mental health disproportionate share program.

Where:

DSHP = disproportionate share hospital payment.

HMD = hospital Medicaid days.

TMDHH = total Medicaid days for state mental health hospitals.

TAAMH = total amount available for mental health hospitals.

(b) For non-state government owned or operated hospitals with 3,100 or more Medicaid days:

DSHP = [(.82 x HCCD/TCCD) + (.18 x HMD/TMD)]
x TAAPH

TAAPH = TAA - TAAMH

Where:

TAA = total available appropriation.

TAAPH = total amount available for public hospitals.

DSHP = disproportionate share hospital payments.

HMD = hospital Medicaid days.

TMD = total state Medicaid days for public hospitals.

HCCD = hospital charity care dollars.

TCCD = total state charity care dollars for public non-state hospitals.

The TAAPH shall be reduced by $6,365,257 before computing the DSHP for each public hospital. The $6,365,257 shall be distributed equally between the public hospitals that are also designated statutory teaching hospitals.

(c) For non-state government owned or operated hospitals with less than 3,100 Medicaid days, a total of $750,000 shall be distributed equally among these hospitals.

(d) Any nonstate government owned or operated hospital eligible for payments under this section on July 1, 2011, remains eligible for payments during the 2015-2016 state fiscal year.

(5) The following formula shall be used to pay disproportionate share dollars to provider service network (PSN) hospitals:

DSHP = TAAPSNH x (IHPSND/THPSND)

Where:

DSHP = Disproportionate share hospital payments.

TAAPSNH = Total amount available for PSN hospitals.

IHPSND = Individual hospital PSN days.

THPSND = Total of all hospital PSN days.

For purposes of this subsection, the PSN inpatient days shall be provided in the General Appropriations Act.

(6) In no case shall total payments to a hospital under this section, with the exception of public non-state facilities or state facilities, exceed the total amount of uncompensated charity care of the hospital, as determined by the agency according to the most recent calendar year audited data available at the beginning of each state fiscal year.

(7) The agency is authorized to receive funds from local governments and other local political subdivisions for the purpose of making payments, including federal matching funds, through the Medicaid disproportionate share program. Funds received from local governments for this purpose shall be separately accounted for and shall not be commingled with other state or local funds in any manner.

(8) Payments made by the agency to hospitals eligible to participate in this program shall be made in accordance with federal rules and regulations.

(a) If the Federal Government prohibits, restricts, or changes in any manner the methods by which funds are distributed for this program, the agency shall not distribute any additional funds and shall return all funds to the local government from which the funds were received, except as provided in paragraph (b).

(b) If the Federal Government imposes a restriction that still permits a partial or different distribution, the agency may continue to disburse funds to hospitals participating in the disproportionate share program in a federally approved manner, provided:

1. Each local government which contributes to the disproportionate share program agrees to the new manner of distribution as shown by a written document signed by the governing authority of each local government; and

2. The Executive Office of the Governor, the Office of Planning and Budgeting, the House of Representatives, and the Senate are provided at least 7 days’ prior notice of the proposed change in the distribution, and do not disapprove such change.

(c) No distribution shall be made under the alternative method specified in paragraph (b) unless all parties agree or unless all funds of those parties that disagree which are not yet disbursed have been returned to those parties.

(9) Notwithstanding the provisions of chapter 216, the Executive Office of the Governor is hereby authorized to establish sufficient trust fund authority to implement the disproportionate share program.

1(10) Notwithstanding any provision of this section to the contrary, for the 2016-2017 state fiscal year, the agency shall distribute moneys to hospitals providing a disproportionate share of Medicaid or charity care services as provided in the 2016-2017 General Appropriations Act. This subsection expires July 1, 2017.

History.—s. 39, ch. 91-282; s. 78, ch. 92-289; s. 24, ch. 95-146; s. 185, ch. 99-8; s. 6, ch. 2001-104; s. 5, ch. 2001-222; s. 23, ch. 2002-400; s. 13, ch. 2003-405; s. 13, ch. 2004-270; s. 11, ch. 2005-60; s. 1, ch. 2005-358; s. 15, ch. 2006-28; s. 6, ch. 2008-143; s. 1, ch. 2009-42; s. 9, ch. 2009-55; s. 94, ch. 2010-5; s. 10, ch. 2010-156; s. 8, ch. 2011-61; s. 14, ch. 2011-135; s. 7, ch. 2012-33; s. 7, ch. 2013-48; s. 3, ch. 2014-57; s. 13, ch. 2015-3; s. 9, ch. 2015-225; s. 52, ch. 2016-62.

1Note.—Section 52, ch. 2016-62, added subsection (10) “[i]n order to implement Specific Appropriation 207 of the 2016-2017 General Appropriations Act.”



409.9113 - Disproportionate share program for teaching hospitals.

409.9113 Disproportionate share program for teaching hospitals.—In addition to the payments made under s. 409.911, the agency shall make disproportionate share payments to teaching hospitals, as defined in s. 408.07, for their increased costs associated with medical education programs and for tertiary health care services provided to the indigent. This system of payments must conform to federal requirements and distribute funds in each fiscal year for which an appropriation is made by making quarterly Medicaid payments. Notwithstanding s. 409.915, counties are exempt from contributing toward the cost of this special reimbursement for hospitals serving a disproportionate share of low-income patients. The agency shall distribute the moneys provided in the General Appropriations Act to statutorily defined teaching hospitals and family practice teaching hospitals, as defined in s. 395.805, pursuant to this section. The funds provided for statutorily defined teaching hospitals shall be distributed as provided in the General Appropriations Act. The funds provided for family practice teaching hospitals shall be distributed equally among family practice teaching hospitals.

(1) On or before September 15 of each year, the agency shall calculate an allocation fraction to be used for distributing funds to statutory teaching hospitals. Subsequent to the end of each quarter of the state fiscal year, the agency shall distribute to each statutory teaching hospital an amount determined by multiplying one-fourth of the funds appropriated for this purpose by the Legislature times such hospital’s allocation fraction. The allocation fraction for each such hospital shall be determined by the sum of the following three primary factors, divided by three:

(a) The number of nationally accredited graduate medical education programs offered by the hospital, including programs accredited by the Accreditation Council for Graduate Medical Education or programs accredited by the Council on Postdoctoral Training of the American Osteopathic Association and the combined Internal Medicine and Pediatrics programs acceptable to both the American Board of Internal Medicine and the American Board of Pediatrics at the beginning of the state fiscal year preceding the date on which the allocation fraction is calculated. The numerical value of this factor is the fraction that the hospital represents of the total number of programs, where the total is computed for all statutory teaching hospitals.

(b) The number of full-time equivalent trainees in the hospital, which comprises two components:

1. The number of trainees enrolled in nationally accredited graduate medical education programs, as defined in paragraph (a). Full-time equivalents are computed using the fraction of the year during which each trainee is primarily assigned to the given institution, over the state fiscal year preceding the date on which the allocation fraction is calculated. The numerical value of this factor is the fraction that the hospital represents of the total number of full-time equivalent trainees enrolled in accredited graduate programs, where the total is computed for all statutory teaching hospitals.

2. The number of medical students enrolled in accredited colleges of medicine and engaged in clinical activities, including required clinical clerkships and clinical electives. Full-time equivalents are computed using the fraction of the year during which each trainee is primarily assigned to the given institution, over the course of the state fiscal year preceding the date on which the allocation fraction is calculated. The numerical value of this factor is the fraction that the given hospital represents of the total number of full-time equivalent students enrolled in accredited colleges of medicine, where the total is computed for all statutory teaching hospitals.

The primary factor for full-time equivalent trainees is computed as the sum of these two components, divided by two.

(c) A service index that comprises three components:

1. The Agency for Health Care Administration Service Index, computed by applying the standard Service Inventory Scores established by the agency to services offered by the given hospital, as reported on Worksheet A-2 for the last fiscal year reported to the agency before the date on which the allocation fraction is calculated. The numerical value of this factor is the fraction that the given hospital represents of the total index values, where the total is computed for all statutory teaching hospitals.

2. A volume-weighted service index, computed by applying the standard Service Inventory Scores established by the agency to the volume of each service, expressed in terms of the standard units of measure reported on Worksheet A-2 for the last fiscal year reported to the agency before the date on which the allocation factor is calculated. The numerical value of this factor is the fraction that the given hospital represents of the total volume-weighted service index values, where the total is computed for all statutory teaching hospitals.

3. Total Medicaid payments to each hospital for direct inpatient and outpatient services during the fiscal year preceding the date on which the allocation factor is calculated. This includes payments made to each hospital for such services by Medicaid prepaid health plans, whether the plan was administered by the hospital or not. The numerical value of this factor is the fraction that each hospital represents of the total of such Medicaid payments, where the total is computed for all statutory teaching hospitals.

The primary factor for the service index is computed as the sum of these three components, divided by three.

(2) By October 1 of each year, the agency shall use the following formula to calculate the maximum additional disproportionate share payment for statutory teaching hospitals:

TAP = THAF x A

Where:

TAP = total additional payment.

THAF = teaching hospital allocation factor.

A = amount appropriated for a teaching hospital disproportionate share program.

1(3) Notwithstanding any provision of this section to the contrary, for the 2016-2017 state fiscal year, the agency shall make disproportionate share payments to teaching hospitals, as defined in s. 408.07, as provided in the 2016-2017 General Appropriations Act. This subsection expires July 1, 2017.

History.—s. 41, ch. 91-282; s. 99, ch. 92-33; s. 18, ch. 98-89; s. 15, ch. 2004-270; s. 13, ch. 2005-60; s. 16, ch. 2006-28; s. 8, ch. 2008-143; s. 11, ch. 2009-55; s. 12, ch. 2010-156; s. 10, ch. 2011-61; s. 9, ch. 2012-33; s. 53, ch. 2016-62.

1Note.—Section 53, ch. 2016-62, added subsection (3) “[i]n order to implement Specific Appropriation 207 of the 2016-2017 General Appropriations Act.”



409.9115 - Disproportionate share program for mental health hospitals.

409.9115 Disproportionate share program for mental health hospitals.—The Agency for Health Care Administration shall design and implement a system of making mental health disproportionate share payments to hospitals that qualify for disproportionate share payments under s. 409.911. This system of payments shall conform with federal requirements and shall distribute funds in each fiscal year for which an appropriation is made by making quarterly Medicaid payments. Notwithstanding s. 409.915, counties are exempt from contributing toward the cost of this special reimbursement for patients.

(1) The following formula shall be used by the agency to calculate the total amount earned for hospitals that participate in the mental health disproportionate share program:

TAP = (DSH/TDSH) x TA

Where:

TAP = total additional payment for a mental health hospital.

DSH = total amount earned by a mental health hospital under s. 409.911.

TDSH = sum of total amount earned by each hospital that participates in the mental health hospital disproportionate share program.

TA = total appropriation for the mental health hospital disproportionate share program.

(2) In order to receive payments under this section, a hospital must participate in the Florida Title XIX program and must:

(a) Agree to serve all individuals referred by the agency who require inpatient psychiatric services, regardless of ability to pay.

(b) Be certified or certifiable to be a provider of Title XVIII services.

(c) Receive all of its inpatient clients from admissions governed by the Baker Act as specified in chapter 394.

History.—s. 1, ch. 92-322; s. 5, ch. 95-430; s. 4, ch. 96-420; s. 3, ch. 97-153; ss. 4, 38, ch. 98-46; ss. 3, 53, ch. 99-228; s. 13, ch. 2000-171; s. 9, ch. 2002-2.



409.91151 - Expenditure of funds generated through mental health disproportionate share program.

409.91151 Expenditure of funds generated through mental health disproportionate share program.—Funding generated through the mental health disproportionate share program shall be expended in accordance with legislatively authorized appropriations. If such funding is not addressed in legislatively authorized appropriations, the Agency for Health Care Administration shall prepare a plan and submit a request for spending authority in accordance with the applicable provisions of chapter 216.

History.—s. 2, ch. 92-322; s. 187, ch. 99-8.



409.9116 - Disproportionate share/financial assistance program for rural hospitals.

409.9116 Disproportionate share/financial assistance program for rural hospitals.—In addition to the payments made under s. 409.911, the Agency for Health Care Administration shall administer a federally matched disproportionate share program and a state-funded financial assistance program for statutory rural hospitals. The agency shall make disproportionate share payments to statutory rural hospitals that qualify for such payments and financial assistance payments to statutory rural hospitals that do not qualify for disproportionate share payments. The disproportionate share program payments shall be limited by and conform with federal requirements. Funds shall be distributed quarterly in each fiscal year for which an appropriation is made. Notwithstanding the provisions of s. 409.915, counties are exempt from contributing toward the cost of this special reimbursement for hospitals serving a disproportionate share of low-income patients.

(1) The following formula shall be used by the agency to calculate the total amount earned for hospitals that participate in the rural hospital disproportionate share program or the financial assistance program:

TAERH = (CCD + MDD)/TPD

Where:

CCD = total charity care-other, plus charity care-Hill-Burton, minus 50 percent of unrestricted tax revenue from local governments, and restricted funds for indigent care, divided by gross revenue per adjusted patient day; however, if CCD is less than zero, then zero shall be used for CCD.

MDD = Medicaid inpatient days plus Medicaid HMO inpatient days.

TPD = total inpatient days.

TAERH = total amount earned by each rural hospital.

In computing the total amount earned by each rural hospital, the agency must use the average of the 3 most recent years of actual data reported in accordance with s. 408.061(4). The agency shall provide a preliminary estimate of the payments under the rural disproportionate share and financial assistance programs to the rural hospitals by August 31 of each state fiscal year for review. Each rural hospital shall have 30 days to review the preliminary estimates of payments and report any errors to the agency. The agency shall make any corrections deemed necessary and compute the rural disproportionate share and financial assistance program payments.

(2) The agency shall use the following formula for distribution of funds for the disproportionate share/financial assistance program for rural hospitals.

(a) The agency shall first determine a preliminary payment amount for each rural hospital by allocating all available state funds using the following formula:

PDAER = (TAERH x TARH)/STAERH

Where:

PDAER = preliminary distribution amount for each rural hospital.

TAERH = total amount earned by each rural hospital.

TARH = total amount appropriated or distributed under this section.

STAERH = sum of total amount earned by each rural hospital.

(b) Federal matching funds for the disproportionate share program shall then be calculated for those hospitals that qualify for disproportionate share in paragraph (a).

(c) The state-funds-only payment amount shall then be calculated for each hospital using the formula:

SFOER = Maximum value of (1) SFOL - PDAER or (2) 0

Where:

SFOER = state-funds-only payment amount for each rural hospital.

SFOL = state-funds-only payment level, which is set at 4 percent of TARH.

In calculating the SFOER, PDAER includes federal matching funds from paragraph (b).

(d) The adjusted total amount allocated to the rural disproportionate share program shall then be calculated using the following formula:

ATARH = (TARH - SSFOER)

Where:

ATARH = adjusted total amount appropriated or distributed under this section.

SSFOER = sum of the state-funds-only payment amount calculated under paragraph (c) for all rural hospitals.

(e) The distribution of the adjusted total amount of rural disproportionate share hospital funds shall then be calculated using the following formula:

DAERH = [(TAERH x ATARH)/STAERH]

Where:

DAERH = distribution amount for each rural hospital.

(f) Federal matching funds for the disproportionate share program shall then be calculated for those hospitals that qualify for disproportionate share in paragraph (e).

(g) State-funds-only payment amounts calculated under paragraph (c) and corresponding federal matching funds are then added to the results of paragraph (f) to determine the total distribution amount for each rural hospital.

(3) The Agency for Health Care Administration may recommend to the Legislature a formula to be used in subsequent fiscal years to distribute funds appropriated for this section that includes charity care, uncompensated care to medically indigent patients, and Medicaid inpatient days.

(4) In the event that federal matching funds for the rural hospital disproportionate share program are not available, state matching funds appropriated for the program may be utilized for the Rural Hospital Financial Assistance Program and shall be allocated to rural hospitals based on the formulas in subsections (1) and (2).

(5) In order to receive payments under this section, a hospital must be a rural hospital as defined in s. 395.602 and must meet the following additional requirements:

(a) Agree to conform to all agency requirements to ensure high quality in the provision of services, including criteria adopted by agency rule concerning staffing ratios, medical records, standards of care, equipment, space, and such other standards and criteria as the agency deems appropriate as specified by rule.

(b) Agree to accept all patients, regardless of ability to pay, on a functional space-available basis.

(c) Agree to provide backup and referral services to the county public health departments and other low-income providers within the hospital’s service area, including the development of written agreements between these organizations and the hospital.

(d) For any hospital owned by a county government which is leased to a management company, agree to submit on a quarterly basis a report to the agency, in a format specified by the agency, which provides a specific accounting of how all funds dispersed under this act are spent.

(6) This section applies only to hospitals that were defined as statutory rural hospitals, or their successor-in-interest hospital, prior to January 1, 2001. Any additional hospital that is defined as a statutory rural hospital, or its successor-in-interest hospital, on or after January 1, 2001, is not eligible for programs under this section unless additional funds are appropriated each fiscal year specifically to the rural hospital disproportionate share and financial assistance programs in an amount necessary to prevent any hospital, or its successor-in-interest hospital, eligible for the programs prior to January 1, 2001, from incurring a reduction in payments because of the eligibility of an additional hospital to participate in the programs. A hospital, or its successor-in-interest hospital, which received funds pursuant to this section before January 1, 2001, and which qualifies under s. 395.602(2)(e), shall be included in the programs under this section and is not required to seek additional appropriations under this subsection.

History.—s. 33, ch. 93-129; s. 1, ch. 94-120; s. 6, ch. 96-420; s. 201, ch. 97-101; s. 5, ch. 97-153; s. 4, ch. 98-14; ss. 6, 38, ch. 98-46; ss. 5, 53, ch. 99-228; s. 59, ch. 2000-153; s. 15, ch. 2000-171; s. 3, ch. 2000-227; s. 7, ch. 2001-104; s. 10, ch. 2002-2; s. 24, ch. 2002-400; s. 33, ch. 2003-57; s. 15, ch. 2003-405.



409.9118 - Disproportionate share program for specialty hospitals.

409.9118 Disproportionate share program for specialty hospitals.—The Agency for Health Care Administration shall design and implement a system of making disproportionate share payments to those hospitals licensed in accordance with part I of chapter 395 as a specialty hospital which meet all requirements listed in subsection (2). Notwithstanding s. 409.915, counties are exempt from contributing toward the cost of this special reimbursement for patients.

(1) The following formula shall be used by the agency to calculate the total amount earned for hospitals that participate under this section:

TAE=(MD/TMD) x TA

Where:

TAE=total amount earned by a specialty hospital.

TA=total appropriation for payments to hospitals that qualify under this program.

MD=total Medicaid days for each qualifying hospital.

TMD=total Medicaid days for all hospitals that qualify under this program.

(2) In order to receive payments under this section, a hospital must be licensed in accordance with part I of chapter 395, to participate in the Florida Title XIX program, and meet the following requirements:

(a) Be certified or certifiable to be a provider of Title XVIII services.

(b) Receive inpatient clients through referrals or admissions from county public health departments, as defined in chapter 154.

(c) Require a diagnosis for the control of active tuberculosis or a history of noncompliance with prescribed drug regimens for the treatment of tuberculosis for admissions for inpatient treatment.

(d) Retain a contract with the Department of Health to accept clients for admission and inpatient treatment pursuant to s. 392.62.

History.—s. 13, ch. 97-260; s. 8, ch. 2013-48.



409.91188 - Specialty prepaid health plans for Medicaid recipients with HIV or AIDS.

409.91188 Specialty prepaid health plans for Medicaid recipients with HIV or AIDS.—The Agency for Health Care Administration is authorized to contract with specialty prepaid health plans and pay them on a prepaid capitated basis to provide Medicaid benefits to Medicaid-eligible recipients who have human immunodeficiency syndrome (HIV) or acquired immunodeficiency syndrome (AIDS). The agency shall apply for and is authorized to implement federal waivers or other necessary federal authorization to implement the prepaid health plans authorized by this section. The agency shall procure the specialty prepaid health plans through a competitive procurement. In awarding a contract to a managed care plan, the agency shall take into account price, quality, accessibility, linkages to community-based organizations, and the comprehensiveness of the benefit package offered by the plan. The agency may bid the HIV/AIDS specialty plans on a county, regional, or statewide basis. Qualified plans must be licensed under chapter 641. The agency shall monitor and evaluate the implementation of this waiver program if it is approved by the Federal Government. To improve coordination of medical care delivery and to increase cost efficiency for the Medicaid program in treating HIV disease, the Agency for Health Care Administration shall seek all necessary federal waivers to allow participation in the Medipass HIV disease management program for Medicare beneficiaries who test positive for HIV infection and who also qualify for Medicaid benefits such as prescription medications not covered by Medicare.

History.—s. 169, ch. 2000-318; s. 147, ch. 2001-277; s. 69, ch. 2005-2.



409.9119 - Disproportionate share program for specialty hospitals for children.

409.9119 Disproportionate share program for specialty hospitals for children.—In addition to the payments made under s. 409.911, the Agency for Health Care Administration shall develop and implement a system under which disproportionate share payments are made to those hospitals that are licensed by the state as specialty hospitals for children and were licensed on January 1, 2000, as specialty hospitals for children. This system of payments must conform to federal requirements and must distribute funds in each fiscal year for which an appropriation is made by making quarterly Medicaid payments. Notwithstanding s. 409.915, counties are exempt from contributing toward the cost of this special reimbursement for hospitals that serve a disproportionate share of low-income patients. The agency may make disproportionate share payments to specialty hospitals for children as provided for in the General Appropriations Act.

(1) Unless specified in the General Appropriations Act, the agency shall use the following formula to calculate the total amount earned for hospitals that participate in the specialty hospital for children disproportionate share program:

TAE = DSR x BMPD x MD

Where:

TAE = total amount earned by a specialty hospital for children.

DSR = disproportionate share rate.

BMPD = base Medicaid per diem.

MD = Medicaid days.

(2) The agency shall calculate the total additional payment for hospitals that participate in the specialty hospital for children disproportionate share program as follows:

TAP = (TAE x TA) ÷ STAE

Where:

TAP = total additional payment for a specialty hospital for children.

TAE = total amount earned by a specialty hospital for children.

TA = total appropriation for the specialty hospital for children disproportionate share program.

STAE = sum of total amount earned by each hospital that participates in the specialty hospital for children disproportionate share program.

(3) A hospital may not receive any payments under this section until it achieves full compliance with the applicable rules of the agency. A hospital that is not in compliance for two or more consecutive quarters may not receive its share of the funds. Any forfeited funds must be distributed to the remaining participating specialty hospitals for children that are in compliance.

1(4) Notwithstanding any provision of this section to the contrary, for the 2016-2017 state fiscal year, for hospitals achieving full compliance under subsection (3), the agency shall make disproportionate share payments to specialty hospitals for children as provided in the 2016-2017 General Appropriations Act. This subsection expires July 1, 2017.

History.—s. 18, ch. 2000-163; ss. 16, 66, ch. 2000-171; s. 55, ch. 2000-256; s. 17, ch. 2003-405; s. 13, ch. 2009-55; s. 54, ch. 2016-62.

1Note.—Section 54, ch. 2016-62, added subsection (4) “[i]n order to implement Specific Appropriation 207 of the 2016-2017 General Appropriations Act.”



409.91195 - Medicaid Pharmaceutical and Therapeutics Committee.

409.91195 Medicaid Pharmaceutical and Therapeutics Committee.—There is created a Medicaid Pharmaceutical and Therapeutics Committee within the agency for the purpose of developing a Medicaid preferred drug list.

(1) The committee shall be composed of 11 members appointed by the Governor. Four members shall be physicians, licensed under chapter 458; one member licensed under chapter 459; five members shall be pharmacists licensed under chapter 465; and one member shall be a consumer representative. The members shall be appointed to serve for terms of 2 years from the date of their appointment. Members may be appointed to more than one term. The agency shall serve as staff for the committee and assist them with all ministerial duties. The Governor shall ensure that at least some of the members of the committee represent Medicaid participating physicians and pharmacies serving all segments and diversity of the Medicaid population, and have experience in either developing or practicing under a preferred drug list. At least one of the members shall represent the interests of pharmaceutical manufacturers.

(2) Committee members shall select a chairperson and a vice chairperson each year from the committee membership.

(3) The committee shall meet at least quarterly and may meet at other times at the discretion of the chairperson and members. The committee shall comply with rules adopted by the agency, including notice of any meeting of the committee pursuant to the requirements of the Administrative Procedure Act.

(4) Upon recommendation of the committee, the agency shall adopt a preferred drug list as described in s. 409.912(8). To the extent feasible, the committee shall review all drug classes included on the preferred drug list every 12 months, and may recommend additions to and deletions from the preferred drug list, such that the preferred drug list provides for medically appropriate drug therapies for Medicaid patients which achieve cost savings contained in the General Appropriations Act.

(5) Except for antiretroviral drugs, reimbursement of drugs not included on the preferred drug list is subject to prior authorization.

(6) The agency shall publish and disseminate the preferred drug list to all Medicaid providers in the state by Internet posting on the agency’s website or in other media.

(7) The committee shall ensure that interested parties, including pharmaceutical manufacturers agreeing to provide a supplemental rebate as outlined in this chapter, have an opportunity to present public testimony to the committee with information or evidence supporting inclusion of a product on the preferred drug list. Such public testimony shall occur prior to any recommendations made by the committee for inclusion or exclusion from the preferred drug list. Upon timely notice, the agency shall ensure that any drug that has been approved or had any of its particular uses approved by the United States Food and Drug Administration under a priority review classification will be reviewed by the committee at the next regularly scheduled meeting following 3 months of distribution of the drug to the general public.

(8) The committee shall develop its preferred drug list recommendations by considering the clinical efficacy, safety, and cost-effectiveness of a product.

(9) Upon timely notice, the agency shall ensure that any therapeutic class of drugs which includes a drug that has been removed from distribution to the public by its manufacturer or the United States Food and Drug Administration or has been required to carry a black box warning label by the United States Food and Drug Administration because of safety concerns is reviewed by the committee at the next regularly scheduled meeting. After such review, the committee must recommend whether to retain the therapeutic class of drugs or subcategories of drugs within a therapeutic class on the preferred drug list and whether to institute prior authorization requirements necessary to ensure patient safety.

(10) The Medicaid Pharmaceutical and Therapeutics Committee may also make recommendations to the agency regarding the prior authorization of any prescribed drug covered by Medicaid.

(11) Medicaid recipients may appeal agency preferred drug formulary decisions using the Medicaid fair hearing process administered by the Department of Children and Families.

History.—s. 72, ch. 2000-367; s. 8, ch. 2001-104; s. 25, ch. 2002-400; s. 15, ch. 2005-60; s. 15, ch. 2011-135; s. 207, ch. 2014-19; s. 26, ch. 2015-3.



409.91196 - Supplemental rebate agreements; public records and public meetings exemption.

409.91196 Supplemental rebate agreements; public records and public meetings exemption.—

(1) The rebate amount, percent of rebate, manufacturer’s pricing, and supplemental rebate, and other trade secrets as defined in s. 688.002 that the agency has identified for use in negotiations, held by the Agency for Health Care Administration under s. 409.912(8)(a)7. are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2) That portion of a meeting of the Medicaid Pharmaceutical and Therapeutics Committee at which the rebate amount, percent of rebate, manufacturer’s pricing, or supplemental rebate, or other trade secrets as defined in s. 688.002 that the agency has identified for use in negotiations, are discussed is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution. A record shall be made of each exempt portion of a meeting. Such record must include the times of commencement and termination, all discussions and proceedings, the names of all persons present at any time, and the names of all persons speaking. No exempt portion of a meeting may be held off the record.

History.—ss. 1, 3, ch. 2001-216; s. 70, ch. 2002-1; s. 46, ch. 2003-1; s. 54, ch. 2004-5; s. 22, ch. 2004-344; s. 51, ch. 2006-1; s. 1, ch. 2006-159; s. 16, ch. 2011-135; s. 27, ch. 2015-3.



409.912 - Cost-effective purchasing of health care.

409.912 Cost-effective purchasing of health care.—The agency shall purchase goods and services for Medicaid recipients in the most cost-effective manner consistent with the delivery of quality medical care. To ensure that medical services are effectively utilized, the agency may, in any case, require a confirmation or second physician’s opinion of the correct diagnosis for purposes of authorizing future services under the Medicaid program. This section does not restrict access to emergency services or poststabilization care services as defined in 42 C.F.R. s. 438.114. Such confirmation or second opinion shall be rendered in a manner approved by the agency. The agency shall maximize the use of prepaid per capita and prepaid aggregate fixed-sum basis services when appropriate and other alternative service delivery and reimbursement methodologies, including competitive bidding pursuant to s. 287.057, designed to facilitate the cost-effective purchase of a case-managed continuum of care. The agency shall also require providers to minimize the exposure of recipients to the need for acute inpatient, custodial, and other institutional care and the inappropriate or unnecessary use of high-cost services. The agency shall contract with a vendor to monitor and evaluate the clinical practice patterns of providers in order to identify trends that are outside the normal practice patterns of a provider’s professional peers or the national guidelines of a provider’s professional association. The vendor must be able to provide information and counseling to a provider whose practice patterns are outside the norms, in consultation with the agency, to improve patient care and reduce inappropriate utilization. The agency may mandate prior authorization, drug therapy management, or disease management participation for certain populations of Medicaid beneficiaries, certain drug classes, or particular drugs to prevent fraud, abuse, overuse, and possible dangerous drug interactions. The Pharmaceutical and Therapeutics Committee shall make recommendations to the agency on drugs for which prior authorization is required. The agency shall inform the Pharmaceutical and Therapeutics Committee of its decisions regarding drugs subject to prior authorization. The agency is authorized to limit the entities it contracts with or enrolls as Medicaid providers by developing a provider network through provider credentialing. The agency may competitively bid single-source-provider contracts if procurement of goods or services results in demonstrated cost savings to the state without limiting access to care. The agency may limit its network based on the assessment of beneficiary access to care, provider availability, provider quality standards, time and distance standards for access to care, the cultural competence of the provider network, demographic characteristics of Medicaid beneficiaries, practice and provider-to-beneficiary standards, appointment wait times, beneficiary use of services, provider turnover, provider profiling, provider licensure history, previous program integrity investigations and findings, peer review, provider Medicaid policy and billing compliance records, clinical and medical record audits, and other factors. Providers are not entitled to enrollment in the Medicaid provider network. The agency shall determine instances in which allowing Medicaid beneficiaries to purchase durable medical equipment and other goods is less expensive to the Medicaid program than long-term rental of the equipment or goods. The agency may establish rules to facilitate purchases in lieu of long-term rentals in order to protect against fraud and abuse in the Medicaid program as defined in s. 409.913. The agency may seek federal waivers necessary to administer these policies.

(1) The agency may enter into agreements with appropriate agents of other state agencies or of any agency of the Federal Government and accept such duties in respect to social welfare or public aid as may be necessary to implement the provisions of Title XIX of the Social Security Act and ss. 409.901-409.920. This subsection expires October 1, 2016.

(2) The agency may contract with a provider service network, which may be reimbursed on a fee-for-service or prepaid basis. Prepaid provider service networks shall receive per-member, per-month payments. A provider service network that does not choose to be a prepaid plan shall receive fee-for-service rates with a shared savings settlement. The fee-for-service option shall be available to a provider service network only for the first 2 years of the plan’s operation or until the contract year beginning September 1, 2014, whichever is later. The agency shall annually conduct cost reconciliations to determine the amount of cost savings achieved by fee-for-service provider service networks for the dates of service in the period being reconciled. Only payments for covered services for dates of service within the reconciliation period and paid within 6 months after the last date of service in the reconciliation period shall be included. The agency shall perform the necessary adjustments for the inclusion of claims incurred but not reported within the reconciliation for claims that could be received and paid by the agency after the 6-month claims processing time lag. The agency shall provide the results of the reconciliations to the fee-for-service provider service networks within 45 days after the end of the reconciliation period. The fee-for-service provider service networks shall review and provide written comments or a letter of concurrence to the agency within 45 days after receipt of the reconciliation results. This reconciliation shall be considered final.

(a) A provider service network which is reimbursed by the agency on a prepaid basis shall be exempt from parts I and III of chapter 641, but must comply with the solvency requirements in s. 641.2261(2) and meet appropriate financial reserve, quality assurance, and patient rights requirements as established by the agency.

(b) A provider service network is a network established or organized and operated by a health care provider, or group of affiliated health care providers, which provides a substantial proportion of the health care items and services under a contract directly through the provider or affiliated group of providers and may make arrangements with physicians or other health care professionals, health care institutions, or any combination of such individuals or institutions to assume all or part of the financial risk on a prospective basis for the provision of basic health services by the physicians, by other health professionals, or through the institutions. The health care providers must have a controlling interest in the governing body of the provider service network organization.

(3) The agency, after notifying the Legislature, may apply for waivers of applicable federal laws and regulations as necessary to implement more appropriate systems of health care for Medicaid recipients and reduce the cost of the Medicaid program to the state and federal governments and shall implement such programs, after legislative approval, within a reasonable period of time after federal approval. These programs must be designed primarily to reduce the need for inpatient care, custodial care and other long-term or institutional care, and other high-cost services. Prior to seeking legislative approval of such a waiver as authorized by this subsection, the agency shall provide notice and an opportunity for public comment. Notice shall be provided to all persons who have made requests of the agency for advance notice and shall be published in the Florida Administrative Register not less than 28 days prior to the intended action. This subsection expires October 1, 2016.

(4)(a) The agency may require an entity contracting on a prepaid or fixed-sum basis to establish a restricted insolvency protection account with a federally guaranteed financial institution licensed to do business in this state. The entity shall deposit into that account 5 percent of the capitation payments made by the agency each month until a maximum total of 2 percent of the total current contract amount is reached. The restricted insolvency protection account may be drawn upon with the authorized signatures of two persons designated by the entity and two representatives of the agency. If the agency finds that the entity is insolvent, the agency may draw upon the account solely with the two authorized signatures of representatives of the agency, and the funds may be disbursed to meet financial obligations incurred by the entity under the prepaid contract. If the contract is terminated, expired, or not continued, the account balance must be released by the agency to the entity upon receipt of proof of satisfaction of all outstanding obligations incurred under this contract.

(b) The agency may waive the insolvency protection account requirement in writing when evidence is on file with the agency of adequate insolvency insurance and reinsurance that will protect enrollees if the entity becomes unable to meet its obligations.

(5) Any entity contracting with the agency pursuant to this section to provide health care services to Medicaid recipients is prohibited from engaging in any of the following practices or activities:

(a) Practices that are discriminatory, including, but not limited to, attempts to discourage participation on the basis of actual or perceived health status.

(b) Activities that could mislead or confuse recipients, or misrepresent the organization, its marketing representatives, or the agency. Violations of this paragraph include, but are not limited to:

1. False or misleading claims that marketing representatives are employees or representatives of the state or county, or of anyone other than the entity or the organization by whom they are reimbursed.

2. False or misleading claims that the entity is recommended or endorsed by any state or county agency, or by any other organization which has not certified its endorsement in writing to the entity.

3. False or misleading claims that the state or county recommends that a Medicaid recipient enroll with an entity.

4. Claims that a Medicaid recipient will lose benefits under the Medicaid program, or any other health or welfare benefits to which the recipient is legally entitled, if the recipient does not enroll with the entity.

(c) Granting or offering of any monetary or other valuable consideration for enrollment.

(d) Door-to-door solicitation of recipients who have not contacted the entity or who have not invited the entity to make a presentation.

(e) Solicitation of Medicaid recipients by marketing representatives stationed in state offices unless approved and supervised by the agency or its agent and approved by the affected state agency when solicitation occurs in an office of the state agency. The agency shall ensure that marketing representatives stationed in state offices shall market their managed care plans to Medicaid recipients only in designated areas and in such a way as to not interfere with the recipients’ activities in the state office.

(f) Enrollment of Medicaid recipients.

(6) The agency may impose a fine for a violation of this section or the contract with the agency by a person or entity that is under contract with the agency. With respect to any nonwillful violation, such fine shall not exceed $2,500 per violation. In no event shall such fine exceed an aggregate amount of $10,000 for all nonwillful violations arising out of the same action. With respect to any knowing and willful violation of this section or the contract with the agency, the agency may impose a fine upon the entity in an amount not to exceed $20,000 for each such violation. In no event shall such fine exceed an aggregate amount of $100,000 for all knowing and willful violations arising out of the same action.

(7) The agency shall establish a health care quality improvement system for those entities contracting with the agency pursuant to this section, incorporating all the standards and guidelines developed by the Centers for Medicare and Medicaid Services as a part of the quality assurance reform initiative. The system shall include, but need not be limited to, the following:

(a) Guidelines for internal quality assurance programs, including standards for:

1. Written quality assurance program descriptions.

2. Responsibilities of the governing body for monitoring, evaluating, and making improvements to care.

3. An active quality assurance committee.

4. Quality assurance program supervision.

5. Requiring the program to have adequate resources to effectively carry out its specified activities.

6. Provider participation in the quality assurance program.

7. Delegation of quality assurance program activities.

8. Credentialing and recredentialing.

9. Enrollee rights and responsibilities.

10. Availability and accessibility to services and care.

11. Ambulatory care facilities.

12. Accessibility and availability of medical records, as well as proper recordkeeping and process for record review.

13. Utilization review.

14. A continuity of care system.

15. Quality assurance program documentation.

16. Coordination of quality assurance activity with other management activity.

17. Delivering care to pregnant women and infants; to elderly and disabled recipients, especially those who are at risk of institutional placement; to persons with developmental disabilities; and to adults who have chronic, high-cost medical conditions.

(b) Guidelines which require the entities to conduct quality-of-care studies which:

1. Target specific conditions and specific health service delivery issues for focused monitoring and evaluation.

2. Use clinical care standards or practice guidelines to objectively evaluate the care the entity delivers or fails to deliver for the targeted clinical conditions and health services delivery issues.

3. Use quality indicators derived from the clinical care standards or practice guidelines to screen and monitor care and services delivered.

(c) Guidelines for external quality review of each contractor which require: focused studies of patterns of care; individual care review in specific situations; and followup activities on previous pattern-of-care study findings and individual-care-review findings. In designing the external quality review function and determining how it is to operate as part of the state’s overall quality improvement system, the agency shall construct its external quality review organization and entity contracts to address each of the following:

1. Delineating the role of the external quality review organization.

2. Length of the external quality review organization contract with the state.

3. Participation of the contracting entities in designing external quality review organization review activities.

4. Potential variation in the type of clinical conditions and health services delivery issues to be studied at each plan.

5. Determining the number of focused pattern-of-care studies to be conducted for each plan.

6. Methods for implementing focused studies.

7. Individual care review.

8. Followup activities.

This subsection expires October 1, 2016.

(8)(a) The agency shall implement a Medicaid prescribed-drug spending-control program that includes the following components:

1. A Medicaid preferred drug list, which shall be a listing of cost-effective therapeutic options recommended by the Medicaid Pharmacy and Therapeutics Committee established pursuant to s. 409.91195 and adopted by the agency for each therapeutic class on the preferred drug list. At the discretion of the committee, and when feasible, the preferred drug list should include at least two products in a therapeutic class. The agency may post the preferred drug list and updates to the list on an Internet website without following the rulemaking procedures of chapter 120. Antiretroviral agents are excluded from the preferred drug list. The agency shall also limit the amount of a prescribed drug dispensed to no more than a 34-day supply unless the drug products’ smallest marketed package is greater than a 34-day supply, or the drug is determined by the agency to be a maintenance drug in which case a 100-day maximum supply may be authorized. The agency may seek any federal waivers necessary to implement these cost-control programs and to continue participation in the federal Medicaid rebate program, or alternatively to negotiate state-only manufacturer rebates. The agency may adopt rules to administer this subparagraph. The agency shall continue to provide unlimited contraceptive drugs and items. The agency must establish procedures to ensure that:

a. There is a response to a request for prior consultation by telephone or other telecommunication device within 24 hours after receipt of a request for prior consultation; and

b. A 72-hour supply of the drug prescribed is provided in an emergency or when the agency does not provide a response within 24 hours as required by sub-subparagraph a.

2. Reimbursement to pharmacies for Medicaid prescribed drugs shall be set at the lowest of: the average wholesale price (AWP) minus 16.4 percent, the wholesaler acquisition cost (WAC) plus 1.5 percent, the federal upper limit (FUL), the state maximum allowable cost (SMAC), or the usual and customary (UAC) charge billed by the provider.

3. The agency shall develop and implement a process for managing the drug therapies of Medicaid recipients who are using significant numbers of prescribed drugs each month. The management process may include, but is not limited to, comprehensive, physician-directed medical-record reviews, claims analyses, and case evaluations to determine the medical necessity and appropriateness of a patient’s treatment plan and drug therapies. The agency may contract with a private organization to provide drug-program-management services. The Medicaid drug benefit management program shall include initiatives to manage drug therapies for HIV/AIDS patients, patients using 20 or more unique prescriptions in a 180-day period, and the top 1,000 patients in annual spending. The agency shall enroll any Medicaid recipient in the drug benefit management program if he or she meets the specifications of this provision and is not enrolled in a Medicaid health maintenance organization.

4. The agency may limit the size of its pharmacy network based on need, competitive bidding, price negotiations, credentialing, or similar criteria. The agency shall give special consideration to rural areas in determining the size and location of pharmacies included in the Medicaid pharmacy network. A pharmacy credentialing process may include criteria such as a pharmacy’s full-service status, location, size, patient educational programs, patient consultation, disease management services, and other characteristics. The agency may impose a moratorium on Medicaid pharmacy enrollment if it is determined that it has a sufficient number of Medicaid-participating providers. The agency must allow dispensing practitioners to participate as a part of the Medicaid pharmacy network regardless of the practitioner’s proximity to any other entity that is dispensing prescription drugs under the Medicaid program. A dispensing practitioner must meet all credentialing requirements applicable to his or her practice, as determined by the agency.

5. The agency shall develop and implement a program that requires Medicaid practitioners who prescribe drugs to use a counterfeit-proof prescription pad for Medicaid prescriptions. The agency shall require the use of standardized counterfeit-proof prescription pads by Medicaid-participating prescribers or prescribers who write prescriptions for Medicaid recipients. The agency may implement the program in targeted geographic areas or statewide.

6. The agency may enter into arrangements that require manufacturers of generic drugs prescribed to Medicaid recipients to provide rebates of at least 15.1 percent of the average manufacturer price for the manufacturer’s generic products. These arrangements shall require that if a generic-drug manufacturer pays federal rebates for Medicaid-reimbursed drugs at a level below 15.1 percent, the manufacturer must provide a supplemental rebate to the state in an amount necessary to achieve a 15.1-percent rebate level.

7. The agency may establish a preferred drug list as described in this subsection, and, pursuant to the establishment of such preferred drug list, negotiate supplemental rebates from manufacturers that are in addition to those required by Title XIX of the Social Security Act and at no less than 14 percent of the average manufacturer price as defined in 42 U.S.C. s. 1936 on the last day of a quarter unless the federal or supplemental rebate, or both, equals or exceeds 29 percent. There is no upper limit on the supplemental rebates the agency may negotiate. The agency may determine that specific products, brand-name or generic, are competitive at lower rebate percentages. Agreement to pay the minimum supplemental rebate percentage guarantees a manufacturer that the Medicaid Pharmaceutical and Therapeutics Committee will consider a product for inclusion on the preferred drug list. However, a pharmaceutical manufacturer is not guaranteed placement on the preferred drug list by simply paying the minimum supplemental rebate. Agency decisions will be made on the clinical efficacy of a drug and recommendations of the Medicaid Pharmaceutical and Therapeutics Committee, as well as the price of competing products minus federal and state rebates. The agency may contract with an outside agency or contractor to conduct negotiations for supplemental rebates. For the purposes of this section, the term “supplemental rebates” means cash rebates. Value-added programs as a substitution for supplemental rebates are prohibited. The agency may seek any federal waivers to implement this initiative.

8. The agency shall expand home delivery of pharmacy products. The agency may amend the state plan and issue a procurement, as necessary, in order to implement this program. The procurements must include agreements with a pharmacy or pharmacies located in the state to provide mail order delivery services at no cost to the recipients who elect to receive home delivery of pharmacy products. The procurement must focus on serving recipients with chronic diseases for which pharmacy expenditures represent a significant portion of Medicaid pharmacy expenditures or which impact a significant portion of the Medicaid population. The agency may seek and implement any federal waivers necessary to implement this subparagraph.

9. The agency shall limit to one dose per month any drug prescribed to treat erectile dysfunction.

10.a. The agency may implement a Medicaid behavioral drug management system. The agency may contract with a vendor that has experience in operating behavioral drug management systems to implement this program. The agency may seek federal waivers to implement this program.

b. The agency, in conjunction with the Department of Children and Families, may implement the Medicaid behavioral drug management system that is designed to improve the quality of care and behavioral health prescribing practices based on best practice guidelines, improve patient adherence to medication plans, reduce clinical risk, and lower prescribed drug costs and the rate of inappropriate spending on Medicaid behavioral drugs. The program may include the following elements:

(I) Provide for the development and adoption of best practice guidelines for behavioral health-related drugs such as antipsychotics, antidepressants, and medications for treating bipolar disorders and other behavioral conditions; translate them into practice; review behavioral health prescribers and compare their prescribing patterns to a number of indicators that are based on national standards; and determine deviations from best practice guidelines.

(II) Implement processes for providing feedback to and educating prescribers using best practice educational materials and peer-to-peer consultation.

(III) Assess Medicaid beneficiaries who are outliers in their use of behavioral health drugs with regard to the numbers and types of drugs taken, drug dosages, combination drug therapies, and other indicators of improper use of behavioral health drugs.

(IV) Alert prescribers to patients who fail to refill prescriptions in a timely fashion, are prescribed multiple same-class behavioral health drugs, and may have other potential medication problems.

(V) Track spending trends for behavioral health drugs and deviation from best practice guidelines.

(VI) Use educational and technological approaches to promote best practices, educate consumers, and train prescribers in the use of practice guidelines.

(VII) Disseminate electronic and published materials.

(VIII) Hold statewide and regional conferences.

(IX) Implement a disease management program with a model quality-based medication component for severely mentally ill individuals and emotionally disturbed children who are high users of care.

11. The agency shall implement a Medicaid prescription drug management system.

a. The agency may contract with a vendor that has experience in operating prescription drug management systems in order to implement this system. Any management system that is implemented in accordance with this subparagraph must rely on cooperation between physicians and pharmacists to determine appropriate practice patterns and clinical guidelines to improve the prescribing, dispensing, and use of drugs in the Medicaid program. The agency may seek federal waivers to implement this program.

b. The drug management system must be designed to improve the quality of care and prescribing practices based on best practice guidelines, improve patient adherence to medication plans, reduce clinical risk, and lower prescribed drug costs and the rate of inappropriate spending on Medicaid prescription drugs. The program must:

(I) Provide for the adoption of best practice guidelines for the prescribing and use of drugs in the Medicaid program, including translating best practice guidelines into practice; reviewing prescriber patterns and comparing them to indicators that are based on national standards and practice patterns of clinical peers in their community, statewide, and nationally; and determine deviations from best practice guidelines.

(II) Implement processes for providing feedback to and educating prescribers using best practice educational materials and peer-to-peer consultation.

(III) Assess Medicaid recipients who are outliers in their use of a single or multiple prescription drugs with regard to the numbers and types of drugs taken, drug dosages, combination drug therapies, and other indicators of improper use of prescription drugs.

(IV) Alert prescribers to recipients who fail to refill prescriptions in a timely fashion, are prescribed multiple drugs that may be redundant or contraindicated, or may have other potential medication problems.

12. The agency may contract for drug rebate administration, including, but not limited to, calculating rebate amounts, invoicing manufacturers, negotiating disputes with manufacturers, and maintaining a database of rebate collections.

13. The agency may specify the preferred daily dosing form or strength for the purpose of promoting best practices with regard to the prescribing of certain drugs as specified in the General Appropriations Act and ensuring cost-effective prescribing practices.

14. The agency may require prior authorization for Medicaid-covered prescribed drugs. The agency may prior-authorize the use of a product:

a. For an indication not approved in labeling;

b. To comply with certain clinical guidelines; or

c. If the product has the potential for overuse, misuse, or abuse.

The agency may require the prescribing professional to provide information about the rationale and supporting medical evidence for the use of a drug. The agency shall post prior authorization, step-edit criteria and protocol, and updates to the list of drugs that are subject to prior authorization on the agency’s Internet website within 21 days after the prior authorization and step-edit criteria and protocol and updates are approved by the agency. For purposes of this subparagraph, the term “step-edit” means an automatic electronic review of certain medications subject to prior authorization.

15. The agency, in conjunction with the Pharmaceutical and Therapeutics Committee, may require age-related prior authorizations for certain prescribed drugs. The agency may preauthorize the use of a drug for a recipient who may not meet the age requirement or may exceed the length of therapy for use of this product as recommended by the manufacturer and approved by the Food and Drug Administration. Prior authorization may require the prescribing professional to provide information about the rationale and supporting medical evidence for the use of a drug.

16. The agency shall implement a step-therapy prior authorization approval process for medications excluded from the preferred drug list. Medications listed on the preferred drug list must be used within the previous 12 months before the alternative medications that are not listed. The step-therapy prior authorization may require the prescriber to use the medications of a similar drug class or for a similar medical indication unless contraindicated in the Food and Drug Administration labeling. The trial period between the specified steps may vary according to the medical indication. The step-therapy approval process shall be developed in accordance with the committee as stated in s. 409.91195(7) and (8). A drug product may be approved without meeting the step-therapy prior authorization criteria if the prescribing physician provides the agency with additional written medical or clinical documentation that the product is medically necessary because:

a. There is not a drug on the preferred drug list to treat the disease or medical condition which is an acceptable clinical alternative;

b. The alternatives have been ineffective in the treatment of the beneficiary’s disease; or

c. Based on historic evidence and known characteristics of the patient and the drug, the drug is likely to be ineffective, or the number of doses have been ineffective.

The agency shall work with the physician to determine the best alternative for the patient. The agency may adopt rules waiving the requirements for written clinical documentation for specific drugs in limited clinical situations.

17. The agency shall implement a return and reuse program for drugs dispensed by pharmacies to institutional recipients, which includes payment of a $5 restocking fee for the implementation and operation of the program. The return and reuse program shall be implemented electronically and in a manner that promotes efficiency. The program must permit a pharmacy to exclude drugs from the program if it is not practical or cost-effective for the drug to be included and must provide for the return to inventory of drugs that cannot be credited or returned in a cost-effective manner. The agency shall determine if the program has reduced the amount of Medicaid prescription drugs which are destroyed on an annual basis and if there are additional ways to ensure more prescription drugs are not destroyed which could safely be reused.

(b) The agency shall implement this subsection to the extent that funds are appropriated to administer the Medicaid prescribed-drug spending-control program. The agency may contract all or any part of this program to private organizations.

(c) The agency shall submit quarterly reports to the Governor, the President of the Senate, and the Speaker of the House of Representatives which must include, but need not be limited to, the progress made in implementing this subsection and its effect on Medicaid prescribed-drug expenditures.

(9) Notwithstanding the provisions of chapter 287, the agency may, at its discretion, renew a contract or contracts for fiscal intermediary services one or more times for such periods as the agency may decide; however, all such renewals may not combine to exceed a total period longer than the term of the original contract.

(10) The agency shall seek a federal waiver for permission to terminate the eligibility of a Medicaid recipient who has been found to have committed fraud, through judicial or administrative determination, two times in a period of 5 years.

(11)(a) A provider is not entitled to enrollment in the Medicaid provider network. The agency may implement Medicaid fee-for-service provider network controls, including, but not limited to, competitive procurement and provider credentialing. If a credentialing process is used, the agency may limit its provider network based upon the following considerations: beneficiary access to care, provider availability, provider quality standards and quality assurance processes, cultural competency, demographic characteristics of beneficiaries, practice standards, service wait times, provider turnover, provider licensure and accreditation history, program integrity history, peer review, Medicaid policy and billing compliance records, clinical and medical record audit findings, and such other areas that are considered necessary by the agency to ensure the integrity of the program.

(b) The agency shall limit its network of durable medical equipment and medical supply providers. For dates of service after January 1, 2009, the agency shall limit payment for durable medical equipment and supplies to providers that meet all the requirements of this paragraph.

1. Providers must be accredited by a Centers for Medicare and Medicaid Services deemed accreditation organization for suppliers of durable medical equipment, prosthetics, orthotics, and supplies. The provider must maintain accreditation and is subject to unannounced reviews by the accrediting organization.

2. Providers must provide the services or supplies directly to the Medicaid recipient or caregiver at the provider location or recipient’s residence or send the supplies directly to the recipient’s residence with receipt of mailed delivery. Subcontracting or consignment of the service or supply to a third party is prohibited.

3. Notwithstanding subparagraph 2., a durable medical equipment provider may store nebulizers at a physician’s office for the purpose of having the physician’s staff issue the equipment if it meets all of the following conditions:

a. The physician must document the medical necessity and need to prevent further deterioration of the patient’s respiratory status by the timely delivery of the nebulizer in the physician’s office.

b. The durable medical equipment provider must have written documentation of the competency and training by a Florida-licensed registered respiratory therapist of any durable medical equipment staff who participate in the training of physician office staff for the use of nebulizers, including cleaning, warranty, and special needs of patients.

c. The physician’s office must have documented the training and competency of any staff member who initiates the delivery of nebulizers to patients. The durable medical equipment provider must maintain copies of all physician office training.

d. The physician’s office must maintain inventory records of stored nebulizers, including documentation of the durable medical equipment provider source.

e. A physician contracted with a Medicaid durable medical equipment provider may not have a financial relationship with that provider or receive any financial gain from the delivery of nebulizers to patients.

4. Providers must have a physical business location and a functional landline business phone. The location must be within the state or not more than 50 miles from the Florida state line. The agency may make exceptions for providers of durable medical equipment or supplies not otherwise available from other enrolled providers located within the state.

5. Physical business locations must be clearly identified as a business that furnishes durable medical equipment or medical supplies by signage that can be read from 20 feet away. The location must be readily accessible to the public during normal, posted business hours and must operate at least 5 hours per day and at least 5 days per week, with the exception of scheduled and posted holidays. The location may not be located within or at the same numbered street address as another enrolled Medicaid durable medical equipment or medical supply provider or as an enrolled Medicaid pharmacy that is also enrolled as a durable medical equipment provider. A licensed orthotist or prosthetist that provides only orthotic or prosthetic devices as a Medicaid durable medical equipment provider is exempt from this paragraph.

6. Providers must maintain a stock of durable medical equipment and medical supplies on site that is readily available to meet the needs of the durable medical equipment business location’s customers.

7. Providers must provide a surety bond of $50,000 for each provider location, up to a maximum of 5 bonds statewide or an aggregate bond of $250,000 statewide, as identified by Federal Employer Identification Number. Providers who post a statewide or an aggregate bond must identify all of their locations in any Medicaid durable medical equipment and medical supply provider enrollment application or bond renewal. Each provider location’s surety bond must be renewed annually and the provider must submit proof of renewal even if the original bond is a continuous bond. A licensed orthotist or prosthetist that provides only orthotic or prosthetic devices as a Medicaid durable medical equipment provider is exempt from the provisions in this paragraph.

8. Providers must obtain a level 2 background screening, in accordance with chapter 435 and s. 408.809, for each provider employee in direct contact with or providing direct services to recipients of durable medical equipment and medical supplies in their homes. This requirement includes, but is not limited to, repair and service technicians, fitters, and delivery staff. The provider shall pay for the cost of the background screening.

9. The following providers are exempt from subparagraphs 1. and 7.:

a. Durable medical equipment providers owned and operated by a government entity.

b. Durable medical equipment providers that are operating within a pharmacy that is currently enrolled as a Medicaid pharmacy provider.

c. Active, Medicaid-enrolled orthopedic physician groups, primarily owned by physicians, which provide only orthotic and prosthetic devices.

(12) To the extent permitted by federal law and as allowed under s. 409.906, the agency shall provide reimbursement for emergency mental health care services for Medicaid recipients in crisis stabilization facilities licensed under s. 394.875 as long as those services are less expensive than the same services provided in a hospital setting.

(13) The agency shall work with the Agency for Persons with Disabilities to develop a home and community-based waiver to serve children and adults who are diagnosed with familial dysautonomia or Riley-Day syndrome caused by a mutation of the IKBKAP gene on chromosome 9. The agency shall seek federal waiver approval and implement the approved waiver subject to the availability of funds and any limitations provided in the General Appropriations Act. The agency may adopt rules to implement this waiver program.

(14) The agency shall implement a program of all-inclusive care for children. The program of all-inclusive care for children shall be established to provide in-home hospice-like support services to children diagnosed with a life-threatening illness and enrolled in the Children’s Medical Services network to reduce hospitalizations as appropriate. The agency, in consultation with the Department of Health, may implement the program of all-inclusive care for children after obtaining approval from the Centers for Medicare and Medicaid Services.

(15) Before seeking an amendment to the state plan for purposes of implementing programs authorized by the Deficit Reduction Act of 2005, the agency shall notify the Legislature.

(16) The agency may not pay for psychotropic medication prescribed for a child in the Medicaid program without the express and informed consent of the child’s parent or legal guardian. The physician shall document the consent in the child’s medical record and provide the pharmacy with a signed attestation of this documentation with the prescription. The express and informed consent or court authorization for a prescription of psychotropic medication for a child in the custody of the Department of Children and Families shall be obtained pursuant to s. 39.407.

History.—s. 43, ch. 91-282; s. 3, ch. 94-299; s. 5, ch. 94-317; s. 59, ch. 95-144; s. 6, ch. 96-199; s. 11, ch. 96-223; s. 3, ch. 96-387; s. 7, ch. 96-417; s. 11, ch. 97-82; s. 43, ch. 97-98; s. 202, ch. 97-101; s. 66, ch. 97-237; s. 10, ch. 97-260; s. 15, ch. 97-263; s. 5, ch. 97-290; ss. 29, 30, ch. 98-191; s. 150, ch. 98-403; s. 188, ch. 99-8; ss. 14, 15, 53, ch. 99-228; s. 16, ch. 99-393; ss. 69, 207, ch. 99-397; s. 60, ch. 2000-153; s. 20, ch. 2000-157; s. 61, ch. 2000-158; ss. 19, 26, ch. 2000-163; s. 5, ch. 2000-209; ss. 19, 59, ch. 2000-256; s. 1, ch. 2000-277; s. 98, ch. 2000-349; s. 71, ch. 2000-367; s. 52, ch. 2001-62; s. 9, ch. 2001-104; s. 7, ch. 2001-222; ss. 8, 9, ch. 2001-377; ss. 8, 14, ch. 2002-223; ss. 26, 27, ch. 2002-400; s. 47, ch. 2003-1; s. 450, ch. 2003-261; s. 9, ch. 2003-279; s. 18, ch. 2003-405; s. 55, ch. 2004-5; s. 28, ch. 2004-267; s. 17, ch. 2004-270; s. 5, ch. 2004-344; s. 3, ch. 2004-365; s. 3, ch. 2004-386; s. 70, ch. 2005-2; s. 16, ch. 2005-60; s. 1, ch. 2005-115; s. 1, ch. 2005-133; s. 52, ch. 2005-152; s. 2, ch. 2005-358; s. 18, ch. 2006-28; s. 83, ch. 2006-197; s. 1, ch. 2006-257; s. 97, ch. 2007-5; s. 1, ch. 2007-82; s. 4, ch. 2007-331; s. 10, ch. 2008-143; s. 14, ch. 2008-246; s. 14, ch. 2009-55; s. 16, ch. 2009-223; s. 95, ch. 2010-5; s. 127, ch. 2010-102; ss. 26, 50, ch. 2010-114; s. 15, ch. 2010-144; s. 12, ch. 2011-61; s. 17, ch. 2011-135; s. 6, ch. 2011-195; s. 2, ch. 2012-44; s. 9, ch. 2012-119; s. 39, ch. 2012-160; s. 47, ch. 2013-14; s. 208, ch. 2014-19; s. 58, ch. 2014-224; s. 14, ch. 2015-3.



409.91206 - Alternatives for health and long-term care reforms.

409.91206 Alternatives for health and long-term care reforms.—The Governor, the President of the Senate, and the Speaker of the House of Representatives may convene workgroups to propose alternatives for cost-effective health and long-term care reforms, including, but not limited to, reforms for Medicaid.

History.—s. 11, ch. 2008-143.



409.9121 - Legislative findings and intent.

409.9121 Legislative findings and intent.—The Legislature hereby finds that the Medicaid program has experienced an annual growth rate of approximately 28 percent per year for the past 5 years, and is consuming more than half of all new general revenue growth. The present Medicaid system must be reoriented to emphasize, to the maximum extent possible, the delivery of health care through entities and mechanisms which are designed to contain costs, to emphasize preventive and primary care, and to promote access and continuity of care. The Legislature further finds that the concept of “managed care” best encompasses these multiple goals. The Legislature also finds that, with the cooperation of the physician community, MediPass, the Medicaid primary care case management program, is responsible for ensuring that there is a sufficient supply of primary care to provide access to preventive and primary care services to Medicaid recipients. Therefore, the Legislature declares its intent that the Medicaid program require, to the maximum extent practicable and permitted by federal law, that all Medicaid recipients be enrolled in a managed care program.

History.—s. 50, ch. 93-129.



409.91212 - Medicaid managed care fraud.

409.91212 Medicaid managed care fraud.—

(1) Each managed care plan, as defined in s. 409.920(1)(e), shall adopt an anti-fraud plan addressing the detection and prevention of overpayments, abuse, and fraud relating to the provision of and payment for Medicaid services and submit the plan to the Office of Medicaid Program Integrity within the agency for approval. At a minimum, the anti-fraud plan must include:

(a) A written description or chart outlining the organizational arrangement of the plan’s personnel who are responsible for the investigation and reporting of possible overpayment, abuse, or fraud;

(b) A description of the plan’s procedures for detecting and investigating possible acts of fraud, abuse, and overpayment;

(c) A description of the plan’s procedures for the mandatory reporting of possible overpayment, abuse, or fraud to the Office of Medicaid Program Integrity within the agency;

(d) A description of the plan’s program and procedures for educating and training personnel on how to detect and prevent fraud, abuse, and overpayment;

(e) The name, address, telephone number, e-mail address, and fax number of the individual responsible for carrying out the anti-fraud plan; and

(f) A summary of the results of the investigations of fraud, abuse, or overpayment which were conducted during the previous year by the managed care organization’s fraud investigative unit.

(2) A managed care plan that provides Medicaid services shall:

(a) Establish and maintain a fraud investigative unit to investigate possible acts of fraud, abuse, and overpayment; or

(b) Contract for the investigation of possible fraudulent or abusive acts by Medicaid recipients, persons providing services to Medicaid recipients, or any other persons.

(3) If a managed care plan contracts for the investigation of fraudulent claims and other types of program abuse by recipients or service providers, the managed care plan shall file the following with the Office of Medicaid Program Integrity within the agency for approval before the plan executes any contracts for fraud and abuse prevention and detection:

(a) A copy of the written contract between the plan and the contracting entity;

(b) The names, addresses, telephone numbers, e-mail addresses, and fax numbers of the principals of the entity with which the managed care plan has contracted; and

(c) A description of the qualifications of the principals of the entity with which the managed care plan has contracted.

(4) On or before September 1 of each year, each managed care plan shall report to the Office of Medicaid Program Integrity within the agency on its experience in implementing an anti-fraud plan, as provided under subsection (1), and, if applicable, conducting or contracting for investigations of possible fraudulent or abusive acts as provided under this section for the prior state fiscal year. The report must include, at a minimum:

(a) The dollar amount of losses and recoveries attributable to overpayment, abuse, and fraud.

(b) The number of referrals to the Office of Medicaid Program Integrity during the prior year.

(5) If a managed care plan fails to timely submit a final acceptable anti-fraud plan, fails to timely submit its annual report, fails to implement its anti-fraud plan or investigative unit, if applicable, or otherwise refuses to comply with this section, the agency shall impose:

(a) An administrative fine of $2,000 per calendar day for failure to submit an acceptable anti-fraud plan or report until the agency deems the managed care plan or report to be in compliance;

(b) An administrative fine of not more than $10,000 for failure by a managed care plan to implement an anti-fraud plan or investigative unit, as applicable; or

(c) The administrative fines pursuant to paragraphs (a) and (b).

(6) Each managed care plan shall report all suspected or confirmed instances of provider or recipient fraud or abuse within 15 calendar days after detection to the Office of Medicaid Program Integrity within the agency. At a minimum the report must contain the name of the provider or recipient, the Medicaid billing number or tax identification number, and a description of the fraudulent or abusive act. The Office of Medicaid Program Integrity in the agency shall forward the report of suspected overpayment, abuse, or fraud to the appropriate investigative unit, including, but not limited to, the Bureau of Medicaid program integrity, the Medicaid fraud control unit, the Division of Public Assistance Fraud, the Division of Investigative and Forensic Services, or the Department of Law Enforcement.

(a) Failure to timely report shall result in an administrative fine of $1,000 per calendar day after the 15th day of detection.

(b) Failure to timely report may result in additional administrative, civil, or criminal penalties.

(7) The agency may adopt rules to administer this section.

History.—s. 12, ch. 2010-144; s. 9, ch. 2016-165.



409.91213 - Quarterly progress reports and annual reports.

409.91213 Quarterly progress reports and annual reports.—

(1) The agency shall submit to the Governor, the President of the Senate, the Speaker of the House of Representatives, the Minority Leader of the Senate, the Minority Leader of the House of Representatives, and the Office of Program Policy Analysis and Government Accountability the following reports:

(a) The quarterly progress report submitted to the United States Centers for Medicare and Medicaid Services no later than 60 days following the end of each quarter. The intent of this report is to present the agency’s analysis and the status of various operational areas. The quarterly progress report must include, but need not be limited to:

1. Events occurring during the quarter or anticipated to occur in the near future which affect health care delivery, including, but not limited to, the approval of and contracts for new plans, which report must specify the coverage area, phase-in period, populations served, and benefits; the enrollment; grievances; and other operational issues.

2. Action plans for addressing any policy and administrative issues.

3. Agency efforts related to collecting and verifying encounter data and utilization data.

4. Enrollment data disaggregated by plan and by eligibility category, such as Temporary Assistance for Needy Families or Supplemental Security Income; the total number of enrollees; market share; and the percentage change in enrollment by plan. In addition, the agency shall provide a summary of voluntary and mandatory selection rates and disenrollment data.

5. For purposes of monitoring budget neutrality, enrollment data, member-month data, and expenditures in the format for monitoring budget neutrality which is provided by the federal Centers for Medicare and Medicaid Services.

6. Activities and associated expenditures of the low-income pool.

7. Activities related to the implementation of choice counseling, including efforts to improve health literacy and the methods used to obtain public input, such as recipient focus groups.

8. Participation rates in the enhanced benefit accounts program, including participation levels; a summary of activities and associated expenditures; the number of accounts established, including active participants and individuals who continue to retain access to funds in an account but who no longer actively participate; an estimate of quarterly deposits in the accounts; and expenditures from the accounts.

9. Enrollment data concerning employer-sponsored insurance which document the number of individuals selecting to opt out when employer-sponsored insurance is available. The agency shall include data that identify enrollee characteristics, including the eligibility category, type of employer-sponsored insurance, and type of coverage, such as individual or family coverage. The agency shall develop and maintain disenrollment reports specifying the reason for disenrollment in an employer-sponsored insurance program. The agency shall also track and report on those enrollees who elect the option to reenroll in the Medicaid reform demonstration.

10. Progress toward meeting the demonstration goals.

11. Evaluation activities.

(b) An annual report documenting accomplishments, project status, quantitative and case-study findings, utilization data, and policy and administrative difficulties in the operation of the Medicaid waiver demonstration program. The agency shall submit the draft annual report no later than October 1 after the end of each fiscal year.

(2) Beginning with the annual report for demonstration year two, the agency shall include a section concerning the administration of enhanced benefit accounts, the participation rates, an assessment of expenditures, and an assessment of potential cost savings.

(3) Beginning with the annual report for demonstration year four, the agency shall include a section that provides qualitative and quantitative data describing the impact the low-income pool has had on the rate of uninsured people in this state, beginning with the implementation of the demonstration program.

History.—s. 4, ch. 2005-358.



409.9122 - Medicaid managed care enrollment; HIV/AIDS patients; procedures; data collection; accounting; information system; medical loss ratio.

409.9122 Medicaid managed care enrollment; HIV/AIDS patients; procedures; data collection; accounting; information system; medical loss ratio.—

(1) Notwithstanding s. 409.961, if a Medicaid recipient is diagnosed with HIV/AIDS, the agency shall assign the recipient to a managed care plan that is a health maintenance organization authorized under chapter 641, that is under contract with the agency as an HIV/AIDS specialty plan as of January 1, 2013, and that offers a delivery system through a university-based teaching and research-oriented organization that specializes in providing health care services and treatment for individuals diagnosed with HIV/AIDS. This subsection applies to recipients who are subject to mandatory managed care enrollment and have failed to choose a managed care option.

(2) The agency shall include in its calculation of the hospital inpatient component of a Medicaid health maintenance organization’s capitation rate any special payments, including, but not limited to, upper payment limit or disproportionate share hospital payments, made to qualifying hospitals through the fee-for-service program. The agency may seek federal waiver approval or state plan amendment as needed to implement this adjustment.

(3) The agency shall develop a process to enable any recipient with access to employer-sponsored health care coverage to opt out of all eligible plans in the Medicaid program and to use Medicaid financial assistance to pay for the recipient’s share of cost in any such employer-sponsored coverage. Contingent on federal approval, the agency shall also enable recipients with access to other insurance or related products that provide access to health care services created pursuant to state law, including any plan or product available pursuant to the Florida Health Choices Program or any health exchange, to opt out. The amount of financial assistance provided for each recipient may not exceed the amount of the Medicaid premium that would have been paid to a plan for that recipient.

(4) The agency shall maintain and operate the Medicaid Encounter Data System to collect, process, store, and report on covered services provided to all Florida Medicaid recipients enrolled in prepaid managed care plans.

(a) Prepaid managed care plans shall submit encounter data electronically in a format that complies with the Health Insurance Portability and Accountability Act provisions for electronic claims and in accordance with deadlines established by the agency. Prepaid managed care plans must certify that the data reported is accurate and complete.

(b) The agency is responsible for validating the data submitted by the plans. The agency shall develop methods and protocols for ongoing analysis of the encounter data that adjusts for differences in characteristics of prepaid plan enrollees to allow comparison of service utilization among plans and against expected levels of use. The analysis shall be used to identify possible cases of systemic underutilization or denials of claims and inappropriate service utilization such as higher-than-expected emergency department encounters. The analysis shall provide periodic feedback to the plans and enable the agency to establish corrective action plans when necessary. One of the focus areas for the analysis shall be the use of prescription drugs.

(5) The agency may establish a per-member, per-month payment for Medicare Advantage Special Needs members that are also eligible for Medicaid as a mechanism for meeting the state’s cost-sharing obligation. The agency may also develop a per-member, per-month payment only for Medicaid-covered services for which the state is responsible. The agency shall develop a mechanism to ensure that such per-member, per-month payment enhances the value to the state and enrolled members by limiting cost sharing, enhances the scope of Medicare supplemental benefits that are equal to or greater than Medicaid coverage for select services, and improves care coordination.

(6) The agency shall establish, and managed care plans shall use, a uniform method of accounting for and reporting medical and nonmedical costs.

(a) Managed care plans shall submit financial data electronically in a format that complies with the uniform accounting procedures established by the agency. Managed care plans must certify that the data reported is accurate and complete.

(b) The agency is responsible for validating the financial data submitted by the plans. The agency shall develop methods and protocols for ongoing analysis of data that adjusts for differences in characteristics of plan enrollees to allow comparison among plans and against expected levels of expenditures. The analysis shall be used to identify possible cases of overspending on administrative costs or underspending on medical services.

(7) The agency shall establish and maintain an information system to make encounter data, financial data, and other measures of plan performance available to the public and any interested party.

(a) Information submitted by the managed care plans shall be available online as well as in other formats.

(b) Periodic agency reports shall be published that include summary as well as plan specific measures of financial performance and service utilization.

(c) Any release of the financial and encounter data submitted by managed care plans shall ensure the confidentiality of personal health information.

(8) The agency may, on a case-by-case basis, exempt a recipient from mandatory enrollment in a managed care plan when the recipient has a unique, time-limited disease or condition-related circumstance and managed care enrollment will interfere with ongoing care because the recipient’s provider does not participate in the managed care plans available in the recipient’s area.

(9) If required as a condition of a waiver, the agency may calculate a medical loss ratio for managed care plans. The calculation shall utilize uniform financial data collected from all plans and shall be computed for each plan on a statewide basis. The method for calculating the medical loss ratio shall meet the following criteria:

(a) Except as provided in paragraphs (b) and (c), expenditures shall be classified in a manner consistent with 45 C.F.R. part 158.

(b) Funds provided by plans to graduate medical education institutions to underwrite the costs of residency positions shall be classified as medical expenditures, provided the funding is sufficient to sustain the positions for the number of years necessary to complete the residency requirements and the residency positions funded by the plans are active providers of care to Medicaid and uninsured patients.

(c) Prior to final determination of the medical loss ratio for any period, a plan may contribute to a designated state trust fund for the purpose of supporting Medicaid and indigent care and have the contribution counted as a medical expenditure for the period.

History.—s. 51, ch. 93-129; s. 1, ch. 95-281; s. 7, ch. 96-199; s. 203, ch. 97-101; s. 4, ch. 97-168; s. 190, ch. 97-264; s. 3, ch. 97-290; s. 31, ch. 98-191; s. 29, ch. 2000-171; s. 53, ch. 2001-62; s. 10, ch. 2001-104; ss. 10, 11, ch. 2001-377; s. 997, ch. 2002-387; ss. 28, 29, ch. 2002-400; s. 19, ch. 2003-405; s. 56, ch. 2004-5; s. 18, ch. 2004-270; s. 23, ch. 2004-344; s. 17, ch. 2005-60; s. 6, ch. 2005-133; s. 19, ch. 2006-28; ss. 5, 6, ch. 2007-331; s. 12, ch. 2008-143; s. 16, ch. 2009-55; s. 13, ch. 2011-61; s. 21, ch. 2011-135; s. 49, ch. 2012-5; s. 11, ch. 2012-33; s. 3, ch. 2012-44; s. 9, ch. 2013-48; s. 209, ch. 2014-19; s. 16, ch. 2015-3.



409.9123 - Quality-of-care reporting.

409.9123 Quality-of-care reporting.—In order to promote competition between Medicaid managed care plans and MediPass based on quality-of-care indicators, the agency shall annually develop and publish a set of measures of managed care plan performance. This information shall be made available to each Medicaid recipient who makes a choice of a managed care plan in her or his area. This information shall be easily understandable to the Medicaid recipient and shall use nationally recognized standards wherever possible. In formulating this information, the agency shall take into account at least the following:

(1) The recommendations of the National Committee for Quality Assurance Medicaid HEDIS Task Force.

(2) Requirements and recommendations of the Health Care Financing Administration.

(3) Recommendations of the managed care industry.

History.—s. 8, ch. 96-199; s. 1024, ch. 97-103.



409.9124 - Managed care reimbursement.

409.9124 Managed care reimbursement.—The agency shall develop and adopt by rule a methodology for reimbursing managed care plans.

(1) Final managed care rates shall be published annually prior to September 1 of each year, based on methodology that:

(a) Uses Medicaid’s fee-for-service expenditures.

(b) Is certified as an actuarially sound computation of Medicaid fee-for-service expenditures for comparable groups of Medicaid recipients and includes all fee-for-service expenditures, including those fee-for-service expenditures attributable to recipients who are enrolled for a portion of a year in a managed care plan or waiver program.

(c) Is compliant with applicable federal laws and regulations, including, but not limited to, the requirements to include an allowance for administrative expenses and to account for all fee-for-service expenditures, including fee-for-service expenditures for those groups enrolled for part of a year.

(2) Each year prior to establishing new managed care rates, the agency shall review all prior year adjustments for changes in trend, and shall reduce or eliminate those adjustments which are not reasonable and which reflect policies or programs which are not in effect. In addition, the agency shall apply only those policy reductions applicable to the fiscal year for which the rates are being set, which can be accurately estimated and verified by an independent actuary, and which have been implemented prior to or will be implemented during the fiscal year.

(3) The agency shall by rule prescribe those items of financial information which each managed care plan shall report to the agency, in the time periods prescribed by rule. In prescribing items for reporting and definitions of terms, the agency shall consult with the Office of Insurance Regulation of the Financial Services Commission wherever possible.

(4) The agency shall quarterly examine the financial condition of each managed care plan, and its performance in serving Medicaid patients, and shall utilize examinations performed by the Office of Insurance Regulation wherever possible.

(5) The agency shall develop two rates for children under 1 year of age. One set of rates shall cover the month of birth through the second complete month subsequent to the month of birth, and a separate set of rates shall cover the third complete month subsequent to the month of birth through the eleventh complete month subsequent to the month of birth. The agency shall amend the payment methodology for participating Medicaid-managed health care plans to comply with this subsection.

(6) For the 2005-2006 fiscal year only, the agency shall make an additional adjustment in calculating the capitation payments to prepaid health plans, excluding prepaid mental health plans. This adjustment must result in an increase of 2.8 percent in the average per-member, per-month rate paid to prepaid health plans, excluding prepaid mental health plans, which are funded from Specific Appropriations 225 and 226 in the 2005-2006 General Appropriations Act.

History.—s. 9, ch. 96-199; s. 451, ch. 2003-261; s. 19, ch. 2004-270; s. 18, ch. 2005-60; s. 20, ch. 2005-133; s. 13, ch. 2008-143.



409.91255 - Federally qualified health center access program.

409.91255 Federally qualified health center access program.—

(1) SHORT TITLE.—This section may be cited as the “Community Health Center Access Program Act.”

(2) LEGISLATIVE FINDINGS AND INTENT.—

(a) The Legislature finds that, despite significant investments in health care programs, more than 2 million low-income Floridians, primarily the working poor and minority populations, continue to lack access to basic health care services. Further, the Legislature recognizes that federally qualified health centers have a proven record of providing cost-effective, comprehensive primary and preventive health care and are uniquely qualified to address the lack of adequate health care services for the uninsured.

(b) It is the intent of the Legislature to recognize the significance of increased federal investments in federally qualified health centers and to leverage that investment through the creation of a program to provide for the expansion of the primary and preventive health care services offered by federally qualified health centers. Further, such a program will support the coordination of federal, state, and local resources to assist such health centers in developing an expanded community-based primary care delivery system.

(3) ASSISTANCE TO FEDERALLY QUALIFIED HEALTH CENTERS.—The Department of Health shall develop a program for the expansion of federally qualified health centers for the purpose of providing comprehensive primary and preventive health care and urgent care services that may reduce the morbidity, mortality, and cost of care among the uninsured population of the state. The program shall provide for distribution of financial assistance to federally qualified health centers that apply and demonstrate a need for such assistance in order to sustain or expand the delivery of primary and preventive health care services. In selecting centers to receive this financial assistance, the program:

(a) Shall give preference to communities that have few or no community-based primary care services or in which the current services are unable to meet the community’s needs.

(b) Shall require that primary care services be provided to the medically indigent using a sliding fee schedule based on income.

(c) Shall allow innovative and creative uses of federal, state, and local health care resources.

(d) Shall require that the funds provided be used to pay for operating costs of a projected expansion in patient caseloads or services or for capital improvement projects. Capital improvement projects may include renovations to existing facilities or construction of new facilities, provided that an expansion in patient caseloads or services to a new patient population will occur as a result of the capital expenditures. The department shall include in its standard contract document a requirement that any state funds provided for the purchase of or improvements to real property are contingent upon the contractor granting to the state a security interest in the property at least to the amount of the state funds provided for at least 5 years from the date of purchase or the completion of the improvements or as further required by law. The contract must include a provision that, as a condition of receipt of state funding for this purpose, the contractor agrees that, if it disposes of the property before the department’s interest is vacated, the contractor will refund the proportionate share of the state’s initial investment, as adjusted by depreciation.

(e) May require in-kind support from other sources.

(f) May encourage coordination among federally qualified health centers, other private sector providers, and publicly supported programs.

(g) Shall allow the development of community emergency room diversion programs in conjunction with local resources, providing extended hours of operation to urgent care patients. Diversion programs shall include case management for emergency room followup care.

(4) EVALUATION OF APPLICATIONS.—A review panel shall be established, consisting of four persons appointed by the State Surgeon General and three persons appointed by the chief executive officer of the Florida Association of Community Health Centers, Inc., to review all applications for financial assistance under the program. Applicants shall specify in the application whether the program funds will be used for the expansion of patient caseloads or services or for capital improvement projects to expand and improve patient facilities. The panel shall use the following elements in reviewing application proposals and shall determine the relative weight for scoring and evaluating these elements:

(a) The target population to be served.

(b) The health benefits to be provided.

(c) The methods that will be used to measure cost-effectiveness.

(d) How patient satisfaction will be measured.

(e) The proposed internal quality assurance process.

(f) Projected health status outcomes.

(g) How data will be collected to measure cost-effectiveness, health status outcomes, and overall achievement of the goals of the proposal.

(h) All resources, including cash, in-kind, voluntary, or other resources that will be dedicated to the proposal.

(5) ADMINISTRATION AND TECHNICAL ASSISTANCE.—The Department of Health may contract with the Florida Association of Community Health Centers, Inc., to administer the program and provide technical assistance to the federally qualified health centers selected to receive financial assistance.

History.—s. 1, ch. 2002-289; s. 19, ch. 2004-297; s. 58, ch. 2008-6.



409.9126 - Children with special health care needs.

409.9126 Children with special health care needs.—

(1) Except as provided in subsection (4), children eligible for Children’s Medical Services who receive Medicaid benefits, and other Medicaid-eligible children with special health care needs, shall be exempt from the provisions of s. 409.9122 and shall be served through the Children’s Medical Services network established in chapter 391.

(2) The Legislature directs the agency to apply to the federal Health Care Financing Administration for a waiver to assign to the Children’s Medical Services network all Medicaid-eligible children who meet the criteria for participation in the Children’s Medical Services program and other Medicaid-eligible children with special health care needs.

(3) Services provided through the Children’s Medical Services network shall be reimbursed on a fee-for-service basis and shall utilize a primary care case management process. Beginning July 1, 1999, the Florida Medicaid program shall phase in by geographical area, capitation payments to Children’s Medical Services for services provided to Medicaid children with special health care needs. By January 1, 2001, the Agency for Health Care Administration shall make capitation payments for Children’s Medical Services enrollees statewide, to the extent provided by federal law.

(4) The agency may approve requests to provide services to Medicaid-eligible children with special health care needs from managed care plans that meet access, quality-of-care, network, and service integration standards and are in good standing with the agency. The agency shall monitor on a quarterly basis managed care plans which have been approved to provide services to Medicaid-eligible children with special health care needs. The agency may determine the number of enrollment slots approved for a managed care plan based on the managed care plan’s network capacity to serve children with special health care needs.

(5) The agency, in consultation with the Department of Health, shall adopt rules that address Medicaid requirements for referral, enrollment, and disenrollment of children with special health care needs who are enrolled in Medicaid managed care plans and who may benefit from the Children’s Medical Services network.

History.—s. 11, ch. 96-199; s. 5, ch. 97-168; s. 53, ch. 98-288; s. 151, ch. 98-403; s. 35, ch. 99-397.



409.9127 - Preauthorization and concurrent utilization review; conflict-of-interest standards.

409.9127 Preauthorization and concurrent utilization review; conflict-of-interest standards.—

(1) The Agency for Health Care Administration shall be solely responsible for developing and enforcing standards to prohibit financial and other conflicts of interest among vendors selected to provide preauthorization and concurrent utilization review management with direct-service organizations providing substance abuse, mental health, or related services to clients or services to disabled persons who have services authorized through the preauthorization and concurrent utilization review management system established to achieve cost savings in the provision of substance abuse, mental health, or related services or services to disabled persons. The agency may require the posting of a surety bond to guarantee that no financial or other conflicts of interest exist or will exist among vendors selected to provide preauthorization and concurrent utilization review management services.

(2) Vendors selected to conduct preauthorization or concurrent utilization review management, or both, may be peer-review organizations, qualified licensed clinical practitioners, or public or private organizations that demonstrate the ability to conduct such reviews according to criteria developed by the agency and that have no financial or other conflict of interest with any direct-service organization providing substance abuse, mental health, or related services or services to disabled persons. Selection of vendors shall be accomplished through a competitive process.

(3) The agency shall help the Agency for Persons with Disabilities meet the requirements of s. 393.065(4). Only admissions approved pursuant to such assessments are eligible for reimbursement under this chapter.

History.—s. 5, ch. 97-260; s. 8, ch. 99-144; s. 54, ch. 2006-227.



409.9128 - Requirements for providing emergency services and care.

409.9128 Requirements for providing emergency services and care.—

(1) In providing for emergency services and care as a covered service, neither a managed care plan nor the MediPass program may:

(a) Require prior authorization for the receipt of prehospital transport or treatment or for emergency services and care.

(b) Indicate that emergencies are covered only if care is secured within a certain period of time.

(c) Use terms such as “life threatening” or “bona fide” to qualify the kind of emergency that is covered.

(d) Deny payment based on the enrollee’s or the hospital’s failure to notify the managed care plan or MediPass primary care provider in advance or within a certain period of time after the care is given.

(2) Prehospital and hospital-based trauma services and emergency services and care must be provided to an enrollee of a managed care plan or the MediPass program as required under ss. 395.1041, 395.4045, and 401.45.

(3)(a) When an enrollee is present at a hospital seeking emergency services and care, the determination as to whether an emergency medical condition, as defined in s. 409.901, exists shall be made, for the purposes of treatment, by a physician of the hospital or, to the extent permitted by applicable law, by other appropriate licensed professional hospital personnel under the supervision of the hospital physician. The physician or the appropriate personnel shall indicate in the patient’s chart the results of the screening, examination, and evaluation. The managed care plan or the Medicaid program on behalf of MediPass patients shall compensate the provider for the screening, evaluation, and examination that is reasonably calculated to assist the health care provider in arriving at a determination as to whether the patient’s condition is an emergency medical condition. The managed care plan or the Medicaid program on behalf of MediPass patients shall compensate the provider for emergency services and care. If a determination is made that an emergency medical condition does not exist, payment for services rendered subsequent to that determination is governed by the managed care plan’s contract with the agency.

(b) If a determination has been made that an emergency medical condition exists and the enrollee has notified the hospital, or the hospital emergency personnel otherwise has knowledge that the patient is an enrollee of the managed care plan or the MediPass program, the hospital must make a reasonable attempt to notify the enrollee’s primary care physician, if known, or the managed care plan, if the managed care plan had previously requested in writing that the notification be made directly to the managed care plan, of the existence of the emergency medical condition. If the primary care physician is not known, or has not been contacted, the hospital must:

1. Notify the managed care plan or the MediPass provider as soon as possible prior to discharge of the enrollee from the emergency care area; or

2. Notify the managed care plan or the MediPass provider within 24 hours or on the next business day after admission of the enrollee as an inpatient to the hospital.

If notification required by this paragraph is not accomplished, the hospital must document its attempts to notify the managed care plan or the MediPass provider or the circumstances that precluded attempts to notify the managed care plan or the MediPass provider. Neither a managed care plan nor the Medicaid program on behalf of MediPass patients may deny payment for emergency services and care based on a hospital’s failure to comply with the notification requirements of this paragraph.

(c) If the enrollee’s primary care physician responds to the notification, the hospital physician and the primary care physician may discuss the appropriate care and treatment of the enrollee. The managed care plan may have a member of the hospital staff with whom it has a contract participate in the treatment of the enrollee within the scope of the physician’s hospital staff privileges. The enrollee may be transferred, in accordance with state and federal law, to a hospital that has a contract with the managed care plan and has the service capability to treat the enrollee’s emergency medical condition. Notwithstanding any other state law, a hospital may request and collect insurance or financial information from a patient in accordance with federal law, which is necessary to determine if the patient is an enrollee of a managed care plan or the MediPass program, if emergency services and care are not delayed.

(4) Nothing in this section is intended to prohibit or limit application of a nominal copayment as provided in s. 409.9081 for the use of an emergency room for services other than emergency services and care.

(5) Reimbursement for services provided to an enrollee of a managed care plan under this section by a provider who does not have a contract with the managed care plan shall be the lesser of:

(a) The provider’s charges;

(b) The usual and customary provider charges for similar services in the community where the services were provided;

(c) The charge mutually agreed to by the entity and the provider within 60 days after submittal of the claim; or

(d) The Medicaid rate, as provided in s. 409.967(2)(b).

History.—s. 12, ch. 96-199; s. 2, ch. 2016-65.



409.913 - Oversight of the integrity of the Medicaid program.

409.913 Oversight of the integrity of the Medicaid program.—The agency shall operate a program to oversee the activities of Florida Medicaid recipients, and providers and their representatives, to ensure that fraudulent and abusive behavior and neglect of recipients occur to the minimum extent possible, and to recover overpayments and impose sanctions as appropriate. Beginning January 1, 2003, and each year thereafter, the agency and the Medicaid Fraud Control Unit of the Department of Legal Affairs shall submit a joint report to the Legislature documenting the effectiveness of the state’s efforts to control Medicaid fraud and abuse and to recover Medicaid overpayments during the previous fiscal year. The report must describe the number of cases opened and investigated each year; the sources of the cases opened; the disposition of the cases closed each year; the amount of overpayments alleged in preliminary and final audit letters; the number and amount of fines or penalties imposed; any reductions in overpayment amounts negotiated in settlement agreements or by other means; the amount of final agency determinations of overpayments; the amount deducted from federal claiming as a result of overpayments; the amount of overpayments recovered each year; the amount of cost of investigation recovered each year; the average length of time to collect from the time the case was opened until the overpayment is paid in full; the amount determined as uncollectible and the portion of the uncollectible amount subsequently reclaimed from the Federal Government; the number of providers, by type, that are terminated from participation in the Medicaid program as a result of fraud and abuse; and all costs associated with discovering and prosecuting cases of Medicaid overpayments and making recoveries in such cases. The report must also document actions taken to prevent overpayments and the number of providers prevented from enrolling in or reenrolling in the Medicaid program as a result of documented Medicaid fraud and abuse and must include policy recommendations necessary to prevent or recover overpayments and changes necessary to prevent and detect Medicaid fraud. All policy recommendations in the report must include a detailed fiscal analysis, including, but not limited to, implementation costs, estimated savings to the Medicaid program, and the return on investment. The agency must submit the policy recommendations and fiscal analyses in the report to the appropriate estimating conference, pursuant to s. 216.137, by February 15 of each year. The agency and the Medicaid Fraud Control Unit of the Department of Legal Affairs each must include detailed unit-specific performance standards, benchmarks, and metrics in the report, including projected cost savings to the state Medicaid program during the following fiscal year.

(1) For the purposes of this section, the term:

(a) “Abuse” means:

1. Provider practices that are inconsistent with generally accepted business or medical practices and that result in an unnecessary cost to the Medicaid program or in reimbursement for goods or services that are not medically necessary or that fail to meet professionally recognized standards for health care.

2. Recipient practices that result in unnecessary cost to the Medicaid program.

(b) “Complaint” means an allegation that fraud, abuse, or an overpayment has occurred.

(c) “Fraud” means an intentional deception or misrepresentation made by a person with the knowledge that the deception results in unauthorized benefit to herself or himself or another person. The term includes any act that constitutes fraud under applicable federal or state law.

(d) “Medical necessity” or “medically necessary” means any goods or services necessary to palliate the effects of a terminal condition, or to prevent, diagnose, correct, cure, alleviate, or preclude deterioration of a condition that threatens life, causes pain or suffering, or results in illness or infirmity, which goods or services are provided in accordance with generally accepted standards of medical practice. For purposes of determining Medicaid reimbursement, the agency is the final arbiter of medical necessity. Determinations of medical necessity must be made by a licensed physician employed by or under contract with the agency and must be based upon information available at the time the goods or services are provided.

(e) “Overpayment” includes any amount that is not authorized to be paid by the Medicaid program whether paid as a result of inaccurate or improper cost reporting, improper claiming, unacceptable practices, fraud, abuse, or mistake.

(f) “Person” means any natural person, corporation, partnership, association, clinic, group, or other entity, whether or not such person is enrolled in the Medicaid program or is a provider of health care.

(2) The agency shall conduct, or cause to be conducted by contract or otherwise, reviews, investigations, analyses, audits, or any combination thereof, to determine possible fraud, abuse, overpayment, or recipient neglect in the Medicaid program and shall report the findings of any overpayments in audit reports as appropriate. At least 5 percent of all audits shall be conducted on a random basis. As part of its ongoing fraud detection activities, the agency shall identify and monitor, by contract or otherwise, patterns of overutilization of Medicaid services based on state averages. The agency shall track Medicaid provider prescription and billing patterns and evaluate them against Medicaid medical necessity criteria and coverage and limitation guidelines adopted by rule. Medical necessity determination requires that service be consistent with symptoms or confirmed diagnosis of illness or injury under treatment and not in excess of the patient’s needs. The agency shall conduct reviews of provider exceptions to peer group norms and shall, using statistical methodologies, provider profiling, and analysis of billing patterns, detect and investigate abnormal or unusual increases in billing or payment of claims for Medicaid services and medically unnecessary provision of services.

(3) The agency may conduct, or may contract for, prepayment review of provider claims to ensure cost-effective purchasing; to ensure that billing by a provider to the agency is in accordance with applicable provisions of all Medicaid rules, regulations, handbooks, and policies and in accordance with federal, state, and local law; and to ensure that appropriate care is rendered to Medicaid recipients. Such prepayment reviews may be conducted as determined appropriate by the agency, without any suspicion or allegation of fraud, abuse, or neglect, and may last for up to 1 year. Unless the agency has reliable evidence of fraud, misrepresentation, abuse, or neglect, claims shall be adjudicated for denial or payment within 90 days after receipt of complete documentation by the agency for review. If there is reliable evidence of fraud, misrepresentation, abuse, or neglect, claims shall be adjudicated for denial of payment within 180 days after receipt of complete documentation by the agency for review.

(4) Any suspected criminal violation identified by the agency must be referred to the Medicaid Fraud Control Unit of the Office of the Attorney General for investigation. The agency and the Attorney General shall enter into a memorandum of understanding, which must include, but need not be limited to, a protocol for regularly sharing information and coordinating casework. The protocol must establish a procedure for the referral by the agency of cases involving suspected Medicaid fraud to the Medicaid Fraud Control Unit for investigation, and the return to the agency of those cases where investigation determines that administrative action by the agency is appropriate. Offices of the Medicaid program integrity program and the Medicaid Fraud Control Unit of the Department of Legal Affairs, shall, to the extent possible, be collocated. The agency and the Department of Legal Affairs shall periodically conduct joint training and other joint activities designed to increase communication and coordination in recovering overpayments.

(5) A Medicaid provider is subject to having goods and services that are paid for by the Medicaid program reviewed by an appropriate peer-review organization designated by the agency. The written findings of the applicable peer-review organization are admissible in any court or administrative proceeding as evidence of medical necessity or the lack thereof.

(6) Any notice required to be given to a provider under this section is presumed to be sufficient notice if sent to the address last shown on the provider enrollment file. It is the responsibility of the provider to furnish and keep the agency informed of the provider’s current address. United States Postal Service proof of mailing or certified or registered mailing of such notice to the provider at the address shown on the provider enrollment file constitutes sufficient proof of notice. Any notice required to be given to the agency by this section must be sent to the agency at an address designated by rule.

(7) When presenting a claim for payment under the Medicaid program, a provider has an affirmative duty to supervise the provision of, and be responsible for, goods and services claimed to have been provided, to supervise and be responsible for preparation and submission of the claim, and to present a claim that is true and accurate and that is for goods and services that:

(a) Have actually been furnished to the recipient by the provider prior to submitting the claim.

(b) Are Medicaid-covered goods or services that are medically necessary.

(c) Are of a quality comparable to those furnished to the general public by the provider’s peers.

(d) Have not been billed in whole or in part to a recipient or a recipient’s responsible party, except for such copayments, coinsurance, or deductibles as are authorized by the agency.

(e) Are provided in accord with applicable provisions of all Medicaid rules, regulations, handbooks, and policies and in accordance with federal, state, and local law.

(f) Are documented by records made at the time the goods or services were provided, demonstrating the medical necessity for the goods or services rendered. Medicaid goods or services are excessive or not medically necessary unless both the medical basis and the specific need for them are fully and properly documented in the recipient’s medical record.

The agency shall deny payment or require repayment for goods or services that are not presented as required in this subsection.

(8) The agency shall not reimburse any person or entity for any prescription for medications, medical supplies, or medical services if the prescription was written by a physician or other prescribing practitioner who is not enrolled in the Medicaid program. This section does not apply:

(a) In instances involving bona fide emergency medical conditions as determined by the agency;

(b) To a provider of medical services to a patient in a hospital emergency department, hospital inpatient or outpatient setting, or nursing home;

(c) To bona fide pro bono services by preapproved non-Medicaid providers as determined by the agency;

(d) To prescribing physicians who are board-certified specialists treating Medicaid recipients referred for treatment by a treating physician who is enrolled in the Medicaid program;

(e) To prescriptions written for dually eligible Medicare beneficiaries by an authorized Medicare provider who is not enrolled in the Medicaid program;

(f) To other physicians who are not enrolled in the Medicaid program but who provide a medically necessary service or prescription not otherwise reasonably available from a Medicaid-enrolled physician; or

(9) A Medicaid provider shall retain medical, professional, financial, and business records pertaining to services and goods furnished to a Medicaid recipient and billed to Medicaid for a period of 5 years after the date of furnishing such services or goods. The agency may investigate, review, or analyze such records, which must be made available during normal business hours. However, 24-hour notice must be provided if patient treatment would be disrupted. The provider must keep the agency informed of the location of the provider’s Medicaid-related records. The authority of the agency to obtain Medicaid-related records from a provider is neither curtailed nor limited during a period of litigation between the agency and the provider.

(10) Payments for the services of billing agents or persons participating in the preparation of a Medicaid claim shall not be based on amounts for which they bill nor based on the amount a provider receives from the Medicaid program.

(11) The agency shall deny payment or require repayment for inappropriate, medically unnecessary, or excessive goods or services from the person furnishing them, the person under whose supervision they were furnished, or the person causing them to be furnished.

(12) The complaint and all information obtained pursuant to an investigation of a Medicaid provider, or the authorized representative or agent of a provider, relating to an allegation of fraud, abuse, or neglect are confidential and exempt from the provisions of s. 119.07(1):

(a) Until the agency takes final agency action with respect to the provider and requires repayment of any overpayment, or imposes an administrative sanction;

(b) Until the Attorney General refers the case for criminal prosecution;

(c) Until 10 days after the complaint is determined without merit; or

(d) At all times if the complaint or information is otherwise protected by law.

(13) The agency shall terminate participation of a Medicaid provider in the Medicaid program and may seek civil remedies or impose other administrative sanctions against a Medicaid provider, if the provider or any principal, officer, director, agent, managing employee, or affiliated person of the provider, or any partner or shareholder having an ownership interest in the provider equal to 5 percent or greater, has been convicted of a criminal offense under federal law or the law of any state relating to the practice of the provider’s profession, or a criminal offense listed under s. 408.809(4), s. 409.907(10), or s. 435.04(2). If the agency determines that the provider did not participate or acquiesce in the offense, termination will not be imposed. If the agency effects a termination under this subsection, the agency shall take final agency action.

(14) If the provider has been suspended or terminated from participation in the Medicaid program or the Medicare program by the Federal Government or any state, the agency must immediately suspend or terminate, as appropriate, the provider’s participation in this state’s Medicaid program for a period no less than that imposed by the Federal Government or any other state, and may not enroll such provider in this state’s Medicaid program while such foreign suspension or termination remains in effect. The agency shall also immediately suspend or terminate, as appropriate, a provider’s participation in this state’s Medicaid program if the provider participated or acquiesced in any action for which any principal, officer, director, agent, managing employee, or affiliated person of the provider, or any partner or shareholder having an ownership interest in the provider equal to 5 percent or greater, was suspended or terminated from participating in the Medicaid program or the Medicare program by the Federal Government or any state. This sanction is in addition to all other remedies provided by law.

(15) The agency shall seek a remedy provided by law, including, but not limited to, any remedy provided in subsections (13) and (16) and s. 812.035, if:

(a) The provider’s license has not been renewed, or has been revoked, suspended, or terminated, for cause, by the licensing agency of any state;

(b) The provider has failed to make available or has refused access to Medicaid-related records to an auditor, investigator, or other authorized employee or agent of the agency, the Attorney General, a state attorney, or the Federal Government;

(c) The provider has not furnished or has failed to make available such Medicaid-related records as the agency has found necessary to determine whether Medicaid payments are or were due and the amounts thereof;

(d) The provider has failed to maintain medical records made at the time of service, or prior to service if prior authorization is required, demonstrating the necessity and appropriateness of the goods or services rendered;

(e) The provider is not in compliance with provisions of Medicaid provider publications that have been adopted by reference as rules in the Florida Administrative Code; with provisions of state or federal laws, rules, or regulations; with provisions of the provider agreement between the agency and the provider; or with certifications found on claim forms or on transmittal forms for electronically submitted claims that are submitted by the provider or authorized representative, as such provisions apply to the Medicaid program;

(f) The provider or person who ordered, authorized, or prescribed the care, services, or supplies has furnished, or ordered or authorized the furnishing of, goods or services to a recipient which are inappropriate, unnecessary, excessive, or harmful to the recipient or are of inferior quality;

(g) The provider has demonstrated a pattern of failure to provide goods or services that are medically necessary;

(h) The provider or an authorized representative of the provider, or a person who ordered, authorized, or prescribed the goods or services, has submitted or caused to be submitted false or a pattern of erroneous Medicaid claims;

(i) The provider or an authorized representative of the provider, or a person who has ordered, authorized, or prescribed the goods or services, has submitted or caused to be submitted a Medicaid provider enrollment application, a request for prior authorization for Medicaid services, a drug exception request, or a Medicaid cost report that contains materially false or incorrect information;

(j) The provider or an authorized representative of the provider has collected from or billed a recipient or a recipient’s responsible party improperly for amounts that should not have been so collected or billed by reason of the provider’s billing the Medicaid program for the same service;

(k) The provider or an authorized representative of the provider has included in a cost report costs that are not allowable under a Florida Title XIX reimbursement plan after the provider or authorized representative had been advised in an audit exit conference or audit report that the costs were not allowable;

(l) The provider is charged by information or indictment with fraudulent billing practices or an offense referenced in subsection (13). The sanction applied for this reason is limited to suspension of the provider’s participation in the Medicaid program for the duration of the indictment unless the provider is found guilty pursuant to the information or indictment;

(m) The provider or a person who ordered, authorized, or prescribed the goods or services is found liable for negligent practice resulting in death or injury to the provider’s patient;

(n) The provider fails to demonstrate that it had available during a specific audit or review period sufficient quantities of goods, or sufficient time in the case of services, to support the provider’s billings to the Medicaid program;

(o) The provider has failed to comply with the notice and reporting requirements of s. 409.907;

(p) The agency has received reliable information of patient abuse or neglect or of any act prohibited by s. 409.920; or

(q) The provider has failed to comply with an agreed-upon repayment schedule.

A provider is subject to sanctions for violations of this subsection as the result of actions or inactions of the provider, or actions or inactions of any principal, officer, director, agent, managing employee, or affiliated person of the provider, or any partner or shareholder having an ownership interest in the provider equal to 5 percent or greater, in which the provider participated or acquiesced.

(16) The agency shall impose any of the following sanctions or disincentives on a provider or a person for any of the acts described in subsection (15):

(a) Suspension for a specific period of time of not more than 1 year. Suspension precludes participation in the Medicaid program, which includes any action that results in a claim for payment to the Medicaid program for furnishing, supervising a person who is furnishing, or causing a person to furnish goods or services.

(b) Termination for a specific period of time ranging from more than 1 year to 20 years. Termination precludes participation in the Medicaid program, which includes any action that results in a claim for payment to the Medicaid program for furnishing, supervising a person who is furnishing, or causing a person to furnish goods or services.

(c) Imposition of a fine of up to $5,000 for each violation. Each day that an ongoing violation continues, such as refusing to furnish Medicaid-related records or refusing access to records, is considered a separate violation. Each instance of improper billing of a Medicaid recipient; each instance of including an unallowable cost on a hospital or nursing home Medicaid cost report after the provider or authorized representative has been advised in an audit exit conference or previous audit report of the cost unallowability; each instance of furnishing a Medicaid recipient goods or professional services that are inappropriate or of inferior quality as determined by competent peer judgment; each instance of knowingly submitting a materially false or erroneous Medicaid provider enrollment application, request for prior authorization for Medicaid services, drug exception request, or cost report; each instance of inappropriate prescribing of drugs for a Medicaid recipient as determined by competent peer judgment; and each false or erroneous Medicaid claim leading to an overpayment to a provider is considered a separate violation.

(d) Immediate suspension, if the agency has received information of patient abuse or neglect or of any act prohibited by s. 409.920. Upon suspension, the agency must issue an immediate final order under s. 120.569(2)(n).

(e) A fine, not to exceed $10,000, for a violation of paragraph (15)(i).

(f) Imposition of liens against provider assets, including, but not limited to, financial assets and real property, not to exceed the amount of fines or recoveries sought, upon entry of an order determining that such moneys are due or recoverable.

(g) Prepayment reviews of claims for a specified period of time.

(h) Comprehensive followup reviews of providers every 6 months to ensure that they are billing Medicaid correctly.

(i) Corrective-action plans that remain in effect for up to 3 years and that are monitored by the agency every 6 months while in effect.

(j) Other remedies as permitted by law to effect the recovery of a fine or overpayment.

If a provider voluntarily relinquishes its Medicaid provider number or an associated license, or allows the associated licensure to expire after receiving written notice that the agency is conducting, or has conducted, an audit, survey, inspection, or investigation and that a sanction of suspension or termination will or would be imposed for noncompliance discovered as a result of the audit, survey, inspection, or investigation, the agency shall impose the sanction of termination for cause against the provider. The agency’s termination with cause is subject to hearing rights as may be provided under chapter 120. The Secretary of Health Care Administration may make a determination that imposition of a sanction or disincentive is not in the best interest of the Medicaid program, in which case a sanction or disincentive may not be imposed.

(17) In determining the appropriate administrative sanction to be applied, or the duration of any suspension or termination, the agency shall consider:

(a) The seriousness and extent of the violation or violations.

(b) Any prior history of violations by the provider relating to the delivery of health care programs which resulted in either a criminal conviction or in administrative sanction or penalty.

(c) Evidence of continued violation within the provider’s management control of Medicaid statutes, rules, regulations, or policies after written notification to the provider of improper practice or instance of violation.

(d) The effect, if any, on the quality of medical care provided to Medicaid recipients as a result of the acts of the provider.

(e) Any action by a licensing agency respecting the provider in any state in which the provider operates or has operated.

(f) The apparent impact on access by recipients to Medicaid services if the provider is suspended or terminated, in the best judgment of the agency.

The agency shall document the basis for all sanctioning actions and recommendations.

(18) The agency may take action to sanction, suspend, or terminate a particular provider working for a group provider, and may suspend or terminate Medicaid participation at a specific location, rather than or in addition to taking action against an entire group.

(19) The agency shall establish a process for conducting followup reviews of a sampling of providers who have a history of overpayment under the Medicaid program. This process must consider the magnitude of previous fraud or abuse and the potential effect of continued fraud or abuse on Medicaid costs.

(20) In making a determination of overpayment to a provider, the agency must use accepted and valid auditing, accounting, analytical, statistical, or peer-review methods, or combinations thereof. Appropriate statistical methods may include, but are not limited to, sampling and extension to the population, parametric and nonparametric statistics, tests of hypotheses, and other generally accepted statistical methods. Appropriate analytical methods may include, but are not limited to, reviews to determine variances between the quantities of products that a provider had on hand and available to be purveyed to Medicaid recipients during the review period and the quantities of the same products paid for by the Medicaid program for the same period, taking into appropriate consideration sales of the same products to non-Medicaid customers during the same period. In meeting its burden of proof in any administrative or court proceeding, the agency may introduce the results of such statistical methods as evidence of overpayment.

(21) When making a determination that an overpayment has occurred, the agency shall prepare and issue an audit report to the provider showing the calculation of overpayments. The agency’s determination must be based solely upon information available to it before issuance of the audit report and, in the case of documentation obtained to substantiate claims for Medicaid reimbursement, based solely upon contemporaneous records. The agency may consider addenda or modifications to a note that was made contemporaneously with the patient care episode if the addenda or modifications are germane to the note.

(22) The audit report, supported by agency work papers, showing an overpayment to a provider constitutes evidence of the overpayment. A provider may not present or elicit testimony on direct examination or cross-examination in any court or administrative proceeding, regarding the purchase or acquisition by any means of drugs, goods, or supplies; sales or divestment by any means of drugs, goods, or supplies; or inventory of drugs, goods, or supplies, unless such acquisition, sales, divestment, or inventory is documented by written invoices, written inventory records, or other competent written documentary evidence maintained in the normal course of the provider’s business. A provider may not present records to contest an overpayment or sanction unless such records are contemporaneous and, if requested during the audit process, were furnished to the agency or its agent upon request. This limitation does not apply to Medicaid cost report audits. This limitation does not preclude consideration by the agency of addenda or modifications to a note if the addenda or modifications are made before notification of the audit, the addenda or modifications are germane to the note, and the note was made contemporaneously with a patient care episode. Notwithstanding the applicable rules of discovery, all documentation to be offered as evidence at an administrative hearing on a Medicaid overpayment or an administrative sanction must be exchanged by all parties at least 14 days before the administrative hearing or be excluded from consideration.

(23)(a) In an audit or investigation of a violation committed by a provider which is conducted pursuant to this section, the agency is entitled to recover all investigative, legal, and expert witness costs if the agency’s findings were not contested by the provider or, if contested, the agency ultimately prevailed.

(b) The agency has the burden of documenting the costs, which include salaries and employee benefits and out-of-pocket expenses. The amount of costs that may be recovered must be reasonable in relation to the seriousness of the violation and must be set taking into consideration the financial resources, earning ability, and needs of the provider, who has the burden of demonstrating such factors.

(c) The provider may pay the costs over a period to be determined by the agency if the agency determines that an extreme hardship would result to the provider from immediate full payment. Any default in payment of costs may be collected by any means authorized by law.

(24) If the agency imposes an administrative sanction pursuant to subsection (13), subsection (14), or subsection (15), except paragraphs (15)(e) and (o), upon any provider or any principal, officer, director, agent, managing employee, or affiliated person of the provider who is regulated by another state entity, the agency shall notify that other entity of the imposition of the sanction within 5 business days. Such notification must include the provider’s or person’s name and license number and the specific reasons for sanction.

(25)(a) The agency shall withhold Medicaid payments, in whole or in part, to a provider upon receipt of reliable evidence that the circumstances giving rise to the need for a withholding of payments involve fraud, willful misrepresentation, or abuse under the Medicaid program, or a crime committed while rendering goods or services to Medicaid recipients. If it is determined that fraud, willful misrepresentation, abuse, or a crime did not occur, the payments withheld must be paid to the provider within 14 days after such determination. Amounts not paid within 14 days accrue interest at the rate of 10 percent per year, beginning after the 14th day.

(b) The agency shall deny payment, or require repayment, if the goods or services were furnished, supervised, or caused to be furnished by a person who has been suspended or terminated from the Medicaid program or Medicare program by the Federal Government or any state.

(c) Overpayments owed to the agency bear interest at the rate of 10 percent per year from the date of final determination of the overpayment by the agency, and payment arrangements must be made within 30 days after the date of the final order, which is not subject to further appeal.

(d) The agency, upon entry of a final agency order, a judgment or order of a court of competent jurisdiction, or a stipulation or settlement, may collect the moneys owed by all means allowable by law, including, but not limited to, notifying any fiscal intermediary of Medicare benefits that the state has a superior right of payment. Upon receipt of such written notification, the Medicare fiscal intermediary shall remit to the state the sum claimed.

(e) The agency may institute amnesty programs to allow Medicaid providers the opportunity to voluntarily repay overpayments. The agency may adopt rules to administer such programs.

(26) The agency may impose administrative sanctions against a Medicaid recipient, or the agency may seek any other remedy provided by law, including, but not limited to, the remedies provided in s. 812.035, if the agency finds that a recipient has engaged in solicitation in violation of s. 409.920 or that the recipient has otherwise abused the Medicaid program.

(27) When the Agency for Health Care Administration has made a probable cause determination and alleged that an overpayment to a Medicaid provider has occurred, the agency, after notice to the provider, shall:

(a) Withhold, and continue to withhold during the pendency of an administrative hearing pursuant to chapter 120, any medical assistance reimbursement payments until such time as the overpayment is recovered, unless within 30 days after receiving notice thereof the provider:

1. Makes repayment in full; or

2. Establishes a repayment plan that is satisfactory to the Agency for Health Care Administration.

(b) Withhold, and continue to withhold during the pendency of an administrative hearing pursuant to chapter 120, medical assistance reimbursement payments if the terms of a repayment plan are not adhered to by the provider.

(28) Venue for all Medicaid program integrity cases lies in Leon County, at the discretion of the agency.

(29) Notwithstanding other provisions of law, the agency and the Medicaid Fraud Control Unit of the Department of Legal Affairs may review a provider’s Medicaid-related and non-Medicaid-related records in order to determine the total output of a provider’s practice to reconcile quantities of goods or services billed to Medicaid with quantities of goods or services used in the provider’s total practice.

(30) The agency shall terminate a provider’s participation in the Medicaid program if the provider fails to reimburse an overpayment or pay an agency-imposed fine that has been determined by final order, not subject to further appeal, within 30 days after the date of the final order, unless the provider and the agency have entered into a repayment agreement.

(31) If a provider requests an administrative hearing pursuant to chapter 120, such hearing must be conducted within 90 days following assignment of an administrative law judge, absent exceptionally good cause shown as determined by the administrative law judge or hearing officer. Upon issuance of a final order, the outstanding balance of the amount determined to constitute the overpayment and fines is due. If a provider fails to make payments in full, fails to enter into a satisfactory repayment plan, or fails to comply with the terms of a repayment plan or settlement agreement, the agency shall withhold reimbursement payments for Medicaid services until the amount due is paid in full.

(32) Duly authorized agents and employees of the agency shall have the power to inspect, during normal business hours, the records of any pharmacy, wholesale establishment, or manufacturer, or any other place in which drugs and medical supplies are manufactured, packed, packaged, made, stored, sold, or kept for sale, for the purpose of verifying the amount of drugs and medical supplies ordered, delivered, or purchased by a provider. The agency shall provide at least 2 business days’ prior notice of any such inspection. The notice must identify the provider whose records will be inspected, and the inspection shall include only records specifically related to that provider.

(33) In accordance with federal law, Medicaid recipients convicted of a crime pursuant to 42 U.S.C. s. 1320a-7b may be limited, restricted, or suspended from Medicaid eligibility for a period not to exceed 1 year, as determined by the agency head or designee.

(34) To deter fraud and abuse in the Medicaid program, the agency may limit the number of Schedule II and Schedule III refill prescription claims submitted from a pharmacy provider. The agency shall limit the allowable amount of reimbursement of prescription refill claims for Schedule II and Schedule III pharmaceuticals if the agency or the Medicaid Fraud Control Unit determines that the specific prescription refill was not requested by the Medicaid recipient or authorized representative for whom the refill claim is submitted or was not prescribed by the recipient’s medical provider or physician. Any such refill request must be consistent with the original prescription.

(35) The Office of Program Policy Analysis and Government Accountability shall provide a report to the President of the Senate and the Speaker of the House of Representatives on a biennial basis, beginning January 31, 2006, on the agency’s efforts to prevent, detect, and deter, as well as recover funds lost to, fraud and abuse in the Medicaid program.

(36) At least three times a year, the agency shall provide to each Medicaid recipient or his or her representative an explanation of benefits in the form of a letter that is mailed to the most recent address of the recipient on the record with the Department of Children and Families. The explanation of benefits must include the patient’s name, the name of the health care provider and the address of the location where the service was provided, a description of all services billed to Medicaid in terminology that should be understood by a reasonable person, and information on how to report inappropriate or incorrect billing to the agency or other law enforcement entities for review or investigation. At least once a year, the letter also must include information on how to report criminal Medicaid fraud, the Medicaid Fraud Control Unit’s toll-free hotline number, and information about the rewards available under s. 409.9203. The explanation of benefits may not be mailed for Medicaid independent laboratory services as described in s. 409.905(7) or for Medicaid certified match services as described in ss. 409.9071 and 1011.70.

(37) The agency shall post on its website a current list of each Medicaid provider, including any principal, officer, director, agent, managing employee, or affiliated person of the provider, or any partner or shareholder having an ownership interest in the provider equal to 5 percent or greater, who has been terminated for cause from the Medicaid program or sanctioned under this section. The list must be searchable by a variety of search parameters and provide for the creation of formatted lists that may be printed or imported into other applications, including spreadsheets. The agency shall update the list at least monthly.

(38) In order to improve the detection of health care fraud, use technology to prevent and detect fraud, and maximize the electronic exchange of health care fraud information, the agency shall:

(a) Compile, maintain, and publish on its website a detailed list of all state and federal databases that contain health care fraud information and update the list at least biannually;

(b) Develop a strategic plan to connect all databases that contain health care fraud information to facilitate the electronic exchange of health information between the agency, the Department of Health, the Department of Law Enforcement, and the Attorney General’s Office. The plan must include recommended standard data formats, fraud identification strategies, and specifications for the technical interface between state and federal health care fraud databases;

(c) Monitor innovations in health information technology, specifically as it pertains to Medicaid fraud prevention and detection; and

(d) Periodically publish policy briefs that highlight available new technology to prevent or detect health care fraud and projects implemented by other states, the private sector, or the Federal Government which use technology to prevent or detect health care fraud.

History.—s. 44, ch. 91-282; s. 5, ch. 94-251; s. 4, ch. 96-331; s. 4, ch. 96-387; s. 260, ch. 96-406; s. 195, ch. 96-410; s. 1025, ch. 97-103; s. 70, ch. 99-397; s. 61, ch. 2000-153; s. 12, ch. 2001-377; s. 30, ch. 2002-400; s. 6, ch. 2004-344; s. 7, ch. 2005-133; s. 13, ch. 2006-2; s. 14, ch. 2008-143; s. 18, ch. 2009-223; s. 3, ch. 2013-150; s. 210, ch. 2014-19.



409.9131 - Special provisions relating to integrity of the Medicaid program.

409.9131 Special provisions relating to integrity of the Medicaid program.—

(1) LEGISLATIVE FINDINGS AND INTENT.—It is the intent of the Legislature that physicians, as defined in this section, be subject to Medicaid fraud and abuse investigations in accordance with the provisions set forth in this section as a supplement to the provisions contained in s. 409.913. If a conflict exists between the provisions of this section and s. 409.913, it is the intent of the Legislature that the provisions of this section shall control.

(2) DEFINITIONS.—For purposes of this section, the term:

(a) “Active practice” means a physician must have regularly provided medical care and treatment to patients within the past 2 years.

(b) “Medical necessity” or “medically necessary” means any goods or services necessary to palliate the effects of a terminal condition or to prevent, diagnose, correct, cure, alleviate, or preclude deterioration of a condition that threatens life, causes pain or suffering, or results in illness or infirmity, which goods or services are provided in accordance with generally accepted standards of medical practice. For purposes of determining Medicaid reimbursement, the agency is the final arbiter of medical necessity. In making determinations of medical necessity, the agency must, to the maximum extent possible, use a physician in active practice, either employed by or under contract with the agency, of the same specialty or subspecialty as the physician under review. Such determination must be based upon the information available at the time the goods or services were provided.

(c) “Peer” means a Florida licensed physician who is, to the maximum extent possible, of the same specialty or subspecialty, licensed under the same chapter, and in active practice.

(d) “Peer review” means an evaluation of the professional practices of a Medicaid physician provider by a peer or peers in order to assess the medical necessity, appropriateness, and quality of care provided, as such care is compared to that customarily furnished by the physician’s peers and to recognized health care standards, and, in cases involving determination of medical necessity, to determine whether the documentation in the physician’s records is adequate.

(e) “Physician” means a person licensed to practice medicine under chapter 458 or a person licensed to practice osteopathic medicine under chapter 459.

(f) “Professional services” means procedures provided to a Medicaid recipient, either directly by or under the supervision of a physician who is a registered provider for the Medicaid program.

(3) ONSITE RECORDS REVIEW.—As specified in s. 409.913(9), the agency may investigate, review, or analyze a physician’s medical records concerning Medicaid patients. The physician must make such records available to the agency during normal business hours. The agency must provide notice to the physician at least 24 hours before such visit. The agency and physician shall make every effort to set a mutually agreeable time for the agency’s visit during normal business hours and within the 24-hour period. If such a time cannot be agreed upon, the agency may set the time.

(4) NOTICE OF DUE PROCESS RIGHTS REQUIRED.—Whenever the agency seeks an administrative remedy against a physician pursuant to this section or s. 409.913, the physician must be advised of his or her rights to due process under chapter 120. This provision shall not limit or hinder the agency’s ability to pursue any remedy available to it under s. 409.913 or other applicable law.

(5) DETERMINATIONS OF OVERPAYMENT.—In making a determination of overpayment to a physician, the agency must:

(a) Use accepted and valid auditing, accounting, analytical, statistical, or peer-review methods, or combinations thereof. Appropriate statistical methods may include, but are not limited to, sampling and extension to the population, parametric and nonparametric statistics, tests of hypotheses, other generally accepted statistical methods, review of medical records, and a consideration of the physician’s client case mix. Before performing a review of the physician’s Medicaid records, however, the agency shall make every effort to consider the physician’s patient case mix, including, but not limited to, patient age and whether individual patients are clients of the Children’s Medical Services Network established in chapter 391. In meeting its burden of proof in any administrative or court proceeding, the agency may introduce the results of such statistical methods and its other audit findings as evidence of overpayment.

(b) Refer all physician service claims for peer review when the agency’s preliminary analysis indicates that an evaluation of the medical necessity, appropriateness, and quality of care needs to be undertaken to determine a potential overpayment, and before any formal proceedings are initiated against the physician, except as required by s. 409.913.

(6) COST REPORTS.—For any Medicaid provider submitting a cost report to the agency by any method, and in addition to any other certification, the following statement must immediately precede the dated signature of the provider’s administrator or chief financial officer on such cost report:

“I certify that I am familiar with the laws and regulations regarding the provision of health care services under the Florida Medicaid program, including the laws and regulations relating to claims for Medicaid reimbursements and payments, and that the services identified in this cost report were provided in compliance with such laws and regulations.”

History.—s. 71, ch. 99-397; s. 62, ch. 2000-158; ss. 7, 24, ch. 2004-344.



409.9132 - Pilot project to monitor home health services.

409.9132 Pilot project to monitor home health services.—The Agency for Health Care Administration shall expand the home health agency monitoring pilot project in Miami-Dade County on a statewide basis effective July 1, 2012, except in counties in which the program is not cost-effective, as determined by the agency. The agency shall contract with a vendor to verify the utilization and delivery of home health services and provide an electronic billing interface for home health services. The contract must require the creation of a program to submit claims electronically for the delivery of home health services. The program must verify visits for the delivery of home health services by using technology that is effective for identifying delivery of the home health services and deterring fraudulent or abusive billing for these services. The agency may seek amendments to the Medicaid state plan and waivers of federal laws, as necessary, to implement or expand the pilot project. Notwithstanding s. 287.057(3)(e), the agency must award the contract through the competitive solicitation process and may use the current contract to expand the home health agency monitoring pilot project to include additional counties as authorized under this section.

History.—s. 21, ch. 2009-55; s. 31, ch. 2009-223; s. 44, ch. 2010-151; s. 16, ch. 2012-33; s. 15, ch. 2013-154; s. 2, ch. 2016-103.



409.9133 - Pilot project for home health care management.

409.9133 Pilot project for home health care management.—The Agency for Health Care Administration shall expand the comprehensive care management pilot project for home health services statewide and include private duty nursing and personal care services effective July 1, 2012, except in counties in which the program will not be cost-effective, as determined by the agency. The program must include face-to-face assessments by a nurse licensed pursuant to chapter 464, consultation with physicians ordering services to substantiate the medical necessity for services, and on-site or desk reviews of recipients’ medical records. The agency may contract with a qualified organization to implement or expand the pilot project. The agency shall use the current contract to expand the comprehensive care management pilot project to include the additional services and counties as authorized under this section. The agency may seek amendments to the Medicaid state plan and waivers of federal laws, as necessary, to implement or expand the pilot project.

History.—s. 22, ch. 2009-55; s. 32, ch. 2009-223; s. 17, ch. 2012-33.



409.914 - Assistance for the uninsured.

409.914 Assistance for the uninsured.—

(1) The agency shall use the claims payment systems, utilization control systems, cost control systems, case management systems, and other systems and controls that it has developed for the management and control of the Medicaid program to assist other agencies and entities, if appropriate, in paying claims and performing other activities necessary for the conduct of programs of state government, or for working with other public and private agencies to solve problems of lack of insurance, underinsurance, or uninsurability. When conducting these services, the agency shall ensure:

(a) That full payment is received for services provided.

(b) That costs of providing these services are clearly segregated from costs necessary for the conduct of the Medicaid program.

(c) That the program conducted serves the interests of the state in ensuring that effective and quality health care at a reasonable cost is provided to the citizens of the state.

(2)(a) The agency shall seek federal statutory or regulatory reforms to establish a Medicaid buy-in program to provide medical assistance to persons ineligible for Medicaid because of current income and categorical restrictions. The agency shall use funds provided by the Robert Wood Johnson Foundation to assist in developing the buy-in program, including, but not limited to, the determination of eligibility and service coverages; cost-sharing requirements; managed care provisions; changes needed to the Medicaid program’s claims processing, utilization control, cost control, case management, and provider enrollment systems to operate a buy-in program.

(b) The agency shall seek federal authorization and financial support for a buy-in program that provides federally supported medical assistance coverage for persons with incomes up to 250 percent of the federal poverty level. The agency shall not implement the Medicaid buy-in program until it has received necessary federal authorization and financial participation and state appropriations.

History.—s. 45, ch. 91-282; s. 52, ch. 93-129; s. 189, ch. 99-8.



409.915 - County contributions to Medicaid.

409.915 County contributions to Medicaid.—Although the state is responsible for the full portion of the state share of the matching funds required for the Medicaid program, the state shall charge the counties an annual contribution in order to acquire a certain portion of these funds.

(1) As used in this section, the term “state Medicaid expenditures” means those expenditures used as matching funds for the federal Medicaid program.

(2)(a) For the 2013-2014 state fiscal year, the total amount of the counties’ annual contribution is $269.6 million.

(b) For the 2014-2015 state fiscal year, the total amount of the counties’ annual contribution is $277 million.

(c) By March 15, 2015, and each year thereafter, the Social Services Estimating Conference shall determine the percentage change in state Medicaid expenditures by comparing expenditures for the 2 most recent completed state fiscal years.

(d) For the 2015-2016 state fiscal year through the 2019-2020 state fiscal year, the total amount of the counties’ annual contribution shall be the total contribution for the prior fiscal year adjusted by 50 percent of the percentage change in the state Medicaid expenditures as determined by the Social Services Estimating Conference.

(e) For each fiscal year after the 2019-2020 state fiscal year, the total amount of the counties’ annual contribution shall be the total contribution for the prior fiscal year adjusted by the percentage change in the state Medicaid expenditures as determined by the Social Services Estimating Conference.

(3)(a)1. The amount of each county’s annual contribution is equal to the product of the amount determined under subsection (2) multiplied by the sum of the percentages calculated in sub-subparagraphs a. and b.:

a. The enrollment weight provided in subparagraph 2. is multiplied by a fraction, the numerator of which is the number of the county’s Medicaid enrollees as of March 1 of each year, and the denominator of which is the number of all counties’ Medicaid enrollees as of March 1 of each year. The agency shall calculate this amount for each county and provide the information to the Department of Revenue by May 15 of each year.

b. The payment weight provided in subparagraph 2. is multiplied by the percentage share of payments provided in subparagraph 3. for each county.

2. The weights for each fiscal year are equal to:

WEIGHTS

FISCAL YEAR

ENROLLMENT

PAYMENT

2013-14

0%

100%

2014-15

0%

100%

2015-16

20%

80%

2016-17

40%

60%

2017-18

60%

40%

2018-19

80%

20%

2019-20+

100%

0%

3. The percentage share of payments for each county is:

COUNTY

SHARE OF
PAYMENTS

Alachua

1.278%

Baker

0.116%

Bay

0.607%

Bradford

0.179%

Brevard

2.471%

Broward

9.228%

Calhoun

0.084%

Charlotte

0.578%

Citrus

0.663%

Clay

0.635%

Collier

1.161%

Columbia

0.557%

Dade
(Miami-Dade)

18.853%

Desoto

0.167%

Dixie

0.098%

Duval

5.337%

Escambia

1.615%

Flagler

0.397%

Franklin

0.091%

Gadsden

0.239%

Gilchrist

0.078%

Glades

0.055%

Gulf

0.076%

Hamilton

0.075%

Hardee

0.110%

Hendry

0.163%

Hernando

0.862%

Highlands

0.468%

Hillsborough

6.953%

Holmes

0.101%

Indian River

0.397%

Jackson

0.219%

Jefferson

0.083%

Lafayette

0.014%

Lake

1.525%

Lee

2.512%

Leon

0.929%

Levy

0.256%

Liberty

0.050%

Madison

0.086%

Manatee

1.623%

Marion

1.630%

Martin

0.353%

Monroe

0.262%

Nassau

0.240%

Okaloosa

0.567%

Okeechobee

0.235%

Orange

6.682%

Osceola

1.613%

Palm Beach

5.899%

Pasco

2.392%

Pinellas

6.645%

Polk

3.643%

Putnam

0.417%

Saint Johns

0.459%

Saint Lucie

1.155%

Santa Rosa

0.462%

Sarasota

1.230%

Seminole

1.740%

Sumter

0.218%

Suwannee

0.252%

Taylor

0.103%

Union

0.075%

Volusia

2.298%

Wakulla

0.103%

Walton

0.229%

Washington

0.114%

(b)1. The Legislature intends to replace the county percentage share provided in subparagraph (a)3. with percentage shares based upon each county’s proportion of the total statewide amount of county billings made under this section from April 1, 2012, through March 31, 2013, for which the state ultimately receives payment.

2. By February 1 of each year and continuing until a certification is made under sub-subparagraph b., the agency shall report to the President of the Senate and the Speaker of the House of Representatives the status of the county billings made under this section from April 1, 2012, through March 31, 2013, by county, including:

a. The amounts billed to each county which remain unpaid, if any; and

b. A certification from the agency of a final accounting of the amount of funds received by the state from such billings, by county, upon the expiration of all appeal rights that counties may have to contest such billings.

3. By March 15 of the state fiscal year in which the state receives the certification provided for in sub-subparagraph 2.b., the Social Services Estimating Conference shall calculate each county’s percentage share of the total statewide amount of county billings made under this section from April 1, 2012, through March 31, 2013, for which the state ultimately receives payment.

4. Beginning in the state fiscal year following the receipt by the state of the certification provided in sub-subparagraph 2.b., each county’s percentage share under subparagraph (a)3. shall be replaced by the percentage calculated under subparagraph 3.

5. If the court invalidates the replacement of each county’s share as provided in this paragraph, the county share set forth in subparagraph (a)3. shall continue to apply.

(4) By June 1 of each year, the Department of Revenue shall notify each county of its required annual contribution. Each county shall pay its contribution, by check or electronic transfer, in equal monthly installments to the department by the 5th day of each month. If a county fails to remit the payment by the 5th day of the month, the department shall reduce the monthly distribution of that county pursuant to s. 218.61 and, if necessary, by the amount of the monthly installment pursuant to s. 218.26. The payments and the amounts by which the distributions are reduced shall be transferred to the General Revenue Fund.

(5) In any county in which a special taxing district or authority is located which benefits from the Medicaid program, the board of county commissioners may divide the county’s financial responsibility for this purpose proportionately, and each such district or authority must furnish its share to the board of county commissioners in time for the board to comply with subsection (4). Any appeal of the proration made by the board of county commissioners must be made to the Department of Financial Services, which shall set the proportionate share for each party.

(6)(a) By August 1, 2012, the agency shall certify to each county the amount of such county’s billings from November 1, 2001, through April 30, 2012, which remain unpaid. A county may contest the amount certified by filing a petition under the applicable provisions of chapter 120 on or before September 1, 2012. This procedure is the exclusive method to challenge the amount certified. In order to successfully challenge the amount certified, a county must show, by a preponderance of the evidence, that a recipient was not an eligible recipient of that county or that the amount certified was otherwise in error.

(b) By September 15, 2012, the agency shall certify to the Department of Revenue:

1. For each county that files a petition on or before September 1, 2012, the amount certified under paragraph (a); and

2. For each county that does not file a petition on or before September 1, 2012, an amount equal to 85 percent of the amount certified under paragraph (a).

(c) The filing of a petition under paragraph (a) does not stay or stop the Department of Revenue from reducing distributions in accordance with paragraph (b) and subsection (7). If a county that files a petition under paragraph (a) is able to demonstrate that the amount certified should be reduced, the agency shall notify the Department of Revenue of the amount of the reduction. The Department of Revenue shall adjust all future monthly distribution reductions under subsection (7) in a manner that results in the remaining total distribution reduction being applied in equal monthly amounts.

(7)(a) Beginning with the October 2012 distribution, the Department of Revenue shall reduce each county’s distributions pursuant to s. 218.26 by one thirty-sixth of the amount certified by the agency under subsection (6) for that county, minus any amount required under paragraph (b). Beginning with the October 2013 distribution, the Department of Revenue shall reduce each county’s distributions pursuant to s. 218.26 by one forty-eighth of two-thirds of the amount certified by the agency under subsection (6) for that county, minus any amount required under paragraph (b). However, the amount of the reduction may not exceed 50 percent of each county’s distribution. If, after 60 months, the reductions for any county do not equal the total amount initially certified by the agency, the Department of Revenue shall continue to reduce such county’s distribution by up to 50 percent until the total amount certified is reached. The amounts by which the distributions are reduced shall be transferred to the General Revenue Fund.

(b) As an assurance to holders of bonds issued before the effective date of this act to which distributions made pursuant to s. 218.26 are pledged, or bonds issued to refund such bonds which mature no later than the bonds they refunded and which result in a reduction of debt service payable in each fiscal year, the amount available for distribution to a county shall remain as provided by law and continue to be subject to any lien or claim on behalf of the bondholders. The Department of Revenue must ensure, based on information provided by an affected county, that any reduction in amounts distributed pursuant to paragraph (a) does not reduce the amount of distribution to a county below the amount necessary for the timely payment of principal and interest when due on the bonds and the amount necessary to comply with any covenant under the bond resolution or other documents relating to the issuance of the bonds. If a reduction to a county’s monthly distribution must be decreased in order to comply with this paragraph, the Department of Revenue must notify the agency of the amount of the decrease and the agency must send a bill for payment of such amount to the affected county.

(8) Beginning in the 2013-2014 fiscal year and each year thereafter through the 2020-2021 fiscal year, the Chief Financial Officer shall transfer from the General Revenue Fund to the Lawton Chiles Endowment Fund an amount equal to the amounts transferred to the General Revenue Fund in the previous fiscal year pursuant to subsections (4) and (7) which are in excess of the official estimate for medical hospital fees for such previous fiscal year adopted by the Revenue Estimating Conference on January 12, 2012, as reflected in the conference’s workpapers. By July 20 of each year, the Office of Economic and Demographic Research shall certify the amount to be transferred to the Chief Financial Officer. Such transfers must be made before July 31 of each year until the total transfers for all years equal $350 million. If such transfers do not total $350 million by July 1, 2021, the Legislature shall provide for the transfer of amounts necessary to total $350 million. The Office of Economic and Demographic Research shall publish the official estimates reflected in the conference’s workpapers on its website.

(9) The agency may adopt rules to administer this section.

History.—s. 46, ch. 91-282; s. 8, ch. 96-417; s. 190, ch. 99-8; s. 26, ch. 2000-171; s. 11, ch. 2001-104; s. 3, ch. 2002-35; s. 452, ch. 2003-261; s. 3, ch. 2007-82; s. 12, ch. 2012-33; s. 10, ch. 2013-48.



409.916 - Grants and Donations Trust Fund.

409.916 Grants and Donations Trust Fund.—

(1) The agency shall deposit any funds received from pharmaceutical manufacturers and all other funds received by the agency from any other person as the result of a Medicaid cost containment strategy, in the nature of a rebate, grant, or other similar mechanism into the Grants and Donations Trust Fund. The agency shall deposit any funds received from private donations for the purpose of funding a certified electronic health record technology loan fund into the Grants and Donations Trust Fund.

(2) Funds received from pharmaceutical manufacturers shall be used as the state portion for funding Medicaid prescribed drug services. However, at least $75,000 may be appropriated from the Grants and Donations Trust Fund for Medicaid research and development activities as specified in the General Appropriations Act.

(3) Receipts from the agency’s share of Medicaid fraud and abuse recoupments and fines shall be deposited into the Grants and Donations Trust Fund for purposes established by law and the General Appropriations Act.

1(4) Quality assessment fees received from Medicaid providers shall be deposited into the Grants and Donations Trust Fund and used for purposes established by law and the General Appropriations Act.

(5) Funds received through grants and donations from the state and from counties, local governments, public entities, and taxing districts shall be deposited into the Grants and Donations Trust Fund and used for purposes established by law and the General Appropriations Act.

(6) Funds received from the leasehold licensee fee pursuant to s. 400.179(2)(d)2. shall be deposited into the Grants and Donations Trust Fund and used for purposes established by law and the General Appropriations Act.

History.—s. 47, ch. 91-282; s. 37, ch. 96-418; s. 191, ch. 99-8; s. 4, ch. 2009-47; s. 17, ch. 2009-55; s. 4, ch. 2009-172.

1Note.—As created by s. 17, ch. 2009-55. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Subsection (4) was also created by s. 4, ch. 2009-47, and that version reads:

(4) Funds received from Medicaid providers as nursing home quality assessment fees shall be deposited into the Grants and Donations Trust Fund and used for purposes established by law and the General Appropriations Act.



409.918 - Public Medical Assistance Trust Fund.

409.918 Public Medical Assistance Trust Fund.—It is declared that access to adequate health care is a right which should be available to all Floridians. However, rapidly increasing health care costs threaten to make such care unaffordable for many citizens. The Legislature finds that unreimbursed health care services provided to persons who are unable to pay for such services cause the cost of services to paying patients to increase in a manner unrelated to the actual cost of services delivered. Further, the Legislature finds that inequities between hospitals in the provision of unreimbursed services prevent hospitals that provide the bulk of such services from competing on an equitable economic basis with hospitals that provide relatively little care to indigent persons. Therefore, it is the intent of the Legislature to provide a method for funding the provision of health care services to indigent persons, the cost of which shall be borne by the state and by hospitals that are granted the privilege of operating in this state.

(1) All moneys collected pursuant to s. 395.701 shall be deposited into the Public Medical Assistance Trust Fund, which is hereby created.

(2) Moneys deposited into the Public Medical Assistance Trust Fund shall be used solely for the purposes specified by law.

History.—ss. 5, 7, ch. 84-35; s. 11, ch. 87-92; s. 25, ch. 88-294; s. 6, ch. 89-355; s. 48, ch. 91-282; s. 79, ch. 92-289; s. 9, ch. 96-417.

Note.—Former s. 409.2662.



409.919 - Rules.

409.919 Rules.—The agency shall adopt any rules necessary to comply with or administer ss. 409.901-409.920 and all rules necessary to comply with federal requirements. In addition, the Department of Children and Families shall adopt and accept transfer of any rules necessary to carry out its responsibilities for receiving and processing Medicaid applications and determining Medicaid eligibility, and for assuring compliance with and administering ss. 409.901-409.906, as they relate to these responsibilities, and any other provisions related to responsibility for the determination of Medicaid eligibility.

History.—s. 49, ch. 91-282; s. 192, ch. 99-8; s. 20, ch. 2000-163; s. 56, ch. 2000-256; s. 1, ch. 2000-300; s. 211, ch. 2014-19.



409.920 - Medicaid provider fraud.

409.920 Medicaid provider fraud.—

(1) For the purposes of this section, the term:

(a) “Agency” means the Agency for Health Care Administration.

(b) “Fiscal agent” means any individual, firm, corporation, partnership, organization, or other legal entity that has contracted with the agency to receive, process, and adjudicate claims under the Medicaid program.

(c) “Item or service” includes:

1. Any particular item, device, medical supply, or service claimed to have been provided to a recipient and listed in an itemized claim for payment; or

2. In the case of a claim based on costs, any entry in the cost report, books of account, or other documents supporting such claim.

(d) “Knowingly” means that the act was done voluntarily and intentionally and not because of mistake or accident. As used in this section, the term “knowingly” also includes the word “willfully” or “willful” which, as used in this section, means that an act was committed voluntarily and purposely, with the specific intent to do something that the law forbids, and that the act was committed with bad purpose, either to disobey or disregard the law.

(e) “Managed care plans” means a health insurer authorized under chapter 624, an exclusive provider organization authorized under chapter 627, a health maintenance organization authorized under chapter 641, the Children’s Medical Services Network authorized under chapter 391, a prepaid health plan authorized under this chapter, a provider service network authorized under this chapter, a minority physician network authorized under this chapter, and an emergency department diversion program authorized under this chapter or the General Appropriations Act, providing health care services pursuant to a contract with the Medicaid program.

(2)(a) A person may not:

1. Knowingly make, cause to be made, or aid and abet in the making of any false statement or false representation of a material fact, by commission or omission, in any claim submitted to the agency or its fiscal agent or a managed care plan for payment.

2. Knowingly make, cause to be made, or aid and abet in the making of a claim for items or services that are not authorized to be reimbursed by the Medicaid program.

3. Knowingly charge, solicit, accept, or receive anything of value, other than an authorized copayment from a Medicaid recipient, from any source in addition to the amount legally payable for an item or service provided to a Medicaid recipient under the Medicaid program or knowingly fail to credit the agency or its fiscal agent for any payment received from a third-party source.

4. Knowingly make or in any way cause to be made any false statement or false representation of a material fact, by commission or omission, in any document containing items of income and expense that is or may be used by the agency to determine a general or specific rate of payment for an item or service provided by a provider.

5. Knowingly solicit, offer, pay, or receive any remuneration, including any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind, in return for referring an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made, in whole or in part, under the Medicaid program, or in return for obtaining, purchasing, leasing, ordering, or arranging for or recommending, obtaining, purchasing, leasing, or ordering any goods, facility, item, or service, for which payment may be made, in whole or in part, under the Medicaid program.

6. Knowingly submit false or misleading information or statements to the Medicaid program for the purpose of being accepted as a Medicaid provider.

7. Knowingly use or endeavor to use a Medicaid provider’s identification number or a Medicaid recipient’s identification number to make, cause to be made, or aid and abet in the making of a claim for items or services that are not authorized to be reimbursed by the Medicaid program.

(b)1. A person who violates this subsection and receives or endeavors to receive anything of value of:

a. Ten thousand dollars or less commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

b. More than $10,000, but less than $50,000, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

c. Fifty thousand dollars or more commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. The value of separate funds, goods, or services that a person received or attempted to receive pursuant to a scheme or course of conduct may be aggregated in determining the degree of the offense.

3. In addition to the sentence authorized by law, a person who is convicted of a violation of this subsection shall pay a fine in an amount equal to five times the pecuniary gain unlawfully received or the loss incurred by the Medicaid program or managed care organization, whichever is greater.

(3) The repayment of Medicaid payments wrongfully obtained, or the offer or endeavor to repay Medicaid funds wrongfully obtained, does not constitute a defense to, or a ground for dismissal of, criminal charges brought under this section.

(4) Property “paid for” includes all property furnished to or intended to be furnished to any recipient of benefits under the Medicaid program, regardless of whether reimbursement is ever actually made by the program.

(5) All records in the custody of the agency or its fiscal agent which relate to Medicaid provider fraud are business records within the meaning of s. 90.803(6).

(6) Proof that a claim was submitted to the agency or its fiscal agent which contained a false statement or a false representation of a material fact, by commission or omission, unless satisfactorily explained, gives rise to an inference that the person whose signature appears as the provider’s authorizing signature on the claim form, or whose signature appears on an agency electronic claim submission agreement submitted for claims made to the fiscal agent by electronic means, had knowledge of the false statement or false representation. This subsection applies whether the signature appears on the claim form or the electronic claim submission agreement by means of handwriting, typewriting, facsimile signature stamp, computer impulse, initials, or otherwise.

(7) Proof of submission to the agency or its fiscal agent of a document containing items of income and expense, which document is used or that may be used by the agency or its fiscal agent to determine a general or specific rate of payment and which document contains a false statement or a false representation of a material fact, by commission or omission, unless satisfactorily explained, gives rise to the inference that the person who signed the certification of the document had knowledge of the false statement or representation. This subsection applies whether the signature appears on the document by means of handwriting, typewriting, facsimile signature stamp, electronic transmission, initials, or otherwise.

(8) A person who provides the state, any state agency, any of the state’s political subdivisions, or any agency of the state’s political subdivisions with information about fraud or suspected fraudulent acts by a Medicaid provider, including a managed care organization, is immune from civil liability for libel, slander, or any other relevant tort for providing information about fraud or suspected fraudulent acts unless the person acted with knowledge that the information was false or with reckless disregard for the truth or falsity of the information. Such immunity extends to reports of fraudulent acts or suspected fraudulent acts conveyed to or from the agency in any manner, including any forum and with any audience as directed by the agency, and includes all discussions subsequent to the report and subsequent inquiries from the agency, unless the person acted with knowledge that the information was false or with reckless disregard for the truth or falsity of the information. For purposes of this subsection, the term “fraudulent acts” includes actual or suspected fraud and abuse, insurance fraud, licensure fraud, or public assistance fraud, including any fraud-related matters that a provider or health plan is required to report to the agency or a law enforcement agency.

(9) The Attorney General shall conduct a statewide program of Medicaid fraud control. To accomplish this purpose, the Attorney General shall:

(a) Investigate the possible criminal violation of any applicable state law pertaining to fraud in the administration of the Medicaid program, in the provision of medical assistance, or in the activities of providers of health care under the Medicaid program.

(b) Investigate the alleged abuse or neglect of patients in health care facilities receiving payments under the Medicaid program, in coordination with the agency.

(c) Investigate the alleged misappropriation of patients’ private funds in health care facilities receiving payments under the Medicaid program.

(d) Refer to the Office of Statewide Prosecution or the appropriate state attorney all violations indicating a substantial potential for criminal prosecution.

(e) Refer to the agency all suspected abusive activities not of a criminal or fraudulent nature.

(f) Safeguard the privacy rights of all individuals and provide safeguards to prevent the use of patient medical records for any reason beyond the scope of a specific investigation for fraud or abuse, or both, without the patient’s written consent.

(g) Publicize to state employees and the public the ability of persons to bring suit under the provisions of the Florida False Claims Act and the potential for the persons bringing a civil action under the Florida False Claims Act to obtain a monetary award.

(10) In carrying out the duties and responsibilities under this section, the Attorney General may:

(a) Enter upon the premises of any health care provider, excluding a physician, participating in the Medicaid program to examine all accounts and records that may, in any manner, be relevant in determining the existence of fraud in the Medicaid program, to investigate alleged abuse or neglect of patients, or to investigate alleged misappropriation of patients’ private funds. A participating physician is required to make available any accounts or records that may, in any manner, be relevant in determining the existence of fraud in the Medicaid program, alleged abuse or neglect of patients, or alleged misappropriation of patients’ private funds. The accounts or records of a non-Medicaid patient may not be reviewed by, or turned over to, the Attorney General without the patient’s written consent.

(b) Subpoena witnesses or materials, including medical records relating to Medicaid recipients, within or outside the state and, through any duly designated employee, administer oaths and affirmations and collect evidence for possible use in either civil or criminal judicial proceedings.

(c) Request and receive the assistance of any state attorney or law enforcement agency in the investigation and prosecution of any violation of this section.

(d) Seek any civil remedy provided by law, including, but not limited to, the remedies provided in ss. 68.081-68.092 and 812.035 and this chapter.

(e) Refer to the agency for collection each instance of overpayment to a provider of health care under the Medicaid program which is discovered during the course of an investigation.

History.—s. 50, ch. 91-282; s. 6, ch. 94-251; s. 2, ch. 96-280; s. 6, ch. 96-387; s. 2, ch. 97-290; s. 6, ch. 2000-163; s. 31, ch. 2002-400; s. 8, ch. 2004-344; s. 19, ch. 2009-223; s. 4, ch. 2013-150.



409.9201 - Medicaid fraud.

409.9201 Medicaid fraud.—

(1) As used in this section, the term:

(a) “Prescription drug” means any drug, including, but not limited to, finished dosage forms or active ingredients that are subject to, defined in, or described in s. 503(b) of the Federal Food, Drug, and Cosmetic Act or in s. 465.003(8), s. 499.003(47), s. 499.007(13), or s. 499.82(10).

(b) “Value” means the amount billed to the Medicaid program for the property dispensed or the market value of a legend drug or goods or services at the time and place of the offense. If the market value cannot be determined, the term means the replacement cost of the legend drug or goods or services within a reasonable time after the offense.

(2) Any person who knowingly sells, who knowingly attempts or conspires to sell, or who knowingly causes any other person to sell or attempt or conspire to sell a legend drug that was paid for by the Medicaid program commits a felony.

(a) If the value of the legend drug involved is less than $20,000, the crime is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the value of the legend drug involved is $20,000 or more but less than $100,000, the crime is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If the value of the legend drug involved is $100,000 or more, the crime is a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any person who knowingly purchases, or who knowingly attempts or conspires to purchase, a legend drug that was paid for by the Medicaid program and intended for use by another person commits a felony.

(a) If the value of the legend drug is less than $20,000, the crime is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the value of the legend drug is $20,000 or more but less than $100,000, the crime is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If the value of the legend drug is $100,000 or more, the crime is a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Any person who knowingly makes or knowingly causes to be made, or who attempts or conspires to make, any false statement or representation to any person for the purpose of obtaining goods or services from the Medicaid program commits a felony.

(a) If the value of the goods or services is less than $20,000, the crime is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the value of the goods or services is $20,000 or more but less than $100,000, the crime is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If the value of the goods or services involved is $100,000 or more, the crime is a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

The value of individual items of the legend drugs or goods or services involved in distinct transactions committed during a single scheme or course of conduct, whether involving a single person or several persons, may be aggregated when determining the punishment for the offense.

History.—s. 9, ch. 2004-344; s. 38, ch. 2008-207; s. 37, ch. 2010-161; s. 32, ch. 2014-89; s. 12, ch. 2016-145; s. 18, ch. 2016-212.



409.9203 - Rewards for reporting Medicaid fraud.

409.9203 Rewards for reporting Medicaid fraud.—

(1) The Department of Law Enforcement or director of the Medicaid Fraud Control Unit shall, subject to availability of funds, pay a reward to a person who furnishes original information relating to and reports a violation of the state’s Medicaid fraud laws, unless the person declines the reward, if the information and report:

(a) Is made to the Office of the Attorney General, the Agency for Health Care Administration, the Department of Health, or the Department of Law Enforcement;

(b) Relates to criminal fraud upon Medicaid funds or a criminal violation of Medicaid laws by another person; and

(c) Leads to a recovery of a fine, penalty, or forfeiture of property.

(2) The reward may not exceed the lesser of 25 percent of the amount recovered or $500,000 in a single case.

(3) The reward shall be paid from the Operating Trust Fund from moneys collected pursuant to s. 68.085.

(4) A person who receives a reward pursuant to this section is not eligible to receive any funds pursuant to the Florida False Claims Act for Medicaid fraud for which a reward is received pursuant to this section.

(5) Notwithstanding s. 68.085(3), the 10 percent of any remaining proceeds deposited into the Operating Trust Fund from an action based on a claim of funds from the state Medicaid program shall be allocated in the following manner:

(a) Fifty percent of such moneys shall be used to fund rewards for reporting Medicaid fraud pursuant to this section.

(b) The remaining 50 percent of such moneys shall be used by the Medicaid Fraud Control Unit to fund its investigations of potential violations of s. 68.082 and any related civil actions.

History.—s. 20, ch. 2009-223; s. 2, ch. 2013-207; s. 3, ch. 2015-92.



409.9205 - Medicaid Fraud Control Unit.

409.9205 Medicaid Fraud Control Unit.—

(1) Except as provided in s. 110.205, all positions in the Medicaid Fraud Control Unit of the Department of Legal Affairs are hereby transferred to the Career Service System.

(2) All investigators employed by the Medicaid Fraud Control Unit who have been certified under s. 943.1395 are law enforcement officers of the state. Such investigators have the authority to conduct criminal investigations, bear arms, make arrests, and apply for, serve, and execute search warrants, arrest warrants, capias, and other process throughout the state pertaining to Medicaid fraud as described in this chapter. The Attorney General shall provide reasonable notice of criminal investigations conducted by the Medicaid Fraud Control Unit to, and coordinate those investigations with, the sheriffs of the respective counties.

History.—s. 6, ch. 96-331; s. 7, ch. 2000-163; s. 1, ch. 2001-276; s. 59, ch. 2001-277.






Part IV - MEDICAID MANAGED CARE (ss. 409.961-409.985)

409.961 - Statutory construction; applicability; rules.

409.961 Statutory construction; applicability; rules.—It is the intent of the Legislature that if any conflict exists between the provisions contained in this part and in other parts of this chapter, the provisions in this part control. Sections 409.961–409.985 apply only to the Medicaid managed medical assistance program and long-term care managed care program, as provided in this part. The agency shall adopt any rules necessary to comply with or administer this part and all rules necessary to comply with federal requirements. In addition, the department shall adopt and accept the transfer of any rules necessary to carry out the department’s responsibilities for receiving and processing Medicaid applications and determining Medicaid eligibility and for ensuring compliance with and administering this part, as those rules relate to the department’s responsibilities, and any other provisions related to the department’s responsibility for the determination of Medicaid eligibility. Contracts with the agency and a person or entity, including Medicaid providers and managed care plans, necessary to administer the Medicaid program are not rules and are not subject to chapter 120.

History.—s. 2, ch. 2011-134; s. 4, ch. 2012-44.



409.962 - Definitions.

409.962 Definitions.—As used in this part, except as otherwise specifically provided, the term:

(1) “Accountable care organization” means an entity qualified as an accountable care organization in accordance with federal regulations, and which meets the requirements of a provider service network as described in s. 409.912(2).

(2) “Agency” means the Agency for Health Care Administration.

(3) “Aging network service provider” means a provider that participated in a home and community-based waiver administered by the Department of Elderly Affairs or the community care service system pursuant to s. 430.205 as of October 1, 2013.

(4) “Authorized representative” means an individual who has the legal authority to make decisions on behalf of a Medicaid recipient or potential Medicaid recipient in matters related to the managed care plan or the screening or eligibility process.

(5) “Comprehensive long-term care plan” means a managed care plan, including a Medicare Advantage Special Needs Plan organized as a preferred provider organization, provider-sponsored organization, health maintenance organization, or coordinated care plan, that provides services described in s. 409.973 and also provides the services described in s. 409.98.

(6) “Department” means the Department of Children and Families.

(7) “Eligible plan” means a health insurer authorized under chapter 624, an exclusive provider organization authorized under chapter 627, a health maintenance organization authorized under chapter 641, or a provider service network authorized under s. 409.912(2) or an accountable care organization authorized under federal law. For purposes of the managed medical assistance program, the term also includes the Children’s Medical Services Network authorized under chapter 391 and entities qualified under 42 C.F.R. part 422 as Medicare Advantage Preferred Provider Organizations, Medicare Advantage Provider-sponsored Organizations, Medicare Advantage Health Maintenance Organizations, Medicare Advantage Coordinated Care Plans, and Medicare Advantage Special Needs Plans, and the Program of All-inclusive Care for the Elderly.

(8) “Long-term care plan” means a managed care plan that provides the services described in s. 409.98 for the long-term care managed care program.

(9) “Long-term care provider service network” means a provider service network a controlling interest of which is owned by one or more licensed nursing homes, assisted living facilities with 17 or more beds, home health agencies, community care for the elderly lead agencies, or hospices.

(10) “Managed care plan” means an eligible plan under contract with the agency to provide services in the Medicaid program.

(11) “Medicaid” means the medical assistance program authorized by Title XIX of the Social Security Act, 42 U.S.C. ss. 1396 et seq., and regulations thereunder, as administered in this state by the agency.

(12) “Medicaid recipient” or “recipient” means an individual who the department or, for Supplemental Security Income, the Social Security Administration determines is eligible pursuant to federal and state law to receive medical assistance and related services for which the agency may make payments under the Medicaid program. For the purposes of determining third-party liability, the term includes an individual formerly determined to be eligible for Medicaid, an individual who has received medical assistance under the Medicaid program, or an individual on whose behalf Medicaid has become obligated.

(13) “Prepaid plan” means a managed care plan that is licensed or certified as a risk-bearing entity, or qualified pursuant to s. 409.912(2), in the state and is paid a prospective per-member, per-month payment by the agency.

(14) “Provider service network” means an entity qualified pursuant to s. 409.912(2) of which a controlling interest is owned by a health care provider, or group of affiliated providers, or a public agency or entity that delivers health services. Health care providers include Florida-licensed health care professionals or licensed health care facilities, federally qualified health care centers, and home health care agencies.

(15) “Rescreening” means the use of a screening tool to conduct annual screenings or screenings due to a significant change which determine an individual’s placement and continuation on the wait list.

(16) “Screening” means the use of an information-collection tool to determine a priority score for placement on the wait list.

(17) “Significant change” means change in an individual’s health status after an accident or illness, an actual or anticipated change in the individual’s living situation, a change in the caregiver relationship, loss of or damage to the individual’s home or deterioration of his or her home environment, or loss of the individual’s spouse or caregiver.

(18) “Specialty plan” means a managed care plan that serves Medicaid recipients who meet specified criteria based on age, medical condition, or diagnosis.

History.—s. 3, ch. 2011-134; s. 5, ch. 2012-44; s. 212, ch. 2014-19; s. 28, ch. 2015-3; s. 1, ch. 2016-147.



409.963 - Single state agency.

409.963 Single state agency.—The agency is designated as the single state agency authorized to manage, operate, and make payments for medical assistance and related services under Title XIX of the Social Security Act. Subject to any limitations or directions provided in the General Appropriations Act, these payments may be made only for services included in the program, only on behalf of eligible individuals, and only to qualified providers in accordance with federal requirements for Title XIX of the Social Security Act and state law. This program of medical assistance is designated as the “Medicaid program.” The department is responsible for Medicaid eligibility determinations, including, but not limited to, policy, rules, and the agreement with the Social Security Administration for Medicaid eligibility determinations for Supplemental Security Income recipients, as well as the actual determination of eligibility. As a condition of Medicaid eligibility, subject to federal approval, the agency and the department shall ensure that each Medicaid recipient consents to the release of her or his medical records to the agency and the Medicaid Fraud Control Unit of the Department of Legal Affairs.

History.—s. 4, ch. 2011-134.



409.964 - Managed care program; state plan; waivers.

409.964 Managed care program; state plan; waivers.—The Medicaid program is established as a statewide, integrated managed care program for all covered services, including long-term care services. The agency shall apply for and implement state plan amendments or waivers of applicable federal laws and regulations necessary to implement the program. Before seeking a waiver, the agency shall provide public notice and the opportunity for public comment and include public feedback in the waiver application. The agency shall hold one public meeting in each of the regions described in s. 409.966(2), and the time period for public comment for each region shall end no sooner than 30 days after the completion of the public meeting in that region. The agency shall submit any state plan amendments, new waiver requests, or requests for extensions or expansions for existing waivers, needed to implement the managed care program by August 1, 2011.

History.—s. 5, ch. 2011-134.



409.965 - Mandatory enrollment.

409.965 Mandatory enrollment.—All Medicaid recipients shall receive covered services through the statewide managed care program, except as provided by this part pursuant to an approved federal waiver. The following Medicaid recipients are exempt from participation in the statewide managed care program:

(1) Women who are eligible only for family planning services.

(2) Women who are eligible only for breast and cervical cancer services.

(3) Persons who are eligible for emergency Medicaid for aliens.

History.—s. 6, ch. 2011-134; s. 4, ch. 2014-57.



409.966 - Eligible plans; selection.

409.966 Eligible plans; selection.—

(1) ELIGIBLE PLANS.—Services in the Medicaid managed care program shall be provided by eligible plans. A provider service network must be capable of providing all covered services to a mandatory Medicaid managed care enrollee or may limit the provision of services to a specific target population based on the age, chronic disease state, or medical condition of the enrollee to whom the network will provide services. A specialty provider service network must be capable of coordinating care and delivering or arranging for the delivery of all covered services to the target population. A provider service network may partner with an insurer licensed under chapter 627 or a health maintenance organization licensed under chapter 641 to meet the requirements of a Medicaid contract.

(2) ELIGIBLE PLAN SELECTION.—The agency shall select a limited number of eligible plans to participate in the Medicaid program using invitations to negotiate in accordance with s. 287.057(1)(c). At least 90 days before issuing an invitation to negotiate, the agency shall compile and publish a databook consisting of a comprehensive set of utilization and spending data for the 3 most recent contract years consistent with the rate-setting periods for all Medicaid recipients by region or county. The source of the data in the report must include both historic fee-for-service claims and validated data from the Medicaid Encounter Data System. The report must be available in electronic form and delineate utilization use by age, gender, eligibility group, geographic area, and aggregate clinical risk score. Separate and simultaneous procurements shall be conducted in each of the following regions:

(a) Region 1, which consists of Escambia, Okaloosa, Santa Rosa, and Walton Counties.

(b) Region 2, which consists of Bay, Calhoun, Franklin, Gadsden, Gulf, Holmes, Jackson, Jefferson, Leon, Liberty, Madison, Taylor, Wakulla, and Washington Counties.

(c) Region 3, which consists of Alachua, Bradford, Citrus, Columbia, Dixie, Gilchrist, Hamilton, Hernando, Lafayette, Lake, Levy, Marion, Putnam, Sumter, Suwannee, and Union Counties.

(d) Region 4, which consists of Baker, Clay, Duval, Flagler, Nassau, St. Johns, and Volusia Counties.

(e) Region 5, which consists of Pasco and Pinellas Counties.

(f) Region 6, which consists of Hardee, Highlands, Hillsborough, Manatee, and Polk Counties.

(g) Region 7, which consists of Brevard, Orange, Osceola, and Seminole Counties.

(h) Region 8, which consists of Charlotte, Collier, DeSoto, Glades, Hendry, Lee, and Sarasota Counties.

(i) Region 9, which consists of Indian River, Martin, Okeechobee, Palm Beach, and St. Lucie Counties.

(j) Region 10, which consists of Broward County.

(k) Region 11, which consists of Miami-Dade and Monroe Counties.

(3) QUALITY SELECTION CRITERIA.—

(a) The invitation to negotiate must specify the criteria and the relative weight of the criteria that will be used for determining the acceptability of the reply and guiding the selection of the organizations with which the agency negotiates. In addition to criteria established by the agency, the agency shall consider the following factors in the selection of eligible plans:

1. Accreditation by the National Committee for Quality Assurance, the Joint Commission, or another nationally recognized accrediting body.

2. Experience serving similar populations, including the organization’s record in achieving specific quality standards with similar populations.

3. Availability and accessibility of primary care and specialty physicians in the provider network.

4. Establishment of community partnerships with providers that create opportunities for reinvestment in community-based services.

5. Organization commitment to quality improvement and documentation of achievements in specific quality improvement projects, including active involvement by organization leadership.

6. Provision of additional benefits, particularly dental care and disease management, and other initiatives that improve health outcomes.

7. Evidence that an eligible plan has written agreements or signed contracts or has made substantial progress in establishing relationships with providers before the plan submitting a response.

8. Comments submitted in writing by any enrolled Medicaid provider relating to a specifically identified plan participating in the procurement in the same region as the submitting provider.

9. Documentation of policies and procedures for preventing fraud and abuse.

10. The business relationship an eligible plan has with any other eligible plan that responds to the invitation to negotiate.

(b) An eligible plan must disclose any business relationship it has with any other eligible plan that responds to the invitation to negotiate. The agency may not select plans in the same region for the same managed care program that have a business relationship with each other. Failure to disclose any business relationship shall result in disqualification from participation in any region for the first full contract period after the discovery of the business relationship by the agency. For the purpose of this section, “business relationship” means an ownership or controlling interest, an affiliate or subsidiary relationship, a common parent, or any mutual interest in any limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly or partially owned subsidiaries, majority-owned subsidiaries, parent companies, or affiliates of such entities, business associations, or other enterprises, that exists for the purpose of making a profit.

(c) After negotiations are conducted, the agency shall select the eligible plans that are determined to be responsive and provide the best value to the state. Preference shall be given to plans that:

1. Have signed contracts with primary and specialty physicians in sufficient numbers to meet the specific standards established pursuant to s. 409.967(2)(c).

2. Have well-defined programs for recognizing patient-centered medical homes and providing for increased compensation for recognized medical homes, as defined by the plan.

3. Are organizations that are based in and perform operational functions in this state, in-house or through contractual arrangements, by staff located in this state. Using a tiered approach, the highest number of points shall be awarded to a plan that has all or substantially all of its operational functions performed in the state. The second highest number of points shall be awarded to a plan that has a majority of its operational functions performed in the state. The agency may establish a third tier; however, preference points may not be awarded to plans that perform only community outreach, medical director functions, and state administrative functions in the state. For purposes of this subparagraph, operational functions include corporate headquarters, claims processing, member services, provider relations, utilization and prior authorization, case management, disease and quality functions, and finance and administration. For purposes of this subparagraph, the term “corporate headquarters” means the principal office of the organization, which may not be a subsidiary, directly or indirectly through one or more subsidiaries of, or a joint venture with, any other entity whose principal office is not located in the state.

4. Have contracts or other arrangements for cancer disease management programs that have a proven record of clinical efficiencies and cost savings.

5. Have contracts or other arrangements for diabetes disease management programs that have a proven record of clinical efficiencies and cost savings.

6. Have a claims payment process that ensures that claims that are not contested or denied will be promptly paid pursuant to s. 641.3155.

(d) For the first year of the first contract term, the agency shall negotiate capitation rates or fee for service payments with each plan in order to guarantee aggregate savings of at least 5 percent.

1. For prepaid plans, determination of the amount of savings shall be calculated by comparison to the Medicaid rates that the agency paid managed care plans for similar populations in the same areas in the prior year. In regions containing no prepaid plans in the prior year, determination of the amount of savings shall be calculated by comparison to the Medicaid rates established and certified for those regions in the prior year.

2. For provider service networks operating on a fee-for-service basis, determination of the amount of savings shall be calculated by comparison to the Medicaid rates that the agency paid on a fee-for-service basis for the same services in the prior year.

(e) To ensure managed care plan participation in Regions 1 and 2, the agency shall award an additional contract to each plan with a contract award in Region 1 or Region 2. Such contract shall be in any other region in which the plan submitted a responsive bid and negotiates a rate acceptable to the agency. If a plan that is awarded an additional contract pursuant to this paragraph is subject to penalties pursuant to s. 409.967(2)(i) for activities in Region 1 or Region 2, the additional contract is automatically terminated 180 days after the imposition of the penalties. The plan must reimburse the agency for the cost of enrollment changes and other transition activities.

(f) The agency may not execute contracts with managed care plans at payment rates not supported by the General Appropriations Act.

(4) ADMINISTRATIVE CHALLENGE.—Any eligible plan that participates in an invitation to negotiate in more than one region and is selected in at least one region may not begin serving Medicaid recipients in any region for which it was selected until all administrative challenges to procurements required by this section to which the eligible plan is a party have been finalized. If the number of plans selected is less than the maximum amount of plans permitted in the region, the agency may contract with other selected plans in the region not participating in the administrative challenge before resolution of the administrative challenge. For purposes of this subsection, an administrative challenge is finalized if an order granting voluntary dismissal with prejudice has been entered by any court established under Article V of the State Constitution or by the Division of Administrative Hearings, a final order has been entered into by the agency and the deadline for appeal has expired, a final order has been entered by the First District Court of Appeal and the time to seek any available review by the Florida Supreme Court has expired, or a final order has been entered by the Florida Supreme Court and a warrant has been issued.

History.—s. 7, ch. 2011-134; s. 50, ch. 2012-5; s. 6, ch. 2012-44; s. 50, ch. 2015-2; s. 75, ch. 2016-241.



409.967 - Managed care plan accountability.

409.967 Managed care plan accountability.—

(1) The agency shall establish a 5-year contract with each managed care plan selected through the procurement process described in s. 409.966. A plan contract may not be renewed; however, the agency may extend the term of a plan contract to cover any delays during the transition to a new plan.

(2) The agency shall establish such contract requirements as are necessary for the operation of the statewide managed care program. In addition to any other provisions the agency may deem necessary, the contract must require:

(a) Physician compensation.—Managed care plans are expected to coordinate care, manage chronic disease, and prevent the need for more costly services. Effective care management should enable plans to redirect available resources and increase compensation for physicians. Plans achieve this performance standard when physician payment rates equal or exceed Medicare rates for similar services. The agency may impose fines or other sanctions on a plan that fails to meet this performance standard after 2 years of continuous operation.

(b) Emergency services.—Managed care plans shall pay for services required by ss. 395.1041 and 401.45 and rendered by a noncontracted provider. The plans must comply with s. 641.3155. Reimbursement for services under this paragraph is the lesser of:

1. The provider’s charges;

2. The usual and customary provider charges for similar services in the community where the services were provided;

3. The charge mutually agreed to by the entity and the provider within 60 days after submittal of the claim; or

4. The Medicaid rate, which, for the purposes of this paragraph, means the amount the provider would collect from the agency on a fee-for-service basis, less any amounts for the indirect costs of medical education and the direct costs of graduate medical education that are otherwise included in the agency’s fee-for-service payment, as required under 42 U.S.C. s. 1396u-2(b)(2)(D). For the purpose of establishing the amounts specified in this subparagraph, the agency shall publish on its website annually, or more frequently as needed, the applicable fee-for-service fee schedules and their effective dates, less any amounts for indirect costs of medical education and direct costs of graduate medical education that are otherwise included in the agency’s fee-for-service payments.

(c) Access.—

1. The agency shall establish specific standards for the number, type, and regional distribution of providers in managed care plan networks to ensure access to care for both adults and children. Each plan must maintain a regionwide network of providers in sufficient numbers to meet the access standards for specific medical services for all recipients enrolled in the plan. The exclusive use of mail-order pharmacies may not be sufficient to meet network access standards. Consistent with the standards established by the agency, provider networks may include providers located outside the region. A plan may contract with a new hospital facility before the date the hospital becomes operational if the hospital has commenced construction, will be licensed and operational by January 1, 2013, and a final order has issued in any civil or administrative challenge. Each plan shall establish and maintain an accurate and complete electronic database of contracted providers, including information about licensure or registration, locations and hours of operation, specialty credentials and other certifications, specific performance indicators, and such other information as the agency deems necessary. The database must be available online to both the agency and the public and have the capability to compare the availability of providers to network adequacy standards and to accept and display feedback from each provider’s patients. Each plan shall submit quarterly reports to the agency identifying the number of enrollees assigned to each primary care provider.

2. Each managed care plan must publish any prescribed drug formulary or preferred drug list on the plan’s website in a manner that is accessible to and searchable by enrollees and providers. The plan must update the list within 24 hours after making a change. Each plan must ensure that the prior authorization process for prescribed drugs is readily accessible to health care providers, including posting appropriate contact information on its website and providing timely responses to providers. For Medicaid recipients diagnosed with hemophilia who have been prescribed anti-hemophilic-factor replacement products, the agency shall provide for those products and hemophilia overlay services through the agency’s hemophilia disease management program.

3. Managed care plans, and their fiscal agents or intermediaries, must accept prior authorization requests for any service electronically.

4. Managed care plans serving children in the care and custody of the Department of Children and Families must maintain complete medical, dental, and behavioral health encounter information and participate in making such information available to the department or the applicable contracted community-based care lead agency for use in providing comprehensive and coordinated case management. The agency and the department shall establish an interagency agreement to provide guidance for the format, confidentiality, recipient, scope, and method of information to be made available and the deadlines for submission of the data. The scope of information available to the department shall be the data that managed care plans are required to submit to the agency. The agency shall determine the plan’s compliance with standards for access to medical, dental, and behavioral health services; the use of medications; and followup on all medically necessary services recommended as a result of early and periodic screening, diagnosis, and treatment.

(d) Quality care.—Managed care plans shall provide, or contract for the provision of, care coordination to facilitate the appropriate delivery of behavioral health care services in the least restrictive setting with treatment and recovery capabilities that address the needs of the patient. Services shall be provided in a manner that integrates behavioral health services and primary care. Plans shall be required to achieve specific behavioral health outcome standards, established by the agency in consultation with the department.

(e) Encounter data.—The agency shall maintain and operate a Medicaid Encounter Data System to collect, process, store, and report on covered services provided to all Medicaid recipients enrolled in prepaid plans.

1. Each prepaid plan must comply with the agency’s reporting requirements for the Medicaid Encounter Data System. Prepaid plans must submit encounter data electronically in a format that complies with the Health Insurance Portability and Accountability Act provisions for electronic claims and in accordance with deadlines established by the agency. Prepaid plans must certify that the data reported is accurate and complete.

2. The agency is responsible for validating the data submitted by the plans. The agency shall develop methods and protocols for ongoing analysis of the encounter data that adjusts for differences in characteristics of prepaid plan enrollees to allow comparison of service utilization among plans and against expected levels of use. The analysis shall be used to identify possible cases of systemic underutilization or denials of claims and inappropriate service utilization such as higher-than-expected emergency department encounters. The analysis shall provide periodic feedback to the plans and enable the agency to establish corrective action plans when necessary. One of the focus areas for the analysis shall be the use of prescription drugs.

3. The agency shall make encounter data available to those plans accepting enrollees who are assigned to them from other plans leaving a region.

(f) Continuous improvement.—The agency shall establish specific performance standards and expected milestones or timelines for improving performance over the term of the contract.

1. Each managed care plan shall establish an internal health care quality improvement system, including enrollee satisfaction and disenrollment surveys. The quality improvement system must include incentives and disincentives for network providers.

2. Each plan must collect and report the Health Plan Employer Data and Information Set (HEDIS) measures, as specified by the agency. These measures must be published on the plan’s website in a manner that allows recipients to reliably compare the performance of plans. The agency shall use the HEDIS measures as a tool to monitor plan performance.

3. Each managed care plan must be accredited by the National Committee for Quality Assurance, the Joint Commission, or another nationally recognized accrediting body, or have initiated the accreditation process, within 1 year after the contract is executed. For any plan not accredited within 18 months after executing the contract, the agency shall suspend automatic assignment under s. 409.977 and 409.984.

4. By the end of the fourth year of the first contract term, the agency shall issue a request for information to determine whether cost savings could be achieved by contracting for plan oversight and monitoring, including analysis of encounter data, assessment of performance measures, and compliance with other contractual requirements.

(g) Program integrity.—Each managed care plan shall establish program integrity functions and activities to reduce the incidence of fraud and abuse, including, at a minimum:

1. A provider credentialing system and ongoing provider monitoring, including maintenance of written provider credentialing policies and procedures which comply with federal and agency guidelines;

2. An effective prepayment and postpayment review process including, but not limited to, data analysis, system editing, and auditing of network providers;

3. Procedures for reporting instances of fraud and abuse pursuant to chapter 641;

4. Administrative and management arrangements or procedures, including a mandatory compliance plan, designed to prevent fraud and abuse; and

5. Designation of a program integrity compliance officer.

(h) Grievance resolution.—Consistent with federal law, each managed care plan shall establish and the agency shall approve an internal process for reviewing and responding to grievances from enrollees. Each plan shall submit quarterly reports on the number, description, and outcome of grievances filed by enrollees.

(i) Penalties.—

1. Withdrawal and enrollment reduction.—Managed care plans that reduce enrollment levels or leave a region before the end of the contract term must reimburse the agency for the cost of enrollment changes and other transition activities. If more than one plan leaves a region at the same time, costs must be shared by the departing plans proportionate to their enrollments. In addition to the payment of costs, departing provider services networks must pay a per-enrollee penalty of up to 3 months’ payment and continue to provide services to the enrollee for 90 days or until the enrollee is enrolled in another plan, whichever occurs first. In addition to payment of costs, all other departing plans must pay a penalty of 25 percent of that portion of the minimum surplus maintained pursuant to s. 641.225(1) which is attributable to the provision of coverage to Medicaid enrollees. Plans shall provide at least 180 days’ notice to the agency before withdrawing from a region. If a managed care plan leaves a region before the end of the contract term, the agency shall terminate all contracts with that plan in other regions pursuant to the termination procedures in subparagraph 3.

2. Encounter data.—If a plan fails to comply with the encounter data reporting requirements of this section for 30 days, the agency must assess a fine of $5,000 per day for each day of noncompliance beginning on the 31st day. On the 31st day, the agency must notify the plan that the agency will initiate contract termination procedures on the 90th day unless the plan comes into compliance before that date.

3. Termination.—If the agency terminates more than one regional contract with the same managed care plan due to noncompliance with the requirements of this section, the agency shall terminate all the regional contracts held by that plan. When terminating multiple contracts, the agency must develop a plan to provide for the transition of enrollees to other plans, and phase in the terminations over a time period sufficient to ensure a smooth transition.

(j) Prompt payment.—Managed care plans shall comply with ss. 641.315, 641.3155, and 641.513.

(k) Electronic claims.—Managed care plans, and their fiscal agents or intermediaries, shall accept electronic claims in compliance with federal standards.

(l) Fair payment.—Provider service networks must ensure that no entity licensed under chapter 395 with a controlling interest in the network charges a Medicaid managed care plan more than the amount paid to that provider by the provider service network for the same service.

(m) Itemized payment.—Any claims payment to a provider by a managed care plan, or by a fiscal agent or intermediary of the plan, must be accompanied by an itemized accounting of the individual claims included in the payment including, but not limited to, the enrollee’s name, the date of service, the procedure code, the amount of reimbursement, and the identification of the plan on whose behalf the payment is made.

(n) Provider dispute resolution.—Disputes between a plan and a provider may be resolved as described in s. 408.7057.

(o) Transparency.—Managed care plans shall comply with ss. 627.6385(3) and 641.54(7).

(3) ACHIEVED SAVINGS REBATE.—

(a) The agency is responsible for verifying the achieved savings rebate for all Medicaid prepaid plans. To assist the agency, a prepaid plan shall:

1. Submit an annual financial audit conducted by an independent certified public accountant in accordance with generally accepted auditing standards to the agency on or before June 1 for the preceding year; and

2. Submit an annual statement prepared in accordance with statutory accounting principles on or before March 1 pursuant to s. 624.424 if the plan is regulated by the Office of Insurance Regulation.

(b) The agency shall contract with independent certified public accountants to conduct compliance audits for the purpose of auditing financial information, including but not limited to: annual premium revenue, medical and administrative costs, and income or losses reported by each prepaid plan, in order to determine and validate the achieved savings rebate.

(c) Any audit required under this subsection must be conducted by an independent certified public accountant who meets criteria specified by rule. The rules must also provide that:

1. The entity selected by the agency to conduct the audit may not have a conflict of interest that might affect its ability to perform its responsibilities with respect to an examination.

2. The rates charged to the prepaid plan being audited are consistent with rates charged by other certified public accountants and are comparable with the rates charged for comparable examinations.

3. Each prepaid plan audited shall pay to the agency the expenses of the audit at the rates established by the agency by rule. Such expenses include actual travel expenses, reasonable living expense allowances, compensation of the certified public accountant, and necessary attendant administrative costs of the agency directly related to the examination. Travel expense and living expense allowances are limited to those expenses incurred on account of the audit and must be paid by the examined prepaid plan together with compensation upon presentation by the agency to the prepaid plan of a detailed account of the charges and expenses after a detailed statement has been filed by the auditor and approved by the agency.

4. All moneys collected from prepaid plans for such audits shall be deposited into the Grants and Donations Trust Fund, and the agency may make deposits into such fund from moneys appropriated for the operation of the agency.

(d) At a location in this state, the prepaid plan shall make available to the agency and the agency’s contracted certified public accountant all books, accounts, documents, files, and information that relate to the prepaid plan’s Medicaid transactions. Records not in the prepaid plan’s immediate possession must be made available to the agency or the certified public accountant in this state within 3 days after a request is made by the agency or certified public accountant engaged by the agency. A prepaid plan has an obligation to cooperate in good faith with the agency and the certified public accountant. Failure to comply to such record requests shall be deemed a breach of contract.

(e) Once the certified public accountant completes the audit, the certified public accountant shall submit an audit report to the agency attesting to the achieved savings of the plan. The results of the audit report are dispositive.

(f) Achieved savings rebates validated by the certified public accountant are due within 30 days after the report is submitted. Except as provided in paragraph (h), the achieved savings rebate is established by determining pretax income as a percentage of revenues and applying the following income sharing ratios:

1. One hundred percent of income up to and including 5 percent of revenue shall be retained by the plan.

2. Fifty percent of income above 5 percent and up to 10 percent shall be retained by the plan, and the other 50 percent refunded to the state and transferred to the General Revenue Fund, unallocated.

3. One hundred percent of income above 10 percent of revenue shall be refunded to the state and transferred to the General Revenue Fund, unallocated.

(g) A plan that exceeds agency-defined quality measures in the reporting period may retain an additional 1 percent of revenue. For the purpose of this paragraph, the quality measures must include plan performance for preventing or managing complex, chronic conditions that are associated with an elevated likelihood of requiring high-cost medical treatments.

(h) The following may not be included as allowable expenses in calculating income for determining the achieved savings rebate:

1. Payment of achieved savings rebates.

2. Any financial incentive payments made to the plan outside of the capitation rate.

3. Any financial disincentive payments levied by the state or federal government.

4. Expenses associated with any lobbying or political activities.

5. The cash value or equivalent cash value of bonuses of any type paid or awarded to the plan’s executive staff, other than base salary.

6. Reserves and reserve accounts.

7. Administrative costs, including, but not limited to, reinsurance expenses, interest payments, depreciation expenses, bad debt expenses, and outstanding claims expenses in excess of actuarially sound maximum amounts set by the agency.

The agency shall consider these and other factors in developing contracts that establish shared savings arrangements.

(i) Prepaid plans that incur a loss in the first contract year may apply the full amount of the loss as an offset to income in the second contract year.

(j) If, after an audit, the agency determines that a prepaid plan owes an additional rebate, the plan has 30 days after notification to make the payment. Upon failure to timely pay the rebate, the agency shall withhold future payments to the plan until the entire amount is recouped. If the agency determines that a prepaid plan has made an overpayment, the agency shall return the overpayment within 30 days.

(4) MEDICAL LOSS RATIO.—If required as a condition of a waiver, the agency may calculate a medical loss ratio for managed care plans. The calculation shall use uniform financial data collected from all plans and shall be computed for each plan on a statewide basis. The method for calculating the medical loss ratio shall meet the following criteria:

(a) Except as provided in paragraphs (b) and (c), expenditures shall be classified in a manner consistent with 45 C.F.R. part 158.

(b) Funds provided by plans to graduate medical education institutions to underwrite the costs of residency positions shall be classified as medical expenditures, provided the funding is sufficient to sustain the positions for the number of years necessary to complete the residency requirements and the residency positions funded by the plans are active providers of care to Medicaid and uninsured patients.

(c) Before final determination of the medical loss ratio for any period, a plan may contribute to a designated state trust fund for the purpose of supporting Medicaid and indigent care and have the contribution counted as a medical expenditure for the period. Funds contributed for this purpose shall be deposited into the Grants and Donations Trust Fund.

History.—s. 8, ch. 2011-134; s. 7, ch. 2012-44; s. 28, ch. 2014-224; s. 10, ch. 2015-225; s. 21, ch. 2016-65; s. 8, ch. 2016-234; s. 44, ch. 2016-241.



409.968 - Managed care plan payments.

409.968 Managed care plan payments.—

(1) Prepaid plans shall receive per-member, per-month payments negotiated pursuant to the procurements described in s. 409.966. Payments shall be risk-adjusted rates based on historical utilization and spending data, projected forward, and adjusted to reflect the eligibility category, geographic area, and clinical risk profile of the recipients. In negotiating rates with the plans, the agency shall consider any adjustments necessary to encourage plans to use the most cost-effective modalities for treatment of chronic disease such as peritoneal dialysis.

(2) Provider service networks may be prepaid plans and receive per-member, per-month payments negotiated pursuant to the procurement process described in s. 409.966. Provider service networks that choose not to be prepaid plans shall receive fee-for-service rates with a shared savings settlement. The fee-for-service option shall be available to a provider service network only for the first 2 years of its operation. The agency shall annually conduct cost reconciliations to determine the amount of cost savings achieved by fee-for-service provider service networks for the dates of service within the period being reconciled. Only payments for covered services for dates of service within the reconciliation period and paid within 6 months after the last date of service in the reconciliation period must be included. The agency shall perform the necessary adjustments for the inclusion of claims incurred but not reported within the reconciliation period for claims that could be received and paid by the agency after the 6-month claims processing time lag. The agency shall provide the results of the reconciliations to the fee-for-service provider service networks within 45 days after the end of the reconciliation period. The fee-for-service provider service networks shall review and provide written comments or a letter of concurrence to the agency within 45 days after receipt of the reconciliation results. This reconciliation is considered final.

(3) Reimbursement for prescribed pediatric extended care services provided to children enrolled in a managed care plan under s. 409.972(1)(g) shall be paid to the prescribed pediatric extended care services provider by the agency on a fee-for-service basis.

(4)(a) Subject to a specific appropriation and federal approval under s. 409.906(13)(e), the agency shall establish a payment methodology to fund managed care plans for flexible services for persons with severe mental illness and substance use disorders, including, but not limited to, temporary housing assistance. A managed care plan eligible for these payments must do all of the following:

1. Participate as a specialty plan for severe mental illness or substance use disorders or participate in counties designated by the General Appropriations Act;

2. Include providers of behavioral health services pursuant to chapters 394 and 397 in the managed care plan’s provider network; and

3. Document a capability to provide housing assistance through agreements with housing providers, relationships with local housing coalitions, and other appropriate arrangements.

(b) After receiving payments authorized by this subsection for at least 1 year, a managed care plan must document the results of its efforts to maintain the target population in stable housing up to the maximum duration allowed under federal approval.

(5) The agency may not approve any plan request for a rate increase unless sufficient funds to support the increase have been authorized in the General Appropriations Act.

History.—s. 9, ch. 2011-134; s. 5, ch. 2014-57; s. 22, ch. 2016-65.



409.969 - Enrollment; disenrollment.

409.969 Enrollment; disenrollment.—

(1) ENROLLMENT.—All Medicaid recipients shall be enrolled in a managed care plan unless specifically exempted under this part. Each recipient shall have a choice of plans and may select any available plan unless that plan is restricted by contract to a specific population that does not include the recipient. Medicaid recipients shall have 30 days in which to make a choice of plans.

(2) DISENROLLMENT; GRIEVANCES.—After a recipient has enrolled in a managed care plan, the recipient shall have 90 days to voluntarily disenroll and select another plan. After 90 days, no further changes may be made except for good cause. For purposes of this section, the term “good cause” includes, but is not limited to, poor quality of care, lack of access to necessary specialty services, an unreasonable delay or denial of service, or fraudulent enrollment. The agency must make a determination as to whether good cause exists. The agency may require a recipient to use the plan’s grievance process before the agency’s determination of good cause, except in cases in which immediate risk of permanent damage to the recipient’s health is alleged.

(a) The managed care plan internal grievance process, when used, must be completed in time to permit the recipient to disenroll by the first day of the second month after the month the disenrollment request was made. If the result of the grievance process is approval of an enrollee’s request to disenroll, the agency is not required to make a determination in the case.

(b) The agency must make a determination and take final action on a recipient’s request so that disenrollment occurs no later than the first day of the second month after the month the request was made. If the agency fails to act within the specified timeframe, the recipient’s request to disenroll is deemed to be approved as of the date agency action was required. Recipients who disagree with the agency’s finding that good cause does not exist for disenrollment shall be advised of their right to pursue a Medicaid fair hearing to dispute the agency’s finding.

(c) Medicaid recipients enrolled in a managed care plan after the 90-day period shall remain in the plan for the remainder of the 12-month period. After 12 months, the recipient may select another plan. However, nothing shall prevent a Medicaid recipient from changing providers within the plan during that period.

(d) On the first day of the month after receiving notice from a recipient that the recipient has moved to another region, the agency shall automatically disenroll the recipient from the managed care plan the recipient is currently enrolled in and treat the recipient as if the recipient is a new Medicaid enrollee. At that time, the recipient may choose another plan pursuant to the enrollment process established in this section.

(e) The agency must monitor plan disenrollment throughout the contract term to identify any discriminatory practices.

History.—s. 10, ch. 2011-134.



409.971 - Managed medical assistance program.

409.971 Managed medical assistance program.—The agency shall make payments for primary and acute medical assistance and related services using a managed care model. By January 1, 2013, the agency shall begin implementation of the statewide managed medical assistance program, with full implementation in all regions by October 1, 2014.

History.—s. 12, ch. 2011-134.



409.972 - Mandatory and voluntary enrollment.

409.972 Mandatory and voluntary enrollment.—

(1) The following Medicaid-eligible persons are exempt from mandatory managed care enrollment required by s. 409.965, and may voluntarily choose to participate in the managed medical assistance program:

(a) Medicaid recipients who have other creditable health care coverage, excluding Medicare.

(b) Medicaid recipients residing in residential commitment facilities operated through the Department of Juvenile Justice or a treatment facility as defined in s. 394.455(47).

(c) Persons eligible for refugee assistance.

(d) Medicaid recipients who are residents of a developmental disability center, including Sunland Center in Marianna and Tacachale in Gainesville.

(e) Medicaid recipients enrolled in the home and community based services waiver pursuant to chapter 393, and Medicaid recipients waiting for waiver services.

(f) Medicaid recipients residing in a group home facility licensed under chapter 393.

(g) Children receiving services in a prescribed pediatric extended care center.

(2) Persons eligible for Medicaid but exempt from mandatory participation who do not choose to enroll in managed care shall be served in the Medicaid fee-for-service program as provided under part III of this chapter.

(3) The agency shall seek federal approval to require Medicaid recipients enrolled in managed care plans, as a condition of Medicaid eligibility, to pay the Medicaid program a share of the premium of $10 per month.

History.—s. 13, ch. 2011-134; s. 51, ch. 2012-5; s. 6, ch. 2014-57; s. 29, ch. 2014-224; s. 76, ch. 2016-241.



409.973 - Benefits.

409.973 Benefits.—

1(1) MINIMUM BENEFITS.—Managed care plans shall cover, at a minimum, the following services:

(a) Advanced registered nurse practitioner services.

(b) Ambulatory surgical treatment center services.

(c) Birthing center services.

(d) Chiropractic services.

(e) Dental services.

(f) Early periodic screening diagnosis and treatment services for recipients under age 21.

(g) Emergency services.

(h) Family planning services and supplies. Pursuant to 42 C.F.R. s. 438.102, plans may elect to not provide these services due to an objection on moral or religious grounds, and must notify the agency of that election when submitting a reply to an invitation to negotiate.

(i) Healthy start services, except as provided in s. 409.975(4).

(j) Hearing services.

(k) Home health agency services.

(l) Hospice services.

(m) Hospital inpatient services.

(n) Hospital outpatient services.

(o) Laboratory and imaging services.

(p) Medical supplies, equipment, prostheses, and orthoses.

(q) Mental health services.

(r) Nursing care.

(s) Optical services and supplies.

(t) Optometrist services.

(u) Physical, occupational, respiratory, and speech therapy services.

(v) Physician services, including physician assistant services.

(w) Podiatric services.

(x) Prescription drugs.

(y) Renal dialysis services.

(z) Respiratory equipment and supplies.

(aa) Rural health clinic services.

(bb) Substance abuse treatment services.

(cc) Transportation to access covered services.

(2) CUSTOMIZED BENEFITS.—Managed care plans may customize benefit packages for nonpregnant adults, vary cost-sharing provisions, and provide coverage for additional services. The agency shall evaluate the proposed benefit packages to ensure services are sufficient to meet the needs of the plan’s enrollees and to verify actuarial equivalence.

(3) HEALTHY BEHAVIORS.—Each plan operating in the managed medical assistance program shall establish a program to encourage and reward healthy behaviors. At a minimum, each plan must establish a medically approved smoking cessation program, a medically directed weight loss program, and a medically approved alcohol or substance abuse recovery program. Each plan must identify enrollees who smoke, are morbidly obese, or are diagnosed with alcohol or substance abuse in order to establish written agreements to secure the enrollees’ commitment to participation in these programs.

(4) PRIMARY CARE INITIATIVE.—Each plan operating in the managed medical assistance program shall establish a program to encourage enrollees to establish a relationship with their primary care provider. Each plan shall:

(a) Provide information to each enrollee on the importance of and procedure for selecting a primary care provider, and thereafter automatically assign to a primary care provider any enrollee who fails to choose a primary care provider.

(b) If the enrollee was not a Medicaid recipient before enrollment in the plan, assist the enrollee in scheduling an appointment with the primary care provider. If possible the appointment should be made within 30 days after enrollment in the plan. For enrollees who become eligible for Medicaid between January 1, 2014, and December 31, 2015, the appointment should be scheduled within 6 months after enrollment in the plan.

(c) Report to the agency the number of enrollees assigned to each primary care provider within the plan’s network.

(d) Report to the agency the number of enrollees who have not had an appointment with their primary care provider within their first year of enrollment.

(e) Report to the agency the number of emergency room visits by enrollees who have not had at least one appointment with their primary care provider.

(5) PROVISION OF DENTAL SERVICES.—

(a) The Office of Program Policy Analysis and Government Accountability shall provide a comprehensive report on the provision of dental services under this part to the Governor, the President of the Senate, and the Speaker of the House of Representatives by December 1, 2016. The Office of Program Policy Analysis and Government Accountability is authorized to contract with an independent third party to assist in the preparation of the report required by this paragraph.

1. The report must examine the effectiveness of medical managed care plans in increasing patient access to dental care, improving dental health, achieving satisfactory outcomes for Medicaid recipients and the dental provider community, providing outreach to Medicaid recipients, and delivering value and transparency to the state’s taxpayers regarding the dollars intended for, and spent on, actual dental services. Additionally, the report must examine, by plan and in the aggregate, the historical trends of rates paid to dental providers and to dental plan subcontractors, dental provider participation in plan networks, and provider willingness to treat Medicaid recipients. The report must also compare current and historical efforts and trends and the experiences of other states in delivering dental services, increasing patient access to dental care, and improving dental health.

2. The Legislature may use the findings of this report in setting the scope of minimum benefits set forth in this section for future procurements of eligible plans as described in s. 409.966. Specifically, the decision to include dental services as a minimum benefit under this section, or to provide Medicaid recipients with dental benefits separate from the Medicaid managed medical assistance program described in this part, may take into consideration the data and findings of the report.

(b) In the event the Legislature takes no action before July 1, 2017, with respect to the report findings required under subparagraph (a)2., the agency shall implement a statewide Medicaid prepaid dental health program for children and adults with a choice of at least two licensed dental managed care providers who must have substantial experience in providing dental care to Medicaid enrollees and children eligible for medical assistance under Title XXI of the Social Security Act and who meet all agency standards and requirements. To qualify as a provider under the prepaid dental health program, the entity must be licensed as a prepaid limited health service organization under part I of chapter 636 or as a health maintenance organization under part I of chapter 641. The contracts for program providers shall be awarded through a competitive procurement process. The contracts must be for 5 years and may not be renewed; however, the agency may extend the term of a plan contract to cover delays during a transition to a new plan provider. The agency shall include in the contracts a medical loss ratio provision consistent with s. 409.967(4). The agency is authorized to seek any necessary state plan amendment or federal waiver to commence enrollment in the Medicaid prepaid dental health program no later than March 1, 2019.

(6) INTEGRATED BEHAVIORAL HEALTH INITIATIVE.—Each plan operating in the managed medical assistance program shall work with the managing entity in its service area to establish specific organizational supports and protocols that enhance the integration and coordination of primary care and behavioral health services for Medicaid recipients. Progress in this initiative shall be measured using the integration framework and core measures developed by the Agency for Healthcare Research and Quality.

History.—s. 14, ch. 2011-134; s. 52, ch. 2012-5; s. 8, ch. 2012-44; ss. 1, 2, ch. 2016-109; s. 45, ch. 2016-241.

1Note.—Section 1, ch. 2016-109, amended subsection (1), effective March 1, 2019, to read:

(1) MINIMUM BENEFITS.—Managed care plans shall cover, at a minimum, the following services:

(a) Advanced registered nurse practitioner services.

(b) Ambulatory surgical treatment center services.

(c) Birthing center services.

(d) Chiropractic services.

(e) Early periodic screening diagnosis and treatment services for recipients under age 21.

(f) Emergency services.

(g) Family planning services and supplies. Pursuant to 42 C.F.R. s. 438.102, plans may elect to not provide these services due to an objection on moral or religious grounds, and must notify the agency of that election when submitting a reply to an invitation to negotiate.

(h) Healthy start services, except as provided in s. 409.975(4).

(i) Hearing services.

(j) Home health agency services.

(k) Hospice services.

(l) Hospital inpatient services.

(m) Hospital outpatient services.

(n) Laboratory and imaging services.

(o) Medical supplies, equipment, prostheses, and orthoses.

(p) Mental health services.

(q) Nursing care.

(r) Optical services and supplies.

(s)  Optometrist services.

(t) Physical, occupational, respiratory, and speech therapy services.

(u) Physician services, including physician assistant services.

(v) Podiatric services.

(w) Prescription drugs.

(x) Renal dialysis services.

(y) Respiratory equipment and supplies.

(z) Rural health clinic services.

(aa) Substance abuse treatment services.

(bb) Transportation to access covered services.



409.974 - Eligible plans.

409.974 Eligible plans.—

(1) ELIGIBLE PLAN SELECTION.—The agency shall select eligible plans through the procurement process described in s. 409.966. The agency shall notice invitations to negotiate no later than January 1, 2013.

(a) The agency shall procure two plans for Region 1. At least one plan shall be a provider service network if any provider service networks submit a responsive bid.

(b) The agency shall procure two plans for Region 2. At least one plan shall be a provider service network if any provider service networks submit a responsive bid.

(c) The agency shall procure at least three plans and up to five plans for Region 3. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(d) The agency shall procure at least three plans and up to five plans for Region 4. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(e) The agency shall procure at least two plans and up to four plans for Region 5. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(f) The agency shall procure at least four plans and up to seven plans for Region 6. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(g) The agency shall procure at least three plans and up to six plans for Region 7. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(h) The agency shall procure at least two plans and up to four plans for Region 8. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(i) The agency shall procure at least two plans and up to four plans for Region 9. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(j) The agency shall procure at least two plans and up to four plans for Region 10. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(k) The agency shall procure at least five plans and up to 10 plans for Region 11. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

If no provider service network submits a responsive bid, the agency shall procure no more than one less than the maximum number of eligible plans permitted in that region. Within 12 months after the initial invitation to negotiate, the agency shall attempt to procure a provider service network. The agency shall notice another invitation to negotiate only with provider service networks in those regions where no provider service network has been selected.

(2) QUALITY SELECTION CRITERIA.—In addition to the criteria established in s. 409.966, the agency shall consider evidence that an eligible plan has written agreements or signed contracts or has made substantial progress in establishing relationships with providers before the plan submitting a response. The agency shall evaluate and give special weight to evidence of signed contracts with essential providers as defined by the agency pursuant to s. 409.975(1). The agency shall exercise a preference for plans with a provider network in which over 10 percent of the providers use electronic health records, as defined in s. 408.051. When all other factors are equal, the agency shall consider whether the organization has a contract to provide managed long-term care services in the same region and shall exercise a preference for such plans.

(3) SPECIALTY PLANS.—Participation by specialty plans shall be subject to the procurement requirements of this section. The aggregate enrollment of all specialty plans in a region may not exceed 10 percent of the total enrollees of that region.

(4) CHILDREN’S MEDICAL SERVICES NETWORK.—Participation by the Children’s Medical Services Network shall be pursuant to a single, statewide contract with the agency that is not subject to the procurement requirements or regional plan number limits of this section. The Children’s Medical Services Network must meet all other plan requirements for the managed medical assistance program.

(5) MEDICARE PLANS.—Participation by a Medicare Advantage Preferred Provider Organization, Medicare Advantage Provider-sponsored Organization, Medicare Advantage Health Maintenance Organization, Medicare Advantage Coordinated Care Plan, or Medicare Advantage Special Needs Plan shall be pursuant to a contract with the agency that is consistent with the Medicare Improvement for Patients and Providers Act of 2008, Pub. L. No. 110-275. Such plans are not subject to the procurement requirements if the plan’s Medicaid enrollees consist exclusively of dually eligible recipients who are enrolled in the plan in order to receive Medicare benefits as of the date that the invitation to negotiate is issued. Otherwise, such plans are subject to all procurement requirements.

History.—s. 15, ch. 2011-134; s. 53, ch. 2012-5; s. 9, ch. 2012-44.



409.975 - Managed care plan accountability.

409.975 Managed care plan accountability.—In addition to the requirements of s. 409.967, plans and providers participating in the managed medical assistance program shall comply with the requirements of this section.

(1) PROVIDER NETWORKS.—Managed care plans must develop and maintain provider networks that meet the medical needs of their enrollees in accordance with standards established pursuant to s. 409.967(2)(c). Except as provided in this section, managed care plans may limit the providers in their networks based on credentials, quality indicators, and price.

(a) Plans must include all providers in the region that are classified by the agency as essential Medicaid providers, unless the agency approves, in writing, an alternative arrangement for securing the types of services offered by the essential providers. Providers are essential for serving Medicaid enrollees if they offer services that are not available from any other provider within a reasonable access standard, or if they provided a substantial share of the total units of a particular service used by Medicaid patients within the region during the last 3 years and the combined capacity of other service providers in the region is insufficient to meet the total needs of the Medicaid patients. The agency may not classify physicians and other practitioners as essential providers. The agency, at a minimum, shall determine which providers in the following categories are essential Medicaid providers:

1. Federally qualified health centers.

2. Statutory teaching hospitals as defined in s. 408.07(45).

3. Hospitals that are trauma centers as defined in s. 395.4001(14).

4. Hospitals located at least 25 miles from any other hospital with similar services.

Managed care plans that have not contracted with all essential providers in the region as of the first date of recipient enrollment, or with whom an essential provider has terminated its contract, must negotiate in good faith with such essential providers for 1 year or until an agreement is reached, whichever is first. Payments for services rendered by a nonparticipating essential provider shall be made at the applicable Medicaid rate as of the first day of the contract between the agency and the plan. A rate schedule for all essential providers shall be attached to the contract between the agency and the plan. After 1 year, managed care plans that are unable to contract with essential providers shall notify the agency and propose an alternative arrangement for securing the essential services for Medicaid enrollees. The arrangement must rely on contracts with other participating providers, regardless of whether those providers are located within the same region as the nonparticipating essential service provider. If the alternative arrangement is approved by the agency, payments to nonparticipating essential providers after the date of the agency’s approval shall equal 90 percent of the applicable Medicaid rate. Except for payment for emergency services, if the alternative arrangement is not approved by the agency, payment to nonparticipating essential providers shall equal 110 percent of the applicable Medicaid rate.

(b) Certain providers are statewide resources and essential providers for all managed care plans in all regions. All managed care plans must include these essential providers in their networks. Statewide essential providers include:

1. Faculty plans of Florida medical schools.

2. Regional perinatal intensive care centers as defined in s. 383.16(2).

3. Hospitals licensed as specialty children’s hospitals as defined in s. 395.002(28).

4. Accredited and integrated systems serving medically complex children which comprise separately licensed, but commonly owned, health care providers delivering at least the following services: medical group home, in-home and outpatient nursing care and therapies, pharmacy services, durable medical equipment, and Prescribed Pediatric Extended Care.

Managed care plans that have not contracted with all statewide essential providers in all regions as of the first date of recipient enrollment must continue to negotiate in good faith. Payments to physicians on the faculty of nonparticipating Florida medical schools shall be made at the applicable Medicaid rate. Payments for services rendered by regional perinatal intensive care centers shall be made at the applicable Medicaid rate as of the first day of the contract between the agency and the plan. Except for payments for emergency services, payments to nonparticipating specialty children’s hospitals shall equal the highest rate established by contract between that provider and any other Medicaid managed care plan.

(c) After 12 months of active participation in a plan’s network, the plan may exclude any essential provider from the network for failure to meet quality or performance criteria. If the plan excludes an essential provider from the plan, the plan must provide written notice to all recipients who have chosen that provider for care. The notice shall be provided at least 30 days before the effective date of the exclusion. For purposes of this paragraph, the term “essential provider” includes providers determined by the agency to be essential Medicaid providers under paragraph (a) and the statewide essential providers specified in paragraph (b).

(d) The applicable Medicaid rates for emergency services paid by a plan under this section to a provider with which the plan does not have an active contract shall be determined according to s. 409.967(2)(b).

(e) Each managed care plan must offer a network contract to each home medical equipment and supplies provider in the region which meets quality and fraud prevention and detection standards established by the plan and which agrees to accept the lowest price previously negotiated between the plan and another such provider.

(2) FLORIDA MEDICAL SCHOOLS QUALITY NETWORK.—The agency shall contract with a single organization representing medical schools and graduate medical education programs in the state for the purpose of establishing an active and ongoing program to improve clinical outcomes in all managed care plans. Contracted activities must support greater clinical integration for Medicaid enrollees through interdependent and cooperative efforts of all providers participating in managed care plans. The agency shall support these activities with certified public expenditures and any earned federal matching funds and shall seek any plan amendments or waivers necessary to comply with this subsection. To be eligible to participate in the quality network, a medical school must contract with each managed care plan in its region.

(3) PERFORMANCE MEASUREMENT.—Each managed care plan shall monitor the quality and performance of each participating provider. At the beginning of the contract period, each plan shall notify all its network providers of the metrics used by the plan for evaluating the provider’s performance and determining continued participation in the network.

(4) MOMCARE NETWORK.—

(a) The agency shall contract with an administrative services organization representing all Healthy Start Coalitions providing risk appropriate care coordination and other services in accordance with a federal waiver and pursuant to s. 409.906. The contract shall require the network of coalitions to provide counseling, education, risk-reduction and case management services, and quality assurance for all enrollees of the waiver. The agency shall evaluate the impact of the MomCare network by monitoring each plan’s performance on specific measures to determine the adequacy, timeliness, and quality of services for pregnant women and infants.

(b) Each managed care plan shall establish specific programs and procedures to improve pregnancy outcomes and infant health, including, but not limited to, coordination with the Healthy Start program, immunization programs, and referral to the Special Supplemental Nutrition Program for Women, Infants, and Children, and the Children’s Medical Services program for children with special health care needs. Each plan’s programs and procedures shall include agreements with each local Healthy Start Coalition in the region to provide risk-appropriate care coordination for pregnant women and infants, consistent with agency policies and the MomCare network. Each managed care plan must notify the agency of the impending birth of a child to an enrollee, or notify the agency as soon as practicable after the child’s birth.

(5) SCREENING RATE.—After the end of the second contract year, each managed care plan shall achieve an annual Early and Periodic Screening, Diagnosis, and Treatment Service screening rate of at least 80 percent of those recipients continuously enrolled for at least 8 months.

(6) PROVIDER PAYMENT.—Managed care plans and hospitals shall negotiate mutually acceptable rates, methods, and terms of payment. For rates, methods, and terms of payment negotiated after the contract between the agency and the plan is executed, plans shall pay hospitals, at a minimum, the rate the agency would have paid on the first day of the contract between the provider and the plan. Such payments to hospitals may not exceed 120 percent of the rate the agency would have paid on the first day of the contract between the provider and the plan, unless specifically approved by the agency. Payment rates may be updated periodically.

History.—s. 16, ch. 2011-134; s. 54, ch. 2012-5; s. 7, ch. 2014-57; s. 12, ch. 2015-225; s. 23, ch. 2016-65; ss. 3, 4, ch. 2016-240; ss. 46, 47, ch. 2016-241.



409.976 - Managed care plan payment.

409.976 Managed care plan payment.—In addition to the payment provisions of s. 409.968, the agency shall provide payment to plans in the managed medical assistance program pursuant to this section.

(1) Prepaid payment rates shall be negotiated between the agency and the eligible plans as part of the procurement process described in s. 409.966.

(2) The agency shall establish payment rates for statewide inpatient psychiatric programs. Payments to managed care plans shall be reconciled to reimburse actual payments to statewide inpatient psychiatric programs.

History.—s. 17, ch. 2011-134.



409.977 - Enrollment.

409.977 Enrollment.—

(1) The agency shall automatically enroll into a managed care plan those Medicaid recipients who do not voluntarily choose a plan pursuant to s. 409.969. The agency shall automatically enroll recipients in plans that meet or exceed the performance or quality standards established pursuant to s. 409.967 and may not automatically enroll recipients in a plan that is deficient in those performance or quality standards. When a specialty plan is available to accommodate a specific condition or diagnosis of a recipient, the agency shall assign the recipient to that plan. In the first year of the first contract term only, if a recipient was previously enrolled in a plan that is still available in the region, the agency shall automatically enroll the recipient in that plan unless an applicable specialty plan is available. Except as otherwise provided in this part, the agency may not engage in practices that are designed to favor one managed care plan over another.

(2) When automatically enrolling recipients in managed care plans, the agency shall automatically enroll based on the following criteria:

(a) Whether the plan has sufficient network capacity to meet the needs of the recipients.

(b) Whether the recipient has previously received services from one of the plan’s primary care providers.

(c) Whether primary care providers in one plan are more geographically accessible to the recipient’s residence than those in other plans.

(3) A newborn of a mother enrolled in a plan at the time of the child’s birth shall be enrolled in the mother’s plan. Upon birth, such a newborn is deemed enrolled in the managed care plan, regardless of the administrative enrollment procedures, and the managed care plan is responsible for providing Medicaid services to the newborn. The mother may choose another plan for the newborn within 90 days after the child’s birth.

(4) The agency shall develop a process to enable a recipient with access to employer-sponsored health care coverage to opt out of all managed care plans and to use Medicaid financial assistance to pay for the recipient’s share of the cost in such employer-sponsored coverage. Contingent upon federal approval, the agency shall also enable recipients with access to other insurance or related products providing access to health care services created pursuant to state law, including any product available under the Florida Health Choices Program, or any health exchange, to opt out. The amount of financial assistance provided for each recipient may not exceed the amount of the Medicaid premium that would have been paid to a managed care plan for that recipient. The agency shall seek federal approval to require Medicaid recipients with access to employer-sponsored health care coverage to enroll in that coverage and use Medicaid financial assistance to pay for the recipient’s share of the cost for such coverage. The amount of financial assistance provided for each recipient may not exceed the amount of the Medicaid premium that would have been paid to a managed care plan for that recipient.

(5) Specialty plans serving children in the care and custody of the department may serve such children as long as they remain in care, including those remaining in extended foster care pursuant to s. 39.6251, or are in subsidized adoption and continue to be eligible for Medicaid pursuant to s. 409.903.

History.—s. 18, ch. 2011-134; s. 7, ch. 2015-79.



409.978 - Long-term care managed care program.

409.978 Long-term care managed care program.—

(1) Pursuant to s. 409.963, the agency shall administer the long-term care managed care program described in ss. 409.978-409.985, but may delegate specific duties and responsibilities for the program to the Department of Elderly Affairs and other state agencies. By July 1, 2012, the agency shall begin implementation of the statewide long-term care managed care program, with full implementation in all regions by October 1, 2013.

(2) The agency shall make payments for long-term care, including home and community-based services, using a managed care model. Unless otherwise specified, ss. 409.961-409.969 apply to the long-term care managed care program.

(3) The Department of Elderly Affairs shall assist the agency to develop specifications for use in the invitation to negotiate and the model contract, determine clinical eligibility for enrollment in managed long-term care plans, monitor plan performance and measure quality of service delivery, assist clients and families to address complaints with the plans, facilitate working relationships between plans and providers serving elders and disabled adults, and perform other functions specified in a memorandum of agreement.

History.—s. 19, ch. 2011-134; s. 52, ch. 2016-10.



409.979 - Eligibility.

409.979 Eligibility.—

(1) PREREQUISITE CRITERIA FOR ELIGIBILITY.—Medicaid recipients who meet all of the following criteria are eligible to receive long-term care services and must receive long-term care services by participating in the long-term care managed care program. The recipient must be:

(a) Sixty-five years of age or older, or age 18 or older and eligible for Medicaid by reason of a disability.

(b) Determined by the Comprehensive Assessment Review and Evaluation for Long-Term Care Services (CARES) preadmission screening program to require nursing facility care as defined in s. 409.985(3).

(2) ENROLLMENT OFFERS.—Subject to the availability of funds, the Department of Elderly Affairs shall make offers for enrollment to eligible individuals based on a wait-list prioritization. Before making enrollment offers, the agency and the Department of Elderly Affairs shall determine that sufficient funds exist to support additional enrollment into plans.

(3) WAIT LIST, RELEASE, AND OFFER PROCESS.—The Department of Elderly Affairs shall maintain a statewide wait list for enrollment for home and community-based services through the long-term care managed care program.

(a) The Department of Elderly Affairs shall prioritize individuals for potential enrollment for home and community-based services through the long-term care managed care program using a frailty-based screening tool that results in a priority score. The priority score is used to set an order for releasing individuals from the wait list for potential enrollment in the long-term care managed care program. If capacity is limited for individuals with identical priority scores, the individual with the oldest date of placement on the wait list shall receive priority for release.

1. Pursuant to s. 430.2053, aging resource center personnel certified by the Department of Elderly Affairs shall perform the screening for each individual requesting enrollment for home and community-based services through the long-term care managed care program. The Department of Elderly Affairs shall request that the individual or the individual’s authorized representative provide alternate contact names and contact information.

2. The individual requesting the long-term care services, or the individual’s authorized representative, must participate in an initial screening or rescreening for placement on the wait list. The screening or rescreening must be completed in its entirety before placement on the wait list.

3. Pursuant to s. 430.2053, aging resource center personnel shall administer rescreening annually or upon notification of a significant change in an individual’s circumstances.

4. The Department of Elderly Affairs shall adopt by rule a screening tool that generates the priority score, and shall make publicly available on its website the specific methodology used to calculate an individual’s priority score.

(b) Upon completion of the screening or rescreening process, the Department of Elderly Affairs shall notify the individual or the individual’s authorized representative that the individual has been placed on the wait list.

(c) If the Department of Elderly Affairs is unable to contact the individual or the individual’s authorized representative to schedule an initial screening or rescreening, and documents the actions taken to make such contact, it shall send a letter to the last documented address of the individual or the individual’s authorized representative. The letter must advise the individual or his or her authorized representative that he or she must contact the Department of Elderly Affairs within 30 calendar days after the date of the notice to schedule a screening or rescreening and must notify the individual that failure to complete the screening or rescreening will result in his or her termination from the screening process and the wait list.

(d) After notification by the agency of available capacity, the CARES program shall conduct a prerelease assessment. The Department of Elderly Affairs shall release individuals from the wait list based on the priority scoring process and prerelease assessment results. Upon release, individuals who meet all eligibility criteria may enroll in the long-term care managed care program.

(e) The Department of Elderly Affairs may terminate an individual’s inclusion on the wait list if the individual:

1. Does not have a current priority score due to the individual’s action or inaction;

2. Requests to be removed from the wait list;

3. Does not keep an appointment to complete the rescreening without scheduling another appointment and has not responded to three documented attempts by the Department of Elderly Affairs to contact the individual;

4. Receives an offer to begin the eligibility determination process for the long-term care managed care program; or

5. Begins receiving services through the long-term care managed care program.

An individual whose inclusion on the wait list is terminated must initiate a new request for placement on the wait list, and any previous priority considerations must be disregarded.

(f) Notwithstanding this subsection, the following individuals are afforded priority enrollment for home and community-based services through the long-term care managed care program and do not have to complete the screening or wait-list process if all other long-term care managed care program eligibility requirements are met:

1. An individual who is 18, 19, or 20 years of age who has a chronic debilitating disease or condition of one or more physiological or organ systems which generally make the individual dependent upon 24-hour-per-day medical, nursing, or health supervision or intervention.

2. A nursing facility resident who requests to transition into the community and who has resided in a Florida-licensed skilled nursing facility for at least 60 consecutive days.

3. An individual who is referred by the Department of Children and Families pursuant to the Adult Protective Services Act, ss. 415.101-415.113, as high risk and who is placed in an assisted living facility temporarily funded by the Department of Children and Families.

(g) The Department of Elderly Affairs and the agency may adopt rules to implement this subsection.

History.—s. 20, ch. 2011-134; s. 14, ch. 2012-33; s. 21, ch. 2014-18; s. 2, ch. 2016-147.



409.98 - Long-term care plan benefits.

409.98 Long-term care plan benefits.—Long-term care plans shall, at a minimum, cover the following:

(1) Nursing facility care.

(2) Services provided in assisted living facilities.

(3) Hospice.

(4) Adult day care.

(5) Medical equipment and supplies, including incontinence supplies.

(6) Personal care.

(7) Home accessibility adaptation.

(8) Behavior management.

(9) Home-delivered meals.

(10) Case management.

(11) Therapies:

(a) Occupational therapy.

(b) Speech therapy.

(c) Respiratory therapy.

(d) Physical therapy.

(12) Intermittent and skilled nursing.

(13) Medication administration.

(14) Medication management.

(15) Nutritional assessment and risk reduction.

(16) Caregiver training.

(17) Respite care.

(18) Transportation.

(19) Personal emergency response system.

History.—s. 21, ch. 2011-134.



409.981 - Eligible long-term care plans.

409.981 Eligible long-term care plans.—

(1) ELIGIBLE PLANS.—Provider service networks must be long-term care provider service networks. Other eligible plans may be long-term care plans or comprehensive long-term care plans.

(2) ELIGIBLE PLAN SELECTION.—The agency shall select eligible plans through the procurement process described in s. 409.966. The agency shall procure:

(a) Two plans for Region 1. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(b) Two plans for Region 2. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(c) At least three plans and up to five plans for Region 3. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(d) At least three plans and up to five plans for Region 4. At least one plan must be a provider service network if any provider service network submits a responsive bid.

(e) At least two plans and up to four plans for Region 5. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(f) At least four plans and up to seven plans for Region 6. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(g) At least three plans and up to six plans for Region 7. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(h) At least two plans and up to four plans for Region 8. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(i) At least two plans and up to four plans for Region 9. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(j) At least two plans and up to four plans for Region 10. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

(k) At least five plans and up to 10 plans for Region 11. At least one plan must be a provider service network if any provider service networks submit a responsive bid.

If no provider service network submits a responsive bid in a region other than Region 1 or Region 2, the agency shall procure no more than one less than the maximum number of eligible plans permitted in that region. Within 12 months after the initial invitation to negotiate, the agency shall attempt to procure a provider service network. The agency shall notice another invitation to negotiate only with provider service networks in regions where no provider service network has been selected.

(3) QUALITY SELECTION CRITERIA.—In addition to the criteria established in s. 409.966, the agency shall consider the following factors in the selection of eligible plans:

(a) Evidence of the employment of executive managers with expertise and experience in serving aged and disabled persons who require long-term care.

(b) Whether a plan has established a network of service providers dispersed throughout the region and in sufficient numbers to meet specific service standards established by the agency for specialty services for persons receiving home and community-based care.

(c) Whether a plan is proposing to establish a comprehensive long-term care plan and whether the eligible plan has a contract to provide managed medical assistance services in the same region.

(d) Whether a plan offers consumer-directed care services to enrollees pursuant to s. 409.221.

(e) Whether a plan is proposing to provide home and community-based services in addition to the minimum benefits required by s. 409.98.

(4) PROGRAM OF ALL-INCLUSIVE CARE FOR THE ELDERLY.—Participation by the Program of All-inclusive Care for the Elderly (PACE) shall be pursuant to a contract with the agency and not subject to the procurement requirements or regional plan number limits of this section. PACE plans may continue to provide services to individuals at such levels and enrollment caps as authorized by the General Appropriations Act.

(5) MEDICARE ADVANTAGE SPECIAL NEEDS PLANS.—Participation by a Medicare Advantage Special Needs Plan shall be pursuant to a contract with the agency that is consistent with the Medicare Improvement for Patients and Providers Act of 2008, Pub. L. No. 110-275. Such plans are not subject to the procurement requirements if the plan’s Medicaid enrollees consist exclusively of dually eligible recipients who are enrolled in the plan in order to receive Medicare benefits as of the date the invitation to negotiate is issued. Otherwise, Medicare Advantage Special Needs Plans are subject to all procurement requirements.

History.—s. 22, ch. 2011-134; s. 10, ch. 2012-44; s. 103, ch. 2014-17.



409.982 - Long-term care managed care plan accountability.

409.982 Long-term care managed care plan accountability.—In addition to the requirements of s. 409.967, plans and providers participating in the long-term care managed care program must comply with the requirements of this section.

(1) PROVIDER NETWORKS.—Managed care plans may limit the providers in their networks based on credentials, quality indicators, and price. For the period between October 1, 2013, and September 30, 2014, each selected plan must offer a network contract to all the following providers in the region:

(a) Nursing homes.

(b) Hospices.

(c) Aging network service providers that have previously participated in home and community-based waivers serving elders or community-service programs administered by the Department of Elderly Affairs.

After 12 months of active participation in a managed care plan’s network, the plan may exclude any of the providers named in this subsection from the network for failure to meet quality or performance criteria. If the plan excludes a provider from the plan, the plan must provide written notice to all recipients who have chosen that provider for care. The notice must be provided at least 30 days before the effective date of the exclusion. The agency shall establish contract provisions governing the transfer of recipients from excluded residential providers.

(2) SELECT PROVIDER PARTICIPATION.—Except as provided in this subsection, providers may limit the managed care plans they join. Nursing homes and hospices that are enrolled Medicaid providers must participate in all eligible plans selected by the agency in the region in which the provider is located.

(3) PERFORMANCE MEASUREMENT.—Each managed care plan shall monitor the quality and performance of each participating provider using measures adopted by and collected by the agency and any additional measures mutually agreed upon by the provider and the plan.

(4) PROVIDER NETWORK STANDARDS.—The agency shall establish and each managed care plan must comply with specific standards for the number, type, and regional distribution of providers in the plan’s network, which must include:

(a) Adult day care centers.

(b) Adult family-care homes.

(c) Assisted living facilities.

(d) Health care services pools.

(e) Home health agencies.

(f) Homemaker and companion services.

(g) Hospices.

(h) Community care for the elderly lead agencies.

(i) Nurse registries.

(j) Nursing homes.

(5) PROVIDER PAYMENT.—Managed care plans and providers shall negotiate mutually acceptable rates, methods, and terms of payment. Plans shall pay nursing homes an amount equal to the nursing facility-specific payment rates set by the agency; however, mutually acceptable higher rates may be negotiated for medically complex care. Plans shall pay hospice providers through a prospective system for each enrollee an amount equal to the per diem rate set by the agency. For recipients residing in a nursing facility and receiving hospice services, the plan shall pay the hospice provider the per diem rate set by the agency minus the nursing facility component and shall pay the nursing facility the applicable state rate. Plans must ensure that electronic nursing home and hospice claims that contain sufficient information for processing are paid within 10 business days after receipt.

History.—s. 23, ch. 2011-134.



409.983 - Long-term care managed care plan payment.

409.983 Long-term care managed care plan payment.—In addition to the payment provisions of s. 409.968, the agency shall provide payment to plans in the long-term care managed care program pursuant to this section.

(1) Prepaid payment rates for long-term care managed care plans shall be negotiated between the agency and the eligible plans as part of the procurement process described in s. 409.966.

(2) Payment rates for comprehensive long-term care plans covering services described in s. 409.973 shall be blended with rates for long-term care plans for services specified in s. 409.98.

(3) Payment rates for plans must reflect historic utilization and spending for covered services projected forward and adjusted to reflect the level of care profile for enrollees in each plan. The payment shall be adjusted to provide an incentive for reducing institutional placements and increasing the utilization of home and community-based services.

(4) The initial assessment of an enrollee’s level of care shall be made by the Comprehensive Assessment and Review for Long-Term-Care Services (CARES) program, which shall assign the recipient into one of the following levels of care:

(a) Level of care 1 consists of recipients residing in or who must be placed in a nursing home.

(b) Level of care 2 consists of recipients at imminent risk of nursing home placement, as evidenced by the need for the constant availability of routine medical and nursing treatment and care, and who require extensive health-related care and services because of mental or physical incapacitation.

(c) Level of care 3 consists of recipients at imminent risk of nursing home placement, as evidenced by the need for the constant availability of routine medical and nursing treatment and care, who have a limited need for health-related care and services and are mildly medically or physically incapacitated.

The agency shall periodically adjust payment rates to account for changes in the level of care profile for each managed care plan based on encounter data.

(5) The agency shall make an incentive adjustment in payment rates to encourage the increased utilization of home and community-based services and a commensurate reduction of institutional placement. The incentive adjustment shall be modified in each successive rate period during the first contract period, as follows:

(a) A 2-percentage point shift in the first rate-setting period;

(b) A 2-percentage point shift in the second rate-setting period, as compared to the utilization mix at the end of the first rate-setting period; or

(c) A 3-percentage point shift in the third rate-setting period, and in each subsequent rate-setting period during the first contract period, as compared to the utilization mix at the end of the immediately preceding rate-setting period.

The incentive adjustment shall continue in subsequent contract periods, at a rate of 3 percentage points per year as compared to the utilization mix at the end of the immediately preceding rate-setting period, until no more than 35 percent of the plan’s enrollees are placed in institutional settings. The agency shall annually report to the Legislature the actual change in the utilization mix of home and community-based services compared to institutional placements and provide a recommendation for utilization mix requirements for future contracts.

(6) The agency shall establish nursing-facility-specific payment rates for each licensed nursing home based on facility costs adjusted for inflation and other factors as authorized in the General Appropriations Act. Payments to long-term care managed care plans shall be reconciled to reimburse actual payments to nursing facilities resulting from changes in nursing home per diem rates, but may not be reconciled to actual days experienced by the long-term care managed care plans.

(7) The agency shall establish hospice payment rates pursuant to Title XVIII of the Social Security Act. Payments to long-term care managed care plans shall be reconciled to reimburse actual payments to hospices.

History.—s. 24, ch. 2011-134; s. 55, ch. 2012-5; s. 13, ch. 2015-225.



409.984 - Enrollment in a long-term care managed care plan.

409.984 Enrollment in a long-term care managed care plan.—

(1) The agency shall automatically enroll into a long-term care managed care plan those Medicaid recipients who do not voluntarily choose a plan pursuant to s. 409.969. The agency shall automatically enroll recipients in plans that meet or exceed the performance or quality standards established pursuant to s. 409.967 and may not automatically enroll recipients in a plan that is deficient in those performance or quality standards. If a recipient is deemed dually eligible for Medicaid and Medicare services and is currently receiving Medicare services from an entity qualified under 42 C.F.R. part 422 as a Medicare Advantage Preferred Provider Organization, Medicare Advantage Provider-sponsored Organization, or Medicare Advantage Special Needs Plan, the agency shall automatically enroll the recipient in such plan for Medicaid services if the plan is currently participating in the long-term care managed care program. Except as otherwise provided in this part, the agency may not engage in practices that are designed to favor one managed care plan over another.

(2) When automatically enrolling recipients in plans, the agency shall take into account the following criteria:

(a) Whether the plan has sufficient network capacity to meet the needs of the recipients.

(b) Whether the recipient has previously received services from one of the plan’s home and community-based service providers.

(c) Whether the home and community-based providers in one plan are more geographically accessible to the recipient’s residence than those in other plans.

(3) Notwithstanding s. 409.969(2), if a recipient is referred for hospice services, the recipient has 30 days during which the recipient may select to enroll in another managed care plan to access the hospice provider of the recipient’s choice.

(4) If a recipient is referred for placement in a nursing home or assisted living facility, the plan must inform the recipient of any facilities within the plan that have specific cultural or religious affiliations and, if requested by the recipient, make a reasonable effort to place the recipient in the facility of the recipient’s choice.

History.—s. 25, ch. 2011-134; s. 56, ch. 2012-5.



409.985 - Comprehensive Assessment and Review for Long-Term Care Services (CARES) Program.

409.985 Comprehensive Assessment and Review for Long-Term Care Services (CARES) Program.—

(1) The agency shall operate the Comprehensive Assessment and Review for Long-Term Care Services (CARES) preadmission screening program to ensure that only individuals whose conditions require long-term care services are enrolled in the long-term care managed care program.

(2) The agency shall operate the CARES program through an interagency agreement with the Department of Elderly Affairs. The agency, in consultation with the Department of Elderly Affairs, may contract for any function or activity of the CARES program, including any function or activity required by 42 C.F.R. s. 483.20, relating to preadmission screening and review.

(3) The CARES program shall determine if an individual requires nursing facility care and, if the individual requires such care, assign the individual to a level of care as described in s. 409.983(4). When determining the need for nursing facility care, consideration shall be given to the nature of the services prescribed and which level of nursing or other health care personnel meets the qualifications necessary to provide such services and the availability to and access by the individual of community or alternative resources. For the purposes of the long-term care managed care program, the term “nursing facility care” means the individual:

(a) Requires nursing home placement as evidenced by the need for medical observation throughout a 24-hour period and care required to be performed on a daily basis by, or under the direct supervision of, a registered nurse or other health care professional and requires services that are sufficiently medically complex to require supervision, assessment, planning, or intervention by a registered nurse because of a mental or physical incapacitation by the individual;

(b) Requires or is at imminent risk of nursing home placement as evidenced by the need for observation throughout a 24-hour period and care and the constant availability of medical and nursing treatment and requires services on a daily or intermittent basis that are to be performed under the supervision of licensed nursing or other health professionals because the individual is incapacitated mentally or physically; or

(c) Requires or is at imminent risk of nursing home placement as evidenced by the need for observation throughout a 24-hour period and care and the constant availability of medical and nursing treatment and requires limited services that are to be performed under the supervision of licensed nursing or other health professionals because the individual is mildly incapacitated mentally or physically.

(4) For individuals whose nursing home stay is initially funded by Medicare, and Medicare coverage is being terminated for lack of progress towards rehabilitation, CARES staff shall consult with the person making the determination of progress toward rehabilitation to ensure that the recipient is not being inappropriately disqualified from Medicare coverage. If, in their professional judgment, CARES staff believe that a Medicare beneficiary is still making progress toward rehabilitation, they may assist the Medicare beneficiary with an appeal of the disqualification from Medicare coverage. The use of CARES teams to review Medicare denials for coverage under this section is authorized only if it is determined that such reviews qualify for federal matching funds through Medicaid. The agency shall seek or amend federal waivers as necessary to implement this section.

History.—s. 27, ch. 2011-134; s. 57, ch. 2012-5.






Part V - COMMUNITY-BASED CHILD WELFARE (ss. 409.986-409.997)

409.986 - Legislative findings and intent; child protection and child welfare outcomes; definitions.

409.986 Legislative findings and intent; child protection and child welfare outcomes; definitions.—

(1) LEGISLATIVE FINDINGS AND INTENT.—

(a) It is the intent of the Legislature that the Department of Children and Families provide child protection and child welfare services to children through contracting with community-based care lead agencies. The community-based lead agencies shall give priority to the use of services that are evidence-based and trauma-informed. Counties that provide children and family services with at least 40 licensed residential group care beds by July 1, 2003, and that provide at least $2 million annually in county general revenue funds to supplement foster and family care services shall continue to contract directly with the state. It is the further intent of the Legislature that communities have responsibility for and participate in ensuring safety, permanence, and well-being for all children in the state.

(b) The Legislature finds that when private entities assume responsibility for the care of children in the child protection and child welfare system, comprehensive oversight of the programmatic, administrative, and fiscal operation of those entities is essential. The Legislature further finds that the appropriate care of children is ultimately the responsibility of the state and that outsourcing such care does not relieve the state of its responsibility to ensure that appropriate care is provided.

(2) CHILD PROTECTION AND CHILD WELFARE OUTCOMES.—It is the goal of the department to protect the best interest of children by achieving the following outcomes in conjunction with the community-based care lead agency, community-based subcontractors, and the community alliance:

(a) Children are first and foremost protected from abuse and neglect.

(b) Children are safely maintained in their homes, if possible and appropriate.

(c) Services are provided to protect children and prevent their removal from their home.

(d) Children have permanency and stability in their living arrangements.

(e) Family relationships and connections are preserved for children.

(f) Families have enhanced capacity to provide for their children’s needs.

(g) Children receive appropriate services to meet their educational needs.

(h) Children receive services to meet their physical and mental health needs.

(i) Children develop the capacity for independent living and competence as an adult.

(3) DEFINITIONS.—As used in this part, except as otherwise provided, the term:

(a) “Care” means services of any kind which are designed to facilitate a child remaining safely in his or her own home, returning safely to his or her own home if he or she is removed from the home, or obtaining an alternative permanent home if he or she cannot remain at home or be returned home. The term includes, but is not limited to, prevention, diversion, and related services.

(b) “Child” or “children” has the same meaning as provided in s. 39.01.

(c) “Community alliance” or “alliance” means the group of stakeholders, community leaders, client representatives, and funders of human services established pursuant to s. 20.19(5) to provide a focal point for community participation and oversight of community-based services.

(d) “Community-based care lead agency” or “lead agency” means a single entity with which the department has a contract for the provision of care for children in the child protection and child welfare system in a community that is no smaller than a county and no larger than two contiguous judicial circuits. The secretary of the department may authorize more than one eligible lead agency within a single county if doing so will result in more effective delivery of services to children.

(e) “Related services” includes, but is not limited to, family preservation, independent living, emergency shelter, residential group care, foster care, therapeutic foster care, intensive residential treatment, foster care supervision, case management, coordination of mental health services, postplacement supervision, permanent foster care, and family reunification.

History.—s. 31, ch. 2014-224; s. 51, ch. 2015-2; s. 8, ch. 2015-79.



409.987 - Lead agency procurement.

409.987 Lead agency procurement.—

(1) Community-based care lead agencies shall be procured by the department through a competitive process as required under chapter 287.

(2) The department shall produce a schedule for the procurement of community-based care lead agencies and provide the schedule to the community alliances established pursuant to s. 20.19(5) and post the schedule on the department’s website.

(3) Notwithstanding s. 287.057, the department shall use 5-year contracts with lead agencies.

(4) In order to serve as a lead agency, an entity must:

(a) Be organized as a Florida corporation or a governmental entity.

(b) Be governed by a board of directors or a board committee composed of board members. The membership of the board of directors or board committee must be described in the bylaws or articles of incorporation of each lead agency, which must provide that at least 75 percent of the membership of the board of directors or board committee must consist of persons residing in this state, and at least 51 percent of the state residents on the board of directors must reside within the service area of the lead agency. However, for procurements of lead agency contracts initiated on or after July 1, 2014:

1. At least 75 percent of the membership of the board of directors must consist of persons residing in this state, and at least 51 percent of the membership of the board of directors must consist of persons residing within the service area of the lead agency. If a board committee governs the lead agency, 100 percent of its membership must consist of persons residing within the service area of the lead agency.

2. The powers of the board of directors or board committee include, but are not limited to, approving the lead agency’s budget and setting the lead agency’s operational policy and procedures. A board of directors must additionally have the power to hire the lead agency’s executive director, unless a board committee governs the lead agency, in which case the board committee must have the power to confirm the selection of the lead agency’s executive director.

(c) Demonstrate financial responsibility through an organized plan for regular fiscal audits and the posting of a performance bond.

(5) The department’s procurement team procuring any lead agencies’ contracts must include individuals from the community alliance in the area to be served under the contract. All meetings at which vendors make presentations to or negotiate with the procurement team shall be held in the area to be served by the contract.

History.—s. 32, ch. 2014-224; s. 52, ch. 2015-2.



409.988 - Lead agency duties; general provisions.

409.988 Lead agency duties; general provisions.—

(1) DUTIES.—A lead agency:

(a) Shall serve all children referred as a result of a report of abuse, neglect, or abandonment to the department’s central abuse hotline, including, but not limited to, children who are the subject of verified reports and children who are not the subject of verified reports but who are at moderate to extremely high risk of abuse, neglect, or abandonment, as determined using the department’s risk assessment instrument, regardless of the level of funding allocated to the lead agency by the state if all related funding is transferred. The lead agency may also serve children who have not been the subject of reports of abuse, neglect, or abandonment, but who are at risk of abuse, neglect, or abandonment, to prevent their entry into the child protection and child welfare system.

(b) Shall provide accurate and timely information necessary for oversight by the department pursuant to the child welfare results-oriented accountability system required by s. 409.997.

(c) Shall follow the financial guidelines developed by the department and provide for a regular independent auditing of its financial activities. Such financial information shall be provided to the community alliance established under s. 20.19(5).

(d) Shall post on its website the current budget for the lead agency, including the salaries, bonuses, and other compensation paid, by position, for the agency’s chief executive officer, chief financial officer, and chief operating officer, or their equivalents.

(e) Shall prepare all judicial reviews, case plans, and other reports necessary for court hearings for dependent children, except those related to the investigation of a referral from the department’s child abuse hotline, and shall submit these documents timely to the department’s attorneys for review, any necessary revision, and filing with the court. The lead agency shall make the necessary staff available to department attorneys for preparation for dependency proceedings, and shall provide testimony and other evidence required for dependency court proceedings in coordination with the department’s attorneys. This duty does not include the preparation of legal pleadings or other legal documents, which remain the responsibility of the department.

(f) Shall ensure that all individuals providing care for dependent children receive appropriate training and meet the minimum employment standards established by the department.

(g) Shall maintain eligibility to receive all available federal child welfare funds.

(h) Shall maintain written agreements with Healthy Families Florida lead entities in its service area pursuant to s. 409.153 to promote cooperative planning for the provision of prevention and intervention services.

(i) Shall comply with federal and state statutory requirements and agency rules in the provision of contractual services.

(j) May subcontract for the provision of services required by the contract with the lead agency and the department; however, the subcontracts must specify how the provider will contribute to the lead agency meeting the performance standards established pursuant to the child welfare results-oriented accountability system required by s. 409.997. The lead agency shall directly provide no more than 35 percent of all child welfare services provided.

(k) Shall post on its website by the 15th day of each month at a minimum the information contained in subparagraphs 1.-4. for the preceding calendar month regarding its case management services. The following information shall be reported by each individual subcontracted case management provider, by the lead agency, if the lead agency provides case management services, and in total for all case management services subcontracted or directly provided by the lead agency:

1. The average caseload of case managers, including only filled positions;

2. The turnover rate for case managers and case management supervisors for the previous 12 months;

3. The percentage of required home visits completed; and

4. Performance on outcome measures required pursuant to s. 409.997 for the previous 12 months.

(2) LICENSURE.—

(a) A lead agency must be licensed as a child-caring or child-placing agency by the department under this chapter.

(b) Each foster home, therapeutic foster home, emergency shelter, or other placement facility operated by the lead agency must be licensed by the department under chapter 402 or this chapter.

(c) Substitute care providers who are licensed under s. 409.175 and who have contracted with a lead agency are also authorized to provide registered or licensed family day care under s. 402.313 if such care is consistent with federal law and if the home has met the requirements of s. 402.313.

(d) In order to eliminate or reduce the number of duplicate inspections by various program offices, the department shall coordinate inspections required for licensure of agencies under this subsection.

(e) The department may adopt rules to administer this subsection.

(3) SERVICES.—A lead agency must provide dependent children with services that are supported by research or that are recognized as best practices in the child welfare field. The agency shall give priority to the use of services that are evidence-based and trauma-informed and may also provide other innovative services, including, but not limited to, family-centered and cognitive-behavioral interventions designed to mitigate out-of-home placements.

(4) LEAD AGENCY ACTING AS GUARDIAN.—

(a) If a lead agency or other provider has accepted case management responsibilities for a child who is sheltered or found to be dependent and who is assigned to the care of the lead agency or other provider, the agency or provider may act as the child’s guardian for the purpose of registering the child in school if a parent or guardian of the child is unavailable and his or her whereabouts cannot reasonably be ascertained.

(b) The lead agency or other provider may also seek emergency medical attention for the child, but only if a parent or guardian of the child is unavailable, the parent’s or guardian’s whereabouts cannot reasonably be ascertained, and a court order for such emergency medical services cannot be obtained because of the severity of the emergency or because it is after normal working hours.

(c) A lead agency or other provider may not consent to sterilization, abortion, or termination of life support.

(d) If a child’s parents’ rights have been terminated, the lead agency shall act as guardian of the child in all circumstances.

History.—s. 33, ch. 2014-224; s. 9, ch. 2015-79.



409.990 - Funding for lead agencies.

409.990 Funding for lead agencies.—A contract established between the department and a lead agency must be funded by a grant of general revenue, other applicable state funds, or applicable federal funding sources.

(1) The method of payment for a fixed-price contract with a lead agency must provide for a 2-month advance payment at the beginning of each fiscal year and equal monthly payments thereafter.

(2) Notwithstanding s. 215.425, all documented federal funds earned for the current fiscal year by the department and lead agencies which exceed the amount appropriated by the Legislature shall be distributed to all entities that contributed to the excess earnings based on a schedule and methodology developed by the department and approved by the Executive Office of the Governor.

(a) Distribution shall be pro rata, based on total earnings, and made only to those entities that contributed to excess earnings.

(b) Excess earnings of lead agencies shall be used only in the service district in which they were earned.

(c) Additional state funds appropriated by the Legislature for lead agencies or made available pursuant to the budgetary amendment process described in s. 216.177 shall be transferred to the lead agencies.

(d) The department shall amend a lead agency’s contract to permit expenditure of the funds.

(3) Notwithstanding any other provision of this section, the amount of the annual contract for a lead agency may be increased by excess federal funds earned in accordance with s. 216.181(11).

(4) Each contract with a lead agency shall provide for the payment by the department to the lead agency of a reasonable administrative cost in addition to funding for the provision of services.

(5) A lead agency may carry forward documented unexpended state funds from one fiscal year to the next; however, the cumulative amount carried forward may not exceed 8 percent of the total contract. Any unexpended state funds in excess of that percentage must be returned to the department.

(a) The funds carried forward may not be used in any way that would create increased recurring future obligations, and such funds may not be used for any type of program or service that is not currently authorized by the existing contract with the department.

(b) Expenditures of funds carried forward must be separately reported to the department.

(c) Any unexpended funds that remain at the end of the contract period shall be returned to the department.

(d) Funds carried forward may be retained through any contract renewals and any new procurements as long as the same lead agency is retained by the department.

(6) It is the intent of the Legislature to improve services and local participation in community-based care initiatives by fostering community support and providing enhanced prevention and in-home services, thereby reducing the risk otherwise faced by lead agencies. A community partnership matching grant program is established and shall be operated by the department to encourage local participation in community-based care for children in the child welfare system. A children’s services council or another local entity that makes a financial commitment to a community-based care lead agency may be eligible for a matching grant. The total amount of the local contribution may be matched on a one-to-one basis up to a maximum annual amount of $500,000 per lead agency. Awarded matching grant funds may be used for any prevention or in-home services that can be reasonably expected to reduce the number of children entering the child welfare system. Funding available for the matching grant program is subject to legislative appropriation of nonrecurring funds provided for this purpose.

(7)(a) The department, in consultation with the Florida Coalition for Children, Inc., shall develop and implement a community-based care risk pool initiative to mitigate the financial risk to eligible lead agencies. This initiative must include:

1. A risk pool application and protocol developed by the department which outlines submission criteria, including, but not limited to, financial and program management, descriptive data requirements, and timeframes for submission of applications. Requests for funding from risk pool applicants must be based on relevant and verifiable service trends and changes that have occurred during the current fiscal year. The application must confirm that expenditure of approved risk pool funds by the lead agency will be completed within the current fiscal year.

2. A risk pool peer review committee, appointed by the secretary and consisting of department staff and representatives from at least three nonapplicant lead agencies, which reviews and assesses all risk pool applications. Upon completion of each application review, the peer review committee shall report its findings and recommendations to the secretary, providing, at a minimum, the following information:

a. Justification for the specific funding amount required by the risk pool applicant based on the current year’s service trend data, including validation that the applicant’s financial need was caused by circumstances beyond the control of the lead agency management;

b. Verification that the proposed use of risk pool funds meets at least one of the purposes specified in paragraph (c); and

c. Evidence of technical assistance provided in an effort to avoid the need to access the risk pool and recommendations for technical assistance to the lead agency to ensure that risk pool funds are expended effectively and that the agency’s need for future risk pool funding is diminished.

(b) Upon approval by the secretary of a risk pool application, the department may request funds from the risk pool in accordance with s. 216.181(6)(a).

(c) The purposes for which the community-based care risk pool shall be used include:

1. Significant changes in the number or composition of clients eligible to receive services.

2. Significant changes in the services that are eligible for reimbursement.

3. Continuity of care in the event of failure, discontinuance of service, or financial misconduct by a lead agency.

4. Significant changes in the mix of available funds.

(d) The department may also request in its annual legislative budget request, and the Governor may recommend, that the funding necessary to effect paragraph (c) be appropriated to the department. In addition, the department may request the allocation of funds from the community-based care risk pool in accordance with s. 216.181(6)(a). Funds from the pool may be used to match available federal dollars.

1. Such funds shall constitute partial security for contract performance by lead agencies and shall be used to offset the need for a performance bond.

2. The department may separately require a bond to mitigate the financial consequences of potential acts of malfeasance or misfeasance or criminal violations by the service provider.

History.—s. 34, ch. 2014-224.



409.991 - Allocation of funds for community-based care lead agencies.

409.991 Allocation of funds for community-based care lead agencies.—

(1) As used in this section, the term:

(a) “Core services funds” means all funds allocated to community-based care lead agencies operating under contract with the department pursuant to s. 409.987, with the following exceptions:

1. Funds appropriated for independent living;

2. Funds appropriated for maintenance adoption subsidies;

3. Funds allocated by the department for protective investigations training;

4. Nonrecurring funds;

5. Designated mental health wrap-around services funds; and

6. Funds for special projects for a designated community-based care lead agency.

(b) “Equity allocation model” means an allocation model that uses the following factors:

1. Proportion of the child population;

2. Proportion of child abuse hotline workload; and

3. Proportion of children in care.

(c) “Proportion of child population” means the proportion of children up to 18 years of age during the previous calendar year in the geographic area served by the community-based care lead agency.

(d) “Proportion of child abuse hotline workload” means the weighted average of the following subcomponents:

1. The average number of initial and additional child abuse reports received during the month for the most recent 12 months based on child protective investigations trend reports as determined by the department. This subcomponent shall be weighted as 20 percent of the factor.

2. The average count of children in investigations in the most recent 12 months based on child protective investigations trend reports as determined by the department. This subcomponent shall be weighted as 40 percent of the factor.

3. The average count of children in investigations with a most serious finding of verified abuse in the most recent 12 months based on child protective investigations trend reports as determined by the department. This subcomponent shall be weighted as 40 percent of the factor.

(e) “Proportion of children in care” means the proportion of the number of children in care receiving in-home services and the number of children in out-of-home care with a case management overlay during the most recent 12-month period. This subcomponent shall be weighted as follows:

1. Sixty percent shall be based on children in out-of-home care.

2. Forty percent shall be based on children in in-home care.

(2) The equity allocation of core services funds shall be calculated based on the following weights:

(a) Proportion of the child population shall be weighted as 5 percent of the total;

(b) Proportion of child abuse hotline workload shall be weighted as 15 percent of the total; and

(c) Proportion of children in care shall be weighted as 80 percent of the total.

(3) Beginning in the 2015-2016 state fiscal year, 100 percent of the recurring core services funding for each community-based care lead agency shall be based on the prior year recurring base of core services funds.

(4) Unless otherwise specified in the General Appropriations Act, any new core services funds shall be allocated based on the equity allocation model as follows:

(a) Twenty percent of new funding shall be allocated among all community-based care lead agencies.

(b) Eighty percent of new funding shall be allocated among community-based care lead agencies that are funded below their equitable share. Funds allocated pursuant to this paragraph shall be weighted based on each community-based care lead agency’s relative proportion of the total amount of funding below the equitable share.

History.—s. 1, ch. 2011-62; s. 2, ch. 2013-47; s. 35, ch. 2014-224; s. 1, ch. 2015-226.

Note.—Former s. 409.16713.



409.992 - Lead agency expenditures.

409.992 Lead agency expenditures.—

(1) The procurement of commodities or contractual services by lead agencies shall be governed by the financial guidelines developed by the department and must comply with applicable state and federal law and follow good business practices. Pursuant to s. 11.45, the Auditor General may provide technical advice in the development of the financial guidelines.

(2) Notwithstanding any other provision of law, a community-based care lead agency may make expenditures for staff cellular telephone allowances, contracts requiring deferred payments and maintenance agreements, security deposits for office leases, related agency professional membership dues other than personal professional membership dues, promotional materials, and grant writing services. Expenditures for food and refreshments, other than those provided to clients in the care of the agency or to foster parents, adoptive parents, and caseworkers during training sessions, are not allowable.

(3) A lead community-based care agency and its subcontractors are exempt from state travel policies as provided in s. 112.061(3)(a) for their travel expenses incurred in order to comply with the requirements of this section.

History.—s. 36, ch. 2014-224.



409.993 - Lead agencies and subcontractor liability.

409.993 Lead agencies and subcontractor liability.—

(1) FINDINGS.—

(a) The Legislature finds that the state has traditionally provided foster care services to children who are the responsibility of the state. As such, foster children have not had the right to recover for injuries beyond the limitations specified in s. 768.28. The Legislature has determined that foster care and related services should be outsourced pursuant to this section and that the provision of such services is of paramount importance to the state. The purpose of such outsourcing is to increase the level of safety, security, and stability of children who are or become the responsibility of the state. One of the components necessary to secure a safe and stable environment for such children is the requirement that private providers maintain liability insurance. As such, insurance needs to be available and remain available to nongovernmental foster care and related services providers without the resources of such providers being significantly reduced by the cost of maintaining such insurance.

(b) The Legislature further finds that, by requiring the following minimum levels of insurance, children in outsourced foster care and related services will gain increased protection and rights of recovery in the event of injury than currently provided in s. 768.28.

(2) LEAD AGENCY LIABILITY.—

(a) Other than an entity to which s. 768.28 applies, an eligible community-based care lead agency, or its employees or officers, except as otherwise provided in paragraph (b), shall, as a part of its contract, obtain a minimum of $1 million per occurrence with a policy period aggregate limit of $3 million in general liability insurance coverage. The lead agency must also require that staff who transport client children and families in their personal automobiles in order to carry out their job responsibilities obtain minimum bodily injury liability insurance in the amount of $100,000 per person per any one automobile accident, and subject to such limits for each person, $300,000 for all damages resulting from any one automobile accident, on their personal automobiles. In lieu of personal motor vehicle insurance, the lead agency’s casualty, liability, or motor vehicle insurance carrier may provide nonowned automobile liability coverage. This insurance provides liability insurance for an automobile that the lead agency uses in connection with the lead agency’s business but does not own, lease, rent, or borrow. This coverage includes an automobile owned by an employee of the lead agency or a member of the employee’s household but only while the automobile is used in connection with the lead agency’s business. The nonowned automobile coverage for the lead agency applies as excess coverage over any other collectible insurance. The personal automobile policy for the employee of the lead agency shall be primary insurance, and the nonowned automobile coverage of the lead agency acts as excess insurance to the primary insurance. The lead agency shall provide a minimum limit of $1 million in nonowned automobile coverage. In a tort action brought against such a lead agency or employee, net economic damages shall be limited to $2 million per liability claim and $200,000 per automobile claim, including, but not limited to, past and future medical expenses, wage loss, and loss of earning capacity, offset by any collateral source payment paid or payable. In any tort action brought against a lead agency, noneconomic damages shall be limited to $400,000 per claim. A claims bill may be brought on behalf of a claimant pursuant to s. 768.28 for any amount exceeding the limits specified in this paragraph. Any offset of collateral source payments made as of the date of the settlement or judgment shall be in accordance with s. 768.76. The lead agency is not liable in tort for the acts or omissions of its subcontractors or the officers, agents, or employees of its subcontractors.

(b) The liability of a lead agency described in this section shall be exclusive and in place of all other liability of such lead agency. The same immunities from liability enjoyed by such lead agencies shall extend to each employee of the lead agency if he or she is acting in furtherance of the lead agency’s business, including the transportation of clients served, as described in this subsection, in privately owned vehicles. Such immunities are not applicable to a lead agency or an employee who acts in a culpably negligent manner or with willful and wanton disregard or unprovoked physical aggression if such acts result in injury or death or such acts proximately cause such injury or death. Such immunities are not applicable to employees of the same lead agency when each is operating in the furtherance of the agency’s business, but they are assigned primarily to unrelated work within private or public employment. The same immunity provisions enjoyed by a lead agency also apply to any sole proprietor, partner, corporate officer or director, supervisor, or other person who, in the course and scope of his or her duties, acts in a managerial or policymaking capacity and the conduct that caused the alleged injury arose within the course and scope of those managerial or policymaking duties. As used in this subsection and subsection (3), the term “culpably negligent manner” means reckless indifference or grossly careless disregard of human life.

(3) SUBCONTRACTOR LIABILITY.—

(a) A subcontractor of an eligible community-based care lead agency that is a direct provider of foster care and related services to children and families, and its employees or officers, except as otherwise provided in paragraph (b), must, as a part of its contract, obtain a minimum of $1 million per occurrence with a policy period aggregate limit of $3 million in general liability insurance coverage. The subcontractor of a lead agency must also require that staff who transport client children and families in their personal automobiles in order to carry out their job responsibilities obtain minimum bodily injury liability insurance in the amount of $100,000 per person in any one automobile accident, and subject to such limits for each person, $300,000 for all damages resulting from any one automobile accident, on their personal automobiles. In lieu of personal motor vehicle insurance, the subcontractor’s casualty, liability, or motor vehicle insurance carrier may provide nonowned automobile liability coverage. This insurance provides liability insurance for automobiles that the subcontractor uses in connection with the subcontractor’s business but does not own, lease, rent, or borrow. This coverage includes automobiles owned by the employees of the subcontractor or a member of the employee’s household but only while the automobiles are used in connection with the subcontractor’s business. The nonowned automobile coverage for the subcontractor applies as excess coverage over any other collectible insurance. The personal automobile policy for the employee of the subcontractor shall be primary insurance, and the nonowned automobile coverage of the subcontractor acts as excess insurance to the primary insurance. The subcontractor shall provide a minimum limit of $1 million in nonowned automobile coverage. In a tort action brought against such subcontractor or employee, net economic damages shall be limited to $2 million per liability claim and $200,000 per automobile claim, including, but not limited to, past and future medical expenses, wage loss, and loss of earning capacity, offset by any collateral source payment paid or payable. In a tort action brought against such subcontractor, noneconomic damages shall be limited to $400,000 per claim. A claims bill may be brought on behalf of a claimant pursuant to s. 768.28 for any amount exceeding the limits specified in this paragraph. Any offset of collateral source payments made as of the date of the settlement or judgment shall be in accordance with s. 768.76.

(b) The liability of a subcontractor of a lead agency that is a direct provider of foster care and related services as described in this section is exclusive and in place of all other liability of such provider. The same immunities from liability enjoyed by such subcontractor provider extend to each employee of the subcontractor when such employee is acting in furtherance of the subcontractor’s business, including the transportation of clients served, as described in this subsection, in privately owned vehicles. Such immunities are not applicable to a subcontractor or an employee who acts in a culpably negligent manner or with willful and wanton disregard or unprovoked physical aggression if such acts result in injury or death or if such acts proximately cause such injury or death. Such immunities are not applicable to employees of the same subcontractor who are operating in the furtherance of the subcontractor’s business but are assigned primarily to unrelated works within private or public employment. The same immunity provisions enjoyed by a subcontractor also apply to any sole proprietor, partner, corporate officer or director, supervisor, or other person who, in the course and scope of his or her duties, acts in a managerial or policymaking capacity and the conduct that caused the alleged injury arose within the course and scope of those managerial or policymaking duties.

(4) LIMITATIONS ON DAMAGES.—The Legislature is cognizant of the increasing costs of goods and services each year and recognizes that fixing a set amount of compensation has the effect of a reduction in compensation each year. Accordingly, the conditional limitations on damages in this section shall be increased at the rate of 5 percent each year, prorated from July 1, 2014, to the date at which damages subject to such limitations are awarded by final judgment or settlement.

History.—s. 37, ch. 2014-224.



409.994 - Community-based care lead agencies; receivership.

409.994 Community-based care lead agencies; receivership.—

(1) The Department of Children and Families may petition a court of competent jurisdiction for the appointment of a receiver for a community-based care lead agency established pursuant to s. 409.987 if any of the following conditions exist:

(a) The lead agency is operating without a license as a child-placing agency.

(b) The lead agency has given less than 120 days’ notice of its intent to cease operations, and arrangements have not been made for another lead agency or for the department to continue the uninterrupted provision of services.

(c) The department determines that conditions exist in the lead agency which present an imminent danger to the health, safety, or welfare of the dependent children under that agency’s care or supervision. Whenever possible, the department shall make a reasonable effort to facilitate the continued operation of the program.

(d) The lead agency cannot meet its current financial obligations to its employees, contractors, or foster parents. Issuance of bad checks or the existence of delinquent obligations for payment of salaries, utilities, or invoices for essential services or commodities shall constitute prima facie evidence that the lead agency lacks the financial ability to meet its financial obligations.

(2)(a) The petition for receivership shall take precedence over other court business unless the court determines that some other pending proceeding, having statutory precedence, has priority.

(b) A hearing shall be conducted within 5 days after the filing of the petition, at which time interested parties shall have the opportunity to present evidence as to whether a receiver should be appointed. The department shall give reasonable notice of the hearing on the petition to the lead agency.

(c) The court shall grant the petition upon finding that one or more of the conditions in subsection (1) exists and the continued existence of the condition or conditions jeopardizes the health, safety, or welfare of dependent children. A receiver may be appointed ex parte when the court determines that one or more of the conditions in subsection (1) exists. After such finding, the court may appoint any person, including an employee of the department who is qualified by education, training, or experience to carry out the duties of the receiver pursuant to this section, except that the court may not appoint any member of the governing board or any officer of the lead agency. The receiver may be selected from a list of persons qualified to act as receivers which is developed by the department and presented to the court with each petition of receivership.

(d) A receiver may be appointed for up to 90 days, and the department may petition the court for additional 30-day extensions. Sixty days after appointment of a receiver and every 30 days thereafter until the receivership is terminated, the department shall submit to the court an assessment of the lead agency’s ability to ensure the health, safety, and welfare of the dependent children under its supervision.

(3) The receiver shall take such steps as are reasonably necessary to ensure the continued health, safety, and welfare of the dependent children under the supervision of the lead agency and shall exercise those powers and perform those duties set out by the court, including, but not limited to:

(a) Taking such action as is reasonably necessary to protect or conserve the assets or property of the lead agency. The receiver may use the assets and property and any proceeds from any transfer thereof only in the performance of the powers and duties provided in this section and by order of the court.

(b) Using the assets of the lead agency in the provision of care and services to dependent children.

(c) Entering into contracts and hiring agents and employees to carry out the powers and duties of the receiver under this section.

(d) Having full power to direct, manage, hire, and discharge employees of the lead agency. The receiver shall hire and pay new employees at the rate of compensation, including benefits, approved by the court.

(e) Honoring all leases, mortgages, and contractual obligations of the lead agency, but only to the extent of payments that become due during the period of the receivership.

(4)(a) The receiver shall deposit funds received in a separate account and shall use this account for all disbursements.

(b) A payment to the receiver of any sum owing to the lead agency shall discharge any obligation to the provider to the extent of the payment.

(5) A receiver may petition the court for temporary relief from obligations entered into by the lead agency if the rent, price, or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rent, price, or rate of interest at the time the contract was entered into, or if any material provision of the agreement was unreasonable when compared to contracts negotiated under similar conditions. Any relief in this form provided by the court shall be limited to the life of the receivership, unless otherwise determined by the court.

(6) The court shall set the compensation of the receiver, which shall be considered a necessary expense of a receivership and may grant to the receiver such other authority necessary to ensure the health, safety, and welfare of the children served.

(7) A receiver may be held liable in a personal capacity only for the receiver’s own gross negligence, intentional acts, or breaches of fiduciary duty. This section may not be interpreted to be a waiver of sovereign immunity should the department be appointed receiver.

(8) If the receiver is not the department, the court may require a receiver to post a bond to ensure the faithful performance of these duties.

(9) The court may terminate a receivership when:

(a) The court determines that the receivership is no longer necessary because the conditions that gave rise to the receivership no longer exist; or

(b) The department has entered into a contract with a new lead agency pursuant to s. 409.987, and that contractor is ready and able to assume the duties of the previous lead agency.

(10) Within 30 days after the termination, unless this time period is extended by the court, the receiver shall give the court a complete accounting of all property of which the receiver has taken possession, of all funds collected and disbursed, and of the expenses of the receivership.

(11) This section does not relieve any employee of the lead agency placed in receivership of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the employee before the appointment of a receiver, and this section does not suspend during the receivership any obligation of the employee for payment of taxes or other operating or maintenance expenses of the lead agency or for the payment of mortgages or liens. The lead agency shall retain the right to sell or mortgage any facility under receivership, subject to the prior approval of the court that ordered the receivership.

History.—s. 10, ch. 2000-139; s. 179, ch. 2014-19; s. 38, ch. 2014-224.

Note.—Former s. 409.1675.



409.996 - Duties of the Department of Children and Families.

409.996 Duties of the Department of Children and Families.—The department shall contract for the delivery, administration, or management of care for children in the child protection and child welfare system. In doing so, the department retains responsibility for the quality of contracted services and programs and shall ensure that services are delivered in accordance with applicable federal and state statutes and regulations.

(1) The department shall enter into contracts with lead agencies for the performance of the duties by the lead agencies pursuant to s. 409.988. At a minimum, the contracts must:

(a) Provide for the services needed to accomplish the duties established in s. 409.988 and provide information to the department which is necessary to meet the requirements for a quality assurance program pursuant to subsection (18) and the child welfare results-oriented accountability system pursuant to s. 409.997.

(b) Provide for graduated penalties for failure to comply with contract terms. Such penalties may include financial penalties, enhanced monitoring and reporting, corrective action plans, and early termination of contracts or other appropriate action to ensure contract compliance. The financial penalties shall require a lead agency to reallocate funds from administrative costs to direct care for children.

(c) Ensure that the lead agency shall furnish current and accurate information on its activities in all cases in client case records in the state’s statewide automated child welfare information system.

(d) Specify the procedures to be used by the parties to resolve differences in interpreting the contract or to resolve disputes as to the adequacy of the parties’ compliance with their respective obligations under the contract.

(2) The department must adopt written policies and procedures for monitoring the contract for delivery of services by lead agencies which must be posted on the department’s website. These policies and procedures must, at a minimum, address the evaluation of fiscal accountability and program operations, including provider achievement of performance standards, provider monitoring of subcontractors, and timely followup of corrective actions for significant monitoring findings related to providers and subcontractors. These policies and procedures must also include provisions for reducing the duplication of the department’s program monitoring activities both internally and with other agencies, to the extent possible. The department’s written procedures must ensure that the written findings, conclusions, and recommendations from monitoring the contract for services of lead agencies are communicated to the director of the provider agency and the community alliance as expeditiously as possible.

(3) The department shall receive federal and state funds as appropriated for the operation of the child welfare system, transmit these funds to the lead agencies as agreed to in the contract, and provide information on its website of the distribution of the federal funds. The department retains responsibility for the appropriate spending of these funds. The department shall monitor lead agencies to assess compliance with the financial guidelines established pursuant to s. 409.992 and other applicable state and federal laws.

(4) The department shall provide technical assistance and consultation to lead agencies in the provision of care to children in the child protection and child welfare system.

(5) The department retains the responsibility for the review, approval or denial, and issuances of all foster home licenses.

(6) The department shall process all applications submitted by lead agencies for the Interstate Compact on the Placement of Children and the Interstate Compact on Adoption and Medical Assistance.

(7) The department shall assist lead agencies with access to and coordination with other service programs within the department.

(8) The department shall determine Medicaid eligibility for all referred children and shall coordinate services with the Agency for Health Care Administration.

(9) The department shall develop, in cooperation with the lead agencies, a third-party credentialing entity approved pursuant to s. 402.40(3), and the Florida Institute for Child Welfare established pursuant to s. 1004.615, a standardized competency-based curriculum for certification training for child protection staff.

(10) The department shall maintain the statewide adoptions website and provide information and training to the lead agencies relating to the website.

(11) The department shall provide training and assistance to lead agencies regarding the responsibility of lead agencies relating to children receiving supplemental security income, social security, railroad retirement, or veterans’ benefits.

(12) With the assistance of a lead agency, the department shall develop and implement statewide and local interagency agreements needed to coordinate services for children and parents involved in the child welfare system who are also involved with the Agency for Persons with Disabilities, the Department of Juvenile Justice, the Department of Education, the Department of Health, and other governmental organizations that share responsibilities for children or parents in the child welfare system.

(13) With the assistance of a lead agency, the department shall develop and implement a working agreement between the lead agency and the substance abuse and mental health managing entity to integrate services and supports for children and parents serviced in the child welfare system.

(14) The department shall work with the Agency for Health Care Administration to provide each Medicaid-eligible child with early and periodic screening, diagnosis, and treatment, including 72-hour screening, periodic child health checkups, and prescribed followup for ordered services, including, but not limited to, medical, dental, and vision care.

(15) The department shall assist lead agencies in developing an array of services in compliance with the Title IV-E waiver and shall monitor the provision of such services.

(16) The department shall provide a mechanism to allow lead agencies to request a waiver of department policies and procedures that create inefficiencies or inhibit the performance of the lead agency’s duties.

(17) The department shall directly or through contract provide attorneys to prepare and present cases in dependency court and shall ensure that the court is provided with adequate information for informed decisionmaking in dependency cases, including a face sheet for each case which lists the names and contact information for any child protective investigator, child protective investigation supervisor, case manager, and case manager supervisor, and the regional department official responsible for the lead agency contract. The department shall provide to the court the case information and recommendations provided by the lead agency or subcontractor. For the Sixth Judicial Circuit, the department shall contract with the state attorney for the provision of these services.

(18) The department, in consultation with lead agencies, shall establish a quality assurance program for contracted services to dependent children. The quality assurance program shall be based on standards established by federal and state law and national accrediting organizations.

(a) The department must evaluate each lead agency under contract at least annually. These evaluations shall cover the programmatic, operational, and fiscal operations of the lead agency and must be consistent with the child welfare results-oriented accountability system required by s. 409.997. The department must consult with dependency judges in the circuit or circuits served by the lead agency on the performance of the lead agency.

(b) The department and each lead agency shall monitor out-of-home placements, including the extent to which sibling groups are placed together or provisions to provide visitation and other contacts if siblings are separated. The data shall identify reasons for sibling separation. Information related to sibling placement shall be incorporated into the results-oriented accountability system required pursuant to s. 409.997 and into the evaluation of the outcome specified in s. 409.986(2)(e). The information related to sibling placement shall also be made available to the institute established pursuant s. 1004.615 for use in assessing the performance of child welfare services in relation to the outcome specified in s. 409.986(2)(e).

(c) The department shall, to the extent possible, use independent financial audits provided by the lead agency to eliminate or reduce the ongoing contract and administrative reviews conducted by the department. If the department determines that such independent financial audits are inadequate, other audits, as necessary, may be conducted by the department. This paragraph does not abrogate the requirements of s. 215.97.

(d) The department may suggest additional items to be included in such independent financial audits to meet the department’s needs.

(e) The department may outsource programmatic, administrative, or fiscal monitoring oversight of lead agencies.

(f) A lead agency must assure that all subcontractors are subject to the same quality assurance activities as the lead agency.

(19) The department and its attorneys have the responsibility to ensure that the court is fully informed about issues before it, to make recommendations to the court, and to present competent evidence, including testimony by the department’s employees, contractors, and subcontractors, as well as other individuals, to support all recommendations made to the court. The department’s attorneys shall coordinate lead agency or subcontractor staff to ensure that dependency cases are presented appropriately to the court, giving consideration to the information developed by the case manager and direction to the case manager if more information is needed.

(20) The department, in consultation with lead agencies, shall develop a dispute resolution process so that disagreements between legal staff, investigators, and case management staff can be resolved in the best interest of the child in question before court appearances regarding that child.

(21) The department shall periodically, and before procuring a lead agency, solicit comments and recommendations from the community alliance established in s. 20.19(5), any other community groups, or public hearings. The recommendations must include, but are not limited to:

(a) The current and past performance of a lead agency.

(b) The relationship between a lead agency and its community partners.

(c) Any local conditions or service needs in child protection and child welfare.

History.—s. 39, ch. 2014-224.



409.997 - Child welfare results-oriented accountability program.

409.997 Child welfare results-oriented accountability program.—

(1) The department, the community-based care lead agencies, and the lead agencies’ subcontractors share the responsibility for achieving the outcome goals specified in s. 409.986(2).

(2) The purpose of the results-oriented accountability program is to monitor and measure the use of resources, the quality and amount of services provided, and child and family outcomes. The program includes data analysis, research review, and evaluation. The program shall produce an assessment of individual entities’ performance, as well as the performance of groups of entities working together on a local, regional, and statewide basis to provide an integrated system of care. Data analyzed and communicated through the accountability program shall inform the department’s development and maintenance of an inclusive, interactive, and evidence-supported program of quality improvement which promotes individual skill building as well as organizational learning. Additionally, outcome data generated by the program may be used as the basis for payment of performance incentives if funds for such payments are made available through the General Appropriations Act. The information compiled and utilized in the accountability program must incorporate, at a minimum:

(a) Valid and reliable outcome measures for each of the goals specified in this subsection. The outcome data set must consist of a limited number of understandable measures using available data to quantify outcomes as children move through the system of care. Such measures may aggregate multiple variables that affect the overall achievement of the outcome goals. Valid and reliable measures must be based on adequate sample sizes, be gathered over suitable time periods, and reflect authentic rather than spurious results, and may not be susceptible to manipulation.

(b) Regular and periodic monitoring activities that track the identified outcome measures on a statewide, regional, and provider-specific basis. Monitoring reports must identify trends and chart progress toward achievement of the goals specified in this subsection. The accountability program may not rank or compare performance among community-based care regions unless adequate and specific adjustments are adopted which account for the diversity in regions’ demographics, resources, and other relevant characteristics. The requirements of the monitoring program may be incorporated into the department’s quality assurance program.

(c) An analytical framework that builds on the results of the outcomes monitoring procedures and assesses the statistical validity of observed associations between child welfare interventions and the measured outcomes. The analysis must use quantitative methods to adjust for variations in demographic or other conditions. The analysis must include longitudinal studies to evaluate longer term outcomes, such as continued safety, family permanence, and transition to self-sufficiency. The analysis may also include qualitative research methods to provide insight into statistical patterns.

(d) A program of research review to identify interventions that are supported by evidence as causally linked to improved outcomes.

(e) An ongoing process of evaluation to determine the efficacy and effectiveness of various interventions. Efficacy evaluation is intended to determine the validity of a causal relationship between an intervention and an outcome. Effectiveness evaluation is intended to determine the extent to which the results can be generalized.

(f) Procedures for making the results of the accountability program transparent for all parties involved in the child welfare system as well as policymakers and the public, which shall be updated at least quarterly and published on the department’s website in a manner that allows custom searches of the performance data. The presentation of the data shall provide a comprehensible, visual report card for the state and each community-based care region, indicating the current status of the outcomes relative to each goal and trends in that status over time. The presentation shall identify and report outcome measures that assess the performance of the department, the community-based care lead agencies, and their subcontractors working together to provide an integrated system of care.

(g) An annual performance report that is provided to interested parties including the dependency judge or judges in the community-based care service area. The report shall be submitted to the Governor, the President of the Senate, and the Speaker of the House of Representatives by October 1 of each year.

(3) The department shall establish a technical advisory panel consisting of representatives from the Florida Institute for Child Welfare established pursuant to s. 1004.615, lead agencies, community-based care providers, other contract providers, community alliances, and family representatives. The President of the Senate and the Speaker of the House of Representatives shall each appoint a member to serve as a legislative liaison to the panel. The technical advisory panel shall advise the department on the implementation of the results-oriented accountability program.

History.—ss. 10, 11, ch. 2014-161; s. 40, ch. 2014-224; s. 8, ch. 2016-11.









Chapter 410 - AGING AND ADULT SERVICES

410.031 - Legislative intent.

410.031 Legislative intent.—It is the intent of the Legislature to encourage the provision of care for disabled adults in family-type living arrangements in private homes as an alternative to institutional or nursing home care for such persons. The provisions of ss. 410.031-410.036 are intended to be supplemental to the provisions of chapters 400 and 429, relating to the licensing and regulation of nursing homes and assisted living facilities, and do not exempt any person who is otherwise subject to regulation under chapter 400 or chapter 429.

History.—s. 13, ch. 77-336; s. 18, ch. 78-433; s. 105, ch. 79-164; s. 11, ch. 88-350; s. 32, ch. 95-210; s. 71, ch. 95-418; s. 84, ch. 2006-197.

Note.—Former s. 409.3644.



410.032 - Definitions; ss. 410.031-410.036.

410.032 Definitions; ss. 410.031-410.036.—As used in ss. 410.031-410.036:

(1) “Department” means the Department of Children and Families.

(2) “Disabled adult” means any person at least 18 years of age, but under 60 years of age, who is not eligible for vocational rehabilitation services and who has one or more permanent physical or mental limitations that restrict his or her ability to perform the normal activities of daily living and impede his or her capacity to live independently.

(3) “Home care for disabled adults” means a full-time, family-type living arrangement in a private home under which a person or group of persons provides, on a nonprofit basis, basic services of maintenance and supervision, and any necessary specialized services as are needed, for three or fewer disabled adults.

History.—s. 14, ch. 77-336; s. 18, ch. 78-433; s. 106, ch. 79-164; s. 12, ch. 88-350; s. 72, ch. 95-418; s. 124, ch. 97-101; s. 49, ch. 97-103; s. 213, ch. 2014-19.

Note.—Former s. 409.3645.



410.033 - Home care for disabled adults; rules.

410.033 Home care for disabled adults; rules.—The department shall by rule establish minimum standards and procedures for the provision of home care for disabled adults, and for the approval of persons wishing to provide such care. Priority shall be given to provision of care to disabled adults who are not eligible for comparable services in programs of and funded by the department. Any person who is approved by the department to provide such care for a disabled adult is eligible for the subsidy payments described in s. 410.035. However, the home care for disabled adults program must operate within the funds appropriated by the Legislature.

History.—s. 15, ch. 77-336; s. 18, ch. 78-433; s. 107, ch. 79-164; s. 13, ch. 88-350; s. 73, ch. 95-418.

Note.—Former s. 409.3646.



410.034 - Department determination of fitness to provide home care.

410.034 Department determination of fitness to provide home care.—In accordance with s. 429.02, a person caring for an adult who is related to such person by blood or marriage is not subject to the Assisted Living Facilities Act. If, however, the person who plans to provide home care under this act is found by the department to be unable to provide this care, the department shall notify the person wishing to provide home care of this determination, and the person shall not be eligible for subsidy payments under ss. 410.031-410.036.

History.—s. 16, ch. 77-336; s. 18, ch. 78-433; s. 168, ch. 79-400; s. 33, ch. 95-210; s. 74, ch. 95-418; s. 85, ch. 2006-197.

Note.—Former s. 409.3647.



410.035 - Subsidy payments.

410.035 Subsidy payments.—The department shall develop a schedule of subsidy payments to be made to persons providing home care for certain eligible disabled adults. Payments shall be based on the financial status of the person receiving care. Payments shall include, but not be limited to:

(1) A support and maintenance element, to include costs of housing, food, clothing, and incidentals.

(2) Payments for medical, pharmaceutical, and dental services essential to maintain the health of the disabled adult and not covered by Medicare, Medicaid, or any form of insurance.

(3) When necessary, special supplements to provide for any service and specialized care required to maintain the health and well-being of the disabled adult.

History.—ss. 17, 19, ch. 77-336; s. 18, ch. 78-433; s. 2, ch. 83-82; s. 14, ch. 88-350; s. 75, ch. 95-418.

Note.—Former s. 409.3648.



410.036 - Eligibility for services.

410.036 Eligibility for services.—Criteria for determining eligibility for this program shall be the same as criteria used to determine eligibility for assistance under Title XVI of the Social Security Act, as the same exists on July 1, 1977, or shall be the same as financial criteria used to determine eligibility for nursing home care under the Medicaid program.

History.—s. 18, ch. 77-336; s. 18, ch. 78-433; s. 64, ch. 91-282.

Note.—Former s. 409.3649.



410.037 - Confidentiality of information.

410.037 Confidentiality of information.—Information about disabled adults who receive services under ss. 410.031-410.036 which is received through files, reports, inspection, or otherwise, by the department or by authorized departmental employees, by persons who volunteer services, or by persons who provide services to disabled adults under ss. 410.031-410.036 through contracts with the department is confidential and exempt from the provisions of s. 119.07(1). The information may not be disclosed publicly in a manner that identifies a disabled adult, unless the person or his or her legal guardian provides written consent.

History.—s. 15, ch. 88-350; s. 10, ch. 91-71; s. 76, ch. 95-418; s. 261, ch. 96-406; s. 1026, ch. 97-103.



410.502 - Housing and living arrangements; special needs of the elderly; services.

410.502 Housing and living arrangements; special needs of the elderly; services.—The Department of Elderly Affairs shall provide services related to housing and living arrangements which meet the special needs of the elderly. Such services shall include, but not be limited to:

(1) Providing counseling concerning housing problems and alternate living arrangements when appropriate to the individual’s needs.

(2) Coordinating with the Department of Economic Opportunity to gather and maintain data on living arrangements which meet the special needs of the elderly and to disseminate such information to the public. Such information shall include types of facilities, cost of care, services provided, and possible sources of help in meeting the cost of care for indigent individuals.

(3) Promoting, through the Department of Elderly Affairs staff activities and area agencies on aging, the development of a variety of living arrangements through public and private auspices to meet the various needs and desires of the elderly, including, but not limited to:

(a) Foster homes.

(b) Assisted living facilities.

(c) Homes for special services.

(d) Shared housing or other such group living arrangements for independent living.

(e) Continuing care facilities which offer all levels of care, including independent living units, personal care, home health care supports, and skilled nursing home care.

(f) Retirement communities for independent communal living, to be developed in conjunction with the Department of Economic Opportunity.

(g) Other innovative living arrangements.

Demonstration projects must be used advisedly to test the extent to which these and other innovative housing and living arrangements do meet the basic and special needs of the elderly.

History.—s. 32, ch. 86-192; s. 34, ch. 95-210; s. 195, ch. 99-8; s. 304, ch. 2011-142.



410.504 - Multidisciplinary center on elderly living environments.

410.504 Multidisciplinary center on elderly living environments.—

(1) PURPOSE.—The necessity for ongoing information on housing and living arrangements needed by the elderly mandates that there should be a central effort to produce data on the subject and, based on the data collected, to develop plans for meeting such current and future needs in the State of Florida.

(2) 1BOARD OF REGENTS’ RESPONSIBILITIES.—In order to ensure continuing sound programs on housing and living arrangements for the elderly, the 1Board of Regents shall develop a proposal and establish a multidisciplinary center on independent housing and other living environments for the elderly at one or more of the state universities.

(3) ACTIVITIES.—Each multidisciplinary center established pursuant to this section shall consist of a collaboration of academic disciplines including programs in architecture, anthropology, gerontology, economics, geography, law, medicine, psychology, and sociology to meet the following objectives:

(a) Provide a centralized state resource for identification, collection, analysis, and distribution of information on elderly living environments.

(b) Serve as the catalyst for identification and promotion of necessary research on elderly living environments.

(c) Develop cooperation and collaboration with both public and private agencies and organizations, educational centers and programs, and individuals throughout the state.

(d) Provide opportunities for professional development.

(e) Develop models for elderly living environments.

(4) ANNUAL REPORTS.—Each multidisciplinary center established by the 1Board of Regents shall submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives by January 1, 1989, and by January 1 of each year thereafter. These annual reports shall include information relating to the activities of the center, including collaborative efforts with community and academic organizations, statewide data on the housing related needs of the elderly, and findings and recommendations from research projects relating to housing of the elderly.

History.—s. 17, ch. 88-376.

1Note.—Abolished by s. 3, ch. 2001-170.



410.601 - Short title.

410.601 Short title.—Sections 410.601-410.606 may be cited as “The Community Care for Disabled Adults Act.”

History.—s. 5, ch. 88-350.



410.602 - Legislative intent.

410.602 Legislative intent.—The purpose of ss. 410.601-410.606 is to assist disabled adults to live dignified and reasonably independent lives in their own homes or in the homes of relatives or friends. The Legislature intends through ss. 410.601-410.606 to provide for the development, expansion, and coordination of community-based services for disabled adults, but not to supplant existing programs. The Legislature further intends to establish a continuum of services so that disabled adults may be assured the least restrictive environment suitable to their needs. In addition, the Legislature intends that the Department of Children and Families encourage innovative and efficient approaches to program management, staff training, and service delivery.

History.—s. 6, ch. 88-350; s. 125, ch. 97-101; s. 214, ch. 2014-19.



410.603 - Definitions relating to Community Care for Disabled Adults Act.

410.603 Definitions relating to Community Care for Disabled Adults Act.—As used in ss. 410.601-410.606:

(1) “Department” means the Department of Children and Families.

(2) “Disabled adult” means any person at least 18 years of age, but under 60 years of age, who has one or more permanent physical or mental limitations which restrict his or her ability to perform the normal activities of daily living and impede his or her capacity to live independently or with relatives or friends without the provision of community-based services.

(3) “District” means a specified geographic service area, as defined in 1s. 20.19, in which the programs of the department are administered and services are delivered.

(4) “Health maintenance service” means those routine health services necessary to help maintain the health of a disabled adult but shall be limited to medical therapeutic services, nonmedical prevention services, personal care services, home health aide services, home nursing services, emergency response services, and physical or mental examinations.

History.—s. 7, ch. 88-350; s. 3, ch. 90-330; s. 16, ch. 92-58; s. 18, ch. 93-200; s. 126, ch. 97-101; s. 50, ch. 97-103; s. 215, ch. 2014-19.

1Note.—Section 2, ch. 2012-84, deleted s. 20.19(5), which set out service districts.



410.604 - Community care for disabled adults program; powers and duties of the department.

410.604 Community care for disabled adults program; powers and duties of the department.—

(1) In each district, the department shall operate or contract for a community care for disabled adults program which shall have as its primary purpose the prevention of unnecessary institutionalization of disabled adults through the provisions of community-based services.

(2) Any person who meets the definition of a disabled adult pursuant to s. 410.603(2) is eligible to receive the services of the community care for disabled adults program. However, the community care for disabled adults program shall operate within the funds appropriated by the Legislature. Priority shall be given to disabled adults who are not eligible for comparable services in programs of or funded by the department or the Division of Vocational Rehabilitation of the Department of Education; who are determined to be at risk of institutionalization; and whose income is at or below the existing institutional care program eligibility standard.

(3) Each community care for disabled adults program shall include case management services and at least one other community service. Community services may include, but are not limited to, the provision of: adult day care, homemaker and chore services, escort services, group activity therapy, health maintenance services, home-delivered meals, interpreter services, medical equipment or supplies, respite care, and transportation. Case management services shall ensure that arrangements are made for appropriate services.

(4) If independent living is no longer possible for a disabled adult, the case manager shall assist the person in locating the most appropriate and cost-effective living arrangement in the least restrictive setting.

(5) Existing community resources available to disabled adults in each district shall be coordinated to provide a continuum of services. The department shall ensure that all available funding sources have been explored prior to using funds of the community care for disabled adults program. Funds appropriated for community care for disabled adults shall be used only for the provision of services to disabled adults, case management, and directly related expenditures. The department may provide advance funding for community care for disabled adults programs.

(6) The department and providers shall charge fees for services that the department provides a disabled adult whose income is above the existing institutional care program eligibility standard, either directly or through its agencies or contractors. The department shall establish by rule, by January 1, 1989, a schedule of fees based on the disabled adult’s ability to pay. Services of a specified value may be accepted in lieu of a monetary contribution.

(7) Providers and staff members in the community care for disabled adults program shall participate in training at least annually.

(8) Trained volunteers shall be used to provide services for the disabled adult.

(9) The department may conduct or contract for demonstration projects to determine the desirability of new concepts of organization, administration, or service delivery designed to prevent the institutionalization of disabled adults.

History.—s. 8, ch. 88-350; s. 4, ch. 90-330; s. 23, ch. 2002-22; s. 129, ch. 2010-102.



410.605 - Confidentiality of information.

410.605 Confidentiality of information.—Information about disabled adults who receive services under ss. 410.601-410.606 which is received through files, reports, inspections, or otherwise, by the department or by authorized departmental employees, by persons who volunteer services, or by persons who provide services to disabled adults under ss. 410.601-410.606 through contracts with the department is confidential and exempt from the provisions of s. 119.07(1). Such information may not be disclosed publicly in such a manner as to identify a disabled adult, unless the disabled adult or her or his legal guardian provides written consent.

History.—s. 9, ch. 88-350; s. 13, ch. 91-71; s. 262, ch. 96-406; s. 1027, ch. 97-103.



410.606 - Rulemaking.

410.606 Rulemaking.—The department shall adopt rules to implement ss. 410.601-410.606. The rules shall define each community service, establish minimum standards for the delivery of services, establish a fee schedule, and make other provisions necessary to implement ss. 410.601-410.606.

History.—s. 10, ch. 88-350.






Chapter 411 - HANDICAP OR HIGH-RISK CONDITION PREVENTION AND EARLY CHILDHOOD ASSISTANCE

Part I - GENERAL PROVISIONS (ss. 411.201-411.2035)

411.201 - Florida Prevention, Early Assistance, and Early Childhood Act; short title.

411.201 Florida Prevention, Early Assistance, and Early Childhood Act; short title.—This chapter may be cited as the “Florida Prevention, Early Assistance, and Early Childhood Act.”

History.—s. 1, ch. 89-379.



411.202 - Definitions.

411.202 Definitions.—As used in this chapter, the term:

(1) “Assistance services” means those assessments, individualized therapies, and other medical, educational, and social services designed to enhance the environment for the high-risk or handicapped preschool child, in order to achieve optimum growth and development. Provision of such services may include monitoring and modifying the delivery of assistance services.

(2) “Case management” means those activities aimed at assessing the needs of the high-risk child and his or her family; planning and linking the service system to the child and his or her family, based on child and family outcome objectives; coordinating and monitoring service delivery; and evaluating the effect of the service delivery system.

(3) “Community-based local contractor” means any unit of county or local government, any for-profit or not-for-profit organization, or a school district.

(4) “Developmental assistance” means individualized therapies and services needed to enhance both the high-risk child’s growth and development and family functioning.

(5) “Discharge planning” means the modification of the written individual and family service plan at the time of discharge from the hospital, which plan identifies for the family of a high-risk or handicapped infant a prescription of needed medical treatments or medications, specialized evaluation needs, and necessary nonmedical and educational intervention services.

(6) “Drug-exposed child” means any child from birth to 5 years of age for whom there is documented evidence that the mother used illicit drugs or was a substance abuser, or both, during pregnancy and the child exhibits:

(a) Abnormal growth;

(b) Abnormal neurological patterns;

(c) Abnormal behavior problems; or

(d) Abnormal cognitive development.

(7) “Early assistance” means any sustained and systematic effort designed to prevent or reduce the assessed level of health, educational, biological, environmental, or social risk for a high-risk child and his or her family.

(8) “Handicapped child” means a preschool child who is developmentally disabled, mentally handicapped, speech impaired, language impaired, deaf or hard of hearing, blind or partially sighted, physically handicapped, health impaired, or emotionally handicapped; a preschool child who has a specific learning disability; or any other child who has been classified under rules of the State Board of Education as eligible for preschool special education services, with the exception of those who are classified solely as gifted.

(9) “High-risk child” or “at-risk child” means a preschool child with one or more of the following characteristics:

(a) The child is a victim or a sibling of a victim in a confirmed or indicated report of child abuse or neglect.

(b) The child is a graduate of a perinatal intensive care unit.

(c) The child’s mother is under 18 years of age, unless the mother received necessary comprehensive maternity care and the mother and child currently receive necessary support services.

(d) The child has a developmental delay of one standard deviation below the mean in cognition, language, or physical development.

(e) The child has survived a catastrophic infectious or traumatic illness known to be associated with developmental delay.

(f) The child has survived an accident resulting in a developmental delay.

(g) The child has a parent or guardian who is developmentally disabled, severely emotionally disturbed, drug or alcohol dependent, or incarcerated and who requires assistance in meeting the child’s developmental needs.

(h) The child has no parent or guardian.

(i) The child is drug exposed.

(j) The child’s family’s income is at or below 100 percent of the federal poverty level or the child’s family’s income level impairs the development of the child.

(k) The child is a handicapped child as defined in subsection (8).

(l) The child has been placed in residential care under the custody of the state through dependency proceedings pursuant to chapter 39.

(m) The child is a member of a migrant farmworker family.

(10) “Impact evaluation” means the provision of evaluation information to the department on the impact of the components of the childhood pregnancy prevention public education program and an assessment of the impact of the program on a child’s related sexual knowledge, attitudes, and risk-taking behavior.

(11) “Individual and family service plan” means a written individualized plan describing the developmental status of the high-risk child and the therapies and services needed to enhance both the high-risk child’s growth and development and family functioning, and shall include the contents of the written individualized family service plan as defined in part H of Pub. L. No. 99-457.

(12) “Infant” or “toddler” means any child from birth to 3 years of age.

(13) “Interdisciplinary team” means a team that may include the physician, psychologist, educator, social worker, nursing staff, physical or occupational therapist, speech pathologist, parents, developmental intervention and parent support and training program director, case manager for the child and family, and others who are involved with the individual and family service plan.

(14) “Parent support and training” means a range of services for families of high-risk or handicapped preschool children, including family counseling; financial planning; agency referral; development of parent-to-parent support groups; education relating to growth and development, developmental assistance, and objective measurable skills, including abuse avoidance skills; training of parents to advocate for their child; and bereavement counseling.

(15) “Posthospital assistance services” means assessment, individual and family service planning, developmental assistance, counseling, parent education, and referrals which are delivered as needed in a home or nonhome setting, upon discharge, by a professional or paraprofessional trained for this purpose.

(16) “Prenatal” means the time period from pregnancy to delivery.

(17) “Preschool child” means a child from birth to 5 years of age, including a child who attains 5 years of age before September 1.

(18) “Prevention” means any program, service, or sustained activity designed to eliminate or reduce high-risk conditions in pregnant women, to eliminate or ameliorate handicapping or high-risk conditions in infants, toddlers, or preschool children, or to reduce sexual activity or the risk of unwanted pregnancy in teenagers.

(19) “Preventive health care” means periodic physical examinations, immunizations, and assessments for hearing, vision, nutritional deficiencies, development of language, physical growth, small and large muscle skills, and emotional behavior, as well as age-appropriate laboratory tests.

(20) “Process evaluation” means the provision of information to the department on the breadth and scope of the childhood pregnancy prevention public education program. The evaluation must identify program areas that need modification and identify community-based local contractor strategies and procedures which are particularly effective.

(21) “Strategic plan” means a report that analyzes existing programs, services, resources, policy, and needs and sets clear and consistent direction for programs and services for high-risk pregnant women and for preschool children, with emphasis on high-risk and handicapped children, by establishing goals and child and family outcomes, and strategies to meet them.

(22) “Teen parent” means a person under 18 years of age or enrolled in school in grade 12 or below, who is pregnant, who is the father of an unborn child, or who is the parent of a child.

History.—s. 1, ch. 89-379; s. 7, ch. 90-358; s. 2, ch. 91-229; s. 1, ch. 95-321; s. 51, ch. 97-103; s. 62, ch. 2000-153.



411.203 - Continuum of comprehensive services.

411.203 Continuum of comprehensive services.—The Department of Education and the Department of Health shall utilize the continuum of prevention and early assistance services for high-risk pregnant women and for high-risk and handicapped children and their families, as outlined in this section, as a basis for the intraagency and interagency program coordination, monitoring, and analysis required in this chapter. The continuum shall be the guide for the comprehensive statewide approach for services for high-risk pregnant women and for high-risk and handicapped children and their families, and may be expanded or reduced as necessary for the enhancement of those services. Expansion or reduction of the continuum shall be determined by intraagency or interagency findings and agreement, whichever is applicable. Implementation of the continuum shall be based upon applicable eligibility criteria, availability of resources, and interagency prioritization when programs impact both agencies, or upon single agency prioritization when programs impact only one agency. The continuum shall include, but not be limited to:

(1) EDUCATION AND AWARENESS.—

(a) Education of the public concerning, but not limited to, the causes of handicapping conditions, normal and abnormal child development, the benefits of abstinence from sexual activity, and the consequences of teenage pregnancy.

(b) Education of professionals and paraprofessionals concerning, but not limited to, the causes of handicapping conditions, normal and abnormal child development, parenting skills, the benefits of abstinence from sexual activity, and the consequences of teenage pregnancy, through preservice and inservice training, continuing education, and required postsecondary coursework.

(2) INFORMATION AND REFERRAL.—

(a) Providing information about available services and programs to families of high-risk and handicapped children.

(b) Providing information about service options and providing technical assistance to aid families in the decisionmaking process.

(c) Directing the family to appropriate services and programs to meet identified needs.

(3) CASE MANAGEMENT.—

(a) Arranging and coordinating services and activities for high-risk pregnant women, and for high-risk children and their families, with identified service providers.

(b) Providing appropriate casework services to pregnant women and to high-risk children and their families.

(c) Advocating for pregnant women and for children and their families.

(4) SUPPORT SERVICES PRIOR TO PREGNANCY.—

(a) Basic needs, such as food, clothing, and shelter.

(b) Health education.

(c) Family planning services, on a voluntary basis.

(d) Counseling to promote a healthy, stable, and supportive family unit, to include, but not be limited to, financial planning, stress management, and educational planning.

(5) MATERNITY AND NEWBORN SERVICES.—

(a) Comprehensive prenatal care, accessible to all pregnant women and provided for high-risk pregnant women.

(b) Adoption counseling for unmarried pregnant teenagers.

(c) Nutrition services for high-risk pregnant women.

(d) Perinatal intensive care.

(e) Delivery services for high-risk pregnant women.

(f) Postpartum care.

(g) Nutrition services for lactating mothers of high-risk children.

(h) A new mother information program at the birth site, to provide an informational brochure about immunizations, normal child development, abuse avoidance and appropriate parenting strategies, family planning, and community resources and support services for all parents of newborns and to schedule Medicaid-eligible infants for a health checkup.

(i) Appropriate screenings, to include, but not be limited to, metabolic screening, sickle-cell screening, hearing screening, developmental screening, and categorical screening.

(j) Followup family planning services for high-risk mothers and mothers of high-risk infants.

(6) HEALTH AND NUTRITION SERVICES FOR PRESCHOOL CHILDREN.—

(a) Preventive health services for all preschool children.

(b) Nutrition services for all preschool children, including, but not limited to, the Child Care Food Program and the Special Supplemental Food Program for Women, Infants, and Children.

(c) Medical care for seriously medically impaired preschool children.

(d) Cost-effective quality health care alternatives for medically involved preschool children, in or near their homes.

(7) EDUCATION, EARLY ASSISTANCE, AND RELATED SERVICES FOR HIGH-RISK CHILDREN AND THEIR FAMILIES.—

(a) Early assistance, including, but not limited to, developmental assistance programs, parent support and training programs, and appropriate followup assistance services, for handicapped and high-risk infants and their families.

(b) Special education and related services for handicapped children.

(c) Education, early assistance, and related services for high-risk children.

(8) SUPPORT SERVICES FOR ALL EXPECTANT PARENTS AND PARENTS OF HIGH-RISK CHILDREN.—

(a) Nonmedical prenatal and support services for pregnant teenagers and other high-risk pregnant women.

(b) Child care and early childhood programs, including, but not limited to, licensed child care facilities, family day care homes, therapeutic child care, Head Start, and preschool programs in public and private schools.

(c) Parent education and counseling.

(d) Transportation.

(e) Respite care, homemaker care, crisis management, and other services that allow families of high-risk children to maintain and provide quality care to their children at home.

(f) Parent support groups, such as parents as first teachers, to strengthen families and to enable families of high-risk children to better meet their needs.

(g) Utilization of the elderly, either as volunteers or paid employees, to work with high-risk children.

(h) Utilization of high school and postsecondary students as volunteers to work with high-risk children.

(9) MANAGEMENT SYSTEMS AND PROCEDURES.—

(a) Resource information systems on services and programs available for families.

(b) Registry of high-risk newborns and newborns with birth defects, which utilizes privacy safeguards for children and parents who are subjects of the registry.

(c) Local registry of preschoolers with high-risk or handicapping conditions, which utilizes privacy safeguards for children and parents who are subjects of the registry.

(d) Information sharing system among the Department of Health, the Department of Education, local education agencies, and other appropriate entities, on children eligible for services. Information may be shared when parental or guardian permission has been given for release.

(e) Well-baby insurance for preschoolers included in the family policy coverage.

(f) Evaluation, to include:

1. Establishing child-centered and family-focused goals and objectives for each element of the continuum.

2. Developing a system to report child and family outcomes and program effectiveness for each element of the continuum.

(g) Planning for continuation of services, to include:

1. Individual and family service plan by an interdisciplinary team, for the transition from birth or the earliest point of identification of a high-risk infant or toddler into an early assistance, preschool program for 3-year-olds or 4-year-olds, or other appropriate programs.

2. Individual and family service plan by an interdisciplinary team, for the transition of a high-risk preschool child into a public or private school system.

History.—s. 1, ch. 89-379; s. 999, ch. 2002-387; s. 20, ch. 2010-210; s. 92, ch. 2012-184; s. 104, ch. 2014-17.



411.2035 - Dangers of shaking infants and young children; requirements for distributing brochures.

411.2035 Dangers of shaking infants and young children; requirements for distributing brochures.—

(1) Every hospital, birthing facility, and provider of home birth which has maternity and newborn services shall provide to the parents of a newborn, before they take their newborn home from the hospital or birthing facility, written information with an explanation concerning the dangers of shaking infants and young children.

(2) The Department of Health shall prepare a brochure that describes the dangers of shaking infants and young children. The description must include information concerning the grave effects of shaking infants and young children, information concerning appropriate ways to manage the causes that can lead a person to shake infants and young children, and a discussion of ways to reduce the risks that can lead a person to shake infants and young children.

(3) This section does not preclude a hospital, birthing facility, or a home birth provider from providing the notice required under this section as an addendum to, or in connection with, any other required information.

(4) A cause of action does not accrue against the state or any subdivision or agency thereof or any hospital birthing facility or home-birth provider for failure to give or receive the information required under this section.

History.—s. 2, ch. 2002-174.

Note.—Former s. 411.233.






Part II - PREVENTION AND EARLY ASSISTANCE (ss. 411.22-411.228)

411.22 - Legislative intent.

411.22 Legislative intent.—The Legislature finds and declares that 50 percent of handicapping conditions in young children can be prevented, and such conditions which are not prevented can be minimized by focusing prevention efforts on high-risk pregnant women and on high-risk and handicapped preschool children and their families. The Legislature further finds that by preventing handicaps in preschool children, infant mortality and child abuse can be reduced and this state can reap substantial savings in both human potential and state funds. The Legislature finds that infant mortality, handicapping conditions in young children, and other health problems for infants and mothers are associated with teenage pregnancy and that the prevention of sexual activity and unwanted teenage pregnancy can reduce the number of at-risk children, while increasing human potential and reducing the cost of health care. The Legislature further finds that a continuum of integrated services is needed to identify, diagnose, and treat high-risk conditions in pregnant women and in preschool children. The Legislature finds that intraagency and interagency coordination can enhance the framework of a continuum that is already in existence and that coordination of public sector and private sector prevention services can reduce infant mortality and handicapping conditions in preschool children and minimize the effects of handicapping conditions. It is the intent of the Legislature, therefore, that a continuum of efficient and cost-effective prevention and early assistance services be identified, that a plan for intraagency and interagency coordination be developed for the purpose of implementing such a continuum, and that the continuum of services be implemented as resources are made available for such implementation.

History.—s. 2, ch. 89-379; s. 8, ch. 90-358.



411.223 - Uniform standards.

411.223 Uniform standards.—

(1) The Department of Children and Families, in consultation with the Department of Education, shall establish a minimum set of procedures for each preschool child who receives preventive health care with state funds. Preventive health care services shall meet the minimum standards established by federal law for the Early Periodic Screening, Diagnosis, and Treatment Program and shall provide guidance on screening instruments which are appropriate for identifying health risks and handicapping conditions in preschool children.

(2) Duplicative diagnostic and planning practices shall be eliminated to the extent possible. Diagnostic and other information necessary to provide quality services to high-risk or handicapped children shall be shared among the program offices of the Department of Children and Families, pursuant to the provisions of s. 1002.22.

History.—s. 2, ch. 89-379; s. 66, ch. 2000-139; s. 1000, ch. 2002-387; s. 216, ch. 2014-19.



411.224 - Family support planning process.

411.224 Family support planning process.—The Legislature establishes a family support planning process to be used by the Department of Children and Families as the service planning process for targeted individuals, children, and families under its purview.

(1) The Department of Education shall take all appropriate and necessary steps to encourage and facilitate the implementation of the family support planning process for individuals, children, and families within its purview.

(2) To the extent possible within existing resources, the following populations must be included in the family support planning process:

(a) Children from birth to age 5 who are served by the clinic and programs of the Division of Children’s Medical Services of the Department of Health.

(b) Children participating in the developmental evaluation and intervention program of the Division of Children’s Medical Services of the Department of Health.

(c) Children from age 3 through age 5 who are served by the Agency for Persons with Disabilities.

(d) Children from birth through age 5 who are served by the Mental Health Program Office of the Department of Children and Families.

(e) Healthy Start participants in need of ongoing service coordination.

(f) Children from birth through age 5 who are served by the voluntary family services, protective supervision, foster care, or adoption and related services programs of the Child Care Services Program Office of the Department of Children and Families, and who are eligible for ongoing services from one or more other programs or agencies that participate in family support planning; however, children served by the voluntary family services program, where the planned length of intervention is 30 days or less, are excluded from this population.

(3) When individuals included in the target population are served by Head Start, local education agencies, or other prevention and early intervention programs, providers must be notified and efforts made to facilitate the concerned agency’s participation in family support planning.

(4) Local education agencies are encouraged to use a family support planning process for children from birth through 5 years of age who are served by the prekindergarten program for children with disabilities, in lieu of the Individual Education Plan.

(5) There must be only a single-family support plan to address the problems of the various family members unless the family requests that an individual family support plan be developed for different members of that family. The family support plan must replace individual habilitation plans for children from 3 through 5 years old who are served by the Agency for Persons with Disabilities.

(6) The family support plan at a minimum must include the following information:

(a) The family’s statement of family concerns, priorities, and resources.

(b) Information related to the health, educational, economic and social needs, and overall development of the individual and the family.

(c) The outcomes that the plan is intended to achieve.

(d) Identification of the resources and services to achieve each outcome projected in the plan. These resources and services are to be provided based on availability and funding.

(7) A family support plan meeting must be held with the family to initially develop the family support plan and annually thereafter to update the plan as necessary. The family includes anyone who has an integral role in the life of the individual or child as identified by the individual or family. The family support plan must be reviewed periodically during the year, at least at 6-month intervals, to modify and update the plan as needed. Such periodic reviews do not require a family support plan team meeting but may be accomplished through other means such as a case file review and telephone conference with the family.

(8) The initial family support plan must be developed within a 90-day period. If exceptional circumstances make it impossible to complete the evaluation activities and to hold the initial family support plan team meeting within a reasonable time period, these circumstances must be documented, and the individual or family must be notified of the reason for the delay. With the agreement of the family and the provider, services for which either the individual or the family is eligible may be initiated before the completion of the evaluation activities and the family support plan.

(9) The Department of Children and Families, the Department of Health, and the Department of Education, to the extent that funds are available, must offer technical assistance to communities to facilitate the implementation of the family support plan.

History.—s. 7, ch. 93-143; s. 196, ch. 99-8; s. 67, ch. 2000-139; s. 63, ch. 2000-158; s. 55, ch. 2006-227; s. 21, ch. 2010-161; s. 61, ch. 2013-18; s. 217, ch. 2014-19.



411.226 - Learning Gateway.

411.226 Learning Gateway.—

(1) PROGRAM GOALS.—The Legislature authorizes a 3-year demonstration program, to be called the Learning Gateway, the purpose of which is to provide parents access to information, referral, and services to lessen the effects of learning disabilities in children from birth to age 9. Parental consent shall be required for initial contact and referral for evaluation and services provided through the Learning Gateway. Each pilot program must design and test an integrated, community-based system to help parents identify learning problems and access early education and intervention services in order to minimize or prevent learning disabilities. The Learning Gateway must be available to parents in the settings where they and their children live, work, seek care, or study. The goals of the Learning Gateway are to:

(a) Improve community awareness and education of parents and practitioners about the warning signs or precursors of learning problems and learning disabilities, including disorders or delayed development in language, attention, behavior, and social-emotional functioning, including dyslexia and attention deficit hyperactivity disorder, in children from birth through age 9.

(b) Improve access for children who are experiencing early learning problems and their families to appropriate programs, services, and supports through improved outreach and referral processes among providers.

(c) Improve developmental monitoring and the availability to parents of appropriate screening resources, with emphasis on children from birth through age 9 who are at high risk of having learning problems.

(d) Improve the availability to parents of appropriate education and intervention programs, services, and supports to address learning problems and learning disabilities.

(e) Identify gaps in the array of services and supports so that an appropriate child-centered and family-centered continuum of education and support would be readily available in each community.

(f) Improve accountability of the system through improved planning, integration, and collaboration among providers and through outcome measurement in collaboration with parents.

(2) LEARNING GATEWAY STEERING COMMITTEE.—

(a) To ensure that parents of children with potential learning problems and learning disabilities have access to the appropriate necessary services and supports, an 18-member steering committee is created. The steering committee is assigned to the Department of Education for administrative purposes.

(b) The duties of the Learning Gateway Steering Committee are to provide policy development, consultation, oversight, and support for the implementation of three demonstration programs and to advise the agencies, the Legislature, and the Governor on statewide implementation of system components and issues and on strategies for continuing improvement to the system.

(c) The steering committee shall direct the administering agency of the Learning Gateway program to expend the funds appropriated for the steering committee’s use to procure the products delineated in s. 411.227 through contracts or other means. The steering committee and the Learning Gateway pilot programs will provide information and referral for services but will not provide direct services to parents or children.

(d) The steering committee must include parents, service providers, and representatives of the disciplines relevant to diagnosis of and intervention in early learning problems. The Governor shall appoint one member from the private sector who has expertise in communications, management or service provision, one member who has expertise in children’s vision, one member who has expertise in learning disabilities, one member who has expertise in audiology, one member who is a parent of a child eligible for services by the Learning Gateway, and one provider of related diagnostic and intervention services. The President of the Senate shall appoint one member from the private sector who has expertise in communications, management or service provision, one member who has expertise in emergent literacy, one member who has expertise in pediatrics, one member who has expertise in brain development, one member who is a parent of a child eligible for services by the Learning Gateway, and one member who is a provider of related diagnostic and intervention services. The Speaker of the House of Representatives shall appoint one member from the private sector who has expertise in communications, management or service provision, one member who has expertise in environmental health and allergies, one member who has expertise in children’s nutrition, one member who has expertise in family medicine, one parent of a child eligible for services by the Learning Gateway, and one member who is a school psychologist providing diagnostic and intervention services.

(e) To support and facilitate system improvements, the steering committee must consult with representatives from the Department of Education, the Department of Health, the Office of Early Learning, the Department of Children and Families, the Agency for Health Care Administration, the Department of Juvenile Justice, and the Department of Corrections and with the director of the Learning Development and Evaluation Center of Florida Agricultural and Mechanical University.

(f) Steering committee appointments must be made, and the committee must hold its first meeting, within 90 days after this act takes effect. Steering committee members shall be appointed to serve a term of 3 years. The Governor shall designate the chair of the steering committee.

(g) Steering committee members shall not receive compensation for their services, but may receive reimbursement for travel expenses incurred under s. 112.061.

(3) LEARNING GATEWAY DEMONSTRATION PROJECTS.—

(a) Within 90 days after its initial meeting, the Learning Gateway Steering Committee shall accept proposals from interagency consortia in Orange, Manatee, and St. Lucie counties which comprise public and private providers, community agencies, business representatives, and the local school board in each county to serve as demonstration sites for design and development of a system that addresses the requirements in s. 411.227. If there is no proposal from one of the designated counties, the steering committee may select another county to serve as a demonstration site by majority vote.

(b) The proposals for demonstration projects must provide a comprehensive and detailed description of the system of care. The description of the proposed system of care must clearly indicate the point of access for parents, integration of services, linkages of providers, and additional array of services required to address the needs of children and families.

(c) The demonstration projects should ensure that the system of care appropriately includes existing services to the fullest extent possible and should determine additional programs, services, and supports that would be necessary to implement the requirements of this act.

(d) The projects, in conjunction with the steering committee, shall determine what portion of the system can be funded using existing funds, demonstration funds provided by this act, and other available private and community funds.

(e) The demonstration projects shall recommend to the steering committee the linking or combining of some or all of the local planning bodies, including school readiness coalitions, Healthy Start coalitions, Part C advisory councils, Department of Children and Families community alliances, and other boards or councils that have a primary focus on services for children from birth to age 9, to the extent allowed by federal regulations, if such changes would improve coordination and reduce unnecessary duplication of effort.

(f) Demonstration projects shall use public and private partnerships, partnerships with faith-based organizations, and volunteers, as appropriate, to enhance accomplishment of the goals of the system.

(g) Addressing system components delineated in s. 411.227, each demonstration project proposal must include, at a minimum:

1. Protocols for requiring and receiving parental consent for Learning Gateway services.

2. A method for establishing communication with parents and coordination and planning processes within the community.

3. Action steps for making appropriate linkages to existing services within the community.

4. Procedures to determine gaps in services and identify appropriate providers.

5. A lead agency to serve as the system access point, or gateway.

(h) As authorized under the budget authority of the Department of Education, demonstration projects, representative of the diversity of the communities in this state, shall be established in Manatee, Orange, and St. Lucie counties as local Learning Gateway sites and shall be authorized to hire staff, establish office space, and contract for administrative services as needed to implement the project within the budget designated by the Legislature.

(i) The steering committee must approve, deny, or conditionally approve a Learning Gateway proposal within 60 days after receipt of the proposal. If a proposal is conditionally approved, the steering committee must assist the Learning Gateway applicant to correct deficiencies in the proposal by December 1, 2002. Funds must be available to a pilot program 15 days after final approval of its proposal by the steering committee. Funds must be available to all pilot programs by January 1, 2003.

History.—s. 5, ch. 2002-265; s. 1, ch. 2003-3; s. 10, ch. 2004-484; s. 315, ch. 2011-142; s. 218, ch. 2014-19.



411.227 - Components of the Learning Gateway.

411.227 Components of the Learning Gateway.—The Learning Gateway system consists of the following components:

(1) COMMUNITY EDUCATION STRATEGIES AND FAMILY-ORIENTED ACCESS.—

(a) Each local demonstration project shall establish the system access point, or gateway, by which parents can receive information about available appropriate services. An existing public or private agency or provider or new provider may serve as the system gateway. The local Learning Gateway should provide parents and caretakers with a single point of access for screening, assessment, and referral for services for children from birth through age 9. The demonstration projects have the budgetary authority to hire appropriate personnel to perform administrative functions. These staff members must be knowledgeable about child development, early identification of learning problems and learning disabilities, family service planning, and services in the local area. Each demonstration project must arrange for the following services to be provided by existing service systems:

1. Conducting intake with families.

2. Conducting appropriate screening or referral for such services.

3. Conducting needs/strengths-based family assessment.

4. Developing family resource plans.

5. Making referrals for needed services and assisting families in the application process.

6. Providing service coordination as needed by families.

7. Assisting families in establishing a medical home.

8. Conducting case management and transition planning as necessary.

9. Monitoring performance of service providers against appropriate standards.

(b) The Learning Gateway Steering Committee and demonstration projects shall designate a central information and referral access phone number for parents in each pilot community. This centralized phone number should be used to increase public awareness and to improve access to local supports and services for children from birth through age 9 and their families. The number should be highly publicized as the primary source of information on services for young children. The telephone staff should be trained and supported to offer accurate and complete information and to make appropriate referrals to existing public and private community agencies.

(c) In collaboration with local resources such as Healthy Start, the demonstration projects shall develop strategies for offering hospital visits or home visits by trained staff to new mothers. The Learning Gateway Steering Committee shall provide technical assistance to local demonstration projects in developing brochures and other materials to be distributed to parents of newborns.

(d) In collaboration with other local resources, the demonstration projects shall develop public awareness strategies to disseminate information about developmental milestones, precursors of learning problems and other developmental delays, and the service system that is available. The information should target parents of children from birth through age 9 and should be distributed to parents, health care providers, and caregivers of children from birth through age 9. A variety of media should be used as appropriate, such as print, television, radio, and a community-based Internet website, as well as opportunities such as those presented by parent visits to physicians for well-child checkups. The Learning Gateway Steering Committee shall provide technical assistance to the local demonstration projects in developing and distributing educational materials and information.

1. Public awareness strategies targeting parents of children from birth through age 5 shall be designed to provide information to public and private preschool programs, child care providers, pediatricians, parents, and local businesses and organizations. These strategies should include information on the school readiness performance standards adopted by the Office of Early Learning.

2. Public awareness strategies targeting parents of children from ages 6 through 9 must be designed to disseminate training materials and brochures to parents and public and private school personnel, and must be coordinated with the local school board and the appropriate school advisory committees in the demonstration projects. The materials should contain information on state and district proficiency levels for grades K-3.

(2) SCREENING AND DEVELOPMENTAL MONITORING.—

(a) In coordination with the Office of Early Learning, the Department of Education, and the Florida Pediatric Society, and using information learned from the local demonstration projects, the Learning Gateway Steering Committee shall establish guidelines for screening children from birth through age 9. The guidelines should incorporate recent research on the indicators most likely to predict early learning problems, mild developmental delays, child-specific precursors of school failure, and other related developmental indicators in the domains of cognition; communication; attention; perception; behavior; and social, emotional, sensory, and motor functioning.

(b) Based on the guidelines established by the steering committee and in cooperation with the Florida Pediatric Society, the steering committee shall adopt a comprehensive checklist for child healthcare checkups and a corresponding training package for physicians and other medical personnel in implementing more effective screening for precursors of learning problems, learning disabilities, and mild developmental delays.

(c) Using the screening guidelines developed by the steering committee, local demonstration projects should engage local physicians and other medical professionals in enhancing the screening opportunities presented by immunization visits and other well-child appointments, in accordance with the American Academy of Pediatrics Periodicity Schedule.

(d) Using the screening guidelines developed by the steering committee, the demonstration projects shall develop strategies to increase early identification of precursors to learning problems and learning disabilities through providing parents the option of improved screening and referral practices within public and private early care and education programs and K-3 public and private school settings. Strategies may include training and technical assistance teams to assist program providers and teachers. The program shall collaborate appropriately with the school readiness coalitions, local school boards, and other community resources in arranging training and technical assistance for early identification and screening with parental consent.

(e) The demonstration project shall work with appropriate local entities to reduce the duplication of cross-agency screening in each demonstration project area. Demonstration projects shall provide opportunities for public and private providers of screening and assessment at each age level to meet periodically to identify gaps or duplication of efforts in screening practices.

(f) Based on technical assistance and support provided by the steering committee and in conjunction with the school readiness coalitions and other appropriate entities, demonstration projects shall develop a system to log the number of children screened, assessed, and referred for services. After development and testing, tracking should be supported by a standard electronic data system for screening and assessment information.

(g) In conjunction with the technical assistance of the steering committee, demonstration projects shall develop a system for targeted screening. The projects should conduct a needs assessment of existing services and programs where targeted screening programs should be offered. Based on the results of the needs assessment, the project shall develop procedures within the demonstration community whereby periodic developmental screening could be offered to parents of children from birth through age 9 who are served by state intervention programs or whose parents or caregivers are in state intervention programs. Intervention programs for children, parents, and caregivers include those administered or funded by the:

1. Agency for Health Care Administration;

2. Department of Children and Families;

3. Department of Corrections and other criminal justice programs;

4. Department of Education;

5. Department of Health; and

6. Department of Juvenile Justice.

(h) When results of screening suggest developmental problems, potential learning problems, or learning disabilities, the intervention program shall inform the child’s parent of the results of the screening and shall offer to refer the child to the Learning Gateway for coordination of further assessment. If the parent chooses to have further assessment, the Learning Gateway shall make referrals to the appropriate entities within the service system.

(i) The local Learning Gateway shall provide for followup contact to all families whose children have been found ineligible for services under Part B or Part C of the IDEA to inform them of other services available in the county.

(j) Notwithstanding any law to the contrary, each agency participating in the Learning Gateway is authorized to provide to a Learning Gateway program confidential information exempt from disclosure under chapter 119 regarding a developmental screening on any child participating in the Learning Gateway who is or has been the subject of a developmental screening within the jurisdiction of each agency.

(3) EARLY EDUCATION, SERVICES AND SUPPORTS.—

(a) The demonstration projects shall develop a conceptual model system of care that builds upon, integrates, and fills the gaps in existing services. The model shall indicate how qualified providers of family-based or center-based interventions or public and private school personnel may offer services in a manner consistent with the standards established by their profession and by the standards and criteria adopted by the steering committee and consistent with effective and proven strategies. The specific services and supports may include:

1. High-quality early education and care programs.

2. Assistance to parents and other caregivers, such as home-based modeling programs for parents and play programs to provide peer interactions.

3. Speech and language therapy that is age-appropriate.

4. Parent education and training.

5. Comprehensive medical screening and referral with biomedical interventions as necessary.

6. Referral as needed for family therapy, other mental health services, and treatment programs.

7. Family support services as necessary.

8. Therapy for learning differences in reading and math, and attention to subject material for children in grades K-3.

9. Referral for Part B or Part C services as required.

10. Expanded access to community-based services for parents.

11. Parental choice in the provision of services by public and private providers.

The model shall include a statement of the cost of implementing the model.

(b) Demonstration projects shall develop strategies to increase the use of appropriate intervention practices with children who have learning problems and learning disabilities within public and private early care and education programs and K-3 public and private school settings. Strategies may include training and technical assistance teams. Intervention must be coordinated and must focus on providing effective supports to children and their families within their regular education and community environment. These strategies must incorporate, as appropriate, school and district activities related to the student’s progress monitoring plan and must provide parents with greater access to community-based services that should be available beyond the traditional school day. Academic expectations for public school students in grades K-3 must be based upon the local school board’s adopted proficiency levels. When appropriate, school personnel shall consult with the local Learning Gateway to identify other community resources for supporting the child and the family.

(c) The steering committee, in cooperation with the Department of Children and Families, the Department of Education, and the Office of Early Learning, shall identify the elements of an effective research-based curriculum for early care and education programs.

(d) The steering committee, in conjunction with the demonstration projects, shall develop processes for identifying and sharing promising practices and shall showcase these programs and practices at a dissemination conference.

(e) The steering committee shall establish processes for facilitating state and local providers’ ready access to information and training concerning effective instructional and behavioral practices and interventions based on advances in the field and for encouraging researchers to regularly guide practitioners in designing and implementing research-based practices. The steering committee shall assist the demonstration projects in conducting a conference for participants in the three demonstration projects for the dissemination of information on best practices and new insights about early identification, education, and intervention for children from birth through age 9. The conference should be established so that continuing education credits may be awarded to medical professionals, teachers, and others for whom this is an incentive.

(f) Demonstration projects shall investigate and may recommend to the steering committee more effective resource allocation and flexible funding strategies if such strategies are in the best interest of the children and families in the community. The Department of Education and other relevant agencies shall assist the demonstration projects in securing state and federal waivers as appropriate.

History.—s. 6, ch. 2002-265; s. 11, ch. 2004-484; s. 2, ch. 2006-74; s. 316, ch. 2011-142; s. 219, ch. 2014-19.



411.228 - Accountability.

411.228 Accountability.—

(1) The steering committee shall provide information to the School Readiness Estimating Conference and the Enrollment Conference for Public Schools regarding estimates of the population of children from birth through age 9 who are at risk of learning problems and learning disabilities.

(2) The steering committee, in conjunction with the demonstration projects, shall develop accountability mechanisms to ensure that the demonstration programs are effective and that resources are used as efficiently as possible. Accountability should be addressed through a multilevel evaluation system, including measurement of outcomes and operational indicators. Measurable outcomes must be developed to address improved child development, improved child health, and success in school. Indicators of system improvements must be developed to address quality of programs and integration of services. Agency monitoring of programs shall include a review of child and family outcomes and system effectiveness indicators with a specific focus on elimination of unnecessary duplication of planning, screening, and services.

(3) The steering committee shall oversee a formative evaluation of the project during implementation, including reporting short-term outcomes and system improvements. By January 2005, the steering committee shall make recommendations to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Commissioner of Education related to the merits of expansion of the demonstration projects.

(4) By January 1, 2005, the steering committee, in conjunction with the demonstration projects, shall develop a model county-level strategic plan to formalize the goals, objectives, strategies, and intended outcomes of the comprehensive system, and to support the integration and efficient delivery of all services and supports for parents of children from birth through age 9 who have learning problems or learning disabilities. The model county-level strategic plan must include, but need not be limited to, strategies to:

(a) Establish a system whereby parents can access information about learning problems in young children and receive services at their discretion;

(b) Improve early identification of those who are at risk for learning problems and learning disabilities;

(c) Provide access to an appropriate array of services within the child’s natural environment or regular classroom setting or specialized training in other settings;

(d) Improve and coordinate screening for children from birth through age 9;

(e) Improve and coordinate services for children from birth through age 9;

(f) Address training of professionals in effectively identifying factors, across all domains, which place children from birth through age 9 at risk of school failure and in appropriate interventions for the learning differences;

(g) Provide appropriate support to families;

(h) Share best practices with caregivers and referral sources;

(i) Address resource needs of the assessment and intervention system; and

(j) Address development of implementation plans to establish protocols for requiring and receiving parental consent for services; to identify action steps, responsible parties, and implementation schedules; and to ensure appropriate alignment with agency strategic plans.

History.—s. 7, ch. 2002-265.






Part III - CHILDHOOD PREGNANCY PREVENTION PUBLIC EDUCATIONPROGRAM (ss. 411.24-411.243)

411.24 - Short title.

411.24 Short title.—This part may be cited as the “Florida Education Now and Babies Later (ENABL) Act.”

History.—s. 2, ch. 95-321.



411.241 - Legislative intent.

411.241 Legislative intent.—The Legislature finds and declares that childhood pregnancies continue to be a serious problem in the state. Therefore, the Legislature intends to establish, through a public-private partnership, a program to encourage children to abstain from sexual activity.

History.—s. 2, ch. 95-321.



411.243 - Teen Pregnancy Prevention Community Initiative.

411.243 Teen Pregnancy Prevention Community Initiative.—Subject to the availability of funds, the Department of Health shall create a Teen Pregnancy Prevention Community Initiative. The purpose of this initiative is to create collaborative community partnerships to reduce teen pregnancy. Participating communities shall examine their needs and resources relative to teen pregnancy prevention and develop plans which provide for a collaborative approach to how existing, enhanced, and new initiatives together will reduce teen pregnancy in a community. Community incentive grants shall provide funds for communities to implement plans which provide for a collaborative, comprehensive, outcome-focused approach to reducing teen pregnancy.

(1) The requirements of the community incentive grants are as follows:

(a) The goal required of all grants is to reduce the incidence of teen pregnancy. All grants must be designed and required to maintain the data to substantiate reducing the incidence of teen pregnancy in the targeted area in their community.

(b) The target population is teens through 19 years of age, including both males and females and mothers and fathers.

(c) Grants must target a specified geographic area or region, for which data can be maintained to substantiate the teen pregnancy rate.

(d) In order to receive funding, communities must demonstrate collaboration in the provision of existing and new teen pregnancy prevention initiatives. This collaboration shall include developing linkages to the health care, social services, and education systems.

(e) Plans must be developed for how a community will reduce the incidence of teen pregnancy in a specified geographic area or region. These plans must include:

1. Provision for collaboration between existing and new initiatives for a comprehensive, well-planned, outcome-focused approach. All organizations involved in teen pregnancy prevention in the community must be involved in the planning and implementation of the community incentive grant initiative.

2. Provision in the targeted area or region for all of the components identified below. These components may be addressed through a collaboration of existing initiatives, enhancements, or new initiatives. Community incentive grant funds must address current gaps in the comprehensive teen pregnancy prevention plan for communities.

a. Primary prevention components are:

(I) Prevention strategies targeting males.

(II) Role modeling and monitoring.

(III) Intervention strategies targeting abused or neglected children.

(IV) Human sexuality education.

(V) Sexual advances protection education.

(VI) Reproductive health care.

(VII) Intervention strategies targeting younger siblings of teen mothers.

(VIII) Community and public awareness.

(IX) Innovative programs to facilitate prosecutions under s. 794.011, s. 794.05, or s. 800.04.

b. Secondary prevention components are:

(I) Home visiting.

(II) Parent education, skill building, and supports.

(III) Care coordination and case management.

(IV) Career development.

(V) Goal setting and achievement.

Community plans must provide for initiatives which are culturally competent and relevant to the families’ values.

(2) The state shall conduct an independent process and outcome evaluation of all the community incentive grant initiatives. The evaluation shall be conducted in three phases: The first phase shall focus on process, including implementation and operation, to be reported on after the first year of operation; the second phase shall be an interim evaluation of the outcome, to be completed after the third year of operation; the third phase shall be a final evaluation of process, outcome, and achievement of the overall goal of reducing the incidence of teen pregnancy, to be completed at the end of the fifth year of operation.

(3) The state shall provide technical assistance, training, and quality assurance to assist the initiative in achieving its goals.

History.—s. 102, ch. 96-175; s. 198, ch. 99-8.









Chapter 413 - EMPLOYMENT AND RELATED SERVICES FOR PERSONS WITH DISABILITIES

Part I - BLIND SERVICES PROGRAM (ss. 413.011-413.092)

413.011 - Division of Blind Services, legislative policy, intent; internal organizational structure and powers; Rehabilitation Council for the Blind.

413.011 Division of Blind Services, legislative policy, intent; internal organizational structure and powers; Rehabilitation Council for the Blind.—

(1) POLICY.—It is the policy of the Legislature that all programs, projects, and activities of the division are to be carried out in a manner consistent with the following principles:

(a) Respect for individual dignity, personal responsibility, self-determination to live independently, and pursuit of meaningful careers, based on informed choice;

(b) Support for the involvement of an individual’s representative if an individual requests, desires, or needs such support;

(c) Respect for the individual’s privacy and equal access, including the use of information in accessible formats; and

(d) Integration and full participation of individuals who are blind in society on equal terms with others.

(2) PROGRAM OF SERVICES.—It is the intent of the Legislature to establish a coordinated program of services which will be available to individuals throughout this state who are blind. The program must be designed to maximize employment opportunities for such individuals and to increase their independence and self-sufficiency.

(3) DIVISION STRUCTURE AND DUTIES.—The internal organizational structure of the Division of Blind Services shall be designed for the purpose of ensuring the greatest possible efficiency and effectiveness of services to the blind and to be consistent with chapter 20. The Division of Blind Services shall plan, supervise, and carry out the following activities:

(a) Recommend personnel as may be necessary to carry out the purposes of this section.

(b) Develop and implement a state plan for vocational rehabilitation services for individuals who are blind, pursuant to s. 101 of the Rehabilitation Act of 1973, as amended.

(c) In conjunction with the Florida Independent Living Council, develop and implement a 3-year state plan for independent living services and provide independent living services for blind and visually impaired individuals, including services for older individuals who are blind, pursuant to Title VII, chapter 2 of the Rehabilitation Act of 1973, as amended.

(d) Provide services that contribute to the maintenance of or the increased independence of older individuals who are blind.

(e) Establish, equip, and maintain an orientation and adjustment center or centers to provide independent living skills training and other training such as, but not limited to, instruction in braille; use of the long white cane for independent travel; homemaking and home-management skills; and communication skills, including the use of computer technology, to prepare individuals who are blind or visually impaired for eventual vocational training, job placement, and independence.

(f) Establish and implement a small business enterprises program and serve as the state licensing agency for individuals who are blind, pursuant to the federal Randolph-Sheppard Act.

(g) Purchase and distribute specialized equipment, devices, and technology, including low-vision aids, obtained directly from specialty vendors without using state centralized purchasing procedures.

(h) In cooperation with the Library of Congress, provide library services to persons who are blind and persons who have other print-related disabilities.

(i) In cooperation with other appropriate agencies, provide to employers, the state education agency, and local education agencies technical assistance in the provision of auxiliary aids and services to people who are blind, students, and their parents in complying with the Americans with Disabilities Act and the Individuals with Disabilities Education Act, as amended.

(j) Provide technical assistance to agencies within the state in order to assure that information technology purchased or used by such agencies is accessible to and usable by individuals who are blind, at the time the technology is purchased or used.

(k) Participate, through the designation of the director or an appropriate staff member of the division, on boards, commissions, or bodies in this state for the purpose of coordinating and planning services.

(l) Adopt rules for administering the programs of the division.

(m) Apply for and receive money from any state or federal agency to support the programs of the division.

(n) Develop and administer any other program that will further the provision of services to people who are blind and that the division determines falls within its scope of responsibility.

(o) Inquire into the cause of blindness, inaugurate preventive measures, and provide for the examination and treatment of the blind, or those threatened with blindness, for the benefit of such persons, and shall pay therefor, including necessary incidental expenses.

(p) Aid the blind in finding employment, teach them trades and occupations within their capacities, assist them in disposing of products made by them in home industries, assist them in obtaining funds for establishing enterprises where federal funds reimburse the state, and do such things as will contribute to the efficiency of self-support of the blind.

(q) Establish one or more training schools and workshops for the employment of suitable blind persons; make expenditures of funds for such purposes; receive moneys from sales of commodities involved in such activities and from such funds make payments of wages, repairs, insurance premiums, and replacements of equipment. All of the activities provided for in this section may be carried on in cooperation with private workshops for the blind, except that all tools and equipment furnished by the division shall remain the property of the state.

(r) Provide special services and benefits for the blind for developing their social life through community activities and recreational facilities.

(s) Undertake such other activities as may ameliorate the condition of blind citizens of this state.

(t) Cooperate with other agencies, public or private, especially the National Library Service for the Blind and Physically Handicapped of the Library of Congress and the Division of Library and Information Services of the Department of State, to provide library service to persons with visual, physical, or reading disabilities as defined in federal law and regulations in carrying out any or all of the provisions of this law.

(u) Recommend contracts and agreements with federal, state, county, municipal and private corporations, and individuals.

(v) Receive moneys or properties by gift or bequest from any person, firm, corporation, or organization for any of the purposes herein set out, but without authority to bind the state to any expenditure or policy except such as may be specifically authorized by law. All such moneys or properties so received by gift or bequest as herein authorized may be disbursed and expended by the division upon its own warrant for any of the purposes herein set forth, and such moneys or properties shall not constitute or be considered a part of any legislative appropriation made by the state for the purpose of carrying out the provisions of this law. When determined to be in the best interest of the division, the division may lease property received pursuant to this paragraph, and the Department of Education may enter into leases of property and sublease property on behalf of the division. Division and department leases and subleases may be to governmental, public, or nonprofit entities for the provision of blind, education, health, and other social service programs.

(w) Prepare and make available to the blind, in braille and on electronic recording equipment, Florida Statutes chapters 20, 120, 121, and 413, in their entirety.

(x) Adopt by rule:

1. Procedures for providing vocational rehabilitation services for the blind; and

2. Instructions to be used by the division in its general administration.

(4) DEFINITIONS.—As used in this section, the term:

(a) “Act,” unless the context indicates otherwise, means the Rehabilitation Act of 1973, 29 U.S.C. ss. 701-797.

(b) “Blind” or “blindness” means the condition of any person for whom blindness is a disability as defined by the Rehabilitation Act of 1973, 29 U.S.C. s. 706(8)(b).

(c) “Department” means the Department of Education.

(5) CHILDREN’S PROGRAM.—There is created within the Division of Blind Services a children’s program to serve children who are blind from 5 years of age through transition to the Vocational Rehabilitation Program. This program must supplement services already offered by the school system to foster the child’s learning and ability to function independently. The child’s parents, guardian, and family members should be an integral part of the program in order to foster independence.

(6) FUNDING.—A state agency may use funds from all possible sources to make accommodations for individuals who are blind.

(7) EMPLOYMENT SCREENING.—The division shall require all employees and applicants for employment to undergo personnel screening and security background investigations as provided in chapter 435, using the level 2 standards for screening set forth in that chapter, as a condition of employment and continued employment. All division employees and applicants for employment must meet level 2 screening standards as provided in s. 435.04 prior to employment and as a condition of continued employment.

(8) REHABILITATION COUNCIL FOR THE BLIND.—There is created in the department the Rehabilitation Council for the Blind, which is an advisory council as defined in s. 20.03, to assist the division in the planning and development of statewide vocational rehabilitation programs and services pursuant to the Rehabilitation Act of 1973, as amended, to recommend improvements to such programs and services, and to perform the functions provided in this section.

(a) The advisory council shall be composed of:

1. At least one representative of the Independent Living Council, which representative may be the chair or other designee of the council;

2. At least one representative of a parent training and information center established pursuant to s. 631(c)(9) of the Individuals with Disabilities Act, 20 U.S.C. s. 1431(c)(9);

3. At least one representative of the client assistance program established under the act;

4. At least one vocational rehabilitation counselor who has knowledge of and experience in vocational rehabilitation services for the blind, who shall serve as an ex officio nonvoting member of the council if the counselor is an employee of the department;

5. At least one representative of community rehabilitation program service providers;

6. Four representatives of business, industry, and labor;

7. At least one representative of a disability advocacy group representing individuals who are blind;

8. At least one parent, family member, guardian, advocate, or authorized representative of an individual who is blind, has multiple disabilities, and either has difficulties representing himself or herself or is unable, due to disabilities, to represent himself or herself;

9. Current or former applicants for, or recipients of, vocational rehabilitation services; and

10. The director of the division, who shall be an ex officio member of the council.

(b) Members of the council shall be appointed by the Governor, who shall select members after soliciting recommendations from representatives of organizations representing a broad range of individuals who have disabilities, and organizations interested in those individuals.

(c) A majority of council members shall be persons who are:

1. Blind; and

2. Not employed by the division.

(d) The council shall select a chair from among its membership.

(e) Each member of the council shall serve for a term of not more than 3 years, except that:

1. A member appointed to fill a vacancy occurring prior to the expiration of the term for which a predecessor was appointed shall be appointed for the remainder of such term; and

2. The terms of service of the members initially appointed shall be, as specified by the Governor, for such fewer number of years as will provide for the expiration of terms on a staggered basis.

(f) A member of the council may not serve more than two consecutive full terms.

(g) Any vacancy occurring in the membership of the council shall be filled in the same manner as the original appointment. A vacancy does not affect the power of the remaining members to execute the duties of the council.

(h) In addition to the other functions specified in this section, the council shall:

1. Review, analyze, and advise the division regarding the performance of the responsibilities of the division under Title I of the act, particularly responsibilities relating to:

a. Eligibility, including order of selection;

b. The extent, scope, and effectiveness of services provided; and

c. Functions performed by state agencies that affect or potentially affect the ability of individuals who are blind to achieve rehabilitation goals and objectives under Title I.

2. Advise the department and the division, and, at the discretion of the department or division, assist in the preparation of applications, the state plan, the strategic plan, and amendments to the plans, reports, needs assessments, and evaluations required by Title I.

3. To the extent feasible, conduct a review and analysis of the effectiveness of, and consumer satisfaction with:

a. The functions performed by state agencies and other public and private entities responsible for performing functions for individuals who are blind.

b. Vocational rehabilitation services:

(I) Provided or paid for from funds made available under the act or through other public or private sources.

(II) Provided by state agencies and other public and private entities responsible for providing vocational rehabilitation services to individuals who are blind.

4. Prepare and submit an annual report on the status of vocational rehabilitation services for the blind in the state to the Governor and the Commissioner of the Rehabilitative Services Administration, established under s. 702 of the act, and make the report available to the public.

5. Coordinate with other councils within the state, including the Independent Living Council, the advisory panel established under s. 613(a)(12) of the Individuals with Disabilities Education Act, 20 U.S.C. 1413(a)(12), the State Planning Council described in s. 124 of the Developmental Disabilities Assistance and Bill of Rights Act, 42 U.S.C. s. 6024, and the state mental health planning council established under s. 1916(e) of the Public Health Service Act, 42 U.S.C. 300X-4(e).

6. Advise the department and division and provide for coordination and the establishment of working relationships among the department, the division, the Independent Living Council, and centers for independent living in the state.

7. Perform such other functions consistent with the purposes of the act as the council determines to be appropriate that are comparable to functions performed by the council.

(i)1. The council shall prepare, in conjunction with the division, a plan for the provision of such resources, including such staff and other personnel, as may be necessary to carry out the functions of the council. The resource plan shall, to the maximum extent possible, rely on the use of resources in existence during the period of implementation of the plan.

2. If there is a disagreement between the council and the division in regard to the resources necessary to carry out the functions of the council as set forth in this section, the disagreement shall be resolved by the Governor.

3. The council shall, consistent with law, supervise and evaluate such staff and other personnel as may be necessary to carry out its functions.

4. While assisting the council in carrying out its duties, staff and other personnel shall not be assigned duties by the division or any other state agency or office that would create a conflict of interest.

(j) A council member may not cast a vote on any matter that would provide direct financial benefit to the member or otherwise give the appearance of a conflict of interest under state law.

(k) The council shall convene at least four meetings each year. These meetings shall occur in such places as the council deems necessary to conduct council business. The council may conduct such forums or hearings as the council considers appropriate. The meetings, hearings, and forums shall be publicly announced. The meetings shall be open and accessible to the public. The council shall make a report of each meeting which shall include a record of its discussions and recommendations, all of which reports shall be made available to the public.

History.—s. 1, ch. 20714, 1941; s. 1, ch. 21779, 1943; ss. 20, 34, ch. 26937, 1951; s. 1, ch. 61-210; s. 19, ch. 63-400; s. 1, ch. 67-463; ss. 10, 19, 35, ch. 69-106; s. 116, ch. 71-355; s. 157, ch. 71-377; s. 2, ch. 77-259; s. 4, ch. 78-323; ss. 1, 2, 3, ch. 81-58; ss. 1, 4, ch. 82-46; s. 2, ch. 83-265; s. 66, ch. 86-163; s. 2, ch. 88-303; s. 1, ch. 91-12; s. 10, ch. 91-49; ss. 1, 2, 3, ch. 91-52; s. 5, ch. 91-429; s. 8, ch. 95-327; s. 263, ch. 96-406; s. 1028, ch. 97-103; s. 2, ch. 98-19; s. 2, ch. 98-149; s. 7, ch. 2004-331; s. 4, ch. 2011-63.

Note.—Former s. 409.26.



413.0111 - Blind services direct-support organization.

413.0111 Blind services direct-support organization.—

(1) As used in this section, the term “direct-support organization” means a not-for-profit corporation incorporated under chapter 617 and organized and operated to conduct programs and activities; initiate developmental projects; raise funds; request and receive grants, gifts, and bequests of moneys; acquire, receive, hold, invest, and administer, in its own name, securities, funds, objects of value, or other property, real or personal; and make expenditures to or for the direct or indirect benefit of the state and for blind persons in this state.

(2)(a) The Division of Blind Services is authorized to organize and incorporate a direct-support organization pursuant to the requirements of this section and chapter 617 to accomplish the purposes and objectives set forth in this section.

(b) The first board of seven members of the direct-support organization shall be appointed by the Governor. Two members shall be appointed to serve 2-year terms, three members shall be appointed to serve 3-year terms, and two members shall be appointed to serve 4-year terms. Thereafter, the board shall be self-appointed according to the established bylaws.

(c) The director of the division or his or her designee shall serve as an ex officio member of the board of the direct-support organization.

(d) The direct-support organization is subject to the requirements of s. 24, Art. I of the State Constitution, chapter 119, and s. 286.011.

(e) Upon the dissolution of the corporation, all properties of the corporation revert to the division.

(f) The direct-support organization shall maintain donations and direct service expenditures in a bank account outside of the State Treasury.

(g) Any administrative costs of running and promoting the purposes of the corporation must be paid by private funds.

(3) The purposes and objectives of the direct-support organization must be consistent with the priority issues and objectives of the Department of Education and must be in the best interests of the state, though the Division of Blind Services may permit, without charge, the appropriate use of property and facilities of the state by the direct-support organization subject to this section. Such use must be directly in keeping with the approved purposes of the direct-support organization.

(4) Funds designated for the direct-support organization must be used for the enhancement of programs and projects of the Division of Blind Services. All moneys received by the direct-support organization must be deposited into an account of the direct-support organization and must be used by the organization in a manner consistent with the purposes and goals of the direct-support organization.

(5) The direct-support organization shall comply with the audit requirements of s. 215.981.

(6) The director of the Division of Blind Services may designate employees of the division to solicit donations from public or private sources to fund the authorized purposes of the direct-support organization.

(7) This section is repealed October 1, 2017, unless reviewed and saved from repeal by the Legislature.

History.—s. 12, ch. 2004-331; s. 18, ch. 2014-96.



413.0115 - State Board of Administration; authorization to invest division’s portfolio.

413.0115 State Board of Administration; authorization to invest division’s portfolio.—The State Board of Administration may invest and reinvest the portfolio of stocks, bonds, and mutual funds held by the Division of Blind Services in accordance with the trust agreement approved by the Division of Blind Services and the State Board of Administration and the provisions of ss. 215.44-215.53. The director of the Division of Blind Services shall make the portfolio available and shall transfer it to the State Board of Administration for investment.

History.—s. 13, ch. 98-47.



413.012 - Confidential records disclosure prohibited; exemptions.

413.012 Confidential records disclosure prohibited; exemptions.—

(1) All records furnished to the Division of Blind Services in connection with state or local vocational rehabilitation programs and containing information as to personal facts about applicants or clients given or made available to the state or local vocational rehabilitation agency or its representatives or employees in the course of the administration of the program, including lists of names and addresses and records of evaluations of clients, are confidential and exempt from the provisions of s. 119.07(1).

(2) It is unlawful for any person to disclose, authorize the disclosure, solicit, receive, or make use of any list of names and addresses or any record containing any information set forth in subsection (1) and maintained in the division. The prohibition provided for in this subsection shall not apply to the use of such information for purposes directly connected with the administration of the vocational rehabilitation program or with the monthly dispatch to the Division of Motorist Services of the Department of Highway Safety and Motor Vehicles of the name in full, place and date of birth, sex, social security number, and resident address of individuals with central visual acuity 20/200 or less in the better eye with correcting glasses, or a disqualifying field defect in which the peripheral field has contracted to such an extent that the widest diameter or visual field subtends an angular distance no greater than 20 degrees. When requested in writing by an applicant or client, or her or his representative, the Division of Blind Services shall release confidential information to the applicant or client or her or his representative.

(3) Any person who violates a provision of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 65-507; ss. 19, 35, ch. 69-106; s. 1, ch. 71-41; s. 356, ch. 71-136; s. 289, ch. 77-147; s. 3, ch. 77-259; s. 173, ch. 79-400; s. 2, ch. 91-12; s. 77, ch. 91-224; s. 264, ch. 96-406; s. 1029, ch. 97-103; s. 29, ch. 2011-66.



413.013 - Destruction of records.

413.013 Destruction of records.—The Division of Blind Services may authorize the destruction of any correspondence, documents, or other records when the subject matter involved has been closed or terminated and their preservation is not required by federal or state law, rule, or regulation. No such material shall be destroyed unless specific authority is given by the division and unless said records have been in the possession of the division 5 or more years prior to their destruction.

History.—s. 1, ch. 65-508; ss. 19, 35, ch. 69-106; s. 290, ch. 77-147; s. 4, ch. 77-259; s. 174, ch. 79-400.



413.014 - Community rehabilitation programs.

413.014 Community rehabilitation programs.—The Division of Blind Services shall enter into cooperative agreements with community rehabilitation programs as defined by the Rehabilitation Act of 1973, as amended, to be the service providers for the blind citizens of their communities. The division shall, as rapidly as feasible, increase the amount of such services provided by community rehabilitation programs. The goal shall be to decrease the amount of such services provided by division employees and to increase to the maximum extent allowed by federal law the amount of such services provided through cooperative agreements with community service providers. The division shall seek, to the maximum extent allowed by federal and state law and regulation, all available federal funds for such purposes. Funds and in-kind matching contributions from community and private sources shall be used to maximize federal funds. Unless prohibited by federal law or regulation, the share of the federal vocational rehabilitation grant apportioned for services to the blind may not be less than 17 percent.

History.—s. 16, ch. 95-327; s. 8, ch. 2004-331.



413.021 - Products and services by blind persons; sale, exhibition regulated.

413.021 Products and services by blind persons; sale, exhibition regulated.—

(1) When appearing in the Florida Statutes “blind person” shall mean an individual having central visual acuity 20/200 or less in the better eye with correcting glasses, or a disqualifying field defect in which the peripheral field has contracted to such an extent that the widest diameter or visual field subtends an angular distance no greater than 20 degrees.

(2) For the purposes of the Florida Statutes no representation shall be made that a product or service is “blind-made” unless the manufacturer employs blind persons to an extent constituting not less than 75 percent of the total hours worked by personnel engaged in the direct labor of production of manufactured blind-made products, or services. Direct labor production shall mean all work required for the preparation, processing and packing but not including supervision, administration, inspection and shipping, or the production of the materials from which the finished product is manufactured.

(3) No person or organization shall sell, distribute, or exhibit any product or service which purports or is advertised to be “blind-made,” unless the Division of Blind Services shall certify that such product or service complies with the provisions of subsection (2).

(4) Any person, including the officers, owners, or members of any corporation or organization that violates the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, 3, 4, ch. 28029, 1953; s. 2, ch. 61-210; ss. 19, 35, ch. 69-106; s. 357, ch. 71-136; s. 291, ch. 77-147; s. 5, ch. 77-259; s. 78, ch. 91-224.

Note.—Former ss. 413.09, 409.261.



413.031 - Products, purchase by state agencies and institutions.

413.031 Products, purchase by state agencies and institutions.—

(1) DEFINITIONS.—When used in this section:

(a) “Accredited nonprofit workshop” means a Florida workshop which has been certified by either the Division of Blind Services, for workshops concerned with blind persons, or the Department of Children and Families, when other handicapped persons are concerned, and such “workshop” means a place where any article is manufactured or handwork is carried on and which is operated for the primary purpose of providing employment to severely handicapped individuals, including the blind, who cannot be readily absorbed in the competitive labor market.

(b) “Handicapped” means an individual so severely disabled physically, or mentally, as to be unable to enter private industry on a competitive basis, but who can be made employable through an accredited nonprofitmaking agency for the handicapped, and which individual is over the age of 16 years.

(2) State institutions and agencies shall, where possible, purchase brooms, mops, rugs, rubber mats and other supplies (other than the products of prison labor) from sheltered Florida workshops operated by accredited nonprofit corporations, provided that such goods and supplies are of standard quality and price.

(3) When convenience or emergency requires it, the Department of Children and Families may upon request of the purchasing officer of any institution or agency relieve her or him from the obligation of this section.

(4) No state agency or institution shall purchase products or supplies purporting to be made by physically handicapped persons in workshops not certified under the provisions of this section.

(5) Any purchasing officer who violates the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 29663, 1955; s. 2, ch. 61-210; ss. 19, 35, ch. 69-106; s. 358, ch. 71-136; s. 6, ch. 77-259; s. 9, ch. 79-12; s. 175, ch. 79-400; s. 79, ch. 91-224; s. 52, ch. 97-103; s. 199, ch. 99-8; s. 220, ch. 2014-19.

Note.—Former s. 409.262.



413.032 - Purpose.

413.032 Purpose.—The purpose of this act is to further the policy of the state to encourage and assist blind and other severely handicapped individuals to achieve maximum personal independence through useful, productive, and gainful employment by assuring an expanded and constant market for their products and services, thereby enhancing their dignity and capacity for self-support and minimizing their dependence on welfare and need for costly institutionalization.

History.—s. 1, ch. 74-236; s. 4, ch. 78-323; ss. 6, 7, ch. 81-11; ss. 1, 4, ch. 82-46; ss. 3, 4, ch. 88-37; s. 5, ch. 91-429.



413.033 - Definitions.

413.033 Definitions.—As used in ss. 413.032-413.037:

(1) “Blind” means an individual having central visual acuity of 20/200 or less in the better eye with correcting glasses or a disqualifying field defect in which the peripheral field has contracted to such an extent that the widest diameter or visual field subtends an angular distance no greater than 20 degrees.

(2) “Other severely handicapped” and “severely handicapped individuals” mean an individual or class of individuals under a physical or mental disability other than blindness, which, according to criteria established by the department, after consultation with appropriate entities of the state and taking into account the views of nongovernmental entities representing the handicapped, constitutes a substantial handicap to employment and is of such a nature as to prevent the individual under such disability from currently engaging in normal competitive employment.

(3) “Qualified nonprofit agency for the blind” means an agency:

(a) Organized under the laws of the United States or of this state, operated in the interest of blind individuals, the net income of which does not inure in whole or in part to the benefit of any shareholder or other individual;

(b) Which complies with any applicable occupational health and safety standard prescribed by the Secretary of Labor of the United States;

(c) Which, in the production of commodities and the provision of services, whether or not the commodities or services are procured under ss. 413.032-413.037, during the fiscal year employs blind individuals for not less than 75 percent of the person-hours of direct labor required for the production or provision of the commodities or services; and

(d) Which meets the criteria for determining nonprofit status under the provisions of s. 196.195 and is registered and in good standing as a charitable organization with the Department of Agriculture and Consumer Services under the provisions of chapter 496.

(4) “Qualified nonprofit agency for other severely handicapped” means an agency:

(a) Organized under the laws of the United States or of this state, operated in the interest of severely handicapped individuals who are not blind, the net income of which does not inure in whole or in part to the benefit of any shareholder or other individual;

(b) Which complies with any applicable occupational health and safety standard prescribed by the Secretary of Labor of the United States;

(c) Which, in the production of commodities and in the provision of services, whether or not the commodities or services are procured under ss. 413.032-413.037, during the fiscal year employs blind or other severely handicapped individuals for not less than 75 percent of the person-hours of direct labor required for the production or provision of the commodities or services; and

(d) Which meets the criteria for determining nonprofit status under the provisions of s. 196.195 and is registered and in good standing as a charitable organization with the Department of Agriculture and Consumer Services under the provisions of chapter 496.

(5) “Direct labor” includes all work required for preparation, processing, and packing, but not supervision, administration, inspection, and shipping.

(6) “Agency” includes any political subdivision of the state having its own purchasing agency, such as a county, municipality, school district, or other public body, that is supported in whole or in part by funds appropriated by the Legislature.

History.—s. 2, ch. 74-236; s. 4, ch. 78-323; ss. 1, 6, 7, ch. 81-11; ss. 1, 4, ch. 82-46; ss. 3, 4, ch. 88-37; s. 5, ch. 91-429; s. 8, ch. 97-98; s. 53, ch. 97-103; s. 38, ch. 2002-207.



413.035 - Duties and powers of the department.

413.035 Duties and powers of the department.—

(1) It shall be the duty of the department to determine the market price of all products and services offered for sale to the various agencies of the state by any qualified nonprofit agency for the blind or other severely handicapped. The price shall recover for the nonprofit agency the cost of raw materials, labor, overhead, and delivery, but without profit, and shall be revised from time to time in accordance with changing cost factors. The department shall make such rules and regulations regarding specifications, time of delivery, and assignment of products and services to be supplied by nonprofit agencies for the blind or by agencies for the other severely handicapped, with priority for assignment of products to agencies for the blind, authorization of a central nonprofit agency to facilitate the allocation of orders among qualified nonprofit agencies for the blind, authorization of a central nonprofit agency to facilitate the allocation of orders among qualified nonprofit agencies for other severely handicapped, and other relevant matters of procedure as shall be necessary to carry out the purposes of this act. The department shall authorize the purchase of products and services elsewhere when requisitions cannot reasonably be complied with through the nonprofit agencies for the blind and other severely handicapped.

(2) The department shall establish and publish a list of products and services provided by any qualified nonprofit agency for the blind and any nonprofit agency for the other severely handicapped, which the department determines are suitable for procurement by agencies of the state pursuant to this act. This procurement list and revision thereof shall be distributed to all purchasing officers of the state and its political subdivisions. All products offered for purchase to a state agency by a qualified nonprofit agency shall have significant value added by blind or severely handicapped persons, as determined by the department.

History.—s. 4, ch. 74-236; s. 1, ch. 77-174; s. 4, ch. 78-323; ss. 3, 6, 7, ch. 81-11; ss. 1, 4, ch. 82-46; ss. 3, 4, ch. 88-37; s. 5, ch. 91-429; s. 39, ch. 2002-207.



413.036 - Procurement of services by agencies; authority of department.

413.036 Procurement of services by agencies; authority of department.—

(1) If any agency intends to procure any product or service on the procurement list, that agency shall, in accordance with rules and regulations of the department, procure such product or service at the price established by the department from a qualified nonprofit agency for the blind or for the other severely handicapped if the product or service is available within a reasonable delivery time. This act shall not apply in any case in which products or services are available for procurement from any agency of the state and procurement therefrom is required under the provision of any law currently in effect. However, this act shall have precedence over any law requiring state agency procurement of products or services from any other nonprofit corporation unless such precedence is waived by the department in accordance with its rules.

(2) The provisions of part I of chapter 287 do not apply to any purchase of commodities or contractual services made by any legislative, executive, or judicial agency of the state from a qualified nonprofit agency for the blind or for the other severely handicapped.

(3) If, pursuant to a contract between any legislative, executive, or judicial agency of the state and any private contract vendor, a product or service is required by the Department of Management Services or on behalf of any state agency that is included on the procurement list established by the commission pursuant to s. 413.035(2), the contract must contain the following language:

“IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ANY ARTICLES THAT ARE THE SUBJECT OF, OR REQUIRED TO CARRY OUT, THIS CONTRACT SHALL BE PURCHASED FROM A NONPROFIT AGENCY FOR THE BLIND OR FOR THE SEVERELY HANDICAPPED THAT IS QUALIFIED PURSUANT TO CHAPTER 413, FLORIDA STATUTES, IN THE SAME MANNER AND UNDER THE SAME PROCEDURES SET FORTH IN SECTION 413.036(1) AND (2), FLORIDA STATUTES; AND FOR PURPOSES OF THIS CONTRACT THE PERSON, FIRM, OR OTHER BUSINESS ENTITY CARRYING OUT THE PROVISIONS OF THIS CONTRACT SHALL BE DEEMED TO BE SUBSTITUTED FOR THE STATE AGENCY INSOFAR AS DEALINGS WITH SUCH QUALIFIED NONPROFIT AGENCY ARE CONCERNED.”

(4) No similar product or service of comparable price and quality found necessary for use by any state agency may be purchased from any source other than the nonprofit agency for the blind or for the severely handicapped if the nonprofit agency certifies that the product is manufactured or supplied by, or the service is provided by, the blind or the severely handicapped and the product or service meets the comparable performance specifications and comparable price and quality requirements as determined by the department or an agency. The purchasing authority of any such state agency may make reasonable determinations of need, price, and quality with reference to products or services available from the nonprofit agency.

History.—s. 5, ch. 74-236; s. 4, ch. 78-323; ss. 4, 6, 7, ch. 81-11; ss. 1, 4, ch. 82-46; ss. 2, 3, 4, ch. 88-37; s. 5, ch. 91-429; s. 40, ch. 2002-207.



413.037 - Cooperation with department required; duties of state agencies.

413.037 Cooperation with department required; duties of state agencies.—

(1) In furtherance of the purposes of this act and in order to contribute to the economy of state government, it is the intent of the Legislature that there be close cooperation between the department and any agency of the state from which procurement of products or services is required under the provision of any law currently in effect. The department and any such agency of the state are authorized to enter into such contractual agreements, cooperative working relationships, or other arrangements as may be determined to be necessary for effective coordination and efficient realization of the objectives of this act and any other law requiring procurement of products or services from any agency of the state.

(2) The department may secure directly from any agency of the state information necessary to enable it to carry out this act. Upon request of the department, the head of the agency shall furnish such information to the department.

(3) Space shall be set aside in the State Capitol for the purpose of exhibiting products produced by clients of rehabilitation-oriented agencies of the state.

History.—ss. 6, 8, ch. 74-236; s. 4, ch. 78-323; ss. 5, 6, 7, ch. 81-11; ss. 1, 4, ch. 82-46; ss. 3, 4, ch. 88-37; s. 5, ch. 91-429; s. 55, ch. 97-103; s. 41, ch. 2002-207.



413.041 - Eligible blind persons; placement in vending facilities in public places.

413.041 Eligible blind persons; placement in vending facilities in public places.—For the purpose of assisting blind persons to become self-supporting, the Division of Blind Services is hereby authorized to carry on activities to promote the employment of eligible blind persons, including the licensing and establishment of such persons as operators of vending facilities on public property. The division may cooperate with any agency of the Federal Government in the furtherance of the provisions of the Act of Congress entitled “An Act to authorize the operation of stands in federal buildings by blind persons, to enlarge the economic opportunities of the blind and for other purposes,” Pub. L. No. 732, 74th Congress, and the division may cooperate in the furtherance of the provisions of any other act of Congress providing for the rehabilitation of the blind which is now in effect or is hereafter enacted by Congress.

History.—s. 1, ch. 22681, 1945; ss. 21, 34, ch. 26937, 1951; s. 2, ch. 61-210; ss. 19, 35, ch. 69-106; s. 292, ch. 77-147; s. 8, ch. 77-259; s. 9, ch. 2004-331.

Note.—Former s. 409.271.



413.051 - Eligible blind persons; operation of vending stands.

413.051 Eligible blind persons; operation of vending stands.—

(1) This section may be cited as the Little Randolph Sheppard Act.

(2) As used in this section, the term:

(a) “Blind licensee” means any blind person trained and licensed by the Division of Blind Services of the Department of Education to operate a vending stand.

(b) “Vending stand” means any manually operated cafeteria, snack bar, cart service, shelter, counter, or other manually operated facility for the sale of newspapers, periodicals, confections, tobacco products, foods, beverages, or other such articles or services.

(c) “State agency” means any agency of the state.

(d) “State property” means any building or land owned, leased, or otherwise controlled by the state, but does not include any building or land under the control of a state university board of trustees, a community college district board of trustees, or any state correctional institution as defined in s. 944.02.

(e) “Property custodian” or “person in charge” means any employee, agent, or person who is in control of or responsible for the maintenance, operation, and protection of any state property.

(3) Blind licensees shall be given the first opportunity to participate in the operation of vending stands on all state properties acquired after July 1, 1979, when such facilities are operated under the supervision of the Division of Blind Services of the Department of Education.

(4) The Division of Blind Services shall conduct a periodic survey of all state properties and, where feasible, shall establish vending facilities to be operated by blind licensees.

(5) All property custodians and duly authorized agents or employees of the state shall cooperate with the division in its survey of state properties and shall make available adequate space, electrical wiring, plumbing, and ventilation necessary to the installation of a vending facility on any state property designated as suitable by the division.

(6) The division shall be notified by property custodians or persons in charge at least 180 days prior to the initiation of any new construction, expansion, leasing, or acquisition of property occupied or to be occupied by a state agency.

(7) A person or persons may not be offered or granted any concession by any property custodian or person in charge to operate a vending stand on any state property acquired after July 1, 1979, unless the division is notified of that proposed concession.

(8) Income from new vending machines or replacement of existing machines installed on state property after July 1, 1979, shall accrue to the blind licensee who operates a vending facility on the same property or, if none, to the division. The division shall be responsible for the servicing and maintenance of all vending machines.

(9) This section does not divest any person or organization presently operating a vending stand on state, county, or municipal property from continuing to do so; however, the property custodian or person in charge shall notify the Division of Blind Services at least 180 days prior to the expiration whether the vending facility location is suitable for operation by a blind licensee.

(10) All the preceding provisions are permissive regarding all political subdivisions of the state.

(11) Effective July 1, 1996, blind licensees who remain members of the Florida Retirement System pursuant to s. 121.051(6)(b)1. shall pay any unappropriated retirement costs from their net profits or from program income. Within 30 days after the effective date of this act, each blind licensee who is eligible to maintain membership in the Florida Retirement System under s. 121.051(6)(b)1., but who elects to withdraw from the system as provided in s. 121.051(6)(b)3., must, on or before July 31, 1996, notify the Division of Blind Services and the Department of Management Services in writing of his or her election to withdraw. Failure to timely notify the divisions shall be deemed a decision to remain a compulsory member of the Florida Retirement System. However, if, at any time after July 1, 1996, sufficient funds are not paid by a blind licensee to cover the required contribution to the Florida Retirement System, that blind licensee shall become ineligible to participate in the Florida Retirement System on the last day of the first month for which no contribution is made or the amount contributed is insufficient to cover the required contribution. For any blind licensee who becomes ineligible to participate in the Florida Retirement System as described in this subsection, no creditable service shall be earned under the Florida Retirement System for any period following the month that retirement contributions ceased to be reported. However, any such person may participate in the Florida Retirement System in the future if employed by a participating employer in a covered position.

(12) The Division of Blind Services may adopt rules to permit the division to establish and maintain vending facilities, issue licenses, establish and maintain a vending facility training program, provide vendors access to financial data of the program, set aside funds from net proceeds of the vending facility, provide for the transfer and promotion of vendors, establish a vendors committee, provide for an operation agreement, provide duties and responsibilities of the division with respect to the vending facility program, and provide procedures for newspaper vending sales.

History.—s. 2, ch. 22681, 1945; s. 1, ch. 25141, 1949; ss. 22, 34, ch. 26937, 1951; s. 10, ch. 27991, 1953; s. 2, ch. 61-210; ss. 1, 2, ch. 65-227; ss. 19, 35, ch. 69-106; s. 293, ch. 77-147; s. 9, ch. 77-259; s. 1, ch. 79-370; s. 176, ch. 79-400; s. 1, ch. 81-91; s. 72, ch. 83-218; s. 10, ch. 95-327; s. 9, ch. 96-423; s. 3, ch. 98-149; s. 96, ch. 99-255; s. 16, ch. 99-392; s. 5, ch. 2000-214; s. 25, ch. 2002-22; s. 10, ch. 2004-331; s. 51, ch. 2007-217.

Note.—Former s. 409.272.



413.08 - Rights and responsibilities of an individual with a disability; use of a service animal; prohibited discrimination in public employment, public accommodations, and housing accommodations; penalties.

413.08 Rights and responsibilities of an individual with a disability; use of a service animal; prohibited discrimination in public employment, public accommodations, and housing accommodations; penalties.—

(1) As used in this section and s. 413.081, the term:

(a) “Housing accommodation” means any real property or portion thereof which is used or occupied, or intended, arranged, or designed to be used or occupied, as the home, residence, or sleeping place of one or more persons, but does not include any single-family residence, the occupants of which rent, lease, or furnish for compensation not more than one room therein.

(b) “Individual with a disability” means a person who has a physical or mental impairment that substantially limits one or more major life activities of the individual. As used in this paragraph, the term:

1. “Major life activity” means a function such as caring for one’s self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working.

2. “Physical or mental impairment” means:

a. A physiological disorder or condition, disfigurement, or anatomical loss that affects one or more bodily functions; or

b. A mental or psychological disorder that meets one of the diagnostic categories specified in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association, such as an intellectual or developmental disability, organic brain syndrome, traumatic brain injury, posttraumatic stress disorder, or an emotional or mental illness.

(c) “Public accommodation” means a common carrier, airplane, motor vehicle, railroad train, motor bus, streetcar, boat, or other public conveyance or mode of transportation; hotel; a timeshare that is a transient public lodging establishment as defined in s. 509.013; lodging place; place of public accommodation, amusement, or resort; and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons. The term does not include air carriers covered by the Air Carrier Access Act of 1986, 49 U.S.C. s. 41705, and by regulations adopted by the United States Department of Transportation to implement such act.

(d) “Service animal” means an animal that is trained to do work or perform tasks for an individual with a disability, including a physical, sensory, psychiatric, intellectual, or other mental disability. The work done or tasks performed must be directly related to the individual’s disability and may include, but are not limited to, guiding an individual who is visually impaired or blind, alerting an individual who is deaf or hard of hearing, pulling a wheelchair, assisting with mobility or balance, alerting and protecting an individual who is having a seizure, retrieving objects, alerting an individual to the presence of allergens, providing physical support and assistance with balance and stability to an individual with a mobility disability, helping an individual with a psychiatric or neurological disability by preventing or interrupting impulsive or destructive behaviors, reminding an individual with mental illness to take prescribed medications, calming an individual with posttraumatic stress disorder during an anxiety attack, or doing other specific work or performing other special tasks. A service animal is not a pet. For purposes of subsections (2), (3), and (4), the term “service animal” is limited to a dog or miniature horse. The crime-deterrent effect of an animal’s presence and the provision of emotional support, well-being, comfort, or companionship do not constitute work or tasks for purposes of this definition.

(2) An individual with a disability is entitled to full and equal accommodations, advantages, facilities, and privileges in all public accommodations. A public accommodation must modify its policies, practices, and procedures to permit use of a service animal by an individual with a disability. This section does not require any person, firm, business, or corporation, or any agent thereof, to modify or provide any vehicle, premises, facility, or service to a higher degree of accommodation than is required for a person not so disabled.

(3) An individual with a disability has the right to be accompanied by a service animal in all areas of a public accommodation that the public or customers are normally permitted to occupy.

(a) The service animal must be under the control of its handler and must have a harness, leash, or other tether, unless either the handler is unable because of a disability to use a harness, leash, or other tether, or the use of a harness, leash, or other tether would interfere with the service animal’s safe, effective performance of work or tasks, in which case the service animal must be otherwise under the handler’s control by means of voice control, signals, or other effective means.

(b) Documentation that the service animal is trained is not a precondition for providing service to an individual accompanied by a service animal. A public accommodation may not ask about the nature or extent of an individual’s disability. To determine the difference between a service animal and a pet, a public accommodation may ask if an animal is a service animal required because of a disability and what work or tasks the animal has been trained to perform.

(c) A public accommodation may not impose a deposit or surcharge on an individual with a disability as a precondition to permitting a service animal to accompany the individual with a disability, even if a deposit is routinely required for pets.

(d) An individual with a disability is liable for damage caused by a service animal if it is the regular policy and practice of the public accommodation to charge nondisabled persons for damages caused by their pets.

(e) The care or supervision of a service animal is the responsibility of the individual owner. A public accommodation is not required to provide care or food or a special location for the service animal or assistance with removing animal excrement.

(f) A public accommodation may exclude or remove any animal from the premises, including a service animal, if the animal is out of control and the animal’s handler does not take effective action to control it, the animal is not housebroken, or the animal’s behavior poses a direct threat to the health and safety of others. Allergies and fear of animals are not valid reasons for denying access or refusing service to an individual with a service animal. If a service animal is excluded or removed for being a direct threat to others, the public accommodation must provide the individual with a disability the option of continuing access to the public accommodation without having the service animal on the premises.

(4) Any person, firm, or corporation, or the agent of any person, firm, or corporation, who denies or interferes with admittance to, or enjoyment of, a public accommodation or, with regard to a public accommodation, otherwise interferes with the rights of an individual with a disability or the trainer of a service animal while engaged in the training of such an animal pursuant to subsection (8), commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083 and must perform 30 hours of community service for an organization that serves individuals with disabilities, or for another entity or organization at the discretion of the court, to be completed in not more than 6 months.

(5) It is the policy of this state that an individual with a disability be employed in the service of the state or political subdivisions of the state, in the public schools, and in all other employment supported in whole or in part by public funds, and an employer may not refuse employment to such a person on the basis of the disability alone, unless it is shown that the particular disability prevents the satisfactory performance of the work involved.

(6) An individual with a disability is entitled to rent, lease, or purchase, as other members of the general public, any housing accommodations offered for rent, lease, or other compensation in this state, subject to the conditions and limitations established by law and applicable alike to all persons.

(a) This section does not require any person renting, leasing, or otherwise providing real property for compensation to modify her or his property in any way or provide a higher degree of care for an individual with a disability than for a person who is not disabled.

(b) An individual with a disability who has a service animal or who obtains a service animal is entitled to full and equal access to all housing accommodations provided for in this section, and such a person may not be required to pay extra compensation for such animal. However, such a person is liable for any damage done to the premises or to another person on the premises by the animal. A housing accommodation may request proof of compliance with vaccination requirements.

(c) This subsection does not limit the rights or remedies of a housing accommodation or an individual with a disability that are granted by federal law or another law of this state with regard to other assistance animals.

(7) An employer covered under subsection (5) who discriminates against an individual with a disability in employment, unless it is shown that the particular disability prevents the satisfactory performance of the work involved, or any person, firm, or corporation, or the agent of any person, firm, or corporation, providing housing accommodations as provided in subsection (6) who discriminates against an individual with a disability, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(8) Any trainer of a service animal, while engaged in the training of such an animal, has the same rights and privileges with respect to access to public facilities and the same liability for damage as is provided for those persons described in subsection (3) accompanied by service animals.

(9) A person who knowingly and willfully misrepresents herself or himself, through conduct or verbal or written notice, as using a service animal and being qualified to use a service animal or as a trainer of a service animal commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083 and must perform 30 hours of community service for an organization that serves individuals with disabilities, or for another entity or organization at the discretion of the court, to be completed in not more than 6 months.

History.—s. 1, ch. 25268, 1949; s. 1, ch. 61-217; s. 361, ch. 71-136; s. 1, ch. 71-276; s. 1, ch. 73-110; s. 1, ch. 74-286; s. 1, ch. 77-174; s. 19, ch. 77-259; s. 178, ch. 79-400; s. 1, ch. 82-111; s. 73, ch. 83-218; s. 60, ch. 85-81; s. 1, ch. 87-312; s. 1, ch. 89-317; s. 1, ch. 90-8; s. 1, ch. 91-94; s. 1, ch. 93-18; s. 57, ch. 97-103; s. 1, ch. 98-19; s. 3, ch. 2002-176; s. 1, ch. 2005-63; s. 1, ch. 2015-131.



413.081 - Interference with or injury to a service animal; penalties; restitution.

413.081 Interference with or injury to a service animal; penalties; restitution.—

(1) A person who, with reckless disregard, interferes with, or permits a dog that he or she owns or is in the immediate control of to interfere with, the use of a service animal by obstructing, intimidating, or otherwise jeopardizing the safety of the service animal or its user commits a misdemeanor of the second degree for the first offense and a misdemeanor of the first degree for each subsequent offense, punishable as provided in s. 775.082 or s. 775.083.

(2) A person who, with reckless disregard, injures or kills, or permits a dog that he or she owns or is in the immediate control of to injure or kill, a service animal commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) A person who intentionally injures or kills, or permits a dog that he or she owns or is in the immediate control of to injure or kill, a service animal commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4)(a) A person who is convicted of a violation of this section, in addition to any other penalty, must make full restitution for all damages that arise out of or are related to the offense, including incidental and consequential damages incurred by the service animal’s user.

(b) Restitution includes the value of the service animal; replacement and training or retraining expenses for the service animal and the user; veterinary and other medical and boarding expenses for the service animal; medical expenses for the user; and lost wages or income incurred by the user during any period that the user is without the services of the service animal.

History.—s. 2, ch. 2002-176; s. 2, ch. 2005-63.



413.082 - Groups to recommend policies to improve access for individuals with disabilities.

413.082 Groups to recommend policies to improve access for individuals with disabilities.—The Florida Americans with Disabilities Act Working Group and the Commission on Human Relations, jointly, are directed to provide to the Executive Office of the Governor recommendations that identify specific policies that the state can implement to ensure the effectiveness of this act and improve access for individuals with disabilities who are accompanied by service animals.

History.—s. 3, ch. 2005-63.



413.091 - Identification cards.

413.091 Identification cards.—

(1) The Division of Blind Services of the Department of Education shall issue identification cards to persons known to be blind or partially sighted, upon the written request of such individual.

(2) The individual shall submit proof of blindness as specified by the division.

(3) The division is responsible for design and content of the identification card and shall develop and adopt rules, regulations, and procedures relating to the eligibility and application for, and issuance and control of, these identification cards.

History.—ss. 1, 2, 3, ch. 71-265; s. 301, ch. 77-147; s. 20, ch. 77-259; s. 14, ch. 95-327; s. 29, ch. 2002-22; s. 11, ch. 2004-331.



413.092 - Blind Babies Program.

413.092 Blind Babies Program.—

(1) The Blind Babies Program is created within the Division of Blind Services of the Department of Education to provide community-based early-intervention education to children from birth through 5 years of age who are blind or visually impaired, and to their parents, families, and caregivers, through community-based provider organizations. The division shall enlist parents, ophthalmologists, pediatricians, schools, the Early Steps Program, and therapists to help identify and enroll blind and visually impaired children, as well as their parents, families, and caregivers, in these educational programs.

(2) The program is not an entitlement but shall promote early development with a special emphasis on vision skills to minimize developmental delays. The education shall lay the groundwork for future learning by helping a child progress through normal developmental stages. It shall teach children to discover and make the best use of their skills for future success in school. It shall seek to ensure that visually impaired and blind children enter school as ready to learn as their sighted classmates. The program shall seek to link these children, and their parents, families, and caregivers, to other available services, training, education, and employment programs that could assist these families in the future. This linkage may include referrals to the school districts and the Early Steps Program for assessments to identify any additional services needed which are not provided by the Blind Babies Program. The division shall develop a formula for eligibility based on financial means and may create a means-based matrix to set a copayment fee for families having sufficient financial means.

(3) The division shall establish outcomes for this program, which shall include, but are not limited to, outcomes relating to the children’s age-appropriate developmental stages; knowledge of assistive technology; proficiency at daily living; ability to participate in pre-school and school; participation in their communities; and ability to be literate. The division shall develop criteria to be used in identifying and contracting with community-based provider organizations. All services offered through the Blind Babies Program shall be provided by community-based provider organizations. The division shall require any community-based provider organization delivering services under this program to develop performance measures related to those services and report to the division on the progress in achieving those measures.

History.—s. 2, ch. 2000-359; s. 30, ch. 2002-22; s. 22, ch. 2016-238.






Part II - GENERAL VOCATIONAL REHABILITATION PROGRAMS (ss. 413.20-413.74)

413.20 - Definitions.

413.20 Definitions.—As used in this part, the term:

(1) “Act” means the Rehabilitation Act of 1973, as amended.

(2) “Activity of daily living” means an activity required on a frequent basis that permits an individual to secure or maintain independence. Such activities include, but are not limited to, personal home care, transportation, personal assistance services, housekeeping, shopping, attending school, communication, and employment.

(3) “Assessment for determining eligibility and vocational rehabilitation needs” means a review of existing data to determine whether an individual is eligible for vocational rehabilitation services and to assign the priority, and, to the extent additional data is necessary to make such determination and assignment, a preliminary assessment of such data, including the provision of goods and services during such assessment. If additional data is necessary, the division must make a comprehensive assessment of the unique strengths, resources, priorities, concerns, abilities, capabilities, interests, and informed choice, including the need for supported employment, of an eligible individual to make a determination of the goals, objectives, nature, and scope of vocational rehabilitation services to be included in the individualized plan for employment.

(4) “Center for independent living” means a consumer-controlled, community-based, cross-disability, nonresidential, private, nonprofit organization designed and operated within a local community by persons who have disabilities to provide an array of independent living services.

(5) “Community rehabilitation program” means a program that provides directly or facilitates the provision of one or more services to persons who have disabilities to enable them to maximize their opportunities for employment, including career advancement.

(6) “Department” means the Department of Education.

(7) “Disability” means a physical or mental impairment that constitutes or results in a substantial impediment to employment.

(8) “Division” means the Division of Vocational Rehabilitation of the Department of Education.

(9) “Employment outcome” means, with respect to an individual, entering or retaining full-time or, if appropriate, part-time competitive employment in the integrated labor market to the greatest extent practicable, supported employment, or any other type of employment, including self-employment, telework, or business ownership, that is consistent with an individual’s strengths, resources, priorities, concerns, abilities, capabilities, interests, and informed choice.

(10) “Extended services” means one or more ongoing support services and other appropriate services needed to support and maintain a person who has a most significant disability in supported employment and to assist an eligible person in maintaining integrated and competitive employment. Extended services are based upon a determination of the needs of the eligible person as specified in the person’s individualized plan for employment and are provided by a state agency, a nonprofit private organization, an employer, or any other appropriate resource after the person has made the transition from support provided by the department.

(11) “Independent living core services” means informational and referral services; independent living skills training; peer counseling, including cross-disability peer counseling; and individual and systems advocacy.

(12) “Independent living services” means any appropriate rehabilitation service that will enhance the ability of a person who has a significant disability to live independently, to function within her or his family and community and, if appropriate, to secure and maintain employment. Services may include, but are not limited to, psychological counseling and psychotherapeutic counseling; independent living care services; community education and related services; housing assistance; physical and mental restoration; personal attendant care; transportation; personal assistance services; interpretive services for persons who are deaf; recreational activities; services to family members of persons who have significant disabilities; vocational and other training services; telecommunications services; sensory and other technological aids and devices; appropriate preventive services to decrease the needs of persons assisted under the program; and other rehabilitation services appropriate for the independent living needs of a person who has a significant disability.

(13) “Occupational license” means any license, permit, or other written authority required by any governmental unit to be obtained in order to engage in an occupation.

(14) “Ongoing support services” means services provided at a twice-monthly minimum to persons who have a most significant disability, to:

(a) Make an assessment regarding the employment situation at the worksite of each individual in supported employment or, under special circumstances at the request of the individual, offsite.

(b) Based upon the assessment, provide for the coordination or provision of specific intensive services, at or away from the worksite, that are needed to maintain the individual’s employment stability.

The ongoing support services may consist of, but are not limited to, the provision of skilled job trainers who accompany the individual for intensive job-skill training at the worksite, job development and placement, social skills training, followup services, and facilitation of natural supports at the worksite.

(15) “Person who has a disability” means an individual who has a physical or mental impairment that, for the individual, constitutes or results in a substantial impediment to employment and who can benefit in terms of an employment outcome from vocational rehabilitation services. The term encompasses the terms “person who has a significant disability” and “person who has a most significant disability.”

(16) “Person who has a significant disability” means an individual who has a disability that is a severe physical or mental impairment that seriously limits one or more functional capacities, such as mobility, communication, self-care, self-direction, interpersonal skills, work tolerance, or work skills, in terms of an employment outcome; whose vocational rehabilitation may be expected to require multiple vocational rehabilitation services over an extended period of time; and who has one or more physical or mental disabilities resulting from amputation, arthritis, autism, blindness, burn injury, cancer, cerebral palsy, cystic fibrosis, deafness, head injury, heart disease, hemiplegia, hemophilia, respiratory or pulmonary dysfunction, intellectual disability, mental illness, multiple sclerosis, muscular dystrophy, musculoskeletal disorder, neurological disorder, including stroke and epilepsy, paraplegia, quadriplegia, or other spinal cord condition, sickle-cell anemia, specific learning disability, end-stage renal disease, or another disability or a combination of disabilities that is determined, after an assessment for determining eligibility and vocational rehabilitation needs, to cause comparable substantial functional limitation.

(17) “Person who has a most significant disability” means a person who has a significant disability who meets the designated administrative unit’s criteria for a person who has a most significant disability.

(18) “Personal assistance services” means a range of services, provided by one or more individuals, designed to assist a person who has a disability to perform daily living activities, on or off the job, that the person would typically perform if the person did not have a disability. Such services shall be designed to increase the person’s control in life and ability to perform everyday activities on or off the job. The services must be necessary for achieving an employment outcome and may be provided only if the person who has a disability is receiving other vocational rehabilitation services. The services may include training in managing, supervising, and directing personal assistance services.

(19) “Physical and mental restoration” means any medical, surgical, or therapeutic treatment necessary to correct or substantially modify a physical or mental condition that is stable or slowly progressive and constitutes an impediment to employment, but is of such nature that the treatment can reasonably be expected to correct or modify such impediment to employment within a reasonable length of time, including, but not limited to, medical, psychiatric, dental, and surgical treatment, nursing services, hospital care in connection with surgery or treatment, convalescent home care, drugs, medical and surgical supplies, and prosthetic and orthotic devices.

(20) “Service provider” means a person or entity who provides, pursuant to this part, employment services, supported employment services, independent living services, self-employment services, personal assistance services, vocational evaluation or tutorial services, or rehabilitation technology services on a contractual or fee-for-service basis to vulnerable persons as defined in s. 435.02.

(21) “State plan” means the state plan approved by the Federal Government as qualifying for federal funds under the Rehabilitation Act of 1973, as amended. However, the term “state plan,” as used in ss. 413.393-413.401, means the state plan for independent living under Title VII(A) of the Rehabilitation Act of 1973, as amended.

(22) “Supported employment” means competitive work in integrated working settings for persons who have most significant disabilities and for whom competitive employment has not traditionally occurred or for whom competitive employment has been interrupted or is intermittent as a result of such a disability. Persons who have most significant disabilities requiring supported employment need intensive supported employment services or extended services in order to perform such work.

(23) “Supported employment services” means ongoing support services and other appropriate services needed to support and maintain a person who has a most significant disability in supported employment. Supported employment services are based upon a determination of the needs of the eligible individual as specified in the person’s individualized plan for employment. The services are provided singly or in combination and are organized and made available in such a way as to assist eligible individuals in entering or maintaining integrated, competitive employment. The services are provided for a period of time not to extend beyond 18 months, but can be extended under special circumstances with the consent of the individual in order to achieve the objectives of the rehabilitation plan.

(24) “Third-party coverage” means any claim for, right to receive payment for or any coverage for, the payment of any vocational rehabilitation and related services.

(25) “Third-party payment” means any and all payments received or due as a result of any third-party coverage.

(26) “Transition services” means a coordinated set of activities for a student, designed within an outcome-oriented process, that promote movement from school to postschool activities, including postsecondary education; vocational training; integrated employment; supported employment; continuing and adult education; adult services; independent living; or community participation. The coordinated set of activities must be based upon the individual student’s needs, taking into account the student’s preferences and interests, and must include instruction, community experiences, the development of employment and other postschool adult living objectives, and, if appropriate, acquisition of daily living skills and functional vocational evaluation.

(27) “Vocational rehabilitation” and “vocational rehabilitation services” mean any service, provided directly or through public or private entities, to enable an individual or group of individuals to achieve an employment outcome, including, but not limited to, medical and vocational diagnosis, an assessment for determining eligibility and vocational rehabilitation needs by qualified personnel; counseling, guidance, and work-related placement services; vocational and other training services; physical and mental restoration services; maintenance for additional costs incurred while participating in rehabilitation; interpreter services for individuals who are deaf; recruitment and training services to provide new employment opportunities in the fields of rehabilitation, health, welfare, public safety, law enforcement, and other appropriate service employment; occupational licenses; tools, equipment, and initial stocks and supplies; transportation; telecommunications, sensory, and other technological aids and devices; rehabilitation technology services; referral services designed to secure needed services from other agencies; transition services; on-the-job or other related personal assistance services; and supported employment services.

History.—s. 2, ch. 25364, 1949; s. 13, ch. 65-239; ss. 15, 19, 35, ch. 69-106; ss. 1, 2, ch. 69-344; s. 158, ch. 71-377; s. 302, ch. 77-147; s. 111, ch. 79-164; s. 21, ch. 86-220; s. 8, ch. 90-330; s. 4, ch. 94-324; s. 58, ch. 97-103; s. 6, ch. 2002-22; s. 1, ch. 2010-70; s. 5, ch. 2012-73; s. 17, ch. 2012-215; s. 15, ch. 2013-162.

Note.—Former ss. 229.26, 229.0100.



413.201 - Designated state agency.

413.201 Designated state agency.—Effective on the effective date of this act, for the purposes of effecting compliance with the Vocational Rehabilitation Act of 1973, as amended, the Department of Education is designated the official state agency.

History.—s. 7, ch. 2002-22.



413.202 - Designated administrative unit.

413.202 Designated administrative unit.—Effective on the effective date of this act, for the purposes of effecting compliance with the Vocational Rehabilitation Act of 1973, as amended, the Division of Vocational Rehabilitation is designated as the administrative unit.

History.—s. 8, ch. 2002-22.



413.203 - Conflict of laws.

413.203 Conflict of laws.—It is the intent of the Legislature that the provisions of this part not conflict with any federal statute or implementing regulation governing federal grant-in-aid programs administered by the Division of Vocational Rehabilitation. Wherever such a conflict is asserted by the applicable agency of the Federal Government, the Department of Education shall submit to the United States Department of Education, or other applicable federal agency, a request for a favorable policy interpretation of the conflicting portions.

History.—s. 9, ch. 2002-22.



413.205 - Payments not treated as collateral payments.

413.205 Payments not treated as collateral payments.—Notwithstanding any other law to the contrary, payments made under programs covered by this part are neither collateral payments nor collateral sources within the meaning of chapter 86-160, Laws of Florida, or chapter 88-1, Laws of Florida.

History.—s. 50, ch. 88-277; s. 5, ch. 94-324.



413.207 - Division of Vocational Rehabilitation; quality assurance; performance improvement plan.

413.207 Division of Vocational Rehabilitation; quality assurance; performance improvement plan.—

(1) The Division of Vocational Rehabilitation shall maintain an internal system of quality assurance, have proven functional systems, perform due diligence, review provider systems of quality assurance, and be subject to monitoring for compliance with state and federal laws, rules, and regulations.

(2) No later than October 1, 2016, the division shall develop and implement a performance improvement plan designed to achieve the following goals:

(a) Decrease the average wait list time for reportable individuals.

(b) Increase the percentage of participants who are in unsubsidized employment during the second quarter after they exit the program.

(c) Increase the percentage of participants who are in unsubsidized employment during the fourth quarter after they exit the program.

(d) Increase the number of persons earning CAPE industry certifications and CAPE postsecondary industry certifications approved pursuant to s. 1008.44.

(e) Increase the median earnings of participants who are in unsubsidized employment during the second quarter after they exit the program.

(f) Increase the percentage of participants who obtained a recognized postsecondary credential or a secondary school diploma or its recognized equivalent during participation in, or within 1 year after they exit, the program.

(g) Increase the percentage of youth who received preemployment transition services without applying for additional vocational rehabilitation services and who obtained a recognized postsecondary credential or a secondary school diploma or its recognized equivalent during participation in, or within 1 year after they exit, the program.

(h) Increase the percentage of participants who, during a program year, are in an education or training program that leads to a recognized postsecondary credential or to employment and who are achieving a measurable gain of skill, including documented academic, technical, 1or occupational gains or other forms of progress toward a postsecondary credential or employment.

(i) Increase the number of students receiving preemployment transition services.

(j) Increase the division’s effectiveness in serving employers, based on indicators developed as required by s. 116(b)(2)(A)(iv) of the federal Workforce Innovation and Opportunity Act.

(3) The goals established under subsection (2) must be designed to elevate the state vocational rehabilitation program to one of the top 10 in the nation.

(4) By December 1 of each year, the division shall submit a performance report to the Governor, the President of the Senate, and the Speaker of the House of Representatives which includes the following information for each of the 5 most recent fiscal years:

(a) Caseload data, including the number of individuals who apply for services and who receive services, by service type, reported statewide and by service area.

(b) Service use data, by service type, including the number of units of service provided, statewide and by service area.

(c) Financial data, by service type, including expenditures for administration and the provision of services. Expenditure data shall be reported on a statewide basis and by service area, and expenditures for education-related services must be identified in specific categories such as tuition and fees, program fees, and support services.

(d) Outcome data, statewide and by service area, including the number of cases closed without employment and the number of cases closed with employment. Employment data must be provided separately for supported employment.

History.—s. 11, ch. 2002-22; s. 38, ch. 2016-237.

1Note.—The word “or” was inserted by the editors to improve clarity.



413.208 - Service providers; quality assurance; fitness for responsibilities; background screening.

413.208 Service providers; quality assurance; fitness for responsibilities; background screening.—

(1) Service providers must register with the division. To qualify for registration, the division must ensure that the service provider maintains an internal system of quality assurance, has proven functional systems, and is subject to a due-diligence inquiry as to its fitness to undertake service responsibilities.

(2)(a) As a condition of registration under this section, level 2 background screening pursuant to chapter 435 must be conducted by the division on each of the following persons:

1. The administrator or a similarly titled person who is responsible for the day-to-day operation of the service provider.

2. The financial officer or similarly titled person who is responsible for the financial operation of the service provider.

3. Any person employed by, or otherwise engaged on the behalf of, a service provider who is expected to have direct, face-to-face contact with a vulnerable person as defined in s. 435.02 while providing services to the vulnerable person and having access to that person’s living areas, funds, personal property, or personal identification information as defined in s. 817.568.

4. A director of the service provider.

(b) Level 2 background screening pursuant to chapter 435 is not required for the following persons:

1. A licensed physician, nurse, or other professional who is licensed by the Department of Health and who has undergone fingerprinting and background screening as part of such licensure if providing a service that is within the scope of her or his licensed practice.

2. A relative of the vulnerable person receiving services. For purposes of this section, the term “relative” means an individual who is the father, mother, stepfather, stepmother, son, daughter, brother, sister, grandmother, grandfather, great-grandmother, great-grandfather, grandson, granddaughter, uncle, aunt, first cousin, nephew, niece, husband, wife, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepson, stepdaughter, stepbrother, stepsister, half-brother, or half-sister of the vulnerable person.

(c) Service providers are responsible for initiating and completing the background screening as a condition of registration.

(d)1. Every 5 years following the initial screening, each person subject to background screening under this section must submit to level 2 background rescreening as a condition of the service provider retaining such registration.

2. Until the person’s background screening results are retained in the clearinghouse created under s. 435.12, the division may accept as satisfying the requirements of this section proof of compliance with level 2 screening standards submitted within the previous 5 years to meet any provider or professional licensure requirements of the Agency for Health Care Administration, the Department of Health, the Department of Elderly Affairs, the Agency for Persons with Disabilities, or the Department of Children and Families, provided:

a. The screening standards and disqualifying offenses for the prior screening are equivalent to those specified in s. 435.04 and this section;

b. The person subject to screening has not had a break in service from a position that requires level 2 screening for more than 90 days; and

c. Such proof is accompanied, under penalty of perjury, by an affidavit of compliance with the provisions of chapter 435 and this section.

(e) In addition to the disqualifying offenses listed in s. 435.04, all persons subject to undergo background screening pursuant to this section must not have an arrest awaiting final disposition for, must not have been found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, and must not have been adjudicated delinquent, and the record has not been expunged for, any offense prohibited under any of the following provisions or similar law of another jurisdiction:

1. Section 409.920, relating to Medicaid provider fraud.

2. Section 409.9201, relating to Medicaid fraud.

3. Section 741.28, relating to domestic violence.

4. Section 817.034, relating to fraudulent acts through mail, wire, radio, electromagnetic, photoelectronic, or photooptical systems.

5. Section 817.234, relating to false and fraudulent insurance claims.

6. Section 817.505, relating to patient brokering.

7. Section 817.568, relating to criminal use of personal identification information.

8. Section 817.60, relating to obtaining a credit card through fraudulent means.

9. Section 817.61, relating to fraudulent use of credit cards, if the offense was a felony.

10. Section 831.01, relating to forgery.

11. Section 831.02, relating to uttering forged instruments.

12. Section 831.07, relating to forging bank bills, checks, drafts, or promissory notes.

13. Section 831.09, relating to uttering forged bank bills, checks, drafts, or promissory notes.

14. Section 831.31, relating to the sale, manufacture, delivery, or possession with the intent to sell, manufacture, or deliver any counterfeit controlled substance, if the offense was a felony.

(f) The division may grant an exemption from disqualification from this section only as provided in s. 435.07.

(3) The cost of the state and national criminal history records checks required by level 2 screening and their retention shall be borne by the service provider or the person being screened.

(4)(a) The division shall deny, suspend, terminate, or revoke a registration, rate agreement, purchase order, referral, contract, or other agreement, or pursue other remedies in addition to or in lieu of denial, suspension, termination, or revocation, for failure to comply with this section.

(b) If the division has reasonable cause to believe that grounds for denial or termination of registration exist, it shall provide written notification to the person affected, identifying the specific record that indicates noncompliance with the standards established in this section.

(c) If a provider refuses to remove a person who is employed by, or otherwise engaged on behalf of, the provider and who is found to be not in compliance with the standards established in this section from contact with any vulnerable person, the service provider’s registration and contract shall be revoked.

(5) The background screening requirements of this section apply only to registrations entered into or renewed with the division after the Care Provider Background Screening Clearinghouse becomes operational and retains the background screening results in the clearinghouse under s. 435.12.

History.—s. 12, ch. 2002-22; s. 6, ch. 2012-73; s. 221, ch. 2014-19; s. 4, ch. 2014-84.



413.215 - Division’s status in workers’ compensation proceedings.

413.215 Division’s status in workers’ compensation proceedings.—Notwithstanding any other law to the contrary, the division retains all rights and remedies granted under s. 413.445 as against moneys paid under chapter 440.

History.—s. 6, ch. 94-324.



413.22 - Division rules.

413.22 Division rules.—The division shall prepare rules as it finds necessary to carry out the purposes of this part.

History.—s. 4, ch. 25364, 1949; s. 13, ch. 65-239; s. 2, ch. 67-438; s. 159, ch. 71-377; s. 304, ch. 77-147; s. 34, ch. 83-216; s. 1, ch. 87-227; s. 1, ch. 91-269; s. 7, ch. 94-324.

Note.—Former ss. 229.28, 229.0102.



413.23 - Administration.

413.23 Administration.—The division shall provide vocational rehabilitation services to persons who have disabilities determined to be eligible therefor and, in carrying out the purposes of this part, is authorized, among other things:

(1) To cooperate with other departments, agencies, and institutions, both public and private, in providing for the vocational rehabilitation of persons who have disabilities, in studying the problems involved therein, and in establishing, developing, and providing, in conformity with the purposes of this part, such programs, facilities, and services as may be necessary or desirable;

(2) To enter into reciprocal agreements with other states to provide for the vocational rehabilitation of residents of the states concerned;

(3) To conduct research and compile statistics relating to the vocational rehabilitation of persons who have disabilities;

(4) To prepare a federally required state plan for vocational rehabilitation, as required by the act. The state plan must contain all of the elements required by s. 101 of the act, including an assessment of the needs of persons who have disabilities and how those needs may be most effectively met. The division is authorized to make amendments to the state plan considered necessary to maintain compliance with the act and to implement such changes in order to qualify for and maintain federal funding. After completion of the state plan or making amendments to the state plan, the division must distribute copies of the state plan to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the United States Secretary of Education.

History.—s. 5, ch. 25364, 1949; s. 13, ch. 65-239; ss. 19, 35, ch. 69-106; s. 117, ch. 71-355; s. 305, ch. 77-147; s. 112, ch. 79-164; s. 2, ch. 87-227; s. 8, ch. 94-324; s. 13, ch. 2002-22.

Note.—Former ss. 229.29, 229.0103.



413.24 - Cooperation with Federal Government.

413.24 Cooperation with Federal Government.—The division is authorized to adopt such methods of administration not in conflict with the laws of this state as are found by the Federal Government to be necessary for the proper and efficient operation of such agreements or plans for vocational rehabilitation and to comply with such conditions as may be necessary to secure the full benefits of federal statutes pertaining to vocational rehabilitation.

History.—s. 6, ch. 25364, 1949; s. 13, ch. 65-239; ss. 19, 35, ch. 69-106; s. 306, ch. 77-147; s. 3, ch. 87-227; s. 9, ch. 94-324.

Note.—Former ss. 229.30, 229.0104.



413.26 - Cooperative agreements with other governmental agencies relative to joint use of services and facilities.

413.26 Cooperative agreements with other governmental agencies relative to joint use of services and facilities.—

(1)(a) The division is authorized to enter into cooperative agreements with any state agency or institution, county, county agency or institution, municipality, or municipal agency or institution for the purpose of enabling the division and cooperating governing bodies, agencies, and institutions to jointly use their services and facilities to enlarge and improve the opportunities for persons who have disabilities to achieve self-support or self-care.

(b) For such an agreement to be valid, it must be entered into by the governing bodies, agencies, or institutions involved and approved by the administrative officers or by the boards governing the counties, municipalities, agencies, or institutions. Such agreements shall provide only for those services by each political subdivision, agency, or institution which the political subdivision, agency, or institution is authorized by law to provide, provided that any political subdivision, agency, or institution shall be permitted to withdraw and terminate its part of an agreement at the end of any fiscal year by giving the other political subdivision, agency, or institution involved 30 days’ notice.

(2) In order to effectuate the provisions of this section, the Executive Office of the Governor is authorized and empowered within its discretion, when it finds it to be in the public interest to do so, to permit two or more agencies, institutions, or county or city governments, pursuant to their mutual, unanimous request, to pool funds or to transfer funds to the account of the division in order to carry out plans for rehabilitation which are lawful and which give promise of better achieving the rehabilitation of persons who have disabilities than would result through the separate efforts of the participants in the agreement. Funds pooled or transferred under this section may be made available for expenditures for rehabilitation by the agency designated in the agreement to disburse such funds. Funds expended pursuant to agreements authorized under this section may be utilized for the purpose of matching funds available under the terms of federal laws pertaining to the rehabilitation of persons who have disabilities.

(3) A copy of each agreement made pursuant to this section shall be filed with the Department of State within a period of 30 days following the consummation of such agreement.

History.—ss. 1, 2, 3, 4, ch. 63-246; s. 13, ch. 65-239; ss. 2, 3, ch. 67-371; ss. 10, 19, 31, 35, ch. 69-106; s. 4, ch. 69-344; s. 307, ch. 77-147; s. 137, ch. 79-190; s. 4, ch. 87-227; s. 10, ch. 94-324.

Note.—Former ss. 229.302, 229.0106.



413.27 - Cooperative agreements with Florida School for the Deaf and the Blind.

413.27 Cooperative agreements with Florida School for the Deaf and the Blind.—

(1) The division is authorized to enter into cooperative agreements with the Board of Trustees of the Florida School for the Deaf and the Blind for the purpose of enabling said agencies to utilize jointly their services and facilities to enlarge and improve the opportunities for the deaf and blind individuals to achieve self-support or self-care.

(2)(a) For such an agreement to be valid, it must be entered into mutually by such agencies and must be approved by the administrative officers or by the boards governing same. The agreement may provide for those services which each agency or institution is authorized by law to furnish; provided that such agreement may establish a vocational rehabilitation facility for the deaf at the Florida School for the Deaf and the Blind which facility may accept as clients any deaf adult otherwise qualified for admission. Either agency may withdraw and terminate its part of such agreement at the end of any fiscal year by giving the other agency involved 30 days’ notice.

(b) The Board of Trustees of the Florida School for the Deaf and the Blind is authorized to use funds now in its budget for matching those of the division, in furtherance of such agreement. Said school may employ such additional personnel as may be necessary to implement such agreement.

(3) In order to effectuate the provisions of this section, the Executive Office of the Governor shall, upon the conclusion of any such agreement, pool portions of the funds of said agencies as indicated in such agreement. Funds pooled or transferred under this section may be made available for expenditures for rehabilitation by the agency designated in the agreement to disburse such funds and may be used to compensate additional personnel employed under paragraph (2)(b). Funds expended pursuant to any agreement authorized under this section may be utilized to match funds available under the terms of federal laws pertaining to the rehabilitation of the deaf.

(4) A copy of any such agreement, when and if concluded pursuant hereto, shall be filed with the Department of State within a period of 30 days following the consummation of such agreement.

History.—ss. 1, 2, 3, 4, ch. 63-389; s. 13, ch. 65-239; ss. 2, 3, ch. 67-371; ss. 10, 15, 19, 31, 35, ch. 69-106; s. 308, ch. 77-147; s. 138, ch. 79-190; s. 5, ch. 87-227; s. 11, ch. 94-324.

Note.—Former ss. 229.303, 229.0107.



413.271 - Florida Coordinating Council for the Deaf and Hard of Hearing.

413.271 Florida Coordinating Council for the Deaf and Hard of Hearing.—

(1) For purposes of this section, the term:

(a) “Communication access realtime translation” means the instant translation of the spoken word into English text using information technology in which the text appears on a computer monitor or other display.

(b) “Coordinating council” means the Florida Coordinating Council for the Deaf and the Hard of Hearing.

(c) “Deaf” means having a hearing impairment of such severity that an individual must depend on visual or tactile methods, or both, to communicate.

(d) “Hard of hearing” means having a hearing impairment that results in a loss of hearing functions to an individual and in which the individual: relies on residual hearing that may be sufficient to process linguistic information through audition with or without amplification under favorable listening conditions; depends on visual methods to communicate; depends on assistive listening devices; or has an impairment with other auditory disabling conditions.

(e) “Interpreter” means a provider of accessible and effective communication between and among individuals who are deaf or hard of hearing and between and among such individuals and other persons. This process includes, but is not limited to, communication through American Sign Language and spoken English. It may also involve various other modalities that involve visual, gestural, and tactile methods.

For purposes of this section, individuals with any level of loss of hearing provided in the definitions in this subsection are included in references to deaf or hard of hearing individuals.

(2)(a) There is established the Florida Coordinating Council for the Deaf and Hard of Hearing. The council is assigned to the Department of Health.

(b) The coordinating council shall be composed of 17 members. The appointment of members not representing agencies shall be made by the Governor. The appointment of members representing organizations shall be made by the Governor in consultation with those organizations. The membership shall be as follows:

1. Two members representing the Florida Association of the Deaf.

2. Two members representing the Florida Association of Self Help for Hard of Hearing People.

3. A member representing the Association of Late-Deafened Adults.

4. An individual who is deaf and blind.

5. A parent of an individual who is deaf.

6. A member representing the Deaf Service Center Association.

7. A member representing the Florida Registry of Interpreters for the Deaf.

8. A member representing the Florida Alexander Graham Bell Association for the Deaf and Hard of Hearing.

9. A communication access realtime translator.

10. An audiologist licensed under part I of chapter 468.

11. A hearing aid specialist licensed under part II of chapter 484.

12. The Secretary of Children and Families or his or her designee.

13. The State Surgeon General or his or her designee.

14. The Commissioner of Education or his or her designee.

15. The Secretary of Elderly Affairs or his or her designee.

If any organization from which a representative is to be drawn ceases to exist, a representative of a similar organization shall be named to the coordinating council. The Governor shall make appointments to the coordinating council no later than August 1, 2004, and may remove any member for cause. Each member shall be appointed to a term of 4 years. However, for the purpose of providing staggered terms, of the initial appointments not representing state agencies, seven members, including the audiologist and the hearing aid specialist, shall be appointed to 2-year terms and six members shall be appointed to 4-year terms. Any vacancy on the coordinating council shall be filled in the same manner as the original appointment, and any member appointed to fill a vacancy occurring because of death, resignation, or ineligibility for membership shall serve only for the unexpired term of the member’s predecessor. Prior to serving on the coordinating council, all appointees must attend orientation training that shall address, at a minimum, the provisions of this section; the programs operated by the coordinating council; the role and functions of the coordinating council; the current budget for the coordinating council; the results of the most recent formal audit of the coordinating council; and the requirements of the state’s public records law, the code of ethics, the Administrative Procedure Act, and other laws relating to public officials, including conflict-of-interest laws.

(c) It is cause for the removal from the coordinating council of a member who during service on the coordinating council:

1. Is unable to discharge his or her duties for a substantial portion of the term for which he or she is appointed because of illness or disability; or

2. Is absent from more than one-half of the regularly scheduled coordinating council meetings during a calendar year, except when the absence is excused by majority vote of the coordinating council.

(d) The first meeting of the council shall be held no later than August 1, 2004. The council members, at the organizational meeting, shall elect by a majority vote of the members one member to serve as chair of the council for a term of 1 year. The council shall meet at least once each quarter. All meetings are subject to the call of the chair. Nine members of the council shall constitute a quorum.

(e) Members of the council shall serve without compensation but may be reimbursed for per diem and travel expenses pursuant to s. 112.061.

(f) Staff of the Department of Health shall be assigned by the State Surgeon General to assist the council in the duties assigned to it by this section.

(3) It is the role of the council to serve as an advisory and coordinating body in the state which recommends policies that address the needs of deaf, hard-of-hearing, and late-deafened persons and which recommends methods that improve the coordination of services among the public and private entities that provide services pertaining to interpreter services, computer aided real-time captioning services, and assistive listening devices, excluding hearing aids. The council is authorized to provide technical assistance, advocacy, and education. To that end, the council shall:

(a) Provide information and assistance to the Legislature;

(b) Provide technical assistance to other state agencies;

(c) Provide information and referral services;

(d) Promote public and individual advocacy for deaf, hard-of-hearing, and late-deafened citizens; and

(e) Conduct public hearings as needed.

(4) The council may:

(a) Secure assistance from all state departments and agencies in order to avail itself of expertise at minimal cost.

(b) Obtain information and assistance from the state or any political subdivision, municipal corporation, public officer, or governmental department or agency thereof.

(c) Apply for and accept funds, grants, gifts, and services from local or state government or the Federal Government, or from any of their agencies, or any other public or private source and may use funds for the purposes authorized by this section.

(5) All executive branch state agencies are instructed, and all other state agencies are requested, to assist the council in accomplishing its purposes.

(6) This act does not extend the duties or responsibilities of the council to any program, service, or activity that is subject to the jurisdiction or oversight of the Public Service Commission or that is subject to regulation under part I of chapter 468 or part II of chapter 484.

History.—s. 1, ch. 2004-359; s. 115, ch. 2008-4; s. 59, ch. 2008-6; s. 222, ch. 2014-19.



413.273 - Per diem, travel expenses, personal care attendants, and interpreters for council members; conflicts of interest; removal.

413.273 Per diem, travel expenses, personal care attendants, and interpreters for council members; conflicts of interest; removal.—

(1) Members of any council established under this part are entitled to per diem and travel expenses for required attendance at council meetings in accordance with the provisions of s. 112.061. Reasonable expenses for personal care attendants and interpreters needed by members during required attendance at council meetings shall be reimbursed. No member shall receive any compensation for performance of duties specified in, or arising out of, her or his duties as a council member under this part except as otherwise specified in this part.

(2) No member of any council established under this part shall cast a vote on any matter that would provide direct financial benefit to the member or create a conflict of interest under state law.

(3) Members of any council established under this part may be removed from office by the appointing authority for malfeasance, misfeasance, neglect of duty, incompetence, or permanent inability to perform official duties or for pleading nolo contendere to, or being found guilty of, a crime. Malfeasance shall include, but is not limited to, violation of any specific prohibitions within this part.

History.—s. 12, ch. 94-324; s. 59, ch. 97-103.



413.28 - Appropriations of federal funds.

413.28 Appropriations of federal funds.—In the event federal funds are available to the state for vocational rehabilitation purposes, the division is authorized to comply with such requirements as may be necessary to obtain said federal funds in the most advantageous proportions possible insofar as this may be done without violating other provisions of the state law and Constitution.

History.—s. 7, ch. 25364, 1949; s. 25, ch. 29764, 1955; s. 13, ch. 65-239; ss. 2, 3, ch. 67-371; ss. 19, 31, 35, ch. 69-106; s. 160, ch. 71-377; s. 1, ch. 73-305; s. 309, ch. 77-147; s. 6, ch. 87-227; s. 14, ch. 94-324.

Note.—Former ss. 229.31, 229.0108.



413.29 - Gifts.

413.29 Gifts.—The division is hereby authorized and empowered to accept and use gifts made unconditionally by will or otherwise for carrying out the purposes of this part. Gifts made under such conditions as in the judgment of the division are proper and consistent with the provisions of this part and the laws of the United States and the laws of this state may be so accepted and shall be held, invested, reinvested, and used in accordance with the condition of the gift.

History.—s. 8, ch. 25364, 1949; s. 13, ch. 65-239; ss. 19, 35, ch. 69-106; s. 310, ch. 77-147; s. 113, ch. 79-164; s. 7, ch. 87-227; s. 15, ch. 94-324.

Note.—Former ss. 229.32, 229.0109.



413.30 - Eligibility for vocational rehabilitation services.

413.30 Eligibility for vocational rehabilitation services.—

(1) A person is eligible for vocational rehabilitation services if the person has a disability and requires vocational rehabilitation services to prepare for, enter, engage in, or retain gainful employment.

(2) Determinations by other state or federal agencies regarding whether an individual satisfies one or more factors relating to the determination that an individual has a disability may be used. Individuals determined to have a disability pursuant to Title II or Title XVI of the Social Security Act shall be considered to have a physical or mental impairment that constitutes or results in a substantial impediment to employment and a significant disability.

(3) An individual is presumed to benefit in terms of an employment outcome from vocational rehabilitation services under this part unless the division can demonstrate by clear and convincing evidence that the individual is incapable of benefiting from vocational rehabilitation services in terms of an employment outcome. Before making such a determination, the division must consider the individual’s abilities, capabilities, and capacity to perform in a work situation through the use of trial work experiences. Trial work experiences include supported employment, on-the-job training, or other work experiences using realistic work settings. Under limited circumstances, if an individual cannot take advantage of trial work experiences or if options for trial work experiences have been exhausted, the division shall conduct an extended evaluation, not to exceed 18 months. The evaluation must determine the eligibility of the individual and the nature and scope of needed vocational rehabilitation services. The extended evaluation must be reviewed once every 90 days to determine whether the individual is eligible for vocational rehabilitation services.

(4) The division shall determine the eligibility of an individual for vocational rehabilitation services within a reasonable period of time, not to exceed 60 days after the individual has submitted an application to receive vocational rehabilitation services, unless unforeseen circumstances beyond the control of the division prevent the division from completing the determination within the prescribed time and the division and the individual agree that an extension of time is warranted.

(5) When the division determines that an individual is eligible for vocational rehabilitation services, the division must complete an assessment for determining eligibility and vocational rehabilitation needs and ensure that an individualized plan for employment is prepared.

(a) Each individualized plan for employment must be jointly developed, agreed upon, and signed by the vocational rehabilitation counselor or coordinator and the eligible individual or, in an appropriate case, a parent, family member, guardian, advocate, or authorized representative, of the individual.

(b) The division must ensure that each individualized plan for employment is designed to achieve the specific employment outcome of the individual, consistent with the unique strengths, resources, priorities, concerns, abilities, and capabilities of the individual, and otherwise meets the content requirements for an individualized plan for employment as set out in federal law or regulation.

(c) Each individualized plan for employment shall be reviewed annually, at which time the individual, or the individual’s parent, guardian, advocate, or authorized representative, shall be afforded an opportunity to review the plan and jointly redevelop and agree to its terms. Each plan shall be revised as needed.

(6) The division must ensure that a determination of ineligibility made with respect to an individual before the initiation of an individualized plan for employment, based upon the review, and, to the extent necessary, upon the preliminary assessment, includes specification of the reasons for such a determination; the rights and remedies available to the individual, including, if appropriate, recourse to administrative remedies; and the availability of services provided by the client assistance program to the individual. If there is a determination of ineligibility, the division must refer the individual to other services that are part of the one-stop delivery system under s. 445.009 that address the individual’s training or employment-related needs or to local extended employment providers if the determination is based on a finding that the individual is incapable of achieving an employment outcome.

(7) If the division provides an eligible individual with vocational rehabilitation services in the form of vehicle modifications, the division shall consider all options available, including the purchase of a new, original equipment manufacturer vehicle that complies with the Americans with Disabilities Act for transportation vehicles. The division shall make the decision on vocational rehabilitation services based on the best interest of the eligible individual and cost-effectiveness.

(8) If the division is unable to provide services to all eligible individuals, the division shall establish an order of selection and serve those persons who have the most significant disabilities first.

History.—s. 9, ch. 25364, 1959; s. 13, ch. 65-239; ss. 19, 35, ch. 69-106; s. 5, ch. 69-344; s. 311, ch. 77-147; s. 8, ch. 87-227; s. 16, ch. 94-324; s. 1, ch. 2009-60; s. 2, ch. 2010-70.

Note.—Former ss. 229.33, 229.0110.



413.31 - Benefits not assignable.

413.31 Benefits not assignable.—The right of a person who has a disability to any of the benefits under this part is not transferable or assignable, and any benefits, including money, goods, or chattels received under this part, are exempt from all state, county, and municipal taxes and from sale under the process of any court, except for obligations contracted for the purchase of such property.

History.—s. 10, ch. 25364, 1949; s. 13, ch. 65-239; s. 114, ch. 79-164; s. 17, ch. 94-324.

Note.—Former ss. 229.34, 229.0111.



413.32 - Retention of title to and disposal of equipment.

413.32 Retention of title to and disposal of equipment.—

(1) The division is authorized to retain title to any property, tools, instruments, training supplies, equipment, or other items of value acquired for use of persons who have disabilities or personnel employed in the operation of the vocational rehabilitation program, and to repossess and transfer same for the use of other persons who have disabilities or personnel employed in the operation of the vocational rehabilitation program.

(2) The division is authorized to offer for sale any surplus items acquired in the operation of the program when they are no longer necessary or to exchange them for necessary items which may be used to greater advantage. When any such surplus equipment is sold or exchanged a receipt for same shall be taken from the purchaser showing the consideration given for such equipment and forwarded to the Chief Financial Officer, and any funds received by the division pursuant to any such transactions shall be deposited in the State Treasury in the appropriate federal or state rehabilitation funds and shall be available for expenditure for any purpose consistent with this part.

(3) The division shall have the exclusive right to develop rules relating to records and recordkeeping for division-owned property referenced in subsections (1) and (2).

History.—s. 11, ch. 25364, 1949; s. 13, ch. 65-239; ss. 19, 35, ch. 69-106; s. 312, ch. 77-147; s. 115, ch. 79-164; s. 9, ch. 87-227; s. 18, ch. 94-324; s. 454, ch. 2003-261.

Note.—Former ss. 229.35, 229.0112.



413.341 - Applicant and eligible individual records; confidential and privileged.

413.341 Applicant and eligible individual records; confidential and privileged.—

(1) All oral and written records, information, letters, and reports received, made, or maintained by the division relative to any applicant or eligible individual are privileged, confidential, and exempt from the provisions of s. 119.07(1). Any person who discloses or releases such records, information, or communications in violation of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Such records may not be released except that:

(a) Records may be released to the applicant or eligible individual or his or her representative upon receipt of a written waiver from the applicant or eligible individual. Medical, psychological, or other information that the division believes may be harmful to an applicant or eligible individual may not be released directly to him or her, but must be provided through his or her designated representative.

(b) Records may be released to an entity or individual officially engaged in an audit, a program evaluation, or research. Personally identifying information released under this paragraph remains privileged, confidential, and exempt under this section and may not be disclosed to third parties.

(c) Records used in administering the program may be released as required to administer the program or as required by an agency or political subdivision of the state in the performance of its duties. Any agency or political subdivision to which records are released under this paragraph may not disclose the records to third parties.

(d) Records may be released upon the order of an administrative law judge, a hearing officer, a judge of compensation claims, an agency head exercising quasi-judicial authority, or a judge of a court of competent jurisdiction following a finding in an in camera proceeding that the records are relevant to the inquiry before the court and should be released. The in camera proceeding and all records relating thereto are confidential and exempt from the provisions of s. 119.07(1).

(e) Whenever an applicant or eligible individual receiving services has declared any intention to harm other persons or property, such declaration may be disclosed.

(f) The division may also release personal information about an applicant or eligible individual receiving services in order to protect him or her or others when he or she poses a threat to his or her own safety or to the safety of others and shall, upon official request, release such information to law enforcement agencies investigating the commission of a crime.

(2) Records that come into the possession of the division and that are confidential by other provisions of law are confidential and exempt from the provisions of s. 119.07(1), and may not be released by the division, except as provided in this section.

History.—s. 1, ch. 88-214; s. 17, ch. 90-330; s. 36, ch. 91-46; s. 57, ch. 91-220; s. 2, ch. 91-269; s. 19, ch. 94-324; s. 265, ch. 96-406; s. 196, ch. 96-410; s. 1030, ch. 97-103; s. 3, ch. 2010-70.



413.36 - Duties of other agencies and officials regarding this part.

413.36 Duties of other agencies and officials regarding this part.—It shall be the duty of all officials in charge of state or county agencies whose official duties enable them to know the need for vocational rehabilitation of persons who have disabilities to report to the division the names of such persons who come to their attention and who appear eligible for vocational rehabilitation services provided under this part. Such officials shall cooperate with the division in carrying out the purpose of this part insofar as their duties and facilities permit, but the division may not delegate any of its duties and responsibilities under this part to any other agency or individual except with respect to persons for whom a vocational rehabilitation plan has been approved by the division or by a member of its staff to whom it has delegated authority to approve individual vocational rehabilitation plans. However, nothing in this part shall be so construed as to prevent other agencies from rendering services to persons who have disabilities, which services are not designed especially for the purpose of vocationally rehabilitating such persons or services to which such persons might be entitled without regard to their disabilities.

History.—s. 15, ch. 25364, 1949; s. 13, ch. 65-239; ss. 19, 35, ch. 69-106; s. 314, ch. 77-147; s. 116, ch. 79-164; s. 10, ch. 87-227; s. 20, ch. 94-324.

Note.—Former ss. 229.39, 229.0116.



413.371 - Independent living program; establishment and administration.

413.371 Independent living program; establishment and administration.—The division shall establish and administer an independent living program that will provide any appropriate rehabilitation services or other services to enhance the ability of persons who have significant disabilities to live independently and function within their communities and, if appropriate, to secure and maintain employment.

History.—s. 2, ch. 88-214; s. 21, ch. 94-324; s. 4, ch. 2010-70.



413.393 - State plan for independent living.

413.393 State plan for independent living.—

(1) The state plan for independent living shall be jointly developed and submitted by the Florida Independent Living Council and the division, and the plan must:

(a) Include the existence of appropriate planning, financial support and coordination, and other assistance to appropriately address, on a statewide and comprehensive basis, needs in the state for the provision of state independent living services; the development and support of a statewide network of centers for independent living; and working relationships between programs providing independent living services and independent living centers and the vocational rehabilitation program established to provide services for persons who have disabilities.

(b) Specify the objectives to be achieved under the plan, establish time periods for the achievement of the objectives, and explain how such objectives are consistent with and further the purpose of this part.

(c) Specify that the state will provide independent living services under this part to persons who have significant disabilities and will provide the services in accordance with an independent living plan mutually agreed upon by an appropriate staff member of the service provider and the individual, unless the individual signs a waiver stating that such a plan is unnecessary.

(d) Describe the extent and scope of independent living services to be provided under this part to meet such objectives. If the state makes arrangements, by grant or contract, for providing such services, such arrangements shall be described in the plan.

(e) Set forth a design for the establishment of a statewide network of centers for independent living that comply with the standards and assurances set forth in federal law.

(f) Set forth the steps that will be taken to maximize the cooperation, coordination, and working relationships among the independent living rehabilitation service program, the Florida Independent Living Council, centers for independent living, the division, other agencies represented on such council, other councils that address the needs of specific disability populations and issues, and other public and private entities determined to be appropriate by the council.

(g) Describe how services funded under this part will be coordinated with, and complement, other services in order to avoid unnecessary duplication with other federal and state funding for centers for independent living and independent living services.

(h) Set forth steps to be taken regarding outreach to populations that are not served or that are underserved by programs under the act, including minority groups and urban and rural populations.

(i) Provide satisfactory assurances that all entities receiving financial assistance funds under this part will notify all individuals seeking or receiving services under this part about the availability of the client-assistance program, the purposes of the services provided under such program, and how to contact such program; take affirmative action to employ and advance in employment qualified persons who have disabilities on the same terms and conditions required with respect to the employment of such persons; adopt such fiscal control and fund-accounting procedures as may be necessary to ensure the proper disbursement of and accounting for funds paid to the state under this part and meet all the other requirements of federal law or regulation.

(j) Establish a method for the periodic evaluation of the effectiveness of the state plan in meeting the objectives of the state plan, including evaluation of satisfaction by persons who have disabilities.

(2) The state plan for independent living shall provide for the review and revision of the plan, not less than once every 3 years, to ensure the existence of appropriate planning, financial support and coordination, and other assistance to appropriately address statewide, the needs in the state for independent living services.

History.—s. 22, ch. 94-324; s. 5, ch. 2010-70.



413.395 - Florida Independent Living Council.

413.395 Florida Independent Living Council.—

(1) There is created the Florida Independent Living Council to assist the division and the Division of Blind Services of the Department of Education, as well as other state agencies and local planning and administrative entities assisted under Title VII of the act, in the expansion and development of statewide independent living policies, programs, and concepts and to recommend improvements for such programs and services. The council shall function independently of the division and, unless the council elects to incorporate as a not-for-profit corporation, is assigned to the division for administrative purposes only. The council may elect to be incorporated as a Florida corporation not for profit and, upon such election, shall be assisted in the incorporation by the division for the purposes stated in this section. The appointed members of the council may constitute the board of directors for the corporation.

(2) The council shall consist of a minimum of 14 members, excluding ex officio, nonvoting members. The members of the council shall be appointed by the Governor after soliciting recommendations from the council.

(3) The council shall include:

(a) At least one director of a center for independent living who is chosen by the directors of centers for independent living within the state.

(b) As ex officio, nonvoting members:

1. A representative from the division.

2. A representative from the Division of Blind Services.

3. Representatives from other state agencies that provide services to persons who have disabilities.

(4) The council may include:

(a) Other representatives from centers for independent living.

(b) Parents and guardians of persons who have disabilities.

(c) Advocates of and for persons who have disabilities.

(d) Representatives from private businesses.

(e) Representatives from organizations that provide services for persons who have disabilities.

(f) Other appropriate individuals.

(5) The council shall be composed of members:

(a) Who provide statewide representation.

(b) Who represent a broad range of persons who have disabilities.

(c) Who are knowledgeable about centers for independent living and independent living services.

(d) A majority of whom are:

1. Persons who have disabilities.

2. Not employed by any state agency or center for independent living.

(6) The council shall select a chairperson from among the membership of the council.

(7) Each member of the council shall serve for a term of 3 years, except that:

(a) A member appointed to fill a vacancy occurring prior to the expiration of the term for which the predecessor was appointed shall be appointed for the remainder of such term.

(b) The terms of service of the members initially appointed shall be, as specified by the Governor, for such fewer number of years as will provide for the expiration of terms on a staggered basis.

(c) No member of the council may serve more than two consecutive full terms.

(8) Any vacancy occurring in the membership of the council shall be filled in the same manner as the original appointment. A vacancy does not affect the power of the remaining members to execute the duties of the council.

(9) The chairperson of the council shall also serve as a member of the Florida Rehabilitation Council.

(10) The council may meet at the call of the chairperson, at the joint request of the division and the Division of Blind Services, or at such times as may be prescribed by rule, but not less than twice each calendar year. The council shall make a report of each meeting, which shall include a record of its discussions and recommendations. The division and the Division of Blind Services shall make such reports available to the public.

(11) The council shall:

(a) Jointly develop and submit, in conjunction with the division, the state plan for independent living.

(b) Monitor, review, and evaluate the implementation of the state plan for independent living.

(c) Coordinate activities with the Florida Rehabilitation Council and other councils that address the needs of specific disability populations and issues under other federal law.

(d) Ensure that all regularly scheduled meetings of the council are open to the public with sufficient advance notice.

(e) Submit to the Commissioner of the Federal Rehabilitation Administration Services such periodic reports as the commissioner may reasonably request and keep such records, and afford access to such records, as the commissioner finds necessary to verify such reports.

History.—ss. 5, 12, ch. 88-214; s. 5, ch. 91-429; s. 23, ch. 94-324; s. 15, ch. 95-327; s. 1, ch. 99-136; s. 14, ch. 2002-22.



413.40 - Powers of division; independent living program.

413.40 Powers of division; independent living program.—The division, in administering a program to provide independent living services to persons who have significant disabilities, shall be authorized, contingent upon available funding, to:

(1) Employ necessary personnel and consultants.

(2) Contract with any public or private entity, including centers for independent living, to provide independent living services in accordance with the state plan for independent living.

History.—s. 4, ch. 59-385; s. 13, ch. 65-239; s. 318, ch. 77-147; s. 14, ch. 87-227; s. 6, ch. 88-214; s. 24, ch. 94-324; s. 6, ch. 2010-70.

Note.—Former ss. 229.44, 229.0124.



413.401 - Eligibility for independent living services.

413.401 Eligibility for independent living services.—Independent living services may be provided to any person who has a significant disability and for whom a reasonable expectation exists that independent living services will significantly assist the individual to improve her or his ability to function independently within the family or community, or to engage in or continue in employment, and to be able to function independently.

History.—s. 7, ch. 88-214; s. 25, ch. 94-324; s. 60, ch. 97-103; s. 15, ch. 2002-22.



413.402 - James Patrick Memorial Work Incentive Personal Attendant Services and Employment Assistance Program.

413.402 James Patrick Memorial Work Incentive Personal Attendant Services and Employment Assistance Program.—The Florida Endowment Foundation for Vocational Rehabilitation shall maintain an agreement with the Florida Association of Centers for Independent Living to administer the James Patrick Memorial Work Incentive Personal Attendant Services and Employment Assistance Program and shall remit sufficient funds monthly to meet the requirements of subsection (5).

(1) As used in this section, the term “competitive and integrated employment” means employment in the public or private sector in which the employee earns comparable wages and benefits, commensurate with his or her qualifications and experience, and works in comparable conditions to those experienced by the general workforce in that industry or profession.

(2) The program shall provide personal care attendants and other support and services necessary to enable persons eligible under subsection (3) who have significant and chronic disabilities to obtain or maintain competitive and integrated employment, including self-employment.

(3) In order to be eligible to participate in the program, a person must:

(a) Be at least 18 years of age, be a legal resident of this state, and be significantly and chronically disabled.

(b) As determined by a physician, psychologist, or psychiatrist, require a personal care attendant for assistance with or support for at least two activities of daily living as defined in s. 429.02.

(c) Require a personal care attendant and, as needed, other support and services to accept an offer of employment and commence working or to maintain competitive and integrated employment.

(d) Be able to acquire and direct the support and services provided pursuant to this section, including the services of a personal care attendant.

(4)(a) The Florida Association of Centers for Independent Living shall provide program participants with appropriate training on the hiring and management of a personal care attendant and on other self-advocacy skills needed to effectively access and manage the support and services provided under this section.

(b) In cooperation with the oversight council created in subsection (6), the Florida Association of Centers for Independent Living shall adopt and, as necessary, revise the policies and procedures governing the operation of the program and the training required in paragraph (a). The oversight council shall recommend the maximum monthly reimbursement provided to program participants. The association shall provide technical assistance to program participants and administrative support services to the program and implement appropriate internal financial controls to ensure program integrity.

(5) The James Patrick Memorial Work Incentive Personal Attendant Services and Employment Assistance Program shall reimburse the Florida Association of Centers for Independent Living monthly for payments made to program participants and for costs associated with program administration and oversight in accordance with the annual operating budget approved by the board of directors of the association, taking into consideration recommendations made by the oversight council created under subsection (6). The annual operating budget for costs associated with activities of the association for program operation, administration, and oversight may not exceed 12 percent of the funds deposited with the Florida Endowment Foundation for Vocational Rehabilitation pursuant to ss. 320.08068(4)(d) and 413.4021(1) for the previous fiscal year or the budget approved for the previous fiscal year, whichever amount is greater.

(6) The James Patrick Memorial Work Incentive Personal Attendant Services and Employment Assistance Program Oversight Council is created adjunct to the Department of Education for the purpose of providing program recommendations, recommending the maximum monthly reimbursement available to program participants, advising the Florida Association of Centers for Independent Living on policies and procedures, and recommending the program’s annual operating budget for activities of the association associated with operations, administration, and oversight. The oversight council shall also advise on and recommend the schedule of eligible services for which program participants may be reimbursed subject to the requirements and limitations of paragraph (3)(c) which, at a minimum, must include personal care attendant services. The oversight council shall advise and make its recommendations under this section to the board of directors of the association. The oversight council is not subject to the control of or direction by the department, and the department is not 1responsible for providing staff support or paying any expenses incurred by the oversight council in the performance of its duties.

(a) The oversight council consists of the following members:

1. The director of the division or his or her designee;

2. A human resources professional or an individual who has significant experience managing and operating a business based in this state, recommended by the Florida Chamber of Commerce and appointed by the Governor;

3. A financial management professional, appointed by the Governor;

4. A program participant, appointed by the Secretary of Health or his or her designee;

5. The director of the advisory council on brain and spinal cord injuries or his or her designee;

6. The director of the Florida Endowment Foundation for Vocational Rehabilitation or his or her designee; and

7. The director of the Florida Association of Centers for Independent Living or his or her designee.

(b) The appointed members shall serve for a term concurrent with the term of the official who made the appointment and shall serve at the pleasure of such official.

History.—s. 1, ch. 2002-286; s. 2, ch. 2005-172; s. 1, ch. 2008-99; s. 223, ch. 2014-19; s. 1, ch. 2016-30.

1Note.—The word “be” preceding the word “responsible” was deleted by the editors.



413.4021 - Program participant selection; tax collection enforcement diversion program.

413.4021 Program participant selection; tax collection enforcement diversion program.—The Department of Revenue, in coordination with the Florida Association of Centers for Independent Living and the Florida Prosecuting Attorneys Association, shall select judicial circuits in which to operate the program. The association and the state attorneys’ offices shall develop and implement a tax collection enforcement diversion program, which shall collect revenue due from persons who have not remitted their collected sales tax. The criteria for referral to the tax collection enforcement diversion program shall be determined cooperatively between the state attorneys’ offices and the Department of Revenue.

(1) Notwithstanding s. 212.20, 50 percent of the revenues collected from the tax collection enforcement diversion program shall be deposited into the special reserve account of the Florida Endowment Foundation for Vocational Rehabilitation, to be used to administer the James Patrick Memorial Work Incentive Personal Attendant Services and Employment Assistance Program and to contract with the state attorneys participating in the tax collection enforcement diversion program in an amount of not more than $75,000 for each state attorney.

(2) The program shall operate only from funds deposited into the operating account of the Florida Endowment Foundation for Vocational Rehabilitation.

(3) The Revenue Estimating Conference shall annually project the amount of funds expected to be generated from the tax collection enforcement diversion program.

History.—s. 2, ch. 2002-286; s. 83, ch. 2003-399; s. 71, ch. 2004-269; s. 3, ch. 2005-172; s. 2, ch. 2008-99; s. 2, ch. 2016-30.



413.405 - Florida Rehabilitation Council.

413.405 Florida Rehabilitation Council.—There is created the Florida Rehabilitation Council to assist the division in the planning and development of statewide rehabilitation programs and services, to recommend improvements to such programs and services, and to perform the functions listed in this section.

(1) The council shall be composed of:

(a) At least one representative of the Florida Independent Living Council, one of whom must be the chairperson or other designee of the Florida Independent Living Council.

(b) At least one representative of a parent training and information center established pursuant to s. 671 of the Individuals with Disabilities Education Act, 20 U.S.C. s. 1471.

(c) At least one representative of the client assistance program established under s. 112 of the act, one of whom must be the director of the program or other individual recommended by the program.

(d) At least one qualified vocational rehabilitation counselor who has knowledge of and experience in vocational rehabilitation programs, who shall serve as an ex officio, nonvoting member of the council if the counselor is an employee of the department.

(e) At least one representative of community rehabilitation program service providers.

(f) Four representatives of business, industry, and labor.

(g) Representatives of disability groups that include a cross-section of:

1. Individuals who have physical, cognitive, sensory, or mental disabilities.

2. Representatives of individuals with disabilities who have difficulty representing themselves or are unable due to their disabilities to represent themselves.

(h) Current or former applicants for, or recipients of, vocational rehabilitation services.

(i) The director of the division, who shall be an ex officio member of the council.

(j) At least one representative of the state educational agency responsible for the public education of students with disabilities who are eligible to receive vocational rehabilitation services and services under the Individuals with Disabilities Education Act.

(k) At least one representative of the board of directors of CareerSource Florida, Inc.

(l) At least one representative who is a director of a Vocational Rehabilitation Services Project for American Indians with Disabilities under s. 121 of the act, if this state participates in one or more such projects.

(2) Employees of the department may serve only as nonvoting members of the council.

(3) Total membership on the council, excluding ex officio members, shall be no fewer than 15 and no more than 25 at any one time.

(4) Members of the council shall be appointed by the Governor, who shall select members after soliciting recommendations from representatives of organizations representing a broad range of individuals who have disabilities and organizations interested in those individuals. In selecting members, the extent to which minority populations are represented must be considered to the greatest extent practicable.

(5) A majority of council members shall be persons who are:

(a) Individuals who have a physical or mental impairment that substantially limits one or more of the person’s major life activities; who have a record of such an impairment; or who are regarded as having such an impairment.

(b) Not employed by the division.

(6) The council shall select a chairperson from among the membership of the council.

(7)(a) Each member of the council shall serve for a term of not more than 3 years, except that:

1. A member appointed to fill a vacancy occurring prior to the expiration of the term for which a predecessor was appointed shall be appointed for the remainder of such term.

2. The terms of service of the members initially appointed shall be, as specified by the Governor, for such fewer number of years as will provide for the expiration of terms on a staggered basis.

(b) A member of the council may not serve more than two consecutive full terms; however, this provision does not apply to a member appointed under paragraph (1)(c) or paragraph (1)(l).

(8) Any vacancy occurring in the membership of the council shall be filled in the same manner as the original appointment. A vacancy does not affect the power of the remaining members to execute the duties of the council.

(9) In addition to the other functions specified in this section, the council shall, after consulting with the board of directors of CareerSource Florida, Inc.:

(a) Review, analyze, and advise the division regarding the performance of the responsibilities of the division under Title I of the act, particularly responsibilities relating to:

1. Eligibility, including order of selection.

2. The extent, scope, and effectiveness of services provided.

3. Functions performed by state agencies which affect or potentially affect the ability of individuals with disabilities to achieve employment outcomes under Title I.

(b) In partnership with the division:

1. Develop, agree to, and review state goals and priorities in accordance with 34 C.F.R. s. 361.29(c); and

2. Evaluate the effectiveness of the vocational rehabilitation program and submit reports of progress to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the United States Secretary of Education in accordance with 34 C.F.R. s. 361.29(e).

(c) Advise the department and the division and assist in the preparation of the state plan and amendments to the plan, applications, reports, needs assessments, and evaluations required by Title I.

(d) To the extent feasible, conduct a review and analysis of the effectiveness of, and consumer satisfaction with:

1. The functions performed by state agencies and other public and private entities responsible for performing functions for individuals who have disabilities.

2. Vocational rehabilitation services:

a. Provided or paid for from funds made available under the act or through other public or private sources.

b. Provided by state agencies and other public and private entities responsible for providing vocational rehabilitation services to individuals who have disabilities.

3. The employment outcomes achieved by eligible individuals receiving services under this part, including the availability of health or other employment benefits in connection with those employment outcomes.

(e) Prepare and submit an annual report on the status of vocational rehabilitation programs in the state to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the United States Secretary of Education and make the report available to the public.

(f) Coordinate with other councils within Florida, including the Florida Independent Living Council, the advisory panel established under s. 612(a)(21) of the Individuals with Disabilities Education Act, 20 U.S.C. s. 1412(a)(21), the State Planning Council described in s. 124 of the Developmental Disabilities Assistance and Bill of Rights Act, 42 U.S.C. s. 15024, the state mental health planning council established under s. 1914 of the Public Health Service Act, 42 U.S.C. s. 300x-3, and the board of directors of CareerSource Florida, Inc.

(g) Advise the department and division and provide for coordination and the establishment of working relationships among the department, the division, the Florida Independent Living Council, and centers for independent living in the state.

(h) Perform other functions that are consistent with the duties and responsibilities of the council under this section.

(10)(a) The council shall prepare, in conjunction with the division, a plan for the provision of such resources, including at least four staff persons, as may be necessary to carry out the functions of the council. The resource plan shall, to the maximum extent possible, rely on the use of resources in existence during the period of implementation of the plan.

(b) A disagreement between the council and the division regarding the amount of resources necessary to carry out the functions of the council as set forth in this section shall be resolved by the Governor.

(c) The council shall, consistent with law, supervise and evaluate such staff and other personnel as may be necessary to carry out its functions.

(d) While assisting the council in carrying out its duties, staff and other personnel may not be assigned duties by the division or any other state agency or office that would create a conflict of interest.

(11) The council shall convene at least four meetings each year in locations determined by the council to be necessary to conduct council business. The council may conduct such forums or hearings as the council considers appropriate. The meetings, hearings, and forums shall be publicly announced. The meetings shall be open and accessible to the public unless there is a valid reason for an executive session. The council shall make a report of each meeting which shall include a record of its discussions and recommendations, all of which reports shall be made available to the public.

(12) The council shall reimburse members of the council for reasonable and necessary expenses of attending council meetings and performing council duties, including child care and personal assistance services, as provided in and subject to the requirements of s. 112.061. The council may pay reasonable compensation to a member of the council if such member is not employed or must forfeit wages from other employment for each day the member is engaged in performing the duties of the council.

History.—ss. 8, 12, ch. 88-214; s. 5, ch. 91-429; s. 26, ch. 94-324; s. 16, ch. 2002-22; s. 7, ch. 2010-70; s. 16, ch. 2015-98.



413.407 - Assistive Technology Advisory Council.

413.407 Assistive Technology Advisory Council.—There is created the Assistive Technology Advisory Council, responsible for ensuring consumer involvement in the creation, application, and distribution of technology-related assistance to and for persons who have disabilities. The council shall fulfill its responsibilities through statewide policy development, both state and federal legislative initiatives, advocacy at both the state and federal level, planning of statewide resource allocations, policy-level management, reviews of both consumer responsiveness and the adequacy of program service delivery, and by performing the functions listed in this section.

(1)(a) The council shall be composed of:

1. Individuals who have disabilities and who are assistive technology consumers or family members or guardians of those individuals.

2. Representatives of consumer organizations concerned with assistive technology.

3. Representatives of business and industry, including the insurance industry, concerned with assistive technology.

4. A representative of the Division of Vocational Rehabilitation.

5. A representative of the Division of Blind Services.

6. A representative of the Florida Independent Living Council.

7. A representative of CareerSource Florida, Inc.

8. A representative of the Department of Education.

9. Representatives of other state agencies that provide or coordinate services for persons with disabilities.

Total membership on the council may not exceed 27 at any one time. A majority of the members shall be appointed in accordance with subparagraph 1.

(b) Members of the council shall be appointed by the Commissioner of Education from a list of candidates proposed by the division director.

(c) A majority of council members shall be persons who have disabilities as defined in s. 413.20(7) who are also consumers of assistive technology or family members of such persons.

(d) The members of the council shall select two co-chairs from among the membership of the council.

1. One co-chair may be selected from the group described in paragraph (c) and one co-chair shall be selected from the other council members.

2. No co-chair may be an elected member or an employee of a state agency or of any political subdivision of the state.

(e)1. Each member of the council shall serve for a term of not more than 3 years, except that a member appointed to fill a vacancy occurring prior to the expiration of the term for which a predecessor was appointed shall be appointed for the remainder of such term.

2. No member of the council may serve more than two consecutive terms; however, any appointment under subparagraph 1., if for less than 18 months, shall not be considered a term for the purposes of this section.

3. A member who has served two consecutive terms and has been retired from the council for at least 1 year may be reappointed to the council on the same basis as a new member.

(f) Any vacancy occurring in the membership of the council shall be filled in the same manner as the original appointment. A vacancy does not affect the power of the remaining members to execute the duties of the council.

(2) In addition to the other functions specified in this section, the council shall:

(a) Act as the board of directors of a not-for-profit corporation created by the division. Through the corporation, the council shall provide direction to Florida’s Alliance for Assistive Services and Technology, a project sponsored by the department for the coordination and delivery of appropriate, cost-effective, state-of-the-art assistive technology services and devices.

(b) Appoint committees made up of members of the council to focus on specific issues within the council’s mandate. Committees may request and accept in-kind contributions of personnel from public or private entities to supply such staffing as the committees deem necessary to carry out their individual mandates. These committees shall include, but are not limited to:

1. An interagency committee composed of those members representing state agencies. The interagency committee shall work towards the development of cooperative agreements among government agencies and perform such other duties as the council deems appropriate. The interagency committee’s members shall assign staff from their respective agencies to the alliance, as an in-kind contribution for a specified period of time, to review federal and state legislation and agency policies and practices and to identify both facilitators of, and barriers to, accessibility and utilization of assistive technology services, devices, and funding sources.

2. A technology-awareness committee to guide the council’s public awareness, coordination, and collaboration activities.

3. A public policy and advocacy committee to review federal and state legislation and agency policies and practices and to identify facilitators of and barriers to access and utilization of assistive technology services, devices, and funding sources.

(c) Review and approve all reports, recommendations, and proposed actions of committee staff.

(d) Appoint the executive director of the alliance. The executive director shall be responsible for overall administration and day-to-day direction of the alliance, as well as supervision of all staff.

(e) Annually review and approve the strategic or business plan of the alliance, as submitted by the executive director.

(f) Submit an annual comprehensive report of the activities of the council, the corporation, and the alliance to the division director.

(g) Perform such other functions as the council determines to be appropriate which are comparable to functions performed by the council.

(h) Convene at least four meetings each year in such places as it determines to be necessary to conduct council business and may conduct such forums or hearings as the council considers appropriate. The council shall make a report of each meeting which shall include a record of its discussions and recommendations, all of which reports shall be made available to the public.

(3) In accordance with Pub. L. No. 108-364, the council shall:

(a) Investigate financing options that will increase access to and funding for assistive technology devices and assistive technology services.

(b) Develop assistive technology demonstrations, reutilization programs, and loan programs.

(c) Provide training and technical assistance in order to increase knowledge and awareness of the uses and benefits of assistive technology devices and assistive technology services.

(d) Promote public awareness activities designed to provide information relating to the benefits of assistive technology devices and assistive technology services.

(e) Promote coordination and collaboration among public and private entities that are responsible for policies, procedures, or funding for the provision of assistive technology devices and assistive technology services.

History.—s. 27, ch. 94-324; s. 1, ch. 2005-204; s. 8, ch. 2010-70; s. 17, ch. 2015-98.



413.41 - Cooperation by division with state agencies.

413.41 Cooperation by division with state agencies.—The division is hereby authorized to cooperate with other agencies of state government or with any nonprofit, charitable corporations or foundations concerned with the problems of persons who have disabilities. The division may provide disability evaluation, work capacity appraisal, and appraisal of vocational rehabilitation potential of persons who have disabilities for other public agencies pursuant to agreements made with such agencies. The division may charge the agencies contracting for these services the actual cost thereof.

History.—s. 5, ch. 59-385; s. 13, ch. 65-239; ss. 19, 35, ch. 69-106; s. 319, ch. 77-147; s. 15, ch. 87-227; s. 9, ch. 88-214; s. 28, ch. 94-324.

Note.—Former ss. 229.45, 229.0125.



413.42 - Cooperation with federal agencies.

413.42 Cooperation with federal agencies.—The division is authorized to cooperate with any agency of the Federal Government charged with responsibility for administering laws relating to rehabilitation of persons who have disabilities or the evaluation of those persons for employment, for preparation for employment, or for independent living. The division shall further be authorized to accept and disburse any funds appropriated by Congress and made available to the state for the purpose of rehabilitating persons who have disabilities or for the evaluation of those persons for rehabilitation or for gainful activity, or for any other purpose related to the lawful function of the division, and the division is authorized to take such action as may be necessary to execute the purposes of any such federal grants.

History.—s. 6, ch. 59-385; s. 13, ch. 65-239; ss. 19, 35, ch. 69-106; s. 320, ch. 77-147; s. 16, ch. 87-227; s. 10, ch. 88-214; s. 29, ch. 94-324.

Note.—Former ss. 229.46, 229.0126.



413.43 - Utilization of state and federal funds.

413.43 Utilization of state and federal funds.—The division is authorized to utilize for purposes of this law, and for matching any federal funds which may be available for similar rehabilitation purposes, any funds appropriated or allotted to the division. The division is authorized to accept such gifts and refunds as may be made unconditionally or as are not burdened with conditions inconsistent with the purposes of this part.

History.—s. 8, ch. 59-385; s. 13, ch. 65-239; ss. 19, 35, ch. 69-106; s. 321, ch. 77-147; s. 17, ch. 87-227; s. 30, ch. 94-324.

Note.—Former ss. 229.47, 229.0127.



413.44 - State Treasury depository.

413.44 State Treasury depository.—The State Treasury shall be the depository of all funds appropriated by the state Legislature or received as federal grants or received as gifts from private individuals for the purposes of this program. Such funds shall be kept in a separate account distinct from all other state funds. Funds received by grant or gift, other than state appropriations, shall not lapse or be converted to the general fund at the end of any appropriations period.

History.—s. 9, ch. 59-385; s. 13, ch. 65-239.

Note.—Former ss. 229.48, 229.0128.



413.445 - Recovery of third-party payments for vocational rehabilitation and related services.

413.445 Recovery of third-party payments for vocational rehabilitation and related services.—

(1) As used in this section, “vocational rehabilitation and related services” means any services that are provided or paid for by the Division of Vocational Rehabilitation of the Department of Education.

(2) Third-party coverage for vocational rehabilitation and related services is primary coverage.

(3) An applicant for or recipient of any vocational rehabilitation and related services must inform the division of any rights she or he has to third-party payments for such services, and the division shall be subrogated to her or his rights to such third-party payments. The division may recover directly from:

(a) Any third party liable to make a benefit payment to the provider of the recipient’s vocational rehabilitation and related services or to the recipient under the terms of any contract, settlement, or award;

(b) The recipient, if she or he has received third-party payment for vocational rehabilitation and related services provided to her or him; or

(c) The provider of the recipient’s vocational rehabilitation and related services if third-party payment for such services has been recovered by the provider.

(4) An applicant for or a recipient of vocational rehabilitation and related services is deemed to have assigned to the division her or his rights to any payments for such services from a third party and to have authorized the division to release information with respect to such services for the sole purpose of obtaining reimbursement.

(5) The division may, in order to enforce its subrogation rights under this section, institute, intervene in, or join any legal proceeding against a third party against whom recovery rights arise. Action taken by the division does not preclude the recipient’s recovery for that portion of her or his damages not subrogated to the division, and action taken by the recipient does not prejudice the subrogation rights of the division.

(6) When the division provides, pays for, or becomes liable for vocational rehabilitation and related services, it has a lien for the amount of such services upon all causes of action which accrue to the recipient or to her or his legal representatives as a result of sickness, injury, disease, disability, or death, due to the liability of a third party which necessitated the services. To perfect such lien, a notice of lien must be filed with the clerk of the circuit court in the recipient’s county of residence. The notice of lien must contain the name and address of the person to whom vocational rehabilitation and related services were furnished and the name, address, and telephone number of a person at the division from whom information regarding the lien can be obtained. The division’s failure to file a notice of lien shall not affect the division’s other rights provided in this section. Any notice of lien filed as provided under this subsection shall be valid for a period of 5 years after filing, and may be extended for an additional period of 5 years by filing a new notice of lien at any time prior to the expiration of the original notice of lien.

(7) In recovering any payments in accordance with this section, the division may make appropriate settlements.

(8) The division shall adopt rules to implement this section.

History.—s. 1, ch. 87-320; s. 1, ch. 95-301; s. 61, ch. 97-103; s. 31, ch. 2002-22.



413.4455 - Deposit and appropriation of funds recovered under s. 413.445.

413.4455 Deposit and appropriation of funds recovered under s. 413.445.—Funds received under the provisions of s. 413.445 shall be deposited in the Federal Rehabilitation Trust Fund and shall be available for appropriation for programs contained in this part.

History.—s. 12, ch. 87-320.



413.615 - Florida Endowment for Vocational Rehabilitation.

413.615 Florida Endowment for Vocational Rehabilitation.—

(1) SHORT TITLE.—This section may be cited as the “Florida Endowment for Vocational Rehabilitation Act.”

(2) DEFINITIONS.—For the purposes of this section:

(a) “Board” means the board of directors of the Florida Endowment Foundation for Vocational Rehabilitation.

(b) “Endowment fund” means an account established within the Florida Endowment Foundation for Vocational Rehabilitation to provide a continuing and growing source of revenue for vocational rehabilitation efforts.

(c) “Foundation” means the Florida Endowment Foundation for Vocational Rehabilitation.

(d) “Operating account” means an account established under paragraph (4)(d) to carry out the purposes provided in subsection (10).

(3) LEGISLATIVE INTENT.—The Legislature recognizes that it is in the best interest of the citizens of this state that citizens with disabilities be afforded a fair opportunity to become self-supporting, productive members of society. However, there is a critical need for significant additional funding to achieve this goal. Accordingly, the Legislature further finds and declares that:

(a) With skilled evaluation procedures and proper rehabilitative treatment, plus employment, training, and supportive services consistent with the needs of the individual, persons who are disabled can assume the activities of daily living and join their communities with dignity and independence.

(b) The purpose of this section is to broaden the participation and funding potential for further significant support for the rehabilitation of Florida citizens who are disabled.

(c) It is appropriate to encourage individual and corporate support and involvement, as well as state support and involvement, to promote employment opportunities for disabled citizens.

(4) REVENUE FOR THE ENDOWMENT FUND.—

(a) The endowment fund of the Florida Endowment for Vocational Rehabilitation is created as a long-term, stable, and growing source of revenue to be administered, in accordance with rules promulgated by the division, by the foundation as a direct-support organization of the division.

(b) The principal of the endowment fund shall derive from the deposits made pursuant to s. 318.21(2)(e), together with any legislative appropriations which may be made to the endowment, and such bequests, gifts, grants, and donations as may be solicited for such purpose by the foundation from public or private sources.

(c) All funds remitted to the Department of Revenue pursuant to s. 318.21(2)(e) and (5) shall be transmitted monthly to the foundation for use as provided in subsection (10). All remaining liquid balances of funds held for investment and reinvestment by the State Board of Administration for the endowment fund on the effective date of this act shall be transmitted to the foundation within 60 days for use as provided in subsection (10).

(d) The board of directors of the foundation shall establish the operating account and shall deposit therein the moneys transmitted pursuant to paragraph (c). Moneys in the operating account shall be available to carry out the purposes of subsection (10).

(5) THE FLORIDA ENDOWMENT FOUNDATION FOR VOCATIONAL REHABILITATION.—The Florida Endowment Foundation for Vocational Rehabilitation is hereby created as a direct-support organization of the Division of Vocational Rehabilitation, to encourage public and private support to enhance vocational rehabilitation and employment of citizens who are disabled. As a direct-support organization, the foundation shall operate under contract with the division and shall:

(a) Be a Florida corporation not for profit incorporated under the provisions of chapter 617 and approved by the Department of State.

(b) Be organized and operated exclusively to raise funds; to submit requests and receive grants from the Federal Government, the state, private foundations, and individuals; to receive, hold, and administer property; and to make expenditures to or for the benefit of the rehabilitation programs approved by the board of directors of the foundation.

(c) Be approved by the division to be operating for the benefit and best interest of the state.

(6) DIRECT-SUPPORT ORGANIZATION CONTRACT.—The contract between the foundation and the division shall provide for:

(a) Approval of the articles of incorporation of the foundation by the division.

(b) Governance of the foundation by a board of directors appointed by the Governor.

(c) Submission of an annual budget of the foundation for approval by the division.

(d) Certification by the division, after an annual financial and performance review, that the foundation is operating in compliance with the terms of the contract and the rules of the division, and in a manner consistent with the goals of the Legislature in providing assistance to disabled citizens.

(e) The release and conditions of the expenditure of any state revenues.

(f) The reversion to the state of moneys in the foundation and in any other funds and accounts held in trust by the foundation if the contract is terminated.

(g) The fiscal year of the foundation, to begin on July 1 and end on June 30 of each year.

(7) CONFIDENTIALITY.—

(a) The identity of a donor or prospective donor to the Florida Endowment Foundation for Vocational Rehabilitation who desires to remain anonymous and all information identifying such donor or prospective donor are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Portions of meetings of the Florida Endowment Foundation for Vocational Rehabilitation during which the identity of donors or prospective donors is discussed are exempt from the provisions of s. 286.011 and s. 24(b), Art. I of the State Constitution.

(b) Records relating to clients of or applicants to the Division of Vocational Rehabilitation that come into the possession of the foundation and that are confidential by other provisions of law are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, and may not be released by the foundation. Portions of meetings of the Florida Endowment Foundation for Vocational Rehabilitation during which the identities of such clients of or applicants to the Division of Vocational Rehabilitation are discussed are exempt from the provisions of s. 286.011 and s. 24(b), Art. I of the State Constitution.

(8) BOARD OF DIRECTORS.—The foundation shall be administered by a board of directors, as follows:

(a) Membership.—The board of directors shall consist of nine members who have an interest in service to persons with disabilities and who:

1. Have skills in foundation work or other fundraising activities, financial consulting, or investment banking or other related experience; or

2. Have experience in policymaking or management-level positions or have otherwise distinguished themselves in the field of business, industry, or rehabilitation.

Disabled individuals who meet the above criteria shall be given special consideration for appointment.

(b) Appointment.—The board members shall be appointed by the Governor.

(c) Terms.—Board members shall serve for 3-year terms or until resignation or removal for cause.

(d) Filling of vacancies.—In the event of a vacancy on the board caused by other than the expiration of a term, a new member shall be appointed.

(e) Removal for cause.—Each member is accountable to the Governor for the proper performance of the duties of office. The Governor may remove any member from office for malfeasance, misfeasance, neglect of duty, incompetence, or permanent inability to perform official duties or for pleading nolo contendere to, or being found guilty of, a crime.

(9) ORGANIZATION, POWERS, AND DUTIES.—Within the limits prescribed in this section or by rule of the division:

(a) Upon appointment, the board shall meet and organize. Thereafter, the board shall hold such meetings as are necessary to implement the provisions of this section and shall conduct its business in accordance with rules promulgated by the division.

(b) The board may solicit and receive bequests, gifts, grants, donations, goods, and services. Where gifts are restricted as to purpose, they may be used only for the purpose or purposes stated by the donor. The board may transmit monetary gifts to the State Board of Administration for deposit in the endowment fund principal.

(c) The board may enter into contracts with the Federal Government, state or local agencies, private entities, or individuals to carry out the purposes of this section.

(d) The board may identify, initiate, and fund new and creative programs to carry out the purposes of this section, utilizing existing organizations, associations, and agencies to carry out such rehabilitation programs and purposes wherever possible.

(e) The board may make gifts or grants:

1. To the State of Florida or any political subdivision thereof, or any public agency of state or local government.

2. To a corporation, trust, association, or foundation organized and operated exclusively for charitable, educational, or scientific purposes.

3. To any citizen who has a documented disability.

4. To the division for purposes of program recognition and marketing, public relations and education, professional development, and technical assistance and workshops for grant applicants and recipients, the business community, and individuals with disabilities or recognized groups organized on their behalf.

(f) The board may advertise and solicit applications for funding and shall evaluate applications and program proposals submitted thereto. Funding shall be awarded only where the evaluation is positive and the proposal meets both the guidelines for use established in subsection (10) and such evaluation criteria as the division may prescribe by rule.

(g) The board shall monitor, review, and annually evaluate funded programs to determine whether funding should be continued, terminated, reduced, or increased.

(h) The board shall establish an operating account as provided in paragraph (4)(d).

(i) The board may take such additional actions, including the hiring of necessary staff, as are deemed necessary and appropriate to administer this section, subject to rules of the division.

(10) DISTRIBUTION OF MONEYS.—The board shall use the moneys in the operating account, by whatever means, to provide for:

(a) Planning, research, and policy development for issues related to the employment and training of disabled citizens, and publication and dissemination of such information as may serve the objectives of this section.

(b) Promotion of initiatives for disabled citizens.

(c) Funding of programs which engage in, contract for, foster, finance, or aid in job training and counseling for disabled citizens or research, education, demonstration, or other activities related thereto.

(d) Funding of programs which engage in, contract for, foster, finance, or aid in activities designed to advance better public understanding and appreciation of the field of vocational rehabilitation.

(e) Funding of programs, property, or facilities which aid, strengthen, and extend in any proper and useful manner the objectives, work, services, and physical facilities of the division, in accordance with the purposes of this section.

(11) ANNUAL AUDIT.—The board shall provide for an annual financial audit of the foundation in accordance with s. 215.981. The identities of donors and prospective donors who desire to remain anonymous shall be protected, and that anonymity shall be maintained in the auditor’s report.

(12) ANNUAL REPORT.—The board shall issue a report to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Commissioner of Education by February 1 each year, summarizing the performance of the endowment fund for the previous fiscal year, summarizing the foundation’s fundraising activities and performance, and detailing those activities and programs supported by the endowment principal or earnings on the endowment principal or by bequests, gifts, grants, donations, and other valued goods and services received.

(13) RULES.—The division shall promulgate rules for the implementation of this section.

(14) REPEAL.—This section is repealed October 1, 2017, unless reviewed and saved from repeal by the Legislature.

History.—s. 9, ch. 90-330; s. 5, ch. 91-200; s. 1, ch. 94-150; s. 39, ch. 94-324; s. 1, ch. 95-128; s. 266, ch. 96-406; s. 71, ch. 96-418; s. 4, ch. 2000-122; s. 116, ch. 2001-266; s. 32, ch. 2002-22; s. 2, ch. 2011-118; s. 19, ch. 2014-96.



413.731 - Legislative funding; contracting for services.

413.731 Legislative funding; contracting for services.—

(1) The services prescribed to be provided by the division pursuant to this part are required only to the extent they are funded by the Legislature.

(2) The division may also apply for funds and grants from private sources, the Federal Government, or any other source.

(3) The division may contract with other persons to provide the services which it is required to provide.

(4) Notwithstanding anything contained in this part to the contrary, the division is the payor of last resort regarding the provision of any services under this part.

History.—s. 15, ch. 90-330; s. 43, ch. 94-324.



413.74 - Other agencies; cooperation and referral.

413.74 Other agencies; cooperation and referral.—

(1) When an individual contacts any public agency requesting rehabilitation services, the agency shall determine whether the individual’s needs can be met by that agency. If the agency determines that it cannot meet the individual’s needs and it knows of no resources in the community that can meet the individual’s needs, the agency shall refer the individual to the division via a toll-free telephone number.

(2) Every public agency shall cooperate with the division to ensure that rehabilitation services are available.

History.—s. 16, ch. 90-330; s. 44, ch. 94-324.






Part III - EMPLOYMENT FIRST; UNIQUE ABILITIES PARTNERPROGRAM (ss. 413.80, 413.801)

413.80 - Employment First Act.

413.80 Employment First Act.—

(1) SHORT TITLE.—This section may be cited as the “Employment First Act.”

(2) LEGISLATIVE FINDINGS AND INTENT.—The Legislature finds that employment is the most direct and cost-effective means to assist an individual in achieving independence and fulfillment; however, individuals with disabilities are confronted by unique barriers to employment which inhibit their opportunities to compete fairly in the labor force. It is the intent of the Legislature to provide a framework for a long-term commitment to improving employment outcomes for individuals with disabilities in this state through the implementation of this act.

(3) PURPOSE.—The purpose of this act is to prioritize employment of individuals with disabilities and to change the employment system to better integrate individuals with disabilities into the workforce. This act encourages a collaborative effort between state agencies and organizations to achieve better employment outcomes for individuals with disabilities.

(4) INTERAGENCY COOPERATIVE AGREEMENT.—The following state agencies and organizations, and others, as appropriate, shall develop an interagency cooperative agreement to implement this act:

(a) The Division of Vocational Rehabilitation of the Department of Education.

(b) The Division of Blind Services of the Department of Education.

(c) The Bureau of Exceptional Education and Student Services of the Department of Education.

(d) The Agency for Persons with Disabilities.

(e) The Substance Abuse and Mental Health Program Office of the Department of Children and Families.

(f) The Department of Economic Opportunity.

(g) CareerSource Florida, Inc.

(h) The Florida Developmental Disabilities Council.

(i) The Florida Association of Rehabilitation Facilities.

(j) Other appropriate organizations.

(5) ROLES, RESPONSIBILITIES, AND OBJECTIVES.—The interagency cooperative agreement must identify the roles and responsibilities of the state agencies and organizations identified in subsection (4) and the objectives of the interagency cooperative agreement, which must include all of the following:

(a) Establishing a commitment by leadership of the state agencies and organizations to maximize resources and coordination to improve employment outcomes for individuals with disabilities who seek publicly funded services.

(b) Developing strategic goals and benchmarks to assist the state agencies and organizations in the implementation of this agreement.

(c) Identifying financing and contracting methods that will help to prioritize employment for individuals with disabilities by state agencies and organizations.

(d) Establishing training methods to better integrate individuals with disabilities into the workforce.

(e) Ensuring collaborative efforts between multiple agencies to achieve the purposes of this act.

(f) Promoting service innovations to better assist individuals with disabilities in the workplace.

(g) Identifying accountability measures to ensure the sustainability of this agreement.

History.—s. 7, ch. 2016-3.



413.801 - Florida Unique Abilities Partner Program.

413.801 Florida Unique Abilities Partner Program.—

(1) CREATION AND PURPOSE.—The Department of Economic Opportunity shall establish the Florida Unique Abilities Partner Program to designate a business entity as a Florida Unique Abilities Partner if the business entity demonstrates commitment, through employment or support, to the independence of individuals who have a disability. The department shall consult with the Agency for Persons with Disabilities, the Division of Vocational Rehabilitation of the Department of Education, the Division of Blind Services of the Department of Education, and CareerSource Florida, Inc., in creating the program.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Department” means the Department of Economic Opportunity.

(b) “Individuals who have a disability” means persons who have a physical or intellectual impairment that substantially limits one or more major life activities, persons who have a history or record of such an impairment, or persons who are perceived by others as having such an impairment.

(3) DESIGNATION.—

(a) A business entity may apply to the department to be designated as a Florida Unique Abilities Partner, based on the business entity’s achievements in at least one of the following categories:

1. Employment of individuals who have a disability.

2. Contributions to local or national disability organizations.

3. Contributions to, or the establishment of, a program that contributes to the independence of individuals who have a disability.

(b) As an alternative to application by a business entity, the department must consider nominations from members of the community where the business entity is located. The nomination must identify the business entity’s achievements in at least one of the categories provided in paragraph (a).

(c) The name, location, and contact information of the business entity must be included in the business entity’s application or nomination.

(d) The department shall adopt procedures for the application, nomination, and designation processes for the Florida Unique Abilities Partner Program. Designation as a Florida Unique Abilities Partner does not establish or involve licensure, does not affect the substantial interests of a party, and does not constitute a final agency action. The Florida Unique Abilities Partner Program and designation are not subject to chapter 120.

(4) ELIGIBILITY AND AWARD.—In determining the eligibility for the designation of a business entity as a Florida Unique Abilities Partner, the department shall consider, at a minimum, the following criteria:

(a) For a designation based on an application by a business entity, the business entity must certify that:

1. It employs at least one individual who has a disability. Such employees must be residents of this state and must have been employed by the business entity for at least 9 months before the business entity’s application for the designation. The department may not require the employer to provide personally identifiable information about its employees;

2. It has made contributions to local and national disability organizations or contributions in support of individuals who have a disability. Contributions may be accomplished through financial or in-kind contributions, including employee volunteer hours. Contributions must be documented by providing copies of written receipts or letters of acknowledgment from recipients or donees. A business entity with 100 or fewer employees must make a financial or in-kind contribution of at least $1,000, and a business entity with more than 100 employees must make a financial or in-kind contribution of at least $5,000; or

3. It has established, or has contributed to the establishment of, a program that contributes to the independence of individuals who have a disability. Contributions must be documented by providing copies of written receipts, a summary of the program, program materials, or letters of acknowledgment from program participants or volunteers. A business entity with 100 or fewer employees must make a financial or in-kind contribution of at least $1,000 in the program, and a business entity with more than 100 employees must make a financial or in-kind contribution of at least $5,000.

A business entity that applies to the department to be designated as a Florida Unique Abilities Partner shall be awarded the designation upon meeting the requirements of this section.

(b) For a designation based upon receipt of a nomination of a business entity:

1. The department shall determine whether the nominee, based on the information provided by the nominating person or entity, meets the requirements of paragraph (a). The department may request additional information from the nominee.

2. If the nominee meets the requirements, the department shall provide notice, including the qualification criteria provided in the nomination, to the nominee regarding the nominee’s eligibility to be awarded a designation as a Florida Unique Abilities Partner.

3. The nominee shall be provided 30 days after receipt of the notice to certify that the information in the notice is true and accurate and accept the nomination, to provide corrected information for consideration by the department and indicate an intention to accept the nomination, or to decline the nomination. If the nominee accepts the nomination, the department shall award the designation. The department may not award the designation if the nominee declines the nomination or has not accepted the nomination within 30 days after receiving notice.

(5) ANNUAL CERTIFICATION.—After an initial designation as a Florida Unique Abilities Partner, a business entity must certify each year that it continues to meet the criteria for the designation. If the business entity does not submit the yearly certification of continued eligibility, the department shall remove the designation. The business entity may elect to discontinue its designation status at any time by notifying the department of such decision.

(6) LOGO DEVELOPMENT.—

(a) The department, in consultation with members of the disability community, shall develop a logo that identifies a business entity that is designated as a Florida Unique Abilities Partner.

(b) The department shall adopt guidelines and requirements for the use of the logo, including how the logo may be used in advertising. The department may allow a business entity to display a Florida Unique Abilities Partner logo upon designation. A business entity that has not been designated as a Florida Unique Abilities Partner or has elected to discontinue its designated status may not display the logo.

(7) WEBSITE.—The department shall maintain a website for the program. At a minimum, the website must provide a list of business entities, by county, which currently have the Florida Unique Abilities Partner designation, updated quarterly; information regarding the eligibility requirements for the designation and the method of application or nomination; and best practices for business entities to facilitate the inclusion of individuals who have a disability, updated annually. The website may provide links to the websites of organizations or other resources that will aid business entities to employ or support individuals who have a disability.

(8) INTERAGENCY COLLABORATION.—

(a) The Agency for Persons with Disabilities shall provide a link on its website to the department’s website for the Florida Unique Abilities Partner Program.

(b) On a quarterly basis, the department shall provide the Florida Tourism Industry Marketing Corporation with a current list of all businesses that are designated as Florida Unique Abilities Partners. The Florida Tourism Industry Marketing Corporation must consider the Florida Unique Abilities Partner Program in the development of marketing campaigns, and specifically in any targeted marketing campaign for individuals who have a disability or their families.

(c) The department and CareerSource Florida, Inc., shall identify employment opportunities posted by business entities that currently have the Florida Unique Abilities Partner designation in the workforce information system under s. 445.011.

(9) REPORT.—

(a) By January 1, 2017, the department shall provide a report to the President of the Senate and the Speaker of the House of Representatives on the status of the implementation of this section, including the adoption of rules, development of the logo, and development of application procedures.

(b) Beginning in 2017 and each year thereafter, the department’s annual report required under s. 20.60 must describe in detail the progress and use of the program. At a minimum, the report must include, for the most recent year: the number of applications and nominations received; the number of nominations accepted and declined; the number of designations awarded; annual certifications; the use of information provided under subsection (8); and any other information deemed necessary to evaluate the program.

(10) RULES.—The department shall adopt rules to administer this section.

History.—s. 8, ch. 2016-3.









Chapter 414 - FAMILY SELF-SUFFICIENCY

414.025 - Legislative intent.

414.025 Legislative intent.—

(1) It is the intent of the Legislature that families in this state be strong and economically self-sufficient so as to require minimal involvement by an efficient government.

(2) This chapter does not entitle any individual or family to assistance under Title IV-A of the Social Security Act, as amended.

History.—s. 3, ch. 96-175; s. 35, ch. 2000-165.



414.0252 - Definitions.

414.0252 Definitions.—As used in ss. 414.025-414.55, the term:

(1) “Alternative payee” means an individual who receives temporary assistance payments on behalf of a minor.

(2) “Applicant” means an individual who applies to participate in the temporary family assistance program and submits a signed and dated application.

(3) “Department” means the Department of Children and Families.

(4) “Domestic violence” means any assault, aggravated assault, battery, aggravated battery, sexual assault, sexual battery, stalking, aggravated stalking, kidnapping, false imprisonment, or any criminal offense that results in the physical injury or death of one family or household member by another.

(5) “Family” means the assistance group or the individuals whose needs, resources, and income are considered when determining eligibility for temporary assistance. The family for purposes of temporary assistance includes the minor child, a parent, or caretaker relative who resides in the same house or living unit. The family may also include individuals whose income and resources are considered in whole or in part in determining eligibility for temporary assistance but whose needs, due to federal or state restrictions, are not considered. These individuals include, but are not limited to, ineligible noncitizens or sanctioned individuals.

(6) “Family or household member” means spouses, former spouses, noncohabitating partners, persons related by blood or marriage, persons who are presently residing together as if a family or who have resided together in the past as if a family, and persons who have a child in common regardless of whether they have been married or have resided together at any time.

(7) “Homeless” means an individual who lacks a fixed, regular, and adequate nighttime residence or an individual who has a primary nighttime residence that is:

(a) A supervised publicly or privately operated shelter designed to provide temporary living accommodations, including welfare hotels, congregate shelters, and transitional housing for the mentally ill;

(b) An institution that provides a temporary residence for individuals intended to be institutionalized; or

(c) A public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for human beings.

(8) “Minor child” means a child under 18 years of age, or under 19 years of age if the child is a full-time student in a secondary school or at the equivalent level of career training, and does not include anyone who is married or divorced.

(9) “Participant” means an individual who has applied for or receives temporary cash assistance.

(10) “Public assistance” means benefits paid on the basis of the temporary cash assistance, food assistance, Medicaid, or optional state supplementation program.

(11) “Relative caretaker” or “caretaker relative” means an adult who has assumed the primary responsibility of caring for a child and who is related to the child by blood or marriage.

(12) “Temporary cash assistance” means cash assistance provided under the state program certified under Title IV-A of the Social Security Act, as amended.

History.—s. 4, ch. 96-175; s. 206, ch. 97-101; s. 1, ch. 97-173; s. 6, ch. 98-57; s. 2, ch. 99-241; s. 36, ch. 2000-165; s. 35, ch. 2004-357; s. 28, ch. 2008-61; s. 14, ch. 2010-209; s. 224, ch. 2014-19.



414.035 - Authorized expenditures.

414.035 Authorized expenditures.—Any expenditures from the Temporary Assistance for Needy Families block grant, or from other state funds that the secretary or his or her designee determines meets the maintenance-of-effort requirement for the block grant, must be expended in accordance with the requirements and limitations of part A of Title IV of the Social Security Act, as amended, or any other applicable federal requirement or limitation. Prior to any expenditure of such funds, the secretary, or his or her designee, shall certify that controls are in place to ensure such funds are expended in accordance with the requirements and limitations of federal law and that any reporting requirements of federal law are met. It shall be the responsibility of any entity to which such funds are appropriated to obtain the required certification prior to any expenditure of funds.

History.—s. 7, ch. 99-241; s. 4, ch. 2002-397.



414.045 - Cash assistance program.

414.045 Cash assistance program.—Cash assistance families include any families receiving cash assistance payments from the state program for temporary assistance for needy families as defined in federal law, whether such funds are from federal funds, state funds, or commingled federal and state funds. Cash assistance families may also include families receiving cash assistance through a program defined as a separate state program.

(1) For reporting purposes, families receiving cash assistance shall be grouped into the following categories. The department may develop additional groupings in order to comply with federal reporting requirements, to comply with the data-reporting needs of the board of directors of CareerSource Florida, Inc., or to better inform the public of program progress.

(a) Work-eligible cases.—Work-eligible cases shall include:

1. Families containing an adult or a teen head of household, as defined by federal law. These cases are generally subject to the work activity requirements provided in s. 445.024 and the time limitations on benefits provided in s. 414.105.

2. Families with a parent where the parent’s needs have been removed from the case due to sanction or disqualification shall be considered work-eligible cases to the extent that such cases are considered in the calculation of federal participation rates or would be counted in such calculation in future months.

3. Families participating in transition assistance programs.

4. Families otherwise eligible for temporary cash assistance which receive diversion services, a severance payment, or participate in the relocation program.

(b) Child-only cases.—Child-only cases include cases that do not have an adult or teen head of household as defined in federal law. Such cases include:

1. Children in the care of caretaker relatives, if the caretaker relatives choose to have their needs excluded in the calculation of the amount of cash assistance.

2. Families in the Relative Caregiver Program as provided in s. 39.5085.

3. Families in which the only parent in a single-parent family or both parents in a two-parent family receive supplemental security income (SSI) benefits under Title XVI of the Social Security Act, as amended. To the extent permitted by federal law, individuals receiving SSI shall be excluded as household members in determining the amount of cash assistance, and such cases shall not be considered families containing an adult. Parents or caretaker relatives who are excluded from the cash assistance group due to receipt of SSI may choose to participate in work activities. An individual whose ability to participate in work activities is limited who volunteers to participate in work activities shall be assigned to work activities consistent with such limitations. An individual who volunteers to participate in a work activity may receive child care or support services consistent with such participation.

4. Families in which the only parent in a single-parent family or both parents in a two-parent family are not eligible for cash assistance due to immigration status or other limitation of federal law. To the extent required by federal law, such cases shall not be considered families containing an adult.

5. To the extent permitted by federal law and subject to appropriations, special needs children who have been adopted pursuant to s. 409.166 and whose adopting family qualifies as a needy family under the state program for temporary assistance for needy families. Notwithstanding any provision to the contrary in s. 414.075, s. 414.085, or s. 414.095, a family shall be considered a needy family if:

a. The family is determined by the department to have an income below 200 percent of the federal poverty level;

b. The family meets the requirements of s. 414.095(2) and (3) related to residence, citizenship, or eligible noncitizen status; and

c. The family provides any information that may be necessary to meet federal reporting requirements specified under Part A of Title IV of the Social Security Act.

Families described in subparagraph 1., subparagraph 2., or subparagraph 3. may receive child care assistance or other supports or services so that the children may continue to be cared for in their own homes or in the homes of relatives. Such assistance or services may be funded from the temporary assistance for needy families block grant to the extent permitted under federal law and to the extent funds have been provided in the General Appropriations Act.

(2) Oversight by the board of directors of CareerSource Florida, Inc., and the service delivery and financial planning responsibilities of the local workforce development boards apply to the families defined as work-eligible cases in paragraph (1)(a). The department shall be responsible for program administration related to families in groups defined in paragraph (1)(b), and the department shall coordinate such administration with the board of directors of CareerSource Florida, Inc., to the extent needed for operation of the program.

History.—s. 8, ch. 99-241; s. 37, ch. 2000-165; s. 1, ch. 2001-232; s. 18, ch. 2015-98; s. 12, ch. 2016-216.



414.065 - Noncompliance with work requirements.

414.065 Noncompliance with work requirements.—

(1) PENALTIES FOR NONPARTICIPATION IN WORK REQUIREMENTS AND FAILURE TO COMPLY WITH ALTERNATIVE REQUIREMENT PLANS.—The department shall establish procedures for administering penalties for nonparticipation in work requirements and failure to comply with the alternative requirement plan. If an individual in a family receiving temporary cash assistance fails to engage in work activities required in accordance with s. 445.024, the following penalties shall apply. Prior to the imposition of a sanction, the participant shall be notified orally or in writing that the participant is subject to sanction and that action will be taken to impose the sanction unless the participant complies with the work activity requirements. The participant shall be counseled as to the consequences of noncompliance and, if appropriate, shall be referred for services that could assist the participant to fully comply with program requirements. If the participant has good cause for noncompliance or demonstrates satisfactory compliance, the sanction shall not be imposed. If the participant has subsequently obtained employment, the participant shall be counseled regarding the transitional benefits that may be available and provided information about how to access such benefits. The department shall administer sanctions related to food assistance consistent with federal regulations.

(a)1. First noncompliance: temporary cash assistance shall be terminated for the family for a minimum of 10 days or until the individual who failed to comply does so.

2. Second noncompliance: temporary cash assistance shall be terminated for the family for 1 month or until the individual who failed to comply does so, whichever is later. Upon meeting this requirement, temporary cash assistance shall be reinstated to the date of compliance or the first day of the month following the penalty period, whichever is later.

3. Third noncompliance: temporary cash assistance shall be terminated for the family for 3 months or until the individual who failed to comply does so, whichever is later. The individual shall be required to comply with the required work activity upon completion of the 3-month penalty period, before reinstatement of temporary cash assistance. Upon meeting this requirement, temporary cash assistance shall be reinstated to the date of compliance or the first day of the month following the penalty period, whichever is later.

(b) If a participant receiving temporary cash assistance who is otherwise exempted from noncompliance penalties fails to comply with the alternative requirement plan required in accordance with this section, the penalties provided in paragraph (a) shall apply.

If a participant fully complies with work activity requirements for at least 6 months, the participant shall be reinstated as being in full compliance with program requirements for purpose of sanctions imposed under this section.

(2) CONTINUATION OF TEMPORARY CASH ASSISTANCE FOR CHILDREN; PROTECTIVE PAYEES.—

(a) Upon the second or third occurrence of noncompliance, temporary cash assistance and food assistance for the child or children in a family who are under age 16 may be continued. Any such payments must be made through a protective payee or, in the case of food assistance, through an authorized representative. Under no circumstances shall temporary cash assistance or food assistance be paid to an individual who has failed to comply with program requirements.

(b) Protective payees shall be designated by the department and may include:

1. A relative or other individual who is interested in or concerned with the welfare of the child or children and agrees in writing to utilize the assistance in the best interest of the child or children.

2. A member of the community affiliated with a religious, community, neighborhood, or charitable organization who agrees in writing to utilize the assistance in the best interest of the child or children.

3. A volunteer or member of an organization who agrees in writing to fulfill the role of protective payee and to utilize the assistance in the best interest of the child or children.

(c) The protective payee designated by the department shall be the authorized representative for purposes of receiving food assistance on behalf of a child or children under age 16. The authorized representative must agree in writing to use the food assistance in the best interest of the child or children.

(d) If it is in the best interest of the child or children, as determined by the department, for the staff member of a private agency, a public agency, the department, or any other appropriate organization to serve as a protective payee or authorized representative, such designation may be made, except that a protective payee or authorized representative must not be any individual involved in determining eligibility for temporary cash assistance or food assistance for the family, staff handling any fiscal processes related to issuance of temporary cash assistance or food assistance, or landlords, grocers, or vendors of goods, services, or items dealing directly with the participant.

(e) The department may pay incidental expenses or travel expenses for costs directly related to performance of the duties of a protective payee as necessary to implement the provisions of this subsection.

(3) PROPORTIONAL REDUCTION OF TEMPORARY CASH ASSISTANCE RELATED TO PAY AFTER PERFORMANCE.—Notwithstanding the provisions of subsection (1), if an individual is receiving temporary cash assistance under a pay-after-performance arrangement and the individual participates, but fails to meet the full participation requirement, then the temporary cash assistance received shall be reduced and shall be proportional to the actual participation. Food assistance may be included in a pay-after-performance arrangement if permitted under federal law.

(4) EXCEPTIONS TO NONCOMPLIANCE PENALTIES.—Unless otherwise provided, the situations listed in this subsection shall constitute exceptions to the penalties for noncompliance with participation requirements, except that these situations do not constitute exceptions to the applicable time limit for receipt of temporary cash assistance:

(a) Noncompliance related to child care.—Temporary cash assistance may not be terminated for refusal to participate in work activities if the individual is a single parent caring for a child who has not attained 6 years of age, and the adult proves to the local workforce development board an inability to obtain needed child care for one or more of the following reasons, as defined in the Child Care and Development Fund State Plan required by 45 C.F.R. part 98:

1. Unavailability of appropriate child care within a reasonable distance from the individual’s home or worksite.

2. Unavailability or unsuitability of informal child care by a relative or under other arrangements.

3. Unavailability of appropriate and affordable formal child care arrangements.

(b) Noncompliance related to domestic violence.—An individual who is determined to be unable to comply with the work requirements because such compliance would make it probable that the individual would be unable to escape domestic violence shall be exempt from work requirements. However, the individual shall comply with a plan that specifies alternative requirements that prepare the individual for self-sufficiency while providing for the safety of the individual and the individual’s dependents. A participant who is determined to be out of compliance with the alternative requirement plan shall be subject to the penalties under subsection (1). An exception granted under this paragraph does not automatically constitute an exception to the time limitations on benefits specified under s. 414.105.

(c) Noncompliance related to treatment or remediation of past effects of domestic violence.—An individual who is determined to be unable to comply with the work requirements under this section due to mental or physical impairment related to past incidents of domestic violence may be exempt from work requirements, except that such individual shall comply with a plan that specifies alternative requirements that prepare the individual for self-sufficiency while providing for the safety of the individual and the individual’s dependents. A participant who is determined to be out of compliance with the alternative requirement plan shall be subject to the penalties under subsection (1). The plan must include counseling or a course of treatment necessary for the individual to resume participation. The need for treatment and the expected duration of such treatment must be verified by a physician licensed under chapter 458 or chapter 459; a psychologist licensed under s. 490.005(1), s. 490.006, or the provision identified as s. 490.013(2) in s. 1, chapter 81-235, Laws of Florida; a therapist as defined in s. 491.003(2) or (6); or a treatment professional who is registered under s. 39.905(1)(g), is authorized to maintain confidentiality under s. 90.5036(1)(d), and has a minimum of 2 years experience at a certified domestic violence center. An exception granted under this paragraph does not automatically constitute an exception from the time limitations on benefits specified under s. 414.105.

(d) Noncompliance related to medical incapacity.—If an individual cannot participate in assigned work activities due to a medical incapacity, the individual may be excepted from the activity for a specific period, except that the individual shall be required to comply with the course of treatment necessary for the individual to resume participation. A participant may not be excused from work activity requirements unless the participant’s medical incapacity is verified by a physician licensed under chapter 458 or chapter 459, in accordance with procedures established by rule of the department. An individual for whom there is medical verification of limitation to participate in work activities shall be assigned to work activities consistent with such limitations. Evaluation of an individual’s ability to participate in work activities or development of a plan for work activity assignment may include vocational assessment or work evaluation. The department or a local workforce development board may require an individual to cooperate in medical or vocational assessment necessary to evaluate the individual’s ability to participate in a work activity.

(e) Noncompliance related to outpatient mental health or substance abuse treatment.—If an individual cannot participate in the required hours of work activity due to a need to become or remain involved in outpatient mental health or substance abuse counseling or treatment, the individual may be exempted from the work activity for up to 5 hours per week, not to exceed 100 hours per year. An individual may not be excused from a work activity unless a mental health or substance abuse professional recognized by the department or local workforce development board certifies the treatment protocol and provides verification of attendance at the counseling or treatment sessions each week.

(f) Noncompliance due to medical incapacity by applicants for Supplemental Security Income (SSI) or Social Security Disability Income (SSDI).—An individual subject to work activity requirements may be exempted from those requirements if the individual provides information verifying that he or she has filed an application for SSI disability benefits or SSDI disability benefits and the decision is pending development and evaluation under social security disability law, rules, and regulations at the initial reconsideration, administrative law judge, or Social Security Administration Appeals Council levels.

(g) Other good cause exceptions for noncompliance.—Individuals who are temporarily unable to participate due to circumstances beyond their control may be excepted from the noncompliance penalties. The department may define by rule situations that would constitute good cause. These situations must include caring for a disabled family member when the need for the care has been verified and alternate care is not available.

(5) WORK ACTIVITY REQUIREMENTS FOR PARENTS.—

(a) The court may order a parent who is delinquent in support payments, pursuant to the terms of a support order, to participate in work activities under this chapter, or as provided in s. 61.14(5)(b), so that the parent may obtain employment and fulfill the obligation to provide support payments. A parent who fails to satisfactorily engage in court-ordered work activities may be held in contempt.

(b) The court may order a parent to participate in work activities under this chapter if the child of the parent has been placed with a relative, in an emergency shelter, in foster care, or in other substitute care, and:

1. The case plan requires the parent to participate in work activities; or

2. The parent would be eligible to participate in work activities and subject to work activity requirements if the child were living with the parent.

If a parent fails to comply with the case plan, the parent may be removed from program participation.

History.—s. 10, ch. 96-175; s. 46, ch. 97-98; s. 6, ch. 97-173; s. 42, ch. 97-246; s. 4, ch. 98-57; s. 152, ch. 98-403; s. 51, ch. 99-5; s. 10, ch. 99-241; s. 65, ch. 2000-153; s. 38, ch. 2000-165; s. 45, ch. 2001-158; s. 6, ch. 2003-127; s. 36, ch. 2005-39; s. 29, ch. 2008-61; s. 15, ch. 2010-209; s. 13, ch. 2016-216.



414.0652 - Drug screening for applicants for Temporary Assistance for Needy Families.

414.0652 Drug screening for applicants for Temporary Assistance for Needy Families.—

(1) The department shall require a drug test consistent with s. 112.0455 to screen each individual who applies for Temporary Assistance for Needy Families (TANF). The cost of drug testing is the responsibility of the individual tested.

(a) An individual subject to the requirements of this section includes any parent or caretaker relative who is included in the cash assistance group, including an individual who may be exempt from work activity requirements due to the age of the youngest child or who may be exempt from work activity requirements under s. 414.065(4).

(b) An individual who tests positive for controlled substances as a result of a drug test required under this section is ineligible to receive TANF benefits for 1 year after the date of the positive drug test unless the individual meets the requirements of paragraph (2)(j).

(2) The department shall:

(a) Provide notice of drug testing to each individual at the time of application. The notice must advise the individual that drug testing will be conducted as a condition for receiving TANF benefits and that the individual must bear the cost of testing. If the individual tests negative for controlled substances, the department shall increase the amount of the initial TANF benefit by the amount paid by the individual for the drug testing. The individual shall be advised that the required drug testing may be avoided if the individual does not apply for TANF benefits. Dependent children under the age of 18 are exempt from the drug-testing requirement.

(b) Require that for two-parent families, both parents must comply with the drug-testing requirement.

(c) Require that any teen parent who is not required to live with a parent, legal guardian, or other adult caretaker relative in accordance with s. 414.095(14)(c) must comply with the drug-testing requirement.

(d) Advise each individual to be tested, before the test is conducted, that he or she may, but is not required to, advise the agent administering the test of any prescription or over-the-counter medication he or she is taking.

(e) Require each individual to be tested to sign a written acknowledgment that he or she has received and understood the notice and advice provided under paragraphs (a) and (d).

(f) Assure each individual being tested a reasonable degree of dignity while producing and submitting a sample for drug testing, consistent with the state’s need to ensure the reliability of the sample.

(g) Specify circumstances under which an individual who fails a drug test has the right to take one or more additional tests.

(h) Inform an individual who tests positive for a controlled substance and is deemed ineligible for TANF benefits that the individual may reapply for those benefits 1 year after the date of the positive drug test unless the individual meets the requirements of paragraph (j). If the individual tests positive again, he or she is ineligible to receive TANF benefits for 3 years after the date of the second positive drug test unless the individual meets the requirements of paragraph (j).

(i) Provide any individual who tests positive with a list of licensed substance abuse treatment providers available in the area in which he or she resides that meet the requirements of s. 397.401 and are licensed by the department. Neither the department nor the state is responsible for providing or paying for substance abuse treatment as part of the screening conducted under this section.

(j) An individual who tests positive under this section and is denied TANF benefits as a result may reapply for those benefits after 6 months if the individual can document the successful completion of a substance abuse treatment program offered by a provider that meets the requirements of s. 397.401 and is licensed by the department. An individual who has met the requirements of this paragraph and reapplies for TANF benefits must also pass an initial drug test and meet the requirements of subsection (1). Any drug test conducted while the individual is undergoing substance abuse treatment must meet the requirements of subsection (1). The cost of any drug testing and substance abuse treatment provided under this section shall be the responsibility of the individual being tested and receiving treatment. An individual who fails the drug test required under subsection (1) may reapply for benefits under this paragraph only once.

(3) If a parent is deemed ineligible for TANF benefits as a result of failing a drug test conducted under this section:

(a) The dependent child’s eligibility for TANF benefits is not affected.

(b) An appropriate protective payee shall be designated to receive benefits on behalf of the child.

(c) The parent may choose to designate another individual to receive benefits for the parent’s minor child. The designated individual must be an immediate family member or, if an immediate family member is not available or the family member declines the option, another individual, approved by the department, may be designated. The designated individual must also undergo drug testing before being approved to receive benefits on behalf of the child. If the designated individual tests positive for controlled substances, he or she is ineligible to receive benefits on behalf of the child.

(4) The department shall adopt rules to implement this section.

History.—s. 1, ch. 2011-81.



414.0655 - Medical incapacity due to substance abuse or mental health impairment.

414.0655 Medical incapacity due to substance abuse or mental health impairment.—

(1) Notwithstanding the provisions of s. 414.065 to the contrary, any participant who requires out-of-home residential treatment for alcoholism, drug addiction, alcohol abuse, or a mental health disorder, as certified by a physician licensed under chapter 458 or chapter 459, shall be exempted from work activities while participating in treatment. The participant shall be required to comply with the course of treatment necessary for the individual to resume work activity participation. The treatment agency shall be required to notify the department with an initial estimate of when the participant will have completed the course of treatment and be ready to resume full participation in the Temporary Cash Assistance Program. If the treatment will take longer than 60 days, the treatment agency shall provide to the department the conditions justifying extended treatment, and the department and the treatment agency shall negotiate a continued stay in treatment not to exceed an additional 90 days.

(2) Notwithstanding any provision of s. 414.095(2)(a)4. or 5. to the contrary, a participant who is absent from the home due to out-of-home residential treatment for not more than 150 days shall continue to be a member of the assistance group whether or not the child or children for whom the participant is the parent or caretaker relative are living in the residential treatment center.

History.—s. 11, ch. 99-241; s. 16, ch. 2010-209.



414.075 - Resource eligibility standards.

414.075 Resource eligibility standards.—For purposes of program simplification and effective program management, certain resource definitions, as outlined in the food assistance regulations at 7 C.F.R. s. 273.8, shall be applied to the Temporary Cash Assistance Program as determined by the department to be consistent with federal law regarding temporary cash assistance and Medicaid for needy families, except that:

(1) The maximum allowable resources, including liquid and nonliquid resources, of all members of the family may not exceed $2,000.

(2) In determining the resources of a family, the following shall be excluded:

(a) Licensed vehicles needed for individuals subject to the work participation requirement, not to exceed a combined value of $8,500, and needed for training, employment, or education purposes. For any family without an individual subject to the work participation requirement, one vehicle valued at not more than $8,500 shall be excluded. Any vehicle that is necessary to transport a physically disabled family member shall be excluded. A vehicle shall be considered necessary for the transportation of a physically disabled family member if the vehicle is specially equipped to meet the specific needs of the disabled person or if the vehicle is a special type of vehicle and makes it possible to transport the disabled person.

(b) Funds paid to a homeless shelter which are being held for the family to enable the family to pay deposits or other costs associated with moving to a new shelter arrangement.

(3) A vacation home that annually produces income consistent with its fair market value, and that is excluded as a resource in determining eligibility for food assistance under federal regulations, may not be excluded as a resource in determining a family’s eligibility for temporary cash assistance.

(4) An individual and the assistance group in which the individual is a current member will be ineligible for a period of 2 years from the original date of a transfer of an asset made for the purpose of qualifying for or maintaining eligibility for temporary cash assistance.

History.—s. 11, ch. 96-175; s. 7, ch. 97-173; s. 17, ch. 2010-209.



414.085 - Income eligibility standards.

414.085 Income eligibility standards.—

(1) For purposes of program simplification and effective program management, certain income definitions, as outlined in the food assistance regulations at 7 C.F.R. s. 273.9, shall be applied to the temporary cash assistance program as determined by the department to be consistent with federal law regarding temporary cash assistance and Medicaid for needy families, except as to the following:

(a) Participation in the temporary cash assistance program shall be limited to those families whose gross family income is equal to or less than 185 percent of the federal poverty level established in s. 673(2) of the Community Services Block Grant Act, 42 U.S.C. s. 9901(2).

(b) Income security payments, including payments funded under part B of Title IV of the Social Security Act, as amended; supplemental security income under Title XVI of the Social Security Act, as amended; or other income security payments as defined by federal law shall be excluded as income unless required to be included by federal law.

(c) The first $50 of child support paid to a parent receiving temporary cash assistance may not be disregarded in calculating the amount of temporary cash assistance for the family, unless such exclusion is required by federal law.

(d) An incentive payment to a participant authorized by a local workforce development board may not be considered income.

(2) The department may adopt rules governing the administration of this section and may establish requirements for income inclusions, income exclusions, income deductions, budgeting criteria, money management by participants, criteria for eligibility verification, processing timeframes, and other eligibility criteria necessary for the department to administer this section.

History.—s. 12, ch. 96-175; s. 8, ch. 97-173; s. 12, ch. 99-241; s. 39, ch. 2000-165; s. 3, ch. 2000-300; s. 30, ch. 2008-61; s. 18, ch. 2010-209; s. 14, ch. 2016-216.



414.095 - Determining eligibility for temporary cash assistance.

414.095 Determining eligibility for temporary cash assistance.—

(1) ELIGIBILITY.—An applicant must meet eligibility requirements of this section before receiving services or temporary cash assistance under this chapter, except that an applicant shall be required to register for work and engage in work activities in accordance with s. 445.024, as designated by the local workforce development board, and may receive support services or child care assistance in conjunction with such requirement. The department shall make a determination of eligibility based on the criteria listed in this chapter. The department shall monitor continued eligibility for temporary cash assistance through periodic reviews consistent with the food assistance eligibility process. Benefits may not be denied to an individual solely based on a felony drug conviction, unless the conviction is for trafficking pursuant to s. 893.135. To be eligible under this section, an individual convicted of a drug felony must be satisfactorily meeting the requirements of the temporary cash assistance program, including all substance abuse treatment requirements. Within the limits specified in this chapter, the state opts out of the provision of Pub. L. No. 104-193, s. 115, that eliminates eligibility for temporary cash assistance and food assistance for any individual convicted of a controlled substance felony.

(2) ADDITIONAL ELIGIBILITY REQUIREMENTS.—

(a) To be eligible for services or temporary cash assistance and Medicaid:

1. An applicant must be a United States citizen, or a qualified noncitizen, as defined in this section.

2. An applicant must be a legal resident of the state.

3. Each member of a family must provide to the department the member’s social security number or shall provide proof of application for a social security number. An individual who fails to provide a social security number, or proof of application for a social security number, is not eligible to participate in the program.

4. A minor child must reside with a parent or parents, with a relative caretaker who is within the specified degree of blood relationship as defined by 45 C.F.R. part 233, or, if the minor is a teen parent with a child, in a setting approved by the department as provided in subsection (14).

5. Each family must have a minor child and meet the income and resource requirements of the program. All minor children who live in the family, as well as the parents of the minor children, shall be included in the eligibility determination unless specifically excluded.

(b) The following members of a family are eligible to participate in the program if all eligibility requirements are met:

1. A minor child who resides with a parent or other adult caretaker relative.

2. The parent of a minor child with whom the child resides.

3. The caretaker relative with whom the minor child resides who chooses to have her or his needs and income included in the family.

4. Unwed minor children and their children if the unwed minor child lives at home or in an adult-supervised setting and if temporary cash assistance is paid to an alternative payee.

5. A pregnant woman.

(3) ELIGIBILITY FOR NONCITIZENS.—A “qualified noncitizen” is an individual who is admitted to the United States as a refugee under s. 207 of the Immigration and Nationality Act or who is granted asylum under s. 208 of the Immigration and Nationality Act; a noncitizen whose deportation is withheld under s. 243(h) or s. 241(b)(3) of the Immigration and Nationality Act; a noncitizen who is paroled into the United States under s. 212(d)(5) of the Immigration and Nationality Act, for at least 1 year; a noncitizen who is granted conditional entry pursuant to s. 203(a)(7) of the Immigration and Nationality Act as in effect prior to April 1, 1980; a Cuban or Haitian entrant; or a noncitizen who has been admitted as a permanent resident. In addition, a “qualified noncitizen” includes an individual who, or an individual whose child or parent, has been battered or subject to extreme cruelty in the United States by a spouse, a parent, or other household member under certain circumstances, and has applied for or received protection under the federal Violence Against Women Act of 1994, Pub. L. No. 103-322, if the need for benefits is related to the abuse and the batterer no longer lives in the household. A “nonqualified noncitizen” is a nonimmigrant noncitizen, including a tourist, business visitor, foreign student, exchange visitor, temporary worker, or diplomat. In addition, a “nonqualified noncitizen” includes an individual paroled into the United States for less than 1 year. A qualified noncitizen who is otherwise eligible may receive temporary cash assistance to the extent permitted by federal law. The income or resources of a sponsor and the sponsor’s spouse shall be included in determining eligibility to the maximum extent permitted by federal law.

(a) A child who is a qualified noncitizen or who was born in the United States to an illegal or ineligible noncitizen is eligible for temporary cash assistance under this chapter if the family meets all eligibility requirements.

(b) If the parent may legally work in this country, the parent must participate in the work activity requirements provided in s. 445.024, to the extent permitted under federal law.

(c) The department shall participate in the Systematic Alien Verification for Entitlements Program (SAVE) established by the United States Bureau of Citizenship and Immigration Services in order to verify the validity of documents provided by noncitizens and to verify a noncitizen’s eligibility.

(d) The income of an illegal noncitizen or ineligible noncitizen who is a mandatory member of a family, less a pro rata share for the illegal noncitizen or ineligible noncitizen, counts in determining a family’s eligibility to participate in the program.

(e) The entire assets of an ineligible noncitizen or a disqualified individual who is a mandatory member of a family shall be included in determining the family’s eligibility.

(4) CARETAKER RELATIVES.—A family that contains a caretaker relative of a minor child has the option to include or exclude the caretaker relative in determining eligibility. If the caretaker relative chooses to be included in the family, the caretaker relative must meet all eligibility requirements, including resource and income requirements, and must comply with work activity requirements as provided in s. 445.024. If the caretaker relative chooses to be excluded from the family, eligibility shall be determined for the minor child based on the child’s income and resources. The level of temporary cash assistance for the minor child shall be based on the shelter obligation paid to the caretaker relative.

(5) PREGNANT WOMAN WITH NO OTHER CHILD.—Temporary cash assistance for a pregnant woman is not available until the last month of pregnancy. However, if the department determines that a woman is restricted from work activities by orders of a physician, temporary cash assistance shall be available during the last trimester of pregnancy and the woman may be required to attend parenting classes or other activities to better prepare for the responsibilities of raising a child.

(6) CHILD SUPPORT ENFORCEMENT.—As a condition of eligibility for public assistance, the family must cooperate with the state agency responsible for administering the child support enforcement program in establishing the paternity of the child, if the child is born out of wedlock, and in obtaining support for the child or for the parent or caretaker relative and the child. Cooperation is defined as:

(a) Assisting in identifying and locating a parent who does not live in the same home as the child and providing complete and accurate information on that parent;

(b) Assisting in establishing paternity; and

(c) Assisting in establishing, modifying, or enforcing a support order with respect to a child of a family member.

This subsection does not apply if the state agency that administers the child support enforcement program determines that the parent or caretaker relative has good cause for failing to cooperate.

(7) ASSIGNMENT OF RIGHTS TO SUPPORT.—As a condition of receiving temporary cash assistance, the family must assign to the Department of Revenue any rights a member of a family may have to support from any other person. This applies to any family member; however, the assigned amounts must not exceed the total amount of temporary cash assistance provided to the family. The assignment of support does not apply if the family leaves the program.

(8) APPLICATIONS.—The date of application is the date the department or authorized entity receives a signed and dated request to participate in the temporary cash assistance program. The request shall be denied 30 days after the initial application if the applicant fails to respond to scheduled appointments, including appointments with the state agency responsible for administering the child support enforcement program, and does not contact the department or authorized entity regarding the application.

(a) The beginning date of eligibility for temporary cash assistance is the date on which the application is approved or 30 days after the date of application, whichever is earlier.

(b) The add date for a newborn child is the date of the child’s birth.

(c) The add date for all other individuals is the date on which the client contacts the department to request that the individual be included in the grant for temporary cash assistance.

(d) Medicaid coverage for a recipient of temporary cash assistance begins on the first day of the first month of eligibility for temporary cash assistance, and such coverage shall include any eligibility required by federal law which is prior to the month of application.

(9) OPPORTUNITIES AND OBLIGATIONS.—An applicant for temporary cash assistance has the following opportunities and obligations:

(a) To participate in establishing eligibility by providing facts with respect to circumstances that affect eligibility and by obtaining, or authorizing the department to obtain, documents or information from others in order to establish eligibility.

(b) To have eligibility determined without discrimination based on race, color, sex, age, marital status, handicap, religion, national origin, or political beliefs.

(c) To be advised of any reduction or termination of temporary cash assistance or food assistance.

(d) To provide correct and complete information about the family’s circumstances that relate to eligibility, at the time of application and at subsequent intervals.

(e) To keep the department informed of any changes that could affect eligibility.

(f) To use temporary cash assistance and food assistance for the purpose for which the assistance is intended.

(g) To receive information regarding services available from certified domestic violence centers or organizations that provide counseling and supportive services to individuals who are past or present victims of domestic violence or who are at risk of domestic violence and, upon request, to be referred to such organizations in a manner which protects the individual’s confidentiality.

(10) DETERMINATION OF LEVEL OF TEMPORARY CASH ASSISTANCE.—Temporary cash assistance shall be based on a standard determined by the Legislature, subject to availability of funds. There shall be three assistance levels for a family that contains a specified number of eligible members, based on the following criteria:

(a) A family that does not have a shelter obligation.

(b) A family that has a shelter obligation greater than zero but less than or equal to $50.

(c) A family that has a shelter obligation greater than $50 or that is homeless.

The following chart depicts the levels of temporary cash assistance for implementation purposes:

THREE-TIER SHELTER PAYMENT STANDARD

(11) DISREGARDS.—

(a) As an incentive to employment, the first $200 plus one-half of the remainder of earned income shall be disregarded. In order to be eligible for earned income to be disregarded, the individual must be:

1. A current participant in the program; or

2. Eligible for participation in the program without the earnings disregard.

(b) A child’s earned income shall be disregarded if the child is a family member, attends high school or the equivalent, and is 19 years of age or younger.

(12) CALCULATION OF LEVELS OF TEMPORARY CASH ASSISTANCE.—

(a) Temporary cash assistance shall be calculated based on average monthly gross family income, earned and unearned, less any applicable disregards. The resulting monthly net income amount shall be subtracted from the applicable payment standard to determine the monthly amount of temporary cash assistance.

(b) A deduction may not be allowed for child care payments.

(c) The department may adopt rules governing the administration of this subsection and may establish criteria pertaining to types of budgeting, conversion factors, verification of income, treatment of self-employment income, treatment of child-support income, and treatment of other sources of income.

(13) METHODS OF PAYMENT OF TEMPORARY CASH ASSISTANCE.—Temporary cash assistance may be paid as follows:

(a) Direct payment through state warrant, electronic transfer of temporary cash assistance, or voucher.

(b) Payment to an alternative payee.

(c) Payment for subsidized employment.

(d) Pay-after-performance arrangements with public or private not-for-profit agencies.

(14) PROHIBITIONS AND RESTRICTIONS.—

(a) A family without a minor child living in the home is not eligible to receive temporary cash assistance or services under this chapter. However, a pregnant woman is eligible for temporary cash assistance in the ninth month of pregnancy if all eligibility requirements are otherwise satisfied.

(b) Temporary cash assistance, without shelter expense, may be available for a teen parent who is a minor child and for the child. Temporary cash assistance may not be paid directly to the teen parent but must be paid, on behalf of the teen parent and child, to an alternative payee who is designated by the department. The alternative payee may not use the temporary cash assistance for any purpose other than paying for food, clothing, shelter, and medical care for the teen parent and child and for other necessities required to enable the teen parent to attend school or a training program. In order for the child of the teen parent and the teen parent to be eligible for temporary cash assistance, the teen parent must:

1. Attend school or an approved alternative training program, unless the child is less than 12 weeks of age or the teen parent has completed high school; and

2. Reside with a parent, legal guardian, or other adult caretaker relative. The income and resources of the parent shall be included in calculating the temporary cash assistance available to the teen parent since the parent is responsible for providing support and care for the child living in the home.

3. Attend parenting and family classes that provide a curriculum specified by the department or the Department of Health, as available.

(c) The teen parent is not required to live with a parent, legal guardian, or other adult caretaker relative if the department determines that:

1. The teen parent has suffered or might suffer harm in the home of the parent, legal guardian, or adult caretaker relative.

2. The requirement is not in the best interest of the teen parent or the child. If the department determines that it is not in the best interest of the teen parent or child to reside with a parent, legal guardian, or other adult caretaker relative, the department shall provide or assist the teen parent in finding a suitable home, a second-chance home, a maternity home, or other appropriate adult-supervised supportive living arrangement. Such living arrangement may include a shelter obligation in accordance with subsection (10).

The department may not delay providing temporary cash assistance to the teen parent through the alternative payee designated by the department pending a determination as to where the teen parent should live and sufficient time for the move itself. A teen parent determined to need placement that is unavailable shall continue to be eligible for temporary cash assistance so long as the teen parent cooperates with the department and the Department of Health. The teen parent shall be provided with counseling to make the transition from independence to supervised living and with a choice of living arrangements.

(d) Notwithstanding any law to the contrary, if a parent or caretaker relative without good cause does not cooperate with the state agency responsible for administering the child support enforcement program in establishing, modifying, or enforcing a support order with respect to a child of a teen parent or other family member, or a child of a family member who is in the care of an adult relative, temporary cash assistance to the entire family shall be denied until the state agency indicates that cooperation by the parent or caretaker relative has been satisfactory. To the extent permissible under federal law, a parent or caretaker relative shall not be penalized for failure to cooperate with paternity establishment or with the establishment, modification, or enforcement of a support order when such cooperation could subject an individual to a risk of domestic violence. Such risk shall constitute good cause to the extent permitted by Title IV-D of the Social Security Act, as amended, or other federal law.

(e) If a parent or caretaker relative does not assign any rights a family member may have to support from any other person as required by subsection (7), temporary cash assistance to the entire family shall be denied until the parent or caretaker relative assigns the rights to the department.

(f) An individual who is convicted in federal or state court of receiving benefits under this chapter, Title XIX, the Food and Nutrition Act of 2008, or Title XVI (Supplemental Security Income), in two or more states simultaneously may not receive temporary cash assistance or services under this chapter for 10 years following the date of conviction.

(g) An individual is ineligible to receive temporary cash assistance or services under this chapter during any period when the individual is fleeing to avoid prosecution, custody, or confinement after committing a crime, attempting to commit a crime that is a felony under the laws of the place from which the individual flees or a high misdemeanor in the State of New Jersey, or violating a condition of probation or parole imposed under federal or state law.

(h) The parent or other caretaker relative must report to the department by the end of the 5-day period that begins on the date it becomes clear to the parent or caretaker relative that a minor child will be absent from the home for 30 or more consecutive days. A parent or caretaker relative who fails to report this information to the department shall be disqualified from receiving temporary cash assistance for 30 days for the first occurrence, 60 days for the second occurrence, and 90 days for the third or subsequent occurrence.

(i) If the parents of a minor child live apart and equally share custody and control of the child, a parent is ineligible for temporary cash assistance unless the parent clearly demonstrates to the department that the parent provides primary day-to-day custody.

(j) The payee of the temporary cash assistance payment is the caretaker relative with whom a minor child resides and who assumes primary responsibility for the child’s daily supervision, care, and control, except in cases where a protective payee is established.

(k) Use of temporary cash assistance benefits out of state is limited to 30 consecutive days. The temporary cash assistance benefits of a recipient using his or her benefits out of state for more than 30 days shall be terminated. The department shall adopt rules providing for the determination of temporary absence and a recipient’s intent to return to the state.

(l) A parent or caretaker relative who has been disqualified due to fraud must have a protective payee designated to receive temporary cash assistance benefits for an eligible child. The requirements for designation of a protective payee shall be the same as the requirements for designation of a protective payee for work sanctions in s. 414.065(2)(b). An individual disqualified for fraud cannot be designated as a protective payee. In a two-parent household, if only one parent is disqualified, the other parent may be designated as the payee of the benefit.

(15) PREELIGIBILITY FRAUD SCREENING.—An applicant who meets an error-prone profile, as determined by the department, is subject to preeligibility fraud screening as a means of reducing misspent funds and preventing fraud. The department shall create an error-prone or fraud-prone case profile within its public assistance information system and shall screen each application for temporary cash assistance against the profile to identify cases that have a potential for error or fraud. Each case so identified shall be subjected to preeligibility fraud screening.

(16) PROPORTIONAL REDUCTION.—If the Social Services Estimating Conference forecasts an increase in the temporary cash assistance caseload and there is insufficient funding, a proportional reduction as determined by the department shall be applied to the levels of temporary cash assistance in subsection (10).

(17) ADDITIONAL FUNDING.—When warranted by economic circumstances, the department, in consultation with the Social Services Estimating Conference, shall apply for additional federal funding available from the Contingency Fund for State Welfare Programs.

(18) RULES.—The department may adopt rules governing the administration of this section and may establish criteria regarding verification requirements and limitations on eligibility.

History.—s. 13, ch. 96-175; s. 209, ch. 97-101; s. 1031, ch. 97-103; s. 9, ch. 97-173; s. 7, ch. 98-57; s. 1, ch. 98-157; s. 33, ch. 98-397; s. 13, ch. 99-241; s. 40, ch. 2000-165; s. 4, ch. 2000-300; s. 13, ch. 2000-320; s. 46, ch. 2001-158; s. 57, ch. 2004-5; s. 2, ch. 2005-61; s. 8, ch. 2005-128; s. 31, ch. 2008-61; s. 14, ch. 2010-187; s. 19, ch. 2010-209; s. 2, ch. 2014-119; s. 15, ch. 2016-216.



414.105 - Time limitations of temporary cash assistance.

414.105 Time limitations of temporary cash assistance.—Except as otherwise provided in this section, an applicant or current participant shall receive temporary cash assistance for no more than a lifetime cumulative total of 48 months, unless otherwise provided by law.

(1) Hardship exemptions from the time limitations provided in this section may not exceed 20 percent of the average monthly caseload, as determined by the department in cooperation with CareerSource Florida, Inc. Criteria for hardship exemptions include:

(a) Diligent participation in activities, combined with inability to obtain employment.

(b) Diligent participation in activities, combined with extraordinary barriers to employment, including the conditions which may result in an exemption to work requirements.

(c) Significant barriers to employment, combined with a need for additional time.

(d) Diligent participation in activities and a need by teen parents for an exemption in order to have 24 months of eligibility beyond receipt of the high school diploma or equivalent.

(e) A recommendation of extension for a minor child of a participating family that has reached the end of the eligibility period for temporary cash assistance. The recommendation must be the result of a review that determines that the termination of the child’s temporary cash assistance would be likely to result in the child being placed into emergency shelter or foster care.

(2) A victim of domestic violence may be granted a hardship exemption if the effects of such domestic violence delay or otherwise interrupt or adversely affect the individual’s participation in the program.

(3) The department, in cooperation with CareerSource Florida, Inc., shall establish a procedure for approving hardship exemptions and for reviewing hardship cases at least once every 2 years. Local workforce development boards may assist in making these determinations.

(4) For individuals who have moved from another state, the months in which temporary cash assistance was received under a block grant program that provided temporary assistance for needy families in any state shall count towards the cumulative 48-month benefit limit for temporary cash assistance.

(5) For individuals subject to a time limitation under the Family Transition Act of 1993, that time limitation shall continue to apply. Months in which temporary cash assistance was received through the family transition program shall count towards the time limitations under this section.

(6) Except when temporary cash assistance was received through the family transition program, the calculation of the time limitation for temporary cash assistance shall begin with the first month of receipt of temporary cash assistance after the effective date of this act.

(7) Child-only cases are not subject to time limitations, and temporary cash assistance received while an individual is a minor child shall not count towards time limitations.

(8) An individual who receives benefits under the Supplemental Security Income (SSI) program or the Social Security Disability Insurance (SSDI) program is not subject to time limitations. An individual who has applied for supplemental security income (SSI) or supplemental security disability income (SSDI) but has not yet received a determination must be granted an extension of time limits until the individual receives a final determination on the SSI or SSDI application. Determination shall be considered final once all appeals have been exhausted, benefits have been received, or denial has been accepted without any appeal. While awaiting a final determination, the individual must continue to meet all program requirements assigned to the participant based on medical ability to comply. If a final determination results in the denial of benefits for supplemental security income (SSI) or supplemental security disability income (SSDI), any period during which the recipient received assistance under this section shall be counted in the recipient’s 48-month lifetime limit.

(9) A person who is totally responsible for the personal care of a disabled family member is not subject to time limitations if the need for the care is verified and alternative care is not available for the family member. The department shall annually evaluate an individual’s qualifications for this exemption.

(10) A member of the staff of the local workforce development board shall interview and assess the employment prospects and barriers of each participant who is within 6 months of reaching the 48-month time limit. The staff member shall assist the participant in identifying actions necessary to become employed before reaching the benefit time limit for temporary cash assistance and, if appropriate, shall refer the participant for services that could facilitate employment.

History.—s. 14, ch. 96-175; s. 47, ch. 97-98; s. 10, ch. 97-173; s. 5, ch. 98-57; s. 14, ch. 99-241; s. 69, ch. 2000-139; s. 41, ch. 2000-165; s. 56, ch. 2001-62; s. 3, ch. 2005-61; s. 19, ch. 2015-98; s. 16, ch. 2016-216.



414.106 - Exemption from public meetings law.

414.106 Exemption from public meetings law.—That portion of a meeting held by the department, CareerSource Florida, Inc., or a local workforce development board or local committee created pursuant to s. 445.007 at which personal identifying information contained in records relating to temporary cash assistance is discussed is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution if the information identifies a participant, a participant’s family, or a participant’s family or household member.

History.—s. 1, ch. 2001-160; s. 1, ch. 2006-287; s. 20, ch. 2015-98; s. 17, ch. 2016-216.



414.115 - Limited temporary cash assistance for children born to families receiving temporary cash assistance.

414.115 Limited temporary cash assistance for children born to families receiving temporary cash assistance.—

(1) The department shall provide limited additional temporary cash assistance to:

(a) An existing temporary-cash-assistance case due to the birth of a child when the birth occurs more than 10 months after August 1, 1996; or

(b) A new temporary-cash-assistance case when the birth occurs more than 10 months after August 1, 1996, and the application or reapplication for temporary cash assistance.

For purposes of this subsection, “an existing temporary-cash-assistance case” means a case that is receiving temporary assistance on August 1, 1996, and, if it closes any time after August 1, 1996, is closed for less than 6 continuous months; “a new temporary-cash-assistance case” means a case that was not receiving benefits on August 1, 1996; “reapplication” means a new application by a parent or other caretaker relative who has previously received temporary cash assistance in a case that has been closed for 6 continuous months or more prior to the new application.

(2) Subsection (1) does not apply:

(a) To a program participant who is a victim of rape or incest if the victim files a police report on the rape or incest within 30 days after the incident;

(b) To a program participant who is confirmed by the Title IV-D child support agency as having been granted an exemption from participating in requirements for the enforcement of child support due to circumstances consistent with the conception of the child as a result of rape, incest, or sexual exploitation. A child for whom an exemption is claimed under this paragraph and for whom an application has been made for a good-cause exemption from the requirements of s. 414.095 shall receive temporary benefits until a determination is made on the application for a good-cause exemption from the requirements of s. 414.095;

(c) To children who are the firstborn, including all children in the case of multiple birth, of minors included in a temporary cash assistance group who as minors become first-time parents;

(d) To a child when parental custody has been legally transferred; or

(e) To a child who is no longer able to live with his or her parents as a result of:

1. The death of the child’s parent or parents;

2. The incapacity of the child’s parent or parents as documented by a physician, such that the parent or parents are unable to care for the child;

3. Legal transfer of the custody of the child to another individual;

4. Incarceration of the child’s parent or parents, except that the child shall not receive temporary cash assistance if a parent is subsequently released and reunited with the child; or

5. A situation in which the child’s parent’s or parents’ institutionalization is expected to be for an extended period, as defined by the department.

(3) A child born subject to this section shall be considered a recipient of temporary cash assistance for all purposes, including Medicaid eligibility.

(4) For the first child born to a recipient under subsection (1), the department shall provide temporary cash assistance equal to 50 percent of the maximum allowable amount for an individual. This provision does not apply to a child who is born into a family that does not include other children.

(5) For a second or subsequent child born to a recipient under subsection (1), the department shall provide no additional temporary cash assistance.

History.—s. 15, ch. 96-175; s. 1032, ch. 97-103; s. 11, ch. 97-173; s. 8, ch. 98-57.



414.122 - Withholding of payments based on evidence of fraud.

414.122 Withholding of payments based on evidence of fraud.—The department shall withhold payment from a recipient of temporary cash assistance when, after redetermination of eligibility or at any other time, the department obtains evidence that may indicate fraud on the part of the recipient. When evidence of such fraud is obtained, the recipient shall be notified that because of such evidence of fraud the following payment will be withheld unless the recipient meets with a representative of the department by a specified date, which must be within 10 days after the date of the notice, to discuss and resolve the matter. The department shall make every effort to resolve the matter within a timeframe that will not cause payment to be withheld from an eligible recipient of temporary cash assistance.

History.—s. 87, ch. 96-175; s. 12, ch. 97-173.



414.1251 - Learnfare program.

414.1251 Learnfare program.—

(1) The department shall reduce the temporary cash assistance for a participant’s eligible dependent child or for an eligible teenage participant who has not been exempted from education participation requirements, if the eligible dependent child or eligible teenage participant has been identified either as a habitual truant, pursuant to s. 1003.01(8), or as a dropout, pursuant to s. 1003.01(9). For a student who has been identified as a habitual truant, the temporary cash assistance must be reinstated after a subsequent grading period in which the child’s attendance has substantially improved. For a student who has been identified as a dropout, the temporary cash assistance must be reinstated after the student enrolls in a public school, receives a high school diploma or its equivalency, enrolls in preparation for the high school equivalency examination, or enrolls in other educational activities approved by the district school board. Good cause exemptions from the rule of unexcused absences include the following:

(a) The student is expelled from school and alternative schooling is not available.

(b) No licensed day care is available for a child of teen parents subject to Learnfare.

(c) Prohibitive transportation problems exist (e.g., to and from day care).

Within 10 days after sanction notification, the participant parent of a dependent child or the teenage participant may file an internal fair hearings process review procedure appeal, and no sanction shall be imposed until the appeal is resolved.

(2) Each participant with a school-age child is required to have a conference with an appropriate school official of the child’s school during each semester to assure that the participant is involved in the child’s educational progress and is aware of any existing attendance or academic problems. The conference must address acceptable student attendance, grades, and behavior and must be documented by the school and reported to the department. The department shall notify a school of any student in attendance at that school who is a participant in the Learnfare program in order that the required conferences are held. A participant who without good cause fails to attend a conference with a school official is subject to the sanction provided in subsection (1). The temporary cash assistance shall be reinstated after the participant attends the conference with the appropriate school official and that conference is documented by the school and reported to the department.

(3) The department shall develop an electronic data transfer system to enable the department to collect, report, and share data accurately and efficiently. In order to ensure accountability and assess the effectiveness of the Learnfare program, the department shall compile information including, but not limited to, the number of students and families reported by school districts as out of compliance, the number of students and families sanctioned as a result, and the number of students and families reinstated after becoming compliant. The information compiled shall be submitted in the form of an annual report to the presiding officers of the Legislature by March 1.

History.—s. 1, ch. 2001-149; s. 1001, ch. 2002-387; s. 3, ch. 2014-20.



414.13 - Immunizations.

414.13 Immunizations.—Each applicant who has a preschool child must begin and complete appropriate childhood immunizations for the child as a condition of eligibility. At the time of application and redetermination of eligibility, the department shall advise applicants and participants of the availability of childhood immunizations through the county health department. Each participant who has a preschool child must verify compliance with the section. If a participant fails to provide such verification, the child for whom such verification is not provided shall be removed from consideration for purposes of calculating the assistance available to the family. If the child subject to this requirement is the only child in the family, participation in the program shall be terminated until verification of compliance is provided. The department shall waive this requirement if the failure to immunize the child is because of religious reasons or other good cause, as defined in rules adopted by the department.

History.—s. 18, ch. 93-136; s. 17, ch. 96-175; s. 210, ch. 97-101; s. 5, ch. 2000-300.

Note.—Former s. 409.938.



414.14 - Public assistance policy simplification.

414.14 Public assistance policy simplification.—To the extent possible, the department shall align the requirements for eligibility under this chapter with the food assistance program and medical assistance eligibility policies and procedures to simplify the budgeting process and reduce errors. If the department determines that s. 414.075, relating to resources, or s. 414.085, relating to income, is inconsistent with federal law governing the food assistance program or medical assistance, and that conformance to federal law would simplify administration of the Temporary Cash Assistance Program or reduce errors without materially increasing the cost of the program to the state, the secretary of the department may propose a change in the resource or income requirements of the program by rule.

History.—s. 6, ch. 89-334; s. 18, ch. 96-175; s. 133, ch. 2010-102; s. 20, ch. 2010-209.

Note.—Former s. 409.186.



414.157 - Diversion program for victims of domestic violence.

414.157 Diversion program for victims of domestic violence.—

(1) The diversion program for victims of domestic violence is intended to provide services and one-time payments to assist victims of domestic violence and their children in making the transition to independence.

(2) Before finding an applicant family eligible for the diversion program created under this section, a determination must be made that:

(a) The applicant family includes a pregnant woman or a parent with one or more minor children or a caretaker relative with one or more minor children.

(b) The services or one-time payment provided are not considered assistance under federal law or guidelines.

(3) Notwithstanding any provision to the contrary in ss. 414.075, 414.085, and 414.095, a family meeting the criteria of subsection (2) who is determined by the domestic violence program to be in need of services or one-time payment due to domestic violence shall be considered a needy family and is eligible under this section for services through a certified domestic violence shelter.

(4) One-time payments provided under this section shall not exceed $1,000.

(5) Receipt of services or a one-time payment under this section does not preclude eligibility for, or receipt of, other assistance or services under this chapter.

History.—s. 17, ch. 99-241; s. 42, ch. 2000-165.



414.158 - Diversion program to prevent or reduce child abuse and neglect.

414.158 Diversion program to prevent or reduce child abuse and neglect.—

(1) The diversion program to prevent or reduce child abuse and neglect is intended to provide services and one-time payments to assist families in avoiding welfare dependency and to strengthen families so that children can be cared for in their own homes or in the homes of relatives and so that families can be self-sufficient.

(2) Before finding a family eligible for the diversion program created under this section, a determination must be made that:

(a) The family includes a pregnant woman or a parent with one or more minor children or a caretaker relative with one or more minor children.

(b) The family meets the criteria of a voluntary assessment performed by Healthy Families Florida; the family meets the criteria established by the department for determining that one or more children in the family are at risk of abuse, neglect, or threatened harm; or the family is homeless or living in a facility that provides shelter to homeless families.

(c) The services or one-time payment provided are not considered assistance under federal law or guidelines.

(3) Notwithstanding any provision to the contrary in s. 414.075, s. 414.085, or s. 414.095, a family meeting the requirements of subsection (2) shall be considered a needy family and shall be deemed eligible under this section.

(4) The department, in consultation with Healthy Families Florida, may establish additional requirements related to services or one-time payments and maximum amounts of such one-time payments.

(5) Receipt of services or a one-time payment under this section shall not preclude eligibility for, or receipt of, other assistance or services under this chapter.

History.—s. 18, ch. 99-241; s. 43, ch. 2000-165; s. 62, ch. 2013-18.



414.1585 - Diversion program for families at risk of welfare dependency due to substance abuse or mental illness.

414.1585 Diversion program for families at risk of welfare dependency due to substance abuse or mental illness.—

(1) The diversion program for families at risk of welfare dependency due to substance abuse or mental illness is intended to provide services and one-time payments to assist families in avoiding welfare dependency and to stabilize families, so that children can be cared for in their own homes or in the homes of relatives and so that families can be self-sufficient.

(2) Before finding a family eligible for the diversion program created under this section, a determination must be made that:

(a) The family includes a pregnant woman or a parent with one or more minor children or a caretaker relative with one or more minor children.

(b) The family meets criteria established by the department that one or more individuals in the family are at risk of or are impaired due to substance abuse or mental illness.

(c) The services or one-time payment provided are not considered assistance under federal law or guidelines.

(3) Notwithstanding any provision to the contrary in s. 414.075, s. 414.085, or s. 414.095, a family meeting the criteria of subsection (2) shall be considered a needy family and shall be deemed eligible under this section.

(4) The department may establish additional criteria related to services, client need, or one-time payments. The department may establish maximum amounts of one-time payments.

(5) Receipt of services or a one-time payment under this section shall not preclude eligibility for, or receipt of, other assistance or services under this chapter.

History.—s. 19, ch. 99-241; s. 63, ch. 2013-18.



414.1599 - Diversion programs; determination of need.

414.1599 Diversion programs; determination of need.—If federal regulations require a determination of needy families or needy parents to be based on financial criteria, such as income or resources, for individuals or families who are receiving services, one-time payments, or nonrecurring short-term benefits, the department shall adopt rules to define such criteria. In such rules, the department shall use the income level established for Temporary Assistance for Needy Families funds which are transferred for use under Title XX of the Social Security Act. If federal regulations do not require a financial determination for receipt of such benefits, payments, or services, the criteria otherwise established in this chapter shall be used.

History.—s. 21, ch. 99-241.



414.161 - Homelessness prevention grants.

414.161 Homelessness prevention grants.—

(1) ESTABLISHMENT OF PROGRAM.—There is created a grant program to provide emergency financial assistance to families facing the loss of their current home due to a financial or other crisis. The State Office on Homelessness, with the concurrence of the Council on Homelessness, may accept and administer moneys appropriated to the Department of Children and Families to provide homelessness prevention grants annually to lead agencies for local homeless assistance continuums of care, as recognized by the State Office on Homelessness. These moneys shall consist of any sums that the state may appropriate, as well as money received from donations, gifts, bequests, or otherwise from any public or private source that is intended to assist families to prevent them from becoming homeless.

(2) GRANT APPLICATIONS.—Grant applicants shall be ranked competitively. Preference shall be given to applicants who leverage additional private funds and public funds, who demonstrate the effectiveness of their homelessness prevention programs in keeping families housed, and who demonstrate the commitment of other assistance and services to address family health, employment, and education needs.

(3) ELIGIBILITY.—In order to qualify for a grant, a lead agency must develop and implement a local homeless assistance continuum of care plan for its designated catchment area. The homelessness prevention program must be included in the continuum of care plan.

(4) GRANT LIMITS.—The maximum grant amount per lead agency may not exceed $300,000. The grant assistance may be used to pay past due rent or mortgage payments, past due utility costs, provision of case management services, and program administration costs not to exceed 3 percent of the grant award. The homelessness prevention program must develop a case plan for each family to be assisted, setting forth what costs will be covered and the maximum level of assistance to be offered.

(5) PERFORMANCE.—The lead agency must track, monitor, and report on each family assisted for at least 12 months after the last assistance provided to the family. The goal for the homelessness prevention program is to enable at least 85 percent of the families assisted to remain in their homes and avoid becoming homeless during the ensuing year.

History.—s. 4, ch. 2013-74.



414.17 - Audits.

414.17 Audits.—The Temporary Cash Assistance Program is subject to the audit requirements of 31 U.S.C. ss. 5701 et seq.

History.—s. 21, ch. 96-175; s. 22, ch. 2010-209.



414.175 - Review of existing waivers.

414.175 Review of existing waivers.—

(1) The Department of Children and Families shall review existing waivers granted to the department by the Federal Government and determine if such waivers continue to be necessary based on the flexibility granted to states by federal law. If it is determined that termination of the waivers would reduce or eliminate potential federal cost neutrality liability, the department may take action in accordance with federal requirements. In taking such action, the department may continue research initiated in conjunction with such waivers if the department determines that continuation will provide program findings that will be useful in assessing future welfare reform alternatives.

(2) The department shall review federal law, including revisions to federal food assistance program requirements. If the department determines that federal food assistance waivers will further the goals of this chapter, including simplification of program policies or program administration, the department may obtain waivers if this can be accomplished within available resources.

History.—s. 22, ch. 96-175; s. 211, ch. 97-101; s. 16, ch. 97-173; s. 23, ch. 2010-209; s. 225, ch. 2014-19.



414.24 - Integrated welfare reform and child welfare services.

414.24 Integrated welfare reform and child welfare services.—The department shall develop integrated service delivery strategies to better meet the needs of families subject to work activity requirements who are involved in the child welfare system or are at high risk of involvement in the child welfare system. To the extent that resources are available, the department and the Department of Economic Opportunity shall provide funds to one or more service districts to promote development of integrated, nonduplicative case management within the department, the Department of Economic Opportunity, other participating government agencies, and community partners. Alternative delivery systems shall be encouraged which include well-defined, pertinent outcome measures. Other factors to be considered shall include innovation regarding training, enhancement of existing resources, and increased private sector and business sector participation.

History.—s. 27, ch. 96-175; s. 21, ch. 97-173; s. 317, ch. 2011-142; s. 22, ch. 2011-213.



414.26 - Court-appointed guardian unnecessary.

414.26 Court-appointed guardian unnecessary.—It is unnecessary for any incompetent person entitled to public assistance payments, as provided by this chapter, to have a court-appointed guardian in order to receive such payments if said incompetent person is living in the household with an adult family member or there is a responsible person who will act in his or her behalf.

History.—s. 1, ch. 69-268; s. 1, ch. 70-255; s. 29, ch. 96-175; s. 1033, ch. 97-103.

Note.—Former s. 409.295.



414.27 - Temporary cash assistance; payment on death.

414.27 Temporary cash assistance; payment on death.—

(1) Upon the death of any person receiving temporary cash assistance through the Department of Children and Families, all temporary cash accrued to such person from the date of last payment to the date of death shall be paid to the person who shall have been designated by her or him on a form prescribed by the department and filed with the department during the lifetime of the person making such designation. If no designation is made, or the person so designated is no longer living or cannot be found, then payment shall be made to such person as may be designated by the circuit judge of the county where the recipient of temporary cash assistance resided. Designation by the circuit judge may be made on a form provided by the department or by letter or memorandum to the Chief Financial Officer. No filing or recording of the designation shall be required, and the circuit judge shall receive no compensation for such service. If a warrant has not been issued and forwarded prior to notice by the department of the recipient’s death, upon notice thereof, the department shall promptly requisition the Chief Financial Officer to issue a warrant in the amount of the accrued temporary cash assistance payable to the person designated to receive it and shall attach to the requisition the original designation of the deceased recipient, or if none, the designation made by the circuit judge, as well as a notice of death. The Chief Financial Officer shall issue a warrant in the amount payable.

(2) If a warrant has been issued and not cashed by the recipient payee prior to her or his death, such warrant shall be promptly returned to the department, together with notice of the death of the recipient. The original warrant shall be endorsed on the back by an authorized employee of the department. The endorsement must be on a form prescribed by the department and approved by the Chief Financial Officer which must contain the name of the deceased recipient, a statement of the recipient’s death, and the date thereof and state that it is payable to the order of the designated beneficiary, without recourse. The form shall be signed by the authorized employee or employees of the department, and thereupon such warrant shall be payable to the designated beneficiary as fully and completely as if made payable to her or him when issued. The department shall furnish to the Chief Financial Officer each month a list of such deceased recipients, the designated beneficiaries or persons to whom such warrants are endorsed, and a description of such warrants as herein provided. The department shall cause all persons receiving temporary cash assistance to make the designations as soon as conveniently may be, and shall preserve such designations in a safe place for use.

History.—s. 1, ch. 69-268; ss. 12, 19, 35, ch. 69-106; s. 1, ch. 70-255; s. 26, ch. 73-334; s. 284, ch. 77-147; s. 30, ch. 96-175; s. 213, ch. 97-101; s. 1034, ch. 97-103; s. 23, ch. 97-173; s. 455, ch. 2003-261; s. 226, ch. 2014-19.

Note.—Former s. 409.315.



414.28 - Public assistance payments to constitute debt of recipient.

414.28 Public assistance payments to constitute debt of recipient.—

(1) CLAIMS.—The acceptance of public assistance creates a debt of the person accepting assistance, which debt is enforceable only after the death of the recipient. The debt thereby created is enforceable only by claim filed against the estate of the recipient after his or her death or by suit to set aside a fraudulent conveyance, as defined in subsection (3). After the death of the recipient and within the time prescribed by law, the department may file a claim against the estate of the recipient for the total amount of public assistance paid to or for the benefit of such recipient, reimbursement for which has not been made. Claims so filed shall take priority as class 3 claims as provided by s. 733.707(1)(c).

(2) DISCHARGE OF DEBT.—The debt created by this section shall be discharged pursuant to s. 733.710 unless the department institutes probate proceedings as a creditor, files a timely claim against the estate of the debtor, or institutes a suit to set aside a fraudulent conveyance as defined in subsection (3).

(3) FRAUDULENT CONVEYANCE.—Any person who transfers or encumbers his or her property for an inadequate consideration with the intent of defeating or hindering the claim of the department for reimbursement shall have made a fraudulent conveyance, and such transfer or encumbrance is void and of no effect as against the claim of the department if the department institutes a suit to set aside the conveyance within 1 year after the death of the debtor. A transfer or encumbrance for an inadequate consideration made within 6 months immediately preceding the death of the transferor is presumed to have been made with the intent of defeating or hindering the claim of the department. This section does not void any conveyance or encumbrance that is made upon and for good consideration and bona fide, as to any person or persons or bodies, politic or corporate.

(4) ENFORCEMENT AGAINST HOMESTEAD PROHIBITED.—The claim created in this section is not enforceable against a homestead of realty or personalty as defined and provided for in s. 4, Art. X of the State Constitution or against household furnishings and furniture.

(5) AUTHORITY TO COMPROMISE AND SETTLE.—The department may:

(a) Enter the appearance of the state in any proceeding affecting the property on which the state has a claim;

(b) Institute probate proceedings as a creditor of deceased persons and, either in the course of or in the absence of and apart from any action or proceeding, enter into any stipulation, compromise, settlement, or other agreement in respect to such claim affecting such property as may seem wise;

(c) Execute and deliver any such stipulation, modification, quitclaim, release, partial release, discharge, extension, agreement, satisfaction, partial satisfaction, or subordination, or other contract, stipulation, or agreement that the interest of the parties or the circumstances of the case may make advisable; and

(d) Discharge the differences between the claim and any compromise settlement.

(6) NOTICE.—The department shall notify all persons receiving or applying for public assistance that all public assistance grants paid constitute a claim against the estate of each recipient. The notice may be given by letter mailed to the last known address of each recipient, but the failure to give such notice does not affect the validity of the claim.

(7) ACCEPTANCE OF OFFERS TO REPAY.—Any person who desires to repay all or part of the amount paid under any public assistance program may do so in accordance with a procedure to be adopted by the department. Such rules shall provide for the immediate sale of any real property or the state’s equity in any real property so acquired in the manner that is most expedient and advantageous to the state.

(8) DISPOSITION OF FUNDS RECOVERED.—All funds collected under this section shall be deposited with the Department of Financial Services and a report of such deposit made to the department. After payment of costs the sums so collected shall be credited to the department and used by it.

(9) RULES.—The department may adopt rules to administer this section.

(10) PUBLIC ASSISTANCE.—For the purposes of this section, the term “public assistance” includes all money payments made to or on behalf of a recipient, including, but not limited to, temporary cash assistance received under this chapter, the Medicaid program, and mandatory and optional supplement payments under the Social Security Act.

History.—s. 1, ch. 69-268; ss. 12, 19, 35, ch. 69-106; s. 1, ch. 70-255; s. 1, ch. 70-439; s. 145, ch. 77-104; s. 16, ch. 78-433; s. 103, ch. 79-164; s. 2, ch. 79-382; s. 62, ch. 91-282; s. 31, ch. 96-175; s. 1, ch. 96-218; s. 214, ch. 97-101; s. 1035, ch. 97-103; s. 24, ch. 97-173; s. 33, ch. 98-191; s. 66, ch. 2000-153; s. 456, ch. 2003-261.

Note.—Former s. 409.345.



414.295 - Temporary cash assistance programs; public records exemption.

414.295 Temporary cash assistance programs; public records exemption.—

(1) Personal identifying information of a temporary cash assistance program participant, a participant’s family, or a participant’s family or household member, except for information identifying a parent who does not live in the same home as the child, which is held by the department, the Office of Early Learning, CareerSource Florida, Inc., the Department of Health, the Department of Revenue, the Department of Education, or a local workforce development board or local committee created pursuant to s. 445.007 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such confidential and exempt information may be released for purposes directly connected with:

(a) The administration of the temporary assistance for needy families plan under Title IV-A of the Social Security Act, as amended, by the department, the Office of Early Learning, CareerSource Florida, Inc., the Department of Military Affairs, the Department of Health, the Department of Revenue, the Department of Education, a local workforce development board or local committee created pursuant to s. 445.007, or a school district.

(b) The administration of the state’s plan or program approved under Title IV-B, Title IV-D, or Title IV-E of the Social Security Act, as amended, or under Title I, Title X, Title XIV, Title XVI, Title XIX, Title XX, or Title XXI of the Social Security Act, as amended.

(c) An investigation, prosecution, or criminal, civil, or administrative proceeding conducted in connection with the administration of any of the plans or programs specified in paragraph (a) or paragraph (b) by a federal, state, or local governmental entity, upon request by that entity, if such request is made pursuant to the proper exercise of that entity’s duties and responsibilities.

(d) The administration of any other state, federal, or federally assisted program that provides assistance or services on the basis of need, in cash or in kind, directly to a participant.

(e) An audit or similar activity, such as a review of expenditure reports or financial review, conducted in connection with the administration of plans or programs specified in paragraph (a) or paragraph (b) by a governmental entity authorized by law to conduct such audit or activity.

(f) The administration of the reemployment assistance program.

(g) The reporting to the appropriate agency or official of information about known or suspected instances of physical or mental injury, sexual abuse or exploitation, or negligent treatment or maltreatment of a child or elderly person receiving assistance, if circumstances indicate that the health or welfare of the child or elderly person is threatened.

(h) The administration of services to elderly persons under ss. 430.601-430.606.

(2) If information is obtained from a participant through an integrated eligibility process so that the requirements of more than one state or federal program apply to the information, the requirements of the program that is the provider of the information shall prevail. If the department cannot determine which program is the provider of the information, the requirements of each applicable state or federal program shall be met.

History.—s. 2, ch. 2001-160; s. 2, ch. 2006-287; s. 32, ch. 2008-61; s. 319, ch. 2011-142; s. 64, ch. 2012-30; s. 76, ch. 2013-15; s. 21, ch. 2015-98; s. 18, ch. 2016-216.



414.31 - State agency for administering federal food assistance program.

414.31 State agency for administering federal food assistance program.—

(1) The department shall place into operation in each of the several counties of the state a food assistance program as authorized by the Congress of the United States. The department is designated as the state agency responsible for the administration and operation of such programs.

(2) The department shall provide for such instruction and counseling as will best assure that the recipients are able to provide a nutritionally adequate diet through the increased purchasing power received. This program shall be administered and operated in such a way that the distribution of food assistance shall be in locations reasonably accessible to those areas in which persons eligible for the benefit of this program are likely to be concentrated.

History.—s. 1, ch. 69-268; ss. 19, 35, ch. 69-106; s. 1, ch. 70-201; s. 1, ch. 70-255; ss. 1, 2, ch. 72-298; s. 33, ch. 96-175; s. 24, ch. 2010-209.

Note.—Former s. 409.275.



414.32 - Prohibitions and restrictions with respect to food assistance program.

414.32 Prohibitions and restrictions with respect to food assistance program.—

(1) COOPERATION WITH CHILD SUPPORT ENFORCEMENT AGENCY.—

(a) A parent or caretaker relative who receives temporary cash assistance or food assistance on behalf of a child under 18 years of age who has an absent parent is ineligible for food assistance unless the parent or caretaker relative cooperates with the state agency that administers the child support enforcement program in establishing the paternity of the child, if the child is born out of wedlock, and in obtaining support for the child or for the parent or caretaker relative and the child. This paragraph does not apply if the state agency that administers the food assistance program determines that the parent or caretaker relative has good cause for failing to cooperate. The Department of Revenue shall determine good cause for failure to cooperate if the Department of Children and Families obtains written authorization from the United States Department of Agriculture approving such arrangements.

(b) A putative or identified noncustodial parent of a child under 18 years of age is ineligible for food assistance if the parent fails to cooperate with the state agency that administers the child support enforcement program in establishing the paternity of the child, if the child is born out of wedlock, or fails to provide support for the child. This paragraph does not apply if the state agency that administers the child support enforcement program determines that the noncustodial parent has good cause for refusing to cooperate in establishing the paternity of the child.

(2) REDUCTION OR DENIAL OF TEMPORARY CASH ASSISTANCE.—The food assistance allotment shall be reduced or terminated as otherwise provided in this chapter if cash assistance under the Temporary Cash Assistance Program is reduced or denied because an individual in the family fails to perform an action required under the program.

(3) DENIAL OF FOOD ASSISTANCE BENEFITS FOR RECEIPT OF MULTIPLE FOOD ASSISTANCE BENEFITS.—An individual is ineligible to participate in the food assistance program individually, or as a member of any assistance group, for 10 years following a conviction in federal or state court of having made a fraudulent statement or representation with respect to the identity or place of residence of the individual in order to receive multiple benefits simultaneously under the food assistance program.

(4) DENIAL OF FOOD ASSISTANCE BENEFITS TO FLEEING FELONS.—An individual is ineligible to participate in the food assistance program during any period when the individual is fleeing to avoid prosecution, custody, or confinement after committing a crime, attempting to commit a crime that is a felony under the laws of the place from which the individual flees or a high misdemeanor in the State of New Jersey, or violating a condition of probation or parole imposed under federal or state law.

History.—s. 34, ch. 96-175; s. 26, ch. 97-173; s. 34, ch. 98-397; s. 47, ch. 2001-158; s. 4, ch. 2005-61; s. 25, ch. 2010-209; s. 227, ch. 2014-19.



414.33 - Violations of food assistance program.

414.33 Violations of food assistance program.—

(1) In accordance with federal law and regulations, the department shall establish procedures for notifying the appropriate federal and state agencies of any violation of federal or state laws or rules governing the food assistance program.

(2) In addition, the department shall establish procedures for referring any case that involves a suspected violation of federal or state law or rules governing the administration of the food assistance program to the Department of Financial Services pursuant to s. 414.411.

History.—s. 35, ch. 96-175; s. 7, ch. 99-333; s. 9, ch. 2010-144; s. 26, ch. 2010-209.



414.34 - Annual report concerning administrative complaints and disciplinary actions involving food assistance program violations.

414.34 Annual report concerning administrative complaints and disciplinary actions involving food assistance program violations.—The department shall prepare and submit a report to the President of the Senate, the Speaker of the House of Representatives, the chairs of the appropriate legislative committees, and the Department of Law Enforcement by January 1 of each year. In addition to any other information the Legislature may require, the report must include statistics and relevant information detailing:

(1) The number of complaints received and investigated.

(2) The number of findings of probable cause made.

(3) The number of findings of no probable cause made.

(4) The number of administrative complaints filed.

(5) The disposition of all administrative complaints.

(6) The number of criminal complaints brought under s. 414.39, and their disposition.

(7) The status of the development and implementation of rules governing the electronic benefits transfer program, including any recommendations for statutory changes.

History.—s. 7, ch. 92-125; ss. 36, 96, ch. 96-175; s. 8, ch. 99-333; s. 27, ch. 2010-209.

Note.—Former s. 409.328.



414.35 - Emergency relief.

414.35 Emergency relief.—In administering emergency food assistance and other emergency assistance programs, the department shall cooperate fully with the United States Government and with other departments, instrumentalities, and agencies of this state.

History.—s. 12, ch. 78-433; s. 43, ch. 83-334; s. 37, ch. 96-175; s. 27, ch. 97-173; s. 44, ch. 2000-165; s. 28, ch. 2010-209; s. 64, ch. 2013-18.

Note.—Former s. 409.60.



414.36 - Public assistance overpayment recovery program; contracts.

414.36 Public assistance overpayment recovery program; contracts.—

(1) For purposes of privatization of public assistance overpayment recovery, the department shall enter into contracts consistent with federal law with for-profit corporations, not-for-profit corporations, or other entities capable of providing the services for recovering public assistance required under this section. The department shall issue requests for proposals, enter into a competitive bidding process, and negotiate contracts for such services. Contracts for such services may be funded on a contingency fee basis, per fiscal year, based on a percentage of the state-retained share of collections, for claims for food assistance, aid to families with dependent children, and temporary cash assistance. This section does not prohibit districts from entering into contracts to carry out the provisions of this section, if that is a cost-effective use of resources.

(2) The Economic Self-sufficiency Services Program Office of the department shall have responsibility for contract management and for monitoring and policy development functions relating to privatization of the public assistance overpayment recovery program.

History.—s. 1, ch. 95-305; s. 38, ch. 96-175; s. 3, ch. 96-235; s. 48, ch. 97-98; s. 215, ch. 97-101; s. 28, ch. 97-173; s. 70, ch. 2000-139; s. 45, ch. 2000-165; s. 134, ch. 2010-102; s. 29, ch. 2010-209.

Note.—Former s. 409.2562.



414.37 - Public assistance overpayment recovery privatization; reemployment of laid-off career service employees.

414.37 Public assistance overpayment recovery privatization; reemployment of laid-off career service employees.—Should career service employees of the Department of Children and Families be subject to layoff after July 1, 1995, due to the privatization of public assistance overpayment recovery functions, the privatization contract shall require the contracting firm to give priority consideration to employment of such employees. In addition, a task force composed of representatives from the Department of Children and Families and the Department of Management Services shall be established to provide reemployment assistance to such employees.

History.—s. 2, ch. 95-305; s. 39, ch. 96-175; s. 49, ch. 97-98; s. 216, ch. 97-101; s. 28, ch. 99-241; s. 228, ch. 2014-19.

Note.—Former s. 409.25625.



414.39 - Fraud.

414.39 Fraud.—

(1) Any person who knowingly:

(a) Fails, by false statement, misrepresentation, impersonation, or other fraudulent means, to disclose a material fact used in making a determination as to such person’s qualification to receive public assistance under any state or federally funded assistance program;

(b) Fails to disclose a change in circumstances in order to obtain or continue to receive any such public assistance to which he or she is not entitled or in an amount larger than that to which he or she is entitled; or

(c) Aids and abets another person in the commission of any such act,

commits a crime and shall be punished as provided in subsection (5).

(2)(a) Any person who knowingly:

1. Uses, transfers, acquires, traffics, alters, forges, or possesses;

2. Attempts to use, transfer, acquire, traffic, alter, forge, or possess; or

3. Aids and abets another person in the use, transfer, acquisition, traffic, alteration, forgery, or possession of,

a food assistance identification card, an authorization, including, but not limited to, an electronic authorization, for the expenditure of food assistance benefits, a certificate of eligibility for medical services, or a Medicaid identification card in any manner not authorized by law commits a crime and shall be punished as provided in subsection (5).

(b) As used in this subsection, the term “traffic” includes:

1. Buying, selling, stealing, or otherwise effecting an exchange of food assistance benefits issued and accessed via electronic benefits transfer (EBT) cards, electronic benefits transfer (EBT) card numbers and personal identification numbers (PINs), or by manual voucher and signature, for cash or consideration other than eligible food, either directly, indirectly, in complicity or collusion with others, or acting alone;

2. Attempting to buy, sell, steal, or otherwise effect an exchange of food assistance benefits issued and accessed via electronic benefits transfer (EBT) cards, electronic benefits transfer (EBT) card numbers and personal identification numbers (PINs), or by manual voucher and signature, for cash or consideration other than eligible food, either directly, indirectly, in complicity or collusion with others, or acting alone;

3. Exchanging firearms, ammunition, explosives, or controlled substances, as defined in s. 893.02, for food assistance benefits;

4. Purchasing with food assistance benefits a product with the intent of obtaining cash or consideration other than eligible food by reselling the product, and subsequently intentionally reselling the product purchased with food assistance benefits in exchange for cash or consideration other than eligible food; or

5. Intentionally purchasing products originally purchased with food assistance benefits in exchange for cash or consideration other than eligible food.

(c) Any person who has possession of two or more electronic benefits transfer (EBT) cards issued to other persons and who sells or attempts to sell one or more of these cards commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A second or subsequent violation of this paragraph constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) In addition to any other penalty, a person who commits a violation of paragraph (c) shall be ordered by the court to serve at least 20 hours of community service. If the court determines that the community service can be performed at a nonprofit entity that provides the community with food services for the needy, the court shall order that the community service be performed at such an entity.

(3) Any person having duties in the administration of a state or federally funded public assistance program or in the distribution of public assistance, or authorizations or identifications to obtain public assistance, under a state or federally funded public assistance program and who:

(a) Fraudulently misappropriates, attempts to misappropriate, or aids and abets in the misappropriation of, food assistance, an authorization for food assistance, a food assistance identification card, a certificate of eligibility for prescribed medicine, a Medicaid identification card, or public assistance from any other state or federally funded program with which he or she has been entrusted or of which he or she has gained possession by virtue of his or her position, or who knowingly fails to disclose any such fraudulent activity; or

(b) Knowingly misappropriates, attempts to misappropriate, or aids or abets in the misappropriation of, funds given in exchange for food assistance program benefits or for any form of food assistance benefits authorization,

commits a crime and shall be punished as provided in subsection (5).

(4) Any person who:

(a) Knowingly files, attempts to file, or aids and abets in the filing of, a claim for services to a recipient of public assistance under any state or federally funded public assistance program for services that were not rendered; knowingly files a false claim or a claim for nonauthorized items or services under such a program; or knowingly bills the recipient of public assistance under such a program, or his or her family, for an amount in excess of that provided for by law or regulation;

(b) Knowingly fails to credit the state or its agent for payments received from social security, insurance, or other sources; or

(c) In any way knowingly receives, attempts to receive, or aids and abets in the receipt of, unauthorized payment or other unauthorized public assistance or authorization or identification to obtain public assistance as provided herein,

commits a crime and shall be punished as provided in subsection (5).

(5)(a) If the value of the public assistance or identification wrongfully received, retained, misappropriated, sought, or used is less than an aggregate value of $200 in any 12 consecutive months, such person commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) If the value of the public assistance or identification wrongfully received, retained, misappropriated, sought, or used is of an aggregate value of $200 or more, but less than $20,000 in any 12 consecutive months, such person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If the value of the public assistance or identification wrongfully received, retained, misappropriated, sought, or used is of an aggregate value of $20,000 or more, but less than $100,000 in any 12 consecutive months, such person commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) If the value of the public assistance or identification wrongfully received, retained, misappropriated, sought, or used is of an aggregate value of $100,000 or more in any 12 consecutive months, such person commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(e) As used in this subsection, the value of a food assistance authorization benefit is the cash or exchange value unlawfully obtained by the fraudulent act committed in violation of this section.

(f) As used in this section, “fraud” includes the introduction of fraudulent records into a computer system, the unauthorized use of computer facilities, the intentional or deliberate alteration or destruction of computerized information or files, and the stealing of financial instruments, data, and other assets.

(6) Any person providing service for which compensation is paid under any state or federally funded public assistance program who solicits, requests, or receives, either actually or constructively, any payment or contribution through a payment, assessment, gift, devise, bequest or other means, whether directly or indirectly, from a recipient of public assistance from such public assistance program, or from the family of such a recipient, shall notify the Department of Children and Families, on a form provided by the department, of the amount of such payment or contribution and of such other information as specified by the department, within 10 days after the receipt of such payment or contribution or, if said payment or contribution is to become effective at some time in the future, within 10 days of the consummation of the agreement to make such payment or contribution. Failure to notify the department within the time prescribed is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(7) Repayment of public assistance benefits or services or return of authorization or identification wrongfully obtained is not a defense to, or ground for dismissal of, criminal charges brought under this section.

(8)(a) The introduction into evidence of a paid state warrant made to the order of the defendant is prima facie evidence that the defendant did receive public assistance from the state.

(b) The introduction into evidence of a transaction history generated by a Personal Identification Number (PIN) establishing a purchase or withdrawal by electronic benefit transfer is prima facie evidence that the identified recipient received public assistance from the state.

(9) All records relating to investigations of public assistance fraud in the custody of the department and the Agency for Health Care Administration are available for examination by the Department of Financial Services pursuant to s. 414.411 and are admissible into evidence in proceedings brought under this section as business records within the meaning of s. 90.803(6).

(10) The department shall create an error-prone or fraud-prone case profile within its public assistance information system and shall screen each application for public assistance, including food assistance, Medicaid, and temporary cash assistance, against the profile to identify cases that have a potential for error or fraud. Each case so identified shall be subjected to preeligibility fraud screening.

(11)(a) Subject to availability of funds, the department or the director of the Office of Public Benefits Integrity shall, unless the person declines the reward, pay a reward to a person who furnishes and reports original information relating to a violation of the state’s public assistance fraud laws if the information and report:

1. Are made to the department, the Department of Financial Services, or the Department of Law Enforcement.

2. Relate to criminal fraud upon public assistance program funds or a criminal violation of public assistance fraud laws by another person.

3. Lead to the recovery of a fine, penalty, or forfeiture of property.

(b) The reward may not exceed 10 percent of the amount recovered or $500,000, whichever is less, in a single case.

(c) The reward shall be paid from the state share of the recovery in the Federal Grants Trust Fund from moneys collected pursuant to s. 414.41.

(d) A person who receives a reward pursuant to this subsection is not eligible to receive funds pursuant to the Florida False Claims Act for Medicaid fraud for which the reward was received.

History.—s. 1, ch. 69-268; ss. 19, 35, ch. 69-106; s. 1, ch. 70-255; s. 354, ch. 71-136; s. 1, ch. 76-20; s. 2, ch. 92-125; s. 42, ch. 96-175; s. 218, ch. 97-101; s. 1037, ch. 97-103; s. 30, ch. 97-173; s. 9, ch. 99-333; s. 67, ch. 2000-153; s. 46, ch. 2000-165; s. 10, ch. 2010-144; s. 30, ch. 2010-209; s. 229, ch. 2014-19; s. 1, ch. 2014-119; s. 1, ch. 2016-185.

Note.—Former s. 409.325.



414.391 - Automated fingerprint imaging.

414.391 Automated fingerprint imaging.—

(1) The Department of Children and Families shall develop and implement, as part of the electronic benefits transfer program, a statewide program to prevent public assistance fraud by using a type of automated fingerprint imaging of adult and teen parent applicants for, and adult and teen parent recipients of, public assistance under this chapter.

(2) In adopting rules under this section, the department shall ensure that any automated fingerprint imaging performed by the department is used only to prevent fraud by adult and teen parent recipients of public assistance and is in compliance with state and federal disclosure requirements.

(3) The department shall request any waivers of federal regulations necessary to implement the program within the limits described in this section.

History.—s. 70, ch. 97-237; s. 135, ch. 2010-102; s. 230, ch. 2014-19.



414.392 - Applicant screening.

414.392 Applicant screening.—At the time of application or reapplication, each adult or teen parent applying for public assistance benefits under this chapter must provide the state with an automated fingerprint image performed by the state, before receiving any benefits.

History.—s. 71, ch. 97-237.



414.40 - Stop Inmate Fraud Program established; guidelines.

414.40 Stop Inmate Fraud Program established; guidelines.—

(1) There is created within the Department of Financial Services a Stop Inmate Fraud Program.

(2) The Department of Financial Services is directed to implement the Stop Inmate Fraud Program in accordance with the following guidelines:

(a) The program shall establish procedures for sharing public records not exempt from the public records law among social services agencies regarding the identities of persons incarcerated in state correctional institutions, as defined in s. 944.02, or in county, municipal, or regional jails or other detention facilities of local governments under chapter 950 or chapter 951 who are wrongfully receiving public assistance benefits or entitlement benefits.

(b) Pursuant to these procedures, the program shall have access to records containing correctional information not exempt from the public records law on incarcerated persons which have been generated as criminal justice information. As used in this paragraph, the terms “record” and “criminal justice information” have the same meanings as provided in s. 943.045.

(c) Database searches shall be conducted of the inmate population at each correctional institution or other detention facility. A correctional institution or a detention facility shall provide the Stop Inmate Fraud Program with the information necessary to identify persons wrongfully receiving benefits in the medium requested by the Stop Inmate Fraud Program if the correctional institution or detention facility maintains the information in that medium.

(d) Data obtained from correctional institutions or other detention facilities shall be compared with the client files of the Department of Children and Families, the Department of Economic Opportunity, and other state or local agencies as needed to identify persons wrongfully obtaining benefits. Data comparisons shall be accomplished during periods of low information demand by agency personnel to minimize inconvenience to the agency.

(e) Results of data comparisons shall be furnished to the appropriate office for use in the county in which the data originated. The program may provide reports of the data it obtains to appropriate state, federal, and local government agencies or governmental entities, including, but not limited to:

1. The Child Support Enforcement Program of the Department of Revenue, so that the data may be used as locator information on persons being sought for purposes of child support.

2. The Social Security Administration, so that the data may be used to reduce federal entitlement fraud within the state.

(f) Reports by the program to another agency or entity shall be generated bimonthly, or as otherwise directed, and shall be designed to accommodate that agency’s or entity’s particular needs for data.

(g) Only those persons with active cases, or with cases that were active during the incarceration period, shall be reported, in order that the funding agency or entity, upon verification of the data, may take whatever action is deemed appropriate.

(h) For purposes of program review and analysis, each agency or entity receiving data from the program shall submit reports to the program which indicate the results of how the data was used.

History.—s. 10, ch. 95-431; s. 43, ch. 96-175; s. 219, ch. 97-101; s. 31, ch. 97-173; s. 10, ch. 99-333; s. 6, ch. 2000-214; s. 318, ch. 2011-142; s. 23, ch. 2011-213; s. 38, ch. 2013-116; s. 231, ch. 2014-19.

Note.—Former s. 409.3251.



414.41 - Recovery of payments made due to mistake or fraud.

414.41 Recovery of payments made due to mistake or fraud.—

(1) Whenever it becomes apparent that any person or provider has received any public assistance under this chapter to which she or he is not entitled, through either simple mistake or fraud on the part of the department or on the part of the recipient or participant, the department shall take all necessary steps to recover the overpayment. Recovery may include Federal Income Tax Refund Offset Program collections activities in conjunction with the Food and Nutrition Service and the Internal Revenue Service to intercept income tax refunds due to clients who owe food assistance or temporary cash assistance debt to the state. The department will follow the guidelines in accordance with federal rules and regulations and consistent with the Food Assistance Program. The department may make appropriate settlements and shall establish a policy and cost-effective rules to be used in the computation and recovery of such overpayments.

(a) The department will consider an individual who has willfully provided false information or omitted information to become or remain eligible for temporary cash assistance to have committed an intentional program violation.

(b) When the intentional program violation or case facts do not warrant criminal prosecution for fraud as defined in s. 414.39, the department will initiate an administrative disqualification hearing. The administrative disqualification hearing will be initiated regardless of the individual’s current eligibility.

(c) Upon a finding through the administrative disqualification hearing process that the individual did commit an intentional program violation, the department will impose a disqualification period consistent with those established for food assistance program purposes.

(2) The department shall determine if recovery of an overpayment as a result of department error regarding cash assistance provided under the Temporary Cash Assistance Program or benefits provided to a recipient of aid to families with dependent children would create extreme hardship. The department shall provide by rule the circumstances that constitute an extreme hardship. The department may reduce the amount of repayment if a recipient or participant demonstrates to the satisfaction of the department that repayment of the entire overpayment would result in extreme hardship, but the department may not excuse repayment. A determination of extreme hardship is not grounds for a waiver of repayment in whole or in part.

(3) The department, or its designee, shall enforce an order of income deduction by the court against the liable adult recipient or participant, including the head of a family, for overpayment received as an adult under the temporary cash assistance program, the AFDC program, the food assistance program, or the Medicaid program.

History.—s. 1, ch. 69-268; ss. 19, 35, ch. 69-106; s. 1, ch. 70-255; s. 285, ch. 77-147; s. 15, ch. 78-433; s. 2, ch. 80-408; s. 4, ch. 87-377; s. 44, ch. 96-175; s. 194, ch. 96-410; s. 1038, ch. 97-103; s. 32, ch. 97-173; s. 47, ch. 2000-165; s. 13, ch. 2001-377; s. 47, ch. 2002-400; s. 31, ch. 2010-209; s. 3, ch. 2016-185.

Note.—Former s. 409.335.



414.411 - Public assistance fraud.

414.411 Public assistance fraud.—

(1) The Department of Financial Services shall investigate all public assistance provided to residents of the state or provided to others by the state. In the course of such investigation the department shall examine all records, including electronic benefits transfer records and make inquiry of all persons who may have knowledge as to any irregularity incidental to the disbursement of public moneys, food assistance, or other items or benefits authorizations to recipients. All public assistance recipients, as a condition precedent to qualification for public assistance under chapter 409, chapter 411, or this chapter, must first give in writing, to the Agency for Health Care Administration, the Department of Health, the Department of Economic Opportunity, and the Department of Children and Families, as appropriate, and to the Department of Financial Services, consent to make inquiry of past or present employers and records, financial or otherwise.

(2) When conducting an investigation pursuant to this section, the Department of Financial Services may:

(a) Employ persons who have qualifications that are useful in the performance of this duty.

(b) Administer oaths and affirmations.

(c) Issue and serve subpoenas for the attendance of witnesses or the production of business records, books, papers, correspondences, memoranda, and other records. Representatives designated by the department may serve the subpoenas. If a person refuses to obey a subpoena, the court that has jurisdiction in the geographical area where the inquiry is carried out or where the person who has refused the subpoena is found, resides, or transacts business may issue an order requiring compliance with the subpoena. Failure to obey the court order may be punished, civilly or criminally, by the court as contempt. The person refusing the subpoena is liable for costs, including reasonable attorney fees, incurred by the department to obtain an order granting, in whole or in part, a petition to enforce the subpoena.

(3) The results of such investigation shall be reported by the Department of Financial Services to the appropriate legislative committees, the Agency for Health Care Administration, the Department of Health, the Department of Economic Opportunity, and the Department of Children and Families, and to such others as the department may determine.

(4) The Department of Health and the Department of Children and Families shall report to the Department of Financial Services the final disposition of all cases wherein action has been taken pursuant to s. 414.39, based upon information furnished by the Department of Financial Services.

(5) All lawful fees and expenses of officers and witnesses, expenses incident to taking testimony and transcripts of testimony and proceedings are a proper charge to the Department of Financial Services.

(6) The provisions of this section shall be liberally construed in order to carry out effectively the purposes of this section in the interest of protecting public moneys and other public property.

History.—s. 1, ch. 72-387; s. 1, ch. 77-147; s. 3, ch. 92-125; s. 23, ch. 95-147; s. 49, ch. 96-175; s. 1, ch. 99-8; s. 5, ch. 99-333; s. 17, ch. 2006-176; s. 11, ch. 2010-144; s. 43, ch. 2010-209; s. 320, ch. 2011-142; s. 232, ch. 2014-19; s. 1, ch. 2014-69.

Note.—Former s. 11.50; s. 943.401.



414.42 - Cause for employee dismissal.

414.42 Cause for employee dismissal.—It is cause for dismissal of an employee of the Department of Children and Families if the employee knowingly and willfully allows an ineligible person to obtain public assistance.

History.—s. 9, ch. 92-125; s. 45, ch. 96-175; s. 220, ch. 97-101; s. 33, ch. 97-173; s. 233, ch. 2014-19.

Note.—Former s. 409.3282.



414.45 - Rulemaking.

414.45 Rulemaking.—The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement and enforce the provisions of this chapter. The rules must provide protection against discrimination and the opportunity for a participant to request a review by a supervisor or administrator of any decision made by a panel or board of the department or the Temporary Cash Assistance Program.

History.—s. 48, ch. 96-175; s. 36, ch. 97-173; s. 112, ch. 98-200; s. 30, ch. 99-241; s. 32, ch. 2010-209.



414.455 - Supplemental Nutrition Assistance Program; legislative authorization.

414.455 Supplemental Nutrition Assistance Program; legislative authorization.—Notwithstanding s. 414.45, and unless expressly required by federal law, the department shall obtain specific authorization from the Legislature before seeking, applying for, accepting, or renewing any waiver of work requirements established by the Supplemental Nutrition Assistance Program under 7 U.S.C. s. 2015(o).

History.—s. 2, ch. 2015-226.



414.456 - Supplemental Nutrition Assistance Program; transactions in fresh produce markets.

414.456 Supplemental Nutrition Assistance Program; transactions in fresh produce markets.—

(1) As used in this section, the term:

(a) “Market” means a farmers’ market, community farmers’ market, flea market, or other open-air market.

(b) “SNAP” means the federal Supplemental Nutrition Assistance Program established under 7 U.S.C. ss. 2011 et seq.

(2)(a) The owner or operator of a market selling fresh produce who is not an authorized SNAP retailer may allow an authorized Food and Nutrition Service group or association of produce sellers that is actively participating in produce sales in the market, or an authorized Food and Nutrition Service third-party organization, to implement and operate an electronic benefits transfer system for purposes of accepting SNAP benefits in the market on behalf of the produce sellers to the extent and manner allowed by federal law and regulation.

(b) The authorized Food and Nutrition Service group, association, or third-party organization responsible for implementation and operation of the electronic benefits transfer system may not be another market that competes with the market being served.

(c) The market owner or operator shall reasonably accommodate the authorized Food and Nutrition Service group, association, or third-party organization in the implementation and operation of an electronic benefits transfer system for purposes of accepting SNAP benefits.

(d) SNAP benefits may only be used for the purchase of fresh produce or other fresh food on a dollar-for-dollar basis and may not be traded for tokens or other means of trade for nonproduce items.

(3) This section does not:

(a) Apply to a market selling fresh produce whose owner or operator has an electronic benefits transfer system for accepting SNAP benefits in the market.

(b) Prohibit an authorized Food and Nutrition Service produce seller in a market selling fresh produce from operating his or her own electronic benefits transfer system as part of his or her customer transaction options.

(c) Require a market owner or operator to create, operate, or maintain an electronic benefits transfer system on behalf of its produce sellers.

History.—s. 1, ch. 2016-51.



414.55 - Implementation of community work program.

414.55 Implementation of community work program.—The Governor shall minimize the liability of the state by opting out of the special provision related to community work, as described in s. 402(a)(1)(B)(iv) of the Social Security Act, as amended by Pub. L. No. 104-193. The department and CareerSource Florida, Inc., shall implement the community work program in accordance with s. 445.024.

History.—s. 115, ch. 96-175; s. 1039, ch. 97-103; s. 37, ch. 97-173; s. 48, ch. 2000-165; s. 22, ch. 2015-98.






Chapter 415 - ADULT PROTECTIVE SERVICES

415.101 - Adult Protective Services Act; legislative intent.

415.101 Adult Protective Services Act; legislative intent.—

(1) Sections 415.101-415.113 may be cited as the “Adult Protective Services Act.”

(2) The Legislature recognizes that there are many persons in this state who, because of age or disability, are in need of protective services. Such services should allow such an individual the same rights as other citizens and, at the same time, protect the individual from abuse, neglect, and exploitation. It is the intent of the Legislature to provide for the detection and correction of abuse, neglect, and exploitation through social services and criminal investigations and to establish a program of protective services for all vulnerable adults in need of them. It is intended that the mandatory reporting of such cases will cause the protective services of the state to be brought to bear in an effort to prevent further abuse, neglect, and exploitation of vulnerable adults. In taking this action, the Legislature intends to place the fewest possible restrictions on personal liberty and the exercise of constitutional rights, consistent with due process and protection from abuse, neglect, and exploitation. Further, the Legislature intends to encourage the constructive involvement of families in the care and protection of vulnerable adults.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, ch. 73-176; s. 1, ch. 77-174; ss. 3, 5, ch. 79-287; s. 15, ch. 79-298; s. 1, ch. 80-293; s. 1, ch. 83-82; s. 61, ch. 85-81; s. 27, ch. 86-220; s. 93, ch. 95-418; s. 1, ch. 2010-31.



415.102 - Definitions of terms used in ss. 415.101-415.113.

415.102 Definitions of terms used in ss. 415.101-415.113.—As used in ss. 415.101-415.113, the term:

(1) “Abuse” means any willful act or threatened act by a relative, caregiver, or household member which causes or is likely to cause significant impairment to a vulnerable adult’s physical, mental, or emotional health. Abuse includes acts and omissions.

(2) “Activities of daily living” means functions and tasks for self-care, including ambulation, bathing, dressing, eating, grooming, toileting, and other similar tasks.

(3) “Alleged perpetrator” means a person who has been named by a reporter as the person responsible for abusing, neglecting, or exploiting a vulnerable adult.

(4) “Capacity to consent” means that a vulnerable adult has sufficient understanding to make and communicate responsible decisions regarding the vulnerable adult’s person or property, including whether or not to accept protective services offered by the department.

(5) “Caregiver” means a person who has been entrusted with or has assumed the responsibility for frequent and regular care of or services to a vulnerable adult on a temporary or permanent basis and who has a commitment, agreement, or understanding with that person or that person’s guardian that a caregiver role exists. “Caregiver” includes, but is not limited to, relatives, household members, guardians, neighbors, and employees and volunteers of facilities as defined in subsection (9). For the purpose of departmental investigative jurisdiction, the term “caregiver” does not include law enforcement officers or employees of municipal or county detention facilities or the Department of Corrections while acting in an official capacity.

(6) “Deception” means a misrepresentation or concealment of a material fact relating to services rendered, disposition of property, or the use of property intended to benefit a vulnerable adult.

(7) “Department” means the Department of Children and Families.

(8)(a) “Exploitation” means a person who:

1. Stands in a position of trust and confidence with a vulnerable adult and knowingly, by deception or intimidation, obtains or uses, or endeavors to obtain or use, a vulnerable adult’s funds, assets, or property with the intent to temporarily or permanently deprive a vulnerable adult of the use, benefit, or possession of the funds, assets, or property for the benefit of someone other than the vulnerable adult; or

2. Knows or should know that the vulnerable adult lacks the capacity to consent, and obtains or uses, or endeavors to obtain or use, the vulnerable adult’s funds, assets, or property with the intent to temporarily or permanently deprive the vulnerable adult of the use, benefit, or possession of the funds, assets, or property for the benefit of someone other than the vulnerable adult.

(b) “Exploitation” may include, but is not limited to:

1. Breaches of fiduciary relationships, such as the misuse of a power of attorney or the abuse of guardianship duties, resulting in the unauthorized appropriation, sale, or transfer of property;

2. Unauthorized taking of personal assets;

3. Misappropriation, misuse, or transfer of moneys belonging to a vulnerable adult from a personal or joint account; or

4. Intentional or negligent failure to effectively use a vulnerable adult’s income and assets for the necessities required for that person’s support and maintenance.

(9) “Facility” means any location providing day or residential care or treatment for vulnerable adults. The term “facility” may include, but is not limited to, any hospital, state institution, nursing home, assisted living facility, adult family-care home, adult day care center, residential facility licensed under chapter 393, adult day training center, or mental health treatment center.

(10) “False report” means a report of abuse, neglect, or exploitation of a vulnerable adult to the central abuse hotline which is not true and is maliciously made for the purpose of:

(a) Harassing, embarrassing, or harming another person;

(b) Personal financial gain for the reporting person;

(c) Acquiring custody of a vulnerable adult; or

(d) Personal benefit for the reporting person in any other private dispute involving a vulnerable adult.

The term “false report” does not include a report of abuse, neglect, or exploitation of a vulnerable adult which is made in good faith to the central abuse hotline.

(11) “Fiduciary relationship” means a relationship based upon the trust and confidence of the vulnerable adult in the caregiver, relative, household member, or other person entrusted with the use or management of the property or assets of the vulnerable adult. The relationship exists where there is a special confidence reposed in one who in equity and good conscience is bound to act in good faith and with due regard to the interests of the vulnerable adult. For the purposes of this part, a fiduciary relationship may be formed by an informal agreement between the vulnerable adult and the other person and does not require a formal declaration or court order for its existence. A fiduciary relationship includes, but is not limited to, court-appointed or voluntary guardians, trustees, attorneys, or conservators of a vulnerable adult’s assets or property.

(12) “Guardian” means a person who has been appointed by a court to act on behalf of a person; a preneed guardian, as provided in chapter 744; or a health care surrogate expressly designated as provided in chapter 765.

(13) “In-home services” means the provision of nursing, personal care, supervision, or other services to vulnerable adults in their own homes.

(14) “Intimidation” means the communication by word or act to a vulnerable adult that that person will be deprived of food, nutrition, clothing, shelter, supervision, medicine, medical services, money, or financial support or will suffer physical violence.

(15) “Lacks capacity to consent” means a mental impairment that causes a vulnerable adult to lack sufficient understanding or capacity to make or communicate responsible decisions concerning person or property, including whether or not to accept protective services.

(16) “Neglect” means the failure or omission on the part of the caregiver or vulnerable adult to provide the care, supervision, and services necessary to maintain the physical and mental health of the vulnerable adult, including, but not limited to, food, clothing, medicine, shelter, supervision, and medical services, which a prudent person would consider essential for the well-being of a vulnerable adult. The term “neglect” also means the failure of a caregiver or vulnerable adult to make a reasonable effort to protect a vulnerable adult from abuse, neglect, or exploitation by others. “Neglect” is repeated conduct or a single incident of carelessness which produces or could reasonably be expected to result in serious physical or psychological injury or a substantial risk of death.

(17) “Obtains or uses” means any manner of:

(a) Taking or exercising control over property;

(b) Making any use, disposition, or transfer of property;

(c) Obtaining property by fraud, willful misrepresentation of a future act, or false promise; or

(d)1. Conduct otherwise known as stealing; larceny; purloining; abstracting; embezzlement; misapplication; misappropriation; conversion; or obtaining money or property by false pretenses, fraud, or deception; or

2. Other conduct similar in nature.

(18) “Office” has the same meaning as in s. 400.0060.

(19) “Position of trust and confidence” with respect to a vulnerable adult means the position of a person who:

(a) Is a parent, spouse, adult child, or other relative by blood or marriage;

(b) Is a joint tenant or tenant in common;

(c) Has a legal or fiduciary relationship, including, but not limited to, a court-appointed or voluntary guardian, trustee, attorney, or conservator; or

(d) Is a caregiver or any other person who has been entrusted with or has assumed responsibility for the use or management of the vulnerable adult’s funds, assets, or property.

(20) “Protective investigation” means acceptance of a report from the central abuse hotline alleging abuse, neglect, or exploitation as defined in this section; investigation of the report; determination as to whether action by the court is warranted; and referral of the vulnerable adult to another public or private agency when appropriate.

(21) “Protective investigator” means an authorized agent of the department who receives and investigates reports of abuse, neglect, or exploitation of vulnerable adults.

(22) “Protective services” means services to protect a vulnerable adult from further occurrences of abuse, neglect, or exploitation. Such services may include, but are not limited to, protective supervision, placement, and in-home and community-based services.

(23) “Protective supervision” means those services arranged for or implemented by the department to protect vulnerable adults from further occurrences of abuse, neglect, or exploitation.

(24) “Psychological injury” means an injury to the intellectual functioning or emotional state of a vulnerable adult as evidenced by an observable or measurable reduction in the vulnerable adult’s ability to function within that person’s customary range of performance and that person’s behavior.

(25) “Records” means all documents, papers, letters, maps, books, tapes, photographs, films, sound recordings, videotapes, or other material, regardless of physical form or characteristics, made or received pursuant to a protective investigation.

(26) “Sexual abuse” means acts of a sexual nature committed in the presence of a vulnerable adult without that person’s informed consent. “Sexual abuse” includes, but is not limited to, the acts defined in s. 794.011(1)(h), fondling, exposure of a vulnerable adult’s sexual organs, or the use of a vulnerable adult to solicit for or engage in prostitution or sexual performance. “Sexual abuse” does not include any act intended for a valid medical purpose or any act that may reasonably be construed to be normal caregiving action or appropriate display of affection.

(27) “Victim” means any vulnerable adult named in a report of abuse, neglect, or exploitation.

(28) “Vulnerable adult” means a person 18 years of age or older whose ability to perform the normal activities of daily living or to provide for his or her own care or protection is impaired due to a mental, emotional, sensory, long-term physical, or developmental disability or dysfunction, or brain damage, or the infirmities of aging.

(29) “Vulnerable adult in need of services” means a vulnerable adult who has been determined by a protective investigator to be suffering from the ill effects of neglect not caused by a second party perpetrator and is in need of protective services or other services to prevent further harm.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, ch. 73-176; s. 1, ch. 77-174; ss. 3, 5, ch. 79-287; s. 15, ch. 79-298; s. 1, ch. 80-293; s. 1, ch. 83-82; s. 28, ch. 86-220; s. 29, ch. 87-238; s. 26, ch. 89-294; s. 1, ch. 90-50; s. 44, ch. 90-306; s. 1, ch. 91-57; s. 35, ch. 95-210; s. 94, ch. 95-418; s. 9, ch. 97-98; s. 127, ch. 97-101; s. 41, ch. 97-264; s. 1, ch. 98-182; s. 68, ch. 2000-153; s. 26, ch. 2000-349; s. 4, ch. 2003-57; s. 1, ch. 2006-131; s. 57, ch. 2006-227; s. 2, ch. 2010-31; s. 234, ch. 2014-19; s. 28, ch. 2015-31.



415.103 - Central abuse hotline.

415.103 Central abuse hotline.—

(1) The department shall establish and maintain a central abuse hotline that receives all reports made pursuant to s. 415.1034 in writing or through a single statewide toll-free telephone number. Any person may use the statewide toll-free telephone number to report known or suspected abuse, neglect, or exploitation of a vulnerable adult at any hour of the day or night, any day of the week. The central abuse hotline must be operated in such a manner as to enable the department to:

(a) Accept reports for investigation when there is a reasonable cause to suspect that a vulnerable adult has been or is being abused, neglected, or exploited.

(b) Determine whether the allegations made by the reporter require an immediate, 24-hour, or next-working-day response priority.

(c) When appropriate, refer calls that do not allege the abuse, neglect, or exploitation of a vulnerable adult to other organizations that might better resolve the reporter’s concerns.

(d) Immediately identify and locate prior reports of abuse, neglect, or exploitation through the central abuse hotline.

(e) Track critical steps in the investigative process to ensure compliance with all requirements for all reports.

(f) Maintain data to facilitate the production of aggregate statistical reports for monitoring patterns of abuse, neglect, or exploitation.

(g) Serve as a resource for the evaluation, management, and planning of preventive and remedial services for vulnerable adults who have been subject to abuse, neglect, or exploitation.

(2) Upon receiving an oral or written report of known or suspected abuse, neglect, or exploitation of a vulnerable adult, the central abuse hotline must determine if the report requires an immediate onsite protective investigation. For reports requiring an immediate onsite protective investigation, the central abuse hotline must immediately notify the department’s designated protective investigative district staff responsible for protective investigations to ensure prompt initiation of an onsite investigation. For reports not requiring an immediate onsite protective investigation, the central abuse hotline must notify the department’s designated protective investigative district staff responsible for protective investigations in sufficient time to allow for an investigation to be commenced within 24 hours. At the time of notification of district staff with respect to the report, the central abuse hotline must also provide any known information on any previous report concerning a subject of the present report or any pertinent information relative to the present report or any noted earlier reports. If the report is of known or suspected abuse of a vulnerable adult by someone other than a relative, caregiver, or household member, the report shall be immediately transferred to the appropriate county sheriff’s office.

(3) The department shall set standards, priorities, and policies to maximize the efficiency and effectiveness of the central abuse hotline.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, ch. 73-176; s. 1, ch. 77-174; ss. 3, 5, ch. 79-287; s. 15, ch. 79-298; s. 1, ch. 80-293; s. 1, ch. 83-82; s. 67, ch. 86-163; s. 29, ch. 86-220; s. 30, ch. 87-238; s. 16, ch. 88-337; s. 27, ch. 89-294; s. 2, ch. 90-50; s. 45, ch. 90-306; s. 2, ch. 91-57; s. 14, ch. 91-71; s. 36, ch. 95-210; s. 95, ch. 95-418; s. 27, ch. 2000-349; s. 3, ch. 2010-31.



415.1034 - Mandatory reporting of abuse, neglect, or exploitation of vulnerable adults; mandatory reports of death.

415.1034 Mandatory reporting of abuse, neglect, or exploitation of vulnerable adults; mandatory reports of death.—

(1) MANDATORY REPORTING.—

(a) Any person, including, but not limited to, any:

1. Physician, osteopathic physician, medical examiner, chiropractic physician, nurse, paramedic, emergency medical technician, or hospital personnel engaged in the admission, examination, care, or treatment of vulnerable adults;

2. Health professional or mental health professional other than one listed in subparagraph 1.;

3. Practitioner who relies solely on spiritual means for healing;

4. Nursing home staff; assisted living facility staff; adult day care center staff; adult family-care home staff; social worker; or other professional adult care, residential, or institutional staff;

5. State, county, or municipal criminal justice employee or law enforcement officer;

6. Employee of the Department of Business and Professional Regulation conducting inspections of public lodging establishments under s. 509.032;

7. Florida advocacy council or Disability Rights Florida member or a representative of the State Long-Term Care Ombudsman Program; or

8. Bank, savings and loan, or credit union officer, trustee, or employee,

who knows, or has reasonable cause to suspect, that a vulnerable adult has been or is being abused, neglected, or exploited shall immediately report such knowledge or suspicion to the central abuse hotline.

(b) To the extent possible, a report made pursuant to paragraph (a) must contain, but need not be limited to, the following information:

1. Name, age, race, sex, physical description, and location of each victim alleged to have been abused, neglected, or exploited.

2. Names, addresses, and telephone numbers of the victim’s family members.

3. Name, address, and telephone number of each alleged perpetrator.

4. Name, address, and telephone number of the caregiver of the victim, if different from the alleged perpetrator.

5. Name, address, and telephone number of the person reporting the alleged abuse, neglect, or exploitation.

6. Description of the physical or psychological injuries sustained.

7. Actions taken by the reporter, if any, such as notification of the criminal justice agency.

8. Any other information available to the reporting person which may establish the cause of abuse, neglect, or exploitation that occurred or is occurring.

(2) MANDATORY REPORTS OF DEATH.—Any person who is required to investigate reports of abuse, neglect, or exploitation and who has reasonable cause to suspect that a vulnerable adult died as a result of abuse, neglect, or exploitation shall immediately report the suspicion to the appropriate medical examiner, to the appropriate criminal justice agency, and to the department, notwithstanding the existence of a death certificate signed by a practicing physician. The medical examiner shall accept the report for investigation pursuant to s. 406.11 and shall report the findings of the investigation, in writing, to the appropriate local criminal justice agency, the appropriate state attorney, and the department. Autopsy reports maintained by the medical examiner are not subject to the confidentiality requirements provided for in s. 415.107.

History.—s. 96, ch. 95-418; s. 10, ch. 97-98; s. 42, ch. 97-264; s. 256, ch. 98-166; s. 21, ch. 2000-263; s. 2, ch. 2000-318; s. 28, ch. 2000-349; s. 29, ch. 2015-31.



415.1035 - Facility’s duty to inform residents of their right to report abusive, neglectful, or exploitive practices.

415.1035 Facility’s duty to inform residents of their right to report abusive, neglectful, or exploitive practices.—The department shall work cooperatively with the Agency for Health Care Administration, the Agency for Persons with Disabilities, and the Department of Elderly Affairs to ensure that every facility that serves vulnerable adults informs residents of their right to report abusive, neglectful, or exploitive practices. Each facility must establish appropriate policies and procedures to facilitate such reporting.

History.—s. 97, ch. 95-418; s. 29, ch. 2000-349; s. 58, ch. 2006-227.



415.1036 - Immunity.

415.1036 Immunity.—

(1) Any person who participates in making a report under s. 415.1034 or participates in a judicial proceeding resulting therefrom is presumed to be acting in good faith and, unless lack of good faith is shown by clear and convincing evidence, is immune from any liability, civil or criminal, that otherwise might be incurred or imposed. This section does not grant immunity, civil or criminal, to any person who is suspected of having abused, neglected, or exploited, or committed any illegal act upon or against, a vulnerable adult. Further, a resident or employee of a facility that serves vulnerable adults may not be subjected to reprisal or discharge because of the resident’s or employee’s actions in reporting abuse, neglect, or exploitation pursuant to s. 415.1034.

(2) Any person who makes a report under s. 415.1034 has a civil cause of action for appropriate compensatory and punitive damages against any person who causes detrimental changes in the employment status of the reporting party by reason of the reporting party’s making the report. Any detrimental change made in the residency or employment status of such a person, such as, but not limited to, discharge, termination, demotion, transfer, or reduction in pay or benefits or work privileges, or negative evaluations, within 120 days after the report is made establishes a rebuttable presumption that the detrimental action was retaliatory.

History.—s. 98, ch. 95-418; s. 30, ch. 2000-349.



415.104 - Protective investigations of cases of abuse, neglect, or exploitation of vulnerable adults; transmittal of records to state attorney.

415.104 Protective investigations of cases of abuse, neglect, or exploitation of vulnerable adults; transmittal of records to state attorney.—

(1) The department shall, upon receipt of a report alleging abuse, neglect, or exploitation of a vulnerable adult, begin within 24 hours a protective investigation of the facts alleged therein. If a caregiver refuses to allow the department to begin a protective investigation or interferes with the conduct of such an investigation, the appropriate law enforcement agency shall be contacted for assistance. If, during the course of the investigation, the department has reason to believe that the abuse, neglect, or exploitation is perpetrated by a second party, the appropriate law enforcement agency and state attorney shall be orally notified. The department and the law enforcement agency shall cooperate to allow the criminal investigation to proceed concurrently with, and not be hindered by, the protective investigation. The department shall make a preliminary written report to the law enforcement agencies within 5 working days after the oral report. The department shall, within 24 hours after receipt of the report, notify the appropriate Florida local advocacy council, or the State Long-Term Care Ombudsman Program, when appropriate, that an alleged abuse, neglect, or exploitation perpetrated by a second party has occurred. Notice to the Florida local advocacy council or the State Long-Term Care Ombudsman Program may be accomplished orally or in writing and shall include the name and location of the vulnerable adult alleged to have been abused, neglected, or exploited and the nature of the report.

(2) Upon commencing an investigation, the protective investigator shall inform all of the vulnerable adults and alleged perpetrators named in the report of the following:

(a) The names of the investigators and identifying credentials from the department.

(b) The purpose of the investigation.

(c) That the victim, the victim’s guardian, the victim’s caregiver, and the alleged perpetrator, and legal counsel for any of those persons, have a right to a copy of the report at the conclusion of the investigation.

(d) The name and telephone number of the protective investigator’s supervisor available to answer questions.

(e) That each person has the right to obtain his or her own attorney.

Any person being interviewed by a protective investigator may be represented by an attorney, at the person’s own expense, or may choose to have another person present. The other person present may not be an alleged perpetrator in any report currently under investigation. Before participating in such interview, the other person present shall execute an agreement to comply with the confidentiality requirements of ss. 415.101-415.113. The absence of an attorney or other person does not prevent the department from proceeding with other aspects of the investigation, including interviews with other persons. In an investigative interview with a vulnerable adult, the protective investigator may conduct the interview with no other person present.

(3) For each report it receives, the department shall perform an onsite investigation to:

(a) Determine that the person is a vulnerable adult as defined in s. 415.102.

(b) Determine whether the person is a vulnerable adult in need of services, as defined in s. 415.102.

(c) Determine the composition of the family or household, including the name, address, date of birth, social security number, sex, and race of each person in the household.

(d) Determine whether there is an indication that a vulnerable adult is abused, neglected, or exploited.

(e) Determine the nature and extent of present or prior injuries, abuse, or neglect, and any evidence thereof.

(f) Determine, if possible, the person or persons apparently responsible for the abuse, neglect, or exploitation, including name, address, date of birth, social security number, sex, and race.

(g) Determine the immediate and long-term risk to each vulnerable adult through utilization of standardized risk assessment instruments.

(h) Determine the protective, treatment, and ameliorative services necessary to safeguard and ensure the vulnerable adult’s well-being and cause the delivery of those services.

(4) No later than 60 days after receiving the initial report, the designated protective investigative staff of the department shall complete the investigation and notify the guardian of the vulnerable adult, the vulnerable adult, and the caregiver of any recommendations of services to be provided to ameliorate the causes or effects of abuse, neglect, or exploitation.

(5) Whenever the law enforcement agency and the department have conducted independent investigations, the law enforcement agency shall, within 5 working days after concluding its investigation, report its findings to the state attorney and to the department.

(6) Upon receipt of a report which alleges that an employee or agent of the department acting in an official capacity has committed an act of abuse, neglect, or exploitation, the department shall commence, or cause to be commenced, a protective investigation and shall notify the state attorney in whose circuit the alleged abuse, neglect, or exploitation occurred.

(7) With respect to any case of reported abuse, neglect, or exploitation of a vulnerable adult, the department, when appropriate, shall transmit all relevant reports to the state attorney of the circuit where the incident occurred.

(8) Within 15 days after completion of the state attorney’s investigation of a case reported to him or her pursuant to this section, the state attorney shall report his or her findings to the department and shall include a determination of whether or not prosecution is justified and appropriate in view of the circumstances of the specific case.

(9) The department shall not use a warning, reprimand, or disciplinary action against an employee, found in that employee’s personnel records, as the sole basis for a finding of abuse, neglect, or exploitation.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, ch. 73-176; s. 1, ch. 77-174; ss. 3, 5, ch. 79-287; s. 15, ch. 79-298; s. 1, ch. 80-293; s. 1, ch. 83-82; s. 5, ch. 84-226; s. 2, ch. 85-143; s. 30, ch. 86-220; s. 31, ch. 87-238; s. 17, ch. 88-337; s. 28, ch. 89-294; s. 3, ch. 90-50; s. 46, ch. 90-306; s. 3, ch. 91-57; s. 64, ch. 97-103; s. 200, ch. 99-8; s. 22, ch. 2000-263; s. 31, ch. 2000-349; s. 30, ch. 2015-31.



415.1045 - Photographs, videotapes, and medical examinations; abrogation of privileged communications; confidential records and documents.

415.1045 Photographs, videotapes, and medical examinations; abrogation of privileged communications; confidential records and documents.—

(1) PHOTOGRAPHS AND VIDEOTAPES.—

(a) The protective investigator, while investigating a report of abuse, neglect, or exploitation, may take or cause to be taken photographs and videotapes of the vulnerable adult, and of his or her environment, which are relevant to the investigation. All photographs and videotapes taken during the course of the protective investigation are confidential and exempt from public disclosure as provided in s. 415.107.

(b) Any photographs or videotapes made pursuant to this subsection, or copies thereof, must be sent to the department as soon as possible.

(2) MEDICAL EXAMINATIONS.—

(a) With the consent of the vulnerable adult who has the capacity to consent or the vulnerable adult’s guardian, or pursuant to s. 415.1051, the department may cause the vulnerable adult to be referred to a licensed physician or any emergency department in a hospital or health care facility for medical examination, diagnosis, or treatment if any of the following circumstances exist:

1. The areas of trauma visible on the vulnerable adult indicate a need for medical examination;

2. The vulnerable adult verbally complains or otherwise exhibits signs or symptoms indicating a need for medical attention as a consequence of suspected abuse, neglect, or exploitation; or

3. The vulnerable adult is alleged to have been sexually abused.

(b) Upon admission to a hospital or health care facility, with the consent of the vulnerable adult who has capacity to consent or that person’s guardian, or pursuant to s. 415.1051, the medical staff of the facility may examine, diagnose, or treat the vulnerable adult. If a person who has legal authority to give consent for the provision of medical treatment to a vulnerable adult has not given or has refused to give such consent, examination and treatment must be limited to reasonable examination of the patient to determine the medical condition of the patient and treatment reasonably necessary to alleviate the medical condition or to stabilize the patient pending a determination by the court of the department’s petition authorizing protective services. Any person may seek an expedited judicial intervention under rule 5.900 of the Florida Probate Rules concerning medical treatment procedures.

(c) Medical examination, diagnosis, and treatment provided under this subsection must be paid for by third-party reimbursement, if available, or by the vulnerable adult, if he or she is able to pay; or, if he or she is unable to pay, the department shall pay the costs within available emergency services funds.

(d) Reports of examination, diagnosis, and treatment made under this subsection, or copies thereof, must be sent to the department as soon as possible.

(e) This subsection does not obligate the department to pay for any treatment other than that necessary to alleviate the immediate presenting problems.

(3) ABROGATION OF PRIVILEGED COMMUNICATIONS.—The privileged quality of communication between husband and wife and between any professional and the professional’s patient or client, and any other privileged communication except that between attorney and client or clergy and person, as such communication relates to both the competency of the witness and to the exclusion of confidential communications, does not apply to any situation involving known or suspected abuse, neglect, or exploitation of a vulnerable adult and does not constitute grounds for failure to report as required by s. 415.1034, for failure to cooperate with law enforcement or the department in its activities under ss. 415.101-415.113, or for failure to give evidence in any judicial or administrative proceeding relating to abuse, neglect, or exploitation of a vulnerable adult.

(4) MEDICAL, SOCIAL, OR FINANCIAL RECORDS OR DOCUMENTS.—

(a) The protective investigator, while investigating a report of abuse, neglect, or exploitation, must have access to, inspect, and copy all medical, social, or financial records or documents in the possession of any person, caregiver, guardian, or facility which are relevant to the allegations under investigation, unless specifically prohibited by the vulnerable adult who has capacity to consent.

(b) The confidentiality of any medical, social, or financial record or document that is confidential under state law does not constitute grounds for failure to:

1. Report as required by s. 415.1034;

2. Cooperate with the department in its activities under ss. 415.101-415.113;

3. Give access to such records or documents; or

4. Give evidence in any judicial or administrative proceeding relating to abuse, neglect, or exploitation of a vulnerable adult.

(5) ACCESS TO RECORDS AND DOCUMENTS.—If any person refuses to allow a law enforcement officer or the protective investigator to have access to, inspect, or copy any medical, social, or financial record or document in the possession of any person, caregiver, guardian, or facility which is relevant to the allegations under investigation, the department may petition the court for an order requiring the person to allow access to the record or document. The petition must allege specific facts sufficient to show that the record or document is relevant to the allegations under investigation and that the person refuses to allow access to such record or document. If the court finds by a preponderance of the evidence that the record or document is relevant to the allegations under investigation, the court may order the person to allow access to and permit the inspection or copying of the medical, social, or financial record or document.

(6) WORKING AGREEMENTS.— The department shall enter into working agreements with the jurisdictionally responsible county sheriff’s office or local police department that will be the lead agency for conducting any criminal investigation arising from an allegation of abuse, neglect, or exploitation of a vulnerable adult. The working agreement must specify how the requirements of this chapter will be met. For the purposes of such agreement, the jurisdictionally responsible law enforcement entity may share Florida criminal history and local criminal history information that is not otherwise exempt from s. 119.07(1) with the district personnel. A law enforcement entity entering into such agreement must comply with s. 943.0525. Criminal justice information provided by the law enforcement entity may be used only for the purposes specified in the agreement and shall be provided at no charge. Notwithstanding any other provision of law, the Department of Law Enforcement shall provide to the department electronic access to Florida criminal justice information that is lawfully available and not exempt from s. 119.07(1), only for the purpose of protective investigations and emergency placement. As a condition of access to the information, the department shall execute an appropriate user agreement addressing the access, use, dissemination, and destruction of such information and comply with all applicable laws and rules of the Department of Law Enforcement.

History.—s. 99, ch. 95-418; s. 2, ch. 98-182; s. 32, ch. 2000-349; s. 4, ch. 2002-174; s. 1, ch. 2003-262; s. 136, ch. 2010-102.



415.105 - Provision of protective services with consent; withdrawal of consent; interference.

415.105 Provision of protective services with consent; withdrawal of consent; interference.—

(1) PROTECTIVE SERVICES WITH CONSENT.—If the department determines through its investigation that a vulnerable adult demonstrates a need for protective services or protective supervision, the department shall immediately provide, or arrange for the provision of, protective services or protective supervision, including in-home services, provided that the vulnerable adult consents. A vulnerable adult in need of services as defined in s. 415.102 shall be referred to the community care for disabled adults program, or to the community care for the elderly program administered by the Department of Elderly Affairs.

(2) WITHDRAWAL OF CONSENT.—If the vulnerable adult withdraws consent to the receipt of protective services or protective supervision, the services may not be provided, except pursuant to s. 415.1051.

(3) INTERFERENCE WITH THE PROVISION OF PROTECTIVE SERVICES.—When any person refuses to allow the provision of protective services to a vulnerable adult who has the capacity to consent to services, the department shall petition the court for an order enjoining the person from interfering with the provision of protective services. The petition must allege specific facts sufficient to show that the vulnerable adult is in need of protective services and that the person refuses to allow the provision of such services. If the court finds by clear and convincing evidence that the vulnerable adult is in need of protective services and that the person refuses to allow the provision of such services, the court may issue an order enjoining the person from interfering with the provision of protective services to the vulnerable adult.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, ch. 73-176; s. 1, ch. 77-174; ss. 3, 5, ch. 79-287; s. 15, ch. 79-298; s. 1, ch. 80-293; s. 1, ch. 83-82; s. 31, ch. 86-220; s. 29, ch. 89-294; s. 21, ch. 95-144; s. 37, ch. 95-210; s. 100, ch. 95-418; s. 3, ch. 98-182; s. 33, ch. 2000-349.



415.1051 - Protective services interventions when capacity to consent is lacking; nonemergencies; emergencies; orders; limitations.

415.1051 Protective services interventions when capacity to consent is lacking; nonemergencies; emergencies; orders; limitations.—

(1) NONEMERGENCY PROTECTIVE SERVICES INTERVENTIONS.—If the department has reasonable cause to believe that a vulnerable adult or a vulnerable adult in need of services is being abused, neglected, or exploited and is in need of protective services but lacks the capacity to consent to protective services, the department shall petition the court for an order authorizing the provision of protective services.

(a) Nonemergency protective services petition.—The petition must state the name, age, and address of the vulnerable adult, allege specific facts sufficient to show that the vulnerable adult is in need of protective services and lacks the capacity to consent to them, and indicate the services needed.

(b) Notice.—Notice of the filing of the petition and a copy of the petition must be given to the vulnerable adult, to that person’s spouse, guardian, and legal counsel, and, when known, to the adult children or next of kin of the vulnerable adult. Such notice must be given at least 5 days before the hearing.

(c) Hearing.—

1. The court shall set the case for hearing within 14 days after the filing of the petition. The vulnerable adult and any person given notice of the filing of the petition have the right to be present at the hearing. The department must make reasonable efforts to ensure the presence of the vulnerable adult at the hearing.

2. The vulnerable adult has the right to be represented by legal counsel at the hearing. The court shall appoint legal counsel to represent a vulnerable adult who is without legal representation.

3. The court shall determine whether:

a. Protective services, including in-home services, are necessary.

b. The vulnerable adult lacks the capacity to consent to the provision of such services.

(d) Hearing findings.—If at the hearing the court finds by clear and convincing evidence that the vulnerable adult is in need of protective services and lacks the capacity to consent, the court may issue an order authorizing the provision of protective services. If an order for protective services is issued, it must include a statement of the services to be provided and designate an individual or agency to be responsible for performing or obtaining the essential services on behalf of the vulnerable adult or otherwise consenting to protective services on behalf of the vulnerable adult.

(e) Continued protective services.—

1. No more than 60 days after the date of the order authorizing the provision of protective services, the department shall petition the court to determine whether:

a. Protective services will be continued with the consent of the vulnerable adult pursuant to this subsection;

b. Protective services will be continued for the vulnerable adult who lacks capacity;

c. Protective services will be discontinued; or

d. A petition for guardianship should be filed pursuant to chapter 744.

2. If the court determines that a petition for guardianship should be filed pursuant to chapter 744, the court, for good cause shown, may order continued protective services until it makes a determination regarding capacity.

3. If the department has a good faith belief that the vulnerable adult lacks the capacity to consent to protective services, the petition to determine incapacity under s. 744.3201 may be filed by the department. Once the petition is filed, the department may not be appointed guardian and may not provide legal counsel for the guardian.

(f) Costs.—The costs of services ordered under this section must be paid by the perpetrator if the perpetrator is financially able to do so; or by third-party reimbursement, if available. If the vulnerable adult is unable to pay for guardianship, application may be made to the public guardian for public guardianship services, if available.

(2) EMERGENCY PROTECTIVE SERVICES INTERVENTION.—If the department has reasonable cause to believe that a vulnerable adult is suffering from abuse or neglect that presents a risk of death or serious physical injury to the vulnerable adult and that the vulnerable adult lacks the capacity to consent to emergency protective services, the department may take action under this subsection. If the vulnerable adult has the capacity to consent and refuses consent to emergency protective services, emergency protective services may not be provided.

(a) Emergency entry of premises.—If, upon arrival at the scene of the incident, consent is not obtained for access to the alleged victim for purposes of conducting a protective investigation under this subsection and the department has reason to believe that the situation presents a risk of death or serious physical injury, a representative of the department and a law enforcement officer may forcibly enter the premises. If, after obtaining access to the alleged victim, it is determined through a personal assessment of the situation that no emergency exists and there is no basis for emergency protective services intervention under this subsection, the department shall terminate the emergency entry.

(b) Emergency removal from premises.—If it appears that the vulnerable adult lacks the capacity to consent to emergency protective services and that the vulnerable adult, from the personal observations of the representative of the department and specified medical personnel or law enforcement officers, is likely to incur a risk of death or serious physical injury if such person is not immediately removed from the premises, then the representative of the department shall transport or arrange for the transportation of the vulnerable adult to an appropriate medical or protective services facility in order to provide emergency protective services. Law enforcement personnel have a duty to transport when medical transportation is not available or needed and the vulnerable adult presents a threat of injury to self or others. If the vulnerable adult’s caregiver or guardian is present, the protective investigator must seek the caregiver’s or guardian’s consent pursuant to subsection (4) before the vulnerable adult may be removed from the premises, unless the protective investigator suspects that the vulnerable adult’s caregiver or guardian has caused the abuse, neglect, or exploitation. The department shall, within 24 hours after providing or arranging for emergency removal of the vulnerable adult, excluding Saturdays, Sundays, and legal holidays, petition the court for an order authorizing emergency protective services.

(c) Emergency medical treatment.—If, upon admission to a medical facility, it is the opinion of the medical staff that immediate medical treatment is necessary to prevent serious physical injury or death, and that such treatment does not violate a known health care advance directive prepared by the vulnerable adult, the medical facility may proceed with treatment to the vulnerable adult. If a person with legal authority to give consent for the provision of medical treatment to a vulnerable adult has not given or has refused to give such consent, examination and treatment must be limited to reasonable examination of the patient to determine the medical condition of the patient and treatment reasonably necessary to alleviate the emergency medical condition or to stabilize the patient pending court determination of the department’s petition authorizing emergency protective services. Any person may seek an expedited judicial intervention under rule 5.900 of the Florida Probate Rules concerning medical treatment procedures.

(d) Emergency protective services petition.—A petition filed under this subsection must state the name, age, and address of the vulnerable adult and allege the facts constituting the emergency protective services intervention and subsequent removal of the vulnerable adult or provision of in-home services, the facts relating to the capacity of the vulnerable adult to consent to services, the efforts of the department to obtain consent, and the services needed or delivered.

(e) Notice.—Notice of the filing of the emergency protective services petition and a copy of the petition must be given to the vulnerable adult, to that person’s spouse, to that person’s guardian, if any, to legal counsel representing the vulnerable adult, and, when known, to adult children or next of kin of the vulnerable adult. Such notice must be given at least 24 hours before any hearing on the petition for emergency protective services.

(f) Hearing.—When emergency removal has occurred under this subsection, a hearing must be held within 4 days after the filing of the emergency protective services petition, excluding Saturday, Sunday, and legal holidays, to establish reasonable cause for grounds to continue emergency protective services.

1. The court shall determine, by clear and convincing evidence, whether an emergency existed which justified the emergency protective services intervention, whether the vulnerable adult is in need of emergency protective services, whether the vulnerable adult lacks the capacity to consent to emergency protective services, and whether:

a. Emergency protective services will continue with the consent of the vulnerable adult;

b. Emergency protective services will continue without the consent of the vulnerable adult; or

c. Emergency protective services will be discontinued.

2. The vulnerable adult has the right to be represented by legal counsel at the hearing. The court shall appoint legal counsel to represent a vulnerable adult who is without legal representation.

3. The department must make reasonable efforts to ensure the presence of the vulnerable adult at the hearing.

4. If an order to continue emergency protective services is issued, it must state the services to be provided and designate an individual or agency to be responsible for performing or obtaining the essential services, or otherwise consenting to protective services on behalf of the vulnerable adult.

(g) Continued emergency protective services.—

1. Not more than 60 days after the date of the order authorizing the provision of emergency protective services, the department shall petition the court to determine whether:

a. Emergency protective services will be continued with the consent of the vulnerable adult;

b. Emergency protective services will be continued for the vulnerable adult who lacks capacity;

c. Emergency protective services will be discontinued; or

d. A petition should be filed under chapter 744.

2. If it is decided to file a petition under chapter 744, for good cause shown, the court may order continued emergency protective services until a determination is made by the court.

3. If the department has a good faith belief that the vulnerable adult lacks the capacity to consent to protective services, the petition to determine incapacity under s. 744.3201 may be filed by the department. Once the petition is filed, the department may not be appointed guardian and may not provide legal counsel for the guardian.

(h) Costs.—The costs of services ordered under this section must be paid by the perpetrator if the perpetrator is financially able to do so, or by third-party reimbursement, if available.

(3) PROTECTIVE SERVICES ORDER.—In ordering any protective services under this section, the court shall adhere to the following limitations:

(a) Only such protective services as are necessary to ameliorate the conditions creating the abuse, neglect, or exploitation may be ordered, and the court shall specifically designate the approved services in the order of the court.

(b) Protective services ordered may not include a change of residence, unless the court specifically finds such action is necessary to ameliorate the conditions creating the abuse, neglect, or exploitation and the court gives specific approval for such action in the order. Placement may be made to such facilities as adult family-care homes, assisted living facilities, or nursing homes, or to other appropriate facilities. Placement may not be made to facilities for the acutely mentally ill, except as provided in chapter 394.

(c) If an order to continue emergency protective services is issued, it must include the designation of an individual or agency to be responsible for performing or obtaining the essential services on behalf of the vulnerable adult or otherwise consenting to protective services on behalf of the vulnerable adult.

(4) PROTECTIVE SERVICES INTERVENTIONS WITH CAREGIVER OR GUARDIAN PRESENT.—

(a) When a vulnerable adult who lacks the capacity to consent has been identified as the victim, the protective investigator must first request consent from the caregiver or guardian, if present, before providing protective services or protective supervision, unless the protective investigator suspects that the caregiver or guardian has caused the abuse, neglect, or exploitation.

(b) If the caregiver or guardian agrees to engage or provide services designed to prevent further abuse, neglect, or exploitation, the department may provide protective supervision.

(c) If the caregiver or guardian refuses to give consent or later withdraws consent to agreed-upon services, or otherwise fails to provide needed care and supervision, the department may provide emergency protective services as provided in subsection (2). If emergency protective services are so provided, the department must then petition the court for an order to provide emergency protective services under subsection (3).

(5) INTERFERENCE WITH COURT-ORDERED PROTECTIVE SERVICES.—When a court order exists authorizing protective services for a vulnerable adult who lacks capacity to consent and any person interferes with the provision of such court-ordered protective services, the appropriate law enforcement agency shall enforce the order of the court.

(6) LIMITATIONS.—This section does not limit in any way the authority of the court or a criminal justice officer, or any other duly appointed official, to intervene in emergency circumstances under existing statutes. This section does not limit the authority of any person to file a petition for guardianship under chapter 744.

History.—s. 101, ch. 95-418; s. 11, ch. 97-98; s. 34, ch. 2000-349; s. 2, ch. 2006-131; s. 4, ch. 2010-31.



415.1052 - Interference with investigation or with the provision of protective services.

415.1052 Interference with investigation or with the provision of protective services.—

(1) If, upon arrival of the protective investigator, any person refuses to allow the department to begin a protective investigation, interferes with the department’s ability to conduct such an investigation, or refuses to give access to the vulnerable adult, the appropriate law enforcement agency must be contacted to assist the department in commencing the protective investigation.

(2) When any person refuses to allow the provision of protective services to the vulnerable adult who has the capacity to consent to services, the department shall petition the court for an order enjoining the person from interfering with the provision of protective services. The petition must allege specific facts sufficient to show that the vulnerable adult is in need of protective services and that the person refuses to allow the provision of such services. If the court finds by clear and convincing evidence that the vulnerable adult is in need of protective services and that the person refuses to allow the provision of such services, the court may issue an order enjoining the person from interfering with the provision of protective services to the vulnerable adult.

History.—s. 102, ch. 95-418; s. 35, ch. 2000-349.



415.1055 - Notification to administrative entities.

415.1055 Notification to administrative entities.—

(1) Upon receipt of a report that alleges that an employee or agent of the department, the Agency for Persons with Disabilities, or the Department of Elderly Affairs, acting in an official capacity, has committed an act of abuse, neglect, or exploitation, the department shall notify the state attorney in whose circuit the abuse, neglect, or exploitation occurred. This notification may be oral or written.

(2) If at any time during a protective investigation the department has reasonable cause to believe that a vulnerable adult has been abused, neglected, or exploited by another person, the state attorney having jurisdiction in the county in which the abuse, neglect, or exploitation occurred shall be notified immediately, either orally or in writing.

(3) If at any time during a protective investigation the department has reasonable cause to believe that a vulnerable adult has been abused, neglected, or exploited by another person, the appropriate law enforcement agency shall be immediately notified. Such agency may begin a criminal investigation concurrent with or independent of the protective investigation of the department. This notification may be oral or written.

(4) If at any time during a protective investigation the department has reasonable cause to believe that abuse, neglect, or exploitation of a vulnerable adult has occurred within a facility that receives Medicaid funds, the department shall notify the Medicaid Fraud Control Unit within the Department of Legal Affairs, Office of the Attorney General, in order that it may begin an investigation concurrent with the protective investigation of the department. This notification may be oral or written.

(5) If at any time during a protective investigation the department has reasonable cause to believe that an employee of a facility, as defined in s. 415.102, is the alleged perpetrator of abuse, neglect, or exploitation of a vulnerable adult, the department shall notify the Agency for Health Care Administration, Division of Health Quality Assurance, in writing.

(6) If at any time during a protective investigation the department has reasonable cause to believe that professional licensure violations have occurred, the department shall notify the Division of Medical Quality Assurance within the Department of Health. This notification must be in writing.

(7) The department shall notify the state attorney having jurisdiction in the county in which the abuse, neglect, or exploitation occurred if evidence indicates that further criminal investigation is warranted. This notification must be in writing.

(8) At the conclusion of a protective investigation at a facility, the department shall notify either the Florida local advocacy council or the State Long-Term Care Ombudsman Program or the long-term care ombudsman council of the results of the investigation. This notification must be in writing.

(9) When a report involving a guardian of the person or property, or both, is received, the department shall notify the probate court having jurisdiction over the guardianship, in writing.

(10) When a report has been received and the department has reason to believe that a vulnerable adult resident of a facility licensed by the Agency for Health Care Administration or the Agency for Persons with Disabilities has been the victim of abuse, neglect, or exploitation, the department shall provide a copy of its investigation to the appropriate agency. If the investigation determines that a health professional licensed or certified under the Department of Health may have abused, neglected, or exploited a vulnerable adult, the department shall also provide a copy to the Department of Health.

History.—s. 103, ch. 95-418; s. 12, ch. 97-98; s. 30, ch. 98-166; s. 4, ch. 98-182; s. 69, ch. 2000-153; s. 23, ch. 2000-263; s. 36, ch. 2000-349; s. 59, ch. 2006-227; s. 31, ch. 2015-31.



415.106 - Cooperation by the department and criminal justice and other agencies.

415.106 Cooperation by the department and criminal justice and other agencies.—

(1) All criminal justice agencies have a duty and responsibility to cooperate fully with the department so as to enable the department to fulfill its responsibilities under ss. 415.101-415.113. Such duties include, but are not limited to, forced entry, emergency removal, emergency transportation, and the enforcement of court orders obtained under ss. 415.101-415.113.

(2) To ensure coordination, communication, and cooperation with the investigation of abuse, neglect, or exploitation of vulnerable adults, the department shall develop and maintain interprogram agreements or operational procedures among appropriate departmental programs and the State Long-Term Care Ombudsman Program, the Florida Statewide Advocacy Council, and other agencies that provide services to vulnerable adults. These agreements or procedures must cover such subjects as the appropriate roles and responsibilities of the department in identifying and responding to reports of abuse, neglect, or exploitation of vulnerable adults; the provision of services; and related coordinated activities.

(3) To the fullest extent possible, the department shall cooperate with and seek cooperation from all appropriate public and private agencies, including health agencies, educational agencies, social service agencies, courts, organizations, or programs providing or concerned with human services related to the prevention, identification, or treatment of abuse, neglect, or exploitation of vulnerable adults.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, ch. 73-176; s. 1, ch. 77-174; ss. 3, 5, ch. 79-287; s. 15, ch. 79-298; s. 1, ch. 80-293; s. 1, ch. 83-82; s. 32, ch. 86-220; s. 27, ch. 93-177; s. 104, ch. 95-418; s. 24, ch. 2000-263; s. 37, ch. 2000-349; s. 32, ch. 2015-31.



415.107 - Confidentiality of reports and records.

415.107 Confidentiality of reports and records.—

(1) In order to protect the rights of the individual or other persons responsible for the welfare of a vulnerable adult, all records concerning reports of abuse, neglect, or exploitation of the vulnerable adult, including reports made to the central abuse hotline, and all records generated as a result of such reports shall be confidential and exempt from s. 119.07(1) and may not be disclosed except as specifically authorized by ss. 415.101-415.113.

(2) Upon the request of the committee chairperson, access to all records shall be granted to staff of the legislative committees with jurisdiction over issues and services related to vulnerable adults, or over the department. All confidentiality provisions that apply to the Department of Children and Families continue to apply to the records made available to legislative staff under this subsection.

(3) Access to all records, excluding the name of the reporter which shall be released only as provided in subsection (6), shall be granted only to the following persons, officials, and agencies:

(a) Employees or agents of the department, the Agency for Persons with Disabilities, the Agency for Health Care Administration, or the Department of Elderly Affairs who are responsible for carrying out protective investigations, ongoing protective services, or licensure or approval of nursing homes, assisted living facilities, adult day care centers, adult family-care homes, home care for the elderly, hospices, residential facilities licensed under chapter 393, or other facilities used for the placement of vulnerable adults.

(b) A criminal justice agency investigating a report of known or suspected abuse, neglect, or exploitation of a vulnerable adult.

(c) The state attorney of the judicial circuit in which the vulnerable adult resides or in which the alleged abuse, neglect, or exploitation occurred.

(d) Any victim, the victim’s guardian, caregiver, or legal counsel, and any person who the department has determined might be abusing, neglecting, or exploiting the victim.

(e) A court, by subpoena, upon its finding that access to such records may be necessary for the determination of an issue before the court; however, such access must be limited to inspection in camera, unless the court determines that public disclosure of the information contained in such records is necessary for the resolution of an issue then pending before it.

(f) A grand jury, by subpoena, upon its determination that access to such records is necessary in the conduct of its official business.

(g) Any appropriate official of the Florida advocacy council, State Long-Term Care Ombudsman Program, or long-term care ombudsman council investigating a report of known or suspected abuse, neglect, or exploitation of a vulnerable adult.

(h) Any appropriate official of the department, the Agency for Persons with Disabilities, the Agency for Health Care Administration, or the Department of Elderly Affairs who is responsible for:

1. Administration or supervision of the programs for the prevention, investigation, or treatment of abuse, neglect, or exploitation of vulnerable adults when carrying out an official function; or

2. Taking appropriate administrative action concerning an employee alleged to have perpetrated abuse, neglect, or exploitation of a vulnerable adult in an institution.

(i) Any person engaged in bona fide research or auditing. However, information identifying the subjects of the report must not be made available to the researcher.

(j) Employees or agents of an agency of another state that has jurisdiction comparable to the jurisdiction described in paragraph (a).

(k) The Public Employees Relations Commission for the sole purpose of obtaining evidence for appeals filed pursuant to s. 447.207. Records may be released only after deletion of all information that specifically identifies persons other than the employee.

(l) Any person in the event of the death of a vulnerable adult determined to be a result of abuse, neglect, or exploitation. Information identifying the person reporting abuse, neglect, or exploitation shall not be released. Any information otherwise made confidential or exempt by law shall not be released pursuant to this paragraph.

(4) The Department of Health, the Department of Business and Professional Regulation, and the Agency for Health Care Administration may have access to a report, excluding the name of the reporter, when considering disciplinary action against a licensee or certified nursing assistant pursuant to allegations of abuse, neglect, or exploitation.

(5) The department may release to any professional person such information as is necessary for the diagnosis and treatment of, and service delivery to, a vulnerable adult or the person perpetrating the abuse, neglect, or exploitation.

(6) The identity of any person reporting abuse, neglect, or exploitation of a vulnerable adult may not be released, without that person’s written consent, to any person other than employees of the department responsible for protective services, the central abuse hotline, or the appropriate state attorney or law enforcement agency. This subsection grants protection only for the person who reported the abuse, neglect, or exploitation and protects only the fact that the person is the reporter. This subsection does not prohibit the subpoena of a person reporting the abuse, neglect, or exploitation when deemed necessary by the state attorney or the department to protect a vulnerable adult who is the subject of a report, if the fact that the person made the report is not disclosed.

(7) For the purposes of this section, the term “access” means a visual inspection or copy of the hard-copy record maintained in the district.

(8) Information in the central abuse hotline may not be used for employment screening.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, ch. 73-176; s. 1, ch. 77-174; ss. 3, 5, ch. 79-287; s. 15, ch. 79-298; s. 1, ch. 80-293; s. 1, ch. 83-82; s. 33, ch. 86-220; s. 32, ch. 87-238; s. 7, ch. 88-219; s. 18, ch. 88-337; s. 4, ch. 89-170; s. 30, ch. 89-294; s. 4, ch. 90-50; s. 7, ch. 90-208; s. 47, ch. 90-306; s. 4, ch. 91-57; s. 15, ch. 91-71; ss. 43, 47, ch. 92-58; s. 31, ch. 93-39; s. 15, ch. 93-214; s. 57, ch. 94-218; s. 38, ch. 95-210; s. 106, ch. 95-418; s. 267, ch. 96-406; s. 1, ch. 98-111; s. 9, ch. 98-182; s. 2, ch. 98-255; s. 41, ch. 98-280; s. 70, ch. 2000-153; s. 25, ch. 2000-263; s. 38, ch. 2000-349; s. 3, ch. 2006-131; s. 60, ch. 2006-227; s. 235, ch. 2014-19; s. 33, ch. 2015-31.



415.1071 - Release of confidential information.

415.1071 Release of confidential information.—

(1) Any person or organization, including the Department of Children and Families, may petition the court for an order making public the records of the Department of Children and Families which pertain to investigations of alleged abuse, neglect, or exploitation of a vulnerable adult. The court shall determine whether good cause exists for public access to the records sought or a portion thereof. In making this determination, the court shall balance the best interests of the vulnerable adult who is the focus of the investigation together with the privacy right of other persons identified in the reports against the public interest. The public interest in access to such records is reflected in s. 119.01(1), and includes the need for citizens to know of and adequately evaluate the actions of the Department of Children and Families and the court system in providing vulnerable adults of this state with the protections enumerated in s. 415.101. However, this subsection does not contravene s. 415.107, which protects the name of any person reporting the abuse, neglect, or exploitation of a vulnerable adult.

(2) In cases involving serious bodily injury to a vulnerable adult, the Department of Children and Families may petition the court for an order for the immediate public release of records of the department which pertain to the protective investigation. The petition must be personally served upon the vulnerable adult, the vulnerable adult’s legal guardian, if any, and any person named as an alleged perpetrator in the report of abuse, neglect, or exploitation. The court must determine whether good cause exists for the public release of the records sought no later than 24 hours, excluding Saturdays, Sundays, and legal holidays, after the date the department filed the petition with the court. If the court does not grant or deny the petition within the 24-hour time period, the department may release to the public summary information including:

(a) A confirmation that an investigation has been conducted concerning the alleged victim.

(b) The dates and brief description of procedural activities undertaken during the department’s investigation.

(c) The date of each judicial proceeding, a summary of each participant’s recommendations made at the judicial proceeding, and the ruling of the court.

The summary information shall not include the name of, or other identifying information with respect to, any person identified in any investigation. In making a determination to release confidential information, the court shall balance the best interests of the vulnerable adult who is the focus of the investigation together with the privacy rights of other persons identified in the reports against the public interest for access to public records. However, this subsection does not contravene s. 415.107, which protects the name of any person reporting abuse, neglect, or exploitation of a vulnerable adult.

(3) When the court determines that good cause for public access exists, the court shall direct that the department redact the name of and other identifying information with respect to any person identified in any protective investigation report until such time as the court finds that there is probable cause to believe that the person identified committed an act of alleged abuse, neglect, or exploitation.

History.—s. 18, ch. 2004-335; s. 236, ch. 2014-19.



415.1099 - Court and witness fees not allowed.

415.1099 Court and witness fees not allowed.—In all proceedings under ss. 415.101-415.113, court fees must not be charged to the department; to any party to a petition; to any legal custodian of records, documents, or persons; or to any adult named in a summons. In a proceeding under ss. 415.101-415.113, witness fees are not allowed to the department; to any party to a petition; to any legal custodian of records, documents, or persons; or to any adult named in a summons.

History.—s. 108, ch. 95-418.



415.1102 - Adult protection teams.

415.1102 Adult protection teams.—

(1) Subject to an appropriation, the department may develop, maintain, and coordinate the services of one or more multidisciplinary adult protection teams in each of the districts of the department. As used in this section, the term “multidisciplinary adult protection team” means a team of two or more persons who are trained in the prevention, identification, and treatment of abuse of elderly persons, as defined in s. 430.602, or of dependent persons and who are qualified to provide a broad range of services related to abuse of elderly or dependent persons.

(2) Such teams may be composed of, but need not be limited to:

(a) Psychiatrists, psychologists, or other trained counseling personnel;

(b) Police officers or other law enforcement officers;

(c) Medical personnel who have sufficient training to provide health services;

(d) Social workers who have experience or training in preventing the abuse of elderly or dependent persons; and

(e) Public and professional guardians as described in part II of chapter 744.

(3) The department shall utilize and convene the teams to supplement the protective services activities of the protective services program of the department.

(4) This section does not prevent a person from reporting under s. 415.1034 all suspected or known cases of abuse, neglect, or exploitation of a vulnerable adult. The role of the teams is to support activities of the protective services program and to provide services deemed by the teams to be necessary and appropriate to abused, neglected, and exploited vulnerable adults upon referral. Services must be provided with the consent of the vulnerable adult or that person’s guardian, or through court order.

(5) If an adult protection team is providing certain services to abused, neglected, or exploited vulnerable adults, other offices and units of the department shall avoid duplicating those services.

History.—s. 32, ch. 89-294; s. 48, ch. 90-306; s. 109, ch. 95-418; s. 6, ch. 98-182; s. 71, ch. 2000-153; s. 39, ch. 2000-349; s. 2, ch. 2003-262; s. 35, ch. 2016-40.



415.1105 - Training programs.

415.1105 Training programs.—

(1) The department shall, within available resources, provide appropriate preservice and inservice training for adult protective investigation staff.

(2) Within available resources, the department shall cooperate with other appropriate agencies in developing and providing preservice and inservice training programs for those persons specified in s. 415.1034(1)(a).

History.—s. 110, ch. 95-418; s. 65, ch. 2013-18.



415.111 - Criminal penalties.

415.111 Criminal penalties.—

(1) A person who knowingly and willfully fails to report a case of known or suspected abuse, neglect, or exploitation of a vulnerable adult, or who knowingly and willfully prevents another person from doing so, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A person who knowingly and willfully makes public or discloses any confidential information contained in the central abuse hotline, or in other computer systems, or in the records of any case of abuse, neglect, or exploitation of a vulnerable adult, except as provided in ss. 415.101-415.113, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) A person who has custody of records and documents the confidentiality of which is abrogated under s. 415.1045(3) and who refuses to grant access to such records commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4) If the department or its authorized agent has determined after its investigation that a report is false, the department shall, with the consent of the alleged perpetrator, refer the reports to the local law enforcement agency having jurisdiction for an investigation to determine whether sufficient evidence exists to refer the case for prosecution for filing a false report as defined in s. 415.102. During the pendency of the investigation by the local law enforcement agency, the department must notify the local law enforcement agency of, and the local law enforcement agency must respond to, all subsequent reports concerning the same vulnerable adult in accordance with s. 415.104 or s. 415.1045. If the law enforcement agency believes that there are indicators of abuse, neglect, or exploitation, it must immediately notify the department, which must assure the safety of the vulnerable adult. If the law enforcement agency finds sufficient evidence for prosecution for filing a false report, it must refer the case to the appropriate state attorney for prosecution.

(5) A person who knowingly and willfully makes a false report of abuse, neglect, or exploitation of a vulnerable adult, or a person who advises another to make a false report, commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(a) The department shall establish procedures for determining whether a false report of abuse, neglect, or exploitation of a vulnerable adult has been made and for submitting all identifying information relating to such a false report to the local law enforcement agency as provided in this subsection and shall report annually to the Legislature the number of reports referred.

(b) Anyone making a report who is acting in good faith is immune from any liability under this subsection.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, ch. 73-176; s. 1, ch. 77-174; ss. 3, 5, ch. 79-287; s. 15, ch. 79-298; s. 1, ch. 80-293; s. 1, ch. 83-82; s. 36, ch. 86-220; s. 19, ch. 88-337; s. 1, ch. 89-322; s. 49, ch. 90-306; s. 5, ch. 91-57; s. 16, ch. 91-71; s. 250, ch. 91-224; s. 1, ch. 91-258; s. 4, ch. 95-140; s. 20, ch. 95-158; s. 111, ch. 95-418; s. 7, ch. 96-293; s. 2, ch. 98-111; s. 10, ch. 98-182; s. 40, ch. 2000-349; s. 4, ch. 2002-70.



415.1111 - Civil actions.

415.1111 Civil actions.—A vulnerable adult who has been abused, neglected, or exploited as specified in this chapter has a cause of action against any perpetrator and may recover actual and punitive damages for such abuse, neglect, or exploitation. The action may be brought by the vulnerable adult, or that person’s guardian, by a person or organization acting on behalf of the vulnerable adult with the consent of that person or that person’s guardian, or by the personal representative of the estate of a deceased victim without regard to whether the cause of death resulted from the abuse, neglect, or exploitation. The action may be brought in any court of competent jurisdiction to enforce such action and to recover actual and punitive damages for any deprivation of or infringement on the rights of a vulnerable adult. A party who prevails in any such action may be entitled to recover reasonable attorney’s fees, costs of the action, and damages. The remedies provided in this section are in addition to and cumulative with other legal and administrative remedies available to a vulnerable adult. Notwithstanding the foregoing, any civil action for damages against any licensee or entity who establishes, controls, conducts, manages, or operates a facility licensed under part II of chapter 400 relating to its operation of the licensed facility shall be brought pursuant to s. 400.023, or against any licensee or entity who establishes, controls, conducts, manages, or operates a facility licensed under part I of chapter 429 relating to its operation of the licensed facility shall be brought pursuant to s. 429.29. Such licensee or entity shall not be vicariously liable for the acts or omissions of its employees or agents or any other third party in an action brought under this section.

History.—s. 112, ch. 95-418; s. 23, ch. 96-418; s. 41, ch. 2000-349; s. 12, ch. 2001-45; s. 86, ch. 2006-197.



415.1113 - Administrative fines for false report of abuse, neglect, or exploitation of a vulnerable adult.

415.1113 Administrative fines for false report of abuse, neglect, or exploitation of a vulnerable adult.—

(1) In addition to any other penalty authorized by this section, chapter 120, or other law, the department may impose a fine, not to exceed $10,000 for each violation, upon a person who knowingly and willfully makes a false report of abuse, neglect, or exploitation of a vulnerable adult, or a person who counsels another to make a false report.

(2) If the department alleges that a person has knowingly and willfully filed a false report with the central abuse hotline, the department must file a notice of intent that alleges the name, age, and address of the individual; the facts constituting the allegation that the individual made a false report; and the administrative fine that the department proposes to impose on the person. Each time that a false report is made constitutes a separate violation.

(3) The notice of intent to impose the administrative fine must be served by certified mail, return receipt requested, upon the person alleged to have filed the false report and upon the person’s legal counsel, if any.

(4) Any person alleged to have filed the false report is entitled to an administrative hearing under chapter 120 before the imposition of the fine becomes final. The person must request an administrative hearing within 60 days after receipt of the notice of intent by filing a request with the department. Failure to request an administrative hearing within 60 days after receipt of the notice of intent constitutes a waiver of the right to a hearing, making the administrative fine final.

(5) At the hearing, the department must prove by clear and convincing evidence that the person knowingly and willfully filed a false report with the central abuse hotline. The person has the right to be represented by legal counsel at the hearing.

(6) In determining the amount of fine to be imposed, if any, the following factors must be considered:

(a) The gravity of the violation, including the probability that serious physical or emotional harm to any person will result or has resulted, the severity of the actual or potential harm, and the nature of the false allegation.

(b) Actions taken by the false reporter to retract the false report as an element of mitigation, or, in contrast, to encourage an investigation on the basis of false information.

(c) Any previous false reports filed by the same individual.

(7) A decision by the department, following the administrative hearing, to impose an administrative fine for filing a false report constitutes final agency action within the meaning of chapter 120. Notice of the imposition of the administrative fine must be served upon the person and upon the person’s legal counsel, by certified mail, return receipt requested, and must state that the person may seek judicial review of the administrative fine under s. 120.68.

(8) All amounts collected under this section must be deposited into the Operations and Maintenance Trust Fund within the Adult Services Program of the department.

(9) A person who is determined to have filed a false report of abuse or neglect is not entitled to confidentiality. Subsequent to the conclusion of all administrative or other judicial proceedings concerning the filing of a false report, the name of the false reporter and the nature of the false report must be made public, pursuant to s. 119.01(1). Such information is admissible in any civil or criminal proceeding.

(10) Any person who makes a report and acts in good faith is immune from any liability under this section and continues to be entitled to have the confidentiality of his or her identity maintained.

History.—s. 113, ch. 95-418; s. 68, ch. 97-103; s. 3, ch. 98-111; s. 11, ch. 98-182; s. 201, ch. 99-8; s. 42, ch. 2000-349.



415.1115 - Civil actions involving elderly parties; speedy trial.

415.1115 Civil actions involving elderly parties; speedy trial.—In a civil action in which a person over the age of 65 is a party, such party may move the court to advance the trial on the docket. The presiding judge, after consideration of the age and health of the party, may advance the trial on the docket. The motion may be filed and served with the initial complaint or at any time thereafter.

History.—s. 1, ch. 91-251; s. 115, ch. 95-418.

Note.—Former s. 415.114.



415.113 - Statutory construction; treatment by spiritual means.

415.113 Statutory construction; treatment by spiritual means.—Nothing in ss. 415.101-415.1115 shall be construed to mean a person is abused, neglected, or in need of emergency or protective services for the sole reason that the person relies upon and is, therefore, being furnished treatment by spiritual means through prayer alone in accordance with the tenets and practices of a well-recognized church or religious denomination or organization; nor shall anything in such sections be construed to authorize, permit, or require any medical care or treatment in contravention of the stated or implied objection of such person. Such construction does not:

(1) Eliminate the requirement that such a case be reported to the department;

(2) Prevent the department from investigating such a case; or

(3) Preclude a court from ordering, when the health of the individual requires it, the provision of medical services by a licensed physician or treatment by a duly accredited practitioner who relies solely on spiritual means for healing in accordance with the tenets and practices of a well-recognized church or religious denomination or organization.

History.—s. 1, ch. 85-143; s. 114, ch. 95-418; s. 43, ch. 2000-349; s. 53, ch. 2016-10.






Chapter 418 - RECREATION DISTRICTS

418.20 - Creation of recreation districts authorized.

418.20 Creation of recreation districts authorized.—Each municipality and county in the state is authorized to create one or more recreation districts comprising the whole of or any part of the territory of said municipality and by counties only in the unincorporated areas of each county. Each such district shall be established by ordinance approved by a vote of the electors in the district in accordance with s. 165.041. Such ordinance, as it may from time to time be amended by the governing body of said municipality or county and approved by a vote of the electors in the district, shall constitute the charter of the recreation district. The electors residing in a proposed district may petition the governing body of the city or county to create a recreation district. If a majority of electors has signed the petition, no referendum shall be required to create the district.

History.—s. 1, ch. 78-237.



418.21 - Governing body.

418.21 Governing body.—

(1) The governing body of a recreation district shall be determined by ordinance of the municipality or county that created the district and must be either:

(a) A five-member or larger board of supervisors elected from among the residents of the district, or

(b) The governing body of the municipality or county that created the district.

(2)(a) If the governing body is a board of supervisors, the ordinance must specify the date of the election and must provide that each property owner or resident in the district has the right to vote in the election. The ordinance may also provide for the staggering of terms of the supervisors. The ordinance may also provide for the establishment of designated geographic areas within the district from each of which are elected one or more members of the board of supervisors to represent that area, provided the ordinance is made contingent on approval by a majority vote of the electors in each designated area.

(b) Members of the board of supervisors shall serve without compensation.

(3) If the governing body is the governing body of the municipality or county that created the district, that body may appoint a district advisory board to advise it on all matters relating to the district. Members of the advisory board shall serve without compensation.

History.—s. 4, ch. 78-237; s. 1, ch. 79-258; s. 24, ch. 94-350.



418.22 - Powers of recreation districts.

418.22 Powers of recreation districts.—The charter of a recreation district may grant to the recreation district the following powers and all further or additional powers as the governing body of the municipality or county establishing the district may deem necessary or useful in order to exercise the powers for which provision is hereinafter made. The powers which may be granted by such charter include the following:

(1) To sue and be sued and to have a corporate seal.

(2) To contract and be contracted with.

(3) To acquire, purchase, construct, improve, and equip recreational facilities of all types, including real and personal property, within the boundaries of the district; such acquisition may be by purchase, lease, gift, or exercise of the power of eminent domain. If the governing body of the municipality or county that created the recreation district for exclusive use by a condominium established under chapter 718 or a cooperative established under chapter 719 makes the finding described in s. 418.24(4), the governing body of the district may make the recreational facilities available exclusively for district residents and property owners, and may restrict any access to recreational facilities by nonresidents by rules adopted by the governing body of the district. Prior to any vote of the electors in the district adopting or amending a charter pursuant to s. 418.20, the governing body shall decide whether the criteria in s. 418.24(4) apply and whether the recreation district shall be available exclusively for the district residents. The recreation district may construct and maintain security buildings and other structures needed to regulate access to, and provide security for, the recreational facilities.

(4) To issue bonds, secured by ad valorem taxes or by pledge of both such taxes and other revenues of the district, if approved at a referendum held in such district, and to levy and collect ad valorem taxes, without limitation or with such limitation as may be imposed by charter, on all real property subject to city taxation within such district in order to pay the principal of and interest on such bonds as the same respectively fall due or to accumulate a sinking fund for the payment of principal and interest. The referendum required by this section may be held on the same day as any other referendum related to the district; provided that such bonds shall bear interest at a rate pursuant to s. 215.84 and be sold at public sale. In the event an offer of an issue of bonds at public sale produces no bid, or in the event all bids received are rejected, the district is authorized to negotiate for the sale of such bonds under such rates and terms as are acceptable; provided that no such bonds shall be sold or delivered on terms less favorable than the terms contained in any bids rejected at the public sale thereof or the terms contained in the notice of public sale if no bids were received at such public sale.

(5) To operate and maintain recreational facilities or to enter into arrangements with others for such operation and maintenance pursuant to contract, lease, or otherwise.

(6) To establish, charge, and collect fees for admission to or use of recreational facilities and to apply such fees to the operation, maintenance, improvement, enlargement, or acquisition of recreational facilities or to the payment of bonds or revenue bonds of the district.

(7) To issue revenue bonds payable solely from the revenues to be derived from recreational facilities owned or operated by such district if approved at a referendum held in such district; provided that such bonds shall bear interest at a rate pursuant to s. 215.84 and be sold at public sale. In the event an offer of an issue of bonds at public sale produces no bid, or in the event all bids received are rejected, the district is authorized to negotiate for the sale of such bonds under such rates and terms as are acceptable; provided that no such bonds shall be so sold or delivered on terms less favorable than the terms contained in any bids rejected at the public sale thereof or the terms contained in the notice of public sale if no bids were received at such public sale.

(8) To adopt and enforce rules for the use of the recreational facilities owned or operated by the district.

(9) To employ all personnel deemed necessary for the operation and maintenance of the facilities of the district.

History.—s. 2, ch. 78-237; s. 29, ch. 83-215; s. 25, ch. 94-350.



418.23 - Limitation on power of districts.

418.23 Limitation on power of districts.—The charter of any recreation district may contain such limitations and restrictions on any of the powers named in s. 418.22 as the governing body of the municipality or county may from time to time determine, but no such restriction shall result in impairing the ability of a district to carry out any contract made by such district prior to the adoption of such restriction.

History.—s. 3, ch. 78-237.



418.24 - Filing of ordinance.

418.24 Filing of ordinance.—Any ordinance creating or amending the charter of a recreation district, upon being finally adopted, shall be filed in the minutes of the governing body of the municipality or county, and certified copies thereof shall be filed with the county clerk of the county in which said district is located and with the property appraiser of said county. The charter of a recreation district may contain findings by the governing body of the municipality or county:

(1) That the creation of such district is the best alternative available for delivering recreational service.

(2) That such district is amenable to separate special district government.

(3) That all of the territory in the district will be benefited by proposed improvements to be made by said district.

(4) That, for recreation districts created for exclusive use by a condominium established pursuant to chapter 718 or a cooperative established under chapter 719, based upon the number of residents, potential for proliferation of crime, automobile traffic flow, district development, availability of other recreational facilities outside the district, excessive noise levels, or other factors applicable to the particular district, a valid and paramount public purpose will be served by making the recreational facilities available exclusively for district residents and property owners.

If such charter contains any one or more such findings, each such finding may be reviewed by a court only as part of any review of the ordinance making such finding.

History.—s. 6, ch. 78-237; s. 26, ch. 94-350.



418.25 - Actions by aggrieved parties.

418.25 Actions by aggrieved parties.—Any person feeling aggrieved by the adoption of an ordinance granting or amending the charter of a recreation district may bring, within the period hereinafter prescribed, an appropriate action in the circuit court of the state for that county in which the municipality is located for declaratory or injunctive relief on the grounds that the adoption of said ordinance or any part thereof was arbitrary, capricious, confiscatory, or violative of constitutional guarantees. Such action may be brought at any time during a period beginning immediately upon the adoption of said ordinance and ending no later than the earlier to occur of:

(1) One year from the date of adoption of said ordinance; or

(2) The date of judicial validation of the first bonds, tax bonds, or revenue bonds of said district to be authorized and validated after the adoption of the ordinance under chapter 75.

After the expiration of said period, no one shall have any right or cause of action to challenge such ordinance or the existence of any recreation district created thereby, whether such challenge be brought under this law or under any other law.

History.—s. 7, ch. 78-237.



418.26 - Assessment records.

418.26 Assessment records.—The assessment records for the municipality or county in which a recreation district is located shall be the official assessment records for any recreation district created pursuant to this act. The official charged with keeping said assessment records shall, at the request of the governing body of any recreation district, provide an assessment roll for any such district showing the assessed valuation of taxable property in said district. Unless otherwise provided by the charter of a recreation district, the official who collects taxes in the municipality or county shall be the tax collector of said district. Taxes of any such district shall be payable at the same time as, and shall be secured by a lien on taxable property the same as, municipal or county taxes. Enforcement of any such tax lien shall be in the same manner and by the same officials as enforcement of liens for municipal or county taxes.

History.—s. 5, ch. 78-237.



418.30 - Creation of mobile home park recreation districts.

418.30 Creation of mobile home park recreation districts.—Any municipality or county in the state is authorized to create one or more mobile home park recreation districts. Each such district shall be limited to the boundaries of a mobile home park and shall be established by an ordinance approved by a vote of the electors residing in the proposed district. Such ordinance, as it may from time to time be amended by the governing body of the municipality or county and approved by a vote of the electors in the district, shall constitute the charter of the district. The electors residing in a proposed district may petition the governing body of the municipality or county to create a mobile home park recreation district. If a majority of electors of the proposed district has signed the petition, no referendum shall be required to create the district.

History.—s. 34, ch. 83-204.



418.302 - Governing body of mobile home park recreation district.

418.302 Governing body of mobile home park recreation district.—

(1) The governing body of a recreation district created pursuant to s. 418.30 shall consist of a nine-member board of trustees elected by the electors of the district. A person desiring to have her or his name placed on the ballot for election as a trustee of the district shall be a qualified elector of the district and shall present a written petition, signed by the applicant and not fewer than 25 other electors of the district, to the supervisor of elections of the county not less than 60 days prior to the date of the election. The supervisor of elections shall be entitled to a reasonable reimbursement for conducting the election, payable out of the general funds of the district.

(2) The ordinance creating the district shall specify the date of the election. Notice of the election, setting forth the names of the persons proposed as trustees of the district, shall be given by the supervisor of elections by mail addressed to each qualified elector not less than 15 days before the date of the election. Such notice shall also be published one time at least 10 days prior to the election in a newspaper of general circulation published in the county. If no such newspaper is published in the county, the supervisor of elections shall cause written or printed notices of the election to be posted in five public places within the district. Notwithstanding the provisions of s. 101.20, the publication of a sample ballot is not required.

(3) In the election held to elect the first board of trustees for the district, the candidates receiving the first, third, fifth, seventh, and ninth highest number of votes shall be elected to serve for terms of 2 years each, and the candidates receiving the second, fourth, sixth, and eighth highest number of votes shall be elected to serve for terms of 1 year each. Thereafter, elections for the board of trustees shall be held annually on a date to be specified in the ordinance creating the district, and those persons elected after the initial election shall be elected to serve for terms of 2 years each. A trustee may succeed herself or himself in office.

(4) After each election, the board of trustees shall organize itself by electing from its number a chair, two vice chairs, a secretary, and a treasurer. The trustees may not receive any compensation for their services, but shall be entitled to be reimbursed from funds of the district for any authorized disbursements they may properly incur in behalf of the district. Each trustee who is authorized to sign checks of the district or is otherwise designated to handle its funds shall, before she or he enters upon such duties, execute to the Governor, for the benefit of the district, a good and sufficient bond, approved by a circuit judge of the county in which the district is established, in the sum of $10,000 with a qualified corporate surety, conditioned to faithfully perform the duties of her or his office and to account for all funds which may come into her or his hands as such trustee. All premiums for the surety on such bonds shall be paid from the funds of the district. The trustees shall conduct their business as a public body and shall be subject to all laws of the state relating to open government, financial disclosure, avoidance of conflicts of interest, and ethics.

(5) Any vacancy on the board of trustees shall be filled for the unexpired term by the appointment of a successor from among the qualified electors of the district by the remaining trustees. Any trustee who fails to discharge her or his duties may be removed for cause by the board of trustees after due notice and an opportunity to be heard upon charges of malfeasance or misfeasance. A trustee who is not guilty of malfeasance or misfeasance in office is relieved of any personal liability for acts done by her or him while holding office. Except with respect to matters wherein it is adjudged that the trustee is liable for gross negligence or misconduct in the performance of her or his duties, a trustee who is made a party to any action, suit, or proceeding solely by reason of her or his holding office in the district shall be indemnified by the district against reasonable expenses, including attorney’s fees, incurred by the trustee in defending such suit, action, or proceeding.

History.—s. 35, ch. 83-204; s. 75, ch. 97-103; s. 57, ch. 2001-62.



418.304 - Powers of the mobile home park recreation district; recreation district tax.

418.304 Powers of the mobile home park recreation district; recreation district tax.—An ordinance creating or amending the charter of a mobile home park recreation district may grant to the recreation district the following powers:

(1) To sue and be sued and to have a corporate seal.

(2) To contract and be contracted with.

(3) To acquire, purchase, construct, improve, equip, and maintain streets and lights, recreational facilities, and other common areas of all types, including real property and personal property, within the boundaries of the existing platted mobile home park to be acquired by the district; such acquisition may be by purchase, lease, or gift.

(4) To levy and assess a special assessment known as a “recreation district tax” against all improved residential parcels situated within the district for the purpose of providing funds to implement the powers of the district, subject to the following:

(a) The fiscal year of the district shall commence October 1 of each year and end on September 30 of the following year. The trustees shall, on or before April 1 of each year, prepare an annual financial statement of income and disbursements during the prior fiscal year. On or before July 1 of each year, the trustees shall prepare and adopt an itemized budget showing the amount of money necessary for the operation of the district for the next fiscal year and the special assessment to be assessed and collected upon improved residential parcels of the district for the next ensuing year. Each year such a financial statement shall be published once during the month of April in a newspaper of general circulation within the county. A copy of the statement and a copy of the budget shall also be furnished to each owner of an improved residential parcel within 30 days after its preparation, and a copy of each shall be made available for public inspection at the principal office of the district at reasonable hours.

(b) The trustees shall, on or before July 30 of each year, by resolution, fix the amount of the assessment for the next ensuing year. These special assessments may be collected in the manner provided for ad valorem taxes under chapter 197, subject to the conditions of s. 197.363. Prior to the adoption of the resolution fixing the amount of the assessment, the trustees shall hold a public hearing at which time qualified electors of the district may appear and be heard. Notice of the time and place of the public hearing shall be published once in a newspaper of general circulation within the county at least 21 days prior to the public hearing.

(c) For the purpose of determining property subject to the district assessment, the term “improved residential parcel” means a platted lot on which a mobile home may be erected.

(d) The district assessment shall not be an ad valorem tax, but shall be a special assessment assessed equally against all improved residential parcels. Each parcel of property in the district is hereby declared to be uniformly benefited by the services of such district.

(e) The district assessment shall be a valid lien upon each improved residential parcel of land so assessed until it has been paid. The district board of trustees may collect a district assessment in a single annual installment or in monthly installments equal to 1/12 of the district assessment for the fiscal year. However, before the board elects to collect assessments monthly, it must provide notice and an opportunity for public comment to all affected property owners.

1. If the board of trustees elects to collect the district assessment in a single annual installment, the district assessment must be considered part of the county tax and is subject to the same penalties, charges, fees, and remedies provided for the enforcement and collection of county taxes.

2. If the board of trustees elects to collect the district assessment in equal monthly installments, it must provide to all affected property owners notice that includes a clear and conspicuous statement of the change in the property owner’s rights with regard to foreclosure proceedings. If the district assessment is collected in equal monthly installments, the district assessment must not be considered part of the county tax and must not be collected as part of the county tax collection. Each monthly installment must be billed by the district to the owner of each improved residential parcel at the address of the owner shown on the county tax roll. Each installment is due and payable on the first day of each month and is delinquent if not paid within 1 month after its due date. This subparagraph does not prohibit any owner from paying multiple monthly installments in advance of the due dates of such installments. The district may collect a delinquent fee of not more than $10 per month or fraction thereof on any delinquent installment. The district may enforce a lien with respect to any delinquent installment. The lien must be perfected by recording in the public records of the county a claim of lien with respect to any delinquent installment, and the claim of lien has a priority as of the date of the recording. The claim of lien must be recorded no earlier than 30 days after an installment becomes delinquent, and the district may foreclose a lien for which a claim has been recorded. With respect to each such lien that the board records, the board must provide to the property owner, no later than 5 days after the lien is recorded, notice that includes a clear and conspicuous statement of the board’s right to foreclose. The foreclosure proceeding may be brought no sooner than 60 days after recording a claim of lien or 1 year after the first installment became delinquent, whichever is later, and may include all amounts owed to the district for installments of assessments and delinquent fees which accrue subsequent to the earliest installment shown on the claim of lien. The foreclosure proceeding must be brought in the circuit court of the county in which the district is located and in the usual and customary manner for a mortgage foreclosure proceeding. The district may recover reasonable attorney’s fees and costs with respect to the recording of any claim of lien and in any foreclosure proceeding on such claim of lien.

(5) To issue bonds or notes to finance, in whole or in part, the cost of construction, acquisition, or improvement of common real property and personal property of the district. The trustees, in determining such costs, may include all costs and estimated costs of the issuance of the bonds or notes; all engineering, inspection, fiscal, and legal expenses; all costs of preliminary surveys, plans, maps, and specifications; initial reserve funds for debt service; and the costs of the services of persons, firms, corporations, partnerships, or associations employed or consultants, advisers, engineers, or fiscal, financial, or other experts in the planning, preparation, and financing of the district. The trustees are authorized to employ and to enter into agreements or contracts with consultants, engineers, attorneys, certified public accountants, or fiscal, financial, or other experts for the planning, preparation, and financing of the district, or any asset thereof, upon such terms and conditions as the trustees deem desirable and proper. The district may pledge to the punctual payment of bonds, notes, or revenue certificates, and interest thereon, an amount of the revenue from the special assessments, known as “recreation district taxes,” as well as the fees derived from the use of facilities and services of the district, including acquisitions, extensions, and improvements thereof, sufficient to pay the bonds, notes, and revenue certificates and the interest thereon as the same become due, and to create and maintain reasonable reserves therefor.

(6) To operate and maintain recreational facilities or to enter into arrangements with others for such operation and maintenance pursuant to contract, lease, or otherwise.

(7) To establish, charge, and collect reasonable fees for admission to or use of recreational facilities, provided the use of the facilities is extended to residents and nonresident owners within the district, their family members and guests, and other such persons and groups as the board may authorize from time to time; and to apply such fees to the operation, maintenance, improvement, enlargement, or acquisition of recreational facilities or to the payment of bonds, notes, or revenue certificates of the district.

(8) To adopt and enforce rules for the use of the recreational facilities owned or operated by the district.

(9) To employ all personnel, including private security guards, deemed necessary for the operation and maintenance of the facilities of the district.

(10) To adequately insure the facilities, properties, and operations of the district as well as the trustees of the district, jointly and severally, in the performance of their duties.

(11) To buy, sell, rent, or lease real property and personal property and to deliver purchase money notes and mortgages in connection with the acquisition of property.

(12) To adopt rules and regulations not inconsistent with existing deed restrictions and to use district funds in the administration and enforcement of such rules, regulations, and deed restrictions.

(13) To enter into contracts involving the purchase, lease, conveyance, or other manner of acquisition of common real or tangible personal property; however, in any instance when the cost, price, or consideration therefor exceeds $25,000, including all obligations proposed to be assumed in connection with such acquisition, then only if:

(a) The trustees by a two-thirds vote have approved the terms and conditions of such acquisition by written resolution;

(b) Within not less than 30 days nor more than 60 days after the date of the resolution, the trustees certify the resolution to the supervisor of elections for the county for a referendum election; and

(c) The resolution is approved by a majority vote of the qualified electors voting in a referendum called for the purpose of considering the resolution.

History.—s. 36, ch. 83-204; s. 3, ch. 83-337; s. 9, ch. 84-80; s. 215, ch. 85-342; s. 9, ch. 88-147; s. 1, ch. 97-11.



418.306 - Bonds of the mobile home park recreation district.

418.306 Bonds of the mobile home park recreation district.—The trustees may construct, acquire, or improve real or personal property of the district and may issue refunding bonds or other obligations for such purposes in conformance with the applicable provisions of chapter 215. Public bonds, notes, and other securities may be issued to provide funds for such purposes by resolution adopted by the trustees, which resolution may be adopted at the same meeting at which it is introduced and may take effect immediately upon adoption. The bonds shall bear interest, payable semiannually, at a rate fixed in the resolution, subject to s. 215.84, and may be in one or more series; may bear such date or dates; may mature at such time or times not exceeding 40 years from their respective dates; may be made payable in such medium of payment, at such place, within or without the state; may carry such registration privileges; may be subject to such terms of redemption, with or without premium; may be executed in such manner; may contain such terms, covenants, and conditions; and may be in such form, either coupon or registered, as provided in such resolution or a subsequent resolution. The bonds may be sold all at one time or in blocks from time to time, at public or private sale, or, if they are refunding bonds, may also be delivered and exchanged for the outstanding obligations to be refunded thereby, in such manner as the trustees determine by resolution, and at such price or prices computed according to standard tables of bond value as will yield to the purchasers or the holders of the obligations surrendered in exchange, in the case of refunding bonds, income at a rate pursuant to s. 215.84 to the maturity dates of the several bonds so sold or exchanged on the money paid or the principal amount of obligations surrendered therefor to the district. Pending the preparation of the definitive bonds, interim certificates or receipts or temporary bonds in such form and with such provisions as the trustees determine may be issued to the purchaser or purchasers of the bonds. The bonds, and such interim certificates or receipts or temporary bonds, shall be fully negotiable.

History.—s. 37, ch. 83-204.



418.309 - Abolishment of the mobile home park recreation district.

418.309 Abolishment of the mobile home park recreation district.—The district created pursuant to this act may be abolished by a majority vote of the qualified electors of the district at an election called by the trustees of the district for such purpose, which election shall be held and notice thereof given under the same requirements as are set forth for the creation of the district. The district may not be abolished while it has outstanding indebtedness unless adequate provision is made for the liquidation of such outstanding indebtedness.

History.—s. 38, ch. 83-204.






Chapter 419 - COMMUNITY RESIDENTIAL HOMES

419.001 - Site selection of community residential homes.

419.001 Site selection of community residential homes.—

(1) For the purposes of this section, the term:

(a) “Community residential home” means a dwelling unit licensed to serve residents who are clients of the Department of Elderly Affairs, the Agency for Persons with Disabilities, the Department of Juvenile Justice, or the Department of Children and Families or licensed by the Agency for Health Care Administration which provides a living environment for 7 to 14 unrelated residents who operate as the functional equivalent of a family, including such supervision and care by supportive staff as may be necessary to meet the physical, emotional, and social needs of the residents.

(b) “Licensing entity” or “licensing entities” means the Department of Elderly Affairs, the Agency for Persons with Disabilities, the Department of Juvenile Justice, the Department of Children and Families, or the Agency for Health Care Administration, all of which are authorized to license a community residential home to serve residents.

(c) “Local government” means a county as set forth in chapter 7 or a municipality incorporated under the provisions of chapter 165.

(d) “Planned residential community” means a local government-approved, planned unit development that is under unified control, is planned and developed as a whole, has a minimum gross lot area of 8 acres, and has amenities that are designed to serve residents with a developmental disability as defined in s. 393.063 but that shall also provide housing options for other individuals. The community shall provide choices with regard to housing arrangements, support providers, and activities. The residents’ freedom of movement within and outside the community may not be restricted. For the purposes of this paragraph, local government approval must be based on criteria that include, but are not limited to, compliance with appropriate land use, zoning, and building codes. A planned residential community may contain two or more community residential homes that are contiguous to one another. A planned residential community may not be located within a 10-mile radius of any other planned residential community.

(e) “Resident” means any of the following: a frail elder as defined in s. 429.65; a person who has a handicap as defined in s. 760.22(7)(a); a person who has a developmental disability as defined in s. 393.063; a nondangerous person who has a mental illness as defined in s. 394.455; or a child who is found to be dependent as defined in s. 39.01 or s. 984.03, or a child in need of services as defined in s. 984.03 or s. 985.03.

(f) “Sponsoring agency” means an agency or unit of government, a profit or nonprofit agency, or any other person or organization which intends to establish or operate a community residential home.

(2) Homes of six or fewer residents which otherwise meet the definition of a community residential home shall be deemed a single-family unit and a noncommercial, residential use for the purpose of local laws and ordinances. Homes of six or fewer residents which otherwise meet the definition of a community residential home shall be allowed in single-family or multifamily zoning without approval by the local government, provided that such homes are not located within a radius of 1,000 feet of another existing such home with six or fewer residents or within a radius of 1,200 feet of another existing community residential home. Such homes with six or fewer residents are not required to comply with the notification provisions of this section; provided that, before licensure, the sponsoring agency provides the local government with the most recently published data compiled from the licensing entities that identifies all community residential homes within the jurisdictional limits of the local government in which the proposed site is to be located in order to show that there is not a home of six or fewer residents which otherwise meets the definition of a community residential home within a radius of 1,000 feet and not a community residential home within a radius of 1,200 feet of the proposed home. At the time of home occupancy, the sponsoring agency must notify the local government that the home is licensed by the licensing entity. For purposes of local land use and zoning determinations, this subsection does not affect the legal nonconforming use status of any community residential home lawfully permitted and operating as of July 1, 2016.

(3)(a) When a site for a community residential home has been selected by a sponsoring agency in an area zoned for multifamily, the agency shall notify the chief executive officer of the local government in writing and include in such notice the specific address of the site, the residential licensing category, the number of residents, and the community support requirements of the program. Such notice shall also contain a statement from the licensing entity indicating the licensing status of the proposed community residential home and specifying how the home meets applicable licensing criteria for the safe care and supervision of the clients in the home. The sponsoring agency shall also provide to the local government the most recently published data compiled from the licensing entities that identifies all community residential homes within the jurisdictional limits of the local government in which the proposed site is to be located. The local government shall review the notification of the sponsoring agency in accordance with the zoning ordinance of the jurisdiction.

(b) Pursuant to such review, the local government may:

1. Determine that the siting of the community residential home is in accordance with local zoning and approve the siting. If the siting is approved, the sponsoring agency may establish the home at the site selected.

2. Fail to respond within 60 days. If the local government fails to respond within such time, the sponsoring agency may establish the home at the site selected.

3. Deny the siting of the home.

(c) The local government shall not deny the siting of a community residential home unless the local government establishes that the siting of the home at the site selected:

1. Does not otherwise conform to existing zoning regulations applicable to other multifamily uses in the area.

2. Does not meet applicable licensing criteria established and determined by the licensing entity, including requirements that the home be located to assure the safe care and supervision of all clients in the home.

3. Would result in such a concentration of community residential homes in the area in proximity to the site selected, or would result in a combination of such homes with other residences in the community, such that the nature and character of the area would be substantially altered. A home that is located within a radius of 1,200 feet of another existing community residential home in a multifamily zone shall be an overconcentration of such homes that substantially alters the nature and character of the area. A home that is located within a radius of 500 feet of an area of single-family zoning substantially alters the nature and character of the area.

(4) Community residential homes, including homes of six or fewer residents which would otherwise meet the definition of a community residential home, which are located within a planned residential community are not subject to the proximity requirements of this section and may be contiguous to each other. A planned residential community must comply with the applicable local government’s land development code and other local ordinances. A local government may not impose proximity limitations between homes within a planned residential community if such limitations are based solely on the types of residents anticipated to be living in the community.

(5) All distance requirements in this section shall be measured from the nearest point of the existing home or area of single-family zoning to the nearest point of the proposed home.

(6) If agreed to by both the local government and the sponsoring agency, a conflict may be resolved through informal mediation. The local government shall arrange for the services of an independent mediator. Mediation shall be concluded within 45 days of a request therefor. The resolution of any issue through the mediation process shall not alter any person’s right to a judicial determination of any issue if that person is entitled to such a determination under statutory or common law.

(7) The licensing entity shall not issue a license to a sponsoring agency for operation of a community residential home if the sponsoring agency does not notify the local government of its intention to establish a program, as required by subsection (3). A license issued without compliance with the provisions of this section shall be considered null and void, and continued operation of the home may be enjoined.

(8) A dwelling unit housing a community residential home established pursuant to this section shall be subject to the same local laws and ordinances applicable to other noncommercial, residential family units in the area in which it is established.

(9) Nothing in this section shall be deemed to affect the authority of any community residential home lawfully established prior to October 1, 1989, to continue to operate.

(10) Nothing in this section shall permit persons to occupy a community residential home who would constitute a direct threat to the health and safety of other persons or whose residency would result in substantial physical damage to the property of others.

(11) The siting of community residential homes in areas zoned for single family shall be governed by local zoning ordinances. Nothing in this section prohibits a local government from authorizing the development of community residential homes in areas zoned for single family.

(12) Nothing in this section requires any local government to adopt a new ordinance if it has in place an ordinance governing the placement of community residential homes that meet the criteria of this section. State law on community residential homes controls over local ordinances, but nothing in this section prohibits a local government from adopting more liberal standards for siting such homes.

History.—s. 1, ch. 89-372; s. 1, ch. 90-192; s. 4, ch. 91-429; s. 36, ch. 93-206; s. 6, ch. 95-152; s. 42, ch. 96-169; s. 222, ch. 97-101; s. 46, ch. 98-280; s. 14, ch. 98-338; s. 53, ch. 99-193; s. 23, ch. 99-284; s. 7, ch. 2000-135; s. 93, ch. 2004-267; s. 34, ch. 2006-86; s. 110, ch. 2006-120; s. 1, ch. 2006-177; s. 99, ch. 2007-5; s. 30, ch. 2008-245; s. 3, ch. 2010-193; s. 237, ch. 2014-19; s. 29, ch. 2015-30; s. 1, ch. 2016-74.






Chapter 420 - HOUSING

Part I - STATE HOUSING STRATEGY (ss. 420.0001-420.0006)

420.0001 - Short title.

420.0001 Short title.—This part may be cited as the “State Housing Strategy Act.”

History.—s. 2, ch. 88-376; s. 9, ch. 92-317.



420.0002 - Legislative findings.

420.0002 Legislative findings.—The Legislature finds that:

(1) With cutbacks in federal assistance for housing programs, the projected population growth of the state, and the impact of the 1986 Tax Reform Act, Florida is experiencing a critical affordable housing shortage.

(2) The failure of the state to commit sufficient resources to address the severe housing problems has resulted in many residents of this state continuing to live in substandard or unaffordable housing or without shelter.

(3) Only seven states report a greater per capita need for low-income rental housing units than this state.

(4) First-time home buyers are growing in numbers, but, due to present trends, are finding it increasingly difficult to purchase a home because of the lack of up-front capital to pay higher down payments, insurance premiums, and other closing costs.

(5) Approximately 12 percent of the elderly population of this state live in poverty and in deplorable housing conditions.

(6) There exists a need for the construction, rehabilitation, and maintenance of multifamily elderly housing to meet existing and future housing needs.

(7) Escalating land and predevelopment costs and project financing contribute to the overall cost of housing and tend to restrict the development of housing affordable to very-low-income persons, low-income persons, and moderate-income persons.

(8) Existing state housing programs do not provide an adequate remedy to meet current or future housing needs.

(9) As a matter of public policy, special programs are needed to stimulate public and private enterprises to build and rehabilitate housing in order to provide decent, safe, and sanitary conditions for very-low-income persons, low-income persons, and moderate-income persons.

(10) The state should provide incentives for the formation of public-private partnerships as the means of achieving the greatest reduction in housing costs. The state should support partnership initiatives through regulatory relief, a streamlined application process for state-level programs, training, technical assistance, and flexible funding to enable local governments to meet local needs and to match federal funds.

History.—s. 2, ch. 88-376; s. 10, ch. 92-317.



420.0003 - State housing strategy.

420.0003 State housing strategy.—

(1) LEGISLATIVE INTENT.—It is the intent of this act to begin the process of articulating a state housing strategy that will carry the state towards the goal of assuring that by the year 2010 each Floridian shall have decent and affordable housing. This strategy must involve state, regional, and local governments working in partnership with communities and the private sector and must involve financial as well as regulatory commitment to accomplish this goal.

(2) GOAL.—By the year 2010, this state shall ensure that decent and affordable housing is available for all of its residents.

(3) POLICIES.—

(a) Housing need.—The continuum of need for decent and affordable housing shall be addressed, with an emphasis on assisting the neediest persons.

1. State housing programs shall promote the self-sufficiency and economic dignity of the people in this state, including elderly persons.

2. The housing requirements of special needs populations shall be addressed through programs that promote decentralization and deinstitutionalization.

3. All housing initiatives and programs shall be nondiscriminatory.

4. The geographic distribution of resources shall provide for the development of housing in rural and urban areas.

(b) Public-private partnerships.—Cost-effective, public-private partnerships shall be emphasized to produce and preserve affordable housing.

1. Data shall be developed and maintained on the affordable housing activities of local governments, community-based organizations, and private developers.

2. The state shall assist local governments and community-based organizations by providing training and technical assistance.

3. The state shall provide incentives for public sector and private sector development of affordable housing.

4. The department shall coordinate state programs with local activities and with federal initiatives.

(c) Preservation of housing stock.—The existing stock of affordable housing shall be preserved and improved.

1. Units of housing for low-income and elderly persons shall be preserved and improved through rehabilitation programs.

2. Neighborhood revitalization efforts shall be expanded in order to promote suitable living environments for individuals and families.

3. The state should encourage the Federal Government to continue the availability of federally subsidized units subject to mortgage prepayment and rent subsidy contract expiration.

(d) Public housing.—The important contribution of public housing to the well-being of low-income citizens shall be acknowledged through state and local government efforts to provide services and assistance through existing programs to public housing facilities and their tenants. Such services may include, but are not limited to, transportation, education, law enforcement, and health services. Any state or local government funds allocated to enhance public housing must be used to supplement, not supplant, federal support.

(e) Housing production or rehabilitation programs.—New programs for housing production or rehabilitation shall be developed in accordance with the following general guidelines as appropriate for the purpose of the specific program:

1. State and local governments shall provide incentives to encourage the private sector to be the primary delivery vehicle for the development of affordable housing.

2. State funds should be heavily leveraged to achieve the maximum local and private commitment of funds while achieving the program objectives.

3. To the maximum extent possible, state funds should be expended to provide housing units rather than to support program administration.

4. State money should be used, when possible, as loans rather than grants.

5. State funds should be available only to local governments that provide incentives or financial assistance for housing.

6. State funds should be made available only for projects which are consistent with the local government comprehensive plan.

7. State funding for housing should not be made available to local governments whose comprehensive plans have been found not in compliance with chapter 163 and who have not entered into a stipulated settlement agreement with the Department of Economic Opportunity to bring the plan into compliance.

8. Mixed income projects should be encouraged, to avoid a concentration of low-income residents in one area or project.

9. Distribution of state housing funds should be flexible and consider the regional and local needs, resources, and capabilities of housing producers.

10. Income levels used to determine program eligibility should be adjusted for family size in determining the eligibility of specific beneficiaries.

11. To the maximum extent possible, state-owned lands that are appropriate for the development of affordable housing shall be made available for that purpose.

(4) IMPLEMENTATION.—The Department of Economic Opportunity and the Florida Housing Finance Corporation in carrying out the strategy articulated herein shall have the following duties:

(a) The fiscal resources of the Department of Economic Opportunity shall be directed to achieve the following programmatic objectives:

1. Effective technical assistance and capacity-building programs shall be established at the state and local levels.

2. The Shimberg Center for Affordable Housing at the University of Florida shall develop and maintain statewide data on housing needs and production, provide technical assistance relating to real estate development and finance, operate an information clearinghouse on housing programs, and coordinate state housing initiatives with local government and federal programs.

(b) The long-range program plan of the Department of Economic Opportunity must include specific goals, objectives, and strategies that implement the housing policies in this section.

(c) The Shimberg Center for Affordable Housing, in consultation with the Department of Economic Opportunity and the Florida Housing Finance Corporation, shall review and evaluate existing housing rehabilitation, production, and finance programs to determine their consistency with relevant policies in this section and identify the needs of specific populations, including, but not limited to, elderly persons, handicapped persons, and persons with special needs, and shall recommend statutory modifications where appropriate. The Shimberg Center for Affordable Housing, in consultation with the Department of Economic Opportunity and the corporation, shall also evaluate the degree of coordination between state housing programs, and between state, federal, and local housing activities, and shall recommend improved program linkages. The recommendations required above and a report of any programmatic modifications made as a result of these policies shall be included in the housing report required by s. 420.6075, beginning December 31, 1991, and every 5 years thereafter.

(d) The department and the corporation are anticipated to conform the administrative rules for each housing program to the policies stated in this section, provided that such changes in the rules are consistent with the statutory intent or requirements for the program. This authority applies only to programs offering loans, grants, or tax credits and only to the extent that state policies are consistent with applicable federal requirements.

History.—s. 2, ch. 88-376; s. 12, ch. 90-275; s. 7, ch. 95-396; s. 1, ch. 97-167; s. 25, ch. 2007-105; s. 322, ch. 2011-142; s. 6, ch. 2011-189; s. 7, ch. 2013-83.



420.0004 - Definitions.

420.0004 Definitions.—As used in this part, unless the context otherwise indicates:

(1) “Adjusted for family size” means adjusted in a manner which results in an income eligibility level which is lower for households with fewer than four people, or higher for households with more than four people, than the base income eligibility determined as provided in subsection (9), subsection (11), subsection (12), or subsection (17), based upon a formula as established by the United States Department of Housing and Urban Development.

(2) “Adjusted gross income” means all wages, assets, regular cash or noncash contributions or gifts from persons outside the household, and such other resources and benefits as may be determined to be income by the United States Department of Housing and Urban Development, adjusted for family size, less deductions allowable under s. 62 of the Internal Revenue Code.

(3) “Affordable” means that monthly rents or monthly mortgage payments including taxes, insurance, and utilities do not exceed 30 percent of that amount which represents the percentage of the median adjusted gross annual income for the households as indicated in subsection (9), subsection (11), subsection (12), or subsection (17).

(4) “Corporation” means the Florida Housing Finance Corporation.

(5) “Community-based organization” or “nonprofit organization” means a private corporation organized under chapter 617 to assist in the provision of housing and related services on a not-for-profit basis and which is acceptable to federal and state agencies and financial institutions as a sponsor of low-income housing.

(6) “Department” means the Department of Economic Opportunity.

(7) “Disabling condition” means a diagnosable substance abuse disorder, serious mental illness, developmental disability, or chronic physical illness or disability, or the co-occurrence of two or more of these conditions, and a determination that the condition is:

(a) Expected to be of long-continued and indefinite duration; and

(b) Not expected to impair the ability of the person with special needs to live independently with appropriate supports.

(8) “Elderly” describes persons 62 years of age or older.

(9) “Extremely-low-income persons” means one or more natural persons or a family whose total annual household income does not exceed 30 percent of the median annual adjusted gross income for households within the state. The Florida Housing Finance Corporation may adjust this amount annually by rule to provide that in lower income counties, extremely low income may exceed 30 percent of area median income and that in higher income counties, extremely low income may be less than 30 percent of area median income.

(10) “Local public body” means any county, municipality, or other political subdivision, or any housing authority as provided by chapter 421, which is eligible to sponsor or develop housing for farmworkers and very-low-income and low-income persons within its jurisdiction.

(11) “Low-income persons” means one or more natural persons or a family, the total annual adjusted gross household income of which does not exceed 80 percent of the median annual adjusted gross income for households within the state, or 80 percent of the median annual adjusted gross income for households within the metropolitan statistical area (MSA) or, if not within an MSA, within the county in which the person or family resides, whichever is greater.

(12) “Moderate-income persons” means one or more natural persons or a family, the total annual adjusted gross household income of which is less than 120 percent of the median annual adjusted gross income for households within the state, or 120 percent of the median annual adjusted gross income for households within the metropolitan statistical area (MSA) or, if not within an MSA, within the county in which the person or family resides, whichever is greater.

(13) “Person with special needs” means an adult person requiring independent living services in order to maintain housing or develop independent living skills and who has a disabling condition; a young adult formerly in foster care who is eligible for services under s. 409.1451(5); a survivor of domestic violence as defined in s. 741.28; or a person receiving benefits under the Social Security Disability Insurance (SSDI) program or the Supplemental Security Income (SSI) program or from veterans’ disability benefits.

(14) “Student” means any person not living with his or her parent or guardian who is eligible to be claimed by his or her parent or guardian as a dependent under the federal income tax code and who is enrolled on at least a half-time basis in a secondary school, career center, community college, college, or university.

(15) “Substandard” means:

(a) Any unit lacking complete plumbing or sanitary facilities for the exclusive use of the occupants;

(b) A unit which is in violation of one or more major sections of an applicable housing code and where such violation poses a serious threat to the health of the occupant; or

(c) A unit that has been declared unfit for human habitation but that could be rehabilitated for less than 50 percent of the property value.

(16) “Substantial rehabilitation” means repair or restoration of a dwelling unit where the value of such repair or restoration exceeds 40 percent of the value of the dwelling.

(17) “Very-low-income persons” means one or more natural persons or a family, not including students, the total annual adjusted gross household income of which does not exceed 50 percent of the median annual adjusted gross income for households within the state, or 50 percent of the median annual adjusted gross income for households within the metropolitan statistical area (MSA) or, if not within an MSA, within the county in which the person or family resides, whichever is greater.

History.—s. 2, ch. 88-376; s. 1, ch. 89-121; s. 13, ch. 90-275; s. 72, ch. 2000-153; s. 36, ch. 2004-357; ss. 44, 53, ch. 2006-26; s. 14, ch. 2006-69; s. 323, ch. 2011-142; s. 7, ch. 2011-189.



420.0005 - State Housing Trust Fund; State Housing Fund.

420.0005 State Housing Trust Fund; State Housing Fund.—There is established in the State Treasury a separate trust fund to be named the “State Housing Trust Fund.” There shall be deposited in the fund all moneys appropriated by the Legislature, or moneys received from any other source, for the purpose of this chapter, and all proceeds derived from the use of such moneys. The fund shall be administered by the Florida Housing Finance Corporation on behalf of the department, as specified in this chapter. Money deposited to the fund and appropriated by the Legislature must, notwithstanding the provisions of chapter 216 or s. 420.504(3), be transferred quarterly in advance, to the extent available, or, if not so available, as soon as received into the State Housing Trust Fund, and subject to the provisions of s. 420.5092(6)(a) and (b) by the Chief Financial Officer to the corporation upon certification by the executive director of the Department of Economic Opportunity that the corporation is in compliance with the requirements of s. 420.0006. The certification made by the executive director shall also include the split of funds among programs administered by the corporation and the department as specified in chapter 92-317, Laws of Florida, as amended. Moneys advanced by the Chief Financial Officer must be deposited by the corporation into a separate fund established with a qualified public depository meeting the requirements of chapter 280 to be named the “State Housing Fund” and used for the purposes of this chapter. Administrative and personnel costs incurred in implementing this chapter may be paid from the State Housing Fund, but such costs may not exceed 5 percent of the moneys deposited into such fund. To the State Housing Fund shall be credited all loan repayments, penalties, and other fees and charges accruing to such fund under this chapter. It is the intent of this chapter that all loan repayments, penalties, and other fees and charges collected be credited in full to the program account from which the loan originated. Moneys in the State Housing Fund which are not currently needed for the purposes of this chapter shall be invested in such manner as is provided for by statute. The interest received on any such investment shall be credited to the State Housing Fund.

History.—s. 2, ch. 88-376; s. 11, ch. 92-317; s. 2, ch. 97-167; s. 1, ch. 98-56; s. 457, ch. 2003-261; s. 47, ch. 2005-71; s. 13, ch. 2007-6; s. 10, ch. 2009-2; s. 324, ch. 2011-142; s. 66, ch. 2012-96.



420.0006 - Authority to contract with corporation; contract requirements; nonperformance.

420.0006 Authority to contract with corporation; contract requirements; nonperformance.—The executive director of the department shall contract, notwithstanding part I of chapter 287, with the Florida Housing Finance Corporation on a multiyear basis to stimulate, provide, and foster affordable housing in the state. The contract must incorporate the performance measures required by s. 420.511 and be consistent with the corporation’s strategic business plan prepared in accordance with s. 420.511. The contract must provide that if the corporation fails to comply with a performance measure required by s. 420.511, the executive director shall notify the Governor and refer the nonperformance to the department’s inspector general for review and determination as to whether such failure is due to forces beyond the corporation’s control or whether such failure is due to inadequate management of the corporation’s resources. Advances shall continue to be made pursuant to s. 420.0005 during the pendency of the review. If such failure is due to outside forces, it may not be deemed a violation of the contract. If such failure is due to inadequate management, the department’s inspector general shall provide recommendations regarding solutions. The Governor may resolve differences of opinion with respect to performance under the contract and may request that advances continue in the event of a failure under the contract due to inadequate management. The Chief Financial Officer shall approve the request absent a finding by the Chief Financial Officer that continuing such advances would adversely impact the state; however, the Chief Financial Officer shall provide advances sufficient to meet the debt service requirements of the corporation and sufficient to fund contracts committing funds from the State Housing Trust Fund if such contracts are in accordance with the laws of this state.

History.—s. 3, ch. 97-167; s. 2, ch. 98-56; s. 458, ch. 2003-261; s. 8, ch. 2011-189; s. 67, ch. 2012-96; s. 8, ch. 2013-83.






Part II - HOUSING DEVELOPMENT CORPORATION OF FLORIDA (ss. 420.101-420.171)

420.101 - Housing Development Corporation of Florida; creation, membership, and purposes.

420.101 Housing Development Corporation of Florida; creation, membership, and purposes.—

(1) Twenty-five or more persons, a majority of whom shall be residents of this state, who may desire to create a housing development corporation under the provisions of this part for the purpose of promoting and developing housing and advancing the prosperity and economic welfare of the state and, to that end, to exercise the powers and privileges hereinafter provided, may be incorporated by filing in the Department of State, as hereinafter provided, articles of incorporation. The articles of incorporation shall contain:

(a) The name of the corporation, which shall include the words “Housing Development Corporation of Florida.”

(b) The location of the principal office of the corporation. The corporation may have offices in such other places within the state as may be fixed by the board of directors.

(c) The purposes for which the corporation is founded, which shall be:

1. To mobilize capital;

2. To finance new or rehabilitated housing, particularly for persons of low or moderate income in the state;

3. To find new methods of providing subsidies for housing;

4. To encourage and assist, through loans, including loans at below-market interest rates, investments, or other business transactions, in the elimination of substandard housing in this state;

5. To rehabilitate and assist existing housing, and so to stimulate and assist in the expansion of all kinds of housing activity which will tend to promote the development of new or rehabilitated housing and improve the standard of living of the low-income and moderate-income citizens of this state;

6. To cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of housing developments in this state;

7. To provide financing for the construction of all kinds of housing activity in this state, particularly for low-income and moderate-income citizens; and

8. To make, service, and manage home equity conversion mortgages to assist elderly citizens.

(d) The names and post office addresses of the members of the first board of directors. The first board of directors shall be elected by and from the stockholders of the corporation and shall consist of 21 members. However, five of such members shall consist of the following persons, who shall be nonvoting members: the executive director of the Department of Economic Opportunity or her or his designee; the head of the Department of Financial Services or her or his designee with expertise in banking matters; a designee of the head of the Department of Financial Services with expertise in insurance matters; one state senator appointed by the President of the Senate; and one representative appointed by the Speaker of the House of Representatives.

(e) Any provision which the incorporators may choose to insert for the regulation of the business and for the conduct of the affairs of the corporation and any provision creating, dividing, limiting, and regulating the powers of the corporation, the directors, stockholders, or any class of the stockholders, including, but not limited to, a list of the officers, and provisions governing the issuance of stock certificates to replace lost or destroyed certificates.

(f) The amount of the authorized capital stock and the number of shares into which it is divided, the par value of each share, and the amount of capital with which it will commence business; if there is more than one class of stock, a description of the different classes; and the names and post office addresses of the subscribers of stock and the number of shares subscribed by each. The aggregate of the subscription shall be the minimum amount of capital with which the corporation shall commence business, which shall not be less than $100,000. The articles of incorporation may also contain any provision consistent with the laws of this state for the regulation of the affairs of the corporation.

(2) The articles of incorporation shall be in writing, subscribed by not less than nine natural persons competent to contract, acknowledged by each of the subscribers before an officer authorized to take acknowledgments, and filed with the Department of State for approval. A duplicate copy so subscribed and acknowledged may also be filed.

(3) The articles of incorporation shall recite that the corporation is organized under the provisions of this chapter. The Department of State shall not approve articles of incorporation for a corporation organized under this part until a total of at least 15 national banks, federal savings and loan associations, state banks, savings banks, industrial savings banks, domestic building and loan associations, or insurance companies authorized to do business within this state, or any combination thereof, have agreed in writing to become stockholders of the corporation. The written agreement shall be filed with the Department of State with the articles of incorporation, and the filing of same shall be a condition precedent to the approval of the articles of incorporation by the Department of State.

(4) Whenever the articles of incorporation have been filed in the Department of State and approved by it and all filing fees and taxes prescribed by part I of chapter 607 have been paid, the subscribers and their successors and assigns shall constitute a corporation, and the corporation shall then be authorized to commence business, and stock thereof to the extent herein or hereafter duly authorized may from time to time be issued.

History.—s. 1, ch. 72-172; s. 4, ch. 79-9; s. 8, ch. 79-176; s. 1, ch. 80-108; s. 2, ch. 84-251; s. 2, ch. 84-274; s. 2, ch. 84-344; s. 76, ch. 97-103; s. 459, ch. 2003-261; s. 325, ch. 2011-142; s. 65, ch. 2012-96; s. 43, ch. 2014-209.



420.102 - Definitions.

420.102 Definitions.—As used in this part, the following words and terms have the following meanings unless the context indicates another or different meaning or intent:

(1) “Board of directors” means the board of directors of the corporation created pursuant to this part.

(2) “Consortium” means two or more mortgagees who jointly negotiate and agree to provide home equity conversion plans to elderly homeowners, on agreed-upon terms and conditions.

(3) “Consumer housing cooperative” means a corporation incorporated pursuant to the provisions of the Florida General Corporation Law.

(4) “Corporation,” as used in this part, means the Florida Housing Development Corporation created pursuant to this part.

(5) “Development costs” means the costs which have been approved by the Florida Housing Finance Corporation as appropriate expenditures, including but not limited to:

(a) Legal, organizational, marketing, and administrative expenses;

(b) Payment of fees for preliminary feasibility studies and advances for planning, engineering, and architectural work;

(c) Expenses for surveys as to need and market analyses;

(d) Necessary application and other fees to federal and other government agencies; and

(e) Such other expenses as the Florida Housing Finance Corporation may deem appropriate to effectuate the purposes of this chapter.

(6) “Financial institution” means any banking corporation or trust company, savings and loan association, insurance company, or related corporation, partnership, foundation, or other institution engaged primarily in lending or investing funds.

(7) “Home equity conversion mortgage” means a reverse mortgage loan made to an elderly homeowner which is secured by a lien on real property.

(8) “Lending institution” means a mortgage lender, including any bank or trust company, savings bank, national banking association, state or federal savings and loan association, or building and loan association maintaining an office in this state or any insurance company authorized to transact business in this state or a corporation composed of such institutions.

(9) “Low-income or moderate-income persons” means families and persons who cannot afford, as defined by federal law, to pay the amounts at which private enterprise is providing a substantial supply of decent, safe, and sanitary housing and fall within income limitations set by the Florida Housing Finance Corporation in its rules.

(10) “Nonprofit housing corporation” means a nonprofit housing corporation incorporated pursuant to the provisions of Florida law relating to corporations not for profit.

(11) “Project” means a specific work or improvement, including land, buildings, improvements, real and personal property, or any interest therein, acquired, owned, constructed, reconstructed, rehabilitated, or improved with the financial assistance of the Florida Housing Finance Corporation, including the construction of low-income and moderate-income housing facilities and facilities incident or appurtenant thereto, such as streets, sewers, utilities, parks, site preparation, landscaping, and such other administrative, community, and recreational facilities as the Florida Housing Finance Corporation determines to be necessary, convenient, or desirable appurtenances.

(12) “Real property” means lands, structures, franchises, and interests in land, including lands under water and riparian rights, space and air rights, and any and all other interests and rights usually included within such term. Real property also means and includes any and all interests in such property less than full title, such as easements, incorporeal hereditaments, and every estate, interest, or right, legal or equitable, including terms for years and liens thereon by way of judgments, mortgages, or otherwise, and also all claims for damages for such real estate.

(13) “Secured loan” means a loan secured by a mortgage or a security interest in a project.

(14) “State” means the State of Florida.

(15) “Stockholder” means any financial institution authorized to do business within this state which undertakes to lend money to the corporation created pursuant to this part, upon its call, and in accordance with the provisions of this chapter.

History.—s. 1, ch. 72-172; ss. 1, 4, ch. 76-249; s. 1, ch. 77-174; s. 1, ch. 84-251; s. 21, ch. 88-376; s. 73, ch. 2000-153; s. 5, ch. 2000-342.

Note.—Former s. 420.011.



420.111 - Housing Development Corporation of Florida; additional powers.

420.111 Housing Development Corporation of Florida; additional powers.—In furtherance of its purposes and in addition to the powers now or hereafter conferred on business corporations by part I of chapter 607, the corporation shall, subject to the restrictions and limitations contained in this section, have the following powers:

(1) To elect, appoint, and employ officers, agents and employees and to make contracts and incur liabilities for any of the purposes of the corporation, except that the corporation may not incur any secondary liability by way of guaranty or endorsement of the obligations of any person, firm, corporation, joint-stock company, association, or trust, or in any other manner.

(2) To borrow money from its stockholders, other financial institutions, and state and federal agencies for any of the purposes of the corporation; to issue therefor its bonds, debentures, notes, or other evidences of indebtedness, whether secured or unsecured, and to secure the same by mortgage, pledge, deed of trust, or other lien on its property, franchises, rights, and privileges of every kind and nature, or any part thereof or interest therein, without securing stockholder approval.

(3) To make loans to any person, firm, corporation, joint-stock company, association, or trust and to regulate the terms and conditions with respect to any such loans and the charges for interest and service connected therewith, provided subsidies may be in the form of below market interest rates or such other assistance as determined by the board with the concurrence of the applicable regulatory agencies governing the several stockholder industries.

(4) To purchase, receive, hold, lease, or otherwise acquire, and to sell, convey, transfer, lease, or otherwise dispose of, real and personal property, together with such rights and privileges as may be incidental and appurtenant thereto and the use thereof, including, but not restricted to, any real or personal property acquired by the corporation from time to time in the satisfaction of debts or enforcement of obligations.

(5) For the purposes of foreclosure, to acquire the good will, business, rights, real and personal property, and other assets, or any part thereof, or interest therein, of any persons, firms, corporations, joint-stock companies, associations or trusts, and to assume, undertake, or pay the obligations, debts and liabilities of any such person, firm, corporation, joint-stock company, association or trust; to acquire improved or unimproved real estate for the purpose of constructing new housing or rehabilitation thereof; for the purposes of disposing of such real estate to others for the construction of housing or rehabilitation thereof; and to acquire, construct or reconstruct, alter, repair, maintain, operate, sell, convey, transfer, lease, or otherwise dispose of such housing, provided, however that nothing herein contained shall authorize the acquisition, construction, reconstruction, or operation of any public lodging establishment as defined in chapter 509.

(6) To acquire, subscribe for, own, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of the stock, shares, bonds, debentures, notes, or other securities and evidences of interest in, or indebtedness of, any person, firm, corporation, joint-stock company, association, or trust, and, while the owner or holder thereof, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon.

(7) To mortgage, pledge, or otherwise encumber any property, right, or thing of value, acquired pursuant to the powers contained in subsection (4), subsection (5), or subsection (6), as security for the payment of any part of the purchase price thereof.

(8) To cooperate with, and avail itself of the facilities of, the United States Department of Housing and Urban Development, the Department of Economic Opportunity, and any other similar local, state, or Federal Government agency; and to cooperate with and assist, and otherwise encourage, organizations in the various communities of the state on the promotion, assistance, and development of the housing and economic welfare of such communities or of this state or any part thereof.

(9) To do all acts and things necessary or convenient to carry out the powers expressly granted in this part.

History.—s. 1, ch. 72-172; s. 5, ch. 79-9; s. 9, ch. 79-176; s. 45, ch. 81-167; s. 48, ch. 83-55; s. 35, ch. 83-216; s. 326, ch. 2011-142; s. 44, ch. 2014-209.



420.112 - Authorization for certain relationships.

420.112 Authorization for certain relationships.—Notwithstanding any rule at common law or any provision of any general or special law or any provision in their respective charters, agreements of association, articles of organization, or trust indentures:

(1) All persons, including all domestic corporations organized for the purpose of carrying on business within this state, and further including without implied limitation public utility companies and foreign corporations licensed to do business within this state, all financial institutions as defined herein, and all trusts, are authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities, or other evidences of indebtedness created by the corporation, all without the approval of any regulatory authority of the state except as otherwise provided in this part.

(2) All financial institutions are authorized to become stockholders of the corporation and to make loans to the corporation as provided herein.

(3) Each financial institution which becomes a stockholder of the corporation is hereby authorized, as an owner of capital stock, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the state, except as provided herein.

(4) The amount of capital stock of the corporation which any stockholder is authorized to acquire pursuant to the authority granted herein is in addition to the amount of capital stock in corporations which such stockholder may otherwise be authorized to acquire.

History.—s. 1, ch. 72-172.



420.123 - Stockholders; loan requirement.

420.123 Stockholders; loan requirement.—

(1) Any financial institution may request membership in the corporation by making application to the board of directors on such form and in such manner as the board of directors may require, and membership shall become effective upon acceptance of the application in the manner designated by the board. Each member stockholder of the corporation shall make loans to the corporation as and when called upon by it to do so on such terms and other conditions as shall be approved from time to time by the board of directors, except that the total amount outstanding on loans to the corporation made by any member at any one time, when added to the amount of the investment in the capital stock of the corporation then held by such member, shall not exceed the following limit, to be determined as of the time such member becomes a member on the basis of the audited balance sheet of such member at the close of its fiscal year immediately preceding its application for membership or, in the case of an insurance company, its last annual statement to the Office of Insurance Regulation of the Financial Services Commission: 5 percent of the capital and surplus of commercial banks and trust companies; 5 percent of the total outstanding loans made by savings and loan associations and building and loan associations; 5 percent of the capital and unassigned surplus of stock insurance companies, except fire insurance companies; 5 percent of the unassigned surplus of mutual insurance companies, except fire insurance companies; 0.2 percent of the assets of fire insurance companies; and such limits as may be approved by the board of directors of the corporation for other financial institutions.

(2) Each call made by the corporation shall be prorated among the members of the corporation in substantially the same proportion that the adjusted loan limit of each member bears to the aggregate of the adjusted loan limits of all members, except that the amount, if any, prorated to a member shall be based upon the member’s concurrence with the proposed duration of the loan and financial ability to make a loan to the corporation as determined by the member at the time of the call. The adjusted loan limit of a member shall be the amount of such member’s loan limit, reduced by the balance of outstanding loans made by it to the corporation and the investment in capital stock of the corporation held by such member at the time of the call.

(3) All loans to the corporation by members shall be evidenced by bonds, debentures, notes, or other evidences of indebtedness of the corporation, which shall be freely transferable at all times, and which shall bear interest at a rate determined by the board of directors.

History.—s. 1, ch. 72-172; s. 10, ch. 79-176; s. 2, ch. 80-108; s. 460, ch. 2003-261.



420.124 - Stockholders; powers.

420.124 Stockholders; powers.—The stockholders of the corporation shall have the following powers of the corporation:

(1) To make, amend, and repeal bylaws.

(2) To amend the charter as provided in s. 420.131.

(3) To dissolve the corporation as provided in s. 420.161.

(4) To do all things necessary or desirable to secure aid, assistance, loans, and other financing from any financial institution and from any similar government agency.

(5) To exercise such other of the powers of the corporation consistent with this chapter as may be conferred on the stockholders by the bylaws. As to all matters requiring action by the stockholders of the corporation, said stockholders shall vote separately thereon, and, except as otherwise herein provided, such matters shall require the affirmative vote of a majority of the votes to which the stockholders present or represented at the meeting shall be entitled.

Each stockholder shall have one vote, in person or by proxy, for each share of capital stock held by her or him.

History.—s. 1, ch. 72-172; s. 77, ch. 97-103.



420.131 - Articles of incorporation; method of amending.

420.131 Articles of incorporation; method of amending.—

(1) The articles of incorporation may be amended by the vote of the stockholders of the corporation, and such amendments shall require approval by the affirmative vote of two-thirds of the votes to which the stockholders shall be entitled. However, no amendment of the articles of incorporation which is inconsistent with the general purposes expressed herein or which eliminates or curtails the right of the Department of Financial Services to examine the corporation or the obligation of the corporation to make reports as provided in s. 420.141(2) shall be made.

(2) Within 30 days after any meeting at which an amendment to the articles of incorporation has been adopted, articles of amendment signed and sworn to by the president, treasurer, and a majority of the directors setting forth such amendment and due adoption thereof shall be submitted to the Department of State, which shall examine them and if it finds that they conform to the requirements of this part, shall so certify and endorse its approval thereon.

(3) The articles of amendment shall be filed in the office of the Department of State, and no such amendment shall take effect until such articles of amendment shall have been filed as aforesaid.

History.—s. 1, ch. 72-172; s. 461, ch. 2003-261.



420.141 - Housing Development Corporation of Florida; deposits and examination.

420.141 Housing Development Corporation of Florida; deposits and examination.—

(1) The corporation shall not deposit any of its funds in any financial institution unless such institution has been designated as a depository by the vote of the majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated. The corporation shall not receive money on deposit.

(2) The corporation shall be examined at least once annually by the Office of Financial Regulation of the Financial Services Commission and shall make reports of its condition not less than annually to the office, and more frequently upon call of the office, which in turn shall make copies of such reports available to the Office of Insurance Regulation of the Financial Services Commission and the Governor; and the corporation shall also furnish such other information as may from time to time be required by the Office of Financial Regulation and the Department of State. The Office of Financial Regulation shall exercise the same power and authority over the corporation organized pursuant to this part as is exercised over financial institutions under the provisions of the financial institutions codes, when such codes are not in conflict with this chapter.

History.—s. 1, ch. 72-172; s. 201, ch. 92-303; s. 462, ch. 2003-261.



420.161 - Housing Development Corporation of Florida; period of existence; method of dissolution.

420.161 Housing Development Corporation of Florida; period of existence; method of dissolution.—

(1) The period of duration of the corporation shall be perpetual, subject, however, to the right of the stockholders and the members to dissolve the corporation as provided in subsection (2).

(2) The corporation may, upon the affirmative vote of two-thirds of the votes to which the stockholders are entitled, dissolve the corporation as provided under part I of chapter 607, as long as that part does not conflict with this act. Upon any dissolution of the corporation, the corporation’s assets may not be distributed to the stockholders until all sums due the members of the corporation as creditors thereof have been paid in full.

History.—s. 1, ch. 72-172; s. 149, ch. 77-104; s. 45, ch. 2014-209.



420.171 - Housing Development Corporation of Florida; tax privileges and fiscal year.

420.171 Housing Development Corporation of Florida; tax privileges and fiscal year.—

(1) Any tax exemptions, tax credits, or tax privileges granted to banks, savings and loan associations, and trust companies by the general laws of the state are granted to the corporation organized pursuant to this chapter.

(2) The corporation organized under this chapter shall adopt the calendar year as its fiscal year.

History.—s. 1, ch. 72-172.






Part III - LOW-INCOME EMERGENCY HOME REPAIR PROGRAM (s. 420.36)

420.36 - Low-income Emergency Home Repair Program.

420.36 Low-income Emergency Home Repair Program.—There is established within the Department of Economic Opportunity the Low-income Emergency Home Repair Program to assist low-income persons, especially the elderly and physically disabled, in making emergency repairs which directly affect their health and safety.

(1) As used in this section, the term:

(a) “Grantee” means a local public or private nonprofit agency currently receiving funds from the department to conduct a weatherization assistance program in one or more counties or a public or nonprofit agency chosen as outlined in subparagraph (4)(c)4.

(b) “Subgrantee” means a local public or private nonprofit agency experienced in weatherization, emergency repairs, or rehabilitation of housing.

(2) A person is eligible to receive assistance if that person has an income in relation to that person’s family size which is at or below 125 percent of the poverty level as specified annually in the federal Office of Management and Budget Poverty Guidelines. Eligible persons over 60 years of age and eligible persons who are physically disabled shall be given priority in the program.

(3)(a) Allowable repairs, including materials and labor, which may be charged under the program include:

1. Correcting deficiencies in support beams, load-bearing walls, and floor joists.

2. Repair or replacement of unsafe or nonfunctional space heating or water heating systems.

3. Egress or physically disabled accessibility repairs, improvements, or assistive devices, including wheelchair ramps, steps, porches, handrails, or other health and safety measures.

4. Plumbing, pump, well, and line repairs to ensure safe drinking water and sanitary sewage.

5. Electrical repairs.

6. Repairs to deteriorating walls, floors, and roofs.

7. Other interior and exterior repairs as necessary for the health and safety of the resident.

(b) Administrative expenses may not exceed 10 percent of the total grant funds.

(c) Each grantee shall be required to provide an in-kind or cash match of at least 20 percent of the funds granted. Grantees and subgrantees shall be encouraged to use community resources to provide such match, including family, church, and neighborhood volunteers and materials provided by local groups and businesses. Grantees shall coordinate with local governments through their community development block grant entitlement programs and other housing programs, local housing partnerships, and agencies under contract to a lead agency for the provisions of services under the Community Care for the Elderly Act, ss. 430.201-430.207.

(4)(a) Funds appropriated to the department for the program shall be deposited in the Federal Grants Trust Fund. Administrative and personnel costs incurred by the department in implementing the provisions of this section may be paid from the fund.

(b) The grantee may subgrant these funds to a subgrantee if the grantee is unable to serve all of the county or the target population. Grantee and subgrantee eligibility shall be determined by the department.

(c) Funds shall be distributed to grantees and subgrantees as follows:

1. For each county, a base amount of at least $3,000 shall be set aside from the total funds available, and such amount shall be deducted from the total amount appropriated by the Legislature.

2. The balance of the funds appropriated by the Legislature shall be divided by the total poverty population of the state, and this quotient shall be multiplied by each county’s share of the poverty population. That amount plus the base of at least $3,000 constitutes each county’s share. A grantee that serves more than one county shall receive the base amount plus the poverty population share for each county to be served. Contracts with grantees may be renewed annually.

3. The funds allocated to each county shall be offered first to an existing weatherization assistance program grantee in good standing, as determined by the department, which can provide services to the target population of low-income persons, low-income elderly persons, and low-income physically disabled persons throughout the county.

4. If a weatherization assistance program grantee is not available to serve the entire county area, the funds shall be distributed through the following process:

a. An announcement of funding availability shall be provided to the county. The county may elect to administer the program.

b. If the county elects not to administer the program, the department shall establish rules to address the selection of one or more public or private not-for-profit agencies that are experienced in weatherization, rehabilitation, or emergency repair to administer the program.

5. If no eligible agency agrees to serve a county, the funds for that county shall be distributed to grantees having the best performance record as determined by department rule. At the end of the contract year, any uncontracted or unexpended funds shall be returned to the Federal Grants Trust Fund and reallocated under the next year’s contracting cycle.

(5) The department may perform all actions appropriate and necessary to carry out the purposes of this section, including, but not limited to:

(a) Entering into contracts and agreements with the Federal Government, agencies of the state, local governments, or any person, association, corporation, or entity.

(b) Seeking and accepting funding from any public or private source.

(c) Adopting and enforcing rules consistent with this section.

History.—s. 18, ch. 92-317; s. 43, ch. 95-418; s. 66, ch. 96-418; s. 48, ch. 2005-71; s. 14, ch. 2007-6; s. 327, ch. 2011-142; s. 4, ch. 2014-47.






Part IV - NEIGHBORHOOD HOUSING REHABILITATIONPROGRAMS (ss. 420.421-420.429)

420.421 - Short title.

420.421 Short title.—Sections 420.421-420.429 may be cited as the “Neighborhood Housing Services Act.”

History.—s. 1, ch. 79-259.



420.422 - Legislative findings.

420.422 Legislative findings.—The Legislature finds that:

(1) A substantial number of housing units in this state are in deteriorating condition, many residents are living in dwelling units which do not conform to applicable local codes and ordinances that are intended to ensure the health and safety of the occupants, and this condition impedes the development and conservation of healthy, safe, and viable communities in this state.

(2) Deteriorating housing contributes to the decline of neighborhoods and the surrounding areas, causes a reduction of the value of property comprising the tax base of local communities, and eventually requires the expenditures of disproportionate amounts of public funds for health, social services, and police protection to prevent the development of slums and the social and economic disruption found in slum communities.

(3) The rehabilitation of suitable housing will increase its economic life, is more economical and less disruptive than replacement of the housing and the relocation of its occupants, can better promote community development when conducted through organized housing rehabilitation programs, and is essential to promote sound community development in this state.

(4) The rehabilitation of housing will result in the conservation of energy and environmental resources through the installation of insulation and through discouraging the inefficient use of energy and environmental resources caused by low-density sprawl in undeveloped areas.

(5) Unless the problems of deteriorating housing and the accompanying problems associated with the decline of neighborhoods and surrounding areas and the loss of valuable property from the tax base are addressed, the health, safety, and welfare of the residents of the affected communities and of this state will be detrimentally affected.

(6) The amount of public resources currently available or likely to be available for the rehabilitation and maintenance of marginal or substandard residential units in this state is grossly inadequate.

(7) If significant progress is to be made in adequately reducing or eliminating substandard housing in this state, it is imperative that the resources of the private sector be urged to assist in the rehabilitation of housing.

(8) A partnership of state and local public agencies with the private sector to coordinate and optimize their respective resources is critical to any serious effort to conserve and protect the state’s increasingly valuable stock of existing housing.

(9) The neighborhood housing services program of the Neighborhood Reinvestment Corporation has proven itself to be a highly effective mechanism for rehabilitating housing and revitalizing declining neighborhoods by combining public resources with private resources.

(10) The creation, continuation, and expansion of neighborhood housing services programs among the municipalities and counties of this state will serve the interests of the citizens of this state.

History.—s. 2, ch. 79-259; s. 1, ch. 85-265.



420.423 - Policy and purpose.

420.423 Policy and purpose.—It is the policy of this state to provide a necessary means to prevent the deterioration of housing, the decline of neighborhoods and surrounding areas, and the inefficient use of energy and environmental resources associated with such deterioration and decline. The purpose of ss. 420.421-420.429 is to assist local governments in participating in a cooperative program with the private sector to deliver effective and continuing support to declining neighborhoods in order to reverse that decline and restore the health and vitality of such neighborhoods. The Legislature, therefore, declares that the rehabilitation of housing to facilitate the preservation and revitalization of neighborhoods, the development of healthy, safe, and viable communities in this state, and all the purposes of ss. 420.421-420.429 are public purposes for which public money may be borrowed, expended, loaned, and granted.

History.—s. 3, ch. 79-259; s. 2, ch. 85-265.



420.424 - Definitions.

420.424 Definitions.—As used in ss. 420.421-420.429:

(1) “Department” means the Department of Economic Opportunity.

(2) “Local government” means any county or incorporated municipality within this state.

(3) “Neighborhood housing services corporation” means a private, nonprofit, community-based corporation organized under the laws of this state to develop and administer local neighborhood housing services.

(4) “Neighborhood housing services project” means a program developed by the Neighborhood Reinvestment Corporation and implemented locally by neighborhood housing services corporations to stimulate reinvestment in a defined neighborhood.

(5) “Neighborhood Reinvestment Corporation” means a corporation or its successor sponsored by the United States Department of Housing and Urban Development, the Federal Home Loan Bank Board, the Office of the Comptroller of the Currency, the Federal Reserve, the Federal Deposit Insurance Corporation, and the National Credit Union Administration for the purpose of creating a partnership between the private sector, government, and citizens to undertake the rehabilitation and revitalization of declining residential neighborhoods.

(6) “Rehabilitation” means the repair, renovation, reconstruction, or other improvement of housing to restore that housing to a sound condition or to ensure that the housing can be maintained in that condition or to improve the general utility and attractiveness of such housing.

History.—s. 4, ch. 79-259; s. 47, ch. 81-167; s. 50, ch. 83-55; s. 3, ch. 85-265; s. 51, ch. 93-120; s. 328, ch. 2011-142.



420.426 - Eligible applicants.

420.426 Eligible applicants.—To receive a grant, an applicant must:

(1) Be a local government within this state;

(2) Be able to demonstrate a clear need for the financial assistance made available through ss. 420.421-420.429; and

(3) Be certified by the Neighborhood Reinvestment Corporation as a participant.

History.—s. 6, ch. 79-259; s. 4, ch. 85-265.



420.427 - Project eligibility.

420.427 Project eligibility.—

(1) Grants may be provided to local governments for:

(a) A newly incorporated neighborhood housing services corporation project;

(b) An expansion of an existing neighborhood housing services corporation project to include new geographical areas; and

(c) A continuation of an existing neighborhood housing services corporation project, but only if at least one-third of the total operating budget for the grant year is funded by the private sector.

(2) Each individual project of a local government having one or more projects within its jurisdiction is eligible for funding.

(3) In no case shall more than $150,000 be granted to a local government for projects within its jurisdiction within a 12-month period.

History.—ss. 8, 9, ch. 79-259; s. 5, ch. 85-265.



420.428 - Eligible activities.

420.428 Eligible activities.—Grant recipients may use grant funds made available pursuant to ss. 420.421-420.429 to:

(1) Pay the Neighborhood Reinvestment Corporation for the fee charged to develop a neighborhood housing services corporation, which fee, if refunded, may be used for any eligible activity;

(2) Fund the operation of a neighborhood housing services corporation by payment of salaries and other administrative expenses, as approved by the department; and

(3) Fund a revolving high-risk loan fund which is administered by a neighborhood housing services corporation to finance the rehabilitation of property in the corporation’s targeted area.

History.—s. 7, ch. 79-259; s. 6, ch. 85-265.



420.429 - Authority of the department.

420.429 Authority of the department.—The department shall have all the powers necessary to carry out the purposes and provisions of ss. 420.421-420.429. The department may:

(1) Make contracts and agreements with the Federal Government, other agencies of the state, any other public agency, or any other person, association, corporation, local government, or other entity in exercising its powers and performing its duties under ss. 420.421-420.429.

(2) Seek and accept funding from any public or private source.

(3) Adopt and enforce rules not inconsistent with ss. 420.421-420.429 for the administration of the Neighborhood Housing Services Grant Program.

(4) Assist in training employees of local governments and local agencies to help achieve and increase their capacity to administer community conservation programs and provide technical assistance and advice to local governments and local agencies involved with neighborhood housing services programs.

History.—s. 10, ch. 79-259; s. 53, ch. 93-120.






Part V - FLORIDA HOUSING FINANCE CORPORATION (ss. 420.501-420.55)

420.501 - Short title.

420.501 Short title.—This act may be cited as the “Florida Housing Finance Corporation Act.”

History.—s. 1, ch. 80-161; s. 4, ch. 97-167.



420.502 - Legislative findings.

420.502 Legislative findings.—It is hereby found and declared as follows:

(1) The costs of developing, operating, and maintaining multifamily rental housing have increased substantially and have thereby contributed to the new construction of such units being less than that necessary for an adequate supply; the conversion of apartment units to condominiums has also contributed to this condition, and the availability of rental housing has become a significant problem in the state.

(2) There exist presently and periodically serious economic dislocations in the construction and building trade industry, resulting in substantial unemployment, business losses, and bankruptcies, a general deterioration of the economic well-being of Florida residents, and a need to assist and implement welfare-to-work transitioning initiatives to coordinate with state and federal policies.

(3) One major cause of these conditions has been periodic shortages of funds from private sources and failures due to disintermediation in the federal system of financial intermediaries, which shortages have contributed to reductions in construction of new residential housing and have made the sale and purchase of existing residential housing a virtual impossibility in certain parts of the state.

(4) There also exists a serious shortage of decent, safe, and sanitary housing in the state available to persons and families of low, moderate, and middle income, which impairs the economic value of larger areas, characterized by depreciated value, impaired investments, reduced capacity to pay taxes, and lack of new development to meet the needs of area residents, and which is a menace to the health, safety, morals, and welfare of the citizens of the state.

(5) It is necessary to create inducements and opportunities for private and public investment in such activities in this state with appropriate planning, land use, and construction policies necessary for the public welfare.

(6) A stable supply of adequate funds for housing financing is required to encourage the construction and reconstruction of new and rehabilitated housing in an orderly and sustained manner and, thereby, to meet the shortage and reduce the results thereof.

(7) It is necessary to create a state housing finance corporation to encourage the investment of private capital in residential housing through the use of public financing to deal with the problem of disintermediation, to stimulate the construction and rehabilitation of residential housing, to facilitate the purchase and sale of existing residential housing, to provide construction and mortgage loans for projects, and to make loans to and purchase mortgage loans from private lending institutions, each on a quantifiable, measurable basis providing sufficient, clear evidence of the corporation’s goals and its success in achieving the goals.

(8) It is necessary to create new programs to stimulate the construction and substantial rehabilitation of rental housing for eligible persons and families.

History.—s. 1, ch. 80-161; s. 4, ch. 88-376; s. 5, ch. 97-167.



420.503 - Definitions.

420.503 Definitions.—As used in this part, the term:

(1) “Affordable housing debt” means debt issued by or loans made to the corporation, counties, municipalities, or other public agencies of this state or not-for-profit corporations or for-profit entities for the purpose of providing affordable housing to residents of the state.

(2) 1“Agency” means the 1Florida Housing Finance Agency as it exists before January 1, 1998, and thereafter as previously existing under state law.

(3) “Authorized investments” means any of the following securities:

(a) Investments permitted under s. 215.47(1) and (2), without regard to any limitation set forth therein.

(b) Investment agreements the issuer of which is rated or the guarantor of which is rated in one of the three highest rating categories by a nationally recognized rating service.

(4) “Bond” means any bond, debenture, note, or other evidence of financial indebtedness issued by the corporation under and pursuant to this act.

(5) “Commercial fishing worker” means a laborer who is employed on a seasonal, temporary, or permanent basis in fishing in salt water or fresh water and who derived at least 50 percent of her or his income in the immediately preceding 12 months from such employment. The term includes a person who has retired as a laborer due to age, disability, or illness. In order to be considered retired due to age, a person must be 50 years of age or older and must have been employed for a minimum of 5 years as a commercial fishing worker. In order to be considered retired due to disability or illness, a person must:

(a) Establish medically that she or he is unable to be employed as a commercial fishing worker due to that disability or illness; and

(b) Establish that she or he was previously employed as a commercial fishing worker.

(6) “Community-based organization” means a private corporation organized under chapter 617 to assist in the provision of housing-related services on a not-for-profit basis within a designated area, which may include a municipality, a county, or more than one municipality or county.

(7) “Community housing development organization” means a nonprofit organization that has among its purposes the provision of affordable housing for low-income families and moderate-income families, maintains accountability to low-income community residents, has demonstrated the capacity to carry out affordable housing activities, and has a history of serving the local community.

(8) “Contract” means the contract between the executive director of the department and the corporation for provision of housing services referenced in s. 420.0006.

(9) “Contribution” means a gift, subscription, conveyance, deposit, loan, payment, or distribution of money or anything of value, including contributions in kind having an attributable monetary value in any form, made directly or indirectly for the purpose of influencing an election.

(10) “Corporation” means the Florida Housing Finance Corporation.

(11) “Covered employee” means those corporation employees designated by rule of the corporation.

(12) “Department” means the Department of Economic Opportunity.

(13) “Development costs” means the sum total of all costs incurred in the development of a project which are approved by the corporation as reasonable and necessary. Such costs may include, but are not limited to:

(a) The cost of acquiring real property and any buildings thereon, including payments for options, deposits, or contracts to purchase properties.

(b) The cost of site preparation, demolition, and development.

(c) Any expenses relating to the issuance of the bonds of the corporation.

(d) Fees in connection with the planning, execution, and financing of the project, such as those of architects, engineers, attorneys, accountants, and the corporation.

(e) The cost of studies, surveys, plans, permits, insurance, interest, financing, tax and assessment costs, and other operating and carrying costs during construction, rehabilitation, or reconstruction of the project.

(f) The cost of the construction, rehabilitation, and equipping of the project.

(g) The cost of land improvements, such as landscaping and offsite improvements, whether such costs are paid in cash, property, or services.

(h) Expenses in connection with initial occupancy of the project.

(i) A reasonable profit-and-risk fee in addition to job overhead to the general contractor and, if applicable, the sponsor.

(j) Allowances established by the corporation for working capital, contingency reserves, and reserves for any anticipated operating deficits during the first 2 years after completion of the project.

(k) The cost of such other items, including relocation costs, indemnity and surety bonds, premiums on insurance, and fees and expenses of trustees, depositories, and paying agents for the corporation’s bonds, as the corporation shall determine to be reasonable and necessary for the development of the project.

(14) “Division” means the Division of Bond Finance of the State Board of Administration.

(15) “Elderly” means persons 62 years of age or older; however, this definition 2does not prohibit housing from being deemed housing for the elderly as defined in subsection (19) if such housing otherwise meets the requirements of subsection (19).

(16) “Eligible housing provider” means a for-profit developer or not-for-profit developer or a community housing development organization having demonstrated the capacity to construct or rehabilitate affordable housing.

(17) “Eligible persons” means one or more natural persons or a family, irrespective of race, creed, national origin, or sex, determined by the corporation pursuant to a rule to be of low, moderate, or middle income. Such determination shall not preclude any person or family earning up to 150 percent of the state or county median family income from participating in programs. Persons 62 years of age or older shall be defined as eligible persons regardless of income. In determining the income standards of eligible persons for its various programs, the corporation may take into account the following factors:

(a) Requirements mandated by federal law.

(b) Variations in circumstances in the different areas of the state.

(c) Whether the determination is for rental housing or homeownership purposes.

(d) The need for family size adjustments to accomplish the purposes set forth in this act.

(18)(a) “Farmworker” means a laborer who is employed on a seasonal, temporary, or permanent basis in the planting, cultivating, harvesting, or processing of agricultural or aquacultural products and who derived at least 50 percent of her or his income in the immediately preceding 12 months from such employment.

(b) “Farmworker” includes a person who has retired as a laborer due to age, disability, or illness. In order to be considered retired as a farmworker due to age under this part, a person must be 50 years of age or older and must have been employed for a minimum of 5 years as a farmworker before retirement. In order to be considered retired as a farmworker due to disability or illness, a person must:

1. Establish medically that she or he is unable to be employed as a farmworker due to that disability or illness.

2. Establish that she or he was previously employed as a farmworker.

(c) Notwithstanding paragraphs (a) and (b), when corporation-administered funds are used in conjunction with United States Department of Agriculture Rural Development funds, the term “farmworker” may mean a laborer who meets, at a minimum, the definition of “domestic farm laborer” as found in 7 C.F.R. s. 3560.11, as amended. The corporation may establish additional criteria by rule.

(19) “Housing for the elderly” means, for purposes of s. 420.5087(3)(e), any nonprofit housing community that is financed by a mortgage loan made or insured by the United States Department of Housing and Urban Development under s. 202, s. 202 with a s. 8 subsidy, s. 221(d)(3) or (4), or s. 236 of the National Housing Act, as amended, and that is subject to income limitations established by the United States Department of Housing and Urban Development, or any program funded by the Rural Development Agency of the United States Department of Agriculture and subject to income limitations established by the United States Department of Agriculture. A project which qualifies for an exemption under the Fair Housing Act as housing for older persons as defined by s. 760.29(4) shall qualify as housing for the elderly for purposes of s. 420.5087(3)(e) and for purposes of any loans made pursuant to s. 420.508. In addition, if the corporation adopts a qualified allocation plan pursuant to s. 42(m)(1)(B) of the Internal Revenue Code or any other rules that prioritize projects targeting the elderly for purposes of allocating tax credits pursuant to s. 420.5099 or for purposes of the HOME program under s. 420.5089, a project which qualifies for an exemption under the Fair Housing Act as housing for older persons as defined by s. 760.29(4) shall qualify as a project targeted for the elderly, if the project satisfies the other requirements set forth in this part.

(20) “Lending institution” means any bank or trust company, mortgage banker, savings bank, credit union, national banking association, savings and loan association, building and loan association, insurance company, the Florida Housing Development Corporation, or other financial institution or governmental agency authorized to transact business in this state and which customarily provides service or otherwise aids in the financing of mortgages on real property located in the state.

(21) “Loan,” for purposes of the State Apartment Incentive Loan Program and HOME Investment Partnership Program, means any direct loan or loan guaranty issued or backed by such funds.

(22) “Local government” means a unit of local general-purpose government as defined in s. 218.31(2).

(23) “Local partnership” means a formally constituted group, including representatives of local government, lenders, developers, nonprofit organizations, realtors, social service providers, and other entities in the community which are involved with the development of affordable housing.

(24) “Members” means the members of the board of directors of the corporation.

(25) “Moderate rehabilitation” means repair or restoration of a dwelling unit when the value of such repair or restoration is 40 percent or less of the value of the dwelling unit but not less than $10,000.

(26) “Mortgage” means:

(a) A mortgage, mortgage deed, deed of trust, or other instrument:

1. Creating a lien, subject only to such title exceptions as may be acceptable to the corporation, on a fee interest in real property located within the state or on a leasehold on such a fee interest which has a remaining term at the time of computation that exceeds the maturity date of the mortgage loan by a number of years determined by the corporation to be sufficient to protect its interests; and

2. Secured, insured, or guaranteed in such manner as the corporation determines will protect its interests and those of the bondholders; or

(b) A pledge of stock in a cooperative association and a security interest in the related lease.

(27) “Mortgage loan” means a financial obligation secured by a mortgage.

(28) “Nonparticipating local jurisdiction” means a locality which is not a participating local jurisdiction.

(29) “Officers” means the chair, vice chair, and secretary of the board of directors of the corporation.

(30) “Participating local jurisdiction” means a locality which has accrued at least $750,000 in HOME funds through the federal formula allocation process or which has supplemented its formula allocation by processes approved by the Federal Government to equal $750,000.

(31) “Pledged revenues” means revenues to be derived from the financing of residential housing, mortgages, or loan payments and any other revenues or assets that may be legally available to pay the principal of, redemption premium, if any, and interest on the bonds derived from sources other than ad valorem taxation, including revenues from other sources or any combination thereof and any funds or accounts designated by the corporation; however, in no event shall the full faith and credit of the state be pledged to secure such revenue bonds.

(32) “Prohibited business solicitation communication” means a private written or verbal communication between a member, officer, or covered employee of the corporation and a service provider regarding the merits of the service provider and whether the corporation should retain the services of the service provider. The term does not include:

(a) A verbal communication made on the record during a public meeting;

(b) A written communication provided to each member and officer of the corporation and made part of the record at a public meeting;

(c) A written proposal or statement of qualifications submitted to the corporation in response to a corporation advertisement seeking proposals or statements of qualifications as part of a competitive selection process.

(d) A verbal or written communication related to the contractual responsibilities of a service provider who was selected to provide services or who was included in a pool of service providers eligible to provide services as a result of a competitive selection process, so long as the communication does not relate to solicitation of business.

(e) A verbal or written communication related to a proposed method of financing or proposed projects, so long as the communication does not relate to solicitation of business.

(33) “Project” means any work or improvement located or to be located in the state, including real property, buildings, and any other real and personal property, designed and intended for the primary purpose of providing decent, safe, and sanitary residential housing for persons or families, whether new construction, the acquisition of existing residential housing, or the remodeling, improvement, rehabilitation, or reconstruction of existing housing, together with such related nonhousing facilities as the corporation determines to be necessary, convenient, or desirable.

(34) “Real property” means all lands, including improvements and fixtures thereon and property of any nature appurtenant thereto or used in connection therewith, and every estate, interest, and right, legal or equitable, therein, including terms of years and liens by way of judgment, mortgage, or otherwise and the indebtedness secured by such liens.

(35) “Residential housing” means one or more new or existing residential dwelling units located or to be located in the state, including any buildings, land, improvements, equipment, facilities, or other real or personal properties which are necessary in connection therewith, including, but not limited to, related facilities for streets, sewers, and utilities.

(36) “Service provider,” except as otherwise defined in s. 420.512(5), means a law firm, investment bank, certified public accounting firm, auditor, trustee bank, credit underwriter, homeowner loan servicer, or any other provider of services to the corporation which offers to perform or performs services to the corporation or other provider for fees in excess of $35,000 in the aggregate during any fiscal year of the corporation. The term includes the agents, officers, principals, and professional employees of the service provider.

(37) “Services” means the professional services normally provided by the service provider. The term includes, but is not limited to, the services of bond and special counsel, auditor, accountant, trustee bank, and master servicer.

(38) “Sponsor” means any individual, association, corporation, joint venture, partnership, trust, local government, or other legal entity or any combination thereof which:

(a) Has been approved by the corporation as qualified to own, construct, acquire, rehabilitate, reconstruct, operate, lease, manage, or maintain a project; and

(b) Except for a local government, has agreed to subject itself to the regulatory powers of the corporation.

(39) “State” means the State of Florida.

(40) “State Board of Administration” means the State Board of Administration created by and referred to in s. 4, Art. IV of the State Constitution.

(41) “State Housing Trust Fund” means the trust fund established pursuant to s. 420.0005.

(42) “Substantial rehabilitation” means repair or restoration of a dwelling unit where the value of such repair or restoration exceeds 40 percent of the value of the dwelling.

History.—s. 1, ch. 80-161; s. 1, ch. 81-51; s. 4, ch. 82-197; s. 1, ch. 83-238; s. 26, ch. 86-192; s. 2, ch. 87-106; s. 5, ch. 88-376; s. 5, ch. 89-121; s. 309, ch. 92-279; s. 20, ch. 92-317; s. 55, ch. 92-326; s. 22, ch. 93-181; s. 78, ch. 97-103; s. 6, ch. 97-167; s. 3, ch. 98-56; s. 2, ch. 99-348; s. 21, ch. 99-378; s. 3, ch. 2001-143; s. 28, ch. 2001-201; s. 71, ch. 2002-1; s. 15, ch. 2006-69; s. 21, ch. 2009-96; s. 7, ch. 2011-15; s. 329, ch. 2011-142; s. 16, ch. 2011-189; s. 63, ch. 2012-96; s. 77, ch. 2013-15; s. 1, ch. 2016-210.

1Note.—The Florida Housing Finance Agency was replaced by the Florida Housing Finance Corporation pursuant to s. 7, ch. 97-167.

2Note.—As amended by s. 28, ch. 2001-201. The amendment by s. 3, ch. 2001-143, uses the words “shall not be deemed to prohibit” instead of the words “does not prohibit.”



420.504 - Public corporation; creation, membership, terms, expenses.

420.504 Public corporation; creation, membership, terms, expenses.—

(1) A public corporation and a public body corporate and politic, to be known as the “Florida Housing Finance Corporation,” is created within the Department of Economic Opportunity. It is declared to be the intent of and constitutional construction by the Legislature that the Florida Housing Finance Corporation constitutes an entrepreneurial public corporation organized to provide and promote the public welfare by administering the governmental function of financing or refinancing housing and related facilities in this state and that the corporation is not a department of the executive branch of state government within the scope and meaning of s. 6, Art. IV of the State Constitution, but is functionally related to the Department of Economic Opportunity in which it is placed. The executive function of state government to be performed by the executive director of the Department of Economic Opportunity in the conduct of the business of the Florida Housing Finance Corporation must be performed pursuant to a contract to monitor and set performance standards for the implementation of the business plan for the provision of housing approved for the corporation as provided in s. 420.0006. This contract must include performance standards for the provision of affordable housing in this state established in the strategic business plan described in s. 420.511.

(2) The corporation is constituted as a public instrumentality, and the exercise by the corporation of the power conferred by this act is considered to be the performance of an essential public function. The corporation is an agency for the purposes of s. 120.52 and is a state agency for purposes of s. 159.807(4). The corporation is subject to chapter 119, subject to exceptions applicable to the corporation, and to the provisions of chapter 286; however, the corporation shall be entitled to provide notice of internal review committee meetings for competitive proposals or procurement to applicants by mail, facsimile, or publication on an Internet website, rather than by means of publication. The corporation is not governed by chapter 607 or chapter 617, but by the provisions of this part. If for any reason the establishment of the corporation is deemed in violation of law, such provision is severable and the remainder of this act remains in full force and effect.

(3) The corporation is a separate budget entity and is not subject to control, supervision, or direction by the Department of Economic Opportunity in any manner, including, but not limited to, personnel, purchasing, transactions involving real or personal property, and budgetary matters. The corporation shall consist of a board of directors composed of the executive director of the Department of Economic Opportunity as an ex officio and voting member, or a senior-level agency employee designated by the director, and eight members appointed by the Governor subject to confirmation by the Senate from the following:

(a) One citizen actively engaged in the residential home building industry.

(b) One citizen actively engaged in the banking or mortgage banking industry.

(c) One citizen who is a representative of those areas of labor engaged in home building.

(d) One citizen with experience in housing development who is an advocate for low-income persons.

(e) One citizen actively engaged in the commercial building industry.

(f) One citizen who is a former local government elected official.

(g) Two citizens of the state who are not principally employed as members or representatives of any of the groups specified in paragraphs (a)-(f).

(4)(a) Members of the corporation shall be appointed for terms of 4 years, except that any vacancy shall be filled for the unexpired term.

(b) Subject to removal or reinstatement of the member by the Senate, the Governor may suspend a member for cause, including, but not limited to, failure to attend at least 3 meetings of the board during any 12-month period.

(5) The chair and a vice chair shall be elected annually by the members thereof. Any additional officers, who need not be members, as may be deemed necessary by the members of the corporation may be designated and elected by the members thereof.

(6) A member of the board of directors of the corporation shall receive no compensation for his or her services but shall be entitled to the necessary expenses, including per diem and travel expenses, incurred in the discharge of his or her duties, as provided by law.

(7) Each member of the board of directors of the corporation shall file full and public disclosure of financial interests at the times and places and in the same manner required of elected constitutional officers under s. 8, Art. II of the State Constitution and any law implementing s. 8, Art. II of the State Constitution.

(8) The corporation is a corporation primarily acting as an instrumentality of the state, within the meaning of s. 768.28.

History.—s. 1, ch. 80-161; s. 48, ch. 81-167; s. 51, ch. 83-55; s. 19, ch. 85-265; s. 6, ch. 88-376; s. 7, ch. 93-181; s. 1, ch. 96-332; s. 1045, ch. 97-103; s. 7, ch. 97-167; ss. 4, 17, ch. 98-56; s. 49, ch. 2003-1; s. 71, ch. 2005-2; s. 10, ch. 2007-198; s. 330, ch. 2011-142; s. 9, ch. 2011-189; s. 9, ch. 2013-83.



420.505 - Meetings; quorum; voting.

420.505 Meetings; quorum; voting.—The powers of the corporation shall be vested in the members of its board of directors in office from time to time. Five members of the board shall constitute a quorum for the purpose of conducting its business and exercising its powers and for all other purposes. Action may be taken by the board upon an affirmative vote of a majority of the members present, provided that no action shall be taken by an affirmative vote of less than four members.

History.—s. 1, ch. 80-161; s. 8, ch. 97-167.



420.506 - Executive director; agents and employees; inspector general.

420.506 Executive director; agents and employees; inspector general.—

(1) The appointment and removal of an executive director shall be by the executive director of the Department of Economic Opportunity, with the advice and consent of the corporation’s board of directors. The executive director shall employ legal and technical experts and such other agents and employees, permanent and temporary, as the corporation may require, and shall communicate with and provide information to the Legislature with respect to the corporation’s activities. Notwithstanding s. 216.262, the board may develop and implement rules regarding the employment of employees of the corporation and service providers, including legal counsel. The board is entitled to establish travel procedures and guidelines for employees of the corporation, subject to s. 112.061(6) and (7). The executive director’s office and the corporation’s files and records must be located in Leon County.

(2) The appointment and removal of an inspector general shall be by the executive director, with the advice and consent of the corporation’s board of directors. The corporation’s inspector general shall perform for the corporation the functions set forth in s. 20.055. The inspector general shall administratively report to the executive director. The inspector general shall meet the minimum qualifications as set forth in s. 20.055(4). The corporation may establish additional qualifications deemed necessary by the board of directors to meet the unique needs of the corporation. The inspector general shall be responsible for coordinating the responsibilities set forth in s. 420.0006.

History.—s. 1, ch. 80-161; s. 49, ch. 81-167; s. 52, ch. 83-55; s. 9, ch. 97-167; s. 58, ch. 2001-62; s. 11, ch. 2007-198; s. 331, ch. 2011-142; s. 10, ch. 2011-189; s. 10, ch. 2013-83.



420.5061 - Transfer of agency assets and liabilities.

420.5061 Transfer of 1agency assets and liabilities.—The corporation is the legal successor in all respects to the 1agency, is obligated to the same extent as the 1agency under any agreements existing on December 31, 1997, and is entitled to any rights and remedies previously afforded the 1agency by law or contract, including specifically the rights of the 1agency under chapter 201 and part VI of chapter 159. Effective January 1, 1998, all references under Florida law to the 1agency are deemed to mean the corporation. The corporation shall transfer to the General Revenue Fund an amount which otherwise would have been deducted as a service charge pursuant to s. 215.20(1) if the Florida Housing Finance Corporation Fund established by s. 420.508(5), the State Apartment Incentive Loan Fund established by s. 420.5087(7), the Florida Homeownership Assistance Fund established by s. 420.5088(4), the HOME Investment Partnership Fund established by s. 420.5089(1), and the Housing Predevelopment Loan Fund established by s. 420.525(1) were each trust funds. For purposes of s. 112.313, the corporation is deemed to be a continuation of the 1agency, and the provisions thereof are deemed to apply as if the same entity remained in place. Any employees of the 1agency and 1agency board members covered by s. 112.313(9)(a)6. shall continue to be entitled to the exemption in that subparagraph, notwithstanding being hired by the corporation or appointed as board members of the corporation.

History.—s. 10, ch. 97-167; s. 5, ch. 98-56; s. 16, ch. 2006-69; s. 12, ch. 2007-198.

1Note.—The Florida Housing Finance Agency was replaced by the Florida Housing Finance Corporation pursuant to s. 7, ch. 97-167.



420.507 - Powers of the corporation.

420.507 Powers of the corporation.—The corporation shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this part, including the following powers which are in addition to all other powers granted by other provisions of this part:

(1) To sue and be sued, to have a seal, to alter the same at pleasure and to authorize the use of a facsimile thereof, and to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the corporation.

(2) To undertake and carry out studies and analyses of housing needs within the state and ways of meeting those needs.

(3) To participate in federal housing assistance and federal community development, insurance, and guarantee programs and to agree and comply with any conditions attached to federal financial assistance, including, without limitation, the waiver of exemption from federal income taxation on interest payable on its bonds, unless expressly prohibited by this act.

(4) To provide for the collection and payment of fees and charges, regardless of method of payment, in connection with its loans, commitments, and servicing, including, but not limited to, reimbursement of costs of financing by the corporation, service charges and insurance premiums as the corporation shall determine to be reasonable and as shall be approved by the corporation. The fees and charges may be paid directly by the borrower to the insurer, lender, or servicing agent or may be deducted from the interest collected by such insurer, lender, or servicing agent.

(5) To acquire real and personal property or any interest therein when such acquisition is necessary or appropriate to protect any loan or to participate in any program in which the corporation has an interest; to sell, transfer, and convey any such property to a buyer without regard to the provisions of chapters 253 and 270; and, in the event that such sale, transfer, or conveyance cannot be effected with reasonable promptness or at a reasonable price, to lease such property for occupancy.

(6) To borrow money through the issuance of bonds or from the Federal Home Loan Bank or Rural Housing Services of the United States Department of Agriculture for the purposes provided in this part, to provide for and secure the payment thereof, and to provide for the rights of the holders thereof.

(7) To purchase bonds of the corporation out of any funds or moneys of the corporation available therefor and to hold, cancel, or resell such bonds.

(8) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in such investments as may be authorized for trust funds under s. 215.47 and in any authorized investments, provided such investments will be made on behalf of the corporation by the State Board of Administration or by another trustee appointed for that purpose.

(9) To set standards for residential housing financed by the corporation under this chapter and to provide for inspections to determine compliance with those standards.

(10) To contract for and to accept gifts, grants, loans, or other aid from the United States Government or any person or corporation.

(11) To insure and procure insurance against any loss in connection with any bonds of the corporation and the corporation’s operations or property, including without limitation:

(a) The repayment of any loans to mortgage lenders or mortgage loans.

(b) Any project.

(c) Any bonds of the corporation, in such amounts and from such insurers, including the Federal Government, as it may deem necessary or desirable, and to pay any premiums therefor.

(12) To make rules necessary to carry out the purposes of this part and to exercise any power granted in this part pursuant to the provisions of chapter 120.

(13) To engage the services of private consultants on a contract basis for rendering professional and technical assistance and advice.

(14) To make additional conditions respecting the grant of loans or mortgage loans pursuant to this part, including, without limitation, the regulation of eligible persons and the admission of tenants and other occupants or users of projects and residential housing, and to enter into regulatory and other agreements and contracts under the provisions of this part.

(15) To institute any action or proceeding against any eligible person or sponsor receiving a loan or owning any residential housing financed under the provisions of this part in any court of competent jurisdiction to enforce the provisions of this part or the terms and provisions of any agreement or contract between the corporation and such person and, in connection with any such action or proceeding, to apply for and accept the appointment, by a court of competent jurisdiction, of a receiver to take over, manage, operate, and maintain such residential housing.

(16) To procure or require the procurement of a policy or policies of group life insurance or disability insurance, or both, to insure repayment of mortgage loans for residential housing in the event of the death or disability of the eligible person or persons liable therefor, and to pay any premiums therefor.

(17) To renegotiate any mortgage loan or any purchase agreement with a borrower in default; to waive any default or consent to the modification of the terms of any mortgage loan or any purchase agreement; and to commence, prosecute, and enforce a judgment in any action or proceeding to protect or enforce any right conferred upon it by law, mortgage loan, loan agreement or purchase agreement, contract, or other agreement, including without limitation foreclosure of the security interest on the property securing such a mortgage loan; provided that any such action or proceeding shall be brought in the name of the entity servicing the mortgage loan on behalf of the corporation and not in the name of the corporation, and in connection with any such proceeding, to bid for and purchase the property or acquire or take possession thereof and, in such event, complete, administer, pay the principal of and interest on any obligations incurred in connection with the property and dispose of and otherwise deal with the property in such manner as the corporation may deem advisable to protect its interests therein.

(18) To make and execute contracts for the administration, servicing, or collection of any mortgage loan or loan agreement or purchase agreement with a mortgage lender or servicing agent for the duration of the loan or agreement and pay the reasonable value of services rendered to the corporation pursuant to such contracts. The fees and charges for such services may be paid directly by the borrower to the lender or servicing agent or may be deducted from the interest collected by such lender or servicing agent.

(19) To fix, revise from time to time, charge, and collect fees and other charges in connection with the making of mortgage loans, the purchasing of mortgage loans, and any other services rendered by the corporation.

(20) To make and execute agreements, contracts, and other instruments necessary or convenient in the exercise of the powers and functions of the corporation under this part, including contracts with any person, firm, corporation, local government, or other entity; and all local governments established under the laws of the state are hereby authorized to enter into and do all things necessary to perform such contracts and otherwise cooperate with the corporation to facilitate the accomplishment of the purposes of this part.

(21) Review all reverse mortgage provisions proposed to be used by an individual lender or a consortium to determine that such provisions are consistent with the purposes and intent of this act. If the corporation finds that the provisions are consistent, it shall approve those provisions. If the corporation finds that the provisions are inconsistent, it shall state its objections and give the parties an opportunity to amend the provisions to overcome such objections. In approving these provisions, the corporation must determine:

(a) That the mortgagee is licensed pursuant to part II of chapter 494 or specifically exempt from part III of chapter 494.

(b) That the mortgagee has sufficient resources to finance such mortgages.

(22) To develop and administer the State Apartment Incentive Loan Program. In developing and administering that program, the corporation may:

(a) Make first, second, and other subordinated mortgage loans including variable or fixed rate loans subject to contingent interest for all State Apartment Incentive Loans provided in this chapter based upon available cash flow of the projects. The corporation shall make loans exceeding 25 percent of project cost only to nonprofit organizations and public bodies that are able to secure grants, donations of land, or contributions from other sources and to projects meeting the criteria of subparagraph 1. Mortgage loans shall be made available at the following rates of interest:

1. Zero to 3 percent interest for sponsors of projects that set aside at least 80 percent of their total units for residents qualifying as farmworkers, commercial fishing workers, the homeless as defined in s. 420.621, or persons with special needs as defined in s. 420.0004(13) over the life of the loan.

2. Zero to 3 percent interest based on the pro rata share of units set aside for homeless residents or persons with special needs if the total of such units is less than 80 percent of the units in the borrower’s project.

3. One to 9 percent interest for sponsors of projects targeted at populations other than farmworkers, commercial fishing workers, homeless persons, or persons with special needs.

(b) Make loans exceeding 25 percent of project cost when the project serves extremely-low-income persons or projects as provided in paragraph (d).

(c) Forgive indebtedness for a share of the loan attributable to the units in a project reserved for extremely-low-income persons.

(d) In counties or rural areas of counties that do not have existing units set aside for homeless persons, forgive indebtedness for loans provided to create permanent rental housing units for persons who are homeless, as defined in s. 420.621(5), or for persons residing in time-limited transitional housing or institutions as a result of a lack of permanent, affordable housing. Such developments must be supported by a local homeless assistance continuum of care developed under s. 420.624, be developed by nonprofit applicants, be small properties as defined by corporation rule, and be a project in the local housing assistance continuum of care plan recognized by the State Office on Homelessness.

(e) Geographically and demographically target the utilization of loans.

(f) Underwrite credit, and reject projects which do not meet the established standards of the corporation.

(g) Negotiate with governing bodies within the state after a loan has been awarded to obtain local government contributions.

(h) Inspect any records of a sponsor at any time during the life of the loan or the agreed period for maintaining the provisions of s. 420.5087.

(i) Establish, by rule, the procedure for competitively evaluating and selecting all applications for funding based on the criteria set forth in s. 420.5087(6)(c), determining actual loan amounts, making and servicing loans, and exercising the powers authorized in this subsection.

(j) Establish a loan loss insurance reserve to be used to protect the outstanding program investment in case of a default, deed in lieu of foreclosure, or foreclosure of a program loan.

(23) To develop and administer the Florida Homeownership Assistance Program. In developing and administering the program, the corporation may:

(a)1. Make subordinated loans to eligible borrowers for down payments or closing costs related to the purchase of the borrower’s primary residence.

2. Make permanent loans to eligible borrowers related to the purchase of the borrower’s primary residence.

3. Make subordinated loans to nonprofit sponsors or developers of housing for purchase of property, for construction, or for financing of housing to be offered for sale to eligible borrowers as a primary residence at an affordable price.

(b) Establish a loan loss insurance reserve to supplement existing sources of mortgage insurance with appropriated funds.

(c) Geographically and demographically target the utilization of loans.

(d) Defer repayment of loans for the term of the first mortgage.

(e) Establish flexible terms for loans with an interest rate not to exceed 3 percent per annum and which are nonamortizing for the term of the first mortgage.

(f) Require repayment of loans upon sale, transfer, refinancing, or rental of secured property, unless otherwise approved by the corporation.

(g) Accelerate a loan for monetary default, for failure to provide the benefits of the loans to eligible borrowers, or for violation of any other restriction placed upon the loan.

(h) Adopt rules for the program and exercise the powers authorized in this subsection.

(24) To do any and all things necessary or convenient to carry out the purposes of, and exercise the powers given and granted in, this part.

(25) To develop and administer the Florida Affordable Housing Guarantee Program. In developing and administering the program, the corporation may:

(a) Develop criteria for determining the priority for expending the moneys in the State Housing Trust Fund.

(b) Select affordable housing debt to be guaranteed or additionally secured by amounts on deposit in the Affordable Housing Guarantee Fund.

(c) Adopt rules for the program and exercise the powers authorized in this subsection.

(26) To develop and administer the Predevelopment Loan Program. In developing and administering the program, the corporation may make loans and grants as provided in ss. 420.521-420.529.

(27) Notwithstanding the provisions of chapter 282 and part I of chapter 287, to establish guidelines for and to implement the purchase and procurement of materials and services for use by the corporation.

(28) To expend amounts advanced from the State Housing Trust Fund for the purposes of this part.

(29) To own real and personal property for the purposes of this part, to mortgage such property, and to sell the property without regard to the provisions of chapters 253 and 270.

(30) To prepare and submit to the executive director of the department a budget request for purposes of the corporation, which request shall, notwithstanding the provisions of chapter 216 and in accordance with s. 216.351, contain a request for operational expenditures and separate requests for other authorized corporation programs. The request need not contain information on the number of employees, salaries, or any classification thereof, and the approved operating budget therefor need not comply with s. 216.181(8)-(10). The executive director may include within the department’s budget request the corporation’s budget request in the form as authorized by this section.

(31) Notwithstanding the provisions of s. 216.301, to retain any unused operational expenditure appropriation for other lawful purposes of the corporation.

(32) To pay pensions and establish pension plans, pension trusts, and benefit and incentive plans for any and all of its current or former employees and agents.

(33) To receive federal funding in connection with the corporation’s programs directly from the Federal Government and to receive federal funds for which no corresponding program has been created in statute and establish selection criteria for such funds by request for proposals or other competitive solicitation.

(34) To establish the corporation’s fiscal year.

(35) To preclude from further participation in any of the corporation’s programs, any applicant or affiliate of an applicant which has made a material misrepresentation or engaged in fraudulent actions in connection with any application for a corporation program.

(36) To provide for the development of infrastructure improvements and rehabilitation primarily in connection with residential housing consistent with the applicable local government comprehensive plan.

(37) To provide by rule, in connection with any corporation competitive program, for the reservation of future allocation or funding to provide a remedy for a litigant which is ultimately successful in its litigation regarding a competitive application, and to establish a date certain by which, if litigation is not resolved, the successful litigant will be funded from a subsequent year’s available allocation or funding.

(38) To designate private activity allocation for tax-exempt bonds received by the corporation pursuant to part VI of chapter 159 between single-family and multifamily projects.

(39) To create recognition programs to honor individuals, community-based development organizations, units of local government, or others who have demonstrated the ideals of community stewardship and increased access to housing for low-income households, including their stewardship in economically distressed areas. Such programs may incorporate certificates of recognition by the Governor and may include presentation by the Governor or his or her representative.

(40) To establish subsidiary business entities for the purpose of taking title to and managing and disposing of property acquired by the corporation. Such subsidiary business entities shall be public business entities wholly owned by the corporation; shall be entitled to own, mortgage, and sell property on the same basis as the corporation; and shall be deemed business entities primarily acting as an agent of the state, within the meaning of s. 768.28, on the same basis as the corporation. Any subsidiary business entity created by the corporation shall be subject to chapters 119, 120, and 286 to the same extent as the corporation. The subsidiary business entities shall have authority to make rules necessary to conduct business and to carry out the purposes of this subsection.

(41) To conduct and fund, solely from funds derived from amounts other than those deposited into the State Housing Trust Fund, demonstration programs and projects which further the statutory purposes of the corporation, including the power to establish selection criteria by rule or by means of requests for proposals.

(42) To provide information, assistance, and facilities needed by the Affordable Housing Study Commission.

(43) To develop and administer the Affordable Housing Catalyst Program under s. 420.531.

(44) To adopt rules for the intervention and negotiation of terms or other actions necessary to further program goals or avoid default of a program loan. Such rules must consider fiscal program goals and the preservation or advancement of affordable housing for the state.

(45) To establish by rule requirements for periodic reporting of data, including, but not limited to, financial data, housing market data, detailed economic and physical occupancy on multifamily projects, and demographic data on all housing financed through corporation programs and for participation in a housing locator system.

(46) To require, as a condition of financing a multifamily rental project, that an agreement be recorded in the official records of the county where the real property is located, which requires that the project be used for housing defined as affordable in s. 420.0004(3) by persons defined in s. 420.0004(9), (11), (12), and (17). Such an agreement is a state land use regulation that limits the highest and best use of the property within the meaning of s. 193.011(2).

(47) To provide by rule, in connection with any corporation competitive program, criteria establishing, where all other competitive elements are equal, a preference for developers and general contractors who demonstrate the highest rate of Florida job creation in the development and construction of affordable housing.

(48) To award its annual allocation of low-income housing tax credits, nontaxable revenue bonds, and State Apartment Incentive Loan Program funds appropriated by the Legislature and available to allocate by request for proposals or other competitive solicitation. The corporation shall reserve up to 5 percent of each allocation for high-priority affordable housing projects, such as housing to support economic development and job-creation initiatives, housing for veterans and their families, and other special needs populations in communities throughout the state as determined by the corporation on an annual basis. The corporation shall reserve an additional 5 percent of each allocation for affordable housing projects that target persons who have a disabling condition, as defined in s. 420.0004, and their families. These allocations must prioritize projects or initiatives piloting or demonstrating cost-effective best practices that meet the housing needs and preferences of such persons. Any tax credits or funds not allocated because of a lack of eligible projects targeting persons who have a disabling condition shall be distributed by the corporation for high-priority housing projects.

(49) To adopt rules prescribing a priority to fund affordable housing projects in the Florida Keys Area of Critical State Concern and the City of Key West Area of Critical State Concern where, due to challenging environmental, land use, transportation, workforce, and economic factors, it is extremely difficult to successfully finance, develop, and construct affordable housing.

(50) To reserve a minimum of 5 percent of its annual appropriation from the State Housing Trust Fund for housing projects designed and constructed to serve persons who have a disabling condition, as defined in s. 420.0004, with first priority given to projects serving persons who have a developmental disability, as defined in s. 393.063. Funding shall be provided as forgivable loans through a competitive solicitation. Private nonprofit organizations whose primary mission includes serving persons with a disabling condition shall be eligible for these funds. In evaluating proposals for these funds, the corporation shall consider the extent to which funds from local and other sources will be used by the applicant to leverage the funds provided under this section; employment opportunities and supports that will be available to residents of the proposed housing; a plan for residents to effectively access community-based services, resources, and amenities; and partnerships with other supportive services agencies.

History.—s. 1, ch. 80-161; s. 3, ch. 84-251; s. 7, ch. 88-376; s. 6, ch. 89-121; s. 55, ch. 91-245; s. 21, ch. 92-317; s. 8, ch. 93-181; s. 11, ch. 97-167; s. 6, ch. 98-56; s. 75, ch. 2000-153; s. 10, ch. 2000-353; s. 59, ch. 2001-62; s. 29, ch. 2001-201; s. 3, ch. 2002-4; s. 2, ch. 2002-160; s. 18, ch. 2004-243; ss. 45, 53, ch. 2006-26; s. 17, ch. 2006-69; s. 13, ch. 2007-198; s. 22, ch. 2009-96; s. 1, ch. 2009-164; s. 65, ch. 2009-241; s. 8, ch. 2011-15; s. 11, ch. 2011-189; s. 64, ch. 2012-96; s. 4, ch. 2012-127; s. 4, ch. 2013-83; s. 2, ch. 2016-210.



420.508 - Special powers; multifamily and single-family projects.

420.508 Special powers; multifamily and single-family projects.—The corporation shall have the special power to:

(1)(a) Purchase or take assignments of, and enter into commitments to purchase or to take assignments of, mortgage loans and promissory notes accompanying such mortgage loans (including participations therein) from lending institutions acting as a principal or as an agent of the corporation; provided, at or before the time of any such purchase or assignment, each lending institution shall represent and warrant to, and covenant with, the corporation with respect to each mortgage loan to be so purchased or assigned or in which the corporation is to purchase a participation that:

1. The unpaid principal balance of the mortgage loan and the interest rate thereon have been accurately stated to the corporation;

2. The amount of the unpaid principal balance is justly due and owing;

3. The lending institution has no notice of the existence of any counterclaim, offset, or defense asserted by the mortgagor or her or his successor in interest;

4. The mortgage loan is evidenced by a duly executed promissory note and a duly executed mortgage which has been properly recorded with the appropriate public official;

5. The mortgage constitutes a valid first lien on the real property described to the corporation, subject only to such title exceptions as are specifically described to the corporation and as are acceptable to the corporation;

6. The mortgagor is not in default in the payment of any installment of principal or interest, escrow funds, real property taxes, or otherwise in the performance of her or his obligations under the mortgage documents;

7. The improvements to the mortgaged real property are covered by a valid and subsisting policy of insurance issued by a company authorized to issue such policies in the state and providing fire and extended coverage in such amounts as the corporation may prescribe by rule;

8. The mortgage loan meets the prevailing investment quality standards for such mortgage loans in the state; and

9. Either:

a. The mortgage loan was originated after such date as the corporation shall have specified, for the purpose of selling or assigning such mortgage loan or a participation therein to the corporation, and was made to an eligible person to finance the construction, purchase, or refinancing of residential housing for occupancy by one to four families, all of whom are eligible persons and one of whom is the mortgagor; or

b. An amount at least equal to the aggregate proceeds received by the lending institution upon the sale or assignment will be invested by the lending institution in new mortgage loans originated after such date as the corporation shall specify and will be made to eligible persons to finance the construction, purchase, or refinancing of residential housing for occupancy by one to four families, all of whom are eligible persons and one of whom is the mortgagor.

(b) Provide, as a condition of any such purchase, that:

1. Each lending institution shall submit evidence satisfactory to the corporation of the making of the new mortgage loans to eligible persons and, in connection therewith, shall permit the corporation, through its members, employees, and agents, to inspect the books and records of the lending institution; and

2. Each lending institution shall be liable to the corporation for any damage suffered by the corporation by reason of the untruth of any representation or the breach of any warranty or covenant and, in the event that any representation shall prove to be untrue when made or in the event of any breach of warranty or covenant, the lending institution shall, at the option of the corporation, repurchase the mortgage loan for the original purchase price adjusted for amounts subsequently paid thereon, as the corporation may determine.

(c) Make and enter into contracts and agreements with lending institutions for the servicing and processing of mortgage loans purchased by the corporation pursuant to this section.

(d) Sell, at public or private sale, with or without public biddings, any mortgage or other obligation held by the corporation.

(2)(a) Make loans to lending institutions and purchase from lending institutions obligations issued by such lending institutions and secured by mortgages on residential housing or projects, upon such terms and conditions as the corporation may determine, which at a minimum shall include a requirement that an amount at least equal to the proceeds thereof be invested in new mortgage loans originated after such date as the corporation shall specify and be made to eligible persons to finance the construction, purchase, or refinancing of residential housing for occupancy by one to four families, all of whom are eligible persons and one of whom is the mortgagor, or be made to sponsors to finance the construction, purchase, or refinancing of projects for tenancy by eligible persons; however, under no circumstances shall any loan or mortgage be made for a term which is longer than the term of the bond, debenture, or note, the proceeds from which have funded the mortgage or loan.

(b) Require that loans to, or obligations purchased from, lending institutions shall be additionally secured as to payment of both principal and interest by a pledge of and lien upon collateral security in such amounts and consisting of such obligations, securities, and mortgage loans as the corporation shall by resolution determine to be necessary to assure the payment of such loans or securities purchased and the interest thereon as the same become due.

(c) Collect, enforce the collection of, and foreclose on any collateral security securing a loan made to, or an obligation purchased from, a lending institution and acquire or take possession of such collateral and sell the same at public or private sale, with or without public bidding, and otherwise deal with such collateral as may be necessary to protect the interest of the corporation therein, all subject to any agreement with the bondholders.

(d) Provide, as a condition of any such loan or purchase, that:

1. Each lending institution submit evidence satisfactory to the corporation of the making of the new mortgage loans to eligible persons or to sponsors to finance projects for tenancy by eligible persons and, in connection therewith, permit the corporation, through its members, employees, and agents, to inspect the books and records of such lending institution; and

2. Each lending institution be liable to the corporation for any damages suffered by the corporation by reason of the untruth of any representation or the breach of any warranty or covenant made in connection with any such loan or purchase.

(e) Adopt, modify, or repeal any additional conditions governing the making of loans to, or purchasing of obligations from, lending institutions and the application of the proceeds thereof.

(3)(a) Make and participate in the making of, and contract to make or participate in the making of, mortgage loans for permanent or construction financing to sponsors for the purposes of financing development costs of projects, provided each mortgage loan for a project made by the corporation shall:

1. Be evidenced by a properly executed note or other evidence of indebtedness and be secured by a properly recorded mortgage;

2. Provide for amortization to pay the mortgage loan in full not later than the expiration of the useful life of the property financed with the proceeds of the mortgage loan as determined by the corporation, and in any event not later than 45 years from the date of the mortgage loan;

3. Not exceed such percentage of the development costs as the corporation may determine pursuant to rule and, in any event, not more than 95 percent of the development costs;

4. If the mortgage loan is to provide financing for the construction of a project, have each advance thereof secured, insured, or guaranteed in such manner as the corporation determines will reasonably protect its interests and those of the bondholders;

5. Have the initial review, approval, and origination process accomplished by a lending institution in accordance with such procedure as the corporation may prescribe, which lending institution shall be paid such fees and charges for its services as the corporation may determine; and

6. Be serviced by such lending institution or other private entity engaged in the business of servicing mortgage loans in the state as the corporation shall approve in accordance with such procedures as the corporation may prescribe, which servicer shall be paid such fees and charges for its services as the corporation may determine.

(b) Make the following determinations, which must be made before the corporation may make a mortgage loan for a project:

1. That a significant number of low-income, moderate-income, or middle-income persons in the local government in which the project is to be located, or in an area reasonably accessible thereto, are subject to hardship in finding adequate, safe, and sanitary housing;

2. That private enterprise, unaided, is not meeting, and cannot reasonably be expected to meet, the need for such housing; and

3. That the need for such housing will be alleviated by providing the project.

(c) Adopt and from time to time modify or repeal rules for governing the making of and participation in loans to sponsors for projects to implement the powers authorized, and to achieve the purposes set forth, in this part.

(4) Sell, transfer, or otherwise encumber any loan made pursuant to this part.

(5) Establish with a qualified depository meeting the requirements of chapter 280, a separate fund to be known as the “Florida Housing Finance Corporation Fund,” to be administered by the corporation in accordance with the purposes of this chapter. All fees collected by the corporation directly from the Federal Government for administration of the United States Department of Housing and Urban Development Section 8 housing program, all annual administrative fees collected by trustees for bond programs and remitted to the corporation, all expense fees related to costs of bond issuance collected by trustees and remitted to the corporation, and all tax credit program fees must be deposited into the fund. The fund shall be utilized for the purposes of the corporation, including payment of administrative expenses. Expenditures from the Florida Housing Finance Corporation Fund shall not be required to be included in the corporation’s budget request or be subject to appropriation by the Legislature.

(6) Establish, by rule, a procedure for evaluating, scoring, and competitively ranking all applications for private activity bond allocation in connection with multifamily projects financed under this part.

(7) Establish terms of mortgage loans funded pursuant to this part, including applicable security documents and limitations on sources and uses of funds.

History.—s. 1, ch. 80-161; s. 2, ch. 81-51; s. 2, ch. 83-238; s. 27, ch. 86-192; s. 79, ch. 97-103; s. 12, ch. 97-167; s. 76, ch. 2000-153; s. 3, ch. 2002-160.



420.5087 - State Apartment Incentive Loan Program.

420.5087 State Apartment Incentive Loan Program.—There is hereby created the State Apartment Incentive Loan Program for the purpose of providing first, second, or other subordinated mortgage loans or loan guarantees to sponsors, including for-profit, nonprofit, and public entities, to provide housing affordable to very-low-income persons.

(1) Program funds shall be made available through a competitive solicitation process in a manner that meets the need and demand for very-low-income housing throughout the state. That need and demand must be determined by using the most recent statewide low-income rental housing market studies conducted every 3 years. However, at least 10 percent of the program funds, as calculated on an annual basis, must be made available to each of the following categories of counties as determined by using the population statistics published in the most recent edition of the Florida Statistical Abstract:

(a) Counties that have a population of 825,000 or more.

(b) Counties that have a population of more than 100,000 but less than 825,000.

(c) Counties that have a population of 100,000 or less.

Any increase in funding required to reach the 10-percent minimum shall be taken from the county category that has the largest portion of the funding. The corporation shall adopt rules that establish an equitable process for distributing any portion of the 10 percent of program funds made available to the county categories specified in this subsection which remains unallocated. Counties that have a population of 100,000 or less shall be given preference under these rules.

(2) The corporation shall have the power to underwrite and make state apartment incentive loans or loan guarantees to sponsors, provided:

(a) The sponsor uses tax-exempt financing for the first mortgage and at least 20 percent of the units in the project are set aside for persons or families who have incomes which meet the income eligibility requirements of s. 8 of the United States Housing Act of 1937, as amended;

(b) The sponsor uses taxable financing for the first mortgage and at least 20 percent of the units in the project are set aside for persons or families who have incomes below 50 percent of the state or local median income, whichever is higher, which shall be adjusted by the corporation for family size; or

(c) The sponsor uses the federal low-income housing tax credit, and the project meets the tenant income eligibility requirements of s. 42 of the Internal Revenue Code of 1986, as amended.

This subsection does not prohibit a tenant from qualifying under the income eligibility criteria of paragraph (a), paragraph (b), or paragraph (c) due to the tenant’s participation in a job training program approved by the corporation. Compliance with the provisions of this subsection must be contractually provided for the term of the loan or 12 years, whichever is longer; however, this subsection does not apply to loans made to housing communities for the elderly to provide for lifesafety, building preservation, health, sanitation, or security-related repairs or improvements. Such loans shall be subject to tenant income criteria established by corporation rule.

(3) During the first 6 months of loan or loan guarantee availability, program funds shall be made available for use by sponsors who provide the housing set-aside required in subsection (2) for the tenant groups designated in this subsection. The funds made available to each of these groups shall be determined using the most recent statewide very-low-income rental housing market study available at the time of publication of each notice of fund availability required by paragraph (6)(b). The funds made available within each notice of fund availability to the tenant groups in paragraphs (b)-(e) may not be less than 10 percent of the funds available at that time. Any increase in funding required to reach the required minimum must be taken from the tenant group that would receive the largest percentage of available funds in accordance with the study. The funds made available within each notice of fund availability to the tenant group in paragraph (a) may not be less than 5 percent of the funds available at that time. The tenant groups are:

(a) Commercial fishing workers and farmworkers;

(b) Families;

(c) Persons who are homeless;

(d) Persons with special needs; and

(e) Elderly persons. Ten percent of the amount made available for the elderly shall provide loans to sponsors of housing for the elderly for the purpose of making building preservation, health, or sanitation repairs or improvements which are required by federal, state, or local regulation or code, or lifesafety or security-related repairs or improvements to such housing. Such a loan may not exceed $750,000 per housing community for the elderly. In order to receive the loan, the sponsor of the housing community must make a commitment to match at least 5 percent of the loan amount to pay the cost of such repair or improvement. The corporation shall establish the rate of interest on the loan, which may not exceed 3 percent, and the term of the loan, which may not exceed 15 years; however, if the lien of the corporation’s encumbrance is subordinate to the lien of another mortgagee, then the term may be made coterminous with the longest term of the superior lien. The term of the loan shall be based on a credit analysis of the applicant. The corporation may forgive indebtedness for a share of the loan attributable to the units in a project reserved for extremely-low-income elderly by nonprofit organizations, as defined in s. 420.0004(5), where the project has provided affordable housing to the elderly for 15 years or more. The corporation shall establish, by rule, the procedure and criteria for receiving, evaluating, and competitively ranking all applications for loans under this paragraph. A loan application must include evidence of the first mortgagee’s having reviewed and approved the sponsor’s intent to apply for a loan. A nonprofit organization or sponsor may not use the proceeds of the loan to pay for administrative costs, routine maintenance, or new construction.

(4) Loans shall be in an amount not to exceed the lesser of 25 percent of the total project cost or the minimum amount required to make the project economically feasible; however, loans exceeding 25 percent of project cost may be made as provided in s. 420.507.

(5) The amount of the mortgage provided under this program combined with any other mortgage in a superior position shall be less than the value of the project without the housing set-aside required by subsection (2). However, the corporation may waive this requirement for projects in rural areas or urban infill areas which have market rate rents that are less than the allowable rents pursuant to applicable state and federal guidelines, and for projects which reserve units for extremely-low-income persons. In no event shall the mortgage provided under this program combined with any other mortgage in a superior position exceed total project cost.

(6) On all state apartment incentive loans, except loans made to housing communities for the elderly to provide for lifesafety, building preservation, health, sanitation, or security-related repairs or improvements, the following provisions shall apply:

(a) The corporation shall establish two interest rates in accordance with s. 420.507(22)(a)1. and 3.

(b) The corporation shall publish a notice of fund availability in a publication of general circulation throughout the state. Such notice shall be published at least 60 days prior to the application deadline and shall provide notice of the availability of funds established in subsection (3).

(c) The corporation shall provide by rule for the establishment of a review committee for the competitive evaluation and selection of applications submitted in this program, including, but not limited to, the following criteria:

1. Tenant income and demographic targeting objectives of the corporation.

2. Targeting objectives of the corporation which will ensure an equitable distribution of loans between rural and urban areas.

3. Sponsor’s agreement to reserve the units for persons or families who have incomes below 50 percent of the state or local median income, whichever is higher, for a time period that exceeds the minimum required by federal law or this part.

4. Sponsor’s agreement to reserve more than:

a. Twenty percent of the units in the project for persons or families who have incomes that do not exceed 50 percent of the state or local median income, whichever is higher; or

b. Forty percent of the units in the project for persons or families who have incomes that do not exceed 60 percent of the state or local median income, whichever is higher, without requiring a greater amount of the loans as provided in this section.

5. Provision for tenant counseling.

6. Sponsor’s agreement to accept rental assistance certificates or vouchers as payment for rent.

7. Projects requiring the least amount of a state apartment incentive loan compared to overall project cost, except that the share of the loan attributable to units serving extremely-low-income persons must be excluded from this requirement.

8. Local government contributions and local government comprehensive planning and activities that promote affordable housing.

9. Project feasibility.

10. Economic viability of the project.

11. Commitment of first mortgage financing.

12. Sponsor’s prior experience.

13. Sponsor’s ability to proceed with construction.

14. Projects that directly implement or assist welfare-to-work transitioning.

15. Projects that reserve units for extremely-low-income persons.

16. Projects that include green building principles, storm-resistant construction, or other elements that reduce long-term costs relating to maintenance, utilities, or insurance.

17. Job-creation rate of the developer and general contractor, as provided in s. 420.507(47).

(d) The corporation may reject any and all applications.

(e) The corporation may approve and reject applications for the purpose of achieving geographic targeting.

(f) The review committee established by corporation rule pursuant to this subsection shall make recommendations to the board of directors of the corporation regarding program participation under the State Apartment Incentive Loan Program. The corporation board shall make the final decisions regarding which applicants shall become program participants based on the scores received in the competitive process, further review of applications, and the recommendations of the review committee. The corporation board shall approve or reject applications for loans and shall determine the tentative loan amount available to each applicant selected for participation in the program. The actual loan amount shall be determined pursuant to rule adopted pursuant to s. 420.507(22)(i).

(g) The loan term shall be for a period of not more than 15 years; however, if both a program loan and federal low-income housing tax credits are to be used to assist a project, the corporation may set the loan term for a period commensurate with the investment requirements associated with the tax credit syndication. The term of the loan may also exceed 15 years; however, if the lien of the corporation’s encumbrance is subordinate to the lien of another mortgagee, then the term may be made coterminous with the longest term of the superior lien. The corporation may renegotiate and extend the loan in order to extend the availability of housing for the targeted population. The term of a loan may not extend beyond the period for which the sponsor agrees to provide the housing set-aside required by subsection (2).

(h) The loan shall be subject to sale, transfer, or refinancing. The sale, transfer, or refinancing of the loan shall be consistent with fiscal program goals and the preservation or advancement of affordable housing for the state.

(i) The discrimination provisions of s. 420.516 shall apply to all loans.

(j) The corporation may require units dedicated for the elderly.

(k) Rent controls shall be set at the income set-aside levels committed to by the sponsor at the applicable income limitations established by the corporation for federal low-income tax credits.

(l) The proceeds of all loans shall be used for new construction, moderate rehabilitation, or substantial rehabilitation which creates or preserves affordable, safe, and sanitary housing units.

(m) Sponsors shall annually certify the adjusted gross income of all persons or families qualified under subsection (2) at the time of initial occupancy, who are residing in a project funded by this program. All persons or families qualified under subsection (2) may continue to qualify under subsection (2) in a project funded by this program if the adjusted gross income of those persons or families at the time of annual recertification meets the requirements established in s. 142(d)(3)(B) of the Internal Revenue Code of 1986, as amended. If the annual recertification of persons or families qualifying under subsection (2) results in noncompliance with income occupancy requirements, the next available unit must be rented to a person or family qualifying under subsection (2) in order to ensure continuing compliance of the project. The corporation may waive the annual recertification if 100 percent of the units are set aside as affordable.

(n) Upon submission and approval of a marketing plan which demonstrates a good faith effort of a sponsor to rent a unit or units to persons or families reserved under subsection (3) and qualified under subsection (2), the sponsor may rent such unit or units to any person or family qualified under subsection (2) notwithstanding the reservation.

(o) Sponsors may participate in federal mortgage insurance programs and must abide by the requirements of those programs. If a conflict occurs between the requirements of federal mortgage insurance programs and the requirements of this section, the requirements of federal mortgage insurance programs shall take precedence.

(7) There is authorized to be established by the corporation with a qualified public depository meeting the requirements of chapter 280 a separate fund to be named the “State Apartment Incentive Loan Fund,” which shall be administered by the corporation according to the provisions of this program. Any amounts held in the State Apartment Incentive Loan Trust Fund for such purpose as of January 1, 1998, must be transferred to the corporation for deposit in the State Apartment Incentive Loan Fund and the State Apartment Incentive Loan Trust Fund must be closed. There shall be deposited into the fund moneys from the State Housing Trust Fund as created by s. 420.0005, or moneys received from any other source, for the purpose of this program and all proceeds derived from the use of such moneys. In addition, all loan repayments, proceeds from the sale of any property, and any other proceeds that would otherwise accrue pursuant to the activities conducted under the provisions of the State Apartment Incentive Loan Program shall be deposited in the fund and shall not revert to the General Revenue Fund. Expenditures from the State Apartment Incentive Loan Fund shall not be required to be included in the corporation’s budget request or be subject to appropriation by the Legislature. If a loan commitment for program funds is entered into during the state fiscal year for which the program funds were appropriated, the funds shall continue to be made available for use during the entire construction period, even if it extends beyond the state fiscal year in which the loan commitment was entered.

(8) If a default on a loan occurs, the corporation may foreclose on any mortgage or security interest or commence any legal action to protect the interest of the corporation or the fund and recover the amount of the unpaid principal, accrued interest, and fees on behalf of the fund. The corporation may acquire real and personal property or any interest therein when that acquisition is necessary or appropriate to protect any loan; to sell, transfer, and convey any such property to a buyer without regard to the provisions of chapters 253 and 270; and, if that sale, transfer, or conveyance cannot be effected within a reasonable time, to lease such property for occupancy by eligible persons. All sums recovered from the sale, transfer, conveyance, or lease of such property shall be deposited into the State Apartment Incentive Loan Fund.

(9) The corporation is authorized to accept payment of deferred program interest at an interest rate that is consistent with rates currently authorized under this section, if the deferred interest is paid in not more than five equal annual installments, subject to the qualifications contained in this subsection.

1(10)(a) Notwithstanding subsection (3), for the 2016-2017 fiscal year, the reservation of funds for the tenant groups within each notice of fund availability shall be:

1. Not less than 10 percent of the funds available at that time for the following tenant groups:

a. Families;

b. Persons who are homeless;

c. Persons with special needs; and

d. Elderly persons.

2. Not less than 5 percent of the funds available at that time for the commercial fishing workers and farmworkers tenant group.

(b) Notwithstanding any other provision of this section for the 2016-2017 fiscal year, the corporation shall issue a notice of funds availability of $20 million for loans to construct workforce housing to serve primarily low-income persons, as defined in s. 420.0004, and, in the Florida Keys Area of Critical State Concern, to serve households with incomes not to exceed 140 percent of area median income when strategies are included in the local housing assistance plan to serve these households.

(c) This subsection expires July 1, 2017.

History.—s. 8, ch. 88-376; s. 7, ch. 89-121; s. 40, ch. 89-294; s. 2, ch. 90-192; s. 5, ch. 91-27; s. 5, ch. 91-429; s. 22, ch. 92-317; s. 9, ch. 93-181; s. 1, ch. 95-383; s. 13, ch. 97-167; s. 7, ch. 98-56; s. 22, ch. 99-378; s. 5, ch. 2001-98; s. 4, ch. 2002-160; s. 1, ch. 2005-54; s. 1, ch. 2005-102; ss. 46, 53, ch. 2006-26; s. 18, ch. 2006-69; s. 14, ch. 2007-198; s. 12, ch. 2009-20; s. 23, ch. 2009-96; s. 9, ch. 2011-15; s. 12, ch. 2011-189; s. 5, ch. 2012-127; s. 78, ch. 2013-15; s. 5, ch. 2013-83; s. 106, ch. 2014-17; s. 11, ch. 2014-18; s. 68, ch. 2015-222; s. 104, ch. 2016-62; s. 3, ch. 2016-210.

1Note.—

A. Section 104, ch. 2016-62, amended subsection (10) “[i]n order to implement Specific Appropriation 2223 of the 2016-2017 General Appropriations Act.”

B. Section 3, ch. 2016-210, repealed existing subsection (10).



420.5088 - Florida Homeownership Assistance Program.

420.5088 Florida Homeownership Assistance Program.—There is created the Florida Homeownership Assistance Program for the purpose of assisting low-income and moderate-income persons in purchasing a home as their primary residence by reducing the cost of the home with below-market construction financing, by reducing the amount of down payment and closing costs paid by the borrower to a maximum of 5 percent of the purchase price, or by reducing the monthly payment to an affordable amount for the purchaser. Loans shall be made available at an interest rate that does not exceed 3 percent. The balance of any loan is due at closing if the property is sold, refinanced, rented, or transferred, unless otherwise approved by the corporation.

(1) For loans made available pursuant to s. 420.507(23)(a)1. or 2.:

(a) The corporation may underwrite and make those mortgage loans through the program to persons or families who have incomes that do not exceed 120 percent of the state or local median income, whichever is greater, adjusted for family size.

(b) Loans shall be made available for the term of the first mortgage.

(c) Loans may not exceed the lesser of 35 percent of the purchase price of the home or the amount necessary to enable the purchaser to meet credit underwriting criteria.

(2) For loans made pursuant to s. 420.507(23)(a)3.:

(a) Availability is limited to nonprofit sponsors or developers who are selected for program participation pursuant to this subsection.

(b) Preference must be given to community-based organizations as defined in s. 420.503.

(c) Priority must be given to projects that have received state assistance in funding project predevelopment costs.

(d) The benefits of making such loans shall be contractually provided to the persons or families purchasing homes financed under this subsection.

(e) At least 30 percent of the units in a project financed pursuant to this subsection must be sold to persons or families who have incomes that do not exceed 80 percent of the state or local median income, whichever amount is greater, adjusted for family size; and at least another 30 percent of the units in a project financed pursuant to this subsection must be sold to persons or families who have incomes that do not exceed 65 percent of the state or local median income, whichever amount is greater, adjusted for family size.

(f) The maximum loan amount may not exceed 33 percent of the total project cost.

(g) A person who purchases a home in a project financed under this subsection is eligible for a loan authorized by s. 420.507(23)(a)1. or 2. in an aggregate amount not exceeding the construction loan made pursuant to this subsection. The home purchaser must meet all the requirements for loan recipients established pursuant to the applicable loan program.

(h) The corporation shall provide, by rule, for the establishment of a review committee composed of corporation staff and shall establish, by rule, a scoring system for evaluating and ranking applications submitted for construction loans under this subsection, including, but not limited to, the following criteria:

1. The affordability of the housing proposed to be built.

2. The direct benefits of the assistance to the persons who will reside in the proposed housing.

3. The demonstrated capacity of the applicant to carry out the proposal, including the experience of the development team.

4. The economic feasibility of the proposal.

5. The extent to which the applicant demonstrates potential cost savings by combining the benefits of different governmental programs and private initiatives, including the local government contributions and local government comprehensive planning and activities that promote affordable housing.

6. The use of the least amount of program loan funds compared to overall project cost.

7. The provision of homeownership counseling.

8. The applicant’s agreement to exceed the requirements of paragraph (e).

9. The commitment of first mortgage financing for the balance of the construction loan and for the permanent loans to the purchasers of the housing.

10. The applicant’s ability to proceed with construction.

11. The targeting objectives of the corporation which will ensure an equitable distribution of loans between rural and urban areas.

12. The extent to which the proposal will further the purposes of this program.

(i) The corporation may reject any and all applications.

(j) The review committee established by corporation rule pursuant to this subsection shall make recommendations to the corporation board regarding program participation under this subsection. The corporation board shall make the final ranking for participation based on the scores received in the ranking, further review of the applications, and the recommendations of the review committee. The corporation board shall approve or reject applicants for loans and shall determine the tentative loan amount available to each program participant. The final loan amount shall be determined pursuant to rule adopted under s. 420.507(23)(h).

(3) The corporation shall publish a notice of fund availability in a publication of general circulation throughout the state at least 60 days prior to the anticipated availability of funds.

(4) There is authorized to be established by the corporation with a qualified public depository meeting the requirements of chapter 280 the Florida Homeownership Assistance Fund to be administered by the corporation according to the provisions of this program. Any amounts held in the Florida Homeownership Assistance Trust Fund for such purposes as of January 1, 1998, must be transferred to the corporation for deposit in the Florida Homeownership Assistance Fund, whereupon the Florida Homeownership Assistance Trust Fund must be closed. There shall be deposited in the fund moneys from the State Housing Trust Fund created by s. 420.0005, or moneys received from any other source, for the purpose of this program and all proceeds derived from the use of such moneys. In addition, all unencumbered funds, loan repayments, proceeds from the sale of any property, and any other proceeds that would otherwise accrue pursuant to the activities of the programs described in this section shall be transferred to this fund. In addition, all loan repayments, proceeds from the sale of any property, and any other proceeds that would otherwise accrue pursuant to the activities conducted under the provisions of the Florida Homeownership Assistance Program shall be deposited in the fund and shall not revert to the General Revenue Fund. Expenditures from the Florida Homeownership Assistance Fund shall not be required to be included in the corporation’s budget request or be subject to appropriation by the Legislature.

(5) No more than one-fifth of the funds available in the Florida Homeownership Assistance Fund may be made available to provide loan loss insurance reserve funds to facilitate homeownership for eligible persons.

History.—s. 9, ch. 88-376; s. 8, ch. 89-121; s. 23, ch. 92-317; s. 22, ch. 95-144; s. 14, ch. 97-167; s. 8, ch. 98-56; s. 2, ch. 2001-143; s. 30, ch. 2001-201; s. 19, ch. 2006-69.



420.5089 - HOME Investment Partnership Program; HOME Investment Partnership Fund.

420.5089 HOME Investment Partnership Program; HOME Investment Partnership Fund.—

(1) There is authorized to be established by the corporation with a qualified public depository meeting the requirements of chapter 280 the HOME Investment Partnership Fund, which shall be administered by the corporation according to the provisions of the HOME Investment Partnership Program which is hereby created. Any amounts held in the HOME Partnership Trust Fund for such purposes as of January 1, 1998, must be transferred to the corporation for deposit in the HOME Investment Partnership Fund, whereupon the HOME Partnership Trust Fund must be closed. There shall be deposited into the fund moneys from the State Housing Trust Fund or moneys received from any other source for the purpose of this program, and all proceeds derived from the use of such moneys. In addition, all loan repayments, proceeds from the sale of any property, and any other proceeds that would otherwise accrue pursuant to the activities conducted under the provisions of the HOME Investment Partnership Program shall be deposited into the fund and shall not revert to the General Revenue Fund. Expenditures from the HOME Investment Partnership Fund shall not be required to be included in the corporation’s budget request or be subject to appropriation by the Legislature.

(2) The corporation shall make loans available to eligible housing providers or home buyers on the basis of the selection process established and described by corporation program rules. Such process must incorporate and provide incentives for welfare-to-work transitioning in coordination with applicable state and federal programs.

(3) The corporation may make loans to home buyers in connection with the corporation’s single-family mortgage revenue bond program on the basis of “first come, first served” or as described in the program rule.

(4) The corporation’s board of directors may approve projects located in a state or federally declared disaster area or demonstration projects based on selection criteria as approved by the board of directors. In addition, as approved by the corporation’s board of directors, disaster projects or demonstration projects may be granted or provided a HOME loan with forgivable terms.

(5) Loans made under this program shall be made for eligible applicants and activities as enumerated in 24 C.F.R. part 92, and as enumerated in the program rule approved by the corporation’s board of directors.

(6) Applications for loans under any competitive scoring process established by program rule must be approved by a review committee established by corporation rule which shall analyze factors, including, but not limited to, the following:

(a) Demographic targeting objectives of the corporation.

(b) Corporation portfolio diversification.

(c) Developer’s agreement to make units for the targeted group available for more than the minimum period required by rule.

(d) Leveraging of HOME funds.

(e) Local matching funds.

(f) The project’s feasibility and long-term economic viability.

(g) Demonstrated capacity of the proposed project’s development team.

(h) Conformance with the consolidated plan for the state and area in which the proposed project will be located.

(i) Other factors determined and approved by the corporation’s board of directors.

(7) The review committee established by corporation rule pursuant to this subsection shall make recommendations to the corporation board regarding program participation. The corporation board shall approve the final ranking and decide which applicants become program participants based on the scores received in the ranking. The actual loan amount shall be determined pursuant to rule and the Notice of Funding Availability (NOFA).

(8) The loan term shall be for a minimum period equal to the affordability period as stated in 24 C.F.R. part 92 or 15 years for rental rehabilitations and 20 years for rental or homeownership new construction loans. The corporation may renegotiate and extend the loan in order to extend the availability of housing for the targeted population.

(9) If a default on a loan occurs, the corporation may cause a foreclosure on any mortgage or security interest or commence any legal action to protect the interest of the corporation or the fund and recover the amount of the unpaid principal, accrued interest, and fees on behalf of the fund. The corporation may acquire real and personal property or any interest in the property if that acquisition is necessary to protect any loan; sell, transfer, and convey any such property to a buyer without regard to the provisions of chapters 253 and 270; and, if that sale, transfer, or conveyance cannot be effected within a reasonable time, lease such property for occupancy by eligible persons.

(10) All sums recovered from the sale, transfer, conveyance, or lease of such property shall be deposited into the HOME Investment Partnership Fund.

(11) The corporation shall monitor all projects funded under this section to ensure compliance with federal and state requirements. The corporation may inspect such projects or records pertaining to those projects at any reasonable time.

History.—s. 24, ch. 92-317; s. 15, ch. 97-167; s. 9, ch. 98-56.



420.509 - Revenue bonds.

420.509 Revenue bonds.—

(1) The issuance of revenue bonds to provide sufficient funds to achieve the purposes of this part; pay interest on bonds; pay expenses incident to the issuance and sale of any bond issued pursuant to this part, including costs of validating, printing, and delivering the bonds, printing the official statement, publishing notices of sale of the bonds, and related administrative expenses; and pay all other capital expenditures of the corporation incident to and necessary or convenient to carry out the purposes and powers granted by this part is authorized, subject and pursuant to the provisions of s. 16, Art. VII of the State Constitution. The provisions of ss. 215.57-215.83 shall not be applicable to the corporation. Revenue bonds shall be payable solely from pledged revenues and shall not be secured by the full faith and credit of the state.

(2) The State Board of Administration is designated as the state fiscal agency to make the determinations required by s. 16, Art. VII of the State Constitution in connection with the issuance of such bonds that in no state fiscal year will the debt service requirements of the bonds proposed to be issued and all other bonds secured by the same pledged revenues exceed the pledged revenues available for such debt service requirements. The State Board of Administration may delegate to its executive director the authority and power to perform that function without further review of the agency. The determinations pursuant to this paragraph are limited to a review of the matters essential to making the determinations required by s. 16, Art. VII of the State Constitution. The executive director shall report annually to the State Board of Administration and the Legislature regarding the number of bond issues considered and the determination with respect thereto.

(3) All such bonds shall be issued by the corporation on behalf of the state with a term of not more than 45 years, and except as otherwise provided herein, in such principal amounts as shall be necessary to provide sufficient funds to achieve the purposes of the corporation in carrying out this part and purposes incident thereto.

(4) Bonds of the corporation may:

(a) Bear interest at a rate or rates not exceeding the interest rate limitation set forth in s. 215.84(3), unless the State Board of Administration authorizes an interest rate in excess of such maximum;

(b) Have such provisions for payment at maturity and redemption before maturity at such time or times and at such price or prices; and

(c) Be payable at such place or places within or without the state as the board determines by resolution.

(5) The bonds may be signed by the officers of the corporation as is provided for by resolution of the board. The signatures may be manual or facsimile signatures as established by the board. In case any officer whose signature or a facsimile of whose signature appears on any bonds ceases to be an officer before delivery of bonds, the signature or facsimile signature is nevertheless valid and sufficient for all purposes as fully and to the same extent as if he or she had remained in office until the delivery.

(6) All bonds issued under the provisions of this act are declared to be negotiable instruments under the Uniform Commercial Code—Investment Securities law of the state.

(7) Bonds of the corporation may not be issued unless the face or reverse thereof contains a certificate, executed either manually or with a facsimile signature by the secretary of the board, to the effect that the issuance of the bonds has been approved under this act by the board. The certificate is conclusive evidence as to approval of the issuance of the bonds by the corporation and that the requirements of this act and all of the laws relating to the bonds have been complied with.

(8) The corporation has the authority to issue bond anticipation notes in anticipation of the receipt of the proceeds of the bonds in the same manner and subject to the same limitations and conditions as provided by s. 215.431. The rights and remedies of the holders of the notes are the same rights and remedies they would have if they were the holders of the definitive bonds in anticipation of which they are issued; and all of the covenants, agreements, or other proceedings relating to the definitive bonds in anticipation of which the bond anticipation notes are issued are a part of the proceedings relating to the issuance of the notes as fully and to the same extent as if incorporated verbatim therein.

(9) Before the preparation of definitive bonds, the corporation may issue interim receipts or temporary bonds, exchangeable for definitive bonds when the bonds have been executed and are available for delivery under the terms and conditions the board deems advisable. The board may also provide for the replacement of any bonds that become mutilated or destroyed, stolen, or lost under the terms and conditions the board deems advisable.

(10) Bonds of the corporation may be validated pursuant to chapter 75. In actions to validate such bonds pursuant to chapter 75, the complaint shall be filed in the Circuit Court of Leon County, the notice required by s. 75.06 shall be published only in Leon County and in two newspapers of general circulation in the state, and the complaint and order of the court shall be served only on the state attorney of the Second Judicial Circuit.

(11) Any resolution or resolutions authorizing any bonds issued by the corporation may contain provisions, without limitation, which shall be a part of the contract or contracts with the holders thereof, as to:

(a) Pledging all or any part of the income or revenues of the corporation to secure the payment of bonds or of any issue thereof, subject to such agreements with holders of bonds as may then exist.

(b) Pledging all or any part of the assets of the corporation, including mortgages and obligations securing the same, to secure the payment of bonds or of any issue of bonds, subject to such agreements with holders of bonds as may then exist.

(c) The use and disposition of the income from mortgages owned by the corporation and payment of the principal of mortgages owned by the corporation.

(d) The procedure, if any, by which the terms of any contract with holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given.

(e) Limitations on the amount of moneys to be expended by the corporation for its operating expenses.

(f) Vesting, for the life of the bonds, in a trustee or trustees such property, rights, powers, and duties in trust as the corporation may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the holders of bonds pursuant to this part, and limiting or abrogating the right of holders of bonds to appoint a trustee under this part or limiting the rights, powers, and duties of such trustee.

(g) Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the corporation to the holders of bonds in providing for the rights and remedies of holders of bonds in the event of such default, including, as a matter of right, the appointment of a receiver; provided such rights and remedies shall not be inconsistent with the general laws of the state and the other provisions of this part.

(h) Any other matters, of like or different character, which in any way affect the security or protection of holders of bonds.

(12)(a) Subject to paragraph (b), the bonds issued by the corporation shall be sold at public sale in the manner provided by s. 215.68, with the corporation performing the duties of the board as provided in such section. However, if the corporation shall by official action at a public meeting determine that a negotiated sale of the bonds is in the best interest of the corporation, the corporation may negotiate for sale of the bonds to, or the placement of bonds through, the underwriter or underwriters designated by the corporation. In the official action authorizing the negotiated sale, the corporation shall provide specific findings as to the reasons for the negotiated sale. The reasons shall include, but shall not be limited to, characteristics of the bond issue and prevailing market conditions that necessitate a negotiated sale. In the event the corporation decides to negotiate for a sale of bonds, the managing underwriter, or financial consultant or adviser, if applicable, shall provide to the corporation, prior to the award of bonds to the managing underwriter, a disclosure statement containing the following information:

1. An itemized list setting forth the nature and estimated amounts of expenses to be incurred by the managing underwriter in connection with the issuance of such bonds. Notwithstanding the foregoing, any such list may include an item for miscellaneous expenses, provided it includes only minor items of expense which cannot be easily categorized elsewhere in the statement.

2. The names, addresses, and estimated amounts of compensation of any finders connected with the issuance of the bonds.

3. The amount of underwriting spread expected to be realized.

4. Any management fee charged by the managing underwriter.

5. Any other fee, bonus, or compensation estimated to be paid by the managing underwriter in connection with the bond issue to any person not regularly employed or retained by it.

6. The name and address of the managing underwriter or underwriters, if any, connected with the bond issue.

7. Any other disclosure that the corporation may require.

This paragraph is not intended to restrict or prohibit the employment of professional services relating to bonds issued under this chapter.

(b) In the event an offer of an issue of bonds at public sale produces no bid, or in the event all bids received are rejected, the corporation is authorized to negotiate for the sale of the bonds under such rates and terms as are acceptable; provided that no bonds shall be so sold or delivered on terms less favorable than the terms contained in any bids rejected at the public sale thereof or, if no bids were received at such public sale, the terms contained in the notice of public sale.

(c) The failure of the corporation to comply with one or more provisions of this section shall not affect the validity of the bond issue.

(13)(a) No underwriter, commercial bank, investment banker, or financial consultant or adviser shall pay any finder any bonus, fee, or gratuity in connection with the sale of revenue bonds issued by the corporation unless full disclosure is made to the corporation prior to or concurrently with the submission of a purchase proposal for bonds by the underwriter, commercial bank, investment banker, or financial consultant or adviser and is made subsequently in the official statement or offering circular, if any, detailing the name and address of any finder and the amount of bonus, fee, or gratuity paid to such finder.

(b) The willful violation of this subsection is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) No violation of this subsection shall affect the validity of the bond issue.

(14) As used in this section, the term “finder” means a person who is neither regularly employed by, nor a partner or officer of, an underwriter, bank, banker, or financial consultant or adviser and who enters into an understanding with either the issuer or the managing underwriter, or both, for any paid or promised compensation or valuable consideration, directly or indirectly, expressly or impliedly, to act solely as an intermediary between such issuer and managing underwriter for the purpose of influencing any transaction in the purchase of such bonds.

(15) All bonds issued by the corporation shall state on the face thereof that they are payable, both as to principal and interest, solely out of the assets of the corporation and do not constitute an obligation, either general or special, of the state or of any local government.

(16) All bonds issued by the corporation are hereby declared to have all the qualities and incidents of negotiable instruments under the applicable laws of the state.

(17) It is the intention of the Legislature that any pledge of earnings, revenues, or other moneys made by the corporation shall be valid and binding from the time when the pledge is made; that the earnings, revenues, or other moneys so pledged and thereafter received by the corporation shall immediately be subject to the lien of that pledge without any physical delivery thereof or further act; and that the lien of the pledge shall be valid and binding as against the corporation irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded or filed pursuant to the Uniform Commercial Code.

(18) Neither the members of the corporation nor any person executing the bonds of the corporation shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(19) If the proceeds of an issue of revenue bonds the interest on which is not exempt from federal taxation are used to finance a project, 20 percent of the tenants of the project must have annual income under 80 percent of the state or county median income, whichever is higher.

History.—s. 1, ch. 80-161; s. 3, ch. 81-51; s. 1, ch. 82-78; s. 3, ch. 83-238; s. 28, ch. 86-192; s. 5, ch. 87-106; s. 9, ch. 89-121; s. 16, ch. 97-167; s. 10, ch. 98-56.



420.5092 - Florida Affordable Housing Guarantee Program.

420.5092 Florida Affordable Housing Guarantee Program.—

(1) There is created the Florida Affordable Housing Guarantee Program for the purposes of:

(a) Stimulating creative private sector lending activities to increase the supply and lower the cost of financing or refinancing eligible housing;

(b) Creating security mechanisms to allow lenders to sell affordable housing loans in the secondary market; and

(c) Encouraging affordable housing lending activities that would not have taken place or that serve persons who would not have been served but for the creation of this program.

(2) As used in this section, the term:

(a) “Affordable housing guarantee” means an obligation of the guarantee fund to guarantee the payment of an obligation made to finance or refinance the purchase, construction, or rehabilitation of eligible housing.

(b) “Annual debt service reserve” means the reserve maintained in the guarantee fund in an amount equal to the maximum reserve amount for each series of revenue bonds issued to establish the guarantee fund.

(c) “Corporation” means the Florida Housing Finance Corporation.

(d) “Eligible housing” means any real and personal property designed and intended for the primary purpose of providing decent, safe, and sanitary residential units for homeownership or rental for eligible persons, including specifically housing for the homeless, as determined by the corporation pursuant to rule.

(e) “Guarantee fund” means the Affordable Housing Guarantee Fund created and established with proceeds of revenue bonds issued by the corporation or its predecessor pursuant to this section to implement the Florida Affordable Housing Guarantee Program.

(f) “Maximum reserve amount” means, for each series of outstanding revenue bonds issued to establish the guarantee fund, the largest aggregate amount of annual principal installments and interest payments becoming due in any state fiscal year in which the revenue bonds are outstanding.

(3) Amounts on deposit in the State Housing Trust Fund may also be used to support the Florida Affordable Housing Guarantee Program. Such use, if any, is in addition to those purposes for which the State Housing Trust Fund was created, and such moneys shall be obligated and committed in accordance with the corporation certification provided for in subsection (6).

(4) The corporation may, by rule, establish rates and fees for the issuance of an affordable housing guarantee, including contractual provisions to foster reimbursement, in the event of default, to the guarantee fund of payments made pursuant to an affordable housing guarantee issued for eligible housing.

(5) Pursuant to s. 16, Art. VII of the State Constitution, the corporation may issue, in accordance with s. 420.509, revenue bonds of the corporation to establish the guarantee fund. The revenue bonds are primarily payable from and secured by annual debt service reserves, from interest earned on funds on deposit in the guarantee fund, from fees, charges, and reimbursements established by the corporation for the issuance of affordable housing guarantees, and from any other revenue sources received by the corporation and deposited by the corporation into the guarantee fund for the issuance of affordable housing guarantees. If such primary revenue sources are considered insufficient by the corporation, pursuant to the certification provided in subsection (6), to fully fund the annual debt service reserve, the certified deficiency in such reserve is also payable from the first proceeds of the documentary stamp tax moneys deposited into the State Housing Trust Fund pursuant to s. 201.15(4)(c) and (d) during the ensuing state fiscal year.

(6)(a) If the primary revenue sources to be used for repayment of revenue bonds used to establish the guarantee fund are insufficient for such repayment, the annual principal and interest due on each series of revenue bonds are payable from funds in the annual debt service reserve. The corporation shall, before June 1 of each year, perform a financial audit to determine whether at the end of the state fiscal year there will be on deposit in the guarantee fund an annual debt service reserve from interest earned pursuant to the investment of the guarantee fund, fees, charges, and reimbursements received from issued affordable housing guarantees and other revenue sources available to the corporation. Based upon the findings in such guarantee fund financial audit, the corporation shall certify to the Chief Financial Officer the amount of any projected deficiency in the annual debt service reserve for any series of outstanding bonds as of the end of the state fiscal year and the amount necessary to maintain such annual debt service reserve. Upon receipt of such certification, the Chief Financial Officer shall transfer to the annual debt service reserve, from the first available taxes distributed to the State Housing Trust Fund pursuant to s. 201.15(4)(c) and (d) during the ensuing state fiscal year, the amount certified as necessary to maintain the annual debt service reserve.

(b) If the claims payment obligations under affordable housing guarantees from amounts on deposit in the guarantee fund would cause the claims paying rating assigned to the guarantee fund to be less than the third-highest rating classification of any nationally recognized rating service, which classifications being consistent with s. 215.84(3) and rules adopted thereto by the State Board of Administration, the corporation shall certify to the Chief Financial Officer the amount of such claims payment obligations. Upon receipt of such certification, the Chief Financial Officer shall transfer to the guarantee fund, from the first available taxes distributed to the State Housing Trust Fund pursuant to s. 201.15(4)(c) and (d) during the ensuing state fiscal year, the amount certified as necessary to meet such obligations, such transfer to be subordinate to any transfer referenced in paragraph (a) and not to exceed 50 percent of the amounts distributed to the State Housing Trust Fund pursuant to s. 201.15(4)(c) and (d) during the preceding state fiscal year.

(7) Funds on deposit in the guarantee fund shall be used as the primary resource to support the performance by the corporation of its obligation under an affordable housing guarantee issued by the corporation as determined by rule.

(8) Before establishing the fees, charges, and other obligations and conditions for the issuance of an affordable housing guarantee and defining housing eligible to obtain a guarantee, the corporation must perform an affordable housing guarantee feasibility study. Such study must determine the eligible housing for which a guarantee is required for the investment of private capital, the anticipated risk of default for classifications of eligible housing, and the level of fees, charges, and reimbursement conditions necessary to establish a financially sound affordable housing guarantee program that exposes funds deposited into the guarantee fund to a reasonable or acceptable level of risk. Revenue bonds may not be issued to create and establish a guarantee fund until the completion of an initial financial feasibility study.

(9) This section does not preclude the use of the remaining funds in the State Housing Trust Fund.

(10) Revenue bonds may not be issued to establish and create a guarantee fund until validated pursuant to the provisions of chapter 75.

(11) The maximum total amount of revenue bonds that may be issued by the corporation pursuant to subsection (5) is $400 million.

History.—s. 26, ch. 92-317; s. 10, ch. 93-181; s. 2, ch. 96-332; s. 18, ch. 97-167; s. 48, ch. 99-247; s. 6, ch. 2001-98; s. 1, ch. 2001-143; s. 31, ch. 2001-201; s. 463, ch. 2003-261; s. 77, ch. 2015-229.



420.5093 - State Housing Tax Credit Program.

420.5093 State Housing Tax Credit Program.—

(1) There is created the State Housing Tax Credit Program for the purposes of stimulating creative private sector initiatives to increase the supply of affordable housing in urban areas, including specifically housing for the elderly, and to provide associated commercial facilities associated with such housing facilities.

(2) The Florida Housing Finance Corporation shall determine those qualified projects which shall be considered designated projects under s. 220.185 and eligible for the corporate tax credit under that section. The corporation shall establish procedures necessary for proper allocation and distribution of state housing tax credits, including the establishment of criteria for any single-family or commercial component of a project, and may exercise all powers necessary to administer the allocation of such credits. The board of directors of the corporation shall administer the allocation procedures and determine allocations on behalf of the corporation. The corporation shall prepare an annual plan, which must be approved by the Governor, containing general guidelines for the allocation and distribution of credits to designated projects.

(3) The corporation shall adopt allocation procedures that will ensure the maximum use of available tax credits in order to encourage development of low-income housing and associated mixed-use projects in urban areas, taking into consideration the timeliness of the application, the location of the proposed project, the relative need in the area of revitalization and low-income housing and the availability of such housing, the economic feasibility of the project, and the ability of the applicant to proceed to completion of the project in the calendar year for which the credit is sought.

(4)(a) A taxpayer who wishes to participate in the State Housing Tax Credit Program must submit an application for tax credit to the corporation. The application shall identify the project and its location and include evidence that the project is a qualified project as defined in s. 220.185. The corporation may request any information from an applicant necessary to enable the corporation to make tax credit allocations according to the guidelines set forth in subsection (3).

(b) The corporation’s approval of an applicant as a designated project shall be in writing and shall include a statement of the maximum credit allowable to the applicant. A copy of this approval shall be transmitted to the executive director of the Department of Revenue, who shall apply the tax credit to the tax liability of the applicant.

(5) For purposes of implementing this program and assessing the property for ad valorem taxation under s. 193.011, neither the tax credits nor financing generated by tax credits shall be considered as income to the property, and the actual rental income from rent-restricted units in a state housing tax credit development shall be recognized by the property appraiser. In considering or using the market or cost approaches under s. 193.011, neither the costs paid for by tax credits nor the costs paid for by additional financing proceeds received because the property is in the program shall be included in the valuation.

(6) For the further purpose of implementing this program in Florida and in assessing the property for ad valorem taxation under s. 193.011, any extended low income housing agreement and all amendments and supplements thereto which are recorded and filed in the official public records of the county where the property is located shall be deemed a land use regulation during the term of any such agreement, amendment, or supplement.

(7) The corporation is authorized to expend fees received in conjunction with the allocation of state housing tax credits only for the purpose of administration of the program, including private legal services which relate to interpretation of s. 42 of the Internal Revenue Code.

History.—s. 20, ch. 99-378; s. 12, ch. 2002-18.



420.5095 - Community Workforce Housing Innovation Pilot Program.

420.5095 Community Workforce Housing Innovation Pilot Program.—

(1) The Legislature finds and declares that recent rapid increases in the median purchase price of a home and the cost of rental housing have far outstripped the increases in median income in the state, preventing essential services personnel from living in the communities where they serve and thereby creating the need for innovative solutions for the provision of housing opportunities for essential services personnel.

(2) The Community Workforce Housing Innovation Pilot Program is created to provide affordable rental and home ownership community workforce housing for essential services personnel affected by the high cost of housing, using regulatory incentives and state and local funds to promote local public-private partnerships and leverage government and private resources.

(3) For purposes of this section, the term:

(a) “Workforce housing” means housing affordable to natural persons or families whose total annual household income does not exceed 140 percent of the area median income, adjusted for household size, or 150 percent of area median income, adjusted for household size, in areas of critical state concern designated under s. 380.05, for which the Legislature has declared its intent to provide affordable housing, and areas that were designated as areas of critical state concern for at least 20 consecutive years prior to removal of the designation.

(b) “Essential services personnel” means persons in need of affordable housing who are employed in occupations or professions in which they are considered essential services personnel, as defined by each county and eligible municipality within its respective local housing assistance plan pursuant to s. 420.9075(3)(a).

(c) “Public-private partnership” means any form of business entity that includes substantial involvement of at least one county, one municipality, or one public sector entity, such as a school district or other unit of local government in which the project is to be located, and at least one private sector for-profit or not-for-profit business or charitable entity, and may be any form of business entity, including a joint venture or contractual agreement.

(4) The Florida Housing Finance Corporation is authorized to provide Community Workforce Housing Innovation Pilot Program loans to an applicant for construction or rehabilitation of workforce housing in eligible areas. This funding is intended to be used with other public and private sector resources.

(5) The corporation shall establish a loan application process by rule which includes selection criteria, an application review process, and a funding process. The corporation shall also establish an application review committee that may include up to three private citizens representing the areas of housing or real estate development, banking, community planning, or other areas related to the development or financing of workforce and affordable housing.

(a) The selection criteria and application review process must include a procedure for curing errors in the loan applications which do not make a substantial change to the proposed project.

(b) To achieve the goals of the pilot program, the application review committee may approve or reject loan applications or responses to questions raised during the review of an application due to the insufficiency of information provided.

(c) The application review committee shall make recommendations concerning program participation and funding to the corporation’s board of directors.

(d) The board of directors shall approve or reject loan applications, determine the tentative loan amount available to each applicant, and rank all approved applications.

(e) The board of directors shall decide which approved applicants will become program participants and determine the maximum loan amount for each program participant.

(6) The corporation shall provide incentives for local governments in eligible areas to use local affordable housing funds, such as those from the State Housing Initiatives Partnership Program, to assist in meeting the affordable housing needs of persons eligible under this program. Local governments are authorized to use State Housing Initiative Partnership Program funds for persons or families whose total annual household income does not exceed:

(a) One hundred and forty percent of the area median income, adjusted for household size; or

(b) One hundred and fifty percent of the area median income, adjusted for household size, in areas that were designated as areas of critical state concern for at least 20 consecutive years prior to the removal of the designation and in areas of critical state concern, designated under s. 380.05, for which the Legislature has declared its intent to provide affordable housing.

(7) Funding shall be targeted to innovative projects in areas where the disparity between the area median income and the median sales price for a single-family home is greatest, and where population growth as a percentage rate of increase is greatest. The corporation may also fund projects in areas where innovative regulatory and financial incentives are made available. The corporation shall fund at least one eligible project in as many counties and regions of the state as is practicable, consistent with program goals.

(8) Projects shall receive priority consideration for funding where:

(a) The local jurisdiction has adopted, or is committed to adopting, appropriate regulatory incentives, or the local jurisdiction or public-private partnership has adopted or is committed to adopting local contributions or financial strategies, or other funding sources to promote the development and ongoing financial viability of such projects. Local incentives include such actions as expediting review of development orders and permits, supporting development near transportation hubs and major employment centers, and adopting land development regulations designed to allow flexibility in densities, use of accessory units, mixed-use developments, and flexible lot configurations. Financial strategies include such actions as promoting employer-assisted housing programs, providing tax increment financing, and providing land.

(b) Projects are innovative and include new construction or rehabilitation; mixed-income housing; commercial and housing mixed-use elements; innovative design; green building principles; storm-resistant construction; or other elements that reduce long-term costs relating to maintenance, utilities, or insurance and promote homeownership. The program funding may not exceed the costs attributable to the portion of the project that is set aside to provide housing for the targeted population.

(c) Projects that set aside at least 80 percent of units for workforce housing and at least 50 percent for essential services personnel and for projects that require the least amount of program funding compared to the overall housing costs for the project.

(9) Notwithstanding s. 163.3184(4)(b)-(d), any local government comprehensive plan amendment to implement a Community Workforce Housing Innovation Pilot Program project found consistent with this section shall be expedited as provided in this subsection. At least 30 days prior to adopting a plan amendment under this subsection, the local government shall notify the state land planning agency of its intent to adopt such an amendment, and the notice shall include its evaluation related to site suitability and availability of facilities and services. The public notice of the hearing required by s. 163.3184(11)(b)2. shall include a statement that the local government intends to use the expedited adoption process authorized by this subsection. Such amendments shall require only a single public hearing before the governing board, which shall be an adoption hearing as described in s. 163.3184(4)(e). Any further proceedings shall be governed by s. 163.3184(5)-(13).

(10) The processing of approvals of development orders or development permits, as defined in s. 163.3164, for innovative community workforce housing projects shall be expedited.

(11) The corporation shall award loans with interest rates set at 1 to 3 percent, which may be made forgivable when long-term affordability is provided and when at least 80 percent of the units are set aside for workforce housing and at least 50 percent of the units are set aside for essential services personnel.

(12) All eligible applications shall:

(a) For home ownership, limit the sales price of a detached unit, townhome, or condominium unit to not more than 90 percent of the median sales price for that type of unit in that county, or the statewide median sales price for that type of unit, whichever is higher, and require that all eligible purchasers of home ownership units occupy the homes as their primary residence.

(b) For rental units, restrict rents for all workforce housing serving those with incomes at or below 120 percent of area median income at the appropriate income level using the restricted rents for the federal low-income housing tax credit program and, for workforce housing units serving those with incomes above 120 percent of area median income, restrict rents to those established by the corporation, not to exceed 30 percent of the maximum household income adjusted to unit size.

(c) Demonstrate that the applicant is a public-private partnership in an agreement, contract, partnership agreement, memorandum of understanding, or other written instrument signed by all the project partners.

(d) Have grants, donations of land, or contributions from the public-private partnership or other sources collectively totaling at least 10 percent of the total development cost or $2 million, whichever is less. Such grants, donations of land, or contributions must be evidenced by a letter of commitment, agreement, contract, deed, memorandum of understanding, or other written instrument at the time of application. Grants, donations of land, or contributions in excess of 10 percent of the development cost shall increase the application score.

(e) Demonstrate how the applicant will use the regulatory incentives and financial strategies outlined in subsection (8) from the local jurisdiction in which the proposed project is to be located. The corporation may consult with the Department of Economic Opportunity in evaluating the use of regulatory incentives by applicants.

(f) Demonstrate that the applicant possesses title to or site control of land and evidences availability of required infrastructure.

(g) Demonstrate the applicant’s affordable housing development and management experience.

(h) Provide any research or facts available supporting the demand and need for rental or home ownership workforce housing for eligible persons in the market in which the project is proposed.

(13) Projects may include manufactured housing constructed after June 1994 and installed in accordance with mobile home installation standards of the Department of Highway Safety and Motor Vehicles.

(14) The corporation may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this section.

(15) The corporation may use a maximum of 2 percent of the annual program appropriation for administration and compliance monitoring.

(16) The corporation shall review the success of the Community Workforce Housing Innovation Pilot Program to ascertain whether the projects financed by the program are useful in meeting the housing needs of eligible areas and shall include its findings in the annual report required under s. 420.511(3).

History.—ss. 47, 53, ch. 2006-26; s. 27, ch. 2006-69; s. 15, ch. 2007-198; s. 116, ch. 2008-4; s. 64, ch. 2011-139; s. 332, ch. 2011-142.



420.5099 - Allocation of the low-income housing tax credit.

420.5099 Allocation of the low-income housing tax credit.—

(1) The Florida Housing Finance Corporation is designated the housing credit agency for the state within the meaning of s. 42(h)(7)(A) of the Internal Revenue Code of 1986 and shall have the responsibility and authority to establish procedures necessary for proper allocation and distribution of low-income housing tax credits and shall exercise all powers necessary to administer the allocation of such credits.

(2) The corporation shall adopt allocation procedures that will ensure the maximum use of available tax credits in order to encourage development of low-income housing in the state, taking into consideration the timeliness of the application, the location of the proposed housing project, the relative need in the area for low-income housing and the availability of such housing, the economic feasibility of the project, and the ability of the applicant to proceed to completion of the project in the calendar year for which the credit is sought.

(3) The corporation may request such information from applicants as will enable it to make the allocations according to the guidelines set forth in subsection (2), including, but not limited to, the information required to be provided the corporation by chapter 67, Florida Administrative Code.

(4) The executive director of the corporation shall administer the allocation procedures and determine allocations on behalf of the corporation. Any applicant disputing the amount of an allocation or the denial of a request for an allocation may request an appeal to the board of directors of the corporation.

(5) For purposes of implementing this program in Florida and in assessing the property for ad valorem taxation under s. 193.011, neither the tax credits, nor financing generated by tax credits, shall be considered as income to the property, and the actual rental income from rent restricted units in a low-income tax credit development shall be recognized by the property appraiser. In considering or using the market or cost approaches under s. 193.011, neither the costs paid for by tax credits nor the costs paid for by additional financing proceeds received because the property is in the program shall be included in the valuation.

(6) For the further purpose of implementing this program in Florida and in assessing the property for ad valorem taxation under s. 193.011, any extended low income housing agreement and all amendments and supplements thereto which are recorded and filed in the official public records of the county where the property is located shall be deemed a land use regulation during the term of any such agreement, amendment, or supplement.

(7) The corporation is authorized to expend fees received in conjunction with the allocation of low-income housing tax credits only for the purpose of administration of the program, including private legal services which relate to interpretation of s. 42 of the Internal Revenue Code of 1986, as amended.

History.—s. 3, ch. 87-106; s. 3, ch. 95-383; s. 19, ch. 97-167; s. 11, ch. 2000-353; s. 13, ch. 2002-18.



420.51 - State and local government not liable on bonds or notes.

420.51 State and local government not liable on bonds or notes.—The bonds of the corporation shall not be a debt of the state or of any local government, and neither the state nor any local government shall be liable thereon. The corporation shall not have the power to pledge the credit, the revenues, or the taxing power of the state or of any local government; and neither the credit, the revenues, nor the taxing power of the state or of any local government shall be, or shall be deemed to be, pledged to the payment of any bonds of the corporation.

History.—s. 1, ch. 80-161; s. 20, ch. 97-167.



420.511 - Strategic business plan; long-range program plan; annual report; audited financial statements.

420.511 Strategic business plan; long-range program plan; annual report; audited financial statements.—

(1) The corporation shall develop a strategic business plan for the provision of affordable housing for the state. The plan must be consistent with the long-range program plan prepared pursuant to subsection (2) and shall contain performance measures and specific performance targets for the following:

(a) The ability of low-income and moderate-income Floridians to access housing that is decent and affordable.

(b) The continued availability and affordability of housing financed by the corporation to target populations.

(c) The availability of affordable financing programs, including equity and debt products, and programs that reduce gaps in conventional financing in order to increase individual access to housing and stimulate private production of affordable housing.

(d) The establishment and maintenance of efficiencies in the delivery of affordable housing.

(e) Such other measures as directed by the corporation’s board of directors.

(2) The corporation, in coordination with the department, shall annually develop a long-range program plan for the provision of affordable housing in this state as required pursuant to chapter 186. In part, the plan must include provisions that maximize the abilities of the corporation to implement the state housing strategy established under s. 420.0003, to respond to federal housing initiatives, and to develop programs in a manner that is more responsive to the needs of public and private partners. The plan shall be developed on a schedule consistent with that established by s. 186.021. For purposes of this section, the executive director or his or her designee shall serve as the corporation’s representative to achieve a coordinated and integrated planning relationship with the department.

(3) The corporation shall submit to the Governor and the presiding officers of each house of the Legislature, within 6 months after the end of its fiscal year, a complete and detailed report setting forth the corporation’s state and federal program accomplishments using the most recent available data. The report must include, but is not limited to:

(a) The following tenant characteristics in the existing rental units financed through corporation-administered programs:

1. The number of households served, delineated by income, race, ethnicity, and age of the head of household.

2. The number of households served in large, medium, and small counties as described in s. 420.5087(1) and the extent to which geographic distribution has been achieved in accordance with s. 420.5087.

3. The number of farmworker and commercial fishing worker households served.

4. The number of homeless households served.

5. The number of special needs households served.

6. By county, the average rent charged based on unit size.

(b) The number of rental units to which resources have been allocated in the last fiscal year, including income and demographic restrictions.

(c) The estimated average cost of producing units under each rental or homeownership unit financed under each program in the last fiscal year.

(d) By county, the average sales price of homeownership units financed in the last fiscal year.

(e) The number of households served by homeownership programs in the last fiscal year, including the income, race, ethnicity, and age of the homeowner of each household.

(f) The percentage of homeownership loans that are in foreclosure.

(g) The percentage of properties in the corporation’s rental portfolio which have an occupancy rate below 90 percent.

(h) The amount of economic stimulus created by the affordable housing finance programs administered by the corporation for the most recent year available.

(i) For the State Apartment Incentive Loan Program (SAIL), a comprehensive list of all closed loans outstanding at the end of the most recent fiscal year, including, but not limited to, development name, city, county, developer, set-aside type, set-aside percentage, affordability term, total number of units, number of set-aside units, lien position, original loan amount, loan maturity date, loan balance at close of year, status of loan, rate of interest, and interest paid.

(j) For the Florida Affordable Housing Guarantee Program, a list of all guaranteed loans through the close of the most recent fiscal year, including, but not limited to, development name, city, county, developer, total number of units, issuer of the bonds, loan maturity date, participation in the United States Department of Housing and Urban Development Risk-Sharing Program, original guarantee amount, guarantee amount at the close of the fiscal year, status of guaranteed loans, and total outstanding Florida Housing Finance Corporation Affordable Housing Guarantee Program revenue bonds at the close of the most recent fiscal year.

(k) Any other information the corporation deems appropriate.

(4) Within 6 months after the end of its fiscal year, the corporation shall submit audited financial statements, prepared in accordance with generally accepted accounting principles, which include all assets, liabilities, revenues, and expenses of the corporation, and a list of all bonds outstanding at the end of its fiscal year. The audit must be conducted by an independent certified public accountant, performed in accordance with generally accepted auditing standards and government auditing standards, and incorporate all reports, including compliance reports, as required by such auditing standards.

(5) The Auditor General shall conduct an operational audit of the accounts and records of the corporation and provide a written report on the audit to the President of the Senate and the Speaker of the House of Representatives by December 1, 2016.

History.—s. 1, ch. 80-161; s. 10, ch. 88-376; s. 4, ch. 91-220; s. 21, ch. 97-167; s. 11, ch. 98-56; s. 7, ch. 2001-98; s. 26, ch. 2007-105; s. 16, ch. 2007-198; s. 6, ch. 2013-83; s. 4, ch. 2016-210.



420.512 - Conflicts of interest.

420.512 Conflicts of interest.—

(1) If any member, officer, or employee of the corporation shall have an interest, either direct or indirect, in any contract to which the corporation is, or is to be, a party or in any sponsor or in any lending institution requesting a loan from, or offering to sell mortgage loans or obligations to, the corporation, such interest shall be disclosed to the corporation in writing and shall be set forth in the minutes of the corporation. The member, officer, or employee having such interest shall not participate in any action by the corporation with respect to the contract, sponsor, or lending institution.

(2) Nothing in this section shall be deemed or construed to limit the right of any member, officer, or employee of the corporation to acquire an interest in bonds of the corporation or have an interest in any banking institution in which the bonds of the corporation are, or are to be, deposited or which is, or is to be, acting as trustee or paying agent under any bond resolution, trust indenture, or similar instrument to which the corporation is a party.

(3) A member, officer, or covered employee of the corporation shall not participate in any political fundraising activities other than for purposes of the corporation’s programs through solicitation of contributions from service providers, underwriters on the corporation’s approved managing underwriters’ list, or their agents, including underwriters’ counsel, officers, principals, and professional employees of underwriters on the corporation’s approved managing underwriters’ list.

(4) A member, officer, or covered employee of the corporation shall not be an applicant in any program administered by the corporation that is competitively bid or selected. A member, officer, or covered employee shall not have a financial interest in, and shall not be a member of a board or an officer or an employee of, an applicant in any program administered by the corporation which is competitively bid or selected.

(5) Service providers shall comply with the following standards of conduct as a condition of eligibility to be considered or retained to provide services. For purposes of paragraphs (a), (b), and (c) only, the term “service provider” means and is limited to a law firm, an investment bank, or a credit underwriter, and the agents, officers, principals, and professional employees of the service provider.

(a) A service provider may not make contributions in any amounts, directly or indirectly, for or on behalf of candidates for Governor, nor shall any service provider make a contribution in excess of $100 to any candidate for a member of the State Board of Administration other than the Governor in Florida while the service provider is included in an applicant pool from which service providers are selected to provide services to the corporation, while the service provider provides services to the corporation, and for the longer of a period of 2 years thereafter or for a period through the next general election for Governor.

(b) The service provider shall not participate in fundraising activities for or on behalf of candidates for Governor in Florida while the service provider is included in an applicant pool from which service providers are selected to provide services to the corporation, while the service provider provides services to the corporation, and for the longer of a period of 2 years thereafter or for a period through the next general election for Governor.

(c) Service providers shall provide to the corporation a statement that the service provider has not contributed to candidates for Governor or contributed in excess of the amounts allowed by this section for a member of the State Board of Administration or engaged in fundraising activities for or on behalf of candidates for Governor in Florida since the effective date of this section or during the 24 months preceding the service provider’s application to provide services to the corporation, whichever period is shorter.

(d) The service provider may not engage in prohibited business solicitation communications with officers, members, or covered employees of the corporation.

(e) If a service provider is in doubt as to whether its activities, or the activities of its principals, agents, or employees, violate the provisions of this section, it may request a declaratory statement in accordance with the applicable rule and s. 120.565.

(f) If the corporation determines that a service provider has failed to meet the provisions of this section, it shall consider the magnitude of the violation and whether there has been a pattern of violations in determining whether to terminate or decline to enter into contracts with the service provider.

(6) Each solicitation for a service provider to provide services shall require the service provider to formally acknowledge the conditions in subsection (5) and to agree, if selected, to abide by the conditions. When appropriate, the acknowledgment must include a statement that the service provider is currently in compliance with the conditions.

(7) Each contract or other form of agreement to retain a service provider to provide services must incorporate the conditions in subsection (5) and a provision allowing unilateral cancellation by the corporation for refusal of the service provider to comply with the terms of eligibility.

History.—s. 1, ch. 80-161; s. 4, ch. 81-51; s. 22, ch. 97-167; s. 12, ch. 98-56.



420.513 - Exemption from taxes and eligibility as investment.

420.513 Exemption from taxes and eligibility as investment.—

(1) The property of the corporation, the transactions and operations thereof, the income therefrom, and the bonds of the corporation issued under this act, together with all notes, mortgages, security agreements, letters of credit, or other instruments that arise out of or are given to secure the repayment of bonds issued in connection with the financing of any housing under this part, and all notes, mortgages, security agreements, letters of credit, or other instruments that arise out of or are given to secure the repayment of loans issued in connection with the financing of any housing under this part, as well as the interest thereon and income therefrom, regardless of the status of any party thereto as a private party, shall be exempt from taxation by the state and its political subdivisions. The exemption granted by this subsection shall not apply to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

(2) All bonds of the corporation shall be and constitute legal investments without limitation for all public bodies of this state; for all banks, trust companies, savings banks, savings associations, savings and loan associations, and investment companies; for all administrators, executors, trustees, and other fiduciaries; for all insurance companies and associations and other persons carrying on an insurance business; and for all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state and shall be and constitute eligible securities to be deposited as collateral for the security of any state, county, municipal, or other public funds. This subsection shall be considered as additional and supplemental authority and shall not be limited without specific reference hereto.

History.—s. 1, ch. 80-161; s. 55, ch. 89-356; s. 23, ch. 97-167; s. 17, ch. 2007-198.



420.514 - Corporate existence.

420.514 Corporate existence.—The corporation and its corporate existence shall continue until terminated by law, provided that no such law shall take effect so long as the corporation shall have bonds outstanding, unless adequate provision has been made for the payment thereof. Upon termination of the existence of the corporation, all its rights and properties in excess of its obligations shall pass to and be vested in the state.

History.—s. 1, ch. 80-161; s. 24, ch. 97-167.



420.515 - Inconsistent provisions of other laws superseded.

420.515 Inconsistent provisions of other laws superseded.—Insofar as the provisions of this part are inconsistent with the provisions of any other law, general, special, or local, the provisions of this part shall be controlling.

History.—s. 1, ch. 80-161.



420.516 - Discrimination prohibited.

420.516 Discrimination prohibited.—It is an unlawful practice for a sponsor, while bonds are outstanding for the purpose of funding or financing the sponsor’s project, to discriminate against any person or family because of race, color, religion, sex, national origin, or marital status.

History.—s. 4, ch. 83-238.



420.517 - Affordable housing and job training coordination.

420.517 Affordable housing and job training coordination.—The Florida Housing Finance Corporation shall undertake efforts to provide incentives to developers to build housing that encourages onsite job skills training to enable low-income residents to obtain and maintain meaningful employment. To the extent possible, the corporation shall direct all recipients of state housing funds, including municipalities, to work in cooperation with local and regional Job Training Partnerships Boards to provide training to residents and others who may be making the transition from welfare to the workforce. The corporation shall provide incentives through housing policy and program guidelines to prioritize those developments that encourage workforce training and skills development.

History.—s. 25, ch. 97-167.



420.521 - Short title.

420.521 Short title.—Sections 420.521-420.529 may be cited as the “Predevelopment Loan Program Act.”

History.—s. 13, ch. 88-376; s. 2, ch. 89-121; s. 1, ch. 93-181.

Note.—Former s. 420.303.



420.522 - Legislative findings.

420.522 Legislative findings.—It is hereby found by the Legislature that:

(1) There continues to exist a serious shortage of affordable housing for farmworkers, very-low-income persons and families, and low-income persons and families throughout the state.

(2) Existing private, local, state, and federal resources have not been adequate to remedy this shortage.

(3) The provision of housing predevelopment funds is necessary to leverage currently available resources for housing development.

History.—s. 13, ch. 88-376; s. 17, ch. 93-181.

Note.—Former s. 420.304.



420.523 - Purpose.

420.523 Purpose.—The purpose of the Predevelopment Loan Program is to:

(1) Provide for financial and technical assistance to local governments, housing authorities, and not-for-profit organizations who will provide for the sponsorship of housing for the target population in the state, such housing to be financed by federal, state, local, or private resources.

(2) Ensure maximum leverage of federal, state, and local public funds and private resources in the construction and financing of housing for the target population.

(3) Create a Housing Predevelopment Fund to be used by eligible sponsors of housing.

History.—s. 13, ch. 88-376; s. 2, ch. 93-181; s. 26, ch. 97-167.

Note.—Former s. 420.305.



420.524 - Definitions relating to Predevelopment Loan Program Act.

420.524 Definitions relating to Predevelopment Loan Program Act.—For the purpose of ss. 420.521-420.529, the term:

(1) “Community-based organization” or “not-for-profit organization” means any group incorporated under chapter 617 to provide housing and other services on a not-for-profit basis, and which is acceptable to federal and state agencies and financial institutions as a sponsor of affordable housing.

(2) “Eligible housing project” means a housing project proposed by an eligible sponsor which will ensure that a minimum of 20 percent of the completed housing units are rented or sold to very-low-income persons or that a minimum of 50 percent of the completed housing units are rented or sold to low-income households or low-income farmworker households.

(3) “Low-income persons” means one or more natural persons or a family, not including students, whose total annual household income does not exceed 80 percent of the median annual adjusted gross income for households within the state, or 80 percent of the median annual adjusted gross income for households within the metropolitan statistical area (MSA) or, if not within an MSA, within the county in which the person or family resides, whichever is greater.

(4) “Sponsor” means a unit of local government, a housing authority as established pursuant to chapter 421, a community-based or not-for-profit organization, or a limited partnership if its general partner is a community-based or not-for-profit organization that applies for and is awarded predevelopment expenses from the fund.

(5) “Student” means any person not living with that person’s parent or guardian who is eligible to be claimed by that person’s parent or guardian as a dependent under the federal income tax code and who is enrolled on at least a half-time basis in a secondary school, career center, community college, college, or university. The term does not include a person participating in an educational or training program approved by the corporation.

(6) “Target population” means farmworkers, very-low-income persons and families, and low-income persons and families.

(7) “Very-low-income persons” means one or more natural persons or a family, not including students, whose total annual household income does not exceed 50 percent of the median annual adjusted gross income for households within the state, or 50 percent of the median annual adjusted gross income for households within the metropolitan statistical area (MSA) or, if not within an MSA, within the county in which the person or family resides, whichever is greater. “Very-low-income persons” also means, in projects for which the sponsor intends to use the federal low-income housing tax credit, persons or households having incomes that meet the eligibility requirements of s. 42 of the Internal Revenue Code of 1986, as amended.

History.—s. 13, ch. 88-376; s. 12, ch. 92-317; s. 3, ch. 93-181; s. 77, ch. 2000-153; s. 37, ch. 2004-357.

Note.—Former s. 420.306.



420.525 - Housing Predevelopment Fund.

420.525 Housing Predevelopment Fund.—

(1) There is authorized to be established by the corporation with a qualified public depository meeting the requirements of chapter 280 a separate fund to be named the “Housing Predevelopment Fund” which shall be administered by the corporation according to the provisions of ss. 420.521-420.529. Any amounts held in the Housing Predevelopment Trust Fund for such purposes as of January 1, 1998, must be transferred to the corporation for deposit in the Housing Predevelopment Fund, whereupon the Housing Predevelopment Trust Fund must be closed. There shall be deposited into the fund moneys from the State Housing Trust Fund as created by s. 420.0005 or moneys received from any other source, for the purpose of this program and all proceeds derived from the use of such moneys. Administrative and personnel costs incurred in implementing the provisions of ss. 420.521-420.529 may be paid from the fund. Expenditures from the Housing Predevelopment Fund shall not be required to be included in the corporation’s budget request or be subject to appropriation by the Legislature.

(2) All unencumbered funds, loan repayments, proceeds from the sale of any property, existing funds remaining in the following programs, and any other proceeds that would otherwise accrue pursuant to the activities conducted under this program and the provisions of the following programs shall be deposited in the fund and shall not revert to the General Revenue Fund:

(a) The Rural Housing Land Acquisition and Site Development Act;

(b) The Farmworker Housing Assistance Act; and

(c) The Community-Based Organization Loan Program created by the Affordable Housing Planning and Community Assistance Act.

History.—s. 13, ch. 88-376; s. 13, ch. 92-317; s. 4, ch. 93-181; s. 27, ch. 97-167; s. 78, ch. 2000-153.

Note.—Former s. 420.307.



420.526 - Predevelopment Loan Program; loans and grants authorized; activities eligible for support.

420.526 Predevelopment Loan Program; loans and grants authorized; activities eligible for support.—

(1) The corporation is authorized to make loans and grants from the Housing Predevelopment Fund to eligible sponsors when it determines that:

(a) A need for housing for the target population exists in the area described in the application; and

(b) Federal, state, or local public funds or private funds are available or likely to be available to aid in the site acquisition, site development, construction, rehabilitation, maintenance, or support of the housing proposed in the application.

(2) If a loan is made, the corporation is authorized to forgive such loan, and thereby make a grant to a sponsor for any moneys which are unable to be repaid due to the sponsor’s inability to obtain construction or permanent financing for the development. The corporation shall not forgive the portion of the loan, if any, which is secured by a mortgage to the extent such loan could be repaid from the sale of the mortgaged property.

(3) Funds shall be made available under the program on a first-come, first-served basis, unless otherwise established by corporation rule. Sponsors of farmworker housing, if any, shall receive first priority under this program.

(4) The activities of sponsors which are eligible for housing predevelopment loans and grants shall include, but not be limited to:

(a) Site acquisition.

(b) Site development.

(c) Fees for requisite services from architects, engineers, surveyors, attorneys, and other professionals.

(d) Marketing expenses relating to advertisement.

(e) Administrative expenses.

(f) Market and feasibility studies.

(g) Consulting fees.

(5) Any funds paid out of the Housing Predevelopment Fund for activities under ss. 420.521-420.529 which are reimbursed to the sponsor from another source shall be repaid to the fund.

(6) Terms and conditions of housing predevelopment loan agreements shall be established and shall include:

(a) Provision for interest, which shall be set at between 0 and 3 percent per year, as established by the corporation.

(b) Provision of a schedule for the repayment of principal and interest for a term not to exceed 3 years or initiation of permanent financing, whichever event occurs first. However, the corporation may extend the term of a loan for an additional period if extraordinary circumstances exist and if such extension would not jeopardize the corporation’s security interest.

(c) Provision of reasonable security for the housing predevelopment loan to ensure the repayment of the principal and any interest accrued within the term specified.

(d) Provisions to ensure that the land acquired will be used for the development of housing and related services for the target population.

(e) Provisions to ensure, to the extent possible, that any accrued savings in cost due to the availability of these funds will be passed on to the target population in the form of lower land prices. The corporation shall ensure that such savings in land prices shall be passed on in the form of lower prices or rents for dwellings constructed on such land.

(f) Provisions to ensure that any land acquired through assistance under ss. 420.521-420.529 for housing for the target population shall not be disposed of or alienated in a manner that violates Title VII of the 1968 Civil Rights Act, which specifically prohibits discrimination based on race, sex, color, religion, or national origin or that violates other applicable federal or state laws.

(7) No predevelopment loan made under this section shall exceed the lesser of:

(a) The development and acquisition costs for the project, as determined by rule of the corporation; or

(b) Seven hundred and fifty thousand dollars.

(8) Any real property or any portion thereof purchased or developed under ss. 420.521-420.529 may be disposed of by the eligible sponsor upon the terms and conditions established by rule of the corporation and consistent with ss. 420.521-420.529, at a price not to exceed the actual prorated land costs, development costs, accrued taxes, and interest.

History.—s. 13, ch. 88-376; s. 14, ch. 92-317; s. 5, ch. 93-181; s. 28, ch. 97-167; s. 12, ch. 2000-353; s. 5, ch. 2002-160; s. 18, ch. 2007-198; s. 32, ch. 2015-4.

Note.—Former s. 420.308.



420.527 - Criteria for determining threshold compliance.

420.527 Criteria for determining threshold compliance.—

(1) The corporation shall establish the criteria for determining threshold compliance with corporation objectives. Final decisions regarding funding shall be approved by the corporation board. The corporation board shall determine the tentative loan or grant amount available to each program participant. The actual loan or grant amount shall be determined pursuant to rule specifying credit underwriting procedures.

(2) The criteria to be used to determine threshold compliance shall include, but are not limited to, the following:

(a) Income target objectives of the corporation.

(b) Sponsor’s agreement to reserve more than the minimum number of units for low-income households and very-low-income households.

(c) Projects requiring the least amount of predevelopment funds compared to total predevelopment costs.

(d) Sponsor’s prior experience.

(e) Commitments of other financing.

(f) Sponsor’s ability to proceed.

(g) Project’s consistency with the local government comprehensive plan.

History.—s. 13, ch. 88-376; s. 15, ch. 92-317; s. 17, ch. 93-181; s. 29, ch. 97-167; s. 6, ch. 2002-160; s. 33, ch. 2015-4.

Note.—Former s. 420.309.



420.528 - Rules; summary required with annual report.

420.528 Rules; summary required with annual report.—

(1) The corporation may adopt rules necessary to implement ss. 420.521-420.529 and to further specify the purposes for which loan and grant funds may be expended, the required content of applications, the procedure for evaluating and competitively ranking all applications, and reporting requirements for sponsors awarded funds under ss. 420.521-420.529.

(2) The corporation shall submit, within the annual report required by s. 420.511, a summary of loans and grants made, loan and grant recipients, loan commitments received by sponsors, persons or families housed, projects initiated and completed, and the balance on all loans outstanding at the end of each fiscal year of the corporation.

History.—s. 13, ch. 88-376; s. 16, ch. 92-317; s. 6, ch. 93-181; s. 30, ch. 97-167; s. 13, ch. 98-56.

Note.—Former s. 420.31.



420.529 - Default by sponsor.

420.529 Default by sponsor.—If a default on a loan occurs, the corporation may foreclose on any mortgage or security interest or commence any legal action to protect the interest of the corporation or the fund and recover the amount of the unpaid principal, accrued interest, and fees on behalf of the fund. The corporation may also acquire real and personal property or any interest in the property if such acquisition is necessary or appropriate to protect any loan; to sell, transfer, and convey any such property to a buyer without regard to the provisions of chapters 253 and 270; and, if such sale, transfer, or conveyance cannot be effected within a reasonable time, to lease such property for occupancy by eligible persons. All sums recovered from the sale, transfer, conveyance, or lease of such property shall be deposited into the Housing Predevelopment Fund.

History.—s. 13, ch. 88-376; s. 17, ch. 92-317; s. 17, ch. 93-181; s. 31, ch. 97-167.

Note.—Former s. 420.32.



420.5295 - Applicability.

420.5295 Applicability.—To the extent that provisions of this part are not inconsistent with contract provisions under the Rural Land Acquisition and Site Development Act, the Farmworker Housing Assistance Act, and the Community-Based Organization Loan Program, the provisions of this part shall apply to the disposition of lands acquired by the state as a result of the default on loans under such programs.

History.—s. 13, ch. 88-376.

Note.—Former s. 420.33.



420.531 - Affordable Housing Catalyst Program.

420.531 Affordable Housing Catalyst Program.—The corporation shall operate the Affordable Housing Catalyst Program for the purpose of securing the expertise necessary to provide specialized technical support to local governments and community-based organizations to implement the HOME Investment Partnership Program, State Housing Initiatives Partnership Program, and other affordable housing programs. To the maximum extent feasible, the entity to provide the necessary expertise must be recognized by the Internal Revenue Service as a nonprofit tax-exempt organization. It must have as its primary mission the provision of affordable housing training and technical assistance, an ability to provide training and technical assistance statewide, and a proven track record of successfully providing training and technical assistance under the Affordable Housing Catalyst Program. The technical support shall, at a minimum, include training relating to the following key elements of the partnership programs:

(1) Formation of local and regional housing partnerships as a means of bringing together resources to provide affordable housing.

(2) Implementation of regulatory reforms to reduce the risk and cost of developing affordable housing.

(3) Implementation of affordable housing programs included in local government comprehensive plans.

(4) Compliance with requirements of federally funded housing programs.

History.—s. 19, ch. 2004-243.



420.55 - Housing; response to disasters.

420.55 Housing; response to disasters.—The Florida Housing Finance Corporation is authorized to provide funds to eligible entities for affordable housing recovery in those areas of the state which sustained housing damage due to hurricanes during 2004 and 2005. The Florida Housing Finance Corporation shall utilize data provided by the Federal Emergency Management Agency to assist in its allocation of funds to local jurisdictions. To administer these programs, the Florida Housing Finance Corporation shall be guided by the “Hurricane Housing Work Group Recommendations to Assist in Florida’s Long Term Housing Recovery Efforts” report dated February 16, 2005, and may adopt emergency rules pursuant to s. 120.54. The Legislature finds that emergency rules adopted pursuant to this section meet the health, safety, and welfare requirement of s. 120.54(4). The Legislature finds that such emergency rulemaking power is necessary for the preservation of the rights and welfare of the people in order to provide additional funds to assist those areas of the state that sustained housing damage due to hurricanes during 2004 and 2005. Therefore, in adopting such emergency rules, the corporation need not make the findings required by s. 120.54(4)(a). Emergency rules adopted under this section are exempt from s. 120.54(4)(c). The sum of $75.9 million is appropriated from the Local Government Housing Trust Fund to the Florida Housing Finance Corporation for the Rental Recovery Loan Program. The sum of $15 million is appropriated from the State Housing Trust Fund to the Florida Housing Finance Corporation for the Farmworker Housing Recovery Program and the Special Housing Assistance and Development Program, and the sum of $17 million is appropriated from the State Housing Trust Fund to the Florida Housing Finance Corporation for the Rental Recovery Program. The sum of $100,000 is appropriated from the State Housing Trust Fund to the Florida Housing Finance Corporation for technical and training assistance.

History.—ss. 48, 53, ch. 2006-26; s. 31, ch. 2006-69.






Part VI - AFFORDABLE HOUSING; COALITIONS FOR HOMELESS; FAMILY EMERGENCYASSISTANCE (ss. 420.601-420.635)

420.601 - Short title.

420.601 Short title.—Sections 420.601-420.609 may be cited as the “Affordable Housing Planning and Community Assistance Act.”

History.—s. 2, ch. 86-192; s. 27, ch. 92-317.



420.6015 - Legislative findings.

420.6015 Legislative findings.—In addition to the findings and declarations in ss. 420.0002, 420.502, 421.02, 422.02, and 423.01, which are hereby reaffirmed, the Legislature finds that:

(1) Decent, safe, and sanitary housing for persons of very low income, low income, and moderate income are a critical need in the state.

(2) New and rehabilitated housing must be provided at a cost affordable to such persons in order to alleviate this critical need.

(3) The private sector housing construction industry primarily produces housing units for middle-income households and upper-income households and often has limited experience in housing development which provides quality housing for low-income persons in economically declining or distressed areas.

(4) Among other things, the high cost of project financing tends to restrict the development of housing affordable to very-low-income persons, low-income persons, and moderate-income persons.

(5) For these reasons, private capital and existing state housing programs do not provide an adequate remedy to this situation.

(6) Special programs are needed to stimulate private enterprise to build and rehabilitate housing in order to help eradicate slum conditions and provide housing for very-low-income persons, low-income persons, and moderate-income persons as a matter of public purpose.

(7) Public-private partnerships are an essential means of bringing together resources to provide affordable housing.

(8) The department shall facilitate the mobilization of public and private resources to provide affordable housing through its responsibilities in the areas of housing, comprehensive planning, and community assistance.

History.—s. 3, ch. 86-192; s. 28, ch. 92-317; s. 6, ch. 2000-342; s. 20, ch. 2004-243.



420.602 - Definitions.

420.602 Definitions.—As used in this part, the following terms shall have the following meanings, unless the context otherwise requires:

(1) “Adjusted for family size” means adjusted in a manner which results in an income eligibility level which is lower for households with fewer than four people, or higher for households with more than four people, than the base income eligibility level determined as provided in subsection (9), subsection (10), or subsection (12), based upon a formula as established by rule of the corporation.

(2) “Adjusted gross income” means all wages, assets, regular cash or noncash contributions or gifts from persons outside the household, and such other resources and benefits as may be determined to be income by rule of the department, adjusted for family size, less deductions allowable under s. 62 of the Internal Revenue Code.

(3) “Affordable” means:

(a) With respect to a housing unit to be occupied by very-low-income persons, that monthly rents, or monthly mortgage payments including property taxes and insurance, do not exceed 30 percent of that amount which represents 50 percent of the median adjusted gross annual income for the households within the metropolitan statistical area (MSA) or, if not within an MSA, within the county in which the housing unit is located, divided by 12.

(b) With respect to a housing unit to be occupied by low-income persons, that monthly rents, or monthly mortgage payments including taxes and insurance, do not exceed 30 percent of that amount which represents 80 percent of the median adjusted gross annual income for the households within the metropolitan statistical area (MSA) or, if not within an MSA, within the county in which the housing unit is located, divided by 12.

(c) With respect to a housing unit to be occupied by moderate-income persons, that monthly rents, or monthly mortgage payments including taxes and insurance, do not exceed 30 percent of that amount which represents 120 percent of the median adjusted gross annual income for the households within the metropolitan statistical area (MSA) or, if not within an MSA, within the county in which the housing unit is located, divided by 12.

(4) “Community-based organization” means a private corporation organized under chapter 617 to assist in the provision of housing and related services on a not-for-profit basis within a designated area, including a municipality, county, or area of more than one municipality or county.

(5) “Corporation” means the Florida Housing Finance Corporation as created in s. 420.504.

(6) “Department” means the Department of Economic Opportunity.

(7) “Director” means the executive director of the Department of Economic Opportunity.

(8) “Fund” means the Florida Affordable Housing Trust Fund as created in this part.

(9) “Low-income persons” means one or more natural persons or a family, the total annual adjusted gross household income of which does not exceed 80 percent of the median annual adjusted gross income for households within the state, or 80 percent of the median annual adjusted gross income for households within the metropolitan statistical area (MSA) or, if not within an MSA, within the county in which the person or family resides, whichever is greater.

(10) “Moderate-income persons” means one or more natural persons or a family, the total annual adjusted gross household income of which is less than 120 percent of the median annual adjusted gross income for households within the state, or 120 percent of the median annual adjusted gross income for households within the metropolitan statistical area (MSA) or, if not within an MSA, within the county in which the household is located, whichever is greater.

(11) “Student” means any person not living with his or her parent or guardian who is eligible to be claimed by his or her parent or guardian as a dependent under the federal income tax code and who is enrolled on at least a half-time basis in a secondary school, career center, community college, college, or university.

(12) “Very-low-income persons” means one or more natural persons or a family, not including students as defined herein, the total annual adjusted gross household income of which does not exceed 50 percent of the median annual adjusted gross income for households within the state, or 50 percent of the median annual adjusted gross income for households within the metropolitan statistical area (MSA) or, if not within an MSA, within the county in which the person or family resides, whichever is greater.

(13) “Very-low-income, low-income, and moderate-income persons” and “very-low-income, low-income, or moderate-income persons” means persons of very low income only, persons of very low income and low income only, or persons of all three income categories, but not persons of moderate income only.

History.—s. 4, ch. 86-192; s. 32, ch. 97-167; s. 79, ch. 2000-153; s. 38, ch. 2004-357; s. 333, ch. 2011-142; s. 58, ch. 2012-5.



420.606 - Training and technical assistance program.

420.606 Training and technical assistance program.—

(1) LEGISLATIVE FINDINGS.—In addition to the legislative findings set forth in s. 420.6015, the Legislature finds and declares that:

(a) Housing in economically declining or distressed areas is frequently substandard and is often unaffordable or unavailable to homeless persons, very-low-income persons, and low-income persons;

(b) Community-based organizations often have limited experience in development of quality housing for homeless persons, very-low-income persons, and low-income persons in economically declining or distressed areas;

(c) The staffs and board members of community-based organizations need additional training in housing development as well as technical support to assist them in gaining the experience they need to better serve their communities; and

(d) The staffs of state agencies and local governments, whether directly involved in the production of affordable or available housing or acting in a supportive role, can better serve the goals of state and local governments if their expertise in housing development is expanded.

(2) PURPOSE.—The purpose of this section is to provide community-based organizations, staff of state and local governments, and designated lead agencies of homeless assistance continuums of care with the necessary training and technical assistance to meet the needs of homeless persons, very-low-income persons, low-income persons, and moderate-income persons for standard, affordable housing.

(3) TRAINING AND TECHNICAL ASSISTANCE PROGRAM.—The Department of Economic Opportunity shall be responsible for securing the necessary expertise to provide training and technical assistance to:

(a) Staff of local governments, to staff of state agencies, as appropriate, to community-based organizations, and to persons forming such organizations, which are formed for the purpose of developing new housing and rehabilitating existing housing that is affordable for very-low-income persons, low-income persons, and moderate-income persons.

1. The training component of the program shall be designed to build the housing development capacity of community-based organizations and local governments as a permanent resource for the benefit of communities in this state.

a. The scope of training must include, but need not be limited to, real estate development skills related to affordable housing, including the construction process and property management and disposition, the development of public-private partnerships to reduce housing costs, model housing projects, and management and board responsibilities of community-based organizations.

b. Training activities may include, but are not limited to, materials for self-instruction, workshops, seminars, internships, coursework, and special programs developed in conjunction with state universities and community colleges.

2. The technical assistance component of the program shall be designed to assist applicants for state-administered programs in developing applications and in expediting project implementation. Technical assistance activities for the staffs of community-based organizations and local governments who are directly involved in the production of affordable housing may include, but are not limited to, workshops for program applicants, onsite visits, guidance in achieving project completion, and a newsletter to community-based organizations and local governments.

(b) Designated lead agencies of homeless assistance continuums of care which receive funding from the Department of Children and Families to provide or secure housing, programs, and other services for homeless persons. Such training and technical assistance, subject to a specific appropriation in the General Appropriations Act for that purpose, must be provided by a nonprofit entity that meets the requirements for providing training and technical assistance under s. 420.531.

(4) POWERS.—The Department of Economic Opportunity may do all things necessary or appropriate to carry out the purposes of this section, including exercising the power to:

(a) Enter into contracts and agreements with the Federal Government or with other agencies of the state, with local governments, or with any other person, association, corporation, or entity;

(b) Seek and accept funding from any public or private source; and

(c) Adopt and enforce rules consistent with this section.

History.—s. 8, ch. 86-192; s. 19, ch. 88-376; s. 10, ch. 89-121; s. 29, ch. 92-317; s. 33, ch. 97-167; s. 21, ch. 2004-243; s. 334, ch. 2011-142; s. 1, ch. 2014-214.



420.6075 - Research and planning for affordable housing; annual housing report.

420.6075 Research and planning for affordable housing; annual housing report.—

(1) The research and planning functions of the department shall include the collection of data on the need for affordable housing in this state and the extent to which that need is being met through federal, state, and local programs, in order to facilitate planning to meet the housing needs in this state and to enable the development of sound strategies and programs for affordable housing. To fulfill this function, the Shimberg Center for Affordable Housing at the University of Florida shall perform the following functions:

(a) Quantify affordable housing needs in the state by analyzing available data, including information provided through the housing elements of local comprehensive plans, and identify revisions in the housing element data requirements that would result in more uniform, meaningful information being obtained.

(b) Document the results since 1980 of all programs administered by the department which provide for or act as incentives for housing production or improvement. Data on program results must include the number of units produced and the unit cost under each program.

(c) Inventory the supply of affordable housing units made available through federal, state, and local programs. Data on the geographic distribution of affordable units must show the availability of units in each county and municipality.

(2) By December 31 of each year, the Shimberg Center for Affordable Housing shall submit to the Legislature an updated housing report describing the supply of and need for affordable housing. This annual housing report shall include:

(a) A synopsis of training and technical assistance activities and community-based organization housing activities for the year.

(b) A status report on the degree of progress toward meeting the housing objectives of the department’s agency functional plan.

(c) Recommended housing initiatives for the next fiscal year and recommended priorities for assistance to the various target populations within the spectrum of housing need.

(3) The Shimberg Center for Affordable Housing shall:

(a) Conduct research on program options to address the need for affordable housing.

(b) Conduct research on training models to be replicated or adapted to meet the needs of community-based organizations and state and local government staff involved in housing development.

History.—s. 11, ch. 89-121; s. 14, ch. 90-275; s. 30, ch. 92-317; s. 20, ch. 93-260; s. 23, ch. 95-144; s. 6, ch. 95-396.



420.609 - Affordable Housing Study Commission.

420.609 Affordable Housing Study Commission.—Because the Legislature firmly supports affordable housing in Florida for all economic classes:

(1) There is created the Affordable Housing Study Commission, which shall be composed of 21 members to be appointed by the Governor:

(a) One citizen actively engaged in the residential home building industry.

(b) One citizen actively engaged in the home mortgage lending profession.

(c) One citizen actively engaged in the real estate sales profession.

(d) One citizen actively engaged in apartment development.

(e) One citizen actively engaged in the management and operation of a rental housing development.

(f) Two citizens who represent very-low-income and low-income persons.

(g) One citizen representing a community-based organization with experience in housing development.

(h) One citizen representing a community-based organization with experience in housing development in a community with a population of less than 50,000 persons.

(i) Two citizens who represent elderly persons’ housing interests.

(j) One representative of regional planning councils.

(k) One representative of the Florida League of Cities.

(l) One representative of the Florida Association of Counties.

(m) Two citizens representing statewide growth management organizations.

(n) One citizen of the state to serve as chair of the commission.

(o) One citizen representing a residential community developer.

(p) One member who is a resident of the state.

(q) One representative from a local housing authority.

(r) One citizen representing the housing interests of homeless persons.

(2)(a) Members shall be appointed for 4-year staggered terms, except that the citizen serving as chair shall be appointed to serve a 2-year term and except that a vacancy shall be filled for the unexpired portion of the term. The members of the commission shall serve without compensation, but shall be reimbursed for all necessary expenses in the performance of their duties, including travel expenses, in accordance with s. 112.061.

(b) The Governor may remove or suspend a member for cause, including, but not limited to, failure to attend at least 3 meetings of the commission during any 12-month period.

(3) The corporation shall supply such information, assistance, and facilities as are deemed necessary for the commission to carry out its duties under this section and shall provide such staff assistance as is necessary for the performance of required clerical and administrative functions of the commission.

(4) The commission shall analyze those solutions and programs which could begin to address the state’s acute need for housing for the homeless; for very-low-income, low-income, and moderate-income persons; and for elderly persons, including programs or proposals which provide for:

(a) Offering low-interest and zero-interest loans for the development or rehabilitation of housing;

(b) Use of publicly owned lands and buildings as affordable housing sites;

(c) Coordination with federal initiatives, including development of an approved housing strategy;

(d) Streamlining the various state, regional, and local regulations, and housing and building codes governing the housing industry;

(e) Stimulation of public and private cooperative housing efforts;

(f) Implementation or expansion of the programs authorized in this chapter;

(g) Discovery and assessment of funding sources for low-cost housing construction and rehabilitation; and

(h) Development of such other solutions and programs as the commission deems appropriate.

In performing its analysis, the commission shall consider both homeownership and rental housing as viable options for the provision of housing. The commission shall also give consideration to various types of residential construction, including but not limited to, manufactured housing.

(5) The commission shall review, evaluate, and make recommendations regarding existing and proposed housing programs and initiatives. The commission shall provide these and any other housing recommendations to the director of the department and the executive director of the corporation.

(6) The commission shall distribute its meeting notices, minutes, and recommendations to state agencies responsible for the delivery of services to or the analysis of issues concerning the elderly.

(7) By July 15 of each year beginning in 2001, the commission shall prepare and submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives a report detailing its findings and making specific program, legislative, and funding recommendations and any other recommendations it deems appropriate.

(8) The commission shall recommend studies to be conducted for affordable housing.

History.—s. 11, ch. 86-192; ss. 15, 30, ch. 88-376; s. 13, ch. 89-121; s. 15, ch. 90-275; ss. 1, 2, 3, ch. 91-27; s. 5, ch. 91-429; s. 31, ch. 92-317; s. 11, ch. 93-181; s. 8, ch. 95-396; s. 80, ch. 97-103; s. 80, ch. 2000-153; s. 13, ch. 2000-353; s. 8, ch. 2001-98; s. 22, ch. 2004-243; s. 335, ch. 2011-142.



420.615 - Affordable housing land donation density bonus incentives.

420.615 Affordable housing land donation density bonus incentives.—

(1) A local government may provide density bonus incentives pursuant to the provisions of this section to any landowner who voluntarily donates fee simple interest in real property to the local government for the purpose of assisting the local government in providing affordable housing. Donated real property must be determined by the local government to be appropriate for use as affordable housing and must be subject to deed restrictions to ensure that the property will be used for affordable housing.

(2) For purposes of this section, the terms “affordable,” “extremely-low-income persons,” “low-income persons,” “moderate-income persons,” and “very-low-income persons” have the same meaning as in s. 420.0004.

(3) The density bonus may be applied to any land within the local government’s jurisdiction provided that residential use is an allowable use on the receiving land.

(4) The density bonus, identification of receiving land for the bonus, and any other conditions associated with the donation of the land for affordable housing are the subject of review and approval by the local government. The award of density bonus pursuant to this section, the legal description of the land receiving the bonus, and any other conditions associated with the bonus shall be memorialized in a development agreement or other binding agreement and recorded with the clerk of court in the county where the donated land and receiving land are located.

(5) The local government, as part of the approval process, shall adopt a comprehensive plan amendment, pursuant to part II of chapter 163, for the receiving land that incorporates the density bonus. Such amendment shall be adopted in the manner as required for small-scale amendments pursuant to s. 163.3187 and is not subject to the requirements of s. 163.3184(4)(b)-(d).

(6) The deed restrictions required pursuant to subsection (1) for an affordable housing unit must also prohibit the unit from being sold at a price that exceeds the threshold for housing that is affordable for low-income or moderate-income persons or to a buyer who is not eligible due to his or her income under this chapter. The deed restriction may allow affordable housing units created under subsection (1) to be rented to extremely-low-income, very-low-income, low-income, or moderate-income persons.

(7) The local government may transfer all or a portion of the donated land to a nonprofit housing organization, such as a community land trust, housing authority, or community redevelopment agency, to be used for the production and preservation of permanently affordable housing.

History.—s. 28, ch. 2006-69; s. 65, ch. 2011-139.



420.621 - Definitions.

420.621 Definitions.—As used in ss. 420.621-420.628, the term:

(1) “Continuum of care” means the community components needed to organize and deliver housing and services to meet the specific needs of people who are homeless as they move to stable housing and maximum self-sufficiency. It includes action steps to end homelessness and prevent a return to homelessness.

(2) “Council on Homelessness” means the council created in s. 420.622.

(3) “Department” means the Department of Children and Families.

(4) “District” means a service district of the department, as set forth in 1s. 20.19.

(5) “Homeless,” applied to an individual, or “individual experiencing homelessness” means an individual who lacks a fixed, regular, and adequate nighttime residence and includes an individual who:

(a) Is sharing the housing of other persons due to loss of housing, economic hardship, or a similar reason;

(b) Is living in a motel, hotel, travel trailer park, or camping ground due to a lack of alternative adequate accommodations;

(c) Is living in an emergency or transitional shelter;

(d) Has a primary nighttime residence that is a public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for human beings;

(e) Is living in a car, park, public space, abandoned building, bus or train station, or similar setting; or

(f) Is a migratory individual who qualifies as homeless because he or she is living in circumstances described in paragraphs (a)-(e).

The terms do not refer to an individual imprisoned pursuant to state or federal law or to individuals or families who are sharing housing due to cultural preferences, voluntary arrangements, or traditional networks of support. The terms include an individual who has been released from jail, prison, the juvenile justice system, the child welfare system, a mental health and developmental disability facility, a residential addiction treatment program, or a hospital, for whom no subsequent residence has been identified, and who lacks the resources and support network to obtain housing.

(6) “Local coalition for the homeless” means a coalition established pursuant to s. 420.623.

(7) “New and temporary homeless” means individuals or families who are homeless due to societal factors.

(8) “State Office on Homelessness” means the state office created in s. 420.622.

History.—s. 9, ch. 87-106; s. 18, ch. 92-58; s. 20, ch. 93-200; s. 202, ch. 99-8; s. 9, ch. 2001-98; s. 2, ch. 2009-164; s. 238, ch. 2014-19.

1Note.—Section 2, ch. 2012-84, deleted s. 20.19(5), which set out service districts.



420.622 - State Office on Homelessness; Council on Homelessness.

420.622 State Office on Homelessness; Council on Homelessness.—

(1) The State Office on Homelessness is created within the Department of Children and Families to provide interagency, council, and other related coordination on issues relating to homelessness.

(2) The Council on Homelessness is created to consist of 17 representatives of public and private agencies who shall develop policy and advise the State Office on Homelessness. The council members shall be: the Secretary of Children and Families, or his or her designee; the executive director of the Department of Economic Opportunity, or his or her designee, who shall advise the council on issues related to rural development; the State Surgeon General, or his or her designee; the Executive Director of Veterans’ Affairs, or his or her designee; the Secretary of Corrections, or his or her designee; the Secretary of Health Care Administration, or his or her designee; the Commissioner of Education, or his or her designee; the Director of CareerSource Florida, Inc., or his or her designee; one representative of the Florida Association of Counties; one representative of the Florida League of Cities; one representative of the Florida Supportive Housing Coalition; the Executive Director of the Florida Housing Finance Corporation, or his or her designee; one representative of the Florida Coalition for the Homeless; and four members appointed by the Governor. The council members shall be nonpaid volunteers and shall be reimbursed only for travel expenses. The appointed members of the council shall be appointed to staggered 2-year terms, and the council shall meet at least four times per year. The importance of minority, gender, and geographic representation shall be considered in appointing members to the council.

(3) The State Office on Homelessness, pursuant to the policies set by the council and subject to the availability of funding, shall:

(a) Coordinate among state, local, and private agencies and providers to produce a statewide consolidated inventory for the state’s entire system of homeless programs which incorporates regionally developed plans. Such programs include, but are not limited to:

1. Programs authorized under the Stewart B. McKinney Homeless Assistance Act of 1987, 42 U.S.C. ss. 11371 et seq., and carried out under funds awarded to this state; and

2. Programs, components thereof, or activities that assist persons who are homeless or at risk for homelessness.

(b) Collect, maintain, and make available information concerning persons who are homeless or at risk for homelessness, including demographics information, current services and resources available, the cost and availability of services and programs, and the met and unmet needs of this population. All entities that receive state funding must provide access to all data they maintain in summary form, with no individual identifying information, to assist the council in providing this information. The State Office on Homelessness, in consultation with the designated lead agencies for a local homeless continuum of care and with the Council on Homelessness, shall develop the system and process of data collection from all lead agencies for the purpose of analyzing trends and assessing impacts in the statewide homeless delivery system. Any statewide homelessness survey and database system must comply with all state and federal statutory and regulatory confidentiality requirements.

(c) Annually evaluate state and local services and resources and develop a consolidated plan for addressing the needs of the homeless or those at risk for homelessness.

(d) Explore, compile, and disseminate information regarding public and private funding sources for state and local programs serving the homeless and provide technical assistance in applying for such funding.

(e) Monitor and provide recommendations for coordinating the activities and programs of local coalitions for the homeless and promote the effectiveness of programs addressing the needs of the homeless.

(f) Provide technical assistance to facilitate efforts to establish, maintain, and expand local homeless assistance continuums of care.

(g) Develop and assist in the coordination of policies and procedures relating to the discharge or transfer from the care or custody of state-supported or state-regulated entities persons who are homeless or at risk for homelessness.

(h) Spearhead outreach efforts for maximizing access by people who are homeless or at risk for homelessness to state and federal programs and resources.

(i) Promote a federal policy agenda responsive to the needs of the homeless population in this state.

(j) Develop outcome and accountability measures and promote and use such measures to evaluate program effectiveness and make recommendations for improving current practices in order to best meet the needs of the homeless.

(k) Formulate policies and legislative proposals to address more effectively the needs of the homeless and coordinate the implementation of state and federal legislative policies.

(l) Convene meetings and workshops of state and local agencies, local coalitions and programs, and other stakeholders for the purpose of developing and reviewing policies, services, activities, coordination, and funding of efforts to meet the needs of the homeless.

(m) Conduct or promote research on the effectiveness of current programs and propose pilot projects aimed at improving services.

(n) Serve as an advocate for issues relating to homelessness.

(o) Investigate ways to improve access to participation in state funding and other programs for prevention and alleviation of homelessness to faith-based organizations and collaborate and coordinate with faith-based organizations.

(4) The State Office on Homelessness, with the concurrence of the Council on Homelessness, shall accept and administer moneys appropriated to it to provide annual “Challenge Grants” to lead agencies of homeless assistance continuums of care designated by the State Office on Homelessness pursuant to s. 420.624. The department shall establish varying levels of grant awards up to $500,000 per lead agency. The department, in consultation with the Council on Homelessness, shall specify a grant award level in the notice of the solicitation of grant applications.

(a) To qualify for the grant, a lead agency must develop and implement a local homeless assistance continuum of care plan for its designated catchment area. The continuum of care plan must implement a coordinated assessment or central intake system to screen, assess, and refer persons seeking assistance to the appropriate service provider. The lead agency shall also document the commitment of local government or private organizations to provide matching funds or in-kind support in an amount equal to the grant requested. Expenditures of leveraged funds or resources, including third-party cash or in-kind contributions, are authorized only for eligible activities committed on one project which have not been used as leverage or match for any other project or program and must be certified through a written commitment.

(b) Preference must be given to those lead agencies that have demonstrated the ability of their continuum of care to provide quality services to homeless persons and the ability to leverage federal homeless-assistance funding under the Stewart B. McKinney Act with local government funding or private funding for the provision of services to homeless persons.

(c) Preference must be given to lead agencies in catchment areas with the greatest need for the provision of housing and services to the homeless, relative to the population of the catchment area.

(d) The grant may be used to fund any of the housing, program, or service needs included in the local homeless assistance continuum of care plan. The lead agency may allocate the grant to programs, services, or housing providers that implement the local homeless assistance continuum care plan. The lead agency may provide subgrants to a local agency to implement programs or services or provide housing identified for funding in the lead agency’s application to the department. A lead agency may spend a maximum of 8 percent of its funding on administrative costs.

(e) The lead agency shall submit a final report to the department documenting the outcomes achieved by the grant in enabling persons who are homeless to return to permanent housing thereby ending such person’s episode of homelessness.

(5) The State Office on Homelessness, with the concurrence of the Council on Homelessness, may administer moneys appropriated to it to provide homeless housing assistance grants annually to lead agencies for local homeless assistance continuum of care, as recognized by the State Office on Homelessness, to acquire, construct, or rehabilitate transitional or permanent housing units for homeless persons. These moneys shall consist of any sums that the state may appropriate, as well as money received from donations, gifts, bequests, or otherwise from any public or private source, which are intended to acquire, construct, or rehabilitate transitional or permanent housing units for homeless persons.

(a) Grant applicants shall be ranked competitively. Preference must be given to applicants who leverage additional private funds and public funds, particularly federal funds designated for the acquisition, construction, or rehabilitation of transitional or permanent housing for homeless persons; who acquire, build, or rehabilitate the greatest number of units; or who acquire, build, or rehabilitate in catchment areas having the greatest need for housing for the homeless relative to the population of the catchment area.

(b) Funding for any particular project may not exceed $750,000.

(c) Projects must reserve, for a minimum of 10 years, the number of units acquired, constructed, or rehabilitated through homeless housing assistance grant funding to serve persons who are homeless at the time they assume tenancy.

(d) No more than two grants may be awarded annually in any given local homeless assistance continuum of care catchment area.

(e) A project may not be funded which is not included in the local homeless assistance continuum of care plan, as recognized by the State Office on Homelessness, for the catchment area in which the project is located.

(f) The maximum percentage of funds that the State Office on Homelessness and each applicant may spend on administrative costs is 5 percent.

(6) The State Office on Homelessness, in conjunction with the Council on Homelessness, shall establish performance measures and specific objectives by which it may evaluate the performance and outcomes of lead agencies that receive grant funds. Challenge Grants made through the State Office on Homelessness shall be distributed to lead agencies based on their overall performance and their achievement of specified objectives. Each lead agency for which grants are made under this section shall provide the State Office on Homelessness a thorough evaluation of the effectiveness of the program in achieving its stated purpose. In evaluating the performance of the lead agencies, the State Office on Homelessness shall base its criteria upon the program objectives, goals, and priorities that were set forth by the lead agencies in their proposals for funding. Such criteria may include, but are not limited to, the number of persons or households that are no longer homeless, the rate of recidivism to homelessness, and the number of persons who obtain gainful employment.

(7) The State Office on Homelessness must monitor the challenge grants and homeless housing assistance grants to ensure proper expenditure of funds and compliance with the conditions of the applicant’s contract.

(8) The Department of Children and Families, with input from the Council on Homelessness, must adopt rules relating to the challenge grants and the homeless housing assistance grants and related issues consistent with the purposes of this section.

(9) The council shall, by June 30 of each year, provide to the Governor, the Legislature, and the Secretary of Children and Families a report summarizing the extent of homelessness in the state and the council’s recommendations for reducing homelessness in this state.

(10) The State Office on Homelessness may administer moneys appropriated to it for distribution among the 28 local homeless continuums of care designated by the Department of Children and Families.

History.—s. 10, ch. 2001-98; s. 60, ch. 2008-6; s. 24, ch. 2009-96; s. 3, ch. 2009-164; s. 137, ch. 2010-102; s. 10, ch. 2011-15; s. 336, ch. 2011-142; s. 4, ch. 2012-84; s. 5, ch. 2013-74; s. 107, ch. 2014-17; s. 239, ch. 2014-19; s. 2, ch. 2014-214; s. 23, ch. 2015-98; s. 5, ch. 2016-210.



420.623 - Local coalitions for the homeless.

420.623 Local coalitions for the homeless.—

(1) ESTABLISHMENT.—The department shall establish local coalitions to plan, network, coordinate, and monitor the delivery of services to the homeless. Appropriate local groups and organizations involved in providing services for the homeless and interested business groups and associations shall be given an opportunity to participate in such coalitions, including, but not limited to:

(a) Organizations and agencies providing mental health and substance abuse treatment.

(b) County health departments and community health centers.

(c) Organizations and agencies providing food, shelter, or other services targeted to the homeless.

(d) Local law enforcement agencies.

(e) Local workforce development boards.

(f) County and municipal governments.

(g) Local public housing authorities.

(h) Local school districts.

(i) Local organizations and agencies serving specific subgroups of the homeless population, including, but not limited to, those serving veterans, victims of domestic violence, person with HIV/AIDS, and runaway youth.

(j) Local community-based care alliances.

(2) FUNCTIONS OF LOCAL COALITIONS.—Major functions of the local coalitions are to:

(a) Develop or assist with the development of the local homeless continuum of care plan, as described in s. 420.624, for the catchment area containing the county or region served by the local homeless coalition. Unless otherwise specified in the plan or as a result of an agreement with another coalition in the same catchment area, the local coalition shall serve as the lead agency for the local homeless assistance continuum of care.

(b) Discuss local issues related to homelessness and the needs of the homeless.

(c) Inventory all local resources for the homeless, including, but not limited to, food assistance, clothing, emergency shelter, low-cost housing, emergency medical care, counseling, training, and employment.

(d) Review and assess all services and programs in support of the homeless and identify unmet needs of the homeless.

(e) Facilitate the delivery of multiagency services for the homeless to eliminate duplication of services and to maximize the use of limited existing resources for the homeless.

(f) Develop new programs and services to fill critical service gaps, if necessary, through reallocation of existing resources for the homeless.

(g) Develop a community resource directory of services available to the homeless for use by agencies, volunteers, information and referral systems, and homeless persons.

(h) Develop public education and outreach initiatives to make homeless persons aware of the services available to them through community agencies and organizations.

(i) Identify and explore new approaches to shelter care for the homeless.

(j) Monitor and evaluate local homeless initiatives to assess their impact, to determine the adequacy of services available through such initiatives, and to identify additional unmet needs of homeless persons.

(k) Collect and compile information relating to the homeless population served and report on a regular basis, but at least annually, such information to the department, as directed by the department.

(l) Develop an annual report detailing the coalition’s goals and activities.

(m) Develop spending plans pursuant to the grant-in-aid program created under s. 420.625. Spending plans shall include a competitive ranking of applications from local agencies eligible for funding pursuant to the provisions of s. 420.625.

(n) Develop a strategy for increasing support and participation from local businesses in the coalition’s programs and activities.

(3) DEPARTMENT GUIDELINES.—The department shall develop guidelines for coalition activities, coalition reports, and development of local plans of action.

History.—ss. 10, 13, ch. 87-106; s. 3, ch. 88-303; ss. 27, 29, ch. 88-376; s. 39, ch. 95-210; s. 140, ch. 97-101; s. 11, ch. 2001-98; s. 138, ch. 2010-102; s. 19, ch. 2016-216.



420.624 - Local homeless assistance continuum of care.

420.624 Local homeless assistance continuum of care.—

(1) A local homeless assistance continuum of care is a framework for a comprehensive and seamless array of emergency, transitional, and permanent housing, and services to address the various needs of homeless persons and persons at risk for homelessness. The nature and configuration of housing and services may be unique to each community or region, depending on local needs, assets, and preferences.

(2) The purpose of a local homeless assistance continuum of care is to help communities or regions envision, plan, and implement comprehensive and long-term solutions to the problem of homelessness in a community or region.

(3) Communities or regions seeking to implement a local homeless assistance continuum of care are encouraged to develop and annually update a written plan that includes a vision for the continuum of care, an assessment of the supply of and demand for housing and services for the homeless population, and specific strategies and processes for providing the components of the continuum of care. The State Office on Homelessness, in conjunction with the Council on Homelessness, shall include in the plan a methodology for assessing performance and outcomes. The State Office on Homelessness shall supply a standardized format for written plans, including the reporting of data.

(4) Each local homeless assistance continuum of care plan must designate a lead agency that will serve as the point of contact and accountability to the State Office on Homelessness. The lead agency may be a local homeless coalition, municipal or county government, or other public agency or private, not-for-profit corporation.

(5) Continuum of care catchment areas must be designated and revised as necessary by the State Office on Homelessness, with the input of local homeless coalitions and public or private organizations that have previously certified to the United States Department of Housing and Urban Development and that currently serve as lead agencies for a local homeless assistance continuum of care. Designated catchment areas must not be overlapping. The designations must be consistent with those made by the United States Department of Housing and Urban Development in conjunction with the awarding of federal Stewart B. McKinney Act homeless assistance funding.

(6) The State Office on Homelessness shall recognize only one homeless assistance continuum of care plan and its designated lead agency for each designated catchment area. The recognition must be made with the input of local homeless coalitions and public or private organizations that have previously certified to the United States Department of Housing and Urban Development that they currently serve as lead agencies for a local homeless assistance continuum of care. The designations must be consistent with those made by the United States Department of Housing and Development in conjunction with the awarding of federal Stewart B. McKinney Act homeless assistance funding.

(7) The components of a continuum of care plan should include:

(a) Outreach, intake, and assessment procedures in order to identify the service and housing needs of an individual or family and to link them with appropriate housing, services, resources, and opportunities;

(b) Emergency shelter, in order to provide a safe, decent alternative to living in the streets;

(c) Transitional housing;

(d) Supportive services, designed to assist with the development of the skills necessary to secure and retain permanent housing;

(e) Permanent supportive housing;

(f) Rapid ReHousing, as specified in s. 420.6265;

(g) Permanent housing;

(h) Linkages and referral mechanisms among all components to facilitate the movement of individuals and families toward permanent housing and self-sufficiency;

(i) Services and resources to prevent housed persons from becoming or returning to homelessness; and

(j) An ongoing planning mechanism to address the needs of all subgroups of the homeless population, including but not limited to:

1. Single adult males;

2. Single adult females;

3. Families with children;

4. Families with no children;

5. Unaccompanied children and youth;

6. Elderly persons;

7. Persons with drug or alcohol addictions;

8. Persons with mental illness;

9. Persons with dual or multiple physical or mental disorders;

10. Victims of domestic violence; and

11. Persons living with HIV/AIDS.

(8) Continuum of care plans must promote participation by all interested individuals and organizations and may not exclude individuals and organizations on the basis of race, color, national origin, sex, handicap, familial status, or religion. Faith-based organizations must be encouraged to participate. To the extent possible, these components must be coordinated and integrated with other mainstream health, social services, and employment programs for which homeless populations may be eligible, including Medicaid, State Children’s Health Insurance Program, Temporary Assistance for Needy Families, Food Assistance Program, and services funded through the Mental Health and Substance Abuse Block Grant, the Workforce Innovation and Opportunity Act, and the welfare-to-work grant program.

History.—s. 12, ch. 2001-98; s. 72, ch. 2002-1; s. 33, ch. 2010-209; s. 6, ch. 2016-210; s. 20, ch. 2016-216.



420.625 - Grant-in-aid program.

420.625 Grant-in-aid program.—

(1) LEGISLATIVE FINDINGS.—The Legislature hereby finds and declares that most services for the homeless have been provided by local communities through voluntary private agencies and religious organizations and that the growing numbers and increasing needs of the homeless have generally outstripped the capabilities of such local agencies to adequately respond to the problems of the homeless in Florida. The Legislature further recognizes that the level of need and types of problems associated with homelessness may vary widely from community to community, due to the diversity and geographic distribution of the homeless population and the resulting differing needs of particular communities. While the need of all homeless and displaced persons for services is recognized, it is the legislative intent that, in awarding financial assistance to local agencies under this section, preference be given to those agencies offering services targeted for the new and temporary homeless.

(2) PURPOSE.—The principal objective of this program is to provide needed assistance to local agencies to enable them to:

(a) Assist persons in their communities who have become, or are about to become, homeless.

(b) Where possible, restore the homeless living in their communities to suitable living conditions and self-sufficiency as quickly as possible.

(3) ESTABLISHMENT.—There is hereby established a grant-in-aid program to help local communities in serving the needs of the homeless through a variety of supportive services, which may include, but are not limited to:

(a) Public education and outreach programs.

(b) Information and referral services, including state and local telephone hotlines and local emergency shelter location and housing location services.

(c) Case management services.

(d) Emergency financial assistance for persons who are totally without shelter or facing loss of shelter.

(e) Emergency and temporary shelter programs.

(f) Temporary rent and income supplements.

(g) Job counseling and assistance programs, including temporary day care services, for persons seeking employment.

(h) Meals programs.

(i) Services coordination.

(4) APPLICATION PROCEDURE.—Local agencies shall submit an application for grant-in-aid funds to the district administrator for review. During the first year of implementation, district administrators shall begin to accept applications for district funds no later than October 1, 1988, and by August 1 of each year thereafter for which funding for this section is provided. District funds shall be made available to local agencies no more than 30 days after the deadline date for applications for each funding cycle.

(5) SPENDING PLANS.—The department shall develop guidelines for the development of spending plans and for the evaluation and approval by district administrators of spending plans, based upon such factors as:

(a) The demonstrated level of need for the program.

(b) The demonstrated ability of the local agency or agencies seeking assistance to deliver the services and to assure that identified needs will be met.

(c) The ability of the local agency or agencies seeking assistance to deliver a wide range of services as enumerated in subsection (3).

(d) The adequacy and reasonableness of proposed budgets and planned expenditures, and the demonstrated capacity of the local agency or agencies to administer the funds sought.

(e) A statement from the local coalition for the homeless as to the steps to be taken to assure coordination and integration of services in the district to avoid unnecessary duplication and costs.

(f) Assurances by the local coalition for the homeless that alternative funding strategies for meeting needs through the reallocation of existing resources, utilization of volunteers, and local government or private agency funding have been explored.

(g) The existence of an evaluation component designed to measure program outcomes and determine the overall effectiveness of the local programs for the homeless for which funding is sought.

(6) ALLOCATION OF GRANT FUNDS TO DISTRICTS.—State grant-in-aid funds for local initiatives for the homeless shall be allocated by the department to, and administered by, department districts. Allocations shall be based upon sufficient documentation of:

(a) The magnitude of the problem of homelessness in the district, and the demonstrated level of unmet need for services in the district for those who are homeless or are about to become homeless.

(b) A strong local commitment to seriously address the problem of homelessness as evidenced by coordinated programs involving preventive, emergency, and transitional services and by the existence of active local organizations committed to serving those who have become, or are about to become, homeless.

(c) Agreement by local government and private agencies currently serving the homeless not to reduce current expenditures for services presently provided to those who are homeless or are about to become homeless if grant assistance is provided pursuant to this section.

(d) Geographic distribution of district programs to ensure that such programs serve both rural and urban areas, as needed.

(7) DISTRIBUTION TO LOCAL AGENCIES.—District funds so allocated shall be available for distribution by the district administrator to local agencies to fund programs such as those set forth in subsection (3), based upon the recommendations of the local coalitions in accordance with spending plans developed by the coalitions and approved by the district administrator. Not more than 10 percent of the total state funds awarded under a spending plan may be used by the local coalition for staffing and administration.

(8) LOCAL MATCHING FUNDS.—Entities contracting to provide services through financial assistance obtained under this section shall provide a minimum of 25 percent of the funding necessary for the support of project operations. In-kind contributions, whether materials, commodities, transportation, office space, other types of facilities, or personal services, and contributions of money or services from homeless persons may be evaluated and counted as part or all of this required local funding, in the discretion of the district administrator.

History.—s. 28, ch. 88-376; s. 103, ch. 96-175; s. 6, ch. 2013-74.



420.626 - Homelessness; discharge guidelines.

420.626 Homelessness; discharge guidelines.—

(1) It is the intent of the Legislature, to encourage mental health facilities or institutions under contract with, operated, licensed, or regulated by the state and local governments to ensure that persons leaving their care or custody are not discharged into homelessness.

(2) The following facilities and institutions are encouraged to develop and implement procedures designed to reduce the discharge of persons into homelessness when such persons are admitted or housed for more than 24 hours at such facilities or institutions: hospitals and inpatient medical facilities; crisis stabilization units; residential treatment facilities; assisted living facilities; and detoxification centers.

(3) The procedures should include:

(a) Development and implementation of a screening process or other mechanism for identifying persons to be discharged from the facility or institution who are at considerable risk for homelessness or face some imminent threat to health and safety upon discharge;

(b) Development and implementation of a discharge plan addressing how identified persons will secure housing and other needed care and support upon discharge;

(c) Assessment of the capabilities of the entities to whom identified persons may potentially be discharged, and selection of the entity determined to be best equipped to provide or facilitate the provision of suitable care and support;

(d) Coordination of effort and sharing of information with entities that are expected to bear the responsibility for providing care or support to identified persons upon discharge; and

(e) Provision of sufficient medication, medical equipment and supplies, clothing, transportation, and other basic resources necessary to assure that the health and well-being of identified persons are not jeopardized upon their discharge.

(4) This section is intended only to recommend model guidelines and procedures that mental health facilities or institutions under contract with or operated, licensed, or regulated by the state or local governments may consider when discharging persons into the community. This section is not an entitlement, and no cause of action shall arise against the state, the local government entity, or any other political subdivision of this state for failure to follow any of the procedures or provide any of the services suggested under this section.

History.—s. 13, ch. 2001-98.



420.6265 - Rapid ReHousing.

420.6265 Rapid ReHousing.—

(1) LEGISLATIVE FINDINGS AND INTENT.—

(a) The Legislature finds that Rapid ReHousing is a strategy of using temporary financial assistance and case management to quickly move an individual or family out of homelessness and into permanent housing.

(b) The Legislature also finds that public and private solutions to homelessness in the past have focused on providing individuals and families who are experiencing homelessness with emergency shelter, transitional housing, or a combination of both. While emergency shelter and transitional housing programs may provide critical access to services for individuals and families in crisis, the programs often fail to address their long-term needs.

(c) The Legislature further finds that most households become homeless as a result of a financial crisis that prevents individuals and families from paying rent or a domestic conflict that results in one member being ejected or leaving without resources or a plan for housing.

(d) The Legislature further finds that Rapid ReHousing is an alternative approach to the current system of emergency shelter or transitional housing which tends to reduce the length of time a person is homeless and has proven to be cost effective.

(e) It is therefore the intent of the Legislature to encourage homeless continuums of care to adopt the Rapid ReHousing approach to preventing homelessness for individuals and families who do not require the intense level of supports provided in the permanent supportive housing model.

(2) RAPID REHOUSING METHODOLOGY.—

(a) The Rapid ReHousing response to homelessness differs from traditional approaches to addressing homelessness by focusing on each individual’s or family’s barriers to housing. By using this approach, communities can significantly reduce the amount of time that individuals and families are homeless and prevent further episodes of homelessness.

(b) In Rapid ReHousing, an individual or family is identified as being homeless, temporary assistance is provided to allow the individual or family to obtain permanent housing as quickly as possible, and, if needed, assistance is provided to allow the individual or family to retain housing.

(c) The objective of Rapid ReHousing is to provide assistance for as short a term as possible so that the individual or family receiving assistance does not develop a dependency on the assistance.

History.—s. 7, ch. 2016-210.



420.6275 - Housing First.

420.6275 Housing First.—

(1) LEGISLATIVE FINDINGS AND INTENT.—

(a) The Legislature finds that many communities plan to manage homelessness rather than plan to end it.

(b) The Legislature also finds that for most of the past two decades, public and private solutions to homelessness have focused on providing individuals and families who are experiencing homelessness with emergency shelter, transitional housing, or a combination of both. While emergency shelter programs may provide critical access to services for individuals and families in crisis, they often fail to address their long-term needs.

(c) The Legislature further finds that Housing First is an alternative approach to the current system of emergency shelter or transitional housing which tends to reduce the length of time of homelessness and has proven to be cost-effective.

(d) It is therefore the intent of the Legislature to encourage homeless continuums of care to adopt the Housing First approach to ending homelessness for individuals and families.

(2) HOUSING FIRST METHODOLOGY.—

(a) The Housing First approach to homelessness differs from traditional approaches by providing housing assistance, case management, and support services responsive to individual or family needs after housing is obtained. By using this approach when appropriate, communities can significantly reduce the amount of time that individuals and families are homeless and prevent further episodes of homelessness. Housing First emphasizes that social services provided to enhance individual and family well-being can be more effective when people are in their own home, and:

1. The housing is not time-limited.

2. The housing is not contingent on compliance with services. Instead, participants must comply with a standard lease agreement and are provided with the services and support that are necessary to help them do so successfully.

3. A background check and any rehabilitation necessary to combat an addiction related to alcoholism or substance abuse has been completed by the individual for whom assistance or support services are provided.

(b) The Housing First approach addresses the societal causes of homelessness and advocates for the immediate return of individuals and families into housing and communities. Housing First provides a critical link between the emergency and transitional housing system and community-based social service, educational, and health care organizations and consists of four components:

1. Crisis intervention and short-term stabilization.

2. Screening, intake, and needs assessment.

3. Provision of housing resources.

4. Provision of case management.

History.—s. 4, ch. 2009-164.



420.628 - Affordable housing for children and young adults leaving foster care; legislative findings and intent.

420.628 Affordable housing for children and young adults leaving foster care; legislative findings and intent.—

(1)(a) The Legislature finds that there are many young adults who, through no fault of their own, live in foster families, group homes, and institutions, and face numerous barriers to a successful transition to adulthood. Young adults who are leaving the child welfare system may enter adulthood lacking the knowledge, skills, attitudes, habits, and relationships that will enable them to become productive members of society.

(b) The Legislature further finds that the main barriers to safe and affordable housing for such young adults are cost, lack of availability, the unwillingness of landlords to rent to such youth due to perceived regulatory barriers, and a lack of knowledge about how to be a good tenant. These barriers cause young adults to be at risk of becoming homeless.

(c) The Legislature also finds that young adults who leave the child welfare system are disproportionately represented in the homeless population. Without the stability of safe and affordable housing, all other services, training, and opportunities provided to such young adults may not be effective. Making affordable housing available will decrease the chance of homelessness and may increase the ability of such young adults to live independently.

(d) The Legislature intends that the Florida Housing Finance Corporation, agencies within the State Housing Initiative Partnership Program, local housing finance agencies, public housing authorities, and their agents, and other providers of affordable housing coordinate with the Department of Children and Families, their agents, and community-based care providers who provide services under s. 409.986 to develop and implement strategies and procedures designed to make affordable housing available whenever and wherever possible to young adults who leave the child welfare system.

(2) Young adults who leave the child welfare system meet the definition of eligible persons under ss. 420.503(17) and 420.9071(10) for affordable housing, and are encouraged to participate in federal, state, and local affordable housing programs. Students deemed to be eligible occupants under 26 U.S.C. s. 42(i)(3)(D) shall be considered eligible persons for purposes of all projects funded under this chapter.

History.—s. 25, ch. 2009-96; s. 5, ch. 2009-164; s. 97, ch. 2010-5; s. 11, ch. 2011-15; s. 240, ch. 2014-19; s. 60, ch. 2014-224.



420.630 - Short title.

420.630 Short title.—Sections 420.630-420.635 may be cited as the “Urban Homesteading Act.”

History.—s. 23, ch. 99-378.



420.631 - Definitions relating to Urban Homesteading Act.

420.631 Definitions relating to Urban Homesteading Act.—As used in ss. 420.630-420.635:

(1) “Authority” or “housing authority” means any of the public corporations created under s. 421.04.

(2) “Homestead agreement” means a written contract between a local government or its designee and a qualified buyer which contains the terms under which the qualified buyer may acquire a single-family housing property.

(3) “Local government” means any county or incorporated municipality within this state.

(4) “Designee” means a housing authority appointed by a local government, or a nonprofit community organization appointed by a local government, to administer the urban homesteading program for single-family housing under ss. 420.630-420.635.

(5) “Nonprofit community organization” means an organization that is exempt from taxation under s. 501(c)(3) of the Internal Revenue Code.

(6) “Office” means the Office of Urban Opportunity within the Department of Economic Opportunity.

(7) “Qualified buyer” means a person who meets the criteria under s. 420.633.

(8) “Qualified loan rate” means an interest rate that does not exceed the interest rate charged for home improvement loans by the Federal Housing Administration under Title I of the National Housing Act, ch. 847, 48 Stat. 1246, or 12 U.S.C. ss. 1702, 1703, 1705, and 1706b et seq.

History.—s. 23, ch. 99-378; s. 23, ch. 2004-243; s. 337, ch. 2011-142.



420.632 - Authority to operate.

420.632 Authority to operate.—By resolution, subject to federal and state law, and in consultation with the Office of Urban Opportunity, a local government or its designee may operate a program that makes foreclosed single-family housing properties available to qualified buyers to purchase. This urban homesteading program is intended to be one component of a comprehensive urban-core redevelopment initiative known as Front Porch Florida, implemented by the Office of Urban Opportunity.

History.—s. 23, ch. 99-378.



420.633 - Eligibility.

420.633 Eligibility.—An applicant is eligible to enter into a homestead agreement to acquire single-family housing property as a qualified buyer under ss. 420.630-420.635 if:

(1) The applicant or his or her spouse is employed and has been employed for the immediately preceding 12 months;

(2) The applicant or his or her spouse has not been convicted of a drug-related felony within the immediately preceding 3 years;

(3) All school-age children of the applicant or his or her spouse who will reside in the single-family housing property attend school regularly; and

(4) The applicant and his or her spouse have incomes below the median for the state, as determined by the United States Department of Housing and Urban Development, for families with the same number of family members as the applicant and his or her spouse.

History.—s. 23, ch. 99-378.



420.634 - Application process; deed to qualified buyer.

420.634 Application process; deed to qualified buyer.—

(1) A qualified buyer may apply to a local government or its designee to acquire single-family housing property. The application must be in a form and in a manner provided by the local government or its designee. If the application is approved, the qualified buyer and the local government or its designee shall enter into a homestead agreement for the single-family housing property. The local government or its designee may add additional terms and conditions to the homestead agreement.

(2) The local government or its designee shall deed or cause to be deeded the single-family housing property to the qualified buyer for $1 if the qualified buyer:

(a) Is in compliance with the terms of the homestead agreement for at least 5 years or has resided in the single-family housing property before the local government or its designee adopts the urban homesteading program;

(b) Resides in that property for at least 5 years;

(c) Meets the criteria in the homestead agreement; and

(d) Has otherwise promptly met his or her financial obligations with the local government or its designee.

However, if the local government or its designee has received federal funds for which bonds or notes were issued and those bonds or notes are outstanding for the housing project where the single-family housing property is located, the local government or its designee shall deed the property to the qualified buyer only upon payment of the pro rata share of the bonded debt on that specific property by the qualified buyer. The local government or its designee shall obtain the appropriate releases from the holders of the bonds or notes.

History.—s. 23, ch. 99-378.



420.635 - Loans to qualified buyers.

420.635 Loans to qualified buyers.—Contingent upon an appropriation, the Department of Economic Opportunity, in consultation with the Office of Urban Opportunity, shall provide loans to qualified buyers who are required to pay the pro rata portion of the bonded debt on single-family housing pursuant to s. 420.634. Loans provided under this section shall be made at a rate of interest which does not exceed the qualified loan rate. A buyer must maintain the qualifications specified in s. 420.633 for the full term of the loan. The loan agreement may contain additional terms and conditions as determined by the department.

History.—s. 23, ch. 99-378; s. 338, ch. 2011-142.






Part VII - STATE HOUSING INITIATIVES PARTNERSHIP (ss. 420.907-420.9089)

420.907 - Short title.

420.907 Short title.—Sections 420.907-420.9079 may be cited as the “State Housing Initiatives Partnership Act.”

History.—s. 32, ch. 92-317.



420.9071 - Definitions.

420.9071 Definitions.—As used in ss. 420.907-420.9079, the term:

(1) “Adjusted for family size” means adjusted in a manner that results in an income eligibility level that is lower for households having fewer than four people, or higher for households having more than four people, than the base income eligibility determined as provided in subsection (19), subsection (20), or subsection (28), based upon a formula established by the United States Department of Housing and Urban Development.

(2) “Affordable” means that monthly rents or monthly mortgage payments including taxes and insurance do not exceed 30 percent of that amount which represents the percentage of the median annual gross income for the households as indicated in subsection (19), subsection (20), or subsection (28). However, it is not the intent to limit an individual household’s ability to devote more than 30 percent of its income for housing, and housing for which a household devotes more than 30 percent of its income shall be deemed affordable if the first institutional mortgage lender is satisfied that the household can afford mortgage payments in excess of the 30 percent benchmark.

(3) “Affordable housing advisory committee” means the committee appointed by the governing body of a county or eligible municipality for the purpose of recommending specific initiatives and incentives to encourage or facilitate affordable housing as provided in s. 420.9076.

(4) “Annual gross income” means annual income as defined under the Section 8 housing assistance payments programs in 24 C.F.R. part 5; annual income as reported under the census long form for the recent available decennial census; or adjusted gross income as defined for purposes of reporting under Internal Revenue Service Form 1040 for individual federal annual income tax purposes or as defined by standard practices used in the lending industry as detailed in the local housing assistance plan and approved by the corporation. Counties and eligible municipalities shall calculate income by annualizing verified sources of income for the household as the amount of income to be received in a household during the 12 months following the effective date of the determination.

(5) “Award” means a loan, grant, or subsidy funded wholly or partially by the local housing assistance trust fund.

(6) “Community-based organization” means a nonprofit organization that has among its purposes the provision of affordable housing to persons who have special needs or have very low income, low income, or moderate income within a designated area, which may include a municipality, a county, or more than one municipality or county, and maintains, through a minimum of one-third representation on the organization’s governing board, accountability to housing program beneficiaries and residents of the designated area. A community housing development organization established pursuant to 24 C.F.R. s. 92.2 and a community development corporation created pursuant to chapter 290 are examples of community-based organizations.

(7) “Corporation” means the Florida Housing Finance Corporation.

(8) “Eligible housing” means any real and personal property located within the county or the eligible municipality which is designed and intended for the primary purpose of providing decent, safe, and sanitary residential units that are designed to meet the standards of the Florida Building Code or previous building codes adopted under chapter 553, or manufactured housing constructed after June 1994 and installed in accordance with the installation standards for mobile or manufactured homes contained in rules of the Department of Highway Safety and Motor Vehicles, for home ownership or rental for eligible persons as designated by each county or eligible municipality participating in the State Housing Initiatives Partnership Program.

(9) “Eligible municipality” means a municipality that is eligible for federal community development block grant entitlement moneys as an entitlement community identified in 24 C.F.R. s. 570, subpart D, Entitlement Grants, or a nonentitlement municipality that is receiving local housing distribution funds under an interlocal agreement that provides for possession and administrative control of funds to be transferred to the nonentitlement municipality. An eligible municipality that defers its participation in community development block grants does not affect its eligibility for participation in the State Housing Initiatives Partnership Program.

(10) “Eligible person” or “eligible household” means one or more natural persons or a family determined by the county or eligible municipality to be of very low income, low income, or moderate income according to the income limits adjusted to family size published annually by the United States Department of Housing and Urban Development based upon the annual gross income of the household.

(11) “Eligible sponsor” means a person or a private or public for-profit or not-for-profit entity that applies for an award under the local housing assistance plan for the purpose of providing eligible housing for eligible persons.

(12) “Grant” means an award from the local housing assistance trust fund to an eligible sponsor or eligible person to partially assist in the construction, rehabilitation, or financing of eligible housing or to provide the cost of tenant or ownership qualifications without requirement for repayment as long as the condition of award is maintained.

(13) “Loan” means an award from the local housing assistance trust fund to an eligible sponsor or eligible person to partially finance the acquisition, construction, or rehabilitation of eligible housing with requirement for repayment or provision for forgiveness of repayment if the condition of the award is maintained.

(14) “Local housing assistance plan” means a concise description of the local housing assistance strategies and local housing incentive strategies adopted by local government resolution with an explanation of the way in which the program meets the requirements of ss. 420.907-420.9079 and corporation rule.

(15) “Local housing assistance strategies” means the housing construction, rehabilitation, repair, or finance program implemented by a participating county or eligible municipality with the local housing distribution or other funds deposited into the local housing assistance trust fund.

(16) “Local housing incentive strategies” means local regulatory reform or incentive programs to encourage or facilitate affordable housing production, which include at a minimum, assurance that permits for affordable housing projects are expedited to a greater degree than other projects, as provided in s. 163.3177(6)(f)3.; an ongoing process for review of local policies, ordinances, regulations, and plan provisions that increase the cost of housing prior to their adoption; and a schedule for implementing the incentive strategies. Local housing incentive strategies may also include other regulatory reforms, such as those enumerated in s. 420.9076 or those recommended by the affordable housing advisory committee in its triennial evaluation of the implementation of affordable housing incentives, and adopted by the local governing body.

(17) “Local housing distributions” means the proceeds of the taxes collected under chapter 201 deposited into the Local Government Housing Trust Fund and distributed to counties and eligible municipalities participating in the State Housing Initiatives Partnership Program pursuant to s. 420.9073.

(18) “Local housing partnership” means the implementation of the local housing assistance plan in a manner that involves the applicable county or eligible municipality, lending institutions, housing builders and developers, real estate professionals, advocates for low-income persons, community-based housing and service organizations, and providers of professional services relating to affordable housing. The term includes initiatives to provide support services for housing program beneficiaries such as training to prepare persons for the responsibility of homeownership, counseling of tenants, and the establishing of support services such as day care, health care, and transportation.

(19) “Low-income person” or “low-income household” means one or more natural persons or a family that has a total annual gross household income that does not exceed 80 percent of the median annual income adjusted for family size for households within the metropolitan statistical area, the county, or the nonmetropolitan median for the state, whichever amount is greatest. With respect to rental units, the low-income household’s annual income at the time of initial occupancy may not exceed 80 percent of the area’s median income adjusted for family size. While occupying the rental unit, a low-income household’s annual income may increase to an amount not to exceed 140 percent of 80 percent of the area’s median income adjusted for family size.

(20) “Moderate-income person” or “moderate-income household” means one or more natural persons or a family that has a total annual gross household income that does not exceed 120 percent of the median annual income adjusted for family size for households within the metropolitan statistical area, the county, or the nonmetropolitan median for the state, whichever is greatest. With respect to rental units, the moderate-income household’s annual income at the time of initial occupancy may not exceed 120 percent of the area’s median income adjusted for family size. While occupying the rental unit, a moderate-income household’s annual income may increase to an amount not to exceed 140 percent of 120 percent of the area’s median income adjusted for family size.

(21) “Personal property” means major appliances, including a freestanding refrigerator or stove, to be identified on the encumbering documents.

(22) “Plan amendment” means the addition or deletion of a local housing assistance strategy or local housing incentive strategy. Plan amendments must at all times maintain consistency with program requirements and must be submitted to the corporation for review pursuant to s. 420.9072(3). Technical or clarifying revisions may not be considered plan amendments but must be transmitted to the corporation for purposes of notification.

(23) “Population” means the latest official state estimate of population certified pursuant to s. 186.901 prior to the beginning of the state fiscal year.

(24) “Program income” means the proceeds derived from interest earned on or investment of the local housing distribution and other funds deposited into the local housing assistance trust fund, proceeds from loan repayments, recycled funds, and all other income derived from use of funds deposited in the local housing assistance trust fund. It does not include recaptured funds as defined in subsection (25).

(25) “Recaptured funds” means funds that are recouped by a county or eligible municipality in accordance with the recapture provisions of its local housing assistance plan pursuant to s. 420.9075(5)(j) from eligible persons or eligible sponsors, which funds were not used for assistance to an eligible household for an eligible activity, when there is a default on the terms of a grant award or loan award.

(26) “Rent subsidies” means ongoing monthly rental assistance.

(27) “Sales price” or “value” means, in the case of acquisition of an existing or newly constructed unit, the amount on the executed sales contract. For eligible persons who are building a unit on land that they own, the sales price is determined by an appraisal performed by a state-certified appraiser. The appraisal must include the value of the land and the improvements using the after-construction value of the property and must be dated within 12 months of the date construction is to commence. The sales price of any unit must include the value of the land in order to qualify as eligible housing as defined in subsection (8). In the case of rehabilitation or emergency repair of an existing unit that does not create additional living space, sales price or value means the value of the real property, as determined by an appraisal performed by a state-certified appraiser and dated within 12 months of the date construction is to commence or the assessed value of the real property as determined by the county property appraiser. In the case of rehabilitation of an existing unit that includes the addition of new living space, sales price or value means the value of the real property, as determined by an appraisal performed by a state-certified appraiser and dated within 12 months of the date construction is to commence or the assessed value of the real property as determined by the county property appraiser, plus the cost of the improvements in either case.

(28) “Very-low-income person” or “very-low-income household” means one or more natural persons or a family that has a total annual gross household income that does not exceed 50 percent of the median annual income adjusted for family size for households within the metropolitan statistical area, the county, or the nonmetropolitan median for the state, whichever is greatest. With respect to rental units, the very-low-income household’s annual income at the time of initial occupancy may not exceed 50 percent of the area’s median income adjusted for family size. While occupying the rental unit, a very-low-income household’s annual income may increase to an amount not to exceed 140 percent of 50 percent of the area’s median income adjusted for family size.

(29) “Assisted housing” or “assisted housing development” means a rental housing development, including rental housing in a mixed-use development, that received or currently receives funding from any federal or state housing program.

(30) “Preservation” means actions taken to keep rents in existing assisted housing affordable for extremely-low-income, very-low-income, low-income, and moderate-income households while ensuring that the property stays in good physical and financial condition for an extended period.

History.—s. 32, ch. 92-317; s. 12, ch. 93-181; s. 3, ch. 96-332; s. 1046, ch. 97-103; s. 34, ch. 97-167; s. 14, ch. 98-56; s. 14, ch. 2000-353; s. 21, ch. 2006-69; s. 26, ch. 2009-96; s. 12, ch. 2011-15; s. 66, ch. 2011-139; s. 8, ch. 2016-210.



420.9072 - State Housing Initiatives Partnership Program.

420.9072 State Housing Initiatives Partnership Program.—The State Housing Initiatives Partnership Program is created for the purpose of providing funds to counties and eligible municipalities as an incentive for the creation of local housing partnerships, to expand production of and preserve affordable housing, to further the housing element of the local government comprehensive plan specific to affordable housing, and to increase housing-related employment.

(1)(a) In addition to the legislative findings set forth in s. 420.6015, the Legislature finds that affordable housing is most effectively provided by combining available public and private resources to conserve and improve existing housing and provide new housing for very-low-income households, low-income households, and moderate-income households. The Legislature intends to encourage partnerships in order to secure the benefits of cooperation by the public and private sectors and to reduce the cost of housing for the target group by effectively combining all available resources and cost-saving measures. The Legislature further intends that local governments achieve this combination of resources by encouraging active partnerships between government, lenders, builders and developers, real estate professionals, advocates for low-income persons, and community groups to produce affordable housing and provide related services. Extending the partnership concept to encompass cooperative efforts among small counties as defined in s. 120.52(19), and among counties and municipalities is specifically encouraged. Local governments are also intended to establish an affordable housing advisory committee to recommend monetary and nonmonetary incentives for affordable housing as provided in s. 420.9076.

(b) The Legislature further intends that the State Housing Initiatives Partnership Program provide the maximum flexibility to local governments to determine the use of funds for housing programs while ensuring accountability for the efficient use of public resources and guaranteeing that benefits are provided to those in need.

(2)(a) To be eligible to receive funds under the program, a county or eligible municipality must:

1. Submit to the corporation its local housing assistance plan describing the local housing assistance strategies established pursuant to s. 420.9075;

2. Within 12 months after adopting the local housing assistance plan, amend the plan to incorporate the local housing incentive strategies defined in s. 420.9071(16) and described in s. 420.9076; and

3. Within 24 months after adopting the amended local housing assistance plan to incorporate the local housing incentive strategies, amend its land development regulations or establish local policies and procedures, as necessary, to implement the local housing incentive strategies adopted by the local governing body. A county or an eligible municipality that has adopted a housing incentive strategy pursuant to s. 420.9076 before the effective date of this act shall review the status of implementation of the plan according to its adopted schedule for implementation and report its findings in the annual report required by s. 420.9075(10). If, as a result of the review, a county or an eligible municipality determines that the implementation is complete and in accordance with its schedule, no further action is necessary. If a county or an eligible municipality determines that implementation according to its schedule is not complete, it must amend its land development regulations or establish local policies and procedures, as necessary, to implement the housing incentive plan within 12 months after the effective date of this act, or if extenuating circumstances prevent implementation within 12 months, pursuant to s. 420.9075(13), enter into an extension agreement with the corporation.

(b) A county or an eligible municipality seeking approval to receive its share of the local housing distribution must adopt an ordinance containing the following provisions:

1. Creation of a local housing assistance trust fund as described in s. 420.9075(6).

2. Adoption by resolution of a local housing assistance plan as defined in s. 420.9071(14) to be implemented through a local housing partnership as defined in s. 420.9071(18).

3. Designation of the responsibility for the administration of the local housing assistance plan. Such ordinance may also provide for the contracting of all or part of the administrative or other functions of the program to a third person or entity.

4. Creation of the affordable housing advisory committee as provided in s. 420.9076.

The ordinance must not take effect until at least 30 days after the date of formal adoption. Ordinances in effect prior to the effective date of amendments to this section shall be amended as needed to conform to new provisions.

(3)(a) The governing board of the county or of an eligible municipality must submit to the corporation one copy of its local housing assistance plan. The transmittal of the plan must include a copy of the ordinance, the adopting resolution, the local housing assistance plan, and such other information as the corporation requires by rule; however, information to be included in the plan is intended to demonstrate consistency with the requirements of ss. 420.907-420.9079 and corporation rule without posing an undue burden on the local government. Plans shall be reviewed by a committee composed of corporation staff as established by corporation rule.

(b) Within 45 days after receiving a plan, the review committee shall review the plan and either approve it or identify inconsistencies with the requirements of the program. The corporation shall assist a local government in revising its plan if it initially proves to be inconsistent with program requirements. A plan that is revised by the local government to achieve consistency with program requirements shall be reviewed within 45 days after submission. The deadlines for submitting original and revised plans shall be established by corporation rule; however, the corporation shall not require submission of a new local housing assistance plan to implement amendments to this act until the currently effective plan expires.

(c) The Legislature intends that approval of plans be expedited to ensure that the production of needed housing and the related creation of jobs occur as quickly as possible. After being approved for funding, a local government may amend by resolution its local housing assistance plan if the plan as amended complies with program requirements; however, a local government must submit its amended plan for review according to the process established in this subsection in order to ensure continued consistency with the requirements of the State Housing Initiatives Partnership Program.

(4) Moneys in the Local Government Housing Trust Fund shall be distributed by the corporation to each approved county and eligible municipality within the county as provided in s. 420.9073. Distributions shall be allocated to the participating county and to each eligible municipality within the county according to an interlocal agreement between the county governing authority and the governing body of the eligible municipality or, if there is no interlocal agreement, according to population. The portion for each eligible municipality is computed by multiplying the total moneys earmarked for a county by a fraction, the numerator of which is the population of the eligible municipality and the denominator of which is the total population of the county. The remaining revenues shall be distributed to the governing body of the county.

(5)(a) Local governments are encouraged to make the most efficient use of their resources by cooperating to provide affordable housing assistance. Local governments may enter into an interlocal agreement for the purpose of establishing a joint local housing assistance plan subject to the requirements of ss. 420.907-420.9079. The local housing distributions for such counties and eligible municipalities shall be directly disbursed on a monthly basis to each county or eligible municipality to be administered in conformity with the interlocal agreement providing for a joint local housing assistance plan.

(b) If a county or eligible municipality enters into an interlocal agreement with a municipality that becomes eligible as a result of entering into that interlocal agreement, the county or eligible municipality that has agreed to transfer the control of funds to a municipality that was not originally eligible must ensure through its local housing assistance plan and through the interlocal agreement that all program funds are used in a manner consistent with ss. 420.907-420.9079. This must be accomplished by:

1. Providing that the use of the portion of funds transferred to the municipality meets all requirements of ss. 420.907-420.9079, or

2. Providing that the use of the portion of funds transferred to the municipality, when taken in combination with the use of the local housing distribution from which funds were transferred, meets all requirements of ss. 420.907-420.9079.

(6) The moneys that otherwise would be distributed pursuant to s. 420.9073 to a local government that does not meet the program’s requirements for receipts of such distributions shall remain in the Local Government Housing Trust Fund to be administered by the corporation.

(7)(a) A county or an eligible municipality must expend its portion of the local housing distribution only to implement a local housing assistance plan or as provided in this subsection.

(b) A county or an eligible municipality may not expend its portion of the local housing distribution to provide ongoing rent subsidies, except for:

1. Security and utility deposit assistance.

2. Eviction prevention not to exceed 6 months’ rent.

3. A rent subsidy program for very-low-income households with at least one adult who is a person with special needs as defined in s. 420.0004 or homeless as defined in s. 420.621. The period of rental assistance may not exceed 12 months for any eligible household.

(8) Funds distributed under this program may not be pledged to pay the debt service on any bonds.

(9) The corporation shall adopt rules necessary to implement ss. 420.907-420.9079.

1(10) Notwithstanding ss. 420.9071(26) and 420.9075(5) and subsection (7), for the 2016-2017 fiscal year:

(a) The term “rent subsidies” means ongoing monthly rental assistance.

(b) Up to 25 percent of the funds made available in each county and each eligible municipality from the local housing distribution may be used for rental assistance and rent subsidies as provided in paragraph (c).

(c) A county or an eligible municipality may expend its portion of the local housing distribution to provide the following types of rental assistance and rent subsidies:

1. Security and utility deposit assistance.

2. Eviction prevention subsidies not to exceed 6 months’ rent.

3. Rent subsidies for very-low-income households with at least one adult who is a person with special needs as defined in s. 420.0004 or a person who is homeless as defined in s. 420.621 when the person initially qualified for a rent subsidy. The period of rental subsidy may not exceed 12 months for any eligible household or person.

(d) This subsection expires July 1, 2017.

History.—s. 32, ch. 92-317; s. 13, ch. 93-181; s. 35, ch. 97-167; s. 81, ch. 2000-153; s. 22, ch. 2006-69; s. 19, ch. 2008-104; s. 27, ch. 2009-96; s. 14, ch. 2011-3; s. 13, ch. 2011-15; s. 67, ch. 2015-222; s. 103, ch. 2016-62; s. 9, ch. 2016-210.

1Note.—Section 103, ch. 2016-62, amended subsection (10) “[i]n order to implement Specific Appropriation 2224 of the 2016-2017 General Appropriations Act.”



420.9073 - Local housing distributions.

420.9073 Local housing distributions.—

(1) Distributions calculated in this section shall be disbursed on a quarterly or more frequent basis by the corporation pursuant to s. 420.9072, subject to availability of funds. Each county’s share of the funds to be distributed from the portion of the funds in the Local Government Housing Trust Fund received pursuant to s. 201.15(4)(c) shall be calculated by the corporation for each fiscal year as follows:

(a) Each county other than a county that has implemented chapter 83-220, Laws of Florida, as amended by chapters 84-270, 86-152, and 89-252, Laws of Florida, shall receive the guaranteed amount for each fiscal year.

(b) Each county other than a county that has implemented chapter 83-220, Laws of Florida, as amended by chapters 84-270, 86-152, and 89-252, Laws of Florida, may receive an additional share calculated as follows:

1. Multiply each county’s percentage of the total state population excluding the population of any county that has implemented chapter 83-220, Laws of Florida, as amended by chapters 84-270, 86-152, and 89-252, Laws of Florida, by the total funds to be distributed.

2. If the result in subparagraph 1. is less than the guaranteed amount as determined in subsection (3), that county’s additional share shall be zero.

3. For each county in which the result in subparagraph 1. is greater than the guaranteed amount as determined in subsection (3), the amount calculated in subparagraph 1. shall be reduced by the guaranteed amount. The result for each such county shall be expressed as a percentage of the amounts so determined for all counties. Each such county shall receive an additional share equal to such percentage multiplied by the total funds received by the Local Government Housing Trust Fund pursuant to s. 201.15(4)(c) reduced by the guaranteed amount paid to all counties.

(2) Distributions calculated in this section shall be disbursed on a quarterly or more frequent basis by the corporation pursuant to s. 420.9072, subject to availability of funds. Each county’s share of the funds to be distributed from the portion of the funds in the Local Government Housing Trust Fund received pursuant to s. 201.15(4)(d) shall be calculated by the corporation for each fiscal year as follows:

(a) Each county shall receive the guaranteed amount for each fiscal year.

(b) Each county may receive an additional share calculated as follows:

1. Multiply each county’s percentage of the total state population, by the total funds to be distributed.

2. If the result in subparagraph 1. is less than the guaranteed amount as determined in subsection (3), that county’s additional share shall be zero.

3. For each county in which the result in subparagraph 1. is greater than the guaranteed amount, the amount calculated in subparagraph 1. shall be reduced by the guaranteed amount. The result for each such county shall be expressed as a percentage of the amounts so determined for all counties. Each such county shall receive an additional share equal to this percentage multiplied by the total funds received by the Local Government Housing Trust Fund pursuant to s. 201.15(4)(d) as reduced by the guaranteed amount paid to all counties.

(3) Calculation of guaranteed amounts:

(a) The guaranteed amount under subsection (1) shall be calculated for each state fiscal year by multiplying $350,000 by a fraction, the numerator of which is the amount of funds distributed to the Local Government Housing Trust Fund pursuant to s. 201.15(4)(c) and the denominator of which is the total amount of funds distributed to the Local Government Housing Trust Fund pursuant to s. 201.15.

(b) The guaranteed amount under subsection (2) shall be calculated for each state fiscal year by multiplying $350,000 by a fraction, the numerator of which is the amount of funds distributed to the Local Government Housing Trust Fund pursuant to s. 201.15(4)(d) and the denominator of which is the total amount of funds distributed to the Local Government Housing Trust Fund pursuant to s. 201.15.

(4) Funds distributed pursuant to this section may not be pledged to pay debt service on any bonds.

(5) Notwithstanding subsections (1)-(4), the corporation may withhold up to $5 million of the total amount distributed each fiscal year from the Local Government Housing Trust Fund to provide additional funding to counties and eligible municipalities where a state of emergency has been declared by the Governor pursuant to chapter 252. Any portion of the withheld funds not distributed by the end of the fiscal year shall be distributed as provided in subsections (1) and (2).

(6) Notwithstanding subsections (1)-(4), the corporation may withhold up to $5 million from the total amount distributed each fiscal year from the Local Government Housing Trust Fund to provide funding to counties and eligible municipalities to purchase properties subject to a State Housing Initiative Partnership Program lien and on which foreclosure proceedings have been initiated by any mortgagee. Each county and eligible municipality that receives funds under this subsection shall repay such funds to the corporation not later than the expenditure deadline for the fiscal year in which the funds were awarded. Amounts not repaid shall be withheld from the subsequent year’s distribution. Any portion of such funds not distributed under this subsection by the end of the fiscal year shall be distributed as provided in subsections (1) and (2).

(7) A county receiving local housing distributions under this section or an eligible municipality that receives local housing distributions under an interlocal agreement shall expend those funds in accordance with the provisions of ss. 420.907-420.9079, rules of the corporation, and the county’s local housing assistance plan.

History.—s. 32, ch. 92-317; s. 36, ch. 97-167; s. 15, ch. 98-56; s. 49, ch. 99-247; ss. 82, 83, ch. 2000-153; s. 28, ch. 2009-96; s. 14, ch. 2011-15; s. 78, ch. 2015-229.



420.9075 - Local housing assistance plans; partnerships.

420.9075 Local housing assistance plans; partnerships.—

(1)(a) Each county or eligible municipality participating in the State Housing Initiatives Partnership Program shall develop and implement a local housing assistance plan created to make affordable residential units available to persons of very low income, low income, or moderate income and to persons who have special housing needs, including, but not limited to, homeless people, the elderly, migrant farmworkers, and persons with disabilities. Counties or eligible municipalities may include strategies to assist persons and households having annual incomes of not more than 140 percent of area median income. The plans are intended to increase the availability of affordable residential units by combining local resources and cost-saving measures into a local housing partnership and using private and public funds to reduce the cost of housing.

(b) Local housing assistance plans may allocate funds to:

1. Implement local housing assistance strategies for the provision of affordable housing.

2. Supplement funds available to the corporation to provide enhanced funding of state housing programs within the county or the eligible municipality.

3. Provide the local matching share of federal affordable housing grants or programs.

4. Fund emergency repairs, including, but not limited to, repairs performed by existing service providers under weatherization assistance programs under ss. 409.509-409.5093.

5. Further the housing element of the local government comprehensive plan adopted pursuant to s. 163.3184, specific to affordable housing.

(2)(a) Each county and each eligible municipality participating in the State Housing Initiatives Partnership Program shall encourage the involvement of appropriate public sector and private sector entities as partners in order to combine resources to reduce housing costs for the targeted population. This partnership process should involve:

1. Lending institutions.

2. Housing builders and developers.

3. Nonprofit and other community-based housing and service organizations.

4. Providers of professional services relating to affordable housing.

5. Advocates for low-income persons, including, but not limited to, homeless people, the elderly, and migrant farmworkers.

6. Real estate professionals.

7. Other persons or entities who can assist in providing housing or related support services.

8. Lead agencies of local homeless assistance continuums of care.

(b) The specific participants in partnership activities may vary according to the community’s resources and the nature of the local housing assistance plan.

(3)(a) Each local housing assistance plan shall include a definition of essential service personnel for the county or eligible municipality, including, but not limited to, teachers and educators, other school district, community college, and university employees, police and fire personnel, health care personnel, skilled building trades personnel, and other job categories.

(b) Each county and each eligible municipality is encouraged to develop a strategy within its local housing assistance plan that emphasizes the recruitment and retention of essential service personnel. The local government is encouraged to involve public and private sector employers. Compliance with the eligibility criteria established under this strategy shall be verified by the county or eligible municipality.

(c) Each county and each eligible municipality is encouraged to develop a strategy within its local housing assistance plan that addresses the needs of persons who are deprived of affordable housing due to the closure of a mobile home park or the conversion of affordable rental units to condominiums.

(d) Each county and each eligible municipality shall describe initiatives in the local housing assistance plan to encourage or require innovative design, green building principles, storm-resistant construction, or other elements that reduce long-term costs relating to maintenance, utilities, or insurance.

(e) Each county and each eligible municipality is encouraged to develop a strategy within its local housing assistance plan which provides program funds for the preservation of assisted housing.

(f) Each county and each eligible municipality is encouraged to develop a strategy within its local housing assistance plan which provides program funds for reducing homelessness.

(g) Local governments may create regional partnerships across jurisdictional boundaries through the pooling of appropriated funds to address homeless housing needs identified in local housing assistance plans.

(4) Each local housing assistance plan is governed by the following criteria and administrative procedures:

(a) Each county, eligible municipality, or entity formed through interlocal agreement to participate in the State Housing Initiatives Partnership Program must develop a qualification system and selection criteria for applications for awards by eligible sponsors, adopt criteria for the selection of eligible persons, and adopt a maximum award schedule or system of amounts consistent with the intent and budget of its local housing assistance plan, with ss. 420.907-420.9079, and with corporation rule.

(b) The county or eligible municipality or its administrative representative shall advertise the notice of funding availability in a newspaper of general circulation and periodicals serving ethnic and diverse neighborhoods, at least 30 days before the beginning of the application period. If no funding is available due to a waiting list, no notice of funding availability is required.

(c) In accordance with the provisions of ss. 760.20-760.37, it is unlawful to discriminate on the basis of race, creed, religion, color, age, sex, marital status, familial status, national origin, or handicap in the award application process for eligible housing.

(d) As a condition of receipt of an award, the eligible sponsor or eligible person must contractually commit to comply with the affordable housing criteria provided under ss. 420.907-420.9079 applicable to the affordable housing objective of the award. The plan criteria adopted by the county or eligible municipality must prescribe the contractual obligations required to ensure compliance with award conditions.

(e) The staff or entity that has administrative authority for implementing a local housing assistance plan assisting rental developments shall annually monitor and determine tenant eligibility or, to the extent another governmental entity or corporation program provides periodic monitoring and determination, a municipality, county, or local housing financing authority may rely on such monitoring and determination of tenant eligibility. However, any loan or grant in the original amount of $10,000 or less is not subject to these annual monitoring and determination of tenant eligibility requirements.

(5) The following criteria apply to awards made to eligible sponsors or eligible persons for the purpose of providing eligible housing:

(a) At least 65 percent of the funds made available in each county and eligible municipality from the local housing distribution must be reserved for home ownership for eligible persons.

(b) Up to 25 percent of the funds made available in each county and eligible municipality from the local housing distribution may be reserved for rental housing for eligible persons or for the purposes enumerated in s. 420.9072(7)(b).

(c) At least 75 percent of the funds made available in each county and eligible municipality from the local housing distribution must be reserved for construction, rehabilitation, or emergency repair of affordable, eligible housing.

(d) Each local government must use a minimum of 20 percent of its local housing distribution to serve persons with special needs as defined in s. 420.0004. A local government must certify that it will meet this requirement through existing approved strategies in the local housing assistance plan or submit a new local housing assistance plan strategy for this purpose to the corporation for approval to ensure that the plan meets this requirement. The first priority of these special needs funds must be to serve persons with developmental disabilities as defined in s. 393.063, with an emphasis on home modifications, including technological enhancements and devices, which will allow homeowners to remain independent in their own homes and maintain their homeownership.

(e) Not more than 20 percent of the funds made available in each county and eligible municipality from the local housing distribution may be used for manufactured housing.

(f) The sales price or value of new or existing eligible housing may not exceed 90 percent of the average area purchase price in the statistical area in which the eligible housing is located. Such average area purchase price may be that calculated for any 12-month period beginning not earlier than the fourth calendar year prior to the year in which the award occurs or as otherwise established by the United States Department of the Treasury.

(g)1. All units constructed, rehabilitated, or otherwise assisted with the funds provided from the local housing assistance trust fund must be occupied by very-low-income persons, low-income persons, and moderate-income persons except as otherwise provided in this section.

2. At least 30 percent of the funds deposited into the local housing assistance trust fund must be reserved for awards to very-low-income persons or eligible sponsors who will serve very-low-income persons and at least an additional 30 percent of the funds deposited into the local housing assistance trust fund must be reserved for awards to low-income persons or eligible sponsors who will serve low-income persons. This subparagraph does not apply to a county or an eligible municipality that includes, or has included within the previous 5 years, an area of critical state concern designated or ratified by the Legislature for which the Legislature has declared its intent to provide affordable housing. The exemption created by this act expires on July 1, 2013, and shall apply retroactively.

(h) Loans shall be provided for periods not exceeding 30 years, except for deferred payment loans or loans that extend beyond 30 years which continue to serve eligible persons.

(i) Loans or grants for eligible rental housing constructed, rehabilitated, or otherwise assisted from the local housing assistance trust fund must be subject to recapture requirements as provided by the county or eligible municipality in its local housing assistance plan unless reserved for eligible persons for 15 years or the term of the assistance, whichever period is longer. Eligible sponsors that offer rental housing for sale before 15 years or that have remaining mortgages funded under this program must give a first right of refusal to eligible nonprofit organizations for purchase at the current market value for continued occupancy by eligible persons.

(j) Loans or grants for eligible owner-occupied housing constructed, rehabilitated, or otherwise assisted from proceeds provided from the local housing assistance trust fund shall be subject to recapture requirements as provided by the county or eligible municipality in its local housing assistance plan.

(k) The total amount of monthly mortgage payments or the amount of monthly rent charged by the eligible sponsor or her or his designee must be made affordable.

(l) The maximum sales price or value per unit and the maximum award per unit for eligible housing benefiting from awards made pursuant to this section must be established in the local housing assistance plan.

(m) The benefit of assistance provided through the State Housing Initiatives Partnership Program must accrue to eligible persons occupying eligible housing. This provision shall not be construed to prohibit use of the local housing distribution funds for a mixed income rental development.

(n) Funds from the local housing distribution not used to meet the criteria established in paragraph (a) or paragraph (c) or not used for the administration of a local housing assistance plan must be used for housing production and finance activities, including, but not limited to, financing preconstruction activities or the purchase of existing units, providing rental housing, and providing home ownership training to prospective home buyers and owners of homes assisted through the local housing assistance plan.

1. Notwithstanding the provisions of paragraphs (a) and (c), program income as defined in s. 420.9071(24) may also be used to fund activities described in this paragraph.

2. When preconstruction due-diligence activities conducted as part of a preservation strategy show that preservation of the units is not feasible and will not result in the production of an eligible unit, such costs shall be deemed a program expense rather than an administrative expense if such program expenses do not exceed 3 percent of the annual local housing distribution.

3. If both an award under the local housing assistance plan and federal low-income housing tax credits are used to assist a project and there is a conflict between the criteria prescribed in this subsection and the requirements of s. 42 of the Internal Revenue Code of 1986, as amended, the county or eligible municipality may resolve the conflict by giving precedence to the requirements of s. 42 of the Internal Revenue Code of 1986, as amended, in lieu of following the criteria prescribed in this subsection with the exception of paragraphs (a) and (g) of this subsection.

4. Each county and each eligible municipality may award funds as a grant for construction, rehabilitation, or repair as part of disaster recovery or emergency repairs or to remedy accessibility or health and safety deficiencies. Any other grants must be approved as part of the local housing assistance plan.

(6) Each county or eligible municipality receiving local housing distribution moneys shall establish and maintain a local housing assistance trust fund. All moneys of a county or an eligible municipality received from its share of the local housing distribution, program income, recaptured funds, and other funds received or budgeted to implement the local housing assistance plan shall be deposited into the trust fund; however, local housing distribution moneys used to match federal HOME program moneys may be repaid to the HOME program fund if required by federal law or regulations. Expenditures other than for the administration and implementation of the local housing assistance plan may not be made from the fund.

(7) The moneys deposited in the local housing assistance trust fund shall be used to administer and implement the local housing assistance plan. The cost of administering the plan may not exceed 5 percent of the local housing distribution moneys and program income deposited into the trust fund. A county or an eligible municipality may not exceed the 5-percent limitation on administrative costs, unless its governing body finds, by resolution, that 5 percent of the local housing distribution plus 5 percent of program income is insufficient to adequately pay the necessary costs of administering the local housing assistance plan. The cost of administering the program may not exceed 10 percent of the local housing distribution plus 5 percent of program income deposited into the trust fund, except that small counties, as defined in s. 120.52(19), and eligible municipalities receiving a local housing distribution of up to $350,000 may use up to 10 percent of program income for administrative costs.

(8) Pursuant to s. 420.531, the corporation shall provide training and technical assistance to local governments regarding the creation of partnerships, the design of local housing assistance strategies, the implementation of local housing incentive strategies, and the provision of support services.

(9) The corporation shall monitor the activities of local governments to determine compliance with program requirements and shall collect data on the operation and achievements of housing partnerships.

(10) Each county or eligible municipality shall submit to the corporation by September 15 of each year a report of its affordable housing programs and accomplishments through June 30 immediately preceding submittal of the report. The report shall be certified as accurate and complete by the local government’s chief elected official or his or her designee. Transmittal of the annual report by a county’s or eligible municipality’s chief elected official, or his or her designee, certifies that the local housing incentive strategies, or, if applicable, the local housing incentive plan, have been implemented or are in the process of being implemented pursuant to the adopted schedule for implementation. The report must include, but is not limited to:

(a) The number of households served by income category, age, family size, and race, and data regarding any special needs populations such as farmworkers, homeless persons, persons with disabilities, and the elderly. Counties shall report this information separately for households served in the unincorporated area and each municipality within the county.

(b) The number of units and the average cost of producing units under each local housing assistance strategy.

(c) The average area purchase price of single-family units and the amount of rent charged for a rental unit based on unit size.

(d) By income category, the number of mortgages made, the average mortgage amount, and the rate of default.

(e) A description of the status of implementation of each local housing incentive strategy, or if applicable, the local housing incentive plan as set forth in the local government’s adopted schedule for implementation.

(f) A concise description of the support services that are available to the residents of affordable housing provided by local programs.

(g) The sales price or value of housing produced and an accounting of what percentage was financed by the local housing distribution, other public moneys, and private resources.

(h) Such other data or affordable housing accomplishments considered significant by the reporting county or eligible municipality or by the corporation.

(i) A description of efforts to reduce homelessness.

(11) The report shall be made available by the county or eligible municipality for public inspection and comment prior to certifying the report and transmitting it to the corporation. The county or eligible municipality shall provide notice of the availability of the proposed report and solicit public comment. The notice must state the public place where a copy of the proposed report can be obtained by interested persons. Members of the public may submit written comments on the report to the county or eligible municipality and the corporation. Written public comments shall identify the author by name, address, and interest affected. The county or eligible municipality shall attach a copy of all such written comments and its responses to the annual report submitted to the corporation.

(12) The corporation shall review the report of each county or eligible municipality and any written comments from the public and include any comments concerning the effectiveness of local programs in the report required by s. 420.511.

(13)(a) If, as a result of the review of the annual report or public comment and written response from the county or eligible municipality, or at any other time, the corporation determines that a county or eligible municipality may have established a pattern of violation of the criteria for a local housing assistance plan established under ss. 420.907-420.9079 or that an eligible sponsor or eligible person has violated the applicable award conditions, the corporation shall report such pattern of violation of criteria or violation of award conditions to its compliance monitoring agent and the Executive Office of the Governor. The corporation’s compliance monitoring agent must determine within 60 days whether the county or eligible municipality has violated program criteria and shall issue a written report thereon. If a violation has occurred, the distribution of program funds to the county or eligible municipality must be suspended until the violation is corrected.

(b) If, as a result of its review of the annual report, the corporation determines that a county or eligible municipality has failed to implement a local housing incentive strategy, or, if applicable, a local housing incentive plan, it shall send a notice of termination of the local government’s share of the local housing distribution by certified mail to the affected county or eligible municipality.

1. The notice must specify a date of termination of the funding if the affected county or eligible municipality does not implement the plan or strategy and provide for a local response. A county or eligible municipality shall respond to the corporation within 30 days after receipt of the notice of termination.

2. The corporation shall consider the local response that extenuating circumstances precluded implementation and grant an extension to the timeframe for implementation. Such an extension shall be made in the form of an extension agreement that provides a timeframe for implementation. The chief elected official of a county or eligible municipality or his or her designee shall have the authority to enter into the agreement on behalf of the local government.

3. If the county or the eligible municipality has not implemented the incentive strategy or entered into an extension agreement by the termination date specified in the notice, the local housing distribution share terminates, and any uncommitted local housing distribution funds held by the affected county or eligible municipality in its local housing assistance trust fund shall be transferred to the Local Government Housing Trust Fund to the credit of the corporation to administer.

4.a. If the affected local government fails to meet the timeframes specified in the agreement, the corporation shall terminate funds. The corporation shall send a notice of termination of the local government’s share of the local housing distribution by certified mail to the affected local government. The notice shall specify the termination date, and any uncommitted funds held by the affected local government shall be transferred to the Local Government Housing Trust Fund to the credit of the corporation to administer.

b. If the corporation terminates funds to a county, but an eligible municipality receiving a local housing distribution pursuant to an interlocal agreement maintains compliance with program requirements, the corporation shall thereafter distribute directly to the participating eligible municipality its share calculated in the manner provided in ss. 420.9072 and 420.9073.

c. Any county or eligible municipality whose local distribution share has been terminated may subsequently elect to receive directly its local distribution share by adopting the ordinance, resolution, and local housing assistance plan in the manner and according to the procedures provided in ss. 420.907-420.9079.

(14) If the corporation determines that a county or eligible municipality has expended program funds for an ineligible activity, the corporation shall require such funds to be repaid to the local housing assistance trust fund. Such repayment may not be made with funds from the State Housing Initiatives Partnership Program.

History.—s. 32, ch. 92-317; s. 14, ch. 93-181; s. 5, ch. 95-153; s. 9, ch. 95-396; s. 81, ch. 97-103; s. 37, ch. 97-167; s. 15, ch. 2000-353; s. 14, ch. 2001-98; s. 7, ch. 2002-160; s. 24, ch. 2004-243; s. 23, ch. 2006-69; s. 20, ch. 2008-104; s. 29, ch. 2009-96; s. 15, ch. 2011-15; s. 10, ch. 2016-210.



420.9076 - Adoption of affordable housing incentive strategies; committees.

420.9076 Adoption of affordable housing incentive strategies; committees.—

(1) Each county or eligible municipality participating in the State Housing Initiatives Partnership Program, including a municipality receiving program funds through the county, or an eligible municipality must, within 12 months after the original adoption of the local housing assistance plan, amend the plan to include local housing incentive strategies as defined in s. 420.9071(16).

(2) The governing board of a county or municipality shall appoint the members of the affordable housing advisory committee. Pursuant to the terms of any interlocal agreement, a county and municipality may create and jointly appoint an advisory committee. The local action adopted pursuant to s. 420.9072 which creates the advisory committee and appoints the advisory committee members must name at least 8 but not more than 11 committee members and specify their terms. The committee must consist of one representative from at least six of the categories below:

(a) A citizen who is actively engaged in the residential home building industry in connection with affordable housing.

(b) A citizen who is actively engaged in the banking or mortgage banking industry in connection with affordable housing.

(c) A citizen who is a representative of those areas of labor actively engaged in home building in connection with affordable housing.

(d) A citizen who is actively engaged as an advocate for low-income persons in connection with affordable housing.

(e) A citizen who is actively engaged as a for-profit provider of affordable housing.

(f) A citizen who is actively engaged as a not-for-profit provider of affordable housing.

(g) A citizen who is actively engaged as a real estate professional in connection with affordable housing.

(h) A citizen who actively serves on the local planning agency pursuant to s. 163.3174. If the local planning agency is comprised of the governing board of the county or municipality, the governing board may appoint a designee who is knowledgeable in the local planning process.

(i) A citizen who resides within the jurisdiction of the local governing body making the appointments.

(j) A citizen who represents employers within the jurisdiction.

(k) A citizen who represents essential services personnel, as defined in the local housing assistance plan.

(3) All meetings of the advisory committee are public meetings, and all committee records are public records. Staff, administrative, and facility support to the advisory committee shall be provided by the appointing county or eligible municipality.

(4) Triennially, the advisory committee shall review the established policies and procedures, ordinances, land development regulations, and adopted local government comprehensive plan of the appointing local government and shall recommend specific actions or initiatives to encourage or facilitate affordable housing while protecting the ability of the property to appreciate in value. The recommendations may include the modification or repeal of existing policies, procedures, ordinances, regulations, or plan provisions; the creation of exceptions applicable to affordable housing; or the adoption of new policies, procedures, regulations, ordinances, or plan provisions, including recommendations to amend the local government comprehensive plan and corresponding regulations, ordinances, and other policies. At a minimum, each advisory committee shall submit a report to the local governing body that includes recommendations on, and triennially thereafter evaluates the implementation of, affordable housing incentives in the following areas:

(a) The processing of approvals of development orders or permits for affordable housing projects is expedited to a greater degree than other projects, as provided in s. 163.3177(6)(f)3.

(b) The modification of impact-fee requirements, including reduction or waiver of fees and alternative methods of fee payment for affordable housing.

(c) The allowance of flexibility in densities for affordable housing.

(d) The reservation of infrastructure capacity for housing for very-low-income persons, low-income persons, and moderate-income persons.

(e) The allowance of affordable accessory residential units in residential zoning districts.

(f) The reduction of parking and setback requirements for affordable housing.

(g) The allowance of flexible lot configurations, including zero-lot-line configurations for affordable housing.

(h) The modification of street requirements for affordable housing.

(i) The establishment of a process by which a local government considers, before adoption, policies, procedures, ordinances, regulations, or plan provisions that increase the cost of housing.

(j) The preparation of a printed inventory of locally owned public lands suitable for affordable housing.

(k) The support of development near transportation hubs and major employment centers and mixed-use developments.

The advisory committee recommendations may also include other affordable housing incentives identified by the advisory committee. Local governments that receive the minimum allocation under the State Housing Initiatives Partnership Program shall perform the initial review but may elect to not perform the triennial review.

(5) The approval by the advisory committee of its local housing incentive strategies recommendations and its review of local government implementation of previously recommended strategies must be made by affirmative vote of a majority of the membership of the advisory committee taken at a public hearing. Notice of the time, date, and place of the public hearing of the advisory committee to adopt its evaluation and final local housing incentive strategies recommendations must be published in a newspaper of general paid circulation in the county. The notice must contain a short and concise summary of the evaluation and local housing incentives strategies recommendations to be considered by the advisory committee. The notice must state the public place where a copy of the evaluation and tentative advisory committee recommendations can be obtained by interested persons. The final report, evaluation, and recommendations shall be submitted to the corporation.

(6) Within 90 days after the date of receipt of the evaluation and local housing incentive strategies recommendations from the advisory committee, the governing body of the appointing local government shall adopt an amendment to its local housing assistance plan to incorporate the local housing incentive strategies it will implement within its jurisdiction. The amendment must include, at a minimum, the local housing incentive strategies required under s. 420.9071(16). The local government must consider the strategies specified in paragraphs (4)(a)-(k) as recommended by the advisory committee.

(7) The governing board of the county or the eligible municipality shall notify the corporation by certified mail of its adoption of an amendment of its local housing assistance plan to incorporate local housing incentive strategies. The notice must include a copy of the approved amended plan.

(a) If the corporation fails to receive timely the approved amended local housing assistance plan to incorporate local housing incentive strategies, a notice of termination of its share of the local housing distribution shall be sent by certified mail by the corporation to the affected county or eligible municipality. The notice of termination must specify a date of termination of the funding if the affected county or eligible municipality has not adopted an amended local housing assistance plan to incorporate local housing incentive strategies. If the county or the eligible municipality has not adopted an amended local housing assistance plan to incorporate local housing incentive strategies by the termination date specified in the notice of termination, the local distribution share terminates; and any uncommitted local distribution funds held by the affected county or eligible municipality in its local housing assistance trust fund shall be transferred to the Local Government Housing Trust Fund to the credit of the corporation to administer the local government housing program.

(b) If a county fails to timely adopt an amended local housing assistance plan to incorporate local housing incentive strategies but an eligible municipality receiving a local housing distribution pursuant to an interlocal agreement within the county does timely adopt an amended local housing assistance plan to incorporate local housing incentive strategies, the corporation, after issuance of a notice of termination, shall thereafter distribute directly to the participating eligible municipality its share calculated in the manner provided in s. 420.9073.

(c) Any county or eligible municipality whose local distribution share has been terminated may subsequently elect to receive directly its local distribution share by adopting an amended local housing assistance plan to incorporate local housing incentive strategies in the manner and according to the procedure provided in this section and by adopting an ordinance in the manner required in s. 420.9072.

(8) The advisory committee may perform other duties at the request of the local government, including:

(a) The provision of mentoring services to affordable housing partners including developers, banking institutions, employers, and others to identify available incentives, assist with applications for funding requests, and develop partnerships between various parties.

(b) The creation of best practices for the development of affordable housing in the community.

(9) The advisory committee shall be cooperatively staffed by the local government department or division having authority to administer local planning or housing programs to ensure an integrated approach to the work of the advisory committee.

History.—s. 32, ch. 92-317; s. 15, ch. 93-181; s. 38, ch. 97-167; s. 24, ch. 2006-69; s. 19, ch. 2007-198; s. 117, ch. 2008-4; s. 30, ch. 2009-96; s. 16, ch. 2011-15; s. 67, ch. 2011-139; s. 11, ch. 2016-210.



420.9079 - Local Government Housing Trust Fund.

420.9079 Local Government Housing Trust Fund.—

(1) There is created in the State Treasury the Local Government Housing Trust Fund, which shall be administered by the corporation on behalf of the department according to the provisions of ss. 420.907-420.9076 and this section. There shall be deposited into the fund a portion of the documentary stamp tax revenues as provided in s. 201.15, moneys received from any other source for the purposes of ss. 420.907-420.9076 and this section, and all proceeds derived from the investment of such moneys. Moneys in the fund that are not currently needed for the purposes of the programs administered pursuant to ss. 420.907-420.9076 and this section shall be deposited to the credit of the fund and may be invested as provided by law. The interest received on any such investment shall be credited to the fund.

(2) The corporation shall administer the fund exclusively for the purpose of implementing the programs described in ss. 420.907-420.9076 and this section. With the exception of monitoring the activities of counties and eligible municipalities to determine local compliance with program requirements, the corporation shall not receive appropriations from the fund for administrative or personnel costs. For the purpose of implementing the compliance monitoring provisions of s. 420.9075(9), the corporation may request a maximum of one-quarter of 1 percent of the annual appropriation per state fiscal year. When such funding is appropriated, the corporation shall deduct the amount appropriated prior to calculating the local housing distribution pursuant to ss. 420.9072 and 420.9073.

History.—s. 32, ch. 92-317; s. 40, ch. 97-167; s. 16, ch. 98-56; s. 25, ch. 2006-69; s. 11, ch. 2009-2; s. 32, ch. 2009-96; s. 18, ch. 2011-15; s. 87, ch. 2015-229.



420.9089 - National Housing Trust Fund.

420.9089 National Housing Trust Fund.—The Legislature finds that more funding for housing to assist individuals and families who are experiencing homelessness or who are at risk of homelessness is needed and encourages the state entity designated to administer funds made available to the state from the National Housing Trust Fund to propose an allocation plan that includes strategies to reduce homelessness and the risk of homelessness in this state. These strategies shall be in addition to strategies developed under s. 420.5087.

History.—s. 12, ch. 2016-210.









Chapter 421 - PUBLIC HOUSING

Part I - HOUSING AUTHORITIES (ss. 421.001-421.52)

421.001 - State role in housing and urban development.

421.001 State role in housing and urban development.—The role of state government required by part I of chapter 421 (Housing Authorities Law), chapter 422 (Housing Cooperation Law), and chapter 423 (Tax Exemption of Housing Authorities) is the responsibility of the Department of Economic Opportunity; and the department is the agency of state government responsible for the state’s role in housing and urban development.

History.—s. 18, ch. 69-106; s. 50, ch. 81-167; s. 53, ch. 83-55; s. 7, ch. 2000-342; s. 339, ch. 2011-142.



421.01 - Short title.

421.01 Short title.—Part I of this chapter may be referred to as the “Housing Authorities Law.”

History.—s. 1, ch. 17981, 1937; CGL 1940 Supp. 7100(3-a).



421.02 - Finding and declaration of necessity.

421.02 Finding and declaration of necessity.—It is hereby declared that:

(1) There exist in the state insanitary or unsafe dwelling accommodations and that persons of low income are forced to reside in such insanitary or unsafe accommodations; that within the state there is a shortage of safe or sanitary dwelling accommodations available at rents which persons of low income can afford and that such persons are forced to occupy overcrowded and congested dwelling accommodations; that the aforesaid conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the residents of the state and impair economic values; that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health, welfare and safety, fire and accident protection, and other public services and facilities.

(2) Blighted areas in the state cannot be revitalized, nor can the shortage of safe and sanitary dwellings for persons of low income be relieved, solely through the operation of private enterprise.

(3) The clearance, replanning and reconstruction of the areas in which insanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for persons of low income, including the acquisition by a housing authority of property to be used for or in connection with housing projects or appurtenant thereto, are exclusively public uses and purposes for which public money may be spent and private property acquired and are governmental functions of public concern.

(4) The necessity in the public interest for the provisions hereinafter enacted, is hereby declared as a matter of legislative determination.

History.—s. 2, ch. 17981, 1937; CGL 1940 Supp. 7100(3-b); s. 2, ch. 2005-54.



421.03 - Definitions.

421.03 Definitions.—The following terms, wherever used or referred to in this part, shall have the following respective meanings for the purposes of this part, unless a different meaning clearly appears from the context:

(1) “Authority” or “housing authority” shall mean any of the public corporations created by s. 421.04.

(2) “City” shall mean any city or town of the state having a population of more than 2,500, according to the last preceding federal or state census. “The city” shall mean the particular city for which a particular housing authority is created.

(3) “Governing body” shall mean the city council, the commission, or other legislative body charged with governing the city, as the case may be.

(4) “Mayor” shall mean the mayor of the city or the officer thereof charged with the duties customarily imposed on the mayor or executive head of the city.

(5) “Clerk” shall mean the clerk of the city or the officer of the city charged with the duties customarily imposed on the clerk thereof.

(6) “Area of operation”:

(a) In the case of a housing authority of a city having a population of less than 25,000, shall include such city and the area within 5 miles of the territorial boundaries thereof; and

(b) In the case of a housing authority of a city having a population of 25,000 or more shall include such city and the area within 10 miles from the territorial boundaries thereof; provided however, that the area of operation of a housing authority of any city shall not include any area which lies within the territorial boundaries of some other city as herein defined; and further provided that the area of operation shall not extend outside of the boundaries of the county in which the city is located and no housing authority shall have any power or jurisdiction outside of the county in which the city is located.

(7) “Federal Government” shall include the United States, the Federal Emergency Administration of Public Works or any other agency or instrumentality, corporate or otherwise, of the United States.

(8) “Slum” shall mean any area where dwellings predominate which, by reason of dilapidation, overcrowding, faulty arrangement or design, lack of ventilation, light or sanitary facilities, or any combination of these factors, are detrimental to safety, health and morals.

(9) “Housing project” shall mean any work or undertaking:

(a) To demolish, clear, or remove buildings from any slum area; such work or undertaking may embrace the adaption of such area to public purposes, including parks or other recreational or community purposes; or

(b) To provide decent, safe and sanitary urban or rural dwellings, apartments or other living accommodations for persons of low income; such work or undertaking may include buildings, land, equipment, facilities and other real or personal property for necessary, convenient or desirable appurtenances, streets, sewers, water service, parks, site preparation, gardening, administrative, community, health, recreational, educational, welfare or other purposes; or

(c) To accomplish a combination of the foregoing. The term “housing project” also may be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection therewith.

(10) “Persons of low income” shall mean persons or families who lack the amount of income which is necessary, as determined by the authority undertaking the housing project, to enable them, without financial assistance, to live in decent, safe and sanitary dwellings, without overcrowding.

(11) “Debentures” shall mean any notes, interim certificates, debentures, revenue certificates, or other obligations issued by an authority pursuant to this chapter.

(12) “Real property” shall include all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens.

(13) “Obligee of the authority” or “obligee” shall include any holder of debentures, trustee or trustees for any such holders, or lessor demising to the authority property used in connection with a housing project, or any assignee or assignees of such lessor’s interest or any part thereof, and the Federal Government when it is a party to any contract with the authority.

History.—s. 3, ch. 17981, 1937; CGL 1940 Supp. 7100(3-c); s. 1, ch. 20219, 1941; s. 1, ch. 28061, 1953; s. 24, ch. 57-1; s. 1, ch. 67-566.



421.04 - Creation of housing authorities.

421.04 Creation of housing authorities.—

(1) In each city, as herein defined, there is hereby created a public body corporate and politic to be known as the “Housing Authority” of the city; provided, however, that such authority shall not transact any business or exercise its powers hereunder until or unless the governing body of the city by proper resolution shall declare that there is need for an authority to function in such city. The determination as to whether there is such need for an authority to function:

(a) May be made by the governing body on its own motion; or

(b) Shall be made by the governing body upon the filing of a petition signed by 25 residents of the city asserting that there is need for an authority to function in such city and requesting that the governing body so declare.

(2) The governing body may adopt a resolution declaring that there is need for a housing authority in the city if it shall find that:

(a) Insanitary or unsafe inhabited dwelling accommodations exist in such city; or

(b) There is a shortage of safe or sanitary dwelling accommodations in such city available to persons of low income at rentals they can afford. In determining whether dwelling accommodations are unsafe or insanitary said governing body may take into consideration the degree of overcrowding, the percentage of land coverage, the light, air, space and access available to the inhabitants of such dwelling accommodations, the size and arrangement of the rooms, the sanitary facilities, and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

(3) In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the authority, the authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of a resolution by the governing body declaring the need for the authority. Such resolution or resolutions shall be sufficient if it declares that there is such need for an authority and finds in substantially the foregoing terms, no further detail being necessary, that either or both of the above enumerated conditions exist in the city. A copy of such resolution duly certified by the clerk shall be admissible in evidence in any suit, action or proceeding.

(4) Regardless of the date of its creation, a housing authority may not apply to the Federal Government to seize any projects, units, or vouchers of another established housing authority, irrespective of each housing authority’s areas of operation.

History.—s. 4, ch. 17981, 1937; CGL 1940 Supp. 7100(3-d); s. 13, ch. 2016-210.



421.05 - Appointment, qualifications, and tenure of commissioners; hiring of employees.

421.05 Appointment, qualifications, and tenure of commissioners; hiring of employees.—

(1) When the governing body of a city adopts a resolution as aforesaid, the mayor, with the approval of the governing body, shall promptly appoint no fewer than five persons, and no more than seven persons, as commissioners of the authority created for such city. Three of the commissioners who are first appointed shall be designated to serve for terms of 1, 2, and 3 years respectively; the remaining commissioners shall be designated to serve for terms of 4 years each, from the date of their appointment. Thereafter, each commissioner shall be appointed as aforesaid for a term of office of 4 years, except that a vacancy shall be filled for the unexpired term by an appointment by the mayor with the approval of the governing body within 60 days after such vacancy occurs. Each housing authority created pursuant to this chapter shall have at least one commissioner who shall be a resident who is current in rent in a housing project or a person of low or very low income who resides within the housing authority’s jurisdiction and is receiving rent subsidy through a program administered by the authority or public housing agency that has jurisdiction for the same locality served by the housing authority, which commissioner shall be appointed at the time a vacancy exists. In the case of an authority which has no completed project, no tenant-commissioner shall be appointed until 10 percent of the units in the first project of the authority have been occupied. The cessation of a tenant-commissioner’s tenancy in a housing project or the cessation of rent subsidy shall remove such tenant-commissioner from office, and another person meeting the qualifications required for the office shall be appointed for the unexpired portion of the term. After all reasonable efforts have been made and documented, if the commissioners find that no housing project resident or rent subsidy recipient is available to serve as a tenant-commissioner, the existing vacancy shall then be filled through the normal appointment procedures set forth in this subsection. However, such normal appointment shall not preclude the requirement to exercise diligence in all succeeding vacancies to attempt to first appoint a tenant-commissioner until at least one tenant-commissioner has been appointed. No commissioner of an authority may be an officer or employee of the city for which the authority is created. A commissioner shall hold office until a successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk, and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner. A commissioner shall receive no compensation for his or her services but shall be entitled to the necessary expenses, including travel expenses, incurred in the discharge of his or her duties. The requirements of this subsection with respect to the number of commissioners of a housing authority apply without regard to the date on which the housing authority was created.

(2) The powers of each authority shall be vested in the commissioners thereof in office from time to time. A majority of the commissioners shall constitute a quorum of the authority for the purpose of conducting its business and exercising its powers and for all other purposes. Action may be taken by the authority upon a vote of a majority of the commissioners present, unless in any case the bylaws of the authority require a larger number. The mayor with the concurrence of the governing body shall designate the first chair from among the appointed commissioners, but when the office of the chair of the authority thereafter becomes vacant, the authority shall select a chair from among the commissioners. An authority shall also select from among the commissioners a vice chair, and it may employ a secretary, who shall be the executive director, technical experts, and such other officers, agents, and employees, permanent and temporary, as it may require and shall determine their qualifications, duties, and compensation. Accordingly, authorities are exempt from s. 215.425. An authority may call upon the chief law officer of the city or may employ its own counsel and legal staff for legal services. An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper.

(3) Notwithstanding the limitation contained in subsection (1) on the number of commissioners of a housing authority, any housing authority that has more than seven commissioners on March 28, 1991, may maintain the same number of commissioners it had on March 28, 1991.

History.—s. 5, ch. 17981, 1937; CGL 1940 Supp. 7100(3-e); s. 1, ch. 59-413; s. 1, ch. 78-165; ss. 1, 2, ch. 80-357; s. 273, ch. 81-259; s. 1, ch. 84-250; s. 1, ch. 89-33; ss. 1, 2, ch. 91-6; s. 82, ch. 97-103; s. 14, ch. 2016-210.



421.06 - Commissioners or employees prohibited from acquiring interests in housing projects and required to disclose interests in specified properties; exception.

421.06 Commissioners or employees prohibited from acquiring interests in housing projects and required to disclose interests in specified properties; exception.—Except for the leasehold interest held by a tenant-commissioner in the housing project in which he or she is a tenant, no commissioner or employee of an authority shall acquire any interest, direct or indirect, in any housing project or in any property included or planned to be included in any project, nor shall he or she have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any housing project. If a commissioner or employee of an authority owns or controls an interest, direct or indirect, in any property included or planned to be included in any housing project, he or she shall immediately disclose the same in writing to the authority. Such disclosure shall be entered upon the minutes of the authority. Failure so to disclose such interest constitutes misconduct in office.

History.—s. 6, ch. 17981, 1937; CGL 1940 Supp. 7100(3-f); s. 2, ch. 84-250; s. 83, ch. 97-103.



421.07 - Removal of commissioners.

421.07 Removal of commissioners.—For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the mayor with the concurrence of the governing body, but a commissioner shall be removed only after he or she shall have been given a copy of the charges at least 10 days prior to the hearing thereon and had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk.

History.—s. 7, ch. 17981; 1937; CGL 1940 Supp. 7100(3-g); s. 2, ch. 59-413; s. 84, ch. 97-103.



421.08 - Powers of authority.

421.08 Powers of authority.—An authority shall constitute a public body corporate and politic, exercising the public and essential governmental functions set forth in this chapter, and having all the powers necessary or convenient to carry out and effectuate the purpose and provisions of this chapter, including the following powers in addition to others herein granted:

(1) To sue and be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; to appear in court through any of its officers, agents, or employees, for the exclusive purpose of filing eviction papers; and to make and from time to time amend and repeal bylaws, rules and regulations, not inconsistent with this chapter, to carry into effect the powers and purposes of the authority.

(2) Within its area of operation, to prepare, carry out, acquire, lease, and operate housing projects; to provide for the construction, reconstruction, improvement, alteration, or repair of any housing project or any part thereof.

(3) To arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works, or facilities for, or in connection with, a housing project or the occupants thereof; provided, however, that notwithstanding any other power or provision in this chapter, the authority shall not construct, lease, control, purchase, or otherwise establish in connection with or as a part of any housing project or any other real or any other property under its control, any system, work, facilities, plants, or other equipment for the purpose of furnishing utility service of any kind to such projects or to any tenant or occupant thereof in the event that a system, work, facility, plant, or other equipment for the furnishing of the same utility service is being actually operated by a municipality or private concern in the area of operation or the city or the territory immediately adjacent thereto; provided, further, that nothing herein shall be construed to prohibit the construction or acquisition by the authority of any system, work, facilities, or other equipment for the sole and only purpose of receiving utility services from any such municipality or such private concern and then distributing such utility services to the project and to the tenants and occupants thereof; and, notwithstanding anything to the contrary contained in this chapter or in any other provision of law, to include in any contract let in connection with a project, stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor, and comply with any conditions which the Federal Government may have attached to its financial aid of the project.

(4) To lease or rent any dwellings, houses, accommodations, lands, buildings, structures, or facilities embraced in any housing project and, subject to the limitations contained in this chapter, to establish and revise the rents or charges therefor; to own, hold, and improve real or personal property; to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise any real or personal property or any interest therein; to acquire by the exercise of the power of eminent domain any real property; to sell, lease, exchange, transfer, assign, pledge, or dispose of any real or personal property or any interest therein; to insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards; to procure or agree to the procurement of insurance or guarantees from the Federal Government of the payment of any such debts or parts thereof, whether or not incurred by said authority, including the power to pay premiums on any such insurance.

(5) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to purchase its debentures at a price not more than the principal amount thereof and accrued interest, all debentures so purchased to be canceled.

(6) Within its area of operation: to investigate into living, dwelling, and housing conditions and into the means and methods of improving such conditions; to determine where slum areas exist or where there is a shortage of decent, safe, and sanitary dwelling accommodations for persons of low income; to make studies and recommendations relating to the problem of clearing, replanning, and reconstruction of slum areas and the problem of providing dwelling accommodations for persons of low income; to administer fair housing ordinances and other ordinances as adopted by cities, counties, or other authorities who wish to contract for administrative services and to cooperate with the city, the county, the state or any political subdivision thereof in action taken in connection with such problems; and to engage in research, studies, and experimentation on the subject of housing.

(7) Acting through one or more commissioners or other person or persons designated by the authority; to conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to administer oaths, issue subpoenas requiring the attendance of witnesses or the production of books and papers and to issue commissions for the examination of witnesses who are outside of the state or unable to attend before the authority, or excused from attendance; to make available to appropriate agencies, including those charged with the duty of abating or requiring the correction of nuisances or like conditions, or of demolishing unsafe or insanitary structures within its area of operation, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety, or welfare.

(8)(a) To organize for the purpose of creating a for-profit or not-for-profit corporation, limited liability company, or other similar business entity pursuant to all applicable laws of this state in which the housing authority may hold an ownership interest or participate in its governance in order to develop, acquire, lease, construct, rehabilitate, manage, or operate multifamily or single-family residential projects. These projects may include nonresidential uses and may use public and private funds to serve individuals or families who meet the applicable income requirements of the state or federal program involved; whose income does not exceed 150 percent of the applicable median income for the area, as established by the United States Department of Housing and Urban Development; and who, in the determination of the housing authority, lack sufficient income or assets to enable them to purchase or rent a decent, safe, and sanitary dwelling. These corporations, limited liability companies, or other business entities may join partnerships, joint ventures, or limited liability companies pursuant to applicable laws or may otherwise engage with business entities in developing, acquiring, leasing, constructing, rehabilitating, managing, or operating such projects.

(b) The creation by a housing authority of such a corporation, limited liability company, or other business entity that is properly registered pursuant to all applicable laws before the effective date of this act is ratified and validated if the creation of such corporation, limited liability company, or other business entity would have been valid had this act been in effect at the time such corporation, limited liability company, or other business entity was created and registered.

(c) Proceedings or acts performed by a housing authority or a corporation, limited liability company, or other business entity authorized pursuant to paragraph (b) are ratified and validated if such proceedings or acts were in furtherance of the purposes set forth in this chapter and would have been valid had this act been in effect at the time such proceedings or acts were performed.

(9) Notwithstanding s. 112.061, the governing board of an authority may approve and implement policies for per diem, travel, and other expenses of its officials, officers, board members, employees, and authorized persons in a manner consistent with federal guidelines.

(10) To exercise all or any part or combination of powers herein granted. No provisions of law with respect to acquisition, operation, or disposition of property by other public bodies shall be applicable to an authority unless the Legislature shall specifically so state.

History.—s. 8, ch. 17981, 1937; CGL 1940 Supp. 7100(3-h); s. 37, ch. 86-192; s. 1, ch. 87-109; s. 3, ch. 2005-54.



421.09 - Operation not for profit.

421.09 Operation not for profit.—

(1) It is the policy of this state that each housing authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with its providing decent, safe, and sanitary dwelling accommodations, and that a housing authority may not construct or operate any such project for profit, or as a source of revenue to the city. To this end an authority may not fix the rentals for dwellings in its project at a higher rate than it finds necessary in order to produce revenues that, together with all other available moneys, revenue, income, and receipts of the authority from whatever sources derived, will be sufficient:

(a) To pay, as they become due, the principal and interest on the debentures of the authority;

(b) To meet the cost of, and to provide for, maintaining and operating the projects, including the cost of any insurance and the administrative expenses of the authority; and

(c) To create, during not less than the 6 years immediately succeeding its issuance of any debentures, a reserve sufficient to meet the largest principal and interest payments that will be due on such debentures in any one year thereafter, and to maintain such reserve.

(2) This section does not prohibit or restrict the activities or operations of a business entity created under s. 421.08(8).

History.—s. 9, ch. 17981, 1937; CGL 1940 Supp. 7100(3-i); s. 4, ch. 2005-54.



421.091 - Financial accounting and investments; fiscal year.

421.091 Financial accounting and investments; fiscal year.—

(1) A complete and full financial accounting and audit in accordance with federal audit standards of public housing agencies shall be made biennially by a certified public accountant and submitted to the Federal Government in accordance with its policies. Housing authorities are otherwise exempt from the reporting requirements of s. 218.32.

(2) The fiscal year of a housing authority shall be the fiscal year established by the Federal Government.

History.—s. 3, ch. 59-413; s. 2, ch. 78-165; s. 3, ch. 83-106; s. 15, ch. 2016-210.



421.10 - Rentals and tenant selection.

421.10 Rentals and tenant selection.—

(1) In the operation or management of housing projects an authority shall at all times observe the following duties with respect to rentals and tenant selection:

(a) It may rent or lease the dwelling accommodations therein only to persons of low income and at rentals within the financial reach of such persons of low income.

(b) It may rent or lease to a tenant dwelling accommodations consisting of the number of rooms, but no greater number, which it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding.

(c) It shall accept any person as a tenant in any housing project according to the appropriate guidelines as established by the United States Department of Housing and Urban Development or other federal agencies.

(d) The Department of Children and Families, pursuant to 45 C.F.R. s. 233.20(a)(3)(vii)(c), may not consider as income for recipients of temporary cash assistance any assistance received by recipients from other agencies or organizations such as public housing authorities.

(2) Nothing contained in this section or s. 421.09 shall be construed as limiting the power of an authority to vest in an obligee the right, in the event of a default by the authority, to take possession of a housing project or cause the appointment of a receiver thereof, free from all the restrictions imposed by this section or s. 421.09.

(3) This section shall not apply to housing facilities financed by loans made for the purpose of providing such facilities for domestic farm labor pursuant to s. 514 of the Federal Housing Act of 1949.

History.—s. 10, ch. 17981, 1937; s. 1, ch. 19510, 1939; CGL 1940 Supp. 7100(3-j); s. 7, ch. 22858, 1945; s. 1, ch. 65-223; s. 3, ch. 78-165; s. 104, ch. 96-175; s. 203, ch. 99-8; s. 84, ch. 2000-153; s. 101, ch. 2000-165; s. 241, ch. 2014-19.



421.101 - False representations to obtain lower rent in housing accommodations; penalty.

421.101 False representations to obtain lower rent in housing accommodations; penalty.—Whoever makes a false statement or representation, knowing it to be false, or knowingly fails to disclose a material fact in order to obtain a lower rent for housing accommodations in a low-rent housing development operated pursuant to this chapter, than the rental such person is required to pay pursuant to federal or state statutes, schedule of rents or rules and regulations as determined and fixed by housing authorities created pursuant to this chapter, aforesaid, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; and each such false statement or representation or failure to disclose a material fact as aforesaid shall constitute a separate offense.

History.—s. 1, ch. 61-468; s. 362, ch. 71-136.



421.11 - Cooperation of authorities.

421.11 Cooperation of authorities.—

(1) Any two or more housing authorities may join or cooperate with one another in the exercise, either jointly or otherwise, of any or all of their powers for the purpose of financing, including the issuance of bonds, debentures, notes or other obligations and giving security therefor; planning; undertaking; owning; constructing; operating; or contracting with respect to a housing project or projects located within the area of operation of any one or more of said authorities. For such purpose, an authority may by resolution prescribe and authorize any other housing authority or authorities, so joining or cooperating with it, to act on its behalf with respect to any or all such powers. Any authorities joining or cooperating with one another may by resolutions appoint from among the commissioners of such authorities an executive committee with full power to act on behalf of such authorities with respect to any or all of their powers, as prescribed by resolutions of such authorities.

(2) Any county housing authority may enter into an interlocal agreement with one or more local governing bodies pursuant to the provisions of s. 163.01, the Florida Interlocal Cooperation Act of 1969, with respect to projects or programs located within the county or an adjacent county, and any city housing authority may enter into such agreement with respect to projects or programs located within the county, provided that no power granted an authority under s. 421.08 may be reserved to or exercised by a local governing body under such agreement.

History.—s. 11, ch. 17981, 1937; CGL 1940 Supp. 7100(3-k); s. 1, ch. 21699, 1943; s. 4, ch. 78-165; s. 38, ch. 86-192.



421.12 - Eminent domain.

421.12 Eminent domain.—An authority shall have the right to acquire by the exercise of the power of eminent domain any real property which it may deem necessary for its purposes under this chapter after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. An authority may exercise the power of eminent domain in the manner provided in chapters 73 and 74. Property already devoted to a public use may be acquired in like manner, provided that no real property belonging to the city, the county, the state or any political subdivision thereof may be acquired without its consent.

History.—s. 12, ch. 17981, 1937; CGL 1940 Supp. 7100(3-l).



421.13 - Planning, zoning and building laws.

421.13 Planning, zoning and building laws.—All housing projects of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the housing project is situated. In the planning and location of any housing project, an authority shall take into consideration the relationship of the project to any larger plan or long-range program for the development of the area in which the housing authority functions.

History.—s. 13, ch. 17981, 1937; CGL 1940 Supp. 7100(3-x).



421.14 - Debentures.

421.14 Debentures.—

(1) An authority may issue debentures from time to time in its discretion, for any of its corporate purposes. An authority may also issue refunding debentures for the purpose of paying or retiring debentures previously issued by it. An authority may issue such types of debentures as it may determine, including debentures on which the principal and interest are payable:

(a) Exclusively from the income and revenues of the housing project financed with the proceeds of such debentures, or with such proceeds together with a grant from the federal government in aid of such project;

(b) Exclusively from the income and revenues of certain designated housing projects whether or not they were financed in whole or in part with the proceeds of such debentures; or

(c) From its revenues generally.

Any of such debentures may be additionally secured by a pledge of any revenues of any housing project, projects or other property of the authority.

(2) Neither the commissioners of an authority nor any person executing the debentures shall be liable personally on the debentures by reason of the issuance thereof. The debentures and other obligations of an authority, and such debentures and obligations shall so state on their face, shall not be a debt of the city, the county, the state or any political subdivision thereof, and neither the city or the county, nor the state or any political subdivision thereof shall be liable thereon, nor in any event shall such debentures or obligations be payable out of any funds or properties other than those of said authority. The debentures shall not constitute an indebtedness within the meaning of any constitutional or statutory debt or bond limitation or restriction.

History.—s. 14, ch. 17981, 1937; CGL 1940 Supp. 7100(3-y).



421.15 - Form and sale of debentures.

421.15 Form and sale of debentures.—

(1) Debentures of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such dates, mature at such times, bear an average interest cost rate net of federal subsidies not exceeding the rate established according to s. 215.84, be in such denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such places and be subject to such terms of redemption, with or without premium, as such resolution or its trust indenture may provide.

(2) The debentures may be sold at public sale held after notice published once at least 5 days prior to such sale in a newspaper having a general circulation in the city and in a financial newspaper published in the City of Chicago, Illinois, or in the City of New York, New York; however, such debentures may be sold to the Federal Government at private sale without any public advertisement.

(3) In the event an offer of an issue of debentures at public sale produces no bid, or in the event all bids received are rejected, the authority is authorized to negotiate for the sale of such debentures under such rates and terms as are acceptable; however, upon their sale, the State Board of Administration shall be notified, and no such bonds shall be so sold or delivered on terms less favorable than the terms contained in any bids rejected at the public sale thereof, or the terms contained in the notice of public sale if no bids were received at such public sale.

(4) In case any of the commissioners or officers of the authority whose signatures appear on any debentures or coupons shall cease to be such commissioners or officers before the delivery of such debentures, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any debentures issued pursuant to this chapter shall be fully negotiable.

(5) In any suit, action, or proceedings involving the validity or enforceability of any debenture of an authority or the security therefor, any such debenture reciting in substance that it has been issued by the authority to aid in financing a housing project to provide dwelling accommodations for persons of low income shall be conclusively deemed to have been issued for a housing project of such character; and said project shall be conclusively deemed to have been planned, located, and constructed in accordance with the purposes and provisions of this chapter.

History.—s. 15, ch. 17981, 1937; CGL 1940 Supp. 7100(3-z); s. 5, ch. 78-165; s. 30, ch. 83-215.



421.16 - Provisions of debentures and trust indentures.

421.16 Provisions of debentures and trust indentures.—In connection with the issuance of debentures or the incurring of obligations under leases and in order to secure the payment of such indentures or obligations, an authority, in addition to its other powers, shall have power:

(1) To pledge all or any part of its gross or net rents, gross or net fees or gross or net revenues to which its right then exists or may thereafter come into existence.

(2) To covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its rights to sell, lease or to otherwise dispose of any housing project or any part thereof; and to covenant as to what other, or additional debts or obligations may be incurred by it.

(3) To covenant as to the debentures to be issued and as to the issuance of such debentures in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated debentures; to covenant against extending the time for the payment of its debentures or interest thereon; and to redeem the debentures, and to covenant for their redemption and to provide the terms and conditions thereof.

(4) To covenant, subject to the limitations contained in this chapter, as to the rents and fees to be charged in the operation of a housing project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds.

(5) To prescribe the procedure, if any, by which the terms of any contract with the holders of debentures may be amended or abrogated, the amount of debentures the holders of which must consent thereto, and the manner in which such consent may be given.

(6) To covenant as to the use of any or all of its real or personal property; and to covenant as to the maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys.

(7) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligation, and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its debentures or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.

(8) To vest in a trustee or trustees or the holders of debentures or any proportion of them the right to enforce the payment of the debentures or any covenants securing or relating to the debentures; to vest in a trustee or trustees the right, in the event of a default by said authority, to take possession and use, operate and manage any housing project or part thereof, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with said trustee; to provide for the powers and duties of a trustee or trustees and to limit the liabilities thereof; and to provide the terms and conditions upon which the trustee or trustees or the holders of debentures or any proportion of them may enforce any covenant or rights securing or relating to the debentures.

(9) To exercise all or any part or combination of the powers herein granted.

History.—s. 16, ch. 17981, 1937; CGL 1940 Supp. 7100(3-aa).



421.17 - Validation of debentures and proceedings.

421.17 Validation of debentures and proceedings.—

(1) A housing authority shall have the right, if it deems it expedient, to determine its authority to issue any debentures, and the legality of all proceedings had or taken in connection therewith, in the same manner and to the same extent, except as otherwise provided in this section, as provided in chapter 75 for the determination by a county, municipality, taxing district, or other political district or subdivision of its authority to incur bonded debt or to issue certificates of indebtedness and of the legality of all proceedings had or taken in connection therewith.

(2) The petition to validate such debentures, and the proceedings had or taken in connection therewith, shall be filed by the housing authority in the circuit court for the county in which is located the city for which said housing authority was created, except that whenever it appears that a housing authority is empowered to function in more than one county the circuit court of any county in the whole or any part of which the housing authority is empowered to function shall have jurisdiction of the cause in the same manner as provided in said chapter whenever a municipality, taxing district or other political district or subdivision shall extend into more than one county.

(3) The notice required by s. 75.06 shall be addressed to the taxpayers and citizens of the city for which such housing authority has been created and of the county, or counties, in the event such housing authority is empowered to function in more than one county, in the whole or any part of which the housing authority is empowered to function; and by the publication of such notice as required by said chapter 75 all taxpayers and citizens of such city and such county or counties, as the case may be, shall be considered as parties defendant to such proceedings, and the circuit court in which the proceeding is brought shall have jurisdiction of all of the same as if they were named defendants in the petition filed pursuant to said chapter and personally served with process.

(4) In the event no appeal is taken within the time prescribed by said chapter, or if taken, and the decree validating said debentures is affirmed by the Supreme Court, the decree of the circuit court validating and confirming the issuance of the debentures of the housing authority shall be forever conclusive as to the validity of said debentures against the housing authority and against all taxpayers and citizens of the city for which said housing authority was created and of the county or counties in the whole or part of which the housing authority is empowered to function; and the validity of said debentures shall never be called in question in any court in this state. Debentures of a housing authority, when issued under the provisions of said chapter, shall have stamped or written thereon by the proper officers of the housing authority issuing the same, the words: “Validated and Confirmed by Decree of the Circuit Court,” specifying the date when such decree was rendered and the court in which it was rendered, which shall be signed by the clerk of the circuit court in which the decree was rendered, which entry shall be original evidence of said decree in any court in this state.

History.—s. 17, ch. 17981, 1937; CGL 1940 Supp. 7100(3-bb).



421.18 - Remedies of an obligee of authority.

421.18 Remedies of an obligee of authority.—An obligee of an authority shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, suit, action or proceeding at law or in equity to compel said authority and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of said authority with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of said authority and the fulfillment of all duties imposed upon said authority by this chapter.

(2) By suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of said authority.

History.—s. 18, ch. 17981, 1937; CGL 1940 Supp. 7100(3-cc).



421.19 - Additional remedies conferrable by authority.

421.19 Additional remedies conferrable by authority.—An authority shall have power by its resolution, trust indenture, lease or other contract to confer upon any obligee holding or representing a specified amount in debentures, or holding a lease, the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

(1) To cause possession of any housing project or any part thereof to be surrendered to any such obligee.

(2) To obtain the appointment of a receiver of any housing project of said authority or any part thereof and of the rents and profits therefrom. If such receiver be appointed, he or she may enter and take possession of such housing project or any part thereof and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligation of said authority as the court shall direct.

(3) To require said authority and the commissioners thereof to account as if it and they were the trustees of an express trust.

History.—s. 19, ch. 17981, 1937; CGL 1940 Supp. 7100(3-dd); s. 85, ch. 97-103.



421.21 - Aid from Federal Government; tax exemptions.

421.21 Aid from Federal Government; tax exemptions.—

(1) In addition to the powers conferred upon an authority by other provisions of this chapter, an authority is empowered to borrow money or accept grants or other financial assistance from the Federal Government for or in aid of any housing project within its area of operation, to take over or lease or manage any housing project or undertaking constructed or owned by the Federal Government, and to these ends, to comply with such conditions and enter into such trust indentures, leases or agreements as may be necessary, convenient or desirable. It is the purpose and intent of this chapter to authorize every authority to do any and all things necessary or desirable to secure the financial aid or cooperation of the Federal Government in the undertaking, construction, maintenance or operation of any housing project by such authority.

(2) In addition to the powers conferred upon an authority by subsection (1) and other provisions of this chapter, an authority is empowered to borrow money or accept grants or other financial assistance from the Federal Government under s. 202 of the Housing Act of 1959 (Pub. L. No. 86-372) or any law or program of the United States Department of Housing and Urban Development, which provides for direct federal loans in the maximum amount, as defined therein, for the purpose of assisting certain nonprofit corporations to provide housing and related facilities for elderly families and elderly persons.

(a) Housing authorities created under this section are authorized to execute mortgages, notes, bills, or other forms of indebtedness together with any agreements, contracts, or other instruments required by the United States Department of Housing and Urban Development in connection with loans made for the purposes set forth in this subsection.

(b) This provision relating to housing facilities for the elderly is cumulative and in addition to the powers given to housing authorities under this chapter. All powers granted generally by law to housing authorities in Florida relating to issuance of trust indentures, debentures, and other methods of raising capital shall apply also to housing authorities in connection with their participation in programs of the United States Department of Housing and Urban Development.

(3) It is the legislative intent that the tax exemption of housing authorities provided by chapter 423, shall specifically apply to any housing authority created under this section.

History.—s. 21, ch. 17981, 1937; CGL 1940 Supp. 7100(3-ff); ss. 1, 2, ch. 61-197; s. 7, ch. 78-165.



421.22 - Reports.

421.22 Reports.—At least once a year, an authority shall file with the clerk a report of its activities for the preceding year, and shall make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of this chapter.

History.—s. 22, ch. 17981, 1937; CGL 1940 Supp. 7100(3-gg).



421.23 - Liabilities of authority.

421.23 Liabilities of authority.—The liabilities, whether ex contractu or ex delicto, of an authority arising from the operation of its housing projects, may not be paid from any funds other than the rents, fees, or revenues of such projects and any grants or subsidies paid to such authority by the Federal Government, unless other funds are lawfully pledged by the authority’s governing board.

History.—s. 23, ch. 17981, 1937; CGL 1940 Supp. 7100(3-hh); s. 7, ch. 22858, 1945; s. 5, ch. 2005-54.



421.24 - Organization and establishment.

421.24 Organization and establishment.—The establishment and organization of housing authorities in the state under the provisions of the Housing Authorities Law of this state, together with all proceedings, acts and things heretofore undertaken, performed or done with reference thereto, are hereby validated, ratified, confirmed, approved and declared legal in all respects, notwithstanding any defect or irregularity therein or any want of statutory authority.

History.—s. 1, ch. 19511, 1939; CGL 1940 Supp. 7100(3-kk).



421.25 - Contracts and undertakings.

421.25 Contracts and undertakings.—All contracts, agreements, obligations, and undertakings of such housing authorities heretofore entered into relating to financing or aiding in the development, construction, maintenance, or operation of any housing project or projects or to obtaining aid therefor from the United States Department of Housing and Urban Development, including, without limiting the generality of the foregoing, loan and annual contributions, contracts and leases with the United States Department of Housing and Urban Development, agreements with municipalities or other public bodies, including those which are pledged or authorized to be pledged for the protection of the holders of any notes or bonds issued by such housing authorities or which are otherwise made a part of the contract with such holders of notes or bonds, relating to cooperation and contributions in aid of housing projects, payments, if any, in lieu of taxes, furnishing of municipal services and facilities, and the elimination of unsafe and insanitary dwellings, and contracts for the construction of housing projects, together with all proceedings, acts, and things heretofore undertaken, performed, or done with reference thereto, are hereby validated, ratified, confirmed, approved, and declared legal in all respects, notwithstanding any defect or irregularity therein or any want of statutory authority.

History.—s. 2, ch. 19511, 1939; CGL 1940 Supp. 7100(3-ll); s. 8, ch. 78-165.



421.26 - Notes and bonds.

421.26 Notes and bonds.—All proceedings, acts and things heretofore undertaken, performed or done in or for the authorization, issuance, execution and delivery of notes and bonds by housing authorities for the purpose of financing or aiding in the development or construction of a housing project or projects, and all notes and bonds heretofore issued by housing authorities are hereby validated, ratified, confirmed, approved and declared legal in all respects, notwithstanding any defect or irregularity therein or any want of statutory authority.

History.—s. 3, ch. 19511, 1939; CGL 1940 Supp. 7100(3-mm).



421.261 - Continuance of municipal housing authorities when municipality abolished; counties in excess of 400,000.

421.261 Continuance of municipal housing authorities when municipality abolished; counties in excess of 400,000.—Whenever a municipality in any county having a population in excess of 400,000 according to the most recent official census has been or hereafter shall be abolished, wherein at the time of such abolishment a housing authority of such municipality was or is in existence, such housing authority shall continue to function in all respects; provided, however, that the name of such housing authority shall thenceforth be such as may be determined by the county commissioners of the county wherein it functions. Each such housing authority and the commissioners thereof, within the area of operation of such housing authority as hereinafter defined, shall have the same functions, rights, powers, duties, immunities and privileges provided for housing authorities created for cities. Each such housing authority shall continue to operate and prosecute all projects operated or initiated by it prior to the abolishment of the municipality, and shall be entitled to all benefits and privileges thereafter conferred upon housing authorities for cities. The commissioners of each such housing authority shall continue in office after the abolishment of the particular municipality for the remainder of their respective terms. Their successors shall be appointed by resolution of the commissioners of the county. As used in the Housing Authorities Law, the terms “mayor” and “governing body” shall be construed as meaning “county commissioners,” the term “city” as used therein shall be construed as meaning “county,” and the term “clerk” as used therein shall be construed as meaning “clerk of the circuit court of the county,” unless different meanings clearly appear from the contents. The area of operation of any such housing authority shall continue to be the same as that before the abolishment of the municipality, unless extended by resolution of the county commissioners, provided that no such extension shall include any territory lying within a city as defined in the Housing Authorities Law.

History.—s. 1, ch. 28305, 1953.



421.27 - Housing authorities in counties.

421.27 Housing authorities in counties.—

(1) In each county of the state there is hereby created a public body corporate and politic to be known as the “housing authority” of the county; provided, however, that such housing authority shall not transact any business or exercise its powers hereunder until or unless the governing body of such county, by proper resolution shall declare at any time hereafter that there is need for a housing authority to function in and for such county, which declaration shall be made by such governing body for such county in the same manner and subject to the same conditions as the declaration of the governing body of a city required by s. 421.04 for the purpose of authorizing a housing authority created for a city to transact business and exercise its powers, except that the petition referred to in said s. 421.04 shall be signed by 25 residents of such county.

(2) Upon notification of the adoption of such resolution the commissioners of a housing authority created for a county, who shall be qualified electors of such county, shall be appointed by the Governor in the same manner as the commissioners of a housing authority created for a city may be appointed by the mayor; and except as otherwise provided herein, each housing authority created for a county and the commissioners thereof, within the area of operation of such housing authority as hereinafter defined, shall have the same functions, rights, powers, duties, immunities and privileges provided for housing authorities created for cities and the commissioners of such housing authorities, in the same manner as though all the provisions of law applicable to housing authorities created for cities were applicable to housing authorities created for counties; provided, that for such purposes the term “mayor” as used in the Housing Authorities Law shall be construed as meaning “Governor,” the term “governing body” as used therein shall be construed as meaning “county commissioners,” the term “city” as used therein shall be construed as meaning “county,” and the term “clerk” as used therein shall be construed as meaning “county clerk,” as herein defined, unless a different meaning clearly appears from the context; and provided further that the Governor may appoint any persons as commissioners of a housing authority created for a county who are qualified electors in such county; and provided further that such commissioners may be removed or suspended in the same manner and for the same reasons as other officers appointed by the Governor.

(3) The area of operation of a housing authority created for a county shall include all of the county for which it is created except that portion of the county which lies within the territorial boundaries of any city as defined in the Housing Authorities Law, as amended.

History.—s. 1, ch. 20220, 1941.



421.28 - Creation of regional housing authority.

421.28 Creation of regional housing authority.—

(1) If the governing body of each of two or more contiguous counties by resolution declares that there is a need for one housing authority to be created for all of such counties to exercise powers and other functions herein prescribed in such counties, a public body corporate and politic to be known as a regional housing authority shall thereupon exist for all of such counties and exercise its powers and other functions in such counties; and thereupon each housing authority created by s. 421.27 for each of such counties shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as hereafter provided; provided that the governing body of a county shall not adopt a resolution as aforesaid if there is a housing authority created for such county which has any obligations outstanding unless first:

(a) All obligees of such county housing authority and parties to the contracts, bonds, notes and other obligations of such county housing authority agree with such county housing authority to the substitution of such regional housing authority in lieu of such county housing authority on all such contracts, bonds, notes or other obligations; and

(b) The commissioners of such county housing authority adopt a resolution consenting to the transfer of all the rights, contracts, obligations and property, real and personal, of such county housing authority to such regional housing authority as hereinafter provided;

and provided further that when the above two conditions are complied with and such regional housing authority is created and authorized to exercise its powers and other functions, all rights, contracts, agreements, obligations and property of such county housing authority shall be in the name of and vest in such regional housing authority, and all obligations of such county housing authority shall be the obligations of such regional housing authority and all rights and remedies of any person against such county housing authority may be asserted, enforced and prosecuted against such regional housing authority to the same extent as they may have been asserted, enforced and prosecuted against such county housing authority.

(2) When any real property of a county housing authority vests in a regional housing authority as provided above, the county housing authority shall execute a deed of such property to the regional housing authority which thereupon shall file such deed with the recorder of deeds of the county where such real property is, provided that nothing contained in this sentence shall affect the vesting of property in the regional housing authority as provided above.

(3) The governing body of each of two or more contiguous counties shall by resolution declare that there is a need for one regional housing authority to be created for all of such counties to exercise powers and other functions herein prescribed in such counties, if such governing body finds, and only if it finds:

(a) That insanitary or unsafe inhabited dwelling accommodations exist in such county or there is a shortage of safe and sanitary dwelling accommodations in such county available to persons of low income at rentals they can afford; and

(b) That a regional housing authority would be a more efficient or economical administrative unit than the housing authority of such county to carry out the purposes of this Housing Authorities Law in such county.

(4) In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the regional housing authority, the regional housing authority shall be conclusively deemed to have become created as a public body corporate and politic and to have become established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of a resolution by the governing body of each of the counties creating the regional housing authority declaring the need for the regional housing authority. Each such resolution shall be deemed sufficient if it declares that there is need for a regional housing authority and finds in substantially the foregoing terms, no further detail being necessary, that the conditions enumerated in subsection (3) exist. A copy of such resolution of the governing body of a county, duly certified by the county clerk of such county, shall be admissible in evidence in any suit, action or proceeding.

History.—s. 1, ch. 20220, 1941.



421.29 - Area of operation of regional housing authority.

421.29 Area of operation of regional housing authority.—

(1) The area of operation of a regional housing authority shall include all of the counties for which such regional housing authority is created and established except such portions of the counties which lie within the territorial boundaries of cities, as defined in the Housing Authorities Law, as amended.

(2) The area of operation of a regional housing authority shall be increased from time to time to include one or more additional counties not already within a regional housing authority, except such portion or portions of such additional county or counties which lie within the territorial boundaries of any city, as defined, if the governing body of each of the counties then included in the area of operation of such regional housing authority, the commissioners of the regional housing authority and the governing body of each such additional county or counties each adopt a resolution declaring that there is a need for the inclusion of such additional county or counties in the area of operation of such regional housing authority. Upon the adoption of such resolutions, the county housing authority created by s. 421.27 for each such additional county shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as hereinafter provided; provided, however, that such resolutions shall not be adopted if there is a county housing authority created for any such additional county which has any obligations outstanding unless first:

(a) All obligees of any such county housing authority and parties to the contracts, bonds, notes and other obligations of any such county housing authority agree with such county housing authority and the regional housing authority to the substitution of such regional housing authority in lieu of such county housing authority on all such contracts, bonds, notes or other obligations, and second:

(b) The commissioners of such county housing authority and the commissioners of such regional housing authority adopt resolutions consenting to the transfer of all the rights, contracts, obligations and property, real and personal, of such county housing authority to such regional housing authority as hereinafter provided, and provided further, that when the above two conditions are complied with and the area of operation of such regional housing authority is increased to include such additional county, as hereinabove provided, all rights, contracts, agreements, obligations and property of such county housing authority shall be in the name of and vest in such regional housing authority, all obligations of such county housing authority shall be the obligations of such regional housing authority and all rights and remedies of any person against such county housing authority may be asserted, enforced and prosecuted against such regional housing authority to the same extent as they may have been asserted, enforced and prosecuted against such county housing authority.

(3) When any real property of a county housing authority vests in a regional housing authority as provided above, the county housing authority shall execute a deed of such property to the regional housing authority which thereupon shall file such deed with the recorder of deeds of the county where such real property is, provided that nothing contained in this sentence shall affect the vesting of property in the regional housing authority as provided above.

(4) The governing body of each of the counties in the regional housing authority, the commissioners of the regional housing authority and the governing body of each such additional county or counties shall by resolution declare that there is a need for the addition of such county or counties to the regional housing authority, if:

(a) The governing body of each of such additional county or counties finds that insanitary or unsafe inhabited dwelling accommodations exist in such county or there is a shortage of safe or sanitary dwelling accommodations in such county available to persons of low income at rentals they can afford; and

(b) The governing body of each of the counties then included in the area of operation of the regional housing authority, the commissioners of the regional housing authority and the governing body of each such additional county or counties find that the regional housing authority would be a more efficient or economical administrative unit to carry out the purposes of this Housing Authorities Law if the area of operation of the regional housing authority shall be increased to include such additional county or counties.

(5) In determining whether dwelling accommodations are unsafe or insanitary under this or s. 421.28, the governing body of a county shall take into consideration the safety and sanitation of the dwellings, the light and airspace available to the inhabitants of such dwellings, the degree of overcrowding, the size and arrangement of the rooms and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

(6) In connection with the issuance of bonds or the incurring of other obligations a regional housing authority may covenant as to limitations on its right to adopt resolutions relating to the increase of its area of operation.

(7) No governing body of a county shall adopt any resolution authorized by this or s. 421.28 unless a public hearing has first been held. The clerk of such county shall give notice of the time, place and purpose of the public hearing at least 10 days prior to the day on which the hearing is to be held, in a newspaper published in such county, or if there is no newspaper published in such county, then in a newspaper published in the state and having a general circulation in such county. Upon the date fixed for such public hearing an opportunity to be heard shall be granted to all residents of such county and to all other interested persons.

History.—s. 1, ch. 20220, 1941; s. 150, ch. 77-104.



421.30 - Commissioners of regional authorities.

421.30 Commissioners of regional authorities.—

(1) When a regional housing authority has been created as provided above, the Governor shall thereupon appoint one qualified elector from each county included in such regional housing authority as a commissioner of the regional housing authority. When the area of operation of a regional housing authority is increased to include an additional county or counties as herein provided, the Governor shall thereupon appoint one qualified elector from each such additional county as a commissioner of the regional housing authority. If any county is excluded from the area of operation of a regional housing authority, the office of the commissioner of such regional housing authority appointed as provided above for such county, shall be thereupon abolished.

(2) If the area of operation of a regional housing authority consists at any time of an even number of counties, the Governor shall appoint one additional commissioner, who shall be a qualified elector from one of the counties in such area of operation, whose term of office shall be as herein provided for a commissioner of a regional housing authority, except that such term shall end at any earlier time that the area of operation of the regional housing authority shall be changed to consist of an odd number of counties.

(3) A certificate of the appointment of any commissioner of a regional housing authority shall be filed with the county clerk of the county from which the commissioner is appointed, and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner. The commissioners of a regional housing authority shall be appointed for terms of 4 years, except that all vacancies shall be filled for the unexpired terms. Each commissioner shall hold office until a successor has been appointed and has qualified, except as otherwise provided herein. The Governor shall thereafter appoint the successor of each commissioner of a regional housing authority.

(4) The commissioners appointed as aforesaid shall constitute the regional housing authority, and the powers of such authority shall be vested in such commissioners in office from time to time.

(5) The commissioners of a regional housing authority shall elect a chair from among the commissioners and shall have power to select or employ such other officers and employees as the regional housing authority may require. A majority of the commissioners of a regional housing authority shall constitute a quorum of such authority for the purpose of conducting its business and exercising its powers and for all other purposes.

History.—s. 1, ch. 20220, 1941; s. 2, ch. 21699, 1943; s. 86, ch. 97-103.



421.31 - Powers of regional housing authority; definitions.

421.31 Powers of regional housing authority; definitions.—Except as otherwise provided herein, a regional housing authority and the commissioners thereof shall, within the area of operation of such regional housing authority, have the same functions, rights, powers, duties, privileges and immunities provided for housing authorities created for cities or counties and the commissioners of such housing authorities in the same manner as though all the provisions of law applicable to housing authorities created for cities or counties were applicable to regional housing authorities; provided that for such purposes the term “mayor” as used in the Housing Authorities Law shall be construed as meaning “Governor,” the term “governing body” as used therein shall be construed as meaning “county commissioners,” the term “city” as used therein shall be construed as meaning “county” and the term “clerk” as used therein shall be construed as meaning “county clerk,” as herein defined, unless a different meaning clearly appears from the context; and provided further that the Governor may appoint any person as commissioner of a regional housing authority who is a qualified elector in the county from which he or she is appointed; and provided further that any commissioner of a regional housing authority may be removed or suspended in the same manner and for the same reason as other officers appointed by the Governor. A regional housing authority shall have power to select any appropriate corporate name.

History.—s. 1, ch. 20220, 1941; s. 87, ch. 97-103.



421.32 - Rural housing projects.

421.32 Rural housing projects.—County housing authorities and regional housing authorities are specifically empowered and authorized to borrow money, accept grants and exercise their other powers to provide housing for farmers of low income and domestic farm labor as defined in s. 514 of the Federal Housing Act of 1949. In connection with such projects, any such housing authority may enter into such leases or purchase agreements, accept such conveyances and rent or sell dwellings forming part of such projects to or for farmers of low income, as such housing authority deems necessary in order to assure the achievement of the objectives of this law. Such leases, agreements or conveyances may include such covenants as the housing authority deems appropriate regarding such dwellings and the tracts of land described in any such instrument, which covenants shall be deemed to run with the land where the housing authority deems it necessary and the parties to such instrument so stipulate. In providing housing for farmers of low income, county housing authorities and regional housing authorities shall not be subject to the limitations provided in ss. 421.08(3) and 421.10(3). Nothing contained in this section shall be construed as limiting any other powers of any housing authority.

History.—s. 1, ch. 20220, 1941; s. 3, ch. 65-223.



421.321 - Execution of mortgages.

421.321 Execution of mortgages.—County and regional housing authorities organized under this chapter are authorized to execute mortgages encumbering real property as security for loans made for providing facilities for domestic farm labor pursuant to s. 514 of the Federal Housing Act of 1949.

History.—s. 4, ch. 65-223.



421.33 - Housing applications by farmers.

421.33 Housing applications by farmers.—The owner of any farm operated, or worked upon, by farmers of low income in need of safe and sanitary housing may file an application with a housing authority created for a county or a regional housing authority requesting that it provide for a safe and sanitary dwelling or dwellings for occupancy by such farmers of low income. Such applications shall be received and examined by housing authorities in connection with the formulation of projects or programs to provide housing for farmers of low income. Provided, however, that if it becomes necessary for an applicant under this section to convey any portion of the applicant’s then homestead in order to take advantages as provided herein, then in that event, the parting with title to a portion of said homestead shall not affect the remaining portion of same, but all rights that said owner may have in and to same under and by virtue of the Constitution of the state or any law passed pursuant thereto, shall be deemed and held to apply to such remaining portion of said land, the title of which remains in said applicant; it being the intention of the Legislature to permit the owner of any farm operated or worked upon by farmers of low income in need of safe and sanitary housing to take advantage of the provisions of this law without jeopardizing their rights in their then homestead by reason of any requirement that may be necessary in order for them to receive the benefits herein provided; and no court shall ever construe that an applicant who has taken advantage of this law has in any manner, shape, or form abandoned his or her rights in any property that is the applicant’s then homestead by virtue of such action upon his or her part, but it shall be held, construed, and deemed that such action upon the part of any applicant hereunder was not any abandonment of the applicant’s then homestead, and that all rights that the applicant then had therein shall be and remain as provided by the Constitution and any law enacted pursuant thereto.

History.—s. 1, ch. 20220, 1941; s. 7, ch. 22858, 1945; s. 88, ch. 97-103; s. 85, ch. 2000-153.



421.34 - Additional definitions.

421.34 Additional definitions.—

(1) “Farmers of low income,” as used in this law, shall mean persons or families who at the time of their admission to occupancy in a dwelling of a housing authority:

(a) Live under unsafe or insanitary housing conditions;

(b) Derive their principal income from operating or working upon a farm; and

(c) Had an aggregate average annual net income for the 3 years preceding their admission that was less than the amount determined by the housing authority to be necessary, within its area of operation, to enable them, without financial assistance, to obtain decent, safe, and sanitary housing without overcrowding;

provided, however, that this definition shall not apply to persons using facilities the construction of which was financed with proceeds of loans made pursuant to s. 514 of the Federal Housing Act of 1949.

(2) “Governing body,” as used in this law with regard to a county, shall mean the county commissioners or other legislative body of the county.

(3) “Clerk,” as used in this law with regard to a county or county authority, shall mean the clerk and accountant of the board of county commissioners or the officer having duties customarily imposed on such clerk.

History.—s. 1, ch. 20220, 1941; s. 5, ch. 65-223.



421.35 - Supplemental nature of sections.

421.35 Supplemental nature of sections.—The powers conferred by ss. 421.27-421.34 shall be in addition and supplemental to the powers conferred by any other law.

History.—s. 2, ch. 20220, 1941.



421.36 - Short title.

421.36 Short title.—Sections 421.27-421.35 may be cited and referred to as the “Rural Housing Authorities Law of Florida.”

History.—s. 1, ch. 20220, 1941.



421.46 - Organization and establishment of housing authorities validated.

421.46 Organization and establishment of housing authorities validated.—The establishment and organization of housing authorities under the provisions of the Housing Authorities Law of this state together with all proceedings, acts and things heretofore undertaken, performed or done with reference thereto, are hereby validated, ratified, confirmed, approved and declared legal in all respects, notwithstanding any defect or irregularity therein or any want of statutory authority.

History.—s. 1, ch. 20222, 1941.



421.47 - Contracts and undertakings of housing authorities validated.

421.47 Contracts and undertakings of housing authorities validated.—All contracts, agreements, obligations, and undertakings of such housing authorities heretofore entered into relating to financing or aiding in the development, construction, maintenance, or operation of any housing project or projects or to obtaining aid therefor from the United States Department of Housing and Urban Development, including, without limiting the generality of the foregoing, loan and annual contributions contracts and leases with the United States Department of Housing and Urban Development, agreements with municipalities or other public bodies, including those which are pledged or authorized to be pledged for the protection of the holders of any notes or bonds issued by such housing authorities or which are otherwise made a part of the contract with such holders of notes or bonds, relating to cooperation and contributions in aid of housing projects, payments, if any, in lieu of taxes, furnishing of municipal services and facilities, and the elimination of unsafe and insanitary dwellings, and contracts for the construction of housing projects, together with all proceedings, acts, and things heretofore undertaken, performed, or done with reference thereto, are hereby validated, ratified, confirmed, approved, and declared legal in all respects, notwithstanding any defect or irregularity therein or any want of statutory authority.

History.—s. 2, ch. 20222, 1941; s. 9, ch. 78-165.



421.48 - Notes and bonds of housing authorities validated.

421.48 Notes and bonds of housing authorities validated.—All proceedings, laws and things heretofore undertaken, performed or done in or for the authorization, issuance, execution and delivery of notes and bonds by housing authorities for the purpose of financing or aiding in the development or construction of a housing project or projects, and all notes and bonds heretofore issued by housing authorities are hereby validated, ratified, confirmed, approved and declared legal in all respects, notwithstanding any defect or irregularity therein or any want of statutory authority.

History.—s. 3, ch. 20222, 1941.



421.49 - Area of operation of housing authorities for defense housing.

421.49 Area of operation of housing authorities for defense housing.—In the development or the administration of projects, under ss. 421.46-421.48, to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities or in otherwise carrying out the purposes of such law, or in the administration of such projects in accordance with the provisions of the housing authorities law, a housing authority of a city may exercise its powers within the territorial boundaries of said city and an area within 10 miles from said boundaries, excluding the area within the territorial boundaries of any other city which has heretofore established a housing authority.

History.—s. 1, ch. 20249, 1941; s. 100, ch. 2007-5.



421.50 - Decreasing area of operation of regional authority.

421.50 Decreasing area of operation of regional authority.—

(1) The area of operation of a regional housing authority shall be decreased from time to time to exclude one or more counties from such area if the governing body of each of the counties in such area and the commissioners of the regional housing authority each adopt a resolution declaring that there is a need for excluding such county or counties from such area; provided, that no action may be taken pursuant to this section if the regional housing authority has outstanding any bonds, debentures or notes unless first, all holders of such bonds, debentures or notes consent in writing to such action; and provided, that if such action decreases the area of operation of the regional housing authority to only one county, such authority shall thereupon constitute and become a housing authority for such county, in the same manner as though such authority were created by and authorized to transact business and exercise its powers pursuant to s. 421.04 or s. 421.27, and the commissioners of such authority shall be thereupon appointed as provided for the appointment of commissioners of a housing authority created for a county. The governing body of each of the counties in the area of operation of the regional housing authority and the commissioners of the regional housing authority shall adopt a resolution declaring that there is a need for excluding a county or counties from such area only if each such governing body and the commissioners of the regional housing authority find that, because of facts arising or determined subsequent to the time when such area first included the county or counties to be excluded, the regional housing authority would be a more efficient or economical administrative unit if such county or counties were excluded from such area.

(2) The governing body of a county shall not adopt any resolution authorized by this section unless a public hearing has first been held in accordance with the provisions of the Housing Authorities Law.

(3) A certificate of the appointment of any commissioner of a regional housing authority shall be filed with the county clerk of the county from which the commissioner is appointed, and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner. The commissioners of a regional housing authority shall be appointed for terms of 4 years, except that all vacancies shall be filled for the unexpired terms. Each commissioner shall hold office until a successor has been appointed and has qualified, except as otherwise provided herein. The Governor shall thereafter appoint the successor of each commissioner of a regional housing authority.

(4) The commissioners appointed as aforesaid shall constitute the regional housing authority, and the powers of such authority shall be vested in such commissioners in office from time to time.

(5) The commissioners of a regional housing authority shall elect a chair from among the commissioners and shall have power to select or employ such other officers and employees as the regional housing authority may require. A majority of the commissioners of a regional housing authority shall constitute a quorum of such authority for the purpose of conducting its business and exercising its powers and for all other purposes.

History.—s. 3, ch. 21699, 1943; s. 90, ch. 97-103.



421.51 - Authority for county excluded from regional authority.

421.51 Authority for county excluded from regional authority.—At any time after a county or counties is excluded from the area of operation of a regional housing authority as provided above, the governing body of any such county may adopt a resolution declaring that there is a need for a housing authority in the county, if the governing body shall declare and find such need according to the provisions of the Housing Authorities Law. Thereupon a public body corporate and politic, to be known as the “housing authority of the county,” shall exist for such county and may transact business and exercise its powers in the same manner as though created by the Housing Authorities Law. Nothing contained herein shall be construed as preventing such county from thereafter being included within the area of operation of a regional housing authority as provided in s. 421.28 or s. 421.29.

History.—s. 4, ch. 21699, 1943.



421.52 - Authorities; creation, obligations, etc., validated.

421.52 Authorities; creation, obligations, etc., validated.—

(1) The creation, establishment and organization of housing authorities under the provisions of chapter 17981, Laws of Florida, 1937, as amended, or chapter 20220, Laws of Florida, 1941 (ss. 421.01-421.36), together with all proceedings, acts and things heretofore undertaken or done with reference thereto, are hereby validated and declared legal in all respects.

(2) All agreements and undertakings of such housing authorities heretofore entered into, relating to financing, or aiding in the development or operation of any housing projects, including, without limiting the generality of the foregoing, loan and annual contributions contracts, agency contracts, and leases, agreements with municipalities or other public bodies, including those which are pledged or authorized to be pledged for the protection of the holders of any notes or debentures issued by such housing authorities or which are otherwise made a part of the contract with such holders of notes or debentures, relating to cooperation in aid of housing projects, payments to public bodies in the state, furnishing of municipal services and facilities and the elimination of unsafe and insanitary dwellings, and contracts for the construction of housing projects, together with all proceedings, acts and things heretofore undertaken or done with reference thereto, are hereby validated and declared legal in all respects.

(3) All proceedings, acts and things heretofore undertaken or done in or for the authorization, issuance, execution and delivery of notes and debentures by housing authorities for the purpose of financing or aiding in the development or construction of a housing project or projects, and all notes and debentures heretofore issued by housing authorities are hereby validated and declared legal in all respects.

History.—ss. 1-3, ch. 21698, 1943.






Part II - MISCELLANEOUS PROVISIONS (s. 421.55)

421.55 - Relocation of displaced persons.

421.55 Relocation of displaced persons.—

(1) It is the intent of the Legislature to authorize the state and its departments, agencies, political subdivisions, and legislatively established port and airport authorities to comply with the provisions and requirements of the Surface Transportation and Uniform Relocation Assistance Act of 1987, Pub. L. No. 100-17, in those public projects or programs for which federal or federal-aid funds are available and are used.

(2) As used in this section:

(a) “State” means the State of Florida, any department, agency or political subdivision thereof, or any port or airport authority established by the Legislature.

(b) “Public Law No. 100-17” means the Surface Transportation and Uniform Relocation Assistance Act of 1987 adopted by the United States Congress.

(c) “Displaced person” means any individual, partnership, corporation, or association that is required to move from any real property on or after March 20, 1972, as a result of the acquisition of such real property for public purposes, or who, as the result of the acquisition for public purposes of real property on which such person is conducting a business or farm operation as defined in Pub. L. No. 100-17, is required to move said business or farm operation.

(3) The state is authorized and empowered, in acquiring real property for use in any public project or program in which federal or federal-aid funds are used, to make all such relocation and other payments to or for displaced persons as are required under the provisions of Pub. L. No. 100-17, and to provide such displaced persons with relocation services and make available to them replacement dwellings, as required by Pub. L. No. 100-17.

(4) The state is authorized and empowered, in acquiring real property for use in any public project or program in which federal or federal-aid funds are used, to follow and conform with the land acquisition policies set forth in Pub. L. No. 100-17, and to pay or reimburse owners of property so acquired in the manner specified in Pub. L. No. 100-17. This authority shall include, as to federal-aid highways and airports, as a last resort, the use of eminent domain powers to acquire real property for replacement housing as required by Pub. L. No. 100-17.

History.—ss. 1, 2, 3, 4, ch. 72-71; s. 2, ch. 89-209.









Chapter 422 - HOUSING COOPERATION LAW

422.001 - State role in housing and urban development.

422.001 State role in housing and urban development.—The role of state government required by part I of chapter 421 (Housing Authorities Law), chapter 422 (Housing Cooperation Law), and chapter 423 (Tax Exemption of Housing Authorities) is the responsibility of the Department of Economic Opportunity; and the department is the agency of state government responsible for the state’s role in housing and urban development.

History.—s. 18, ch. 69-106; s. 51, ch. 81-167; s. 54, ch. 83-55; s. 8, ch. 2000-342; s. 340, ch. 2011-142.



422.01 - Short title.

422.01 Short title.—This chapter may be referred to as the “Housing Cooperation Law.”

History.—s. 1, ch. 17982, 1937; CGL 1940 Supp. 7100(3-oo).



422.02 - Finding and declaration of necessity.

422.02 Finding and declaration of necessity.—It has been found and declared in the Housing Authorities Law that there exist in the state unsafe and insanitary housing conditions and a shortage of safe and sanitary dwelling accommodations for persons of low income; that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health, welfare and safety, fire and accident protection, and other public services and facilities; and that the public interest requires the remedying of these conditions. It is found and declared that the assistance herein provided for the remedying of the conditions set forth in the Housing Authorities Law constitutes a public use and purpose and an essential governmental function for which public moneys may be spent and other aid given; that it is a proper public purpose for any state public body to aid any housing authority operating within its boundaries or jurisdiction or any housing project located therein, as the state public body derives immediate benefits and advantages from such an authority or project; and that the provisions hereinafter enacted are necessary in the public interest.

History.—s. 2, ch. 17982, 1937; CGL 1940 Supp. 7100(3-pp).



422.03 - Definitions.

422.03 Definitions.—The following terms, whenever used or referred to in this chapter shall have the following respective meanings, unless a different meaning clearly appears from the context:

(1) “Housing authority” shall mean any housing authority created pursuant to the Housing Authorities Law of this state.

(2) “Housing project” shall mean any work or undertaking of a housing authority pursuant to the Housing Authorities Law or any similar work or undertaking of the Federal Government.

(3) “State public body” shall mean any city, town, county, municipal corporation, commission, district, authority, other subdivision or public body of the state.

(4) “Governing body” shall mean the council, commission, board of supervisors or trustees, or other board or body having charge of the fiscal affairs of the state public body.

(5) “Federal Government” shall mean the United States, the Federal Emergency Administration of Public Works, or any other agency or instrumentality, corporate or otherwise, of the United States.

History.—s. 3, ch. 17982, 1937; CGL 1940 Supp. 7100(3-qq).



422.04 - Cooperation in undertaking housing projects.

422.04 Cooperation in undertaking housing projects.—

(1) For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing projects located within the area in which it is authorized to act, any state public body may upon such terms, with or without consideration, as it may determine:

(a) Dedicate, sell, convey or lease any of its property to a housing authority or the Federal Government;

(b) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities or any other works, which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with housing projects;

(c) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake;

(d) Plan or replan, zone or rezone any part of such state public body; make exceptions from building regulations and ordinances; any city or town also may change its map;

(e) Enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with a housing authority or the Federal Government respecting action to be taken by such state public body pursuant to any of the powers granted by this chapter;

(f) Do any and all things, necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of such housing projects;

(g) Purchase or legally invest in any of the debentures of a housing authority and exercise all of the rights of any holder of such debentures;

(h) With respect to any housing project which a housing authority has acquired or taken over from the Federal Government and which the housing authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation and other protection, no state public body shall require any changes to be made in the housing project or the manner of its construction or take any other action relating to such construction;

(i) In connection with any public improvements made by a state public body in exercising the powers herein granted, such state public body may incur the entire expense thereof.

(2) Any law or statute to the contrary notwithstanding, any sale, conveyance, lease or agreement provided for in this section may be made by a state public body without appraisal, public notice, advertisement or public bidding.

History.—s. 4, ch. 17982, 1937; CGL 1940 Supp. 7100(3-rr).



422.05 - Contracts for payments for services.

422.05 Contracts for payments for services.—In connection with any housing project located wholly or partly within the area in which it is authorized to act, any state public body may contract with a housing authority or the Federal Government with respect to the sum or sums, if any, which the housing authority or the Federal Government may agree to pay, during any year or period of years, to the state public body for the improvements, services and facilities to be furnished by it for the benefit of said housing project, but in no event shall the amount of such payments exceed the estimated cost to the state public body of the improvements, services or facilities to be so furnished; provided, however, that the absence of a contract for such payments shall in no way relieve any state public body from the duty to furnish, for the benefit of said housing project, customary improvements and such services and facilities as such state public body usually furnishes without a service fee.

History.—s. 5, ch. 17982, 1937; CGL 1940 Supp. 7100(3-ss).



422.06 - Advances to housing authority.

422.06 Advances to housing authority.—When any housing authority which is created for any city becomes authorized to transact business and exercise its powers therein, the governing body of the city shall immediately make an estimate of the amount of money necessary for the administrative expenses and overhead of such housing authority during the first year thereafter, and shall appropriate such amount to the authority out of any moneys in such city treasury not appropriated to some other purposes. The moneys so appropriated shall be paid to the authority as a donation. Any city, town or county located in whole or in part within the area of operation of a housing authority shall have the power from time to time to lend or donate money to the authority or to agree to take such action. The housing authority, when it has money available therefor, shall make reimbursements for all such loans made to it.

History.—s. 6, ch. 17982, 1937; CGL 1940 Supp. 7100(3-tt).



422.07 - Procedure for exercising powers.

422.07 Procedure for exercising powers.—The exercise by a state public body of the powers herein granted may be authorized by resolution of the governing body of such state public body adopted by a majority of the members of its governing body present at a meeting of said governing body, which resolution may be adopted at the meeting at which such resolution is introduced. Such a resolution or resolutions shall take effect immediately and need not be laid over or published or posted.

History.—s. 7, ch. 17982, 1937; CGL 1940 Supp. 7100 (3-uu).



422.08 - Supplemental nature of chapter.

422.08 Supplemental nature of chapter.—The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law.

History.—s. 8, ch. 17982, 1937; CGL 1940 Supp. 7100(3-vv).






Chapter 423 - TAX EXEMPTION OF HOUSING AUTHORITIES

423.001 - State role in housing and urban development.

423.001 State role in housing and urban development.—The role of state government required by part I of chapter 421 (Housing Authorities Law), chapter 422 (Housing Cooperation Law), and chapter 423 (Tax Exemption of Housing Authorities) is the responsibility of the Department of Economic Opportunity; and the department is the agency of state government responsible for the state’s role in housing and urban development.

History.—s. 18, ch. 69-106; s. 52, ch. 81-167; s. 55, ch. 83-55; s. 9, ch. 2000-342; s. 341, ch. 2011-142.



423.01 - Finding and declaration of property of tax exemption for housing authorities.

423.01 Finding and declaration of property of tax exemption for housing authorities.—It has been found and declared in the Housing Authorities Law and the Housing Cooperation Law that:

(1) There exist in the state housing conditions which constitute a menace to the health, safety, morals and welfare of the residents of the state;

(2) These conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health, welfare and safety, fire and accident prevention, and other public services and facilities;

(3) The public interest requires the remedying of these conditions by the creation of housing authorities to undertake projects for slum clearance and for providing safe and sanitary dwelling accommodations for persons who lack sufficient income to enable them to live in decent, safe and sanitary dwellings without overcrowding; and

(4) Such housing projects, including all property of a housing authority used for or in connection therewith or appurtenant thereto, are exclusively for public uses and municipal purposes and not for profit, and are governmental functions of state concern. As a matter of legislative determination, it is found and declared that the property and debentures of a housing authority are of such character as may be exempt from taxation.

History.—s. 1, ch. 17983, 1937; CGL 1940 Supp. 7100(3-xx).



423.02 - Housing projects exempted from taxes and assessments; payments in lieu thereof.

423.02 Housing projects exempted from taxes and assessments; payments in lieu thereof.—The housing projects, including all property of housing authorities used for or in connection therewith or appurtenant thereto, of housing authorities shall be exempt from all taxes and special assessments of the state or any city, town, county, or political subdivision of the state, provided, however, that in lieu of such taxes or special assessments a housing authority may agree to make payments to any city, town, county or political subdivision of the state for services, improvements or facilities furnished by such city, town, county or political subdivision for the benefit of a housing project owned by the housing authority, but in no event shall such payments exceed the estimated cost to such city, town, county or political subdivision of the services, improvements or facilities to be so furnished.

History.—s. 2, ch. 17983, 1937; CGL 1940 Supp. 7100(3-yy).



423.03 - Housing debentures exempted from taxation.

423.03 Housing debentures exempted from taxation.—The debentures of a housing authority, together with interest thereon and income therefrom, shall be exempt from all taxes. The exemption granted by this section shall not be applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

History.—s. 3, ch. 17983, 1937; CGL 1940 Supp. 7100(3-zz); s. 15, ch. 73-327.






Chapter 425 - RURAL ELECTRIC COOPERATIVES

425.01 - Short title.

425.01 Short title.—This chapter may be cited as the “Rural Electric Cooperative Law.”

History.—s. 1, ch. 19138, 1939; CGL 1940 Supp. 6494(43).



425.02 - Purpose.

425.02 Purpose.—Cooperative, nonprofit, membership corporations may be organized under this chapter for the purpose of supplying electric energy and promoting and extending the use thereof in rural areas. Corporations organized under this chapter and corporations which become subject to this chapter in the manner hereinafter provided are hereinafter referred to as “cooperatives.”

History.—s. 2, ch. 19138, 1939; CGL 1940 Supp. 6494(45).



425.03 - Definitions.

425.03 Definitions.—In this chapter, unless the context otherwise requires:

(1) “Rural area” means any area not included within the boundaries of any incorporated or unincorporated city, town, village, or borough having a population in excess of 2,500 persons;

(2) “Person” includes any natural person, firm, association, corporation, business trust, partnership, federal agency, state or political subdivision or agency thereof, or any body politic; and

(3) “Member” means each incorporator of a cooperative and each person admitted to and retaining membership therein, and shall include a husband and wife admitted to joint membership.

History.—s. 29, ch. 19138, 1939; CGL 1940 Supp. 6494(44).



425.04 - Powers.

425.04 Powers.—A cooperative shall have power:

(1) To sue and be sued, in its corporate name;

(2) To have perpetual existence;

(3) To adopt a corporate seal and alter the same at pleasure;

(4) To generate, manufacture, purchase, acquire, accumulate and transmit electric energy, and to distribute, sell, supply, and dispose of electric energy in rural areas to its members, to governmental agencies and political subdivisions, and to other persons not in excess of 10 percent of the number of its members; to process, treat, sell, and dispose of water and water rights; to purchase, construct, own and operate water systems; to own and operate sanitary sewer systems; and to supply water and sanitary sewer services. However, no cooperative shall distribute or sell any electricity, or electric energy to any person residing within any town, city or area which person is receiving adequate central station service or who at the time of commencing such service, or offer to serve, by a cooperative, is receiving adequate central station service from any utility agency, privately or municipally owned individual partnership or corporation;

(5) To make loans to persons to whom electric energy is or will be supplied by the cooperative for the purpose of, and otherwise to assist such person in, wiring their premises and installing therein electric and plumbing fixtures, appliances, apparatus and equipment of any and all kinds and character, and in connection therewith, to purchase, acquire, lease, sell, distribute, install and repair such electric and plumbing fixtures, appliances, apparatus and equipment, and to accept or otherwise acquire, and to sell, assign, transfer, endorse, pledge, hypothecate and otherwise dispose of notes, bonds and other evidences of indebtedness and any and all types of security therefor;

(6) To make loans to persons to whom electric energy is or will be supplied by the cooperative for the purpose of, and otherwise to assist such persons in, constructing, maintaining and operating electric refrigeration plants;

(7) To become a member in one or more other cooperatives or corporations or to own stock therein;

(8) To construct, purchase, take, receive, lease as lessee, or otherwise acquire, and to own, hold, use, equip, maintain, and operate, and to sell, assign, transfer, convey, exchange, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber, electric transmission and distribution lines or systems, electric generating plants, electric refrigeration plants, lands, buildings, structures, dams, plants and equipment, and any and all kinds and classes of real or personal property whatsoever, which shall be deemed necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized;

(9) To purchase or otherwise acquire; to own, hold, use and exercise; and to sell, assign, transfer, convey, mortgage, pledge, hypothecate, or otherwise dispose of or encumber, franchises, rights, privileges, licenses, rights-of-way and easement;

(10) To borrow money and otherwise contract indebtedness; to issue notes, bonds, and other evidences of indebtedness therefor; and to secure the payment thereof by mortgage, pledge, deed of trust, or any other encumbrance upon any or all of its then owned or after-acquired real or personal property, assets, franchises, revenues or income;

(11) To construct, maintain, and operate electric transmission and distribution lines along, upon, under and across all public thoroughfares, including without limitation, all roads, highways, streets, alleys, bridges and causeways, and upon, under and across all publicly owned lands, subject, however, to the requirements in respect of the use of such thoroughfares and lands that are imposed by the respective authorities having jurisdiction thereof upon corporations constructing or operating electric transmission and distribution lines or systems;

(12) To exercise the power of eminent domain in the manner provided by the laws of this state for the exercise of that power by corporations constructing or operating electric transmission and distribution lines or systems;

(13) To conduct its business and exercise any or all of its powers within or without this state;

(14) To adopt, amend and repeal bylaws; and

(15) To do and perform any and all other acts and things, and to have and exercise any and all other powers which may be necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized.

To promote economic development, an electric cooperative may provide any energy or nonenergy services to its membership.

History.—s. 3, ch. 19138, 1939; CGL 1940 Supp. 6494(46); s. 1, ch. 71-83; s. 108, ch. 99-251.



425.045 - Meetings of trustees; records.

425.045 Meetings of trustees; records.—

(1) All meetings of any board of trustees of a cooperative organized pursuant to this chapter, or the board of any affiliated company or subsidiary thereof, at which official acts are to be taken, are declared to be meetings open to the membership of such cooperative at all times, and no formal action shall be considered binding except as taken or made at an open meeting. The minutes of a meeting of any such cooperative board or board of any affiliated company or subsidiary thereof shall be promptly recorded, and such records shall be open to inspection by any cooperative member. Reasonable notice of meetings shall be provided to the membership. The circuit courts of this state shall have jurisdiction to issue injunctions to enforce the purposes of this section upon application by any cooperative member.

(2) Every person who has custody of the records of a cooperative organized pursuant to this chapter, or any affiliated company or subsidiary thereof, shall permit the records to be inspected and examined by any member of such cooperative desiring to do so, at any reasonable time, under reasonable conditions, and under supervision by the custodian of the records or the custodian’s designee. The custodian shall furnish a copy of the records upon payment of the actual cost of duplication of the records. This section shall not apply to records which constitute proprietary confidential business information as defined in s. 366.093.

(3) If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared severable.

History.—s. 17, ch. 89-292; s. 24, ch. 95-144; s. 91, ch. 97-103.



425.05 - Name.

425.05 Name.—The name of each cooperative shall include the words “electric” and “cooperative” and the abbreviation “inc.”; provided, however, such limitation shall not apply if, in an affidavit made by the president or vice president of a cooperative and filed with the Department of State, it shall appear that the cooperative desires to transact business in another state and is precluded therefrom by reason of its name. The name of a cooperative shall distinguish it from the name of any other corporation organized under the laws of, or authorized to transact business in, this state. The words “electric” and “cooperative” shall not both be used in the name of any corporation organized under the laws of, or authorized to transact business in, this state, except a cooperative or a corporation transacting business in this state pursuant to the provisions of this chapter.

History.—s. 4, ch. 19138, 1939; CGL 1940 Supp. 6494(47); ss. 10, 35, ch. 69-106.



425.06 - Incorporators.

425.06 Incorporators.—Five or more natural persons or two or more cooperatives, may organize a cooperative in the manner hereinafter provided.

History.—s. 5, ch. 19138, 1939; CGL 1940 Supp. 6494(48).



425.07 - Articles of incorporation.

425.07 Articles of incorporation.—

(1) The articles of incorporation of a cooperative shall recite in the caption that they are executed pursuant to this chapter, shall be signed and acknowledged by each of the incorporators, and shall state:

(a) The name of the cooperative;

(b) The address of its principal office;

(c) The names and addresses of the incorporators;

(d) The names and addresses of the persons who shall constitute its first board of trustees; and

(e) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of its business and affairs.

It shall not be necessary to set forth in the articles of incorporation of a cooperative the purpose for which it is organized or any of the corporate powers vested in a cooperative under this chapter.

(2) Such articles of incorporation shall be submitted to the Department of State for filing as provided in this chapter.

History.—s. 6, ch. 19138, 1939; CGL 1940 Supp. 6494(49); ss. 10, 35, ch. 69-106.



425.08 - Bylaws.

425.08 Bylaws.—The original bylaws of a cooperative, and the first bylaws for a corporation after the effective date of the conversion thereof into a cooperative, pursuant to s. 425.17, shall be adopted by its board of trustees. Thereafter, bylaws shall be adopted, amended or repealed by its members. The bylaws shall set forth the rights and duties of members and trustees and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this chapter or with its articles of incorporation.

History.—s. 7, ch. 19138, 1939; CGL 1940 Supp. 6494(50).



425.09 - Members.

425.09 Members.—

(1) No person who is not an incorporator shall become a member of a cooperative unless such person agrees to use electric energy furnished by the cooperative when such electric energy is available through its facilities. The bylaws of a cooperative may provide that any person, including an incorporator, shall cease to be a member thereof if he or she fails or refuses to use electric energy made available by the cooperative or if electric energy is not made available to such person by the cooperative within a specified time after such person has become a member thereof. Membership in the cooperative shall not be transferable, except as provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect to membership.

(2) An annual meeting of the members shall be held at such time as shall be provided in the bylaws.

(3) Special meeting of the members may be called by the board of trustees, by any three trustees, by not less than 10 percent of the members, or by the president.

(4) Meetings of members shall be held at such place as may be provided in the bylaws. In the absence of any such provision, all meetings shall be held in the city or town in which the principal office of the cooperative is located.

(5) Except as hereinafter otherwise provided, written or printed notice stating the time and place of each meeting of members, and in the case of a special meeting the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than 10 days nor more than 45 days before the date of the meeting.

(6) One percent of all members, present in person, shall constitute a quorum for the transaction of business at all meetings of the members, unless the bylaws prescribe the presence of a greater percentage of the members for a quorum. Notwithstanding the requirement that members be present in person in order to be counted in determining a quorum, the bylaws may permit voting by limited proxy or by mail, and members so voting shall be counted as present in person for determination of a quorum. A majority of a quorum is required to approve any motion or matter before a meeting of the members. Members voting by mail or limited proxy shall not be counted on any matter raised at a meeting which was not specifically listed and identified on the mail ballot or proxy. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

(7) Each member shall be entitled to one vote on each matter submitted to a vote at a meeting. Voting shall be in person, but, if the bylaws so provide, may also be by limited proxy or by mail, or both. If the bylaws provide for voting by limited proxy or by mail, they shall also prescribe the conditions under which limited proxy or mail voting may be exercised. The bylaws may not permit voting by general proxy. For purposes of this section, a limited proxy is one on which a member has recorded a vote for or against an issue or issues specifically listed on the proxy. In no event shall any limited proxy be valid for a period longer than 90 days after the date of the first meeting for which the proxy is given. Every proxy is revocable, at any time, at the pleasure of the member executing it. In any event, no person shall vote as proxy for more than three members at any meeting of the members except as otherwise permitted in the bylaws.

(8)(a) A member may appoint a limited proxy to vote or otherwise act for the member by signing an appointment form, either personally or by the member’s attorney in fact. An executed telegram or cablegram appearing to have been transmitted by such person, or a photographic, photostatic, or equivalent reproduction of an appointment form is a sufficient appointment form.

(b) Without limiting the manner in which a member may appoint a limited proxy to vote or otherwise act for the member pursuant to paragraph (a), a member may grant such authority by:

1. Signing an appointment form or having such form signed by the member’s authorized officer, director, employee, or agent by any reasonable means, including, but not limited to, facsimile signature; or

2. Transmitting or authorizing the transmission of a telegram, cablegram, or other means of electronic transmission to the person who will be the proxy or to a proxy solicitation firm, proxy support service organization, registrar, or agent authorized by the person who will be designated as the proxy to receive such transmission. However, any telegram, cablegram, or other means of electronic transmission must set forth or be submitted with information from which it can be determined that the transmission was authorized by the member. If it is determined that the transmission is valid, the inspectors of election or, if there are no inspectors, such other persons making that determination shall specify the information upon which they relied.

History.—s. 8, ch. 19138, 1939; CGL 1940 Supp. 6494(51); s. 1, ch. 75-4; s. 1, ch. 79-51; s. 1, ch. 83-66; s. 92, ch. 97-103; s. 1, ch. 2001-197.



425.10 - Board of trustees.

425.10 Board of trustees.—

(1) The business and affairs of a cooperative shall be managed by a board of not less than five trustees, each of whom shall be a member of the cooperative or of another cooperative which shall be a member thereof. The bylaws shall prescribe the number of trustees, their qualifications, other than those provided for in this chapter, the manner of holding meetings of the board of trustees and of the election of successors to trustees who shall resign, die, or otherwise be incapable of acting. The bylaws may also provide for the removal of trustees from office and for the election of their successors. Without approval of the members, trustees shall not receive any salaries for their services as trustees and, except in emergencies, shall not be employed by the cooperative in any capacity involving compensation. The bylaws may, however, provide that a fixed fee and expenses of attendance, if any, may be allowed to each trustee for attendance at each meeting of the board of trustees and that such may be allowed for the performance of other cooperative business, provided it has prior approval of the board of trustees.

(2) The trustees of a cooperative named in any articles of incorporation, consolidation, merger or conversion, as the case may be, shall hold office until the next following annual meeting of the members or until their successors shall have been elected and qualified. At each annual meeting or, in case of failure to hold the annual meeting as specified in the bylaws, at a special meeting called for that purpose, the members shall elect trustees to hold office until the next following annual meeting of the members, except as hereinafter otherwise provided. Each trustee shall hold office for the term for which he or she is elected or until a successor shall have been elected and qualified.

(3) The bylaws may provide that, in lieu of electing the whole number of trustees annually, the trustees may be divided into three classes at the first or any subsequent annual meeting, each class to be as nearly equal in number as possible, with the term of office of the trustees of the first class to expire at the next succeeding annual meeting and the term of the second class to expire at the second succeeding annual meeting and the term of the third class to expire at the third succeeding annual meeting. At each annual meeting after such classification a number of trustees equal to the number of the class whose term expires at the time of such meeting shall be elected to hold office until the third succeeding annual meeting.

(4) A majority of the board of trustees shall constitute a quorum.

(5) If a husband and wife hold a joint membership in a cooperative, either one, but not both, may be elected a trustee.

(6) The board of trustees may exercise all of the powers of a cooperative except such as are conferred upon the members by this chapter, or its articles of incorporation or bylaws.

History.—s. 9, ch. 19138, 1939; CGL 1940 Supp. 6494(52); s. 1, ch. 28053, 1953; s. 1, ch. 74-33; s. 93, ch. 97-103.



425.11 - Voting districts.

425.11 Voting districts.—Notwithstanding any other provision of this chapter, the bylaws may provide that the territory in which a cooperative supplies electric energy to its members shall be divided into two or more voting districts and that, in respect of each such voting district:

(1) A designated number of trustees shall be elected by the members residing therein; or

(2) A designated number of delegates shall be elected by such members; or

(3) Both such trustees and delegates shall be elected by such members.

In any such case the bylaws shall prescribe the manner in which such voting districts and the members thereof, and the delegates and trustees, if any, elected therefrom shall function and the powers of the delegates, which may include the power to elect trustees. No member at any voting district meeting and no delegate at any meeting shall vote by proxy or by mail.

History.—s. 10, ch. 19138, 1939; CGL 1940 Supp. 6494(53).



425.12 - Officers.

425.12 Officers.—The officers of a cooperative shall consist of a president, vice president, secretary and treasurer, who shall be elected annually by and from the board of trustees. No person shall continue to hold any of the above offices after ceasing to be a trustee. The offices of secretary and of treasurer may be held by the same person. The board of trustees may also elect or appoint such other officers, agents, or employees as it shall deem necessary or advisable and shall prescribe the powers and duties thereof. Any officer may be removed from office and a successor elected in the manner prescribed in the bylaws.

History.—s. 11, ch. 19138, 1939; CGL 1940 Supp. 6494(54); s. 94, ch. 97-103.



425.13 - Amendment of articles of incorporation.

425.13 Amendment of articles of incorporation.—A cooperative may amend its articles of incorporation by complying with the following requirements:

(1) The proposed amendment shall first be approved by the board of trustees and shall then be submitted to a vote of the members at any annual or special meeting thereof, the notice of which shall set forth the proposed amendment. The proposed amendment, with such changes as the members shall choose to make therein, shall be deemed to be approved on the affirmative vote of not less than two-thirds of those members voting thereon at such meeting; and

(2) Upon such approval by the members, articles of amendment shall be executed and acknowledged on behalf of the cooperative by its president or vice president and its corporate seal shall be affixed thereto and attested by its secretary. The articles of amendment shall recite in the caption that they are executed pursuant to this chapter and shall state:

(a) The name of the cooperative;

(b) The address of its principal office;

(c) The date of the filing of its articles of incorporation with the Department of State; and

(d) The amendment to its articles of incorporation.

The president or vice president executing such articles of amendment shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with. Such articles of amendment and affidavit shall be submitted to the Department of State for filing as provided in this chapter.

(3) A cooperative may, without amending its articles of incorporation, upon authorization of its board of trustees, change the location of its principal office by filing a certificate of change of principal office executed and acknowledged by its president or vice president under its seal attested by its secretary, with the Department of State and also in each county office in which its articles of incorporation or any prior certificate of change of principal office of such cooperative has been filed. Such cooperative shall also, within 30 days after the filing of such certificate of change of principal office in any county office, file therein certified copies of its articles of incorporation and all amendments thereto, if the same are not already on file therein.

History.—s. 12, ch. 19138, 1939; CGL 1940 Supp. 6494(55); ss. 10, 35, ch. 69-106.



425.14 - Consolidation.

425.14 Consolidation.—Any two or more cooperatives, each of which is hereinafter designated a “consolidating cooperative,” may consolidate into a new cooperative, hereinafter designated the “new cooperative,” by complying with the following requirements:

(1) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation to give effect thereto shall be first approved by the board of trustees of each consolidating cooperative. The proposed articles of consolidation shall recite in the caption that they are executed pursuant to this chapter and shall state:

(a) The name of each consolidating cooperative, the address of its principal office, and the date of the filing of its articles of incorporation with the Department of State;

(b) The name of the new cooperative and the address of its principal office;

(c) The names and addresses of the persons who shall constitute the first board of trustees of the new cooperative;

(d) The terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner and basis of converting membership in each consolidating cooperative into memberships in the new cooperative and the issuance of certificates of membership in respect of such converted memberships; and

(e) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs of the new cooperative;

(2) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and the proposed articles of consolidation approved by the board of trustees of each consolidating cooperative shall then be submitted to a vote of the members thereof at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed consolidation. The proposed consolidation and the proposed articles of consolidation shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members of each consolidating cooperative voting thereon at such meeting; and

(3) Upon such approval by the members of the respective consolidating cooperatives, articles of consolidation in the form approved shall be executed and acknowledged on behalf of each consolidating cooperative by its president or vice president and its seal shall be affixed thereto and attested by its secretary. The president or vice president of each consolidating cooperative executing such articles of consolidation shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with by such cooperative. Such articles of consolidation and affidavits shall be submitted to the Department of State for filing as provided in this chapter.

History.—s. 13, ch. 19138, 1939; CGL 1940 Supp. 6494(56); ss. 10, 35, ch. 69-106.



425.15 - Merger.

425.15 Merger.—Any one or more cooperatives, each of which is hereinafter designated a “merging cooperative,” may merge into another cooperative, hereinafter designated the “surviving cooperative,” by complying with the following requirements:

(1) The proposition for the merger of the merging cooperatives into the surviving cooperative and proposed articles of merger to give effect thereto shall be first approved by the board of trustees of each merging cooperative and by the board of trustees of the surviving cooperative. The proposed articles of merger shall recite in the caption that they are executed pursuant to this chapter and shall state:

(a) The name of each merging cooperative, the address of its principal office, the date of the filing of its articles of incorporation with the Department of State;

(b) The name of the surviving cooperative and the address of its principal office;

(c) A statement that the merging cooperatives elect to be merged into the surviving cooperative;

(d) The names and addresses of the persons who shall constitute the board of trustees of the surviving cooperative until the next following annual meeting of the members thereof;

(e) The terms and conditions of the merger and the mode of carrying the same into effect, including the manner and basis of converting the memberships in the merging cooperative or cooperatives into memberships in the surviving cooperative and the issuance of certificates of membership in respect of such converted memberships; and

(f) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs of the surviving cooperatives;

(2) The proposition for the merger of the merging cooperatives into the surviving cooperative and the proposed articles of merger approved by the board of trustees of the respective cooperatives, parties to the proposed merger, shall then be submitted to a vote of the members of each such cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed merger. The proposed merger and the proposed articles of merger shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members of each cooperative voting thereon at such meeting; and

(3) Upon such approval by the members of the respective cooperatives, parties to the proposed merger, articles of merger in the form approved shall be executed and acknowledged on behalf of each such cooperative by its president or vice president and its seal shall be affixed thereto and attested by its secretary. The president or vice president of each cooperative executing such articles of merger shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with by such cooperative. Such articles of merger and affidavits shall be submitted to the Department of State for filing as provided in this chapter.

History.—s. 14, ch. 19138, 1939; CGL 1940 Supp. 6494(57); ss. 10, 35, ch. 69-106.



425.16 - Effect of consolidation or merger.

425.16 Effect of consolidation or merger.—The effect of consolidation or merger shall be as follows:

(1) The several cooperatives, parties to the consolidation or merger, shall be a single cooperative, which, in the case of a consolidation, shall be the new cooperative provided for in the articles of consolidation, and, in the case of a merger, shall be that cooperative designed in the articles of merger as the surviving cooperative, and the separate existence of all cooperatives, parties to the consolidation or merger, except the new or surviving cooperative, shall cease;

(2) Such new or surviving cooperative shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of a cooperative organized under the provisions of this chapter, and shall possess all the rights, privileges, immunities, and franchises, as well of a public as of a private nature, and all property, real and personal, applications for membership, all debts due on whatever account, and all other choses in action, of each of the consolidating or merging cooperatives, and furthermore all and every interest of, or belonging or due to, each of the cooperatives so consolidated or merged, shall be taken and deemed to be transferred to and vested in such new or surviving cooperative without further act or deed; and the title to any real estate, or any interest therein, under the laws of this state vested in any such cooperatives shall not revert or be in any way impaired by reason of such consolidation or merger;

(3) Such new or surviving cooperative shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the cooperatives so consolidated or merged, and any claim existing, or action or proceeding impending, by or against any of such cooperatives may be prosecuted as if such consolidation or merger had not taken place, but such new or surviving cooperative may be substituted in its place;

(4) Neither the rights of creditors nor any liens upon the property of any of such cooperatives shall be impaired by such consolidation or merger; and

(5) In the case of a consolidation, the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative; and in the case of a merger, the articles of incorporation of the surviving cooperative shall be deemed to be amended to the extent, if any, that changes therein are provided for in the articles of merger.

History.—s. 15, ch. 19138, 1939; CGL 1940 Supp. 6494(58).



425.17 - Conversion of existing corporations.

425.17 Conversion of existing corporations.—Any corporation organized under the laws of this state for the purpose, among others, of supplying electric energy in rural areas may be converted into a cooperative and become subject to this chapter with the same effect as if originally organized under this chapter by complying with the following requirements:

(1) The proposition for the conversion of such corporation into a cooperative and proposed articles of conversion to give effect thereto shall be first approved by the board of trustees or the board of directors as the case may be, of such corporation. The proposed articles of conversion shall recite in the caption that they are executed pursuant to this chapter and shall state:

(a) The name of the corporation prior to its conversion into a cooperative;

(b) The address of the principal office of such corporation;

(c) The date of the filing the articles of incorporation of such corporation with the Department of State;

(d) The statute under which such corporation was organized;

(e) The name assumed by such corporation;

(f) A statement that such corporation elects to become a cooperative, nonprofit, membership corporation subject to this chapter;

(g) The names and addresses of the persons who shall constitute the board of trustees of such corporation after the completion of the conversion thereof until the next following annual meeting of its members;

(h) The manner and basis of converting either memberships in or shares of stock of such corporation into memberships therein after completion of the conversion; and

(i) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs of such corporation;

(2) The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion approved by the board of trustees or board of directors, as the case may be, of such corporation shall then be submitted to a vote of the members or stockholders, as the case may be, of such corporation at any duly held annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed conversion. The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion, with such amendments thereto as the members or stockholders of such corporation shall choose to make, shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members of such corporation voting thereon at such meeting, or, if such corporation is a stock corporation, upon the affirmative vote of the holders of not less than two-thirds of the capital stock of such corporation represented at such meeting;

(3) Upon such approval by the members or stockholders of such corporation, articles of conversion in the form approved by such members or stockholders shall be executed and acknowledged on behalf of such corporation by its president or vice president and its corporate seal shall be affixed thereto and attested by its secretary. The president or vice president executing such articles of conversion on behalf of such corporation shall also make and annex thereto an affidavit stating that the provisions of this section with respect to the approval of its trustees or directors and its members or stockholders, of the proposition for the conversion of such corporation into a cooperative and such articles of conversion were duly complied with. Such articles of conversion and affidavit shall be submitted to the Department of State for filing as provided in this chapter. The term “articles of incorporation” as used in this chapter shall be deemed to include the articles of conversion of a converted corporation.

History.—s. 16, ch. 19138, 1939; CGL 1940 Supp. 6494(59); ss. 10, 35 ch. 69-106.



425.18 - Initiative by members.

425.18 Initiative by members.—Notwithstanding any other provision of this chapter, any proposition embodied in a petition signed by not less than 10 percent of the members of a cooperative, together with any document submitted with such petition to give effect to the proposition, shall be submitted to the members of a cooperative, either at a special meeting of the members held within 45 days after the presentation of such petition or, if the date of the next annual meeting of members falls within 90 days after such presentation or if the petition so requests, at such annual meeting. The approval of the board of trustees shall not be required in respect of any proposition or document submitted to the members pursuant to this section and approved by them, but such proposition or document shall be subject to all other applicable provisions of this chapter. Any affidavit or affidavits required to be filed with any such document pursuant to applicable provisions of this chapter shall, in such case, be modified to show compliance with the provisions of this section.

History.—s. 17, ch. 19138, 1939; CGL 1940 Supp. 6494(60).



425.19 - Dissolution.

425.19 Dissolution.—

(1) A cooperative which has not commenced business may dissolve voluntarily by delivering to the Department of State articles of dissolution, executed and acknowledged on behalf of the cooperative by a majority of the incorporators, which shall state:

(a) The name of the cooperative;

(b) The address of its principal office;

(c) The date of its incorporation;

(d) That the cooperative has not commenced business;

(e) That the amount, if any, actually paid in on account of membership fees, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto and that all easements shall have been released to the grantors;

(f) That no debt of the cooperative remains unpaid; and

(g) That a majority of the incorporators elect that the cooperative be dissolved. Such articles of dissolution shall be submitted to the Department of State for filing as provided in this chapter.

(2) A cooperative which has commenced business may dissolve voluntarily and wind up its affairs in the following manner:

(a) The board of trustees shall first recommend that the cooperative be dissolved voluntarily and thereafter the proposition that the cooperative be dissolved shall be submitted to the members of the cooperative at any annual or special meeting the notice of which shall set forth such proposition. The proposed voluntary dissolution shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members voting thereon at such meeting;

(b) Upon such approval, a certificate of election to dissolve, hereinafter designated the “certificate,” shall be executed and acknowledged on behalf of the cooperative by its president or vice president, and its corporate seal shall be affixed thereto and attested by its secretary. The certificate shall state:

1. The name of the cooperative;

2. The address of its principal office;

3. The names and addresses of its trustees; and

4. The total number of members of the cooperative and the number of members who voted for and against the voluntary dissolution of the cooperative. The president or vice president executing the certificate shall also make and annex thereto an affidavit stating that the provisions of this subsection were duly complied with. Such certificate and affidavit shall be submitted to the Department of State for filing as provided in this chapter;

(c) Upon the filing of the certificate and affidavit by the Department of State, the cooperative shall cease to carry on its business except insofar as may be necessary for the winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the Department of State;

(d) After the filing of the certificate and affidavit by the Department of State the board of trustees shall immediately cause notice of the winding up proceedings to be mailed to each known creditor and claimant and to be published once a week for 2 successive weeks in a newspaper of general circulation in the county in which the principal office of the cooperative is located;

(e) The board of trustees shall have full power to wind up and settle the affairs of the cooperative and shall proceed to collect the debts owing to the cooperative, convey and dispose of its property and assets, pay, satisfy, and discharge its debts, obligations, and liabilities, and do all other things required to liquidate its business and affairs, and after paying or adequately providing for the payment of all its debts, obligations and liabilities, shall distribute the remainder of its property and assets among its members in proportion to the aggregate patronage of each such member during the 7 years next preceding the date of such filing of the certificate, or, if the cooperative shall not have been in existence for such period, during the period of its existence; and

(f) When all debts, liabilities and obligations of the cooperative have been paid and discharged or adequate provision shall have been made therefor, and all of the remaining property and assets of the cooperative shall have been distributed to the members pursuant to the provisions of this section, the board of trustees shall authorize the execution of articles of dissolution which shall thereupon be executed and acknowledged on behalf of the cooperative by its president or vice president, and its corporate seal shall be affixed thereto and attested by its secretary. Such articles of dissolution shall recite in the caption that they are executed pursuant to this chapter and shall state:

1. The name of the cooperative;

2. The address of the principal office of the cooperative;

3. That the cooperative has heretofore delivered to the Department of State a certificate of election to dissolve and the date on which the certificate was filed by the Department of State in the records of its office;

4. That all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made therefor;

5. That all the remaining property and assets of the cooperative have been distributed among the members in accordance with the provisions of this section; and

6. That there are no actions or suits pending against the cooperative. The president or vice president executing the articles of dissolution shall also make and annex thereto an affidavit stating that the provisions of this subsection were duly complied with.

Such articles of dissolution and affidavit accompanied by proof of the publication required in this subsection, shall be submitted to the Department of State for filing as provided in this chapter.

History.—s. 18, ch. 19138, 1939; CGL 1940 Supp. 6494(61); s. 7, ch. 22858, 1945; ss. 10, 35, ch. 69-106.



425.20 - Filing of articles.

425.20 Filing of articles.—Articles of incorporation, amendment, consolidation, merger, conversion, or dissolution, as the case may be, when executed and acknowledged and accompanied by such affidavits as may be required by applicable provisions of this chapter, shall be presented to the Department of State for filing in the records of its office. If the Department of State shall find that the articles presented conform to the requirements of this chapter, it shall upon the payment of the fees as in this chapter provided, file the articles so presented in the records of its office and upon such filing the incorporation, amendment, consolidation, merger, conversion, or dissolution provided for therein shall be in effect. The Department of State immediately upon the filing in its office of any articles pursuant to this chapter shall transmit a certified copy thereof to the county clerk of the county in which the principal office of each cooperative or corporation affected by such incorporation, amendment, consolidation, merger, conversion, or dissolution shall be located. The clerk of any county, upon receipt of any such certified copy, shall file and index the same in the records of his or her office, but the failure of the Department of State or of a clerk of a county to comply with the provisions of this section shall not invalidate such articles. The provisions of this section shall also apply to certificates of election to dissolve and affidavits of compliance executed pursuant to s. 425.19(2)(b).

History.—s. 19, ch. 19138, 1939; CGL 1940 Supp. 6494(62); ss. 10, 35, ch. 69-106; s. 95, ch. 97-103.



425.21 - Refunds to members.

425.21 Refunds to members.—Revenues of a cooperative for any fiscal year in excess of the amount thereof necessary:

(1) To defray expenses of the cooperative and of the operation and maintenance of its facilities during such fiscal year;

(2) To pay interest and principal obligations of the cooperative coming due in such fiscal year;

(3) To finance, or to provide a reserve for the financing of, the construction or acquisition by the cooperative of additional facilities to the extent determined by the board of trustees;

(4) To provide a reasonable reserve for working capital;

(5) To provide a reserve for the payment of indebtedness of the cooperative maturing more than 1 year after the date of the incurrence of such indebtedness in an amount not less than the total of the interest and principal payments in respect thereof required to be made during the next following fiscal year; and

(6) To provide a fund for education in cooperation and for the dissemination of information concerning the effective use of electric energy and other services made available by the cooperative,

shall, unless otherwise determined by a vote of the members, be distributed by the cooperative to its members as patronage refunds in accordance with the patronage of the cooperative by the respective members paid for during such fiscal year. Nothing herein contained shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the same shall become due.

History.—s. 20, ch. 19138, 1939; CGL 1940 Supp. 6494(63).



425.22 - Disposition of property.

425.22 Disposition of property.—A cooperative may not sell, mortgage, lease or otherwise dispose of or encumber all or any substantial portion of its property unless such sale, mortgage, lease, or other disposition or encumbrance is authorized at a duly held meeting of the members thereof by the affirmative vote of not less than two-thirds of all of the members of the cooperative, and unless the notice of such proposed sale, mortgage, lease or other disposition or encumbrance shall have been contained in the notice of the meeting. However, notwithstanding anything herein contained, or any other provisions of law, the board of trustees of a cooperative, without authorization by the members thereof, shall have full power and authority to authorize the execution and delivery of a mortgage or deed of trust upon, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of trustees shall determine, to secure any indebtedness of the cooperative to the United States or any instrumentality or agency thereof or to any bank, financial institution, corporation, or person lending money or credit to such cooperative.

History.—s. 21, ch. 19138, 1939; CGL 1940 Supp. 6494(64); s. 1, ch. 70-14; s. 1, ch. 71-37.



425.23 - Nonliability of members for debts of cooperative.

425.23 Nonliability of members for debts of cooperative.—The private property of the members of a cooperative shall be exempt from execution for the debts of the cooperative and no member shall be liable or responsible for any debts of the cooperative.

History.—s. 22, ch. 19138, 1939; CGL 1940 Supp. 6494(65).



425.24 - Recordation of mortgages.

425.24 Recordation of mortgages.—Any mortgage, deed of trust, or other instrument executed by a cooperative or foreign corporation transacting business in this state pursuant to this chapter, which, by its terms, creates a lien upon real and personal property then owned or after-acquired, and which is recorded as a mortgage of real property in any county in which such property is located or is to be located shall have the same force and effect as if the mortgage, deed of trust or other instrument were also recorded or filed in the proper office of such county as a mortgage on personal property. Recordation of any such mortgage, deed of trust or other instrument shall cause the lien thereof to attach to all after-acquired property of the mortgagor of the nature therein described as being mortgaged or pledged thereby immediately upon the acquisition of such property by the mortgagor, and such lien shall be superior to all claims of creditors of the mortgagor and purchasers of such property and to all other liens, except liens of prior record and tax liens, affecting such property.

History.—s. 23, ch. 19138, 1939; CGL 1940 Supp. 6494(66).



425.25 - Waiver of notice.

425.25 Waiver of notice.—Whenever any notice is required to be given under the provisions of this chapter or under the provisions of the articles of incorporation or bylaws of a cooperative, waiver thereof in writing, signed by the person or persons entitled to such notice whether before or after the time fixed for the giving of such notice, shall be deemed equivalent to such notice. If a person or persons entitled to notice of a meeting shall attend such meeting, such attendance shall constitute a waiver of notice of the meeting, except in case the attendance is for the express purpose of objecting to the transaction of any business because the meeting shall not have been lawfully called or convened.

History.—s. 24, ch. 19138, 1939; CGL 1940 Supp. 6494(67).



425.26 - Trustees, officers or members, notaries.

425.26 Trustees, officers or members, notaries.—No person who is authorized to take acknowledgments under the laws of this state shall be disqualified from taking acknowledgments of instruments executed in favor of a cooperative or to which it is a party, by reason of being an officer, director or member of such cooperative.

History.—s. 25, ch. 19138, 1939; CGL 1940 Supp. 6494(68).



425.27 - Foreign corporations.

425.27 Foreign corporations.—Any corporation organized under the laws of another state on a nonprofit or a cooperative basis for the purpose of supplying electric energy in rural areas and owning and operating electric transmission or distribution lines in a state adjacent to this state, shall be allowed to transact business in this state and shall have the same rights, powers, and privileges as a cooperative organized under this chapter upon the filing with the Department of State of a certified copy of its charter or articles of incorporation and upon payment of the filing fee in this chapter provided.

History.—s. 26, ch. 19138, 1939; CGL 1940 Supp. 6494(69); ss. 10, 35, ch. 69-106.



425.28 - Fees.

425.28 Fees.—The Department of State shall charge and collect for:

(1) Filing articles of incorporation, $17.50;

(2) Filing articles of amendment, $8.75;

(3) Filing articles of consolidation or merger, $8.75;

(4) Filing articles of conversion, $8.75;

(5) Filing certificate of election to dissolve, $8.75;

(6) Filing articles of dissolution, $8.75;

(7) Filing certificate of change of principal office, $3.50;

(8) Filing certified copy of charter or articles of incorporation of foreign corporation pursuant to s. 425.27, $17.50.

History.—s. 27, ch. 19138, 1939; CGL 1940 Supp. 6494(70); ss. 10, 35, ch. 69-106; s. 58, ch. 90-132.



425.29 - Exemption from Sale of Securities Law.

425.29 Exemption from 1Sale of Securities Law.—The provisions of the 1Sale of Securities Law shall not apply to any note, bond or other evidence of indebtedness issued by any cooperative or foreign corporation transacting business in this state pursuant to this chapter to the United States or any agency or instrumentality thereof, to any commercial bank or banking institution chartered by state or national laws, to any financing institution, organized on a cooperative plan for the purpose of financing its members’ programs, projects, and undertakings, in which the cooperative holds membership, or to any mortgage, deed of trust, or other security agreement executed to secure the same. The provisions of said sale of securities law shall not apply to the issuance of membership certificates by any cooperative or any such foreign corporation.

History.—s. 28, ch. 19138, 1939; CGL 1940 Supp. 6494(71); s. 2, ch. 71-37.

1Note.—Section 517.01, the short title for the Sale of Securities Law, was repealed by s. 1, ch. 78-435.






Chapter 427 - SPECIAL TRANSPORTATION AND COMMUNICATIONS SERVICES

Part I - TRANSPORTATION SERVICES (ss. 427.011-427.017)

427.011 - Definitions.

427.011 Definitions.—For the purposes of ss. 427.011-427.017:

(1) “Transportation disadvantaged” means those persons who because of physical or mental disability, income status, or age are unable to transport themselves or to purchase transportation and are, therefore, dependent upon others to obtain access to health care, employment, education, shopping, social activities, or other life-sustaining activities, or children who are handicapped or high-risk or at-risk as defined in s. 411.202.

(2) “Metropolitan planning organization” means the organization responsible for carrying out transportation planning and programming in accordance with the provisions of 23 U.S.C. s. 134, as provided in 23 U.S.C. s. 104(f)(3).

(3) “Agency” means an official, officer, commission, authority, council, committee, department, division, bureau, board, section, or any other unit or entity of the state or of a city, town, municipality, county, or other local governing body or a private nonprofit transportation service-providing agency.

(4) “Transportation improvement program” means a staged multiyear program of transportation improvements, including an annual element, which is developed by a metropolitan planning organization or designated official planning agency.

(5) “Community transportation coordinator” means a transportation entity recommended by a metropolitan planning organization, or by the appropriate designated official planning agency as provided for in ss. 427.011-427.017 in an area outside the purview of a metropolitan planning organization, to ensure that coordinated transportation services are provided to the transportation disadvantaged population in a designated service area.

(6) “Transportation operator” means one or more public, private for-profit, or private nonprofit entities engaged by the community transportation coordinator to provide service to transportation disadvantaged persons pursuant to a coordinated system service plan.

(7) “Coordinating board” means an advisory entity in each designated service area composed of representatives appointed by the metropolitan planning organization or designated official planning agency, to provide assistance to the community transportation coordinator relative to the coordination of transportation services.

(8) “Purchasing agency” means a department or agency whose head is an ex officio, nonvoting adviser to the commission, or an agency that purchases transportation services for the transportation disadvantaged.

(9) “Paratransit” means those elements of public transit which provide service between specific origins and destinations selected by the individual user with such service being provided at a time that is agreed upon by the user and provider of the service. Paratransit service is provided by taxis, limousines, “dial-a-ride,” buses, and other demand-responsive operations that are characterized by their nonscheduled, nonfixed route nature.

(10) “Transportation disadvantaged funds” means any local government, state, or available federal funds that are for the transportation of the transportation disadvantaged. Such funds may include, but are not limited to, funds for planning, Medicaid transportation, administration, operation, procurement, and maintenance of vehicles or equipment and capital investments. Transportation disadvantaged funds do not include funds for the transportation of children to public schools.

(11) “Coordination” means the arrangement for the provision of transportation services to the transportation disadvantaged in a manner that is cost-effective, efficient, and reduces fragmentation and duplication of services.

(12) “Nonsponsored transportation disadvantaged services” means transportation disadvantaged services that are not sponsored or subsidized by any funding source other than the Transportation Disadvantaged Trust Fund.

History.—ss. 1, 9, ch. 79-180; s. 4, ch. 80-414; ss. 1, 3, ch. 84-56; ss. 1, 14, ch. 89-376; s. 57, ch. 90-306; s. 5, ch. 91-429; s. 82, ch. 92-152; s. 63, ch. 94-237; s. 2, ch. 2008-203.



427.012 - The Commission for the Transportation Disadvantaged.

427.012 The Commission for the Transportation Disadvantaged.—There is created the Commission for the Transportation Disadvantaged in the Department of Transportation.

(1) The commission shall consist of seven members, all of whom shall be appointed by the Governor, in accordance with the requirements of s. 20.052.

(a) Five of the members must have significant experience in the operation of a business, and it is the intent of the Legislature that, when making an appointment, the Governor select persons who reflect the broad diversity of the business community in this state, as well as the racial, ethnic, geographical, and gender diversity of the population of this state.

(b) Two of the members must have a disability and use the transportation disadvantaged system.

(c) Each member shall represent the needs of the transportation disadvantaged throughout the state. A member may not subordinate the needs of the transportation disadvantaged in general in order to favor the needs of others residing in a specific location in the state.

(d) Each member shall be appointed to a term of 4 years. A member may be reappointed for one additional 4-year term.

(e) Each member must be a resident of the state and a registered voter.

(f) At any given time, at least one member must be at least 65 years of age.

(g) The Secretary of Transportation, the Secretary of Children and Families, the executive director of the Department of Economic Opportunity, the executive director of the Department of Veterans’ Affairs, the Secretary of Elderly Affairs, the Secretary of Health Care Administration, the director of the Agency for Persons with Disabilities, and a county manager or administrator who is appointed by the Governor, or a senior management level representative of each, shall serve as ex officio, nonvoting advisors to the commission.

(h) A member may not, within the 5 years immediately before his or her appointment, or during his or her term on the commission, have or have had a financial relationship with, or represent or have represented as a lobbyist as defined in s. 11.045, the following:

1. A transportation operator;

2. A community transportation coordinator;

3. A metropolitan planning organization;

4. A designated official planning agency;

5. A purchaser agency;

6. A local coordinating board;

7. A broker of transportation; or

8. A provider of transportation services.

(2) The chairperson shall be appointed by the Governor, and the vice chairperson of the commission shall be elected annually from the membership of the commission.

(3) Members of the commission shall serve without compensation but shall be allowed per diem and travel expenses, as provided in s. 112.061.

(4) The commission shall meet at least quarterly, or more frequently at the call of the chairperson. Four members of the commission constitute a quorum, and a majority vote of the members present is necessary for any action taken by the commission.

(5) The Governor may remove any member of the commission for cause.

(6) Each candidate for appointment to the commission must, before accepting the appointment, undergo background screening under s. 435.04 by filing with the Department of Transportation a complete set of fingerprints taken by an authorized law enforcement agency. The fingerprints must be submitted to the Department of Law Enforcement for state processing, and that department shall submit the fingerprints to the Federal Bureau of Investigation for federal processing. The Department of Transportation shall screen the background results and inform the commission of any candidate who does not meet level 2 screening standards. A candidate who has not met level 2 screening standards may not be appointed to the commission. The cost of the background screening may be borne by the Department of Transportation or the candidate.

(7) The commission shall appoint an executive director who shall serve under the direction, supervision, and control of the commission. The executive director, with the consent of the commission, shall employ such personnel as may be necessary to perform adequately the functions of the commission within budgetary limitations. Employees of the commission are exempt from the Career Service System.

(8) The commission shall appoint a technical working group that includes representatives of private paratransit providers. The technical working group shall advise the commission on issues of importance to the state, including information, advice, and direction regarding the coordination of services for the transportation disadvantaged. The commission may appoint other technical working groups whose members may include representatives of community transportation coordinators; metropolitan planning organizations; regional planning councils; experts in insurance, marketing, economic development, or financial planning; and persons who use transportation for the transportation disadvantaged, or their relatives, parents, guardians, or service professionals who tend to their needs.

(9) The commission is assigned to the office of the secretary of the Department of Transportation for administrative and fiscal accountability purposes, but it shall otherwise function independently of the control, supervision, and direction of the department.

(10) The commission shall develop a budget pursuant to chapter 216. The budget is not subject to change by the department staff after it has been approved by the commission, but it shall be transmitted to the Governor, as head of the department, along with the budget of the department.

History.—ss. 2, 8, 9, ch. 79-180; s. 5, ch. 80-414; s. 73, ch. 81-167; s. 76, ch. 83-55; ss. 2, 3, ch. 84-56; ss. 2, 14, ch. 89-376; s. 29, ch. 91-282; s. 5, ch. 91-429; s. 83, ch. 92-152; s. 64, ch. 94-237; s. 10, ch. 96-387; s. 204, ch. 99-8; s. 118, ch. 99-385; s. 9, ch. 2005-255; s. 1, ch. 2006-61; s. 3, ch. 2008-203; s. 342, ch. 2011-142; s. 59, ch. 2012-5; s. 242, ch. 2014-19.



427.013 - The Commission for the Transportation Disadvantaged; purpose and responsibilities.

427.013 The Commission for the Transportation Disadvantaged; purpose and responsibilities.—The purpose of the commission is to accomplish the coordination of transportation services provided to the transportation disadvantaged. The goal of this coordination is to assure the cost-effective provision of transportation by qualified community transportation coordinators or transportation operators for the transportation disadvantaged without any bias or presumption in favor of multioperator systems or not-for-profit transportation operators over single operator systems or for-profit transportation operators. In carrying out this purpose, the commission shall:

(1) Compile all available information on the transportation operations for and needs of the transportation disadvantaged in the state.

(2) Establish statewide objectives for providing transportation services for the transportation disadvantaged.

(3) Develop policies and procedures for the coordination of local government, federal, and state funding for the transportation disadvantaged.

(4) Identify barriers prohibiting the coordination and accessibility of transportation services to the transportation disadvantaged and aggressively pursue the elimination of these barriers.

(5) Serve as a clearinghouse for information about transportation disadvantaged services, training, funding sources, innovations, and coordination efforts.

(6) Assist communities in developing transportation systems designed to serve the transportation disadvantaged.

(7) Unless otherwise provided by state or federal law, ensure that all procedures, guidelines, and directives issued by purchasing agencies are conducive to the coordination of transportation services.

(8)(a) Ensure that purchasing agencies purchase all trips within the coordinated system, unless they have fulfilled the requirements of s. 427.0135(3) and use a more cost-effective alternative provider that meets comparable quality and standards.

(b) Unless the purchasing agency has negotiated with the commission pursuant to the requirements of s. 427.0135(3), provide, by rule, criteria and procedures for purchasing agencies to use if they wish to use an alternative provider. Agencies must demonstrate that the proposed alternative provider can provide a trip of comparable quality and standards for the clients at a lower cost than that provided within the coordinated system, or that the coordinated system cannot accommodate the agency’s clients.

(9) Unless the purchasing agency has negotiated with the commission pursuant to the requirements of s. 427.0135(3), develop by rule standards for community transportation coordinators and any transportation operator or coordination contractor from whom service is purchased or arranged by the community transportation coordinator covering coordination, operation, safety, insurance, eligibility for service, costs, and utilization of transportation disadvantaged services. These standards and rules must include, but are not limited to:

(a) Minimum performance standards for the delivery of services. These standards must be included in coordinator contracts and transportation operator contracts with clear penalties for repeated or continuing violations.

(b) Minimum liability insurance requirements for all transportation services purchased, provided, or coordinated for the transportation disadvantaged through the community transportation coordinator.

(10) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of ss. 427.011-427.017.

(11) Approve the appointment of all community transportation coordinators.

(12) Have the authority to apply for and accept funds, grants, gifts, and services from the Federal Government, state government, local governments, or private funding sources. Applications by the commission for local government funds shall be coordinated through the appropriate coordinating board. Funds acquired or accepted under this subsection shall be administered by the commission and shall be used to carry out the commission’s responsibilities.

(13) Make an annual report to the Governor, the President of the Senate, and the Speaker of the House of Representatives by January 1 of each year.

(14) Consolidate, for each state agency, the amounts of each agency’s actual expenditures, together with the actual expenditures of each local government and directly federally funded agency and the amounts collected by each official planning agency.

(15) Prepare a statewide 5-year transportation disadvantaged plan which addresses the transportation problems and needs of the transportation disadvantaged, which is fully coordinated with local transit plans, compatible with local government comprehensive plans, and which ensures that the most cost-effective and efficient method of providing transportation to the disadvantaged is programmed for development.

(16) Review and approve memorandums of agreement for the provision of coordinated transportation services.

(17) Review, monitor, and coordinate all transportation disadvantaged local government, state, and federal fund requests and plans for conformance with commission policy, without delaying the application process. Such funds shall be available only to those entities participating in an approved coordinated transportation system or entities which have received a commission-approved waiver to obtain all or part of their transportation through another means. This process shall identify procedures for coordinating with the state’s intergovernmental coordination and review procedures and s. 216.212(1) and any other appropriate grant review process.

(18) Develop an interagency uniform contracting and billing and accounting system that shall be used by all community transportation coordinators and their transportation operators.

(19) Develop and maintain a transportation disadvantaged manual.

(20) Design and develop transportation disadvantaged training programs.

(21) Coordinate all transportation disadvantaged programs with appropriate state, local, and federal agencies and public transit agencies to ensure compatibility with existing transportation systems.

(22) Designate the official planning agency in areas outside of the purview of a metropolitan planning organization.

(23) Develop need-based criteria that must be used by all community transportation coordinators to prioritize the delivery of nonsponsored transportation disadvantaged services that are purchased with Transportation Disadvantaged Trust Fund moneys.

(24) Establish a review procedure to compare the rates proposed by alternate transportation operators with the rates charged by a community transportation coordinator to determine which rate is more cost-effective.

(25) Conduct a cost-comparison study of single-coordinator, multicoordinator, and brokered community transportation coordinator networks to ensure that the most cost-effective and efficient method of providing transportation to the transportation disadvantaged is programmed for development.

(26) Develop a quality assurance and management review program to monitor, based upon approved commission standards, services contracted for by an agency, and those provided by a community transportation operator pursuant to s. 427.0155.

(27) Ensure that local community transportation coordinators work cooperatively with local workforce development boards established in chapter 445 to provide assistance in the development of innovative transportation services for participants in the welfare transition program.

(28) In consultation with the Agency for Health Care Administration and the Department of Transportation, develop an allocation methodology that equitably distributes all transportation funds under the control of the commission to compensate counties, community transportation coordinators, and other entities providing transportation disadvantaged services. The methodology shall separately account for Medicaid beneficiaries. The methodology shall consider such factors as the actual costs of each transportation disadvantaged trip based on prior-year information, efficiencies that a provider might adopt to reduce costs, results of the rate and cost comparisons conducted under subsections (24) and (25), as well as cost efficiencies of trips when compared to the local cost of transporting the general public. This subsection does not supersede the authority of the Agency for Health Care Administration to distribute Medicaid funds.

(29) Incur expenses for the purchase of advertisements, marketing services, and promotional items.

1(30) For the 2016-2017 fiscal year and notwithstanding any other provision of this section:

(a) Allocate, from funds provided in the General Appropriations Act, to community transportation coordinators who do not receive Urbanized Area Formula funds pursuant to 49 U.S.C. s. 5307 to provide transportation services for persons with disabilities, older adults, and low-income persons so they may access health care, employment, education, and other life-sustaining activities. Funds allocated for this purpose shall be distributed among community transportation coordinators based upon the Transportation Disadvantaged Trip and Equipment allocation methodology established by the commission.

(b) Award, from funds provided in the General Appropriations Act, competitive grants to community transportation coordinators to support transportation projects to:

1. Enhance access to health care, shopping, education, employment, public services, and recreation;

2. Assist in the development, improvement, and use of transportation systems in nonurbanized areas;

3. Promote the efficient coordination of services;

4. Support inner-city bus transportation; and

5. Encourage private transportation providers to participate.

(c) This subsection expires July 1, 2017.

History.—ss. 3, 9, ch. 79-180; s. 6, ch. 80-414; s. 274, ch. 81-259; ss. 1, 3, ch. 84-56; ss. 3, 14, ch. 89-376; s. 5, ch. 91-429; s. 84, ch. 92-152; s. 65, ch. 94-237; s. 17, ch. 98-57; s. 113, ch. 98-200; s. 119, ch. 99-385; s. 102, ch. 2000-165; s. 25, ch. 2000-266; s. 2, ch. 2006-61; s. 4, ch. 2008-203; s. 105, ch. 2016-62; s. 21, ch. 2016-216.

1Note.—Section 105, ch. 2016-62, added subsection (30) “[i]n order to implement Specific Appropriation 1856 of the 2016-2017 General Appropriations Act.”



427.0135 - Purchasing agencies; duties and responsibilities.

427.0135 Purchasing agencies; duties and responsibilities.—Each purchasing agency, in carrying out the policies and procedures of the commission, shall:

(1) Use the coordinated transportation system for provision of services to its clients, unless each department or purchasing agency meets the criteria outlined in rule or statute to use an alternative provider.

(2) Pay the rates established in the service plan or negotiated statewide contract, unless the purchasing agency has completed the procedure for using an alternative provider and demonstrated that a proposed alternative provider can provide a more cost-effective transportation service of comparable quality and standards or unless the agency has satisfied the requirements of subsection (3).

(3) Not procure transportation disadvantaged services without initially negotiating with the commission, as provided in s. 287.057(3)(e)12., or unless otherwise authorized by statute. If the purchasing agency, after consultation with the commission, determines that it cannot reach mutually acceptable contract terms with the commission, the purchasing agency may contract for the same transportation services provided in a more cost-effective manner and of comparable or higher quality and standards. The Medicaid agency shall implement this subsection in a manner consistent with s. 409.908(19) and as otherwise limited or directed by the General Appropriations Act.

(4) Identify in the legislative budget request provided to the Governor each year for the General Appropriations Act the specific amount of money the purchasing agency will allocate to provide transportation disadvantaged services.

(5) Provide the commission, by September 15 of each year, an accounting of all funds spent as well as how many trips were purchased with agency funds.

(6) Assist communities in developing coordinated transportation systems designed to serve the transportation disadvantaged. However, a purchasing agency may not serve as the community transportation coordinator in any designated service area.

(7) Ensure that its rules, procedures, guidelines, and directives are conducive to the coordination of transportation funds and services for the transportation disadvantaged.

(8) Provide technical assistance, as needed, to community transportation coordinators or transportation operators or participating agencies.

History.—ss. 4, 14, ch. 89-376; s. 5, ch. 91-429; s. 66, ch. 94-237; s. 4, ch. 95-394; s. 10, ch. 96-417; s. 26, ch. 2000-266; s. 5, ch. 2008-203; s. 34, ch. 2010-151; s. 16, ch. 2013-154; s. 32, ch. 2016-65.



427.015 - Function of the metropolitan planning organization or designated official planning agency in coordinating transportation for the transportation disadvantaged.

427.015 Function of the metropolitan planning organization or designated official planning agency in coordinating transportation for the transportation disadvantaged.—

(1) In developing the transportation improvement program, each metropolitan planning organization or designated official planning agency in this state shall include a realistic estimate of the cost and revenue that will be derived from transportation disadvantaged services in its area. The transportation improvement program shall also identify transportation improvements that will be advanced with such funds during the program period. Funds required by this subsection to be included in the transportation improvement program shall only be included after consultation with all affected agencies and shall only be expended if such funds are included in the transportation improvement program.

(2) Each metropolitan planning organization or designated official planning agency shall recommend to the commission a single community transportation coordinator. However, a purchasing agency may not serve as the community transportation coordinator in any designated service area. The coordinator may provide all or a portion of needed transportation services for the transportation disadvantaged but shall be responsible for the provision of those coordinated services. Based on approved commission evaluation criteria, the coordinator shall subcontract or broker those services that are more cost-effectively and efficiently provided by subcontracting or brokering. The performance of the coordinator shall be evaluated based on the commission’s approved evaluation criteria by the coordinating board at least annually. A copy of the evaluation shall be submitted to the metropolitan planning organization or the designated official planning agency, and the commission. The recommendation or termination of any community transportation coordinator shall be subject to approval by the commission.

(3) Each metropolitan planning organization or designated official planning agency shall request each local government in its jurisdiction to provide the actual expenditures of all local and direct federal funds to be expended for transportation for the disadvantaged. The metropolitan planning organization or designated official planning agency shall consolidate this information into a single report and forward it, by September 15, to the commission.

History.—ss. 6, 9, ch. 79-180; ss. 1, 3, ch. 84-56; ss. 5, 14, ch. 89-376; s. 5, ch. 91-429; s. 67, ch. 94-237; s. 27, ch. 2000-266; s. 6, ch. 2008-203.



427.0155 - Community transportation coordinators; powers and duties.

427.0155 Community transportation coordinators; powers and duties.—Community transportation coordinators shall have the following powers and duties:

(1) Execute uniform contracts for service using a standard contract, which includes performance standards for operators.

(2) Collect annual operating data for submittal to the commission.

(3) Review all transportation operator contracts annually.

(4) Approve and coordinate the utilization of school bus and public transportation services in accordance with the transportation disadvantaged service plan.

(5) In cooperation with a functioning coordinating board, review all applications for local government, federal, and state transportation disadvantaged funds, and develop cost-effective coordination strategies.

(6) In cooperation with, and approved by, the coordinating board, develop, negotiate, implement, and monitor a memorandum of agreement including a service plan, for submittal to the commission.

(7) In cooperation with the coordinating board and pursuant to criteria developed by the Commission for the Transportation Disadvantaged, establish eligibility guidelines and priorities with regard to the recipients of nonsponsored transportation disadvantaged services that are purchased with Transportation Disadvantaged Trust Fund moneys.

(8) Have full responsibility for the delivery of transportation services for the transportation disadvantaged as outlined in s. 427.015(2).

(9) Work cooperatively with local workforce development boards established in chapter 445 to provide assistance in the development of innovative transportation services for participants in the welfare transition program.

History.—ss. 6, 14, ch. 89-376; s. 5, ch. 91-429; s. 85, ch. 92-152; s. 68, ch. 94-237; s. 18, ch. 98-57; s. 103, ch. 2000-165; s. 7, ch. 2008-203; s. 22, ch. 2016-216.



427.0157 - Coordinating boards; powers and duties.

427.0157 Coordinating boards; powers and duties.—The purpose of each coordinating board is to develop local service needs and to provide information, advice, and direction to the community transportation coordinators on the coordination of services to be provided to the transportation disadvantaged. The commission shall, by rule, establish the membership of coordinating boards. The members of each board shall be appointed by the metropolitan planning organization or designated official planning agency. The appointing authority shall provide each board with sufficient staff support and resources to enable the board to fulfill its responsibilities under this section. Each board shall meet at least quarterly and shall:

(1) Review and approve the coordinated community transportation disadvantaged service plan, including the memorandum of agreement, prior to submittal to the commission;

(2) Evaluate services provided in meeting the approved plan;

(3) In cooperation with the community transportation coordinator, review and provide recommendations to the commission on funding applications affecting the transportation disadvantaged;

(4) Assist the community transportation coordinator in establishing eligibility guidelines and priorities with regard to the recipients of nonsponsored transportation disadvantaged services that are purchased with Transportation Disadvantaged Trust Fund moneys.

(5) Review the coordination strategies of service provision to the transportation disadvantaged in the designated service area; and

(6) Evaluate multicounty or regional transportation opportunities.

(7) Work cooperatively with local workforce development boards established in chapter 445 to provide assistance in the development of innovative transportation services for participants in the welfare transition program.

History.—ss. 7, 14, ch. 89-376; s. 5, ch. 91-429; s. 86, ch. 92-152; s. 19, ch. 98-57; s. 104, ch. 2000-165; s. 8, ch. 2008-203; s. 23, ch. 2016-216.



427.0158 - School bus and public transportation.

427.0158 School bus and public transportation.—

(1) The community transportation coordinator shall maximize the use of public school transportation and public fixed route or fixed schedule transit service for the transportation of the transportation disadvantaged.

(2) The school boards shall cooperate in the utilization of their vehicles to enhance coordinated transportation disadvantaged services by providing information as requested by the community transportation coordinator and by allowing the use of their vehicles at actual cost upon request when those vehicles are available for such use and are not transporting students.

(3) The public transit fixed route or fixed schedule system shall cooperate in the utilization of its regular service to enhance coordinated transportation disadvantaged services by providing the information as requested by the community transportation coordinator. The community transportation coordinator may request, without limitation, the following information:

(a) A copy of all current schedules, route maps, system map, and fare structure;

(b) A copy of the current charter policy;

(c) A copy of the current charter rates and hour requirements; and

(d) Required notification time to arrange for a charter.

History.—ss. 8, 14, ch. 89-376; s. 5, ch. 91-429; s. 9, ch. 2008-203.



427.0159 - Transportation Disadvantaged Trust Fund.

1427.0159 Transportation Disadvantaged Trust Fund.—

(1) There is established in the State Treasury the Transportation Disadvantaged Trust Fund to be administered by the Commission for the Transportation Disadvantaged. All fees collected for the transportation disadvantaged program under s. 320.03(9) shall be deposited in the trust fund.

(2) Funds deposited in the trust fund shall be appropriated by the Legislature to the commission and shall be used to carry out the responsibilities of the commission and to fund the administrative expenses of the commission.

(3) Funds deposited in the trust fund may be used by the commission to subsidize a portion of a transportation disadvantaged person’s transportation costs which is not sponsored by an agency, only if a cash or in-kind match is required. Funds for nonsponsored transportation disadvantaged services shall be distributed based upon the need of the recipient and according to criteria developed by the Commission for the Transportation Disadvantaged.

(4) A purchasing agency may deposit funds into the Transportation Disadvantaged Trust Fund for the commission to implement, manage, and administer the purchasing agency’s transportation disadvantaged funds, as defined in s. 427.011(10).

History.—ss. 9, 14, ch. 89-376; s. 5, ch. 91-429; s. 87, ch. 92-152; s. 69, ch. 94-237; s. 21, ch. 2000-257; s. 61, ch. 2001-62; s. 10, ch. 2008-203.

1Note.—Section 22, ch. 2000-257, provides that “[n]otwithstanding any other law to the contrary the requirements of sections 206.46(3) and 206.606(2), Florida Statutes, shall not apply to any funding, programs, or other provisions contained in this act.”



427.016 - Expenditure of local government, state, and federal funds for the transportation disadvantaged.

427.016 Expenditure of local government, state, and federal funds for the transportation disadvantaged.—

(1)(a) All transportation disadvantaged funds expended within the state shall be expended to purchase transportation services from community transportation coordinators or public, private, or private nonprofit transportation operators within the coordinated transportation system, except when the rates charged by proposed alternate operators are proven, pursuant to rules generated by the Commission for the Transportation Disadvantaged, to be more cost-effective and are not a risk to the public health, safety, or welfare. However, in areas where transportation suited to the unique needs of a transportation disadvantaged person cannot be purchased through the coordinated system, or where the agency has met the rule criteria for using an alternative provider, the service may be contracted for directly by the appropriate agency.

(b) This subsection does not preclude a purchasing agency from establishing maximum fee schedules, individualized reimbursement policies by provider type, negotiated fees, or any other mechanism, including contracting after initial negotiation with the commission, which the agency considers more cost-effective and of comparable or higher quality and standards than those of the commission for the purchase of services on behalf of its clients if it has fulfilled the requirements of s. 427.0135(3) or the procedure for using an alternative provider. State and local agencies shall not contract for any transportation disadvantaged services, including Medicaid reimbursable transportation services, with any community transportation coordinator or transportation operator that has been determined by the Agency for Health Care Administration, the Department of Legal Affairs Medicaid Fraud Control Unit, or any state or federal agency to have engaged in any abusive or fraudulent billing activities.

(2) Each year, each agency, whether or not it is an ex officio, nonvoting adviser to the Commission for the Transportation Disadvantaged, shall identify in the legislative budget request provided to the Governor for the General Appropriations Act the specific amount of any money the agency will allocate for the provision of transportation disadvantaged services. Additionally, each state agency shall, by September 15 of each year, provide the commission with an accounting of the actual amount of funds expended and the total number of trips purchased.

(3) Each metropolitan planning organization or designated official planning agency shall annually compile a report accounting for all local government and direct federal funds for transportation for the disadvantaged expended in its jurisdiction and forward this report by September 15 to the commission.

History.—ss. 5, 9, ch. 79-180; ss. 1, 3, ch. 84-56; ss. 10, 14, ch. 89-376; s. 5, ch. 91-429; s. 88, ch. 92-152; s. 70, ch. 94-237; s. 5, ch. 95-394; s. 11, ch. 2008-203.



427.017 - Conflicts with federal laws or regulations.

427.017 Conflicts with federal laws or regulations.—Upon notification by an agency of the Federal Government that any provision of this act conflicts with federal laws or regulations, the state or local agencies involved may take any reasonable steps necessary to assure continued federal funding. Further, it is the legislative intent that the conflict shall not affect other provisions or applications of this act that can effectively be implemented without implementation of the provision in question, and to this end, the provisions of this act are declared severable.

History.—ss. 7, 9, ch. 79-180; ss. 1, 3, ch. 84-56; s. 14, ch. 89-376; s. 5, ch. 91-429.






Part II - TELECOMMUNICATIONS ACCESS SYSTEM (ss. 427.701-427.708)

427.701 - Title.

427.701 Title.—This part may be cited as the “Telecommunications Access System Act of 1991.”

History.—s. 1, ch. 91-111.



427.702 - Findings, purpose, and legislative intent.

427.702 Findings, purpose, and legislative intent.—

(1) The Legislature finds and declares that:

(a) Telecommunications services provide a rapid and essential communications link among the general public and with essential offices and organizations such as police, fire, and medical facilities.

(b) All persons should have basic telecommunications services available to them at reasonable and affordable costs.

(c) A significant portion of Florida’s hearing impaired and speech impaired populations has profound disabilities, including dual sensory impairments, which render normal telephone equipment useless without additional specialized telecommunications devices, many of which cost several hundred dollars.

(d) The telecommunications system is intended to provide access to a basic communications network between all persons, and that many persons who have a hearing impairment or speech impairment currently have no access to the basic telecommunications system.

(e) Persons who do not have a hearing impairment or speech impairment are generally excluded from access to the basic telecommunications system to communicate with persons who have a hearing impairment or speech impairment without the use of specialized telecommunications devices.

(f) There exists a need for a telecommunications relay system whereby the cost for access to basic telecommunications services for persons who have a hearing impairment or speech impairment is no greater than the amount paid by other telecommunications customers.

(g) The Federal Government, in order to carry out the purposes established by Title II of the Communications Act of 1934, as amended, by the enactment of the Americans with Disabilities Act, endeavored to ensure that interstate and intrastate telecommunications relay services are available, to the extent possible and in the most efficient manner, to hearing impaired and speech impaired persons in the United States.

(h) Title IV of the Americans with Disabilities Act mandates that the telecommunications companies providing telephone services within the state shall provide telecommunications relay services on or before July 25, 1993, to persons who are hearing impaired or speech impaired within their certificated territories in a manner that meets or exceeds the requirements of regulations to be prescribed by the Federal Communications Commission.

(2) It is the declared purpose of this part to establish a system whereby the citizens of Florida who are hearing impaired, speech impaired, or dual sensory impaired have access to basic telecommunications services at a cost no greater than that paid by other telecommunications services customers, and whereby the cost of specialized telecommunications equipment necessary to ensure that citizens who are hearing impaired, speech impaired, or dual sensory impaired have access to basic telecommunications services and the provision of telecommunications relay service is borne by all the telecommunications customers of the state.

(3) It is the intent of the Legislature:

(a) That a telecommunications access system be established to provide equitable basic access to the telecommunications network for persons who are hearing impaired, speech impaired, or dual sensory impaired.

(b) That the telecommunications access system includes a telecommunications relay service system that meets or exceeds the certification requirements of the Federal Communications Commission.

(c) That the telecommunications access system includes the distribution of telecommunications devices for the deaf that are compatible with the telecommunications relay service system and has the capability of incorporating new technologies as they develop.

(d) That the telecommunications access system includes the distribution of specialized telecommunications devices necessary for hearing impaired, speech impaired, or dual sensory impaired persons to access basic telecommunications services.

(e) That the telecommunications access system ensures that users of the telecommunications relay service system pay rates no greater than the rates paid for functionally equivalent voice communications services.

(f) That the telecommunications access system be as cost-efficient as possible without diminishing the effectiveness or the quality of the system.

(g) That the telecommunications access system uses state-of-the-art technology for specialized telecommunications devices and the telecommunications relay service and encourages the incorporation of new developments in technology, to the extent that it has demonstrated benefits consistent with the intent of this act and is in the best interest of the citizens of this state.

(h) That the value of the involvement of persons who have hearing or speech impairments, and organizations representing or serving those persons, be recognized and such persons and organizations be involved throughout the development, establishment, and implementation of the telecommunications access system through participation on the advisory committee as provided in s. 427.706.

(i) That the total cost of providing telecommunications relay services and distributing specialized telecommunications devices be spread equitably among and collected from customers of all local exchange telecommunications companies.

History.—s. 1, ch. 91-111.



427.703 - Definitions.

427.703 Definitions.—As used in this part:

(1) “Administrator” means a corporation not for profit incorporated pursuant to the provisions of chapter 617 and designated by the Florida Public Service Commission to administer the telecommunications relay service system and the distribution of specialized telecommunications devices pursuant to the provisions of this act and rules and regulations established by the commission.

(2) “Commission” means the Florida Public Service Commission.

(3) “Deaf” means having a permanent hearing impairment and being unable to discriminate speech sounds in verbal communication, with or without the assistance of amplification devices.

(4) “Dual sensory impaired” means having both a permanent hearing impairment and a permanent visual impairment and includes deaf/blindness.

(5) “Hard of hearing” means having a permanent hearing impairment which is severe enough to necessitate the use of amplification devices to discriminate speech sounds in verbal communication.

(6) “Hearing impaired” or “having a hearing impairment” means deaf or hard of hearing and, for purposes of this part, includes being dual sensory impaired.

(7) “Local exchange telecommunications company” means a telecommunications company certificated by the commission to provide telecommunications services within a specific geographic area.

(8) “Operating fund” means the fund established, invested, managed, and maintained by the administrator for the exclusive purpose of implementing and administering the provisions of this act pursuant to commission rules and regulations.

(9) “Ring signaling device” means a mechanism, such as a flashing light, which visually indicates that a communication is being received through a telephone line. This term also means a mechanism such as an adjustable volume ringer and buzzer which audibly and loudly indicates an incoming telephone communication.

(10) “Speech impaired” or “having a speech impairment” means having a permanent loss of verbal communication ability which prohibits normal usage of a standard telephone handset.

(11) “Specialized telecommunications device” means a TDD, a volume control handset, a ring signaling device, or any other customer premises telecommunications equipment specifically designed or used to provide basic access to telecommunications services for a hearing impaired, speech impaired, or dual sensory impaired person.

(12) “Surcharge” means an additional charge which is to be paid by local exchange telecommunications company subscribers pursuant to the cost recovery mechanism established under s. 427.704(4) in order to implement the system described herein.

(13) “Telecommunications company” includes every corporation, partnership, and person and their lessees, trustees, or receivers appointed by any court whatsoever, and every political subdivision of the state, offering two-way telecommunications service to the public for hire within this state by the use of a telecommunications facility. The term “telecommunications company” does not include an entity which provides a telecommunications facility exclusively to a certificated telecommunications company, or a specialized mobile radio service operator, a private radio carrier, a radio common carrier, a cellular radio telecommunications carrier, or a cable television company providing cable service as defined in 47 U.S.C. s. 522.

(14) “Telecommunications device for the deaf” or “TDD” means a mechanism which is connected to a standard telephone line, operated by means of a keyboard, and used to transmit or receive signals through telephone lines.

(15) “Telecommunications facility” includes real estate, easements, apparatus, property, and routes used and operated to provide two-way telecommunications service to the public for hire within this state.

(16) “Telecommunications relay service” means any telecommunications transmission service that allows a person who is hearing impaired or speech impaired to communicate by wire or radio in a manner that is functionally equivalent to the ability of a person who is not hearing impaired or speech impaired. Such term includes any service that enables two-way communication between a person who uses a telecommunications device or other nonvoice terminal device and a person who does not use such a device.

(17) “Volume control handset” means a telephone which has an adjustable control for increasing the volume of the sound being produced by the telephone receiving unit or by the telephone transmitting unit.

History.—s. 1, ch. 91-111.



427.704 - Powers and duties of the commission.

427.704 Powers and duties of the commission.—

(1) The commission shall establish, implement, promote, and oversee the administration of a statewide telecommunications access system to provide access to telecommunications relay services by persons who are hearing impaired or speech impaired, or others who communicate with them. The telecommunications access system shall provide for the purchase and distribution of specialized telecommunications devices and the establishment of statewide single provider telecommunications relay service system which operates continuously. To provide telecommunications relay services and distribute specialized telecommunication devices to persons who are hearing impaired or speech impaired, at a reasonable cost the commission shall:

(a) Investigate, conduct public hearings, and solicit the advice and counsel of the advisory committee established pursuant to s. 427.706 to determine the most cost-effective method for providing telecommunications relay service and distributing specialized telecommunications devices.

(b) Ensure that users of the telecommunications relay service system pay rates no greater than the rates paid for functionally equivalent voice communication services with respect to such factors as duration of the call, time of day, and distance from the point of origination to the point of termination.

(c) Ensure that the telecommunications access system protects the privacy of persons to whom services are provided and that all operators maintain the confidentiality of all relay service messages.

(d) Ensure that the telecommunications relay service system complies with regulations adopted by the Federal Communications Commission to implement Title IV of the Americans with Disabilities Act.

(2) The commission shall designate as the administrator of the telecommunications access system a corporation not for profit organized for such purposes and incorporated pursuant to chapter 617. For the purposes of this part, the commission may order telecommunications companies to form such a corporation not for profit.

(3)(a) The commission shall select the provider of the telecommunications relay service pursuant to procedures established by the commission. In selecting the service provider, the commission shall take into consideration the cost of providing the relay service and the interests of the hearing impaired and speech impaired community in having access to a high-quality and technologically advanced telecommunications system. The commission shall award the contract to the bidder whose proposal is the most advantageous to the state, taking into consideration the following:

1. The appropriateness and accessibility of the proposed telecommunications relay service for the citizens of the state, including persons who are hearing impaired or speech impaired.

2. The overall quality of the proposed telecommunications relay service.

3. The charges for the proposed telecommunications relay service system.

4. The ability and qualifications of the bidder to provide the proposed telecommunications relay service as outlined in the request for proposals.

5. Any proposed service enhancements and technological enhancements which improve service without significantly increasing cost.

6. Any proposed inclusion of provision of assistance to deaf persons with special needs to access the basic telecommunications system.

7. The ability to meet the proposed commencement date for the telecommunications relay service.

8. All other factors listed in the request for proposals.

(b) The commission shall consider the advice and counsel of the advisory committee in the development of the request for proposals. The request for proposals shall include, but not be limited to:

1. A description of the scope and general requirements of the telecommunications relay service, including the required compliance with regulations adopted by the Federal Communications Commission to implement Title IV of the Americans with Disabilities Act, the required service provisions and service limitations, system design, service provider qualifications, and service description, type of calls to be provided, and charges to the users.

2. A description of the telecommunications relay service system standards.

3. A description of information to be provided by the bidder, including service provider qualifications, cost information, including cost per call and startup costs, a description of the system design, including network access and facilities to be provided, and relay operator standards.

4. A description of service provider reporting requirements.

(c) The commission shall establish a request for a proposals review committee, which shall include commission staff and designated members of the advisory committee, to review the proposals received by the commission and recommend a telecommunications relay service provider to the commission for final selection. By agreeing to serve on the review committee, each member of the review committee shall agree that he or she currently does not have and will not have any interest or employment, either directly or indirectly, with potential bidders that would conflict in any manner or degree with his or her performance on the committee.

(d) To the extent a bidder desires any portion of its proposal to be considered proprietary, confidential business information, the bidder shall make such request concurrent with filing its proposal and justify its request as provided in s. 364.183.

(4)(a) The commission shall establish a mechanism to recover the costs of implementing and maintaining the services required pursuant to this part which shall be applied to each basic telecommunications access line. In establishing the recovery mechanism, the commission shall:

1. Require all local exchange telecommunications companies to impose a monthly surcharge on all local exchange telecommunications company subscribers on an individual access line basis, except that such surcharge shall not be imposed upon more than 25 basic telecommunications access lines per account bill rendered.

2. Require all local exchange telecommunications companies to include the surcharge as a part of the local service charge that appears on the customer’s bill, except that the local exchange telecommunications company shall specify the surcharge on the initial bill to the subscriber and itemize it at least once annually.

3. Allow the local exchange telecommunications company to deduct and retain 1 percent of the total surcharge amount collected each month to recover the billing, collecting, remitting, and administrative costs attributed to the surcharge.

(b) The commission shall determine the amount of the surcharge based upon the amount of funding necessary to accomplish the purposes of this act and provide the services on an ongoing basis; however, in no case shall the amount exceed 25 cents per line per month.

(c) All moneys received by the local exchange telecommunications company, less the amount retained as authorized by subparagraph (4)(a)3., shall be remitted to the administrator for deposit in appropriate financial institutions regulated under state or federal law and used exclusively to fund the telecommunications access system provided for herein.

(d) The surcharge collected by the local exchange telecommunications companies is not subject to any sales, use, franchise, income, municipal utility, gross receipts, or any other tax, fee, or assessment, nor shall it be considered revenue of the local exchange telecommunications companies for any purpose.

(e) From the date of implementing the surcharge, the commission shall review the amount of the surcharge at least annually and shall order changes in the amount of the surcharge as necessary to assure available funds for the provision of the telecommunications access system established herein. Where the review of the surcharge determines that excess funds are available, the commission may order the suspension of the surcharge for a period which the commission deems appropriate.

(5) The commission shall require each local exchange telecommunications company to begin assessing and collecting the surcharge in the amount of 5 cents per access line per month on bills rendered on or after July 1, 1991, for remission to the administrator for deposit in the operational fund. Each local exchange telecommunications company shall remit moneys collected to the administrator. On August 15, 1991, each local exchange telecommunications company shall begin remitting the moneys collected to the administrator on a monthly basis and in a manner as prescribed by the commission. The administrator shall use such moneys to cover costs incurred during the development of the telecommunications relay services and to establish and administer the specialized telecommunications devices system.

(6) The commission shall establish a schedule for completion of specific stages of the telecommunications relay service development and implementation except that the statewide telecommunications relay service shall commence on or before June 1, 1992.

(7) The commission shall require the administrator to submit financial statements for the distribution of specialized telecommunications devices and the telecommunications relay service to the commission quarterly, in the manner prescribed by the commission.

(8) The commission shall adopt rules and may take any other action necessary to implement the provisions of this act.

(9) The commission shall prepare an annual report on the operation of the telecommunications access system, which shall be available on the commission’s Internet website. Reports must be prepared in consultation with the administrator and the advisory committee appointed pursuant to s. 427.706. The reports must, at a minimum, briefly outline the status of developments in the telecommunications access system, the number of persons served, the call volume, revenues and expenditures, the allocation of the revenues and expenditures between provision of specialized telecommunications devices to individuals and operation of statewide relay service, other major policy or operational issues, and proposals for improvements or changes to the telecommunications access system.

History.—s. 1, ch. 91-111; s. 11, ch. 2000-334; s. 139, ch. 2010-102.



427.705 - Administration of the telecommunications access system.

427.705 Administration of the telecommunications access system.—

(1) Consistent with the provisions of this act and rules and regulations established by the commission, the administrator shall:

(a) Purchase, store, distribute, and maintain specialized telecommunications devices, either directly or through contract with third parties, or a combination thereof.

(b) Administer advertising and outreach services as required by the commission, either directly or through contract with third parties, or a combination thereof.

(c) Administer training services for recipients of specialized telecommunications devices and for telecommunications relay service users as directed by the commission through contract with third parties.

(d) Establish and maintain an operational fund with appropriate financial institutions regulated under state or federal law, and receive moneys from the local exchange telecommunications companies and deposit such moneys in the operational fund.

(e) Develop, test, and implement an accounting system and internal controls and procedures to receive, safeguard, and disperse moneys in the operational fund as directed by the commission.

(f) Develop and implement procedures for an independent audit and for compliance with commission reporting requirements, as directed by the commission.

(g) Administer and control the award of money to all parties incurring costs in implementing and maintaining the telecommunications access system, equipment, and technical support services in accordance with the provisions of this act.

(2) The administrator shall be audited annually by an independent auditing firm to assure proper management of any revenues it receives and disburses. The administrator’s books and records shall be open to the commission and to the Auditor General for review upon request. The commission shall have the authority to establish fiscal and operational requirements for the administrator to follow in order to ensure that the administrative costs of the system are reasonable.

(3) The administrator may apply to the commission for an adjustment in the amount of the monthly surcharge that a local exchange telecommunications company must impose on its customers. Prior to applying to the commission for such an adjustment, the commission may require the administrator to employ an independent accounting firm to perform an audit of the accounts of the administrator and the service providers relevant to the surcharge and file a report with the commission.

(4) In contracting for the provision of distribution of specialized telecommunications devices, outreach services, and training of recipients, the administrator shall consider contracting with organizations that provide services to persons who are hearing impaired or speech impaired.

(5) The administrator shall provide for the distribution of specialized telecommunications devices to persons qualified to receive such equipment in accordance with the provisions of this act. The administrator shall establish procedures for the distribution of specialized telecommunications devices and shall solicit the advice and counsel and consider the recommendations of the advisory committee in establishing such procedures. The procedures shall:

(a) Provide for certification of persons as hearing impaired, speech impaired, or dual sensory impaired. Such certification process shall include a statement attesting to such impairment by a licensed physician, audiologist, speech-language pathologist, hearing aid specialist, or deaf service center director; by a state-certified teacher of the hearing impaired; by a state-certified teacher of the visually impaired; or by an appropriate state or federal agency. The licensed physician, audiologist, speech-language pathologist, hearing aid specialist, state-certified teacher of the hearing impaired, or state-certified teacher of the visually impaired providing statements which attest to such impairments shall work within their individual scopes of practice according to their education and training. The deaf service center directors and appropriate state and federal agencies shall attest to such impairments as provided for in the procedures developed by the administrator.

(b) Establish characteristics and performance standards for specialized telecommunications devices determined to be necessary, and for the selection of equipment to be purchased for distribution to qualified recipients. The characteristics and standards shall be modified as advances in equipment technology render such standards inapplicable.

(c) Provide for the administrator to apply for, contract for, receive, and expend for the purposes of this part any appropriation, grant, gift, or donation from the Federal Government or any other public or private source.

(d) Require the administrator to purchase the equipment required by this part on a competitively bid basis, so that the best value per unit may be obtained on the equipment selected for purchase, unless the equipment is available from only one source, or the total amount of the subject transaction does not exceed $5,000.

(6) All names, addresses, and telephone numbers provided to the Florida Public Service Commission or administrator by applicants for specialized telecommunications devices are confidential and exempt from the provisions of s. 119.07(1). The information shall be released to contractors only to the extent necessary for assignment and shipment of equipment, for provision of training in the use of equipment, and for inventory reconciliation purposes. Neither the administrator or any contractor shall release this information nor use it for any other purpose.

(7) The administrator shall assume responsibility for distribution of specialized telecommunications devices.

(8) The administrator shall submit financial statements to the commission quarterly, in the manner prescribed by the commission.

History.—s. 1, ch. 91-111; s. 1, ch. 92-2; s. 278, ch. 96-406; s. 52, ch. 99-5; s. 12, ch. 2000-334.



427.706 - Advisory committee.

427.706 Advisory committee.—

(1) The commission shall appoint an advisory committee to assist the commission with the implementation of the provisions of this part. The committee shall be composed of no more than 10 persons and shall include, to the extent practicable, the following:

(a) Two deaf persons recommended by the Florida Association of the Deaf.

(b) One hearing impaired person recommended by Self-Help for the Hard of Hearing.

(c) One deaf and blind person recommended by the Coalition for Persons with Dual Sensory Disabilities.

(d) One speech impaired person recommended by the Florida Language Speech and Hearing Association.

(e) Two representatives of telecommunications companies.

(f) One person with experience in providing relay services recommended by the Deaf Service Center Association.

(g) One person recommended by the Advocacy Center for Persons with Disabilities, Inc.

(h) One person recommended by the Florida League of Seniors.

(2) The advisory committee shall provide the expertise, experience, and perspective of persons who are hearing impaired or speech impaired to the commission and to the administrator during all phases of the development and operation of the telecommunications access system. The advisory committee shall advise the commission and the administrator on the quality and cost-effectiveness of the telecommunications relay service and the specialized telecommunications devices distribution system. The advisory committee may submit material for inclusion in the annual report prepared pursuant to s. 427.704.

(3) Members of the committee shall not be compensated for their services but are entitled to receive reimbursement for per diem and travel expenses as provided in s. 112.061. The commission shall use funds from the Florida Public Service Regulatory Trust Fund to cover the costs incurred by members of the advisory committee.

History.—s. 1, ch. 91-111; s. 45, ch. 94-324; s. 18, ch. 95-327; s. 140, ch. 2010-102; s. 4, ch. 2012-177.



427.707 - Exemption from liability.

427.707 Exemption from liability.—Neither the commission, the administrator, the provider of the telecommunications relay service, nor any agent, employee, representative, or officer of the foregoing shall be liable for any claims, actions, damages, or causes of action arising out of or resulting from the establishment, participation in, or operation of the telecommunications relay service, except where there is malicious purpose or wanton and willful disregard of human rights, safety, or property in the establishment, participation in, or operation of the telecommunications relay service.

History.—s. 1, ch. 91-111.



427.708 - Certain public safety and health care providers required to purchase and operate TDD’s.

427.708 Certain public safety and health care providers required to purchase and operate TDD’s.—

(1) The central communications office of each county sheriff’s department shall purchase and continually operate at least one TDD.

(2)(a) The central communications office of each police department and each firefighting agency in a municipality with a population of 25,000 to 250,000 shall purchase and continually operate at least one TDD.

(b) The central communications office of each police department and each firefighting agency in a municipality with a population exceeding 250,000 persons shall purchase and continually operate at least two TDD’s.

(3) Each hospital as defined in s. 395.002 shall purchase and continually operate at least one TDD.

(4) Each emergency telephone number “911” system, as provided in s. 365.171, and each agency receiving automatically routed calls through such a system shall purchase and continually operate at least one TDD.

(5) Each public safety office, health care provider, and emergency telephone number “911” system required to obtain a TDD pursuant to this section shall continuously operate and staff such equipment on a 24-hour basis.

(6) Each office or organization required to purchase TDD’s pursuant to this section shall buy such equipment which meets the same specifications as those selected by the commission.

(7) Each office or organization required to operate TDD’s pursuant to this section shall utilize equipment in accordance with standards established by the commission.

History.—s. 1, ch. 91-111; s. 80, ch. 92-289; s. 46, ch. 94-324; s. 19, ch. 95-327.






Part III - ASSISTIVE TECHNOLOGY DEVICE WARRANTY ACT (ss. 427.801-427.806)

427.801 - Short title.

427.801 Short title.—This part may be cited as the “Assistive Technology Device Warranty Act.”

History.—s. 1, ch. 97-47.



427.802 - Definitions.

427.802 Definitions.—As used in this part:

(1) “Assistive technology devices” means manual wheelchairs, motorized wheelchairs, motorized scooters, voice-synthesized computer modules, optical scanners, talking software, braille printers, environmental control devices for use by a person with quadriplegia, motor vehicle adaptive transportation aids, devices that enable persons with severe speech disabilities to in effect speak, personal transfer systems, and specialty beds, including a demonstrator, that a consumer purchases or accepts transfer of in this state for use by a person with a disability.

(2) “Person with a disability” means any person who has one or more permanent physical or mental limitations that restrict his or her ability to perform the normal activities of daily living and impede his or her capacity to live independently.

(3) “Assistive technology device dealer” means a person who is engaged in the business of selling assistive technology devices.

(4) “Assistive technology device lessor” means a person who leases an assistive technology device to a consumer, or holds the lessor’s rights, under a written lease.

(5) “Collateral costs” means expenses incurred by a consumer in connection with the repair of a nonconformity, including the costs of obtaining an alternative assistive technology device.

(6) “Consumer” means any of the following:

(a) The purchaser of an assistive technology device, if the assistive technology device was purchased from an assistive technology device dealer or manufacturer for purposes other than resale.

(b) A person to whom the assistive technology device is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the assistive technology device.

(c) A person who may enforce the warranty.

(d) A person who leases an assistive technology device from an assistive technology device lessor under a written lease.

(7) “Demonstrator” means an assistive technology device used primarily for the purpose of demonstration to the public.

(8) “Early termination cost” means any expense or obligation that an assistive technology device lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive technology device to a manufacturer pursuant to this section. The term includes a penalty for prepayment under a financial arrangement.

(9) “Early termination saving” means any expense or obligation that an assistive technology device lessor avoids as a result of both the termination of a written lease before the termination date set forth in the lease and the return of an assistive technology device to a manufacturer pursuant to this section. The term includes an interest charge that the assistive technology device lessor would have paid to finance the assistive technology device or, if the assistive technology device lessor does not finance the assistive technology device, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination.

(10) “Manufacturer” means a business entity that manufactures or produces assistive technology devices for sale and agents of that business entity, including an importer, a distributor, a factory branch, a distributor branch, and any warrantors of the manufacturer’s assistive technology device, but not including an assistive technology device dealer.

(11) “Nonconformity” means a condition or defect of an assistive technology device which substantially impairs the use, value, or safety of the device and which is covered by an express warranty applicable to the assistive technology device, but does not include a condition or defect that is the result of abuse, neglect, excessive wear, or unauthorized modification or alteration of the assistive technology device by a consumer.

(12) “Reasonable attempt to repair” means, within the terms of an express warranty applicable to a new assistive technology device:

(a) A maximum of three efforts by the manufacturer, the assistive technology device lessor, or any of the manufacturer’s authorized assistive technology device dealers to repair a nonconformity that is subject to repair under the warranty; or

(b) The passage of at least 30 cumulative days during which the assistive technology device is out of service because of a nonconformity that is covered by the warranty.

History.—s. 1, ch. 97-47; s. 17, ch. 99-307; s. 3, ch. 2001-214.



427.803 - Express warranty.

427.803 Express warranty.—A manufacturer who sells a new assistive technology device to a consumer, either directly or through an assistive technology device dealer, shall furnish the consumer with an express warranty for the assistive technology device. The duration of the express warranty must be at least 1 year after first delivery of the assistive technology device to the consumer. In the absence of an express warranty from the manufacturer, the manufacturer is considered to have expressly warranted to the consumer of an assistive technology device that, for a period of 1 year after the date of first delivery to the consumer, the assistive technology device will be free from any condition or defect that substantially impairs the value of the assistive technology device to the consumer.

History.—s. 1, ch. 97-47; s. 18, ch. 99-307; s. 4, ch. 2001-214.



427.804 - Repair of nonconforming assistive technology devices; refund or replacement of devices after attempt to repair; sale or lease of returned device; arbitration; limitation of rights.

427.804 Repair of nonconforming assistive technology devices; refund or replacement of devices after attempt to repair; sale or lease of returned device; arbitration; limitation of rights.—

(1) If a new assistive technology device does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the assistive technology device lessor, or any of the manufacturer’s authorized assistive technology device dealers and makes the assistive technology device available for repair within 1 year after first delivery or return of the assistive technology device to the consumer, the nonconformity must be repaired at no charge to the consumer.

(2) If, after a reasonable attempt to repair, the nonconformity is not repaired, the manufacturer, at the direction of a consumer as defined in s. 427.802(6)(a)-(c), must do one of the following:

(a) Accept return of the assistive technology device and replace the assistive technology device with a comparable new assistive technology device and refund any collateral costs.

(b) Accept return of the assistive technology device and refund to the consumer and to any holder of a perfected security interest in the consumer’s assistive technology device, as the interest may appear, the full purchase price plus any finance charge amount paid by the consumer at the point of sale, and collateral costs.

(c) With respect to a consumer as defined in s. 427.802(6)(d), accept return of the assistive technology device, refund to the assistive technology device lessor and to any holder of a perfected security interest in the assistive technology device, as the interest may appear, the current value of the written lease, and refund to the consumer the amount that the consumer paid under the written lease plus any collateral costs.

(3) The current value of the written lease equals the total amount for which the lease obligates the consumer during the period of the lease remaining after its early termination plus the assistive technology device dealer’s early termination costs and the value of the assistive technology device at the lease expiration date if the lease sets forth the value, less the assistive technology device lessor’s early termination savings.

(4) To receive a comparable new assistive technology device or a refund due under paragraph (2)(a), a consumer must offer to the manufacturer of the assistive technology device having the nonconformity to transfer possession of the assistive technology device to the manufacturer. No later than 30 days after the offer, the manufacturer shall provide the consumer with the comparable assistive technology device or refund. When the manufacturer provides the comparable assistive technology device or refund, the consumer shall return the assistive technology device having the nonconformity to the manufacturer, along with any endorsements necessary to transfer real possession to the manufacturer.

(5) To receive a refund due under paragraph (2)(b), a consumer must offer to return the assistive technology device having the nonconformity to its manufacturer. No later than 30 days after the offer, the manufacturer shall provide the refund to the consumer who paid for or the provider who billed a third party payor source for the assistive technology device. The provider shall return the manufacturer’s refund to the third party payor source, unless the provider was not reimbursed by the third party payor. When the manufacturer provides the refund, the consumer shall return to the manufacturer the assistive technology device having the nonconformity.

(6) To receive a refund due under paragraph (2)(c), an assistive technology device lessor must offer to transfer possession of the assistive technology device having the nonconformity to its manufacturer. No later than 30 days after the offer, the manufacturer shall provide the refund to the assistive technology device lessor. When the manufacturer provides the refund, the assistive technology device lessor shall provide to the manufacturer any endorsements necessary to transfer legal possession to the manufacturer.

(7) A person may not enforce the lease against the consumer after the consumer receives a refund due under paragraph (2)(c).

(8) An assistive technology device that is returned by a consumer or assistive technology device lessor in this state, or by a consumer or assistive technology device lessor in another state under a similar law of that state, may not be sold or leased again in this state, unless full disclosure of the reasons for return is made to any prospective buyer or lessee.

(9) Each consumer may submit any dispute arising under this part to an alternative arbitration mechanism established pursuant to chapter 682. Upon notice by the consumer, all manufacturers must submit to such alternative arbitration.

(10) Such alternative arbitration must be conducted by a professional arbitrator or arbitration firm appointed under chapter 682 and any applicable rules. These procedures must provide for the personal objectivity of the arbitrators and for the right of each party to present its case, to be in attendance during any presentation made by the other party, and to rebut or refute such a presentation.

(11) This part does not limit rights or remedies available to a consumer under any other law.

History.—s. 1, ch. 97-47; s. 19, ch. 99-307; s. 5, ch. 2001-214; s. 44, ch. 2001-279.



427.805 - Waiver.

427.805 Waiver.—Any waiver by a consumer of rights under this part is void.

History.—s. 1, ch. 97-47.



427.806 - Action for damages.

427.806 Action for damages.—In addition to pursuing any other remedy, a consumer may bring an action to recover damages for any injury caused by a violation of this part. The court shall award a consumer who prevails in such an action twice the amount of any pecuniary loss, together with costs, disbursements, and reasonable attorney’s fees, and any equitable relief that the court determines is appropriate.

History.—s. 1, ch. 97-47.









Chapter 429 - ASSISTED CARE COMMUNITIES

Part I - ASSISTED LIVING FACILITIES (ss. 429.01-429.55)

429.01 - Short title; purpose.

429.01 Short title; purpose.—

(1) This act may be cited as the “Assisted Living Facilities Act.”

(2) The purpose of this act is to promote the availability of appropriate services for elderly persons and adults with disabilities in the least restrictive and most homelike environment, to encourage the development of facilities that promote the dignity, individuality, privacy, and decisionmaking ability of such persons, to provide for the health, safety, and welfare of residents of assisted living facilities in the state, to promote continued improvement of such facilities, to encourage the development of innovative and affordable facilities particularly for persons with low to moderate incomes, to ensure that all agencies of the state cooperate in the protection of such residents, and to ensure that needed economic, social, mental health, health, and leisure services are made available to residents of such facilities through the efforts of the Agency for Health Care Administration, the Department of Elderly Affairs, the Department of Children and Families, the Department of Health, assisted living facilities, and other community agencies. To the maximum extent possible, appropriate community-based programs must be available to state-supported residents to augment the services provided in assisted living facilities. The Legislature recognizes that assisted living facilities are an important part of the continuum of long-term care in the state. In support of the goal of aging in place, the Legislature further recognizes that assisted living facilities should be operated and regulated as residential environments with supportive services and not as medical or nursing facilities. The services available in these facilities, either directly or through contract or agreement, are intended to help residents remain as independent as possible. Regulations governing these facilities must be sufficiently flexible to allow facilities to adopt policies that enable residents to age in place when resources are available to meet their needs and accommodate their preferences.

(3) The principle that a license issued under this part is a public trust and a privilege and is not an entitlement should guide the finder of fact or trier of law at any administrative proceeding or in a court action initiated by the Agency for Health Care Administration to enforce this part.

History.—ss. 1, 2, ch. 75-233; ss. 12, 13, ch. 80-198; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; s. 2, ch. 87-371; s. 2, ch. 91-263; s. 28, ch. 92-33; ss. 1, 38, 39, ch. 93-216; s. 6, ch. 95-210; s. 46, ch. 95-418; s. 122, ch. 99-8; s. 2, ch. 2006-197; s. 243, ch. 2014-19.

Note.—Former s. 400.401.



429.02 - Definitions.

429.02 Definitions.—When used in this part, the term:

(1) “Activities of daily living” means functions and tasks for self-care, including ambulation, bathing, dressing, eating, grooming, and toileting, and other similar tasks.

(2) “Administrator” means an individual at least 21 years of age who is responsible for the operation and maintenance of an assisted living facility.

(3) “Agency” means the Agency for Health Care Administration.

(4) “Aging in place” or “age in place” means the process of providing increased or adjusted services to a person to compensate for the physical or mental decline that may occur with the aging process, in order to maximize the person’s dignity and independence and permit them to remain in a familiar, noninstitutional, residential environment for as long as possible. Such services may be provided by facility staff, volunteers, family, or friends, or through contractual arrangements with a third party.

(5) “Assisted living facility” means any building or buildings, section or distinct part of a building, private home, boarding home, home for the aged, or other residential facility, whether operated for profit or not, which undertakes through its ownership or management to provide housing, meals, and one or more personal services for a period exceeding 24 hours to one or more adults who are not relatives of the owner or administrator.

(6) “Chemical restraint” means a pharmacologic drug that physically limits, restricts, or deprives an individual of movement or mobility, and is used for discipline or convenience and not required for the treatment of medical symptoms.

(7) “Community living support plan” means a written document prepared by a mental health resident and the resident’s mental health case manager in consultation with the administrator of an assisted living facility with a limited mental health license or the administrator’s designee. A copy must be provided to the administrator. The plan must include information about the supports, services, and special needs of the resident which enable the resident to live in the assisted living facility and a method by which facility staff can recognize and respond to the signs and symptoms particular to that resident which indicate the need for professional services.

(8) “Cooperative agreement” means a written statement of understanding between a mental health care provider and the administrator of the assisted living facility with a limited mental health license in which a mental health resident is living. The agreement must specify directions for accessing emergency and after-hours care for the mental health resident. A single cooperative agreement may service all mental health residents who are clients of the same mental health care provider.

(9) “Department” means the Department of Elderly Affairs.

(10) “Emergency” means a situation, physical condition, or method of operation which presents imminent danger of death or serious physical or mental harm to facility residents.

(11) “Extended congregate care” means acts beyond those authorized in subsection (17) that may be performed pursuant to part I of chapter 464 by persons licensed thereunder while carrying out their professional duties, and other supportive services which may be specified by rule. The purpose of such services is to enable residents to age in place in a residential environment despite mental or physical limitations that might otherwise disqualify them from residency in a facility licensed under this part.

(12) “Guardian” means a person to whom the law has entrusted the custody and control of the person or property, or both, of a person who has been legally adjudged incapacitated.

(13) “Limited nursing services” means acts that may be performed by a person licensed under part I of chapter 464. Limited nursing services shall be for persons who meet the admission criteria established by the department for assisted living facilities and shall not be complex enough to require 24-hour nursing supervision and may include such services as the application and care of routine dressings, and care of casts, braces, and splints.

(14) “Managed risk” means the process by which the facility staff discuss the service plan and the needs of the resident with the resident and, if applicable, the resident’s representative or designee or the resident’s surrogate, guardian, or attorney in fact, in such a way that the consequences of a decision, including any inherent risk, are explained to all parties and reviewed periodically in conjunction with the service plan, taking into account changes in the resident’s status and the ability of the facility to respond accordingly.

(15) “Mental health resident” means an individual who receives social security disability income due to a mental disorder as determined by the Social Security Administration or receives supplemental security income due to a mental disorder as determined by the Social Security Administration and receives optional state supplementation.

(16) “Office” has the same meaning as in s. 400.0060.

(17) “Personal services” means direct physical assistance with or supervision of the activities of daily living and the self-administration of medication and other similar services which the department may define by rule. “Personal services” shall not be construed to mean the provision of medical, nursing, dental, or mental health services.

(18) “Physical restraint” means a device which physically limits, restricts, or deprives an individual of movement or mobility, including, but not limited to, a half-bed rail, a full-bed rail, a geriatric chair, and a posey restraint. The term “physical restraint” shall also include any device which was not specifically manufactured as a restraint but which has been altered, arranged, or otherwise used for this purpose. The term shall not include bandage material used for the purpose of binding a wound or injury.

(19) “Relative” means an individual who is the father, mother, stepfather, stepmother, son, daughter, brother, sister, grandmother, grandfather, great-grandmother, great-grandfather, grandson, granddaughter, uncle, aunt, first cousin, nephew, niece, husband, wife, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepson, stepdaughter, stepbrother, stepsister, half brother, or half sister of an owner or administrator.

(20) “Resident” means a person 18 years of age or older, residing in and receiving care from a facility.

(21) “Resident’s representative or designee” means a person other than the owner, or an agent or employee of the facility, designated in writing by the resident, if legally competent, to receive notice of changes in the contract executed pursuant to s. 429.24; to receive notice of and to participate in meetings between the resident and the facility owner, administrator, or staff concerning the rights of the resident; to assist the resident in contacting the State Long-Term Care Ombudsman Program or local ombudsman council if the resident has a complaint against the facility; or to bring legal action on behalf of the resident pursuant to s. 429.29.

(22) “Service plan” means a written plan, developed and agreed upon by the resident and, if applicable, the resident’s representative or designee or the resident’s surrogate, guardian, or attorney in fact, if any, and the administrator or designee representing the facility, which addresses the unique physical and psychosocial needs, abilities, and personal preferences of each resident receiving extended congregate care services. The plan shall include a brief written description, in easily understood language, of what services shall be provided, who shall provide the services, when the services shall be rendered, and the purposes and benefits of the services.

(23) “Shared responsibility” means exploring the options available to a resident within a facility and the risks involved with each option when making decisions pertaining to the resident’s abilities, preferences, and service needs, thereby enabling the resident and, if applicable, the resident’s representative or designee, or the resident’s surrogate, guardian, or attorney in fact, and the facility to develop a service plan which best meets the resident’s needs and seeks to improve the resident’s quality of life.

(24) “Supervision” means reminding residents to engage in activities of daily living and the self-administration of medication, and, when necessary, observing or providing verbal cuing to residents while they perform these activities.

(25) “Supplemental security income,” Title XVI of the Social Security Act, means a program through which the Federal Government guarantees a minimum monthly income to every person who is age 65 or older, or disabled, or blind and meets the income and asset requirements.

(26) “Supportive services” means services designed to encourage and assist aged persons or adults with disabilities to remain in the least restrictive living environment and to maintain their independence as long as possible.

(27) “Twenty-four-hour nursing supervision” means services that are ordered by a physician for a resident whose condition requires the supervision of a physician and continued monitoring of vital signs and physical status. Such services shall be: medically complex enough to require constant supervision, assessment, planning, or intervention by a nurse; required to be performed by or under the direct supervision of licensed nursing personnel or other professional personnel for safe and effective performance; required on a daily basis; and consistent with the nature and severity of the resident’s condition or the disease state or stage.

History.—s. 3, ch. 75-233; ss. 12, 14, ch. 80-198; s. 2, ch. 81-318; ss. 6, 19, ch. 82-148; ss. 41, 79, 83, ch. 83-181; s. 4, ch. 85-145; s. 3, ch. 87-371; s. 10, ch. 89-294; s. 3, ch. 91-263; s. 1, ch. 93-209; ss. 2, 38, 39, ch. 93-216; s. 7, ch. 95-210; ss. 1, 22, 47, ch. 95-418; s. 2, ch. 97-82; s. 1, ch. 98-80; s. 98, ch. 2000-318; ss. 2, 29, ch. 2006-197; s. 138, ch. 2007-230; s. 34, ch. 2015-31; s. 5, ch. 2015-126.

Note.—Former s. 400.402.



429.04 - Facilities to be licensed; exemptions.

429.04 Facilities to be licensed; exemptions.—

(1) For the administration of this part, facilities to be licensed by the agency shall include all assisted living facilities as defined in this part.

(2) The following are exempt from licensure under this part:

(a) Any facility, institution, or other place operated by the Federal Government or any agency of the Federal Government.

(b) Any facility or part of a facility licensed under chapter 393 or chapter 394.

(c) Any facility licensed as an adult family-care home under part II.

(d) Any person who provides housing, meals, and one or more personal services on a 24-hour basis in the person’s own home to not more than two adults who do not receive optional state supplementation. The person who provides the housing, meals, and personal services must own or rent the home and reside therein.

(e) Any home or facility approved by the United States Department of Veterans Affairs as a residential care home wherein care is provided exclusively to three or fewer veterans.

(f) Any facility that has been incorporated in this state for 50 years or more on or before July 1, 1983, and the board of directors of which is nominated or elected by the residents, until the facility is sold or its ownership is transferred; or any facility, with improvements or additions thereto, which has existed and operated continuously in this state for 60 years or more on or before July 1, 1989, is directly or indirectly owned and operated by a nationally recognized fraternal organization, is not open to the public, and accepts only its own members and their spouses as residents.

(g) Any facility certified under chapter 651, or a retirement community, may provide services authorized under this part or part III of chapter 400 to its residents who live in single-family homes, duplexes, quadruplexes, or apartments located on the campus without obtaining a license to operate an assisted living facility if residential units within such buildings are used by residents who do not require staff supervision for that portion of the day when personal services are not being delivered and the owner obtains a home health license to provide such services. However, any building or distinct part of a building on the campus that is designated for persons who receive personal services and require supervision beyond that which is available while such services are being rendered must be licensed in accordance with this part. If a facility provides personal services to residents who do not otherwise require supervision and the owner is not licensed as a home health agency, the buildings or distinct parts of buildings where such services are rendered must be licensed under this part. A resident of a facility that obtains a home health license may contract with a home health agency of his or her choice, provided that the home health agency provides liability insurance and workers’ compensation coverage for its employees. Facilities covered by this exemption may establish policies that give residents the option of contracting for services and care beyond that which is provided by the facility to enable them to age in place. For purposes of this section, a retirement community consists of a facility licensed under this part or under part II of chapter 400, and apartments designed for independent living located on the same campus.

(h) Any residential unit for independent living which is located within a facility certified under chapter 651, or any residential unit which is colocated with a nursing home licensed under part II of chapter 400 or colocated with a facility licensed under this part in which services are provided through an outpatient clinic or a nursing home on an outpatient basis.

History.—ss. 4, 5, ch. 75-233; ss. 12, 15, ch. 80-198; s. 2, ch. 81-318; ss. 42, 79, 83, ch. 83-181; s. 4, ch. 87-371; s. 4, ch. 91-263; ss. 3, 38, 39, ch. 93-216; s. 19, ch. 93-268; s. 2, ch. 94-206; s. 1055, ch. 95-148; s. 8, ch. 95-210; s. 2, ch. 98-80; s. 1, ch. 98-148; ss. 2, 30, ch. 2006-197.

Note.—Former s. 400.404.



429.07 - License required; fee.

429.07 License required; fee.—

(1) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this part and part II of chapter 408 and to entities licensed by or applying for such licensure from the agency pursuant to this part. A license issued by the agency is required in order to operate an assisted living facility in this state.

(2) Separate licenses shall be required for facilities maintained in separate premises, even though operated under the same management. A separate license shall not be required for separate buildings on the same grounds.

(3) In addition to the requirements of s. 408.806, each license granted by the agency must state the type of care for which the license is granted. Licenses shall be issued for one or more of the following categories of care: standard, extended congregate care, limited nursing services, or limited mental health.

(a) A standard license shall be issued to facilities providing one or more of the personal services identified in s. 429.02. Such facilities may also employ or contract with a person licensed under part I of chapter 464 to administer medications and perform other tasks as specified in s. 429.255.

(b) An extended congregate care license shall be issued to each facility that has been licensed as an assisted living facility for 2 or more years and that provides services, directly or through contract, beyond those authorized in paragraph (a), including services performed by persons licensed under part I of chapter 464 and supportive services, as defined by rule, to persons who would otherwise be disqualified from continued residence in a facility licensed under this part. An extended congregate care license may be issued to a facility that has a provisional extended congregate care license and meets the requirements for licensure under subparagraph 2. The primary purpose of extended congregate care services is to allow residents the option of remaining in a familiar setting from which they would otherwise be disqualified for continued residency as they become more impaired. A facility licensed to provide extended congregate care services may also admit an individual who exceeds the admission criteria for a facility with a standard license, if he or she is determined appropriate for admission to the extended congregate care facility.

1. In order for extended congregate care services to be provided, the agency must first determine that all requirements established in law and rule are met and must specifically designate, on the facility’s license, that such services may be provided and whether the designation applies to all or part of the facility. This designation may be made at the time of initial licensure or relicensure, or upon request in writing by a licensee under this part and part II of chapter 408. The notification of approval or the denial of the request shall be made in accordance with part II of chapter 408. Each existing facility that qualifies to provide extended congregate care services must have maintained a standard license and may not have been subject to administrative sanctions during the previous 2 years, or since initial licensure if the facility has been licensed for less than 2 years, for any of the following reasons:

a. A class I or class II violation;

b. Three or more repeat or recurring class III violations of identical or similar resident care standards from which a pattern of noncompliance is found by the agency;

c. Three or more class III violations that were not corrected in accordance with the corrective action plan approved by the agency;

d. Violation of resident care standards which results in requiring the facility to employ the services of a consultant pharmacist or consultant dietitian;

e. Denial, suspension, or revocation of a license for another facility licensed under this part in which the applicant for an extended congregate care license has at least 25 percent ownership interest; or

f. Imposition of a moratorium pursuant to this part or part II of chapter 408 or initiation of injunctive proceedings.

The agency may deny or revoke a facility’s extended congregate care license for not meeting the criteria for an extended congregate care license as provided in this subparagraph.

2. If an assisted living facility has been licensed for less than 2 years, the initial extended congregate care license must be provisional and may not exceed 6 months. The licensee shall notify the agency, in writing, when it has admitted at least one extended congregate care resident, after which an unannounced inspection shall be made to determine compliance with the requirements of an extended congregate care license. A licensee with a provisional extended congregate care license that demonstrates compliance with all the requirements of an extended congregate care license during the inspection shall be issued an extended congregate care license. In addition to sanctions authorized under this part, if violations are found during the inspection and the licensee fails to demonstrate compliance with all assisted living facility requirements during a followup inspection, the licensee shall immediately suspend extended congregate care services, and the provisional extended congregate care license expires. The agency may extend the provisional license for not more than 1 month in order to complete a followup visit.

3. A facility that is licensed to provide extended congregate care services shall maintain a written progress report on each person who receives services which describes the type, amount, duration, scope, and outcome of services that are rendered and the general status of the resident’s health. A registered nurse, or appropriate designee, representing the agency shall visit the facility at least twice a year to monitor residents who are receiving extended congregate care services and to determine if the facility is in compliance with this part, part II of chapter 408, and relevant rules. One of the visits may be in conjunction with the regular survey. The monitoring visits may be provided through contractual arrangements with appropriate community agencies. A registered nurse shall serve as part of the team that inspects the facility. The agency may waive one of the required yearly monitoring visits for a facility that has:

a. Held an extended congregate care license for at least 24 months;

b. No class I or class II violations and no uncorrected class III violations; and

c. No ombudsman council complaints that resulted in a citation for licensure.

4. A facility that is licensed to provide extended congregate care services must:

a. Demonstrate the capability to meet unanticipated resident service needs.

b. Offer a physical environment that promotes a homelike setting, provides for resident privacy, promotes resident independence, and allows sufficient congregate space as defined by rule.

c. Have sufficient staff available, taking into account the physical plant and firesafety features of the building, to assist with the evacuation of residents in an emergency.

d. Adopt and follow policies and procedures that maximize resident independence, dignity, choice, and decisionmaking to permit residents to age in place, so that moves due to changes in functional status are minimized or avoided.

e. Allow residents or, if applicable, a resident’s representative, designee, surrogate, guardian, or attorney in fact to make a variety of personal choices, participate in developing service plans, and share responsibility in decisionmaking.

f. Implement the concept of managed risk.

g. Provide, directly or through contract, the services of a person licensed under part I of chapter 464.

h. In addition to the training mandated in s. 429.52, provide specialized training as defined by rule for facility staff.

5. A facility that is licensed to provide extended congregate care services is exempt from the criteria for continued residency set forth in rules adopted under s. 429.41. A licensed facility must adopt its own requirements within guidelines for continued residency set forth by rule. However, the facility may not serve residents who require 24-hour nursing supervision. A licensed facility that provides extended congregate care services must also provide each resident with a written copy of facility policies governing admission and retention.

6. Before the admission of an individual to a facility licensed to provide extended congregate care services, the individual must undergo a medical examination as provided in s. 429.26(4) and the facility must develop a preliminary service plan for the individual.

7. If a facility can no longer provide or arrange for services in accordance with the resident’s service plan and needs and the facility’s policy, the facility must make arrangements for relocating the person in accordance with s. 429.28(1)(k).

(c) A limited nursing services license shall be issued to a facility that provides services beyond those authorized in paragraph (a) and as specified in this paragraph.

1. In order for limited nursing services to be provided in a facility licensed under this part, the agency must first determine that all requirements established in law and rule are met and must specifically designate, on the facility’s license, that such services may be provided. This designation may be made at the time of initial licensure or licensure renewal, or upon request in writing by a licensee under this part and part II of chapter 408. Notification of approval or denial of such request shall be made in accordance with part II of chapter 408. An existing facility that qualifies to provide limited nursing services must have maintained a standard license and may not have been subject to administrative sanctions that affect the health, safety, and welfare of residents for the previous 2 years or since initial licensure if the facility has been licensed for less than 2 years.

2. A facility that is licensed to provide limited nursing services shall maintain a written progress report on each person who receives such nursing services. The report must describe the type, amount, duration, scope, and outcome of services that are rendered and the general status of the resident’s health. A registered nurse representing the agency shall visit the facility at least annually to monitor residents who are receiving limited nursing services and to determine if the facility is in compliance with applicable provisions of this part, part II of chapter 408, and related rules. The monitoring visits may be provided through contractual arrangements with appropriate community agencies. A registered nurse shall also serve as part of the team that inspects such facility. Visits may be in conjunction with other agency inspections. The agency may waive the required yearly monitoring visit for a facility that has:

a. Had a limited nursing services license for at least 24 months;

b. No class I or class II violations and no uncorrected class III violations; and

c. No ombudsman council complaints that resulted in a citation for licensure.

3. A person who receives limited nursing services under this part must meet the admission criteria established by the agency for assisted living facilities. When a resident no longer meets the admission criteria for a facility licensed under this part, arrangements for relocating the person shall be made in accordance with s. 429.28(1)(k), unless the facility is licensed to provide extended congregate care services.

(4) In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The amount of the fee shall be established by rule.

(a) The biennial license fee required of a facility is $300 per license, with an additional fee of $50 per resident based on the total licensed resident capacity of the facility, except that no additional fee will be assessed for beds designated for recipients of optional state supplementation payments provided for in s. 409.212. The total fee may not exceed $10,000.

(b) In addition to the total fee assessed under paragraph (a), the agency shall require facilities that are licensed to provide extended congregate care services under this part to pay an additional fee per licensed facility. The amount of the biennial fee shall be $400 per license, with an additional fee of $10 per resident based on the total licensed resident capacity of the facility.

(c) In addition to the total fee assessed under paragraph (a), the agency shall require facilities that are licensed to provide limited nursing services under this part to pay an additional fee per licensed facility. The amount of the biennial fee shall be $250 per license, with an additional fee of $10 per resident based on the total licensed resident capacity of the facility.

(5) Counties or municipalities applying for licenses under this part are exempt from the payment of license fees.

History.—s. 6, ch. 75-233; s. 8, ch. 79-12; ss. 12, 16, ch. 80-198; s. 2, ch. 81-318; ss. 43, 79, 83, ch. 83-181; s. 2, ch. 86-104; s. 5, ch. 87-371; s. 11, ch. 89-294; s. 5, ch. 91-263; s. 10, ch. 91-282; s. 22, ch. 93-177; ss. 4, 38, 39, ch. 93-216; s. 20, ch. 95-146; s. 9, ch. 95-210; ss. 2, 18, 23, ch. 95-418; s. 3, ch. 97-82; s. 18, ch. 97-96; s. 3, ch. 98-80; s. 99, ch. 2000-318; s. 33, ch. 2001-45; ss. 2, 31, ch. 2006-197; s. 101, ch. 2007-5; s. 139, ch. 2007-230; s. 141, ch. 2010-102; s. 6, ch. 2015-126.

Note.—Former s. 400.407.



429.075 - Limited mental health license.

429.075 Limited mental health license.—An assisted living facility that serves one or more mental health residents must obtain a limited mental health license.

(1) To obtain a limited mental health license, a facility must hold a standard license as an assisted living facility, must not have any current uncorrected violations, and must ensure that, within 6 months after receiving a limited mental health license, the facility administrator and the staff of the facility who are in direct contact with mental health residents must complete training of no less than 6 hours related to their duties. This designation may be made at the time of initial licensure or relicensure or upon request in writing by a licensee under this part and part II of chapter 408. Notification of approval or denial of such request shall be made in accordance with this part, part II of chapter 408, and applicable rules. This training must be provided by or approved by the Department of Children and Families.

(2) A facility that is licensed to provide services to mental health residents must provide appropriate supervision and staffing to provide for the health, safety, and welfare of such residents.

(3) A facility that has a limited mental health license must:

(a) Have a copy of each mental health resident’s community living support plan and the cooperative agreement with the mental health care services provider or provide written evidence that a request for the community living support plan and the cooperative agreement was sent to the Medicaid managed care plan or managing entity under contract with the Department of Children and Families within 72 hours after admission. The support plan and the agreement may be combined.

(b) Have documentation provided by the department that each mental health resident has been assessed and determined to be able to live in the community in an assisted living facility that has a limited mental health license or provide written evidence that a request for documentation was sent to the department within 72 hours after admission.

(c) Make the community living support plan available for inspection by the resident, the resident’s legal guardian or health care surrogate, and other individuals who have a lawful basis for reviewing this document.

(d) Assist the mental health resident in carrying out the activities identified in the resident’s community living support plan.

(4) A facility that has a limited mental health license may enter into a cooperative agreement with a private mental health provider. For purposes of the limited mental health license, the private mental health provider may act as the case manager.

History.—s. 3, ch. 95-418; s. 37, ch. 96-169; s. 4, ch. 97-82; s. 66, ch. 97-100; s. 4, ch. 98-80; s. 2, ch. 2006-197; s. 140, ch. 2007-230; s. 244, ch. 2014-19; s. 7, ch. 2015-126.

Note.—Former s. 400.4075.



429.08 - Unlicensed facilities; referral of person for residency to unlicensed facility; penalties.

429.08 Unlicensed facilities; referral of person for residency to unlicensed facility; penalties.—

(1)(a) This section applies to the unlicensed operation of an assisted living facility in addition to the requirements of part II of chapter 408.

(b) Except as provided under paragraph (d), any person who owns, operates, or maintains an unlicensed assisted living facility commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Each day of continued operation is a separate offense.

(c) Any person found guilty of violating paragraph (a) a second or subsequent time commits a felony of the second degree, punishable as provided under s. 775.082, s. 775.083, or s. 775.084. Each day of continued operation is a separate offense.

(d) Any person who owns, operates, or maintains an unlicensed assisted living facility due to a change in this part or a modification in rule within 6 months after the effective date of such change and who, within 10 working days after receiving notification from the agency, fails to cease operation or apply for a license under this part commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Each day of continued operation is a separate offense.

(e) The agency shall publish a list, by county, of licensed assisted living facilities. This information may be provided electronically or through the agency’s Internet site.

(2) It is unlawful to knowingly refer a person for residency to an unlicensed assisted living facility; to an assisted living facility the license of which is under denial or has been suspended or revoked; or to an assisted living facility that has a moratorium pursuant to part II of chapter 408.

(a) Any health care practitioner, as defined in s. 456.001, who is aware of the operation of an unlicensed facility shall report that facility to the agency. Failure to report a facility that the practitioner knows or has reasonable cause to suspect is unlicensed shall be reported to the practitioner’s licensing board.

(b) Any provider as defined in s. 408.803 which knowingly discharges a patient or client to an unlicensed facility is subject to sanction by the agency.

(c) Any employee of the agency or department, or the Department of Children and Families, who knowingly refers a person for residency to an unlicensed facility; to a facility the license of which is under denial or has been suspended or revoked; or to a facility that has a moratorium pursuant to part II of chapter 408 is subject to disciplinary action by the agency or department, or the Department of Children and Families.

(d) The employer of any person who is under contract with the agency or department, or the Department of Children and Families, and who knowingly refers a person for residency to an unlicensed facility; to a facility the license of which is under denial or has been suspended or revoked; or to a facility that has a moratorium pursuant to part II of chapter 408 shall be fined and required to prepare a corrective action plan designed to prevent such referrals.

History.—s. 17, ch. 88-350; s. 6, ch. 91-263; s. 29, ch. 92-33; ss. 5, 39, ch. 93-216; s. 10, ch. 95-210; ss. 4, 48, ch. 95-418; s. 5, ch. 98-80; s. 1, ch. 99-179; s. 1, ch. 2000-318; s. 36, ch. 2001-62; s. 2, ch. 2004-344; ss. 2, 33, ch. 2006-197; s. 141, ch. 2007-230; s. 60, ch. 2009-223; s. 245, ch. 2014-19.

Note.—Former s. 400.408.



429.11 - Initial application for license; provisional license.

429.11 Initial application for license; provisional license.—

(1) Each applicant for licensure must comply with all provisions of part II of chapter 408 and must:

(a) Identify all other homes or facilities, including the addresses and the license or licenses under which they operate, if applicable, which are currently operated by the applicant or administrator and which provide housing, meals, and personal services to residents.

(b) Provide the location of the facility for which a license is sought and documentation, signed by the appropriate local government official, which states that the applicant has met local zoning requirements.

(c) Provide the name, address, date of birth, social security number, education, and experience of the administrator, if different from the applicant.

(2) The applicant shall provide proof of liability insurance as defined in s. 624.605.

(3) If the applicant is a community residential home, the applicant must provide proof that it has met the requirements specified in chapter 419.

(4) The applicant must furnish proof that the facility has received a satisfactory firesafety inspection. The local authority having jurisdiction or the State Fire Marshal must conduct the inspection within 30 days after written request by the applicant.

(5) The applicant must furnish documentation of a satisfactory sanitation inspection of the facility by the county health department.

(6) In addition to the license categories available in s. 408.808, a provisional license may be issued to an applicant making initial application for licensure or making application for a change of ownership. A provisional license shall be limited in duration to a specific period of time not to exceed 6 months, as determined by the agency.

(7) A county or municipality may not issue an occupational license that is being obtained for the purpose of operating a facility regulated under this part without first ascertaining that the applicant has been licensed to operate such facility at the specified location or locations by the agency. The agency shall furnish to local agencies responsible for issuing occupational licenses sufficient instruction for making such determinations.

History.—s. 7, ch. 75-233; s. 3, ch. 77-323; ss. 12, 17, ch. 80-198; s. 2, ch. 81-318; ss. 7, 19, ch. 82-148; ss. 44, 47, 79, 83, ch. 83-181; s. 5, ch. 85-145; s. 1, ch. 85-251; s. 6, ch. 87-371; s. 12, ch. 89-294; s. 7, ch. 91-263; ss. 6, 38, 39, ch. 93-216; s. 5, ch. 95-418; s. 6, ch. 98-80; s. 42, ch. 98-171; ss. 2, 34, ch. 2006-197; s. 142, ch. 2007-230.

Note.—Former s. 400.411.



429.12 - Sale or transfer of ownership of a facility.

429.12 Sale or transfer of ownership of a facility.—It is the intent of the Legislature to protect the rights of the residents of an assisted living facility when the facility is sold or the ownership thereof is transferred. Therefore, in addition to the requirements of part II of chapter 408, whenever a facility is sold or the ownership thereof is transferred, including leasing:

(1) The transferee shall notify the residents, in writing, of the change of ownership within 7 days after receipt of the new license.

(2) The transferor of a facility the license of which is denied pending an administrative hearing shall, as a part of the written change-of-ownership contract, advise the transferee that a plan of correction must be submitted by the transferee and approved by the agency at least 7 days before the change of ownership and that failure to correct the condition which resulted in the moratorium pursuant to part II of chapter 408 or denial of licensure is grounds for denial of the transferee’s license.

History.—ss. 45, 83, ch. 83-181; s. 7, ch. 87-371; s. 8, ch. 91-263; ss. 7, 38, 39, ch. 93-216; s. 772, ch. 95-148; s. 11, ch. 95-210; s. 6, ch. 95-418; ss. 2, 35, ch. 2006-197; s. 143, ch. 2007-230.

Note.—Former s. 400.412.



429.14 - Administrative penalties.

429.14 Administrative penalties.—

(1) In addition to the requirements of part II of chapter 408, the agency may deny, revoke, and suspend any license issued under this part and impose an administrative fine in the manner provided in chapter 120 against a licensee for a violation of any provision of this part, part II of chapter 408, or applicable rules, or for any of the following actions by a licensee, any person subject to level 2 background screening under s. 408.809, or any facility staff:

(a) An intentional or negligent act seriously affecting the health, safety, or welfare of a resident of the facility.

(b) A determination by the agency that the owner lacks the financial ability to provide continuing adequate care to residents.

(c) Misappropriation or conversion of the property of a resident of the facility.

(d) Failure to follow the criteria and procedures provided under part I of chapter 394 relating to the transportation, voluntary admission, and involuntary examination of a facility resident.

(e) A citation for any of the following violations as specified in s. 429.19:

1. One or more cited class I violations.

2. Three or more cited class II violations.

3. Five or more cited class III violations that have been cited on a single survey and have not been corrected within the times specified.

(f) Failure to comply with the background screening standards of this part, s. 408.809(1), or chapter 435.

(g) Violation of a moratorium.

(h) Failure of the license applicant, the licensee during relicensure, or a licensee that holds a provisional license to meet the minimum license requirements of this part, or related rules, at the time of license application or renewal.

(i) An intentional or negligent life-threatening act in violation of the uniform firesafety standards for assisted living facilities or other firesafety standards which threatens the health, safety, or welfare of a resident of a facility, as communicated to the agency by the local authority having jurisdiction or the State Fire Marshal.

(j) Knowingly operating any unlicensed facility or providing without a license any service that must be licensed under this chapter or chapter 400.

(k) Any act constituting a ground upon which application for a license may be denied.

(2) Upon notification by the local authority having jurisdiction or by the State Fire Marshal, the agency may deny or revoke the license of an assisted living facility that fails to correct cited fire code violations that affect or threaten the health, safety, or welfare of a resident of a facility.

(3) The agency may deny a license of an applicant or a controlling interest as defined in part II of chapter 408 which has or had a 25 percent or greater financial or ownership interest in any other facility that is licensed under this part, or in any entity licensed by this state or another state to provide health or residential care, if that facility or entity during the 5 years prior to the application for a license closed due to financial inability to operate; had a receiver appointed or a license denied, suspended, or revoked; was subject to a moratorium; or had an injunctive proceeding initiated against it.

(4) The agency shall deny or revoke the license of an assisted living facility if:

(a) There are two moratoria, issued pursuant to this part or part II of chapter 408, within a 2-year period which are imposed by final order;

(b) The facility is cited for two or more class I violations arising from unrelated circumstances during the same survey or investigation; or

(c) The facility is cited for two or more class I violations arising from separate surveys or investigations within a 2-year period.

(5) An action taken by the agency to suspend, deny, or revoke a facility’s license under this part or part II of chapter 408, in which the agency claims that the facility owner or an employee of the facility has threatened the health, safety, or welfare of a resident of the facility, shall be heard by the Division of Administrative Hearings of the Department of Management Services within 120 days after receipt of the facility’s request for a hearing, unless that time limitation is waived by both parties. The administrative law judge shall render a decision within 30 days after receipt of a proposed recommended order.

(6) As provided under s. 408.814, the agency shall impose an immediate moratorium on an assisted living facility that fails to provide the agency with access to the facility or prohibits the agency from conducting a regulatory inspection. The licensee may not restrict agency staff from accessing and copying records at the agency’s expense or from conducting confidential interviews with facility staff or any individual who receives services from the facility.

(7) Agency notification of a license suspension or revocation, or denial of a license renewal, shall be posted and visible to the public at the facility.

(8) If a facility is required to relocate some or all of its residents due to agency action, that facility is exempt from the 45-day notice requirement imposed under s. 429.28(1)(k). This subsection does not exempt the facility from any deadlines for corrective action set by the agency.

History.—s. 8, ch. 75-233; ss. 12, 18, ch. 80-198; s. 2, ch. 81-318; ss. 46, 79, 83, ch. 83-181; s. 8, ch. 87-371; s. 13, ch. 89-294; s. 30, ch. 91-71; s. 46, ch. 92-58; ss. 8, 38, 39, ch. 93-216; s. 50, ch. 94-218; s. 39, ch. 95-228; s. 7, ch. 95-418; s. 38, ch. 96-169; s. 126, ch. 96-410; s. 7, ch. 98-80; s. 43, ch. 98-171; s. 73, ch. 2000-349; s. 34, ch. 2001-45; s. 19, ch. 2003-57; s. 13, ch. 2004-267; ss. 2, 36, ch. 2006-197; s. 144, ch. 2007-230; s. 61, ch. 2009-223; s. 28, ch. 2010-114; s. 108, ch. 2014-17; s. 8, ch. 2015-126.

Note.—Former s. 400.414.



429.17 - Expiration of license; renewal; conditional license.

429.17 Expiration of license; renewal; conditional license.—

(1) Limited nursing, extended congregate care, and limited mental health licenses shall expire at the same time as the facility’s standard license, regardless of when issued.

(2) A license shall be renewed in accordance with part II of chapter 408 and the provision of satisfactory proof of ability to operate and conduct the facility in accordance with the requirements of this part and adopted rules, including proof that the facility has received a satisfactory firesafety inspection, conducted by the local authority having jurisdiction or the State Fire Marshal, within the preceding 12 months.

(3) In addition to the requirements of part II of chapter 408, each facility must report to the agency any adverse court action concerning the facility’s financial viability, within 7 days after its occurrence. The agency shall have access to books, records, and any other financial documents maintained by the facility to the extent necessary to determine the facility’s financial stability.

(4) In addition to the license categories available in s. 408.808, a conditional license may be issued to an applicant for license renewal if the applicant fails to meet all standards and requirements for licensure. A conditional license issued under this subsection shall be limited in duration to a specific period of time not to exceed 6 months, as determined by the agency, and shall be accompanied by an agency-approved plan of correction.

(5) When an extended care or limited nursing license is requested during a facility’s biennial license period, the fee shall be prorated in order to permit the additional license to expire at the end of the biennial license period. The fee shall be calculated as of the date the additional license application is received by the agency.

(6) The department may by rule establish renewal procedures, identify forms, and specify documentation necessary to administer this section. The agency, in consultation with the department, may adopt rules to administer the requirements of part II of chapter 408.

History.—s. 9, ch. 75-233; ss. 12, 19, ch. 80-198; s. 2, ch. 81-318; ss. 9, 19, ch. 82-148; ss. 47, 79, 83, ch. 83-181; s. 2, ch. 88-350; s. 14, ch. 89-294; s. 9, ch. 91-263; s. 23, ch. 93-177; ss. 10, 38, 39, ch. 93-216; s. 9, ch. 95-418; s. 9, ch. 98-80; s. 44, ch. 98-171; s. 212, ch. 99-13; s. 20, ch. 2003-57; ss. 2, 38, ch. 2006-197; s. 146, ch. 2007-230.

Note.—Former s. 400.417.



429.174 - Background screening.

429.174 Background screening.—The agency shall require level 2 background screening for personnel as required in s. 408.809(1)(e) pursuant to chapter 435 and s. 408.809.

History.—ss. 15, 25, ch. 89-294; ss. 11, 38, 39, ch. 93-216; s. 10, ch. 98-80; ss. 45, 71, ch. 98-171; s. 142, ch. 98-403; s. 213, ch. 99-13; s. 74, ch. 2000-349; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 418, ch. 2003-261; s. 14, ch. 2004-267; ss. 2, 39, ch. 2006-197; s. 147, ch. 2007-230; s. 29, ch. 2010-114.

Note.—Former s. 400.4174.



429.176 - Notice of change of administrator.

429.176 Notice of change of administrator.—If, during the period for which a license is issued, the owner changes administrators, the owner must notify the agency of the change within 10 days and provide documentation within 90 days that the new administrator has completed the applicable core educational requirements under s. 429.52.

History.—ss. 44, 83, ch. 83-181; s. 10, ch. 91-263; ss. 12, 38, 39, ch. 93-216; ss. 10, 24, ch. 95-418; s. 11, ch. 98-80; s. 46, ch. 98-171; ss. 2, 40, ch. 2006-197; s. 148, ch. 2007-230.

Note.—Former s. 400.4176.



429.177 - Patients with Alzheimer’s disease or other related disorders; certain disclosures.

429.177 Patients with Alzheimer’s disease or other related disorders; certain disclosures.—A facility licensed under this part which claims that it provides special care for persons who have Alzheimer’s disease or other related disorders must disclose in its advertisements or in a separate document those services that distinguish the care as being especially applicable to, or suitable for, such persons. The facility must give a copy of all such advertisements or a copy of the document to each person who requests information about programs and services for persons with Alzheimer’s disease or other related disorders offered by the facility and must maintain a copy of all such advertisements and documents in its records. The agency shall examine all such advertisements and documents in the facility’s records as part of the license renewal procedure.

History.—s. 2, ch. 93-105; s. 2, ch. 2006-197.

Note.—Former s. 400.4177.



429.178 - Special care for persons with Alzheimer’s disease or other related disorders.

429.178 Special care for persons with Alzheimer’s disease or other related disorders.—

(1) A facility which advertises that it provides special care for persons with Alzheimer’s disease or other related disorders must meet the following standards of operation:

(a)1. If the facility has 17 or more residents, have an awake staff member on duty at all hours of the day and night; or

2. If the facility has fewer than 17 residents, have an awake staff member on duty at all hours of the day and night or have mechanisms in place to monitor and ensure the safety of the facility’s residents.

(b) Offer activities specifically designed for persons who are cognitively impaired.

(c) Have a physical environment that provides for the safety and welfare of the facility’s residents.

(d) Employ staff who have completed the training and continuing education required in subsection (2).

(2)(a) An individual who is employed by a facility that provides special care for residents who have Alzheimer’s disease or other related disorders, and who has regular contact with such residents, must complete up to 4 hours of initial dementia-specific training developed or approved by the department. The training must be completed within 3 months after beginning employment and satisfy the core training requirements of s. 429.52(3)(g).

(b) A direct caregiver who is employed by a facility that provides special care for residents who have Alzheimer’s disease or other related disorders and provides direct care to such residents must complete the required initial training and 4 additional hours of training developed or approved by the department. The training must be completed within 9 months after beginning employment and satisfy the core training requirements of s. 429.52(3)(g).

(c) An individual who is employed by a facility that provides special care for residents with Alzheimer’s disease or other related disorders, but who only has incidental contact with such residents, must be given, at a minimum, general information on interacting with individuals with Alzheimer’s disease or other related disorders, within 3 months after beginning employment.

(3) In addition to the training required under subsection (2), a direct caregiver must participate in a minimum of 4 contact hours of continuing education each calendar year. The continuing education must include one or more topics included in the dementia-specific training developed or approved by the department, in which the caregiver has not received previous training.

(4) Upon completing any training listed in subsection (2), the employee or direct caregiver shall be issued a certificate that includes the name of the training provider, the topic covered, and the date and signature of the training provider. The certificate is evidence of completion of training in the identified topic, and the employee or direct caregiver is not required to repeat training in that topic if the employee or direct caregiver changes employment to a different facility. The employee or direct caregiver must comply with other applicable continuing education requirements.

(5) The department, or its designee, shall approve the initial and continuing education courses and providers.

(6) The department shall keep a current list of providers who are approved to provide initial and continuing education for staff of facilities that provide special care for persons with Alzheimer’s disease or other related disorders.

(7) Any facility more than 90 percent of whose residents receive monthly optional supplementation payments is not required to pay for the training and education programs required under this section. A facility that has one or more such residents shall pay a reduced fee that is proportional to the percentage of such residents in the facility. A facility that does not have any residents who receive monthly optional supplementation payments must pay a reasonable fee, as established by the department, for such training and education programs.

(8) The department shall adopt rules to establish standards for trainers and training and to implement this section.

History.—s. 15, ch. 97-82; ss. 2, 41, ch. 2006-197; s. 9, ch. 2015-126.

Note.—Former s. 400.4178.



429.18 - Disposition of fees and administrative fines.

429.18 Disposition of fees and administrative fines.—Income from fees and fines collected under this part shall be directed to and used by the agency for the following purposes:

(1) Up to 50 percent of the trust funds accrued each fiscal year under this part may be used to offset the expenses of receivership, pursuant to s. 429.22, if the court determines that the income and assets of the facility are insufficient to provide for adequate management and operation.

(2) An amount of $5,000 of the trust funds accrued each year under this part shall be allocated to pay for inspection-related physical and mental health examinations requested by the agency pursuant to s. 429.26 for residents who are either recipients of supplemental security income or have monthly incomes not in excess of the maximum combined federal and state cash subsidies available to supplemental security income recipients, as provided for in s. 409.212. Such funds shall only be used where the resident is ineligible for Medicaid.

(3) Any trust funds accrued each year under this part and not used for the purposes specified in subsections (1) and (2) shall be used to offset the costs of the licensure program, verifying information submitted, defraying the costs of processing the names of applicants, and conducting inspections and monitoring visits pursuant to this part and part II of chapter 408.

History.—ss. 12, 20, ch. 80-198; s. 2, ch. 81-318; ss. 8, 19, ch. 82-148; ss. 48, 75, 79, 83, ch. 83-181; s. 53, ch. 83-218; s. 16, ch. 89-294; s. 11, ch. 91-263; s. 11, ch. 91-282; ss. 13, 38, 39, ch. 93-216; s. 19, ch. 95-418; s. 12, ch. 98-80; ss. 2, 42, ch. 2006-197; s. 149, ch. 2007-230.

Note.—Former s. 400.418.



429.19 - Violations; imposition of administrative fines; grounds.

429.19 Violations; imposition of administrative fines; grounds.—

(1) In addition to the requirements of part II of chapter 408, the agency shall impose an administrative fine in the manner provided in chapter 120 for the violation of any provision of this part, part II of chapter 408, and applicable rules by an assisted living facility, for the actions of any person subject to level 2 background screening under s. 408.809, for the actions of any facility employee, or for an intentional or negligent act seriously affecting the health, safety, or welfare of a resident of the facility.

(2) Each violation of this part and adopted rules shall be classified according to the nature of the violation and the gravity of its probable effect on facility residents. The agency shall indicate the classification on the written notice of the violation as follows:

(a) Class “I” violations are defined in s. 408.813. The agency shall impose an administrative fine for a cited class I violation in an amount not less than $5,000 and not exceeding $10,000 for each violation.

(b) Class “II” violations are defined in s. 408.813. The agency shall impose an administrative fine for a cited class II violation in an amount not less than $1,000 and not exceeding $5,000 for each violation.

(c) Class “III” violations are defined in s. 408.813. The agency shall impose an administrative fine for a cited class III violation in an amount not less than $500 and not exceeding $1,000 for each violation.

(d) Class “IV” violations are defined in s. 408.813. The agency shall impose an administrative fine for a cited class IV violation in an amount not less than $100 and not exceeding $200 for each violation.

(e) Regardless of the class of violation cited, instead of the fine amounts listed in paragraphs (a)-(d), the agency shall impose an administrative fine of $500 if a facility is found not to be in compliance with the background screening requirements as provided in s. 408.809.

(3) For purposes of this section, in determining if a penalty is to be imposed and in fixing the amount of the fine, the agency shall consider the following factors:

(a) The gravity of the violation, including the probability that death or serious physical or emotional harm to a resident will result or has resulted, the severity of the action or potential harm, and the extent to which the provisions of the applicable laws or rules were violated.

(b) Actions taken by the owner or administrator to correct violations.

(c) Any previous violations.

(d) The financial benefit to the facility of committing or continuing the violation.

(e) The licensed capacity of the facility.

(4) Each day of continuing violation after the date fixed for termination of the violation, as ordered by the agency, constitutes an additional, separate, and distinct violation.

(5) Any action taken to correct a violation shall be documented in writing by the owner or administrator of the facility and verified through followup visits by agency personnel. The agency may impose a fine and, in the case of an owner-operated facility, revoke or deny a facility’s license when a facility administrator fraudulently misrepresents action taken to correct a violation.

(6) Any facility whose owner fails to apply for a change-of-ownership license in accordance with part II of chapter 408 and operates the facility under the new ownership is subject to a fine of $5,000.

(7) In addition to any administrative fines imposed, the agency may assess a survey fee, equal to the lesser of one half of the facility’s biennial license and bed fee or $500, to cover the cost of conducting initial complaint investigations that result in the finding of a violation that was the subject of the complaint or monitoring visits conducted under s. 429.28(3)(c) to verify the correction of the violations.

(8) During an inspection, the agency shall make a reasonable attempt to discuss each violation with the owner or administrator of the facility, prior to written notification.

(9) The agency shall develop and disseminate an annual list of all facilities sanctioned or fined for violations of state standards, the number and class of violations involved, the penalties imposed, and the current status of cases. The list shall be disseminated, at no charge, to the Department of Elderly Affairs, the Department of Health, the Department of Children and Families, the Agency for Persons with Disabilities, the area agencies on aging, the Florida Statewide Advocacy Council, the State Long-Term Care Ombudsman Program, and state and local ombudsman councils. The Department of Children and Families shall disseminate the list to service providers under contract to the department who are responsible for referring persons to a facility for residency. The agency may charge a fee commensurate with the cost of printing and postage to other interested parties requesting a copy of this list. This information may be provided electronically or through the agency’s Internet site.

History.—ss. 12, 21, ch. 80-198; s. 254, ch. 81-259; s. 2, ch. 81-318; ss. 49, 75, 79, 83, ch. 83-181; s. 53, ch. 83-218; s. 17, ch. 89-294; s. 12, ch. 91-263; ss. 14, 38, 39, ch. 93-216; s. 13, ch. 98-80; s. 2, ch. 99-179; s. 19, ch. 2000-263; s. 142, ch. 2000-349; s. 62, ch. 2000-367; s. 35, ch. 2001-45; s. 21, ch. 2003-57; ss. 2, 43, ch. 2006-197; s. 41, ch. 2006-227; s. 150, ch. 2007-230; s. 62, ch. 2009-223; s. 246, ch. 2014-19; s. 35, ch. 2015-31; s. 10, ch. 2015-126.

Note.—Former s. 400.419.



429.195 - Rebates prohibited; penalties.

429.195 Rebates prohibited; penalties.—

(1) An assisted living facility licensed under this part may not contract or promise to pay or receive any commission, bonus, kickback, or rebate or engage in any split-fee arrangement in any form whatsoever with any person, health care provider, or health care facility as provided under s. 817.505.

(2) This section does not apply to:

(a) An individual employed by the assisted living facility, or with whom the facility contracts to provide marketing services for the facility, if the individual clearly indicates that he or she works with or for the facility.

(b) Payments by an assisted living facility to a referral service that provides information, consultation, or referrals to consumers to assist them in finding appropriate care or housing options for seniors or disabled adults if the referred consumers are not Medicaid recipients.

(c) A resident of an assisted living facility who refers a friend, family members, or other individuals with whom the resident has a personal relationship to the assisted living facility, in which case the assisted living facility may provide a monetary reward to the resident for making such referral.

(3) A violation of this section is patient brokering and is punishable as provided in s. 817.505.

History.—ss. 18, 25, ch. 89-294; s. 13, ch. 91-263; ss. 15, 38, 39, ch. 93-216; s. 773, ch. 95-148; s. 12, ch. 95-210; s. 14, ch. 98-80; s. 2, ch. 2006-197; s. 29, ch. 2012-160.

Note.—Former s. 400.4195.



429.20 - Certain solicitation prohibited; third-party supplementation.

429.20 Certain solicitation prohibited; third-party supplementation.—

(1) A person may not, in connection with the solicitation of contributions by or on behalf of an assisted living facility or facilities, misrepresent or mislead any person, by any manner, means, practice, or device whatsoever, to believe that the receipts of such solicitation will be used for charitable purposes, if that is not the fact.

(2) Solicitation of contributions of any kind in a threatening, coercive, or unduly forceful manner by or on behalf of an assisted living facility or facilities by any agent, employee, owner, or representative of any assisted living facility or facilities is grounds for denial, suspension, or revocation of the license of the assisted living facility or facilities by or on behalf of which such contributions were solicited.

(3) The admission or maintenance of assisted living facility residents whose care is supported, in whole or in part, by state funds may not be conditioned upon the receipt of any manner of contribution or donation from any person. The solicitation or receipt of contributions in violation of this subsection is grounds for denial, suspension, or revocation of license, as provided in s. 429.14, for any assisted living facility by or on behalf of which such contributions were solicited.

(4) An assisted living facility may accept additional supplementation from third parties on behalf of residents receiving optional state supplementation in accordance with s. 409.212.

History.—ss. 50, 83, ch. 83-181; ss. 16, 38, 39, ch. 93-216; s. 13, ch. 95-210; ss. 2, 44, ch. 2006-197.

Note.—Former s. 400.42.



429.22 - Receivership proceedings.

429.22 Receivership proceedings.—

(1) As an alternative to or in conjunction with an injunctive proceeding, the agency may petition a court of competent jurisdiction for the appointment of a receiver, if suitable alternate placements are not available, when any of the following conditions exist:

(a) The facility is operating without a license and refuses to make application for a license as required by ss. 429.07 and 429.08.

(b) The facility is closing or has informed the agency that it intends to close and adequate arrangements have not been made for relocation of the residents within 7 days, exclusive of weekends and holidays, of the closing of the facility.

(c) The agency determines there exist in the facility conditions which present an imminent danger to the health, safety, or welfare of the residents of the facility or a substantial probability that death or serious physical harm would result therefrom.

(d) The facility cannot meet its financial obligation for providing food, shelter, care, and utilities.

(2) Petitions for receivership shall take precedence over other court business unless the court determines that some other pending proceeding, having similar statutory precedence, shall have priority. A hearing shall be conducted within 5 days of the filing of the petition, at which time all interested parties shall have the opportunity to present evidence pertaining to the petition. The agency shall notify, by certified mail, the owner or administrator of the facility named in the petition and the facility resident or, if applicable, the resident’s representative or designee, or the resident’s surrogate, guardian, or attorney in fact, of its filing, the substance of the violation, and the date and place set for the hearing. The court shall grant the petition only upon finding that the health, safety, or welfare of facility residents would be threatened if a condition existing at the time the petition was filed is permitted to continue. A receiver shall not be appointed ex parte unless the court determines that one or more of the conditions in subsection (1) exist; that the facility owner or administrator cannot be found; that all reasonable means of locating the owner or administrator and notifying him or her of the petition and hearing have been exhausted; or that the owner or administrator after notification of the hearing chooses not to attend. After such findings, the court may appoint any qualified person as a receiver, except it may not appoint any owner or affiliate of the facility which is in receivership. The receiver may be selected from a list of persons qualified to act as receivers developed by the agency and presented to the court with each petition for receivership. Under no circumstances may the agency or designated agency employee be appointed as a receiver for more than 60 days; however, the receiver may petition the court, one time only, for a 30-day extension. The court shall grant the extension upon a showing of good cause.

(3) The receiver must make provisions for the continued health, safety, and welfare of all residents of the facility and:

(a) Shall exercise those powers and perform those duties set out by the court.

(b) Shall operate the facility in such a manner as to assure safety and adequate health care for the residents.

(c) Shall take such action as is reasonably necessary to protect or conserve the assets or property of the facility for which the receiver is appointed, or the proceeds from any transfer thereof, and may use them only in the performance of the powers and duties set forth in this section and by order of the court.

(d) May use the building, fixtures, furnishings, and any accompanying consumable goods in the provision of care and services to residents and to any other persons receiving services from the facility at the time the petition for receivership was filed. The receiver shall collect payments for all goods and services provided to residents or others during the period of the receivership at the same rate of payment charged by the owners at the time the petition for receivership was filed, or at a fair and reasonable rate otherwise approved by the court.

(e) May correct or eliminate any deficiency in the structure or furnishings of the facility which endangers the safety or health of residents while they remain in the facility, if the total cost of correction does not exceed $10,000. The court may order expenditures for this purpose in excess of $10,000 on application from the receiver after notice to the owner and a hearing.

(f) May let contracts and hire agents and employees to carry out the powers and duties of the receiver.

(g) Shall honor all leases, mortgages, and secured transactions governing the building in which the facility is located and all goods and fixtures in the building of which the receiver has taken possession, but only to the extent of payments which, in the case of a rental agreement, are for the use of the property during the period of the receivership, or which, in the case of a purchase agreement, become due during the period of the receivership.

(h) Shall have full power to direct and manage and to discharge employees of the facility, subject to any contract rights they may have. The receiver shall pay employees at the rate of compensation, including benefits, approved by the court. A receivership does not relieve the owner of any obligation to employees made prior to the appointment of a receiver and not carried out by the receiver.

(i) Shall be entitled to and take possession of all property or assets of residents which are in the possession of a facility or its owner. The receiver shall preserve all property, assets, and records of residents of which the receiver takes possession and shall provide for the prompt transfer of the property, assets, and records to the new placement of any transferred resident. An inventory list certified by the owner and receiver shall be made immediately at the time the receiver takes possession of the facility.

(4)(a) A person who is served with notice of an order of the court appointing a receiver and of the receiver’s name and address shall be liable to pay the receiver for any goods or services provided by the receiver after the date of the order if the person would have been liable for the goods or services as supplied by the owner. The receiver shall give a receipt for each payment and shall keep a copy of each receipt on file. The receiver shall deposit accounts received in a separate account and shall use this account for all disbursements.

(b) The receiver may bring an action to enforce the liability created by paragraph (a).

(c) A payment to the receiver of any sum owing to the facility or its owner shall discharge any obligation to the facility to the extent of the payment.

(5)(a) A receiver may petition the court that he or she not be required to honor any lease, mortgage, secured transaction, or other wholly or partially executory contract entered into by the owner of the facility if the rent, price, or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rent, price, or rate of interest at the time the contract was entered into, or if any material provision of the agreement was unreasonable, when compared to contracts negotiated under similar conditions. Any relief in this form provided by the court shall be limited to the life of the receivership, unless otherwise determined by the court.

(b) If the receiver is in possession of real estate or goods subject to a lease, mortgage, or security interest which the receiver has obtained a court order to avoid under paragraph (a), and if the real estate or goods are necessary for the continued operation of the facility under this section, the receiver may apply to the court to set a reasonable rental, price, or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing on the application within 15 days. The receiver shall send notice of the application to any known persons who own the property involved at least 10 days prior to the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or for possession of the goods or real estate subject to the lease, security interest, or mortgage involved by any person who received such notice, but the payment does not relieve the owner of the facility of any liability for the difference between the amount paid by the receiver and the amount due under the original lease, security interest, or mortgage involved.

(6) The court shall set the compensation of the receiver, which will be considered a necessary expense of a receivership.

(7) A receiver may be held liable in a personal capacity only for the receiver’s own gross negligence, intentional acts, or breach of fiduciary duty.

(8) The court may require a receiver to post a bond.

(9) The court may direct the agency to allocate funds from the Health Care Trust Fund to the receiver, subject to the provisions of s. 429.18.

(10) The court may terminate a receivership when:

(a) The court determines that the receivership is no longer necessary because the conditions which gave rise to the receivership no longer exist or the agency grants the facility a new license; or

(b) All of the residents in the facility have been transferred or discharged.

(11) Within 30 days after termination, the receiver shall give the court a complete accounting of all property of which the receiver has taken possession, of all funds collected, and of the expenses of the receivership.

(12) Nothing in this section shall be deemed to relieve any owner, administrator, or employee of a facility placed in receivership of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the owner, administrator, or employee prior to the appointment of a receiver; nor shall anything contained in this section be construed to suspend during the receivership any obligation of the owner, administrator, or employee for payment of taxes or other operating and maintenance expenses of the facility or of the owner, administrator, employee, or any other person for the payment of mortgages or liens. The owner shall retain the right to sell or mortgage any facility under receivership, subject to approval of the court which ordered the receivership.

History.—ss. 12, 22, ch. 80-198; s. 255, ch. 81-259; s. 2, ch. 81-318; ss. 51, 75, 79, 83, ch. 83-181; s. 53, ch. 83-218; s. 14, ch. 91-263; ss. 18, 38, 39, ch. 93-216; s. 774, ch. 95-148; s. 15, ch. 98-80; ss. 2, 45, ch. 2006-197; s. 152, ch. 2007-230.

Note.—Former s. 400.422.



429.23 - Internal risk management and quality assurance program; adverse incidents and reporting requirements.

429.23 Internal risk management and quality assurance program; adverse incidents and reporting requirements.—

(1) Every facility licensed under this part may, as part of its administrative functions, voluntarily establish a risk management and quality assurance program, the purpose of which is to assess resident care practices, facility incident reports, deficiencies cited by the agency, adverse incident reports, and resident grievances and develop plans of action to correct and respond quickly to identify quality differences.

(2) Every facility licensed under this part is required to maintain adverse incident reports. For purposes of this section, the term, “adverse incident” means:

(a) An event over which facility personnel could exercise control rather than as a result of the resident’s condition and results in:

1. Death;

2. Brain or spinal damage;

3. Permanent disfigurement;

4. Fracture or dislocation of bones or joints;

5. Any condition that required medical attention to which the resident has not given his or her consent, including failure to honor advanced directives;

6. Any condition that requires the transfer of the resident from the facility to a unit providing more acute care due to the incident rather than the resident’s condition before the incident; or

7. An event that is reported to law enforcement or its personnel for investigation; or

(b) Resident elopement, if the elopement places the resident at risk of harm or injury.

(3) Licensed facilities shall provide within 1 business day after the occurrence of an adverse incident, by electronic mail, facsimile, or United States mail, a preliminary report to the agency on all adverse incidents specified under this section. The report must include information regarding the identity of the affected resident, the type of adverse incident, and the status of the facility’s investigation of the incident.

(4) Licensed facilities shall provide within 15 days, by electronic mail, facsimile, or United States mail, a full report to the agency on all adverse incidents specified in this section. The report must include the results of the facility’s investigation into the adverse incident.

(5) Each facility shall report monthly to the agency any liability claim filed against it. The report must include the name of the resident, the dates of the incident leading to the claim, if applicable, and the type of injury or violation of rights alleged to have occurred. This report is not discoverable in any civil or administrative action, except in such actions brought by the agency to enforce the provisions of this part.

(6) Abuse, neglect, or exploitation must be reported to the Department of Children and Families as required under chapter 415.

(7) The information reported to the agency pursuant to subsection (3) which relates to persons licensed under chapter 458, chapter 459, chapter 461, chapter 464, or chapter 465 shall be reviewed by the agency. The agency shall determine whether any of the incidents potentially involved conduct by a health care professional who is subject to disciplinary action, in which case the provisions of s. 456.073 apply. The agency may investigate, as it deems appropriate, any such incident and prescribe measures that must or may be taken in response to the incident. The agency shall review each incident and determine whether it potentially involved conduct by a health care professional who is subject to disciplinary action, in which case the provisions of s. 456.073 apply.

(8) If the agency, through its receipt of the adverse incident reports prescribed in this part or through any investigation, has reasonable belief that conduct by a staff member or employee of a licensed facility is grounds for disciplinary action by the appropriate board, the agency shall report this fact to such regulatory board.

(9) The adverse incident reports and preliminary adverse incident reports required under this section are confidential as provided by law and are not discoverable or admissible in any civil or administrative action, except in disciplinary proceedings by the agency or appropriate regulatory board.

(10) The Department of Elderly Affairs may adopt rules necessary to administer this section.

History.—s. 36, ch. 2001-45; s. 2, ch. 2006-197; s. 63, ch. 2009-223; s. 247, ch. 2014-19.

Note.—Former s. 400.423.



429.24 - Contracts.

429.24 Contracts.—

(1) The presence of each resident in a facility shall be covered by a contract, executed at the time of admission or prior thereto, between the licensee and the resident or his or her designee or legal representative. Each party to the contract shall be provided with a duplicate original thereof, and the licensee shall keep on file in the facility all such contracts. The licensee may not destroy or otherwise dispose of any such contract until 5 years after its expiration.

(2) Each contract must contain express provisions specifically setting forth the services and accommodations to be provided by the facility; the rates or charges; provision for at least 30 days’ written notice of a rate increase; the rights, duties, and obligations of the residents, other than those specified in s. 429.28; and other matters that the parties deem appropriate. Whenever money is deposited or advanced by a resident in a contract as security for performance of the contract agreement or as advance rent for other than the next immediate rental period:

(a) Such funds shall be deposited in a banking institution in this state that is located, if possible, in the same community in which the facility is located; shall be kept separate from the funds and property of the facility; may not be represented as part of the assets of the facility on financial statements; and shall be used, or otherwise expended, only for the account of the resident.

(b) The licensee shall, within 30 days of receipt of advance rent or a security deposit, notify the resident or residents in writing of the manner in which the licensee is holding the advance rent or security deposit and state the name and address of the depository where the moneys are being held. The licensee shall notify residents of the facility’s policy on advance deposits.

(3)(a) The contract shall include a refund policy to be implemented at the time of a resident’s transfer, discharge, or death. The refund policy shall provide that the resident or responsible party is entitled to a prorated refund based on the daily rate for any unused portion of payment beyond the termination date after all charges, including the cost of damages to the residential unit resulting from circumstances other than normal use, have been paid to the licensee. For the purpose of this paragraph, the termination date shall be the date the unit is vacated by the resident and cleared of all personal belongings. If the amount of belongings does not preclude renting the unit, the facility may clear the unit and charge the resident or his or her estate for moving and storing the items at a rate equal to the actual cost to the facility, not to exceed 20 percent of the regular rate for the unit, provided that 14 days’ advance written notification is given. If the resident’s possessions are not claimed within 45 days after notification, the facility may dispose of them. The contract shall also specify any other conditions under which claims will be made against the refund due the resident. Except in the case of death or a discharge due to medical reasons, the refunds shall be computed in accordance with the notice of relocation requirements specified in the contract. However, a resident may not be required to provide the licensee with more than 30 days’ notice of termination. If after a contract is terminated, the facility intends to make a claim against a refund due the resident, the facility shall notify the resident or responsible party in writing of the claim and shall provide said party with a reasonable time period of no less than 14 calendar days to respond. The facility shall provide a refund to the resident or responsible party within 45 days after the transfer, discharge, or death of the resident. The agency shall impose a fine upon a facility that fails to comply with the refund provisions of the paragraph, which fine shall be equal to three times the amount due to the resident. One-half of the fine shall be remitted to the resident or his or her estate, and the other half to the Health Care Trust Fund to be used for the purpose specified in s. 429.18.

(b) If a licensee agrees to reserve a bed for a resident who is admitted to a medical facility, including, but not limited to, a nursing home, health care facility, or psychiatric facility, the resident or his or her responsible party shall notify the licensee of any change in status that would prevent the resident from returning to the facility. Until such notice is received, the agreed-upon daily rate may be charged by the licensee.

(c) The purpose of any advance payment and a refund policy for such payment, including any advance payment for housing, meals, or personal services, shall be covered in the contract.

(4) The contract shall state whether or not the facility is affiliated with any religious organization and, if so, which organization and its general responsibility to the facility.

(5) Neither the contract nor any provision thereof relieves any licensee of any requirement or obligation imposed upon it by this part or rules adopted under this part.

(6) In lieu of the provisions of this section, facilities certified under chapter 651 shall comply with the requirements of s. 651.055.

(7) Notwithstanding the provisions of this section, facilities which consist of 60 or more apartments may require refund policies and termination notices in accordance with the provisions of part II of chapter 83, provided that the lease is terminated automatically without financial penalty in the event of a resident’s death or relocation due to psychiatric hospitalization or to medical reasons which necessitate services or care beyond which the facility is licensed to provide. The date of termination in such instances shall be the date the unit is fully vacated. A lease may be substituted for the contract if it meets the disclosure requirements of this section. For the purpose of this section, the term “apartment” means a room or set of rooms with a kitchen or kitchenette and lavatory located within one or more buildings containing other similar or like residential units.

(8) The department may by rule clarify terms, establish procedures, clarify refund policies and contract provisions, and specify documentation as necessary to administer this section.

History.—s. 11, ch. 75-233; ss. 12, 23, ch. 80-198; s. 2, ch. 81-318; ss. 52, 79, 83, ch. 83-181; s. 10, ch. 87-371; s. 1, ch. 88-364; s. 15, ch. 91-263; ss. 19, 38, 39, ch. 93-216; s. 775, ch. 95-148; s. 2, ch. 98-148; ss. 2, 46, ch. 2006-197.

Note.—Former s. 400.424.



429.255 - Use of personnel; emergency care.

429.255 Use of personnel; emergency care.—

(1)(a) Persons under contract to the facility, facility staff, or volunteers, who are licensed according to part I of chapter 464, or those persons exempt under s. 464.022(1), and others as defined by rule, may administer medications to residents, take residents’ vital signs, manage individual weekly pill organizers for residents who self-administer medication, give prepackaged enemas ordered by a physician, observe residents, document observations on the appropriate resident’s record, report observations to the resident’s physician, and contract or allow residents or a resident’s representative, designee, surrogate, guardian, or attorney in fact to contract with a third party, provided residents meet the criteria for appropriate placement as defined in s. 429.26. Nursing assistants certified pursuant to part II of chapter 464 may take residents’ vital signs as directed by a licensed nurse or physician.

(b) All staff in facilities licensed under this part shall exercise their professional responsibility to observe residents, to document observations on the appropriate resident’s record, and to report the observations to the resident’s physician. However, the owner or administrator of the facility shall be responsible for determining that the resident receiving services is appropriate for residence in the facility.

(c) In an emergency situation, licensed personnel may carry out their professional duties pursuant to part I of chapter 464 until emergency medical personnel assume responsibility for care.

(2) In facilities licensed to provide extended congregate care, persons under contract to the facility, facility staff, or volunteers, who are licensed according to part I of chapter 464, or those persons exempt under s. 464.022(1), or those persons certified as nursing assistants pursuant to part II of chapter 464, may also perform all duties within the scope of their license or certification, as approved by the facility administrator and pursuant to this part.

(3)(a) An assisted living facility licensed under this part with 17 or more beds shall have on the premises at all times a functioning automated external defibrillator as defined in s. 768.1325(2)(b).

(b) The facility is encouraged to register the location of each automated external defibrillator with a local emergency medical services medical director.

(c) The provisions of ss. 768.13 and 768.1325 apply to automated external defibrillators within the facility.

(4) Facility staff may withhold or withdraw cardiopulmonary resuscitation or the use of an automated external defibrillator if presented with an order not to resuscitate executed pursuant to s. 401.45. The department shall adopt rules providing for the implementation of such orders. Facility staff and facilities shall not be subject to criminal prosecution or civil liability, nor be considered to have engaged in negligent or unprofessional conduct, for withholding or withdrawing cardiopulmonary resuscitation or use of an automated external defibrillator pursuant to such an order and rules adopted by the department. The absence of an order to resuscitate executed pursuant to s. 401.45 does not preclude a physician from withholding or withdrawing cardiopulmonary resuscitation or use of an automated external defibrillator as otherwise permitted by law.

(5) The Department of Elderly Affairs may adopt rules to implement the provisions of this section relating to use of an automated external defibrillator.

History.—ss. 16, 38, ch. 91-263; ss. 20, 38, 39, ch. 93-216; s. 4, ch. 99-331; s. 3, ch. 2000-295; s. 100, ch. 2000-318; ss. 2, 47, ch. 2006-197; s. 1, ch. 2010-200.

Note.—Former s. 400.4255.



429.256 - Assistance with self-administration of medication.

429.256 Assistance with self-administration of medication.—

(1) For the purposes of this section, the term:

(a) “Informed consent” means advising the resident, or the resident’s surrogate, guardian, or attorney in fact, that an assisted living facility is not required to have a licensed nurse on staff, that the resident may be receiving assistance with self-administration of medication from an unlicensed person, and that such assistance, if provided by an unlicensed person, will or will not be overseen by a licensed nurse.

(b) “Unlicensed person” means an individual not currently licensed to practice nursing or medicine who is employed by or under contract to an assisted living facility and who has received training with respect to assisting with the self-administration of medication in an assisted living facility as provided under s. 429.52 prior to providing such assistance as described in this section.

(2) Residents who are capable of self-administering their own medications without assistance shall be encouraged and allowed to do so. However, an unlicensed person may, consistent with a dispensed prescription’s label or the package directions of an over-the-counter medication, assist a resident whose condition is medically stable with the self-administration of routine, regularly scheduled medications that are intended to be self-administered. Assistance with self-medication by an unlicensed person may occur only upon a documented request by, and the written informed consent of, a resident or the resident’s surrogate, guardian, or attorney in fact. For the purposes of this section, self-administered medications include both legend and over-the-counter oral dosage forms, topical dosage forms and topical ophthalmic, otic, and nasal dosage forms including solutions, suspensions, sprays, and inhalers.

(3) Assistance with self-administration of medication includes:

(a) Taking the medication, in its previously dispensed, properly labeled container, including an insulin syringe that is prefilled with the proper dosage by a pharmacist and an insulin pen that is prefilled by the manufacturer, from where it is stored, and bringing it to the resident.

(b) In the presence of the resident, reading the label, opening the container, removing a prescribed amount of medication from the container, and closing the container.

(c) Placing an oral dosage in the resident’s hand or placing the dosage in another container and helping the resident by lifting the container to his or her mouth.

(d) Applying topical medications.

(e) Returning the medication container to proper storage.

(f) Keeping a record of when a resident receives assistance with self-administration under this section.

(g) Assisting with the use of a nebulizer, including removing the cap of a nebulizer, opening the unit dose of nebulizer solution, and pouring the prescribed premeasured dose of medication into the dispensing cup of the nebulizer.

(h) Using a glucometer to perform blood-glucose level checks.

(i) Assisting with putting on and taking off antiembolism stockings.

(j) Assisting with applying and removing an oxygen cannula but not with titrating the prescribed oxygen settings.

(k) Assisting with the use of a continuous positive airway pressure device but not with titrating the prescribed setting of the device.

(l) Assisting with measuring vital signs.

(m) Assisting with colostomy bags.

(4) Assistance with self-administration does not include:

(a) Mixing, compounding, converting, or calculating medication doses, except for measuring a prescribed amount of liquid medication or breaking a scored tablet or crushing a tablet as prescribed.

(b) The preparation of syringes for injection or the administration of medications by any injectable route.

(c) Administration of medications by way of a tube inserted in a cavity of the body.

(d) Administration of parenteral preparations.

(e) Irrigations or debriding agents used in the treatment of a skin condition.

(f) Rectal, urethral, or vaginal preparations.

(g) Medications ordered by the physician or health care professional with prescriptive authority to be given “as needed,” unless the order is written with specific parameters that preclude independent judgment on the part of the unlicensed person, and at the request of a competent resident.

(h) Medications for which the time of administration, the amount, the strength of dosage, the method of administration, or the reason for administration requires judgment or discretion on the part of the unlicensed person.

(5) Assistance with the self-administration of medication by an unlicensed person as described in this section shall not be considered administration as defined in s. 465.003.

(6) The department may by rule establish facility procedures and interpret terms as necessary to implement this section.

History.—s. 16, ch. 98-80; s. 214, ch. 99-13; ss. 2, 48, ch. 2006-197; s. 11, ch. 2015-126.

Note.—Former s. 400.4256.



429.26 - Appropriateness of placements; examinations of residents.

429.26 Appropriateness of placements; examinations of residents.—

(1) The owner or administrator of a facility is responsible for determining the appropriateness of admission of an individual to the facility and for determining the continued appropriateness of residence of an individual in the facility. A determination shall be based upon an assessment of the strengths, needs, and preferences of the resident, the care and services offered or arranged for by the facility in accordance with facility policy, and any limitations in law or rule related to admission criteria or continued residency for the type of license held by the facility under this part. A resident may not be moved from one facility to another without consultation with and agreement from the resident or, if applicable, the resident’s representative or designee or the resident’s family, guardian, surrogate, or attorney in fact. In the case of a resident who has been placed by the department or the Department of Children and Families, the administrator must notify the appropriate contact person in the applicable department.

(2) A physician, physician assistant, or nurse practitioner who is employed by an assisted living facility to provide an initial examination for admission purposes may not have financial interest in the facility.

(3) Persons licensed under part I of chapter 464 who are employed by or under contract with a facility shall, on a routine basis or at least monthly, perform a nursing assessment of the residents for whom they are providing nursing services ordered by a physician, except administration of medication, and shall document such assessment, including any substantial changes in a resident’s status which may necessitate relocation to a nursing home, hospital, or specialized health care facility. Such records shall be maintained in the facility for inspection by the agency and shall be forwarded to the resident’s case manager, if applicable.

(4) If possible, each resident shall have been examined by a licensed physician, a licensed physician assistant, or a licensed nurse practitioner within 60 days before admission to the facility. The signed and completed medical examination report shall be submitted to the owner or administrator of the facility who shall use the information contained therein to assist in the determination of the appropriateness of the resident’s admission and continued stay in the facility. The medical examination report shall become a permanent part of the record of the resident at the facility and shall be made available to the agency during inspection or upon request. An assessment that has been completed through the Comprehensive Assessment and Review for Long-Term Care Services (CARES) Program fulfills the requirements for a medical examination under this subsection and s. 429.07(3)(b)6.

(5) Except as provided in s. 429.07, if a medical examination has not been completed within 60 days before the admission of the resident to the facility, a licensed physician, licensed physician assistant, or licensed nurse practitioner shall examine the resident and complete a medical examination form provided by the agency within 30 days following the admission to the facility to enable the facility owner or administrator to determine the appropriateness of the admission. The medical examination form shall become a permanent part of the record of the resident at the facility and shall be made available to the agency during inspection by the agency or upon request.

(6) Any resident accepted in a facility and placed by the department or the Department of Children and Families shall have been examined by medical personnel within 30 days before placement in the facility. The examination shall include an assessment of the appropriateness of placement in a facility. The findings of this examination shall be recorded on the examination form provided by the agency. The completed form shall accompany the resident and shall be submitted to the facility owner or administrator. Additionally, in the case of a mental health resident, the Department of Children and Families must provide documentation that the individual has been assessed by a psychiatrist, clinical psychologist, clinical social worker, or psychiatric nurse, or an individual who is supervised by one of these professionals, and determined to be appropriate to reside in an assisted living facility. The documentation must be in the facility within 30 days after the mental health resident has been admitted to the facility. An evaluation completed upon discharge from a state mental hospital meets the requirements of this subsection related to appropriateness for placement as a mental health resident providing it was completed within 90 days prior to admission to the facility. The applicable department shall provide to the facility administrator any information about the resident that would help the administrator meet his or her responsibilities under subsection (1). Further, department personnel shall explain to the facility operator any special needs of the resident and advise the operator whom to call should problems arise. The applicable department shall advise and assist the facility administrator where the special needs of residents who are recipients of optional state supplementation require such assistance.

(7) The facility must notify a licensed physician when a resident exhibits signs of dementia or cognitive impairment or has a change of condition in order to rule out the presence of an underlying physiological condition that may be contributing to such dementia or impairment. The notification must occur within 30 days after the acknowledgment of such signs by facility staff. If an underlying condition is determined to exist, the facility shall arrange, with the appropriate health care provider, the necessary care and services to treat the condition.

(8) The Department of Children and Families may require an examination for supplemental security income and optional state supplementation recipients residing in facilities at any time and shall provide the examination whenever a resident’s condition requires it. Any facility administrator; personnel of the agency, the department, or the Department of Children and Families; or a representative of the State Long-Term Care Ombudsman Program who believes a resident needs to be evaluated shall notify the resident’s case manager, who shall take appropriate action. A report of the examination findings shall be provided to the resident’s case manager and the facility administrator to help the administrator meet his or her responsibilities under subsection (1).

(9) A terminally ill resident who no longer meets the criteria for continued residency may remain in the facility if the arrangement is mutually agreeable to the resident and the facility; additional care is rendered through a licensed hospice, and the resident is under the care of a physician who agrees that the physical needs of the resident are being met.

(10) Facilities licensed to provide extended congregate care services shall promote aging in place by determining appropriateness of continued residency based on a comprehensive review of the resident’s physical and functional status; the ability of the facility, family members, friends, or any other pertinent individuals or agencies to provide the care and services required; and documentation that a written service plan consistent with facility policy has been developed and implemented to ensure that the resident’s needs and preferences are addressed.

(11) No resident who requires 24-hour nursing supervision, except for a resident who is an enrolled hospice patient pursuant to part IV of chapter 400, shall be retained in a facility licensed under this part.

History.—ss. 12, 30, ch. 80-198; s. 2, ch. 81-318; ss. 53, 75, 79, 83, ch. 83-181; s. 53, ch. 83-218; s. 6, ch. 85-145; s. 11, ch. 87-371; s. 19, ch. 89-294; s. 17, ch. 91-263; ss. 21, 38, 39, ch. 93-216; s. 776, ch. 95-148; s. 15, ch. 95-210; ss. 25, 49, ch. 95-418; s. 39, ch. 96-169; s. 5, ch. 97-82; s. 215, ch. 99-13; s. 101, ch. 2000-318; s. 75, ch. 2000-349; s. 37, ch. 2001-45; s. 61, ch. 2002-1; ss. 2, 49, ch. 2006-197; s. 153, ch. 2007-230; s. 64, ch. 2009-223; s. 248, ch. 2014-19; s. 36, ch. 2015-31.

Note.—Former s. 400.426.



429.27 - Property and personal affairs of residents.

429.27 Property and personal affairs of residents.—

(1)(a) A resident shall be given the option of using his or her own belongings, as space permits; choosing his or her roommate; and, whenever possible, unless the resident is adjudicated incompetent or incapacitated under state law, managing his or her own affairs.

(b) The admission of a resident to a facility and his or her presence therein shall not confer on the facility or its owner, administrator, employees, or representatives any authority to manage, use, or dispose of any property of the resident; nor shall such admission or presence confer on any of such persons any authority or responsibility for the personal affairs of the resident, except that which may be necessary for the safe management of the facility or for the safety of the resident.

(2) A facility, or an owner, administrator, employee, or representative thereof, may not act as the guardian, trustee, or conservator for any resident of the assisted living facility or any of such resident’s property. An owner, administrator, or staff member, or representative thereof, may not act as a competent resident’s payee for social security, veteran’s, or railroad benefits without the consent of the resident. Any facility whose owner, administrator, or staff, or representative thereof, serves as representative payee for any resident of the facility shall file a surety bond with the agency in an amount equal to twice the average monthly aggregate income or personal funds due to residents, or expendable for their account, which are received by a facility. Any facility whose owner, administrator, or staff, or a representative thereof, is granted power of attorney for any resident of the facility shall file a surety bond with the agency for each resident for whom such power of attorney is granted. The surety bond shall be in an amount equal to twice the average monthly income of the resident, plus the value of any resident’s property under the control of the attorney in fact. The bond shall be executed by the facility as principal and a licensed surety company. The bond shall be conditioned upon the faithful compliance of the facility with this section and shall run to the agency for the benefit of any resident who suffers a financial loss as a result of the misuse or misappropriation by a facility of funds held pursuant to this subsection. Any surety company that cancels or does not renew the bond of any licensee shall notify the agency in writing not less than 30 days in advance of such action, giving the reason for the cancellation or nonrenewal. Any facility owner, administrator, or staff, or representative thereof, who is granted power of attorney for any resident of the facility shall, on a monthly basis, be required to provide the resident a written statement of any transaction made on behalf of the resident pursuant to this subsection, and a copy of such statement given to the resident shall be retained in each resident’s file and available for agency inspection.

(3) A facility, upon mutual consent with the resident, shall provide for the safekeeping in the facility of personal effects not in excess of $500 and funds of the resident not in excess of $500 cash, and shall keep complete and accurate records of all such funds and personal effects received. If a resident is absent from a facility for 24 hours or more, the facility may provide for the safekeeping of the resident’s personal effects in excess of $500.

(4) Any funds or other property belonging to or due to a resident, or expendable for his or her account, which is received by a facility shall be trust funds which shall be kept separate from the funds and property of the facility and other residents or shall be specifically credited to such resident. Such trust funds shall be used or otherwise expended only for the account of the resident. At least once every 3 months, unless upon order of a court of competent jurisdiction, the facility shall furnish the resident and his or her guardian, trustee, or conservator, if any, a complete and verified statement of all funds and other property to which this subsection applies, detailing the amount and items received, together with their sources and disposition. In any event, the facility shall furnish such statement annually and upon the discharge or transfer of a resident. Any governmental agency or private charitable agency contributing funds or other property to the account of a resident shall also be entitled to receive such statement annually and upon the discharge or transfer of the resident.

(5) Any personal funds available to facility residents may be used by residents as they choose to obtain clothing, personal items, leisure activities, and other supplies and services for their personal use. A facility may not demand, require, or contract for payment of all or any part of the personal funds in satisfaction of the facility rate for supplies and services beyond that amount agreed to in writing and may not levy an additional charge to the individual or the account for any supplies or services that the facility has agreed by contract to provide as part of the standard monthly rate. Any service or supplies provided by the facility which are charged separately to the individual or the account may be provided only with the specific written consent of the individual, who shall be furnished in advance of the provision of the services or supplies with an itemized written statement to be attached to the contract setting forth the charges for the services or supplies.

(6)(a) In addition to any damages or civil penalties to which a person is subject, any person who:

1. Intentionally withholds a resident’s personal funds, personal property, or personal needs allowance, or who demands, beneficially receives, or contracts for payment of all or any part of a resident’s personal property or personal needs allowance in satisfaction of the facility rate for supplies and services; or

2. Borrows from or pledges any personal funds of a resident, other than the amount agreed to by written contract under s. 429.24,

commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any facility owner, administrator, or staff, or representative thereof, who is granted power of attorney for any resident of the facility and who misuses or misappropriates funds obtained through this power commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7) In the event of the death of a resident, a licensee shall return all refunds, funds, and property held in trust to the resident’s personal representative, if one has been appointed at the time the facility disburses such funds, and, if not, to the resident’s spouse or adult next of kin named in a beneficiary designation form provided by the facility to the resident. If the resident has no spouse or adult next of kin or such person cannot be located, funds due the resident shall be placed in an interest-bearing account, and all property held in trust by the facility shall be safeguarded until such time as the funds and property are disbursed pursuant to the Florida Probate Code. Such funds shall be kept separate from the funds and property of the facility and other residents of the facility. If the funds of the deceased resident are not disbursed pursuant to the Florida Probate Code within 2 years after the resident’s death, the funds shall be deposited in the Health Care Trust Fund administered by the agency.

(8) The department may by rule clarify terms and specify procedures and documentation necessary to administer the provisions of this section relating to the proper management of residents’ funds and personal property and the execution of surety bonds.

History.—s. 12, ch. 75-233; ss. 12, 24, ch. 80-198; s. 2, ch. 81-152; s. 2, ch. 81-318; ss. 4, 19, ch. 82-148; ss. 54, 79, 83, ch. 83-181; s. 3, ch. 86-104; s. 12, ch. 87-371; s. 72, ch. 91-224; s. 18, ch. 91-263; ss. 22, 38, 39, ch. 93-216; s. 777, ch. 95-148; s. 3, ch. 98-148; s. 216, ch. 99-13; ss. 2, 50, ch. 2006-197; s. 12, ch. 2015-126.

Note.—Former s. 400.427.



429.275 - Business practice; personnel records; liability insurance.

429.275 Business practice; personnel records; liability insurance.—The assisted living facility shall be administered on a sound financial basis that is consistent with good business practices.

(1) The administrator or owner of a facility shall maintain accurate business records that identify, summarize, and classify funds received and expenses disbursed and shall use written accounting procedures and a recognized accounting system.

(2) The administrator or owner of a facility shall maintain personnel records for each staff member which contain, at a minimum, documentation of background screening, if applicable, documentation of compliance with all training requirements of this part or applicable rule, and a copy of all licenses or certification held by each staff who performs services for which licensure or certification is required under this part or rule.

(3) The administrator or owner of a facility shall maintain liability insurance coverage that is in force at all times.

(4) The department may by rule clarify terms, establish requirements for financial records, accounting procedures, personnel procedures, insurance coverage, and reporting procedures, and specify documentation as necessary to implement the requirements of this section.

History.—s. 4, ch. 98-148; s. 2, ch. 2006-197.

Note.—Former s. 400.4275.



429.28 - Resident bill of rights.

429.28 Resident bill of rights.—

(1) No resident of a facility shall be deprived of any civil or legal rights, benefits, or privileges guaranteed by law, the Constitution of the State of Florida, or the Constitution of the United States as a resident of a facility. Every resident of a facility shall have the right to:

(a) Live in a safe and decent living environment, free from abuse and neglect.

(b) Be treated with consideration and respect and with due recognition of personal dignity, individuality, and the need for privacy.

(c) Retain and use his or her own clothes and other personal property in his or her immediate living quarters, so as to maintain individuality and personal dignity, except when the facility can demonstrate that such would be unsafe, impractical, or an infringement upon the rights of other residents.

(d) Unrestricted private communication, including receiving and sending unopened correspondence, access to a telephone, and visiting with any person of his or her choice, at any time between the hours of 9 a.m. and 9 p.m. at a minimum. Upon request, the facility shall make provisions to extend visiting hours for caregivers and out-of-town guests, and in other similar situations.

(e) Freedom to participate in and benefit from community services and activities and to achieve the highest possible level of independence, autonomy, and interaction within the community.

(f) Manage his or her financial affairs unless the resident or, if applicable, the resident’s representative, designee, surrogate, guardian, or attorney in fact authorizes the administrator of the facility to provide safekeeping for funds as provided in s. 429.27.

(g) Share a room with his or her spouse if both are residents of the facility.

(h) Reasonable opportunity for regular exercise several times a week and to be outdoors at regular and frequent intervals except when prevented by inclement weather.

(i) Exercise civil and religious liberties, including the right to independent personal decisions. No religious beliefs or practices, nor any attendance at religious services, shall be imposed upon any resident.

(j) Access to adequate and appropriate health care consistent with established and recognized standards within the community.

(k) At least 45 days’ notice of relocation or termination of residency from the facility unless, for medical reasons, the resident is certified by a physician to require an emergency relocation to a facility providing a more skilled level of care or the resident engages in a pattern of conduct that is harmful or offensive to other residents. In the case of a resident who has been adjudicated mentally incapacitated, the guardian shall be given at least 45 days’ notice of a nonemergency relocation or residency termination. Reasons for relocation shall be set forth in writing. In order for a facility to terminate the residency of an individual without notice as provided herein, the facility shall show good cause in a court of competent jurisdiction.

(l) Present grievances and recommend changes in policies, procedures, and services to the staff of the facility, governing officials, or any other person without restraint, interference, coercion, discrimination, or reprisal. Each facility shall establish a grievance procedure to facilitate the residents’ exercise of this right. This right includes access to ombudsman volunteers and advocates and the right to be a member of, to be active in, and to associate with advocacy or special interest groups.

(2) The administrator of a facility shall ensure that a written notice of the rights, obligations, and prohibitions set forth in this part is posted in a prominent place in each facility and read or explained to residents who cannot read. The notice must include the statewide toll-free telephone number and e-mail address of the State Long-Term Care Ombudsman Program and the telephone number of the local ombudsman council, the Elder Abuse Hotline operated by the Department of Children and Families, and, if applicable, Disability Rights Florida, where complaints may be lodged. The notice must state that a complaint made to the Office of State Long-Term Care Ombudsman or a local long-term care ombudsman council, the names and identities of the residents involved in the complaint, and the identity of complainants are kept confidential pursuant to s. 400.0077 and that retaliatory action cannot be taken against a resident for presenting grievances or for exercising any other resident right. The facility must ensure a resident’s access to a telephone to call the State Long-Term Care Ombudsman Program or local ombudsman council, the Elder Abuse Hotline operated by the Department of Children and Families, and Disability Rights Florida.

(3)(a) The agency shall conduct a survey to determine general compliance with facility standards and compliance with residents’ rights as a prerequisite to initial licensure or licensure renewal. The agency shall adopt rules for uniform standards and criteria that will be used to determine compliance with facility standards and compliance with residents’ rights.

(b) In order to determine whether the facility is adequately protecting residents’ rights, the biennial survey shall include private informal conversations with a sample of residents and consultation with the ombudsman council in the district in which the facility is located to discuss residents’ experiences within the facility.

(c) During any calendar year in which no survey is conducted, the agency shall conduct at least one monitoring visit of each facility cited in the previous year for a class I or class II violation, or more than three uncorrected class III violations.

(d) The agency may conduct periodic followup inspections as necessary to monitor the compliance of facilities with a history of any class I, class II, or class III violations that threaten the health, safety, or security of residents.

(e) The agency may conduct complaint investigations as warranted to investigate any allegations of noncompliance with requirements required under this part or rules adopted under this part.

(4) The facility shall not hamper or prevent residents from exercising their rights as specified in this section.

(5) A facility or employee of a facility may not serve notice upon a resident to leave the premises or take any other retaliatory action against any person who:

(a) Exercises any right set forth in this section.

(b) Appears as a witness in any hearing, inside or outside the facility.

(c) Files a civil action alleging a violation of the provisions of this part or notifies a state attorney or the Attorney General of a possible violation of such provisions.

(6) A facility that terminates the residency of an individual who participated in activities specified in subsection (5) must show good cause in a court of competent jurisdiction. If good cause is not shown, the agency shall impose a fine of $2,500 in addition to any other penalty assessed against the facility.

(7) Any person who submits or reports a complaint concerning a suspected violation of the provisions of this part or concerning services and conditions in facilities, or who testifies in any administrative or judicial proceeding arising from such a complaint, shall have immunity from any civil or criminal liability therefor, unless such person has acted in bad faith or with malicious purpose or the court finds that there was a complete absence of a justiciable issue of either law or fact raised by the losing party.

History.—ss. 12, 31, ch. 80-198; s. 2, ch. 81-318; ss. 55, 75, 79, 83, ch. 83-181; s. 53, ch. 83-218; s. 65, ch. 91-221; s. 19, ch. 91-263; ss. 23, 38, 39, ch. 93-216; s. 778, ch. 95-148; s. 11, ch. 95-418; s. 17, ch. 98-80; s. 20, ch. 2000-263; ss. 76, 143, ch. 2000-349; s. 63, ch. 2000-367; s. 38, ch. 2001-45; ss. 2, 51, ch. 2006-197; s. 37, ch. 2015-31; s. 13, ch. 2015-126.

Note.—Former s. 400.428.



429.29 - Civil actions to enforce rights.

429.29 Civil actions to enforce rights.—

(1) Any person or resident whose rights as specified in this part are violated shall have a cause of action. The action may be brought by the resident or his or her guardian, or by a person or organization acting on behalf of a resident with the consent of the resident or his or her guardian, or by the personal representative of the estate of a deceased resident regardless of the cause of death. If the action alleges a claim for the resident’s rights or for negligence that caused the death of the resident, the claimant shall be required to elect either survival damages pursuant to s. 46.021 or wrongful death damages pursuant to s. 768.21. If the action alleges a claim for the resident’s rights or for negligence that did not cause the death of the resident, the personal representative of the estate may recover damages for the negligence that caused injury to the resident. The action may be brought in any court of competent jurisdiction to enforce such rights and to recover actual damages, and punitive damages for violation of the rights of a resident or negligence. Any resident who prevails in seeking injunctive relief or a claim for an administrative remedy is entitled to recover the costs of the action and a reasonable attorney’s fee assessed against the defendant not to exceed $25,000. Fees shall be awarded solely for the injunctive or administrative relief and not for any claim or action for damages whether such claim or action is brought together with a request for an injunction or administrative relief or as a separate action, except as provided under s. 768.79 or the Florida Rules of Civil Procedure. Sections 429.29-429.298 provide the exclusive remedy for a cause of action for recovery of damages for the personal injury or death of a resident arising out of negligence or a violation of rights specified in s. 429.28. This section does not preclude theories of recovery not arising out of negligence or s. 429.28 which are available to a resident or to the agency. The provisions of chapter 766 do not apply to any cause of action brought under ss. 429.29-429.298.

(2) In any claim brought pursuant to this part alleging a violation of resident’s rights or negligence causing injury to or the death of a resident, the claimant shall have the burden of proving, by a preponderance of the evidence, that:

(a) The defendant owed a duty to the resident;

(b) The defendant breached the duty to the resident;

(c) The breach of the duty is a legal cause of loss, injury, death, or damage to the resident; and

(d) The resident sustained loss, injury, death, or damage as a result of the breach.

Nothing in this part shall be interpreted to create strict liability. A violation of the rights set forth in s. 429.28 or in any other standard or guidelines specified in this part or in any applicable administrative standard or guidelines of this state or a federal regulatory agency shall be evidence of negligence but shall not be considered negligence per se.

(3) In any claim brought pursuant to this section, a licensee, person, or entity shall have a duty to exercise reasonable care. Reasonable care is that degree of care which a reasonably careful licensee, person, or entity would use under like circumstances.

(4) In any claim for resident’s rights violation or negligence by a nurse licensed under part I of chapter 464, such nurse shall have the duty to exercise care consistent with the prevailing professional standard of care for a nurse. The prevailing professional standard of care for a nurse shall be that level of care, skill, and treatment which, in light of all relevant surrounding circumstances, is recognized as acceptable and appropriate by reasonably prudent similar nurses.

(5) Discovery of financial information for the purpose of determining the value of punitive damages may not be had unless the plaintiff shows the court by proffer or evidence in the record that a reasonable basis exists to support a claim for punitive damages.

(6) In addition to any other standards for punitive damages, any award of punitive damages must be reasonable in light of the actual harm suffered by the resident and the egregiousness of the conduct that caused the actual harm to the resident.

(7) The resident or the resident’s legal representative shall serve a copy of any complaint alleging in whole or in part a violation of any rights specified in this part to the Agency for Health Care Administration at the time of filing the initial complaint with the clerk of the court for the county in which the action is pursued. The requirement of providing a copy of the complaint to the agency does not impair the resident’s legal rights or ability to seek relief for his or her claim.

History.—ss. 12, 32, ch. 80-198; s. 2, ch. 81-318; ss. 56, 75, 79, 83, ch. 83-181; s. 53, ch. 83-218; ss. 24, 38, 39, ch. 93-216; s. 779, ch. 95-148; s. 31, ch. 99-225; s. 39, ch. 2001-45; ss. 2, 52, ch. 2006-197.

Note.—Former s. 400.429.



429.293 - Presuit notice; investigation; notification of violation of residents’ rights or alleged negligence; claims evaluation procedure; informal discovery; review; settlement offer; mediation.

429.293 Presuit notice; investigation; notification of violation of residents’ rights or alleged negligence; claims evaluation procedure; informal discovery; review; settlement offer; mediation.—

(1) As used in this section, the term:

(a) “Claim for residents’ rights violation or negligence” means a negligence claim alleging injury to or the death of a resident arising out of an asserted violation of the rights of a resident under s. 429.28 or an asserted deviation from the applicable standard of care.

(b) “Insurer” means any self-insurer authorized under s. 627.357, liability insurance carrier, joint underwriting association, or uninsured prospective defendant.

(2) Prior to filing a claim for a violation of a resident’s rights or a claim for negligence, a claimant alleging injury to or the death of a resident shall notify each prospective defendant by certified mail, return receipt requested, of an asserted violation of a resident’s rights provided in s. 429.28 or deviation from the standard of care. Such notification shall include an identification of the rights the prospective defendant has violated and the negligence alleged to have caused the incident or incidents and a brief description of the injuries sustained by the resident which are reasonably identifiable at the time of notice. The notice shall contain a certificate of counsel that counsel’s reasonable investigation gave rise to a good faith belief that grounds exist for an action against each prospective defendant.

(3)(a) No suit may be filed for a period of 75 days after notice is mailed to any prospective defendant. During the 75-day period, the prospective defendants or their insurers shall conduct an evaluation of the claim to determine the liability of each defendant and to evaluate the damages of the claimants. Each defendant or insurer of the defendant shall have a procedure for the prompt evaluation of claims during the 75-day period. The procedure shall include one or more of the following:

1. Internal review by a duly qualified facility risk manager or claims adjuster;

2. Internal review by counsel for each prospective defendant;

3. A quality assurance committee authorized under any applicable state or federal statutes or regulations; or

4. Any other similar procedure that fairly and promptly evaluates the claims.

Each defendant or insurer of the defendant shall evaluate the claim in good faith.

(b) At or before the end of the 75 days, the defendant or insurer of the defendant shall provide the claimant with a written response:

1. Rejecting the claim; or

2. Making a settlement offer.

(c) The response shall be delivered to the claimant if not represented by counsel or to the claimant’s attorney, by certified mail, return receipt requested. Failure of the prospective defendant or insurer of the defendant to reply to the notice within 75 days after receipt shall be deemed a rejection of the claim for purposes of this section.

(4) The notification of a violation of a resident’s rights or alleged negligence shall be served within the applicable statute of limitations period; however, during the 75-day period, the statute of limitations is tolled as to all prospective defendants. Upon stipulation by the parties, the 75-day period may be extended and the statute of limitations is tolled during any such extension. Upon receiving written notice by certified mail, return receipt requested, of termination of negotiations in an extended period, the claimant shall have 60 days or the remainder of the period of the statute of limitations, whichever is greater, within which to file suit.

(5) No statement, discussion, written document, report, or other work product generated by presuit claims evaluation procedures under this section is discoverable or admissible in any civil action for any purpose by the opposing party. All participants, including, but not limited to, physicians, investigators, witnesses, and employees or associates of the defendant, are immune from civil liability arising from participation in the presuit claims evaluation procedure. Any licensed physician or registered nurse may be retained by either party to provide an opinion regarding the reasonable basis of the claim. The presuit opinions of the expert are not discoverable or admissible in any civil action for any purpose by the opposing party.

(6) Upon receipt by a prospective defendant of a notice of claim, the parties shall make discoverable information available without formal discovery as provided in subsection (7).

(7) Informal discovery may be used by a party to obtain unsworn statements and the production of documents or things, as follows:

(a) Unsworn statements.—Any party may require other parties to appear for the taking of an unsworn statement. Such statements may be used only for the purpose of claims evaluation and are not discoverable or admissible in any civil action for any purpose by any party. A party seeking to take the unsworn statement of any party must give reasonable notice in writing to all parties. The notice must state the time and place for taking the statement and the name and address of the party to be examined. Unless otherwise impractical, the examination of any party must be done at the same time by all other parties. Any party may be represented by counsel at the taking of an unsworn statement. An unsworn statement may be recorded electronically, stenographically, or on videotape. The taking of unsworn statements is subject to the provisions of the Florida Rules of Civil Procedure and may be terminated for abuses.

(b) Documents or things.—Any party may request discovery of relevant documents or things. The documents or things must be produced, at the expense of the requesting party, within 20 days after the date of receipt of the request. A party is required to produce relevant and discoverable documents or things within that party’s possession or control, if in good faith it can reasonably be done within the timeframe of the claims evaluation process.

(8) Each request for and notice concerning informal discovery pursuant to this section must be in writing, and a copy thereof must be sent to all parties. Such a request or notice must bear a certificate of service identifying the name and address of the person to whom the request or notice is served, the date of the request or notice, and the manner of service thereof.

(9) If a prospective defendant makes a written settlement offer, the claimant shall have 15 days from the date of receipt to accept the offer. An offer shall be deemed rejected unless accepted by delivery of a written notice of acceptance.

(10) To the extent not inconsistent with this part, the provisions of the Florida Mediation Code, Florida Rules of Civil Procedure, shall be applicable to such proceedings.

(11) Within 30 days after the claimant’s receipt of defendant’s response to the claim, the parties or their designated representatives shall meet in mediation to discuss the issues of liability and damages in accordance with the mediation rules of practice and procedures adopted by the Supreme Court. Upon stipulation of the parties, this 30-day period may be extended and the statute of limitations is tolled during the mediation and any such extension. At the conclusion of mediation, the claimant shall have 60 days or the remainder of the period of the statute of limitations, whichever is greater, within which to file suit.

History.—s. 40, ch. 2001-45; ss. 2, 53, ch. 2006-197.

Note.—Former s. 400.4293.



429.294 - Availability of facility records for investigation of resident’s rights violations and defenses; penalty.

429.294 Availability of facility records for investigation of resident’s rights violations and defenses; penalty.—

(1) Failure to provide complete copies of a resident’s records, including, but not limited to, all medical records and the resident’s chart, within the control or possession of the facility within 10 days, in accordance with the provisions of 1s. 400.145, shall constitute evidence of failure of that party to comply with good faith discovery requirements and shall waive the good faith certificate and presuit notice requirements under this part by the requesting party.

(2) No facility shall be held liable for any civil damages as a result of complying with this section.

History.—s. 41, ch. 2001-45; s. 2, ch. 2006-197.

1Note.—Section 400.145 formerly provided for 7 days to provide copies of current resident records and 10 days to provide copies of former resident records. The section was substantially reworded by s. 4, ch. 2014-83, to provide 14 days for compliance regarding current resident records and 30 days for former resident records.

Note.—Former s. 400.4294.



429.295 - Certain provisions not applicable to actions under this part.

429.295 Certain provisions not applicable to actions under this part.—An action under this part for a violation of rights or negligence recognized herein is not a claim for medical malpractice, and the provisions of s. 768.21(8) do not apply to a claim alleging death of the resident.

History.—s. 42, ch. 2001-45; s. 2, ch. 2006-197.

Note.—Former s. 400.4295.



429.296 - Statute of limitations.

429.296 Statute of limitations.—

(1) Any action for damages brought under this part shall be commenced within 2 years from the time the incident giving rise to the action occurred or within 2 years from the time the incident is discovered, or should have been discovered with the exercise of due diligence; however, in no event shall the action be commenced later than 4 years from the date of the incident or occurrence out of which the cause of action accrued.

(2) In those actions covered by this subsection in which it can be shown that fraudulent concealment or intentional misrepresentation of fact prevented the discovery of the injury, the period of limitations is extended forward 2 years from the time that the injury is discovered with the exercise of due diligence, but in no event not more than 6 years from the date the incident giving rise to the injury occurred.

(3) This section shall apply to causes of action that have accrued prior to the effective date of this section; however, any such cause of action that would not have been barred under prior law may be brought within the time allowed by prior law or within 2 years after the effective date of this section, whichever is earlier, and will be barred thereafter. In actions where it can be shown that fraudulent concealment or intentional misrepresentation of fact prevented the discovery of the injury, the period of limitations is extended forward 2 years from the time that the injury is discovered with the exercise of due diligence, but in no event more than 4 years from the effective date of this section.

History.—s. 43, ch. 2001-45; s. 2, ch. 2006-197.

Note.—Former s. 400.4296.



429.297 - Punitive damages; pleading; burden of proof.

429.297 Punitive damages; pleading; burden of proof.—

(1) In any action for damages brought under this part, no claim for punitive damages shall be permitted unless there is a reasonable showing by evidence in the record or proffered by the claimant which would provide a reasonable basis for recovery of such damages. The claimant may move to amend her or his complaint to assert a claim for punitive damages as allowed by the rules of civil procedure. The rules of civil procedure shall be liberally construed so as to allow the claimant discovery of evidence which appears reasonably calculated to lead to admissible evidence on the issue of punitive damages. No discovery of financial worth shall proceed until after the pleading concerning punitive damages is permitted.

(2) A defendant may be held liable for punitive damages only if the trier of fact, based on clear and convincing evidence, finds that the defendant was personally guilty of intentional misconduct or gross negligence. As used in this section, the term:

(a) “Intentional misconduct” means that the defendant had actual knowledge of the wrongfulness of the conduct and the high probability that injury or damage to the claimant would result and, despite that knowledge, intentionally pursued that course of conduct, resulting in injury or damage.

(b) “Gross negligence” means that the defendant’s conduct was so reckless or wanting in care that it constituted a conscious disregard or indifference to the life, safety, or rights of persons exposed to such conduct.

(3) In the case of an employer, principal, corporation, or other legal entity, punitive damages may be imposed for the conduct of an employee or agent only if the conduct of the employee or agent meets the criteria specified in subsection (2) and:

(a) The employer, principal, corporation, or other legal entity actively and knowingly participated in such conduct;

(b) The officers, directors, or managers of the employer, principal, corporation, or other legal entity condoned, ratified, or consented to such conduct; or

(c) The employer, principal, corporation, or other legal entity engaged in conduct that constituted gross negligence and that contributed to the loss, damages, or injury suffered by the claimant.

(4) The plaintiff must establish at trial, by clear and convincing evidence, its entitlement to an award of punitive damages. The “greater weight of the evidence” burden of proof applies to a determination of the amount of damages.

(5) This section is remedial in nature and shall take effect upon becoming a law.

History.—s. 44, ch. 2001-45; s. 2, ch. 2006-197.

Note.—Former s. 400.4297.



429.298 - Punitive damages; limitation.

429.298 Punitive damages; limitation.—

(1)(a) Except as provided in paragraphs (b) and (c), an award of punitive damages may not exceed the greater of:

1. Three times the amount of compensatory damages awarded to each claimant entitled thereto, consistent with the remaining provisions of this section; or

2. The sum of $1 million.

(b) Where the fact finder determines that the wrongful conduct proven under this section was motivated primarily by unreasonable financial gain and determines that the unreasonably dangerous nature of the conduct, together with the high likelihood of injury resulting from the conduct, was actually known by the managing agent, director, officer, or other person responsible for making policy decisions on behalf of the defendant, it may award an amount of punitive damages not to exceed the greater of:

1. Four times the amount of compensatory damages awarded to each claimant entitled thereto, consistent with the remaining provisions of this section; or

2. The sum of $4 million.

(c) Where the fact finder determines that at the time of injury the defendant had a specific intent to harm the claimant and determines that the defendant’s conduct did in fact harm the claimant, there shall be no cap on punitive damages.

(d) This subsection is not intended to prohibit an appropriate court from exercising its jurisdiction under s. 768.74 in determining the reasonableness of an award of punitive damages that is less than three times the amount of compensatory damages.

(e) In any case in which the findings of fact support an award of punitive damages pursuant to paragraph (b) or paragraph (c), the clerk of the court shall refer the case to the appropriate law enforcement agencies, to the state attorney in the circuit where the long-term care facility that is the subject of the underlying civil cause of action is located, and, for multijurisdictional facility owners, to the Office of the Statewide Prosecutor; and such agencies, state attorney, or Office of the Statewide Prosecutor shall initiate a criminal investigation into the conduct giving rise to the award of punitive damages. All findings by the trier of fact which support an award of punitive damages under this paragraph shall be admissible as evidence in any subsequent civil or criminal proceeding relating to the acts giving rise to the award of punitive damages under this paragraph.

(2) The claimant’s attorney’s fees, if payable from the judgment, are, to the extent that the fees are based on the punitive damages, calculated based on the final judgment for punitive damages. This subsection does not limit the payment of attorney’s fees based upon an award of damages other than punitive damages.

(3) The jury may neither be instructed nor informed as to the provisions of this section.

(4) Notwithstanding any other law to the contrary, the amount of punitive damages awarded pursuant to this section shall be equally divided between the claimant and the Quality of Long-Term Care Facility Improvement Trust Fund, in accordance with the following provisions:

(a) The clerk of the court shall transmit a copy of the jury verdict to the Chief Financial Officer by certified mail. In the final judgment, the court shall order the percentages of the award, payable as provided herein.

(b) A settlement agreement entered into between the original parties to the action after a verdict has been returned must provide a proportionate share payable to the Quality of Long-Term Care Facility Improvement Trust Fund specified herein. For purposes of this paragraph, a proportionate share is a 50-percent share of that percentage of the settlement amount which the punitive damages portion of the verdict bore to the total of the compensatory and punitive damages in the verdict.

(c) The Department of Financial Services shall collect or cause to be collected all payments due the state under this section. Such payments are made to the Chief Financial Officer and deposited in the appropriate fund specified in this subsection.

(d) If the full amount of punitive damages awarded cannot be collected, the claimant and the other recipient designated pursuant to this subsection are each entitled to a proportionate share of the punitive damages collected.

(5) This section is remedial in nature and shall take effect upon becoming a law.

History.—s. 45, ch. 2001-45; s. 419, ch. 2003-261; s. 2, ch. 2006-197.

Note.—Former s. 400.4298.



429.31 - Closing of facility; notice; penalty.

429.31 Closing of facility; notice; penalty.—

(1) In addition to the requirements of part II of chapter 408, the facility shall inform each resident or the next of kin, legal representative, or agency acting on each resident’s behalf, of the fact and the proposed time of discontinuance of operation, following the notification requirements provided in s. 429.28(1)(k). In the event a resident has no person to represent him or her, the facility shall be responsible for referral to an appropriate social service agency for placement.

(2) Immediately upon the notice by the agency of the voluntary or involuntary termination of such operation, the agency shall monitor the transfer of residents to other facilities and ensure that residents’ rights are being protected. The department, in consultation with the Department of Children and Families, shall specify procedures for ensuring that all residents who receive services are appropriately relocated.

(3) All charges shall be prorated as of the date on which the facility discontinues operation, and if any payments have been made in advance, the payments for services not received shall be refunded to the resident or the resident’s guardian within 10 working days of voluntary or involuntary closure of the facility, whether or not such refund is requested by the resident or guardian.

(4) The agency may levy a fine in an amount no greater than $5,000 upon each person or business entity that owns any interest in a facility that terminates operation without providing notice to the agency and the residents of the facility at least 30 days before operation ceases. This fine shall not be levied against any facility involuntarily closed at the initiation of the agency. The agency shall use the proceeds of the fines to operate the facility until all residents of the facility are relocated.

History.—s. 13, ch. 75-233; ss. 12, 25, ch. 80-198; s. 2, ch. 81-318; ss. 57, 79, 83, ch. 83-181; s. 20, ch. 91-263; ss. 25, 38, 39, ch. 93-216; s. 780, ch. 95-148; s. 50, ch. 95-418; s. 123, ch. 99-8; ss. 2, 54, ch. 2006-197; s. 154, ch. 2007-230; s. 249, ch. 2014-19.

Note.—Former s. 400.431.



429.34 - Right of entry and inspection.

429.34 Right of entry and inspection.—

(1) In addition to the requirements of s. 408.811, a duly designated officer or employee of the department, the Department of Children and Families, the Medicaid Fraud Control Unit of the Office of the Attorney General, the state or local fire marshal, or a representative of the State Long-Term Care Ombudsman Program or a member of the state or local long-term care ombudsman council 1has the right to enter unannounced upon and into the premises of any facility licensed under this part in order to determine the state of compliance with this part, part II of chapter 408, and applicable rules. Data collected by the State Long-Term Care Ombudsman Program, local long-term care ombudsman councils, or the state or local advocacy councils may be used by the agency in investigations involving violations of regulatory standards. A person specified in this section who knows or has reasonable cause to suspect that a vulnerable adult has been or is being abused, neglected, or exploited shall immediately report such knowledge or suspicion to the central abuse hotline pursuant to chapter 415.

(2) The agency shall inspect each licensed assisted living facility at least once every 24 months to determine compliance with this chapter and related rules. If an assisted living facility is cited for a class I violation or three or more class II violations arising from separate surveys within a 60-day period or due to unrelated circumstances during the same survey, the agency must conduct an additional licensure inspection within 6 months.

History.—s. 14, ch. 75-233; s. 1, ch. 77-174; ss. 12, 26, ch. 80-198; s. 2, ch. 81-318; ss. 10, 18, 19, ch. 82-148; ss. 58, 79, 83, ch. 83-181; s. 1, ch. 88-350; s. 24, ch. 93-177; ss. 26, 38, 39, ch. 93-216; s. 51, ch. 95-418; s. 124, ch. 99-8; s. 144, ch. 2000-349; s. 64, ch. 2000-367; s. 46, ch. 2001-45; s. 3, ch. 2004-344; s. 2, ch. 2006-197; s. 155, ch. 2007-230; s. 250, ch. 2014-19; s. 38, ch. 2015-31; s. 14, ch. 2015-126.

1Note.—As amended by s. 14, ch. 2015-126. The amendment by s. 38, ch. 2015-31, used the words “may enter” instead of the words “has the right to enter.”

Note.—Former s. 400.434.



429.35 - Maintenance of records; reports.

429.35 Maintenance of records; reports.—

(1) Every facility shall maintain, as public information available for public inspection under such conditions as the agency shall prescribe, records containing copies of all inspection reports pertaining to the facility that have been issued by the agency to the facility. Copies of inspection reports shall be retained in the records for 5 years from the date the reports are filed or issued.

(2) Within 60 days after the date of the biennial inspection visit required under s. 408.811 or within 30 days after the date of any interim visit, the agency shall forward the results of the inspection to the local ombudsman council in the district where the facility is located; to at least one public library or, in the absence of a public library, the county seat in the county in which the inspected assisted living facility is located; and, when appropriate, to the district Adult Services and Mental Health Program Offices.

(3) Every facility shall post a copy of the last inspection report of the agency for that facility in a prominent location within the facility so as to be accessible to all residents and to the public. Upon request, the facility shall also provide a copy of the report to any resident of the facility or to an applicant for admission to the facility.

History.—ss. 12, 27, ch. 80-198; s. 2, ch. 81-318; ss. 75, 79, 83, ch. 83-181; s. 53, ch. 83-218; s. 1, ch. 88-145; s. 19, ch. 90-347; s. 21, ch. 91-263; ss. 27, 38, 39, ch. 93-216; s. 16, ch. 95-210; s. 57, ch. 2000-139; s. 145, ch. 2000-349; s. 65, ch. 2000-367; s. 2, ch. 2006-197; s. 102, ch. 2007-5; s. 156, ch. 2007-230; s. 118, ch. 2008-4; s. 39, ch. 2015-31.

Note.—Former s. 400.435.



429.41 - Rules establishing standards.

429.41 Rules establishing standards.—

(1) It is the intent of the Legislature that rules published and enforced pursuant to this section shall include criteria by which a reasonable and consistent quality of resident care and quality of life may be ensured and the results of such resident care may be demonstrated. Such rules shall also ensure a safe and sanitary environment that is residential and noninstitutional in design or nature. It is further intended that reasonable efforts be made to accommodate the needs and preferences of residents to enhance the quality of life in a facility. Uniform firesafety standards for assisted living facilities shall be established by the State Fire Marshal pursuant to s. 633.206. The agency, in consultation with the department, may adopt rules to administer the requirements of part II of chapter 408. In order to provide safe and sanitary facilities and the highest quality of resident care accommodating the needs and preferences of residents, the department, in consultation with the agency, the Department of Children and Families, and the Department of Health, shall adopt rules, policies, and procedures to administer this part, which must include reasonable and fair minimum standards in relation to:

(a) The requirements for and maintenance of facilities, not in conflict with chapter 553, relating to plumbing, heating, cooling, lighting, ventilation, living space, and other housing conditions, which will ensure the health, safety, and comfort of residents suitable to the size of the structure.

1. Firesafety evacuation capability determination.—An evacuation capability evaluation for initial licensure shall be conducted within 6 months after the date of licensure.

2. Firesafety requirements.—

a. The National Fire Protection Association, Life Safety Code, NFPA 101 and 101A, current editions, shall be used in determining the uniform firesafety code adopted by the State Fire Marshal for assisted living facilities, pursuant to s. 633.206.

b. A local government or a utility may charge fees only in an amount not to exceed the actual expenses incurred by the local government or the utility relating to the installation and maintenance of an automatic fire sprinkler system in a licensed assisted living facility structure.

c. All licensed facilities must have an annual fire inspection conducted by the local fire marshal or authority having jurisdiction.

d. An assisted living facility that is issued a building permit or certificate of occupancy before July 1, 2016, may at its option and after notifying the authority having jurisdiction, remain under the provisions of the 1994 and 1995 editions of the National Fire Protection Association, Life Safety Code, NFPA 101, and NFPA 101A. The facility opting to remain under such provisions may make repairs, modernizations, renovations, or additions to, or rehabilitate, the facility in compliance with NFPA 101, 1994 edition, and may utilize the alternative approaches to life safety in compliance with NFPA 101A, 1995 edition. However, a facility for which a building permit or certificate of occupancy is issued before July 1, 2016, that undergoes Level III building alteration or rehabilitation, as defined in the Florida Building Code, or seeks to utilize features not authorized under the 1994 or 1995 editions of the Life Safety Code must thereafter comply with all aspects of the uniform firesafety standards established under s. 633.206, and the Florida Fire Prevention Code, in effect for assisted living facilities as adopted by the State Fire Marshal.

3. Resident elopement requirements.—Facilities are required to conduct a minimum of two resident elopement prevention and response drills per year. All administrators and direct care staff must participate in the drills which shall include a review of procedures to address resident elopement. Facilities must document the implementation of the drills and ensure that the drills are conducted in a manner consistent with the facility’s resident elopement policies and procedures.

(b) The preparation and annual update of a comprehensive emergency management plan. Such standards must be included in the rules adopted by the department after consultation with the Division of Emergency Management. At a minimum, the rules must provide for plan components that address emergency evacuation transportation; adequate sheltering arrangements; postdisaster activities, including provision of emergency power, food, and water; postdisaster transportation; supplies; staffing; emergency equipment; individual identification of residents and transfer of records; communication with families; and responses to family inquiries. The comprehensive emergency management plan is subject to review and approval by the local emergency management agency. During its review, the local emergency management agency shall ensure that the following agencies, at a minimum, are given the opportunity to review the plan: the Department of Elderly Affairs, the Department of Health, the Agency for Health Care Administration, and the Division of Emergency Management. Also, appropriate volunteer organizations must be given the opportunity to review the plan. The local emergency management agency shall complete its review within 60 days and either approve the plan or advise the facility of necessary revisions.

(c) The number, training, and qualifications of all personnel having responsibility for the care of residents. The rules must require adequate staff to provide for the safety of all residents. Facilities licensed for 17 or more residents are required to maintain an alert staff for 24 hours per day.

(d) All sanitary conditions within the facility and its surroundings which will ensure the health and comfort of residents. The rules must clearly delineate the responsibilities of the agency’s licensure and survey staff, the county health departments, and the local authority having jurisdiction over firesafety and ensure that inspections are not duplicative. The agency may collect fees for food service inspections conducted by the county health departments and transfer such fees to the Department of Health.

(e) License application and license renewal, transfer of ownership, proper management of resident funds and personal property, surety bonds, resident contracts, refund policies, financial ability to operate, and facility and staff records.

(f) Inspections, complaint investigations, moratoriums, classification of deficiencies, levying and enforcement of penalties, and use of income from fees and fines.

(g) The enforcement of the resident bill of rights specified in s. 429.28.

(h) The care and maintenance of residents, which must include, but is not limited to:

1. The supervision of residents;

2. The provision of personal services;

3. The provision of, or arrangement for, social and leisure activities;

4. The arrangement for appointments and transportation to appropriate medical, dental, nursing, or mental health services, as needed by residents;

5. The management of medication;

6. The nutritional needs of residents;

7. Resident records; and

8. Internal risk management and quality assurance.

(i) Facilities holding a limited nursing, extended congregate care, or limited mental health license.

(j) The establishment of specific criteria to define appropriateness of resident admission and continued residency in a facility holding a standard, limited nursing, extended congregate care, and limited mental health license.

(k) The use of physical or chemical restraints. The use of physical restraints is limited to half-bed rails as prescribed and documented by the resident’s physician with the consent of the resident or, if applicable, the resident’s representative or designee or the resident’s surrogate, guardian, or attorney in fact. The use of chemical restraints is limited to prescribed dosages of medications authorized by the resident’s physician and must be consistent with the resident’s diagnosis. Residents who are receiving medications that can serve as chemical restraints must be evaluated by their physician at least annually to assess:

1. The continued need for the medication.

2. The level of the medication in the resident’s blood.

3. The need for adjustments in the prescription.

(l) The establishment of specific policies and procedures on resident elopement. Facilities shall conduct a minimum of two resident elopement drills each year. All administrators and direct care staff shall participate in the drills. Facilities shall document the drills.

(2) In adopting any rules pursuant to this part, the department, in conjunction with the agency, shall make distinct standards for facilities based upon facility size; the types of care provided; the physical and mental capabilities and needs of residents; the type, frequency, and amount of services and care offered; and the staffing characteristics of the facility. Rules developed pursuant to this section may not restrict the use of shared staffing and shared programming in facilities that are part of retirement communities that provide multiple levels of care and otherwise meet the requirements of law and rule. If a continuing care facility licensed under chapter 651 or a retirement community offering multiple levels of care licenses a building or part of a building designated for independent living for assisted living, staffing requirements established in rule apply only to residents who receive personal, limited nursing, or extended congregate care services under this part. Such facilities shall retain a log listing the names and unit number for residents receiving these services. The log must be available to surveyors upon request. Except for uniform firesafety standards, the department shall adopt by rule separate and distinct standards for facilities with 16 or fewer beds and for facilities with 17 or more beds. The standards for facilities with 16 or fewer beds must be appropriate for a noninstitutional residential environment; however, the structure may not be more than two stories in height and all persons who cannot exit the facility unassisted in an emergency must reside on the first floor. The department, in conjunction with the agency, may make other distinctions among types of facilities as necessary to enforce this part. Where appropriate, the agency shall offer alternate solutions for complying with established standards, based on distinctions made by the department and the agency relative to the physical characteristics of facilities and the types of care offered.

(3) The department shall submit a copy of proposed rules to the Speaker of the House of Representatives, the President of the Senate, and appropriate committees of substance for review and comment prior to the promulgation thereof. Rules promulgated by the department shall encourage the development of homelike facilities which promote the dignity, individuality, personal strengths, and decisionmaking ability of residents.

(4) The agency, in consultation with the department, may waive rules promulgated pursuant to this part in order to demonstrate and evaluate innovative or cost-effective congregate care alternatives which enable individuals to age in place. Such waivers may be granted only in instances where there is reasonable assurance that the health, safety, or welfare of residents will not be endangered. To apply for a waiver, the licensee shall submit to the agency a written description of the concept to be demonstrated, including goals, objectives, and anticipated benefits; the number and types of residents who will be affected, if applicable; a brief description of how the demonstration will be evaluated; and any other information deemed appropriate by the agency. Any facility granted a waiver shall submit a report of findings to the agency and the department within 12 months. At such time, the agency may renew or revoke the waiver or pursue any regulatory or statutory changes necessary to allow other facilities to adopt the same practices. The department may by rule clarify terms and establish waiver application procedures, criteria for reviewing waiver proposals, and procedures for reporting findings, as necessary to implement this subsection.

(5) The agency may use an abbreviated biennial standard licensure inspection that consists of a review of key quality-of-care standards in lieu of a full inspection in a facility that has a good record of past performance. However, a full inspection must be conducted in a facility that has a history of class I or class II violations, uncorrected class III violations, confirmed ombudsman council complaints, or confirmed licensure complaints, within the previous licensure period immediately preceding the inspection or if a potentially serious problem is identified during the abbreviated inspection. The agency, in consultation with the department, shall develop the key quality-of-care standards with input from the State Long-Term Care Ombudsman Council and representatives of provider groups for incorporation into its rules.

History.—s. 16, ch. 75-233; ss. 12, 29, ch. 80-198; s. 2, ch. 81-318; ss. 59, 79, 83, ch. 83-181; s. 7, ch. 85-145; s. 1, ch. 86-87; s. 13, ch. 87-371; s. 20, ch. 89-294; s. 22, ch. 91-263; s. 25, ch. 93-177; s. 26, ch. 93-211; ss. 28, 38, 39, ch. 93-216; ss. 12, 20, 52, ch. 95-418; s. 27, ch. 97-100; s. 99, ch. 97-101; s. 5, ch. 98-148; s. 15, ch. 99-332; s. 47, ch. 2001-45; s. 7, ch. 2004-298; s. 2, ch. 2004-386; ss. 2, 55, ch. 2006-197; s. 157, ch. 2007-230; s. 142, ch. 2010-102; s. 343, ch. 2011-142; s. 137, ch. 2013-183; s. 251, ch. 2014-19; s. 15, ch. 2015-126; s. 1, ch. 2016-92.

Note.—Former s. 400.441.



429.42 - Pharmacy and dietary services.

429.42 Pharmacy and dietary services.—

(1) Any assisted living facility in which the agency has documented a class I or class II deficiency or uncorrected class III deficiencies regarding medicinal drugs or over-the-counter preparations, including their storage, use, delivery, or administration, or dietary services, or both, during a biennial survey or a monitoring visit or an investigation in response to a complaint, shall, in addition to or as an alternative to any penalties imposed under s. 429.19, be required to employ the consultant services of a licensed pharmacist, a licensed registered nurse, or a registered or licensed dietitian, as applicable. The consultant shall, at a minimum, provide onsite quarterly consultation until the inspection team from the agency determines that such consultation services are no longer required.

(2) A corrective action plan for deficiencies related to assistance with the self-administration of medication or the administration of medication must be developed and implemented by the facility within 48 hours after notification of such deficiency, or sooner if the deficiency is determined by the agency to be life-threatening.

(3) The agency shall employ at least two pharmacists licensed pursuant to chapter 465 among its personnel who biennially inspect assisted living facilities licensed under this part, to participate in biennial inspections or consult with the agency regarding deficiencies relating to medicinal drugs or over-the-counter preparations.

(4) The department may by rule establish procedures and specify documentation as necessary to implement this section.

History.—s. 1, ch. 89-218; s. 1, ch. 90-192; s. 23, ch. 91-263; ss. 29, 38, 39, ch. 93-216; s. 17, ch. 95-210; s. 18, ch. 98-80; s. 6, ch. 98-148; ss. 2, 56, ch. 2006-197.

Note.—Former s. 400.442.



429.44 - Construction and renovation; requirements.

429.44 Construction and renovation; requirements.—

(1) The requirements for the construction and renovation of a facility shall comply with chapter 553 which pertains to building construction standards, including plumbing, electrical code, glass, manufactured buildings, accessibility for persons with disabilities, and the state minimum building code and with s. 633.206, which pertains to uniform firesafety standards.

(2) Upon notification by the local authority having jurisdiction over life-threatening violations which seriously threaten the health, safety, or welfare of a resident of a facility, the agency shall take action as specified in s. 429.14.

History.—s. 17, ch. 75-233; s. 3, ch. 79-152; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 30, 38, 39, ch. 93-216; s. 14, ch. 95-418; s. 7, ch. 98-148; ss. 2, 57, ch. 2006-197; s. 138, ch. 2013-183; s. 34, ch. 2015-4.

Note.—Former s. 400.444.



429.445 - Compliance with local zoning requirements.

429.445 Compliance with local zoning requirements.—No facility licensed under this part may commence any construction which will expand the size of the existing structure unless the licensee first submits to the agency proof that such construction will be in compliance with applicable local zoning requirements. Facilities with a licensed capacity of less than 15 persons shall comply with the provisions of chapter 419.

History.—s. 2, ch. 85-251; s. 24, ch. 91-263; ss. 31, 39, ch. 93-216; s. 2, ch. 2006-197.

Note.—Former s. 400.4445.



429.47 - Prohibited acts; penalties for violation.

429.47 Prohibited acts; penalties for violation.—

(1) While a facility is under construction, the owner may advertise to the public prior to obtaining a license. Facilities that are certified under chapter 651 shall comply with the advertising provisions of s. 651.095 rather than those provided for in this subsection.

(2) A freestanding facility shall not advertise or imply that any part of it is a nursing home. For the purpose of this subsection, “freestanding facility” means a facility that is not operated in conjunction with a nursing home to which residents of the facility are given priority when nursing care is required. A person who violates this subsection is subject to fine as specified in s. 429.19.

(3) Any facility which is affiliated with any religious organization or which has a name implying religious affiliation shall include in its advertising whether or not it is affiliated with any religious organization and, if so, which organization.

(4) A facility licensed under this part which is not part of a facility authorized under chapter 651 shall include the facility’s license number as given by the agency in all advertising. A company or person owning more than one facility shall include at least one license number per advertisement. All advertising shall include the term “assisted living facility” before the license number.

History.—s. 18, ch. 75-233; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; s. 14, ch. 87-371; s. 25, ch. 91-263; ss. 32, 38, 39, ch. 93-216; s. 18, ch. 95-210; s. 217, ch. 99-13; ss. 2, 58, ch. 2006-197; s. 158, ch. 2007-230.

Note.—Former s. 400.447.



429.49 - Resident records; penalties for alteration.

429.49 Resident records; penalties for alteration.—

(1) Any person who fraudulently alters, defaces, or falsifies any medical or other record of an assisted living facility, or causes or procures any such offense to be committed, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A conviction under subsection (1) is also grounds for restriction, suspension, or termination of license privileges.

History.—s. 48, ch. 2001-45; s. 2, ch. 2006-197.

Note.—Former s. 400.449.



429.52 - Staff training and educational programs; core educational requirement.

429.52 Staff training and educational programs; core educational requirement.—

(1) Effective October 1, 2015, each new assisted living facility employee who has not previously completed core training must attend a preservice orientation provided by the facility before interacting with residents. The preservice orientation must be at least 2 hours in duration and cover topics that help the employee provide responsible care and respond to the needs of facility residents. Upon completion, the employee and the administrator of the facility must sign a statement that the employee completed the required preservice orientation. The facility must keep the signed statement in the employee’s personnel record.

(2) Administrators and other assisted living facility staff must meet minimum training and education requirements established by the Department of Elderly Affairs by rule. This training and education is intended to assist facilities to appropriately respond to the needs of residents, to maintain resident care and facility standards, and to meet licensure requirements.

(3) The department shall establish a competency test and a minimum required score to indicate successful completion of the training and educational requirements. The competency test must be developed by the department in conjunction with the agency and providers. The required training and education must cover at least the following topics:

(a) State law and rules relating to assisted living facilities.

(b) Resident rights and identifying and reporting abuse, neglect, and exploitation.

(c) Special needs of elderly persons, persons with mental illness, and persons with developmental disabilities and how to meet those needs.

(d) Nutrition and food service, including acceptable sanitation practices for preparing, storing, and serving food.

(e) Medication management, recordkeeping, and proper techniques for assisting residents with self-administered medication.

(f) Firesafety requirements, including fire evacuation drill procedures and other emergency procedures.

(g) Care of persons with Alzheimer’s disease and related disorders.

(4) Effective January 1, 2004, a new facility administrator must complete the required training and education, including the competency test, within a reasonable time after being employed as an administrator, as determined by the department. Failure to do so is a violation of this part and subjects the violator to an administrative fine as prescribed in s. 429.19. Administrators licensed in accordance with part II of chapter 468 are exempt from this requirement. Other licensed professionals may be exempted, as determined by the department by rule.

(5) Administrators are required to participate in continuing education for a minimum of 12 contact hours every 2 years.

(6) Staff involved with the management of medications and assisting with the self-administration of medications under s. 429.256 must complete a minimum of 6 additional hours of training provided by a registered nurse, licensed pharmacist, or department staff. The department shall establish by rule the minimum requirements of this additional training.

(7) Other facility staff shall participate in training relevant to their job duties as specified by rule of the department.

(8) If the department or the agency determines that there are problems in a facility that could be reduced through specific staff training or education beyond that already required under this section, the department or the agency may require, and provide, or cause to be provided, the training or education of any personal care staff in the facility.

(9) The department shall adopt rules related to these training requirements, the competency test, necessary procedures, and competency test fees and shall adopt or contract with another entity to develop a curriculum, which shall be used as the minimum core training requirements. The department shall consult with representatives of stakeholder associations and agencies in the development of the curriculum.

(10) The training required by this section other than the preservice orientation must be conducted by persons registered with the department as having the requisite experience and credentials to conduct the training. A person seeking to register as a trainer must provide the department with proof of completion of the minimum core training education requirements, successful passage of the competency test established under this section, and proof of compliance with the continuing education requirement in subsection (5).

(11) A person seeking to register as a trainer must also:

(a) Provide proof of completion of a 4-year degree from an accredited college or university and must have worked in a management position in an assisted living facility for 3 years after being core certified;

(b) Have worked in a management position in an assisted living facility for 5 years after being core certified and have 1 year of teaching experience as an educator or staff trainer for persons who work in assisted living facilities or other long-term care settings;

(c) Have been previously employed as a core trainer for the department; or

(d) Meet other qualification criteria as defined in rule, which the department is authorized to adopt.

(12) The department shall adopt rules to establish trainer registration requirements.

History.—ss. 12, 34, ch. 80-198; s. 2, ch. 81-318; ss. 60, 75, 79, 83, ch. 83-181; s. 53, ch. 83-218; s. 3, ch. 85-251; s. 21, ch. 89-294; s. 27, ch. 91-263; ss. 33, 38, 39, ch. 93-216; s. 19, ch. 95-210; ss. 15, 26, 53, ch. 95-418; s. 16, ch. 97-82; s. 29, ch. 97-100; s. 19, ch. 98-80; s. 25, ch. 2003-57; s. 3, ch. 2003-405; ss. 2, 59, ch. 2006-197; s. 1, ch. 2007-219; s. 16, ch. 2015-126.

Note.—Former s. 400.452.



429.53 - Consultation by the agency.

429.53 Consultation by the agency.—

(1) The area offices of licensure and certification of the agency shall provide consultation to the following upon request:

(a) A licensee of a facility.

(b) A person interested in obtaining a license to operate a facility under this part.

(2) As used in this section, “consultation” includes:

(a) An explanation of the requirements of this part and rules adopted pursuant thereto;

(b) An explanation of the license application and renewal procedures;

(c) The provision of a checklist of general local and state approvals required prior to constructing or developing a facility and a listing of the types of agencies responsible for such approvals;

(d) An explanation of benefits and financial assistance available to a recipient of supplemental security income residing in a facility;

(e) Any other information which the agency deems necessary to promote compliance with the requirements of this part; and

(f) A preconstruction review of a facility to ensure compliance with agency rules and this part.

(3) The agency may charge a fee commensurate with the cost of providing consultation under this section.

History.—ss. 15, 19, ch. 87-371; s. 22, ch. 89-294; ss. 34, 38, 39, ch. 93-216; s. 2, ch. 2006-197.

Note.—Former s. 400.453.



429.54 - Collection of information; local subsidy.

429.54 Collection of information; local subsidy.—

(1) To enable the department to collect the information requested by the Legislature regarding the actual cost of providing room, board, and personal care in facilities, the department is authorized to conduct field visits and audits of facilities as may be necessary. The owners of randomly sampled facilities shall submit such reports, audits, and accountings of cost as the department may require by rule; provided that such reports, audits, and accountings shall be the minimum necessary to implement the provisions of this section. Any facility selected to participate in the study shall cooperate with the department by providing cost of operation information to interviewers.

(2) Local governments or organizations may contribute to the cost of care of local facility residents by further subsidizing the rate of state-authorized payment to such facilities. Implementation of local subsidy shall require departmental approval and shall not result in reductions in the state supplement.

History.—ss. 12, 35, ch. 80-198; s. 2, ch. 81-318; ss. 75, 79, 83, ch. 83-181; s. 53, ch. 83-218; ss. 38, 39, ch. 93-216; s. 2, ch. 2006-197.

Note.—Former s. 400.454.



429.55 - Consumer information website.

429.55 Consumer information website.—The Legislature finds that consumers need additional information on the quality of care and service in assisted living facilities in order to select the best facility for themselves or their loved ones. Therefore, the Agency for Health Care Administration shall create content that is easily accessible through the home page of the agency’s website either directly or indirectly through links to one or more other established websites of the agency’s choosing. The website must be searchable by facility name, license type, city, or zip code. By November 1, 2015, the agency shall include all content in its possession on the website and add content when received from facilities. At a minimum, the content must include:

(1) Information on each licensed assisted living facility, including, but not limited to:

(a) The name and address of the facility.

(b) The name of the owner or operator of the facility.

(c) The number and type of licensed beds in the facility.

(d) The types of licenses held by the facility.

(e) The facility’s license expiration date and status.

(f) The total number of clients that the facility is licensed to serve and the most recently available occupancy levels.

(g) The number of private and semiprivate rooms offered.

(h) The bed-hold policy.

(i) The religious affiliation, if any, of the assisted living facility.

(j) The languages spoken by the staff.

(k) Availability of nurses.

(l) Forms of payment accepted, including, but not limited to, Medicaid, Medicaid long-term managed care, private insurance, health maintenance organization, United States Department of Veterans Affairs, CHAMPUS program, or workers’ compensation coverage.

(m) Indication if the licensee is operating under bankruptcy protection.

(n) Recreational and other programs available.

(o) Special care units or programs offered.

(p) Whether the facility is a part of a retirement community that offers other services pursuant to this part or part III of this chapter, part II or part III of chapter 400, or chapter 651.

(q) Links to the State Long-Term Care Ombudsman Program website and the program’s statewide toll-free telephone number.

(r) Links to the websites of the providers.

(s) Other relevant information that the agency currently collects.

(2) Survey and violation information for the facility, including a list of the facility’s violations committed during the previous 60 months, which on July 1, 2015, may include violations committed on or after July 1, 2010. The list shall be updated monthly and include for each violation:

(a) A summary of the violation, including all licensure, revisit, and complaint survey information, presented in a manner understandable by the general public.

(b) Any sanctions imposed by final order.

(c) The date the corrective action was confirmed by the agency.

(3) Links to inspection reports that the agency has on file.

(4) The agency may adopt rules to administer this section.

History.—s. 17, ch. 2015-126.






Part II - ADULT FAMILY-CARE HOMES (ss. 429.60-429.87)

429.60 - Short title.

429.60 Short title.—This part may be cited as the “Adult Family-Care Home Act.”

History.—ss. 1, 2, ch. 85-195; s. 4, ch. 91-429; s. 2, ch. 93-209; s. 1, ch. 98-338; s. 3, ch. 2006-197.

Note.—Former s. 400.616.



429.63 - Legislative intent; purpose.

429.63 Legislative intent; purpose.—

(1) The Legislature encourages the provision of care for disabled adults and frail elders in family-type living arrangements in private homes.

(2) Adult family-care homes provide housing and personal care for disabled adults and frail elders who choose to live with an individual or family in a private home. The adult family-care home provider must live in the home. The purpose of this part is to provide for the health, safety, and welfare of residents of adult family-care homes in the state.

(3) The Legislature recognizes that adult family-care homes are an important part of the continuum of long-term care. The personal care available in these homes, which may be provided directly or through contract or agreement, is intended to help residents remain as independent as possible in order to delay or avoid placement in a nursing home or other institution. Regulations governing adult family-care homes must be sufficiently flexible to allow residents to age in place if resources are available to meet their needs and accommodate their preferences.

(4) The Legislature further finds and declares that licensure under this part is a public trust and a privilege, and not an entitlement. This principle must guide the finder of fact or trier of law at any administrative proceeding or circuit court action initiated by the department to enforce this part.

(5) Rules of the department relating to adult family-care homes shall be as minimal and flexible as possible to ensure the protection of residents while minimizing the obstacles that could inhibit the establishment of adult family-care homes.

History.—ss. 1, 2, ch. 85-195; s. 4, ch. 91-429; s. 3, ch. 93-209; s. 2, ch. 98-338; s. 3, ch. 2006-197.

Note.—Former s. 400.617.



429.65 - Definitions.

429.65 Definitions.—As used in this part, the term:

(1) “Activities of daily living” means functions and tasks for self-care, including eating, bathing, grooming, dressing, ambulating, and other similar tasks.

(2) “Adult family-care home” means a full-time, family-type living arrangement, in a private home, under which a person who owns or rents the home provides room, board, and personal care, on a 24-hour basis, for no more than five disabled adults or frail elders who are not relatives. The following family-type living arrangements are not required to be licensed as an adult family-care home:

(a) An arrangement whereby the person who owns or rents the home provides room, board, and personal services for not more than two adults who do not receive optional state supplementation under s. 409.212. The person who provides the housing, meals, and personal 1care must own or rent the home and reside therein.

(b) An arrangement whereby the person who owns or rents the home provides room, board, and personal services only to his or her relatives.

(c) An establishment that is licensed as an assisted living facility under this chapter.

(3) “Agency” means the Agency for Health Care Administration.

(4) “Aging in place” means remaining in a noninstitutional living environment despite the physical or mental changes that may occur in a person who is aging. For aging in place to occur, needed services are added, increased, or adjusted to compensate for a person’s physical or mental changes.

(5) “Appropriate placement” means that the resident’s needs can be met by the adult family-care home or can be met by services arranged by the adult family-care home or the resident.

(6) “Chemical restraint” means a pharmacologic drug that physically limits, restricts, or deprives an individual of movement or mobility, and is used for discipline or convenience and not required for the treatment of medical symptoms.

(7) “Department” means the Department of Elderly Affairs.

(8) “Disabled adult” means any person between 18 and 59 years of age, inclusive, who is a resident of the state and who has one or more permanent physical or mental limitations that restrict the person’s ability to perform the normal activities of daily living.

(9) “Frail elder” means a functionally impaired elderly person who is 60 years of age or older and who has physical or mental limitations that restrict the person’s ability to perform the normal activities of daily living and that impede the person’s capacity to live independently.

(10) “Personal services” or “personal care” includes individual assistance with or supervision of the activities of daily living and the self-administration of medication, and other similar services.

(11) “Provider” means a person who is licensed to operate an adult family-care home.

(12) “Relative” means an individual who is the father, mother, son, daughter, brother, sister, grandfather, grandmother, great-grandfather, great-grandmother, uncle, aunt, first cousin, nephew, niece, husband, wife, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother, or half sister of a provider.

(13) “Relief person” means an adult designated by the provider to supervise the residents during the provider’s absence.

(14) “Resident” means a person receiving room, board, and personal care in an adult family-care home.

History.—ss. 1, 2, ch. 85-195; s. 4, ch. 91-429; s. 4, ch. 93-209; s. 22, ch. 95-210; s. 61, ch. 95-418; s. 21, ch. 98-80; s. 3, ch. 98-338; s. 220, ch. 99-13; ss. 3, 66, ch. 2006-197.

1Note.—As amended by s. 3, ch. 98-338. Section 21, ch. 98-80, substituted the word “services” for the word “care.”

Note.—Former s. 400.618.



429.67 - Licensure.

429.67 Licensure.—

(1) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this part and part II of chapter 408 and to entities licensed by or applying for such licensure from the Agency for Health Care Administration pursuant to this part. A license issued by the agency is required in order to operate an adult family-care home in this state.

(2) A person who intends to be an adult family-care home provider must own or rent the adult family-care home that is to be licensed and reside therein.

(3) In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The amount of the fee shall be $200 per biennium.

(4) The agency shall require level 2 background screening for personnel as required in s. 408.809(1)(e), including the adult family-care home provider, the designated relief person, and all adult household members, pursuant to chapter 435 and s. 408.809.

(5) Unless the adult family-care home is a community residential home subject to chapter 419, the applicant must provide documentation, signed by the appropriate governmental official, that the home has met local zoning requirements for the location for which the license is sought.

(6) In addition to the requirements of s. 408.811, access to a licensed adult family-care home must be provided at reasonable times for the appropriate officials of the department, the Department of Health, the Department of Children and Families, the agency, and the State Fire Marshal, who are responsible for the development and maintenance of fire, health, sanitary, and safety standards, to inspect the facility to assure compliance with these standards. In addition, access to a licensed adult family-care home must be provided at reasonable times to representatives of the State Long-Term Care Ombudsman Program.

(7) The licensed maximum capacity of each adult family-care home is based on the service needs of the residents and the capability of the provider to meet the needs of the residents. Any relative who lives in the adult family-care home and who is a disabled adult or frail elder must be included in that limitation.

(8) Each adult family-care home must designate at least one licensed space for a resident receiving optional state supplementation. The Department of Children and Families shall specify by rule the procedures to be followed for referring residents who receive optional state supplementation to adult family-care homes. Those homes licensed as adult foster homes or assisted living facilities prior to January 1, 1994, that convert to adult family-care homes, are exempt from this requirement.

(9) In addition to the license categories available in s. 408.808, the agency may issue a conditional license to a provider for the purpose of bringing the adult family-care home into compliance with licensure requirements. A conditional license must be limited to a specific period, not exceeding 6 months. The department shall, by rule, establish criteria for issuing conditional licenses.

(10) The department may adopt rules to establish procedures, identify forms, specify documentation, and clarify terms, as necessary, to administer this section.

(11) The agency may adopt rules to administer the requirements of part II of chapter 408.

History.—ss. 1, 2, ch. 85-195; s. 38, ch. 87-225; s. 4, ch. 91-429; s. 5, ch. 93-209; s. 23, ch. 95-210; ss. 62, 130, ch. 95-418; s. 8, ch. 98-148; ss. 57, 71, ch. 98-171; s. 4, ch. 98-338; s. 147, ch. 2000-349; s. 67, ch. 2000-367; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 28, ch. 2003-57; s. 25, ch. 2004-267; s. 8, ch. 2004-298; s. 3, ch. 2006-197; s. 160, ch. 2007-230; s. 30, ch. 2010-114; s. 252, ch. 2014-19; s. 40, ch. 2015-31.

Note.—Former s. 400.619.



429.69 - Denial, revocation, and suspension of a license.

429.69 Denial, revocation, and suspension of a license.—In addition to the requirements of part II of chapter 408, the agency may deny, suspend, and revoke a license for any of the following reasons:

(1) Failure to comply with the background screening standards of this part, s. 408.809(1), or chapter 435.

(2) Failure to correct cited fire code violations that threaten the health, safety, or welfare of residents.

History.—ss. 58, 71, ch. 98-171; s. 5, ch. 98-338; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 26, ch. 2004-267; s. 3, ch. 2006-197; s. 103, ch. 2007-5; s. 161, ch. 2007-230; s. 31, ch. 2010-114.

Note.—Former s. 400.6194.



429.71 - Classification of deficiencies; administrative fines.

429.71 Classification of deficiencies; administrative fines.—

(1) In addition to the requirements of part II of chapter 408 and in addition to any other liability or penalty provided by law, the agency may impose an administrative fine on a provider according to the following classification:

(a) Class I violations are those conditions or practices related to the operation and maintenance of an adult family-care home or to the care of residents which the agency determines present an imminent danger to the residents or guests of the facility or a substantial probability that death or serious physical or emotional harm would result therefrom. The condition or practice that constitutes a class I violation must be abated or eliminated within 24 hours, unless a fixed period, as determined by the agency, is required for correction. A class I deficiency is subject to an administrative fine in an amount not less than $500 and not exceeding $1,000 for each violation. A fine may be levied notwithstanding the correction of the deficiency.

(b) Class II violations are those conditions or practices related to the operation and maintenance of an adult family-care home or to the care of residents which the agency determines directly threaten the physical or emotional health, safety, or security of the residents, other than class I violations. A class II violation is subject to an administrative fine in an amount not less than $250 and not exceeding $500 for each violation. A citation for a class II violation must specify the time within which the violation is required to be corrected. If a class II violation is corrected within the time specified, no civil penalty shall be imposed, unless it is a repeated offense.

(c) Class III violations are those conditions or practices related to the operation and maintenance of an adult family-care home or to the care of residents which the agency determines indirectly or potentially threaten the physical or emotional health, safety, or security of residents, other than class I or class II violations. A class III violation is subject to an administrative fine in an amount not less than $100 and not exceeding $250 for each violation. A citation for a class III violation shall specify the time within which the violation is required to be corrected. If a class III violation is corrected within the time specified, no civil penalty shall be imposed, unless it is a repeated offense.

(d) Class IV violations are those conditions or occurrences related to the operation and maintenance of an adult family-care home, or related to the required reports, forms, or documents, which do not have the potential of negatively affecting the residents. A provider that does not correct a class IV violation within the time limit specified by the agency is subject to an administrative fine in an amount not less than $50 and not exceeding $100 for each violation. Any class IV violation that is corrected during the time the agency survey is conducted will be identified as an agency finding and not as a violation.

(2) The agency may impose an administrative fine for violations which do not qualify as class I, class II, class III, or class IV violations. The amount of the fine shall not exceed $250 for each violation or $2,000 in the aggregate. Unclassified violations may include:

(a) Violating any term or condition of a license.

(b) Violating any provision of this part, part II of chapter 408, or applicable rules.

(c) Failure to follow the criteria and procedures provided under part I of chapter 394 relating to the transportation, voluntary admission, and involuntary examination of adult family-care home residents.

(d) Exceeding licensed capacity.

(e) Providing services beyond the scope of the license.

(f) Violating a moratorium.

(3) Each day during which a violation occurs constitutes a separate offense.

(4) In determining whether a penalty is to be imposed, and in fixing the amount of any penalty to be imposed, the agency must consider:

(a) The gravity of the violation.

(b) Actions taken by the provider to correct a violation.

(c) Any previous violation by the provider.

(d) The financial benefit to the provider of committing or continuing the violation.

(5) As an alternative to or in conjunction with an administrative action against a provider, the agency may request a plan of corrective action that demonstrates a good faith effort to remedy each violation by a specific date, subject to the approval of the agency.

(6) The department shall set forth, by rule, notice requirements and procedures for correction of deficiencies.

History.—s. 6, ch. 93-209; s. 64, ch. 95-418; s. 41, ch. 96-169; s. 9, ch. 98-148; s. 6, ch. 98-338; s. 221, ch. 99-13; s. 3, ch. 2006-197; s. 162, ch. 2007-230.

Note.—Former s. 400.6196.



429.73 - Rules and standards relating to adult family-care homes.

429.73 Rules and standards relating to adult family-care homes.—

(1) The agency, in consultation with the department, may adopt rules to administer the requirements of part II of chapter 408. The department, in consultation with the Department of Health, the Department of Children and Families, and the agency shall, by rule, establish minimum standards to ensure the health, safety, and well-being of each resident in the adult family-care home pursuant to this part. The rules must address:

(a) Requirements for the physical site of the facility and facility maintenance.

(b) Services that must be provided to all residents of an adult family-care home and standards for such services, which must include, but need not be limited to:

1. Room and board.

2. Assistance necessary to perform the activities of daily living.

3. Assistance necessary to administer medication.

4. Supervision of residents.

5. Health monitoring.

6. Social and leisure activities.

(c) Standards and procedures for license application and annual license renewal, advertising, proper management of each resident’s funds and personal property and personal affairs, financial ability to operate, medication management, inspections, complaint investigations, and facility, staff, and resident records.

(d) Qualifications, training, standards, and responsibilities for providers and staff.

(e) Compliance with chapter 419, relating to community residential homes.

(f) Criteria and procedures for determining the appropriateness of a resident’s placement and continued residency in an adult family-care home. A resident who requires 24-hour nursing supervision may not be retained in an adult family-care home unless such resident is an enrolled hospice patient and the resident’s continued residency is mutually agreeable to the resident and the provider.

(g) Procedures for providing notice and assuring the least possible disruption of residents’ lives when residents are relocated, an adult family-care home is closed, or the ownership of an adult family-care home is transferred.

(h) Procedures to protect the residents’ rights as provided in s. 429.85.

(i) Procedures to promote the growth of adult family-care homes as a component of a long-term care system.

(j) Procedures to promote the goal of aging in place for residents of adult family-care homes.

(2) The department shall by rule provide minimum standards and procedures for emergencies. Pursuant to s. 633.206, the State Fire Marshal, in consultation with the department and the agency, shall adopt uniform firesafety standards for adult family-care homes.

(3) The department shall adopt rules providing for the implementation of orders not to resuscitate. The provider may withhold or withdraw cardiopulmonary resuscitation if presented with an order not to resuscitate executed pursuant to s. 401.45. The provider shall not be subject to criminal prosecution or civil liability, nor be considered to have engaged in negligent or unprofessional conduct, for withholding or withdrawing cardiopulmonary resuscitation pursuant to such an order and applicable rules.

History.—ss. 1, 2, ch. 85-195; s. 4, ch. 91-429; s. 7, ch. 93-209; s. 24, ch. 95-210; s. 65, ch. 95-418; s. 10, ch. 98-148; s. 7, ch. 98-338; s. 3, ch. 99-179; s. 7, ch. 99-331; s. 3, ch. 2006-197; s. 104, ch. 2007-5; s. 163, ch. 2007-230; s. 139, ch. 2013-183; s. 253, ch. 2014-19.

Note.—Former s. 400.621.



429.75 - Training and education programs.

429.75 Training and education programs.—

(1) Each adult family-care home provider shall complete training and education programs.

(2) Training and education programs must include information relating to:

(a) State law and rules governing adult family-care homes, with emphasis on appropriateness of placement of residents in an adult family-care home.

(b) Identifying and reporting abuse, neglect, and exploitation.

(c) Identifying and meeting the special needs of disabled adults and frail elders.

(d) Monitoring the health of residents, including guidelines for prevention and care of pressure ulcers.

(3) Effective January 1, 2004, providers must complete the training and education program within a reasonable time determined by the department. Failure to complete the training and education program within the time set by the department is a violation of this part and subjects the provider to revocation of the license.

(4) If the Department of Children and Families, the agency, or the department determines that there are problems in an adult family-care home which could be reduced through specific training or education beyond that required under this section, the agency may require the provider or staff to complete such training or education.

(5) The department may adopt rules as necessary to administer this section.

History.—s. 8, ch. 93-209; s. 66, ch. 95-418; s. 11, ch. 98-148; s. 8, ch. 98-338; s. 4, ch. 2003-405; s. 3, ch. 2006-197; s. 254, ch. 2014-19.

Note.—Former s. 400.6211.



429.81 - Residency agreements.

429.81 Residency agreements.—

(1) Each resident must be covered by a residency agreement, executed before or at the time of admission, between the provider and the resident or the resident’s designee or legal representative. Each party to the contract must be provided a duplicate copy or the original agreement, and the provider must keep the residency agreement on file for 5 years after expiration of the agreement.

(2) Each residency agreement must specify the personal care and accommodations to be provided by the adult family-care home, the rates or charges, a requirement of at least 30 days’ notice before a rate increase, and any other provisions required by rule of the department.

History.—s. 11, ch. 93-209; s. 10, ch. 98-338; s. 3, ch. 2006-197.

Note.—Former s. 400.625.



429.83 - Residents with Alzheimer’s disease or other related disorders; certain disclosures.

429.83 Residents with Alzheimer’s disease or other related disorders; certain disclosures.—An adult family-care home licensed under this part which claims that it provides special care for persons who have Alzheimer’s disease or other related disorders must disclose in its advertisements or in a separate document those services that distinguish the care as being especially applicable to, or suitable for, such persons. The home must give a copy of all such advertisements or a copy of the document to each person who requests information about programs and services for persons with Alzheimer’s disease or other related disorders offered by the home and must maintain a copy of all such advertisements and documents in its records. The agency shall examine all such advertisements and documents in the home’s records as part of the license renewal procedure.

History.—s. 6, ch. 93-105; s. 31, ch. 97-100; s. 11, ch. 98-338; s. 3, ch. 2006-197.

Note.—Former s. 400.6255.



429.85 - Residents’ bill of rights.

429.85 Residents’ bill of rights.—

(1) A resident of an adult family-care home may not be deprived of any civil or legal rights, benefits, or privileges guaranteed by law, the State Constitution, or the Constitution of the United States solely by reason of status as a resident of the home. Each resident has the right to:

(a) Live in a safe and decent living environment, free from abuse and neglect.

(b) Be treated with consideration and respect and with due recognition of personal dignity, individuality, and privacy.

(c) Keep and use the resident’s own clothes and other personal property in the resident’s immediate living quarters, so as to maintain individuality and personal dignity, except when the provider can demonstrate that to do so would be unsafe or an infringement upon the rights of other residents.

(d) Have unrestricted private communication, including receiving and sending unopened correspondence, having access to a telephone, and visiting with any person of his or her choice, at any time between the hours of 9 a.m. and 9 p.m. at a minimum.

(e) Be free to participate in and benefit from community services and activities and to achieve the highest possible level of independence, autonomy, and interaction within the community.

(f) Manage the resident’s own financial affairs unless the resident or the resident’s guardian authorizes the provider to provide safekeeping for funds in accordance with procedures equivalent to those provided in s. 429.27.

(g) Share a room with the resident’s spouse if both are residents of the home.

(h) Have reasonable opportunity for regular exercise several times a week and to be outdoors at regular and frequent intervals.

(i) Exercise civil and religious liberties, including the right to independent personal decisions. Religious beliefs or practices and attendance at religious services may not be imposed upon a resident.

(j) Have access to adequate and appropriate health care.

(k) Be free from chemical and physical restraints.

(l) Have at least 30 days’ notice of relocation or termination of residency from the home unless, for medical reasons, the resident is certified by a physician to require an emergency relocation to a facility providing a more skilled level of care or the resident engages in a pattern of conduct that is harmful or offensive to other residents. If a resident has been adjudicated mentally incompetent, the resident’s guardian must be given at least 30 days’ notice, except in an emergency, of the relocation of a resident or of the termination of a residency. The reasons for relocating a resident must be set forth in writing.

(m) Present grievances and recommend changes to the provider, to staff, or to any other person without restraint, interference, coercion, discrimination, or reprisal. This right includes the right to have access to ombudsman volunteers and advocates and the right to be a member of, to be active in, and to associate with advocacy or special interest groups.

(2) The provider shall ensure that residents and their legal representatives are made aware of the rights, obligations, and prohibitions set forth in this part. Residents must also be given the statewide toll-free telephone number and e-mail address of the State Long-Term Care Ombudsman Program and the telephone number of the local ombudsman council and the Elder Abuse Hotline operated by the Department of Children and Families where they may lodge complaints.

(3) The adult family-care home may not hamper or prevent residents from exercising the rights specified in this section.

(4) A provider or staff of an adult family-care home may not serve notice upon a resident to leave the premises or take any other retaliatory action against any person who:

(a) Exercises any right set forth in this section.

(b) Appears as a witness in any hearing, in or out of the adult family-care home.

(c) Files a civil action alleging a violation of this part or notifies a state attorney or the Attorney General of a possible violation of this part.

(5) Any adult family-care home that terminates the residency of an individual who has participated in activities specified in subsection (4) must show good cause for the termination in a court of competent jurisdiction.

(6) Any person who reports a complaint concerning a suspected violation of this part or the services and conditions in an adult family-care home, or who testifies in any administrative or judicial proceeding arising from such a complaint, is immune from any civil or criminal liability therefor, unless the person acted in bad faith or with malicious purpose or the court finds that there was a complete absence of a justiciable issue of either law or fact raised by the losing party.

History.—s. 12, ch. 93-209; s. 790, ch. 95-148; s. 6, ch. 97-82; s. 12, ch. 98-338; ss. 84, 148, ch. 2000-349; s. 68, ch. 2000-367; ss. 3, 67, ch. 2006-197; s. 41, ch. 2015-31.

Note.—Former s. 400.628.



429.87 - Civil actions to enforce rights.

429.87 Civil actions to enforce rights.—

(1) Any person or resident whose rights as specified in this part are violated has a cause of action against any adult family-care home, provider, or staff responsible for the violation. The action may be brought by the resident or the resident’s guardian, or by a person or organization acting on behalf of a resident with the consent of the resident or the resident’s guardian, to enforce the right. The action may be brought in any court of competent jurisdiction to enforce such rights and to recover actual damages, and punitive damages when malicious, wanton, or willful disregard of the rights of others can be shown. Any plaintiff who prevails in any such action is entitled to recover reasonable attorney’s fees, costs of the action, and damages, unless the court finds that the plaintiff has acted in bad faith or with malicious purpose or that there was a complete absence of a justiciable issue of either law or fact. A prevailing defendant is entitled to recover reasonable attorney’s fees pursuant to s. 57.105. The remedies provided in this section are in addition to other legal and administrative remedies available to a resident or to the agency.

(2) To recover attorney’s fees under this section, the following conditions precedent must be met:

(a) Within 120 days after the filing of a responsive pleading or defensive motion to a complaint brought under this section and before trial, the parties or their designated representatives shall meet in mediation to discuss the issues of liability and damages in accordance with this paragraph for the purpose of an early resolution of the matter.

1. Within 60 days after the filing of the responsive pleading or defensive motion, the parties shall:

a. Agree on a mediator. If the parties cannot agree on a mediator, the defendant shall immediately notify the court, which shall appoint a mediator within 10 days after such notice.

b. Set a date for mediation.

c. Prepare an order for the court that identifies the mediator, the scheduled date of the mediation, and other terms of the mediation. Absent any disagreement between the parties, the court may issue the order for the mediation submitted by the parties without a hearing.

2. The mediation must be concluded within 120 days after the filing of a responsive pleading or defensive motion. The date may be extended only by agreement of all parties subject to mediation under this subsection.

3. The mediation shall be conducted in the following manner:

a. Each party shall ensure that all persons necessary for complete settlement authority are present at the mediation.

b. Each party shall mediate in good faith.

4. All aspects of the mediation which are not specifically established by this subsection must be conducted according to the rules of practice and procedure adopted by the Supreme Court of this state.

(b) If the parties do not settle the case pursuant to mediation, the last offer of the defendant made at mediation shall be recorded by the mediator in a written report that states the amount of the offer, the date the offer was made in writing, and the date the offer was rejected. If the matter subsequently proceeds to trial under this section and the plaintiff prevails but is awarded an amount in damages, exclusive of attorney’s fees, which is equal to or less than the last offer made by the defendant at mediation, the plaintiff is not entitled to recover any attorney’s fees.

(c) This subsection applies only to claims for liability and damages and does not apply to actions for injunctive relief.

(d) This subsection applies to all causes of action that accrue on or after October 1, 1999.

(3) Discovery of financial information for the purpose of determining the value of punitive damages may not be had unless the plaintiff shows the court by proffer or evidence in the record that a reasonable basis exists to support a claim for punitive damages.

(4) In addition to any other standards for punitive damages, any award of punitive damages must be reasonable in light of the actual harm suffered by the resident and the egregiousness of the conduct that caused the actual harm to the resident.

History.—s. 13, ch. 93-209; s. 13, ch. 98-338; s. 32, ch. 99-225; s. 3, ch. 2006-197.

Note.—Former s. 400.629.






Part III - ADULT DAY CARE CENTERS (ss. 429.90-429.931)

429.90 - Purpose.

429.90 Purpose.—The purpose of this part is to develop, establish, and enforce basic standards for adult day care centers in order to assure that a program of therapeutic social and health activities and services is provided to adults who have functional impairments, in a protective environment that provides as noninstitutional an atmosphere as possible.

History.—s. 1, ch. 78-336; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 1, 17, ch. 93-215; s. 4, ch. 2006-197.

Note.—Former s. 400.55.



429.901 - Definitions.

429.901 Definitions.—As used in this part, the term:

(1) “Adult day care center” or “center” means any building, buildings, or part of a building, whether operated for profit or not, in which is provided through its ownership or management, for a part of a day, basic services to three or more persons who are 18 years of age or older, who are not related to the owner or operator by blood or marriage, and who require such services.

(2) “Agency” means the Agency for Health Care Administration.

(3) “Basic services” include, but are not limited to, providing a protective setting that is as noninstitutional as possible; therapeutic programs of social and health activities and services; leisure activities; self-care training; rest; nutritional services; and respite care.

(4) “Department” means the Department of Elderly Affairs.

(5) “Multiple or repeated violations” means 2 or more violations that present an imminent danger to the health, safety, or welfare of participants or 10 or more violations within a 5-year period that threaten the health, safety, or welfare of the participants.

(6) “Operator” means the licensee or person having general administrative charge of an adult day care center.

(7) “Owner” means the licensee of an adult day care center.

(8) “Participant” means a recipient of basic services or of supportive and optional services provided by an adult day care center.

(9) “Supportive and optional services” include, but are not limited to, speech, occupational, and physical therapy; direct transportation; legal consultation; consumer education; and referrals for followup services.

History.—s. 2, ch. 78-336; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 2, 17, ch. 93-215; s. 55, ch. 95-418; s. 4, ch. 2006-197; s. 165, ch. 2007-230.

Note.—Former s. 400.551.



429.903 - Applicability.

429.903 Applicability.—Any facility that comes within the definition of an adult day care center which is not exempt under s. 429.905 must be licensed by the agency as an adult day care center.

History.—s. 3, ch. 78-336; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 3, 17, ch. 93-215; s. 4, ch. 2006-197; s. 105, ch. 2007-5.

Note.—Former s. 400.552.



429.905 - Exemptions; monitoring of adult day care center programs colocated with assisted living facilities or licensed nursing home facilities.

429.905 Exemptions; monitoring of adult day care center programs colocated with assisted living facilities or licensed nursing home facilities.—

(1) The following are exempt from this part:

(a) Any facility, institution, or other place that is operated by the Federal Government or any agency thereof.

(b) Any freestanding inpatient hospice facility that is licensed by the state and which provides day care services to hospice patients only.

(2) A licensed assisted living facility, a licensed hospital, or a licensed nursing home facility may provide services during the day which include, but are not limited to, social, health, therapeutic, recreational, nutritional, and respite services, to adults who are not residents. Such a facility need not be licensed as an adult day care center; however, the agency must monitor the facility during the regular inspection and at least biennially to ensure adequate space and sufficient staff. If an assisted living facility, a hospital, or a nursing home holds itself out to the public as an adult day care center, it must be licensed as such and meet all standards prescribed by statute and rule. For the purpose of this subsection, the term “day” means any portion of a 24-hour day.

History.—s. 4, ch. 78-336; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; s. 6, ch. 88-235; ss. 4, 17, ch. 93-215; s. 20, ch. 95-210; s. 4, ch. 2006-197; s. 30, ch. 2012-160.

Note.—Former s. 400.553.



429.907 - License requirement; fee; exemption; display.

429.907 License requirement; fee; exemption; display.—

(1) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this part and part II of chapter 408 and to entities licensed by or applying for such licensure from the Agency for Health Care Administration pursuant to this part. A license issued by the agency is required in order to operate an adult day care center in this state.

(2)(a) Except as otherwise provided in this subsection, separate licenses are required for centers operated on separate premises, even though operated under the same management. Separate licenses are not required for separate buildings on the same premises.

(b) If a licensed center becomes wholly or substantially unusable due to a disaster or due to an emergency as those terms are defined in s. 252.34:

1. The licensee may continue to operate under its current license in premises separate from that authorized under the license if the licensee has:

a. Specified the location of the premises in its comprehensive emergency management plan submitted to and approved by the applicable county emergency management authority; and

b. Notified the agency and the county emergency management authority within 24 hours of operating in the separate premises.

2. The licensee shall operate the separate premises only while the licensed center’s original location is substantially unusable and for up to 180 days. The agency may extend use of the alternate premises beyond the initial 180 days. The agency may also review the operation of the disaster premises quarterly.

(3) In accordance with s. 408.805, an applicant or licensee shall pay a fee for each license application submitted under this part and part II of chapter 408. The amount of the fee shall be established by rule and may not exceed $150.

(4) County-operated or municipally operated centers applying for licensure under this part are exempt from the payment of license fees.

History.—s. 5, ch. 78-336; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 5, 17, ch. 93-215; s. 4, ch. 2006-197; s. 2, ch. 2007-219; s. 166, ch. 2007-230; s. 119, ch. 2008-4; s. 344, ch. 2011-142.

Note.—Former s. 400.554.



429.909 - Application for license.

429.909 Application for license.—In addition to all provisions of part II of chapter 408, the applicant for licensure must furnish a description of the physical and mental capabilities and needs of the participants to be served and the availability, frequency, and intensity of basic services and of supportive and optional services to be provided and proof of adequate liability insurance coverage.

History.—s. 6, ch. 78-336; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 6, 17, ch. 93-215; s. 50, ch. 98-171; s. 4, ch. 2006-197; s. 106, ch. 2007-5; s. 167, ch. 2007-230.

Note.—Former s. 400.555.



429.911 - Denial, suspension, revocation of license; emergency action; administrative fines; investigations and inspections.

429.911 Denial, suspension, revocation of license; emergency action; administrative fines; investigations and inspections.—

(1) The agency may deny, revoke, and suspend a license under this part, impose an action under s. 408.814, and impose an administrative fine against the owner of an adult day care center or its operator or employee in the manner provided in chapter 120 for the violation of any provision of this part, part II of chapter 408, or applicable rules.

(2) Each of the following actions by the owner of an adult day care center or by its operator or employee is a ground for action by the agency against the owner of the center or its operator or employee:

(a) An intentional or negligent act materially affecting the health or safety of center participants.

(b) A violation of this part or of any standard or rule under this part or part II of chapter 408.

(c)  Failure to comply with the background screening standards of this part, s. 408.809(1), or chapter 435.

(d) Failure to follow the criteria and procedures provided under part I of chapter 394 relating to the transportation, voluntary admission, and involuntary examination of center participants.

(e) Multiple or repeated violations of this part or of any standard or rule adopted under this part or part II of chapter 408.

(3) The agency is responsible for all investigations and inspections conducted pursuant to this part and s. 408.811.

History.—s. 7, ch. 78-336; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 7, 17, ch. 93-215; s. 40, ch. 96-169; s. 51, ch. 98-171; s. 143, ch. 98-403; s. 16, ch. 2004-267; ss. 4, 63, ch. 2006-197; s. 168, ch. 2007-230; s. 32, ch. 2010-114.

Note.—Former s. 400.556.



429.913 - Administrative fines.

429.913 Administrative fines.—

(1)(a) In addition to the requirements of part II of chapter 408, if the agency determines that an adult day care center is not operated in compliance with this part or with rules adopted under this part, the agency, notwithstanding any other administrative action it takes, shall make a reasonable attempt to discuss with the owner each violation and recommended corrective action prior to providing the owner with written notification. The agency may request the submission of a corrective action plan for the center which demonstrates a good faith effort to remedy each violation by a specific date, subject to the approval of the agency.

(b) The owner of a center or its operator or employee found in violation of this part, part II of chapter 408, or applicable rules may be fined by the agency. A fine may not exceed $500 for each violation. In no event, however, may such fines in the aggregate exceed $5,000.

(c) The failure to correct a violation by the date set by the agency, or the failure to comply with an approved corrective action plan, is a separate violation for each day such failure continues, unless the agency approves an extension to a specific date.

(2) In determining whether to impose a fine and in fixing the amount of any fine, the agency shall consider the following factors:

(a) The gravity of the violation, including the probability that death or serious physical or emotional harm to a participant will result or has resulted, the severity of the actual or potential harm, and the extent to which the provisions of the applicable statutes or rules were violated.

(b) Actions taken by the owner or operator to correct violations.

(c) Any previous violations.

(d) The financial benefit to the center of committing or continuing the violation.

History.—ss. 64, 83, ch. 83-181; ss. 8, 17, ch. 93-215; s. 4, ch. 2006-197; s. 169, ch. 2007-230.

Note.—Former s. 400.5565.



429.915 - Conditional license.

429.915 Conditional license.—In addition to the license categories available in part II of chapter 408, the agency may issue a conditional license to an applicant for license renewal or change of ownership if the applicant fails to meet all standards and requirements for licensure. A conditional license issued under this subsection must be limited to a specific period not exceeding 6 months, as determined by the agency, and must be accompanied by an approved plan of correction.

History.—s. 8, ch. 78-336; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 9, 17, ch. 93-215; s. 52, ch. 98-171; s. 27, ch. 2003-57; s. 4, ch. 2006-197; s. 107, ch. 2007-5; s. 170, ch. 2007-230.

Note.—Former s. 400.557.



429.917 - Patients with Alzheimer’s disease or other related disorders; staff training requirements; certain disclosures.

429.917 Patients with Alzheimer’s disease or other related disorders; staff training requirements; certain disclosures.—

(1) An adult day care center licensed under this part must provide the following staff training:

(a) Upon beginning employment with the facility, each employee must receive basic written information about interacting with participants who have Alzheimer’s disease or dementia-related disorders.

(b) In addition to the information provided under paragraph (a), newly hired adult day care center personnel who are expected to, or whose responsibilities require them to, have direct contact with participants who have Alzheimer’s disease or dementia-related disorders must complete initial training of at least 1 hour within the first 3 months after beginning employment. The training must include an overview of dementias and must provide instruction in basic skills for communicating with persons who have dementia.

(c) In addition to the requirements of paragraphs (a) and (b), an employee who will be providing direct care to a participant who has Alzheimer’s disease or a dementia-related disorder must complete an additional 3 hours of training within 9 months after beginning employment. This training must include, but is not limited to, the management of problem behaviors, information about promoting the participant’s independence in activities of daily living, and instruction in skills for working with families and caregivers.

(d) For certified nursing assistants, the required 4 hours of training shall be part of the total hours of training required annually.

(e) For a health care practitioner as defined in s. 456.001, continuing education hours taken as required by that practitioner’s licensing board shall be counted toward the total of 4 hours.

(f) For an employee who is a licensed health care practitioner as defined in s. 456.001, training that is sanctioned by that practitioner’s licensing board shall be considered to be approved by the Department of Elderly Affairs.

(g) The Department of Elderly Affairs or its designee must approve the 1-hour and 3-hour training provided to employees and direct caregivers under this section. The department must consider for approval training offered in a variety of formats. The department shall keep a list of current providers who are approved to provide the 1-hour and 3-hour training. The department shall adopt rules to establish standards for the employees who are subject to this training, for the trainers, and for the training required in this section.

(h) Upon completing any training described in this section, the employee or direct caregiver shall be issued a certificate that includes the name of the training provider, the topic covered, and the date and signature of the training provider. The certificate is evidence of completion of training in the identified topic, and the employee or direct caregiver is not required to repeat training in that topic if the employee or direct caregiver changes employment to a different adult day care center or to an assisted living facility, nursing home, home health agency, or hospice. The direct caregiver must comply with other applicable continuing education requirements.

(i) An employee who is hired on or after July 1, 2004, must complete the training required by this section.

(2) A center licensed under this part which claims that it provides special care for persons who have Alzheimer’s disease or other related disorders must disclose in its advertisements or in a separate document those services that distinguish the care as being especially applicable to, or suitable for, such persons. The center must give a copy of all such advertisements or a copy of the document to each person who requests information about the center and must maintain a copy of all such advertisements and documents in its records. The agency shall examine all such advertisements and documents in the center’s records as part of the license renewal procedure. An adult day care center may not claim to be licensed or designated to provide specialized Alzheimer’s services unless the adult day care center’s license has been designated as such pursuant to s. 429.918.

History.—s. 4, ch. 93-105; s. 3, ch. 2003-271; s. 4, ch. 2006-197; s. 1, ch. 2012-43.

Note.—Former s. 400.5571.



429.918 - Licensure designation as a specialized Alzheimer’s services adult day care center.

429.918 Licensure designation as a specialized Alzheimer’s services adult day care center.—

(1) This act may be cited as the “Specialized Alzheimer’s Services Adult Day Care Act.”

(2) As used in this section, the term:

(a) “ADRD participant” means a participant who has a documented diagnosis of Alzheimer’s disease or a dementia-related disorder (ADRD) from a licensed physician, licensed physician assistant, or a licensed advanced registered nurse practitioner.

(b) “Dementia” means the loss of at least two intellectual functions, such as thinking, remembering, and reasoning, which is severe enough to interfere with a person’s daily function. The term does not describe a disease, but describes a group of symptoms that may accompany certain diseases or physical conditions.

(c) “Specialized Alzheimer’s services” means therapeutic, behavioral, health, safety, and security interventions; clinical care; support services; and educational services that are customized for the specialized needs of a participant’s caregiver and the participant who is affected by Alzheimer’s disease or an irreversible, degenerative condition resulting in dementia.

(d) “Therapeutic activity” means an individual or group activity that is intended to promote, maintain, or enhance the ADRD participant’s physical, cognitive, social, spiritual, or emotional health.

(3) An adult day care center may apply to the agency to have its license issued under s. 429.907, designated as a “specialized Alzheimer’s services adult day care center,” if the requirements under this section have been met.

(a) The adult day care center must notify the agency at least 30 days prior to initial licensure under s. 429.907 or, if already licensed, at least 6 months prior to the expiration of a license issued under s. 429.907, that the adult day care center is seeking a designation as a specialized Alzheimer’s services adult day care center.

(b) The agency, after receiving the notification pursuant to paragraph (a), may make a determination at an initial licensure inspection or at a licensure renewal inspection as to whether the adult day care center meets the requirements of this section to be designated as a specialized Alzheimer’s services adult day care center. If the agency determines that the adult day care center meets the requirements of this section, it must designate the adult day care center as a specialized Alzheimer’s services adult day care center at the time of initial licensure or at licensure renewal.

(c) If the agency, during the initial or renewal inspection, determines that the adult day care center has committed an act under s. 429.911(2), the agency may deny the request for the designation or revoke such designation.

(d) The agency may at any time revoke the designation if the adult day care center fails to maintain the requirements under this section.

(4) To obtain or maintain the designation under this section, an adult day care center must:

(a) Have a mission statement that includes a commitment to providing dementia-specific services and disclose in the center’s advertisements or in a separate document, which must be made available to the public upon request, the services that distinguish the care as being suitable for a person who has Alzheimer’s disease or a dementia-related disorder.

(b) Provide ADRD participants with a program for dementia-specific, therapeutic activities, including, but not limited to, physical, cognitive, and social activities appropriate for the ADRD participant’s age, culture, and level of function.

(c) Maintain at all times a minimum staff-to-participant ratio of one staff member who provides direct services for every five ADRD participants.

(d) Provide ADRD participants with a program for therapeutic activity at least 70 percent of the time that the center is open.

(e) Provide ADRD participants with hands-on assistance with activities of daily living, inclusive of the provision of urinary and bowel incontinence care.

(f) Use assessment tools that identify the ADRD participant’s cognitive deficits and identify the specialized and individualized needs of the ADRD participant and the caregiver. This assessment shall be conducted when the ADRD participant is initially admitted into the center and shall be updated when the ADRD participant experiences a significant change, but no less frequently than annually.

(g) Create an individualized plan of care for each ADRD participant which addresses the identified, dementia-specific needs of the ADRD participant and the caregiver. The plan of care shall be established when the ADRD participant is initially admitted into the center and reviewed at least quarterly.

(h) Conduct a monthly health assessment of each ADRD participant which includes, but is not limited to, the ADRD participant’s weight, vital signs, and level of assistance needed with activities of daily living.

(i) Complete a monthly update in each ADRD participant’s file regarding the ADRD participant’s status or progress toward meeting the goals indicated on the individualized plan of care.

(j) Assist in the referral or coordination of other dementia-specific services and resources needed by the ADRD participant or the caregiver, such as medical services, counseling, medical planning, legal planning, financial planning, safety and security planning, disaster planning, driving assessment, transportation coordination, or wandering prevention.

(k) Offer, facilitate, or provide referrals to a support group for persons who are caregivers to ADRD participants.

(l) Provide dementia-specific educational materials regularly to ADRD participants, as appropriate, and their caregivers.

(m) Routinely conduct and document a count of all ADRD participants present in the center throughout each day. This count must be compared to each ADRD participant’s attendance record in order to ensure that an ADRD participant is not missing from the center.

(n) Be a secured unit or have working alarm or security devices installed on every door that is accessible to the ADRD participant and provides egress from the center or areas of the center designated for the provision of adult day care - specialized Alzheimer’s services.

(o) Not allow an ADRD participant to administer his or her own medication.

(p) Condition the ADRD participant’s eligibility for admission on whether the ADRD participant has a coordinated mode of transportation to and from the adult day care center, to ensure that the participant does not drive to or from the center.

(5)(a) The operator of an adult day care center having a license designated under this section, and the operator’s designee, as applicable, hired on or after July 1, 2012, shall:

1. Have at least a bachelor’s degree in health care services, social services, or a related field, 1 year of staff supervisory experience in a social services or health care services setting, and a minimum of 1 year of experience in providing services to persons who have dementia;

2. Be a registered or practical nurse licensed in this state, have 1 year of staff supervisory experience in a social services or health care services setting, and have a minimum of 1 year of experience in providing services to persons who have dementia; or

3. Have 5 years of staff supervisory experience in a social services or health care services setting and a minimum of 3 years of experience in providing services to persons who have dementia.

(b) The owner must sign an affidavit under penalty of perjury stating that he or she has verified that the operator, and the operator’s designee, if any, have completed the education and experience requirements of this subsection.

(6)(a) An adult day care center having a license designated under this section must provide the following staff training and supervision:

1. A registered nurse or licensed practical nurse must be on site daily for at least 75 percent of the time that the center is open to ADRD participants. Each licensed practical nurse who works at the center must be supervised in accordance with chapter 464.

2. Upon beginning employment with the center, each employee must receive and review basic written information about interacting with ADRD participants.

3. In addition to the information provided in subparagraph 2., every employee hired on or after July 1, 2012, who has direct contact with ADRD participants shall complete 4 hours of dementia-specific training within 3 months after employment.

4. In addition to the requirements of subparagraphs 2. and 3., each employee hired on or after July 1, 2012, who provides direct care to ADRD participants shall complete an additional 4 hours of dementia-specific training within 6 months after employment.

(b) The Department of Elderly Affairs or its designee shall approve the training required under this section. The department shall adopt rules to establish standards for employees who are subject to this training, for trainers, and for the training required in this section.

(c) Upon completing any training described in this section, the employee shall be issued a certificate that includes the name of the training provider, the topics covered, and the date and signature of the training provider. The certificate is evidence of completion of training in the identified topics, and the employee is not required to repeat training in those topics if the employee changes employment to a different adult day care center.

(d) Each employee hired on or after July 1, 2012, who provides direct care to ADRD participants, must receive and review an orientation plan that includes, at a minimum:

1. Procedures to locate an ADRD participant who has wandered from the center. These procedures shall be reviewed regularly with all direct care staff.

2. Information on the Silver Alert program in this state.

3. Information regarding available products or programs used to identify ADRD participants or prevent them from wandering away from the center, their home, or other locations.

(7)(a) An ADRD participant admitted to an adult day care center having a license designated under this section, or the caregiver when applicable, must:

1. Require ongoing supervision to maintain the highest level of medical or custodial functioning and have a demonstrated need for a responsible party to oversee his or her care.

2. Not actively demonstrate aggressive behavior that places himself, herself, or others at risk of harm.

3. Provide the following medical documentation signed by a licensed physician, licensed physician assistant, or a licensed advanced registered nurse practitioner:

a. Any physical, health, or emotional conditions that require medical care.

b. A listing of the ADRD participant’s current prescribed and over-the-counter medications and dosages, diet restrictions, mobility restrictions, and other physical limitations.

4. Provide documentation signed by a health care provider licensed in this state which indicates that the ADRD participant is free of the communicable form of tuberculosis and free of signs and symptoms of other communicable diseases.

(b) Before admitting an ADRD participant to an adult day care center that has a license designated under this section, the center shall determine whether:

1. The medical, psychological, safety, and behavioral support and intervention required by the ADRD participant can be provided by the center.

2. The resources required to assist with the ADRD participant’s acuity level of care and support needed can be provided or coordinated by the center.

(8)(a) An ADRD participant’s file must include a data sheet, which must be completed within 45 days before or within 24 hours after admission to an adult day care center having a license designated under this section. The data sheet must contain:

1. Information regarding the status of the ADRD participant’s enrollment in an identification or wandering-prevention program, including the name of the program; and

2. A current photograph of the ADRD participant.

(b) Dementia-specific services shall be documented in the ADRD participant’s file.

(c) Notes regarding services provided to the ADRD participant must be entered at least monthly in the ADRD participant’s file, and must indicate the ADRD participant’s status or progress toward achieving identified goals. Additional notes must be entered more frequently if indicated by the ADRD participant’s condition.

(d) An ADRD participant, or the participant’s caregiver, shall annually provide the center with updated medical documentation required under subparagraphs (7)(a)3. and 4., and the center must place that documentation in the ADRD participant’s file.

(9) An adult day care center having a license designated under this section must give to each person who enrolls as an ADRD participant in the center, or the caregiver, a copy of the ADRD participant’s plan of care, as well as information regarding resources to assist in ensuring the safety and security of the ADRD participant, which must include, but need not be limited to, information pertaining to driving for those persons affected by dementia, available technology on wandering-prevention devices and identification devices, the Silver Alert program in this state, and dementia-specific safety interventions and strategies that can be used in the home setting.

(10) If an ADRD participant’s enrollment in the center is involuntarily terminated due to medical or behavioral reasons, the center shall coordinate and execute appropriate discharge procedures, to be determined by rule, with the ADRD participant and the caregiver.

(11) This section does not prohibit an adult day care center that is licensed pursuant to s. 429.907, and without a designation under this section, from providing adult day care services to persons who have Alzheimer’s disease or other dementia-related disorders.

(12) The Department of Elderly Affairs may adopt rules to administer this section.

History.—s. 2, ch. 2012-43.



429.919 - Background screening.

429.919 Background screening.—The agency shall require level 2 background screening for personnel as required in s. 408.809(1)(e) pursuant to chapter 435 and s. 408.809.

History.—ss. 53, 71, ch. 98-171; s. 83, ch. 2000-349; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 49, ch. 2004-267; ss. 4, 64, ch. 2006-197; s. 108, ch. 2007-5; s. 171, ch. 2007-230; s. 33, ch. 2010-114.

Note.—Former s. 400.5572.



429.925 - Discontinuance of operation of adult day care centers.

429.925 Discontinuance of operation of adult day care centers.—In addition to the requirements of part II of chapter 408, before operation of an adult day care center may be voluntarily discontinued, the operator must, at least 60 days before the discontinuance of operation, inform each participant of the fact and the proposed date of discontinuance of operation.

History.—s. 10, ch. 78-336; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 12, 17, ch. 93-215; s. 4, ch. 2006-197; s. 174, ch. 2007-230.

Note.—Former s. 400.559.



429.927 - Right of entry and inspection.

429.927 Right of entry and inspection.—In accordance with s. 408.811, the agency or department has the right to enter the premises of any adult day care center licensed pursuant to this part, at any reasonable time, in order to determine the state of compliance with this part, part II of chapter 408, and applicable rules.

History.—s. 11, ch. 78-336; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 13, 17, ch. 93-215; s. 4, ch. 2006-197; s. 175, ch. 2007-230.

Note.—Former s. 400.56.



429.929 - Rules establishing standards.

429.929 Rules establishing standards.—

(1) The agency, in consultation with the department, may adopt rules to administer the requirements of part II of chapter 408. The Department of Elderly Affairs, in conjunction with the agency, shall adopt rules to implement the provisions of this part. The rules must include reasonable and fair standards. Any conflict between these standards and those that may be set forth in local, county, or municipal ordinances shall be resolved in favor of those having statewide effect. Such standards must relate to:

(a) The maintenance of adult day care centers with respect to plumbing, heating, lighting, ventilation, and other building conditions, including adequate meeting space, to ensure the health, safety, and comfort of participants and protection from fire hazard. Such standards may not conflict with chapter 553 and must be based upon the size of the structure and the number of participants.

(b) The number and qualifications of all personnel employed by adult day care centers who have responsibilities for the care of participants.

(c) All sanitary conditions within adult day care centers and their surroundings, including water supply, sewage disposal, food handling, and general hygiene, and maintenance of sanitary conditions, to ensure the health and comfort of participants.

(d) Basic services provided by adult day care centers.

(e) Supportive and optional services provided by adult day care centers.

(f) Data and information relative to participants and programs of adult day care centers, including, but not limited to, the physical and mental capabilities and needs of the participants, the availability, frequency, and intensity of basic services and of supportive and optional services provided, the frequency of participation, the distances traveled by participants, the hours of operation, the number of referrals to other centers or elsewhere, and the incidence of illness.

(g) Components of a comprehensive emergency management plan, developed in consultation with the Department of Health, the Agency for Health Care Administration, and the Division of Emergency Management.

(2) Pursuant to this part, s. 408.811, and applicable rules, the agency may conduct an abbreviated biennial inspection of key quality-of-care standards, in lieu of a full inspection, of a center that has a record of good performance. However, the agency must conduct a full inspection of a center that has had one or more confirmed complaints within the licensure period immediately preceding the inspection or which has a serious problem identified during the abbreviated inspection. The agency shall develop the key quality-of-care standards, taking into consideration the comments and recommendations of the Department of Elderly Affairs and of provider groups. These standards shall be included in rules adopted by the Department of Elderly Affairs.

History.—ss. 13, 18, ch. 78-336; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 14, 17, ch. 93-215; s. 56, ch. 95-418; s. 61, ch. 2001-45; s. 4, ch. 2006-197; s. 176, ch. 2007-230; s. 345, ch. 2011-142.

Note.—Former s. 400.562.



429.931 - Construction and renovation; requirements.

429.931 Construction and renovation; requirements.—The requirements for the construction and the renovation of a center must comply with the provisions of chapter 553 which pertain to building construction standards, including plumbing, electrical code, glass, manufactured buildings, accessibility by physically handicapped persons, and the state minimum building codes.

History.—s. 14, ch. 78-336; s. 4, ch. 79-152; s. 2, ch. 81-318; ss. 79, 83, ch. 83-181; ss. 15, 17, ch. 93-215; s. 4, ch. 2006-197.

Note.—Former s. 400.563.









Chapter 430 - ELDER AFFAIRS

430.01 - Short title.

430.01 Short title.—This chapter may be cited as the “Department of Elderly Affairs Act,” or the “Pepper Act” as a memorial to Congressman Claude Denson Pepper. The department is also known as the Department of Elder Affairs.

History.—s. 5, ch. 91-115; s. 77, ch. 95-418.



430.02 - Legislative intent.

430.02 Legislative intent.—It is the intent of the Legislature to:

(1) Advise, assist, and protect the state’s elderly citizens to the fullest extent.

(2) Ensure that programs and services are developed and implemented to be accessible to all elderly citizens to assist them in the achievement or maintenance of maximum independence and quality of life and minimum levels of social dependence.

(3) Support and promote the efforts of families and other caregivers in assisting elderly persons.

(4) Promote intergenerational activities that will provide citizens of all ages opportunities to enjoy the enriching benefits of interaction and that will promote unity and support for one another.

(5) Ensure that state government functions effectively and efficiently in serving the elderly through coordination of policy development, planning, and service delivery by all state agencies relating to the elderly population of the state.

(6) Ensure that elderly citizens are able to secure prompt, adequate, and accurate information and assistance regarding, but not limited to, health, social welfare, long-term care, protective services, consumer protection, education and training, housing, employment, recreation, transportation, insurance, and retirement.

(7) Organize the Department of Elderly Affairs as the state agency that has lead responsibility for administering human service programs for the elderly and for developing policy recommendations for long-term care.

History.—s. 5, ch. 91-115; s. 78, ch. 95-418.



430.03 - Purposes.

430.03 Purposes.—The purposes of the Department of Elderly Affairs are to:

(1) Serve as the primary state agency responsible for administering human services programs for the elderly and for developing policy recommendations for long-term care.

(2) Combat ageism and create public awareness and understanding of the potentials and needs of elderly persons.

(3) Study and plan for programs and services to meet identified and projected needs and to provide opportunities for personal development and achievement of persons aged 60 years and older.

(4) Advocate quality programs and services for the state’s elderly population and on behalf of the individual citizen’s needs.

(5) Coordinate interdepartmental policy development and program planning for all state agencies that provide services for the elderly population in order to prevent duplicative efforts, to maximize utilization of resources, and to ensure cooperation, communication, and departmental linkages.

(6) Recommend state and local level organizational models for the planning, coordination, implementation, and evaluation of programs serving the elderly population.

(7) Oversee implementation of federally funded and state-funded programs and services for the state’s elderly population.

(8) Recommend legislative budget requests for programs and services for the state’s elderly population.

(9) Serve as a state-level information clearinghouse and encourage the development of local-level identifiable points of information and referral regarding all federal, state, and local resources of assistance to elderly citizens.

(10) Assist elderly persons to secure needed services in accordance with personal choice and in a manner that achieves or maintains autonomy and prevents, reduces, or eliminates dependency.

(11) Promote the maintenance and improvement of the physical well-being and mental health of elderly persons.

(12) Promote opportunities for volunteerism among the elderly population.

(13) Promote the prevention of neglect, abuse, or exploitation of elderly persons unable to protect their own interests.

(14) Eliminate and prevent inappropriate institutionalization of elderly persons by promoting community-based care, home-based care, or other forms of less intensive care.

(15) Aid in the support of families and other caregivers of elderly persons.

(16) Promote intergenerational relationships.

(17) Oversee aging research conducted or funded by any state agency to ensure that such activities are coordinated and directed to fulfill the intent and purposes of this act.

History.—s. 5, ch. 91-115; s. 79, ch. 95-418.



430.04 - Duties and responsibilities of the Department of Elderly Affairs.

430.04 Duties and responsibilities of the Department of Elderly Affairs.—The Department of Elderly Affairs shall:

(1) Administer human services and long-term care programs, including programs funded under the federal Older Americans Act of 1965, as amended, and other programs that are assigned to it by law.

(2) Be responsible for ensuring that each area agency on aging operates in a manner to ensure that the elderly of this state receive the best services possible. The department shall rescind designation of an area agency on aging or take intermediate measures against the agency, including corrective action, unannounced special monitoring, temporary assumption of operation of one or more programs by the department, placement on probationary status, imposing a moratorium on agency action, imposing financial penalties for nonperformance, or other administrative action pursuant to chapter 120, if the department finds that:

(a) An intentional or negligent act of the agency has materially affected the health, welfare, or safety of clients, or substantially and negatively affected the operation of an aging services program.

(b) The agency lacks financial stability sufficient to meet contractual obligations or that contractual funds have been misappropriated.

(c) The agency has committed multiple or repeated violations of legal and regulatory requirements or department standards.

(d) The agency has failed to continue the provision or expansion of services after the declaration of a state of emergency.

(e) The agency has exceeded its authority or otherwise failed to adhere to the terms of its contract with the department or has exceeded its authority or otherwise failed to adhere to the provisions specifically provided by statute or rule adopted by the department.

(f) The agency has failed to properly determine client eligibility as defined by the department or efficiently manage program budgets.

(g) The agency has failed to implement and maintain a department-approved client grievance resolution procedure.

(3) Serve as an information clearinghouse at the state level, and assist local-level information and referral resources as a repository and means for the dissemination of information regarding all federal, state, and local resources for assistance to the elderly in the areas of, but not limited to, health, social welfare, long-term care, protective services, consumer protection, education and training, housing, employment, recreation, transportation, insurance, and retirement.

(4) Recommend guidelines for the development of roles for state agencies that provide services for the aging, review plans of agencies that provide such services, and relay the plans to the Governor and the Legislature.

(5) Recommend to the Governor and the Legislature an organizational framework for the planning, coordination, implementation, and evaluation of programs related to aging, with the purpose of expanding and improving programs and opportunities available to the state’s elderly population and enhancing a continuum of long-term care. This framework must ensure that:

(a) Performance objectives are established.

(b) Program reviews are conducted statewide.

(c) Each major program related to aging is reviewed every 3 years.

(d) Program decisions reinforce the distinctive roles established for state agencies that provide aging services.

(6) Advise the Governor and the Legislature regarding the need for and location of programs related to aging.

(7) Review and coordinate aging research plans of all state agencies to ensure that research objectives address issues and needs of the state’s elderly population. The research activities that must be reviewed and coordinated by the department include, but are not limited to, contracts with academic institutions, development of educational and training curriculums, Alzheimer’s disease and other medical research, studies of long-term care and other personal assistance needs, and design of adaptive or modified living environments.

(8) Review budget requests for programs related to aging to ensure the most cost-effective use of state funding for the state’s elderly population before submission to the Governor and the Legislature.

(9) Request other departments that administer programs affecting the state’s elderly population to amend their plans, rules, policies, and research objectives as necessary to ensure that programs and other initiatives are coordinated and maximize the state’s efforts to address the needs of the elderly.

(10) Hold public meetings regularly throughout the state to receive information and maximize the visibility of important issues relating to aging and the elderly.

(11) Conduct policy analysis and program evaluation studies assigned by the Legislature.

(12) Assist the Governor, each Cabinet member, and members of the Legislature in conducting their responsibilities as they consider appropriate.

(13) Call upon appropriate agencies of state government for such assistance as is needed in the discharge of its duties. All agencies shall cooperate in assisting the department in carrying out its responsibilities as prescribed by this section. However, the law regarding confidentiality of information may not be violated.

(14) Be designated as a state agency that is eligible to receive federal funds for adults who are eligible for assistance through the portion of the federal Child and Adult Care Food Program for adults, which is referred to as the Adult Care Food Program, and that is responsible for establishing and administering the program. The purpose of the Adult Care Food Program is to provide nutritious and wholesome meals and snacks for adults in nonresidential day care centers or residential treatment facilities. To ensure the quality and integrity of the program, the department shall develop standards and procedures that govern sponsoring organizations and adult day care centers. The department shall follow federal requirements and may adopt rules necessary to administer the program and implement relevant federal regulations, including 7 C.F.R. part 226. The rules may address, at a minimum, the program requirements and procedures identified in this subsection.

History.—ss. 1, 4, 41, ch. 89-294; ss. 5, 7, ch. 91-115; s. 80, ch. 95-418; s. 61, ch. 98-171; s. 206, ch. 99-8; s. 26, ch. 2000-263; s. 4, ch. 2004-386; s. 72, ch. 2005-2; s. 21, ch. 2006-28; s. 18, ch. 2009-55; s. 98, ch. 2010-5; s. 143, ch. 2010-102; s. 22, ch. 2011-135; s. 15, ch. 2012-33; s. 22, ch. 2014-18; s. 17, ch. 2015-3.

Note.—Former s. 410.505.



430.0401 - Annual report summarizing monitoring activities.

430.0401 Annual report summarizing monitoring activities.—By January 1 of each year, the Department of Elderly Affairs shall submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives a summary of the results of the department’s monitoring of the activities of area agencies on aging. The report must include information about each area agency’s compliance with state and federal rules pertaining to all programs administered by the area agency, information about each area agency’s financial management of state and federally funded programs, information about each agency’s compliance with the terms of its contracts with the department, and a summary of corrective action required by the department.

History.—s. 1, ch. 2004-386.



430.0402 - Screening of direct service providers.

430.0402 Screening of direct service providers.—

(1)(a) Except as provided in subsection (2), level 2 background screening pursuant to chapter 435 is required for direct service providers. Background screening includes employment history checks as provided in s. 435.03(1) and local criminal records checks through local law enforcement agencies.

(b) For purposes of this section, the term “direct service provider” means a person 18 years of age or older who, pursuant to a program to provide services to the elderly, has direct, face-to-face contact with a client while providing services to the client and has access to the client’s living areas, funds, personal property, or personal identification information as defined in s. 817.568. The term includes coordinators, managers, and supervisors of residential facilities and volunteers.

(2) Level 2 background screening pursuant to chapter 435 and this section is not required for the following direct service providers:

(a)1. Licensed physicians, nurses, or other professionals licensed by the Department of Health who have been fingerprinted and undergone background screening as part of their licensure; and

2. Attorneys in good standing with The Florida Bar;

if they are providing a service that is within the scope of their licensed practice.

(b) Relatives. For purposes of this section, the term “relative” means an individual who is the father, mother, stepfather, stepmother, son, daughter, brother, sister, grandmother, grandfather, great-grandmother, great-grandfather, grandson, granddaughter, uncle, aunt, first cousin, nephew, niece, husband, wife, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepson, stepdaughter, stepbrother, stepsister, half-brother, or half-sister of the client.

(c) Volunteers who assist on an intermittent basis for less than 20 hours per month and who are not listed on the Department of Law Enforcement Career Offender Search or the Dru Sjodin National Sex Offender Public Website.

1. The program that provides services to the elderly is responsible for verifying that the volunteer is not listed on either database.

2. Once the department is participating as a specified agency in the clearinghouse created under s. 435.12, the provider shall forward the volunteer information to the Department of Elderly Affairs if the volunteer is not listed in either database specified in subparagraph 1. The department must then perform a check of the clearinghouse. If a disqualification is identified in the clearinghouse, the volunteer must undergo level 2 background screening pursuant to chapter 435 and this section.

(3) Until the department is participating as a specified agency in the clearinghouse created under s. 435.12, the department may not require additional level 2 screening if the individual is qualified for licensure or employment by the Agency for Health Care Administration pursuant to the agency’s background screening standards under s. 408.809 and the individual is providing a service that is within the scope of his or her licensed practice or employment.

(4) Refusal on the part of an employer to dismiss a manager, supervisor, or direct service provider who has been found to be in noncompliance with standards of this section shall result in the automatic denial, termination, or revocation of the license or certification, rate agreement, purchase order, or contract, in addition to any other remedies authorized by law.

(5) Individuals serving as direct service providers on July 31, 2011, must be screened by July 1, 2013. The department may adopt rules to establish a schedule to stagger the implementation of the required screening over a 1-year period, beginning July 1, 2012, through July 1, 2013.

(6) An employer of a direct service provider who previously qualified for employment or volunteer work under Level 1 screening standards or an individual who is required to be screened according to the level 2 screening standards contained in chapter 435, pursuant to this section, shall be rescreened every 5 years following the date of his or her last background screening or exemption, unless such individual’s fingerprints are continuously retained and monitored by the Department of Law Enforcement in the federal fingerprint retention program according to the procedures specified in s. 943.05.

(7) The background screening conducted pursuant to this section must ensure that, in addition to the disqualifying offenses listed in s. 435.04, no person subject to the provisions of this section has an arrest awaiting final disposition for, has been found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, or has been adjudicated delinquent and the record has not been sealed or expunged for, any offense prohibited under any of the following provisions of state law or similar law of another jurisdiction:

(a) Section 409.920, relating to Medicaid provider fraud.

(b) Section 409.9201, relating to Medicaid fraud.

(c) Section 817.034, relating to fraudulent acts through mail, wire, radio, electromagnetic, photoelectronic, or photooptical systems.

(d) Section 817.234, relating to false and fraudulent insurance claims.

(e) Section 817.505, relating to patient brokering.

(f) Section 817.568, relating to criminal use of personal identification information.

(g) Section 817.60, relating to obtaining a credit card through fraudulent means.

(h) Section 817.61, relating to fraudulent use of credit cards, if the offense was a felony.

(i) Section 831.01, relating to forgery.

(j) Section 831.02, relating to uttering forged instruments.

(k) Section 831.07, relating to forging bank bills, checks, drafts, or promissory notes.

(l) Section 831.09, relating to uttering forged bank bills, checks, drafts, or promissory notes.

History.—s. 34, ch. 2010-114; s. 8, ch. 2012-73.



430.05 - Department of Elderly Affairs Advisory Council.

430.05 Department of Elderly Affairs Advisory Council.—

(1) There is created the Department of Elderly Affairs Advisory Council which shall be located for administrative purposes in the Department of Elderly Affairs. It is the intent of the Legislature that the advisory council shall be an independent nonpartisan body and shall not be subject to control, supervision, or direction by the department.

(2) The council shall serve in an advisory capacity to the Secretary of Elderly Affairs to assist the secretary in carrying out the purposes, duties, and responsibilities of the department, as specified in this chapter. The council may make recommendations to the secretary, the Governor, the Speaker of the House of Representatives, and the President of the Senate regarding organizational issues and additions or reductions in the department’s duties and responsibilities.

(3)(a) The advisory council shall be composed of one member appointed by the Governor from each of the state’s planning and service areas, which are designated in accordance with the Older Americans Act, two additional members appointed by the Governor, two members appointed by the President of the Senate, and two members appointed by the Speaker of the House of Representatives. The members shall be appointed in the following manner:

1. The Governor shall appoint one member from each planning and service area and shall select each appointment from a list of three nominations submitted by the designated area agency on aging in each planning and service area. Nominations submitted by an area agency on aging shall be solicited from a broad cross-section of the public, private, and volunteer sectors of each county in the respective planning and service area. At least one of the three nominations submitted by an area agency on aging shall be a person 60 years of age or older.

2. The Governor shall appoint two additional members, one of whom shall be 60 years of age or older.

3. The President of the Senate shall appoint two members, one of whom shall be 60 years of age or older.

4. The Speaker of the House of Representatives shall appoint two members, one of whom shall be 60 years of age or older.

5. The Governor shall ensure that a majority of the members of the advisory council shall be 60 years of age or older and that there shall be balanced minority and gender representation.

6. The Governor shall designate annually a member of the advisory council to serve as chair.

7. The Secretary of Elderly Affairs shall serve as an ex officio member of the advisory council.

(b) Members shall be appointed to 3-year terms in the following manner:

1. In order to stagger the terms of office, one of the initial appointees of the President of the Senate shall be appointed to a 2-year term and one of the initial appointees of the Speaker of the House of Representatives shall be appointed to a 2-year term. Additionally, one-third of the total initial appointees of the Governor shall be appointed to 1-year terms, one-third shall be appointed to 2-year terms, and one-third to 3-year terms. If the initial appointments of the Governor are not of a number divisible into thirds, and there results one additional appointee, that appointee shall be appointed to a 2-year term. If the initial appointments of the Governor are not of a number divisible into thirds, and there results two additional appointees, one of the additional appointees shall be appointed to a 1-year term and the other appointee shall be appointed to a 2-year term.

2. Vacancies occurring during an appointee’s initial term shall be filled in the same manner as the initial appointments, pursuant to subparagraph 1. After the terms referred to in subparagraph 1. have expired, members shall be appointed to 3-year terms.

(4) In order to enhance its understanding of the various needs of the state’s elderly population and to avoid unnecessary duplication of effort, the advisory council shall identify any council, committee, task force, or similar group that is statutorily mandated to represent the interest of older persons, and shall invite a member aged 60 years or older, or a younger member if there are no members aged 60 years or older, from each identified group to serve as a nonvoting ex officio member of the advisory council.

(5) The advisory council shall meet at least quarterly, or more frequently as needed.

(6) The Department of Elderly Affairs shall provide staff support to assist the advisory council in the performance of its duties.

(7) Members of the advisory council shall receive no salary, but are entitled to reimbursement for travel and per diem expenses, as provided in s. 112.061, while performing their duties under this section.

History.—ss. 5, 8, ch. 91-115; s. 5, ch. 91-429; s. 96, ch. 97-103.



430.07 - Office of Volunteer Community Service.

430.07 Office of Volunteer Community Service.—There is created within the Department of Elderly Affairs the Office of Volunteer Community Service. The office shall:

(1) Compile an inventory of services needed by elderly persons.

(2) Compile an inventory of services being provided to elderly persons to meet those needs.

(3) Determine which services needed by elderly persons are not being provided.

(4) Determine which services currently not being provided can be provided by older persons acting as volunteers.

(5) Identify those state rules and policies which restrict volunteer service by or for older persons and propose corrective actions.

(6) Identify methods of promoting volunteer service by and for older persons.

(7) Develop a comprehensive volunteer program that includes an intergenerational component and draws on the strengths and skills of the state’s older population and, to the extent possible, implements the volunteer service credit program.

(8) Encourage contributions and grants through private, state, and federal sources for the purpose of promoting, implementing, or evaluating volunteer programs by or for older persons.

(9) Encourage volunteerism by elders regardless of socioeconomic status. In order to accomplish this, notwithstanding any other provision of law, the office is authorized to provide to those volunteers whose presence is determined to be necessary to the department direct payment of lodging and transportation expenses to a vendor on behalf of such volunteer, or prepayment, or reimbursement of lodging and transportation expenses directly to such volunteer. The office shall not expend or authorize an expenditure in excess of the amount appropriated in any fiscal year.

History.—s. 5, ch. 91-115; s. 2, ch. 2003-67.



430.071 - Respite for elders living in everyday families.

430.071 Respite for elders living in everyday families.—

(1) As used in this section, the term:

(a) “Family unit” means one or more individuals whose primary residence is with a homebound elderly individual specifically for the purpose of providing care for that homebound elderly individual. The family does not necessarily need to be related by blood or marriage to the homebound elderly individual.

(b) “Respite” means in-home assistance for a homebound elderly individual from someone who is not a member of the family unit, which allows the family unit the ability to leave the homebound elderly individual for a period of time.

(c) “Stipend” means an allotment of funds to enable a diverse population of volunteers to provide services. The allotment of funds is for a maximum hourly rate that shall not exceed an amount equal to the federal minimum wage.

(d) “Volunteer service system” means an organized network of volunteers and agencies engaged in supporting volunteers to assist a family unit that requires respite.

(2) The “Respite for Elders Living in Everyday Families” (RELIEF) program will provide in-home respite that is an expansion of respite that is currently available through other programs, specifically including evening and weekend respite. The purpose of this service is to increase the ability of a family unit to continue to care for a homebound elderly individual by providing in-home respite beyond the basic provisions of current public programs.

(3) Respite services shall be provided through a multigenerational corps of volunteers, volunteers who receive a stipend, and any other appropriate personnel as determined by the department.

(a) Volunteers shall be screened, selected, trained, and registered according to standards developed by the Office of Volunteer and Community Services in the Department of Elderly Affairs. These standards must be developed to ensure, at a minimum, the safety of a homebound elderly individual who will receive the respite service.

(b) Volunteers may be recruited from a variety of sources, including, but not limited to, volunteer centers, religious organizations, college campuses, corporations, families, Retired Senior Volunteer Programs, Senior Companion Programs, and AmeriCorps Programs.

(4) To receive assistance from the RELIEF program, the family unit must be assessed according to the following guidelines developed by the department to determine the need for respite services. This assessment must determine, at a minimum, that:

(a) The family unit is unable to pay for respite without jeopardizing other basic needs, including, but not limited to, food, shelter, and medications.

(b) The homebound elderly individual for whom the family unit is caring is 60 years of age or older, requires assistance to remain in the home, and, without this assistance, would need to move to an assisted living facility or a nursing facility.

(5) A family unit that receives respite services from the RELIEF program is not excluded from receiving assistance from other governmental programs.

(6) The Office of Volunteer and Community Services shall:

(a) Systematically develop a volunteer service system in order to provide respite services under the RELIEF program. The office shall also implement, monitor, and evaluate the delivery of respite services under this program.

(b) Work collaboratively with local, state, and national organizations, including, but not limited to, the Florida Commission on Community Service, to promote the use of volunteers offering respite under this program.

(c) Encourage contributions and grants through public and private sources to promote the delivery of respite to assist family units providing care for homebound elderly individuals.

History.—s. 1, ch. 97-163; s. 1, ch. 2004-246.



430.08 - Rulemaking.

430.08 Rulemaking.—The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—s. 5, ch. 91-115; s. 114, ch. 98-200.



430.101 - Administration of federal aging programs.

430.101 Administration of federal aging programs.—The Department of Elderly Affairs is designated the state unit on aging under the federal Older Americans Act of 1965, as amended, and shall exercise all responsibilities under that act. The department is the state agency designated to handle all programs of the Federal Government relating to the aging, by virtue of funds appropriated through the Older Americans Act of 1965 and subsequent amendments, requiring actions within the state which are not the specific responsibility of another state agency under the provisions of federal or state law. Authority is hereby conferred on the department to accept and use any funds in accordance with established state budgetary procedures which might become available pursuant to the purposes set out herein.

History.—s. 1, ch. 70-255; s. 115, ch. 71-355; s. 286, ch. 77-147; s. 18, ch. 78-433; s. 70, ch. 95-418.

Note.—Former s. 409.360; s. 410.011.



430.105 - Confidentiality of information.

430.105 Confidentiality of information.—Personal identifying information in a record held by the department that relates to an individual’s health or eligibility for or receipt of health-related, elder care, or long-term care services is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such information may be disclosed:

(1) To another governmental entity for the purpose of administering the department’s programs for the elderly; or

(2) If the affected individual or his or her legal representative provides written consent.

History.—s. 1, ch. 2001-194; s. 1, ch. 2006-112.



430.201 - Short title.

430.201 Short title.—Sections 430.201-430.207 may be cited as the “Community Care for the Elderly Act.”

History.—s. 1, ch. 73-343; s. 1, ch. 76-51; s. 18, ch. 78-433; s. 104, ch. 79-164; s. 1, ch. 80-181; s. 29, ch. 95-418.

Note.—Former s. 409.3621; s. 410.021.



430.202 - Community care for the elderly; legislative intent.

430.202 Community care for the elderly; legislative intent.—The purpose of ss. 430.201-430.207 is to assist functionally impaired elderly persons in living dignified and reasonably independent lives in their own homes or in the homes of relatives or caregivers through the development, expansion, reorganization, and coordination of various community-based services. The Legislature intends that a continuum of care be established so that functionally impaired elderly persons age 60 and older may be assured the least restrictive environment suitable to their needs. The development of innovative approaches to program management, staff training, and service delivery which have an impact on cost-avoidance, cost-effectiveness, and program efficiency is encouraged.

History.—s. 2, ch. 73-343; s. 1, ch. 76-51; s. 146, ch. 77-104; s. 18, ch. 78-433; s. 2, ch. 80-181; s. 30, ch. 95-418.

Note.—Former s. 409.3622; s. 410.022.



430.203 - Community care for the elderly; definitions.

430.203 Community care for the elderly; definitions.—As used in ss. 430.201-430.207, the term:

(1) “Area agency on aging” means a public or nonprofit private agency or office designated by the department to coordinate and administer the department’s programs and to provide, through contracting agencies, services within a planning and service area. An area agency on aging serves as both the advocate and the visible focal point in its planning and service area to foster the development of comprehensive and coordinated service systems to serve older individuals.

(2) “Community care service area” means a service area within a planning and service area.

(3) “Community care service system” means a service network comprising a variety of home-delivered services, day care services, and other basic services, hereinafter referred to as “core services,” for functionally impaired elderly persons which are provided by or through a single lead agency. Its purpose is to provide a continuum of care encompassing a full range of preventive, maintenance, and restorative services for functionally impaired elderly persons.

(4) “Contracting agency” means an area agency on aging, a lead agency, or any other agency contracting to provide program administration or to provide services.

(5) “Core services” means a variety of home-delivered services, day care services, and other basic services that may be provided by several entities. Core services are those services that are most needed to prevent unnecessary institutionalization. The area agency on aging shall not directly provide core services.

(6) “Department” means the Department of Elderly Affairs.

(7) “Functionally impaired elderly person” means any person, 60 years of age or older, having physical or mental limitations that restrict individual ability to perform the normal activities of daily living and that impede individual capacity to live independently without the provision of core services. Functional impairment shall be determined through a functional assessment administered to each applicant for community-care-for-the-elderly core services. The functional assessment shall be developed by the department.

(8) “Health maintenance services” means those routine health services that are necessary to help maintain the health of a functionally impaired elderly person, but that are limited to medical therapeutic services, nonmedical prevention services, personal care services, home health aide services, home nursing services, and emergency response systems.

(9) “Lead agency” means an agency designated at least once every 6 years by an area agency on aging as the result of a competitive procurement conducted through a request for proposal.

(a) The request for proposal must be developed by the area agency on aging and include requirements for the assurance of quality and cost-efficiency of services, minimum personnel standards, and employee benefits. The department shall adopt a rule creating a dispute resolution mechanism. The rule, which shall be adopted no later than August 1, 2009, and which all area agencies on aging shall be required to follow, shall create standards for a bid protest and a procedure for resolution. The dispute resolution mechanism established in the rule shall include a provision for a qualified, impartial decisionmaker who shall conduct a hearing to determine whether the area agency’s proposed action is contrary to the area agency’s governing statutes or rules or to the solicitation specifications. The standard of proof for the protestor shall be whether the area agency’s action was clearly erroneous, contrary to competition, arbitrary, or capricious. The dispute resolution mechanism shall also provide a mechanism for review of the decisionmaker’s determination by a qualified and impartial reviewer, if review is requested. The standards for the bid protest shall include:

1. A provision requiring notice of an area agency’s proposed contract award and a clear point of entry for any substantially affected entity to challenge the proposed award.

2. A provision for an automatic stay of the contract award process upon the filing of a bid protest that shall not be lifted until the protest is resolved.

3. Provisions permitting all substantially affected entities to have an opportunity to participate in the hearing, to conduct discovery, to obtain subpoenas compelling the appearance of witnesses, to present evidence and argument on all issues involved, to conduct cross-examination, to submit rebuttal evidence, and to submit proposed findings of fact and conclusions of law.

4. Provisions for expeditious resolution of the bid protest, including a requirement that once the area agency on aging refers a bid protest petition to the decisionmaker, a hearing shall be conducted within 30 days, unless that timeframe is waived by all parties.

(b) For any lead agency designation conducted prior to the effective date of this subsection that is the subject matter of litigation on the date on which this subsection becomes law, the litigants shall be entitled to proceed with discovery under the Florida Rules of Civil Procedure immediately upon the date on which this subsection becomes law, and the litigants shall further be entitled to participate in the bid protest procedures enacted by rule pursuant to this subsection.

(c) In each community care service system the lead agency must be given the authority and responsibility to coordinate some or all of the services, either directly or through subcontracts, for functionally impaired elderly persons. These services must include case management, homemaker and chore services, respite care, adult day care, personal care services, home-delivered meals, counseling, information and referral, and emergency home repair services. The lead agency must compile community care statistics and monitor, when applicable, subcontracts with agencies providing core services.

(10) “Personal care services” means services to assist with bathing, dressing, ambulation, housekeeping, supervision, emotional security, eating, supervision of self-administered medications, and assistance in securing health care from appropriate sources. Personal care services does not include medical services.

(11) “Planning and service area” means a geographic service area established by the department, in which the programs of the department are administered and services are delivered.

(12) “State Plan on Aging” means the service plan developed by the department which evaluates service needs of the elderly, identifies priority services and target client groups, provides for periodic evaluation of activities and services funded under the plan, and provides for administration of funds available through the federal Older Americans Act. The state plan on aging must be based upon area plans on aging developed by the area agencies on aging in order that the priorities and conditions of local communities are taken into consideration.

History.—s. 3, ch. 73-343; s. 1, ch. 76-51; s. 1, ch. 77-174; s. 18, ch. 78-433; s. 3, ch. 80-181; s. 17, ch. 86-220; s. 8, ch. 90-319; s. 15, ch. 92-58; s. 16, ch. 93-200; s. 31, ch. 95-418; s. 1, ch. 2004-367; s. 6, ch. 2004-386; s. 3, ch. 2005-223; s. 2, ch. 2009-46.

Note.—Former s. 409.3623; s. 410.023.



430.204 - Community-care-for-the-elderly core services; departmental powers and duties.

430.204 Community-care-for-the-elderly core services; departmental powers and duties.—

(1)(a) The department shall fund, through each area agency on aging, at least one community care service system the primary purpose of which is the prevention of unnecessary institutionalization of functionally impaired elderly persons through the provision of community-based core services. Whenever feasible, an area agency on aging shall be the contracting agency of preference to engage only in the planning and funding of community-care-for-the-elderly core services for functionally impaired elderly persons.

(b) The department shall fund, through each area agency on aging in each county as defined in s. 125.011(1), more than one community care service system the primary purpose of which is the prevention of unnecessary institutionalization of functionally impaired elderly persons through the provision of community-based core services.

(2) All existing community resources available to functionally impaired elderly persons shall be coordinated into a community care service system to provide a continuum of care to such persons as their needs change. Additional services may be provided, but may not be funded from the community-care-for-the-elderly core service funds. Agencies contracting with the department shall ensure that all other funding sources available have been used prior to utilizing community-care-for-the-elderly funds. The department and agencies contracting with the department may accept gifts and grants in order to provide services within a community care service area.

(3) The use of volunteers shall be maximized to provide a range of services for the functionally impaired elderly person. The department shall provide or arrange for the provision of training and supervision of volunteers to ensure the delivery of quality services. The department or contracting agency may provide appropriate insurance coverage to protect volunteers from personal liability while acting within the scope of their volunteer assignments under a community care service area. The coverage may also include excess automobile liability protection.

(4) The department or contracting agency shall contract for the provision of the core services required by a community care service area.

(5) Entities contracting to provide core services under ss. 430.201-430.207 must provide a minimum of 10 percent of the funding necessary for the support of project operations. In-kind contributions, whether materials, commodities, transportation, office space, other types of facilities, or personal services, and contributions of money or services from functionally impaired elderly persons may be evaluated and counted as part or all of the required local funding.

(6) When possible, services shall be obtained under:

(a) The Florida Plan for Medical Assistance under Title XIX of the Social Security Act; or

(b) The State Plan on Aging under the Older Americans Act.

(7) Funds appropriated for community care for the elderly must be used only for the provision of community-care-for-the-elderly core services, case management, and directly related expenditures. The department may provide advance funding for the community-care-for-the-elderly program.

(8) Provider agencies are responsible for the collection of fees for services in accordance with rules adopted by the department. Provider agencies shall assess fees for services rendered in accordance with those rules. To help pay for services received from community care for the elderly, a functionally impaired elderly person shall be assessed a fee based on an overall ability to pay. The fee to be assessed shall be fixed according to a schedule established by the department in cooperation with area agencies, lead agencies, and service providers.

(9) The department shall evaluate the delivery of services within community care service areas. Accurate analysis of the costs and benefits associated with the establishment and operation of the programs as determined through a uniform cost accounting and reporting system shall be maintained to provide an assessment of the ability of these programs to:

(a) Reduce the rate of inappropriate entry and placement of functionally impaired elderly persons in institutions;

(b) Reduce the use of institutional services and facilities; and

(c) Recommend legislative and administrative action.

History.—s. 4, ch. 73-343; s. 1, ch. 76-51; s. 1, ch. 77-174; s. 18, ch. 78-433; s. 4, ch. 80-181; s. 10, ch. 81-271; s. 21, ch. 84-254; s. 18, ch. 86-220; s. 17, ch. 93-200; s. 32, ch. 95-418; s. 8, ch. 2000-337; s. 17, ch. 2001-254; ss. 10, 79, ch. 2002-402; s. 20, ch. 2003-399; s. 2, ch. 2004-246.

Note.—Former s. 409.3624; s. 410.024.



430.205 - Community care service system.

430.205 Community care service system.—

(1)(a) The department, through the area agency on aging, shall fund in each planning and service area at least one community care service system that provides case management and other in-home and community services as needed to help the older person maintain independence and prevent or delay more costly institutional care.

(b) The department shall fund, through the area agency on aging in each county as defined in s. 125.011(1), more than one community care service system that provides case management and other in-home and community services as needed to help elderly persons maintain independence and prevent or delay more costly institutional care.

(2) Core services and other support services may be furnished by public or private agencies or organizations. Each community care service system must be under the direction of a lead agency that coordinates the activities of individual contracting agencies providing community-care-for-the-elderly services. When practicable, the activities of a community care service area may be directed from a multiservice senior center, as defined in s. 430.901, and coordinated with other services offered therein. This subsection does not require programs in existence prior to the effective date of this act to be relocated.

(3) The department shall define each core service that is to be provided or coordinated within a community care service area and establish rules and minimum standards for the delivery of core services. The department may conduct or contract for demonstration projects to determine the desirability of new concepts of organization, administration, or service delivery designed to prevent the institutionalization of functionally impaired elderly persons. Evaluations shall be made of the cost-avoidance of such demonstration projects, the ability of the projects to reduce the rate of placement of functionally impaired elderly persons in institutions, and the impact of projects on the use of institutional services and facilities.

(4) A preservice and inservice training program for community-care-for-the-elderly service providers and staff may be designed and implemented to help assure the delivery of quality services. The department shall specify in rules the training standards and requirements for the community-care-for-the-elderly service providers and staff. Training must be sufficient to ensure that quality services are provided to clients and that appropriate skills are developed to conduct the program.

(5) Any person who has been classified as a functionally impaired elderly person is eligible to receive community-care-for-the-elderly core services.

(a) Those elderly persons who are determined by protective investigations to be vulnerable adults in need of services, pursuant to s. 415.104(3)(b), or to be victims of abuse, neglect, or exploitation who are in need of immediate services to prevent further harm and are referred by the adult protective services program, shall be given primary consideration for receiving community-care-for-the-elderly services. As used in this paragraph, “primary consideration” means that an assessment and services must commence within 72 hours after referral to the department or as established in accordance with department contracts by local protocols developed between department service providers and the adult protective services program.

(b) The department shall determine an order of prioritization for all other functionally impaired elderly persons seeking community-care-for-the-elderly services which is based upon the potential recipient’s frailty level and likelihood of institutional placement without such services. After determining such frailty level and likelihood of institutional placement, should the list of potential recipients require further prioritization, another factor that must be considered is the potential recipient’s ability to pay for such services. Those who are less able to pay for such services must receive higher priority than those who are better able to pay for such services. A potential recipient’s ability to pay may be determined by the department based on the potential recipient’s self-declared statement of income and expenses.

(6) Notwithstanding other requirements of this chapter, the Department of Elderly Affairs and the Agency for Health Care Administration shall develop an integrated long-term-care delivery system. The duties of the integrated system shall include organizing and administering service delivery for the elderly, obtaining contracts for services with providers in each service area, monitoring the quality of services provided, determining levels of need and disability for payment purposes, and other activities determined by the department and the agency in order to operate an integrated system.

History.—s. 5, ch. 80-181; s. 272, ch. 81-259; s. 9, ch. 90-319; s. 33, ch. 95-418; s. 7, ch. 98-182; s. 99, ch. 2000-349; s. 18, ch. 2001-254; s. 9, ch. 2002-223; ss. 11, 79, ch. 2002-402; s. 3, ch. 2003-67; s. 21, ch. 2003-399; s. 3, ch. 2004-246; s. 7, ch. 2004-386; s. 73, ch. 2005-2; s. 1, ch. 2005-208; s. 4, ch. 2005-223; s. 79, ch. 2013-15.

Note.—Former s. 410.0241.



430.2053 - Aging resource centers.

430.2053 Aging resource centers.—

(1) The department, in consultation with the Agency for Health Care Administration and the Department of Children and Families, shall develop pilot projects for aging resource centers.

(2) The purposes of an aging resource center shall be:

(a) To provide Florida’s elders and their families with a locally focused, coordinated approach to integrating information and referral for all available services for elders with the eligibility determination entities for state and federally funded long-term-care services.

(b) To provide for easier access to long-term-care services by Florida’s elders and their families by creating multiple access points to the long-term-care network that flow through one established entity with wide community recognition.

(3) The duties of an aging resource center are to:

(a) Develop referral agreements with local community service organizations, such as senior centers, existing elder service providers, volunteer associations, and other similar organizations, to better assist clients who do not need or do not wish to enroll in programs funded by the department or the agency. The referral agreements must also include a protocol, developed and approved by the department, which provides specific actions that an aging resource center and local community service organizations must take when an elder or an elder’s representative seeking information on long-term-care services contacts a local community service organization prior to contacting the aging resource center. The protocol shall be designed to ensure that elders and their families are able to access information and services in the most efficient and least cumbersome manner possible.

(b) Provide an initial screening of all clients who request long-term-care services to determine whether the person would be most appropriately served through any combination of federally funded programs, state-funded programs, locally funded or community volunteer programs, or private funding for services.

(c) Determine eligibility for the programs and services listed in subsection (9) for persons residing within the geographic area served by the aging resource center and determine a priority ranking for services which is based upon the potential recipient’s frailty level and likelihood of institutional placement without such services.

(d) Manage the availability of financial resources for the programs and services listed in subsection (9) for persons residing within the geographic area served by the aging resource center.

(e) When financial resources become available, refer a client to the most appropriate entity to begin receiving services. The aging resource center shall make referrals to lead agencies for service provision that ensure that individuals who are vulnerable adults in need of services pursuant to s. 415.104(3)(b), or who are victims of abuse, neglect, or exploitation in need of immediate services to prevent further harm and are referred by the adult protective services program, are given primary consideration for receiving community-care-for-the-elderly services in compliance with the requirements of s. 430.205(5)(a) and that other referrals for services are in compliance with s. 430.205(5)(b).

(f) Convene a work group to advise in the planning, implementation, and evaluation of the aging resource center. The work group shall be comprised of representatives of local service providers, Alzheimer’s Association chapters, housing authorities, social service organizations, advocacy groups, representatives of clients receiving services through the aging resource center, and any other persons or groups as determined by the department. The aging resource center, in consultation with the work group, must develop annual program improvement plans that shall be submitted to the department for consideration. The department shall review each annual improvement plan and make recommendations on how to implement the components of the plan.

(g) Enhance the existing area agency on aging in each planning and service area by integrating, either physically or virtually, the staff and services of the area agency on aging with the staff of the department’s local CARES Medicaid preadmission screening unit and a sufficient number of staff from the Department of Children and Families’ Economic Self-Sufficiency Unit necessary to determine the financial eligibility for all persons age 60 and older residing within the area served by the aging resource center that are seeking Medicaid services, Supplemental Security Income, and food assistance.

(h) Assist clients who request long-term care services in being evaluated for eligibility for enrollment in the Medicaid long-term care managed care program as eligible plans become available in each of the regions pursuant to s. 409.981(2).

(i) Provide enrollment and coverage information to Medicaid managed long-term care enrollees as qualified plans become available in each of the regions pursuant to s. 409.981(2).

(j) Assist Medicaid recipients enrolled in the Medicaid long-term care managed care program with informally resolving grievances with a managed care network and assist Medicaid recipients in accessing the managed care network’s formal grievance process as eligible plans become available in each of the regions defined in s. 409.981(2).

(4) The department shall select the entities to become aging resource centers based on each entity’s readiness and ability to perform the duties listed in subsection (3) and the entity’s:

(a) Expertise in the needs of each target population the center proposes to serve and a thorough knowledge of the providers that serve these populations.

(b) Strong connections to service providers, volunteer agencies, and community institutions.

(c) Expertise in information and referral activities.

(d) Knowledge of long-term-care resources, including resources designed to provide services in the least restrictive setting.

(e) Financial solvency and stability.

(f) Ability to collect, monitor, and analyze data in a timely and accurate manner, along with systems that meet the department’s standards.

(g) Commitment to adequate staffing by qualified personnel to effectively perform all functions.

(h) Ability to meet all performance standards established by the department.

(5) The aging resource center shall have a governing body which shall be the same entity described in s. 20.41(7), and an executive director who may be the same person as described in s. 20.41(7). The governing body shall annually evaluate the performance of the executive director.

(6) The aging resource center may not be a provider of direct services other than information and referral services, and screening.

(7) The aging resource center must agree to allow the department to review any financial information the department determines is necessary for monitoring or reporting purposes, including financial relationships.

(8) The duties and responsibilities of the community care for the elderly lead agencies within each area served by an aging resource center shall be to:

(a) Develop strong community partnerships to maximize the use of community resources for the purpose of assisting elders to remain in their community settings for as long as it is safely possible.

(b) Conduct comprehensive assessments of clients that have been determined eligible and develop a care plan consistent with established protocols that ensures that the unique needs of each client are met.

(9) The services to be administered through the aging resource center shall include those funded by the following programs:

(a) Community care for the elderly.

(b) Home care for the elderly.

(c) Contracted services.

(d) Alzheimer’s disease initiative.

(e) Older Americans Act.

(10) The department shall, prior to designation of an aging resource center, develop by rule operational and quality assurance standards and outcome measures to ensure that clients receiving services through all long-term-care programs administered through an aging resource center are receiving the appropriate care they require and that contractors and subcontractors are adhering to the terms of their contracts and are acting in the best interests of the clients they are serving, consistent with the intent of the Legislature to reduce the use of and cost of nursing home care. The department shall by rule provide operating procedures for aging resource centers, which shall include:

(a) Minimum standards for financial operation, including audit procedures.

(b) Procedures for monitoring and sanctioning of service providers.

(c) Minimum standards for technology utilized by the aging resource center.

(d) Minimum staff requirements which shall ensure that the aging resource center employs sufficient quality and quantity of staff to adequately meet the needs of the elders residing within the area served by the aging resource center.

(e) Minimum accessibility standards, including hours of operation.

(f) Minimum oversight standards for the governing body of the aging resource center to ensure its continuous involvement in, and accountability for, all matters related to the development, implementation, staffing, administration, and operations of the aging resource center.

(g) Minimum education and experience requirements for executive directors and other executive staff positions of aging resource centers.

(h) Minimum requirements regarding any executive staff positions that the aging resource center must employ and minimum requirements that a candidate must meet in order to be eligible for appointment to such positions.

(11) In an area in which the department has designated an area agency on aging as an aging resource center, the department and the agency shall not make payments for the services listed in subsection (9) and the Long-Term Care Community Diversion Project for such persons who were not screened and enrolled through the aging resource center. The department shall cease making payments for recipients in eligible plans as eligible plans become available in each of the regions defined in s. 409.981(2).

(12) Each aging resource center shall enter into a memorandum of understanding with the department for collaboration with the CARES unit staff. The memorandum of understanding shall outline the staff person responsible for each function and shall provide the staffing levels necessary to carry out the functions of the aging resource center.

(13) Each aging resource center shall enter into a memorandum of understanding with the Department of Children and Families for collaboration with the Economic Self-Sufficiency Unit staff. The memorandum of understanding shall outline which staff persons are responsible for which functions and shall provide the staffing levels necessary to carry out the functions of the aging resource center.

(14) If any of the state activities described in this section are outsourced, either in part or in whole, the contract executing the outsourcing shall mandate that the contractor or its subcontractors shall, either physically or virtually, execute the provisions of the memorandum of understanding instead of the state entity whose function the contractor or subcontractor now performs.

(15) In order to be eligible to begin transitioning to an aging resource center, an area agency on aging board must ensure that the area agency on aging which it oversees meets all of the minimum requirements set by law and in rule.

(16)(a) Once an aging resource center is operational, the department, in consultation with the agency, may develop capitation rates for any of the programs administered through the aging resource center. Capitation rates for programs shall be based on the historical cost experience of the state in providing those same services to the population age 60 or older residing within each area served by an aging resource center. Each capitated rate may vary by geographic area as determined by the department.

(b) The department and the agency may determine for each area served by an aging resource center whether it is appropriate, consistent with federal and state laws and regulations, to develop and pay separate capitated rates for each program administered through the aging resource center or to develop and pay capitated rates for service packages which include more than one program or service administered through the aging resource center.

(c) Once capitation rates have been developed and certified as actuarially sound, the department and the agency may pay service providers the capitated rates for services when appropriate.

(d) The department, in consultation with the agency, shall annually reevaluate and recertify the capitation rates, adjusting forward to account for inflation, programmatic changes.

(17) This section shall not be construed to allow an aging resource center to restrict, manage, or impede the local fundraising activities of service providers.

History.—s. 8, ch. 2004-386; s. 3, ch. 2009-46; s. 34, ch. 2010-209; s. 23, ch. 2011-135; s. 12, ch. 2014-18; s. 255, ch. 2014-19.



430.207 - Confidentiality of information.

430.207 Confidentiality of information.—Information about functionally impaired elderly persons who receive services under ss. 430.201-430.2053 and 430.902 which is received through files, reports, inspections, or otherwise, by the department or by authorized departmental employees, by persons who volunteer services, or by persons who provide services to functionally impaired elderly persons under ss. 430.201-430.2053 and 430.902 through contracts with the department is confidential and exempt from the provisions of s. 119.07(1). Such information may not be disclosed publicly in such a manner as to identify a functionally impaired elderly person, unless that person or his or her legal guardian provides written consent.

History.—s. 9, ch. 91-71; s. 35, ch. 95-418; s. 279, ch. 96-406; s. 1047, ch. 97-103; s. 109, ch. 2014-17.

Note.—Former s. 410.0295.



430.501 - Alzheimer’s Disease Advisory Committee; research grants.

430.501 Alzheimer’s Disease Advisory Committee; research grants.—

(1) It is the finding of the Legislature that Alzheimer’s disease and similar major memory disorders affect an alarmingly high percentage of citizens, primarily those over 65 years of age, and yet little is known of the cause, prevention, or treatment of this disease.

(2) There is created an Alzheimer’s Disease Advisory Committee, composed of 10 members to be selected by the Governor, which shall advise the Department of Elderly Affairs in the performance of its duties under this act. All members must be residents of the state. The committee shall advise the department regarding legislative, programmatic, and administrative matters that relate to Alzheimer’s disease victims and their caretakers.

(3)(a) The committee membership shall be representative as follows:

1. At least 4 of the 10 members must be licensed pursuant to chapter 458 or chapter 459 or hold a Ph.D. degree and be currently involved in the research of Alzheimer’s disease.

2. The 10 members must include at least 4 persons who have been caregivers of victims of Alzheimer’s disease.

3. Whenever possible, the 10 members shall include 1 each of the following professionals: a gerontologist, a geriatric psychiatrist, a geriatrician, a neurologist, a social worker, and a registered nurse.

(b)1. The Governor shall appoint members from a broad cross-section of public, private, and volunteer sectors. All nominations shall be forwarded to the Governor by the Secretary of Elderly Affairs in accordance with this subsection.

2. Members shall be appointed to 4-year staggered terms in accordance with s. 20.052.

3. The Secretary of Elderly Affairs shall serve as an ex officio member of the committee.

4. The committee shall elect one of its members to serve as chair for a term of 1 year.

5. The committee may establish subcommittees as necessary to carry out the functions of the committee.

6. The committee shall meet quarterly, or as frequently as needed.

7. The Department of Elderly Affairs shall provide staff support to assist the committee in the performance of its duties.

8. Members of the committee and subcommittees shall receive no salary, but are entitled to reimbursement for travel and per diem expenses, as provided in s. 112.061, while performing their duties under this section.

(4) If funds are made available through gifts, grants, or other sources, the Department of Elderly Affairs shall deposit such funds into its Grants and Donations Trust Fund and shall award research grants to qualified profit or nonprofit associations and institutions or governmental agencies in order to plan, establish, or conduct programs in Alzheimer’s disease control or prevention, education and training, and research. The department may adopt rules necessary to carry out these duties.

History.—ss. 1, 3, ch. 85-145; s. 5, ch. 91-429; s. 15, ch. 93-120; s. 36, ch. 95-418; s. 3, ch. 96-150; s. 1048, ch. 97-103.

Note.—Former s. 410.401.



430.502 - Alzheimer’s disease; memory disorder clinics and day care and respite care programs.

430.502 Alzheimer’s disease; memory disorder clinics and day care and respite care programs.—

(1) There is established:

(a) A memory disorder clinic at each of the three medical schools in this state;

(b) A memory disorder clinic at a major private nonprofit research-oriented teaching hospital, and may fund a memory disorder clinic at any of the other affiliated teaching hospitals;

(c) A memory disorder clinic at the Mayo Clinic in Jacksonville;

(d) A memory disorder clinic at the West Florida Regional Medical Center;

(e) A memory disorder clinic operated by Health First in Brevard County;

(f) A memory disorder clinic at the Orlando Regional Healthcare System, Inc.;

(g) A memory disorder center located in a public hospital that is operated by an independent special hospital taxing district that governs multiple hospitals and is located in a county with a population greater than 800,000 persons;

(h) A memory disorder clinic at St. Mary’s Medical Center in Palm Beach County;

(i) A memory disorder clinic at Tallahassee Memorial Healthcare;

(j) A memory disorder clinic at Lee Memorial Hospital created by chapter 63-1552, Laws of Florida, as amended;

(k) A memory disorder clinic at Sarasota Memorial Hospital in Sarasota County;

(l) A memory disorder clinic at Morton Plant Hospital, Clearwater, in Pinellas County; and

(m) A memory disorder clinic at Florida Atlantic University, Boca Raton, in Palm Beach County,

for the purpose of conducting research and training in a diagnostic and therapeutic setting for persons suffering from Alzheimer’s disease and related memory disorders. However, memory disorder clinics funded as of June 30, 1995, shall not receive decreased funding due solely to subsequent additions of memory disorder clinics in this subsection.

(2) It is the intent of the Legislature that research conducted by a memory disorder clinic and supported by state funds pursuant to subsection (1) be applied research, be service-related, and be selected in conjunction with the department. Such research may address, but is not limited to, diagnostic technique, therapeutic interventions, and supportive services for persons suffering from Alzheimer’s disease and related memory disorders and their caregivers. A memory disorder clinic shall conduct such research in accordance with a research plan developed by the clinic which establishes research objectives that are in accordance with this legislative intent. A memory disorder clinic shall also complete and submit to the department a report of the findings, conclusions, and recommendations of completed research. This subsection does not apply to those memory disorder clinics at the three medical schools in the state or at the major private nonprofit research-oriented teaching hospital or other affiliated teaching hospital.

(3) The department shall develop minimum performance standards for memory disorder clinics and include those standards in each memory disorder clinic contract as a condition for receiving base-level funding. The performance standards must address, at a minimum, quality of care, comprehensiveness of services, and access to services.

(4) The department shall develop performance goals that exceed the minimum performance standards developed under subsection (3), which goals must be achieved in order for a memory disorder clinic to be eligible for incentive funding above the base level, subject to legislative appropriation. Incentive funding shall be based on criteria including, but not limited to:

(a) Significant increase in the volume of clinical services.

(b) Significant increase in public outreach to low-income and minority populations.

(c) Significant increase in acceptance of Medicaid and commercial insurance policies.

(d) Significant institutional financial commitments.

(5) The department shall measure and score each memory disorder clinic based on minimum performance standards and incentive performance goals.

(6) The Alzheimer’s Disease Advisory Committee shall evaluate and make recommendations to the department and the Legislature concerning the need for additional memory disorder clinics in the state.

(7) Pursuant to s. 287.057, the department may contract for the provision of specialized model day care programs in conjunction with the memory disorder clinics. The purpose of each model day care program must be to provide service delivery to persons suffering from Alzheimer’s disease or a related memory disorder and training for health care and social service personnel in the care of persons having Alzheimer’s disease or related memory disorders.

(8) Pursuant to s. 287.057, the department shall contract for the provision of respite care. All funds appropriated for the provision of respite care shall be distributed annually by the department to each funded county according to an allocation formula. In developing the formula, the department shall consider the number and proportion of the county population of individuals who are 75 years of age and older. Each respite care program shall be used as a resource for research and statistical data by the memory disorder clinics established in this part. In consultation with the memory disorder clinics, the department shall specify the information to be provided by the respite care programs for research purposes.

(9) Each contract entered into pursuant to this section must contain a requirement for a research component to be completed and reported on in writing to the department according to specifications and within a timeframe provided by the department.

History.—s. 2, ch. 85-145; s. 14, ch. 88-398; s. 32, ch. 90-268; s. 1, ch. 90-324; s. 1, ch. 91-179; s. 1, ch. 95-253; s. 37, ch. 95-418; s. 17, ch. 97-82; s. 2, ch. 97-163; s. 1, ch. 98-102; s. 1, ch. 98-327; s. 1, ch. 99-394; s. 86, ch. 2000-153; s. 26, ch. 2003-57; s. 4, ch. 2004-246; s. 9, ch. 2004-386; s. 20, ch. 2005-60; s. 1, ch. 2008-44; s. 1, ch. 2008-60; s. 144, ch. 2010-102; s. 4, ch. 2014-163; s. 53, ch. 2015-2; s. 18, ch. 2015-3.

Note.—Former s. 410.402.



430.503 - Alzheimer’s Disease Initiative; fees and administrative expense.

430.503 Alzheimer’s Disease Initiative; fees and administrative expense.—

(1) Sections 430.501-430.504 may be cited as the “Alzheimer’s Disease Initiative.”

(2) Provider agencies are responsible for the collection of fees for services in accordance with rules adopted by the department. Provider agencies shall assess fees for services rendered in accordance with those rules. To help pay for services received pursuant to the Alzheimer’s Disease Initiative, a functionally impaired elderly person shall be assessed a fee based on an overall ability to pay. The fee to be assessed shall be fixed according to a schedule to be established by the department. Services of specified value may be accepted in lieu of a fee. The fee schedule shall be developed in cooperation with the Alzheimer’s Disease Advisory Committee, area agencies on aging, and service providers.

History.—s. 38, ch. 95-418.



430.504 - Confidentiality of information.

430.504 Confidentiality of information.—Information about clients of programs created or funded under s. 430.501 or s. 430.503 which is received through files, reports, inspections, or otherwise, by the department or by authorized departmental employees, by persons who volunteer services, or by persons who provide services to clients of programs created or funded under s. 430.501 or s. 430.503 through contracts with the department is confidential and exempt from the provisions of s. 119.07(1). Such information may not be disclosed publicly in such a manner as to identify a person who receives services under s. 430.501 or s. 430.503, unless that person or that person’s legal guardian provides written consent.

History.—s. 12, ch. 91-71; s. 39, ch. 95-418; s. 280, ch. 96-406.

Note.—Former s. 410.403.



430.6001 - Comprehensive day treatment services; demonstration projects.

430.6001 Comprehensive day treatment services; demonstration projects.—The Department of Elderly Affairs is authorized to initiate projects to demonstrate the effectiveness of comprehensive day treatment services to seniors as a diversion from nursing home care, thereby allowing seniors to remain in their homes.

History.—s. 2, ch. 99-394.



430.601 - Home care for the elderly; legislative intent.

430.601 Home care for the elderly; legislative intent.—It is the intent of the Legislature to encourage the provision of care for the elderly in family-type living arrangements in private homes as an alternative to institutional or nursing home care for such persons. The provisions of ss. 430.601-430.606 are intended to be supplemental to the provisions of chapters 400 and 429, relating to the licensing and regulation of nursing homes and assisted living facilities, and do not exempt any person who is otherwise subject to regulation under those chapters.

History.—s. 81, ch. 95-418; s. 87, ch. 2006-197.



430.602 - Home care for the elderly; definitions.

430.602 Home care for the elderly; definitions.—As used in ss. 430.601-430.606:

(1) “Department” means the Department of Elderly Affairs.

(2) “Elderly person” means any person 60 years of age or over who is currently a resident of this state and has an intent to remain in this state.

(3) “Home care for the elderly” means a full-time family-type living arrangement, in a private home, under which a person or group of persons provides, on a nonprofit basis, basic services of maintenance and supervision, and any necessary specialized services as may be needed, for three or fewer elderly persons.

History.—s. 82, ch. 95-418.



430.603 - Home care for the elderly; rules.

430.603 Home care for the elderly; rules.—The department shall by rule establish minimum standards and procedures for the provision of home care for the elderly and for the approval of persons seeking to provide such care. Any person who is approved to provide care, goods, or services for an elderly person shall be eligible for the subsidy payments described in s. 430.605. However, the home care for the elderly program must be operated within the funds appropriated by the Legislature.

History.—s. 83, ch. 95-418.



430.604 - Department determination of inability to provide home care.

430.604 Department determination of inability to provide home care.—If a person who plans to provide home care under ss. 430.601-430.606 is found by the department, or its designee, to be unable to provide this care, the department must notify the person seeking to provide home care of this determination, and the person is not eligible for subsidy payments under ss. 430.601-430.606.

History.—s. 84, ch. 95-418.



430.605 - Subsidy payments.

430.605 Subsidy payments.—The department shall develop a schedule of subsidy payments to be made to persons providing home care, and to providers of goods and services, for certain eligible elderly persons. Payments must be based on the financial status of the person receiving care. Payments must include, but need not be limited to:

(1) A support and maintenance element, including costs of housing, food, clothing, and incidentals.

(2) Payments for medical, pharmaceutical, and dental services essential to maintain the health of the elderly person and not covered by Medicare, Medicaid, or any form of insurance.

(3) When necessary, special supplements to provide for any goods and services and specialized care required to maintain the health and well-being of the elderly person. Extraordinary medical, dental, or pharmaceutical expenses may be paid as a special supplement.

History.—s. 85, ch. 95-418.



430.606 - Eligibility for services.

430.606 Eligibility for services.—The criteria for determining eligibility for this program shall be substantially similar to the criteria used to determine eligibility for nursing home care under the Medicaid program.

History.—s. 86, ch. 95-418.



430.608 - Confidentiality of information.

430.608 Confidentiality of information.—

(1) Identifying information about elderly persons who receive services under ss. 430.601-430.606, which is received through files, reports, inspection, or otherwise by the department or by authorized departmental employees, by persons who volunteer services, or by persons who provide services to elderly persons under ss. 430.601-430.606 through contracts with the department, is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such information may not be disclosed publicly in such a manner as to identify an elderly person, unless that person or the person’s legal guardian provides written consent.

(2) This section does not, however, limit the subpoena authority of the Medicaid Fraud Control Unit of the Department of Legal Affairs pursuant to s. 409.920(10)(b).

History.—s. 1, ch. 95-273; s. 281, ch. 96-406; s. 8, ch. 2000-163; s. 25, ch. 2004-344; s. 34, ch. 2009-223.



430.80 - Implementation of a teaching nursing home pilot project.

430.80 Implementation of a teaching nursing home pilot project.—

(1) As used in this section, the term “teaching nursing home” means a nursing home facility licensed under chapter 400 which contains a minimum of 170 licensed nursing home beds; has access to a resident senior population of sufficient size to support education, training, and research relating to geriatric care; and has a contractual relationship with a federally funded accredited geriatric research center in this state or operates in its own right a geriatric research center.

(2)(a) The Agency for Health Care Administration shall implement a comprehensive multidisciplinary program of geriatric education and research as a pilot project in a nursing home facility designated by the agency as a teaching nursing home. The program shall be established as a pilot project and shall be administered at the nursing home facility and other appropriate settings.

(b) The agency shall develop criteria for designating teaching nursing homes in consultation with advocates of the elderly, advocates of persons with disabilities, representatives of the nursing home industry, and representatives of the State University System.

(3) To be designated as a teaching nursing home, a nursing home licensee must, at a minimum:

(a) Provide a comprehensive program of integrated senior services that include institutional services and community-based services;

(b) Participate in a nationally recognized accrediting program and hold a valid accreditation, such as the accreditation awarded by the Joint Commission, or, at the time of initial designation, possess a Gold Seal Award as conferred by the state on its licensed nursing home;

(c) Have been in business in this state for a minimum of 10 consecutive years;

(d) Demonstrate an active program in multidisciplinary education and research that relates to gerontology;

(e) Have a formalized contractual relationship with at least one accredited health profession education program located in this state;

(f) Have senior staff members who hold formal faculty appointments at universities, which must include at least one accredited health profession education program; and

(g) Maintain insurance coverage pursuant to s. 400.141(1)(q) or proof of financial responsibility in a minimum amount of $750,000. Such proof of financial responsibility may include:

1. Maintaining an escrow account consisting of cash or assets eligible for deposit in accordance with s. 625.52; or

2. Obtaining and maintaining pursuant to chapter 675 an unexpired, irrevocable, nontransferable and nonassignable letter of credit issued by any bank or savings association organized and existing under the laws of this state or any bank or savings association organized under the laws of the United States that has its principal place of business in this state or has a branch office which is authorized to receive deposits in this state. The letter of credit shall be used to satisfy the obligation of the facility to the claimant upon presentment of a final judgment indicating liability and awarding damages to be paid by the facility or upon presentment of a settlement agreement signed by all parties to the agreement when such final judgment or settlement is a result of a liability claim against the facility.

(4) A teaching nursing home may be affiliated with a medical school within the state and a federally funded center of excellence in geriatric research and education. The purpose of such affiliations is to foster the development of methods for improving and expanding the capability of health care facilities to respond to the medical, psychological, and social needs of frail and elderly persons by providing the most effective and appropriate services. A teaching nursing home shall serve as a resource for research and for training health care professionals in providing health care services in institutional settings to frail and older persons.

(5) The Legislature may provide an annual appropriation to the nursing home facility designated as a teaching nursing home.

(6) In order for a nursing home to qualify as a teaching nursing home under this section and to be entitled to the benefits provided under this section, the nursing home must:

(a) Be primarily operated and established to offer, afford, and render a comprehensive multidisciplinary program of geriatric education and research to residents of the state; and

(b) Certify to the Agency for Health Care Administration each school year the name, address, and educational history of each trainee approved and accepted for enrollment in the institution.

(7) A teaching nursing home may not expend any of the funds received under this section for any purpose other than operating and maintaining a teaching nursing home and conducting geriatric research. In addition, a teaching nursing home may not expend any funds received under this section for constructing any building of any kind, nature, or description or for maintaining or operating, in any form or manner, a nursing home or health care facility.

History.—s. 24, ch. 99-394; s. 30, ch. 2002-223; s. 65, ch. 2009-223; s. 1, ch. 2010-197; s. 80, ch. 2013-15; s. 9, ch. 2013-93.



430.81 - Implementation of a teaching agency for home and community-based care.

430.81 Implementation of a teaching agency for home and community-based care.—

(1) As used in this section, the term “teaching agency for home and community-based care” means a home health agency licensed under part III of chapter 400 that has access to a resident population of sufficient size to support education, training, and research relating to geriatric care.

(2) The Department of Elderly Affairs may designate a home health agency as a teaching agency for home and community-based care if the home health agency:

(a) Has been a not-for-profit, designated community care for the elderly lead agency for home and community-based services for more than 10 consecutive years.

(b) Participates in a nationally recognized accreditation program and holds a valid accreditation, such as the accreditation awarded by the Community Health Accreditation Program.

(c) Has been in business in this state for a minimum of 20 consecutive years.

(d) Demonstrates an active program in multidisciplinary education and research that relates to gerontology.

(e) Has a formalized affiliation agreement with at least one established academic research university with a nationally accredited health professions program in this state.

(f) Has salaried academic faculty from a nationally accredited health professions program.

(g) Is a Medicare and Medicaid certified home health agency that has participated in the nursing home diversion program for a minimum of 5 consecutive years.

(h) Maintains insurance coverage pursuant to s. 400.141(1)(q) or proof of financial responsibility in a minimum amount of $750,000. Such proof of financial responsibility may include:

1. Maintaining an escrow account consisting of cash or assets eligible for deposit in accordance with s. 625.52; or

2. Obtaining and maintaining, pursuant to chapter 675, an unexpired, irrevocable, nontransferable, and nonassignable letter of credit issued by any bank or savings association authorized to do business in this state. This letter of credit shall be used to satisfy the obligation of the agency to the claimant upon presentation of a final judgment indicating liability and awarding damages to be paid by the facility or upon presentment of a settlement agreement signed by all parties to the agreement when such final judgment or settlement is a result of a liability claim against the agency.

(3) A teaching agency for home and community-based care may be affiliated with an academic health center in this state. The purpose of such affiliation is to foster the development of methods for improving and expanding the capability of home health agencies to respond to the medical, health care, psychological, and social needs of frail and elderly persons by providing the most effective and appropriate services. A teaching agency for home and community-based care shall serve as a resource for research and for training health care professionals in providing health care services in home and community-based settings to frail and elderly persons.

History.—s. 1, ch. 2011-172; s. 81, ch. 2013-15.



430.82 - Direct-support organization.

430.82 Direct-support organization.—

(1) DIRECT-SUPPORT ORGANIZATION ESTABLISHED.—The Department of Elderly Affairs may establish a direct-support organization to provide assistance, funding, and support for the department in carrying out its mission. This section governs the creation, use, powers, and duties of the direct-support organization.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Department” means the Department of Elderly Affairs.

(b) “Direct-support organization” means an organization that is:

1. A Florida corporation, not for profit, incorporated under chapter 617, and approved by the Department of State;

2. Organized and operated exclusively to obtain funds; to request and receive grants, gifts, and bequests of moneys; to acquire, receive, hold, invest, and administer in its own name securities, funds, or property; and to make expenditures to or for the direct or indirect benefit of the department and persons in this state who are 60 years of age or older; and

3. Determined by the department to be operating in a manner consistent with the goals of the department and in the best interest of the state.

(c) “Personal services” means full-time or part-time personnel.

(d) “Secretary” means the Secretary of Elderly Affairs.

(3) BOARD OF DIRECTORS.—The direct-support organization shall be governed by a board of directors.

(a) The board of directors shall consist of no fewer than five members appointed by the secretary. Networks and partnerships in this state involved in issues related to aging may recommend nominees to the secretary.

(b) The term of office of the board members shall be 3 years, except that the terms of the initial appointees shall be for 1 year, 2 years, or 3 years in order to achieve staggered terms. A member may be reappointed when his or her term expires. The secretary or his or her designee shall serve as an ex officio member of the board of directors.

(c) Members must be current residents of this state. A majority of the members must be 60 years of age or older and highly knowledgeable about the department, its service delivery system, and its mission. The secretary may remove any member of the board for cause and with the approval of a majority of the members of the board of directors. The secretary shall appoint a replacement for any vacancy that occurs.

(4) CONTRACT.—A direct-support organization shall operate under a written contract with the department. The written contract must provide for:

(a) Certification by the department that the direct-support organization is complying with the terms of the contract and is doing so consistent with the goals and purposes of the department and in the best interests of the state. This certification must be made annually and reported in the official minutes of a meeting of the direct-support organization.

(b) The reversion of moneys and property held by the direct-support organization:

1. To the department if the direct-support organization is no longer approved to operate for the department;

2. To the department if the direct-support organization ceases to exist; or

3. To the state if the department ceases to exist.

(c) The disclosure of the material provisions of the contract and the distinction between the department and the direct-support organization to donors of gifts, contributions, or bequests, including such disclosure on all promotional and fundraising publications.

(5) USE OF PROPERTY.—

(a) The department may permit the use of property, facilities, and personal services of the department by the direct-support organization, subject to this section.

(b) The department may prescribe by contract any condition with which the direct-support organization must comply in order to use property, facilities, or personal services of the department.

(c) The department may not permit the use of its property, facilities, or personal services by any direct-support organization organized under this section which does not provide equal employment opportunities to all persons regardless of race, color, national origin, gender, age, or religion.

(6) ACTIVITIES; RESTRICTIONS.—Any transaction or agreement between the direct-support organization organized under this section and another direct-support organization or other entity must be approved by the secretary.

(7) ANNUAL BUDGETS AND REPORTS.—

(a) The fiscal year of the direct-support organization shall begin on July 1 of each year and end on June 30 of the following year.

(b) The direct-support organization shall submit to the department its federal Internal Revenue Service Application for Recognition of Exemption form and its federal Internal Revenue Service Return of Organization Exempt from Income Tax form.

(8) ANNUAL AUDIT.—The direct-support organization shall provide for an annual financial audit in accordance with s. 215.981.

(9) This section is repealed October 1, 2017, unless reviewed and saved from repeal by the Legislature.

History.—s. 1, ch. 2009-179; s. 20, ch. 2014-96.



430.901 - Multiservice senior center; definition; purpose.

430.901 Multiservice senior center; definition; purpose.—A “multiservice senior center” is:

(1) A community facility that is a focal point for the organization and provision of a broad spectrum of services suited to the diverse needs and interests of independent older persons, which may include nutritional meals; health, mental health, social, wellness, respite care, and education services; and recreational activities.

(2) An entity that may partner with an aging resource center to provide for easier access to long-term care services by seniors and their families who reside within the local community.

(3) A setting that provides opportunities that enable participants to stay connected to their communities and their support networks.

(4) Designed to offer preventive screenings, activities, and services that may divert seniors from more extensive in-home services and help reduce, delay, or prevent premature institutionalization.

History.—s. 1, ch. 2005-223.



430.902 - Multiservice senior center.

430.902 Multiservice senior center.—

(1) If practicable, multiservice senior center services shall be available to functionally impaired elderly persons.

(2) If feasible, a multiservice senior center should be centrally located and easily accessible to public transportation. Provision may be made for transporting persons to the center. A center shall be designed to provide ease of access and use by seniors with varying levels of physical abilities.

(3)(a) Each multiservice senior center is encouraged to have on the premises at all times a functioning automated external defibrillator.

(b) Multiservice senior centers that provide automated external defibrillators shall ensure that personnel are properly trained in accordance with s. 401.2915.

(c) The location of each automated external defibrillator shall be registered with a local emergency medical services medical director.

(d) The use of automated external defibrillators by employees and volunteers shall be covered under the provisions of ss. 768.13 and 768.1325.

(4) Multiservice senior centers are encouraged to seek national accreditation by the National Institute of Senior Centers.

History.—ss. 2, 3, ch. 76-51; s. 18, ch. 78-433; s. 7, ch. 80-181; s. 34, ch. 95-418; s. 2, ch. 2004-367; s. 2, ch. 2005-223; s. 68, ch. 2013-18.

Note.—Former s. 409.3629; s. 410.026; s. 430.206.









TITLE XXXI - LABOR

Chapter 435 - EMPLOYMENT SCREENING

435.01 - Applicability of this chapter; statutory references; rulemaking.

435.01 Applicability of this chapter; statutory references; rulemaking.—

(1)(a) Unless otherwise provided by law, whenever a background screening for employment or a background security check is required by law to be conducted pursuant to this chapter, the provisions of this chapter apply.

(b) Unless expressly provided otherwise, a reference in any section of the Florida Statutes to chapter 435 or to any section or sections or portion of a section of chapter 435 includes all subsequent amendments to chapter 435 or to the referenced section or sections or portions of a section. The purpose of this chapter is to facilitate uniform background screening and, to this end, a reference to this chapter, or to any section or subdivision within this chapter, constitutes a general reference under the doctrine of incorporation by reference.

(2) Agencies may adopt rules to administer this chapter.

History.—s. 47, ch. 95-228; s. 35, ch. 2010-114.



435.02 - Definitions.

435.02 Definitions.—For the purposes of this chapter, the term:

(1) “Agency” means any state, county, or municipal agency that grants licenses or registration permitting the operation of an employer or is itself an employer or that otherwise facilitates the screening of employees pursuant to this chapter. If there is no state agency or the municipal or county agency chooses not to conduct employment screening, “agency” means the Department of Children and Families.

(2) “Employee” means any person required by law to be screened pursuant to this chapter, including, but not limited to, persons who are contractors, licensees, or volunteers.

(3) “Employer” means any person or entity required by law to conduct screening of employees pursuant to this chapter.

(4) “Employment” means any activity or service sought to be performed by an employee which requires the employee to be screened pursuant to this chapter.

(5) “Specified agency” means the Department of Health, the Department of Children and Families, the Division of Vocational Rehabilitation within the Department of Education, the Agency for Health Care Administration, the Department of Elderly Affairs, the Department of Juvenile Justice, the Agency for Persons with Disabilities, and local licensing agencies approved pursuant to s. 402.307, when these agencies are conducting state and national criminal history background screening on persons who work with children or persons who are elderly or disabled.

(6) “Vulnerable person” means a minor as defined in s. 1.01 or a vulnerable adult as defined in s. 415.102.

History.—s. 47, ch. 95-228; s. 207, ch. 99-8; s. 36, ch. 2010-114; s. 9, ch. 2012-73; s. 257, ch. 2014-19; s. 10, ch. 2015-79.



435.03 - Level 1 screening standards.

435.03 Level 1 screening standards.—

(1) All employees required by law to be screened pursuant to this section must undergo background screening as a condition of employment and continued employment which includes, but need not be limited to, employment history checks and statewide criminal correspondence checks through the Department of Law Enforcement, and a check of the Dru Sjodin National Sex Offender Public Website, and may include local criminal records checks through local law enforcement agencies.

(2) Any person required by law to be screened pursuant to this section must not have an arrest awaiting final disposition, must not have been found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, and must not have been adjudicated delinquent and the record has not been sealed or expunged for, any offense prohibited under s. 435.04(2) or similar law of another jurisdiction.

(3) The security background investigations under this section must ensure that no person subject to this section has been found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, any offense that constitutes domestic violence as defined in s. 741.28, whether such act was committed in this state or in another jurisdiction.

History.—s. 47, ch. 95-228; s. 15, ch. 96-268; s. 21, ch. 96-322; s. 3, ch. 98-417; s. 87, ch. 2000-153; s. 45, ch. 2000-349; s. 62, ch. 2001-62; s. 50, ch. 2003-1; s. 4, ch. 2004-267; s. 3, ch. 2005-119; s. 89, ch. 2006-197; s. 61, ch. 2006-227; s. 109, ch. 2007-5; s. 16, ch. 2008-244; s. 37, ch. 2010-114; s. 34, ch. 2011-4.



435.04 - Level 2 screening standards.

435.04 Level 2 screening standards.—

(1)(a) All employees required by law to be screened pursuant to this section must undergo security background investigations as a condition of employment and continued employment which includes, but need not be limited to, fingerprinting for statewide criminal history records checks through the Department of Law Enforcement, and national criminal history records checks through the Federal Bureau of Investigation, and may include local criminal records checks through local law enforcement agencies.

(b) Fingerprints submitted pursuant to this section on or after July 1, 2012, must be submitted electronically to the Department of Law Enforcement.

(c) An agency may contract with one or more vendors to perform all or part of the electronic fingerprinting pursuant to this section. Such contracts must ensure that the owners and personnel of the vendor performing the electronic fingerprinting are qualified and will ensure the integrity and security of all personal information.

(d) An agency may require by rule that fingerprints submitted pursuant to this section must be submitted electronically to the Department of Law Enforcement on a date earlier than July 1, 2012.

(e) Vendors who submit fingerprints on behalf of employers must:

1. Meet the requirements of s. 943.053; and

2. Have the ability to communicate electronically with the state agency accepting screening results from the Department of Law Enforcement and provide the applicant’s full first name, middle initial, and last name; social security number or individual taxpayer identification number; date of birth; mailing address; sex; and race.

(2) The security background investigations under this section must ensure that no persons subject to the provisions of this section have been arrested for and are awaiting final disposition of, have been found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, or have been adjudicated delinquent and the record has not been sealed or expunged for, any offense prohibited under any of the following provisions of state law or similar law of another jurisdiction:

(a) Section 393.135, relating to sexual misconduct with certain developmentally disabled clients and reporting of such sexual misconduct.

(b) Section 394.4593, relating to sexual misconduct with certain mental health patients and reporting of such sexual misconduct.

(c) Section 415.111, relating to adult abuse, neglect, or exploitation of aged persons or disabled adults.

(d) Section 777.04, relating to attempts, solicitation, and conspiracy to commit an offense listed in this subsection.

(e) Section 782.04, relating to murder.

(f) Section 782.07, relating to manslaughter, aggravated manslaughter of an elderly person or disabled adult, or aggravated manslaughter of a child.

(g) Section 782.071, relating to vehicular homicide.

(h) Section 782.09, relating to killing of an unborn child by injury to the mother.

(i) Chapter 784, relating to assault, battery, and culpable negligence, if the offense was a felony.

(j) Section 784.011, relating to assault, if the victim of the offense was a minor.

(k) Section 784.03, relating to battery, if the victim of the offense was a minor.

(l) Section 787.01, relating to kidnapping.

(m) Section 787.02, relating to false imprisonment.

(n) Section 787.025, relating to luring or enticing a child.

(o) Section 787.04(2), relating to taking, enticing, or removing a child beyond the state limits with criminal intent pending custody proceedings.

(p) Section 787.04(3), relating to carrying a child beyond the state lines with criminal intent to avoid producing a child at a custody hearing or delivering the child to the designated person.

(q) Section 790.115(1), relating to exhibiting firearms or weapons within 1,000 feet of a school.

(r) Section 790.115(2)(b), relating to possessing an electric weapon or device, destructive device, or other weapon on school property.

(s) Section 794.011, relating to sexual battery.

(t) Former s. 794.041, relating to prohibited acts of persons in familial or custodial authority.

(u) Section 794.05, relating to unlawful sexual activity with certain minors.

(v) Chapter 796, relating to prostitution.

(w) Section 798.02, relating to lewd and lascivious behavior.

(x) Chapter 800, relating to lewdness and indecent exposure.

(y) Section 806.01, relating to arson.

(z) Section 810.02, relating to burglary.

(aa) Section 810.14, relating to voyeurism, if the offense is a felony.

(bb) Section 810.145, relating to video voyeurism, if the offense is a felony.

(cc) Chapter 812, relating to theft, robbery, and related crimes, if the offense is a felony.

(dd) Section 817.563, relating to fraudulent sale of controlled substances, only if the offense was a felony.

(ee) Section 825.102, relating to abuse, aggravated abuse, or neglect of an elderly person or disabled adult.

(ff) Section 825.1025, relating to lewd or lascivious offenses committed upon or in the presence of an elderly person or disabled adult.

(gg) Section 825.103, relating to exploitation of an elderly person or disabled adult, if the offense was a felony.

(hh) Section 826.04, relating to incest.

(ii) Section 827.03, relating to child abuse, aggravated child abuse, or neglect of a child.

(jj) Section 827.04, relating to contributing to the delinquency or dependency of a child.

(kk) Former s. 827.05, relating to negligent treatment of children.

(ll) Section 827.071, relating to sexual performance by a child.

(mm) Section 843.01, relating to resisting arrest with violence.

(nn) Section 843.025, relating to depriving a law enforcement, correctional, or correctional probation officer means of protection or communication.

(oo) Section 843.12, relating to aiding in an escape.

(pp) Section 843.13, relating to aiding in the escape of juvenile inmates in correctional institutions.

(qq) Chapter 847, relating to obscene literature.

(rr) Section 874.05, relating to encouraging or recruiting another to join a criminal gang.

(ss) Chapter 893, relating to drug abuse prevention and control, only if the offense was a felony or if any other person involved in the offense was a minor.

(tt) Section 916.1075, relating to sexual misconduct with certain forensic clients and reporting of such sexual misconduct.

(uu) Section 944.35(3), relating to inflicting cruel or inhuman treatment on an inmate resulting in great bodily harm.

(vv) Section 944.40, relating to escape.

(ww) Section 944.46, relating to harboring, concealing, or aiding an escaped prisoner.

(xx) Section 944.47, relating to introduction of contraband into a correctional facility.

(yy) Section 985.701, relating to sexual misconduct in juvenile justice programs.

(zz) Section 985.711, relating to contraband introduced into detention facilities.

(3) The security background investigations under this section must ensure that no person subject to this section has been found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, any offense that constitutes domestic violence as defined in s. 741.28, whether such act was committed in this state or in another jurisdiction.

History.—s. 47, ch. 95-228; s. 16, ch. 96-268; s. 22, ch. 96-322; s. 4, ch. 98-417; s. 5, ch. 99-284; s. 88, ch. 2000-153; s. 7, ch. 2001-125; s. 5, ch. 2004-267; s. 4, ch. 2005-119; s. 111, ch. 2006-120; s. 90, ch. 2006-197; s. 110, ch. 2007-5; s. 3, ch. 2007-112; s. 66, ch. 2009-223; s. 6, ch. 2010-31; s. 38, ch. 2010-114; s. 10, ch. 2012-73; s. 4, ch. 2013-80; s. 6, ch. 2014-84; s. 4, ch. 2014-194; s. 3, ch. 2016-162.



435.05 - Requirements for covered employees and employers.

435.05 Requirements for covered employees and employers.—Except as otherwise provided by law, the following requirements apply to covered employees and employers:

(1)(a) Every person required by law to be screened pursuant to this chapter must submit a complete set of information necessary to conduct a screening under this chapter.

(b) For level 1 screening, the employer must submit the information necessary for screening to the Department of Law Enforcement within 5 working days after receiving it. The Department of Law Enforcement shall conduct a search of its records and respond to the employer or agency. The employer must inform the employee whether screening has revealed any disqualifying information.

(c) For level 2 screening, the employer or agency must submit the information necessary for screening to the Department of Law Enforcement within 5 working days after receiving it. The Department of Law Enforcement shall perform a criminal history record check of its records and request that the Federal Bureau of Investigation perform a national criminal history record check of its records for each employee for whom the request is made. The Department of Law Enforcement shall respond to the employer or agency, and the employer or agency must inform the employee whether screening has revealed disqualifying information.

(d) The person whose background is being checked must supply any missing criminal or other necessary information upon request to the requesting employer or agency within 30 days after receiving the request for the information.

(2) Every employee must attest, subject to penalty of perjury, to meeting the requirements for qualifying for employment pursuant to this chapter and agreeing to inform the employer immediately if arrested for any of the disqualifying offenses while employed by the employer.

(3) Each employer licensed or registered with an agency must conduct level 2 background screening and must submit to the agency annually or at the time of license renewal, under penalty of perjury, a signed attestation attesting to compliance with the provisions of this chapter.

History.—s. 47, ch. 95-228; s. 208, ch. 99-8; s. 46, ch. 2000-349; s. 63, ch. 2001-62; s. 21, ch. 2004-267; s. 67, ch. 2009-223; s. 39, ch. 2010-114; s. 7, ch. 2014-84.



435.06 - Exclusion from employment.

435.06 Exclusion from employment.—

(1) If an employer or agency has reasonable cause to believe that grounds exist for the denial or termination of employment of any employee as a result of background screening, it shall notify the employee in writing, stating the specific record that indicates noncompliance with the standards in this chapter. It is the responsibility of the affected employee to contest his or her disqualification or to request exemption from disqualification. The only basis for contesting the disqualification is proof of mistaken identity.

(2)(a) An employer may not hire, select, or otherwise allow an employee to have contact with any vulnerable person that would place the employee in a role that requires background screening until the screening process is completed and demonstrates the absence of any grounds for the denial or termination of employment. If the screening process shows any grounds for the denial or termination of employment, the employer may not hire, select, or otherwise allow the employee to have contact with any vulnerable person that would place the employee in a role that requires background screening unless the employee is granted an exemption for the disqualification by the agency as provided under s. 435.07.

(b) If an employer becomes aware that an employee has been arrested for a disqualifying offense, the employer must remove the employee from contact with any vulnerable person that places the employee in a role that requires background screening until the arrest is resolved in a way that the employer determines that the employee is still eligible for employment under this chapter.

(c) The employer must terminate the employment of any of its personnel found to be in noncompliance with the minimum standards of this chapter or place the employee in a position for which background screening is not required unless the employee is granted an exemption from disqualification pursuant to s. 435.07.

(d) An employer may hire an employee to a position that requires background screening before the employee completes the screening process for training and orientation purposes. However, the employee may not have direct contact with vulnerable persons until the screening process is completed and the employee demonstrates that he or she exhibits no behaviors that warrant the denial or termination of employment.

(3) Any employee who refuses to cooperate in such screening or refuses to timely submit the information necessary to complete the screening, including fingerprints if required, must be disqualified for employment in such position or, if employed, must be dismissed.

(4) There is no reemployment assistance or other monetary liability on the part of, and no cause of action for damages against, an employer that, upon notice of a conviction or arrest for a disqualifying offense listed under this chapter, terminates the person against whom the report was issued or who was arrested, regardless of whether or not that person has filed for an exemption pursuant to this chapter.

History.—s. 47, ch. 95-228; s. 40, ch. 2010-114; s. 65, ch. 2012-30; s. 11, ch. 2012-73.



435.07 - Exemptions from disqualification.

435.07 Exemptions from disqualification.—Unless otherwise provided by law, the provisions of this section apply to exemptions from disqualification for disqualifying offenses revealed pursuant to background screenings required under this chapter, regardless of whether those disqualifying offenses are listed in this chapter or other laws.

(1)(a) The head of the appropriate agency may grant to any employee otherwise disqualified from employment an exemption from disqualification for:

1. Felonies for which at least 3 years have elapsed since the applicant for the exemption has completed or been lawfully released from confinement, supervision, or nonmonetary condition imposed by the court for the disqualifying felony;

2. Misdemeanors prohibited under any of the statutes cited in this chapter or under similar statutes of other jurisdictions for which the applicant for the exemption has completed or been lawfully released from confinement, supervision, or nonmonetary condition imposed by the court;

3. Offenses that were felonies when committed but that are now misdemeanors and for which the applicant for the exemption has completed or been lawfully released from confinement, supervision, or nonmonetary condition imposed by the court; or

4. Findings of delinquency. For offenses that would be felonies if committed by an adult and the record has not been sealed or expunged, the exemption may not be granted until at least 3 years have elapsed since the applicant for the exemption has completed or been lawfully released from confinement, supervision, or nonmonetary condition imposed by the court for the disqualifying offense.

(b) A person applying for an exemption who was ordered to pay any amount for any fee, fine, fund, lien, civil judgment, application, costs of prosecution, trust, or restitution as part of the judgment and sentence for any disqualifying felony or misdemeanor must pay the court-ordered amount in full before he or she is eligible for the exemption.

For the purposes of this subsection, the term “felonies” means both felonies prohibited under any of the statutes cited in this chapter or under similar statutes of other jurisdictions.

(2) Persons employed, or applicants for employment, by treatment providers who treat adolescents 13 years of age and older who are disqualified from employment solely because of crimes under s. 817.563, s. 893.13, or s. 893.147 may be exempted from disqualification from employment pursuant to this chapter without application of the waiting period in subparagraph (1)(a)1.

(3)(a) In order for the head of an agency to grant an exemption to any employee, the employee must demonstrate by clear and convincing evidence that the employee should not be disqualified from employment. Employees seeking an exemption have the burden of setting forth clear and convincing evidence of rehabilitation, including, but not limited to, the circumstances surrounding the criminal incident for which an exemption is sought, the time period that has elapsed since the incident, the nature of the harm caused to the victim, and the history of the employee since the incident, or any other evidence or circumstances indicating that the employee will not present a danger if employment or continued employment is allowed.

(b) The agency may consider as part of its deliberations of the employee’s rehabilitation the fact that the employee has, subsequent to the conviction for the disqualifying offense for which the exemption is being sought, been arrested for or convicted of another crime, even if that crime is not a disqualifying offense.

(c) The decision of the head of an agency regarding an exemption may be contested through the hearing procedures set forth in chapter 120. The standard of review by the administrative law judge is whether the agency’s intended action is an abuse of discretion.

(4)(a) Disqualification from employment under this chapter may not be removed from, nor may an exemption be granted to, any personnel who is found guilty of, regardless of adjudication, or who has entered a plea of nolo contendere or guilty to, any felony covered by s. 435.03 or s. 435.04 solely by reason of any pardon, executive clemency, or restoration of civil rights.

(b) Disqualification from employment under this chapter may not be removed from, nor may an exemption be granted to, any person who is a:

1. Sexual predator as designated pursuant to s. 775.21;

2. Career offender pursuant to s. 775.261; or

3. Sexual offender pursuant to s. 943.0435, unless the requirement to register as a sexual offender has been removed pursuant to s. 943.04354.

(c) Disqualification from employment under this chapter may not be removed from, and an exemption may not be granted to, any current or prospective child care personnel, as defined in s. 402.302(3), and such a person is disqualified from employment as child care personnel, regardless of any previous exemptions from disqualification, if the person has been registered as a sex offender as described in 42 U.S.C. s. 9858f(c)(1)(C) or has been arrested for and is awaiting final disposition of, has been convicted or found guilty of, or entered a plea of guilty or nolo contendere to, regardless of adjudication, or has been adjudicated delinquent and the record has not been sealed or expunged for, any offense prohibited under any of the following provisions of state law or a similar law of another jurisdiction:

1. A felony offense prohibited under any of the following statutes:

a. Chapter 741, relating to domestic violence.

b. Section 782.04, relating to murder.

c. Section 782.07, relating to manslaughter, aggravated manslaughter of an elderly person or disabled adult, aggravated manslaughter of a child, or aggravated manslaughter of an officer, a firefighter, an emergency medical technician, or a paramedic.

d. Section 784.021, relating to aggravated assault.

e. Section 784.045, relating to aggravated battery.

f. Section 787.01, relating to kidnapping.

g. Section 787.025, relating to luring or enticing a child.

h. Section 787.04(2), relating to leading, taking, enticing, or removing a minor beyond the state limits, or concealing the location of a minor, with criminal intent pending custody proceedings.

i. Section 787.04(3), relating to leading, taking, enticing, or removing a minor beyond the state limits, or concealing the location of a minor, with criminal intent pending dependency proceedings or proceedings concerning alleged abuse or neglect of a minor.

j. Section 794.011, relating to sexual battery.

k. Former s. 794.041, relating to sexual activity with or solicitation of a child by a person in familial or custodial authority.

l. Section 794.05, relating to unlawful sexual activity with certain minors.

m. Section 794.08, relating to female genital mutilation.

n. Section 806.01, relating to arson.

o. Section 826.04, relating to incest.

p. Section 827.03, relating to child abuse, aggravated child abuse, or neglect of a child.

q. Section 827.04, relating to contributing to the delinquency or dependency of a child.

r. Section 827.071, relating to sexual performance by a child.

s. Chapter 847, relating to child pornography.

t. Section 985.701, relating to sexual misconduct in juvenile justice programs.

2. A misdemeanor offense prohibited under any of the following statutes:

a. Section 784.03, relating to battery, if the victim of the offense was a minor.

b. Section 787.025, relating to luring or enticing a child.

c. Chapter 847, relating to child pornography.

3. A criminal act committed in another state or under federal law which, if committed in this state, constitutes an offense prohibited under any statute listed in subparagraph 1. or subparagraph 2.

(5) Exemptions granted by one agency shall be considered by subsequent agencies, but are not binding on the subsequent agency.

History.—s. 47, ch. 95-228; s. 47, ch. 2000-349; s. 64, ch. 2001-62; s. 29, ch. 2004-267; s. 9, ch. 2005-128; s. 41, ch. 2010-114; s. 8, ch. 2014-84; ss. 1, 3, ch. 2016-98; s. 26, ch. 2016-104; s. 37, ch. 2016-105; s. 15, ch. 2016-238.



435.08 - Payment for processing of fingerprints and state criminal records checks.

435.08 Payment for processing of fingerprints and state criminal records checks.—The employer or the employee is responsible for paying the costs of screening. Payment shall be submitted to the Department of Law Enforcement with the request for screening. The appropriate agency is responsible for collecting and paying any fee related to fingerprints retained on its behalf to the Department of Law Enforcement for costs resulting from the fingerprint information retention services. The amount of the annual fee and procedures for the submission and retention of fingerprint information and for the dissemination of search results shall be established by rule of the Department of Law Enforcement.

History.—s. 47, ch. 95-228; s. 209, ch. 99-8; s. 48, ch. 2000-349; s. 42, ch. 2010-114.



435.09 - Confidentiality of personnel background check information.

435.09 Confidentiality of personnel background check information.—No criminal or juvenile information obtained under this section may be used for any purpose other than determining whether persons meet the minimum standards for employment or for an owner or director of a covered service provider. The criminal records and juvenile records obtained by the department or by an employer are exempt from s. 119.07(1).

History.—s. 47, ch. 95-228; s. 282, ch. 96-406; s. 49, ch. 2000-349.



435.10 - Sharing of personnel information among employers.

435.10 Sharing of personnel information among employers.—Every employer of employees covered by this chapter shall furnish copies of personnel records for employees or former employees to any other employer requesting this information pursuant to this section. Information contained in the records may include, but is not limited to, disciplinary matters and any reason for termination. Any employer releasing such records pursuant to this chapter shall be considered to be acting in good faith and may not be held liable for information contained in such records, absent a showing that the employer maliciously falsified such records.

History.—s. 47, ch. 95-228.



435.11 - Penalties.

435.11 Penalties.—

(1) It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any person willfully, knowingly, or intentionally to:

(a) Fail, by false statement, misrepresentation, impersonation, or other fraudulent means, to disclose in any application for voluntary or paid employment a material fact used in making a determination as to such person’s qualifications for a position of special trust.

(b) Use records information for purposes other than screening for employment or release records information to other persons for purposes other than screening for employment.

(2) It is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, for any person willfully, knowingly, or intentionally to use juvenile records information for any purposes other than specified in this section or to release such information to other persons for purposes other than specified in this section.

History.—s. 47, ch. 95-228; s. 283, ch. 96-406.



435.12 - Care Provider Background Screening Clearinghouse.

435.12 Care Provider Background Screening Clearinghouse.—

(1) The Agency for Health Care Administration in consultation with the Department of Law Enforcement shall create a secure web-based system, which shall be known as the “Care Provider Background Screening Clearinghouse” or “clearinghouse,” and which shall be implemented to the full extent practicable no later than September 30, 2013, subject to the specified agencies being funded and equipped to participate in such program. The clearinghouse shall allow the results of criminal history checks provided to the specified agencies for screening of persons qualified as care providers under s. 943.0542 to be shared among the specified agencies when a person has applied to volunteer, be employed, be licensed, or enter into a contract that requires a state and national fingerprint-based criminal history check. The Agency for Health Care Administration and the Department of Law Enforcement may adopt rules to create forms or implement procedures needed to carry out this section.

(2)(a) To ensure that the information in the clearinghouse is current, the fingerprints of an employee required to be screened by a specified agency and included in the clearinghouse must be:

1. Retained by the Department of Law Enforcement pursuant to s. 943.05(2)(g) and (h) and (3), and the Department of Law Enforcement must report the results of searching those fingerprints against state incoming arrest fingerprint submissions to the Agency for Health Care Administration for inclusion in the clearinghouse.

2. Retained by the Federal Bureau of Investigation in the national retained print arrest notification program as soon as the Department of Law Enforcement begins participation in such program. Arrest prints will be searched against retained prints at the Federal Bureau of Investigation and notification of arrests will be forwarded to the Florida Department of Law Enforcement and reported to the Agency for Health Care Administration for inclusion in the clearinghouse.

3. Resubmitted for a Federal Bureau of Investigation national criminal history check every 5 years until such time as the fingerprints are retained by the Federal Bureau of Investigation.

4. Subject to retention on a 5-year renewal basis with fees collected at the time of initial submission or resubmission of fingerprints.

5. Submitted with a photograph of the person taken at the time the fingerprints are submitted.

(b) Until such time as the fingerprints are enrolled in the national retained print arrest notification program at the Federal Bureau of Investigation, an employee with a break in service of more than 90 days from a position that requires screening by a specified agency must submit to a national screening if the person returns to a position that requires screening by a specified agency.

(c) An employer of persons subject to screening by a specified agency must register with the clearinghouse and maintain the employment status of all employees within the clearinghouse. Initial employment status and any changes in status must be reported within 10 business days.

(d) An employer must register with and initiate all criminal history checks through the clearinghouse before referring an employee or potential employee for electronic fingerprint submission to the Department of Law Enforcement. The registration must include the employee’s full first name, middle initial, and last name; social security number; date of birth; mailing address; sex; and race. Individuals, persons, applicants, and controlling interests that cannot legally obtain a social security number must provide an individual taxpayer identification number.

(3) An employee who has undergone a fingerprint-based criminal history check by a specified agency before the clearinghouse is operational is not required to be checked again solely for the purpose of entry in the clearinghouse. Every employee who is or will become subject to fingerprint-based criminal history checks to be eligible to be licensed, have their license renewed, or meet screening or rescreening requirements by a specified agency once the specified agency participates in the clearinghouse shall be subject to the requirements of this section with respect to entry of records in the clearinghouse and retention of fingerprints for reporting the results of searching against state incoming arrest fingerprint submissions.

History.—s. 12, ch. 2012-73; s. 9, ch. 2014-84.






Chapter 440 - WORKERS' COMPENSATION

440.01 - Short title.

440.01 Short title.—This chapter may be cited as the “Workers’ Compensation Law.”

History.—s. 1, ch. 17481, 1935; CGL 1936 Supp. 5966(1); s. 23, ch. 78-300; ss. 1, 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1.



440.015 - Legislative intent.

440.015 Legislative intent.—It is the intent of the Legislature that the Workers’ Compensation Law be interpreted so as to assure the quick and efficient delivery of disability and medical benefits to an injured worker and to facilitate the worker’s return to gainful reemployment at a reasonable cost to the employer. It is the specific intent of the Legislature that workers’ compensation cases shall be decided on their merits. The workers’ compensation system in Florida is based on a mutual renunciation of common-law rights and defenses by employers and employees alike. In addition, it is the intent of the Legislature that the facts in a workers’ compensation case are not to be interpreted liberally in favor of either the rights of the injured worker or the rights of the employer. Additionally, the Legislature hereby declares that disputes concerning the facts in workers’ compensation cases are not to be given a broad liberal construction in favor of the employee on the one hand or of the employer on the other hand, and the laws pertaining to workers’ compensation are to be construed in accordance with the basic principles of statutory construction and not liberally in favor of either employee or employer. It is the intent of the Legislature to ensure the prompt delivery of benefits to the injured worker. Therefore, an efficient and self-executing system must be created which is not an economic or administrative burden. The department, agency, the Office of Insurance Regulation, and the Division of Administrative Hearings shall administer the Workers’ Compensation Law in a manner which facilitates the self-execution of the system and the process of ensuring a prompt and cost-effective delivery of payments.

History.—s. 8, ch. 90-201; s. 6, ch. 91-1; s. 1, ch. 93-415; s. 10, ch. 2002-194; s. 466, ch. 2003-261; s. 3, ch. 2012-135.



440.02 - Definitions.

440.02 Definitions.—When used in this chapter, unless the context clearly requires otherwise, the following terms shall have the following meanings:

(1) “Accident” means only an unexpected or unusual event or result that happens suddenly. Disability or death due to the accidental acceleration or aggravation of a venereal disease or of a disease due to the habitual use of alcohol or controlled substances or narcotic drugs, or a disease that manifests itself in the fear of or dislike for an individual because of the individual’s race, color, religion, sex, national origin, age, or handicap is not an injury by accident arising out of the employment. Subject to s. 440.15(5), if a preexisting disease or anomaly is accelerated or aggravated by an accident arising out of and in the course of employment, only acceleration of death or acceleration or aggravation of the preexisting condition reasonably attributable to the accident is compensable, with respect to any compensation otherwise payable under this chapter. An injury or disease caused by exposure to a toxic substance, including, but not limited to, fungus or mold, is not an injury by accident arising out of the employment unless there is clear and convincing evidence establishing that exposure to the specific substance involved, at the levels to which the employee was exposed, can cause the injury or disease sustained by the employee.

(2) “Adoption” or “adopted” means legal adoption prior to the time of the injury.

(3) “Agency” means the Agency for Health Care Administration.

(4) “Carrier” means any person or fund authorized under s. 440.38 to insure under this chapter and includes a self-insurer, and a commercial self-insurance fund authorized under s. 624.462.

(5) “Casual” as used in this section refers only to employments for work that is anticipated to be completed in 10 working days or less, without regard to the number of persons employed, and at a total labor cost of less than $500.

(6) “Child” includes a posthumous child, a child legally adopted prior to the injury of the employee, and a stepchild or acknowledged child born out of wedlock dependent upon the deceased, but does not include married children unless wholly dependent on the employee. “Grandchild” means a child as above defined of a child as above defined. “Brother” and “sister” include stepbrothers and stepsisters, half brothers and half sisters, and brothers and sisters by adoption, but does not include married brothers or married sisters unless wholly dependent on the employee. “Child,” “grandchild,” “brother,” and “sister” include only persons who at the time of the death of the deceased employees are under 18 years of age, or under 22 years of age if a full-time student in an accredited educational institution.

(7) “Compensation” means the money allowance payable to an employee or to his or her dependents as provided for in this chapter.

(8) “Construction industry” means for-profit activities involving any building, clearing, filling, excavation, or substantial improvement in the size or use of any structure or the appearance of any land. However, “construction” does not mean a homeowner’s act of construction or the result of a construction upon his or her own premises, provided such premises are not intended to be sold, resold, or leased by the owner within 1 year after the commencement of construction. The division may, by rule, establish codes and definitions thereof that meet the criteria of the term “construction industry” as set forth in this section.

(9) “Corporate officer” or “officer of a corporation” means any person who fills an office provided for in the corporate charter or articles of incorporation filed with the Division of Corporations of the Department of State or as authorized or required under part I of chapter 607. The term “officer of a corporation” includes a member owning at least 10 percent of a limited liability company as defined in and organized pursuant to chapter 605.

(10) “Date of maximum medical improvement” means the date after which further recovery from, or lasting improvement to, an injury or disease can no longer reasonably be anticipated, based upon reasonable medical probability.

(11) “Death” as a basis for a right to compensation means only death resulting from an injury.

(12) “Department” means the Department of Financial Services; the term does not include the Financial Services Commission or any office of the commission.

(13) “Disability” means incapacity because of the injury to earn in the same or any other employment the wages which the employee was receiving at the time of the injury.

(14) “Division” means the Division of Workers’ Compensation of the Department of Financial Services.

(15)(a) “Employee” means any person who receives remuneration from an employer for the performance of any work or service while engaged in any employment under any appointment or contract for hire or apprenticeship, express or implied, oral or written, whether lawfully or unlawfully employed, and includes, but is not limited to, aliens and minors.

(b) “Employee” includes any person who is an officer of a corporation and who performs services for remuneration for such corporation within this state, whether or not such services are continuous.

1. Any officer of a corporation may elect to be exempt from this chapter by filing notice of the election with the department as provided in s. 440.05.

2. As to officers of a corporation who are engaged in the construction industry, no more than three officers of a corporation or of any group of affiliated corporations may elect to be exempt from this chapter by filing a notice of the election with the department as provided in s. 440.05. Officers must be shareholders, each owning at least 10 percent of the stock of such corporation and listed as an officer of such corporation with the Division of Corporations of the Department of State, in order to elect exemptions under this chapter. For purposes of this subparagraph, the term “affiliated” means and includes one or more corporations or entities, any one of which is a corporation engaged in the construction industry, under the same or substantially the same control of a group of business entities which are connected or associated so that one entity controls or has the power to control each of the other business entities. The term “affiliated” includes, but is not limited to, the officers, directors, executives, shareholders active in management, employees, and agents of the affiliated corporation. The ownership by one business entity of a controlling interest in another business entity or a pooling of equipment or income among business entities shall be prima facie evidence that one business is affiliated with the other.

3. An officer of a corporation who elects to be exempt from this chapter by filing a notice of the election with the department as provided in s. 440.05 is not an employee.

Services are presumed to have been rendered to the corporation if the officer is compensated by other than dividends upon shares of stock of the corporation which the officer owns.

(c) “Employee” includes:

1. A sole proprietor or a partner who is not engaged in the construction industry, devotes full time to the proprietorship or partnership, and elects to be included in the definition of employee by filing notice thereof as provided in s. 440.05.

2. All persons who are being paid by a construction contractor as a subcontractor, unless the subcontractor has validly elected an exemption as permitted by this chapter, or has otherwise secured the payment of compensation coverage as a subcontractor, consistent with s. 440.10, for work performed by or as a subcontractor.

3. An independent contractor working or performing services in the construction industry.

4. A sole proprietor who engages in the construction industry and a partner or partnership that is engaged in the construction industry.

(d) “Employee” does not include:

1. An independent contractor who is not engaged in the construction industry.

a. In order to meet the definition of independent contractor, at least four of the following criteria must be met:

(I) The independent contractor maintains a separate business with his or her own work facility, truck, equipment, materials, or similar accommodations;

(II) The independent contractor holds or has applied for a federal employer identification number, unless the independent contractor is a sole proprietor who is not required to obtain a federal employer identification number under state or federal regulations;

(III) The independent contractor receives compensation for services rendered or work performed and such compensation is paid to a business rather than to an individual;

(IV) The independent contractor holds one or more bank accounts in the name of the business entity for purposes of paying business expenses or other expenses related to services rendered or work performed for compensation;

(V) The independent contractor performs work or is able to perform work for any entity in addition to or besides the employer at his or her own election without the necessity of completing an employment application or process; or

(VI) The independent contractor receives compensation for work or services rendered on a competitive-bid basis or completion of a task or a set of tasks as defined by a contractual agreement, unless such contractual agreement expressly states that an employment relationship exists.

b. If four of the criteria listed in sub-subparagraph a. do not exist, an individual may still be presumed to be an independent contractor and not an employee based on full consideration of the nature of the individual situation with regard to satisfying any of the following conditions:

(I) The independent contractor performs or agrees to perform specific services or work for a specific amount of money and controls the means of performing the services or work.

(II) The independent contractor incurs the principal expenses related to the service or work that he or she performs or agrees to perform.

(III) The independent contractor is responsible for the satisfactory completion of the work or services that he or she performs or agrees to perform.

(IV) The independent contractor receives compensation for work or services performed for a commission or on a per-job basis and not on any other basis.

(V) The independent contractor may realize a profit or suffer a loss in connection with performing work or services.

(VI) The independent contractor has continuing or recurring business liabilities or obligations.

(VII) The success or failure of the independent contractor’s business depends on the relationship of business receipts to expenditures.

c. Notwithstanding anything to the contrary in this subparagraph, an individual claiming to be an independent contractor has the burden of proving that he or she is an independent contractor for purposes of this chapter.

2. A real estate licensee, if that person agrees, in writing, to perform for remuneration solely by way of commission.

3. Bands, orchestras, and musical and theatrical performers, including disk jockeys, performing in licensed premises as defined in chapter 562, if a written contract evidencing an independent contractor relationship is entered into before the commencement of such entertainment.

4. An owner-operator of a motor vehicle who transports property under a written contract with a motor carrier which evidences a relationship by which the owner-operator assumes the responsibility of an employer for the performance of the contract, if the owner-operator is required to furnish motor vehicle equipment as identified in the written contract and the principal costs incidental to the performance of the contract, including, but not limited to, fuel and repairs, provided a motor carrier’s advance of costs to the owner-operator when a written contract evidences the owner-operator’s obligation to reimburse such advance shall be treated as the owner-operator furnishing such cost and the owner-operator is not paid by the hour or on some other time-measured basis.

5. A person whose employment is both casual and not in the course of the trade, business, profession, or occupation of the employer.

6. A volunteer, except a volunteer worker for the state or a county, municipality, or other governmental entity. A person who does not receive monetary remuneration for services is presumed to be a volunteer unless there is substantial evidence that a valuable consideration was intended by both employer and employee. For purposes of this chapter, the term “volunteer” includes, but is not limited to:

a. Persons who serve in private nonprofit agencies and who receive no compensation other than expenses in an amount less than or equivalent to the standard mileage and per diem expenses provided to salaried employees in the same agency or, if such agency does not have salaried employees who receive mileage and per diem, then such volunteers who receive no compensation other than expenses in an amount less than or equivalent to the customary mileage and per diem paid to salaried workers in the community as determined by the department; and

b. Volunteers participating in federal programs established under Pub. L. No. 93-113.

7. Unless otherwise prohibited by this chapter, any officer of a corporation who elects to be exempt from this chapter. Such officer is not an employee for any reason under this chapter until the notice of revocation of election filed pursuant to s. 440.05 is effective.

8. An officer of a corporation that is engaged in the construction industry who elects to be exempt from the provisions of this chapter, as otherwise permitted by this chapter. Such officer is not an employee for any reason until the notice of revocation of election filed pursuant to s. 440.05 is effective.

9. An exercise rider who does not work for a single horse farm or breeder, and who is compensated for riding on a case-by-case basis, provided a written contract is entered into prior to the commencement of such activity which evidences that an employee/employer relationship does not exist.

10. A taxicab, limousine, or other passenger vehicle-for-hire driver who operates said vehicles pursuant to a written agreement with a company which provides any dispatch, marketing, insurance, communications, or other services under which the driver and any fees or charges paid by the driver to the company for such services are not conditioned upon, or expressed as a proportion of, fare revenues.

11. A person who performs services as a sports official for an entity sponsoring an interscholastic sports event or for a public entity or private, nonprofit organization that sponsors an amateur sports event. For purposes of this subparagraph, such a person is an independent contractor. For purposes of this subparagraph, the term “sports official” means any person who is a neutral participant in a sports event, including, but not limited to, umpires, referees, judges, linespersons, scorekeepers, or timekeepers. This subparagraph does not apply to any person employed by a district school board who serves as a sports official as required by the employing school board or who serves as a sports official as part of his or her responsibilities during normal school hours.

12. Medicaid-enrolled clients under chapter 393 who are excluded from the definition of employment under s. 443.1216(4)(d) and served by Adult Day Training Services under the Home and Community-Based or the Family and Supported Living Medicaid Waiver program in a sheltered workshop setting licensed by the United States Department of Labor for the purpose of training and earning less than the federal hourly minimum wage.

13. Medicaid-enrolled clients under chapter 393 who are excluded from the definition of employment under s. 443.1216(4)(d) and served by Adult Day Training Services under the Family and Supported Living Medicaid Waiver program in a sheltered workshop setting licensed by the United States Department of Labor for the purpose of training and earning less than the federal hourly minimum wage.

(16)(a) “Employer” means the state and all political subdivisions thereof, all public and quasi-public corporations therein, every person carrying on any employment, and the legal representative of a deceased person or the receiver or trustees of any person. “Employer” also includes employment agencies, employee leasing companies, and similar agents who provide employees to other persons. If the employer is a corporation, parties in actual control of the corporation, including, but not limited to, the president, officers who exercise broad corporate powers, directors, and all shareholders who directly or indirectly own a controlling interest in the corporation, are considered the employer for the purposes of ss. 440.105, 440.106, and 440.107.

(b) A homeowner shall not be considered the employer of persons hired by the homeowner to carry out construction on the homeowner’s own premises if those premises are not intended for immediate lease, sale, or resale.

(c) Facilities serving individuals under subparagraph (15)(d)12. shall be considered agents of the Agency for Health Care Administration as it relates to providing Adult Day Training Services under the Home and Community-Based Medicaid Waiver program and not employers or third parties for the purpose of limiting or denying Medicaid benefits.

(17)(a) “Employment,” subject to the other provisions of this chapter, means any service performed by an employee for the person employing him or her.

(b) “Employment” includes:

1. Employment by the state and all political subdivisions thereof and all public and quasi-public corporations therein, including officers elected at the polls.

2. All private employments in which four or more employees are employed by the same employer or, with respect to the construction industry, all private employment in which one or more employees are employed by the same employer.

3. Volunteer firefighters responding to or assisting with fire or medical emergencies whether or not the firefighters are on duty.

(c) “Employment” does not include service performed by or as:

1. Domestic servants in private homes.

2. Agricultural labor performed on a farm in the employ of a bona fide farmer, or association of farmers, that employs 5 or fewer regular employees and that employs fewer than 12 other employees at one time for seasonal agricultural labor that is completed in less than 30 days, provided such seasonal employment does not exceed 45 days in the same calendar year. The term “farm” includes stock, dairy, poultry, fruit, fur-bearing animals, fish, and truck farms, ranches, nurseries, and orchards. The term “agricultural labor” includes field foremen, timekeepers, checkers, and other farm labor supervisory personnel.

3. Professional athletes, such as professional boxers, wrestlers, baseball, football, basketball, hockey, polo, tennis, jai alai, and similar players, and motorsports teams competing in a motor racing event as defined in s. 549.08.

4. Labor under a sentence of a court to perform community services as provided in s. 316.193.

5. State prisoners or county inmates, except those performing services for private employers or those enumerated in s. 948.036(1).

(18) “Misconduct” includes, but is not limited to, the following, which shall not be construed in pari materia with each other:

(a) Conduct evincing such willful or wanton disregard of an employer’s interests as is found in deliberate violation or disregard of standards of behavior which the employer has the right to expect of the employee; or

(b) Carelessness or negligence of such a degree or recurrence as to manifest culpability, wrongful intent, or evil design, or to show an intentional and substantial disregard of an employer’s interests or of the employee’s duties and obligations to the employer.

(19) “Injury” means personal injury or death by accident arising out of and in the course of employment, and such diseases or infection as naturally or unavoidably result from such injury. Damage to dentures, eyeglasses, prosthetic devices, and artificial limbs may be included in this definition only when the damage is shown to be part of, or in conjunction with, an accident. This damage must specifically occur as the result of an accident in the normal course of employment.

(20) “Parent” includes stepparents and parents by adoption, parents-in-law, and any persons who for more than 3 years prior to the death of the deceased employee stood in the place of a parent to him or her and were dependent on the injured employee.

(21) “Partner” means any person who is a member of a partnership that is formed by two or more persons to carry on as coowners of a business with the understanding that there will be a proportional sharing of the profits and losses between them. For the purposes of this chapter, a partner is a person who participates fully in the management of the partnership and who is personally liable for its debts.

(22) “Permanent impairment” means any anatomic or functional abnormality or loss determined as a percentage of the body as a whole, existing after the date of maximum medical improvement, which results from the injury.

(23) “Person” means individual, partnership, association, or corporation, including any public service corporation.

(24) “Self-insurer” means:

(a) Any employer who has secured payment of compensation pursuant to s. 440.38(1)(b) or (6) as an individual self-insurer;

(b) Any employer who has secured payment of compensation through a group self-insurance fund under s. 624.4621;

(c) Any group self-insurance fund established under s. 624.4621;

(d) A public utility as defined in s. 364.02 or s. 366.02 that has assumed by contract the liabilities of contractors or subcontractors pursuant to s. 624.46225; or

(e) Any local government self-insurance fund established under s. 624.4622.

(25) “Sole proprietor” means a natural person who owns a form of business in which that person owns all the assets of the business and is solely liable for all the debts of the business.

(26) “Spouse” includes only a spouse substantially dependent for financial support upon the decedent and living with the decedent at the time of the decedent’s injury and death, or substantially dependent upon the decedent for financial support and living apart at that time for justifiable cause.

(27) “Time of injury” means the time of the occurrence of the accident resulting in the injury.

(28) “Wages” means the money rate at which the service rendered is recompensed under the contract of hiring in force at the time of the injury and includes only the wages earned and reported for federal income tax purposes on the job where the employee is injured and any other concurrent employment where he or she is also subject to workers’ compensation coverage and benefits, together with the reasonable value of housing furnished to the employee by the employer which is the permanent year-round residence of the employee, and gratuities to the extent reported to the employer in writing as taxable income received in the course of employment from others than the employer and employer contributions for health insurance for the employee or the employee’s dependents. However, housing furnished to migrant workers shall be included in wages unless provided after the time of injury. In employment in which an employee receives consideration for housing, the reasonable value of such housing compensation shall be the actual cost to the employer or based upon the Fair Market Rent Survey promulgated pursuant to s. 8 of the Housing and Urban Development Act of 1974, whichever is less. However, if employer contributions for housing or health insurance are continued after the time of the injury, the contributions are not “wages” for the purpose of calculating an employee’s average weekly wage.

(29) “Weekly compensation rate” means and refers to the amount of compensation payable for a period of 7 consecutive calendar days, including any Saturdays, Sundays, holidays, and other nonworking days which fall within such period of 7 consecutive calendar days. When Saturdays, Sundays, holidays, or other nonworking days immediately follow the first 7 calendar days of disability or occur at the end of a period of disability as the last day or days of such period, such nonworking days constitute a part of the period of disability with respect to which compensation is payable.

(30) “Construction design professional” means an architect, professional engineer, landscape architect, or surveyor and mapper, or any corporation, professional or general, that has a certificate to practice in the construction design field from the Department of Business and Professional Regulation.

(31) “Individual self-insurer” means any employer who has secured payment of compensation pursuant to s. 440.38(1)(b) as an individual self-insurer.

(32) “Domestic individual self-insurer” means an individual self-insurer:

(a) Which is a corporation formed under the laws of this state;

(b) Who is an individual who is a resident of this state or whose primary place of business is located in this state; or

(c) Which is a partnership whose principals are residents of this state or whose primary place of business is located in this state.

(33) “Foreign individual self-insurer” means an individual self-insurer:

(a) Which is a corporation formed under the laws of any state, district, territory, or commonwealth of the United States other than this state;

(b) Who is an individual who is not a resident of this state and whose primary place of business is not located in this state; or

(c) Which is a partnership whose principals are not residents of this state and whose primary place of business is not located in this state.

(34) “Insolvent member” means an individual self-insurer which is a member of the Florida Self-Insurers Guaranty Association, Incorporated, or which was a member and has withdrawn pursuant to s. 440.385(1)(b), and which has been found insolvent, as defined in subparagraph (35)(a)1., subparagraph (35)(a)2., or subparagraph (35)(a)3., by a court of competent jurisdiction in this or any other state, or meets the definition of subparagraph (35)(a)4.

(35) “Insolvency” or “insolvent” means:

(a) With respect to an individual self-insurer:

1. That all assets of the individual self-insurer, if made immediately available, would not be sufficient to meet all the individual self-insurer’s liabilities;

2. That the individual self-insurer is unable to pay its debts as they become due in the usual course of business;

3. That the individual self-insurer has substantially ceased or suspended the payment of compensation to its employees as required in this chapter; or

4. That the individual self-insurer has sought protection under the United States Bankruptcy Code or has been brought under the jurisdiction of a court of bankruptcy as a debtor pursuant to the United States Bankruptcy Code.

(b) With respect to an employee claiming insolvency pursuant to s. 440.25(5), a person is insolvent who:

1. Has ceased to pay his or her debts in the ordinary course of business and cannot pay his or her debts as they become due; or

2. Has been adjudicated insolvent pursuant to the federal bankruptcy law.

(36) “Arising out of” pertains to occupational causation. An accidental injury or death arises out of employment if work performed in the course and scope of employment is the major contributing cause of the injury or death.

(37) “Soft-tissue injury” means an injury that produces damage to the soft tissues, rather than to the skeletal tissues or soft organs.

(38) “Insurer” means a group self-insurers’ fund authorized by s. 624.4621, an individual self-insurer authorized by s. 440.38, a commercial self-insurance fund authorized by s. 624.462, an assessable mutual insurer authorized by s. 628.6011, and an insurer licensed to write workers’ compensation and employer’s liability insurance in this state. The term “carrier,” as used in this chapter, means an insurer as defined in this subsection.

(39) “Statement,” for the purposes of ss. 440.105 and 440.106, shall include the exact fraud statement language in s. 440.105(7). This requirement includes, but is not limited to, any notice, representation, statement, proof of injury, bill for services, diagnosis, prescription, hospital or doctor record, X ray, test result, or other evidence of loss, injury, or expense.

(40) “Specificity” means information on the petition for benefits sufficient to put the employer or carrier on notice of the exact statutory classification and outstanding time period of benefits being requested and includes a detailed explanation of any benefits received that should be increased, decreased, changed, or otherwise modified. If the petition is for medical benefits, the information shall include specific details as to why such benefits are being requested, why such benefits are medically necessary, and why current treatment, if any, is not sufficient. Any petition requesting alternate or other medical care, including, but not limited to, petitions requesting psychiatric or psychological treatment, must specifically identify the physician, as defined in s. 440.13(1), who is recommending such treatment. A copy of a report from such physician making the recommendation for alternate or other medical care shall also be attached to the petition. A judge of compensation claims shall not order such treatment if a physician is not recommending such treatment.

(41) “Office of Insurance Regulation” means the Office of Insurance Regulation of the Financial Services Commission.

History.—s. 2, ch. 17481, 1935; s. 1, ch. 17482, 1935; s. 1, ch. 17483, 1935; CGL 1936 Supp. 5966(2); s. 1, ch. 18413, 1937; s. 1, ch. 20672, 1941; s. 1, ch. 28238, 1953; s. 1, ch. 29778, 1955; s. 1, ch. 57-155; s. 1, ch. 57-225; s. 1, ch. 59-100; s. 1, ch. 65-184; s. 1, ch. 67-554; ss. 17, 35, ch. 69-106; s. 1, ch. 71-80; s. 162, ch. 71-377; s. 1, ch. 72-243; s. 1, ch. 73-127; s. 1, ch. 73-283; s. 116, ch. 73-333; s. 1, ch. 74-46; s. 1, ch. 74-124; s. 1, ch. 74-197; s. 1, ch. 75-209; s. 1, ch. 77-174; s. 1, ch. 77-290; ss. 1, 23, ch. 78-300; s. 15, ch. 79-7; ss. 2, 124, ch. 79-40; s. 21, ch. 79-312; s. 1, ch. 80-236; s. 3, ch. 81-119; ss. 1, 20, ch. 83-305; s. 1, ch. 84-267; s. 6, ch. 86-171; s. 1, ch. 87-330; s. 1, ch. 88-203; s. 2, ch. 89-61; ss. 3, 43, ch. 89-289; ss. 9, 56, ch. 90-201; ss. 7, 52, ch. 91-1; s. 1, ch. 91-2; s. 2, ch. 93-415; s. 117, ch. 94-119; s. 59, ch. 94-218; s. 97, ch. 97-103; s. 1, ch. 98-174; s. 89, ch. 2000-153; s. 7, ch. 2001-91; s. 11, ch. 2002-194; s. 5, ch. 2002-236; s. 54, ch. 2003-164; s. 467, ch. 2003-261; ss. 1, 2, ch. 2003-412; s. 2, ch. 2003-422; s. 59, ch. 2004-5; s. 32, ch. 2004-373; s. 21, ch. 2005-60; s. 12, ch. 2005-71; s. 1, ch. 2005-78; s. 4, ch. 2006-15; ss. 1, 2, ch. 2012-213; s. 1, ch. 2013-141; s. 46, ch. 2014-209; s. 19, ch. 2015-148.



440.021 - Exemption of workers’ compensation from chapter 120.

440.021 Exemption of workers’ compensation from chapter 120.—Workers’ compensation adjudications by judges of compensation claims are exempt from chapter 120, and no judge of compensation claims shall be considered an agency or a part thereof. Communications of the result of investigations by the department pursuant to s. 440.185(3) are exempt from chapter 120. In all instances in which the department institutes action to collect a penalty or interest which may be due pursuant to this chapter, the penalty or interest shall be assessed without hearing, and the party against which such penalty or interest is assessed shall be given written notice of such assessment and shall have the right to protest within 20 days of such notice. Upon receipt of a timely notice of protest and after such investigation as may be necessary, the department shall, if it agrees with such protest, notify the protesting party that the assessment has been revoked. If the department does not agree with the protest, it shall refer the matter to the judge of compensation claims for determination pursuant to s. 440.25(2)-(5). Such action of the department is exempt from the provisions of chapter 120.

History.—s. 15, ch. 77-290; s. 23, ch. 78-300; ss. 3, 124, ch. 79-40; ss. 6, 21, ch. 79-312; s. 4, ch. 81-119; s. 2, ch. 83-305; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 2, ch. 91-46; s. 90, ch. 2000-153; s. 12, ch. 2002-194; s. 1, ch. 2016-56.



440.03 - Application.

440.03 Application.—Every employer and employee as defined in s. 440.02 shall be bound by the provisions of this chapter.

History.—s. 3, ch. 17481, 1935; CGL 1936 Supp. 5966(3); s. 1, ch. 70-148; s. 23, ch. 78-300; s. 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1.



440.04 - Waiver of exemption.

440.04 Waiver of exemption.—

(1) Every employer having in her or his employment any employee not included in the definition “employee” or excluded or exempted from the operation of this chapter may at any time waive such exclusion or exemption and accept the provisions of this chapter by giving notice thereof as provided in s. 440.05, and by so doing be as fully protected and covered by the provisions of this chapter as if such exclusion or exemption had not been contained herein.

(2) When any policy or contract of insurance specifically secures the benefits of this chapter to any person not included in the definition of “employee” or whose services are not included in the definition of “employment” or who is otherwise excluded or exempted from the operation of this chapter, the acceptance of such policy or contract of insurance by the insured and the writing of same by the carrier shall constitute a waiver of such exclusion or exemption and an acceptance of the provisions of this chapter with respect to such person, notwithstanding the provision of s. 440.05 with respect to notice.

(3) A corporate officer who has exempted herself or himself by proper notice from the operation of this chapter may at any time revoke such exemption and thereby accept the provisions of this chapter by giving notice as provided in s. 440.05.

History.—s. 4, ch. 17481, 1935; CGL 1936 Supp. 5966(4); s. 2, ch. 18413, 1937; s. 2, ch. 29778, 1955; s. 4, ch. 70-148; s. 2, ch. 74-197; s. 23, ch. 78-300; s. 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 98, ch. 97-103.



440.05 - Election of exemption; revocation of election; notice; certification.

440.05 Election of exemption; revocation of election; notice; certification.—

(1) Each corporate officer who elects not to accept the provisions of this chapter or who, after electing such exemption, revokes that exemption shall submit to the department notice to such effect in accordance with a form to be prescribed by the department.

(2) Each sole proprietor or partner who elects to be included in the definition of “employee” or who, after such election, revokes that election must submit to the department notice to such effect, in accordance with a form to be prescribed by the department.

(3) The notice of election to be exempt must be electronically submitted to the department by the officer of a corporation who is allowed to claim an exemption as provided by this chapter and must list the name, date of birth, driver license number or Florida identification card number, and all certified or registered licenses issued pursuant to chapter 489 held by the person seeking the exemption, the registration number of the corporation filed with the Division of Corporations of the Department of State, and the percentage of ownership evidencing the required ownership under this chapter. The notice of election to be exempt must identify each corporation that employs the person electing the exemption and must list the social security number or federal tax identification number of each such employer and the additional documentation required by this section. In addition, the notice of election to be exempt must provide that the officer electing an exemption is not entitled to benefits under this chapter, must provide that the election does not exceed exemption limits for officers provided in s. 440.02, and must certify that any employees of the corporation whose officer elects an exemption are covered by workers’ compensation insurance. Upon receipt of the notice of the election to be exempt, receipt of all application fees, and a determination by the department that the notice meets the requirements of this subsection, the department shall issue a certification of the election to the officer, unless the department determines that the information contained in the notice is invalid. The department shall revoke a certificate of election to be exempt from coverage upon a determination by the department that the person does not meet the requirements for exemption or that the information contained in the notice of election to be exempt is invalid. The certificate of election must list the name of the corporation listed in the request for exemption. A new certificate of election must be obtained each time the person is employed by a new or different corporation that is not listed on the certificate of election. A notice of the certificate of election must be sent to each workers’ compensation carrier identified in the request for exemption. Upon filing a notice of revocation of election, an officer who is a subcontractor or an officer of a corporate subcontractor must notify her or his contractor. Upon revocation of a certificate of election of exemption by the department, the department shall notify the workers’ compensation carriers identified in the request for exemption.

(4) The notice of election to be exempt from the provisions of this chapter must contain a notice that clearly states in substance the following: “Any person who, knowingly and with intent to injure, defraud, or deceive the department or any employer or employee, insurance company, or any other person, files a notice of election to be exempt containing any false or misleading information is guilty of a felony of the third degree.” Each person filing a notice of election to be exempt shall personally sign the notice and attest that he or she has reviewed, understands, and acknowledges the foregoing notice.

(5) A notice given under subsection (1), subsection (2), or subsection (3) shall become effective when issued by the department or 30 days after it is received by the department, whichever occurs first. However, if an accident or occupational disease occurs less than 30 days after the effective date of the insurance policy under which the payment of compensation is secured or the date the employer qualified as a self-insurer, such notice is effective as of 12:01 a.m. of the day following the date it is submitted to the department.

(6) A certificate of election to be exempt which is issued on or after January 1, 2013, in accordance with this section is valid for 2 years after the effective date stated thereon. Both the effective date and the expiration date must be listed on the face of the certificate by the department. The certificate must expire at midnight, 2 years from its issue date, as noted on the face of the exemption certificate. A certificate of election to be exempt may be revoked before its expiration by the officer for whom it was issued or by the department for the reasons stated in this section. At least 60 days before the expiration date of a certificate of exemption, the department shall send notice of the expiration date to the certificateholder at the address on the certificate or to the e-mail address on file with the department.

(7) Any contractor responsible for compensation under s. 440.10 may register in writing with the workers’ compensation carrier for any subcontractor and shall thereafter be entitled to receive written notice from the carrier of any cancellation or nonrenewal of the policy.

(8)(a) The department must assess a fee of $50 with each request for a construction industry certificate of election to be exempt or renewal of election to be exempt under this section.

(b) The funds collected by the department shall be used to administer this section, to audit the businesses that pay the fee for compliance with any requirements of this chapter, and to enforce compliance with the provisions of this chapter.

(9) The department may by rule prescribe forms and procedures for filing an election of exemption, revocation of election to be exempt, and notice of election of coverage for all employers and require specified forms to be submitted by all employers in filing for the election of exemption. The department may by rule prescribe forms and procedures for issuing a certificate of the election of exemption.

(10) Each officer of a corporation who is actively engaged in the construction industry and who elects an exemption from this chapter shall maintain business records as specified by the department by rule.

(11) Any corporate officer permitted by this chapter to claim an exemption must be listed on the records of this state’s Secretary of State, Division of Corporations, as a corporate officer.

(12) Certificates of election to be exempt issued under subsection (3) shall apply only to the corporate officer named on the notice of election to be exempt and apply only within the scope of the business or trade listed on the notice of election to be exempt.

(13) Notices of election to be exempt and certificates of election to be exempt shall be subject to revocation if, at any time after the filing of the notice or the issuance of the certificate, the person named on the notice or certificate no longer meets the requirements of this section for issuance of a certificate. The department shall revoke a certificate at any time for failure of the person named on the certificate to meet the requirements of this section.

(14) An officer of a corporation who elects exemption from this chapter by filing a certificate of election under this section may not recover benefits or compensation under this chapter. For purposes of determining the appropriate premium for workers’ compensation coverage, carriers may not consider any officer of a corporation who validly meets the requirements of this section to be an employee.

(15) Any corporate officer who is an affiliated person of a person who is delinquent in paying a stop-work order and penalty assessment order issued pursuant to s. 440.107, or owed pursuant to a court order, is ineligible for an election of exemption. The stop-work order and penalty assessment shall be in effect against any such affiliated person. As used in this subsection, the term “affiliated person” means:

(a) The spouse of such other person;

(b) Any person who directly or indirectly owns or controls, or holds with the power to vote, 10 percent or more of the outstanding voting securities of such other person;

(c) Any person who directly or indirectly owns 10 percent or more of the outstanding voting securities that are directly or indirectly owned, controlled, or held with the power to vote by such other person;

(d) Any person or group of persons who directly or indirectly control, are controlled by, or are under common control with such other person;

(e) Any person who directly or indirectly acquires all or substantially all of the other assets of such other person;

(f) Any officer, director, trustee, partner, owner, manager, joint venturer, or employee of such other person or a person performing duties similar to persons in such positions; or

(g) Any person who has an officer, director, trustee, partner, or joint venturer in common with such person.

History.—s. 5, ch. 17481, 1935; CGL 1936 Supp. 5966(5); ss. 17, 35, ch. 69-106; s. 2, ch. 70-148; s. 1, ch. 70-439; s. 3, ch. 74-197; s. 2, ch. 75-209; s. 23, ch. 78-300; s. 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 2, ch. 91-2; s. 3, ch. 93-415; s. 99, ch. 97-103; s. 1, ch. 98-125; s. 2, ch. 98-174; s. 40, ch. 99-240; s. 13, ch. 2002-194; s. 6, ch. 2002-236; s. 468, ch. 2003-261; s. 3, ch. 2003-412; s. 74, ch. 2005-2; s. 52, ch. 2006-1; ss. 3, 4, ch. 2012-213; s. 2, ch. 2013-141; s. 2, ch. 2016-56.



440.055 - Notice requirements.

440.055 Notice requirements.—An employer who employs fewer than four employees, who is permitted by law to elect not to secure payment of compensation under this chapter, and who elects not to do so shall post clear written notice in a conspicuous location at each worksite directed to all employees and other persons performing services at the worksite of their lack of entitlement to benefits under this chapter.

History.—s. 10, ch. 90-201; s. 8, ch. 91-1; s. 4, ch. 93-415.



440.06 - Failure to secure compensation; effect.

440.06 Failure to secure compensation; effect.—Every employer who fails to secure the payment of compensation, as provided in s. 440.10, by failing to meet the requirements of s. 440.38 may not, in any suit brought against him or her by an employee subject to this chapter to recover damages for injury or death, defend such a suit on the grounds that the injury was caused by the negligence of a fellow servant, that the employee assumed the risk of his or her employment, or that the injury was due to the comparative negligence of the employee.

History.—s. 6, ch. 17481, 1935; CGL 1936 Supp. 5966(6); s. 5, ch. 70-148; s. 23, ch. 78-300; ss. 4, 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 100, ch. 97-103; s. 4, ch. 2003-412.



440.075 - When corporate officer rejects chapter; effect.

440.075 When corporate officer rejects chapter; effect.—Every corporate officer who elects to reject this chapter shall, in any action to recover damages for injury or death brought against the corporate employer, proceed as at common law, and the employer in such suit may avail itself of all defenses that exist at common law.

History.—s. 4, ch. 74-197; s. 23, ch. 78-300; s. 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1.



440.077 - When a corporate officer rejects chapter, effect.

440.077 When a corporate officer rejects chapter, effect.—An officer of a corporation who is permitted to elect an exemption under this chapter and who elects to be exempt from the provisions of this chapter may not recover benefits under this chapter.

History.—s. 3, ch. 91-2; s. 5, ch. 2003-412.



440.09 - Coverage.

440.09 Coverage.—

(1) The employer must pay compensation or furnish benefits required by this chapter if the employee suffers an accidental compensable injury or death arising out of work performed in the course and the scope of employment. The injury, its occupational cause, and any resulting manifestations or disability must be established to a reasonable degree of medical certainty, based on objective relevant medical findings, and the accidental compensable injury must be the major contributing cause of any resulting injuries. For purposes of this section, “major contributing cause” means the cause which is more than 50 percent responsible for the injury as compared to all other causes combined for which treatment or benefits are sought. In cases involving occupational disease or repetitive exposure, both causation and sufficient exposure to support causation must be proven by clear and convincing evidence. Pain or other subjective complaints alone, in the absence of objective relevant medical findings, are not compensable. For purposes of this section, “objective relevant medical findings” are those objective findings that correlate to the subjective complaints of the injured employee and are confirmed by physical examination findings or diagnostic testing. Establishment of the causal relationship between a compensable accident and injuries for conditions that are not readily observable must be by medical evidence only, as demonstrated by physical examination findings or diagnostic testing. Major contributing cause must be demonstrated by medical evidence only.

(a) This chapter does not require any compensation or benefits for any subsequent injury the employee suffers as a result of an original injury arising out of and in the course of employment unless the original injury is the major contributing cause of the subsequent injury. Major contributing cause must be demonstrated by medical evidence only.

(b) If an injury arising out of and in the course of employment combines with a preexisting disease or condition to cause or prolong disability or need for treatment, the employer must pay compensation or benefits required by this chapter only to the extent that the injury arising out of and in the course of employment is and remains more than 50 percent responsible for the injury as compared to all other causes combined and thereafter remains the major contributing cause of the disability or need for treatment. Major contributing cause must be demonstrated by medical evidence only.

(c) Death resulting from an operation by a surgeon furnished by the employer for the cure of hernia as required in s. 440.15(6) [F.S. 1981] shall for the purpose of this chapter be considered to be a death resulting from the accident causing the hernia.

(d) If an accident happens while the employee is employed elsewhere than in this state, which would entitle the employee or his or her dependents to compensation if it had happened in this state, the employee or his or her dependents are entitled to compensation if the contract of employment was made in this state, or the employment was principally localized in this state. However, if an employee receives compensation or damages under the laws of any other state, the total compensation for the injury may not be greater than is provided in this chapter.

(2) Benefits are not payable in respect of the disability or death of any employee covered by the Federal Employer’s Liability Act, the Longshoremen’s and Harbor Worker’s Compensation Act, the Defense Base Act, or the Jones Act.

(3) Compensation is not payable if the injury was occasioned primarily by the intoxication of the employee; by the influence of any drugs, barbiturates, or other stimulants not prescribed by a physician; or by the willful intention of the employee to injure or kill himself, herself, or another.

(4)(a) An employee shall not be entitled to compensation or benefits under this chapter if any judge of compensation claims, administrative law judge, court, or jury convened in this state determines that the employee has knowingly or intentionally engaged in any of the acts described in s. 440.105 or any criminal act for the purpose of securing workers’ compensation benefits. For purposes of this section, the term “intentional” shall include, but is not limited to, pleas of guilty or nolo contendere in criminal matters. This section shall apply to accidents, regardless of the date of the accident. For injuries occurring prior to January 1, 1994, this section shall pertain to the acts of the employee described in s. 440.105 or criminal activities occurring subsequent to January 1, 1994.

(b) A judge of compensation claims, administrative law judge, or court of this state shall take judicial notice of a finding of insurance fraud by a court of competent jurisdiction and terminate or otherwise disallow benefits.

(c) Upon the denial of benefits in accordance with this section, a judge of compensation claims shall have the jurisdiction to order any benefits payable to the employee to be paid into the court registry or an escrow account during the pendency of an appeal or until such time as the time in which to file an appeal has expired.

(5) If injury is caused by the knowing refusal of the employee to use a safety appliance or observe a safety rule required by statute or lawfully adopted by the department, and brought prior to the accident to the employee’s knowledge, or if injury is caused by the knowing refusal of the employee to use a safety appliance provided by the employer, the compensation as provided in this chapter shall be reduced 25 percent.

(6) Except as provided in this chapter, a construction design professional who is retained to perform professional services on a construction project, or an employee of a construction design professional in the performance of professional services on the site of the construction project, is not liable for any injuries resulting from the employer’s failure to comply with safety standards on the construction project for which compensation is recoverable under this chapter, unless responsibility for safety practices is specifically assumed by contracts. The immunity provided by this subsection to a construction design professional does not apply to the negligent preparation of design plans or specifications.

(7)(a) To ensure that the workplace is a drug-free environment and to deter the use of drugs and alcohol at the workplace, if the employer has reason to suspect that the injury was occasioned primarily by the intoxication of the employee or by the use of any drug, as defined in this chapter, which affected the employee to the extent that the employee’s normal faculties were impaired, and the employer has not implemented a drug-free workplace pursuant to ss. 440.101 and 440.102, the employer may require the employee to submit to a test for the presence of any or all drugs or alcohol in his or her system.

(b) If the employee has, at the time of the injury, a blood alcohol level equal to or greater than the level specified in s. 316.193, or if the employee has a positive confirmation of a drug as defined in this act, it is presumed that the injury was occasioned primarily by the intoxication of, or by the influence of the drug upon, the employee. If the employer has implemented a drug-free workplace, this presumption may be rebutted only by evidence that there is no reasonable hypothesis that the intoxication or drug influence contributed to the injury. In the absence of a drug-free workplace program, this presumption may be rebutted by clear and convincing evidence that the intoxication or influence of the drug did not contribute to the injury. Percent by weight of alcohol in the blood must be based upon grams of alcohol per 100 milliliters of blood. If the results are positive, the testing facility must maintain the specimen for a minimum of 90 days. Blood serum may be used for testing purposes under this chapter; however, if this test is used, the presumptions under this section do not arise unless the blood alcohol level is proved to be medically and scientifically equivalent to or greater than the comparable blood alcohol level that would have been obtained if the test were based on percent by weight of alcohol in the blood. However, if, before the accident, the employer had actual knowledge of and expressly acquiesced in the employee’s presence at the workplace while under the influence of such alcohol or drug, the presumptions specified in this subsection do not apply.

(c) If the injured worker refuses to submit to a drug test, it shall be presumed in the absence of clear and convincing evidence to the contrary that the injury was occasioned primarily by the influence of drugs.

(d) The agency shall provide by rule for the authorization and regulation of drug-testing policies, procedures, and methods. Testing of injured employees shall not commence until such rules are adopted.

(e) As a part of rebutting any presumptions under paragraph (b), the injured worker must prove the actual quantitative amounts of the drug or its metabolites as measured on the initial and confirmation post-accident drug tests of the injured worker’s urine sample and provide additional evidence regarding the absence of drug influence other than the worker’s denial of being under the influence of a drug. No drug test conducted on a urine sample shall be rejected as to its results or the presumption imposed under paragraph (b) on the basis of the urine being bodily fluid tested.

(8) If, by operation of s. 440.04, benefits become payable to a professional athlete under this chapter, such benefits shall be reduced or setoff in the total amount of injury benefits or wages payable during the period of disability by the employer under a collective bargaining agreement or contract for hire.

History.—s. 9, ch. 17481, 1935; CGL 1936 Supp. 5966(9); s. 3, ch. 18413, 1937; s. 1, ch. 28236, 1953; s. 1, ch. 57-293; s. 2, ch. 73-127; s. 5, ch. 74-197; s. 3, ch. 75-209; s. 2, ch. 77-290; s. 23, ch. 78-300; s. 124, ch. 79-40; s. 21, ch. 79-312; s. 7, ch. 86-171; ss. 4, 5, 6, 43, ch. 89-289; ss. 11, 56, ch. 90-201; ss. 9, 52, ch. 91-1; ss. 5, 55, ch. 93-415; s. 101, ch. 97-103; s. 1, ch. 98-161; s. 3, ch. 98-174; s. 8, ch. 2001-91; s. 14, ch. 2002-194; s. 469, ch. 2003-261; s. 6, ch. 2003-412.



440.091 - Law enforcement officer, firefighter, emergency medical technician, or paramedic; when acting within the course of employment.

440.091 Law enforcement officer, firefighter, emergency medical technician, or paramedic; when acting within the course of employment.—

(1) If an employee:

(a) Is elected, appointed, or employed full time by a municipality, the state, or any political subdivision and is vested with authority to bear arms and make arrests and the employee’s primary responsibility is the prevention or detection of crime or the enforcement of the penal, criminal, traffic, or highway laws of the state;

(b) Was discharging that primary responsibility within the state in a place and under circumstances reasonably consistent with that primary responsibility; and

(c) Was not engaged in services for which he or she was paid by a private employer, and the employee and his or her public employer had no agreement providing for workers’ compensation coverage for that private employment;

the employee is considered to have been acting within the course of employment. The term “employee” as used in this subsection includes all certified supervisory and command personnel whose duties include, in whole or in part, responsibilities for the supervision, training, guidance, and management of full-time law enforcement officers, part-time law enforcement officers, or auxiliary law enforcement officers but does not include support personnel employed by the employing agency.

(2) If a firefighter as defined by s. 112.191(1)(b) is engaged in extinguishing a fire, or protecting and saving life or property due to a fire in this state in an emergency, and such activities would be considered to be within the course of his or her employment as a firefighter and covered by the employer’s workers’ compensation coverage except for the fact that the firefighter was off duty or that the location of the fire was outside the employer’s jurisdiction or area of responsibility, such activities are considered to be within the course of employment. This subsection does not apply if the firefighter is performing activities for which he or she is paid by another employer or contractor.

(3) If an emergency medical technician or paramedic is appointed or employed full time by a municipality, the state, or any political subdivision, is certified under chapter 401, is providing basic life support or advanced life support services, as defined in s. 401.23, in an emergency situation in this state, and such activities would be considered to be within the course of his or her employment as an emergency medical technician or paramedic and covered by the employer’s workers’ compensation coverage except for the fact that the location of the emergency was outside of the employer’s jurisdiction or area of responsibility, such activities are considered to be within the course of employment. The provisions of this subsection do not apply if the emergency medical technician or paramedic is performing activities for which he or she is paid by another employer or contractor.

History.—s. 1, ch. 82-146; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 102, ch. 97-103; s. 1, ch. 2002-236.



440.092 - Special requirements for compensability; deviation from employment; subsequent intervening accidents.

440.092 Special requirements for compensability; deviation from employment; subsequent intervening accidents.—

(1) RECREATIONAL AND SOCIAL ACTIVITIES.—Recreational or social activities are not compensable unless such recreational or social activities are an expressly required incident of employment and produce a substantial direct benefit to the employer beyond improvement in employee health and morale that is common to all kinds of recreation and social life.

(2) GOING OR COMING.—An injury suffered while going to or coming from work is not an injury arising out of and in the course of employment whether or not the employer provided transportation if such means of transportation was available for the exclusive personal use by the employee, unless the employee was engaged in a special errand or mission for the employer. For the purposes of this subsection and not withstanding any other provisions of law to the contrary, an injury to a law enforcement officer as defined in s. 943.10(1), during the officer’s work period or while going to or coming from work in an official law enforcement vehicle, shall be presumed to be an injury arising out of and in the course of employment unless the injury occurred during a distinct deviation for a nonessential personal errand. If, however, the employer’s policy or the collective bargaining agreement that applies to the officer permits such deviations for nonessential errands, the injury shall be presumed to arise out of and in the course of employment.

(3) DEVIATION FROM EMPLOYMENT.—An employee who is injured while deviating from the course of employment, including leaving the employer’s premises, is not eligible for benefits unless such deviation is expressly approved by the employer, or unless such deviation or act is in response to an emergency and designed to save life or property.

(4) TRAVELING EMPLOYEES.—An employee who is required to travel in connection with his or her employment who suffers an injury while in travel status shall be eligible for benefits under this chapter only if the injury arises out of and in the course of employment while he or she is actively engaged in the duties of employment. This subsection applies to travel necessarily incident to performance of the employee’s job responsibility but does not include travel to and from work as provided in subsection (2).

(5) SUBSEQUENT INTERVENING ACCIDENTS.—Injuries caused by a subsequent intervening accident arising from an outside agency which are the direct and natural consequence of the original injury are not compensable unless suffered while traveling to or from a health care provider for the purpose of receiving remedial treatment for the compensable injury.

History.—s. 14, ch. 90-201; s. 10, ch. 91-1; s. 6, ch. 93-415; s. 103, ch. 97-103; s. 1, ch. 2001-168.



440.093 - Mental and nervous injuries.

440.093 Mental and nervous injuries.—

(1) A mental or nervous injury due to stress, fright, or excitement only is not an injury by accident arising out of the employment. Nothing in this section shall be construed to allow for the payment of benefits under this chapter for mental or nervous injuries without an accompanying physical injury requiring medical treatment. A physical injury resulting from mental or nervous injuries unaccompanied by physical trauma requiring medical treatment shall not be compensable under this chapter.

(2) Mental or nervous injuries occurring as a manifestation of an injury compensable under this chapter shall be demonstrated by clear and convincing medical evidence by a licensed psychiatrist meeting criteria established in the most recent edition of the diagnostic and statistical manual of mental disorders published by the American Psychiatric Association. The compensable physical injury must be and remain the major contributing cause of the mental or nervous condition and the compensable physical injury as determined by reasonable medical certainty must be at least 50 percent responsible for the mental or nervous condition as compared to all other contributing causes combined. Compensation is not payable for the mental, psychological, or emotional injury arising out of depression from being out of work or losing employment opportunities, resulting from a preexisting mental, psychological, or emotional condition or due to pain or other subjective complaints that cannot be substantiated by objective, relevant medical findings.

(3) Subject to the payment of permanent benefits under s. 440.15, in no event shall temporary benefits for a compensable mental or nervous injury be paid for more than 6 months after the date of maximum medical improvement for the injured employee’s physical injury or injuries, which shall be included in the period of 104 weeks as provided in s. 440.15(2) and (4). Mental or nervous injuries are compensable only in accordance with the terms of this section.

History.—s. 7, ch. 2003-412.



440.094 - Extraterritorial reciprocity.

440.094 Extraterritorial reciprocity.—

(1) If an employee in this state subject to this chapter temporarily leaves the state incidental to his or her employment and receives an accidental injury arising out of and in the course of employment, the employee is, or the beneficiaries of the employee if the injury results in death are, entitled to the benefits of this chapter as if the employee were injured within this state.

(2) An employee from another state and the employer of the employee in the other state are exempt from this chapter while the employee is temporarily in this state doing work for the employer if:

(a) The employer has furnished workers’ compensation insurance coverage under the workers’ compensation insurance or similar laws of the other state to cover the employee’s employment while in this state;

(b) The extraterritorial provisions of this chapter are recognized in the other state; and

(c) Employees and employers who are covered in this state are likewise exempted from the application of the workers’ compensation insurance or similar laws of the other state.

(3) The benefits under the workers’ compensation insurance or similar laws of the other state, or other remedies under similar law, are the exclusive remedy against the employer for any injury, whether resulting in death or not, received by the employee while temporarily working for that employer in this state.

(4) A certificate from the duly authorized officer of the appropriate department of another state certifying that the employer of the other state is insured in that state and has provided extraterritorial coverage insuring employees while working in this state is prima facie evidence that the employer carries that workers’ compensation insurance.

(5) Whenever in any appeal or other litigation the construction of the laws of another jurisdiction is required, the courts shall take judicial notice of such construction of the laws of the other jurisdiction.

(6) When an employee has a claim under the workers’ compensation law of another state, territory, province, or foreign nation for the same injury or occupational disease as the claim filed in this state, the total amount of compensation paid or awarded under such other workers’ compensation law shall be credited against the compensation due under the Florida Workers’ Compensation Law.

(7) For purposes of this section, an employee is considered to be temporarily in a state doing work for an employer if the employee is working for his employer in a state other than the state where he or she is primarily employed, for no more than 10 consecutive days, or no more than 25 total days, during a calendar year.

(8) This section applies to any claim made on or after July 1, 2011, regardless of the date of the accident.

History.—s. 1, ch. 2011-171.



440.10 - Liability for compensation.

440.10 Liability for compensation.—

(1)(a) Every employer coming within the provisions of this chapter shall be liable for, and shall secure, the payment to his or her employees, or any physician, surgeon, or pharmacist providing services under the provisions of s. 440.13, of the compensation payable under ss. 440.13, 440.15, and 440.16. Any contractor or subcontractor who engages in any public or private construction in the state shall secure and maintain compensation for his or her employees under this chapter as provided in s. 440.38.

(b) In case a contractor sublets any part or parts of his or her contract work to a subcontractor or subcontractors, all of the employees of such contractor and subcontractor or subcontractors engaged on such contract work shall be deemed to be employed in one and the same business or establishment, and the contractor shall be liable for, and shall secure, the payment of compensation to all such employees, except to employees of a subcontractor who has secured such payment.

(c) A contractor shall require a subcontractor to provide evidence of workers’ compensation insurance. A subcontractor who is a corporation and has an officer who elects to be exempt as permitted under this chapter shall provide a copy of his or her certificate of exemption to the contractor.

(d)1. If a contractor becomes liable for the payment of compensation to the employees of a subcontractor who has failed to secure such payment in violation of s. 440.38, the contractor or other third-party payor shall be entitled to recover from the subcontractor all benefits paid or payable plus interest unless the contractor and subcontractor have agreed in writing that the contractor will provide coverage.

2. If a contractor or third-party payor becomes liable for the payment of compensation to the corporate officer of a subcontractor who is engaged in the construction industry and has elected to be exempt from the provisions of this chapter, but whose election is invalid, the contractor or third-party payor may recover from the claimant or corporation all benefits paid or payable plus interest, unless the contractor and the subcontractor have agreed in writing that the contractor will provide coverage.

(e) A subcontractor providing services in conjunction with a contractor on the same project or contract work is not liable for the payment of compensation to the employees of another subcontractor or the contractor on such contract work and is protected by the exclusiveness-of-liability provisions of s. 440.11 from any action at law or in admiralty on account of injury to an employee of another subcontractor, or of the contractor, provided that:

1. The subcontractor has secured workers’ compensation insurance for its employees or the contractor has secured such insurance on behalf of the subcontractor and its employees in accordance with paragraph (b); and

2. The subcontractor’s own gross negligence was not the major contributing cause of the injury.

(f) If an employer fails to secure compensation as required by this chapter, the department shall assess against the employer a penalty not to exceed $5,000 for each employee of that employer who is classified by the employer as an independent contractor but who is found by the department to not meet the criteria for an independent contractor that are set forth in s. 440.02. The department shall adopt rules to administer the provisions of this paragraph.

(g) Subject to s. 440.38, any employer who has employees engaged in work in this state shall obtain a Florida policy or endorsement for such employees which utilizes Florida class codes, rates, rules, and manuals that are in compliance with and approved under the provisions of this chapter and the Florida Insurance Code. Failure to comply with this paragraph is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The department shall adopt rules for construction industry and nonconstruction-industry employers with regard to the activities that define what constitutes being “engaged in work” in this state, using the following standards:

1. For employees of nonconstruction-industry employers who have their headquarters outside of Florida and also operate in Florida and who are routinely crossing state lines, but usually return to their homes each night, the employee shall be assigned to the headquarters’ state. However, the construction industry employees performing new construction or alterations in Florida shall be assigned to Florida even if the employees return to their home state each night.

2. The payroll of executive supervisors who may visit a Florida location but who are not in direct charge of a Florida location shall be assigned to the state in which the headquarters is located.

3. For construction contractors who maintain a permanent staff of employees and superintendents, if any of these employees or superintendents are assigned to a job that is located in Florida, either for the duration of the job or any portion thereof, their payroll shall be assigned to Florida rather than the headquarters’ state.

4. Employees who are hired for a specific project in Florida shall be assigned to Florida.

(2) Compensation shall be payable irrespective of fault as a cause for the injury, except as provided in s. 440.09(3).

History.—s. 10, ch. 17481, 1935; CGL 1936 Supp. 5966(10); s. 4, ch. 18413, 1937; s. 6, ch. 74-197; s. 23, ch. 78-300; ss. 5, 124, ch. 79-40; s. 21, ch. 79-312; s. 2, ch. 80-236; s. 14, ch. 86-171; ss. 7, 43, ch. 89-289; ss. 15, 56, ch. 90-201; ss. 11, 52, ch. 91-1; s. 4, ch. 91-2; s. 7, ch. 93-415; s. 104, ch. 97-103; s. 4, ch. 98-174; s. 15, ch. 2002-194; s. 7, ch. 2002-236; s. 470, ch. 2003-261; s. 8, ch. 2003-412.



440.101 - Legislative intent; drug-free workplaces.

440.101 Legislative intent; drug-free workplaces.—

(1) It is the intent of the Legislature to promote drug-free workplaces in order that employers in the state be afforded the opportunity to maximize their levels of productivity, enhance their competitive positions in the marketplace, and reach their desired levels of success without experiencing the costs, delays, and tragedies associated with work-related accidents resulting from drug abuse by employees. It is further the intent of the Legislature that drug abuse be discouraged and that employees who choose to engage in drug abuse face the risk of unemployment and the forfeiture of workers’ compensation benefits.

(2) If an employer implements a drug-free workplace program in accordance with s. 440.102 which includes notice, education, and procedural requirements for testing for drugs and alcohol pursuant to law or to rules developed by the Agency for Health Care Administration, the employer may require the employee to submit to a test for the presence of drugs or alcohol and, if a drug or alcohol is found to be present in the employee’s system at a level prescribed by rule adopted pursuant to this act, the employee may be terminated and forfeits his or her eligibility for medical and indemnity benefits. However, a drug-free workplace program must require the employer to notify all employees that it is a condition of employment for an employee to refrain from reporting to work or working with the presence of drugs or alcohol in his or her body and, if an injured employee refuses to submit to a test for drugs or alcohol, the employee forfeits eligibility for medical and indemnity benefits.

History.—s. 12, ch. 90-201; s. 12, ch. 91-1; s. 8, ch. 93-415; s. 2, ch. 96-289; s. 1049, ch. 97-103.



440.102 - Drug-free workplace program requirements.

440.102 Drug-free workplace program requirements.—The following provisions apply to a drug-free workplace program implemented pursuant to law or to rules adopted by the Agency for Health Care Administration:

(1) DEFINITIONS.—Except where the context otherwise requires, as used in this act:

(a) “Chain of custody” refers to the methodology of tracking specified materials or substances for the purpose of maintaining control and accountability from initial collection to final disposition for all such materials or substances and providing for accountability at each stage in handling, testing, and storing specimens and reporting test results.

(b) “Confirmation test,” “confirmed test,” or “confirmed drug test” means a second analytical procedure used to identify the presence of a specific drug or metabolite in a specimen, which test must be different in scientific principle from that of the initial test procedure and must be capable of providing requisite specificity, sensitivity, and quantitative accuracy.

(c) “Drug” means alcohol, including a distilled spirit, wine, a malt beverage, or an intoxicating liquor; an amphetamine; a cannabinoid; cocaine; phencyclidine (PCP); a hallucinogen; methaqualone; an opiate; a barbiturate; a benzodiazepine; a synthetic narcotic; a designer drug; or a metabolite of any of the substances listed in this paragraph. An employer may test an individual for any or all of such drugs.

(d) “Drug rehabilitation program” means a service provider, established pursuant to s. 397.311(42), that provides confidential, timely, and expert identification, assessment, and resolution of employee drug abuse.

(e) “Drug test” or “test” means any chemical, biological, or physical instrumental analysis administered, by a laboratory certified by the United States Department of Health and Human Services or licensed by the Agency for Health Care Administration, for the purpose of determining the presence or absence of a drug or its metabolites.

(f) “Employee” means any person who works for salary, wages, or other remuneration for an employer.

(g) “Employee assistance program” means an established program capable of providing expert assessment of employee personal concerns; confidential and timely identification services with regard to employee drug abuse; referrals of employees for appropriate diagnosis, treatment, and assistance; and followup services for employees who participate in the program or require monitoring after returning to work. If, in addition to the above activities, an employee assistance program provides diagnostic and treatment services, these services shall in all cases be provided by service providers pursuant to s. 397.311(42).

(h) “Employer” means a person or entity that employs a person and that is covered by the Workers’ Compensation Law.

(i) “Initial drug test” means a sensitive, rapid, and reliable procedure to identify negative and presumptive positive specimens, using an immunoassay procedure or an equivalent, or a more accurate scientifically accepted method approved by the United States Food and Drug Administration or the Agency for Health Care Administration as such more accurate technology becomes available in a cost-effective form.

(j) “Job applicant” means a person who has applied for a position with an employer and has been offered employment conditioned upon successfully passing a drug test, and may have begun work pending the results of the drug test. For a public employer, “job applicant” means only a person who has applied for a special-risk or mandatory-testing position.

(k) “Medical review officer” or “MRO” means a licensed physician, employed with or contracted with an employer, who has knowledge of substance abuse disorders, laboratory testing procedures, and chain of custody collection procedures; who verifies positive, confirmed test results; and who has the necessary medical training to interpret and evaluate an employee’s positive test result in relation to the employee’s medical history or any other relevant biomedical information.

(l) “Prescription or nonprescription medication” means a drug or medication obtained pursuant to a prescription as defined by s. 893.02 or a medication that is authorized pursuant to federal or state law for general distribution and use without a prescription in the treatment of human diseases, ailments, or injuries.

(m) “Public employer” means any agency within state, county, or municipal government that employs individuals for a salary, wages, or other remuneration.

(n) “Reasonable-suspicion drug testing” means drug testing based on a belief that an employee is using or has used drugs in violation of the employer’s policy drawn from specific objective and articulable facts and reasonable inferences drawn from those facts in light of experience. Among other things, such facts and inferences may be based upon:

1. Observable phenomena while at work, such as direct observation of drug use or of the physical symptoms or manifestations of being under the influence of a drug.

2. Abnormal conduct or erratic behavior while at work or a significant deterioration in work performance.

3. A report of drug use, provided by a reliable and credible source.

4. Evidence that an individual has tampered with a drug test during his or her employment with the current employer.

5. Information that an employee has caused, contributed to, or been involved in an accident while at work.

6. Evidence that an employee has used, possessed, sold, solicited, or transferred drugs while working or while on the employer’s premises or while operating the employer’s vehicle, machinery, or equipment.

(o) “Mandatory-testing position” means, with respect to a public employer, a job assignment that requires the employee to carry a firearm, work closely with an employee who carries a firearm, perform life-threatening procedures, work with heavy or dangerous machinery, work as a safety inspector, work with children, work with detainees in the correctional system, work with confidential information or documents pertaining to criminal investigations, work with controlled substances, or a job assignment that requires an employee security background check, pursuant to s. 110.1127, or a job assignment in which a momentary lapse in attention could result in injury or death to another person.

(p) “Special-risk position” means, with respect to a public employer, a position that is required to be filled by a person who is certified under chapter 633 or chapter 943.

(q) “Specimen” means tissue, hair, or a product of the human body capable of revealing the presence of drugs or their metabolites, as approved by the United States Food and Drug Administration or the Agency for Health Care Administration.

(2) DRUG TESTING.—An employer may test an employee or job applicant for any drug described in paragraph (1)(c). In order to qualify as having established a drug-free workplace program under this section and to qualify for the discounts provided under s. 627.0915 and deny medical and indemnity benefits under this chapter, an employer must, at a minimum, implement drug testing that conforms to the standards and procedures established in this section and all applicable rules adopted pursuant to this section as required in subsection (4). However, an employer does not have a legal duty under this section to request an employee or job applicant to undergo drug testing. If an employer fails to maintain a drug-free workplace program in accordance with the standards and procedures established in this section and in applicable rules, the employer is ineligible for discounts under s. 627.0915. However, an employer qualifies for discounts under s. 627.0915 if the employer maintains a drug-free workplace program that is broader in scope than that provided for by the standards and procedures established in this section. An employer who qualifies for and receives discounts provided under s. 627.0915 must be reported annually by the insurer to the department.

(3) NOTICE TO EMPLOYEES AND JOB APPLICANTS.—

(a) One time only, prior to testing, an employer shall give all employees and job applicants for employment a written policy statement which contains:

1. A general statement of the employer’s policy on employee drug use, which must identify:

a. The types of drug testing an employee or job applicant may be required to submit to, including reasonable-suspicion drug testing or drug testing conducted on any other basis.

b. The actions the employer may take against an employee or job applicant on the basis of a positive confirmed drug test result.

2. A statement advising the employee or job applicant of the existence of this section.

3. A general statement concerning confidentiality.

4. Procedures for employees and job applicants to confidentially report to a medical review officer the use of prescription or nonprescription medications to a medical review officer both before and after being tested.

5. A list of the most common medications, by brand name or common name, as applicable, as well as by chemical name, which may alter or affect a drug test. A list of such medications as developed by the Agency for Health Care Administration shall be available to employers through the department.

6. The consequences of refusing to submit to a drug test.

7. A representative sampling of names, addresses, and telephone numbers of employee assistance programs and local drug rehabilitation programs.

8. A statement that an employee or job applicant who receives a positive confirmed test result may contest or explain the result to the medical review officer within 5 working days after receiving written notification of the test result; that if an employee’s or job applicant’s explanation or challenge is unsatisfactory to the medical review officer, the medical review officer shall report a positive test result back to the employer; and that a person may contest the drug test result pursuant to law or to rules adopted by the Agency for Health Care Administration.

9. A statement informing the employee or job applicant of his or her responsibility to notify the laboratory of any administrative or civil action brought pursuant to this section.

10. A list of all drugs for which the employer will test, described by brand name or common name, as applicable, as well as by chemical name.

11. A statement regarding any applicable collective bargaining agreement or contract and the right to appeal to the Public Employees Relations Commission or applicable court.

12. A statement notifying employees and job applicants of their right to consult with a medical review officer for technical information regarding prescription or nonprescription medication.

(b) An employer not having a drug-testing program shall ensure that at least 60 days elapse between a general one-time notice to all employees that a drug-testing program is being implemented and the beginning of actual drug testing. An employer having a drug-testing program in place prior to July 1, 1990, is not required to provide a 60-day notice period.

(c) An employer shall include notice of drug testing on vacancy announcements for positions for which drug testing is required. A notice of the employer’s drug-testing policy must also be posted in an appropriate and conspicuous location on the employer’s premises, and copies of the policy must be made available for inspection by the employees or job applicants of the employer during regular business hours in the employer’s personnel office or other suitable locations.

(4) TYPES OF TESTING.—

(a) An employer is required to conduct the following types of drug tests:

1. Job applicant drug testing.—An employer must require job applicants to submit to a drug test and may use a refusal to submit to a drug test or a positive confirmed drug test as a basis for refusing to hire a job applicant.

2. Reasonable-suspicion drug testing.—An employer must require an employee to submit to reasonable-suspicion drug testing.

3. Routine fitness-for-duty drug testing.—An employer must require an employee to submit to a drug test if the test is conducted as part of a routinely scheduled employee fitness-for-duty medical examination that is part of the employer’s established policy or that is scheduled routinely for all members of an employment classification or group.

4. Followup drug testing.—If the employee in the course of employment enters an employee assistance program for drug-related problems, or a drug rehabilitation program, the employer must require the employee to submit to a drug test as a followup to such program, unless the employee voluntarily entered the program. In those cases, the employer has the option to not require followup testing. If followup testing is required, it must be conducted at least once a year for a 2-year period after completion of the program. Advance notice of a followup testing date must not be given to the employee to be tested.

(b) This subsection does not preclude a private employer from conducting random testing, or any other lawful testing, of employees for drugs.

(c) Limited testing of applicants, only if it is based on a reasonable classification basis, is permissible in accordance with law or with rules adopted by the Agency for Health Care Administration.

(5) PROCEDURES AND EMPLOYEE PROTECTION.—All specimen collection and testing for drugs under this section shall be performed in accordance with the following procedures:

(a) A sample shall be collected with due regard to the privacy of the individual providing the sample, and in a manner reasonably calculated to prevent substitution or contamination of the sample.

(b) Specimen collection must be documented, and the documentation procedures shall include:

1. Labeling of specimen containers so as to reasonably preclude the likelihood of erroneous identification of test results.

2. A form for the employee or job applicant to provide any information he or she considers relevant to the test, including identification of currently or recently used prescription or nonprescription medication or other relevant medical information. The form must provide notice of the most common medications by brand name or common name, as applicable, as well as by chemical name, which may alter or affect a drug test. The providing of information shall not preclude the administration of the drug test, but shall be taken into account in interpreting any positive confirmed test result.

(c) Specimen collection, storage, and transportation to the testing site shall be performed in a manner that reasonably precludes contamination or adulteration of specimens.

(d) Each confirmation test conducted under this section, not including the taking or collecting of a specimen to be tested, shall be conducted by a licensed or certified laboratory as described in subsection (9).

(e) A specimen for a drug test may be taken or collected by any of the following persons:

1. A physician, a physician assistant, a registered professional nurse, a licensed practical nurse, or a nurse practitioner or a certified paramedic who is present at the scene of an accident for the purpose of rendering emergency medical service or treatment.

2. A qualified person employed by a licensed or certified laboratory as described in subsection (9).

(f) A person who collects or takes a specimen for a drug test shall collect an amount sufficient for two drug tests as determined by the Agency for Health Care Administration.

(g) Every specimen that produces a positive, confirmed test result shall be preserved by the licensed or certified laboratory that conducted the confirmation test for a period of at least 210 days after the result of the test was mailed or otherwise delivered to the medical review officer. However, if an employee or job applicant undertakes an administrative or legal challenge to the test result, the employee or job applicant shall notify the laboratory and the sample shall be retained by the laboratory until the case or administrative appeal is settled. During the 180-day period after written notification of a positive test result, the employee or job applicant who has provided the specimen shall be permitted by the employer to have a portion of the specimen retested, at the employee’s or job applicant’s expense, at another laboratory, licensed and approved by the Agency for Health Care Administration, chosen by the employee or job applicant. The second laboratory must test at equal or greater sensitivity for the drug in question as the first laboratory. The first laboratory that performed the test for the employer is responsible for the transfer of the portion of the specimen to be retested, and for the integrity of the chain of custody during such transfer.

(h) Within 5 working days after receipt of a positive confirmed test result from the medical review officer, an employer shall inform an employee or job applicant in writing of such positive test result, the consequences of such results, and the options available to the employee or job applicant. The employer shall provide to the employee or job applicant, upon request, a copy of the test results.

(i) Within 5 working days after receiving notice of a positive confirmed test result, an employee or job applicant may submit information to the employer explaining or contesting the test result, and explaining why the result does not constitute a violation of the employer’s policy.

(j) The employee’s or job applicant’s explanation or challenge of the positive test result is unsatisfactory to the employer, a written explanation as to why the employee’s or job applicant’s explanation is unsatisfactory, along with the report of positive result, shall be provided by the employer to the employee or job applicant; and all such documentation shall be kept confidential by the employer pursuant to subsection (8) and shall be retained by the employer for at least 1 year.

(k) An employer may not discharge, discipline, refuse to hire, discriminate against, or request or require rehabilitation of an employee or job applicant on the sole basis of a positive test result that has not been verified by a confirmation test and by a medical review officer.

(l) An employer that performs drug testing or specimen collection shall use chain-of-custody procedures established by the Agency for Health Care Administration to ensure proper recordkeeping, handling, labeling, and identification of all specimens tested.

(m) An employer shall pay the cost of all drug tests, initial and confirmation, which the employer requires of employees. An employee or job applicant shall pay the costs of any additional drug tests not required by the employer.

(n) An employer shall not discharge, discipline, or discriminate against an employee solely upon the employee’s voluntarily seeking treatment, while under the employ of the employer, for a drug-related problem if the employee has not previously tested positive for drug use, entered an employee assistance program for drug-related problems, or entered a drug rehabilitation program. Unless otherwise provided by a collective bargaining agreement, an employer may select the employee assistance program or drug rehabilitation program if the employer pays the cost of the employee’s participation in the program.

(o) If drug testing is conducted based on reasonable suspicion, the employer shall promptly detail in writing the circumstances which formed the basis of the determination that reasonable suspicion existed to warrant the testing. A copy of this documentation shall be given to the employee upon request and the original documentation shall be kept confidential by the employer pursuant to subsection (8) and shall be retained by the employer for at least 1 year.

(p) All authorized remedial treatment, care, and attendance provided by a health care provider to an injured employee before medical and indemnity benefits are denied under this section must be paid for by the carrier or self-insurer. However, the carrier or self-insurer must have given reasonable notice to all affected health care providers that payment for treatment, care, and attendance provided to the employee after a future date certain will be denied. A health care provider, as defined in s. 440.13(1)(g), that refuses, without good cause, to continue treatment, care, and attendance before the provider receives notice of benefit denial commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(6) CONFIRMATION TESTING.—

(a) If an initial drug test is negative, the employer may in its sole discretion seek a confirmation test.

(b) Only licensed or certified laboratories as described in subsection (9) may conduct confirmation drug tests.

(c) All positive initial tests shall be confirmed using gas chromatography/mass spectrometry (GC/MS) or an equivalent or more accurate scientifically accepted method approved by the Agency for Health Care Administration or the United States Food and Drug Administration as such technology becomes available in a cost-effective form.

(d) If an initial drug test of an employee or job applicant is confirmed as positive, the employer’s medical review officer shall provide technical assistance to the employer and to the employee or job applicant for the purpose of interpreting the test result to determine whether the result could have been caused by prescription or nonprescription medication taken by the employee or job applicant.

(7) EMPLOYER PROTECTION.—

(a) An employee or job applicant whose drug test result is confirmed as positive in accordance with this section shall not, by virtue of the result alone, be deemed to have a “handicap” or “disability” as defined under federal, state, or local handicap and disability discrimination laws.

(b) An employer who discharges or disciplines an employee or refuses to hire a job applicant in compliance with this section is considered to have discharged, disciplined, or refused to hire for cause.

(c) No physician-patient relationship is created between an employee or job applicant and an employer or any person performing or evaluating a drug test, solely by the establishment, implementation, or administration of a drug-testing program.

(d) Nothing in this section shall be construed to prevent an employer from establishing reasonable work rules related to employee possession, use, sale, or solicitation of drugs, including convictions for drug-related offenses, and taking action based upon a violation of any of those rules.

(e) This section does not operate retroactively, and does not abrogate the right of an employer under state law to conduct drug tests, or implement employee drug-testing programs; however, only those programs that meet the criteria outlined in this section qualify for reduced rates under s. 627.0915.

(f) If an employee or job applicant refuses to submit to a drug test, the employer is not barred from discharging or disciplining the employee or from refusing to hire the job applicant. However, this paragraph does not abrogate the rights and remedies of the employee or job applicant as otherwise provided in this section.

(g) This section does not prohibit an employer from conducting medical screening or other tests required, permitted, or not disallowed by any statute, rule, or regulation for the purpose of monitoring exposure of employees to toxic or other unhealthy substances in the workplace or in the performance of job responsibilities. Such screening or testing is limited to the specific substances expressly identified in the applicable statute, rule, or regulation, unless prior written consent of the employee is obtained for other tests. Such screening or testing need not be in compliance with the rules adopted by the Agency for Health Care Administration under this chapter or under s. 112.0455. A public employer may, through the use of an unbiased selection procedure, conduct random drug tests of employees occupying mandatory-testing or special-risk positions if the testing is performed in accordance with drug-testing rules adopted by the Agency for Health Care Administration and the department.

(h) No cause of action shall arise in favor of any person based upon the failure of an employer to establish a program or policy for drug testing.

(8) CONFIDENTIALITY.—

(a) Except as otherwise provided in this subsection, all information, interviews, reports, statements, memoranda, and drug test results, written or otherwise, received or produced as a result of a drug-testing program are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, and may not be used or received in evidence, obtained in discovery, or disclosed in any public or private proceedings, except in accordance with this section or in determining compensability under this chapter.

(b) Employers, laboratories, medical review officers, employee assistance programs, drug rehabilitation programs, and their agents may not release any information concerning drug test results obtained pursuant to this section without a written consent form signed voluntarily by the person tested, unless such release is compelled by an administrative law judge, a hearing officer, or a court of competent jurisdiction pursuant to an appeal taken under this section or is deemed appropriate by a professional or occupational licensing board in a related disciplinary proceeding. The consent form must contain, at a minimum:

1. The name of the person who is authorized to obtain the information.

2. The purpose of the disclosure.

3. The precise information to be disclosed.

4. The duration of the consent.

5. The signature of the person authorizing release of the information.

(c) Information on drug test results shall not be used in any criminal proceeding against the employee or job applicant. Information released contrary to this section is inadmissible as evidence in any such criminal proceeding.

(d) This subsection does not prohibit an employer, agent of an employer, or laboratory conducting a drug test from having access to employee drug test information or using such information when consulting with legal counsel in connection with actions brought under or related to this section or when the information is relevant to its defense in a civil or administrative matter.

(9) DRUG-TESTING STANDARDS FOR LABORATORIES.—

(a) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this section and part II of chapter 408 and to entities licensed by or applying for such licensure from the agency pursuant to this section. A license issued by the agency is required in order to operate a drug-free workplace laboratory.

(b) A laboratory may analyze initial or confirmation test specimens only if:

1. The laboratory obtains a license under part II of chapter 408 and s. 112.0455(17). Each applicant for licensure and each licensee must comply with all requirements of this section, part II of chapter 408, and applicable rules.

2. The laboratory has written procedures to ensure the chain of custody.

3. The laboratory follows proper quality control procedures, including, but not limited to:

a. The use of internal quality controls, including the use of samples of known concentrations which are used to check the performance and calibration of testing equipment, and periodic use of blind samples for overall accuracy.

b. An internal review and certification process for drug test results, conducted by a person qualified to perform that function in the testing laboratory.

c. Security measures implemented by the testing laboratory to preclude adulteration of specimens and drug test results.

d. Other necessary and proper actions taken to ensure reliable and accurate drug test results.

(c) A laboratory shall disclose to the medical review officer a written positive confirmed test result report within 7 working days after receipt of the sample. All laboratory reports of a drug test result must, at a minimum, state:

1. The name and address of the laboratory that performed the test and the positive identification of the person tested.

2. Positive results on confirmation tests only, or negative results, as applicable.

3. A list of the drugs for which the drug analyses were conducted.

4. The type of tests conducted for both initial tests and confirmation tests and the minimum cutoff levels of the tests.

5. Any correlation between medication reported by the employee or job applicant pursuant to subparagraph (5)(b)2. and a positive confirmed drug test result.

A report must not disclose the presence or absence of any drug other than a specific drug and its metabolites listed pursuant to this section.

(d) The laboratory shall submit to the Agency for Health Care Administration a monthly report with statistical information regarding the testing of employees and job applicants. The report must include information on the methods of analysis conducted, the drugs tested for, the number of positive and negative results for both initial tests and confirmation tests, and any other information deemed appropriate by the Agency for Health Care Administration. A monthly report must not identify specific employees or job applicants.

(10) RULES.—The Agency for Health Care Administration shall adopt rules pursuant to s. 112.0455, part II of chapter 408, and criteria established by the United States Department of Health and Human Services as general guidelines for modeling drug-free workplace laboratories, concerning, but not limited to:

(a) Standards for licensing drug-testing laboratories and suspension and revocation of such licenses.

(b) Urine, hair, blood, and other body specimens and minimum specimen amounts that are appropriate for drug testing.

(c) Methods of analysis and procedures to ensure reliable drug-testing results, including standards for initial tests and confirmation tests.

(d) Minimum cutoff detection levels for each drug or metabolites of such drug for the purposes of determining a positive test result.

(e) Chain-of-custody procedures to ensure proper identification, labeling, and handling of specimens tested.

(f) Retention, storage, and transportation procedures to ensure reliable results on confirmation tests and retests.

(11) PUBLIC EMPLOYEES IN MANDATORY-TESTING OR SPECIAL-RISK POSITIONS.—

(a) If an employee who is employed by a public employer in a mandatory-testing position enters an employee assistance program or drug rehabilitation program, the employer must assign the employee to a position other than a mandatory-testing position or, if such position is not available, place the employee on leave while the employee is participating in the program. However, the employee shall be permitted to use any accumulated annual leave credits before leave may be ordered without pay.

(b) An employee who is employed by a public employer in a special-risk position may be discharged or disciplined by a public employer for the first positive confirmed test result if the drug confirmed is an illicit drug under s. 893.03. A special-risk employee who is participating in an employee assistance program or drug rehabilitation program may not be allowed to continue to work in any special-risk or mandatory-testing position of the public employer, but may be assigned to a position other than a mandatory-testing position or placed on leave while the employee is participating in the program. However, the employee shall be permitted to use any accumulated annual leave credits before leave may be ordered without pay.

(12) DENIAL OF BENEFITS.—An employer shall deny an employee medical or indemnity benefits under this chapter, pursuant to this section.

(13) COLLECTIVE BARGAINING RIGHTS.—

(a) This section does not eliminate the bargainable rights as provided in the collective bargaining process if applicable.

(b) Drug-free workplace program requirements pursuant to this section shall be a mandatory topic of negotiations with any certified collective bargaining agent for nonfederal public sector employers that operate under a collective bargaining agreement.

(14) APPLICABILITY.—A drug testing policy or procedure adopted by an employer pursuant to this chapter shall be applied equally to all employee classifications where the employee is subject to workers’ compensation coverage.

(15) STATE CONSTRUCTION CONTRACTS.—Each construction contractor regulated under part I of chapter 489, and each electrical contractor and alarm system contractor regulated under part II of chapter 489, who contracts to perform construction work under a state contract for educational facilities governed by chapter 1013, for public property or publicly owned buildings governed by chapter 255, or for state correctional facilities governed by chapter 944 shall implement a drug-free workplace program under this section.

History.—s. 13, ch. 90-201; s. 13, ch. 91-1; s. 1, ch. 91-201; s. 4, ch. 91-429; s. 9, ch. 93-415; s. 3, ch. 95-119; s. 3, ch. 96-289; s. 284, ch. 96-406; s. 198, ch. 96-410; s. 1050, ch. 97-103; s. 99, ch. 97-264; s. 3, ch. 99-186; s. 14, ch. 2000-320; s. 1, ch. 2002-14; s. 5, ch. 2002-78; s. 16, ch. 2002-194; s. 8, ch. 2002-196; s. 51, ch. 2003-1; s. 60, ch. 2004-5; s. 7, ch. 2005-55; s. 178, ch. 2007-230; s. 1, ch. 2009-127; s. 49, ch. 2009-132; s. 2, ch. 2012-8; s. 3, ch. 2013-141; s. 6, ch. 2015-34; s. 10, ch. 2015-100; s. 15, ch. 2016-105; s. 25, ch. 2016-145; s. 77, ch. 2016-241.



440.1025 - Employer workplace safety program in ratesetting; program requirements; rulemaking.

440.1025 Employer workplace safety program in ratesetting; program requirements; rulemaking.—

(1) For a public or private employer to be eligible for receipt of specific identifiable consideration under s. 627.0915 for a workplace safety program in the setting of rates, the employer must have a workplace safety program. At a minimum, the program must include a written safety policy and safety rules, and make provision for safety inspections, preventative maintenance, safety training, first-aid, accident investigation, and necessary recordkeeping. The department may adopt rules for insurers to utilize in determining employer compliance with the requirements of this section.

(2) The division shall publicize on the Internet, and shall encourage insurers to publicize, the availability of free safety consultation services and safety program resources.

History.—s. 9, ch. 2001-91; s. 471, ch. 2003-261; s. 9, ch. 2003-412.



440.103 - Building permits; identification of minimum premium policy.

440.103 Building permits; identification of minimum premium policy.—Every employer shall, as a condition to applying for and receiving a building permit, show proof and certify to the permit issuer that it has secured compensation for its employees under this chapter as provided in ss. 440.10 and 440.38. Such proof of compensation must be evidenced by a certificate of coverage issued by the carrier, a valid exemption certificate approved by the department, or a copy of the employer’s authority to self-insure and shall be presented, electronically or physically, each time the employer applies for a building permit. As provided in s. 553.79(19), for the purpose of inspection and record retention, site plans or building permits may be maintained at the worksite in the original form or in the form of an electronic copy. These plans and permits must be open to inspection by the building official or a duly authorized representative, as required by the Florida Building Code. As provided in s. 627.413(5), each certificate of coverage must show, on its face, whether or not coverage is secured under the minimum premium provisions of rules adopted by rating organizations licensed pursuant to s. 627.221. The words “minimum premium policy” or equivalent language shall be typed, printed, stamped, or legibly handwritten.

History.—s. 10, ch. 93-415; s. 5, ch. 98-174; s. 17, ch. 2002-194; s. 472, ch. 2003-261; s. 10, ch. 2003-412; s. 12, ch. 2014-154.



440.104 - Competitive bidder; civil actions.

440.104 Competitive bidder; civil actions.—

(1) Any person engaged in the construction industry, as provided in s. 440.02, who loses a competitive bid for a contract shall have a cause of action for damages against the person awarded the contract for which the bid was made, if the person making the losing bid establishes that the winning bidder knew or should have known that he or she was in violation of s. 440.10, s. 440.105, or s. 440.38 while performing the work under the contract.

(2) To recover in an action brought under this section, a party must establish a violation of s. 440.10, s. 440.105, or s. 440.38 by a preponderance of the evidence.

(3) Upon establishing that the winning bidder knew or should have known of the violation, the person shall recover as liquidated damages 30 percent of the total amount bid on the contract by the person bringing the action, or $15,000, whichever is greater.

(4) In any action under this section, the prevailing party is entitled to an award of reasonable attorney’s fees.

(5) An action under this section must be commenced within 2 years after the performance of activities involving any building, clearing, filling, or execution contract, or the substantial improvement in the size or use of any structure, or the appearance of any land.

(6) A person may not recover any amounts under this section if the defendant in the action establishes by a preponderance of the evidence that the plaintiff:

(a) Was in violation of s. 440.10, s. 440.105, or s. 440.38 at the time of making the bid on the contract; or

(b) Was in violation of s. 440.10, s. 440.105, or s. 440.38 with respect to any contract performed by the plaintiff within 1 year before making the bid on the contract.

(7)(a) Any person who loses a competitive bid may petition the court to join in a suit brought under this section by another person against the winning bidder on the same contract and shall be joined in such suit. If more than one person is joined against the winning bidder and such persons prevail in the suit, the court must enter judgment dividing damages recoverable under this section between the parties equally.

(b) Any person who receives notice of a suit filed under this section and fails, within 20 days after receipt of such notice, to petition the court to join as a party to the suit is barred from bringing a cause of action under this section against the winning bidder on the contract at issue. For purposes of this subsection, publication in accordance with s. 49.10 constitutes sufficient notice.

History.—s. 11, ch. 93-415; s. 6, ch. 98-174; s. 18, ch. 2002-194.



440.105 - Prohibited activities; reports; penalties; limitations.

440.105 Prohibited activities; reports; penalties; limitations.—

(1)(a) Any insurance carrier, any individual self-insured, any commercial or group self-insurance fund, any professional practitioner licensed or regulated by the Department of Health, except as otherwise provided by law, any medical review committee as defined in s. 766.101, any private medical review committee, and any insurer, agent, or other person licensed under the insurance code, or any employee thereof, having knowledge or who believes that a fraudulent act or any other act or practice which, upon conviction, constitutes a felony or misdemeanor under this chapter is being or has been committed shall send to the Division of Investigative and Forensic Services, Bureau of Workers’ Compensation Fraud, a report or information pertinent to such knowledge or belief and such additional information relative thereto as the bureau may require. The bureau shall review such information or reports and select such information or reports as, in its judgment, may require further investigation. It shall then cause an independent examination of the facts surrounding such information or report to be made to determine the extent, if any, to which a fraudulent act or any other act or practice which, upon conviction, constitutes a felony or a misdemeanor under this chapter is being committed. The bureau shall report any alleged violations of law which its investigations disclose to the appropriate licensing agency and state attorney or other prosecuting agency having jurisdiction with respect to any such violations of this chapter. If prosecution by the state attorney or other prosecuting agency having jurisdiction with respect to such violation is not begun within 60 days of the bureau’s report, the state attorney or other prosecuting agency having jurisdiction with respect to such violation shall inform the bureau of the reasons for the lack of prosecution.

(b) In the absence of fraud or bad faith, a person is not subject to civil liability for libel, slander, or any other relevant tort by virtue of filing reports, without malice, or furnishing other information, without malice, required by this section or required by the bureau, and no civil cause of action of any nature shall arise against such person:

1. For any information relating to suspected fraudulent acts furnished to or received from law enforcement officials, their agents, or employees;

2. For any information relating to suspected fraudulent acts furnished to or received from other persons subject to the provisions of this chapter; or

3. For any such information relating to suspected fraudulent acts furnished in reports to the bureau, or the National Association of Insurance Commissioners.

(2) Whoever violates any provision of this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(a) It shall be unlawful for any employer to knowingly:

1. Coerce or attempt to coerce, as a precondition to employment or otherwise, an employee to obtain a certificate of election of exemption pursuant to s. 440.05.

2. Discharge or refuse to hire an employee or job applicant because the employee or applicant has filed a claim for benefits under this chapter.

3. Discharge, discipline, or take any other adverse personnel action against any employee for disclosing information to the department or any law enforcement agency relating to any violation or suspected violation of any of the provisions of this chapter or rules promulgated hereunder.

(b) It shall be unlawful for any insurance entity to revoke or cancel a workers’ compensation insurance policy or membership because an employer has returned an employee to work or hired an employee who has filed a workers’ compensation claim.

(3) Whoever violates any provision of this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(a) It shall be unlawful for any employer to knowingly fail to update applications for coverage as required by s. 440.381(1) and 1department rules within 7 days after the reporting date for any change in the required information, or to post notice of coverage pursuant to s. 440.40.

(b) It shall be unlawful for any employer to knowingly participate in the creation of the employment relationship in which the employee has used any false, fraudulent, or misleading oral or written statement as evidence of identity.

(c) It is unlawful for any attorney or other person, in his or her individual capacity or in his or her capacity as a public or private employee, or for any firm, corporation, partnership, or association to receive any fee or other consideration or any gratuity from a person on account of services rendered for a person in connection with any proceedings arising under this chapter, unless such fee, consideration, or gratuity is approved by a judge of compensation claims or by the Deputy Chief Judge of Compensation Claims.

(4) Whoever violates any provision of this subsection commits insurance fraud, punishable as provided in paragraph (f).

(a) It shall be unlawful for any employer to knowingly:

1. Present or cause to be presented any false, fraudulent, or misleading oral or written statement to any person as evidence of compliance with s. 440.38.

2. Make a deduction from the pay of any employee entitled to the benefits of this chapter for the purpose of requiring the employee to pay any portion of premium paid by the employer to a carrier or to contribute to a benefit fund or department maintained by such employer for the purpose of providing compensation or medical services and supplies as required by this chapter.

3. Fail to secure workers’ compensation insurance coverage if required to do so by this chapter.

(b) It shall be unlawful for any person:

1. To knowingly make, or cause to be made, any false, fraudulent, or misleading oral or written statement for the purpose of obtaining or denying any benefit or payment under this chapter.

2. To present or cause to be presented any written or oral statement as part of, or in support of, a claim for payment or other benefit pursuant to any provision of this chapter, knowing that such statement contains any false, incomplete, or misleading information concerning any fact or thing material to such claim.

3. To prepare or cause to be prepared any written or oral statement that is intended to be presented to any employer, insurance company, or self-insured program in connection with, or in support of, any claim for payment or other benefit pursuant to any provision of this chapter, knowing that such statement contains any false, incomplete, or misleading information concerning any fact or thing material to such claim.

4. To knowingly assist, conspire with, or urge any person to engage in activity prohibited by this section.

5. To knowingly make any false, fraudulent, or misleading oral or written statement, or to knowingly omit or conceal material information, required by s. 440.185 or s. 440.381, for the purpose of obtaining workers’ compensation coverage or for the purpose of avoiding, delaying, or diminishing the amount of payment of any workers’ compensation premiums.

6. To knowingly misrepresent or conceal payroll, classification of workers, or information regarding an employer’s loss history which would be material to the computation and application of an experience rating modification factor for the purpose of avoiding or diminishing the amount of payment of any workers’ compensation premiums.

7. To knowingly present or cause to be presented any false, fraudulent, or misleading oral or written statement to any person as evidence of compliance with s. 440.38, as evidence of eligibility for a certificate of exemption under s. 440.05.

8. To knowingly violate a stop-work order issued by the department pursuant to s. 440.107.

9. To knowingly present or cause to be presented any false, fraudulent, or misleading oral or written statement to any person as evidence of identity for the purpose of obtaining employment or filing or supporting a claim for workers’ compensation benefits.

(c) It shall be unlawful for any physician licensed under chapter 458, osteopathic physician licensed under chapter 459, chiropractic physician licensed under chapter 460, podiatric physician licensed under chapter 461, optometric physician licensed under chapter 463, or any other practitioner licensed under the laws of this state to knowingly and willfully assist, conspire with, or urge any person to fraudulently violate any of the provisions of this chapter.

(d) It shall be unlawful for any person or governmental entity licensed under chapter 395 to maintain or operate a hospital in such a manner so that such person or governmental entity knowingly and willfully allows the use of the facilities of such hospital by any person, in a scheme or conspiracy to fraudulently violate any of the provisions of this chapter.

(e) It shall be unlawful for any attorney or other person, in his or her individual capacity or in his or her capacity as a public or private employee, or any firm, corporation, partnership, or association, to knowingly assist, conspire with, or urge any person to fraudulently violate any of the provisions of this chapter.

(f) If the monetary value of any violation of this subsection:

1. Is less than $20,000, the offender commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. Is $20,000 or more, but less than $100,000, the offender commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. Is $100,000 or more, the offender commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) It shall be unlawful for any attorney or other person, in his or her individual capacity or in his or her capacity as a public or private employee or for any firm, corporation, partnership, or association, to unlawfully solicit any business in and about city or county hospitals, courts, or any public institution or public place; in and about private hospitals or sanitariums; in and about any private institution; or upon private property of any character whatsoever for the purpose of making workers’ compensation claims. Whoever violates any provision of this subsection commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) This section shall not be construed to preclude the applicability of any other provision of criminal law that applies or may apply to any transaction.

(7) An injured employee or any other party making a claim under this chapter shall provide his or her personal signature attesting that he or she has reviewed, understands, and acknowledges the following statement: “Any person who, knowingly and with intent to injure, defraud, or deceive any employer or employee, insurance company, or self-insured program, files a statement of claim containing any false or misleading information commits insurance fraud, punishable as provided in s. 817.234.” If the injured employee or other party refuses to sign the document attesting that he or she has reviewed, understands, and acknowledges the statement, benefits, or payments under this chapter shall be suspended until such signature is obtained.

History.—s. 12, ch. 93-415; s. 105, ch. 97-103; s. 7, ch. 98-174; s. 10, ch. 2001-91; s. 87, ch. 2001-277; s. 19, ch. 2002-194; s. 473, ch. 2003-261; s. 11, ch. 2003-412; s. 5, ch. 2006-305; s. 99, ch. 2010-5; s. 10, ch. 2016-165.

1Note.—As amended by s. 11, ch. 2003-412. The amendment by s. 473, ch. 2003-261, substituted a reference to the Financial Services Commission instead of referencing the department (defined as the Department of Financial Services in s. 440.02) in place of the former Department of Insurance.



440.1051 - Fraud reports; civil immunity; criminal penalties.

440.1051 Fraud reports; civil immunity; criminal penalties.—

(1) The Bureau of Workers’ Compensation Insurance Fraud of the Division of Investigative and Forensic Services of the department shall establish a toll-free telephone number to receive reports of workers’ compensation fraud committed by an employee, employer, insurance provider, physician, attorney, or other person.

(2) Any person who reports workers’ compensation fraud to the Division of Investigative and Forensic Services under subsection (1) is immune from civil liability for doing so, and the person or entity alleged to have committed the fraud may not retaliate against him or her for providing such report, unless the person making the report knows it to be false.

(3) A person who calls and, knowingly and falsely, reports workers’ compensation fraud or who, in violation of subsection (2) retaliates against a person for making such report, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 13, ch. 93-415; s. 106, ch. 97-103; s. 474, ch. 2003-261; s. 12, ch. 2003-412; s. 11, ch. 2016-165.



440.106 - Civil remedies; administrative penalties.

440.106 Civil remedies; administrative penalties.—

(1) Whenever any circuit or special grievance committee acting under the jurisdiction of the Supreme Court finds probable cause to believe that an attorney has violated s. 440.105, such committee may forward to the appropriate state attorney a copy of the findings of probable cause and a copy of the report being filed in the matter.

(2) Whenever a physician, osteopathic physician, chiropractic physician, podiatric physician, or other practitioner is determined to have violated s. 440.105, the Board of Medicine as set forth in chapter 458, the Board of Osteopathic Medicine as set forth in chapter 459, the Board of Chiropractic Medicine as set forth in chapter 460, the Board of Podiatric Medicine as set forth in chapter 461, or other appropriate licensing authority, shall hold an administrative hearing to consider the imposition of administrative sanctions as provided by law against said physician, osteopathic physician, chiropractic physician, or other practitioner.

(3) Whenever any group or individual self-insurer, carrier, rating bureau, or agent or other representative of any carrier or rating bureau is determined to have violated s. 440.105, the agency responsible for licensure or certification may revoke or suspend the authority or certification of the group or individual self-insurer, carrier, agent, or broker.

(4) The department or the Office of Insurance Regulation shall report any contractor determined in violation of requirements of this chapter to the appropriate state licensing board for disciplinary action.

(5) The terms “violation” or “violated” shall include having been found guilty of or having pleaded guilty or nolo contendere to a felony or misdemeanor under the law of the United States of America or any state thereof or under the law of any other country without regard to whether a judgment of conviction has been entered by the court having jurisdiction of such cases.

History.—s. 14, ch. 93-415; s. 14, ch. 97-98; s. 44, ch. 97-264; ss. 187, 258, ch. 98-166; s. 20, ch. 2002-194; s. 475, ch. 2003-261.



440.107 - Department powers to enforce employer compliance with coverage requirements.

440.107 Department powers to enforce employer compliance with coverage requirements.—

(1) The Legislature finds that the failure of an employer to comply with the workers’ compensation coverage requirements under this chapter poses an immediate danger to public health, safety, and welfare.

(2) For the purposes of this section, “securing the payment of workers’ compensation” means obtaining coverage that meets the requirements of this chapter and the Florida Insurance Code. However, if at any time an employer materially understates or conceals payroll, materially misrepresents or conceals employee duties so as to avoid proper classification for premium calculations, or materially misrepresents or conceals information pertinent to the computation and application of an experience rating modification factor, such employer shall be deemed to have failed to secure payment of workers’ compensation and shall be subject to the sanctions set forth in this section. A stop-work order issued because an employer is deemed to have failed to secure the payment of workers’ compensation required under this chapter because the employer has materially understated or concealed payroll, materially misrepresented or concealed employee duties so as to avoid proper classification for premium calculations, or materially misrepresented or concealed information pertinent to the computation and application of an experience rating modification factor shall have no effect upon an employer’s or carrier’s duty to provide benefits under this chapter or upon any of the employer’s or carrier’s rights and defenses under this chapter, including exclusive remedy.

(3) The department shall enforce workers’ compensation coverage requirements, including the requirement that the employer secure the payment of workers’ compensation, and the requirement that the employer provide the carrier with information to accurately determine payroll and correctly assign classification codes. In addition to any other powers under this chapter, the department shall have the power to:

(a) Conduct investigations for the purpose of ensuring employer compliance.

(b) Enter and inspect any place of business at any reasonable time for the purpose of investigating employer compliance.

(c) Examine and copy business records.

(d) Administer oaths and affirmations.

(e) Certify to official acts.

(f) Issue and serve subpoenas for attendance of witnesses or production of business records, books, papers, correspondence, memoranda, and other records.

(g) Issue stop-work orders, penalty assessment orders, and any other orders necessary for the administration of this section.

(h) Enforce the terms of a stop-work order.

(i) Levy and pursue actions to recover penalties.

(j) Seek injunctions and other appropriate relief.

(4) The department shall designate representatives who may serve subpoenas and other process of the department issued under this section.

(5) The department shall specify by rule the business records that employers must maintain and produce to comply with this section.

(6) If a person has refused to obey a subpoena to appear before the department or its authorized representative or produce evidence requested by the department or to give testimony about the matter that is under investigation, a court has jurisdiction to issue an order requiring compliance with the subpoena if the court has jurisdiction in the geographical area where the inquiry is being carried on or in the area where the person who has refused the subpoena is found, resides, or transacts business. Failure to obey such a court order may be punished by the court as contempt, either civilly or criminally. Costs, including reasonable attorney’s fees, incurred by the department to obtain an order granting, in whole or in part, a petition to enforce a subpoena or a subpoena duces tecum shall be taxed against the subpoenaed party.

(7)(a) Whenever the department determines that an employer who is required to secure the payment to his or her employees of the compensation provided for by this chapter has failed to secure the payment of workers’ compensation required by this chapter or to produce the required business records under subsection (5) within 10 business days after receipt of the written request of the department, such failure shall be deemed an immediate serious danger to public health, safety, or welfare sufficient to justify service by the department of a stop-work order on the employer, requiring the cessation of all business operations. If the department makes such a determination, the department shall issue a stop-work order within 72 hours. The order shall take effect when served upon the employer or, for a particular employer worksite, when served at that worksite. In addition to serving a stop-work order at a particular worksite which shall be effective immediately, the department shall immediately proceed with service upon the employer which shall be effective upon all employer worksites in the state for which the employer is not in compliance. A stop-work order may be served with regard to an employer’s worksite by posting a copy of the stop-work order in a conspicuous location at the worksite. Information related to an employer’s stop-work order shall be made available on the division’s website, be updated daily, and remain on the website for at least 5 years. The order shall remain in effect until the department issues an order releasing the stop-work order upon a finding that the employer has come into compliance with the coverage requirements of this chapter and has paid any penalty assessed under this section. The department may issue an order of conditional release from a stop-work order to an employer upon a finding that the employer has complied with the coverage requirements of this chapter, paid a penalty of $1,000 as a down payment, and agreed to remit periodic payments of the remaining penalty amount pursuant to a payment agreement schedule with the department or pay the remaining penalty amount in full. If an order of conditional release is issued, failure by the employer to pay the penalty in full or enter into a payment agreement with the department within 28 days after service of the stop-work order upon the employer, or to meet any term or condition of such penalty payment agreement, shall result in the immediate reinstatement of the stop-work order and the entire unpaid balance of the penalty shall become immediately due.

(b) Stop-work orders and penalty assessment orders issued under this section against a corporation, limited liability company, partnership, or sole proprietorship shall be in effect against any successor corporation or business entity that has one or more of the same principals or officers as the corporation, limited liability company, or partnership against which the stop-work order was issued and are engaged in the same or equivalent trade or activity.

(c) The department shall assess a penalty of $1,000 per day against an employer for each day that the employer conducts business operations that are in violation of a stop-work order.

(d)1. In addition to any penalty, stop-work order, or injunction, the department shall assess against any employer who has failed to secure the payment of compensation as required by this chapter a penalty equal to 2 times the amount the employer would have paid in premium when applying approved manual rates to the employer’s payroll during periods for which it failed to secure the payment of workers’ compensation required by this chapter within the preceding 2-year period or $1,000, whichever is greater.

a. For employers who have not been previously issued a stop-work order or order of penalty assessment, the department must allow the employer to receive a credit for the initial payment of the estimated annual workers’ compensation policy premium, as determined by the carrier, to be applied to the penalty. Before applying the credit to the penalty, the employer must provide the department with documentation reflecting that the employer has secured the payment of compensation pursuant to s. 440.38 and proof of payment to the carrier. In order for the department to apply a credit for an employer that has secured workers’ compensation for leased employees by entering into an employee leasing contract with a licensed employee leasing company, the employer must provide the department with a written confirmation, by a representative from the employee leasing company, of the dollar or percentage amount attributable to the initial estimated workers’ compensation expense for leased employees, and proof of payment to the employee leasing company. The credit may not be applied unless the employer provides the documentation and proof of payment to the department within 28 days after service of the stop-work order or first order of penalty assessment upon the employer.

b. For employers who have not been previously issued a stop-work order or order of penalty assessment, the department must reduce the final assessed penalty by 25 percent if the employer has complied with administrative rules adopted pursuant to subsection (5) and has provided such business records to the department within 10 business days after the employer’s receipt of the written request to produce business records.

c. The $1,000 penalty shall be assessed against the employer even if the calculated penalty after the credit and 25 percent reduction have been applied is less than $1,000.

2. Any subsequent violation within 5 years after the most recent violation shall, in addition to the penalties set forth in this subsection, be deemed a knowing act within the meaning of s. 440.105.

(e) When an employer fails to provide business records sufficient to enable the department to determine the employer’s payroll for the period requested for the calculation of the penalty provided in paragraph (d), for penalty calculation purposes, the imputed weekly payroll for each employee, corporate officer, sole proprietor, or partner shall be the statewide average weekly wage as defined in s. 440.12(2) multiplied by 1.5.

(f) In addition to any other penalties provided for in this chapter, the department may assess against the employer a penalty of $5,000 for each employee of that employer who the employer represents to the department or carrier as an independent contractor but who is determined by the department not to be an independent contractor as defined in s. 440.02.

(8) In addition to the issuance of a stop-work order under subsection (7), the department may file a complaint in the circuit court in and for Leon County to enjoin any employer who has failed to secure the payment of workers’ compensation required by this chapter from employing individuals and from conducting business until the employer presents evidence satisfactory to the department of having secured the payment of workers’ compensation required by this chapter and pays a civil penalty assessed by the department under this section.

(9) The department shall adopt rules to administer this section.

(10) The department may bring an action in circuit court to recover penalties assessed under this section, including any interest owed to the department pursuant to this section. In any action brought by the department pursuant to this section in which it prevails, the circuit court shall award costs, including the reasonable costs of investigation and a reasonable attorney’s fee.

(11) Any judgment obtained by the department and any penalty due pursuant to the service of a stop-work order or otherwise due under this section shall, until collected, constitute a lien upon the entire interest of the employer, legal or equitable, in any property, real or personal, tangible or intangible; however, such lien is subordinate to claims for unpaid wages and any prior recorded liens, and a lien created by this section is not valid against any person who, subsequent to such lien and in good faith and for value, purchases real or personal property from such employer or becomes the mortgagee on real or personal property of such employer, or against a subsequent attaching creditor, unless, with respect to real estate of the employer, a notice of the lien is recorded in the public records of the county where the real estate is located, and with respect to personal property of the employer, the notice is recorded with the Secretary of State.

(12) Any law enforcement agency in the state may, at the request of the department, render any assistance necessary to carry out the provisions of this section, including, but not limited to, preventing any employee or other person from remaining at a place of employment or job site after a stop-work order or injunction has taken effect.

(13) Agency action by the department under this section, if contested, must be contested as provided in chapter 120. All penalties assessed by the department must be paid into the Workers’ Compensation Administration Trust Fund.

(14) If the department finds that an employer who is certified or registered under part I or part II of chapter 489 and who is required to secure the payment of workers’ compensation under this chapter to his or her employees has failed to do so, the department shall immediately notify the Department of Business and Professional Regulation.

(15) A limited liability company that is not engaged in the construction industry and that meets the definition of “employment” at any time between July 1, 2013, and December 31, 2013, may not be issued a penalty pursuant to this section for failing to secure the payment of workers’ compensation.

History.—s. 15, ch. 93-415; s. 107, ch. 97-103; s. 8, ch. 98-174; s. 21, ch. 2002-194; s. 8, ch. 2002-236; s. 476, ch. 2003-261; s. 13, ch. 2003-412; s. 2, ch. 2004-370; s. 148, ch. 2004-390; s. 5, ch. 2012-213; s. 4, ch. 2013-141; s. 1, ch. 2014-109; s. 3, ch. 2016-56.



440.108 - Investigatory records relating to workers’ compensation employer compliance; confidentiality.

440.108 Investigatory records relating to workers’ compensation employer compliance; confidentiality.—

(1) All investigatory records made or received pursuant to s. 440.107 and any records necessary to complete an investigation held by the department are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the investigation is completed or ceases to be active. For purposes of this section, an investigation is considered “active” while such investigation is being conducted by the department with a reasonable, good faith belief that it may lead to the filing of administrative, civil, or criminal proceedings. An investigation does not cease to be active if the agency is proceeding with reasonable dispatch and there is a good faith belief that action may be initiated by the agency or other administrative or law enforcement agency.

(2) After an investigation is completed or ceases to be active, information in records relating to the investigation remains confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution if disclosure of that information would:

(a) Jeopardize the integrity of another active investigation;

(b) Reveal a trade secret, as defined in s. 688.002;

(c) Reveal business or personal financial information;

(d) Reveal personal identifying information regarding the identity of a confidential source;

(e) Defame or cause unwarranted damage to the good name or reputation of an individual or jeopardize the safety of an individual; or

(f) Reveal investigative techniques or procedures.

(3) The department may provide information made confidential and exempt by this section to any law enforcement agency or administrative agency for use in the performance of its official duties and responsibilities. The receiving agency must maintain the confidential and exempt status of such information.

History.—s. 1, ch. 98-407; s. 22, ch. 2002-194; s. 1, ch. 2003-106.



440.11 - Exclusiveness of liability.

440.11 Exclusiveness of liability.—

(1) The liability of an employer prescribed in s. 440.10 shall be exclusive and in place of all other liability, including vicarious liability, of such employer to any third-party tortfeasor and to the employee, the legal representative thereof, husband or wife, parents, dependents, next of kin, and anyone otherwise entitled to recover damages from such employer at law or in admiralty on account of such injury or death, except as follows:

(a) If an employer fails to secure payment of compensation as required by this chapter, an injured employee, or the legal representative thereof in case death results from the injury, may elect to claim compensation under this chapter or to maintain an action at law or in admiralty for damages on account of such injury or death. In such action the defendant may not plead as a defense that the injury was caused by negligence of a fellow employee, that the employee assumed the risk of the employment, or that the injury was due to the comparative negligence of the employee.

(b) When an employer commits an intentional tort that causes the injury or death of the employee. For purposes of this paragraph, an employer’s actions shall be deemed to constitute an intentional tort and not an accident only when the employee proves, by clear and convincing evidence, that:

1. The employer deliberately intended to injure the employee; or

2. The employer engaged in conduct that the employer knew, based on prior similar accidents or on explicit warnings specifically identifying a known danger, was virtually certain to result in injury or death to the employee, and the employee was not aware of the risk because the danger was not apparent and the employer deliberately concealed or misrepresented the danger so as to prevent the employee from exercising informed judgment about whether to perform the work.

The same immunities from liability enjoyed by an employer shall extend as well to each employee of the employer when such employee is acting in furtherance of the employer’s business and the injured employee is entitled to receive benefits under this chapter. Such fellow-employee immunities shall not be applicable to an employee who acts, with respect to a fellow employee, with willful and wanton disregard or unprovoked physical aggression or with gross negligence when such acts result in injury or death or such acts proximately cause such injury or death, nor shall such immunities be applicable to employees of the same employer when each is operating in the furtherance of the employer’s business but they are assigned primarily to unrelated works within private or public employment. The same immunity provisions enjoyed by an employer shall also apply to any sole proprietor, partner, corporate officer or director, supervisor, or other person who in the course and scope of his or her duties acts in a managerial or policymaking capacity and the conduct which caused the alleged injury arose within the course and scope of said managerial or policymaking duties and was not a violation of a law, whether or not a violation was charged, for which the maximum penalty which may be imposed does not exceed 60 days’ imprisonment as set forth in s. 775.082. The immunity from liability provided in this subsection extends to county governments with respect to employees of county constitutional officers whose offices are funded by the board of county commissioners.

(2) The immunity from liability described in subsection (1) shall extend to an employer and to each employee of the employer which uses the services of the employees of a help supply services company, as set forth in North American Industrial Classification System Codes 561320 and 561330, when such employees, whether management or staff, are acting in furtherance of the employer’s business. An employee so engaged by the employer shall be considered a borrowed employee of the employer and, for the purposes of this section, shall be treated as any other employee of the employer. The employer shall be liable for and shall secure the payment of compensation to all such borrowed employees as required in s. 440.10, except when such payment has been secured by the help supply services company.

(3) An employer’s workers’ compensation carrier, service agent, or safety consultant shall not be liable as a third-party tortfeasor to employees of the employer or employees of its subcontractors for assisting the employer and its subcontractors, if any, in carrying out the employer’s rights and responsibilities under this chapter by furnishing any safety inspection, safety consultative service, or other safety service incidental to the workers’ compensation or employers’ liability coverage or to the workers’ compensation or employer’s liability servicing contract. Without limitation, a safety consultant may include an owner, as defined in chapter 713, or an owner’s related, affiliated, or subsidiary companies and the employees of each. The exclusion from liability under this subsection shall not apply in any case in which injury or death is proximately caused by the willful and unprovoked physical aggression, or by the negligent operation of a motor vehicle, by employees, officers, or directors of the employer’s workers’ compensation carrier, service agent, or safety consultant.

(4) Notwithstanding the provisions of s. 624.155, the liability of a carrier to an employee or to anyone entitled to bring suit in the name of the employee shall be as provided in this chapter, which shall be exclusive and in place of all other liability.

History.—s. 11, ch. 17481, 1935; CGL 1936 Supp. 5966(11); s. 1, ch. 70-25; s. 1, ch. 71-190; s. 4, ch. 75-209; ss. 2, 23, ch. 78-300; ss. 6, 124, ch. 79-40; s. 21, ch. 79-312; s. 3, ch. 83-305; s. 1, ch. 88-284; ss. 8, 43, ch. 89-289; ss. 16, 56, ch. 90-201; ss. 14, 52, ch. 91-1; s. 16, ch. 93-415; s. 108, ch. 97-103; s. 14, ch. 2003-412; s. 5, ch. 2013-141.



440.12 - Time for commencement and limits on weekly rate of compensation.

440.12 Time for commencement and limits on weekly rate of compensation.—

(1) Compensation is not allowed for the first 7 days of the disability, except for benefits provided under s. 440.13. However, if the injury results in more than 21 days of disability, compensation is allowed from the commencement of the disability.

(a) All weekly compensation payments, except for the first payment, must be paid by check or, if authorized by the employee, on a prepaid card pursuant to paragraph (b) or deposited directly into the employee’s account at a financial institution as defined in s. 655.005.

(b) Upon receipt of authorization by the employee as provided in paragraph (a), a carrier may use a prepaid card to deliver the payment of compensation to an employee if the employee is:

1. Provided with at least one means of accessing his or her entire compensation payment once per week without incurring fees;

2. Provided with the ability to make point-of-sale purchases without incurring fees from the financial institution issuing the prepaid card; and

3. Provided with the terms and conditions of the prepaid card program, including a description of any fees that may be assessed.

(c) Each carrier shall keep a record of all payments made under this subsection, including the time and manner of such payments, and shall furnish these records or a report based on these records to the Division of Investigative and Forensic Services and the Division of Workers’ Compensation, upon request.

(d) The department may adopt rules to administer this section.

(2) Compensation for disability resulting from injuries which occur after December 31, 1974, shall not be less than $20 per week. However, if the employee’s wages at the time of injury are less than $20 per week, he or she shall receive his or her full weekly wages. If the employee’s wages at the time of the injury exceed $20 per week, compensation shall not exceed an amount per week which is:

(a) Equal to 100 percent of the statewide average weekly wage, determined as hereinafter provided for the year in which the injury occurred; however, the increase to 100 percent from 662/3 percent of the statewide average weekly wage shall apply only to injuries occurring on or after August 1, 1979; and

(b) Adjusted to the nearest dollar.

For the purpose of this subsection, the “statewide average weekly wage” means the average weekly wage paid by employers subject to the Florida Reemployment Assistance Program Law as reported to the Department of Economic Opportunity for the four calendar quarters ending each June 30, which average weekly wage shall be determined by the Department of Economic Opportunity on or before November 30 of each year and shall be used in determining the maximum weekly compensation rate with respect to injuries occurring in the calendar year immediately following. The statewide average weekly wage determined by the Department of Economic Opportunity shall be reported annually to the Legislature.

(3) The provisions of this section as amended effective July 1, 1951, shall govern with respect to disability due to injuries suffered prior to July 1, 1959. The provisions of this section as amended effective July 1, 1959, shall govern with respect to disability due to injuries suffered after June 30, 1959, and prior to January 1, 1968. The provisions of this section as amended effective January 1, 1968, shall govern with respect to disability due to injuries suffered after December 31, 1967, and prior to July 1, 1970. The provisions of this section as amended effective July 1, 1970, shall govern with respect to disability due to injuries suffered after June 30, 1970, and prior to July 1, 1972. The provisions of this section as amended effective July 1, 1972, shall govern with respect to disability due to injuries suffered after June 30, 1972, and prior to July 1, 1973. The provisions of this section, as amended effective July 1, 1973, shall govern with respect to disability due to injuries suffered after June 30, 1973, and prior to January 1, 1975.

History.—s. 12, ch. 17481, 1935; CGL 1936 Supp. 5966(12); s. 5, ch. 18413, 1937; s. 1, ch. 21824, 1943; ss. 1, 3, ch. 26876, 1951; s. 1, ch. 59-151; s. 1, ch. 67-239; s. 1, ch. 70-172; s. 1, ch. 72-198; ss. 3, 4, ch. 73-127; s. 7, ch. 74-197; ss. 3, 23, ch. 78-300; ss. 7, 124, ch. 79-40; s. 21, ch. 79-312; s. 3, ch. 80-236; ss. 9, 43, ch. 89-289; ss. 17, 56, ch. 90-201; ss. 15, 52, ch. 91-1; s. 109, ch. 97-103; s. 11, ch. 2001-91; s. 23, ch. 2002-194; s. 346, ch. 2011-142; s. 1, ch. 2011-174; s. 34, ch. 2011-194; s. 66, ch. 2012-30; s. 12, ch. 2016-165.



440.125 - Medical records and reports; identifying information in employee medical bills; confidentiality.

440.125 Medical records and reports; identifying information in employee medical bills; confidentiality.—Any medical records and medical reports of an injured employee and any information identifying an injured employee in medical bills which are provided to the department, pursuant to s. 440.13, are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, except as otherwise provided by this chapter. The department may share any such confidential and exempt records, reports, or information received pursuant to s. 440.13 with the Agency for Health Care Administration in furtherance of their official duties under ss. 440.13 and 440.134. The agency and the department shall maintain the confidential and exempt status of such records, reports, and information received.

History.—s. 1, ch. 93-421; s. 285, ch. 96-406; s. 24, ch. 2002-194; s. 4, ch. 2012-135.



440.13 - Medical services and supplies; penalty for violations; limitations.

440.13 Medical services and supplies; penalty for violations; limitations.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Alternate medical care” means a change in treatment or health care provider.

(b) “Attendant care” means care rendered by trained professional attendants which is beyond the scope of household duties. Family members may provide nonprofessional attendant care, but may not be compensated under this chapter for care that falls within the scope of household duties and other services normally and gratuitously provided by family members. “Family member” means a spouse, father, mother, brother, sister, child, grandchild, father-in-law, mother-in-law, aunt, or uncle.

(c) “Carrier” means, for purposes of this section, insurance carrier, self-insurance fund or individually self-insured employer, or assessable mutual insurer.

(d) “Compensable” means a determination by a carrier or judge of compensation claims that a condition suffered by an employee results from an injury arising out of and in the course of employment.

(e) “Emergency services and care” means emergency services and care as defined in s. 395.002.

(f) “Health care facility” means any hospital licensed under chapter 395 and any health care institution licensed under chapter 400 or chapter 429.

(g) “Health care provider” means a physician or any recognized practitioner licensed to provide skilled services pursuant to a prescription or under the supervision or direction of a physician. The term “health care provider” includes a health care facility.

(h) “Independent medical examiner” means a physician selected by either an employee or a carrier to render one or more independent medical examinations in connection with a dispute arising under this chapter.

(i) “Independent medical examination” means an objective evaluation of the injured employee’s medical condition, including, but not limited to, impairment or work status, performed by a physician or an expert medical advisor at the request of a party, a judge of compensation claims, or the department to assist in the resolution of a dispute arising under this chapter.

(j) “Instance of overutilization” means a specific inappropriate service or level of service provided to an injured employee that includes the provision of treatment in excess of established practice parameters and protocols of treatment established in accordance with this chapter.

(k) “Medically necessary” or “medical necessity” means any medical service or medical supply which is used to identify or treat an illness or injury, is appropriate to the patient’s diagnosis and status of recovery, and is consistent with the location of service, the level of care provided, and applicable practice parameters. The service should be widely accepted among practicing health care providers, based on scientific criteria, and determined to be reasonably safe. The service must not be of an experimental, investigative, or research nature.

(l) “Medicine” means a drug prescribed by an authorized health care provider and includes only generic drugs or single-source patented drugs for which there is no generic equivalent, unless the authorized health care provider writes or states that the brand-name drug as defined in s. 465.025 is medically necessary, or is a drug appearing on the schedule of drugs created pursuant to s. 465.025(6), or is available at a cost lower than its generic equivalent.

(m) “Palliative care” means noncurative medical services that mitigate the conditions, effects, or pain of an injury.

(n) “Pattern or practice of overutilization” means repetition of instances of overutilization within a specific medical case or multiple cases by a single health care provider.

(o) “Peer review” means an evaluation by two or more physicians licensed under the same authority and with the same or similar specialty as the physician under review, of the appropriateness, quality, and cost of health care and health services provided to a patient, based on medically accepted standards.

(p) “Physician” or “doctor” means a physician licensed under chapter 458, an osteopathic physician licensed under chapter 459, a chiropractic physician licensed under chapter 460, a podiatric physician licensed under chapter 461, an optometrist licensed under chapter 463, or a dentist licensed under chapter 466.

(q) “Reimbursement dispute” means any disagreement between a health care provider or health care facility and carrier concerning payment for medical treatment.

(r) “Utilization control” means a systematic process of implementing measures that assure overall management and cost containment of services delivered, including compliance with practice parameters and protocols of treatment as provided for in this chapter.

(s) “Utilization review” means the evaluation of the appropriateness of both the level and the quality of health care and health services provided to a patient, including, but not limited to, evaluation of the appropriateness of treatment, hospitalization, or office visits based on medically accepted standards. Such evaluation must be accomplished by means of a system that identifies the utilization of medical services based on practice parameters and protocols of treatment as provided for in this chapter.

(2) MEDICAL TREATMENT; DUTY OF EMPLOYER TO FURNISH.—

(a) Subject to the limitations specified elsewhere in this chapter, the employer shall furnish to the employee such medically necessary remedial treatment, care, and attendance for such period as the nature of the injury or the process of recovery may require, which is in accordance with established practice parameters and protocols of treatment as provided for in this chapter, including medicines, medical supplies, durable medical equipment, orthoses, prostheses, and other medically necessary apparatus. Remedial treatment, care, and attendance, including work-hardening programs or pain-management programs accredited by an accrediting organization whose standards incorporate comparable regulations required by this state or pain-management programs affiliated with medical schools, shall be considered covered treatment only when such care is given based on a referral by a physician as defined in this chapter. Medically necessary treatment, care, and attendance does not include chiropractic services in excess of 24 treatments or rendered 12 weeks beyond the date of the initial chiropractic treatment, whichever comes first, unless the carrier authorizes additional treatment or the employee is catastrophically injured.

(b) The employer shall provide appropriate professional or nonprofessional attendant care performed only at the direction and control of a physician when such care is medically necessary. The physician shall prescribe such care in writing. The employer or carrier shall not be responsible for such care until the prescription for attendant care is received by the employer and carrier, which shall specify the time periods for such care, the level of care required, and the type of assistance required. A prescription for attendant care shall not prescribe such care retroactively. The value of nonprofessional attendant care provided by a family member must be determined as follows:

1. If the family member is not employed or if the family member is employed and is providing attendant care services during hours that he or she is not engaged in employment, the per-hour value equals the federal minimum hourly wage.

2. If the family member is employed and elects to leave that employment to provide attendant or custodial care, the per-hour value of that care equals the per-hour value of the family member’s former employment, not to exceed the per-hour value of such care available in the community at large. A family member or a combination of family members providing nonprofessional attendant care under this paragraph may not be compensated for more than a total of 12 hours per day.

3. If the family member remains employed while providing attendant or custodial care, the per-hour value of that care equals the per-hour value of the family member’s employment, not to exceed the per-hour value of such care available in the community at large.

(c) If the employer fails to provide initial treatment or care required by this section after request by the injured employee, the employee may obtain such initial treatment at the expense of the employer, if the initial treatment or care is compensable and medically necessary and is in accordance with established practice parameters and protocols of treatment as provided for in this chapter. There must be a specific request for the initial treatment or care, and the employer or carrier must be given a reasonable time period within which to provide the initial treatment or care. However, the employee is not entitled to recover any amount personally expended for the initial treatment or care unless he or she has requested the employer to furnish that initial treatment or service and the employer has failed, refused, or neglected to do so within a reasonable time or unless the nature of the injury requires such initial treatment, nursing, and services and the employer or his or her superintendent or foreman, having knowledge of the injury, has neglected to provide the initial treatment or care.

(d) The carrier has the right to transfer the care of an injured employee from the attending health care provider if an independent medical examination determines that the employee is not making appropriate progress in recuperation.

(e) Except in emergency situations and for treatment rendered by a managed care arrangement, after any initial examination and diagnosis by a physician providing remedial treatment, care, and attendance, and before a proposed course of medical treatment begins, each insurer shall review, in accordance with the requirements of this chapter, the proposed course of treatment, to determine whether such treatment would be recognized as reasonably prudent. The review must be in accordance with all applicable workers’ compensation practice parameters and protocols of treatment established in accordance with this chapter. The insurer must accept any such proposed course of treatment unless the insurer notifies the physician of its specific objections to the proposed course of treatment by the close of the tenth business day after notification by the physician, or a supervised designee of the physician, of the proposed course of treatment.

(f) Upon the written request of the employee, the carrier shall give the employee the opportunity for one change of physician during the course of treatment for any one accident. Upon the granting of a change of physician, the originally authorized physician in the same specialty as the changed physician shall become deauthorized upon written notification by the employer or carrier. The carrier shall authorize an alternative physician who shall not be professionally affiliated with the previous physician within 5 days after receipt of the request. If the carrier fails to provide a change of physician as requested by the employee, the employee may select the physician and such physician shall be considered authorized if the treatment being provided is compensable and medically necessary.

Failure of the carrier to timely comply with this subsection shall be a violation of this chapter and the carrier shall be subject to penalties as provided for in s. 440.525.

(3) PROVIDER ELIGIBILITY; AUTHORIZATION.—

(a) As a condition to eligibility for payment under this chapter, a health care provider who renders services must receive authorization from the carrier before providing treatment. This paragraph does not apply to emergency care.

(b) A health care provider who renders emergency care must notify the carrier by the close of the third business day after it has rendered such care. If the emergency care results in admission of the employee to a health care facility, the health care provider must notify the carrier by telephone within 24 hours after initial treatment. Emergency care is not compensable under this chapter unless the injury requiring emergency care arose as a result of a work-related accident. Pursuant to chapter 395, all licensed physicians and health care providers in this state shall be required to make their services available for emergency treatment of any employee eligible for workers’ compensation benefits. To refuse to make such treatment available is cause for revocation of a license.

(c) A health care provider may not refer the employee to another health care provider, diagnostic facility, therapy center, or other facility without prior authorization from the carrier, except when emergency care is rendered. Any referral must be to a health care provider, unless the referral is for emergency treatment, and must be made in accordance with practice parameters and protocols of treatment as provided for in this chapter.

(d) A carrier must respond, by telephone or in writing, to a request for authorization from an authorized health care provider by the close of the third business day after receipt of the request. A carrier who fails to respond to a written request for authorization for referral for medical treatment by the close of the third business day after receipt of the request consents to the medical necessity for such treatment. All such requests must be made to the carrier. Notice to the carrier does not include notice to the employer.

(e) Carriers shall adopt procedures for receiving, reviewing, documenting, and responding to requests for authorization.

(f) By accepting payment under this chapter for treatment rendered to an injured employee, a health care provider consents to the jurisdiction of the department as set forth in subsection (11) and to the submission of all records and other information concerning such treatment to the department in connection with a reimbursement dispute, audit, or review as provided by this section. The health care provider must further agree to comply with any decision of the department rendered under this section.

(g) The employee is not liable for payment for medical treatment or services provided pursuant to this section except as otherwise provided in this section.

(h) The provisions of s. 456.053 are applicable to referrals among health care providers, as defined in subsection (1), treating injured workers.

(i) Notwithstanding paragraph (d), a claim for specialist consultations, surgical operations, physiotherapeutic or occupational therapy procedures, X-ray examinations, or special diagnostic laboratory tests that cost more than $1,000 and other specialty services that the department identifies by rule is not valid and reimbursable unless the services have been expressly authorized by the carrier, unless the carrier has failed to respond within 10 days to a written request for authorization, or unless emergency care is required. The insurer shall authorize such consultation or procedure unless the health care provider or facility is not authorized, unless such treatment is not in accordance with practice parameters and protocols of treatment established in this chapter, or unless a judge of compensation claims has determined that the consultation or procedure is not medically necessary, not in accordance with the practice parameters and protocols of treatment established in this chapter, or otherwise not compensable under this chapter. Authorization of a treatment plan does not constitute express authorization for purposes of this section, except to the extent the carrier provides otherwise in its authorization procedures. This paragraph does not limit the carrier’s obligation to identify and disallow overutilization or billing errors.

(j) Notwithstanding anything in this chapter to the contrary, a sick or injured employee shall be entitled, at all times, to free, full, and absolute choice in the selection of the pharmacy or pharmacist dispensing and filling prescriptions for medicines required under this chapter. It is expressly forbidden for the department, an employer, or a carrier, or any agent or representative of the department, an employer, or a carrier, to select the pharmacy or pharmacist which the sick or injured employee must use; condition coverage or payment on the basis of the pharmacy or pharmacist utilized; or to otherwise interfere in the selection by the sick or injured employee of a pharmacy or pharmacist.

(k) Reimbursement shall not be made for oral vitamins, nutrient preparations, or dietary supplements. Reimbursement shall not be made for medical food, as defined in 21 U.S.C. s. 360ee(b)(3), unless the self-insured employer or the carrier in its sole discretion authorizes the provision of such food. Such authorization may be limited by frequency, type, dosage, and reimbursement amount of such food as part of a proposed written course of medical treatment.

(4) NOTICE OF TREATMENT TO CARRIER; FILING WITH DEPARTMENT.—

(a) Any health care provider providing necessary remedial treatment, care, or attendance to any injured worker shall submit treatment reports to the carrier in a format prescribed by the department. A claim for medical or surgical treatment is not valid or enforceable against such employer or employee, unless, by the close of the third business day following the first treatment, the physician providing the treatment furnishes to the employer or carrier a preliminary notice of the injury and treatment in a format prescribed by the department and, within 15 days thereafter, furnishes to the employer or carrier a complete report, and subsequent thereto furnishes progress reports, if requested by the employer or insurance carrier, at intervals of not less than 3 weeks apart or at less frequent intervals if requested in a format prescribed by the department.

(b) Upon the request of the department, each medical report or bill obtained or received by the employer, the carrier, or the injured employee, or the attorney for the employer, carrier, or injured employee, with respect to the remedial treatment, care, and attendance of the injured employee, including any report of an examination, diagnosis, or disability evaluation, must be produced by the health care provider to the department pursuant to rules adopted by the department. The health care provider shall also furnish to the injured employee or his or her attorney and the employer or carrier or its attorney, on demand, a copy of his or her office chart, records, and reports, and may charge the injured employee no more than 50 cents per page for copying the records and the actual direct cost to the health care provider or health care facility for X rays, microfilm, or other nonpaper records. Each such health care provider shall provide to the department information about the remedial treatment, care, and attendance which the department reasonably requests.

(c) It is the policy for the administration of the workers’ compensation system that there shall be reasonable access to medical information by all parties to facilitate the self-executing features of the law. An employee who reports an injury or illness alleged to be work-related waives any physician-patient privilege with respect to any condition or complaint reasonably related to the condition for which the employee claims compensation. Notwithstanding the limitations in s. 456.057 and subject to the limitations in s. 381.004, upon the request of the employer, the carrier, an authorized qualified rehabilitation provider, or the attorney for the employer or carrier, the medical records, reports, and information of an injured employee relevant to the particular injury or illness for which compensation is sought must be furnished to those persons and the medical condition of the injured employee must be discussed with those persons, if the records and the discussions are restricted to conditions relating to the workplace injury. Release of medical information by the health care provider or other physician does not require the authorization of the injured employee. If medical records, reports, and information of an injured employee are sought from health care providers who are not subject to the jurisdiction of the state, the injured employee shall sign an authorization allowing for the employer or carrier to obtain the medical records, reports, or information. Any such discussions or release of information may be held before or after the filing of a claim or petition for benefits without the knowledge, consent, or presence of any other party or his or her agent or representative. A health care provider who willfully refuses to provide medical records or to discuss the medical condition of the injured employee, after a reasonable request is made for such information pursuant to this subsection, shall be subject by the department to one or more of the penalties set forth in paragraph (8)(b). The department may adopt rules to carry out this subsection.

(5) INDEPENDENT MEDICAL EXAMINATIONS.—

(a) In any dispute concerning overutilization, medical benefits, compensability, or disability under this chapter, the carrier or the employee may select an independent medical examiner. If the parties agree, the examiner may be a health care provider treating or providing other care to the employee. An independent medical examiner may not render an opinion outside his or her area of expertise, as demonstrated by licensure and applicable practice parameters. The employer and employee shall be entitled to only one independent medical examination per accident and not one independent medical examination per medical specialty. The party requesting and selecting the independent medical examination shall be responsible for all expenses associated with said examination, including, but not limited to, medically necessary diagnostic testing performed and physician or medical care provider fees for the evaluation. The party selecting the independent medical examination shall identify the choice of the independent medical examiner to all other parties within 15 days after the date the independent medical examination is to take place. Failure to timely provide such notification shall preclude the requesting party from submitting the findings of such independent medical examiner in a proceeding before a judge of compensation claims. The independent medical examiner may not provide followup care if such recommendation for care is found to be medically necessary. If the employee prevails in a medical dispute as determined in an order by a judge of compensation claims or if benefits are paid or treatment provided after the employee has obtained an independent medical examination based upon the examiner’s findings, the costs of such examination shall be paid by the employer or carrier.

(b) Each party is bound by his or her selection of an independent medical examiner, including the selection of the independent medical examiner in accordance with s. 440.134 and the opinions of such independent medical examiner. Each party is entitled to an alternate examiner only if:

1. The examiner is not qualified to render an opinion upon an aspect of the employee’s illness or injury which is material to the claim or petition for benefits;

2. The examiner ceases to practice in the specialty relevant to the employee’s condition;

3. The examiner is unavailable due to injury, death, or relocation outside a reasonably accessible geographic area; or

4. The parties agree to an alternate examiner.

(c) The carrier may, at its election, contact the claimant directly to schedule a reasonable time for an independent medical examination. The carrier must confirm the scheduling agreement in writing with the claimant and the claimant’s counsel, if any, at least 7 days before the date upon which the independent medical examination is scheduled to occur. An attorney representing a claimant is not authorized to schedule the self-insured employer’s or carrier’s independent medical evaluations under this subsection. Neither the self-insured employer nor the carrier shall be responsible for scheduling any independent medical examination other than an employer or carrier independent medical examination.

(d) If the employee fails to appear for the independent medical examination scheduled by the employer or carrier without good cause and fails to advise the physician at least 24 hours before the scheduled date for the examination that he or she cannot appear, the employee is barred from recovering compensation for any period during which he or she has refused to submit to such examination. Further, the employee shall reimburse the employer or carrier 50 percent of the physician’s cancellation or no-show fee unless the employer or carrier that schedules the examination fails to timely provide to the employee a written confirmation of the date of the examination pursuant to paragraph (c) which includes an explanation of why he or she failed to appear. The employee may appeal to a judge of compensation claims for reimbursement when the employer or carrier withholds payment in excess of the authority granted by this section.

(e) No medical opinion other than the opinion of a medical advisor appointed by the judge of compensation claims or the department, an independent medical examiner, or an authorized treating provider is admissible in proceedings before the judges of compensation claims.

(f) Attorney’s fees incurred by an injured employee in connection with delay of or opposition to an independent medical examination, including, but not limited to, motions for protective orders, are not recoverable under this chapter.

(g) When a medical dispute arises, the parties may mutually agree to refer the employee to a licensed physician specializing in the diagnosis and treatment of the medical condition at issue for an independent medical examination and report. Such medical examination shall be referred to as a “consensus independent medical examination.” The findings and conclusions of such mutually agreed upon consensus independent medical examination shall be binding on the parties and shall constitute resolution of the medical dispute addressed in the independent consensus medical examination and in any proceeding. Agreement by the parties to a consensus independent medical examination shall not affect the employer’s, carrier’s, or employee’s entitlement to one independent medical examination per accident as provided for in this subsection.

(6) UTILIZATION REVIEW.—Carriers shall review all bills, invoices, and other claims for payment submitted by health care providers in order to identify overutilization and billing errors, including compliance with practice parameters and protocols of treatment established in accordance with this chapter, and may hire peer review consultants or conduct independent medical evaluations. Such consultants, including peer review organizations, are immune from liability in the execution of their functions under this subsection to the extent provided in s. 766.101. If a carrier finds that overutilization of medical services or a billing error has occurred, or there is a violation of the practice parameters and protocols of treatment established in accordance with this chapter, it must disallow or adjust payment for such services or error without order of a judge of compensation claims or the department, if the carrier, in making its determination, has complied with this section and rules adopted by the department.

(7) UTILIZATION AND REIMBURSEMENT DISPUTES.—

(a) Any health care provider who elects to contest the disallowance or adjustment of payment by a carrier under subsection (6) must, within 45 days after receipt of notice of disallowance or adjustment of payment, petition the department to resolve the dispute. The petitioner must serve a copy of the petition on the carrier and on all affected parties by certified mail. The petition must be accompanied by all documents and records that support the allegations contained in the petition. Failure of a petitioner to submit such documentation to the department results in dismissal of the petition.

(b) The carrier must submit to the department within 30 days after receipt of the petition all documentation substantiating the carrier’s disallowance or adjustment. Failure of the carrier to timely submit such documentation to the department within 30 days constitutes a waiver of all objections to the petition.

(c) Within 120 days after receipt of all documentation, the department must provide to the petitioner, the carrier, and the affected parties a written determination of whether the carrier properly adjusted or disallowed payment. The department must be guided by standards and policies set forth in this chapter, including all applicable reimbursement schedules, practice parameters, and protocols of treatment, in rendering its determination.

(d) If the department finds an improper disallowance or improper adjustment of payment by an insurer, the insurer shall reimburse the health care provider, facility, insurer, or employer within 30 days, subject to the penalties provided in this subsection.

(e) The department shall adopt rules to carry out this subsection. The rules may include provisions for consolidating petitions filed by a petitioner and expanding the timetable for rendering a determination upon a consolidated petition.

(f) Any carrier that engages in a pattern or practice of arbitrarily or unreasonably disallowing or reducing payments to health care providers may be subject to one or more of the following penalties imposed by the department:

1. Repayment of the appropriate amount to the health care provider.

2. An administrative fine assessed by the department in an amount not to exceed $5,000 per instance of improperly disallowing or reducing payments.

3. Award of the health care provider’s costs, including a reasonable attorney fee, for prosecuting the petition.

(8) PATTERN OR PRACTICE OF OVERUTILIZATION.—

(a) Carriers must report to the department all instances of overutilization including, but not limited to, all instances in which the carrier disallows or adjusts payment or a determination has been made that the provided or recommended treatment is in excess of the practice parameters and protocols of treatment established in this chapter. The department shall determine whether a pattern or practice of overutilization exists.

(b) If the department determines that a health care provider has engaged in a pattern or practice of overutilization or a violation of this chapter or rules adopted by the department, including a pattern or practice of providing treatment in excess of the practice parameters or protocols of treatment, it may impose one or more of the following penalties:

1. An order barring the provider from payment under this chapter;

2. Deauthorization of care under review;

3. Denial of payment for care rendered in the future;

4. An administrative fine of $5,000; and

5. Notification of and review by the appropriate licensing authority pursuant to s. 440.106(3).

(9) EXPERT MEDICAL ADVISORS.—

(a) The department shall certify expert medical advisors in each specialty to assist the department within the advisor’s area of expertise as provided in this section. The department shall, in a manner prescribed by rule, in certifying, recertifying, or decertifying an expert medical advisor, consider the qualifications, training, impartiality, and commitment of the health care provider to the provision of quality medical care at a reasonable cost. As a prerequisite for certification or recertification, the department shall require, at a minimum, that an expert medical advisor have specialized workers’ compensation training or experience under the workers’ compensation system of this state and board certification or board eligibility.

(b) The department shall contract with one or more entities that employ, contract with, or otherwise secure expert medical advisors to provide peer review or expert medical consultation, opinions, and testimony to the department or to a judge of compensation claims in connection with resolving disputes relating to reimbursement, differing opinions of health care providers, and health care and physician services rendered under this chapter, including utilization issues. The department shall by rule establish the qualifications of expert medical advisors, including training and experience in the workers’ compensation system in the state and the expert medical advisor’s knowledge of and commitment to the standards of care, practice parameters, and protocols established pursuant to this chapter. Expert medical advisors contracting with the department shall, as a term of such contract, agree to provide consultation or services in accordance with the timetables set forth in this chapter and to abide by rules adopted by the department, including, but not limited to, rules pertaining to procedures for review of the services rendered by health care providers and preparation of reports and testimony or recommendations for submission to the department or the judge of compensation claims.

(c) If there is disagreement in the opinions of the health care providers, if two health care providers disagree on medical evidence supporting the employee’s complaints or the need for additional medical treatment, or if two health care providers disagree that the employee is able to return to work, the department may, and the judge of compensation claims shall, upon his or her own motion or within 15 days after receipt of a written request by either the injured employee, the employer, or the carrier, order the injured employee to be evaluated by an expert medical advisor. The injured employee and the employer or carrier may agree on the health care provider to serve as an expert medical advisor. If the parties do not agree, the judge of compensation claims shall select an expert medical advisor from the department’s list of certified expert medical advisors. If a certified medical advisor within the relevant medical specialty is unavailable, the judge of compensation claims shall appoint any otherwise qualified health care provider to serve as an expert medical advisor without obtaining the department’s certification. The opinion of the expert medical advisor is presumed to be correct unless there is clear and convincing evidence to the contrary as determined by the judge of compensation claims. The expert medical advisor appointed to conduct the evaluation shall have free and complete access to the medical records of the employee. An employee who fails to report to and cooperate with such evaluation forfeits entitlement to compensation during the period of failure to report or cooperate.

(d) The expert medical advisor must complete his or her evaluation and issue his or her report to the department or to the judge of compensation claims within 15 days after receipt of all medical records. The expert medical advisor must furnish a copy of the report to the carrier and to the employee.

(e) An expert medical advisor is not liable under any theory of recovery for evaluations performed under this section without a showing of fraud or malice. The protections of s. 766.101 apply to any officer, employee, or agent of the department and to any officer, employee, or agent of any entity with which the department has contracted under this subsection.

(f) If the department or a judge of compensation claims orders the services of an expert medical advisor to resolve a dispute under this section, the party requesting such examination must compensate the advisor for his or her time in accordance with a schedule adopted by the department. If the employee prevails in a dispute as determined in an order by a judge of compensation claims based upon the expert medical advisor’s findings, the employer or carrier shall pay for the costs of such expert medical advisor. If a judge of compensation claims, upon his or her motion, finds that an expert medical advisor is needed to resolve the dispute, the carrier must compensate the advisor for his or her time in accordance with a schedule adopted by the department. The department may assess a penalty not to exceed $500 against any carrier that fails to timely compensate an advisor in accordance with this section.

(10) WITNESS FEES.—Any health care provider who gives a deposition shall be allowed a witness fee. The amount charged by the witness may not exceed $200 per hour. An expert witness who has never provided direct professional services to a party but has merely reviewed medical records and provided an expert opinion or has provided only direct professional services that were unrelated to the workers’ compensation case may not be allowed a witness fee in excess of $200 per day.

(11) INVESTIGATION; MONITORING; JURISDICTION.—

(a) The department may investigate health care providers to determine whether providers are complying with this chapter and with rules adopted by the department, whether the providers are engaging in overutilization, whether providers are engaging in improper billing practices, and whether providers are adhering to practice parameters and protocols established in accordance with this chapter. If the department finds that a health care provider has improperly billed, overutilized, or failed to comply with department rules or the requirements of this chapter, including, but not limited to, practice parameters and protocols established in accordance with this chapter, it must notify the provider of its findings and may determine that the health care provider may not receive payment from the carrier or may impose penalties as set forth in subsection (8) or other sections of this chapter. If the health care provider has received payment from a carrier for services that were improperly billed, that constitute overutilization, or that were outside practice parameters or protocols established in accordance with this chapter, it must return those payments to the carrier. The department may assess a penalty not to exceed $500 for each overpayment that is not refunded within 30 days after notification of overpayment by the department or carrier.

(b) The department shall monitor carriers as provided in this chapter.

(c) The department has exclusive jurisdiction to decide any matters concerning reimbursement, to resolve any overutilization dispute under subsection (7), and to decide any question concerning overutilization under subsection (8), which question or dispute arises after January 1, 1994.

(d) The following department actions do not constitute agency action subject to review under ss. 120.569 and 120.57 and do not constitute actions subject to s. 120.56: referral by the entity responsible for utilization review; a decision by the department to refer a matter to a peer review committee; establishment by a health care provider or entity of procedures by which a peer review committee reviews the rendering of health care services; and the review proceedings, report, and recommendation of the peer review committee.

(12) CREATION OF THREE-MEMBER PANEL; GUIDES OF MAXIMUM REIMBURSEMENT ALLOWANCES.—

(a) A three-member panel is created, consisting of the Chief Financial Officer, or the Chief Financial Officer’s designee, and two members to be appointed by the Governor, subject to confirmation by the Senate, one member who, on account of present or previous vocation, employment, or affiliation, shall be classified as a representative of employers, the other member who, on account of previous vocation, employment, or affiliation, shall be classified as a representative of employees. The panel shall determine statewide schedules of maximum reimbursement allowances for medically necessary treatment, care, and attendance provided by physicians, hospitals, ambulatory surgical centers, work-hardening programs, pain programs, and durable medical equipment. The maximum reimbursement allowances for inpatient hospital care shall be based on a schedule of per diem rates, to be approved by the three-member panel no later than March 1, 1994, to be used in conjunction with a precertification manual as determined by the department, including maximum hours in which an outpatient may remain in observation status, which shall not exceed 23 hours. All compensable charges for hospital outpatient care shall be reimbursed at 75 percent of usual and customary charges, except as otherwise provided by this subsection. Annually, the three-member panel shall adopt schedules of maximum reimbursement allowances for physicians, hospital inpatient care, hospital outpatient care, ambulatory surgical centers, work-hardening programs, and pain programs. An individual physician, hospital, ambulatory surgical center, pain program, or work-hardening program shall be reimbursed either the agreed-upon contract price or the maximum reimbursement allowance in the appropriate schedule.

(b) It is the intent of the Legislature to increase the schedule of maximum reimbursement allowances for selected physicians effective January 1, 2004, and to pay for the increases through reductions in payments to hospitals. Revisions developed pursuant to this subsection are limited to the following:

1. Payments for outpatient physical, occupational, and speech therapy provided by hospitals shall be reduced to the schedule of maximum reimbursement allowances for these services which applies to nonhospital providers.

2. Payments for scheduled outpatient nonemergency radiological and clinical laboratory services that are not provided in conjunction with a surgical procedure shall be reduced to the schedule of maximum reimbursement allowances for these services which applies to nonhospital providers.

3. Outpatient reimbursement for scheduled surgeries shall be reduced from 75 percent of charges to 60 percent of charges.

4. Maximum reimbursement for a physician licensed under chapter 458 or chapter 459 shall be increased to 110 percent of the reimbursement allowed by Medicare, using appropriate codes and modifiers or the medical reimbursement level adopted by the three-member panel as of January 1, 2003, whichever is greater.

5. Maximum reimbursement for surgical procedures shall be increased to 140 percent of the reimbursement allowed by Medicare or the medical reimbursement level adopted by the three-member panel as of January 1, 2003, whichever is greater.

(c) As to reimbursement for a prescription medication, the reimbursement amount for a prescription shall be the average wholesale price plus $4.18 for the dispensing fee. For repackaged or relabeled prescription medications dispensed by a dispensing practitioner as provided in s. 465.0276, the fee schedule for reimbursement shall be 112.5 percent of the average wholesale price, plus $8.00 for the dispensing fee. For purposes of this subsection, the average wholesale price shall be calculated by multiplying the number of units dispensed times the per-unit average wholesale price set by the original manufacturer of the underlying drug dispensed by the practitioner, based upon the published manufacturer’s average wholesale price published in the Medi-Span Master Drug Database as of the date of dispensing. All pharmaceutical claims submitted for repackaged or relabeled prescription medications must include the National Drug Code of the original manufacturer. Fees for pharmaceuticals and pharmaceutical services shall be reimbursable at the applicable fee schedule amount except where the employer or carrier, or a service company, third party administrator, or any entity acting on behalf of the employer or carrier directly contracts with the provider seeking reimbursement for a lower amount.

(d) Reimbursement for all fees and other charges for such treatment, care, and attendance, including treatment, care, and attendance provided by any hospital or other health care provider, ambulatory surgical center, work-hardening program, or pain program, must not exceed the amounts provided by the uniform schedule of maximum reimbursement allowances as determined by the panel or as otherwise provided in this section. This subsection also applies to independent medical examinations performed by health care providers under this chapter. In determining the uniform schedule, the panel shall first approve the data which it finds representative of prevailing charges in the state for similar treatment, care, and attendance of injured persons. Each health care provider, health care facility, ambulatory surgical center, work-hardening program, or pain program receiving workers’ compensation payments shall maintain records verifying their usual charges. In establishing the uniform schedule of maximum reimbursement allowances, the panel must consider:

1. The levels of reimbursement for similar treatment, care, and attendance made by other health care programs or third-party providers;

2. The impact upon cost to employers for providing a level of reimbursement for treatment, care, and attendance which will ensure the availability of treatment, care, and attendance required by injured workers;

3. The financial impact of the reimbursement allowances upon health care providers and health care facilities, including trauma centers as defined in s. 395.4001, and its effect upon their ability to make available to injured workers such medically necessary remedial treatment, care, and attendance. The uniform schedule of maximum reimbursement allowances must be reasonable, must promote health care cost containment and efficiency with respect to the workers’ compensation health care delivery system, and must be sufficient to ensure availability of such medically necessary remedial treatment, care, and attendance to injured workers; and

4. The most recent average maximum allowable rate of increase for hospitals determined by the Health Care Board under chapter 408.

(e) In addition to establishing the uniform schedule of maximum reimbursement allowances, the panel shall:

1. Take testimony, receive records, and collect data to evaluate the adequacy of the workers’ compensation fee schedule, nationally recognized fee schedules and alternative methods of reimbursement to health care providers and health care facilities for inpatient and outpatient treatment and care.

2. Survey health care providers and health care facilities to determine the availability and accessibility of workers’ compensation health care delivery systems for injured workers.

3. Survey carriers to determine the estimated impact on carrier costs and workers’ compensation premium rates by implementing changes to the carrier reimbursement schedule or implementing alternative reimbursement methods.

4. Submit recommendations on or before January 15, 2017, and biennially thereafter, to the President of the Senate and the Speaker of the House of Representatives on methods to improve the workers’ compensation health care delivery system.

The department, as requested, shall provide data to the panel, including, but not limited to, utilization trends in the workers’ compensation health care delivery system. The department shall provide the panel with an annual report regarding the resolution of medical reimbursement disputes and any actions pursuant to subsection (8). The department shall provide administrative support and service to the panel to the extent requested by the panel. For prescription medication purchased under the requirements of this subsection, a dispensing practitioner shall not possess such medication unless payment has been made by the practitioner, the practitioner’s professional practice, or the practitioner’s practice management company or employer to the supplying manufacturer, wholesaler, distributor, or drug repackager within 60 days of the dispensing practitioner taking possession of that medication.

(13) PAYMENT OF MEDICAL FEES.—

(a) Except for emergency care treatment, fees for medical services are payable only to a health care provider authorized to render remedial treatment, care, or attendance under this chapter. Carriers shall pay, disallow, or deny payment to health care providers in the manner and at times set forth in this chapter. A health care provider may not collect or receive a fee from an injured employee within this state, except as otherwise provided by this chapter. Such providers have recourse against the employer or carrier for payment for services rendered in accordance with this chapter. Payment to health care providers or physicians shall be subject to the medical fee schedule and applicable practice parameters and protocols, regardless of whether the health care provider or claimant is asserting that the payment should be made.

(b) Fees charged for remedial treatment, care, and attendance, except for independent medical examinations and consensus independent medical examinations, may not exceed the applicable fee schedules adopted under this chapter and department rule. Notwithstanding any other provision in this chapter, if a physician or health care provider specifically agrees in writing to follow identified procedures aimed at providing quality medical care to injured workers at reasonable costs, deviations from established fee schedules shall be permitted. Written agreements warranting deviations may include, but are not limited to, the timely scheduling of appointments for injured workers, participating in return-to-work programs with injured workers’ employers, expediting the reporting of treatments provided to injured workers, and agreeing to continuing education, utilization review, quality assurance, precertification, and case management systems that are designed to provide needed treatment for injured workers.

(c) Notwithstanding any other provision of this chapter, following overall maximum medical improvement from an injury compensable under this chapter, the employee is obligated to pay a copayment of $10 per visit for medical services. The copayment shall not apply to emergency care provided to the employee.

(14) PRACTICE PARAMETERS.—The practice parameters and protocols mandated under this chapter shall be the practice parameters and protocols adopted by the United States Agency for Healthcare Research and Quality in effect on January 1, 2003.

(15) STANDARDS OF CARE.—The following standards of care shall be followed in providing medical care under this chapter:

(a) Abnormal anatomical findings alone, in the absence of objective relevant medical findings, shall not be an indicator of injury or illness, a justification for the provision of remedial medical care or the assignment of restrictions, or a foundation for limitations.

(b) At all times during evaluation and treatment, the provider shall act on the premise that returning to work is an integral part of the treatment plan. The goal of removing all restrictions and limitations as early as appropriate shall be part of the treatment plan on a continuous basis. The assignment of restrictions and limitations shall be reviewed with each patient exam and upon receipt of new information, such as progress reports from physical therapists and other providers. Consideration shall be given to upgrading or removing the restrictions and limitations with each patient exam, based upon the presence or absence of objective relevant medical findings.

(c) Reasonable necessary medical care of injured employees shall in all situations:

1. Utilize a high intensity, short duration treatment approach that focuses on early activation and restoration of function whenever possible.

2. Include reassessment of the treatment plans, regimes, therapies, prescriptions, and functional limitations or restrictions prescribed by the provider every 30 days.

3. Be focused on treatment of the individual employee’s specific clinical dysfunction or status and shall not be based upon nondescript diagnostic labels.

All treatment shall be inherently scientifically logical, and the evaluation or treatment procedure must match the documented physiologic and clinical problem. Treatment shall match the type, intensity, and duration of service required by the problem identified.

(16) Failure to comply with this section shall be considered a violation of this chapter and is subject to penalties as provided for in s. 440.525.

History.—s. 13, ch. 17481, 1935; CGL 1936 Supp. 5966(13); s. 6, ch. 18413, 1937; CGL 1940 Supp. 8135(14-a); s. 2, ch. 20672, 1941; s. 2, ch. 21824, 1943; s. 1, ch. 22814, 1945; s. 1, ch. 25244, 1949; s. 1, ch. 28241, 1953; s. 2, ch. 57-225; ss. 1, 2, ch. 63-91; ss. 17, 35, ch. 69-106; s. 363, ch. 71-136; s. 5, ch. 75-209; s. 3, ch. 77-290; ss. 4, 23, ch. 78-300; s. 16, ch. 79-7; ss. 8, 124, ch. 79-40; ss. 7, 21, ch. 79-312; s. 4, ch. 80-236; s. 1, ch. 82-46; s. 1, ch. 83-45; s. 1, ch. 83-303; s. 4, ch. 83-305; s. 1, ch. 86-171; s. 1, ch. 87-111; s. 2, ch. 87-330; s. 2, ch. 88-203; s. 1, ch. 88-372; ss. 10, 43, ch. 89-289; ss. 18, 56, ch. 90-201; ss. 16, 52, ch. 91-1; s. 3, ch. 91-269; s. 101, ch. 92-33; s. 81, ch. 92-289; s. 17, ch. 93-415; s. 199, ch. 96-410; s. 1051, ch. 97-103; s. 45, ch. 97-264; s. 36, ch. 98-89; ss. 33, 188, 259, ch. 98-166; s. 22, ch. 2000-160; s. 9, ch. 2000-189; s. 12, ch. 2001-91; s. 25, ch. 2002-194; s. 9, ch. 2002-236; s. 477, ch. 2003-261; s. 15, ch. 2003-412; s. 91, ch. 2006-197; s. 2, ch. 2008-133; s. 10, ch. 2013-93; s. 1, ch. 2013-131; s. 6, ch. 2013-141; s. 1, ch. 2014-131; s. 2, ch. 2015-42; s. 4, ch. 2016-56.



440.132 - Investigatory records relating to workers’ compensation managed care arrangements; confidentiality.

440.132 Investigatory records relating to workers’ compensation managed care arrangements; confidentiality.—All investigatory records of the Agency for Health Care Administration made or received pursuant to s. 440.134 and any examination records necessary to complete an investigation are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the investigation is completed or ceases to be active, except that portions of medical records which specifically identify patients must remain confidential and exempt. An investigation is considered “active” while such investigation is being conducted by the agency with a reasonable, good faith belief that it may lead to the filing of administrative, civil, or criminal proceedings. An investigation does not cease to be active if the agency is proceeding with reasonable dispatch and there is good faith belief that action may be initiated by the agency or other administrative or law enforcement agency.

History.—ss. 1, 2, ch. 93-419; s. 286, ch. 96-406; s. 54, ch. 2004-335.



440.134 - Workers’ compensation managed care arrangement.

440.134 Workers’ compensation managed care arrangement.—

(1) As used in this section, the term:

(a) “Agency” means the Agency for Health Care Administration.

(b) “Complaint” means any dissatisfaction expressed by an injured worker concerning an insurer’s workers’ compensation managed care arrangement.

(c) “Emergency care” means medical services as defined in chapter 395.

(d) “Grievance” means a written complaint, other than a petition for benefits, filed by the injured worker pursuant to the requirements of the managed care arrangement, expressing dissatisfaction with the insurer’s workers’ compensation managed care arrangement’s refusal to provide medical care or the medical care provided.

(e) “Insurer” means an insurance carrier, self-insurance fund, assessable mutual insurer, or individually self-insured employer.

(f) “Service area” means the agency-approved geographic area within which an insurer is authorized to offer a workers’ compensation managed care arrangement.

(g) “Workers’ compensation managed care arrangement” means an arrangement under which a provider of health care, a health care facility, a group of providers of health care, a group of providers of health care and health care facilities, an insurer that has an exclusive provider organization approved under s. 627.6472 or a health maintenance organization licensed under part I of chapter 641 has entered into a written agreement directly or indirectly with an insurer to provide and to manage appropriate remedial treatment, care, and attendance to injured workers in accordance with this chapter.

(h) “Capitated contract” means a contract in which an insurer pays directly or indirectly a fixed amount to a health care provider in exchange for the future rendering of medical services for covered expenses.

(i) “Medical care coordinator” means a primary care provider within a provider network who is responsible for managing the medical care of an injured worker including determining other health care providers and health care facilities to which the injured employee will be referred for evaluation or treatment. A medical care coordinator shall be a physician licensed under chapter 458, an osteopathic physician licensed under chapter 459, a chiropractic physician licensed under chapter 460, or a podiatric physician licensed under chapter 461.

(j) “Provider network” means a comprehensive panel of health care providers and health care facilities who have contracted directly or indirectly with an insurer to provide appropriate remedial treatment, care, and attendance to injured workers in accordance with this chapter.

(k) “Primary care provider” means, except in the case of emergency treatment, the initial treating physician and, when appropriate, continuing treating physician, who may be a family practitioner, general practitioner, or internist physician licensed under chapter 458; a family practitioner, general practitioner, or internist osteopathic physician licensed under chapter 459; a chiropractic physician licensed under chapter 460; a podiatric physician licensed under chapter 461; an optometrist licensed under chapter 463; or a dentist licensed under chapter 466.

(2)(a) The self-insured employer or carrier may, subject to the terms and limitations specified elsewhere in this section and chapter, furnish to the employee solely through managed care arrangements such medically necessary remedial treatment, care, and attendance for such period as the nature of the injury or the process of recovery requires and which shall be in accordance with practice parameters and protocols established pursuant to this chapter. For any self-insured employer or carrier who elects to deliver the medical benefits required by this chapter through a method other than a workers’ compensation managed care arrangement, the discontinuance of the use of the workers’ compensation managed care arrangement shall be without regard to the date of the accident, notwithstanding any other provision of law or rule.

(b) The agency shall authorize an insurer to offer or utilize a workers’ compensation managed care arrangement after the insurer files a completed application along with the payment of a $1,000 application fee, and upon the agency’s being satisfied that the applicant has the ability to provide quality of care consistent with the prevailing professional standards of care and the insurer and its workers’ compensation managed care arrangement otherwise meets the requirements of this section. No insurer may offer or utilize a managed care arrangement without such authorization. The authorization, unless sooner suspended or revoked, shall automatically expire 2 years after the date of issuance unless renewed by the insurer. The authorization shall be renewed upon application for renewal and payment of a renewal fee of $1,000, provided that the insurer is in compliance with the requirements of this section and any rules adopted hereunder. An application for renewal of the authorization shall be made 90 days prior to expiration of the authorization, on forms provided by the agency. The renewal application shall not require the resubmission of any documents previously filed with the agency if such documents have remained valid and unchanged since their original filing.

(3) An insurer may not directly or indirectly enter into a capitated contract with any person who is not a health care provider, a health care facility, a health maintenance organization licensed under part I of chapter 641, or a health insurer that has an exclusive provider organization approved under s. 627.6472. A capitated contract must provide that the capitated amount for rendering of covered medical services be paid directly to the person who has contracted with the insurer. Such contracts excluding the capitated amount must be filed with the agency for approval prior to use.

(4) An insurer may not offer or utilize a workers’ compensation managed care arrangement in this state until its managed care plan of operation has been approved by the agency and the insurer is authorized by the agency to offer or utilize a workers’ compensation managed care arrangement.

(5) An insurer must file a proposed managed care plan of operation with the agency in a format prescribed by the agency. The plan of operation must contain evidence that all covered services are available and accessible, including a demonstration that:

(a) Such services can be provided with reasonable promptness with respect to geographic location, hours of operation, and after-hour care. The hours of operation and availability of after-hour care must reflect usual practice in the local area. Geographic availability must reflect the usual travel times within the community.

(b) Unless the agency determines that insufficient numbers of providers are available, the number of providers in the workers’ compensation managed care arrangement service area are sufficient, with respect to current and expected workers to be served by the arrangement, either:

1. By delivery of all required medical services; or

2. Through the ability to make appropriate referrals within the provider network.

(c) There are written agreements with providers describing specific responsibilities.

(d) Emergency care is available 24 hours a day and 7 days a week.

(e) In the case of covered services, there are written agreements with providers prohibiting such providers from billing or otherwise seeking reimbursement from or recourse against any injured worker.

(6) The proposed managed care plan of operation must include:

(a) A statement or map providing a clear description of the service area.

(b) A description of the grievance procedure to be used.

(c) A description of the quality assurance program which assures that the health care services provided to workers shall be rendered under reasonable standards of quality of care consistent with the prevailing standards of medical practice in the medical community. The program shall include, but not be limited to:

1. A written statement of goals and objectives that stresses health and return-to-work outcomes as the principal criteria for the evaluation of the quality of care rendered to injured workers.

2. A written statement describing how methodology has been incorporated into an ongoing system for monitoring of care that is individual case oriented and, when implemented, can provide interpretation and analysis of patterns of care rendered to individual patients by individual providers.

3. Written procedures for taking appropriate remedial action whenever, as determined under the quality assurance program, inappropriate or substandard services have been provided or services that should have been furnished have not been provided.

4. A written plan, which includes ongoing review, for providing review of physicians and other licensed medical providers.

5. Appropriate financial incentives to reduce service costs and utilization without sacrificing the quality of service.

6. Adequate methods of peer review and utilization review. The utilization review process shall include a health care facility’s precertification mechanism, including, but not limited to, all elective admissions and nonemergency surgeries and adherence to practice parameters and protocols established in accordance with this chapter.

7. Provisions for resolution of disputes arising between a health care provider and an insurer regarding reimbursements and utilization review.

8. Availability of a process for aggressive medical care coordination, as well as a program involving cooperative efforts by the workers, the employer, and the workers’ compensation managed care arrangement to promote early return to work for injured workers.

9. A written plan allowing for the independent medical examination provided for in s. 440.13(5). Notwithstanding any provision to the contrary, the costs for the independent medical examination shall be paid by the carrier if such examination is performed by a physician in the provider network. Otherwise, such costs shall be paid in accordance with s. 440.13(5). An independent medical examination requested by a claimant and paid for by the carrier shall constitute the claimant’s one independent medical examination per accident under s. 440.13(5).

10. A provision for the selection of a primary care provider by the employee from among primary providers in the provider network.

11. The written information proposed to be used by the insurer to comply with subparagraph 8.

(7) Written procedures to provide the insurer with timely medical records and information including, but not limited to, work status, work restrictions, date of maximum medical improvement, permanent impairment ratings, and other information as required, including information demonstrating compliance with the practice parameters and protocols of treatment established pursuant to this chapter.

(8) Evidence that appropriate health care providers and administrative staff of the insurer’s workers’ compensation managed care arrangement have received training and education on the provisions of this chapter; the administrative rules that govern the provision of remedial treatment, care, and attendance of injured workers; and the practice parameters and protocols of treatment established pursuant to this chapter.

(9) Written procedures and methods to prevent inappropriate or excessive treatment that are in accordance with the practice parameters and protocols of treatment established pursuant to this chapter.

(10) Written procedures and methods for the management of an injured worker’s medical care by a medical care coordinator including:

(a) The mechanism for assuring that covered employees receive all initial covered services from a primary care provider participating in the provider network, except for emergency care.

(b) The mechanism for assuring that all continuing covered services be received from the same primary care provider participating in the provider network that provided the initial covered services, except when services from another provider are authorized by the medical care coordinator pursuant to paragraph (d).

(c) The policies and procedures for allowing an employee one change to another provider within the provider network as the authorized treating physician during the course of treatment for a work-related injury, in accordance with the procedures provided in s. 440.13(2)(f).

(d) The process for assuring that all referrals authorized by a medical care coordinator, in accordance with the practice parameters and protocols of treatment established pursuant to this chapter, are made to the participating network providers, unless medically necessary treatment, care, and attendance are not available and accessible to the injured worker in the provider network.

(e) Assignment of a medical care coordinator licensed under chapter 458 or chapter 459 to manage care by physicians licensed under chapter 458 or chapter 459, a medical care coordinator licensed under chapter 460 to manage care by physicians licensed under chapter 460, and a medical care coordinator licensed under chapter 461 to manage care by physicians licensed under chapter 461 upon request by an injured employee for care by a physician licensed under chapter 458, chapter 459, chapter 460, or chapter 461.

(11) A description of the use of workers’ compensation practice parameters and protocols of treatment for health care services.

(12) An insurer must file any proposed changes to the plan of operation, except for changes to the list of providers, with the agency prior to implementing the changes. The changes are considered approved by the agency after 45 days unless specifically disapproved.

(13) An updated list of providers must be filed with the agency at least semiannually.

(14) An insurer must make full and fair disclosure in writing of the provisions, restrictions, and limitations of the workers’ compensation managed care arrangement to affected workers, including at least:

(a) A description, including address and phone number, of the providers, including primary care physicians, specialty physicians, hospitals, and other providers.

(b) A description of coverage for emergency and urgently needed care provided within and outside the service area.

(c) A description of limitations on referrals.

(d) A description of the grievance procedure.

(15)(a) A workers’ compensation managed care arrangement must have and use procedures for hearing complaints and resolving written grievances from injured workers and health care providers. The procedures must be aimed at mutual agreement for settlement and may include arbitration procedures. Procedures provided herein are in addition to other procedures contained in this chapter.

(b) The grievance procedure must be described in writing and provided to the affected workers and health care providers.

(c) At the time the workers’ compensation managed care arrangement is implemented, the insurer must provide detailed information to workers and health care providers describing how a grievance may be registered with the insurer.

(d) Grievances must be considered in a timely manner and must be transmitted to appropriate decisionmakers who have the authority to fully investigate the issue and take corrective action.

(e) If a grievance is found to be valid, corrective action must be taken promptly.

(f) All concerned parties must be notified of the results of a grievance.

(g) The insurer must report annually, no later than March 31, to the agency regarding its grievance procedure activities for the prior calendar year. The report must be in a format prescribed by the agency and must contain the number of grievances filed in the past year and a summary of the subject, nature, and resolution of such grievances.

(16) When a carrier enters into a managed care arrangement pursuant to this section the employees who are covered by the provisions of such arrangement shall be deemed to have received all the benefits to which they are entitled pursuant to s. 440.13(2)(a) and (b). In addition, the employer shall be deemed to have complied completely with the requirements of such provisions. The provisions governing managed care arrangements shall govern exclusively unless specifically stated otherwise in this section.

(17) Notwithstanding any other provisions of this chapter, when a carrier provides medical care through a workers’ compensation managed care arrangement, pursuant to this section, those workers who are subject to the arrangement must receive medical services for work-related injuries and diseases as prescribed in the contract, provided the employer and carrier have provided notice to the employees of the arrangement in a manner approved by the agency and the medical services are in accordance with the practice parameters and protocols established pursuant to this chapter. Treatment received outside the workers’ compensation managed care arrangement is not compensable, regardless of the purpose of the treatment, including, but not limited to, evaluations, examinations, or diagnostic studies to determine causation between medical findings and a compensable accident, the existence or extent of impairments or disabilities, and whether the injured employee has reached maximum medical improvement, unless authorized by the carrier prior to the treatment date.

(18) The agency may suspend the authority of an insurer to offer a workers’ compensation managed care arrangement or order compliance within 60 days, if it finds that:

(a) The insurer is in substantial violation of its contracts;

(b) The insurer is unable to fulfill its obligations under outstanding contracts entered into with its employers;

(c) The insurer knowingly utilizes a provider who is furnishing or has furnished health care services and who does not have an existing license or other authority to practice or furnish health care services in this state;

(d) The insurer no longer meets the requirements for the authorization as originally issued; or

(e) The insurer has violated any lawful rule or order of the agency or any provision of this section.

(19) Revocation of an insurer’s authorization shall be for a period of 2 years. After 2 years, the insurer may apply for a new authorization by compliance with all application requirements applicable to first-time applicants.

(20) Suspension of an insurer’s authority to offer a workers’ compensation managed care arrangement shall be for such period, not to exceed 1 year, as is fixed by the agency. The agency shall, in its order suspending the authority of an insurer to offer workers’ compensation managed care, specify the period during which the suspension is to be in effect and the conditions, if any, that must be met by the insurer prior to reinstatement of its authority. The order of suspension is subject to rescission or modification by further order of the agency prior to the expiration of the suspension period. Reinstatement shall not be made unless requested by the insurer; however, the agency shall not grant reinstatement if it finds that the circumstances for which the suspension occurred still exist or are likely to recur.

(21) Upon expiration of the suspension period, the insurer’s authorization shall automatically be reinstated unless the agency finds that the causes of the suspension have not been rectified or that the insurer is otherwise not in compliance with the requirements of this chapter. If not so automatically reinstated, the authorization shall be deemed to have expired as of the end of the suspension period.

(22) If the agency finds that one or more grounds exist for the revocation or suspension of an authorization issued under this section, the agency may, in lieu of such revocation or suspension, impose a fine upon the insurer. With respect to any nonwillful violation, such fine shall not exceed $2,500 per violation. In no event shall such fine exceed an aggregate amount of $10,000 for all nonwillful violations arising out of the same action. With respect to any knowing and willful violation of a lawful order or rule of the agency or a provision of this section, the agency may impose a fine upon the insurer in an amount not to exceed $20,000 for each such violation. In no event shall such fine exceed an aggregate amount of $100,000 for all knowing and willful violations arising out of the same action.

(23) The agency shall immediately notify the office whenever it issues an administrative complaint or an order or otherwise initiates legal proceedings resulting in, or which may result in, suspension or revocation of an insurer’s authorization.

(24) Nothing in this chapter shall be deemed to authorize any entity to transact any insurance business, assume risk, or otherwise engage in any other type of insurance unless it is authorized as an insurer or a health maintenance organization under a certificate of authority issued under the provisions of the Florida Insurance Code.

(25) The agency shall adopt rules that specify:

(a) Procedures for authorization and examination of workers’ compensation managed care arrangements by the agency.

(b) Requirements and procedures for authorization of workers’ compensation arrangement provider networks and procedures for the agency to grant exceptions from accessibility of services.

(c) Requirements and procedures for case management, utilization management, and peer review.

(d) Requirements and procedures for quality assurance and medical records.

(e) Requirements and procedures for dispute resolution in conformance with this chapter.

(f) Requirements and procedures for employee and provider education.

(g) Requirements and procedures for reporting data regarding grievances, return-to-work outcomes, and provider networks.

History.—s. 18, ch. 93-415; s. 46, ch. 97-264; s. 1, ch. 98-127; ss. 189, 260, ch. 98-166; s. 3, ch. 2000-305; s. 13, ch. 2001-91; s. 26, ch. 2002-194; s. 10, ch. 2002-236; s. 478, ch. 2003-261; s. 16, ch. 2003-412.



440.14 - Determination of pay.

440.14 Determination of pay.—

(1) Except as otherwise provided in this chapter, the average weekly wages of the injured employee on the date of the accident shall be taken as the basis upon which to compute compensation and shall be determined, subject to the limitations of s. 440.12(2), as follows:

(a) If the injured employee has worked in the employment in which she or he was working on the date of the accident, whether for the same or another employer, during substantially the whole of 13 weeks immediately preceding the accident, her or his average weekly wage shall be one-thirteenth of the total amount of wages earned in such employment during the 13 weeks. As used in this paragraph, the term “substantially the whole of 13 weeks” means the calendar period of 13 weeks as a whole, which shall be defined as the 13 calendar weeks before the date of the accident, excluding the week during which the accident occurred. The term “during substantially the whole of 13 weeks” shall be deemed to mean during not less than 75 percent of the total customary hours of employment within such period considered as a whole.

(b) If the injured employee has not worked in such employment during substantially the whole of 13 weeks immediately preceding the accident, the wages of a similar employee in the same employment who has worked substantially the whole of such 13 weeks shall be used in making the determination under the preceding paragraph.

(c) If an employee is a seasonal worker and the foregoing method cannot be fairly applied in determining the average weekly wage, then the employee may use, instead of the 13 weeks immediately preceding the accident, the calendar year or the 52 weeks immediately preceding the accident. The employee will have the burden of proving that this method will be more reasonable and fairer than the method set forth in paragraphs (a) and (b) and, further, must document prior earnings with W-2 forms, written wage statements, or income tax returns. The employer shall have 30 days following the receipt of this written proof to adjust the compensation rate, including the making of any additional payment due for prior weekly payments, based on the lower rate compensation.

(d) If any of the foregoing methods cannot reasonably and fairly be applied, the full-time weekly wages of the injured employee shall be used, except as otherwise provided in paragraph (e) or paragraph (f).

(e) If it is established that the injured employee was under 22 years of age when the accident occurred and that under normal conditions her or his wages should be expected to increase during the period of disability, the fact may be considered in arriving at her or his average weekly wages.

(f) If it is established that the injured employee was a part-time worker on the date of the accident, that she or he had adopted part-time employment as a customary practice, and that under normal working conditions she or he probably would have remained a part-time worker during the period of disability, these factors shall be considered in arriving at her or his average weekly wages. For the purpose of this paragraph, the term “part-time worker” means an individual who customarily works less than the full-time hours or full-time workweek of a similar employee in the same employment.

(g) If compensation is due for a fractional part of the week, the compensation for such fractional part shall be determined by dividing the weekly compensation rate by the number of days employed per week to compute the amount due for each day.

(2) If, during the period of disability, the employer continues to provide consideration, including board, rent, housing, or lodging, the value of such consideration shall be deducted when calculating the average weekly wage of the employee so long as these benefits continue to be provided.

(3) The department shall establish by rule a form which shall contain a simplified checklist of those items which may be included as “wage” for determining the average weekly wage.

(4) Upon termination of the employee or upon termination of the payment of fringe benefits of any employee who is collecting indemnity benefits pursuant to s. 440.15(2) or (3), the employer shall within 7 days of such termination file a corrected 13-week wage statement reflecting the wages paid and the fringe benefits that had been paid to the injured employee, as provided in s. 440.02(28).

(5)(a) If the lost wages from concurrent employment are used in calculating the average weekly wage, the employee is responsible for providing information concerning the loss of earnings from the concurrent employment.

(b) The employee waives any entitlement to interest, penalties, and attorney’s fees during the period in which the employee has not provided information concerning the loss of earnings from concurrent employment. Carriers are not subject to penalties under s. 440.20(8)(b) for unpaid compensation related to concurrent employment during the period in which the employee has not provided information concerning the loss of earnings from concurrent employment.

History.—s. 14, ch. 17481, 1935; CGL 1936 Supp. 5966(14); s. 3, ch. 20672, 1941; s. 2, ch. 28241, 1953; s. 1, ch. 63-160; s. 8, ch. 74-197; s. 1, ch. 77-290; s. 23, ch. 78-300; ss. 9, 124, ch. 79-40; s. 21, ch. 79-312; s. 4, ch. 82-237; s. 3, ch. 88-203; ss. 11, 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 110, ch. 97-103; s. 91, ch. 2000-153; s. 14, ch. 2001-91; s. 73, ch. 2002-1; s. 27, ch. 2002-194; s. 479, ch. 2003-261; s. 17, ch. 2003-412; s. 61, ch. 2004-5.



440.15 - Compensation for disability.

440.15 Compensation for disability.—Compensation for disability shall be paid to the employee, subject to the limits provided in s. 440.12(2), as follows:

(1) PERMANENT TOTAL DISABILITY.—

(a) In case of total disability adjudged to be permanent, 662/3 or 66.67 percent of the average weekly wages shall be paid to the employee during the continuance of such total disability. No compensation shall be payable under this section if the employee is engaged in, or is physically capable of engaging in, at least sedentary employment.

(b) In the following cases, an injured employee is presumed to be permanently and totally disabled unless the employer or carrier establishes that the employee is physically capable of engaging in at least sedentary employment within a 50-mile radius of the employee’s residence:

1. Spinal cord injury involving severe paralysis of an arm, a leg, or the trunk;

2. Amputation of an arm, a hand, a foot, or a leg involving the effective loss of use of that appendage;

3. Severe brain or closed-head injury as evidenced by:

a. Severe sensory or motor disturbances;

b. Severe communication disturbances;

c. Severe complex integrated disturbances of cerebral function;

d. Severe episodic neurological disorders; or

e. Other severe brain and closed-head injury conditions at least as severe in nature as any condition provided in sub-subparagraphs a.-d.;

4. Second-degree or third-degree burns of 25 percent or more of the total body surface or third-degree burns of 5 percent or more to the face and hands; or

5. Total or industrial blindness.

In all other cases, in order to obtain permanent total disability benefits, the employee must establish that he or she is not able to engage in at least sedentary employment, within a 50-mile radius of the employee’s residence, due to his or her physical limitation. Entitlement to such benefits shall cease when the employee reaches age 75, unless the employee is not eligible for social security benefits under 42 U.S.C. s. 402 or s. 423 because the employee’s compensable injury has prevented the employee from working sufficient quarters to be eligible for such benefits, notwithstanding any age limits. If the accident occurred on or after the employee reaches age 70, benefits shall be payable during the continuance of permanent total disability, not to exceed 5 years following the determination of permanent total disability. Only claimants with catastrophic injuries or claimants who are incapable of engaging in employment, as described in this paragraph, are eligible for permanent total benefits. In no other case may permanent total disability be awarded.

(c) In cases of permanent total disability resulting from injuries that occurred prior to July 1, 1955, such payments shall not be made in excess of 700 weeks.

(d) If an employee who is being paid compensation for permanent total disability becomes rehabilitated to the extent that she or he establishes an earning capacity, the employee shall be paid, instead of the compensation provided in paragraph (a), benefits pursuant to subsection (3). The department shall adopt rules to enable a permanently and totally disabled employee who may have reestablished an earning capacity to undertake a trial period of reemployment without prejudicing her or his return to permanent total status in the case that such employee is unable to sustain an earning capacity.

(e)1. The employer’s or carrier’s right to conduct vocational evaluations or testing by the employer’s or carrier’s chosen rehabilitation advisor or provider continues even after the employee has been accepted or adjudicated as entitled to compensation under this chapter and costs for such evaluations and testing shall be borne by the employer or carrier, respectively. This right includes, but is not limited to, instances in which such evaluations or tests are recommended by a treating physician or independent medical-examination physician, instances warranted by a change in the employee’s medical condition, or instances in which the employee appears to be making appropriate progress in recuperation. This right may not be exercised more than once every calendar year.

2. The carrier must confirm the scheduling of the vocational evaluation or testing in writing, and must notify the employee and the employee’s counsel, if any, at least 7 days before the date on which vocational evaluation or testing is scheduled to occur.

3. The employer or carrier may withhold payment of benefits for permanent total disability or supplements for any period during which the employee willfully fails or refuses to appear without good cause for the scheduled vocational evaluation or testing.

(f)1. If permanent total disability results from injuries that occurred subsequent to June 30, 1955, and for which the liability of the employer for compensation has not been discharged under s. 440.20(11), the injured employee shall receive additional weekly compensation benefits equal to 3 percent of her or his weekly compensation rate, as established pursuant to the law in effect on the date of her or his injury, multiplied by the number of calendar years since the date of injury. The weekly compensation payable and the additional benefits payable under this paragraph, when combined, may not exceed the maximum weekly compensation rate in effect at the time of payment as determined pursuant to s. 440.12(2). These supplemental payments shall not be paid or payable after the employee attains age 62, regardless of whether the employee has applied for or is eligible to apply for social security benefits under 42 U.S.C. s. 402 or s. 423, unless the employee is not eligible for social security benefits under 42 U.S.C. s. 402 or s. 423 because the employee’s compensable injury has prevented the employee from working sufficient quarters to be eligible for such benefits. These supplemental benefits shall be paid by the department out of the Workers’ Compensation Administration Trust Fund when the injury occurred subsequent to June 30, 1955, and before July 1, 1984. These supplemental benefits shall be paid by the employer when the injury occurred on or after July 1, 1984. Supplemental benefits are not payable for any period prior to October 1, 1974.

2.a. The department shall provide by rule for the periodic reporting to the department of all earnings of any nature and social security income by the injured employee entitled to or claiming additional compensation under subparagraph 1. Neither the department nor the employer or carrier shall make any payment of those additional benefits provided by subparagraph 1. for any period during which the employee willfully fails or refuses to report upon request by the department in the manner prescribed by such rules.

b. The department shall provide by rule for the periodic reporting to the employer or carrier of all earnings of any nature and social security income by the injured employee entitled to or claiming benefits for permanent total disability. The employer or carrier is not required to make any payment of benefits for permanent total disability for any period during which the employee willfully fails or refuses to report upon request by the employer or carrier in the manner prescribed by such rules or if any employee who is receiving permanent total disability benefits refuses to apply for or cooperate with the employer or carrier in applying for social security benefits.

3. When an injured employee receives a full or partial lump-sum advance of the employee’s permanent total disability compensation benefits, the employee’s benefits under this paragraph shall be computed on the employee’s weekly compensation rate as reduced by the lump-sum advance.

(2) TEMPORARY TOTAL DISABILITY.—

(a) Subject to subsection (7), in case of disability total in character but temporary in quality, 662/3 or 66.67 percent of the average weekly wages shall be paid to the employee during the continuance thereof, not to exceed 104 weeks except as provided in this subsection, s. 440.12(1), and s. 440.14(3). Once the employee reaches the maximum number of weeks allowed, or the employee reaches the date of maximum medical improvement, whichever occurs earlier, temporary disability benefits shall cease and the injured worker’s permanent impairment shall be determined.

(b) Notwithstanding paragraph (a), an employee who has sustained the loss of an arm, leg, hand, or foot, has been rendered a paraplegic, paraparetic, quadriplegic, or quadriparetic, or has lost the sight of both eyes shall be paid temporary total disability of 80 percent of her or his average weekly wage. The increased temporary total disability compensation provided for in this paragraph must not extend beyond 6 months from the date of the accident; however, such benefits shall not be due or payable if the employee is eligible for, entitled to, or collecting permanent total disability benefits. The compensation provided by this paragraph is not subject to the limits provided in s. 440.12(2). If, at the conclusion of this period of increased temporary total disability compensation, the employee is still temporarily totally disabled, the employee shall continue to receive temporary total disability compensation as set forth in paragraphs (a) and (c). The period of time the employee has received this increased compensation will be counted as part of, and not in addition to, the maximum periods of time for which the employee is entitled to compensation under paragraph (a) but not paragraph (c).

(c) Temporary total disability benefits paid pursuant to this subsection shall include such period as may be reasonably necessary for training in the use of artificial members and appliances, and shall include such period as the employee may be receiving training and education under a program pursuant to s. 440.491.

(d) The department shall, by rule, provide for the periodic reporting to the department, employer, or carrier of all earned income, including income from social security, by the injured employee who is entitled to or claiming benefits for temporary total disability. The employer or carrier is not required to make any payment of benefits for temporary total disability for any period during which the employee willfully fails or refuses to report upon request by the employer or carrier in the manner prescribed by the rules. The rule must require the claimant to personally sign the claim form and attest that she or he has reviewed, understands, and acknowledges the foregoing.

(3) PERMANENT IMPAIRMENT BENEFITS.—

(a) Once the employee has reached the date of maximum medical improvement, impairment benefits are due and payable within 14 days after the carrier has knowledge of the impairment.

(b) The three-member panel, in cooperation with the department, shall establish and use a uniform permanent impairment rating schedule. This schedule must be based on medically or scientifically demonstrable findings as well as the systems and criteria set forth in the American Medical Association’s Guides to the Evaluation of Permanent Impairment; the Snellen Charts, published by the American Medical Association Committee for Eye Injuries; and the Minnesota Department of Labor and Industry Disability Schedules. The schedule must be based upon objective findings. The schedule shall be more comprehensive than the AMA Guides to the Evaluation of Permanent Impairment and shall expand the areas already addressed and address additional areas not currently contained in the guides. On August 1, 1979, and pending the adoption, by rule, of a permanent schedule, Guides to the Evaluation of Permanent Impairment, copyright 1977, 1971, 1988, by the American Medical Association, shall be the temporary schedule and shall be used for the purposes hereof. For injuries after July 1, 1990, pending the adoption by rule of a uniform disability rating agency schedule, the Minnesota Department of Labor and Industry Disability Schedule shall be used unless that schedule does not address an injury. In such case, the Guides to the Evaluation of Permanent Impairment by the American Medical Association shall be used. Determination of permanent impairment under this schedule must be made by a physician licensed under chapter 458, a doctor of osteopathic medicine licensed under chapters 458 and 459, a chiropractic physician licensed under chapter 460, a podiatric physician licensed under chapter 461, an optometrist licensed under chapter 463, or a dentist licensed under chapter 466, as appropriate considering the nature of the injury. No other persons are authorized to render opinions regarding the existence of or the extent of permanent impairment.

(c) All impairment income benefits shall be based on an impairment rating using the impairment schedule referred to in paragraph (b). Impairment income benefits are paid biweekly at the rate of 75 percent of the employee’s average weekly temporary total disability benefit not to exceed the maximum weekly benefit under s. 440.12; provided, however, that such benefits shall be reduced by 50 percent for each week in which the employee has earned income equal to or in excess of the employee’s average weekly wage. An employee’s entitlement to impairment income benefits begins the day after the employee reaches maximum medical improvement or the expiration of temporary benefits, whichever occurs earlier, and continues until the earlier of:

1. The expiration of a period computed at the rate of 3 weeks for each percentage point of impairment; or

2. The death of the employee.

Impairment income benefits as defined by this subsection are payable only for impairment ratings for physical impairments. If objective medical findings can substantiate a permanent psychiatric impairment resulting from the accident, permanent impairment benefits are limited for the permanent psychiatric impairment to 1-percent permanent impairment.

(d) After the employee has been certified by a doctor as having reached maximum medical improvement or 6 weeks before the expiration of temporary benefits, whichever occurs earlier, the certifying doctor shall evaluate the condition of the employee and assign an impairment rating, using the impairment schedule referred to in paragraph (b). If the certification and evaluation are performed by a doctor other than the employee’s treating doctor, the certification and evaluation must be submitted to the treating doctor, the employee, and the carrier within 10 days after the evaluation. The treating doctor must indicate to the carrier agreement or disagreement with the other doctor’s certification and evaluation.

1. The certifying doctor shall issue a written report to the employee and the carrier certifying that maximum medical improvement has been reached, stating the impairment rating to the body as a whole, and providing any other information required by the department by rule. The carrier shall establish an overall maximum medical improvement date and permanent impairment rating, based upon all such reports.

2. Within 14 days after the carrier’s knowledge of each maximum medical improvement date and impairment rating to the body as a whole upon which the carrier is paying benefits, the carrier shall report such maximum medical improvement date and, when determined, the overall maximum medical improvement date and associated impairment rating to the department in a format as set forth in department rule. If the employee has not been certified as having reached maximum medical improvement before the expiration of 98 weeks after the date temporary disability benefits begin to accrue, the carrier shall notify the treating doctor of the requirements of this section.

(e) The carrier shall pay the employee impairment income benefits for a period based on the impairment rating.

(f) The department may by rule specify forms and procedures governing the method of payment of benefits under this section.

(g) Notwithstanding paragraph (c), for accidents occurring on or after October 1, 2003, an employee’s entitlement to impairment income benefits begins the day after the employee reaches maximum medical improvement or the expiration of temporary benefits, whichever occurs earlier, and continues for the following periods:

1. Two weeks of benefits are to be paid to the employee for each percentage point of impairment from 1 percent up to and including 10 percent.

2. For each percentage point of impairment from 11 percent up to and including 15 percent, 3 weeks of benefits are to be paid.

3. For each percentage point of impairment from 16 percent up to and including 20 percent, 4 weeks of benefits are to be paid.

4. For each percentage point of impairment from 21 percent and higher, 6 weeks of benefits are to be paid.

(4) TEMPORARY PARTIAL DISABILITY.—

(a) Subject to subsection (7), in case of temporary partial disability, compensation shall be equal to 80 percent of the difference between 80 percent of the employee’s average weekly wage and the salary, wages, and other remuneration the employee is able to earn postinjury, as compared weekly; however, weekly temporary partial disability benefits may not exceed an amount equal to 662/3 or 66.67 percent of the employee’s average weekly wage at the time of accident. In order to simplify the comparison of the preinjury average weekly wage with the salary, wages, and other remuneration the employee is able to earn postinjury, the department may by rule provide for payment of the initial installment of temporary partial disability benefits to be paid as a partial week so that payment for remaining weeks of temporary partial disability can coincide as closely as possible with the postinjury employer’s work week. The amount determined to be the salary, wages, and other remuneration the employee is able to earn shall in no case be less than the sum actually being earned by the employee, including earnings from sheltered employment. Benefits shall be payable under this subsection only if overall maximum medical improvement has not been reached and the medical conditions resulting from the accident create restrictions on the injured employee’s ability to return to work.

(b) Within 5 business days after the carrier’s knowledge of the employee’s release to restricted work, the carrier shall mail to the employee and employer an informational letter, adopted by department rule, explaining the employee’s possible eligibility and responsibilities for temporary partial disability benefits.

(c) When an employee returns to work with the restrictions resulting from the accident and is earning wages less than 80 percent of the preinjury average weekly wage, the first installment of temporary partial disability benefits is due 7 days after the last date of the postinjury employer’s first biweekly work week. Thereafter, payment for temporary partial benefits shall be paid biweekly no later than the 7th day following the last day of each biweekly work week.

(d) If the employee is unable to return to work with the restrictions resulting from the accident and is not earning wages, salary, or other remuneration, temporary partial disability benefits shall be paid no later than the last day of each biweekly period. The employee shall notify the carrier within 5 business days after returning to work. Failure to notify the carrier of the establishment of an earning capacity in the required time shall result in a suspension or nonpayment of temporary partial disability benefits until the proper notification is provided.

(e) Such benefits shall be paid during the continuance of such disability, not to exceed a period of 104 weeks, as provided by this subsection and subsection (2). Once the injured employee reaches the maximum number of weeks, temporary disability benefits cease and the injured worker’s permanent impairment must be determined. If the employee is terminated from postinjury employment based on the employee’s misconduct, temporary partial disability benefits are not payable as provided for in this section. The department shall by rule specify forms and procedures governing the method and time for payment of temporary disability benefits for dates of accidents before January 1, 1994, and for dates of accidents on or after January 1, 1994.

(5) SUBSEQUENT INJURY.—

(a) The fact that an employee has suffered previous disability, impairment, anomaly, or disease, or received compensation therefor, shall not preclude her or him from benefits, as specified in paragraph (b), for a subsequent aggravation or acceleration of the preexisting condition or preclude benefits for death resulting therefrom, except that no benefits shall be payable if the employee, at the time of entering into the employment of the employer by whom the benefits would otherwise be payable, falsely represents herself or himself in writing as not having previously been disabled or compensated because of such previous disability, impairment, anomaly, or disease and the employer detrimentally relies on the misrepresentation.

(b) If a compensable injury, disability, or need for medical care, or any portion thereof, is a result of aggravation or acceleration of a preexisting condition, or is the result of merger with a preexisting condition, only the disabilities and medical treatment associated with such compensable injury shall be payable under this chapter, excluding the degree of disability or medical conditions existing at the time of the impairment rating or at the time of the accident, regardless of whether the preexisting condition was disabling at the time of the accident or at the time of the impairment rating and without considering whether the preexisting condition would be disabling without the compensable accident. The degree of permanent impairment or disability attributable to the accident or injury shall be compensated in accordance with this section, apportioning out the preexisting condition based on the anatomical impairment rating attributable to the preexisting condition. Medical benefits shall be paid apportioning out the percentage of the need for such care attributable to the preexisting condition. As used in this paragraph, “merger” means the combining of a preexisting permanent impairment or disability with a subsequent compensable permanent impairment or disability which, when the effects of both are considered together, result in a permanent impairment or disability rating which is greater than the sum of the two permanent impairment or disability ratings when each impairment or disability is considered individually.

(6) EMPLOYEE REFUSES EMPLOYMENT.—If an injured employee refuses employment suitable to the capacity thereof, offered to or procured therefor, such employee shall not be entitled to any compensation at any time during the continuance of such refusal unless at any time in the opinion of the judge of compensation claims such refusal is justifiable. Time periods for the payment of benefits in accordance with this section shall be counted in determining the limitation of benefits as provided for in paragraphs (2)(a), (3)(c), and 1(4)(b).

(7) EMPLOYEE LEAVES EMPLOYMENT.—If an injured employee, when receiving compensation for temporary partial disability, leaves the employment of the employer by whom she or he was employed at the time of the accident for which such compensation is being paid, the employee shall, upon securing employment elsewhere, give to such former employer an affidavit in writing containing the name of her or his new employer, the place of employment, and the amount of wages being received at such new employment; and, until she or he gives such affidavit, the compensation for temporary partial disability will cease. The employer by whom such employee was employed at the time of the accident for which such compensation is being paid may also at any time demand of such employee an additional affidavit in writing containing the name of her or his employer, the place of her or his employment, and the amount of wages she or he is receiving; and if the employee, upon such demand, fails or refuses to make and furnish such affidavit, her or his right to compensation for temporary partial disability shall cease until such affidavit is made and furnished. If the employee leaves her or his employment while receiving temporary partial benefits without just cause as determined by the judge of compensation claims, temporary partial benefits shall be payable based on the deemed earnings of the employee as if she or he had remained employed.

(8) EMPLOYEE BECOMES INMATE OF INSTITUTION.—In case an employee becomes an inmate of a public institution, then no compensation shall be payable unless she or he has dependent upon her or him for support a person or persons defined as dependents elsewhere in this chapter, whose dependency shall be determined as if the employee were deceased and to whom compensation would be paid in case of death; and such compensation as is due such employee shall be paid such dependents during the time she or he remains such inmate.

(9) EMPLOYEE ELIGIBLE FOR BENEFITS UNDER THIS CHAPTER AND FEDERAL OLD-AGE, SURVIVORS, AND DISABILITY INSURANCE ACT.—

(a) Weekly compensation benefits payable under this chapter for disability resulting from injuries to an employee who becomes eligible for benefits under 42 U.S.C. s. 423 shall be reduced to an amount whereby the sum of such compensation benefits payable under this chapter and such total benefits otherwise payable for such period to the employee and her or his dependents, had such employee not been entitled to benefits under this chapter, under 42 U.S.C. ss. 402 and 423, does not exceed 80 percent of the employee’s average weekly wage. However, this provision shall not operate to reduce an injured worker’s benefits under this chapter to a greater extent than such benefits would have otherwise been reduced under 42 U.S.C. s. 424(a). This reduction of compensation benefits is not applicable to any compensation benefits payable for any week subsequent to the week in which the injured worker reaches the age of 62 years.

(b) If the provisions of 42 U.S.C. s. 424(a) are amended to provide for a reduction or increase of the percentage of average current earnings that the sum of compensation benefits payable under this chapter and the benefits payable under 42 U.S.C. ss. 402 and 423 can equal, the amount of the reduction of benefits provided in this subsection shall be reduced or increased accordingly. The department may by rule specify forms and procedures governing the method for calculating and administering the offset of benefits payable under this chapter and benefits payable under 42 U.S.C. ss. 402 and 423. The department shall have first priority in taking any available social security offsets on dates of accidents occurring before July 1, 1984.

(c) Disability compensation benefits payable for any week, including those benefits provided by paragraph (1)(f), may not be reduced pursuant to this subsection until the Social Security Administration determines the amount otherwise payable to the employee under 42 U.S.C. ss. 402 and 423 and the employee has begun receiving such social security benefit payments. The employee shall, upon demand by the department, the employer, or the carrier, authorize the Social Security Administration to release disability information relating to her or him and authorize the Department of Economic Opportunity to release reemployment assistance information relating to her or him, in accordance with rules to be adopted by the department prescribing the procedure and manner for requesting the authorization and for compliance by the employee. The department or the employer or carrier may not make any payment of benefits for total disability or those additional benefits provided by paragraph (1)(f) for any period during which the employee willfully fails or refuses to authorize the release of information in the manner and within the time prescribed by such rules. The authority for release of disability information granted by an employee under this paragraph is effective for a period not to exceed 12 months and such authority may be renewed, as the department prescribes by rule.

(d) If compensation benefits are reduced pursuant to this subsection, the minimum compensation provisions of s. 440.12(2) do not apply.

(10) EMPLOYEE ELIGIBLE FOR BENEFITS UNDER THIS CHAPTER WHO HAS RECEIVED OR IS ENTITLED TO RECEIVE REEMPLOYMENT ASSISTANCE.—

(a) No compensation benefits shall be payable for temporary total disability or permanent total disability under this chapter for any week in which the injured employee has received, or is receiving, reemployment assistance or unemployment compensation benefits.

(b) If an employee is entitled to temporary partial benefits pursuant to subsection (4) and reemployment assistance or unemployment compensation benefits, such reemployment assistance or unemployment compensation benefits shall be primary and the temporary partial benefits shall be supplemental only, the sum of the two benefits not to exceed the amount of temporary partial benefits which would otherwise be payable.

(11) FULL-PAY STATUS FOR CERTAIN LAW ENFORCEMENT OFFICERS.—Any law enforcement officer as defined in s. 943.10(1), (2), or (3) who, while acting within the course of employment as provided by s. 440.091, is maliciously or intentionally injured and who thereby sustains a job-connected disability compensable under this chapter shall be carried in full-pay status rather than being required to use sick, annual, or other leave. Full-pay status shall be granted only after submission to the employing agency’s head of a medical report which gives a current diagnosis of the employee’s recovery and ability to return to work. In no case shall the employee’s salary and workers’ compensation benefits exceed the amount of the employee’s regular salary requirements.

(12) REPAYMENT.—If an employee has received a sum as an indemnity benefit under any classification or category of benefit under this chapter to which she or he is not entitled, the employee is liable to repay that sum to the employer or the carrier or to have that sum deducted from future benefits, regardless of the classification of benefits, payable to the employee under this chapter; however, a partial payment of the total repayment may not exceed 20 percent of the amount of the biweekly payment.

History.—s. 15, ch. 17481, 1935; CGL 1936 Supp. 5966(15); s. 4, ch. 20672, 1941; s. 2, ch. 22814, 1945; s. 1, ch. 23921, 1947; s. 11, ch. 25035, 1949; s. 1, ch. 26877, 1951; s. 10, ch. 26484, 1951; s. 1, ch. 29803, 1955; s. 3, ch. 29778, 1955; s. 1, ch. 59-103; s. 1, ch. 59-102; s. 2, ch. 61-119; s. 1, ch. 61-188; s. 1, ch. 63-235; s. 1, ch. 65-168; ss. 17, 35, ch. 69-106; s. 1, ch. 70-71; s. 1, ch. 70-312; s. 5, ch. 73-127; s. 9, ch. 74-197; s. 6, ch. 75-209; s. 1, ch. 77-174; s. 4, ch. 77-290; ss. 5, 23, ch. 78-300; ss. 10, 124, ch. 79-40; ss. 8, 21, ch. 79-312; s. 5, ch. 80-236; s. 5, ch. 81-119; s. 275, ch. 81-259; ss. 1, 3, ch. 82-237; s. 8, ch. 83-174; s. 5, ch. 83-305; s. 2, ch. 84-267; s. 3, ch. 86-171; s. 3. ch. 87-330; s. 4, ch. 88-203; ss. 12, 43, ch. 89-289; ss. 20, 56, ch. 90-201; ss. 18, 52, ch. 91-1; s. 20, ch. 93-415; s. 73, ch. 96-418; s. 1052, ch. 97-103; s. 47, ch. 97-264; s. 2, ch. 98-125; ss. 190, 261, ch. 98-166; s. 92, ch. 2000-153; s. 65, ch. 2001-62; s. 28, ch. 2002-194; s. 52, ch. 2003-1; s. 11, ch. 2003-36; s. 18, ch. 2003-412; s. 62, ch. 2004-5; s. 347, ch. 2011-142; s. 67, ch. 2012-30; s. 7, ch. 2013-141; s. 2, ch. 2014-109.

1Note.—Paragraph (4)(b) does not reference time periods for payment of benefits. The appropriate reference may be to paragraph (4)(e).



440.151 - Occupational diseases.

440.151 Occupational diseases.—

(1)(a) Where the employer and employee are subject to the provisions of the Workers’ Compensation Law, the disablement or death of an employee resulting from an occupational disease as hereinafter defined shall be treated as the happening of an injury by accident, notwithstanding any other provisions of this chapter, and the employee or, in case of death, the employee’s dependents shall be entitled to compensation as provided by this chapter, except as hereinafter otherwise provided; and the practice and procedure prescribed by this chapter shall apply to all proceedings under this section, except as hereinafter otherwise provided. Provided, however, that in no case shall an employer be liable for compensation under the provisions of this section unless such disease has resulted from the nature of the employment in which the employee was engaged under such employer, was actually contracted while so engaged, and the nature of the employment was the major contributing cause of the disease. Major contributing cause must be shown by medical evidence only, as demonstrated by physical examination findings and diagnostic testing. “Nature of the employment” means that in the occupation in which the employee was so engaged there is attached a particular hazard of such disease that distinguishes it from the usual run of occupations, or the incidence of such disease is substantially higher in the occupation in which the employee was so engaged than in the usual run of occupations. In claims for death under s. 440.16, death must occur within 350 weeks after last exposure. Both causation and sufficient exposure to a specific harmful substance shown to be present in the workplace to support causation shall be proven by clear and convincing evidence.

(b) No compensation shall be payable for an occupational disease if the employee, at the time of entering into the employment of the employer by whom the compensation would otherwise be payable, falsely represents herself or himself in writing as not having previously been disabled, laid off or compensated in damages or otherwise, because of such disease.

(c) Where an occupational disease is aggravated by any other disease or infirmity, not itself compensable, or where disability or death from any other cause, not itself compensable, is aggravated, prolonged, accelerated or in anywise contributed to by an occupational disease, the compensation shall be payable only if the occupational disease is the major contributing cause of the injury. Any compensation shall be reduced and limited to such proportion only of the compensation that would be payable if the occupational disease were the sole cause of the disability or death as such occupational disease, as a causative factor, bears to all the causes of such disability or death, such reduction in compensation to be effected by reducing the number of weekly or monthly payments or the amounts of such payments, as under the circumstances of the particular case may be for the best interest of the claimant or claimants. Major contributing cause must be demonstrated by medical evidence based on physical examination findings and diagnostic testing.

(d) No compensation for death from an occupational disease shall be payable to any person whose relationship to the deceased, which under the provisions of this Workers’ Compensation Law would give right to compensation, arose subsequent to the beginning of the first compensable disability, save only to afterborn children of a marriage existing at the beginning of such disability.

(e) No compensation shall be payable for disability or death resulting from tuberculosis arising out of and in the course of employment by the Department of Health at a state tuberculosis hospital, or aggravated by such employment, when the employee had suffered from said disease at any time prior to the commencement of such employment.

(2) Whenever used in this section the term “occupational disease” shall be construed to mean only a disease which is due to causes and conditions which are characteristic of and peculiar to a particular trade, occupation, process, or employment, and to exclude all ordinary diseases of life to which the general public is exposed, unless the incidence of the disease is substantially higher in the particular trade, occupation, process, or employment than for the general public. “Occupational disease” means only a disease for which there are epidemiological studies showing that exposure to the specific substance involved, at the levels to which the employee was exposed, may cause the precise disease sustained by the employee.

(3) Except as otherwise provided in this section, “disablement” means disability as described in s. 440.02(13).

(4) This section shall not apply to cases of occupational disease in which the last injurious exposure to the hazards of such disease occurred before this section shall have taken effect.

(5) Where compensation is payable for an occupational disease, the employer in whose employment the employee was last injuriously exposed to the hazards of such disease, and the insurance carrier, if any, on the risk when such employee was last so exposed under such employer, shall alone be liable therefor, without right to contribution from any prior employer or insurance carrier; and the notice of injury and claim for compensation, as hereinafter required, shall be given and made to such employer; provided, however, that in case of disability from any dust disease the only employer and insurance carrier liable shall be the last employer in whose employment the employee was last injuriously exposed to the hazards of the disease for a period of at least 60 days.

(6) The time for notice of injury or death provided in s. 440.185(1) shall be extended in cases of occupational diseases to a period of 90 days.

History.—s. 1, ch. 22852, 1945; s. 1, ch. 23921, 1947; s. 11, ch. 25035, 1949; s. 3, ch. 28241, 1953; s. 1, ch. 65-116; ss. 19, 35, ch. 69-106; ss. 10, 24, ch. 74-197; s. 23, ch. 78-300; ss. 11, 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 111, ch. 97-103; s. 53, ch. 99-5; s. 210, ch. 99-8; s. 19, ch. 2003-412.



440.16 - Compensation for death.

440.16 Compensation for death.—

(1) If death results from the accident within 1 year thereafter or follows continuous disability and results from the accident within 5 years thereafter, the employer shall pay:

(a) Within 14 days after receiving the bill, actual funeral expenses not to exceed $7,500.

(b) Compensation, in addition to the above, in the following percentages of the average weekly wages to the following persons entitled thereto on account of dependency upon the deceased, and in the following order of preference, subject to the limitation provided in subparagraph 2., but such compensation shall be subject to the limits provided in s. 440.12(2), shall not exceed $150,000, and may be less than, but shall not exceed, for all dependents or persons entitled to compensation, 662/3 or 66.67 percent of the average wage:

1. To the spouse, if there is no child, 50 percent of the average weekly wage, such compensation to cease upon the spouse’s death.

2. To the spouse, if there is a child or children, the compensation payable under subparagraph 1. and, in addition, 162/3 percent on account of the child or children. However, when the deceased is survived by a spouse and also a child or children, whether such child or children are the product of the union existing at the time of death or of a former marriage or marriages, the judge of compensation claims may provide for the payment of compensation in such manner as may appear to the judge of compensation claims just and proper and for the best interests of the respective parties and, in so doing, may provide for the entire compensation to be paid exclusively to the child or children; and, in the case of death of such spouse, 331/3 percent for each child. However, upon the surviving spouse’s remarriage, the spouse shall be entitled to a lump-sum payment equal to 26 weeks of compensation at the rate of 50 percent of the average weekly wage as provided in s. 440.12(2), unless the $150,000 limit provided in this paragraph is exceeded, in which case the surviving spouse shall receive a lump-sum payment equal to the remaining available benefits in lieu of any further indemnity benefits. In no case shall a surviving spouse’s acceptance of a lump-sum payment affect payment of death benefits to other dependents.

3. To the child or children, if there is no spouse, 331/3 percent for each child.

4. To the parents, 25 percent to each, such compensation to be paid during the continuance of dependency.

5. To the brothers, sisters, and grandchildren, 15 percent for each brother, sister, or grandchild.

(c) To the surviving spouse, payment of postsecondary student fees for instruction at any career center established under s. 1001.44 for up to 1,800 classroom hours or payment of student fees at any community college established under part III of chapter 1004 for up to 80 semester hours. The spouse of a deceased state employee shall be entitled to a full waiver of such fees as provided in ss. 1009.22 and 1009.23 in lieu of the payment of such fees. The benefits provided for in this paragraph shall be in addition to other benefits provided for in this section and shall terminate 7 years after the death of the deceased employee, or when the total payment in eligible compensation under paragraph (b) has been received. To qualify for the educational benefit under this paragraph, the spouse shall be required to meet and maintain the regular admission requirements of, and be registered at, such career center or community college, and make satisfactory academic progress as defined by the educational institution in which the student is enrolled.

(2) The dependence of a child, except a child physically or mentally incapacitated from earning a livelihood, shall terminate with the attainment of 18 years of age, with the attainment of 22 years of age if a full-time student in an accredited educational institution, or upon marriage.

(3) Where, because of the limitation in paragraph (1)(b), a person or class of persons cannot receive the percentage of compensation specified as payable to or on account of such person or class, there shall be available to such person or class that proportion of such percentage as, when added to the total percentage payable to all persons having priority of preference, will not exceed a total of said 662/3 or 66.67 percent, which proportion shall be paid:

(a) To such person; or

(b) To such class, share and share alike, unless the judge of compensation claims determines otherwise in accordance with the provisions of subsection (4).

(4) If the judge of compensation claims determines that payments in accordance with paragraph (3)(b) would provide no substantial benefit to any person of such class, the judge of compensation claims may provide for the payment of such compensation to the person or persons within such class who the judge of compensation claims considers will be most benefited by such payment.

(5) Upon the cessation of compensation under this section to any person, the compensation of the remaining persons entitled to compensation, for the unexpired part of the period during which their compensation is payable, shall be that which such persons would have received if they had been the only persons entitled to compensation at the time of the decedent’s death.

(6) Relationship to the deceased giving right to compensation under the provisions of this section must have existed at the time of the accident, save only in the case of afterborn children of the deceased.

History.—s. 16, ch. 17481, 1935; s. 7, ch. 18413, 1937; CGL 1936 Supp. 5966(16); s. 5, ch. 20672, 1941; s. 1, ch. 26966, 1951; ss. 4-6, ch. 28241, 1953; s. 1, ch. 57-143; s. 2, ch. 67-239; ss. 17, 35, ch. 69-106; s. 6, ch. 73-127; s. 11, ch. 74-197; s. 8, ch. 75-209; s. 23, ch. 78-300; ss. 12, 124, ch. 79-40; ss. 9, 21, ch. 79-312; s. 2, ch. 82-237; s. 11, ch. 86-171; s. 4, ch. 87-330; ss. 13, 43, ch. 89-289; ss. 21, 56, ch. 90-201; ss. 19, 52, ch. 91-1; s. 28, ch. 91-46; s. 62, ch. 92-136; s. 21, ch. 93-415; s. 3, ch. 98-125; s. 1002, ch. 2002-387; s. 20, ch. 2003-412; s. 56, ch. 2004-64; s. 39, ch. 2004-357; s. 3, ch. 2014-109.



440.17 - Guardian for minor or incompetent.

440.17 Guardian for minor or incompetent.—Prior to the filing of a claim, the department, and after the filing of a claim, a judge of compensation claims, may require the appointment by a court of competent jurisdiction, for any person who is mentally incompetent or a minor, of a guardian or other representative to receive compensation payable to such person under this chapter and to exercise the powers granted to or to perform the duties required of such person under this chapter; however, the judge of compensation claims, in the judge of compensation claims’ discretion, may designate in the compensation award a person to whom payment of compensation may be paid for a minor or incompetent, in which event payment to such designated person shall discharge all liability for such compensation.

History.—s. 17, ch. 17481, 1935; CGL 1936 Supp. 5966(17); s. 8, ch. 18413, 1937; ss. 17, 35, ch. 69-106; s. 9, ch. 75-209; ss. 13, 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 3, ch. 91-46; s. 480, ch. 2003-261.



440.185 - Notice of injury or death; reports; penalties for violations.

440.185 Notice of injury or death; reports; penalties for violations.—

(1) An employee who suffers an injury arising out of and in the course of employment shall advise his or her employer of the injury within 30 days after the date of or initial manifestation of the injury. Failure to so advise the employer shall bar a petition under this chapter unless:

(a) The employer or the employer’s agent had actual knowledge of the injury;

(b) The cause of the injury could not be identified without a medical opinion and the employee advised the employer within 30 days after obtaining a medical opinion indicating that the injury arose out of and in the course of employment;

(c) The employer did not put its employees on notice of the requirements of this section by posting notice pursuant to s. 440.055; or

(d) Exceptional circumstances, outside the scope of paragraph (a) or paragraph (b) justify such failure.

In the event of death arising out of and in the course of employment, the requirements of this subsection shall be satisfied by the employee’s agent or estate. Documents prepared by counsel in connection with litigation, including but not limited to notices of appearance, petitions, motions, or complaints, shall not constitute notice for purposes of this section.

(2) Within 7 days after actual knowledge of injury or death, the employer shall report such injury or death to its carrier, in a format prescribed by the department, and shall provide a copy of such report to the employee or the employee’s estate. The report of injury shall contain the following information:

(a) The name, address, and business of the employer;

(b) The name, social security number, street, mailing address, telephone number, and occupation of the employee;

(c) The cause and nature of the injury or death;

(d) The year, month, day, and hour when, and the particular locality where, the injury or death occurred; and

(e) Such other information as the department may require.

The carrier shall, within 14 days after the employer’s receipt of the form reporting the injury, file the information required by this subsection with the department. However, the department may by rule provide for a different reporting system for those types of injuries which it determines should be reported in a different manner and for those cases which involve minor injuries requiring professional medical attention in which the employee does not lose more than 7 days of work as a result of the injury and is able to return to the job immediately after treatment and resume regular work.

(3) Within 3 days after the employer or the employee informs the carrier of an injury the carrier shall mail to the injured worker an informational brochure approved by the department which sets forth in clear and understandable language an explanation of the rights, benefits, procedures for obtaining benefits and assistance, criminal penalties, and obligations of injured workers and their employers under the Florida Workers’ Compensation Law. Annually, the carrier or its third-party administrator shall mail to the employer an informational brochure approved by the department which sets forth in clear and understandable language an explanation of the rights, benefits, procedures for obtaining benefits and assistance, criminal penalties, and obligations of injured workers and their employers under the Florida Workers’ Compensation Law. All such informational brochures shall contain a notice that clearly states in substance the following: “Any person who, knowingly and with intent to injure, defraud, or deceive any employer or employee, insurance company, or self-insured program, files a statement of claim containing any false or misleading information commits a felony of the third degree.”

(4) Additional reports with respect to such injury and of the condition of such employee, including copies of medical reports, funeral expenses, and wage statements, shall be filed by the employer or carrier to the department at such times and in such manner as the department may prescribe by rule. In carrying out its responsibilities under this chapter, the department or agency may by rule provide for the obtaining of any medical records relating to medical treatment provided pursuant to this chapter, notwithstanding the provisions of ss. 90.503 and 395.3025(4).

(5) In the absence of a stipulation by the parties, reports provided for in subsection (2), 1subsection (4), or 2subsection (5) shall not be evidence of any fact stated in such report in any proceeding relating thereto, except for medical reports which, if otherwise qualified, may be admitted at the discretion of the judge of compensation claims.

(6) Every carrier shall file with the department within 21 days after the issuance of a policy or contract of insurance such policy information as the department requires, including notice of whether the policy is a minimum premium policy. Notice of cancellation or expiration of a policy as set out in s. 440.42(3) shall be mailed to the department in accordance with rules adopted by the department under chapter 120. The department may contract with a private entity for the collection of policy information required to be filed by carriers under this subsection and the receipt of notices of cancellation or expiration of a policy required to be filed by carriers under s. 440.42(3). The submission of policy information or notices of cancellation or expiration to the contracted private entity satisfies the filing requirements of this subsection and s. 440.42(3).

(7) When a claimant, employer, or carrier has the right, or is required, to mail a report or notice with required copies within the times prescribed in subsection (2), 1subsection (4), or 2subsection (5), such mailing will be completed and in compliance with this section if it is postmarked and mailed prepaid to the appropriate recipient prior to the expiration of the time periods prescribed in this section.

(8) Any employer or carrier who fails or refuses to timely send any form, report, or notice required by this section shall be subject to an administrative fine by the department not to exceed $500 for each such failure or refusal. However, any employer who fails to notify the carrier of an injury on the prescribed form or by letter within the 7 days required in subsection (2) shall be liable for the administrative fine, which shall be paid by the employer and not the carrier. Failure by the employer to meet its obligations under subsection (2) shall not relieve the carrier from liability for the administrative fine if it fails to comply with subsections 1(4) and 2(5).

(9) The department may by rule prescribe forms and procedures governing the submission of the change in claims administration report and the risk class code and standard industry code report for all lost time and denied lost-time cases. The department may by rule define terms that are necessary for the effective administration of this section.

(10) Upon receiving notice of an injury from an employee under subsection (1), the employer or carrier shall provide the employee with a written notice, in the form and manner determined by the department by rule, of the availability of services from the Employee Assistance and Ombudsman Office. The substance of the notice to the employee shall include:

(a) A description of the scope of services provided by the office.

(b) A listing of the toll-free telephone number of, the e-mail address, and the postal address of the office.

(c) A statement that the informational brochure referred to in 1subsection (4) will be mailed to the employee within 3 days after the carrier receives notice of the injury.

(d) Any other information regarding access to assistance that the department finds is immediately necessary for an injured employee.

History.—s. 10, ch. 75-209; s. 1, ch. 77-174; ss. 6, 23, ch. 78-300; ss. 14, 124, ch. 79-40; ss. 10, 21, ch. 79-312; s. 6, ch. 80-236; s. 276, ch. 81-259; s. 6, ch. 83-305; s. 8, ch. 86-171; s. 5, ch. 87-330; s. 5, ch. 88-203; ss. 14, 43, ch. 89-289; ss. 22, 56, ch. 90-201; ss. 20, 52, ch. 91-1; s. 29, ch. 91-46; s. 82, ch. 92-289; s. 22, ch. 93-415; s. 112, ch. 97-103; s. 4, ch. 98-125; s. 9, ch. 98-174; s. 3, ch. 98-407; s. 93, ch. 2000-153; s. 15, ch. 2001-91; s. 29, ch. 2002-194; s. 21, ch. 2003-412; s. 13, ch. 2004-6; s. 8, ch. 2013-141; s. 5, ch. 2016-56.

1Note.—Redesignated as subsection (3) to conform to the repeal of former subsection (3) by s. 5, ch. 2016-56.

2Note.—Redesignated as subsection (4) to conform to the repeal of former subsection (3) by s. 5, ch. 2016-56.



440.19 - Time bars to filing petitions for benefits.

440.19 Time bars to filing petitions for benefits.—

(1) Except to the extent provided elsewhere in this section, all employee petitions for benefits under this chapter shall be barred unless the employee, or the employee’s estate if the employee is deceased, has advised the employer of the injury or death pursuant to s. 440.185(1) and the petition is filed within 2 years after the date on which the employee knew or should have known that the injury or death arose out of work performed in the course and scope of employment.

(2) Payment of any indemnity benefit or the furnishing of remedial treatment, care, or attendance pursuant to either a notice of injury or a petition for benefits shall toll the limitations period set forth above for 1 year from the date of such payment. This tolling period does not apply to the issues of compensability, date of maximum medical improvement, or permanent impairment.

(3) The filing of a petition for benefits does not toll the limitations period set forth in this section unless the petition meets the specificity requirements set forth in s. 440.192.

(4) Notwithstanding the provisions of this section, the failure to file a petition for benefits within the periods prescribed is not a bar to the employee’s claim unless the carrier advances the defense of a statute of limitations in its initial response to the petition for benefits. If a claimant contends that an employer or its carrier is estopped from raising a statute of limitations defense and the carrier demonstrates that it has provided notice to the employee in accordance with s. 440.185 and that the employer has posted notice in accordance with s. 440.055, the employee must demonstrate estoppel by clear and convincing evidence.

(5) If a person who is entitled to compensation under this chapter is mentally incompetent or a minor, the limitations period is tolled while that person has no guardian or other authorized representative, but the period shall begin to run from the date of appointment of such guardian or other representative, or in the case of a minor, if no guardian is appointed before the minor becomes of age, from the date the minor becomes of age.

(6) When recovery is denied to any person in a suit brought at law or in admiralty to recover damages for injury or death on the ground that such person was an employee, that the defendant was an employer within the meaning of this chapter, and that such employer had secured compensation of such employee under this chapter, the limitations period set forth in this section shall begin to run from the date of termination of such suit; however, in such an event, the employer is allowed a credit of his or her actual cost of defending such suit in an amount not to exceed $250, which amount must be deducted from any compensation allowed or awarded to the employee under this chapter.

History.—s. 19, ch. 17481, 1935; CGL 1936 Supp. 5966(19); s. 1, ch. 23908, 1947; s. 10, ch. 26484, 1951; s. 4, ch. 29778, 1955; s. 1, ch. 57-192; s. 1, ch. 65-120; s. 2, ch. 67-554; ss. 17, 35, ch. 69-106; s. 23, ch. 78-300; ss. 15, 124, ch. 79-40; ss. 11, 21, ch. 79-312; s. 7, ch. 80-236; s. 7, ch. 83-305; ss. 15, 43, ch. 89-289; ss. 23, 56, ch. 90-201; ss. 21, 52, ch. 91-1; s. 23, ch. 93-415; s. 113, ch. 97-103.



440.191 - Employee Assistance and Ombudsman Office.

440.191 Employee Assistance and Ombudsman Office.—

(1)(a) In order to effect the self-executing features of the Workers’ Compensation Law, this chapter shall be construed to permit injured employees and employers or the employer’s carrier to resolve disagreements without undue expense, costly litigation, or delay in the provisions of benefits. It is the duty of all who participate in the workers’ compensation system, including, but not limited to, carriers, service providers, health care providers, attorneys, employers, managed care arrangements, and employees, to attempt to resolve disagreements in good faith and to cooperate with the department’s efforts to resolve disagreements between the parties. The department may by rule prescribe definitions that are necessary for the effective administration of this section.

(b) An Employee Assistance and Ombudsman Office is created within the department to inform and assist injured workers, employers, carriers, health care providers, and managed care arrangements in fulfilling their responsibilities under this chapter. The department may by rule specify forms and procedures for administering this section.

(c) The Employee Assistance and Ombudsman Office shall be a resource available to all employees who participate in the workers’ compensation system and shall take all steps necessary to educate and disseminate information to employees and employers. Upon receiving a notice of injury or death, the Employee Assistance and Ombudsman Office may initiate contact with the injured employee or employee’s representative to discuss rights and responsibilities of the employee under this chapter and the services available through the Employee Assistance and Ombudsman Office.

(2)(a) If at any time the employer or its carrier fails to provide benefits to which the employee believes she or he is entitled, the employee shall contact the office to request assistance in resolving the dispute. The office may review a petition for benefits filed under s. 440.192 and may attempt to facilitate an agreement between the employee and the employer or carrier. The employee, the employer, and the carrier shall cooperate with the office and shall timely provide the office with any documents or other information that it may require in connection with its efforts under this section.

(b) The office may compel parties to attend conferences in person or by telephone in an attempt to resolve disputes quickly and in the most efficient manner possible. Settlement agreements resulting from such conferences must be submitted to the Office of the Judges of Compensation Claims for approval.

(c) The Employee Assistance and Ombudsman Office may assign an ombudsman to assist the employee in resolving the dispute. The ombudsman may, at the employee’s request, assist the employee in drafting a petition for benefits and explain the procedures for filing petitions. The Employee Assistance and Ombudsman Office may not represent employees before the judges of compensation claims. An employer or carrier may not pay any attorneys’ fees on behalf of the employee for services rendered or costs incurred in connection with this section, unless expressly authorized elsewhere in this chapter.

History.—s. 24, ch. 93-415; s. 114, ch. 97-103; s. 5, ch. 98-125; s. 94, ch. 2000-153; s. 30, ch. 2002-194; s. 11, ch. 2002-236.



440.192 - Procedure for resolving benefit disputes.

440.192 Procedure for resolving benefit disputes.—

(1) Any employee may, for any benefit that is ripe, due, and owing, file with the Office of the Judges of Compensation Claims a petition for benefits which meets the requirements of this section and the definition of specificity in s. 440.02. An employee represented by an attorney shall file by electronic means approved by the Deputy Chief Judge. An employee not represented by an attorney may file by certified mail or by electronic means approved by the Deputy Chief Judge. The department shall inform employees of the location of the Office of the Judges of Compensation Claims and the office’s website address for purposes of filing a petition for benefits. The employee shall also serve copies of the petition for benefits by certified mail, or by electronic means approved by the Deputy Chief Judge, upon the employer and the employer’s carrier. The Deputy Chief Judge shall refer the petitions to the judges of compensation claims.

(2) Upon receipt, the Office of the Judges of Compensation Claims shall review each petition and shall dismiss each petition or any portion of such a petition that does not on its face specifically identify or itemize the following:

(a) Name, address, telephone number, and social security number of the employee.

(b) Name, address, and telephone number of the employer.

(c) A detailed description of the injury and cause of the injury, including the location of the occurrence and the date or dates of the accident.

(d) A detailed description of the employee’s job, work responsibilities, and work the employee was performing when the injury occurred.

(e) The time period for which compensation and the specific classification of compensation were not timely provided.

(f) Date of maximum medical improvement, character of disability, and specific statement of all benefits or compensation that the employee is seeking.

(g) All specific travel costs to which the employee believes she or he is entitled, including dates of travel and purpose of travel, means of transportation, and mileage and including the date the request for mileage was filed with the carrier and a copy of the request filed with the carrier.

(h) Specific listing of all medical charges alleged unpaid, including the name and address of the medical provider, the amounts due, and the specific dates of treatment.

(i) The type or nature of treatment care or attendance sought and the justification for such treatment. If the employee is under the care of a physician for an injury identified under paragraph (c), a copy of the physician’s request, authorization, or recommendation for treatment, care, or attendance must accompany the petition.

(j) Specific explanation of any other disputed issue that a judge of compensation claims will be called to rule upon.

The dismissal of any petition or portion of such a petition under this section is without prejudice and does not require a hearing.

(3) A petition for benefits may contain a claim for past benefits and continuing benefits in any benefit category, but is limited to those in default and ripe, due, and owing on the date the petition is filed. If the employer has elected to satisfy its obligation to provide medical treatment, care, and attendance through a managed care arrangement designated under this chapter, the employee must exhaust all managed care grievance procedures before filing a petition for benefits under this section.

(4) The petition must include a certification by the claimant or, if the claimant is represented by counsel, the claimant’s attorney, stating that the claimant, or attorney if the claimant is represented by counsel, has made a good faith effort to resolve the dispute and that the claimant or attorney was unable to resolve the dispute with the carrier.

(5) All motions to dismiss must state with particularity the basis for the motion. The judge of compensation claims shall enter an order upon such motions without hearing, unless good cause for hearing is shown. When any petition or portion of a petition is dismissed for lack of specificity under this subsection, the claimant must be allowed 20 days after the date of the order of dismissal in which to file an amended petition. Any grounds for dismissal for lack of specificity under this section which are not asserted within 30 days after receipt of the petition for benefits are thereby waived.

(6) If the claimant is not represented by counsel, the Office of the Judges of Compensation Claims may request the Employee Assistance and Ombudsman Office to assist the claimant in filing a petition that meets the requirements of this section.

(7) Notwithstanding the provisions of s. 440.34, a judge of compensation claims may not award attorney’s fees payable by the carrier for services expended or costs incurred prior to the filing of a petition that does not meet the requirements of this section.

(8) Within 14 days after receipt of a petition for benefits by certified mail or by approved electronic means, the carrier must either pay the requested benefits without prejudice to its right to deny within 120 days from receipt of the petition or file a response to petition with the Office of the Judges of Compensation Claims. The response shall be filed by electronic means approved by the Deputy Chief Judge. The carrier must list all benefits requested but not paid and explain its justification for nonpayment in the response to petition. A carrier that does not deny compensability in accordance with s. 440.20(4) is deemed to have accepted the employee’s injuries as compensable, unless it can establish material facts relevant to the issue of compensability that could not have been discovered through reasonable investigation within the 120-day period. The carrier shall provide copies of the response to the filing party, employer, and claimant by certified mail or by electronic means approved by the Deputy Chief Judge.

(9) A petition for benefits must contain claims for all benefits that are ripe, due, and owing on the date the petition is filed. Unless stipulated in writing by the parties, only claims which have been properly raised in a petition for benefits and have undergone mediation may be considered for adjudication by a judge of compensation claims.

History.—s. 25, ch. 93-415; s. 115, ch. 97-103; s. 16, ch. 2001-91; s. 31, ch. 2002-194; s. 22, ch. 2003-412; s. 3, ch. 2011-208.



440.1926 - Alternate dispute resolution; claim arbitration.

440.1926 Alternate dispute resolution; claim arbitration.—Notwithstanding any other provision of this chapter, the employer, carrier, and employee may mutually agree to seek consent from a judge of compensation claims to enter into binding claim arbitration in lieu of any other remedy provided for in this chapter to resolve all issues in dispute regarding an injury. Arbitrations agreed to pursuant to this section shall be governed by chapter 682, the Revised Florida Arbitration Code, except that, notwithstanding any provision in chapter 682, the term “court” shall mean a judge of compensation claims. An arbitration award in accordance with this section is enforceable in the same manner and with the same powers as any final compensation order.

History.—s. 23, ch. 2003-412; s. 38, ch. 2013-232.



440.20 - Time for payment of compensation and medical bills; penalties for late payment.

440.20 Time for payment of compensation and medical bills; penalties for late payment.—

(1)(a) Unless the carrier denies compensability or entitlement to benefits, the carrier shall pay compensation directly to the employee as required by ss. 440.14, 440.15, and 440.16, in accordance with those sections. Upon receipt of the employee’s authorization as provided for in s. 440.12(1)(a), the carrier’s obligation to pay compensation directly to the employee is satisfied when the carrier directly deposits, by electronic transfer or other means, compensation into the employee’s account at a financial institution as defined in s. 655.005 or onto a prepaid card in accordance with s. 440.12(1). Compensation by direct deposit or through the use of a prepaid card is considered paid on the date the funds become available for withdrawal by the employee.

(b) Notwithstanding any other provision of this chapter, all insurance carriers, group self-insurance funds, assessable mutual insurers, and the Joint Underwriting Association authorized to write workers’ compensation insurance in this state shall make available a notice in writing to the employer the fact that a state-authorized deductible plan is available. Under this plan, an employer may pay, for each injury for which an employee files a claim under this chapter as a deductible, up to the first $2,500 of the total amount payable under compensable claims related to such injury. An employer shall not be reimbursed for any amount paid under this paragraph; however, the reporting requirements of the employer, relating to injuries required under any provision under this chapter, are not altered or alleviated. The rate base of any workers’ compensation insurance offered pursuant to this chapter shall include the deductible provision authorized by this paragraph. Any amounts paid by an employer pursuant to this paragraph shall not apply in any way to such employer’s experience rating for injury.

(2)(a) The carrier must pay the first installment of compensation for total disability or death benefits or deny compensability no later than the 14th calendar day after the employer receives notification of the injury or death, when disability is immediate and continuous for 8 calendar days or more after the injury. If the first 7 days after disability are nonconsecutive or delayed, the first installment of compensation is due on the 6th day after the first 8 calendar days of disability. The carrier shall thereafter pay compensation in biweekly installments or as otherwise provided in s. 440.15, unless the judge of compensation claims determines or the parties agree that an alternate installment schedule is in the best interests of the employee.

(b) The carrier must pay, disallow, or deny all medical, dental, pharmacy, and hospital bills submitted to the carrier in accordance with department rule no later than 45 calendar days after the carrier’s receipt of the bill.

(3) Upon making initial payment of indemnity benefits, or upon suspension or cessation of payment for any reason, the carrier shall immediately notify the injured employee, the employer, and the department that it has commenced, suspended, or ceased payment of compensation. The department may require such notification to the injured employee, employer, and the department in a format and manner it deems necessary to obtain accurate and timely notification.

(4) If the carrier is uncertain of its obligation to provide all benefits or compensation, the carrier shall immediately and in good faith commence investigation of the employee’s entitlement to benefits under this chapter and shall admit or deny compensability within 120 days after the initial provision of compensation or benefits as required under subsection (2) or s. 440.192(8). Additionally, the carrier shall initiate payment and continue the provision of all benefits and compensation as if the claim had been accepted as compensable, without prejudice and without admitting liability. Upon commencement of payment as required under subsection (2) or s. 440.192(8), the carrier shall provide written notice to the employee that it has elected to pay the claim pending further investigation, and that it will advise the employee of claim acceptance or denial within 120 days. A carrier that fails to deny compensability within 120 days after the initial provision of benefits or payment of compensation as required under subsection (2) or s. 440.192(8) waives the right to deny compensability, unless the carrier can establish material facts relevant to the issue of compensability that it could not have discovered through reasonable investigation within the 120-day period. The initial provision of compensation or benefits, for purposes of this subsection, means the first installment of compensation or benefits to be paid by the carrier under subsection (2) or pursuant to a petition for benefits under s. 440.192(8).

(5) If the employer has advanced compensation payments or benefits to the employee, the carrier shall reimburse the employer for the advanced payments if the employee is entitled to compensation and benefits pursuant to this chapter. The carrier may deduct such reimbursements from the employee’s compensation installments or, if applicable, from payments to the employee ordered by a judge of compensation claims.

(6)(a) If any installment of compensation for death or dependency benefits, or compensation for disability benefits payable without an award is not paid within 7 days after it becomes due, as provided in subsection (2), subsection (3), or subsection (4), there shall be added to such unpaid installment a penalty of an amount equal to 20 percent of the unpaid installment, which shall be paid at the same time as, but in addition to, such installment of compensation. This penalty shall not apply for late payments resulting from conditions over which the employer or carrier had no control. When any installment of compensation payable without an award has not been paid within 7 days after it became due and the claimant concludes the prosecution of the claim before a judge of compensation claims without having specifically claimed additional compensation in the nature of a penalty under this section, the claimant will be deemed to have acknowledged that, owing to conditions over which the employer or carrier had no control, such installment could not be paid within the period prescribed for payment and to have waived the right to claim such penalty. However, during the course of a hearing, the judge of compensation claims shall on her or his own motion raise the question of whether such penalty should be awarded or excused. The department may assess without a hearing the penalty against either the employer or the carrier, depending upon who was at fault in causing the delay. The insurance policy cannot provide that this sum will be paid by the carrier if the department or the judge of compensation claims determines that the penalty should be paid by the employer rather than the carrier. Any additional installment of compensation paid by the carrier pursuant to this section shall be paid directly to the employee by check or, if authorized by the employee, by direct deposit into the employee’s account at a financial institution.

(b) For medical services provided on or after January 1, 2004, the department shall require that all medical, hospital, pharmacy, or dental bills properly submitted by the provider, except for bills that are disallowed or denied by the carrier or its authorized vendor in accordance with department rule, are timely paid within 45 calendar days after the carrier’s receipt of the bill. The department shall impose penalties for late payments or disallowances or denials of medical, hospital, pharmacy, or dental bills that are below a minimum 95 percent timely performance standard. The carrier shall pay to the Workers’ Compensation Administration Trust Fund a penalty of:

1. Twenty-five dollars for each bill below the 95 percent timely performance standard, but meeting a 90 percent timely standard.

2. Fifty dollars for each bill below a 90 percent timely performance standard.

(7) If any compensation, payable under the terms of an award, is not paid within 7 days after it becomes due, there shall be added to such unpaid compensation an amount equal to 20 percent thereof, which shall be paid at the same time as, but in addition to, such compensation, unless review of the compensation order making such award is had as provided in s. 440.25.

(8)(a) In addition to any other penalties provided by this chapter for late payment, if any installment of compensation is not paid when it becomes due, the employer, carrier, or servicing agent shall pay interest thereon at the rate of 12 percent per year from the date the installment becomes due until it is paid, whether such installment is payable without an order or under the terms of an order. The interest payment shall be the greater of the amount of interest due or $5.

(b) In order to ensure carrier compliance under this chapter, the department shall monitor, audit, and investigate the performance of carriers. The department shall require that all compensation benefits be timely paid in accordance with this section. The department shall impose penalties for late payments of compensation that are below a minimum 95-percent timely payment performance standard. The carrier shall pay to the Workers’ Compensation Administration Trust Fund a penalty of:

1. Fifty dollars per number of installments of compensation below the 95-percent timely payment performance standard and equal to or greater than a 90-percent timely payment performance standard.

2. One hundred dollars per number of installments of compensation below a 90-percent timely payment performance standard.

This section does not affect the imposition of any penalties or interest due to the claimant. If a carrier contracts with a servicing agent to fulfill its administrative responsibilities under this chapter, the payment practices of the servicing agent are deemed the payment practices of the carrier for the purpose of assessing penalties against the carrier.

(9) The department may upon its own initiative at any time in a case in which payments are being made without an award investigate same and shall, in any case in which the right to compensation is controverted, or in which payments of compensation have been stopped or suspended, upon receipt of notice from any person entitled to compensation or from the employer that the right to compensation is controverted or that payments of compensation have been stopped or suspended, make such investigations, cause such medical examination to be made, or hold such hearings, and take such further action as it considers will properly protect the rights of all parties.

(10) Whenever the department deems it advisable, it may require any employer to make a deposit with the Chief Financial Officer to secure the prompt and convenient payments of such compensation; and payments therefrom upon any awards shall be made upon order of the department or judge of compensation claims.

(11)(a) When a claimant is not represented by counsel, upon joint petition of all interested parties, a lump-sum payment in exchange for the employer’s or carrier’s release from liability for future medical expenses, as well as future payments of compensation expenses and any other benefits provided under this chapter, shall be allowed at any time in any case in which the employer or carrier has filed a written notice of denial within 120 days after the employer receives notice of the injury, and the judge of compensation claims at a hearing to consider the settlement proposal finds a justiciable controversy as to legal or medical compensability of the claimed injury or the alleged accident. The employer or carrier may not pay any attorney’s fees on behalf of the claimant for any settlement under this section unless expressly authorized elsewhere in this chapter. Upon the joint petition of all interested parties and after giving due consideration to the interests of all interested parties, the judge of compensation claims may enter a compensation order approving and authorizing the discharge of the liability of the employer for compensation and remedial treatment, care, and attendance, as well as rehabilitation expenses, by the payment of a lump sum. Such a compensation order so entered upon joint petition of all interested parties is not subject to modification or review under s. 440.28. If the settlement proposal together with supporting evidence is not approved by the judge of compensation claims, it shall be considered void. Upon approval of a lump-sum settlement under this subsection, the judge of compensation claims shall send a report to the Chief Judge of the amount of the settlement and a statement of the nature of the controversy. The Chief Judge shall keep a record of all such reports filed by each judge of compensation claims and shall submit to the Legislature a summary of all such reports filed under this subsection annually by September 15.

(b) When a claimant is not represented by counsel, upon joint petition of all interested parties, a lump-sum payment in exchange for the employer’s or carrier’s release from liability for future medical expenses, as well as future payments of compensation and rehabilitation expenses, and any other benefits provided under this chapter, may be allowed at any time in any case after the injured employee has attained maximum medical improvement. An employer or carrier may not pay any attorney’s fees on behalf of the claimant for any settlement, unless expressly authorized elsewhere in this chapter. A compensation order so entered upon joint petition of all interested parties shall not be subject to modification or review under s. 440.28. However, a judge of compensation claims is not required to approve any award for lump-sum payment when it is determined by the judge of compensation claims that the payment being made is in excess of the value of benefits the claimant would be entitled to under this chapter. The judge of compensation claims shall make or cause to be made such investigations as she or he considers necessary, in each case in which the parties have stipulated that a proposed final settlement of liability of the employer for compensation shall not be subject to modification or review under s. 440.28, to determine whether such final disposition will definitely aid the rehabilitation of the injured worker or otherwise is clearly for the best interests of the person entitled to compensation and, in her or his discretion, may have an investigation made. The joint petition and the report of any investigation so made will be deemed a part of the proceeding. An employer shall have the right to appear at any hearing pursuant to this subsection which relates to the discharge of such employer’s liability and to present testimony at such hearing. The carrier shall provide reasonable notice to the employer of the time and date of any such hearing and inform the employer of her or his rights to appear and testify. The probability of the death of the injured employee or other person entitled to compensation before the expiration of the period during which such person is entitled to compensation shall, in the absence of special circumstances making such course improper, be determined in accordance with the most recent United States Life Tables published by the National Office of Vital Statistics of the United States Department of Health and Human Services. The probability of the happening of any other contingency affecting the amount or duration of the compensation, except the possibility of the remarriage of a surviving spouse, shall be disregarded. As a condition of approving a lump-sum payment to a surviving spouse, the judge of compensation claims, in the judge of compensation claims’ discretion, may require security which will ensure that, in the event of the remarriage of such surviving spouse, any unaccrued future payments so paid may be recovered or recouped by the employer or carrier. Such applications shall be considered and determined in accordance with s. 440.25.

(c) Notwithstanding s. 440.21(2), when a claimant is represented by counsel, the claimant may waive all rights to any and all benefits under this chapter by entering into a settlement agreement releasing the employer and the carrier from liability for workers’ compensation benefits in exchange for a lump-sum payment to the claimant. The settlement agreement requires approval by the judge of compensation claims only as to the attorney’s fees paid to the claimant’s attorney by the claimant. The parties need not submit any information or documentation in support of the settlement, except as needed to justify the amount of the attorney’s fees. Neither the employer nor the carrier is responsible for any attorney’s fees relating to the settlement and release of claims under this section. Payment of the lump-sum settlement amount must be made within 14 days after the date the judge of compensation claims mails the order approving the attorney’s fees. Any order entered by a judge of compensation claims approving the attorney’s fees as set out in the settlement under this subsection is not considered to be an award and is not subject to modification or review. The judge of compensation claims shall report these settlements to the Deputy Chief Judge in accordance with the requirements set forth in paragraphs (a) and (b). Settlements entered into under this subsection are valid and apply to all dates of accident.

(d)1. With respect to any lump-sum settlement under this subsection, a judge of compensation claims must consider at the time of the settlement, whether the settlement allocation provides for the appropriate recovery of child support arrearages. An employer or carrier does not have a duty to investigate or collect information regarding child support arrearages.

2. When reviewing any settlement of lump-sum payment pursuant to this subsection, judges of compensation claims shall consider the interests of the worker and the worker’s family when approving the settlement, which must consider and provide for appropriate recovery of past due support.

3. With respect to any lump-sum settlement under this subsection, any correspondence to a clerk of the circuit court of this state regarding child support documentation shall be exempt from any fees or costs ordinarily assessed by the clerk’s office.

(e) This section applies to all claims that the parties have not previously settled, regardless of the date of accident.

(12)(a) Liability of an employer for future payments of compensation may not be discharged by advance payment unless prior approval of a judge of compensation claims has been obtained as hereinafter provided. The approval shall not constitute an adjudication of the claimant’s percentage of disability.

(b) When the claimant has reached maximum recovery and returned to her or his former or equivalent employment with no substantial reduction in wages, such approval of a reasonable advance payment of a part of the compensation payable to the claimant may be given informally by letter by a judge of compensation claims.

(c) In the event the claimant has not returned to the same or equivalent employment with no substantial reduction in wages or has suffered a substantial loss of earning capacity or a physical impairment, actual or apparent:

1. An advance payment of compensation not in excess of $2,000 may be approved informally by letter, without hearing, by any judge of compensation claims or the Chief Judge.

2. An advance payment of compensation not in excess of $2,000 may be ordered by any judge of compensation claims after giving the interested parties an opportunity for a hearing thereon pursuant to not less than 10 days’ notice by mail, unless such notice is waived, and after giving due consideration to the interests of the person entitled thereto. When the parties have stipulated to an advance payment of compensation not in excess of $2,000, such advance may be approved by an order of a judge of compensation claims, with or without hearing, or informally by letter by any such judge of compensation claims, if such advance is found to be for the best interests of the person entitled thereto.

3. When the parties have stipulated to an advance payment in excess of $2,000, such payment may be approved by a judge of compensation claims by order if the judge finds that such advance payment is for the best interests of the person entitled thereto and is reasonable under the circumstances of the particular case. The judge of compensation claims shall make or cause to be made such investigations as she or he considers necessary concerning the stipulation and, in her or his discretion, may have an investigation of the matter made. The stipulation and the report of any investigation shall be deemed a part of the record of the proceedings.

(d) When an application for an advance payment in excess of $2,000 is opposed by the employer or carrier, it shall be heard by a judge of compensation claims after giving the interested parties not less than 10 days’ notice of such hearing by mail, unless such notice is waived. In her or his discretion, the judge of compensation claims may have an investigation of the matter made, in which event the report and recommendation will be deemed a part of the record of the proceedings. If the judge of compensation claims finds that such advance payment is for the best interests of the person entitled to compensation, will not materially prejudice the rights of the employer and carrier, and is reasonable under the circumstances of the case, she or he may order the same paid. However, in no event may any such advance payment under this paragraph be granted in excess of $7,500 or 26 weeks of benefits in any 48-month period, whichever is greater, from the date of the last advance payment.

(13) If the employer has made advance payments of compensation, she or he shall be entitled to be reimbursed out of any unpaid installment or installments of compensation due.

(14) When an employee is injured and the employer pays the employee’s full wages or any part thereof during the period of disability, or pays medical expenses for such employee, and the case is contested by the carrier or the carrier and employer and thereafter the carrier, either voluntarily or pursuant to an award, makes a payment of compensation or medical benefits, the employer shall be entitled to reimbursement to the extent of the compensation paid or awarded, plus medical benefits, if any, out of the first proceeds paid by the carrier in compliance with such voluntary payment or award, provided the employer furnishes satisfactory proof to the judge of compensation claims of such payment of compensation and medical benefits. Any payment by the employer over and above compensation paid or awarded and medical benefits, pursuant to subsection (13), shall be considered a gratuity.

(15)(a) The office shall examine on an ongoing basis claims files in accordance with s. 624.3161 and may impose fines pursuant to s. 624.310(5) and this chapter in order to identify questionable claims-handling techniques, questionable patterns or practices of claims, or a pattern of repeated unreasonably controverted claims by carriers, as defined in s. 440.02, providing services to employees pursuant to this chapter. If the office finds such questionable techniques, patterns, or repeated unreasonably controverted claims as constitute a general business practice of a carrier, as defined in s. 440.02, the office shall take appropriate action so as to bring such general business practices to a halt pursuant to s. 440.38(3) or may impose penalties pursuant to s. 624.4211. The department and office may initiate investigations of questionable techniques, patterns, practices, or repeated unreasonably controverted claims. The Financial Services Commission may by rule establish forms and procedures for corrective action plans and for auditing carriers.

(b) As to any examination, investigation, or hearing being conducted under this chapter, the department and office:

1. May administer oaths, examine and cross-examine witnesses, receive oral and documentary evidence; and

2. Shall have the power to subpoena witnesses, compel their attendance and testimony, and require by subpoena the production of books, papers, records, files, correspondence, documents, or other evidence which is relevant to the inquiry.

(c) If any person refuses to comply with any such subpoena or to testify as to any matter concerning which she or he may be lawfully interrogated, the Circuit Court of Leon County or of the county wherein such examination, investigation, or hearing is being conducted, or of the county wherein such person resides, may, on the application of the department or the office, issue an order requiring such person to comply with the subpoena and to testify.

(d) Subpoenas shall be served, and proof of such service made, in the same manner as if issued by a circuit court. Witness fees, costs, and reasonable travel expenses, if claimed, shall be allowed the same as for testimony in a circuit court.

(e) The department shall publish annually a report which indicates the promptness of first payment of compensation records of each carrier or self-insurer so as to focus attention on those carriers or self-insurers with poor payment records for the preceding year. The department and the office shall take appropriate steps so as to cause such poor carrier payment practices to halt pursuant to s. 440.38(3). In addition, the department shall take appropriate action so as to halt such poor payment practices of self-insurers. “Poor payment practice” means a practice of late payment sufficient to constitute a general business practice.

(f) The Financial Services Commission, in consultation with the department, shall adopt rules providing guidelines to carriers, as defined in s. 440.02, self-insurers, and employers to indicate behavior that may be construed as questionable claims-handling techniques, questionable patterns of claims, repeated unreasonably controverted claims, or poor payment practices.

(16) No penalty assessed under this section may be recouped by any carrier or self-insurer in the rate base, the premium, or any rate filing. The office shall enforce this subsection.

(17) The Financial Services Commission may by rule establish audit procedures and set standards for the Automated Carrier Performance System.

History.—s. 20, ch. 17481, 1935; CGL 1936 Supp. 5966(20); s. 9, ch. 18413, 1937; s. 6, ch. 20672, 1941; s. 2, ch. 23921, 1947; s. 2, ch. 26877, 1951; s. 5, ch. 29778, 1955; s. 1, ch. 59-422; ss. 1, 2, ch. 65-203; s. 2, ch. 67-554; ss. 17, 35, ch. 69-106; s. 13, ch. 74-197; s. 11, ch. 75-209; s. 1, ch. 77-174; s. 5, ch. 77-290; ss. 7, 23, ch. 78-300; ss. 16, 124, ch. 79-40; ss. 12, 21, ch. 79-312; s. 179, ch. 79-400; s. 8, ch. 80-236; s. 277, ch. 81-259; s. 31, ch. 83-215; s. 8, ch. 83-305; s. 7, ch. 84-267; s. 9, ch. 86-171; s. 6, ch. 87-330; ss. 6, 7, ch. 88-203; ss. 16, 43, ch. 89-289; ss. 24, 56, ch. 90-201; ss. 22, 52, ch. 91-1; s. 30, ch. 91-46; s. 26, ch. 93-415; s. 116, ch. 97-103; s. 6, ch. 98-125; s. 17, ch. 2001-91; s. 48, ch. 2001-158; s. 33, ch. 2002-194; s. 53, ch. 2003-1; s. 481, ch. 2003-261; s. 24, ch. 2003-412; s. 2, ch. 2011-174; s. 35, ch. 2011-194; s. 9, ch. 2013-141.



440.205 - Coercion of employees.

440.205 Coercion of employees.—No employer shall discharge, threaten to discharge, intimidate, or coerce any employee by reason of such employee’s valid claim for compensation or attempt to claim compensation under the Workers’ Compensation Law.

History.—s. 17, ch. 79-40; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1.



440.207 - Workers’ compensation system guide.

440.207 Workers’ compensation system guide.—

(1) The department shall educate all persons providing or receiving benefits pursuant to this chapter as to their rights and responsibilities under this chapter.

(2) The department shall publish an understandable guide to the workers’ compensation system which shall contain an explanation of benefits provided; services provided by the Employee Assistance and Ombudsman Office; procedures regarding mediation, the hearing process, and civil and criminal penalties; relevant rules of the department; and such other information as the department believes will inform employees, employers, carriers, and those providing services pursuant to this chapter of their rights and responsibilities under this chapter and the rules of the department. For the purposes of this subsection, a guide is understandable if the text of the guide is written at a level of readability not exceeding the eighth grade level, as determined by a recognized readability test.

(3) The guide must be updated as necessary and must be available at cost.

(4) The guide does not constitute either rules or agency action for purposes of chapter 120.

History.—ss. 41, 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 27, ch. 93-415; s. 34, ch. 2002-194.



440.21 - Invalid agreements.

440.21 Invalid agreements.—

(1) Any agreement by an employee to pay any portion of premium paid by her or his employer to a carrier or to contribute to a benefit fund or department maintained by the employer for the purpose of providing compensation or medical services and supplies as required by this chapter is invalid.

(2) An agreement by an employee to waive her or his right to compensation under this chapter is invalid.

History.—s. 21, ch. 17481, 1935; CGL 1936 Supp. 5966(21), 8135(10); s. 364, ch. 71-136; s. 118, ch. 71-355; s. 23, ch. 78-300; s. 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 28, ch. 93-415; s. 117, ch. 97-103.



440.211 - Authorization of collective bargaining agreement.

440.211 Authorization of collective bargaining agreement.—

(1) Subject to the limitation stated in subsection (2), a provision that is mutually agreed upon in any collective bargaining agreement between an individually self-insured employer or other employer upon consent of the employer’s carrier and a recognized or certified exclusive bargaining representative establishing any of the following shall be valid and binding:

(a) An alternative dispute resolution system to supplement, modify, or replace the provisions of this chapter which may include, but is not limited to, conciliation, mediation, and arbitration. Arbitration held pursuant to this section shall be binding on the parties.

(b) The use of an agreed-upon list of health care providers of medical treatment which may be the exclusive source of all medical treatment under this chapter.

(c) The use of a limited list of physicians to conduct independent medical examinations which the parties may agree shall be the exclusive source of independent medical examiners pursuant to this chapter.

(d) A light-duty, modified-job, or return-to-work program.

(e) A vocational rehabilitation or retraining program.

(2) Nothing in this section shall allow any agreement that diminishes an employee’s entitlement to benefits as otherwise set forth in this chapter. Any such agreement in violation of this provision shall be null and void.

History.—s. 29, ch. 93-415; s. 35, ch. 2002-194; s. 10, ch. 2013-141.



440.22 - Assignment and exemption from claims of creditors.

440.22 Assignment and exemption from claims of creditors.—No assignment, release, or commutation of compensation or benefits due or payable under this chapter except as provided by this chapter shall be valid, and such compensation and benefits shall be exempt from all claims of creditors, and from levy, execution and attachments or other remedy for recovery or collection of a debt, which exemption may not be waived. However, the exemption of workers’ compensation claims from creditors does not extend to claims based on an award of child support or alimony.

History.—s. 22, ch. 17481, 1935; CGL 1936 Supp. 5966(22); s. 23, ch. 78-300; s. 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 18, ch. 2001-91; s. 49, ch. 2001-158.



440.23 - Compensation a lien against assets.

440.23 Compensation a lien against assets.—Compensation shall have the same preference of lien against the assets of the carrier or employer without limit of an amount as is now or may hereafter be allowed by law to the claimant for unpaid wages or otherwise.

History.—s. 23, ch. 17481, 1935; CGL 1936 Supp. 5966(23); s. 23, ch. 78-300; s. 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1.



440.24 - Enforcement of compensation orders; penalties.

440.24 Enforcement of compensation orders; penalties.—

(1) In case of default by the employer or carrier in the payment of compensation due under any compensation order of a judge of compensation claims or other failure by the employer or carrier to comply with such order within 10 days after the order becomes final, any circuit court of this state within the jurisdiction of which the employer or carrier resides or transacts business shall, upon application by the department or any beneficiary under such order, have jurisdiction to issue a rule nisi directing such employer or carrier to show cause why a writ of execution, or such other process as may be necessary to enforce the terms of such order, shall not be issued, and, unless such cause is shown, the court shall have jurisdiction to issue a writ of execution or such other process or final order as may be necessary to enforce the terms of such order of the judge of compensation claims.

(2) In any case where the employer is insured and the carrier fails to comply with any compensation order of a judge of compensation claims or court within 10 days after such order becomes final, the department shall notify the office of such failure and the office shall suspend the license of such carrier to do an insurance business in this state, until such carrier has complied with such order.

(3) In any case where the employer is a self-insurer and fails to comply with any compensation order of a judge of compensation claims or court within 10 days after such order becomes final, the department may suspend or revoke any authorization previously given to the employer to be a self-insurer, and the Florida Self-Insurers Guaranty Association, Incorporated, may call or sue upon the surety bond or exercise its rights under the letter of credit deposited by the self-insurer with the association as a qualifying security deposit as may be necessary to satisfy the order.

(4) In any case wherein the employee fails to comply with any order of a judge of compensation claims within 10 days after such order becomes final, the judge of compensation claims may dismiss the claim or suspend payments due under said claim until the employee complies with such order. The judge of compensation claims may strike the defenses of the employer, if said employer is self-insured, or of the insurance carrier, if said employer is not self-insured, if said employer or carrier fails to comply with any order of a judge of compensation claims within 10 days after such order becomes final.

History.—s. 24, ch. 17481, 1935; CGL 1936 Supp. 5966(24); s. 10, ch. 18413, 1937; s. 7, ch. 28241, 1953; s. 2, ch. 67-554; ss. 13, 17, 35, ch. 69-106; s. 120, ch. 71-355; s. 14, ch. 74-197; s. 23, ch. 78-300; ss. 18, 124, ch. 79-40; ss. 13, 21, ch. 79-312; s. 6, ch. 81-119; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 4, ch. 91-46; s. 36, ch. 2002-194; s. 1, ch. 2002-262; s. 482, ch. 2003-261.



440.25 - Procedures for mediation and hearings.

440.25 Procedures for mediation and hearings.—

(1) Forty days after a petition for benefits is filed under s. 440.192, the judge of compensation claims shall notify the interested parties by order that a mediation conference concerning such petition has been scheduled unless the parties have notified the judge of compensation claims that a private mediation has been held or is scheduled to be held. A mediation, whether private or public, shall be held within 130 days after the filing of the petition. Such order must give the date the mediation conference is to be held. Such order may be served personally upon the interested parties or may be sent to the interested parties by mail or by electronic means approved by the Deputy Chief Judge. If multiple petitions are pending, or if additional petitions are filed after the scheduling of a mediation, the judge of compensation claims shall consolidate all petitions into one mediation. The claimant or the adjuster of the employer or carrier may, at the mediator’s discretion, attend the mediation conference by telephone or, if agreed to by the parties, other electronic means. A continuance may be granted upon the agreement of the parties or if the requesting party demonstrates to the judge of compensation claims that the reason for requesting the continuance arises from circumstances beyond the party’s control. Any order granting a continuance must set forth the date of the rescheduled mediation conference. A mediation conference may not be used solely for the purpose of mediating attorney’s fees.

(2) Any party who participates in a mediation conference shall not be precluded from requesting a hearing following the mediation conference should both parties not agree to be bound by the results of the mediation conference. A mediation conference is required to be held unless this requirement is waived by the Deputy Chief Judge.

(3) Such mediation conference shall be conducted informally and does not require the use of formal rules of evidence or procedure. Any information from the files, reports, case summaries, mediator’s notes, or other communications or materials, oral or written, relating to a mediation conference under this section obtained by any person performing mediation duties is privileged and confidential and may not be disclosed without the written consent of all parties to the conference. Any research or evaluation effort directed at assessing the mediation program activities or performance must protect the confidentiality of such information. Each party to a mediation conference has a privilege during and after the conference to refuse to disclose and to prevent another from disclosing communications made during the conference whether or not the contested issues are successfully resolved. This subsection and paragraphs (4)(a) and (b) shall not be construed to prevent or inhibit the discovery or admissibility of any information that is otherwise subject to discovery or that is admissible under applicable law or rule of procedure, except that any conduct or statements made during a mediation conference or in negotiations concerning the conference are inadmissible in any proceeding under this chapter.

(a) Unless the parties conduct a private mediation under paragraph (b), mediation shall be conducted by a mediator selected by the Director of the Division of Administrative Hearings from among mediators employed on a full-time basis by the Office of the Judges of Compensation Claims. A mediator must be a member of The Florida Bar for at least 5 years and must complete a mediation training program approved by the Deputy Chief Judge. Adjunct mediators may be employed by the Office of the Judges of Compensation Claims on an as-needed basis and shall be selected from a list prepared by the Director of the Division of Administrative Hearings. An adjunct mediator must be independent of all parties participating in the mediation conference. An adjunct mediator must be a member of The Florida Bar for at least 5 years and must complete a mediation training program approved by the Office of the Judges of Compensation Claims. An adjunct mediator shall have access to the office, equipment, and supplies of the judge of compensation claims in each district.

(b) With respect to any private mediation, if the parties agree or if mediators are not available under paragraph (a), pursuant to notice from the judge of compensation claims, to conduct the required mediation within the period specified in this section, the parties shall hold a mediation conference at the carrier’s expense within the 130-day period set for mediation. The mediation conference shall be conducted by a mediator certified under s. 44.106. If the parties do not agree upon a mediator within 10 days after the date of the order, the claimant shall notify the judge in writing and the judge shall appoint a mediator under this paragraph within 7 days. In the event both parties agree, the results of the mediation conference shall be binding and neither party shall have a right to appeal the results. In the event either party refuses to agree to the results of the mediation conference, the results of the mediation conference as well as the testimony, witnesses, and evidence presented at the conference shall not be admissible at any subsequent proceeding on the claim. The mediator shall not be called in to testify or give deposition to resolve any claim for any hearing before the judge of compensation claims. The employer may be represented by an attorney at the mediation conference if the employee is also represented by an attorney at the mediation conference.

(4)(a) If the parties fail to agree to written submission of pretrial stipulations, the judge of compensation claims shall conduct a live pretrial hearing. The judge of compensation claims shall give the interested parties at least 14 days’ advance notice of the pretrial hearing by mail or by electronic means approved by the Deputy Chief Judge.

(b) The final hearing must be held and concluded within 90 days after the mediation conference is held, allowing the parties sufficient time to complete discovery. Except as set forth in this section, continuances may be granted only if the requesting party demonstrates to the judge of compensation claims that the reason for requesting the continuance arises from circumstances beyond the party’s control. The written consent of the claimant must be obtained before any request from a claimant’s attorney is granted for an additional continuance after the initial continuance has been granted. Any order granting a continuance must set forth the date and time of the rescheduled hearing. A continuance may be granted only if the requesting party demonstrates to the judge of compensation claims that the reason for requesting the continuance arises from circumstances beyond the control of the parties. The judge of compensation claims shall report any grant of two or more continuances to the Deputy Chief Judge.

(c) The judge of compensation claims shall give the interested parties at least 14 days’ advance notice of the final hearing, served upon the interested parties by mail or by electronic means approved by the Deputy Chief Judge.

(d) The final hearing shall be held within 210 days after receipt of the petition for benefits in the county where the injury occurred, if the injury occurred in this state, unless otherwise agreed to between the parties and authorized by the judge of compensation claims in the county where the injury occurred. However, the claimant may waive the timeframes within this section for good cause shown. If the injury occurred outside the state and is one for which compensation is payable under this chapter, then the final hearing may be held in the county of the employer’s residence or place of business, or in any other county of the state that will, in the discretion of the Deputy Chief Judge, be the most convenient for a hearing. The final hearing shall be conducted by a judge of compensation claims, who shall, within 30 days after final hearing or closure of the hearing record, unless otherwise agreed by the parties, enter a final order on the merits of the disputed issues. The judge of compensation claims may enter an abbreviated final order in cases in which compensability is not disputed. Either party may request separate findings of fact and conclusions of law. At the final hearing, the claimant and employer may each present evidence with respect to the claims presented by the petition for benefits and may be represented by any attorney authorized in writing for such purpose. When there is a conflict in the medical evidence submitted at the hearing, the provisions of s. 440.13 shall apply. The report or testimony of the expert medical advisor shall be admitted into evidence in a proceeding and all costs incurred in connection with such examination and testimony may be assessed as costs in the proceeding, subject to the provisions of s. 440.13. No judge of compensation claims may make a finding of a degree of permanent impairment that is greater than the greatest permanent impairment rating given the claimant by any examining or treating physician, except upon stipulation of the parties. Any benefit due but not raised at the final hearing which was ripe, due, or owing at the time of the final hearing is waived.

(e) The order making an award or rejecting the claim, referred to in this chapter as a “compensation order,” shall set forth the findings of ultimate facts and the mandate; and the order need not include any other reason or justification for such mandate. The compensation order shall be filed in the Office of the Judges of Compensation Claims at Tallahassee. A copy of such compensation order shall be sent by mail or by electronic means approved by the Deputy Chief Judge to the attorneys of record and any parties not represented by an attorney at the last known address of each, with the date of mailing noted thereon.

(f) Notwithstanding any other provision of this section, the judge of compensation claims may require the appearance of the parties and counsel before her or him without written notice for an emergency conference where there is a bona fide emergency involving the health, safety, or welfare of an employee. An emergency conference under this section may result in the entry of an order or the rendering of an adjudication by the judge of compensation claims.

(g) To expedite dispute resolution and to enhance the self-executing features of the Workers’ Compensation Law, the Deputy Chief Judge shall make provision by rule or order for the resolution of appropriate motions by judges of compensation claims without oral hearing upon submission of brief written statements in support and opposition, and for expedited discovery and docketing. Unless the judge of compensation claims, for good cause, orders a hearing under paragraph (h), each claim in a petition relating to the determination of the average weekly wage under s. 440.14 shall be resolved under this paragraph without oral hearing.

(h) To further expedite dispute resolution and to enhance the self-executing features of the system, those petitions filed in accordance with s. 440.192 that involve a claim for benefits of $5,000 or less shall, in the absence of compelling evidence to the contrary, be presumed to be appropriate for expedited resolution under this paragraph; and any other claim filed in accordance with s. 440.192, upon the written agreement of both parties and application by either party, may similarly be resolved under this paragraph. A claim in a petition of $5,000 or less for medical benefits only or a petition for reimbursement for mileage for medical purposes shall, in the absence of compelling evidence to the contrary, be resolved through the expedited dispute resolution process provided in this paragraph. For purposes of expedited resolution pursuant to this paragraph, the Deputy Chief Judge shall make provision by rule or order for expedited and limited discovery and expedited docketing in such cases. At least 15 days prior to hearing, the parties shall exchange and file with the judge of compensation claims a pretrial outline of all issues, defenses, and witnesses on a form adopted by the Deputy Chief Judge; provided, in no event shall such hearing be held without 15 days’ written notice to all parties. No pretrial hearing shall be held and no mediation scheduled unless requested by a party. The judge of compensation claims shall limit all argument and presentation of evidence at the hearing to a maximum of 30 minutes, and such hearings shall not exceed 30 minutes in length. Neither party shall be required to be represented by counsel. The employer or carrier may be represented by an adjuster or other qualified representative. The employer or carrier and any witness may appear at such hearing by telephone. The rules of evidence shall be liberally construed in favor of allowing introduction of evidence.

(i) A judge of compensation claims may, upon the motion of a party or the judge’s own motion, dismiss a petition for lack of prosecution if a petition, response, motion, order, request for hearing, or notice of deposition has not been filed during the previous 12 months unless good cause is shown. A dismissal for lack of prosecution is without prejudice and does not require a hearing.

(j) A judge of compensation claims may not award interest on unpaid medical bills and the amount of such bills may not be used to calculate the amount of interest awarded. Regardless of the date benefits were initially requested, attorney’s fees do not attach under this subsection until 30 days after the date the carrier or self-insured employer receives the petition.

(5)(a) Procedures with respect to appeals from orders of judges of compensation claims shall be governed by rules adopted by the Supreme Court. Such an order shall become final 30 days after mailing of copies of such order to the parties, unless appealed pursuant to such rules.

(b) An appellant may be relieved of any necessary filing fee by filing a verified petition of indigency for approval as provided in s. 57.081(1) and may be relieved in whole or in part from the costs for preparation of the record on appeal if, within 15 days after the date notice of the estimated costs for the preparation is served, the appellant files with the judge of compensation claims a copy of the designation of the record on appeal, and a verified petition to be relieved of costs. A verified petition filed prior to the date of service of the notice of the estimated costs shall be deemed not timely filed. The verified petition relating to record costs shall contain a sworn statement that the appellant is insolvent and a complete, detailed, and sworn financial affidavit showing all the appellant’s assets, liabilities, and income. Failure to state in the affidavit all assets and income, including marital assets and income, shall be grounds for denying the petition with prejudice. The Office of the Judges of Compensation Claims shall adopt rules as may be required pursuant to this subsection, including forms for use in all petitions brought under this subsection. The appellant’s attorney, or the appellant if she or he is not represented by an attorney, shall include as a part of the verified petition relating to record costs an affidavit or affirmation that, in her or his opinion, the notice of appeal was filed in good faith and that there is a probable basis for the District Court of Appeal, First District, to find reversible error, and shall state with particularity the specific legal and factual grounds for the opinion. Failure to so affirm shall be grounds for denying the petition. A copy of the verified petition relating to record costs shall be served upon all interested parties. The judge of compensation claims shall promptly conduct a hearing on the verified petition relating to record costs, giving at least 15 days’ notice to the appellant, the department, and all other interested parties, all of whom shall be parties to the proceedings. The judge of compensation claims may enter an order without such hearing if no objection is filed by an interested party within 20 days from the service date of the verified petition relating to record costs. Such proceedings shall be conducted in accordance with the provisions of this section and with the workers’ compensation rules of procedure, to the extent applicable. In the event an insolvency petition is granted, the judge of compensation claims shall direct the department to pay record costs and filing fees from the Workers’ Compensation Administration Trust Fund pending final disposition of the costs of appeal. The department may transcribe or arrange for the transcription of the record in any proceeding for which it is ordered to pay the cost of the record.

(c) As a condition of filing a notice of appeal to the District Court of Appeal, First District, an employer who has not secured the payment of compensation under this chapter in compliance with s. 440.38 shall file with the notice of appeal a good and sufficient bond, as provided in s. 59.13, conditioned to pay the amount of the demand and any interest and costs payable under the terms of the order if the appeal is dismissed, or if the District Court of Appeal, First District, affirms the award in any amount. Upon the failure of such employer to file such bond with the District Court of Appeal, First District, along with the notice of appeal, the District Court of Appeal, First District, shall dismiss the notice of appeal.

(6) An award of compensation for disability may be made after the death of an injured employee.

(7) Any interested party shall have the right in any case of death to require an autopsy, the cost thereof to be borne by the party requesting it; and the judge of compensation claims shall have authority to order and require an autopsy and may, in her or his discretion, withhold her or his findings and award until an autopsy is held.

History.—s. 25, ch. 17481, 1935; CGL 1936 Supp. 5966(25); s. 11, ch. 18413, 1937; s. 7, ch. 20672, 1941; s. 3, ch. 22814, 1945; s. 1, ch. 26967, 1951; s. 8, ch. 28241, 1953; s. 6, ch. 29778, 1955; s. 1, ch. 57-270; s. 2, ch. 59-100; s. 2, ch. 59-142; s. 2, ch. 65-120; s. 1, ch. 65-119; s. 1, ch. 67-374; s. 2, ch. 67-554; ss. 17, 35, ch. 69-106; s. 120, ch. 71-355; s. 1, ch. 74-48; s. 15, ch. 74-197; s. 12, ch. 75-209; ss. 6, 8, ch. 77-290; ss. 8, 23, ch. 78-300; s. 17, ch. 79-7; ss. 19, 124, ch. 79-40; ss. 14, 21, ch. 79-312; s. 180, ch. 79-400; s. 9, ch. 80-236; s. 7, ch. 81-119; s. 9, ch. 83-305; ss. 17, 43, ch. 89-289; ss. 25, 56, ch. 90-201; ss. 23, 52, ch. 91-1; s. 31, ch. 91-46; s. 1, ch. 91-47; s. 30, ch. 93-415; s. 118, ch. 97-103; s. 95, ch. 2000-153; s. 19, ch. 2001-91; s. 37, ch. 2002-194; s. 12, ch. 2002-236; s. 25, ch. 2003-412; s. 63, ch. 2004-5; s. 4, ch. 2011-208.



440.271 - Appeal of order of judge of compensation claims.

440.271 Appeal of order of judge of compensation claims.—Review of any order of a judge of compensation claims entered pursuant to this chapter shall be by appeal to the District Court of Appeal, First District. Appeals shall be filed in accordance with rules of procedure prescribed by the Supreme Court for review of such orders. The department shall be given notice of any proceedings pertaining to s. 440.25, regarding indigency, or s. 440.49, regarding the Special Disability Trust Fund, and shall have the right to intervene in any proceedings.

History.—s. 1, ch. 79-312; s. 10, ch. 80-236; s. 278, ch. 81-259; s. 43, ch. 89-289; ss. 27, 56, ch. 90-201; ss. 25, 52, ch. 91-1; s. 2, ch. 91-47; s. 38, ch. 2002-194.



440.2715 - Access to courts through state video teleconferencing network.

440.2715 Access to courts through state video teleconferencing network.—The First District Court of Appeal shall use the state video teleconferencing network established by the Department of Management Services to facilitate access to courts for purposes of workers’ compensation actions.

History.—s. 103, ch. 93-415.



440.28 - Modification of orders.

440.28 Modification of orders.—Upon a judge of compensation claims’ own initiative, or upon the application of any party in interest, on the ground of a change in condition or because of a mistake in a determination of fact, the judge of compensation claims may, at any time prior to 2 years after the date of the last payment of compensation pursuant to the compensation order the party seeks to modify, or at any time prior to 2 years after the date copies of an order rejecting a claim are mailed to the parties at the last known address of each, review a compensation case in accordance with the procedure prescribed in respect of claims in s. 440.25 and, in accordance with such section, issue a new compensation order which may terminate, continue, reinstate, increase, or decrease such compensation or award compensation. Such new order shall not affect any compensation previously paid, except that an award increasing the compensation rate may be made effective from the date of the injury, and, if any part of the compensation due or to become due is unpaid, an award decreasing the compensation rate may be made effective from the date of the injury, and any payment made prior thereto in excess of such decreased rate shall be deducted from any unpaid compensation, in such manner and by such method as may be determined by the judge of compensation claims.

History.—s. 28, ch. 17481, 1935; CGL 1936 Supp. 5966(28); s. 9, ch. 20672, 1941; s. 10, ch. 28241, 1953; s. 119, ch. 71-355; s. 13, ch. 75-209; s. 23, ch. 78-300; ss. 21, 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 5, ch. 91-46; s. 31, ch. 93-415.



440.29 - Procedure before the judge of compensation claims.

440.29 Procedure before the judge of compensation claims.—

(1) In making an investigation or inquiry or conducting a hearing, the judge of compensation claims shall not be bound by technical or formal rules of procedure, except as provided by this chapter, but may make such investigation or inquiry, or conduct such hearing, in such manner as to best ascertain the rights of the parties. A declaration of a deceased employee concerning the injury in respect of which the investigation or inquiry is being made or the hearing conducted shall be received in evidence and shall, if corroborated by other evidence, be sufficient to establish the injury.

(2) Hearings before the judge of compensation claims shall be open to the public, and the Deputy Chief Judge is authorized to designate the manner in which particular types of hearings are recorded and reported and, when necessary, to contract for the reporting of such hearings. The Deputy Chief Judge shall arrange for the preparation of a record of the hearings and other proceedings before judges of compensation claims, as necessary, and is authorized to allow for the attendance of court reporters at hearings, for preparation of transcripts of testimony, for copies of any instrument, and for other reporting or recording services. The Deputy Chief Judge may charge the same fees allowed by law or court rule to reporters, persons preparing transcripts, or clerks of courts of this state for like services.

(3) The practice and procedure before the judges of compensation claims shall be governed by rules adopted by the Office of the Judges of Compensation Claims, except to the extent that such rules conflict with the provisions of this chapter.

(4) All medical reports of authorized treating health care providers relating to the claimant and subject accident shall be received into evidence by the judge of compensation claims upon proper motion. However, such records must be served on the opposing party at least 30 days before the final hearing. This section does not limit any right of further discovery, including, but not limited to, depositions.

History.—s. 29, ch. 17481, 1935; CGL 1936 Supp. 5966(29); s. 10, ch. 20672, 1941; s. 8, ch. 29778, 1955; ss. 17, 35, ch. 69-106; s. 16, ch. 74-197; s. 14, ch. 75-209; ss. 9, 23, ch. 78-300; ss. 22, 124, ch. 79-40; s. 21, ch. 79-312; s. 11, ch. 80-236; s. 10, ch. 83-305; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 6, ch. 91-46; s. 32, ch. 93-415; s. 20, ch. 2001-91; s. 5, ch. 2011-208.



440.30 - Depositions.

440.30 Depositions.—Depositions of witnesses or parties, residing within or without the state, may be taken and may be used in connection with proceedings under the Workers’ Compensation Law, either upon order of the judge of compensation claims or at the instance of any party or prospective party to such proceedings, and either prior to the institution of a claim, if the claimant is represented by an attorney, or after the filing of the claim in the same manner, for the same purposes, including the purposes of discovery, and subject to the same rules; all as now or hereafter prescribed by law or by rules of court governing the taking and use of such depositions in civil actions at law in the circuit courts of this state. Such depositions may be taken before any notary public, court reporter, or deputy, and the fees of the officer taking the same and the fees of the witnesses attending the same, including expert witness fees as provided by law or court rule, shall be the same as in depositions taken for such circuit courts. Such fees may be taxed as costs and recovered by the claimant, if successful in such workers’ compensation proceedings. If no claim has been filed, then the carrier or employer taking the deposition shall pay the claimant’s attorney a reasonable attorney’s fee for attending said deposition.

History.—s. 30, ch. 17481, 1935; CGL 1936 Supp. 5966(30); s. 13, ch. 18413, 1937; s. 1, ch. 28228, 1953; ss. 17, 35, ch. 69-106; s. 17, ch. 74-197; s. 15, ch. 75-209; s. 23, ch. 78-300; ss. 23, 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 7, ch. 91-46.



440.31 - Witness fees.

440.31 Witness fees.—Each witness who appears in obedience to a subpoena shall be entitled to the same fees as witnesses in a civil action in the circuit court; however, any expert witness, as defined in Rule 1.390(a) of the Florida Rules of Civil Procedure, who shall have testified in any proceeding under this chapter shall be allowed a witness fee, including the cost of any exhibits used by such witness, in such reasonable amount as the judge of compensation claims may determine, not in excess of the rate prevailing in the locality for witness fees for such expert witnesses in workers’ compensation proceedings, notwithstanding the limitation provided in s. 92.231.

History.—s. 31, ch. 17481, 1935; CGL 1936 Supp. 5966(31); s. 9, ch. 29778, 1955; s. 2, ch. 67-554; s. 23, ch. 78-300; ss. 24, 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 8, ch. 91-46.



440.32 - Cost in proceedings brought without reasonable ground.

440.32 Cost in proceedings brought without reasonable ground.—

(1) If the judge of compensation claims or any court having jurisdiction of proceedings in respect of any claim or compensation order determines that the proceedings in respect of such claim or order have been instituted or continued without reasonable ground, the cost of such proceedings shall be assessed against the party who has so instituted or continued the proceedings.

(2) If the judge of compensation claims or any court having jurisdiction of proceedings in respect to any claims or defense under this section determines that the proceedings were maintained or continued frivolously, the cost of the proceedings, including reasonable attorney’s fees, shall be assessed against the offending attorney. If a penalty is assessed under this subsection, a copy of the order assessing the penalty must be forwarded to the appropriate grievance committee acting under the jurisdiction of the Supreme Court. Penalties, fees, and costs awarded under this provision may not be recouped from the party.

(3) Every pleading, motion, and other paper of a party represented by an attorney shall be signed by at least one attorney of record in the attorney’s individual name, whose address shall be stated. The signature of an attorney constitutes a certificate by the signer that the signer has read the pleading, motion, or other paper; that to the best of the signer’s knowledge, information, and belief formed after reasonable inquiry it is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law, and that it is not interposed for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation. If a pleading, motion, or other paper is not signed, it shall be stricken unless it is signed promptly after the omission is called to the attention of the pleader or movant. If a pleading, motion, or other paper is signed in violation of this section, the judge of compensation claims or any court having jurisdiction of proceedings, upon motion or upon its own initiative, shall impose upon the person who signed it an appropriate sanction, which may include an order to pay to the other party or parties the amount of the reasonable expenses incurred because of the filing of the pleading, motion, or other paper, including a reasonable attorney’s fee.

History.—s. 32, ch. 17481, 1935; CGL 1936 Supp. 5966(32); s. 1, ch. 63-283; ss. 17, 35, ch. 69-106; s. 16, ch. 75-209; s. 23, ch. 78-300; ss. 25, 124, ch. 79-40; s. 21, ch. 79-312; s. 12, ch. 80-236; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 9, ch. 91-46; s. 33, ch. 93-415.



440.33 - Powers of judges of compensation claims.

440.33 Powers of judges of compensation claims.—

(1) The judge of compensation claims may preserve and enforce order during any such proceeding; issue subpoenas for, administer oaths or affirmations to, and compel the attendance and testimony of witnesses, or the production of books, papers, documents, and other evidence, or the taking of depositions before any designated individual competent to administer oaths; examine witnesses; and do all things conformable to law which may be necessary to enable the judge effectively to discharge the duties of her or his office. Whenever a law requires an order of a court of competent jurisdiction for the obtention of medical or hospital records, an order of a judge of compensation claims entered for such purposes shall be deemed to be an order of a court of competent jurisdiction.

(2) If any person in proceedings before the judge of compensation claims disobeys or resists any lawful order or process, or misbehaves during a hearing or so near the place thereof as to obstruct the hearing, or neglects to produce, after having been ordered to do so, any pertinent book, paper, or document, or refuses to appear after having been subpoenaed, or upon appearing refuses to take oath or affirmation as a witness, or after having taken the oath refuses to be examined according to law, the judge of compensation claims shall certify the facts to the court having jurisdiction in the place in which it is sitting, which shall thereupon in a summary manner hear the evidence as to the acts complained of and, if the evidence so warrants, punish such person in the same manner and to the same extent as for a contempt committed before the court, or commit such person upon the same conditions as if the doing of the forbidden act had occurred with reference to the process of or in the presence of the court.

(3) Before adjudicating a claim for permanent total disability benefits, the judge of compensation claims may request an evaluation pursuant to s. 440.491(6) for the purpose of assisting the judge of compensation claims in the determination of whether there is a reasonable probability that, with appropriate training or education, the employee may be rehabilitated to the extent that such employee can achieve suitable gainful employment and whether it is in the best interest of the employee to undertake such training or education.

History.—s. 33, ch. 17481, 1935; CGL 1936 Supp. 5966(33); ss. 17, 35, ch. 69-106; s. 17, ch. 75-209; s. 23, ch. 78-300; ss. 26, 124, ch. 79-40; s. 21, ch. 79-312; s. 13, ch. 80-236; s. 11, ch. 83-305; ss. 18, 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 10, ch. 91-46; s. 119, ch. 97-103; s. 64, ch. 2004-5.



440.34 - Attorney’s fees; costs.

440.34 Attorney’s fees; costs.—

(1) A fee, gratuity, or other consideration may not be paid for a claimant in connection with any proceedings arising under this chapter, unless approved by the judge of compensation claims or court having jurisdiction over such proceedings. Any attorney’s fee approved by a judge of compensation claims for benefits secured on behalf of a claimant must equal to 20 percent of the first $5,000 of the amount of the benefits secured, 15 percent of the next $5,000 of the amount of the benefits secured, 10 percent of the remaining amount of the benefits secured to be provided during the first 10 years after the date the claim is filed, and 5 percent of the benefits secured after 10 years. The judge of compensation claims shall not approve a compensation order, a joint stipulation for lump-sum settlement, a stipulation or agreement between a claimant and his or her attorney, or any other agreement related to benefits under this chapter which provides for an attorney’s fee in excess of the amount permitted by this section. The judge of compensation claims is not required to approve any retainer agreement between the claimant and his or her attorney. The retainer agreement as to fees and costs may not be for compensation in excess of the amount allowed under this subsection or subsection (7).

(2) In awarding a claimant’s attorney’s fee, the judge of compensation claims shall consider only those benefits secured by the attorney. An attorney is not entitled to attorney’s fees for representation in any issue that was ripe, due, and owing and that reasonably could have been addressed, but was not addressed, during the pendency of other issues for the same injury. The amount, statutory basis, and type of benefits obtained through legal representation shall be listed on all attorney’s fees awarded by the judge of compensation claims. For purposes of this section, the term “benefits secured” does not include future medical benefits to be provided on any date more than 5 years after the date the claim is filed. In the event an offer to settle an issue pending before a judge of compensation claims, including attorney’s fees as provided for in this section, is communicated in writing to the claimant or the claimant’s attorney at least 30 days prior to the trial date on such issue, for purposes of calculating the amount of attorney’s fees to be taxed against the employer or carrier, the term “benefits secured” shall be deemed to include only that amount awarded to the claimant above the amount specified in the offer to settle. If multiple issues are pending before the judge of compensation claims, said offer of settlement shall address each issue pending and shall state explicitly whether or not the offer on each issue is severable. The written offer shall also unequivocally state whether or not it includes medical witness fees and expenses and all other costs associated with the claim.

(3) If any party should prevail in any proceedings before a judge of compensation claims or court, there shall be taxed against the nonprevailing party the reasonable costs of such proceedings, not to include attorney’s fees. A claimant is responsible for the payment of her or his own attorney’s fees, except that a claimant is entitled to recover an attorney’s fee in an amount equal to the amount provided for in subsection (1) or subsection (7) from a carrier or employer:

(a) Against whom she or he successfully asserts a petition for medical benefits only, if the claimant has not filed or is not entitled to file at such time a claim for disability, permanent impairment, wage-loss, or death benefits, arising out of the same accident;

(b) In any case in which the employer or carrier files a response to petition denying benefits with the Office of the Judges of Compensation Claims and the injured person has employed an attorney in the successful prosecution of the petition;

(c) In a proceeding in which a carrier or employer denies that an accident occurred for which compensation benefits are payable, and the claimant prevails on the issue of compensability; or

(d) In cases where the claimant successfully prevails in proceedings filed under s. 440.24 or s. 440.28.

Regardless of the date benefits were initially requested, attorney’s fees shall not attach under this subsection until 30 days after the date the carrier or employer, if self-insured, receives the petition.

(4) In such cases in which the claimant is responsible for the payment of her or his own attorney’s fees, such fees are a lien upon compensation payable to the claimant, notwithstanding s. 440.22.

(5) If any proceedings are had for review of any claim, award, or compensation order before any court, the court may award the injured employee or dependent an attorney’s fee to be paid by the employer or carrier, in its discretion, which shall be paid as the court may direct.

(6) A judge of compensation claims may not enter an order approving the contents of a retainer agreement that permits placing any portion of the employee’s compensation into an escrow account until benefits have been secured.

(7) If an attorney’s fee is owed under paragraph (3)(a), the judge of compensation claims may approve an alternative attorney’s fee not to exceed $1,500 only once per accident, based on a maximum hourly rate of $150 per hour, if the judge of compensation claims expressly finds that the attorney’s fee amount provided for in subsection (1), based on benefits secured, fails to fairly compensate the attorney for disputed medical-only claims as provided in paragraph (3)(a) and the circumstances of the particular case warrant such action.

History.—s. 34, ch. 17481, 1935; CGL 1936 Supp. 5966(34), 8135(11); s. 11, ch. 20672, 1941; ss. 17, 35, ch. 69-106; s. 365, ch. 71-136; s. 119, ch. 71-355; s. 18, ch. 75-209; s. 9, ch. 77-290; ss. 10, 23, ch. 78-300; ss. 27, 124, ch. 79-40; ss. 15, 21, ch. 79-312; s. 14, ch. 80-236; s. 12, ch. 83-305; s. 4, ch. 86-171; ss. 19, 43, ch. 89-289; ss. 29, 56, ch. 90-201; ss. 27, 52, ch. 91-1; s. 32, ch. 91-46; s. 3, ch. 91-47; s. 252, ch. 91-224; s. 34, ch. 93-415; s. 120, ch. 97-103; s. 21, ch. 2001-91; s. 13, ch. 2002-236; s. 26, ch. 2003-412; s. 1, ch. 2009-94.



440.345 - Reporting of attorney’s fees.

440.345 Reporting of attorney’s fees.—All fees paid to attorneys for services rendered under this chapter shall be reported to the Office of the Judges of Compensation Claims as the Division of Administrative Hearings requires by rule.

History.—s. 35, ch. 93-415; s. 22, ch. 2001-91; s. 39, ch. 2002-194.



440.35 - Record of injury or death.

440.35 Record of injury or death.—Every employer shall keep a record in respect of any injury to an employee. Such record shall contain such information of disability or death in respect of such injury as the department may by regulation require, and shall be available to inspection by the department or by any state authority at such time and under such conditions as the department may by regulation prescribe.

History.—s. 35, ch. 17481, 1935; CGL 1936 Supp. 5966(35); ss. 17, 35, ch. 69-106; s. 23, ch. 78-300; s. 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 40, ch. 2002-194.



440.38 - Security for compensation; insurance carriers and self-insurers.

440.38 Security for compensation; insurance carriers and self-insurers.—

(1) Every employer shall secure the payment of compensation under this chapter:

(a) By insuring and keeping insured the payment of such compensation with any stock company or mutual company or association or exchange, authorized to do business in the state;

(b) By furnishing satisfactory proof to the Florida Self-Insurers Guaranty Association, Incorporated, created in s. 440.385, that it has the financial strength necessary to ensure timely payment of all current and future claims individually and on behalf of its subsidiary and affiliated companies with employees in this state and receiving an authorization from the department to pay such compensation directly. The association shall review the financial strength of applicants for membership, current members, and former members and make recommendations to the department regarding their qualifications to self-insure in accordance with this section and ss. 440.385 and 440.386. The department shall act in accordance with the recommendations unless it finds by clear and convincing evidence that the recommendations are erroneous.

1. As a condition of authorization under paragraph (a), the association may recommend that the department require an employer to deposit with the association a qualifying security deposit. The association shall recommend the type and amount of the qualifying security deposit and shall prescribe conditions for the qualifying security deposit, which shall include authorization for the association to call the qualifying security deposit in the case of default to pay compensation awards and related expenses of the association. As a condition to authorization to self-insure, the employer shall provide proof that the employer has provided for competent personnel with whom to deliver benefits and to provide a safe working environment. The employer shall also provide evidence that it carries reinsurance at levels that will ensure the financial strength and actuarial soundness of such employer in accordance with rules adopted by the department. The department may by rule require that, in the event of an individual self-insurer’s insolvency, such qualifying security deposits and reinsurance policies are payable to the association. Any employer securing compensation in accordance with the provisions of this paragraph shall be known as a self-insurer and shall be classed as a carrier of her or his own insurance. The employer shall, if requested, provide the association an actuarial report signed by a member of the American Academy of Actuaries providing an opinion of the appropriate present value of the reserves, using a 4-percent discount rate, for current and future compensation claims. If any member or former member of the association refuses to timely provide such a report, the association may obtain an order from a circuit court requiring the member to produce such a report and ordering any other relief that the court determines is appropriate. The association may recover all reasonable costs and attorney’s fees in such proceedings.

2. If the employer fails to maintain the foregoing requirements, the association shall recommend to the department that the department revoke the employer’s authority to self-insure, unless the employer provides to the association the certified opinion of an independent actuary who is a member of the American Academy of Actuaries as to the actuarial present value of the employer’s determined and estimated future compensation payments based on cash reserves, using a 4-percent discount rate, and a qualifying security deposit equal to 1.5 times the value so certified. The employer shall thereafter annually provide such a certified opinion until such time as the employer meets the requirements of subparagraph 1. The qualifying security deposit shall be adjusted at the time of each such annual report. Upon the failure of the employer to timely provide such opinion or to timely provide a security deposit in an amount equal to 1.5 times the value certified in the latest opinion, the association shall provide that information to the department along with a recommendation, and the department shall then revoke such employer’s authorization to self-insure. Failure to comply with this subparagraph constitutes an immediate serious danger to the public health, safety, or welfare sufficient to justify the summary suspension of the employer’s authorization to self-insure pursuant to s. 120.68.

3. Upon the suspension or revocation of the employer’s authorization to self-insure, the employer shall provide to the association the certified opinion of an independent actuary who is a member of the American Academy of Actuaries of the actuarial present value of the determined and estimated future compensation payments of the employer for claims incurred while the member exercised the privilege of self-insurance, using a discount rate of 4 percent. The employer shall provide such an opinion at 6-month intervals thereafter until such time as the latest opinion shows no remaining value of claims. With each such opinion, the employer shall deposit with the association a qualifying security deposit in an amount equal to the value certified by the actuary. The association has a cause of action against an employer, and against any successor of the employer, who fails to timely provide such opinion or who fails to timely maintain the required security deposit with the association. The association shall recover a judgment in the amount of the actuarial present value of the determined and estimated future compensation payments of the employer for claims incurred while the employer exercised the privilege of self-insurance, together with attorney’s fees. For purposes of this section, the successor of an employer means any person, business entity, or group of persons or business entities, which holds or acquires legal or beneficial title to the majority of the assets or the majority of the shares of the employer.

4. A qualifying security deposit shall consist, at the option of the employer, of:

a. Surety bonds, in a form and containing such terms as prescribed by the association, issued by a corporation surety authorized to transact surety business by the office, and whose policyholders’ and financial ratings, as reported in A.M. Best’s Insurance Reports, Property-Liability, are not less than “A” and “V”, respectively.

b. Irrevocable letters of credit in favor of the association issued by financial institutions located within this state, the deposits of which are insured through the Federal Deposit Insurance Corporation.

5. The qualifying security deposit shall be held by the association exclusively for the benefit of workers’ compensation claimants. The security shall not be subject to assignment, execution, attachment, or any legal process whatsoever, except as necessary to guarantee the payment of compensation under this chapter. No surety bond may be terminated, and no letter of credit may be allowed to expire, without 90 days’ prior written notice to the association and deposit by the self-insuring employer of some other qualifying security deposit of equal value within 10 business days after such notice. Failure to provide such written notice or failure to timely provide qualifying replacement security after such notice shall constitute grounds for the association to call or sue upon the surety bond or to exercise its rights under a letter of credit. Current self-insured employers must comply with this section on or before December 31, 2001, or upon the maturity of existing security deposits, whichever occurs later. The department may specify by rule the amount of the qualifying security deposit required prior to authorizing an employer to self-insure and the amount of net worth required for an employer to qualify for authorization to self-insure;

(c) By entering into a contract with a public utility under an approved utility-provided self-insurance program as set forth in s. 624.46225 in effect as of July 1, 1983. The department shall adopt rules to implement this paragraph;

(d) By entering into an interlocal agreement with other local governmental entities to create a local government pool pursuant to s. 624.4622; or

(e) By entering into a contract with an individual self-insurer under an approved individual self-insurer-provided self-insurance program as set forth in s. 624.46225. The department may adopt rules to administer this subsection.

(2)(a) The department shall adopt rules by which businesses may become qualified to provide underwriting claims-adjusting, loss control, and safety engineering services to self-insurers.

(b) The department shall adopt rules requiring self-insurers to file any reports necessary to fulfill the requirements of this chapter. Any self-insurer who fails to file any report as prescribed by the rules adopted by the department shall be subject to a civil penalty.

(3)(a) The license of any stock company or mutual company or association or exchange authorized to do insurance business in the state shall for good cause, upon recommendation of the department, be suspended or revoked by the office. No suspension or revocation shall affect the liability of any carrier already incurred.

(b) The department shall suspend or revoke any authorization to a self-insurer for failure to comply with this section or for good cause, as defined by rule of the department. No suspension or revocation shall affect the liability of any self-insurer already incurred.

(c) Violation of s. 440.381 by a self-insurance fund shall result in the imposition of a fine not to exceed $1,000 per audit if the self-insurance fund fails to act on said audits by correcting errors in employee classification or accepted applications for coverage where it knew employee classifications were incorrect. Such fines shall be levied by the department and deposited into the Workers’ Compensation Administration Trust Fund.

(4)(a) A carrier of insurance, including the parties to any mutual, reciprocal, or other association, may not write any compensation insurance under this chapter without a certificate of authority from the office. Such certificate of authority shall be given, upon application therefor, to any insurance or mutual or reciprocal insurance association upon the office’s being satisfied of the solvency of such corporation or association and its ability to perform all its undertakings. The office may revoke any certificate of authority so issued for violation of any provision of this chapter.

(b) A carrier of insurance, including the parties to any mutual, reciprocal, or other association, may not write any compensation insurance under this chapter unless such carrier has a claims adjuster, either in-house or under contract, situated within this state. Self-insurers whose compensation payments are administered through a third party and carriers of insurance shall maintain a claims adjuster within this state during any period for which there are any open claims against such self-insurer or carrier arising under the compensation insurance written by the self-insurer or carrier. Individual self-insurers whose compensation payments are administered by employees of the self-insurer shall not be required to have their claims adjuster situated within this state. Individual self-insurers shall not be required to have their claims adjusters situated within this state.

(5) All insurance carriers authorized to write workers’ compensation insurance in this state shall make available, at the written request of the employer, an insurance policy containing deductibles in the amount of $500, $1,000, $1,500, $2,000, and $2,500 per claim and a coinsurance provision per claim. Any amount of coinsurance shall bind the carrier to pay 80 percent, and the employer to pay 20 percent, of the benefits due to an employee for an injury compensable under this chapter of the amount of benefits above the deductible, up to the limit of $21,000. One hundred percent of the benefits above the amount of any deductible and coinsurance, as the case may be, due to an employee for one injury shall be paid solely by the carrier. Regardless of any coinsurance or deductible amount, the claim shall be paid by the applicable carrier, which shall then be reimbursed by the employer for any coinsurance or deductible amounts paid by the carrier. No insurance carrier shall be required to offer a deductible or coinsurance to any employer if, as a result of a credit investigation, the carrier determines that the employer is not sufficiently financially stable to be responsible for payment of such deductible or coinsurance amounts.

(6) The state and its boards, bureaus, departments, and agencies and all of its political subdivisions which employ labor, and the state universities, shall be deemed self-insurers under the terms of this chapter, unless they elect to procure and maintain insurance to secure the benefits of this chapter to their employees; and they are hereby authorized to pay the premiums for such insurance.

(7) Any employer who meets the requirements of subsection (1) through a policy of insurance issued outside of this state must at all times, with respect to all employees working in this state, maintain the required coverage under a Florida endorsement using Florida rates and rules pursuant to payroll reporting that accurately reflects the work performed in this state by such employees.

History.—s. 38, ch. 17481, 1935; CGL 1936 Supp. 5966(37), 7476(7), 8135(13); s. 13, ch. 22637, 1945; ss. 13, 17, 35, ch. 69-106; s. 367, ch. 71-136; s. 11, ch. 78-95; ss. 12, 23, ch. 78-300; ss. 29, 124, ch. 79-40; ss. 16, 21, ch. 79-312; s. 1, ch. 80-324; s. 2, ch. 82-65; s. 2, ch. 83-303; ss. 13, 14, ch. 83-305; s. 3, ch. 84-267; s. 67, ch. 85-81; s. 7, ch. 87-330; s. 43, ch. 89-289; ss. 31, 56, ch. 90-201; ss. 29, 52, ch. 91-1; s. 36, ch. 93-415; s. 121, ch. 97-103; s. 9, ch. 2000-150; s. 96, ch. 2000-153; s. 1, ch. 2000-368; s. 23, ch. 2001-91; s. 2, ch. 2002-262; s. 483, ch. 2003-261; ss. 11, 12, ch. 2003-399; s. 27, ch. 2003-412; s. 11, ch. 2004-41.



440.381 - Application for coverage; reporting payroll; payroll audit procedures; penalties.

440.381 Application for coverage; reporting payroll; payroll audit procedures; penalties.—

(1) Applications by an employer to a carrier for coverage required by s. 440.38 must be made on a form prescribed by the Financial Services Commission. The Financial Services Commission shall adopt rules for applications for coverage required by s. 440.38. The rules must provide that an application include information on the employer, the type of business, past and prospective payroll, estimated revenue, previous workers’ compensation experience, employee classification, employee names, and any other information necessary to enable a carrier to accurately underwrite the applicant. The rules must include a provision that a carrier or self-insurance fund may require that an employer update an application monthly to reflect any change in the required application information.

(2) Submission of an application that contains false, misleading, or incomplete information provided with the purpose of avoiding or reducing the amount of premiums for workers’ compensation coverage is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The application must contain a statement that the filing of an application containing false, misleading, or incomplete information provided with the purpose of avoiding or reducing the amount of premiums for workers’ compensation coverage is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The application must contain a sworn statement by the employer attesting to the accuracy of the information submitted and acknowledging the provisions of former s. 440.37(4). The application must contain a sworn statement by the agent attesting that the agent explained to the employer or officer the classification codes that are used for premium calculations.

(3) The Financial Services Commission, in consultation with the department, shall establish by rule minimum requirements for audits of payroll and classifications in order to ensure that the appropriate premium is charged for workers’ compensation coverage. The rules shall ensure that audits performed by both carriers and employers are adequate to provide that all sources of payments to employees, subcontractors, and independent contractors have been reviewed and that the accuracy of classification of employees has been verified. The rules shall provide that employers in all classes other than the construction class be audited not less frequently than biennially and may provide for more frequent audits of employers in specified classifications based on factors such as amount of premium, type of business, loss ratios, or other relevant factors. In no event shall employers in the construction class, generating more than the amount of premium required to be experience rated, be audited less than annually. The annual audits required for construction classes shall consist of physical onsite audits. Payroll verification audit rules must include, but need not be limited to, the use of state and federal reports of employee income, payroll and other accounting records, certificates of insurance maintained by subcontractors, and duties of employees. At the completion of an audit, the employer or officer of the corporation and the auditor must print and sign their names on the audit document and attach proof of identification to the audit document.

(4) Each employer must submit a copy of the quarterly earnings report required by chapter 443 at the end of each quarter to the carrier and submit self-audits supported by the quarterly earnings reports required by chapter 443 and the rules adopted by the Department of Economic Opportunity or by the state agency providing reemployment assistance tax collection services under contract with the Department of Economic Opportunity through an interagency agreement pursuant to s. 443.1316. The reports must include a sworn statement by an officer or principal of the employer attesting to the accuracy of the information contained in the report.

(5) Employers shall make available all records necessary for the payroll verification audit and permit the auditor to make a physical inspection of the employer’s operation. If the employer fails upon request of the auditor to provide access to the documents specified in this section and the carrier cannot complete the audit as a result, the employer shall pay $500 to the carrier to defray the costs of the audits.

(6)(a) If an employer understates or conceals payroll, or misrepresents or conceals employee duties so as to avoid proper classification for premium calculations, or misrepresents or conceals information pertinent to the computation and application of an experience rating modification factor, the employer, or the employer’s agent or attorney, shall pay to the insurance carrier a penalty of 10 times the amount of the difference in premium paid and the amount the employer should have paid and reasonable attorney’s fees. The penalty may be enforced in the circuit courts of this state.

(b) If the department determines that an employer has materially understated or concealed payroll, has materially misrepresented or concealed employee duties so as to avoid proper classification for premium calculations, or has materially misrepresented or concealed information pertinent to the computation and application of an experience rating modification factor, the department shall immediately notify the employer’s carrier of such determination. The carrier shall commence a physical onsite audit of the employer within 30 days after receiving notification from the department. If the carrier fails to commence the audit as required by this section, the department shall contract with auditing professionals to conduct the audit at the carrier’s expense. A copy of the carrier’s audit of the employer shall be provided to the department upon completion. The carrier is not required to conduct the physical onsite audit of the employer as set forth in this paragraph if the carrier gives written notice of cancellation to the employer within 30 days after receiving notification from the department of the material misrepresentation, understatement, or concealment and an audit is conducted in conjunction with the cancellation.

(7) If an employee suffering a compensable injury was not reported as earning wages on the last quarterly earnings report filed with the Department of Economic Opportunity or the state agency providing reemployment assistance tax collection services under contract with the Department of Economic Opportunity through an interagency agreement pursuant to s. 443.1316 before the accident, the employer shall indemnify the carrier for all workers’ compensation benefits paid to or on behalf of the employee unless the employer establishes that the employee was hired after the filing of the quarterly report, in which case the employer and employee shall attest to the fact that the employee was employed by the employer at the time of the injury. Failure of the employer to indemnify the insurer within 21 days after demand by the insurer is grounds for the insurer to immediately cancel coverage. Any action for indemnification brought by the carrier is cognizable in the circuit court having jurisdiction where the employer or carrier resides or transacts business. The insurer is entitled to a reasonable attorney’s fee if it recovers any portion of the benefits paid in the action.

(8) If an employer fails to provide reasonable access to payroll records for a payroll verification audit, the employer shall pay a premium to the carrier or self-insurer not to exceed three times the most recent estimated annual premium.

History.—s. 32, ch. 90-201; s. 30, ch. 91-1; s. 37, ch. 93-415; s. 122, ch. 97-103; s. 66, ch. 2001-62; s. 41, ch. 2002-194; s. 14, ch. 2002-236; s. 12, ch. 2003-36; s. 484, ch. 2003-261; s. 28, ch. 2003-412; s. 350, ch. 2011-142; s. 68, ch. 2012-30.



440.385 - Florida Self-Insurers Guaranty Association, Incorporated.

440.385 Florida Self-Insurers Guaranty Association, Incorporated.—

(1) CREATION OF ASSOCIATION.—

(a) There is created a nonprofit corporation to be known as the “Florida Self-Insurers Guaranty Association, Incorporated,” hereinafter referred to as “the association.” Upon incorporation of the association, all individual self-insurers as defined in ss. 440.02(24)(a) and 440.38(1)(b), other than individual self-insurers which are public utilities or governmental entities, shall be members of the association as a condition of their authority to individually self-insure in this state. The association shall perform its functions under a plan of operation as established and approved under subsection (5) and shall exercise its powers and duties through a board of directors as established under subsection (2). The association shall have those powers granted or permitted corporations not for profit, as provided in chapter 617. The activities of the association shall be subject to review by the department. The department shall have oversight responsibility as set forth in this section. The association is specifically authorized to enter into agreements with this state to perform specified services.

(b) A member may voluntarily withdraw from the association when the member voluntarily terminates the self-insurance privilege and pays all assessments due to the date of such termination. However, the withdrawing member shall continue to be bound by the provisions of this section relating to the period of his or her membership and any claims charged pursuant thereto. The withdrawing member who is a member on or after January 1, 1991, shall also be required to provide to the association upon withdrawal, and at 12-month intervals thereafter, satisfactory proof, including, if requested by the association, a report of known and potential claims certified by a member of the American Academy of Actuaries, that it continues to meet the standards of s. 440.38(1)(b) in relation to claims incurred while the withdrawing member exercised the privilege of self-insurance. Such reporting shall continue until the withdrawing member demonstrates to the association that there is no remaining value to claims incurred while the withdrawing member was self-insured. If a withdrawing member fails or refuses to timely provide an actuarial report to the association, the association may obtain an order from a circuit court requiring the member to produce such a report and ordering any other relief that the court determines appropriate. The association is entitled to recover all reasonable costs and attorney fees expended in such proceedings. If during this reporting period the withdrawing member fails to meet the standards of s. 440.38(1)(b), the withdrawing member who is a member on or after January 1, 1991, shall thereupon, and at 6-month intervals thereafter, provide to the association the certified opinion of an independent actuary who is a member of the American Academy of Actuaries of the actuarial present value of the determined and estimated future compensation payments of the member for claims incurred while the member was a self-insurer, using a discount rate of 4 percent. With each such opinion, the withdrawing member shall deposit with the association security in an amount equal to the value certified by the actuary and of a type that is acceptable for qualifying security deposits under s. 440.38(1)(b). The withdrawing member shall continue to provide such opinions and to provide such security until such time as the latest opinion shows no remaining value of claims. The association has a cause of action against a withdrawing member, and against any successor of a withdrawing member, who fails to timely provide the required opinion or who fails to maintain the required deposit with the association. The association shall be entitled to recover a judgment in the amount of the actuarial present value of the determined and estimated future compensation payments of the withdrawing member for claims incurred during the time that the withdrawing member exercised the privilege of self-insurance, together with reasonable attorney fees. The association is also entitled to recover reasonable attorney fees in any action to compel production of any actuarial report required by this section. For purposes of this section, the successor of a withdrawing member means any person, business entity, or group of persons or business entities, which holds or acquires legal or beneficial title to the majority of the assets or the majority of the shares of the withdrawing member.

(2) BOARD OF DIRECTORS.—The board of directors of the association shall consist of nine persons and shall be organized as established in the plan of operation. All board members shall be experienced in self-insurance in this state. Each director shall serve for a 4-year term and may be reappointed. Appointments after January 1, 2002, shall be made by the department upon recommendation of members of the association. Any vacancy on the board shall be filled for the remaining period of the term in the same manner as appointments other than initial appointments are made. Each director shall be reimbursed for expenses incurred in carrying out the duties of the board on behalf of the association.

(3) POWERS AND DUTIES.—

(a) Upon creation of the Insolvency Fund pursuant to the provisions of subsection (4), the association is obligated for payment of compensation under this chapter to insolvent members’ employees resulting from incidents and injuries existing prior to the member becoming an insolvent member and from incidents and injuries occurring within 30 days after the member has become an insolvent member, provided the incidents giving rise to claims for compensation under this chapter occur during the year in which such insolvent member is a member of the guaranty fund and was assessable pursuant to the plan of operation, and provided the employee makes timely claim for such payments according to procedures set forth by a court of competent jurisdiction over the delinquency or bankruptcy proceedings of the insolvent member. Such obligation includes only that amount due the injured worker or workers of the insolvent member under this chapter. In no event is the association obligated to a claimant in an amount in excess of the obligation of the insolvent member. The association shall be deemed the insolvent employer for purposes of this chapter to the extent of its obligation on the covered claims and, to such extent, shall have all rights, duties, and obligations of the insolvent employer as if the employer had not become insolvent. However, in no event shall the association be liable for any penalties or interest.

(b) The association may:

1. Employ or retain such persons as are necessary to handle claims and perform other duties of the association.

2. Borrow funds necessary to effect the purposes of this section in accord with the plan of operation.

3. Sue or be sued.

4. Negotiate and become a party to such contracts as are necessary to carry out the purposes of this section.

5. Purchase such reinsurance as is determined necessary pursuant to the plan of operation.

6. Review all applicants for membership in the association to determine whether the applicant is qualified for membership under the law. The association shall recommend to the department that the application be accepted or rejected based on the criteria set forth in s. 440.38(1)(b). The department shall approve or disapprove the application as provided in paragraph (6)(a).

7. Collect and review financial information from employers and make recommendations to the department regarding the appropriate security deposit and reinsurance amounts necessary for an employer to demonstrate that it has the financial strength necessary to ensure the timely payment of all current and future claims. The association may audit and examine an employer to verify the financial strength of its current and former members. If the association determines that a current or former self-insured employer does not have the financial strength necessary to ensure the timely payment of all current and estimated future claims, the association may recommend to the department that the department:

a. Revoke the employer’s self-insurance privilege.

b. Require the employer to provide a certified opinion of an independent actuary who is a member of the American Academy of Actuaries as to the actuarial present value of the employer’s estimated current and future compensation payments, using a 4-percent discount rate.

c. Require an increase in the employer’s security deposit in an amount determined by the association to be necessary to ensure payment of compensation claims. The department shall act on such recommendations as provided in paragraph (6)(a). The association has a cause of action against an employer, and against any successor of an employer, who fails to provide an additional security deposit required by the department. The association shall file an action in circuit court to recover a judgment in the amount of the requested additional security deposit together with reasonable attorney’s fees. For the purposes of this section, the successor of an employer is any person, business entity, or group of persons or business entities which holds or acquires legal or beneficial title to the majority of the assets or the majority of the shares of the employer.

8. Charge fees to any member of the association to cover the actual costs of examining the financial and safety conditions of that member.

9. Charge an applicant for membership in the association a fee sufficient to cover the actual costs of examining the financial condition of the applicant.

10. Implement any procedures necessary to ensure compliance with regulatory actions taken by the department.

(c)1. To the extent necessary to secure funds for the payment of covered claims and also to pay the reasonable costs to administer them, the association, subject to approval by the department, shall levy assessments based on the annual written premium each employer would have paid had the employer not been self-insured. Every assessment shall be made as a uniform percentage of the figure applicable to all individual self-insurers, provided that the assessment levied against any self-insurer in any one year shall not exceed 1 percent of the annual written premium during the calendar year preceding the date of the assessment. Assessments shall be remitted to and administered by the board of directors in the manner specified by the approved plan. Each employer so assessed shall have at least 30 days’ written notice as to the date the assessment is due and payable. The association shall levy assessments against any newly admitted member of the association so that the basis of contribution of any newly admitted member is the same as previously admitted members, provision for which shall be contained in the plan of operation.

2. If, in any one year, funds available from such assessments, together with funds previously raised, are not sufficient to make all the payments or reimbursements then owing, the funds available shall be prorated, and the unpaid portion shall be paid as soon thereafter as sufficient additional funds become available.

3. Funds may be allocated or paid from the Workers’ Compensation Administration Trust Fund to contract with the association to perform services required by law. However, no state funds of any kind shall be allocated or paid to the association or any of its accounts for payment of covered claims or related expenses except those state funds accruing to the association by and through the assignment of rights of an insolvent employer. The department may not levy any assessment on the association.

(4) INSOLVENCY FUND.—Upon the adoption of a plan of operation, there shall be created an Insolvency Fund to be managed by the association.

(a) The Insolvency Fund is created for purposes of meeting the obligations of insolvent members incurred while members of the association and after the exhaustion of any security deposit, as required under this chapter. However, if such security deposit or reinsurance policy is payable to the association, the association shall commence to provide benefits out of the Insolvency Fund and be reimbursed from the security deposit or reinsurance policy. The method of operation of the Insolvency Fund shall be defined in the plan of operation as provided in subsection (5).

(b) The department shall have the authority to audit the financial soundness of the Insolvency Fund annually.

(c) The department may offer certain amendments to the plan of operation to the board of directors of the association for purposes of assuring the ongoing financial soundness of the Insolvency Fund and its ability to meet the obligations of this section.

(5) PLAN OF OPERATION.—The association shall operate pursuant to a plan of operation approved by the board of directors. The plan of operation must be approved by the Department of Financial Services, and any amendments to the plan shall not become effective until approved by the department.

(a) The purpose of the plan of operation shall be to provide the association and the board of directors with the authority and responsibility to establish the necessary programs and to take the necessary actions to protect against the insolvency of a member of the association. In addition, the plan shall provide that the members of the association shall be responsible for maintaining an adequate Insolvency Fund to meet the obligations of insolvent members provided for under this act and shall authorize the board of directors to contract and employ those persons with the necessary expertise to carry out this stated purpose. The board of directors shall submit to the department a proposed plan of operation for the administration of the association. The department shall approve the plan by order, consistent with this section. The department shall approve any amendments to the plan, consistent with this section, which are determined appropriate to carry out the duties and responsibilities of the association.

(b) All member employers shall comply with the plan of operation.

(c) The plan of operation shall:

1. Establish the procedures whereby all the powers and duties of the association under subsection (3) will be performed.

2. Establish procedures for handling assets of the association.

3. Establish the amount and method of reimbursing members of the board of directors under subsection (2).

4. Establish procedures by which claims may be filed with the association and establish acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent employer shall be deemed notice to the association or its agent, and a list of such claims shall be submitted periodically to the association or similar organization in another state by the receiver or liquidator.

5. Establish regular places and times for meetings of the board of directors.

6. Establish procedures for records to be kept of all financial transactions of the association and its agents and the board of directors.

7. Provide that any member employer aggrieved by any final action or decision of the association may appeal to the department within 30 days after the action or decision.

8. Establish the procedures whereby recommendations of candidates for the board of directors shall be submitted to the department.

9. Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(d) The plan of operation may provide that any or all of the powers and duties of the association, except those specified under subparagraphs (c)1. and 2., be delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association or its equivalent in two or more states. Such a corporation, association, or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation of powers or duties under this subsection shall take effect only with the approval of both the board of directors and the department and may be made only to a corporation, association, or organization which extends protection which is not substantially less favorable and effective than the protection provided by this section.

(6) POWERS AND DUTIES OF DEPARTMENT.—The department shall:

(a) Review recommendations of the association concerning whether current or former self-insured employers or members of the association have the financial strength necessary to ensure the timely payment of all current and estimated future claims. If the association determines an employer does not have the financial strength necessary to ensure the timely payment of all current and future claims and recommends action pursuant to paragraph (3)(b), the department shall take such action as necessary to order the employer to comply with the recommendation, unless the department finds by clear and convincing evidence that the recommendation is erroneous.

(b) Contract with the association for services, which may include, but are not limited to:

1. Processing applications for self-insurance.

2. Collecting and reviewing financial statements and loss reserve information from individual self-insurers.

3. Collecting and maintaining files for original security deposit documents and reinsurance policies from individual self-insurers and, if necessary, perfecting security interests in security deposits.

4. Processing compliance documentation for individual self-insurers and providing copies of such documentation to the department.

5. Collecting all data necessary to calculate annual premium for all individual self-insurers, including individual self-insurers that are public utilities or governmental entities, and providing such calculated annual premium to the department for assessment purposes.

6. Inspecting and auditing annually, if necessary, the payroll and other records of each individual self-insurer, including individual self-insurers that are public utilities or governmental entities, in order to determine the wages paid by each individual self-insurer, the premium such individual self-insurer would have to pay if insured, and all payments of compensation made by such individual self-insurer during each prior period with the results of such audit provided to the department. For purposes of this section, the payroll records of each individual self-insurer shall be open to inspection and audit by the association and the department, or their authorized representatives, during regular business hours.

7. Processing applications and making recommendations with respect to the qualification of a business to be approved to provide or continue to provide services to individual self-insurers in the areas of underwriting, claims adjusting, loss control, and safety engineering.

8. Providing legal representation to implement the administration and audit of individual self-insurers and making recommendations regarding prosecution of any administrative or legal proceedings necessitated by the regulation of the individual self-insurers by the department.

(c) Contract with an attorney or attorneys recommended by the association for representation of the department in any administrative or legal proceedings necessitated by the recommended regulation of the individual self-insurers.

(d) Direct the association to require from each individual self-insurer, at such time and in accordance with such regulations as the department prescribes, reports relating to wages paid, the amount of premiums such individual self-insurer would have to pay if insured, and all payments of compensation made by such individual self-insurer during each prior period and to determine the amounts paid by each individual self-insurer and the amounts paid by all individual self-insurers during such period. For purposes of this section, the payroll records of each individual self-insurer shall be open to annual inspection and audit by the association and the department, or their authorized representative, during regular business hours, and if any audit of such records of an individual self-insurer discloses a deficiency in the amount reported to the association or in the amounts paid to the department by an individual self-insurer for its assessment for the Workers’ Compensation Administration Trust Fund, the department or the association may assess the cost of such audit against the individual self-insurer.

(e) Require that the association notify the member employers and any other interested parties of the determination of insolvency and of their rights under this section. Such notification shall be by mail at the last known address thereof when available; but, if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation shall be sufficient.

(f) Suspend or revoke the authority of any member employer failing to pay an assessment when due or failing to comply with the plan of operation to self-insure in this state. As an alternative, the department may levy a fine on any member employer failing to pay an assessment when due. Such fine shall not exceed 5 percent of the unpaid assessment per month, except that no fine shall be less than $100 per month.

(g) Revoke the designation of any servicing facility if the department finds that claims are being handled unsatisfactorily.

(7) EFFECT OF PAID CLAIMS.—

(a) Any person who recovers from the association under this section shall be deemed to have assigned his or her rights to the association to the extent of such recovery. Every claimant seeking the protection of this section shall cooperate with the association to the same extent as such person would have been required to cooperate with the insolvent member. The association shall have no cause of action against the employee of the insolvent member for any sums the association has paid out, except such causes of action as the insolvent member would have had if such sums had been paid by the insolvent member. In the case of an insolvent member operating on a plan with assessment liability, payments of claims by the association shall not operate to reduce the liability of the insolvent member to the receiver, liquidator, or statutory successor for unpaid assessments.

(b) The receiver, liquidator, or statutory successor of an insolvent member shall be bound by settlements of covered claims by the association or a similar organization in another state. The court having jurisdiction shall grant such claims priority against the assets of the insolvent member equal to that to which the claimant would have been entitled in the absence of this section. The expense of the association or similar organization in handling claims shall be accorded the same priority as the expenses of the liquidator.

(c) The association shall file periodically with the receiver or liquidator of the insolvent member statements of the covered claims paid by the association and estimates of anticipated claims on the association, which shall preserve the rights of the association against the assets of the insolvent member.

(8) NOTIFICATION OF INSOLVENCIES.—To aid in the detection and prevention of employer insolvencies: Upon determination by majority vote that any member employer may be insolvent or in a financial condition hazardous to the employees thereof or to the public, it shall be the duty of the board of directors to notify the department of any information indicating such condition.

(9) EXAMINATION OF THE ASSOCIATION.—The association shall be subject to examination and regulation by the department. No later than March 30 of each year, the board of directors shall submit an audited financial statement for the preceding calendar year in a form approved by the department.

(10) IMMUNITY.—There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member employer, the association or its agents or employees, the board of directors, or the department or its representatives for any action taken by them in the performance of their powers and duties under this section.

(11) STAY OF PROCEEDINGS; REOPENING OF DEFAULT JUDGMENTS.—All proceedings in which an insolvent employer is a party, or is obligated to defend a party, in any court or before any quasi-judicial body or administrative board in this state shall be stayed for up to 6 months, or for such additional period from the date the employer becomes an insolvent member, as is deemed necessary by a court of competent jurisdiction to permit proper defense by the association of all pending causes of action as to any covered claims arising from a judgment under any decision, verdict, or finding based on the default of the insolvent member. The association, either on its own behalf or on behalf of the insolvent member, may apply to have such judgment, order, decision, verdict, or finding set aside by the same court or administrator that made such judgment, order, decision, verdict, or finding and shall be permitted to defend against such claim on the merits. If requested by the association, the stay of proceedings may be shortened or waived.

(12) LIMITATION ON CERTAIN ACTIONS.—Notwithstanding any other provision of this chapter, a covered claim, as defined herein, with respect to which settlement is not effected and pursuant to which suit is not instituted against the insured of an insolvent member or the association within 1 year after the deadline for filing claims with the receiver of the insolvent member, or any extension of the deadline, shall thenceforth be barred as a claim against the association.

(13) CORPORATE INCOME TAX CREDIT.—Any sums acquired by a member by refund, dividend, or otherwise from the association shall be payable within 30 days of receipt to the Department of Revenue for deposit with the Chief Financial Officer to the credit of the General Revenue Fund. All provisions of chapter 220 relating to penalties and interest on delinquent corporate income tax payments apply to payments due under this subsection.

History.—s. 1, ch. 82-65; ss. 1, 3, ch. 82-410; s. 32, ch. 83-215; s. 4, ch. 84-267; s. 8, ch. 87-330; ss. 20, 43, ch. 89-289; ss. 33, 56, ch. 90-201; ss. 31, 52, ch. 91-1; s. 123, ch. 97-103; s. 97, ch. 2000-153; s. 3, ch. 2002-262; s. 485, ch. 2003-261; s. 65, ch. 2004-5; s. 24, ch. 2011-213; s. 11, ch. 2013-141.



440.3851 - Public records and public meetings exemptions.

440.3851 Public records and public meetings exemptions.—

(1) The following records of the Florida Self-Insurers Guaranty Association, Incorporated, are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) Claims files, until termination of all litigation and settlement of all claims arising out of the same accident.

(b) Medical records that are part of a claims file and other information relating to the medical condition or medical status of a claimant.

(c) Minutes of exempt portions of meetings, as provided in subsection (3), until termination of all litigation and settlement of all claims with regard to that claim.

(2) Records or portions of records made confidential and exempt by this section may be released, upon written request, to another agency in the performance of that agency’s official duties and responsibilities. The receiving agency shall maintain the confidential and exempt status of such record or portion of a record.

(3)(a) That portion of a meeting of the association’s board of directors or any subcommittee of the association’s board at which records made confidential and exempt by this section are discussed is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(b) All exempt portions of meetings shall be recorded and transcribed. The board shall record the times of commencement and termination of the meeting, all discussion and proceedings, the names of all persons present at any time, and the names of all persons speaking. An exempt portion of any meeting may not be off the record.

(c) Subject to this section and s. 119.021(2), the court reporter’s notes of any exempt portion of a meeting shall be retained by the association for a minimum of 5 years.

(d) A copy of the transcript of any exempt portion of a meeting in which claims files are discussed shall become public as to individual claims after settlement of the claim with any confidential and exempt information redacted.

History.—s. 1, ch. 2005-198; s. 120, ch. 2008-4; s. 1, ch. 2010-72.



440.386 - Individual self-insurers’ insolvency; conservation; liquidation.

440.386 Individual self-insurers’ insolvency; conservation; liquidation.—

(1) JURISDICTION OF DELINQUENCY PROCEEDING VENUE; CHANGE OF APPEAL.—

(a) The circuit court shall have original jurisdiction in any delinquency proceeding under this section, and any court with jurisdiction is authorized to make all necessary or proper orders to carry out the purposes of this section.

(b) The venue of a delinquency proceeding or summary proceeding against a domestic or foreign individual self-insurer shall be in the Circuit Court of Leon County.

(c) An appeal shall be to the District Court of Appeal, First District, from an order granting or refusing liquidation or conservation and from every order in a delinquency proceeding having the character of a final order as to the particular portion of the proceeding embraced therein.

(2) COMMENCEMENT OF DELINQUENCY PROCEEDING.—The department or the Florida Self-Insurers Guaranty Association, Incorporated, may commence a delinquency proceeding by application to the court for an order directing the individual self-insurer to show cause why the department or association should not have the relief sought. On the return of such order to show cause, and after a full hearing, the court shall either deny the application or grant the application, together with such other relief as the nature of the case and the interests of the claimants, creditors, stockholders, members, subscribers, or public may require. The department and the association shall give reasonable written notice to each other of all hearings which pertain to an adjudication of insolvency of a member individual self-insurer.

(3) GROUNDS FOR LIQUIDATION.—The department or the association may apply to the court for an order appointing a receiver and directing the receiver to liquidate the business of a domestic individual self-insurer if such individual self-insurer is insolvent.

(4) GROUNDS FOR CONSERVATION; FOREIGN INDIVIDUAL SELF-INSURERS.—

(a) The department or the association may apply to the court for an order appointing a receiver or ancillary receiver, and directing the receiver to conserve the assets within this state, of a foreign individual self-insurer if such individual self-insurer is insolvent.

(b) An order to conserve the assets of an individual self-insurer shall require the receiver forthwith to take possession of the property of the receiver within the state and to conserve it, subject to the further direction of the court.

(5) PROCEDURE IN LIQUIDATIONS OF INDIVIDUAL SELF-INSURER BY COURT.—

(a) In proceedings to liquidate the assets and business of an individual self-insurer, the court shall have power:

1. To issue injunctions.

2. To appoint a receiver or receivers pendente lite with such powers and duties as the court, from time to time, may direct.

3. To take such other proceedings as may be requisite to preserve the individual self-insurer assets, wherever situated, and carry on the business of the individual self-insurer until a full hearing can be held.

(b) After a hearing had upon such notice as the court may direct to be given to all parties to the proceedings and to any other parties in interest designated by the court, the court may appoint a liquidating receiver or receivers with authority to collect the assets of the individual self-insurer. Such liquidating receiver or receivers shall have authority, subject to the order of the court, to sell, convey, and dispose of all or any part of the assets of the individual self-insurer, wherever situated, either at public or private sale. The assets of the individual self-insurer or the proceeds resulting from a sale, conveyance, or other disposition thereof shall be applied to the expenses of such liquidation and to the payment of the liabilities and obligations of the individual self-insurer, and any remaining assets or proceeds shall be distributed among its owners or shareholders according to their respective rights and interests. The order appointing such liquidating receiver or receivers shall state their powers and duties. Such powers and duties may be increased or diminished at any time during the proceedings.

(c) The court shall have power to allow, from time to time, as expenses of the liquidation, compensation to the receiver or receivers and to the receiver’s attorneys in the proceeding and to direct the payment thereof out of the assets of the individual self-insurer or the proceeds of any sale or disposition of such assets.

(d) A receiver of an individual self-insurer appointed under the provisions of this section shall have authority to sue and defend in all courts in her or his own name as receiver of such individual self-insurer. The court appointing such receiver shall have exclusive jurisdiction of the individual self-insurer and its property, wherever situated.

(e) The circuit court shall have jurisdiction to appoint an ancillary receiver for the assets and business of such individual self-insurer, to serve ancillary to the receiver for the assets and business of the individual self-insurer acting under orders of a court having jurisdiction to appoint such a receiver for the individual self-insurer, located in any other state, whenever circumstances exist deemed by the court to require the appointment of such ancillary receiver. Such court, whenever circumstances exist deemed by it to require the appointment of a receiver for all the assets in and out of this state, and the business, of a foreign individual self-insurer doing business in this state, in accordance with the ordinary usages of equity, may appoint such a receiver for all its assets in and out of this state, and its business, even though no receiver has been appointed elsewhere. Such receivership shall be converted into an ancillary receivership when deemed appropriate by such circuit court in the light of orders entered by a court of competent jurisdiction in some other state, providing for a receivership of all assets and business of such individual self-insurer.

(6) QUALIFICATIONS OF RECEIVERS.—A receiver shall in all cases be a natural person or a corporation authorized to act as receiver, which corporation may be a domestic corporation or a foreign corporation authorized to transact business in this state, and shall in all cases give such bond as the court may direct, with such sureties as the court may require.

(7) FILING OF CLAIMS IN LIQUIDATION PROCEEDINGS.—In proceedings to liquidate the assets and business of an individual self-insurer, the court may require all creditors of the individual self-insurer to file with the clerk of the court or with the receiver, in such form as the court may prescribe, proofs under oath of their respective claims. If the court requires the filing of claims, it shall fix a date, which shall be not less than 4 months from the date of the offer, as the last day for filing of claims, and shall prescribe the notice of the date so fixed that shall be given to creditors and claimants. Prior to the date so fixed, the court may extend the time for the filing of claims. Creditors and claimants failing to file proofs of claim on or before the date so fixed may be barred, by order of court, from participating in the distribution of the assets of the individual self-insurer. Nothing in this section affects the enforceability of any recorded mortgage or lien or the perfected security interest or rights of a person in possession of real or personal property.

(8) DISCONTINUANCE OF DELINQUENCY PROCEEDINGS.—The liquidation of the assets and business or other delinquency proceedings of an individual self-insurer may be discontinued at any time during the proceedings when it is established that cause for the delinquency proceeding no longer exists. In such event, the court shall dismiss the proceedings and direct the receiver to redeliver to the individual self-insurer all its remaining property and assets.

(9) VOIDABLE TRANSFERS.—

(a) Any transfer of, or lien upon, the property of an individual self-insurer which is made or created within 4 months prior to the granting of an order to show cause under this section with the intent of giving to any creditor a preference or of enabling the creditor to obtain a greater percentage of her or his debt than any other creditor of the same class, and which is accepted by such creditor having reasonable cause to believe that such preference will occur, shall be voidable.

(b) Every director, officer, employee, stockholder, member, subscriber, and any other person acting on behalf of such individual self-insurer who shall be concerned in any such act or deed and every person receiving thereby any property of such individual self-insurer or the benefit thereof shall be personally liable therefor and shall be bound to account to the court.

(c) The receiver in any proceeding under this section may avoid any transfer of or lien upon the property of an individual self-insurer which any creditor, stockholder, or subscriber of such individual self-insurer might have avoided and may recover the property so transferred unless such person was a bona fide holder for value prior to the date of the entering of an order to show cause under this chapter. Such property or its value may be recovered from anyone who has received it except a bona fide holder for value as herein specified.

(10) TRANSFERS PRIOR TO PETITION.—

(a) Every transfer made or suffered and every obligation incurred by an individual self-insurer within 1 year prior to the filing of a successful petition in any delinquency proceeding under this section, upon a showing by the receiver that the same was incurred without fair consideration, or with actual intent to hinder, delay, or defraud either then-existing or future creditors, shall be fraudulent and voidable. However, every such transfer or obligation incurred or suffered within 6 months prior to the filing of the above petition shall be presumed void and fraudulent, with the burden of proof upon the obligee or transferee to show otherwise. This paragraph shall not apply to a person who in good faith is a purchaser, lienor, or obligee, for a present fair equivalent value, but any purchaser, lienor, or obligee who in good faith has given a valuable consideration less than fair for such transfer, lien, or obligation may retain the property, lien, or obligation as a security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

(b) Transfers shall be deemed to have been made or suffered, or obligations incurred, when perfected according to the following criteria:

1. A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

2. A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the individual self-insurer could obtain rights superior to the rights of the transferee.

3. A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

4. Any transfer not perfected prior to the filing of a petition in a delinquency proceeding shall be deemed to be made immediately before the filing of a successful petition.

Subparagraphs 1.-4. apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

(c) The transferor or obligor individual self-insurer shall record and preserve adequate official memoranda by corporate minutes which shall fully reflect all transactions involving transfers as contemplated by this section of real property or securities of any type and, in the case of all other property or assets, any transfer out of the individual self-insurer’s ordinary course of business. Any person, firm, or corporation, or any officer, director, or employee thereof, who violates this paragraph commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or by a fine of not more than $5,000. Each instance of such violation shall be considered a separate offense.

(d) The personal liability of the officers or directors of an insolvent individual self-insurer is subject to part I of chapter 607 and the penalties provided therein.

(e) Every transaction of the individual self-insurer with a reinsurer or an excess insurer within 1 year prior to the filing of the petition shall be voidable upon a showing that such transaction was made without fair consideration or with intent to hinder, delay, or defraud either then-existing or future creditors notwithstanding the provisions of subsection (1).

(11) TRANSFERS AFTER PETITION.—

(a) After the original petition is filed in any delinquency proceeding, a transfer of any of the real property of the individual self-insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred. The recording of a copy of the petition for, or order in, any delinquency proceeding with the clerk of the circuit court in the county where any real property in question is located is constructive notice of the commencement of a delinquency proceeding. The exercise by a court of the United States or any state with jurisdiction to authorize or effect a judicial sale of real property of the individual self-insurer within any county in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

(b) After the original petition for a delinquency proceeding has been filed and before an order of conservation or liquidation is granted:

1. A transfer of any of the property of the individual self-insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.

2. A person indebted to the individual self-insurer or holding property of the individual self-insurer may, if acting in good faith, pay the indebtedness or deliver the property or any part thereof to the individual self-insurer or upon her or his order, with the same effect as if the petition were not pending.

(c) A person having actual knowledge of the pending delinquency proceeding shall be deemed not to act in good faith.

(d) A person asserting the validity of a transfer under this subsection has the burden of proof. Except as elsewhere provided in this subsection, any transfer by or in behalf of the individual self-insurer after the date of filing of the original petition in any delinquency proceeding requesting the appointment of a receiver by any person other than the receiver is not valid against the receiver.

(e) Nothing in this section shall impair the negotiability of currency or negotiable instruments.

(12) JUDGMENT OF INVOLUNTARY DISSOLUTION; ENTRY; FILING.—

(a) In proceedings to liquidate the assets and business of an individual self-insurer which is a corporation, when the costs and expenses of such proceedings and all debts, obligations, and liabilities of the corporation shall have been paid and discharged and all of its remaining property and assets distributed to its shareholders or, in case its property and assets are not sufficient to satisfy and discharge such costs, expenses, debts, and obligations, all the property and assets have been applied so far as they will go to their payment, the court shall enter a judgment dissolving the corporation, whereupon the existence of the corporation shall cease.

(b) In case the court shall enter a judgment dissolving a corporation, it shall be the duty of the clerk of such court to cause a certified copy of the judgment to be filed with the Department of State. No fee shall be charged by the Department of State for the filing thereof.

(13) GUARANTY FUND; ORDERS OF COURT.—Any delinquency order issued pursuant to this section shall authorize and direct the receiver to coordinate the operation of the receivership with the operation of the Florida Self-Insurers Guaranty Association, Incorporated. Such authorization shall include, but not be limited to, release of copies of any of the following:

(a) Workers’ compensation claims files, records, or documents pertaining to workers’ compensation claims on file with the insolvent individual self-insurer.

(b) Workers’ compensation claims filed with the receiver.

History.—s. 34, ch. 90-201; s. 32, ch. 91-1; s. 124, ch. 97-103; s. 4, ch. 2002-262; s. 486, ch. 2003-261; s. 47, ch. 2014-209.



440.39 - Compensation for injuries when third persons are liable.

440.39 Compensation for injuries when third persons are liable.—

(1) If an employee, subject to the provisions of the Workers’ Compensation Law, is injured or killed in the course of his or her employment by the negligence or wrongful act of a third-party tortfeasor, such injured employee or, in the case of his or her death, the employee’s dependents may accept compensation benefits under the provisions of this law, and at the same time such injured employee or his or her dependents or personal representatives may pursue his or her remedy by action at law or otherwise against such third-party tortfeasor.

(2) If the employee or his or her dependents accept compensation or other benefits under this law or begin proceedings therefor, the employer or, in the event the employer is insured against liability hereunder, the insurer shall be subrogated to the rights of the employee or his or her dependents against such third-party tortfeasor, to the extent of the amount of compensation benefits paid or to be paid as provided by subsection (3). If the injured employee or his or her dependents recovers from a third-party tortfeasor by judgment or settlement, either before or after the filing of suit, before the employee has accepted compensation or other benefits under this chapter or before the employee has filed a written claim for compensation benefits, the amount recovered from the tortfeasor shall be set off against any compensation benefits other than for remedial care, treatment and attendance as well as rehabilitative services payable under this chapter. The amount of such offset shall be reduced by the amount of all court costs expended in the prosecution of the third-party suit or claim, including reasonable attorney fees for the plaintiff’s attorney. In no event shall the setoff provided in this section in lieu of payment of compensation benefits diminish the period for filing a claim for benefits as provided in s. 440.19.

(3)(a) In all claims or actions at law against a third-party tortfeasor, the employee, or his or her dependents or those entitled by law to sue in the event he or she is deceased, shall sue for the employee individually and for the use and benefit of the employer, if a self-insurer, or employer’s insurance carrier, in the event compensation benefits are claimed or paid; and such suit may be brought in the name of the employee, or his or her dependents or those entitled by law to sue in the event he or she is deceased, as plaintiff or, at the option of such plaintiff, may be brought in the name of such plaintiff and for the use and benefit of the employer or insurance carrier, as the case may be. Upon suit being filed, the employer or the insurance carrier, as the case may be, may file in the suit a notice of payment of compensation and medical benefits to the employee or his or her dependents, which notice shall constitute a lien upon any judgment or settlement recovered to the extent that the court may determine to be their pro rata share for compensation and medical benefits paid or to be paid under the provisions of this law, less their pro rata share of all court costs expended by the plaintiff in the prosecution of the suit including reasonable attorney’s fees for the plaintiff’s attorney. In determining the employer’s or carrier’s pro rata share of those costs and attorney’s fees, the employer or carrier shall have deducted from its recovery a percentage amount equal to the percentage of the judgment or settlement which is for costs and attorney’s fees. Subject to this deduction, the employer or carrier shall recover from the judgment or settlement, after costs and attorney’s fees incurred by the employee or dependent in that suit have been deducted, 100 percent of what it has paid and future benefits to be paid, except, if the employee or dependent can demonstrate to the court that he or she did not recover the full value of damages sustained, the employer or carrier shall recover from the judgment or settlement, after costs and attorney’s fees incurred by the employee or dependent in that suit have been deducted, a percentage of what it has paid and future benefits to be paid equal to the percentage that the employee’s net recovery is of the full value of the employee’s damages; provided, the failure by the employer or carrier to comply with the duty to cooperate imposed by subsection (7) may be taken into account by the trial court in determining the amount of the employer’s or carrier’s recovery, and such recovery may be reduced, as the court deems equitable and appropriate under the circumstances, including as a mitigating factor whether a claim or potential claim against a third party is likely to impose liability upon the party whose cooperation is sought, if it finds such a failure has occurred. The burden of proof will be upon the employee. The determination of the amount of the employer’s or carrier’s recovery shall be made by the judge of the trial court upon application therefor and notice to the adverse party. Notice of suit being filed shall be served upon the employer and compensation carrier and upon all parties to the suit or their attorneys of record by the employee. Notice of payment of compensation benefits shall be served upon the employee and upon all parties to the suit or their attorneys of record by the employer and compensation carrier. However, if a migrant worker prevails under a private cause of action under the Migrant and Seasonal Agricultural Worker Protection Act (AWPA) 96 Stat. 2583, as amended, 29 U.S.C. ss. 1801 et seq. (1962 ed. and Supp. V), any recovery by the migrant worker under this act shall be offset 100 percent against any recovery under AWPA.

(b) If the employer or insurance carrier has given written notice of his or her rights of subrogation to the third-party tortfeasor, and, thereafter, settlement of any such claim or action at law is made, either before or after suit is filed, and the parties fail to agree on the proportion to be paid to each, the circuit court of the county in which the cause of action arose shall determine the amount to be paid to each by such third-party tortfeasor in accordance with the provisions of paragraph (a).

(4)(a) If the injured employee or his or her dependents, as the case may be, fail to bring suit against such third-party tortfeasor within 1 year after the cause of action thereof has accrued, the employer, if a self-insurer, and if not, the insurance carrier, may, after giving 30 days’ notice to the injured employee or his or her dependents and the injured employee’s attorney, if represented by counsel, institute suit against such third-party tortfeasor, either in his or her own name or as provided by subsection (3), and, in the event suit is so instituted, shall be subrogated to and entitled to retain from any judgment recovered against, or settlement made with, such third party, the following: All amounts paid as compensation and medical benefits under the provisions of this law and the present value of all future compensation benefits payable, to be reduced to its present value, and to be retained as a trust fund from which future payments of compensation are to be made, together with all court costs, including attorney’s fees expended in the prosecution of such suit, to be prorated as provided by subsection (3). The remainder of the moneys derived from such judgment or settlement shall be paid to the employee or his or her dependents, as the case may be.

(b) If the carrier or employer does not bring suit within 2 years following the accrual of the cause of action against a third-party tortfeasor, the right of action shall revert to the employee or, in the case of the employee’s death, those entitled by law to sue, and in such event the provisions of subsection (3) shall apply.

(5) In all cases under subsection (4) involving third-party tortfeasors in which compensation benefits under this law are paid or are to be paid, settlement may not be made either before or after suit is instituted except upon agreement of the injured employee or his or her dependents and the employer or his or her insurance carrier, as the case may be.

(6) Any amounts recovered under this section by the employer or his or her insurance carrier shall be credited against the loss experience of such employer.

(7) The employee, employer, and carrier have a duty to cooperate with each other in investigating and prosecuting claims and potential claims against third-party tortfeasors by producing nonprivileged documents and allowing inspection of premises, but only to the extent necessary for such purpose. Such documents and the results of such inspections are confidential and exempt from the provisions of s. 119.07(1), and shall not be used or disclosed for any other purpose.

History.—s. 39, ch. 17481, 1935; CGL 1936 Supp. 5966(38); s. 14, ch. 18413, 1937; s. 1, ch. 23822, 1947; s. 1, ch. 26546, 1951; s. 1, ch. 59-431; s. 6, ch. 70-148; s. 18, ch. 74-197; s. 11, ch. 77-290; s. 23, ch. 78-300; ss. 30, 124, ch. 79-40; s. 21, ch. 79-312; s. 280, ch. 81-259; s. 15, ch. 83-305; s. 9, ch. 84-267; s. 5, ch. 86-171; ss. 21, 43, ch. 89-289; ss. 35, 56, ch. 90-201; ss. 33, 52, ch. 91-1; s. 5, ch. 91-269; s. 287, ch. 96-406; s. 1053, ch. 97-103.



440.40 - Compensation notice.

440.40 Compensation notice.—Every employer who has secured compensation under the provisions of this chapter shall keep posted in a conspicuous place or places in and about her or his place or places of business typewritten or printed notices, in accordance with a form prescribed by the department, the following:

(1) A notice stating that such employer has secured the payment of compensation in accordance with the provisions of this chapter. Such notices shall contain the name and address of the carrier, if any, with whom the employer has secured payment of compensation and the date of the expiration of the policy. The department may by rule prescribe the form of the notices and require carriers to provide the notices to policyholders.

(2) A notice stating: “Anti-Fraud Reward Program.—Rewards of up to $25,000 may be paid to persons providing information to the Department of Financial Services leading to the arrest and conviction of persons committing insurance fraud, including employers who illegally fail to obtain workers’ compensation coverage. Persons may report suspected fraud to the department at   (Phone No.)  . A person is not subject to civil liability for furnishing such information, if such person acts without malice, fraud, or bad faith.”

History.—s. 40, ch. 17481, 1935; CGL 1936 Supp. 5966(39); ss. 17, 35, ch. 69-106; s. 23, ch. 78-300; s. 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 125, ch. 97-103; s. 7, ch. 98-125; s. 42, ch. 2002-194; s. 15, ch. 2002-236; s. 487, ch. 2003-261.



440.41 - Substitution of carrier for employer.

440.41 Substitution of carrier for employer.—In any case where the employer is not a self-insurer, in order that the liability for compensation imposed by this chapter may be most effectively discharged by the employer, and in order that the administration of this chapter in respect of such liability may be facilitated, the department shall by regulation provide for the discharge, by the carrier for such employer, of such obligations and duties of the employer in respect of such liability, imposed by this chapter upon the employer, as it considers proper in order to effectuate the provisions of this chapter. For such purposes:

(1) Notice to or knowledge of an employer of the occurrence of the injury shall be notice to or knowledge of the carrier.

(2) Jurisdiction of the employer by the judges of compensation claims, the department, or any court under this chapter shall be jurisdiction of the carrier.

(3) Any requirement by the judges of compensation claims, the department, or any court under any compensation order, finding, or decision shall be binding upon the carrier in the same manner and to the same extent as upon the employer.

History.—s. 41, ch. 17481, 1935; CGL 1936 Supp. 5966(40); ss. 17, 35, ch. 69-106; s. 19, ch. 75-209; s. 23, ch. 78-300; ss. 31, 124, ch. 79-40; s. 21, ch. 79-312; s. 9, ch. 81-119; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 11, ch. 91-46; s. 43, ch. 2002-194.



440.42 - Insurance policies; liability.

440.42 Insurance policies; liability.—

(1) Every policy or contract of insurance issued under authority of this chapter shall contain:

(a) A provision to carry out the provisions of s. 440.41; and

(b) A provision that insolvency or bankruptcy of the employer and discharge therein shall not relieve the carrier from payment of compensation for disability or death sustained by an employee during the life of such policy or contract.

(2) A workers’ compensation insurance policy may require the employer to release certain employment and wage information maintained by the state pursuant to federal and state reemployment assistance laws except to the extent prohibited or limited under federal law. By entering into a workers’ compensation insurance policy with such a provision, the employer consents to the release of the information. The insurance carrier requiring such consent shall safeguard the information and maintain its confidentiality. The carrier shall limit use of the information to verifying compliance with the terms of the workers’ compensation insurance policy. The department may charge a fee to cover the cost of disclosing the information.

(3) No contract or policy of insurance issued by a carrier under this chapter shall expire or be canceled until at least 30 days have elapsed after a notice of cancellation has been sent to the department and to the employer in accordance with the provisions of s. 440.185(6). For cancellation due to nonpayment of premium, the insurer shall mail notification to the employer at least 10 days prior to the effective date of the cancellation. However, when duplicate or dual coverage exists by reason of two different carriers having issued policies of insurance to the same employer securing the same liability, it shall be presumed that only that policy with the later effective date shall be in force and that the earlier policy terminated upon the effective date of the latter. In the event that both policies carry the same effective date, one of the policies may be canceled instanter upon filing a notice of cancellation with the department and serving a copy thereof upon the employer in such manner as the department prescribes by rule. The department may by rule prescribe the content of the notice of retroactive cancellation and specify the time, place, and manner in which the notice of cancellation is to be served.

(4) When there is any controversy as to which of two or more carriers is liable for the discharge of the obligations and duties of one or more employers with respect to a claim for compensation, remedial treatment, or other benefits under this chapter, the judge of compensation claims shall have jurisdiction to adjudicate such controversy; and if one of the carriers voluntarily or in compliance with a compensation order makes payments in discharge of such liability and it is finally determined that another carrier is liable for all or any part of such obligations and duties with respect to such claim, the carrier which has made payments either voluntarily or in compliance with a compensation order shall be entitled to reimbursement from the carrier finally determined liable, and the judge of compensation claims shall have jurisdiction to order such reimbursement; however, if the carrier finally determined liable can demonstrate that it has been prejudiced by lack of knowledge or notice of its potential liability, such reimbursement shall be only with respect to payments made after it had knowledge or notice of its potential liability.

History.—s. 42, ch. 17481, 1935; CGL 1936 Supp. 5966(41); s. 11, ch. 29778, 1955; s. 3, ch. 57-225; s. 3, ch. 59-100; s. 1, ch. 65-204; ss. 17, 35, ch. 69-106; s. 1, ch. 73-185; s. 20, ch. 75-209; s. 23, ch. 78-300; ss. 32, 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 12, ch. 91-46; s. 8, ch. 98-125; s. 10, ch. 98-174; s. 44, ch. 2002-194; s. 29, ch. 2003-412; s. 69, ch. 2012-30; s. 6, ch. 2016-56.



440.44 - Workers’ compensation; staff organization.

440.44 Workers’ compensation; staff organization.—

(1) INTERPRETATION OF LAW.—As a guide to the interpretation of this chapter, the Legislature takes due notice of federal social and labor acts and hereby creates an agency to administer such acts passed for the benefit of employees and employers in Florida industry, and desires to meet the requirements of such federal acts wherever not inconsistent with the Constitution and laws of Florida.

(2) INTENT.—It is the intent of the Legislature that the department, the agency, and the Division of Administrative Hearings assume an active and forceful role in its administration of this act, so as to ensure that the system operates efficiently and with maximum benefit to both employers and employees.

(3) EXPENDITURES.—The department, the agency, the office, and the director of the Division of Administrative Hearings shall make such expenditures, including expenditures for personal services and rent at the seat of government and elsewhere, for law books; for telephone services and WATS lines; for books of reference, periodicals, equipment, and supplies; and for printing and binding as may be necessary in the administration of this chapter. All expenditures in the administration of this chapter shall be allowed and paid as provided in s. 440.50 upon the presentation of itemized vouchers therefor approved by the department, the agency, the office, or the director of the Division of Administrative Hearings.

(4) PERSONNEL ADMINISTRATION.—Subject to the other provisions of this chapter, the department, the agency, the office, and the Division of Administrative Hearings may appoint, and prescribe the duties and powers of, bureau chiefs, attorneys, accountants, medical advisers, technical assistants, inspectors, claims examiners, and such other employees as may be necessary in the performance of their duties under this chapter.

(5) OFFICE.—The department, the agency, and the Deputy Chief Judge shall maintain and keep open during reasonable business hours an office, which shall be provided in the Capitol or some other suitable building in the City of Tallahassee, for the transaction of business under this chapter, at which office the official records and papers shall be kept. The office shall be furnished and equipped. The department, the agency, any judge of compensation claims, or the Deputy Chief Judge may hold sessions and conduct hearings at any place within the state. The Office of the Judges of Compensation Claims shall maintain the 17 district offices, 31 judges of compensation claims, and 31 mediators as they exist on June 30, 2001.

(6) SEAL.—The department and the judges of compensation claims shall have a seal upon which shall be inscribed the words “State of Florida Department of Financial Services—Seal” and “Division of Administrative Hearings—Seal,” respectively.

(7) DESTRUCTION OF OBSOLETE RECORDS.—The department is expressly authorized to provide by regulation for and to destroy obsolete records of the department. The Division of Administrative Hearings is expressly authorized to provide by regulation for and to destroy obsolete records of the Office of the Judges of Compensation Claims.

(8) PROCEDURE.—In the exercise of their duties and functions requiring administrative hearings, the department and the agency shall proceed in accordance with the Administrative Procedure Act. The authority of the department and the agency to issue orders resulting from administrative hearings as provided for in this chapter shall not infringe upon the jurisdiction of the judges of compensation claims.

History.—s. 44, ch. 17481, 1935; CGL 1936 Supp. 5966(42); s. 15, ch. 18413, 1937; s. 1, ch. 20299, 1941; s. 1, ch. 21875, 1943; s. 4, ch. 22814, 1945; s. 1, ch. 23920, 1947; s. 10, ch. 26484, 1951; s. 11, ch. 28241, 1953; s. 24, ch. 57-1; s. 1, ch. 57-785; s. 1, ch. 57-156; s. 1, ch. 63-274; s. 19, ch. 63-400; s. 2, ch. 67-554; ss. 17, 35, ch. 69-106; s. 163, ch. 71-377; ss. 1, 2, ch. 72-143; s. 2, ch. 72-241; s. 1, ch. 73-283; s. 19, ch. 74-197; s. 21, ch. 75-209; s. 3, ch. 75-237; s. 23, ch. 78-300; s. 4, ch. 78-323; s. 18, ch. 79-7; ss. 33, 124, ch. 79-40; ss. 17, 21, ch. 79-312; s. 15, ch. 80-236; ss. 1, 2, 3, ch. 81-76; s. 10, ch. 81-119; ss. 1, 4, ch. 82-46; ss. 22, 42, 43, ch. 89-289; ss. 37, 56, ch. 90-201; ss. 35, 52, ch. 91-1; s. 33, ch. 91-46; s. 24, ch. 2001-91; s. 45, ch. 2002-194; s. 488, ch. 2003-261; s. 5, ch. 2012-135.



440.442 - Code of Judicial Conduct.

440.442 Code of Judicial Conduct.—The Deputy Chief Judge and judges of compensation claims shall observe and abide by the Code of Judicial Conduct as adopted by the Florida Supreme Court. Any material violation of a provision of the Code of Judicial Conduct shall constitute either malfeasance or misfeasance in office and shall be grounds for suspension and removal of the Deputy Chief Judge or judge of compensation claims by the Governor.

History.—ss. 13, 23, ch. 78-300; ss. 34, 124, ch. 79-40; ss. 18, 21, ch. 79-312; s. 16, ch. 80-236; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 13, ch. 91-46; s. 39, ch. 93-415; s. 127, ch. 97-103; s. 16, ch. 99-7; s. 8, ch. 2000-243; s. 25, ch. 2001-91.



440.45 - Office of the Judges of Compensation Claims.

440.45 Office of the Judges of Compensation Claims.—

(1)(a) There is created the Office of the Judges of Compensation Claims within the Department of Management Services. The Office of the Judges of Compensation Claims shall be headed by the Deputy Chief Judge of Compensation Claims. The Deputy Chief Judge shall report to the director of the Division of Administrative Hearings. The Deputy Chief Judge shall be appointed by the Governor for a term of 4 years from a list of three names submitted by the statewide nominating commission created under subsection (2). The Deputy Chief Judge must demonstrate prior administrative experience and possess the same qualifications for appointment as a judge of compensation claims, and the procedure for reappointment of the Deputy Chief Judge will be the same as for reappointment of a judge of compensation claims. The office shall be a separate budget entity and the director of the Division of Administrative Hearings shall be its agency head for all purposes, including, but not limited to, rulemaking pursuant to subsection (4) and establishing agency policies and procedures. The Department of Management Services shall provide administrative support and service to the office to the extent requested by the director of the Division of Administrative Hearings but shall not direct, supervise, or control the Office of the Judges of Compensation Claims in any manner, including, but not limited to, personnel, purchasing, budgetary matters, or property transactions. The operating budget of the Office of the Judges of Compensation Claims shall be paid out of the Workers’ Compensation Administration Trust Fund established in s. 440.50.

(b) Effective October 1, 2001, the position of Deputy Chief Judge of Compensation Claims is created.

(2)(a) The Governor shall appoint full-time judges of compensation claims to conduct proceedings as required by this chapter or other law. No person may be nominated to serve as a judge of compensation claims unless he or she has been a member of The Florida Bar in good standing for the previous 5 years and is experienced in the practice of law of workers’ compensation. No judge of compensation claims shall engage in the private practice of law during a term of office.

(b) Except as provided in paragraph (c), the Governor shall appoint a judge of compensation claims from a list of three persons nominated by a statewide nominating commission. The statewide nominating commission shall be composed of the following:

1. Five members, at least one of whom must be a member of a minority group as defined in s. 288.703, one of each who resides in each of the territorial jurisdictions of the district courts of appeal, appointed by the Board of Governors of The Florida Bar from among The Florida Bar members who are engaged in the practice of law. The Board of Governors shall appoint members who reside in the odd-numbered district court of appeal jurisdictions to 4-year terms each, beginning July 1, 1999, and members who reside in the even-numbered district court of appeal jurisdictions to 2-year terms each, beginning July 1, 1999. Thereafter, each member shall be appointed for a 4-year term;

2. Five electors, at least one of whom must be a member of a minority group as defined in s. 288.703, one of each who resides in each of the territorial jurisdictions of the district courts of appeal, appointed by the Governor. The Governor shall appoint members who reside in the odd-numbered district court of appeal jurisdictions to 2-year terms each, beginning July 1, 1999, and members who reside in the even-numbered district court of appeal jurisdictions to 4-year terms each, beginning July 1, 1999. Thereafter, each member shall be appointed for a 4-year term; and

3. Five electors, at least one of whom must be a member of a minority group as defined in s. 288.703, one of each who resides in the territorial jurisdictions of the district courts of appeal, selected and appointed by a majority vote of the other 10 members of the commission. A majority of the other members of the commission shall appoint members who reside in the odd-numbered district court of appeal jurisdictions to 2-year terms each, beginning October 1, 1999, and members who reside in the even-numbered district court of appeal jurisdictions to 4-year terms each, beginning October 1, 1999. Thereafter, each member shall be appointed for a 4-year term.

A vacancy occurring on the commission shall be filled by the original appointing authority for the unexpired balance of the term. No attorney who appears before any judge of compensation claims more than four times a year is eligible to serve on the statewide nominating commission. The meetings and determinations of the nominating commission as to the judges of compensation claims shall be open to the public.

(c) Each judge of compensation claims shall be appointed for a term of 4 years, but during the term of office may be removed by the Governor for cause. Prior to the expiration of a judge’s term of office, the statewide nominating commission shall review the judge’s conduct and determine whether the judge’s performance is satisfactory. Effective July 1, 2002, in determining whether a judge’s performance is satisfactory, the commission shall consider the extent to which the judge has met the requirements of this chapter, including, but not limited to, the requirements of ss. 440.25(1) and (4)(a)-(e), 440.34(2), and 440.442. If the judge’s performance is deemed satisfactory, the commission shall report its finding to the Governor no later than 6 months prior to the expiration of the judge’s term of office. The Governor shall review the commission’s report and may reappoint the judge for an additional 4-year term. If the Governor does not reappoint the judge, the Governor shall inform the commission. The judge shall remain in office until the Governor has appointed a successor judge in accordance with paragraphs (a) and (b). If a vacancy occurs during a judge’s unexpired term, the statewide nominating commission does not find the judge’s performance is satisfactory, or the Governor does not reappoint the judge, the Governor shall appoint a successor judge for a term of 4 years in accordance with paragraph (b).

(d) The Governor may appoint any attorney who has at least 5 years of experience in the practice of law in this state to serve as a judge of compensation claims pro hac vice in the absence or disqualification of any full-time judge of compensation claims or to serve temporarily as an additional judge of compensation claims in any area of the state in which the Governor determines that a need exists for such an additional judge. However, an attorney who is so appointed by the Governor may not serve for a period of more than 120 successive days.

(e) The director of the Division of Administrative Hearings may receive or initiate complaints, conduct investigations, and dismiss complaints against the Deputy Chief Judge and the judges of compensation claims on the basis of the Code of Judicial Conduct. The director may recommend to the Governor the removal of the Deputy Chief Judge or a judge of compensation claims or recommend the discipline of a judge whose conduct during his or her term of office warrants such discipline. For purposes of this section, the term “discipline” includes reprimand, fine, and suspension with or without pay. At the conclusion of each investigation, the director shall submit preliminary findings of fact and recommendations to the judge of compensation claims who is the subject of the complaint. The judge of compensation claims has 20 days within which to respond to the preliminary findings. The response and the director’s rebuttal to the response must be included in the final report submitted to the Governor.

(3) The Deputy Chief Judge shall establish training and continuing education for new and sitting judges.

(4) The Office of the Judges of Compensation Claims shall adopt rules to carry out the purposes of this section. Such rules must include procedural rules applicable to workers’ compensation claim resolution, including rules requiring electronic filing and service where deemed appropriate by the Deputy Chief Judge, and uniform criteria for measuring the performance of the office, including, but not limited to, the number of cases assigned and resolved, the age of pending and resolved cases, timeliness of decisions, extraordinary fee awards, and other data necessary for the judicial nominating commission to review the performance of judges as required in paragraph (2)(c).

(5) Not later than December 1 of each year, the Office of the Judges of Compensation Claims shall issue a written report to the Governor, the House of Representatives, the Senate, The Florida Bar, and the statewide nominating commission summarizing the amount, cost, and outcome of all litigation resolved in the previous fiscal year; summarizing the disposition of mediation conferences, the number of mediation conferences held, the number of continuances granted for mediations and final hearings, the number and outcome of litigated cases, the amount of attorney’s fees paid in each case according to order year and accident year, and the number of final orders not issued within 30 days after the final hearing or closure of the hearing record; and recommending changes or improvements to the dispute resolution elements of the Workers’ Compensation Law and regulations. If the Deputy Chief Judge finds that judges generally are unable to meet a particular statutory requirement for reasons beyond their control, the Deputy Chief Judge shall submit such findings and any recommendations to the Legislature.

History.—s. 45, ch. 17481, 1935; CGL 1936 Supp. 5966(43); s. 2, ch. 57-245; s. 1, ch. 61-133; s. 1, ch. 63-179; s. 1, ch. 63-275; s. 1, ch. 65-541; s. 1, ch. 67-515; s. 2, ch. 67-554; s. 1, ch. 69-201; ss. 17, 35, ch. 69-106; s. 1, ch. 70-313; s. 1, ch. 71-290; s. 20, ch. 74-197; s. 3, ch. 74-363; s. 22, ch. 75-209; ss. 14, 23, ch. 78-300; ss. 35, 124, ch. 79-40; ss. 19, 21, ch. 79-312; s. 17, ch. 80-236; s. 16, ch. 83-305; s. 8, ch. 84-267; s. 10, ch. 86-171; ss. 23, 43, ch. 89-289; ss. 39, 56, ch. 90-201; ss. 37, 52, ch. 91-1; s. 34, ch. 91-46; s. 40, ch. 93-415; s. 74, ch. 96-418; s. 11, ch. 98-174; s. 26, ch. 2001-91; s. 46, ch. 2002-194; s. 16, ch. 2002-236; s. 66, ch. 2004-5; s. 348, ch. 2011-142; s. 6, ch. 2011-208; s. 60, ch. 2012-5.



440.47 - Travel expenses.

440.47 Travel expenses.—The Deputy Chief Judge, judges of compensation claims, and employees of the department shall be reimbursed for travel expenses as provided in s. 112.061. Such expenses shall be sworn to by the person who incurred the same and shall be allowed and paid as provided in s. 440.50 upon the presentation of vouchers therefor approved by the director of the Division of Administrative Hearings or the department, whichever is applicable.

History.—s. 47, ch. 17481, 1935; CGL 1936 Supp. 5966(45); s. 19, ch. 63-400; ss. 17, 35, ch. 69-106; s. 23, ch. 75-209; s. 23, ch. 78-300; ss. 36, 124, ch. 79-40; s. 21, ch. 79-312; s. 18, ch. 80-236; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 14, ch. 91-46; s. 27, ch. 2001-91.



440.49 - Limitation of liability for subsequent injury through Special Disability Trust Fund.

440.49 Limitation of liability for subsequent injury through Special Disability Trust Fund.—

(1) LEGISLATIVE INTENT.—Whereas it is often difficult for workers with disabilities to achieve employment or to become reemployed following an injury, and it is the desire of the Legislature to facilitate the return of these workers to the workplace, it is the purpose of this section to encourage the employment, reemployment, and accommodation of the physically disabled by reducing an employer’s insurance premium for reemploying an injured worker, to decrease litigation between carriers on apportionment issues, and to protect employers from excess liability for compensation and medical expense when an injury to a physically disabled worker merges with, aggravates, or accelerates her or his preexisting permanent physical impairment to cause either a greater disability or permanent impairment, or an increase in expenditures for temporary compensation or medical benefits than would have resulted from the injury alone. The department or the administrator shall inform all employers of the existence and function of the fund and shall interpret eligibility requirements liberally. However, this subsection shall not be construed to create or provide any benefits for injured employees or their dependents not otherwise provided by this chapter. The entitlement of an injured employee or her or his dependents to compensation under this chapter shall be determined without regard to this subsection, the provisions of which shall be considered only in determining whether an employer or carrier who has paid compensation under this chapter is entitled to reimbursement from the Special Disability Trust Fund.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Permanent physical impairment” means and is limited to the conditions listed in paragraph (6)(a).

(b) “Merger” describes or means that:

1. If the permanent physical impairment had not existed, the subsequent accident or occupational disease would not have occurred;

2. The permanent disability or permanent impairment resulting from the subsequent accident or occupational disease is materially and substantially greater than that which would have resulted had the permanent physical impairment not existed, and the employer has been required to pay, and has paid, permanent total disability or permanent impairment benefits for that materially and substantially greater disability;

3. The preexisting permanent physical impairment is aggravated or accelerated as a result of the subsequent injury or occupational disease, or the preexisting impairment has contributed, medically and circumstantially, to the need for temporary compensation, medical, or attendant care and the employer has been required to pay, and has paid, temporary compensation, medical, or attendant care benefits for the aggravated preexisting permanent impairment; or

4. Death would not have been accelerated if the permanent physical impairment had not existed.

(c) “Excess permanent compensation” means that compensation for permanent impairment, or permanent total disability or death benefits, for which the employer or carrier is otherwise entitled to reimbursement from the Special Disability Trust Fund.

(d) “Administrator” means the entity selected by the department to review, allow, deny, compromise, controvert, and litigate claims of the Special Disability Trust Fund.

In addition to the definitions contained in this subsection, the department may by rule prescribe definitions that are necessary for the effective administration of this section.

(3) DEDUCTIBLE.—Reimbursement may not be obtained for the first $10,000 of benefits paid which otherwise qualify for reimbursement under this section. This deductible does not apply to claims by employers for reimbursement under 1subparagraph (b)3.

(4) PERMANENT IMPAIRMENT OR PERMANENT TOTAL DISABILITY, TEMPORARY BENEFITS, MEDICAL BENEFITS, OR ATTENDANT CARE AFTER OTHER PHYSICAL IMPAIRMENT.—

(a) Permanent impairment.—If an employee who has a preexisting permanent physical impairment incurs a subsequent permanent impairment from injury or occupational disease arising out of, and in the course of, her or his employment which merges with the preexisting permanent physical impairment to cause a permanent impairment, the employer shall, in the first instance, pay all benefits provided by this chapter; but, subject to the limitations specified in subsection (6), such employer shall be reimbursed from the Special Disability Trust Fund created by subsection (9) for 50 percent of all impairment benefits which the employer has been required to provide pursuant to s. 440.15(3) as a result of the subsequent accident or occupational disease.

(b) Permanent total disability.—If an employee who has a preexisting permanent physical impairment incurs a subsequent permanent impairment from injury or occupational disease arising out of, and in the course of, her or his employment which merges with the preexisting permanent physical impairment to cause permanent total disability, the employer shall, in the first instance, pay all benefits provided by this chapter; but, subject to the limitations specified in subsection (6), such employer shall be reimbursed from the Special Disability Trust Fund created by subsection (9) for 50 percent of all compensation for permanent total disability.

(c) Temporary compensation and medical benefits; aggravation or acceleration of preexisting condition or circumstantial causation.—If an employee who has a preexisting permanent physical impairment experiences an aggravation or acceleration of the preexisting permanent physical impairment as a result of an injury or occupational disease arising out of and in the course of her or his employment, or suffers an injury as a result of a merger as defined in paragraph (2)(b), the employer shall provide all benefits provided by this chapter, but, subject to the limitations specified in subsection (7), the employer shall be reimbursed by the Special Disability Trust Fund created by subsection (9) for 50 percent of its payments for temporary, medical, and attendant care benefits.

(5) WHEN DEATH RESULTS.—If death results from the subsequent permanent impairment contemplated in subsection (4) within 1 year after the subsequent injury, or within 5 years after the subsequent injury when disability has been continuous since the subsequent injury, and it is determined that the death resulted from a merger, the employer shall, in the first instance, pay the funeral expenses and the death benefits prescribed by this chapter; but, subject to the limitations specified in subsection (6), she or he shall be reimbursed from the Special Disability Trust Fund created by subsection (9) for the last 50 percent of all compensation allowable and paid for such death and for 50 percent of the amount paid as funeral expenses.

(6) EMPLOYER KNOWLEDGE, EFFECT ON REIMBURSEMENT.—

(a) Reimbursement is not allowed under this section unless it is established that the employer knew of the preexisting permanent physical impairment prior to the occurrence of the subsequent injury or occupational disease, and the permanent physical impairment is one of the following:

1. Epilepsy.

2. Diabetes.

3. Cardiac disease.

4. Amputation of foot, leg, arm, or hand.

5. Total loss of sight of one or both eyes or a partial loss of corrected vision of more than 75 percent bilaterally.

6. Residual disability from poliomyelitis.

7. Cerebral palsy.

8. Multiple sclerosis.

9. Parkinson’s disease.

10. Meniscectomy.

11. Patellectomy.

12. Ruptured cruciate ligament.

13. Hemophilia.

14. Chronic osteomyelitis.

15. Surgical or spontaneous fusion of a major weight-bearing joint.

16. Hyperinsulinism.

17. Muscular dystrophy.

18. Thrombophlebitis.

19. Herniated intervertebral disk.

20. Surgical removal of an intervertebral disk or spinal fusion.

21. One or more back injuries or a disease process of the back resulting in disability over a total of 120 or more days, if substantiated by a doctor’s opinion that there was a preexisting impairment to the claimant’s back.

22. Total deafness.

23. Intellectual disability if the employee’s intelligence quotient is such that she or he falls within the lowest 2 percentile of the general population. However, the employer does not need to know the employee’s actual intelligence quotient or actual relative ranking in relation to the intelligence quotient of the general population.

24. Any permanent physical condition that, prior to the industrial accident or occupational disease, constitutes a 20 percent impairment of a member or of the body as a whole.

25. Obesity if the employee is 30 percent or more over the average weight designated for her or his height and age in the Table of Average Weight of Americans by Height and Age prepared by the Society of Actuaries using data from the 1979 Build and Blood Pressure Study.

26. Any permanent physical impairment as provided in s. 440.15(3) which is a result of a prior industrial accident with the same employer or the employer’s parent company, subsidiary, sister company, or affiliate located within the geographical boundaries of this state.

(b) The Special Disability Trust Fund is not liable for any costs, interest, penalties, or attorneys’ fees.

(c) An employer’s or carrier’s right to apportionment or deduction pursuant to ss. 440.02(1), 440.15(5)(b), and 440.151(1)(c) does not preclude reimbursement from such fund, except when the merger comes within the definition of paragraph (2)(b) and such apportionment or deduction relieves the employer or carrier from providing the materially and substantially greater permanent disability benefits otherwise contemplated in those paragraphs.

(7) REIMBURSEMENT OF EMPLOYER.—

(a) The right to reimbursement as provided in this section is barred unless written notice of claim of the right to such reimbursement is filed by the employer or carrier entitled to such reimbursement with the department or administrator at Tallahassee within 2 years after the date the employee last reached maximum medical improvement, or within 2 years after the date of the first payment of compensation for permanent total disability, wage loss, or death, whichever is later. The notice of claim must contain such information as the department by rule requires or as established by the administrator; and the employer or carrier claiming reimbursement shall furnish such evidence in support of the claim as the department or administrator reasonably may require.

(b) For notice of claims on the Special Disability Trust Fund filed on or after July 1, 1978, the Special Disability Trust Fund shall, within 120 days after receipt of notice that a carrier has paid, been required to pay, or accepted liability for excess compensation, serve notice of the acceptance of the claim for reimbursement.

(c) A proof of claim must be filed on each notice of claim on file as of June 30, 1997, within 1 year after July 1, 1997, or the right to reimbursement of the claim shall be barred. A notice of claim on file on or before June 30, 1997, may be withdrawn and refiled if, at the time refiled, the notice of claim remains within the limitation period specified in paragraph (a). Such refiling shall not toll, extend, or otherwise alter in any way the limitation period applicable to the withdrawn and subsequently refiled notice of claim. The Special Disability Trust Fund shall, within 120 days after receipt of the proof of claim, serve notice of the acceptance of the claim for reimbursement. This paragraph shall apply to all claims notwithstanding the provisions of subsection (12).

(d) A proof of claim must be filed within 1 year after the date the notice of claim is filed or refiled or the claim shall be barred. The Special Disability Trust Fund shall, within 180 days after receipt of the proof of claim, serve notice of the acceptance of the claim for reimbursement. This paragraph shall apply to all claims notwithstanding the provisions of subsection (12).

(e) For dates of accident on or after January 1, 1994, the Special Disability Trust Fund shall, within 120 days of receipt of notice that a carrier has been required to pay, and has paid over $10,000 in benefits, serve notice of the acceptance of the claim for reimbursement. Failure of the Special Disability Trust Fund to serve notice of acceptance shall give rise to the right to request a hearing on the claim for reimbursement. If the Special Disability Trust Fund through its representative denies or controverts the claim, the right to such reimbursement shall be barred unless an application for a hearing thereon is filed with the department or administrator at Tallahassee within 60 days after notice to the employer or carrier of such denial or controversion. When such application for a hearing is timely filed, the claim shall be heard and determined in accordance with the procedure prescribed in s. 440.25, to the extent that such procedure is applicable, and in accordance with the workers’ compensation rules of procedure. In such proceeding on a claim for reimbursement, the Special Disability Trust Fund shall be made the party respondent, and no findings of fact made with respect to the claim of the injured employee or the dependents for compensation, including any finding made or order entered pursuant to s. 440.20(11), shall be res judicata. The Special Disability Trust Fund may not be joined or made a party to any controversy or dispute between an employee and the dependents and the employer or between two or more employers or carriers without the written consent of the fund.

(f) When it has been determined that an employer or carrier is entitled to reimbursement in any amount, the employer or carrier shall be reimbursed annually from the Special Disability Trust Fund for the compensation and medical benefits paid by the employer or carrier for which the employer or carrier is entitled to reimbursement, upon filing request therefor and submitting evidence of such payment in accordance with rules prescribed by the department, which rules may include parameters for annual audits. The Special Disability Trust Fund shall pay the approved reimbursement requests on a first-in, first-out basis reflecting the order in which the reimbursement requests were received.

(g) The department may by rule require specific forms and procedures for the administration and processing of claims made through the Special Disability Trust Fund.

(8) SPECIAL DISABILITY TRUST FUND.—

(a) There is established in the State Treasury a special fund to be known as the “Special Disability Trust Fund,” which shall be available only for the purposes stated in this section; and the assets thereof may not at any time be appropriated or diverted to any other use or purpose. The Chief Financial Officer shall be the custodian of such fund, and all moneys and securities in such fund shall be held in trust by such Chief Financial Officer and shall not be the money or property of the state. The Chief Financial Officer is authorized to disburse moneys from such fund only when approved by the department or corporation. The Chief Financial Officer shall deposit any moneys paid into such fund into such depository banks as the department may designate and is authorized to invest any portion of the fund which, in the opinion of the department, is not needed for current requirements, in the same manner and subject to all the provisions of the law with respect to the deposits of state funds by such Chief Financial Officer. All interest earned by such portion of the fund as may be invested by the Chief Financial Officer shall be collected by her or him and placed to the credit of such fund.

(b)1. The Special Disability Trust Fund shall be maintained by annual assessments upon the insurance companies writing compensation insurance in the state, the commercial self-insurers under ss. 624.462 and 624.4621, the assessable mutuals as defined in s. 628.6011, and the self-insurers under this chapter, which assessments shall become due and be paid quarterly at the same time and in addition to the assessments provided in s. 440.51. Payments of assessments shall be made by each carrier, self-insurer, and self-insured employer to the department for the Special Disability Trust Fund pursuant to department rule establishing such method of payment.

2. The department shall estimate annually in advance the amount necessary for the administration of this subsection and the maintenance of this fund pursuant to this paragraph. By July 1 of each year, the department shall calculate the assessment rate, which shall be based upon the net premiums written by carriers and self-insurers, the amount of premiums calculated by the department for self-insured employers, the sum of the anticipated disbursements and expenses of the Special Disability Trust Fund for the next calendar year, and the expected fund balance for the next calendar year. Such assessment rate shall take effect January 1 of the next calendar year. Such amount shall be prorated among the insurance companies writing workers’ compensation insurance in the state, the self-insurers, and the self-insured employers.

3. All reimbursement requests that are approved, but remain unpaid as of June 30, 2014, shall be paid by October 31, 2014.

4. The Chief Financial Officer is authorized to receive and credit to such Special Disability Trust Fund any sum or sums that may at any time be contributed to the state by the United States under any Act of Congress, or otherwise, to which the state may be or become entitled by reason of any payments made out of such fund.

(c) Notwithstanding the Special Disability Trust Fund assessment rate calculated pursuant to this section, the rate assessed may not exceed 2.50 percent.

(d) The department or administrator shall report annually on the status of the Special Disability Trust Fund. The report shall update the estimated undiscounted and discounted fund liability, as determined by an independent actuary, change in the total number of notices of claim on file with the fund in addition to the number of newly filed notices of claim, change in the number of proofs of claim processed by the fund, the fee revenues refunded and revenues applied to pay down the liability of the fund, the average time required to reimburse accepted claims, and the average administrative costs per claim. The department or administrator shall submit its report to the Governor, the President of the Senate, and the Speaker of the House of Representatives by December 1 of each year.

(9) DEPARTMENT ADMINISTRATION OF FUND; CLAIMS; EXPENSES.—The department or administrator shall administer the Special Disability Trust Fund with authority to allow, deny, compromise, controvert, and litigate claims made against it and to designate an attorney to represent it in proceedings involving claims against the fund, including negotiation and consummation of settlements, hearings before judges of compensation claims, and judicial review. The department or administrator or the attorney designated by it shall be given notice of all hearings and proceedings involving the rights or obligations of such fund and shall have authority to make expenditures for such medical examinations, expert witness fees, depositions, transcripts of testimony, and the like as may be necessary to the proper defense of any claim. All expenditures made in connection with conservation of the fund, including the salary of the attorney designated to represent it and necessary travel expenses, shall be allowed and paid from the Special Disability Trust Fund as provided in this section upon the presentation of itemized vouchers therefor approved by the department.

(10) EFFECTIVE DATES.—This section does not apply to any case in which the accident causing the subsequent injury or death or the disablement or death from a subsequent occupational disease occurred prior to July 1, 1955, or on or after January 1, 1998. In no event shall the Special Disability Trust Fund be liable for, or reimburse employers or carriers for, any case in which the accident causing the subsequent injury or death or the disablement or death from a subsequent occupational disease occurred on or after January 1, 1998. The Special Disability Trust Fund shall continue to reimburse employers or carriers for subsequent injuries occurring prior to January 1, 1998, and the department shall continue to assess for and the department or administrator shall fund reimbursements as provided in subsection (9) for this purpose.

(11) REIMBURSEMENT FROM THE SPECIAL DISABILITY TRUST FUND.—The applicable law for the purposes of determining entitlement to reimbursement from the Special Disability Trust Fund is the law in effect on the date the accident occurred.

History.—s. 49, ch. 17481, 1935; CGL 1936 Supp. 5966(47); s. 13, ch. 28241, 1953; s. 12, ch. 29778, 1955; s. 1, ch. 59-101; s. 2, ch. 63-235; s. 19, ch. 63-400; s. 2, ch. 67-554; ss. 17, 35, ch. 69-106; s. 21, ch. 74-197; s. 24, ch. 75-209; ss. 151, 152, ch. 77-104; ss. 15, 23, ch. 78-300; ss. 37, 124, ch. 79-40; s. 21, ch. 79-312; s. 11, ch. 81-119; s. 17, ch. 83-305; s. 10, ch. 85-61; s. 9, ch. 87-330; ss. 24, 43, ch. 89-289; ss. 40, 56, ch. 90-201; ss. 38, 52, ch. 91-1; s. 43, ch. 93-415; s. 4, ch. 95-285; s. 21, ch. 95-327; s. 12, ch. 96-423; s. 1054, ch. 97-103; s. 1, ch. 97-262; s. 9, ch. 98-125; s. 84, ch. 98-199; s. 2, ch. 2000-150; s. 98, ch. 2000-153; s. 30, ch. 2001-89; s. 141, ch. 2001-266; s. 47, ch. 2002-194; s. 489, ch. 2003-261; s. 30, ch. 2003-412; s. 3, ch. 2011-174; s. 25, ch. 2011-213; s. 16, ch. 2013-162; s. 4, ch. 2014-109; s. 7, ch. 2016-56.

1Note.—Subsection (3) is not divided into subunits.



440.491 - Reemployment of injured workers; rehabilitation.

440.491 Reemployment of injured workers; rehabilitation.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Carrier” means group self-insurance funds or individual self-insureds authorized under this chapter and commercial funds or insurance entities authorized to write workers’ compensation insurance under chapter 624.

(b) “Medical care coordination” includes, but is not limited to, coordinating physical rehabilitation services such as medical, psychiatric, or therapeutic treatment for the injured employee, providing health training to the employee and family, and monitoring the employee’s recovery. The purposes of medical care coordination are to minimize the disability and recovery period without jeopardizing medical stability, to assure that proper medical treatment and other restorative services are timely provided in a logical sequence, and to contain medical costs.

(c) “Rehabilitation provider” means a rehabilitation nurse, rehabilitation counselor, or vocational evaluator providing reemployment assessments, medical care coordination, reemployment services, or vocational evaluations under this section, possessing one or more of the following nationally recognized rehabilitation provider credentials:

1. Certified Rehabilitation Registered Nurse, C.R.R.N., certified by the Association of Rehab Professionals.

2. Certified Rehabilitation Counselor, C.R.C., certified by the Commission of Rehabilitation Counselor Certifications.

3. Certified Case Manager, C.C.M., certified by the Commission for Case Management Certification.

4. Certified Disability Management Specialist, C.D.M.S., certified by the Certified Disability Management Specialist Commission.

5. Certified Vocational Evaluator, C.V.E., certified by the Commission of Rehabilitation Counselor Certification.

6. Certified Occupational Health Nurse, C.O.H.N., certified by the American Board of Occupational Health Nurses.

(d) “Reemployment assessment” means a written assessment performed by a rehabilitation provider which provides a comprehensive review of the medical diagnosis, treatment, and prognosis; includes conferences with the employer, physician, and claimant; and recommends a cost-effective physical and vocational rehabilitation plan to assist the employee in returning to suitable gainful employment.

(e) “Reemployment services” means services that include, but are not limited to, vocational counseling, job-seeking skills training, ergonomic job analysis, transferable skills analysis, selective job placement, labor market surveys, and arranging other services such as education or training, vocational and on-the-job, which may be needed by the employee to secure suitable gainful employment.

(f) “Reemployment status review” means a review to determine whether an injured employee is at risk of not returning to work.

(g) “Suitable gainful employment” means employment or self-employment that is reasonably attainable in light of the employee’s age, education, work history, transferable skills, previous occupation, and injury, and which offers an opportunity to restore the individual as soon as practicable and as nearly as possible to his or her average weekly earnings at the time of injury.

(h) “Vocational evaluation” means a review of the employee’s physical and intellectual capabilities, his or her aptitudes and achievements, and his or her work-related behaviors to identify the most cost-effective means toward the employee’s return to suitable gainful employment.

(2) INTENT.—It is the intent of this section to encourage the provision of medical care coordination and reemployment services that are necessary to assist the employee in returning to work as soon as is medically feasible.

(3) REEMPLOYMENT STATUS REVIEWS AND REPORTS.—

(a) When an employee who has suffered an injury compensable under this chapter is unemployed 60 days after the date of injury and is receiving benefits for temporary total disability, temporary partial disability, or wage loss and has not yet been provided medical care coordination and reemployment services voluntarily by the carrier, the carrier must determine whether the employee is likely to return to work and must report its determination to the employee. The report shall include the identification of both the carrier and the employee, the carrier claim number, and any case number assigned by the Office of the Judges of Compensation Claims. The carrier must thereafter determine the reemployment status of the employee at 90-day intervals as long as the employee remains unemployed, is not receiving medical care coordination or reemployment services, and is receiving the benefits specified in this subsection.

(b) If medical care coordination or reemployment services are voluntarily undertaken within 60 days of the date of injury, such services may continue to be provided as agreed by the employee and the carrier.

(4) REEMPLOYMENT ASSESSMENTS.—

(a) The carrier may require the employee to receive a reemployment assessment as it considers appropriate. However, the carrier is encouraged to obtain a reemployment assessment if:

1. The carrier determines that the employee is at risk of remaining unemployed.

2. The case involves catastrophic or serious injury.

(b) The carrier shall authorize a rehabilitation provider to provide the reemployment assessment. The rehabilitation provider shall conduct its assessment and issue a report to the carrier and the employee within 30 days after the time such assessment is complete.

(c) If the rehabilitation provider recommends that the employee receive medical care coordination or reemployment services, the carrier shall advise the employee of the recommendation and determine whether the employee wishes to receive such services. The employee shall have 15 days after the date of receipt of the recommendation in which to agree to accept such services. If the employee elects to receive services, the carrier may refer the employee to a rehabilitation provider for such coordination or services within 15 days of receipt of the assessment report or notice of the employee’s election, whichever is later.

(5) MEDICAL CARE COORDINATION AND REEMPLOYMENT SERVICES.—

(a) Once the carrier has assigned a case to a rehabilitation provider for medical care coordination or reemployment services, the provider shall develop a reemployment plan and submit the plan to the carrier and the employee for approval.

(b) If the rehabilitation provider concludes that training and education are necessary to return the employee to suitable gainful employment, or if the employee has not returned to suitable gainful employment within 180 days after referral for reemployment services or receives $2,500 in reemployment services, whichever comes first, the carrier must discontinue reemployment services and refer the employee to the department for a vocational evaluation. Notwithstanding any provision of chapter 627, the cost of a reemployment assessment and the first $2,500 in reemployment services to an injured employee must not be treated as loss adjustment expense for workers’ compensation ratemaking purposes.

(c) A carrier may voluntarily provide medical care coordination or reemployment services to the employee at intervals more frequent than those required in this section. Voluntary services offered by the carrier for any of the following injuries must be considered benefits for purposes of ratemaking: traumatic brain injury; spinal cord injury; amputation, including loss of an eye or eyes; burns of 5 percent or greater of the total body surface.

(d) If medical care coordination or reemployment services have not been undertaken as prescribed in paragraph (3)(b), a rehabilitation service provider, facility, or agency that performs a reemployment assessment shall not provide medical care coordination or reemployment services for the employees it assesses.

(6) TRAINING AND EDUCATION.—

(a) Upon referral of an injured employee by the carrier, or upon the request of an injured employee, the department shall conduct a training and education screening to determine whether it should refer the employee for a vocational evaluation, approve training and education, or approve other vocational services for the employee. At the time of such referral, the carrier shall provide the department a copy of any reemployment assessment or reemployment plan provided to the carrier by a rehabilitation provider. The department may not approve formal training and education programs unless it determines, after consideration of the reemployment assessment, that the reemployment plan is likely to result in return to suitable gainful employment. The department may expend moneys from the Workers’ Compensation Administration Trust Fund, established by s. 440.50, to secure appropriate training and education at a Florida public college or at a career center established under s. 1001.44, or to secure other vocational services when necessary to satisfy the recommendation of a vocational evaluator. As used in this paragraph, “appropriate training and education” includes securing a high school equivalency diploma, if necessary. The department shall by rule establish training and education standards pertaining to employee eligibility, course curricula and duration, and associated costs. For purposes of this subsection, training and education services may be secured from additional providers if:

1. The injured employee currently holds an associate degree and requests to earn a bachelor’s degree not offered by a Florida public college located within 50 miles from his or her customary residence;

2. The injured employee’s enrollment in an education or training program in a Florida public college or career center would be significantly delayed; or

3. The most appropriate training and education program is available only through a provider other than a Florida public college or career center or at a Florida public college or career center located more than 50 miles from the injured employee’s customary residence.

(b) When an employee who has attained maximum medical improvement is unable to earn at least 80 percent of the compensation rate and requires training and education to obtain suitable gainful employment, the employer or carrier shall pay the employee additional training and education temporary total compensation benefits while the employee receives such training and education for a period not to exceed 26 weeks, which period may be extended for an additional 26 weeks or less, if such extended period is determined to be necessary and proper by a judge of compensation claims. The benefits provided under this paragraph shall not be in addition to the 104 weeks as specified in s. 440.15(2). However, a carrier or employer is not precluded from voluntarily paying additional temporary total disability compensation beyond that period. If an employee requires temporary residence at or near a facility or an institution providing training and education which is located more than 50 miles away from the employee’s customary residence, the reasonable cost of board, lodging, or travel must be borne by the department from the Workers’ Compensation Administration Trust Fund established by s. 440.50. An employee who refuses to accept training and education that is recommended by the vocational evaluator and considered necessary by the department will forfeit any additional training and education benefits and any additional payment for lost wages under this chapter. The carrier shall notify the injured employee of the availability of training and education benefits as specified in this chapter. The Department of Financial Services shall include information regarding the eligibility for training and education benefits in informational materials specified in ss. 440.207 and 440.40.

(7) PERMANENT DISABILITY.—The judge of compensation claims may not adjudicate an injured employee as permanently and totally disabled until or unless the carrier is given the opportunity to provide a reemployment assessment.

(8) DEPARTMENT CONTRACTS.—The department may contract with one or more third parties including, but not limited to, rehabilitation providers, to administer training and education screenings, reemployment assessments, vocational evaluations, and reemployment services authorized under this section. Any person or firm selected by the department may not have a conflict of interest that might affect its ability to independently perform its responsibilities with respect to administering the provisions of this subsection. A rehabilitation provider who contracts with the department to provide screenings or evaluations may not provide training or education to the injured employee.

History.—s. 44, ch. 93-415; s. 75, ch. 96-418; s. 1055, ch. 97-103; s. 48, ch. 2002-194; s. 31, ch. 2003-412; s. 67, ch. 2004-5; s. 75, ch. 2005-2; s. 3, ch. 2010-155; s. 3, ch. 2011-63; s. 5, ch. 2011-97; s. 6, ch. 2012-135; s. 12, ch. 2013-141; s. 4, ch. 2014-20.



440.50 - Workers’ Compensation Administration Trust Fund.

440.50 Workers’ Compensation Administration Trust Fund.—

(1)1(a) There is established in the State Treasury a special fund to be known as the “Workers’ Compensation Administration Trust Fund” for the purpose of providing for the payment of all expenses in respect to the administration of this chapter, including the vocational rehabilitation of injured employees as provided in s. 440.49 and the payments due under s. 440.15(1)(f), the funding of the fixed administrative expenses of the plan, and the funding of the Bureau of Workers’ Compensation Fraud within the Department of Financial Services. Such fund shall be administered by the department.

(b) The department is authorized to transfer as a loan an amount not in excess of $250,000 from such special fund to the Special Disability Trust Fund established by s. 440.49(8), which amount shall be repaid to the special fund in annual payments equal to not less than 10 percent of moneys received for the Special Disability Trust Fund.

(2) The Chief Financial Officer is authorized to disburse moneys from such fund only when approved by the department.

(3) The Chief Financial Officer shall deposit any moneys paid into such fund into such depository banks as the department may designate and is authorized to invest any portion of the fund which, in the opinion of the department, is not needed for current requirements, in the same manner and subject to all the provisions of the law with respect to the deposit of state funds by such Chief Financial Officer. All interest earned by such portion of the fund as may be invested by the Chief Financial Officer shall be collected by him or her and placed to the credit of such fund.

(4) All civil penalties provided in this chapter, if not voluntarily paid, may be collected by civil suit brought by the department and shall be paid into such fund.

(5) Funds appropriated by an operating appropriation or a nonoperating transfer from the Workers’ Compensation Administration Trust Fund to the Agency for Health Care Administration, the Department of Business and Professional Regulation, the Department of Management Services, the First District Court of Appeal, and the Justice Administrative Commission remaining unencumbered as of June 30 or undisbursed as of September 30 each year shall revert to the Workers’ Compensation Administration Trust Fund.

History.—s. 50, ch. 17481, 1935; CGL 1936 Supp. 5966(48); s. 13, ch. 29778, 1955; s. 2, ch. 61-119; ss. 17, 35, ch. 69-106; s. 22, ch. 74-197; s. 23, ch. 78-300; ss. 38, 124, ch. 79-40; s. 21, ch. 79-312; s. 11, ch. 85-61; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 45, ch. 93-415; s. 72, ch. 96-418; s. 1056, ch. 97-103; s. 36, ch. 98-34; s. 6, ch. 2000-150; s. 49, ch. 2002-194; s. 490, ch. 2003-261; s. 8, ch. 2011-59; s. 7, ch. 2012-135; s. 8, ch. 2016-56.

1Note.—Section 2, ch. 2005-58, provides that “[i]n addition to the purpose of the Workers’ Compensation Administration Trust Fund specified in section 440.50(1)(a), Florida Statutes, moneys in the Workers’ Compensation Administration Trust Fund in the Department of Financial Services may also be appropriated to fund the enforcement of farm labor laws by the Department of Business and Professional Regulation.”



440.51 - Expenses of administration.

440.51 Expenses of administration.—

(1) The department shall estimate annually in advance the amounts necessary for the administration of this chapter, in the following manner.

(a) The department shall, by July 1 of each year, notify carriers and self-insurers of the assessment rate, which shall be based on the anticipated expenses of the administration of this chapter for the next calendar year. Such assessment rate shall take effect January 1 of the next calendar year and shall be included in workers’ compensation rate filings approved by the office which become effective on or after January 1 of the next calendar year. Assessments shall become due and be paid quarterly.

(b) The total expenses of administration shall be prorated among the carriers writing compensation insurance in the state and self-insurers. The net premiums collected by carriers and the amount of premiums calculated by the department for self-insured employers are the basis for computing the amount to be assessed. When reporting deductible policy premium for purposes of computing assessments levied after July 1, 2001, full policy premium value must be reported prior to application of deductible discounts or credits. This amount may be assessed as a specific amount or as a percentage of net premiums payable as the department may direct, provided such amount so assessed shall not exceed 2.75 percent, beginning January 1, 2001, except during the interim period from July 1, 2000, through December 31, 2000, such assessments shall not exceed 4 percent of such net premiums. The carriers may elect to make the payments required under s. 440.15(1)(f) rather than having these payments made by the department. In that event, such payments will be credited to the carriers, and the amount due by the carrier under this section will be reduced accordingly.

(2) The department shall provide by regulation for the collection of the amounts assessed against each carrier. Such amounts shall be paid within 30 days from the date that notice is served upon such carrier. If such amounts are not paid within such period, there may be assessed for each 30 days the amount so assessed remains unpaid, a civil penalty equal to 10 percent of the amount so unpaid, which shall be collected at the same time and a part of the amount assessed. For those carriers who excluded ceded reinsurance premiums from their assessments prior to January 1, 2000, the department shall not recover any past underpayments of assessments related to ceded reinsurance premiums prior to January 1, 2001, against such carriers.

(3) If any carrier fails to pay the amounts assessed against him or her under the provisions of this section within 60 days from the time such notice is served upon him or her, the office, upon being notified by the department, may suspend or revoke the authorization to insure compensation in accordance with the procedure in s. 440.38(3)(a). The department may permit a carrier to remit any underpayment of assessments for assessments levied after January 1, 2001.

(4) All amounts collected under the provisions of this section shall be paid into the fund established in s. 440.50.

(5) Any amount so assessed against and paid by an insurance carrier, self-insurer authorized pursuant to s. 624.4621, or commercial self-insurance fund authorized under ss. 624.460-624.488 shall be allowed as a deduction against the amount of any other tax levied by the state upon the premiums, assessments, or deposits for workers’ compensation insurance on contracts or policies of said insurance carrier, self-insurer, or commercial self-insurance fund. Any insurance carrier claiming such a deduction against the amount of any such tax shall not be required to pay any additional retaliatory tax levied pursuant to s. 624.5091 as a result of claiming such deduction. Because deductions under this subsection are available to insurance carriers, s. 624.5091 does not limit such deductions in any manner.

(6) The department may require from each carrier, at such time and in accordance with such regulations as the department may prescribe, reports in respect to all gross earned premiums and of all payments of compensation made by such carrier during each prior period, and may determine the amounts paid by each carrier and the amounts paid by all carriers during such period.

(7) The department shall keep accumulated cost records of all injuries occurring within the state coming within the purview of this chapter on a policy and calendar-year basis. For the purpose of this chapter, a “calendar year” is defined as the year in which the injury is reported to the department; “policy year” is defined as that calendar year in which the policy becomes effective, and the losses under such policy shall be chargeable against the policy year so defined.

(8) The department shall assign an account number to each employer under this chapter and an account number to each insurance carrier authorized to write workers’ compensation insurance in the state; and it shall be the duty of the department under the account number so assigned to keep the cost experience of each carrier and the cost experience of each employer under the account number so assigned by calendar and policy year, as above defined.

(9) In addition to the above, it shall be the duty of the department to keep the accident experience, as classified by the department, by industry as follows:

(a) Cause of the injury;

(b) Nature of the injury; and

(c) Type of disability.

(10) In every case where the duration of disability exceeds 30 days, the carrier shall establish a sufficient reserve to pay all benefits to which the injured employee, or in case of death, his or her dependents, may be entitled to under the law. In establishing the reserve, consideration shall be given to the nature of the injury, the probable period of disability, and the estimated cost of medical benefits.

(11) The department shall furnish to any employer or carrier, upon request, its individual experience.

(12) In addition to any other penalties provided by this law, the failure to submit any report or other information required by this law shall be just cause to suspend the right of a self-insurer to operate as such or shall be just cause for the department to suspend or revoke the license of such carrier.

(13) As used in s. 440.50 and this section, the term:

(a) “Plan” means the workers’ compensation joint underwriting plan provided for in s. 627.311(5).

(b) “Fixed administrative expenses” means the expenses of the plan, not to exceed $750,000, which are directly related to the plan’s administration but which do not vary in direct relationship to the amount of premium written by the plan and which do not include loss adjustment premiums.

(14) Before July 1 in each year, the plan shall notify the department of the amount of the plan’s gross written premiums for the preceding calendar year. Whenever the plan’s gross written premiums reported to the department are less than $30 million, the department shall transfer to the plan, subject to appropriation by the Legislature, an amount not to exceed the plan’s fixed administrative expenses for the preceding calendar year.

History.—s. 51, ch. 17481, 1935; CGL 1936 Supp. 5966(49); s. 17, ch. 18413, 1937; s. 1, ch. 24081, 1947; s. 14, ch. 28241, 1953; ss. 14, 15, ch. 29778, 1955; ss. 13, 17, 35, ch. 69-106; s. 23, ch. 74-197; s. 25, ch. 75-209; s. 23, ch. 78-300; ss. 39, 124, ch. 79-40; s. 21, ch. 79-312; s. 19, ch. 80-236; s. 281, ch. 81-259; s. 16, ch. 88-206; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 46, ch. 93-415; s. 128, ch. 97-103; ss. 3, 7, ch. 2000-150; s. 99, ch. 2000-153; s. 50, ch. 2002-194; s. 5, ch. 2002-262; s. 2, ch. 2003-108; s. 491, ch. 2003-261.



440.515 - Reports from self-insurers; confidentiality.

440.515 Reports from self-insurers; confidentiality.—The department shall maintain the reports filed in accordance with former s. 440.51(6)(b) as confidential and exempt from the provisions of s. 119.07(1), and such reports shall be released only for bona fide research or educational purposes or after receipt of consent from the employer.

History.—s. 5, ch. 84-267; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 6, ch. 91-269; s. 47, ch. 93-415; s. 288, ch. 96-406; s. 492, ch. 2003-261; s. 68, ch. 2004-5.



440.52 - Registration of insurance carriers; notice of cancellation or expiration of policy; suspension or revocation of authority.

440.52 Registration of insurance carriers; notice of cancellation or expiration of policy; suspension or revocation of authority.—

(1) Each insurance carrier who desires to write workers’ compensation insurance in compliance with this chapter shall be required, before writing such insurance, to register with the department.

(2) A carrier or self-insurance fund that receives notice pursuant to s. 440.05 shall notify the contractor of the cancellation or expiration of the insurance.

(3) If the department finds, after due notice and a hearing at which the insurance carrier is entitled to be heard in person or by counsel and present evidence, that the insurance carrier has repeatedly failed to comply with its obligations under this chapter, the department may request the office to suspend or revoke the authorization of such insurance carrier to write workers’ compensation insurance under this chapter. Such suspension or revocation shall not affect the liability of any such insurance carrier under policies in force prior to the suspension or revocation.

(4) In addition to the penalties prescribed in subsection (3), violation of s. 440.381 by an insurance carrier shall result in the imposition of a fine not to exceed $1,000 per audit, if the insurance carrier fails to act on said audits by correcting errors in employee classification or accepted applications for coverage where it knew employee classifications were incorrect. Such fines shall be levied by the office and deposited into the Insurance Regulatory Trust Fund.

History.—s. 52, ch. 17481, 1935; CGL 1936 Supp. 5966(50); ss. 17, 35, ch. 69-106; s. 1, ch. 70-30; s. 1, ch. 70-439; s. 23, ch. 78-300; ss. 40, 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; ss. 41, 56, ch. 90-201; ss. 39, 52, ch. 91-1; s. 5, ch. 91-2; s. 51, ch. 2002-194; s. 493, ch. 2003-261; s. 9, ch. 2016-56.



440.525 - Examination and investigation of carriers and claims-handling entities.

440.525 Examination and investigation of carriers and claims-handling entities.—

(1) The department and office may examine, or investigate any carrier, third-party administrator, servicing agent, or other claims-handling entity as often as is warranted to ensure that it is fulfilling its obligations under this chapter.

(2) An examination may cover any period of the carrier’s, third-party administrator’s, servicing agent’s, or other claims-handling entity’s operations since the last previous examination. An investigation based upon a reasonable belief by the department that a material violation of this chapter has occurred may cover any time period, but may not predate the last examination by more than 5 years. The department may by rule establish procedures, standards, and protocols for examinations and investigations. If the department finds any violation of this chapter, it may impose administrative penalties pursuant to this chapter. If the department finds any self-insurer in violation of this chapter, it may take action pursuant s. 440.38(3). Examinations or investigations by the department may address, but are not limited to addressing, patterns or practices of unreasonable delay in claims handling; timeliness and accuracy of payments and reports under ss. 440.13, 440.16, and 440.185; or patterns or practices of harassment, coercion, or intimidation of claimants. The department may also specify by rule the documentation to be maintained for each claim file.

(3) As to any examination or investigation conducted under this chapter, the department shall have the power to conduct onsite inspections of claims records and documentation of a carrier, third-party administrator, servicing agent, or other claims-handling entity, and conduct interviews, both sworn and unsworn, of claims-handling personnel. Carriers, third-party administrators, servicing agents, and other claims-handling entities shall make all claims records, documentation, communication, and correspondence available to department personnel during regular business hours. If any person fails to comply with a request for production of records or documents or fails to produce an employee for interview, the department may compel production or attendance by subpoena. The results of an examination or investigation shall be provided to the carrier, third-party administrator, servicing agent, or other claims-handling entity in a written report setting forth the basis for any violations that are asserted. Such report is agency action for purposes of chapter 120, and the aggrieved party may request a proceeding under s. 120.57 with regard to the findings and conclusion of the report.

(4) If the department finds that violations of this chapter have occurred, the department may impose an administrative penalty upon the offending entity or entities. For each offending entity, such penalties shall not exceed $2,500 for each pattern or practice constituting nonwillful violation and shall not exceed an aggregate amount of $10,000 for all nonwillful violations arising out of the same action. If the department finds a pattern of practice that constitutes a willful violation, the department may impose an administrative penalty upon each offending entity not to exceed $20,000 for each willful pattern or practice. Such fines shall not exceed $100,000 for all willful violations arising out of the same action. No penalty assessed under this section may be recouped by any carrier in the rate base, the premium, or any rate filing. Any administrative penalty imposed under this section for a nonwillful violation shall not duplicate an administrative penalty imposed under another provision of this chapter or the insurance code. The department may adopt rules to implement this section. The department shall adopt penalty guidelines by rule to set penalties under this chapter.

History.—s. 51, ch. 93-415; s. 52, ch. 2002-194; s. 494, ch. 2003-261; s. 32, ch. 2003-412.



440.53 - Effect of unconstitutionality.

440.53 Effect of unconstitutionality.—If any part of this chapter is adjudged unconstitutional by the courts, and such adjudication has the effect of invalidating any payment of compensation under this chapter, the period intervening between the time the injury was sustained and the time of such adjudication shall not be computed as a part of the time prescribed by law for the commencement of any action against the employer in respect of such injury; but the amount of any compensation paid under this chapter on account of such injury shall be deducted from the amount of damages awarded in such action in respect of such injury.

History.—s. 53, ch. 17481, 1935; CGL 1936 Supp. 5966(51); s. 23, ch. 78-300; s. 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1.



440.54 - Violation of child labor law.

440.54 Violation of child labor law.—If the judge of compensation claims determines that an injured employee at the time of an accident is a minor employed, permitted, or suffered to work in violation of any of the provisions of the child labor laws of Florida, the employer shall, in addition to the normal compensation and death benefits provided by this chapter, pay such additional compensation as the judge of compensation claims may determine according to the circumstances of the case or the seriousness of the violation; however, the total compensation so payable shall not exceed double the amount otherwise payable under this chapter. The employer alone, and not the insurance carrier, shall be liable for the increased compensation or increased death benefits provided for by this section. Any provision in an insurance policy undertaking to protect an employer from such increased liability shall be void.

History.—s. 18, ch. 18413, 1937; CGL 1940 Supp. 5966(54); s. 15, ch. 28241, 1953; ss. 17, 35, ch. 69-106; s. 26, ch. 75-209; s. 23, ch. 78-300; ss. 41, 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 15, ch. 91-46.



440.55 - Proceedings against state.

440.55 Proceedings against state.—Any person entitled to compensation benefits by reason of the injury or death of an employee of the state, its boards, bureaus, departments, agencies, or subdivisions employing labor, may maintain proceedings and actions at law against the state, its boards, bureaus, departments, agencies, and subdivisions, for such benefit, said proceedings and action at law to be in the same manner as provided herein with respect to other employers.

History.—s. 19, ch. 18413, 1937; CGL 1940 Supp. 5966(55); s. 23, ch. 78-300; s. 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1.



440.572 - Authorization for individual self-insurer to provide coverage.

440.572 Authorization for individual self-insurer to provide coverage.—An individual self-insurer having a net worth of not less than $250 million as authorized by s. 440.38(1)(f) may assume by contract the liabilities under this chapter of contractors and subcontractors, or each of them, employed by or on behalf of such individual self-insurer when performing work on or adjacent to property owned or used by the individual self-insurer by the department. The net worth of the individual self-insurer shall include the assets of the self-insurer’s parent company and its subsidiaries, sister companies, affiliated companies, and other related entities, located within the geographic boundaries of the state.

History.—s. 43, ch. 90-201; s. 41, ch. 91-1; s. 48, ch. 93-415; s. 53, ch. 2002-194.



440.585 - Workers’ compensation group self-insurance fund application disclosure.

440.585 Workers’ compensation group self-insurance fund application disclosure.—Each application for workers’ compensation coverage under a group self-insurance fund authorized under this chapter must contain in contrasting color and in not less than 10-point type, the following statement: “This is a fully assessable policy. If the fund is unable to pay its obligations, policyholders must contribute on a pro rata earned premium basis the money necessary to meet any unfilled obligations.” If the application is signed by the applicant, it must be conclusively presumed that there was an informed, knowing acceptance of the assessment liability that exists as a result of participation in the fund.

History.—s. 4, ch. 92-328.



440.591 - Administrative procedure; rulemaking authority.

440.591 Administrative procedure; rulemaking authority.—The department, the Financial Services Commission, and the agency may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter conferring duties upon them.

History.—s. 46, ch. 90-201; s. 44, ch. 91-1; s. 115, ch. 98-200; s. 55, ch. 2002-194; s. 495, ch. 2003-261; s. 76, ch. 2005-2; s. 8, ch. 2012-135.



440.593 - Electronic reporting.

440.593 Electronic reporting.—

(1) The department may establish an electronic reporting system requiring or authorizing an employer or carrier to submit required forms, reports, or other information electronically rather than by other means. The department may establish different deadlines for submitting forms, reports, or information to the department, or to its authorized agent, via the electronic reporting system than are otherwise required when reporting information by other means.

(2) The department may require any carrier to submit data electronically, either directly or through a third-party vendor, and may require any carrier or vendor submitting data to the department electronically to be certified by the department. The department may specify performance requirements for any carrier or vendor submitting data electronically.

(3) The department may revoke the certification of any carrier or vendor determined by the department to be in noncompliance with performance standards prescribed by rule for electronic submissions.

(4) The department may assess a civil penalty, not to exceed $500 for each violation, as prescribed by rule.

(5) The department may adopt rules to administer this section.

History.—s. 50, ch. 93-415; s. 29, ch. 2001-91; s. 56, ch. 2002-194.



440.60 - Application of laws.

440.60 Application of laws.—

(1) Chapter 79-40, Laws of Florida, shall apply to all claims for injury arising out of accidents occurring on or after August 1, 1979.

(2) Sections 6-20, chapter 79-312, Laws of Florida, shall apply to all claims for injury arising out of accidents occurring on or after August 1, 1979.

(3) All acts or proceedings performed by or on behalf of the former Division of Workers’ Compensation of the 1Department of Labor and Employment Security or the employer, or in which the division or the employer was a party under s. 440.15(1) and (3) between October 1, 1974, and July 10, 1987, are ratified and validated in all respects if such acts or proceedings would have been valid if chapter 87-330, Laws of Florida, had been in effect at the time such acts or proceedings were performed.

History.—s. 127, ch. 79-40; ss. 23, 25, ch. 79-312; s. 10, ch. 87-330; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 69, ch. 2004-5.

1Note.—Section 69, ch. 2002-194, repealed s. 20.171, which created the Department of Labor and Employment Security.






Chapter 441 - EMPLOYEES TRUST BENEFIT PLANS

441.01 - Trust for employees.

441.01 Trust for employees.—A trust created by an employer as part of a stock bonus plan, pension plan, disability or death benefit plan, or profit sharing plan, for the exclusive benefit of some or all of his or her employees, to which contributions are made by such employer or employees, or both for the purpose of distributing to such employees the earnings or the principal, or both earnings and principal, of the fund so held in trust, shall not be deemed to be invalid as violating any existing law against perpetuities or suspension of the power of alienation of title to property; but such a trust may continue for such time as may be necessary to accomplish the purposes for which it may be created.

History.—s. 1, ch. 29948, 1955; s. 129, ch. 97-103.



441.02 - Trust for self-employed individuals and others.

441.02 Trust for self-employed individuals and others.—No trust created under a retirement plan for which provision has been made under the laws of the United States exempting such trust from federal income tax shall be deemed to be invalid as violating any existing laws against perpetuities or suspension of the power of alienation of title to property or the accumulation of income; but such a trust may continue for such time as may be necessary to accomplish the purposes for which it may be created, may be permitted to accumulate the income until such time as such income shall become distributable to the beneficiary or beneficiaries under the terms of the trust and may according to its terms be made irrevocable and the interests of its beneficiary or beneficiaries therein may be made nontransferable by assignment or otherwise.

History.—s. 2, ch. 29948, 1955.






Chapter 443 - REEMPLOYMENT ASSISTANCE

443.011 - Short title.

443.011 Short title.—This chapter may be cited as the “Reemployment Assistance Program Law.”

History.—s. 2, ch. 18402, 1937; CGL 1940 Supp. 4151(488); ss. 1, 8, 9, ch. 80-95; s. 13, ch. 2003-36; s. 1, ch. 2012-30.

Note.—Former s. 443.01.



443.012 - Reemployment Assistance Appeals Commission.

443.012 Reemployment Assistance Appeals Commission.—

(1) There is created within the Division of Workforce Services of the Department of Economic Opportunity a Reemployment Assistance Appeals Commission. The commission is composed of a chair and two other members appointed by the Governor, subject to confirmation by the Senate. Only one appointee may be a representative of employers, as demonstrated by his or her previous vocation, employment, or affiliation; and only one appointee may be a representative of employees, as demonstrated by his or her previous vocation, employment, or affiliation.

(a) The chair shall devote his or her entire time to commission duties and is responsible for the administrative functions of the commission.

(b) The chair has authority to appoint a general counsel and other personnel to carry out the duties and responsibilities of the commission.

(c) The chair must have the qualifications required by law for a judge of the circuit court and may not engage in any other business vocation or employment. Notwithstanding any other law, the chair shall be paid a salary equal to that paid under state law to a judge of the circuit court.

(d) The remaining members shall be paid a stipend of $100 for each day they are engaged in the work of the commission. The chair and other members are entitled to be reimbursed for travel expenses, as provided in s. 112.061.

(e) The total salary and travel expenses of each member of the commission shall be paid from the Employment Security Administration Trust Fund.

(2) The members of the commission shall be appointed to staggered terms of 4 years each. A vacancy for the unexpired term of a member shall be filled in the same manner as the original appointment. The presence of two members constitutes a quorum for any called meeting of the commission.

(3) The commission has all authority, powers, duties, and responsibilities relating to reemployment assistance appeal proceedings under this chapter.

(4) The property, personnel, and appropriations relating to the specified authority, powers, duties, and responsibilities of the commission shall be provided to the commission by the Department of Economic Opportunity.

(5) The commission is not subject to control, supervision, or direction by the Department of Economic Opportunity in performing its powers or duties under this chapter.

(6) The commission may make expenditures, including expenditures for personal services and rent, for law books, books of reference, periodicals, furniture, equipment, and supplies, and for printing and binding as necessary in exercising its authority and powers and carrying out its duties and responsibilities. All such expenditures of the commission shall be allowed and paid as provided in s. 443.211 upon the presentation of itemized vouchers approved by the chair.

(7) The commission may charge fees for publications, subscriptions, and copies of records and documents. These fees must be deposited in the Employment Security Administration Trust Fund.

(8) The commission shall maintain and keep open during reasonable business hours an office in Tallahassee for the purpose of transacting its business, at which office the commission shall keep its official records and papers. The offices shall be furnished and equipped by the commission. The commission may hold sessions and conduct hearings at any place within the state.

(9) The commission shall prepare and submit a budget covering the necessary administrative cost of the commission.

(10) The commission shall have a seal for authenticating its orders, awards, and proceedings, upon which shall be inscribed the words “State of Florida–Reemployment Assistance Appeals Commission–Seal,” and it shall be judicially noticed.

(11) The commission has authority to adopt rules under ss. 120.536(1) and 120.54 to administer the provisions of law conferring duties upon it.

(12) Orders of the commission relating to reemployment assistance under this chapter are subject to review only by notice of appeal to the district courts of appeal in the manner provided in s. 443.151(4)(e).

History.—s. 11, ch. 99-240; s. 57, ch. 2002-194; s. 14, ch. 2003-36; s. 351, ch. 2011-142; s. 2, ch. 2012-30.



443.031 - Rule of liberal construction.

443.031 Rule of liberal construction.—This chapter shall be liberally construed to accomplish its purpose to promote employment security by increasing opportunities for reemployment and to provide, through the accumulation of reserves, for the payment of compensation to individuals with respect to their unemployment. The Legislature hereby declares its intention to provide for carrying out the purposes of this chapter in cooperation with the appropriate agencies of other states and of the Federal Government as part of a nationwide employment security program, and particularly to provide for meeting the requirements of Title III, the requirements of the Federal Unemployment Tax Act, and the Wagner-Peyser Act of June 6, 1933, entitled “An Act to provide for the establishment of a national employment system and for cooperation with the states in the promotion of such system, and for other purposes,” each as amended, in order to secure for this state and its citizens the grants and privileges available under such acts. All doubts as to the proper construction of any provision of this chapter shall be resolved in favor of conformity with such requirements.

History.—s. 231/2, ch. 18402, 1937; CGL 1940 Supp. 4151(488), 4151(507); s. 2, ch. 20685, 1941; s. 14, ch. 29771, 1955; ss. 1, 8, 9, ch. 80-95; s. 15, ch. 2003-36; s. 2, ch. 2011-235.

Note.—Former s. 443.20.



443.0315 - Effect of finding, judgment, conclusion, or order in separate or subsequent action or proceeding; use as evidence.

443.0315 Effect of finding, judgment, conclusion, or order in separate or subsequent action or proceeding; use as evidence.—Any finding of fact or law, judgment, conclusion, or final order made by a hearing officer, the commission, or any person with the authority to make findings of fact or law in any proceeding under this chapter is not conclusive or binding in any separate or subsequent action or proceeding, other than an action or proceeding under this chapter, between an individual and his or her present or prior employer brought before an arbitrator, court, or judge of this state or the United States, regardless of whether the prior action was between the same or related parties or involved the same facts.

History.—s. 8, ch. 96-411; s. 16, ch. 2003-36.



443.036 - Definitions.

443.036 Definitions.—As used in this chapter, the term:

(1) “Able to work” means physically and mentally capable of performing the duties of the occupation in which work is being sought.

(2) “Agricultural labor” means any remunerated service performed:

(a) On a farm, in the employ of any person, in connection with cultivating the soil or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and fur-bearing animals and wildlife.

(b) In the employ of the owner or tenant or other operator of a farm in connection with the operation, management, conservation, improvement, or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane if the major part of the service is performed on a farm.

(c) In connection with the production or harvesting of any commodity defined as an agricultural commodity in s. 15(g) of the Agricultural Marketing Act, as amended (46 Stat. 1550, s. 3; 12 U.S.C. s. 1141j); the ginning of cotton; or the operation or maintenance of ditches, canals, reservoirs, or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes.

(d)1. In the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity, but only if the operator produced more than one-half of the commodity for which the service is performed.

2. In the employ of a group of operators of farms, or a cooperative organization of which the operators are members, in the performance of service described in subparagraph 1., but only if the operators produced more than one-half of the commodity for which the service is performed.

3. Subparagraphs 1. and 2. do not apply to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption or in connection with grading, packing, packaging, or processing fresh citrus fruits.

(e) On a farm operated for profit if the service is not in the course of the employer’s trade or business.

(3) “American aircraft” means an aircraft registered under the laws of the United States.

(4) “American employer” means:

(a) An individual who is a resident of the United States.

(b) A partnership, if two-thirds or more of the partners are residents of the United States.

(c) A trust, if each of the trustees is a resident of the United States.

(d) A corporation organized under the laws of the United States or of any state.

(5) “American vessel” means any vessel documented or numbered under the laws of the United States. The term includes any vessel that is neither documented or numbered under the laws of the United States, nor documented under the laws of any foreign country, if its crew is employed solely by one or more citizens or residents of the United States or corporations organized under the laws of the United States or of any state.

(6) “Available for work” means actively seeking and being ready and willing to accept suitable work.

(7) “Base period” means the first four of the last five completed calendar quarters immediately preceding the first day of an individual’s benefit year.

(8) “Benefits” means the money payable to an individual, as provided in this chapter, for his or her unemployment.

(9) “Benefit year” means, for an individual, the 1-year period beginning with the first day of the first week for which the individual first files a valid claim for benefits and, thereafter, the 1-year period beginning with the first day of the first week for which the individual next files a valid claim for benefits after the termination of his or her last preceding benefit year. Each claim for benefits made in accordance with s. 443.151(2) is a valid claim if the individual was paid wages for insured work in accordance with s. 443.091(1)(g) and is unemployed at the time of filing the claim. However, the Department of Economic Opportunity may adopt rules providing for the establishment of a uniform benefit year for all workers in one or more groups or classes of service or within a particular industry if the department determines, after notice to the industry and to the workers in the industry and an opportunity to be heard in the matter, that those groups or classes of workers in a particular industry periodically experience unemployment resulting from layoffs or shutdowns for limited periods of time.

(10) “Calendar quarter” means each period of 3 consecutive calendar months ending on March 31, June 30, September 30, and December 31 of each year.

(11) “Casual labor” means labor that is occasional, incidental, or irregular, not exceeding 200 person-hours in total duration. As used in this subsection, the term “duration” means the period of time from the commencement to the completion of the particular job or project. Services performed by an employee for his or her employer during a period of 1 calendar month or any 2 consecutive calendar months, however, are deemed to be casual labor only if the service is performed on 10 or fewer calendar days, regardless of whether those days are consecutive. If any of the services performed by an individual on a particular labor project are not casual labor, each of the services performed by the individual on that job or project may not be deemed casual labor. Services must constitute casual labor and may not be performed in the course of the employer’s trade or business for those services to be exempt under this section.

(12) “Commission” means the Reemployment Assistance Appeals Commission.

(13) “Contributing employer” means an employer who is liable for contributions under this chapter.

(14) “Contribution” means a payment of payroll tax to the Unemployment Compensation Trust Fund which is required under this chapter to finance reemployment assistance benefits.

(15) “Crew leader” means an individual who:

(a) Furnishes individuals to perform service in agricultural labor for another person.

(b) Pays, either on his or her own behalf or on behalf of the other person, the individuals furnished by him or her for the service in agricultural labor performed by those individuals.

(c) Has not entered into a written agreement with the other person under which the individual is designated as an employee of the other person.

(16) “Earned income” means gross remuneration derived from work, professional service, or self-employment. The term includes commissions, bonuses, back pay awards, and the cash value of all remuneration paid in a medium other than cash. The term does not include income derived from invested capital or ownership of property.

(17) “Educational institution” means an institution, except for an institution of higher education:

(a) In which participants, trainees, or students are offered an organized course of study or training designed to transfer to them knowledge, skills, information, doctrines, attitudes, or abilities from, by, or under the guidance of, an instructor or teacher;

(b) That is approved, licensed, or issued a permit to operate as a school by the Department of Education or other governmental agency that is authorized within the state to approve, license, or issue a permit for the operation of a school; and

(c) That offers courses of study or training which are academic, technical, trade, or preparation for gainful employment in a recognized occupation.

(18) “Employee leasing company” means an employing unit that has a valid and active license under chapter 468 and that maintains the records required by s. 443.171(5) and, in addition, is responsible for producing quarterly reports concerning the clients of the employee leasing company and the internal staff of the employee leasing company. As used in this subsection, the term “client” means a party who has contracted with an employee leasing company to provide a worker, or workers, to perform services for the client. Leased employees include employees subsequently placed on the payroll of the employee leasing company on behalf of the client. An employee leasing company must notify the tax collection service provider within 30 days after the initiation or termination of the company’s relationship with any client company under chapter 468.

(19) “Employer” means an employing unit subject to this chapter under s. 443.1215.

(20) “Employing unit” means an individual or type of organization, including a partnership, limited liability company, association, trust, estate, joint-stock company, insurance company, or corporation, whether domestic or foreign; the receiver, trustee in bankruptcy, trustee, or successor of any of the foregoing; or the legal representative of a deceased person, which has or had in its employ one or more individuals performing services for it within this state.

(a) Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit is deemed to be employed by the employing unit for the purposes of this chapter, regardless of whether the individual was hired or paid directly by the employing unit or by an agent or employee of the employing unit, if the employing unit had actual or constructive knowledge of the work.

(b) Each individual performing services in this state for an employing unit maintaining at least two separate establishments in this state is deemed to be performing services for a single employing unit for the purposes of this chapter.

(c) A person who is an officer of a corporation, or a member of a limited liability company classified as a corporation for federal income tax purposes, and who performs services for the corporation or limited liability company in this state, regardless of whether those services are continuous, is deemed an employee of the corporation or the limited liability company during all of each week of his or her tenure of office, regardless of whether he or she is compensated for those services. Services are presumed to be rendered for the corporation in cases in which the officer is compensated by means other than dividends upon shares of stock of the corporation owned by him or her.

(d) A limited liability company shall be treated as having the same status as it is classified for federal income tax purposes. However, a single-member limited liability company shall be treated as the employer.

(21) “Employment” means a service subject to this chapter under s. 443.1216 which is performed by an employee for the person employing him or her.

(22) “Farm” includes stock, dairy, poultry, fruit, fur-bearing animal, and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities, and orchards.

(23) “Fund” means the Unemployment Compensation Trust Fund created under this chapter, into which all contributions and reimbursements required under this chapter are deposited and from which all benefits provided under this chapter are paid.

(24) “High quarter” means the quarter in an individual’s base period in which the individual has the greatest amount of wages paid, regardless of the number of employers paying wages in that quarter.

(25) “Hospital” means an institution that is licensed, certified, or approved by the Agency for Health Care Administration as a hospital.

(26) “Institution of higher education” means an educational institution that:

(a) Admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of a certificate of graduation;

(b) Is legally authorized in this state to provide a program of education beyond high school;

(c) Provides an educational program for which it awards a bachelor’s or higher degree, or provides a program that is acceptable for full credit toward a bachelor’s or higher degree; a program of postgraduate or postdoctoral studies; or a program of training to prepare students for gainful employment in a recognized occupation; and

(d) Is a public or other nonprofit institution.

The term includes each community college and state university in this state, and each other institution in this state authorized under s. 1005.03 to use the designation “college” or “university.”

(27) “Insured work” means employment for employers.

(28) “Leave of absence” means a temporary break in service to an employer, for a specified period of time, during which the employing unit guarantees the same or a comparable position to the worker at the expiration of the leave.

(29) “Misconduct,” irrespective of whether the misconduct occurs at the workplace or during working hours, includes, but is not limited to, the following, which may not be construed in pari materia with each other:

(a) Conduct demonstrating conscious disregard of an employer’s interests and found to be a deliberate violation or disregard of the reasonable standards of behavior which the employer expects of his or her employee. Such conduct may include, but is not limited to, willful damage to an employer’s property that results in damage of more than $50, or theft of employer property or property of a customer or invitee of the employer.

(b) Carelessness or negligence to a degree or recurrence that manifests culpability or wrongful intent, or shows an intentional and substantial disregard of the employer’s interests or of the employee’s duties and obligations to his or her employer.

(c) Chronic absenteeism or tardiness in deliberate violation of a known policy of the employer or one or more unapproved absences following a written reprimand or warning relating to more than one unapproved absence.

(d) A willful and deliberate violation of a standard or regulation of this state by an employee of an employer licensed or certified by this state, which violation would cause the employer to be sanctioned or have its license or certification suspended by this state.

(e)1. A violation of an employer’s rule, unless the claimant can demonstrate that:

a. He or she did not know, and could not reasonably know, of the rule’s requirements;

b. The rule is not lawful or not reasonably related to the job environment and performance; or

c. The rule is not fairly or consistently enforced.

2. Such conduct may include, but is not limited to, committing criminal assault or battery on another employee, or on a customer or invitee of the employer or committing abuse or neglect of a patient, resident, disabled person, elderly person, or child in her or his professional care.

(30) “Monetary determination” means a determination of whether and in what amount a claimant is eligible for benefits based on the claimant’s employment during the base period of the claim.

(31) “Nonmonetary determination” means a determination of the claimant’s eligibility for benefits based on an issue other than monetary entitlement and benefit overpayment.

(32) “Not in the course of the employer’s trade or business” means not promoting or advancing the trade or business of the employer.

(33) “One-stop career center” means a service site established and maintained as part of the one-stop delivery system under s. 445.009.

(34) “Pay period” means a period of 31 or fewer consecutive days for which a payment or remuneration is ordinarily made to the employee by the person employing him or her.

(35) “Public employer” means:

(a) A state agency or political subdivision of the state;

(b) An instrumentality that is wholly owned by one or more state agencies or political subdivisions of the state; or

(c) An instrumentality that is wholly owned by one or more state agencies, political subdivisions, or instrumentalities of the state and one or more state agencies or political subdivisions of one or more other states.

(36) “Reasonable assurance” means a written or verbal agreement, an agreement between an employer and a worker understood through tradition within the trade or occupation, or an agreement defined in an employer’s policy.

(37) “Reemployment assistance” means cash benefits payable to individuals with respect to their unemployment pursuant to the provisions of this chapter. Where the context requires, reemployment assistance also means cash benefits payable to individuals with respect to their unemployment pursuant to 5 U.S.C. ss. 8501-8525, 26 U.S.C. ss. 3301-3311, 42 U.S.C. ss. 501-504, 1101-1110, and 1321-1324, or pursuant to state laws which have been certified pursuant to 26 U.S.C. s. 3304 and 42 U.S.C. s. 503. Any reference to reemployment assistance shall mean compensation payable from an unemployment fund as defined in 26 U.S.C. s. 3306(f).

(38) “Reimbursement” means a payment of money to the Unemployment Compensation Trust Fund in lieu of a contribution which is required under this chapter to finance reemployment assistance benefits.

(39) “Reimbursing employer” means an employer who is liable for reimbursements in lieu of contributions under this chapter.

(40) “State” includes the states of the United States, the District of Columbia, Canada, the Commonwealth of Puerto Rico, and the Virgin Islands.

(41) “State law” means the unemployment insurance law of any state, approved by the United States Secretary of Labor under s. 3304 of the Internal Revenue Code of 1954.

(42) “Tax collection service provider” or “service provider” means the state agency providing reemployment assistance tax collection services under contract with the Department of Economic Opportunity through an interagency agreement pursuant to s. 443.1316.

(43) “Temporary layoff” means a job separation due to lack of work which does not exceed 8 consecutive weeks and which has a fixed or approximate return-to-work date.

(44) “Unemployment” or “unemployed” means:

(a) An individual is “totally unemployed” in any week during which he or she does not perform any services and for which earned income is not payable to him or her. An individual is “partially unemployed” in any week of less than full-time work if the earned income payable to him or her for that week is less than his or her weekly benefit amount. The Department of Economic Opportunity may adopt rules prescribing distinctions in the procedures for unemployed individuals based on total unemployment, part-time unemployment, partial unemployment of individuals attached to their regular jobs, and other forms of short-time work.

(b) An individual’s week of unemployment commences only after registration with the Department of Economic Opportunity as required in s. 443.091.

(45) “Wages” means remuneration subject to this chapter under s. 443.1217.

(46) “Week” means a period of 7 consecutive days as defined in the rules of the Department of Economic Opportunity. The department may by rule prescribe that a week is deemed to be “in,” “within,” or “during” the benefit year that contains the greater part of the week.

History.—s. 3, ch. 18402, 1937; s. 1, ch. 19637, 1939; CGL 1940 Supp. 4151(490); s. 3, ch. 20685, 1941; s. 1, ch. 21983, 1943; s. 7, ch. 22858, 1945; s. 1, ch. 24085, 1947; s. 10, ch. 26484, 1951; s. 1, ch. 26878, 1951; ss. 1, 2, ch. 26879, 1951; ss. 1, 2, ch. 28242, 1953; ss. 1, 2, chs. 29771, 29772, 1955; ss. 1, 2, 3, ch. 57-228; ss. 1, 2, ch. 61-228; s. 2, ch. 61-119; s. 1, ch. 61-132; s. 1, ch. 63-56; ss. 1, 2, ch. 63-155; s. 1, ch. 65-196; ss. 17, 35, ch. 69-106; ss. 1, 2, 3, ch. 71-225; s. 1, ch. 71-226; s. 165, ch. 71-377; s. 2, ch. 73-283; s. 117, ch. 73-333; s. 1, ch. 74-198; s. 1, ch. 75-39; s. 19, ch. 77-121; s. 1, ch. 77-262; s. 1, ch. 77-393; s. 1, ch. 77-399; s. 3, ch. 78-386; s. 21, ch. 79-7; s. 181, ch. 79-400; s. 1, ch. 80-50; ss. 2, 8, 9, ch. 80-95; ss. 1, 2, ch. 80-345; s. 282, ch. 81-259; s. 1, ch. 82-81; s. 1, ch. 83-10; s. 9, ch. 83-174; s. 1, ch. 83-186; s. 1, ch. 84-123; s. 1, ch. 84-200; s. 1, ch. 85-22; s. 68, ch. 85-81; s. 2, ch. 85-126; s. 1, ch. 86-227; s. 1, ch. 87-383; s. 2, ch. 88-289; s. 1, ch. 93-153; s. 1, ch. 94-347; s. 1, ch. 96-287; s. 1, ch. 96-374; ss. 1, 2, 10, ch. 96-378; ss. 1, 3, ch. 96-411; s. 19, ch. 96-423; s. 2, ch. 97-29; s. 1058, ch. 97-103; s. 4, ch. 98-149; s. 1, ch. 98-154; s. 212, ch. 99-8; s. 100, ch. 2000-153; s. 21, ch. 2000-157; s. 58, ch. 2002-194; ss. 17, 18, ch. 2003-36; s. 55, ch. 2003-164; s. 25, ch. 2003-254; s. 2, ch. 2009-101; s. 6, ch. 2010-90; s. 17, ch. 2010-138; s. 352, ch. 2011-142; s. 3, ch. 2011-235; s. 61, ch. 2012-5; s. 3, ch. 2012-30; s. 68, ch. 2012-96; s. 41, ch. 2013-39; s. 18, ch. 2014-218.

Note.—Former s. 443.03.



443.041 - Waiver of rights; fees; privileged communications.

443.041 Waiver of rights; fees; privileged communications.—

(1) WAIVER OF RIGHTS VOID.—Any agreement by an individual to waive, release, or commute her or his rights to benefits or any other rights under this chapter is void. Any agreement by an individual in the employ of any person or concern to pay all or any portion of any employer’s contributions, reimbursements, interest, penalties, fines, or fees required under this chapter from the employer, is void. An employer may not directly or indirectly make or require or accept any deduction from wages to finance the employer’s contributions, reimbursements, interest, penalties, fines, or fees required from her or him, or require or accept any waiver of any right under this chapter by any individual in her or his employ. An employer, or an officer or agent of an employer, who violates this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) FEES.—

(a) Except as otherwise provided in this chapter, an individual claiming benefits may not be charged fees of any kind in any proceeding under this chapter by the commission or the Department of Economic Opportunity, or their representatives, or by any court or any officer of the court. An individual claiming benefits in any proceeding before the commission or the department, or representatives of either, or a court may be represented by counsel or an authorized representative, but the counsel or representative may not charge or receive for those services more than an amount approved by the commission, the department, or the court.

(b) An attorney at law representing a claimant for benefits in any district court of appeal of this state or in the Supreme Court of Florida is entitled to counsel fees payable by the department as set by the court if the petition for review or appeal is initiated by the claimant and results in a decision awarding more benefits than provided in the decision from which appeal was taken. The amount of the fee may not exceed 50 percent of the total amount of regular benefits permitted under s. 443.111(5)(b) during the benefit year.

(c) The department shall pay attorneys’ fees awarded under this section from the Employment Security Administration Trust Fund as part of the costs of administration of this chapter and may pay these fees directly to the attorney for the claimant in a lump sum. The department or the commission may not pay any other fees or costs in connection with an appeal.

(d) Any person, firm, or corporation who or which seeks or receives any remuneration or gratuity for any services rendered on behalf of a claimant, except as allowed by this section and in an amount approved by the department, the commission, or a court, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) PRIVILEGED COMMUNICATIONS.—All letters, reports, communications, or any other matters, either oral or written, between an employer and an employee or between the Department of Economic Opportunity or its tax collection service provider and any of their agents, representatives, or employees which are written, sent, delivered, or made in connection with this chapter, are privileged and may not be the subject matter or basis for any suit for slander or libel in any court of the state.

History.—s. 16, ch. 18402, 1937; s. 11, ch. 19637, 1939; CGL 1940 Supp. 4151(503), 8135(42)-(44); s. 15, ch. 20685, 1941; s. 10, ch. 26879, 1951; s. 4, ch. 57-268; ss. 17, 35, ch. 69-106; s. 371, ch. 71-136; s. 28, ch. 79-7; s. 186, ch. 79-400; ss. 1, 8, 9, ch. 80-95; s. 11, ch. 91-269; s. 2, ch. 94-347; s. 140, ch. 97-103; s. 101, ch. 2000-153; s. 19, ch. 2003-36; s. 353, ch. 2011-142; s. 8, ch. 2011-235.

Note.—Former s. 443.16.



443.051 - Benefits not alienable; exception, child support intercept.

443.051 Benefits not alienable; exception, child support intercept.—

(1) DEFINITIONS.—As used in this section:

(a) “Reemployment assistance” or “unemployment compensation” means any compensation payable under state law, including amounts payable pursuant to an agreement under any federal law providing for compensation, assistance, or allowances for unemployment.

(b) “Support obligations” includes only those obligations that are being enforced under a plan described in s. 454 of the Social Security Act which has been approved by the Secretary of Health and Human Services under Part D of Title IV of the Social Security Act. Support obligations include any legally required payments to reduce delinquencies, arrearages, or retroactive support.

(c) “Support order” means a judgment, decree, or order, whether temporary or final, issued by a court of competent jurisdiction or administrative agency for the support and maintenance of a child that provides for monetary support, health care, arrearages, or past support. When the child support obligation is being enforced by the Department of Revenue, the term “support order” also means a judgment, decree, or order, whether temporary or final, issued by a court of competent jurisdiction for the support and maintenance of a child and the spouse or former spouse of the obligor with whom the child is living that provides for monetary support, health care, arrearages, or past support.

(2) BENEFITS NOT ALIENABLE.—Except as provided in subsection (3), benefits due under this chapter may not be assigned, pledged, encumbered, released, or commuted and, except as otherwise provided in this chapter, are exempt from all claims of creditors and from levy, execution, or attachment, or other remedy for recovery or collection of a debt, which exemption may not be waived.

(3) EXCEPTION, SUPPORT INTERCEPT.—

(a) The Department of Revenue shall, at least biweekly, provide the Department of Economic Opportunity with a magnetic tape or other electronic data file disclosing the individuals who owe support obligations and the amount of any legally required deductions.

(b) For support obligations established on or after July 1, 2006, and for support obligations established before July 1, 2006, when the support order does not address the withholding of reemployment assistance or unemployment compensation, the department shall deduct and withhold 40 percent of the reemployment assistance or unemployment compensation otherwise payable to an individual disclosed under paragraph (a). If delinquencies, arrearages, or retroactive support are owed and repayment has not been ordered, the unpaid amounts are included in the support obligation and are subject to withholding. If the amount deducted exceeds the support obligation, the Department of Revenue shall promptly refund the amount of the excess deduction to the obligor. For support obligations in effect before July 1, 2006, if the support order addresses the withholding of reemployment assistance or unemployment compensation, the department shall deduct and withhold the amount ordered by the court or administrative agency that issued the support order as disclosed by the Department of Revenue.

(c) The department shall pay any amount deducted and withheld under paragraph (b) to the Department of Revenue.

(d) Any amount deducted and withheld under this subsection shall for all purposes be treated as if it were paid to the individual as reemployment assistance or unemployment compensation and paid by the individual to the Department of Revenue for support obligations.

(e) The Department of Revenue shall reimburse the department for the administrative costs incurred by the department under this subsection which are attributable to support obligations being enforced by the department.

History.—s. 17, ch. 18402, 1937; CGL 1940 Supp. 4151(504); ss. 1, 8, 9, ch. 80-95; s. 1, ch. 82-91; s. 75, ch. 83-218; s. 141, ch. 97-103; s. 35, ch. 98-397; s. 50, ch. 2001-158; s. 20, ch. 2003-36; s. 37, ch. 2005-39; s. 354, ch. 2011-142; s. 4, ch. 2012-30.

Note.—Former s. 443.17.



443.061 - Vested rights not created.

443.061 Vested rights not created.—A right granted under this chapter is subject to amendment or repeal and does not create a vested right in any person.

History.—s. 20, ch. 18402, 1937; CGL 1940 Supp. 4151(508); ss. 1, 8, 9, ch. 80-95; s. 21, ch. 2003-36.

Note.—Former s. 443.21.



443.071 - Penalties.

443.071 Penalties.—

(1) Any person who makes a false statement or representation, knowing it to be false, or knowingly fails to disclose a material fact to obtain or increase any benefits or other payment under this chapter or under an employment security law of any other state, of the Federal Government, or of a foreign government, either for herself or himself or for any other person, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Each false statement or representation or failure to disclose a material fact constitutes a separate offense.

(2) Any employing unit or any officer or agent of any employing unit or any other person who makes a false statement or representation, knowing it to be false, or who knowingly fails to disclose a material fact, to prevent or reduce the payment of benefits to any individual entitled to benefits, to avoid becoming or remaining subject to this chapter, or to avoid or reduce any contribution, reimbursement, or other payment required from an employing unit under this chapter commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any employing unit or any officer or agent of any employing unit or any other person who fails to furnish any reports required under this chapter or to produce or permit the inspection of or copying of records as required under this chapter, who fails or refuses, within 6 months after written demand by the Department of Economic Opportunity or its tax collection service provider, to keep and maintain the payroll records required by this chapter or by rule of the department or the state agency providing tax collection services, or who willfully fails or refuses to make any contribution, reimbursement, or other payment required from an employer under this chapter commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4) Any person who establishes a fictitious employing unit by submitting to the Department of Economic Opportunity or its tax collection service provider fraudulent employing unit records or tax or wage reports by the introduction of fraudulent records into a computer system, the intentional or deliberate alteration or destruction of computerized information or files, or the theft of financial instruments, data, and other assets, for the purpose of enabling herself or himself or any other person to receive benefits under this chapter to which such person is not entitled, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) In any prosecution or action under this section, the entry into evidence of the signature of a person on a document, letter, or other writing constitutes prima facie evidence of the person’s identity if the following conditions exist:

(a) The document includes the person’s name, residence address, and social security number.

(b) The signature of the person is witnessed by an agent or employee of the Department of Economic Opportunity or its tax collection service provider at the time the document, letter, or other writing is filed.

(6) The entry into evidence of an application for reemployment assistance benefits initiated by the use of the Internet claims program or the interactive voice response system telephone claims program of the Department of Economic Opportunity constitutes prima facie evidence of the establishment of a personal benefit account by or for an individual if the following information is provided: the applicant’s name, residence address, date of birth, social security number, and present or former place of work.

(7) The entry into evidence of a transaction history generated by a personal identification number, password, or other identifying code used by the department in establishing that a certification or claim for one or more weeks of benefits was made against the benefit account of the individual, together with documentation that payment was paid by a state warrant made to the order of the person, direct deposit via electronic means, or department-issued debit card, constitutes prima facie evidence that the person claimed and received reemployment assistance benefits from the state.

(8) All records relating to investigations of reemployment assistance fraud in the custody of the Department of Economic Opportunity or its tax collection service provider are available for examination by the Department of Law Enforcement, the state attorneys, or the Office of the Statewide Prosecutor in the prosecution of offenses under s. 817.568 or in proceedings brought under this chapter.

History.—s. 18, ch. 18402, 1937; CGL 1940 Supp. 4151(510), 8135(45), (46), (47); s. 16, ch. 20685, 1941; s. 11, ch. 26879, 1951; s. 1, ch. 29770, 1955; ss. 17, 35, ch. 69-106; s. 372, ch. 71-136; s. 2, ch. 75-121; s. 1, ch. 78-295; s. 7, ch. 79-308; ss. 1, 8, 9, ch. 80-95; s. 142, ch. 97-103; s. 22, ch. 2003-36; s. 2, ch. 2005-209; s. 355, ch. 2011-142; s. 5, ch. 2012-30.

Note.—Former s. 443.22.



443.091 - Benefit eligibility conditions.

443.091 Benefit eligibility conditions.—

(1) An unemployed individual is eligible to receive benefits for any week only if the Department of Economic Opportunity finds that:

(a) She or he has made a claim for benefits for that week in accordance with the rules adopted by the department.

(b) She or he has completed the department’s online work registration and subsequently reports to the one-stop career center as directed by the local workforce development board for reemployment services. This requirement does not apply to persons who are:

1. Non-Florida residents;

2. On a temporary layoff;

3. Union members who customarily obtain employment through a union hiring hall;

4. Claiming benefits under an approved short-time compensation plan as provided in s. 443.1116; or

5. Unable to complete the online work registration due to illiteracy, physical or mental impairment, a legal prohibition from using a computer, or a language impediment. If a person is exempted from the online work registration under this subparagraph, then the filing of his or her claim constitutes registration for work.

(c) To make continued claims for benefits, she or he is reporting to the department in accordance with this paragraph and department rules. Department rules may not conflict with s. 443.111(1)(b), which requires that each claimant continue to report regardless of any pending appeal relating to her or his eligibility or disqualification for benefits.

1. For each week of unemployment claimed, each report must, at a minimum, include the name, address, and telephone number of each prospective employer contacted, or the date the claimant reported to a one-stop career center, pursuant to paragraph (d).

2. The department shall offer an online assessment aimed at identifying an individual’s skills, abilities, and career aptitude. The skills assessment must be voluntary, and the department shall allow a claimant to choose whether to take the skills assessment. The online assessment shall be made available to any person seeking services from a local workforce development board or a one-stop career center.

a. If the claimant chooses to take the online assessment, the outcome of the assessment shall be made available to the claimant, local workforce development board, and one-stop career center. The department, local workforce development board, or one-stop career center shall use the assessment to develop a plan for referring individuals to training and employment opportunities. Aggregate data on assessment outcomes may be made available to CareerSource Florida, Inc., and Enterprise Florida, Inc., for use in the development of policies related to education and training programs that will ensure that businesses in this state have access to a skilled and competent workforce.

b. Individuals shall be informed of and offered services through the one-stop delivery system, including career counseling, the provision of skill match and job market information, and skills upgrade and other training opportunities, and shall be encouraged to participate in such services at no cost to the individuals. The department shall coordinate with CareerSource Florida, Inc., the local workforce development boards, and the one-stop career centers to identify, develop, and use best practices for improving the skills of individuals who choose to participate in skills upgrade and other training opportunities. The department may contract with an entity to create the online assessment in accordance with the competitive bidding requirements in s. 287.057. The online assessment must work seamlessly with the Reemployment Assistance Claims and Benefits Information System.

(d) She or he is able to work and is available for work. In order to assess eligibility for a claimed week of unemployment, the department shall develop criteria to determine a claimant’s ability to work and availability for work. A claimant must be actively seeking work in order to be considered available for work. This means engaging in systematic and sustained efforts to find work, including contacting at least five prospective employers for each week of unemployment claimed. The department may require the claimant to provide proof of such efforts to the one-stop career center as part of reemployment services. A claimant’s proof of work search efforts may not include the same prospective employer at the same location in 3 consecutive weeks, unless the employer has indicated since the time of the initial contact that the employer is hiring. The department shall conduct random reviews of work search information provided by claimants. As an alternative to contacting at least five prospective employers for any week of unemployment claimed, a claimant may, for that same week, report in person to a one-stop career center to meet with a representative of the center and access reemployment services of the center. The center shall keep a record of the services or information provided to the claimant and shall provide the records to the department upon request by the department. However:

1. Notwithstanding any other provision of this paragraph or paragraphs (b) and (e), an otherwise eligible individual may not be denied benefits for any week because she or he is in training with the approval of the department, or by reason of s. 443.101(2) relating to failure to apply for, or refusal to accept, suitable work. Training may be approved by the department in accordance with criteria prescribed by rule. A claimant’s eligibility during approved training is contingent upon satisfying eligibility conditions prescribed by rule.

2. Notwithstanding any other provision of this chapter, an otherwise eligible individual who is in training approved under s. 236(a)(1) of the Trade Act of 1974, as amended, may not be determined ineligible or disqualified for benefits due to enrollment in such training or because of leaving work that is not suitable employment to enter such training. As used in this subparagraph, the term “suitable employment” means work of a substantially equal or higher skill level than the worker’s past adversely affected employment, as defined for purposes of the Trade Act of 1974, as amended, the wages for which are at least 80 percent of the worker’s average weekly wage as determined for purposes of the Trade Act of 1974, as amended.

3. Notwithstanding any other provision of this section, an otherwise eligible individual may not be denied benefits for any week because she or he is before any state or federal court pursuant to a lawfully issued summons to appear for jury duty.

4. Union members who customarily obtain employment through a union hiring hall may satisfy the work search requirements of this paragraph by reporting daily to their union hall.

5. The work search requirements of this paragraph do not apply to persons who are unemployed as a result of a temporary layoff or who are claiming benefits under an approved short-time compensation plan as provided in s. 443.1116.

6. In small counties as defined in s. 120.52(19), a claimant engaging in systematic and sustained efforts to find work must contact at least three prospective employers for each week of unemployment claimed.

7. The work search requirements of this paragraph do not apply to persons required to participate in reemployment services under paragraph (e).

(e) She or he participates in reemployment services, such as job search assistance services, whenever the individual has been determined, by a profiling system established by the rules of the department, to be likely to exhaust regular benefits and to be in need of reemployment services.

(f) She or he has been unemployed for a waiting period of 1 week. A week may be counted as a waiting week under this subsection only if:

1. It occurs within the benefit year that includes the week for which she or he claims payment of benefits;

2. Benefits have not been paid for that week; and

3. The individual was eligible for benefits for that week as provided in this section and s. 443.101, except for the requirements of this subsection and s. 443.101(5).

(g) She or he has been paid wages for insured work equal to 1.5 times her or his high quarter wages during her or his base period, except that an unemployed individual is not eligible to receive benefits if the base period wages are less than $3,400.

(h) She or he submitted to the department a valid social security number assigned to her or him. The department may verify the social security number with the United States Social Security Administration and may deny benefits if the department is unable to verify the individual’s social security number, the social security number is invalid, or the social security number is not assigned to the individual.

(2) An individual may not receive benefits in a benefit year unless, after the beginning of the next preceding benefit year during which she or he received benefits, she or he performed service, regardless of whether in employment as defined in s. 443.036, and earned remuneration for that service of at least 3 times her or his weekly benefit amount as determined for her or his current benefit year.

(3) Benefits based on service in employment described in s. 443.1216(2) and (3) are payable in the same amount, on the same terms, and subject to the same conditions as benefits payable based on other service subject to this chapter, except that:

(a) Benefits are not payable for services in an instructional, research, or principal administrative capacity for an educational institution or an institution of higher education for any week of unemployment commencing during the period between 2 successive academic years; during a similar period between two regular terms, whether or not successive; or during a period of paid sabbatical leave provided for in the individual’s contract, to any individual, if the individual performs those services in the first of those academic years or terms and there is a contract or a reasonable assurance that the individual will perform services in any such capacity for any educational institution or institution of higher education in the second of those academic years or terms.

(b) Benefits may not be based on services in any other capacity for an educational institution or an institution of higher education to any individual for any week that commences during a period between 2 successive academic years or terms if the individual performs those services in the first of the academic years or terms and there is a reasonable assurance that the individual will perform those services in the second of the academic years or terms. However, if compensation is denied to any individual under this paragraph and the individual was not offered an opportunity to perform those services for the educational institution for the second of those academic years or terms, that individual is entitled to a retroactive payment of compensation for each week for which the individual filed a timely claim for compensation and for which compensation was denied solely by reason of this paragraph.

(c) Benefits are not payable based on services provided to an educational institution or institution of higher learning to any individual for any week that commences during an established and customary vacation period or holiday recess if the individual performs any services described in paragraph (a) or paragraph (b) in the period immediately before the vacation period or holiday recess and there is a reasonable assurance that the individual will perform any service in the period immediately after the vacation period or holiday recess.

(d) Benefits are not payable for services in any capacity specified in paragraphs (a), (b), and (c) to any individual who performed those services in an educational institution while in the employ of a governmental agency or governmental entity that is established and operated exclusively for the purpose of providing those services to one or more educational institutions.

(e) Benefits are not payable for services in any capacity specified in paragraphs (a), (b), (c), and (d) to any individual who provided those services to or on behalf of an educational institution, or an institution of higher education.

(f) Effective July 1, 2013, paragraphs (a), (b), and (c) shall apply to services provided by an individual for an educational institution while in the employ of a private employer holding a contractual relationship with such educational institution, but only if the base period wages attributable to such services are identified as such in the quarterly reports filed pursuant to s. 443.131(1).

(g) As used in this subsection, the term:

1. “Fixed contract” means a written agreement of employment for a specified period of time.

2. “Continuing contract” means a written agreement that is automatically renewed until terminated by one of the parties to the contract.

(4) In the event of national emergency, in the course of which the Federal Emergency Unemployment Payment Plan is, at the request of the Governor, invoked for all or any part of the state, the emergency plan shall supersede the procedures prescribed by this chapter, and by rules adopted under this chapter, and the department shall act as the Florida agency for the United States Department of Labor in the administration of the plan.

(5) Benefits are not payable to any individual based on service 90 percent or more of which consists of participating in sports or athletic events or training, or preparing to participate, for any week that commences during the period between two successive sport seasons, or similar periods, if the individual performed the service in the first of those seasons, or similar periods, and there is a reasonable assurance that the individual will perform those services in the later of those seasons, or similar periods.

History.—s. 5, ch. 18402, 1937; s. 3, ch. 19637, 1939; CGL 1940 Supp. 4151(492); s. 5, ch. 20685, 1941; s. 3, ch. 21983, 1943; s. 3, ch. 26879, 1951; s. 3, ch. 29771, 1955; s. 2, ch. 57-247; s. 3, ch. 59-55; s. 2, ch. 61-132; ss. 17, 35, ch. 69-106; s. 5, ch. 71-225; s. 2, ch. 75-39; s. 3, ch. 77-262; s. 3, ch. 77-399; s. 1, ch. 77-420; s. 2, ch. 78-386; ss. 3, 8, 9, ch. 80-95; s. 2, ch. 82-91; s. 2, ch. 83-10; s. 1, ch. 84-40; s. 1, ch. 84-279; s. 1, ch. 85-114; s. 1, ch. 88-100; s. 3, ch. 88-289; s. 1, ch. 90-9; s. 1, ch. 90-89; s. 3, ch. 94-347; s. 3, ch. 96-378; s. 20, ch. 96-423; s. 1059, ch. 97-103; s. 5, ch. 98-149; s. 2, ch. 98-154; s. 105, ch. 2000-165; s. 23, ch. 2003-36; s. 3, ch. 2005-209; s. 7, ch. 2010-90; s. 35, ch. 2011-4; s. 356, ch. 2011-142; s. 4, ch. 2011-235; s. 6, ch. 2012-30; s. 69, ch. 2012-96; s. 82, ch. 2013-15; s. 42, ch. 2013-39; s. 110, ch. 2014-17; s. 19, ch. 2014-218; s. 24, ch. 2015-98; s. 24, ch. 2016-216.

Note.—Former s. 443.05.



443.101 - Disqualification for benefits.

443.101 Disqualification for benefits.—An individual shall be disqualified for benefits:

(1)(a) For the week in which he or she has voluntarily left work without good cause attributable to his or her employing unit or has been discharged by the employing unit for misconduct connected with his or her work, based on a finding by the Department of Economic Opportunity. As used in this paragraph, the term “work” means any work, whether full-time, part-time, or temporary.

1. Disqualification for voluntarily quitting continues for the full period of unemployment next ensuing after the individual has left his or her full-time, part-time, or temporary work voluntarily without good cause and until the individual has earned income equal to or greater than 17 times his or her weekly benefit amount. As used in this subsection, the term “good cause” includes only that cause attributable to the employing unit which would compel a reasonable employee to cease working or attributable to the individual’s illness or disability requiring separation from his or her work. Any other disqualification may not be imposed. An individual is not disqualified under this subsection for voluntarily leaving temporary work to return immediately when called to work by the permanent employing unit that temporarily terminated his or her work within the previous 6 calendar months, or for voluntarily leaving work to relocate as a result of his or her military-connected spouse’s permanent change of station orders, activation orders, or unit deployment orders.

2. Disqualification for being discharged for misconduct connected with his or her work continues for the full period of unemployment next ensuing after having been discharged and until the individual is reemployed and has earned income of at least 17 times his or her weekly benefit amount and for not more than 52 weeks immediately following that week, as determined by the department in each case according to the circumstances or the seriousness of the misconduct, under the department’s rules adopted for determinations of disqualification for benefits for misconduct.

3. If an individual has provided notification to the employing unit of his or her intent to voluntarily leave work and the employing unit discharges the individual for reasons other than misconduct before the date the voluntary quit was to take effect, the individual, if otherwise entitled, shall receive benefits from the date of the employer’s discharge until the effective date of his or her voluntary quit.

4. If an individual is notified by the employing unit of the employer’s intent to discharge the individual for reasons other than misconduct and the individual quits without good cause before the date the discharge was to take effect, the claimant is ineligible for benefits pursuant to s. 443.091(1)(d) for failing to be available for work for the week or weeks of unemployment occurring before the effective date of the discharge.

(b) For any week with respect to which the department finds that his or her unemployment is due to a suspension for misconduct connected with the individual’s work.

(c) For any week with respect to which the department finds that his or her unemployment is due to a leave of absence, if the leave was voluntarily initiated by the individual.

(d) For any week with respect to which the department finds that his or her unemployment is due to a discharge for misconduct connected with the individual’s work, consisting of drug use, as evidenced by a positive, confirmed drug test.

(2) If the Department of Economic Opportunity finds that the individual has failed without good cause to apply for available suitable work, accept suitable work when offered to him or her, or return to the individual’s customary self-employment when directed by the department, the disqualification continues for the full period of unemployment next ensuing after he or she failed without good cause to apply for available suitable work, accept suitable work, or return to his or her customary self-employment, and until the individual has earned income of at least 17 times his or her weekly benefit amount. The department shall by rule adopt criteria for determining the “suitability of work,” as used in this section. In developing these rules, the department shall consider the duration of a claimant’s unemployment in determining the suitability of work and the suitability of proposed rates of compensation for available work. Further, after an individual has received 25 weeks of benefits in a single year, suitable work is a job that pays the minimum wage and is 120 percent or more of the weekly benefit amount the individual is drawing.

(a) In determining whether or not any work is suitable for an individual, the department shall consider the degree of risk to the individual’s health, safety, and morals; the individual’s physical fitness, prior training, experience, prior earnings, length of unemployment, and prospects for securing local work in his or her customary occupation; and the distance of the available work from his or her residence.

(b) Notwithstanding any other provisions of this chapter, work is not deemed suitable and benefits may not be denied to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

1. The position offered is vacant due directly to a strike, lockout, or other labor dispute.

2. The wages, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality.

3. As a condition of being employed, the individual is required to join a company union or to resign from or refrain from joining any bona fide labor organization.

(c) If the department finds that an individual was rejected for offered employment as the direct result of a positive, confirmed drug test required as a condition of employment, the individual is disqualified for refusing to accept an offer of suitable work.

(3) For any week with respect to which he or she is receiving or has received remuneration in the form of:

(a) Wages in lieu of notice.

(b) Severance pay. The number of weeks that an individual’s severance pay disqualifies the individual is equal to the amount of the severance pay divided by that individual’s average weekly wage received from the employer that paid the severance pay, rounded down to the nearest whole number, beginning with the week the individual is separated from employment.

(c) Compensation for temporary total disability or permanent total disability under the workers’ compensation law of any state or under a similar law of the United States.

If the remuneration referred to in this subsection is less than the benefits that would otherwise be due under this chapter, an individual who is otherwise eligible is entitled to receive for that week benefits reduced by the amount of the remuneration.

(4) For any week with respect to which the department finds that his or her total or partial unemployment is due to a labor dispute in active progress which exists at the factory, establishment, or other premises at which he or she is or was last employed; except that this subsection does not apply if it is shown to the satisfaction of the department that:

(a)1. He or she is not participating in, financing, or directly interested in the labor dispute that is in active progress; however, the payment of regular union dues may not be construed as financing a labor dispute within the meaning of this section; and

2. He or she does not belong to a grade or class of workers of which immediately before the commencement of the labor dispute there were members employed at the premises at which the labor dispute occurs any of whom are participating in, financing, or directly interested in the dispute; if in any case separate branches of work are commonly conducted as separate businesses in separate premises, or are conducted in separate departments of the same premises, each department, for the purpose of this subsection, is deemed to be a separate factory, establishment, or other premise.

(b) His or her total or partial unemployment results from a lockout by his or her employer. As used in this section, the term “lockout” means a situation in which employees have not gone on strike, nor have employees notified the employer of a date certain for a strike, but in which employees have been denied entry to the factory, establishment, or other premises of employment by the employer. However, benefits are not payable under this paragraph if the lockout action was taken in response to threats, actions, or other indications of impending damage to property and equipment or possible physical violence by employees or in response to actual damage or violence or a substantial reduction in production instigated or perpetrated by employees.

(5) For any week with respect to which or a part of which he or she has received or is seeking reemployment assistance or unemployment benefits under a reemployment assistance or unemployment compensation law of another state or of the United States. For the purposes of this subsection, a reemployment assistance or unemployment compensation law of the United States is any law of the United States which provides for payment of any type and in any amounts for periods of unemployment due to lack of work. However, if the appropriate agency of the other state or of the United States finally determines that he or she is not entitled to reemployment assistance or unemployment benefits, this disqualification does not apply.

(6) For making any false or fraudulent representation for the purpose of obtaining benefits contrary to this chapter, constituting a violation under s. 443.071. The disqualification imposed under this subsection shall begin with the week in which the false or fraudulent representation is made and shall continue for a period not to exceed 1 year after the date the Department of Economic Opportunity discovers the false or fraudulent representation and until any overpayment of benefits resulting from such representation has been repaid in full. This disqualification may be appealed in the same manner as any other disqualification imposed under this section. A conviction by any court of competent jurisdiction in this state of the offense prohibited or punished by s. 443.071 is conclusive upon the appeals referee and the commission of the making of the false or fraudulent representation for which disqualification is imposed under this section.

(7) If the Department of Economic Opportunity finds that the individual is an alien, unless the alien is an individual who has been lawfully admitted for permanent residence or otherwise is permanently residing in the United States under color of law, including an alien who is lawfully present in the United States as a result of the application of s. 203(a)(7) or s. 212(d)(5) of the Immigration and Nationality Act, if any modifications to s. 3304(a)(14) of the Federal Unemployment Tax Act, as provided by Pub. L. No. 94-566, which specify other conditions or other effective dates than those stated under federal law for the denial of benefits based on services performed by aliens, and which modifications are required to be implemented under state law as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act, are deemed applicable under this section, if:

(a) Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status is uniformly required from all applicants for benefits; and

(b) In the case of an individual whose application for benefits would otherwise be approved, a determination that benefits to such individual are not payable because of his or her alien status may not be made except by a preponderance of the evidence.

If the department finds that the individual has refused without good cause an offer of resettlement or relocation, which offer provides for suitable employment for the individual notwithstanding the distance of relocation, resettlement, or employment from the current location of the individual in this state, this disqualification continues for the week in which the failure occurred and for not more than 17 weeks immediately after that week, or a reduction by not more than 5 weeks from the duration of benefits, as determined by the department in each case.

(8) For any week with respect to which he or she has received, from a base period employer, benefits from a retirement, pension, or annuity program embodied in a union contract or either a public or private employee benefit program, except:

(a) For any week in which benefits from a retirement, pension, or annuity program, as referred to in this subsection, are less than the weekly benefits that would otherwise be due under this chapter, he or she is entitled to receive for that week, if otherwise eligible, benefits reduced by the amount of benefits from the retirement, pension, or annuity program, prorated to a weekly basis;

(b) For any week in which an individual has received benefits from a retirement, pension, or annuity program, as referred to in this subsection, for which program he or she has paid at least one-half of the contributions, the individual is entitled to receive for that week, if otherwise eligible, benefits reduced by one-half of the amount of benefits from the retirement, pension, or annuity program, prorated on a weekly basis; or

(c) For any week in which he or she has received benefits from a retirement, pension, or annuity program under the United States Social Security Act, for which program he or she has paid any contribution, benefits may not be reduced because of the contribution.

For the purpose of this subsection, benefits from the United States Social Security Act, a disability benefit program, or any other similar periodic payment based on the previous work of the individual are considered retirement income, except as provided in paragraph (c).

(9) If the individual was terminated from his or her work as follows:

(a) If the Department of Economic Opportunity or the Reemployment Assistance Appeals Commission finds that the individual was terminated from work for violation of any criminal law, under any jurisdiction, which was in connection with his or her work, and the individual was convicted, or entered a plea of guilty or nolo contendere, the individual is not entitled to reemployment assistance benefits for up to 52 weeks, pursuant to rules adopted by the department, and until he or she has earned income of at least 17 times his or her weekly benefit amount. If, before an adjudication of guilt, an admission of guilt, or a plea of nolo contendere, the employer proves by competent substantial evidence to the department that the arrest was due to a crime against the employer or the employer’s business, customers, or invitees, the individual is not entitled to reemployment assistance benefits.

(b) If the department or the Reemployment Assistance Appeals Commission finds that the individual was terminated from work for any dishonest act in connection with his or her work, the individual is not entitled to reemployment assistance benefits for up to 52 weeks, pursuant to rules adopted by the department, and until he or she has earned income of at least 17 times his or her weekly benefit amount. If the employer terminates an individual as a result of a dishonest act in connection with his or her work and the department finds misconduct in connection with his or her work, the individual is not entitled to reemployment assistance benefits.

If an individual is disqualified for benefits, the account of the terminating employer, if the employer is in the base period, is noncharged at the time the disqualification is imposed.

(10) Subject to the requirements of this subsection, if the claim is made based on the loss of employment as a leased employee for an employee leasing company or as a temporary employee for a temporary help firm.

(a) As used in this subsection, the term:

1. “Temporary help firm” means a firm that hires its own employees and assigns them to clients to support or supplement the client’s workforce in work situations such as employee absences, temporary skill shortages, seasonal workloads, and special assignments and projects, and includes a labor pool as defined in s. 448.22. The term also includes a firm created by an entity licensed under s. 125.012(6), which hires employees assigned by a union for the purpose of supplementing or supporting the workforce of the temporary help firm’s clients. The term does not include employee leasing companies regulated under part XI of chapter 468.

2. “Temporary employee” means an employee assigned to work for the clients of a temporary help firm. The term also includes a day laborer performing day labor, as defined in s. 448.22, who is employed by a labor pool as defined in s. 448.22.

3. “Leased employee” means an employee assigned to work for the clients of an employee leasing company regulated under part XI of chapter 468.

(b) A temporary or leased employee is deemed to have voluntarily quit employment and is disqualified for benefits under subparagraph (1)(a)1. if, upon conclusion of his or her latest assignment, the temporary or leased employee, without good cause, failed to contact the temporary help or employee-leasing firm for reassignment, if the employer advised the temporary or leased employee at the time of hire and that the leased employee is notified also at the time of separation that he or she must report for reassignment upon conclusion of each assignment, regardless of the duration of the assignment, and that reemployment assistance benefits may be denied for failure to report. For purposes of this section, the time of hire for a day laborer is upon his or her acceptance of the first assignment following completion of an employment application with the labor pool. The labor pool as defined in s. 448.22(1) must provide notice to the temporary employee upon conclusion of the latest assignment that work is available the next business day and that the temporary employee must report for reassignment the next business day. The notice must be given by means of a notice printed on the paycheck, written notice included in the pay envelope, or other written notification at the conclusion of the current assignment.

(11) If an individual is discharged from employment for drug use as evidenced by a positive, confirmed drug test as provided in paragraph (1)(d), or is rejected for offered employment because of a positive, confirmed drug test as provided in paragraph (2)(c), test results and chain of custody documentation provided to the employer by a licensed and approved drug-testing laboratory is self-authenticating and admissible in reemployment assistance hearings, and such evidence creates a rebuttable presumption that the individual used, or was using, controlled substances, subject to the following conditions:

(a) To qualify for the presumption described in this subsection, an employer must have implemented a drug-free workplace program under ss. 440.101 and 440.102, and must submit proof that the employer has qualified for the insurance discounts provided under s. 627.0915, as certified by the insurance carrier or self-insurance unit. In lieu of these requirements, an employer who does not fit the definition of “employer” in s. 440.102 may qualify for the presumption if the employer is in compliance with equivalent or more stringent drug-testing standards established by federal law or regulation.

(b) Only laboratories licensed and approved as provided in s. 440.102(9), or as provided by equivalent or more stringent licensing requirements established by federal law or regulation may perform the drug tests.

(c) Disclosure of drug test results and other information pertaining to drug testing of individuals who claim or receive compensation under this chapter shall be governed by s. 443.1715.

(12) For any week in which the individual is unavailable for work due to incarceration or imprisonment.

(13) For any week with respect to which the department finds that his or her unemployment is due to a discharge from employment for failure without good cause to maintain a license, registration, or certification required by applicable law necessary for the employee to perform her or his assigned job duties. For purposes of this subsection, the term “good cause” includes, but is not limited to, failure of the employer to submit information required for a license, registration, or certification; short-term physical injury which prevents the employee from completing or taking a required test; and inability to take or complete a required test that is outside the employee’s control.

History.—s. 6, ch. 18402, 1937; s. 4, ch. 19637, 1939; CGL 1940 Supp. 4151(493); s. 6, ch. 20685, 1941; s. 4, ch. 21983, 1943; s. 1, ch. 24083, 1947; s. 3, ch. 28242, 1953; s. 1, ch. 63-327; s. 1, ch. 63-157; s. 1, ch. 65-45; s. 1, ch. 65-114; s. 1, ch. 65-115; s. 1, ch. 65-244; s. 1, ch. 65-411; ss. 17, 35, ch. 69-106; s. 1, ch. 72-190; s. 4, ch. 77-262; s. 4, ch. 77-399; s. 1, ch. 77-424; s. 1, ch. 78-386; s. 22, ch. 79-7; s. 74, ch. 79-40; s. 2, ch. 79-293; s. 2, ch. 79-308; s. 183, ch. 79-400; ss. 3, 8, 9, ch. 80-95; s. 3, ch. 80-345; s. 1, ch. 81-42; s. 1, ch. 81-137; s. 4, ch. 88-289; s. 1, ch. 92-38; s. 1, ch. 92-84; s. 1, ch. 92-283; s. 2, ch. 93-153; s. 1, ch. 94-158; s. 4, ch. 94-347; s. 4, ch. 96-378; s. 2, ch. 96-411; s. 1060, ch. 97-103; s. 2, ch. 99-131; s. 24, ch. 2003-36; s. 7, ch. 2004-230; s. 1, ch. 2004-237; s. 1, ch. 2008-165; s. 6, ch. 2009-99; s. 15, ch. 2010-90; s. 357, ch. 2011-142; s. 5, ch. 2011-235; s. 7, ch. 2012-30; s. 43, ch. 2013-39.

Note.—Former s. 443.06.



443.111 - Payment of benefits.

443.111 Payment of benefits.—

(1) MANNER OF PAYMENT.—Benefits are payable from the fund in accordance with rules adopted by the Department of Economic Opportunity, subject to the following requirements:

(a) Benefits are payable electronically, except that an individual being paid by paper warrant on July 1, 2011, may continue to be paid in that manner until the expiration of the claim. The department may develop a system for the payment of benefits by electronic funds transfer, including, but not limited to, debit cards, electronic payment cards, or any other means of electronic payment that the department deems to be commercially viable or cost-effective. Commodities or services related to the development of such a system shall be procured by competitive solicitation, unless they are purchased from a state term contract pursuant to s. 287.056. The department shall adopt rules necessary to administer this paragraph.

(b) As required under s. 443.091(1), each claimant must report at least biweekly to receive reemployment assistance benefits and to attest to the fact that she or he is able and available for work, has not refused suitable work, is seeking work and has met the requirements of s. 443.091(1)(d), and, if she or he has worked, to report earnings from that work. Each claimant must continue to report regardless of any appeal or pending appeal relating to her or his eligibility or disqualification for benefits.

(2) QUALIFYING REQUIREMENTS.—To establish a benefit year for reemployment assistance benefits, an individual must have:

(a) Wage credits in two or more calendar quarters of the individual’s base period.

(b) Minimum total base period wage credits equal to the high quarter wages multiplied by 1.5, but at least $3,400 in the base period.

(3) WEEKLY BENEFIT AMOUNT.—An individual’s “weekly benefit amount” is an amount equal to one twenty-sixth of the total wages for insured work paid during that quarter of the base period in which the total wages paid were the highest, but not less than $32 or more than $275. The weekly benefit amount, if not a multiple of $1, is rounded downward to the nearest full dollar amount. The maximum weekly benefit amount in effect at the time the claimant establishes an individual weekly benefit amount is the maximum benefit amount applicable throughout the claimant’s benefit year.

(4) WEEKLY BENEFIT FOR UNEMPLOYMENT.—

(a) Total.—Each eligible individual who is totally unemployed in any week is paid for the week a benefit equal to her or his weekly benefit amount.

(b) Partial.—Each eligible individual who is partially unemployed in any week is paid for the week a benefit equal to her or his weekly benefit less that part of the earned income, if any, payable to her or him for the week which is in excess of 8 times the federal hourly minimum wage. These benefits, if not a multiple of $1, are rounded downward to the nearest full dollar amount.

(5) DURATION OF BENEFITS.—

(a) As used in this section, the term “Florida average unemployment rate” means the average of the 3 months for the most recent third calendar year quarter of the seasonally adjusted statewide unemployment rates as published by the Department of Economic Opportunity.

(b) Each otherwise eligible individual is entitled during any benefit year to a total amount of benefits equal to 25 percent of the total wages in his or her base period, not to exceed $6,325 or the product arrived at by multiplying the weekly benefit amount with the number of weeks determined in paragraph (c), whichever is less. However, the total amount of benefits, if not a multiple of $1, is rounded downward to the nearest full dollar amount. These benefits are payable at a weekly rate no greater than the weekly benefit amount.

(c) For claims submitted during a calendar year, the duration of benefits is limited to:

1. Twelve weeks if this state’s average unemployment rate is at or below 5 percent.

2. An additional week in addition to the 12 weeks for each 0.5 percent increment in this state’s average unemployment rate above 5 percent.

3. Up to a maximum of 23 weeks if this state’s average unemployment rate equals or exceeds 10.5 percent.

(d) For the purposes of this subsection, wages are counted as “wages for insured work” for benefit purposes with respect to any benefit year only if the benefit year begins after the date the employing unit by whom the wages were paid has satisfied the conditions of this chapter for becoming an employer.

(e) If the remuneration of an individual is not based upon a fixed period or duration of time or if the individual’s wages are paid at irregular intervals or in a manner that does not extend regularly over the period of employment, the wages for any week or for any calendar quarter for the purpose of computing an individual’s right to employment benefits only are determined in the manner prescribed by rule. These rules, to the extent practicable, must secure results reasonably similar to those that would prevail if the individual were paid her or his wages at regular intervals.

History.—s. 4, ch. 18402, 1937; s. 2, ch. 19637, 1939; CGL 1940 Supp. 4151(491); s. 4, ch. 20685, 1941; s. 2, ch. 21983, 1943; s. 1, ch. 23919, 1947; ss. 1, 2, 3, ch. 26801, 1951; s. 1, ch. 29695, 1955; s. 1, ch. 57-247; s. 1, ch. 57-795; ss. 1, 2, ch. 59-55; s. 1, ch. 61-173; s. 1, ch. 67-250; ss. 17, 35, ch. 69-106; ss. 1, 2, 3, ch. 70-166; s. 4, ch. 71-225; s. 1, ch. 71-247; s. 1, ch. 72-155; s. 2, ch. 74-198; s. 1, ch. 75-121; s. 2, ch. 77-262; s. 2, ch. 77-399; s. 1, ch. 79-293; s. 182, ch. 79-400; ss. 3, 8, 9, ch. 80-95; s. 1, ch. 80-233; s. 2, ch. 81-137; ss. 1, 2, ch. 82-23; s. 3, ch. 82-91; s. 3, ch. 83-10; s. 1, ch. 83-285; s. 1, ch. 83-313; s. 1, ch. 84-21; s. 2, ch. 84-279; s. 2, ch. 85-114; s. 1, ch. 85-126; ss. 1, 2, ch. 86-10; s. 2, ch. 87-383; ss. 1, 5, ch. 88-289; s. 1, ch. 89-346; s. 2, ch. 90-89; s. 1, ch. 90-191; ss. 1, 2, 3, ch. 91-9; s. 2, ch. 92-38; s. 1, ch. 92-313; ss. 5, 6, 8, ch. 94-347; s. 5, ch. 96-378; s. 21, ch. 96-423; s. 3, ch. 97-29; ss. 1061, 1062, ch. 97-103; s. 3, ch. 99-131; s. 102, ch. 2000-153; ss. 25, 50, ch. 2003-36; s. 1, ch. 2008-167; s. 26, ch. 2011-135; s. 358, ch. 2011-142; ss. 6, 7, ch. 2011-235; s. 8, ch. 2012-30; s. 70, ch. 2012-96; s. 83, ch. 2013-15.

Note.—Former s. 443.04.



443.1113 - Reemployment Assistance Claims and Benefits Information System.

443.1113 Reemployment Assistance Claims and Benefits Information System.—

(1) To the extent that funds are appropriated for each phase of the Reemployment Assistance Claims and Benefits Information System by the Legislature, the Department of Economic Opportunity shall replace and enhance the functionality provided in the following systems with an integrated Internet-based system that is known as the “Reemployment Assistance Claims and Benefits Information System”:

(a) Claims and benefit mainframe system.

(b) Florida unemployment Internet direct.

(c) Florida continued claim Internet directory.

(d) Call center interactive voice response system.

(e) Benefit overpayment screening system.

(f) Internet and Intranet appeals system.

(2) The Reemployment Assistance Claims and Benefits System shall accomplish the following main business objectives:

(a) Wherever cost-effective and operationally feasible, eliminate or automate existing paper processes and enhance any existing automated workflows in order to expedite customer transactions and eliminate redundancy.

(b) Enable online, self-service access to claimant and employer information and federal and state reporting.

(c) Integrate benefit payment control with the adjudication program and collection system in order to improve the detection of fraud.

(d) Comply with all requirements established in federal and state law for reemployment assistance.

(e) Integrate with the Department of Revenue’s statewide unified tax system that collects reemployment assistance taxes.

(3) The scope of the Reemployment Assistance Claims and Benefits Information System does not include any of the following functionalities:

(a) Collection of reemployment assistance taxes.

(b) General ledger, financial management, or budgeting capabilities.

(c) Human resource planning or management capabilities.

(4) The project to implement the Reemployment Assistance Claims and Benefits Information System is comprised of the following phases and corresponding implementation timeframes:

(a) No later than the end of fiscal year 2009-2010 completion of the business re-engineering analysis and documentation of both the detailed system requirements and the overall system architecture.

(b) The Reemployment Assistance Claims and Benefits Internet portal that replaces the Florida Unemployment Internet Direct and the Florida Continued Claims Internet Directory systems, the Call Center Interactive Voice Response System, the Benefit Overpayment Screening System, the Internet and Intranet Appeals System, and the Claims and Benefits Mainframe System shall be deployed to full operational status no later than the end of fiscal year 2013-2014.

(5) The Department of Economic Opportunity shall implement the following project governance structure until such time as the project is completed, suspended, or terminated:

(a) The project sponsor for the Reemployment Assistance Claims and Benefits Information System project is the department.

(b) The project shall be governed by an executive steering committee composed of the following voting members or their designees:

1. The executive director of the department.

2. The executive director of the Department of Revenue.

3. The director of the Division of Workforce Services within the department.

4. The program director of the General Tax Administration Program Office within the Department of Revenue.

5. The chief information officer of the department.

(c) The executive steering committee has the overall responsibility for ensuring that the project meets its primary objectives and is specifically responsible for:

1. Providing management direction and support to the project management team.

2. Assessing the project’s alignment with the strategic goals of the department for administering the reemployment assistance program.

3. Reviewing and approving or disapproving any changes to the project’s scope, schedule, and costs.

4. Reviewing, approving or disapproving, and determining whether to proceed with any major project deliverables.

5. Recommending suspension or termination of the project to the Governor, the President of the Senate, and the Speaker of the House of Representatives if it determines that the primary objectives cannot be achieved.

(d) The project management team shall work under the direction of the executive steering committee and shall be minimally comprised of senior managers and stakeholders from the department and the Department of Revenue. The project management team is responsible for:

1. Providing daily planning, management, and oversight of the project.

2. Submitting an operational work plan and providing quarterly updates to that plan to the executive steering committee. The plan must specify project milestones, deliverables, and expenditures.

3. Submitting written monthly project status reports to the executive steering committee which include:

a. Planned versus actual project costs;

b. An assessment of the status of major milestones and deliverables;

c. Identification of any issues requiring resolution, the proposed resolution for these issues, and information regarding the status of the resolution;

d. Identification of risks that must be managed; and

e. Identification of and recommendations regarding necessary changes in the project’s scope, schedule, or costs. All recommendations must be reviewed by project stakeholders before submission to the executive steering committee in order to ensure that the recommendations meet required acceptance criteria.

History.—s. 1, ch. 2009-73; s. 359, ch. 2011-142; s. 9, ch. 2012-30; s. 44, ch. 2013-39.



443.1115 - Extended benefits.

443.1115 Extended benefits.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Extended benefit period” means a period that:

1. Begins with the third week after a week for which there is a state “on” indicator; and

2. Ends with either of the following weeks, whichever occurs later:

a. The third week after the first week for which there is a state “off” indicator; or

b. The 13th consecutive week of that period.

However, an extended benefit period may not begin by reason of a state “on” indicator before the 14th week after the end of a prior extended benefit period that was in effect for this state.

(b) “State ‘on’ indicator” means the occurrence of a week in which the rate of insured unemployment under state law, not seasonally adjusted, for the period consisting of that week and the 12 weeks immediately preceding it:

1. Equals or exceeds 120 percent of the average of those rates for the corresponding 13-week period ending in each of the preceding 2 calendar years; and

2. Equals or exceeds 5 percent.

(c) “State ‘off’ indicator” means the occurrence of a week in which there is no state “on” indicator.

(d) “Rate of insured unemployment” means the percentage derived by dividing the average weekly number of individuals filing claims for regular compensation in this state, excluding extended-benefit claimants for weeks of unemployment with respect to the most recent 13-consecutive-week period, as determined by the Department of Economic Opportunity on the basis of its reports to the United States Secretary of Labor, by the average monthly employment covered under this chapter for the first four of the most recent six completed calendar quarters ending before the end of that 13-week period.

(e) “Regular benefits” means benefits payable to an individual under this chapter or under any other state law, including benefits payable to federal civilian employees and to ex-servicemembers under 5 U.S.C. ss. 8501-8525, other than extended benefits.

(f) “Extended benefits” means benefits, including benefits payable to federal civilian employees and to ex-servicemembers under 5 U.S.C. ss. 8501-8525, payable to an individual under this section for weeks of unemployment in her or his eligibility period.

(g) “Eligibility period” means the period consisting of the weeks in her or his benefit year which begin in an extended benefit period and, if her or his benefit year ends within that extended benefit period, any subsequent weeks beginning in that period.

(h) “Exhaustee” means an individual who, for any week of unemployment in her or his eligibility period:

1. Has received, before that week, all of the regular benefits available to her or him under this chapter or any other state law, including dependents’ allowances and benefits payable to federal civilian employees and ex-servicemembers under 5 U.S.C. ss. 8501-8525, in her or his current benefit year that includes that week. For the purposes of this paragraph, an individual has received all of the regular benefits available to her or him although, as a result of a pending appeal for wages paid for insured work which were not considered in the original monetary determination in her or his benefit year, she or he may subsequently be determined to be entitled to added regular benefits;

2. Her or his benefit year having expired before that week, was paid no, or insufficient, wages for insured work on the basis of which she or he could establish a new benefit year that includes that week; and

3.a. Has no right to unemployment benefits or allowances under the Railroad Unemployment Insurance Act or other federal laws as specified in regulations issued by the United States Secretary of Labor; and

b. Has not received and is not seeking unemployment benefits under the unemployment compensation law of Canada; but if she or he is seeking those benefits and the appropriate agency finally determines that she or he is not entitled to benefits under that law, she or he is considered an exhaustee.

(2) REGULAR BENEFITS ON CLAIMS FOR, AND THE PAYMENT OF, EXTENDED BENEFITS.—Except when the result is inconsistent with the other provisions of this section and as provided in the rules of the Department of Economic Opportunity, the provisions of this chapter applying to claims for, or the payment of, regular benefits apply to claims for, and the payment of, extended benefits. These extended benefits are charged to the employment records of employers to the extent that the share of those extended benefits paid from this state’s Unemployment Compensation Trust Fund is not eligible to be reimbursed from federal sources.

(3) ELIGIBILITY REQUIREMENTS FOR EXTENDED BENEFITS.—

(a) An individual is eligible to receive extended benefits for any week of unemployment in her or his eligibility period only if the Department of Economic Opportunity finds that, for that week:

1. She or he is an exhaustee as defined in subsection (1).

2. She or he satisfies the requirements of this chapter for the receipt of regular benefits applicable to individuals claiming extended benefits, including not being subject to disqualification from the receipt of benefits. An individual disqualified from receiving regular benefits may not receive extended benefits after the disqualification period terminates if he or she was disqualified for voluntarily leaving work, being discharged from work for misconduct, or refusing suitable work. However, if the disqualification period for regular benefits terminates because the individual received the required amount of remuneration for services rendered as a common-law employee, she or he may receive extended benefits.

3. The individual was paid wages for insured work for the applicable benefit year equal to 1.5 times the high quarter earnings during the base period.

(b)1. Except as provided in subparagraph 2., an individual is not eligible for extended benefits for any week if:

a. Extended benefits are payable for the week pursuant to an interstate claim filed in any state under the interstate benefit payment plan; and

b. An extended benefit period is not in effect for the week in the other state.

2. This paragraph does not apply with respect to the first 2 weeks for which extended benefits are payable, pursuant to an interstate claim filed under the interstate benefit payment plan, to the individual from the extended benefit account established for the individual for the benefit year.

(c)1. An individual is disqualified from receiving extended benefits if the department finds that, during any week of unemployment in her or his eligibility period:

a. She or he failed to apply for suitable work or, if offered, failed to accept suitable work, unless the individual can furnish to the department satisfactory evidence that her or his prospects for obtaining work in her or his customary occupation within a reasonably short period are good. If this evidence is deemed satisfactory for this purpose, the determination of whether any work is suitable for the individual shall be made in accordance with the definition of suitable work in s. 443.101(2). This disqualification begins with the week the failure occurred and continues until she or he is employed for at least 4 weeks and receives earned income of at least 17 times her or his weekly benefit amount.

b. She or he failed to furnish tangible evidence that she or he actively engaged in a systematic and sustained effort to find work. This disqualification begins with the week the failure occurred and continues until she or he is employed for at least 4 weeks and receives earned income of at least 4 times her or his weekly benefit amount.

2. Except as otherwise provided in sub-subparagraph 1.a., as used in this paragraph, the term “suitable work” means any work within the individual’s capabilities to perform, if:

a. The gross average weekly remuneration payable for the work exceeds the sum of the individual’s weekly benefit amount plus the amount, if any, of supplemental unemployment benefits, as defined in s. 501(c)(17)(D) of the Internal Revenue Code of 1954, as amended, payable to the individual for that week;

b. The wages payable for the work equal the higher of the minimum wages provided by s. 6(a)(1) of the Fair Labor Standards Act of 1938, without regard to any exemption, or the state or local minimum wage; and

c. The work otherwise meets the definition of suitable work in s. 443.101(2) to the extent that the criteria for suitability are not inconsistent with this paragraph.

(d) However, notwithstanding paragraph (c), or any other provision of this chapter, an individual who is in training approved under s. 236(a)(1) of the Trade Act of 1974, as amended, may not be determined to be ineligible or disqualified for extended benefits for her or his enrollment in training or because of leaving work that is not suitable employment to enter such training. As used in this paragraph, the term “suitable employment” means work of a substantially equal or higher skill level than the worker’s past adversely affected employment, as defined for purposes of the Trade Act of 1974, as amended, the wages for which are at least 80 percent of the worker’s average weekly wage, as determined for purposes of the Trade Act of 1974, as amended.

(4) WEEKLY EXTENDED BENEFIT AMOUNT.—The weekly extended benefit amount payable to an individual for a week of total unemployment in her or his eligibility period is equal to the weekly benefit amount payable to her or him during her or his applicable benefit year. For any individual who is paid benefits during the applicable benefit year in accordance with more than one weekly benefit amount, the weekly extended benefit amount is the average of those weekly benefit amounts.

(5) TOTAL EXTENDED BENEFIT AMOUNT.—

(a) Except as provided in paragraph (b), the total extended benefit amount payable to an eligible individual for her or his applicable benefit year is the lesser of:

1. Fifty percent of the total regular benefits payable to her or him under this chapter in her or his applicable benefit year; or

2. Thirteen times her or his weekly benefit amount payable to her or him under this chapter for a week of total unemployment in the applicable benefit year.

(b) Notwithstanding any other provision of this chapter, if the benefit year of an individual ends within an extended benefit period, the number of weeks of extended benefits the individual is entitled to receive in that extended benefit period for weeks of unemployment beginning after the end of the benefit year, except as provided in this subsection, is reduced, but not to below zero, by the number of weeks for which the individual received, within that benefit year, trade readjustment allowances under the Trade Act of 1974, as amended.

(6) COMPUTATIONS.—The Department of Economic Opportunity shall perform the computations required under paragraph (1)(d) in accordance with regulations of the United States Secretary of Labor.

(7) RECOVERY OF OVERPAYMENTS UNDER THE TRADE ACT OF 1974, AS AMENDED.—If the state, a cooperating state agency, the United States Secretary of Labor, or a court of competent jurisdiction finds that a person has received payments under the Trade Act of 1974, as amended, to which the person was not entitled, the sum of those payments shall be deducted from the extended benefits payable to that person under this section, except that each single deduction under this subsection may not exceed 50 percent of the amount otherwise payable. The amounts deducted must be paid to the agency that issued the payments under the Trade Act of 1974, as amended, for return to the United States Treasury. However, except for overpayments determined by a court of competent jurisdiction, a deduction may not be made under this subsection until a determination by the state agency or the United States Secretary of Labor is final.

History.—s. 26, ch. 2003-36; s. 360, ch. 2011-142.



443.1116 - Short-time compensation.

443.1116 Short-time compensation.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Affected unit” means a specified plant, department, shift, or other definable unit of two or more employees designated by the employer to participate in a short-time compensation plan.

(b) “Employer-sponsored training” means a training component sponsored by an employer to improve the skills of the employer’s workers.

(c) “Normal weekly hours of work” means the number of hours in a week that an individual would regularly work for the short-time compensation employer, not to exceed 40 hours, excluding overtime.

(d) “Short-time compensation benefits” means benefits payable to individuals in an affected unit under an approved short-time compensation plan.

(e) “Short-time compensation employer” means an employer with a short-time compensation plan in effect.

(f) “Short-time compensation plan” or “plan” means an employer’s written plan for reducing unemployment under which an affected unit shares the work remaining after its normal weekly hours of work are reduced.

(2) APPROVAL OF SHORT-TIME COMPENSATION PLANS.—An employer wishing to participate in the short-time compensation program must submit a signed, written, short-time plan to the Department of Economic Opportunity for approval. The director or his or her designee shall approve the plan if:

(a) The plan applies to and identifies each specific affected unit;

(b) The individuals in the affected unit are identified by name and social security number;

(c) The normal weekly hours of work for individuals in the affected unit are reduced by at least 10 percent and by not more than 40 percent;

(d) The plan includes a certified statement by the employer that the aggregate reduction in work hours is in lieu of layoffs that would affect at least 10 percent of the employees in the affected unit and that would have resulted in an equivalent reduction in work hours;

(e) The plan applies to at least 10 percent of the employees in the affected unit;

(f) The plan is approved in writing by the collective bargaining agent for each collective bargaining agreement covering any individual in the affected unit;

(g) The plan does not serve as a subsidy to seasonal employers during the off-season or as a subsidy to employers who traditionally use part-time employees;

(h) The plan certifies that, if the employer provides fringe benefits to any employee whose workweek is reduced under the program, the fringe benefits will continue to be provided to the employee participating in the short-time compensation program under the same terms and conditions as though the workweek of such employee had not been reduced or to the same extent as other employees not participating in the short-time compensation program. As used in this paragraph, the term “fringe benefits” includes, but is not limited to, health insurance, retirement benefits under defined benefit pension plans as defined in subsection 35 of s. 1002 of the Employee Retirement Income Security Act of 1974, 29 U.S.C., contributions under a defined contribution plan as defined in s. 414(i) of the Internal Revenue Code, paid vacation and holidays, and sick leave;

(i) The plan describes the manner in which the requirements of this subsection will be implemented, including a plan for giving notice, if feasible, to an employee whose workweek is to be reduced, together with an estimate of the number of layoffs that would have occurred absent the ability to participate in short-time compensation; and

(j) The terms of the employer’s written plan and implementation are consistent with employer obligations under applicable federal laws and laws of this state.

(3) APPROVAL OR DISAPPROVAL OF THE PLAN.—The director or his or her designee shall approve or disapprove a short-time compensation plan in writing within 15 days after its receipt. If the plan is denied, the director or his or her designee shall notify the employer of the reasons for disapproval.

(4) BEGINNING AND TERMINATION OF SHORT-TIME COMPENSATION BENEFIT PERIOD.—A plan takes effect on the date of its approval by the director or his or her designee and expires at the end of the 12th full calendar month after its effective date.

(5) ELIGIBILITY REQUIREMENTS FOR SHORT-TIME COMPENSATION BENEFITS.—

(a) Except as provided in this subsection, an individual is eligible to receive short-time compensation benefits for any week only if she or he complies with this chapter and the Department of Economic Opportunity finds that:

1. The individual is employed as a member of an affected unit in an approved plan that was approved before the week and is in effect for the week;

2. The individual is able to work and is available for additional hours of work or for full-time work with the short-time employer; and

3. The normal weekly hours of work of the individual are reduced by at least 10 percent but not by more than 40 percent, with a corresponding reduction in wages.

(b) The department may not deny short-time compensation benefits to an individual who is otherwise eligible for these benefits for any week by reason of the application of any provision of this chapter relating to availability for work, active search for work, or refusal to apply for or accept work from other than the short-time compensation employer of that individual.

(c) The department may not deny short-time compensation benefits to an individual who is otherwise eligible for these benefits for any week because such individual is participating in an employer-sponsored training or a training under the Workforce Innovation and Opportunity Act to improve job skills when the training is approved by the department.

(d) Notwithstanding any other provision of this chapter, an individual is deemed unemployed in any week for which compensation is payable to her or him, as an employee in an affected unit, for less than her or his normal weekly hours of work in accordance with an approved short-time compensation plan in effect for the week.

(6) WEEKLY SHORT-TIME COMPENSATION BENEFIT AMOUNT.—The weekly short-time compensation benefit amount payable to an individual is equal to the product of her or his weekly benefit amount as provided in s. 443.111(3) and the ratio of the number of normal weekly hours of work for which the employer would not compensate the individual to the individual’s normal weekly hours of work. The benefit amount, if not a multiple of $1, is rounded downward to the next lower multiple of $1.

(7) TOTAL SHORT-TIME COMPENSATION BENEFIT AMOUNT.—An individual may not be paid benefits under this section in any benefit year for more than the maximum entitlement provided in s. 443.111(5), and an individual may not be paid short-time compensation benefits for more than 26 weeks in any benefit year.

(8) EFFECT OF SHORT-TIME COMPENSATION BENEFITS RELATING TO THE PAYMENT OF REGULAR AND EXTENDED BENEFITS.—

(a) The short-time compensation benefits paid to an individual shall be deducted from the total benefit amount established for that individual in s. 443.111(5).

(b) An individual who receives all of the short-time compensation or combined reemployment assistance or unemployment compensation and short-time compensation available in a benefit year is considered an exhaustee for purposes of the extended benefits program in s. 443.1115 and, if otherwise eligible under those provisions, is eligible to receive extended benefits.

(c) An otherwise eligible individual may not be disqualified from benefits for leaving employment instead of accepting a reduction in hours under an approved plan.

(9) ALLOCATION OF SHORT-TIME COMPENSATION BENEFIT CHARGES.—Except when the result is inconsistent with the other provisions of this chapter, short-time compensation benefits shall be charged to the employment record of employers as provided in s. 443.131(3).

History.—s. 27, ch. 2003-36; s. 361, ch. 2011-142; s. 10, ch. 2012-30; s. 20, ch. 2014-218; s. 25, ch. 2016-216.



443.121 - Employing units affected.

443.121 Employing units affected.—

(1) PERIODS OF LIABILITY.—

(a) Any employing unit that is or becomes an employer subject to this chapter as described in s. 443.1215(1)(a), (1)(b), (1)(c), (1)(d), or (2) within any calendar year is subject to this chapter during the entire calendar year.

(b) Any employing unit that is or becomes an employer subject to this chapter solely by reason of s. 443.1215(1)(e) is subject to this chapter only during its operation of the business acquired.

(c) Any employing unit that is or becomes an employer subject to this chapter solely by reason of s. 443.1215(1)(f) is subject to this chapter only for employment occurring after the date of the acquisition.

(2) TERMINATION OF COVERAGE.—

(a) General.—Except as otherwise provided in this section, an employing unit ceases to be an employer subject to this chapter as of January 1 of any calendar year only if it files with the tax collection service provider, by April 30 of the year for which termination is requested, a written application for termination of coverage and the service provider finds that the employing unit, in the preceding calendar year, did not meet the requirements of an employer, as described in s. 443.1215(1)(a), (1)(d), or (2). This time limit for filing an application may be waived by the tax collection service provider in cases in which the time limit expires before the liability of the employing unit is established in the records of the service provider. For the purposes of this subsection, the two or more employing units listed in s. 443.1215(1)(e), (1)(f), and (1)(h) shall be treated as a single employing unit.

(b) Nonprofit organizations.—Except as otherwise provided in subsection (4), an employing unit subject to this chapter under s. 443.1216(3) ceases to be an employer subject to this chapter as of January 1 of any calendar year only if it files with the tax collection service provider, by April 30 of the year for which termination is requested, a written application for termination of coverage and the service provider finds that there were fewer than 20 different days, each day being in a different week within the preceding calendar year, within which the employing unit employed four or more individuals in employment subject to this chapter. The timely filing of application may be waived as provided in paragraph (a).

(c) Public employers.—Each public employer in the state is an employer subject to this chapter for the duration of any employment defined in s. 443.1216(2) and ceases to be subject to this chapter only as provided in subsection (4).

(3) ELECTIVE COVERAGE.—

(a) General.—An employing unit, not otherwise subject to this chapter, which files with the tax collection service provider its written election to become an employer subject to this chapter for at least 1 calendar year, with written approval of the election by the service provider, becomes an employer subject to this chapter to the same extent as all other employers as of the date stated in the approval, and ceases to be subject to this chapter as of January 1 of any calendar year after the first calendar year of its election only if, by April 30 of the next year, the employing unit files a written notice to that effect with the tax collection service provider. However, at the expiration of the calendar year of the election, the tax collection service provider may reconsider the voluntary election of coverage and may notify the employer that the employer will not be carried upon the records of the service provider as an employer, and thereupon the employer ceases to be an employer under this chapter as of January 1 of the year next succeeding the last calendar year during which it was an employer under this chapter.

(b) Public employers.—An employing unit that is a public employer as defined in s. 443.036, for which services that do not constitute employment as defined in this chapter are performed, may file with the tax collection service provider a written election that all those services performed by individuals in its employ in one or more distinct establishments or places of business constitute employment for purposes of this chapter for at least 1 calendar year. Upon written approval of the election by the tax collection service provider, these services constitute employment subject to this chapter from and after the date stated in the approval. These services cease to be employment subject to this chapter as of January 1 of any calendar year after that calendar year only if, by April 30 of the next year, the employing unit files a written notice to that effect with the tax collection service provider.

(c) Certain services for political subdivisions.—

1. Any political subdivision of this state may elect to cover under this chapter, for at least 1 calendar year, service performed by employees in all of the hospitals and institutions of higher education operated by the political subdivision. Election must be made by filing with the tax collection service provider a notice of election at least 30 days before the effective date of the election. The election may exclude any services described in s. 443.1216(4). Any political subdivision electing coverage under this paragraph must be a reimbursing employer and make reimbursements in lieu of contributions for benefits attributable to this employment, provided for nonprofit organizations in s. 443.1312(3) and (5).

2. The provisions of s. 443.091(3) relating to benefit rights based on service for nonprofit organizations and state hospitals and institutions of higher education also apply to service covered by an election under this section.

3. The amounts required to be reimbursed in lieu of contributions by any political subdivision under this paragraph shall be billed, and payment made, as provided in s. 443.1312(3) for similar reimbursements by nonprofit organizations.

4. An election under this paragraph may be terminated after at least 1 calendar year of coverage by filing with the tax collection service provider written notice not later than 30 days before the last day of the calendar year in which the termination is to be effective. The termination takes effect on January 1 of the next ensuing calendar year for services performed after that date.

(4) INACTIVE EMPLOYERS.—Notwithstanding the other provisions of this section, if the tax collection service provider finds that an employer is inactive and has ceased to be an employing unit as defined by this chapter for a complete calendar year, the service provider may terminate the account of the employer as of January 1 of any year following a complete calendar year in which the employer ceased to be an employing unit, and the employer ceases to be an employer subject to this chapter.

History.—s. 9, ch. 18402, 1937; CGL 1940 Supp. 4151(496); s. 9, ch. 20685, 1941; s. 2, ch. 21982, 1943; ss. 7, 8, ch. 26879, 1951; s. 10, ch. 28242, 1953; s. 5, ch. 29771, 1955; s. 5, ch. 61-132; ss. 2, 3, ch. 65-114; ss. 17, 35, ch. 69-106; s. 7, ch. 71-225; s. 6, ch. 77-262; s. 118, ch. 79-164; s. 5, ch. 79-308; ss. 4, 8, 9, ch. 80-95; s. 6, ch. 88-289; s. 6, ch. 98-149; s. 28, ch. 2003-36; s. 53, ch. 2006-1.

Note.—Former s. 443.09.



443.1215 - Employers.

443.1215 Employers.—

(1) Each of the following employing units is an employer subject to this chapter:

(a) An employing unit that:

1. In a calendar quarter during the current or preceding calendar year paid wages of at least $1,500 for service in employment; or

2. For any portion of a day in each of 20 different calendar weeks, regardless of whether the weeks were consecutive, during the current or the preceding calendar year, employed at least one individual in employment, irrespective of whether the same individual was in employment during each day.

(b) An employing unit for which service in employment, as defined in s. 443.1216(2), is performed, except as provided in subsection (2).

(c) An employing unit for which service in employment, as defined in s. 443.1216(3), is performed, except as provided in subsection (2).

(d)1. An employing unit for which agricultural labor, as defined in s. 443.1216(5), is performed.

2. An employing unit for which domestic service in employment, as defined in s. 443.1216(6), is performed.

(e) An individual or employing unit that acquires the organization, trade, or business, or substantially all of the assets of another individual or employing unit, which, at the time of the acquisition, is an employer subject to this chapter, or that acquires a part of the organization, trade, or business of another individual or employing unit which, at the time of the acquisition, is an employer subject to this chapter, if the other individual or employing unit would be an employer under paragraph (a) if that part constitutes its entire organization, trade, or business.

(f) An individual or employing unit that acquires the organization, trade, or business, or substantially all of the assets of another employing unit, if the employment record of the predecessor before the acquisition, together with the employment record of the individual or employing unit after the acquisition, both within the same calendar year, is sufficient to render an employing unit subject to this chapter as an employer under paragraph (a).

(g) An employing unit that is not otherwise an employer subject to this chapter under this section:

1. For which, during the current or preceding calendar year, service is or was performed for which the employing unit is liable for any federal tax against which credit may be taken for contributions required to be paid into a state unemployment fund.

2. Which, as a condition for approval of this chapter for full tax credit against the tax imposed by the Federal Unemployment Tax Act, is required under the federal act to be an employer that is subject to this chapter.

(h) An employing unit that became an employer under paragraph (a), paragraph (b), paragraph (c), paragraph (d), paragraph (e), paragraph (f), or paragraph (g) and that remains an employer subject to this chapter, as provided in s. 443.121.

(i) During the effective period of its election, an employing unit that elects to become subject to this chapter.

(2)(a) In determining whether an employing unit for which service, other than domestic service, is also performed is an employer under paragraph (1)(a), paragraph (1)(b), paragraph (1)(c), or subparagraph (1)(d)1., the wages earned or the employment of an employee performing domestic service may not be taken into account.

(b) In determining whether an employing unit for which service, other than agricultural labor, is also performed is an employer under paragraph (1)(a), paragraph (1)(b), paragraph (1)(c), or subparagraph (1)(d)2., the wages earned or the employment of an employee performing service in agricultural labor may not be taken into account. If an employing unit is determined to be an employer of agricultural labor, the employing unit is considered an employer for purposes of paragraph (1)(a).

(3) An employing unit that fails to keep the records of employment required by this chapter and by the rules of the Department of Economic Opportunity and the state agency providing reemployment assistance tax collection services is presumed to be an employer liable for the payment of contributions under this chapter, regardless of the number of individuals employed by the employing unit. However, the tax collection service provider shall make written demand that the employing unit keep and maintain required payroll records. The demand must be made at least 6 months before assessing contributions against an employing unit determined to be an employer that is subject to this chapter solely by reason of this subsection.

(4) For purposes of this section, if a week includes both December 31 and January 1, the days of that week through December 31 are deemed a calendar week, and the days of that week beginning January 1 are deemed another calendar week.

History.—s. 29, ch. 2003-36; s. 70, ch. 2004-5; s. 8, ch. 2010-90; s. 18, ch. 2010-138; s. 362, ch. 2011-142; s. 11, ch. 2012-30.



443.1216 - Employment.

443.1216 Employment.—Employment, as defined in s. 443.036, is subject to this chapter under the following conditions:

(1)(a) The employment subject to this chapter includes a service performed, including a service performed in interstate commerce, by:

1. An officer of a corporation.

2. An individual who, under the usual common-law rules applicable in determining the employer-employee relationship, is an employee. However, whenever a client, as defined in s. 443.036(18), which would otherwise be designated as an employing unit has contracted with an employee leasing company to supply it with workers, those workers are considered employees of the employee leasing company. An employee leasing company may lease corporate officers of the client to the client and other workers to the client, except as prohibited by regulations of the Internal Revenue Service. Employees of an employee leasing company must be reported under the employee leasing company’s tax identification number and contribution rate for work performed for the employee leasing company.

a. However, except for the internal employees of an employee leasing company, each employee leasing company may make a separate one-time election to report and pay contributions under the tax identification number and contribution rate for each client of the employee leasing company. Under the client method, an employee leasing company choosing this option must assign leased employees to the client company that is leasing the employees. The client method is solely a method to report and pay unemployment contributions, and, whichever method is chosen, such election may not impact any other aspect of state law. An employee leasing company that elects the client method must pay contributions at the rates assigned to each client company.

(I) The election applies to all of the employee leasing company’s current and future clients.

(II) The employee leasing company must notify the Department of Revenue of its election by July 1, 2012, and such election applies to reports and contributions for the first quarter of the following calendar year. The notification must include:

(A) A list of each client company and the unemployment account number or, if one has not yet been issued, the federal employment identification number, as established by the employee leasing company upon the election to file by client method;

(B) A list of each client company’s current and previous employees and their respective social security numbers for the prior 3 state fiscal years or, if the client company has not been a client for the prior 3 state fiscal years, such portion of the prior 3 state fiscal years that the client company has been a client must be supplied;

(C) The wage data and benefit charges associated with each client company for the prior 3 state fiscal years or, if the client company has not been a client for the prior 3 state fiscal years, such portion of the prior 3 state fiscal years that the client company has been a client must be supplied. If the client company’s employment record is chargeable with benefits for less than 8 calendar quarters while being a client of the employee leasing company, the client company must pay contributions at the initial rate of 2.7 percent; and

(D) The wage data and benefit charges for the prior 3 state fiscal years that cannot be associated with a client company must be reported and charged to the employee leasing company.

(III) Subsequent to choosing the client method, the employee leasing company may not change its reporting method.

(IV) The employee leasing company shall file a Florida Department of Revenue Employer’s Quarterly Report for each client company by approved electronic means, and pay all contributions by approved electronic means.

(V) For the purposes of calculating experience rates when the client method is chosen, each client’s own benefit charges and wage data experience while with the employee leasing company determines each client’s tax rate where the client has been a client of the employee leasing company for at least 8 calendar quarters before the election. The client company shall continue to report the nonleased employees under its tax rate.

(VI) The election is binding on each client of the employee leasing company for as long as a written agreement is in effect between the client and the employee leasing company pursuant to s. 468.525(3)(a). If the relationship between the employee leasing company and the client terminates, the client retains the wage and benefit history experienced under the employee leasing company.

(VII) Notwithstanding which election method the employee leasing company chooses, the applicable client company is an employing unit for purposes of s. 443.071. The employee leasing company or any of its officers or agents are liable for any violation of s. 443.071 engaged in by such persons or entities. The applicable client company or any of its officers or agents are liable for any violation of s. 443.071 engaged in by such persons or entities. The employee leasing company or its applicable client company is not liable for any violation of s. 443.071 engaged in by the other party or by the other party’s officers or agents.

(VIII) If an employee leasing company fails to select the client method of reporting not later than July 1, 2012, the entity is required to report under the employee leasing company’s tax identification number and contribution rate.

(IX) After an employee leasing company is licensed pursuant to part XI of chapter 468, each newly licensed entity has 30 days after the date the license is granted to notify the tax collection service provider in writing of their selection of the client method. A newly licensed employee leasing company that fails to timely select reporting pursuant to the client method of reporting must report under the employee leasing company’s tax identification number and contribution rate.

(X) Irrespective of the election, each transfer of trade or business, including workforce, or a portion thereof, between employee leasing companies is subject to the provisions of s. 443.131(3)(g) if, at the time of the transfer, there is common ownership, management, or control between the entities.

b. In addition to any other report required to be filed by law, an employee leasing company shall submit a report to the Labor Market Statistics Center within the Department of Economic Opportunity which includes each client establishment and each establishment of the leasing company, or as otherwise directed by the department. The report must include the following information for each establishment:

(I) The trade or establishment name;

(II) The former reemployment assistance account number, if available;

(III) The former federal employer’s identification number, if available;

(IV) The industry code recognized and published by the United States Office of Management and Budget, if available;

(V) A description of the client’s primary business activity in order to verify or assign an industry code;

(VI) The address of the physical location;

(VII) The number of full-time and part-time employees who worked during, or received pay that was subject to reemployment assistance taxes for, the pay period including the 12th of the month for each month of the quarter;

(VIII) The total wages subject to reemployment assistance taxes paid during the calendar quarter;

(IX) An internal identification code to uniquely identify each establishment of each client;

(X) The month and year that the client entered into the contract for services; and

(XI) The month and year that the client terminated the contract for services.

c. The report must be submitted electronically or in a manner otherwise prescribed by the Department of Economic Opportunity in the format specified by the Bureau of Labor Statistics of the United States Department of Labor for its Multiple Worksite Report for Professional Employer Organizations. The report must be provided quarterly to the Labor Market Statistics Center within the department, or as otherwise directed by the department, and must be filed by the last day of the month immediately after the end of the calendar quarter. The information required in sub-sub-subparagraphs b.(X) and (XI) need be provided only in the quarter in which the contract to which it relates was entered into or terminated. The sum of the employment data and the sum of the wage data in this report must match the employment and wages reported in the reemployment assistance quarterly tax and wage report.

d. The department shall adopt rules as necessary to administer this subparagraph, and may administer, collect, enforce, and waive the penalty imposed by s. 443.141(1)(b) for the report required by this subparagraph.

e. For the purposes of this subparagraph, the term “establishment” means any location where business is conducted or where services or industrial operations are performed.

3. An individual other than an individual who is an employee under subparagraph 1. or subparagraph 2., who performs services for remuneration for any person:

a. As an agent-driver or commission-driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages other than milk, or laundry or drycleaning services for his or her principal.

b. As a traveling or city salesperson engaged on a full-time basis in the solicitation on behalf of, and the transmission to, his or her principal of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants, or other similar establishments for merchandise for resale or supplies for use in the business operations. This sub-subparagraph does not apply to an agent-driver or a commission-driver and does not apply to sideline sales activities performed on behalf of a person other than the salesperson’s principal.

4. The services described in subparagraph 3. are employment subject to this chapter only if:

a. The contract of service contemplates that substantially all of the services are to be performed personally by the individual;

b. The individual does not have a substantial investment in facilities used in connection with the services, other than facilities used for transportation; and

c. The services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are performed.

(b) Notwithstanding any other provision of this section, service for which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act is required to be covered under this chapter.

(c) If the services performed during at least one-half of a pay period by an employee for the person employing him or her constitute employment, all of the services performed by the employee during the period are deemed to be employment. If the services performed during more than one-half of the pay period by an employee for the person employing him or her do not constitute employment, all of the services performed by the employee during the period are not deemed to be employment. This paragraph does not apply to services performed in a pay period by an employee for the person employing him or her if any of those services are exempted under paragraph (13)(g).

(d) If two or more related corporations concurrently employ the same individual and compensate the individual through a common paymaster, each related corporation is considered to have paid wages to the individual only in the amounts actually disbursed by that corporation to the individual and is not considered to have paid the wages actually disbursed to the individual by another of the related corporations. The department and the state agency providing reemployment assistance tax collection services may adopt rules necessary to administer this paragraph.

1. As used in this paragraph, the term “common paymaster” means a member of a group of related corporations that disburses wages to concurrent employees on behalf of the related corporations and that is responsible for keeping payroll records for those concurrent employees. A common paymaster is not required to disburse wages to all the employees of the related corporations; however, this subparagraph does not apply to wages of concurrent employees which are not disbursed through a common paymaster. A common paymaster must pay concurrently employed individuals under this subparagraph by one combined paycheck.

2. As used in this paragraph, the term “concurrent employment” means the existence of simultaneous employment relationships between an individual and related corporations. Those relationships require the performance of services by the employee for the benefit of the related corporations, including the common paymaster, in exchange for wages that, if deductible for the purposes of federal income tax, are deductible by the related corporations.

3. Corporations are considered related corporations for an entire calendar quarter if they satisfy any one of the following tests at any time during the calendar quarter:

a. The corporations are members of a “controlled group of corporations” as defined in s. 1563 of the Internal Revenue Code of 1986 or would be members if s. 1563(a)(4) and (b) did not apply.

b. In the case of a corporation that does not issue stock, at least 50 percent of the members of the board of directors or other governing body of one corporation are members of the board of directors or other governing body of the other corporation or the holders of at least 50 percent of the voting power to select those members are concurrently the holders of at least 50 percent of the voting power to select those members of the other corporation.

c. At least 50 percent of the officers of one corporation are concurrently officers of the other corporation.

d. At least 30 percent of the employees of one corporation are concurrently employees of the other corporation.

4. The common paymaster must report to the tax collection service provider, as part of the reemployment assistance quarterly tax and wage report, the state reemployment assistance account number and name of each related corporation for which concurrent employees are being reported. Failure to timely report this information shall result in the related corporations being denied common paymaster status for that calendar quarter.

5. The common paymaster shall remit contributions due under this chapter for the wages it disburses as the common paymaster. The common paymaster must compute these contributions as though it were the sole employer of the concurrently employed individuals. If a common paymaster fails to timely remit these contributions or reports, in whole or in part, the common paymaster is liable for the full amount of the unpaid portion of these contributions. In addition, each of the other related corporations using the common paymaster is jointly and severally liable for its appropriate share of these contributions. Each related corporation’s share equals the greater of:

a. The liability of the common paymaster under this chapter, after taking into account any contributions made.

b. The liability under this chapter which, notwithstanding this section, would have existed for the wages from the other related corporations, reduced by an allocable portion of any contributions previously paid by the common paymaster for those wages.

(2) The employment subject to this chapter includes service performed in the employ of a public employer as defined in s. 443.036, if the service is excluded from the definition of “employment” in s. 3306(c)(7) of the Federal Unemployment Tax Act and is not excluded from the employment subject to this chapter under subsection (4).

(3) The employment subject to this chapter includes service performed by an individual in the employ of a religious, charitable, educational, or other organization, if:

(a) The service is excluded from the definition of “employment” in the Federal Unemployment Tax Act solely by reason of s. 3306(c)(8) of that act; and

(b) The organization had at least four individuals in employment for some portion of a day in each of 20 different weeks during the current or preceding calendar year, regardless of whether the weeks were consecutive and whether the individuals were employed at the same time.

(4) For purposes of subsections (2) and (3), the employment subject to this chapter does not apply to service performed:

(a) In the employ of:

1. A church or a convention or association of churches.

2. An organization that is operated primarily for religious purposes and that is operated, supervised, controlled, or principally supported by a church or a convention or association of churches.

(b) By a duly ordained, commissioned, or licensed minister of a church in the exercise of his or her ministry or by a member of a religious order in the exercise of duties required by the order.

(c) In the employ of a public employer if the service is performed by an individual in the exercise of duties:

1. As an elected official.

2. As a member of a legislative body, or a member of the judiciary, of a state or a political subdivision of a state.

3. As an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood, or similar emergency.

4. In a position that, under state law, is designated as a major nontenured policymaking or advisory position, including any major nontenured policymaking or advisory position in the Senior Management Service created under s. 110.402, or a policymaking or advisory position for which the duties do not ordinarily require more than 8 hours per week.

5. As an election official or election worker if the amount of remuneration received by the individual during the calendar year for those services is less than $1,000.

(d) In a facility operating a program of rehabilitation for individuals whose earning capacity is impaired by age, physical or mental deficiency, or injury, or a program providing remunerative work for individuals who cannot be readily absorbed in the competitive labor market because of their impaired physical or mental capacity, by an individual receiving such rehabilitation or remunerative work.

(e) As part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision of a state, by an individual receiving the work relief or work training. This paragraph does not apply to unemployment work-relief or work-training programs for which unemployment compensation coverage is required by the Federal Government.

(f) By an inmate of a custodial or penal institution.

(5) The employment subject to this chapter includes service performed by an individual in agricultural labor if:

(a) The service is performed for a person who:

1. Paid remuneration in cash of at least $10,000 to individuals employed in agricultural labor in a calendar quarter during the current or preceding calendar year.

2. Employed in agricultural labor at least five individuals for some portion of a day in each of 20 different calendar weeks during the current or preceding calendar year, regardless of whether the weeks were consecutive or whether the individuals were employed at the same time.

(b) The service is performed by a member of a crew furnished by a crew leader to perform agricultural labor for another person.

1. For purposes of this paragraph, a crew member is treated as an employee of the crew leader if:

a. The crew leader holds a valid certificate of registration under the Migrant and Seasonal Agricultural Worker Protection Act of 1983 or substantially all of the crew members operate or maintain tractors, mechanized harvesting or crop-dusting equipment, or any other mechanized equipment provided by the crew leader; and

b. The individual does not perform that agricultural labor as an employee of an employer other than the crew leader.

2. For purposes of this paragraph, in the case of an individual who is furnished by a crew leader to perform agricultural labor for another person and who is not treated as an employee of the crew leader under subparagraph 1.:

a. The other person and not the crew leader is treated as the employer of the individual; and

b. The other person is treated as having paid cash remuneration to the individual equal to the cash remuneration paid to the individual by the crew leader, either on his or her own behalf or on behalf of the other person, for the agricultural labor performed for the other person.

(6) The employment subject to this chapter includes domestic service performed by maids, cooks, maintenance workers, chauffeurs, social secretaries, caretakers, private yacht crews, butlers, and houseparents, in a private home, local college club, or local chapter of a college fraternity or sorority performed for a person who paid cash remuneration of at least $1,000 during a calendar quarter in the current calendar year or the preceding calendar year to individuals employed in the domestic service.

(7) The employment subject to this chapter includes an individual’s entire service, performed inside or both inside and outside this state if:

(a) The service is localized within this state; or

(b) The service is not localized within any state, but some of the service is performed in this state, and:

1. The base of operations, or, if there is no base of operations, the place from which the service is directed or controlled, is located within this state; or

2. The base of operations or place from which the service is directed or controlled is not located within any state in which some part of the service is performed, but the individual’s residence is located within this state.

(8) Services not covered under paragraph (7)(b) which are performed entirely outside of this state, and for which contributions are not required or paid under a reemployment assistance or unemployment compensation law of any other state or of the Federal Government, are deemed to be employment subject to this chapter if the individual performing the services is a resident of this state and the tax collection service provider approves the election of the employing unit for whom the services are performed, electing that the entire service of the individual is deemed to be employment subject to this chapter.

(9) Service is deemed to be localized within a state if:

(a) The service is performed entirely inside the state; or

(b) The service is performed both inside and outside the state, but the service performed outside the state is incidental to the individual’s service inside the state. Incidental service includes, but is not limited to, service that is temporary or transitory in nature or consists of isolated transactions.

(10) The employment subject to this chapter includes service performed outside the United States, except in Canada, by a citizen of the United States who is in the employ of an American employer, other than service deemed employment subject to this chapter under subsection (2), subsection (3), or similar provisions of another state’s law, if:

(a) The employer’s principal place of business in the United States is located within this state.

(b) The employer does not have a place of business located in the United States, but:

1. The employer is a natural person who is a resident of this state.

2. The employer is a corporation organized under the laws of this state.

3. The employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any one other state.

(c) The employer is not an American employer, or neither paragraph (a) nor paragraph (b) apply, but the employer elects coverage in this state or the employer fails to elect coverage in any state and the individual files a claim for benefits based on that service under the laws of this state.

(11) The employment subject to this chapter includes all service performed by an officer or member of a crew of an American vessel or American aircraft on, or in connection with, the vessel or aircraft, if the operating office from which the operations of the vessel or aircraft operating inside or both inside and outside the United States is ordinarily and regularly supervised, managed, directed, and controlled within this state.

(12) The employment subject to this chapter includes services covered by a reciprocal arrangement under s. 443.221 between the Department of Economic Opportunity or its tax collection service provider and the agency charged with the administration of another state reemployment assistance or unemployment compensation law or a federal reemployment assistance or unemployment compensation law, under which all services performed by an individual for an employing unit are deemed to be performed entirely within this state, if the department or its tax collection service provider approved an election of the employing unit in which all of the services performed by the individual during the period covered by the election are deemed to be insured work.

(13) The following are exempt from coverage under this chapter:

(a) Domestic service in a private home, local college club, or local chapter of a college fraternity or sorority, except as provided in subsection (6).

(b) Service performed on or in connection with a vessel or aircraft that is not an American vessel or American aircraft, if the employee is employed on and in connection with the vessel or aircraft while the vessel or aircraft is outside the United States.

(c) Service performed by an individual engaged in, or as an officer or member of the crew of a vessel engaged in, the catching, taking, harvesting, cultivating, or farming of any kind of fish, shellfish, crustacea, sponges, seaweeds, or other aquatic forms of animal and vegetable life, including service performed by an individual as an ordinary incident to engaging in those activities, except:

1. Service performed in connection with the catching or taking of salmon or halibut for commercial purposes.

2. Service performed on, or in connection with, a vessel of more than 10 net tons, determined in the manner provided for determining the registered tonnage of merchant vessels under the laws of the United States.

(d) Service performed by an individual in the employ of his or her son, daughter, or spouse, including step relationships, and service performed by a child, or stepchild, under the age of 21 in the employ of his or her father, mother, stepfather, or stepmother.

(e) Service performed in the employ of the Federal Government or of an instrumentality of the Federal Government which is:

1. Wholly or partially owned by the United States.

2. Exempt from the tax imposed by s. 3301 of the Internal Revenue Code under a federal law that specifically cites s. 3301, or the corresponding section of prior law, in granting the exemption. However, to the extent that the United States Congress permits the state to require an instrumentality of the Federal Government to make payments into the Unemployment Compensation Trust Fund under this chapter, this chapter applies to that instrumentality, and to services performed for that instrumentality, in the same manner, to the same extent, and on the same terms as other employers, employing units, individuals, and services. If this state is not certified for any year by the Secretary of Labor under s. 3304 of the federal Internal Revenue Code, the tax collection service provider shall refund the payments required of each instrumentality of the Federal Government for that year from the fund in the same manner and within the same period as provided in s. 443.141(6) for contributions erroneously collected.

(f) Service performed in the employ of a public employer as defined in s. 443.036, except as provided in subsection (2), and service performed in the employ of an instrumentality of a public employer as described in s. 443.036(35)(b) or (c), to the extent that the instrumentality is immune under the United States Constitution from the tax imposed by s. 3301 of the Internal Revenue Code for that service.

(g) Service performed in the employ of a corporation, community chest, fund, or foundation that is organized and operated exclusively for religious, charitable, scientific, testing for public safety, literary, or educational purposes or for the prevention of cruelty to children or animals. This exemption does not apply to an employer if part of the employer’s net earnings inures to the benefit of any private shareholder or individual or if a substantial part of the employer’s activities involve carrying on propaganda, otherwise attempting to influence legislation, or participating or intervening in, including the publishing or distributing of statements, a political campaign on behalf of a candidate for public office, except as provided in subsection (3).

(h) Service for which reemployment assistance is payable under a reemployment assistance or unemployment compensation system established by the United States Congress, of which this chapter is not a part.

(i)1. Service performed during a calendar quarter in the employ of an organization exempt from the federal income tax under s. 501(a) of the Internal Revenue Code, other than an organization described in s. 401(a), or under s. 521, if the remuneration for the service is less than $50.

2. Service performed in the employ of a school, college, or university, if the service is performed by a student who is enrolled and is regularly attending classes at the school, college, or university.

(j) Service performed in the employ of a foreign government, including service as a consular or other officer or employee of a nondiplomatic representative.

(k) Service performed in the employ of an instrumentality wholly owned by a foreign government if:

1. The service is of a character similar to that performed in foreign countries by employees of the Federal Government or of an instrumentality of the Federal Government; and

2. The United States Secretary of State certifies to the United States Secretary of the Treasury that the foreign government for whose instrumentality the exemption is claimed grants an equivalent exemption for similar service performed in the foreign country by employees of the Federal Government and of instrumentalities of the Federal Government.

(l) Service performed as a student nurse in the employ of a hospital or a nurses’ training school by an individual who is enrolled and is regularly attending classes in a nurses’ training school chartered or approved under state law, service performed as an intern in the employ of a hospital by an individual who has completed a 4-year course in a medical school chartered or approved under state law, and service performed by a patient of a hospital for the hospital.

(m) Service performed by an individual for a person as an insurance agent or as an insurance solicitor, if all of the service performed by the individual for that person is performed for remuneration solely by way of commission, except for services performed in accordance with 26 U.S.C. s. 3306(c)(7) and (8). For purposes of this section, those benefits excluded from the wages subject to this chapter under s. 443.1217(2)(b)-(f), inclusive, are not considered remuneration.

(n) Service performed by an individual for a person as a real estate salesperson or agent, if all of the service performed by the individual for that person is performed for remuneration solely by way of commission.

(o) Service performed by an individual under the age of 18 in the delivery or distribution of newspapers or shopping news, excluding delivery or distribution to any point for subsequent delivery or distribution.

(p) Service covered by an arrangement between the Department of Economic Opportunity, or its tax collection service provider, and the agency charged with the administration of another state or federal reemployment assistance or unemployment compensation law under which all services performed by an individual for an employing unit during the period covered by the employing unit’s duly approved election is deemed to be performed entirely within the other agency’s state or under the federal law.

(q) Service performed by an individual enrolled at a nonprofit or public educational institution that normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on, if the institution certifies to the employer that the individual is a student in a full-time program, taken for credit at the institution that combines academic instruction with work experience, and that the service is an integral part of the program. This paragraph does not apply to service performed in a program established for or on behalf of an employer or group of employers.

(r) Service performed by an individual for a person as a barber, if all of the service performed by the individual for that person is performed for remuneration solely by way of commission.

(s) Casual labor not in the course of the employer’s trade or business.

(t) Service performed by a speech therapist, occupational therapist, or physical therapist who is nonsalaried and working under a written contract with a home health agency as defined in s. 400.462.

(u) Service performed by a direct seller. As used in this paragraph, the term “direct seller” means a person:

1.a. Who is engaged in the trade or business of selling or soliciting the sale of consumer products to buyers on a buy-sell basis, on a deposit-commission basis, or on a similar basis, for resale in the home or in another place that is not a permanent retail establishment; or

b. Who is engaged in the trade or business of selling or soliciting the sale of consumer products in the home or in another place that is not a permanent retail establishment;

2. Substantially all of whose remuneration for services described in subparagraph 1., regardless of whether paid in cash, is directly related to sales or other output, rather than to the number of hours worked; and

3. Who performs the services under a written contract with the person for whom the services are performed, if the contract provides that the person will not be treated as an employee for those services for federal tax purposes.

(v) Service performed by a nonresident alien for the period he or she is temporarily present in the United States as a nonimmigrant under subparagraph (F) or subparagraph (J) of s. 101(a)(15) of the Immigration and Nationality Act, and which is performed to carry out the purpose specified in subparagraph (F) or subparagraph (J), as applicable.

(w) Service performed by an individual for remuneration for a private, for-profit delivery or messenger service, if the individual:

1. Is free to accept or reject jobs from the delivery or messenger service and the delivery or messenger service does not have control over when the individual works;

2. Is remunerated for each delivery, or the remuneration is based on factors that relate to the work performed, including receipt of a percentage of any rate schedule;

3. Pays all expenses, and the opportunity for profit or loss rests solely with the individual;

4. Is responsible for operating costs, including fuel, repairs, supplies, and motor vehicle insurance;

5. Determines the method of performing the service, including selection of routes and order of deliveries;

6. Is responsible for the completion of a specific job and is liable for any failure to complete that job;

7. Enters into a contract with the delivery or messenger service which specifies that the individual is an independent contractor and not an employee of the delivery or messenger service; and

8. Provides the vehicle used to perform the service.

(x) Service performed in agricultural labor by an individual who is an alien admitted to the United States to perform service in agricultural labor under ss. 101(a)(15)(H) and 214(c) of the Immigration and Nationality Act.

(y) Service performed by a person who is an inmate of a penal institution.

History.—s. 30, ch. 2003-36; s. 4, ch. 2005-209; s. 33, ch. 2007-106; s. 3, ch. 2009-101; s. 363, ch. 2011-142; s. 62, ch. 2012-5; s. 12, ch. 2012-30; s. 111, ch. 2014-17; s. 45, ch. 2014-218.



443.1217 - Wages.

443.1217 Wages.—

(1) The wages subject to this chapter include all remuneration for employment, including commissions, bonuses, back pay awards, and the cash value of all remuneration paid in any medium other than cash. The reasonable cash value of remuneration in any medium other than cash must be estimated and determined in accordance with rules adopted by the Department of Economic Opportunity or the state agency providing tax collection services. The wages subject to this chapter include tips or gratuities received while performing services that constitute employment and are included in a written statement furnished to the employer under s. 6053(a) of the Internal Revenue Code of 1954. As used in this section only, the term “employment” includes services constituting employment under any employment security law of another state or of the Federal Government.

(2) For the purpose of determining an employer’s contributions, the following wages are exempt from this chapter:

(a)1. Beginning January 1, 2012, that part of remuneration paid to an individual by an employer for employment during a calendar year in excess of the first $8,000 of remuneration paid to the individual by the employer or his or her predecessor during that calendar year, unless that part of the remuneration is subject to a tax, under a federal law imposing the tax, against which credit may be taken for contributions required to be paid into a state unemployment fund.

2. Beginning January 1, 2015, the part of remuneration paid to an individual by an employer for employment during a calendar year in excess of the first $7,000 of remuneration paid to the individual by an employer or his or her predecessor during that calendar year, unless that part of the remuneration is subject to a tax, under a federal law imposing the tax, against which credit may be taken for contributions required to be paid into a state unemployment fund. The wage base exemption adjustment authorized by this subparagraph shall be suspended in any calendar year in which repayment of the principal amount of an advance received from the Unemployment Compensation Trust Fund under 42 U.S.C. s. 1321 is due to the Federal Government.

(b) Payment by an employing unit with respect to services performed for, or on behalf of, an individual employed by the employing unit under a plan or system established by the employing unit which provides for payment to its employees generally or to a class of its employees, including any amount paid by the employing unit for insurance or annuities or paid into a fund on account of:

1. Sickness or accident disability. When payment is made to an employee or any of his or her dependents, this subparagraph exempts from the wages subject to this chapter only those payments received under a workers’ compensation law.

2. Medical and hospitalization expenses in connection with sickness or accident disability.

3. Death, if the employee:

a. Does not have the option to receive, in lieu of the death benefit, part of the payment or, if the death benefit is insured, part of the premiums or contributions to premiums paid by his or her employing unit; and

b. Does not have the right under the plan, system, or policy providing the death benefit to assign the benefit or to receive cash consideration in lieu of the benefit upon his or her withdrawal from the plan or system; upon termination of the plan, system, or policy; or upon termination of his or her services with the employing unit.

(c) Payment on account of sickness or accident disability, or payment of medical or hospitalization expenses in connection with sickness or accident disability, by an employing unit to, or on behalf of, an individual performing services for the employing unit more than 6 calendar months after the last calendar month the individual performed services for the employing unit.

(d) Payment by an employing unit, without deduction from the remuneration of an individual employed by the employing unit, of the tax imposed upon the individual under s. 3101 of the federal Internal Revenue Code for services performed.

(e) The value of:

1. Meals furnished to an employee or the employee’s spouse or dependents by the employer on the business premises of the employer for the convenience of the employer; or

2. Lodging furnished to an employee or the employee’s spouse or dependents by the employer on the business premises of the employer for the convenience of the employer when lodging is included as a condition of employment.

(f) Payment made by an employing unit to, or on behalf of, an individual performing services for the employing unit or a beneficiary of the individual:

1. From or to a trust described in s. 401(a) of the Internal Revenue Code of 1954 which is exempt from tax under s. 501(a) at the time of payment, unless payment is made to an employee of the trust as remuneration for services rendered as an employee of the trust and not as a beneficiary of the trust;

2. Under or to an annuity plan that, at the time of payment, is a plan described in s. 403(a) of the Internal Revenue Code of 1954;

3. Under a simplified employee pension if, at the time of payment, it is reasonable to believe that the employee is entitled to a deduction under s. 219(b)(2) of the Internal Revenue Code of 1954 for the payment;

4. Under or to an annuity contract described in s. 403(b) of the Internal Revenue Code of 1954, other than a payment for the purchase of an annuity contract as part of a salary reduction agreement, regardless of whether the agreement is evidenced by a written instrument or otherwise;

5. Under or to an exempt governmental deferred compensation plan described in s. 3121(v)(3) of the Internal Revenue Code of 1954;

6. To supplement pension benefits under a plan or trust described in subparagraphs 1.-5. to account for some portion or all of the increase in the cost of living, as determined by the United States Secretary of Labor, since retirement, but only if the supplemental payments are under a plan that is treated as a welfare plan under s. 3(2)(B)(ii) of the Employee Retirement Income Security Act of 1974; or

7. Under a cafeteria plan, as defined in s. 125 of the Internal Revenue Code of 1986, as amended, if the payment would not be treated as wages without regard to such plan and it is reasonable to believe that, if s. 125 of the Internal Revenue Code of 1986, as amended, applied for purposes of this section, s. 125 of the Internal Revenue Code of 1986, as amended, would not treat any wages as constructively received.

(g) Payment made, or benefit provided, by an employing unit to or for the benefit of an individual performing services for the employing unit or a beneficiary of the individual if, at the time of such payment or provision of the benefit, it is reasonable to believe that the individual may exclude the payment or benefit from income under s. 127 of the Internal Revenue Code of 1986, as amended.

History.—s. 31, ch. 2003-36; s. 5, ch. 2005-209; s. 1, ch. 2009-99; s. 3, ch. 2010-1; s. 364, ch. 2011-142; s. 13, ch. 2012-30.



443.131 - Contributions.

443.131 Contributions.—

(1) PAYMENT OF CONTRIBUTIONS.—Contributions accrue and are payable by each employer for each calendar quarter he or she is subject to this chapter for wages paid during each calendar quarter for employment. Contributions are due and payable by each employer to the tax collection service provider, in accordance with the rules adopted by the Department of Economic Opportunity or the state agency providing tax collection services. This subsection does not prohibit the tax collection service provider from allowing, at the request of the employer, employers of employees performing domestic services, as defined in s. 443.1216(6), to pay contributions or report wages at intervals other than quarterly when the nonquarterly payment or reporting assists the service provider and when nonquarterly payment and reporting is authorized under federal law. Employers of employees performing domestic services may report wages and pay contributions annually, with a due date of January 1 and a delinquency date of February 1. To qualify for this election, the employer must employ only employees performing domestic services, be eligible for a variation from the standard rate computed under subsection (3), apply to this program no later than December 1 of the preceding calendar year, and agree to provide the department or its tax collection service provider with any special reports that are requested, including copies of all federal employment tax forms. An employer who fails to timely furnish any wage information required by the department or its tax collection service provider loses the privilege to participate in this program, effective the calendar quarter immediately after the calendar quarter the failure occurred. The employer may reapply for annual reporting when a complete calendar year elapses after the employer’s disqualification if the employer timely furnished any requested wage information during the period in which annual reporting was denied. An employer may not deduct contributions, interests, penalties, fines, or fees required under this chapter from any part of the wages of his or her employees. A fractional part of a cent less than one-half cent shall be disregarded from the payment of contributions, but a fractional part of at least one-half cent shall be increased to 1 cent.

(2) CONTRIBUTION RATES.—Each employer must pay contributions equal to the following percentages of wages paid by him or her for employment:

(a) Initial rate.—Each employer whose employment record is chargeable with benefits for less than 8 calendar quarters shall pay contributions at the initial rate of 2.7 percent.

(b) Variable rates.—Each employer whose employment record is chargeable for benefits during at least 8 calendar quarters shall pay contributions at the standard rate in paragraph (3)(c), except as otherwise varied through experience rating under subsection (3). For the purposes of this section, the total wages on which contributions were paid by a single employer or his or her predecessor to an individual in any state during a single calendar year shall be counted to determine whether more remuneration was paid to the individual by the employer or his or her predecessor in 1 calendar year than constituted wages.

(3) VARIATION OF CONTRIBUTION RATES BASED ON BENEFIT EXPERIENCE.—

(a) Employment records.—The regular and short-time compensation benefits paid to an eligible individual shall be charged to the employment record of each employer who paid the individual wages of at least $100 during the individual’s base period in proportion to the total wages paid by all employers who paid the individual wages during the individual’s base period. Benefits may not be charged to the employment record of an employer who furnishes part-time work to an individual who, because of loss of employment with one or more other employers, is eligible for partial benefits while being furnished part-time work by the employer on substantially the same basis and in substantially the same amount as the individual’s employment during his or her base period, regardless of whether this part-time work is simultaneous or successive to the individual’s lost employment. Further, as provided in s. 443.151(3), benefits may not be charged to the employment record of an employer who furnishes the Department of Economic Opportunity with notice, as prescribed in rules of the department, that any of the following apply:

1. If an individual leaves his or her work without good cause attributable to the employer or is discharged by the employer for misconduct connected with his or her work, benefits subsequently paid to the individual based on wages paid by the employer before the separation may not be charged to the employment record of the employer.

2. If an individual is discharged by the employer for unsatisfactory performance during an initial employment probationary period, benefits subsequently paid to the individual based on wages paid during the probationary period by the employer before the separation may not be charged to the employer’s employment record. As used in this subparagraph, the term “initial employment probationary period” means an established probationary plan that applies to all employees or a specific group of employees and that does not exceed 90 calendar days following the first day a new employee begins work. The employee must be informed of the probationary period within the first 7 days of work. The employer must demonstrate by conclusive evidence that the individual was separated because of unsatisfactory work performance and not because of lack of work due to temporary, seasonal, casual, or other similar employment that is not of a regular, permanent, and year-round nature.

3. Benefits subsequently paid to an individual after his or her refusal without good cause to accept suitable work from an employer may not be charged to the employment record of the employer if any part of those benefits are based on wages paid by the employer before the individual’s refusal to accept suitable work. As used in this subparagraph, the term “good cause” does not include distance to employment caused by a change of residence by the individual. The department shall adopt rules prescribing for the payment of all benefits whether this subparagraph applies regardless of whether a disqualification under s. 443.101 applies to the claim.

4. If an individual is separated from work as a direct result of a natural disaster declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. ss. 5121 et seq., benefits subsequently paid to the individual based on wages paid by the employer before the separation may not be charged to the employment record of the employer.

5. If an individual is separated from work as a direct result of an oil spill, terrorist attack, or other similar disaster of national significance not subject to a declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, benefits subsequently paid to the individual based on wages paid by the employer before the separation may not be charged to the employment record of the employer.

(b) Benefit ratio.—

1. As used in this paragraph, the term “annual payroll” means the calendar quarter taxable payroll reported to the tax collection service provider for the quarters used in computing the benefit ratio. The term does not include a penalty resulting from the untimely filing of required wage and tax reports. All of the taxable payroll reported to the tax collection service provider by the end of the quarter preceding the quarter for which the contribution rate is to be computed must be used in the computation.

2. As used in this paragraph, the term “benefits charged to the employer’s employment record” means the amount of benefits paid to individuals multiplied by:

a. For benefits paid prior to July 1, 2007, 1.

b. For benefits paid during the period beginning on July 1, 2007, and ending March 31, 2011, 0.90.

c. For benefits paid after March 31, 2011, 1.

3. For each calendar year, the tax collection service provider shall compute a benefit ratio for each employer whose employment record was chargeable for benefits during the 12 consecutive quarters ending June 30 of the calendar year preceding the calendar year for which the benefit ratio is computed. An employer’s benefit ratio is the quotient obtained by dividing the total benefits charged to the employer’s employment record during the 3-year period ending June 30 of the preceding calendar year by the total of the employer’s annual payroll for the 3-year period ending June 30 of the preceding calendar year. The benefit ratio shall be computed to the fifth decimal place and rounded to the fourth decimal place.

4. The tax collection service provider shall compute a benefit ratio for each employer who was not previously eligible under subparagraph 3., whose contribution rate is set at the initial contribution rate in paragraph (2)(a), and whose employment record was chargeable for benefits during at least 8 calendar quarters immediately preceding the calendar quarter for which the benefit ratio is computed. The employer’s benefit ratio is the quotient obtained by dividing the total benefits charged to the employer’s employment record during the first 6 of the 8 completed calendar quarters immediately preceding the calendar quarter for which the benefit ratio is computed by the total of the employer’s annual payroll during the first 7 of the 9 completed calendar quarters immediately preceding the calendar quarter for which the benefit ratio is computed. The benefit ratio shall be computed to the fifth decimal place and rounded to the fourth decimal place and applies for the remainder of the calendar year. The employer must subsequently be rated on an annual basis using up to 12 calendar quarters of benefits charged and up to 12 calendar quarters of annual payroll. That employer’s benefit ratio is the quotient obtained by dividing the total benefits charged to the employer’s employment record by the total of the employer’s annual payroll during the quarters used in his or her first computation plus the subsequent quarters reported through June 30 of the preceding calendar year. Each subsequent calendar year, the rate shall be computed under subparagraph 3. The tax collection service provider shall assign a variation from the standard rate of contributions in paragraph (c) on a quarterly basis to each eligible employer in the same manner as an assignment for a calendar year under paragraph (e).

(c) Standard rate.—The standard rate of contributions payable by each employer shall be 5.4 percent.

(d) Eligibility for variation from the standard rate.—An employer is eligible for a variation from the standard rate of contributions in any calendar year only if the employer’s employment record was chargeable for benefits throughout the 12 consecutive quarters ending on June 30 of the preceding calendar year. The contribution rate of an employer who, as a result of having at least 8 consecutive quarters of payroll insufficient to be chargeable for benefits, has not been chargeable for benefits throughout the 12 consecutive quarters reverts to the initial contribution rate until the employer subsequently becomes eligible for an earned rate.

(e) Assignment of variations from the standard rate.—

1. As used in this paragraph, the terms “total benefit payments,” “benefits paid to an individual,” and “benefits charged to the employment record of an employer” mean the amount of benefits paid to individuals multiplied by:

a. For benefits paid prior to July 1, 2007, 1.

b. For benefits paid during the period beginning on July 1, 2007, and ending March 31, 2011, 0.90.

c. For benefits paid after March 31, 2011, 1.

2. For the calculation of contribution rates effective January 1, 2012, and thereafter:

a. The tax collection service provider shall assign a variation from the standard rate of contributions for each calendar year to each eligible employer. In determining the contribution rate, varying from the standard rate to be assigned each employer, adjustment factors computed under sub-sub-subparagraphs (I)-(IV) are added to the benefit ratio. This addition shall be accomplished in two steps by adding a variable adjustment factor and a final adjustment factor. The sum of these adjustment factors computed under sub-sub-subparagraphs (I)-(IV) shall first be algebraically summed. The sum of these adjustment factors shall next be divided by a gross benefit ratio determined as follows: Total benefit payments for the 3-year period described in subparagraph (b)3. are charged to employers eligible for a variation from the standard rate, minus excess payments for the same period, divided by taxable payroll entering into the computation of individual benefit ratios for the calendar year for which the contribution rate is being computed. The ratio of the sum of the adjustment factors computed under sub-sub-subparagraphs (I)-(IV) to the gross benefit ratio is multiplied by each individual benefit ratio that is less than the maximum contribution rate to obtain variable adjustment factors; except that if the sum of an employer’s individual benefit ratio and variable adjustment factor exceeds the maximum contribution rate, the variable adjustment factor is reduced in order for the sum to equal the maximum contribution rate. The variable adjustment factor for each of these employers is multiplied by his or her taxable payroll entering into the computation of his or her benefit ratio. The sum of these products is divided by the taxable payroll of the employers who entered into the computation of their benefit ratios. The resulting ratio is subtracted from the sum of the adjustment factors computed under sub-sub-subparagraphs (I)-(IV) to obtain the final adjustment factor. The variable adjustment factors and the final adjustment factor must be computed to five decimal places and rounded to the fourth decimal place. This final adjustment factor is added to the variable adjustment factor and benefit ratio of each employer to obtain each employer’s contribution rate. An employer’s contribution rate may not, however, be rounded to less than 0.1 percent.

(I) An adjustment factor for noncharge benefits is computed to the fifth decimal place and rounded to the fourth decimal place by dividing the amount of noncharge benefits during the 3-year period described in subparagraph (b)3. by the taxable payroll of employers eligible for a variation from the standard rate who have a benefit ratio for the current year which is less than the maximum contribution rate. For purposes of computing this adjustment factor, the taxable payroll of these employers is the taxable payrolls for the 3 years ending June 30 of the current calendar year as reported to the tax collection service provider by September 30 of the same calendar year. As used in this sub-sub-subparagraph, the term “noncharge benefits” means benefits paid to an individual from the Unemployment Compensation Trust Fund, but which were not charged to the employment record of any employer.

(II) An adjustment factor for excess payments is computed to the fifth decimal place, and rounded to the fourth decimal place by dividing the total excess payments during the 3-year period described in subparagraph (b)3. by the taxable payroll of employers eligible for a variation from the standard rate who have a benefit ratio for the current year which is less than the maximum contribution rate. For purposes of computing this adjustment factor, the taxable payroll of these employers is the same figure used to compute the adjustment factor for noncharge benefits under sub-sub-subparagraph (I). As used in this sub-subparagraph, the term “excess payments” means the amount of benefits charged to the employment record of an employer during the 3-year period described in subparagraph (b)3., less the product of the maximum contribution rate and the employer’s taxable payroll for the 3 years ending June 30 of the current calendar year as reported to the tax collection service provider by September 30 of the same calendar year. As used in this sub-sub-subparagraph, the term “total excess payments” means the sum of the individual employer excess payments for those employers that were eligible for assignment of a contribution rate different from the standard rate.

(III) With respect to computing a positive adjustment factor:

(A) Beginning January 1, 2012, if the balance of the Unemployment Compensation Trust Fund on September 30 of the calendar year immediately preceding the calendar year for which the contribution rate is being computed is less than 4 percent of the taxable payrolls for the year ending June 30 as reported to the tax collection service provider by September 30 of that calendar year, a positive adjustment factor shall be computed. The positive adjustment factor is computed annually to the fifth decimal place and rounded to the fourth decimal place by dividing the sum of the total taxable payrolls for the year ending June 30 of the current calendar year as reported to the tax collection service provider by September 30 of that calendar year into a sum equal to one-fifth of the difference between the balance of the fund as of September 30 of that calendar year and the sum of 5 percent of the total taxable payrolls for that year. The positive adjustment factor remains in effect for subsequent years until the balance of the Unemployment Compensation Trust Fund as of September 30 of the year immediately preceding the effective date of the contribution rate equals or exceeds 4 percent of the taxable payrolls for the year ending June 30 of the current calendar year as reported to the tax collection service provider by September 30 of that calendar year.

(B) Beginning January 1, 2018, and for each year thereafter, the positive adjustment shall be computed by dividing the sum of the total taxable payrolls for the year ending June 30 of the current calendar year as reported to the tax collection service provider by September 30 of that calendar year into a sum equal to one-fourth of the difference between the balance of the fund as of September 30 of that calendar year and the sum of 5 percent of the total taxable payrolls for that year. The positive adjustment factor remains in effect for subsequent years until the balance of the Unemployment Compensation Trust Fund as of September 30 of the year immediately preceding the effective date of the contribution rate equals or exceeds 4 percent of the taxable payrolls for the year ending June 30 of the current calendar year as reported to the tax collection service provider by September 30 of that calendar year.

(IV) If, beginning January 1, 2015, and each year thereafter, the balance of the Unemployment Compensation Trust Fund as of September 30 of the year immediately preceding the calendar year for which the contribution rate is being computed exceeds 5 percent of the taxable payrolls for the year ending June 30 of the current calendar year as reported to the tax collection service provider by September 30 of that calendar year, a negative adjustment factor must be computed. The negative adjustment factor shall be computed annually beginning on January 1, 2015, and each year thereafter, to the fifth decimal place and rounded to the fourth decimal place by dividing the sum of the total taxable payrolls for the year ending June 30 of the current calendar year as reported to the tax collection service provider by September 30 of the calendar year into a sum equal to one-fourth of the difference between the balance of the fund as of September 30 of the current calendar year and 5 percent of the total taxable payrolls of that year. The negative adjustment factor remains in effect for subsequent years until the balance of the Unemployment Compensation Trust Fund as of September 30 of the year immediately preceding the effective date of the contribution rate is less than 5 percent, but more than 4 percent of the taxable payrolls for the year ending June 30 of the current calendar year as reported to the tax collection service provider by September 30 of that calendar year. The negative adjustment authorized by this section is suspended in any calendar year in which repayment of the principal amount of an advance received from the federal Unemployment Compensation Trust Fund under 42 U.S.C. s. 1321 is due to the Federal Government.

(V) The maximum contribution rate that may be assigned to an employer is 5.4 percent, except employers participating in an approved short-time compensation plan may be assigned a maximum contribution rate that is 1 percent greater than the maximum contribution rate for other employers in any calendar year in which short-time compensation benefits are charged to the employer’s employment record.

(VI) As used in this subsection, “taxable payroll” shall be determined by excluding any part of the remuneration paid to an individual by an employer for employment during a calendar year in excess of the first $7,000. Beginning January 1, 2012, “taxable payroll” shall be determined by excluding any part of the remuneration paid to an individual by an employer for employment during a calendar year as described in s. 443.1217(2). For the purposes of the employer rate calculation that will take effect in January 1, 2012, and in January 1, 2013, the tax collection service provider shall use the data available for taxable payroll from 2009 based on excluding any part of the remuneration paid to an individual by an employer for employment during a calendar year in excess of the first $7,000, and from 2010 and 2011, the data available for taxable payroll based on excluding any part of the remuneration paid to an individual by an employer for employment during a calendar year in excess of the first $8,500.

b. If the transfer of an employer’s employment record to an employing unit under paragraph (f) which, before the transfer, was an employer, the tax collection service provider shall recompute a benefit ratio for the successor employer based on the combined employment records and reassign an appropriate contribution rate to the successor employer effective on the first day of the calendar quarter immediately after the effective date of the transfer.

(f) Transfer of employment records.—

1. For the purposes of this subsection, two or more employers who are parties to a transfer of business or the subject of a merger, consolidation, or other form of reorganization, effecting a change in legal identity or form, are deemed a single employer and are considered to be one employer with a continuous employment record if the tax collection service provider finds that the successor employer continues to carry on the employing enterprises of all of the predecessor employers and that the successor employer has paid all contributions required of and due from all of the predecessor employers and has assumed liability for all contributions that may become due from all of the predecessor employers. In addition, an employer may not be considered a successor under this subparagraph if the employer purchases a company with a lower rate into which employees with job functions unrelated to the business endeavors of the predecessor are transferred for the purpose of acquiring the low rate and avoiding payment of contributions. As used in this paragraph, notwithstanding s. 443.036(14), the term “contributions” means all indebtedness to the tax collection service provider, including, but not limited to, interest, penalty, collection fee, and service fee. A successor employer must accept the transfer of all of the predecessor employers’ employment records within 30 days after the date of the official notification of liability by succession. If a predecessor employer has unpaid contributions or outstanding quarterly reports, the successor employer must pay the total amount with certified funds within 30 days after the date of the notice listing the total amount due. After the total indebtedness is paid, the tax collection service provider shall transfer the employment records of all of the predecessor employers to the successor employer’s employment record. The tax collection service provider shall determine the contribution rate of the combined successor and predecessor employers upon the transfer of the employment records, as prescribed by rule, in order to calculate any change in the contribution rate resulting from the transfer of the employment records.

2. Regardless of whether a predecessor employer’s employment record is transferred to a successor employer under this paragraph, the tax collection service provider shall treat the predecessor employer, if he or she subsequently employs individuals, as an employer without a previous employment record or, if his or her coverage is terminated under s. 443.121, as a new employing unit.

3. The state agency providing reemployment assistance tax collection services may adopt rules governing the partial transfer of experience rating when an employer transfers an identifiable and segregable portion of his or her payrolls and business to a successor employing unit. As a condition of each partial transfer, these rules must require the following to be filed with the tax collection service provider: an application by the successor employing unit, an agreement by the predecessor employer, and the evidence required by the tax collection service provider to show the benefit experience and payrolls attributable to the transferred portion through the date of the transfer. These rules must provide that the successor employing unit, if not an employer subject to this chapter, becomes an employer as of the date of the transfer and that the transferred portion of the predecessor employer’s employment record is removed from the employment record of the predecessor employer. For each calendar year after the date of the transfer of the employment record in the records of the tax collection service provider, the service provider shall compute the contribution rate payable by the successor employer or employing unit based on his or her employment record, combined with the transferred portion of the predecessor employer’s employment record. These rules may also prescribe what contribution rates are payable by the predecessor and successor employers for the period between the date of the transfer of the transferred portion of the predecessor employer’s employment record in the records of the tax collection service provider and the first day of the next calendar year.

4. This paragraph does not apply to an employee leasing company and client contractual agreement as defined in s. 443.036, except as provided in s. 443.1216(1)(a)2.a. The tax collection service provider shall, if the contractual agreement is terminated or the employee leasing company fails to submit reports or pay contributions as required by the service provider, treat the client as a new employer without previous employment record unless the client is otherwise eligible for a variation from the standard rate.

(g) Transfer of unemployment experience upon transfer or acquisition of a business.—Notwithstanding any other provision of law, upon transfer or acquisition of a business, the following conditions apply to the assignment of rates and to transfers of unemployment experience:

1.a. If an employer transfers its trade or business, or a portion thereof, to another employer and, at the time of the transfer, there is any common ownership, management, or control of the two employers, the unemployment experience attributable to the transferred trade or business shall be transferred to the employer to whom the business is so transferred. The rates of both employers shall be recalculated and made effective as of the beginning of the calendar quarter immediately following the date of the transfer of the trade or business unless the transfer occurred on the first day of a calendar quarter, in which case the rate shall be recalculated as of that date.

b. If, following a transfer of experience under sub-subparagraph a., the department or the tax collection service provider determines that a substantial purpose of the transfer of trade or business was to obtain a reduced liability for contributions, the experience rating account of the employers involved shall be combined into a single account and a single rate assigned to the account.

2. Whenever a person is not an employer under this chapter at the time it acquires the trade or business of an employer, the unemployment experience of the acquired business shall not be transferred to the person if the department or the tax collection service provider finds that such person acquired the business solely or primarily for the purpose of obtaining a lower rate of contributions. Instead, such person shall be assigned the new employer rate under paragraph (2)(a). In determining whether the business was acquired solely or primarily for the purpose of obtaining a lower rate of contributions, the tax collection service provider shall consider, but not be limited to, the following factors:

a. Whether the person continued the business enterprise of the acquired business;

b. How long such business enterprise was continued; or

c. Whether a substantial number of new employees was hired for performance of duties unrelated to the business activity conducted before the acquisition.

3. If a person knowingly violates or attempts to violate subparagraph 1. or subparagraph 2. or any other provision of this chapter related to determining the assignment of a contribution rate, or if a person knowingly advises another person to violate the law, the person shall be subject to the following penalties:

a. If the person is an employer, the employer shall be assigned the highest rate assignable under this chapter for the rate year during which such violation or attempted violation occurred and for the 3 rate years immediately following this rate year. However, if the person’s business is already at the highest rate for any year, or if the amount of increase in the person’s rate would be less than 2 percent for such year, then a penalty rate of contribution of 2 percent of taxable wages shall be imposed for such year and the following 3 rate years.

b. If the person is not an employer, such person shall be subject to a civil money penalty of not more than $5,000. The procedures for the assessment of a penalty shall be in accordance with the procedures set forth in s. 443.141(2), and the provisions of s. 443.141(3) shall apply to the collection of the penalty. Any such penalty shall be deposited in the penalty and interest account established under s. 443.211(2).

4. For purposes of this paragraph, the term:

a. “Knowingly” means having actual knowledge of or acting with deliberate ignorance or reckless disregard for the prohibition involved.

b. “Violates or attempts to violate” includes, but is not limited to, intent to evade, misrepresent, or willfully nondisclose.

5. In addition to the penalty imposed by subparagraph 3., any person who violates this paragraph commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

6. The department and the tax collection service provider shall establish procedures to identify the transfer or acquisition of a business for the purposes of this paragraph and shall adopt any rules necessary to administer this paragraph.

7. For purposes of this paragraph:

a. “Person” has the meaning given to the term by s. 7701(a)(1) of the Internal Revenue Code of 1986.

b. “Trade or business” shall include the employer’s workforce.

8. This paragraph shall be interpreted and applied in such a manner as to meet the minimum requirements contained in any guidance or regulations issued by the United States Department of Labor.

(h) Additional conditions for variation from the standard rate.—An employer’s contribution rate may not be reduced below the standard rate under this section unless:

1. All contributions, reimbursements, interest, and penalties incurred by the employer for wages paid by him or her in all previous calendar quarters, except the 4 calendar quarters immediately preceding the calendar quarter or calendar year for which the benefit ratio is computed, are paid;

2. The employer has produced for inspection and copying all work records in his or her possession, custody, or control which were requested by the Department of Economic Opportunity or its tax collection service provider pursuant to s. 443.171(5). An employer shall have at least 60 days to provide the requested work records before the employer is assigned the standard rate; and

3. The employer entitled to a rate reduction must have at least one annual payroll as defined in subparagraph (b)1. unless the employer is eligible for additional credit under the Federal Unemployment Tax Act. If the Federal Unemployment Tax Act is amended or repealed in a manner affecting credit under the federal act, this section applies only to the extent that additional credit is allowed against the payment of the tax imposed by the act.

The tax collection service provider shall assign an earned contribution rate to an employer for the quarter immediately after the quarter in which all contributions, reimbursements, interest, and penalties are paid in full and all work records requested pursuant to s. 443.171(5) are produced for inspection and copying by the Department of Economic Opportunity or the tax collection service provider.

(i) Notice of determinations of contribution rates; redeterminations.—The state agency providing tax collection services:

1. Shall promptly notify each employer of his or her contribution rate as determined for any calendar year under this section. The determination is conclusive and binding on the employer unless within 20 days after mailing the notice of determination to the employer’s last known address, or, in the absence of mailing, within 20 days after delivery of the notice, the employer files an application for review and redetermination setting forth the grounds for review. An employer may not, in any proceeding involving his or her contribution rate or liability for contributions, contest the chargeability to his or her employment record of any benefits paid in accordance with a determination, redetermination, or decision under s. 443.151, except on the ground that the benefits charged were not based on services performed in employment for him or her and then only if the employer was not a party to the determination, redetermination, or decision, or to any other proceeding under this chapter, in which the character of those services was determined.

2. Shall, upon discovery of an error in computation, reconsider any prior determination or redetermination of a contribution rate after the 20-day period has expired and issue a revised notice of contribution rate as redetermined. A redetermination is subject to review, and is conclusive and binding if review is not sought, in the same manner as review of a determination under subparagraph 1. A reconsideration may not be made after March 31 of the calendar year immediately after the calendar year for which the contribution rate is applicable, and interest may not accrue on any additional contributions found to be due until 30 days after the employer is mailed notice of his or her revised contribution rate.

3. May adopt rules providing for periodic notification to employers of benefits paid and charged to their employment records or of the status of those employment records. A notification, unless an application for redetermination is filed in the manner and within the time limits prescribed by the Department of Economic Opportunity, is conclusive and binding on the employer under this chapter. The redetermination, and the finding of fact of the department in connection with the redetermination, may be introduced in any subsequent administrative or judicial proceeding involving the determination of the contribution rate of an employer for any calendar year. A redetermination becomes final in the same manner provided in this subsection for findings of fact made by the department in proceedings to redetermine the contribution rate of an employer. Pending a redetermination or an administrative or judicial proceeding, the employer must file reports and pay contributions in accordance with this section.

(j) Employment records of employers entering the armed forces.—

1. If the tax collection service provider finds that an employer’s business is closed solely because of the entrance of one or more of the owners, officers, partners, or the majority stockholder into the Armed Forces of the United States, or any of its allies, or of the United Nations, the employer’s employment record may not be terminated. If the business is resumed within 2 years after the discharge or release from active duty in the armed forces of that person or persons, the employer’s benefit experience is deemed to have been continuous throughout that period. The benefit ratio of the employer for the calendar year in which he or she resumed business and the 3 calendar years immediately after resuming business is a percentage equal to the total of his or her benefit charges, including charges of benefits paid to any individual during the period the employer was in the armed forces based on wages paid by him or her before the employer’s entrance into the armed forces for the 3 most recently completed calendar years divided by that part of his or her total payroll, for which contributions were paid to the tax collection service provider, for the 3 most recent calendar years during the whole of which, respectively, the employer was in business.

2. A refund made under this paragraph shall be made in accordance with s. 443.141(6).

(k) Applicability to contributing employers.—This subsection applies only to contributing employers.

(4) REIMBURSING EMPLOYERS.—Subsections (2) and (3) do not apply to reimbursing employers.

(5) INVALIDITY OF CERTAIN PROVISIONS.—If any provision of this section prevents the state from qualifying for any federal interest relief provisions provided under s. 1202 of the Social Security Act, 42 U.S.C. s. 1322, or prevents employers in this state from qualifying for the limitation on credit reduction as provided under s. 3302(f) of the Federal Unemployment Tax Act, chapter 23 of Title 26 U.S.C., that provision is invalid to the extent necessary to maintain qualification for the interest relief provisions and federal unemployment tax credits.

History.—s. 8, ch. 18402, 1937; s. 5, ch. 19637, 1939; CGL 1940 Supp. 4151(495); s. 8, ch. 20685, 1941; s. 1, ch. 21981, 1943; s. 1, ch. 22946, 1945; s. 1, ch. 23918, 1947; s. 11, ch. 25035, 1949; ss. 5, 6, ch. 26879, 1951; s. 1, ch. 26958, 1951; ss. 2, 3, 4, ch. 26878, 1951; ss. 5, 6, 7, 8, 9, ch. 28242, 1953; s. 4, ch. 29771, 1955; ss. 1, 2, 3, ch. 29817, 1955; s. 3, ch. 57-247; s. 2, ch. 57-268; ss. 1, 2, ch. 59-98; s. 2, ch. 61-119; s. 4, ch. 61-132; s. 1, ch. 63-154; s. 1, ch. 63-137; s. 1, ch. 65-243; s. 1, ch. 65-25; s. 1, ch. 67-225; s. 1, ch. 67-244; ss. 17, 35, ch. 69-106; s. 1, ch. 70-296; s. 1, ch. 70-439; s. 6, ch. 71-225; ss. 1, 2, 3, ch. 71-227; s. 2, ch. 72-155; s. 118, ch. 73-333; s. 3, ch. 74-198; ss. 5, 7, ch. 77-262; s. 2, ch. 77-393; s. 5, ch. 77-399; s. 11, ch. 78-95; s. 2, ch. 78-295; s. 5, ch. 78-386; s. 3, ch. 79-293; s. 4, ch. 79-308; s. 1, ch. 79-355; s. 185, ch. 79-400; ss. 4, 8, 9, ch. 80-95; ss. 1, 2, ch. 80-252; s. 5, ch. 80-345; s. 10, ch. 83-174; s. 2, ch. 83-186; s. 2, ch. 83-285; s. 1, ch. 83-313; s. 2, ch. 84-40; s. 3, ch. 87-383; ss. 7, 8, ch. 88-289; ss. 1, 2, ch. 89-346; s. 3, ch. 92-38; s. 131, ch. 92-279; s. 55, ch. 92-326; s. 1, ch. 92-352; s. 7, ch. 94-347; ss. 6, 10, ch. 96-378; s. 5, ch. 96-411; s. 1063, ch. 97-103; s. 7, ch. 98-149; s. 21, ch. 2000-157; s. 50, ch. 2002-218; s. 32, ch. 2003-36; s. 26, ch. 2003-254; s. 496, ch. 2003-261; s. 6, ch. 2005-209; s. 23, ch. 2005-280; s. 2, ch. 2009-99; s. 4, ch. 2010-1; s. 9, ch. 2010-90; s. 36, ch. 2011-4; s. 365, ch. 2011-142; s. 9, ch. 2011-235; ss. 14, 15, ch. 2012-30; s. 45, ch. 2013-39; s. 112, ch. 2014-17; s. 12, ch. 2014-40; s. 19, ch. 2015-3.

Note.—Former s. 443.08.



443.1312 - Reimbursements; nonprofit organizations.

443.1312 Reimbursements; nonprofit organizations.—Benefits paid to employees of nonprofit organizations shall be financed in accordance with this section.

(1) DEFINITION.—As used in this section, the term “nonprofit organization” means an organization or group of organizations exempt from the federal income tax under s. 501(c)(3) of the United States Internal Revenue Code.

(2) LIABILITY FOR CONTRIBUTIONS AND ELECTION OF REIMBURSEMENT.—A nonprofit organization that is, or becomes, subject to this chapter under s. 443.1215(1)(c) or s. 443.121(3)(a) must pay contributions under s. 443.131 unless it elects, in accordance with this subsection, to reimburse the Unemployment Compensation Trust Fund for all of the regular benefits, short-time compensation benefits, and one-half of the extended benefits paid, which are attributable to service in the employ of the nonprofit organization, to individuals for weeks of unemployment which begin during the effective period of the election.

(a) When a nonprofit organization becomes subject to this chapter, the organization may elect to become a reimbursing employer. The effective date of this election must begin on the date the organization becomes subject to this chapter and may not terminate before the end of the next calendar year. The nonprofit organization must make this election by filing a written notice of election with the tax collection service provider within 30 days after the determination that the organization is subject to this chapter.

(b) Each nonprofit organization that makes the election under paragraph (a) remains liable for reimbursements in lieu of contributions until it files with the tax collection service provider a written notice terminating the organization’s election at least 30 days before the beginning of the first calendar year for which the termination shall be effective.

(c) Each nonprofit organization paying contributions under s. 443.131 may become a reimbursing employer by filing with the tax collection service provider, at least 30 days before the beginning of any calendar year, a written notice of election to become liable for reimbursements in lieu of contributions. This election may not be terminated by the organization before the end of 2 calendar years after the effective date of the election.

(d) In accordance with rules adopted by the Department of Economic Opportunity or the state agency providing reemployment assistance tax collection services, the tax collection service provider shall notify each nonprofit organization of any determination of the organization’s status as an employer, the effective date of any election the organization makes, and the effective date of any termination of the election. Each determination is subject to reconsideration, appeal, and review under s. 443.141(2)(c).

(3) PAYMENT OF REIMBURSEMENTS.—Reimbursements in lieu of contributions must be paid in accordance with this subsection.

(a) At the end of each calendar quarter, or at the end of any other period prescribed by rule, the tax collection service provider shall bill each nonprofit organization or group of organizations that has elected to make reimbursements in lieu of contributions for an amount equal to the full amount of regular benefits, short-time compensation benefits, and one-half of the extended benefits paid during the quarter, or other prescribed period, which is attributable to service in the employ of the organization.

(b) A nonprofit organization must pay each bill rendered under paragraph (a) within 30 days after the bill is mailed to the last known address of the organization or is otherwise delivered to the organization, unless the organization files an application for review and redetermination under paragraph (d).

(c) A nonprofit organization may not deduct reimbursements, interest, penalties, fines, or fees required under this chapter from any part of the remuneration of individuals in the employ of the organization.

(d) The amount due, as specified in any bill from the tax collection service provider, is conclusive, and the nonprofit organization is liable for payment of that amount unless, within 20 days after the bill is mailed to the organization’s last known address or otherwise delivered to the organization, the organization files an application for redetermination by the Department of Economic Opportunity, setting forth the grounds for the application. The department shall promptly review and reconsider the amount due, as specified in the bill, and shall issue a redetermination in each case in which an application for redetermination is filed. The redetermination is conclusive and the nonprofit organization is liable for payment of the amount due, as specified in the redetermination, unless, within 20 days after the redetermination is mailed to the organization’s last known address or otherwise delivered to the organization, the organization files a protest, setting forth the grounds for the appeal. Proceedings on the protest shall be conducted in accordance with s. 443.141(2).

(e) Past due amounts of reimbursements in lieu of contributions are subject to the same interest and penalties that apply to past due contributions under s. 443.141(1).

(f) Each reimbursing employer shall be billed his or her proportionate share of benefits, and the Unemployment Compensation Trust Fund must be reimbursed in full.

(4) AUTHORITY TO TERMINATE ELECTIONS.—If a nonprofit organization is delinquent in making reimbursements in lieu of contributions under subsection (3), the tax collection service provider may terminate the organization’s election to be a reimbursing employer, effective at the beginning of the next calendar year, and the termination must remain in effect for 2 calendar years after the effective date of the termination.

(5) ALLOCATION OF BENEFIT COSTS.—Each reimbursing employer must pay to the tax collection service provider the amount of regular benefits, short-time compensation benefits, and one-half of the extended benefits paid which are attributable to service in the employ of the employer. If benefits paid to an individual are based on wages paid by more than one employer and one or more of those employers are reimbursing employers, the amount payable to the fund by each reimbursing employer is determined as follows:

(a) Proportionate allocation for combination of reimbursing and contributing employers.—If benefits paid to an individual are based on wages paid by one or more reimbursing employers and on wages paid by one or more contributing employers, the amount of benefits payable by each reimbursing employer is a proportionate share of the total benefits paid to the individual in the same ratio as the total wages paid to the individual during his or her base period by the employer during the base period, as compared to the total wages paid to the individual by all of his or her employers during the base period.

(b) Proportionate allocation among reimbursing employers.—If benefits paid to an individual are based on wages paid by two or more reimbursing employers, the amount of benefits payable by each employer is a proportionate share of the total benefits paid to the individual in the same ratio as the total wages paid to the individual during his or her base period by the employer during the base period, as compared to the total wages paid to the individual by all of his or her employers during the base period.

(6) GROUP EMPLOYMENT RECORDS.—Two or more employers that become reimbursing employers under subsection (2) and s. 443.121(3) may file a joint application with the tax collection service provider for the establishment of a group employment record for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of the employers. Each application must identify and authorize a group representative to act as the group’s agent for the purposes of this subsection. Upon its approval of the application, the tax collection service provider shall establish a group employment record for the employers which is effective at the beginning of the calendar year in which the service provider receives the application and shall notify the group’s representative of the effective date of the employment record. Each group employment record remains in effect until terminated and must remain in effect at least 2 calendar years before it may be terminated. A group employment record may be terminated by the tax collection service provider on its own motion or upon application by the group. Upon establishment of a group employment record, the amount of benefits payable by each member of the group for a calendar quarter is a proportionate share of the total benefits paid during the quarter which are attributable to service performed in the employ of all members of the group in the same ratio as the total wages paid for service in employment by the member during the quarter, as compared to the total wages paid during the quarter for service performed in the employ of all members of the group.

History.—s. 33, ch. 2003-36; s. 366, ch. 2011-142; s. 16, ch. 2012-30; s. 69, ch. 2013-18.



443.1313 - Public employers; reimbursements; election to pay contributions.

443.1313 Public employers; reimbursements; election to pay contributions.—Benefits paid to employees of a public employer, as defined in s. 443.036, based on service described in s. 443.1216(2) shall be financed in accordance with this section.

(1) PAYMENT OF REIMBURSEMENTS.—

(a) Unless an election is made under subsection (2), each public employer shall reimburse the Unemployment Compensation Trust Fund the amount of regular benefits, short-time compensation benefits, and extended benefits paid to individuals based on wages paid by the public employer for service described in s. 443.1216(2).

(b) If a state agency is more than 120 days delinquent on reimbursements due to the Unemployment Compensation Trust Fund, the tax collection service provider shall certify to the Chief Financial Officer the amount due and the Chief Financial Officer shall transfer the amount due to the Unemployment Compensation Trust Fund from the funds of the agency which legally may be used for that purpose. If a public employer other than a state agency is more than 120 days delinquent on reimbursements due to the Unemployment Compensation Trust Fund, upon request by the tax collection service provider after a hearing, the Department of Revenue or the Department of Financial Services, as applicable, shall deduct the amount owed by the public employer from any funds to be distributed by the applicable department to the public employer for further distribution to the trust fund in accordance with this chapter. If an employer for whom the municipal or county tax collector collects taxes fails to make the reimbursements to the Unemployment Compensation Trust Fund required by this chapter, the tax collector after a hearing, at the request of the tax collection service provider and upon receipt of a certificate showing the amount owed by the employer, shall deduct the certified amount from any taxes collected for the employer and remit that amount to the tax collection service provider for further distribution to the trust fund in accordance with this chapter. This paragraph does not apply to amounts owed by a political subdivision of the state for benefits erroneously paid in which the claimant must repay to the Department of Economic Opportunity under s. 443.151(6)(a) or (b) any sum as benefits received.

(c) The provisions of s. 443.1312(3), (5), and (6), relating to payment of reimbursements, allocation of benefit costs, and group employment records for nonprofit organizations, apply, to the extent allowed by federal law, to each public employer in the state as an employer under s. 443.1216(2).

(2) ELECTION TO PAY CONTRIBUTIONS.—A public employer subject to this section may elect to become a contributing employer under s. 443.131 in lieu of being a reimbursing employer under subsection (1).

(3) CHANGE OF ELECTION.—Upon electing to be a reimbursing or contributing employer under this section, a public employer may not change this election for at least 2 calendar years. This subsection does not prevent a public employer subject to this subsection from changing its election after completing 2 calendar years under another financing method if the new election is timely filed.

(4) PUBLIC EMPLOYERS REEMPLOYMENT ASSISTANCE BENEFIT ACCOUNT.—

(a) There is established within the Unemployment Compensation Trust Fund a Public Employers Reemployment Assistance Benefit Account, which must be maintained as a separate account within the trust fund. All benefits paid to the employees of a public employer that elects to become a contributing employer under paragraph (b) must be charged to the Public Employers Unemployment Compensation Benefit Account.

(b) Each public employer subject to this chapter under s. 443.1216(2) which elects to become a contributing employer is subject to, and shall have its employment record maintained under, s. 443.131, except that:

1. The term “taxable wages” means total gross wages.

2. The initial contribution rate is 0.25 percent.

3. An election by a public employer to be liable for contributions under this subsection takes effect January 1 and the employer is liable for contributions at the initial rate. Effective January 1 of the following year, the contribution rate shall be computed based on 2 calendar quarters of chargeability and payroll. Effective January 1 of the second year after the election, the contribution rate shall be computed based on 6 quarters of chargeability and payroll. Effective January 1 of the third year after the election, the contribution rate shall be computed based on 10 quarters of chargeability and payrolls. Each January 1 of subsequent years, the contribution rate shall be computed based on 12 quarters of chargeability and payroll.

4. Each public employer electing to be a contributing employer under this subsection must make the election at least 30 days before January 1 of the year for which the election is to be effective. Upon electing to be a contributing employer under this subsection, a public employer may not change this election for at least 2 calendar years.

5. An election under this subsection may be terminated by filing with the tax collection service provider, at least 30 days before January 1, a written notice of termination.

History.—s. 34, ch. 2003-36; s. 367, ch. 2011-142; s. 17, ch. 2012-30; s. 70, ch. 2013-18.



443.1315 - Treatment of Indian tribes.

443.1315 Treatment of Indian tribes.—

(1) As used in this section, the term:

(a) “Employer” means any Indian tribe for which service in employment as defined by this chapter is performed.

(b) “Employment” means service performed in the employ of an Indian tribe, as defined by s. 3306(u) of the Federal Unemployment Tax Act, if this service is excluded from employment as defined by that act solely by reason of s. 3306(c)(7) of that act and is not otherwise excluded from employment under this chapter. For purposes of this section, the exclusions from employment under s. 443.1216(4) apply to services performed in the employ of an Indian tribe.

(2) Benefits based on service in employment are payable in the same amount, on the same terms, and subject to the same conditions as benefits payable based on other service subject to this chapter.

(3)(a) Indian tribes or tribal units of Indian tribes, including subdivisions, subsidiaries, or business enterprises wholly owned by those Indian tribes, subject to this chapter must pay contributions under the same terms and conditions as all other subject employers unless they elect to become reimbursing employers and reimburse the Unemployment Compensation Trust Fund amounts equal to the amount of benefits attributable to service in the employ of the Indian tribe.

(b) Indian tribes electing to make reimbursements in lieu of contributions must make this election in the same manner and under the same conditions in s. 443.1312 for nonprofit organizations subject to this chapter. Indian tribes must determine whether reimbursement for benefits paid will be elected by the tribe as a whole, by individual tribal units of an Indian tribe, or by combinations of individual tribal units.

(c) Indian tribes or tribal units shall be billed for the full amount of benefits attributable to service in the employ of the Indian tribe or tribal unit on the same schedule as other employing units that elect to make reimbursements in lieu of contributions.

(d) The tax collection service provider may require an Indian tribe or tribal unit that elects to become a reimbursing employer to, within 90 days after the effective date of that election:

1. Execute and file with the tax collection service provider a surety bond approved by the service provider; or

2. Deposit with the tax collection service provider money or securities on the same basis as other employers with the same election option.

(4)(a)1. An Indian tribe or tribal unit that fails to make required reimbursements, including assessments of interest and penalty, within 90 days after receipt of the bill, loses the option to make reimbursements in lieu of contributions as provided in subsection (3) for the following tax year unless payment in full is received before contribution rates for the next tax year are computed.

2. The option to make reimbursements in lieu of contributions is reinstated once the Indian tribe makes all contributions timely for 1 year and no contributions or reimbursements for benefits paid, penalties, or interest remain outstanding.

(b)1. Services performed for an Indian tribe or tribal unit that fails to make required reimbursements, including assessments of interest and penalty, after all collection activities deemed necessary by the tax collection service provider, subject to approval by the Department of Economic Opportunity, are exhausted may not be treated as employment for purposes of paragraph (1)(b).

2. The tax collection service provider may determine that any Indian tribe that loses coverage under subparagraph 1. may have services performed for the tribe subsequently included as employment for purposes of paragraph (1)(b) if all contributions, reimbursements, penalties, and interest are paid.

(c) The department or its tax collection service provider shall immediately notify the United States Internal Revenue Service and the United States Department of Labor when an Indian tribe fails to make reimbursements required under this section, including assessments of interest and penalty, within 90 days after a final notice of delinquency.

(5) Notices of payment and reporting delinquency to Indian tribes or tribal units must include information that failure to make full reimbursement within the prescribed timeframe:

(a) Will cause the Indian tribe to be liable for taxes under the Federal Unemployment Tax Act.

(b) Will cause the Indian tribe to lose the option to make reimbursements in lieu of contributions.

(c) Could cause the Indian tribe to be excepted from the definition of “employer” provided in paragraph (1)(a) and services in the employ of the Indian tribe provided in paragraph (1)(b) to be excepted from employment.

(6) An Indian tribe must reimburse the fund for all extended benefits paid that are attributable to service in the employ of the Indian tribe unless the benefits are reimbursed by the Federal Government.

(7) The Department of Economic Opportunity and the state agency providing reemployment assistance tax collection services shall adopt rules necessary to administer this section.

History.—s. 51, ch. 2002-218; s. 35, ch. 2003-36; s. 368, ch. 2011-142; s. 18, ch. 2012-30.



443.1316 - Reemployment assistance tax collection services; interagency agreement.

443.1316 Reemployment assistance tax collection services; interagency agreement.—

(1) The Department of Economic Opportunity shall contract with the Department of Revenue, through an interagency agreement, to perform the duties of the tax collection service provider and provide other reemployment assistance tax collection services under this chapter. Under the interagency agreement, the tax collection service provider may only implement:

(a) The provisions of this chapter conferring duties upon the tax collection service provider.

(b) The provisions of law conferring duties upon the department which are specifically delegated to the tax collection service provider in the interagency agreement.

(2)(a) The Department of Revenue is considered to be administering a revenue law of this state when the department implements this chapter, or otherwise provides reemployment assistance tax collection services, under contract with the department through the interagency agreement.

(b) Sections 213.015(1)-(3), (5)-(7), (9)-(19), and (21); 213.018; 213.025; 213.051; 213.053; 213.0532; 213.0535; 213.055; 213.071; 213.10; 213.21(4); 213.2201; 213.23; 213.24; 213.25; 213.27; 213.28; 213.285; 213.34(1), (3), and (4); 213.37; 213.50; 213.67; 213.69; 213.692; 213.73; 213.733; 213.74; and 213.757 apply to the collection of reemployment assistance contributions and reimbursements by the Department of Revenue unless prohibited by federal law.

History.—s. 56, ch. 2002-218; s. 36, ch. 2003-36; s. 27, ch. 2003-254; s. 20, ch. 2006-122; s. 34, ch. 2007-106; s. 19, ch. 2010-138; s. 369, ch. 2011-142; s. 19, ch. 2012-30.



443.1317 - Rulemaking authority; enforcement of rules.

443.1317 Rulemaking authority; enforcement of rules.—

(1) DEPARTMENT OF ECONOMIC OPPORTUNITY.—

(a) Except as otherwise provided in s. 443.012, the Department of Economic Opportunity has ultimate authority over the administration of the Reemployment Assistance Program.

(b) The department may adopt rules under ss. 120.536(1) and 120.54 to administer the provisions of this chapter conferring duties upon either the department or its tax collection service provider.

(2) TAX COLLECTION SERVICE PROVIDER.—The state agency providing reemployment assistance tax collection services under contract with the Department of Economic Opportunity through an interagency agreement pursuant to s. 443.1316 may adopt rules under ss. 120.536(1) and 120.54, subject to approval by the department, to administer the provisions of law described in s. 443.1316(1)(a) and (b) which are within this chapter. These rules must not conflict with the rules adopted by the department or with the interagency agreement.

(3) ENFORCEMENT OF RULES.—The Department of Economic Opportunity may enforce any rule adopted by the state agency providing reemployment assistance tax collection services to administer this chapter. The tax collection service provider may enforce any rule adopted by the department to administer the provisions of law described in s. 443.1316(1)(a) and (b).

History.—s. 37, ch. 2003-36; s. 370, ch. 2011-142; s. 20, ch. 2012-30.



443.141 - Collection of contributions and reimbursements.

443.141 Collection of contributions and reimbursements.—

(1) PAST DUE CONTRIBUTIONS AND REIMBURSEMENTS; DELINQUENT, ERRONEOUS, INCOMPLETE, OR INSUFFICIENT REPORTS.—

(a) Interest.—Contributions or reimbursements unpaid on the date due bear interest at the rate of 1 percent per month through December 31, 2014. Beginning January 1, 2015, the interest rate shall be calculated in accordance with s. 213.235, except that the rate of interest may not exceed 1 percent per month from and after the date due until payment plus accrued interest is received by the tax collection service provider, unless the service provider finds that the employing unit has good reason for failing to pay the contributions or reimbursements when due. Interest collected under this subsection must be paid into the Special Employment Security Administration Trust Fund.

(b) Penalty for delinquent, erroneous, incomplete, or insufficient reports.—

1. An employing unit that fails to file any report required by the Department of Economic Opportunity or its tax collection service provider, in accordance with rules for administering this chapter, shall pay to the service provider for each delinquent report the sum of $25 for each 30 days or fraction thereof that the employing unit is delinquent, unless the department or its service provider, whichever required the report, finds that the employing unit has good reason for failing to file the report. The department or its service provider may assess penalties only through the date of the issuance of the final assessment notice. However, additional penalties accrue if the delinquent report is subsequently filed.

2.a. An employing unit that files an erroneous, incomplete, or insufficient report with the department or its tax collection service provider shall pay a penalty. The amount of the penalty is $50 or 10 percent of any tax due, whichever is greater, but no more than $300 per report. The penalty shall be added to any tax, penalty, or interest otherwise due.

b. The department or its tax collection service provider shall waive the penalty if the employing unit files an accurate, complete, and sufficient report within 30 days after a penalty notice is issued to the employing unit. The penalty may not be waived pursuant to this subparagraph more than one time during a 12-month period.

c. As used in this subsection, the term “erroneous, incomplete, or insufficient report” means a report so lacking in information, completeness, or arrangement that the report cannot be readily understood, verified, or reviewed. Such reports include, but are not limited to, reports having missing wage or employee information, missing or incorrect social security numbers, or illegible entries; reports submitted in a format that is not approved by the department or its tax collection service provider; and reports showing gross wages that do not equal the total of the wages of each employee. However, the term does not include a report that merely contains inaccurate data that was supplied to the employer by the employee, if the employer was unaware of the inaccuracy.

3. Penalties imposed pursuant to this paragraph shall be deposited in the Special Employment Security Administration Trust Fund.

4. The penalty and interest for a delinquent, erroneous, incomplete, or insufficient report may be waived if the penalty or interest is inequitable. The provisions of s. 213.24(1) apply to any penalty or interest that is imposed under this section.

(c) Application of partial payments.—If a delinquency exists in the employment record of an employer not in bankruptcy, a partial payment less than the total delinquency amount shall be applied to the employment record as the payor directs. In the absence of specific direction, the partial payment shall be applied to the payor’s employment record as prescribed in the rules of the department or the state agency providing tax collection services.

(d) Payments for contributions.—For an annual administrative fee not to exceed $5, a contributing employer may pay its quarterly contributions due for wages paid in the first three quarters of each year in equal installments if those contributions are paid as follows:

1. For contributions due for wages paid in the first quarter of each year, one-fourth of the contributions due must be paid on or before April 30, one-fourth must be paid on or before July 31, one-fourth must be paid on or before October 31, and one-fourth must be paid on or before December 31.

2. In addition to the payments specified in subparagraph 1., for contributions due for wages paid in the second quarter of each year, one-third of the contributions due must be paid on or before July 31, one-third must be paid on or before October 31, and one-third must be paid on or before December 31.

3. In addition to the payments specified in subparagraphs 1. and 2., for contributions due for wages paid in the third quarter of each year, one-half of the contributions due must be paid on or before October 31, and one-half must be paid on or before December 31.

4. The annual administrative fee assessed for electing to pay under the installment method shall be collected at the time the employer makes the first installment payment each year. The fee shall be segregated from the payment and deposited into the Operating Trust Fund of the Department of Revenue.

5. Interest does not accrue on any contribution that becomes due for wages paid in the first three quarters of each year if the employer pays the contribution in accordance with subparagraphs 1.-4. Interest and fees continue to accrue on prior delinquent contributions and commence accruing on all contributions due for wages paid in the first three quarters of each year which are not paid in accordance with subparagraphs 1.-3. Penalties may be assessed in accordance with this chapter. The contributions due for wages paid in the fourth quarter are not affected by this paragraph and are due and payable in accordance with this chapter.

(e) Adoption of rules.—The department and the state agency providing reemployment assistance tax collection services may adopt rules to administer this subsection.

(2) REPORTS, CONTRIBUTIONS, APPEALS.—

(a) Failure to make reports and pay contributions.—If an employing unit determined by the tax collection service provider to be an employer subject to this chapter fails to make and file any report as and when required by this chapter or by any rule of the Department of Economic Opportunity or the state agency providing tax collection services, for the purpose of determining the amount of contributions due by the employer under this chapter, or if any filed report is found by the service provider to be incorrect or insufficient, and the employer, after being notified in writing by the service provider to file the report, or a corrected or sufficient report, as applicable, fails to file the report within 15 days after the date of the mailing of the notice, the tax collection service provider may:

1. Determine the amount of contributions due from the employer based on the information readily available to it, which determination is deemed to be prima facie correct;

2. Assess the employer the amount of contributions determined to be due; and

3. Immediately notify the employer by mail of the determination and assessment including penalties as provided in this chapter, if any, added and assessed, and demand payment together with interest on the amount of contributions from the date that amount was due and payable.

(b) Hearings.—The determination and assessment are final 20 days after the date the assessment is mailed unless the employer files with the tax collection service provider within the 20 days a written protest and petition for hearing specifying the objections. The tax collection service provider shall promptly review each petition and may reconsider its determination and assessment in order to resolve the petitioner’s objections. The tax collection service provider shall forward each unresolved petition to the department for a hearing on the objections. Upon receipt of a petition, the department shall schedule a hearing and notify the petitioner of the time and place of the hearing. The department may appoint special deputies to conduct hearings who shall submit their findings together with a transcript of the proceedings before them and their recommendations to the department for its final order. Special deputies are subject to the prohibition against ex parte communications in s. 120.66. At any hearing conducted by the department or its special deputy, evidence may be offered to support the determination and assessment or to prove it is incorrect. In order to prevail, however, the petitioner must prove that the determination and assessment are incorrect or file full and complete corrected reports. Evidence may also be submitted to rebut the determination by the tax collection service provider that the petitioner is an employer under this chapter. Upon evidence taken before it or upon the transcript submitted to it with the findings and recommendation of its special deputy, the department shall set aside the tax collection service provider’s determination that the petitioner is an employer under this chapter or reaffirm the determination. The amounts assessed under the final order, together with interest and penalties, must be paid within 15 days after notice of the final order is mailed to the employer, unless judicial review is instituted in a case of status determination. Amounts due when the status of the employer is in dispute are payable within 15 days after the entry of an order by the court affirming the determination. However, a determination that an employing unit is not an employer under this chapter does not affect the benefit rights of an individual as determined by an appeals referee or the commission unless:

1. The individual is made a party to the proceedings before the special deputy; or

2. The decision of the appeals referee or the commission has not become final or the employing unit and the department were not made parties to the proceedings before the appeals referee or the commission.

(c) Appeals.—The department and the state agency providing reemployment assistance tax collection services shall adopt rules prescribing the procedures for an employing unit determined to be an employer to file an appeal and be afforded an opportunity for a hearing on the determination. Pending a hearing, the employing unit must file reports and pay contributions in accordance with s. 443.131.

(3) COLLECTION PROCEEDINGS.—

(a) Lien for payment of contributions or reimbursements.—

1. A lien exists in favor of the tax collection service provider upon all the property, both real and personal, of an employer liable for payment of any contribution or reimbursement levied and imposed under this chapter for the amount of the contributions or reimbursements due, together with any interest, costs, and penalties. If any contribution or reimbursement imposed under this chapter or any portion of that contribution, reimbursement, interest, or penalty is not paid within 60 days after becoming delinquent, the tax collection service provider may file a notice of lien in the office of the clerk of the circuit court of any county in which the delinquent employer owns property or conducts or has conducted business. The notice of lien must include the periods for which the contributions, reimbursements, interest, or penalties are demanded and the amounts due. A copy of the notice of lien must be mailed to the employer at the employer’s last known address. The notice of lien may not be filed until 15 days after the date the assessment becomes final under subsection (2). Upon filing, the clerk of the circuit court shall record the notice of lien in a book maintained for that purpose. The amount of the lien, together with the cost of recording and interest accruing upon the amount of the contribution or reimbursement, becomes a lien upon the title to and interest, whether legal or equitable, in any real property, chattels real, or personal property of the employer against whom the notice of lien is issued, in the same manner as a judgment of the circuit court docketed in the office of the circuit court clerk, with execution issued to the sheriff for levy. This lien is prior, preferred, and superior to all mortgages or other liens filed, recorded, or acquired after the notice of lien is filed. Upon the payment of the amounts due, or upon determination by the tax collection service provider that the notice of lien was erroneously issued, the lien is satisfied when the service provider acknowledges in writing that the lien is fully satisfied. A lien’s satisfaction does not need to be acknowledged before any notary or other public officer, and the signature of the director of the tax collection service provider or designee is conclusive evidence of the satisfaction of the lien, which satisfaction shall be recorded by the clerk of the circuit court who receives the fees for those services.

2. The tax collection service provider may subsequently issue a warrant directed to any sheriff in this state, commanding him or her to levy upon and sell any real or personal property of the employer liable for any amount under this chapter within his or her jurisdiction, for payment, with the added penalties and interest and the costs of executing the warrant, together with the costs of the clerk of the circuit court in recording and docketing the notice of lien, and to return the warrant to the service provider with payment. The warrant may only be issued and enforced for all amounts due to the tax collection service provider on the date the warrant is issued, together with interest accruing on the contribution or reimbursement due from the employer to the date of payment at the rate provided in this section. However, if there is a sale of any assets of the employer, priorities under the warrant shall be determined in accordance with the priority established by any notices of lien filed by the tax collection service provider and recorded by the clerk of the circuit court. The sheriff shall execute the warrant in the same manner prescribed by law for executions issued by the clerk of the circuit court for judgments of the circuit court. The sheriff is entitled to the same fees for executing the warrant as for a writ of execution out of the circuit court, and these fees must be collected in the same manner.

3. The lien expires 10 years after the filing of a notice of lien with the clerk of court. An action to collect amounts due under this chapter may not be commenced after the expiration of the lien securing the payment of the amounts owed.

(b) Injunctive procedures to contest warrants after issuance.—An injunction or restraining order to stay the execution of a warrant may not be issued until a motion is filed; reasonable notice of a hearing on the motion for the injunction is served on the tax collection service provider; and the party seeking the injunction either pays into the custody of the court the full amount of contributions, reimbursements, interests, costs, and penalties claimed in the warrant or enters into and files with the court a bond with two or more good and sufficient sureties approved by the court in a sum at least twice the amount of the contributions, reimbursements, interests, costs, and penalties, payable to the tax collection service provider. The bond must also be conditioned to pay the amount of the warrant, interest, and any damages resulting from the wrongful issuing of the injunction, if the injunction is dissolved, or the motion for the injunction is dismissed. Only one surety is required when the bond is executed by a lawfully authorized surety company.

(c) Attachment and garnishment.—Upon the filing of notice of lien as provided in subparagraph (a)1., the tax collection service provider is entitled to remedy by attachment or garnishment as provided in chapters 76 and 77, as for a debt due. Upon application by the tax collection service provider, these writs shall be issued by the clerk of the circuit court as upon a judgment of the circuit court duly docketed and recorded. These writs shall be returnable to the circuit court. A bond may not be required of the tax collection service provider as a condition required for the issuance of these writs of attachment or garnishment. Issues raised under proceedings by attachment or garnishment shall be tried by the circuit court in the same manner as a judgment under chapters 76 and 77. Further, the notice of lien filed by the tax collection service provider is valid for purposes of all remedies under this chapter until satisfied under this chapter, and revival by scire facias or other proceedings are not necessary before pursuing any remedy authorized by law. Proceedings authorized upon a judgment of the circuit court do not make the lien a judgment of the circuit court upon a debt for any purpose other than as are specifically provided by law as procedural remedies.

(d) Third-party claims.—Upon any levy made by the sheriff under a writ of attachment or garnishment as provided in paragraph (c), the circuit court shall try third-party claims to property involved as upon a judgment thereof and all proceedings authorized on third-party claims in ss. 56.16, 56.20, 76.21, and 77.16 shall apply.

(e) Proceedings supplementary to execution.—At any time after a warrant provided for in subparagraph (a)2. is returned unsatisfied by any sheriff of this state, the tax collection service provider may file an affidavit in the circuit court affirming the warrant was returned unsatisfied and remains valid and outstanding. The affidavit must also state the residence of the party or parties against whom the warrant is issued. The tax collection service provider is subsequently entitled to have other and further proceedings in the circuit court as upon a judgment thereof as provided in s. 56.29.

(f) Reproductions.—In any proceedings in any court under this chapter, reproductions of the original records of the Department of Economic Opportunity, its tax collection service provider, the former Agency for Workforce Innovation, the former Department of Labor and Employment Security, or the commission, including, but not limited to, photocopies or microfilm, are primary evidence in lieu of the original records or of the documents that were transcribed into those records.

(g) Jeopardy assessment and warrant.—If the tax collection service provider reasonably believes that the collection of contributions or reimbursements from an employer will be jeopardized by delay, the service provider may assess the contributions or reimbursements immediately, together with interest or penalties when due, regardless of whether the contributions or reimbursements accrued are due, and may immediately issue a notice of lien and jeopardy warrant upon which proceedings may be conducted as provided in this section for notice of lien and warrant of the service provider. Within 15 days after mailing the notice of lien by registered mail, the employer may protest the issuance of the lien in the same manner provided in paragraph (2)(a). The protest does not operate as a supersedeas or stay of enforcement unless the employer files with the sheriff seeking to enforce the warrant a good and sufficient surety bond in twice the amount demanded by the notice of lien or warrant. The bond must be conditioned upon payment of the amount subsequently found to be due from the employer to the tax collection service provider in the final order of the Department of Economic Opportunity upon protest of assessment. The jeopardy warrant and notice of lien are satisfied in the manner provided in this section upon payment of the amount finally determined to be due from the employer. If enforcement of the jeopardy warrant is not superseded as provided in this section, the employer is entitled to a refund from the fund of all amounts paid as contributions or reimbursements in excess of the amount finally determined to be due by the employer upon application being made as provided in this chapter.

(4) MISCELLANEOUS PROVISIONS FOR COLLECTION OF CONTRIBUTIONS AND REIMBURSEMENTS.—

(a) In addition to all other remedies and proceedings authorized by this chapter for the collection of contributions and reimbursements, a right of action by suit in the name of the tax collection service provider is created. A suit may be brought, and all proceedings taken, to the same effect and extent as for the enforcement of a right of action for debt or assumpsit, and all remedies available in such actions, including attachment and garnishment, are available to the tax collection service provider for the collection of any contribution or reimbursement. The tax collection service provider is not, however, required to post bond in any such action or proceedings. In addition, this section does not make these contributions or reimbursements a debt or demand unenforceable against homestead property as provided by Art. X of the State Constitution, and these remedies are solely procedural.

(b) An employer who fails to make return or pay the contributions or reimbursements levied under this chapter, and who remains an employer as provided in s. 443.121, may be enjoined from employing individuals in employment as defined in this chapter upon the complaint of the tax collection service provider in the circuit court of the county in which the employer does business. An employer who fails to make return or pay contributions or reimbursements shall be enjoined from employing individuals in employment until the return is made and the contributions or reimbursements are paid to the tax collection service provider.

(c) Any agent or employee designated by the Department of Economic Opportunity or its tax collection service provider may administer an oath to any person for any return or report required by this chapter or by the rules of the department or the state agency providing reemployment assistance tax collection services, and an oath made before the department or its service provider or any authorized agent or employee has the same effect as an oath made before any judicial officer or notary public of the state.

(d) Civil actions brought under this chapter to collect contributions, reimbursements, or interest, or any proceeding conducted for the collection of contributions or reimbursements from an employer, shall be heard by the court having jurisdiction at the earliest possible date and are entitled to preference upon the calendar of the court over all other civil actions except petitions for judicial review of claims for benefits arising under this chapter and cases arising under the Workers’ Compensation Law of this state.

(e) The tax collection service provider may commence an action in any other state to collect reemployment assistance contributions, reimbursements, penalties, and interest legally due this state. The officials of other states that extend a like comity to this state may sue for the collection of contributions, reimbursements, interest, and penalties in the courts of this state. The courts of this state shall recognize and enforce liability for contributions, reimbursements, interest, and penalties imposed by other states that extend a like comity to this state.

(f) The collection of any contribution, reimbursement, interest, or penalty due under this chapter is not enforceable by civil action, warrant, claim, or other means unless the notice of lien is filed with the clerk of the circuit court as described in subsection (3) within 5 years after the date the contribution, reimbursement, interest, and penalty were due.

(5) PRIORITIES UNDER LEGAL DISSOLUTION OR DISTRIBUTIONS.—In the event of any distribution of an employer’s assets pursuant to an order of any court under the laws of this state, including any receivership, assignment for the benefit of creditors, adjudicated insolvency, composition, administration of estates of decedents, or other similar proceeding, contributions or reimbursements then or subsequently due must be paid in full before all other claims except claims for wages of $250 or less to each claimant, earned within 6 months after the commencement of the proceeding, and on a parity with all other tax claims wherever those tax claims are given priority. In the administration of the estate of a decedent, the filing of notice of lien is a proceeding required upon protest of the claim filed by the tax collection service provider for contributions or reimbursements due under this chapter, and the claim must be allowed by the circuit judge. However, the personal representative of the decedent may, by petition to the circuit court, object to the validity of the tax collection service provider’s claim, and proceedings shall be conducted in the circuit court for the determination of the validity of the service provider’s claim. Further, the bond of the personal representative may not be discharged until the claim is finally determined by the circuit court. If a bond is not given by the personal representative, the assets of the estate may not be distributed until the final determination by the circuit court. Upon distribution of the assets of the estate, the tax collection service provider’s claim has a class 8 priority as established in s. 733.707(1)(h), subject to the above limitations with reference to wages. In the event of an employer’s adjudication in bankruptcy, judicially confirmed extension proposal, or composition, under the Federal Bankruptcy Reform Act of 1978, as amended, contributions or reimbursements then or subsequently due are entitled to priority as is provided in 11 U.S.C. s. 507(a)(8).

(6) REFUNDS.—

(a) Within 4 years after payment of any amount as contributions, reimbursements, interest, or penalties, an employing unit may apply for an adjustment of its subsequent payments of contributions or reimbursements, or for a refund if the adjustment cannot be made.

(b) If the tax collection service provider determines that any contributions, reimbursements, interest, or penalties were erroneously collected, the employing unit may adjust its subsequent payment of contributions or reimbursements by the amount erroneously collected. If an adjustment cannot be made, the tax collection service provider shall refund the amount erroneously collected from the fund.

(c) Within the time limit provided in paragraph (a), the tax collection service provider may on its own initiative adjust or refund the amount erroneously collected.

(d) This chapter does not authorize a refund of contributions or reimbursements properly paid in accordance with this chapter when the payment was made, except as required by s. 443.1216(13)(e).

(e) An employing unit entitled to a refund or adjustment for erroneously collected contributions, reimbursements, interest, or penalties is not entitled to interest on that erroneously collected amount.

(f) Refunds under this subsection and under s. 443.1216(13)(e) may be paid from the clearing account or the benefit account of the Unemployment Compensation Trust Fund and from the Special Employment Security Administration Trust Fund for interest or penalties previously paid into the fund, notwithstanding s. 443.191(2).

History.—s. 15, ch. 18402, 1937; s. 10, ch. 19637, 1939; CGL 1940 Supp. 4151(502); s. 14, ch. 20685, 1941; s. 5, ch. 21982, 1943; s. 5, ch. 24084, 1947; s. 11, ch. 25035, 1949; s. 9, ch. 26879, 1951; s. 12, ch. 28242, 1953; s. 12, ch. 29771, 1955; s. 3, ch. 57-268; s. 24, ch. 57-1; s. 2, ch. 61-119; s. 3, ch. 61-228; s. 4, ch. 65-114; ss. 17, 35, ch. 69-106; s. 11, ch. 71-225; s. 1, ch. 73-283; s. 26, ch. 73-334; s. 1, ch. 77-174; s. 11, ch. 78-95; s. 27, ch. 79-7; s. 76, ch. 79-40; ss. 4, 8, 9, ch. 80-95; s. 6, ch. 80-345; s. 283, ch. 81-259; s. 11, ch. 83-174; s. 3, ch. 84-21; s. 9, ch. 88-289; s. 7, ch. 91-220; s. 4, ch. 92-38; s. 6, ch. 96-411; s. 1064, ch. 97-103; s. 8, ch. 98-149; s. 103, ch. 2000-153; s. 38, ch. 2003-36; s. 24, ch. 2005-280; s. 35, ch. 2007-106; s. 5, ch. 2010-1; s. 10, ch. 2010-90; s. 20, ch. 2010-138; s. 37, ch. 2011-4; s. 371, ch. 2011-142; s. 10, ch. 2011-235; s. 21, ch. 2012-30; s. 71, ch. 2012-96; s. 113, ch. 2014-17; s. 13, ch. 2014-40; s. 21, ch. 2014-218.

Note.—Former s. 443.15.



443.151 - Procedure concerning claims.

443.151 Procedure concerning claims.—

(1) POSTING OF INFORMATION.—

(a) Each employer must post and maintain in places readily accessible to individuals in her or his employ printed statements concerning benefit rights, claims for benefits, and other matters relating to the administration of this chapter as the Department of Economic Opportunity may by rule prescribe. Each employer must supply to individuals copies of printed statements or other materials relating to claims for benefits as directed by the rules of the department. The department shall supply these printed statements and other materials to each employer without cost to the employer.

(b)1. The department shall advise each individual filing a new claim for reemployment assistance, at the time of filing the claim, that:

a. Reemployment assistance is subject to federal income tax.

b. Requirements exist pertaining to estimated tax payments.

c. The individual may elect to have federal income tax deducted and withheld from the individual’s payment of reemployment assistance at the amount specified in the federal Internal Revenue Code.

d. The individual is not permitted to change a previously elected withholding status more than twice per calendar year.

2. Amounts deducted and withheld from reemployment assistance must remain in the Unemployment Compensation Trust Fund until transferred to the federal taxing authority as payment of income tax.

3. The department shall follow all procedures specified by the United States Department of Labor and the federal Internal Revenue Service pertaining to the deducting and withholding of income tax.

4. If more than one authorized request for deduction and withholding is made, amounts must be deducted and withheld in accordance with the following priorities:

a. Reemployment assistance overpayments have first priority;

b. Child support payments have second priority; and

c. Withholding under this subsection has third priority.

(2) FILING OF CLAIM INVESTIGATIONS; NOTIFICATION OF CLAIMANTS AND EMPLOYERS.—

(a) In general.—Initial and continued claims for benefits must be made by approved electronic or alternate means and in accordance with rules adopted by the Department of Economic Opportunity. The department shall provide alternative means, such as by telephone, for filing initial and continued claims if the department determines access to the approved electronic means is or will be unavailable and also must provide public notice of such unavailability. The department must notify claimants and employers regarding monetary and nonmonetary determinations of eligibility. Investigations of issues raised in connection with a claimant which may affect a claimant’s eligibility for benefits or charges to an employer’s employment record shall be conducted by the department through written, telephonic, or electronic means as prescribed by rule.

(b) Process.—When the Reemployment Assistance Claims and Benefits Information System described in s. 443.1113 is fully operational, the process for filing claims must incorporate the process for registering for work with the workforce information systems established pursuant to s. 445.011. Unless exempted under s. 443.091(1)(b)5., a claim for benefits may not be processed until the work registration requirement is satisfied. The department may adopt rules as necessary to administer the work registration requirement set forth in this paragraph.

(3) DETERMINATION OF ELIGIBILITY.—

(a) Notices of claim.—The Department of Economic Opportunity shall promptly provide a notice of claim to the claimant’s most recent employing unit and all employers whose employment records are liable for benefits under the monetary determination. The employer must respond to the notice of claim within 20 days after the mailing date of the notice, or in lieu of mailing, within 20 days after the delivery of the notice. If a contributing employer or its agent fails to timely or adequately respond to the notice of claim or request for information, the employer’s account may not be relieved of benefit charges as provided in s. 443.131(3)(a), notwithstanding paragraph (5)(b). The department may adopt rules as necessary to implement the processes described in this paragraph relating to notices of claim.

(b) Monetary determinations.—In addition to the notice of claim, the department shall also promptly provide an initial monetary determination to the claimant and each base period employer whose account is subject to being charged for its respective share of benefits on the claim. The monetary determination must include a statement of whether and in what amount the claimant is entitled to benefits, and, in the event of a denial, must state the reasons for the denial. A monetary determination for the first week of a benefit year must also include a statement of whether the claimant was paid the wages required under s. 443.091(1)(g) and, if so, the first day of the benefit year, the claimant’s weekly benefit amount, and the maximum total amount of benefits payable to the claimant for a benefit year. The monetary determination is final unless within 20 days after the mailing of the notices to the parties’ last known addresses, or in lieu of mailing, within 20 days after the delivery of the notices, an appeal or written request for reconsideration is filed by the claimant or other party entitled to notice. The department may adopt rules as necessary to implement the processes described in this paragraph relating to notices of monetary determinations and the appeals or reconsideration requests filed in response to such notices.

(c) Nonmonetary determinations.—If the department receives information that may result in a denial of benefits, the department must complete an investigation of the claim required by subsection (2) and provide notice of a nonmonetary determination to the claimant and the employer from whom the claimant’s reason for separation affects his or her entitlement to benefits. The determination must state the reason for the determination and whether the reemployment assistance tax account of the contributing employer is charged for benefits paid on the claim. The nonmonetary determination is final unless within 20 days after the mailing of the notices to the parties’ last known addresses, or in lieu of mailing, within 20 days after the delivery of the notices, an appeal or written request for reconsideration is filed by the claimant or other party entitled to notice. The department may adopt rules as necessary to implement the processes described in this paragraph relating to notices of nonmonetary determination and the appeals or reconsideration requests filed in response to such notices, and may adopt rules prescribing the manner and procedure by which employers within the base period of a claimant become entitled to notice of nonmonetary determination.

(d) Determinations in labor dispute cases.—Whenever any claim involves a labor dispute described in s. 443.101(4), the department shall promptly assign the claim to a special examiner who shall make a determination on the issues involving unemployment due to the labor dispute. The special examiner shall make the determination after an investigation, as necessary. The claimant or another party entitled to notice of the determination may appeal a determination under subsection (4).

(e) Redeterminations.—

1. The department may reconsider a determination if it finds an error or if new evidence or information pertinent to the determination is discovered after a prior determination or redetermination. A redetermination may not be made more than 1 year after the last day of the benefit year unless the disqualification for making a false or fraudulent representation under s. 443.101(6) is applicable, in which case the redetermination may be made within 2 years after the false or fraudulent representation. The department must promptly give notice of redetermination to the claimant and to any employers entitled to notice in the manner prescribed in this section for the notice of an initial determination.

2. If the amount of benefits is increased by the redetermination, an appeal of the redetermination based solely on the increase may be filed as provided in subsection (4). If the amount of benefits is decreased by the redetermination, the redetermination may be appealed by the claimant if a subsequent claim for benefits is affected in amount or duration by the redetermination. If the final decision on the determination or redetermination to be reconsidered was made by an appeals referee, the commission, or a court, the department may apply for a revised decision from the body or court that made the final decision.

3. If an appeal of an original determination is pending when a redetermination is issued, the appeal unless withdrawn is treated as an appeal from the redetermination.

(4) APPEALS.—

(a) Appeals referees.—

1. The Department of Economic Opportunity shall appoint one or more impartial salaried appeals referees in accordance with s. 443.171(3) to hear and decide appealed claims.

2. An appeals referee must be an attorney in good standing with The Florida Bar or be successfully admitted to The Florida Bar within 8 months after his or her date of employment. This subparagraph does not apply to an appeals referee appointed before January 1, 2014.

3. A person may not participate on behalf of the department as an appeals referee in any case in which she or he is an interested party.

4. The department may designate alternates to serve in the absence or disqualification of any appeals referee on a temporary basis. These alternates must have the same qualifications required of appeals referees.

5. The department shall provide the commission and the appeals referees with proper facilities and assistance for the execution of their functions.

(b) Filing and hearing.—

1. The claimant or any other party entitled to notice of a determination may appeal an adverse determination to an appeals referee within 20 days after the date of mailing of the notice to her or his last known address or, if the notice is not mailed, within 20 days after the date of delivering the notice.

2. Unless the appeal is untimely or withdrawn or review is initiated by the commission, the appeals referee, after mailing all parties and attorneys of record a notice of hearing at least 10 days before the date of hearing, notwithstanding the 14-day notice requirement in s. 120.569(2)(b), may only affirm, modify, or reverse the determination. An appeal may not be withdrawn without the permission of the appeals referee.

3. However, if an appeal appears to have been filed after the permissible time limit, the Office of Appeals may issue an order to show cause to the appellant which requires the appellant to show why the appeal should not be dismissed as untimely. If, within 15 days after the mailing date of the order to show cause, the appellant does not provide written evidence of timely filing or good cause for failure to appeal timely, the appeal shall be dismissed.

4. If an appeal involves a question of whether services were performed by a claimant in employment or for an employer, the referee must give special notice of the question and of the pendency of the appeal to the employing unit and to the department, both of which become parties to the proceeding.

5.a. Any part of the evidence may be received in written form, and all testimony of parties and witnesses shall be made under oath.

b. Irrelevant, immaterial, or unduly repetitious evidence shall be excluded, but all other evidence of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs is admissible, whether or not such evidence would be admissible in a trial in state court.

c. Hearsay evidence may be used for the purpose of supplementing or explaining other evidence, or to support a finding if it would be admissible over objection in civil actions. Notwithstanding s. 120.57(1)(c), hearsay evidence may support a finding of fact if:

(I) The party against whom it is offered has a reasonable opportunity to review such evidence prior to the hearing; and

(II) The appeals referee or special deputy determines, after considering all relevant facts and circumstances, that the evidence is trustworthy and probative and that the interests of justice are best served by its admission into evidence.

6. The parties must be notified promptly of the referee’s decision. The referee’s decision is final unless further review is initiated under paragraph (c) within 20 days after the date of mailing notice of the decision to the party’s last known address or, in lieu of mailing, within 20 days after the delivery of the notice.

(c) Review by commission.—The commission may, on its own motion, within the time limit in paragraph (b), initiate a review of the decision of an appeals referee. The commission may also allow the department or any adversely affected party entitled to notice of the decision to appeal the decision by filing an application within the time limit in paragraph (b). An adversely affected party has the right to appeal the decision if the department’s determination is not affirmed by the appeals referee. The commission may affirm, modify, or reverse the findings and conclusions of the appeals referee based on evidence previously submitted in the case or based on additional evidence taken at the direction of the commission. The commission may assume jurisdiction of or transfer to another appeals referee the proceedings on any claim pending before an appeals referee. Any proceeding in which the commission assumes jurisdiction before completion must be heard by the commission in accordance with the requirement of this subsection for proceedings before an appeals referee. When the commission denies an application to hear an appeal of an appeals referee’s decision, the decision of the appeals referee is the decision of the commission for purposes of this paragraph and is subject to judicial review within the same time and manner as decisions of the commission, except that the time for initiating review runs from the date of notice of the commission’s order denying the application to hear an appeal.

(d) Procedure.—The manner that appealed claims are presented must comply with the commission’s rules. Witnesses subpoenaed under this section are allowed fees at the rate established by s. 92.142, and fees of witnesses subpoenaed on behalf of the department or any claimant are deemed part of the expense of administering this chapter.

(e) Judicial review.—Orders of the commission entered under paragraph (c) are subject to review only by notice of appeal in the district court of appeal in the appellate district in which a claimant resides or the job separation arose or in the appellate district where the order was issued. However, if the notice of appeal is filed solely with the commission, the appeal shall be filed in the district court of appeal in the appellate district in which the order was issued. Notwithstanding chapter 120, the commission is a party respondent to every such proceeding. The department may initiate judicial review of orders in the same manner and to the same extent as any other party.

(5) PAYMENT OF BENEFITS.—

(a) The Department of Economic Opportunity shall promptly pay benefits in accordance with a determination or redetermination regardless of any appeal or pending appeal. Before payment of benefits to the claimant, however, each employer who is liable for reimbursements in lieu of contributions for payment of the benefits must be notified, at the address on file with the department or its tax collection service provider, of the initial determination of the claim and must be given 10 days to respond.

(b) The department shall promptly pay benefits, regardless of whether a determination is under appeal if the determination allowing benefits is affirmed in any amount by an appeals referee or is affirmed by the commission, or if a decision of an appeals referee allowing benefits is affirmed in any amount by the commission. In these instances, a court may not issue an injunction, supersedeas, stay, or other writ or process suspending payment of benefits. A contributing employer that responded to the notice of claim within the time limit provided in subsection (3) may not, however, be charged with benefits paid under an erroneous determination if the decision is ultimately reversed. Benefits are not paid for any subsequent weeks of unemployment involved in a reversal.

(c) The provisions of paragraph (b) relating to charging an employer liable for contributions do not apply to reimbursing employers.

(6) RECOVERY AND RECOUPMENT.—

(a) Any person who, by reason of her or his fraud, receives benefits under this chapter to which she or he is not entitled is liable for repaying those benefits to the Department of Economic Opportunity on behalf of the trust fund or, in the discretion of the department, to have those benefits deducted from future benefits payable to her or him under this chapter. In addition, the department shall impose upon the claimant a penalty equal to 15 percent of the amount overpaid. To enforce this paragraph, the department must find the existence of fraud through a redetermination or decision under this section within 2 years after the fraud was committed. Any recovery or recoupment of benefits must be commenced within 7 years after the redetermination or decision.

(b) Any person who, by reason other than her or his fraud, receives benefits under this chapter to which, under a redetermination or decision pursuant to this section, she or he is not entitled, is liable for repaying those benefits to the department on behalf of the trust fund or, in the discretion of the department, to have those benefits deducted from any future benefits payable to her or him under this chapter. Any recovery or recoupment of benefits must be commenced within 7 years after the redetermination or decision.

(c) Any person who, by reason other than fraud, receives benefits under this chapter to which she or he is not entitled as a result of an employer’s failure to respond to a claim within the timeframe provided in subsection (3) is not liable for repaying those benefits to the department on behalf of the trust fund or to have those benefits deducted from any future benefits payable to her or him under this chapter.

(d) Recoupment from future benefits is not permitted if the benefits are received by any person without fault on the person’s part and recoupment would defeat the purpose of this chapter or would be inequitable and against good conscience.

(e) The department shall collect the repayment of benefits without interest by the deduction of benefits through a redetermination or by a civil action.

(f) Notwithstanding any other provision of this chapter, any person who is determined by this state, a cooperating state agency, the United States Secretary of Labor, or a court to have received any payments under the Trade Act of 1974, as amended, to which the person was not entitled shall have those payments deducted from any regular benefits, as defined in s. 443.1115(1)(e), payable to her or him under this chapter. Each such deduction may not exceed 50 percent of the amount otherwise payable. The payments deducted shall be remitted to the agency that issued the payments under the Trade Act of 1974, as amended, for return to the United States Treasury. Except for overpayments determined by a court, a deduction may not be made under this paragraph until a determination by the state agency or the United States Secretary of Labor is final.

(7) REPRESENTATION IN ADMINISTRATIVE PROCEEDINGS.—In any administrative proceeding conducted under this chapter, an employer or a claimant has the right, at his or her own expense, to be represented by counsel or by an authorized representative. Notwithstanding s. 120.62(2), the authorized representative need not be a qualified representative.

(8) BILINGUAL REQUIREMENTS.—

(a) The Department of Economic Opportunity shall provide printed bilingual instructional and educational materials in the appropriate language in those counties in which 5 percent or more of the households in the county are classified as a single-language minority.

(b) The department shall ensure that one-stop career centers and appeals offices located in counties subject to the requirements of paragraph (c) prominently post notices in the appropriate languages and that translators are available in those centers and offices.

(c) As used in this subsection, the term “single-language minority” means households that speak the same non-English language and that do not contain an adult fluent in English. The department shall develop estimates of the percentages of single-language minority households for each county by using data from the United States Bureau of the Census.

History.—s. 7, ch. 18402, 1937; CGL 1940 Supp. 4151(494); s. 7, ch. 20685, 1941; s. 1, ch. 21982, 1943; s. 2, ch. 24083, 1947; s. 10, ch. 26484, 1951; s. 4, ch. 26879, 1951; s. 4, ch. 28242, 1953; ss. 1, 2, 3, 4, ch. 29769, 1955; s. 1, ch. 57-268; s. 3, ch. 61-132; ss. 17, 35, ch. 69-106; s. 1, ch. 70-87; s. 1, ch. 72-154; s. 11, ch. 78-95; s. 4, ch. 78-386; s. 23, ch. 79-7; s. 3, ch. 79-308; s. 184, ch. 79-400; ss. 5, 8, 9, ch. 80-95; s. 4, ch. 80-345; s. 4, ch. 82-91; s. 1, ch. 82-178; s. 12, ch. 83-174; s. 3, ch. 90-89; s. 7, ch. 96-378; s. 200, ch. 96-410; s. 7, ch. 96-411; s. 1065, ch. 97-103; s. 9, ch. 98-149; s. 104, ch. 2000-153; s. 106, ch. 2000-165; s. 39, ch. 2003-36; s. 7, ch. 2005-209; s. 11, ch. 2010-90; s. 372, ch. 2011-142; s. 11, ch. 2011-235; s. 22, ch. 2012-30; ss. 46, 47, ch. 2013-39; s. 22, ch. 2014-218.

Note.—Former s. 443.07.



443.163 - Electronic reporting and remitting of contributions and reimbursements.

443.163 Electronic reporting and remitting of contributions and reimbursements.—

(1) An employer may file any report and remit any contributions or reimbursements required under this chapter by electronic means. The Department of Economic Opportunity or the state agency providing reemployment assistance tax collection services shall adopt rules prescribing the format and instructions necessary for electronically filing reports and remitting contributions and reimbursements to ensure a full collection of contributions and reimbursements due. The acceptable method of transfer, the method, form, and content of the electronic means, and the method, if any, by which the employer will be provided with an acknowledgment shall be prescribed by the department or its tax collection service provider. However, any employer who employed 10 or more employees in any quarter during the preceding state fiscal year must file the Employers Quarterly Reports (UCT-6) for the current calendar year and remit the contributions and reimbursements due by electronic means approved by the tax collection service provider. A person who prepared and reported for 100 or more employers in any quarter during the preceding state fiscal year must file the Employers Quarterly Reports (UCT-6) for each calendar quarter in the current calendar year, beginning with reports due for the second calendar quarter of 2003, by electronic means approved by the tax collection service provider.

(2)(a) An employer who is required by law to file an Employers Quarterly Report (UCT-6) by approved electronic means, but who files the report by a means other than approved electronic means, is liable for a penalty of $50 for that report and $1 for each employee. This penalty is in addition to any other penalty provided by this chapter. However, the penalty does not apply if the tax collection service provider waives the electronic filing requirement in advance. An employer who fails to remit contributions or reimbursements by approved electronic means as required by law is liable for a penalty of $50 for each remittance submitted by a means other than approved electronic means. This penalty is in addition to any other penalty provided by this chapter.

(b) A person who prepared and reported for 100 or more employers in any quarter during the preceding state fiscal year, but who fails to file an Employers Quarterly Report (UCT-6) for each calendar quarter in the current calendar year by approved electronic means, is liable for a penalty of $50 for that report and $1 for each employee. This penalty is in addition to any other penalty provided by this chapter. However, the penalty does not apply if the tax collection service provider waives the electronic filing requirement in advance.

(3) The tax collection service provider may waive the requirement to file an Employers Quarterly Report (UCT-6) by electronic means for employers that are unable to comply despite good faith efforts or due to circumstances beyond the employer’s reasonable control.

(a) As prescribed by the Department of Economic Opportunity or its tax collection service provider, grounds for approving the waiver include, but are not limited to, circumstances in which the employer does not:

1. Currently file information or data electronically with any business or government agency; or

2. Have a compatible computer that meets or exceeds the standards prescribed by the department or its tax collection service provider.

(b) The tax collection service provider shall accept other reasons for requesting a waiver from the requirement to submit the Employers Quarterly Report (UCT-6) by electronic means, including, but not limited to:

1. That the employer needs additional time to program his or her computer;

2. That complying with this requirement causes the employer financial hardship; or

3. That complying with this requirement conflicts with the employer’s business procedures.

(c) The department or the state agency providing reemployment assistance tax collection services may establish by rule the length of time a waiver is valid and may determine whether subsequent waivers will be authorized, based on this subsection.

(4) As used in this section, the term “electronic means” includes, but is not limited to, electronic data interchange; electronic funds transfer; and use of the Internet, telephone, or other technology specified by the Department of Economic Opportunity or its tax collection service provider.

History.—s. 35, ch. 99-208; s. 52, ch. 2002-218; s. 40, ch. 2003-36; s. 28, ch. 2003-254; ss. 12, 13, ch. 2010-90; ss. 21, 22, ch. 2010-138; s. 373, ch. 2011-142; s. 23, ch. 2012-30.



443.171 - Department of Economic Opportunity and commission; powers and duties; records and reports; proceedings; state-federal cooperation.

443.171 Department of Economic Opportunity and commission; powers and duties; records and reports; proceedings; state-federal cooperation.—

(1) POWERS AND DUTIES.—The Department of Economic Opportunity shall administer this chapter. The department may employ persons, make expenditures, require reports, conduct investigations, and take other action necessary or suitable to administer this chapter. The department shall annually submit information to CareerSource Florida, Inc., covering the administration and operation of this chapter during the preceding calendar year for inclusion in the strategic plan under s. 445.006 and may make recommendations for amendment to this chapter.

(2) PUBLICATION OF ACTS AND RULES.—The Department of Economic Opportunity shall cause to be printed and distributed to the public, or otherwise distributed to the public through the Internet or similar electronic means, the text of this chapter and of the rules for administering this chapter adopted by the department or the state agency providing reemployment assistance tax collection services and any other matter relevant and suitable. The department shall furnish this information to any person upon request. However, any pamphlet, rules, circulars, or reports required by this chapter may not contain any matter except the actual data necessary to complete them or the actual language of the rule, together with the proper notices.

(3) PERSONNEL.—Subject to chapter 110 and the other provisions of this chapter, the Department of Economic Opportunity may appoint, set the compensation of, and prescribe the duties and powers of employees, accountants, attorneys, experts, and other persons as necessary for the performance of the duties of the department under this chapter. The department may delegate to any person its power and authority under this chapter as necessary for the effective administration of this chapter and may bond any person handling moneys or signing checks under this chapter. The cost of these bonds must be paid from the Employment Security Administration Trust Fund.

(4) EMPLOYMENT STABILIZATION.—The Department of Economic Opportunity, under the direction of CareerSource Florida, Inc., shall take all appropriate steps to reduce and prevent unemployment; to encourage and assist in the adoption of practical methods of career training, retraining, and career guidance; to investigate, recommend, advise, and assist municipalities, counties, school districts, and the state in the establishment and operation of reserves for public works to be used in times of business depression and unemployment; to promote the reemployment of unemployed workers throughout the state in every other way that may be feasible; to refer a claimant entitled to extended benefits to suitable work that meets the criteria of this chapter; and, to these ends, to carry on and publish the results of investigations and research studies.

(5) RECORDS AND REPORTS.—Each employing unit shall keep true and accurate work records, containing the information required by the Department of Economic Opportunity or its tax collection service provider. These records must be open to inspection and are subject to being copied by the department or its tax collection service provider at any reasonable time and as often as necessary. The department or its tax collection service provider may require from any employing unit any sworn or unsworn reports, for persons employed by the employing unit, necessary for the effective administration of this chapter. However, a state or local governmental agency performing intelligence or counterintelligence functions need not report an employee if the head of that agency determines that reporting the employee could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.

(6) OATHS AND WITNESSES.—In the discharge of the duties imposed by this chapter, the Department of Economic Opportunity, its tax collection service provider, the members of the commission, and any authorized representative of any of these entities may administer oaths and affirmations, take depositions, certify to official acts, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records deemed necessary as evidence in connection with the administration of this chapter.

(7) SUBPOENAS.—If a person refuses to obey a subpoena issued to that person, any court of this state within the jurisdiction of which the inquiry is carried on, or within the jurisdiction of which the person is found, resides, or transacts business, upon application by the Department of Economic Opportunity, its tax collection service provider, the commission, or any authorized representative of any of these entities has jurisdiction to order the person to appear before the entity to produce evidence or give testimony on the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as contempt. Any person who fails or refuses without just cause to appear or testify; to answer any lawful inquiry; or to produce books, papers, correspondence, memoranda, and other records within her or his control as commanded in a subpoena of the department, its tax collection service provider, the commission, or any authorized representative of any of these entities commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Each day that a violation continues is a separate offense.

(8) PROTECTION AGAINST SELF-INCRIMINATION.—A person is not excused from appearing or testifying, or from producing books, papers, correspondence, memoranda, or other records, before the Department of Economic Opportunity, its tax collection service provider, the commission, or any authorized representative of any of these entities or as commanded in a subpoena of any of these entities in any proceeding before the department, the commission, an appeals referee, or a special deputy on the ground that the testimony or evidence, documentary or otherwise, required of the person may incriminate her or him or subject her or him to a penalty or forfeiture. That person may not be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which she or he is compelled, after having claimed her or his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the person testifying is not exempt from prosecution and punishment for perjury committed while testifying.

(9) STATE-FEDERAL COOPERATION.—

(a)1. In the administration of this chapter, the Department of Economic Opportunity and its tax collection service provider shall cooperate with the United States Department of Labor to the fullest extent consistent with this chapter and shall take those actions, through the adoption of appropriate rules, administrative methods, and standards, necessary to secure for this state all advantages available under the provisions of federal law relating to reemployment assistance.

2. In the administration of the provisions in s. 443.1115, which are enacted to conform with the Federal-State Extended Unemployment Compensation Act of 1970, the department shall take those actions necessary to ensure that those provisions are interpreted and applied to meet the requirements of the federal act as interpreted by the United States Department of Labor and to secure for this state the full reimbursement of the federal share of extended benefits paid under this chapter which is reimbursable under the federal act.

3. The department and its tax collection service provider shall comply with the regulations of the United States Department of Labor relating to the receipt or expenditure by this state of funds granted under federal law; shall submit the reports in the form and containing the information the United States Department of Labor requires; and shall comply with directions of the United States Department of Labor necessary to assure the correctness and verification of these reports.

(b) The department and its tax collection service provider may cooperate with every agency of the United States charged with administration of any unemployment insurance law.

(c) The department and its tax collection service provider shall cooperate with the agencies of other states, and shall make every proper effort within their means, to oppose and prevent any further action leading to the complete or substantial federalization of state reemployment assistance funds or state employment security programs. The department and its tax collection service provider may make, and may cooperate with other appropriate agencies in making, studies as to the practicability and probable cost of possible new state-administered social security programs and the relative desirability of state, rather than federal, action in that field of study.

(10) EVIDENCE OF MAILING.—A mailing date on any notice, determination, decision, order, or other document mailed by the department or its tax collection service provider pursuant to this chapter creates a rebuttable presumption that such notice, determination, order, or other document was mailed on the date indicated.

History.—s. 12, ch. 18402, 1937; CGL 1940 Supp. 4151(499), 8135(40), 8135(41); s. 11, ch. 20685, 1941; s. 4, ch. 21982, 1943; s. 1, ch. 22832, 1945; s. 3, ch. 24084, 1947; ss. 8, 9, ch. 29771, 1955; s. 1, ch. 57-269; s. 2, ch. 61-119; s. 19, ch. 63-400; ss. 10, 17, 35, ch. 69-106; s. 370, ch. 71-136; ss. 10, 11, ch. 71-225; s. 167, ch. 71-377; s. 4, ch. 74-198; s. 11, ch. 78-95; s. 18, ch. 78-300; ss. 3, 4, ch. 78-323; s. 25, ch. 79-7; s. 75, ch. 79-40; s. 6, ch. 79-308; ss. 6, 8, 9, ch. 80-95; ss. 1, 2, 3, ch. 81-75; s. 3, ch. 81-137; ss. 1, 4, ch. 82-46; s. 14, ch. 83-174; s. 19, ch. 89-189; s. 56, ch. 89-381; ss. 1, 2, ch. 90-168; s. 12, ch. 91-269; s. 5, ch. 91-429; ss. 5, 7, ch. 93-414; ss. 1, 5, ch. 94-118; ss. 15, 77, ch. 94-136; s. 294, ch. 96-406; s. 1066, ch. 97-103; s. 61, ch. 97-170; s. 116, ch. 98-200; s. 105, ch. 2000-153; s. 41, ch. 2003-36; s. 40, ch. 2004-357; s. 374, ch. 2011-142; s. 12, ch. 2011-235; s. 24, ch. 2012-30; s. 84, ch. 2013-15; s. 25, ch. 2015-98.

Note.—Former s. 443.12.



443.1715 - Disclosure of information; confidentiality.

443.1715 Disclosure of information; confidentiality.—

(1) RECORDS AND REPORTS.—Information revealing an employing unit’s or individual’s identity obtained from the employing unit or any individual under the administration of this chapter, and any determination revealing that information, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This confidential information may be released in accordance with the provisions in 20 C.F.R. part 603. A person receiving confidential information who violates this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. The Department of Economic Opportunity or its tax collection service provider may, however, furnish to any employer copies of any report submitted by that employer upon the request of the employer and may furnish to any claimant copies of any report submitted by that claimant upon the request of the claimant. The department or its tax collection service provider may charge a reasonable fee for copies of these reports as prescribed by rule, which may not exceed the actual reasonable cost of the preparation of the copies. Fees received for copies under this subsection must be deposited in the Employment Security Administration Trust Fund.

(2) DISCLOSURE OF INFORMATION.—

(a) Subject to restrictions the Department of Economic Opportunity or the state agency providing reemployment assistance tax collection services adopts by rule, information declared confidential under this section is available to any agency of this or any other state, or any federal agency, charged with the administration of any reemployment assistance or unemployment compensation law or the maintenance of the one-stop delivery system, or the Bureau of Internal Revenue of the United States Department of the Treasury, or the Florida Department of Revenue. Information obtained in connection with the administration of the one-stop delivery system may be made available to persons or agencies for purposes appropriate to the operation of a public employment service or a job-preparatory or career education or training program. The department shall, on a quarterly basis, furnish the National Directory of New Hires with information concerning the wages and reemployment assistance benefits paid to individuals, by the dates, in the format, and containing the information specified in the regulations of the United States Secretary of Health and Human Services. Upon request, the department shall furnish any agency of the United States charged with the administration of public works or assistance through public employment, and may furnish to any state agency similarly charged, the name, address, ordinary occupation, and employment status of each recipient of benefits and the recipient’s rights to further benefits under this chapter. Except as otherwise provided by law, the receiving agency must retain the confidentiality of this information as provided in this section. The tax collection service provider may request the Comptroller of the Currency of the United States to examine the correctness of any return or report of any national banking association rendered under this chapter and may in connection with that request transmit any report or return for examination to the Comptroller of the Currency of the United States as provided in s. 3305(c) of the federal Internal Revenue Code.

(b) The employer or the employer’s workers’ compensation carrier against whom a claim for benefits under chapter 440 has been made, or a representative of either, may request from the department records of wages of the employee reported to the department by any employer for the quarter that includes the date of the accident that is the subject of such claim and for subsequent quarters.

1. The request must be made with the authorization or consent of the employee or any employer who paid wages to the employee after the date of the accident.

2. The employer or carrier shall make the request on a form prescribed by rule for such purpose by the department. Such form shall contain a certification by the requesting party that it is a party entitled to the information requested.

3. The department shall provide the most current information readily available within 15 days after receiving the request.

(3) DISCLOSURE OF DRUG TEST INFORMATION.—Notwithstanding s. 440.102(8), all information, interviews, reports, and drug test results, written or otherwise, received by an employer through a drug-testing program may be used or received in evidence, obtained in discovery, or disclosed in public or private proceedings conducted for the purpose of determining compensability under this chapter, including any administrative or judicial appeal. The employer, agent of the employer, or laboratory conducting a drug test may also obtain access to employee drug test information when consulting with legal counsel in connection with actions brought under or related to this chapter or when the information is relevant to its defense in a civil or administrative matter. This information may also be released to a professional or occupational licensing board in a related disciplinary proceeding. However, unless otherwise provided by law, this information is confidential for all other purposes.

(a) This information may not be disclosed or released and may not be used in any criminal proceeding against the person tested. Information released contrary to paragraph (c) is inadmissible as evidence in the criminal proceeding.

(b) Unless otherwise provided by law, any information described in this subsection and received by a public employer through a drug-testing program, or obtained by a public employee under this chapter, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, until introduced into the public record under a hearing conducted under s. 443.151(4).

(c) Confidentiality may be waived only by express and informed written consent executed by the person tested. The consent form must contain, at a minimum:

1. The name of the person who is authorized to obtain the information;

2. The purpose of the disclosure;

3. The precise information to be disclosed;

4. The duration of the consent; and

5. The signature of the person authorizing release of the information.

History.—s. 2, ch. 94-118; s. 295, ch. 96-406; s. 1067, ch. 97-103; s. 62, ch. 97-170; s. 36, ch. 98-397; s. 68, ch. 2001-62; s. 3, ch. 2002-68; s. 42, ch. 2003-36; s. 42, ch. 2003-412; s. 27, ch. 2009-51; s. 14, ch. 2010-90; s. 375, ch. 2011-142; s. 25, ch. 2012-30; s. 72, ch. 2012-96; s. 48, ch. 2013-39.



443.17161 - Authorized electronic access to employer information.

443.17161 Authorized electronic access to employer information.—

(1) Notwithstanding any other provision of this chapter, the Department of Economic Opportunity shall contract with one or more consumer reporting agencies to provide users with secured electronic access to employer-provided information relating to the quarterly wages report submitted in accordance with the state’s reemployment assistance law. The access is limited to the wage reports for the appropriate amount of time for the purpose the information is requested.

(2) Users must obtain consent in writing or by electronic signature from an applicant for credit, employment, or other permitted purposes. Any written or electronic signature consent from an applicant must be signed and must include the following:

(a) Specific notice that information concerning the applicant’s wage and employment history will be released to a consumer reporting agency;

(b) Notice that the release is made for the sole purpose of reviewing the specific application for credit, employment, or other permitted purpose made by the applicant;

(c) Notice that the files of the Department of Economic Opportunity or its tax collection service provider containing information concerning wage and employment history which is submitted by the applicant or his or her employers may be accessed; and

(d) A listing of the parties authorized to receive the released information.

(3) Consumer reporting agencies and users accessing information under this section must safeguard the confidentiality of the information. A consumer reporting agency or user may use the information only to support a single transaction for the user to satisfy its standard underwriting or eligibility requirements or for those requirements imposed upon the user, and to satisfy the user’s obligations under applicable state or federal laws, rules, or regulations.

(4) If a consumer reporting agency or user violates this section, the Department of Economic Opportunity shall, upon 30 days’ written notice to the consumer reporting agency, terminate the contract established between the Department of Economic Opportunity and the consumer reporting agency or require the consumer reporting agency to terminate the contract established between the consumer reporting agency and the user under this section.

(5) The Department of Economic Opportunity shall establish minimum audit, security, net worth, and liability insurance standards, technical requirements, and any other terms and conditions considered necessary in the discretion of the state agency to safeguard the confidentiality of the information released under this section and to otherwise serve the public interest. The Department of Economic Opportunity shall also include, in coordination with any necessary state agencies, necessary audit procedures to ensure that these rules are followed.

(6) In contracting with one or more consumer reporting agencies under this section, any revenues generated by the contract must be used to pay the entire cost of providing access to the information. Further, in accordance with federal regulations, any additional revenues generated by the Department of Economic Opportunity or the state under this section must be paid into the Administrative Trust Fund of the Department of Economic Opportunity for the administration of the unemployment compensation system or be used as program income.

(7) The Department of Economic Opportunity may not provide wage and employment history information to any consumer reporting agency before the consumer reporting agency or agencies under contract with the Department of Economic Opportunity pay all development and other startup costs incurred by the state in connection with the design, installation, and administration of technological systems and procedures for the electronic access program.

(8) The release of any information under this section must be for a purpose authorized by and in the manner permitted by the United States Department of Labor and any subsequent rules or regulations adopted by that department.

(9) As used in this section, the term:

(a) “Consumer reporting agency” has the same meaning as that set forth in the Federal Fair Credit Reporting Act, 15 U.S.C. s. 1681a.

(b) “Creditor” has the same meaning as that set forth in the Federal Fair Debt Collection Practices Act, 15 U.S.C. ss. 1692 et seq.

(c) “User” means a creditor, employer, or other entity with a permissible purpose that is allowed under the Federal Fair Credit Reporting Act, 15 U.S.C. ss. 1681 et seq. to access the data contained in the wage reports though a consumer reporting agency.

History.—s. 16, ch. 2011-235; s. 26, ch. 2012-30; s. 73, ch. 2012-96.



443.181 - Public employment service.

443.181 Public employment service.—

(1) The one-stop delivery system established under s. 445.009 is this state’s public employment service as part of the national system of public employment offices established under 29 U.S.C. s. 49. The Department of Economic Opportunity, under policy direction from CareerSource Florida, Inc., shall cooperate with any official or agency of the United States having power or duties under 29 U.S.C. ss. 49-49l-1 and shall perform those duties necessary to secure to this state the funds provided under federal law for the promotion and maintenance of the state’s public employment service. In accordance with 29 U.S.C. s. 49c, this state accepts 29 U.S.C. ss. 49-49l-1. The department is designated the state agency responsible for cooperating with the United States Secretary of Labor under 29 U.S.C. s. 49c. The department shall appoint sufficient employees to administer this section. The department may cooperate with or enter into agreements with the Railroad Retirement Board for the establishment, maintenance, and use of one-stop career centers.

(2) All funds received by this state under 29 U.S.C. ss. 49-49l-1 must be paid into the Employment Security Administration Trust Fund, and these funds are available to the Department of Economic Opportunity for expenditure as provided by this chapter or by federal law. For the purpose of establishing and maintaining one-stop career centers, the department may enter into agreements with the Railroad Retirement Board or any other agency of the United States charged with the administration of a reemployment assistance or unemployment compensation law, with any political subdivision of this state, or with any private, nonprofit organization. As a part of any such agreement, the department may accept moneys, services, or quarters as a contribution to the Employment Security Administration Trust Fund.

History.—s. 13, ch. 18402, 1937; s. 8, ch. 19637, 1939; CGL 1940 Supp. 4151(500); s. 12, ch. 20685, 1941; s. 2, ch. 61-119; ss. 17, 35, ch. 69-106; s. 1, ch. 73-283; s. 1, ch. 77-174; s. 26, ch. 79-7; ss. 6, 8, 9, ch. 80-95; s. 15, ch. 83-174; s. 4, ch. 95-345; s. 107, ch. 2000-165; s. 43, ch. 2003-36; s. 376, ch. 2011-142; s. 27, ch. 2012-30; s. 26, ch. 2015-98.

Note.—Former s. 443.13.



443.191 - Unemployment Compensation Trust Fund; establishment and control.

443.191 Unemployment Compensation Trust Fund; establishment and control.—

(1) There is established, as a separate trust fund apart from all other public funds of this state, an Unemployment Compensation Trust Fund, which shall be administered by the Department of Economic Opportunity exclusively for the purposes of this chapter. The fund must consist of:

(a) All contributions and reimbursements collected under this chapter;

(b) Interest earned on any moneys in the fund;

(c) Any property or securities acquired through the use of moneys belonging to the fund;

(d) All earnings of these properties or securities;

(e) All money credited to this state’s account in the federal Unemployment Compensation Trust Fund under 42 U.S.C. s. 1103;

(f) All money collected for penalties imposed pursuant to s. 443.151(6)(a); and

(g) Advances on the amount in the federal Unemployment Compensation Trust Fund credited to the state under 42 U.S.C. s. 1321, as requested by the Governor or the Governor’s designee.

Except as otherwise provided in s. 443.1313(4), all moneys in the fund must be mingled and undivided.

(2) The Chief Financial Officer is the ex officio treasurer and custodian of the fund and shall administer the fund in accordance with the directions of the Department of Economic Opportunity. All payments from the fund must be approved by the department or by an authorized agent. The Chief Financial Officer shall maintain within the fund three separate accounts:

(a) A clearing account;

(b) An Unemployment Compensation Trust Fund account; and

(c) A benefit account.

All moneys payable to the fund, including moneys received from the United States as reimbursement for extended benefits paid by the Department of Economic Opportunity, must be forwarded to the Chief Financial Officer, who shall immediately deposit them in the clearing account. Refunds payable under s. 443.141 may be paid from the clearing account. After clearance, all other moneys in the clearing account must be immediately deposited with the Secretary of the Treasury of the United States to the credit of this state’s account in the federal Unemployment Compensation Trust Fund notwithstanding any state law relating to the deposit, administration, release, or disbursement of moneys in the possession or custody of this state. The benefit account consists of all moneys requisitioned from this state’s account in the federal Unemployment Compensation Trust Fund. Except as otherwise provided by law, moneys in the clearing and benefit accounts may be deposited by the Chief Financial Officer, under the direction of the Department of Economic Opportunity, in any bank or public depository in which general funds of the state are deposited, but a public deposit insurance charge or premium may not be paid out of the fund. If any warrant issued against the clearing account or the benefit account is not presented for payment within 1 year after issuance, the Chief Financial Officer must cancel the warrant and credit without restriction the amount of the warrant to the account upon which it is drawn. When the payee or person entitled to a canceled warrant requests payment of the warrant, the Chief Financial Officer, upon direction of the Department of Economic Opportunity, must issue a new warrant, payable from the account against which the canceled warrant was drawn.

(3) Moneys may only be requisitioned from the state’s account in the federal Unemployment Compensation Trust Fund solely for the payment of benefits and extended benefits and for payment in accordance with rules prescribed by the Department of Economic Opportunity, or for the repayment of advances made pursuant to 42 U.S.C. s. 1321, as authorized by the Governor or the Governor’s designee, except that money credited to this state’s account under 42 U.S.C. s. 1103 may only be used exclusively as provided in subsection (5). The Department of Economic Opportunity, through the Chief Financial Officer, shall requisition from the federal Unemployment Compensation Trust Fund amounts, not exceeding the amounts credited to this state’s account in the fund, as necessary for the payment of benefits and extended benefits for a reasonable future period. Upon receipt of these amounts, the Chief Financial Officer shall deposit the moneys in the benefit account in the State Treasury and warrants for the payment of benefits and extended benefits shall be drawn upon the order of the Department of Economic Opportunity against the account. All warrants for benefits and extended benefits are payable directly to the ultimate beneficiary. Expenditures of these moneys in the benefit account and refunds from the clearing account are not subject to any law requiring specific appropriations or other formal release by state officers of money in their custody. All warrants issued for the payment of benefits and refunds must bear the signature of the Chief Financial Officer. Any balance of moneys requisitioned from this state’s account in the federal Unemployment Compensation Trust Fund which remains unclaimed or unpaid in the benefit account after the period for which the moneys were requisitioned shall be deducted from estimates for, and may be used for the payment of, benefits and extended benefits during succeeding periods, or, in the discretion of the Department of Economic Opportunity, shall be redeposited with the Secretary of the Treasury of the United States, to the credit of this state’s account in the federal Unemployment Compensation Trust Fund, as provided in subsection (2).

(4) Subsections (1), (2), and (3), to the extent they relate to the federal Unemployment Compensation Trust Fund, apply only while the fund continues to exist and while the Secretary of the Treasury of the United States continues to maintain for this state a separate account of all funds deposited by this state for the payment of benefits, together with this state’s proportionate share of the earnings of the federal Unemployment Compensation Trust Fund, from which no other state is permitted to make withdrawals. If the federal Unemployment Compensation Trust Fund ceases to exist, or the separate account is no longer maintained, all moneys, properties, or securities belonging to this state’s account in the federal Unemployment Compensation Trust Fund must be transferred to the treasurer of the Unemployment Compensation Trust Fund, who must hold, invest, transfer, sell, deposit, and release those moneys, properties, or securities in a manner approved by the Department of Economic Opportunity in accordance with this chapter. These moneys must, however, be invested in the following readily marketable classes of securities: bonds or other interest-bearing obligations of the United States or of the state. Further, the investment must at all times be made in a manner that allows all the assets of the fund to always be readily convertible into cash when needed for the payment of benefits. The treasurer may only dispose of securities or other properties belonging to the Unemployment Compensation Trust Fund under the direction of the Department of Economic Opportunity.

(5) MONEY CREDITED UNDER 42 U.S.C. S. 1103.—

(a) Money credited to this state’s account in the federal Unemployment Compensation Trust Fund by the Secretary of the Treasury of the United States under 42 U.S.C. s. 1103 may not be requisitioned from this state’s account or used except for the payment of benefits and for the payment of expenses incurred for the administration of this chapter. These moneys may be requisitioned under subsection (3) for the payment of benefits. These moneys may also be requisitioned and used for the payment of expenses incurred for the administration of this chapter, but only under a specific appropriation by the Legislature and only if the expenses are incurred and the money is requisitioned after the enactment of an appropriations law that:

1. Specifies the purposes for which the money is appropriated and the amounts appropriated;

2. Limits the period within which the money may be obligated to a period ending not more than 2 years after the date of the enactment of the appropriations law; and

3. Limits the amount that may be obligated during any 12-month period beginning on July 1 and ending on the next June 30 to an amount that does not exceed the amount by which the aggregate of the amounts credited to the state’s account under 42 U.S.C. s. 1103 during the same 12-month period and the 34 preceding 12-month periods exceeds the aggregate of the amounts obligated for administration and paid out for benefits and charged against the amounts credited to the state’s account during those 35 12-month periods.

(b) Amounts credited to this state’s account in the federal Unemployment Compensation Trust Fund under 42 U.S.C. s. 1103 which are obligated for administration or paid out for benefits shall be charged against equivalent amounts that were first credited and that are not already charged, except that an amount obligated for administration during a 12-month period specified in this section may not be charged against any amount credited during that 12-month period earlier than the 34th 12-month period preceding that period. Any amount credited to the state’s account under 42 U.S.C. s. 1103 which is appropriated for expenses of administration, regardless of whether this amount is withdrawn from the Unemployment Compensation Trust Fund, shall be excluded from the Unemployment Compensation Trust Fund balance for the purposes of s. 443.131(3).

(c) Money appropriated as provided in this section for the payment of expenses of administration may only be requisitioned as needed for the payment of obligations incurred under the appropriation and, upon requisition, must be deposited in the Employment Security Administration Trust Fund from which the payments are made. Money deposited, until expended, remains a part of the Unemployment Compensation Trust Fund and, if not expended, the money must be returned promptly to the state’s account in the federal Unemployment Compensation Trust Fund.

(6) TRUST FUND SOLE SOURCE FOR BENEFITS.—The Unemployment Compensation Trust Fund is the sole and exclusive source for paying reemployment assistance benefits, and these benefits are due and payable only to the extent that contributions or reimbursements, with increments thereon, actually collected and credited to the fund and not otherwise appropriated or allocated, are available for payment. The state shall administer the fund without any liability on the part of the state beyond the amount of moneys received from the United States Department of Labor or other federal agency.

History.—s. 10, ch. 18402, 1937; s. 6, ch. 19637, 1939; CGL 1940 Supp. 4151(497); s. 1, ch. 24084, 1947; s. 11, ch. 25035, 1949; s. 6, ch. 29771, 1955; ss. 1, 2, 3, ch. 59-99; s. 2, ch. 61-119; s. 6, ch. 61-132; s. 1, ch. 61-172; ss. 1, 2, ch. 63-276; ss. 1, 2, 3, ch. 65-114; ss. 17, 35, ch. 69-106; ss. 1, 2, 3, ch. 70-265; s. 1, ch. 70-315; ss. 8, 9, ch. 71-225; s. 1, ch. 73-283; s. 1, ch. 77-174; s. 119, ch. 79-164; ss. 6, 8, 9, ch. 80-95; s. 1, ch. 84-278; s. 12, ch. 85-61; s. 143, ch. 97-103; s. 37, ch. 98-34; s. 3, ch. 98-154; s. 106, ch. 2000-153; s. 44, ch. 2003-36; s. 497, ch. 2003-261; s. 77, ch. 2005-2; s. 3, ch. 2009-99; s. 377, ch. 2011-142; s. 28, ch. 2012-30; s. 49, ch. 2013-39.

Note.—Former s. 443.10.



443.211 - Employment Security Administration Trust Fund; appropriation; reimbursement.

443.211 Employment Security Administration Trust Fund; appropriation; reimbursement.—

(1) EMPLOYMENT SECURITY ADMINISTRATION TRUST FUND.—There is created in the State Treasury the “Employment Security Administration Trust Fund.” All moneys deposited into this fund remain continuously available to the Department of Economic Opportunity for expenditure in accordance with this chapter and do not revert at any time and may not be transferred to any other fund. All moneys in this fund which are received from the Federal Government or any federal agency or which are appropriated by this state under ss. 443.171 and 443.181, except money received under s. 443.191(5)(c), must be expended solely for the purposes and in the amounts found necessary by the authorized cooperating federal agencies for the proper and efficient administration of this chapter. The fund consists of: all moneys appropriated by this state; all moneys received from the United States or any federal agency; all moneys received from any other source for the administration of this chapter; any funds collected for enhanced, specialized, or value-added labor market information services; any moneys received from any agency of the United States or any other state as compensation for services or facilities supplied to that agency; any amounts received from any surety bond or insurance policy or from other sources for losses sustained by the Employment Security Administration Trust Fund or by reason of damage to equipment or supplies purchased from moneys in the fund; and any proceeds from the sale or disposition of such equipment or supplies. All money requisitioned and deposited in this fund under s. 443.191(5)(c) remains part of the Unemployment Compensation Trust Fund and must be used only in accordance with s. 443.191(5). All moneys in this fund must be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as provided by law for other trust funds in the State Treasury. These moneys must be secured by the depositary in which they are held to the same extent and in the same manner as required by the general depositary law of the state, and collateral pledged must be maintained in a separate custody account. All payments from the Employment Security Administration Trust Fund must be approved by the Department of Economic Opportunity or by an authorized agent and must be made by the Chief Financial Officer. Any balances in this fund do not revert at any time and must remain continuously available to the Department of Economic Opportunity for expenditure consistent with this chapter.

(2) SPECIAL EMPLOYMENT SECURITY ADMINISTRATION TRUST FUND.—There is created in the State Treasury the “Special Employment Security Administration Trust Fund,” into which shall be deposited or transferred all interest on contributions and reimbursements, penalties, and fines or fees collected under this chapter. Interest on contributions and reimbursements, penalties, and fines or fees deposited during any calendar quarter in the clearing account in the Unemployment Compensation Trust Fund shall, as soon as practicable after the close of that calendar quarter and upon certification of the Department of Economic Opportunity, be transferred to the Special Employment Security Administration Trust Fund. The amount certified by the Department of Economic Opportunity as required under this chapter to pay refunds of interest on contributions and reimbursements, penalties, and fines or fees collected and erroneously deposited into the clearing account in the Unemployment Compensation Trust Fund shall, however, be withheld from this transfer. The interest and penalties certified for transfer are deemed as being erroneously deposited in the clearing account, and their transfer to the Special Employment Security Administration Trust Fund is deemed to be a refund of the erroneous deposits. All moneys in this fund shall be deposited, administered, and disbursed in the same manner and under the same requirements as provided by law for other trust funds in the State Treasury. These moneys may not be expended or be available for expenditure in any manner that would permit their substitution for, or permit a corresponding reduction in, federal funds that would, in the absence of these moneys, be available to finance expenditures for the administration of this chapter. This section does not prevent these moneys from being used as a revolving fund to cover lawful expenditures for which federal funds are requested but not yet received, subject to the charging of the expenditures against the funds when received. The moneys in this fund, with the approval of the Executive Office of the Governor, shall be used by the Department of Economic Opportunity for paying administrative costs that are not chargeable against funds obtained from federal sources. All moneys in the Special Employment Security Administration Trust Fund shall be continuously available to the Department of Economic Opportunity for expenditure in accordance with this chapter and do not revert at any time. All payments from the Special Employment Security Administration Trust Fund must be approved by the Department of Economic Opportunity or by an authorized agent and shall be made by the Chief Financial Officer. The moneys in this fund are available to replace, as contemplated by subsection (3), expenditures from the Employment Security Administration Trust Fund which the United States Secretary of Labor, or other authorized federal agency or authority, finds are lost or improperly expended because of any action or contingency. The Chief Financial Officer is liable on her or his official bond for the faithful performance of her or his duties in connection with the Special Employment Security Administration Trust Fund.

(3) REIMBURSEMENT OF FUND.—If any moneys received from the United States Secretary of Labor under 42 U.S.C. ss. 501-504, any unencumbered balances in the Employment Security Administration Trust Fund, any moneys granted to this state under the Wagner-Peyser Act, or any moneys made available by this state or its political subdivisions and matched by the moneys granted to this state under the Wagner-Peyser Act, are after reasonable notice and opportunity for hearing, found by the United States Secretary of Labor, because of any action or contingency, to be lost or expended for purposes other than, or in amounts in excess of, those allowed by the United States Secretary of Labor for the administration of this chapter, these moneys shall be replaced by moneys appropriated for that purpose from the General Revenue Fund to the Employment Security Administration Trust Fund for expenditure as provided in subsection (1). Upon receipt of notice of such a finding by the United States Secretary of Labor, the Department of Economic Opportunity shall promptly report the amount required for replacement to the Governor. The Governor shall, at the earliest opportunity, submit to the Legislature a request for the appropriation of the replacement funds.

(4) RESPONSIBILITY FOR TRUST FUNDS.—In connection with its duties under s. 443.181, the Department of Economic Opportunity is responsible for the deposit, requisition, expenditure, approval of payment, reimbursement, and reporting in regard to the trust funds established by this section.

History.—s. 14, ch. 18402, 1937; s. 9, ch. 19637, 1939; CGL 1940 Supp. 4151(501); s. 13, ch. 20685, 1941; s. 4, ch. 24084, 1947; s. 1, ch. 25206, 1949; s. 11, ch. 25035, 1949; ss. 10, 11, ch. 29771, 1955; s. 4, ch. 59-99; s. 2, ch. 61-119; ss. 17, 31, 35, ch. 69-106; s. 1, ch. 71-215; s. 139, ch. 79-190; ss. 6, 8, 9, ch. 80-95; s. 16, ch. 83-174; s. 13, ch. 85-61; s. 5, ch. 95-345; s. 144, ch. 97-103; s. 38, ch. 98-34; s. 108, ch. 2000-165; s. 45, ch. 2003-36; s. 498, ch. 2003-261; s. 6, ch. 2004-235; s. 378, ch. 2011-142.

Note.—Former s. 443.14.



443.221 - Reciprocal arrangements.

443.221 Reciprocal arrangements.—

(1)(a) The Department of Economic Opportunity or its tax collection service provider may enter into reciprocal arrangements with other states or with the Federal Government, or both, for considering services performed by an individual for a single employing unit for which services are performed by the individual in more than one state as services performed entirely within any one of the states:

1. In which any part of the individual’s service is performed;

2. In which the individual has her or his residence; or

3. In which the employing unit maintains a place of business.

(b) For services to be considered as performed within a state under a reciprocal agreement, the employing unit must have an election in effect for those services, which is approved by the agency charged with the administration of such state’s reemployment assistance or unemployment compensation law, under which all the services performed by the individual for the employing unit are deemed to be performed entirely within that state.

(c) The department shall participate in any arrangements for the payment of compensation on the basis of combining an individual’s wages and employment covered under this chapter with her or his wages and employment covered under the reemployment assistance or unemployment compensation laws of other states, which are approved by the United States Secretary of Labor, in consultation with the state reemployment assistance or unemployment compensation agencies, as reasonably calculated to assure the prompt and full payment of compensation in those situations and which include provisions for:

1. Applying the base period of a single state law to a claim involving the combining of an individual’s wages and employment covered under two or more state reemployment assistance or unemployment compensation laws; and

2. Avoiding the duplicate use of wages and employment because of the combination.

(d) Contributions or reimbursements due under this chapter with respect to wages for insured work are, for the purposes of ss. 443.131, 443.1312, 443.1313, and 443.141, deemed to be paid to the fund as of the date payment was made as contributions or reimbursements therefor under another state or federal reemployment assistance or unemployment compensation law, but an arrangement may not be entered into unless it contains provisions for reimbursement to the fund of the contributions or reimbursements and the actual earnings thereon as the department or its tax collection service provider finds are fair and reasonable as to all affected interests.

(2) The Department of Economic Opportunity or its tax collection service provider may make to other state or federal agencies and receive from these other state or federal agencies reimbursements from or to the fund, in accordance with arrangements entered into under subsection (1).

(3) The Department of Economic Opportunity or its tax collection service provider may enter into reciprocal arrangements with other states or the Federal Government, or both, for exchanging services, determining and enforcing payment obligations, and making available facilities and information. The department or its tax collection service provider may conduct investigations, secure and transmit information, make available services and facilities, and exercise other powers provided under this chapter to facilitate the administration of any reemployment assistance or unemployment compensation or public employment service law and, in a similar manner, accept and use information, services, and facilities made available to this state by the agency charged with the administration of any other unemployment compensation or public employment service law.

(4) To the extent permissible under federal law, the Department of Economic Opportunity may enter into or cooperate in arrangements whereby facilities and services provided under this chapter and facilities and services provided under the reemployment assistance or unemployment compensation law of any foreign government may be used for the taking of claims and the payment of benefits under the employment security law of the state or under a similar law of that government.

History.—s. 19, ch. 18402, 1937; s. 12, ch. 19637, 1939; CGL 1940 Supp. 4151(505); s. 17, ch. 20685, 1941; s. 6, ch. 24084, 1947; s. 11, ch. 25035, 1949; s. 1, ch. 29768, 1955; ss. 17, 35, ch. 69-106; s. 13, ch. 71-225; s. 119, ch. 73-333; ss. 6, 8, 9, ch. 80-95; s. 17, ch. 83-174; s. 6, ch. 95-345; s. 8, ch. 96-378; s. 1068, ch. 97-103; s. 109, ch. 2000-165; s. 46, ch. 2003-36; s. 379, ch. 2011-142; s. 29, ch. 2012-30.

Note.—Former s. 443.18.






Chapter 445 - WORKFORCE SERVICES

445.001 - Short title.

445.001 Short title.—This chapter may be cited as the “Workforce Innovation Act of 2000.”

History.—s. 1, ch. 2000-165.



445.002 - Definitions.

445.002 Definitions.—As used in this chapter, the term:

(1) “Department” means the Department of Economic Opportunity.

(2) “Services and one-time payments” or “services,” when used in reference to individuals who are not receiving temporary cash assistance, means nonrecurrent, short-term benefits designed to deal with a specific crisis situation or episode of need and other services; work subsidies; supportive services such as child care and transportation; services such as counseling, case management, peer support, and child care information and referral; transitional services, job retention, job advancement, and other employment-related services; nonmedical treatment for substance abuse or mental health problems; teen pregnancy prevention; two-parent family support, including noncustodial parent employment; court-ordered supervised visitation, and responsible fatherhood services; and any other services that are reasonably calculated to further the purposes of the welfare transition program. Such terms do not include assistance as defined in federal regulations at 45 C.F.R. s. 260.31(a).

(3) “Welfare transition services” means those workforce services provided to current or former recipients of temporary cash assistance under chapter 414.

History.—s. 2, ch. 2000-165; s. 380, ch. 2011-142.



445.003 - Implementation of the federal Workforce Innovation and Opportunity Act.

445.003 Implementation of the federal Workforce Innovation and Opportunity Act.—

(1) WORKFORCE INNOVATION AND OPPORTUNITY ACT PRINCIPLES.—The state’s approach to implementing the federal Workforce Innovation and Opportunity Act, Pub. L. No. 113-128, should have six elements:

(a) Streamlining services.—Florida’s employment and training programs must be coordinated and consolidated at locally managed one-stop delivery system centers.

(b) Empowering individuals.—Eligible participants will make informed decisions, choosing the qualified training program that best meets their needs.

(c) Universal access.—Through a one-stop delivery system, every Floridian will have access to employment services.

(d) Increased accountability.—The state, localities, and training providers will be held accountable for their performance.

(e) Local board and private sector leadership.—Local workforce development boards will focus on strategic planning, policy development, and oversight of the local system, choosing local managers to direct the operational details of their one-stop delivery system centers.

(f) Local flexibility and integration.—Localities will have exceptional flexibility to build on existing reforms. Unified planning will free local groups from conflicting micromanagement, while waivers and WorkFlex will allow local innovations.

(2) FOUR-YEAR PLAN.—CareerSource Florida, Inc., shall prepare and submit a 4-year plan, consistent with the requirements of the Workforce Innovation and Opportunity Act. Mandatory and optional federal partners shall be fully involved in designing the plan’s one-stop delivery system strategy. The plan must clearly define each program’s statewide duties and role relating to the system. The plan must detail a process that would fully integrate all federally mandated and optional partners.

(3) FUNDING.—

(a) Title I, Workforce Innovation and Opportunity Act funds; Wagner-Peyser funds; and NAFTA/Trade Act funds will be expended based on the 4-year plan of CareerSource Florida, Inc. The plan must outline and direct the method used to administer and coordinate various funds and programs that are operated by various agencies. The following provisions apply to these funds:

1. At least 50 percent of the Title I funds for Adults and Dislocated Workers which are passed through to local workforce development boards shall be allocated to and expended on Individual Training Accounts unless a local workforce development board obtains a waiver from CareerSource Florida, Inc. Tuition, books, and fees of training providers and other training services prescribed and authorized by the Workforce Innovation and Opportunity Act qualify as Individual Training Account expenditures.

2. Fifteen percent of Title I funding shall be retained at the state level and dedicated to state administration and shall be used to design, develop, induce, and fund innovative Individual Training Account pilots, demonstrations, and programs. Of such funds retained at the state level, $2 million shall be reserved for the Incumbent Worker Training Program created under subparagraph 3. Eligible state administration costs include the costs of funding for the board and staff of CareerSource Florida, Inc.; operating fiscal, compliance, and management accountability systems through CareerSource Florida, Inc.; conducting evaluation and research on workforce development activities; and providing technical and capacity building assistance to local workforce development areas at the direction of CareerSource Florida, Inc. Notwithstanding s. 445.004, such administrative costs may not exceed 25 percent of these funds. An amount not to exceed 75 percent of these funds shall be allocated to Individual Training Accounts and other workforce development strategies for other training designed and tailored by CareerSource Florida, Inc., including, but not limited to, programs for incumbent workers, displaced homemakers, nontraditional employment, and enterprise zones. CareerSource Florida, Inc., shall design, adopt, and fund Individual Training Accounts for distressed urban and rural communities.

3. The Incumbent Worker Training Program is created for the purpose of providing grant funding for continuing education and training of incumbent employees at existing Florida businesses. The program will provide reimbursement grants to businesses that pay for preapproved, direct, training-related costs.

a. The Incumbent Worker Training Program will be administered by CareerSource Florida, Inc., which may, at its discretion, contract with a private business organization to serve as grant administrator.

b. The program shall be administered pursuant to s. 134(d)(4) of the Workforce Innovation and Opportunity Act. Priority for funding shall be given to businesses with 25 employees or fewer, businesses in rural areas, businesses in distressed inner-city areas, businesses in a qualified targeted industry, businesses whose grant proposals represent a significant upgrade in employee skills, or businesses whose grant proposals represent a significant layoff avoidance strategy.

c. All costs reimbursed by the program must be preapproved by CareerSource Florida, Inc., or the grant administrator. The program may not reimburse businesses for trainee wages, the purchase of capital equipment, or the purchase of any item or service that may possibly be used outside the training project. A business approved for a grant may be reimbursed for preapproved, direct, training-related costs including tuition, fees, books and training materials, and overhead or indirect costs not to exceed 5 percent of the grant amount.

d. A business that is selected to receive grant funding must provide a matching contribution to the training project, including, but not limited to, wages paid to trainees or the purchase of capital equipment used in the training project; must sign an agreement with CareerSource Florida, Inc., or the grant administrator to complete the training project as proposed in the application; must keep accurate records of the project’s implementation process; and must submit monthly or quarterly reimbursement requests with required documentation.

e. All Incumbent Worker Training Program grant projects shall be performance-based with specific measurable performance outcomes, including completion of the training project and job retention. CareerSource Florida, Inc., or the grant administrator shall withhold the final payment to the grantee until a final grant report is submitted and all performance criteria specified in the grant contract have been achieved.

f. CareerSource Florida, Inc., may establish guidelines necessary to implement the Incumbent Worker Training Program.

g. No more than 10 percent of the Incumbent Worker Training Program’s total appropriation may be used for overhead or indirect purposes.

4. At least 50 percent of Rapid Response funding shall be dedicated to Intensive Services Accounts and Individual Training Accounts for dislocated workers and incumbent workers who are at risk of dislocation. CareerSource Florida, Inc., shall also maintain an Emergency Preparedness Fund from Rapid Response funds, which will immediately issue Intensive Service Accounts, Individual Training Accounts, and other federally authorized assistance to eligible victims of natural or other disasters. At the direction of the Governor, these Rapid Response funds shall be released to local workforce development boards for immediate use after events that qualify under federal law. Funding shall also be dedicated to maintain a unit at the state level to respond to Rapid Response emergencies and to work with state emergency management officials and local workforce development boards. All Rapid Response funds must be expended based on a plan developed by CareerSource Florida, Inc., and approved by the Governor.

(b) The administrative entity for Title I, Workforce Innovation and Opportunity Act funds, and Rapid Response activities is the Department of Economic Opportunity, which shall provide direction to local workforce development boards regarding Title I programs and Rapid Response activities pursuant to the direction of CareerSource Florida, Inc.

(4) FEDERAL REQUIREMENTS, EXCEPTIONS AND REQUIRED MODIFICATIONS.—

(a) CareerSource Florida, Inc., may provide indemnification from audit liabilities to local workforce development boards that act in full compliance with state law and board policy.

(b) CareerSource Florida, Inc., may make modifications to the state’s plan, policies, and procedures to comply with federally mandated requirements that in its judgment must be complied with to maintain funding provided pursuant to Pub. L. No. 113-128. The board shall provide written notice to the Governor, the President of the Senate, and the Speaker of the House of Representatives within 30 days after any such changes or modifications.

(c) CareerSource Florida, Inc., shall enter into a memorandum of understanding with the Florida Department of Education to ensure that federally mandated requirements of Pub. L. No. 113-128 are met and are in compliance with the state plan for workforce development.

(5) LONG-TERM CONSOLIDATION OF WORKFORCE DEVELOPMENT.—CareerSource Florida, Inc., may recommend workforce-related divisions, bureaus, units, programs, duties, commissions, boards, and councils for elimination, consolidation, or privatization.

History.—s. 57, ch. 99-251; s. 46, ch. 2000-158; s. 3, ch. 2000-165; s. 69, ch. 2001-62; s. 41, ch. 2004-357; s. 78, ch. 2005-2; s. 2, ch. 2005-255; s. 381, ch. 2011-142; s. 1, ch. 2012-29; s. 27, ch. 2015-98; s. 26, ch. 2016-216.

Note.—Former s. 288.9956.



445.004 - CareerSource Florida, Inc.; creation; purpose; membership; duties and powers.

445.004 CareerSource Florida, Inc.; creation; purpose; membership; duties and powers.—

(1) CareerSource Florida, Inc., is created as a not-for-profit corporation, which shall be registered, incorporated, organized, and operated in compliance with chapter 617. CareerSource Florida, Inc., is not a unit or entity of state government and is exempt from chapters 120 and 287. CareerSource Florida, Inc., shall apply the procurement and expenditure procedures required by federal law for the expenditure of federal funds. CareerSource Florida, Inc., shall be administratively housed within the Department of Economic Opportunity; however, CareerSource Florida, Inc., is not subject to control, supervision, or direction by the department in any manner. The Legislature finds that public policy dictates that CareerSource Florida, Inc., operate in the most open and accessible manner consistent with its public purpose. To this end, the Legislature specifically declares that CareerSource Florida, Inc., its board, councils, and any advisory committees or similar groups created by CareerSource Florida, Inc., are subject to the provisions of chapter 119 relating to public records, and those provisions of chapter 286 relating to public meetings.

(2) CareerSource Florida, Inc., is the principal workforce policy organization for the state. The purpose of CareerSource Florida, Inc., is to design and implement strategies that help Floridians enter, remain in, and advance in the workplace, so that they may become more highly skilled and successful, which benefits these Floridians, Florida businesses, and the entire state, and fosters the development of the state’s business climate.

(3)(a) CareerSource Florida, Inc., shall be governed by a board of directors, whose membership and appointment must be consistent with Pub. L. No. 113-128, Title I, s. 101(b). Members described in Pub. L. No. 113-128, Title I, s. 101(b)(1)(C)(iii)(I)(aa) shall be nonvoting members. The number of directors shall be determined by the Governor, who shall consider the importance of minority, gender, and geographic representation in making appointments to the board. When the Governor is in attendance, he or she shall preside at all meetings of the board of directors.

(b) The board of directors of CareerSource Florida, Inc., shall be chaired by a board member designated by the Governor pursuant to Pub. L. No. 113-128. A member may not serve more than two terms.

(c) Members appointed by the Governor may serve no more than two terms and must be appointed for 3-year terms. However, in order to establish staggered terms for board members, the Governor shall appoint or reappoint one-third of the board members for 1-year terms, one-third of the board members for 2-year terms, and one-third of the board members for 3-year terms beginning July 1, 2016. Subsequent appointments or reappointments shall be for 3-year terms, except that a member appointed to fill a vacancy on the board shall be appointed to serve only the remainder of the term of the member whom he or she is replacing, and may be appointed for a subsequent 3-year term. Private sector representatives of businesses, appointed by the Governor pursuant to Pub. L. No. 113-128, shall constitute a majority of the membership of the board. Private sector representatives shall be appointed from nominations received by the Governor, including, but not limited to, those nominations made by the President of the Senate and the Speaker of the House of Representatives. Private sector appointments to the board must be representative of the business community of this state; no fewer than one-half of the appointments must be representative of small businesses, and at least five members must have economic development experience. Members appointed by the Governor serve at the pleasure of the Governor and are eligible for reappointment.

(d) The board must include the vice chairperson of the board of directors of Enterprise Florida, Inc., and one member representing each of the Workforce Innovation and Opportunity Act partners, including the Division of Career and Adult Education, and other entities representing programs identified in the Workforce Innovation and Opportunity Act, as determined necessary.

(e) A member of the board of directors of CareerSource Florida, Inc., may be removed by the Governor for cause. Absence from three consecutive meetings results in automatic removal. The chair of CareerSource Florida, Inc., shall notify the Governor of such absences.

(f) Representatives of businesses appointed to the board of directors may not include providers of workforce services.

(4)(a) The president of CareerSource Florida, Inc., shall be hired by the board of directors of CareerSource Florida, Inc., and shall serve at the pleasure of the Governor in the capacity of an executive director and secretary of CareerSource Florida, Inc.

(b) The board of directors of CareerSource Florida, Inc., shall meet at least quarterly and at other times upon the call of its chair. The board and its committees, subcommittees, or other subdivisions may use any method of telecommunications to conduct meetings, including establishing a quorum through telecommunications, if the public is given proper notice of the telecommunications meeting and is given reasonable access to observe and, if appropriate, participate.

(c) A majority of the total current membership of the board of directors of CareerSource Florida, Inc., constitutes a quorum.

(d) A majority of those voting is required to organize and conduct the business of the board, except that a majority of the entire board of directors is required to adopt or amend the bylaws.

(e) Except as delegated or authorized by the board of directors of CareerSource Florida, Inc., individual members have no authority to control or direct the operations of CareerSource Florida, Inc., or the actions of its officers and employees, including the president.

(f) Members of the board of directors of CareerSource Florida, Inc., and its committees serve without compensation, but these members, the president, and the employees of CareerSource Florida, Inc., may be reimbursed for all reasonable, necessary, and actual expenses pursuant to s. 112.061.

(g) The board of directors of CareerSource Florida, Inc., may establish an executive committee consisting of the chair and at least six additional board members selected by the chair, one of whom must be a representative of organized labor. The executive committee and the president have such authority as the board delegates to them, except that the board of directors may not delegate to the executive committee authority to take action that requires approval by a majority of the entire board of directors.

(h) The chair may appoint committees to fulfill the board’s responsibilities, to comply with federal requirements, or to obtain technical assistance, and must incorporate members of local workforce development boards into its structure.

(i) Each member of the board of directors who is not otherwise required to file a financial disclosure pursuant to s. 8, Art. II of the State Constitution or s. 112.3144 must file disclosure of financial interests pursuant to s. 112.3145.

(5) CareerSource Florida, Inc., shall have all the powers and authority not explicitly prohibited by statute which are necessary or convenient to carry out and effectuate its purposes as determined by statute, Pub. L. No. 113-128, and the Governor, as well as its functions, duties, and responsibilities, including, but not limited to, the following:

(a) Serving as the state’s Workforce Development Board pursuant to Pub. L. No. 113-128. Unless otherwise required by federal law, at least 90 percent of workforce development funding must go toward direct customer service.

(b) Providing oversight and policy direction to ensure that the following programs are administered by the department in compliance with approved plans and under contract with CareerSource Florida, Inc.:

1. Programs authorized under Title I of the Workforce Innovation and Opportunity Act, Pub. L. No. 113-128, with the exception of programs funded directly by the United States Department of Labor under Title I, s. 167.

2. Programs authorized under the Wagner-Peyser Act of 1933, as amended, 29 U.S.C. ss. 49 et seq.

3. Activities authorized under Title II of the Trade Act of 2002, as amended, 19 U.S.C. ss. 2272 et seq., and the Trade Adjustment Assistance Program.

4. Activities authorized under 38 U.S.C. chapter 41, including job counseling, training, and placement for veterans.

5. Employment and training activities carried out under funds awarded to this state by the United States Department of Housing and Urban Development.

6. Welfare transition services funded by the Temporary Assistance for Needy Families Program, created under the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, as amended, Pub. L. No. 104-193, and Title IV, s. 403, of the Social Security Act, as amended.

7. Displaced homemaker programs, provided under s. 446.50.

8. The Florida Bonding Program, provided under Pub. L. No. 97-300, s. 164(a)(1).

9. The Food Assistance Employment and Training Program, provided under the Food and Nutrition Act of 2008, 7 U.S.C. ss. 2011-2032; the Food Security Act of 1988, Pub. L. No. 99-198; and the Hunger Prevention Act, Pub. L. No. 100-435.

10. The Quick-Response Training Program, provided under ss. 288.046-288.047. Matching funds and in-kind contributions that are provided by clients of the Quick-Response Training Program shall count toward the requirements of s. 288.904, pertaining to the return on investment from activities of Enterprise Florida, Inc.

11. The Work Opportunity Tax Credit, provided under the Tax and Trade Relief Extension Act of 1998, Pub. L. No. 105-277, and the Taxpayer Relief Act of 1997, Pub. L. No. 105-34.

12. Offender placement services, provided under ss. 944.707-944.708.

(c) The department may adopt rules necessary to administer this chapter which relate to implementing and administering the programs listed in paragraph (b) as well as rules related to eligible training providers and auditing and monitoring subrecipients of the workforce system grant funds.

(d) Contracting with public and private entities as necessary to further the directives of this section. All contracts executed by CareerSource Florida, Inc., must include specific performance expectations and deliverables. All CareerSource Florida, Inc., contracts, including those solicited, managed, or paid by the department pursuant to s. 20.60(5)(c) are exempt from s. 112.061, but shall be governed by subsection (1).

(e) Notifying the Governor, the President of the Senate, and the Speaker of the House of Representatives of noncompliance by the department or other agencies or obstruction of the board’s efforts by such agencies. Upon such notification, the Executive Office of the Governor shall assist agencies to bring them into compliance with board objectives.

(f) Ensuring that the state does not waste valuable training resources. The board shall direct that all resources, including equipment purchased for training Workforce Innovation and Opportunity Act clients, be available for use at all times by eligible populations as first priority users. At times when eligible populations are not available, such resources shall be used for any other state-authorized education and training purpose. CareerSource Florida, Inc., may authorize expenditures to award suitable framed certificates, pins, or other tokens of recognition for performance by a local workforce development board, its committees and subdivisions, and other units of the workforce system. CareerSource Florida, Inc., may also authorize expenditures for promotional items, such as t-shirts, hats, or pens printed with messages promoting the state’s workforce system to employers, job seekers, and program participants. However, such expenditures are subject to federal regulations applicable to the expenditure of federal funds.

(g) Establishing a dispute resolution process for all memoranda of understanding or other contracts or agreements entered into between the department and local workforce development boards.

(h) Archiving records with the Bureau of Archives and Records Management of the Division of Library and Information Services of the Department of State.

(6) CareerSource Florida, Inc., may take action that it deems necessary to achieve the purposes of this section, including, but not limited to:

(a) Creating a state employment, education, and training policy that ensures that programs to prepare workers are responsive to present and future business and industry needs and complement the initiatives of Enterprise Florida, Inc.

(b) Establishing policy direction for a funding system that provides incentives to improve the outcomes of career education, registered apprenticeship, and work-based learning programs and that focuses resources on occupations related to new or emerging industries that add greatly to the value of the state’s economy.

(c) Establishing a comprehensive policy related to the education and training of target populations such as those who have disabilities, are economically disadvantaged, receive public assistance, are not proficient in English, or are dislocated workers. This approach should ensure the effective use of federal, state, local, and private resources in reducing the need for public assistance.

(d) Designating Institutes of Applied Technology composed of public and private postsecondary institutions working together with business and industry to ensure that career education programs use the most advanced technology and instructional methods available and respond to the changing needs of business and industry.

(e) Providing policy direction for a system to project and evaluate labor market supply and demand using the results of the Workforce Estimating Conference created in s. 216.136 and the career education performance standards identified under s. 1008.43.

(f) Reviewing the performance of public programs that are responsible for economic development, education, employment, and training. The review must include an analysis of the return on investment of these programs.

(g) Expanding the occupations identified by the Workforce Estimating Conference to meet needs created by local emergencies or plant closings or to capture occupations within emerging industries.

(7) By December 1 of each year, CareerSource Florida, Inc., shall submit to the Governor, the President of the Senate, the Speaker of the House of Representatives, the Senate Minority Leader, and the House Minority Leader a complete and detailed annual report setting forth:

(a) All audits, including any audit conducted under subsection (8).

(b) The operations and accomplishments of the board, including the programs or entities specified in subsection (6).

(8) Pursuant to his or her own authority or at the direction of the Legislative Auditing Committee, the Auditor General may conduct an audit of CareerSource Florida, Inc., or the programs or entities created by CareerSource Florida, Inc. The Office of Program Policy Analysis and Government Accountability, pursuant to its authority or at the direction of the Legislative Auditing Committee, may review the systems and controls related to performance outcomes and quality of services of CareerSource Florida, Inc.

(9) CareerSource Florida, Inc., in collaboration with the local workforce development boards and appropriate state agencies and local public and private service providers, shall establish uniform performance accountability measures that apply across the core programs to gauge the performance of the state and local workforce development boards in achieving the workforce development strategy.

(a) The performance accountability measures for the core programs consist of the primary indicators of performance, any additional indicators of performance, and a state-adjusted level of performance for each indicator pursuant to Pub. L. No. 113-128, Title I, s. 116(b).

(b) The performance accountability measures for each local area consist of the primary indicators of performance, any additional indicators of performance, and a local level of performance for each indicator pursuant to Pub. L. No. 113-128. The local level of performance is determined by the local board, the chief elected official, and the Governor pursuant to Pub. L. No. 113-128, Title I, s. 116(c).

(c) Performance accountability measures shall be used to generate performance reports pursuant to Pub. L. No. 113-128, Title I, s. 116(d).

(d) The performance accountability measures of success that are adopted by CareerSource Florida, Inc., or the local workforce development boards must be developed in a manner that provides for an equitable comparison of the relative success or failure of any service provider in terms of positive outcomes.

(10) The workforce development strategy for the state shall be designed by CareerSource Florida, Inc. The strategy must include efforts that enlist business, education, and community support for students to achieve long-term career goals, ensuring that young people have the academic and occupational skills required to succeed in the workplace. The strategy must also assist employers in upgrading or updating the skills of their employees and assisting workers to acquire the education or training needed to secure a better job with better wages. The strategy must assist the state’s efforts to attract and expand job-creating businesses offering high-paying, high-demand occupations.

(11) The workforce development system must use a charter-process approach aimed at encouraging local design and control of service delivery and targeted activities. CareerSource Florida, Inc., shall be responsible for granting charters to local workforce development boards that have a membership consistent with the requirements of federal and state law and have developed a plan consistent with the state’s workforce development strategy. The plan must specify methods for allocating the resources and programs in a manner that eliminates unwarranted duplication, minimizes administrative costs, meets the existing job market demands and the job market demands resulting from successful economic development activities, ensures access to quality workforce development services for all Floridians, allows for pro rata or partial distribution of benefits and services, prohibits the creation of a waiting list or other indication of an unserved population, serves as many individuals as possible within available resources, and maximizes successful outcomes. As part of the charter process, CareerSource Florida, Inc., shall establish incentives for effective coordination of federal and state programs, outline rewards for successful job placements, and institute collaborative approaches among local service providers. Local decisionmaking and control shall be important components for inclusion in this charter application.

(12) CareerSource Florida, Inc., shall enter into agreement with Space Florida and collaborate with vocational institutes, community colleges, colleges, and universities in this state to develop a workforce development strategy to implement the workforce provisions of s. 331.3051.

History.—s. 1, ch. 94-232; s. 875, ch. 95-148; s. 112, ch. 96-320; s. 6, ch. 96-404; s. 42, ch. 97-278; s. 52, ch. 99-8; s. 75, ch. 99-13; s. 53, ch. 99-251; s. 4, ch. 2000-165; s. 3, ch. 2001-66; s. 4, ch. 2001-175; s. 1003, ch. 2002-387; s. 42, ch. 2004-357; s. 3, ch. 2005-255; s. 66, ch. 2006-60; s. 12, ch. 2006-301; s. 121, ch. 2008-4; s. 35, ch. 2010-209; s. 382, ch. 2011-142; s. 28, ch. 2015-98; s. 27, ch. 2016-216.

Note.—Former s. 288.0475; s. 288.9620; s. 288.9952.



445.006 - State plan for workforce development.

445.006 State plan for workforce development.—

(1) STATE PLAN.—CareerSource Florida, Inc., in conjunction with state and local partners in the workforce system, shall develop a state plan that produces an educated and skilled workforce. The state plan must consist of strategic and operational planning elements. The state plan shall be submitted by the Governor to the United States Department of Labor pursuant to the requirements of Pub. L. No. 113-128.

(2) STRATEGIC PLANNING ELEMENTS.—CareerSource Florida, Inc., in conjunction with state and local partners in the workforce system, shall develop strategic planning elements, pursuant to Pub. L. No. 113-128, Title I, s. 102, for the state plan.

(a) The strategic planning elements of the state plan must include, but need not be limited to, strategies for:

1. Fulfilling the workforce system goals and strategies prescribed in s. 445.004;

2. Aggregating, integrating, and leveraging workforce system resources;

3. Coordinating the activities of federal, state, and local workforce system partners;

4. Addressing the workforce needs of small businesses; and

5. Fostering the participation of rural communities and distressed urban cores in the workforce system.

(b) The strategic planning elements must include criteria for allocating workforce resources to local workforce development boards. With respect to allocating funds to serve customers of the welfare transition program, such criteria may include weighting factors that indicate the relative degree of difficulty associated with securing and retaining employment placements for specific subsets of the welfare transition caseload.

(3) OPERATIONAL PLANNING ELEMENTS.—CareerSource Florida, Inc., in conjunction with state and local partners in the workforce system, shall develop operational planning elements, pursuant to Pub. L. No. 113-128, Title I, s. 102, for the state plan.

History.—s. 6, ch. 2000-165; s. 4, ch. 2005-255; ss. 145, 197, ch. 2010-102; s. 29, ch. 2015-98; s. 28, ch. 2016-216.



445.007 - Local workforce development boards.

445.007 Local workforce development boards.—

(1) One workforce development board shall be appointed in each designated service delivery area and shall serve as the local workforce development board pursuant to Pub. L. No. 113-128. The membership of the board must be consistent with Pub. L. No. 113-128, Title I, s. 107(b). If a public education or training provider is represented on the board, a representative of a private education provider must also be appointed to the board. CareerSource Florida, Inc., may waive this requirement if requested by a local workforce development board if it is demonstrated that such representatives do not exist in the region. The importance of minority and gender representation shall be considered when making appointments to the board. The board, its committees, subcommittees, and subdivisions, and other units of the workforce system, including units that may consist in whole or in part of local governmental units, may use any method of telecommunications to conduct meetings, including establishing a quorum through telecommunications, provided that the public is given proper notice of the telecommunications meeting and reasonable access to observe and, when appropriate, participate. Local workforce development boards are subject to chapters 119 and 286 and s. 24, Art. I of the State Constitution. If the local workforce development board enters into a contract with an organization or individual represented on the board of directors, the contract must be approved by a two-thirds vote of the board, a quorum having been established, and the board member who could benefit financially from the transaction must abstain from voting on the contract. A board member must disclose any such conflict in a manner that is consistent with the procedures outlined in s. 112.3143. Each member of a local workforce development board who is not otherwise required to file a full and public disclosure of financial interests pursuant to s. 8, Art. II of the State Constitution or s. 112.3144 shall file a statement of financial interests pursuant to s. 112.3145. The executive director or designated person responsible for the operational and administrative functions of the local workforce development board who is not otherwise required to file a full and public disclosure of financial interests pursuant to s. 8, Art. II of the State Constitution or s. 112.3144 shall file a statement of financial interests pursuant to s. 112.3145.

(2)(a) The local workforce development board shall elect a chair from among the representatives described in Pub. L. No. 113-128, Title I, s. 107(b)(2)(A) to serve for a term of no more than 2 years and shall serve no more than two terms.

(b) The Governor may remove a member of the board, the executive director of the board, or the designated person responsible for the operational and administrative functions of the board for cause. As used in this paragraph, the term “cause” includes, but is not limited to, engaging in fraud or other criminal acts, incapacity, unfitness, neglect of duty, official incompetence and irresponsibility, misfeasance, malfeasance, nonfeasance, or lack of performance.

(3) The Department of Economic Opportunity, under the direction of CareerSource Florida, Inc., shall assign staff to meet with each local workforce development board annually to review the board’s performance and to certify that the board is in compliance with applicable state and federal law.

(4) In addition to the duties and functions specified by CareerSource Florida, Inc., and by the interlocal agreement approved by the local county or city governing bodies, the local workforce development board shall have the following responsibilities:

(a) Develop, submit, ratify, or amend the local plan pursuant to Pub. L. No. 113-128, Title I, s. 108 and this act.

(b) Conclude agreements necessary to designate the fiscal agent and administrative entity. A public or private entity, including an entity established pursuant to s. 163.01, which makes a majority of the appointments to a local workforce development board may serve as the board’s administrative entity if approved by CareerSource Florida, Inc., based upon a showing that a fair and competitive process was used to select the administrative entity.

(c) Complete assurances required for the charter process of CareerSource Florida, Inc., and provide ongoing oversight related to administrative costs, duplicated services, career counseling, economic development, equal access, compliance and accountability, and performance outcomes.

(d) Oversee the one-stop delivery system in its local area.

(5) CareerSource Florida, Inc., shall implement a training program for the local workforce development boards to familiarize board members with the state’s workforce development goals and strategies.

(6) The local workforce development board shall designate all local service providers and may not transfer this authority to a third party. Consistent with the intent of the Workforce Innovation and Opportunity Act, local workforce development boards should provide the greatest possible choice of training providers to those who qualify for training services. A local workforce development board may not restrict the choice of training providers based upon cost, location, or historical training arrangements. However, a board may restrict the amount of training resources available to any one client. Such restrictions may vary based upon the cost of training in the client’s chosen occupational area. The local workforce development board may be designated as a one-stop operator and direct provider of intake, assessment, eligibility determinations, or other direct provider services except training services. Such designation may occur only with the agreement of the chief elected official and the Governor as specified in 29 U.S.C. s. 2832(f)(2). CareerSource Florida, Inc., shall establish procedures by which a local workforce development board may request permission to operate under this section and the criteria under which such permission may be granted. The criteria shall include, but need not be limited to, a reduction in the cost of providing the permitted services. Such permission shall be granted for a period not to exceed 3 years for any single request submitted by the local workforce development board.

(7) Local workforce development boards shall adopt a committee structure consistent with applicable federal law and state policies established by CareerSource Florida, Inc.

(8) The importance of minority and gender representation shall be considered when appointments are made to any committee established by the local workforce development board.

(9) For purposes of procurement, local workforce development boards and their administrative entities are not state agencies and are exempt from chapters 120 and 287. The local workforce development boards shall apply the procurement and expenditure procedures required by federal law and policies of the Department of Economic Opportunity and CareerSource Florida, Inc., for the expenditure of federal, state, and nonpass-through funds. The making or approval of smaller, multiple payments for a single purchase with the intent to avoid or evade the monetary thresholds and procedures established by federal law and policies of the Department of Economic Opportunity and CareerSource Florida, Inc., is grounds for removal for cause. Local workforce development boards, their administrative entities, committees, and subcommittees, and other workforce units may authorize expenditures to award suitable framed certificates, pins, or other tokens of recognition for performance by units of the workforce system. Local workforce development boards; their administrative entities, committees, and subcommittees; and other workforce units may authorize expenditures for promotional items, such as t-shirts, hats, or pens printed with messages promoting Florida’s workforce system to employers, job seekers, and program participants. However, such expenditures are subject to federal regulations applicable to the expenditure of federal funds. All contracts executed by local workforce development boards must include specific performance expectations and deliverables.

(10) State and federal funds provided to the local workforce development boards may not be used directly or indirectly to pay for meals, food, or beverages for board members, staff, or employees of local workforce development boards, CareerSource Florida, Inc., or the Department of Economic Opportunity except as expressly authorized by state law. Preapproved, reasonable, and necessary per diem allowances and travel expenses may be reimbursed. Such reimbursement shall be at the standard travel reimbursement rates established in s. 112.061 and shall be in compliance with all applicable federal and state requirements. CareerSource Florida, Inc., shall develop a statewide fiscal policy applicable to the state board and all local workforce development boards, to hold both the state and local workforce development boards strictly accountable for adherence to the policy and subject to regular and periodic monitoring by the Department of Economic Opportunity, the administrative entity for CareerSource Florida, Inc. Boards are prohibited from expending state or federal funds for entertainment costs and recreational activities for board members and employees as these terms are defined by 2 C.F.R. part 230.

(11) To increase transparency and accountability, a local workforce development board must comply with the requirements of this section before contracting with a member of the board or a relative, as defined in s. 112.3143(1)(c), of a board member or of an employee of the board. Such contracts may not be executed before or without the approval of CareerSource Florida, Inc. Such contracts, as well as documentation demonstrating adherence to this section as specified by CareerSource Florida, Inc., must be submitted to the Department of Economic Opportunity for review and recommendation according to criteria to be determined by CareerSource Florida, Inc. Such a contract must be approved by a two-thirds vote of the board, a quorum having been established; all conflicts of interest must be disclosed before the vote; and any member who may benefit from the contract, or whose relative may benefit from the contract, must abstain from the vote. A contract under $25,000 between a local workforce development board and a member of that board or between a relative, as defined in s. 112.3143(1)(c), of a board member or of an employee of the board is not required to have the prior approval of CareerSource Florida, Inc., but must be approved by a two-thirds vote of the board, a quorum having been established, and must be reported to the Department of Economic Opportunity and CareerSource Florida, Inc., within 30 days after approval. If a contract cannot be approved by CareerSource Florida, Inc., a review of the decision to disapprove the contract may be requested by the local workforce development board or other parties to the disapproved contract.

(12) Each local workforce development board shall develop a budget for the purpose of carrying out the duties of the board under this section, subject to the approval of the chief elected official. Each local workforce development board shall submit its annual budget for review to CareerSource Florida, Inc., no later than 2 weeks after the chair approves the budget.

(13) By March 1, 2018, CareerSource Florida, Inc., shall establish regional planning areas in accordance with Pub. L. No. 113-128, Title I, s. 106(a)(2). Local workforce development boards and chief elected officials within identified regional planning areas shall prepare a regional workforce development plan as required under Pub. L. No. 113-128, Title I, s. 106(c)(2).

History.—s. 2, ch. 96-404; s. 1072, ch. 97-103; s. 54, ch. 99-251; s. 7, ch. 2000-165; s. 3, ch. 2001-160; s. 5, ch. 2001-175; s. 8, ch. 2004-230; s. 5, ch. 2005-255; s. 3, ch. 2006-287; s. 1, ch. 2008-161; s. 49, ch. 2010-153; s. 383, ch. 2011-142; s. 9, ch. 2012-6; s. 2, ch. 2012-29; s. 22, ch. 2013-36; s. 114, ch. 2014-17; s. 30, ch. 2015-98; s. 29, ch. 2016-216.

Note.—Former s. 446.602; s. 288.9953.



445.0071 - Florida Youth Summer Jobs Pilot Program.

445.0071 Florida Youth Summer Jobs Pilot Program.—

(1) CREATION.—Contingent upon appropriations, there is created the Florida Youth Summer Jobs Pilot Program within workforce development district 22 served by the Broward Workforce Development Board. The board shall, in consultation with CareerSource Florida, Inc., provide a program offering at-risk and disadvantaged children summer jobs in partnership with local communities and public employers.

(2) ELIGIBILITY.—

(a) Children at least 14 but not more than 18 years of age are eligible to participate in the program if they are:

1. At risk of welfare dependency, including economically disadvantaged children, children of participants in the welfare transition program, children of migrant farmworkers, and children of teen parents. For purposes of this section, “economically disadvantaged children” are those whose family income is below 150 percent of the federal poverty level;

2. Children of working families whose family income does not exceed 150 percent of the federal poverty level;

3. Juvenile offenders;

4. Children in foster care; or

5. Children with disabilities.

(b) Employers are eligible to participate in the program under the following conditions:

1. The employer shall meet the program requirements of subsection (3).

2. The employer shall pay the state minimum wage to a program participant hired under the program.

3. The maximum hours required of a program participant per week shall not exceed 30 hours.

4. The employer shall comply with state and federal child labor and antidiscrimination laws.

(3) PROGRAM REQUIREMENTS.—

(a) The program shall:

1. Provide the program participant a work experience that will teach personal responsibility and reinforce the obligations and rewards of holding a job.

2. Allow for an academic enrichment component that will assist the program participant in remaining in or returning to school.

3. Provide documented learning experiences relevant to the type of work performed and tailored to the needs of the program participant.

4. Allow for the provision of life skills training by the local community or a third-party provider contracted by the local community if such skills training takes up no more than 10 percent of the program participant’s work time.

(b) The program may begin on the day after the end of the regular school year in the local community and shall end before the first regular day of school in the local community.

(4) GOVERNANCE.—

(a) The pilot program shall be administered by the local workforce development board in consultation with CareerSource Florida, Inc.

(b) The local workforce development board shall report to CareerSource Florida, Inc., the number of at-risk and disadvantaged children who enter the program, the types of work activities they participate in, and the number of children who return to school, go on to postsecondary school, or enter the workforce full time at the end of the program. CareerSource Florida, Inc., shall report to the Legislature by November 1 of each year on the performance of the program.

(5) FUNDING.—

(a) The local workforce development board shall, consistent with state and federal laws, use funds appropriated specifically for the pilot program to provide youth wage payments and educational enrichment activities. The local workforce development board and local communities may obtain private or state and federal grants or other sources of funds in addition to any appropriated funds.

(b) Program funds shall be used as follows:

1. No less than 85 percent of the funds shall be used for youth wage payments or educational enrichment activities. These funds shall be matched on a one-to-one basis by each local community that participates in the program.

2. No more than 2 percent of the funds may be used for administrative purposes.

3. The remainder of the funds may be used for transportation assistance, child care assistance, or other assistance to enable a program participant to enter or remain in the program.

(c) The local workforce development board shall pay a participating employer an amount equal to one-half of the wages paid to a youth participating in the program. Payments shall be made monthly for the duration that the youth participant is employed as documented by the employer and confirmed by the local workforce development board.

History.—s. 2, ch. 2005-149; s. 31, ch. 2015-98; s. 30, ch. 2016-216.



445.008 - Workforce Training Institute.

445.008 Workforce Training Institute.—

(1) CareerSource Florida, Inc., may create the Workforce Training Institute, which shall be a comprehensive program of workforce training courses designed to meet the unique needs of, and shall include Internet-based training modules suitable for and made available to, professionals integral to the workforce system, including advisors and counselors in educational institutions.

(2) CareerSource Florida, Inc., may enter into a contract for the provision of administrative support services for the institute and shall adopt policies for the administration and operation of the institute and establish admission fees in an amount which, in the aggregate, does not exceed the cost of the program. CareerSource Florida, Inc., may accept donations or grants of any type for any function or purpose of the institute.

(3) All moneys, fees, donations, or grants collected by CareerSource Florida, Inc., under this section shall be applied to cover all costs incurred in establishing and conducting the workforce training programs authorized under this section, including, but not limited to, salaries for instructors and costs of materials connected to such programs.

History.—s. 8, ch. 2000-165; s. 32, ch. 2015-98.



445.009 - One-stop delivery system.

445.009 One-stop delivery system.—

(1) The one-stop delivery system is the state’s primary customer-service strategy for offering every Floridian access, through service sites or telephone or computer networks, to the following services:

(a) Job search, referral, and placement assistance.

(b) Career counseling and educational planning.

(c) Consumer reports on service providers.

(d) Recruitment and eligibility determination.

(e) Support services, including child care and transportation assistance to gain employment.

(f) Employability skills training.

(g) Adult education and basic skills training.

(h) Technical training leading to a certification and degree.

(i) Claim filing for reemployment assistance services.

(j) Temporary income, health, nutritional, and housing assistance.

(k) Other appropriate and available workforce development services.

(2)(a) Subject to a process designed by CareerSource Florida, Inc., and in compliance with Pub. L. No. 113-128, local workforce development boards shall designate one-stop delivery system operators.

(b) A local workforce development board may designate as its one-stop delivery system operator any public or private entity that is eligible to provide services under any state or federal workforce program that is a mandatory or discretionary partner in the local workforce development area’s one-stop delivery system if approved by CareerSource Florida, Inc., upon a showing by the local workforce development board that a fair and competitive process was used in the selection. As a condition of authorizing a local workforce development board to designate such an entity as its one-stop delivery system operator, CareerSource Florida, Inc., must require the local workforce development board to demonstrate that safeguards are in place to ensure that the one-stop delivery system operator will not exercise an unfair competitive advantage or unfairly refer or direct customers of the one-stop delivery system to services provided by that one-stop delivery system operator. A local workforce development board may retain its current one-stop career center operator without further procurement action if the board has an established one-stop career center that has complied with federal and state law.

(c) The local workforce development board must enter into a memorandum of understanding with each mandatory or optional partner participating in the one-stop delivery system which details the partner’s required contribution to infrastructure costs, as required by Pub. L. No. 113-128, s. 121(h). If the local workforce development board and the one-stop partner are unable to come to an agreement regarding infrastructure costs by July 1, 2017, the costs shall be allocated pursuant to a policy established by the Governor.

(3) Local workforce development boards shall enter into a memorandum of understanding with the Department of Economic Opportunity for the delivery of employment services authorized by the federal Wagner-Peyser Act. This memorandum of understanding must be performance based.

(a) Unless otherwise required by federal law, at least 90 percent of the Wagner-Peyser funding must go into direct customer service costs.

(b) Employment services must be provided through the one-stop delivery system, under the guidance of one-stop delivery system operators. One-stop delivery system operators shall have overall authority for directing the staff of the workforce system. Personnel matters shall remain under the ultimate authority of the department. However, the one-stop delivery system operator shall submit to the department information concerning the job performance of employees of the department who deliver employment services. The department shall consider any such information submitted by the one-stop delivery system operator in conducting performance appraisals of the employees.

(c) The department shall retain fiscal responsibility and accountability for the administration of funds allocated to the state under the Wagner-Peyser Act. An employee of the department who is providing services authorized under the Wagner-Peyser Act shall be paid using Wagner-Peyser Act funds.

(4) One-stop delivery system partners shall enter into a memorandum of understanding pursuant to Pub. L. No. 113-128, Title I, s. 121, with the local workforce development board. Failure of a local partner to participate cannot unilaterally block the majority of partners from moving forward with their one-stop delivery system, and CareerSource Florida, Inc., pursuant to s. 445.004(5)(e), may make notification of a local partner that fails to participate.

(5) To the extent possible, local workforce development boards shall include as partners in the local one-stop delivery system entities that provide programs or activities designed to meet the needs of homeless persons.

(6)(a) To the extent possible, core services, as defined by Pub. L. No. 113-128, shall be provided electronically, using existing systems. These electronic systems shall be linked and integrated into a comprehensive service system to simplify access to core services by:

1. Maintaining staff to serve as the first point of contact with the public seeking access to employment services who are knowledgeable about each program located in each one-stop delivery system center as well as related services. An initial determination of the programs for which a customer is likely to be eligible and any referral for a more thorough eligibility determination must be made at this first point of contact; and

2. Establishing an automated, integrated intake screening and eligibility process where customers will provide information through a self-service intake process that may be accessed by staff from any participating program.

(b) To expand electronic capabilities, CareerSource Florida, Inc., working with local workforce development boards, shall develop a centralized help center to assist local workforce development boards in fulfilling core services, minimizing the need for fixed-site one-stop delivery system centers.

(c) To the extent feasible, core services shall be accessible through the Internet. Through this technology, core services shall be made available at public libraries, public and private educational institutions, community centers, kiosks, neighborhood facilities, and satellite one-stop delivery system sites. Each local workforce development board’s web page shall serve as a portal for contacting potential employees by integrating the placement efforts of universities and private companies, including staffing services firms, into the existing one-stop delivery system.

(7) Intensive services and training provided pursuant to Pub. L. No. 113-128 shall be provided to individuals through Intensive Service Accounts and Individual Training Accounts. CareerSource Florida, Inc., shall develop an implementation plan, including identification of initially eligible training providers, transition guidelines, and criteria for use of these accounts. Individual Training Accounts must be compatible with Individual Development Accounts for education allowed in federal and state welfare reform statutes.

(8)(a) Individual Training Accounts must be expended on programs that prepare people to enter high-wage occupations identified by the Workforce Estimating Conference created by s. 216.136, and on other programs as approved by CareerSource Florida, Inc.

(b) For each approved training program, local workforce development boards, in consultation with training providers, shall establish a fair-market purchase price to be paid through an Individual Training Account. The purchase price must be based on prevailing costs and reflect local economic factors, program complexity, and program benefits, including time to beginning of training and time to completion. The price shall ensure the fair participation of public and nonpublic postsecondary educational institutions as authorized service providers and shall prohibit the use of unlawful remuneration to the student in return for attending an institution. Unlawful remuneration does not include student financial assistance programs.

(c) CareerSource Florida, Inc., shall periodically review Individual Training Account pricing schedules developed by local workforce development boards and present findings and recommendations for process improvement to the President of the Senate and the Speaker of the House of Representatives.

(d) To the maximum extent possible, training providers shall use funding sources other than the funding provided under Pub. L. No. 113-128. CareerSource Florida, Inc., shall develop a system to encourage the leveraging of appropriated resources for the workforce system and shall report on such efforts as part of the required annual report.

(e) Training services provided through Individual Training Accounts must be performance-based, with successful job placement triggering full payment.

(f) The accountability measures to be used in documenting competencies acquired by the participant during training shall be literacy completion points and occupational completion points. Literacy completion points refers to the academic or workforce readiness competencies that qualify a person for further basic education, career education, or for employment. Occupational completion points refers to the career competencies that qualify a person to enter an occupation that is linked to a career program.

(9)(a) CareerSource Florida, Inc., working with the department, shall coordinate among the agencies a plan for a One-Stop Electronic Network made up of one-stop delivery system centers and other partner agencies that are operated by authorized public or private for-profit or not-for-profit agents. The plan shall identify resources within existing revenues to establish and support this electronic network for service delivery that includes Government Services Direct. If necessary, the plan shall identify additional funding needed to achieve the provisions of this subsection.

(b) The network shall assure that a uniform method is used to determine eligibility for and management of services provided by agencies that conduct workforce development activities. The Department of Management Services shall develop strategies to allow access to the databases and information management systems of the following systems in order to link information in those databases with the one-stop delivery system:

1. The Reemployment Assistance Program under chapter 443.

2. The public employment service described in s. 443.181.

3. The public assistance information system used by the Department of Children and Families and the components related to temporary cash assistance, food assistance, and Medicaid eligibility.

4. The Student Financial Assistance System of the Department of Education.

5. Enrollment in the public postsecondary education system.

6. Other information systems determined appropriate by CareerSource Florida, Inc.

(10) To the maximum extent feasible, the one-stop delivery system may use private sector staffing services firms in the provision of workforce services to individuals and employers in the state. Local workforce development boards may collaborate with staffing services firms in order to facilitate the provision of workforce services. Local workforce development boards may contract with private sector staffing services firms to design programs that meet the employment needs of the local workforce development area. All such contracts must be performance-based and require a specific period of job tenure before payment.

(11) A participant in an adult or youth work experience activity administered under this chapter shall be deemed an employee of the state for purposes of workers’ compensation coverage. In determining the average weekly wage, all remuneration received from the employer shall be considered a gratuity, and the participant is not entitled to any benefits otherwise payable under s. 440.15, regardless of whether the participant may be receiving wages and remuneration from other employment with another employer and regardless of his or her future wage-earning capacity.

History.—s. 10, ch. 96-404; s. 217, ch. 99-8; s. 52, ch. 99-251; s. 53, ch. 99-399; s. 45, ch. 2000-158; s. 9, ch. 2000-165; s. 70, ch. 2001-62; s. 15, ch. 2001-98; s. 47, ch. 2003-36; s. 43, ch. 2004-357; s. 79, ch. 2005-2; s. 6, ch. 2005-255; s. 54, ch. 2006-1; s. 44, ch. 2009-82; s. 40, ch. 2010-153; s. 36, ch. 2010-209; s. 47, ch. 2011-47; s. 384, ch. 2011-142; s. 3, ch. 2012-29; s. 70, ch. 2012-30; s. 6, ch. 2012-127; s. 33, ch. 2015-98; s. 31, ch. 2016-216.

Note.—Former s. 446.604; s. 288.9951.



445.010 - Workforce system information technology; principles and information sharing.

445.010 Workforce system information technology; principles and information sharing.—

(1) The following principles shall guide the development and management of workforce system information resources:

(a) Workforce system entities should be committed to information sharing.

(b) Cooperative planning by workforce system entities is a prerequisite for the effective development of systems to enable the sharing of data.

(c) Workforce system entities should maximize public access to data, while complying with legitimate security, privacy, and confidentiality requirements.

(d) When the capture of data for the mutual benefit of workforce system entities can be accomplished, the costs for capturing, managing, and disseminating those data should be shared.

(e) The redundant capture of data should, insofar as possible, be eliminated.

(f) Only data that are auditable, or that otherwise can be determined to be accurate, valid, and reliable, should be maintained in workforce information systems.

(g) The design of workforce information systems should support technological flexibility for users without compromising system integration or data integrity, be based upon open standards, and use platform-independent technologies to the fullest extent possible.

(2) Information that is essential to the integrated delivery of services through the one-stop delivery system must be shared between partner agencies within the workforce system to the full extent permitted under state and federal law. In order to enable the full integration of services for a specific workforce system customer, that customer must be offered the opportunity to provide written consent prior to sharing any information concerning that customer between the workforce system partners which is subject to confidentiality under state or federal law.

History.—s. 12, ch. 2000-165.



445.011 - Workforce information systems.

445.011 Workforce information systems.—

(1) CareerSource Florida, Inc., shall implement, subject to legislative appropriation, automated information systems that are necessary for the efficient and effective operation and management of the workforce development system. These information systems shall include, but need not be limited to, the following:

(a) An integrated management system for the one-stop service delivery system, which includes, at a minimum, common registration and intake, screening for needs and benefits, case planning and tracking, training benefits management, service and training provider management, performance reporting, executive information and reporting, and customer-satisfaction tracking and reporting.

1. The system should report current budgeting, expenditure, and performance information for assessing performance related to outcomes, service delivery, and financial administration for workforce programs pursuant to s. 445.004(5) and (9).

2. The information system should include auditable systems and controls to ensure financial integrity and valid and reliable performance information.

3. The system should support service integration and case management by providing for case tracking for participants in welfare transition programs.

(b) An automated job-matching information system that is accessible to employers, job seekers, and other users via the Internet, and that includes, at a minimum:

1. Skill match information, including skill gap analysis; resume creation; job order creation; skill tests; job search by area, employer type, and employer name; and training provider linkage;

2. Job market information based on surveys, including local, state, regional, national, and international occupational and job availability information; and

3. Service provider information, including education and training providers, child care facilities and related information, health and social service agencies, and other providers of services that would be useful to job seekers.

(2) In procuring workforce information systems, CareerSource Florida, Inc., shall employ competitive processes, including requests for proposals, competitive negotiation, and other competitive processes to ensure that the procurement results in the most cost-effective investment of state funds.

(3) CareerSource Florida, Inc., may procure independent verification and validation services associated with developing and implementing any workforce information system.

(4) CareerSource Florida, Inc., shall coordinate development and implementation of workforce information systems with the executive director of the Agency for State Technology to ensure compatibility with the state’s information system strategy and enterprise architecture.

History.—s. 13, ch. 2000-165; s. 14, ch. 2008-116; s. 27, ch. 2014-221; s. 34, ch. 2015-98.



445.014 - Small business workforce service initiative.

445.014 Small business workforce service initiative.—

(1) Subject to legislative appropriation, CareerSource Florida, Inc., shall establish a program to encourage local workforce development boards to establish one-stop delivery systems that maximize the provision of workforce and human-resource support services to small businesses. Under the program, a local workforce development board may apply, on a competitive basis, for funds to support the provision of such services to small businesses through the local workforce development area’s one-stop delivery system.

(2) Eligible uses of funds under this program include, but are not limited to:

(a) Identifying common training needs among small businesses;

(b) Developing curriculum to address common training needs among small businesses;

(c) Facilitating the provision of training services for such small businesses through eligible training providers;

(d) Assisting small businesses to identify incentives and complete applications or other paperwork associated with such incentives; and

(e) Establishing a single point of contact for the provision of preemployment and postemployment services to small businesses.

(3) CareerSource Florida, Inc., shall establish guidelines governing the administration of this program and shall establish criteria to be used in evaluating applications for funding. Such criteria must include, but need not be limited to, a showing that the local workforce development board has in place a detailed plan for establishing a one-stop delivery system designed to meet the workforce needs of small businesses and for leveraging other funding sources in support of such activities.

(4) For purposes of this section, the term “small business” means an independently owned and operated business concern that employs 30 or fewer permanent full-time employees and that, together with its affiliates, has a net worth of not more than $3 million and an average net income, after federal income taxes and excluding any carryover losses, of not more than $2 million for the preceding 2 years.

History.—s. 161, ch. 2000-165; s. 35, ch. 2015-98; s. 33, ch. 2016-216.



445.016 - Untried Worker Placement and Employment Incentive Act.

445.016 Untried Worker Placement and Employment Incentive Act.—

(1) This section may be cited as the “Untried Worker Placement and Employment Incentive Act.”

(2) For purposes of this section, the term “untried worker” means a person who is a hard-to-place participant in the welfare transition program because he or she has limitations associated with the long-term receipt of welfare and difficulty in sustaining employment, particularly because of physical or mental disabilities.

(3) Incentive payments may be made to for-profit or not-for-profit agents selected by local workforce development boards who successfully place untried workers in full-time employment for 6 months with an employer after the employee successfully completes a probationary placement of no more than 6 months with that employer. Full-time employment that includes health care benefits will receive an additional incentive payment.

(4) The for-profit and not-for-profit agents shall contract to provide services for no more than 1 year. Contracts may be renewed upon successful review by the contracting agent.

(5) Incentives must be paid according to the incentive schedule developed by CareerSource Florida, Inc., the Department of Economic Opportunity, and the Department of Children and Families which costs the state less per placement than the state’s 12-month expenditure on a welfare recipient.

(6) During an untried worker’s probationary placement, the for-profit or not-for-profit agent shall be the employer of record of that untried worker, and shall provide workers’ compensation and reemployment assistance coverage as provided by law. The business employing the untried worker through the agent may be eligible to apply for any tax credits, wage supplementation, wage subsidy, or employer payment for that employee that are authorized in law or by agreement with the employer. After satisfactory completion of such a probationary period, an untried worker shall not be considered an untried worker.

(7) This section shall not be used for the purpose of displacing or replacing an employer’s regular employees, and shall not interfere with executed collective bargaining agreements. Untried workers shall be paid by the employer at the same rate as similarly situated and assessed workers in the same place of employment.

(8) An employer that demonstrates a pattern of unsuccessful placements shall be disqualified from participation in these pilots because of poor return on the public’s investment.

(9) Any employer that chooses to employ untried workers is eligible to receive such incentives and benefits that are available and provided in law, as long as the long-term, cost savings can be quantified with each such additional inducement.

History.—s. 3, ch. 96-404; s. 216, ch. 99-8; s. 56, ch. 99-251; s. 16, ch. 2000-165; s. 385, ch. 2011-142; s. 71, ch. 2012-30; s. 258, ch. 2014-19; s. 36, ch. 2015-98; s. 34, ch. 2016-216.

Note.—Former s. 446.603; s. 288.9955.



445.017 - Diversion.

445.017 Diversion.—

(1) Many customers of the one-stop delivery system do not need ongoing temporary cash assistance, but, due to an unexpected circumstance or emergency situation, require some immediate assistance to secure or retain employment or child support. These immediate obligations may include a shelter or utility payment, a car repair to continue employment, or other services that will alleviate the applicant’s emergency financial need and allow the person to focus on obtaining or continuing employment.

(2) Up-front diversion shall involve four steps:

(a) Linking applicants with job opportunities as the first option.

(b) Offering services, such as child care or transportation, as an alternative to welfare.

(c) Screening applicants to respond to emergency needs.

(d) Offering a one-time payment of up to $1,000 per family.

(3) Before finding an applicant family eligible for up-front diversion services, the local workforce development board must determine that all requirements of eligibility for diversion services would likely be met.

(4) The local workforce development board shall screen each family on a case-by-case basis for barriers to obtaining or retaining employment. The screening shall identify barriers that, if corrected, may prevent the family from receiving temporary cash assistance on a regular basis. Assistance to overcome a barrier to employment is not limited to cash, but may include vouchers or other in-kind benefits.

(5) The family receiving up-front diversion must sign an agreement restricting the family from applying for temporary cash assistance for 3 months, unless an emergency is demonstrated to the local workforce development board. If a demonstrated emergency forces the family to reapply for temporary cash assistance within 3 months after receiving a diversion payment, the diversion payment shall be prorated over an 8-month period and deducted from any temporary assistance for which the family is eligible.

(6) The department may adopt rules governing the administration of this section and may establish guidelines for screening criteria, referrals to community resources, restrictions on receipt of up-front diversion and transitional services, definitions of emergency services, verification requirements, and processing timeframes.

History.—s. 19, ch. 96-175; s. 14, ch. 97-173; s. 17, ch. 2000-165; s. 6, ch. 2000-300; s. 35, ch. 2016-216.

Note.—Former s. 414.15.



445.018 - Diversion program to strengthen Florida’s families.

445.018 Diversion program to strengthen Florida’s families.—

(1) The diversion program to strengthen families in this state is intended to provide services that assist families in avoiding welfare dependency by gaining and retaining employment.

(2) Before finding a family eligible for the diversion program created under this section, a determination must be made that:

(a) The family includes a pregnant woman or a parent with one or more minor children or a caretaker relative with one or more minor children.

(b) The family is at risk of welfare dependency because the family’s income does not exceed 200 percent of the federal poverty level.

(c) The provision of services related to employment, including assessment, service planning and coordination, job placement, employment-related education or training, child care services, transportation services, relocation services, workplace employment support services, individual or family counseling, or a Retention Incentive Training Account (RITA), are likely to prevent the family from becoming dependent on welfare by enabling employable adults in the family to become employed, remain employed, or pursue career advancement.

(3) The services provided under this section are not considered assistance under federal law or guidelines.

(4) Each family that receives services under this section must sign an agreement not to apply for temporary cash assistance for 6 months following the receipt of services, unless an unanticipated emergency situation arises. If a family applies for temporary cash assistance without a documented emergency, the family must repay the value of the diversion services provided. Repayment may be prorated over 8 months and shall be paid through a reduction in the amount of any monthly temporary cash assistance payment received by the family.

(5) Notwithstanding any provision to the contrary, a family that meets the requirements of subsection (2) is considered a needy family and is eligible for services under this section.

History.—s. 18, ch. 2000-165.



445.019 - Teen parent and pregnancy prevention diversion program; eligibility for services.

445.019 Teen parent and pregnancy prevention diversion program; eligibility for services.—The Legislature recognizes that teen pregnancy is a major cause of dependency on government assistance that often extends through more than one generation. The purpose of the teen parent and pregnancy prevention diversion program is to provide services to reduce and avoid welfare dependency by reducing teen pregnancy, reducing the incidence of multiple pregnancies to teens, and by assisting teens in completing educational or employment programs, or both.

(1) Notwithstanding any provision to the contrary in ss. 414.075, 414.085, and 414.095, a teen who is determined to be at risk of teen pregnancy or who already has a child shall be deemed eligible to receive services under this program.

(2) Services provided under this program shall be limited to services that are not considered assistance under federal law or guidelines.

(3) Receipt of services under this section does not preclude eligibility for, or receipt of, other assistance or services under chapter 414.

History.—s. 20, ch. 99-241; s. 19, ch. 2000-165; s. 7, ch. 2005-255.

Note.—Former s. 414.159.



445.020 - Diversion programs; determination of need.

445.020 Diversion programs; determination of need.—If federal regulations require a determination of needy families or needy parents to be based on financial criteria, such as income or resources, for individuals or families who are receiving services, one-time payments, or nonrecurring short-term benefits, the TANF state plan shall clearly indicate such criteria. If federal regulations do not require a financial determination for receipt of such benefits, payments, or services, the criteria otherwise established in this chapter shall be used.

History.—s. 20, ch. 2000-165; s. 8, ch. 2005-255.



445.021 - Relocation assistance program.

445.021 Relocation assistance program.—

(1) The Legislature recognizes that the need for public assistance may arise because a family is located in an area with limited employment opportunities, because of geographic isolation, because of formidable transportation barriers, because of isolation from their extended family, or because domestic violence interferes with the ability of a parent to maintain self-sufficiency. Accordingly, there is established a program to assist families in relocating to communities with greater opportunities for self-sufficiency.

(2) The relocation assistance program shall involve five steps by the local workforce development board, in cooperation with the Department of Children and Families:

(a) A determination that the family is receiving temporary cash assistance or that all requirements of eligibility for diversion services would likely be met.

(b) A determination that there is a basis for believing that relocation will contribute to the ability of the applicant to achieve self-sufficiency. For example, the applicant:

1. Is unlikely to achieve economic self-sufficiency at the current community of residence;

2. Has secured a job that provides an increased salary or improved benefits and that requires relocation to another community;

3. Has a family support network that will contribute to job retention in another community;

4. Is determined, pursuant to criteria or procedures established by the board of directors of CareerSource Florida, Inc., to be a victim of domestic violence who would experience reduced probability of further incidents through relocation; or

5. Must relocate in order to receive education or training that is directly related to the applicant’s employment or career advancement.

(c) Establishment of a relocation plan that includes such requirements as are necessary to prevent abuse of the benefit and provisions to protect the safety of victims of domestic violence and avoid provisions that place them in anticipated danger. The payment to defray relocation expenses shall be determined based on criteria approved by the board of directors of CareerSource Florida, Inc. Participants in the relocation program shall be eligible for diversion or transitional benefits.

(d) A determination, pursuant to criteria adopted by the board of directors of CareerSource Florida, Inc., that a community receiving a relocated family has the capacity to provide needed services and employment opportunities.

(e) Monitoring the relocation.

(3) A family receiving relocation assistance for reasons other than domestic violence must sign an agreement restricting the family from applying for temporary cash assistance for a period of 6 months, unless an emergency is demonstrated to the local workforce development board. If a demonstrated emergency forces the family to reapply for temporary cash assistance within such period, after receiving a relocation assistance payment, repayment must be made on a prorated basis and subtracted from any regular payment of temporary cash assistance for which the applicant may be eligible.

(4) The board of directors of CareerSource Florida, Inc., may establish criteria for developing and implementing relocation plans and for drafting agreements to restrict a family from applying for temporary cash assistance for a specified period after receiving a relocation assistance payment.

History.—s. 24, ch. 98-57; s. 16, ch. 99-241; s. 21, ch. 2000-165; s. 259, ch. 2014-19; s. 37, ch. 2015-98; s. 36, ch. 2016-216.

Note.—Former s. 414.155.



445.022 - Retention Incentive Training Accounts.

445.022 Retention Incentive Training Accounts.—To promote job retention and to enable upward job advancement into higher skilled, higher paying employment, the board of directors of CareerSource Florida, Inc., and the local workforce development boards may assemble a list of programs and courses offered by postsecondary educational institutions which may be available to participants who have become employed to promote job retention and advancement.

(1) The board of directors of CareerSource Florida, Inc., may establish Retention Incentive Training Accounts (RITAs) to use Temporary Assistance to Needy Families (TANF) block grant funds specifically appropriated for this purpose. RITAs must complement the Individual Training Account required by the federal Workforce Innovation and Opportunity Act, Pub. L. No. 113-128.

(2) RITAs may pay for tuition, fees, educational materials, coaching and mentoring, performance incentives, transportation to and from courses, child care costs during education courses, and other such costs as the local workforce development boards determine are necessary to effect successful job retention and advancement.

(3) Local workforce development boards shall retain only those courses that continue to meet their performance standards as established in their local plan.

(4) Local workforce development boards shall report annually to the Legislature on the measurable retention and advancement success of each program provider and the effectiveness of RITAs, making recommendations for any needed changes or modifications.

History.—s. 25, ch. 99-241; s. 22, ch. 2000-165; s. 38, ch. 2015-98; s. 37, ch. 2016-216.

Note.—Former s. 414.223.



445.023 - Program for dependent care for families with children with special needs.

445.023 Program for dependent care for families with children with special needs.—

(1) There is created the program for dependent care for families with children with special needs. This program is intended to provide assistance to families with children who meet the following requirements:

(a) The child or children are between the ages of 13 and 17 years, inclusive.

(b) The child or children are considered to be children with special needs.

(c) The family meets the income guidelines established under s. 1002.87, notwithstanding any financial eligibility criteria to the contrary in s. 414.075, s. 414.085, or s. 414.095.

(2) Implementation of this program shall be subject to appropriation of funds for this purpose.

(3) If federal funds under the Temporary Assistance for Needy Families block grant provided under Title IV-A of the Social Security Act, as amended, are used for this program, the family must be informed about the federal requirements on receipt of such assistance and must sign a written statement acknowledging, and agreeing to comply with, all federal requirements.

(4) In addition to school readiness program services provided under part VI of chapter 1002, dependent care may be provided for children age 13 years and older who are in need of care due to disability and where such care is needed for the parent to accept or continue employment or otherwise participate in work activities. The amount of subsidy shall be consistent with the rates for special needs child care established by the department. Dependent care needed for employment may be provided as transitional services for up to 2 years after eligibility for temporary cash assistance ends.

(5) Notwithstanding any provision of s. 414.105 to the contrary, the time limitation on receipt of assistance under this section shall be the limit established pursuant to s. 408(a)(7) of the Social Security Act, as amended, 42 U.S.C. s. 608(a)(7).

History.—s. 22, ch. 99-241; s. 23, ch. 2000-165; s. 24, ch. 2001-170; s. 25, ch. 2013-252.

Note.—Former s. 414.18.



445.024 - Work requirements.

445.024 Work requirements.—

(1) WORK ACTIVITIES.—The Department of Economic Opportunity may develop activities under each of the following categories of work activities. The following categories of work activities, based on federal law and regulations, may be used individually or in combination to satisfy the work requirements for a participant in the temporary cash assistance program:

(a) Unsubsidized employment.

(b) Subsidized private sector employment.

(c) Subsidized public sector employment.

(d) On-the-job training.

(e) Community service programs.

(f) Work experience.

(g) Job search and job readiness assistance.

(h) Vocational educational training.

(i) Job skills training directly related to employment.

(j) Education directly related to employment.

(k) Satisfactory attendance at a secondary school or in a course of study leading to a high school equivalency diploma.

(l) Providing child care services.

(2) WORK ACTIVITY REQUIREMENTS.—Each individual who is not otherwise exempt from work activity requirements must participate in a work activity for the maximum number of hours allowable under federal law; however, a participant may not be required to work more than 40 hours per week. The maximum number of hours each month that a family may be required to participate in community service or work experience programs is the number of hours that would result from dividing the family’s monthly amount for temporary cash assistance and food assistance by the applicable minimum wage. However, the maximum hours required per week for community service or work experience may not exceed 40 hours.

(a) A participant in a work activity may also be required to enroll in and attend a course of instruction designed to increase literacy skills to a level necessary for obtaining or retaining employment if the instruction plus the work activity does not require more than 40 hours per week.

(b) Program funds may be used, as available, to support the efforts of a participant who meets the work activity requirements and who wishes to enroll in or continue enrollment in an adult general education program or other training programs.

(3) EXEMPTION FROM WORK ACTIVITY REQUIREMENTS.—The following individuals are exempt from work activity requirements:

(a) An individual who receives benefits under the Supplemental Security Income program or the Social Security Disability Insurance program.

(b) An adult who is not defined as a work-eligible individual under federal law.

(c) A single parent of a child under 3 months of age, except that the parent may be required to attend parenting classes or other activities to better prepare for the responsibilities of raising a child.

(d) An individual who is exempt from the time period pursuant to s. 414.105.

(4) PRIORITIZATION OF WORK REQUIREMENTS.—Local workforce development boards shall require participation in work activities to the maximum extent possible, subject to federal and state funding. If funds are projected to be insufficient to allow full-time work activities by all program participants who are required to participate in work activities, local workforce development boards shall screen participants and assign priority based on the following:

(a) In accordance with federal requirements, at least one adult in each two-parent family shall be assigned priority for full-time work activities.

(b) Among single-parent families, a family that has older preschool children or school-age children shall be assigned priority for work activities.

(c) A participant who has access to child care services may be assigned priority for work activities.

(d) Priority may be assigned based on the amount of time remaining until the participant reaches the applicable time limit for program participation or may be based on requirements of a case plan.

Local workforce development boards may limit a participant’s weekly work requirement to the minimum required to meet federal work activity requirements. Local workforce development boards may develop screening and prioritization procedures based on the allocation of resources, the availability of community resources, the provision of supportive services, or the work activity needs of the service area.

(5) USE OF CONTRACTS.—Local workforce development boards shall provide work activities, training, and other services, as appropriate, through contracts. In contracting for work activities, training, or services, the following applies:

(a) A contract must be performance-based. Payment shall be tied to performance outcomes that include factors such as, but not limited to, diversion from cash assistance, job entry, job entry at a target wage, job retention, and connection to transition services rather than tied to completion of training or education or any other phase of the program participation process.

(b) A contract may include performance-based incentive payments that may vary according to the extent to which the participant is more difficult to place. Contract payments may be weighted proportionally to reflect the extent to which the participant has limitations associated with the long-term receipt of welfare and difficulty in sustaining employment. The factors may include the extent of prior receipt of welfare, lack of employment experience, lack of education, lack of job skills, and other factors determined appropriate by the local workforce development board.

(c) Notwithstanding the exemption from the competitive sealed bid requirements provided in s. 287.057(3)(e) for certain contractual services, each contract awarded under this chapter must be awarded on the basis of a competitive sealed bid, except for a contract with a governmental entity as determined by the local workforce development board.

(d) Local workforce development boards may contract with commercial, charitable, or religious organizations. A contract must comply with federal requirements with respect to nondiscrimination and other requirements that safeguard the rights of participants. Services may be provided under contract, certificate, voucher, or other form of disbursement.

(e) The administrative costs associated with a contract for services provided under this section may not exceed the applicable administrative cost ceiling established in federal law. An agency or entity that is awarded a contract under this section may not charge more than 7 percent of the value of the contract for administration unless an exception is approved by the local workforce development board. A list of any exceptions approved must be submitted to the board of directors of CareerSource Florida, Inc., for review, and the board may rescind approval of the exception.

(f) Local workforce development boards may enter into contracts to provide short-term work experience for the chronically unemployed as provided in this section.

(g) A tax-exempt organization under s. 501(c) of the Internal Revenue Code of 1986 which receives funds under this chapter must disclose receipt of federal funds on any advertising, promotional, or other material in accordance with federal requirements.

(6) PROTECTIONS FOR PARTICIPANTS.—Each participant is subject to the same health, safety, and nondiscrimination standards established under federal, state, or local laws that otherwise apply to other individuals engaged in similar activities who are not participants in the welfare transition program.

(7) PROTECTION FOR CURRENT EMPLOYEES.—In establishing and contracting for work experience and community service activities, other work experience activities, on-the-job training, subsidized employment, and work supplementation under the welfare transition program, an employed worker may not be displaced, either completely or partially. A participant may not be assigned to an activity or employed in a position if the employer has created the vacancy or terminated an existing employee without good cause in order to fill that position with a program participant.

History.—s. 24, ch. 2000-165; s. 71, ch. 2001-62; s. 16, ch. 2001-278; s. 35, ch. 2002-22; s. 42, ch. 2002-207; s. 1005, ch. 2002-387; s. 46, ch. 2004-357; s. 1, ch. 2007-197; s. 33, ch. 2008-61; s. 35, ch. 2010-151; s. 37, ch. 2010-209; s. 22, ch. 2010-210; s. 386, ch. 2011-142; s. 17, ch. 2013-154; s. 5, ch. 2014-20; s. 39, ch. 2015-98; s. 38, ch. 2016-216.



445.025 - Other support services.

445.025 Other support services.—Support services shall be provided, if resources permit, to assist participants in complying with work activity requirements outlined in s. 445.024. If resources do not permit the provision of needed support services, the local workforce development board may prioritize or otherwise limit provision of support services. This section does not constitute an entitlement to support services. Lack of provision of support services may be considered as a factor in determining whether good cause exists for failing to comply with work activity requirements but does not automatically constitute good cause for failing to comply with work activity requirements, and does not affect any applicable time limit on the receipt of temporary cash assistance or the provision of services under chapter 414. Support services shall include, but need not be limited to:

(1) TRANSPORTATION.—Transportation expenses may be provided to any participant when the assistance is needed to comply with work activity requirements or employment requirements, including transportation to and from a child care provider. Payment may be made in cash or tokens in advance or through reimbursement paid against receipts or invoices. Transportation services may include, but are not limited to, cooperative arrangements with the following: public transit providers; community transportation coordinators designated under chapter 427; school districts; churches and community centers; donated motor vehicle programs, van pools, and ridesharing programs; small enterprise developments and entrepreneurial programs that encourage participants to become transportation providers; public and private transportation partnerships; and other innovative strategies to expand transportation options available to program participants.

(a) Local workforce development boards may provide payment for vehicle operational and repair expenses, including repair expenditures necessary to make a vehicle functional; vehicle registration fees; driver license fees; and liability insurance for the vehicle for a period of up to 6 months. Request for vehicle repairs must be accompanied by an estimate of the cost prepared by a repair facility registered under s. 559.904.

(b) Transportation disadvantaged funds as defined in chapter 427 do not include support services funds or funds appropriated to assist persons eligible under the Workforce Innovation and Opportunity Act. It is the intent of the Legislature that local workforce development boards consult with local community transportation coordinators designated under chapter 427 regarding the availability and cost of transportation services through the coordinated transportation system before contracting for comparable transportation services outside the coordinated system.

(2) ANCILLARY EXPENSES.—Ancillary expenses such as books, tools, clothing, fees, and costs necessary to comply with work activity requirements or employment requirements may be provided.

(3) MEDICAL SERVICES.—A family that meets the eligibility requirements for Medicaid shall receive medical services under the Medicaid program.

(4) PERSONAL AND FAMILY COUNSELING AND THERAPY.—Counseling may be provided to participants who have a personal or family problem or problems caused by substance abuse that is a barrier to compliance with work activity requirements or employment requirements. In providing these services, local workforce development boards shall use services that are available in the community at no additional cost. If these services are not available, local workforce development boards may use support services funds. Personal or family counseling not available through Medicaid may not be considered a medical service for purposes of the required statewide implementation plan or use of federal funds.

History.—s. 23, ch. 96-175; s. 17, ch. 97-173; s. 14, ch. 98-57; s. 23, ch. 99-241; s. 25, ch. 2000-165; s. 39, ch. 2016-216.

Note.—Former s. 414.20.



445.026 - Cash assistance severance benefit.

445.026 Cash assistance severance benefit.—An individual who meets the criteria listed in this section may choose to receive a lump-sum payment in lieu of ongoing cash assistance payments, provided the individual:

(1) Is employed and is receiving earnings.

(2) Has received cash assistance for at least 6 consecutive months.

(3) Expects to remain employed for at least 6 months.

(4) Chooses to receive a one-time, lump-sum payment in lieu of ongoing monthly payments.

(5) Provides employment and earnings information to the local workforce development board, so that the local workforce development board can ensure that the family’s eligibility for severance benefits can be evaluated.

(6) Signs an agreement not to apply for or accept cash assistance for 6 months after receipt of the one-time payment. In the event of an emergency, such agreement shall provide for an exception to this restriction, provided that the one-time payment shall be deducted from any cash assistance for which the family subsequently is approved. This deduction may be prorated over an 8-month period. The board of directors of CareerSource Florida, Inc., shall adopt criteria defining the conditions under which a family may receive cash assistance due to such emergency.

Such individual may choose to accept a one-time, lump-sum payment of $1,000 in lieu of receiving ongoing cash assistance. Such payment shall only count toward the time limitation for the month in which the payment is made in lieu of cash assistance. A participant choosing to accept such payment shall be terminated from cash assistance. However, eligibility for Medicaid, food assistance, or child care shall continue, subject to the eligibility requirements of those programs.

History.—s. 15, ch. 99-241; s. 26, ch. 2000-165; s. 38, ch. 2010-209; s. 40, ch. 2015-98; s. 40, ch. 2016-216.

Note.—Former s. 414.1525.



445.028 - Transitional benefits and services.

445.028 Transitional benefits and services.—In cooperation with CareerSource Florida, Inc., the Department of Children and Families shall develop procedures to ensure that families leaving the temporary cash assistance program receive transitional benefits and services that will assist the family in moving toward self-sufficiency. At a minimum, such procedures must include, but are not limited to, the following:

(1) Each recipient of cash assistance who is determined ineligible for cash assistance for a reason other than a work activity sanction shall be contacted by the workforce system case manager and provided information about the availability of transitional benefits and services. Such contact shall be attempted prior to closure of the case management file.

(2) Each recipient of temporary cash assistance who is determined ineligible for cash assistance due to noncompliance with the work activity requirements shall be contacted and provided information in accordance with s. 414.065(1).

(3) The department, in consultation with the board of directors of CareerSource Florida, Inc., shall develop informational material, including posters and brochures, to better inform families about the availability of transitional benefits and services.

(4) CareerSource Florida, Inc., in cooperation with the Department of Children and Families shall, to the extent permitted by federal law, develop procedures to maximize the utilization of transitional Medicaid by families who leave the temporary cash assistance program.

History.—s. 27, ch. 2000-165; s. 260, ch. 2014-19; s. 41, ch. 2015-98.



445.029 - Transitional medical benefits.

445.029 Transitional medical benefits.—

(1) A family that loses its temporary cash assistance due to earnings shall remain eligible for Medicaid without reapplication during the immediately succeeding 12-month period if private medical insurance is unavailable from the employer or is unaffordable.

(a) The family shall be denied Medicaid during the 12-month period for any month in which the family does not include a dependent child.

(b) The family shall be denied Medicaid if, during the second 6 months of the 12-month period, the family’s average gross monthly earnings during the preceding month exceed 185 percent of the federal poverty level.

(2) The family shall be informed of transitional Medicaid when the family is notified by the Department of Children and Families of the termination of temporary cash assistance. The notice must include a description of the circumstances in which the transitional Medicaid may be terminated.

History.—s. 24, ch. 96-175; s. 18, ch. 97-173; s. 28, ch. 2000-165; s. 261, ch. 2014-19.

Note.—Former s. 414.21.



445.030 - Transitional education and training.

445.030 Transitional education and training.—In order to assist former recipients of temporary cash assistance who are working or actively seeking employment in continuing their training and upgrading their skills, education, or training, support services may be provided for up to 2 years after the family is no longer receiving temporary cash assistance. This section does not constitute an entitlement to transitional education and training. If funds are not sufficient to provide services under this section, the board of directors of CareerSource Florida, Inc., may limit or otherwise prioritize transitional education and training.

(1) Education or training resources available in the community at no additional cost shall be used whenever possible.

(2) Local workforce development boards may authorize child care or other support services in addition to services provided in conjunction with employment. For example, a participant who is employed full time may receive child care services related to that employment and may also receive additional child care services in conjunction with training to upgrade the participant’s skills.

(3) Transitional education or training must be job-related, but may include training to improve job skills in a participant’s existing area of employment or may include training to prepare a participant for employment in another occupation.

(4) A local workforce development board may enter into an agreement with an employer to share the costs relating to upgrading the skills of participants hired by the employer. For example, a local workforce development board may agree to provide support services such as transportation or a wage subsidy in conjunction with training opportunities provided by the employer.

History.—s. 25, ch. 96-175; s. 19, ch. 97-173; s. 24, ch. 99-241; s. 29, ch. 2000-165; s. 23, ch. 2010-210; s. 42, ch. 2015-98; s. 41, ch. 2016-216.

Note.—Former s. 414.22.



445.031 - Transitional transportation.

445.031 Transitional transportation.—In order to assist former recipients of temporary cash assistance in maintaining and sustaining employment or educational opportunities, transportation may be provided, if funds are available, for up to 2 years after the participant is no longer in the program. This does not constitute an entitlement to transitional transportation. If funds are not sufficient to provide services under this section, local workforce development boards may limit or otherwise prioritize transportation services.

(1) Transitional transportation must be job or education related.

(2) Transitional transportation may include expenses identified in s. 445.025, paid directly or by voucher, as well as a vehicle valued at not more than $8,500 if the vehicle is needed for training, employment, or educational purposes.

History.—s. 16, ch. 98-57; s. 26, ch. 99-241; s. 30, ch. 2000-165; s. 42, ch. 2016-216.

Note.—Former s. 414.225.



445.032 - Transitional child care.

445.032 Transitional child care.—In order to assist former welfare transition program participants and individuals who have been redirected through up-front diversion in obtaining employment, continuing to be employed, and improving their employment prospects, transitional child care is available for up to 2 years:

(1) To a former program participant who is no longer receiving temporary cash assistance and who is employed or is actively seeking employment if his or her income does not exceed 200 percent of the federal poverty level at any time during that 2-year period.

(2) To an individual who has been redirected through up-front diversion and who is employed or is actively seeking employment if his or her income does not exceed 200 percent of the federal poverty level at any time during that 2-year period.

History.—s. 31, ch. 2000-165; s. 2, ch. 2007-197.



445.0325 - Welfare Transition Trust Fund.

445.0325 Welfare Transition Trust Fund.—

(1) The Welfare Transition Trust Fund is created in the State Treasury, to be administered by the Department of Economic Opportunity. Funds shall be credited to the trust fund to be used for the purposes of the welfare transition program set forth in ss. 445.017-445.032.

(2) The intent of the Welfare Transition Trust Fund is to support the welfare transition program, including diversion services, employment and related services, transition services, and support services.

(3) Funds budgeted for the welfare transition program may be appropriated to the Welfare Transition Trust Fund for implementation of welfare transition services. Additional funds may be placed in the Welfare Transition Trust Fund, including incentive funds earned by the state for purposes of this section.

(4) All funds transferred to and retained in the trust fund shall be invested pursuant to s. 17.61. Any interest accruing to the trust fund shall be for the benefit of the welfare transition program. Notwithstanding s. 216.301 and pursuant to s. 216.351, any undisbursed balance remaining in the trust fund and interest accruing to the trust fund not distributed at the end of the fiscal year shall remain in the trust fund and shall increase the total funds available to implement the welfare transition program.

History.—s. 1, ch. 2001-174; s. 499, ch. 2003-261; s. 2, ch. 2004-212; s. 3, ch. 2004-235; s. 387, ch. 2011-142.



445.033 - Evaluation.

445.033 Evaluation.—The board of directors of CareerSource Florida, Inc., and the Department of Children and Families shall arrange for evaluation of TANF-funded programs operated under this chapter, as follows:

(1) If required by federal waivers or other federal requirements, the board of directors of CareerSource Florida, Inc., and the department may provide for evaluation according to these requirements.

(2) The board of directors of CareerSource Florida, Inc., and the department shall participate in the evaluation of this program in conjunction with evaluation of the state’s workforce development programs or similar activities aimed at evaluating program outcomes, cost-effectiveness, or return on investment, and the impact of time limits, sanctions, and other welfare reform measures set out in this chapter. Evaluation shall also contain information on the number of participants in work experience assignments who obtain unsubsidized employment, including, but not limited to, the length of time the unsubsidized job is retained, wages, and the public benefits, if any, received by such families while in unsubsidized employment. The evaluation must solicit the input of consumers, community-based organizations, service providers, employers, and the general public, and must publicize, especially in low-income communities, the process for submitting comments.

(3) The board of directors of CareerSource Florida, Inc., and the department may share information with and develop protocols for information exchange with the Florida Education and Training Placement Information Program.

(4) The board of directors of CareerSource Florida, Inc., and the department may initiate or participate in additional evaluation or assessment activities that will further the systematic study of issues related to program goals and outcomes.

(5) In providing for evaluation activities, the board of directors of CareerSource Florida, Inc., and the department shall safeguard the use or disclosure of information obtained from program participants consistent with federal or state requirements. Evaluation methodologies may be used which are appropriate for evaluation of program activities, including random assignment of recipients or participants into program groups or control groups. To the extent necessary or appropriate, evaluation data shall provide information with respect to the state, district, or county, or other substate area.

(6) The board of directors of CareerSource Florida, Inc., and the department may contract with a qualified organization for evaluations conducted under this section.

History.—s. 26, ch. 96-175; s. 20, ch. 97-173; s. 68, ch. 97-237; s. 27, ch. 99-241; s. 32, ch. 2000-165; s. 51, ch. 2004-350; s. 262, ch. 2014-19; s. 43, ch. 2015-98.

Note.—Former s. 414.23.



445.034 - Authorized expenditures.

445.034 Authorized expenditures.—Any expenditures from the Temporary Assistance for Needy Families block grant shall be made in accordance with the requirements and limitations of part A of Title IV of the Social Security Act, as amended, or any other applicable federal requirement or limitation. Prior to any expenditure of such funds, the Secretary of Children and Families, or his or her designee, shall certify that controls are in place to ensure such funds are expended in accordance with the requirements and limitations of federal law and that any reporting requirements of federal law are met. It shall be the responsibility of any entity to which such funds are appropriated to obtain the required certification prior to any expenditure of funds.

History.—s. 33, ch. 2000-165; s. 263, ch. 2014-19.



445.035 - Data collection and reporting.

445.035 Data collection and reporting.—The Department of Children and Families and the board of directors of CareerSource Florida, Inc., shall collect data necessary to administer this chapter and make the reports required under federal law to the United States Department of Health and Human Services and the United States Department of Agriculture.

History.—s. 47, ch. 96-175; s. 35, ch. 97-173; s. 29, ch. 99-241; s. 34, ch. 2000-165; s. 264, ch. 2014-19; s. 44, ch. 2015-98.

Note.—Former s. 414.44.



445.038 - Digital media; job training.

445.038 Digital media; job training.—CareerSource Florida, Inc., through the Department of Economic Opportunity, may use funds dedicated for incumbent worker training for the digital media industry. Training may be provided by public or private training providers for broadband digital media jobs listed on the targeted occupations list developed by the Workforce Estimating Conference or CareerSource Florida, Inc. Programs that operate outside the normal semester time periods and coordinate the use of industry and public resources should be given priority status for funding.

History.—s. 154, ch. 2000-165; s. 388, ch. 2011-142; s. 45, ch. 2015-98.



445.045 - Development of an Internet-based system for information technology industry promotion and workforce recruitment.

445.045 Development of an Internet-based system for information technology industry promotion and workforce recruitment.—

(1) CareerSource Florida, Inc., is responsible for directing the development and maintenance of a website that promotes and markets the information technology industry in this state. The website shall be designed to inform the public concerning the scope of the information technology industry in the state and shall also be designed to address the workforce needs of the industry. The website must include, through links or actual content, information concerning information technology businesses in this state, including links to such businesses; information concerning employment available at these businesses; and the means by which a job seeker may post a resume on the website.

(2) CareerSource Florida, Inc., shall coordinate with the Agency for State Technology and the Department of Economic Opportunity to ensure links, as feasible and appropriate, to existing job information websites maintained by the state and state agencies and to ensure that information technology positions offered by the state and state agencies are posted on the information technology website.

(3) CareerSource Florida, Inc., shall ensure that the website developed and maintained under this section is consistent, compatible, and coordinated with the workforce information systems required under s. 445.011, including, but not limited to, the automated job-matching information system for employers, job seekers, and other users.

(4)(a) CareerSource Florida, Inc., shall coordinate development and maintenance of the website under this section with the executive director of the Agency for State Technology to ensure compatibility with the state’s information system strategy and enterprise architecture.

(b) CareerSource Florida, Inc., may enter into an agreement with the Agency for State Technology, the Department of Economic Opportunity, or any other public agency with the requisite information technology expertise for the provision of design, operating, or other technological services necessary to develop and maintain the website.

(c) CareerSource Florida, Inc., may procure services necessary to implement this section, if it employs competitive processes, including requests for proposals, competitive negotiation, and other competitive processes to ensure that the procurement results in the most cost-effective investment of state funds.

(5) In furtherance of the requirements of this section that the website promote and market the information technology industry by communicating information on the scope of the industry in this state, CareerSource Florida, Inc., shall coordinate its efforts with the high-technology industry marketing efforts of Enterprise Florida, Inc., under s. 288.911. Through links or actual content, the website developed under this section shall serve as a forum for distributing the marketing campaign developed by Enterprise Florida, Inc., under s. 288.911. In addition, CareerSource Florida, Inc., shall solicit input from the not-for-profit corporation created to advocate on behalf of the information technology industry as an outgrowth of the Information Service Technology Development Task Force created under chapter 99-354, Laws of Florida.

(6) In fulfilling its responsibilities under this section, CareerSource Florida, Inc., may enlist the assistance of and act through the Department of Economic Opportunity. The department is authorized and directed to provide the services that CareerSource Florida, Inc., and the department consider necessary to implement this section.

History.—s. 35, ch. 2000-164; s. 4, ch. 2002-265; s. 15, ch. 2008-116; s. 389, ch. 2011-142; s. 28, ch. 2014-221; s. 46, ch. 2015-98.



445.046 - Establishment of a network access point.

445.046 Establishment of a network access point.—The state actively supports efforts that enhance the information technology industry in this state, particularly those efforts that increase broadband technology. A critical initiative to enhance this industry in this state is determined to be the development of a network access point, which is defined to be a carrier-neutral, public-private Internet traffic exchange point. The state encourages private information technology businesses to forge partnerships to develop a network access point in this state. Moreover, the state recognizes the importance of a network access point that addresses the needs of small information technology businesses.

History.—s. 36, ch. 2000-164.



445.047 - Passport to Economic Progress Act; legislative intent.

445.047 Passport to Economic Progress Act; legislative intent.—The purpose of the Passport to Economic Progress Act is to provide incentives and services designed to assist individuals who are recipients of temporary cash assistance or who are former recipients of temporary cash assistance generate family income levels that help foster the achievement and maintenance of economic self-sufficiency. It is the intent of the Legislature to create through this act a demonstration program for the provision of such incentives and services, with the goal of developing a model for the continued evolution and enhancement of the welfare reform efforts of the state.

History.—s. 1, ch. 2001-175.



445.048 - Passport to Economic Progress program.

445.048 Passport to Economic Progress program.—

(1) AUTHORIZATION.—Notwithstanding any law to the contrary, CareerSource Florida, Inc., in conjunction with the Department of Children and Families and the Department of Economic Opportunity, shall implement a Passport to Economic Progress program consistent with this section. CareerSource Florida, Inc., may designate local workforce development boards to participate in the program. Expenses for the program may come from appropriated revenues or from funds otherwise available to a local workforce development board which may be legally used for such purposes. CareerSource Florida, Inc., must consult with the applicable local workforce development boards and the applicable local offices of the Department of Children and Families which serve the program areas and must encourage community input into the implementation process.

(2) WAIVERS.—If CareerSource Florida, Inc., in consultation with the Department of Children and Families, finds that federal waivers would facilitate implementation of the program, the department shall immediately request such waivers, and CareerSource Florida, Inc., shall report to the Governor, the President of the Senate, and the Speaker of the House of Representatives if any refusal of the federal government to grant such waivers prevents the implementation of the program. If CareerSource Florida, Inc., finds that federal waivers to provisions of the Food Assistance Program would facilitate implementation of the program, the Department of Children and Families shall immediately request such waivers in accordance with s. 414.175.

(3) TRANSITIONAL BENEFITS AND SERVICES.—In order to assist them in making the transition to economic self-sufficiency, former recipients of temporary cash assistance participating in the passport program shall be eligible for the following benefits and services:

(a) Notwithstanding the time period specified in s. 445.030, transitional education and training support services as specified in s. 445.030 for up to 4 years after the family is no longer receiving temporary cash assistance;

(b) Notwithstanding the time period specified in s. 445.031, transitional transportation support services as specified in s. 445.031 for up to 4 years after the family is no longer receiving temporary cash assistance; and

(c) Notwithstanding the time period specified in s. 445.032, transitional child care as specified in s. 445.032 for up to 4 years after the family is no longer receiving temporary cash assistance.

All other provisions of ss. 445.030, 445.031, and 445.032 apply to such individuals, as appropriate. This subsection does not constitute an entitlement to transitional benefits and services. If funds are insufficient to provide benefits and services under this subsection, the board of directors of CareerSource Florida, Inc., or its agent, may limit such benefits and services or otherwise establish priorities for the provisions of such benefits and services.

(4) INCENTIVES TO ECONOMIC SELF-SUFFICIENCY.—

(a) The Legislature finds that:

1. There are former recipients of temporary cash assistance and families who are eligible for temporary assistance for needy families who are working full time but whose incomes are below 200 percent of the federal poverty level.

2. Having incomes below 200 percent of the federal poverty level makes such individuals particularly vulnerable to reliance on public assistance despite their best efforts to achieve or maintain economic independence through employment.

3. It is necessary to implement a performance-based program that defines economic incentives for achieving specific benchmarks toward self-sufficiency while the individual is working full time.

(b) CareerSource Florida, Inc., in cooperation with the Department of Children and Families and the Department of Economic Opportunity, shall offer performance-based incentive bonuses as a component of the Passport to Economic Progress program. The bonuses do not represent a program entitlement and are contingent on achieving specific benchmarks prescribed in the self-sufficiency plan. If the funds appropriated for this purpose are insufficient to provide this financial incentive, the board of directors of CareerSource Florida, Inc., may reduce or suspend the bonuses in order not to exceed the appropriation or may direct the local workforce development boards to use resources otherwise given to the local workforce development board to pay such bonuses if such payments comply with applicable state and federal laws.

(c) To be eligible for an incentive bonus under this subsection, an individual must:

1. Be a former recipient of temporary cash assistance who last received such assistance on or after January 1, 2000, or be part of a family that is eligible for temporary assistance for needy families;

2. Be employed full time, which for the purposes of this subsection means employment averaging at least 32 hours per week, until the United States Congress enacts legislation reauthorizing the Temporary Assistance for Needy Families block grant and, after the reauthorization, means employment complying with the employment requirements of the reauthorization; and

3. Have an average family income for the 6 months preceding the date of application for an incentive bonus which is less than 200 percent of the federal poverty level.

(5) EVALUATIONS AND RECOMMENDATIONS.—CareerSource Florida, Inc., in conjunction with the Department of Children and Families, the Department of Economic Opportunity, and the local workforce development boards, shall conduct a comprehensive evaluation of the effectiveness of the program operated under this section. Evaluations and recommendations for the program shall be submitted by CareerSource Florida, Inc., as part of its annual report to the Legislature.

(6) CONFLICTS.—If there is a conflict between the implementation procedures described in this section and federal requirements and regulations, federal requirements and regulations shall control.

History.—s. 2, ch. 2001-175; ss. 78, 79, ch. 2003-399; ss. 52, 53, ch. 2004-269; s. 5, ch. 2005-61; ss. 37, 38, 55, ch. 2005-71; s. 1, ch. 2005-149; s. 39, ch. 2010-209; s. 390, ch. 2011-142; s. 265, ch. 2014-19; s. 47, ch. 2015-98; s. 43, ch. 2016-216.



445.051 - Individual development accounts.

445.051 Individual development accounts.—

(1) The purpose of this act is to provide for the establishment of individual development accounts that can provide families having limited means an opportunity to accumulate assets and to facilitate and mobilize savings; to promote education, homeownership, and microenterprise development; and help to stabilize families and build communities. This section implements the provisions of s. 404(h) of the Social Security Act, as amended, 42 U.S.C. s. 604(h), related to individual development accounts. Nothing in this section is intended to conflict with the provisions of federal law.

(2) As used in this section, the term:

(a) “Individual development account” means an account established exclusively to pay the qualified expenses of an eligible individual or family. The account is funded through periodic contributions by the establishing individual which are matched by or through a qualified entity for a qualified purpose.

(b) “Qualified entity” means:

1. A not-for-profit organization described in s. 501(c)(3) of the Internal Revenue Code of 1986, as amended, and exempt from taxation under s. 501(a) of such code; or

2. A state or local government agency acting in cooperation with an organization described in subparagraph 1. For purposes of this section, a local workforce development board is a government agency.

(c) “Financial institution” has the same meaning as in s. 655.005.

(d) “Eligible educational institution” means:

1. An institution described in s. 481(a)(1) or s. 1201(a) of the Higher Education Act of 1965, 20 U.S.C. s. 1088(a)(1) or s. 1141(a), as such sections are in effect on the date of the enactment of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Pub. L. No. 104-193.

2. An area vocational education school, as defined in s. 521(4)(C) or (D) of the Carl D. Perkins Vocational and Applied Technology Education Act, 20 U.S.C. s. 2471(4), in this state, as such sections are in effect on the date of the enactment of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Pub. L. No. 104-193.

(e) “Postsecondary educational expenses” means:

1. Tuition and fees required for the enrollment or attendance of a student at an eligible educational institution.

2. Fees, books, supplies, and equipment required for courses of instruction at an eligible educational institution.

(f) “Qualified acquisition costs” means the costs of acquiring, constructing, or reconstructing a residence. The term includes any usual or reasonable settlement, financing, or other closing costs.

(g) “Qualified business” means any business that does not contravene any law or public policy.

(h) “Qualified business capitalization expenses” means qualified expenditures for the capitalization of a qualified business pursuant to a qualified plan.

(i) “Qualified expenditures” means expenditures included in a qualified plan, including capital, plant, equipment, working capital, and inventory expenses.

(j)1. “Qualified first-time homebuyer” means a taxpayer and, if married, the taxpayer’s spouse, who has no present ownership interest in a principal residence during the 3-year period ending on the date of acquisition of the principal residence.

2. “Date of acquisition” means the date on which a binding contract to acquire, construct, or reconstruct the principal residence is entered into.

(k) “Qualified plan” means a business plan or a plan to use a business asset purchased, which:

1. Is approved by a financial institution, a microenterprise development organization, or a nonprofit loan fund having demonstrated fiduciary integrity.

2. Includes a description of services or goods to be sold, a marketing plan, and projected financial statements.

3. May require the eligible individual to obtain the assistance of an experienced entrepreneurial advisor.

(l) “Qualified principal residence” means a principal residence, within the meaning of s. 1034 of the Internal Revenue Code of 1986, as amended, the qualified acquisition costs of which do not exceed 100 percent of the average area purchase price applicable to such residence, determined in accordance with s. 143(e)(2) and (3) of that code.

(3) The Department of Children and Families shall amend the Temporary Assistance for Needy Families State Plan which was submitted in accordance with s. 402 of the Social Security Act, as amended, 42 U.S.C. s. 602, to provide for the use of funds for individual development accounts in accordance with this section.

(4)(a) Any family subject to time limits and fully complying with work requirements of the temporary cash assistance program, pursuant to ss. 414.045, 414.065, 414.095, 414.105, and 445.024, which enters into an agreement with an approved fiduciary organization is eligible to participate in an individual development account.

(b) Contributions to the individual development account by an individual may be derived only from earned income, as defined in s. 911(d)(2) of the Internal Revenue Code of 1986, as amended.

(c) The individual or family must enter into an individual development account agreement with a certified fiduciary organization as described in subsection (7). This account agreement shall include, but need not be limited to, the matching funds to be contributed to the account, limits on the deposits for which the match will be provided, required documentation necessary for payment of moneys in the account to be made for a qualified purpose, and penalties for withdrawal of funds not used for one or more of the qualified purposes.

(d) Eligible participants may receive matching funds for contributions to the individual development account, pursuant to the strategic plan for workforce development. When not restricted to the contrary, matching funds may be paid from state and federal funds under the control of the local workforce development board, from local agencies, or from private donations.

(e) Eligible participants may receive bonus payments for program compliance, to the extent provided in the strategic plan for workforce development. Such bonus payments may provide for a matching proportion higher than that of matching funds described in paragraph (d).

(5) Individual development accounts may be available for any of the following qualified purposes once the family no longer receives cash assistance:

(a) Postsecondary educational expenses paid from an individual development account directly to an eligible educational institution;

(b) Qualified acquisition costs with respect to a qualified principal residence for a qualified first-time homebuyer, if paid from an individual development account directly to the persons to whom the amounts are due; or

(c) Amounts paid from an individual development account directly to a business capitalization account that is established in a federally insured financial institution and is restricted to use solely for qualified business capitalization.

(6) CareerSource Florida, Inc., shall establish procedures for local workforce development boards to include in their annual program and financial plan an application to offer an individual development account program as part of their TANF allocation. These procedures must include, but need not be limited to, administrative costs permitted for the fiduciary organization and policies relative to identifying the match ratio and limits on the deposits for which the match will be provided in the application process. CareerSource Florida, Inc., shall establish policies and procedures necessary to ensure that funds held in an individual development account are not withdrawn except for one or more of the qualified purposes described in this section.

(7) Fiduciary organizations shall be the local workforce development board or other community-based organizations designated by the local workforce development board to serve as intermediaries between individual account holders and financial institutions holding accounts. Responsibilities of such fiduciary organizations may include marketing participation, soliciting matching contributions, counseling program participants, and conducting verification and compliance activities.

(8) CareerSource Florida, Inc., shall establish procedures for controlling the withdrawal of funds for uses other than qualified purposes, including specifying conditions under which an account must be closed.

(9) A fiduciary organization shall establish a grievance committee and a procedure for hearing, reviewing, and responding in writing to any grievance filed by a holder of an individual development account who disputes a decision of the operating organization that funds were withdrawn for uses other than qualified purposes.

(10) Upon an account holder’s death, his or her account may be transferred to the ownership of a contingent beneficiary. An account holder shall name contingent beneficiaries at the time the account is established and may change such beneficiaries at any time.

(11) Financial institutions approved by CareerSource Florida, Inc., may establish individual development accounts pursuant to this section. A financial institution shall certify the establishment of the individual development accounts in accordance with the forms, documentation, and requirements prescribed by CareerSource Florida, Inc.

(12) In accordance with s. 404(h)(4) of the Social Security Act, as amended, 42 U.S.C. s. 604(h)(4), and notwithstanding any other provision of law, other than the Internal Revenue Code of 1986, as amended, funds in an individual development account, including interest accruing in such account, shall be disregarded in determining eligibility for any federal or state program.

(13) Pursuant to policy direction by CareerSource Florida, Inc., the Department of Economic Opportunity shall adopt such rules as are necessary to implement this act.

History.—s. 1, ch. 2001-96; s. 392, ch. 2011-142; s. 36, ch. 2011-194; s. 266, ch. 2014-19; s. 48, ch. 2015-98; s. 44, ch. 2016-216.



445.055 - Employment advocacy and assistance program targeting military spouses and dependents.

445.055 Employment advocacy and assistance program targeting military spouses and dependents.—

(1) The Legislature finds that military families are faced with a variety of challenges, including frequent relocations, recurring deployments, lengthy periods of separation, and heightened anxiety and uncertainty during periods of conflict. A military spouse’s ability to gain job skills and maintain a career contributes to the financial well-being of the family, spouse satisfaction with military life, and military retention and readiness. Military spouses are often required to terminate their employment in order to support their spouse’s highly mobile military commitment. The unemployment rate for military spouses is approximately four times the civilian unemployment rate, and military spouse earnings are significantly lower than those of their comparably educated civilian peers. Recognizing the employment challenges faced by military spouses and the importance of military families to our communities and economy, the Legislature declares its intent to establish an employment advocacy and assistance program to serve Florida’s military families.

(2) CareerSource Florida, Inc., shall establish an employment advocacy and assistance program targeting military spouses and dependents. This program shall deliver employment assistance services through military family employment advocates colocated within selected one-stop career centers. Persons eligible for assistance through this program include spouses and dependents of active duty military personnel, Florida National Guard members, and military reservists.

(3) Military family employment advocates are responsible for providing the following services and activities:

(a) Coordination of employment assistance services through military base family support centers, Florida’s one-stop career centers, and veteran support organizations.

(b) Training to one-stop career center managers and staff on the unique employment needs and skills of military family members.

(c) Promoting and marketing the benefits of employing military family members to prospective employers.

(d) Assisting employment-seeking military family members through job counseling, job search and placement services, the dissemination of information on educational and training programs, and the availability of support services.

(e) Other employment assistance services CareerSource Florida, Inc., deems necessary.

(4) CareerSource Florida, Inc., may enter into agreements with public and private entities to provide services authorized under this section.

History.—s. 15, ch. 2004-230; s. 49, ch. 2015-98.



445.056 - Citizen Soldier Matching Grant Program.

445.056 Citizen Soldier Matching Grant Program.—The Department of Economic Opportunity shall implement the matching grant program established by the former Agency for Workforce Innovation to award matching grants to private sector employers in this state which provide wages to employees serving in the United States Armed Forces Reserves or the Florida National Guard while those employees are on federal active duty. A grant may not be provided for federal active duty served before January 1, 2005. Each grant shall be awarded to reimburse the employer for not more than one-half of the monthly wages paid to an employee who is a resident of this state for the actual period of federal active duty. The monthly grant per employee may not exceed one-half of the difference between the amount of monthly wages paid by the employer to the employee at the level paid before the date the employee was called to federal active duty and the amount of the employee’s active duty base pay, housing and variable allowances, and subsistence allowance. The Department of Economic Opportunity shall implement the plan administered by the former Agency for Workforce Innovation.

History.—s. 1, ch. 2005-48; s. 393, ch. 2011-142.



445.06 - Florida Ready to Work Certification Program.

445.06 Florida Ready to Work Certification Program.—

(1) There is created the Florida Ready to Work Certification Program to enhance the workplace skills of Floridians to better prepare them for successful employment in specific occupations.

(2) The Florida Ready to Work Certification Program may be conducted in public middle and high schools, Florida College System institutions, technical centers, one-stop career centers, vocational rehabilitation centers, and Department of Juvenile Justice educational facilities. The program may be made available to other entities that provide job training. The Department of Economic Opportunity, in coordination with the Department of Education, shall establish institutional readiness criteria for program implementation.

(3) The Florida Ready to Work Certification Program shall be composed of:

(a) A comprehensive identification of workplace skills for each occupation identified for inclusion in the program by the Department of Economic Opportunity and the Department of Education.

(b) A preinstructional assessment that delineates an individual’s mastery level on the specific workplace skills identified for that occupation.

(c) A targeted instructional program limited to those identified workplace skills in which the individual is not proficient as measured by the preinstructional assessment. Instruction must utilize a web-based program and be customized to meet identified specific needs of local employers.

(d) A Florida Ready to Work Credential and portfolio awarded to individuals upon successful completion of the instruction. Each portfolio must delineate the skills demonstrated by the individual as evidence of the individual’s preparation for employment.

(4) A Florida Ready to Work Credential shall be awarded to an individual who successfully passes assessments in Reading for Information, Applied Mathematics, and Locating Information or any other assessments of comparable rigor. Each assessment shall be scored on a scale of 3 to 7. The level of the credential each individual receives is based on the following:

(a) A bronze-level credential requires a minimum score of 3 or above on each of the assessments.

(b) A silver-level credential requires a minimum score of 4 or above on each of the assessments.

(c) A gold-level credential requires a minimum score of 5 or above on each of the assessments.

(5) The Department of Economic Opportunity, in consultation with the Department of Education, may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section.

History.—s. 35, ch. 2006-74; s. 15, ch. 2008-235; s. 73, ch. 2011-5; s. 476, ch. 2011-142.

Note.—Former s. 1004.99.



445.07 - Economic security report of employment and earning outcomes.

445.07 Economic security report of employment and earning outcomes.—

(1) Beginning December 31, 2013, and annually thereafter, the Department of Economic Opportunity, in consultation with the Department of Education, shall prepare, or contract with an entity to prepare, an economic security report of employment and earning outcomes for degrees or certificates earned at public postsecondary educational institutions.

(2) The report must be easily accessible to and readable by the public and shall be made available online. The report, by educational sector, must:

(a) Use the Florida Education and Training Placement Information Program for data relating to the employment, earnings, continued education, and receipt of public assistance by graduates of a degree or certificate program from a public postsecondary educational institution.

(b) Use the Integrated Postsecondary Education Data System or its equivalent for calculating the average student loan debt of a graduate of a degree or certificate program from a public postsecondary educational institution.

(c) Include data on the employment of graduates of a degree or certificate program from a public postsecondary educational institution the year after the degree or certificate is earned by number and percentage and for graduates employed full time in the year after graduation by number and percentage. Beginning with the 2014-2015 fiscal year, the report must include the employment data of graduates of a degree or certificate program from a public postsecondary educational institution 5 years after graduation by number and percentage.

(d) Include data on the earnings of graduates of a degree or certificate program from a public postsecondary educational institution the year after earning the degree or certificate by at least the following levels on a quarterly and annualized basis, rounded to the nearest dollar:

1. Quarterly wages of $6,250 and annualized wages of $25,000 and below.

2. Quarterly wages between $6,251 and $11,250 and annualized wages between $25,001 and $45,000.

3. Quarterly wages of $11,251 and annualized wages of $45,001 and above.

History.—s. 15, ch. 2012-195; s. 32, ch. 2016-216.






Chapter 446 - JOB TRAINING

446.011 - Legislative intent regarding apprenticeship training.

446.011 Legislative intent regarding apprenticeship training.—

(1) It is the intent of the State of Florida to provide educational opportunities for its young people so that they can be trained for trades, occupations, and professions suited to their abilities. It is the intent of this act to promote the mode of training known as apprenticeship in occupations throughout industry in the state that require physical manipulative skills. By broadening job training opportunities and providing for increased coordination between public school academic programs, career programs, and registered apprenticeship programs, the young people of the state will benefit from the valuable training opportunities developed when on-the-job training is combined with academic-related classroom experiences. This act is intended to develop the apparent potentials in apprenticeship training by assisting in the establishment of preapprenticeship programs in the public school system and elsewhere and by expanding presently registered programs as well as promoting new registered programs in jobs that lend themselves to apprenticeship training.

(2) It is the intent of the Legislature that the Department of Education have responsibility for the development of the apprenticeship and preapprenticeship uniform minimum standards for the apprenticeable trades and that the department have responsibility for assisting district school boards and community college district boards of trustees in developing preapprenticeship programs.

(3) It is the further intent of ss. 446.011-446.092 that the department ensure quality training through the adoption and enforcement of uniform minimum standards and that the department promote, register, monitor, and service apprenticeship and training programs and ensure that the programs adhere to the standards.

(4) It is the intent of the Legislature that this act not require the use of apprentices on construction projects financed by the state or any county, municipality, town or township, public authority, special district, municipal service taxing unit, or other agency of state or local government. Notwithstanding this intent, whenever any government or agency of government employs, of its own choice, apprentices or employs contractors who employ apprentices, the behavior of the government and the contractors employed by the government shall be governed by the provisions of this act.

History.—s. 1, ch. 23934, 1947; s. 11, ch. 25035, 1949; s. 1, ch. 28037, 1953; s. 1, ch. 63-153; ss. 17, 35, ch. 69-106; s. 1, ch. 72-113; s. 53, ch. 73-338; s. 29, ch. 79-7; s. 1, ch. 79-397; s. 284, ch. 81-259; s. 1, ch. 82-52; s. 18, ch. 83-174; s. 4, ch. 85-75; s. 7, ch. 95-345; s. 16, ch. 97-98; s. 35, ch. 97-307; s. 20, ch. 98-58; s. 111, ch. 2000-165; s. 1, ch. 2004-322; s. 48, ch. 2004-357.

Note.—Former s. 446.06.



446.021 - Definitions of terms used in ss. 446.011-446.092.

446.021 Definitions of terms used in ss. 446.011-446.092.—As used in ss. 446.011-446.092, the term:

(1) “Preapprentice” means any person 16 years of age or over engaged in any course of instruction in the public school system or elsewhere, which course is registered as a preapprenticeship program with the department.

(2) “Apprentice” means a person at least 16 years of age who is engaged in learning a recognized skilled trade through actual work experience under the supervision of journeymen craftsmen, which training should be combined with properly coordinated studies of related technical and supplementary subjects, and who has entered into a written agreement, which may be cited as an apprentice agreement, with a registered apprenticeship sponsor who may be either an employer, an association of employers, or a local joint apprenticeship committee.

(3) “Trainee” means a person at least 16 years of age who is engaged in learning a specific skill, trade, or occupation within a formalized, on-the-job training program.

(4) “Journeyman” means a person working in an apprenticeable occupation who has successfully completed a registered apprenticeship program or who has worked the number of years required by established industry practices for the particular trade or occupation.

(5) “Preapprenticeship program” means an organized course of instruction in the public school system or elsewhere, which course is designed to prepare a person 16 years of age or older to become an apprentice and which course is approved by and registered with the department and sponsored by a registered apprenticeship program.

(6) “Apprenticeship program” means an organized course of instruction, registered and approved by the department, which course shall contain all terms and conditions for the qualifications, recruitment, selection, employment, and training of apprentices including such matters as the requirements for a written apprenticeship agreement.

(7) “On-the-job training program” means a formalized system of job processes which may be augmented by related instruction that provides the experience and knowledge necessary to meet the training objective of learning a specific skill, trade, or occupation. The training program must be at least 6 months and not more than 2 years in duration and must be registered with the department.

(8) “Uniform minimum preapprenticeship standards” means the minimum requirements established uniformly for each craft under which a preapprenticeship program is administered and includes standards of admission, training goals, training objectives, curriculum outlines, objective standards to measure successful completion of the preapprenticeship program, and the percentage of credit which may be given to preapprenticeship graduates upon acceptance into the apprenticeship program.

(9) “Related instruction” means an organized and systematic form of instruction designed to provide the apprentice with knowledge of the theoretical subjects related to a specific trade or occupation.

(10) “Cancellation” means the deregistration of an apprenticeship program or the termination of an apprenticeship agreement.

(11) “Jurisdiction” means the specific geographical area for which a particular program is registered.

(12) “Department” means the Department of Education.

History.—s. 2, ch. 23934, 1947; s. 1, ch. 63-153; s. 2, ch. 72-113; s. 54, ch. 73-338; s. 30, ch. 79-7; s. 2, ch. 79-397; s. 19, ch. 83-174; s. 8, ch. 95-345; s. 113, ch. 2000-165; s. 2, ch. 2004-322.

Note.—Former s. 446.07.



446.032 - General duties of the department for apprenticeship training.

446.032 General duties of the department for apprenticeship training.—The department shall:

(1) Establish uniform minimum standards and policies governing apprentice programs and agreements. The standards and policies shall govern the terms and conditions of the apprentice’s employment and training, including the quality training of the apprentice for, but not limited to, such matters as ratios of apprentices to journeymen, safety, related instruction, and on-the-job training; but these standards and policies may not include rules, standards, or guidelines that require the use of apprentices and job trainees on state, county, or municipal contracts. The department may adopt rules necessary to administer the standards and policies.

(2) Establish procedures to be used by the State Apprenticeship Advisory Council.

History.—s. 2, ch. 82-52; s. 1, ch. 82-55; s. 20, ch. 83-174; s. 9, ch. 95-345; s. 114, ch. 2000-165; s. 3, ch. 2004-322.



446.041 - Apprenticeship program, duties of the department.

446.041 Apprenticeship program, duties of the department.—The department shall:

(1) Administer ss. 446.011-446.092.

(2) Administer the standards established by the department.

(3) Register in accordance with this chapter any apprenticeship or preapprenticeship program, regardless of affiliation, which meets standards established by the department.

(4) Investigate complaints concerning the failure of any registered program to meet the standards established by the department.

(5) Cancel the registration of any program that fails to comply with the standards and policies of the department or that unreasonably fails or refuses to cooperate with the department in monitoring and enforcing compliance with the standards.

(6) Develop and encourage apprenticeship programs.

(7) Cooperate with and assist local apprenticeship sponsors in the development of their apprenticeship standards and training requirements.

(8) Encourage registered apprenticeship programs to grant consideration and credit to individuals completing registered preapprenticeship programs.

(9) Monitor registered apprenticeship programs to ensure that they are being operated in compliance with all applicable standards.

(10) Supervise all apprenticeship programs that are registered with the department.

(11) Ensure that minority and gender diversity are considered in administering this program.

(12) Adopt rules required to administer ss. 446.011-446.092.

History.—s. 4, ch. 23934, 1947; s. 3, ch. 28037, 1953; s. 1, ch. 63-153; s. 19, ch. 63-400; ss. 17, 35, ch. 69-106; s. 168, ch. 71-377; s. 3, ch. 72-113; s. 1, ch. 73-283; s. 56, ch. 73-338; s. 1, ch. 77-174; s. 11, ch. 78-95; s. 32, ch. 79-7; s. 4, ch. 79-397; s. 21, ch. 83-174; s. 5, ch. 85-75; s. 10, ch. 95-345; s. 17, ch. 97-98; s. 36, ch. 97-307; s. 21, ch. 98-58; s. 115, ch. 2000-165; s. 4, ch. 2004-322.

Note.—Former s. 446.09.



446.045 - State Apprenticeship Advisory Council.

446.045 State Apprenticeship Advisory Council.—

(1) As used in this section, the term:

(a) “Joint organization” means an apprenticeship sponsor who participates in a collective bargaining agreement.

(b) “Nonjoint organization” means an apprenticeship sponsor who does not participate in a collective bargaining agreement.

(2)(a) There is created a State Apprenticeship Advisory Council to be composed of 10 voting members appointed by the Governor and two ex officio nonvoting members. The purpose of the advisory council is to advise the department on matters relating to apprenticeship. The advisory council may not establish policy, adopt rules, or consider whether particular apprenticeship programs should be approved by the department.

(b) The Commissioner of Education or the commissioner’s designee shall serve ex officio as chair of the State Apprenticeship Advisory Council, but may not vote. The state director of the Office of Apprenticeship of the United States Department of Labor shall serve ex officio as a nonvoting member of the council. The Governor shall appoint to the council four members representing employee organizations and four members representing employer organizations. Each of these eight members shall represent industries that have registered apprenticeship programs. The Governor shall also appoint two public members who are knowledgeable about registered apprenticeship and apprenticeable occupations, one of whom shall be recommended by joint organizations, and one of whom shall be recommended by nonjoint organizations. Members shall be appointed for 4-year staggered terms. A vacancy shall be filled for the remainder of the unexpired term.

(c) The council shall meet at the call of the chair or at the request of a majority of its membership, but at least twice a year. A majority of the voting members shall constitute a quorum, and the affirmative vote of a majority of a quorum is necessary to take action.

(d) The Governor may remove any member for cause.

(e) The council shall maintain minutes of each meeting. The department shall keep on file the minutes of each meeting and shall make the minutes available to any interested person.

(f) Members of the council shall serve without compensation and are not entitled to receive reimbursement for per diem and travel expenses under s. 112.061. Meetings may be held via teleconference or other electronic means.

History.—ss. 1, 2, ch. 82-55; s. 22, ch. 83-174; s. 69, ch. 85-81; s. 1, ch. 88-14; s. 5, ch. 91-429; s. 11, ch. 95-345; s. 145, ch. 97-103; s. 54, ch. 99-5; s. 116, ch. 2000-165; s. 5, ch. 2004-322; s. 3, ch. 2009-40.



446.051 - Related instruction for apprentices.

446.051 Related instruction for apprentices.—

(1) The administration and supervision of related and supplemental instruction for apprentices, coordination of such instruction with job experiences, and selection and training of teachers and coordinators for such instruction, all as approved by the registered program sponsor, shall be the responsibility of the appropriate career education institution.

(2) The appropriate career education institution shall be encouraged to cooperate with and assist in providing to any registered program sponsor facilities, equipment and supplies, and instructors’ salaries for the performance of related and supplemental instruction associated with the registered program.

History.—s. 5, ch. 23934, 1947; s. 4, ch. 28037, 1953; s. 1, ch. 63-153; ss. 15, 17, 35, ch. 69-106; s. 5, ch. 79-397; s. 80, ch. 2005-2.

Note.—Former s. 446.10.



446.052 - Preapprenticeship program.

446.052 Preapprenticeship program.—

(1) There is created and established a preapprenticeship education program, as defined in s. 446.021.

(2) The department, under regulations established by the State Board of Education, may administer the provisions of ss. 446.011-446.092 which relate to preapprenticeship programs in cooperation with district school boards and community college district boards of trustees. District school boards, community college district boards of trustees, and registered program sponsors shall cooperate in developing and establishing programs that include career instruction and general education courses required to obtain a high school diploma.

(3) The department, the district school boards, and the community college district boards of trustees shall work together with existing registered apprenticeship programs in order that individuals completing the preapprenticeship programs may be able to receive credit towards completing a registered apprenticeship program.

(4) Veterans who have received discharges other than dishonorable discharges shall, if qualified, receive the same priorities given to registered preapprentices.

History.—s. 4, ch. 72-113; s. 57, ch. 73-338; s. 6, ch. 79-397; s. 285, ch. 81-259; s. 23, ch. 83-174; s. 19, ch. 84-114; s. 6, ch. 85-75; s. 12, ch. 95-345; s. 18, ch. 97-98; s. 37, ch. 97-307; s. 22, ch. 98-58; s. 117, ch. 2000-165; s. 6, ch. 2004-322; s. 49, ch. 2004-357.



446.061 - Expenditures.

446.061 Expenditures.—The department shall make necessary expenditures from the appropriation provided by law for personal services, travel, printing, equipment, office space, and supplies as provided by law.

History.—s. 6, ch. 23934, 1947; s. 24, ch. 57-1; s. 1, ch. 63-153; ss. 17, 35, ch. 69-106; s. 1, ch. 73-283; s. 1, ch. 77-174; s. 24, ch. 83-174; s. 13, ch. 95-345; s. 118, ch. 2000-165; s. 7, ch. 2004-322.

Note.—Former s. 446.11.



446.071 - Apprenticeship sponsors.

446.071 Apprenticeship sponsors.—

(1) One or more local apprenticeship sponsors shall be approved in any trade or group of trades by the department, upon a determination of need, if the apprenticeship sponsor meets all of the standards established by the department. The term “need” refers to the need of state residents for apprenticeship training. In the absence of proof to the contrary, it shall be presumed that there is need for apprenticeship and preapprenticeship training in each county in this state.

(2) A local apprenticeship sponsor may be a committee, a group of employers, an employer, or a group of employees, or any combination thereof.

(3) The department may grant a variance from the standards upon a showing of good cause for the variance by program sponsors in nonconstruction trades. The purpose of this subsection is to recognize the unique and varying training requirements in nontraditional apprenticeable occupations and to authorize the department to adapt the standards to the needs of the programs.

History.—s. 7, ch. 23934, 1947; s. 1, ch. 63-153; ss. 17, 35, ch. 69-106; s. 5, ch. 72-113; s. 58, ch. 73-338; s. 1, ch. 77-183; s. 7, ch. 79-397; s. 25, ch. 83-174; s. 14, ch. 95-345; s. 119, ch. 2000-165; s. 8, ch. 2004-322.

Note.—Former s. 446.12.



446.075 - Federal and state cooperation.

446.075 Federal and state cooperation.—The department may contract with the United States Department of Labor, and may assume other functions and duties necessary for the department to serve as registration agent for federal apprenticeship registration purposes, except that the department may not enforce any federal apprenticeship requirement unless the department first adopts the requirement as a rule. All rules adopted and administrative hearings afforded by the department under this section must be in accordance with the requirements of chapter 120.

History.—s. 1, ch. 77-182; s. 33, ch. 79-7; s. 8, ch. 79-397; s. 26, ch. 83-174; s. 15, ch. 95-345; s. 120, ch. 2000-165; s. 9, ch. 2004-322.



446.081 - Limitation.

446.081 Limitation.—

(1) Nothing in ss. 446.011-446.092 or in any apprentice agreement approved under those sections shall operate to invalidate any apprenticeship provision in any collective agreement between employers and employees setting up higher apprenticeship standards.

(2) No person shall institute any action for the enforcement of any apprentice agreement, or for damages for the breach of any apprentice agreement, made under ss. 446.011-446.092, unless he or she has first exhausted all administrative remedies provided by this section.

(3) Any person aggrieved by any determination or act of the department has the right to an administrative hearing.

History.—s. 8, ch. 23934, 1947; s. 5, ch. 28037, 1953; s. 1, ch. 63-153; s. 1, ch. 69-267; s. 1, ch. 73-283; s. 120, ch. 73-333; s. 1, ch. 77-174; s. 11, ch. 78-95; s. 27, ch. 83-174; s. 146, ch. 97-103; s. 10, ch. 2004-322.

Note.—Former s. 446.13.



446.091 - On-the-job training program.

446.091 On-the-job training program.—All provisions of ss. 446.011-446.092 relating to apprenticeship and preapprenticeship, including, but not limited to, programs, agreements, standards, administration, procedures, definitions, expenditures, local committees, powers and duties, limitations, grievances, and ratios of apprentices and job trainees to journeymen on state, county, and municipal contracts, shall be appropriately adapted and made applicable to a program of on-the-job training authorized under those provisions for persons other than apprentices.

History.—s. 2, ch. 63-153; ss. 17, 35, ch. 69-106; s. 1, ch. 73-283; s. 59, ch. 73-338; s. 1, ch. 77-174; s. 28, ch. 83-174; s. 76, ch. 83-218; s. 16, ch. 95-345; s. 11, ch. 2004-322.



446.092 - Criteria for apprenticeship occupations.

446.092 Criteria for apprenticeship occupations.—An apprenticeable occupation is a skilled trade which possesses all of the following characteristics:

(1) It is customarily learned in a practical way through a structured, systematic program of on-the-job, supervised training.

(2) It is commonly recognized throughout the industry or recognized with a positive view towards changing technology.

(3) It involves manual, mechanical, or technical skills and knowledge which require a minimum of 2,000 hours of work and training, which hours are excluded from the time spent at related instruction.

(4) It requires related instruction to supplement on-the-job training. Such instruction may be given in a classroom or through correspondence courses.

(5) It involves the development of skill sufficiently broad to be applicable in like occupations throughout an industry, rather than of restricted application to the products or services of any one company.

(6) It does not fall into any of the following categories:

(a) Selling, retailing, or similar occupations in the distributive field.

(b) Managerial occupations.

(c) Professional and scientific vocations for which entrance requirements customarily require an academic degree.

History.—s. 9, ch. 79-397; s. 77, ch. 83-218.



446.40 - Rural Workforce Services Act; short title.

446.40 Rural Workforce Services Act; short title.—Sections 446.40-446.44 may be cited as the “Rural Workforce Services Act.”

History.—s. 1, ch. 72-398; s. 121, ch. 2000-165.

Note.—Former s. 450.40.



446.41 - Legislative intent with respect to rural workforce training and development; establishment of Rural Workforce Services Program.

446.41 Legislative intent with respect to rural workforce training and development; establishment of Rural Workforce Services Program.—In order that the state may achieve its full economic and social potential, consideration must be given to rural workforce training and development to enable those living in rural areas to develop their maximum capacities and participate productively in society. It is, therefore, the policy of the state to make available those services needed to assist individuals and communities in rural areas to improve their quality of life. It is with a great sense of urgency that a Rural Workforce Services Program is established within the Department of Economic Opportunity, under the direction of CareerSource Florida, Inc., to provide equal access to all manpower training programs available to rural as well as urban areas.

History.—s. 2, ch. 72-398; s. 1, ch. 73-283; s. 1, ch. 77-174; s. 45, ch. 79-7; s. 42, ch. 83-174; s. 18, ch. 95-345; s. 122, ch. 2000-165; s. 395, ch. 2011-142; s. 50, ch. 2015-98.

Note.—Former s. 450.41.



446.42 - General purpose of Rural Workforce Services Program.

446.42 General purpose of Rural Workforce Services Program.—A trained labor force is an essential ingredient for industrial as well as agricultural growth. Therefore, it shall be the general responsibility of the Rural Workforce Services Program to provide rural business and potential rural businesses with the employment and workforce training services and resources necessary to train and retain Florida’s rural workforce.

History.—s. 3, ch. 72-398; s. 123, ch. 2000-165.

Note.—Former s. 450.42.



446.43 - Scope and coverage of Rural Workforce Services Program.

446.43 Scope and coverage of Rural Workforce Services Program.—The scope of the area to be covered by the Rural Workforce Services Program will include all counties of the state not classified as standard metropolitan statistical areas (SMSA) by the United States Department of Labor Manpower Administration. Florida’s designated SMSA labor areas include: Broward, Miami-Dade, Duval, Escambia, Hillsborough, Pinellas, Leon, Orange, and Palm Beach Counties.

History.—s. 4, ch. 72-398; s. 124, ch. 2000-165; s. 122, ch. 2008-4.

Note.—Former s. 450.43.



446.44 - Duties of Rural Workforce Services Program.

446.44 Duties of Rural Workforce Services Program.—It shall be the direct responsibility of the Rural Workforce Services Program to promote and deliver employment and workforce services and resources to the rural undeveloped and underdeveloped counties of the state in an effort to:

(1) Slow down out-migration of untrained rural residents to the state’s overcrowded large metropolitan centers.

(2) Assist Enterprise Florida, Inc., in attracting light, pollution-free industry to the rural counties.

(3) Improve the economic status of the impoverished rural residents.

(4) Provide present and new industry with the workforce training resources necessary for them to train the untrained rural workforce toward gainful employment.

(5) Develop rural workforce programs that will be evaluated, planned, and implemented through communications and planning with appropriate:

(a) Departments of state and federal governments.

(b) Units of Enterprise Florida, Inc.

(c) Agencies and organizations of the public and private sectors at the state, regional, and local levels.

History.—s. 5, ch. 72-398; s. 1, ch. 73-283; s. 1, ch. 77-174; s. 125, ch. 2000-165.

Note.—Former s. 450.44.



446.50 - Displaced homemakers; multiservice programs; report to the Legislature; Displaced Homemaker Trust Fund created.

446.50 Displaced homemakers; multiservice programs; report to the Legislature; Displaced Homemaker Trust Fund created.—

(1) INTENT.—It is the intent of the Legislature to require the Department of Economic Opportunity to enter into contracts with, and make grants to, public and nonprofit private entities for purposes of establishing multipurpose service programs to provide necessary training, counseling, and services for displaced homemakers so that they may enjoy the independence and economic security vital to a productive life.

(2) DEFINITION.—For the purposes of this section, the term “displaced homemaker” means an individual who:

(a) Is 35 years of age or older;

(b) Has worked in the home, providing unpaid household services for family members;

(c) Is not adequately employed, as defined by rule of the Department of Economic Opportunity;

(d) Has had, or would have, difficulty in securing adequate employment; and

(e) Has been dependent on the income of another family member but is no longer supported by such income, or has been dependent on federal assistance.

(3) POWERS AND DUTIES OF THE DEPARTMENT OF ECONOMIC OPPORTUNITY.—

(a) The Department of Economic Opportunity, under plans established by CareerSource Florida, Inc., shall establish, or contract for the establishment of, programs for displaced homemakers which shall include:

1. Job counseling, by professionals and peers, specifically designed for a person entering the job market after a number of years as a homemaker.

2. Job training and placement services, including:

a. Training programs for available jobs in the public and private sectors, taking into account the skills and job experiences of a homemaker and developed by working with public and private employers.

b. Assistance in locating available employment for displaced homemakers, some of whom could be employed in existing job training and placement programs.

c. Utilization of the services of the state employment service in locating employment opportunities.

3. Financial management services providing information and assistance with respect to insurance, including, but not limited to, life, health, home, and automobile insurance, and taxes, estate and probate problems, mortgages, loans, and other related financial matters.

4. Educational services, including high school equivalency degree and such other courses that the department determines would be of interest and benefit to displaced homemakers.

5. Outreach and information services with respect to federal and state employment, education, health, and reemployment assistance programs that the department determines would be of interest and benefit to displaced homemakers.

(b)1. The department shall enter into contracts with, and make grants to, public and nonprofit private entities for purposes of establishing multipurpose service programs for displaced homemakers under this section. Such grants and contracts must be awarded pursuant to chapter 287 and based on criteria established in the program plan as provided in subsection (4). The department shall designate catchment areas that together, must compose the entire state, and, to the extent possible from revenues in the Displaced Homemaker Trust Fund, the department shall contract with, and make grants to, entities that will serve entire catchment areas so that displaced homemaker service programs are available statewide. These catchment areas must be coterminous with the state’s workforce development regions. The department may give priority to existing displaced homemaker programs when evaluating bid responses to the request for proposals.

2. In order to receive funds under this section, and unless specifically prohibited by law from doing so, an entity that provides displaced homemaker service programs must receive at least 25 percent of its funding from one or more local, municipal, or county sources or nonprofit private sources. In-kind contributions may be evaluated by the department and counted as part of the required local funding.

3. The department shall require an entity that receives funds under this section to maintain appropriate data to be compiled in an annual report to the department. Such data must include, but is not limited to, the number of clients served, the units of services provided, designated client-specific information including intake and outcome information specific to each client, costs associated with specific services and program administration, total program revenues by source and other appropriate financial data, and client followup information at specified intervals after the placement of a displaced homemaker in a job.

(c) The department shall consult and cooperate with the Commissioner of Education, the United States Commissioner of the Social Security Administration, and such other persons in the executive branch of the state government as the department considers appropriate to facilitate the coordination of multipurpose service programs established under this section with existing programs of a similar nature.

(d) Supervisory, technical, and administrative positions relating to programs established under this section shall, to the maximum extent practicable, be filled by displaced homemakers.

(e) The department shall adopt rules establishing minimum standards necessary for entities that provide displaced homemaker service programs to receive funds and any other rules necessary to administer this section.

(4) DISPLACED HOMEMAKER PROGRAM PLAN.—The Department of Economic Opportunity shall include in its annual report required under s. 20.60 a plan for the displaced homemaker program. The plan must address, at a minimum, the need for programs specifically designed to serve displaced homemakers, any necessary service components for such programs in addition to those described in this section, goals of the displaced homemaker program with an analysis of the extent to which those goals are being met, and recommendations for ways to address any unmet program goals. Any request for funds for program expansion must be based on the plan. The displaced homemaker program plan must include, but need not be limited to, the following:

(a) The scope of the incidence of displaced homemakers;

(b) A compilation and report, by program, of data submitted to the department pursuant to subparagraph (3)(b)3. by funded displaced homemaker service programs;

(c) An identification and description of the programs in the state which receive funding from the department, including funding information; and

(d) An assessment of the effectiveness of each displaced homemaker service program based on outcome criteria established by rule of the department.

(5) DISPLACED HOMEMAKER TRUST FUND.—

(a) There is established within the State Treasury a Displaced Homemaker Trust Fund to be used by the Department of Economic Opportunity for its administration of the displaced homemaker program and to fund displaced homemaker service programs according to criteria established under this section.

(b) The trust fund shall receive funds generated from an additional fee on marriage license applications and dissolution of marriage filings as specified in ss. 741.01(3) and 28.101, respectively, and may receive funds from any other public or private source.

(c) Funds that are not expended by the department at the end of the budget cycle or through a supplemental budget approved by the department shall revert to the trust fund.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 10, ch. 76-271; s. 18, ch. 78-433; s. 1, ch. 88-181; s. 13, ch. 94-134; s. 13, ch. 94-135; s. 7, ch. 95-394; s. 89, ch. 95-418; s. 126, ch. 2000-165; s. 72, ch. 2001-62; s. 396, ch. 2011-142; s. 72, ch. 2012-30; s. 74, ch. 2012-96; s. 50, ch. 2013-39; s. 41, ch. 2013-42; s. 51, ch. 2015-98.

Note.—Former s. 409.511; s. 410.30.



446.51 - Displaced homemaker programs; discrimination prohibited.

446.51 Displaced homemaker programs; discrimination prohibited.—No person in this state shall, on the basis of sex, age, race, color, religion, or national origin, be excluded from participating in, be denied the benefits of, or be subject to discrimination under, any program or activity funded in whole or in part with funds made available for displaced homemakers.

History.—s. 9, ch. 76-271; s. 18, ch. 78-433; s. 90, ch. 95-418.

Note.—Former s. 409.514; s. 410.301.



446.52 - Confidentiality of information.

446.52 Confidentiality of information.—Information about displaced homemakers who receive services under ss. 446.50 and 446.51 which is received through files, reports, inspections, or otherwise, by the Department of Economic Opportunity or by its authorized employees, by persons who volunteer services, or by persons who provide services to displaced homemakers under ss. 446.50 and 446.51 through contracts with the department is confidential and exempt from the provisions of s. 119.07(1). Such information may not be disclosed publicly in such a manner as to identify a displaced homemaker, unless such person or the person’s legal guardian provides written consent.

History.—s. 11, ch. 91-71; s. 8, ch. 95-394; s. 91, ch. 95-418; ss. 296, 297, ch. 96-406; ss. 1070, 1071, ch. 97-103; s. 6, ch. 99-243; s. 397, ch. 2011-142.

Note.—Former s. 410.302.



446.53 - Concrete masonry education.

446.53 Concrete masonry education.—

(1)(a) The Florida Concrete Masonry Education Council, Inc., is created as a nonprofit corporation organized under the laws of this state and operating as a direct-support organization of the Department of Economic Opportunity.

(b) The council shall operate under a written contract with the department which provides, at a minimum, for:

1. Approval of the articles of incorporation and bylaws of the council by the department.

2. Submission of an annual budget for approval by the department.

3. Reversion of moneys and property held in trust by the council for concrete masonry education to the department if the council ceases to exist or to the state if the department ceases to exist.

(c) The council shall:

1. Plan, implement, and conduct programs of education for the purpose of training individuals in the field of concrete masonry.

2. Develop and improve access to education for individuals seeking employment in the field of concrete masonry.

3. Develop and implement outreach programs to ensure diversity among individuals trained in the programs conducted pursuant to this section.

4. Coordinate educational programs with national programs or programs of other states.

5. Inform and educate the public about the sustainability and economic benefits of concrete masonry products in order to increase employment opportunities for individuals trained in the programs conducted pursuant to this section.

6. Develop, implement, and monitor a system for the collection of a self-imposed voluntary assessment on each concrete masonry unit produced and sold by concrete masonry manufacturers in this state.

7. Submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives by January 15 of each year outlining the revenues received by the council, the percentage of the industry participating in the programs, the use of the funds received, the goals and objectives for the year and the methods of achieving such goals and objectives, the number of individuals who have received training or assistance from the programs supported by the council, and information relating to job placements and industry workforce needs.

(d) The council may:

1. Provide to governmental bodies, on request, information relating to subjects of concern to the concrete masonry industry and act jointly or in cooperation with the state or Federal Government, and agencies thereof, in the development or administration of programs that the council considers to be consistent with the objectives of this section.

2. Sue and be sued as a council without individual liability of the members for actions of the council when acting within the scope of the powers conferred by this section and in the manner prescribed by the laws of this state.

3. Maintain a financial reserve for emergency use, the total of which must not exceed 10 percent of the council’s anticipated annual income.

4. Employ subordinate officers and employees of the council, prescribe their duties, and fix their compensation and terms of employment.

5. Cooperate with any local, state, regional, or nationwide organization or agency engaged in work or activities consistent with the objectives of this section.

6. Meet with concrete masonry manufacturers in this state to coordinate the collection of self-imposed voluntary assessments on concrete masonry units.

(e)1. The council may not participate or intervene in any political campaign on behalf of or in opposition to any candidate for public office or any state or local ballot initiative, including, but not limited to, the publication or distribution of any statement.

2. The net receipts of the council may not in any part inure to the benefit of or be distributable to its directors, its officers, or other private persons; however, the council may pay reasonable compensation for services rendered by council officers and employees and may make payments and distributions in furtherance of the purposes of this section.

3. Notwithstanding any other provision of law, the council may not carry on any other activity not permitted to be carried on by a corporation:

a. That is exempt from federal income taxation under s. 501(c)(3) of the Internal Revenue Code; or

b. To which charitable contributions are deductible under s. 170(c)(2) of the Internal Revenue Code.

(2)(a) The Florida Concrete Masonry Education Council, Inc., shall be governed by a board of directors composed of 13 voting members appointed by the Governor as follows:

1. Upon receipt of recommendations from the Masonry Association of Florida, eight members who represent concrete masonry manufacturers of various sizes, at least five of whom must be representatives of manufacturers that are members of the Masonry Association of Florida. A manufacturer may not be represented by more than one board member.

2. One member who represents a major building industry association in the state.

3. One member who has expertise in apprenticeship or workforce education training.

4. One member who is not a masonry contractor or manufacturer or an employee of a masonry contractor or manufacturer but who is otherwise a stakeholder in the masonry industry.

5. Two members who are masonry contractors and who are members of the Masonry Association of Florida.

(b)1. Five of the initial board members shall be appointed to serve 1-year terms, four of the initial board members shall be appointed to serve 2-year terms, and four of the initial board members shall be appointed to serve 3-year terms.

2. Each subsequent vacancy on the board of directors shall be filled in accordance with the initial appointment. Thereafter, each board member shall be appointed to serve a 3-year term and may be reappointed to serve an additional consecutive term. However, a member may not serve more than two consecutive terms.

(c) A board member may not be required to participate in a voluntary assessment on concrete masonry units as a condition of appointment. A member representing a manufacturer must have been employed by a manufacturer engaging in the trade of manufacture of concrete masonry products for at least 5 years immediately preceding the first day of his or her service on the board. All members of the board shall serve without compensation but are entitled to reimbursement for per diem and travel expenses incurred in carrying out the intents and purposes of this section in accordance with s. 112.061.

(d) In addition to the 13 voting members described in paragraph (a), the executive director of the Department of Economic Opportunity, or his or her designee, shall serve ex officio as a nonvoting member of the board of directors of the council.

(3) The council may accept grants, donations, contributions, or gifts from any source if the use of such resources is not restricted in a manner that the council considers to be inconsistent with the objectives of this section.

(4)(a) The council may make payments to other organizations for work or services performed that are consistent with the objectives of this section.

(b) Before making payments described in this subsection, the council must secure a written agreement that the organization receiving payment will furnish at least annually, or more frequently upon request of the council, written or printed reports of program activities and reports of financial data that are relative to the council’s funding of such activities.

(c) The council may require adequate proof of security bonding on the payments to any individual, business, or other organization.

(5)(a) The self-imposed voluntary assessment shall be paid for each masonry unit produced and sold by the manufacturer.

(b) Each manufacturer that elects to pay the self-imposed voluntary assessment must commit to paying the assessment for at least 1 year. Thereafter, the manufacturer may elect to terminate payment or continue payment for the next year.

(c) The manufacturer shall collect all such moneys and forward them quarterly to the council.

(d) The council shall maintain within its financial records a separate accounting of all moneys received under this subsection. The council shall provide for an annual financial audit of its accounts and records in accordance with s. 215.981.

(6)(a) The council shall, by September 30, 2014, adopt bylaws to carry out the intents and purposes of this section. Before adoption by the council, the bylaws must be approved by the department. The bylaws must conform to the requirements of this section but may also address any matter not in conflict with the general laws of this state.

(b) Amendments to adopted bylaws may be proposed with 30 days’ notice to board members at any regular or special meeting called for such purpose and may be adopted by the council following approval by the department.

History.—s. 2, ch. 2014-175.






Chapter 447 - LABOR ORGANIZATIONS

Part I - GENERAL PROVISIONS (ss. 447.01-447.17)

447.01 - Regulating labor unions; state policy.

447.01 Regulating labor unions; state policy.—

(1) Because of the activities of labor unions affecting the economic conditions of the country and the state, entering as they do into practically every business and industrial enterprise, it is the sense of the Legislature that such organizations affect the public interest and are charged with a public use. The working person, unionist or nonunionist, must be protected. The right to work is the right to live.

(2) It is here now declared to be the policy of the state, in the exercise of its sovereign constitutional police power, to regulate the activities and affairs of labor unions, their officers, agents, organizers and other representatives, in the manner, and to the extent hereafter set forth.

History.—s. 1, ch. 21968, 1943; s. 147, ch. 97-103.

Note.—Former s. 481.01.



447.02 - Definitions.

447.02 Definitions.—The following terms, when used in this chapter, shall have the meanings ascribed to them in this section:

(1) The term “labor organization” means any organization of employees or local or subdivision thereof, having within its membership residents of the state, whether incorporated or not, organized for the purpose of dealing with employers concerning hours of employment, rate of pay, working conditions, or grievances of any kind relating to employment and recognized as a unit of bargaining by one or more employers doing business in this state, except that an “employee organization,” as defined in s. 447.203(11), shall be included in this definition at such time as it seeks to register pursuant to s. 447.305.

(2) The term “business agent” means any person, without regard to title, who shall, for a pecuniary or financial consideration, act or attempt to act for any labor organization in:

(a) The issuance of membership or authorization cards, work permits, or any other evidence of rights granted or claimed in, or by, a labor organization; or

(b) Soliciting or receiving from any employer any right or privilege for employees.

(3) The term “department” means the Department of Business and Professional Regulation.

History.—s. 2, ch. 21968, 1943; s. 1, ch. 65-396; s. 1, ch. 77-184; s. 35, ch. 79-7; s. 1, ch. 79-89; s. 188, ch. 79-400; s. 29, ch. 83-174; s. 19, ch. 95-345; s. 127, ch. 2000-165; s. 59, ch. 2002-194.

Note.—Former s. 481.02.



447.03 - Employees’ right of self-organization.

447.03 Employees’ right of self-organization.—Employees shall have the right to self-organization, to form, join, or assist labor unions or labor organizations or to refrain from such activity, to bargain collectively through representatives of their own choosing, and to engage in concerted activities, for the purpose of collective bargaining or other mutual aid or protection.

History.—s. 3, ch. 21968, 1943; s. 1, ch. 74-100.

Note.—Former s. 481.03.



447.04 - Business agents; licenses, permits.

447.04 Business agents; licenses, permits.—

(1) No person shall be granted a license or a permit to act as a business agent in the state:

(a) Who has been convicted of a felony and has not had his or her civil rights restored.

(b) Who is not a person of good moral character.

(2)(a) Every person desiring to act as a business agent in this state shall, before doing so, obtain a license or permit by filing an application under oath therefor with the department, accompanied by a fee of $25 and a full set of fingerprints of the applicant taken by a law enforcement agency qualified to take fingerprints. There shall accompany the application a statement signed by the president and the secretary of the labor organization for which he or she proposes to act as agent, showing his or her authority to do so. The department shall hold such application on file for a period of 30 days, during which time any person may file objections to the issuing of such license or permit.

(b) The department may also conduct an independent investigation of the applicant; and, if objections are filed, it may hold, or cause to be held, a hearing in accordance with the requirements of chapter 120. The objectors and the applicant shall be permitted to attend such hearing and present evidence.

(3) After the expiration of the 30-day period, regardless of whether or not any objections have been filed, the department shall review the application, together with all information that it may have, including, but not limited to, any objections that may have been filed to such application, any information that may have been obtained pursuant to an independent investigation, and the results of any hearing on the application. If the department, from a review of the information, finds that the applicant is qualified, pursuant to the terms of this chapter, it shall issue such license or permit; and such license or permit shall run for the calendar year for which issued, unless sooner surrendered, suspended, or revoked.

(4) Licenses and permits shall expire at midnight, December 31, but may be renewed by the department on a form prescribed by it; however, if any such license or permit has been surrendered, suspended, or revoked during the year, then such applicant must go through the same formalities as a new applicant.

(5) Grounds for denial, suspension, or revocation of licenses and permits shall include false application.

History.—s. 4, ch. 21968, 1943; s. 1, ch. 26762, 1951; ss. 1, 2, ch. 61-120; ss. 1, 2, ch. 63-139; s. 2, ch. 65-396; ss. 16, 35, ch. 69-106; s. 169, ch. 71-377; s. 153, ch. 77-104; s. 1, ch. 77-116; s. 1, ch. 77-184; s. 1, ch. 77-343; s. 36, ch. 79-7; s. 30, ch. 83-174; s. 7, ch. 91-223; s. 20, ch. 95-345; s. 148, ch. 97-103; s. 128, ch. 2000-165.

Note.—Former s. 481.04.



447.041 - Hearings.

447.041 Hearings.—

(1) Any person or labor organization denied a license, permit, or registration shall be afforded the opportunity for a hearing by the department in accordance with the requirements of chapter 120.

(2) The department may, pursuant to the requirements of chapter 120, suspend or revoke the license or permit of any business agent or the registration of any labor organization for the violation of any provision of this chapter.

History.—s. 4, ch. 77-184; s. 129, ch. 2000-165.



447.045 - Information confidential.

447.045 Information confidential.—Neither the department nor any investigator or employee of the department shall divulge in any manner the information obtained pursuant to the processing of applicant fingerprints, and such information is confidential and exempt from s. 119.07(1).

History.—s. 2, ch. 77-184; s. 13, ch. 91-269; s. 298, ch. 96-406; s. 130, ch. 2000-165; s. 39, ch. 2013-116.



447.05 - Initiation fees; limitation.

447.05 Initiation fees; limitation.—Labor unions or labor organizations shall not charge an initiation fee in excess of the sum of $15; provided, that initiation fees in effect on January 1, 1940, may be continued.

History.—s. 5, ch. 21968, 1943.

Note.—Former s. 481.05.



447.06 - Registration of labor organizations required.

447.06 Registration of labor organizations required.—

(1) Every labor organization operating in the state shall make a report under oath, in writing, to the department annually, on or before December 31. Such report shall be filed by the secretary or business agent of such labor organization, shall be in such form as the department prescribes, and shall show the following facts:

(a) The name of the labor organization;

(b) The location of its office; and

(c) The name and address of the president, secretary, treasurer, and business agent.

(2) At the time of filing such report, it shall be the duty of every such labor organization to pay the department an annual fee therefor in the sum of $1.

History.—s. 6, ch. 21968, 1943; ss. 16, 35, ch. 69-106; s. 153, ch. 77-104; s. 6, ch. 77-110; s. 3, ch. 77-184; s. 37, ch. 79-7; s. 31, ch. 83-174; s. 21, ch. 95-345; s. 131, ch. 2000-165.

Note.—Former s. 481.06.



447.07 - Records and accounts required to be kept.

447.07 Records and accounts required to be kept.—It shall be the duty of any and all labor organizations in this state to keep accurate books of accounts itemizing all receipts from whatsoever source and expenditures for whatsoever purpose, stating such sources and purposes. Any member of such labor organization shall be entitled at all reasonable times to inspect the books, records and accounts of such labor organization.

History.—s. 7, ch. 21968, 1943.

Note.—Former s. 481.07.



447.08 - Rights of members in armed forces.

447.08 Rights of members in armed forces.—Any employee who is a member of any labor organization who, because of services with the Armed Forces of the United States, during time of war or national emergency, has been unable to pay any dues, assessments or sums levied by any labor organization, shall not hereafter be required to make such back payments as a condition to reinstatement in good standing as a member of any labor organization to which he or she belonged.

History.—s. 8, ch. 21968, 1943; s. 149, ch. 97-103.

Note.—Former s. 481.08.



447.09 - Right of franchise preserved; penalties.

447.09 Right of franchise preserved; penalties.—It shall be unlawful for any person:

(1) To interfere with or prevent the right of franchise of any member of a labor organization. The right of franchise shall include the right of an employee to make complaint, file charges, give information or testimony concerning the violations of this chapter, or the petitioning to the union regarding any grievance he or she may have concerning membership or employment, or the making known facts concerning such grievance or violations of law to any public officials, and the right of free petition, lawful assemblage and free speech.

(2) To prohibit or prevent any election of the officers of any labor organization.

(3) To participate in any strike, walkout, or cessation of work or continuation thereof without the same being authorized by a majority vote of the employees to be governed thereby; provided, that this shall not prohibit any person from terminating his or her employment of his or her own volition.

(4) To conduct any election referred to in subsection (3) of this section without a secret ballot.

(5) To charge, receive, or retain any dues, assessments or other charges in excess of, or not authorized by, the constitution or bylaws of any labor organization.

(6) To act as a business agent without having obtained and possessing a valid and subsisting license or permit.

(7) To solicit membership for or to act as a representative of an existing labor organization without authority of such labor organization to do so.

(8) To make any false statement in an application for a license.

(9) To seize or occupy property unlawfully during the existence of a labor dispute.

(10) To cause any cessation of work or interference with the progress of work by reason of any jurisdictional dispute, grievance or disagreement between or within labor organizations.

(11) To coerce or intimidate any employee in the enjoyment of legal rights, including those guaranteed in s. 447.03; to coerce or intimidate any elected or appointed public official; or to intimidate the family, picket the domicile, or injure the person or property of such employee or public official, or his or her family.

(12) To picket beyond the area of the industry or employment within which a labor dispute arises.

(13) To engage in picketing by force and violence, or to picket in such a manner as to prevent ingress and egress to and from any premises, or to picket other than in a reasonable and peaceable manner.

(14) To solicit advertising in the name of a labor organization without the written permission of such organization.

(15) To undertake through the medium of a card, circular, pamphlet, newspaper or any other medium whatsoever, or by any holding out to the public as officially representing a labor organization without the written authority or contract with such labor organization. Any publication claiming endorsement by a labor organization shall list in such publication the name and address of the organization or organizations endorsing same.

History.—s. 9, ch. 21968, 1943; s. 1, ch. 65-355; s. 2, ch. 77-343; s. 150, ch. 97-103.

Note.—Former s. 481.09.



447.11 - Actions and suits; labor organizations as parties.

447.11 Actions and suits; labor organizations as parties.—Any labor organization may maintain any action or suit in its commonly used name and shall be subject to any suit or action in its commonly used name in the same manner and to the same extent as any corporation authorized to do business in this state. All process, pleadings and other papers in such action may be served on the president or other officer, business agent, manager or person in charge of the business of such labor organization. Judgment in such action may be enforced against the common property only of such labor organization.

History.—s. 11, ch. 21968, 1943.

Note.—Former s. 481.11.



447.12 - Fees for registration.

447.12 Fees for registration.—All fees collected by the department under this part shall be paid to the Chief Financial Officer and credited to the General Revenue Fund.

History.—s. 12, ch. 21968, 1943; ss. 16, 35, ch. 69-106; s. 153, ch. 77-104; s. 6, ch. 77-110; s. 5, ch. 77-184; s. 38, ch. 79-7; s. 32, ch. 83-174; s. 22, ch. 95-345; s. 132, ch. 2000-165; s. 500, ch. 2003-261.

Note.—Former s. 481.12.



447.13 - Right to strike preserved.

447.13 Right to strike preserved.—Except as specifically provided in this chapter, nothing therein shall be construed so as to interfere with or impede or diminish in any way the right to strike or the right of individuals to work; nor shall anything in this chapter be so construed as to invade unlawfully the right to freedom of speech.

History.—s. 13, ch. 21968, 1943.

Note.—Former s. 481.13.



447.14 - Penalties.

447.14 Penalties.—Any person or labor organization who shall violate any of the provisions of this part shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 14, ch. 21968, 1943; s. 373, ch. 71-136; s. 3, ch. 77-343; s. 81, ch. 91-224.

Note.—Former s. 481.14.



447.15 - Federal regulations recognized.

447.15 Federal regulations recognized.—All railway labor organizations and members thereof shall be exempt from all of the provisions of this chapter as long as they are regulated by Act of Congress.

History.—s. 15, ch. 21968, 1943.

Note.—Former s. 481.15.



447.16 - Applicability of chapter.

447.16 Applicability of chapter.—Any labor business agent licensed on July 1, 1965, may renew such license each year on forms provided by the department without submitting fingerprints so long as such license or permit has not expired or has not been surrendered, suspended, or revoked. The fingerprinting requirements of this act shall become effective for a new applicant for a labor business agent license immediately upon this act becoming a law.

History.—s. 3, ch. 65-396; ss. 16, 35, ch. 69-106; s. 153, ch. 77-104; s. 6, ch. 77-110; s. 39, ch. 79-7; s. 33, ch. 83-174; s. 23, ch. 95-345; s. 133, ch. 2000-165.



447.17 - Civil remedy; injunctive relief.

447.17 Civil remedy; injunctive relief.—

(1) Any person who may be denied employment or discriminated against in his or her employment on account of membership or nonmembership in any labor union or labor organization shall be entitled to recover from the discriminating employer, other person, firm, corporation, labor union, labor organization, or association, acting separately or in concert, in the courts of this state, such damages as he or she may have sustained and the costs of suit, including reasonable attorney’s fees. If such employer, other person, firm, corporation, labor union, labor organization, or association acted willfully and with malice or reckless indifference to the rights of others, punitive damages may be assessed against such employer, other person, firm, corporation, labor union, labor organization, or association.

(2) Any person sustaining injury as a result of any violation or threatened violation of the provisions of this section shall be entitled to injunctive relief against any and all violators or persons threatening violation.

(3) The remedy and relief provided for by this section shall not be available to public employees as defined in part II of this chapter.

History.—s. 2, ch. 74-100; s. 1, ch. 77-174; s. 4, ch. 77-343; s. 151, ch. 97-103.






Part II - PUBLIC EMPLOYEES (ss. 447.201-447.609)

447.201 - Statement of policy.

447.201 Statement of policy.—The public policy of this state, and the purpose of this part, is to provide statutory implementation of s. 6, Art. I of the State Constitution, with respect to public employees; to promote harmonious and cooperative relationships between government and its employees, both collectively and individually; and to protect the public by assuring, at all times, the orderly and uninterrupted operations and functions of government. Nothing herein shall be construed either to encourage or discourage organization of public employees. This state’s public policy is best effectuated by:

(1) Granting to public employees the right of organization and representation;

(2) Requiring the state, local governments, and other political subdivisions to negotiate with bargaining agents duly certified to represent public employees;

(3) Creating a Public Employees Relations Commission to assist in resolving disputes between public employees and public employers; and

(4) Recognizing the constitutional prohibition against strikes by public employees and providing remedies for violations of such prohibition.

History.—s. 3, ch. 74-100; s. 5, ch. 77-343; s. 35, ch. 2001-43.



447.203 - Definitions.

447.203 Definitions.—As used in this part:

(1) “Commission” means the Public Employees Relations Commission created by s. 447.205.

(2) “Public employer” or “employer” means the state or any county, municipality, or special district or any subdivision or agency thereof which the commission determines has sufficient legal distinctiveness properly to carry out the functions of a public employer. With respect to all public employees determined by the commission as properly belonging to a statewide bargaining unit composed of State Career Service System employees or Selected Professional Service employees, the Governor shall be deemed to be the public employer; and the Board of Governors of the State University System, or the board’s designee, shall be deemed to be the public employer with respect to all public employees of each constituent state university. The board of trustees of a community college shall be deemed to be the public employer with respect to all employees of the community college. The district school board shall be deemed to be the public employer with respect to all employees of the school district. The Board of Trustees of the Florida School for the Deaf and the Blind shall be deemed to be the public employer with respect to the academic and academic administrative personnel of the Florida School for the Deaf and the Blind. The Governor shall be deemed to be the public employer with respect to all employees in the Correctional Education Program of the Department of Corrections established pursuant to s. 944.801.

(3) “Public employee” means any person employed by a public employer except:

(a) Those persons appointed by the Governor or elected by the people, agency heads, and members of boards and commissions.

(b) Those persons holding positions by appointment or employment in the organized militia.

(c) Those individuals acting as negotiating representatives for employer authorities.

(d) Those persons who are designated by the commission as managerial or confidential employees pursuant to criteria contained herein.

(e) Those persons holding positions of employment with the Florida Legislature.

(f) Those persons who have been convicted of a crime and are inmates confined to institutions within the state.

(g) Those persons appointed to inspection positions in federal/state fruit and vegetable inspection service whose conditions of appointment are affected by the following:

1. Federal license requirement.

2. Federal autonomy regarding investigation and disciplining of appointees.

3. Frequent transfers due to harvesting conditions.

(h) Those persons employed by the Public Employees Relations Commission.

(i) Those persons enrolled as undergraduate students in a state university who perform part-time work for the state university.

(4) “Managerial employees” are those employees who:

(a) Perform jobs that are not of a routine, clerical, or ministerial nature and require the exercise of independent judgment in the performance of such jobs and to whom one or more of the following applies:

1. They formulate or assist in formulating policies which are applicable to bargaining unit employees.

2. They may reasonably be required on behalf of the employer to assist in the preparation for the conduct of collective bargaining negotiations.

3. They have a role in the administration of agreements resulting from collective bargaining negotiations.

4. They have a significant role in personnel administration.

5. They have a significant role in employee relations.

6. They are included in the definition of administrative personnel contained in s. 1012.01(3).

7. They have a significant role in the preparation or administration of budgets for any public agency or institution or subdivision thereof.

(b) Serve as police chiefs, fire chiefs, or directors of public safety of any police, fire, or public safety department. Other police officers, as defined in s. 943.10(1), and firefighters, as defined in s. 633.102, may be determined by the commission to be managerial employees of such departments. In making such determinations, the commission shall consider, in addition to the criteria established in paragraph (a), the paramilitary organizational structure of the department involved.

However, in determining whether an individual is a managerial employee pursuant to paragraph (a) or paragraph (b), above, the commission may consider historic relationships of the employee to the public employer and to coemployees.

(5) “Confidential employees” are persons who act in a confidential capacity to assist or aid managerial employees as defined in subsection (4).

(6) “Strike” means the concerted failure of employees to report for duty; the concerted absence of employees from their positions; the concerted stoppage of work by employees; the concerted submission of resignations by employees; the concerted abstinence in whole or in part by any group of employees from the full and faithful performance of the duties of employment with a public employer for the purpose of inducing, influencing, condoning, or coercing a change in the terms and conditions of employment or the rights, privileges, or obligations of public employment, or participating in a deliberate and concerted course of conduct which adversely affects the services of the public employer; the concerted failure of employees to report for work after the expiration of a collective bargaining agreement; and picketing in furtherance of a work stoppage. The term “strike” shall also mean any overt preparation, including, but not limited to, the establishment of strike funds with regard to the above-listed activities.

(7) “Strike funds” are any appropriations by an employee organization which are established to directly or indirectly aid any employee or employee organization to participate in a strike in the state.

(8) “Bargaining unit” means either that unit determined by the commission, that unit determined through local regulations promulgated pursuant to s. 447.603, or that unit determined by the public employer and the public employee organization and approved by the commission to be appropriate for the purposes of collective bargaining. However, no bargaining unit shall be defined as appropriate which includes employees of two employers that are not departments or divisions of the state, a county, a municipality, or other political entity.

(9) “Chief executive officer” for the state shall mean the Governor and for other public employers shall mean the person, whether elected or appointed, who is responsible to the legislative body of the public employer for the administration of the governmental affairs of the public employer.

(10) “Legislative body” means the State Legislature, the board of county commissioners, the district school board, the governing body of a municipality, or the governing body of an instrumentality or unit of government having authority to appropriate funds and establish policy governing the terms and conditions of employment and which, as the case may be, is the appropriate legislative body for the bargaining unit. For purposes of s. 447.403, the Board of Governors of the State University System, or the board’s designee, shall be deemed to be the legislative body with respect to all employees of each constituent state university. For purposes of s. 447.403 the board of trustees of a community college shall be deemed to be the legislative body with respect to all employees of the community college.

(11) “Employee organization” or “organization” means any labor organization, union, association, fraternal order, occupational or professional society, or group, however organized or constituted, which represents, or seeks to represent, any public employee or group of public employees concerning any matters relating to their employment relationship with a public employer.

(12) “Bargaining agent” means the employee organization which has been certified by the commission as representing the employees in the bargaining unit, as provided in s. 447.307, or its representative.

(13) “Professional employee” means:

(a) Any employee engaged in work in any two or more of the following categories:

1. Work predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical, or physical work;

2. Work involving the consistent exercise of discretion and judgment in its performance;

3. Work of such a character that the output produced or the result accomplished cannot be standardized in relation to a given period of time; and

4. Work requiring advanced knowledge in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning or a hospital, as distinguished from a general academic education, an apprenticeship, or training in the performance of routine mental or physical processes.

(b) Any employee who:

1. Has completed the course of specialized intellectual instruction and study described in subparagraph 4. of paragraph (a); and

2. Is performing related work under supervision of a professional person to qualify to become a professional employee as defined in paragraph (a).

(14) “Collective bargaining” means the performance of the mutual obligations of the public employer and the bargaining agent of the employee organization to meet at reasonable times, to negotiate in good faith, and to execute a written contract with respect to agreements reached concerning the terms and conditions of employment, except that neither party shall be compelled to agree to a proposal or be required to make a concession unless otherwise provided in this part.

(15) “Membership dues deduction” means the practice of a public employer of deducting dues and uniform assessments from the salary or wages of a public employee. Such term also means the practice of a public employer of transmitting the sums so deducted to such employee organization.

(16) “Civil service” means any career, civil, or merit system used by any public employer.

(17) “Good faith bargaining” shall mean, but not be limited to, the willingness of both parties to meet at reasonable times and places, as mutually agreed upon, in order to discuss issues which are proper subjects of bargaining, with the intent of reaching a common accord. It shall include an obligation for both parties to participate actively in the negotiations with an open mind and a sincere desire, as well as making a sincere effort, to resolve differences and come to an agreement. In determining whether a party failed to bargain in good faith, the commission shall consider the total conduct of the parties during negotiations as well as the specific incidents of alleged bad faith. Incidents indicative of bad faith shall include, but not be limited to, the following occurrences:

(a) Failure to meet at reasonable times and places with representatives of the other party for the purpose of negotiations.

(b) Placing unreasonable restrictions on the other party as a prerequisite to meeting.

(c) Failure to discuss bargainable issues.

(d) Refusing, upon reasonable written request, to provide public information, excluding work products as defined in s. 447.605.

(e) Refusing to negotiate because of an unwanted person on the opposing negotiating team.

(f) Negotiating directly with employees rather than with their certified bargaining agent.

(g) Refusing to reduce a total agreement to writing.

(18) “Student representative” means the representative selected by each community college or university student government association. Each representative may be present at all negotiating sessions that take place between the appropriate public employer and an exclusive bargaining agent. The representative must be enrolled as a student with at least 8 credit hours in the respective community college or university during his or her term as student representative.

History.—s. 3, ch. 74-100; s. 1, ch. 76-39; s. 1, ch. 76-214; s. 1, ch. 76-269; s. 1, ch. 77-174; s. 6, ch. 77-343; s. 1, ch. 79-100; s. 118, ch. 79-222; s. 2, ch. 81-305; ss. 10, 12, ch. 85-241; s. 12, ch. 85-318; s. 5, ch. 86-145; s. 35, ch. 89-526; s. 12, ch. 90-365; s. 21, ch. 91-55; s. 14, ch. 91-269; s. 1, ch. 94-89; s. 12, ch. 95-325; s. 152, ch. 97-103; s. 1, ch. 2000-156; s. 1006, ch. 2002-387; s. 52, ch. 2007-217; s. 140, ch. 2013-183.



447.205 - Public Employees Relations Commission.

447.205 Public Employees Relations Commission.—

(1) The Public Employees Relations Commission, hereinafter referred to as the “commission,” shall be composed of a chair and two part-time members to be appointed by the Governor, subject to confirmation by the Senate, from persons representative of the public and known for their objective and independent judgment, who shall not be employed by, or hold any commission with, any governmental unit in the state or any employee organization, as defined in this part, while in such office. In no event shall more than one appointee be a person who, on account of previous vocation, employment, or affiliation, is, or has been, classified as a representative of employers; and in no event shall more than one such appointee be a person who, on account of previous vocation, employment, or affiliation, is, or has been, classified as a representative of employees or employee organizations. The chair of the commission shall devote full time to commission duties and shall not engage in any other business, vocation, or employment while in such office. The part-time members shall not engage in any business, vocation, or employment that conflicts with their duties while in such office. Beginning January 1, 1980, the chair shall be appointed for a term of 4 years, one commissioner for a term of 1 year, and one commissioner for a term of 2 years. Thereafter, every term of office shall be for 4 years; and each term of the office of chair shall commence on January 1 of the second year following each regularly scheduled general election at which a Governor is elected to a full term of office. In the event of a vacancy prior to the expiration of a term of office, an appointment shall be made for the unexpired term of that office. The chair shall be responsible for the administrative functions of the commission and shall have the authority to employ such personnel as may be necessary to carry out the provisions of this part. Once appointed to the office of chair, the chair shall serve as chair for the duration of the term of office of chair. Nothing contained herein prohibits a chair or commissioner from serving multiple terms.

(2) The chair and the other commissioners shall be paid annual salaries to be fixed by law. Such salaries shall be paid in equal monthly installments. All commissioners shall be reimbursed for expenses, as provided in s. 112.061.

(3) The commission, in the performance of its powers and duties under this part, shall not be subject to control, supervision, or direction by the Department of Management Services.

(4) The property, personnel, and appropriations related to the commission’s specified authority, powers, duties, and responsibilities shall be provided to the commission by the Department of Management Services.

(5) The commission shall make such expenditures, including expenditures for personal services and rent at the seat of government and elsewhere, for law books, books of reference, periodicals, furniture, equipment, and supplies, and for printing and binding, as may be necessary in exercising its authority and powers and carrying out its duties and responsibilities. All such expenditures of the commission shall be allowed and paid upon the presentation of itemized vouchers therefor approved by the chair.

(6) The commission may, in its discretion, charge for publications, subscriptions, and copies of records and documents. Such funds shall be deposited in a trust fund to be established by the commission and shall be used to help defray the cost of providing such publications, subscriptions, and copies of records and documents.

(7) The commission shall maintain and keep open during reasonable business hours an office, which shall be provided in the Capitol Center for the transaction of its business, at which its official records and papers shall be kept. The commission may hold sessions and conduct hearings at any place within the state.

(8) The commission shall have a seal for authentication of its orders and proceedings, upon which shall be inscribed the words “State of Florida—Employees Relations Commission—and which shall be judicially noticed.

(9) The commission is expressly authorized to provide by rule for, and to destroy, obsolete records of the commission.

(10) The deliberations of the commission in any proceeding before it are closed and exempt from the provisions of s. 286.011. However, any hearing held or oral argument heard by the commission pursuant to chapter 120 or this chapter shall be open to the public. All draft orders developed in preparation for, or preliminary to, the issuance of a final written order are confidential and exempt from the provisions of s. 119.07(1).

(11) Any hearing held under this chapter shall be conducted according to the provisions of ss. 120.569 and 120.57 by the commission, a member of the commission, or a hearing officer designated by the commission who is an employee of the commission and a member of The Florida Bar.

(12) The commission may appoint an employee as elections supervisor to conduct elections in accordance with this chapter.

History.—s. 3, ch. 74-100; s. 7, ch. 77-343; s. 40, ch. 79-7; s. 1, ch. 79-85; s. 189, ch. 79-400; s. 2, ch. 84-228; s. 1, ch. 91-151; s. 15, ch. 91-269; s. 299, ch. 96-406; s. 201, ch. 96-410; s. 1073, ch. 97-103; s. 36, ch. 2001-43; s. 1, ch. 2011-57.



447.207 - Commission; powers and duties.

447.207 Commission; powers and duties.—

(1) The commission shall, in accordance with chapter 120, adopt, promulgate, amend, or rescind such rules and regulations as it deems necessary and administratively feasible to carry out the provisions of this part.

(2) To accomplish the objectives and carry out the duties prescribed by this part, the commission may preserve and enforce order during any proceeding; issue subpoenas for, administer oaths or affirmations to, and compel the attendance and testimony of witnesses; or issue subpoenas for, and compel the production of, books, papers, records, documents, and other evidence. However, in the absence of extraordinary circumstances, no subpoena shall issue which commands the attendance or testimony of any commissioner or any commission employee at a commission proceeding with respect to the performance of official or assigned duties, or the production of books, papers, records, or documents of the commission which have been prepared during the performance of such duties.

(3) If any person:

(a) Misbehaves during a proceeding or so near the place thereof as to obstruct the same;

(b) Neglects to produce, after having been ordered to do so, any pertinent book, paper, record, or document; or

(c) Refuses or fails to appear after having been subpoenaed or, upon appearing, refuses to take oath or affirmation as a witness or, after having taken the oath, refuses to be examined according to law,

the commission shall certify the facts to the circuit court having jurisdiction in the county where the proceeding is taking place, which shall thereupon in a summary manner hear the evidence as to the acts complained of and, if the evidence so warrants, punish such person in the same manner and to the same extent as for a contempt committed before the court or commit such person upon the same conditions as if the doing of the forbidden act had occurred with reference to the process or order of, or in the presence of, the court.

(4) Any subpoena, notice of hearing, or other process or notice of the commission issued under the provisions of this part shall be served personally or by certified mail. A return made and verified by the individual making such service and setting forth the manner of such service is proof of service, and a returned post office receipt, when certified mail is used, is proof of service. All process of any court to which application may be made under the provisions of this part shall be served in the county wherein the persons required to be served reside or may be found.

(5) The commission shall adopt rules as to the qualifications of persons who may serve as mediators and special magistrates and shall maintain lists of such qualified persons who are not employees of the commission. The commission may initiate dispute resolution procedures by special magistrates, pursuant to the provisions of this part.

(6) Pursuant to its established procedures, the commission shall resolve questions and controversies concerning claims for recognition as the bargaining agent for a bargaining unit, determine or approve units appropriate for purposes of collective bargaining, expeditiously process charges of unfair labor practices and violations of s. 447.505 by public employees, and resolve such other questions and controversies as it may be authorized herein to undertake. The petitioner, charging party, respondent, and any intervenors shall be the adversary parties before the commission in any adjudicatory proceeding conducted pursuant to this part. Any commission statement of general applicability that implements, interprets, or prescribes law or policy, made in the course of adjudicating a case pursuant to s. 447.307 or s. 447.503 shall not constitute a rule within the meaning of s. 120.52.

(7) The commission shall provide by rule a procedure for the filing and prompt disposition of petitions for a declaratory statement as to the applicability of any statutory provision or any rule or order of the commission. Such rule or rules shall provide for, but not be limited to, an expeditious disposition of petitions posing questions relating to potential unfair labor practices. Commission disposition of a petition shall be final agency action and shall not constitute a rule as defined in s. 120.52.

(8) The commission or its designated agent shall hear appeals arising out of any suspension, reduction in pay, demotion, or dismissal of any permanent employee in the State Career Service System in the manner provided in s. 110.227.

(9) Pursuant to s. 447.208, the commission or its designated agent shall hear appeals, and enter such orders as it deems appropriate, arising out of:

(a) Section 110.124, relating to termination or transfer of State Career Service System employees aged 65 or older.

(b) Section 112.044(4), relating to age discrimination.

(c) Section 295.11, relating to reasons for not employing a preferred veteran applicant.

(10) Appeals to the commission pursuant to subsection (8) or subsection (9) shall be the exclusive administrative review of such actions, notwithstanding the provisions of chapter 120. However, nothing in this subsection shall affect an employee’s rights pursuant to s. 447.401 or s. 447.503.

(11) Decisions issued by the commission pursuant to subsection (8) or subsection (9) shall be final agency action which shall be reviewable pursuant to s. 447.504.

History.—s. 3, ch. 74-100; s. 8, ch. 77-343; s. 2, ch. 79-85; s. 190, ch. 79-400; s. 83, ch. 86-163; s. 8, ch. 91-220; s. 19, ch. 91-431; s. 36, ch. 96-399; s. 202, ch. 96-410; s. 37, ch. 2001-43; s. 80, ch. 2004-11.



447.208 - Procedure with respect to certain appeals under s. 447.207.

447.208 Procedure with respect to certain appeals under s. 447.207.—

(1) Any person filing an appeal pursuant to subsection (9) of s. 447.207 shall be entitled to a hearing pursuant to subsections (4) and (5) of s. 447.503 and in accordance with chapter 120; however, the hearing shall be conducted within 30 days of the filing of an appeal with the commission, unless an extension of time is granted by the commission for good cause. Discovery may be granted only upon a showing of extraordinary circumstances. A party requesting discovery shall demonstrate a substantial need for the information requested and an inability to obtain relevant information by other means. To the extent that chapter 120 is inconsistent with these provisions, the procedures contained in this section shall govern.

(2) This section does not prohibit any person from representing himself or herself in proceedings before the commission or from being represented by legal counsel or by any individual who qualifies as a representative pursuant to rules promulgated and adopted by the commission.

(3) Any order of the commission issued under this section may include back pay, if applicable, and an amount, to be determined by the commission and paid by the agency, for reasonable attorney’s fees, witness fees, and other out-of-pocket expenses incurred during the prosecution of an appeal against an agency in which the commission sustains the employee. In determining the amount of an attorney’s fee, the commission shall consider only the number of hours reasonably spent on the appeal, comparing the number of hours spent on similar cases and the reasonable hourly rate charged in the geographic area for similar appeals, but not including litigation over the amount of the attorney’s fee. This paragraph applies to future and pending cases.

History.—s. 84, ch. 86-163; s. 37, ch. 87-238; s. 31, ch. 91-57; s. 2, ch. 91-151; s. 49, ch. 95-228; s. 134, ch. 95-418; s. 153, ch. 97-103; s. 54, ch. 99-399; s. 100, ch. 2000-349; s. 38, ch. 2001-43.



447.2085 - Commission rules concerning appeals under s. 447.207.

447.2085 Commission rules concerning appeals under s. 447.207.—The Public Employees Relations Commission shall promulgate rules concerning the receipt, processing, and resolution of appeals filed under subsections (8) and (9) of s. 447.207.

History.—s. 86, ch. 86-163.



447.209 - Public employer’s rights.

447.209 Public employer’s rights.—It is the right of the public employer to determine unilaterally the purpose of each of its constituent agencies, set standards of services to be offered to the public, and exercise control and discretion over its organization and operations. It is also the right of the public employer to direct its employees, take disciplinary action for proper cause, and relieve its employees from duty because of lack of work or for other legitimate reasons. However, the exercise of such rights shall not preclude employees or their representatives from raising grievances, should decisions on the above matters have the practical consequence of violating the terms and conditions of any collective bargaining agreement in force or any civil or career service regulation.

History.—s. 3, ch. 74-100.



447.301 - Public employees’ rights; organization and representation.

447.301 Public employees’ rights; organization and representation.—

(1) Public employees shall have the right to form, join, and participate in, or to refrain from forming, joining, or participating in, any employee organization of their own choosing.

(2) Public employees shall have the right to be represented by any employee organization of their own choosing and to negotiate collectively, through a certified bargaining agent, with their public employer in the determination of the terms and conditions of their employment. Public employees shall have the right to be represented in the determination of grievances on all terms and conditions of their employment. Public employees shall have the right to refrain from exercising the right to be represented.

(3) Public employees shall have the right to engage in concerted activities not prohibited by law, for the purpose of collective bargaining or other mutual aid or protection. Public employees shall also have the right to refrain from engaging in such activities.

(4) Nothing in this part shall be construed to prevent any public employee from presenting, at any time, his or her own grievances, in person or by legal counsel, to his or her public employer and having such grievances adjusted without the intervention of the bargaining agent, if the adjustment is not inconsistent with the terms of the collective bargaining agreement then in effect and if the bargaining agent has been given reasonable opportunity to be present at any meeting called for the resolution of such grievances.

(5) In the case of community colleges and universities, the student government association of each community college or university shall establish procedures for the selection of, and shall select, a student representative to be present, at his or her discretion, at negotiations between the bargaining agent of the employees and the board of trustees. Each student representative shall have access to all written draft agreements and all other written documents pertaining to negotiations exchanged by the appropriate public employer and the bargaining agent, including a copy of any prepared written transcripts of any negotiating session. Each student representative shall have the right at reasonable times during the negotiating session to comment to the parties and to the public upon the impact of proposed agreements on the educational environment of students. Each student representative shall have the right to be accompanied by alternates or aides, not to exceed a combined total of two in number. Each student representative shall be obligated to participate in good faith during all negotiations and shall be subject to the rules and regulations of the Public Employees Relations Commission. The student representatives shall have neither voting nor veto power in any negotiation, action, or agreement. The state or any branch, agency, division, agent, or institution of the state, including community colleges and universities, may not expend any moneys from any source for the payment of reimbursement for travel expenses or per diem to aides, alternates, or student representatives participating in, observing, or contributing to any negotiating sessions between the bargaining parties.

History.—s. 3, ch. 74-100; s. 9, ch. 77-343; s. 191, ch. 79-400; s. 6, ch. 83-214; s. 154, ch. 97-103; s. 1007, ch. 2002-387.



447.303 - Dues; deduction and collection.

447.303 Dues; deduction and collection.—Any employee organization which has been certified as a bargaining agent shall have the right to have its dues and uniform assessments deducted and collected by the employer from the salaries of those employees who authorize the deduction of said dues and uniform assessments. However, such authorization is revocable at the employee’s request upon 30 days’ written notice to the employer and employee organization. Said deductions shall commence upon the bargaining agent’s written request to the employer. Reasonable costs to the employer of said deductions shall be a proper subject of collective bargaining. Such right to deduction, unless revoked pursuant to s. 447.507, shall be in force for so long as the employee organization remains the certified bargaining agent for the employees in the unit. The public employer is expressly prohibited from any involvement in the collection of fines, penalties, or special assessments.

History.—s. 3, ch. 74-100; s. 10, ch. 77-343.



447.305 - Registration of employee organization.

447.305 Registration of employee organization.—

(1) Every employee organization seeking to become a certified bargaining agent for public employees shall register with the commission pursuant to the procedures set forth in s. 120.60 prior to requesting recognition by a public employer for purposes of collective bargaining and prior to submitting a petition to the commission requesting certification as an exclusive bargaining agent. Further, if such employee organization is not registered, it may not participate in a representation hearing, participate in a representation election, or be certified as an exclusive bargaining agent. The application for registration required by this section shall be under oath and in such form as the commission may prescribe and shall include:

(a) The name and address of the organization and of any parent organization or organization with which it is affiliated.

(b) The names and addresses of the principal officers and all representatives of the organization.

(c) The amount of the initiation fee and of the monthly dues which members must pay.

(d) The current annual financial statement of the organization.

(e) The name of its business agent, if any; if different from the business agent, the name of its local agent for service of process; and the addresses where such person or persons can be reached.

(f) A pledge, in a form prescribed by the commission, that the employee organization will conform to the laws of the state and that it will accept members without regard to age, race, sex, religion, or national origin.

(g) A copy of the current constitution and bylaws of the employee organization.

(h) A copy of the current constitution and bylaws of the state and national groups with which the employee organization is affiliated or associated. In lieu of this provision, and upon adoption of a rule by the commission, a state or national affiliate or parent organization of any registering labor organization may annually submit a copy of its current constitution and bylaws.

(2) A registration granted to an employee organization pursuant to the provisions of this section shall run for 1 year from the date of issuance. A registration shall be renewed annually by filing application for renewal under oath with the commission, which application shall reflect any changes in the information provided to the commission in conjunction with the employee organization’s preceding application for registration or previous renewal, whichever is applicable. Each application for renewal of registration shall include a current annual financial report, signed by its president and treasurer or corresponding principal officers, containing the following information in such detail as may be necessary accurately to disclose its financial condition and operations for its preceding fiscal year and in such categories as the commission may prescribe:

(a) Assets and liabilities at the beginning and end of the fiscal year;

(b) Receipts of any kind and the sources thereof;

(c) Salary, allowances, and other direct or indirect disbursements, including reimbursed expenses, to each officer and also to each employee who, during such fiscal year, received more than $10,000 in the aggregate from such employee organization and any other employee organization affiliated with it or with which it is affiliated or which is affiliated with the same national or international employee organization;

(d) Direct and indirect loans made to any officer, employee, or member which aggregated more than $250 during the fiscal year, together with a statement of the purpose, security, if any, and arrangements for repayment; and

(e) Direct and indirect loans to any business enterprise, together with a statement of the purpose, security, if any, and arrangements for repayment.

(3) A registration fee shall accompany each application filed with the commission. The amount charged for an application for registration or renewal of registration shall not exceed $15. All such money collected by the commission shall be deposited in the General Revenue Fund.

(4) Notification of registrations and renewals of registration shall be furnished at regular intervals by the commission to the Department of Business and Professional Regulation.

(5) Every employee organization shall keep accurate accounts of its income and expenses, which accounts shall be open for inspection at all reasonable times by any member of the organization or by the commission.

History.—s. 3, ch. 74-100; s. 11, ch. 77-343; s. 2, ch. 79-89; s. 34, ch. 83-174; s. 24, ch. 95-345; s. 134, ch. 2000-165; s. 60, ch. 2002-194.



447.307 - Certification of employee organization.

447.307 Certification of employee organization.—

(1)(a) Any employee organization which is designated or selected by a majority of public employees in an appropriate unit as their representative for purposes of collective bargaining shall request recognition by the public employer. The public employer shall, if satisfied as to the majority status of the employee organization and the appropriateness of the proposed unit, recognize the employee organization as the collective bargaining representative of employees in the designated unit. Upon recognition by a public employer, the employee organization shall immediately petition the commission for certification. The commission shall review only the appropriateness of the unit proposed by the employee organization. If the unit is appropriate according to the criteria used in this part, the commission shall immediately certify the employee organization as the exclusive representative of all employees in the unit. If the unit is inappropriate according to the criteria used in this part, the commission may dismiss the petition.

(b) Whenever a public employer recognizes an employee organization on the basis of majority status and on the basis of appropriateness in accordance with subparagraph (4)(f)5. of this section, the commission shall, in the absence of inclusion of a prohibited category of employees or violation of s. 447.501, certify the proposed unit.

(2) If the public employer refuses to recognize the employee organization, the employee organization may file a petition with the commission for certification as the bargaining agent for a proposed bargaining unit. The petition shall be accompanied by dated statements signed by at least 30 percent of the employees in the proposed unit, indicating that such employees desire to be represented for purposes of collective bargaining by the petitioning employee organization. Once a petition for certification has been filed by an employee organization, any registered employee organization desiring placement on the ballot in any election to be conducted pursuant to this section may be permitted by the commission to intervene in the proceeding upon motion accompanied by dated statements signed by at least 10 percent of the employees in the proposed unit, indicating that such employees desire to be represented for the purposes of collective bargaining by the moving employee organization. The petitions and dated statements signed by the employees are confidential and exempt from the provisions of s. 119.07(1), except that any employee, employer, or employee organization having sufficient reason to believe any of the employee signatures were obtained by collusion, coercion, intimidation, or misrepresentation or are otherwise invalid shall be given a reasonable opportunity to verify and challenge the signatures appearing on the petition.

(3)(a) The commission or one of its designated agents shall investigate the petition to determine its sufficiency; if it has reasonable cause to believe that the petition is sufficient, the commission shall provide for an appropriate hearing upon due notice. Such a hearing may be conducted by an agent of the commission. If the commission finds the petition to be insufficient, it may dismiss the petition. If the commission finds upon the record of the hearing that the petition is sufficient, it shall immediately:

1. Define the proposed bargaining unit and determine which public employees shall be qualified and entitled to vote at any election held by the commission.

2. Identify the public employer or employers for purposes of collective bargaining with the bargaining agent.

3. Order an election by secret ballot, the cost of said election and any required runoff election to be borne equally by the parties, except as the commission may provide by rule. The commission’s order assessing costs of an election may be enforced pursuant to the provisions of this part.

(b) When an employee organization is selected by a majority of the employees voting in an election, the commission shall certify the employee organization as the exclusive collective bargaining representative of all employees in the unit. Certification is effective upon the issuance of the final order by the commission or, if the final order is appealed, at the time the appeal is exhausted or any stay is vacated by the commission or the court.

(c) In any election in which none of the choices on the ballot receives the vote of a majority of the employees voting, a runoff election shall be held according to rules promulgated by the commission.

(d) No petition may be filed seeking an election in any proposed or existing appropriate bargaining unit to determine the exclusive bargaining agent within 12 months after the date of a commission order verifying a representation election or, if an employee organization prevails, within 12 months after the date of an effective certification covering any of the employees in the proposed or existing bargaining unit. Furthermore, if a valid collective bargaining agreement covering any of the employees in a proposed unit is in effect, a petition for certification may be filed with the commission only during the period extending from 150 days to 90 days immediately preceding the expiration date of that agreement, or at any time subsequent to its expiration date but prior to the effective date of any new agreement. The effective date of a collective bargaining agreement means the date of ratification by both parties, if the agreement becomes effective immediately or retroactively; or its actual effective date, if the agreement becomes effective after its ratification date.

(4) In defining a proposed bargaining unit, the commission shall take into consideration:

(a) The principles of efficient administration of government.

(b) The number of employee organizations with which the employer might have to negotiate.

(c) The compatibility of the unit with the joint responsibilities of the public employer and public employees to represent the public.

(d) The power of the officials of government at the level of the unit to agree, or make effective recommendations to another administrative authority or to a legislative body, with respect to matters of employment upon which the employee desires to negotiate.

(e) The organizational structure of the public employer.

(f) Community of interest among the employees to be included in the unit, considering:

1. The manner in which wages and other terms of employment are determined.

2. The method by which jobs and salary classifications are determined.

3. The interdependence of jobs and interchange of employees.

4. The desires of the employees.

5. The history of employee relations within the organization of the public employer concerning organization and negotiation and the interest of the employees and the employer in the continuation of a traditional, workable, and accepted negotiation relationship.

(g) The statutory authority of the public employer to administer a classification and pay plan.

(h) Such other factors and policies as the commission may deem appropriate.

However, no unit shall be established or approved for purposes of collective bargaining which includes both professional and nonprofessional employees unless a majority of each group votes for inclusion in such unit.

History.—s. 3, ch. 74-100; s. 12, ch. 77-343; s. 2, ch. 79-100; s. 16, ch. 91-269; s. 1, ch. 92-17; s. 300, ch. 96-406.



447.3075 - Law enforcement bargaining units; separate units required; establishment.

447.3075 Law enforcement bargaining units; separate units required; establishment.—Notwithstanding any other provision of law, administrative rule, or administrative agency decision to the contrary, any state law enforcement agency that has 1,200 or more officers shall be in a bargaining unit that is separate from officers in other state law enforcement agencies. If the application of this section requires that a new state law enforcement bargaining unit be created, a question concerning representation is not deemed to have arisen regarding the new unit or the existing unit.

History.—s. 2, ch. 2007-42.



447.308 - Revocation of certification of employee organization.

447.308 Revocation of certification of employee organization.—

(1) Any employee or group of employees which no longer desires to be represented by the certified bargaining agent may file with the commission a petition to revoke certification. The petition shall be accompanied by dated statements signed by at least 30 percent of the employees in the unit, indicating that such employees no longer desire to be represented for purposes of collective bargaining by the certified bargaining agent. The time of filing said petition shall be governed by the provisions of s. 447.307(3)(d) relating to petitions for certification. Any employee or employee organization having sufficient reason to believe any of the employee signatures were obtained by collusion, coercion, intimidation, or misrepresentation or are otherwise invalid shall be given a reasonable opportunity to verify and challenge the signatures appearing on the petition. The commission or one of its designated agents shall investigate the petition to determine its sufficiency. If the commission finds the petition to be insufficient, it may dismiss the petition. If the commission finds that the petition is sufficient, it shall immediately:

(a) Identify the bargaining unit and determine which public employees shall be qualified and entitled to vote in the election held by the commission.

(b) Identify the public employer or employers.

(c) Order an election by secret ballot, the cost of said election to be borne equally by the parties, except as the commission may provide by rule. The commission’s order assessing costs of an election may be enforced pursuant to the provisions of this part.

(2) If a majority of the employees voting in such election vote against the continuation of representation by the certified bargaining agent, the certification of the employee organization as the exclusive bargaining agent for the employees in the bargaining unit shall be revoked.

(3) If a majority of the employees voting in such election do not vote against the continuation of representation by the certified bargaining agent, the certification of the employee organization as the exclusive bargaining agent for the employees in the unit shall be retained by the organization.

History.—s. 2, ch. 79-100.



447.309 - Collective bargaining; approval or rejection.

447.309 Collective bargaining; approval or rejection.—

(1) After an employee organization has been certified pursuant to the provisions of this part, the bargaining agent for the organization and the chief executive officer of the appropriate public employer or employers, jointly, shall bargain collectively in the determination of the wages, hours, and terms and conditions of employment of the public employees within the bargaining unit. The chief executive officer or his or her representative and the bargaining agent or its representative shall meet at reasonable times and bargain in good faith. In conducting negotiations with the bargaining agent, the chief executive officer or his or her representative shall consult with, and attempt to represent the views of, the legislative body of the public employer. Any collective bargaining agreement reached by the negotiators shall be reduced to writing, and such agreement shall be signed by the chief executive officer and the bargaining agent. Any agreement signed by the chief executive officer and the bargaining agent shall not be binding on the public employer until such agreement has been ratified by the public employer and by public employees who are members of the bargaining unit, subject to the provisions of subsections (2) and (3). However, with respect to statewide bargaining units, any agreement signed by the Governor and the bargaining agent for such a unit shall not be binding until approved by the public employees who are members of the bargaining unit, subject to the provisions of subsections (2) and (3).

(2)(a) Upon execution of the collective bargaining agreement, the chief executive shall, in his or her annual budget request or by other appropriate means, request the legislative body to appropriate such amounts as shall be sufficient to fund the provisions of the collective bargaining agreement.

(b) If the state is a party to a collective bargaining agreement in which less than the requested amount is appropriated by the Legislature, the collective bargaining agreement shall be administered on the basis of the amounts appropriated by the Legislature. The failure of the Legislature to appropriate funds sufficient to fund the collective bargaining agreement shall not constitute, or be evidence of, any unfair labor practice. All collective bargaining agreements entered into by the state are subject to the appropriations powers of the Legislature, and the provisions of this section shall not conflict with the exclusive authority of the Legislature to appropriate funds.

(3) If any provision of a collective bargaining agreement is in conflict with any law, ordinance, rule, or regulation over which the chief executive officer has no amendatory power, the chief executive officer shall submit to the appropriate governmental body having amendatory power a proposed amendment to such law, ordinance, rule, or regulation. Unless and until such amendment is enacted or adopted and becomes effective, the conflicting provision of the collective bargaining agreement shall not become effective.

(4) If the agreement is not ratified by the public employer or is not approved by a majority vote of employees voting in the unit, in accordance with procedures adopted by the commission, the agreement shall be returned to the chief executive officer and the employee organization for further negotiations.

(5) Any collective bargaining agreement shall not provide for a term of existence of more than 3 years and shall contain all of the terms and conditions of employment of the employees in the bargaining unit during such term except those terms and conditions provided for in applicable merit and civil service rules and regulations.

History.—s. 3, ch. 74-100; s. 13, ch. 77-343; s. 4, ch. 85-77; s. 1, ch. 95-218; s. 155, ch. 97-103.



447.401 - Grievance procedures.

447.401 Grievance procedures.—Each public employer and bargaining agent shall negotiate a grievance procedure to be used for the settlement of disputes between employer and employee, or group of employees, involving the interpretation or application of a collective bargaining agreement. Such grievance procedure shall have as its terminal step a final and binding disposition by an impartial neutral, mutually selected by the parties; however, when the issue under appeal is an allegation of abuse, abandonment, or neglect by an employee under s. 39.201 or s. 415.1034, the grievance may not be decided until the abuse, abandonment, or neglect of a child has been judicially determined. However, an arbiter or other neutral shall not have the power to add to, subtract from, modify, or alter the terms of a collective bargaining agreement. If an employee organization is certified as the bargaining agent of a unit, the grievance procedure then in existence may be the subject of collective bargaining, and any agreement which is reached shall supersede the previously existing procedure. All public employees shall have the right to a fair and equitable grievance procedure administered without regard to membership or nonmembership in any organization, except that certified employee organizations shall not be required to process grievances for employees who are not members of the organization. A career service employee shall have the option of utilizing the civil service appeal procedure, an unfair labor practice procedure, or a grievance procedure established under this section, but such employee is precluded from availing himself or herself to more than one of these procedures.

History.—s. 3, ch. 74-100; s. 1, ch. 74-378; s. 14, ch. 77-343; s. 38, ch. 87-238; s. 12, ch. 88-290; s. 32, ch. 91-57; s. 135, ch. 95-418; s. 156, ch. 97-103; s. 154, ch. 98-403; s. 101, ch. 2000-349.



447.403 - Resolution of impasses.

447.403 Resolution of impasses.—

(1) If, after a reasonable period of negotiation concerning the terms and conditions of employment to be incorporated in a collective bargaining agreement, a dispute exists between a public employer and a bargaining agent, an impasse shall be deemed to have occurred when one of the parties so declares in writing to the other party and to the commission. When an impasse occurs, the public employer or the bargaining agent, or both parties acting jointly, may appoint, or secure the appointment of, a mediator to assist in the resolution of the impasse. If the Governor is the public employer, no mediator shall be appointed.

(2)(a) If no mediator is appointed, or upon the request of either party, the commission shall appoint, and submit all unresolved issues to, a special magistrate acceptable to both parties. If the parties are unable to agree on the appointment of a special magistrate, the commission shall appoint, in its discretion, a qualified special magistrate. However, if the parties agree in writing to waive the appointment of a special magistrate, the parties may proceed directly to resolution of the impasse by the legislative body pursuant to paragraph (4)(d). Nothing in this section precludes the parties from using the services of a mediator at any time during the conduct of collective bargaining.

(b) If the Governor is the public employer, no special magistrate shall be appointed. The parties may proceed directly to the Legislature for resolution of the impasse pursuant to paragraph (4)(d).

(3) The special magistrate shall hold hearings in order to define the area or areas of dispute, to determine facts relating to the dispute, and to render a decision on any and all unresolved contract issues. The hearings shall be held at times, dates, and places to be established by the special magistrate in accordance with rules promulgated by the commission. The special magistrate shall be empowered to administer oaths and issue subpoenas on behalf of the parties to the dispute or on his or her own behalf. Within 15 calendar days after the close of the final hearing, the special magistrate shall transmit his or her recommended decision to the commission and to the representatives of both parties by registered mail, return receipt requested. Such recommended decision shall be discussed by the parties, and each recommendation of the special magistrate shall be deemed approved by both parties unless specifically rejected by either party by written notice filed with the commission within 20 calendar days after the date the party received the special magistrate’s recommended decision. The written notice shall include a statement of the cause for each rejection and shall be served upon the other party.

(4) If either the public employer or the employee organization does not accept, in whole or in part, the recommended decision of the special magistrate:

(a) The chief executive officer of the governmental entity involved shall, within 10 days after rejection of a recommendation of the special magistrate, submit to the legislative body of the governmental entity involved a copy of the findings of fact and recommended decision of the special magistrate, together with the chief executive officer’s recommendations for settling the disputed impasse issues. The chief executive officer shall also transmit his or her recommendations to the employee organization;

(b) The employee organization shall submit its recommendations for settling the disputed impasse issues to such legislative body and to the chief executive officer;

(c) The legislative body or a duly authorized committee thereof shall forthwith conduct a public hearing at which the parties shall be required to explain their positions with respect to the rejected recommendations of the special magistrate;

(d) Thereafter, the legislative body shall take such action as it deems to be in the public interest, including the interest of the public employees involved, to resolve all disputed impasse issues; and

(e) Following the resolution of the disputed impasse issues by the legislative body, the parties shall reduce to writing an agreement which includes those issues agreed to by the parties and those disputed impasse issues resolved by the legislative body’s action taken pursuant to paragraph (d). The agreement shall be signed by the chief executive officer and the bargaining agent and shall be submitted to the public employer and to the public employees who are members of the bargaining unit for ratification. If such agreement is not ratified by all parties, pursuant to the provisions of s. 447.309, the legislative body’s action taken pursuant to the provisions of paragraph (d) shall take effect as of the date of such legislative body’s action for the remainder of the first fiscal year which was the subject of negotiations; however, the legislative body’s action shall not take effect with respect to those disputed impasse issues which establish the language of contractual provisions which could have no effect in the absence of a ratified agreement, including, but not limited to, preambles, recognition clauses, and duration clauses.

(5)(a) Within 5 days after the beginning of the impasse period in accordance with s. 216.163(6), each party shall notify the President of the Senate and the Speaker of the House of Representatives as to all unresolved issues. Upon receipt of the notification, the presiding officers shall appoint a joint select committee to review the position of the parties and render a recommended resolution of all issues remaining at impasse. The recommended resolution shall be returned by the joint select committee to the presiding officers not later than 10 days prior to the date upon which the legislative session is scheduled to commence. During the legislative session, the Legislature shall take action in accordance with this section.

(b) Any actions taken by the Legislature shall bind the parties in accordance with paragraph (4)(c).

History.—s. 3, ch. 74-100; s. 15, ch. 77-343; s. 192, ch. 79-400; s. 1, ch. 80-367; s. 1, ch. 84-228; s. 157, ch. 97-103; s. 44, ch. 2001-43; s. 1008, ch. 2002-387; s. 81, ch. 2004-11; s. 3, ch. 2007-3; s. 12, ch. 2011-37.



447.405 - Factors to be considered by the special magistrate.

447.405 Factors to be considered by the special magistrate.—The special magistrate shall conduct the hearings and render recommended decisions with the objective of achieving a prompt, peaceful, and just settlement of disputes between the public employee organizations and the public employers. The factors, among others, to be given weight by the special magistrate in arriving at a recommended decision shall include:

(1) Comparison of the annual income of employment of the public employees in question with the annual income of employment maintained for the same or similar work of employees exhibiting like or similar skills under the same or similar working conditions in the local operating area involved.

(2) Comparison of the annual income of employment of the public employees in question with the annual income of employment of public employees in similar public employee governmental bodies of comparable size within the state.

(3) The interest and welfare of the public.

(4) Comparison of peculiarities of employment in regard to other trades or professions, specifically with respect to:

(a) Hazards of employment.

(b) Physical qualifications.

(c) Educational qualifications.

(d) Intellectual qualifications.

(e) Job training and skills.

(f) Retirement plans.

(g) Sick leave.

(h) Job security.

(5) Availability of funds.

History.—s. 3, ch. 74-100; s. 16, ch. 77-343; s. 158, ch. 97-103; s. 82, ch. 2004-11.



447.407 - Compensation of mediator and special magistrate; expenses.

447.407 Compensation of mediator and special magistrate; expenses.—The compensation of the mediator and special magistrate, and all stenographic and other expenses, shall be borne equally by the parties.

History.—s. 3, ch. 74-100; s. 17, ch. 77-343; s. 83, ch. 2004-11.



447.409 - Records.

447.409 Records.—All records that are relevant to, or have a bearing upon, any issue or issues raised by the proceedings conducted by the special magistrate shall be made available to the special magistrate by a request in writing to any of the parties to the impasse proceedings. Notice of such request must be furnished to all parties. Any such records that are made available to the special magistrate must also be made available to any other party to the impasse proceedings, upon written request.

History.—s. 3, ch. 74-100; s. 18, ch. 77-343; s. 17, ch. 91-269; s. 301, ch. 96-406; s. 84, ch. 2004-11.



447.4095 - Financial urgency.

447.4095 Financial urgency.—In the event of a financial urgency requiring modification of an agreement, the chief executive officer or his or her representative and the bargaining agent or its representative shall meet as soon as possible to negotiate the impact of the financial urgency. If after a reasonable period of negotiation which shall not exceed 14 days, a dispute exists between the public employer and the bargaining agent, an impasse shall be deemed to have occurred, and one of the parties shall so declare in writing to the other party and to the commission. The parties shall then proceed pursuant to the provisions of s. 447.403. An unfair labor practice charge shall not be filed during the 14 days during which negotiations are occurring pursuant to this section.

History.—s. 2, ch. 95-218; s. 159, ch. 97-103.



447.501 - Unfair labor practices.

447.501 Unfair labor practices.—

(1) Public employers or their agents or representatives are prohibited from:

(a) Interfering with, restraining, or coercing public employees in the exercise of any rights guaranteed them under this part.

(b) Encouraging or discouraging membership in any employee organization by discrimination in regard to hiring, tenure, or other conditions of employment.

(c) Refusing to bargain collectively, failing to bargain collectively in good faith, or refusing to sign a final agreement agreed upon with the certified bargaining agent for the public employees in the bargaining unit.

(d) Discharging or discriminating against a public employee because he or she has filed charges or given testimony under this part.

(e) Dominating, interfering with, or assisting in the formation, existence, or administration of, any employee organization or contributing financial support to such an organization.

(f) Refusing to discuss grievances in good faith pursuant to the terms of the collective bargaining agreement with either the certified bargaining agent for the public employee or the employee involved.

(2) A public employee organization or anyone acting in its behalf or its officers, representatives, agents, or members are prohibited from:

(a) Interfering with, restraining, or coercing public employees in the exercise of any rights guaranteed them under this part or interfering with, restraining, or coercing managerial employees by reason of their performance of job duties or other activities undertaken in the interests of the public employer.

(b) Causing or attempting to cause a public employer to discriminate against an employee because of the employee’s membership or nonmembership in an employee organization or attempting to cause the public employer to violate any of the provisions of this part.

(c) Refusing to bargain collectively or failing to bargain collectively in good faith with a public employer.

(d) Discriminating against an employee because he or she has signed or filed an affidavit, petition, or complaint or given any information or testimony in any proceedings provided for in this part.

(e) Participating in a strike against the public employer by instigating or supporting, in any positive manner, a strike. Any violation of this paragraph shall subject the violator to the penalties provided in this part.

(f) Instigating or advocating support, in any positive manner, for an employee organization’s activities from high school or grade school students or students in institutions of higher learning.

(3) Notwithstanding the provisions of subsections (1) and (2), the parties’ rights of free speech shall not be infringed, and the expression of any arguments or opinions shall not constitute, or be evidence of, an unfair employment practice or of any other violation of this part, if such expression contains no promise of benefits or threat of reprisal or force.

History.—s. 3, ch. 74-100; s. 1, ch. 77-174; s. 160, ch. 97-103.



447.503 - Charges of unfair labor practices.

447.503 Charges of unfair labor practices.—It is the intent of the Legislature that the commission act as expeditiously as possible to settle disputes regarding alleged unfair labor practices. To this end, violations of the provisions of s. 447.501 shall be remedied by the commission in accordance with the following procedures and in accordance with chapter 120; however, to the extent that chapter 120 is inconsistent with the provisions of this section, the procedures contained in this section shall govern:

(1) A proceeding to remedy a violation of the provisions of s. 447.501 shall be initiated by the filing of a charge with the commission by an employer, employee, or employee organization, or any combination thereof. Such a charge shall contain a clear and concise statement of facts constituting the alleged unfair labor practice, including the names of all individuals involved in the alleged unfair labor practice, specific reference to the provisions of s. 447.501 alleged to have been violated, and such other relevant information as the commission may by rule require or allow. Service of the charge shall be made upon each named respondent at the time of filing with the commission. The charge must be accompanied by sworn statements and documentary evidence sufficient to establish a prima facie violation of the applicable unfair labor practice provision. Such supporting evidence is not to be attached to the charge and is to be furnished only to the commission.

(2) The commission, or any agent designated by it for such purpose, shall thereupon review the charge to determine its sufficiency.

(a) If upon review it is determined that the charge is insufficient, the commission or its designated agent may issue a summary dismissal of the charge. A charging party whose charge is dismissed by a designated agent may appeal the dismissal to the commission within 20 days after the date of issuance of the dismissal. If the commission finds the charge to be sufficient, it shall reinstate the charge.

(b) If upon review it is determined that the charge is sufficient, the commission shall notify the parties. Each respondent so charged shall thereupon file an answer to the charge with the commission, and serve a copy upon the charging party, no more than 20 days after service of notification of the sufficiency of the charge, unless otherwise allowed by the commission. The commission, in its discretion, may allow a charge or answer to be amended at any time. The commission may also, in its discretion, allow other interested parties to intervene in the proceeding.

(3) Whenever a charging party alleges that a respondent has engaged in unfair labor practices and that the charging party will suffer substantial and irreparable injury if not granted temporary relief, the commission may petition the circuit court for appropriate injunctive relief pending the final adjudication by the commission with respect to such matter. Upon the filing of any such petition, the court shall cause notice thereof to be served upon the parties and, thereupon, shall have jurisdiction to grant such temporary relief or restraining order as it deems just and proper.

(4) The commission may issue prehearing orders requiring the parties to provide written statements of relevant issues of fact and law and such other information as the commission may require to expedite the resolution of the case. Such orders may further direct the parties to identify witnesses, exchange intended exhibits and documentary evidence, and appear at a conference before the commission or a member thereof, or a designated hearing officer, for the purpose of handling such matters as will aid the commission in expeditiously resolving the case before it.

(5) Whenever the proceeding involves a disputed issue of material fact and an evidentiary hearing is to be conducted:

(a) The commission shall issue and serve upon all parties a notice of hearing before an assigned hearing officer at a time and place specified therein. Such notice shall be issued at least 14 days prior to the scheduled hearing.

(b) The evidentiary hearing shall be conducted by a hearing officer designated by the commission. Said hearing officer may be the commission itself, a member of the commission, or an agent designated by the commission for such purpose, provided that such agent shall be an employee of the commission and a member of The Florida Bar.

(c) Not later than 45 days after the close of the evidentiary hearing, unless extended by the commission with the consent of all parties, the hearing officer shall submit to the commission and to all parties a recommended order which shall include findings of fact and recommended rulings on procedural matters. The recommended order may also include recommended conclusions of law if requested by the commission.

(d) If the hearing was held before the commission or a member of the commission, the commission may elect to issue a final order which is in compliance with ss. 120.569 and 120.57.

(6)(a) If, upon consideration of the record in the case, the commission finds that an unfair labor practice has been committed, it shall issue and cause to be served an order requiring the appropriate party or parties to cease and desist from the unfair labor practice and take such positive action, including reinstatement of employees with or without back pay, as will best implement the general policies expressed in this part. However, no order of the commission shall require the reinstatement of any individual as an employee who has been suspended or discharged, or the payment of any back pay, if the individual was suspended or discharged for cause. The order may further require the party or parties to make periodic reports showing the extent to which it has complied with the order. If, upon consideration of the record in the case, the commission finds that an unfair labor practice has not been or is not being committed, it shall issue an order dismissing the case.

(b) If the commission determines that the alleged unfair labor practice occurred more than 6 months prior to the filing of the charge, the commission shall issue an order dismissing the case, unless the person filing the charge was prevented from doing so by reason of service in the Armed Forces, in which case the 6-month period shall run from the date of the person’s discharge.

(c) The commission may award to the prevailing party all or part of the costs of litigation, reasonable attorney’s fees, and expert witness fees whenever the commission determines that such an award is appropriate.

(d) Final orders of the commission issued pursuant to this section shall be enforced pursuant to the provisions of s. 447.5035 and shall be reviewed pursuant to the provisions of s. 447.504.

History.—s. 3, ch. 74-100; s. 154, ch. 77-104; s. 1, ch. 77-174; s. 19, ch. 77-343; s. 1, ch. 79-295; s. 19, ch. 91-269; s. 203, ch. 96-410; s. 1074, ch. 97-103.



447.5035 - Enforcement of commission orders.

447.5035 Enforcement of commission orders.—In case of any failure by any employer, employee, or employee organization to comply with any order of the commission, upon application of the commission or, notwithstanding the provisions of s. 120.69(1)(b)1., upon application of any person who is a resident of the state and who is substantially interested in such order, any circuit court of this state shall have jurisdiction to enforce the order pursuant to the provisions of s. 120.69. However, if one or more petitions for enforcement and a notice of appeal involving the same agency action are pending at the same time, the district court of appeal considering the notice of appeal shall order all such actions transferred to and consolidated in the district court of appeal. If a petition for enforcement is filed after the time for filing notice of appeal has expired, the respondent may assert as a defense only that the agency action was not intended to apply to respondent or that respondent has complied with the agency action. Petitions for enforcement filed under this part shall be heard expeditiously by the circuit court to which presented and shall take precedence over all other civil matters except prior matters of the same character.

History.—s. 2, ch. 79-295.



447.504 - Judicial review.

447.504 Judicial review.—

(1) The district courts of appeal are empowered, upon the filing of appropriate notices of appeal, to review final orders of the commission pursuant to s. 120.68. A copy of the notice of appeal shall be filed with the commission. The record in the proceeding, certified by the commission, shall be filed with the court in accordance with the Florida Rules of Appellate Procedure.

(2) Upon the filing of a notice of appeal, the appropriate district court of appeal shall thereupon have jurisdiction of the proceeding and may grant such temporary or permanent relief or restraining order as it deems just and proper and may enforce, modify, affirm, or set aside, in whole or in part, the order of the commission. The findings of the commission with respect to questions of fact, if supported by substantial evidence on the record considered as a whole, shall be conclusive.

(3) The court may award to the prevailing party all or part of the costs of litigation and reasonable attorney’s fees and expert witness fees whenever the court determines that such an award is appropriate. However, no such costs or fees shall be assessed against the commission in any appeal from an order issued by the commission in an adjudicatory proceeding between adversary parties conducted pursuant to this part.

(4) The commencement of proceedings under this section shall not, unless specifically ordered by the district court of appeal, operate as a stay of the commission’s order.

(5) Appeals filed under this part shall be heard expeditiously by the district court of appeal to which presented and shall take precedence over all other civil matters except prior matters of the same character.

History.—s. 3, ch. 74-100; s. 20, ch. 77-343; s. 3, ch. 79-295.



447.505 - Strikes prohibited.

447.505 Strikes prohibited.—No public employee or employee organization may participate in a strike against a public employer by instigating or supporting, in any manner, a strike. Any violation of this section shall subject the violator to the penalties provided in this part.

History.—s. 3, ch. 74-100.



447.507 - Violation of strike prohibition; penalties.

447.507 Violation of strike prohibition; penalties.—

(1) Circuit courts having jurisdiction of the parties are vested with the authority to hear and determine all actions alleging violations of s. 447.505. Suits to enjoin violations of s. 447.505 will have priority over all matters on the court’s docket except other emergency matters.

(2) If a public employee, a group of employees, an employee organization, or any officer, agent, or representative of any employee organization engages in a strike in violation of s. 447.505, either the commission or any public employer whose employees are involved or whose employees may be affected by the strike may file suit to enjoin the strike in the circuit court having proper jurisdiction and proper venue of such actions under the Florida Rules of Civil Procedure and Florida Statutes. The circuit court shall conduct a hearing, with notice to the commission and to all interested parties, at the earliest practicable time. If the plaintiff makes a prima facie showing that a violation of s. 447.505 is in progress or that there is a clear, real, and present danger that such a strike is about to commence, the circuit court shall issue a temporary injunction enjoining the strike. Upon final hearing, the circuit court shall either make the injunction permanent or dissolve it.

(3) If an injunction to enjoin a strike issued pursuant to this section is not promptly complied with, on the application of the plaintiff, the circuit court shall immediately initiate contempt proceedings against those who appear to be in violation. An employee organization found to be in contempt of court for violating an injunction against a strike shall be fined an amount deemed appropriate by the court. In determining the appropriate fine, the court shall objectively consider the extent of lost services and the particular nature and position of the employee group in violation. In no event shall the fine exceed $5,000. Each officer, agent, or representative of an employee organization found to be in contempt of court for violating an injunction against a strike shall be fined not less than $50 nor more than $100 for each calendar day that the violation is in progress.

(4) An employee organization shall be liable for any damages which might be suffered by a public employer as a result of a violation of the provisions of s. 447.505 by the employee organization or its representatives, officers, or agents. The circuit court having jurisdiction over such actions is empowered to enforce judgments against employee organizations, as defined in this part, by attachment or garnishment of union initiation fees or dues which are to be deducted or checked off by public employers. No action shall be maintained pursuant to this subsection until all proceedings which were pending before the commission at the time of the strike or which were initiated within 30 days of the strike have been finally adjudicated or otherwise disposed of. In determining the amount of damages, if any, to be awarded to the public employer, the trier of fact shall take into consideration any action or inaction by the public employer or its agents that provoked or tended to provoke the strike by the public employees. The trier of fact shall also take into consideration any damages that might have been recovered by the public employer under subparagraph (6)(a)4.

(5) If the commission, after a hearing on notice conducted according to rules promulgated by the commission, determines that an employee has violated s. 447.505, it may order the termination of his or her employment by the public employer. Notwithstanding any other provision of law, a person knowingly violating the provision of said section may, subsequent to such violation, be appointed, reappointed, employed, or reemployed as a public employee, but only upon the following conditions:

(a) Such person shall be on probation for a period of 18 months following his or her appointment, reappointment, employment, or reemployment, during which period he or she shall serve without permanent status and at the pleasure of the agency head.

(b) His or her compensation may in no event exceed that received immediately prior to the time of the violation.

(c) The compensation of the person may not be increased until after the expiration of 1 year from such appointment, reappointment, employment, or reemployment.

(6)(a) If the commission determines that an employee organization has violated s. 447.505, it may:

1. Issue cease and desist orders as necessary to ensure compliance with its order.

2. Suspend or revoke the certification of the employee organization as the bargaining agent of such employee unit.

3. Revoke the right of dues deduction and collection previously granted to said employee organization pursuant to s. 447.303.

4. Fine the organization up to $20,000 for each calendar day of such violation or determine the approximate cost to the public due to each calendar day of the strike and fine the organization an amount equal to such cost, notwithstanding the fact that the fine may exceed $20,000 for each such calendar day. The fines so collected shall immediately accrue to the public employer and shall be used by him or her to replace those services denied the public as a result of the strike. In determining the amount of damages, if any, to be awarded to the public employer, the commission shall take into consideration any action or inaction by the public employer or its agents that provoked, or tended to provoke, the strike by the public employees.

(b) An organization determined to be in violation of s. 447.505 shall not be certified until 1 year from the date of final payment of any fine against it.

History.—s. 3, ch. 74-100; s. 1, ch. 77-174; s. 21, ch. 77-343; s. 4, ch. 79-295; s. 161, ch. 97-103; s. 39, ch. 2001-43.



447.509 - Other unlawful acts.

447.509 Other unlawful acts.—

(1) Employee organizations, their members, agents, or representatives, or any persons acting on their behalf are hereby prohibited from:

(a) Soliciting public employees during working hours of any employee who is involved in the solicitation.

(b) Distributing literature during working hours in areas where the actual work of public employees is performed, such as offices, warehouses, schools, police stations, fire stations, and any similar public installations. This section shall not be construed to prohibit the distribution of literature during the employee’s lunch hour or in such areas not specifically devoted to the performance of the employee’s official duties.

(c) Instigating or advocating support, in any positive manner, for an employee organization’s activities from high school or grade school students during classroom time.

(2) No employee organization shall directly or indirectly pay any fines or penalties assessed against individuals pursuant to the provisions of this part.

(3) The circuit courts of this state shall have jurisdiction to enforce the provisions of this section by injunction and contempt proceedings, if necessary. A public employee who is convicted of a violation of any provision of this section may be discharged or otherwise disciplined by his or her public employer, notwithstanding further provisions of law, and notwithstanding the provisions of any collective bargaining agreement.

History.—s. 3, ch. 74-100; s. 162, ch. 97-103.



447.51 - Violations not a ground for municipal recall.

447.51 Violations not a ground for municipal recall.—Any violation of this part (Labor Organizations; Public Employees) shall not subject any person to municipal recall and shall not be considered as grounds for municipal recall.

History.—s. 2, ch. 77-279.



447.601 - Merit or civil service system; applicability.

447.601 Merit or civil service system; applicability.—The provisions of this part shall not be construed to repeal, amend, or modify the provisions of any law or ordinance establishing a merit or civil service system for public employees or the rules and regulations adopted pursuant thereto or to prohibit or hinder the establishment of other such personnel systems unless the provisions of such merit or civil service system laws or ordinances or rules and regulations adopted pursuant thereto are in conflict with the provisions of this part, in which event such laws, ordinances, or rules and regulations shall not apply, except as provided in s. 447.301(4).

History.—s. 3, ch. 74-100; s. 120, ch. 79-164.



447.603 - Local option.

447.603 Local option.—

(1) Any district school board or political subdivision, other than the state or a state public authority, may elect to adopt, by ordinance, resolution, or charter amendment, its own local option in lieu of the requirements of this part, provided such provisions and procedures thereby adopted effectively secure to public employees substantially equivalent rights and procedures as set forth in this part. However, notwithstanding any provision of s. 447.205 to the contrary, members of local commissions established pursuant to this section shall be appointed so that the composition of the local commission is as follows: One appointee shall be a person who, on account of previous vocation, employment, or affiliation, is or has been classified as a representative of employers; one appointee shall be a person who, on account of previous vocation, employment, or affiliation, is or has been classified as a representative of employees or employee organizations; and all other appointees, including alternates, shall be persons who, on account of previous vocation, employment, or affiliation, are not or have not been classified as representatives of employers, employees, or employee organizations. The chair and all members of any such local commission shall be appointed for 4-year staggered terms. Neither the chair nor any member shall be employed by, or hold any commission with, any governmental unit in the state or any employee organization while serving in such office.

(2) The public employer shall apply to the commission for review and approval as to whether the local provisions or procedures, or both, are substantially equivalent to the provisions and procedures set forth in this part. No ordinance, resolution, charter amendment, rule, or regulation incorporating such provisions and procedures shall take effect until approved by the commission. Upon approval of the local option and the rules relating thereto, the local commission shall perform the duties set forth under its local option, and the commission may transfer any pending cases, and shall transfer any cases or other matters filed after the approval of the local option that are within the local commission’s jurisdiction, to the local commission for disposition. All public employee agreements now in existence shall remain in effect until their expiration. However, if a local commission is not properly constituted, fails to act or respond to a filing of an employee organization or public employer or public employee within a reasonable and timely period, or acts in a manner clearly inconsistent with the precedent of the commission, the employee organization or public employer or public employee may file a petition with the commission setting forth such circumstances. The commission or one of its designated agents shall investigate the petition to determine its sufficiency, and, if it has reasonable cause to believe the petition is sufficient, the commission shall provide for an appropriate hearing upon due notice. Such a hearing shall be conducted by the commission or its designated agent pursuant to s. 447.503(5). Upon a finding by the commission that the local commission is not properly constituted, has not acted or responded to a filing of the employee organization or public employer or public employee within a reasonable and timely period, or has acted in a manner clearly inconsistent with the precedent of the commission, the commission shall assume jurisdiction of the case, and the decision and findings of the commission in such case shall be binding upon the local commission, the public employer, and the employee organization or public employee. The provisions of this subsection pertaining to the assumption of jurisdiction by the state commission shall have no application to final orders of a local commission which are reviewable by a district court of appeal pursuant to chapter 120.

(3)(a) In order to continuously secure substantially equivalent rights and procedures, the commission may require that any amendment to this part be incorporated into the local option. The commission shall notify the local legislative body or the local commission of any such required amendment by certified mail, return receipt requested. The local legislative body or local commission shall have 60 days from the date of receipt of such notification from the commission within which to submit the required amendment. If the local legislative body or the local commission fails to submit the required amendment within the 60-day period, the commission may suspend the operation of the local commission until the required amendment is submitted. After 50 days of any such suspension, the commission may transfer to itself any cases or other matters pending before the local commission.

(b) No amendment or revision of any ordinance, resolution, charter amendment, rule, or regulation relating to a local option shall become effective without prior approval by the commission. The commission shall act on such amendment or revision within 45 days of receipt of a request.

(4) The provisions of chapter 120 shall apply to local commissions to the same extent that they apply to the commission, except that for purposes of s. 120.545 the “committee” shall be the local legislative body. Notice to the commission shall be provided by any party seeking judicial review of any order of a local commission.

(5) No district school board or political subdivision which has not filed an application for approval by the commission of local provisions or procedures on or before June 1, 1977, shall be permitted to adopt the local option provided in this section.

History.—s. 3, ch. 74-100; s. 1, ch. 77-174; s. 22, ch. 77-343; s. 121, ch. 79-164; s. 1, ch. 80-214; s. 1, ch. 89-50; s. 204, ch. 96-410; s. 17, ch. 99-7.



447.605 - Public meetings and records law; exemptions and compliance.

447.605 Public meetings and records law; exemptions and compliance.—

(1) All discussions between the chief executive officer of the public employer, or his or her representative, and the legislative body or the public employer relative to collective bargaining shall be closed and exempt from the provisions of s. 286.011.

(2) The collective bargaining negotiations between a chief executive officer, or his or her representative, and a bargaining agent shall be in compliance with the provisions of s. 286.011.

(3) All work products developed by the public employer in preparation for negotiations, and during negotiations, shall be confidential and exempt from the provisions of s. 119.07(1).

History.—s. 3, ch. 74-100; s. 23, ch. 77-343; s. 18, ch. 91-269; s. 302, ch. 96-406; s. 1075, ch. 97-103.



447.607 - Commission rules; powers retained by the Legislature.

447.607 Commission rules; powers retained by the Legislature.—The Legislature shall retain the right to approve, amend, or rescind all rules promulgated by the commission pursuant to this part. In the absence of legislative action to the contrary, all rules shall have full force and effect.

History.—s. 5, ch. 74-100; s. 52, ch. 78-95.



447.609 - Representation in proceedings.

447.609 Representation in proceedings.—Any full-time employee or officer of any public employer or employee organization may represent his or her employer or any member of a bargaining unit in any proceeding authorized in this part, excluding the representation of any person or public employer in a court of law by a person who is not a licensed attorney.

History.—s. 24, ch. 77-343; s. 163, ch. 97-103.









Chapter 448 - GENERAL LABOR REGULATIONS

Part I - TERMS AND CONDITIONS OF EMPLOYMENT (ss. 448.01-448.110)

448.01 - Legal day’s work; extra pay.

448.01 Legal day’s work; extra pay.—

(1) Ten hours of labor shall be a legal day’s work, and when any person employed to perform manual labor of any kind by the day, week, month or year renders 10 hours of labor, he or she shall be considered to have performed a legal day’s work, unless a written contract has been signed by the person so employed and the employer, requiring a less or greater number of hours of labor to be performed daily.

(2) Unless such written contract has been made, the person employed shall be entitled to extra pay for all work performed by the requirement of his or her employer in excess of 10 hours’ labor daily.

History.—ss. 1, 2, 3, ch. 1988, 1874; RS 2117, 2118; GS 2641, 2642; RGS 4016, 4017; CGL 5939, 5940; s. 164, ch. 97-103.



448.03 - Threat of discharge to compel employee to trade with any particular firm or person; penalty.

448.03 Threat of discharge to compel employee to trade with any particular firm or person; penalty.—Any person or persons, firm, joint stock company, association or corporation organized, chartered or incorporated by and under the laws of this state, either as owner or lessee, having persons in their service as employees, who shall discharge any employee or threaten to discharge any employee in their service for trading or dealing, or for not trading or dealing as a customer or patron with any particular merchant or other person or class of persons in any business calling, or shall notify any employee either by general or special notice, directly or indirectly, secretly or openly given, not to trade or deal as a customer or patron with any particular merchant or person or class of persons in any business or calling, under penalty of being discharged from the service of such person, firm, joint stock company, corporation or association shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 5015, 1901; GS 3233; RGS 5066; CGL 7168; s. 374, ch. 71-136.



448.04 - Penalty for officer or agent violating s. 448.03.

448.04 Penalty for officer or agent violating s. 448.03.—Any person acting as an officer or agent of any firm, joint stock company, association or corporation of the kind and character as described in s. 448.03 or for any one of them, who makes or executes any notice, order or threat of the kind therein mentioned and forbidden, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 5015, 1901; GS 3234; RGS 5067; CGL 7169; s. 375, ch. 71-136.



448.045 - Wrongful combinations against workers.

448.045 Wrongful combinations against workers.—If two or more persons shall agree, conspire, combine or confederate together for the purpose of preventing any person from procuring work in any firm or corporation, or to cause the discharge of any person from work in such firm or corporation; or if any person shall verbally or by written or printed communication, threaten any injury to life, property or business of any person for the purpose of procuring the discharge of any worker in any firm or corporation, or to prevent any person from procuring work in such firm or corporation, such persons so combining shall be deemed guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 4144, 1893; GS 3515; RGS 5401; CGL 7542; s. 983, ch. 71-136; s. 165, ch. 97-103.

Note.—Former s. 833.02.



448.05 - Seats to be furnished for employees in stores; penalty.

448.05 Seats to be furnished for employees in stores; penalty.—If any merchant, storekeeper, employer of male or female clerks, salespeople, cash boys or cash girls, or other assistants, in mercantile or other business pursuits, requiring such employees to stand or walk during their active duties, neglect to furnish at his or her own cost or expense suitable chairs, stools or sliding seats attached to the counters or walls, for the use of such employees when not engaged in their active work, and not required to be on their feet in the proper performance of their several duties; or refuse to permit their said employees to make reasonable use of said seats during business hours, for purposes of necessary rest, and when such use will not interfere with humane or reasonable requirements of their employment, he or she shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 4762, 1899; GS 3235; RGS 5068; CGL 7170; s. 376, ch. 71-136; s. 166, ch. 97-103.



448.07 - Wage rate discrimination based on sex prohibited.

448.07 Wage rate discrimination based on sex prohibited.—

(1) DEFINITIONS.—As used in this section, unless the context or subject matter clearly requires otherwise, the following terms shall have the meanings as defined in this section:

(a) “Employee” means any individual employed by an employer, including individuals employed by the state or any of its political subdivisions or instrumentalities of subdivisions.

(b) “Employer” means any person who employs two or more employees.

(c) “Wages” means and includes all compensation paid by an employer or his or her agent for the performance of service by an employee, including the cash value of all compensation paid in any medium other than cash.

(d) “Rate” with reference to wages means the basis of compensation for services by an employee for an employer and includes compensation based on time spent in the performance of such services, on the number of operations accomplished, or on the quality produced or handled.

(e) “Unpaid wages” means the difference between the wages actually paid to an employee and the wages required to be paid an employee pursuant to subsection (3).

(2) DISCRIMINATION ON BASIS OF SEX PROHIBITED.—

(a) No employer shall discriminate between employees on the basis of sex by paying wages to employees at a rate less than the rate at which he or she pays wages to employees of the opposite sex for equal work on jobs the performance of which requires equal skill, effort, and responsibility, and which are performed under similar working conditions, except when such payment is made pursuant to:

1. A seniority system;

2. A merit system;

3. A system which measures earnings by quantity or quality of production; or

4. A differential based on any reasonable factor other than sex when exercised in good faith.

(b) No person shall cause or attempt to cause an employer to discriminate against any employee in violation of the provisions of this section.

(3) CIVIL ACTION FOR UNPAID WAGES.—Any employer or person who violates the provisions of this section is liable to the employee for the amount of the difference between the amount the employee was paid and the amount he or she should have been paid under this section. Nothing in this section allows a claimant to recover more than an amount equal to his or her unpaid wages while so employed for 1 year prior to the filing of the claim. An action to recover such liability may be maintained in any court of competent jurisdiction by the aggrieved employee within 6 months after termination of employment. The court in such action may award to the prevailing party costs of the action and a reasonable attorney’s fee.

(4) Nothing in this section or in s. 725.07, relating to discrimination based on sex in providing equal pay for equal services performed, is applicable to any employer, labor organization or member thereof, or employee whose employer is subject to the federal Fair Labor Standards Act of 1938, as amended.

History.—ss. 1, 2, 3, 4, ch. 69-5; s. 1, ch. 84-345; s. 167, ch. 97-103.



448.075 - Employment discrimination on basis of sickle-cell trait prohibited.

448.075 Employment discrimination on basis of sickle-cell trait prohibited.—No person, firm, corporation, unincorporated association, state agency, unit of local government, or any public or private entity shall deny or refuse employment to any person or discharge any person from employment solely because such person has the sickle-cell trait.

History.—s. 3, ch. 78-35.



448.076 - Mandatory screening or testing for sickle-cell trait prohibited.

448.076 Mandatory screening or testing for sickle-cell trait prohibited.—No person, firm, corporation, unincorporated association, state agency, unit of local government, or any public or private entity shall require screening or testing for the sickle-cell trait as a condition for employment, for admission into any state educational institution or state-chartered private educational institution, or for becoming eligible for adoption if otherwise eligible for adoption under the laws of this state.

History.—s. 4, ch. 78-35.



448.08 - Attorney’s fees for successful litigants in actions for unpaid wages.

448.08 Attorney’s fees for successful litigants in actions for unpaid wages.—The court may award to the prevailing party in an action for unpaid wages costs of the action and a reasonable attorney’s fee.

History.—s. 1, ch. 78-327.



448.09 - Unauthorized aliens; employment prohibited.

448.09 Unauthorized aliens; employment prohibited.—

(1) It shall be unlawful for any person knowingly to employ, hire, recruit, or refer, either for herself or himself or on behalf of another, for private or public employment within the state, an alien who is not duly authorized to work by the immigration laws or the Attorney General of the United States.

(2) The first violation of subsection (1) shall be a noncriminal violation as defined in s. 775.08(3) and, upon conviction, shall be punishable as provided in s. 775.082(5) by a civil fine of not more than $500, regardless of the number of aliens with respect to whom the violation occurred.

(3) Any person who has been previously convicted for a violation of subsection (1) and who thereafter violates subsection (1), shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Any such subsequent violation of this section shall constitute a separate offense with respect to each unauthorized alien.

History.—ss. 1, 2, 3, ch. 77-250; s. 193, ch. 79-400; s. 82, ch. 91-224; s. 168, ch. 97-103.



448.101 - Definitions.

448.101 Definitions.—As used in ss. 448.101-448.105, the term:

(1) “Appropriate governmental agency” means any agency of government charged with the enforcement of laws, rules, or regulations governing an activity, policy, or practice of an employer.

(2) “Employee” means a person who performs services for and under the control and direction of an employer for wages or other remuneration. The term does not include an independent contractor.

(3) “Employer” means any private individual, firm, partnership, institution, corporation, or association that employs ten or more persons.

(4) “Law, rule, or regulation” includes any statute or ordinance or any rule or regulation adopted pursuant to any federal, state, or local statute or ordinance applicable to the employer and pertaining to the business.

(5) “Retaliatory personnel action” means the discharge, suspension, or demotion by an employer of an employee or any other adverse employment action taken by an employer against an employee in the terms and conditions of employment.

(6) “Supervisor” means any individual within an employer’s organization who has the authority to direct and control the work performance of the affected employee or who has managerial authority to take corrective action regarding the violation of law, rule, or regulation of which the employee complains.

History.—s. 4, ch. 91-285.



448.102 - Prohibitions.

448.102 Prohibitions.—An employer may not take any retaliatory personnel action against an employee because the employee has:

(1) Disclosed, or threatened to disclose, to any appropriate governmental agency, under oath, in writing, an activity, policy, or practice of the employer that is in violation of a law, rule, or regulation. However, this subsection does not apply unless the employee has, in writing, brought the activity, policy, or practice to the attention of a supervisor or the employer and has afforded the employer a reasonable opportunity to correct the activity, policy, or practice.

(2) Provided information to, or testified before, any appropriate governmental agency, person, or entity conducting an investigation, hearing, or inquiry into an alleged violation of a law, rule, or regulation by the employer.

(3) Objected to, or refused to participate in, any activity, policy, or practice of the employer which is in violation of a law, rule, or regulation.

History.—s. 5, ch. 91-285.



448.103 - Employee’s remedy; relief.

448.103 Employee’s remedy; relief.—

(1)(a) An employee who has been the object of a retaliatory personnel action in violation of this act may institute a civil action in a court of competent jurisdiction for relief as set forth in subsection (2) within 2 years after discovering that the alleged retaliatory personnel action was taken, or within 4 years after the personnel action was taken, whichever is earlier.

(b) Any civil action authorized under this section may be brought in the county in which the alleged retaliatory personnel action occurred, in which the complainant resides, or in which the employer has its principal place of business.

(c) An employee may not recover in any action brought pursuant to this subsection if he or she failed to notify the employer about the illegal activity, policy, or practice as required by s. 448.102(1) or if the retaliatory personnel action was predicated upon a ground other than the employee’s exercise of a right protected by this act.

(2) In any action brought pursuant to subsection (1), the court may order relief as follows:

(a) An injunction restraining continued violation of this act.

(b) Reinstatement of the employee to the same position held before the retaliatory personnel action, or to an equivalent position.

(c) Reinstatement of full fringe benefits and seniority rights.

(d) Compensation for lost wages, benefits, and other remuneration.

(e) Any other compensatory damages allowable at law.

History.—s. 6, ch. 91-285; s. 169, ch. 97-103.



448.104 - Attorney’s fees and costs.

448.104 Attorney’s fees and costs.—A court may award reasonable attorney’s fees, court costs, and expenses to the prevailing party.

History.—s. 7, ch. 91-285.



448.105 - Existing rights.

448.105 Existing rights.—This act does not diminish the rights, privileges, or remedies of an employee or employer under any other law or rule or under any collective bargaining agreement or employment contract.

History.—s. 8, ch. 91-285.



448.109 - Notification of the state minimum wage.

448.109 Notification of the state minimum wage.—

(1) As used in this section, the terms:

(a) “Employer,” “employee,” and “wage” have the meanings as established under the federal Fair Labor Standards Act and its implementing regulations.

(b) “Florida minimum wage” means the wage that an employer must, at a minimum, pay an employee pursuant to s. 24, Art. X of the State Constitution and implementing law.

(2) Each employer who must pay an employee the Florida minimum wage shall prominently display a poster substantially similar to the one made available pursuant to subsection (3) in a conspicuous and accessible place in each establishment where such employees are employed.

(3)(a) Each year the Department of Economic Opportunity shall, on or before December 1, create and make available to employers a poster in English and in Spanish which reads substantially as follows:

NOTICE TO EMPLOYEES

The Florida minimum wage is $   (amount)   per hour, with a minimum wage of at least $   (amount)   per hour for tipped employees, in addition to tips, for January 1,   (year)  , through December 31,   (year)  .

The rate of the minimum wage is recalculated yearly on September 30, based on the Consumer Price Index. Every year on January 1 the new Florida minimum wage takes effect.

An employer may not retaliate against an employee for exercising his or her right to receive the minimum wage. Rights protected by the State Constitution include the right to:

1. File a complaint about an employer’s alleged noncompliance with lawful minimum wage requirements.

2. Inform any person about an employer’s alleged noncompliance with lawful minimum wage requirements.

3. Inform any person of his or her potential rights under Section 24, Article X of the State Constitution and to assist him or her in asserting such rights.

An employee who has not received the lawful minimum wage after notifying his or her employer and giving the employer 15 days to resolve any claims for unpaid wages may bring a civil action in a court of law against an employer to recover back wages plus damages and attorney’s fees.

An employer found liable for intentionally violating minimum wage requirements is subject to a fine of $1,000 per violation, payable to the state.

The Attorney General or other official designated by the Legislature may bring a civil action to enforce the minimum wage.

For details see Section 24, Article X of the State Constitution.

(b) The poster must be at least 8.5 inches by 11 inches and in a format easily seen by employees. The text in the poster must be of a conspicuous size. The text in the first line must be larger than the text of any other line, and the text of the first sentence must be in bold type and larger than the text in the remaining lines.

History.—s. 1, ch. 2006-84; s. 398, ch. 2011-142.



448.110 - State minimum wage; annual wage adjustment; enforcement.

448.110 State minimum wage; annual wage adjustment; enforcement.—

(1) This section may be cited as the “Florida Minimum Wage Act.”

(2) The purpose of this section is to provide measures appropriate for the implementation of s. 24, Art. X of the State Constitution, in accordance with authority granted to the Legislature pursuant to s. 24(f), Art. X of the State Constitution. To implement s. 24, Art. X of the State Constitution, the Department of Economic Opportunity is designated as the state Agency for Workforce Innovation.

(3) Effective May 2, 2005, employers shall pay employees a minimum wage at an hourly rate of $6.15 for all hours worked in Florida. Only those individuals entitled to receive the federal minimum wage under the federal Fair Labor Standards Act and its implementing regulations shall be eligible to receive the state minimum wage pursuant to s. 24, Art. X of the State Constitution and this section. The provisions of ss. 213 and 214 of the federal Fair Labor Standards Act, as interpreted by applicable federal regulations and implemented by the Secretary of Labor, are incorporated herein.

(4)(a) Beginning September 30, 2005, and annually on September 30 thereafter, the Department of Economic Opportunity shall calculate an adjusted state minimum wage rate by increasing the state minimum wage by the rate of inflation for the 12 months prior to September 1. In calculating the adjusted state minimum wage, the Department of Economic Opportunity shall use the Consumer Price Index for Urban Wage Earners and Clerical Workers, not seasonally adjusted, for the South Region or a successor index as calculated by the United States Department of Labor. Each adjusted state minimum wage rate shall take effect on the following January 1, with the initial adjusted minimum wage rate to take effect on January 1, 2006.

(b) The Department of Revenue and the Department of Economic Opportunity shall annually publish the amount of the adjusted state minimum wage and the effective date. Publication shall occur by posting the adjusted state minimum wage rate and the effective date on the Internet home pages of the Department of Economic Opportunity and the Department of Revenue by October 15 of each year. In addition, to the extent funded in the General Appropriations Act, the Department of Economic Opportunity shall provide written notice of the adjusted rate and the effective date of the adjusted state minimum wage to all employers registered in the most current reemployment assistance database. Such notice shall be mailed by November 15 of each year using the addresses included in the database. Employers are responsible for maintaining current address information in the reemployment assistance database. The Department of Economic Opportunity is not responsible for failure to provide notice due to incorrect or incomplete address information in the database. The Department of Economic Opportunity shall provide the Department of Revenue with the adjusted state minimum wage rate information and effective date in a timely manner.

(5) It shall be unlawful for an employer or any other party to discriminate in any manner or take adverse action against any person in retaliation for exercising rights protected pursuant to s. 24, Art. X of the State Constitution. Rights protected include, but are not limited to, the right to file a complaint or inform any person of his or her potential rights pursuant to s. 24, Art. X of the State Constitution and to assist him or her in asserting such rights.

(6)(a) Any person aggrieved by a violation of this section may bring a civil action in a court of competent jurisdiction against an employer violating this section or a party violating subsection (5). However, prior to bringing any claim for unpaid minimum wages pursuant to this section, the person aggrieved shall notify the employer alleged to have violated this section, in writing, of an intent to initiate such an action. The notice must identify the minimum wage to which the person aggrieved claims entitlement, the actual or estimated work dates and hours for which payment is sought, and the total amount of alleged unpaid wages through the date of the notice.

(b) The employer shall have 15 calendar days after receipt of the notice to pay the total amount of unpaid wages or otherwise resolve the claim to the satisfaction of the person aggrieved. The statute of limitations for bringing an action pursuant to this section shall be tolled during this 15-day period. If the employer fails to pay the total amount of unpaid wages or otherwise resolve the claim to the satisfaction of the person aggrieved, then the person aggrieved may bring a claim for unpaid minimum wages, the terms of which must be consistent with the contents of the notice.

(c)1. Upon prevailing in an action brought pursuant to this section, aggrieved persons shall recover the full amount of any unpaid back wages unlawfully withheld plus the same amount as liquidated damages and shall be awarded reasonable attorney’s fees and costs. As provided under the federal Fair Labor Standards Act, pursuant to s. 11 of the Portal-to-Portal Act of 1947, 29 U.S.C. s. 260, if the employer proves by a preponderance of the evidence that the act or omission giving rise to such action was in good faith and that the employer had reasonable grounds for believing that his or her act or omission was not a violation of s. 24, Art. X of the State Constitution, the court may, in its sound discretion, award no liquidated damages or award any amount thereof not to exceed an amount equal to the amount of unpaid minimum wages. The court shall not award any economic damages on a claim for unpaid minimum wages not expressly authorized in this section.

2. Upon prevailing in an action brought pursuant to this section, aggrieved persons shall also be entitled to such legal or equitable relief as may be appropriate to remedy the violation, including, without limitation, reinstatement in employment and injunctive relief. However, any entitlement to legal or equitable relief in an action brought under s. 24, Art. X of the State Constitution shall not include punitive damages.

(d) Any civil action brought under s. 24, Art. X of the State Constitution and this section shall be subject to s. 768.79.

(7) The Attorney General may bring a civil action to enforce this section. The Attorney General may seek injunctive relief. In addition to injunctive relief, or in lieu thereof, for any employer or other person found to have willfully violated this section, the Attorney General may seek to impose a fine of $1,000 per violation, payable to the state.

(8) The statute of limitations for an action brought pursuant to this section shall be for the period of time specified in s. 95.11 beginning on the date the alleged violation occurred.

(9) Actions brought pursuant to this section may be brought as a class action pursuant to Rule 1.220, Florida Rules of Civil Procedure. In any class action brought pursuant to this section, the plaintiffs shall prove, by a preponderance of the evidence, the individual identity of each class member and the individual damages of each class member.

(10) This section shall constitute the exclusive remedy under state law for violations of s. 24, Art. X of the State Constitution.

(11) Except for calculating the adjusted state minimum wage and publishing the initial state minimum wage and any annual adjustments thereto, the authority of the Department of Economic Opportunity in implementing s. 24, Art. X of the State Constitution, pursuant to this section, shall be limited to that authority expressly granted by the Legislature.

History.—s. 2, ch. 2005-353; s. 399, ch. 2011-142; s. 73, ch. 2012-30.






Part II - LABOR POOL ACT (ss. 448.20-448.26)

448.20 - Short title.

448.20 Short title.—This part may be cited as the “Labor Pool Act.”

History.—s. 1, ch. 95-332.



448.21 - Legislative intent.

448.21 Legislative intent.—The Legislature finds that this part is necessary to provide for the health, safety, and well-being of day laborers throughout the state and to establish uniform standards of conduct and practice for labor pools in the state, and this part shall be carried out in accordance with this purpose.

History.—s. 1, ch. 95-332.



448.22 - Definitions.

448.22 Definitions.—For the purposes of this part:

(1) “Labor pool” means a business entity that operates a labor hall by one or more of the following methods:

(a) Contracting with third-party users to supply day laborers to them on a temporary basis.

(b) Hiring, employing, recruiting, or contracting with workers to fulfill these temporary labor contracts for day labor.

(c) Fulfilling any contracts for day labor in accordance with this subsection, even if the entity also conducts other business.

(2) “Day labor” means temporary labor or employment that is occasional or irregular for which the worker is employed for not longer than the time period required to complete the temporary assignment for which the individual worker was hired, although an individual may be eligible for additional temporary assignments when available.

(3) “Labor hall” means a central location maintained by a labor pool where day laborers assemble and are dispatched to work for a third-party user.

(4) “Business entity” means any individual, corporation, business partnership, firm, institution, or association.

(5) “Third-party user” means a business entity that uses the services of a day laborer provided by a labor pool.

History.—s. 1, ch. 95-332.



448.23 - Exclusions.

448.23 Exclusions.—Except as specified in ss. 448.22(1)(c) and 448.26, this part does not apply to:

(1) Business entities duly registered as farm labor contractors pursuant to part III of chapter 450;

(2) Employee leasing companies, as defined in s. 468.520;

(3) Temporary help services engaged in supplying solely white collar employees, secretarial employees, clerical employees, or skilled laborers;

(4) Labor union hiring halls; or

(5) Labor bureau or employment offices operated by a business entity for the sole purpose of employing an individual for its own use.

History.—s. 1, ch. 95-332; s. 2, ch. 2006-10.



448.24 - Duties and rights.

448.24 Duties and rights.—

(1) No labor pool shall charge a day laborer:

(a) For safety equipment, clothing, accessories, or any other items required by the nature of the work either by law, custom, or as a requirement of the third-party user:

1. This subsection shall not preclude the labor pool from charging the day laborer the market value of items temporarily provided to the worker by the labor pool, in the event that the worker willfully fails to return such items to the labor pool.

2. For items other than those referenced in this paragraph, which the labor pool makes available for purchase, the day laborer shall be charged no more than the actual cost of the item to the labor pool, or market value, whichever is less.

(b) More than a reasonable amount to transport a worker to or from the designated worksite, but in no event shall the amount exceed $1.50 each way; or

(c) For directly or indirectly cashing a worker’s check.

(2) A labor pool shall:

(a) Select one of the following methods of payment to compensate a day laborer for work performed:

1. Cash.

2. Commonly accepted negotiable instruments that are payable in cash, on demand at a financial institution, and without discount.

3. Payroll debit card.

4. Electronic fund transfer, which must be made to a financial institution designated by the day laborer.

(b) Before a day laborer’s first pay period, provide notice to the day laborer of the method of payment that the labor pool intends to use for payroll and the day laborer’s options to elect a different method of payment, and authorize the day laborer to elect not to be paid by payroll debit card or electronic fund transfer.

(c) If selecting to compensate a day laborer by payroll debit card:

1. Offer the day laborer the option to elect payment by electronic fund transfer; and

2. Before selecting payroll debit card, provide the day laborer with a list, including the address, of a business that is in close proximity to the labor pool and that does not charge a fee to withdraw the contents of the payroll debit card.

(d) Compensate day laborers at or above the minimum wage, in conformance with s. 448.01. Deductions, other than those authorized by federal or state law, may not bring the worker’s pay below minimum wage for the hours worked.

(e) Comply with all requirements of chapter 440.

(f) Insure any motor vehicle owned or operated by the labor hall and used for the transportation of workers pursuant to Florida Statutes.

(g) At the time of each payment of wages, furnish each worker a written itemized statement showing in detail each deduction made from such wages. A labor pool may deliver this statement electronically upon written request of the day laborer.

(h) Provide each worker with an annual earnings summary within a reasonable period of time after the end of the preceding calendar year, but no later than February 1.

(3) No labor pool shall request or require that any day laborer sign any document waiving the protections of this part.

(4) No labor pool shall charge more than the actual cost of providing lunch, if lunch is provided at the worksite by the labor pool. In no case shall the purchase of lunch be a condition of employment.

(5) A labor pool that operates a labor hall must provide facilities for a worker waiting at the labor hall for a job assignment that include:

(a) Restroom facilities.

(b) Drinking water.

(c) Sufficient seating.

(6) No labor pool shall restrict the right of a day laborer to accept a permanent position with a third-party user to whom the laborer is referred for temporary work, or to restrict the right of such a third-party user to offer such employment to an employee of the labor pool. However, nothing shall restrict the labor pool from receiving a reasonable placement fee from the third-party user.

(7) Nothing in this part precludes the labor pool from providing a day laborer with a method of obtaining cash from a cash-dispensing machine that is located on the premises of the labor pool and is operated by the labor pool, or by an affiliate, pursuant to chapter 560, if required, for a fee for each transaction which may not exceed $1.99, provided:

(a) The labor pool offers payment in compliance with the provisions of paragraph (2)(a).

(b) The day laborer voluntarily elects to accept payment in cash after disclosure of the fee.

(c) The cash-dispensing machine requires affirmative action by the day laborer with respect to imposition of the fee and allows the day laborer to negate the transaction in lieu of payment in compliance with paragraph (2)(a).

History.—s. 1, ch. 95-332; s. 10, ch. 2001-65; s. 1, ch. 2006-10; s. 1, ch. 2015-20.



448.25 - Remedies; damages; costs.

448.25 Remedies; damages; costs.—

(1) Any worker aggrieved by a violation of s. 448.24 shall have the right to bring a civil action in a court of competent jurisdiction against the labor pool responsible for such violation. In any action commenced pursuant to this part, the worker shall be entitled to recover actual and consequential damages, or $1,000, whichever is greater, for each violation of this part, and costs.

(2) The remedies provided by this part are not exclusive and shall not preclude the worker from pursuing any other remedy at law or equity which the worker may have.

History.—s. 1, ch. 95-332.



448.26 - Application.

448.26 Application.—Nothing in this part shall exempt any client of any labor pool or temporary help arrangement entity as defined in s. 468.520(4)(a) or any assigned employee from any other license requirements of state, local, or federal law. Any employee assigned to a client who is licensed, registered, or certified pursuant to law shall be deemed an employee of the client for such licensure purposes but shall remain an employee of the labor pool or temporary help arrangement entity for purposes of chapters 440 and 443.

History.—s. 3, ch. 2006-10.









Chapter 450 - MINORITY LABOR GROUPS

Part I - CHILD LABOR (ss. 450.001-450.165)

450.001 - Short title.

450.001 Short title.—Part I of this chapter shall be known and may be cited as the “Child Labor Law.”

History.—s. 2, ch. 81-192.



450.012 - Definitions.

450.012 Definitions.—For the purpose of this chapter, the word, phrase, or term:

(1) “Farm work” includes all agricultural labor performed upon farms.

(2) “Farm” includes stock, dairy, poultry, fruit, fur-bearing animal, and truck farms; ranches; nurseries; and orchards.

(3) “Child” or “minor” means any person 17 years of age or younger, unless:

(a) The person is or has been married;

(b) The person’s disability of nonage has been removed by a court of competent jurisdiction;

(c) The person is serving or has served in the Armed Forces of the United States;

(d) It has been found by a court having jurisdiction over the person that it is in the best interest of such minor to work and the court specifically approves any employment of such person, including the terms and conditions of such employment; or

(e) The person has graduated from an accredited high school or holds a high school equivalency diploma.

(4) “Department” means the Department of Business and Professional Regulation.

(5) “Entertainment industry” means any group, entity, organization, or individual, in which the services of any minor are rendered in any capacity in conjunction with any motion picture, television, video, audio, theatrical, or still photography, using any format whether now existing or hereafter developed, including, but not limited to, theatrical film, commercial, documentary, television, radio, and/or cable, by any medium, whether now existing or hereafter developed, including theater, television, audiocassette, or videocassette; legitimate theaters or photography; recording; modeling; theatrical productions or publicity; rodeos; circuses; musical performances; or any other performances where minors perform.

History.—s. 1, ch. 75-195; s. 3, ch. 81-192; s. 35, ch. 83-174; s. 8, ch. 91-147; s. 25, ch. 95-345; s. 135, ch. 2000-165; s. 61, ch. 2002-194.



450.021 - Minimum age; general.

450.021 Minimum age; general.—

(1) Minors of any age may be employed:

(a) As pages in the Florida Legislature.

(b) By the entertainment industry as prescribed in ss. 450.012 and 450.132.

(c) In domestic or farm work in connection with their own homes or the farm or ranch on which they live, or directly for their own parents or guardian, or in the herding, tending, and management of livestock, during the hours they are not required by law to be in school.

(2) No person 10 years of age or younger shall engage in the sale and distribution of newspapers.

(3) Except as provided in subsection (1), no person 13 years of age or younger shall be employed, permitted, or suffered to work in any gainful occupation at any time.

(4) No person 17 years old or younger, whether or not such person’s disabilities of nonage have been removed by marriage or otherwise, shall be employed, permitted, or suffered to work in any place where alcoholic beverages are sold at retail, except as provided in s. 562.13.

(5) In order to better ensure the elimination of minors being exploited and becoming victims of human trafficking, a person under the age of 18, whether or not such person’s disabilities of nonage have been removed by marriage or otherwise, may not be employed, permitted, or suffered to work in an adult theater, as defined in s. 847.001(2)(b).

History.—s. 1, ch. 28240, 1953; s. 2, ch. 57-224; s. 1, ch. 75-195; s. 1, ch. 77-174; s. 4, ch. 81-192; s. 9, ch. 91-147; s. 2, ch. 92-151; s. 4, ch. 2014-160.



450.045 - Proof of identity and age; posting of notices.

450.045 Proof of identity and age; posting of notices.—

(1) Any person who hires, employs, or suffers to work any child shall, in addition to the limitations provided in this part, first obtain and keep on record during the entire period of such employment proof of the child’s age. This requirement shall be satisfied by:

(a) A photocopy of the child’s birth certificate;

(b) A photocopy of the child’s driver license;

(c) An age certificate issued by the district school board of the district in which the child is employed, certifying the child’s date of birth; or

(d) A photocopy of a passport or visa which lists the child’s date of birth.

(2) Any person who hires, employs, or suffers to work any minor shall post at a conspicuous place on the property or place of employment, where it may be easily read, a poster notifying minors of the Child Labor Law, to be provided by the division upon request.

(3)(a) In order to provide the department and law enforcement agencies the means to more effectively identify, investigate, and arrest persons engaging in human trafficking, an adult theater, as defined in s. 847.001(2)(b), shall obtain proof of the identity and age of each of its employees or independent contractors, and shall verify the validity of the identification and age verification document with the issuer, before his or her employment or provision of services as an independent contractor.

(b) The adult theater shall obtain and keep on record a photocopy of the person’s driver license or state or federal government-issued photo identification card, along with a record of the verification of the validity of the identification and age verification document with the issuer, during the entire period of employment or business relationship with the independent contractor and for at least 3 years after the employee or independent contractor ceases employment or the provision of services.

(c) The department and its agents have the authority to enter during operating hours, unannounced and without prior notice, and inspect at any time a place or establishment covered by this subsection and to have access to age verification documents kept on file by the adult theater and such other records as may aid in the enforcement of this subsection.

History.—s. 5, ch. 81-192; s. 10, ch. 91-147; s. 5, ch. 2014-160.



450.061 - Hazardous occupations prohibited; exemptions.

450.061 Hazardous occupations prohibited; exemptions.—

(1) No minor 15 years of age or younger, whether or not such person’s disabilities of nonage have been removed by marriage or otherwise, shall be employed or permitted or suffered to work in any of the following occupations:

(a) In connection with power-driven machinery, except power mowers with cutting blades 40 inches or less.

(b) In any manufacturing that makes or processes a product with the use of industrial machines.

(c) The manufacture, transportation, or use of explosive or highly flammable substances.

(d) Sawmills or logging operations.

(e) On any scaffolding.

(f) In heavy work in the building trades.

(g) In the operation of a motor vehicle, except a motorscooter which he or she is licensed to operate, except that 14-year-old and 15-year-old workers may drive farm tractors in the course of their farmwork under the close supervision of their parents on a family-operated farm, and except that qualified 14-year-old and 15-year-old workers may drive tractors in the course of their farmwork under the close supervision of the farm operator. “Qualified,” as used herein, means having completed a training course in tractor operation sponsored by a recognized agricultural or vocational agency, as evidenced by duly executed certificate, such certificate to be filed with the farm operator for the duration of the employment.

(h) In oiling, cleaning, or wiping machinery or shafting or applying belts to pulleys.

(i) In repairing of elevators or other hoisting apparatus.

(j) Work in freezers or meat coolers and all work in preparation of meats for sale, except wrapping, sealing, labeling, weighing, pricing, and stocking when performed in another area. This shall not prohibit work done in the normal operations of a food service facility licensed by chapter 509.

(k) In the operation of power-driven laundry or drycleaning machinery or any similar power-driven machinery.

(l) At spray painting.

(m) Alligator wrestling, work in connection with snake pits, or similar hazardous activities.

(n) Door-to-door selling of magazine subscriptions, candy, cookies, flowers, or other merchandise or commodities, except merchandise of nonprofit organizations, such as the Girl Scouts of America or the Boy Scouts of America.

(o) In working with meat and vegetable slicing machines.

(2) No minor under 18 years of age, whether such person’s disabilities of nonage have been removed, shall be employed or permitted or suffered to work in any of the following places of employment or in any of the following occupations, provided that the provisions of paragraphs (b), (e), (g), (h), (j), (m), (o), and (q) shall not apply to the employment of student learners under the conditions prescribed in s. 450.161:

(a) In or around explosive or radioactive materials.

(b) On any scaffolding, roof, superstructure, residential or nonresidential building construction, or ladder above 6 feet.

(c) In or around toxic substances or corrosives, including pesticides or herbicides, unless proper field entry time allowances have been followed.

(d) Any mining occupation.

(e) In the operation of power-driven woodworking machines.

(f) In the operation of power-driven hoisting apparatus.

(g) In the operation of power-driven metal forming, punching, or shearing machines.

(h) Slaughtering, meat packing, processing, or rendering, except as provided in 29 C.F.R. s. 570.61(c).

(i) In the operation of power-driven bakery machinery.

(j) In the operation of power-driven paper products and printing machines.

(k) Manufacturing brick, tile, and like products.

(l) Wrecking or demolition.

(m) Excavation operations.

(n) Logging or sawmilling.

(o) Working on electric apparatus or wiring.

(p) Firefighting.

(q) Operating or assisting to operate, including starting, stopping, connecting or disconnecting, feeding, or any other activity involving physical contact associated with operating, a tractor over 20 PTO horsepower, any trencher or earthmoving equipment, fork lift, or any harvesting, planting, or plowing machinery, or any moving machinery.

(3) No minor under 18 years of age, whether such person’s disabilities of nonage have been removed by marriage or otherwise, shall be employed or permitted or suffered to work in any place of employment or at any occupation hazardous or injurious to the life, health, safety, or welfare of such minor, as such places of employment or occupations may be determined and declared by the department to be hazardous and injurious to the life, health, safety, or welfare of such minor.

(4) This section shall not apply to minors employed in the entertainment industry.

History.—s. 1, ch. 28240, 1953; s. 5, ch. 57-224; ss. 4, 5, ch. 61-182; s. 1, ch. 63-82; ss. 17, 35, ch. 69-106; s. 1, ch. 73-283; s. 2, ch. 75-195; s. 1, ch. 77-174; s. 11, ch. 78-95; s. 42, ch. 79-7; s. 36, ch. 83-174; s. 11, ch. 91-147; s. 1, ch. 92-151; s. 26, ch. 95-345; s. 1, ch. 96-356; s. 1076, ch. 97-103; s. 136, ch. 2000-165.



450.081 - Hours of work in certain occupations.

450.081 Hours of work in certain occupations.—

(1)(a) Minors 15 years of age or younger shall not be employed, permitted, or suffered to work before 7 a.m. or after 7 p.m. when school is scheduled the following day or for more than 15 hours in any one week. On any school day, minors 15 years of age or younger who are not enrolled in a career education program shall not be gainfully employed for more than 3 hours, unless there is no session of school the following day.

(b) During holidays and summer vacations, minors 15 years of age or younger shall not be employed, permitted, or suffered to work before 7 a.m. or after 9 p.m., for more than 8 hours in any one day, or for more than 40 hours in any one week.

(2) Minors 16 and 17 years of age shall not be employed, permitted, or suffered to work before 6:30 a.m. or after 11:00 p.m. or for more than 8 hours in any one day when school is scheduled the following day. When school is in session, minors 16 and 17 years of age shall not work more than 30 hours in any one week. On any school day, minors 16 and 17 years of age who are not enrolled in a career education program shall not be gainfully employed during school hours.

(3) Minors 17 years of age or younger shall not be employed, permitted, or suffered to work in any gainful occupation for more than 6 consecutive days in any one week.

(4) Minors 17 years of age or younger shall not be employed, permitted, or suffered to work for more than 4 hours continuously without an interval of at least 30 minutes for a meal period; and for the purposes of this law, no period of less than 30 minutes shall be deemed to interrupt a continuous period of work.

(5) The provisions of subsections (1)-(4) shall not apply to:

(a) Minors 16 and 17 years of age who have graduated from high school or received a high school equivalency diploma.

(b) Minors who are within the compulsory school attendance age limit who hold a valid certificate of exemption issued by the school superintendent or his or her designee pursuant to the provisions of s. 1003.21(3).

(c) Minors enrolled in a public educational institution who qualify on a hardship basis such as economic necessity or family emergency. Such determination shall be made by the school superintendent or his or her designee, and a waiver of hours shall be issued to the minor and the employer. The form and contents thereof shall be prescribed by the department.

(d) Children in domestic service in private homes, children employed by their parents, or pages in the Florida Legislature.

(6) The presence of any minor in any place of employment during working hours shall be prima facie evidence of his or her employment therein.

History.—s. 1, ch. 28240, 1953; s. 24, ch. 57-1; s. 6, ch. 57-224; s. 6, ch. 61-182; ss. 17, 35, ch. 69-106; s. 1, ch. 73-283; s. 2, ch. 75-195; s. 6, ch. 81-192; s. 1, ch. 86-13; s. 12, ch. 91-147; s. 170, ch. 97-103; s. 137, ch. 2000-165; s. 1009, ch. 2002-387; s. 81, ch. 2005-2.



450.095 - Waivers.

450.095 Waivers.—In extenuating circumstances when it clearly appears to be in the best interest of the child, the department may grant a waiver of the restrictions imposed by the Child Labor Law on the employment of a child. Such waivers shall be granted upon a case-by-case basis and shall be based upon such factors as the department, by rule, establishes as determinative of whether such waiver is in the best interest of a child.

History.—s. 7, ch. 81-192; s. 138, ch. 2000-165.



450.121 - Enforcement of Child Labor Law.

450.121 Enforcement of Child Labor Law.—

(1) The department shall administer this chapter. It shall employ such help as is necessary to effectuate the purposes of this chapter. Other agencies of the state may cooperate with the department in the administration and enforcement of this part. To accomplish this joint, cooperative effort, the department may enter into intergovernmental agreements with other agencies of the state whereby the other agencies may assist the department in the administration and enforcement of this part. Any action taken by an agency pursuant to an intergovernmental agreement entered into pursuant to this section shall be considered to have been taken by the department.

(2) It is the duty of the department and its agents and all sheriffs or other law enforcement officers of the state or of any municipality of the state to enforce the provisions of this law, to make complaints against persons violating its provisions, and to prosecute violations of the same. The department and its agents have authority to enter and inspect at any time any place or establishment covered by this law and to have access to age certificates kept on file by the employer and such other records as may aid in the enforcement of this law. A designated school representative acting in accordance with s. 1003.26 shall report to the department all violations of the Child Labor Law that may come to his or her knowledge.

(3) It is the duty of any trial court judge of any court in the state to issue warrants and try cases made within the limit of any city over which such trial court judge has jurisdiction in connection with the violation of this law.

(4) Grand juries have inquisitorial powers to investigate violations of this chapter; also, trial court judges shall specially charge the grand jury to investigate violations of this chapter.

(5) The department may adopt rules:

(a) Defining words, phrases, or terms used in the child labor rule or in this part, as long as the word, phrase, or term is not a word, phrase, or term defined in s. 450.012.

(b) Prescribing additional documents that may be used to prove the age of a minor and the procedure to be followed before a person who claims his or her disability of nonage has been removed by a court of competent jurisdiction may be employed.

(c) Requiring certain safety equipment and a safe workplace environment for employees who are minors.

(d) Prescribing the deadlines applicable to a response to a request for records under subsection (2).

(e) Providing an official address from which child labor forms, rules, laws, and posters may be requested and prescribing the forms to be used in connection with this part.

History.—s. 1, ch. 28240, 1953; ss. 17, 35, ch. 69-106; s. 1, ch. 73-283; s. 121, ch. 73-333; s. 26, ch. 73-334; s. 1, ch. 77-119; s. 1, ch. 77-174; s. 8, ch. 81-192; s. 37, ch. 83-174; s. 13, ch. 91-147; s. 27, ch. 95-345; s. 68, ch. 97-190; s. 10, ch. 98-149; s. 139, ch. 2000-165; s. 1010, ch. 2002-387; s. 10, ch. 2004-11; s. 13, ch. 2013-25.



450.132 - Employment of children by the entertainment industry; rules; procedures.

450.132 Employment of children by the entertainment industry; rules; procedures.—

(1) Children within the protection of our child labor statutes may, notwithstanding such statutes, be employed by the entertainment industry in the production of motion pictures, legitimate plays, television shows, still photography, recording, publicity, musical and live performances, circuses, and rodeos, in any work not determined by the department to be hazardous, or detrimental to their health, morals, education, or welfare.

(2) The department shall, as soon as convenient, and after such investigation as to the department may seem necessary or advisable, determine what work in connection with the entertainment industry is not hazardous or detrimental to the health, morals, education, or welfare of minors within the purview and protection of our child labor laws. When so adopted, such rules shall have the force and effect of law in this state.

(3) Entertainment industry employers or agents wishing to qualify for the employment of minors in work not hazardous or detrimental to their health, morals, or education shall make application to the department for a permit qualifying them to employ minors in the entertainment industry. The form and contents thereof shall be prescribed by the department.

(4) Any duly qualified entertainment industry employer may employ any minor. However, if any entertainment industry employer employing a minor causes, permits, or suffers such minor to be placed under conditions which are dangerous to the life or limb or injurious or detrimental to the health or morals or education of the minor, the right of that entertainment industry employer and its representatives and agents to employ minors as provided herein shall stand revoked, unless otherwise ordered by the department, and the person responsible for such unlawful employment is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(5) Any entertainment industry employer and its agents employing minors hereunder are required to notify the department, showing the date of the commencement of work, the number of days worked, the location of the work, and the date of termination.

(6) The time spent by minors in rehearsals and in learning or practicing any of the arts, such as singing and dancing, for or under the direction of an entertainment industry employer, shall be counted as work time when such learning or practicing is connected with or is in contemplation of particular pictures or shows.

History.—s. 1, ch. 65-486; ss. 17, 35, ch. 69-106; s. 379, ch. 71-136; s. 1, ch. 73-283; s. 1, ch. 77-174; ss. 38, 39, ch. 83-174; s. 14, ch. 91-147; s. 28, ch. 95-345; s. 140, ch. 2000-165.



450.141 - Employing minor children in violation of law; penalties.

450.141 Employing minor children in violation of law; penalties.—

(1) Whoever violates any provisions of this law, or employs or permits or suffers any minor to be employed or to work in violation of this law, or of any order issued under the provisions of this law, or obstructs persons authorized under this law in the inspection of places of employment, and whoever, having under his or her control any minor, permits the minor to be employed or to work in violation of this law, shall for such offense be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Each day during which any violation of this law continues shall constitute a separate and distinct offense, and the employment of any minor in violation of the law shall, with respect to each minor so employed, constitute a separate and distinct offense.

(2) Any person, firm, corporation, or governmental agency, or agent thereof, that has employed minors in violation of this part, or any rule adopted pursuant thereto, may be subject by the department to fines not to exceed $2,500 per offense. The department shall adopt, by rule, disciplinary guidelines specifying a meaningful range of designated penalties based upon the severity and repetition of the offenses, and which distinguish minor violations from those which endanger a minor’s health and safety.

(3) If the department has reasonable grounds for believing there has been a violation of this part or any rule adopted pursuant thereto, it shall give written notice to the person alleged to be in violation. Such notice shall include the provision or rule alleged to be violated, the facts alleged to constitute such violation, and requirements for remedial action within a time specified in the notice. No fine may be levied unless the person alleged to be in violation fails to take remedial action within the time specified in the notice.

History.—s. 1, ch. 28240, 1953; s. 380, ch. 71-136; s. 16, ch. 91-147; s. 171, ch. 97-103; s. 141, ch. 2000-165.



450.151 - Hiring and employing; infliction of pain or suffering; penalty.

450.151 Hiring and employing; infliction of pain or suffering; penalty.—Any person who takes, receives, hires, employs, uses, exhibits, or, in any manner or under any pretense, causes or permits any child less than 18 years of age to suffer; who inflicts upon any such child unjustifiable physical pain or mental suffering; who willfully causes or permits the life of any such child to be endangered or his or her health to be injured or such child to be placed in such situation that his or her life may be endangered or health injured; or who has in custody any such child for any of the purposes aforesaid is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 28240, 1953; s. 381, ch. 71-136; 2, ch. 75-195; s. 1, ch. 77-174; s. 2, ch. 78-326; s. 1, ch. 83-75; s. 172, ch. 97-103.



450.155 - Funding of the Child Labor Law program.

450.155 Funding of the Child Labor Law program.—

(1) Child Labor Law program appropriations made by the Legislature shall be used to carry out the proper responsibilities of administering the Child Labor Law, to protect the working youth of the state, and to provide education about the Child Labor Law to employers, public school employees, the general public, and working youth.

(2) Moneys for the administration of the child labor program shall be transferred to the Professional Regulation Trust Fund from the Workers’ Compensation Administration Trust Fund of the Department of Financial Services pursuant to nonoperating transfers.

History.—s. 17, ch. 91-147; s. 501, ch. 2003-261; s. 25, ch. 2004-234.



450.161 - Chapter not to affect career education of children; other exceptions.

1450.161 Chapter not to affect career education of children; other exceptions.—Nothing in this chapter shall prevent minors of any age from receiving career education furnished by the United States, this state, or any county or other political subdivision of this state and duly approved by the Department of Education or other duly constituted authority, nor any apprentice indentured under a plan approved by the Department of Economic Opportunity, or prevent the employment of any minor 14 years of age or older when such employment is authorized as an integral part of, or supplement to, such a course in career education and is authorized by regulations of the district school board of the district in which such minor is employed, provided the employment is in compliance with the provisions of ss. 450.021(4) and 450.061. Exemptions for the employment of student learners 16 to 18 years of age are provided in s. 450.061. Such an exemption shall apply when:

(1) The student learner is enrolled in a youth vocational training program under a recognized state or local educational authority.

(2) Such student learner is employed under a written agreement that provides:

(a) That the work of the student learner in the occupation declared particularly hazardous shall be incidental to the training.

(b) That such work shall be intermittent and for short periods of time and under the direct and close supervision of a qualified and experienced person.

(c) That safety instructions shall be given by the school and correlated by the employer with on-the-job training.

(d) That a schedule of organized and progressive work processes to be performed on the job shall have been prepared.

Each such written agreement shall contain the name of the student learner and shall be signed by the employer, the school coordinator and principal, and the parent or legal guardian. Copies of each agreement shall be kept on file by both the school and the employer. This exemption for the employment of student learners may be revoked in any individual situation when it is found that reasonable precautions have not been observed for the safety of minors employed thereunder. A high school graduate may be employed in an occupation in which he or she has completed training as a student learner, as provided in this section, even though he or she is not yet 18 years of age.

History.—s. 1, ch. 28240, 1953; s. 7, ch. 61-182; ss. 15, 17, 35, ch. 69-106; s. 1, ch. 69-300; s. 1, ch. 73-283; s. 2, ch. 75-195; s. 40, ch. 83-174; s. 29, ch. 95-345; s. 2, ch. 96-356; s. 400, ch. 2011-142; s. 27, ch. 2011-213.

1Note.—As amended by s. 400, ch. 2011-142. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” The introductory paragraph of s. 450.161 was also amended by s. 27, ch. 2011-213, and that version reads:

450.161 Chapter not to affect career education of children; other exceptions.—Nothing in this chapter shall prevent minors of any age from receiving career education furnished by the United States, this state, or any county or other political subdivision of this state and duly approved by the Department of Education or other duly constituted authority, nor any apprentice indentured under a plan approved by the Department of Education, or prevent the employment of any minor 14 years of age or older when such employment is authorized as an integral part of, or supplement to, such a course in career education and is authorized by regulations of the district school board of the district in which such minor is employed, provided the employment is in compliance with the provisions of ss. 450.021(4) and 450.061. Exemptions for the employment of student learners 16 to 18 years of age are provided in s. 450.061. Such an exemption shall apply when:



450.165 - Child labor law and farm labor accounts.

450.165 Child labor law and farm labor accounts.—The department shall maintain separate accounts in the Professional Regulation Trust Fund for child labor law enforcement and administration activities and for farm labor registration activities. The department shall account for the expenditure of moneys received from the Workers’ Compensation Administration Trust Fund of the Department of Financial Services. To the maximum extent possible, the department shall directly charge all expenses to the appropriate account.

History.—s. 26, ch. 2004-234.






Part II - MIGRANT LABOR (ss. 450.175-450.261)

450.175 - Part title.

450.175 Part title.—This part may be cited as the “Alfredo Bahena Act.”

History.—s. 4, ch. 2005-210.



450.181 - Definitions.

450.181 Definitions.—As used in part II, unless the context clearly requires a different meaning:

(1) “Migrant labor camp” means those migrant labor camps as defined in s. 381.008(5).

(2) “Office” means the Executive Office of the Governor.

(3) The term “migrant laborer” has the same meaning as migrant or seasonal farm worker as defined in s. 316.003.

History.—s. 18, ch. 69-106; s. 155, ch. 77-104; s. 140, ch. 79-190; s. 26, ch. 95-144; s. 7, ch. 2006-81; s. 78, ch. 2016-239.



450.191 - Executive Office of the Governor; powers and duties.

450.191 Executive Office of the Governor; powers and duties.—

(1) The Executive Office of the Governor is authorized and directed to:

(a) Advise and consult with migrant and seasonal workers and their employers as to the ways and means of improving living and working conditions of migrant and seasonal workers.

(b) Cooperate with the Department of Health in establishing minimum standards of preventive and curative health and of housing and sanitation in migrant labor camps and in making surveys to determine the adequacy of preventive and curative health services available to occupants of migrant labor camps.

(c) Provide coordination for the enforcement of ss. 381.008-381.0088 and ss. 450.27-450.38.

(d) Cooperate with the Department of Business and Professional Regulation in coordinating and enforcing all applicable labor laws, including, but not limited to, those relating to private employment agencies, child labor, wage payments, wage claims, and farm labor contractors.

(e) Cooperate with the Department of Education to provide educational facilities for the children of migrant laborers.

(f) Cooperate with the Department of Highway Safety and Motor Vehicles to establish minimum standards for the transporting of migrant laborers.

(g) Cooperate with the Department of Agriculture and Consumer Services to conduct an education program for employers of migrant laborers pertaining to the standards, methods, and objectives of the office.

(h) Cooperate with the Department of Children and Families in coordinating all public assistance programs as they may apply to migrant laborers.

(i) Coordinate all federal, state, and local programs pertaining to migrant laborers.

(j) Cooperate with the Department of Economic Opportunity in the recruitment and referral of migrant laborers and other persons for the planting, cultivation, and harvesting of agricultural crops in Florida.

(2) The office shall arrange, through the Department of Health, for the provision of the supplementary services set forth in paragraph (1)(b) to the extent of available appropriations. Such services may be provided through the use of one or more traveling dispensaries, or by contract with physicians, dentists, hospitals, or clinics, or in such manner as may be recommended by the Department of Health.

History.—s. 18, ch. 69-106; s. 155, ch. 77-104; s. 141, ch. 79-190; s. 40, ch. 81-169; s. 54, ch. 91-297; s. 218, ch. 99-8; s. 142, ch. 2000-165; s. 62, ch. 2002-194; s. 6, ch. 2004-64; s. 401, ch. 2011-142; s. 267, ch. 2014-19.



450.251 - Interstate Compact on Migrant Labor.

450.251 Interstate Compact on Migrant Labor.—The Governor on behalf of this state is hereby authorized to execute a compact, in substantially the following form, with any one or more of the states of the United States, and the Legislature hereby signifies in advance its approval and ratification of such compact:

INTERSTATE MIGRANT LABOR COMPACT

MEMBER JURISDICTION.—The compact for migrant labor is entered into with all jurisdictions legally joining therein and enacted into law in the following form:

INTERSTATE MIGRANT LABOR COMPACT

ARTICLE I

PURPOSE AND POLICY.—

A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding of migrant labor programs among executive, legislative, and local government bodies and lay leadership on a nationwide basis at the state and local levels.

2. Provide a forum for the discussion, development, crystallization, and recommendation of public policy alternatives in a continuing effort to meet the problems arising from the interstate flow of migrant labor.

3. Provide a clearinghouse of information on matters relating to migrant labor problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both governmental and lay groups in the field may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy for migrant labor.

4. Facilitate the improvement of state and local programs, so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advancement, and provides means whereby the party states can coordinate programs, devise agreements for consistent application of programs, and increase the effectiveness of programs.

B. It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement, and administration of migrant labor programs in a manner which will accord with the needs and advantages of diversity among localities and states.

C. Further, it is the policy of this compact that the party states recognize that each of them has an interest in the quality of the programs offered in each of the other states, as well as in the excellence of its own programs, because of the highly mobile character of the migrant labor force as a group, and because the products and services contributing to the health, welfare, and economic advancement of each state are supplied in part by persons working in this group.

ARTICLE II

STATE DEFINED.—

As used in this compact, “state” means a state, territory, or possession of the United States, District of Columbia, or the Commonwealth of Puerto Rico.

ARTICLE III

THE COMMISSION.—

A. The interstate migrant labor commission, hereinafter called “the commission,” is hereby established. The commission shall consist of five members representing each party state. One of such members representing each state shall be the governor or his or her representative; one shall be a member of the upper house of the state legislature, appointed by the presiding officer thereof; one shall be a member of the lower house of the state legislature, appointed by the presiding officer; and two shall be appointed by the governor, one of whom may be a local government official from an area of the state concerned with migrant labor problems. The guiding principle for the composition of the membership of the commission shall be that the members, by virtue of their training, experience, knowledge, or affiliations be in a position collectively to reflect broadly the interests of the state and local government in migrant labor affairs.

B. The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be taken only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to subcommittees appointed for specific purposes.

C. The commission shall elect annually from among its members a chair, who shall be a governor or member of a party state legislature, a vice chair, and treasurer.

D. The commission shall appoint an executive director who shall serve at the pleasure of the commission. The executive director together with the treasurer and other officers of the commission shall be bonded in the amount as the commission determines. The executive director shall serve as secretary.

E. The executive director shall have the authority to direct the staff to comply with those goals established by the commission in both the compact and the bylaws of the commission. The executive director and the staff may be furnished by the council of state governments, serving the goals of the commission and any related activities of the council of state governments. In such case the commission shall reimburse the council of state governments for all reasonable charges for the services provided. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

F. The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of two or more of the party jurisdictions or their subdivisions.

G. The commission may accept for any of its purposes and functions under this compact any donations and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency or from any person, firm, association, foundation, or corporation, and may utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph F. of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant or services borrowed, and the identity of the donor or lender.

H. The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

I. The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

ARTICLE IV

POWERS.—

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

1. Through the available facilities of party states, collect, correlate, analyze, and interpret information and data concerning migrant labor problems and resources available for solving such problems.

2. Encourage and foster research in all aspects of migrant labor, with special reference to the desirable organization, administration, and methods to be employed in meeting the needs of such labor.

3. Develop proposals for adequate financing of programs as a whole at each of many levels.

4. Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources available from party states and any other reasonably associated agencies, associations, or institutions, public or private.

5. Formulate suggested policies and plans for the improvement of migrant labor programs as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

6. Cooperate with commissions, agencies, and committees of other states having similar responsibilities, specifically party states of this compact.

7. Establish cooperative arrangements among party states whereby migrant labor programs shall have a continuing administration, application, and effectiveness from state to state.

8. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

ARTICLE V

COOPERATION WITH FEDERAL GOVERNMENT.—

A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed five representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission.

B. The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common policies on migrant labor of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

ARTICLE VI

COMMITTEES.—

A. The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two or more of the party states.

B. The commission may establish such additional committees as its bylaws may provide.

ARTICLE VII

FINANCE.—

A. The commission shall advise the governor or designated officer or officers of each party state of its budget and estimate expenditures for such period as may be required by the laws of that party state. Each of the commission’s budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

B. The total amount of appropriation request under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

C. The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III, G. of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except when the commission makes use of funds available to it pursuant to Article III, G. hereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

D. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

E. The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

F. Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VIII

ELIGIBLE PARTIES; ENTRY INTO AND WITHDRAWAL.—

A. This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term “governor” as used in this compact shall mean the closest equivalent official of such jurisdiction.

B. Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same; provided that in order to enter into initial effect, adoption by at least five eligible party jurisdictions shall be required.

C. Adoptions of the compact may be either by enactment or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his or her state a party only until the next succeeding December 31. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself or herself, shall serve as the members of the commission from his or her state and shall provide to the commission an equitable share of the financial support of the commission from any source available to him or her.

D. Except for a withdrawal effective on December 31, in accordance with paragraph C. of this article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

ARTICLE IX

CONSTRUCTION AND SEVERABILITY.—

A. This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

COMMISSION BYLAWS.—

B. Pursuant to Paragraph I. of Article III, of this compact, the commission shall file a copy of its bylaws and any amendment thereto with the governor.

History.—s. 6, ch. 70-131; s. 173, ch. 97-103.



450.261 - Interstate Migrant Labor Commission; Florida membership.

450.261 Interstate Migrant Labor Commission; Florida membership.—In selecting the Florida membership of the Interstate Migrant Labor Commission, the Governor may designate the executive director of the Department of Economic Opportunity as his or her representative.

History.—s. 7, ch. 70-131; s. 75, ch. 81-167; s. 78, ch. 83-55; s. 174, ch. 97-103; s. 35, ch. 2011-34; s. 394, ch. 2011-142; s. 75, ch. 2012-96.






Part III - FARM LABOR CONTRACTOR REGISTRATION (ss. 450.27-450.39)

450.27 - Short title.

1450.27 Short title.—This part shall be known by the popular name the “Farm Labor Contractor Registration Law.”

History.—s. 1, ch. 71-234; s. 1, ch. 77-25; s. 9, ch. 2004-64.

1Note.—Section 1, ch. 77-25, provides that this section is repealed when an agreement is made as permitted in ss. 2-4, ch. 77-25; ss. 2-4, ch. 77-25, were amended by s. 1, ch. 85-243.



450.271 - State administration of the Migrant and Seasonal Agricultural Worker Protection Act.

450.271 State administration of the Migrant and Seasonal Agricultural Worker Protection Act.—The Department of Business and Professional Regulation may enter into agreements with the Secretary of Labor of the United States to authorize the department to administer within the State of Florida the provisions of the Migrant and Seasonal Agricultural Worker Protection Act of 1983, as amended.

History.—s. 2, ch. 77-25; s. 43, ch. 79-7; s. 45, ch. 83-174; s. 1, ch. 85-243; s. 10, ch. 2004-64.



450.28 - Definitions.

1450.28 Definitions.—

(1) “Farm labor contractor” means:

(a) Any person who, for a fee or other valuable consideration, recruits, transports into or within the state, supplies, or hires at any one time in any calendar year one or more farm workers to work for, or under the direction, supervision, or control of, a third person; or

(b) Any person who recruits, transports into or within the state, supplies, or hires at any one time in any calendar year one or more farm workers and who, for a fee or other valuable consideration, directs, supervises, or controls all or any part of the work of such workers.

(2) “Department” means the Department of Business and Professional Regulation.

(3) “Carpool” means an arrangement made by the workers using one worker’s own vehicle for transportation to and from work and for which the driver or owner of the vehicle is not paid by any third person other than the members of the carpool.

(4) “Immediate family member” means a person having one of the following relationships to another: husband, wife, father, mother, son, or daughter.

(5) “Minor violation” means a violation of a specific state or federal law or rule that does not result in economic or physical harm to any person recruited, transported, supplied, or hired by a farm labor contractor or create a significant threat of such harm.

(6) “Major violation” means a violation of a specific state or federal law or rule that results in economic or physical harm to any person recruited, transported, supplied, or hired by a farm labor contractor or creates a significant threat of such harm.

(7) “Timely application for renewal” means the application for a federal certificate of registration as a farm labor contractor, or a farm labor contractor employee, is filed, as defined by federal law, with the United States Department of Labor at least 30 days before its expiration date.

History.—s. 2, ch. 71-234; s. 1, ch. 77-25; s. 156, ch. 77-104; s. 44, ch. 79-7; s. 1, ch. 83-42; s. 41, ch. 83-174; s. 2, ch. 85-243; s. 30, ch. 95-345; s. 143, ch. 2000-165; s. 63, ch. 2002-194; s. 11, ch. 2004-64; s. 8, ch. 2006-81; s. 1, ch. 2010-124.

1Note.—Section 1, ch. 77-25, provides that this section is repealed when an agreement is made as permitted in ss. 2-4, ch. 77-25; ss. 2-4, ch. 77-25, were amended by s. 1, ch. 85-243.



450.29 - Exclusions.

1450.29 Exclusions.—This part does not apply to:

(1) Any person, or an immediate family member of such person, who is the owner or lessee of a farm or any person, or an immediate family member of such person, who is the owner or lessee of a packinghouse or food processing plant and who employs workers in planting, cultivating, harvesting, or preparing agricultural products for delivery to such packinghouse or food processing plant.

(2) Any person who transports workers solely by means of a carpool.

(3) Any employee of an individual covered in subsection (1) who performs activities solely on the behalf of that employer and is not an independent contractor.

History.—s. 3, ch. 71-234; s. 1, ch. 77-25; s. 3, ch. 85-243; s. 1, ch. 90-245; s. 18, ch. 91-147.

1Note.—Section 1, ch. 77-25, provides that this section is repealed when an agreement is made as permitted in ss. 2-4, ch. 77-25; ss. 2-4, ch. 77-25, were amended by s. 1, ch. 85-243.



450.30 - Requirement of certificate of registration; education and examination program.

1450.30 Requirement of certificate of registration; education and examination program.—

(1) No person may act as a farm labor contractor until a certificate of registration has been issued to him or her by the department and unless such certificate is in full force and effect and is in his or her possession.

(2) No certificate of registration may be transferred or assigned.

(3) Unless sooner revoked, each certificate of registration, regardless of the date of issuance, shall be renewed on the last day of the birth month following the date of issuance and, thereafter, each year on the last day of the birth month of the registrant. The date of incorporation shall be used in lieu of birthdate for registrants that are corporations. Applications for certificates of registration and renewal thereof shall be on a form prescribed by the department.

(4) The department shall provide a program of education and examination for applicants under this part. The program may be provided by the department or through a contracted agent. The program shall be designed to ensure the competency of those persons to whom the department issues certificates of registration.

(5) The department shall require each applicant to demonstrate competence by a written or oral examination in the language of the applicant, evidencing that he or she is knowledgeable concerning the duties and responsibilities of a farm labor contractor. The examination shall be prepared, administered, and evaluated by the department or through a contracted agent.

(6) The department shall require an applicant for renewal of a certificate of registration to retake the examination only if:

(a) During the prior certification period, the department issued a final order assessing a civil monetary penalty for a major violation of this part or revoked or refused to renew or issue a certificate of registration; or

(b) The department determines that new requirements related to the duties and responsibilities of a farm labor contractor necessitate a new examination.

(7) The department shall charge each applicant a $35 fee for the education and examination program. Such fees shall be deposited in the Professional Regulation Trust Fund.

(8) The department may adopt rules prescribing the procedures to be followed to register as a farm labor contractor.

History.—s. 4, ch. 71-234; s. 2, ch. 71-977; s. 1, ch. 77-25; s. 2, ch. 83-42; s. 4, ch. 85-243; s. 2, ch. 90-245; s. 18, ch. 91-147; s. 1, ch. 94-179; s. 175, ch. 97-103; s. 11, ch. 98-149; s. 144, ch. 2000-165; s. 12, ch. 2004-64; s. 27, ch. 2004-234.

1Note.—Section 1, ch. 77-25, provides that this section is repealed when an agreement is made as permitted in ss. 2-4, ch. 77-25; ss. 2-4, ch. 77-25, were amended by s. 1, ch. 85-243.



450.31 - Issuance, revocation, and suspension of, and refusal to issue or renew, certificate of registration.

1450.31 Issuance, revocation, and suspension of, and refusal to issue or renew, certificate of registration.—

(1) The department shall not issue to any person a certificate of registration as a farm labor contractor, nor shall it renew such certificate, until:

(a) Such person has executed a written application therefor in a form and pursuant to regulations prescribed by the department and has submitted such information as the department may prescribe.

(b) Such person has obtained and holds a valid federal certificate of registration as a farm labor contractor, or a farm labor contractor employee, unless exempt by federal law. However, the department shall renew a certificate of registration after such person’s federal certificate of registration expires if such person files a timely application for renewal with the United States Department of Labor.

(c) Such person pays to the department, by cashier’s check, certified check, or money order, a nonrefundable application fee of $125. Fees collected by the department under this subsection shall be deposited in the State Treasury into the Professional Regulation Trust Fund.

(d) Such person has successfully taken and passed the farm labor contractor examination.

(e) Such person has designated an agent to receive service of process and other official or legal documents. The agent must be available during regular business hours, Monday through Friday, to accept service on behalf of the farm labor contractor.

(2) The department may revoke, suspend, or refuse to issue or renew any certificate of registration when it is shown that the farm labor contractor has:

(a) Violated or failed to comply with any provision of this part or the rules adopted pursuant to this part;

(b) Made any misrepresentation or false statement in his or her application for a certificate of registration;

(c) Given false or misleading information concerning terms, conditions, or existence of employment to persons who are recruited or hired to work on a farm;

(d) Been assessed a civil fine by the department for which payment is overdue;

(e) Failed to pay reemployment assistance taxes as determined by the Department of Economic Opportunity; or

(f) Failed to pay federal employee taxes as determined by the Internal Revenue Service.

(3) The department shall suspend, revoke, or refuse to issue or renew a certificate of registration upon receipt of a final order of suspension, revocation, or refusal to issue or renew the federal certificate of registration from the United States Department of Labor.

(4) The revocation, suspension of, or refusal to renew any permit hereunder will not render any then-current and valid contract invalid nor affect the terms of such contract for the duration of the growing season then in progress.

(5) The department may refuse to issue or renew, or may suspend or revoke, a certificate of registration if the applicant or holder is not the real party in interest in the application or certificate of registration and the real party in interest is a person who has been refused issuance or renewal of a certificate, has had a certificate suspended or revoked, or does not qualify under this section for a certificate.

(6) The department may permanently revoke or refuse to issue or renew a certificate of registration if such applicant or certificateholder has been convicted within the preceding 5 years of:

(a) A crime under state or federal law:

1. Relating to gambling, or to the sale, distribution, or possession of alcoholic beverages.

2. Committed in connection with, or incident to, any farm labor contracting activities; or

(b) Any felony under state or federal law involving robbery, bribery, extortion, embezzlement, grand larceny, burglary, or arson.

(7) The department may permanently revoke or refuse to issue or renew a certificate of registration if such applicant or certificateholder has been convicted of a violation of narcotics laws, murder, rape, assault with intent to kill, assault that inflicts grievous bodily injury, prostitution, peonage, smuggling, or harboring individuals who have entered the country illegally.

(8) Receipt and acceptance of a certificate of registration as a farm labor contractor constitutes unconditional permission for and acquiescence by the contractor to the inspection by department personnel of books, ledgers, and all other documents that are related to the performance of the contractor’s farm labor activities.

History.—ss. 5, 6, ch. 71-234; s. 1, ch. 71-977; s. 1, ch. 77-25; ss. 3, 4, ch. 83-42; s. 5, ch. 85-243; ss. 3, 4, ch. 90-245; s. 18, ch. 91-147; s. 2, ch. 94-179; s. 176, ch. 97-103; s. 145, ch. 2000-165; s. 13, ch. 2004-64; s. 28, ch. 2004-234; s. 4, ch. 2007-86; s. 2, ch. 2010-124; s. 402, ch. 2011-142; s. 74, ch. 2012-30.

1Note.—Section 1, ch. 77-25, provides that this section is repealed when an agreement is made as permitted in ss. 2-4, ch. 77-25; ss. 2-4, ch. 77-25, were amended by s. 1, ch. 85-243.



450.321 - Best practices incentive program for farm labor contractors.

450.321 Best practices incentive program for farm labor contractors.—

(1) To promote compliance with this part, and to help the public identify farm labor contractors who have demonstrated a firm commitment to responsible and safe labor practices, the department shall develop and implement a best practices incentive program for farm labor contractors.

(2) Farm labor contractors who seek designation as a best practices farm labor contractor must meet the requirements set by the department. A farm labor contractor may not transfer or use without authorization a designation as a best practices farm labor contractor.

(3) The department may enter into a partnership agreement with a farm labor contractor that states the responsibilities of each party to the agreement regarding the requirements to receive and maintain a best practices designation. Recipients of a designation as a best practices farm labor contractor may use this designation when soliciting business as long as the designation is in effect.

(4) A designation as a best practices farm labor contractor may be revoked when the department determines that the recipient has failed to comply with a requirement established pursuant to subsection (2). When a designation is revoked, the prior recipient shall cease all use of the best practices farm labor contractor designation when soliciting business.

(5) The grant of a designation as a best practices farm labor contractor is not an endorsement of the recipient by the department and may not be characterized as such.

(6) The department may not be held liable in a civil action for damages resulting from the granting, denying, suspending, or revoking of a designation as a best practices farm labor contractor.

(7) The department shall establish an incentive program for farm labor contractors who hold a valid best practices designation.

History.—s. 14, ch. 2004-64.



450.33 - Duties of farm labor contractor.

1450.33 Duties of farm labor contractor.—Every farm labor contractor must:

(1) Carry his or her certificate of registration with him or her at all times and exhibit it to all persons with whom the farm labor contractor intends to deal in his or her capacity as a farm labor contractor prior to so dealing and, upon request, to persons designated by the department.

(2) Pay or distribute promptly, when due, to the individuals entitled thereto all moneys or other things of value entrusted to the registrant by any third person for such purpose.

(3) Comply with the terms and provisions of all legal and valid agreements and contracts entered into between the registrant in his or her capacity as a farm labor contractor and third person.

(4) Display prominently, at the site where the work is to be performed and on all vehicles used by the registrant for the transportation of employees, a single posting containing a written statement in English and in the language of the majority of the non-English-speaking employees disclosing the terms and conditions of employment in a form prescribed by the department or by the United States Department of Labor for this purpose.

(5) Take out a policy of insurance with any insurance carrier which policy insures such registrant against liability for damage to persons or property arising out of the operation or ownership of any vehicle or vehicles for the transportation of individuals in connection with his or her business, activities, or operations as a farm labor contractor. In no event may the amount of such liability insurance be less than that required by the provisions of the financial responsibility law of this state. Any insurance carrier that is licensed to operate in this state and that has issued a policy of liability insurance to operate a vehicle used to transport farm workers shall notify the department when it intends to cancel such policy.

(6) Maintain such records as may be designated by the department.

(7) Semimonthly or at the time of each payment of wages furnish each of the workers employed by him or her, either as a detachable part of the check, draft, or voucher paying the employee’s wages or separately, an itemized statement in writing showing in detail each and every deduction made from such wages.

(8) Produce evidence to the department that each vehicle he or she uses for the transportation of employees complies with the requirements and specifications established in chapter 316, s. 316.622, or 2Pub. L. No. 93-518 as amended by Pub. L. No. 97-470 meeting Department of Transportation requirements or, in lieu thereof, bears a valid inspection sticker showing that the vehicle has passed the inspection in the state in which the vehicle is registered.

(9) Comply with all applicable statutes, rules, and regulations of the United States and of the State of Florida for the protection or benefit of labor, including, but not limited to, those providing for wages, hours, fair labor standards, social security, workers’ compensation, reemployment assistance or unemployment compensation, child labor, and transportation.

(10) Maintain accurate daily field records for each employee actually paid by the farm labor contractor reflecting the hours worked for the farm labor contractor and, if paid by unit, the number of units harvested and the amount paid per unit.

(11) Clearly display on each vehicle used to transport migrant or seasonal farm workers a display sticker issued by the department, which states that the vehicle is authorized by the department to transport farm workers and the expiration date of the authorization.

History.—s. 7, ch. 71-234; s. 1, ch. 77-25; s. 5, ch. 83-42; ss. 1, 3, ch. 87-551; s. 5, ch. 90-245; s. 18, ch. 91-147; s. 29, ch. 92-173; s. 3, ch. 94-179; s. 205, ch. 96-410; s. 1077, ch. 97-103; s. 12, ch. 98-149; s. 146, ch. 2000-165; s. 15, ch. 2004-64; s. 9, ch. 2006-81; s. 20, ch. 2008-240; s. 75, ch. 2012-30.

1Note.—Section 1, ch. 77-25, provides that this section is repealed when an agreement is made as permitted in ss. 2-4, ch. 77-25; ss. 2-4, ch. 77-25, were amended by s. 1, ch. 85-243.

2Note.—Public L. No. 97-470 repealed Pub. L. No. 93-518.



450.34 - Prohibited acts of farm labor contractor.

1450.34 Prohibited acts of farm labor contractor.—A licensee may not:

(1) Make any misrepresentation or false statement in his or her application for a certificate of registration.

(2) Make or cause to be made to any person any false, fraudulent, or misleading representation or publish or circulate or cause to be published or circulated any false, fraudulent, or misleading information concerning the terms, conditions, or existence of employment at any place or places, by any person or persons, or of any individual or individuals.

(3) Make any charge or deduction from wages for any tools, equipment, transportation, or recruiting fees that are for the benefit of the employer unless in compliance with the federal Fair Labor Standards Act.

(4) Retaliate against any person that has filed a complaint or aided an investigation pursuant to this part.

(5) Contract with or employ any person acting in the capacity of a farm labor contractor, or performing activities defined in s. 450.28(1), when that person does not have a current certificate of registration issued by the department pursuant to the requirements of this part.

History.—s. 8, ch. 71-234; s. 1, ch. 77-25; ss. 2, 3, ch. 87-551; s. 30, ch. 92-173; s. 177, ch. 97-103; s. 1, ch. 2002-161; s. 16, ch. 2004-64.

1Note.—Section 1, ch. 77-25, provides that this section is repealed when an agreement is made as permitted in ss. 2-4, ch. 77-25; ss. 2-4, ch. 77-25, were amended by s. 1, ch. 85-243.



450.35 - Certain contracts or employment prohibited.

1450.35 Certain contracts or employment prohibited.—It is unlawful for any person to contract with or employ any farm labor contractor as defined in this act, for matters relating to farm labor, until the labor contractor displays to him or her a current certificate of registration issued by the department pursuant to the requirements of this part. A violation of this section is subject to the penalties provided for violations in s. 450.38(1).

History.—s. 9, ch. 71-234; s. 1, ch. 77-25; s. 6, ch. 83-42; s. 178, ch. 97-103; s. 147, ch. 2000-165; s. 17, ch. 2004-64.

1Note.—Section 1, ch. 77-25, provides that this section is repealed when an agreement is made as permitted in ss. 2-4, ch. 77-25; ss. 2-4, ch. 77-25, were amended by s. 1, ch. 85-243.



450.36 - Rules and regulations.

1450.36 Rules and regulations.—The department may adopt rules necessary to enforce and administer this part.

History.—s. 10, ch. 71-234; s. 1, ch. 77-25; s. 7, ch. 83-42; s. 148, ch. 2000-165.

1Note.—Section 1, ch. 77-25, provides that this section is repealed when an agreement is made as permitted in ss. 2-4, ch. 77-25; ss. 2-4, ch. 77-25, were amended by s. 1, ch. 85-243.



450.37 - Cooperation with state and federal agencies.

1450.37 Cooperation with state and federal agencies.—The department shall, whenever appropriate, cooperate with any federal agency. The department may cooperate with and enter into agreements with any other state agency to administer this chapter or secure uniform rules.

History.—s. 11, ch. 71-234; s. 1, ch. 77-25; s. 8, ch. 83-42; s. 149, ch. 2000-165; s. 18, ch. 2004-64.

1Note.—Section 1, ch. 77-25, provides that this section is repealed when an agreement is made as permitted in ss. 2-4, ch. 77-25; ss. 2-4, ch. 77-25, were amended by s. 1, ch. 85-243.



450.38 - Enforcement of farm labor laws.

1450.38 Enforcement of farm labor laws.—

(1) Any person, firm, association, or corporation not excluded under s. 450.29 that commits a minor violation of this part and, upon conviction, is guilty of a misdemeanor of the second degree, is punishable as provided in s. 775.082 or s. 775.083.

(2) Any person, firm, association, or corporation that commits a major violation of this part and, upon conviction, is guilty of a felony of the third degree, is punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any person, firm, association, or corporation that commits a violation of this part or of any rule adopted thereunder may be assessed a civil penalty of not more than $2,500 for each such violation. Such assessed penalties shall be paid by cashier’s check, certified check, or money order and shall be deposited into the General Revenue Fund. The department shall not institute or maintain any administrative proceeding to assess a civil penalty under this subsection when the violation is the subject of a criminal indictment or information under this section which results in a criminal penalty being imposed, or of a criminal, civil, or administrative proceeding by the United States government or an agency thereof which results in a criminal or civil penalty being imposed. The department may adopt rules prescribing the criteria to be used to determine the amount of the civil penalty and to provide notification to persons assessed a civil penalty under this section.

(4) Upon a complaint of the department being filed in the circuit court of the county in which the farm labor contractor resides or may be doing business, any farm labor contractor who fails to obtain a certificate of registration as required by this part may, in addition to such penalties, be enjoined from engaging in any activity which requires the farm labor contractor to possess a certificate of registration.

(5) For the purpose of any investigation or proceeding conducted by the department, the secretary of the department or the secretary’s designee shall have the power to administer oaths, take depositions, make inspections when authorized by statute, issue subpoenas which shall be supported by affidavit, serve subpoenas and other process, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence. The secretary of the department or the secretary’s designee shall exercise this power on the secretary’s own initiative.

(6) A farm labor contractor who commits a minor violation of this part shall be issued a warning for the first violation. A civil penalty in increments of $250 may be assessed for each successive violation of a specific statute or rule of this part up to a maximum of $2,500.

(7) A farm labor contractor who commits a major violation of a specific statute or rule of this part shall be assessed a civil penalty of up to $2,500 in accordance with the criteria established by the department pursuant to this section.

(8) Moneys for the enforcement of the farm labor laws shall be transferred to the Professional Regulation Trust Fund from the Workers’ Compensation Administration Trust Fund of the Department of Financial Services.

History.—s. 12A, ch. 71-234; s. 1, ch. 77-25; s. 6, ch. 85-243; s. 6, ch. 90-245; s. 18, ch. 91-147; s. 4, ch. 94-179; s. 13, ch. 98-149; s. 150, ch. 2000-165; s. 19, ch. 2004-64; s. 1, ch. 2005-58.

1Note.—Section 1, ch. 77-25, provides that this section is repealed when an agreement is made as permitted in ss. 2-4, ch. 77-25; ss. 2-4, ch. 77-25, were amended by s. 1, ch. 85-243.



450.39 - Prohibition against required purchase; prohibition against excessive charges.

450.39 Prohibition against required purchase; prohibition against excessive charges.—

(1) A farm labor contractor may not require any farmworker to purchase goods or services solely from such farm labor contractor or from a person acting as an agent for such farm labor contractor.

(2) A farm labor contractor may not charge a farmworker more than a reasonable cost for any commodity, including housing, food, water, or other consumables, in accordance with 29 C.F.R. s. 531.3. As used in this subsection, the term “reasonable cost” does not include a profit to the farm labor contractor or to any other person acting as an agent for the farm labor contractor.

History.—s. 20, ch. 2004-64.









Chapter 452 - BONDS OF EMPLOYEES OF COMMON CARRIERS

452.01 - Common carrier not to require employee to furnish surety bond of certain company.

452.01 Common carrier not to require employee to furnish surety bond of certain company.—No common carrier authorized to do business in this state, when requiring of an employee that he or she give it a bond or undertaking of any nature whatsoever, shall require such employee to have such bond or undertaking executed as a surety by any particular person, or by any one or more of any number of such persons, named by such common carrier; and no such common carrier shall reject any such bond or undertaking for any reason other than the financial insufficiency of such bond or undertaking.

History.—s. 1, ch. 6519, 1913; RGS 4041; CGL 5963; s. 179, ch. 97-103.



452.02 - Foreign corporations as surety.

452.02 Foreign corporations as surety.—No common carrier authorized to do business in this state, when requiring of any employee that he or she give it a bond or undertaking of any nature whatsoever, shall require as surety thereon any person not a resident of this state; nor shall such common carrier accept as such surety any company, corporation, or association unless the same is a corporation duly organized under the laws of Florida, or who shall have designated an agent residing within this state upon whom service of legal process against it may be had as provided by law for foreign corporations doing business in this state, and shall also have in this state a general office where it shall require that every such bond or undertaking shall be approved, and canceled, and where a complete record thereof shall be kept.

History.—s. 2, ch. 6519, 1913; RGS 4042; CGL 5964; s. 180, ch. 97-103.



452.03 - Bond to cover definite term; cancellation; proviso.

452.03 Bond to cover definite term; cancellation; proviso.—Every bond or undertaking of any nature whatsoever given by an employee of any common carrier authorized to do business in this state shall be made to cover a definite term; and no such bond or undertaking shall be canceled without the consent of all parties thereto, except for a breach of one or more of the conditions thereof. Any such employee who shall have given any such bond or undertaking may, upon breach of any of the conditions thereof by the other party thereto, cancel the same by giving the surety or sureties thereon and the common carrier for the benefit of whom the same shall have been made, at least 10 days’ notice in writing, setting out in full the reason for canceling the same, said notice to be signed by such employee and sworn to by him or her in this state before any officer authorized to administer oaths. Any such notice to a company, corporation, or association may be served by leaving the same with any person upon whom service of legal process upon such company, corporation, or association may be had. Any surety of any such bond or undertaking may, upon the breach of any of the conditions thereof by the common carrier and employee for whom the same shall have been made, cancel the same by giving such employee at least 10 days’ notice in writing, setting out in full the reason for canceling the same, the said notice to be signed by an agent or manager of such surety, then a resident of this state and then authorized to approve or disapprove similar bonds or undertakings for such surety, and to be sworn to by the person signing the same in this state before an officer authorized to administer oaths; provided, that nothing herein shall affect any right of action accruing to any person upon the breach of a contract.

History.—s. 3, ch. 6519, 1913; RGS 4043; CGL 5965; s. 181, ch. 97-103.



452.04 - Bonds violating chapter void.

452.04 Bonds violating chapter void.—Any bond, contract, or undertaking made in violation of the provisions of this chapter shall be void.

History.—s. 4, ch. 6519, 1913; RGS 4044; CGL 5966.



452.05 - Violation of regulations as to employment bonds; penalty.

452.05 Violation of regulations as to employment bonds; penalty.—Any person who shall violate any of the provisions of this chapter shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 4, ch. 6519, 1913; RGS 5672; CGL 7877; s. 382, ch. 71-136.









TITLE XXXII - REGULATION OF PROFESSIONS AND OCCUPATIONS

Chapter 454 - ATTORNEYS AT LAW

454.021 - Attorneys; admission to practice law; Supreme Court to govern and regulate.

454.021 Attorneys; admission to practice law; Supreme Court to govern and regulate.—

(1) Admissions of attorneys and counselors to practice law in the state is hereby declared to be a judicial function.

(2) The Supreme Court of Florida, being the highest court of said state, is the proper court to govern and regulate admissions of attorneys and counselors to practice law in said state.

(3) Upon certification by the Florida Board of Bar Examiners that an applicant who is an unauthorized immigrant who was brought to the United States as a minor; has been present in the United States for more than 10 years; has received documented employment authorization from the United States Citizenship and Immigration Services (USCIS); has been issued a social security number; if a male, has registered with the Selective Service System if required to do so under the Military Selective Service Act, 50 U.S.C. App. 453; and has fulfilled all requirements for admission to practice law in this state, the Supreme Court of Florida may admit that applicant as an attorney at law authorized to practice in this state and may direct an order be entered upon the court’s records to that effect.

History.—ss. 1, 2, 7, ch. 29796, 1955; s. 10, ch. 61-530; s. 3, ch. 2014-35.



454.026 - Authority of Department of Law Enforcement to accept fingerprints of, and exchange criminal history records with respect to, bar applicants.

454.026 Authority of Department of Law Enforcement to accept fingerprints of, and exchange criminal history records with respect to, bar applicants.—The Department of Law Enforcement is authorized to accept fingerprints of applicants for admission to The Florida Bar and, to the extent provided for by federal law, to exchange state, multistate, and federal criminal history records with the Florida Board of Bar Examiners for licensing purposes.

History.—s. 1, ch. 83-199.



454.11 - Powers of attorneys.

454.11 Powers of attorneys.—Every attorney duly admitted or authorized to practice in this state shall have the right to appear before any court of the state, or any public board, committee, or officer in the interest of any client, and may appear as amicus curiae when so permitted. All attorneys shall be deemed officers of the court for the administration of justice, and amenable to the rules and discipline of the court in all matters of order or procedure not in conflict with the constitution or laws of this state.

History.—s. 11, ch. 10175, 1925; CGL 4189; s. 7, ch. 22858, 1945.



454.17 - Attorneys may administer oaths in open court.

454.17 Attorneys may administer oaths in open court.—Attorneys authorized to practice law in this state may administer oaths in open court, in the presence of the presiding judge or justice thereof, and any person swearing falsely under an oath so administered shall be liable to the penalty prescribed for perjury.

History.—s. 17, ch. 10175, 1925; CGL 4195.



454.18 - Officers not allowed to practice.

454.18 Officers not allowed to practice.—No sheriff or clerk of any court, or full-time deputy thereof, shall practice in this state, nor shall any person not of good moral character, or who has been convicted of an infamous crime be entitled to practice. A person may not be denied the right to practice on account of sex, race, or color. And any person, whether an attorney or not, or whether within the exceptions mentioned above or not, may conduct his or her own cause in any court of this state, or before any public board, committee, or officer, subject to the lawful rules and discipline of such court, board, committee, or officer. The provisions of this section restricting the practice of law by a sheriff or clerk, or full-time deputy thereof, do not apply in a case where such person is representing the office or agency in the course of his or her duties as an attorney.

History.—s. 18, ch. 10175, 1925; CGL 4196; s. 54, ch. 91-137; s. 182, ch. 97-103; s. 1, ch. 2007-166.



454.19 - Certain partnerships prohibited.

454.19 Certain partnerships prohibited.—No judge of a court of this state who is permitted by the constitution and laws to practice law shall form any partnership with the prosecuting attorney of such court or become a partner in any firm in which he or she is a partner. No attorney who may be a law partner with any judge of any court who is permitted by law to practice law shall be allowed to practice before the court of which his or her partner is judge.

History.—s. 19, ch. 10175, 1925; CGL 4197; s. 1, ch. 77-119; s. 183, ch. 97-103.



454.20 - Attorneys not to be sureties.

454.20 Attorneys not to be sureties.—No attorney shall become surety on the official bond of any state, county, or municipal officer of this state, nor surety on any bond of a client in judicial proceedings.

History.—s. 20, ch. 10175, 1925; CGL 4198.



454.23 - Penalties.

454.23 Penalties.—Any person not licensed or otherwise authorized to practice law in this state who practices law in this state or holds himself or herself out to the public as qualified to practice law in this state, or who willfully pretends to be, or willfully takes or uses any name, title, addition, or description implying that he or she is qualified, or recognized by law as qualified, to practice law in this state, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 21, ch. 10175, 1925; CGL 8133; s. 384, ch. 71-136; s. 1, ch. 74-128; s. 184, ch. 97-103; s. 1, ch. 2004-287.



454.31 - Practice while disbarred or suspended prohibited.

454.31 Practice while disbarred or suspended prohibited.—Any person who has been knowingly disbarred and who has not been lawfully reinstated or is knowingly under suspension from the practice of law by any circuit court of the state or by the Supreme Court of the state who practices law in this state or holds himself or herself out as an attorney at law or qualified to practice law in this state commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 18006, 1937; CGL 1940 Supp. 8133(2); s. 385, ch. 71-136; s. 185, ch. 97-103; s. 2, ch. 2004-287.



454.32 - Aiding or assisting disbarred or suspended attorney prohibited.

454.32 Aiding or assisting disbarred or suspended attorney prohibited.—A person who knowingly aids or assists any person in carrying on the unauthorized practice of law, knowing that such person has been disbarred and has not been lawfully reinstated or is under suspension from the practice of law by any circuit court of the state or by the Supreme Court of the state, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, and shall also be subject to disbarment.

History.—s. 2, ch. 18006, 1937; CGL 1940 Supp. 8133(3); s. 386, ch. 71-136; s. 3, ch. 2004-287.






Chapter 455 - BUSINESS AND PROFESSIONAL REGULATION: GENERAL PROVISIONS

455.01 - Definitions.

455.01 Definitions.—As used in this chapter, the term:

(1) “Board” means any board or commission, or other statutorily created entity to the extent such entity is authorized to exercise regulatory or rulemaking functions, within the department, including the Florida Real Estate Commission; except that, for ss. 455.201-455.245, “board” means only a board, or other statutorily created entity to the extent such entity is authorized to exercise regulatory or rulemaking functions, within the Division of Certified Public Accounting, the Division of Professions, or the Division of Real Estate.

(2) “Consumer member” means a person appointed to serve on a specific board or who has served on a specific board, who is not, and never has been, a member or practitioner of the profession, or of any closely related profession, regulated by such board.

(3) “Department” means the Department of Business and Professional Regulation.

(4) “License” means any permit, registration, certificate, or license issued by the department.

(5) “Licensee” means any person issued a permit, registration, certificate, or license by the department.

(6) “Profession” means any activity, occupation, profession, or vocation regulated by the department in the Divisions of Certified Public Accounting, Professions, Real Estate, and Regulation.

History.—s. 1, ch. 21885, 1943; s. 1, ch. 28215, 1953; s. 12, ch. 63-195; s. 2, ch. 65-170; s. 27, ch. 67-248; s. 3, ch. 67-409; s. 1, ch. 67-596; s. 121, ch. 71-355; s. 122, ch. 73-333; s. 5, ch. 79-36; s. 123, ch. 79-164; s. 2, ch. 84-70; s. 9, ch. 91-220; s. 4, ch. 92-149; s. 5, ch. 93-220; s. 1, ch. 96-291; s. 3, ch. 97-261; s. 109, ch. 2000-153; s. 23, ch. 2000-160.

Note.—Former s. 485.01.



455.017 - Applicability of this chapter.

455.017 Applicability of this chapter.— This chapter applies only to the regulation of professions by the department.

History.—s. 60, ch. 94-218; s. 4, ch. 2010-106.



455.02 - Licensure of members of the Armed Forces in good standing and their spouses with administrative boards.

455.02 Licensure of members of the Armed Forces in good standing and their spouses with administrative boards.—

(1) Any member of the Armed Forces of the United States now or hereafter on active duty who, at the time of becoming such a member, was in good standing with any administrative board of the state and was entitled to practice or engage in his or her profession or vocation in the state shall be kept in good standing by such administrative board, without registering, paying dues or fees, or performing any other act on his or her part to be performed, as long as he or she is a member of the Armed Forces of the United States on active duty and for a period of 6 months after discharge from active duty as a member of the Armed Forces of the United States, if he or she is not engaged in his or her licensed profession or vocation in the private sector for profit.

(2) The boards listed in s. 20.165 shall adopt rules that exempt the spouse of a member of the Armed Forces of the United States from licensure renewal provisions, but only in cases of his or her absence from the state because of his or her spouse’s duties with the Armed Forces.

(3)(a) The department may issue a temporary professional license to the spouse of an active duty member of the Armed Forces of the United States if the spouse applies to the department in the format prescribed by the department. An application must include proof that:

1. The applicant is married to a member of the Armed Forces of the United States who is on active duty.

2. The applicant holds a valid license for the profession issued by another state, the District of Columbia, any possession or territory of the United States, or any foreign jurisdiction.

3. The applicant’s spouse is assigned to a duty station in this state and that the applicant is also assigned to a duty station in this state pursuant to the member’s official active duty military orders.

4.a. A complete set of the applicant’s fingerprints 1is submitted to the Department of Law Enforcement for a statewide criminal history check.

b. The Department of Law Enforcement shall forward the fingerprints 2submitted pursuant to sub-subparagraph a. to the Federal Bureau of Investigation for a national criminal history check. The department shall, and the board may, review the results of the criminal history checks according to the level 2 screening standards in s. 435.04 and determine whether the applicant meets the licensure requirements. The costs of fingerprint processing shall be borne by the applicant. If the applicant’s fingerprints are submitted through an authorized agency or vendor, the agency or vendor shall collect the required processing fees and remit the fees to the Department of Law Enforcement.

(b) An application must be accompanied by an application fee prescribed by the department that is sufficient to cover the cost of issuance of the temporary license.

(c) A temporary license expires 6 months after the date of issuance and is not renewable.

History.—s. 2, ch. 21885, 1943; s. 5, ch. 79-36; s. 95, ch. 83-329; s. 1, ch. 84-15; s. 71, ch. 85-81; s. 6, ch. 93-220; s. 186, ch. 97-103; s. 5, ch. 2010-106; s. 4, ch. 2010-182.

1Note.—The word “is” was substituted by the editors for the word “are,” which was enacted by s. 5, ch. 2010-106. Section 4, ch. 2010-182, enacted the words “has been” instead of the word “are.”

2Note.—As enacted by s. 4, ch. 2010-182. Subsection (3) was also added by s. 5, ch. 2010-106, and that version did not use the phrase “submitted pursuant to sub-subparagraph a.”

Note.—Former s. 485.02.



455.10 - Restriction on requirement of citizenship.

455.10 Restriction on requirement of citizenship.—No person shall be disqualified from practicing an occupation or profession regulated by the state solely because he or she is not a United States citizen.

History.—ss. 1, 2, 3, ch. 72-125; s. 1, ch. 74-37; s. 1, ch. 77-174; s. 5, ch. 79-36; s. 187, ch. 97-103.

Note.—Former s. 455.012.



455.11 - Qualification of immigrants for examination to practice a licensed profession or occupation.

455.11 Qualification of immigrants for examination to practice a licensed profession or occupation.—

(1) It is the declared purpose of this section to encourage the use of foreign-speaking Florida residents duly qualified to become actively qualified in their professions so that all Florida citizens may receive better services.

(2) Any person who has successfully completed, or is currently enrolled in, an approved course of study created pursuant to chapters 74-105 and 75-177, Laws of Florida, shall be deemed qualified for examination and reexaminations for a professional or occupational license which shall be administered in the English language unless 15 or more such applicants request that said reexamination be administered in their native language. In the event that such reexamination is administered in a foreign language, the full cost to the board of preparing and administering same shall be borne by said applicants.

(3) Each board within the department shall adopt and implement programs designed to qualify for examination all persons who were resident nationals of the Republic of Cuba and who, on July 1, 1977, were residents of this state.

History.—ss. 1, 3, ch. 77-255; s. 5, ch. 79-36; s. 194, ch. 79-400; s. 5, ch. 92-149; s. 61, ch. 94-218.

Note.—Former s. 455.016.



455.116 - Regulation trust funds.

455.116 Regulation trust funds.—The following trust funds shall be placed in the department:

(1) Administrative Trust Fund.

(2) Alcoholic Beverage and Tobacco Trust Fund.

(3) Cigarette Tax Collection Trust Fund.

(4) Hotel and Restaurant Trust Fund.

(5) Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund.

(6) Pari-mutuel Wagering Trust Fund.

(7) Professional Regulation Trust Fund.

History.—s. 8, ch. 93-220; s. 44, ch. 96-418; s. 22, ch. 2008-240; s. 1, ch. 2011-30; s. 2, ch. 2012-143.



455.1165 - Federal Grants Trust Fund.

455.1165 Federal Grants Trust Fund.—

(1) The Federal Grants Trust Fund is created within the Department of Business and Professional Regulation.

(2) The trust fund is established for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues from federal sources. Moneys to be credited to the trust fund shall consist of grants and funding from the Federal Government, interest earnings, and cash advances from other trust funds. Funds shall be expended only pursuant to legislative appropriation or an approved amendment to the department’s operating budget pursuant to the provisions of chapter 216.

History.—s. 1, ch. 2011-60; s. 2, ch. 2014-44.



455.117 - Sale of services and information by department.

455.117 Sale of services and information by department.—The department may provide, directly or by contract, services and information to other levels of government and private entities.

History.—s. 9, ch. 93-220.



455.201 - Professions and occupations regulated by department; legislative intent; requirements.

455.201 Professions and occupations regulated by department; legislative intent; requirements.—

(1) It is the intent of the Legislature that persons desiring to engage in any lawful profession regulated by the department shall be entitled to do so as a matter of right if otherwise qualified.

(2) The Legislature further believes that such professions shall be regulated only for the preservation of the health, safety, and welfare of the public under the police powers of the state. Such professions shall be regulated when:

(a) Their unregulated practice can harm or endanger the health, safety, and welfare of the public, and when the potential for such harm is recognizable and clearly outweighs any anticompetitive impact which may result from regulation.

(b) The public is not effectively protected by other means, including, but not limited to, other state statutes, local ordinances, or federal legislation.

(c) Less restrictive means of regulation are not available.

(3) It is further legislative intent that the use of the term “profession” with respect to those activities licensed and regulated by the department shall not be deemed to mean that such activities are not occupations for other purposes in state or federal law.

(4)(a) Neither the department nor any board may create unreasonably restrictive and extraordinary standards that deter qualified persons from entering the various professions. Neither the department nor any board may take any action that tends to create or maintain an economic condition that unreasonably restricts competition, except as specifically provided by law.

(b) Neither the department nor any board may create a regulation that has an unreasonable effect on job creation or job retention in the state or that places unreasonable restrictions on the ability of individuals who seek to practice or who are practicing a given profession or occupation to find employment.

(c) The Legislature shall evaluate proposals to increase regulation of already regulated professions or occupations to determine their effect on job creation or retention and employment opportunities.

(5) Policies adopted by the department shall ensure that all expenditures are made in the most cost-effective manner to maximize competition, minimize licensure costs, and maximize public access to meetings conducted for the purpose of professional regulation. The long-range planning function of the department shall be implemented to facilitate effective operations and to eliminate inefficiencies.

History.—s. 1, ch. 76-28; s. 5, ch. 79-36; s. 122, ch. 79-164; s. 3, ch. 82-1; s. 79, ch. 83-218; s. 36, ch. 92-33; s. 6, ch. 92-149; s. 20, ch. 93-129; s. 62, ch. 94-218; s. 134, ch. 99-251.

Note.—Former s. 455.001.



455.203 - Department; powers and duties.

455.203 Department; powers and duties.—The department, for the boards under its jurisdiction, shall:

(1) Adopt rules establishing a procedure for the biennial renewal of licenses; however, the department may issue up to a 4-year license to selected licensees notwithstanding any other provisions of law to the contrary. Fees for such renewal shall not exceed the fee caps for individual professions on an annualized basis as authorized by law.

(2) Appoint the executive director of each board, subject to the approval of the board.

(3) Submit an annual budget to the Legislature at a time and in the manner provided by law.

(4) Develop a training program for persons newly appointed to membership on any board. The program shall familiarize such persons with the substantive and procedural laws and rules and fiscal information relating to the regulation of the appropriate profession and with the structure of the department.

(5) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

(6) Establish by rule procedures by which the department shall use the expert or technical advice of the appropriate board for the purposes of investigation, inspection, evaluation of applications, other duties of the department, or any other areas the department may deem appropriate.

(7) Require all proceedings of any board or panel thereof and all formal or informal proceedings conducted by the department, an administrative law judge, or a hearing officer with respect to licensing or discipline to be electronically recorded in a manner sufficient to assure the accurate transcription of all matters so recorded.

(8) Select only those investigators, or consultants who undertake investigations, who meet criteria established with the advice of the respective boards.

(9) Work cooperatively with the Department of Revenue to implement an automated method for periodically disclosing information relating to current licensees to the Department of Revenue. The purpose of this subsection is to promote the public policy of this state as established in s. 409.2551. The department shall, when directed by the court or the Department of Revenue pursuant to s. 409.2598, suspend or deny the license of any licensee found not to be in compliance with a support order, subpoena, order to show cause, or written agreement entered into by the licensee with the Department of Revenue. The department shall issue or reinstate the license without additional charge to the licensee when notified by the court or the Department of Revenue that the licensee has complied with the terms of the support order. The department shall not be held liable for any license denial or suspension resulting from the discharge of its duties under this subsection.

(10) Have authority to:

(a) Close and terminate deficient license application files 2 years after the board or the department notifies the applicant of the deficiency; and

(b) Approve applications for professional licenses that meet all statutory and rule requirements for licensure.

History.—s. 5, ch. 79-36; s. 27, ch. 81-302; s. 7, ch. 83-329; s. 15, ch. 86-285; s. 15, ch. 89-162; s. 1, ch. 90-228; s. 37, ch. 92-33; s. 7, ch. 92-149; s. 23, ch. 93-129; s. 10, ch. 93-208; s. 10, ch. 93-262; ss. 63, 64, ch. 94-218; s. 206, ch. 96-410; s. 4, ch. 97-261; s. 117, ch. 98-200; s. 24, ch. 2000-160; s. 51, ch. 2001-158; s. 38, ch. 2005-39; s. 21, ch. 2008-240.



455.2035 - Rulemaking authority for professions not under a board.

455.2035 Rulemaking authority for professions not under a board.—The department may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the regulatory requirements of any profession within the department’s jurisdiction which does not have a statutorily authorized regulatory board.

History.—s. 136, ch. 99-251.



455.204 - Long-range policy planning; plans, reports, and recommendations.

455.204 Long-range policy planning; plans, reports, and recommendations.—To facilitate efficient and cost-effective regulation, the department and the board, where appropriate, shall develop and implement a long-range policy planning and monitoring process to include recommendations specific to each profession. Such process shall include estimates of revenues, expenditures, cash balances, and performance statistics for each profession. The period covered shall not be less than 5 years. The department, with input from the boards, shall develop the long-range plan and must obtain the approval of the secretary. The department shall monitor compliance with the approved long-range plan and, with input from the boards, shall annually update the plans for approval by the secretary. The department shall provide concise management reports to the boards quarterly. As part of the review process, the department shall evaluate:

(1) Whether the department, including the boards and the various functions performed by the department, is operating efficiently and effectively and if there is a need for a board or council to assist in cost-effective regulation.

(2) How and why the various professions are regulated.

(3) Whether there is a need to continue regulation, and to what degree.

(4) Whether or not consumer protection is adequate, and how it can be improved.

(5) Whether there is consistency between the various practice acts.

(6) Whether unlicensed activity is adequately enforced.

Such plans should include conclusions and recommendations on these and other issues as appropriate. Such plans shall be provided to the Governor and the Legislature by November 1 of each year.

History.—s. 8, ch. 92-149.



455.205 - Contacting boards through department.

455.205 Contacting boards through department.—Each board under the jurisdiction of the department may be contacted through the headquarters of the department in the City of Tallahassee or at any regional office of the department.

History.—s. 30, ch. 69-106; s. 2, ch. 77-115; s. 5, ch. 79-36; s. 38, ch. 92-33; s. 23, ch. 93-129; ss. 65, 66, ch. 94-218; s. 5, ch. 97-261.

Note.—Former s. 455.004.



455.207 - Boards; organization; meetings; compensation and travel expenses.

455.207 Boards; organization; meetings; compensation and travel expenses.—

(1) Each board within the department shall comply with the provisions of this section.

(2) The board shall annually elect from among its number a chairperson and vice chairperson.

(3) The board shall meet at least once annually and may meet as often as is necessary. The chairperson or a quorum of the board shall have the authority to call other meetings. A quorum shall be necessary for the conduct of official business by the board or any committee thereof. Unless otherwise provided by law, 51 percent or more of the appointed members of the board or any committee, when applicable, shall constitute a quorum. The membership of committees of the board, except as otherwise authorized pursuant to this chapter or the applicable practice act, shall be composed of currently appointed members of the board. The vote of a majority of the members of the quorum shall be necessary for any official action by the board or committee. Three consecutive unexcused absences or absences constituting 50 percent or more of the board’s meetings within any 12-month period shall cause the board membership of the member in question to become void, and the position shall be considered vacant. The board, or the department when there is no board, shall, by rule, define unexcused absences.

(4) Unless otherwise provided by law, a board member or former board member serving on a probable cause panel shall be compensated $50 for each day in attendance at an official meeting of the board and for each day of participation in any other business involving the board. Each board shall adopt rules defining the phrase “other business involving the board,” but the phrase may not routinely be defined to include telephone conference calls. A board member also shall be entitled to reimbursement for expenses pursuant to s. 112.061. Travel out of state shall require the prior approval of the secretary.

(5) When two or more boards have differences between them, the boards may elect to, or the secretary may request that the boards, establish a special committee to settle those differences. The special committee shall consist of three members designated by each board, who may be members of the designating board or other experts designated by the board, and of one additional person designated and agreed to by the members of the special committee. In the event the special committee cannot agree on the additional designee, upon request of the special committee, the secretary may select the designee. The committee shall recommend rules necessary to resolve the differences. If a rule adopted pursuant to this provision is challenged, the participating boards shall share the costs associated with defending the rule or rules. The department shall provide legal representation for any special committee established pursuant to this section.

History.—s. 5, ch. 79-36; s. 28, ch. 81-302; s. 8, ch. 83-329; s. 72, ch. 85-81; s. 4, ch. 88-392; s. 39, ch. 92-33; s. 9, ch. 92-149; s. 23, ch. 93-129; s. 3, ch. 94-119; s. 6, ch. 97-261; s. 25, ch. 2000-160.



455.208 - Publication of information.

455.208 Publication of information.—The department and the boards shall have the authority to advise licensees periodically, through the publication of a newsletter, about information that the department or the board determines is of interest to the industry. Unless otherwise prohibited by law, the department and the boards shall publish a summary of final orders resulting in fines, suspensions, or revocations, and any other information the department or the board determines is of interest to the public.

History.—s. 5, ch. 88-392; s. 40, ch. 92-33; s. 10, ch. 92-149; s. 23, ch. 93-129; s. 67, ch. 94-218; s. 7, ch. 97-261.



455.209 - Accountability and liability of board members.

455.209 Accountability and liability of board members.—

(1) Each board member shall be accountable to the Governor for the proper performance of duties as a member of the board. The Governor shall investigate any legally sufficient complaint or unfavorable written report received by the Governor or by the department or a board concerning the actions of the board or its individual members. The Governor may suspend from office any board member for malfeasance, misfeasance, neglect of duty, drunkenness, incompetence, permanent inability to perform the member’s official duties, or commission of a felony.

(2) Each board member and each former board member serving on a probable cause panel shall be exempt from civil liability for any act or omission when acting in the member’s official capacity, and the department shall defend any such member in any action against any board or member of a board arising from any such act or omission. In addition, the department may defend the member’s company or business in any action against the company or business if the department determines that the actions from which the suit arises are actions taken by the member in the member’s official capacity and were not beyond the member’s statutory authority. In providing such defense, the department may employ or utilize the legal services of the Department of Legal Affairs or outside counsel retained pursuant to s. 287.059. Fees and costs of providing legal services provided under this subsection shall be paid from the Professional Regulation Trust Fund, subject to the provisions of ss. 215.37 and 455.219.

History.—s. 5, ch. 79-36; ss. 13, 15, 25, 30, 34, 57, 62, ch. 80-406; s. 6, ch. 88-392; s. 2, ch. 90-228; s. 41, ch. 92-33; s. 11, ch. 92-149; s. 23, ch. 93-129; s. 68, ch. 94-218; s. 188, ch. 97-103; s. 8, ch. 97-261; s. 1, ch. 98-166; s. 151, ch. 99-251.



455.211 - Board rules; final agency action; challenges.

455.211 Board rules; final agency action; challenges.—

(1) The secretary of the department shall have standing to challenge any rule or proposed rule of a board under its jurisdiction pursuant to s. 120.56. In addition to challenges for any invalid exercise of delegated legislative authority, the administrative law judge, upon such a challenge by the secretary, may declare all or part of a rule or proposed rule invalid if it:

(a) Does not protect the public from any significant and discernible harm or damages;

(b) Unreasonably restricts competition or the availability of professional services in the state or in a significant part of the state; or

(c) Unnecessarily increases the cost of professional services without a corresponding or equivalent public benefit.

However, there shall not be created a presumption of the existence of any of the conditions cited in this subsection in the event that the rule or proposed rule is challenged.

(2) In addition, either the secretary or the board shall be a substantially interested party for purposes of s. 120.54(7). The board may, as an adversely affected party, initiate and maintain an action pursuant to s. 120.68 challenging the final agency action.

(3) No board created within the department shall have standing to challenge a rule or proposed rule of another board. However, if there is a dispute between boards concerning a rule or proposed rule, the boards may avail themselves of the provisions of s. 455.207(5).

(4) Any proposed board rule that has not been modified to remove proposed committee objections of the Administrative Procedures Committee must receive approval from the department prior to filing the rule with the Department of State for final adoption. The department may repeal any rule enacted by the board which has taken effect without having met proposed committee objections of the Administrative Procedures Committee.

History.—s. 5, ch. 79-36; s. 42, ch. 92-33; s. 12, ch. 92-149; s. 23, ch. 93-129; s. 69, ch. 94-218; s. 207, ch. 96-410; s. 9, ch. 97-261; s. 5, ch. 2000-356.



455.212 - Education; substituting demonstration of competency for clock-hour requirements.

455.212 Education; substituting demonstration of competency for clock-hour requirements.—Any board, or the department when there is no board, that requires student completion of a specific number of clock hours of classroom instruction for initial licensure purposes shall establish the minimal competencies that such students must demonstrate in order to be licensed. The demonstration of such competencies may be substituted for specific classroom clock-hour requirements established in statute or rule which are related to instructional programs for licensure purposes. Student demonstration of the established minimum competencies shall be certified by the educational institution. The provisions of this section shall not apply to boards for which federal licensure standards are more restrictive or stringent than the standards prescribed in statute.

History.—s. 63, ch. 92-136; s. 30, ch. 92-321.



455.2121 - Education; accreditation.

455.2121 Education; accreditation.—Notwithstanding any other provision of law, educational programs and institutions which are required by statute to be accredited, but which were accredited by an agency that has since ceased to perform an accrediting function, shall be recognized until such programs and institutions are accredited by a qualified successor to the original accrediting agency, an accrediting agency recognized by the United States Department of Education, or an accrediting agency recognized by the board, or the department when there is no board.

History.—s. 4, ch. 94-119.



455.2122 - Education.

455.2122 Education.—A board, or the department where there is no board, shall approve distance learning courses as an alternative to classroom courses to satisfy prelicensure or postlicensure education requirements provided for in part VIII of chapter 468 or part I of chapter 475. A board, or the department when there is no board, may not require centralized examinations for completion of prelicensure or postlicensure education requirements for those professions licensed under part VIII of chapter 468 or part I of chapter 475.

History.—s. 6, ch. 2010-106; s. 4, ch. 2010-176.



455.2123 - Continuing education.

455.2123 Continuing education.—A board, or the department when there is no board, may provide by rule that distance learning may be used to satisfy continuing education requirements. A board, or the department when there is no board, shall approve distance learning courses as an alternative to classroom courses to satisfy continuing education requirements provided for in part VIII, part XV, or part XVI of chapter 468 or part I or part II of chapter 475 and may not require centralized examinations for completion of continuing education requirements for the professions licensed under part VIII, part XV, or part XVI of chapter 468 or part I or part II of chapter 475.

History.—s. 137, ch. 99-251; s. 7, ch. 2010-106; s. 5, ch. 2010-176.



455.2124 - Proration of or not requiring continuing education.

455.2124 Proration of or not requiring continuing education.—A board, or the department when there is no board, may:

(1) Prorate continuing education for new licensees by requiring half of the required continuing education for any applicant who becomes licensed with more than half the renewal period remaining and no continuing education for any applicant who becomes licensed with half or less than half of the renewal period remaining; or

(2) Require no continuing education until the first full renewal cycle of the licensee.

These options shall also apply when continuing education is first required or the number of hours required is increased by law or the board, or the department when there is no board.

History.—s. 138, ch. 99-251.



455.2125 - Consultation with postsecondary education boards prior to adoption of changes to training requirements.

455.2125 Consultation with postsecondary education boards prior to adoption of changes to training requirements.—Any state agency or board that has jurisdiction over the regulation of a profession or occupation shall consult with the Commission for Independent Education, the Board of Governors of the State University System, and the State Board of Education prior to adopting any changes to training requirements relating to entry into the profession or occupation. This consultation must allow the educational board to provide advice regarding the impact of the proposed changes in terms of the length of time necessary to complete the training program and the fiscal impact of the changes. The educational board must be consulted only when an institution offering the training program falls under its jurisdiction.

History.—s. 23, ch. 95-243; s. 34, ch. 98-421; s. 71, ch. 2004-5; s. 13, ch. 2004-41; s. 53, ch. 2007-217.



455.213 - General licensing provisions.

455.213 General licensing provisions.—

(1) Any person desiring to be licensed shall apply to the department in writing. The application for licensure shall be submitted on a form prescribed by the department and must include the applicant’s social security number. Notwithstanding any other provision of law, the department is the sole authority for determining the contents of any documents to be submitted for initial licensure and licensure renewal. Such documents may contain information including, as appropriate: demographics, education, work history, personal background, criminal history, finances, business information, complaints, inspections, investigations, discipline, bonding, photographs, performance periods, reciprocity, local government approvals, supporting documentation, periodic reporting requirements, fingerprint requirements, continuing education requirements, and ongoing education monitoring. The application shall be supplemented as needed to reflect any material change in any circumstance or condition stated in the application which takes place between the initial filing of the application and the final grant or denial of the license and which might affect the decision of the department. In order to further the economic development goals of the state, and notwithstanding any law to the contrary, the department may enter into an agreement with the county tax collector for the purpose of appointing the county tax collector as the department’s agent to accept applications for licenses and applications for renewals of licenses. The agreement must specify the time within which the tax collector must forward any applications and accompanying application fees to the department. In cases where a person applies or schedules directly with a national examination organization or examination vendor to take an examination required for licensure, any organization- or vendor-related fees associated with the examination may be paid directly to the organization or vendor. An application is received for purposes of s. 120.60 upon the department’s receipt of the application submitted in the format prescribed by the department; the application fee set by the board or, if there is no board, set by the department; and any other fee required by law or rule to be remitted with the application.

(2) Before the issuance of any license, the department may charge an initial license fee as determined by rule of the applicable board or, if no such board exists, by rule of the department. Upon receipt of the appropriate license fee, except as provided in subsection (3), the department shall issue a license to any person certified by the appropriate board, or its designee, or the department when there is no board, as having met the applicable requirements imposed by law or rule. However, an applicant who is not otherwise qualified for licensure is not entitled to licensure solely based on a passing score on a required examination. Upon a determination by the department that it erroneously issued a license, or upon the revocation of a license by the applicable board, or by the department when there is no board, the licensee must surrender his or her license to the department.

(3) The board, or the department when there is no board, may refuse to issue an initial license to any applicant who is under investigation or prosecution in any jurisdiction for an action that would constitute a violation of this chapter or the professional practice acts administered by the department and the boards, until such time as the investigation or prosecution is complete.

(4) When any administrative law judge conducts a hearing pursuant to the provisions of chapter 120 with respect to the issuance of a license by the department, the administrative law judge shall submit his or her recommended order to the appropriate board, which shall thereupon issue a final order. The applicant for a license may appeal the final order of the board in accordance with the provisions of chapter 120.

(5) A privilege against civil liability is hereby granted to any witness for any information furnished by the witness in any proceeding pursuant to this section, unless the witness acted in bad faith or with malice in providing such information.

(6) Any board that currently requires continuing education for renewal of a license shall adopt rules to establish the criteria for continuing education courses. The rules may provide that up to a maximum of 25 percent of the required continuing education hours can be fulfilled by the performance of pro bono services to the indigent or to underserved populations or in areas of critical need within the state where the licensee practices. The board, or the department when there is no board, must require that any pro bono services be approved in advance in order to receive credit for continuing education under this section. The standard for determining indigency shall be that recognized by the Federal Poverty Income Guidelines produced by the United States Department of Health and Human Services. The rules may provide for approval by the board, or the department when there is no board, that a part of the continuing education hours can be fulfilled by performing research in critical need areas or for training leading to advanced professional certification. The board, or the department when there is no board, may make rules to define underserved and critical need areas. The department shall adopt rules for the administration of continuing education requirements adopted by the boards or the department when there is no board.

(7) Notwithstanding anything to the contrary, any elected official who is licensed pursuant to any practice act within the purview of this chapter may hold employment for compensation with any public agency concurrent with such public service. Such dual service shall be disclosed according to any disclosure required by applicable law.

(8) In any instance in which a licensee or applicant to the department is required to be in compliance with a particular provision by, on, or before a certain date, and if that date occurs on a Saturday, Sunday, or a legal holiday, then the licensee or applicant is deemed to be in compliance with the specific date requirement if the required action occurs on the first succeeding day which is not a Saturday, Sunday, or legal holiday.

(9) Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each party is required to provide his or her social security number in accordance with this section. Disclosure of social security numbers obtained through this requirement shall be limited to the purpose of administration of the Title IV-D program for child support enforcement and use by the Department of Business and Professional Regulation, and as otherwise provided by law.

(10) For any profession requiring fingerprints as part of the registration, certification, or licensure process or for any profession requiring a criminal history record check to determine good moral character, the fingerprints of the applicant must accompany all applications for registration, certification, or licensure. The fingerprints shall be forwarded to the Division of Criminal Justice Information Systems within the Department of Law Enforcement for processing to determine whether the applicant has a criminal history record. The fingerprints shall also be forwarded to the Federal Bureau of Investigation to determine whether the applicant has a criminal history record. The information obtained by the processing of the fingerprints by the Department of Law Enforcement and the Federal Bureau of Investigation shall be sent to the department to determine whether the applicant is statutorily qualified for registration, certification, or licensure.

(11) Any submission required to be in writing may otherwise be required by the department to be made by electronic means. The department is authorized to contract with private vendors, or enter into interagency agreements, to collect electronic fingerprints where fingerprints are required for registration, certification, or the licensure process or where criminal history record checks are required.

(12) The department shall waive the initial licensing fee, the initial application fee, and the initial unlicensed activity fee for a military veteran or his or her spouse at the time of discharge, if he or she applies to the department for a license, in a format prescribed by the department, within 60 months after the veteran is discharged from any branch of the United States Armed Forces. To qualify for this waiver, the veteran must have been honorably discharged.

History.—s. 5, ch. 79-36; s. 29, ch. 81-302; s. 9, ch. 83-329; s. 7, ch. 84-203; s. 30, ch. 85-175; s. 3, ch. 86-287; s. 1, ch. 89-162; s. 67, ch. 89-374; s. 1, ch. 91-137; s. 10, ch. 91-220; s. 43, ch. 92-33; ss. 13, 76, ch. 92-149; s. 23, ch. 93-129; ss. 1, 4, ch. 96-309; s. 208, ch. 96-410; s. 1078, ch. 97-103; s. 63, ch. 97-170; s. 1, ch. 97-228; s. 10, ch. 97-261; s. 53, ch. 97-278; s. 2, ch. 98-166; s. 37, ch. 98-397; s. 139, ch. 99-251; s. 26, ch. 2000-160; s. 1, ch. 2001-269; s. 9, ch. 2001-278; s. 1, ch. 2007-86; s. 1, ch. 2009-195; s. 8, ch. 2010-106; s. 2, ch. 2012-61; s. 3, ch. 2012-72; s. 40, ch. 2013-116; s. 26, ch. 2014-1.



455.214 - Limited licenses.

455.214 Limited licenses.—

(1) It is the intent of the Legislature that, absent a threat to the health, safety, and welfare of the public, the use of retired professionals in good standing to serve the indigent, underserved, or critical need populations of this state should be encouraged. To that end, the board, or the department when there is no board, may adopt rules to permit practice by retired professionals as limited licensees under this section.

(2) Any person desiring to obtain a limited license, when permitted by rule, shall submit to the board, or the department when there is no board, an application and fee, not to exceed $300, and an affidavit stating that the applicant has been licensed to practice in any jurisdiction in the United States for at least 10 years in the profession for which the applicant seeks a limited license. The affidavit shall also state that the applicant has retired or intends to retire from the practice of that profession and intends to practice only pursuant to the restrictions of the limited license granted pursuant to this section. If the applicant for a limited license submits a notarized statement from the employer stating that the applicant will not receive monetary compensation for any service involving the practice of his or her profession, the application and all licensure fees shall be waived.

(3) The board, or the department when there is no board, may deny limited licensure to an applicant who has committed, or is under investigation or prosecution for, any act which would constitute the basis for discipline pursuant to the provisions of this chapter or the applicable practice act.

(4) The recipient of a limited license may practice only in the employ of public agencies or institutions or nonprofit agencies or institutions which meet the requirements of s. 501(c)(3) of the Internal Revenue Code, and which provide professional liability coverage for acts or omissions of the limited licensee. A limited licensee may provide services only to the indigent, underserved, or critical need populations within the state. The standard for determining indigency shall be that recognized by the Federal Poverty Income Guidelines produced by the United States Department of Health and Human Services. The board, or the department when there is no board, may adopt rules to define underserved and critical need areas and to ensure implementation of this section.

(5) A board, or the department when there is no board, may provide by rule for supervision of limited licensees to protect the health, safety, and welfare of the public.

(6) Each applicant granted a limited license is subject to all the provisions of this chapter and the respective practice act under which the limited license is issued which are not in conflict with this section.

(7) This section does not apply to chapter 458 or chapter 459.

History.—s. 14, ch. 92-149; s. 189, ch. 97-103; s. 11, ch. 97-261; s. 27, ch. 2000-160.



455.217 - Examinations.

455.217 Examinations.—This section shall be read in conjunction with the appropriate practice act associated with each regulated profession under this chapter.

(1) The Division of Professions of the Department of Business and Professional Regulation shall provide, contract, or approve services for the development, preparation, administration, scoring, score reporting, and evaluation of all examinations. The division shall seek the advice of the appropriate board in providing such services.

(a) The department, acting in conjunction with the Division of Service Operations, the Division of Professions, and the Division of Real Estate, as appropriate, shall ensure that examinations adequately and reliably measure an applicant’s ability to practice the profession regulated by the department. After an examination developed or approved by the department has been administered, the board or department may reject any question which does not reliably measure the general areas of competency specified in the rules of the board or department, when there is no board. The department shall use qualified outside testing vendors for the development, preparation, and evaluation of examinations, when such services are economically and viably available and approved by the department.

(b) For each examination developed by the department or contracted vendor, to the extent not otherwise specified by statute, the board or the department when there is no board, shall by rule specify the general areas of competency to be covered by the examination, the relative weight to be assigned in grading each area tested, the score necessary to achieve a passing grade, and the fees, where applicable, to cover the actual cost for any purchase, development, and administration of the required examination. However, statutory fee caps in each practice act shall apply. This subsection does not apply to national examinations approved and administered pursuant to paragraph (d).

(c) If a practical examination is deemed to be necessary, rules shall specify the criteria by which examiners are to be selected, the grading criteria to be used by the examiner, the relative weight to be assigned in grading each criterion, and the score necessary to achieve a passing grade. When a mandatory standardization exercise for a practical examination is required by law, the board may conduct such exercise. Therefore, board members may serve as examiners at a practical examination with the consent of the board.

(d) A board, or the department when there is no board, may approve by rule the use of any national examination which the department has certified as meeting requirements of national examinations and generally accepted testing standards pursuant to department rules. Providers of examinations, which may be either profit or nonprofit entities, seeking certification by the department shall pay the actual costs incurred by the department in making a determination regarding the certification. The department shall use any national examination which is available, certified by the department, and approved by the board. The name and number of a candidate may be provided to a national contractor for the limited purpose of preparing the grade tape and information to be returned to the board or department or, to the extent otherwise specified by rule, the candidate may apply directly to the vendor of the national examination. The department may delegate to the board the duty to provide and administer the examination. Any national examination approved by a board, or the department when there is no board, prior to October 1, 1997, is deemed certified under this paragraph. Any licensing or certification examination that is not developed or administered by the department in-house or provided as a national examination shall be competitively bid.

(e) The department shall adopt rules regarding the security and monitoring of examinations. In order to maintain the security of examinations, the department may employ the procedures set forth in s. 455.228 to seek fines and injunctive relief against an examinee who violates the provisions of s. 455.2175 or the rules adopted pursuant to this paragraph. The department, or any agent thereof, may, for the purposes of investigation, confiscate any written, photographic, or recording material or device in the possession of the examinee at the examination site which the department deems necessary to enforce such provisions or rules.

(f) If the professional board with jurisdiction over an examination concurs, the department may, for a fee, share with any other state’s licensing authority an examination developed by or for the department unless prohibited by a contract entered into by the department for development or purchase of the examination. The department, with the concurrence of the appropriate board, shall establish guidelines that ensure security of a shared exam and shall require that any other state’s licensing authority comply with those guidelines. Those guidelines shall be approved by the appropriate professional board. All fees paid by the user shall be applied to the department’s examination and development program for professions regulated by this chapter. All fees paid by the user for professions not regulated by this chapter shall be applied to offset the fees for the development and administration of that profession’s examination. If both a written and a practical examination are given, an applicant shall be required to retake only the portion of the examination for which he or she failed to achieve a passing grade, if he or she successfully passes that portion within a reasonable time of his or her passing the other portion.

(2) For each examination developed by the department or a contracted vendor, the board or the department when there is no board, shall make rules providing for reexamination of any applicants who fail an examination developed by the department or a contracted vendor. If both a written and a practical examination are given, an applicant shall be required to retake only the portion of the examination for which he or she failed to achieve a passing grade, if the applicant successfully passes that portion within a reasonable time, as determined by rule of the board, or department when there is no board, of his or her passing the other portion.

(3) Except for national examinations approved and administered pursuant to paragraph (1)(d), the department shall provide procedures for applicants who have taken and failed an examination developed by the department or a contracted vendor to review their most recently administered examination questions, answers, papers, grades, and grading key for the questions the candidate answered incorrectly or, if not feasible, the parts of the examination failed. Applicants shall bear the actual cost for the department to provide examination review pursuant to this subsection. An applicant may waive in writing the confidentiality of his or her examination grades.

(4) For each examination developed or administered by the department or a contracted vendor, an accurate record of each applicant’s examination questions, answers, papers, grades, and grading key shall be kept for a period of not less than 2 years immediately following the examination, and such record shall thereafter be maintained or destroyed as provided in chapters 119 and 257. This subsection does not apply to national examinations approved and administered pursuant to paragraph (1)(d).

(5) Meetings and records of meetings of any member of the department or of any board or commission within the department held for the exclusive purpose of creating or reviewing licensure examination questions or proposed examination questions are confidential and exempt from ss. 119.07(1) and 286.011. However, this exemption shall not affect the right of any person to review an examination as provided in subsection (3).

(6) For examinations developed by the department or a contracted vendor, each board, or the department when there is no board, may provide licensure examinations in an applicant’s native language. Applicants for examination or reexamination pursuant to this subsection shall bear the full cost for the department’s development, preparation, administration, grading, and evaluation of any examination in a language other than English or Spanish. Requests for translated examinations, except for those in Spanish, must be on file in the board office, or with the department when there is no board, at least 6 months prior to the scheduled examination. When determining whether it is in the public interest to allow the examination to be translated into a language other than English or Spanish, the board, or the department when there is no board, shall consider the percentage of the population who speak the applicant’s native language.

(7) In addition to meeting other requirements for licensure by examination or by endorsement, an applicant may be required by a board, or by the department, if there is no board, to pass an examination pertaining to state laws and rules applicable to the practice of the profession regulated by that board or by the department. This subsection does not apply to persons regulated under chapter 473.

History.—s. 30, ch. 69-106; s. 1, ch. 73-97; s. 3, ch. 77-115; s. 5, ch. 79-36; s. 286, ch. 81-259; s. 30, ch. 81-302; s. 4, ch. 82-1; s. 39, ch. 82-179; s. 80, ch. 83-218; s. 10, ch. 83-329; s. 1, ch. 88-49; s. 2, ch. 89-162; s. 2, ch. 91-137; s. 1, ch. 91-140; s. 11, ch. 91-220; s. 15, ch. 92-149; s. 5, ch. 94-119; s. 70, ch. 94-218; s. 303, ch. 96-406; s. 1080, ch. 97-103; s. 2, ch. 97-228; s. 12, ch. 97-261; s. 18, ch. 99-7; s. 28, ch. 2000-160; s. 6, ch. 2000-356; s. 23, ch. 2008-240; s. 1, ch. 2009-54; s. 1, ch. 2009-69; s. 63, ch. 2009-195; s. 9, ch. 2010-106.

Note.—Former s. 455.007(2).



455.2171 - Use of professional testing services.

455.2171 Use of professional testing services.—Notwithstanding any other provision of law to the contrary, the department may use a professional testing service to prepare, administer, grade, and evaluate any computerized examination, when that service is available and approved by the board, or the department when there is no board.

History.—s. 6, ch. 94-119.



455.2175 - Penalty for theft or reproduction of an examination.

455.2175 Penalty for theft or reproduction of an examination.—In addition to, or in lieu of, any other discipline imposed pursuant to s. 455.227, the theft of an examination in whole or in part or the act of reproducing or copying any examination administered by the department, whether such examination is reproduced or copied in part or in whole and by any means, constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. An examinee whose examination materials are confiscated is not permitted to take another examination until the criminal investigation reveals that the examinee did not violate this section.

History.—s. 3, ch. 90-228; s. 3, ch. 91-137; s. 47, ch. 92-33; s. 23, ch. 93-129; s. 71, ch. 94-218; s. 13, ch. 97-261; s. 10, ch. 2010-106.



455.2177 - Monitoring of compliance with continuing education requirements.

455.2177 Monitoring of compliance with continuing education requirements.—

(1) The department shall establish a system to monitor licensee compliance with applicable continuing education requirements and to determine each licensee’s continuing education status. As used in this section, the term “monitor” means the act of determining, for each licensee, whether the licensee was in full compliance with applicable continuing education requirements as of the time of the licensee’s license renewal.

(2) The department may refuse renewal of a licensee’s license until the licensee has satisfied all applicable continuing education requirements. This subsection does not preclude the department or boards from imposing additional penalties pursuant to the applicable practice act or rules adopted pursuant thereto.

(3) The department may waive the continuing education monitoring requirements of this section for any profession that demonstrates to the department that the monitoring system places an undue burden on the profession. The department shall waive the continuing education monitoring requirements of this section for any profession that has a program in place which measures compliance with continuing education requirements through statistical sampling techniques or other methods and can indicate that at least 95 percent of its licensees are in compliance.

(4) The department may adopt rules under ss. 120.536(1) and 120.54 to implement this section.

History.—s. 157, ch. 99-251; s. 17, ch. 2001-278; s. 43, ch. 2002-207; s. 2, ch. 2004-292; s. 82, ch. 2005-2.



455.2178 - Continuing education providers.

455.2178 Continuing education providers.—

(1) Each continuing education provider shall provide to the department such information regarding the continuing education status of licensees as the department determines is necessary to carry out its duties under s. 455.2177, in an electronic format determined by the department. After a licensee’s completion of a course, the information must be submitted to the department electronically no later than 30 calendar days thereafter. However, the continuing education provider shall electronically report to the department completion of a licensee’s course within 10 business days beginning on the 30th day before the renewal deadline or prior to the renewal date, whichever occurs sooner. The foregoing applies only if the profession has not been granted a waiver from the monitoring requirements under s. 455.2177. Upon the request of a licensee, the provider must also furnish to the department information regarding courses completed by the licensee.

(2) Each continuing education provider shall retain all records relating to a licensee’s completion of continuing education courses for at least 4 years after completion of a course.

(3) A continuing education provider may not be approved, and the approval may not be renewed, unless the provider agrees in writing to provide such cooperation under this section and s. 455.2177 as the department deems necessary or appropriate.

(4) The department may fine, suspend, or revoke approval of any continuing education provider that fails to comply with its duties under this section. Such fine may not exceed $500 per violation. Investigations and prosecutions of a provider’s failure to comply with its duties under this section shall be conducted pursuant to s. 455.225.

(5) For the purpose of determining which persons or entities must meet the reporting, recordkeeping, and access provisions of this section, the board of any profession subject to this section, or the department if there is no board, shall, by rule, adopt a definition of the term “continuing education provider” applicable to the profession’s continuing education requirements. The intent of the rule shall be to ensure that all records and information necessary to carry out the requirements of this section and s. 455.2177 are maintained and transmitted accordingly and to minimize disputes as to what person or entity is responsible for maintaining and reporting such records and information.

(6) The department may adopt rules under ss. 120.536(1) and 120.54 to implement this section.

History.—s. 158, ch. 99-251; s. 3, ch. 2004-292; s. 2, ch. 2007-86.



455.2179 - Continuing education provider and course approval; cease and desist orders.

455.2179 Continuing education provider and course approval; cease and desist orders.—

(1) If a board, or the department if there is no board, requires completion of continuing education as a requirement for renewal of a license, the board, or the department if there is no board, shall approve the providers and courses for the continuing education. Notwithstanding this subsection or any other provision of law, the department may approve continuing education providers or courses even if there is a board. If the department determines that an application for a continuing education provider or course requires expert review or should be denied, the department shall forward the application to the appropriate board for review and approval or denial. The approval of continuing education providers and courses must be for a specified period of time, not to exceed 4 years. An approval that does not include such a time limitation may remain in effect pursuant to the applicable practice act or the rules adopted under the applicable practice act. Notwithstanding this subsection or any other provision of law, only the department may determine the contents of any documents submitted for approval of a continuing education provider or course.

(2) The board, or the department if there is no board, shall issue an order requiring a person or entity to cease and desist from offering any continuing education programs for licensees, and fining, suspending, or revoking any approval of the provider previously granted by the board, or the department if there is no board, if the board, or the department if there is no board, determines that the person or entity failed to provide appropriate continuing education services that conform to approved course material. Such fine may not exceed $500 per violation. Investigations and prosecutions of a provider’s failure to comply with its duties under this section shall be conducted under s. 455.225.

(3) Each board authorized to approve continuing education providers, or the department if there is no board, may establish, by rule, a fee not to exceed $250 for anyone seeking approval to provide continuing education courses and may establish, by rule, a biennial fee not to exceed $250 for the renewal of providership of such courses. The Florida Real Estate Commission, authorized under the provisions of chapter 475 to approve prelicensure, precertification, and postlicensure education providers, may establish, by rule, an application fee not to exceed $250 for anyone seeking approval to offer prelicensure, precertification, or postlicensure education courses and may establish, by rule, a biennial fee not to exceed $250 for the renewal of such courses. Such postlicensure education courses are subject to the reporting, monitoring, and compliance provisions of this section and ss. 455.2177 and 455.2178.

(4) The department and each affected board may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section.

History.—s. 159, ch. 99-251; s. 7, ch. 2000-356; s. 4, ch. 2004-292; s. 4, ch. 2012-72.



455.218 - Foreign-trained professionals; special examination and license provisions.

455.218 Foreign-trained professionals; special examination and license provisions.—

(1) When not otherwise provided by law, the department shall by rule provide procedures under which exiled professionals may be examined within each practice act. A person shall be eligible for such examination if the person:

(a) Immigrated to the United States after leaving the person’s home country because of political reasons, provided such country is located in the Western Hemisphere and lacks diplomatic relations with the United States;

(b) Applies to the department and submits a fee;

(c) Was a Florida resident immediately preceding the person’s application;

(d) Demonstrates to the department, through submission of documentation verified by the applicant’s respective professional association in exile, that the applicant was graduated with an appropriate professional or occupational degree from a college or university; however, the department may not require receipt of any documentation from the Republic of Cuba as a condition of eligibility under this section;

(e) Lawfully practiced the profession for at least 3 years;

(f) Prior to 1980, successfully completed an approved course of study pursuant to chapters 74-105 and 75-177, Laws of Florida; and

(g) Presents a certificate demonstrating the successful completion of a continuing education program which offers a course of study that will prepare the applicant for the examination offered under subsection (2). The department shall develop rules for the approval of such programs for its boards.

(2) Upon request of a person who meets the requirements of subsection (1) and submits an examination fee, the department, for its boards, shall provide a written practical examination that tests the person’s current ability to practice the profession competently in accordance with the actual practice of the profession. Evidence of meeting the requirements of subsection (1) shall be treated by the department as evidence of the applicant’s preparation in the academic and preprofessional fundamentals necessary for successful professional practice, and the applicant shall not be examined by the department on such fundamentals.

(3) The fees charged for the examinations offered under subsection (2) shall be established by the department, for its boards, by rule and shall be sufficient to develop or to contract for the development of the examination and its administration, grading, and grade reviews.

(4) The department shall examine any applicant who meets the requirements of subsections (1) and (2). Upon passing the examination and the issuance of the license, a licensee is subject to the administrative requirements of this chapter and the respective practice act under which the license is issued. Each applicant so licensed is subject to all provisions of this chapter and the respective practice act under which the license was issued.

(5) Upon a request by an applicant otherwise qualified under this section, the examinations offered under subsection (2) may be given in the applicant’s native language, provided that any translation costs are borne by the applicant.

(6) The department, for its boards, shall not issue an initial license to, or renew a license of, any applicant or licensee who is under investigation or prosecution in any jurisdiction for an action which would constitute a violation of this chapter or the professional practice acts administered by the department and the boards until such time as the investigation or prosecution is complete, at which time the provisions of the professional practice acts shall apply.

History.—s. 1, ch. 86-90; s. 7, ch. 88-205; s. 7, ch. 88-392; s. 48, ch. 92-33; s. 16, ch. 92-149; s. 23, ch. 93-129; s. 312, ch. 94-119; s. 72, ch. 94-218; s. 14, ch. 97-261; s. 3, ch. 98-166; s. 29, ch. 2000-160.



455.2185 - Exemption for certain out-of-state or foreign professionals; limited practice permitted.

455.2185 Exemption for certain out-of-state or foreign professionals; limited practice permitted.—

(1) A professional of any other state or of any territory or other jurisdiction of the United States or of any other nation or foreign jurisdiction is exempt from the requirements of licensure under this chapter and the applicable professional practice act under the agency with regulatory jurisdiction over the profession if that profession is regulated in this state under the agency with regulatory jurisdiction over the profession and if that person:

(a) Holds, if so required in the jurisdiction in which that person practices, an active license to practice that profession.

(b) Engages in the active practice of that profession outside the state.

(c) Is employed or designated in that professional capacity by a sports entity visiting the state for a specific sporting event.

(2) A professional’s practice under this section is limited to the members, coaches, and staff of the team for which that professional is employed or designated and to any animals used if the sporting event for which that professional is employed or designated involves animals. A professional practicing under authority of this section shall not have practice privileges in any licensed veterinary facility without the approval of that facility.

History.—s. 1, ch. 94-96; s. 15, ch. 97-261; s. 30, ch. 2000-160.



455.219 - Fees; receipts; disposition; periodic management reports.

455.219 Fees; receipts; disposition; periodic management reports.—

(1) Each board within the department shall determine by rule the amount of license fees for its profession, based upon department-prepared long-range estimates of the revenue required to implement all provisions of law relating to the regulation of professions by the department and any board; however, when the department has determined, based on the long-range estimates of such revenue, that a profession’s trust fund moneys are in excess of the amount required to cover the necessary functions of the board, or the department when there is no board, the department may adopt rules to implement a waiver of license renewal fees for that profession for a period not to exceed 2 years, as determined by the department. Each board, or the department when there is no board, shall ensure license fees are adequate to cover all anticipated costs and to maintain a reasonable cash balance, as determined by rule of the department, with advice of the applicable board. If sufficient action is not taken by a board within 1 year of notification by the department that license fees are projected to be inadequate, the department shall set license fees on behalf of the applicable board to cover anticipated costs and to maintain the required cash balance. The department shall include recommended fee cap increases in its annual report to the Legislature. Further, it is legislative intent that no regulated profession operate with a negative cash balance. The department may provide by rule for the advancement of sufficient funds to any profession or the Florida State Boxing Commission operating with a negative cash balance. Such advancement may be for a period not to exceed 2 consecutive years and shall require interest to be paid by the regulated profession. Interest shall be calculated at the current rate earned on Professional Regulation Trust Fund investments. Interest earned shall be allocated to the various funds in accordance with the allocation of investment earnings during the period of the advance.

(2) Each board, or the department if there is no board, may, by rule, assess and collect a one-time fee from each active and each voluntary inactive licensee in an amount necessary to eliminate a cash deficit or, if there is not a cash deficit, in an amount sufficient to maintain the financial integrity of such professions as required in this section. No more than one such assessment may be made in any 4-year period without specific legislative authorization.

(3) All moneys collected by the department from fees or fines or from costs awarded to the department by a court shall be paid into the Professional Regulation Trust Fund, which fund is created in the department. The department may contract with public and private entities to receive and deposit revenue pursuant to this section. The Legislature shall appropriate funds from this trust fund sufficient to carry out the provisions of this chapter and the provisions of law with respect to professions regulated by the department and any board within the department. The department shall maintain separate accounts in the Professional Regulation Trust Fund for every profession within the department. To the maximum extent possible, the department shall directly charge all expenses to the account of each regulated profession. For the purpose of this subsection, direct charge expenses shall include, but not be limited to, costs for investigations, examinations, and legal services. For expenses that cannot be charged directly, the department shall provide for the proportionate allocation among the accounts of expenses incurred by the department in the performance of its duties with respect to each regulated profession. The department shall not expend funds from the account of a profession to pay for the expenses incurred on behalf of another profession. The department shall maintain adequate records to support its allocation of department expenses. The department shall provide any board with reasonable access to these records upon request. Each board shall be provided an annual report of revenue and direct and allocated expenses related to the operation of that profession. These reports and the department’s adopted long-range plan shall be used by the board to determine the amount of license fees. A condensed version of this information, with the department’s recommendations, shall be included in the annual report to the Legislature prepared pursuant to s. 455.2285.

(4) A condensed management report of budgets, finances, performance statistics, and recommendations shall be provided to each board at least once a quarter. The department shall identify and include in such presentations any changes, or projected changes, made to the board’s budget since the last presentation.

(5) If a duplicate license is required or requested by the licensee, the board or, if there is no board, the department may charge a fee as determined by rule not to exceed $25 before issuance of the duplicate license.

(6) The department or the appropriate board shall charge a fee not to exceed $25 for the certification of a public record. The fee shall be determined by rule of the department. The department or the appropriate board shall assess a fee for duplication of a public record as provided in s. 119.07(4).

History.—s. 5, ch. 79-36; s. 287, ch. 81-259; s. 2, ch. 84-271; s. 82, ch. 90-132; s. 4, ch. 90-228; s. 4, ch. 91-137; s. 17, ch. 92-149; s. 73, ch. 94-218; s. 8, ch. 2000-356; s. 44, ch. 2004-335.



455.221 - Legal and investigative services.

455.221 Legal and investigative services.—

(1) The department shall provide board counsel for boards within the department by contracting with the Department of Legal Affairs, by retaining private counsel pursuant to s. 287.059, or by providing department staff counsel. The primary responsibility of board counsel shall be to represent the interests of the citizens of the state. A board shall provide for the periodic review and evaluation of the services provided by its board counsel. Fees and costs of such counsel shall be paid from the Professional Regulation Trust Fund, subject to the provisions of ss. 215.37 and 455.219. All contracts for independent counsel shall provide for periodic review and evaluation by the board and the department of services provided.

(2) The Department of Business and Professional Regulation may employ or utilize the legal services of outside counsel and the investigative services of outside personnel. However, no attorney employed or used by the department shall prosecute a matter and provide legal services to the board with respect to the same matter.

(3) Any person retained by the department under contract to review materials, make site visits, or provide expert testimony regarding any complaint or application filed with the department relating to a profession under the jurisdiction of the department shall be considered an agent of the department in determining the state insurance coverage and sovereign immunity protection applicability of ss. 284.31 and 768.28.

History.—s. 30, ch. 69-106; s. 1, ch. 73-97; s. 3, ch. 77-115; s. 5, ch. 79-36; s. 288, ch. 81-259; s. 31, ch. 81-302; s. 51, ch. 92-33; s. 23, ch. 93-129; s. 7, ch. 94-119; ss. 74, 75, ch. 94-218; s. 16, ch. 97-261; s. 152, ch. 99-251.

Note.—Former s. 455.007(3), (4).



455.2228 - Barbers and cosmetologists; instruction on HIV and AIDS.

455.2228 Barbers and cosmetologists; instruction on HIV and AIDS.—

(1) The board, or the department where there is no board, shall require each person licensed or certified under chapter 476 or chapter 477 to complete a continuing educational course approved by the board, or the department where there is no board, on human immunodeficiency virus and acquired immune deficiency syndrome as part of biennial relicensure or recertification. The course shall consist of education on modes of transmission, infection control procedures, clinical management, and prevention of human immunodeficiency virus and acquired immune deficiency syndrome, with an emphasis on appropriate behavior and attitude change.

(2) When filing fees for each biennial renewal, each licensee shall submit confirmation of having completed said course, on a form provided by the board or by the department if there is no board. At the time of the subsequent biennial renewal when coursework is to be completed, if the licensee has not submitted confirmation which has been received and recorded by the board, or department if there is no board, the department shall not renew the license.

(3) The board, or the department where there is no board, shall have the authority to approve additional equivalent courses that may be used to satisfy the requirements in subsection (1).

(4) As of December 31, 1992, the board, or the department where there is no board, shall require, as a condition of granting a license under any of the chapters or parts thereof specified in subsection (1), that an applicant making initial application for licensure complete an educational course acceptable to the board, or the department where there is no board, on human immunodeficiency virus and acquired immune deficiency syndrome. An applicant who has not taken a course at the time of licensure shall, upon an affidavit showing good cause, be allowed 6 months to complete this requirement.

(5) The board, or the department where there is no board, shall have the authority to adopt rules to carry out the provisions of this section.

(6) Any professional holding two or more licenses subject to the provisions of this section shall be permitted to show proof of having taken one board-approved course, or one department-approved course where there is no board, on human immunodeficiency virus and acquired immune deficiency syndrome, for purposes of relicensure or recertification for additional licenses.

History.—s. 11, ch. 89-350; ss. 73, 74, ch. 91-297; s. 16, ch. 95-388; s. 18, ch. 97-261; s. 147, ch. 2010-102.



455.223 - Power to administer oaths, take depositions, and issue subpoenas.

455.223 Power to administer oaths, take depositions, and issue subpoenas.—For the purpose of any investigation or proceeding conducted by the department, the department shall have the power to administer oaths, take depositions, make inspections when authorized by statute, issue subpoenas which shall be supported by affidavit, serve subpoenas and other process, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence. The department shall exercise this power on its own initiative or whenever requested by a board or the probable cause panel of any board. Challenges to, and enforcement of, the subpoenas and orders shall be handled as provided in s. 120.569.

History.—s. 5, ch. 79-36; s. 32, ch. 81-302; s. 4, ch. 86-90; s. 5, ch. 91-137; s. 52, ch. 92-33; s. 23, ch. 93-129; s. 77, ch. 94-218; s. 210, ch. 96-410; s. 19, ch. 97-261.



455.2235 - Mediation.

455.2235 Mediation.—

(1) Notwithstanding the provisions of s. 455.225, the board, or the department when there is no board, shall adopt rules to designate which violations of the applicable professional practice act are appropriate for mediation. The board, or the department when there is no board, may designate as mediation offenses those complaints where harm caused by the licensee is economic in nature or can be remedied by the licensee.

(2) After the department determines a complaint is legally sufficient and the alleged violations are defined as mediation offenses, the department or any agent of the department may conduct informal mediation to resolve the complaint. If the complainant and the subject of the complaint agree to a resolution of a complaint within 14 days after contact by the mediator, the mediator shall notify the department of the terms of the resolution. The department or board shall take no further action unless the complainant and the subject each fail to record with the department an acknowledgment of satisfaction of the terms of mediation within 60 days of the mediator’s notification to the department. In the event the complainant and subject fail to reach settlement terms or to record the required acknowledgment, the department shall process the complaint according to the provisions of s. 455.225.

(3) Conduct or statements made during mediation are inadmissible in any proceeding pursuant to s. 455.225. Further, any information relating to the mediation of a case shall be subject to the confidentiality provisions of s. 455.225.

(4) No licensee shall go through the mediation process more than three times without approval of the department. The department may consider the subject and dates of the earlier complaints in rendering its decision. Such decision shall not be considered a final agency action for purposes of chapter 120.

(5) If any board fails to adopt rules designating which violations are appropriate for resolution by mediation by January 1, 1995, the department shall have exclusive authority to, and shall, adopt rules to designate the violations which are appropriate for mediation. Any board created on or after January 1, 1995, shall have 6 months to adopt rules designating which violations are appropriate for mediation, after which time the department shall have exclusive authority to adopt rules pursuant to this section. A board shall have continuing authority to amend its rules adopted pursuant to this section.

History.—s. 19, ch. 92-149; s. 8, ch. 94-119.



455.224 - Authority to issue citations.

455.224 Authority to issue citations.—

(1) Notwithstanding s. 455.225, the board or the department shall adopt rules to permit the issuance of citations. The citation shall be issued to the subject and shall contain the subject’s name and address, the subject’s license number if applicable, a brief factual statement, the sections of the law allegedly violated, and the penalty imposed. The citation must clearly state that the subject may choose, in lieu of accepting the citation, to follow the procedure under s. 455.225. If the subject disputes the matter in the citation, the procedures set forth in s. 455.225 must be followed. However, if the subject does not dispute the matter in the citation with the department within 30 days after the citation is served, the citation becomes a final order and constitutes discipline. The penalty shall be a fine or other conditions as established by rule.

(2) The board, or the department when there is no board, shall adopt rules designating violations for which a citation may be issued. Such rules shall designate as citation violations those violations for which there is no substantial threat to the public health, safety, and welfare.

(3) The department shall be entitled to recover the costs of investigation, in addition to any penalty provided according to board or department rule, as part of the penalty levied pursuant to the citation.

(4) A citation must be issued within 6 months after the filing of the complaint that is the basis for the citation.

(5) Service of a citation may be made by personal service or certified mail, restricted delivery, to the subject at the subject’s last known address.

(6) Within its jurisdiction, the department has exclusive authority to, and shall adopt rules to, designate those violations for which the licensee is subject to the issuance of a citation and designate the penalties for those violations if any board fails to incorporate this section into rules by January 1, 1992. A board created on or after January 1, 1992, has 6 months in which to enact rules designating violations and penalties appropriate for citation offenses. Failure to enact such rules gives the department exclusive authority to adopt rules as required for implementing this section. A board has continuous authority to amend its rules adopted pursuant to this section.

History.—s. 6, ch. 91-137; s. 53, ch. 92-33; s. 20, ch. 92-149; s. 23, ch. 93-129; s. 313, ch. 94-119; s. 78, ch. 94-218; s. 20, ch. 97-261; s. 161, ch. 99-251.



455.225 - Disciplinary proceedings.

455.225 Disciplinary proceedings.—Disciplinary proceedings for each board shall be within the jurisdiction of the department.

(1)(a) The department, for the boards under its jurisdiction, shall cause to be investigated any complaint that is filed before it if the complaint is in writing, signed by the complainant, and legally sufficient. A complaint is legally sufficient if it contains ultimate facts that show that a violation of this chapter, of any of the practice acts relating to the professions regulated by the department, or of any rule adopted by the department or a regulatory board in the department has occurred. In order to determine legal sufficiency, the department may require supporting information or documentation. The department may investigate, and the department or the appropriate board may take appropriate final action on, a complaint even though the original complainant withdraws it or otherwise indicates a desire not to cause the complaint to be investigated or prosecuted to completion. The department may investigate an anonymous complaint if the complaint is in writing and is legally sufficient, if the alleged violation of law or rules is substantial, and if the department has reason to believe, after preliminary inquiry, that the violations alleged in the complaint are true. The department may investigate a complaint made by a confidential informant if the complaint is legally sufficient, if the alleged violation of law or rule is substantial, and if the department has reason to believe, after preliminary inquiry, that the allegations of the complainant are true. The department may initiate an investigation if it has reasonable cause to believe that a licensee or a group of licensees has violated a Florida statute, a rule of the department, or a rule of a board.

(b) When an investigation of any subject is undertaken, the department shall promptly furnish to the subject or the subject’s attorney a copy of the complaint or document that resulted in the initiation of the investigation. The subject may submit a written response to the information contained in such complaint or document within 20 days after service to the subject of the complaint or document. The subject’s written response shall be considered by the probable cause panel. The right to respond does not prohibit the issuance of a summary emergency order if necessary to protect the public. However, if the secretary, or the secretary’s designee, and the chair of the respective board or the chair of its probable cause panel agree in writing that such notification would be detrimental to the investigation, the department may withhold notification. The department may conduct an investigation without notification to any subject if the act under investigation is a criminal offense.

(2) The department shall allocate sufficient and adequately trained staff to expeditiously and thoroughly determine legal sufficiency and investigate all legally sufficient complaints. When its investigation is complete and legally sufficient, the department shall prepare and submit to the probable cause panel of the appropriate regulatory board the investigative report of the department. The report shall contain the investigative findings and the recommendations of the department concerning the existence of probable cause. At any time after legal sufficiency is found, the department may dismiss any case, or any part thereof, if the department determines that there is insufficient evidence to support the prosecution of allegations contained therein. The department shall provide a detailed report to the appropriate probable cause panel prior to dismissal of any case or part thereof, and to the subject of the complaint after dismissal of any case or part thereof, under this section. For cases dismissed prior to a finding of probable cause, such report is confidential and exempt from s. 119.07(1). The probable cause panel shall have access, upon request, to the investigative files pertaining to a case prior to dismissal of such case. If the department dismisses a case, the probable cause panel may retain independent legal counsel, employ investigators, and continue the investigation and prosecution of the case as it deems necessary.

(3)(a) As an alternative to the provisions of subsections (1) and (2), when a complaint is received, the department may provide a licensee with a notice of noncompliance for an initial offense of a minor violation. A violation is a minor violation if it does not demonstrate a serious inability to practice the profession, result in economic or physical harm to a person, or adversely affect the public health, safety, or welfare or create a significant threat of such harm. Each board, or the department if there is no board, shall establish by rule those violations which are minor violations under this provision. Failure of a licensee to take action in correcting the violation within 15 days after notice may result in the institution of regular disciplinary proceedings.

(b) The department may issue a notice of noncompliance for an initial offense of a minor violation, notwithstanding a board’s failure to designate a particular minor violation by rule as provided in paragraph (a).

(4) The determination as to whether probable cause exists shall be made by majority vote of a probable cause panel of the board, or by the department, as appropriate. Each regulatory board shall provide by rule that the determination of probable cause shall be made by a panel of its members or by the department. Each board may provide by rule for multiple probable cause panels composed of at least two members. Each board may provide by rule that one or more members of the panel or panels may be a former board member. The length of term or repetition of service of any such former board member on a probable cause panel may vary according to the direction of the board when authorized by board rule. Any probable cause panel must include one of the board’s former or present consumer members, if one is available, willing to serve, and is authorized to do so by the board chair. Any probable cause panel must include a present board member. Any probable cause panel must include a former or present professional board member. However, any former professional board member serving on the probable cause panel must hold an active valid license for that profession. All proceedings of the panel are exempt from s. 286.011 until 10 days after probable cause has been found to exist by the panel or until the subject of the investigation waives his or her privilege of confidentiality. The probable cause panel may make a reasonable request, and upon such request the department shall provide such additional investigative information as is necessary to the determination of probable cause. A request for additional investigative information shall be made within 15 days from the date of receipt by the probable cause panel of the investigative report of the department. The probable cause panel or the department, as may be appropriate, shall make its determination of probable cause within 30 days after receipt by it of the final investigative report of the department. The secretary may grant extensions of the 15-day and the 30-day time limits. In lieu of a finding of probable cause, the probable cause panel, or the department when there is no board, may issue a letter of guidance to the subject. If, within the 30-day time limit, as may be extended, the probable cause panel does not make a determination regarding the existence of probable cause or does not issue a letter of guidance in lieu of a finding of probable cause, the department, for disciplinary cases under its jurisdiction, must make a determination regarding the existence of probable cause within 10 days after the expiration of the time limit. If the probable cause panel finds that probable cause exists, it shall direct the department to file a formal complaint against the licensee. The department shall follow the directions of the probable cause panel regarding the filing of a formal complaint. If directed to do so, the department shall file a formal complaint against the subject of the investigation and prosecute that complaint pursuant to chapter 120. However, the department may decide not to prosecute the complaint if it finds that probable cause had been improvidently found by the panel. In such cases, the department shall refer the matter to the board. The board may then file a formal complaint and prosecute the complaint pursuant to chapter 120. The department shall also refer to the board any investigation or disciplinary proceeding not before the Division of Administrative Hearings pursuant to chapter 120 or otherwise completed by the department within 1 year after the filing of a complaint. The department, for disciplinary cases under its jurisdiction, must establish a uniform reporting system to quarterly refer to each board the status of any investigation or disciplinary proceeding that is not before the Division of Administrative Hearings or otherwise completed by the department within 1 year after the filing of the complaint. A probable cause panel or a board may retain independent legal counsel, employ investigators, and continue the investigation as it deems necessary; all costs thereof shall be paid from the Professional Regulation Trust Fund. All proceedings of the probable cause panel are exempt from s. 120.525.

(5) A formal hearing before an administrative law judge from the Division of Administrative Hearings shall be held pursuant to chapter 120 if there are any disputed issues of material fact. The administrative law judge shall issue a recommended order pursuant to chapter 120. If any party raises an issue of disputed fact during an informal hearing, the hearing shall be terminated and a formal hearing pursuant to chapter 120 shall be held.

(6) The appropriate board, with those members of the panel, if any, who reviewed the investigation pursuant to subsection (4) being excused, or the department when there is no board, shall determine and issue the final order in each disciplinary case. Such order shall constitute final agency action. Any consent order or agreed settlement shall be subject to the approval of the department.

(7) The department shall have standing to seek judicial review of any final order of the board, pursuant to s. 120.68.

(8) Any proceeding for the purpose of summary suspension of a license, or for the restriction of the license, of a licensee pursuant to s. 120.60(6) shall be conducted by the Secretary of Business and Professional Regulation or his or her designee, who shall issue the final summary order.

(9) The department shall periodically notify the person who filed the complaint of the status of the investigation, whether probable cause has been found, and the status of any civil action or administrative proceeding or appeal.

(10) The complaint and all information obtained pursuant to the investigation by the department are confidential and exempt from s. 119.07(1) until 10 days after probable cause has been found to exist by the probable cause panel or by the department, or until the regulated professional or subject of the investigation waives his or her privilege of confidentiality, whichever occurs first. However, this exemption does not apply to actions against unlicensed persons pursuant to s. 455.228 or the applicable practice act. Upon completion of the investigation and pursuant to a written request by the subject, the department shall provide the subject an opportunity to inspect the investigative file or, at the subject’s expense, forward to the subject a copy of the investigative file. The subject may file a written response to the information contained in the investigative file. Such response must be filed within 20 days, unless an extension of time has been granted by the department. This subsection does not prohibit the department from providing such information to any law enforcement agency or to any other regulatory agency.

(11) A privilege against civil liability is hereby granted to any complainant or any witness with regard to information furnished with respect to any investigation or proceeding pursuant to this section, unless the complainant or witness acted in bad faith or with malice in providing such information.

History.—s. 1, ch. 74-57; s. 5, ch. 79-36; s. 289, ch. 81-259; s. 33, ch. 81-302; s. 12, ch. 83-329; s. 8, ch. 84-203; s. 3, ch. 85-311; s. 5, ch. 86-90; s. 8, ch. 88-1; s. 5, ch. 88-277; s. 1, ch. 88-279; s. 3, ch. 89-162; s. 1, ch. 90-44; s. 5, ch. 90-228; s. 7, ch. 91-137; s. 2, ch. 91-140; s. 54, ch. 92-33; s. 21, ch. 92-149; s. 132, ch. 92-279; s. 55, ch. 92-326; s. 23, ch. 93-129; s. 314, ch. 94-119; s. 79, ch. 94-218; s. 305, ch. 96-406; s. 211, ch. 96-410; s. 1082, ch. 97-103; s. 2, ch. 97-209; s. 3, ch. 97-228; s. 142, ch. 97-237; s. 21, ch. 97-261; s. 4, ch. 97-264; s. 18, ch. 97-273; s. 4, ch. 98-166; s. 31, ch. 2000-160.

Note.—Former s. 455.013.



455.2255 - Classification of disciplinary actions.

455.2255 Classification of disciplinary actions.—

(1) A licensee may petition the department to review a disciplinary incident to determine whether the specific violation meets the standard of a minor violation as set forth in s. 455.225(3). If the circumstances of the violation meet that standard and 2 years have passed since the issuance of a final order imposing discipline, the department shall reclassify that violation as inactive if the licensee has not been disciplined for any subsequent minor violation of the same nature. After the department has reclassified the violation as inactive, it is no longer considered to be part of the licensee’s disciplinary record, and the licensee may lawfully deny or fail to acknowledge the incident as a disciplinary action.

(2) The department may establish a schedule classifying violations according to the severity of the violation. After the expiration of set periods of time, the department may provide for such disciplinary records to become inactive, according to their classification. After the disciplinary record has become inactive, the department may clear the violation from the disciplinary record and the subject person or business may lawfully deny or fail to acknowledge such disciplinary actions.

(3) Notwithstanding s. 455.017, this section applies to the disciplinary records of all persons or businesses licensed by the department.

History.—s. 143, ch. 99-251; s. 71, ch. 2013-18.



455.227 - Grounds for discipline; penalties; enforcement.

455.227 Grounds for discipline; penalties; enforcement.—

(1) The following acts shall constitute grounds for which the disciplinary actions specified in subsection (2) may be taken:

(a) Making misleading, deceptive, or fraudulent representations in or related to the practice of the licensee’s profession.

(b) Intentionally violating any rule adopted by the board or the department, as appropriate.

(c) Being convicted or found guilty of, or entering a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction which relates to the practice of, or the ability to practice, a licensee’s profession.

(d) Using a Class III or a Class IV laser device or product, as defined by federal regulations, without having complied with the rules adopted pursuant to s. 501.122(2) governing the registration of such devices.

(e) Failing to comply with the educational course requirements for human immunodeficiency virus and acquired immune deficiency syndrome.

(f) Having a license or the authority to practice the regulated profession revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of any jurisdiction, including its agencies or subdivisions, for a violation that would constitute a violation under Florida law. The licensing authority’s acceptance of a relinquishment of licensure, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of charges against the license, shall be construed as action against the license.

(g) Having been found liable in a civil proceeding for knowingly filing a false report or complaint with the department against another licensee.

(h) Attempting to obtain, obtaining, or renewing a license to practice a profession by bribery, by fraudulent misrepresentation, or through an error of the department or the board.

(i) Failing to report to the department any person who the licensee knows is in violation of this chapter, the chapter regulating the alleged violator, or the rules of the department or the board.

(j) Aiding, assisting, procuring, employing, or advising any unlicensed person or entity to practice a profession contrary to this chapter, the chapter regulating the profession, or the rules of the department or the board.

(k) Failing to perform any statutory or legal obligation placed upon a licensee.

(l) Making or filing a report which the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, or willfully impeding or obstructing another person to do so. Such reports or records shall include only those that are signed in the capacity of a licensee.

(m) Making deceptive, untrue, or fraudulent representations in or related to the practice of a profession or employing a trick or scheme in or related to the practice of a profession.

(n) Exercising influence on the patient or client for the purpose of financial gain of the licensee or a third party.

(o) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities the licensee knows, or has reason to know, the licensee is not competent to perform.

(p) Delegating or contracting for the performance of professional responsibilities by a person when the licensee delegating or contracting for performance of such responsibilities knows, or has reason to know, such person is not qualified by training, experience, and authorization when required to perform them.

(q) Violating any provision of this chapter, the applicable professional practice act, a rule of the department or the board, or a lawful order of the department or the board, or failing to comply with a lawfully issued subpoena of the department.

(r) Improperly interfering with an investigation or inspection authorized by statute, or with any disciplinary proceeding.

(s) Failing to comply with the educational course requirements for domestic violence.

(t) Failing to report in writing to the board or, if there is no board, to the department within 30 days after the licensee is convicted or found guilty of, or entered a plea of nolo contendere or guilty to, regardless of adjudication, a crime in any jurisdiction. A licensee must report a conviction, finding of guilt, plea, or adjudication entered before the effective date of this paragraph within 30 days after the effective date of this paragraph.

(u) Termination from a treatment program for impaired practitioners as described in s. 456.076 for failure to comply, without good cause, with the terms of the monitoring or treatment contract entered into by the licensee or failing to successfully complete a drug or alcohol treatment program.

(2) When the board, or the department when there is no board, finds any person guilty of the grounds set forth in subsection (1) or of any grounds set forth in the applicable practice act, including conduct constituting a substantial violation of subsection (1) or a violation of the applicable practice act which occurred prior to obtaining a license, it may enter an order imposing one or more of the following penalties:

(a) Refusal to certify, or to certify with restrictions, an application for a license.

(b) Suspension or permanent revocation of a license.

(c) Restriction of practice.

(d) Imposition of an administrative fine not to exceed $5,000 for each count or separate offense.

(e) Issuance of a reprimand.

(f) Placement of the licensee on probation for a period of time and subject to such conditions as the board, or the department when there is no board, may specify. Those conditions may include, but are not limited to, requiring the licensee to undergo treatment, attend continuing education courses, submit to be reexamined, work under the supervision of another licensee, or satisfy any terms which are reasonably tailored to the violations found.

(g) Corrective action.

(3)(a) In addition to any other discipline imposed pursuant to this section or discipline imposed for a violation of any practice act, the board, or the department when there is no board, may assess costs related to the investigation and prosecution of the case excluding costs associated with an attorney’s time.

(b) In any case where the board or the department imposes a fine or assessment and the fine or assessment is not paid within a reasonable time, such reasonable time to be prescribed in the rules of the board, or the department when there is no board, or in the order assessing such fines or costs, the department or the Department of Legal Affairs may contract for the collection of, or bring a civil action to recover, the fine or assessment.

(c) The department shall not issue or renew a license to any person against whom or business against which the board has assessed a fine, interest, or costs associated with investigation and prosecution until the person or business has paid in full such fine, interest, or costs associated with investigation and prosecution or until the person or business complies with or satisfies all terms and conditions of the final order.

(4) In addition to, or in lieu of, any other remedy or criminal prosecution, the department may file a proceeding in the name of the state seeking issuance of an injunction or a writ of mandamus against any person who violates any of the provisions of this chapter, or any provision of law with respect to professions regulated by the department, or any board therein, or the rules adopted pursuant thereto.

(5) In the event the board, or the department when there is no board, determines that revocation of a license is the appropriate penalty, the revocation shall be permanent. However, the board may establish, by rule, requirements for reapplication by applicants whose licenses have been permanently revoked. Such requirements may include, but shall not be limited to, satisfying current requirements for an initial license.

History.—s. 5, ch. 79-36; s. 13, ch. 83-329; s. 5, ch. 88-380; s. 8, ch. 91-137; s. 55, ch. 92-33; s. 22, ch. 92-149; s. 23, ch. 93-129; s. 9, ch. 94-119; s. 80, ch. 94-218; s. 5, ch. 95-187; s. 22, ch. 97-261; s. 144, ch. 99-251; s. 32, ch. 2000-160; s. 2, ch. 2009-195; s. 12, ch. 2010-106.



455.2273 - Disciplinary guidelines.

455.2273 Disciplinary guidelines.—

(1) Each board, or the department when there is no board, shall adopt, by rule, and periodically review the disciplinary guidelines applicable to each ground for disciplinary action which may be imposed by the board, or the department when there is no board, pursuant to this chapter, the respective practice acts, and any rule of the board or department.

(2) The disciplinary guidelines shall specify a meaningful range of designated penalties based upon the severity and repetition of specific offenses, it being the legislative intent that minor violations be distinguished from those which endanger the public health, safety, or welfare; that such guidelines provide reasonable and meaningful notice to the public of likely penalties which may be imposed for proscribed conduct; and that such penalties be consistently applied by the board.

(3) A specific finding of mitigating or aggravating circumstances shall allow the board to impose a penalty other than that provided for in such guidelines. If applicable, the board, or the department when there is no board, shall adopt by rule disciplinary guidelines to designate possible mitigating and aggravating circumstances and the variation and range of penalties permitted for such circumstances.

(4) The department must review such disciplinary guidelines for compliance with the legislative intent as set forth herein to determine whether the guidelines establish a meaningful range of penalties and may also challenge such rules pursuant to s. 120.56.

(5) The administrative law judge, in recommending penalties in any recommended order, must follow the penalty guidelines established by the board or department and must state in writing the mitigating or aggravating circumstances upon which the recommended penalty is based.

(6) Notwithstanding s. 455.017, this section applies to disciplinary guidelines adopted by all boards or divisions within the department.

History.—s. 2, ch. 86-90; s. 56, ch. 92-33; s. 23, ch. 92-149; s. 23, ch. 93-129; s. 81, ch. 94-218; s. 212, ch. 96-410; s. 23, ch. 97-261; s. 33, ch. 2000-160; s. 24, ch. 2008-240.



455.2274 - Criminal proceedings against licensees; appearances by department representatives.

455.2274 Criminal proceedings against licensees; appearances by department representatives.—A representative of the department may voluntarily appear in a criminal proceeding brought against a person licensed by the department to practice a profession regulated by the state. The department’s representative is authorized to furnish pertinent information, make recommendations regarding specific conditions of probation, and provide other assistance to the court necessary to promote justice or protect the public. The court may order a representative of the department to appear in a criminal proceeding if the crime charged is substantially related to the qualifications, functions, or duties of a licensee regulated by the department.

History.—s. 3, ch. 2009-195; s. 115, ch. 2014-17.



455.2275 - Penalty for giving false information.

455.2275 Penalty for giving false information.—In addition to, or in lieu of, any other discipline imposed pursuant to s. 455.227, the act of knowingly giving false information in the course of applying for or obtaining a license from the department, or any board thereunder, with intent to mislead a public servant in the performance of his or her official duties, or the act of attempting to obtain or obtaining a license from either the department, or any board thereunder, to practice a profession by knowingly misleading statements or knowing misrepresentations constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 31, ch. 85-175; s. 12, ch. 89-124; s. 9, ch. 91-137; s. 57, ch. 92-33; s. 24, ch. 92-149; s. 23, ch. 93-129; s. 82, ch. 94-218; s. 190, ch. 97-103; s. 24, ch. 97-261.



455.2277 - Prosecution of criminal violations.

455.2277 Prosecution of criminal violations.—The department or the appropriate board shall report any criminal violation of any statute relating to the practice of a profession regulated by the department or appropriate board to the proper prosecuting authority for prompt prosecution.

History.—s. 25, ch. 92-149.



455.228 - Unlicensed practice of a profession; cease and desist notice; civil penalty; enforcement; citations; allocation of moneys collected.

455.228 Unlicensed practice of a profession; cease and desist notice; civil penalty; enforcement; citations; allocation of moneys collected.—

(1) When the department has probable cause to believe that any person not licensed by the department, or the appropriate regulatory board within the department, has violated any provision of this chapter or any statute that relates to the practice of a profession regulated by the department, or any rule adopted pursuant thereto, the department may issue and deliver to such person a notice to cease and desist from such violation. In addition, the department may issue and deliver a notice to cease and desist to any person who aids and abets the unlicensed practice of a profession by employing such unlicensed person. The issuance of a notice to cease and desist shall not constitute agency action for which a hearing under ss. 120.569 and 120.57 may be sought. For the purpose of enforcing a cease and desist notice, the department may file a proceeding in the name of the state seeking issuance of an injunction or a writ of mandamus against any person who violates any provisions of such notice. In addition to the foregoing remedies, the department may impose an administrative penalty not to exceed $5,000 per incident pursuant to the provisions of chapter 120 or may issue a citation pursuant to the provisions of subsection (3). If the department is required to seek enforcement of the notice for a penalty pursuant to s. 120.569, it shall be entitled to collect its attorney’s fees and costs, together with any cost of collection.

(2) In addition to or in lieu of any remedy provided in subsection (1), the department may seek the imposition of a civil penalty through the circuit court for any violation for which the department may issue a notice to cease and desist under subsection (1). The civil penalty shall be no less than $500 and no more than $5,000 for each offense. The court may also award to the prevailing party court costs and reasonable attorney fees and, in the event the department prevails, may also award reasonable costs of investigation.

(3)(a) Notwithstanding the provisions of s. 455.225, the department shall adopt rules to permit the issuance of citations for unlicensed practice of a profession. The citation shall be issued to the subject and shall contain the subject’s name and any other information the department determines to be necessary to identify the subject, a brief factual statement, the sections of the law allegedly violated, and the penalty imposed. The citation must clearly state that the subject may choose, in lieu of accepting the citation, to follow the procedure under s. 455.225. If the subject disputes the matter in the citation, the procedures set forth in s. 455.225 must be followed. However, if the subject does not dispute the matter in the citation with the department within 30 days after the citation is served, the citation shall become a final order of the department. The penalty shall be a fine of not less than $500 or more than $5,000 or other conditions as established by rule.

(b) Each day that the unlicensed practice continues after issuance of a citation constitutes a separate violation.

(c) The department shall be entitled to recover the costs of investigation, in addition to any penalty provided according to department rule as part of the penalty levied pursuant to the citation.

(d) Service of a citation may be made by personal service or certified mail, restricted delivery, to the subject at the subject’s last known address.

(4) All fines, fees, and costs collected through the procedures set forth in this section shall be allocated to the professions in the manner provided for in s. 455.2281 for the allocation of the fees assessed and collected to combat unlicensed practice of a profession.

(5) The provisions of this section apply only to the provisions of s. 455.217 and the professional practice acts administered by the department.

History.—s. 3, ch. 84-271; s. 6, ch. 90-228; s. 58, ch. 92-33; s. 26, ch. 92-149; s. 23, ch. 93-129; s. 11, ch. 94-119; ss. 83, 84, ch. 94-218; s. 213, ch. 96-410; s. 25, ch. 97-261; s. 34, ch. 2000-160; s. 13, ch. 2010-106.



455.2281 - Unlicensed activities; fees; disposition.

455.2281 Unlicensed activities; fees; disposition.—In order to protect the public and to ensure a consumer-oriented department, it is the intent of the Legislature that vigorous enforcement of regulation for all professional activities is a state priority. All enforcement costs should be covered by professions regulated by the department. Therefore, the department shall impose, upon initial licensure and each subsequent renewal, a special fee of $5 per licensee, in addition to all other fees imposed, to fund efforts to combat unlicensed activity. However, the department may not impose this special fee on a license renewal for any profession whose unlicensed activity account balance, at the beginning of the fiscal year before the renewal, totals more than twice the total of the expenditures for unlicensed activity enforcement efforts in the preceding 2 fiscal years. This waiver applies to all licensees within the profession, and assessment of the special fee may not begin or resume until the renewal cycle subject to the waiver has ended for all of the licensees in that profession. This waiver does not apply to a profession that has a deficit in its operating account or that is projected to have such a deficit in the next 5 fiscal years. Any profession regulated by the department which offers services that are not subject to regulation when provided by an unlicensed person may use funds in its unlicensed activity account to inform the public of such situation. The board with concurrence of the department, or the department when there is no board, may earmark $5 of the current licensure fee for this purpose, if such board, or profession regulated by the department, is not in a deficit and has a reasonable cash balance. A board or profession regulated by the department may authorize the transfer of funds from the operating fund account to the unlicensed activity account of that profession if the operating fund account is not in a deficit and has a reasonable cash balance. The department shall make direct charges to this fund by profession and may not allocate indirect overhead. The department shall seek board advice regarding enforcement methods and strategies prior to expenditure of funds; however, the department may, without board advice, allocate funds to cover the costs of continuing education compliance monitoring under s. 455.2177. The department shall directly credit, by profession, revenues received from the department’s efforts to enforce licensure provisions. The department shall include all financial and statistical data resulting from unlicensed activity enforcement and from continuing education compliance monitoring as separate categories in the quarterly management report provided for in s. 455.219. The department may not charge the account of any profession for the costs incurred on behalf of any other profession. With the concurrence of the applicable board and the department, any balance that remains in an unlicensed activity account at the end of a renewal cycle may be transferred to the operating fund account of that profession.

History.—s. 27, ch. 92-149; s. 12, ch. 94-119; s. 160, ch. 99-251; s. 2, ch. 2001-269; s. 5, ch. 2004-292; s. 1, ch. 2016-79.



455.2285 - Annual report concerning finances, administrative complaints, disciplinary actions, and recommendations.

455.2285 Annual report concerning finances, administrative complaints, disciplinary actions, and recommendations.—The department is directed to prepare and submit a report to the President of the Senate and Speaker of the House of Representatives by November 1 of each year. In addition to finances and any other information the Legislature may require, the report shall include statistics and relevant information, profession by profession, detailing:

(1) The revenues, expenditures, and cash balances for the prior year, and a review of the adequacy of existing fees.

(2) The number of complaints received and investigated.

(3) The number of findings of probable cause made.

(4) The number of findings of no probable cause made.

(5) The number of administrative complaints filed.

(6) The disposition of all administrative complaints.

(7) A description of disciplinary actions taken.

(8) A description of any effort by the department, for any disciplinary cases under its jurisdiction, to reduce or otherwise close any investigation or disciplinary proceeding not before the Division of Administrative Hearings under chapter 120 or otherwise not completed within 1 year after the initial filing of a complaint under this chapter.

(9) The status of the development and implementation of rules providing for disciplinary guidelines pursuant to s. 455.2273.

(10) Such recommendations for administrative and statutory changes necessary to facilitate efficient and cost-effective operation of the department and the various boards.

History.—s. 4, ch. 84-271; s. 3, ch. 86-90; s. 7, ch. 90-228; s. 59, ch. 92-33; s. 28, ch. 92-149; s. 23, ch. 93-129; ss. 85, 86, ch. 94-218; s. 143, ch. 97-237; s. 26, ch. 97-261; s. 5, ch. 97-264; s. 19, ch. 97-273; s. 5, ch. 98-166.



455.2286 - Automated information system.

455.2286 Automated information system.—By November 1, 2001, the department shall implement an automated information system for all certificateholders and registrants under part XII of chapter 468, chapter 471, chapter 481, or chapter 489. The system shall provide instant notification to local building departments and other interested parties regarding the status of the certification or registration. The provision of such information shall consist, at a minimum, of an indication of whether the certification or registration is active, of any current failure to meet the terms of any final action by a licensing authority, of any ongoing disciplinary cases that are subject to public disclosure, whether there are any outstanding fines, and of the reporting of any material violations pursuant to s. 553.781. The system shall also retain information developed by the department and local governments on individuals found to be practicing or contracting without holding the applicable license, certification, or registration required by law. The system may be Internet-based.

History.—s. 6, ch. 98-287; s. 31, ch. 2000-141.



455.229 - Public inspection of information required from applicants; exceptions; examination hearing.

455.229 Public inspection of information required from applicants; exceptions; examination hearing.—

(1) All information required by the department of any applicant shall be a public record and shall be open to public inspection pursuant to s. 119.07, except financial information, medical information, school transcripts, examination questions, answers, papers, grades, and grading keys, which are confidential and exempt from s. 119.07(1) and shall not be discussed with or made accessible to anyone except members of the board, the department, and staff thereof, who have a bona fide need to know such information. Any information supplied to the department by any other agency which is exempt from the provisions of chapter 119 or is confidential shall remain exempt or confidential pursuant to applicable law while in the custody of the department.

(2) The department shall establish by rule the procedure by which an applicant, and the applicant’s attorney, may review examination questions and answers. Examination questions and answers are not subject to discovery but may be introduced into evidence and considered only in camera in any administrative proceeding under chapter 120. If an administrative hearing is held, the department shall provide challenged examination questions and answers to the administrative law judge. The examination questions and answers provided at the hearing are confidential and exempt from s. 119.07(1), unless invalidated by the administrative law judge.

(3) Unless an applicant notifies the department at least 5 days prior to an examination hearing of the applicant’s inability to attend, or unless an applicant can demonstrate an extreme emergency for failing to attend, the department may require an applicant who fails to attend to pay reasonable attorney’s fees, costs, and court costs of the department for the examination hearing.

History.—s. 5, ch. 79-36; s. 1, ch. 88-392; s. 8, ch. 90-228; s. 10, ch. 91-137; s. 3, ch. 91-140; s. 60, ch. 92-33; s. 29, ch. 92-149; s. 23, ch. 93-129; s. 13, ch. 94-119; s. 87, ch. 94-218; ss. 306, 307, ch. 96-406; s. 214, ch. 96-410; s. 27, ch. 97-261.



455.232 - Disclosure of confidential information.

455.232 Disclosure of confidential information.—

(1) No officer, employee, or person under contract with the department, or any board therein, or any subject of an investigation shall convey knowledge or information to any person who is not lawfully entitled to such knowledge or information about any public meeting or public record, which at the time such knowledge or information is conveyed is exempt from the provisions of s. 119.01, s. 119.07(1), or s. 286.011.

(2) Any person who willfully violates any provision of this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and may be subject to discipline pursuant to s. 455.227, and, if applicable, shall be removed from office, employment, or the contractual relationship.

History.—s. 2, ch. 85-311; s. 5, ch. 91-140; s. 83, ch. 91-224; s. 61, ch. 92-33; s. 30, ch. 92-149; s. 23, ch. 93-129; s. 10, ch. 94-119; s. 88, ch. 94-218; s. 28, ch. 97-261.



455.24 - Advertisement by a veterinarian of free or discounted services; required statement.

455.24 Advertisement by a veterinarian of free or discounted services; required statement.—In any advertisement for a free, discounted fee, or reduced fee service, examination, or treatment by a person licensed under chapter 474, the following statement shall appear in capital letters clearly distinguishable from the rest of the text: THE PERSON RESPONSIBLE FOR PAYMENT HAS A RIGHT TO REFUSE TO PAY, CANCEL PAYMENT, OR BE REIMBURSED FOR PAYMENT FOR ANY OTHER SERVICE, EXAMINATION, OR TREATMENT THAT IS PERFORMED AS A RESULT OF AND WITHIN 72 HOURS OF RESPONDING TO THE ADVERTISEMENT FOR THE FREE, DISCOUNTED FEE, OR REDUCED FEE SERVICE, EXAMINATION, OR TREATMENT. However, the required statement shall not be necessary as an accompaniment to an advertisement of a licensed health care provider defined by this section if the advertisement appears in a classified directory the primary purpose of which is to provide products and services at free, reduced, or discounted prices to consumers and in which the statement prominently appears in at least one place.

History.—s. 1, ch. 84-161; s. 1, ch. 85-7; s. 6, ch. 86-90; s. 13, ch. 89-124; s. 31, ch. 92-149; s. 29, ch. 97-261.



455.242 - Veterinarians; disposition of records of deceased practitioners or practitioners relocating or terminating practice.

455.242 Veterinarians; disposition of records of deceased practitioners or practitioners relocating or terminating practice.—Each board created under the provisions of chapter 474 shall provide by rule for the disposition, under that chapter, of the records that are in existence at the time the practitioner dies, terminates practice, or relocates and is no longer available and which records pertain to the practitioner’s patients. The rules shall provide that the records be retained for at least 2 years after the practitioner’s death, termination of practice, or relocation. In the case of the death of the practitioner, the rules shall provide for the disposition of such records by the estate of the practitioner.

History.—s. 1, ch. 79-302; s. 11, ch. 88-1; s. 11, ch. 88-392; s. 15, ch. 89-124; s. 16, ch. 91-137; s. 34, ch. 92-149; s. 30, ch. 97-261.



455.243 - Authority to inspect.

455.243 Authority to inspect.—Duly authorized agents and employees of the department shall have the power to inspect in a lawful manner at all reasonable hours any establishment at which the services of a licensee authorized to prescribe controlled substances specified in chapter 893 are offered, for the purpose of determining if any of the provisions of this chapter or any practice act of a profession or any rule adopted thereunder is being violated; or for the purpose of securing such other evidence as may be needed for prosecution.

History.—s. 2, ch. 82-22; s. 63, ch. 92-33; s. 35, ch. 92-149; s. 23, ch. 93-129; s. 92, ch. 94-218; s. 31, ch. 97-261; s. 35, ch. 2000-160.



455.245 - Veterinarians; immediate suspension of license.

455.245 Veterinarians; immediate suspension of license.—The department shall issue an emergency order suspending the license of any person licensed under chapter 474 who pleads guilty to, is convicted or found guilty of, or who enters a plea of nolo contendere to, regardless of adjudication, a felony under chapter 409 or chapter 893 or under 21 U.S.C. ss. 801-970 or under 42 U.S.C. ss. 1395-1396.

History.—s. 1, ch. 86-91; s. 12, ch. 88-1; s. 16, ch. 89-124; s. 64, ch. 92-33; s. 36, ch. 92-149; s. 23, ch. 93-129; s. 93, ch. 94-218; s. 192, ch. 97-103; s. 32, ch. 97-261.



455.271 - Inactive and delinquent status.

455.271 Inactive and delinquent status.—

(1) A licensee may practice a profession only if the licensee has an active status license. A licensee who practices a profession without an active status license is in violation of this section and s. 455.227, and the board, or the department when there is no board, may impose discipline on the licensee.

(2) Each board, or the department when there is no board, shall permit a licensee to choose, at the time of licensure renewal, an active or inactive status.

(3) Each board, or the department when there is no board, shall, by rule, impose a fee for an inactive status license which is no greater than the fee for an active status license.

(4) An inactive status licensee may change to active status at any time, provided the licensee meets all requirements for active status, pays any additional licensure fees necessary to equal those imposed on an active status licensee, pays any applicable reactivation fees as set by the board, or the department when there is no board, and meets all continuing education requirements as specified in this section.

(5) A licensee shall apply with a complete application, as defined by rule of the board, or the department when there is no board, to renew an active or inactive status license before the license expires. Failure of a licensee to renew before the license expires shall cause the license to become delinquent in the license cycle following expiration.

(6)(a) A delinquent status licensee must affirmatively apply with a complete application, as defined by rule of the board, or the department if there is no board, for active or inactive status during the licensure cycle in which a licensee becomes delinquent. Failure by a delinquent status licensee to become active or inactive before the expiration of the current licensure cycle shall render the license void without any further action by the board or the department.

(b) Notwithstanding the provisions of the professional practice acts administered by the department, the department may, at its discretion, reinstate the license of an individual whose license has become void if the department determines that the individual failed to comply because of illness or economic hardship. The individual must apply to the department for reinstatement and pay an applicable fee in an amount determined by rule. The department shall require that such individual meet all continuing education requirements prescribed by law, pay appropriate licensing fees, and otherwise be eligible for renewal of licensure under this chapter.

This subsection does not apply to individuals subject to regulation under chapter 473.

(7) Each board, or the department when there is no board, shall, by rule, impose an additional delinquency fee, not to exceed the biennial renewal fee for an active status license, on a delinquent status licensee when such licensee applies for active or inactive status.

(8) Each board, or the department when there is no board, shall, by rule, impose an additional fee, not to exceed the biennial renewal fee for an active status license, for processing a licensee’s request to change licensure status at any time other than at the beginning of a licensure cycle.

(9) Each board, or the department when there is no board, may, by rule, impose reasonable conditions, excluding full reexamination but including part of a national examination or a special purpose examination to assess current competency, necessary to ensure that a licensee who has been on inactive status for more than two consecutive biennial licensure cycles and who applies for active status can practice with the care and skill sufficient to protect the health, safety, and welfare of the public. Reactivation requirements may differ depending on the length of time licensees are inactive. The costs to meet reactivation requirements shall be borne by licensees requesting reactivation.

(10) The board, or the department if there is no board, may not require an inactive or delinquent licensee, except for a licensee under chapter 473 or chapter 475, to complete more than one renewal cycle of continuing education to reactivate a license.

(11) The status or a change in status of a licensee shall not alter in any way the board’s, or the department’s when there is no board, right to impose discipline or to enforce discipline previously imposed on a licensee for acts or omissions committed by the licensee while holding a license, whether active, inactive, or delinquent.

(12) This section does not apply to a business establishment registered, permitted, or licensed by the department to do business or to a person licensed, permitted, registered, or certified pursuant to chapter 310 or chapter 475.

History.—s. 14, ch. 94-119; s. 1, ch. 2005-249; s. 2, ch. 2009-54; s. 3, ch. 2012-61; s. 5, ch. 2012-72; s. 8, ch. 2012-208.



455.273 - Renewal and cancellation notices.

455.273 Renewal and cancellation notices.—At least 90 days before the end of a licensure cycle, the department shall:

(1) Forward a licensure renewal notification to an active or inactive licensee at the licensee’s last known address of record or e-mail address provided to the department.

(2) Forward a notice of pending cancellation of licensure to a delinquent status licensee at the licensee’s last known address of record or e-mail address provided to the department.

History.—s. 15, ch. 94-119; s. 6, ch. 2012-72.



455.275 - Address of record.

455.275 Address of record.—

(1) Each licensee of the department is solely responsible for notifying the department in writing of the licensee’s current mailing address, e-mail address, and place of practice, as defined by rule of the board or the department when there is no board. A licensee’s failure to notify the department of a change of address constitutes a violation of this section, and the licensee may be disciplined by the board or the department when there is no board.

(2) Notwithstanding any other provision of law, service by regular mail or e-mail to a licensee’s last known mailing address or e-mail address of record with the department constitutes adequate and sufficient notice to the licensee for any official communication to the licensee by the board or the department except when other service is required pursuant to s. 455.225.

(3)(a) Notwithstanding any provision of law, when an administrative complaint is served on a licensee of the department, the department shall provide service by regular mail to the licensee’s last known address of record, by certified mail to the last known address of record, and, if possible, by e-mail.

(b) If service, as provided in paragraph (a), does not provide the department with proof of service, the department shall call the last known telephone number of record and cause a short, plain notice to the licensee to be posted on the front page of the department’s website and shall send notice via e-mail to all newspapers of general circulation and all news departments of broadcast network affiliates in the county of the licensee’s last known address of record.

History.—s. 16, ch. 94-119; s. 14, ch. 2010-106; s. 7, ch. 2012-72; s. 15, ch. 2012-212.



455.32 - Management Privatization Act.

455.32 Management Privatization Act.—

(1) This section shall be known by the popular name the “Management Privatization Act.”

(2) The purpose of this section is to create a model for contracting with nonprofit corporations to provide services for the regulation of Florida’s professionals which will ensure a consistent, effective application of regulatory provisions and appropriate budgetary oversight to achieve the most efficient use of public funds. Nonprofit corporations may be established pursuant to this section to provide administrative, examination, licensing, investigative, and prosecutorial services to any board created within the department pursuant to chapter 20 in accordance with the provisions of this chapter and the applicable practice act. No additional entities may be created to provide these services.

(3) As used in this section, the term:

(a) “Board” means any board, commission, or council created within the department pursuant to chapter 20.

(b) “Corporation” means any nonprofit corporation with which the department contracts pursuant to subsection (14).

(c) “Department” means the Department of Business and Professional Regulation.

(d) “Contract manager” means an employee of the department who serves as a liaison between the department, the board, and the corporation and is responsible for ensuring that the police powers of the state are not exercised by the corporation, while also serving as the contract monitor.

(e) “Business case” means a needs assessment, financial feasibility study, and corporate financial model as specified in paragraph (4).

(f) “Performance standards and measurable outcomes” shall include, but not be limited to, timeliness and qualitative criteria for the activities specified in paragraph (6)(o).

(g) “Secretary” means the Secretary of Business and Professional Regulation.

(4) Based upon the request of any board, the department is authorized to establish and contract with a nonprofit corporation to provide administrative, examination, licensing, investigative, and prosecutorial services to that board, in accordance with the provisions of this chapter and the applicable practice act and as specified in a contract between the department and the corporation. The privatization request must contain a business case that includes a needs assessment and financial feasibility study performed by the board or an entity commissioned by a majority vote of the board. The needs assessment must contain specific performance standards and measurable outcomes and an evaluation of the department’s current and projected performance in regard to those standards. The feasibility study must include the financial status of the board for the current fiscal year and the next 2 fiscal years. A financial model for the corporation must also be developed which includes projected costs and expenses for the first 2 years of operation and specific performance standards and measurable outcomes. The business case for privatization shall be submitted by the board to the department for inclusion in its legislative budget request to the Executive Office of the Governor and the Legislature pursuant to s. 216.023. The board shall proceed with the privatization only if such privatization is specifically authorized by general law.

(5) Any such corporation may hire staff as necessary to carry out its functions. Such staff are not public employees for the purposes of chapter 110 or chapter 112, except that the board of directors and the employees of the corporation are subject to the provisions of s. 112.061 and part III of chapter 112. The provisions of s. 768.28 apply to each such corporation, which is deemed to be a corporation primarily acting as an instrumentality of the state but which is not an agency within the meaning of s. 20.03(11).

(6) Each corporation created to perform the functions provided in this section shall:

(a) Be a Florida corporation not for profit, incorporated under the provisions of chapter 617.

(b) Provide administrative, examination, licensing, investigative, and prosecutorial services to the board, which services may include unlicensed activity investigations and prosecutions, in accordance with the provisions of this chapter, the applicable practice act, and the contract required by this section.

(c) Receive, hold, and administer property and make only prudent expenditures directly related to the responsibilities of the applicable board and in accordance with the contract required by this section.

(d) Be approved by the department to operate for the benefit of the board and in the best interest of the state and specifically authorized by the Legislature.

(e) Operate under a fiscal year that begins on July 1 of each year and ends on June 30 of the following year.

(f) Be funded through appropriations allocated to the regulation of the relevant profession from the Professional Regulation Trust Fund pursuant to s. 455.219.

(g) Have a five-member board of directors, three of whom are to be appointed by the applicable board and must be licensees regulated by that board and two of whom are to be appointed by the secretary and are laypersons not regulated by that board. Initially, one member shall be appointed for 2 years, two members shall be appointed for 3 years, and two members shall be appointed for 4 years. One layperson shall be appointed to a 3-year term and one layperson shall be appointed to a 4-year term. Thereafter, all appointments shall be for 4-year terms. No new member shall serve more than two consecutive terms. Failure to attend three consecutive meetings shall be deemed a resignation from the board of directors, and the vacancy shall be filled by a new appointment. No professional board member may also serve on the board of directors for the corporation.

(h) Select its officers in accordance with its bylaws. The members of the board of directors may be removed by the Governor, for the same reasons that a board member may be removed pursuant to s. 455.209.

(i) Select the president of the corporation, who shall manage the operations of the corporation, subject to the approval of the board.

(j) Use a portion of the interest derived from the corporation account to offset the costs associated with the use of credit cards for payment of fees by applicants or licensees.

(k) Operate under a written contract with the department.

(l) Provide for an annual financial audit of its financial accounts and records by an independent certified public accountant. The annual audit report shall include a management letter in accordance with s. 11.45 and a detailed supplemental schedule of expenditures for each expenditure category. The annual audit report must be submitted to the board, the department, and the Auditor General for review.

(m) Provide for all employees and nonemployees charged with the responsibility of receiving and depositing fee and fine revenues to have a faithful performance bond in such an amount and according to such terms as shall be determined in the contract.

(n) Keep financial and statistical information as necessary to completely disclose the financial condition and operation of the corporation and as requested by the Office of Program Policy Analysis and Government Accountability, the Auditor General, and the department.

(o) Submit to the secretary, the board, and the Legislature, on or before October 1 of each year, a report describing all of the activities of the corporation for the previous fiscal year which includes, but is not limited to, information concerning the programs and funds that have been transferred to the corporation. The report must include:

1. The number of license renewals.

2. The number of license applications received.

3. The number of license applications approved and denied and the number of licenses issued.

4. The average time required to issue a license.

5. The number of examinations administered and the number of applicants who passed or failed the examination.

6. The number of complaints received.

7. The number of complaints determined to be legally sufficient.

8. The number of complaints dismissed.

9. The number of complaints determined to have probable cause.

10. The number of administrative complaints issued and the status of the complaints.

11. The number and nature of disciplinary actions taken by the board.

12. All revenues received and all expenses incurred by the corporation during the preceding fiscal year in its performance of the duties under the contract.

13. Any audit performed under paragraph (l), including financial reports and performance audits.

14. The status of the compliance of the corporation with all performance-based program measures adopted by the board.

(p) Meet or exceed the requirements of the business case developed by the board and approved by the Executive Office of the Governor.

(7) The department shall annually certify that the corporation is complying with the terms of the contract in a manner consistent with the goals and purposes of the board and in the best interest of the state. If the department determines the corporation is not compliant with the terms of the contract, including performance standards and measurable outcomes, the contract may be terminated as provided in paragraph (14)(e).

(8) Nothing in this section shall limit the ability of the corporation to enter into contracts and perform all other acts incidental to those contracts which are necessary for the administration of its affairs and for the attainment of its purposes.

(9) The corporation may acquire by lease, and maintain, use, and operate, any real or personal property necessary to perform the duties provided by the contract and this section.

(10) The corporation may exercise the authority assigned to the department or board under this section or the practice act of the relevant profession, pursuant to the contract, including but not limited to initiating disciplinary investigations for unlicensed practice of the relevant profession. The corporation may make a determination of legal sufficiency to begin the investigative process as provided in s. 455.225. However, the department or the board may not delegate to the corporation, by contract or otherwise, the authority for determining probable cause to pursue disciplinary action against a licensee, taking final action on license actions or on disciplinary cases, or adopting administrative rules under chapter 120.

(11) The department shall retain the independent authority to open, investigate, or prosecute any cases or complaints, as necessary to protect the public health, safety, or welfare. In addition, the department shall retain sole authority to issue emergency suspension or restriction orders pursuant to s. 120.60 or may delegate concurrent authority for this purpose to the relevant professional board.

(12) The corporation is the sole source and depository for the records of the board, including all historical information and records. The corporation shall maintain those records in accordance with the guidelines of the Department of State and shall not destroy any records prior to the limits imposed by the Department of State.

(13) The board shall provide by rule for the procedures the corporation must follow to ensure that all licensure examinations are secure while under the responsibility of the corporation and that there is an appropriate level of monitoring during the licensure examinations.

(14) The contract between the department and the corporation must be in compliance with this section and other applicable laws. The department shall retain responsibility for any duties it currently exercises relating to its police powers and any other current duty that is not provided to the corporation by contract or this section. The contract shall provide, at a minimum, that:

(a) The corporation provide administrative, examination, licensing, investigative, and prosecutorial services in accordance with the provisions of this section and the practice act of the relevant profession. The prosecutorial functions of the corporation shall include the authority to pursue investigations leading to unlicensed practice complaints, with the approval of and at the direction of the relevant professional board. With approval of the department and the board, the corporation may subcontract for specialized services for the investigation and prosecution of unlicensed activity pursuant to this chapter. The corporation shall be required to report all criminal matters, including unlicensed activity that constitutes a crime, to the state attorney for criminal prosecution pursuant to s. 455.2277.

(b) The articles of incorporation and bylaws of the corporation be approved by the department.

(c) The corporation submit an annual budget for approval by the department. If the department’s appropriations request differs from the budget submitted by the corporation, the relevant professional board shall be permitted to authorize the inclusion in the appropriations request of a comment or statement of disagreement with the department’s request.

(d) The corporation utilize the department’s licensing and computerized database system.

(e) The corporation be annually certified by the department as complying with the terms of the contract in a manner consistent with the goals and purposes of the board and in the best interest of the state. As part of the annual certification, the department shall make quarterly assessments regarding contract compliance by the corporation. The contract must also provide for methods and mechanisms for resolving any situation in which the assessment and certification process determines noncompliance, to include termination.

(f) The department employ a contract manager to actively monitor the activities of the corporation to ensure compliance with the contract, the provisions of this chapter, and the applicable practice act.

(g) The corporation be funded through appropriations allocated to the regulation of the relevant profession from the Professional Regulation Trust Fund.

(h) If the corporation is no longer approved to operate for the board or the board ceases to exist, all moneys, records, data, and property held in trust by the corporation for the benefit of the board revert to the department, or the state if the department ceases to exist. All records and data in a computerized database must be returned to the department in a form that is compatible with the computerized database of the department.

(i) The corporation secure and maintain, during the term of the contract and for all acts performed during the term of the contract, all liability insurance coverages in an amount to be approved by the department to defend, indemnify, and hold harmless the corporation and its officers and employees, the department and its employees, the board, and the state against all claims arising from state and federal laws. Such insurance coverage must be with insurers qualified and doing business in the state. The corporation must provide proof of insurance to the department. The department and its employees, the board, and the state are exempt from and are not liable for any sum of money which represents a deductible, which sums shall be the sole responsibility of the corporation. Violation of this paragraph shall be grounds for terminating the contract.

(j) The board, in lieu of the department, shall retain board counsel pursuant to the requirements of s. 455.221. The corporation, out of its allocated budget, shall pay all costs of representation by the board counsel, including salary and benefits, travel, and any other compensation traditionally paid by the department to other board counsel.

(k) The corporation, out of its allocated budget, pay to the department all costs incurred by the corporation or the board for the Division of Administrative Hearings of the Department of Management Services and any other cost for utilization of these state services.

(l) The corporation, out of its allocated budget, pay to the department all direct and indirect costs associated with the monitoring of the contract, including salary and benefits, travel, and other related costs traditionally paid to state employees.

(m) The corporation comply with the performance standards and measurable outcomes developed by the board and the department. The performance standards and measurable outcomes must be specified within the contract.

(15) Corporation records are public records subject to the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution; however, public records exemptions set forth in ss. 455.217, 455.225, and 455.229 for records held by the department shall apply to records held by the corporation. In addition, all meetings of the board of directors are open to the public in accordance with s. 286.011 and s. 24(b), Art. I of the State Constitution. The department and the board shall have access to all records of the corporation as necessary to exercise their authority to approve and supervise the contract. The Auditor General and the Office of Program Policy Analysis and Government Accountability shall have access to all records of the corporation as necessary to conduct financial and operational audits or examinations.

(16) If any provision of this section is held to be unconstitutional or is held to violate the state or federal antitrust laws, the following shall occur:

(a) The corporation shall cease and desist from exercising any powers and duties enumerated in this section.

(b) The department shall resume the performance of such activities. The department shall regain and receive, hold, invest, and administer property and make expenditures for the benefit of the board.

(c) The Executive Office of the Governor, notwithstanding chapter 216, may reestablish positions, budget authority, and salary rate necessary to carry out the department’s responsibilities related to the board.

History.—s. 9, ch. 2000-356; s. 120, ch. 2001-266; s. 1, ch. 2004-292; s. 83, ch. 2005-2; s. 1, ch. 2008-134.






Chapter 456 - HEALTH PROFESSIONS AND OCCUPATIONS: GENERAL PROVISIONS

456.001 - Definitions.

456.001 Definitions.—As used in this chapter, the term:

(1) “Board” means any board or commission, or other statutorily created entity to the extent such entity is authorized to exercise regulatory or rulemaking functions, within the department, except that, for ss. 456.003-456.018, 456.022, 456.023, 456.025-456.033, and 456.039-456.082, “board” means only a board, or other statutorily created entity to the extent such entity is authorized to exercise regulatory or rulemaking functions, within the Division of Medical Quality Assurance.

(2) “Consumer member” means a person appointed to serve on a specific board or who has served on a specific board, who is not, and never has been, a member or practitioner of the profession, or of any closely related profession, regulated by such board.

(3) “Department” means the Department of Health.

(4) “Health care practitioner” means any person licensed under chapter 457; chapter 458; chapter 459; chapter 460; chapter 461; chapter 462; chapter 463; chapter 464; chapter 465; chapter 466; chapter 467; part I, part II, part III, part V, part X, part XIII, or part XIV of chapter 468; chapter 478; chapter 480; part III or part IV of chapter 483; chapter 484; chapter 486; chapter 490; or chapter 491.

(5) “License” means any permit, registration, certificate, or license, including a provisional license, issued by the department.

(6) “Licensee” means any person or entity issued a permit, registration, certificate, or license, including a provisional license, by the department.

(7) “Profession” means any activity, occupation, profession, or vocation regulated by the department in the Division of Medical Quality Assurance.

History.—s. 33, ch. 97-261; s. 72, ch. 99-397; s. 36, ch. 2000-160; s. 2, ch. 2002-199; s. 116, ch. 2014-17.

Note.—Former s. 455.501.



456.002 - Applicability.

456.002 Applicability.—This chapter applies only to the regulation by the department of professions.

History.—s. 34, ch. 97-261; s. 37, ch. 2000-160.

Note.—Former s. 455.504.



456.003 - Legislative intent; requirements.

456.003 Legislative intent; requirements.—

(1) It is the intent of the Legislature that persons desiring to engage in any lawful profession regulated by the department shall be entitled to do so as a matter of right if otherwise qualified.

(2) The Legislature further believes that such professions shall be regulated only for the preservation of the health, safety, and welfare of the public under the police powers of the state. Such professions shall be regulated when:

(a) Their unregulated practice can harm or endanger the health, safety, and welfare of the public, and when the potential for such harm is recognizable and clearly outweighs any anticompetitive impact which may result from regulation.

(b) The public is not effectively protected by other means, including, but not limited to, other state statutes, local ordinances, or federal legislation.

(c) Less restrictive means of regulation are not available.

(3) It is further legislative intent that the use of the term “profession” with respect to those activities licensed and regulated by the department shall not be deemed to mean that such activities are not occupations for other purposes in state or federal law.

(4)(a) Neither the department nor any board may create unreasonably restrictive and extraordinary standards that deter qualified persons from entering the various professions. Neither the department nor any board may take any action that tends to create or maintain an economic condition that unreasonably restricts competition, except as specifically provided by law.

(b) Neither the department nor any board may create a regulation that has an unreasonable effect on job creation or job retention in the state or that places unreasonable restrictions on the ability of individuals who seek to practice or who are practicing a profession or occupation to find employment.

(c) The Legislature shall evaluate proposals to increase the regulation of regulated professions or occupations to determine the effect of increased regulation on job creation or retention and employment opportunities.

(5) Policies adopted by the department shall ensure that all expenditures are made in the most cost-effective manner to maximize competition, minimize licensure costs, and maximize public access to meetings conducted for the purpose of professional regulation. The long-range planning function of the department shall be implemented to facilitate effective operations and to eliminate inefficiencies.

(6) Unless expressly and specifically granted in statute, the duties conferred on the boards do not include the enlargement, modification, or contravention of the lawful scope of practice of the profession regulated by the boards. This subsection shall not prohibit the boards, or the department when there is no board, from taking disciplinary action or issuing a declaratory statement.

History.—s. 38, ch. 97-261; s. 135, ch. 99-251; s. 38, ch. 2000-160; s. 57, ch. 2001-277.

Note.—Former s. 455.517.



456.004 - Department; powers and duties.

456.004 Department; powers and duties.—The department, for the professions under its jurisdiction, shall:

(1) Adopt rules establishing a procedure for the biennial renewal of licenses; however, the department may issue up to a 4-year license to selected licensees notwithstanding any other provisions of law to the contrary. The rules shall specify the expiration dates of licenses and the process for tracking compliance with continuing education requirements, financial responsibility requirements, and any other conditions of renewal set forth in statute or rule. Fees for such renewal shall not exceed the fee caps for individual professions on an annualized basis as authorized by law.

(2) Appoint the executive director of each board, subject to the approval of the board.

(3) Submit an annual budget to the Legislature at a time and in the manner provided by law.

(4) Develop a training program for persons newly appointed to membership on any board. The program shall familiarize such persons with the substantive and procedural laws and rules and fiscal information relating to the regulation of the appropriate profession and with the structure of the department.

(5) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

(6) Establish by rules procedures by which the department shall use the expert or technical advice of the appropriate board for the purposes of investigation, inspection, evaluation of applications, other duties of the department, or any other areas the department may deem appropriate.

(7) Require all proceedings of any board or panel thereof and all formal or informal proceedings conducted by the department, an administrative law judge, or a hearing officer with respect to licensing or discipline to be electronically recorded in a manner sufficient to assure the accurate transcription of all matters so recorded.

(8) Select only those investigators, or consultants who undertake investigations, who meet criteria established with the advice of the respective boards.

(9) Work cooperatively with the Department of Revenue to establish an automated method for periodically disclosing information relating to current licensees to the Department of Revenue, the state’s Title IV-D agency. The purpose of this subsection is to promote the public policy of this state relating to child support as established in s. 409.2551. The department shall, when directed by the court or the Department of Revenue pursuant to s. 409.2598, suspend or deny the license of any licensee found not to be in compliance with a support order, a subpoena, an order to show cause, or a written agreement with the Department of Revenue. The department shall issue or reinstate the license without additional charge to the licensee when notified by the court or the Department of Revenue that the licensee has complied with the terms of the support order. The department is not liable for any license denial or suspension resulting from the discharge of its duties under this subsection.

(10) Set an examination fee that includes all costs to develop, purchase, validate, administer, and defend the examination and is an amount certain to cover all administrative costs plus the actual per-applicant cost of the examination.

(11) Work cooperatively with the Agency for Health Care Administration and the judicial system to recover Medicaid overpayments by the Medicaid program. The department shall investigate and prosecute health care practitioners who have not remitted amounts owed to the state for an overpayment from the Medicaid program pursuant to a final order, judgment, or stipulation or settlement.

History.—s. 39, ch. 97-261; s. 118, ch. 98-200; s. 74, ch. 99-397; s. 39, ch. 2000-160; s. 52, ch. 2001-158; s. 5, ch. 2001-277; s. 6, ch. 2008-92; s. 21, ch. 2009-223.

Note.—Former s. 455.521.



456.005 - Long-range policy planning.

456.005 Long-range policy planning.—To facilitate efficient and cost-effective regulation, the department and the board, if appropriate, shall develop and implement a long-range policy planning and monitoring process that includes recommendations specific to each profession. The process shall include estimates of revenues, expenditures, cash balances, and performance statistics for each profession. The period covered may not be less than 5 years. The department, with input from the boards and licensees, shall develop and adopt the long-range plan. The department shall monitor compliance with the plan and, with input from the boards and licensees, shall annually update the plans. The department shall provide concise management reports to the boards quarterly. As part of the review process, the department shall evaluate:

(1) Whether the department, including the boards and the various functions performed by the department, is operating efficiently and effectively and if there is a need for a board or council to assist in cost-effective regulation.

(2) How and why the various professions are regulated.

(3) Whether there is a need to continue regulation, and to what degree.

(4) Whether or not consumer protection is adequate, and how it can be improved.

(5) Whether there is consistency between the various practice acts.

(6) Whether unlicensed activity is adequately enforced.

The plans shall include conclusions and recommendations on these and other issues as appropriate.

History.—s. 40, ch. 97-261; s. 40, ch. 2000-160; s. 61, ch. 2008-6; s. 148, ch. 2010-102.

Note.—Former s. 455.524.



456.006 - Contacting boards through department.

456.006 Contacting boards through department.—Each board under the jurisdiction of the department may be contacted through the headquarters of the department in the City of Tallahassee.

History.—s. 41, ch. 97-261; s. 40, ch. 2000-160.

Note.—Former s. 455.527.



456.007 - Board members.

456.007 Board members.—Notwithstanding any provision of law to the contrary, any person who otherwise meets the requirements of law for board membership and who is connected in any way with any medical college, dental college, or community college may be appointed to any board so long as that connection does not result in a relationship wherein such college represents the person’s principal source of income. However, this section shall not apply to the physicians required by s. 458.307(2) to be on the faculty of a medical school in this state or on the full-time staff of a teaching hospital in this state.

History.—s. 2, ch. 84-161; s. 1, ch. 84-271; s. 3, ch. 88-392; s. 42, ch. 97-261; s. 17, ch. 97-264; s. 40, ch. 2000-160.

Note.—Former s. 455.206; s. 455.531.



456.008 - Accountability and liability of board members.

456.008 Accountability and liability of board members.—

(1) Each board member shall be accountable to the Governor for the proper performance of duties as a member of the board. The Governor shall investigate any legally sufficient complaint or unfavorable written report received by the Governor or by the department or a board concerning the actions of the board or its individual members. The Governor may suspend from office any board member for malfeasance, misfeasance, neglect of duty, drunkenness, incompetence, permanent inability to perform his or her official duties, or commission of a felony.

(2) Each board member and each former board member serving on a probable cause panel shall be exempt from civil liability for any act or omission when acting in the member’s official capacity, and the department shall defend any such member in any action against any board or member of a board arising from any such act or omission. In addition, the department may defend the member’s company or business in any action against the company or business if the department determines that the actions from which the suit arises are actions taken by the member in the member’s official capacity and were not beyond the member’s statutory authority. In providing such defense, the department may employ or utilize the legal services of the Department of Legal Affairs or outside counsel retained pursuant to s. 287.059. Fees and costs of providing legal services provided under this subsection shall be paid from a trust fund used by the department to implement this chapter, subject to the provisions of s. 456.025.

History.—s. 45, ch. 97-261; s. 21, ch. 99-7; s. 153, ch. 99-251; s. 41, ch. 2000-160.

Note.—Former s. 455.541.



456.009 - Legal and investigative services.

456.009 Legal and investigative services.—

(1) The department shall provide board counsel for boards within the department by contracting with the Department of Legal Affairs, by retaining private counsel pursuant to s. 287.059, or by providing department staff counsel. The primary responsibility of board counsel shall be to represent the interests of the citizens of the state. A board shall provide for the periodic review and evaluation of the services provided by its board counsel. Fees and costs of such counsel shall be paid from a trust fund used by the department to implement this chapter, subject to the provisions of s. 456.025. All contracts for independent counsel shall provide for periodic review and evaluation by the board and the department of services provided.

(2) The department may employ or use the legal services of outside counsel and the investigative services of outside personnel. However, no attorney employed or utilized by the department shall prosecute a matter and provide legal services to the board with respect to the same matter.

(3) Any person retained by the department under contract to review materials, make site visits, or provide expert testimony regarding any complaint or application filed with the department relating to a profession under the jurisdiction of the department shall be considered an agent of the department in determining the state insurance coverage and sovereign immunity protection applicability of ss. 284.31 and 768.28.

History.—s. 60, ch. 97-261; s. 154, ch. 99-251; s. 42, ch. 2000-160.

Note.—Former s. 455.594.



456.011 - Boards; organization; meetings; compensation and travel expenses.

456.011 Boards; organization; meetings; compensation and travel expenses.—

(1) Each board within the department shall comply with the provisions of this chapter.

(2) The board shall annually elect from among its number a chairperson and vice chairperson.

(3) The board shall meet at least once annually and may meet as often as is necessary. Meetings shall be conducted through teleconferencing or other technological means, unless disciplinary hearings involving standard of care, sexual misconduct, fraud, impairment, or felony convictions; licensure denial hearings; or controversial rule hearings are being conducted; or unless otherwise approved in advance of the meeting by the director of the Division of Medical Quality Assurance. The chairperson or a quorum of the board shall have the authority to call meetings, except as provided above relating to in-person meetings. A quorum shall be necessary for the conduct of official business by the board or any committee thereof. Unless otherwise provided by law, 51 percent or more of the appointed members of the board or any committee, when applicable, shall constitute a quorum. The membership of committees of the board, except as otherwise authorized pursuant to this chapter or the applicable practice act, shall be composed of currently appointed members of the board. The vote of a majority of the members of the quorum shall be necessary for any official action by the board or committee. Three consecutive unexcused absences or absences constituting 50 percent or more of the board’s meetings within any 12-month period shall cause the board membership of the member in question to become void, and the position shall be considered vacant. The board, or the department when there is no board, shall, by rule, define unexcused absences.

(4) Unless otherwise provided by law, a board member or former board member serving on a probable cause panel shall be compensated $50 for each day in attendance at an official meeting of the board and for each day of participation in any other business involving the board. Each board shall adopt rules defining the phrase “other business involving the board,” but the phrase may not routinely be defined to include telephone conference calls that last less than 4 hours. A board member also shall be entitled to reimbursement for expenses pursuant to s. 112.061. Travel out of state shall require the prior approval of the State Surgeon General.

(5) When two or more boards have differences between them, the boards may elect to, or the State Surgeon General may request that the boards, establish a special committee to settle those differences. The special committee shall consist of three members designated by each board, who may be members of the designating board or other experts designated by the board, and of one additional person designated and agreed to by the members of the special committee. In the event the special committee cannot agree on the additional designee, upon request of the special committee, the State Surgeon General may select the designee. The committee shall recommend rules necessary to resolve the differences. If a rule adopted pursuant to this provision is challenged, the participating boards shall share the costs associated with defending the rule or rules. The department shall provide legal representation for any special committee established pursuant to this section.

History.—s. 43, ch. 97-261; s. 43, ch. 2000-160; s. 10, ch. 2001-277; s. 62, ch. 2008-6.

Note.—Former s. 455.534.



456.012 - Board rules; final agency action; challenges.

456.012 Board rules; final agency action; challenges.—

(1) The State Surgeon General shall have standing to challenge any rule or proposed rule of a board under its jurisdiction pursuant to s. 120.56. In addition to challenges for any invalid exercise of delegated legislative authority, the administrative law judge, upon such a challenge by the State Surgeon General, may declare all or part of a rule or proposed rule invalid if it:

(a) Does not protect the public from any significant and discernible harm or damages;

(b) Unreasonably restricts competition or the availability of professional services in the state or in a significant part of the state; or

(c) Unnecessarily increases the cost of professional services without a corresponding or equivalent public benefit.

However, there shall not be created a presumption of the existence of any of the conditions cited in this subsection in the event that the rule or proposed rule is challenged.

(2) In addition, either the State Surgeon General or the board shall be a substantially interested party for purposes of s. 120.54(7). The board may, as an adversely affected party, initiate and maintain an action pursuant to s. 120.68 challenging the final agency action.

(3) No board created within the department shall have standing to challenge a rule or proposed rule of another board. However, if there is a dispute between boards concerning a rule or proposed rule, the boards may avail themselves of the provisions of s. 456.011(5).

History.—s. 46, ch. 97-261; s. 44, ch. 2000-160; s. 63, ch. 2008-6.

Note.—Former s. 455.544.



456.013 - Department; general licensing provisions.

456.013 Department; general licensing provisions.—

(1)(a) Any person desiring to be licensed in a profession within the jurisdiction of the department shall apply to the department in writing to take the licensure examination. The application shall be made on a form prepared and furnished by the department. The application form must be available on the World Wide Web and the department may accept electronically submitted applications beginning July 1, 2001. The application shall require the social security number of the applicant, except as provided in paragraph (b). The form shall be supplemented as needed to reflect any material change in any circumstance or condition stated in the application which takes place between the initial filing of the application and the final grant or denial of the license and which might affect the decision of the department. If an application is submitted electronically, the department may require supplemental materials, including an original signature of the applicant and verification of credentials, to be submitted in a nonelectronic format. An incomplete application shall expire 1 year after initial filing. In order to further the economic development goals of the state, and notwithstanding any law to the contrary, the department may enter into an agreement with the county tax collector for the purpose of appointing the county tax collector as the department’s agent to accept applications for licenses and applications for renewals of licenses. The agreement must specify the time within which the tax collector must forward any applications and accompanying application fees to the department.

(b) If an applicant has not been issued a social security number by the Federal Government at the time of application because the applicant is not a citizen or resident of this country, the department may process the application using a unique personal identification number. If such an applicant is otherwise eligible for licensure, the board, or the department when there is no board, may issue a temporary license to the applicant, which shall expire 30 days after issuance unless a social security number is obtained and submitted in writing to the department. Upon receipt of the applicant’s social security number, the department shall issue a new license, which shall expire at the end of the current biennium.

(2) Before the issuance of any license, the department shall charge an initial license fee as determined by the applicable board or, if there is no board, by rule of the department. Upon receipt of the appropriate license fee, the department shall issue a license to any person certified by the appropriate board, or its designee, as having met the licensure requirements imposed by law or rule. The license shall consist of a wallet-size identification card and a wall card measuring 61/2 inches by 5 inches. The licensee shall surrender to the department the wallet-size identification card and the wall card if the licensee’s license is issued in error or is revoked.

(3)(a) The board, or the department when there is no board, may refuse to issue an initial license to any applicant who is under investigation or prosecution in any jurisdiction for an action that would constitute a violation of this chapter or the professional practice acts administered by the department and the boards, until such time as the investigation or prosecution is complete, and the time period in which the licensure application must be granted or denied shall be tolled until 15 days after the receipt of the final results of the investigation or prosecution.

(b) If an applicant has been convicted of a felony related to the practice or ability to practice any health care profession, the board, or the department when there is no board, may require the applicant to prove that his or her civil rights have been restored.

(c) In considering applications for licensure, the board, or the department when there is no board, may require a personal appearance of the applicant. If the applicant is required to appear, the time period in which a licensure application must be granted or denied shall be tolled until such time as the applicant appears. However, if the applicant fails to appear before the board at either of the next two regularly scheduled board meetings, or fails to appear before the department within 30 days if there is no board, the application for licensure shall be denied.

(4) When any administrative law judge conducts a hearing pursuant to the provisions of chapter 120 with respect to the issuance of a license by the department, the administrative law judge shall submit his or her recommended order to the appropriate board, which shall thereupon issue a final order. The applicant for licensure may appeal the final order of the board in accordance with the provisions of chapter 120.

(5) A privilege against civil liability is hereby granted to any witness for any information furnished by the witness in any proceeding pursuant to this section, unless the witness acted in bad faith or with malice in providing such information.

(6) As a condition of renewal of a license, the Board of Medicine, the Board of Osteopathic Medicine, the Board of Chiropractic Medicine, and the Board of Podiatric Medicine shall each require licensees which they respectively regulate to periodically demonstrate their professional competency by completing at least 40 hours of continuing education every 2 years. The boards may require by rule that up to 1 hour of the required 40 or more hours be in the area of risk management or cost containment. This provision shall not be construed to limit the number of hours that a licensee may obtain in risk management or cost containment to be credited toward satisfying the 40 or more required hours. This provision shall not be construed to require the boards to impose any requirement on licensees except for the completion of at least 40 hours of continuing education every 2 years. Each of such boards shall determine whether any specific continuing education requirements not otherwise mandated by law shall be mandated and shall approve criteria for, and the content of, any continuing education mandated by such board. Notwithstanding any other provision of law, the board, or the department when there is no board, may approve by rule alternative methods of obtaining continuing education credits in risk management. The alternative methods may include attending a board meeting at which another licensee is disciplined, serving as a volunteer expert witness for the department in a disciplinary case, or serving as a member of a probable cause panel following the expiration of a board member’s term. Other boards within the Division of Medical Quality Assurance, or the department if there is no board, may adopt rules granting continuing education hours in risk management for attending a board meeting at which another licensee is disciplined, for serving as a volunteer expert witness for the department in a disciplinary case, or for serving as a member of a probable cause panel following the expiration of a board member’s term.

(7) The boards, or the department when there is no board, shall require the completion of a 2-hour course relating to prevention of medical errors as part of the biennial renewal process. The 2-hour course counts toward the total number of continuing education hours required for the profession. The course must be approved by the board or department, as appropriate, and must include a study of root-cause analysis, error reduction and prevention, and patient safety. In addition, the course approved by the Board of Medicine and the Board of Osteopathic Medicine must include information relating to the five most misdiagnosed conditions during the previous biennium, as determined by the board. If the course is being offered by a facility licensed pursuant to chapter 395 for its employees, the board may approve up to 1 hour of the 2-hour course to be specifically related to error reduction and prevention methods used in that facility.

(8) The respective boards within the jurisdiction of the department, or the department when there is no board, may adopt rules to provide for the use of approved videocassette courses, not to exceed 5 hours per subject, to fulfill the continuing education requirements of the professions they regulate. Such rules shall provide for prior approval of the board, or the department when there is no board, of the criteria for and content of such courses and shall provide for a videocassette course validation form to be signed by the vendor and the licensee and submitted to the department, along with the license renewal application, for continuing education credit.

(9) Any board that currently requires continuing education for renewal of a license, or the department if there is no board, shall adopt rules to establish the criteria for continuing education courses. The rules may provide that up to a maximum of 25 percent of the required continuing education hours can be fulfilled by the performance of pro bono services to the indigent or to underserved populations or in areas of critical need within the state where the licensee practices. The board, or the department if there is no board, must require that any pro bono services be approved in advance in order to receive credit for continuing education under this subsection. The standard for determining indigency shall be that recognized by the Federal Poverty Income Guidelines produced by the United States Department of Health and Human Services. The rules may provide for approval by the board, or the department if there is no board, that a part of the continuing education hours can be fulfilled by performing research in critical need areas or for training leading to advanced professional certification. The board, or the department if there is no board, may make rules to define underserved and critical need areas. The department shall adopt rules for administering continuing education requirements adopted by the boards or the department if there is no board.

(10) Notwithstanding any law to the contrary, an elected official who is licensed under a practice act administered by the Division of Medical Quality Assurance may hold employment for compensation with any public agency concurrent with such public service. Such dual service must be disclosed according to any disclosure required by applicable law.

(11) In any instance in which a licensee or applicant to the department is required to be in compliance with a particular provision by, on, or before a certain date, and if that date occurs on a Saturday, Sunday, or a legal holiday, then the licensee or applicant is deemed to be in compliance with the specific date requirement if the required action occurs on the first succeeding day which is not a Saturday, Sunday, or legal holiday.

(12) Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each party is required to provide his or her social security number in accordance with this section. Disclosure of social security numbers obtained through this requirement shall be limited to the purpose of administration of the Title IV-D program for child support enforcement.

(13) The department shall waive the initial licensing fee, the initial application fee, and the initial unlicensed activity fee for a military veteran or his or her spouse at the time of discharge, if he or she applies to the department for an initial license within 60 months after the veteran is honorably discharged from any branch of the United States Armed Forces. The applicant must apply for the fee waiver using a form prescribed by the department and must submit supporting documentation as required by the department.

History.—s. 44, ch. 92-33; s. 1, ch. 93-27; s. 23, ch. 93-129; s. 27, ch. 95-144; s. 2, ch. 96-309; s. 209, ch. 96-410; s. 1079, ch. 97-103; s. 64, ch. 97-170; s. 51, ch. 97-261; s. 54, ch. 97-278; ss. 7, 237, 262, ch. 98-166; s. 145, ch. 99-251; s. 76, ch. 99-397; s. 45, ch. 2000-160; s. 20, ch. 2000-318; ss. 11, 68, ch. 2001-277; s. 11, ch. 2003-416; s. 1, ch. 2005-62; s. 1, ch. 2013-123; s. 27, ch. 2014-1; s. 10, ch. 2016-230.

Note.—Former s. 455.2141; s. 455.564.



456.0135 - General background screening provisions.

456.0135 General background screening provisions.—

(1) An application for initial licensure received on or after January 1, 2013, under chapter 458, chapter 459, chapter 460, chapter 461, chapter 464, s. 465.022, part XIII of chapter 468, or chapter 480 shall include fingerprints pursuant to procedures established by the department through a vendor approved by the Department of Law Enforcement and fees imposed for the initial screening and retention of fingerprints. Fingerprints must be submitted electronically to the Department of Law Enforcement for state processing, and the Department of Law Enforcement shall forward the fingerprints to the Federal Bureau of Investigation for national processing. Each board, or the department if there is no board, shall screen the results to determine if an applicant meets licensure requirements. For any subsequent renewal of the applicant’s license that requires a national criminal history check, the department shall request the Department of Law Enforcement to forward the retained fingerprints of the applicant to the Federal Bureau of Investigation unless the fingerprints are enrolled in the national retained print arrest notification program.

(2) All fingerprints submitted to the Department of Law Enforcement as required under subsection (1) shall be retained by the Department of Law Enforcement as provided under s. 943.05(2)(g) and (h) and (3) and enrolled in the national retained print arrest notification program at the Federal Bureau of Investigation when the Department of Law Enforcement begins participation in the program. The department shall notify the Department of Law Enforcement regarding any person whose fingerprints have been retained but who is no longer licensed.

(3) The costs of fingerprint processing, including the cost for retaining fingerprints, shall be borne by the applicant subject to the background screening.

(4) All fingerprints received under this section shall be entered into the Care Provider Background Screening Clearinghouse as provided in s. 435.12.

History.—s. 13, ch. 2012-73; s. 1, ch. 2014-139; s. 13, ch. 2015-116.



456.014 - Public inspection of information required from applicants; exceptions; examination hearing.

456.014 Public inspection of information required from applicants; exceptions; examination hearing.—

(1) All information required by the department of any applicant shall be a public record and shall be open to public inspection pursuant to s. 119.07, except financial information, medical information, school transcripts, examination questions, answers, papers, grades, and grading keys, which are confidential and exempt from s. 119.07(1) and shall not be discussed with or made accessible to anyone except the program director of an approved program or accredited program as provided in s. 464.019(6), members of the board, the department, and staff thereof, who have a bona fide need to know such information. Any information supplied to the department by any other agency which is exempt from the provisions of chapter 119 or is confidential shall remain exempt or confidential pursuant to applicable law while in the custody of the department or the agency.

(2) The department shall establish by rule the procedure by which an applicant, and the applicant’s attorney, may review examination questions and answers. Examination questions and answers are not subject to discovery but may be introduced into evidence and considered only in camera in any administrative proceeding under chapter 120. If an administrative hearing is held, the department shall provide challenged examination questions and answers to the administrative law judge. The examination questions and answers provided at the hearing are confidential and exempt from s. 119.07(1), unless invalidated by the administrative law judge.

(3) Unless an applicant notifies the department at least 5 days prior to an examination hearing of the applicant’s inability to attend, or unless an applicant can demonstrate an extreme emergency for failing to attend, the department may require an applicant who fails to attend to pay reasonable attorney’s fees, costs, and court costs of the department for the examination hearing.

History.—s. 76, ch. 97-261; s. 46, ch. 2000-160; s. 1, ch. 2010-37; s. 5, ch. 2014-92.

Note.—Former s. 455.647.



456.015 - Limited licenses.

456.015 Limited licenses.—

(1) It is the intent of the Legislature that, absent a threat to the health, safety, and welfare of the public, the use of retired professionals in good standing to serve the indigent, underserved, or critical need populations of this state should be encouraged. To that end, the board, or the department when there is no board, may adopt rules to permit practice by retired professionals as limited licensees under this section.

(2) Any person desiring to obtain a limited license, when permitted by rule, shall submit to the board, or the department when there is no board, an application and fee, not to exceed $300, and an affidavit stating that the applicant has been licensed to practice in any jurisdiction in the United States for at least 10 years in the profession for which the applicant seeks a limited license. The affidavit shall also state that the applicant has retired or intends to retire from the practice of that profession and intends to practice only pursuant to the restrictions of the limited license granted pursuant to this section. If the applicant for a limited license submits a notarized statement from the employer stating that the applicant will not receive monetary compensation for any service involving the practice of her or his profession, the application and all licensure fees shall be waived.

(3) The board, or the department when there is no board, may deny limited licensure to an applicant who has committed, or is under investigation or prosecution for, any act which would constitute the basis for discipline pursuant to the provisions of this chapter or the applicable practice act.

(4) The recipient of a limited license may practice only in the employ of public agencies or institutions or nonprofit agencies or institutions which meet the requirements of s. 501(c)(3) of the Internal Revenue Code, and which provide professional liability coverage for acts or omissions of the limited licensee. A limited licensee may provide services only to the indigent, underserved, or critical need populations within the state. The standard for determining indigency shall be that recognized by the Federal Poverty Income Guidelines produced by the United States Department of Health and Human Services. The board, or the department when there is no board, may adopt rules to define underserved and critical need areas and to ensure implementation of this section.

(5) A board, or the department when there is no board, may provide by rule for supervision of limited licensees to protect the health, safety, and welfare of the public.

(6) Each applicant granted a limited license is subject to all the provisions of this chapter and the respective practice act under which the limited license is issued which are not in conflict with this section.

(7) This section does not apply to chapter 458 or chapter 459.

History.—s. 50, ch. 97-261; s. 22, ch. 99-7; s. 47, ch. 2000-160.

Note.—Former s. 455.561.



456.016 - Use of professional testing services.

456.016 Use of professional testing services.—Notwithstanding any other provision of law to the contrary, the department may use a professional testing service to prepare, administer, grade, and evaluate any computerized examination, when that service is available and approved by the board, or the department if there is no board.

History.—s. 53, ch. 97-261; s. 48, ch. 2000-160.

Note.—Former s. 455.571.



456.017 - Examinations.

456.017 Examinations.—

(1)(a) The department shall provide, contract, or approve services for the development, preparation, administration, scoring, score reporting, and evaluation of all examinations, in consultation with the appropriate board. The department shall certify that examinations developed and approved by the department adequately and reliably measure an applicant’s ability to practice the profession regulated by the department. After an examination developed or approved by the department has been administered, the board, or the department when there is no board, may reject any question which does not reliably measure the general areas of competency specified in the rules of the board. The department may contract for the preparation, administration, scoring, score reporting, and evaluation of examinations, when such services are available and approved by the board.

(b) For each examination developed by the department or contracted vendor, to the extent not otherwise specified by statute, the board, or the department when there is no board, shall by rule specify the general areas of competency to be covered by each examination, the relative weight to be assigned in grading each area tested, and the score necessary to achieve a passing grade. The department shall assess fees to cover the actual cost for any purchase, development, validation, administration, and defense of required examinations. This subsection does not apply to national examinations approved and administered pursuant to paragraph (c). If a practical examination is deemed to be necessary, the rules shall specify the criteria by which examiners are to be selected, the grading criteria to be used by the examiner, the relative weight to be assigned in grading each criterion, and the score necessary to achieve a passing grade. When a mandatory standardization exercise for a practical examination is required by law, the board, or the department when there is no board, may conduct such exercise. Therefore, board members, or employees of the department when there is no board, may serve as examiners at a practical examination with the consent of the board or department, as appropriate.

(c) The board, or the department when there is no board, shall approve by rule the use of one or more national examinations that the department has certified as meeting requirements of national examinations and generally accepted testing standards pursuant to department rules.

1. Providers of examinations seeking certification shall pay the actual costs incurred by the department in making a determination regarding the certification. The name and number of a candidate may be provided to a national contractor for the limited purpose of preparing the grade tape and information to be returned to the board or department; or, to the extent otherwise specified by rule, the candidate may apply directly to the vendor of the national examination and supply test score information to the department. The department may delegate to the board the duty to provide and administer the examination. Any national examination approved by a board, or the department when there is no board, prior to October 1, 1997, is deemed certified under this paragraph.

2. Neither the board nor the department may administer a state-developed written examination if a national examination has been certified by the department. The examination may be administered electronically if adequate security measures are used, as determined by rule of the department.

3. The board, or the department when there is no board, may administer a state-developed practical or clinical examination, as required by the applicable practice act, if all costs of development, purchase, validation, administration, review, and defense are paid by the examination candidate prior to the administration of the examination. If a national practical or clinical examination is available and certified by the department pursuant to this section, the board, or the department when there is no board, may administer the national examination.

4. It is the intent of the Legislature to reduce the costs associated with state examinations and to encourage the use of national examinations whenever possible.

(d) Each board, or the department when there is no board, shall adopt rules regarding the security and monitoring of examinations. The department shall implement those rules adopted by the respective boards. In order to maintain the security of examinations, the department may employ the procedures set forth in s. 456.065 to seek fines and injunctive relief against an examinee who violates the provisions of s. 456.018 or the rules adopted pursuant to this paragraph. The department, or any agent thereof, may, for the purposes of investigation, confiscate any written, photographic, or recording material or device in the possession of the examinee at the examination site which the department deems necessary to enforce such provisions or rules. The scores of candidates who have taken state-developed examinations shall be provided to the candidates electronically using a candidate identification number, and the department shall post the aggregate scores on the department’s website without identifying the names of the candidates.

(e) If the professional board with jurisdiction over an examination concurs, the department may, for a fee, share with any other state’s licensing authority or a national testing entity an examination or examination item bank developed by or for the department unless prohibited by a contract entered into by the department for development or purchase of the examination. The department, with the concurrence of the appropriate board, shall establish guidelines that ensure security of a shared exam and shall require that any other state’s licensing authority comply with those guidelines. Those guidelines shall be approved by the appropriate professional board. All fees paid by the user shall be applied to the department’s examination and development program for professions regulated by this chapter.

(f) The department may adopt rules necessary to administer this subsection.

(2) For each examination developed by the department or a contracted vendor, the board, or the department when there is no board, shall adopt rules providing for reexamination of any applicants who failed an examination developed by the department or a contracted vendor. If both a written and a practical examination are given, an applicant shall be required to retake only the portion of the examination on which the applicant failed to achieve a passing grade, if the applicant successfully passes that portion within a reasonable time, as determined by rule of the board, or the department when there is no board, of passing the other portion. Except for national examinations approved and administered pursuant to this section, the department shall provide procedures for applicants who fail an examination developed by the department or a contracted vendor to review their examination questions, answers, papers, grades, and grading key for the questions the candidate answered incorrectly or, if not feasible, the parts of the examination failed. Applicants shall bear the actual cost for the department to provide examination review pursuant to this subsection. An applicant may waive in writing the confidentiality of the applicant’s examination grades. Notwithstanding any other provisions, only candidates who fail an examination with a score that is less than 10 percent below the minimum score required to pass the examination shall be entitled to challenge the validity of the examination at hearing.

(3) For each examination developed or administered by the department or a contracted vendor, an accurate record of each applicant’s examination questions, answers, papers, grades, and grading key shall be kept for a period of not less than 2 years immediately following the examination, and such record shall thereafter be maintained or destroyed as provided in chapters 119 and 257. This subsection does not apply to national examinations approved and administered pursuant to this section.

(4) Meetings of any member of the department or of any board within the department held for the exclusive purpose of creating or reviewing licensure examination questions or proposed examination questions are exempt from the provisions of s. 286.011 and s. 24(b), Art. I of the State Constitution. Any public records, such as tape recordings, minutes, or notes, generated during or as a result of such meetings are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, these exemptions shall not affect the right of any person to review an examination as provided in subsection (2).

(5) For examinations developed by the department or a contracted vendor, each board, or the department when there is no board, may provide licensure examinations in an applicant’s native language. Notwithstanding any other provision of law, applicants for examination or reexamination pursuant to this subsection shall bear the full cost for the department’s development, preparation, validation, administration, grading, and evaluation of any examination in a language other than English prior to the examination being administered. Requests for translated examinations must be on file in the board office at least 6 months prior to the scheduled examination. When determining whether it is in the public interest to allow the examination to be translated into a language other than English, the board shall consider the percentage of the population who speak the applicant’s native language. Applicants must apply for translation to the applicable board at least 6 months prior to the scheduled examination.

(6) In addition to meeting any other requirements for licensure by examination or by endorsement, and notwithstanding the provisions in paragraph (1)(c), an applicant may be required by a board, or the department when there is no board, to certify competency in state laws and rules relating to the applicable practice act. Beginning October 1, 2001, all laws and rules examinations shall be administered electronically unless the laws and rules examination is administered concurrently with another written examination for that profession or unless the electronic administration would be substantially more expensive.

(7) The department may post examination scores electronically on the Internet in lieu of mailing the scores to each applicant. The electronic posting of the examination scores meets the requirements of chapter 120 if the department also posts along with the examination scores a notification of the rights set forth in chapter 120. The date of receipt for purposes of chapter 120 is the date the examination scores are posted electronically. The department shall also notify the applicant when scores are posted electronically of the availability of postexamination review, if applicable.

History.—s. 46, ch. 92-33; s. 23, ch. 93-129; s. 1, ch. 95-367; s. 304, ch. 96-406; s. 1081, ch. 97-103; s. 54, ch. 97-261; s. 238, ch. 98-166; s. 79, ch. 99-397; s. 49, ch. 2000-160; s. 46, ch. 2000-318; s. 12, ch. 2001-277; s. 2, ch. 2005-62.

Note.—Former s. 455.2173; s. 455.574.



456.018 - Penalty for theft or reproduction of an examination.

456.018 Penalty for theft or reproduction of an examination.—In addition to, or in lieu of, any other discipline imposed pursuant to s. 456.072, the theft of an examination in whole or in part or the act of reproducing or copying any examination administered by the department, whether such examination is reproduced or copied in part or in whole and by any means, constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 55, ch. 97-261; s. 50, ch. 2000-160; s. 27, ch. 2000-318.

Note.—Former s. 455.577.



456.019 - Restriction on requirement of citizenship.

456.019 Restriction on requirement of citizenship.—A person is not disqualified from practicing an occupation or profession regulated by the state solely because she or he is not a United States citizen.

History.—s. 36, ch. 97-261; s. 20, ch. 99-7; s. 51, ch. 2000-160.

Note.—Former s. 455.511.



456.021 - Qualification of immigrants for examination to practice a licensed profession or occupation.

456.021 Qualification of immigrants for examination to practice a licensed profession or occupation.—

(1) It is the declared purpose of this section to encourage the use of foreign-speaking Florida residents duly qualified to become actively qualified in their professions so that all people of this state may receive better services.

(2) Any person who has successfully completed, or is currently enrolled in, an approved course of study created pursuant to chapters 74-105 and 75-177, Laws of Florida, shall be deemed qualified for examination and reexaminations for a professional or occupational license which shall be administered in the English language unless 15 or more such applicants request that the reexamination be administered in their native language. In the event that such reexamination is administered in a foreign language, the full cost to the board of preparing and administering it shall be borne by the applicants.

(3) Each board within the department shall adopt and implement programs designed to qualify for examination all persons who were resident nationals of the Republic of Cuba and who, on July 1, 1977, were residents of this state.

History.—s. 37, ch. 97-261; s. 51, ch. 2000-160.

Note.—Former s. 455.514.



456.022 - Foreign-trained professionals; special examination and license provisions.

456.022 Foreign-trained professionals; special examination and license provisions.—

(1) When not otherwise provided by law, within its jurisdiction, the department shall by rule provide procedures under which exiled professionals may be examined within each practice act. A person shall be eligible for such examination if the person:

(a) Immigrated to the United States after leaving the person’s home country because of political reasons, provided such country is located in the Western Hemisphere and lacks diplomatic relations with the United States;

(b) Applies to the department and submits a fee;

(c) Was a Florida resident immediately preceding the person’s application;

(d) Demonstrates to the department, through submission of documentation verified by the applicant’s respective professional association in exile, that the applicant was graduated with an appropriate professional or occupational degree from a college or university; however, the department may not require receipt of any documentation from the Republic of Cuba as a condition of eligibility under this section;

(e) Lawfully practiced the profession for at least 3 years;

(f) Prior to 1980, successfully completed an approved course of study pursuant to chapters 74-105 and 75-177, Laws of Florida; and

(g) Presents a certificate demonstrating the successful completion of a continuing education program which offers a course of study that will prepare the applicant for the examination offered under subsection (2). The department shall develop rules for the approval of such programs for its boards.

(2) Upon request of a person who meets the requirements of subsection (1) and submits an examination fee, the department, for its boards, shall provide a written practical examination which tests the person’s current ability to practice the profession competently in accordance with the actual practice of the profession. Evidence of meeting the requirements of subsection (1) shall be treated by the department as evidence of the applicant’s preparation in the academic and preprofessional fundamentals necessary for successful professional practice, and the applicant shall not be examined by the department on such fundamentals.

(3) The fees charged for the examinations offered under subsection (2) shall be established by the department, for its boards, by rule and shall be sufficient to develop or to contract for the development of the examination and its administration, grading, and grade reviews.

(4) The department shall examine any applicant who meets the requirements of subsections (1) and (2). Upon passing the examination and the issuance of the license, a licensee is subject to the administrative requirements of this chapter and the respective practice act under which the license is issued. Each applicant so licensed is subject to all provisions of this chapter and the respective practice act under which the license was issued.

(5) Upon a request by an applicant otherwise qualified under this section, the examinations offered under subsection (2) may be given in the applicant’s native language, provided that any translation costs are borne by the applicant.

(6) The department, for its boards, shall not issue an initial license to, or renew a license of, any applicant or licensee who is under investigation or prosecution in any jurisdiction for an action which would constitute a violation of this chapter or the professional practice acts administered by the department and the boards until such time as the investigation or prosecution is complete, at which time the provisions of the professional practice acts shall apply.

History.—s. 56, ch. 97-261; s. 52, ch. 2000-160.

Note.—Former s. 455.581.



456.023 - Exemption for certain out-of-state or foreign professionals; limited practice permitted.

456.023 Exemption for certain out-of-state or foreign professionals; limited practice permitted.—

(1) A professional of any other state or of any territory or other jurisdiction of the United States or of any other nation or foreign jurisdiction is exempt from the requirements of licensure under this chapter and the applicable professional practice act under the agency with regulatory jurisdiction over the profession if that profession is regulated in this state under the agency with regulatory jurisdiction over the profession and if that person:

(a) Holds, if so required in the jurisdiction in which that person practices, an active license to practice that profession.

(b) Engages in the active practice of that profession outside the state.

(c) Is employed or designated in that professional capacity by a sports entity visiting the state for a specific sporting event.

(2) A professional’s practice under this section is limited to the members, coaches, and staff of the team for which that professional is employed or designated and to any animals used if the sporting event for which that professional is employed or designated involves animals. A professional practicing under authority of this section shall not have practice privileges in any licensed health care facility or veterinary facility without the approval of that facility.

History.—s. 57, ch. 97-261; s. 53, ch. 2000-160.

Note.—Former s. 455.584.



456.024 - Members of Armed Forces in good standing with administrative boards or the department; spouses; licensure.

456.024 Members of Armed Forces in good standing with administrative boards or the department; spouses; licensure.—

(1) Any member of the Armed Forces of the United States now or hereafter on active duty who, at the time of becoming such a member, was in good standing with any administrative board of the state, or the department when there is no board, and was entitled to practice or engage in his or her profession or vocation in the state shall be kept in good standing by such administrative board, or the department when there is no board, without registering, paying dues or fees, or performing any other act on his or her part to be performed, as long as he or she is a member of the Armed Forces of the United States on active duty and for a period of 6 months after discharge from active duty as a member of the Armed Forces of the United States, provided he or she is not engaged in his or her licensed profession or vocation in the private sector for profit.

(2) The boards listed in s. 20.43, or the department when there is no board, shall adopt rules exempting the spouses of members of the Armed Forces of the United States from licensure renewal provisions, but only in cases of absence from the state because of their spouses’ duties with the Armed Forces.

(3)(a) A person is eligible for licensure as a health care practitioner in this state if he or she:

1. Serves or has served as a health care practitioner in the United States Armed Forces, the United States Reserve Forces, or the National Guard;

2. Serves or has served on active duty with the United States Armed Forces as a health care practitioner in the United States Public Health Service; or

3. Is a health care practitioner, other than a dentist, in another state, the District of Columbia, or a possession or territory of the United States and is the spouse of a person serving on active duty with the United States Armed Forces.

The department shall develop an application form, and each board, or the department if there is no board, shall waive the application fee, licensure fee, and unlicensed activity fee for such applicants. For purposes of this subsection, “health care practitioner” means a health care practitioner as defined in s. 456.001 and a person licensed under part III of chapter 401 or part IV of chapter 468.

(b) The board, or the department if there is no board, shall issue a license to practice in this state to a person who:

1. Submits a complete application.

2. If he or she is a member of the United States Armed Forces, the United States Reserve Forces, or the National Guard, submits proof that he or she has received an honorable discharge within 6 months before, or will receive an honorable discharge within 6 months after, the date of submission of the application.

3.a. Holds an active, unencumbered license issued by another state, the District of Columbia, or a possession or territory of the United States and who has not had disciplinary action taken against him or her in the 5 years preceding the date of submission of the application;

b. Is a military health care practitioner in a profession for which licensure in a state or jurisdiction is not required to practice in the United States Armed Forces, if he or she submits to the department evidence of military training or experience substantially equivalent to the requirements for licensure in this state in that profession and evidence that he or she has obtained a passing score on the appropriate examination of a national or regional standards organization if required for licensure in this state; or

c. Is the spouse of a person serving on active duty in the United States Armed Forces and is a health care practitioner in a profession, excluding dentistry, for which licensure in another state or jurisdiction is not required, if he or she submits to the department evidence of training or experience substantially equivalent to the requirements for licensure in this state in that profession and evidence that he or she has obtained a passing score on the appropriate examination of a national or regional standards organization if required for licensure in this state.

4. Attests that he or she is not, at the time of submission of the application, the subject of a disciplinary proceeding in a jurisdiction in which he or she holds a license or by the United States Department of Defense for reasons related to the practice of the profession for which he or she is applying.

5. Actively practiced the profession for which he or she is applying for the 3 years preceding the date of submission of the application.

6. Submits a set of fingerprints for a background screening pursuant to s. 456.0135, if required for the profession for which he or she is applying.

The department shall verify information submitted by the applicant under this subsection using the National Practitioner Data Bank.

(c) Each applicant who meets the requirements of this subsection shall be licensed with all rights and responsibilities as defined by law. The applicable board, or the department if there is no board, may deny an application if the applicant has been convicted of or pled guilty or nolo contendere to, regardless of adjudication, any felony or misdemeanor related to the practice of a health care profession regulated by this state.

(d) An applicant for initial licensure under this subsection must submit the information required by ss. 456.039(1) and 456.0391(1) no later than 1 year after the license is issued.

(4)(a) The board, or the department if there is no board, may issue a temporary professional license to the spouse of an active duty member of the Armed Forces of the United States who submits to the department:

1. A completed application upon a form prepared and furnished by the department in accordance with the board’s rules;

2. The required application fee;

3. Proof that the applicant is married to a member of the Armed Forces of the United States who is on active duty;

4. Proof that the applicant holds a valid license for the profession issued by another state, the District of Columbia, or a possession or territory of the United States, and is not the subject of any disciplinary proceeding in any jurisdiction in which the applicant holds a license to practice a profession regulated by this chapter;

5. Proof that the applicant’s spouse is assigned to a duty station in this state pursuant to the member’s official active duty military orders; and

6. Proof that the applicant would otherwise be entitled to full licensure under the appropriate practice act, and is eligible to take the respective licensure examination as required in Florida.

(b) The applicant must also submit to the Department of Law Enforcement a complete set of fingerprints. The Department of Law Enforcement shall conduct a statewide criminal history check and forward the fingerprints to the Federal Bureau of Investigation for a national criminal history check.

(c) Each board, or the department if there is no board, shall review the results of the state and federal criminal history checks according to the level 2 screening standards in s. 435.04 when granting an exemption and when granting or denying the temporary license.

(d) The applicant shall pay the cost of fingerprint processing. If the fingerprints are submitted through an authorized agency or vendor, the agency or vendor shall collect the required processing fees and remit the fees to the Department of Law Enforcement.

(e) The department shall set an application fee, which may not exceed the cost of issuing the license.

(f) A temporary license expires 12 months after the date of issuance and is not renewable.

(g) An applicant for a temporary license under this subsection is subject to the requirements under s. 456.013(3)(a) and (c).

(h) An applicant shall be deemed ineligible for a temporary license pursuant to this section if the applicant:

1. Has been convicted of or pled nolo contendere to, regardless of adjudication, any felony or misdemeanor related to the practice of a health care profession;

2. Has had a health care provider license revoked or suspended from another of the United States, the District of Columbia, or a United States territory;

3. Has been reported to the National Practitioner Data Bank, unless the applicant has successfully appealed to have his or her name removed from the data bank; or

4. Has previously failed the Florida examination required to receive a license to practice the profession for which the applicant is seeking a license.

(i) The board, or department if there is no board, may revoke a temporary license upon finding that the individual violated the profession’s governing practice act.

(j) An applicant who is issued a temporary professional license to practice as a dentist pursuant to this section must practice under the indirect supervision, as defined in s. 466.003, of a dentist licensed pursuant to chapter 466.

History.—s. 35, ch. 97-261; s. 19, ch. 99-7; s. 73, ch. 99-397; s. 54, ch. 2000-160; s. 1, ch. 2011-95; s. 28, ch. 2014-1; s. 11, ch. 2016-230.

Note.—Former s. 455.507.



456.0241 - Temporary certificate for active duty military health care practitioners.

456.0241 Temporary certificate for active duty military health care practitioners.—

(1) As used in this section, the term:

(a) “Military health care practitioner” means:

1. A person practicing as a health care practitioner as defined in s. 456.001, as a person licensed under part III of chapter 401, or as a person licensed under part IV of chapter 468 who is serving on active duty in the United States Armed Forces, the United States Reserve Forces, or the National Guard; or

2. A person who is serving on active duty in the United States Armed Forces and serving in the United States Public Health Service.

(b) “Military platform” means a military training agreement with a nonmilitary health care provider that is designed to develop and support medical, surgical, or other health care treatment opportunities in a nonmilitary health care provider setting to authorize a military health care practitioner to develop and maintain the technical proficiency necessary to meet the present and future health care needs of the United States Armed Forces. Such agreements may include Training Affiliation Agreements and External Resource Sharing Agreements.

(2) The department may issue a temporary certificate to an active duty military health care practitioner to practice in a regulated profession in this state if the applicant:

(a) Submits proof that he or she will be practicing pursuant to a military platform.

(b) Submits a complete application and a nonrefundable application fee.

(c) Holds an active, unencumbered license to practice as a health care professional issued by another state, the District of Columbia, or a possession or territory of the United States or is a military health care practitioner in a profession for which licensure in a state or jurisdiction is not required for practice in the United States Armed Forces and provides evidence of military training and experience substantially equivalent to the requirements for licensure in this state in that profession.

(d) Attests that he or she is not, at the time of submission of the application, the subject of a disciplinary proceeding in a jurisdiction in which he or she holds a license or by the United States Department of Defense for reasons related to the practice of the profession for which he or she is applying.

(e) Has been determined to be competent in the profession for which he or she is applying.

(f) Submits a set of fingerprints for a background screening pursuant to s. 456.0135, if required for the profession for which he or she is applying.

The department shall verify information submitted by the applicant under this subsection using the National Practitioner Data Bank.

(3) A temporary certificate issued under this section expires 6 months after issuance but may be renewed upon proof of continuing military orders for active duty assignment in this state and evidence that the military health care practitioner continues to be a military platform participant.

(4) A military health care practitioner applying for a temporary certificate under this section is exempt from ss. 456.039-456.046. All other provisions of this chapter apply to such military health care practitioner.

(5) An applicant for a temporary certificate under this section is deemed ineligible if he or she:

(a) Has been convicted of or pled guilty or nolo contendere to, regardless of adjudication, any felony or misdemeanor related to the practice of a health care profession;

(b) Has had a health care provider license revoked or suspended in another state, the District of Columbia, or a possession or territory of the United States;

(c) Has failed to obtain a passing score on the Florida examination required to receive a license to practice the profession for which he or she is applying; or

(d) Is under investigation in another jurisdiction for an act that would constitute a violation of the applicable licensing chapter or this chapter until the investigation is complete and all charges against him or her are disposed of by dismissal, nolle prosequi, or acquittal.

(6) The department shall, by rule, set an application fee not to exceed $50 and a renewal fee not to exceed $50.

(7) Application shall be made on a form prescribed and furnished by the department.

(8) The department shall adopt rules to implement this section.

History.—s. 12, ch. 2016-230.



456.025 - Fees; receipts; disposition.

456.025 Fees; receipts; disposition.—

(1) It is the intent of the Legislature that all costs of regulating health care professions and practitioners shall be borne solely by licensees and licensure applicants. It is also the intent of the Legislature that fees should be reasonable and not serve as a barrier to licensure. Moreover, it is the intent of the Legislature that the department operate as efficiently as possible and regularly report to the Legislature additional methods to streamline operational costs. Therefore, the boards in consultation with the department, or the department if there is no board, shall, by rule, set renewal fees which:

(a) Shall be based on revenue projections prepared using generally accepted accounting procedures;

(b) Shall be adequate to cover all expenses relating to that board identified in the department’s long-range policy plan, as required by s. 456.005;

(c) Shall be reasonable, fair, and not serve as a barrier to licensure;

(d) Shall be based on potential earnings from working under the scope of the license;

(e) Shall be similar to fees imposed on similar licensure types;

(f) Shall not be more than 10 percent greater than the actual cost to regulate that profession for the previous biennium; and

(g) Shall be subject to challenge pursuant to chapter 120.

(2) The chairpersons of the boards and councils listed in s. 20.43(3)(g) shall meet annually at division headquarters to review the long-range policy plan required by s. 456.005 and current and proposed fee schedules. The chairpersons shall make recommendations for any necessary statutory changes relating to fees and fee caps. Such recommendations shall be compiled by the Department of Health and be included in the annual report to the Legislature required by s. 456.026 as well as be included in the long-range policy plan required by s. 456.005.

(3) Each board within the jurisdiction of the department, or the department when there is no board, shall determine by rule the amount of license fees for the profession it regulates, based upon long-range estimates prepared by the department of the revenue required to implement laws relating to the regulation of professions by the department and the board. Each board, or the department if there is no board, shall ensure that license fees are adequate to cover all anticipated costs and to maintain a reasonable cash balance, as determined by rule of the agency, with advice of the applicable board. If sufficient action is not taken by a board within 1 year after notification by the department that license fees are projected to be inadequate, the department shall set license fees on behalf of the applicable board to cover anticipated costs and to maintain the required cash balance. The department shall include recommended fee cap increases in its annual report to the Legislature. Further, it is the legislative intent that no regulated profession operate with a negative cash balance. The department may provide by rule for advancing sufficient funds to any profession operating with a negative cash balance. The advancement may be for a period not to exceed 2 consecutive years, and the regulated profession must pay interest. Interest shall be calculated at the current rate earned on investments of a trust fund used by the department to implement this chapter. Interest earned shall be allocated to the various funds in accordance with the allocation of investment earnings during the period of the advance.

(4) Each board, or the department if there is no board, may charge a fee not to exceed $25, as determined by rule, for the issuance of a wall certificate pursuant to s. 456.013(2) requested by a licensee who was licensed prior to July 1, 1998, or for the issuance of a duplicate wall certificate requested by any licensee.

(5) Each board, or the department if there is no board, may, by rule, assess and collect a one-time fee from each active status licensee and each inactive status licensee in an amount necessary to eliminate a cash deficit or, if there is not a cash deficit, in an amount sufficient to maintain the financial integrity of the professions as required in this section. Not more than one such assessment may be made in any 4-year period without specific legislative authorization.

(6) If the cash balance of the trust fund at the end of any fiscal year exceeds the total appropriation provided for the regulation of the health care professions in the prior fiscal year, the boards, in consultation with the department, may lower the license renewal fees.

(7) Each board, or the department if there is no board, shall establish, by rule, a fee not to exceed $250 for anyone seeking approval to provide continuing education courses or programs and shall establish by rule a biennial renewal fee not to exceed $250 for the renewal of providership of such courses. The fees collected from continuing education providers shall be used for the purposes of reviewing course provider applications, monitoring the integrity of the courses provided, covering legal expenses incurred as a result of not granting or renewing a providership, and developing and maintaining an electronic continuing education tracking system. The department shall implement an electronic continuing education tracking system for each new biennial renewal cycle for which electronic renewals are implemented after the effective date of this act and shall integrate such system into the licensure and renewal system. All approved continuing education providers shall provide information on course attendance to the department necessary to implement the electronic tracking system. The department shall, by rule, specify the form and procedures by which the information is to be submitted.

(8) All moneys collected by the department from fees or fines or from costs awarded to the agency by a court shall be paid into a trust fund used by the department to implement this chapter. The Legislature shall appropriate funds from this trust fund sufficient to carry out this chapter and the provisions of law with respect to professions regulated by the Division of Medical Quality Assurance within the department and the boards. The department may contract with public and private entities to receive and deposit revenue pursuant to this section. The department shall maintain separate accounts in the trust fund used by the department to implement this chapter for every profession within the department. To the maximum extent possible, the department shall directly charge all expenses to the account of each regulated profession. For the purpose of this subsection, direct charge expenses include, but are not limited to, costs for investigations, examinations, and legal services. For expenses that cannot be charged directly, the department shall provide for the proportionate allocation among the accounts of expenses incurred by the department in the performance of its duties with respect to each regulated profession. The regulation by the department of professions, as defined in this chapter, shall be financed solely from revenue collected by it from fees and other charges and deposited in the Medical Quality Assurance Trust Fund, and all such revenue is hereby appropriated to the department. However, it is legislative intent that each profession shall operate within its anticipated fees. The department may not expend funds from the account of a profession to pay for the expenses incurred on behalf of another profession, except that the Board of Nursing must pay for any costs incurred in the regulation of certified nursing assistants. The department shall maintain adequate records to support its allocation of agency expenses. The department shall provide any board with reasonable access to these records upon request. On or before October 1 of each year, the department shall provide each board an annual report of revenue and direct and allocated expenses related to the operation of that profession. The board shall use these reports and the department’s adopted long-range plan to determine the amount of license fees. A condensed version of this information, with the department’s recommendations, shall be included in the annual report to the Legislature prepared under s. 456.026.

(9) The department shall provide a management report of revenues and expenditures, performance measures, and recommendations to each board at least once a quarter.

(10) If a duplicate license is required or requested by the licensee, the board or, if there is no board, the department may charge a fee as determined by rule not to exceed $25 before issuance of the duplicate license.

(11) The department or the appropriate board shall charge a fee not to exceed $25 for the certification of a public record. The fee shall be determined by rule of the department. The department or the appropriate board shall assess a fee for duplicating a public record as provided in s. 119.07(4).

History.—s. 49, ch. 92-33; s. 23, ch. 93-129; s. 58, ch. 97-261; s. 80, ch. 99-397; s. 55, ch. 2000-160; ss. 32, 164, ch. 2000-318; s. 73, ch. 2001-62; s. 6, ch. 2001-277; s. 12, ch. 2003-416; s. 45, ch. 2004-335; s. 149, ch. 2010-102.

Note.—Former s. 455.220; s. 455.587.



456.026 - Annual report concerning finances, administrative complaints, disciplinary actions, and recommendations.

456.026 Annual report concerning finances, administrative complaints, disciplinary actions, and recommendations.—The department is directed to prepare and submit a report to the President of the Senate and the Speaker of the House of Representatives by November 1 of each year. In addition to finances and any other information the Legislature may require, the report shall include statistics and relevant information, profession by profession, detailing:

(1) The revenues, expenditures, and cash balances for the prior year, and a review of the adequacy of existing fees.

(2) The number of complaints received and investigated.

(3) The number of findings of probable cause made.

(4) The number of findings of no probable cause made.

(5) The number of administrative complaints filed.

(6) The disposition of all administrative complaints.

(7) A description of disciplinary actions taken.

(8) A description of any effort by the department to reduce or otherwise close any investigation or disciplinary proceeding not before the Division of Administrative Hearings under chapter 120 or otherwise not completed within 1 year after the initial filing of a complaint under this chapter.

(9) The status of the development and implementation of rules providing for disciplinary guidelines pursuant to s. 456.079.

(10) Such recommendations for administrative and statutory changes necessary to facilitate efficient and cost-effective operation of the department and the various boards.

History.—s. 75, ch. 97-261; s. 56, ch. 2000-160; s. 4, ch. 2002-254.

Note.—Former s. 455.644.



456.027 - Education; accreditation.

456.027 Education; accreditation.—Notwithstanding any other provision of law, educational programs and institutions which are required by statute to be accredited, but which were accredited by an agency that has since ceased to perform an accrediting function, shall be recognized until such programs and institutions are accredited by a qualified successor to the original accrediting agency, an accrediting agency recognized by the United States Department of Education, or an accrediting agency recognized by the board, or the department when there is no board.

History.—s. 48, ch. 97-261; s. 57, ch. 2000-160.

Note.—Former s. 455.551.



456.028 - Consultation with postsecondary education boards prior to adoption of changes to training requirements.

456.028 Consultation with postsecondary education boards prior to adoption of changes to training requirements.—Any state agency or board that has jurisdiction over the regulation of a profession or occupation shall consult with the Commission for Independent Education, the Board of Governors of the State University System, and the State Board of Education prior to adopting any changes to training requirements relating to entry into the profession or occupation. This consultation must allow the educational board to provide advice regarding the impact of the proposed changes in terms of the length of time necessary to complete the training program and the fiscal impact of the changes. The educational board must be consulted only when an institution offering the training program falls under its jurisdiction.

History.—s. 49, ch. 97-261; s. 35, ch. 98-421; s. 57, ch. 2000-160; s. 72, ch. 2004-5; s. 14, ch. 2004-41; s. 54, ch. 2007-217.

Note.—Former s. 455.554.



456.029 - Education; substituting demonstration of competency for clock-hour requirements.

456.029 Education; substituting demonstration of competency for clock-hour requirements.—Any board, or the department when there is no board, that requires student completion of a specific number of clock hours of classroom instruction for initial licensure purposes shall establish the minimal competencies that such students must demonstrate in order to be licensed. The demonstration of such competencies may be substituted for specific classroom clock-hour requirements established in statute or rule which are related to instructional programs for licensure purposes. Student demonstration of the established minimum competencies shall be certified by the educational institution. The provisions of this section shall not apply to boards for which federal licensure standards are more restrictive or stringent than the standards prescribed in statute.

History.—s. 47, ch. 97-261; s. 57, ch. 2000-160.

Note.—Former s. 455.547.



456.031 - Requirement for instruction on domestic violence.

456.031 Requirement for instruction on domestic violence.—

(1)(a) The appropriate board shall require each person licensed or certified under chapter 458, chapter 459, part I of chapter 464, chapter 466, chapter 467, chapter 490, or chapter 491 to complete a 2-hour continuing education course, approved by the board, on domestic violence, as defined in s. 741.28, as part of every third biennial relicensure or recertification. The course shall consist of information on the number of patients in that professional’s practice who are likely to be victims of domestic violence and the number who are likely to be perpetrators of domestic violence, screening procedures for determining whether a patient has any history of being either a victim or a perpetrator of domestic violence, and instruction on how to provide such patients with information on, or how to refer such patients to, resources in the local community, such as domestic violence centers and other advocacy groups, that provide legal aid, shelter, victim counseling, batterer counseling, or child protection services.

(b) Each such licensee or certificateholder shall submit confirmation of having completed such course, on a form provided by the board, when submitting fees for every third biennial renewal.

(c) The board may approve additional equivalent courses that may be used to satisfy the requirements of paragraph (a). Each licensing board that requires a licensee to complete an educational course pursuant to this subsection may include the hour required for completion of the course in the total hours of continuing education required by law for such profession unless the continuing education requirements for such profession consist of fewer than 30 hours biennially.

(d) Any person holding two or more licenses subject to the provisions of this subsection shall be permitted to show proof of having taken one board-approved course on domestic violence, for purposes of relicensure or recertification for additional licenses.

(e) Failure to comply with the requirements of this subsection shall constitute grounds for disciplinary action under each respective practice act and under s. 456.072(1)(k). In addition to discipline by the board, the licensee shall be required to complete such course.

(2) Each board may adopt rules to carry out the provisions of this section.

History.—s. 4, ch. 95-187; s. 61, ch. 97-261; s. 58, ch. 2000-160; s. 6, ch. 2000-295; s. 112, ch. 2000-318; s. 1, ch. 2001-176; s. 1, ch. 2001-250; s. 105, ch. 2001-277; s. 1, ch. 2006-251.

Note.—Former s. 455.222; s. 455.597.



456.032 - Hepatitis B or HIV carriers.

456.032 Hepatitis B or HIV carriers.—

(1) The department and each appropriate board within the Division of Medical Quality Assurance shall have the authority to establish procedures to handle, counsel, and provide other services to health care professionals within their respective boards who are infected with hepatitis B or the human immunodeficiency virus.

(2) Any person licensed by the department and any other person employed by a health care facility who contracts a blood-borne infection shall have a rebuttable presumption that the illness was contracted in the course and scope of his or her employment, provided that the person, as soon as practicable, reports to the person’s supervisor or the facility’s risk manager any significant exposure, as that term is defined in s. 381.004(1)(f), to blood or body fluids. The employer may test the blood or body fluid to determine if it is infected with the same disease contracted by the employee. The employer may rebut the presumption by the preponderance of the evidence. Except as expressly provided in this subsection, there shall be no presumption that a blood-borne infection is a job-related injury or illness.

History.—s. 75, ch. 91-297; s. 76, ch. 94-218; s. 62, ch. 97-261; s. 81, ch. 99-397; s. 59, ch. 2000-160; s. 121, ch. 2012-184; s. 2, ch. 2015-110.

Note.—Former s. 455.2224; s. 455.601.



456.033 - Requirement for instruction for certain licensees on HIV and AIDS.

456.033 Requirement for instruction for certain licensees on HIV and AIDS.—The following requirements apply to each person licensed or certified under chapter 457; chapter 458; chapter 459; chapter 460; chapter 461; chapter 463; part I of chapter 464; chapter 465; chapter 466; part II, part III, part V, or part X of chapter 468; or chapter 486:

(1) Each person shall be required by the appropriate board to complete no later than upon first renewal a continuing educational course, approved by the board, on human immunodeficiency virus and acquired immune deficiency syndrome as part of biennial relicensure or recertification. The course shall consist of education on the modes of transmission, infection control procedures, clinical management, and prevention of human immunodeficiency virus and acquired immune deficiency syndrome. Such course shall include information on current Florida law on acquired immune deficiency syndrome and its impact on testing, confidentiality of test results, treatment of patients, and any protocols and procedures applicable to human immunodeficiency virus counseling and testing, reporting, the offering of HIV testing to pregnant women, and partner notification issues pursuant to ss. 381.004 and 384.25.

(2) Each person shall submit confirmation of having completed the course required under subsection (1), on a form as provided by the board, when submitting fees for first renewal.

(3) The board shall have the authority to approve additional equivalent courses that may be used to satisfy the requirements in subsection (1). Each licensing board that requires a licensee to complete an educational course pursuant to this section may count the hours required for completion of the course included in the total continuing educational requirements as required by law.

(4) Any person holding two or more licenses subject to the provisions of this section shall be permitted to show proof of having taken one board-approved course on human immunodeficiency virus and acquired immune deficiency syndrome, for purposes of relicensure or recertification for additional licenses.

(5) Failure to comply with the above requirements shall constitute grounds for disciplinary action under each respective licensing chapter and s. 456.072(1)(e). In addition to discipline by the board, the licensee shall be required to complete the course.

History.—s. 63, ch. 97-261; s. 4, ch. 98-171; s. 9, ch. 99-331; s. 82, ch. 99-397; s. 60, ch. 2000-160; s. 113, ch. 2000-318; s. 2, ch. 2001-176; s. 2, ch. 2001-250; s. 106, ch. 2001-277; s. 2, ch. 2006-251.

Note.—Former s. 455.604.



456.035 - Address of record.

456.035 Address of record.—

(1) Each licensee of the department is solely responsible for notifying the department in writing of the licensee’s current mailing address and place of practice, as defined by rule of the board or the department if there is no board. Electronic notification shall be allowed by the department; however, it shall be the responsibility of the licensee to ensure that the electronic notification was received by the department. A licensee’s failure to notify the department of a change of address constitutes a violation of this section, and the licensee may be disciplined by the board or the department if there is no board.

(2) Notwithstanding any other law, service by regular mail to a licensee’s last known address of record with the department constitutes adequate and sufficient notice to the licensee for any official communication to the licensee by the board or the department except when other service is required under s. 456.076.

History.—s. 97, ch. 97-261; s. 39, ch. 98-166; s. 62, ch. 2000-160; s. 13, ch. 2001-277.

Note.—Former s. 455.717.



456.036 - Licenses; active and inactive status; delinquency.

456.036 Licenses; active and inactive status; delinquency.—

(1) A licensee may practice a profession only if the licensee has an active status license. A licensee who practices a profession with an inactive status license, a retired status license, or a delinquent license is in violation of this section and s. 456.072, and the board, or the department if there is no board, may impose discipline on the licensee.

(2) Each board, or the department if there is no board, shall permit a licensee to choose, at the time of licensure renewal, an active, inactive, or retired status.

(3) Each board, or the department if there is no board, shall by rule impose a fee for renewal of an active or inactive status license. The renewal fee for an inactive status license may not exceed the fee for an active status license.

(4) Notwithstanding any other provision of law to the contrary, a licensee may change licensure status at any time.

(a) Active status licensees choosing inactive status at the time of license renewal must pay the inactive status renewal fee, and, if applicable, the delinquency fee and the fee to change licensure status. Active status licensees choosing inactive status at any other time than at the time of license renewal must pay the fee to change licensure status.

(b) An active status licensee or an inactive status licensee who chooses retired status at the time of license renewal must pay the retired status fee, which may not exceed $50 as established by rule of the board or the department if there is no board. An active status licensee or inactive status licensee who chooses retired status at any time other than at the time of license renewal must pay the retired status fee plus a change-of-status fee.

(c) An inactive status licensee may change to active status at any time, if the licensee meets all requirements for active status. Inactive status licensees choosing active status at the time of license renewal must pay the active status renewal fee, any applicable reactivation fees as set by the board, or the department if there is no board, and, if applicable, the delinquency fee and the fee to change licensure status. Inactive status licensees choosing active status at any other time than at the time of license renewal must pay the difference between the inactive status renewal fee and the active status renewal fee, if any exists, any applicable reactivation fees as set by the board, or the department if there is no board, and the fee to change licensure status.

(5) A licensee must apply with a complete application, as defined by rule of the board, or the department if there is no board, to renew an active or inactive status license before the license expires. If a licensee fails to renew before the license expires, the license becomes delinquent in the license cycle following expiration.

(6) A delinquent licensee must affirmatively apply with a complete application, as defined by rule of the board, or the department if there is no board, for active or inactive status during the licensure cycle in which a licensee becomes delinquent. Failure by a delinquent licensee to become active or inactive before the expiration of the current licensure cycle renders the license null without any further action by the board or the department. Any subsequent licensure shall be as a result of applying for and meeting all requirements imposed on an applicant for new licensure.

(7) Each board, or the department if there is no board, shall by rule impose an additional delinquency fee, not to exceed the biennial renewal fee for an active status license, on a delinquent licensee when such licensee applies for active or inactive status.

(8) Each board, or the department if there is no board, shall by rule impose an additional fee, not to exceed the biennial renewal fee for an active status license, for processing a licensee’s request to change licensure status at any time other than at the beginning of a licensure cycle.

(9) Each board, or the department if there is no board, may by rule impose reasonable conditions, excluding full reexamination but including part of a national examination or a special purpose examination to assess current competency, necessary to ensure that a licensee who has been on inactive status for more than two consecutive biennial licensure cycles and who applies for active status can practice with the care and skill sufficient to protect the health, safety, and welfare of the public. Reactivation requirements may differ depending on the length of time licensees are inactive. The costs to meet reactivation requirements shall be borne by licensees requesting reactivation.

(10) Each board, or the department if there is no board, may by rule impose reasonable conditions, including full reexamination to assess current competency, in order to ensure that a licensee who has been on retired status for more than 5 years, or a licensee from another state who has not been in active practice within the past 5 years, and who applies for active status is able to practice with the care and skill sufficient to protect the health, safety, and welfare of the public. Requirements for reactivation of a license may differ depending on the length of time a licensee has been retired.

(11) Before reactivation, an inactive status licensee or a delinquent licensee who was inactive prior to becoming delinquent must meet the same continuing education requirements, if any, imposed on an active status licensee for all biennial licensure periods in which the licensee was inactive or delinquent.

(12) Before the license of a retired status licensee is reactivated, the licensee must meet the same requirements for continuing education, if any, and pay any renewal fees imposed on an active status licensee for all biennial licensure periods during which the licensee was on retired status.

(13) The status or a change in status of a licensee does not alter in any way the right of the board, or of the department if there is no board, to impose discipline or to enforce discipline previously imposed on a licensee for acts or omissions committed by the licensee while holding a license, whether active, inactive, retired, or delinquent.

(14) A person who has been denied renewal of licensure, certification, or registration under s. 456.0635(3) may regain licensure, certification, or registration only by meeting the qualifications and completing the application process for initial licensure as defined by the board, or the department if there is no board. However, a person who was denied renewal of licensure, certification, or registration under s. 24, chapter 2009-223, Laws of Florida, between July 1, 2009, and June 30, 2012, is not required to retake and pass examinations applicable for initial licensure, certification, or registration.

(15) This section does not apply to a business establishment registered, permitted, or licensed by the department to do business.

(16) The board, or the department when there is no board, may adopt rules pursuant to ss. 120.536(1) and 120.54 as necessary to implement this section.

History.—s. 95, ch. 97-261; s. 63, ch. 2000-160; s. 31, ch. 2000-318; s. 3, ch. 2005-62; s. 2, ch. 2012-64.

Note.—Former s. 455.711.



456.0361 - Compliance with continuing education requirements.

456.0361 Compliance with continuing education requirements.—

(1) The department shall establish an electronic continuing education tracking system to monitor licensee compliance with applicable continuing education requirements and to determine whether a licensee is in full compliance with the requirements at the time of his or her application for license renewal. The tracking system shall be integrated into the department’s licensure and renewal process.

(2) The department may not renew a license until the licensee complies with all applicable continuing education requirements. This subsection does not prohibit the department or the boards from imposing additional penalties under the applicable professional practice act or applicable rules for failure to comply with continuing education requirements.

(3) The department may adopt rules to implement this section.

History.—s. 13, ch. 2016-230.



456.037 - Business establishments; requirements for active status licenses; delinquency; discipline; applicability.

456.037 Business establishments; requirements for active status licenses; delinquency; discipline; applicability.—

(1) A business establishment regulated by the Division of Medical Quality Assurance pursuant to this chapter may provide regulated services only if the business establishment has an active status license. A business establishment that provides regulated services without an active status license is in violation of this section and s. 456.072, and the board, or the department if there is no board, may impose discipline on the business establishment.

(2) A business establishment must apply with a complete application, as defined by rule of the board, or the department if there is no board, to renew an active status license before the license expires. If a business establishment fails to renew before the license expires, the license becomes delinquent, except as otherwise provided in statute, in the license cycle following expiration.

(3) A delinquent business establishment must apply with a complete application, as defined by rule of the board, or the department if there is no board, for active status within 6 months after becoming delinquent. Failure of a delinquent business establishment to renew the license within the 6 months after the expiration date of the license renders the license null without any further action by the board or the department. Any subsequent licensure shall be as a result of applying for and meeting all requirements imposed on a business establishment for new licensure.

(4) The status or a change in status of a business establishment license does not alter in any way the right of the board, or of the department if there is no board, to impose discipline or to enforce discipline previously imposed on a business establishment for acts or omissions committed by the business establishment while holding a license, whether active or null.

(5) This section applies to any business establishment registered, permitted, or licensed by the department to do business. Business establishments include, but are not limited to, dental laboratories, electrology facilities, massage establishments, pharmacies, and pain-management clinics required to be registered under s. 458.3265 or s. 459.0137.

History.—s. 89, ch. 99-397; s. 64, ch. 2000-160; s. 27, ch. 2000-318; s. 102, ch. 2000-349; s. 1, ch. 2010-211.

Note.—Former s. 455.712.



456.038 - Renewal and cancellation notices.

456.038 Renewal and cancellation notices.—

(1) At least 90 days before the end of a licensure cycle, the department shall:

(a) Forward a licensure renewal notification to an active or inactive status licensee at the licensee’s last known address of record with the department.

(b) Forward a notice of pending cancellation of licensure to a delinquent licensee at the licensee’s last known address of record with the department.

(2) Each licensure renewal notification and each notice of pending cancellation of licensure must state conspicuously that a licensee who remains on inactive status for more than two consecutive biennial licensure cycles and who wishes to reactivate the license may be required to demonstrate the competency to resume active practice by sitting for a special purpose examination or by completing other reactivation requirements, as defined by rule of the board or the department if there is no board.

History.—s. 96, ch. 97-261; s. 65, ch. 2000-160; s. 33, ch. 2000-318.

Note.—Former s. 455.714.



456.039 - Designated health care professionals; information required for licensure.

456.039 Designated health care professionals; information required for licensure.—

(1) Each person who applies for initial licensure as a physician under chapter 458, chapter 459, chapter 460, or chapter 461, except a person applying for registration pursuant to ss. 458.345 and 459.021, must, at the time of application, and each physician who applies for license renewal under chapter 458, chapter 459, chapter 460, or chapter 461, except a person registered pursuant to ss. 458.345 and 459.021, must, in conjunction with the renewal of such license and under procedures adopted by the Department of Health, and in addition to any other information that may be required from the applicant, furnish the following information to the Department of Health:

(a)1. The name of each medical school that the applicant has attended, with the dates of attendance and the date of graduation, and a description of all graduate medical education completed by the applicant, excluding any coursework taken to satisfy medical licensure continuing education requirements.

2. The name of each hospital at which the applicant has privileges.

3. The address at which the applicant will primarily conduct his or her practice.

4. Any certification that the applicant has received from a specialty board that is recognized by the board to which the applicant is applying.

5. The year that the applicant began practicing medicine.

6. Any appointment to the faculty of a medical school which the applicant currently holds and an indication as to whether the applicant has had the responsibility for graduate medical education within the most recent 10 years.

7. A description of any criminal offense of which the applicant has been found guilty, regardless of whether adjudication of guilt was withheld, or to which the applicant has pled guilty or nolo contendere. A criminal offense committed in another jurisdiction which would have been a felony or misdemeanor if committed in this state must be reported. If the applicant indicates that a criminal offense is under appeal and submits a copy of the notice for appeal of that criminal offense, the department must state that the criminal offense is under appeal if the criminal offense is reported in the applicant’s profile. If the applicant indicates to the department that a criminal offense is under appeal, the applicant must, upon disposition of the appeal, submit to the department a copy of the final written order of disposition.

8. A description of any final disciplinary action taken within the previous 10 years against the applicant by the agency regulating the profession that the applicant is or has been licensed to practice, whether in this state or in any other jurisdiction, by a specialty board that is recognized by the American Board of Medical Specialties, the American Osteopathic Association, or a similar national organization, or by a licensed hospital, health maintenance organization, prepaid health clinic, ambulatory surgical center, or nursing home. Disciplinary action includes resignation from or nonrenewal of medical staff membership or the restriction of privileges at a licensed hospital, health maintenance organization, prepaid health clinic, ambulatory surgical center, or nursing home taken in lieu of or in settlement of a pending disciplinary case related to competence or character. If the applicant indicates that the disciplinary action is under appeal and submits a copy of the document initiating an appeal of the disciplinary action, the department must state that the disciplinary action is under appeal if the disciplinary action is reported in the applicant’s profile.

9. Relevant professional qualifications as defined by the applicable board.

(b) In addition to the information required under paragraph (a), each applicant who seeks licensure under chapter 458, chapter 459, or chapter 461, and who has practiced previously in this state or in another jurisdiction or a foreign country must provide the information required of licensees under those chapters pursuant to s. 456.049. An applicant for licensure under chapter 460 who has practiced previously in this state or in another jurisdiction or a foreign country must provide the same information as is required of licensees under chapter 458, pursuant to s. 456.049.

(2) Before the issuance of the licensure renewal notice required by s. 456.038, the Department of Health shall send a notice to each person licensed under chapter 458, chapter 459, chapter 460, or chapter 461, at the licensee’s last known address of record with the department, regarding the requirements for information to be submitted by those practitioners pursuant to this section in conjunction with the renewal of such license and under procedures adopted by the department.

(3) Each person who has submitted information pursuant to subsection (1) must update that information in writing by notifying the Department of Health within 45 days after the occurrence of an event or the attainment of a status that is required to be reported by subsection (1). Failure to comply with the requirements of this subsection to update and submit information constitutes a ground for disciplinary action under each respective licensing chapter and s. 456.072(1)(k). For failure to comply with the requirements of this subsection to update and submit information, the department or board, as appropriate, may:

(a) Refuse to issue a license to any person applying for initial licensure who fails to submit and update the required information.

(b) Issue a citation to any licensee who fails to submit and update the required information and may fine the licensee up to $50 for each day that the licensee is not in compliance with this subsection. The citation must clearly state that the licensee may choose, in lieu of accepting the citation, to follow the procedure under s. 456.073. If the licensee disputes the matter in the citation, the procedures set forth in s. 456.073 must be followed. However, if the licensee does not dispute the matter in the citation with the department within 30 days after the citation is served, the citation becomes a final order and constitutes discipline. Service of a citation may be made by personal service or certified mail, restricted delivery, to the subject at the licensee’s last known address.

(4)(a) An applicant for initial licensure must submit a set of fingerprints to the Department of Health in accordance with s. 458.311, s. 459.0055, s. 460.406, or s. 461.006.

(b) An applicant for renewed licensure must submit a set of fingerprints for the initial renewal of his or her license after January 1, 2000, to the agency regulating that profession in accordance with procedures established under s. 458.319, s. 459.008, s. 460.407, or s. 461.007.

(c) The Department of Health shall submit the fingerprints provided by an applicant for initial licensure to the Florida Department of Law Enforcement for a statewide criminal history check, and the Florida Department of Law Enforcement shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal history check of the applicant. The department shall submit the fingerprints provided by an applicant for a renewed license to the Florida Department of Law Enforcement for a statewide criminal history check, and the Florida Department of Law Enforcement shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal history check for the initial renewal of the applicant’s license after January 1, 2000; for any subsequent renewal of the applicant’s license, the department shall submit the required information for a statewide criminal history check of the applicant.

(5) Each person who is required to submit information pursuant to this section may submit additional information. Such information may include, but is not limited to:

(a) Information regarding publications in peer-reviewed medical literature within the previous 10 years.

(b) Information regarding professional or community service activities or awards.

(c) Languages, other than English, used by the applicant to communicate with patients and identification of any translating service that may be available at the place where the applicant primarily conducts his or her practice.

(d) An indication of whether the person participates in the Medicaid program.

History.—s. 127, ch. 97-237; s. 3, ch. 97-273; ss. 8, 34, ch. 98-166; s. 60, ch. 99-397; s. 66, ch. 2000-160; s. 21, ch. 2000-318; s. 74, ch. 2001-62; s. 13, ch. 2003-416; s. 57, ch. 2010-114; s. 54, ch. 2015-2.

Note.—Former s. 455.565.



456.0391 - Advanced registered nurse practitioners; information required for certification.

456.0391 Advanced registered nurse practitioners; information required for certification.—

(1)(a) Each person who applies for initial certification under s. 464.012 must, at the time of application, and each person certified under s. 464.012 who applies for certification renewal must, in conjunction with the renewal of such certification and under procedures adopted by the Department of Health, and in addition to any other information that may be required from the applicant, furnish the following information to the Department of Health:

1. The name of each school or training program that the applicant has attended, with the months and years of attendance and the month and year of graduation, and a description of all graduate professional education completed by the applicant, excluding any coursework taken to satisfy continuing education requirements.

2. The name of each location at which the applicant practices.

3. The address at which the applicant will primarily conduct his or her practice.

4. Any certification or designation that the applicant has received from a specialty or certification board that is recognized or approved by the regulatory board or department to which the applicant is applying.

5. The year that the applicant received initial certification and began practicing the profession in any jurisdiction and the year that the applicant received initial certification in this state.

6. Any appointment which the applicant currently holds to the faculty of a school related to the profession and an indication as to whether the applicant has had the responsibility for graduate education within the most recent 10 years.

7. A description of any criminal offense of which the applicant has been found guilty, regardless of whether adjudication of guilt was withheld, or to which the applicant has pled guilty or nolo contendere. A criminal offense committed in another jurisdiction which would have been a felony or misdemeanor if committed in this state must be reported. If the applicant indicates that a criminal offense is under appeal and submits a copy of the notice for appeal of that criminal offense, the department must state that the criminal offense is under appeal if the criminal offense is reported in the applicant’s profile. If the applicant indicates to the department that a criminal offense is under appeal, the applicant must, within 15 days after the disposition of the appeal, submit to the department a copy of the final written order of disposition.

8. A description of any final disciplinary action taken within the previous 10 years against the applicant by a licensing or regulatory body in any jurisdiction, by a specialty board that is recognized by the board or department, or by a licensed hospital, health maintenance organization, prepaid health clinic, ambulatory surgical center, or nursing home. Disciplinary action includes resignation from or nonrenewal of staff membership or the restriction of privileges at a licensed hospital, health maintenance organization, prepaid health clinic, ambulatory surgical center, or nursing home taken in lieu of or in settlement of a pending disciplinary case related to competence or character. If the applicant indicates that the disciplinary action is under appeal and submits a copy of the document initiating an appeal of the disciplinary action, the department must state that the disciplinary action is under appeal if the disciplinary action is reported in the applicant’s profile.

(b) In addition to the information required under paragraph (a), each applicant for initial certification or certification renewal must provide the information required of licensees pursuant to s. 456.049.

(2) The Department of Health shall send a notice to each person certified under s. 464.012 at the certificateholder’s last known address of record regarding the requirements for information to be submitted by advanced registered nurse practitioners pursuant to this section in conjunction with the renewal of such certificate.

(3) Each person certified under s. 464.012 who has submitted information pursuant to subsection (1) must update that information in writing by notifying the Department of Health within 45 days after the occurrence of an event or the attainment of a status that is required to be reported by subsection (1). Failure to comply with the requirements of this subsection to update and submit information constitutes a ground for disciplinary action under chapter 464 and s. 456.072(1)(k). For failure to comply with the requirements of this subsection to update and submit information, the department or board, as appropriate, may:

(a) Refuse to issue a certificate to any person applying for initial certification who fails to submit and update the required information.

(b) Issue a citation to any certificateholder who fails to submit and update the required information and may fine the certificateholder up to $50 for each day that the certificateholder is not in compliance with this subsection. The citation must clearly state that the certificateholder may choose, in lieu of accepting the citation, to follow the procedure under s. 456.073. If the certificateholder disputes the matter in the citation, the procedures set forth in s. 456.073 must be followed. However, if the certificateholder does not dispute the matter in the citation with the department within 30 days after the citation is served, the citation becomes a final order and constitutes discipline. Service of a citation may be made by personal service or certified mail, restricted delivery, to the subject at the certificateholder’s last known address.

(4)(a) An applicant for initial certification under s. 464.012 must submit a set of fingerprints to the Department of Health on a form and under procedures specified by the department, along with payment in an amount equal to the costs incurred by the Department of Health for a national criminal history check of the applicant.

(b) An applicant for renewed certification who has not previously submitted a set of fingerprints to the Department of Health for purposes of certification must submit a set of fingerprints to the department as a condition of the initial renewal of his or her certificate after the effective date of this section. The applicant must submit the fingerprints on a form and under procedures specified by the department, along with payment in an amount equal to the costs incurred by the Department of Health for a national criminal history check. For subsequent renewals, the applicant for renewed certification must only submit information necessary to conduct a statewide criminal history check, along with payment in an amount equal to the costs incurred by the Department of Health for a statewide criminal history check.

(c)1. The Department of Health shall submit the fingerprints provided by an applicant for initial certification to the Florida Department of Law Enforcement for a statewide criminal history check, and the Florida Department of Law Enforcement shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal history check of the applicant.

2. The department shall submit the fingerprints provided by an applicant for the initial renewal of certification to the Florida Department of Law Enforcement for a statewide criminal history check, and the Florida Department of Law Enforcement shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal history check for the initial renewal of the applicant’s certificate after the effective date of this section.

3. For any subsequent renewal of the applicant’s certificate, the department shall submit the required information for a statewide criminal history check of the applicant to the Florida Department of Law Enforcement.

(d) Any applicant for initial certification or renewal of certification as an advanced registered nurse practitioner who submits to the Department of Health a set of fingerprints and information required for the criminal history check required under this section shall not be required to provide a subsequent set of fingerprints or other duplicate information required for a criminal history check to the Agency for Health Care Administration, the Department of Juvenile Justice, or the Department of Children and Families for employment or licensure with such agency or department, if the applicant has undergone a criminal history check as a condition of initial certification or renewal of certification as an advanced registered nurse practitioner with the Department of Health, notwithstanding any other provision of law to the contrary. In lieu of such duplicate submission, the Agency for Health Care Administration, the Department of Juvenile Justice, and the Department of Children and Families shall obtain criminal history information for employment or licensure of persons certified under s. 464.012 by such agency or department from the Department of Health’s health care practitioner credentialing system.

(5) Each person who is required to submit information pursuant to this section may submit additional information to the Department of Health. Such information may include, but is not limited to:

(a) Information regarding publications in peer-reviewed professional literature within the previous 10 years.

(b) Information regarding professional or community service activities or awards.

(c) Languages, other than English, used by the applicant to communicate with patients or clients and identification of any translating service that may be available at the place where the applicant primarily conducts his or her practice.

(d) An indication of whether the person participates in the Medicaid program.

History.—s. 152, ch. 2000-318; s. 268, ch. 2014-19.



456.0392 - Prescription labeling.

456.0392 Prescription labeling.—

(1) A prescription written by a practitioner who is authorized under the laws of this state to write prescriptions for drugs that are not listed as controlled substances in chapter 893 but who is not eligible for a federal Drug Enforcement Administration number shall include that practitioner’s name and professional license number. The pharmacist or dispensing practitioner must include the practitioner’s name on the container of the drug that is dispensed. A pharmacist shall be permitted, upon verification by the prescriber, to document any information required by this section.

(2) A prescription for a drug that is not listed as a controlled substance in chapter 893 which is written by an advanced registered nurse practitioner certified under s. 464.012 is presumed, subject to rebuttal, to be valid and within the parameters of the prescriptive authority delegated by a practitioner licensed under chapter 458, chapter 459, or chapter 466.

(3) A prescription for a drug that is not listed as a controlled substance in chapter 893 which is written by a physician assistant licensed under chapter 458 or chapter 459 is presumed, subject to rebuttal, to be valid and within the parameters of the prescriptive authority delegated by the physician assistant’s supervising physician.

History.—s. 1, ch. 2004-8.



456.041 - Practitioner profile; creation.

456.041 Practitioner profile; creation.—

(1)(a) The Department of Health shall compile the information submitted pursuant to s. 456.039 into a practitioner profile of the applicant submitting the information, except that the Department of Health shall develop a format to compile uniformly any information submitted under s. 456.039(4)(b). Beginning July 1, 2001, the Department of Health may compile the information submitted pursuant to s. 456.0391 into a practitioner profile of the applicant submitting the information. The protocol submitted pursuant to s. 464.012(3) must be included in the practitioner profile of the advanced registered nurse practitioner.

(b) Beginning July 1, 2005, the department shall verify the information submitted by the applicant under s. 456.039 concerning disciplinary history and medical malpractice claims at the time of initial licensure and license renewal using the National Practitioner Data Bank. The physician profiles shall reflect the disciplinary action and medical malpractice claims as reported by the National Practitioner Data Bank, and shall include information relating to liability and disciplinary actions obtained as a result of a search of the National Practitioner Data Bank.

(c) Within 30 calendar days after receiving an update of information required for the practitioner’s profile, the department shall update the practitioner’s profile in accordance with the requirements of subsection (8).

(2) On the profile published under subsection (1), the department shall indicate if the information provided under s. 456.039(1)(a)7. or s. 456.0391(1)(a)7. is or is not corroborated by a criminal history check conducted according to this subsection. The department, or the board having regulatory authority over the practitioner acting on behalf of the department, shall investigate any information received by the department or the board.

(3) The Department of Health shall include in each practitioner’s practitioner profile that criminal information that directly relates to the practitioner’s ability to competently practice his or her profession. The department must include in each practitioner’s practitioner profile the following statement: “The criminal history information, if any exists, may be incomplete; federal criminal history information is not available to the public.” The department shall provide in each practitioner profile, for every final disciplinary action taken against the practitioner, an easy-to-read narrative description that explains the administrative complaint filed against the practitioner and the final disciplinary action imposed on the practitioner. The department shall include a hyperlink to each final order listed in its website report of dispositions of recent disciplinary actions taken against practitioners.

(4) The Department of Health shall include, with respect to a practitioner licensed under chapter 458 or chapter 459, a statement of how the practitioner has elected to comply with the financial responsibility requirements of s. 458.320 or s. 459.0085. The department shall include, with respect to practitioners subject to s. 456.048, a statement of how the practitioner has elected to comply with the financial responsibility requirements of that section. The department shall include, with respect to practitioners licensed under chapter 461, information relating to liability actions which has been reported under s. 456.049 or s. 627.912 within the previous 10 years for any paid claim that exceeds $5,000. The department shall include, with respect to practitioners licensed under chapter 458 or chapter 459, information relating to liability actions which has been reported under ss. 456.049 and 627.912 within the previous 10 years for any paid claim that exceeds $100,000. Such claims information shall be reported in the context of comparing an individual practitioner’s claims to the experience of other practitioners within the same specialty, or profession if the practitioner is not a specialist. The department must provide a hyperlink in such practitioner’s profile to all such comparison reports. If information relating to a liability action is included in a practitioner’s practitioner profile, the profile must also include the following statement: “Settlement of a claim may occur for a variety of reasons that do not necessarily reflect negatively on the professional competence or conduct of the practitioner. A payment in settlement of a medical malpractice action or claim should not be construed as creating a presumption that medical malpractice has occurred.”

(5) The Department of Health shall include the date of a hospital or ambulatory surgical center disciplinary action taken by a licensed hospital or an ambulatory surgical center, in accordance with the requirements of s. 395.0193, in the practitioner profile. The department shall state whether the action related to professional competence and whether it related to the delivery of services to a patient.

(6) The Department of Health shall provide in each practitioner profile for every physician or advanced registered nurse practitioner terminated for cause from participating in the Medicaid program, pursuant to s. 409.913, or sanctioned by the Medicaid program a statement that the practitioner has been terminated from participating in the Florida Medicaid program or sanctioned by the Medicaid program.

(7) The Department of Health may include in the practitioner’s practitioner profile any other information that is a public record of any governmental entity and that relates to a practitioner’s ability to competently practice his or her profession.

(8) Upon the completion of a practitioner profile under this section, the Department of Health shall furnish the practitioner who is the subject of the profile a copy of it for review and verification. The practitioner has a period of 30 days in which to review and verify the contents of the profile and to correct any factual inaccuracies in it. The Department of Health shall make the profile available to the public at the end of the 30-day period regardless of whether the practitioner has provided verification of the profile content. A practitioner shall be subject to a fine of up to $100 per day for failure to verify the profile contents and to correct any factual errors in his or her profile within the 30-day period. The department shall make the profiles available to the public through the World Wide Web and other commonly used means of distribution. The department must include the following statement, in boldface type, in each profile that has not been reviewed by the practitioner to which it applies: “The practitioner has not verified the information contained in this profile.”

(9) The Department of Health must provide in each profile an easy-to-read explanation of any disciplinary action taken and the reason the sanction or sanctions were imposed.

(10) The Department of Health may provide one link in each profile to a practitioner’s professional website if the practitioner requests that such a link be included in his or her profile.

(11) Making a practitioner profile available to the public under this section does not constitute agency action for which a hearing under s. 120.57 may be sought.

History.—s. 128, ch. 97-237; s. 4, ch. 97-273; s. 35, ch. 98-166; s. 77, ch. 99-397; s. 111, ch. 2000-153; s. 67, ch. 2000-160; ss. 22, 153, ch. 2000-318; s. 14, ch. 2003-416; s. 7, ch. 2005-62; s. 1, ch. 2005-266; s. 3, ch. 2006-251; s. 22, ch. 2009-223; s. 103, ch. 2010-5; s. 26, ch. 2016-224.

Note.—Former s. 455.5651.



456.042 - Practitioner profiles; update.

456.042 Practitioner profiles; update.—A practitioner must submit updates of required information within 15 days after the final activity that renders such information a fact. The Department of Health shall update each practitioner’s practitioner profile periodically. An updated profile is subject to the same requirements as an original profile.

History.—s. 129, ch. 97-237; s. 5, ch. 97-273; s. 68, ch. 2000-160; s. 15, ch. 2003-416.

Note.—Former s. 455.5652.



456.043 - Practitioner profiles; data storage.

456.043 Practitioner profiles; data storage.—Effective upon this act becoming a law, the Department of Health must develop or contract for a computer system to accommodate the new data collection and storage requirements under this act pending the development and operation of a computer system by the Department of Health for handling the collection, input, revision, and update of data submitted by physicians as a part of their initial licensure or renewal to be compiled into individual practitioner profiles. The Department of Health must incorporate any data required by this act into the computer system used in conjunction with the regulation of health care professions under its jurisdiction. The Department of Health is authorized to contract with and negotiate any interagency agreement necessary to develop and implement the practitioner profiles. The Department of Health shall have access to any information or record maintained by the Agency for Health Care Administration, including any information or record that is otherwise confidential and exempt from the provisions of chapter 119 and s. 24(a), Art. I of the State Constitution, so that the Department of Health may corroborate any information that practitioners are required to report under s. 456.039 or s. 456.0391.

History.—s. 130, ch. 97-237; s. 6, ch. 97-273; s. 112, ch. 2000-153; s. 69, ch. 2000-160; ss. 23, 154, ch. 2000-318.

Note.—Former s. 455.5653.



456.044 - Practitioner profiles; rules; workshops.

456.044 Practitioner profiles; rules; workshops.—Effective upon this act becoming a law, the Department of Health shall adopt rules for the form of a practitioner profile that the agency is required to prepare. The Department of Health, pursuant to chapter 120, must hold public workshops for purposes of rule development to implement this section. An agency to which information is to be submitted under this act may adopt by rule a form for the submission of the information required under s. 456.039 or s. 456.0391.

History.—s. 131, ch. 97-237; s. 7, ch. 97-273; s. 113, ch. 2000-153; s. 70, ch. 2000-160; ss. 24, 155, ch. 2000-318.

Note.—Former s. 455.5654.



456.045 - Practitioner profiles; maintenance of superseded information.

456.045 Practitioner profiles; maintenance of superseded information.—Information in superseded practitioner profiles must be maintained by the Department of Health, in accordance with general law and the rules of the Department of State.

History.—s. 132, ch. 97-237; s. 8, ch. 97-273; s. 71, ch. 2000-160.

Note.—Former s. 455.5655.



456.046 - Practitioner profiles; confidentiality.

456.046 Practitioner profiles; confidentiality.—Any patient name or other information that identifies a patient which is in a record obtained by the Department of Health or its agent for the purpose of compiling a practitioner profile pursuant to s. 456.041 is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Other data received by the department or its agent as a result of its duty to compile and promulgate practitioner profiles are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the profile into which the data are incorporated or with respect to which the data are submitted is made public pursuant to the requirements of s. 456.041. Any information or record that the Department of Health obtains from the Agency for Health Care Administration or any other governmental entity for the purpose of compiling a practitioner profile or substantiating other information or records submitted for that purpose which is otherwise exempt from public disclosure shall remain exempt as otherwise provided by law.

History.—s. 1, ch. 97-175; s. 71, ch. 2000-160; s. 1, ch. 2002-198.

Note.—Former s. 455.5656.



456.048 - Financial responsibility requirements for certain health care practitioners.

456.048 Financial responsibility requirements for certain health care practitioners.—

(1) As a prerequisite for licensure or license renewal, the Board of Acupuncture, the Board of Chiropractic Medicine, the Board of Podiatric Medicine, and the Board of Dentistry shall, by rule, require that all health care practitioners licensed under the respective board, and the Board of Medicine and the Board of Osteopathic Medicine shall, by rule, require that all anesthesiologist assistants licensed pursuant to s. 458.3475 or s. 459.023, and the Board of Nursing shall, by rule, require that advanced registered nurse practitioners certified under s. 464.012, and the department shall, by rule, require that midwives maintain medical malpractice insurance or provide proof of financial responsibility in an amount and in a manner determined by the board or department to be sufficient to cover claims arising out of the rendering of or failure to render professional care and services in this state.

(2) The board or department may grant exemptions upon application by practitioners meeting any of the following criteria:

(a) Any person licensed under chapter 457, s. 458.3475, s. 459.023, chapter 460, chapter 461, s. 464.012, chapter 466, or chapter 467 who practices exclusively as an officer, employee, or agent of the Federal Government or of the state or its agencies or its subdivisions. For the purposes of this subsection, an agent of the state, its agencies, or its subdivisions is a person who is eligible for coverage under any self-insurance or insurance program authorized by the provisions of s. 768.28(16) or who is a volunteer under s. 110.501(1).

(b) Any person whose license or certification has become inactive under chapter 457, s. 458.3475, s. 459.023, chapter 460, chapter 461, part I of chapter 464, chapter 466, or chapter 467 and who is not practicing in this state. Any person applying for reactivation of a license must show either that such licensee maintained tail insurance coverage which provided liability coverage for incidents that occurred on or after October 1, 1993, or the initial date of licensure in this state, whichever is later, and incidents that occurred before the date on which the license became inactive; or such licensee must submit an affidavit stating that such licensee has no unsatisfied medical malpractice judgments or settlements at the time of application for reactivation.

(c) Any person holding a limited license pursuant to s. 456.015, and practicing under the scope of such limited license.

(d) Any person licensed or certified under chapter 457, s. 458.3475, s. 459.023, chapter 460, chapter 461, s. 464.012, chapter 466, or chapter 467 who practices only in conjunction with his or her teaching duties at an accredited school or in its main teaching hospitals. Such person may engage in the practice of medicine to the extent that such practice is incidental to and a necessary part of duties in connection with the teaching position in the school.

(e) Any person holding an active license or certification under chapter 457, s. 458.3475, s. 459.023, chapter 460, chapter 461, s. 464.012, chapter 466, or chapter 467 who is not practicing in this state. If such person initiates or resumes practice in this state, he or she must notify the department of such activity.

(f) Any person who can demonstrate to the board or department that he or she has no malpractice exposure in the state.

(3) Notwithstanding the provisions of this section, the financial responsibility requirements of ss. 458.320 and 459.0085 shall continue to apply to practitioners licensed under those chapters, except for anesthesiologist assistants licensed pursuant to s. 458.3475 or s. 459.023 who must meet the requirements of this section.

History.—s. 1, ch. 93-41; s. 193, ch. 97-103; s. 90, ch. 97-261; s. 266, ch. 98-166; s. 88, ch. 99-397; s. 73, ch. 2000-160; s. 116, ch. 2000-318; s. 73, ch. 2004-5; s. 1, ch. 2004-303.

Note.—Former s. 455.2456; s. 455.694.



456.049 - Health care practitioners; reports on professional liability claims and actions.

456.049 Health care practitioners; reports on professional liability claims and actions.—Any practitioner of medicine licensed pursuant to the provisions of chapter 458, practitioner of osteopathic medicine licensed pursuant to the provisions of chapter 459, podiatric physician licensed pursuant to the provisions of chapter 461, or dentist licensed pursuant to the provisions of chapter 466 shall report to the Office of Insurance Regulation any claim or action for damages for personal injury alleged to have been caused by error, omission, or negligence in the performance of such licensee’s professional services or based on a claimed performance of professional services without consent pursuant to s. 627.912.

History.—s. 13, ch. 88-1; s. 7, ch. 91-140; s. 309, ch. 96-406; s. 91, ch. 97-261; s. 193, ch. 98-166; s. 74, ch. 2000-160; s. 16, ch. 2003-416.

Note.—Former s. 455.247; s. 455.697.



456.051 - Reports of professional liability actions; bankruptcies; Department of Health’s responsibility to provide.

456.051 Reports of professional liability actions; bankruptcies; Department of Health’s responsibility to provide.—

(1) The report of a claim or action for damages for personal injury which is required to be provided to the Department of Health under s. 456.049 or s. 627.912 is public information except for the name of the claimant or injured person, which remains confidential as provided in s. 627.912(2)(e). The Department of Health shall, upon request, make such report available to any person. The department shall make such report available as a part of the practitioner’s profile within 30 calendar days after receipt.

(2) Any information in the possession of the Department of Health which relates to a bankruptcy proceeding by a practitioner of medicine licensed under chapter 458, a practitioner of osteopathic medicine licensed under chapter 459, a podiatric physician licensed under chapter 461, or a dentist licensed under chapter 466 is public information. The Department of Health shall, upon request, make such information available to any person. The department shall make such report available as a part of the practitioner’s profile within 30 calendar days after receipt.

History.—s. 146, ch. 97-237; s. 22, ch. 97-273; ss. 38, 194, ch. 98-166; s. 75, ch. 2000-160; s. 17, ch. 2003-416; s. 74, ch. 2004-5.

Note.—Former s. 455.698.



456.052 - Disclosure of financial interest by production.

456.052 Disclosure of financial interest by production.—

(1) A health care provider shall not refer a patient to an entity in which such provider is an investor unless, prior to the referral, the provider furnishes the patient with a written disclosure form, informing the patient of:

(a) The existence of the investment interest.

(b) The name and address of each applicable entity in which the referring health care provider is an investor.

(c) The patient’s right to obtain the items or services for which the patient has been referred at the location or from the provider or supplier of the patient’s choice, including the entity in which the referring provider is an investor.

(d) The names and addresses of at least two alternative sources of such items or services available to the patient.

(2) The physician or health care provider shall post a copy of the disclosure forms in a conspicuous public place in his or her office.

(3) A violation of this section shall constitute a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. In addition to any other penalties or remedies provided, a violation of this section shall be grounds for disciplinary action by the respective board.

History.—s. 1, ch. 86-31; s. 84, ch. 91-224; s. 13, ch. 92-178; s. 92, ch. 97-261; s. 76, ch. 2000-160.

Note.—Former s. 455.25; s. 455.701.



456.053 - Financial arrangements between referring health care providers and providers of health care services.

456.053 Financial arrangements between referring health care providers and providers of health care services.—

(1) SHORT TITLE.—This section may be cited as the “Patient Self-Referral Act of 1992.”

(2) LEGISLATIVE INTENT.—It is recognized by the Legislature that the referral of a patient by a health care provider to a provider of health care services in which the referring health care provider has an investment interest represents a potential conflict of interest. The Legislature finds these referral practices may limit or eliminate competitive alternatives in the health care services market, may result in overutilization of health care services, may increase costs to the health care system, and may adversely affect the quality of health care. The Legislature also recognizes, however, that it may be appropriate for providers to own entities providing health care services, and to refer patients to such entities, as long as certain safeguards are present in the arrangement. It is the intent of the Legislature to provide guidance to health care providers regarding prohibited patient referrals between health care providers and entities providing health care services and to protect the people of Florida from unnecessary and costly health care expenditures.

(3) DEFINITIONS.—For the purpose of this section, the word, phrase, or term:

(a) “Board” means any of the following boards relating to the respective professions: the Board of Medicine as created in s. 458.307; the Board of Osteopathic Medicine as created in s. 459.004; the Board of Chiropractic Medicine as created in s. 460.404; the Board of Podiatric Medicine as created in s. 461.004; the Board of Optometry as created in s. 463.003; the Board of Pharmacy as created in s. 465.004; and the Board of Dentistry as created in s. 466.004.

(b) “Comprehensive rehabilitation services” means services that are provided by health care professionals licensed under part I or part III of chapter 468 or chapter 486 to provide speech, occupational, or physical therapy services on an outpatient or ambulatory basis.

(c) “Designated health services” means, for purposes of this section, clinical laboratory services, physical therapy services, comprehensive rehabilitative services, diagnostic-imaging services, and radiation therapy services.

(d) “Diagnostic imaging services” means magnetic resonance imaging, nuclear medicine, angiography, arteriography, computed tomography, positron emission tomography, digital vascular imaging, bronchography, lymphangiography, splenography, ultrasound, EEG, EKG, nerve conduction studies, and evoked potentials.

(e) “Direct supervision” means supervision by a physician who is present in the office suite and immediately available to provide assistance and direction throughout the time services are being performed.

(f) “Entity” means any individual, partnership, firm, corporation, or other business entity.

(g) “Fair market value” means value in arms length transactions, consistent with the general market value, and, with respect to rentals or leases, the value of rental property for general commercial purposes, not taking into account its intended use, and, in the case of a lease of space, not adjusted to reflect the additional value the prospective lessee or lessor would attribute to the proximity or convenience to the lessor where the lessor is a potential source of patient referrals to the lessee.

(h) “Group practice” means a group of two or more health care providers legally organized as a partnership, professional corporation, or similar association:

1. In which each health care provider who is a member of the group provides substantially the full range of services which the health care provider routinely provides, including medical care, consultation, diagnosis, or treatment, through the joint use of shared office space, facilities, equipment, and personnel;

2. For which substantially all of the services of the health care providers who are members of the group are provided through the group and are billed in the name of the group and amounts so received are treated as receipts of the group; and

3. In which the overhead expenses of and the income from the practice are distributed in accordance with methods previously determined by members of the group.

(i) “Health care provider” means any physician licensed under chapter 458, chapter 459, chapter 460, or chapter 461, or any health care provider licensed under chapter 463 or chapter 466.

(j) “Immediate family member” means a health care provider’s spouse, child, child’s spouse, grandchild, grandchild’s spouse, parent, parent-in-law, or sibling.

(k) “Investment interest” means an equity or debt security issued by an entity, including, without limitation, shares of stock in a corporation, units or other interests in a partnership, bonds, debentures, notes, or other equity interests or debt instruments. The following investment interests shall be excepted from this definition:

1. An investment interest in an entity that is the sole provider of designated health services in a rural area;

2. An investment interest in notes, bonds, debentures, or other debt instruments issued by an entity which provides designated health services, as an integral part of a plan by such entity to acquire such investor’s equity investment interest in the entity, provided that the interest rate is consistent with fair market value, and that the maturity date of the notes, bonds, debentures, or other debt instruments issued by the entity to the investor is not later than October 1, 1996.

3. An investment interest in real property resulting in a landlord-tenant relationship between the health care provider and the entity in which the equity interest is held, unless the rent is determined, in whole or in part, by the business volume or profitability of the tenant or exceeds fair market value; or

4. An investment interest in an entity which owns or leases and operates a hospital licensed under chapter 395 or a nursing home facility licensed under chapter 400.

(l) “Investor” means a person or entity owning a legal or beneficial ownership or investment interest, directly or indirectly, including, without limitation, through an immediate family member, trust, or another entity related to the investor within the meaning of 42 C.F.R. s. 413.17, in an entity.

(m) “Outside referral for diagnostic imaging services” means a referral of a patient to a group practice or sole provider for diagnostic imaging services by a physician who is not a member of the group practice or of the sole provider’s practice and who does not have an investment interest in the group practice or sole provider’s practice, for which the group practice or sole provider billed for both the technical and the professional fee for the patient, and the patient did not become a patient of the group practice or sole provider’s practice.

(n) “Patient of a group practice” or “patient of a sole provider” means a patient who receives a physical examination, evaluation, diagnosis, and development of a treatment plan if medically necessary by a physician who is a member of the group practice or the sole provider’s practice.

(o) “Referral” means any referral of a patient by a health care provider for health care services, including, without limitation:

1. The forwarding of a patient by a health care provider to another health care provider or to an entity which provides or supplies designated health services or any other health care item or service; or

2. The request or establishment of a plan of care by a health care provider, which includes the provision of designated health services or other health care item or service.

3. The following orders, recommendations, or plans of care shall not constitute a referral by a health care provider:

a. By a radiologist for diagnostic-imaging services.

b. By a physician specializing in the provision of radiation therapy services for such services.

c. By a medical oncologist for drugs and solutions to be prepared and administered intravenously to such oncologist’s patient, as well as for the supplies and equipment used in connection therewith to treat such patient for cancer and the complications thereof.

d. By a cardiologist for cardiac catheterization services.

e. By a pathologist for diagnostic clinical laboratory tests and pathological examination services, if furnished by or under the supervision of such pathologist pursuant to a consultation requested by another physician.

f. By a health care provider who is the sole provider or member of a group practice for designated health services or other health care items or services that are prescribed or provided solely for such referring health care provider’s or group practice’s own patients, and that are provided or performed by or under the direct supervision of such referring health care provider or group practice; provided, however, that effective July 1, 1999, a physician licensed pursuant to chapter 458, chapter 459, chapter 460, or chapter 461 may refer a patient to a sole provider or group practice for diagnostic imaging services, excluding radiation therapy services, for which the sole provider or group practice billed both the technical and the professional fee for or on behalf of the patient, if the referring physician has no investment interest in the practice. The diagnostic imaging service referred to a group practice or sole provider must be a diagnostic imaging service normally provided within the scope of practice to the patients of the group practice or sole provider. The group practice or sole provider may accept no more than 15 percent of their patients receiving diagnostic imaging services from outside referrals, excluding radiation therapy services.

g. By a health care provider for services provided by an ambulatory surgical center licensed under chapter 395.

h. By a urologist for lithotripsy services.

i. By a dentist for dental services performed by an employee of or health care provider who is an independent contractor with the dentist or group practice of which the dentist is a member.

j. By a physician for infusion therapy services to a patient of that physician or a member of that physician’s group practice.

k. By a nephrologist for renal dialysis services and supplies, except laboratory services.

l. By a health care provider whose principal professional practice consists of treating patients in their private residences for services to be rendered in such private residences, except for services rendered by a home health agency licensed under chapter 400. For purposes of this sub-subparagraph, the term “private residences” includes patients’ private homes, independent living centers, and assisted living facilities, but does not include skilled nursing facilities.

m. By a health care provider for sleep-related testing.

(p) “Present in the office suite” means that the physician is actually physically present; provided, however, that the health care provider is considered physically present during brief unexpected absences as well as during routine absences of a short duration if the absences occur during time periods in which the health care provider is otherwise scheduled and ordinarily expected to be present and the absences do not conflict with any other requirement in the Medicare program for a particular level of health care provider supervision.

(q) “Rural area” means a county with a population density of no greater than 100 persons per square mile, as defined by the United States Census.

(r) “Sole provider” means one health care provider licensed under chapter 458, chapter 459, chapter 460, or chapter 461, who maintains a separate medical office and a medical practice separate from any other health care provider and who bills for his or her services separately from the services provided by any other health care provider. A sole provider shall not share overhead expenses or professional income with any other person or group practice.

(4) REQUIREMENTS FOR ACCEPTING OUTSIDE REFERRALS FOR DIAGNOSTIC IMAGING.—

(a) A group practice or sole provider accepting outside referrals for diagnostic imaging services is required to comply with the following conditions:

1. Diagnostic imaging services must be provided exclusively by a group practice physician or by a full-time or part-time employee of the group practice or of the sole provider’s practice.

2. All equity in the group practice or sole provider’s practice accepting outside referrals for diagnostic imaging must be held by the physicians comprising the group practice or the sole provider’s practice, each of whom must provide at least 75 percent of his or her professional services to the group. Alternatively, the group must be incorporated under chapter 617 and must be exempt under the provisions of s. 501(c)(3) of the Internal Revenue Code and be part of a foundation in existence prior to January 1, 1999, that is created for the purpose of patient care, medical education, and research.

3. A group practice or sole provider may not enter into, extend or renew any contract with a practice management company that provides any financial incentives, directly or indirectly, based on an increase in outside referrals for diagnostic imaging services from any group or sole provider managed by the same practice management company.

4. The group practice or sole provider accepting outside referrals for diagnostic imaging services must bill for both the professional and technical component of the service on behalf of the patient, and no portion of the payment, or any type of consideration, either directly or indirectly, may be shared with the referring physician.

5. Group practices or sole providers that have a Medicaid provider agreement with the Agency for Health Care Administration must furnish diagnostic imaging services to their Medicaid patients and may not refer a Medicaid recipient to a hospital for outpatient diagnostic imaging services unless the physician furnishes the hospital with documentation demonstrating the medical necessity for such a referral. If necessary, the Agency for Health Care Administration may apply for a federal waiver to implement this subparagraph.

6. All group practices and sole providers accepting outside referrals for diagnostic imaging shall report annually to the Agency for Health Care Administration providing the number of outside referrals accepted for diagnostic imaging services and the total number of all patients receiving diagnostic imaging services.

(b) If a group practice or sole provider accepts an outside referral for diagnostic imaging services in violation of this subsection or if a group practice or sole provider accepts outside referrals for diagnostic imaging services in excess of the percentage limitation established in subparagraph (a)2., the group practice or the sole provider shall be subject to the penalties in subsection (5).

(c) Each managing physician member of a group practice and each sole provider who accepts outside referrals for diagnostic imaging services shall submit an annual attestation signed under oath to the Agency for Health Care Administration which shall include the annual report required under subparagraph (a)6. and which shall further confirm that each group practice or sole provider is in compliance with the percentage limitations for accepting outside referrals and the requirements for accepting outside referrals listed in paragraph (a). The agency may verify the report submitted by group practices and sole providers.

(5) PROHIBITED REFERRALS AND CLAIMS FOR PAYMENT.—Except as provided in this section:

(a) A health care provider may not refer a patient for the provision of designated health services to an entity in which the health care provider is an investor or has an investment interest.

(b) A health care provider may not refer a patient for the provision of any other health care item or service to an entity in which the health care provider is an investor unless:

1. The provider’s investment interest is in registered securities purchased on a national exchange or over-the-counter market and issued by a publicly held corporation:

a. Whose shares are traded on a national exchange or on the over-the-counter market; and

b. Whose total assets at the end of the corporation’s most recent fiscal quarter exceeded $50 million; or

2. With respect to an entity other than a publicly held corporation described in subparagraph 1., and a referring provider’s investment interest in such entity, each of the following requirements are met:

a. No more than 50 percent of the value of the investment interests are held by investors who are in a position to make referrals to the entity.

b. The terms under which an investment interest is offered to an investor who is in a position to make referrals to the entity are no different from the terms offered to investors who are not in a position to make such referrals.

c. The terms under which an investment interest is offered to an investor who is in a position to make referrals to the entity are not related to the previous or expected volume of referrals from that investor to the entity.

d. There is no requirement that an investor make referrals or be in a position to make referrals to the entity as a condition for becoming or remaining an investor.

3. With respect to either such entity or publicly held corporation:

a. The entity or corporation does not loan funds to or guarantee a loan for an investor who is in a position to make referrals to the entity or corporation if the investor uses any part of such loan to obtain the investment interest.

b. The amount distributed to an investor representing a return on the investment interest is directly proportional to the amount of the capital investment, including the fair market value of any preoperational services rendered, invested in the entity or corporation by that investor.

4. Each board and, in the case of hospitals, the Agency for Health Care Administration, shall encourage the use by licensees of the declaratory statement procedure to determine the applicability of this section or any rule adopted pursuant to this section as it applies solely to the licensee. Boards shall submit to the Agency for Health Care Administration the name of any entity in which a provider investment interest has been approved pursuant to this section.

(c) No claim for payment may be presented by an entity to any individual, third-party payor, or other entity for a service furnished pursuant to a referral prohibited under this section.

(d) If an entity collects any amount that was billed in violation of this section, the entity shall refund such amount on a timely basis to the payor or individual, whichever is applicable.

(e) Any person that presents or causes to be presented a bill or a claim for service that such person knows or should know is for a service for which payment may not be made under paragraph (c), or for which a refund has not been made under paragraph (d), shall be subject to a civil penalty of not more than $15,000 for each such service to be imposed and collected by the appropriate board.

(f) Any health care provider or other entity that enters into an arrangement or scheme, such as a cross-referral arrangement, which the physician or entity knows or should know has a principal purpose of assuring referrals by the physician to a particular entity which, if the physician directly made referrals to such entity, would be in violation of this section, shall be subject to a civil penalty of not more than $100,000 for each such circumvention arrangement or scheme to be imposed and collected by the appropriate board.

(g) A violation of this section by a health care provider shall constitute grounds for disciplinary action to be taken by the applicable board pursuant to s. 458.331(2), s. 459.015(2), s. 460.413(2), s. 461.013(2), s. 463.016(2), or s. 466.028(2). Any hospital licensed under chapter 395 found in violation of this section shall be subject to s. 395.0185(2).

(h) Any hospital licensed under chapter 395 that discriminates against or otherwise penalizes a health care provider for compliance with this act.

(i) The provision of paragraph (a) shall not apply to referrals to the offices of radiation therapy centers managed by an entity or subsidiary or general partner thereof, which performed radiation therapy services at those same offices prior to April 1, 1991, and shall not apply also to referrals for radiation therapy to be performed at no more than one additional office of any entity qualifying for the foregoing exception which, prior to February 1, 1992, had a binding purchase contract on and a nonrefundable deposit paid for a linear accelerator to be used at the additional office. The physical site of the radiation treatment centers affected by this provision may be relocated as a result of the following factors: acts of God; fire; strike; accident; war; eminent domain actions by any governmental body; or refusal by the lessor to renew a lease. A relocation for the foregoing reasons is limited to relocation of an existing facility to a replacement location within the county of the existing facility upon written notification to the Office of Licensure and Certification.

(j) A health care provider who meets the requirements of paragraphs (b) and (i) must disclose his or her investment interest to his or her patients as provided in s. 456.052.

History.—s. 7, ch. 92-178; s. 89, ch. 94-218; s. 60, ch. 95-144; s. 35, ch. 95-146; s. 8, ch. 96-296; s. 1083, ch. 97-103; s. 78, ch. 97-261; s. 70, ch. 97-264; s. 263, ch. 98-166; s. 62, ch. 98-171; s. 1, ch. 99-356; s. 10, ch. 2000-159; s. 77, ch. 2000-160; s. 14, ch. 2002-389; s. 23, ch. 2009-223; s. 72, ch. 2013-18.

Note.—Former s. 455.236; s. 455.654.



456.054 - Kickbacks prohibited.

456.054 Kickbacks prohibited.—

(1) As used in this section, the term “kickback” means a remuneration or payment, by or on behalf of a provider of health care services or items, to any person as an incentive or inducement to refer patients for past or future services or items, when the payment is not tax deductible as an ordinary and necessary expense.

(2) It is unlawful for any health care provider or any provider of health care services to offer, pay, solicit, or receive a kickback, directly or indirectly, overtly or covertly, in cash or in kind, for referring or soliciting patients.

(3) Violations of this section shall be considered patient brokering and shall be punishable as provided in s. 817.505.

History.—s. 8, ch. 92-178; s. 2, ch. 96-152; s. 79, ch. 97-261; s. 8, ch. 99-204; s. 78, ch. 2000-160; s. 6, ch. 2006-305.

Note.—Former s. 455.237; s. 455.657.



456.055 - Chiropractic and podiatric health care; denial of payment; limitation.

456.055 Chiropractic and podiatric health care; denial of payment; limitation.—A chiropractic physician licensed under chapter 460 or a podiatric physician licensed under chapter 461 shall not be denied payment for treatment rendered solely on the basis that the chiropractic physician or podiatric physician is not a member of a particular preferred provider organization or exclusive provider organization which is composed only of physicians licensed under the same chapter.

History.—s. 43, ch. 85-167; s. 87, ch. 97-261; ss. 191, 264, ch. 98-166; s. 78, ch. 2000-160.

Note.—Former s. 455.244; s. 455.684.



456.056 - Treatment of Medicare beneficiaries; refusal, emergencies, consulting physicians.

456.056 Treatment of Medicare beneficiaries; refusal, emergencies, consulting physicians.—

(1) Effective as of January 1, 1993, as used in this section, the term:

(a) “Physician” means a physician licensed under chapter 458, an osteopathic physician licensed under chapter 459, a chiropractic physician licensed under chapter 460, a podiatric physician licensed under chapter 461, or an optometrist licensed under chapter 463.

(b) “Beneficiary” means a beneficiary of health insurance under Title XVIII of the federal Social Security Act.

(c) “Consulting physician” means any physician to whom a primary physician refers a Medicare beneficiary for treatment.

(2) A physician may refuse to treat a beneficiary. However, nothing contained in this section shall be construed to limit a physician’s obligation under state or federal law to treat a patient for an emergency medical condition, regardless of the patient’s ability to pay.

(3) If treatment is provided to a beneficiary for an emergency medical condition as defined in s. 395.002(8)(a), the physician must accept Medicare assignment provided that the requirement to accept Medicare assignment for an emergency medical condition shall not apply to treatment rendered after the patient is stabilized, or the treatment is unrelated to the original emergency medical condition. For the purpose of this subsection “stabilized” is defined to mean with respect to an emergency medical condition, that no material deterioration of the condition is likely within reasonable medical probability.

(4) If treatment provided to a beneficiary is not for such emergency medical condition, and the primary physician accepts assignment, all consulting physicians must accept assignment unless the patient agrees in writing, before receiving the treatment, that the physician need not accept assignment.

(5) Any attempt by a primary physician or a consulting physician to collect from a Medicare beneficiary any amount of charges for medical services in excess of those authorized under this section, other than the unmet deductible and the 20 percent of charges that Medicare does not pay, shall be deemed null, void, and of no merit.

History.—s. 1, ch. 92-118; s. 160, ch. 92-149; s. 89, ch. 97-261; ss. 192, 265, ch. 98-166; s. 78, ch. 2000-160; s. 117, ch. 2014-17.

Note.—Former s. 455.2455; s. 455.691.



456.057 - Ownership and control of patient records; report or copies of records to be furnished; disclosure of information.

456.057 Ownership and control of patient records; report or copies of records to be furnished; disclosure of information.—

(1) As used in this section, the term “records owner” means any health care practitioner who generates a medical record after making a physical or mental examination of, or administering treatment or dispensing legend drugs to, any person; any health care practitioner to whom records are transferred by a previous records owner; or any health care practitioner’s employer, including, but not limited to, group practices and staff-model health maintenance organizations, provided the employment contract or agreement between the employer and the health care practitioner designates the employer as the records owner.

(2) As used in this section, the terms “records owner,” “health care practitioner,” and “health care practitioner’s employer” do not include any of the following persons or entities; furthermore, the following persons or entities are not authorized to acquire or own medical records, but are authorized under the confidentiality and disclosure requirements of this section to maintain those documents required by the part or chapter under which they are licensed or regulated:

(a) Certified nursing assistants regulated under part II of chapter 464.

(b) Pharmacists and pharmacies licensed under chapter 465.

(c) Dental hygienists licensed under s. 466.023.

(d) Nursing home administrators licensed under part II of chapter 468.

(e) Respiratory therapists regulated under part V of chapter 468.

(f) Athletic trainers licensed under part XIII of chapter 468.

(g) Electrologists licensed under chapter 478.

(h) Clinical laboratory personnel licensed under part III of chapter 483.

(i) Medical physicists licensed under part IV of chapter 483.

(j) Opticians and optical establishments licensed or permitted under part I of chapter 484.

(k) Persons or entities practicing under s. 627.736(7).

(3) As used in this section, the term “records custodian” means any person or entity that:

(a) Maintains documents that are authorized in subsection (2); or

(b) Obtains medical records from a records owner.

(4) Any health care practitioner’s employer who is a records owner and any records custodian shall maintain records or documents as provided under the confidentiality and disclosure requirements of this section.

(5) This section does not apply to facilities licensed under chapter 395.

(6) Any health care practitioner licensed by the department or a board within the department who makes a physical or mental examination of, or administers treatment or dispenses legend drugs to, any person shall, upon request of such person or the person’s legal representative, furnish, in a timely manner, without delays for legal review, copies of all reports and records relating to such examination or treatment, including X rays and insurance information. However, when a patient’s psychiatric, chapter 490 psychological, or chapter 491 psychotherapeutic records are requested by the patient or the patient’s legal representative, the health care practitioner may provide a report of examination and treatment in lieu of copies of records. Upon a patient’s written request, complete copies of the patient’s psychiatric records shall be provided directly to a subsequent treating psychiatrist. The furnishing of such report or copies shall not be conditioned upon payment of a fee for services rendered.

(7)(a) Except as otherwise provided in this section and in s. 440.13(4)(c), such records may not be furnished to, and the medical condition of a patient may not be discussed with, any person other than the patient, the patient’s legal representative, or other health care practitioners and providers involved in the patient’s care or treatment, except upon written authorization from the patient. However, such records may be furnished without written authorization under the following circumstances:

1. To any person, firm, or corporation that has procured or furnished such care or treatment with the patient’s consent.

2. When compulsory physical examination is made pursuant to Rule 1.360, Florida Rules of Civil Procedure, in which case copies of the medical records shall be furnished to both the defendant and the plaintiff.

3. In any civil or criminal action, unless otherwise prohibited by law, upon the issuance of a subpoena from a court of competent jurisdiction and proper notice to the patient or the patient’s legal representative by the party seeking such records.

4. For statistical and scientific research, provided the information is abstracted in such a way as to protect the identity of the patient or provided written permission is received from the patient or the patient’s legal representative.

5. To a regional poison control center for purposes of treating a poison episode under evaluation, case management of poison cases, or compliance with data collection and reporting requirements of s. 395.1027 and the professional organization that certifies poison control centers in accordance with federal law.

(b) Absent a specific written release or authorization permitting utilization of patient information for solicitation or marketing the sale of goods or services, any use of that information for those purposes is prohibited.

(c) Information disclosed to a health care practitioner by a patient in the course of the care and treatment of such patient is confidential and may be disclosed only to other health care practitioners and providers involved in the care or treatment of the patient, if allowed by written authorization from the patient, or if compelled by subpoena at a deposition, evidentiary hearing, or trial for which proper notice has been given.

(d) Notwithstanding paragraphs (a)-(c), information disclosed by a patient to a health care practitioner or provider or records created by the practitioner or provider during the course of care or treatment of the patient may be disclosed:

1. In a medical negligence action or administrative proceeding if the health care practitioner or provider is or reasonably expects to be named as a defendant;

2. Pursuant to s. 766.106(6)(b)5.;

3. As provided for in the authorization for release of protected health information filed by the patient pursuant to s. 766.1065; or

4. To the health care practitioner’s or provider’s attorney during a consultation if the health care practitioner or provider reasonably expects to be deposed, to be called as a witness, or to receive formal or informal discovery requests in a medical negligence action, presuit investigation of medical negligence, or administrative proceeding.

a. If the medical liability insurer of a health care practitioner or provider described in this subparagraph represents a defendant or prospective defendant in a medical negligence action:

(I) The insurer for the health care practitioner or provider may not contact the health care practitioner or provider to recommend that the health care practitioner or provider seek legal counsel relating to a particular matter.

(II) The insurer may not select an attorney for the practitioner or the provider. However, the insurer may recommend attorneys who do not represent a defendant or prospective defendant in the matter if the practitioner or provider contacts an insurer relating to the practitioner’s or provider’s potential involvement in the matter.

(III) The attorney selected by the practitioner or the provider may not, directly or indirectly, disclose to the insurer any information relating to the representation of the practitioner or the provider other than the categories of work performed or the amount of time applicable to each category for billing or reimbursement purposes. The attorney selected by the practitioner or the provider may represent the insurer or other insureds of the insurer in an unrelated matter.

b. The limitations in this subparagraph do not apply if the attorney reasonably expects the practitioner or provider to be named as a defendant and the practitioner or provider agrees with the attorney’s assessment, if the practitioner or provider receives a presuit notice pursuant to chapter 766, or if the practitioner or provider is named as a defendant.

(8)(a)1. The department may obtain patient records pursuant to a subpoena without written authorization from the patient if the department and the probable cause panel of the appropriate board, if any, find reasonable cause to believe that a health care practitioner has excessively or inappropriately prescribed any controlled substance specified in chapter 893 in violation of this chapter or any professional practice act or that a health care practitioner has practiced his or her profession below that level of care, skill, and treatment required as defined by this chapter or any professional practice act and also find that appropriate, reasonable attempts were made to obtain a patient release. Notwithstanding the foregoing, the department need not attempt to obtain a patient release when investigating an offense involving the inappropriate prescribing, overprescribing, or diversion of controlled substances and the offense involves a pain-management clinic. The department may obtain patient records without patient authorization or subpoena from any pain-management clinic required to be licensed if the department has probable cause to believe that a violation of any provision of s. 458.3265 or s. 459.0137 is occurring or has occurred and reasonably believes that obtaining such authorization is not feasible due to the volume of the dispensing and prescribing activity involving controlled substances and that obtaining patient authorization or the issuance of a subpoena would jeopardize the investigation.

2. The department may obtain patient records and insurance information pursuant to a subpoena without written authorization from the patient if the department and the probable cause panel of the appropriate board, if any, find reasonable cause to believe that a health care practitioner has provided inadequate medical care based on termination of insurance and also find that appropriate, reasonable attempts were made to obtain a patient release.

3. The department may obtain patient records, billing records, insurance information, provider contracts, and all attachments thereto pursuant to a subpoena without written authorization from the patient if the department and probable cause panel of the appropriate board, if any, find reasonable cause to believe that a health care practitioner has submitted a claim, statement, or bill using a billing code that would result in payment greater in amount than would be paid using a billing code that accurately describes the services performed, requested payment for services that were not performed by that health care practitioner, used information derived from a written report of an automobile accident generated pursuant to chapter 316 to solicit or obtain patients personally or through an agent regardless of whether the information is derived directly from the report or a summary of that report or from another person, solicited patients fraudulently, received a kickback as defined in s. 456.054, violated the patient brokering provisions of s. 817.505, or presented or caused to be presented a false or fraudulent insurance claim within the meaning of s. 817.234(1)(a), and also find that, within the meaning of s. 817.234(1)(a), patient authorization cannot be obtained because the patient cannot be located or is deceased, incapacitated, or suspected of being a participant in the fraud or scheme, and if the subpoena is issued for specific and relevant records.

4. Notwithstanding subparagraphs 1.-3., when the department investigates a professional liability claim or undertakes action pursuant to s. 456.049 or s. 627.912, the department may obtain patient records pursuant to a subpoena without written authorization from the patient if the patient refuses to cooperate or if the department attempts to obtain a patient release and the failure to obtain the patient records would be detrimental to the investigation.

(b) Patient records, billing records, insurance information, provider contracts, and all attachments thereto obtained by the department pursuant to this subsection shall be used solely for the purpose of the department and the appropriate regulatory board in disciplinary proceedings. This section does not limit the assertion of the psychotherapist-patient privilege under s. 90.503 in regard to records of treatment for mental or nervous disorders by a medical practitioner licensed pursuant to chapter 458 or chapter 459 who has primarily diagnosed and treated mental and nervous disorders for a period of not less than 3 years, inclusive of psychiatric residency. However, the health care practitioner shall release records of treatment for medical conditions even if the health care practitioner has also treated the patient for mental or nervous disorders. If the department has found reasonable cause under this section and the psychotherapist-patient privilege is asserted, the department may petition the circuit court for an in camera review of the records by expert medical practitioners appointed by the court to determine if the records or any part thereof are protected under the psychotherapist-patient privilege.

(9)(a) All patient records obtained by the department and any other documents maintained by the department which identify the patient by name are confidential and exempt from s. 119.07(1) and shall be used solely for the purpose of the department and the appropriate regulatory board in its investigation, prosecution, and appeal of disciplinary proceedings. The records shall not be available to the public as part of the record of investigation for and prosecution in disciplinary proceedings made available to the public by the department or the appropriate board.

(b) Notwithstanding paragraph (a), all patient records obtained by the department and any other documents maintained by the department which relate to a current or former Medicaid recipient shall be provided to the Medicaid Fraud Control Unit in the Department of Legal Affairs, upon request.

(10) All records owners shall develop and implement policies, standards, and procedures to protect the confidentiality and security of the medical record. Employees of records owners shall be trained in these policies, standards, and procedures.

(11) Records owners are responsible for maintaining a record of all disclosures of information contained in the medical record to a third party, including the purpose of the disclosure request. The record of disclosure may be maintained in the medical record. The third party to whom information is disclosed is prohibited from further disclosing any information in the medical record without the expressed written consent of the patient or the patient’s legal representative.

(12) Notwithstanding the provisions of s. 456.058, records owners shall place an advertisement in the local newspaper or notify patients, in writing, when they are terminating practice, retiring, or relocating, and no longer available to patients, and offer patients the opportunity to obtain a copy of their medical record.

(13) Notwithstanding the provisions of s. 456.058, records owners shall notify the appropriate board office when they are terminating practice, retiring, or relocating, and no longer available to patients, specifying who the new records owner is and where medical records can be found.

(14) Whenever a records owner has turned records over to a new records owner, the new records owner shall be responsible for providing a copy of the complete medical record, upon written request, of the patient or the patient’s legal representative.

(15) Licensees in violation of the provisions of this section shall be disciplined by the appropriate licensing authority.

(16) The Attorney General is authorized to enforce the provisions of this section for records owners not otherwise licensed by the state, through injunctive relief and fines not to exceed $5,000 per violation.

(17) A health care practitioner or records owner furnishing copies of reports or records or making the reports or records available for digital scanning pursuant to this section shall charge no more than the actual cost of copying, including reasonable staff time, or the amount specified in administrative rule by the appropriate board, or the department when there is no board.

(18) Nothing in this section shall be construed to limit health care practitioner consultations, as necessary.

(19) A records owner shall release to a health care practitioner who, as an employee of the records owner, previously provided treatment to a patient, those records that the health care practitioner actually created or generated when the health care practitioner treated the patient. Records released pursuant to this subsection shall be released only upon written request of the health care practitioner and shall be limited to the notes, plans of care, and orders and summaries that were actually generated by the health care practitioner requesting the record.

(20) The board with department approval, or the department when there is no board, may temporarily or permanently appoint a person or entity as a custodian of medical records in the event of the death of a practitioner, the mental or physical incapacitation of a practitioner, or the abandonment of medical records by a practitioner. Such custodian shall comply with this section. The department may contract with a third party to provide these services under the confidentiality and disclosure requirements of this section.

History.—s. 1, ch. 79-302; s. 1, ch. 82-22; s. 1, ch. 83-108; s. 81, ch. 83-218; ss. 14, 119, ch. 83-329; s. 2, ch. 84-15; s. 41, ch. 85-175; s. 4, ch. 87-333; s. 9, ch. 88-1; s. 2, ch. 88-208; s. 14, ch. 88-219; s. 6, ch. 88-277; s. 10, ch. 88-392; s. 2, ch. 89-85; s. 14, ch. 89-124; s. 28, ch. 89-289; s. 1, ch. 90-263; s. 11, ch. 91-137; s. 6, ch. 91-140; s. 12, ch. 91-176; s. 4, ch. 91-269; s. 62, ch. 92-33; s. 32, ch. 92-149; s. 23, ch. 93-129; s. 315, ch. 94-119; ss. 90, 91, ch. 94-218; s. 308, ch. 96-406; s. 1084, ch. 97-103; s. 82, ch. 97-261; s. 6, ch. 98-166; s. 12, ch. 99-349; s. 86, ch. 99-397; s. 79, ch. 2000-160; s. 9, ch. 2000-163; s. 114, ch. 2000-318; s. 9, ch. 2001-222; ss. 69, 140, ch. 2001-277; s. 18, ch. 2003-416; s. 4, ch. 2005-256; s. 1, ch. 2006-271; s. 2, ch. 2010-211; s. 1, ch. 2013-108; s. 14, ch. 2016-230.

Note.—Former s. 455.241; s. 455.667.



456.0575 - Duty to notify patients.

456.0575 Duty to notify patients.—

(1) Every licensed health care practitioner shall inform each patient, or an individual identified pursuant to s. 765.401(1), in person about adverse incidents that result in serious harm to the patient. Notification of outcomes of care that result in harm to the patient under this section does not constitute an acknowledgment of admission of liability, nor can such notifications be introduced as evidence.

(2) Upon request by a patient, before providing nonemergency medical services in a facility licensed under chapter 395, a health care practitioner shall provide, in writing or by electronic means, a good faith estimate of reasonably anticipated charges to treat the patient’s condition at the facility. The health care practitioner shall provide the estimate to the patient within 7 business days after receiving the request and is not required to adjust the estimate for any potential insurance coverage. The health care practitioner shall inform the patient that the patient may contact his or her health insurer or health maintenance organization for additional information concerning cost-sharing responsibilities. The health care practitioner shall provide information to uninsured patients and insured patients for whom the practitioner is not a network provider or preferred provider which discloses the practitioner’s financial assistance policy, including the application process, payment plans, discounts, or other available assistance, and the practitioner’s charity care policy and collection procedures. Such estimate does not preclude the actual charges from exceeding the estimate. Failure to provide the estimate in accordance with this subsection, without good cause, shall result in disciplinary action against the health care practitioner and a daily fine of $500 until the estimate is provided to the patient. The total fine may not exceed $5,000.

History.—s. 8, ch. 2003-416; s. 5, ch. 2016-234.



456.058 - Disposition of records of deceased practitioners or practitioners relocating or terminating practice.

456.058 Disposition of records of deceased practitioners or practitioners relocating or terminating practice.—Each board created under the provisions of chapter 457, chapter 458, chapter 459, chapter 460, chapter 461, chapter 463, part I of chapter 464, chapter 465, chapter 466, part I of chapter 484, chapter 486, chapter 490, or chapter 491, and the department under the provisions of chapter 462, shall provide by rule for the disposition, under that chapter, of the medical records or records of a psychological nature of practitioners which are in existence at the time the practitioner dies, terminates practice, or relocates and is no longer available to patients and which records pertain to the practitioner’s patients. The rules shall provide that the records be retained for at least 2 years after the practitioner’s death, termination of practice, or relocation. In the case of the death of the practitioner, the rules shall provide for the disposition of such records by the estate of the practitioner.

History.—s. 85, ch. 97-261; s. 80, ch. 2000-160; s. 115, ch. 2000-318.

Note.—Former s. 455.677.



456.059 - Communications confidential; exceptions.

456.059 Communications confidential; exceptions.—Communications between a patient and a psychiatrist, as defined in s. 394.455, shall be held confidential and shall not be disclosed except upon the request of the patient or the patient’s legal representative. Provision of psychiatric records and reports shall be governed by s. 456.057. Notwithstanding any other provision of this section or s. 90.503, where:

(1) A patient is engaged in a treatment relationship with a psychiatrist;

(2) Such patient has made an actual threat to physically harm an identifiable victim or victims; and

(3) The treating psychiatrist makes a clinical judgment that the patient has the apparent capability to commit such an act and that it is more likely than not that in the near future the patient will carry out that threat,

the psychiatrist may disclose patient communications to the extent necessary to warn any potential victim or to communicate the threat to a law enforcement agency. No civil or criminal action shall be instituted, and there shall be no liability on account of disclosure of otherwise confidential communications by a psychiatrist in disclosing a threat pursuant to this section.

History.—s. 10, ch. 88-1; s. 33, ch. 92-149; s. 43, ch. 96-169; s. 83, ch. 97-261; s. 81, ch. 2000-160.

Note.—Former s. 455.2415; s. 455.671.



456.061 - Practitioner disclosure of confidential information; immunity from civil or criminal liability.

456.061 Practitioner disclosure of confidential information; immunity from civil or criminal liability.—

(1) A practitioner regulated through the Division of Medical Quality Assurance of the department shall not be civilly or criminally liable for the disclosure of otherwise confidential information to a sexual partner or a needle-sharing partner under the following circumstances:

(a) If a patient of the practitioner who has tested positive for human immunodeficiency virus discloses to the practitioner the identity of a sexual partner or a needle-sharing partner;

(b) The practitioner recommends the patient notify the sexual partner or the needle-sharing partner of the positive test and refrain from engaging in sexual or drug activity in a manner likely to transmit the virus and the patient refuses, and the practitioner informs the patient of his or her intent to inform the sexual partner or needle-sharing partner; and

(c) If pursuant to a perceived civil duty or the ethical guidelines of the profession, the practitioner reasonably and in good faith advises the sexual partner or the needle-sharing partner of the patient of the positive test and facts concerning the transmission of the virus.

However, any notification of a sexual partner or a needle-sharing partner pursuant to this section shall be done in accordance with protocols developed pursuant to rule of the Department of Health.

(2) Notwithstanding the foregoing, a practitioner regulated through the Division of Medical Quality Assurance of the department shall not be civilly or criminally liable for failure to disclose information relating to a positive test result for human immunodeficiency virus of a patient to a sexual partner or a needle-sharing partner.

History.—s. 43, ch. 88-380; s. 12, ch. 89-350; s. 191, ch. 97-103; s. 84, ch. 97-261; s. 220, ch. 99-8; s. 82, ch. 2000-160.

Note.—Former s. 455.2416; s. 455.674.



456.062 - Advertisement by a health care practitioner of free or discounted services; required statement.

456.062 Advertisement by a health care practitioner of free or discounted services; required statement.—In any advertisement for a free, discounted fee, or reduced fee service, examination, or treatment by a health care practitioner licensed under chapter 458, chapter 459, chapter 460, chapter 461, chapter 462, chapter 463, chapter 464, chapter 465, chapter 466, chapter 467, chapter 478, chapter 483, part I of chapter 484, chapter 486, chapter 490, or chapter 491, the following statement shall appear in capital letters clearly distinguishable from the rest of the text: THE PATIENT AND ANY OTHER PERSON RESPONSIBLE FOR PAYMENT HAS A RIGHT TO REFUSE TO PAY, CANCEL PAYMENT, OR BE REIMBURSED FOR PAYMENT FOR ANY OTHER SERVICE, EXAMINATION, OR TREATMENT THAT IS PERFORMED AS A RESULT OF AND WITHIN 72 HOURS OF RESPONDING TO THE ADVERTISEMENT FOR THE FREE, DISCOUNTED FEE, OR REDUCED FEE SERVICE, EXAMINATION, OR TREATMENT. However, the required statement shall not be necessary as an accompaniment to an advertisement of a licensed health care practitioner defined by this section if the advertisement appears in a classified directory the primary purpose of which is to provide products and services at free, reduced, or discounted prices to consumers and in which the statement prominently appears in at least one place.

History.—s. 81, ch. 97-261; s. 85, ch. 99-397; s. 82, ch. 2000-160; s. 1, ch. 2006-215.

Note.—Former s. 455.664.



456.063 - Sexual misconduct; disqualification for license, certificate, or registration.

456.063 Sexual misconduct; disqualification for license, certificate, or registration.—

(1) Sexual misconduct in the practice of a health care profession means violation of the professional relationship through which the health care practitioner uses such relationship to engage or attempt to engage the patient or client, or an immediate family member, guardian, or representative of the patient or client in, or to induce or attempt to induce such person to engage in, verbal or physical sexual activity outside the scope of the professional practice of such health care profession. Sexual misconduct in the practice of a health care profession is prohibited.

(2) Each board within the jurisdiction of the department, or the department if there is no board, shall refuse to admit a candidate to any examination and refuse to issue a license, certificate, or registration to any applicant if the candidate or applicant has:

(a) Had any license, certificate, or registration to practice any profession or occupation revoked or surrendered based on a violation of sexual misconduct in the practice of that profession under the laws of any other state or any territory or possession of the United States and has not had that license, certificate, or registration reinstated by the licensing authority of the jurisdiction that revoked the license, certificate, or registration; or

(b) Committed any act in any other state or any territory or possession of the United States which if committed in this state would constitute sexual misconduct.

For purposes of this subsection, a licensing authority’s acceptance of a candidate’s relinquishment of a license which is offered in response to or in anticipation of the filing of administrative charges against the candidate’s license constitutes the surrender of the license.

(3) Licensed health care practitioners shall report allegations of sexual misconduct to the department, regardless of the practice setting in which the alleged sexual misconduct occurred.

History.—s. 1, ch. 95-183; s. 52, ch. 97-261; s. 78, ch. 99-397; s. 82, ch. 2000-160; s. 25, ch. 2000-318; s. 70, ch. 2001-277.

Note.—Former s. 455.2142; s. 455.567.



456.0635 - Health care fraud; disqualification for license, certificate, or registration.

456.0635 Health care fraud; disqualification for license, certificate, or registration.—

(1) Health care fraud in the practice of a health care profession is prohibited.

(2) Each board within the jurisdiction of the department, or the department if there is no board, shall refuse to admit a candidate to any examination and refuse to issue a license, certificate, or registration to any applicant if the candidate or applicant or any principal, officer, agent, managing employee, or affiliated person of the applicant:

(a) Has been convicted of, or entered a plea of guilty or nolo contendere to, regardless of adjudication, a felony under chapter 409, chapter 817, or chapter 893, or a similar felony offense committed in another state or jurisdiction, unless the candidate or applicant has successfully completed a drug court program for that felony and provides proof that the plea has been withdrawn or the charges have been dismissed. Any such conviction or plea shall exclude the applicant or candidate from licensure, examination, certification, or registration unless the sentence and any subsequent period of probation for such conviction or plea ended:

1. For felonies of the first or second degree, more than 15 years before the date of application.

2. For felonies of the third degree, more than 10 years before the date of application, except for felonies of the third degree under s. 893.13(6)(a).

3. For felonies of the third degree under s. 893.13(6)(a), more than 5 years before the date of application;

(b) Has been convicted of, or entered a plea of guilty or nolo contendere to, regardless of adjudication, a felony under 21 U.S.C. ss. 801-970, or 42 U.S.C. ss. 1395-1396, unless the sentence and any subsequent period of probation for such conviction or plea ended more than 15 years before the date of the application;

(c) Has been terminated for cause from the Florida Medicaid program pursuant to s. 409.913, unless the candidate or applicant has been in good standing with the Florida Medicaid program for the most recent 5 years;

(d) Has been terminated for cause, pursuant to the appeals procedures established by the state, from any other state Medicaid program, unless the candidate or applicant has been in good standing with a state Medicaid program for the most recent 5 years and the termination occurred at least 20 years before the date of the application; or

(e) Is currently listed on the United States Department of Health and Human Services Office of Inspector General’s List of Excluded Individuals and Entities.

(3) The department shall refuse to renew a license, certificate, or registration of any applicant if the applicant or any principal, officer, agent, managing employee, or affiliated person of the applicant:

(a) Has been convicted of, or entered a plea of guilty or nolo contendere to, regardless of adjudication, a felony under chapter 409, chapter 817, or chapter 893, or a similar felony offense committed in another state or jurisdiction, unless the applicant is currently enrolled in a drug court program that allows the withdrawal of the plea for that felony upon successful completion of that program. Any such conviction or plea excludes the applicant from licensure renewal unless the sentence and any subsequent period of probation for such conviction or plea ended:

1. For felonies of the first or second degree, more than 15 years before the date of application.

2. For felonies of the third degree, more than 10 years before the date of application, except for felonies of the third degree under s. 893.13(6)(a).

3. For felonies of the third degree under s. 893.13(6)(a), more than 5 years before the date of application.

(b) Has been convicted of, or entered a plea of guilty or nolo contendere to, regardless of adjudication, a felony under 21 U.S.C. ss. 801-970, or 42 U.S.C. ss. 1395-1396 since July 1, 2009, unless the sentence and any subsequent period of probation for such conviction or plea ended more than 15 years before the date of the application.

(c) Has been terminated for cause from the Florida Medicaid program pursuant to s. 409.913, unless the applicant has been in good standing with the Florida Medicaid program for the most recent 5 years.

(d) Has been terminated for cause, pursuant to the appeals procedures established by the state, from any other state Medicaid program, unless the applicant has been in good standing with a state Medicaid program for the most recent 5 years and the termination occurred at least 20 years before the date of the application.

(e) Is currently listed on the United States Department of Health and Human Services Office of Inspector General’s List of Excluded Individuals and Entities.

(4) Licensed health care practitioners shall report allegations of health care fraud to the department, regardless of the practice setting in which the alleged health care fraud occurred.

(5) The acceptance by a licensing authority of a licensee’s relinquishment of a license which is offered in response to or anticipation of the filing of administrative charges alleging health care fraud or similar charges constitutes the permanent revocation of the license.

History.—s. 24, ch. 2009-223; s. 1, ch. 2012-64; s. 15, ch. 2016-230.



456.065 - Unlicensed practice of a health care profession; intent; cease and desist notice; penalties; enforcement; citations; fees; allocation and disposition of moneys collected.

456.065 Unlicensed practice of a health care profession; intent; cease and desist notice; penalties; enforcement; citations; fees; allocation and disposition of moneys collected.—

(1) It is the intent of the Legislature that vigorous enforcement of licensure regulation for all health care professions is a state priority in order to protect Florida residents and visitors from the potentially serious and dangerous consequences of receiving medical and health care services from unlicensed persons whose professional education and training and other relevant qualifications have not been approved through the issuance of a license by the appropriate regulatory board or the department when there is no board. The unlicensed practice of a health care profession or the performance or delivery of medical or health care services to patients in this state without a valid, active license to practice that profession, regardless of the means of the performance or delivery of such services, is strictly prohibited.

(2) The penalties for unlicensed practice of a health care profession shall include the following:

(a) When the department has probable cause to believe that any person not licensed by the department, or the appropriate regulatory board within the department, has violated any provision of this chapter or any statute that relates to the practice of a profession regulated by the department, or any rule adopted pursuant thereto, the department may issue and deliver to such person a notice to cease and desist from such violation. In addition, the department may issue and deliver a notice to cease and desist to any person who aids and abets the unlicensed practice of a profession by employing such unlicensed person. The issuance of a notice to cease and desist shall not constitute agency action for which a hearing under ss. 120.569 and 120.57 may be sought. For the purpose of enforcing a cease and desist order, the department may file a proceeding in the name of the state seeking issuance of an injunction or a writ of mandamus against any person who violates any provisions of such order.

(b) In addition to the remedies under paragraph (a), the department may impose by citation an administrative penalty not to exceed $5,000 per incident. The citation shall be issued to the subject and shall contain the subject’s name and any other information the department determines to be necessary to identify the subject, a brief factual statement, the sections of the law allegedly violated, and the penalty imposed. If the subject does not dispute the matter in the citation with the department within 30 days after the citation is served, the citation shall become a final order of the department. The department may adopt rules to implement this section. The penalty shall be a fine of not less than $500 nor more than $5,000 as established by rule of the department. Each day that the unlicensed practice continues after issuance of a notice to cease and desist constitutes a separate violation. The department shall be entitled to recover the costs of investigation and prosecution in addition to the fine levied pursuant to the citation. Service of a citation may be made by personal service or by mail to the subject at the subject’s last known address or place of practice. If the department is required to seek enforcement of the cease and desist or agency order, it shall be entitled to collect its attorney’s fees and costs.

(c) In addition to or in lieu of any other administrative remedy, the department may seek the imposition of a civil penalty through the circuit court for any violation for which the department may issue a notice to cease and desist. The civil penalty shall be no less than $500 and no more than $5,000 for each offense. The court may also award to the prevailing party court costs and reasonable attorney fees and, in the event the department prevails, may also award reasonable costs of investigation and prosecution.

(d) In addition to the administrative and civil remedies under paragraphs (b) and (c) and in addition to the criminal violations and penalties listed in the individual health care practice acts:

1. It is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, to practice, attempt to practice, or offer to practice a health care profession without an active, valid Florida license to practice that profession. Practicing without an active, valid license also includes practicing on a suspended, revoked, or void license, but does not include practicing, attempting to practice, or offering to practice with an inactive or delinquent license for a period of up to 12 months which is addressed in subparagraph 3. Applying for employment for a position that requires a license without notifying the employer that the person does not currently possess a valid, active license to practice that profession shall be deemed to be an attempt or offer to practice that health care profession without a license. Holding oneself out, regardless of the means of communication, as able to practice a health care profession or as able to provide services that require a health care license shall be deemed to be an attempt or offer to practice such profession without a license. The minimum penalty for violating this subparagraph shall be a fine of $1,000 and a minimum mandatory period of incarceration of 1 year.

2. It is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, to practice a health care profession without an active, valid Florida license to practice that profession when such practice results in serious bodily injury. For purposes of this section, “serious bodily injury” means death; brain or spinal damage; disfigurement; fracture or dislocation of bones or joints; limitation of neurological, physical, or sensory function; or any condition that required subsequent surgical repair. The minimum penalty for violating this subparagraph shall be a fine of $1,000 and a minimum mandatory period of incarceration of 1 year.

3. It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, to practice, attempt to practice, or offer to practice a health care profession with an inactive or delinquent license for any period of time up to 12 months. However, practicing, attempting to practice, or offering to practice a health care profession when that person’s license has been inactive or delinquent for a period of time of 12 months or more shall be a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The minimum penalty for violating this subparagraph shall be a term of imprisonment of 30 days and a fine of $500.

(3) Because all enforcement costs should be covered by professions regulated by the department, the department shall impose, upon initial licensure and each licensure renewal, a special fee of $5 per licensee to fund efforts to combat unlicensed activity. Such fee shall be in addition to all other fees collected from each licensee. The department shall make direct charges to the Medical Quality Assurance Trust Fund by profession. The department shall seek board advice regarding enforcement methods and strategies. The department shall directly credit the Medical Quality Assurance Trust Fund, by profession, with the revenues received from the department’s efforts to enforce licensure provisions. The department shall include all financial and statistical data resulting from unlicensed activity enforcement as a separate category in the quarterly management report provided for in s. 456.025. For an unlicensed activity account, a balance which remains at the end of a renewal cycle may, with concurrence of the applicable board and the department, be transferred to the operating fund account of that profession. The department shall also use these funds to inform and educate consumers generally on the importance of using licensed health care practitioners.

(4) The provisions of this section apply only to health care professional practice acts administered by the department.

(5) Nothing herein shall be construed to limit or restrict the sale, use, or recommendation of the use of a dietary supplement, as defined by the Food, Drug, and Cosmetic Act, 21 U.S.C. s. 321, so long as the person selling, using, or recommending the dietary supplement does so in compliance with federal and state law.

History.—s. 73, ch. 97-261; s. 84, ch. 2000-160; s. 35, ch. 2000-318; s. 54, ch. 2001-277.

Note.—Former s. 455.637.



456.066 - Prosecution of criminal violations.

456.066 Prosecution of criminal violations.—The department or the appropriate board shall report any criminal violation of any statute relating to the practice of a profession regulated by the department or appropriate board to the proper prosecuting authority for prompt prosecution.

History.—s. 72, ch. 97-261; s. 85, ch. 2000-160.

Note.—Former s. 455.634.



456.067 - Penalty for giving false information.

456.067 Penalty for giving false information.—In addition to, or in lieu of, any other discipline imposed pursuant to s. 456.072, the act of knowingly giving false information in the course of applying for or obtaining a license from the department, or any board thereunder, with intent to mislead a public servant in the performance of his or her official duties, or the act of attempting to obtain or obtaining a license from the department, or any board thereunder, to practice a profession by knowingly misleading statements or knowing misrepresentations constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 71, ch. 97-261; s. 24, ch. 99-7; s. 86, ch. 2000-160; s. 27, ch. 2000-318.

Note.—Former s. 455.631.



456.068 - Toll-free telephone number for reporting of complaints.

456.068 Toll-free telephone number for reporting of complaints.—The Agency for Health Care Administration shall establish a toll-free telephone number for public reporting of complaints relating to medical treatment or services provided by health care professionals.

History.—s. 148, ch. 97-237; s. 24, ch. 97-273; s. 87, ch. 2000-160.

Note.—Former s. 455.699.



456.069 - Authority to inspect.

456.069 Authority to inspect.—In addition to the authority specified in s. 465.017, duly authorized agents and employees of the department shall have the power to inspect in a lawful manner at all reasonable hours:

(1) Any pharmacy; or

(2) Any establishment at which the services of a licensee authorized to prescribe controlled substances specified in chapter 893 are offered,

for the purpose of determining if any of the provisions of this chapter or any practice act of a profession or any rule adopted thereunder is being violated; or for the purpose of securing such other evidence as may be needed for prosecution.

History.—s. 86, ch. 97-261; s. 88, ch. 2000-160.

Note.—Former s. 455.681.



456.071 - Power to administer oaths, take depositions, and issue subpoenas.

456.071 Power to administer oaths, take depositions, and issue subpoenas.—For the purpose of any investigation or proceeding conducted by the department, the department shall have the power to administer oaths, take depositions, make inspections when authorized by statute, issue subpoenas which shall be supported by affidavit, serve subpoenas and other process, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence. The department shall exercise this power on its own initiative or whenever requested by a board or the probable cause panel of any board. Challenges to, and enforcement of, the subpoenas and orders shall be handled as provided in s. 120.569.

History.—s. 65, ch. 97-261; s. 89, ch. 2000-160.

Note.—Former s. 455.611.



456.072 - Grounds for discipline; penalties; enforcement.

456.072 Grounds for discipline; penalties; enforcement.—

(1) The following acts shall constitute grounds for which the disciplinary actions specified in subsection (2) may be taken:

(a) Making misleading, deceptive, or fraudulent representations in or related to the practice of the licensee’s profession.

(b) Intentionally violating any rule adopted by the board or the department, as appropriate.

(c) Being convicted or found guilty of, or entering a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction which relates to the practice of, or the ability to practice, a licensee’s profession.

(d) Using a Class III or a Class IV laser device or product, as defined by federal regulations, without having complied with the rules adopted under s. 501.122(2) governing the registration of the devices.

(e) Failing to comply with the educational course requirements for human immunodeficiency virus and acquired immune deficiency syndrome.

(f) Having a license or the authority to practice any regulated profession revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of any jurisdiction, including its agencies or subdivisions, for a violation that would constitute a violation under Florida law. The licensing authority’s acceptance of a relinquishment of licensure, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of charges against the license, shall be construed as action against the license.

(g) Having been found liable in a civil proceeding for knowingly filing a false report or complaint with the department against another licensee.

(h) Attempting to obtain, obtaining, or renewing a license to practice a profession by bribery, by fraudulent misrepresentation, or through an error of the department or the board.

(i) Except as provided in s. 465.016, failing to report to the department any person who the licensee knows is in violation of this chapter, the chapter regulating the alleged violator, or the rules of the department or the board.

(j) Aiding, assisting, procuring, employing, or advising any unlicensed person or entity to practice a profession contrary to this chapter, the chapter regulating the profession, or the rules of the department or the board.

(k) Failing to perform any statutory or legal obligation placed upon a licensee. For purposes of this section, failing to repay a student loan issued or guaranteed by the state or the Federal Government in accordance with the terms of the loan or failing to comply with service scholarship obligations shall be considered a failure to perform a statutory or legal obligation, and the minimum disciplinary action imposed shall be a suspension of the license until new payment terms are agreed upon or the scholarship obligation is resumed, followed by probation for the duration of the student loan or remaining scholarship obligation period, and a fine equal to 10 percent of the defaulted loan amount. Fines collected shall be deposited into the Medical Quality Assurance Trust Fund.

(l) Making or filing a report which the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, or willfully impeding or obstructing another person to do so. Such reports or records shall include only those that are signed in the capacity of a licensee.

(m) Making deceptive, untrue, or fraudulent representations in or related to the practice of a profession or employing a trick or scheme in or related to the practice of a profession.

(n) Exercising influence on the patient or client for the purpose of financial gain of the licensee or a third party.

(o) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities the licensee knows, or has reason to know, the licensee is not competent to perform.

(p) Delegating or contracting for the performance of professional responsibilities by a person when the licensee delegating or contracting for performance of the responsibilities knows, or has reason to know, the person is not qualified by training, experience, and authorization when required to perform them.

(q) Violating a lawful order of the department or the board, or failing to comply with a lawfully issued subpoena of the department.

(r) Improperly interfering with an investigation or inspection authorized by statute, or with any disciplinary proceeding.

(s) Failing to comply with the educational course requirements for domestic violence.

(t) Failing to identify through written notice, which may include the wearing of a name tag, or orally to a patient the type of license under which the practitioner is practicing. Any advertisement for health care services naming the practitioner must identify the type of license the practitioner holds. This paragraph does not apply to a practitioner while the practitioner is providing services in a facility licensed under chapter 394, chapter 395, chapter 400, or chapter 429. Each board, or the department where there is no board, is authorized by rule to determine how its practitioners may comply with this disclosure requirement.

(u) Failing to comply with the requirements of ss. 381.026 and 381.0261 to provide patients with information about their patient rights and how to file a patient complaint.

(v) Engaging or attempting to engage in sexual misconduct as defined and prohibited in s. 456.063(1).

(w) Failing to comply with the requirements for profiling and credentialing, including, but not limited to, failing to provide initial information, failing to timely provide updated information, or making misleading, untrue, deceptive, or fraudulent representations on a profile, credentialing, or initial or renewal licensure application.

(x) Failing to report to the board, or the department if there is no board, in writing within 30 days after the licensee has been convicted or found guilty of, or entered a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction. Convictions, findings, adjudications, and pleas entered into prior to the enactment of this paragraph must be reported in writing to the board, or department if there is no board, on or before October 1, 1999.

(y) Using information about people involved in motor vehicle accidents which has been derived from accident reports made by law enforcement officers or persons involved in accidents under s. 316.066, or using information published in a newspaper or other news publication or through a radio or television broadcast that has used information gained from such reports, for the purposes of commercial or any other solicitation whatsoever of the people involved in the accidents.

(z) Being unable to practice with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition. In enforcing this paragraph, the department shall have, upon a finding of the State Surgeon General or the State Surgeon General’s designee that probable cause exists to believe that the licensee is unable to practice because of the reasons stated in this paragraph, the authority to issue an order to compel a licensee to submit to a mental or physical examination by physicians designated by the department. If the licensee refuses to comply with the order, the department’s order directing the examination may be enforced by filing a petition for enforcement in the circuit court where the licensee resides or does business. The department shall be entitled to the summary procedure provided in s. 51.011. A licensee or certificateholder affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that he or she can resume the competent practice of his or her profession with reasonable skill and safety to patients.

(aa) Testing positive for any drug, as defined in s. 112.0455, on any confirmed preemployment or employer-ordered drug screening when the practitioner does not have a lawful prescription and legitimate medical reason for using the drug.

(bb) Performing or attempting to perform health care services on the wrong patient, a wrong-site procedure, a wrong procedure, or an unauthorized procedure or a procedure that is medically unnecessary or otherwise unrelated to the patient’s diagnosis or medical condition. For the purposes of this paragraph, performing or attempting to perform health care services includes the preparation of the patient.

(cc) Leaving a foreign body in a patient, such as a sponge, clamp, forceps, surgical needle, or other paraphernalia commonly used in surgical, examination, or other diagnostic procedures. For the purposes of this paragraph, it shall be legally presumed that retention of a foreign body is not in the best interest of the patient and is not within the standard of care of the profession, regardless of the intent of the professional.

(dd) Violating any provision of this chapter, the applicable practice act, or any rules adopted pursuant thereto.

(ee) With respect to making a personal injury protection claim as required by s. 627.736, intentionally submitting a claim, statement, or bill that has been “upcoded” as defined in s. 627.732.

(ff) With respect to making a personal injury protection claim as required by s. 627.736, intentionally submitting a claim, statement, or bill for payment of services that were not rendered.

(gg) Engaging in a pattern of practice when prescribing medicinal drugs or controlled substances which demonstrates a lack of reasonable skill or safety to patients, a violation of any provision of this chapter, a violation of the applicable practice act, or a violation of any rules adopted under this chapter or the applicable practice act of the prescribing practitioner. Notwithstanding s. 456.073(13), the department may initiate an investigation and establish such a pattern from billing records, data, or any other information obtained by the department.

(hh) Being terminated from a treatment program for impaired practitioners, which is overseen by an impaired practitioner consultant as described in s. 456.076, for failure to comply, without good cause, with the terms of the monitoring or treatment contract entered into by the licensee, or for not successfully completing any drug treatment or alcohol treatment program.

(ii) Being convicted of, or entering a plea of guilty or nolo contendere to, any misdemeanor or felony, regardless of adjudication, under 18 U.S.C. s. 669, ss. 285-287, s. 371, s. 1001, s. 1035, s. 1341, s. 1343, s. 1347, s. 1349, or s. 1518, or 42 U.S.C. ss. 1320a-7b, relating to the Medicaid program.

(jj) Failing to remit the sum owed to the state for an overpayment from the Medicaid program pursuant to a final order, judgment, or stipulation or settlement.

(kk) Being terminated from the state Medicaid program pursuant to s. 409.913, any other state Medicaid program, or the federal Medicare program, unless eligibility to participate in the program from which the practitioner was terminated has been restored.

(ll) Being convicted of, or entering a plea of guilty or nolo contendere to, any misdemeanor or felony, regardless of adjudication, a crime in any jurisdiction which relates to health care fraud.

(mm) Failure to comply with controlled substance prescribing requirements of s. 456.44.

(nn) Violating any of the provisions of s. 790.338.

(oo) Willfully failing to comply with s. 627.64194 or s. 641.513 with such frequency as to indicate a general business practice.

(2) When the board, or the department when there is no board, finds any person guilty of the grounds set forth in subsection (1) or of any grounds set forth in the applicable practice act, including conduct constituting a substantial violation of subsection (1) or a violation of the applicable practice act which occurred prior to obtaining a license, it may enter an order imposing one or more of the following penalties:

(a) Refusal to certify, or to certify with restrictions, an application for a license.

(b) Suspension or permanent revocation of a license.

(c) Restriction of practice or license, including, but not limited to, restricting the licensee from practicing in certain settings, restricting the licensee to work only under designated conditions or in certain settings, restricting the licensee from performing or providing designated clinical and administrative services, restricting the licensee from practicing more than a designated number of hours, or any other restriction found to be necessary for the protection of the public health, safety, and welfare.

(d) Imposition of an administrative fine not to exceed $10,000 for each count or separate offense. If the violation is for fraud or making a false or fraudulent representation, the board, or the department if there is no board, must impose a fine of $10,000 per count or offense.

(e) Issuance of a reprimand or letter of concern.

(f) Placement of the licensee on probation for a period of time and subject to such conditions as the board, or the department when there is no board, may specify. Those conditions may include, but are not limited to, requiring the licensee to undergo treatment, attend continuing education courses, submit to be reexamined, work under the supervision of another licensee, or satisfy any terms which are reasonably tailored to the violations found.

(g) Corrective action.

(h) Imposition of an administrative fine in accordance with s. 381.0261 for violations regarding patient rights.

(i) Refund of fees billed and collected from the patient or a third party on behalf of the patient.

(j) Requirement that the practitioner undergo remedial education.

In determining what action is appropriate, the board, or department when there is no board, must first consider what sanctions are necessary to protect the public or to compensate the patient. Only after those sanctions have been imposed may the disciplining authority consider and include in the order requirements designed to rehabilitate the practitioner. All costs associated with compliance with orders issued under this subsection are the obligation of the practitioner.

(3)(a) Notwithstanding subsection (2), if the ground for disciplinary action is the first-time failure of the licensee to satisfy continuing education requirements established by the board, or by the department if there is no board, the board or department, as applicable, shall issue a citation in accordance with s. 456.077 and assess a fine, as determined by the board or department by rule. In addition, for each hour of continuing education not completed or completed late, the board or department, as applicable, may require the licensee to take 1 additional hour of continuing education for each hour not completed or completed late.

(b) Notwithstanding subsection (2), if the ground for disciplinary action is the first-time violation of a practice act for unprofessional conduct, as used in ss. 464.018(1)(h), 467.203(1)(f), 468.365(1)(f), and 478.52(1)(f), and no actual harm to the patient occurred, the board or department, as applicable, shall issue a citation in accordance with s. 456.077 and assess a penalty as determined by rule of the board or department.

(4) In addition to any other discipline imposed through final order, or citation, entered on or after July 1, 2001, under this section or discipline imposed through final order, or citation, entered on or after July 1, 2001, for a violation of any practice act, the board, or the department when there is no board, shall assess costs related to the investigation and prosecution of the case. The costs related to the investigation and prosecution include, but are not limited to, salaries and benefits of personnel, costs related to the time spent by the attorney and other personnel working on the case, and any other expenses incurred by the department for the case. The board, or the department when there is no board, shall determine the amount of costs to be assessed after its consideration of an affidavit of itemized costs and any written objections thereto. In any case where the board or the department imposes a fine or assessment and the fine or assessment is not paid within a reasonable time, the reasonable time to be prescribed in the rules of the board, or the department when there is no board, or in the order assessing the fines or costs, the department or the Department of Legal Affairs may contract for the collection of, or bring a civil action to recover, the fine or assessment.

(5) In addition to, or in lieu of, any other remedy or criminal prosecution, the department may file a proceeding in the name of the state seeking issuance of an injunction or a writ of mandamus against any person who violates any of the provisions of this chapter, or any provision of law with respect to professions regulated by the department, or any board therein, or the rules adopted pursuant thereto.

(6) If the board, or the department when there is no board, determines that revocation of a license is the appropriate penalty, the revocation shall be permanent. However, the board may establish by rule requirements for reapplication by applicants whose licenses have been permanently revoked. The requirements may include, but are not limited to, satisfying current requirements for an initial license.

(7) Notwithstanding subsection (2), upon a finding that a physician has prescribed or dispensed a controlled substance, or caused a controlled substance to be prescribed or dispensed, in a manner that violates the standard of practice set forth in s. 458.331(1)(q) or (t), s. 459.015(1)(t) or (x), s. 461.013(1)(o) or (s), or s. 466.028(1)(p) or (x), or that an advanced registered nurse practitioner has prescribed or dispensed a controlled substance, or caused a controlled substance to be prescribed or dispensed, in a manner that violates the standard of practice set forth in s. 464.018(1)(n) or (p)6., the physician or advanced registered nurse practitioner shall be suspended for a period of not less than 6 months and pay a fine of not less than $10,000 per count. Repeated violations shall result in increased penalties.

(8) The purpose of this section is to facilitate uniform discipline for those actions made punishable under this section and, to this end, a reference to this section constitutes a general reference under the doctrine of incorporation by reference.

History.—s. 69, ch. 97-261; s. 84, ch. 99-397; s. 90, ch. 2000-160; s. 26, ch. 2000-318; s. 71, ch. 2001-277; s. 2, ch. 2002-254; s. 6, ch. 2003-411; s. 19, ch. 2003-416; s. 10, ch. 2004-344; s. 1, ch. 2005-240; s. 2, ch. 2006-207; s. 111, ch. 2007-5; s. 64, ch. 2008-6; s. 25, ch. 2009-223; s. 3, ch. 2011-112; s. 1, ch. 2011-141; s. 8, ch. 2016-222; ss. 5, 23, ch. 2016-224.

Note.—Former s. 455.624.



456.0721 - Practitioners in default on student loan or scholarship obligations; investigation; report.

456.0721 Practitioners in default on student loan or scholarship obligations; investigation; report.—The Department of Health shall obtain from the United States Department of Health and Human Services information necessary to investigate and prosecute health care practitioners for failing to repay a student loan or comply with scholarship service obligations pursuant to s. 456.072(1)(k). The department shall obtain from the United States Department of Health and Human Services a list of default health care practitioners each month, along with the information necessary to investigate a complaint in accordance with s. 456.073. The department may obtain evidence to support the investigation and prosecution from any financial institution or educational institution involved in providing the loan or education to the practitioner. The department shall report to the Legislature as part of the annual report required by s. 456.026, the number of practitioners in default, along with the results of the department’s investigations and prosecutions, and the amount of fines collected from practitioners prosecuted for violating s. 456.072(1)(k).

History.—s. 3, ch. 2002-254.



456.073 - Disciplinary proceedings.

456.073 Disciplinary proceedings.—Disciplinary proceedings for each board shall be within the jurisdiction of the department.

(1) The department, for the boards under its jurisdiction, shall cause to be investigated any complaint that is filed before it if the complaint is in writing, signed by the complainant, and legally sufficient. A complaint filed by a state prisoner against a health care practitioner employed by or otherwise providing health care services within a facility of the Department of Corrections is not legally sufficient unless there is a showing that the prisoner complainant has exhausted all available administrative remedies within the state correctional system before filing the complaint. However, if the Department of Health determines after a preliminary inquiry of a state prisoner’s complaint that the practitioner may present a serious threat to the health and safety of any individual who is not a state prisoner, the Department of Health may determine legal sufficiency and proceed with discipline. The Department of Health shall be notified within 15 days after the Department of Corrections disciplines or allows a health care practitioner to resign for an offense related to the practice of his or her profession. A complaint is legally sufficient if it contains ultimate facts that show that a violation of this chapter, of any of the practice acts relating to the professions regulated by the department, or of any rule adopted by the department or a regulatory board in the department has occurred. In order to determine legal sufficiency, the department may require supporting information or documentation. The department may investigate, and the department or the appropriate board may take appropriate final action on, a complaint even though the original complainant withdraws it or otherwise indicates a desire not to cause the complaint to be investigated or prosecuted to completion. The department may investigate an anonymous complaint if the complaint is in writing and is legally sufficient, if the alleged violation of law or rules is substantial, and if the department has reason to believe, after preliminary inquiry, that the violations alleged in the complaint are true. The department may investigate a complaint made by a confidential informant if the complaint is legally sufficient, if the alleged violation of law or rule is substantial, and if the department has reason to believe, after preliminary inquiry, that the allegations of the complainant are true. The department may initiate an investigation if it has reasonable cause to believe that a licensee or a group of licensees has violated a Florida statute, a rule of the department, or a rule of a board. Notwithstanding subsection (13), the department may investigate information filed pursuant to s. 456.041(4) relating to liability actions with respect to practitioners licensed under chapter 458 or chapter 459 which have been reported under s. 456.049 or s. 627.912 within the previous 6 years for any paid claim that exceeds $50,000. Except as provided in ss. 458.331(9), 459.015(9), 460.413(5), and 461.013(6), when an investigation of any subject is undertaken, the department shall promptly furnish to the subject or the subject’s attorney a copy of the complaint or document that resulted in the initiation of the investigation. The subject may submit a written response to the information contained in such complaint or document within 20 days after service to the subject of the complaint or document. The subject’s written response shall be considered by the probable cause panel. The right to respond does not prohibit the issuance of a summary emergency order if necessary to protect the public. However, if the State Surgeon General, or the State Surgeon General’s designee, and the chair of the respective board or the chair of its probable cause panel agree in writing that such notification would be detrimental to the investigation, the department may withhold notification. The department may conduct an investigation without notification to any subject if the act under investigation is a criminal offense.

(2) The department shall allocate sufficient and adequately trained staff to expeditiously and thoroughly determine legal sufficiency and investigate all legally sufficient complaints. For purposes of this section, it is the intent of the Legislature that the term “expeditiously” means that the department complete the report of its initial investigative findings and recommendations concerning the existence of probable cause within 6 months after its receipt of the complaint. The failure of the department, for disciplinary cases under its jurisdiction, to comply with the time limits of this section while investigating a complaint against a licensee constitutes harmless error in any subsequent disciplinary action unless a court finds that either the fairness of the proceeding or the correctness of the action may have been impaired by a material error in procedure or a failure to follow prescribed procedure. When its investigation is complete and legally sufficient, the department shall prepare and submit to the probable cause panel of the appropriate regulatory board the investigative report of the department. The report shall contain the investigative findings and the recommendations of the department concerning the existence of probable cause. The department shall not recommend a letter of guidance in lieu of finding probable cause if the subject has already been issued a letter of guidance for a related offense. At any time after legal sufficiency is found, the department may dismiss any case, or any part thereof, if the department determines that there is insufficient evidence to support the prosecution of allegations contained therein. The department shall provide a detailed report to the appropriate probable cause panel prior to dismissal of any case or part thereof, and to the subject of the complaint after dismissal of any case or part thereof, under this section. For cases dismissed prior to a finding of probable cause, such report is confidential and exempt from s. 119.07(1). The probable cause panel shall have access, upon request, to the investigative files pertaining to a case prior to dismissal of such case. If the department dismisses a case, the probable cause panel may retain independent legal counsel, employ investigators, and continue the investigation and prosecution of the case as it deems necessary.

(3) As an alternative to the provisions of subsections (1) and (2), when a complaint is received, the department may provide a licensee with a notice of noncompliance for an initial offense of a minor violation. Each board, or the department if there is no board, shall establish by rule those minor violations under this provision which do not endanger the public health, safety, and welfare and which do not demonstrate a serious inability to practice the profession. Failure of a licensee to take action in correcting the violation within 15 days after notice may result in the institution of regular disciplinary proceedings.

(4) The determination as to whether probable cause exists shall be made by majority vote of a probable cause panel of the board, or by the department, as appropriate. Each regulatory board shall provide by rule that the determination of probable cause shall be made by a panel of its members or by the department. Each board may provide by rule for multiple probable cause panels composed of at least two members. Each board may provide by rule that one or more members of the panel or panels may be a former board member. The length of term or repetition of service of any such former board member on a probable cause panel may vary according to the direction of the board when authorized by board rule. Any probable cause panel must include one of the board’s former or present consumer members, if one is available, is willing to serve, and is authorized to do so by the board chair. Any probable cause panel must include a present board member. Any probable cause panel must include a former or present professional board member. However, any former professional board member serving on the probable cause panel must hold an active valid license for that profession. All proceedings of the panel are exempt from s. 286.011 until 10 days after probable cause has been found to exist by the panel or until the subject of the investigation waives his or her privilege of confidentiality. The probable cause panel may make a reasonable request, and upon such request the department shall provide such additional investigative information as is necessary to the determination of probable cause. A request for additional investigative information shall be made within 15 days from the date of receipt by the probable cause panel of the investigative report of the department or the agency. The probable cause panel or the department, as may be appropriate, shall make its determination of probable cause within 30 days after receipt by it of the final investigative report of the department. The State Surgeon General may grant extensions of the 15-day and the 30-day time limits. In lieu of a finding of probable cause, the probable cause panel, or the department if there is no board, may issue a letter of guidance to the subject. If, within the 30-day time limit, as may be extended, the probable cause panel does not make a determination regarding the existence of probable cause or does not issue a letter of guidance in lieu of a finding of probable cause, the department must make a determination regarding the existence of probable cause within 10 days after the expiration of the time limit. If the probable cause panel finds that probable cause exists, it shall direct the department to file a formal complaint against the licensee. The department shall follow the directions of the probable cause panel regarding the filing of a formal complaint. If directed to do so, the department shall file a formal complaint against the subject of the investigation and prosecute that complaint pursuant to chapter 120. However, the department may decide not to prosecute the complaint if it finds that probable cause has been improvidently found by the panel. In such cases, the department shall refer the matter to the board. The board may then file a formal complaint and prosecute the complaint pursuant to chapter 120. The department shall also refer to the board any investigation or disciplinary proceeding not before the Division of Administrative Hearings pursuant to chapter 120 or otherwise completed by the department within 1 year after the filing of a complaint. The department, for disciplinary cases under its jurisdiction, must establish a uniform reporting system to quarterly refer to each board the status of any investigation or disciplinary proceeding that is not before the Division of Administrative Hearings or otherwise completed by the department within 1 year after the filing of the complaint. Annually, the department, in consultation with the applicable probable cause panel, must establish a plan to expedite or otherwise close any investigation or disciplinary proceeding that is not before the Division of Administrative Hearings or otherwise completed by the department within 1 year after the filing of the complaint. A probable cause panel or a board may retain independent legal counsel, employ investigators, and continue the investigation as it deems necessary; all costs thereof shall be paid from a trust fund used by the department to implement this chapter. All proceedings of the probable cause panel are exempt from s. 120.525.

(5) A formal hearing before an administrative law judge from the Division of Administrative Hearings shall be held pursuant to chapter 120 if there are any disputed issues of material fact. The determination of whether or not a licensee has violated the laws and rules regulating the profession, including a determination of the reasonable standard of care, is a conclusion of law to be determined by the board, or department when there is no board, and is not a finding of fact to be determined by an administrative law judge. The administrative law judge shall issue a recommended order pursuant to chapter 120. Notwithstanding s. 120.569(2), the department shall notify the division within 45 days after receipt of a petition or request for a formal hearing.

(6) The appropriate board, with those members of the panel, if any, who reviewed the investigation pursuant to subsection (4) being excused, or the department when there is no board, shall determine and issue the final order in each disciplinary case. Such order shall constitute final agency action. Any consent order or agreed-upon settlement shall be subject to the approval of the department.

(7) The department shall have standing to seek judicial review of any final order of the board, pursuant to s. 120.68.

(8) Any proceeding for the purpose of summary suspension of a license, or for the restriction of the license, of a licensee pursuant to s. 120.60(6) shall be conducted by the State Surgeon General or his or her designee, as appropriate, who shall issue the final summary order.

(9)(a) The department shall periodically notify the person who filed the complaint, as well as the patient or the patient’s legal representative, of the status of the investigation, indicating whether probable cause has been found and the status of any civil action or administrative proceeding or appeal.

(b) In any disciplinary case for which probable cause has been found, the department shall provide to the person who filed the complaint a copy of the administrative complaint and:

1. A written explanation of how an administrative complaint is resolved by the disciplinary process.

2. A written explanation of how and when the person may participate in the disciplinary process.

3. A written notice of any hearing before the Division of Administrative Hearings or the regulatory board at which final agency action may be taken.

(c) In any disciplinary case for which probable cause is not found, the department shall so inform the person who filed the complaint and notify that person that he or she may, within 60 days, provide any additional information to the department which may be relevant to the decision. To facilitate the provision of additional information, the person who filed the complaint may receive, upon request, a copy of the department’s expert report that supported the recommendation for closure, if such a report was relied upon by the department. In no way does this require the department to procure an expert opinion or report if none was used. Additionally, the identity of the expert shall remain confidential. In any administrative proceeding under s. 120.57, the person who filed the disciplinary complaint shall have the right to present oral or written communication relating to the alleged disciplinary violations or to the appropriate penalty.

1(10) The complaint and all information obtained pursuant to the investigation by the department are confidential and exempt from s. 119.07(1) until 10 days after probable cause has been found to exist by the probable cause panel or by the department, or until the regulated professional or subject of the investigation waives his or her privilege of confidentiality, whichever occurs first. Upon completion of the investigation and a recommendation by the department to find probable cause, and pursuant to a written request by the subject or the subject’s attorney, the department shall provide the subject an opportunity to inspect the investigative file or, at the subject’s expense, forward to the subject a copy of the investigative file. Notwithstanding s. 456.057, the subject may inspect or receive a copy of any expert witness report or patient record connected with the investigation if the subject agrees in writing to maintain the confidentiality of any information received under this subsection until 10 days after probable cause is found and to maintain the confidentiality of patient records pursuant to s. 456.057. The subject may file a written response to the information contained in the investigative file. Such response must be filed within 20 days of mailing by the department, unless an extension of time has been granted by the department. This subsection does not prohibit the department from providing such information to any law enforcement agency or to any other regulatory agency.

(11) A privilege against civil liability is hereby granted to any complainant or any witness with regard to information furnished with respect to any investigation or proceeding pursuant to this section, unless the complainant or witness acted in bad faith or with malice in providing such information.

(12)(a) No person who reports in any capacity, whether or not required by law, information to the department with regard to the incompetence, impairment, or unprofessional conduct of any health care provider licensed under chapter 458, chapter 459, chapter 460, chapter 461, chapter 462, chapter 463, chapter 464, chapter 465, or chapter 466 shall be held liable in any civil action for reporting against such health care provider if such person acts without intentional fraud or malice.

(b) No facility licensed under chapter 395, health maintenance organization certificated under part I of chapter 641, physician licensed under chapter 458, or osteopathic physician licensed under chapter 459 shall discharge, threaten to discharge, intimidate, or coerce any employee or staff member by reason of such employee’s or staff member’s report to the department about a physician licensed under chapter 458, chapter 459, chapter 460, chapter 461, or chapter 466 who may be guilty of incompetence, impairment, or unprofessional conduct so long as such report is given without intentional fraud or malice.

(c) In any civil suit brought outside the protections of paragraphs (a) and (b) in which intentional fraud or malice is alleged, the person alleging intentional fraud or malice shall be liable for all court costs and for the other party’s reasonable attorney’s fees if intentional fraud or malice is not proved.

(13) Notwithstanding any provision of law to the contrary, an administrative complaint against a licensee shall be filed within 6 years after the time of the incident or occurrence giving rise to the complaint against the licensee. If such incident or occurrence involved criminal actions, diversion of controlled substances, sexual misconduct, or impairment by the licensee, this subsection does not apply to bar initiation of an investigation or filing of an administrative complaint beyond the 6-year timeframe. In those cases covered by this subsection in which it can be shown that fraud, concealment, or intentional misrepresentation of fact prevented the discovery of the violation of law, the period of limitations is extended forward, but in no event to exceed 12 years after the time of the incident or occurrence.

History.—s. 68, ch. 97-261; s. 23, ch. 99-7; s. 114, ch. 2000-153; s. 91, ch. 2000-160; ss. 14, 72, ch. 2001-277; s. 5, ch. 2002-254; s. 1, ch. 2003-27; s. 20, ch. 2003-416; s. 65, ch. 2008-6; s. 1, ch. 2016-139.

1Note.—Section 1, ch. 2016-139, amended subsection (10), effective “December 31, 2018, or upon enactment of the Nurse Licensure Compact into law by 26 states, whichever occurs first.” When s. 1, ch. 2016-139, takes effect, subsection (10) will read:

(10) The complaint and all information obtained pursuant to the investigation by the department are confidential and exempt from s. 119.07(1) until 10 days after probable cause has been found to exist by the probable cause panel or by the department, or until the regulated professional or subject of the investigation waives his or her privilege of confidentiality, whichever occurs first. The department shall report any significant investigation information relating to a nurse holding a multistate license to the coordinated licensure information system pursuant to s. 464.0095. Upon completion of the investigation and a recommendation by the department to find probable cause, and pursuant to a written request by the subject or the subject’s attorney, the department shall provide the subject an opportunity to inspect the investigative file or, at the subject’s expense, forward to the subject a copy of the investigative file. Notwithstanding s. 456.057, the subject may inspect or receive a copy of any expert witness report or patient record connected with the investigation if the subject agrees in writing to maintain the confidentiality of any information received under this subsection until 10 days after probable cause is found and to maintain the confidentiality of patient records pursuant to s. 456.057. The subject may file a written response to the information contained in the investigative file. Such response must be filed within 20 days of mailing by the department, unless an extension of time has been granted by the department. This subsection does not prohibit the department from providing such information to any law enforcement agency or to any other regulatory agency.

Note.—Former s. 455.621.



456.074 - Certain health care practitioners; immediate suspension of license.

456.074 Certain health care practitioners; immediate suspension of license.—

(1) The department shall issue an emergency order suspending the license of any person licensed under chapter 458, chapter 459, chapter 460, chapter 461, chapter 462, chapter 463, chapter 464, chapter 465, chapter 466, or chapter 484 who pleads guilty to, is convicted or found guilty of, or who enters a plea of nolo contendere to, regardless of adjudication, to:

(a) A felony under chapter 409, chapter 817, or chapter 893 or under 21 U.S.C. ss. 801-970 or under 42 U.S.C. ss. 1395-1396; or

(b) A misdemeanor or felony under 18 U.S.C. s. 669, ss. 285-287, s. 371, s. 1001, s. 1035, s. 1341, s. 1343, s. 1347, s. 1349, or s. 1518 or 42 U.S.C. ss. 1320a-7b, relating to the Medicaid program.

(2) If the board has previously found any physician or osteopathic physician in violation of the provisions of s. 458.331(1)(t) or s. 459.015(1)(x), in regard to her or his treatment of three or more patients, and the probable cause panel of the board finds probable cause of an additional violation of that section, then the State Surgeon General shall review the matter to determine if an emergency suspension or restriction order is warranted. Nothing in this section shall be construed so as to limit the authority of the State Surgeon General to issue an emergency order.

(3) The department may issue an emergency order suspending or restricting the license of any health care practitioner as defined in s. 456.001(4) who tests positive for any drug on any government or private sector preemployment or employer-ordered confirmed drug test, as defined in s. 112.0455, when the practitioner does not have a lawful prescription and legitimate medical reason for using such drug. The practitioner shall be given 48 hours from the time of notification to the practitioner of the confirmed test result to produce a lawful prescription for the drug before an emergency order is issued.

(4) Upon receipt of information that a Florida-licensed health care practitioner has defaulted on a student loan issued or guaranteed by the state or the Federal Government, the department shall notify the licensee by certified mail that he or she shall be subject to immediate suspension of license unless, within 45 days after the date of mailing, the licensee provides proof that new payment terms have been agreed upon by all parties to the loan. The department shall issue an emergency order suspending the license of any licensee who, after 45 days following the date of mailing from the department, has failed to provide such proof. Production of such proof shall not prohibit the department from proceeding with disciplinary action against the licensee pursuant to s. 456.073.

(5) The department shall issue an emergency order suspending the license of a massage therapist or establishment as defined in chapter 480 upon receipt of information that the massage therapist, a person with an ownership interest in the establishment, or, for a corporation that has more than $250,000 of business assets in this state, the owner, officer, or individual directly involved in the management of the establishment has been convicted or found guilty of, or has entered a plea of guilty or nolo contendere to, regardless of adjudication, a violation of s. 796.07(2)(a) which is reclassified under s. 796.07(7) or a felony offense under any of the following provisions of state law or a similar provision in another jurisdiction:

(a) Section 787.01, relating to kidnapping.

(b) Section 787.02, relating to false imprisonment.

(c) Section 787.025, relating to luring or enticing a child.

(d) Section 787.06, relating to human trafficking.

(e) Section 787.07, relating to human smuggling.

(f) Section 794.011, relating to sexual battery.

(g) Section 794.08, relating to female genital mutilation.

(h) Former s. 796.03, relating to procuring a person under the age of 18 for prostitution.

(i) Former s. 796.035, relating to the selling or buying of minors into prostitution.

(j) Section 796.04, relating to forcing, compelling, or coercing another to become a prostitute.

(k) Section 796.05, relating to deriving support from the proceeds of prostitution.

(l) Section 796.07(4)(a)3., relating to a felony of the third degree for a third or subsequent violation of s. 796.07, relating to prohibiting prostitution and related acts.

(m) Section 800.04, relating to lewd or lascivious offenses committed upon or in the presence of persons less than 16 years of age.

(n) Section 825.1025(2)(b), relating to lewd or lascivious offenses committed upon or in the presence of an elderly or disabled person.

(o) Section 827.071, relating to sexual performance by a child.

(p) Section 847.0133, relating to the protection of minors.

(q) Section 847.0135, relating to computer pornography.

(r) Section 847.0138, relating to the transmission of material harmful to minors to a minor by electronic device or equipment.

(s) Section 847.0145, relating to the selling or buying of minors.

History.—s. 88, ch. 97-261; s. 25, ch. 99-7; s. 87, ch. 99-397; s. 92, ch. 2000-160; s. 73, ch. 2001-277; s. 1, ch. 2002-254; s. 66, ch. 2008-6; s. 26, ch. 2009-223; s. 2, ch. 2014-139; s. 55, ch. 2015-2; s. 54, ch. 2016-10; s. 4, ch. 2016-24.

Note.—Former s. 455.687.



456.075 - Criminal proceedings against licensees; appearances by department representatives.

456.075 Criminal proceedings against licensees; appearances by department representatives.—In any criminal proceeding against a person licensed by the department to practice a health care profession in this state, a representative of the department may voluntarily appear and furnish pertinent information, make recommendations regarding specific conditions of probation, or provide any other assistance necessary to promote justice or protect the public. The court may order a representative of the department to appear in any criminal proceeding if the crime charged is substantially related to the qualifications, functions, or duties of a health care professional licensed by the department.

History.—s. 1, ch. 2002-81.



456.076 - Treatment programs for impaired practitioners.

456.076 Treatment programs for impaired practitioners.—

(1) For professions that do not have impaired practitioner programs provided for in their practice acts, the department shall, by rule, designate approved impaired practitioner programs under this section. The department may adopt rules setting forth appropriate criteria for approval of treatment providers. The rules may specify the manner in which the consultant, retained as set forth in subsection (2), works with the department in intervention, requirements for evaluating and treating a professional, requirements for continued care of impaired professionals by approved treatment providers, continued monitoring by the consultant of the care provided by approved treatment providers regarding the professionals under their care, and requirements related to the consultant’s expulsion of professionals from the program.

(2)(a) The department shall retain one or more impaired practitioner consultants who are each licensees under the jurisdiction of the Division of Medical Quality Assurance within the department and who must be:

1. A practitioner or recovered practitioner licensed under chapter 458, chapter 459, or part I of chapter 464; or

2. An entity that employs:

a. A medical director who must be a practitioner or recovered practitioner licensed under chapter 458 or chapter 459; or

b. An executive director who must be a registered nurse or a recovered registered nurse licensed under part I of chapter 464.

(b) An entity retained as an impaired practitioner consultant under this section which employs a medical director or an executive director is not required to be licensed as a substance abuse provider or mental health treatment provider under chapter 394, chapter 395, or chapter 397 for purposes of providing services under this program.

(c)1. The consultant shall assist the probable cause panel and the department in carrying out the responsibilities of this section. This includes working with department investigators to determine whether a practitioner is, in fact, impaired.

2. The consultant may contract with a school or program to provide services to a student enrolled for the purpose of preparing for licensure as a health care practitioner as defined in this chapter or as a veterinarian under chapter 474 if the student is allegedly impaired as a result of the misuse or abuse of alcohol or drugs, or both, or due to a mental or physical condition. The department is not responsible for paying for the care provided by approved treatment providers or a consultant.

(d) A medical school accredited by the Liaison Committee on Medical Education or the Commission on Osteopathic College Accreditation, or another school providing for the education of students enrolled in preparation for licensure as a health care practitioner as defined in this chapter or a veterinarian under chapter 474 which is governed by accreditation standards requiring notice and the provision of due process procedures to students, is not liable in any civil action for referring a student to the consultant retained by the department or for disciplinary actions that adversely affect the status of a student when the disciplinary actions are instituted in reasonable reliance on the recommendations, reports, or conclusions provided by such consultant, if the school, in referring the student or taking disciplinary action, adheres to the due process procedures adopted by the applicable accreditation entities and if the school committed no intentional fraud in carrying out the provisions of this section.

(3) Each board and profession within the Division of Medical Quality Assurance may delegate to its chair or other designee its authority to determine, before certifying or declining to certify an application for licensure to the department, that an applicant for licensure under its jurisdiction may be impaired as a result of the misuse or abuse of alcohol or drugs, or both, or due to a mental or physical condition that could affect the applicant’s ability to practice with skill and safety. Upon such determination, the chair or other designee may refer the applicant to the consultant for an evaluation before the board certifies or declines to certify his or her application to the department. If the applicant agrees to be evaluated by the consultant, the department’s deadline for approving or denying the application pursuant to s. 120.60(1) is tolled until the evaluation is completed and the result of the evaluation and recommendation by the consultant is communicated to the board by the consultant. If the applicant declines to be evaluated by the consultant, the board shall certify or decline to certify the applicant’s application to the department notwithstanding the lack of an evaluation and recommendation by the consultant.

(4)(a) Whenever the department receives a written or oral legally sufficient complaint alleging that a licensee under the jurisdiction of the Division of Medical Quality Assurance within the department is impaired as a result of the misuse or abuse of alcohol or drugs, or both, or due to a mental or physical condition which could affect the licensee’s ability to practice with skill and safety, and no complaint against the licensee other than impairment exists, the reporting of such information shall not constitute grounds for discipline pursuant to s. 456.072 or the corresponding grounds for discipline within the applicable practice act if the probable cause panel of the appropriate board, or the department when there is no board, finds:

1. The licensee has acknowledged the impairment problem.

2. The licensee has voluntarily enrolled in an appropriate, approved treatment program.

3. The licensee has voluntarily withdrawn from practice or limited the scope of practice as required by the consultant, in each case, until such time as the panel, or the department when there is no board, is satisfied the licensee has successfully completed an approved treatment program.

4. The licensee has executed releases for medical records, authorizing the release of all records of evaluations, diagnoses, and treatment of the licensee, including records of treatment for emotional or mental conditions, to the consultant. The consultant shall make no copies or reports of records that do not regard the issue of the licensee’s impairment and his or her participation in a treatment program.

(b) If, however, the department has not received a legally sufficient complaint and the licensee agrees to withdraw from practice until such time as the consultant determines the licensee has satisfactorily completed an approved treatment program or evaluation, the probable cause panel, or the department when there is no board, shall not become involved in the licensee’s case.

(c) Inquiries related to impairment treatment programs designed to provide information to the licensee and others and which do not indicate that the licensee presents a danger to the public shall not constitute a complaint within the meaning of s. 456.073 and shall be exempt from the provisions of this subsection.

(d) Whenever the department receives a legally sufficient complaint alleging that a licensee is impaired as described in paragraph (a) and no complaint against the licensee other than impairment exists, the department shall forward all information in its possession regarding the impaired licensee to the consultant. For the purposes of this section, a suspension from hospital staff privileges due to the impairment does not constitute a complaint.

(e) The probable cause panel, or the department when there is no board, shall work directly with the consultant, and all information concerning a practitioner obtained from the consultant by the panel, or the department when there is no board, shall remain confidential and exempt from the provisions of s. 119.07(1), subject to the provisions of subsections (6) and (7).

(f) A finding of probable cause shall not be made as long as the panel, or the department when there is no board, is satisfied, based upon information it receives from the consultant and the department, that the licensee is progressing satisfactorily in an approved impaired practitioner program and no other complaint against the licensee exists.

(5) In any disciplinary action for a violation other than impairment in which a licensee establishes the violation for which the licensee is being prosecuted was due to or connected with impairment and further establishes the licensee is satisfactorily progressing through or has successfully completed an approved treatment program pursuant to this section, such information may be considered by the board, or the department when there is no board, as a mitigating factor in determining the appropriate penalty. This subsection does not limit mitigating factors the board may consider.

(6)(a) An approved treatment provider shall, upon request, disclose to the consultant all information in its possession regarding the issue of a licensee’s impairment and participation in the treatment program. All information obtained by the consultant and department pursuant to this section is confidential and exempt from the provisions of s. 119.07(1), subject to the provisions of this subsection and subsection (7). Failure to provide such information to the consultant is grounds for withdrawal of approval of such program or provider.

(b) If in the opinion of the consultant, after consultation with the treatment provider, an impaired licensee has not progressed satisfactorily in a treatment program, all information regarding the issue of a licensee’s impairment and participation in a treatment program in the consultant’s possession shall be disclosed to the department. Such disclosure shall constitute a complaint pursuant to the general provisions of s. 456.073. Whenever the consultant concludes that impairment affects a licensee’s practice and constitutes an immediate, serious danger to the public health, safety, or welfare, that conclusion shall be communicated to the State Surgeon General.

(7) A consultant, licensee, or approved treatment provider who makes a disclosure pursuant to this section is not subject to civil liability for such disclosure or its consequences. The provisions of s. 766.101 apply to any officer, employee, or agent of the department or the board and to any officer, employee, or agent of any entity with which the department has contracted pursuant to this section.

(8)(a) A consultant retained pursuant to subsection (2), a consultant’s officers and employees, and those acting at the direction of the consultant for the limited purpose of an emergency intervention on behalf of a licensee or student as described in subsection (2) when the consultant is unable to perform such intervention shall be considered agents of the department for purposes of s. 768.28 while acting within the scope of the consultant’s duties under the contract with the department if the contract complies with the requirements of this section. The contract must require that:

1. The consultant indemnify the state for any liabilities incurred up to the limits set out in chapter 768.

2. The consultant establish a quality assurance program to monitor services delivered under the contract.

3. The consultant’s quality assurance program, treatment, and monitoring records be evaluated quarterly.

4. The consultant’s quality assurance program be subject to review and approval by the department.

5. The consultant operate under policies and procedures approved by the department.

6. The consultant provide to the department for approval a policy and procedure manual that comports with all statutes, rules, and contract provisions approved by the department.

7. The department be entitled to review the records relating to the consultant’s performance under the contract for the purpose of management audits, financial audits, or program evaluation.

8. All performance measures and standards be subject to verification and approval by the department.

9. The department be entitled to terminate the contract with the consultant for noncompliance with the contract.

(b) In accordance with s. 284.385, the Department of Financial Services shall defend any claim, suit, action, or proceeding, including a claim, suit, action, or proceeding for injunctive, affirmative, or declaratory relief, against the consultant, the consultant’s officers or employees, or those acting at the direction of the consultant for the limited purpose of an emergency intervention on behalf of a licensee or student as described in subsection (2) when the consultant is unable to perform such intervention, which claim, suit, action, or proceeding is brought as a result of an act or omission by any of the consultant’s officers and employees and those acting under the direction of the consultant for the limited purpose of an emergency intervention on behalf of the licensee or student when the consultant is unable to perform such intervention, if the act or omission arises out of and is in the scope of the consultant’s duties under its contract with the department.

(c) If the consultant retained pursuant to subsection (2) is retained by any other state agency, and if the contract between such state agency and the consultant complies with the requirements of this section, the consultant, the consultant’s officers and employees, and those acting under the direction of the consultant for the limited purpose of an emergency intervention on behalf of a licensee or student as described in subsection (2) when the consultant is unable to perform such intervention shall be considered agents of the state for the purposes of this section while acting within the scope of and pursuant to guidelines established in the contract between such state agency and the consultant.

1(9) An impaired practitioner consultant is the official custodian of records relating to the referral of an impaired licensee or applicant to that consultant and any other interaction between the licensee or applicant and the consultant. The consultant may disclose to the impaired licensee or applicant or his or her designee any information that is disclosed to or obtained by the consultant or that is confidential under paragraph (6)(a), but only to the extent that it is necessary to do so to carry out the consultant’s duties under this section. The department, and any other entity that enters into a contract with the consultant to receive the services of the consultant, has direct administrative control over the consultant to the extent necessary to receive disclosures from the consultant as allowed by federal law. If a disciplinary proceeding is pending, an impaired licensee may obtain such information from the department under s. 456.073.

History.—s. 38, ch. 92-149; s. 1, ch. 95-139; s. 310, ch. 96-406; s. 1085, ch. 97-103; s. 3, ch. 97-209; s. 94, ch. 97-261; s. 2, ch. 98-130; s. 94, ch. 2000-160; ss. 29, 117, ch. 2000-318; s. 67, ch. 2008-6; s. 1, ch. 2008-63; s. 2, ch. 2013-130; s. 1, ch. 2013-166; s. 2, ch. 2016-139.

1Note.—Section 2, ch. 2016-139, amended subsection (9), effective “December 31, 2018, or upon enactment of the Nurse Licensure Compact into law by 26 states, whichever occurs first.” When s. 2, ch. 2016-139, takes effect, subsection (9) will read:

(9) An impaired practitioner consultant is the official custodian of records relating to the referral of an impaired licensee or applicant to that consultant and any other interaction between the licensee or applicant and the consultant. The consultant may disclose to the impaired licensee or applicant or his or her designee any information that is disclosed to or obtained by the consultant or that is confidential under paragraph (6)(a), but only to the extent that it is necessary to do so to carry out the consultant’s duties under this section. The department, and any other entity that enters into a contract with the consultant to receive the services of the consultant, has direct administrative control over the consultant to the extent necessary to receive disclosures from the consultant as allowed by federal law. The consultant must disclose to the department, upon the department’s request, whether an applicant for a multistate license under s. 464.0095 is participating in a treatment program and must report to the department when a nurse holding a multistate license under s. 464.0095 enters a treatment program. A nurse holding a multistate license pursuant to s. 464.0095 must report to the department within 2 business days after entering a treatment program pursuant to this section. If a disciplinary proceeding is pending, an impaired licensee may obtain such information from the department under s. 456.073.

Note.—Former s. 455.261; s. 455.707.



456.077 - Authority to issue citations.

456.077 Authority to issue citations.—

(1) Notwithstanding s. 456.073, the board, or the department if there is no board, shall adopt rules to permit the issuance of citations. The citation shall be issued to the subject and shall contain the subject’s name and address, the subject’s license number if applicable, a brief factual statement, the sections of the law allegedly violated, and the penalty imposed. The citation must clearly state that the subject may choose, in lieu of accepting the citation, to follow the procedure under s. 456.073. If the subject disputes the matter in the citation, the procedures set forth in s. 456.073 must be followed. However, if the subject does not dispute the matter in the citation with the department within 30 days after the citation is served, the citation becomes a public final order and does not constitute discipline for a first offense, but does constitute discipline for a second or subsequent offense. The penalty shall be a fine or other conditions as established by rule.

(2) The board, or the department if there is no board, shall adopt rules designating violations for which a citation may be issued. Such rules shall designate as citation violations those violations for which there is no substantial threat to the public health, safety, and welfare or no violation of standard of care involving injury to a patient. Violations for which a citation may be issued shall include violations of continuing education requirements; failure to timely pay required fees and fines; failure to comply with the requirements of ss. 381.026 and 381.0261 regarding the dissemination of information regarding patient rights; failure to comply with advertising requirements; failure to timely update practitioner profile and credentialing files; failure to display signs, licenses, and permits; failure to have required reference books available; and all other violations that do not pose a direct and serious threat to the health and safety of the patient or involve a violation of standard of care that has resulted in injury to a patient.

(3) The department shall be entitled to recover the costs of investigation, in addition to any penalty provided according to board or department rule, as part of the penalty levied pursuant to the citation.

(4) A citation must be issued within 6 months after the filing of the complaint that is the basis for the citation.

(5) Service of a citation may be made by personal service or certified mail, restricted delivery, to the subject at the subject’s last known address.

(6) A board has 6 months in which to enact rules designating violations and penalties appropriate for citation offenses. Failure to enact such rules gives the department exclusive authority to adopt rules as required for implementing this section. A board has continuous authority to amend its rules adopted pursuant to this section.

History.—s. 67, ch. 97-261; s. 95, ch. 2000-160; s. 74, ch. 2001-277; s. 21, ch. 2003-416.

Note.—Former s. 455.617.



456.078 - Mediation.

456.078 Mediation.—

(1) Notwithstanding the provisions of s. 456.073, the board, or the department when there is no board, shall adopt rules to designate which violations of the applicable professional practice act are appropriate for mediation. The board, or the department when there is no board, shall designate as mediation offenses those complaints where harm caused by the licensee:

(a) Is economic in nature except any act or omission involving intentional misconduct;

(b) Can be remedied by the licensee;

(c) Is not a standard of care violation involving any type of injury to a patient; or

(d) Does not result in an adverse incident.

(2) For the purposes of this section, an “adverse incident” means an event that results in:

(a) The death of a patient;

(b) Brain or spinal damage to a patient;

(c) The performance of a surgical procedure on the wrong patient;

(d) The performance of a wrong-site surgical procedure;

(e) The performance of a surgical procedure that is medically unnecessary or otherwise unrelated to the patient’s diagnosis or medical condition;

(f) The surgical repair of damage to a patient resulting from a planned surgical procedure, which damage is not a recognized specific risk as disclosed to the patient and documented through the informed-consent process;

(g) The performance of a procedure to remove unplanned foreign objects remaining from a surgical procedure; or

(h) The performance of any other surgical procedure that breached the standard of care.

(3) After the department determines a complaint is legally sufficient and the alleged violations are defined as mediation offenses, the department or any agent of the department may conduct informal mediation to resolve the complaint. If the complainant and the subject of the complaint agree to a resolution of a complaint within 14 days after contact by the mediator, the mediator shall notify the department of the terms of the resolution. The department or board shall take no further action unless the complainant and the subject each fail to record with the department an acknowledgment of satisfaction of the terms of mediation within 60 days of the mediator’s notification to the department. A successful mediation shall not constitute discipline. In the event the complainant and subject fail to reach settlement terms or to record the required acknowledgment, the department shall process the complaint according to the provisions of s. 456.073.

(4) Conduct or statements made during mediation are inadmissible in any proceeding pursuant to s. 456.073. Further, any information relating to the mediation of a case shall be subject to the confidentiality provisions of s. 456.073.

(5) No licensee shall go through the mediation process more than three times without approval of the department. The department may consider the subject and dates of the earlier complaints in rendering its decision. Such decision shall not be considered a final agency action for purposes of chapter 120.

(6) Any board created on or after January 1, 1995, shall have 6 months to adopt rules designating which violations are appropriate for mediation, after which time the department shall have exclusive authority to adopt rules pursuant to this section. A board shall have continuing authority to amend its rules adopted pursuant to this section.

History.—s. 66, ch. 97-261; s. 96, ch. 2000-160; s. 22, ch. 2003-416.

Note.—Former s. 455.614.



456.079 - Disciplinary guidelines.

456.079 Disciplinary guidelines.—

(1) Each board, or the department if there is no board, shall adopt by rule and periodically review the disciplinary guidelines applicable to each ground for disciplinary action which may be imposed by the board, or the department if there is no board, pursuant to this chapter, the respective practice acts, and any rule of the board or department.

(2) The disciplinary guidelines shall specify a meaningful range of designated penalties based upon the severity and repetition of specific offenses, it being the legislative intent that minor violations be distinguished from those which endanger the public health, safety, or welfare; that such guidelines provide reasonable and meaningful notice to the public of likely penalties which may be imposed for proscribed conduct; and that such penalties be consistently applied by the board.

(3) A specific finding in the final order of mitigating or aggravating circumstances shall allow the board to impose a penalty other than that provided for in such guidelines. If applicable, the board, or the department if there is no board, shall adopt by rule disciplinary guidelines to designate possible mitigating and aggravating circumstances and the variation and range of penalties permitted for such circumstances.

(4) The department must review such disciplinary guidelines for compliance with the legislative intent as set forth herein to determine whether the guidelines establish a meaningful range of penalties and may also challenge such rules pursuant to s. 120.56.

(5) The administrative law judge, in recommending penalties in any recommended order, must follow the penalty guidelines established by the board or department and must state in writing the mitigating or aggravating circumstances upon which the recommended penalty is based.

History.—s. 70, ch. 97-261; s. 97, ch. 2000-160; s. 16, ch. 2001-277.

Note.—Former s. 455.627.



456.081 - Publication of information.

456.081 Publication of information.—The department and the boards shall have the authority to advise licensees periodically, through the publication of a newsletter on the department’s website, about information that the department or the board determines is of interest to the industry. The department and the boards shall maintain a website which contains copies of the newsletter; information relating to adverse incident reports without identifying the patient, practitioner, or facility in which the adverse incident occurred until 10 days after probable cause is found, at which time the name of the practitioner and facility shall become public as part of the investigative file; information about error prevention and safety strategies; and information concerning best practices. Unless otherwise prohibited by law, the department and the boards shall publish on the website a summary of final orders entered after July 1, 2001, resulting in disciplinary action, and any other information the department or the board determines is of interest to the public. In order to provide useful and timely information at minimal cost, the department and boards may consult with, and include information provided by, professional associations and national organizations.

History.—s. 44, ch. 97-261; s. 98, ch. 2000-160; ss. 15, 75, ch. 2001-277.

Note.—Former s. 455.537.



456.082 - Disclosure of confidential information.

456.082 Disclosure of confidential information.—

(1) No officer, employee, or person under contract with the department, or any board therein, or any subject of an investigation shall convey knowledge or information to any person who is not lawfully entitled to such knowledge or information about any public meeting or public record, which at the time such knowledge or information is conveyed is exempt from the provisions of s. 119.01, s. 119.07(1), or s. 286.011.

(2) Any person who willfully violates any provision of this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and may be subject to discipline pursuant to s. 456.072, and, if applicable, shall be removed from office, employment, or the contractual relationship.

(3) Any person injured as a result of a willful violation of this section shall have a civil cause of action for treble damages, reasonable attorney fees, and costs.

History.—s. 77, ch. 97-261; s. 37, ch. 98-166; s. 7, ch. 99-356; s. 188, ch. 99-397; s. 99, ch. 2000-160; s. 27, ch. 2000-318.

Note.—Former s. 455.651.



456.36 - Health care professionals; exemption from disqualification from employment or contracting.

456.36 Health care professionals; exemption from disqualification from employment or contracting.—Any other provision of law to the contrary notwithstanding, only the appropriate regulatory board, or the department when there is no board, may grant an exemption from disqualification from employment or contracting as provided in s. 435.07 to a person under the licensing jurisdiction of that board or the department, as applicable.

History.—s. 34, ch. 2000-318.



456.38 - Practitioner registry for disasters and emergencies.

456.38 Practitioner registry for disasters and emergencies.—The Department of Health may include on its forms for the licensure or certification of health care practitioners, as defined in s. 456.001, who could assist the department in the event of a disaster a question asking if the practitioner would be available to provide health care services in special needs shelters or to help staff disaster medical assistance teams during times of emergency or major disaster. The names of practitioners who answer affirmatively shall be maintained by the department as a health care practitioner registry for disasters and emergencies.

History.—s. 20, ch. 2000-140.



456.41 - Complementary or alternative health care treatments.

456.41 Complementary or alternative health care treatments.—

(1) LEGISLATIVE INTENT.—It is the intent of the Legislature that citizens be able to make informed choices for any type of health care they deem to be an effective option for treating human disease, pain, injury, deformity, or other physical or mental condition. It is the intent of the Legislature that citizens be able to choose from all health care options, including the prevailing or conventional treatment methods as well as other treatments designed to complement or substitute for the prevailing or conventional treatment methods. It is the intent of the Legislature that health care practitioners be able to offer complementary or alternative health care treatments with the same requirements, provisions, and liabilities as those associated with the prevailing or conventional treatment methods.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Complementary or alternative health care treatment” means any treatment that is designed to provide patients with an effective option to the prevailing or conventional treatment methods associated with the services provided by a health care practitioner. Such a treatment may be provided in addition to or in place of other treatment options.

(b) “Health care practitioner” means any health care practitioner as defined in s. 456.001(4).

(3) COMMUNICATION OF TREATMENT ALTERNATIVES.—A health care practitioner who offers to provide a patient with a complementary or alternative health care treatment must inform the patient of the nature of the treatment and must explain the benefits and risks associated with the treatment to the extent necessary for the patient to make an informed and prudent decision regarding such treatment option. In compliance with this subsection:

(a) The health care practitioner must inform the patient of the practitioner’s education, experience, and credentials in relation to the complementary or alternative health care treatment option.

(b) The health care practitioner may, in his or her discretion, communicate the information orally or in written form directly to the patient or to the patient’s legal representative.

(c) The health care practitioner may, in his or her discretion and without restriction, recommend any mode of treatment that is, in his or her judgment, in the best interests of the patient, including complementary or alternative health care treatments, in accordance with the provisions of his or her license.

(4) RECORDS.—Every health care practitioner providing a patient with a complementary or alternative health care treatment must indicate in the patient’s care record the method by which the requirements of subsection (3) were met.

(5) EFFECT.—This section does not modify or change the scope of practice of any licensees of the department, nor does it alter in any way the provisions of the individual practice acts for those licensees, which require licensees to practice within their respective standards of care and which prohibit fraud and exploitation of patients.

History.—s. 1, ch. 2001-116.



456.42 - Written prescriptions for medicinal drugs.

456.42 Written prescriptions for medicinal drugs.—

(1) A written prescription for a medicinal drug issued by a health care practitioner licensed by law to prescribe such drug must be legibly printed or typed so as to be capable of being understood by the pharmacist filling the prescription; must contain the name of the prescribing practitioner, the name and strength of the drug prescribed, the quantity of the drug prescribed, and the directions for use of the drug; must be dated; and must be signed by the prescribing practitioner on the day when issued. However, a prescription that is electronically generated and transmitted must contain the name of the prescribing practitioner, the name and strength of the drug prescribed, the quantity of the drug prescribed in numerical format, and the directions for use of the drug and must be dated and signed by the prescribing practitioner only on the day issued, which signature may be in an electronic format as defined in s. 668.003(4).

(2) A written prescription for a controlled substance listed in chapter 893 must have the quantity of the drug prescribed in both textual and numerical formats, must be dated in numerical, month/day/year format, or with the abbreviated month written out, or the month written out in whole, and must be either written on a standardized counterfeit-proof prescription pad produced by a vendor approved by the department or electronically prescribed as that term is used in s. 408.0611. As a condition of being an approved vendor, a prescription pad vendor must submit a monthly report to the department that, at a minimum, documents the number of prescription pads sold and identifies the purchasers. The department may, by rule, require the reporting of additional information.

History.—s. 1, ch. 2003-41; s. 2, ch. 2006-271; s. 2, ch. 2009-202; s. 2, ch. 2011-141; s. 4, ch. 2014-113.



456.43 - Electronic prescribing for medicinal drugs.

456.43 Electronic prescribing for medicinal drugs.—

(1) Electronic prescribing shall not interfere with a patient’s freedom to choose a pharmacy.

(2) Electronic prescribing software shall not use any means or permit any other person to use any means, including, but not limited to, advertising, instant messaging, and pop-up ads, to influence or attempt to influence, through economic incentives or otherwise, the prescribing decision of a prescribing practitioner at the point of care. Such means shall not be triggered or in specific response to the input, selection, or act of a prescribing practitioner or his or her agent in prescribing a certain pharmaceutical or directing a patient to a certain pharmacy.

(a) The term “prescribing decision” means a prescribing practitioner’s decision to prescribe a certain pharmaceutical.

(b) The term “point of care” means the time that a prescribing practitioner or his or her agent is in the act of prescribing a certain pharmaceutical.

(3) Electronic prescribing software may show information regarding a payor’s formulary as long as nothing is designed to preclude or make more difficult the act of a prescribing practitioner or patient selecting any particular pharmacy or pharmaceutical.

History.—s. 3, ch. 2006-271.



456.44 - Controlled substance prescribing.

456.44 Controlled substance prescribing.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Addiction medicine specialist” means a board-certified psychiatrist with a subspecialty certification in addiction medicine or who is eligible for such subspecialty certification in addiction medicine, an addiction medicine physician certified or eligible for certification by the American Society of Addiction Medicine, or an osteopathic physician who holds a certificate of added qualification in addiction medicine through the American Osteopathic Association.

(b) “Adverse incident” means any incident set forth in s. 458.351(4)(a)-(e) or s. 459.026(4)(a)-(e).

(c) “Board-certified pain management physician” means a physician who possesses board certification in pain medicine by the American Board of Pain Medicine, board certification by the American Board of Interventional Pain Physicians, or board certification or subcertification in pain management or pain medicine by a specialty board recognized by the American Association of Physician Specialists or the American Board of Medical Specialties or an osteopathic physician who holds a certificate in Pain Management by the American Osteopathic Association.

(d) “Board eligible” means successful completion of an anesthesia, physical medicine and rehabilitation, rheumatology, or neurology residency program approved by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association for a period of 6 years from successful completion of such residency program.

(e) “Chronic nonmalignant pain” means pain unrelated to cancer which persists beyond the usual course of disease or the injury that is the cause of the pain or more than 90 days after surgery.

(f) “Mental health addiction facility” means a facility licensed under chapter 394 or chapter 397.

(g) “Registrant” means a physician, a physician assistant, or an advanced registered nurse practitioner who meets the requirements of subsection (2).

(2) REGISTRATION.—A physician licensed under chapter 458, chapter 459, chapter 461, or chapter 466, a physician assistant licensed under chapter 458 or chapter 459, or an advanced registered nurse practitioner certified under part I of chapter 464 who prescribes any controlled substance, listed in Schedule II, Schedule III, or Schedule IV as defined in s. 893.03, for the treatment of chronic nonmalignant pain, must:

(a) Designate himself or herself as a controlled substance prescribing practitioner on his or her practitioner profile.

(b) Comply with the requirements of this section and applicable board rules.

(3) STANDARDS OF PRACTICE.—The standards of practice in this section do not supersede the level of care, skill, and treatment recognized in general law related to health care licensure.

(a) A complete medical history and a physical examination must be conducted before beginning any treatment and must be documented in the medical record. The exact components of the physical examination shall be left to the judgment of the registrant who is expected to perform a physical examination proportionate to the diagnosis that justifies a treatment. The medical record must, at a minimum, document the nature and intensity of the pain, current and past treatments for pain, underlying or coexisting diseases or conditions, the effect of the pain on physical and psychological function, a review of previous medical records, previous diagnostic studies, and history of alcohol and substance abuse. The medical record shall also document the presence of one or more recognized medical indications for the use of a controlled substance. Each registrant must develop a written plan for assessing each patient’s risk of aberrant drug-related behavior, which may include patient drug testing. Registrants must assess each patient’s risk for aberrant drug-related behavior and monitor that risk on an ongoing basis in accordance with the plan.

(b) Each registrant must develop a written individualized treatment plan for each patient. The treatment plan shall state objectives that will be used to determine treatment success, such as pain relief and improved physical and psychosocial function, and shall indicate if any further diagnostic evaluations or other treatments are planned. After treatment begins, the registrant shall adjust drug therapy to the individual medical needs of each patient. Other treatment modalities, including a rehabilitation program, shall be considered depending on the etiology of the pain and the extent to which the pain is associated with physical and psychosocial impairment. The interdisciplinary nature of the treatment plan shall be documented.

(c) The registrant shall discuss the risks and benefits of the use of controlled substances, including the risks of abuse and addiction, as well as physical dependence and its consequences, with the patient, persons designated by the patient, or the patient’s surrogate or guardian if the patient is incompetent. The registrant shall use a written controlled substance agreement between the registrant and the patient outlining the patient’s responsibilities, including, but not limited to:

1. Number and frequency of controlled substance prescriptions and refills.

2. Patient compliance and reasons for which drug therapy may be discontinued, such as a violation of the agreement.

3. An agreement that controlled substances for the treatment of chronic nonmalignant pain shall be prescribed by a single treating registrant unless otherwise authorized by the treating registrant and documented in the medical record.

(d) The patient shall be seen by the registrant at regular intervals, not to exceed 3 months, to assess the efficacy of treatment, ensure that controlled substance therapy remains indicated, evaluate the patient’s progress toward treatment objectives, consider adverse drug effects, and review the etiology of the pain. Continuation or modification of therapy shall depend on the registrant’s evaluation of the patient’s progress. If treatment goals are not being achieved, despite medication adjustments, the registrant shall reevaluate the appropriateness of continued treatment. The registrant shall monitor patient compliance in medication usage, related treatment plans, controlled substance agreements, and indications of substance abuse or diversion at a minimum of 3-month intervals.

(e) The registrant shall refer the patient as necessary for additional evaluation and treatment in order to achieve treatment objectives. Special attention shall be given to those patients who are at risk for misusing their medications and those whose living arrangements pose a risk for medication misuse or diversion. The management of pain in patients with a history of substance abuse or with a comorbid psychiatric disorder requires extra care, monitoring, and documentation and requires consultation with or referral to an addiction medicine specialist or a psychiatrist.

(f) A registrant must maintain accurate, current, and complete records that are accessible and readily available for review and comply with the requirements of this section, the applicable practice act, and applicable board rules. The medical records must include, but are not limited to:

1. The complete medical history and a physical examination, including history of drug abuse or dependence.

2. Diagnostic, therapeutic, and laboratory results.

3. Evaluations and consultations.

4. Treatment objectives.

5. Discussion of risks and benefits.

6. Treatments.

7. Medications, including date, type, dosage, and quantity prescribed.

8. Instructions and agreements.

9. Periodic reviews.

10. Results of any drug testing.

11. A photocopy of the patient’s government-issued photo identification.

12. If a written prescription for a controlled substance is given to the patient, a duplicate of the prescription.

13. The registrant’s full name presented in a legible manner.

(g) A registrant shall immediately refer patients with signs or symptoms of substance abuse to a board-certified pain management physician, an addiction medicine specialist, or a mental health addiction facility as it pertains to drug abuse or addiction unless the registrant is a physician who is board-certified or board-eligible in pain management. Throughout the period of time before receiving the consultant’s report, a prescribing registrant shall clearly and completely document medical justification for continued treatment with controlled substances and those steps taken to ensure medically appropriate use of controlled substances by the patient. Upon receipt of the consultant’s written report, the prescribing registrant shall incorporate the consultant’s recommendations for continuing, modifying, or discontinuing controlled substance therapy. The resulting changes in treatment shall be specifically documented in the patient’s medical record. Evidence or behavioral indications of diversion shall be followed by discontinuation of controlled substance therapy, and the patient shall be discharged, and all results of testing and actions taken by the registrant shall be documented in the patient’s medical record.

This subsection does not apply to a board-eligible or board-certified anesthesiologist, physiatrist, rheumatologist, or neurologist, or to a board-certified physician who has surgical privileges at a hospital or ambulatory surgery center and primarily provides surgical services. This subsection does not apply to a board-eligible or board-certified medical specialist who has also completed a fellowship in pain medicine approved by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association, or who is board eligible or board certified in pain medicine by the American Board of Pain Medicine, the American Board of Interventional Pain Physicians, the American Association of Physician Specialists, or a board approved by the American Board of Medical Specialties or the American Osteopathic Association and performs interventional pain procedures of the type routinely billed using surgical codes. This subsection does not apply to a registrant who prescribes medically necessary controlled substances for a patient during an inpatient stay in a hospital licensed under chapter 395.

History.—s. 3, ch. 2011-141; s. 31, ch. 2012-160; s. 16, ch. 2016-105; s. 6, ch. 2016-224; s. 4, ch. 2016-231.



456.50 - Repeated medical malpractice.

456.50 Repeated medical malpractice.—

(1) For purposes of s. 26, Art. X of the State Constitution and ss. 458.331(1)(t), (4), and (5) and 459.015(1)(x), (4), and (5):

(a) “Board” means the Board of Medicine, in the case of a physician licensed pursuant to chapter 458, or the Board of Osteopathic Medicine, in the case of an osteopathic physician licensed pursuant to chapter 459.

(b) “Final administrative agency decision” means a final order of the licensing board following a hearing as provided in s. 120.57(1) or (2) or s. 120.574 finding that the licensee has violated s. 458.331(1)(t) or s. 459.015(1)(x).

(c) “Found to have committed” means the malpractice has been found in a final judgment of a court of law, final administrative agency decision, or decision of binding arbitration.

(d) “Incident” means the wrongful act or occurrence from which the medical malpractice arises, regardless of the number of claimants or findings. For purposes of this section:

1. A single act of medical malpractice, regardless of the number of claimants, shall count as only one incident.

2. Multiple findings of medical malpractice arising from the same wrongful act or series of wrongful acts associated with the treatment of the same patient shall count as only one incident.

(e) “Level of care, skill, and treatment recognized in general law related to health care licensure” means the standard of care specified in s. 766.102.

(f) “Medical doctor” means a physician licensed pursuant to chapter 458 or chapter 459.

(g) “Medical malpractice” means the failure to practice medicine in accordance with the level of care, skill, and treatment recognized in general law related to health care licensure. Only for the purpose of finding repeated medical malpractice pursuant to this section, any similar wrongful act, neglect, or default committed in another state or country which, if committed in this state, would have been considered medical malpractice as defined in this paragraph, shall be considered medical malpractice if the standard of care and burden of proof applied in the other state or country equaled or exceeded that used in this state.

(h) “Repeated medical malpractice” means three or more incidents of medical malpractice found to have been committed by a medical doctor. Only an incident occurring on or after November 2, 2004, shall be considered an incident for purposes of finding repeated medical malpractice under this section.

(2) For purposes of implementing s. 26, Art. X of the State Constitution, the board shall not license or continue to license a medical doctor found to have committed repeated medical malpractice, the finding of which was based upon clear and convincing evidence. In order to rely on an incident of medical malpractice to determine whether a license must be denied or revoked under this section, if the facts supporting the finding of the incident of medical malpractice were determined on a standard less stringent than clear and convincing evidence, the board shall review the record of the case and determine whether the finding would be supported under a standard of clear and convincing evidence. Section 456.073 applies. The board may verify on a biennial basis an out-of-state licensee’s medical malpractice history using federal, state, or other databases. The board may require licensees and applicants for licensure to provide a copy of the record of the trial of any medical malpractice judgment, which may be required to be in an electronic format, involving an incident that occurred on or after November 2, 2004. For purposes of implementing s. 26, Art. X of the State Constitution, the 90-day requirement for granting or denying a complete allopathic or osteopathic licensure application in s. 120.60(1) is extended to 180 days.

History.—s. 2, ch. 2005-266.






Chapter 457 - ACUPUNCTURE

457.101 - Legislative intent.

457.101 Legislative intent.—The Legislature finds that the interests of the public health require the regulation of the practice of acupuncture in this state for the purpose of protecting the health, safety, and welfare of our citizens while making this healing art available to those who seek it.

History.—ss. 1, 2, ch. 80-375; ss. 2, 3, ch. 81-318; ss. 1, 13, 14, ch. 86-265; s. 57, ch. 91-137; s. 4, ch. 91-156; s. 4, ch. 91-429.

Note.—Former s. 468.321.



457.102 - Definitions.

457.102 Definitions.—As used in this chapter:

(1) “Acupuncture” means a form of primary health care, based on traditional Chinese medical concepts and modern oriental medical techniques, that employs acupuncture diagnosis and treatment, as well as adjunctive therapies and diagnostic techniques, for the promotion, maintenance, and restoration of health and the prevention of disease. Acupuncture shall include, but not be limited to, the insertion of acupuncture needles and the application of moxibustion to specific areas of the human body and the use of electroacupuncture, Qi Gong, oriental massage, herbal therapy, dietary guidelines, and other adjunctive therapies, as defined by board rule.

(2) “Acupuncturist” means any person licensed as provided in this chapter to practice acupuncture as a primary health care provider.

(3) “Board” means the Board of Acupuncture.

(4) “License” means the document of authorization issued by the department for a person to engage in the practice of acupuncture.

(5) “Department” means the Department of Health.

(6) “Oriental medicine” means the use of acupuncture, electroacupuncture, Qi Gong, oriental massage, herbal therapy, dietary guidelines, and other adjunctive therapies.

(7) “Prescriptive rights” means the prescription, administration, and use of needles and devices, restricted devices, and prescription devices that are used in the practice of acupuncture and oriental medicine.

History.—ss. 1, 2, ch. 80-375; ss. 2, 3, ch. 81-318; s. 38, ch. 83-329; ss. 2, 13, 14, ch. 86-265; s. 57, ch. 91-137; s. 4, ch. 91-156; s. 4, ch. 91-429; s. 101, ch. 94-218; s. 6, ch. 97-264; s. 1, ch. 98-418; s. 90, ch. 99-397; s. 62, ch. 2000-318.

Note.—Former s. 468.322.



457.103 - Board of Acupuncture; membership; appointment and terms.

457.103 Board of Acupuncture; membership; appointment and terms.—

(1) The Board of Acupuncture is created within the department and shall consist of seven members, to be appointed by the Governor and confirmed by the Senate. Five members of the board must be licensed Florida acupuncturists. Two members must be laypersons who are not and who have never been acupuncturists or members of any closely related profession. Members shall be appointed for 4-year terms or for the remainder of the unexpired term of a vacancy.

(2) All provisions of chapter 456 relating to the board shall apply.

History.—ss. 39, 118, ch. 83-329; ss. 3, 13, 14, ch. 86-265; s. 57, ch. 91-137; s. 4, ch. 91-156; s. 4, ch. 91-429; s. 1, ch. 92-28; s. 102, ch. 94-218; s. 7, ch. 97-264; s. 40, ch. 98-166; s. 2, ch. 98-418; s. 100, ch. 2000-160.



457.104 - Rulemaking authority.

457.104 Rulemaking authority.—The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of this chapter conferring duties upon it.

History.—ss. 40, 118, ch. 83-329; ss. 4, 13, 14, ch. 86-265; s. 57, ch. 91-137; s. 4, ch. 91-156; s. 4, ch. 91-429; s. 119, ch. 98-200.



457.105 - Licensure qualifications and fees.

457.105 Licensure qualifications and fees.—

(1) It is unlawful for any person to practice acupuncture in this state unless such person has been licensed by the board, is in a board-approved course of study, or is otherwise exempted by this chapter.

(2) A person may become licensed to practice acupuncture if the person applies to the department and:

(a) Is 21 years of age or older, has good moral character, and has the ability to communicate in English, which is demonstrated by having passed the national written examination in English or, if such examination was passed in a foreign language, by also having passed a nationally recognized English proficiency examination;

(b) Has completed 60 college credits from an accredited postsecondary institution as a prerequisite to enrollment in an authorized 3-year course of study in acupuncture and oriental medicine, and has completed a 3-year course of study in acupuncture and oriental medicine, and effective July 31, 2001, a 4-year course of study in acupuncture and oriental medicine, which meets standards established by the board by rule, which standards include, but are not limited to, successful completion of academic courses in western anatomy, western physiology, western pathology, western biomedical terminology, first aid, and cardiopulmonary resuscitation (CPR). However, any person who enrolled in an authorized course of study in acupuncture before August 1, 1997, must have completed only a 2-year course of study which meets standards established by the board by rule, which standards must include, but are not limited to, successful completion of academic courses in western anatomy, western physiology, and western pathology;

(c) Has successfully completed a board-approved national certification process, is actively licensed in a state that has examination requirements that are substantially equivalent to or more stringent than those of this state, or passes an examination administered by the department, which examination tests the applicant’s competency and knowledge of the practice of acupuncture and oriental medicine. At the request of any applicant, oriental nomenclature for the points shall be used in the examination. The examination shall include a practical examination of the knowledge and skills required to practice modern and traditional acupuncture and oriental medicine, covering diagnostic and treatment techniques and procedures; and

(d) Pays the required fees set by the board by rule not to exceed the following amounts:

1. Examination fee: $500 plus the actual per applicant cost to the department for purchase of the written and practical portions of the examination from a national organization approved by the board.

2. Application fee: $300.

3. Reexamination fee: $500 plus the actual per applicant cost to the department for purchase of the written and practical portions of the examination from a national organization approved by the board.

4. Initial biennial licensure fee: $400, if licensed in the first half of the biennium, and $200, if licensed in the second half of the biennium.

History.—ss. 1, 2, ch. 80-375; ss. 1, 6, ch. 81-227; s. 334, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 1, 6, ch. 82-172; s. 41, ch. 83-329; ss. 5, 13, 14, ch. 86-265; s. 2, ch. 88-205; s. 16, ch. 89-162; s. 1, ch. 89-318; s. 57, ch. 91-137; s. 4, ch. 91-156; s. 4, ch. 91-429; s. 196, ch. 97-103; s. 8, ch. 97-264; s. 3, ch. 98-418; s. 63, ch. 2000-318.

Note.—Former s. 468.323.



457.107 - Renewal of licenses; continuing education.

457.107 Renewal of licenses; continuing education.—

(1) The department shall renew a license upon receipt of the renewal application and the required fee set by the board by rule, not to exceed $500.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) The board shall prescribe by rule continuing education requirements of up to 30 hours biennially as a condition for renewal of a license. All education programs that contribute to the advancement, extension, or enhancement of professional skills and knowledge related to the practice of acupuncture, whether conducted by a nonprofit or profitmaking entity, are eligible for approval. The continuing professional education requirements must be in acupuncture or oriental medicine subjects, including, but not limited to, anatomy, biological sciences, adjunctive therapies, sanitation and sterilization, emergency protocols, and diseases. The board may set a fee of up to $100 for each continuing education provider. The licensee shall retain in his or her records the certificates of completion of continuing professional education requirements. All national and state acupuncture and oriental medicine organizations and acupuncture and oriental medicine schools are approved to provide continuing professional education in accordance with this subsection.

History.—ss. 1, 2, ch. 80-375; ss. 2, 6, ch. 81-227; ss. 2, 3, ch. 81-318; s. 42, ch. 83-329; ss. 6, 13, 14, ch. 86-265; s. 3, ch. 88-205; s. 17, ch. 89-162; s. 57, ch. 91-137; s. 4, ch. 91-156; s. 4, ch. 91-429; s. 161, ch. 94-119; s. 9, ch. 97-264; s. 4, ch. 98-418; s. 64, ch. 2000-318; s. 7, ch. 2001-277; s. 16, ch. 2016-230.

Note.—Former s. 468.324.



457.108 - Inactive status; expiration; reactivation of licenses.

457.108 Inactive status; expiration; reactivation of licenses.—

(1) A license that has become inactive may be reactivated under this section upon application to the department. The board shall prescribe by rule continuing education requirements as a condition of reactivating a license. The continuing education requirements for reactivating a license must not exceed 10 classroom hours for each year the license was inactive, in addition to completion of the number of hours required for renewal on the date the license became inactive.

(2) The board shall adopt rules relating to application procedures for inactive status, renewal of inactive licenses, and reactivation of licenses. The board shall prescribe by rule an application fee for inactive status, a renewal fee for inactive status, a delinquency fee, and a fee for the reactivation of a license. None of these fees may exceed the biennial renewal fee established by the board for an active license.

(3) The department shall not reactivate a license unless the inactive or delinquent licensee has paid any applicable biennial renewal or delinquency fee, or both, and a reactivation fee.

History.—ss. 7, 14, ch. 86-265; s. 57, ch. 91-137; s. 4, ch. 91-156; s. 4, ch. 91-429; s. 162, ch. 94-119; s. 10, ch. 97-264.



457.1085 - Infection control.

457.1085 Infection control.—Prior to November 1, 1986, the board shall adopt rules relating to the prevention of infection, the safe disposal of any potentially infectious materials, and other requirements to protect the health, safety, and welfare of the public. Beginning October 1, 1997, all acupuncture needles that are to be used on a patient must be sterile and disposable, and each needle may be used only once.

History.—ss. 8, 14, ch. 86-265; s. 57, ch. 91-137; s. 4, ch. 91-156; s. 4, ch. 91-429; s. 11, ch. 97-264.



457.109 - Disciplinary actions; grounds; action by the board.

457.109 Disciplinary actions; grounds; action by the board.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Attempting to obtain, obtaining, or renewing a license to practice acupuncture by bribery, by fraudulent misrepresentations, or through an error of the department.

(b) Having a license to practice acupuncture revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(c) Being convicted or found guilty, regardless of adjudication, in any jurisdiction of a crime which directly relates to the practice of acupuncture or to the ability to practice acupuncture. Any plea of nolo contendere shall be considered a conviction for purposes of this chapter.

(d) False, deceptive, or misleading advertising or advertising which claims that acupuncture is useful in curing any disease.

(e) Advertising, practicing, or attempting to practice under a name other than one’s own.

(f) Failing to report to the department any person who the licensee knows is in violation of this chapter or of the rules of the department.

(g) Aiding, assisting, procuring, employing, or advising any unlicensed person to practice acupuncture contrary to this chapter or to a rule of the department.

(h) Failing to perform any statutory or legal obligation placed upon a licensed acupuncturist.

(i) Making or filing a report which the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing or inducing another person to do so. Such reports or records shall include only those which are signed in the capacity as a licensed acupuncturist.

(j) Exercising influence within a patient-acupuncturist relationship for purposes of engaging a patient in sexual activity. A patient shall be presumed to be incapable of giving free, full, and informed consent to sexual activity with his or her acupuncturist.

(k) Making deceptive, untrue, or fraudulent representations in the practice of acupuncture or employing a trick or scheme in the practice of acupuncture when such scheme or trick fails to conform to the generally prevailing standards of treatment in the community.

(l) Soliciting patients, either personally or through an agent, through the use of fraud, intimidation, undue influence, or a form of overreaching or vexatious conduct. A solicitation is any communication which directly or implicitly requests an immediate oral response from the recipient.

(m) Failing to keep written medical records justifying the course of treatment of the patient.

(n) Exercising influence on the patient to exploit the patient for the financial gain of the licensee or of a third party.

(o) Being unable to practice acupuncture with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition. In enforcing this paragraph, upon a finding of the State Surgeon General or the State Surgeon General’s designee that probable cause exists to believe that the licensee is unable to serve as an acupuncturist due to the reasons stated in this paragraph, the department shall have the authority to issue an order to compel the licensee to submit to a mental or physical examination by a physician designated by the department. If the licensee refuses to comply with such order, the department’s order directing such examination may be enforced by filing a petition for enforcement in the circuit court where the licensee resides or serves as an acupuncturist. The licensee against whom the petition is filed shall not be named or identified by initials in any public court record or document, and the proceedings shall be closed to the public. The department shall be entitled to the summary procedure provided in s. 51.011. An acupuncturist affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that he or she can resume the competent practice of acupuncture with reasonable skill and safety to patients. In any proceeding under this paragraph, neither the record of proceedings nor the orders entered by the department shall be used against an acupuncturist in any other proceeding.

(p) Gross or repeated malpractice or the failure to practice acupuncture with that level of care, skill, and treatment which is recognized by a reasonably prudent similar acupuncturist as being acceptable under similar conditions and circumstances.

(q) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities which the licensee knows or has reason to know that he or she is not competent to perform.

(r) Delegating professional responsibilities to a person when the licensee delegating such responsibilities knows or has reason to know that such person is not qualified by training, experience, or licensure to perform them.

(s) Violating a lawful order of the board previously entered in a disciplinary hearing or failing to comply with a lawfully issued subpoena of the department.

(t) Conspiring with another to commit an act, or committing an act, which would tend to coerce, intimidate, or preclude another licensee from lawfully advertising his or her services.

(u) Fraud or deceit or gross negligence, incompetence, or misconduct in the operation of a course of study.

(v) Failing to comply with state, county, or municipal regulations or reporting requirements relating to public health and the control of contagious and infectious diseases.

(w) Failing to comply with any rule of the board relating to health and safety, including, but not limited to, the sterilization of needles and equipment and the disposal of potentially infectious materials.

(x) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The department shall not reinstate the license of an acupuncturist, or cause a license to be issued to a person it has deemed to be unqualified, until such time as the board is satisfied that he or she has complied with all the terms and conditions set forth in the final order and is capable of safely engaging in the practice of acupuncture.

History.—ss. 1, 2, ch. 80-375; ss. 4, 6, ch. 81-227; ss. 2, 3, ch. 81-318; s. 43, ch. 83-329; ss. 9, 13, 14, ch. 86-265; s. 57, ch. 91-137; s. 4, ch. 91-156; s. 4, ch. 91-429; s. 197, ch. 97-103; s. 12, ch. 97-264; s. 17, ch. 2001-277; s. 2, ch. 2005-240; s. 68, ch. 2008-6.

Note.—Former s. 468.325.



457.116 - Prohibited acts; penalty.

457.116 Prohibited acts; penalty.—

(1) A person may not:

(a) Practice acupuncture unless the person is licensed under ss. 457.101-457.118;

(b) Use, in connection with his or her name or place of business, any title or description of services which incorporates the words “acupuncture,” “acupuncturist,” “certified acupuncturist,” “licensed acupuncturist,” “oriental medical practitioner”; the letters “L.Ac.,” “R.Ac.,” “A.P.,” or “D.O.M.”; or any other words, letters, abbreviations, or insignia indicating or implying that he or she practices acupuncture unless he or she is a holder of a valid license issued pursuant to ss. 457.101-457.118;

(c) Present as his or her own the license of another;

(d) Knowingly give false or forged evidence to the board or a member thereof;

(e) Use or attempt to use a license that has been suspended, revoked, or placed on inactive or delinquent status;

(f) Employ any person who is not licensed pursuant to ss. 457.101-457.118 to engage in the practice of acupuncture; or

(g) Conceal information relating to any violation of ss. 457.101-457.118.

(2) A person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 80-375; ss. 2, 3, ch. 81-318; ss. 10, 13, 14, ch. 86-265; s. 57, ch. 91-137; s. 4, ch. 91-156; s. 85, ch. 91-224; s. 4, ch. 91-429; s. 198, ch. 97-103; s. 13, ch. 97-264; s. 5, ch. 98-418.

Note.—Former s. 468.328.



457.118 - Effect of chapter on other health care practices.

457.118 Effect of chapter on other health care practices.—This chapter shall not be construed to expand or limit the scope of practice authorized for any health care professional licensed under chapter 458, chapter 459, chapter 460, chapter 461, chapter 466, chapter 474, or chapter 486, as such scope of practice is defined by statute or rule.

History.—ss. 1, 2, ch. 80-375; s. 335, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 4, 6, ch. 82-172; ss. 11, 13, 14, ch. 86-265; s. 57, ch. 91-137; s. 4, ch. 91-156; s. 4, ch. 91-429.

Note.—Former s. 468.329.






Chapter 458 - MEDICAL PRACTICE

458.301 - Purpose.

458.301 Purpose.—The Legislature recognizes that the practice of medicine is potentially dangerous to the public if conducted by unsafe and incompetent practitioners. The Legislature finds further that it is difficult for the public to make an informed choice when selecting a physician and that the consequences of a wrong decision could seriously harm the public health and safety. The primary legislative purpose in enacting this chapter is to ensure that every physician practicing in this state meets minimum requirements for safe practice. It is the legislative intent that physicians who fall below minimum competency or who otherwise present a danger to the public shall be prohibited from practicing in this state.

History.—ss. 1, 8, ch. 79-302; ss. 2, 3, ch. 81-318; ss. 1, 25, 26, ch. 86-245; s. 4, ch. 91-429.



458.303 - Provisions not applicable to other practitioners; exceptions, etc.

458.303 Provisions not applicable to other practitioners; exceptions, etc.—

(1) The provisions of ss. 458.301, 458.305, 458.307, 458.309, 458.311, 458.313, 458.315, 458.317, 458.319, 458.321, 458.327, 458.329, 458.331, 458.337, 458.339, 458.341, 458.343, 458.345, 458.347, and this section shall have no application to:

(a) Other duly licensed health care practitioners acting within their scope of practice authorized by statute.

(b) Any physician lawfully licensed in another state or territory or foreign country, when meeting duly licensed physicians of this state in consultation.

(c) Commissioned medical officers of the Armed Forces of the United States and of the Public Health Service of the United States while on active duty and while acting within the scope of their military or public health responsibilities.

(d) Any person while actually serving without salary or professional fees on the resident medical staff of a hospital in this state, subject to the provisions of s. 458.321.

(e) Any person furnishing medical assistance in case of an emergency.

(f) The domestic administration of recognized family remedies.

(g) The practice of the religious tenets of any church in this state.

(h) Any person or manufacturer who, without the use of drugs or medicine, mechanically fits or sells lenses, artificial eyes or limbs, or other apparatus or appliances or is engaged in the mechanical examination of eyes for the purpose of constructing or adjusting spectacles, eyeglasses, or lenses.

(2) Nothing in s. 458.301, s. 458.305, s. 458.307, s. 458.309, s. 458.311, s. 458.313, s. 458.319, s. 458.321, s. 458.327, s. 458.329, s. 458.331, s. 458.337, s. 458.339, s. 458.341, s. 458.343, s. 458.345, s. 458.347, or this section shall be construed to prohibit any service rendered by a registered nurse or a licensed practical nurse, if such service is rendered under the direct supervision and control of a licensed physician who provides specific direction for any service to be performed and gives final approval to all services performed. Further, nothing in this or any other chapter shall be construed to prohibit any service rendered by a medical assistant in accordance with the provisions of s. 458.3485.

History.—ss. 1, 8, ch. 79-302; s. 290, ch. 81-259; ss. 2, 3, ch. 81-318; s. 2, ch. 84-543; s. 1, ch. 84-552; s. 2, ch. 84-553; s. 9, ch. 85-196; s. 1, ch. 85-307; ss. 2, 25, 26, ch. 86-245; s. 15, ch. 88-1; s. 4, ch. 91-429; s. 14, ch. 97-264; s. 24, ch. 2016-224.



458.305 - Definitions.

458.305 Definitions.—As used in this chapter:

(1) “Board” means the Board of Medicine.

(2) “Department” means the Department of Health.

(3) “Practice of medicine” means the diagnosis, treatment, operation, or prescription for any human disease, pain, injury, deformity, or other physical or mental condition.

(4) “Physician” means a person who is licensed to practice medicine in this state.

History.—ss. 1, 8, ch. 79-302; ss. 2, 3, ch. 81-318; ss. 3, 25, 26, ch. 86-245; s. 4, ch. 91-429; s. 103, ch. 94-218; s. 15, ch. 97-264.



458.307 - Board of Medicine.

458.307 Board of Medicine.—

(1) There is created within the department the Board of Medicine, composed of 15 members appointed by the Governor and confirmed by the Senate.

(2) Twelve members of the board must be licensed physicians in good standing in this state who are residents of the state and who have been engaged in the active practice or teaching of medicine for at least 4 years immediately preceding their appointment. One of the physicians must be on the full-time faculty of a medical school in this state, and one of the physicians must be in private practice and on the full-time staff of a statutory teaching hospital in this state as defined in s. 408.07. At least one of the physicians must be a graduate of a foreign medical school. The remaining three members must be residents of the state who are not, and never have been, licensed health care practitioners. One member must be a health care risk manager licensed under s. 395.10974. At least one member of the board must be 60 years of age or older.

(3) As the terms of the members expire, the Governor shall appoint successors for terms of 4 years, and such members shall serve until their successors are appointed.

(4) The board, in conjunction with the department, shall establish a disciplinary training program for board members. The program shall provide for initial and periodic training in the grounds for disciplinary action, the actions which may be taken by the board and the department, changes in relevant statutes and rules, and any relevant judicial and administrative decisions. No member of the board shall participate on probable cause panels or in disciplinary decisions of the board unless he or she has completed the disciplinary training program.

(5) During the time members are appointed to a probable cause panel, they shall attempt to complete their work on every case presented to them. In the event that consideration of a case is begun but not completed during the term of those members on the panel, they may reconvene as a probable cause panel for the purpose of completing their deliberations on that case.

(6) All provisions of chapter 456 relating to activities of the board shall apply.

History.—ss. 1, 8, ch. 79-302; s. 291, ch. 81-259; ss. 2, 3, ch. 81-318; s. 3, ch. 84-543; s. 3, ch. 84-553; s. 37, ch. 85-175; ss. 4, 25, 26, ch. 86-245; s. 10, ch. 87-172; s. 16, ch. 88-1; s. 13, ch. 88-392; s. 6, ch. 89-162; s. 4, ch. 91-429; s. 1, ch. 93-48; s. 104, ch. 94-218; s. 199, ch. 97-103; s. 16, ch. 97-264; s. 41, ch. 98-166; s. 91, ch. 99-397; s. 101, ch. 2000-160.



458.309 - Rulemaking authority.

458.309 Rulemaking authority.—

(1) The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter conferring duties upon it.

(2)(a) Any rules which the board adopts relating to the classroom phase of medical education shall not apply to any person who is enrolled in the classroom phase of medical education or has graduated prior to or at the time the rule becomes effective, so long as such person does not interrupt his or her medical education.

(b)1. Any rules which the board adopts relating to the clinical clerkship phase of medical education shall not apply to any person who is enrolled in the clinical clerkship phase of medical education prior to or at the time the rule becomes effective, so long as such person does not interrupt his or her medical education.

2. Rules adopted by the Florida Board of Medical Examiners prior to October 1, 1986, and relating to clinical clerkships for graduates of foreign medical schools do not apply to any such graduate who:

a. Had completed a clinical clerkship prior to the effective date of the rule; or

b. Had begun a clinical clerkship but had not completed the clinical clerkship prior to the effective date of the rule, so long as the clinical clerkship took no longer than 3 years to complete.

(c) Any rules which the board adopts relating to residency shall not apply to any person who has begun his or her residency prior to or at the time the rule becomes effective, so long as such person does not interrupt the residency.

(3) A physician who performs liposuction procedures in which more than 1,000 cubic centimeters of supernatant fat is removed, level 2 procedures lasting more than 5 minutes, and all level 3 surgical procedures in an office setting must register the office with the department unless that office is licensed as a facility under chapter 395. The department shall inspect the physician’s office annually unless the office is accredited by a nationally recognized accrediting agency or an accrediting organization subsequently approved by the Board of Medicine. The actual costs for registration and inspection or accreditation shall be paid by the person seeking to register and operate the office setting in which office surgery is performed.

History.—ss. 1, 8, ch. 79-302; ss. 2, 3, ch. 81-318; ss. 5, 22, 25, 26, ch. 86-245; s. 4, ch. 91-429; s. 200, ch. 97-103; s. 120, ch. 98-200; s. 92, ch. 99-397; s. 3, ch. 2009-198; s. 3, ch. 2010-211; s. 94, ch. 2012-184.



458.310 - Restricted licenses.

458.310 Restricted licenses.—

(1) It is the intent of the Legislature to provide medical services to all the residents of this state at an affordable cost.

(2) The Board of Medicine may, by rule, develop criteria and, without examination, issue restricted licenses annually to up to 100 persons to practice medicine in this state who:

(a) Meet the requirements of s. 458.311;

(b) Show evidence of the active licensed practice of medicine in another jurisdiction for at least 2 years of the immediately preceding 4 years, or completion of board-approved postgraduate training within the year preceding the filing of an application; and

(c) Enter into a contract to practice for a period of 24 months solely in the employ of the state or a federally funded community health center or migrant health center, at the current salary level for that position. The Board of Medicine shall designate areas of critical need in the state where these restricted licensees may practice.

(3) Before the end of the 24-month practice period, the physician must take and successfully complete the licensure examination.

(4) If the restricted licensee breaches the terms of the employment contract, he or she may not be licensed as a physician in this state under any licensing provisions.

History.—s. 50, ch. 92-149; s. 201, ch. 97-103.



458.311 - Licensure by examination; requirements; fees.

458.311 Licensure by examination; requirements; fees.—

(1) Any person desiring to be licensed as a physician, who does not hold a valid license in any state, shall apply to the department on forms furnished by the department. The department shall license each applicant who the board certifies:

(a) Has completed the application form and remitted a nonrefundable application fee not to exceed $500.

(b) Is at least 21 years of age.

(c) Is of good moral character.

(d) Has not committed any act or offense in this or any other jurisdiction which would constitute the basis for disciplining a physician pursuant to s. 458.331.

(e) For any applicant who has graduated from medical school after October 1, 1992, has completed the equivalent of 2 academic years of preprofessional, postsecondary education, as determined by rule of the board, which shall include, at a minimum, courses in such fields as anatomy, biology, and chemistry prior to entering medical school.

(f) Meets one of the following medical education and postgraduate training requirements:

1.a. Is a graduate of an allopathic medical school or allopathic college recognized and approved by an accrediting agency recognized by the United States Office of Education or is a graduate of an allopathic medical school or allopathic college within a territorial jurisdiction of the United States recognized by the accrediting agency of the governmental body of that jurisdiction;

b. If the language of instruction of the medical school is other than English, has demonstrated competency in English through presentation of a satisfactory grade on the Test of Spoken English of the Educational Testing Service or a similar test approved by rule of the board; and

c. Has completed an approved residency of at least 1 year.

2.a. Is a graduate of an allopathic foreign medical school registered with the World Health Organization and certified pursuant to s. 458.314 as having met the standards required to accredit medical schools in the United States or reasonably comparable standards;

b. If the language of instruction of the foreign medical school is other than English, has demonstrated competency in English through presentation of the Educational Commission for Foreign Medical Graduates English proficiency certificate or by a satisfactory grade on the Test of Spoken English of the Educational Testing Service or a similar test approved by rule of the board; and

c. Has completed an approved residency of at least 1 year.

3.a. Is a graduate of an allopathic foreign medical school which has not been certified pursuant to s. 458.314;

b. Has had his or her medical credentials evaluated by the Educational Commission for Foreign Medical Graduates, holds an active, valid certificate issued by that commission, and has passed the examination utilized by that commission; and

c. Has completed an approved residency of at least 1 year; however, after October 1, 1992, the applicant shall have completed an approved residency or fellowship of at least 2 years in one specialty area. However, to be acceptable, the fellowship experience and training must be counted toward regular or subspecialty certification by a board recognized and certified by the American Board of Medical Specialties.

(g) Has submitted to the department a set of fingerprints on a form and under procedures specified by the department, along with a payment in an amount equal to the costs incurred by the Department of Health for the criminal background check of the applicant.

(h) Has obtained a passing score, as established by rule of the board, on the licensure examination of the United States Medical Licensing Examination (USMLE); or a combination of the United States Medical Licensing Examination (USMLE), the examination of the Federation of State Medical Boards of the United States, Inc. (FLEX), or the examination of the National Board of Medical Examiners up to the year 2000; or for the purpose of examination of any applicant who was licensed on the basis of a state board examination and who is currently licensed in at least one other jurisdiction of the United States or Canada, and who has practiced pursuant to such licensure for a period of at least 10 years, use of the Special Purpose Examination of the Federation of State Medical Boards of the United States (SPEX) upon receipt of a passing score as established by rule of the board. However, for the purpose of examination of any applicant who was licensed on the basis of a state board examination prior to 1974, who is currently licensed in at least three other jurisdictions of the United States or Canada, and who has practiced pursuant to such licensure for a period of at least 20 years, this paragraph does not apply.

(2) As prescribed by board rule, the board may require an applicant who does not pass the national licensing examination after five attempts to complete additional remedial education or training. The board shall prescribe the additional requirements in a manner that permits the applicant to complete the requirements and be reexamined within 2 years after the date the applicant petitions the board to retake the examination a sixth or subsequent time.

(3) Notwithstanding the provisions of subparagraph (1)(f)3., a graduate of a foreign medical school need not present the certificate issued by the Educational Commission for Foreign Medical Graduates or pass the examination utilized by that commission if the graduate:

(a) Has received a bachelor’s degree from an accredited United States college or university.

(b) Has studied at a medical school which is recognized by the World Health Organization.

(c) Has completed all of the formal requirements of the foreign medical school, except the internship or social service requirements, and has passed part I of the National Board of Medical Examiners examination or the Educational Commission for Foreign Medical Graduates examination equivalent.

(d) Has completed an academic year of supervised clinical training in a hospital affiliated with a medical school approved by the Council on Medical Education of the American Medical Association and upon completion has passed part II of the National Board of Medical Examiners examination or the Educational Commission for Foreign Medical Graduates examination equivalent.

(4) The department and the board shall assure that applicants for licensure meet the criteria in subsection (1) through an investigative process. When the investigative process is not completed within the time set out in s. 120.60(1) and the department or board has reason to believe that the applicant does not meet the criteria, the State Surgeon General or the State Surgeon General’s designee may issue a 90-day licensure delay which shall be in writing and sufficient to notify the applicant of the reason for the delay. The provisions of this subsection shall control over any conflicting provisions of s. 120.60(1).

(5) The board may not certify to the department for licensure any applicant who is under investigation in another jurisdiction for an offense which would constitute a violation of this chapter until such investigation is completed. Upon completion of the investigation, the provisions of s. 458.331 shall apply. Furthermore, the department may not issue an unrestricted license to any individual who has committed any act or offense in any jurisdiction which would constitute the basis for disciplining a physician pursuant to s. 458.331. When the board finds that an individual has committed an act or offense in any jurisdiction which would constitute the basis for disciplining a physician pursuant to s. 458.331, then the board may enter an order imposing one or more of the terms set forth in subsection (8).

(6) Each applicant who meets the requirements of this chapter shall be licensed as a physician, with rights as defined by law.

(7) Upon certification by the board, the department shall impose conditions, limitations, or restrictions on a license if the applicant is on probation in another jurisdiction for an act which would constitute a violation of this chapter.

(8) When the board determines that any applicant for licensure has failed to meet, to the board’s satisfaction, each of the appropriate requirements set forth in this section, it may enter an order requiring one or more of the following terms:

(a) Refusal to certify to the department an application for licensure, certification, or registration;

(b) Certification to the department of an application for licensure, certification, or registration with restrictions on the scope of practice of the licensee; or

(c) Certification to the department of an application for licensure, certification, or registration with placement of the physician on probation for a period of time and subject to such conditions as the board may specify, including, but not limited to, requiring the physician to submit to treatment, attend continuing education courses, submit to reexamination, or work under the supervision of another physician.

History.—ss. 1, 8, ch. 79-302; s. 292, ch. 81-259; ss. 2, 3, ch. 81-318; s. 3, ch. 84-222; s. 4, ch. 84-543; s. 4, ch. 84-553; s. 29, ch. 85-175; s. 1, ch. 85-344; ss. 6, 25, 26, ch. 86-245; s. 17, ch. 88-1; s. 4, ch. 88-205; s. 18, ch. 89-162; s. 1, ch. 89-266; ss. 5, 42, ch. 89-374; s. 1, ch. 89-541; s. 3, ch. 90-60; s. 25, ch. 90-228; s. 2, ch. 90-249; s. 4, ch. 91-429; s. 1, ch. 92-53; s. 77, ch. 92-149; s. 20, ch. 95-145; s. 215, ch. 96-410; s. 1086, ch. 97-103; s. 133, ch. 97-237; s. 18, ch. 97-264; s. 9, ch. 97-273; s. 1, ch. 97-295; s. 42, ch. 98-166; s. 93, ch. 99-397; s. 115, ch. 2000-153; s. 69, ch. 2008-6.



458.3115 - Restricted license; certain foreign-licensed physicians; examination; restrictions on practice; full licensure.

458.3115 Restricted license; certain foreign-licensed physicians; examination; restrictions on practice; full licensure.—

(1)(a) Notwithstanding any other provision of law, the department shall provide procedures under which certain physicians who are or were foreign-licensed and have practiced medicine no less than 2 years may take the USMLE or an examination developed by the department, in consultation with the board, to qualify for a restricted license to practice medicine in this state. The department-developed examination shall test the same areas of medical knowledge as the Federation of State Medical Boards of the United States, Inc. (FLEX) previously administered by the Florida Board of Medicine to grant medical licensure in Florida. A person who is eligible to take and elects to take the department-developed examination, who has previously passed part 1 or part 2 of the previously administered FLEX shall not be required to retake or pass the equivalent parts of the department-developed examination, and may sit for the department-developed examination five times within 5 years.

(b) A person who is eligible to take and elects to take the USMLE who has previously passed part 1 or part 2 of the previously administered FLEX shall not be required to retake or pass the equivalent parts of the USMLE up to the year 2002.

(c) A person shall be eligible to take such examination for restricted licensure if the person:

1. Has taken, upon approval by the board, and completed, in November 1990 or November 1992, one of the special preparatory medical update courses authorized by the board and the University of Miami Medical School and subsequently passed the final course examination; upon approval by the board to take the course completed in 1990 or in 1992, has a certificate of successful completion of that course from the University of Miami or the Stanley H. Kaplan course; or can document to the department that he or she was one of the persons who took and successfully completed the Stanley H. Kaplan course that was approved by the board and supervised by the University of Miami. At a minimum, the documentation must include class attendance records and the test score on the final course examination;

2. Applies to the department and submits an application fee that is nonrefundable and equivalent to the fee required for full licensure;

3. Documents no less than 2 years of the active practice of medicine in any jurisdiction;

4. Submits an examination fee that is nonrefundable and equivalent to the fee required for full licensure plus the actual per-applicant cost to the department to provide either examination described in this section;

5. Has not committed any act or offense in this or any other jurisdiction that would constitute a substantial basis for disciplining a physician under chapter 456 or this chapter; and

6. Is not under discipline, investigation, or prosecution in this or any other jurisdiction for an act that would constitute a violation of chapter 456 or this chapter and that substantially threatened or threatens the public health, safety, or welfare.

(d) Every person eligible for restricted licensure under this section may sit for the USMLE or the department-developed examination five times within 5 calendar years. Applicants desiring to use portions of the FLEX and the USMLE may do so up to the year 2000. However, notwithstanding subparagraph (c)3., applicants applying under this section who fail the examination up to a total of five times will only be required to pay the examination fee required for full licensure for the second and subsequent times they take the examination.

(e) The department and the board shall be responsible for working with one or more organizations to offer a medical refresher course designed to prepare applicants to take either licensure examination described in this section. The organizations may develop the medical refresher course, purchase such a course, or contract for such a course from a private organization that specializes in developing such courses.

(f) The course shall require no less than two 16-week semesters of 16 contact hours per week for a total of 256 contact hours per student for each semester. The cost is to be paid by the students taking the course.

(2)(a) Before the department may issue a restricted license to an applicant under this section, the applicant must have passed either of the two examinations described in this section. However, the board may impose reasonable restrictions on the applicant’s license to practice. These restrictions may include, but are not limited to:

1. Periodic and random department audits of the licensee’s patient records and review of those records by the board or the department.

2. Periodic appearances of the licensee before the board or the department.

3. Submission of written reports to the board or the department.

(b) A restricted licensee under this section shall practice under the supervision of a full licensee approved by the board with the first year of the licensure period being under direct supervision as defined by board rule and the second year being under indirect supervision as defined by board rule.

(c) The board may adopt rules necessary to implement this subsection.

(3)(a) A restricted license issued by the department under this section is valid for 2 years unless sooner revoked or suspended, and a restricted licensee is subject to the requirements of chapter 456, this chapter, and any other provision of law not in conflict with this section. Upon expiration of such restricted license, a restricted licensee shall become a full licensee if the restricted licensee:

1. Is not under discipline, investigation, or prosecution for a violation which poses a substantial threat to the public health, safety, or welfare; and

2. Pays all renewal fees required of a full licensee.

(b) The department shall renew a restricted license under this section upon payment of the same fees required for renewal for a full license if the restricted licensee is under discipline, investigation, or prosecution for a violation which posed or poses a substantial threat to the public health, safety, or welfare and the board has not permanently revoked the restricted license. A restricted licensee who has renewed such restricted license shall become eligible for full licensure when the licensee is no longer under discipline, investigation, or prosecution.

(4) The board shall adopt rules necessary to carry out the provisions of this section.

History.—s. 3, ch. 96-197; s. 8, ch. 96-309; s. 109, ch. 97-261; s. 2, ch. 97-264; ss. 43, 300, ch. 98-166; s. 16, ch. 99-332; ss. 94, 184, ch. 99-397; s. 102, ch. 2000-160; s. 118, ch. 2014-17.



458.3124 - Restricted license; certain experienced foreign-trained physicians.

458.3124 Restricted license; certain experienced foreign-trained physicians.—

(1) A person who was trained in a medical school that is listed in the World Directory of Medical Schools published by the World Health Organization and is located in a country other than the United States, Canada, or Puerto Rico may apply to take Step III of the United States Medical Licensing Examination, if the person:

(a) Legally practiced medicine for at least 5 years in the country in which the school is located;

(b) Has passed Steps I and II of the United States Medical Licensing Examination;

(c) Is certified by the Educational Commission for Foreign Medical Graduates as qualified for a restricted license to practice medicine;

(d) Is not subject to discipline, investigation, or prosecution in any jurisdiction for acts that threaten the public health, safety, or welfare or violate chapter 456 or this chapter; and

(e) Has been a resident of this state since July 1, 1996.

(2) A person applying for licensure under this section must submit to the Department of Health on or before December 31, 2000:

(a) A completed application and documentation required by the Board of Medicine to prove compliance with subsection (1); and

(b) A nonrefundable application fee not to exceed $500 and a nonrefundable examination fee not to exceed $300 plus the actual cost to purchase and administer the examination.

(3) A person applying under this section may take the examination a maximum of 5 times within 5 years.

(4) A restricted licensee under this section must practice under the supervision of a licensee approved by the board, with the first year of licensure under direct supervision and the second year in community service under indirect supervision, including practicing with organizations that serve indigent populations, such as s. 501(c)(3) agencies, public health units, prisons, or other organizations approved by the board.

(5) Notwithstanding s. 458.311(1)(f), a person who successfully meets the requirements of this section and who successfully passes Step III of the United States Medical Licensing Examination is eligible for full licensure as a physician.

(6) The board shall adopt rules to implement this section.

History.—s. 110, ch. 97-261; s. 214, ch. 97-264; s. 44, ch. 98-166; s. 17, ch. 99-332; s. 185, ch. 99-397; s. 103, ch. 2000-160.



458.313 - Licensure by endorsement; requirements; fees.

458.313 Licensure by endorsement; requirements; fees.—

(1) The department shall issue a license by endorsement to any applicant who, upon applying to the department on forms furnished by the department and remitting a fee set by the board not to exceed $500, the board certifies:

(a) Has met the qualifications for licensure in s. 458.311(1)(b)-(g) or in s. 458.311(1)(b)-(e) and (g) and (3);

(b) Prior to January 1, 2000, has obtained a passing score, as established by rule of the board, on the licensure examination of the Federation of State Medical Boards of the United States, Inc. (FLEX), on the United States Medical Licensing Examination (USMLE), or on the examination of the National Board of Medical Examiners, or on a combination thereof, and on or after January 1, 2000, has obtained a passing score on the United States Medical Licensing Examination (USMLE); and

(c) Has submitted evidence of the active licensed practice of medicine in another jurisdiction, for at least 2 of the immediately preceding 4 years, or evidence of successful completion of either a board-approved postgraduate training program within 2 years preceding filing of an application or a board-approved clinical competency examination within the year preceding the filing of an application for licensure. For purposes of this paragraph, “active licensed practice of medicine” means that practice of medicine by physicians, including those employed by any governmental entity in community or public health, as defined by this chapter, medical directors under s. 641.495(11) who are practicing medicine, and those on the active teaching faculty of an accredited medical school.

(2) The board may require an applicant for licensure by endorsement to take and pass the appropriate licensure examination prior to certifying the applicant as eligible for licensure.

(3) The department and the board shall ensure that applicants for licensure by endorsement meet applicable criteria in this chapter through an investigative process. When the investigative process is not completed within the time set out in s. 120.60(1) and the department or board has reason to believe that the applicant does not meet the criteria, the State Surgeon General or the State Surgeon General’s designee may issue a 90-day licensure delay which shall be in writing and sufficient to notify the applicant of the reason for the delay. The provisions of this subsection shall control over any conflicting provisions of s. 120.60(1).

(4) The board may promulgate rules and regulations, to be applied on a uniform and consistent basis, which may be necessary to carry out the provisions of this section.

(5) Upon certification by the board, the department shall impose conditions, limitations, or restrictions on a license by endorsement if the applicant is on probation in another jurisdiction for an act which would constitute a violation of this chapter.

(6) The department shall not issue a license by endorsement to any applicant who is under investigation in any jurisdiction for an act or offense which would constitute a violation of this chapter until such time as the investigation is complete, at which time the provisions of s. 458.331 shall apply. Furthermore, the department may not issue an unrestricted license to any individual who has committed any act or offense in any jurisdiction which would constitute the basis for disciplining a physician pursuant to s. 458.331. When the board finds that an individual has committed an act or offense in any jurisdiction which would constitute the basis for disciplining a physician pursuant to s. 458.331, the board may enter an order imposing one or more of the terms set forth in subsection (7).

(7) When the board determines that any applicant for licensure by endorsement has failed to meet, to the board’s satisfaction, each of the appropriate requirements set forth in this section, it may enter an order requiring one or more of the following terms:

(a) Refusal to certify to the department an application for licensure, certification, or registration;

(b) Certification to the department of an application for licensure, certification, or registration with restrictions on the scope of practice of the licensee; or

(c) Certification to the department of an application for licensure, certification, or registration with placement of the physician on probation for a period of time and subject to such conditions as the board may specify, including, but not limited to, requiring the physician to submit to treatment, attend continuing education courses, submit to reexamination, or work under the supervision of another physician.

History.—ss. 1, 8, ch. 79-302; ss. 2, 3, ch. 81-318; s. 5, ch. 84-543; s. 5, ch. 84-553; ss. 1, 3, ch. 85-56; ss. 7, 25, 26, ch. 86-245; ss. 1, 4, ch. 87-296; s. 18, ch. 88-1; s. 7, ch. 88-277; s. 14, ch. 88-392; s. 19, ch. 89-162; s. 6, ch. 89-374; s. 1, ch. 90-52; s. 4, ch. 91-429; s. 78, ch. 92-149; s. 216, ch. 96-410; s. 1087, ch. 97-103; s. 134, ch. 97-237; s. 19, ch. 97-264; s. 10, ch. 97-273; s. 95, ch. 99-397; s. 70, ch. 2008-6.



458.3135 - Temporary certificate for visiting physicians to practice in approved cancer centers.

458.3135 Temporary certificate for visiting physicians to practice in approved cancer centers.—

(1) Any physician who has been accepted for a course of training by a cancer center approved by the board and who meets all of the qualifications set forth in this section may be issued a temporary certificate to practice in a board-approved cancer center under the International Cancer Center Visiting Physician Program. A certificate may be issued to a physician who will be training under the direct supervision of a physician employed by or under contract with an approved cancer center for a period of no more than 1 year. The purpose of the International Cancer Center Visiting Physician Program is to provide to internationally respected and highly qualified physicians advanced education and training on cancer treatment techniques developed at an approved cancer center. The board may issue this temporary certificate in accordance with the restrictions set forth in this section.

(2) A temporary certificate for practice in an approved cancer center may be issued without examination to an individual who:

(a) Is a graduate of an accredited medical school or its equivalent, or is a graduate of a foreign medical school listed with the World Health Organization;

(b) Holds a valid and unencumbered license to practice medicine in another country;

(c) Has completed the application form adopted by the board and remitted a nonrefundable application fee not to exceed $300;

(d) Has not committed any act in this or any other jurisdiction which would constitute the basis for disciplining a physician under s. 456.072 or s. 458.331;

(e) Meets the financial responsibility requirements of s. 458.320; and

(f) Has been accepted for a course of training by a cancer center approved by the board.

(3) The board shall by rule establish qualifications for approval of cancer centers under this section, which at a minimum shall require the cancer center to be licensed under chapter 395 and have met the standards required to be a National Cancer Institute-designated cancer center. The board shall review the cancer centers approved under this section not less than annually to ascertain that the minimum requirements of this chapter and the rules adopted thereunder are being complied with. If it is determined that such minimum requirements are not being met by an approved cancer center, the board shall rescind its approval of that cancer center and no temporary certificate for that cancer center shall be valid until such time as the board reinstates its approval of that cancer center.

(4) A recipient of a temporary certificate for practice in an approved cancer center may use the certificate to practice for the duration of the course of training at the approved cancer center so long as the duration of the course does not exceed 1 year. If at any time the cancer center is no longer approved by the board, the temporary certificate shall expire and the recipient shall no longer be authorized to practice in this state.

(5) A recipient of a temporary certificate for practice in an approved cancer center is limited to practicing in facilities owned or operated by that approved cancer center and is limited to only practicing under the direct supervision of a physician who holds a valid, active, and unencumbered license to practice medicine in this state issued under this chapter or chapter 459.

(6) The board shall not issue a temporary certificate for practice in an approved cancer center to any physician who is under investigation in another jurisdiction for an act that would constitute a violation of this chapter or chapter 456 until such time as the investigation is complete and the physician is found innocent of all charges.

(7) A physician applying under this section is exempt from the requirements of ss. 456.039-456.046. All other provisions of chapters 456 and 458 apply.

(8) In any year, the maximum number of temporary certificates that may be issued by the board under this section may not exceed 10 at each approved cancer center.

(9) The board may adopt rules pursuant to ss. 120.536(1) and 120.54 as necessary to implement this section.

(10) Nothing in this section may be construed to authorize a physician who is not licensed to practice medicine in this state to qualify for or otherwise engage in the practice of medicine in this state, except as provided in this section.

History.—s. 36, ch. 2000-318; s. 75, ch. 2001-62.



458.3137 - Temporary certificate for visiting physicians to obtain medical privileges for instructional purposes in conjunction with certain plastic surgery or other medical or surgical training programs and educational symposiums.

458.3137 Temporary certificate for visiting physicians to obtain medical privileges for instructional purposes in conjunction with certain plastic surgery or other medical or surgical training programs and educational symposiums.—

(1) A physician who has been invited by:

(a) A plastic surgery or other medical or surgical training program affiliated with a medical school in this state which is accredited by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association or which is part of a teaching hospital as defined in s. 408.07; or

(b) An educational symposium cosponsored by the American Society of Plastic Surgeons, the Plastic Surgery Educational Foundation, the American Society for Aesthetic Plastic Surgery, or any other medical or surgical society in conjunction with a medical school or teaching hospital as defined in s. 408.07,

may be issued a temporary certificate for limited privileges solely for purposes of providing educational training in plastic surgery or other medical or surgical procedures, as appropriate, in accordance with the restrictions set forth in this section.

(2) A temporary certificate to practice medicine for educational purposes to help teach plastic surgery or other medical or surgical procedures to residents in a training program affiliated with a medical school that is accredited by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association or that is part of a teaching hospital, or to residents of a medical school within this state in conjunction with a nationally sponsored educational symposium or an educational symposium held by a state medical school or teaching hospital, may be issued without examination, upon verification by the board that the individual:

(a) Is a graduate of an accredited medical school or its equivalent or is a graduate of a foreign medical school listed with the World Health Organization.

(b) Holds a valid and unencumbered license to practice medicine in another state or country.

(c) Is a recognized expert in a specific area of plastic surgery or another field of medicine or surgery, as demonstrated by peer-reviewed publications, invited lectureships, and academic affiliations.

(d) Has completed an application form adopted by the board and remitted a nonrefundable application fee not to exceed $300.

(e) Has not committed an act in this or any other jurisdiction that would constitute a basis for disciplining a physician under s. 456.072 or s. 458.331.

(f) Meets the financial responsibility requirements of s. 458.320(1) or (2).

(g) Is applying only in connection with a training program or an educational symposium as described in subsection (1).

(3) A temporary certificate issued under this section is valid for up to 5 days per year and expires 1 year after issuance.

(4) The department may not issue more than 12 temporary certificates for a single educational symposium under this section.

(5) In order for a physician who is a graduate of a foreign medical school and holds a valid and unencumbered license to practice medicine in another country but does not hold a license to practice medicine in this or another state to obtain a temporary certificate under this section, the organization sponsoring the educational symposium must pay for any medical judgments incurred by that physician by obtaining a surety bond issued by a surety company authorized to do business in this state, by establishing a certificate of deposit or a guaranteed letter of credit with a licensed and insured bank or savings institution located in the state, or by providing proof that the physician is covered under a teaching hospital’s or medical school’s medical malpractice insurance. The amount of the bond, certificate of deposit, or guaranteed letter of credit must be at least $250,000.

(6) A physician applying under this section is exempt from the requirements of ss. 456.039-456.046. All other provisions of chapter 456 and this chapter apply.

(7) The board may not issue a temporary certificate for practice to any physician who is under investigation in another jurisdiction for an act that would constitute a violation of this chapter or chapter 456 until such time as the investigation is complete and the physician is found innocent of all charges.

History.—s. 1, ch. 2003-75; s. 1, ch. 2013-181.



458.314 - Certification of foreign educational institutions.

458.314 Certification of foreign educational institutions.—

(1) The Legislature recognizes the need to ensure that graduates of foreign medical schools who have received an education which is reasonably comparable to that of similar accredited institutions in the United States and which adequately prepares its students for the practice of medicine shall be subject to the same licensure requirements as graduates of accredited medical schools or colleges. It is the purpose of this section to provide for the evaluation of foreign medical schools and the certification of those foreign medical schools which provide an education which is reasonably comparable to that of similar accredited institutions in the United States and which adequately prepares its students for the practice of medicine.

(2) The department shall be responsible for the certification of foreign medical schools based on standards established pursuant to subsection (4). The department may contract with outside consultants or a national professional organization to survey and evaluate foreign medical schools. Such consultant or organization shall report to the department regarding its findings in the survey and evaluation.

(3) The department shall establish a technical advisory group to review and comment upon the survey and evaluation of a foreign medical school contracted for by the department pursuant to subsection (2) prior to any final action by the department regarding certification of the foreign medical school. The technical advisory group shall be selected by the department and shall consist of four physicians, two of whom shall be selected from a list of five recognized United States medical educators recommended by the foreign school seeking certification. None of the members of the technical advisory group shall be affiliated with the school seeking certification.

(4) Any foreign medical school which wishes to be certified pursuant to this section shall make application to the department for such certification, which shall be based upon a finding that the educational program of the foreign medical school is reasonably comparable to that of similar accredited institutions in the United States and adequately prepares its students for the practice of medicine. Curriculum, faculty qualifications, student attendance, plant and facilities, and other relevant factors shall be reviewed and evaluated. The board with the cooperation of the department shall identify, by rule, the standards and review procedures and methodology to be used in the certification process consistent with this subsection. The department shall not grant certification if deficiencies found are of such magnitude as to prevent the students in the school from receiving an educational base suitable for the practice of medicine.

(5) Periodic surveys and evaluations of all certified schools shall be made to ensure continued compliance with this section. Certification shall include provisional and full certification. The provisional form of certification shall be for a period determined by the department not to exceed 3 years and shall be granted to an institution, in accordance with rule, to provide reasonable time for the school seeking permanent certification to overcome deficiencies found by the department. Prior to the expiration of a provisional certification and before the full certification is granted, the school shall be required to submit evidence that deficiencies noted at the time of initial application have been remedied. A school granted full certification shall provide evidence of continued compliance with this section. In the event that the department denies certification or recertification, the department shall give the school a specific listing of deficiencies which caused the department to disapprove it and what the department will require for compliance and shall permit the school, upon request, to demonstrate by satisfactory evidence, within 90 days, that it has remedied the deficiencies enumerated by the department.

(6) A school shall pay a registration fee established by rule of the department, not to exceed $1,000, at the time of application for certification and shall pay all reasonable costs and expenses the department expects to incur, in an amount not to exceed $40,000, for the conduct of the certification survey.

(7) The department shall renew a certification upon receipt of a renewal application from an institution and a fee not to exceed $500. Each fully certified institution shall provide a renewal application every 7 years. Any certification which is not renewed shall expire.

(8) Each institution which has been surveyed before October 1, 1986, by the Commission to Evaluate Foreign Medical Schools or the Commission on Foreign Medical Education of the Federation of State Medical Boards, Inc., and whose survey and supporting documentation demonstrates that it provides an educational program, including curriculum, reasonably comparable to that of similar accredited institutions in the United States shall be considered fully certified, for purposes of chapter 86-245, Laws of Florida.

History.—ss. 8, 26, ch. 86-245; s. 4, ch. 91-429.



458.3145 - Medical faculty certificate.

458.3145 Medical faculty certificate.—

(1) A medical faculty certificate may be issued without examination to an individual who:

(a) Is a graduate of an accredited medical school or its equivalent, or is a graduate of a foreign medical school listed with the World Health Organization;

(b) Holds a valid, current license to practice medicine in another jurisdiction;

(c) Has completed the application form and remitted a nonrefundable application fee not to exceed $500;

(d) Has completed an approved residency or fellowship of at least 1 year or has received training which has been determined by the board to be equivalent to the 1-year residency requirement;

(e) Is at least 21 years of age;

(f) Is of good moral character;

(g) Has not committed any act in this or any other jurisdiction which would constitute the basis for disciplining a physician under s. 458.331;

(h) For any applicant who has graduated from medical school after October 1, 1992, has completed, before entering medical school, the equivalent of 2 academic years of preprofessional, postsecondary education, as determined by rule of the board, which must include, at a minimum, courses in such fields as anatomy, biology, and chemistry; and

(i) Has been offered and has accepted a full-time faculty appointment to teach in a program of medicine at:

1. The University of Florida;

2. The University of Miami;

3. The University of South Florida;

4. The Florida State University;

5. The Florida International University;

6. The University of Central Florida;

7. The Mayo Clinic College of Medicine in Jacksonville, Florida; or

8. The Florida Atlantic University.

(2) The certificate authorizes the holder to practice only in conjunction with his or her faculty position at an accredited medical school and its affiliated clinical facilities or teaching hospitals that are registered with the Board of Medicine as sites at which holders of medical faculty certificates will be practicing. Such certificate automatically expires when the holder’s relationship with the medical school is terminated or after a period of 24 months, whichever occurs sooner, and is renewable every 2 years by a holder who applies to the board on a form prescribed by the board and provides certification by the dean of the medical school that the holder is a distinguished medical scholar and an outstanding practicing physician.

(3) The holder of a medical faculty certificate issued under this section has all rights and responsibilities prescribed by law for the holder of a license issued under s. 458.311, except as specifically provided otherwise by law. Such responsibilities include compliance with continuing medical education requirements as set forth by rule of the board. A hospital or ambulatory surgical center licensed under chapter 395, health maintenance organization certified under chapter 641, insurer as defined in s. 624.03, multiple-employer welfare arrangement as defined in s. 624.437, or any other entity in this state, in considering and acting upon an application for staff membership, clinical privileges, or other credentials as a health care provider, may not deny the application of an otherwise qualified physician for such staff membership, clinical privileges, or other credentials solely because the applicant is a holder of a medical faculty certificate under this section.

(4) In any year, the maximum number of extended medical faculty certificateholders as provided in subsection (2) may not exceed 30 persons at each institution named in subparagraphs (1)(i)1.-6. and 8. and at the facility named in s. 1004.43 and may not exceed 10 persons at the institution named in subparagraph (1)(i)7.

(5) Annual review of all such certificate recipients will be made by the deans of the accredited 4-year medical schools within this state and reported to the Board of Medicine.

(6) Notwithstanding subsection (1), any physician, when providing medical care or treatment in connection with the education of students, residents, or faculty at the request of the dean of an accredited medical school within this state or at the request of the medical director of a statutory teaching hospital as defined in s. 408.07, may do so upon registration with the board and demonstration of financial responsibility pursuant to s. 458.320(1) or (2) unless such physician is exempt under s. 458.320(5)(a). The performance of such medical care or treatment must be limited to a single period of time, which may not exceed 180 consecutive days, and must be rendered within a facility registered under subsection (2) or within a statutory teaching hospital as defined in s. 408.07. A registration fee not to exceed $300, as set by the board, is required of each physician registered under this subsection. However, no more than three physicians per year per institution may be registered under this subsection, and an exemption under this subsection may not be granted to a physician more than once in any given 5-year period.

History.—ss. 9, 26, ch. 86-245; s. 1, ch. 88-218; s. 15, ch. 88-392; s. 1, ch. 90-30; s. 4, ch. 91-429; s. 79, ch. 92-149; s. 1, ch. 95-208; ss. 9, 10, ch. 96-309; s. 50, ch. 97-98; s. 1088, ch. 97-103; s. 37, ch. 2000-318; s. 1011, ch. 2002-387; s. 1, ch. 2008-58; s. 1, ch. 2009-107; s. 1, ch. 2016-54.



458.3147 - Medical school eligibility of military academy students or graduates.

458.3147 Medical school eligibility of military academy students or graduates.—Any Florida resident who is a student at or a graduate of any of the United States military academies who has command approval to apply to medical school prior to assignment to the medical corps of the United States military shall be admitted to any medical school in the State University System. Each medical school in the State University System shall admit two such applicants each academic year.

History.—s. 146, ch. 2001-277.



458.315 - Temporary certificate for practice in areas of critical need.

458.315 Temporary certificate for practice in areas of critical need.—

(1) A physician who is licensed to practice in any jurisdiction of the United States, whose license is currently valid, and who pays an application fee of $300 may be issued a temporary certificate for practice in areas of critical need.

(2) A certificate may be issued to a physician who:

(a) Will practice in an area of critical need;

(b) Will be employed by or practice in a county health department; correctional facility; Department of Veterans’ Affairs clinic; community health center funded by s. 329, s. 330, or s. 340 of the United States Public Health Services Act; or other agency or institution that is approved by the State Surgeon General and provides health care to meet the needs of underserved populations in this state; or

(c) Will practice for a limited time to address critical physician-specialty, demographic, or geographic needs for this state’s physician workforce as determined by the State Surgeon General.

(3) The Board of Medicine may issue this temporary certificate with the following restrictions:

(a) The State Surgeon General shall determine the areas of critical need. Such areas include, but are not limited to, health professional shortage areas designated by the United States Department of Health and Human Services.

1. A recipient of a temporary certificate for practice in areas of critical need may use the certificate to work for any approved entity in any area of critical need or as authorized by the State Surgeon General.

2. The recipient of a temporary certificate for practice in areas of critical need shall, within 30 days after accepting employment, notify the board of all approved institutions in which the licensee practices and of all approved institutions where practice privileges have been denied.

(b) The board may administer an abbreviated oral examination to determine the physician’s competency, but a written regular examination is not required. Within 60 days after receipt of an application for a temporary certificate, the board shall review the application and issue the temporary certificate, notify the applicant of denial, or notify the applicant that the board recommends additional assessment, training, education, or other requirements as a condition of certification. If the applicant has not actively practiced during the prior 3 years and the board determines that the applicant may lack clinical competency, possess diminished or inadequate skills, lack necessary medical knowledge, or exhibit patterns of deficits in clinical decisionmaking, the board may:

1. Deny the application;

2. Issue a temporary certificate having reasonable restrictions that may include, but are not limited to, a requirement for the applicant to practice under the supervision of a physician approved by the board; or

3. Issue a temporary certificate upon receipt of documentation confirming that the applicant has met any reasonable conditions of the board which may include, but are not limited to, completing continuing education or undergoing an assessment of skills and training.

(c) Any certificate issued under this section is valid only so long as the State Surgeon General determines that the reason for which it was issued remains a critical need to the state. The Board of Medicine shall review each temporary certificateholder not less than annually to ascertain that the minimum requirements of the Medical Practice Act and its adopted rules are being complied with. If it is determined that such minimum requirements are not being met, the board shall revoke such certificate or shall impose restrictions or conditions, or both, as a condition of continued practice under the certificate.

(d) The board may not issue a temporary certificate for practice in an area of critical need to any physician who is under investigation in any jurisdiction in the United States for an act that would constitute a violation of this chapter until such time as the investigation is complete, at which time the provisions of s. 458.331 apply.

(4) The application fee and all licensure fees, including neurological injury compensation assessments, shall be waived for those persons obtaining a temporary certificate to practice in areas of critical need for the purpose of providing volunteer, uncompensated care for low-income residents. The applicant must submit an affidavit from the employing agency or institution stating that the physician will not receive any compensation for any service involving the practice of medicine.

History.—ss. 1, 8, ch. 79-302; s. 293, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 25, 26, ch. 86-245; s. 19, ch. 88-1; s. 8, ch. 88-277; s. 20, ch. 89-162; s. 8, ch. 89-374; s. 1, ch. 91-145; s. 12, ch. 91-220; s. 4, ch. 91-429; s. 141, ch. 97-101; s. 202, ch. 97-103; s. 96, ch. 99-397; s. 38, ch. 2000-318; s. 18, ch. 2001-277; s. 32, ch. 2010-161; s. 2, ch. 2011-95; s. 29, ch. 2014-1.



458.3151 - Temporary certificate for active duty military and veterans practicing in areas of critical need.

458.3151 Temporary certificate for active duty military and veterans practicing in areas of critical need.—

(1) A certificate issued pursuant to this section may be cited as the “Rear Admiral LeRoy Collins, Jr., Temporary Certificate for Practice in Areas of Critical Need.”

(2) The board may issue a temporary certificate to a physician who complies with subsection (3) and who will:

(a) Practice in an area of critical need;

(b) Be employed by or practice in a county health department; correctional facility; Department of Veterans’ Affairs clinic; community health center funded by s. 329, s. 330, or s. 340 of the United States Public Health Services Act; or other agency or institution that is approved by the State Surgeon General and provides health care to meet the needs of underserved populations in this state; or

(c) Practice for a limited time to address critical physician-specialty, demographic, or geographic needs for this state’s physician workforce as determined by the State Surgeon General.

(3) To be eligible for a temporary certificate, a physician must submit to the board:

(a) A complete application.

(b) Proof of an active and valid license to practice in a jurisdiction of the United States.

(c) If on active duty, a letter from the physician’s military command authorizing the physician to practice medicine at an approved entity in an area of critical need.

(d) Documentation demonstrating the physician is serving on active duty in the United States Armed Forces as a commissioned medical officer or has served as a commissioned medical officer in the United States Armed Forces for at least 10 years and received an honorable discharge from the military.

(4) The board shall use a simplified application for a temporary certificate for practice in areas of critical need to reduce administrative impediments and maximize participation.

(5) The application fee and all licensure fees, including neurological injury compensation assessments, shall be waived for a physician obtaining a temporary certificate to practice in areas of critical need for the purpose of providing volunteer, uncompensated care for low-income residents. The applicant must submit an affidavit from the employing agency or institution stating that the physician will not receive any compensation for any service involving the practice of medicine.

(6)(a) Within 60 days after receipt of a complete application for a temporary certificate, the board shall review the application and associated documentation and:

1. Issue the temporary certificate;

2. Deny the temporary certificate; or

3. Require the applicant to complete additional assessment, training, education, or other requirements as a condition of certification. The board shall issue a temporary certificate upon receipt of documentation demonstrating that the requirements of the board have been met.

(b) If an applicant has not actively practiced medicine during the prior 3 years and the board determines the applicant may lack clinical competency, possess diminished or inadequate skills, lack necessary medical knowledge, or exhibit patterns of deficits in clinical decisionmaking, the board may, within 60 days after receipt of a complete application:

1. Deny the application;

2. Issue a temporary certificate having reasonable restrictions, including, but not limited to, a requirement that the applicant practice under the supervision of a physician approved by the board; or

3. Issue a temporary certificate upon receipt of documentation confirming that the applicant has met any reasonable conditions of the board, including, but not limited to, completing continuing education or undergoing an assessment of skills and training.

(c) The board may not issue a temporary certificate for practice in areas of critical need to a physician who is under investigation in any jurisdiction of the United States for an act that would constitute a violation of this chapter until such time as the investigation is complete, at which time the provisions of s. 458.331 apply.

(7) The recipient of a temporary certificate for practice in areas of critical need shall, within 30 days after accepting employment, notify the board of all approved institutions in which the licensee practices and of all approved institutions where practice privileges have been denied. A physician holding a temporary certificate for practice in areas of critical need may enter into a contract to provide volunteer health care services pursuant to s. 766.1115.

(8) A temporary certificate issued under this section is valid only so long as the State Surgeon General determines that the reason for which it was issued remains a critical need to the state. The board shall review each temporary certificateholder at least annually to ascertain compliance with the minimum requirements of this chapter, including this section, and rules adopted thereunder. If it is determined that such minimum requirements are not being met, the board shall revoke such certificate or shall impose restrictions or conditions, or both, as a condition of continued practice under the certificate.

History.—s. 30, ch. 2014-1.



458.316 - Public health certificate.

458.316 Public health certificate.—

(1) Any person desiring to obtain a public health certificate shall submit an application fee not to exceed $300 and shall demonstrate to the board that he or she is a graduate of an accredited medical school and holds a master of public health degree or is board eligible or certified in public health or preventive medicine, or is licensed to practice medicine without restriction in another jurisdiction in the United States and holds a master of public health degree or is board eligible or certified in public health or preventive medicine, and shall meet the requirements in s. 458.311(1)(a)-(g) and (5).

(2) Such certificate shall be issued pursuant to the following conditions:

(a) The certificate shall authorize the holder to practice only in conjunction with his or her employment duties with the Department of Health and shall automatically expire when the holder’s relationship with the department is terminated.

(b) The certificate is subject to biennial renewal and shall be renewable only if the State Surgeon General recommends in writing that the certificate be renewed.

History.—s. 6, ch. 81-239; s. 10, ch. 83-177; s. 1, ch. 85-65; ss. 10, 25, 26, ch. 86-245; s. 21, ch. 89-162; s. 9, ch. 89-374; s. 4, ch. 91-429; s. 203, ch. 97-103; ss. 72, 149, ch. 97-237; s. 25, ch. 97-273; s. 71, ch. 2008-6.



458.3165 - Public psychiatry certificate.

458.3165 Public psychiatry certificate.—The board shall issue a public psychiatry certificate to an individual who remits an application fee not to exceed $300, as set by the board, who is a board-certified psychiatrist, who is licensed to practice medicine without restriction in another state, and who meets the requirements in s. 458.311(1)(a)-(g) and (5). A recipient of a public psychiatry certificate may use the certificate to work at any public mental health facility or program funded in part or entirely by state funds.

(1) Such certificate shall:

(a) Authorize the holder to practice only in a public mental health facility or program funded in part or entirely by state funds.

(b) Be issued and renewable biennially if the State Surgeon General and the chair of the department of psychiatry at one of the public medical schools or the chair of the department of psychiatry at the accredited medical school at the University of Miami recommend in writing that the certificate be issued or renewed.

(c) Automatically expire if the holder’s relationship with a public mental health facility or program expires.

(d) Not be issued to a person who has been adjudged unqualified or guilty of any of the prohibited acts in this chapter.

(2) The board may take disciplinary action against a certificateholder for noncompliance with any part of this section or for any reason for which a regular licensee may be subject to discipline.

History.—ss. 11, 26, ch. 86-245; s. 20, ch. 88-1; s. 22, ch. 89-162; s. 10, ch. 89-374; s. 4, ch. 91-429; s. 204, ch. 97-103; s. 150, ch. 97-237; s. 26, ch. 97-273; s. 221, ch. 99-8; s. 97, ch. 99-397; s. 72, ch. 2008-6.



458.317 - Limited licenses.

458.317 Limited licenses.—

(1)(a) Any person desiring to obtain a limited license shall submit to the board an application and fee not to exceed $300 and demonstrate that he or she has been licensed to practice medicine in any jurisdiction in the United States for at least 10 years and intends to practice only pursuant to the restrictions of a limited license granted pursuant to this section. However, a physician who is not fully retired in all jurisdictions may use a limited license only for noncompensated practice. If the person applying for a limited license submits a statement from the employing agency or institution stating that he or she will not receive compensation for any service involving the practice of medicine, the application fee and all licensure fees shall be waived. However, any person who receives a waiver of fees for a limited license shall pay such fees if the person receives compensation for the practice of medicine.

(b) If it has been more than 3 years since active practice was conducted by the applicant, the full-time director of the county health department or a licensed physician, approved by the board, shall supervise the applicant for a period of 6 months after he or she is granted a limited license for practice, unless the board determines that a shorter period of supervision will be sufficient to ensure that the applicant is qualified for licensure. Procedures for such supervision shall be established by the board.

(c) The recipient of a limited license may practice only in the employ of public agencies or institutions or nonprofit agencies or institutions meeting the requirements of s. 501(c)(3) of the Internal Revenue Code, which agencies or institutions are located in the areas of critical medical need as determined by the board. Determination of medically underserved areas shall be made by the board after consultation with the Department of Health and statewide medical organizations; however, such determination shall include, but not be limited to, health professional shortage areas designated by the United States Department of Health and Human Services. A recipient of a limited license may use the license to work for any approved employer in any area of critical need approved by the board.

(d) The recipient of a limited license shall, within 30 days after accepting employment, notify the board of all approved institutions in which the licensee practices and of all approved institutions where practice privileges have been denied.

Nothing herein limits in any way any policy by the board, otherwise authorized by law, to grant licenses to physicians duly licensed in other states under conditions less restrictive than the requirements of this section. Notwithstanding the other provisions of this section, the board may refuse to authorize a physician otherwise qualified to practice in the employ of any agency or institution otherwise qualified if the agency or institution has caused or permitted violations of the provisions of this chapter which it knew or should have known were occurring.

(2) The board shall notify the director of the full-time local county health department of any county in which a licensee intends to practice under the provisions of this act. The director of the full-time county health department shall assist in the supervision of any licensee within the county and shall notify the board which issued the licensee his or her license if he or she becomes aware of any actions by the licensee which would be grounds for revocation of the limited license. The board shall establish procedures for such supervision.

(3) The board shall review the practice of each licensee biennially to verify compliance with the restrictions prescribed in this section and other applicable provisions of this chapter.

(4) Any person holding an active license to practice medicine in the state may convert that license to a limited license for the purpose of providing volunteer, uncompensated care for low-income Floridians. The applicant must submit a statement from the employing agency or institution stating that he or she will not receive compensation for any service involving the practice of medicine. The application and all licensure fees, including neurological injury compensation assessments, shall be waived.

History.—ss. 1, 8, ch. 79-302; s. 294, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 12, 25, 26, ch. 86-245; s. 23, ch. 89-162; s. 1, ch. 91-88; s. 4, ch. 91-429; s. 80, ch. 92-149; s. 1, ch. 97-3; s. 142, ch. 97-101; s. 205, ch. 97-103; s. 151, ch. 97-237; s. 20, ch. 97-264; s. 27, ch. 97-273; s. 243, ch. 98-166; s. 98, ch. 99-397; s. 1, ch. 2013-151.



458.3175 - Expert witness certificate.

458.3175 Expert witness certificate.—

(1)(a) The department shall issue a certificate authorizing a physician who holds an active and valid license to practice medicine in another state or a province of Canada to provide expert testimony in this state, if the physician submits to the department:

1. A complete registration application containing the physician’s legal name, mailing address, telephone number, business locations, the names of the jurisdictions where the physician holds an active and valid license to practice medicine, and the license number or other identifying number issued to the physician by the jurisdiction’s licensing entity; and

2. An application fee of $50.

(b) The department shall approve an application for an expert witness certificate within 10 business days after receipt of the completed application and payment of the application fee if the applicant holds an active and valid license to practice medicine in another state or a province of Canada and has not had a previous expert witness certificate revoked by the board. An application is approved by default if the department does not act upon the application within the required period. A physician must notify the department in writing of his or her intent to rely on a certificate approved by default.

(c) An expert witness certificate is valid for 2 years after the date of issuance.

(2) An expert witness certificate authorizes the physician to whom the certificate is issued to do only the following:

(a) Provide a verified written medical expert opinion as provided in s. 766.203.

(b) Provide expert testimony about the prevailing professional standard of care in connection with medical negligence litigation pending in this state against a physician licensed under this chapter or chapter 459.

(c) Provide expert testimony in criminal child abuse and neglect cases in this state.

(3) An expert witness certificate does not authorize a physician to engage in the practice of medicine as defined in s. 458.305. A physician issued a certificate under this section who does not otherwise practice medicine in this state is not required to obtain a license under this chapter or pay any license fees, including, but not limited to, a neurological injury compensation assessment. An expert witness certificate shall be treated as a license in any disciplinary action, and the holder of an expert witness certificate shall be subject to discipline by the board.

History.—s. 1, ch. 2011-233; s. 3, ch. 2015-177.



458.319 - Renewal of license.

458.319 Renewal of license.—

(1) The department shall renew a license upon receipt of the renewal application, evidence that the applicant has actively practiced medicine or has been on the active teaching faculty of an accredited medical school for at least 2 years of the immediately preceding 4 years, and a fee not to exceed $500; provided, however, that if the licensee is either a resident physician, assistant resident physician, fellow, house physician, or intern in an approved postgraduate training program, as defined by the board by rule, the fee shall not exceed $100 per annum. If the licensee has not actively practiced medicine for at least 2 years of the immediately preceding 4 years, the board shall require that the licensee successfully complete a board-approved clinical competency examination prior to renewal of the license. “Actively practiced medicine” means that practice of medicine by physicians, including those employed by any governmental entity in community or public health, as defined by this chapter, including physicians practicing administrative medicine. An applicant for a renewed license must also submit the information required under s. 456.039 to the department on a form and under procedures specified by the department, along with payment in an amount equal to the costs incurred by the Department of Health for the statewide criminal background check of the applicant. The applicant must submit a set of fingerprints to the Department of Health on a form and under procedures specified by the department, along with payment in an amount equal to the costs incurred by the department for a national criminal background check of the applicant for the initial renewal of his or her license after January 1, 2000. If the applicant fails to submit either the information required under s. 456.039 or a set of fingerprints to the department as required by this section, the department shall issue a notice of noncompliance, and the applicant will be given 30 additional days to comply. If the applicant fails to comply within 30 days after the notice of noncompliance is issued, the department or board, as appropriate, may issue a citation to the applicant and may fine the applicant up to $50 for each day that the applicant is not in compliance with the requirements of s. 456.039. The citation must clearly state that the applicant may choose, in lieu of accepting the citation, to follow the procedure under s. 456.073. If the applicant disputes the matter in the citation, the procedures set forth in s. 456.073 must be followed. However, if the applicant does not dispute the matter in the citation with the department within 30 days after the citation is served, the citation becomes a final order and constitutes discipline. Service of a citation may be made by personal service or certified mail, restricted delivery, to the subject at the applicant’s last known address. If an applicant has submitted fingerprints to the department for a national criminal history check upon initial licensure and is renewing his or her license for the first time, then the applicant need only submit the information and fee required for a statewide criminal history check.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) The licensee must have on file with the department the address of his or her primary place of practice within this state prior to engaging in that practice. Prior to changing the address of the primary place of practice, whether or not within this state, the licensee shall notify the department of the address of the new primary place of practice.

(4)(a) Notwithstanding any provision of this chapter or chapter 456, the requirements for the biennial renewal of the license of any licensee who is a member of the Legislature shall stand continued and extended without the requirement of any filing by such a licensee of any notice or application for renewal with the board or the department and such licensee’s license shall be an active status license under this chapter, throughout the period that the licensee is a member of the Legislature and for a period of 60 days after the licensee ceases to be a member of the Legislature.

(b) At any time during the licensee’s legislative term of office and during the period of 60 days after the licensee ceases to be a member of the Legislature, the licensee may file a completed renewal application that shall consist solely of:

1. A license renewal fee of $250 for each year the licensee’s license renewal has been continued and extended pursuant to the terms of this subsection since the last otherwise regularly scheduled biennial renewal year and each year during which the renewed license shall be effective until the next regularly scheduled biennial renewal date;

2. Documentation of the completion by the licensee of 10 hours of continuing medical education credits for each year from the effective date of the last renewed license for the licensee until the year in which the application is filed; and

3. The information from the licensee expressly required in s. 456.039(1)(a)1.-8. and (b), and (4)(a), (b), and (c).

(c) The department and board may not impose any additional requirements for the renewal of such licenses and, not later than 20 days after receipt of a completed application as specified in paragraph (b), shall renew the active status license of the licensee, effective on and retroactive to the last previous renewal date of the licensee’s license. This license renewal shall be valid until the next regularly scheduled biennial renewal date for such license, and thereafter shall be subject to the biennial requirements for renewal in this chapter and chapter 456.

History.—ss. 1, 8, ch. 79-302; ss. 2, 3, ch. 81-318; s. 6, ch. 84-543; s. 6, ch. 84-553; ss. 13, 25, 26, ch. 86-245; s. 21, ch. 88-1; s. 16, ch. 88-392; s. 1, ch. 90-60; s. 4, ch. 91-429; s. 163, ch. 94-119; s. 206, ch. 97-103; s. 135, ch. 97-237; s. 21, ch. 97-264; s. 11, ch. 97-273; s. 45, ch. 98-166; s. 10, ch. 99-331; s. 104, ch. 2000-160; s. 1, ch. 2000-356; s. 76, ch. 2001-62; s. 129, ch. 2001-277; s. 4, ch. 2006-251.



458.3191 - Physician survey.

1458.3191 Physician survey.—

(1) Each person who applies for licensure renewal as a physician under this chapter or chapter 459 must, in conjunction with the renewal of such license under procedures adopted by the Department of Health and in addition to any other information that may be required from the applicant, furnish the following to the Department of Health in a physician survey:

(a) Licensee information, including, but not limited to:

1. Frequency and geographic location of practice within the state.

2. Practice setting.

3. Percentage of time spent in direct patient care.

4. Anticipated change to license or practice status.

5. Areas of specialty or certification.

(b) Availability and trends relating to critically needed services, including, but not limited to:

1. Obstetric care and services, including incidents of deliveries.

2. Radiological services, particularly performance of mammograms and breast-imaging services.

3. Physician services for hospital emergency departments and trauma centers, including on-call hours.

4. Other critically needed specialty areas, as determined by the department.

(2) Such information furnished must include a statement submitted by the physician that the information provided is true and accurate to the best of his or her knowledge and the submission does not contain any knowingly false information.

(3)(a) The Department of Health shall issue a nondisciplinary citation to any physician licensed under this chapter or chapter 459 who fails to complete the survey within 90 days after the renewal of his or her license to practice as a physician.

(b) The citation must notify a physician who fails to complete the survey required by this section that his or her license will not be renewed for any subsequent license renewal unless the physician completes the survey.

(c) In conjunction with issuing the license renewal notice required by s. 456.038, the Department of Health shall notify each physician licensed under this chapter or chapter 459 who has failed to complete the survey at the licensee’s last known address of record with the Department of Health of the requirement that the physician survey be completed prior to the subsequent license renewal. At any subsequent license renewal, the Department of Health may not renew the license of any physician licensed under this chapter or chapter 459 until the survey required under this section is completed by the licensee.

(4) The Department of Health shall adopt rules pursuant to ss. 120.536(1) and 120.54 necessary to implement this section.

History.—s. 2, ch. 2007-172.

1Note.—Also published at s. 459.0081.



458.3192 - Analysis of survey results; report.

1458.3192 Analysis of survey results; report.—

(1) Each year, the Department of Health shall analyze the results of the physician survey required by s. 458.3191 and determine by geographic area and specialty the number of physicians who:

(a) Perform deliveries of children in this state.

(b) Read mammograms and perform breast-imaging-guided procedures in this state.

(c) Perform emergency care on an on-call basis for a hospital emergency department.

(d) Plan to reduce or increase emergency on-call hours in a hospital emergency department.

(e) Plan to relocate outside the state.

(f) Practice medicine in this state.

(g) Plan to reduce or modify the scope of their practice.

(2) The Department of Health must report its findings to the Governor, the President of the Senate, and the Speaker of the House of Representatives by November 1 each year. The department shall also include in its report findings, recommendations, and strategic planning activities as provided in s. 381.4018. The department may also include other information requested by the Physician Workforce Advisory Council.

History.—s. 3, ch. 2007-172; s. 30, ch. 2010-161.

1Note.—Also published at s. 459.0082.



458.3193 - Confidentiality of certain information contained in physician workforce surveys.

1458.3193 Confidentiality of certain information contained in physician workforce surveys.—All personal identifying information contained in records provided by physicians licensed under this chapter or chapter 459 in response to physician workforce surveys required as a condition of license renewal and held by the Department of Health is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Information made confidential and exempt by this section shall be disclosed:

(1) With the express written consent of the individual to whom the information pertains or the individual’s legally authorized representative.

(2) By court order upon a showing of good cause.

(3) To a research entity, if the entity seeks the records or data pursuant to a research protocol approved by the Department of Health, maintains the records or data in accordance with the approved protocol, and enters into a purchase and data-use agreement with the department, the fee provisions of which are consistent with s. 119.07(4). The department may deny a request for records or data if the protocol provides for intrusive follow-back contacts, does not plan for the destruction of confidential records after the research is concluded, is administratively burdensome, or does not have scientific merit. The agreement must restrict the release of information that would identify individuals, must limit the use of records or data to the approved research protocol, and must prohibit any other use of the records or data. Copies of records or data issued pursuant to this subsection remain the property of the department.

History.—s. 1, ch. 2007-96; s. 1, ch. 2012-220.

1Note.—Also published at s. 459.0083.



458.320 - Financial responsibility.

458.320 Financial responsibility.—

(1) As a condition of licensing and maintaining an active license, and prior to the issuance or renewal of an active license or reactivation of an inactive license for the practice of medicine, an applicant must by one of the following methods demonstrate to the satisfaction of the board and the department financial responsibility to pay claims and costs ancillary thereto arising out of the rendering of, or the failure to render, medical care or services:

(a) Establishing and maintaining an escrow account consisting of cash or assets eligible for deposit in accordance with s. 625.52 in the per claim amounts specified in paragraph (b). The required escrow amount set forth in this paragraph may not be used for litigation costs or attorney’s fees for the defense of any medical malpractice claim.

(b) Obtaining and maintaining professional liability coverage in an amount not less than $100,000 per claim, with a minimum annual aggregate of not less than $300,000, from an authorized insurer as defined under s. 624.09, from a surplus lines insurer as defined under s. 626.914(2), from a risk retention group as defined under s. 627.942, from the Joint Underwriting Association established under s. 627.351(4), or through a plan of self-insurance as provided in s. 627.357. The required coverage amount set forth in this paragraph may not be used for litigation costs or attorney’s fees for the defense of any medical malpractice claim.

(c) Obtaining and maintaining an unexpired, irrevocable letter of credit, established pursuant to chapter 675, in an amount not less than $100,000 per claim, with a minimum aggregate availability of credit of not less than $300,000. The letter of credit must be payable to the physician as beneficiary upon presentment of a final judgment indicating liability and awarding damages to be paid by the physician or upon presentment of a settlement agreement signed by all parties to such agreement when such final judgment or settlement is a result of a claim arising out of the rendering of, or the failure to render, medical care and services. The letter of credit may not be used for litigation costs or attorney’s fees for the defense of any medical malpractice claim. The letter of credit must be nonassignable and nontransferable. Such letter of credit must be issued by any bank or savings association organized and existing under the laws of this state or any bank or savings association organized under the laws of the United States which has its principal place of business in this state or has a branch office that is authorized under the laws of this state or of the United States to receive deposits in this state.

(2) Physicians who perform surgery in an ambulatory surgical center licensed under chapter 395 and, as a continuing condition of hospital staff privileges, physicians who have staff privileges must also establish financial responsibility by one of the following methods:

(a) Establishing and maintaining an escrow account consisting of cash or assets eligible for deposit in accordance with s. 625.52 in the per claim amounts specified in paragraph (b). The required escrow amount set forth in this paragraph may not be used for litigation costs or attorney’s fees for the defense of any medical malpractice claim.

(b) Obtaining and maintaining professional liability coverage in an amount not less than $250,000 per claim, with a minimum annual aggregate of not less than $750,000 from an authorized insurer as defined under s. 624.09, from a surplus lines insurer as defined under s. 626.914(2), from a risk retention group as defined under s. 627.942, from the Joint Underwriting Association established under s. 627.351(4), through a plan of self-insurance as provided in s. 627.357, or through a plan of self-insurance which meets the conditions specified for satisfying financial responsibility in s. 766.110. The required coverage amount set forth in this paragraph may not be used for litigation costs or attorney’s fees for the defense of any medical malpractice claim.

(c) Obtaining and maintaining an unexpired irrevocable letter of credit, established pursuant to chapter 675, in an amount not less than $250,000 per claim, with a minimum aggregate availability of credit of not less than $750,000. The letter of credit must be payable to the physician as beneficiary upon presentment of a final judgment indicating liability and awarding damages to be paid by the physician or upon presentment of a settlement agreement signed by all parties to such agreement when such final judgment or settlement is a result of a claim arising out of the rendering of, or the failure to render, medical care and services. The letter of credit may not be used for litigation costs or attorney’s fees for the defense of any medical malpractice claim. The letter of credit must be nonassignable and nontransferable. The letter of credit must be issued by any bank or savings association organized and existing under the laws of this state or any bank or savings association organized under the laws of the United States which has its principal place of business in this state or has a branch office that is authorized under the laws of this state or of the United States to receive deposits in this state.

This subsection shall be inclusive of the coverage in subsection (1).

(3)(a) Meeting the financial responsibility requirements of this section or the criteria for any exemption from such requirements must be established at the time of issuance or renewal of a license.

(b) Any person may, at any time, submit to the department a request for an advisory opinion regarding such person’s qualifications for exemption.

(4)(a) Each insurer, self-insurer, risk retention group, or Joint Underwriting Association must promptly notify the department of cancellation or nonrenewal of insurance required by this section. Unless the physician demonstrates that he or she is otherwise in compliance with the requirements of this section, the department shall suspend the license of the physician pursuant to ss. 120.569 and 120.57 and notify all health care facilities licensed under chapter 395 of such action. Any suspension under this subsection remains in effect until the physician demonstrates compliance with the requirements of this section. If any judgments or settlements are pending at the time of suspension, those judgments or settlements must be paid in accordance with this section unless otherwise mutually agreed to in writing by the parties. This paragraph does not abrogate a judgment debtor’s obligation to satisfy the entire amount of any judgment.

(b) If financial responsibility requirements are met by maintaining an escrow account or letter of credit as provided in this section, upon the entry of an adverse final judgment arising from a medical malpractice arbitration award, from a claim of medical malpractice either in contract or tort, or from noncompliance with the terms of a settlement agreement arising from a claim of medical malpractice either in contract or tort, the licensee shall pay the entire amount of the judgment together with all accrued interest, or the amount maintained in the escrow account or provided in the letter of credit as required by this section, whichever is less, within 60 days after the date such judgment became final and subject to execution, unless otherwise mutually agreed to in writing by the parties. If timely payment is not made by the physician, the department shall suspend the license of the physician pursuant to procedures set forth in subparagraphs (5)(g)3., 4., and 5. Nothing in this paragraph shall abrogate a judgment debtor’s obligation to satisfy the entire amount of any judgment.

(5) The requirements of subsections (1), (2), and (3) do not apply to:

(a) Any person licensed under this chapter who practices medicine exclusively as an officer, employee, or agent of the Federal Government or of the state or its agencies or its subdivisions. For the purposes of this subsection, an agent of the state, its agencies, or its subdivisions is a person who is eligible for coverage under any self-insurance or insurance program authorized by the provisions of s. 768.28(16).

(b) Any person whose license has become inactive under this chapter and who is not practicing medicine in this state. Any person applying for reactivation of a license must show either that such licensee maintained tail insurance coverage which provided liability coverage for incidents that occurred on or after January 1, 1987, or the initial date of licensure in this state, whichever is later, and incidents that occurred before the date on which the license became inactive; or such licensee must submit an affidavit stating that such licensee has no unsatisfied medical malpractice judgments or settlements at the time of application for reactivation.

(c) Any person holding a limited license pursuant to s. 458.317 and practicing under the scope of such limited license.

(d) Any person licensed or certified under this chapter who practices only in conjunction with his or her teaching duties at an accredited medical school or in its main teaching hospitals. Such person may engage in the practice of medicine to the extent that such practice is incidental to and a necessary part of duties in connection with the teaching position in the medical school.

(e) Any person holding an active license under this chapter who is not practicing medicine in this state. If such person initiates or resumes any practice of medicine in this state, he or she must notify the department of such activity and fulfill the financial responsibility requirements of this section before resuming the practice of medicine in this state.

(f) Any person holding an active license under this chapter who meets all of the following criteria:

1. The licensee has held an active license to practice in this state or another state or some combination thereof for more than 15 years.

2. The licensee has either retired from the practice of medicine or maintains a part-time practice of no more than 1,000 patient contact hours per year.

3. The licensee has had no more than two claims for medical malpractice resulting in an indemnity exceeding $25,000 within the previous 5-year period.

4. The licensee has not been convicted of, or pled guilty or nolo contendere to, any criminal violation specified in this chapter or the medical practice act of any other state.

5. The licensee has not been subject within the last 10 years of practice to license revocation or suspension for any period of time; probation for a period of 3 years or longer; or a fine of $500 or more for a violation of this chapter or the medical practice act of another jurisdiction. The regulatory agency’s acceptance of a physician’s relinquishment of a license, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of administrative charges against the physician’s license, constitutes action against the physician’s license for the purposes of this paragraph.

6. The licensee has submitted a form supplying necessary information as required by the department and an affidavit affirming compliance with this paragraph.

7. The licensee must submit biennially to the department certification stating compliance with the provisions of this paragraph. The licensee must, upon request, demonstrate to the department information verifying compliance with this paragraph.

A licensee who meets the requirements of this paragraph must post notice in the form of a sign prominently displayed in the reception area and clearly noticeable by all patients or provide a written statement to any person to whom medical services are being provided. The sign or statement must read as follows: “Under Florida law, physicians are generally required to carry medical malpractice insurance or otherwise demonstrate financial responsibility to cover potential claims for medical malpractice. However, certain part-time physicians who meet state requirements are exempt from the financial responsibility law. YOUR DOCTOR MEETS THESE REQUIREMENTS AND HAS DECIDED NOT TO CARRY MEDICAL MALPRACTICE INSURANCE. This notice is provided pursuant to Florida law.”

(g) Any person holding an active license under this chapter who agrees to meet all of the following criteria:

1. Upon the entry of an adverse final judgment arising from a medical malpractice arbitration award, from a claim of medical malpractice either in contract or tort, or from noncompliance with the terms of a settlement agreement arising from a claim of medical malpractice either in contract or tort, the licensee shall pay the judgment creditor the lesser of the entire amount of the judgment with all accrued interest or either $100,000, if the physician is licensed pursuant to this chapter but does not maintain hospital staff privileges, or $250,000, if the physician is licensed pursuant to this chapter and maintains hospital staff privileges, within 60 days after the date such judgment became final and subject to execution, unless otherwise mutually agreed to in writing by the parties. Such adverse final judgment shall include any cross-claim, counterclaim, or claim for indemnity or contribution arising from the claim of medical malpractice. Upon notification of the existence of an unsatisfied judgment or payment pursuant to this subparagraph, the department shall notify the licensee by certified mail that he or she shall be subject to disciplinary action unless, within 30 days from the date of mailing, he or she either:

a. Shows proof that the unsatisfied judgment has been paid in the amount specified in this subparagraph; or

b. Furnishes the department with a copy of a timely filed notice of appeal and either:

(I) A copy of a supersedeas bond properly posted in the amount required by law; or

(II) An order from a court of competent jurisdiction staying execution on the final judgment pending disposition of the appeal.

2. The Department of Health shall issue an emergency order suspending the license of any licensee who, after 30 days following receipt of a notice from the Department of Health, has failed to: satisfy a medical malpractice claim against him or her; furnish the Department of Health a copy of a timely filed notice of appeal; furnish the Department of Health a copy of a supersedeas bond properly posted in the amount required by law; or furnish the Department of Health an order from a court of competent jurisdiction staying execution on the final judgment pending disposition of the appeal.

3. Upon the next meeting of the probable cause panel of the board following 30 days after the date of mailing the notice of disciplinary action to the licensee, the panel shall make a determination of whether probable cause exists to take disciplinary action against the licensee pursuant to subparagraph 1.

4. If the board determines that the factual requirements of subparagraph 1. are met, it shall take disciplinary action as it deems appropriate against the licensee. Such disciplinary action shall include, at a minimum, probation of the license with the restriction that the licensee must make payments to the judgment creditor on a schedule determined by the board to be reasonable and within the financial capability of the physician. Notwithstanding any other disciplinary penalty imposed, the disciplinary penalty may include suspension of the license for a period not to exceed 5 years. In the event that an agreement to satisfy a judgment has been met, the board shall remove any restriction on the license.

5. The licensee has completed a form supplying necessary information as required by the department.

A licensee who meets the requirements of this paragraph shall be required either to post notice in the form of a sign prominently displayed in the reception area and clearly noticeable by all patients or to provide a written statement to any person to whom medical services are being provided. Such sign or statement shall state: “Under Florida law, physicians are generally required to carry medical malpractice insurance or otherwise demonstrate financial responsibility to cover potential claims for medical malpractice. YOUR DOCTOR HAS DECIDED NOT TO CARRY MEDICAL MALPRACTICE INSURANCE. This is permitted under Florida law subject to certain conditions. Florida law imposes penalties against noninsured physicians who fail to satisfy adverse judgments arising from claims of medical malpractice. This notice is provided pursuant to Florida law.”

(6) Any deceptive, untrue, or fraudulent representation by the licensee with respect to any provision of this section shall result in permanent disqualification from any exemption to mandated financial responsibility as provided in this section and shall constitute grounds for disciplinary action under s. 458.331.

(7) Any licensee who relies on any exemption from the financial responsibility requirement shall notify the department, in writing, of any change of circumstance regarding his or her qualifications for such exemption and shall demonstrate that he or she is in compliance with the requirements of this section.

(8) Notwithstanding any other provision of this section, the department shall suspend the license of any physician against whom has been entered a final judgment, arbitration award, or other order or who has entered into a settlement agreement to pay damages arising out of a claim for medical malpractice, if all appellate remedies have been exhausted and payment up to the amounts required by this section has not been made within 30 days after the entering of such judgment, award, or order or agreement, until proof of payment is received by the department or a payment schedule has been agreed upon by the physician and the claimant and presented to the department. This subsection does not apply to a physician who has met the financial responsibility requirements in paragraphs (1)(b) and (2)(b).

(9) The board shall adopt rules to implement the provisions of this section.

History.—ss. 27, 50, ch. 85-175; ss. 47, 67, ch. 86-160; s. 26, ch. 86-245; s. 22, ch. 88-1; s. 2, ch. 90-158; s. 184, ch. 91-108; s. 59, ch. 91-220; s. 4, ch. 91-429; s. 106, ch. 94-218; s. 217, ch. 96-410; s. 1089, ch. 97-103; s. 144, ch. 97-237; s. 104, ch. 97-261; s. 22, ch. 97-264; s. 20, ch. 97-273; s. 9, ch. 98-166; s. 116, ch. 2000-153; s. 20, ch. 2001-277; s. 23, ch. 2003-416; s. 75, ch. 2004-5.



458.321 - Inactive status.

458.321 Inactive status.—

(1) A license that has become inactive may be reactivated under s. 458.319 upon application to the department. The board shall prescribe by rule continuing education requirements as a condition of reactivating a license. The continuing education requirements for reactivating a license must not be fewer than 20 classroom hours for each year the license was inactive.

(2) The board shall adopt rules relating to licenses that have become inactive and for the reactivation of inactive licenses, including criteria an applicant must meet in order to activate an inactive license.

History.—ss. 1, 8, ch. 79-302; s. 295, ch. 81-259; ss. 2, 3, ch. 81-318; s. 96, ch. 83-329; ss. 14, 25, 26, ch. 86-245; s. 24, ch. 89-162; s. 4, ch. 91-429; s. 164, ch. 94-119.



458.323 - Itemized patient billing.

458.323 Itemized patient billing.—Whenever a physician licensed under this chapter renders professional services to a patient, the physician is required, upon request, to submit to the patient, the patient’s insurer, or the administrative agency for any federal or state health program under which the patient is entitled to benefits an itemized statement of the specific services rendered and the charge for each, no later than the physician’s next regular billing cycle which follows the fifth day after the rendering of professional services. A physician may not condition the furnishing of an itemized statement upon prior payment of the bill.

History.—s. 3, ch. 79-198; s. 2, ch. 81-318; ss. 25, 26, ch. 86-245; s. 4, ch. 91-429.



458.324 - Breast cancer; information on treatment alternatives.

458.324 Breast cancer; information on treatment alternatives.—

(1) DEFINITION.—As used in this section, the term “medically viable,” as applied to treatment alternatives, means modes of treatment generally considered by the medical profession to be within the scope of current, acceptable standards.

(2) COMMUNICATION OF TREATMENT ALTERNATIVES.—

(a) Each physician treating a patient who is, or in the judgment of the physician is at high risk of being, diagnosed as having breast cancer shall inform such patient of the medically viable treatment alternatives available to such patient; shall describe such treatment alternatives; and shall explain the relative advantages, disadvantages, and risks associated with the treatment alternatives to the extent deemed necessary to allow the patient to make a prudent decision regarding such treatment options. In compliance with this subsection, the physician may, in his or her discretion, orally communicate such information directly to the patient or the patient’s legal representative.

(b) In providing such information, the physician shall take into consideration the emotional state of the patient, the physical state of the patient, and the patient’s ability to understand the information.

(c) The physician may, in his or her discretion and without restriction, recommend any mode of treatment which is in his or her judgment the best treatment for the patient.

Nothing in this subsection shall reduce other provisions of law regarding informed consent.

(3) RECORDS.—Every physician treating a patient who is, or in the judgment of the physician is at high risk of being, diagnosed as having breast cancer shall indicate on such patient’s medical record compliance or noncompliance with the provisions of subsection (2).

History.—s. 2, ch. 84-222; s. 1, ch. 85-65; ss. 16, 25, 26, ch. 86-245; s. 2, ch. 90-314; s. 4, ch. 91-429; s. 1, ch. 93-267; s. 207, ch. 97-103; s. 1012, ch. 2002-387; s. 2, ch. 2014-118.



458.325 - Electroconvulsive and psychosurgical procedures.

458.325 Electroconvulsive and psychosurgical procedures.—

(1) In each case of utilization of electroconvulsive or psychosurgical procedures, prior written consent shall be obtained after disclosure to the patient, if he or she is competent, or to the patient’s guardian, if he or she is a minor or incompetent, of the purpose of the procedure, the common side effects thereof, alternative treatment modalities, and the approximate number of such procedures considered necessary and that any consent given may be revoked by the patient or the patient’s guardian prior to or between treatments.

(2) Before convulsive therapy or psychosurgery may be administered, the patient’s treatment record shall be reviewed and the proposed convulsive therapy or psychosurgery agreed to by one other physician not directly involved with the patient. Such agreement shall be documented in the patient’s treatment record and shall be signed by both physicians.

History.—s. 1, ch. 79-302; s. 2, ch. 81-318; ss. 25, 26, ch. 86-245; s. 4, ch. 91-429; s. 208, ch. 97-103.



458.3255 - Electronic-communications diagnostic-imaging or treatment services.

458.3255 Electronic-communications diagnostic-imaging or treatment services.—Only a physician licensed in this state or otherwise authorized to practice medicine in this state may order, from a person located outside this state, electronic-communications diagnostic-imaging or treatment services for a person located in this state.

History.—s. 2, ch. 95-208.



458.326 - Intractable pain; authorized treatment.

458.326 Intractable pain; authorized treatment.—

(1) For the purposes of this section, the term “intractable pain” means pain for which, in the generally accepted course of medical practice, the cause cannot be removed and otherwise treated.

(2) Intractable pain must be diagnosed by a physician licensed under this chapter and qualified by experience to render such diagnosis.

(3) Notwithstanding any other provision of law, a physician may prescribe or administer any controlled substance under Schedules II-V, as provided for in s. 893.03, to a person for the treatment of intractable pain, provided the physician does so in accordance with that level of care, skill, and treatment recognized by a reasonably prudent physician under similar conditions and circumstances.

(4) Nothing in this section shall be construed to condone, authorize, or approve mercy killing or euthanasia, and no treatment authorized by this section may be used for such purpose.

History.—s. 3, ch. 94-96; s. 100, ch. 97-264; s. 4, ch. 99-186; s. 6, ch. 2002-78; s. 17, ch. 2016-105.



458.3265 - Pain-management clinics.

458.3265 Pain-management clinics.—

(1) REGISTRATION.—

(a)1. As used in this section, the term:

a. “Board eligible” means successful completion of an anesthesia, physical medicine and rehabilitation, rheumatology, or neurology residency program approved by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association for a period of 6 years from successful completion of such residency program.

b. “Chronic nonmalignant pain” means pain unrelated to cancer which persists beyond the usual course of disease or the injury that is the cause of the pain or more than 90 days after surgery.

c. “Pain-management clinic” or “clinic” means any publicly or privately owned facility:

(I) That advertises in any medium for any type of pain-management services; or

(II) Where in any month a majority of patients are prescribed opioids, benzodiazepines, barbiturates, or carisoprodol for the treatment of chronic nonmalignant pain.

2. Each pain-management clinic must register with the department unless:

a. That clinic is licensed as a facility pursuant to chapter 395;

b. The majority of the physicians who provide services in the clinic primarily provide surgical services;

c. The clinic is owned by a publicly held corporation whose shares are traded on a national exchange or on the over-the-counter market and whose total assets at the end of the corporation’s most recent fiscal quarter exceeded $50 million;

d. The clinic is affiliated with an accredited medical school at which training is provided for medical students, residents, or fellows;

e. The clinic does not prescribe controlled substances for the treatment of pain;

f. The clinic is owned by a corporate entity exempt from federal taxation under 26 U.S.C. s. 501(c)(3);

g. The clinic is wholly owned and operated by one or more board-eligible or board-certified anesthesiologists, physiatrists, rheumatologists, or neurologists; or

h. The clinic is wholly owned and operated by a physician multispecialty practice where one or more board-eligible or board-certified medical specialists, who have also completed fellowships in pain medicine approved by the Accreditation Council for Graduate Medical Education or who are also board-certified in pain medicine by the American Board of Pain Medicine or a board approved by the American Board of Medical Specialties, the American Association of Physician Specialists, or the American Osteopathic Association, perform interventional pain procedures of the type routinely billed using surgical codes.

(b) Each clinic location shall be registered separately regardless of whether the clinic is operated under the same business name or management as another clinic.

(c) As a part of registration, a clinic must designate a physician who is responsible for complying with all requirements related to registration and operation of the clinic in compliance with this section. Within 10 days after termination of a designated physician, the clinic must notify the department of the identity of another designated physician for that clinic. The designated physician shall have a full, active, and unencumbered license under this chapter or chapter 459 and shall practice at the clinic location for which the physician has assumed responsibility. Failing to have a licensed designated physician practicing at the location of the registered clinic may be the basis for a summary suspension of the clinic registration certificate as described in s. 456.073(8) for a license or s. 120.60(6).

(d) The department shall deny registration to any clinic that is not fully owned by a physician licensed under this chapter or chapter 459 or a group of physicians, each of whom is licensed under this chapter or chapter 459; or that is not a health care clinic licensed under part X of chapter 400.

(e) The department shall deny registration to any pain-management clinic owned by or with any contractual or employment relationship with a physician:

1. Whose Drug Enforcement Administration number has ever been revoked.

2. Whose application for a license to prescribe, dispense, or administer a controlled substance has been denied by any jurisdiction.

3. Who has been convicted of or pleaded guilty or nolo contendere to, regardless of adjudication, an offense that constitutes a felony for receipt of illicit and diverted drugs, including a controlled substance listed in Schedule I, Schedule II, Schedule III, Schedule IV, or Schedule V of s. 893.03, in this state, any other state, or the United States.

(f) If the department finds that a pain-management clinic does not meet the requirement of paragraph (d) or is owned, directly or indirectly, by a person meeting any criteria listed in paragraph (e), the department shall revoke the certificate of registration previously issued by the department. As determined by rule, the department may grant an exemption to denying a registration or revoking a previously issued registration if more than 10 years have elapsed since adjudication. As used in this subsection, the term “convicted” includes an adjudication of guilt following a plea of guilty or nolo contendere or the forfeiture of a bond when charged with a crime.

(g) The department may revoke the clinic’s certificate of registration and prohibit all physicians associated with that pain-management clinic from practicing at that clinic location based upon an annual inspection and evaluation of the factors described in subsection (3).

(h) If the registration of a pain-management clinic is revoked or suspended, the designated physician of the pain-management clinic, the owner or lessor of the pain-management clinic property, the manager, and the proprietor shall cease to operate the facility as a pain-management clinic as of the effective date of the suspension or revocation.

(i) If a pain-management clinic registration is revoked or suspended, the designated physician of the pain-management clinic, the owner or lessor of the clinic property, the manager, or the proprietor is responsible for removing all signs and symbols identifying the premises as a pain-management clinic.

(j) Upon the effective date of the suspension or revocation, the designated physician of the pain-management clinic shall advise the department of the disposition of the medicinal drugs located on the premises. The disposition is subject to the supervision and approval of the department. Medicinal drugs that are purchased or held by a pain-management clinic that is not registered may be deemed adulterated pursuant to s. 499.006.

(k) If the clinic’s registration is revoked, any person named in the registration documents of the pain-management clinic, including persons owning or operating the pain-management clinic, may not, as an individual or as a part of a group, apply to operate a pain-management clinic for 5 years after the date the registration is revoked.

(l) The period of suspension for the registration of a pain-management clinic shall be prescribed by the department, but may not exceed 1 year.

(m) A change of ownership of a registered pain-management clinic requires submission of a new registration application.

(2) PHYSICIAN RESPONSIBILITIES.—These responsibilities apply to any physician who provides professional services in a pain-management clinic that is required to be registered in subsection (1).

(a) A physician may not practice medicine in a pain-management clinic, as described in subsection (4), if the pain-management clinic is not registered with the department as required by this section. Any physician who qualifies to practice medicine in a pain-management clinic pursuant to rules adopted by the Board of Medicine as of July 1, 2012, may continue to practice medicine in a pain-management clinic as long as the physician continues to meet the qualifications set forth in the board rules. A physician who violates this paragraph is subject to disciplinary action by his or her appropriate medical regulatory board.

(b) Only a physician licensed under this chapter or chapter 459 may dispense medication or prescribe a controlled substance regulated under chapter 893 on the premises of a registered pain-management clinic.

(c) A physician, a physician assistant, or an advanced registered nurse practitioner must perform a physical examination of a patient on the same day that the physician prescribes a controlled substance to a patient at a pain-management clinic. If the physician prescribes more than a 72-hour dose of controlled substances for the treatment of chronic nonmalignant pain, the physician must document in the patient’s record the reason for prescribing that quantity.

(d) A physician authorized to prescribe controlled substances who practices at a pain-management clinic is responsible for maintaining the control and security of his or her prescription blanks and any other method used for prescribing controlled substance pain medication. The physician shall comply with the requirements for counterfeit-resistant prescription blanks in s. 893.065 and the rules adopted pursuant to that section. The physician shall notify, in writing, the department within 24 hours following any theft or loss of a prescription blank or breach of any other method for prescribing pain medication.

(e) The designated physician of a pain-management clinic shall notify the applicable board in writing of the date of termination of employment within 10 days after terminating his or her employment with a pain-management clinic that is required to be registered under subsection (1). Each physician practicing in a pain-management clinic shall advise the Board of Medicine, in writing, within 10 calendar days after beginning or ending his or her practice at a pain-management clinic.

(f) Each physician practicing in a pain-management clinic is responsible for ensuring compliance with the following facility and physical operations requirements:

1. A pain-management clinic shall be located and operated at a publicly accessible fixed location and must:

a. Display a sign that can be viewed by the public that contains the clinic name, hours of operations, and a street address.

b. Have a publicly listed telephone number and a dedicated phone number to send and receive faxes with a fax machine that shall be operational 24 hours per day.

c. Have emergency lighting and communications.

d. Have a reception and waiting area.

e. Provide a restroom.

f. Have an administrative area, including room for storage of medical records, supplies, and equipment.

g. Have private patient examination rooms.

h. Have treatment rooms, if treatment is being provided to the patients.

i. Display a printed sign located in a conspicuous place in the waiting room viewable by the public with the name and contact information of the clinic’s designated physician and the names of all physicians practicing in the clinic.

j. If the clinic stores and dispenses prescription drugs, comply with ss. 499.0121 and 893.07.

2. This section does not excuse a physician from providing any treatment or performing any medical duty without the proper equipment and materials as required by the standard of care. This section does not supersede the level of care, skill, and treatment recognized in general law related to health care licensure.

(g) Each physician practicing in a pain-management clinic is responsible for ensuring compliance with the following infection control requirements.

1. The clinic shall maintain equipment and supplies to support infection prevention and control activities.

2. The clinic shall identify infection risks based on the following:

a. Geographic location, community, and population served.

b. The care, treatment, and services it provides.

c. An analysis of its infection surveillance and control data.

3. The clinic shall maintain written infection prevention policies and procedures that address the following:

a. Prioritized risks.

b. Limiting unprotected exposure to pathogens.

c. Limiting the transmission of infections associated with procedures performed in the clinic.

d. Limiting the transmission of infections associated with the clinic’s use of medical equipment, devices, and supplies.

(h) Each physician practicing in a pain-management clinic is responsible for ensuring compliance with the following health and safety requirements:

1. The clinic, including its grounds, buildings, furniture, appliances, and equipment shall be structurally sound, in good repair, clean, and free from health and safety hazards.

2. The clinic shall have evacuation procedures in the event of an emergency, which shall include provisions for the evacuation of disabled patients and employees.

3. The clinic shall have a written facility-specific disaster plan setting forth actions that will be taken in the event of clinic closure due to unforeseen disasters and shall include provisions for the protection of medical records and any controlled substances.

4. Each clinic shall have at least one employee on the premises during patient care hours who is certified in Basic Life Support and is trained in reacting to accidents and medical emergencies until emergency medical personnel arrive.

(i) The designated physician is responsible for ensuring compliance with the following quality assurance requirements. Each pain-management clinic shall have an ongoing quality assurance program that objectively and systematically monitors and evaluates the quality and appropriateness of patient care, evaluates methods to improve patient care, identifies and corrects deficiencies within the facility, alerts the designated physician to identify and resolve recurring problems, and provides for opportunities to improve the facility’s performance and to enhance and improve the quality of care provided to the public. The designated physician shall establish a quality assurance program that includes the following components:

1. The identification, investigation, and analysis of the frequency and causes of adverse incidents to patients.

2. The identification of trends or patterns of incidents.

3. The development of measures to correct, reduce, minimize, or eliminate the risk of adverse incidents to patients.

4. The documentation of these functions and periodic review no less than quarterly of such information by the designated physician.

(j) The designated physician is responsible for ensuring compliance with the following data collection and reporting requirements:

1. The designated physician for each pain-management clinic shall report all adverse incidents to the department as set forth in s. 458.351.

2. The designated physician shall also report to the Board of Medicine, in writing, on a quarterly basis the following data:

a. The number of new and repeat patients seen and treated at the clinic who are prescribed controlled substance medications for the treatment of chronic, nonmalignant pain.

b. The number of patients discharged due to drug abuse.

c. The number of patients discharged due to drug diversion.

d. The number of patients treated at the pain clinic whose domicile is located somewhere other than in this state. A patient’s domicile is the patient’s fixed or permanent home to which he or she intends to return even though he or she may temporarily reside elsewhere.

(3) INSPECTION.—

(a) The department shall inspect the pain-management clinic annually, including a review of the patient records, to ensure that it complies with this section and the rules of the Board of Medicine adopted pursuant to subsection (4) unless the clinic is accredited by a nationally recognized accrediting agency approved by the Board of Medicine.

(b) During an onsite inspection, the department shall make a reasonable attempt to discuss each violation with the owner or designated physician of the pain-management clinic before issuing a formal written notification.

(c) Any action taken to correct a violation shall be documented in writing by the owner or designated physician of the pain-management clinic and verified by followup visits by departmental personnel.

(4) RULEMAKING.—

(a) The department shall adopt rules necessary to administer the registration and inspection of pain-management clinics which establish the specific requirements, procedures, forms, and fees.

(b) The Board of Medicine shall adopt rules setting forth training requirements for all facility health care practitioners who are not regulated by another board.

(5) PENALTIES; ENFORCEMENT.—

(a) The department may impose an administrative fine on the clinic of up to $5,000 per violation for violating the requirements of this section; chapter 499, the Florida Drug and Cosmetic Act; 21 U.S.C. ss. 301-392, the Federal Food, Drug, and Cosmetic Act; 21 U.S.C. ss. 821 et seq., the Comprehensive Drug Abuse Prevention and Control Act; chapter 893, the Florida Comprehensive Drug Abuse Prevention and Control Act; or the rules of the department. In determining whether a penalty is to be imposed, and in fixing the amount of the fine, the department shall consider the following factors:

1. The gravity of the violation, including the probability that death or serious physical or emotional harm to a patient has resulted, or could have resulted, from the pain-management clinic’s actions or the actions of the physician, the severity of the action or potential harm, and the extent to which the provisions of the applicable laws or rules were violated.

2. What actions, if any, the owner or designated physician took to correct the violations.

3. Whether there were any previous violations at the pain-management clinic.

4. The financial benefits that the pain-management clinic derived from committing or continuing to commit the violation.

(b) Each day a violation continues after the date fixed for termination of the violation as ordered by the department constitutes an additional, separate, and distinct violation.

(c) The department may impose a fine and, in the case of an owner-operated pain-management clinic, revoke or deny a pain-management clinic’s registration, if the clinic’s designated physician knowingly and intentionally misrepresents actions taken to correct a violation.

(d) An owner or designated physician of a pain-management clinic who concurrently operates an unregistered pain-management clinic is subject to an administrative fine of $5,000 per day.

(e) If the owner of a pain-management clinic that requires registration fails to apply to register the clinic upon a change of ownership and operates the clinic under the new ownership, the owner is subject to a fine of $5,000.

History.—s. 4, ch. 2010-211; s. 4, ch. 2011-141; s. 32, ch. 2012-160; s. 7, ch. 2015-34; s. 1, ch. 2015-49; s. 55, ch. 2016-10; s. 18, ch. 2016-105; s. 7, ch. 2016-224; s. 5, ch. 2016-231.



458.327 - Penalty for violations.

458.327 Penalty for violations.—

(1) Each of the following acts constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084:

(a) The practice of medicine or an attempt to practice medicine without a license to practice in Florida.

(b) The use or attempted use of a license which is suspended or revoked to practice medicine.

(c) Attempting to obtain or obtaining a license to practice medicine by knowing misrepresentation.

(d) Attempting to obtain or obtaining a position as a medical practitioner or medical resident in a clinic or hospital through knowing misrepresentation of education, training, or experience.

(e) Knowingly operating, owning, or managing a nonregistered pain-management clinic that is required to be registered with the Department of Health pursuant to s. 458.3265(1).

(f) Dispensing a controlled substance listed in Schedule II or Schedule III in violation of s. 465.0276.

(2) Each of the following acts constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083:

(a) Knowingly concealing information relating to violations of this chapter.

(b) Making any willfully false oath or affirmation whenever an oath or affirmation is required by this chapter.

(c) Referring any patient, for health care goods or services, to a partnership, firm, corporation, or other business entity in which the physician or the physician’s employer has an equity interest of 10 percent or more unless, prior to such referral, the physician notifies the patient of his or her financial interest and of the patient’s right to obtain such goods or services at the location of the patient’s choice. This section does not apply to the following types of equity interest:

1. The ownership of registered securities issued by a publicly held corporation or the ownership of securities issued by a publicly held corporation, the shares of which are traded on a national exchange or the over-the-counter market;

2. A physician’s own practice, whether he or she is a sole practitioner or part of a group, when the health care good or service is prescribed or provided solely for the physician’s own patients and is provided or performed by the physician or under the physician’s supervision; or

3. An interest in real property resulting in a landlord-tenant relationship between the physician and the entity in which the equity interest is held, unless the rent is determined, in whole or in part, by the business volume or profitability of the tenant or is otherwise unrelated to fair market value.

(d) Leading the public to believe that one is licensed as a medical doctor, or is engaged in the licensed practice of medicine, without holding a valid, active license.

(e) Practicing medicine or attempting to practice medicine with an inactive or delinquent license.

(f) Knowingly prescribing or dispensing, or causing to be prescribed or dispensed, controlled substances in a nonregistered pain-management clinic that is required to be registered with the Department of Health pursuant to s. 458.3265(1).

History.—ss. 1, 8, ch. 79-302; ss. 2, 3, ch. 81-318; s. 32, ch. 85-175; ss. 17, 25, 26, ch. 86-245; s. 23, ch. 88-1; s. 86, ch. 91-224; s. 4, ch. 91-429; s. 81, ch. 92-149; s. 165, ch. 94-119; s. 209, ch. 97-103; s. 48, ch. 2000-318; s. 5, ch. 2010-211; s. 5, ch. 2011-141.



458.329 - Sexual misconduct in the practice of medicine.

458.329 Sexual misconduct in the practice of medicine.—The physician-patient relationship is founded on mutual trust. Sexual misconduct in the practice of medicine means violation of the physician-patient relationship through which the physician uses said relationship to induce or attempt to induce the patient to engage, or to engage or attempt to engage the patient, in sexual activity outside the scope of the practice or the scope of generally accepted examination or treatment of the patient. Sexual misconduct in the practice of medicine is prohibited.

History.—ss. 1, 8, ch. 79-302; s. 296, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 25, 26, ch. 86-245; s. 4, ch. 91-429.



458.3295 - Concerted effort to refuse emergency room treatment to patients; penalties.

458.3295 Concerted effort to refuse emergency room treatment to patients; penalties.—

(1) A physician licensed pursuant to this chapter may not instigate or engage in a concerted effort to refuse or get physicians to refuse to render services to a patient or patients in a hospital emergency room by failing to report for duty, absenting themselves from their positions, submitting their resignations, abstaining from the full and faithful performance of their medical duties, or otherwise causing conduct that adversely affects the services of the hospital. For the purposes of this subsection, the term “concerted” means contrived or arranged by agreement, planned or devised together, or done or performed together in cooperation.

(2) If a physician or group of physicians engages in conduct in violation of subsection (1), either the department or the hospital where the conduct occurs may file suit in circuit court to enjoin such conduct.

(a) Upon such suit being filed, the court shall conduct a hearing, with notice to the department, the board, and all interested parties, at the earliest practicable time. If the plaintiff makes a showing that a violation of subsection (1) is in progress or that there is a clear, real, and present danger that such a violation is about to commence, the court shall issue a temporary injunction enjoining such violation. Upon final hearing, the court shall either make the injunction permanent or dissolve it.

(b) A physician found to be in contempt of court for violating such an injunction shall be fined an amount considered appropriate by the court, but not less than $5,000. In determining the appropriate fine, the court shall objectively consider the extent of services lost to the hospital and its patients.

(3) A violation by a physician of subsection (1) constitutes ground for disciplinary action against him or her by the board, including the suspension or revocation of the physician’s license, and subjects him or her to liability for any damages that the hospital or any patient therein sustains as a result of the violation.

History.—s. 24, ch. 88-1; s. 9, ch. 88-277; s. 1, ch. 89-296; s. 4, ch. 91-429; s. 210, ch. 97-103.



458.331 - Grounds for disciplinary action; action by the board and department.

458.331 Grounds for disciplinary action; action by the board and department.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Attempting to obtain, obtaining, or renewing a license to practice medicine by bribery, by fraudulent misrepresentations, or through an error of the department or the board.

(b) Having a license or the authority to practice medicine revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of any jurisdiction, including its agencies or subdivisions. The licensing authority’s acceptance of a physician’s relinquishment of a license, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of administrative charges against the physician’s license, shall be construed as action against the physician’s license.

(c) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of medicine or to the ability to practice medicine.

(d) False, deceptive, or misleading advertising.

(e) Failing to report to the department any person who the licensee knows is in violation of this chapter or of the rules of the department or the board. A treatment provider approved pursuant to s. 456.076 shall provide the department or consultant with information in accordance with the requirements of s. 456.076(4), (5), (6), (7), and (9).

(f) Aiding, assisting, procuring, or advising any unlicensed person to practice medicine contrary to this chapter or to a rule of the department or the board.

(g) Failing to perform any statutory or legal obligation placed upon a licensed physician.

(h) Making or filing a report which the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing or inducing another person to do so. Such reports or records shall include only those which are signed in the capacity as a licensed physician.

(i) Paying or receiving any commission, bonus, kickback, or rebate, or engaging in any split-fee arrangement in any form whatsoever with a physician, organization, agency, or person, either directly or indirectly, for patients referred to providers of health care goods and services, including, but not limited to, hospitals, nursing homes, clinical laboratories, ambulatory surgical centers, or pharmacies. The provisions of this paragraph shall not be construed to prevent a physician from receiving a fee for professional consultation services.

(j) Exercising influence within a patient-physician relationship for purposes of engaging a patient in sexual activity. A patient shall be presumed to be incapable of giving free, full, and informed consent to sexual activity with his or her physician.

(k) Making deceptive, untrue, or fraudulent representations in or related to the practice of medicine or employing a trick or scheme in the practice of medicine.

(l) Soliciting patients, either personally or through an agent, through the use of fraud, intimidation, undue influence, or a form of overreaching or vexatious conduct. A solicitation is any communication which directly or implicitly requests an immediate oral response from the recipient.

(m) Failing to keep legible, as defined by department rule in consultation with the board, medical records that identify the licensed physician or the physician extender and supervising physician by name and professional title who is or are responsible for rendering, ordering, supervising, or billing for each diagnostic or treatment procedure and that justify the course of treatment of the patient, including, but not limited to, patient histories; examination results; test results; records of drugs prescribed, dispensed, or administered; and reports of consultations and hospitalizations.

(n) Exercising influence on the patient or client in such a manner as to exploit the patient or client for financial gain of the licensee or of a third party, which shall include, but not be limited to, the promoting or selling of services, goods, appliances, or drugs.

(o) Promoting or advertising on any prescription form of a community pharmacy unless the form shall also state “This prescription may be filled at any pharmacy of your choice.”

(p) Performing professional services which have not been duly authorized by the patient or client, or his or her legal representative, except as provided in s. 743.064, s. 766.103, or s. 768.13.

(q) Prescribing, dispensing, administering, mixing, or otherwise preparing a legend drug, including any controlled substance, other than in the course of the physician’s professional practice. For the purposes of this paragraph, it shall be legally presumed that prescribing, dispensing, administering, mixing, or otherwise preparing legend drugs, including all controlled substances, inappropriately or in excessive or inappropriate quantities is not in the best interest of the patient and is not in the course of the physician’s professional practice, without regard to his or her intent.

(r) Prescribing, dispensing, or administering any medicinal drug appearing on any schedule set forth in chapter 893 by the physician to himself or herself, except one prescribed, dispensed, or administered to the physician by another practitioner authorized to prescribe, dispense, or administer medicinal drugs.

(s) Being unable to practice medicine with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition. In enforcing this paragraph, the department shall have, upon a finding of the State Surgeon General or the State Surgeon General’s designee that probable cause exists to believe that the licensee is unable to practice medicine because of the reasons stated in this paragraph, the authority to issue an order to compel a licensee to submit to a mental or physical examination by physicians designated by the department. If the licensee refuses to comply with such order, the department’s order directing such examination may be enforced by filing a petition for enforcement in the circuit court where the licensee resides or does business. The licensee against whom the petition is filed may not be named or identified by initials in any public court records or documents, and the proceedings shall be closed to the public. The department shall be entitled to the summary procedure provided in s. 51.011. A licensee or certificateholder affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that he or she can resume the competent practice of medicine with reasonable skill and safety to patients.

(t) Notwithstanding s. 456.072(2) but as specified in s. 456.50(2):

1. Committing medical malpractice as defined in s. 456.50. The board shall give great weight to the provisions of s. 766.102 when enforcing this paragraph. Medical malpractice shall not be construed to require more than one instance, event, or act.

2. Committing gross medical malpractice.

3. Committing repeated medical malpractice as defined in s. 456.50. A person found by the board to have committed repeated medical malpractice based on s. 456.50 may not be licensed or continue to be licensed by this state to provide health care services as a medical doctor in this state.

Nothing in this paragraph shall be construed to require that a physician be incompetent to practice medicine in order to be disciplined pursuant to this paragraph. A recommended order by an administrative law judge or a final order of the board finding a violation under this paragraph shall specify whether the licensee was found to have committed “gross medical malpractice,” “repeated medical malpractice,” or “medical malpractice,” or any combination thereof, and any publication by the board must so specify.

(u) Performing any procedure or prescribing any therapy which, by the prevailing standards of medical practice in the community, would constitute experimentation on a human subject, without first obtaining full, informed, and written consent.

(v) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities which the licensee knows or has reason to know that he or she is not competent to perform. The board may establish by rule standards of practice and standards of care for particular practice settings, including, but not limited to, education and training, equipment and supplies, medications including anesthetics, assistance of and delegation to other personnel, transfer agreements, sterilization, records, performance of complex or multiple procedures, informed consent, and policy and procedure manuals.

(w) Delegating professional responsibilities to a person when the licensee delegating such responsibilities knows or has reason to know that such person is not qualified by training, experience, or licensure to perform them.

(x) Violating a lawful order of the board or department previously entered in a disciplinary hearing or failing to comply with a lawfully issued subpoena of the department.

(y) Conspiring with another licensee or with any other person to commit an act, or committing an act, which would tend to coerce, intimidate, or preclude another licensee from lawfully advertising his or her services.

(z) Procuring, or aiding or abetting in the procuring of, an unlawful termination of pregnancy.

(aa) Presigning blank prescription forms.

(bb) Prescribing any medicinal drug appearing on Schedule II in chapter 893 by the physician for office use.

(cc) Prescribing, ordering, dispensing, administering, supplying, selling, or giving any drug which is a Schedule II amphetamine or a Schedule II sympathomimetic amine drug or any compound thereof, pursuant to chapter 893, to or for any person except for:

1. The treatment of narcolepsy; hyperkinesis; behavioral syndrome characterized by the developmentally inappropriate symptoms of moderate to severe distractability, short attention span, hyperactivity, emotional lability, and impulsivity; or drug-induced brain dysfunction;

2. The differential diagnostic psychiatric evaluation of depression or the treatment of depression shown to be refractory to other therapeutic modalities; or

3. The clinical investigation of the effects of such drugs or compounds when an investigative protocol therefor is submitted to, reviewed, and approved by the board before such investigation is begun.

(dd) Failing to supervise adequately the activities of those physician assistants, paramedics, emergency medical technicians, advanced registered nurse practitioners, or anesthesiologist assistants acting under the supervision of the physician.

(ee) Prescribing, ordering, dispensing, administering, supplying, selling, or giving growth hormones, testosterone or its analogs, human chorionic gonadotropin (HCG), or other hormones for the purpose of muscle building or to enhance athletic performance. For the purposes of this subsection, the term “muscle building” does not include the treatment of injured muscle. A prescription written for the drug products listed above may be dispensed by the pharmacist with the presumption that the prescription is for legitimate medical use.

(ff) Prescribing, ordering, dispensing, administering, supplying, selling, or giving amygdalin (laetrile) to any person.

(gg) Misrepresenting or concealing a material fact at any time during any phase of a licensing or disciplinary process or procedure.

(hh) Improperly interfering with an investigation or with any disciplinary proceeding.

(ii) Failing to report to the department any licensee under this chapter or under chapter 459 who the physician or physician assistant knows has violated the grounds for disciplinary action set out in the law under which that person is licensed and who provides health care services in a facility licensed under chapter 395, or a health maintenance organization certificated under part I of chapter 641, in which the physician or physician assistant also provides services.

(jj) Being found by any court in this state to have provided corroborating written medical expert opinion attached to any statutorily required notice of claim or intent or to any statutorily required response rejecting a claim, without reasonable investigation.

(kk) Failing to report to the board, in writing, within 30 days if action as defined in paragraph (b) has been taken against one’s license to practice medicine in another state, territory, or country.

(ll) Advertising or holding oneself out as a board-certified specialist, if not qualified under s. 458.3312, in violation of this chapter.

(mm) Failing to comply with the requirements of ss. 381.026 and 381.0261 to provide patients with information about their patient rights and how to file a patient complaint.

(nn) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(oo) Providing deceptive or fraudulent expert witness testimony related to the practice of medicine.

(pp) Applicable to a licensee who serves as the designated physician of a pain-management clinic as defined in s. 458.3265 or s. 459.0137:

1. Registering a pain-management clinic through misrepresentation or fraud;

2. Procuring, or attempting to procure, the registration of a pain-management clinic for any other person by making or causing to be made, any false representation;

3. Failing to comply with any requirement of chapter 499, the Florida Drug and Cosmetic Act; 21 U.S.C. ss. 301-392, the Federal Food, Drug, and Cosmetic Act; 21 U.S.C. ss. 821 et seq., the Drug Abuse Prevention and Control Act; or chapter 893, the Florida Comprehensive Drug Abuse Prevention and Control Act;

4. Being convicted or found guilty of, regardless of adjudication to, a felony or any other crime involving moral turpitude, fraud, dishonesty, or deceit in any jurisdiction of the courts of this state, of any other state, or of the United States;

5. Being convicted of, or disciplined by a regulatory agency of the Federal Government or a regulatory agency of another state for, any offense that would constitute a violation of this chapter;

6. Being convicted of, or entering a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction of the courts of this state, of any other state, or of the United States which relates to the practice of, or the ability to practice, a licensed health care profession;

7. Being convicted of, or entering a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction of the courts of this state, of any other state, or of the United States which relates to health care fraud;

8. Dispensing any medicinal drug based upon a communication that purports to be a prescription as defined in s. 465.003(14) or s. 893.02 if the dispensing practitioner knows or has reason to believe that the purported prescription is not based upon a valid practitioner-patient relationship; or

9. Failing to timely notify the board of the date of his or her termination from a pain-management clinic as required by s. 458.3265(2).

(qq) Failing to timely notify the department of the theft of prescription blanks from a pain-management clinic or a breach of other methods for prescribing within 24 hours as required by s. 458.3265(2).

(rr) Promoting or advertising through any communication media the use, sale, or dispensing of any controlled substance appearing on any schedule in chapter 893.

(ss) Dispensing a controlled substance listed in Schedule II or Schedule III in violation of s. 465.0276.

(tt) Willfully failing to comply with s. 627.64194 or s. 641.513 with such frequency as to indicate a general business practice.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1). In determining what action is appropriate, the board must first consider what sanctions are necessary to protect the public or to compensate the patient. Only after those sanctions have been imposed may the disciplining authority consider and include in the order requirements designed to rehabilitate the physician. All costs associated with compliance with orders issued under this subsection are the obligation of the physician.

(3) In any administrative action against a physician which does not involve revocation or suspension of license, the division shall have the burden, by the greater weight of the evidence, to establish the existence of grounds for disciplinary action. The division shall establish grounds for revocation or suspension of license by clear and convincing evidence.

(4) The board shall not reinstate the license of a physician, or cause a license to be issued to a person it deems or has deemed unqualified, until such time as it is satisfied that he or she has complied with all the terms and conditions set forth in the final order and that such person is capable of safely engaging in the practice of medicine. However, the board may not issue a license to, or reinstate the license of, any medical doctor found by the board to have committed repeated medical malpractice based on s. 456.50, regardless of the extent to which the licensee or prospective licensee has complied with all terms and conditions set forth in the final order and is capable of safely engaging in the practice of medicine.

(5) The board shall by rule establish guidelines for the disposition of disciplinary cases involving specific types of violations. Such guidelines may include minimum and maximum fines, periods of supervision or probation, or conditions of probation or reissuance of a license. “Gross medical malpractice,” “repeated medical malpractice,” and “medical malpractice,” under paragraph (1)(t) shall each be considered distinct types of violations requiring specific individual guidelines.

(6) Upon the department’s receipt from an insurer or self-insurer of a report of a closed claim against a physician pursuant to s. 627.912 or from a health care practitioner of a report pursuant to s. 456.049, or upon the receipt from a claimant of a presuit notice against a physician pursuant to s. 766.106, the department shall review each report and determine whether it potentially involved conduct by a licensee that is subject to disciplinary action, in which case the provisions of s. 456.073 shall apply. However, if it is reported that a physician has had three or more claims with indemnities exceeding $50,000 each within the previous 5-year period, the department shall investigate the occurrences upon which the claims were based and determine if action by the department against the physician is warranted.

(7) Upon the department’s receipt from the Agency for Health Care Administration pursuant to s. 395.0197 of the name of a physician whose conduct may constitute grounds for disciplinary action by the department, the department shall investigate the occurrences upon which the report was based and determine if action by the department against the physician is warranted.

(8) If any physician regulated by the Division of Medical Quality Assurance is guilty of such unprofessional conduct, negligence, or mental or physical incapacity or impairment that the division determines that the physician is unable to practice with reasonable skill and safety and presents a danger to patients, the division shall be authorized to maintain an action in circuit court enjoining such physician from providing medical services to the public until the physician demonstrates the ability to practice with reasonable skill and safety and without danger to patients.

(9) When an investigation of a physician is undertaken, the department shall promptly furnish to the physician or the physician’s attorney a copy of the complaint or document which resulted in the initiation of the investigation. For purposes of this subsection, such documents include, but are not limited to: the pertinent portions of an annual report submitted to the department pursuant to s. 395.0197(6); a report of an adverse incident which is provided to the department pursuant to s. 395.0197; a report of peer review disciplinary action submitted to the department pursuant to s. 395.0193(4) or s. 458.337, providing that the investigations, proceedings, and records relating to such peer review disciplinary action shall continue to retain their privileged status even as to the licensee who is the subject of the investigation, as provided by ss. 395.0193(8) and 458.337(3); a report of a closed claim submitted pursuant to s. 627.912; a presuit notice submitted pursuant to s. 766.106(2); and a petition brought under the Florida Birth-Related Neurological Injury Compensation Plan, pursuant to s. 766.305(2). The physician may submit a written response to the information contained in the complaint or document which resulted in the initiation of the investigation within 45 days after service to the physician of the complaint or document. The physician’s written response shall be considered by the probable cause panel.

(10) A probable cause panel convened to consider disciplinary action against a physician assistant alleged to have violated s. 456.072 or this section must include one physician assistant. The physician assistant must hold a valid license to practice as a physician assistant in this state and be appointed to the panel by the Council of Physician Assistants. The physician assistant may hear only cases involving disciplinary actions against a physician assistant. If the appointed physician assistant is not present at the disciplinary hearing, the panel may consider the matter and vote on the case in the absence of the physician assistant. The training requirements set forth in s. 458.307(4) do not apply to the appointed physician assistant. Rules need not be adopted to implement this subsection.

(11) The purpose of this section is to facilitate uniform discipline for those acts made punishable under this section and, to this end, a reference to this section constitutes a general reference under the doctrine of incorporation by reference.

History.—ss. 1, 8, ch. 79-302; s. 2, ch. 80-354; s. 297, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 2, 4, ch. 82-32; s. 15, ch. 83-329; s. 1, ch. 85-6; s. 4, ch. 85-175; ss. 18, 25, 26, ch. 86-245; s. 25, ch. 88-1; s. 18, ch. 89-275; s. 16, ch. 89-283; ss. 11, 72, ch. 89-374; s. 2, ch. 90-44; s. 4, ch. 90-60; s. 26, ch. 90-228; s. 60, ch. 91-220; s. 4, ch. 91-429; s. 39, ch. 92-149; s. 1, ch. 92-178; s. 83, ch. 92-289; s. 218, ch. 96-410; s. 1090, ch. 97-103; s. 106, ch. 97-261; s. 23, ch. 97-264; s. 37, ch. 98-89; s. 46, ch. 98-166; s. 222, ch. 99-8; s. 99, ch. 99-397; s. 105, ch. 2000-160; ss. 21, 76, ch. 2001-277; s. 25, ch. 2003-416; s. 2, ch. 2004-303; s. 3, ch. 2005-240; s. 3, ch. 2005-266; s. 1, ch. 2006-242; s. 73, ch. 2008-6; s. 6, ch. 2010-211; s. 6, ch. 2011-141; s. 2, ch. 2011-233; s. 2, ch. 2013-166; s. 17, ch. 2016-145; s. 9, ch. 2016-222; s. 22, ch. 2016-224.



458.3311 - Emergency procedures for disciplinary action.

458.3311 Emergency procedures for disciplinary action.—Notwithstanding any other provision of law to the contrary, no later than 30 days after a third report of a professional liability claim against a licensed physician has been submitted, within a 60-month period, as required by ss. 456.049 and 627.912, the Department of Health shall initiate an emergency investigation and the Board of Medicine shall conduct an emergency probable cause hearing to determine whether the physician should be disciplined for a violation of s. 458.331(1)(t) or any other relevant provision of law.

History.—s. 26, ch. 2003-416.



458.3312 - Specialties.

458.3312 Specialties.—A physician licensed under this chapter may not hold himself or herself out as a board-certified specialist unless the physician has received formal recognition as a specialist from a specialty board of the American Board of Medical Specialties or other recognizing agency that has been approved by the board. However, a physician may indicate the services offered and may state that his or her practice is limited to one or more types of services when this accurately reflects the scope of practice of the physician. A physician may not hold himself or herself out as a board-certified specialist in dermatology unless the recognizing agency, whether authorized in statute or by rule, is triennially reviewed and reauthorized by the Board of Medicine.

History.—s. 24, ch. 97-264; s. 1, ch. 2009-177.



458.335 - Prescription or administration of dimethyl sulfoxide (DMSO).

458.335 Prescription or administration of dimethyl sulfoxide (DMSO).—

(1) As used in this section, unless the context clearly requires otherwise, “physician” means a doctor of medicine or osteopathic medicine licensed under this chapter or chapter 459.

(2) No physician shall be subject to disciplinary action by the Board of Medicine or Board of Osteopathic Medicine for prescribing or administering dimethyl sulfoxide (DMSO) to a patient under his or her care who has requested the substance.

(3) The patient, after being fully informed as to alternative methods of treatment and their potential for cure and upon request for the administration of dimethyl sulfoxide (DMSO) by his or her physician, shall sign a written release, releasing the physician and, when applicable, the hospital or health facility from any liability therefor.

(4) The physician shall inform the patient in writing if dimethyl sulfoxide (DMSO) has not been approved as a treatment or cure by the Food and Drug Administration of the United States Department of Health and Human Services for the disorder for which it is being prescribed.

(5) This act shall not apply to conditions for which dimethyl sulfoxide (DMSO) has been approved as a treatment by the Food and Drug Administration of the United States Department of Health and Human Services.

History.—s. 1, ch. 79-302; s. 5, ch. 80-340; s. 299, ch. 81-259; s. 2, ch. 81-318; ss. 25, 26, ch. 86-245; s. 14, ch. 91-220; s. 4, ch. 91-429; s. 82, ch. 92-149; s. 211, ch. 97-103.



458.336 - Drugs to treat obesity; rules establishing guidelines.

458.336 Drugs to treat obesity; rules establishing guidelines.—The Board of Medicine shall adopt rules to establish practice guidelines for physicians to safely prescribe phentermine, fenfluramine, and other drugs used to treat obesity.

History.—s. 188, ch. 97-264.



458.337 - Reports of disciplinary actions by medical organizations and hospitals.

458.337 Reports of disciplinary actions by medical organizations and hospitals.—

(1)(a) The department shall be notified when any physician:

1. Has been removed or suspended or has had any other disciplinary action taken by his or her peers within any professional medical association, society, body, or professional standards review organization established pursuant to Pub. L. No. 92-603, s. 249F, or similarly constituted professional organization, whether or not such association, society, body, or organization is local, regional, state, national, or international in scope; or

2. Has been disciplined by a licensed hospital, health maintenance organization, prepaid health clinic, ambulatory surgical center, or nursing home or the medical staff of such a hospital, health maintenance organization, prepaid health clinic, ambulatory surgical center, or nursing home, including allowing the physician to resign, for any act that constitutes a violation of this chapter. If a physician resigns or withdraws from privileges when such facility notifies the physician that it is conducting an investigation or inquiry regarding an act which is potentially a violation of this chapter, the facility shall complete its investigation or inquiry and shall notify the department of the physician’s resignation or withdrawal from privileges if the completed investigation or inquiry results in a finding that such act constitutes a violation of this chapter for which the facility would have disciplined the physician or allowed the physician to resign or withdraw from privileges.

(b) Within 20 days of receipt of such notification, the department shall notify all hospitals and health maintenance organizations in the state of any disciplinary action which is severe enough for expulsion or resignation reported pursuant to subparagraph (a)2., identifying the disciplined physician, the action taken, and the reason for such action.

(2) Any organization taking action as set forth in this section shall report that action to the department within 30 days of its initial occurrence, regardless of the pendency of appeals therefrom. The notification shall identify the disciplined physician, the action taken, and the reason for such action. Any organization failing to report such action pursuant to this section shall be subject to a fine assessed by the department in an amount not exceeding $1,000.

(3) Any organization taking action as set forth in this section shall, upon department subpoena, provide copies of the records concerning the action to the department. However, those records shall be used solely for the purpose of the department and the board in disciplinary proceedings. The records shall otherwise be confidential and exempt from s. 119.07(1). These records shall not be subject to discovery or introduction into evidence in any administrative or civil action.

(4) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, the department or any association, society, body, organization, hospital, hospital medical staff, or hospital disciplinary body or its agents, investigators, witnesses, employees, or any other person for any action taken without intentional fraud in carrying out the provisions of this section. However, this exemption applies only to actions taken in providing notice pursuant to this section.

History.—ss. 1, 8, ch. 79-302; ss. 2, 3, ch. 81-318; s. 1, ch. 83-50; s. 17, ch. 83-329; s. 40, ch. 85-175; ss. 25, 26, ch. 86-245; s. 28, ch. 87-236; s. 27, ch. 88-1; s. 9, ch. 91-140; s. 4, ch. 91-429; s. 311, ch. 96-406; s. 1091, ch. 97-103; s. 47, ch. 98-166.



458.339 - Physician’s consent; handwriting samples; mental or physical examinations.

458.339 Physician’s consent; handwriting samples; mental or physical examinations.—Every physician who accepts a license to practice medicine in this state shall, by so accepting the license or by making and filing a renewal of licensure to practice in this state, be deemed to have given his or her consent, during a lawful investigation of a complaint, to the following:

(1) To render a handwriting sample to an agent of the department and, further, to have waived any objections to its use as evidence against him or her.

(2) To waive the confidentiality and authorize the preparation and release of medical reports pertaining to the mental or physical condition of the physician himself or herself when the department has reason to believe that a violation of this chapter has occurred and when the department issues an order, based on the need for additional information, to produce such medical reports for the time period relevant to the complaint. As used in this section, “medical reports” means a compilation of medical treatment of the physician himself or herself which shall include symptoms, diagnosis, treatment prescribed, relevant history, and progress.

(3) To waive any objection to the admissibility of the reports as constituting privileged communications. Such material maintained by the department shall remain confidential and exempt from s. 119.07(1) until probable cause is found and an administrative complaint issued.

History.—ss. 1, 8, ch. 79-302; ss. 1, 3, ch. 80-352; ss. 2, 3, ch. 81-318; ss. 25, 26, ch. 86-245; s. 10, ch. 91-140; s. 4, ch. 91-429; s. 312, ch. 96-406; s. 1092, ch. 97-103.



458.341 - Search warrants for certain violations.

458.341 Search warrants for certain violations.—When the department has reason to believe that violations of s. 458.331(1)(q) or (r) have occurred or are occurring, its agents or other duly authorized persons may search a physician’s place of practice at reasonable hours for purposes of securing such evidence as may be needed for prosecution. Such evidence shall not include any medical records of patients unless pursuant to the patients’ written consent. Notwithstanding the consent of the patient, such records maintained by the department are confidential and exempt from s. 119.07(1). This section shall not limit the psychotherapist-patient privileges of s. 90.503. Prior to a search, the department shall secure a search warrant from any judge authorized by law to issue them. The search warrant shall be issued upon probable cause, supported by oath or affirmation particularly describing the things to be seized. The application for the warrant shall be sworn to and subscribed, and the judge may require further testimony from witnesses, supporting affidavits, or depositions in writing to support the application. The application and supporting information, if required, must set forth the facts tending to establish the grounds of the application or probable cause that they exist. If the judge is satisfied that probable cause exists, he or she shall issue a search warrant signed by him or her with the judge’s name of office to any agent or other person duly authorized by the department to execute process, commanding the agent or person to search the place described in the warrant for the property specified. The search warrant shall be served only by the agent or person mentioned in it and by no other person except an aide of the agent or person when such agent or person is present and acting in its execution.

History.—ss. 1, 8, ch. 79-302; ss. 2, 3, ch. 81-318; ss. 25, 26, ch. 86-245; s. 11, ch. 91-140; s. 4, ch. 91-429; s. 313, ch. 96-406; s. 1093, ch. 97-103.



458.343 - Subpoena of certain records.

458.343 Subpoena of certain records.—Notwithstanding the provisions of s. 456.057, the department may issue subpoenas duces tecum requiring the names and addresses of some or all of the patients of a physician against whom a complaint has been filed pursuant to s. 456.073.

History.—ss. 1, 8, ch. 79-302; s. 300, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 25, 26, ch. 86-245; s. 4, ch. 91-429; s. 48, ch. 98-166; s. 106, ch. 2000-160.



458.345 - Registration of resident physicians, interns, and fellows; list of hospital employees; prescribing of medicinal drugs; penalty.

458.345 Registration of resident physicians, interns, and fellows; list of hospital employees; prescribing of medicinal drugs; penalty.—

(1) Any person desiring to practice as a resident physician, assistant resident physician, house physician, intern, or fellow in fellowship training which leads to subspecialty board certification in this state, or any person desiring to practice as a resident physician, assistant resident physician, house physician, intern, or fellow in fellowship training in a teaching hospital in this state as defined in s. 408.07(45) or s. 395.805(2), who does not hold a valid, active license issued under this chapter shall apply to the department to be registered and shall remit a fee not to exceed $300 as set by the board. The department shall register any applicant the board certifies has met the following requirements:

(a) Is at least 21 years of age.

(b) Has not committed any act or offense within or without the state which would constitute the basis for refusal to certify an application for licensure pursuant to s. 458.331.

(c) Is a graduate of a medical school or college as specified in s. 458.311(1)(f).

(2) The board shall not certify to the department for registration any applicant who is under investigation in any state or jurisdiction for an act which would constitute grounds for disciplinary action under s. 458.331 until such time as the investigation is completed, at which time the provisions of s. 458.331 shall apply.

(3) Every hospital or teaching hospital employing or utilizing the services of a resident physician, assistant resident physician, house physician, intern, or fellow in fellowship training registered under this section shall designate a person who shall, on dates designated by the board, in consultation with the department, furnish the department with a list of such hospital’s employees and such other information as the board may direct. The chief executive officer of each such hospital shall provide the executive director of the board with the name, title, and address of the person responsible for furnishing such reports.

(4) Registration under this section shall automatically expire after 2 years without further action by the board or the department unless an application for renewal is approved by the board. No person registered under this section may be employed or utilized as a house physician or act as a resident physician, an assistant resident physician, an intern, or a fellow in fellowship training in a hospital or teaching hospital of this state for more than 2 years without a valid, active license or renewal of registration under this section. Requirements for renewal of registration shall be established by rule of the board. An application fee not to exceed $300 as set by the board shall accompany the application for renewal, except that resident physicians, assistant resident physicians, interns, and fellows in fellowship training registered under this section shall be exempt from payment of any renewal fees.

(5) Notwithstanding any provision of this section or s. 120.52 to the contrary, any person who is registered under this section is subject to the provisions of s. 458.331.

(6) A person registered as a resident physician under this section may in the normal course of his or her employment prescribe medicinal drugs described in schedules set out in chapter 893 when:

(a) The person prescribes such medicinal drugs through use of a Drug Enforcement Administration number issued to the hospital or teaching hospital by which the person is employed or at which the person’s services are used;

(b) The person is identified by a discrete suffix to the identification number issued to such hospital; and

(c) The use of the institutional identification number and individual suffixes conforms to the requirements of the federal Drug Enforcement Administration.

(7) Any person willfully violating this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(8) The board shall promulgate rules pursuant to ss. 120.536(1) and 120.54 as necessary to implement this section.

History.—ss. 1, 8, ch. 79-302; ss. 2, 3, ch. 81-318; ss. 25, 26, ch. 86-245; s. 28, ch. 88-1; s. 25, ch. 89-162; s. 12, ch. 89-374; s. 1, ch. 91-22; s. 4, ch. 91-429; s. 83, ch. 92-149; s. 25, ch. 97-264; s. 248, ch. 98-166; s. 39, ch. 2000-318; s. 22, ch. 2001-277; s. 6, ch. 2005-81.



458.347 - Physician assistants.

458.347 Physician assistants.—

(1) LEGISLATIVE INTENT.—

(a) The purpose of this section is to encourage more effective utilization of the skills of physicians or groups of physicians by enabling them to delegate health care tasks to qualified assistants when such delegation is consistent with the patient’s health and welfare.

(b) In order that maximum skills may be obtained within a minimum time period of education, a physician assistant shall be specialized to the extent that he or she can operate efficiently and effectively in the specialty areas in which he or she has been trained or is experienced.

(c) The purpose of this section is to encourage the utilization of physician assistants by physicians and to allow for innovative development of programs for the education of physician assistants.

(2) DEFINITIONS.—As used in this section:

(a) “Approved program” means a program, formally approved by the boards, for the education of physician assistants.

(b) “Boards” means the Board of Medicine and the Board of Osteopathic Medicine.

(c) “Council” means the Council on Physician Assistants.

(d) “Trainee” means a person who is currently enrolled in an approved program.

(e) “Physician assistant” means a person who is a graduate of an approved program or its equivalent or meets standards approved by the boards and is licensed to perform medical services delegated by the supervising physician.

(f) “Supervision” means responsible supervision and control. Except in cases of emergency, supervision requires the easy availability or physical presence of the licensed physician for consultation and direction of the actions of the physician assistant. For the purposes of this definition, the term “easy availability” includes the ability to communicate by way of telecommunication. The boards shall establish rules as to what constitutes responsible supervision of the physician assistant.

(g) “Proficiency examination” means an entry-level examination approved by the boards, including, but not limited to, those examinations administered by the National Commission on Certification of Physician Assistants.

(h) “Continuing medical education” means courses recognized and approved by the boards, the American Academy of Physician Assistants, the American Medical Association, the American Osteopathic Association, or the Accreditation Council on Continuing Medical Education.

(3) PERFORMANCE OF SUPERVISING PHYSICIAN.—Each physician or group of physicians supervising a licensed physician assistant must be qualified in the medical areas in which the physician assistant is to perform and shall be individually or collectively responsible and liable for the performance and the acts and omissions of the physician assistant. A physician may not supervise more than four currently licensed physician assistants at any one time. A physician supervising a physician assistant pursuant to this section may not be required to review and cosign charts or medical records prepared by such physician assistant.

(4) PERFORMANCE OF PHYSICIAN ASSISTANTS.—

(a) The boards shall adopt, by rule, the general principles that supervising physicians must use in developing the scope of practice of a physician assistant under direct supervision and under indirect supervision. These principles shall recognize the diversity of both specialty and practice settings in which physician assistants are used.

(b) This chapter does not prevent third-party payors from reimbursing employers of physician assistants for covered services rendered by licensed physician assistants.

(c) Licensed physician assistants may not be denied clinical hospital privileges, except for cause, so long as the supervising physician is a staff member in good standing.

(d) A supervisory physician may delegate to a licensed physician assistant, pursuant to a written protocol, the authority to act according to s. 154.04(1)(c). Such delegated authority is limited to the supervising physician’s practice in connection with a county health department as defined and established pursuant to chapter 154. The boards shall adopt rules governing the supervision of physician assistants by physicians in county health departments.

(e) A supervising physician may delegate to a fully licensed physician assistant the authority to prescribe or dispense any medication used in the supervising physician’s practice unless such medication is listed on the formulary created pursuant to paragraph (f). A fully licensed physician assistant may only prescribe or dispense such medication under the following circumstances:

1. A physician assistant must clearly identify to the patient that he or she is a physician assistant and inform the patient that the patient has the right to see the physician before a prescription is prescribed or dispensed by the physician assistant.

2. The supervising physician must notify the department of his or her intent to delegate, on a department-approved form, before delegating such authority and of any change in prescriptive privileges of the physician assistant. Authority to dispense may be delegated only by a supervising physician who is registered as a dispensing practitioner in compliance with s. 465.0276.

3. 1The physician assistant must complete a minimum of 10 continuing medical education hours in the specialty practice in which the physician assistant has prescriptive privileges with each licensure renewal. Three of the 10 hours must consist of a continuing education course on the safe and effective prescribing of controlled substance medications which is offered by a statewide professional association of physicians in this state accredited to provide educational activities designated for the American Medical Association Physician’s Recognition Award Category 1 credit or designated by the American Academy of Physician Assistants as a Category 1 credit.

4. The department may issue a prescriber number to the physician assistant granting authority for the prescribing of medicinal drugs authorized within this paragraph upon completion of the requirements of this paragraph. The physician assistant is not required to independently register pursuant to s. 465.0276.

5. The prescription may be in paper or electronic form but must comply with ss. 456.0392(1) and 456.42(1) and chapter 499 and must contain, in addition to the supervising physician’s name, address, and telephone number, the physician assistant’s prescriber number. Unless it is a drug or drug sample dispensed by the physician assistant, the prescription must be filled in a pharmacy permitted under chapter 465 and must be dispensed in that pharmacy by a pharmacist licensed under chapter 465. The inclusion of the prescriber number creates a presumption that the physician assistant is authorized to prescribe the medicinal drug and the prescription is valid.

6. The physician assistant must note the prescription or dispensing of medication in the appropriate medical record.

(f)1. The council shall establish a formulary of medicinal drugs that a fully licensed physician assistant having prescribing authority under this section or s. 459.022 may not prescribe. The formulary must include general anesthetics and radiographic contrast materials and must limit the prescription of Schedule II controlled substances as listed in s. 893.03 to a 7-day supply. The formulary must also restrict the prescribing of psychiatric mental health controlled substances for children younger than 18 years of age.

2. In establishing the formulary, the council shall consult with a pharmacist licensed under chapter 465, but not licensed under this chapter or chapter 459, who shall be selected by the State Surgeon General.

3. Only the council shall add to, delete from, or modify the formulary. Any person who requests an addition, a deletion, or a modification of a medicinal drug listed on such formulary has the burden of proof to show cause why such addition, deletion, or modification should be made.

4. The boards shall adopt the formulary required by this paragraph, and each addition, deletion, or modification to the formulary, by rule. Notwithstanding any provision of chapter 120 to the contrary, the formulary rule shall be effective 60 days after the date it is filed with the Secretary of State. Upon adoption of the formulary, the department shall mail a copy of such formulary to each fully licensed physician assistant having prescribing authority under this section or s. 459.022, and to each pharmacy licensed by the state. The boards shall establish, by rule, a fee not to exceed $200 to fund the provisions of this paragraph and paragraph (e).

(g) A supervisory physician may delegate to a licensed physician assistant the authority to, and the licensed physician assistant acting under the direction of the supervisory physician may, order any medication for administration to the supervisory physician’s patient in a facility licensed under chapter 395 or part II of chapter 400, notwithstanding any provisions in chapter 465 or chapter 893 which may prohibit this delegation.

(h) A licensed physician assistant may perform services delegated by the supervising physician in the physician assistant’s practice in accordance with his or her education and training unless expressly prohibited under this chapter, chapter 459, or rules adopted under this chapter or chapter 459.

(5) PERFORMANCE BY TRAINEES.—Notwithstanding any other law, a trainee may perform medical services when such services are rendered within the scope of an approved program.

(6) PROGRAM APPROVAL.—

(a) The boards shall approve programs, based on recommendations by the council, for the education and training of physician assistants which meet standards established by rule of the boards. The council may recommend only those physician assistant programs that hold full accreditation or provisional accreditation from the Commission on Accreditation of Allied Health Programs or its successor organization. Any educational institution offering a physician assistant program approved by the boards pursuant to this paragraph may also offer the physician assistant program authorized in paragraph (c) for unlicensed physicians.

(b) The boards shall adopt and publish standards to ensure that such programs operate in a manner that does not endanger the health or welfare of the patients who receive services within the scope of the programs. The boards shall review the quality of the curricula, faculties, and facilities of such programs and take whatever other action is necessary to determine that the purposes of this section are being met.

(c) Any community college with the approval of the State Board of Education may conduct a physician assistant program which shall apply for national accreditation through the American Medical Association’s Committee on Allied Health, Education, and Accreditation, or its successor organization, and which may admit unlicensed physicians, as authorized in subsection (7), who are graduates of foreign medical schools listed with the World Health Organization. The unlicensed physician must have been a resident of this state for a minimum of 12 months immediately prior to admission to the program. An evaluation of knowledge base by examination shall be required to grant advanced academic credit and to fulfill the necessary requirements to graduate. A minimum of one 16-week semester of supervised clinical and didactic education, which may be completed simultaneously, shall be required before graduation from the program. All other provisions of this section shall remain in effect.

(7) PHYSICIAN ASSISTANT LICENSURE.—

(a) Any person desiring to be licensed as a physician assistant must apply to the department. The department shall issue a license to any person certified by the council as having met the following requirements:

1. Is at least 18 years of age.

2. Has satisfactorily passed a proficiency examination by an acceptable score established by the National Commission on Certification of Physician Assistants. If an applicant does not hold a current certificate issued by the National Commission on Certification of Physician Assistants and has not actively practiced as a physician assistant within the immediately preceding 4 years, the applicant must retake and successfully complete the entry-level examination of the National Commission on Certification of Physician Assistants to be eligible for licensure.

3. Has completed the application form and remitted an application fee not to exceed $300 as set by the boards. An application for licensure made by a physician assistant must include:

a. A certificate of completion of a physician assistant training program specified in subsection (6).

b. Acknowledgment of any prior felony convictions.

c. Acknowledgment of any previous revocation or denial of licensure or certification in any state.

d. A copy of course transcripts and a copy of the course description from a physician assistant training program describing course content in pharmacotherapy, if the applicant wishes to apply for prescribing authority. These documents must meet the evidence requirements for prescribing authority.

(b) The license must be renewed biennially. Each renewal must include:

1. A renewal fee not to exceed $500 as set by the boards.

2. Acknowledgment of no felony convictions in the previous 2 years.

(c) Each licensed physician assistant shall biennially complete 100 hours of continuing medical education or shall hold a current certificate issued by the National Commission on Certification of Physician Assistants.

(d) Upon employment as a physician assistant, a licensed physician assistant must notify the department in writing within 30 days after such employment or after any subsequent changes in the supervising physician. The notification must include the full name, Florida medical license number, specialty, and address of the supervising physician.

(e) Notwithstanding subparagraph (a)2., the department may grant to a recent graduate of an approved program, as specified in subsection (6), who expects to take the first examination administered by the National Commission on Certification of Physician Assistants available for registration after the applicant’s graduation, a temporary license. The temporary license shall expire 30 days after receipt of scores of the proficiency examination administered by the National Commission on Certification of Physician Assistants. Between meetings of the council, the department may grant a temporary license to practice based on the completion of all temporary licensure requirements. All such administratively issued licenses shall be reviewed and acted on at the next regular meeting of the council. The recent graduate may be licensed before employment but must comply with paragraph (d). An applicant who has passed the proficiency examination may be granted permanent licensure. An applicant failing the proficiency examination is no longer temporarily licensed but may reapply for a 1-year extension of temporary licensure. An applicant may not be granted more than two temporary licenses and may not be licensed as a physician assistant until he or she passes the examination administered by the National Commission on Certification of Physician Assistants. As prescribed by board rule, the council may require an applicant who does not pass the licensing examination after five or more attempts to complete additional remedial education or training. The council shall prescribe the additional requirements in a manner that permits the applicant to complete the requirements and be reexamined within 2 years after the date the applicant petitions the council to retake the examination a sixth or subsequent time.

(f) The Board of Medicine may impose any of the penalties authorized under ss. 456.072 and 458.331(2) upon a physician assistant if the physician assistant or the supervising physician has been found guilty of or is being investigated for any act that constitutes a violation of this chapter or chapter 456.

(g) An application or other documentation required to be submitted to the department under this subsection may be submitted electronically.

(8) DELEGATION OF POWERS AND DUTIES.—The boards may delegate such powers and duties to the council as they may deem proper.

(9) COUNCIL ON PHYSICIAN ASSISTANTS.—The Council on Physician Assistants is created within the department.

(a) The council shall consist of five members appointed as follows:

1. The chairperson of the Board of Medicine shall appoint three members who are physicians and members of the Board of Medicine. One of the physicians must supervise a physician assistant in the physician’s practice.

2. The chairperson of the Board of Osteopathic Medicine shall appoint one member who is a physician and a member of the Board of Osteopathic Medicine.

3. The State Surgeon General or his or her designee shall appoint a fully licensed physician assistant licensed under this chapter or chapter 459.

(b) Two of the members appointed to the council must be physicians who supervise physician assistants in their practice. Members shall be appointed to terms of 4 years, except that of the initial appointments, two members shall be appointed to terms of 2 years, two members shall be appointed to terms of 3 years, and one member shall be appointed to a term of 4 years, as established by rule of the boards. Council members may not serve more than two consecutive terms. The council shall annually elect a chairperson from among its members.

(c) The council shall:

1. Recommend to the department the licensure of physician assistants.

2. Develop all rules regulating the use of physician assistants by physicians under this chapter and chapter 459, except for rules relating to the formulary developed under paragraph (4)(f). The council shall also develop rules to ensure that the continuity of supervision is maintained in each practice setting. The boards shall consider adopting a proposed rule developed by the council at the regularly scheduled meeting immediately following the submission of the proposed rule by the council. A proposed rule submitted by the council may not be adopted by either board unless both boards have accepted and approved the identical language contained in the proposed rule. The language of all proposed rules submitted by the council must be approved by both boards pursuant to each respective board’s guidelines and standards regarding the adoption of proposed rules. If either board rejects the council’s proposed rule, that board must specify its objection to the council with particularity and include any recommendations it may have for the modification of the proposed rule.

3. Make recommendations to the boards regarding all matters relating to physician assistants.

4. Address concerns and problems of practicing physician assistants in order to improve safety in the clinical practices of licensed physician assistants.

(d) When the council finds that an applicant for licensure has failed to meet, to the council’s satisfaction, each of the requirements for licensure set forth in this section, the council may enter an order to:

1. Refuse to certify the applicant for licensure;

2. Approve the applicant for licensure with restrictions on the scope of practice or license; or

3. Approve the applicant for conditional licensure. Such conditions may include placement of the licensee on probation for a period of time and subject to such conditions as the council may specify, including but not limited to, requiring the licensee to undergo treatment, to attend continuing education courses, to work under the direct supervision of a physician licensed in this state, or to take corrective action.

(10) INACTIVE AND DELINQUENT STATUS.—A license on inactive or delinquent status may be reactivated only as provided in s. 456.036.

(11) PENALTY.—Any person who has not been licensed by the council and approved by the department and who holds himself or herself out as a physician assistant or who uses any other term in indicating or implying that he or she is a physician assistant commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.084 or by a fine not exceeding $5,000.

(12) DENIAL, SUSPENSION, OR REVOCATION OF LICENSURE.—The boards may deny, suspend, or revoke a physician assistant license if a board determines that the physician assistant has violated this chapter.

(13) RULES.—The boards shall adopt rules to implement this section, including rules detailing the contents of the application for licensure and notification pursuant to subsection (7) and rules to ensure both the continued competency of physician assistants and the proper utilization of them by physicians or groups of physicians.

(14) EXISTING PROGRAMS.—This section does not eliminate or supersede existing laws relating to other paramedical professions or services and is supplemental to all such existing laws relating to the licensure and practice of paramedical professions.

(15) LIABILITY.—Each supervising physician using a physician assistant is liable for any acts or omissions of the physician assistant acting under the physician’s supervision and control.

(16) LEGAL SERVICES.—Legal services shall be provided to the council pursuant to s. 456.009(1).

(17) FEES.—The department shall allocate the fees collected under this section to the council.

History.—ss. 1, 8, ch. 79-302; s. 301, ch. 81-259; ss. 2, 3, ch. 81-318; s. 8, ch. 84-543; s. 8, ch. 84-553; ss. 20, 25, 26, ch. 86-245; s. 29, ch. 88-1; s. 15, ch. 88-277; s. 3, ch. 88-361; s. 26, ch. 89-162; s. 2, ch. 90-60; ss. 33, 34, ch. 90-134; s. 2, ch. 91-22; s. 43, ch. 91-201; s. 4, ch. 91-429; s. 1, ch. 92-22; s. 108, ch. 94-218; s. 1, ch. 95-231; s. 1, ch. 96-197; s. 223, ch. 97-101; s. 1094, ch. 97-103; s. 27, ch. 97-264; s. 6, ch. 98-49; s. 49, ch. 98-166; s. 155, ch. 99-251; s. 1, ch. 99-370; s. 100, ch. 99-397; s. 107, ch. 2000-160; ss. 27, 42, ch. 2000-318; s. 1, ch. 2001-100; ss. 23, 55, ch. 2001-277; s. 75, ch. 2002-1; s. 76, ch. 2004-5; s. 15, ch. 2004-41; s. 1, ch. 2007-155; s. 75, ch. 2008-6; s. 1, ch. 2008-86; s. 2, ch. 2009-177; s. 1, ch. 2010-55; s. 1, ch. 2012-170; s. 1, ch. 2013-127; s. 15, ch. 2014-18; s. 1, ch. 2016-125; s. 2, ch. 2016-145; ss. 9, 10, 22, ch. 2016-224; s. 17, ch. 2016-230.

1Note.—As amended by s. 17, ch. 2016-230. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Section 1, ch. 2016-125, also amended this sentence, and that version reads: “The physician assistant must acknowledge with the department that he or she has completed a minimum of 10 continuing medical education hours in the specialty practice in which the physician assistant has prescriptive privileges with each licensure renewal application.”



458.3475 - Anesthesiologist assistants.

458.3475 Anesthesiologist assistants.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Anesthesiologist” means an allopathic physician who holds an active, unrestricted license; who has successfully completed an anesthesiology training program approved by the Accreditation Council on Graduate Medical Education or its equivalent; and who is certified by the American Board of Anesthesiology, is eligible to take that board’s examination, or is certified by the Board of Certification in Anesthesiology affiliated with the American Association of Physician Specialists.

(b) “Anesthesiologist assistant” means a graduate of an approved program who is licensed to perform medical services delegated and directly supervised by a supervising anesthesiologist.

(c) “Anesthesiology” means the practice of medicine that specializes in the relief of pain during and after surgical procedures and childbirth, during certain chronic disease processes, and during resuscitation and critical care of patients in the operating room and intensive care environments.

(d) “Approved program” means a program for the education and training of anesthesiologist assistants which has been approved by the boards as provided in subsection (5).

(e) “Boards” means the Board of Medicine and the Board of Osteopathic Medicine.

(f) “Continuing medical education” means courses recognized and approved by the boards, the American Academy of Physician Assistants, the American Medical Association, the American Osteopathic Association, the American Academy of Anesthesiologist Assistants, the American Society of Anesthesiologists, or the Accreditation Council on Continuing Medical Education.

(g) “Direct supervision” means the onsite, personal supervision by an anesthesiologist who is present in the office when the procedure is being performed in that office, or is present in the surgical or obstetrical suite when the procedure is being performed in that surgical or obstetrical suite and who is in all instances immediately available to provide assistance and direction to the anesthesiologist assistant while anesthesia services are being performed.

(h) “Proficiency examination” means an entry-level examination approved by the boards, including examinations administered by the National Commission on Certification of Anesthesiologist Assistants.

(i) “Trainee” means a person who is currently enrolled in an approved program.

(2) PERFORMANCE OF SUPERVISING ANESTHESIOLOGIST.—

(a) An anesthesiologist who directly supervises an anesthesiologist assistant must be qualified in the medical areas in which the anesthesiologist assistant performs and is liable for the performance of the anesthesiologist assistant. An anesthesiologist may only supervise two anesthesiologist assistants at the same time. The board may, by rule, allow an anesthesiologist to supervise up to four anesthesiologist assistants, after July 1, 2008.

(b) An anesthesiologist or group of anesthesiologists must, upon establishing a supervisory relationship with an anesthesiologist assistant, file with the board a written protocol that includes, at a minimum:

1. The name, address, and license number of the anesthesiologist assistant.

2. The name, address, license number, and federal Drug Enforcement Administration number of each physician who will be supervising the anesthesiologist assistant.

3. The address of the anesthesiologist assistant’s primary practice location and the address of any other locations where the anesthesiologist assistant may practice.

4. The date the protocol was developed and the dates of all revisions.

5. The signatures of the anesthesiologist assistant and all supervising physicians.

6. The duties and functions of the anesthesiologist assistant.

7. The conditions or procedures that require the personal provision of care by an anesthesiologist.

8. The procedures to be followed in the event of an anesthetic emergency.

The protocol must be on file with the board before the anesthesiologist assistant may practice with the anesthesiologist or group. An anesthesiologist assistant may not practice unless a written protocol has been filed for that anesthesiologist assistant in accordance with this paragraph, and the anesthesiologist assistant may only practice under the direct supervision of an anesthesiologist who has signed the protocol. The protocol must be updated biennially.

(3) PERFORMANCE OF ANESTHESIOLOGIST ASSISTANTS.—

(a) An anesthesiologist assistant may assist an anesthesiologist in developing and implementing an anesthesia care plan for a patient. In providing assistance to an anesthesiologist, an anesthesiologist assistant may perform duties established by rule by the board in any of the following functions that are included in the anesthesiologist assistant’s protocol while under the direct supervision of an anesthesiologist:

1. Obtain a comprehensive patient history and present the history to the supervising anesthesiologist.

2. Pretest and calibrate anesthesia delivery systems and monitor, obtain, and interpret information from the systems and monitors.

3. Assist the supervising anesthesiologist with the implementation of medically accepted monitoring techniques.

4. Establish basic and advanced airway interventions, including intubation of the trachea and performing ventilatory support.

5. Administer intermittent vasoactive drugs and start and adjust vasoactive infusions.

6. Administer anesthetic drugs, adjuvant drugs, and accessory drugs.

7. Assist the supervising anesthesiologist with the performance of epidural anesthetic procedures and spinal anesthetic procedures.

8. Administer blood, blood products, and supportive fluids.

9. Support life functions during anesthesia health care, including induction and intubation procedures, the use of appropriate mechanical supportive devices, and the management of fluid, electrolyte, and blood component balances.

10. Recognize and take appropriate corrective action for abnormal patient responses to anesthesia, adjunctive medication, or other forms of therapy.

11. Participate in management of the patient while in the postanesthesia recovery area, including the administration of any supporting fluids or drugs.

12. Place special peripheral and central venous and arterial lines for blood sampling and monitoring as appropriate.

(b) Nothing in this section or chapter prevents third-party payors from reimbursing employers of anesthesiologist assistants for covered services rendered by such anesthesiologist assistants.

(c) An anesthesiologist assistant must clearly convey to the patient that he or she is an anesthesiologist assistant.

(d) An anesthesiologist assistant may perform anesthesia tasks and services within the framework of a written practice protocol developed between the supervising anesthesiologist and the anesthesiologist assistant.

(e) An anesthesiologist assistant may not prescribe, order, or compound any controlled substance, legend drug, or medical device, nor may an anesthesiologist assistant dispense sample drugs to patients. Nothing in this paragraph prohibits an anesthesiologist assistant from administering legend drugs or controlled substances; intravenous drugs, fluids, or blood products; or inhalation or other anesthetic agents to patients which are ordered by the supervising anesthesiologist and administered while under the direct supervision of the supervising anesthesiologist.

(4) PERFORMANCE BY TRAINEES.—The practice of a trainee is exempt from the requirements of this chapter while the trainee is performing assigned tasks as a trainee in conjunction with an approved program. Before providing anesthesia services, including the administration of anesthesia in conjunction with the requirements of an approved program, the trainee must clearly convey to the patient that he or she is a trainee.

(5) PROGRAM APPROVAL.—The boards shall approve programs for the education and training of anesthesiologist assistants which meet standards established by board rules. The boards may recommend only those anesthesiologist assistant training programs that hold full accreditation or provisional accreditation from the Commission on Accreditation of Allied Health Education Programs.

(6) ANESTHESIOLOGIST ASSISTANT LICENSURE.—

(a) Any person desiring to be licensed as an anesthesiologist assistant must apply to the department. The department shall issue a license to any person certified by the board to:

1. Be at least 18 years of age.

2. Have satisfactorily passed a proficiency examination with a score established by the National Commission on Certification of Anesthesiologist Assistants.

3. Be certified in advanced cardiac life support.

4. Have completed the application form and remitted an application fee, not to exceed $1,000, as set by the boards. An application must include:

a. A certificate of completion of an approved graduate level program.

b. A sworn statement of any prior felony convictions.

c. A sworn statement of any prior discipline or denial of licensure or certification in any state.

d. Two letters of recommendation from anesthesiologists.

(b) A license must be renewed biennially. Each renewal must include:

1. A renewal fee, not to exceed $1,000, as set by the boards.

2. A sworn statement of no felony convictions in the immediately preceding 2 years.

(c) Each licensed anesthesiologist assistant must biennially complete 40 hours of continuing medical education or hold a current certificate issued by the National Commission on Certification of Anesthesiologist Assistants or its successor.

(d) An anesthesiologist assistant must notify the department in writing within 30 days after obtaining employment that requires a license under this chapter and after any subsequent change in his or her supervising anesthesiologist. The notification must include the full name, license number, specialty, and address of the supervising anesthesiologist. Submission of a copy of the required protocol by the anesthesiologist assistant satisfies this requirement.

(e) The Board of Medicine may impose upon an anesthesiologist assistant any penalty specified in s. 456.072 or s. 458.331(2) if the anesthesiologist assistant or the supervising anesthesiologist is found guilty of or is investigated for an act that constitutes a violation of this chapter or chapter 456.

(7) ANESTHESIOLOGIST AND ANESTHESIOLOGIST ASSISTANT TO ADVISE THE BOARD.—

(a) The chairperson of the board may appoint an anesthesiologist and an anesthesiologist assistant to advise the board as to the adoption of rules for the licensure of anesthesiologist assistants. The board may use a committee structure that is most practicable in order to receive any recommendations to the board regarding rules and all matters relating to anesthesiologist assistants, including, but not limited to, recommendations to improve safety in the clinical practices of licensed anesthesiologist assistants.

(b) In addition to its other duties and responsibilities as prescribed by law, the board shall:

1. Recommend to the department the licensure of anesthesiologist assistants.

2. Develop all rules regulating the use of anesthesiologist assistants by qualified anesthesiologists under this chapter and chapter 459, except for rules relating to the formulary developed under s. 458.347(4)(f). The board shall also develop rules to ensure that the continuity of supervision is maintained in each practice setting. The boards shall consider adopting a proposed rule at the regularly scheduled meeting immediately following the submission of the proposed rule. A proposed rule may not be adopted by either board unless both boards have accepted and approved the identical language contained in the proposed rule. The language of all proposed rules must be approved by both boards pursuant to each respective board’s guidelines and standards regarding the adoption of proposed rules.

3. Address concerns and problems of practicing anesthesiologist assistants to improve safety in the clinical practices of licensed anesthesiologist assistants.

(c) When the board finds that an applicant for licensure has failed to meet, to the board’s satisfaction, each of the requirements for licensure set forth in this section, the board may enter an order to:

1. Refuse to certify the applicant for licensure;

2. Approve the applicant for licensure with restrictions on the scope of practice or license; or

3. Approve the applicant for conditional licensure. Such conditions may include placement of the licensee on probation for a period of time and subject to such conditions as the board specifies, including, but not limited to, requiring the licensee to undergo treatment, to attend continuing education courses, or to take corrective action.

(8) PENALTY.—A person who falsely holds himself or herself out as an anesthesiologist assistant commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(9) DENIAL, SUSPENSION, OR REVOCATION OF LICENSURE.—The boards may deny, suspend, or revoke the license of an anesthesiologist assistant who the board determines has violated any provision of this section or chapter or any rule adopted pursuant thereto.

(10) RULES.—The boards shall adopt rules to administer this section.

(11) LIABILITY.—A supervising anesthesiologist is liable for any act or omission of an anesthesiologist assistant acting under the anesthesiologist’s supervision and control and shall comply with the financial responsibility requirements of this chapter and chapter 456, as applicable.

(12) FEES.—The department shall allocate the fees collected under this section to the board.

History.—s. 3, ch. 2004-303; s. 3, ch. 2005-4; s. 24, ch. 2016-224.



458.348 - Formal supervisory relationships, standing orders, and established protocols; notice; standards.

458.348 Formal supervisory relationships, standing orders, and established protocols; notice; standards.—

(1) NOTICE.—

(a) When a physician enters into a formal supervisory relationship or standing orders with an emergency medical technician or paramedic licensed pursuant to s. 401.27, which relationship or orders contemplate the performance of medical acts, or when a physician enters into an established protocol with an advanced registered nurse practitioner, which protocol contemplates the performance of medical acts set forth in s. 464.012(3) and (4), the physician shall submit notice to the board. The notice shall contain a statement in substantially the following form:

I,   (name and professional license number of physician)  , of   (address of physician)   have hereby entered into a formal supervisory relationship, standing orders, or an established protocol with   (number of persons)   emergency medical technician(s),   (number of persons)   paramedic(s), or   (number of persons)   advanced registered nurse practitioner(s).

(b) Notice shall be filed within 30 days of entering into the relationship, orders, or protocol. Notice also shall be provided within 30 days after the physician has terminated any such relationship, orders, or protocol.

(2) ESTABLISHMENT OF STANDARDS BY JOINT COMMITTEE.—The joint committee shall determine minimum standards for the content of established protocols pursuant to which an advanced registered nurse practitioner may perform medical acts or acts set forth in s. 464.012(3) and (4) and shall determine minimum standards for supervision of such acts by the physician, unless the joint committee determines that any act set forth in s. 464.012(3) or (4) is not a medical act. Such standards shall be based on risk to the patient and acceptable standards of medical care and shall take into account the special problems of medically underserved areas. The standards developed by the joint committee shall be adopted as rules by the Board of Nursing and the Board of Medicine for purposes of carrying out their responsibilities pursuant to part I of chapter 464 and this chapter, respectively, but neither board shall have disciplinary powers over the licensees of the other board.

(3) PROTOCOLS REQUIRING DIRECT SUPERVISION.—All protocols relating to electrolysis or electrology using laser or light-based hair removal or reduction by persons other than physicians licensed under this chapter or chapter 459 shall require the person performing such service to be appropriately trained and work only under the direct supervision and responsibility of a physician licensed under this chapter or chapter 459.

(4) SUPERVISORY RELATIONSHIPS IN MEDICAL OFFICE SETTINGS.—A physician who supervises an advanced registered nurse practitioner or physician assistant at a medical office other than the physician’s primary practice location, where the advanced registered nurse practitioner or physician assistant is not under the onsite supervision of a supervising physician, must comply with the standards set forth in this subsection. For the purpose of this subsection, a physician’s “primary practice location” means the address reflected on the physician’s profile published pursuant to s. 456.041.

(a) A physician who is engaged in providing primary health care services may not supervise more than four offices in addition to the physician’s primary practice location. For the purpose of this subsection, “primary health care” means health care services that are commonly provided to patients without referral from another practitioner, including obstetrical and gynecological services, and excludes practices providing primarily dermatologic and skin care services, which include aesthetic skin care services.

(b) A physician who is engaged in providing specialty health care services may not supervise more than two offices in addition to the physician’s primary practice location. For the purpose of this subsection, “specialty health care” means health care services that are commonly provided to patients with a referral from another practitioner and excludes practices providing primarily dermatologic and skin care services, which include aesthetic skin care services.

(c) A physician who supervises an advanced registered nurse practitioner or physician assistant at a medical office other than the physician’s primary practice location, where the advanced registered nurse practitioner or physician assistant is not under the onsite supervision of a supervising physician and the services offered at the office are primarily dermatologic or skin care services, which include aesthetic skin care services other than plastic surgery, must comply with the standards listed in subparagraphs 1.-4. Notwithstanding s. 458.347(4)(e)6., a physician supervising a physician assistant pursuant to this paragraph may not be required to review and cosign charts or medical records prepared by such physician assistant.

1. The physician shall submit to the board the addresses of all offices where he or she is supervising an advanced registered nurse practitioner or a physician’s assistant which are not the physician’s primary practice location.

2. The physician must be board certified or board eligible in dermatology or plastic surgery as recognized by the board pursuant to s. 458.3312.

3. All such offices that are not the physician’s primary place of practice must be within 25 miles of the physician’s primary place of practice or in a county that is contiguous to the county of the physician’s primary place of practice. However, the distance between any of the offices may not exceed 75 miles.

4. The physician may supervise only one office other than the physician’s primary place of practice except that until July 1, 2011, the physician may supervise up to two medical offices other than the physician’s primary place of practice if the addresses of the offices are submitted to the board before July 1, 2006. Effective July 1, 2011, the physician may supervise only one office other than the physician’s primary place of practice, regardless of when the addresses of the offices were submitted to the board.

(d) A physician who supervises an office in addition to the physician’s primary practice location must conspicuously post in each of the physician’s offices a current schedule of the regular hours when the physician is present in that office and the hours when the office is open while the physician is not present.

(e) This subsection does not apply to health care services provided in facilities licensed under chapter 395 or in conjunction with a college of medicine, a college of nursing, an accredited graduate medical program, or a nursing education program; not-for-profit, family-planning clinics that are not licensed pursuant to chapter 390; rural and federally qualified health centers; health care services provided in a nursing home licensed under part II of chapter 400, an assisted living facility licensed under part I of chapter 429, a continuing care facility licensed under chapter 651, or a retirement community consisting of independent living units and a licensed nursing home or assisted living facility; anesthesia services provided in accordance with law; health care services provided in a designated rural health clinic; health care services provided to persons enrolled in a program designed to maintain elderly persons and persons with disabilities in a home or community-based setting; university primary care student health centers; school health clinics; or health care services provided in federal, state, or local government facilities. Subsection (3) and this subsection do not apply to offices at which the exclusive service being performed is laser hair removal by an advanced registered nurse practitioner or physician assistant.

(5) REQUIREMENTS FOR NOTICE AND REVIEW.—Upon initial referral of a patient by another practitioner, the physician receiving the referral must ensure that the patient is informed of the type of license held by the physician and the type of license held by any other practitioner who will be providing services to the patient. When scheduling the initial examination or consultation following such referral, the patient may decide to see the physician or any other licensed practitioner supervised by the physician and, before the initial examination or consultation, shall sign a form indicating the patient’s choice of practitioner. The supervising physician must review the medical record of the initial examination or consultation and ensure that a written report of the initial examination or consultation is furnished to the referring practitioner within 10 business days following the completion of the initial examination or consultation.

(6) LIMITATION ON RULEMAKING.—This section is self-executing and does not require or provide authority for additional rulemaking.

History.—ss. 1, 4, ch. 82-32; s. 33, ch. 83-215; s. 83, ch. 83-218; s. 65, ch. 86-220; ss. 25, 26, ch. 86-245; s. 4, ch. 88-361; s. 15, ch. 91-220; s. 4, ch. 91-429; ss. 40, 118, ch. 2000-318; s. 5, ch. 2006-251; s. 112, ch. 2007-5; s. 7, ch. 2007-167; s. 3, ch. 2009-177; s. 7, ch. 2010-37; s. 2, ch. 2010-55; s. 3, ch. 2012-170; ss. 20, 26, ch. 2016-224.



458.3485 - Medical assistant.

458.3485 Medical assistant.—

(1) DEFINITION.—As used in this section, “medical assistant” means a professional multiskilled person dedicated to assisting in all aspects of medical practice under the direct supervision and responsibility of a physician. This practitioner assists with patient care management, executes administrative and clinical procedures, and often performs managerial and supervisory functions. Competence in the field also requires that a medical assistant adhere to ethical and legal standards of professional practice, recognize and respond to emergencies, and demonstrate professional characteristics.

(2) DUTIES.—Under the direct supervision and responsibility of a licensed physician, a medical assistant may undertake the following duties:

(a) Performing clinical procedures, to include:

1. Performing aseptic procedures.

2. Taking vital signs.

3. Preparing patients for the physician’s care.

4. Performing venipunctures and nonintravenous injections.

5. Observing and reporting patients’ signs or symptoms.

(b) Administering basic first aid.

(c) Assisting with patient examinations or treatments.

(d) Operating office medical equipment.

(e) Collecting routine laboratory specimens as directed by the physician.

(f) Administering medication as directed by the physician.

(g) Performing basic laboratory procedures.

(h) Performing office procedures including all general administrative duties required by the physician.

(i) Performing dialysis procedures, including home dialysis.

History.—s. 7, ch. 84-543; s. 7, ch. 84-553; ss. 21, 26, ch. 86-245; s. 4, ch. 91-429; s. 28, ch. 97-264; s. 113, ch. 2007-5; s. 1, ch. 2016-67.



458.351 - Reports of adverse incidents in office practice settings.

458.351 Reports of adverse incidents in office practice settings.—

(1) Any adverse incident that occurs on or after January 1, 2000, in any office maintained by a physician for the practice of medicine which is not licensed under chapter 395 must be reported to the department in accordance with the provisions of this section.

(2) Any physician or other licensee under this chapter practicing in this state must notify the department if the physician or licensee was involved in an adverse incident that occurred on or after January 1, 2000, in any office maintained by a physician for the practice of medicine which is not licensed under chapter 395.

(3) The required notification to the department must be submitted in writing by certified mail and postmarked within 15 days after the occurrence of the adverse incident.

(4) For purposes of notification to the department pursuant to this section, the term “adverse incident” means an event over which the physician or licensee could exercise control and which is associated in whole or in part with a medical intervention, rather than the condition for which such intervention occurred, and which results in the following patient injuries:

(a) The death of a patient.

(b) Brain or spinal damage to a patient.

(c) The performance of a surgical procedure on the wrong patient.

(d)1. The performance of a wrong-site surgical procedure;

2. The performance of a wrong surgical procedure; or

3. The surgical repair of damage to a patient resulting from a planned surgical procedure where the damage is not a recognized specific risk as disclosed to the patient and documented through the informed-consent process

if it results in: death; brain or spinal damage; permanent disfigurement not to include the incision scar; fracture or dislocation of bones or joints; a limitation of neurological, physical, or sensory function; or any condition that required the transfer of the patient.

(e) A procedure to remove unplanned foreign objects remaining from a surgical procedure.

(f) Any condition that required the transfer of a patient to a hospital licensed under chapter 395 from an ambulatory surgical center licensed under chapter 395 or any facility or any office maintained by a physician for the practice of medicine which is not licensed under chapter 395.

(5) The department shall review each incident and determine whether it potentially involved conduct by a health care professional who is subject to disciplinary action, in which case s. 456.073 applies. Disciplinary action, if any, shall be taken by the board under which the health care professional is licensed.

(6)(a) The board shall adopt rules establishing a standard informed consent form that sets forth the recognized specific risks related to cataract surgery. The board must propose such rules within 90 days after the effective date of this subsection.

(b) Before formally proposing the rule, the board must consider information from physicians licensed under this chapter or chapter 459 regarding recognized specific risks related to cataract surgery and the standard informed consent forms adopted for use in the medical field by other states.

(c) A patient’s informed consent is not executed until the patient, or a person authorized by the patient to give consent, and a competent witness sign the form adopted by the board.

(d) An incident resulting from recognized specific risks described in the signed consent form is not considered an adverse incident for purposes of s. 395.0197 and this section.

(e) In a civil action or administrative proceeding against a physician based on his or her alleged failure to properly disclose the risks of cataract surgery, a patient’s informed consent executed as provided in paragraph (c) on the form adopted by the board is admissible as evidence and creates a rebuttable presumption that the physician properly disclosed the risks.

(7) The board may adopt rules to administer this section.

History.—s. 197, ch. 99-397; s. 108, ch. 2000-160; s. 3, ch. 2011-233.






Chapter 459 - OSTEOPATHIC MEDICINE

459.001 - Purpose.

459.001 Purpose.—The Legislature recognizes that the practice of osteopathic medicine is potentially dangerous to the public if conducted by unsafe and incompetent practitioners. The Legislature finds further that it is difficult for the public to make an informed choice when selecting an osteopathic physician and that the consequences of a wrong decision could seriously harm the public health and safety. The primary legislative purpose in enacting this chapter is to ensure that every osteopathic physician practicing in this state meets minimum requirements for safe and effective practice. It is the legislative intent that osteopathic physicians who fall below minimum competency or who otherwise present a danger to the public shall be prohibited from practicing in this state.

History.—ss. 1, 6, ch. 79-230; ss. 2, 3, ch. 81-318; ss. 1, 27, 29, ch. 86-290; s. 4, ch. 91-429.



459.002 - Chapter not applicable to practice of medicine, surgery, chiropractic medicine, etc.

459.002 Chapter not applicable to practice of medicine, surgery, chiropractic medicine, etc.—

(1) The provisions of this chapter shall have no application to:

(a) Duly licensed health care practitioners, other than osteopathic physicians and their physician assistants, acting within their scope of practice authorized by statute.

(b) Any physician lawfully licensed in another state or territory or foreign country when meeting duly licensed physicians of this state in consultation.

(c) Commissioned medical officers of the Armed Forces of the United States and of the Public Health Service of the United States while on active duty.

(d) Students practicing under the direct supervision of licensed osteopathic physicians in extern programs approved by any college recognized and approved by the American Osteopathic Association.

(e) Any person, other than a person licensed under this chapter, furnishing medical assistance in case of any emergency.

(f) The domestic administration of recognized family remedies.

(g) The practice of the religious tenets of any church in this state.

(h) Any person or manufacturer who, without the use of drugs or medicine, mechanically fits or sells lenses, artificial eyes or limbs, or other apparatus or appliances or is engaged in the mechanical examination of eyes for the purpose of constructing or adjusting spectacles, eyeglasses, or lenses.

(2) Nothing in this chapter shall be construed to prohibit any service rendered by any person if such service is rendered under the direct supervision and control of a licensed osteopathic physician who must be available when needed, must provide specific direction for any service to be performed, and must give final approval to all services performed.

History.—ss. 1, 6, ch. 79-230; s. 302, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 2, 27, 29, ch. 86-290; s. 6, ch. 91-22; s. 4, ch. 91-429; s. 269, ch. 98-166.



459.003 - Definitions.

459.003 Definitions.—As used in this chapter:

(1) “Board” means the Board of Osteopathic Medicine.

(2) “Department” means the Department of Health.

(3) “Practice of osteopathic medicine” means the diagnosis, treatment, operation, or prescription for any human disease, pain, injury, deformity, or other physical or mental condition, which practice is based in part upon educational standards and requirements which emphasize the importance of the musculoskeletal structure and manipulative therapy in the maintenance and restoration of health.

(4) “Osteopathic physician” means a person who is licensed to practice osteopathic medicine in this state.

(5) “Doctor of Osteopathy” and “Doctor of Osteopathic Medicine,” when referring to degrees, shall be construed to be equivalent and equal degrees.

History.—ss. 1, 6, ch. 79-230; ss. 2, 3, ch. 81-318; ss. 27, 29, ch. 86-290; s. 4, ch. 91-429; s. 84, ch. 92-149; s. 109, ch. 94-218; s. 29, ch. 97-264.



459.004 - Board of Osteopathic Medicine.

459.004 Board of Osteopathic Medicine.—

(1) There is created within the department the Board of Osteopathic Medicine, composed of seven members appointed by the Governor and confirmed by the Senate.

(2) Five members of the board must be licensed osteopathic physicians in good standing in this state who are residents of this state and who have been engaged in the practice of osteopathic medicine for at least 4 years immediately prior to their appointment. The remaining two members must be citizens of the state who are not, and have never been, licensed health care practitioners. At least one member of the board must be 60 years of age or older.

(3) As the terms of the members expire, the Governor shall appoint successors for terms of 4 years, and such members shall serve until their successors are appointed.

(4) All provisions of chapter 456 relating to activities of the board shall apply.

History.—ss. 1, 6, ch. 79-230; ss. 2, 3, ch. 81-318; ss. 3, 27, 29, ch. 86-290; s. 11, ch. 87-172; s. 4, ch. 91-429; s. 85, ch. 92-149; s. 110, ch. 94-218; s. 50, ch. 98-166; s. 109, ch. 2000-160.



459.005 - Rulemaking authority.

459.005 Rulemaking authority.—

(1) The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter conferring duties upon it.

(2) A physician who performs liposuction procedures in which more than 1,000 cubic centimeters of supernatant fat is removed, level 2 procedures lasting more than 5 minutes, and all level 3 surgical procedures in an office setting must register the office with the department unless that office is licensed as a facility under chapter 395. The department shall inspect the physician’s office annually unless the office is accredited by a nationally recognized accrediting agency or an accrediting organization subsequently approved by the Board of Osteopathic Medicine. The actual costs for registration and inspection or accreditation shall be paid by the person seeking to register and operate the office setting in which office surgery is performed.

History.—ss. 1, 6, ch. 79-230; ss. 2, 3, ch. 81-318; ss. 27, 29, ch. 86-290; s. 4, ch. 91-429; s. 121, ch. 98-200; s. 101, ch. 99-397; s. 4, ch. 2009-198; s. 7, ch. 2010-211; s. 95, ch. 2012-184.



459.0055 - General licensure requirements.

459.0055 General licensure requirements.—

(1) Except as otherwise provided herein, any person desiring to be licensed or certified as an osteopathic physician pursuant to this chapter shall:

(a) Complete an application form and submit the appropriate fee to the department;

(b) Be at least 21 years of age;

(c) Be of good moral character;

(d) Have completed at least 3 years of preprofessional postsecondary education;

(e) Have not previously committed any act that would constitute a violation of this chapter, unless the board determines that such act does not adversely affect the applicant’s present ability and fitness to practice osteopathic medicine;

(f) Not be under investigation in any jurisdiction for an act that would constitute a violation of this chapter. If, upon completion of such investigation, it is determined that the applicant has committed an act that would constitute a violation of this chapter, the applicant is ineligible for licensure unless the board determines that such act does not adversely affect the applicant’s present ability and fitness to practice osteopathic medicine;

(g) Have not had an application for a license to practice osteopathic medicine denied or a license to practice osteopathic medicine revoked, suspended, or otherwise acted against by the licensing authority of any jurisdiction unless the board determines that the grounds on which such action was taken do not adversely affect the applicant’s present ability and fitness to practice osteopathic medicine. A licensing authority’s acceptance of a physician’s relinquishment of license, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of administrative charges against the osteopathic physician, shall be considered action against the osteopathic physician’s license;

(h) Not have received less than a satisfactory evaluation from an internship, residency, or fellowship training program, unless the board determines that such act does not adversely affect the applicant’s present ability and fitness to practice osteopathic medicine. Such evaluation shall be provided by the director of medical education from the medical training facility;

(i) Have met the criteria set forth in s. 459.0075, s. 459.0077, or s. 459.021, whichever is applicable;

(j) Submit to the department a set of fingerprints on a form and under procedures specified by the department, along with a payment in an amount equal to the costs incurred by the Department of Health for the criminal background check of the applicant;

(k) Demonstrate that he or she is a graduate of a medical college recognized and approved by the American Osteopathic Association;

(l) Demonstrate that she or he has successfully completed a resident internship of not less than 12 months in a hospital approved for this purpose by the Board of Trustees of the American Osteopathic Association or any other internship program approved by the board upon a showing of good cause by the applicant. This requirement may be waived for an applicant who matriculated in a college of osteopathic medicine during or before 1948; and

(m) Demonstrate that she or he has obtained a passing score, as established by rule of the board, on all parts of the examination conducted by the National Board of Osteopathic Medical Examiners or other examination approved by the board no more than 5 years before making application in this state or, if holding a valid active license in another state, that the initial licensure in the other state occurred no more than 5 years after the applicant obtained a passing score on the examination conducted by the National Board of Osteopathic Medical Examiners or other substantially similar examination approved by the board.

(2) If the applicant holds a valid active license in another state and it has been more than 2 years since the active practice of osteopathic medicine, or if an applicant does not hold a valid active license to practice osteopathic medicine in another state and it has been more than 2 years since completion of a resident internship, residency, or fellowship, and if the board determines that the interruption in practice has adversely affected the osteopathic physician’s present ability and fitness to practice, the board may:

(a) Deny the application;

(b) Issue a license having reasonable restrictions or conditions that may include, but are not limited to, a requirement for the applicant to practice under the supervision of a physician approved by the board; or

(c) Issue a license upon receipt of documentation confirming that the applicant has met any reasonable conditions of the board which may include, but are not limited to, completing continuing education or undergoing an assessment of skills and training.

(3) The department and the board shall ensure through an investigative process that an applicant for licensure meets the criteria in this section.

(4) The board may require a personal appearance of any applicant for licensure or certification under the provisions of this chapter. Any applicant of whom a personal appearance is required must be given adequate notice of the appearance as to time and place of the appearance, as well as a statement of the purpose for the appearance and the reasons requiring such appearance.

(5) If an applicant has committed an act that would constitute a violation of this chapter or has had an application for a license to practice osteopathic medicine revoked, suspended, or otherwise acted against by the licensing authority of any jurisdiction, notwithstanding the board’s determination that the applicant’s present ability and fitness to practice osteopathic medicine have not been adversely affected, the board may certify the application to the department with restrictions.

(6) When the investigative process is not completed within the time set out in s. 120.60(1) and the department or board has reason to believe that the applicant does not meet the criteria, the State Surgeon General or the State Surgeon General’s designee may issue a 90-day licensure delay which shall be in writing and sufficient to notify the applicant of the reason for the delay. The provisions of this subsection shall control over any conflicting provisions of s. 120.60(1).

History.—ss. 4, 29, ch. 86-290; s. 30, ch. 88-1; s. 4, ch. 91-429; s. 219, ch. 96-410; s. 1095, ch. 97-103; s. 136, ch. 97-237; s. 12, ch. 97-273; s. 1, ch. 2007-229; s. 76, ch. 2008-6; s. 1, ch. 2012-163.



459.0066 - Expert witness certificate.

459.0066 Expert witness certificate.—

(1)(a) The department shall issue a certificate authorizing a physician who holds an active and valid license to practice osteopathic medicine in another state or a province of Canada to provide expert testimony in this state, if the physician submits to the department:

1. A complete registration application containing the physician’s legal name, mailing address, telephone number, business locations, the names of the jurisdictions where the physician holds an active and valid license to practice osteopathic medicine, and the license number or other identifying number issued to the physician by the jurisdiction’s licensing entity; and

2. An application fee of $50.

(b) The department shall approve an application for an expert witness certificate within 10 business days after receipt of the completed application and payment of the application fee if the applicant holds an active and valid license to practice osteopathic medicine in another state or a province of Canada and has not had a previous expert witness certificate revoked by the board. An application is approved by default if the department does not act upon the application within the required period. A physician must notify the department in writing of his or her intent to rely on a certificate approved by default.

(c) An expert witness certificate is valid for 2 years after the date of issuance.

(2) An expert witness certificate authorizes the physician to whom the certificate is issued to do only the following:

(a) Provide a verified written medical expert opinion as provided in s. 766.203.

(b) Provide expert testimony about the prevailing professional standard of care in connection with medical negligence litigation pending in this state against a physician licensed under chapter 458 or this chapter.

(c) Provide expert testimony in criminal child abuse and neglect cases in this state.

(3) An expert witness certificate does not authorize a physician to engage in the practice of osteopathic medicine as defined in s. 459.003. A physician issued a certificate under this section who does not otherwise practice osteopathic medicine in this state is not required to obtain a license under this chapter or pay any license fees, including, but not limited to, a neurological injury compensation assessment. An expert witness certificate shall be treated as a license in any disciplinary action, and the holder of an expert witness certificate shall be subject to discipline by the board.

History.—s. 4, ch. 2011-233; s. 4, ch. 2015-177.



459.0075 - Limited licenses.

459.0075 Limited licenses.—

(1) Any person desiring to obtain a limited license shall:

(a) Submit to the board a licensure application and fee required by this chapter. However, an osteopathic physician who is not fully retired in all jurisdictions may use a limited license only for noncompensated practice. If the person applying for a limited license submits a statement from the employing agency or institution stating that she or he will not receive monetary compensation for any service involving the practice of osteopathic medicine, the application fee and all licensure fees shall be waived. However, any person who receives a waiver of fees for a limited license shall pay such fees if the person receives compensation for the practice of osteopathic medicine.

(b) Submit proof that such osteopathic physician has been licensed to practice osteopathic medicine in any jurisdiction in the United States in good standing and pursuant to law for at least 10 years.

(c) Complete an amount of continuing education established by the board.

(2) If it has been more than 3 years since active practice was conducted by the applicant, the full-time director of the local county health department shall supervise the applicant for a period of 6 months after the applicant is granted a limited license to practice, unless the board determines that a shorter period of supervision will be sufficient to ensure that the applicant is qualified for licensure pursuant to this section. Procedures for such supervision shall be established by the board.

(3) The recipient of a limited license may practice only in the employ of public agencies or institutions or nonprofit agencies or institutions meeting the requirements of s. 501(c)(3) of the Internal Revenue Code, which agencies or institutions are located in areas of critical medical need or in medically underserved areas as determined pursuant to 42 U.S.C. s. 300e-1(7).

(4) The board shall notify the director of the full-time local county health department of any county in which a licensee intends to practice under the provisions of this section. The director of the full-time county health department shall assist in the supervision of any licensee within her or his county and shall notify the board if she or he becomes aware of any action by the licensee which would be a ground for revocation of the limited license. The board shall establish procedures for such supervision.

(5) The State Board of Osteopathic Medicine shall review the practice of each licensee under this section biennially to verify compliance with the restrictions prescribed in this section and other provisions of this chapter.

(6) Any person holding an active license to practice osteopathic medicine in the state may convert that license to a limited license for the purpose of providing volunteer, uncompensated care for low-income Floridians. The applicant must submit a statement from the employing agency or institution stating that he or she will not receive compensation for any service involving the practice of osteopathic medicine. The application and all licensure fees, including neurological injury compensation assessments, shall be waived.

History.—ss. 13, 14, 15, 25, 30, 34, 62, ch. 80-406; s. 2, ch. 81-318; ss. 7, 27, 29, ch. 86-290; s. 2, ch. 91-88; s. 4, ch. 91-429; s. 88, ch. 92-149; s. 2, ch. 97-3; s. 143, ch. 97-101; s. 213, ch. 97-103; s. 31, ch. 97-264; s. 102, ch. 99-397; s. 19, ch. 2001-277; s. 2, ch. 2013-151.



459.0076 - Temporary certificate for practice in areas of critical need.

459.0076 Temporary certificate for practice in areas of critical need.—

(1) A physician who is licensed to practice in any jurisdiction of the United States, whose license is currently valid, and who pays an application fee of $300 may be issued a temporary certificate for practice in areas of critical need.

(2) A certificate may be issued to a physician who:

(a) Will practice in an area of critical need;

(b) Will be employed by or practice in a county health department; correctional facility; Department of Veterans’ Affairs clinic; community health center funded by s. 329, s. 330, or s. 340 of the United States Public Health Services Act; or other agency or institution that is approved by the State Surgeon General and provides health care to meet the needs of underserved populations in this state; or

(c) Will practice for a limited time to address critical physician-specialty, demographic, or geographic needs for this state’s physician workforce as determined by the State Surgeon General.

(3) The Board of Osteopathic Medicine may issue this temporary certificate with the following restrictions:

(a) The State Surgeon General shall determine the areas of critical need. Such areas include, but are not limited to, health professional shortage areas designated by the United States Department of Health and Human Services.

1. A recipient of a temporary certificate for practice in areas of critical need may use the certificate to work for any approved entity in any area of critical need or as authorized by the State Surgeon General.

2. The recipient of a temporary certificate for practice in areas of critical need shall, within 30 days after accepting employment, notify the board of all approved institutions in which the licensee practices and of all approved institutions where practice privileges have been denied.

(b) The board may administer an abbreviated oral examination to determine the physician’s competency, but a written regular examination is not required. Within 60 days after receipt of an application for a temporary certificate, the board shall review the application and issue the temporary certificate, notify the applicant of denial, or notify the applicant that the board recommends additional assessment, training, education, or other requirements as a condition of certification. If the applicant has not actively practiced during the prior 3 years and the board determines that the applicant may lack clinical competency, possess diminished or inadequate skills, lack necessary medical knowledge, or exhibit patterns of deficits in clinical decisionmaking, the board may:

1. Deny the application;

2. Issue a temporary certificate having reasonable restrictions that may include, but are not limited to, a requirement for the applicant to practice under the supervision of a physician approved by the board; or

3. Issue a temporary certificate upon receipt of documentation confirming that the applicant has met any reasonable conditions of the board which may include, but are not limited to, completing continuing education or undergoing an assessment of skills and training.

(c) Any certificate issued under this section is valid only so long as the State Surgeon General determines that the reason for which it was issued remains a critical need to the state. The Board of Osteopathic Medicine shall review each temporary certificateholder not less than annually to ascertain that the minimum requirements of the Osteopathic Medical Practice Act and its adopted rules are being complied with. If it is determined that such minimum requirements are not being met, the board shall revoke such certificate or shall impose restrictions or conditions, or both, as a condition of continued practice under the certificate.

(d) The board may not issue a temporary certificate for practice in an area of critical need to any physician who is under investigation in any jurisdiction in the United States for an act that would constitute a violation of this chapter until such time as the investigation is complete, at which time the provisions of s. 459.015 apply.

(4) The application fee and all licensure fees, including neurological injury compensation assessments, shall be waived for those persons obtaining a temporary certificate to practice in areas of critical need for the purpose of providing volunteer, uncompensated care for low-income residents. The applicant must submit an affidavit from the employing agency or institution stating that the physician will not receive any compensation for any service involving the practice of medicine.

History.—s. 33, ch. 2010-161; s. 3, ch. 2011-95; s. 31, ch. 2014-1.



459.00761 - Temporary certificate for active duty military and veterans practicing in areas of critical need.

459.00761 Temporary certificate for active duty military and veterans practicing in areas of critical need.—

(1) A certificate issued pursuant to this section may be cited as the “Rear Admiral LeRoy Collins, Jr., Temporary Certificate for Practice in Areas of Critical Need.”

(2) The board may issue a temporary certificate to a physician who complies with subsection (3) and who will:

(a) Practice in an area of critical need;

(b) Be employed by or practice in a county health department; correctional facility; Department of Veterans’ Affairs clinic; community health center funded by s. 329, s. 330, or s. 340 of the United States Public Health Services Act; or other agency or institution that is approved by the State Surgeon General and provides health care to meet the needs of underserved populations in this state; or

(c) Practice for a limited time to address critical physician-specialty, demographic, or geographic needs for this state’s physician workforce as determined by the State Surgeon General.

(3) To be eligible for a temporary certificate, a physician must submit to the board:

(a) A complete application.

(b) Proof of an active and valid license to practice in any jurisdiction of the United States.

(c) If on active duty, a letter from the physician’s military command authorizing the physician to practice medicine at an approved entity in an area of critical need.

(d) Documentation demonstrating the physician is serving on active duty in the United States Armed Forces as a commissioned medical officer or has served as a commissioned medical officer in the United States Armed Forces for at least 10 years and received an honorable discharge from the military.

(4) The board shall use a simplified application for a temporary certificate for practice in areas of critical need to reduce administrative impediments and maximize participation.

(5) The application fee and all licensure fees, including neurological injury compensation assessments, shall be waived for a physician obtaining a temporary certificate to practice in areas of critical need for the purpose of providing volunteer, uncompensated care for low-income residents. The applicant must submit an affidavit from the employing agency or institution stating that the physician will not receive any compensation for any service involving the practice of medicine.

(6)(a) Within 60 days after receipt of a complete application for a temporary certificate, the board shall review the application and associated documentation and:

1. Issue the temporary certificate;

2. Deny the temporary certificate; or

3. Require the applicant to complete additional assessment, training, education, or other requirements as a condition of certification. The board shall issue a temporary certificate upon receipt of documentation demonstrating that the requirements of the board have been met.

(b) If an applicant has not actively practiced medicine during the prior 3 years and the board determines the applicant may lack clinical competency, possess diminished or inadequate skills, lack necessary medical knowledge, or exhibit patterns of deficits in clinical decisionmaking, the board may, within 60 days after receipt of a complete application:

1. Deny the application;

2. Issue a temporary certificate having reasonable restrictions, including, but not limited to, a requirement that the applicant practice under the supervision of a physician approved by the board; or

3. Issue a temporary certificate upon receipt of documentation confirming that the applicant has met any reasonable conditions of the board, including, but not limited to, completing continuing education or undergoing an assessment of skills and training.

(c) The board may not issue a temporary certificate for practice in areas of critical need to a physician who is under investigation in any jurisdiction of the United States for an act that would constitute a violation of this chapter until such time as the investigation is complete, at which time the provisions of s. 459.015 apply.

(7) The recipient of a temporary certificate for practice in areas of critical need shall, within 30 days after accepting employment, notify the board of all approved institutions in which the licensee practices and of all approved institutions where practice privileges have been denied. A physician holding a temporary certificate for practice in areas of critical need may enter into a contract to provide volunteer health care services pursuant to s. 766.1115.

(8) A temporary certificate issued under this section is valid as long as the State Surgeon General determines that the reason for which it was issued remains a critical need to the state. The board shall review each temporary certificateholder at least annually to ascertain compliance with the minimum requirements of this chapter, including this section, and rules adopted thereunder. If it is determined that such minimum requirements are not being met, the board shall revoke such certificate or shall impose restrictions or conditions, or both, as a condition of continued practice under the certificate.

History.—s. 32, ch. 2014-1.



459.0077 - Osteopathic faculty certificate.

459.0077 Osteopathic faculty certificate.—

(1) The department may issue an osteopathic faculty certificate without examination to an individual who remits an application fee, as set by the board, who demonstrates to the board that she or he is currently licensed to practice osteopathic medicine in another jurisdiction in the United States and who demonstrates to the board that she or he is a graduate of an accredited school of osteopathic medicine and has completed the requirements of s. 459.0055. The certificate shall authorize the holder to practice only in conjunction with her or his teaching duties at an accredited school of osteopathic medicine or in its affiliated teaching hospitals or clinics.

(2) Such certificate shall automatically expire upon termination of the holder’s relationship with the school or after a period of 24 months, whichever occurs first.

History.—ss. 18, 118, ch. 83-329; ss. 8, 27, 29, ch. 86-290; s. 1, ch. 90-254; s. 4, ch. 91-429; s. 214, ch. 97-103.



459.008 - Renewal of licenses and certificates.

459.008 Renewal of licenses and certificates.—

(1) The department shall renew a license or certificate upon receipt of the renewal application and fee. An applicant for a renewed license must also submit the information required under s. 456.039 to the department on a form and under procedures specified by the department, along with payment in an amount equal to the costs incurred by the Department of Health for the statewide criminal background check of the applicant. The applicant must submit a set of fingerprints to the Department of Health on a form and under procedures specified by the department, along with payment in an amount equal to the costs incurred by the department for a national criminal background check of the applicant for the initial renewal of his or her license after January 1, 2000. If the applicant fails to submit either the information required under s. 456.039 or a set of fingerprints to the department as required by this section, the department shall issue a notice of noncompliance, and the applicant will be given 30 additional days to comply. If the applicant fails to comply within 30 days after the notice of noncompliance is issued, the department or board, as appropriate, may issue a citation to the applicant and may fine the applicant up to $50 for each day that the applicant is not in compliance with the requirements of s. 456.039. The citation must clearly state that the applicant may choose, in lieu of accepting the citation, to follow the procedure under s. 456.073. If the applicant disputes the matter in the citation, the procedures set forth in s. 456.073 must be followed. However, if the applicant does not dispute the matter in the citation with the department within 30 days after the citation is served, the citation becomes a final order and constitutes discipline. Service of a citation may be made by personal service or certified mail, restricted delivery, to the subject at the applicant’s last known address. If an applicant has submitted fingerprints to the department for a national criminal history check upon initial licensure and is renewing his or her license for the first time, then the applicant need only submit the information and fee required for a statewide criminal history check.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses and certificates issued under this chapter.

(3) The licensee or certificateholder must have on file with the department the address of her or his primary place of practice within this state prior to engaging in that practice. Prior to changing the address of her or his primary place of practice, whether or not within this state, the licensee or certificateholder must notify the department of the address of her or his new primary place of practice.

(4) The board shall, by rule, prescribe continuing education programs and courses, not to exceed 40 hours biennially, as a condition for renewal of a license. Such programs and courses must build on the basic educational requirements for licensure as an osteopathic physician and must be approved by the board.

History.—ss. 1, 6, ch. 79-230; ss. 2, 3, ch. 81-318; ss. 9, 27, 29, ch. 86-290; s. 31, ch. 88-1; s. 4, ch. 91-429; s. 2, ch. 92-22; s. 166, ch. 94-119; s. 215, ch. 97-103; s. 137, ch. 97-237; s. 13, ch. 97-273; s. 51, ch. 98-166; s. 11, ch. 99-331; s. 110, ch. 2000-160; s. 130, ch. 2001-277; s. 6, ch. 2006-251.



459.0081 - Physician survey.

1459.0081 Physician survey.—

(1) Each person who applies for licensure renewal as a physician under chapter 458 or this chapter must, in conjunction with the renewal of such license under procedures adopted by the Department of Health and in addition to any other information that may be required from the applicant, furnish the following to the Department of Health in a physician survey:

(a) Licensee information, including, but not limited to:

1. Frequency and geographic location of practice within the state.

2. Practice setting.

3. Percentage of time spent in direct patient care.

4. Anticipated change to license or practice status.

5. Areas of specialty or certification.

(b) Availability and trends relating to critically needed services, including, but not limited to:

1. Obstetric care and services, including incidents of deliveries.

2. Radiological services, particularly performance of mammograms and breast-imaging services.

3. Physician services for hospital emergency departments and trauma centers, including on-call hours.

4. Other critically needed specialty areas, as determined by the department.

(2) Such information furnished must include a statement submitted by the physician that the information provided is true and accurate to the best of his or her knowledge and the submission does not contain any knowingly false information.

(3)(a) The Department of Health shall issue a nondisciplinary citation to any physician licensed under chapter 458 or this chapter who fails to complete the survey within 90 days after the renewal of his or her license to practice as a physician.

(b) The citation must notify a physician who fails to complete the survey required by this section that his or her license will not be renewed for any subsequent license renewal unless the physician completes the survey.

(c) In conjunction with issuing the license renewal notice required by s. 456.038, the Department of Health shall notify each physician licensed under chapter 458 or this chapter who has failed to complete the survey at the licensee’s last known address of record with the Department of Health of the requirement that the physician survey be completed prior to the subsequent license renewal. At any subsequent license renewal, the Department of Health may not renew the license of any physician licensed under chapter 458 or this chapter until the survey required under this section is completed by the licensee.

(4) The Department of Health shall adopt rules pursuant to ss. 120.536(1) and 120.54 necessary to implement this section.

History.—s. 2, ch. 2007-172.

1Note.—Also published at s. 458.3191.



459.0082 - Analysis of survey results; report.

1459.0082 Analysis of survey results; report.—

(1) Each year, the Department of Health shall analyze the results of the physician survey required by s. 459.0081 and determine by geographic area and specialty the number of physicians who:

(a) Perform deliveries of children in this state.

(b) Read mammograms and perform breast-imaging-guided procedures in this state.

(c) Perform emergency care on an on-call basis for a hospital emergency department.

(d) Plan to reduce or increase emergency on-call hours in a hospital emergency department.

(e) Plan to relocate outside the state.

(f) Practice medicine in this state.

(g) Plan to reduce or modify the scope of their practice.

(2) The Department of Health must report its findings to the Governor, the President of the Senate, and the Speaker of the House of Representatives by November 1 each year. The department shall also include in its report findings, recommendations, and strategic planning activities as provided in s. 381.4018. The department may also include other information requested by the Physician Workforce Advisory Council.

History.—s. 3, ch. 2007-172; s. 31, ch. 2010-161.

1Note.—Also published at s. 458.3192.



459.0083 - Confidentiality of certain information contained in physician workforce surveys.

1459.0083 Confidentiality of certain information contained in physician workforce surveys.—All personal identifying information contained in records provided by physicians licensed under chapter 458 or this chapter in response to physician workforce surveys required as a condition of license renewal and held by the Department of Health is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Information made confidential and exempt by this section shall be disclosed:

(1) With the express written consent of the individual to whom the information pertains or the individual’s legally authorized representative.

(2) By court order upon a showing of good cause.

(3) To a research entity, if the entity seeks the records or data pursuant to a research protocol approved by the Department of Health, maintains the records or data in accordance with the approved protocol, and enters into a purchase and data-use agreement with the department, the fee provisions of which are consistent with s. 119.07(4). The department may deny a request for records or data if the protocol provides for intrusive follow-back contacts, does not plan for the destruction of confidential records after the research is concluded, is administratively burdensome, or does not have scientific merit. The agreement must restrict the release of information that would identify individuals, must limit the use of records or data to the approved research protocol, and must prohibit any other use of the records or data. Copies of records or data issued pursuant to this subsection remain the property of the department.

History.—s. 1, ch. 2007-96; s. 2, ch. 2012-220.

1Note.—Also published at s. 458.3193.



459.0085 - Financial responsibility.

459.0085 Financial responsibility.—

(1) As a condition of licensing and maintaining an active license, and prior to the issuance or renewal of an active license or reactivation of an inactive license for the practice of osteopathic medicine, an applicant must by one of the following methods demonstrate to the satisfaction of the board and the department financial responsibility to pay claims and costs ancillary thereto arising out of the rendering of, or the failure to render, medical care or services:

(a) Establishing and maintaining an escrow account consisting of cash or assets eligible for deposit in accordance with s. 625.52 in the per-claim amounts specified in paragraph (b). The required escrow amount set forth in this paragraph may not be used for litigation costs or attorney’s fees for the defense of any medical malpractice claim.

(b) Obtaining and maintaining professional liability coverage in an amount not less than $100,000 per claim, with a minimum annual aggregate of not less than $300,000, from an authorized insurer as defined under s. 624.09, from a surplus lines insurer as defined under s. 626.914(2), from a risk retention group as defined under s. 627.942, from the Joint Underwriting Association established under s. 627.351(4), or through a plan of self-insurance as provided in s. 627.357. The required coverage amount set forth in this paragraph may not be used for litigation costs or attorney’s fees for the defense of any medical malpractice claim.

(c) Obtaining and maintaining an unexpired, irrevocable letter of credit, established pursuant to chapter 675, in an amount not less than $100,000 per claim, with a minimum aggregate availability of credit of not less than $300,000. The letter of credit must be payable to the osteopathic physician as beneficiary upon presentment of a final judgment indicating liability and awarding damages to be paid by the osteopathic physician or upon presentment of a settlement agreement signed by all parties to such agreement when such final judgment or settlement is a result of a claim arising out of the rendering of, or the failure to render, medical care and services. The letter of credit may not be used for litigation costs or attorney’s fees for the defense of any medical malpractice claim. The letter of credit must be nonassignable and nontransferable. Such letter of credit must be issued by any bank or savings association organized and existing under the laws of this state or any bank or savings association organized under the laws of the United States which has its principal place of business in this state or has a branch office that is authorized under the laws of this state or of the United States to receive deposits in this state.

(2) Osteopathic physicians who perform surgery in an ambulatory surgical center licensed under chapter 395 and, as a continuing condition of hospital staff privileges, osteopathic physicians who have staff privileges must also establish financial responsibility by one of the following methods:

(a) Establishing and maintaining an escrow account consisting of cash or assets eligible for deposit in accordance with s. 625.52 in the per-claim amounts specified in paragraph (b). The required escrow amount set forth in this paragraph may not be used for litigation costs or attorney’s fees for the defense of any medical malpractice claim.

(b) Obtaining and maintaining professional liability coverage in an amount not less than $250,000 per claim, with a minimum annual aggregate of not less than $750,000 from an authorized insurer as defined under s. 624.09, from a surplus lines insurer as defined under s. 626.914(2), from a risk retention group as defined under s. 627.942, from the Joint Underwriting Association established under s. 627.351(4), through a plan of self-insurance as provided in s. 627.357, or through a plan of self-insurance that meets the conditions specified for satisfying financial responsibility in s. 766.110. The required coverage amount set forth in this paragraph may not be used for litigation costs or attorney’s fees for the defense of any medical malpractice claim.

(c) Obtaining and maintaining an unexpired, irrevocable letter of credit, established pursuant to chapter 675, in an amount not less than $250,000 per claim, with a minimum aggregate availability of credit of not less than $750,000. The letter of credit must be payable to the osteopathic physician as beneficiary upon presentment of a final judgment indicating liability and awarding damages to be paid by the osteopathic physician or upon presentment of a settlement agreement signed by all parties to such agreement when such final judgment or settlement is a result of a claim arising out of the rendering of, or the failure to render, medical care and services. The letter of credit may not be used for litigation costs or attorney’s fees for the defense of any medical malpractice claim. The letter of credit must be nonassignable and nontransferable. The letter of credit must be issued by any bank or savings association organized and existing under the laws of this state or any bank or savings association organized under the laws of the United States which has its principal place of business in this state or has a branch office that is authorized under the laws of this state or of the United States to receive deposits in this state.

This subsection shall be inclusive of the coverage in subsection (1).

(3)(a) Meeting the financial responsibility requirements of this section or the criteria for any exemption from such requirements must be established at the time of issuance or renewal of a license.

(b) Any person may, at any time, submit to the department a request for an advisory opinion regarding such person’s qualifications for exemption.

(4)(a) Each insurer, self-insurer, risk retention group, or joint underwriting association must promptly notify the department of cancellation or nonrenewal of insurance required by this section. Unless the osteopathic physician demonstrates that he or she is otherwise in compliance with the requirements of this section, the department shall suspend the license of the osteopathic physician pursuant to ss. 120.569 and 120.57 and notify all health care facilities licensed under chapter 395, part IV of chapter 394, or part I of chapter 641 of such action. Any suspension under this subsection remains in effect until the osteopathic physician demonstrates compliance with the requirements of this section. If any judgments or settlements are pending at the time of suspension, those judgments or settlements must be paid in accordance with this section unless otherwise mutually agreed to in writing by the parties. This paragraph does not abrogate a judgment debtor’s obligation to satisfy the entire amount of any judgment.

(b) If financial responsibility requirements are met by maintaining an escrow account or letter of credit as provided in this section, upon the entry of an adverse final judgment arising from a medical malpractice arbitration award, from a claim of medical malpractice either in contract or tort, or from noncompliance with the terms of a settlement agreement arising from a claim of medical malpractice either in contract or tort, the licensee shall pay the entire amount of the judgment together with all accrued interest or the amount maintained in the escrow account or provided in the letter of credit as required by this section, whichever is less, within 60 days after the date such judgment became final and subject to execution, unless otherwise mutually agreed to in writing by the parties. If timely payment is not made by the osteopathic physician, the department shall suspend the license of the osteopathic physician pursuant to procedures set forth in subparagraphs (5)(g)3., 4., and 5. Nothing in this paragraph shall abrogate a judgment debtor’s obligation to satisfy the entire amount of any judgment.

(5) The requirements of subsections (1), (2), and (3) do not apply to:

(a) Any person licensed under this chapter who practices medicine exclusively as an officer, employee, or agent of the Federal Government or of the state or its agencies or its subdivisions. For the purposes of this subsection, an agent of the state, its agencies, or its subdivisions is a person who is eligible for coverage under any self-insurance or insurance program authorized by the provisions of s. 768.28(16).

(b) Any person whose license has become inactive under this chapter and who is not practicing medicine in this state. Any person applying for reactivation of a license must show either that such licensee maintained tail insurance coverage that provided liability coverage for incidents that occurred on or after January 1, 1987, or the initial date of licensure in this state, whichever is later, and incidents that occurred before the date on which the license became inactive; or such licensee must submit an affidavit stating that such licensee has no unsatisfied medical malpractice judgments or settlements at the time of application for reactivation.

(c) Any person holding a limited license pursuant to s. 459.0075 and practicing under the scope of such limited license.

(d) Any person licensed or certified under this chapter who practices only in conjunction with his or her teaching duties at a college of osteopathic medicine. Such person may engage in the practice of osteopathic medicine to the extent that such practice is incidental to and a necessary part of duties in connection with the teaching position in the college of osteopathic medicine.

(e) Any person holding an active license under this chapter who is not practicing osteopathic medicine in this state. If such person initiates or resumes any practice of osteopathic medicine in this state, he or she must notify the department of such activity and fulfill the financial responsibility requirements of this section before resuming the practice of osteopathic medicine in this state.

(f) Any person holding an active license under this chapter who meets all of the following criteria:

1. The licensee has held an active license to practice in this state or another state or some combination thereof for more than 15 years.

2. The licensee has either retired from the practice of osteopathic medicine or maintains a part-time practice of osteopathic medicine of no more than 1,000 patient contact hours per year.

3. The licensee has had no more than two claims for medical malpractice resulting in an indemnity exceeding $25,000 within the previous 5-year period.

4. The licensee has not been convicted of, or pled guilty or nolo contendere to, any criminal violation specified in this chapter or the practice act of any other state.

5. The licensee has not been subject within the last 10 years of practice to license revocation or suspension for any period of time, probation for a period of 3 years or longer, or a fine of $500 or more for a violation of this chapter or the medical practice act of another jurisdiction. The regulatory agency’s acceptance of an osteopathic physician’s relinquishment of a license, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of administrative charges against the osteopathic physician’s license, constitutes action against the physician’s license for the purposes of this paragraph.

6. The licensee has submitted a form supplying necessary information as required by the department and an affidavit affirming compliance with this paragraph.

7. The licensee must submit biennially to the department a certification stating compliance with this paragraph. The licensee must, upon request, demonstrate to the department information verifying compliance with this paragraph.

A licensee who meets the requirements of this paragraph must post notice in the form of a sign prominently displayed in the reception area and clearly noticeable by all patients or provide a written statement to any person to whom medical services are being provided. The sign or statement must read as follows: “Under Florida law, osteopathic physicians are generally required to carry medical malpractice insurance or otherwise demonstrate financial responsibility to cover potential claims for medical malpractice. However, certain part-time osteopathic physicians who meet state requirements are exempt from the financial responsibility law. YOUR OSTEOPATHIC PHYSICIAN MEETS THESE REQUIREMENTS AND HAS DECIDED NOT TO CARRY MEDICAL MALPRACTICE INSURANCE. This notice is provided pursuant to Florida law.”

(g) Any person holding an active license under this chapter who agrees to meet all of the following criteria.

1. Upon the entry of an adverse final judgment arising from a medical malpractice arbitration award, from a claim of medical malpractice either in contract or tort, or from noncompliance with the terms of a settlement agreement arising from a claim of medical malpractice either in contract or tort, the licensee shall pay the judgment creditor the lesser of the entire amount of the judgment with all accrued interest or either $100,000, if the osteopathic physician is licensed pursuant to this chapter but does not maintain hospital staff privileges, or $250,000, if the osteopathic physician is licensed pursuant to this chapter and maintains hospital staff privileges, within 60 days after the date such judgment became final and subject to execution, unless otherwise mutually agreed to in writing by the parties. Such adverse final judgment shall include any cross-claim, counterclaim, or claim for indemnity or contribution arising from the claim of medical malpractice. Upon notification of the existence of an unsatisfied judgment or payment pursuant to this subparagraph, the department shall notify the licensee by certified mail that he or she shall be subject to disciplinary action unless, within 30 days from the date of mailing, the licensee either:

a. Shows proof that the unsatisfied judgment has been paid in the amount specified in this subparagraph; or

b. Furnishes the department with a copy of a timely filed notice of appeal and either:

(I) A copy of a supersedeas bond properly posted in the amount required by law; or

(II) An order from a court of competent jurisdiction staying execution on the final judgment, pending disposition of the appeal.

2. The Department of Health shall issue an emergency order suspending the license of any licensee who, after 30 days following receipt of a notice from the Department of Health, has failed to: satisfy a medical malpractice claim against him or her; furnish the Department of Health a copy of a timely filed notice of appeal; furnish the Department of Health a copy of a supersedeas bond properly posted in the amount required by law; or furnish the Department of Health an order from a court of competent jurisdiction staying execution on the final judgment pending disposition of the appeal.

3. Upon the next meeting of the probable cause panel of the board following 30 days after the date of mailing the notice of disciplinary action to the licensee, the panel shall make a determination of whether probable cause exists to take disciplinary action against the licensee pursuant to subparagraph 1.

4. If the board determines that the factual requirements of subparagraph 1. are met, it shall take disciplinary action as it deems appropriate against the licensee. Such disciplinary action shall include, at a minimum, probation of the license with the restriction that the licensee must make payments to the judgment creditor on a schedule determined by the board to be reasonable and within the financial capability of the osteopathic physician. Notwithstanding any other disciplinary penalty imposed, the disciplinary penalty may include suspension of the license for a period not to exceed 5 years. In the event that an agreement to satisfy a judgment has been met, the board shall remove any restriction on the license.

5. The licensee has completed a form supplying necessary information as required by the department.

A licensee who meets the requirements of this paragraph shall be required either to post notice in the form of a sign prominently displayed in the reception area and clearly noticeable by all patients or to provide a written statement to any person to whom medical services are being provided. Such sign or statement shall state: “Under Florida law, osteopathic physicians are generally required to carry medical malpractice insurance or otherwise demonstrate financial responsibility to cover potential claims for medical malpractice. YOUR OSTEOPATHIC PHYSICIAN HAS DECIDED NOT TO CARRY MEDICAL MALPRACTICE INSURANCE. This is permitted under Florida law subject to certain conditions. Florida law imposes strict penalties against noninsured osteopathic physicians who fail to satisfy adverse judgments arising from claims of medical malpractice. This notice is provided pursuant to Florida law.”

(6) Any deceptive, untrue, or fraudulent representation by the licensee with respect to any provision of this section shall result in permanent disqualification from any exemption to mandated financial responsibility as provided in this section and shall constitute grounds for disciplinary action under s. 459.015.

(7) Any licensee who relies on any exemption from the financial responsibility requirement shall notify the department in writing of any change of circumstance regarding his or her qualifications for such exemption and shall demonstrate that he or she is in compliance with the requirements of this section.

(8) If a physician is either a resident physician, assistant resident physician, or intern in an approved postgraduate training program, as defined by the board’s rules, and is supervised by a physician who is participating in the Florida Birth-Related Neurological Injury Compensation Plan, such resident physician, assistant resident physician, or intern is deemed to be a participating physician without the payment of the assessment set forth in s. 766.314(4).

(9) Notwithstanding any other provision of this section, the department shall suspend the license of any osteopathic physician against whom has been entered a final judgment, arbitration award, or other order or who has entered into a settlement agreement to pay damages arising out of a claim for medical malpractice, if all appellate remedies have been exhausted and payment up to the amounts required by this section has not been made within 30 days after the entering of such judgment, award, or order or agreement, until proof of payment is received by the department or a payment schedule has been agreed upon by the osteopathic physician and the claimant and presented to the department. This subsection does not apply to an osteopathic physician who has met the financial responsibility requirements in paragraphs (1)(b) and (2)(b).

(10) The board shall adopt rules to implement the provisions of this section.

History.—ss. 28, 50, ch. 85-175; ss. 48, 67, ch. 86-160; ss. 28, 29, ch. 86-290; s. 32, ch. 88-1; s. 11, ch. 88-277; s. 7, ch. 89-162; s. 3, ch. 90-158; s. 184, ch. 91-108; s. 61, ch. 91-220; s. 4, ch. 91-429; s. 111, ch. 94-218; s. 220, ch. 96-410; s. 1096, ch. 97-103; s. 145, ch. 97-237; s. 102, ch. 97-261; s. 32, ch. 97-264; s. 21, ch. 97-273; s. 10, ch. 98-166; s. 117, ch. 2000-153; s. 24, ch. 2001-277; s. 24, ch. 2003-416; s. 77, ch. 2004-5.



459.009 - Inactive status.

459.009 Inactive status.—

(1) A license or certificate that has become inactive may be reactivated under s. 459.008 or s. 459.022 upon application to the department. The board shall prescribe by rule continuing education requirements as a condition of reactivating a license. The continuing education requirements for reactivating a license or certificate may not be fewer than 20 classroom hours for each year the license or certificate was inactive.

(2) The board shall adopt rules relating to reactivation of licenses or certificates that have become inactive and for the renewal of inactive licenses and certificates.

(3)(a) The department may not reactivate a license or certificate unless the inactive or delinquent licensee or certificateholder has paid any applicable biennial renewal or delinquency fee, or both, and a reactivation fee.

(b) The board shall prescribe by rule an application fee for inactive status, a biennial renewal fee for inactive status, a delinquency fee, and a fee for the reactivation of a license or certificate. None of these fees may exceed the biennial renewal fee established by the board for an active license or certificate.

History.—ss. 1, 6, ch. 79-230; s. 303, ch. 81-259; ss. 2, 3, ch. 81-318; s. 97, ch. 83-329; ss. 10, 27, 29, ch. 86-290; s. 4, ch. 91-429; s. 3, ch. 92-22; s. 167, ch. 94-119.



459.0092 - Fees.

459.0092 Fees.—The board shall set fees according to the following schedule:

(1) The fee for application or certification pursuant to ss. 459.0055(2), 459.0075, and 459.0077 shall not exceed $500.

(2) The fee for application and examination pursuant to s. 459.0055(1)(m) shall not exceed $175 plus the actual per applicant cost to the department for purchase of the examination from the National Board of Osteopathic Medical Examiners or a similar national organization.

(3) The fee for biennial renewal of licensure or certification shall not exceed $500.

History.—ss. 11, 29, ch. 86-290; s. 33, ch. 88-1; s. 5, ch. 88-205; s. 27, ch. 89-162; s. 4, ch. 91-429; s. 89, ch. 92-149; s. 4, ch. 2007-229.



459.011 - Privileges, obligations, and status of osteopathic physicians.

459.011 Privileges, obligations, and status of osteopathic physicians.—

(1) Osteopathic physicians shall observe and be subject to all state and municipal regulations relative to reporting births and deaths and all matters pertaining to the public health, with equal rights and obligations as physicians of other schools of medicine, and such reports shall be accepted by the officers of the departments to which the same are made.

(2) Osteopathic physicians licensed under this chapter shall have the same rights as physicians and surgeons of other schools of medicine with respect to the treatment of cases or holding of offices in public institutions.

(3) It is the intent and purpose of this chapter to grant to osteopathic physicians the right to practice as taught and practiced in the standard colleges of osteopathic medicine.

(4)(a) For the purposes of this subsection, “licensee” means a physician licensed under chapter 458 or an osteopathic physician licensed under this chapter.

(b) It is the policy of this state that osteopathic physicians licensed under this chapter be accorded equal professional status and privileges as physicians licensed under chapter 458.

(c) Whenever the health facility staffing requirements for staff or department privileges mandate that the licensee who has been granted privileges be certified by an approved specialty board of the American Board of Medical Specialties, the health facility staffing requirements or department privileges shall be construed to also include a licensee who has achieved certification by an equivalent board of the American Osteopathic Association.

(d) Whenever an entity that contracts with licensees to provide managed care or risk-based care requires that the licensee who is responsible for the contract be certified by the American Board of Medical Specialties, the contract reference to the American Board of Medical Specialties shall be construed to also include the American Osteopathic Association when the contracting licensee is an osteopathic physician.

(e) Nothing in this subsection shall preclude an entity that contracts with licensees to provide managed care or risk-based care from establishing controls that are designed to ensure the achievement and maintenance of high standards of professional and ethical practices, including a provision that all members of the licensee’s staff be required to demonstrate their ability to perform surgical and other procedures competently and to the satisfaction of an appropriate committee or committees at the time of original application for appointment and at least every 2 years thereafter.

(f) No health facility may adopt written bylaws in accordance with legal requirements that in any way are construed to circumvent the intent of the Legislature or any other nondiscriminatory provisions contained in either chapter 458 or this chapter.

History.—ss. 1, 6, ch. 79-230; ss. 2, 3, ch. 81-318; ss. 27, 29, ch. 86-290; s. 4, ch. 91-429; s. 1, ch. 96-147.



459.012 - Itemized patient statement.

459.012 Itemized patient statement.—Whenever an osteopathic physician licensed under this chapter renders professional services to a patient, the osteopathic physician is required, upon request, to submit to the patient, the patient’s insurer, or the administrative agency for any federal or state health program under which the patient is entitled to benefits an itemized statement of the specific services rendered and the charge for each, no later than the osteopathic physician’s next regular billing cycle which follows the fifth day after the rendering of professional services. An osteopathic physician may not condition the furnishing of an itemized statement upon prior payment of the bill. Whenever the itemized statement is submitted to the patient’s insurer or the administrative agency, a copy of the itemized statement shall simultaneously be provided to the patient. Such copy of the itemized statement which is sent to the patient shall, in boldfaced letters, state that: “THIS IS A DUPLICATE COPY OF A STATEMENT SUBMITTED TO YOUR INSURER OR OTHER AGENCY.”

History.—s. 4, ch. 79-198; s. 2, ch. 81-318; ss. 13, 27, 29, ch. 86-290; s. 4, ch. 91-429.



459.0122 - Patient records; termination of osteopathic physician’s practice.

459.0122 Patient records; termination of osteopathic physician’s practice.—The board shall provide by rule for the handling of the medical records of an osteopathic physician licensed under this chapter which pertain to the osteopathic physician’s patients and which are in existence at the time an osteopathic physician sells or otherwise terminates a practice. The rules shall provide for notification of the patient and for an opportunity for the patient to request the transfer to the patient or another physician of the patient’s records upon payment of actual costs for such transfer.

History.—ss. 14, 29, ch. 86-290; s. 4, ch. 91-429.



459.0125 - Breast cancer; information on treatment alternatives.

459.0125 Breast cancer; information on treatment alternatives.—

(1) DEFINITION.—As used in this section, the term “medically viable,” as applied to treatment alternatives, means modes of treatment generally considered by the medical profession to be within the scope of current, acceptable standards.

(2) COMMUNICATION OF TREATMENT ALTERNATIVES.—

(a) It is the obligation of every physician treating a patient who is, or in the judgment of the physician is at high risk of being, diagnosed as having breast cancer to inform such patient of the medically viable treatment alternatives available to such patient; to describe such treatment alternatives; and to explain the relative advantages, disadvantages, and risks associated with the treatment alternatives to the extent deemed necessary to allow the patient to make a prudent decision regarding such treatment options. In compliance with this subsection, the physician may, in her or his discretion, orally communicate such information directly to the patient or the patient’s legal representative.

(b) In providing such information, the physician shall take into consideration the emotional state of the patient, the physical state of the patient, and the patient’s ability to understand the information.

(c) The physician may, in her or his discretion and without restriction, recommend any mode of treatment which is in the physician’s judgment the best treatment for the patient.

Nothing in this subsection shall reduce other provisions of law regarding informed consent.

(3) RECORDS.—Every physician treating a patient who is, or in the judgment of the physician is at high risk of being, diagnosed as having breast cancer shall indicate on such patient’s medical record compliance or noncompliance with the provisions of subsection (2).

History.—s. 4, ch. 84-222; s. 1, ch. 85-65; ss. 27, 29, ch. 86-290; s. 3, ch. 90-314; s. 62, ch. 91-220; s. 4, ch. 91-429; s. 2, ch. 93-267; s. 216, ch. 97-103; s. 1013, ch. 2002-387; s. 3, ch. 2014-118.



459.013 - Penalty for violations.

459.013 Penalty for violations.—

(1) Each of the following acts constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084:

(a) The practice of osteopathic medicine, or an attempt to practice osteopathic medicine, without an active license or certificate issued pursuant to this chapter.

(b) The practice of osteopathic medicine by a person holding a limited license, osteopathic faculty certificate, or other certificate issued under this chapter beyond the scope of practice authorized for such licensee or certificateholder.

(c) Attempting to obtain or obtaining a license to practice osteopathic medicine by knowing misrepresentation.

(d) Attempting to obtain or obtaining a position as an osteopathic medical practitioner or osteopathic medical resident in a clinic or hospital through knowing misrepresentation of education, training, or experience.

(e) Knowingly operating, owning, or managing a nonregistered pain-management clinic that is required to be registered with the Department of Health pursuant to s. 459.0137(1).

(f) Dispensing a controlled substance listed in Schedule II or Schedule III in violation of s. 465.0276.

(2) Each of the following acts constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083:

(a) Knowingly concealing information relating to violations of this chapter.

(b) Making any willfully false oath or affirmation whenever an oath or affirmation is required by this chapter.

(c) The practice of medicine as a resident or intern without holding a valid current registration pursuant to s. 459.021.

(d) Knowingly prescribing or dispensing, or causing to be prescribed or dispensed, controlled substances in a nonregistered pain-management clinic that is required to be registered with the Department of Health pursuant to s. 459.0137(1).

(3) Each of the following constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083:

(a) Fraudulently altering, defacing, or falsifying any records relating to patient care or treatment, including, but not limited to, patient histories, examination results, and test results.

(b) Referring any patient, for health care goods or services, to any partnership, firm, corporation, or other business entity in which the physician or the physician’s employer has an equity interest of 10 percent or more unless, prior to such referral, the physician notifies the patient of her or his financial interest and of the patient’s right to obtain such goods or services at the location of the patient’s choice. This section shall not apply to the following types of equity interest:

1. The ownership of registered securities issued by a publicly held corporation or the ownership of securities issued by a publicly held corporation, the shares of which are traded on a national exchange or the over-the-counter market;

2. A physician’s own practice, whether the physician is a sole practitioner or part of a group, when the health care good or service is prescribed or provided solely for the physician’s own patients and is provided or performed by the physician or under the physician’s supervision; or

3. An interest in real property resulting in a landlord-tenant relationship between the physician and the entity in which the equity interest is held, unless the rent is determined, in whole or in part, by the business volume or profitability of the tenant or is otherwise unrelated to fair market value.

(c) Paying or receiving any commission, bonus, kickback, or rebate or engaging in any split-fee arrangement in any form whatsoever with a physician, organization, agency, person, partnership, firm, corporation, or other business entity for patients referred to providers of health care goods and services, including, but not limited to, hospitals, nursing homes, clinical laboratories, ambulatory surgical centers, or pharmacies. The provisions of this paragraph shall not be construed to prevent a physician from receiving a fee for professional consultation services.

History.—ss. 1, 6, ch. 79-230; ss. 2, 3, ch. 81-318; s. 33, ch. 85-175; ss. 15, 27, 29, ch. 86-290; s. 2, ch. 90-254; s. 253, ch. 91-224; s. 4, ch. 91-429; s. 217, ch. 97-103; s. 49, ch. 2000-318; s. 9, ch. 2010-211; s. 8, ch. 2011-141.



459.0135 - Drugs to treat obesity; rules establishing guidelines.

459.0135 Drugs to treat obesity; rules establishing guidelines.—The Board of Osteopathic Medicine shall adopt rules to establish practice guidelines for physicians to safely prescribe phentermine, fenfluramine, and other drugs used to treat obesity.

History.—s. 189, ch. 97-264.



459.0137 - Pain-management clinics.

459.0137 Pain-management clinics.—

(1) REGISTRATION.—

(a)1. As used in this section, the term:

a. “Board eligible” means successful completion of an anesthesia, physical medicine and rehabilitation, rheumatology, or neurology residency program approved by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association for a period of 6 years from successful completion of such residency program.

b. “Chronic nonmalignant pain” means pain unrelated to cancer which persists beyond the usual course of disease or the injury that is the cause of the pain or more than 90 days after surgery.

c. “Pain-management clinic” or “clinic” means any publicly or privately owned facility:

(I) That advertises in any medium for any type of pain-management services; or

(II) Where in any month a majority of patients are prescribed opioids, benzodiazepines, barbiturates, or carisoprodol for the treatment of chronic nonmalignant pain.

2. Each pain-management clinic must register with the department unless:

a. That clinic is licensed as a facility pursuant to chapter 395;

b. The majority of the physicians who provide services in the clinic primarily provide surgical services;

c. The clinic is owned by a publicly held corporation whose shares are traded on a national exchange or on the over-the-counter market and whose total assets at the end of the corporation’s most recent fiscal quarter exceeded $50 million;

d. The clinic is affiliated with an accredited medical school at which training is provided for medical students, residents, or fellows;

e. The clinic does not prescribe controlled substances for the treatment of pain;

f. The clinic is owned by a corporate entity exempt from federal taxation under 26 U.S.C. s. 501(c)(3);

g. The clinic is wholly owned and operated by one or more board-eligible or board-certified anesthesiologists, physiatrists, rheumatologists, or neurologists; or

h. The clinic is wholly owned and operated by a physician multispecialty practice where one or more board-eligible or board-certified medical specialists, who have also completed fellowships in pain medicine approved by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association or who are also board-certified in pain medicine by the American Board of Pain Medicine or a board approved by the American Board of Medical Specialties, the American Association of Physician Specialists, or the American Osteopathic Association, perform interventional pain procedures of the type routinely billed using surgical codes.

(b) Each clinic location shall be registered separately regardless of whether the clinic is operated under the same business name or management as another clinic.

(c) As a part of registration, a clinic must designate an osteopathic physician who is responsible for complying with all requirements related to registration and operation of the clinic in compliance with this section. Within 10 days after termination of a designated osteopathic physician, the clinic must notify the department of the identity of another designated physician for that clinic. The designated physician shall have a full, active, and unencumbered license under chapter 458 or this chapter and shall practice at the clinic location for which the physician has assumed responsibility. Failing to have a licensed designated osteopathic physician practicing at the location of the registered clinic may be the basis for a summary suspension of the clinic registration certificate as described in s. 456.073(8) for a license or s. 120.60(6).

(d) The department shall deny registration to any clinic that is not fully owned by a physician licensed under chapter 458 or this chapter or a group of physicians, each of whom is licensed under chapter 458 or this chapter; or that is not a health care clinic licensed under part X of chapter 400.

(e) The department shall deny registration to any pain-management clinic owned by or with any contractual or employment relationship with a physician:

1. Whose Drug Enforcement Administration number has ever been revoked.

2. Whose application for a license to prescribe, dispense, or administer a controlled substance has been denied by any jurisdiction.

3. Who has been convicted of or pleaded guilty or nolo contendere to, regardless of adjudication, an offense that constitutes a felony for receipt of illicit and diverted drugs, including a controlled substance listed in Schedule I, Schedule II, Schedule III, Schedule IV, or Schedule V of s. 893.03, in this state, any other state, or the United States.

(f) If the department finds that a pain-management clinic does not meet the requirement of paragraph (d) or is owned, directly or indirectly, by a person meeting any criteria listed in paragraph (e), the department shall revoke the certificate of registration previously issued by the department. As determined by rule, the department may grant an exemption to denying a registration or revoking a previously issued registration if more than 10 years have elapsed since adjudication. As used in this subsection, the term “convicted” includes an adjudication of guilt following a plea of guilty or nolo contendere or the forfeiture of a bond when charged with a crime.

(g) The department may revoke the clinic’s certificate of registration and prohibit all physicians associated with that pain-management clinic from practicing at that clinic location based upon an annual inspection and evaluation of the factors described in subsection (3).

(h) If the registration of a pain-management clinic is revoked or suspended, the designated physician of the pain-management clinic, the owner or lessor of the pain-management clinic property, the manager, and the proprietor shall cease to operate the facility as a pain-management clinic as of the effective date of the suspension or revocation.

(i) If a pain-management clinic registration is revoked or suspended, the designated physician of the pain-management clinic, the owner or lessor of the clinic property, the manager, or the proprietor is responsible for removing all signs and symbols identifying the premises as a pain-management clinic.

(j) Upon the effective date of the suspension or revocation, the designated physician of the pain-management clinic shall advise the department of the disposition of the medicinal drugs located on the premises. The disposition is subject to the supervision and approval of the department. Medicinal drugs that are purchased or held by a pain-management clinic that is not registered may be deemed adulterated pursuant to s. 499.006.

(k) If the clinic’s registration is revoked, any person named in the registration documents of the pain-management clinic, including persons owning or operating the pain-management clinic, may not, as an individual or as a part of a group, make application for a permit to operate a pain-management clinic for 5 years after the date the registration is revoked.

(l) The period of suspension for the registration of a pain-management clinic shall be prescribed by the department, but may not exceed 1 year.

(m) A change of ownership of a registered pain-management clinic requires submission of a new registration application.

(2) PHYSICIAN RESPONSIBILITIES.—These responsibilities apply to any osteopathic physician who provides professional services in a pain-management clinic that is required to be registered in subsection (1).

(a) An osteopathic physician may not practice medicine in a pain-management clinic, as described in subsection (4), if the pain-management clinic is not registered with the department as required by this section. Any physician who qualifies to practice medicine in a pain-management clinic pursuant to rules adopted by the Board of Osteopathic Medicine as of July 1, 2012, may continue to practice medicine in a pain-management clinic as long as the physician continues to meet the qualifications set forth in the board rules. An osteopathic physician who violates this paragraph is subject to disciplinary action by his or her appropriate medical regulatory board.

(b) Only a physician licensed under this chapter or chapter 458 may dispense medication or prescribe a controlled substance regulated under chapter 893 on the premises of a registered pain-management clinic.

(c) An osteopathic physician, a physician assistant, or an advanced registered nurse practitioner must perform a physical examination of a patient on the same day that the physician prescribes a controlled substance to a patient at a pain-management clinic. If the osteopathic physician prescribes more than a 72-hour dose of controlled substances for the treatment of chronic nonmalignant pain, the osteopathic physician must document in the patient’s record the reason for prescribing that quantity.

(d) An osteopathic physician authorized to prescribe controlled substances who practices at a pain-management clinic is responsible for maintaining the control and security of his or her prescription blanks and any other method used for prescribing controlled substance pain medication. The osteopathic physician shall comply with the requirements for counterfeit-resistant prescription blanks in s. 893.065 and the rules adopted pursuant to that section. The osteopathic physician shall notify, in writing, the department within 24 hours following any theft or loss of a prescription blank or breach of any other method for prescribing pain medication.

(e) The designated osteopathic physician of a pain-management clinic shall notify the applicable board in writing of the date of termination of employment within 10 days after terminating his or her employment with a pain-management clinic that is required to be registered under subsection (1). Each osteopathic physician practicing in a pain-management clinic shall advise the Board of Osteopathic Medicine in writing within 10 calendar days after beginning or ending his or her practice at a pain-management clinic.

(f) Each osteopathic physician practicing in a pain-management clinic is responsible for ensuring compliance with the following facility and physical operations requirements:

1. A pain-management clinic shall be located and operated at a publicly accessible fixed location and must:

a. Display a sign that can be viewed by the public that contains the clinic name, hours of operations, and a street address.

b. Have a publicly listed telephone number and a dedicated phone number to send and receive faxes with a fax machine that shall be operational 24 hours per day.

c. Have emergency lighting and communications.

d. Have a reception and waiting area.

e. Provide a restroom.

f. Have an administrative area including room for storage of medical records, supplies, and equipment.

g. Have private patient examination rooms.

h. Have treatment rooms, if treatment is being provided to the patient.

i. Display a printed sign located in a conspicuous place in the waiting room viewable by the public with the name and contact information of the clinic-designated physician and the names of all physicians practicing in the clinic.

j. If the clinic stores and dispenses prescription drugs, comply with ss. 499.0121 and 893.07.

2. This section does not excuse an osteopathic physician from providing any treatment or performing any medical duty without the proper equipment and materials as required by the standard of care. This section does not supersede the level of care, skill, and treatment recognized in general law related to health care licensure.

(g) Each osteopathic physician practicing in a pain-management clinic is responsible for ensuring compliance with the following infection control requirements.

1. The clinic shall maintain equipment and supplies to support infection prevention and control activities.

2. The clinic shall identify infection risks based on the following:

a. Geographic location, community, and population served.

b. The care, treatment, and services it provides.

c. An analysis of its infection surveillance and control data.

3. The clinic shall maintain written infection prevention policies and procedures that address the following:

a. Prioritized risks.

b. Limiting unprotected exposure to pathogens.

c. Limiting the transmission of infections associated with procedures performed in the clinic.

d. Limiting the transmission of infections associated with the clinic’s use of medical equipment, devices, and supplies.

(h) Each osteopathic physician practicing in a pain-management clinic is responsible for ensuring compliance with the following health and safety requirements.

1. The clinic, including its grounds, buildings, furniture, appliances, and equipment shall be structurally sound, in good repair, clean, and free from health and safety hazards.

2. The clinic shall have evacuation procedures in the event of an emergency which shall include provisions for the evacuation of disabled patients and employees.

3. The clinic shall have a written facility-specific disaster plan which sets forth actions that will be taken in the event of clinic closure due to unforeseen disasters and shall include provisions for the protection of medical records and any controlled substances.

4. Each clinic shall have at least one employee on the premises during patient care hours who is certified in Basic Life Support and is trained in reacting to accidents and medical emergencies until emergency medical personnel arrive.

(i) The designated physician is responsible for ensuring compliance with the following quality assurance requirements. Each pain-management clinic shall have an ongoing quality assurance program that objectively and systematically monitors and evaluates the quality and appropriateness of patient care, evaluates methods to improve patient care, identifies and corrects deficiencies within the facility, alerts the designated physician to identify and resolve recurring problems, and provides for opportunities to improve the facility’s performance and to enhance and improve the quality of care provided to the public. The designated physician shall establish a quality assurance program that includes the following components:

1. The identification, investigation, and analysis of the frequency and causes of adverse incidents to patients.

2. The identification of trends or patterns of incidents.

3. The development of measures to correct, reduce, minimize, or eliminate the risk of adverse incidents to patients.

4. The documentation of these functions and periodic review no less than quarterly of such information by the designated physician.

(j) The designated physician is responsible for ensuring compliance with the following data collection and reporting requirements:

1. The designated physician for each pain-management clinic shall report all adverse incidents to the department as set forth in s. 459.026.

2. The designated physician shall also report to the Board of Osteopathic Medicine, in writing, on a quarterly basis, the following data:

a. The number of new and repeat patients seen and treated at the clinic who are prescribed controlled substance medications for the treatment of chronic, nonmalignant pain.

b. The number of patients discharged due to drug abuse.

c. The number of patients discharged due to drug diversion.

d. The number of patients treated at the pain clinic whose domicile is located somewhere other than in this state. A patient’s domicile is the patient’s fixed or permanent home to which he or she intends to return even though he or she may temporarily reside elsewhere.

(3) INSPECTION.—

(a) The department shall inspect the pain-management clinic annually, including a review of the patient records, to ensure that it complies with this section and the rules of the Board of Osteopathic Medicine adopted pursuant to subsection (4) unless the clinic is accredited by a nationally recognized accrediting agency approved by the Board of Osteopathic Medicine.

(b) During an onsite inspection, the department shall make a reasonable attempt to discuss each violation with the owner or designated physician of the pain-management clinic before issuing a formal written notification.

(c) Any action taken to correct a violation shall be documented in writing by the owner or designated physician of the pain-management clinic and verified by followup visits by departmental personnel.

(4) RULEMAKING.—

(a) The department shall adopt rules necessary to administer the registration and inspection of pain-management clinics which establish the specific requirements, procedures, forms, and fees.

(b) The Board of Osteopathic Medicine shall adopt rules setting forth training requirements for all facility health care practitioners who are not regulated by another board.

(5) PENALTIES; ENFORCEMENT.—

(a) The department may impose an administrative fine on the clinic of up to $5,000 per violation for violating the requirements of this section; chapter 499, the Florida Drug and Cosmetic Act; 21 U.S.C. ss. 301-392, the Federal Food, Drug, and Cosmetic Act; 21 U.S.C. ss. 821 et seq., the Comprehensive Drug Abuse Prevention and Control Act; chapter 893, the Florida Comprehensive Drug Abuse Prevention and Control Act; or the rules of the department. In determining whether a penalty is to be imposed, and in fixing the amount of the fine, the department shall consider the following factors:

1. The gravity of the violation, including the probability that death or serious physical or emotional harm to a patient has resulted, or could have resulted, from the pain-management clinic’s actions or the actions of the osteopathic physician, the severity of the action or potential harm, and the extent to which the provisions of the applicable laws or rules were violated.

2. What actions, if any, the owner or designated osteopathic physician took to correct the violations.

3. Whether there were any previous violations at the pain-management clinic.

4. The financial benefits that the pain-management clinic derived from committing or continuing to commit the violation.

(b) Each day a violation continues after the date fixed for termination of the violation as ordered by the department constitutes an additional, separate, and distinct violation.

(c) The department may impose a fine and, in the case of an owner-operated pain-management clinic, revoke or deny a pain-management clinic’s registration, if the clinic’s designated osteopathic physician knowingly and intentionally misrepresents actions taken to correct a violation.

(d) An owner or designated osteopathic physician of a pain-management clinic who concurrently operates an unregistered pain-management clinic is subject to an administrative fine of $5,000 per day.

(e) If the owner of a pain-management clinic that requires registration fails to apply to register the clinic upon a change of ownership and operates the clinic under the new ownership, the owner is subject to a fine of $5,000.

History.—s. 8, ch. 2010-211; s. 7, ch. 2011-141; s. 33, ch. 2012-160; s. 8, ch. 2015-34; s. 2, ch. 2015-49; s. 56, ch. 2016-10; s. 19, ch. 2016-105; s. 8, ch. 2016-224; s. 6, ch. 2016-231.



459.0141 - Sexual misconduct in the practice of osteopathic medicine.

459.0141 Sexual misconduct in the practice of osteopathic medicine.—The osteopathic physician-patient relationship is founded on mutual trust. Sexual misconduct in the practice of osteopathic medicine means violation of the osteopathic physician-patient relationship through which the osteopathic physician uses the relationship to induce or attempt to induce the patient to engage, or to engage or attempt to engage the patient, in sexual activity outside the scope of the practice or the scope of generally accepted examination or treatment of the patient. Sexual misconduct in the practice of osteopathic medicine is prohibited.

History.—ss. 13, 17, ch. 89-374; s. 4, ch. 91-429.



459.0145 - Concerted effort to refuse emergency room treatment to patients; penalties.

459.0145 Concerted effort to refuse emergency room treatment to patients; penalties.—

(1) A physician licensed pursuant to this chapter may not instigate or engage in a concerted effort to refuse or get physicians to refuse to render services to a patient or patients in a hospital emergency room by failing to report for duty, absenting themselves from their positions, submitting their resignations, abstaining from the full and faithful performance of their medical duties, or otherwise causing conduct that adversely affects the services of the hospital. For the purposes of this subsection, the term “concerted” means contrived or arranged by agreement, planned or devised together, or done or performed together in cooperation.

(2) If a physician or group of physicians engages in conduct in violation of subsection (1), either the department or the hospital where the conduct occurs may file suit in circuit court to enjoin such conduct.

(a) Upon such suit being filed, the court shall conduct a hearing, with notice to the department, the board, and all interested parties, at the earliest practicable time. If the plaintiff makes a showing that a violation of subsection (1) is in progress or that there is a clear, real, and present danger that such a violation is about to commence, the court shall issue a temporary injunction enjoining such violation. Upon final hearing, the court shall either make the injunction permanent or dissolve it.

(b) A physician found to be in contempt of court for violating such an injunction shall be fined an amount considered appropriate by the court but not less than $5,000. In determining the appropriate fine, the court shall objectively consider the extent of services lost to the hospital and its patients.

(3) A violation by a physician of subsection (1) constitutes ground for disciplinary action against the physician by the board, including the suspension or revocation of her or his license, and subjects the physician to liability for any damages that the hospital or any patient therein sustains as a result of the violation.

History.—s. 34, ch. 88-1; s. 12, ch. 88-277; s. 1, ch. 89-296; s. 4, ch. 91-429; s. 218, ch. 97-103.



459.015 - Grounds for disciplinary action; action by the board and department.

459.015 Grounds for disciplinary action; action by the board and department.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Attempting to obtain, obtaining, or renewing a license to practice osteopathic medicine or a certificate issued under this chapter by bribery, by fraudulent misrepresentations, or through an error of the department or the board.

(b) Having a license or the authority to practice osteopathic medicine revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of any jurisdiction, including its agencies or subdivisions. The licensing authority’s acceptance of a physician’s relinquishment of license, stipulation, consent order, or other settlement offered in response to or in anticipation of the filing of administrative charges against the physician shall be construed as action against the physician’s license.

(c) Being convicted or found guilty, regardless of adjudication, of a crime in any jurisdiction which directly relates to the practice of osteopathic medicine or to the ability to practice osteopathic medicine. A plea of nolo contendere shall create a rebuttable presumption of guilt to the underlying criminal charges.

(d) False, deceptive, or misleading advertising.

(e) Failing to report to the department or the department’s impaired professional consultant any person who the licensee or certificateholder knows is in violation of this chapter or of the rules of the department or the board. A treatment provider, approved pursuant to s. 456.076, shall provide the department or consultant with information in accordance with the requirements of s. 456.076(4), (5), (6), (7), and (9).

(f) Aiding, assisting, procuring, or advising any unlicensed person to practice osteopathic medicine contrary to this chapter or to a rule of the department or the board.

(g) Failing to perform any statutory or legal obligation placed upon a licensed osteopathic physician.

(h) Giving false testimony in the course of any legal or administrative proceedings relating to the practice of medicine or the delivery of health care services.

(i) Making or filing a report which the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to do so. Such reports or records shall include only those which are signed in the capacity as a licensed osteopathic physician.

(j) Paying or receiving any commission, bonus, kickback, or rebate, or engaging in any split-fee arrangement in any form whatsoever with a physician, organization, agency, person, partnership, firm, corporation, or other business entity, for patients referred to providers of health care goods and services, including, but not limited to, hospitals, nursing homes, clinical laboratories, ambulatory surgical centers, or pharmacies. The provisions of this paragraph shall not be construed to prevent an osteopathic physician from receiving a fee for professional consultation services.

(k) Refusing to provide health care based on a patient’s participation in pending or past litigation or participation in any disciplinary action conducted pursuant to this chapter, unless such litigation or disciplinary action directly involves the osteopathic physician requested to provide services.

(l) Exercising influence within a patient-physician relationship for purposes of engaging a patient in sexual activity. A patient shall be presumed to be incapable of giving free, full, and informed consent to sexual activity with his or her physician.

(m) Making deceptive, untrue, or fraudulent representations in or related to the practice of osteopathic medicine or employing a trick or scheme in the practice of osteopathic medicine.

(n) Soliciting patients, either personally or through an agent, through the use of fraud, intimidation, undue influence, or forms of overreaching or vexatious conduct. A solicitation is any communication which directly or implicitly requests an immediate oral response from the recipient.

(o) Failing to keep legible, as defined by department rule in consultation with the board, medical records that identify the licensed osteopathic physician or the osteopathic physician extender and supervising osteopathic physician by name and professional title who is or are responsible for rendering, ordering, supervising, or billing for each diagnostic or treatment procedure and that justify the course of treatment of the patient, including, but not limited to, patient histories; examination results; test results; records of drugs prescribed, dispensed, or administered; and reports of consultations and hospitalizations.

(p) Fraudulently altering or destroying records relating to patient care or treatment, including, but not limited to, patient histories, examination results, and test results.

(q) Exercising influence on the patient or client in such a manner as to exploit the patient or client for financial gain of the licensee or of a third party which shall include, but not be limited to, the promotion or sale of services, goods, appliances, or drugs.

(r) Promoting or advertising on any prescription form of a community pharmacy, unless the form shall also state “This prescription may be filled at any pharmacy of your choice.”

(s) Performing professional services which have not been duly authorized by the patient or client or his or her legal representative except as provided in s. 743.064, s. 766.103, or s. 768.13.

(t) Prescribing, dispensing, administering, supplying, selling, giving, mixing, or otherwise preparing a legend drug, including all controlled substances, other than in the course of the osteopathic physician’s professional practice. For the purposes of this paragraph, it shall be legally presumed that prescribing, dispensing, administering, supplying, selling, giving, mixing, or otherwise preparing legend drugs, including all controlled substances, inappropriately or in excessive or inappropriate quantities is not in the best interest of the patient and is not in the course of the osteopathic physician’s professional practice, without regard to his or her intent.

(u) Prescribing or dispensing any medicinal drug appearing on any schedule set forth in chapter 893 by the osteopathic physician for himself or herself or administering any such drug by the osteopathic physician to himself or herself unless such drug is prescribed for the osteopathic physician by another practitioner authorized to prescribe medicinal drugs.

(v) Prescribing, ordering, dispensing, administering, supplying, selling, or giving amygdalin (laetrile) to any person.

(w) Being unable to practice osteopathic medicine with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition. In enforcing this paragraph, the department shall, upon a finding of the State Surgeon General or the State Surgeon General’s designee that probable cause exists to believe that the licensee is unable to practice medicine because of the reasons stated in this paragraph, have the authority to issue an order to compel a licensee to submit to a mental or physical examination by physicians designated by the department. If the licensee refuses to comply with such order, the department’s order directing such examination may be enforced by filing a petition for enforcement in the circuit court where the licensee resides or does business. The licensee against whom the petition is filed shall not be named or identified by initials in any public court records or documents, and the proceedings shall be closed to the public. The department shall be entitled to the summary procedure provided in s. 51.011. A licensee or certificateholder affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that he or she can resume the competent practice of medicine with reasonable skill and safety to patients.

(x) Notwithstanding s. 456.072(2) but as specified in s. 456.50(2):

1. Committing medical malpractice as defined in s. 456.50. The board shall give great weight to the provisions of s. 766.102 when enforcing this paragraph. Medical malpractice shall not be construed to require more than one instance, event, or act.

2. Committing gross medical malpractice.

3. Committing repeated medical malpractice as defined in s. 456.50. A person found by the board to have committed repeated medical malpractice based on s. 456.50 may not be licensed or continue to be licensed by this state to provide health care services as a medical doctor in this state.

Nothing in this paragraph shall be construed to require that an osteopathic physician be incompetent to practice osteopathic medicine in order to be disciplined pursuant to this paragraph. A recommended order by an administrative law judge or a final order of the board finding a violation under this paragraph shall specify whether the licensee was found to have committed “gross medical malpractice,” “repeated medical malpractice,” or “medical malpractice,” or any combination thereof, and any publication by the board shall so specify.

(y) Performing any procedure or prescribing any therapy which, by the prevailing standards of medical practice in the community, would constitute experimentation on human subjects, without first obtaining full, informed, and written consent.

(z) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities which the licensee knows or has reason to know that he or she is not competent to perform. The board may establish by rule standards of practice and standards of care for particular practice settings, including, but not limited to, education and training, equipment and supplies, medications including anesthetics, assistance of and delegation to other personnel, transfer agreements, sterilization, records, performance of complex or multiple procedures, informed consent, and policy and procedure manuals.

(aa) Delegating professional responsibilities to a person when the licensee delegating such responsibilities knows or has reason to know that such person is not qualified by training, experience, or licensure to perform them.

(bb) Violating a lawful order of the board or department previously entered in a disciplinary hearing or failing to comply with a lawfully issued subpoena of the board or department.

(cc) Conspiring with another licensee or with any other person to commit an act, or committing an act, which would tend to coerce, intimidate, or preclude another licensee from lawfully advertising his or her services.

(dd) Procuring, or aiding or abetting in the procuring of, an unlawful termination of pregnancy.

(ee) Presigning blank prescription forms.

(ff) Prescribing any medicinal drug appearing on Schedule II in chapter 893 by the osteopathic physician for office use.

(gg) Prescribing, ordering, dispensing, administering, supplying, selling, or giving any drug which is a Schedule II amphetamine or Schedule II sympathomimetic amine drug or any compound thereof, pursuant to chapter 893, to or for any person except for:

1. The treatment of narcolepsy; hyperkinesis; behavioral syndrome characterized by the developmentally inappropriate symptoms of moderate to severe distractability, short attention span, hyperactivity, emotional lability, and impulsivity; or drug-induced brain dysfunction;

2. The differential diagnostic psychiatric evaluation of depression or the treatment of depression shown to be refractory to other therapeutic modalities; or

3. The clinical investigation of the effects of such drugs or compounds when an investigative protocol therefor is submitted to, reviewed, and approved by the board before such investigation is begun.

(hh) Failing to supervise adequately the activities of those physician assistants, paramedics, emergency medical technicians, advanced registered nurse practitioners, anesthesiologist assistants, or other persons acting under the supervision of the osteopathic physician.

(ii) Prescribing, ordering, dispensing, administering, supplying, selling, or giving growth hormones, testosterone or its analogs, human chorionic gonadotropin (HCG), or other hormones for the purpose of muscle building or to enhance athletic performance. For the purposes of this subsection, the term “muscle building” does not include the treatment of injured muscle. A prescription written for the drug products listed above may be dispensed by the pharmacist with the presumption that the prescription is for legitimate medical use.

(jj) Misrepresenting or concealing a material fact at any time during any phase of a licensing or disciplinary process or procedure.

(kk) Improperly interfering with an investigation or with any disciplinary proceeding.

(ll) Failing to report to the department any licensee under chapter 458 or under this chapter who the osteopathic physician or physician assistant knows has violated the grounds for disciplinary action set out in the law under which that person is licensed and who provides health care services in a facility licensed under chapter 395, or a health maintenance organization certificated under part I of chapter 641, in which the osteopathic physician or physician assistant also provides services.

(mm) Being found by any court in this state to have provided corroborating written medical expert opinion attached to any statutorily required notice of claim or intent or to any statutorily required response rejecting a claim, without reasonable investigation.

(nn) Advertising or holding oneself out as a board-certified specialist in violation of this chapter.

(oo) Failing to comply with the requirements of ss. 381.026 and 381.0261 to provide patients with information about their patient rights and how to file a patient complaint.

(pp) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(qq) Providing deceptive or fraudulent expert witness testimony related to the practice of osteopathic medicine.

(rr) Applicable to a licensee who serves as the designated physician of a pain-management clinic as defined in s. 458.3265 or s. 459.0137:

1. Registering a pain-management clinic through misrepresentation or fraud;

2. Procuring, or attempting to procure, the registration of a pain-management clinic for any other person by making or causing to be made, any false representation;

3. Failing to comply with any requirement of chapter 499, the Florida Drug and Cosmetic Act; 21 U.S.C. ss. 301-392, the Federal Food, Drug, and Cosmetic Act; 21 U.S.C. ss. 821 et seq., the Drug Abuse Prevention and Control Act; or chapter 893, the Florida Comprehensive Drug Abuse Prevention and Control Act;

4. Being convicted or found guilty of, regardless of adjudication to, a felony or any other crime involving moral turpitude, fraud, dishonesty, or deceit in any jurisdiction of the courts of this state, of any other state, or of the United States;

5. Being convicted of, or disciplined by a regulatory agency of the Federal Government or a regulatory agency of another state for, any offense that would constitute a violation of this chapter;

6. Being convicted of, or entering a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction of the courts of this state, of any other state, or of the United States which relates to the practice of, or the ability to practice, a licensed health care profession;

7. Being convicted of, or entering a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction of the courts of this state, of any other state, or of the United States which relates to health care fraud;

8. Dispensing any medicinal drug based upon a communication that purports to be a prescription as defined in s. 465.003(14) or s. 893.02 if the dispensing practitioner knows or has reason to believe that the purported prescription is not based upon a valid practitioner-patient relationship; or

9. Failing to timely notify the board of the date of his or her termination from a pain-management clinic as required by s. 459.0137(2).

(ss) Failing to timely notify the department of the theft of prescription blanks from a pain-management clinic or a breach of other methods for prescribing within 24 hours as required by s. 459.0137(2).

(tt) Promoting or advertising through any communication media the use, sale, or dispensing of any controlled substance appearing on any schedule in chapter 893.

(uu) Dispensing a controlled substance listed in Schedule II or Schedule III in violation of s. 465.0276.

(vv) Willfully failing to comply with s. 627.64194 or s. 641.513 with such frequency as to indicate a general business practice.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1). In determining what action is appropriate, the board must first consider what sanctions are necessary to protect the public or to compensate the patient. Only after those sanctions have been imposed may the disciplining authority consider and include in the order requirements designed to rehabilitate the physician. All costs associated with compliance with orders issued under this subsection are the obligation of the physician.

(3) In any administrative action against a physician which does not involve revocation or suspension of license, the division shall have the burden, by the greater weight of the evidence, to establish the existence of grounds for disciplinary action. The division shall establish grounds for revocation or suspension of license by clear and convincing evidence.

(4) The board shall not reinstate the license or certificate of an osteopathic physician, or cause a license or certificate to be issued to a person it has deemed unqualified, until such time as it is satisfied that he or she has complied with all the terms and conditions set forth in the final order and that such person is capable of safely engaging in the practice of osteopathic medicine. However, the board may not issue a license to, or reinstate the license of, any medical doctor found by the board to have committed repeated medical malpractice based on s. 456.50, regardless of the extent to which the licensee or prospective licensee has complied with all terms and conditions set forth in the final order and is capable of safely engaging in the practice of osteopathic medicine.

(5) The board shall, by rule, establish comprehensive guidelines for the disposition of disciplinary cases involving specific types of violations. Such guidelines shall establish offenses and circumstances for which revocation will be presumed to be appropriate, as well as offenses and circumstances for which suspension for particular periods of time will be presumed to be appropriate. The guidelines shall also establish minimum and maximum fines, periods of supervision or probation, or conditions of probation and conditions for reissuance of a license with respect to particular circumstances and offenses. “Gross medical malpractice,” “repeated medical malpractice,” and “medical malpractice,” under paragraph (1)(x) shall each be considered distinct types of violations requiring specific individual guidelines.

(6) Upon the department’s receipt from an insurer or self-insurer of a report of a closed claim against an osteopathic physician pursuant to s. 627.912 or from a health care practitioner of a report pursuant to s. 456.049, or upon the receipt from a claimant of a presuit notice against an osteopathic physician pursuant to s. 766.106, the department shall review each report and determine whether it potentially involved conduct by a licensee that is subject to disciplinary action, in which case the provisions of s. 456.073 shall apply. However, if it is reported that an osteopathic physician has had three or more claims with indemnities exceeding $50,000 each within the previous 5-year period, the department shall investigate the occurrences upon which the claims were based and determine if action by the department against the osteopathic physician is warranted.

(7) Upon the department’s receipt from the Agency for Health Care Administration pursuant to s. 395.0197 of the name of an osteopathic physician whose conduct may constitute grounds for disciplinary action by the department, the department shall investigate the occurrences upon which the report was based and determine if action by the department against the osteopathic physician is warranted.

(8) If any osteopathic physician regulated by the Division of Medical Quality Assurance is guilty of such unprofessional conduct, negligence, or mental or physical incapacity or impairment that the division determines that the osteopathic physician is unable to practice with reasonable skill and safety and presents a danger to patients, the division shall be authorized to maintain an action in circuit court enjoining such osteopathic physician from providing medical services to the public until the osteopathic physician demonstrates the ability to practice with reasonable skill and safety and without danger to patients.

(9) When an investigation of an osteopathic physician is undertaken, the department shall promptly furnish to the osteopathic physician or his or her attorney a copy of the complaint or document which resulted in the initiation of the investigation. For purposes of this subsection, such documents include, but are not limited to: the pertinent portions of an annual report submitted to the department pursuant to s. 395.0197(6); a report of an adverse incident which is provided to the department pursuant to s. 395.0197; a report of peer review disciplinary action submitted to the department pursuant to s. 395.0193(4) or s. 459.016, provided that the investigations, proceedings, and records relating to such peer review disciplinary action shall continue to retain their privileged status even as to the licensee who is the subject of the investigation, as provided by ss. 395.0193(8) and 459.016(3); a report of a closed claim submitted pursuant to s. 627.912; a presuit notice submitted pursuant to s. 766.106(2); and a petition brought under the Florida Birth-Related Neurological Injury Compensation Plan, pursuant to s. 766.305(2). The osteopathic physician may submit a written response to the information contained in the complaint or document which resulted in the initiation of the investigation within 45 days after service to the osteopathic physician of the complaint or document. The osteopathic physician’s written response shall be considered by the probable cause panel.

(10) A probable cause panel convened to consider disciplinary action against a physician assistant alleged to have violated s. 456.072 or this section must include one physician assistant. The physician assistant must hold a valid license to practice as a physician assistant in this state and be appointed to the panel by the Council of Physician Assistants. The physician assistant may hear only cases involving disciplinary actions against a physician assistant. If the appointed physician assistant is not present at the disciplinary hearing, the panel may consider the matter and vote on the case in the absence of the physician assistant. The training requirements set forth in s. 458.307(4) do not apply to the appointed physician assistant. Rules need not be adopted to implement this subsection.

(11) The purpose of this section is to facilitate uniform discipline for those acts made punishable under this section and, to this end, a reference to this section constitutes a general reference under the doctrine of incorporation by reference.

History.—ss. 1, 6, ch. 79-230; s. 3, ch. 80-354; s. 305, ch. 81-259; ss. 2, 3, ch. 81-318; s. 19, ch. 83-329; s. 2, ch. 85-6; s. 5, ch. 85-175; ss. 16, 27, 29, ch. 86-290; s. 54, ch. 87-225; s. 35, ch. 88-1; s. 13, ch. 88-277; s. 3, ch. 90-44; s. 27, ch. 90-228; s. 3, ch. 90-254; s. 63, ch. 91-220; s. 4, ch. 91-429; s. 40, ch. 92-149; s. 2, ch. 92-178; s. 84, ch. 92-289; s. 29, ch. 95-144; s. 221, ch. 96-410; s. 1097, ch. 97-103; s. 107, ch. 97-261; s. 33, ch. 97-264; s. 38, ch. 98-89; s. 52, ch. 98-166; s. 223, ch. 99-8; s. 103, ch. 99-397; s. 111, ch. 2000-160; ss. 25, 77, ch. 2001-277; s. 27, ch. 2003-416; s. 4, ch. 2004-303; s. 4, ch. 2005-240; s. 4, ch. 2005-266; s. 2, ch. 2006-242; s. 77, ch. 2008-6; s. 10, ch. 2010-211; s. 9, ch. 2011-141; s. 5, ch. 2011-233; s. 3, ch. 2013-166; s. 18, ch. 2016-145; s. 10, ch. 2016-222; s. 22, ch. 2016-224.



459.0151 - Emergency procedures for disciplinary action.

459.0151 Emergency procedures for disciplinary action.—Notwithstanding any other provision of law to the contrary, no later than 30 days after a third report of a professional liability claim against a licensed osteopathic physician has been submitted, within a 60-month period, as required by ss. 456.049 and 627.912, the Department of Health shall initiate an emergency investigation and the Board of Osteopathic Medicine shall conduct an emergency probable cause hearing to determine whether the physician should be disciplined for a violation of s. 459.015(1)(x) or any other relevant provision of law.

History.—s. 28, ch. 2003-416.



459.0152 - Specialties.

459.0152 Specialties.—An osteopathic physician licensed under this chapter may not hold himself or herself out as a board-certified specialist unless the osteopathic physician has successfully completed the requirements for certification by the American Osteopathic Association or the Accreditation Council on Graduate Medical Education and is certified as a specialist by a certifying agency approved by the board. However, an osteopathic physician may indicate the services offered and may state that his or her practice is limited to one or more types of services when this accurately reflects the scope of practice of the osteopathic physician.

History.—s. 34, ch. 97-264.



459.016 - Reports of disciplinary actions by medical organizations.

459.016 Reports of disciplinary actions by medical organizations.—

(1) The department shall be notified when any osteopathic physician:

(a) Has been removed or suspended or has had any other disciplinary action taken by her or his peers within any professional medical association, society, body, or professional standards review organization established pursuant to Pub. L. No. 92-603, s. 249F, or similarly constituted professional organization, whether or not such association, society, body, or organization is local, regional, state, national, or international in scope; or

(b) Has been disciplined, which shall include allowing an osteopathic physician to resign, by a licensed hospital or medical staff of said hospital for any act that constitutes a violation of this chapter. If a physician resigns or withdraws from privileges when such facility notifies the physician that it is conducting an investigation or inquiry regarding an act which is potentially a violation of this chapter, the facility shall complete its investigation or inquiry and shall notify the department of the physician’s resignation or withdrawal from privileges if the completed investigation or inquiry results in a finding that such act constitutes a violation of this chapter for which the facility would have disciplined the physician or allowed her or him to resign or withdraw from privileges.

Within 20 days of receipt of such notification, upon board approval, the department shall notify all hospitals and health maintenance organizations in the state of any disciplinary action which is severe enough for expulsion or resignation reported pursuant to this subsection, identifying the disciplined physician, the action taken, and the reason for such action.

(2) Any organization taking action as set forth in this section shall report such action to the department within 30 days of its initial occurrence, regardless of the pendency of appeals therefrom. The notification shall identify the disciplined physician, the action taken, and the reason for such action. The department shall investigate the occurrence upon which the report was based and determine if action by the department against the osteopathic physician is warranted. Any organization failing to report such action pursuant to this section shall be subject to a fine assessed by the department in an amount not exceeding $1,000 for the first offense and not exceeding $5,000 for any offense thereafter.

(3) Any organization taking action as set forth in this section shall, upon department subpoena, provide copies of the records concerning the action to the department. However, those records shall be used solely for the purpose of the department and the board in disciplinary proceedings. The records shall otherwise be confidential and exempt from s. 119.07(1). These records shall not be subject to discovery or introduction into evidence in any administrative or civil action.

(4) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, the department or any association, society, body, organization, hospital, hospital medical staff, or hospital disciplinary body or its agents, investigators, witnesses, or employees or any other person for any action taken without intentional fraud in carrying out the provisions of this section. However, this exemption applies only to actions taken in providing notice pursuant to this section.

History.—ss. 1, 6, ch. 79-230; ss. 2, 3, ch. 81-318; ss. 18, 27, 29, ch. 86-290; s. 15, ch. 89-374; s. 13, ch. 91-140; s. 4, ch. 91-429; s. 314, ch. 96-406; s. 1098, ch. 97-103; s. 53, ch. 98-166.



459.017 - Osteopathic physician’s consent; handwriting samples; mental or physical examinations.

459.017 Osteopathic physician’s consent; handwriting samples; mental or physical examinations.—Every osteopathic physician who accepts a license or certificate to practice osteopathic medicine in this state shall, by so accepting the license or certificate or by making and filing a renewal of licensure or certification to practice in this state, be deemed to have given her or his consent during a lawful investigation of a complaint to the following:

(1) To render a handwriting sample to an agent of the department and, further, to have waived any objections to its use as evidence against her or him.

(2) To waive the confidentiality and authorize the preparation and release of all medical reports pertaining to the mental or physical condition of the osteopathic physician herself or himself when the department has reason to believe that a violation of this chapter has occurred and when the department issues an order, based on the need for additional information, to produce such medical reports for the time period relevant to the complaint. As used in this section, the term “medical reports” means a compilation of medical treatment of the osteopathic physician herself or himself, including symptoms, diagnosis, treatment prescribed, relevant history, and progress.

(3) To waive any objection to the admissibility of the medical reports as constituting privileged communications. Such material maintained by the department shall remain confidential and exempt from s. 119.07(1) until probable cause is found and an administrative complaint issued.

History.—ss. 1, 6, ch. 79-230; ss. 2, 3, ch. 81-318; s. 20, ch. 83-329; ss. 19, 27, 29, ch. 86-290; s. 14, ch. 91-140; s. 4, ch. 91-429; s. 315, ch. 96-406; s. 1099, ch. 97-103.



459.018 - Search warrants for certain violations.

459.018 Search warrants for certain violations.—When the department has reason to believe that violations of s. 459.015(1)(t) or (u) have occurred or are occurring, its agents or other duly authorized persons may search an osteopathic physician’s place of practice for purposes of securing such evidence as may be needed for prosecution. Such evidence shall not include any medical records of patients unless pursuant to the patient’s written consent. Notwithstanding the consent of the patient, such records maintained by the department are confidential and exempt from s. 119.07(1). This section shall not limit the psychotherapist-patient privileges of s. 90.503. Prior to a search, the department shall secure a search warrant from any judge authorized by law to issue search warrants. The search warrant shall be issued upon probable cause, supported by oath or affirmation particularly describing the things to be seized. The application for the warrant shall be sworn to and subscribed, and the judge may require further testimony from witnesses, supporting affidavits, or depositions in writing to support the application. The application and supporting information, if required, must set forth the facts tending to establish the grounds of the application or probable cause that they exist. If the judge is satisfied that probable cause exists, he or she shall issue a search warrant signed by him or her with the judge’s name of office to any agent or other person duly authorized by the department to execute process, commanding the agent or person to search the place described in the warrant for the property specified. The search warrant shall be served only by the agent or person mentioned in it and by no other person except an aide of the agent or person when such agent or person is present and acting in its execution.

History.—ss. 1, 6, ch. 79-230; ss. 2, 3, ch. 81-318; ss. 20, 27, 29, ch. 86-290; s. 15, ch. 91-140; s. 4, ch. 91-429; s. 316, ch. 96-406; s. 1100, ch. 97-103; s. 118, ch. 2000-153.



459.019 - Subpoena of certain records.

459.019 Subpoena of certain records.—Notwithstanding the provisions of s. 456.057, the department may issue subpoenas duces tecum requiring the names and addresses of some or all of the patients of an osteopathic physician against whom a complaint has been filed pursuant to s. 456.073.

History.—ss. 1, 6, ch. 79-230; s. 308, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 27, 29, ch. 86-290; s. 4, ch. 91-429; s. 54, ch. 98-166; s. 112, ch. 2000-160.



459.021 - Registration of resident physicians, interns, and fellows; list of hospital employees; penalty.

459.021 Registration of resident physicians, interns, and fellows; list of hospital employees; penalty.—

(1) Any person who holds a degree of Doctor of Osteopathic Medicine from a college of osteopathic medicine recognized and approved by the American Osteopathic Association who desires to practice as a resident physician, intern, or fellow in fellowship training which leads to subspecialty board certification in this state, or any person desiring to practice as a resident physician, intern, or fellow in fellowship training in a teaching hospital in this state as defined in s. 408.07(45) or s. 395.805(2), who does not hold an active license issued under this chapter shall apply to the department to be registered, on an application provided by the department, before commencing such a training program and shall remit a fee not to exceed $300 as set by the board.

(2) Any person required to be registered under this section shall renew such registration annually and shall remit a renewal fee not to exceed $300 as set by the board. Such registration shall be terminated upon the registrant’s receipt of an active license issued under this chapter. A person may not be registered under this section for an aggregate of more than 5 years, unless additional years are approved by the board.

(3) Every hospital or teaching hospital having employed or contracted with or utilized the services of a person who holds a degree of Doctor of Osteopathic Medicine from a college of osteopathic medicine recognized and approved by the American Osteopathic Association as a resident physician, intern, or fellow in fellowship training registered under this section shall designate a person who shall furnish, on dates designated by the board, in consultation with the department, to the department a list of all such persons who have served in such hospital during the preceding 6-month period. The chief executive officer of each such hospital shall provide the executive director of the board with the name, title, and address of the person responsible for filing such reports.

(4) The registration may be revoked or the department may refuse to issue any registration for any cause which would be a ground for its revocation or refusal to issue a license to practice osteopathic medicine, as well as on the following grounds:

(a) Omission of the name of an intern, resident physician, or fellow in fellowship training from the list of employees required by subsection (3) to be furnished to the department by the hospital or teaching hospital served by the employee.

(b) Practicing osteopathic medicine outside of a bona fide hospital training program.

(5) It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any hospital or teaching hospital, and also for the superintendent, administrator, and other person or persons having administrative authority in such hospital to willfully:

(a) Employ the services in such hospital of any person listed in subsection (3), unless such person is registered with the department under the law or the holder of a license to practice osteopathic medicine under this chapter.

(b) Fail to furnish to the department the list and information required by subsection (3).

(6) Any person desiring registration pursuant to this section shall meet all the requirements of s. 459.0055, except paragraphs (1)(l) and (m).

(7) The board shall promulgate rules pursuant to ss. 120.536(1) and 120.54 as necessary to implement this section.

(8) Notwithstanding any provision of this section or s. 120.52 to the contrary, any person who is registered under this section is subject to the provisions of s. 459.015.

(9) A person registered as a resident physician under this section may in the normal course of his or her employment prescribe medicinal drugs described in schedules set out in chapter 893 when:

(a) The person prescribes such medicinal drugs through use of a Drug Enforcement Administration number issued to the hospital or teaching hospital by which the person is employed or at which the person’s services are used;

(b) The person is identified by a discrete suffix to the identification number issued to such hospital; and

(c) The use of the institutional identification number and individual suffixes conforms to the requirements of the federal Drug Enforcement Administration.

History.—ss. 1, 6, ch. 79-230; ss. 2, 3, ch. 81-318; ss. 21, 27, 29, ch. 86-290; s. 4, ch. 90-254; s. 4, ch. 91-429; s. 90, ch. 92-149; s. 30, ch. 97-264; s. 249, ch. 98-166; s. 41, ch. 2000-318; s. 7, ch. 2005-81; s. 2, ch. 2007-229; s. 2, ch. 2012-163.



459.022 - Physician assistants.

459.022 Physician assistants.—

(1) LEGISLATIVE INTENT.—

(a) The purpose of this section is to encourage more effective utilization of the skills of osteopathic physicians or groups of osteopathic physicians by enabling them to delegate health care tasks to qualified assistants when such delegation is consistent with the patient’s health and welfare.

(b) In order that maximum skills may be obtained within a minimum time period of education, a physician assistant shall be specialized to the extent that she or he can operate efficiently and effectively in the specialty areas in which she or he has been trained or is experienced.

(c) The purpose of this section is to encourage the utilization of physician assistants by osteopathic physicians and to allow for innovative development of programs for the education of physician assistants.

(2) DEFINITIONS.—As used in this section:

(a) “Approved program” means a program, formally approved by the boards, for the education of physician assistants.

(b) “Boards” means the Board of Medicine and the Board of Osteopathic Medicine.

(c) “Council” means the Council on Physician Assistants.

(d) “Trainee” means a person who is currently enrolled in an approved program.

(e) “Physician assistant” means a person who is a graduate of an approved program or its equivalent or meets standards approved by the boards and is licensed to perform medical services delegated by the supervising physician.

(f) “Supervision” means responsible supervision and control. Except in cases of emergency, supervision requires the easy availability or physical presence of the licensed physician for consultation and direction of the actions of the physician assistant. For the purposes of this definition, the term “easy availability” includes the ability to communicate by way of telecommunication. The boards shall establish rules as to what constitutes responsible supervision of the physician assistant.

(g) “Proficiency examination” means an entry-level examination approved by the boards, including, but not limited to, those examinations administered by the National Commission on Certification of Physician Assistants.

(h) “Continuing medical education” means courses recognized and approved by the boards, the American Academy of Physician Assistants, the American Medical Association, the American Osteopathic Association, or the Accreditation Council on Continuing Medical Education.

(3) PERFORMANCE OF SUPERVISING PHYSICIAN.—Each physician or group of physicians supervising a licensed physician assistant must be qualified in the medical areas in which the physician assistant is to perform and shall be individually or collectively responsible and liable for the performance and the acts and omissions of the physician assistant. A physician may not supervise more than four currently licensed physician assistants at any one time. A physician supervising a physician assistant pursuant to this section may not be required to review and cosign charts or medical records prepared by such physician assistant.

(4) PERFORMANCE OF PHYSICIAN ASSISTANTS.—

(a) The boards shall adopt, by rule, the general principles that supervising physicians must use in developing the scope of practice of a physician assistant under direct supervision and under indirect supervision. These principles shall recognize the diversity of both specialty and practice settings in which physician assistants are used.

(b) This chapter does not prevent third-party payors from reimbursing employers of physician assistants for covered services rendered by licensed physician assistants.

(c) Licensed physician assistants may not be denied clinical hospital privileges, except for cause, so long as the supervising physician is a staff member in good standing.

(d) A supervisory physician may delegate to a licensed physician assistant, pursuant to a written protocol, the authority to act according to s. 154.04(1)(c). Such delegated authority is limited to the supervising physician’s practice in connection with a county health department as defined and established pursuant to chapter 154. The boards shall adopt rules governing the supervision of physician assistants by physicians in county health departments.

(e) A supervising physician may delegate to a fully licensed physician assistant the authority to prescribe or dispense any medication used in the supervising physician’s practice unless such medication is listed on the formulary created pursuant to s. 458.347. A fully licensed physician assistant may only prescribe or dispense such medication under the following circumstances:

1. A physician assistant must clearly identify to the patient that she or he is a physician assistant and must inform the patient that the patient has the right to see the physician before a prescription is prescribed or dispensed by the physician assistant.

2. The supervising physician must notify the department of her or his intent to delegate, on a department-approved form, before delegating such authority and of any change in prescriptive privileges of the physician assistant. Authority to dispense may be delegated only by a supervising physician who is registered as a dispensing practitioner in compliance with s. 465.0276.

13. The physician assistant must complete a minimum of 10 continuing medical education hours in the specialty practice in which the physician assistant has prescriptive privileges with each licensure renewal.

4. The department may issue a prescriber number to the physician assistant granting authority for the prescribing of medicinal drugs authorized within this paragraph upon completion of the requirements of this paragraph. The physician assistant is 2not required to independently register pursuant to s. 465.0276.

5. The prescription may be in paper or electronic form but must comply with ss. 456.0392(1) and 456.42(1) and chapter 499 and must contain, in addition to the supervising physician’s name, address, and telephone number, the physician assistant’s prescriber number. Unless it is a drug or drug sample dispensed by the physician assistant, the prescription must be filled in a pharmacy permitted under chapter 465, and must be dispensed in that pharmacy by a pharmacist licensed under chapter 465. The inclusion of the prescriber number creates a presumption that the physician assistant is authorized to prescribe the medicinal drug and the prescription is valid.

6. The physician assistant must note the prescription or dispensing of medication in the appropriate medical record.

(f) A supervisory physician may delegate to a licensed physician assistant the authority to, and the licensed physician assistant acting under the direction of the supervisory physician may, order any medication for administration to the supervisory physician’s patient in a facility licensed under chapter 395 or part II of chapter 400, notwithstanding any provisions in chapter 465 or chapter 893 which may prohibit this delegation.

(g) A licensed physician assistant may perform services delegated by the supervising physician in the physician assistant’s practice in accordance with his or her education and training unless expressly prohibited under this chapter, chapter 458, or rules adopted under this chapter or chapter 458.

(5) PERFORMANCE BY TRAINEES.—Notwithstanding any other law, a trainee may perform medical services when such services are rendered within the scope of an approved program.

(6) PROGRAM APPROVAL.—

(a) The boards shall approve programs, based on recommendations by the council, for the education and training of physician assistants which meet standards established by rule of the boards. The council may recommend only those physician assistant programs that hold full accreditation or provisional accreditation from the Commission on Accreditation of Allied Health Programs or its successor organization.

(b) The boards shall adopt and publish standards to ensure that such programs operate in a manner that does not endanger the health or welfare of the patients who receive services within the scope of the programs. The boards shall review the quality of the curricula, faculties, and facilities of such programs and take whatever other action is necessary to determine that the purposes of this section are being met.

(7) PHYSICIAN ASSISTANT LICENSURE.—

(a) Any person desiring to be licensed as a physician assistant must apply to the department. The department shall issue a license to any person certified by the council as having met the following requirements:

1. Is at least 18 years of age.

2. Has satisfactorily passed a proficiency examination by an acceptable score established by the National Commission on Certification of Physician Assistants. If an applicant does not hold a current certificate issued by the National Commission on Certification of Physician Assistants and has not actively practiced as a physician assistant within the immediately preceding 4 years, the applicant must retake and successfully complete the entry-level examination of the National Commission on Certification of Physician Assistants to be eligible for licensure.

3. Has completed the application form and remitted an application fee not to exceed $300 as set by the boards. An application for licensure made by a physician assistant must include:

a. A certificate of completion of a physician assistant training program specified in subsection (6).

b. Acknowledgment of any prior felony convictions.

c. Acknowledgment of any previous revocation or denial of licensure or certification in any state.

d. A copy of course transcripts and a copy of the course description from a physician assistant training program describing course content in pharmacotherapy, if the applicant wishes to apply for prescribing authority. These documents must meet the evidence requirements for prescribing authority.

(b) The licensure must be renewed biennially. Each renewal must include:

1. A renewal fee not to exceed $500 as set by the boards.

2. Acknowledgment of no felony convictions in the previous 2 years.

(c) Each licensed physician assistant shall biennially complete 100 hours of continuing medical education or shall hold a current certificate issued by the National Commission on Certification of Physician Assistants.

(d) Upon employment as a physician assistant, a licensed physician assistant must notify the department in writing within 30 days after such employment or after any subsequent changes in the supervising physician. The notification must include the full name, Florida medical license number, specialty, and address of the supervising physician.

(e) Notwithstanding subparagraph (a)2., the department may grant to a recent graduate of an approved program, as specified in subsection (6), a temporary license to expire upon receipt of scores of the proficiency examination administered by the National Commission on Certification of Physician Assistants. Between meetings of the council, the department may grant a temporary license to practice to physician assistant applicants based on the completion of all temporary licensure requirements. All such administratively issued licenses shall be reviewed and acted on at the next regular meeting of the council. The recent graduate may be licensed prior to employment, but must comply with paragraph (d). An applicant who has passed the proficiency examination may be granted permanent licensure. An applicant failing the proficiency examination is no longer temporarily licensed, but may reapply for a 1-year extension of temporary licensure. An applicant may not be granted more than two temporary licenses and may not be licensed as a physician assistant until she or he passes the examination administered by the National Commission on Certification of Physician Assistants. As prescribed by board rule, the council may require an applicant who does not pass the licensing examination after five or more attempts to complete additional remedial education or training. The council shall prescribe the additional requirements in a manner that permits the applicant to complete the requirements and be reexamined within 2 years after the date the applicant petitions the council to retake the examination a sixth or subsequent time.

(f) The Board of Osteopathic Medicine may impose any of the penalties authorized under ss. 456.072 and 459.015(2) upon a physician assistant if the physician assistant or the supervising physician has been found guilty of or is being investigated for any act that constitutes a violation of this chapter or chapter 456.

(g) An application or other documentation required to be submitted to the department under this subsection may be submitted electronically.

(8) DELEGATION OF POWERS AND DUTIES.—The boards may delegate such powers and duties to the council as they may deem proper.

(9) COUNCIL ON PHYSICIAN ASSISTANTS.—The Council on Physician Assistants is created within the department.

(a) The council shall consist of five members appointed as follows:

1. The chairperson of the Board of Medicine shall appoint three members who are physicians and members of the Board of Medicine. One of the physicians must supervise a physician assistant in the physician’s practice.

2. The chairperson of the Board of Osteopathic Medicine shall appoint one member who is a physician and a member of the Board of Osteopathic Medicine.

3. The State Surgeon General or her or his designee shall appoint a fully licensed physician assistant licensed under chapter 458 or this chapter.

(b) Two of the members appointed to the council must be physicians who supervise physician assistants in their practice. Members shall be appointed to terms of 4 years, except that of the initial appointments, two members shall be appointed to terms of 2 years, two members shall be appointed to terms of 3 years, and one member shall be appointed to a term of 4 years, as established by rule of the boards. Council members may not serve more than two consecutive terms. The council shall annually elect a chairperson from among its members.

(c) The council shall:

1. Recommend to the department the licensure of physician assistants.

2. Develop all rules regulating the use of physician assistants by physicians under chapter 458 and this chapter, except for rules relating to the formulary developed under s. 458.347. The council shall also develop rules to ensure that the continuity of supervision is maintained in each practice setting. The boards shall consider adopting a proposed rule developed by the council at the regularly scheduled meeting immediately following the submission of the proposed rule by the council. A proposed rule submitted by the council may not be adopted by either board unless both boards have accepted and approved the identical language contained in the proposed rule. The language of all proposed rules submitted by the council must be approved by both boards pursuant to each respective board’s guidelines and standards regarding the adoption of proposed rules. If either board rejects the council’s proposed rule, that board must specify its objection to the council with particularity and include any recommendations it may have for the modification of the proposed rule.

3. Make recommendations to the boards regarding all matters relating to physician assistants.

4. Address concerns and problems of practicing physician assistants in order to improve safety in the clinical practices of licensed physician assistants.

(d) When the council finds that an applicant for licensure has failed to meet, to the council’s satisfaction, each of the requirements for licensure set forth in this section, the council may enter an order to:

1. Refuse to certify the applicant for licensure;

2. Approve the applicant for licensure with restrictions on the scope of practice or license; or

3. Approve the applicant for conditional licensure. Such conditions may include placement of the licensee on probation for a period of time and subject to such conditions as the council may specify, including but not limited to, requiring the licensee to undergo treatment, to attend continuing education courses, to work under the direct supervision of a physician licensed in this state, or to take corrective action.

(10) INACTIVE AND DELINQUENT STATUS.—A license on inactive or delinquent status may be reactivated only as provided in s. 456.036.

(11) PENALTY.—Any person who has not been licensed by the council and approved by the department and who holds herself or himself out as a physician assistant or who uses any other term in indicating or implying that she or he is a physician assistant commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.084 or by a fine not exceeding $5,000.

(12) DENIAL, SUSPENSION, OR REVOCATION OF LICENSURE.—The boards may deny, suspend, or revoke a physician assistant license if a board determines that the physician assistant has violated this chapter.

(13) RULES.—The boards shall adopt rules to implement this section, including rules detailing the contents of the application for licensure and notification pursuant to subsection (7) and rules to ensure both the continued competency of physician assistants and the proper utilization of them by physicians or groups of physicians.

(14) EXISTING PROGRAMS.—This section does not eliminate or supersede existing laws relating to other paramedical professions or services and is supplemental to all such existing laws relating to the licensure and practice of paramedical professions.

(15) LIABILITY.—Each supervising physician using a physician assistant is liable for any acts or omissions of the physician assistant acting under the physician’s supervision and control.

(16) LEGAL SERVICES.—Legal services shall be provided to the council pursuant to s. 456.009(1).

(17) FEES.—The department shall allocate the fees collected under this section to the council.

History.—ss. 1, 6, ch. 79-230; s. 309, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 22, 27, 29, 31, ch. 86-290; s. 37, ch. 88-1; s. 16, ch. 88-277; s. 5, ch. 88-361; s. 28, ch. 89-162; s. 3, ch. 91-22; ss. 4, 5, ch. 91-429; s. 4, ch. 92-22; s. 91, ch. 92-149; s. 112, ch. 94-218; s. 2, ch. 95-231; s. 2, ch. 96-197; s. 224, ch. 97-101; s. 1101, ch. 97-103; s. 35, ch. 97-264; s. 7, ch. 98-49; s. 55, ch. 98-166; s. 156, ch. 99-251; s. 113, ch. 2000-160; ss. 27, 43, ch. 2000-318; s. 2, ch. 2001-100; ss. 26, 56, ch. 2001-277; s. 2, ch. 2007-155; s. 78, ch. 2008-6; s. 4, ch. 2009-177; s. 3, ch. 2010-55; s. 2, ch. 2012-170; s. 2, ch. 2013-127; s. 2, ch. 2016-125; s. 3, ch. 2016-145; ss. 22, 24, ch. 2016-224; s. 18, ch. 2016-230.

1Note.—As amended by s. 18, ch. 2016-230. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Subparagraph (4)(e)3. was also amended by s. 2, ch. 2016-125, and that version reads:

3. The physician assistant must acknowledge with the department that she or he has completed a minimum of 10 continuing medical education hours in the specialty practice in which the physician assistant has prescriptive privileges with each licensure renewal application.

2Note.—The word “be” following the word “not” was deleted by the editors.



459.023 - Anesthesiologist assistants.

459.023 Anesthesiologist assistants.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Anesthesiologist” means an osteopathic physician who holds an active, unrestricted license; who has successfully completed an anesthesiology training program approved by the Accreditation Council on Graduate Medical Education, or its equivalent, or the American Osteopathic Association; and who is certified by the American Osteopathic Board of Anesthesiology or is eligible to take that board’s examination, is certified by the American Board of Anesthesiology or is eligible to take that board’s examination, or is certified by the Board of Certification in Anesthesiology affiliated with the American Association of Physician Specialists.

(b) “Anesthesiologist assistant” means a graduate of an approved program who is licensed to perform medical services delegated and directly supervised by a supervising anesthesiologist.

(c) “Anesthesiology” means the practice of medicine that specializes in the relief of pain during and after surgical procedures and childbirth, during certain chronic disease processes, and during resuscitation and critical care of patients in the operating room and intensive care environments.

(d) “Approved program” means a program for the education and training of anesthesiologist assistants which has been approved by the boards as provided in subsection (5).

(e) “Boards” means the Board of Medicine and the Board of Osteopathic Medicine.

(f) “Continuing medical education” means courses recognized and approved by the boards, the American Academy of Physician Assistants, the American Medical Association, the American Osteopathic Association, the American Academy of Anesthesiologist Assistants, the American Society of Anesthesiologists, or the Accreditation Council on Continuing Medical Education.

(g) “Direct supervision” means the onsite, personal supervision by an anesthesiologist who is present in the office when the procedure is being performed in that office, or is present in the surgical or obstetrical suite when the procedure is being performed in that surgical or obstetrical suite and who is in all instances immediately available to provide assistance and direction to the anesthesiologist assistant while anesthesia services are being performed.

(h) “Proficiency examination” means an entry-level examination approved by the boards, including examinations administered by the National Commission on Certification of Anesthesiologist Assistants.

(i) “Trainee” means a person who is currently enrolled in an approved program.

(2) PERFORMANCE OF SUPERVISING ANESTHESIOLOGIST.—

(a) An anesthesiologist who directly supervises an anesthesiologist assistant must be qualified in the medical areas in which the anesthesiologist assistant performs and is liable for the performance of the anesthesiologist assistant. An anesthesiologist may only supervise two anesthesiologist assistants at the same time. The board may, by rule, allow an anesthesiologist to supervise up to four anesthesiologist assistants, after July 1, 2008.

(b) An anesthesiologist or group of anesthesiologists must, upon establishing a supervisory relationship with an anesthesiologist assistant, file with the board a written protocol that includes, at a minimum:

1. The name, address, and license number of the anesthesiologist assistant.

2. The name, address, license number, and federal Drug Enforcement Administration number of each physician who will be supervising the anesthesiologist assistant.

3. The address of the anesthesiologist assistant’s primary practice location and the address of any other locations where the anesthesiologist assistant may practice.

4. The date the protocol was developed and the dates of all revisions.

5. The signatures of the anesthesiologist assistant and all supervising physicians.

6. The duties and functions of the anesthesiologist assistant.

7. The conditions or procedures that require the personal provision of care by an anesthesiologist.

8. The procedures to be followed in the event of an anesthetic emergency.

The protocol must be on file with the board before the anesthesiologist assistant may practice with the anesthesiologist or group. An anesthesiologist assistant may not practice unless a written protocol has been filed for that anesthesiologist assistant in accordance with this paragraph, and the anesthesiologist assistant may only practice under the direct supervision of an anesthesiologist who has signed the protocol. The protocol must be updated biennially.

(3) PERFORMANCE OF ANESTHESIOLOGIST ASSISTANTS.—

(a) An anesthesiologist assistant may assist an anesthesiologist in developing and implementing an anesthesia care plan for a patient. In providing assistance to an anesthesiologist, an anesthesiologist assistant may perform duties established by rule by the board in any of the following functions that are included in the anesthesiologist assistant’s protocol while under the direct supervision of an anesthesiologist:

1. Obtain a comprehensive patient history and present the history to the supervising anesthesiologist.

2. Pretest and calibrate anesthesia delivery systems and monitor, obtain, and interpret information from the systems and monitors.

3. Assist the supervising anesthesiologist with the implementation of medically accepted monitoring techniques.

4. Establish basic and advanced airway interventions, including intubation of the trachea and performing ventilatory support.

5. Administer intermittent vasoactive drugs and start and adjust vasoactive infusions.

6. Administer anesthetic drugs, adjuvant drugs, and accessory drugs.

7. Assist the supervising anesthesiologist with the performance of epidural anesthetic procedures and spinal anesthetic procedures.

8. Administer blood, blood products, and supportive fluids.

9. Support life functions during anesthesia health care, including induction and intubation procedures, the use of appropriate mechanical supportive devices, and the management of fluid, electrolyte, and blood component balances.

10. Recognize and take appropriate corrective action for abnormal patient responses to anesthesia, adjunctive medication, or other forms of therapy.

11. Participate in management of the patient while in the postanesthesia recovery area, including the administration of any supporting fluids or drugs.

12. Place special peripheral and central venous and arterial lines for blood sampling and monitoring as appropriate.

(b) Nothing in this section or chapter prevents third-party payors from reimbursing employers of anesthesiologist assistants for covered services rendered by such anesthesiologist assistants.

(c) An anesthesiologist assistant must clearly convey to the patient that she or he is an anesthesiologist assistant.

(d) An anesthesiologist assistant may perform anesthesia tasks and services within the framework of a written practice protocol developed between the supervising anesthesiologist and the anesthesiologist assistant.

(e) An anesthesiologist assistant may not prescribe, order, or compound any controlled substance, legend drug, or medical device, nor may an anesthesiologist assistant dispense sample drugs to patients. Nothing in this paragraph prohibits an anesthesiologist assistant from administering legend drugs or controlled substances; intravenous drugs, fluids, or blood products; or inhalation or other anesthetic agents to patients which are ordered by the supervising anesthesiologist and administered while under the direct supervision of the supervising anesthesiologist.

(4) PERFORMANCE BY TRAINEES.—The practice of a trainee is exempt from the requirements of this chapter while the trainee is performing assigned tasks as a trainee in conjunction with an approved program. Before providing anesthesia services, including the administration of anesthesia in conjunction with the requirements of an approved program, the trainee must clearly convey to the patient that he or she is a trainee.

(5) PROGRAM APPROVAL.—The boards shall approve programs for the education and training of anesthesiologist assistants which meet standards established by board rules. The board may recommend only those anesthesiologist assistant training programs that hold full accreditation or provisional accreditation from the Commission on Accreditation of Allied Health Education Programs.

(6) ANESTHESIOLOGIST ASSISTANT LICENSURE.—

(a) Any person desiring to be licensed as an anesthesiologist assistant must apply to the department. The department shall issue a license to any person certified by the board to:

1. Be at least 18 years of age.

2. Have satisfactorily passed a proficiency examination with a score established by the National Commission on Certification of Anesthesiologist Assistants.

3. Be certified in advanced cardiac life support.

4. Have completed the application form and remitted an application fee, not to exceed $1,000, as set by the boards. An application must include:

a. A certificate of completion of an approved graduate level program.

b. A sworn statement of any prior felony convictions.

c. A sworn statement of any prior discipline or denial of licensure or certification in any state.

d. Two letters of recommendation from anesthesiologists.

(b) A license must be renewed biennially. Each renewal must include:

1. A renewal fee, not to exceed $1,000, as set by the boards.

2. A sworn statement of no felony convictions in the immediately preceding 2 years.

(c) Each licensed anesthesiologist assistant must biennially complete 40 hours of continuing medical education or hold a current certificate issued by the National Commission on Certification of Anesthesiologist Assistants or its successor.

(d) An anesthesiologist assistant must notify the department in writing within 30 days after obtaining employment that requires a license under this chapter and after any subsequent change in her or his supervising anesthesiologist. The notification must include the full name, license number, specialty, and address of the supervising anesthesiologist. Submission of a copy of the required protocol by the anesthesiologist assistant satisfies this requirement.

(e) The Board of Osteopathic Medicine may impose upon an anesthesiologist assistant any penalty specified in s. 456.072 or s. 459.015(2) if the anesthesiologist assistant or the supervising anesthesiologist is found guilty of or is investigated for an act that constitutes a violation of this chapter or chapter 456.

(7) ANESTHESIOLOGIST AND ANESTHESIOLOGIST ASSISTANT TO ADVISE THE BOARD.—

(a) The chairperson of the board may appoint an anesthesiologist and an anesthesiologist assistant to advise the board as to the adoption of rules for the licensure of anesthesiologist assistants. The board may use a committee structure that is most practicable in order to receive any recommendations to the board regarding rules and all matters relating to anesthesiologist assistants, including, but not limited to, recommendations to improve safety in the clinical practices of licensed anesthesiologist assistants.

(b) In addition to its other duties and responsibilities as prescribed by law, the board shall:

1. Recommend to the department the licensure of anesthesiologist assistants.

2. Develop all rules regulating the use of anesthesiologist assistants by qualified anesthesiologists under this chapter and chapter 458, except for rules relating to the formulary developed under s. 458.347(4)(f). The board shall also develop rules to ensure that the continuity of supervision is maintained in each practice setting. The boards shall consider adopting a proposed rule at the regularly scheduled meeting immediately following the submission of the proposed rule. A proposed rule may not be adopted by either board unless both boards have accepted and approved the identical language contained in the proposed rule. The language of all proposed rules must be approved by both boards pursuant to each respective board’s guidelines and standards regarding the adoption of proposed rules.

3. Address concerns and problems of practicing anesthesiologist assistants to improve safety in the clinical practices of licensed anesthesiologist assistants.

(c) When the board finds that an applicant for licensure has failed to meet, to the board’s satisfaction, each of the requirements for licensure set forth in this section, the board may enter an order to:

1. Refuse to certify the applicant for licensure;

2. Approve the applicant for licensure with restrictions on the scope of practice or license; or

3. Approve the applicant for conditional licensure. Such conditions may include placement of the licensee on probation for a period of time and subject to such conditions as the board specifies, including, but not limited to, requiring the licensee to undergo treatment, to attend continuing education courses, or to take corrective action.

(8) PENALTY.—A person who falsely holds herself or himself out as an anesthesiologist assistant commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(9) DENIAL, SUSPENSION, OR REVOCATION OF LICENSURE.—The boards may deny, suspend, or revoke the license of an anesthesiologist assistant who the board determines has violated any provision of this section or chapter or any rule adopted pursuant thereto.

(10) RULES.—The boards shall adopt rules to administer this section.

(11) LIABILITY.—A supervising anesthesiologist is liable for any act or omission of an anesthesiologist assistant acting under the anesthesiologist’s supervision and control and shall comply with the financial responsibility requirements of this chapter and chapter 456, as applicable.

(12) FEES.—The department shall allocate the fees collected under this section to the board.

History.—s. 5, ch. 2004-303; s. 4, ch. 2005-4; s. 24, ch. 2016-224.



459.025 - Formal supervisory relationships, standing orders, and established protocols; notice; standards.

459.025 Formal supervisory relationships, standing orders, and established protocols; notice; standards.—

(1) NOTICE.—

(a) When an osteopathic physician enters into a formal supervisory relationship or standing orders with an emergency medical technician or paramedic licensed pursuant to s. 401.27, which relationship or orders contemplate the performance of medical acts, or when an osteopathic physician enters into an established protocol with an advanced registered nurse practitioner, which protocol contemplates the performance of medical acts or acts set forth in s. 464.012(3) and (4), the osteopathic physician shall submit notice to the board. The notice must contain a statement in substantially the following form:

I,   (name and professional license number of osteopathic physician)  , of   (address of osteopathic physician)   have hereby entered into a formal supervisory relationship, standing orders, or an established protocol with   (number of persons)   emergency medical technician(s),   (number of persons)   paramedic(s), or   (number of persons)   advanced registered nurse practitioner(s).

(b) Notice shall be filed within 30 days after entering into the relationship, orders, or protocol. Notice also shall be provided within 30 days after the osteopathic physician has terminated any such relationship, orders, or protocol.

(2) PROTOCOLS REQUIRING DIRECT SUPERVISION.—All protocols relating to electrolysis or electrology using laser or light-based hair removal or reduction by persons other than osteopathic physicians licensed under this chapter or chapter 458 shall require the person performing such service to be appropriately trained and to work only under the direct supervision and responsibility of an osteopathic physician licensed under this chapter or chapter 458.

(3) SUPERVISORY RELATIONSHIPS IN MEDICAL OFFICE SETTINGS.—An osteopathic physician who supervises an advanced registered nurse practitioner or physician assistant at a medical office other than the osteopathic physician’s primary practice location, where the advanced registered nurse practitioner or physician assistant is not under the onsite supervision of a supervising osteopathic physician, must comply with the standards set forth in this subsection. For the purpose of this subsection, an osteopathic physician’s “primary practice location” means the address reflected on the physician’s profile published pursuant to s. 456.041.

(a) An osteopathic physician who is engaged in providing primary health care services may not supervise more than four offices in addition to the osteopathic physician’s primary practice location. For the purpose of this subsection, “primary health care” means health care services that are commonly provided to patients without referral from another practitioner, including obstetrical and gynecological services, and excludes practices providing primarily dermatologic and skin care services, which include aesthetic skin care services.

(b) An osteopathic physician who is engaged in providing specialty health care services may not supervise more than two offices in addition to the osteopathic physician’s primary practice location. For the purpose of this subsection, “specialty health care” means health care services that are commonly provided to patients with a referral from another practitioner and excludes practices providing primarily dermatologic and skin care services, which include aesthetic skin care services.

(c) An osteopathic physician who supervises an advanced registered nurse practitioner or physician assistant at a medical office other than the osteopathic physician’s primary practice location, where the advanced registered nurse practitioner or physician assistant is not under the onsite supervision of a supervising osteopathic physician and the services offered at the office are primarily dermatologic or skin care services, which include aesthetic skin care services other than plastic surgery, must comply with the standards listed in subparagraphs 1.-4. Notwithstanding s. 459.022(4)(e)6., an osteopathic physician supervising a physician assistant pursuant to this paragraph may not be required to review and cosign charts or medical records prepared by such physician assistant.

1. The osteopathic physician shall submit to the Board of Osteopathic Medicine the addresses of all offices where he or she is supervising or has a protocol with an advanced registered nurse practitioner or a physician’s assistant which are not the osteopathic physician’s primary practice location.

2. The osteopathic physician must be board certified or board eligible in dermatology or plastic surgery as recognized by the Board of Osteopathic Medicine pursuant to s. 459.0152.

3. All such offices that are not the osteopathic physician’s primary place of practice must be within 25 miles of the osteopathic physician’s primary place of practice or in a county that is contiguous to the county of the osteopathic physician’s primary place of practice. However, the distance between any of the offices may not exceed 75 miles.

4. The osteopathic physician may supervise only one office other than the osteopathic physician’s primary place of practice except that until July 1, 2011, the osteopathic physician may supervise up to two medical offices other than the osteopathic physician’s primary place of practice if the addresses of the offices are submitted to the Board of Osteopathic Medicine before July 1, 2006. Effective July 1, 2011, the osteopathic physician may supervise only one office other than the osteopathic physician’s primary place of practice, regardless of when the addresses of the offices were submitted to the Board of Osteopathic Medicine.

(d) An osteopathic physician who supervises an office in addition to the osteopathic physician’s primary practice location must conspicuously post in each of the osteopathic physician’s offices a current schedule of the regular hours when the osteopathic physician is present in that office and the hours when the office is open while the osteopathic physician is not present.

(e) This subsection does not apply to health care services provided in facilities licensed under chapter 395 or in conjunction with a college of medicine or college of nursing or an accredited graduate medical or nursing education program; offices where the only service being performed is hair removal by an advanced registered nurse practitioner or physician assistant; not-for-profit, family-planning clinics that are not licensed pursuant to chapter 390; rural and federally qualified health centers; health care services provided in a nursing home licensed under part II of chapter 400, an assisted living facility licensed under part I of chapter 429, a continuing care facility licensed under chapter 651, or a retirement community consisting of independent living units and either a licensed nursing home or assisted living facility; anesthesia services provided in accordance with law; health care services provided in a designated rural health clinic; health care services provided to persons enrolled in a program designed to maintain elderly persons and persons with disabilities in a home or community-based setting; university primary care student health centers; school health clinics; or health care services provided in federal, state, or local government facilities.

(4) REQUIREMENTS FOR NOTICE AND REVIEW.—Upon initial referral of a patient by another practitioner, the osteopathic physician receiving the referral must ensure that the patient is informed of the type of license held by the osteopathic physician and the type of license held by any other practitioner who will be providing services to the patient. When scheduling the initial examination or consultation following such referral, the patient may decide to see the osteopathic physician or any other licensed practitioner supervised by the osteopathic physician and, before the initial examination or consultation, shall sign a form indicating the patient’s choice of practitioner. The supervising osteopathic physician must review the medical record of the initial examination or consultation and ensure that a written report of the initial examination or consultation is furnished to the referring practitioner within 10 business days following the completion of the initial examination or consultation.

(5) LIMITATION ON RULEMAKING.—This section is self-executing and does not require or provide authority for additional rulemaking.

History.—s. 7, ch. 2006-251; s. 114, ch. 2007-5; s. 8, ch. 2007-167; s. 8, ch. 2010-37; s. 4, ch. 2010-55; s. 4, ch. 2012-170; ss. 21, 26, ch. 2016-224.



459.026 - Reports of adverse incidents in office practice settings.

459.026 Reports of adverse incidents in office practice settings.—

(1) Any adverse incident that occurs on or after January 1, 2000, in any office maintained by an osteopathic physician for the practice of osteopathic medicine which is not licensed under chapter 395 must be reported to the department in accordance with the provisions of this section.

(2) Any osteopathic physician or other licensee under this chapter practicing in this state must notify the department if the osteopathic physician or licensee was involved in an adverse incident that occurred on or after January 1, 2000, in any office maintained by an osteopathic physician for the practice of osteopathic medicine which is not licensed under chapter 395.

(3) The required notification to the department must be submitted in writing by certified mail and postmarked within 15 days after the occurrence of the adverse incident.

(4) For purposes of notification to the department pursuant to this section, the term “adverse incident” means an event over which the physician or licensee could exercise control and which is associated in whole or in part with a medical intervention, rather than the condition for which such intervention occurred, and which results in the following patient injuries:

(a) The death of a patient.

(b) Brain or spinal damage to a patient.

(c) The performance of a surgical procedure on the wrong patient.

(d)1. The performance of a wrong-site surgical procedure;

2. The performance of a wrong surgical procedure; or

3. The surgical repair of damage to a patient resulting from a planned surgical procedure where the damage is not a recognized specific risk as disclosed to the patient and documented through the informed-consent process

if it results in: death; brain or spinal damage; permanent disfigurement not to include the incision scar; fracture or dislocation of bones or joints; a limitation of neurological, physical, or sensory function; or any condition that required the transfer of the patient.

(e) A procedure to remove unplanned foreign objects remaining from a surgical procedure.

(f) Any condition that required the transfer of a patient to a hospital licensed under chapter 395 from an ambulatory surgical center licensed under chapter 395 or any facility or any office maintained by a physician for the practice of medicine which is not licensed under chapter 395.

(5) The department shall review each incident and determine whether it potentially involved conduct by a health care professional who is subject to disciplinary action, in which case s. 456.073 applies. Disciplinary action, if any, shall be taken by the board under which the health care professional is licensed.

(6)(a) The board shall adopt rules establishing a standard informed consent form that sets forth the recognized specific risks related to cataract surgery. The board must propose such rules within 90 days after the effective date of this subsection.

(b) Before formally proposing the rule, the board must consider information from physicians licensed under chapter 458 or this chapter regarding recognized specific risks related to cataract surgery and the standard informed consent forms adopted for use in the medical field by other states.

(c) A patient’s informed consent is not executed until the patient, or a person authorized by the patient to give consent, and a competent witness sign the form adopted by the board.

(d) An incident resulting from recognized specific risks described in the signed consent form is not considered an adverse incident for purposes of s. 395.0197 and this section.

(e) In a civil action or administrative proceeding against a physician based on his or her alleged failure to properly disclose the risks of cataract surgery, a patient’s informed consent executed as provided in paragraph (c) on the form adopted by the board is admissible as evidence and creates a rebuttable presumption that the physician properly disclosed the risks.

(7) The board may adopt rules to administer this section.

History.—s. 198, ch. 99-397; s. 114, ch. 2000-160; s. 8, ch. 2011-233.






Chapter 460 - CHIROPRACTIC MEDICINE

460.401 - Legislative findings; intent.

460.401 Legislative findings; intent.—The sole legislative purpose for enacting this chapter is to ensure that every chiropractic physician practicing in this state meets minimum requirements for safe practice. It is the legislative intent that chiropractic physicians who fall below minimum competency or who otherwise present a danger to the public health be prohibited from practicing in this state.

History.—ss. 1, 7, ch. 79-211; ss. 2, 3, ch. 81-318; ss. 1, 17, 18, ch. 86-285; s. 4, ch. 91-429.



460.402 - Exceptions.

460.402 Exceptions.—The provisions of this chapter shall not apply to:

(1) Other duly licensed health care practitioners acting within their authorized scope of practice.

(2) Any person furnishing medical assistance in case of an emergency.

(3) The domestic administration of recognized family remedies.

(4) The practice of the religious tenets of any church.

(5) Any massage therapist acting within her or his scope of practice authorized in chapter 480.

(6) A chiropractic student enrolled in a chiropractic college accredited by the Council on Chiropractic Education and participating in either:

(a) A community-based internship under the direct supervision of a doctor of chiropractic medicine who is credentialed as an adjunct faculty member of a chiropractic college in which the student is enrolled; or

(b) A chiropractic college clinical internship under the direct supervision of a doctor of chiropractic medicine who is a full-time, part-time, or adjunct faculty member of a chiropractic college located in this state and accredited by the Council on Chiropractic Education and who holds a current, active Florida chiropractor’s license.

(7) A chiropractic physician who holds an active license in another state, the District of Columbia, or a possession or territory of the United States and is performing chiropractic procedures or demonstrating equipment or supplies for educational purposes at a board-approved continuing education program.

History.—ss. 1, 7, ch. 79-211; ss. 2, 3, ch. 81-318; ss. 17, 18, ch. 86-285; s. 63, ch. 89-374; s. 5, ch. 90-25; s. 4, ch. 91-429; s. 219, ch. 97-103; s. 104, ch. 99-397; s. 2, ch. 2005-262; s. 19, ch. 2016-230.



460.403 - Definitions.

460.403 Definitions.—As used in this chapter, the term:

(1) “Approved program” means a program for the education of certified chiropractic physician’s assistants, which program has been formally approved by the board.

(2) “Board” means the Board of Chiropractic Medicine.

(3) “Certified chiropractic physician’s assistant” means a person who is a graduate of an approved program or its equivalent and is approved by the department to perform chiropractic services under the indirect supervision of a chiropractic physician or group of physicians certified by the board to supervise such assistant. An approved chiropractic physician or group of physicians may indirectly supervise more than one certified chiropractic physician’s assistant.

(4)(a) “Community-based internship” means a program in which a student enrolled in the last year of a chiropractic college accredited by the Council on Chiropractic Education is approved to obtain required pregraduation clinical experience in a chiropractic clinic or practice under the direct supervision of a doctor of chiropractic medicine approved as an adjunct faculty member of the chiropractic college in which the student is enrolled, according to the teaching protocols for the clinical practice requirements of the college.

(b) “Chiropractic college clinical internship” means a program in which a student enrolled in a chiropractic college located in this state and accredited by the Council on Chiropractic Education obtains clinical experience pursuant to the chiropractic college’s curriculum in a classroom or chiropractic clinic operated by the chiropractic college, according to the teaching protocols for the clinical practice requirements of the college.

(5) “Chiropractic physician” means any person licensed to practice chiropractic medicine pursuant to this chapter.

(6) “Department” means the Department of Health.

(7) “Direct supervision” means responsible supervision and control, with the licensed chiropractic physician assuming legal liability for the services rendered by a registered chiropractic assistant or a chiropractic student enrolled in a community-based intern program. Except in cases of emergency, direct supervision shall require the physical presence of the licensed chiropractic physician for consultation and direction of the actions of the registered chiropractic assistant or a chiropractic student enrolled in a community-based intern program. The board shall further establish rules as to what constitutes responsible direct supervision of a registered chiropractic assistant.

(8) “Indirect supervision” means responsible supervision and control, with the licensed chiropractic physician assuming legal liability for the services rendered by a certified chiropractic physician’s assistant. Except in cases of emergency, indirect supervision shall require the easy availability or physical presence of the licensed chiropractic physician for consultation and direction of the actions of the certified chiropractic physician’s assistant. The board shall further establish rules as to what constitutes responsible indirect supervision of the certified chiropractic physician’s assistant.

(9)(a) “Practice of chiropractic medicine” means a noncombative principle and practice consisting of the science, philosophy, and art of the adjustment, manipulation, and treatment of the human body in which vertebral subluxations and other malpositioned articulations and structures that are interfering with the normal generation, transmission, and expression of nerve impulse between the brain, organs, and tissue cells of the body, thereby causing disease, are adjusted, manipulated, or treated, thus restoring the normal flow of nerve impulse which produces normal function and consequent health by chiropractic physicians using specific chiropractic adjustment or manipulation techniques taught in chiropractic colleges accredited by the Council on Chiropractic Education. No person other than a licensed chiropractic physician may render chiropractic services, chiropractic adjustments, or chiropractic manipulations.

(b) Any chiropractic physician who has complied with the provisions of this chapter may examine, analyze, and diagnose the human living body and its diseases by the use of any physical, chemical, electrical, or thermal method; use the X ray for diagnosing; phlebotomize; and use any other general method of examination for diagnosis and analysis taught in any school of chiropractic.

(c)1. Chiropractic physicians may adjust, manipulate, or treat the human body by manual, mechanical, electrical, or natural methods; by the use of physical means or physiotherapy, including light, heat, water, or exercise; by the use of acupuncture; or by the administration of foods, food concentrates, food extracts, and items for which a prescription is not required and may apply first aid and hygiene, but chiropractic physicians are expressly prohibited from prescribing or administering to any person any legend drug except as authorized under subparagraph 2., from performing any surgery except as stated herein, or from practicing obstetrics.

2. Notwithstanding the prohibition against prescribing and administering legend drugs under subparagraph 1. or s. 499.83(2)(c), pursuant to board rule chiropractic physicians may order, store, and administer, for emergency purposes only at the chiropractic physician’s office or place of business, prescription medical oxygen and may also order, store, and administer the following topical anesthetics in aerosol form:

a. Any solution consisting of 25 percent ethylchloride and 75 percent dichlorodifluoromethane.

b. Any solution consisting of 15 percent dichlorodifluoromethane and 85 percent trichloromonofluoromethane.

However, this paragraph does not authorize a chiropractic physician to prescribe medical oxygen as defined in chapter 499.

(d) Chiropractic physicians shall have the privileges of services from the department’s laboratories.

(e) The term “chiropractic medicine,” “chiropractic,” “doctor of chiropractic,” or “chiropractor” shall be synonymous with “chiropractic physician,” and each term shall be construed to mean a practitioner of chiropractic medicine as the same has been defined herein. Chiropractic physicians may analyze and diagnose the physical conditions of the human body to determine the abnormal functions of the human organism and to determine such functions as are abnormally expressed and the cause of such abnormal expression.

(f) Any chiropractic physician who has complied with the provisions of this chapter is authorized to analyze and diagnose abnormal bodily functions and to adjust the physical representative of the primary cause of disease as is herein defined and provided. As an incident to the care of the sick, chiropractic physicians may advise and instruct patients in all matters pertaining to hygiene and sanitary measures as taught and approved by recognized chiropractic schools and colleges. A chiropractic physician may not use acupuncture until certified by the board. Certification shall be granted to chiropractic physicians who have satisfactorily completed the required coursework in acupuncture and after successful passage of an appropriate examination as administered by the department. The required coursework shall have been provided by a college or university which is recognized by an accrediting agency approved by the United States Department of Education.

(10) “Registered chiropractic assistant” means a person who is registered by the board to perform chiropractic services under the direct supervision of a chiropractic physician or certified chiropractic physician’s assistant.

(11) “Trainee” means a person who is currently enrolled in an approved program.

History.—ss. 1, 7, ch. 79-211; ss. 2, 3, ch. 81-318; ss. 2, 17, 18, ch. 86-285; s. 1, ch. 90-25; s. 4, ch. 91-429; s. 113, ch. 94-218; ss. 1, 10, ch. 96-296; s. 1, ch. 97-247; s. 67, ch. 97-264; s. 271, ch. 98-166; s. 105, ch. 99-397; s. 77, ch. 2001-62; s. 3, ch. 2005-262; s. 39, ch. 2008-207; s. 33, ch. 2014-89.



460.404 - Board of Chiropractic Medicine; membership; appointment; terms.

460.404 Board of Chiropractic Medicine; membership; appointment; terms.—

(1) The Board of Chiropractic Medicine is created within the department and shall consist of seven members to be appointed by the Governor and confirmed by the Senate.

(2) Five members of the board must be licensed chiropractic physicians who are residents of the state and who have been licensed chiropractic physicians engaged in the practice of chiropractic medicine for at least 4 years. The remaining two members must be residents of the state who are not, and have never been, licensed as chiropractic physicians or members of any closely related profession. At least one member of the board must be 60 years of age or older.

(3) As the terms of the members expire, the Governor shall appoint successors for terms of 4 years, and such members shall serve until their successors are appointed.

(4) All provisions of chapter 456 relating to the board shall apply.

History.—ss. 1, 7, ch. 79-211; ss. 2, 3, ch. 81-318; ss. 3, 17, 18, ch. 86-285; s. 12, ch. 87-172; s. 4, ch. 91-429; s. 114, ch. 94-218; ss. 56, 272, ch. 98-166; s. 115, ch. 2000-160.



460.405 - Authority to make rules.

460.405 Authority to make rules.—The Board of Chiropractic Medicine has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter conferring duties upon it.

History.—ss. 1, 7, ch. 79-211; ss. 2, 3, ch. 81-318; ss. 4, 17, 18, ch. 86-285; s. 4, ch. 91-429; s. 273, ch. 98-166; s. 122, ch. 98-200.



460.406 - Licensure by examination.

460.406 Licensure by examination.—

(1) Any person desiring to be licensed as a chiropractic physician must apply to the department to take the licensure examination. There shall be an application fee set by the board not to exceed $100 which shall be nonrefundable. There shall also be an examination fee not to exceed $500 plus the actual per applicant cost to the department for purchase of portions of the examination from the National Board of Chiropractic Examiners or a similar national organization, which may be refundable if the applicant is found ineligible to take the examination. The department shall examine each applicant who the board certifies has:

(a) Completed the application form and remitted the appropriate fee.

(b) Submitted proof satisfactory to the department that he or she is not less than 18 years of age.

(c) Submitted proof satisfactory to the department that he or she is a graduate of a chiropractic college which is accredited by or has status with the Council on Chiropractic Education or its predecessor agency. However, any applicant who is a graduate of a chiropractic college that was initially accredited by the Council on Chiropractic Education in 1995, who graduated from such college within the 4 years immediately preceding such accreditation, and who is otherwise qualified shall be eligible to take the examination. No application for a license to practice chiropractic medicine shall be denied solely because the applicant is a graduate of a chiropractic college that subscribes to one philosophy of chiropractic medicine as distinguished from another.

(d)1. For an applicant who has matriculated in a chiropractic college prior to July 2, 1990, completed at least 2 years of residence college work, consisting of a minimum of one-half the work acceptable for a bachelor’s degree granted on the basis of a 4-year period of study, in a college or university accredited by an accrediting agency recognized and approved by the United States Department of Education. However, prior to being certified by the board to sit for the examination, each applicant who has matriculated in a chiropractic college after July 1, 1990, shall have been granted a bachelor’s degree, based upon 4 academic years of study, by a college or university accredited by a regional accrediting agency which is a member of the Commission on Recognition of Postsecondary Accreditation.

2. Effective July 1, 2000, completed, prior to matriculation in a chiropractic college, at least 3 years of residence college work, consisting of a minimum of 90 semester hours leading to a bachelor’s degree in a liberal arts college or university accredited by an accrediting agency recognized and approved by the United States Department of Education. However, prior to being certified by the board to sit for the examination, each applicant who has matriculated in a chiropractic college after July 1, 2000, shall have been granted a bachelor’s degree from an institution holding accreditation for that degree from a regional accrediting agency which is recognized by the United States Department of Education. The applicant’s chiropractic degree must consist of credits earned in the chiropractic program and may not include academic credit for courses from the bachelor’s degree.

(e) Successfully completed the National Board of Chiropractic Examiners certification examination in parts I, II, III, and IV, and the physiotherapy examination of the National Board of Chiropractic Examiners, with a score approved by the board.

(f) Submitted to the department a set of fingerprints on a form and under procedures specified by the department, along with payment in an amount equal to the costs incurred by the Department of Health for the criminal background check of the applicant.

The board may require an applicant who graduated from an institution accredited by the Council on Chiropractic Education more than 10 years before the date of application to the board to take the National Board of Chiropractic Examiners Special Purposes Examination for Chiropractic, or its equivalent, as determined by the board. The board shall establish by rule a passing score.

(2) For those applicants applying for the certification examination who have matriculated prior to July 1, 1996, in a chiropractic college, the board shall waive the provisions of paragraph (1)(c) if the applicant is a graduate of a chiropractic college which has been denied accreditation or approval on the grounds that its curriculum does not include the training in acupuncture necessary for the completion of the certification examination or is a graduate of a chiropractic college where acupuncture is not taught or offered if the college is accredited by or has status with the Council on Chiropractic Education or its predecessor.

(3) An applicant for the licensure examination may elect not to take the certification examination to use acupuncture. The department shall, in addition to the licensing exam, offer an examination for certification to use acupuncture. An applicant may elect to take the certification examination at the time of taking the licensure examination. Passage of the certification examination shall not grant any applicant the right to practice chiropractic medicine absent the passage of the licensing examination.

(4) The department shall submit written notification within 5 working days to applicants who have successfully completed the requirements of paragraphs (1)(a)-(e) and who have successfully passed the state licensure examination. An applicant who is notified in writing by the department of the successful completion of requirements in paragraphs (1)(a)-(e) and who has successfully passed the state licensure examination may lawfully practice pending receipt of the certificate of licensure, and the written notification shall act as evidence of licensure entitling the chiropractic physician to practice for a maximum period of 45 days or until the licensing fee is received by the department whichever is sooner.

(5) A student in a school or college of chiropractic accredited by the Council on Chiropractic Education or its successor in the final year of the program may file an application pursuant to subsection (1), take all examinations required for licensure, submit a set of fingerprints, and pay all fees required for licensure. A chiropractic student who successfully completes the licensure examinations and who otherwise meets all requirements for licensure as a chiropractic physician during the student’s final year must have graduated before being certified for licensure pursuant to this section.

History.—ss. 1, 7, ch. 79-211; ss. 2, 3, ch. 81-318; s. 21, ch. 83-329; ss. 5, 17, 18, ch. 86-285; s. 6, ch. 88-205; s. 1, ch. 88-276; s. 29, ch. 89-162; s. 44, ch. 90-228; s. 1, ch. 91-277; s. 4, ch. 91-429; s. 92, ch. 92-149; s. 1, ch. 94-173; s. 22, ch. 94-310; ss. 2, 3, ch. 96-296; s. 1102, ch. 97-103; s. 138, ch. 97-237; s. 2, ch. 97-247; s. 14, ch. 97-273; s. 274, ch. 98-166; s. 106, ch. 99-397; s. 119, ch. 2000-153; s. 1, ch. 2007-240; s. 3, ch. 2012-171.



460.4061 - Restricted license.

460.4061 Restricted license.—

(1) An applicant for licensure as a chiropractic physician may apply to the department for a restricted license without undergoing a state or national written or clinical competency examination for licensure if the applicant initially applies not later than October 31, 1994, for the restricted license and:

(a) Holds a degree from a college of chiropractic accredited by the Council on Chiropractic Education or its predecessor agency and holds a bachelor’s degree.

(b) Has continuously held, since 1979, a license to practice as a chiropractic physician in another state, territory, or national jurisdiction and has actively practiced as a chiropractic physician for the 5 years immediately preceding application.

(c) Has never been disciplined for an offense that would be a violation under this chapter or chapter 456, imposed by another jurisdiction on the applicant’s license to practice as a chiropractic physician.

(d) Provides a completed application on forms approved by the department and pays all application and licensure fees applicable to applicants for licensure by examination, except the examination fee itself.

(2) Before granting a restricted license, the board may require an applicant to appear before the board. The board may not require a restricted licensee to practice under the direct supervision of a full licensee. However, the board may impose reasonable restrictions on the applicant’s license to practice as a chiropractic physician in this state. These restrictions include, but are not limited to, requiring a restricted licensee to:

(a) Submit to periodic and random departmental audits of the licensee’s patients’ treatment records and review of those records by the board.

(b) Subsequently appear before the board.

(c) Submit written reports to the department and board.

(3) A restricted licensee shall meet all statutory and regulatory requirements that are not in conflict with this section and that are imposed on a full licensee.

(4) A restricted licensee shall, if a disciplinary action against the licensee is not pending before the department and the licensee is not under discipline by the board, become a full licensee upon expiration of the 2-year restricted license if the licensee pays all applicable fees.

History.—s. 2, ch. 94-173; s. 57, ch. 98-166; s. 116, ch. 2000-160.



460.4062 - Chiropractic medicine faculty certificate.

460.4062 Chiropractic medicine faculty certificate.—

(1) The department may issue a chiropractic medicine faculty certificate without examination to an individual who remits a nonrefundable application fee, not to exceed $100 as determined by rule of the board, and who demonstrates to the board that he or she meets the following requirements:

(a) Is a graduate of an accredited school or college of chiropractic accredited by the Council on Chiropractic Education.

(b) Holds a valid current license to practice chiropractic medicine in another jurisdiction in the United States.

(c) Is at least 21 years of age and of good moral character.

(d) Has not committed any act or offense in any jurisdiction which would constitute the basis for discipline under this chapter or chapter 456.

(e)1. Performs research or has been offered and has accepted a full-time or part-time faculty appointment to teach in a program of chiropractic medicine at a publicly funded state university or college or at a college of chiropractic located in the state and accredited by the Council on Chiropractic Education; and

2. Provides a certification from the dean of the appointing college acknowledging the appointment.

(2) The certificate shall authorize the holder to practice only in conjunction with his or her faculty position at a university or college and its affiliated clinics that are registered with the board as sites at which holders of chiropractic medicine faculty certificates will be practicing. Except as provided in subsection (4), such certificate shall automatically expire upon termination of the holder’s relationship with the university or college or after a period of 2 years, whichever occurs first.

(3) The holder of a faculty certificate may engage in the practice of chiropractic medicine as permitted by this section.

(4) Notwithstanding subsection (2), a chiropractic medicine faculty certificate is renewable every 2 years by a holder who applies to the board on a form prescribed by the board and who continues to satisfy the requirements set forth in subsection (1).

History.—s. 1, ch. 2004-2; s. 2, ch. 2007-240; s. 1, ch. 2012-171.



460.407 - Renewal of license.

460.407 Renewal of license.—

(1) The department shall renew a license upon receipt of the renewal application and the fee set by the board not to exceed $500. An applicant for a renewed license must also submit the information required under s. 456.039 to the department on a form and under procedures specified by the department, along with payment in an amount equal to the costs incurred by the Department of Health for the statewide criminal background check of the applicant. The applicant must submit a set of fingerprints to the Department of Health on a form and under procedures specified by the department, along with payment in an amount equal to the costs incurred by the department for a national criminal background check of the applicant for the initial renewal of his or her license after January 1, 2000. If the applicant fails to submit either the information required under s. 456.039 or a set of fingerprints to the department as required by this section, the department shall issue a notice of noncompliance, and the applicant will be given 30 additional days to comply. If the applicant fails to comply within 30 days after the notice of noncompliance is issued, the department or board, as appropriate, may issue a citation to the applicant and may fine the applicant up to $50 for each day that the applicant is not in compliance with the requirements of s. 456.039. The citation must clearly state that the applicant may choose, in lieu of accepting the citation, to follow the procedure under s. 456.073. If the applicant disputes the matter in the citation, the procedures set forth in s. 456.073 must be followed. However, if the applicant does not dispute the matter in the citation with the department within 30 days after the citation is served, the citation becomes a final order and constitutes discipline. Service of a citation may be made by personal service or certified mail, restricted delivery, to the subject at the applicant’s last known address. If an applicant has submitted fingerprints to the department for a national criminal history check upon initial licensure and is renewing his or her license for the first time, then the applicant need only submit the information and fee required for a statewide criminal history check.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

History.—ss. 1, 7, ch. 79-211; ss. 2, 3, ch. 81-318; ss. 7, 17, 18, ch. 86-285; s. 30, ch. 89-162; s. 2, ch. 90-25; s. 4, ch. 91-429; s. 168, ch. 94-119; s. 139, ch. 97-237; s. 15, ch. 97-273; s. 58, ch. 98-166; s. 117, ch. 2000-160.



460.408 - Continuing chiropractic education.

460.408 Continuing chiropractic education.—

(1) The board shall require licensees to periodically demonstrate their professional competence as a condition of renewal of a license by completing up to 40 contact classroom hours of continuing education.

(a) Continuing education courses sponsored by chiropractic colleges whose graduates are eligible for examination under any provision of this chapter may be approved upon review by the board if all other requirements of board rules setting forth criteria for course approval are met.

(b) The board shall approve those courses that build upon the basic courses required for the practice of chiropractic medicine, and the board may also approve courses in adjunctive modalities. Courses that consist of instruction in the use, application, prescription, recommendation, or administration of a specific company’s brand of products or services are not eligible for approval.

(2) The board may make exception from the requirements of this section in emergency or hardship cases.

(3) The board may adopt rules within the requirements of this section that are necessary for its implementation.

History.—ss. 1, 7, ch. 79-211; ss. 2, 3, ch. 81-318; ss. 8, 17, 18, ch. 86-285; s. 17, ch. 88-392; s. 17, ch. 91-220; s. 4, ch. 91-429; s. 5, ch. 96-296; s. 275, ch. 98-166; s. 5, ch. 2007-240; s. 2, ch. 2012-171.



460.41 - Itemized patient billing.

460.41 Itemized patient billing.—Whenever a chiropractic physician licensed under this chapter renders professional services to a patient, the chiropractic physician shall submit to the patient, to the patient’s insurer, or to the administrative agency for any federal or state health program under which the patient is entitled to benefits an itemized statement of the specific services rendered and the charge for each, no later than the chiropractic physician’s next regular billing cycle which follows the fifth day after the rendering of professional services. A chiropractic physician may not condition the furnishing of an itemized statement upon prior payment of the bill.

History.—s. 5, ch. 79-198; s. 2, ch. 81-318; ss. 11, 17, 18, ch. 86-285; s. 4, ch. 91-429.



460.411 - Violations and penalties.

460.411 Violations and penalties.—

(1) Each of the following acts constitutes a violation of this chapter and is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084:

(a) Practicing or attempting to practice chiropractic medicine without an active license or with a license fraudulently obtained.

(b) Using or attempting to use a license to practice chiropractic medicine which has been suspended or revoked.

(2) Each of the following acts constitutes a violation of this chapter and is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083:

(a) Selling or fraudulently obtaining or furnishing any chiropractic diploma, license, or record of registration or aiding or abetting in the same.

(b) Making any willfully false oath or affirmation whenever an oath or affirmation is required by this chapter.

(c) Using the name or title “chiropractic physician,” “doctor of chiropractic,” “chiropractic medicine,” or any other name or title which would lead the public to believe that such person is engaging in the practice of chiropractic medicine, unless such person is licensed as a chiropractic physician in this state.

(d) Knowingly concealing any information relative to violations of this chapter.

History.—ss. 1, 7, ch. 79-211; ss. 2, 3, ch. 81-318; ss. 17, 18, ch. 86-285; s. 87, ch. 91-224; s. 4, ch. 91-429; s. 276, ch. 98-166; s. 50, ch. 2000-318.



460.412 - Sexual misconduct in the practice of chiropractic medicine.

460.412 Sexual misconduct in the practice of chiropractic medicine.—The chiropractic physician-patient relationship is founded on mutual trust. Sexual misconduct in the practice of chiropractic medicine means violation of the chiropractic physician-patient relationship through which the chiropractic physician uses said relationship to induce or attempt to induce the patient to engage, or to engage or attempt to engage the patient, in sexual activity outside the scope of practice or the scope of generally accepted examination or treatment of the patient. Sexual misconduct in the practice of chiropractic medicine is prohibited.

History.—ss. 1, 7, ch. 79-211; s. 311, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 17, 18, ch. 86-285; s. 4, ch. 91-429; s. 277, ch. 98-166.



460.413 - Grounds for disciplinary action; action by board or department.

460.413 Grounds for disciplinary action; action by board or department.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Attempting to obtain, obtaining, or renewing a license to practice chiropractic medicine by bribery, by fraudulent misrepresentations, or through an error of the department or the board.

(b) Having a license to practice chiropractic medicine revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(c) Being convicted or found guilty, regardless of adjudication, of a crime in any jurisdiction which directly relates to the practice of chiropractic medicine or to the ability to practice chiropractic medicine. Any plea of nolo contendere shall be considered a conviction for purposes of this chapter.

(d) False, deceptive, or misleading advertising.

(e) Causing to be advertised, by any means whatsoever, any advertisement which does not contain an assertion or statement which would identify herself or himself as a chiropractic physician or identify such chiropractic clinic or related institution in which she or he practices or in which she or he is owner, in whole or in part, as a chiropractic institution.

(f) Advertising, practicing, or attempting to practice under a name other than one’s own.

(g) Failing to report to the department any person who the licensee knows is in violation of this chapter or of the rules of the department or the board.

(h) Aiding, assisting, procuring, or advising any unlicensed person to practice chiropractic medicine contrary to this chapter or to a rule of the department or the board.

(i) Failing to perform any statutory or legal obligation placed upon a licensed chiropractic physician.

(j) Making or filing a report which the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing or inducing another person to do so. Such reports or records shall include only those which are signed in the capacity of a licensed chiropractic physician.

(k) Making misleading, deceptive, untrue, or fraudulent representations in the practice of chiropractic medicine or employing a trick or scheme in the practice of chiropractic medicine when such trick or scheme fails to conform to the generally prevailing standards of treatment in the chiropractic medical community.

(l) Soliciting patients either personally or through an agent, unless such solicitation falls into a category of solicitations approved by rule of the board.

(m) Failing to keep legibly written chiropractic medical records that identify clearly by name and credentials the licensed chiropractic physician rendering, ordering, supervising, or billing for each examination or treatment procedure and that justify the course of treatment of the patient, including, but not limited to, patient histories, examination results, test results, X rays, and diagnosis of a disease, condition, or injury. X rays need not be retained for more than 4 years.

(n) Exercising influence on the patient or client in such a manner as to exploit the patient or client for financial gain of the licensee or of a third party which shall include, but not be limited to, the promotion or sale of services, goods or appliances, or drugs.

(o) Performing professional services which have not been duly authorized by the patient or client or her or his legal representative except as provided in ss. 743.064, 766.103, and 768.13.

(p) Prescribing, dispensing, or administering any medicinal drug except as authorized by s. 460.403(9)(c)2., performing any surgery, or practicing obstetrics.

(q) Being unable to practice chiropractic medicine with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition. In enforcing this paragraph, upon a finding by the State Surgeon General, or his or her designee, or the probable cause panel of the board that probable cause exists to believe that the licensee is unable to practice the profession because of reasons stated in this paragraph, the department shall have the authority to compel a licensee to submit to a mental or physical examination by a physician designated by the department. If the licensee refuses to comply with the department’s order, the department may file a petition for enforcement in the circuit court of the circuit in which the licensee resides or does business. The department shall be entitled to the summary procedure provided in s. 51.011. The record of proceedings to obtain a compelled mental or physical examination shall not be used against a licensee in any other proceedings. A chiropractic physician affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that she or he can resume the competent practice of chiropractic medicine with reasonable skill and safety to patients.

(r) Gross or repeated malpractice or the failure to practice chiropractic medicine at a level of care, skill, and treatment which is recognized by a reasonably prudent chiropractic physician as being acceptable under similar conditions and circumstances. The board shall give great weight to the standards for malpractice in s. 766.102 in interpreting this provision. A recommended order by an administrative law judge, or a final order of the board finding a violation under this section shall specify whether the licensee was found to have committed “gross malpractice,” “repeated malpractice,” or “failure to practice chiropractic medicine with that level of care, skill, and treatment which is recognized as being acceptable under similar conditions and circumstances” or any combination thereof, and any publication by the board shall so specify.

(s) Performing any procedure or prescribing any therapy which, by the prevailing standards of chiropractic medical practice in the community, would constitute experimentation on human subjects, without first obtaining full, informed, and written consent.

(t) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities which the licensee knows or has reason to know that she or he is not competent to perform.

(u) Delegating professional responsibilities to a person when the licensee delegating such responsibilities knows or has reason to know that such person is not qualified by training, experience, or licensure to perform them.

(v) Violating a lawful order of the board or department previously entered in a disciplinary hearing or failing to comply with a lawfully issued subpoena of the department.

(w) Conspiring with another licensee or with any other person to commit an act, or committing an act, which would tend to coerce, intimidate, or preclude another licensee from lawfully advertising her or his services.

(x) Submitting to any third-party payor a claim for a service or treatment which was not actually provided to a patient.

(y) Failing to preserve identity of funds and property of a patient, the value of which is greater than $501. As provided by rule of the board, money or other property entrusted to a chiropractic physician for a specific purpose, including advances for costs and expenses of examination or treatment which may not exceed the value of $1,500, is to be held in trust and must be applied only to that purpose. Money and other property of patients coming into the hands of a chiropractic physician are not subject to counterclaim or setoff for chiropractic physician’s fees, and a refusal to account for and deliver over such money and property upon demand shall be deemed a conversion. This is not to preclude the retention of money or other property upon which the chiropractic physician has a valid lien for services or to preclude the payment of agreed fees from the proceeds of transactions for examinations or treatments. Controversies as to the amount of the fees are not grounds for disciplinary proceedings unless the amount demanded is clearly excessive or extortionate, or the demand is fraudulent. All funds of patients paid to a chiropractic physician, other than advances for costs and expenses, shall be deposited into one or more identifiable bank accounts maintained in the state in which the chiropractic physician’s office is situated, and funds belonging to the chiropractic physician may not be deposited therein except as follows:

1. Funds reasonably sufficient to pay bank charges may be deposited therein.

2. Funds belonging in part to a patient and in part presently or potentially to the physician must be deposited therein, but the portion belonging to the physician may be withdrawn when due unless the right of the physician to receive it is disputed by the patient, in which event the disputed portion may not be withdrawn until the dispute is finally resolved.

Every chiropractic physician shall maintain complete records of all funds, securities, and other properties of a patient coming into the possession of the physician and render appropriate accounts to the patient regarding them. In addition, every chiropractic physician shall promptly pay or deliver to the patient, as requested by the patient, the funds, securities, or other properties in the possession of the physician which the patient is entitled to receive.

(z) Offering to accept or accepting payment for services rendered by assignment from any third-party payor after offering to accept or accepting whatever the third-party payor covers as payment in full, if the effect of the offering or acceptance is to eliminate or give the impression of eliminating the need for payment by an insured of any required deductions applicable in the policy of the insured.

(aa) Failing to provide, upon request of the insured, a copy of a claim submitted to any third-party payor for service or treatment of the insured.

(bb) Advertising a fee or charge for a service or treatment which is different from the fee or charge the licensee submits to third-party payors for that service or treatment.

(cc) Advertising any reduced or discounted fees for services or treatments, or advertising any free services or treatments, without prominently stating in the advertisement the usual fee of the licensee for the service or treatment which is the subject of the discount, rebate, or free offering.

(dd) Using acupuncture without being certified pursuant to s. 460.403(9)(f).

(ee) Failing to report to the department any licensee under chapter 458 or under chapter 459 who the chiropractic physician or chiropractic physician’s assistant knows has violated the grounds for disciplinary action set out in the law under which that person is licensed and who provides health care services in a facility licensed under chapter 395, or a health maintenance organization certificated under part I of chapter 641, in which the chiropractic physician or chiropractic physician’s assistant also provides services.

(ff) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1). In determining what action is appropriate, the board must first consider what sanctions are necessary to protect the public or to compensate the patient. Only after those sanctions have been imposed may the disciplining authority consider and include in the order requirements designed to rehabilitate the chiropractic physician. All costs associated with compliance with orders issued under this subsection are the obligation of the chiropractic physician.

(3) The department shall not reinstate the license of a chiropractic physician, or cause a license to be issued to a person the board has deemed unqualified, until such time as the board is satisfied that she or he has complied with all the terms and conditions set forth in the final order and that such person is capable of safely engaging in the practice of chiropractic medicine.

(4) The board shall by rule establish guidelines for the disposition of disciplinary cases involving specific types of violations. Such guidelines may include minimum and maximum fines, periods of supervision or probation, or conditions of probation or reissuance of a license. “Gross malpractice,” “repeated malpractice,” and “failure to practice chiropractic medicine with that level of care, skill, and treatment which is recognized as being acceptable under similar circumstances” under paragraph (1)(r) shall each be considered distinct types of violations requiring specific individual guidelines.

(5) When an investigation of a chiropractic physician is undertaken, the department shall promptly furnish to the chiropractic physician or her or his attorney a copy of the complaint or document which resulted in the initiation of the investigation. The chiropractic physician may submit a written response to the information contained in such complaint or document within 45 days after service to the chiropractic physician of the complaint or document. The chiropractic physician’s written response shall be considered by the probable cause panel.

(6) In any administrative action against a chiropractic physician which does not involve revocation or suspension of license, the department shall have the burden, by the greater weight of the evidence, to establish the existence of grounds for disciplinary action. The department shall establish grounds for revocation or suspension of license by clear and convincing evidence.

(7) If any chiropractic physician is guilty of such unprofessional conduct, negligence, or mental or physical incapacity or impairment that the department determines that the chiropractic physician is unable to practice with reasonable skill and safety and presents a danger to patients, the department shall be authorized to maintain an action in circuit court enjoining such chiropractic physician from providing medical services to the public until the chiropractic physician demonstrates the ability to practice with reasonable skill and safety and without danger to patients.

History.—ss. 1, 7, ch. 79-211; s. 312, ch. 81-259; ss. 2, 3, ch. 81-318; s. 1, ch. 83-107; s. 22, ch. 83-329; ss. 13, 17, 18, ch. 86-285; s. 38, ch. 88-1; s. 17, ch. 88-277; s. 4, ch. 90-44; s. 1, ch. 90-79; ss. 45, 46, ch. 90-228; s. 64, ch. 91-220; s. 4, ch. 91-429; ss. 41, 93, ch. 92-149; s. 3, ch. 92-178; s. 30, ch. 95-144; ss. 6, 7, ch. 96-296; s. 222, ch. 96-410; s. 1103, ch. 97-103; s. 3, ch. 97-247; s. 68, ch. 97-264; s. 278, ch. 98-166; s. 107, ch. 99-397; s. 27, ch. 2001-277; s. 5, ch. 2005-240; s. 79, ch. 2008-6; s. 4, ch. 2012-171.



460.414 - Chiropractic physicians subject to state and municipal rules and regulations.

460.414 Chiropractic physicians subject to state and municipal rules and regulations.—All licensed chiropractic physicians shall observe and be subject to all state and municipal rules and regulations relating to the control of contagious and infectious diseases, sign death certificates in accordance with chapter 382, and comply with all laws pertaining to public health, reporting to the proper authority as other practitioners are required to do.

History.—ss. 1, 7, ch. 79-211; ss. 2, 3, ch. 81-318; ss. 17, 18, ch. 86-285; s. 4, ch. 91-429; s. 112, ch. 97-237.



460.4165 - Certified chiropractic physician’s assistants.

460.4165 Certified chiropractic physician’s assistants.—

(1) LEGISLATIVE INTENT.—The purpose of this section is to encourage the more effective utilization of the skills of chiropractic physicians by enabling them to delegate health care tasks to qualified assistants when such delegation is consistent with the patient’s health and welfare and to allow for innovative development of programs for the education of physician’s assistants.

(2) PERFORMANCE BY CERTIFIED CHIROPRACTIC PHYSICIAN’S ASSISTANT.—Notwithstanding any other provision of law, a certified chiropractic physician’s assistant may perform chiropractic services in the specialty area or areas for which the certified chiropractic physician’s assistant is trained or experienced when such services are rendered under the supervision of a licensed chiropractic physician or group of chiropractic physicians certified by the board. Any certified chiropractic physician’s assistant certified under this section to perform services may perform those services only:

(a) In the office of the chiropractic physician to whom the certified chiropractic physician’s assistant has been assigned, in which office such physician maintains her or his primary practice;

(b) Under indirect supervision if the indirect supervision occurs at the supervising chiropractic physician’s address of record required by s. 456.035, other than at a clinic licensed under part X of chapter 400, of the chiropractic physician to whom she or he is assigned as defined by rule of the board;

(c) In a hospital in which the chiropractic physician to whom she or he is assigned is a member of the staff; or

(d) On calls outside the office of the chiropractic physician to whom she or he is assigned, on the direct order of the chiropractic physician to whom she or he is assigned.

(3) THIRD-PARTY PAYOR.—This chapter does not prevent third-party payors from reimbursing employers of chiropractic physician’s assistants for covered services rendered by certified chiropractic physician’s assistants.

(4) PERFORMANCE BY TRAINEES.—Notwithstanding any other provision of law, a trainee may perform chiropractic services when such services are rendered within the scope of an approved program.

(5) PROGRAM APPROVAL.—The department shall issue certificates of approval for programs for the education and training of certified chiropractic physician’s assistants which meet board standards. Any basic program curriculum certified by the board must consist of a curriculum of at least 200 didactic classroom hours.

(a) In developing criteria for program approval, the board shall give consideration to, and encourage, the use of equivalency and proficiency testing and other mechanisms whereby full credit is given to trainees for past education and experience in health fields.

(b) The board shall create groups of specialty classifications of training for certified chiropractic physician’s assistants. These classifications must reflect the training and experience of the certified chiropractic physician’s assistant. The certified chiropractic physician’s assistant may receive training in one or more such classifications, which shall be shown on the certificate issued.

(c) The board shall adopt and publish standards to ensure that such programs operate in a manner that does not endanger the health and welfare of the patients who receive services within the scope of the program. The board shall review the quality of the curricula, faculties, and facilities of such programs; issue certificates of approval; and take whatever other action is necessary to determine that the purposes of this section are being met.

(6) APPLICATION APPROVAL.—Any person desiring to be licensed as a certified chiropractic physician’s assistant must apply to the department. The application shall include a work-arrangement proposal and, as part of the application process, the board shall interview the proposed supervising chiropractic physician, whose license must not be encumbered or restricted, and the applicant to determine whether the work-arrangement proposal provides for responsible supervision, as a condition of certification and approval of any subsequent changes in the supervising physician. The department shall issue a certificate to any person certified by the board as having met the following requirements:

(a) Is at least 18 years of age.

(b) Is a graduate of an approved program or its equivalent and is fully certified by reason of experience and education, as defined by board rule, to perform chiropractic services under the responsible supervision of a licensed chiropractic physician and when the board is satisfied that the public will be adequately protected by the arrangement proposed in the application.

(c) Has completed the application form and remitted an application fee set by the board pursuant to this section. An application for certification made by a chiropractic physician’s assistant must include:

1. A certificate of completion of a physician’s assistant training program specified in subsection (5).

2. A sworn statement of any prior felony conviction in any jurisdiction.

3. A sworn statement of any previous revocation or denial of licensure or certification in any state or jurisdiction.

(7) PENALTY.—Any person who has not been certified by the board and approved by the department and who represents herself or himself as a certified chiropractic physician’s assistant or who uses any other term in indicating or implying that she or he is a certified chiropractic physician’s assistant is guilty of a felony of the third degree, punishable as provided in s. 775.082 or s. 775.084 or by a fine not exceeding $5,000.

(8) REVOCATION OF APPROVAL.—The certificate of approval to supervise a certified chiropractic physician’s assistant held by any chiropractic physician or group of chiropractic physicians may be revoked when the board determines that the intent of this section is not being carried out.

(9) FEES.—

(a) A fee not to exceed $100 set by the board shall accompany the application by a chiropractic physician for authorization to supervise a certified chiropractic physician’s assistant.

(b) Upon approval of an application for certification of a certified chiropractic physician’s assistant in a specialty area, the applicant shall be charged an initial certification fee for the first biennium not to exceed $250; and a biennial renewal fee not to exceed $250 shall accompany each application for renewal of the certified chiropractic physician’s assistant certificate.

(10) EXISTING PROGRAMS.—Nothing in this section shall be construed to eliminate or supersede existing laws relating to other paramedical professions or services. It is the intent of this section to supplement all such existing programs relating to the certification and the practice of paramedical professions as may be authorized by law.

(11) LIABILITY.—Each chiropractic physician or group of chiropractic physicians utilizing certified chiropractic physician’s assistants shall be liable for any act or omission of any physician’s assistant acting under her or his or its supervision and control.

(12) SUPERVISION OF REGISTERED CHIROPRACTIC ASSISTANT.—A certified chiropractic physician’s assistant may directly supervise a registered chiropractic assistant and other persons who are not licensed as chiropractic physicians who are employed or supervised by the chiropractic physician to whom the certified chiropractic physician’s assistant is assigned.

(13) CERTIFIED CHIROPRACTIC ASSISTANT CERTIFICATION RENEWAL.—The certification must be renewed biennially.

(a) Each renewal must include:

1. A renewal fee as set by the board pursuant to this section.

2. A sworn statement of no felony convictions in the previous 2 years in any jurisdiction.

(b) Each certified chiropractic physician’s assistant shall biennially complete 24 hours of continuing education courses sponsored by chiropractic colleges accredited by the Council on Chiropractic Education and approved by the board. The board shall approve those courses that build upon the basic courses required for the practice of chiropractic medicine, and the board may also approve courses in adjunctive modalities. The board may make exception from the requirements of this section in emergency or hardship cases. The board may adopt rules within the requirements of this section which are necessary for its implementation.

(c) Upon employment as a certified chiropractic physician’s assistant, a certified chiropractic physician’s assistant must notify the department in writing within 30 days after such employment or any change of the supervising chiropractic physician. The notification must include the full name, Florida chiropractic medical license number, specialty, and address of the supervising chiropractic physician.

(14) SUPERVISION OF CERTIFIED CHIROPRACTIC PHYSICIAN’S ASSISTANTS AT LICENSED CLINICS.—A certified chiropractic physician’s assistant certified under this section to perform services at a clinic licensed under part X of chapter 400 may perform those services only under direct supervision of the chiropractic physician to whom she or he is assigned.

History.—ss. 1, 2, ch. 80-393; s. 2, ch. 81-318; s. 86, ch. 83-218; ss. 14, 17, 18, ch. 86-285; s. 32, ch. 89-162; s. 4, ch. 91-429; s. 220, ch. 97-103; s. 72, ch. 97-264; s. 108, ch. 99-397; s. 3, ch. 2007-240; s. 5, ch. 2012-171.



460.4166 - Registered chiropractic assistants.

460.4166 Registered chiropractic assistants.—

(1) DEFINITION.—As used in this section, “registered chiropractic assistant” means a professional, multiskilled person dedicated to assisting in all aspects of chiropractic medical practice under the direct supervision and responsibility of a chiropractic physician or certified chiropractic physician’s assistant. A registered chiropractic assistant assists with patient care management, executes administrative and clinical procedures, and often performs managerial and supervisory functions. Competence in the field also requires that a registered chiropractic assistant adhere to ethical and legal standards of professional practice, recognize and respond to emergencies, and demonstrate professional characteristics.

(2) DUTIES.—Under the direct supervision and responsibility of a licensed chiropractic physician or certified chiropractic physician’s assistant, a registered chiropractic assistant may:

(a) Perform clinical procedures, which include:

1. Preparing patients for the chiropractic physician’s care.

2. Taking vital signs.

3. Observing and reporting patients’ signs or symptoms.

(b) Administer basic first aid.

(c) Assist with patient examinations or treatments other than manipulations or adjustments.

(d) Operate office equipment.

(e) Collect routine laboratory specimens as directed by the chiropractic physician or certified chiropractic physician’s assistant.

(f) Administer nutritional supplements as directed by the chiropractic physician or certified chiropractic physician’s assistant.

(g) Perform office procedures required by the chiropractic physician or certified chiropractic physician’s assistant under direct supervision of the chiropractic physician or certified chiropractic physician’s assistant.

(3) REGISTRATION.—Registered chiropractic assistants may be registered by the board for a biennial fee not to exceed $25.

History.—s. 9, ch. 96-296; s. 279, ch. 98-166; s. 110, ch. 99-397.



460.4167 - Proprietorship by persons other than licensed chiropractic physicians.

460.4167 Proprietorship by persons other than licensed chiropractic physicians.—

(1) A person may not employ a chiropractic physician licensed under this chapter or engage a chiropractic physician licensed under this chapter as an independent contractor to provide services that chiropractic physicians are authorized to offer under this chapter, unless the person is any of the following:

(a) A sole proprietorship, group practice, partnership, corporation, limited liability company, limited partnership, professional association, or any other entity that is wholly owned by:

1. One or more chiropractic physicians licensed under this chapter;

2. A chiropractic physician licensed under this chapter and the spouse or surviving spouse, parent, child, or sibling of the chiropractic physician; or

3. A trust whose trustees are chiropractic physicians licensed under this chapter and the spouse, parent, child, or sibling of a chiropractic physician.

If the chiropractic physician described in subparagraph 2. dies, notwithstanding part X of chapter 400, the surviving spouse or adult children may hold, operate, pledge, sell, mortgage, assign, transfer, own, or control the chiropractic physician’s ownership interests for so long as the surviving spouse or adult children remain the sole proprietors of the chiropractic practice.

(b) A sole proprietorship, group practice, partnership, corporation, limited liability company, limited partnership, professional association, or any other entity that is wholly owned by a physician or physicians licensed under this chapter, chapter 458, chapter 459, or chapter 461.

(c) An entity that is wholly owned, directly or indirectly, by an entity licensed or registered by the state under chapter 395.

(d) A clinical facility that is affiliated with a college of chiropractic accredited by the Council on Chiropractic Education at which training is provided for chiropractic students.

(e) A public or private university or college.

(f) An entity wholly owned and operated by an organization that is exempt from federal taxation under s. 501(c)(3) or (4) of the Internal Revenue Code, a community college or university clinic, or an entity owned or operated by the Federal Government or by state government, including any agency, county, municipality, or other political subdivision thereof.

(g) An entity owned by a corporation the stock of which is publicly traded.

(h) A clinic licensed under part X of chapter 400 which provides chiropractic services by a chiropractic physician licensed under this chapter and other health care services by physicians licensed under chapter 458 or chapter 459, the medical director of which is licensed under chapter 458 or chapter 459.

(i) A state-licensed insurer.

(j) A health maintenance organization or prepaid health clinic regulated under chapter 641.

(2) A person other than a chiropractic physician licensed under this chapter may not direct, control, or interfere with a chiropractic physician’s clinical judgment regarding the medical necessity of chiropractic treatment. For purposes of this subsection, a chiropractic physician’s clinical judgment does not apply to chiropractic services that are contractually excluded, the application of alternative services that may be appropriate given the chiropractic physician’s prescribed course of treatment, or determinations that compare contractual provisions and scope of coverage with a chiropractic physician’s prescribed treatment on behalf of a covered person by an insurer, health maintenance organization, or prepaid limited health service organization.

(3) Any lease agreement, rental agreement, or other arrangement between a person other than a licensed chiropractic physician and a chiropractic physician whereby the person other than a licensed chiropractic physician provides the chiropractic physician with chiropractic equipment or chiropractic materials must contain a provision whereby the chiropractic physician expressly maintains complete care, custody, and control of the equipment or practice.

(4) The purpose of this section is to prevent a person other than the licensed chiropractic physician from influencing or otherwise interfering with the exercise of the chiropractic physician’s independent professional judgment. In addition to the acts specified in subsection (2), a person or entity other than an employer or entity authorized in subsection (1) may not employ or engage a chiropractic physician licensed under this chapter. A person or entity may not enter into a contract or arrangement with a chiropractic physician pursuant to which such person or entity exercises control over the following:

(a) The selection of a course of treatment for a patient, the procedures or materials to be used as part of the course of treatment, and the manner in which the course of treatment is carried out by the chiropractic physician;

(b) The patient records of the chiropractic physician;

(c) The policies and decisions relating to pricing, credit, refunds, warranties, and advertising; or

(d) The decisions relating to office personnel and hours of practice.

However, a person or entity that is authorized to employ a chiropractic physician under subsection (1) may exercise control over the patient records of the employed chiropractic physician; the policies and decisions relating to pricing, credit, refunds, warranties, and advertising; and the decisions relating to office personnel and hours of practice.

(5) Any person who violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) Any contract or arrangement entered into or undertaken in violation of this section is void as contrary to public policy.

History.—s. 4, ch. 2007-240; s. 6, ch. 2012-171.






Chapter 461 - PODIATRIC MEDICINE

461.001 - Legislative findings; intent; scope.

461.001 Legislative findings; intent; scope.—The Legislature finds that the practice of podiatric medicine by unskilled and incompetent practitioners presents a danger to the public health and safety. The Legislature finds further that it is difficult for the public to make an informed choice about podiatric physicians and that the consequences of a wrong choice could seriously endanger their health and safety. The sole legislative purpose for enacting this chapter is to ensure that every podiatric physician practicing in this state meet minimum requirements for safe practice. It is the legislative intent that podiatric physicians who fall below minimum competency or who otherwise present a danger to the public health be prohibited from practicing in this state.

History.—ss. 1, 6, ch. 79-229; ss. 2, 3, ch. 81-318; ss. 1, 12, 13, ch. 86-71; s. 4, ch. 91-429; s. 198, ch. 98-166.



461.002 - Exceptions.

461.002 Exceptions.—

(1) The provisions of this chapter shall not apply to other duly licensed health care practitioners acting within their authorized scope of practice.

(2) This chapter shall not prohibit the manufacture, advertisement, or sale of proprietary corrective shoes, foot appliances, or remedies.

(3) This chapter shall not apply to the practice of podiatric medicine by graduate podiatric physicians in the United States Army, Air Force, Marines, Navy, Public Health Service, Coast Guard, or United States Department of Veterans Affairs in the discharge of their official duties.

History.—ss. 1, 6, ch. 79-229; ss. 2, 3, ch. 81-318; ss. 2, 12, 13, ch. 86-71; s. 4, ch. 91-429; s. 21, ch. 93-268; s. 199, ch. 98-166.



461.003 - Definitions.

461.003 Definitions.—As used in this chapter:

(1) “Board” means the Board of Podiatric Medicine as created in this chapter.

(2) “Certified podiatric X-ray assistant” means a person who is employed by and under the direct supervision of a licensed podiatric physician to perform only those radiographic functions that are within the scope of practice of a podiatric physician licensed under this chapter. For purposes of this subsection, the term “direct supervision” means supervision whereby a podiatric physician orders the X ray, remains on the premises while the X ray is being performed and exposed, and approves the work performed before dismissal of the patient.

(3) “Department” means the Department of Health.

(4) “Podiatric physician” means any person licensed to practice podiatric medicine pursuant to this chapter.

(5) “Practice of podiatric medicine” means the diagnosis or medical, surgical, palliative, and mechanical treatment of ailments of the human foot and leg. The surgical treatment of ailments of the human foot and leg shall be limited anatomically to that part below the anterior tibial tubercle. The practice of podiatric medicine shall include the amputation of the toes or other parts of the foot but shall not include the amputation of the foot or leg in its entirety. A podiatric physician may prescribe drugs that relate specifically to the scope of practice authorized herein.

History.—ss. 1, 6, ch. 79-229; ss. 2, 3, ch. 81-318; ss. 3, 12, 13, ch. 86-71; s. 4, ch. 91-429; s. 116, ch. 94-218; s. 73, ch. 97-264; s. 200, ch. 98-166; s. 111, ch. 99-397.



461.004 - Board of Podiatric Medicine; membership; appointment; terms.

461.004 Board of Podiatric Medicine; membership; appointment; terms.—

(1) The Board of Podiatric Medicine is created within the department and shall consist of seven members to be appointed by the Governor and confirmed by the Senate.

(2) Five members of the board must be licensed podiatric physicians who are residents of the state and who have been licensed podiatric physicians engaged in the practice of podiatric medicine for at least 4 years. The remaining two members must be residents of the state who are not, and have never been, licensed as podiatric physicians or members of any closely related profession. At least one member of the board must be 60 years of age or older.

(3) As the terms of the members expire, the Governor shall appoint successors for terms of 4 years, and such members shall serve until their successors are appointed.

(4) All provisions of chapter 456 relating to the board shall apply. However, notwithstanding the requirement of s. 456.073(4) that the board provide by rule for the determination of probable cause by a panel composed of its members or by the department, the board may provide by rule that its probable cause panel may be composed of one current member of the board and one past member of the board, as long as the past member is a licensed podiatric physician in good standing. The past board member must be appointed to the panel by the chair of the board with the approval of the State Surgeon General for a maximum of 2 years.

History.—ss. 1, 6, ch. 79-229; ss. 2, 3, ch. 81-318; ss. 4, 12, 13, ch. 86-71; s. 13, ch. 87-172; s. 1, ch. 90-29; s. 4, ch. 91-429; s. 117, ch. 94-218; s. 221, ch. 97-103; ss. 59, 201, ch. 98-166; s. 118, ch. 2000-160; s. 80, ch. 2008-6.



461.005 - Rulemaking authority.

461.005 Rulemaking authority.—The Board of Podiatric Medicine has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter conferring duties upon it.

History.—ss. 1, 6, ch. 79-229; ss. 2, 3, ch. 81-318; ss. 5, 12, 13, ch. 86-71; s. 4, ch. 91-429; s. 123, ch. 98-200.



461.006 - Licensure by examination.

461.006 Licensure by examination.—

(1) Any person desiring to be licensed as a podiatric physician shall apply to the department to take the licensure examination. The department shall examine each applicant who the board certifies:

(a) Has completed the application form and remitted a nonrefundable application fee set by the board not to exceed $100 and an examination fee set by the board not to exceed $350.

(b) Is at least 18 years of age.

(c) Has received a degree from a school or college of podiatric medicine or chiropody recognized and approved by the Council on Podiatry Education of the American Podiatric Medical Association. For applicants who matriculated prior to 1953, the course of study shall have been at least 3 years. For applicants who matriculated during or subsequent to 1953, the course of study shall be at least 4 years or the total hourly equivalent of a 4-year course of study.

(d) Has satisfactorily completed one of the following clinical experience requirements:

1. One year of residency in a residency program approved by the board, and if it has been 4 or more years since the completion of that residency, active licensed practice of podiatric medicine in another jurisdiction for at least 2 of the immediately preceding 4 years, or successful completion of a board-approved postgraduate program or board-approved course within the year preceding the filing of the application. For the purpose of this subparagraph, “active licensed practice” means the licensed practice of podiatric medicine as defined in s. 461.003(5) by podiatric physicians, including podiatric physicians employed by any governmental entity, on the active teaching faculty of an accredited school of podiatric medicine, or practicing administrative podiatric medicine.

2. Ten years of continuous, active licensed practice of podiatric medicine in another state immediately preceding the submission of the application and completion of at least the same continuing educational requirements during those 10 years as are required of podiatric physicians licensed in this state.

(e) Has submitted to the department a set of fingerprints on a form and under procedures specified by the department, along with payment in an amount equal to the costs incurred by the Department of Health for the criminal background check of the applicant.

(2)(a) The department shall issue a license to practice podiatric medicine to any applicant who successfully completes the examination in accordance with this section.

(b) If an applicant fails to pass the examination in three attempts, she or he shall not be eligible for reexamination unless she or he completes additional educational requirements or training requirements prescribed by the board. An applicant who has completed the additional educational or training requirements prescribed by the board may take the examination on two more occasions. If the applicant has failed to pass the examination after five attempts, she or he is no longer eligible to take the examination.

(c) The department shall not issue a license to any applicant who is under investigation by any governmental entity for an offense which would constitute a violation of this act. Upon the completion of the investigation, the provisions of s. 461.013 shall apply.

History.—ss. 1, 6, ch. 79-229; ss. 2, 3, ch. 81-318; ss. 6, 12, 13, ch. 86-71; s. 2, ch. 90-29; s. 4, ch. 91-429; s. 10, ch. 97-94; s. 222, ch. 97-103; s. 140, ch. 97-237; s. 16, ch. 97-273; s. 202, ch. 98-166; s. 112, ch. 99-397.



461.007 - Renewal of license.

461.007 Renewal of license.—

(1) The department shall renew a license upon receipt of the renewal application and a fee not to exceed $350 set by the board, and evidence that the applicant has actively practiced podiatric medicine or has been on the active teaching faculty of an accredited school of podiatric medicine for at least 2 years of the immediately preceding 4 years. If the licensee has not actively practiced podiatric medicine for at least 2 years of the immediately preceding 4 years, the board shall require that the licensee successfully complete a board-approved course prior to renewal of the license. For purposes of this subsection, “actively practiced podiatric medicine” means the licensed practice of podiatric medicine as defined in s. 461.003(5) by podiatric physicians, including podiatric physicians employed by any governmental entity, on the active teaching faculty of an accredited school of podiatric medicine, or practicing administrative podiatric medicine. An applicant for a renewed license must also submit the information required under s. 456.039 to the department on a form and under procedures specified by the department, along with payment in an amount equal to the costs incurred by the Department of Health for the statewide criminal background check of the applicant. The applicant must submit a set of fingerprints to the Department of Health on a form and under procedures specified by the department, along with payment in an amount equal to the costs incurred by the department for a national criminal background check of the applicant for the initial renewal of his or her license after January 1, 2000. If the applicant fails to submit either the information required under s. 456.039 or a set of fingerprints to the department as required by this section, the department shall issue a notice of noncompliance, and the applicant will be given 30 additional days to comply. If the applicant fails to comply within 30 days after the notice of noncompliance is issued, the department or board, as appropriate, may issue a citation to the applicant and may fine the applicant up to $50 for each day that the applicant is not in compliance with the requirements of s. 456.039. The citation must clearly state that the applicant may choose, in lieu of accepting the citation, to follow the procedure under s. 456.073. If the applicant disputes the matter in the citation, the procedures set forth in s. 456.073 must be followed. However, if the applicant does not dispute the matter in the citation with the department within 30 days after the citation is served, the citation becomes a final order and constitutes discipline. Service of a citation may be made by personal service or certified mail, restricted delivery, to the subject at the applicant’s last known address. If an applicant has submitted fingerprints to the department for a national criminal history check upon initial licensure and is renewing his or her license for the first time, then the applicant need only submit the information and fee required for a statewide criminal history check.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) The board may by rule prescribe continuing education, not to exceed 40 hours biennially, as a condition for renewal of a license. The criteria for such programs or courses shall be approved by the board.

History.—ss. 1, 6, ch. 79-229; s. 1, ch. 80-291; ss. 2, 3, ch. 81-318; ss. 7, 12, 13, ch. 86-71; s. 4, ch. 91-429; s. 169, ch. 94-119; s. 141, ch. 97-237; s. 17, ch. 97-273; s. 60, ch. 98-166; s. 113, ch. 99-397; s. 119, ch. 2000-160.



461.008 - Inactive status.

461.008 Inactive status.—

(1) The board shall adopt rules relating to application procedures for inactive status, to the renewal of inactive licenses, and to the reactivation of licenses. The board shall prescribe by rule an application fee for inactive status, a renewal fee for inactive status, a delinquency fee, and a fee for the reactivation of a license. None of these fees may exceed the biennial renewal fee established by the board for an active license.

(2) The department may not reactivate a license unless the inactive or delinquent licensee has paid any applicable biennial renewal or delinquency fee, or both, and a reactivation fee.

History.—ss. 1, 6, ch. 79-229; s. 313, ch. 81-259; ss. 2, 3, ch. 81-318; s. 99, ch. 83-329; ss. 8, 12, 13, ch. 86-71; s. 4, ch. 91-429; s. 170, ch. 94-119.



461.009 - Itemized patient billing.

461.009 Itemized patient billing.—Whenever a podiatric physician licensed under this chapter renders professional services to a patient, the podiatric physician is required, upon request, to submit to the patient, to the patient’s insurer, or to the administrative agency for any federal or state health program under which the patient is entitled to benefits, an itemized statement of the specific services rendered and the charge for each, no later than the podiatric physician’s next regular billing cycle which follows the fifth day after rendering of professional services. A podiatric physician may not condition the furnishing of an itemized statement upon prior payment of the bill.

History.—s. 6, ch. 79-198; s. 2, ch. 81-318; ss. 12, 13, ch. 86-71; s. 4, ch. 91-429; s. 203, ch. 98-166.



461.012 - Violations and penalties.

461.012 Violations and penalties.—

(1) Each of the following acts constitutes a violation of this chapter and is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084:

(a) Practicing or attempting to practice podiatric medicine without an active license or with a license fraudulently obtained.

(b) Advertising podiatric services without an active license obtained pursuant to this chapter or with a license fraudulently obtained.

(c) Using or attempting to use a license to practice podiatric medicine which has been suspended or revoked.

(2) Each of the following acts constitutes a violation of this chapter and is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083:

(a) Selling or fraudulently obtaining or furnishing any podiatric medicine diploma, license, or record of registration or aiding or abetting in the same.

(b) Making any willfully false oath or affirmation whenever an oath or affirmation is required by this chapter.

(c) Using the name or title “Podiatrist,” “Doctor of Podiatry,” or “Doctor of Podiatric Medicine” or using the phrase “foot clinic,” “foot doctor,” “quiropedista,” or any other name, title, or phrase which would lead the public to believe that such person is engaging in the practice of podiatric medicine unless such person is licensed as a podiatric physician in this state.

(d) Knowingly concealing any information relative to violations of this chapter.

History.—ss. 1, 6, ch. 79-229; ss. 2, 3, ch. 81-318; ss. 9, 12, 13, ch. 86-71; s. 88, ch. 91-224; s. 4, ch. 91-429; s. 1, ch. 96-222; s. 204, ch. 98-166; s. 51, ch. 2000-318.



461.013 - Grounds for disciplinary action; action by the board; investigations by department.

461.013 Grounds for disciplinary action; action by the board; investigations by department.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Attempting to obtain, obtaining, or renewing a license to practice podiatric medicine by bribery, by fraudulent misrepresentations, or through an error of the department or the board.

(b) Having a license to practice podiatric medicine revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(c) Being convicted or found guilty, regardless of adjudication, of a crime in any jurisdiction which directly relates to the practice of podiatric medicine or to the ability to practice podiatric medicine. Any plea of nolo contendere shall be considered a conviction for purposes of this chapter.

(d) False, deceptive, or misleading advertising.

(e) Advertising, practicing, or attempting to practice under a name other than one’s own.

(f) Failing to report to the department any person who the licensee knows is in violation of this chapter or of the rules of the department or the board.

(g) Aiding, assisting, procuring, permitting, or advising any unlicensed person to practice podiatric medicine contrary to this chapter or to rule of the department or the board.

(h) Failing to perform any statutory or legal obligation placed upon a licensed podiatric physician.

(i) Making or filing a report which the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing or inducing another person to do so. Such report or records shall include only those which are signed in the capacity of a licensed podiatric physician.

(j) Making misleading, deceptive, untrue, or fraudulent representations in the practice of podiatric medicine or employing a trick or scheme in the practice of podiatric medicine when such scheme or trick fails to conform to the generally prevailing standards of treatment in the podiatric community.

(k) Soliciting patients either personally or through an agent, unless such solicitation falls into a category of solicitations approved by rule of the board.

(l) Failing to keep written medical records justifying the course of treatment of the patient, including, but not limited to, patient histories, examination results, and test results.

(m) Exercising influence on the patient or client in such a manner as to exploit the patient or client for financial gain of the licensee or of a third party which shall include, but not be limited to, the promotion or sale of services, goods, appliances, or drugs and the promoting or advertising on any prescription form of a community pharmacy unless the form shall also state “This prescription may be filled at any pharmacy of your choice.”

(n) Performing professional services which have not been duly authorized by the patient or client or her or his legal representative except as provided in ss. 743.064, 766.103, and 768.13.

(o) Prescribing, dispensing, administering, mixing, or otherwise preparing a legend drug, including all controlled substances, other than in the course of the podiatric physician’s professional practice. For the purposes of this paragraph, it shall be legally presumed that prescribing, dispensing, administering, mixing, or otherwise preparing legend drugs, including all controlled substances, inappropriately or in excessive or inappropriate quantities is not in the best interest of the patient and is not in the course of the podiatric physician’s professional practice, without regard to her or his intent.

(p) Prescribing, dispensing, or administering any medicinal drug appearing on any schedule set forth in chapter 893 by the podiatric physician to herself or himself except those prescribed, dispensed, or administered to the podiatric physician by another practitioner authorized to prescribe, dispense, or administer them.

(q) Prescribing, ordering, dispensing, administering, supplying, selling, or giving any amphetamine or sympathomimetic amine drug or compound designated as a Schedule II controlled substance pursuant to chapter 893.

(r) Being unable to practice podiatric medicine with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition. In enforcing this paragraph the department shall, upon probable cause, have authority to compel a podiatric physician to submit to a mental or physical examination by physicians designated by the department. Failure of a podiatric physician to submit to such examination when directed shall constitute an admission of the allegations against her or him, unless the failure was due to circumstances beyond her or his control, consequent upon which a default and final order may be entered without the taking of testimony or presentation of evidence. A podiatric physician affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that she or he can resume the competent practice of podiatric medicine with reasonable skill and safety to patients.

(s) Gross or repeated malpractice or the failure to practice podiatric medicine at a level of care, skill, and treatment which is recognized by a reasonably prudent podiatric physician as being acceptable under similar conditions and circumstances. The board shall give great weight to the standards for malpractice in s. 766.102 in interpreting this section. As used in this paragraph, “repeated malpractice” includes, but is not limited to, three or more claims for medical malpractice within the previous 5-year period resulting in indemnities being paid in excess of $50,000 each to the claimant in a judgment or settlement and which incidents involved negligent conduct by the podiatric physicians. As used in this paragraph, “gross malpractice” or “the failure to practice podiatric medicine with the level of care, skill, and treatment which is recognized by a reasonably prudent similar podiatric physician as being acceptable under similar conditions and circumstances” shall not be construed so as to require more than one instance, event, or act. A recommended order by an administrative law judge or a final order of the board finding a violation under this paragraph shall specify whether the licensee was found to have committed “gross malpractice,” “repeated malpractice,” or “failure to practice podiatric medicine with that level of care, skill, and treatment which is recognized as being acceptable under similar conditions and circumstances,” or any combination thereof, and any publication by the board must so specify.

(t) Performing any procedure or prescribing any therapy which, by the prevailing standards of podiatric medical practice in the community, would constitute experimentation on human subjects without first obtaining full, informed, and written consent.

(u) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities which the licensee knows or has reason to know that she or he is not competent to perform.

(v) Delegating professional responsibilities to a person when the licensee delegating such responsibilities knows or has reason to know that such person is not qualified by training, experience, or licensure to perform them.

(w) Violating a lawful order of the board or department previously entered in a disciplinary hearing or failing to comply with a lawfully issued subpoena of the board or department.

(x) Conspiring with another licensee or with any other person to commit an act, or committing an act, which would tend to coerce, intimidate, or preclude another licensee from lawfully advertising her or his services.

(y) Prescribing, ordering, dispensing, administering, supplying, selling, or giving growth hormones, testosterone or its analogs, human chorionic gonadotropin (HCG), or other hormones for the purpose of muscle building or to enhance athletic performance. For the purposes of this subsection, the term “muscle building” does not include the treatment of injured muscle. A prescription written for any of the drug products listed above may be dispensed by the pharmacist with the presumption that the prescription is for legitimate medical use.

(z) Fraud, deceit, or misconduct in the practice of podiatric medicine.

(aa) Failing to report to the department any licensee under chapter 458 or chapter 459 who the podiatric physician knows has violated the grounds for disciplinary action set out in the law under which that person is licensed and who provides health care services in a facility licensed under chapter 395, or a health maintenance organization certificated under part I of chapter 641, in which the podiatric physician also provides services.

(bb) Failing to comply with the requirements of ss. 381.026 and 381.0261 to provide patients with information about their patient rights and how to file a patient complaint.

(cc) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The department shall not reinstate the license of a podiatric physician, or cause a license to be issued to a person the board has deemed unqualified, until such time as the board is satisfied that she or he has complied with all the terms and conditions set forth in the final order and that such person is capable of safely engaging in the practice of podiatric medicine.

(4) The board shall by rule establish guidelines for the disposition of disciplinary cases involving specific types of violations. Such guidelines may include minimum and maximum fines, periods of supervision or probation, or conditions of probation or reissuance of a license.

(5)(a) Upon the department’s receipt from an insurer or self-insurer of a report of a closed claim against a podiatric physician pursuant to s. 627.912, or upon the receipt from a claimant of a presuit notice against a podiatric physician pursuant to s. 766.106, the department shall review each report and determine whether it potentially involved conduct by a licensee that is subject to disciplinary action, in which case the provisions of s. 456.073 shall apply. However, if it is reported that a podiatric physician has had three or more claims with indemnities exceeding $50,000 each within the previous 5-year period, the department shall investigate the occurrences upon which the claims were based and determine if action by the department against the podiatric physician is warranted.

(b) Upon the department’s receipt from the Agency for Health Care Administration pursuant to s. 395.0197 of the name of the podiatric physician whose conduct may constitute grounds for disciplinary action by the department, the department shall investigate the occurrences upon which the report was based and determine if action by the department against the podiatric physician is warranted.

(6) When an investigation of a podiatric physician is undertaken, the department shall promptly furnish to the podiatric physician or her or his attorney a copy of the complaint or document which resulted in the initiation of the investigation. The podiatric physician may submit a written response to the information contained in such complaint or document within 45 days after service to the podiatric physician of the complaint or document. The podiatric physician’s written response shall be considered by the probable cause panel.

History.—ss. 1, 6, ch. 79-229; ss. 2, 3, ch. 81-318; s. 3, ch. 85-6; ss. 10, 12, 13, ch. 86-71; s. 39, ch. 88-1; s. 18, ch. 88-277; s. 5, ch. 90-44; s. 28, ch. 90-228; s. 65, ch. 91-220; s. 4, ch. 91-429; s. 42, ch. 92-149; s. 4, ch. 92-178; s. 85, ch. 92-289; s. 223, ch. 97-103; s. 74, ch. 97-264; ss. 61, 205, ch. 98-166; s. 224, ch. 99-8; s. 114, ch. 99-397; s. 120, ch. 2000-160; s. 28, ch. 2001-277; s. 29, ch. 2003-416; s. 6, ch. 2005-240.



461.0131 - Emergency procedures for disciplinary action.

461.0131 Emergency procedures for disciplinary action.—Notwithstanding any other provision of law to the contrary, no later than 30 days after a third report of a professional liability claim against a licensed podiatric physician has been submitted, within a 60-month period, as required by ss. 456.049 and 627.912, the Department of Health shall initiate an emergency investigation and the Board of Podiatric Medicine shall conduct an emergency probable cause hearing to determine whether the physician should be disciplined for a violation of s. 461.013(1)(s) or any other relevant provision of law.

History.—s. 30, ch. 2003-416.



461.0134 - Prescription or administration of dimethyl sulfoxide (DMSO); written release and information requirements.

461.0134 Prescription or administration of dimethyl sulfoxide (DMSO); written release and information requirements.—

(1) A podiatric physician licensed under this chapter may not be subject to disciplinary action by the board for prescribing or administering dimethyl sulfoxide (DMSO) to a patient under the podiatric physician’s care who has requested the substance as long as the podiatric physician complies with the requirements of this section.

(2) The patient, after being fully informed as to alternative methods of treatment and their potential for cure and upon request for the administration of dimethyl sulfoxide (DMSO) by the patient’s podiatric physician, shall sign a written release, releasing the podiatric physician and, when applicable, the hospital or health facility from any liability therefor.

(3) The podiatric physician shall inform the patient in writing if dimethyl sulfoxide (DMSO) has not been approved as a treatment or cure by the Food and Drug Administration of the United States Department of Health and Human Services for the disorder for which it is being prescribed.

History.—ss. 5, 6, ch. 81-36; ss. 2, 3, 4, ch. 85-217; s. 13, ch. 86-71; s. 4, ch. 91-429; s. 224, ch. 97-103; s. 206, ch. 98-166.



461.0135 - Operation of X-ray machines by podiatric X-ray assistants.

461.0135 Operation of X-ray machines by podiatric X-ray assistants.—A licensed podiatric physician may utilize an X-ray machine, expose X-ray films, and interpret or read such films. The provision of part IV of chapter 468 to the contrary notwithstanding, a licensed podiatric physician may authorize or direct a certified podiatric X-ray assistant to operate such equipment and expose such films under the licensed podiatric physician’s direction and supervision, pursuant to rules adopted by the board in accordance with s. 461.004, which ensures that such certified podiatric X-ray assistant is competent to operate such equipment in a safe and efficient manner by reason of training, experience, and passage of a board-approved course which includes an examination. The board shall issue a certificate to an individual who successfully completes the board-approved course and passes the examination to be administered by the training authority upon completion of such course.

History.—s. 115, ch. 99-397.



461.014 - Residency.

461.014 Residency.—

(1) The board shall encourage and develop podiatric residency programs in hospitals in this state and shall establish such programs by the adoption of rules, subject to the following conditions:

(a) Any residency program shall be approved by the Council of Podiatry Education of the American Podiatry Association.

(b) A residency program may be established only at a hospital where a duly licensed podiatric physician is on the hospital staff or is otherwise in a supervisory position.

(c) Every resident shall register with the board through the submission of forms provided by the board, which forms shall, besides other required information, reflect the date of commencement of residency.

(d) Every hospital having a residency program shall annually, on July 1 of each year, provide the board with a list of podiatric residents and such other information as is required by the board.

(e) A program in residency may not allow a resident to continue as an unlicensed resident for an aggregate period of time in excess of 3 years.

(f) A person registered as a resident podiatric physician under this section may, in the normal course of his or her employment, prescribe medicinal drugs described in schedules set forth in chapter 893 and pursuant to s. 461.003(5) if:

1. The person prescribes such medicinal drugs through use of a Drug Enforcement Administration number issued to the hospital or teaching hospital by which the person is employed or at which the person’s services are used;

2. The person is identified by a discrete suffix to the identification number issued to such hospital; and

3. The use of the institutional identification number and individual suffixes conforms to the requirements of the federal Drug Enforcement Administration.

(2) Notwithstanding this section or s. 120.52, any person who is registered under this section is subject to s. 461.013.

(3) Any person who willfully violates paragraph (1)(f) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) The board shall adopt rules pursuant to ss. 120.536(1) and 120.54 as necessary to administer this section.

History.—s. 1, ch. 80-111; s. 314, ch. 81-259; s. 2, ch. 81-318; ss. 12, 13, ch. 86-71; s. 4, ch. 91-429; s. 207, ch. 98-166; s. 1, ch. 2005-98.



461.018 - Limited scope of practice; area of need.

461.018 Limited scope of practice; area of need.—Those persons holding valid certificates on October 1, 1991, who were certified pursuant to chapters 88-205 and 88-392, Laws of Florida, and who have been practicing under a board-approved protocol for at least 2 years are eligible to receive a license to practice podiatric medicine without supervision under their present limited scope of practice of the nonsurgical treatment of corns, calluses, and ingrown toenails in a specially designated area of need as provided by rule of the board.

History.—s. 2, ch. 96-222; s. 75, ch. 97-264; s. 209, ch. 98-166.






Chapter 462 - NATUROPATHY

462.01 - Definitions.

462.01 Definitions.—As used in this chapter:

(1) “Natureopathy” and “Naturopathy” shall be construed as synonymous terms and mean the use and practice of psychological, mechanical, and material health sciences to aid in purifying, cleansing, and normalizing human tissues for the preservation or restoration of health, according to the fundamental principles of anatomy, physiology, and applied psychology, as may be required. Naturopathic practice employs, among other agencies, phytotherapy, dietetics, psychotherapy, suggestotherapy, hydrotherapy, zone therapy, biochemistry, external applications, electrotherapy, mechanotherapy, mechanical and electrical appliances, hygiene, first aid, sanitation, and heliotherapy; provided, however, that nothing in this chapter shall be held or construed to authorize any naturopathic physician licensed hereunder to practice materia medica or surgery or chiropractic medicine, nor shall the provisions of this law in any manner apply to or affect the practice of osteopathic medicine, chiropractic medicine, Christian Science, or any other treatment authorized and provided for by law for the cure or prevention of disease and ailments.

(2) “Department” means the Department of Health.

History.—s. 1, ch. 12286, 1927; CGL 3469; s. 1, ch. 21707, 1943; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 78-139; s. 2, ch. 81-318; ss. 1, 12, 13, ch. 85-303; s. 4, ch. 91-429; s. 118, ch. 94-218; s. 50, ch. 97-264; ss. 62, 280, ch. 98-166.



462.023 - Powers and duties of the department.

462.023 Powers and duties of the department.—The department may adopt such rules as are necessary to carry out the purposes of this chapter, initiate disciplinary action as provided by this chapter, and shall establish fees based on its estimates of the revenue required to administer this chapter but shall not exceed the fee amounts provided in this chapter. The department shall not adopt any rules which would cause any person who was not licensed in accordance with this chapter on July 1, 1959, and had not been a resident of the state for 2 years prior to such date, to become licensed.

History.—ss. 2, 13, ch. 85-303; s. 4, ch. 91-429.



462.08 - Renewal of license to practice naturopathy.

462.08 Renewal of license to practice naturopathy.—Each licenseholder shall biennially renew her or his license to practice naturopathy. The applicant must furnish to the department such evidence as it requires of the applicant’s compliance with s. 462.18, relating to educational requirements. The biennial renewal fee, the amount of which shall be determined by the department but which may not exceed $1,000, must be paid at the time the application for renewal of the license is filed.

History.—s. 9, ch. 12286, 1927; CGL 3477; s. 3, ch. 21707, 1943; s. 1, ch. 63-374; s. 1, ch. 73-352; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 3, ch. 78-139; ss. 13, 15, 18, 25, 30, 34, 62, ch. 80-406; s. 2, ch. 81-318; s. 24, ch. 83-329; ss. 3, 12, 13, ch. 85-303; s. 33, ch. 89-162; s. 4, ch. 91-429; s. 171, ch. 94-119; s. 225, ch. 97-103.



462.09 - Disposition of fees.

462.09 Disposition of fees.—All fees received under this chapter shall be deposited into the Medical Quality Assurance Trust Fund. The Legislature shall appropriate funds from this trust fund sufficient to carry out the provisions of this chapter. The department shall prepare and submit a proposed budget in accordance with law.

History.—s. 10, ch. 12286, 1927; CGL 3478; s. 96, ch. 26869, 1951; s. 12, ch. 28215, 1953; s. 7, ch. 61-514; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 78-139; s. 2, ch. 81-318; ss. 4, 12, 13, ch. 85-303; s. 4, ch. 91-429; s. 120, ch. 2000-153.



462.11 - Naturopaths to observe regulations.

462.11 Naturopaths to observe regulations.—Doctors of naturopathy shall observe and be subject to all state, county, and municipal regulations in regard to the control of contagious and infectious diseases, the reporting of births and deaths, and to any and all other matters pertaining to the public health in the same manner as is required of other practitioners of the healing art.

History.—s. 12, ch. 12286, 1927; CGL 3480; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 78-139; s. 2, ch. 81-318; ss. 12, 13, ch. 85-303; s. 4, ch. 91-429.



462.13 - Additional powers and duties of the department.

462.13 Additional powers and duties of the department.—The department may administer oaths, summon witnesses, and take testimony in all matters relating to its duties pursuant to this chapter. Every unrevoked license shall be presumptive evidence in all courts and places that the person therein named is legally licensed to practice naturopathy. The department shall aid the prosecuting attorneys of the state in the enforcement of this chapter.

History.—s. 15, ch. 12286, 1927; CGL 3483; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 78-139; ss. 13, 15, 19, 25, 30, 34, 62, ch. 80-406; s. 2, ch. 81-318; ss. 5, 12, 13, ch. 85-303; s. 55, ch. 87-225; s. 4, ch. 91-429.



462.14 - Grounds for disciplinary action; action by the department.

462.14 Grounds for disciplinary action; action by the department.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Attempting to obtain, obtaining, or renewing a license to practice naturopathic medicine by bribery, by fraudulent misrepresentation, or through an error of the department.

(b) Having a license to practice naturopathic medicine revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(c) Being convicted or found guilty, regardless of adjudication, of a crime in any jurisdiction which directly relates to the practice of naturopathic medicine or to the ability to practice naturopathic medicine. Any plea of nolo contendere shall be considered a conviction for purposes of this chapter.

(d) False, deceptive, or misleading advertising.

(e) Advertising, practicing, or attempting to practice under a name other than one’s own.

(f) Failing to report to the department any person who the licensee knows is in violation of this chapter or of the rules of the department.

(g) Aiding, assisting, procuring, or advising any unlicensed person to practice naturopathic medicine contrary to this chapter or to a rule of the department.

(h) Failing to perform any statutory or legal obligation placed upon a licensed naturopathic physician.

(i) Making or filing a report which the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing or inducing another person to do so. Such reports or records shall include only those which are signed in the capacity as a licensed naturopathic physician.

(j) Paying or receiving any commission, bonus, kickback, or rebate, or engaging in any split-fee arrangement in any form whatsoever with a physician, organization, agency, or person, either directly or indirectly, for patients referred to providers of health care goods and services, including, but not limited to, hospitals, nursing homes, clinical laboratories, ambulatory surgical centers, or pharmacies. The provisions of this paragraph shall not be construed to prevent a naturopathic physician from receiving a fee for professional consultation services.

(k) Exercising influence within a patient-physician relationship for purposes of engaging a patient in sexual activity. A patient shall be presumed to be incapable of giving free, full, and informed consent to sexual activity with her or his physician.

(l) Making deceptive, untrue, or fraudulent representations in the practice of naturopathic medicine or employing a trick or scheme in the practice of naturopathic medicine when such scheme or trick fails to conform to the generally prevailing standards of treatment in the medical community.

(m) Soliciting patients, either personally or through an agent, through the use of fraud, intimidation, undue influence, or a form of overreaching or vexatious conduct. A “solicitation” is any communication which directly or implicitly requests an immediate oral response from the recipient.

(n) Failing to keep written medical records justifying the course of treatment of the patient, including, but not limited to, patient histories, examination results, test results, X rays, and records of the prescribing, dispensing and administering of drugs.

(o) Exercising influence on the patient or client in such a manner as to exploit the patient or client for the financial gain of the licensee or of a third party, which shall include, but not be limited to, the promoting or selling of services, goods, appliances, or drugs and the promoting or advertising on any prescription form of a community pharmacy unless the form also states “This prescription may be filled at any pharmacy of your choice.”

(p) Performing professional services which have not been duly authorized by the patient or client, or her or his legal representative, except as provided in s. 743.064, s. 766.103, or s. 768.13.

(q) Prescribing, dispensing, administering, mixing, or otherwise preparing a legend drug, including any controlled substance, other than in the course of the naturopathic physician’s professional practice. For the purposes of this paragraph, it shall be legally presumed that prescribing, dispensing, administering, mixing, or otherwise preparing legend drugs, including all controlled substances, inappropriately or in excessive or inappropriate quantities is not in the best interest of the patient and is not in the course of the naturopathic physician’s professional practice, without regard to her or his intent.

(r) Prescribing, dispensing, or administering any medicinal drug appearing on any schedule set forth in chapter 893 by the naturopathic physician to herself or himself, except one prescribed, dispensed, or administered to the naturopathic physician by another practitioner authorized to prescribe, dispense, or administer medicinal drugs.

(s) Being unable to practice naturopathic medicine with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition. In enforcing this paragraph, the department shall have, upon probable cause, authority to compel a naturopathic physician to submit to a mental or physical examination by physicians designated by the department. The failure of a naturopathic physician to submit to such an examination when so directed shall constitute an admission of the allegations against her or him upon which a default and final order may be entered without the taking of testimony or presentation of evidence, unless the failure was due to circumstances beyond the naturopathic physician’s control. A naturopathic physician affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that she or he can resume the competent practice of naturopathic medicine with reasonable skill and safety to patients. In any proceeding under this paragraph, neither the record of proceedings nor the orders entered by the department may be used against a naturopathic physician in any other proceeding.

(t) Gross or repeated malpractice or the failure to practice naturopathic medicine with that level of care, skill, and treatment which is recognized by a reasonably prudent similar physician as being acceptable under similar conditions and circumstances. The department shall give great weight to the provisions of s. 766.102 when enforcing this paragraph.

(u) Performing any procedure or prescribing any therapy which, by the prevailing standards of medical practice in the community, constitutes experimentation on a human subject, without first obtaining full, informed, and written consent.

(v) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities which the licensee knows or has reason to know that she or he is not competent to perform.

(w) Delegating professional responsibilities to a person when the licensee delegating such responsibilities knows or has reason to know that such person is not qualified by training, experience, or licensure to perform them.

(x) Violating a lawful order of the department previously entered in a disciplinary hearing or failing to comply with a lawfully issued subpoena of the department.

(y) Conspiring with another licensee or with any other person to commit an act, or committing an act, which would tend to coerce, intimidate, or preclude another licensee from lawfully advertising her or his services.

(z) Procuring, or aiding or abetting in the procuring of, an unlawful termination of pregnancy.

(aa) Presigning blank prescription forms.

(bb) Prescribing by the naturopathic physician for office use any medicinal drug appearing on Schedule II in chapter 893.

(cc) Prescribing, ordering, dispensing, administering, supplying, selling, or giving any drug which is an amphetamine or sympathomimetic amine drug, or a compound designated pursuant to chapter 893 as a Schedule II controlled substance to or for any person except for:

1. The treatment of narcolepsy; hyperkinesis; behavioral syndrome in children characterized by the developmentally inappropriate symptoms of moderate to severe distractability, short attention span, hyperactivity, emotional lability, and impulsivity; or drug-induced brain dysfunction.

2. The differential diagnostic psychiatric evaluation of depression or the treatment of depression shown to be refractory to other therapeutic modalities.

3. The clinical investigation of the effects of such drugs or compounds when an investigative protocol therefor is submitted to, reviewed, and approved by the department before such investigation is begun.

(dd) Prescribing, ordering, dispensing, administering, supplying, selling, or giving growth hormones, testosterone or its analogs, human chorionic gonadotropin (HCG), or other hormones for the purpose of muscle building or to enhance athletic performance. For the purposes of this subsection, the term “muscle building” does not include the treatment of injured muscle. A prescription written for the drug products listed above may be dispensed by the pharmacist with the presumption that the prescription is for legitimate medical use.

(ee) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The department may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The department shall not reinstate the license of a naturopathic physician until such time as the department is satisfied that such person has complied with all the terms and conditions set forth in the final order and that such person is capable of safely engaging in the practice of naturopathic medicine.

(4) The department shall by rule establish guidelines for the disposition of disciplinary cases involving specific types of violations. Such guidelines may include minimum and maximum fines, periods of supervision or probation, or conditions of probation or reissuance of a license.

History.—s. 16, ch. 12286, 1927; CGL 3484; s. 3, ch. 76-168; s. 166, ch. 77-104; s. 1, ch. 77-457; ss. 2, 3, ch. 78-139; s. 4, ch. 80-354; s. 2, ch. 81-318; s. 25, ch. 83-329; s. 4, ch. 85-6; ss. 6, 12, 13, ch. 85-303; s. 4, ch. 91-429; s. 226, ch. 97-103; s. 121, ch. 2000-153; s. 29, ch. 2001-277; s. 7, ch. 2005-240.



462.16 - Reissue of license.

462.16 Reissue of license.—Any person who shall practice naturopathy after her or his license has been revoked and registration annulled shall be deemed to have practiced naturopathy without a license; provided, however, at any time after 6 months after the date of said conviction, the department may grant a license to the person affected, restoring to her or him all the rights and privileges of and pertaining to the practice of naturopathy as defined and regulated by this chapter. The fee therefor shall not exceed $250.

History.—s. 18, ch. 12286, 1927; CGL 3486; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 78-139; s. 2, ch. 81-318; ss. 8, 12, 13, ch. 85-303; s. 4, ch. 91-429; s. 227, ch. 97-103.



462.17 - Penalty for offenses relating to naturopathy.

462.17 Penalty for offenses relating to naturopathy.—Any person who shall:

(1) Sell, fraudulently obtain, or furnish any naturopathic diploma, license, record, or registration or aid or abet in the same;

(2) Practice naturopathy under the cover of any diploma, license, record, or registration illegally or fraudulently obtained or secured or issued unlawfully or upon fraudulent representations;

(3) Advertise to practice naturopathy under a name other than her or his own or under an assumed name;

(4) Falsely impersonate another practitioner of a like or different name;

(5) Practice or advertise to practice naturopathy or use in connection with her or his name any designation tending to imply or to designate the person as a practitioner of naturopathy without then being lawfully licensed and authorized to practice naturopathy in this state; or

(6) Practice naturopathy during the time her or his license is suspended or revoked

shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 19, ch. 12286, 1927; CGL 7726; s. 396, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 78-139; s. 2, ch. 81-318; ss. 12, 13, ch. 85-303; s. 4, ch. 91-429; s. 228, ch. 97-103; s. 52, ch. 2000-318.



462.18 - Educational requirements.

462.18 Educational requirements.—

(1) At the time each licensee shall renew her or his license as otherwise provided in this chapter, each licensee, beginning with the license renewal due May 1, 1944, in addition to the payment of the regular renewal fee, shall furnish to the department satisfactory evidence that, in the year preceding each such application for renewal, the licensee has attended the 2-day educational program as promulgated and conducted by the Florida Naturopathic Physicians Association, Inc., or, as a substitute therefor, the equivalent of that program as approved by the department. The department shall send a written notice to this effect to every person holding a valid license to practice naturopathy within this state at least 30 days prior to May 1 in each biennial year, directed to the last known address of such licensee, and shall enclose with the notice proper blank forms for application for annual license renewal. All of the details and requirements of the aforesaid educational program shall be adopted and prescribed by the department. In the event of national emergencies, or for sufficient reason, the department shall have the power to excuse the naturopathic physicians as a group or as individuals from taking this postgraduate course.

(2) The determination of whether a substitute annual educational program is necessary shall be solely within the discretion of the department.

History.—s. 4, ch. 21707, 1943; s. 1, ch. 63-414; s. 2, ch. 73-352; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 78-139; ss. 13, 15, 21, 25, 30, 34, 62, ch. 80-406; s. 2, ch. 81-318; ss. 9, 12, 13, ch. 85-303; s. 4, ch. 91-429; s. 229, ch. 97-103.



462.19 - Renewal of license; inactive status.

462.19 Renewal of license; inactive status.—

(1) The department shall renew a license upon receipt of the renewal application and fee.

(2) A licensee may request that her or his license be placed in an inactive status by making application to the department and paying a fee in an amount set by the department not to exceed $50.

History.—s. 5, ch. 21707, 1943; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 78-139; ss. 13, 15, 22, 25, 30, 34, 62, ch. 80-406; s. 2, ch. 81-318; ss. 10, 12, 13, ch. 85-303; s. 4, ch. 91-429; s. 172, ch. 94-119; s. 230, ch. 97-103; s. 97, ch. 2012-184.



462.2001 - Saving clause.

462.2001 Saving clause.—All licenses to practice naturopathy issued pursuant to this chapter and valid on October 1, 1985, shall remain in full force and effect.

History.—s. 11, ch. 85-303.






Chapter 463 - OPTOMETRY

463.0001 - Short title.

463.0001 Short title.—This chapter shall be known as the “Optometry Practice Act.”

History.—ss. 1, 21, ch. 86-289; s. 4, ch. 91-429.



463.001 - Purpose; intent.

463.001 Purpose; intent.—The sole legislative purpose in enacting this chapter is to ensure that every person engaged in the practice of optometry in this state meets minimum requirements for safe practice. It is the legislative intent that such persons who fall below minimum standards or who otherwise present a danger to the public shall be prohibited from practicing in this state. Nothing in this chapter shall be construed to prevent a person licensed under chapter 458, chapter 459, or part I of chapter 484 from performing those services which she or he is licensed to perform. The provisions of this chapter shall have no application to any person furnishing assistance in case of an emergency.

History.—ss. 1, 6, ch. 79-194; ss. 2, 3, ch. 81-318; ss. 2, 20, 21, ch. 86-289; s. 4, ch. 91-429; s. 231, ch. 97-103.



463.002 - Definitions.

463.002 Definitions.—As used in this chapter, the term:

(1) “Board” means the Board of Optometry.

(2) “Department” means the Department of Health.

(3)(a) “Licensed practitioner” means a person who is a primary health care provider licensed to engage in the practice of optometry under the authority of this chapter.

(b) A licensed practitioner who is not a certified optometrist shall be required to display at her or his place of practice a sign which states, “I am a Licensed Practitioner, not a Certified Optometrist, and I am not able to prescribe ocular pharmaceutical agents.”

(c) All practitioners initially licensed after July 1, 1993, must be certified optometrists.

(4) “Certified optometrist” means a licensed practitioner authorized by the board to administer and prescribe ocular pharmaceutical agents.

(5) “Ocular pharmaceutical agent” means a pharmaceutical agent that is administered topically or orally for the diagnosis or treatment of ocular conditions of the human eye and its appendages without the use of surgery or other invasive techniques.

(6) “Surgery” means a procedure using an instrument, including a laser, scalpel, or needle, in which human tissue is cut, burned, scraped except as provided in s. 463.014(4), or vaporized, by incision, injection, ultrasound, laser, infusion, cryotherapy, or radiation. The term includes a procedure using an instrument which requires the closure of human tissue by suture, clamp, or other such device.

(7) “Optometry” means the diagnosis of conditions of the human eye and its appendages; the employment of any objective or subjective means or methods, including the administration of ocular pharmaceutical agents, for the purpose of determining the refractive powers of the human eyes, or any visual, muscular, neurological, or anatomic anomalies of the human eyes and their appendages; and the prescribing and employment of lenses, prisms, frames, mountings, contact lenses, orthoptic exercises, light frequencies, and any other means or methods, including ocular pharmaceutical agents, for the correction, remedy, or relief of any insufficiencies or abnormal conditions of the human eyes and their appendages.

(8) “Direct supervision” means supervision to an extent that the licensee remains on the premises while all procedures are being done and gives final approval to any procedures performed by an employee.

(9) “General supervision” means the responsible supervision of supportive personnel by a licensee who need not be present when such procedures are performed, but who assumes legal liability therefor. Except in cases of emergency, “general supervision” shall require the easy availability or physical presence of the licensee for consultation with and direction of the supportive personnel.

(10) “Appendages” means the eyelids, the eyebrows, the conjunctiva, and the lacrimal apparatus.

(11) “Transcript-quality” means a course which is in conjunction with or sponsored by a school or college of optometry or equivalent educational entity, which course is approved by the board and requires a test and passing grade.

(12) “Clock hours” means the actual time engaged in approved coursework and clinical training.

History.—ss. 1, 6, ch. 79-194; s. 315, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 3, 20, 21, ch. 86-289; s. 4, ch. 91-429; s. 1, ch. 93-101; s. 119, ch. 94-218; s. 232, ch. 97-103; s. 63, ch. 98-166; s. 1, ch. 2013-26.



463.003 - Board of Optometry.

463.003 Board of Optometry.—

(1) There is created within the department the Board of Optometry, composed of seven members appointed by the Governor and confirmed by the Senate.

(2) Five members of the board must be licensed practitioners actively practicing in this state. The remaining two members must be citizens of the state who are not, and have never been, licensed practitioners and who are in no way connected with the practice of optometry or with any vision-oriented profession or business. At least one member of the board must be 60 years of age or older.

(3) As the terms of the members expire, the Governor shall appoint successors for terms of 4 years, and such members shall serve until their successors are appointed.

(4) All applicable provisions of chapter 456 relating to activities of regulatory boards shall apply.

History.—ss. 1, 6, ch. 79-194; ss. 2, 3, ch. 81-318; ss. 4, 20, 21, ch. 86-289; s. 14, ch. 87-172; s. 4, ch. 91-429; s. 43, ch. 92-149; s. 120, ch. 94-218; s. 64, ch. 98-166; s. 121, ch. 2000-160.



463.004 - Board headquarters.

463.004 Board headquarters.—The board shall maintain its official headquarters in the City of Tallahassee.

History.—ss. 1, 6, ch. 79-194; ss. 2, 3, ch. 81-318; ss. 20, 21, ch. 86-289; s. 4, ch. 91-429.



463.005 - Authority of the board.

463.005 Authority of the board.—

(1) The Board of Optometry has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter conferring duties upon it. Such rules shall include, but not be limited to, rules relating to:

(a) Standards of practice, including, but not limited to, those provided for in s. 463.0135.

(b) Minimum equipment which a licensed practitioner shall at all times possess to engage in the practice of optometry.

(c) Minimum procedures which shall constitute a visual examination.

(d) Procedures for the safekeeping and transfer of prescription files or case records upon the discontinuance of practice.

(e) Supervision of supportive personnel.

(f) Courses and procedures for continuing education.

(g) Administration and prescription of ocular pharmaceutical agents.

(2) The board is authorized to disseminate information, the sole purpose of which is to inform licensed practitioners and the public of regulations regarding the practice of optometry.

History.—ss. 1, 6, ch. 79-194; ss. 2, 3, ch. 81-318; ss. 5, 20, 21, ch. 86-289; s. 4, ch. 91-429; s. 124, ch. 98-200; s. 2, ch. 2013-26.



463.0055 - Administration and prescription of ocular pharmaceutical agents.

463.0055 Administration and prescription of ocular pharmaceutical agents.—

(1)(a) Certified optometrists may administer and prescribe ocular pharmaceutical agents as provided in this section for the diagnosis and treatment of ocular conditions of the human eye and its appendages without the use of surgery or other invasive techniques. However, a licensed practitioner who is not certified may use topically applied anesthetics solely for the purpose of glaucoma examinations, but is otherwise prohibited from administering or prescribing ocular pharmaceutical agents.

(b) Before a certified optometrist may administer or prescribe oral ocular pharmaceutical agents, the certified optometrist must provide proof to the department of successful completion of a course and subsequent examination, approved by the board, on general and ocular pharmaceutical agents and the side effects of those agents. The course shall consist of 20 contact hours, all of which may be web-based. The first course and examination shall be presented by October 1, 2013, and shall be administered at least annually thereafter. The course and examination shall be developed and offered jointly by a statewide professional association of physicians in this state accredited to provide educational activities designated for the American Medical Association Physician’s Recognition Award (AMA PRA) Category 1 credit and a statewide professional association of licensed practitioners which provides board-approved continuing education on an annual basis. The board shall review and approve the content of the initial course and examination if the board determines that the course and examination adequately and reliably satisfy the criteria set forth in this section. The board shall thereafter annually review and approve the course and examination if the board determines that the content continues to adequately and reliably satisfy the criteria set forth in this section. Successful completion of the board-approved course and examination may be used by a certified optometrist to satisfy 20 hours of the continuing education requirements in s. 463.007(3), only for the biennial period in which the board-approved course and examination are taken. If a certified optometrist does not complete a board-approved course and examination under this section, the certified optometrist is only authorized to administer and prescribe topical ocular pharmaceutical agents.

(2)(a) The board shall establish a formulary of topical ocular pharmaceutical agents that may be prescribed and administered by a certified optometrist. The formulary shall consist of those topical ocular pharmaceutical agents that are appropriate to treat or diagnose ocular diseases and disorders and that the certified optometrist is qualified to use in the practice of optometry. The board shall establish, add to, delete from, or modify the topical formulary by rule. Notwithstanding any provision of chapter 120 to the contrary, the topical formulary rule becomes effective 60 days from the date it is filed with the Secretary of State.

(b) The formulary may be added to, deleted from, or modified according to the procedure described in paragraph (a). Any person who requests an addition, deletion, or modification of an authorized topical ocular pharmaceutical agent shall have the burden of proof to show cause why such addition, deletion, or modification should be made.

(c) The State Surgeon General shall have standing to challenge any rule or proposed rule of the board pursuant to s. 120.56. In addition to challenges for any invalid exercise of delegated legislative authority, the administrative law judge, upon such a challenge by the State Surgeon General, may declare all or part of a rule or proposed rule invalid if it:

1. Does not protect the public from any significant and discernible harm or damages;

2. Unreasonably restricts competition or the availability of professional services in the state or in a significant part of the state; or

3. Unnecessarily increases the cost of professional services without a corresponding or equivalent public benefit.

However, there shall not be created a presumption of the existence of any of the conditions cited in this subsection in the event that the rule or proposed rule is challenged.

(d) Upon adoption of the formulary required by this section, and upon each addition, deletion, or modification to the formulary, the board shall mail a copy of the amended formulary to each certified optometrist and to each pharmacy licensed by the state.

(3) In addition to the formulary of topical ocular pharmaceutical agents established by rule of the board, there is created a statutory formulary of oral ocular pharmaceutical agents, which includes the following agents:

(a) The following analgesics or their generic or therapeutic equivalents, which may not be administered or prescribed for more than 72 hours without consultation with a physician licensed under chapter 458 or chapter 459 who is skilled in diseases of the eye:

1. Tramadol hydrochloride.

2. Acetaminophen 300 mg with No. 3 codeine phosphate 30 mg.

(b) The following antibiotics or their generic or therapeutic equivalents:

1. Amoxicillin with or without clavulanic acid.

2. Azithromycin.

3. Erythromycin.

4. Dicloxacillin.

5. Doxycycline/Tetracycline.

6. Keflex.

7. Minocycline.

(c) The following antivirals or their generic or therapeutic equivalents:

1. Acyclovir.

2. Famciclovir.

3. Valacyclovir.

(d) The following oral anti-glaucoma agents or their generic or therapeutic equivalents, which may not be administered or prescribed for more than 72 hours:

1. Acetazolamide.

2. Methazolamide.

Any oral ocular pharmaceutical agent that is listed in the statutory formulary set forth in this subsection and that is subsequently determined by the United States Food and Drug Administration to be unsafe for administration or prescription shall be considered to have been deleted from the formulary of oral ocular pharmaceutical agents. The oral ocular pharmaceutical agents on the statutory formulary set forth in this subsection may not otherwise be deleted by the board, the department, or the State Surgeon General.

(4) A certified optometrist shall be issued a prescriber number by the board. Any prescription written by a certified optometrist for an ocular pharmaceutical agent pursuant to this section shall have the prescriber number printed thereon. A certified optometrist may not administer or prescribe:

(a) A controlled substance listed in Schedule III, Schedule IV, or Schedule V of s. 893.03, except for an oral analgesic placed on the formulary pursuant to this section for the relief of pain due to ocular conditions of the eye and its appendages.

(b) A controlled substance for the treatment of chronic nonmalignant pain as defined in s. 456.44(1)(e).

History.—ss. 6, 21, ch. 86-289; s. 69, ch. 91-137; s. 4, ch. 91-429; s. 2, ch. 93-101; s. 223, ch. 96-410; s. 81, ch. 2008-6; s. 3, ch. 2013-26; s. 20, ch. 2016-105.



463.0057 - Optometric faculty certificate.

463.0057 Optometric faculty certificate.—

(1) The department may issue an optometric faculty certificate without examination to an individual who remits a nonrefundable application fee, not to exceed $100 plus the actual per applicant cost to the department, and who demonstrates to the board that she or he meets the following requirements:

(a) Is a graduate of an accredited school or college of optometry approved by an accrediting agency recognized by the United States Office of Education.

(b) Holds a valid current license to practice optometry in another jurisdiction in the United States.

(c) Is at least 21 years of age and of good moral character.

(d) Has not committed any act or offense in any jurisdiction which would constitute the basis for disciplining an optometrist.

(e) Has been offered and has accepted a full-time faculty appointment to teach in a program of optometry at a Florida-based college of optometry.

(f) Provides a certification from the dean of the college that she or he has accepted the offer of the full-time faculty appointment to teach at the Florida-based college of optometry.

(2) The certificate shall authorize the holder to practice only in conjunction with her or his faculty position at a Florida-based optometry school and its affiliated clinics which are registered with the board as sites at which holders of optometric faculty certificates will be practicing. Such certificates shall automatically expire upon termination of the holder’s relationship with the school or after a period of 2 years, whichever occurs first.

(3) The holder of a faculty certificate may engage in the practice of optometry as permitted by this section but may not administer or prescribe topical ocular pharmaceutical agents unless the certificateholder has satisfied the requirements of s. 463.006(1)(b)4. and 5. If a certificateholder wishes to administer or prescribe oral ocular pharmaceutical agents, the certificateholder must also satisfy the requirements of s. 463.0055(1)(b).

(4) Notwithstanding the provisions of subsection (2), an optometric faculty certificate is renewable every 2 years by a holder who applies to the board on a form prescribed by the board and who continues to satisfy the requirements set forth in subsection (1).

History.—ss. 1, 2, ch. 90-34; s. 4, ch. 91-429; s. 3, ch. 93-101; s. 233, ch. 97-103; s. 4, ch. 2013-26.



463.006 - Licensure and certification by examination.

463.006 Licensure and certification by examination.—

(1) Any person desiring to be a licensed practitioner pursuant to this chapter shall apply to the department to take the licensure and certification examinations. The department shall examine each applicant who the board determines has:

(a) Completed the application forms as required by the board, remitted an application fee for certification not to exceed $250, remitted an examination fee for certification not to exceed $250, and remitted an examination fee for licensure not to exceed $325, all as set by the board.

(b) Submitted proof satisfactory to the department that she or he:

1. Is at least 18 years of age.

2. Has graduated from an accredited school or college of optometry approved by rule of the board.

3. Is of good moral character.

4. Has successfully completed at least 110 hours of transcript-quality coursework and clinical training in general and ocular pharmacology as determined by the board, at an institution that:

a. Has facilities for both didactic and clinical instructions in pharmacology; and

b. Is accredited by a regional or professional accrediting organization that is recognized and approved by the Commission on Recognition of Postsecondary Accreditation or the United States Department of Education.

5. Has completed at least 1 year of supervised experience in differential diagnosis of eye disease or disorders as part of the optometric training or in a clinical setting as part of the optometric experience.

(2) The examination shall consist of the appropriate subjects, including applicable state laws and rules and general and ocular pharmacology with emphasis on the use and side effects of ocular pharmaceutical agents. The board may by rule substitute a national examination as part or all of the examination and may by rule offer a practical examination in addition to the written examination.

(3) Each applicant who successfully passes the examination and otherwise meets the requirements of this chapter is entitled to be licensed as a practitioner and to be certified to administer and prescribe ocular pharmaceutical agents in the diagnosis and treatment of ocular conditions.

History.—ss. 1, 6, ch. 79-194; ss. 2, 3, ch. 81-318; ss. 7, 20, 21, ch. 86-289; s. 10, ch. 88-205; s. 4, ch. 91-429; s. 4, ch. 93-101; s. 23, ch. 94-310; s. 234, ch. 97-103; s. 5, ch. 2013-26.



463.007 - Renewal of license; continuing education.

463.007 Renewal of license; continuing education.—

(1) The department shall renew a license upon receipt of the renewal application and the fee set by the board not to exceed $300.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) As a condition of license renewal, a licensee must demonstrate his or her professional competence by completing up to 30 hours of continuing education during the 2-year period preceding license renewal. For certified optometrists, the 30-hour continuing education requirement includes 6 or more hours of approved transcript-quality coursework in ocular and systemic pharmacology and the diagnosis, treatment, and management of ocular and systemic conditions and diseases during the 2-year period preceding application for license renewal.

(4) Criteria or course content of continuing education must be approved by the board and must be regularly reviewed by the board to assure that the programs adequately and reliably contribute to the professional competence of the licensee.

History.—ss. 1, 6, ch. 79-194; ss. 2, 3, ch. 81-318; ss. 8, 20, 21, ch. 86-289; s. 11, ch. 88-205; s. 4, ch. 91-429; s. 5, ch. 93-101; s. 173, ch. 94-119; s. 20, ch. 2016-230.



463.008 - Inactive status.

463.008 Inactive status.—

(1) The board shall adopt rules relating to application procedures for inactive status, for the biennial renewal of inactive licenses, and for the reactivation of licenses. The board shall prescribe by rule an application fee for inactive status, a renewal fee for inactive status, a delinquency fee, and a fee for the reactivation of a license. None of these fees may exceed the biennial renewal fee established by the board for an active license.

(2) The department may not reactivate a license unless the inactive or delinquent licensee has paid any applicable biennial renewal or delinquency fee, or both, and a reactivation fee.

History.—ss. 1, 6, ch. 79-194; s. 316, ch. 81-259; ss. 2, 3, ch. 81-318; s. 100, ch. 83-329; ss. 9, 20, 21, ch. 86-289; s. 4, ch. 91-429; s. 174, ch. 94-119.



463.009 - Supportive personnel.

463.009 Supportive personnel.—No person other than a licensed practitioner may engage in the practice of optometry as defined in s. 463.002(7). Except as provided in this section, under no circumstances shall nonlicensed supportive personnel be delegated diagnosis or treatment duties; however, such personnel may perform data gathering, preliminary testing, prescribed visual therapy, and related duties under the direct supervision of the licensed practitioner. Nonlicensed personnel, who need not be employees of the licensed practitioner, may perform ministerial duties, tasks, and functions assigned to them by and performed under the general supervision of a licensed practitioner, including obtaining information from consumers for the purpose of making appointments for the licensed practitioner. The licensed practitioner shall be responsible for all delegated acts performed by persons under her or his direct and general supervision.

History.—ss. 1, 6, ch. 79-194; ss. 2, 3, ch. 81-318; ss. 10, 20, 21, ch. 86-289; s. 4, ch. 91-429; s. 235, ch. 97-103; s. 15, ch. 2013-26.



463.011 - Exhibition of license.

463.011 Exhibition of license.—Each person to whom a license or branch office license is issued by the department shall keep said license conspicuously displayed in the appropriate office and shall, whenever required, exhibit said license to any authorized representative of the department.

History.—ss. 1, 6, ch. 79-194; s. 317, ch. 81-259; ss. 2, 3, ch. 81-318; s. 35, ch. 85-175; s. 2, ch. 85-278; ss. 11, 20, 21, ch. 86-289; s. 4, ch. 91-429.



463.012 - Prescriptions; filing; release; duplication.

463.012 Prescriptions; filing; release; duplication.—

(1) A licensed practitioner shall keep on file for a period of at least 2 years any prescription she or he writes.

(2)(a) A licensed practitioner shall make available to the patient or her or his agent any spectacle prescription or duplicate copy determined for that patient. Such prescription shall be considered a valid prescription to be filled for a period of 5 years.

(b) A licensed practitioner shall make available to the patient or her or his agent any daily wear soft contact lens prescription or duplicate copy determined for that patient. Such prescription shall be considered a valid prescription to be filled for a period of 2 years.

History.—ss. 1, 6, ch. 79-194; ss. 2, 3, ch. 81-318; ss. 12, 20, 21, ch. 86-289; s. 4, ch. 91-429; s. 236, ch. 97-103.



463.013 - Optometric services for certain public agencies.

463.013 Optometric services for certain public agencies.—Any agency of the state or county or any commission, clinic, or board administering relief, social security, health insurance, or health service under the laws of the state shall accept the services of licensed practitioners for the purposes of diagnosing and correcting any and all visual, muscular, neurological, and anatomic anomalies of the human eyes and their appendages of any persons under the jurisdiction of said agency, clinic, commission, or board administering such relief, social security, health insurance, or health service on the same basis and on a parity with any other person authorized by law to render similar professional service, when such services are needed, and shall pay for such services in the same way as other professionals may be paid for similar services.

History.—ss. 1, 6, ch. 79-194; ss. 2, 3, ch. 81-318; ss. 13, 20, 21, ch. 86-289; s. 4, ch. 91-429.



463.0135 - Standards of practice.

463.0135 Standards of practice.—

(1) A licensed practitioner shall provide that degree of care which conforms to that level of care provided by medical practitioners in the same or similar communities. A licensed practitioner shall advise or assist her or his patient in obtaining further care when the service of another health care practitioner is required.

(2) A licensed practitioner diagnosing angle closure, infantile, or congenital forms of glaucoma shall refer the patient to a physician skilled in diseases of the eye and licensed under chapter 458 or chapter 459.

(3) When an infectious corneal disease condition has not responded to standard methods of treatment within the scope of optometric practice, the certified optometrist shall consult with a physician skilled in diseases of the eye and licensed under chapter 458 or chapter 459.

(4) A licensed practitioner shall promptly advise a patient to seek evaluation by a physician skilled in diseases of the eye and licensed under chapter 458 or chapter 459 for diagnosis and possible treatment whenever the licensed practitioner is informed by the patient of the sudden onset of spots or “floaters” with loss of all or part of the visual field.

(5) The licensed practitioner shall routinely advise a patient to immediately contact the licensed practitioner if the patient experiences an adverse drug reaction.

(6) The licensed practitioner shall, when appropriate, refer to medical specialists or facilities patients who notify a licensed practitioner of an adverse drug reaction.

(7) The licensed practitioner shall place in a patient’s permanent record information describing any adverse drug reaction experienced by the patient, the date of such reaction, and whether any referral was made.

(8) The licensed practitioner shall maintain the names of at least three physicians, physician clinics, or hospitals to whom the licensed practitioner will refer patients who experience an adverse drug reaction. At least one of these physicians shall be a physician skilled in the diagnosis and treatment of diseases of the eye and licensed under chapter 458 or chapter 459.

(9) A licensed practitioner who believes a patient may have glaucoma shall promptly advise the patient of the serious nature of glaucoma. The licensed practitioner shall place in the patient’s permanent record that the practitioner provided such advice to the patient.

(10) A certified optometrist is authorized to perform any eye examination, including a dilated examination, required or authorized by chapter 548 or by rules adopted to implement that chapter.

(11) Co-management of postoperative care shall be conducted pursuant to the requirements of this section and a patient-specific transfer of care letter that governs the relationship between the physician who performed the surgery and the licensed practitioner. The patient must be fully informed of, and consent in writing to, the co-management relationship for his or her care. The transfer of care letter shall confirm that it is not medically necessary for the physician who performed the surgery to provide such postoperative care to the patient and that it is clinically appropriate for the licensed practitioner to provide such postoperative care. Before co-management of postoperative care commences, the patient shall be informed in writing that he or she has the right to be seen during the entire postoperative period by the physician who performed the surgery. In addition, the patient must be informed of the fees, if any, to be charged by the licensed practitioner and the physician performing the surgery, and must be provided with an accurate and comprehensive itemized statement of the specific postoperative care services that the physician performing the surgery and the licensed practitioner render, along with the charge for each service.

History.—ss. 14, 21, ch. 86-289; s. 70, ch. 91-137; s. 4, ch. 91-429; s. 237, ch. 97-103; s. 6, ch. 2013-26.



463.014 - Certain acts prohibited.

463.014 Certain acts prohibited.—

(1)(a) No corporation, lay body, organization, or individual other than a licensed practitioner shall engage in the practice of optometry through the means of engaging the services, upon a salary, commission, or other means or inducement, of any person licensed to practice optometry in this state. Nothing in this section shall be deemed to prohibit the association of a licensed practitioner with a multidisciplinary group of licensed health care professionals, the primary objective of which is the diagnosis and treatment of the human body.

(b) No licensed practitioner shall engage in the practice of optometry with any corporation, organization, group, or lay individual. This provision shall not prohibit licensed practitioners from employing, or from forming partnerships or professional associations with, licensed practitioners licensed in this state or with other licensed health care professionals, the primary objective of whom is the diagnosis and treatment of the human body.

(c) No rule of the board shall forbid the practice of optometry in or on the premises of a commercial or mercantile establishment.

(d) No licensed practitioner may practice under practice identification names, trade names, or service names, unless any dissemination of information by the practitioner to consumers contains the name under which the practitioner is licensed or that of the professional association in which the practitioner participates. Any advertisement or other dissemination of information to consumers may contain factual information as to the geographic location of licensed practitioners or of the availability of optometric services.

(e) No licensed practitioner shall adopt and publish or cause to be published any practice identification name, trade name, or service name which is, contains, or is intended to serve as an affirmation of the quality or competitive value of the optometric services provided at the identified practice.

(2) A corporation or labor organization may employ licensed practitioners to provide optometric services to bona fide employees of such corporation and members of their immediate families or to bona fide members of such labor organization and members of their immediate families, provided the provision of such services is incidental to the legitimate business of such corporation or labor organization. Nothing in this section shall be deemed to authorize the employment of licensed practitioners by corporations or organizations formed primarily for such purposes.

(3) Prescribing, ordering, dispensing, administering, supplying, selling, or giving any drug for the purpose of treating a systemic disease by a licensed practitioner is prohibited. However, a certified optometrist is permitted to use commonly accepted means or methods to immediately address incidents of anaphylaxis.

(4) Surgery of any kind is expressly prohibited. Certified optometrists may remove superficial foreign bodies. For the purposes of this subsection, the term “superficial foreign bodies” means any foreign matter that is embedded in the conjunctiva or cornea but that has not penetrated the globe. Notwithstanding the definition of surgery as provided in s. 463.002(6), a certified optometrist is not prohibited from providing any optometric care within the practice of optometry as defined in s. 463.002(7), such as removing an eyelash by epilation, probing an uninflamed tear duct in a patient 18 years of age or older, blocking the puncta by plug, or superficial scraping for the purpose of removing damaged epithelial tissue or superficial foreign bodies or taking a culture of the surface of the cornea or conjunctiva.

(5) No rule of the board shall prohibit a licensed practitioner from authorizing a board-certified optician to fill, fit, adapt, or dispense a contact lens prescription as authorized under chapter 484.

History.—ss. 1, 6, ch. 79-194; s. 318, ch. 81-259; ss. 2, 3, ch. 81-318; s. 26, ch. 83-329; ss. 15, 20, 21, ch. 86-289; s. 4, ch. 91-429; s. 6, ch. 93-101; s. 7, ch. 2013-26.



463.0141 - Reports of adverse incidents in the practice of optometry.

463.0141 Reports of adverse incidents in the practice of optometry.—

(1) Effective January 1, 2014, an adverse incident occurring in the practice of optometry must be reported to the department in accordance with this section.

(2) The required notification must be in writing and submitted to the department by certified mail. The required notification must be postmarked within 15 days after the adverse incident if the adverse incident occurs when the patient is at the office of the licensed practitioner. If the adverse incident occurs when the patient is not at the office of the licensed practitioner, the required notification must be postmarked within 15 days after the licensed practitioner discovers, or reasonably should have discovered, the occurrence of the adverse incident.

(3) For purposes of notification to the department, the term “adverse incident,” as used in this section, means any of the following events when it is reasonable to believe that the event is attributable to the prescription of an oral ocular pharmaceutical agent by the licensed practitioner:

(a) Any condition that requires the transfer of a patient to a hospital licensed under chapter 395.

(b) Any condition that requires the patient to obtain care from a physician licensed under chapter 458 or chapter 459, other than a referral or a consultation required under this chapter.

(c) Permanent physical injury to the patient.

(d) Partial or complete permanent loss of sight by the patient.

(e) Death of the patient.

(4) The department shall review each incident and determine whether it potentially involved conduct by the licensed practitioner who may be subject to disciplinary action, in which event s. 456.073 applies. Disciplinary action, if any, shall be taken by the board.

History.—s. 8, ch. 2013-26.



463.015 - Violations and penalties.

463.015 Violations and penalties.—

(1) Each of the following acts constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084:

(a) Practicing or attempting to practice optometry without a valid active license issued pursuant to this chapter.

(b) Attempting to obtain or obtaining a license to practice optometry by fraudulent misrepresentation.

(c) Using or attempting to use a license to practice optometry which has been suspended or revoked.

(2) Each of the following acts constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083:

(a) Identifying one’s activity by using the name or title “optometrist,” “licensed practitioner,” “certified optometrist,” “Doctor of Optometry,” or “O.D.” in a manner which represents to the public that the person is a licensed practitioner or certified optometrist when the person has not been licensed or certified pursuant to this chapter.

(b) Knowingly employing unlicensed persons in the practice of optometry, except as specifically authorized by this chapter.

(c) Knowingly concealing information relating to violations of this chapter.

(d) Willfully making any false oath or affirmation when required to make an oath or affirmation pursuant to this chapter.

History.—ss. 1, 6, ch. 79-194; ss. 2, 3, ch. 81-318; ss. 16, 20, 21, ch. 86-289; s. 89, ch. 91-224; s. 4, ch. 91-429; s. 53, ch. 2000-318.



463.016 - Grounds for disciplinary action; action by the board.

463.016 Grounds for disciplinary action; action by the board.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Procuring or attempting to procure a license to practice optometry by bribery, by fraudulent misrepresentations, or through an error of the department or board.

(b) Procuring or attempting to procure a license for any other person by making or causing to be made any false representation.

(c) Having a license to practice optometry revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another jurisdiction.

(d) Being convicted or found guilty, regardless of adjudication, of a crime in any jurisdiction which directly relates to the practice of optometry or to the ability to practice optometry. Any plea of nolo contendere shall be considered a conviction for the purposes of this chapter.

(e) Making or filing a report or record which the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to do so. Such reports or records shall include only those which are signed by the licensee in her or his capacity as a licensed practitioner.

(f) Advertising goods or services in a manner which is fraudulent, false, deceptive, or misleading in form or content.

(g) Fraud or deceit, negligence or incompetency, or misconduct in the practice of optometry.

(h) A violation or repeated violations of provisions of this chapter, or of chapter 456, and any rules promulgated pursuant thereto.

(i) Conspiring with another licensee or with any person to commit an act, or committing an act, which would coerce, intimidate, or preclude another licensee from lawfully advertising her or his services.

(j) Willfully submitting to any third-party payor a claim for services which were not provided to a patient.

(k) Failing to keep written optometric records about the examinations, treatments, and prescriptions for patients.

(l) Willfully failing to report any person who the licensee knows is in violation of this chapter or of rules of the department or the board.

(m) Gross or repeated malpractice.

(n) Practicing with a revoked, suspended, inactive, or delinquent license.

(o) Being unable to practice optometry with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition. A licensed practitioner affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that she or he can resume the competent practice of optometry with reasonable skill and safety to patients.

(p) Having been disciplined by a regulatory agency in another state for any offense that would constitute a violation of Florida laws or rules regulating optometry.

(q) Violating any provision of s. 463.014 or s. 463.015.

(r) Violating any lawful order of the board or department, previously entered in a disciplinary hearing, or failing to comply with a lawfully issued subpoena of the board or department.

(s) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities which the licensed practitioner knows or has reason to know she or he is not competent to perform.

(t) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order imposing any of the penalties in s. 456.072(2) against any licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The board shall not reinstate the license of a person, or cause a license to be issued to a person it has deemed unqualified, until such time as it is satisfied that she or he has complied with all the terms and conditions set forth in the final order and that such person is capable of safely engaging in the practice of optometry.

History.—ss. 1, 6, ch. 79-194; ss. 2, 3, ch. 81-318; ss. 17, 20, 21, ch. 86-289; s. 4, ch. 91-429; s. 5, ch. 92-178; s. 175, ch. 94-119; s. 238, ch. 97-103; s. 65, ch. 98-166; s. 122, ch. 2000-160; s. 30, ch. 2001-277; s. 76, ch. 2002-1; s. 8, ch. 2005-240.



463.018 - Reciprocity.

463.018 Reciprocity.—In order to ensure that licensed practitioners may be considered for licensure in other states, the board may enter into reciprocity agreements with other states.

History.—ss. 1, 6, ch. 79-194; ss. 2, 3, ch. 81-318; ss. 18, 20, 21, ch. 86-289; s. 4, ch. 91-429.






Chapter 464 - NURSING

Part I - NURSE PRACTICE ACT (ss. 464.001-464.027)

464.001 - Short title.

464.001 Short title.—This part may be cited as the “Nurse Practice Act.”

History.—ss. 1, 6, ch. 79-225; ss. 2, 3, ch. 81-318; ss. 1, 17, 18, ch. 86-284; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429; s. 119, ch. 2000-318.



464.002 - Purpose.

464.002 Purpose.—The sole legislative purpose in enacting this part is to ensure that every nurse practicing in this state meets minimum requirements for safe practice. It is the legislative intent that nurses who fall below minimum competency or who otherwise present a danger to the public shall be prohibited from practicing in this state.

History.—ss. 1, 6, ch. 79-225; ss. 2, 3, ch. 81-318; ss. 2, 17, 18, ch. 86-284; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429; s. 120, ch. 2000-318.



464.003 - Definitions.

464.003 Definitions.—As used in this part, the term:

(1) “Accredited program” means a program for the prelicensure education of professional or practical nurses that is conducted in the United States at an educational institution, whether in this state, another state, or the District of Columbia, and that is accredited by a specialized nursing accrediting agency that is nationally recognized by the United States Secretary of Education to accredit nursing education programs.

(2) “Advanced or specialized nursing practice” means, in addition to the practice of professional nursing, the performance of advanced-level nursing acts approved by the board which, by virtue of postbasic specialized education, training, and experience, are appropriately performed by an advanced registered nurse practitioner. Within the context of advanced or specialized nursing practice, the advanced registered nurse practitioner may perform acts of nursing diagnosis and nursing treatment of alterations of the health status. The advanced registered nurse practitioner may also perform acts of medical diagnosis and treatment, prescription, and operation as authorized within the framework of an established supervisory protocol. The department may, by rule, require that a copy of the protocol be filed with the department along with the notice required by s. 458.348.

(3) “Advanced registered nurse practitioner” means any person licensed in this state to practice professional nursing and certified in advanced or specialized nursing practice, including certified registered nurse anesthetists, certified nurse midwives, and nurse practitioners.

(4) “Approved program” means a program for the prelicensure education of professional or practical nurses that is conducted in the state at an educational institution and that is approved under s. 464.019. The term includes such a program placed on probationary status.

(5) “Board” means the Board of Nursing.

(6) “Clinical nurse specialist” means any person licensed in this state to practice professional nursing and certified in clinical nurse specialist practice.

(7) “Clinical nurse specialist practice” means the delivery and management of advanced practice nursing care to individuals or groups, including the ability to:

(a) Assess the health status of individuals and families using methods appropriate to the population and area of practice.

(b) Diagnose human responses to actual or potential health problems.

(c) Plan for health promotion, disease prevention, and therapeutic intervention in collaboration with the patient or client.

(d) Implement therapeutic interventions based on the nurse specialist’s area of expertise and within the scope of advanced nursing practice, including, but not limited to, direct nursing care, counseling, teaching, and collaboration with other licensed health care providers.

(e) Coordinate health care as necessary and appropriate and evaluate with the patient or client the effectiveness of care.

(8) “Clinical preceptor” means a registered nurse or licensed practical nurse who is employed by a clinical training facility to serve as a role model and clinical resource person for a specified period to students enrolled in an approved program.

(9) “Clinical simulation” means a strategy used to replicate clinical practice as closely as possible to teach theory, assessment, technology, pharmacology, and skills.

(10) “Clinical training” means direct nursing care experiences with patients or clients, or clinical simulation of such experiences, which offer the student the opportunity to integrate, apply, and refine specific skills and abilities based on theoretical concepts and scientific principles.

(11) “Community-based clinical experience” means activities consistent with the curriculum and involving individuals, families, and groups with the intent of promoting wellness, maintaining health, and preventing illness.

(12) “Curriculum” means a planned sequence of course offerings and learning experiences that comprise a nursing education program.

(13) “Department” means the Department of Health.

(14) “Educational institution” means a school, college, or university.

(15) “Graduate passage rate” means the percentage of a program’s graduates who, as first-time test takers, pass the National Council of State Boards of Nursing Licensing Examination during a calendar year, as calculated by the contract testing service of the National Council of State Boards of Nursing.

1(16) “Licensed practical nurse” means any person licensed in this state to practice practical nursing.

(17) “Nursing diagnosis” means the observation and evaluation of physical or mental conditions, behaviors, signs and symptoms of illness, and reactions to treatment and the determination as to whether such conditions, signs, symptoms, and reactions represent a deviation from normal.

(18) “Nursing treatment” means the establishment and implementation of a nursing regimen for the care and comfort of individuals, the prevention of illness, and the education, restoration, and maintenance of health.

(19) “Practice of practical nursing” means the performance of selected acts, including the administration of treatments and medications, in the care of the ill, injured, or infirm; the promotion of wellness, maintenance of health, and prevention of illness of others under the direction of a registered nurse, a licensed physician, a licensed osteopathic physician, a licensed podiatric physician, or a licensed dentist; and the teaching of general principles of health and wellness to the public and to students other than nursing students. A practical nurse is responsible and accountable for making decisions that are based upon the individual’s educational preparation and experience in nursing.

(20) “Practice of professional nursing” means the performance of those acts requiring substantial specialized knowledge, judgment, and nursing skill based upon applied principles of psychological, biological, physical, and social sciences which shall include, but not be limited to:

(a) The observation, assessment, nursing diagnosis, planning, intervention, and evaluation of care; health teaching and counseling of the ill, injured, or infirm; and the promotion of wellness, maintenance of health, and prevention of illness of others.

(b) The administration of medications and treatments as prescribed or authorized by a duly licensed practitioner authorized by the laws of this state to prescribe such medications and treatments.

(c) The supervision and teaching of other personnel in the theory and performance of any of the acts described in this subsection.

A professional nurse is responsible and accountable for making decisions that are based upon the individual’s educational preparation and experience in nursing.

(21) “Probationary status” means the status of an approved program that is placed on such status pursuant to s. 464.019.

1(22) “Registered nurse” means any person licensed in this state to practice professional nursing.

(23) “Required passage rate” means the graduate passage rate required for an approved program pursuant to s. 464.019(5)(a).

History.—ss. 1, 6, ch. 79-225; ss. 2, 3, ch. 81-318; ss. 3, 4, ch. 82-32; ss. 3, 17, 18, ch. 86-284; s. 18, ch. 88-392; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429; s. 121, ch. 94-218; s. 1, ch. 96-274; s. 76, ch. 97-264; s. 210, ch. 98-166; s. 121, ch. 2000-318; s. 1, ch. 2007-167; s. 82, ch. 2008-6; s. 1, ch. 2009-168; s. 2, ch. 2010-37; s. 1, ch. 2014-92; s. 3, ch. 2016-139; s. 11, ch. 2016-224.

1Note.—Section 3, ch. 2016-139, amended subsections (16) and (22), effective “December 31, 2018, or upon enactment of the Nurse Licensure Compact into law by 26 states, whichever occurs first.” When s. 3, ch. 2016-139, takes effect, subsections (16) and (22) will read:

(16) “Licensed practical nurse” means any person licensed in this state or holding an active multistate license under s. 464.0095 to practice practical nursing.

* * * * *

(22) “Registered nurse” means any person licensed in this state or holding an active multistate license under s. 464.0095 to practice professional nursing.



464.004 - Board of Nursing; membership; appointment; terms.

1464.004 Board of Nursing; membership; appointment; terms.—

(1) The Board of Nursing is created within the department and shall consist of 13 members to be appointed by the Governor and confirmed by the Senate.

(2) Seven members of the board must be registered nurses who are residents of this state and who have been engaged in the practice of professional nursing for at least 4 years, including at least one advanced registered nurse practitioner, one nurse educator member of an approved program, and one nurse executive. These seven board members should be representative of the diverse areas of practice within the nursing profession. In addition, three members of the board must be licensed practical nurses who are residents of this state and who have been actively engaged in the practice of practical nursing for at least 4 years prior to their appointment. The remaining three members must be residents of the state who have never been licensed as nurses and who are in no way connected with the practice of nursing. No person may be appointed as a lay member who is in any way connected with, or has any financial interest in, any health care facility, agency, or insurer. At least one member of the board must be 60 years of age or older.

(3) As the terms of the members expire, the Governor shall appoint successors for terms of 4 years, and such members shall serve until their successors are appointed.

(4) All provisions of chapter 456 relating to activities of the board shall apply.

History.—ss. 1, 6, ch. 79-225; ss. 2, 3, ch. 81-318; ss. 4, 17, 18, ch. 86-284; s. 15, ch. 87-172; ss. 12, 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429; s. 122, ch. 94-218; s. 3, ch. 96-274; s. 77, ch. 97-264; s. 66, ch. 98-166; s. 123, ch. 2000-160; s. 4, ch. 2016-139.

1Note.—Section 4, ch. 2016-139, created subsection (5), effective “December 31, 2018, or upon enactment of the Nurse Licensure Compact into law by 26 states, whichever occurs first.” When s. 4, ch. 2016-139, takes effect, subsection (5) will read:

(5) The executive director of the board appointed pursuant to s. 456.004(2) or his or her designee shall serve as the state administrator of the Nurse Licensure Compact as required under s. 464.0095.



464.005 - Board headquarters.

464.005 Board headquarters.—The board shall maintain its official headquarters in Tallahassee.

History.—ss. 1, 6, ch. 79-225; ss. 2, 3, ch. 81-318; ss. 17, 18, ch. 86-284; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429; s. 94, ch. 2001-277.



464.006 - Rulemaking authority.

464.006 Rulemaking authority.—The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part conferring duties upon it.

History.—ss. 1, 6, ch. 79-225; ss. 2, 3, ch. 81-318; ss. 5, 17, 18, ch. 86-284; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429; s. 125, ch. 98-200; s. 122, ch. 2000-318.



464.008 - Licensure by examination.

1464.008 Licensure by examination.—

(1) Any person desiring to be licensed as a registered nurse or licensed practical nurse shall apply to the department to take the licensure examination. The department shall examine each applicant who:

(a) Has completed the application form and remitted a fee set by the board not to exceed $150 and has remitted an examination fee set by the board not to exceed $75 plus the actual per applicant cost to the department for purchase of the examination from the National Council of State Boards of Nursing or a similar national organization.

(b) Has provided sufficient information on or after October 1, 1989, which must be submitted by the department for a statewide criminal records correspondence check through the Department of Law Enforcement.

(c) Is in good mental and physical health, is a recipient of a high school diploma or the equivalent, and has completed the requirements for:

1. Graduation from an approved program;

2. Graduation from a prelicensure nursing education program that the board determines is equivalent to an approved program;

3. Graduation on or after July 1, 2009, from an accredited program; or

4. Graduation before July 1, 2009, from a prelicensure nursing education program whose graduates at that time were eligible for examination.

Courses successfully completed in a professional nursing education program that are at least equivalent to a practical nursing education program may be used to satisfy the education requirements for licensure as a licensed practical nurse.

(d) Has the ability to communicate in the English language, which may be determined by an examination given by the department.

1(2) Each applicant who passes the examination and provides proof of meeting the educational requirements specified in subsection (1) shall, unless denied pursuant to s. 464.018, be entitled to licensure as a registered professional nurse or a licensed practical nurse, whichever is applicable.

(3) Any applicant who fails the examination three consecutive times, regardless of the jurisdiction in which the examination is taken, shall be required to complete a board-approved remedial course before the applicant will be approved for reexamination. After taking the remedial course, the applicant may be approved to retake the examination up to three additional times before the applicant is required to retake remediation. The applicant shall apply for reexamination within 6 months after completion of remediation. The board shall by rule establish guidelines for remedial courses.

(4) If an applicant who graduates from an approved program does not take the licensure examination within 6 months after graduation, he or she must enroll in and successfully complete a board-approved licensure examination preparatory course. The applicant is responsible for all costs associated with the course and may not use state or federal financial aid for such costs. The board shall by rule establish guidelines for licensure examination preparatory courses.

History.—ss. 1, 6, ch. 79-225; ss. 2, 3, ch. 81-318; ss. 6, 17, 18, ch. 86-284; s. 12, ch. 88-205; s. 10, ch. 88-219; s. 34, ch. 89-162; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429; s. 94, ch. 92-149; s. 5, ch. 96-274; s. 78, ch. 97-264; s. 116, ch. 99-397; s. 95, ch. 2001-277; s. 3, ch. 2010-37; s. 2, ch. 2014-92; s. 5, ch. 2016-139; s. 28, ch. 2016-224.

1Note.—Section 5, ch. 2016-139, amended subsection (2) and created subsection (5), effective “December 31, 2018, or upon enactment of the Nurse Licensure Compact into law by 26 states, whichever occurs first.” When s. 5, ch. 2016-139, takes effect, subsections (2) and (5) will read:

(2)(a) Each applicant who passes the examination and provides proof of meeting the educational requirements specified in subsection (1) shall, unless denied pursuant to s. 464.018, be entitled to licensure as a registered professional nurse or a licensed practical nurse, whichever is applicable.

(b) An applicant who resides in this state, meets the licensure requirements of this section, and meets the criteria for multistate licensure under s. 464.0095 may request the issuance of a multistate license from the department.

(c) A nurse who holds a single-state license in this state and applies to the department for a multistate license must meet the eligibility criteria for a multistate license under s. 464.0095 and must pay an application and licensure fee to change the licensure status.

(d) The department shall conspicuously distinguish a multistate license from a single-state license.

* * * * *

(5) A person holding an active multistate license in another state pursuant to s. 464.0095 is exempt from the licensure requirements of this section.



464.009 - Licensure by endorsement.

1464.009 Licensure by endorsement.—

(1) The department shall issue the appropriate license by endorsement to practice professional or practical nursing to an applicant who, upon applying to the department and remitting a fee set by the board not to exceed $100, demonstrates to the board that he or she:

(a) Holds a valid license to practice professional or practical nursing in another state or territory of the United States, provided that, when the applicant secured his or her original license, the requirements for licensure were substantially equivalent to or more stringent than those existing in Florida at that time;

(b) Meets the qualifications for licensure in s. 464.008 and has successfully completed a state, regional, or national examination which is substantially equivalent to or more stringent than the examination given by the department; or

(c) Has actively practiced nursing in another state, jurisdiction, or territory of the United States for 2 of the preceding 3 years without having his or her license acted against by the licensing authority of any jurisdiction. Applicants who become licensed pursuant to this paragraph must complete within 6 months after licensure a Florida laws and rules course that is approved by the board. Once the department has received the results of the national criminal history check and has determined that the applicant has no criminal history, the appropriate license by endorsement shall be issued to the applicant.

(2) Such examinations and requirements from other states and territories of the United States shall be presumed to be substantially equivalent to or more stringent than those in this state. Such presumption shall not arise until January 1, 1980. However, the board may, by rule, specify states and territories the examinations and requirements of which shall not be presumed to be substantially equivalent to those of this state.

(3) An applicant for licensure by endorsement who is relocating to this state pursuant to his or her military-connected spouse’s official military orders and who is licensed in another state that is a member of the Nurse Licensure Compact shall be deemed to have satisfied the requirements of subsection (1) and shall be issued a license by endorsement upon submission of the appropriate application and fees and completion of the criminal background check required under subsection (4).

(4) The applicant must submit to the department a set of fingerprints on a form and under procedures specified by the department, along with a payment in an amount equal to the costs incurred by the Department of Health for the criminal background check of the applicant. The Department of Health shall submit the fingerprints provided by the applicant to the Florida Department of Law Enforcement for a statewide criminal history check, and the Florida Department of Law Enforcement shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal history check of the applicant. The Department of Health shall review the results of the criminal history check, issue a license to an applicant who has met all of the other requirements for licensure and has no criminal history, and shall refer all applicants with criminal histories back to the board for determination as to whether a license should be issued and under what conditions.

(5) The department shall not issue a license by endorsement to any applicant who is under investigation in another state, jurisdiction, or territory of the United States for an act which would constitute a violation of this part or chapter 456 until such time as the investigation is complete, at which time the provisions of s. 464.018 shall apply.

(6) The department shall develop an electronic applicant notification process and provide electronic notification when the application has been received and when background screenings have been completed, and shall issue a license within 30 days after completion of all required data collection and verification. This 30-day period to issue a license shall be tolled if the applicant must appear before the board due to information provided on the application or obtained through screening and data collection and verification procedures.

History.—ss. 1, 6, ch. 79-225; ss. 2, 3, ch. 81-318; ss. 7, 17, 18, ch. 86-284; s. 1, ch. 87-240; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429; s. 6, ch. 96-274; s. 1104, ch. 97-103; s. 79, ch. 97-264; s. 123, ch. 2000-318; s. 96, ch. 2001-277; s. 5, ch. 2002-230; s. 9, ch. 2004-230; s. 6, ch. 2016-139; s. 28, ch. 2016-224.

1Note.—Section 6, ch. 2016-139, created subsection (7), effective “December 31, 2018, or upon enactment of the Nurse Licensure Compact into law by 26 states, whichever occurs first.” When s. 6, ch. 2016-139, takes effect, subsection (7) will read:

(7) A person holding an active multistate license in another state pursuant to s. 464.0095 is exempt from the requirements for licensure by endorsement in this section.



464.0095 - Nurse Licensure Compact.

1464.0095 Nurse Licensure Compact.—The Nurse Licensure Compact is hereby enacted into law and entered into by this state with all other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I

FINDINGS AND DECLARATION OF PURPOSE

(1) The party states find that:

(a) The health and safety of the public are affected by the degree of compliance with and the effectiveness of enforcement activities related to state nurse licensure laws.

(b) Violations of nurse licensure and other laws regulating the practice of nursing may result in injury or harm to the public.

(c) The expanded mobility of nurses and the use of advanced communication technologies as part of the nation’s health care delivery system require greater coordination and cooperation among states in the areas of nurse licensure and regulation.

(d) New practice modalities and technology make compliance with individual state nurse licensure laws difficult and complex.

(e) The current system of duplicative licensure for nurses practicing in multiple states is cumbersome and redundant for both nurses and states.

(f) Uniformity of nurse licensure requirements throughout the states promotes public safety and public health benefits.

(2) The general purposes of this compact are to:

(a) Facilitate the states’ responsibility to protect the public’s health and safety.

(b) Ensure and encourage the cooperation of party states in the areas of nurse licensure and regulation.

(c) Facilitate the exchange of information among party states in the areas of nurse regulation, investigation, and adverse actions.

(d) Promote compliance with the laws governing the practice of nursing in each jurisdiction.

(e) Invest all party states with the authority to hold a nurse accountable for meeting all state practice laws in the state in which the patient is located at the time care is rendered through the mutual recognition of party state licenses.

(f) Decrease redundancies in the consideration and issuance of nurse licenses.

(g) Provide opportunities for interstate practice by nurses who meet uniform licensure requirements.

ARTICLE II

DEFINITIONS

As used in this compact, the term:

(1) “Adverse action” means any administrative, civil, equitable, or criminal action permitted by a state’s laws which is imposed by a licensing board or other authority against a nurse, including actions against an individual’s license or multistate licensure privilege, such as revocation, suspension, probation, monitoring of the licensee, limitation on the licensee’s practice, or any other encumbrance on licensure affecting a nurse’s authorization to practice, including issuance of a cease and desist action.

(2) “Alternative program” means a nondisciplinary monitoring program approved by a licensing board.

(3) “Commission” means the Interstate Commission of Nurse Licensure Compact Administrators established by this compact.

(4) “Compact” means the Nurse Licensure Compact recognized, established, and entered into by the state under this compact.

(5) “Coordinated licensure information system” means an integrated process for collecting, storing, and sharing information on nurse licensure and enforcement activities related to nurse licensure laws which is administered by a nonprofit organization composed of and controlled by licensing boards.

(6) “Current significant investigative information” means:

(a) Investigative information that a licensing board, after a preliminary inquiry that includes notification and an opportunity for the nurse to respond, if required by state law, has reason to believe is not groundless and, if proved true, would indicate more than a minor infraction; or

(b) Investigative information that indicates that the nurse represents an immediate threat to public health and safety regardless of whether the nurse has been notified and had an opportunity to respond.

(7) “Encumbrance” means a revocation or suspension of, or any limitation on, the full and unrestricted practice of nursing imposed by a licensing board.

(8) “Home state” means the party state that is the nurse’s primary state of residence.

(9) “Licensing board” means a party state’s regulatory body responsible for issuing nurse licenses.

(10) “Multistate license” means a license to practice as a registered nurse (RN) or a licensed practical/vocational nurse (LPN/VN) issued by a home state licensing board which authorizes the licensed nurse to practice in all party states under a multistate licensure privilege.

(11) “Multistate licensure privilege” means a legal authorization associated with a multistate license permitting the practice of nursing as either an RN or an LPN/VN in a remote state.

(12) “Nurse” means an RN or LPN/VN, as those terms are defined by each party state’s practice laws.

(13) “Party state” means any state that has adopted this compact.

(14) “Remote state” means a party state other than the home state.

(15) “Single-state license” means a nurse license issued by a party state which authorizes practice only within the issuing state and does not include a multistate licensure privilege to practice in any other party state.

(16) “State” means a state, territory, or possession of the United States, or the District of Columbia.

(17) “State practice laws” means a party state’s laws, rules, and regulations that govern the practice of nursing, define the scope of nursing practice, and create the methods and grounds for imposing discipline. The term “state practice laws” does not include requirements necessary to obtain and retain a license, except for qualifications or requirements of the home state.

ARTICLE III

GENERAL PROVISIONS AND JURISDICTION

(1) A multistate license to practice registered or licensed practical/vocational nursing issued by a home state to a resident in that state shall be recognized by each party state as authorizing a nurse to practice as an RN or as an LPN/VN under a multistate licensure privilege in each party state.

(2) Each party state must implement procedures for considering the criminal history records of applicants for initial multistate licensure or licensure by endorsement. Such procedures shall include the submission of fingerprints or other biometric-based information by applicants for the purpose of obtaining an applicant’s criminal history record information from the Federal Bureau of Investigation and the agency responsible for retaining that state’s criminal records.

(3) In order for an applicant to obtain or retain a multistate license in the home state, each party state shall require that the applicant fulfills the following criteria:

(a) Meets the home state’s qualifications for licensure or renewal of licensure, as well as all other applicable state laws.

(b)1. Has graduated or is eligible to graduate from a licensing board-approved RN or LPN/VN prelicensure education program; or

2. Has graduated from a foreign RN or LPN/VN prelicensure education program that has been approved by the authorized accrediting body in the applicable country and has been verified by a licensing board-approved independent credentials review agency to be comparable to a licensing board-approved prelicensure education program.

(c) If the applicant is a graduate of a foreign prelicensure education program not taught in English, or if English is not the applicant’s native language, has successfully passed a licensing board-approved English proficiency examination that includes the components of reading, speaking, writing, and listening.

(d) Has successfully passed an NCLEX-RN or NCLEX-PN Examination or recognized predecessor, as applicable.

(e) Is eligible for or holds an active, unencumbered license.

(f) Has submitted, in connection with an application for initial licensure or licensure by endorsement, fingerprints or other biometric data for the purpose of obtaining criminal history record information from the Federal Bureau of Investigation and the agency responsible for retaining that state’s criminal records.

(g) Has not been convicted or found guilty, or has entered into an agreed disposition other than a disposition that results in nolle prosequi, of a felony offense under applicable state or federal criminal law.

(h) Has not been convicted or found guilty, or has entered into an agreed disposition other than a disposition that results in nolle prosequi, of a misdemeanor offense related to the practice of nursing as determined on a case-by-case basis.

(i) Is not currently enrolled in an alternative program.

(j) Is subject to self-disclosure requirements regarding current participation in an alternative program.

(k) Has a valid United States social security number.

(4) All party states may, in accordance with existing state due process law, take adverse action against a nurse’s multistate licensure privilege, such as revocation, suspension, probation, or any other action that affects the nurse’s authorization to practice under a multistate licensure privilege, including cease and desist actions. If a party state takes such action, it shall promptly notify the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the home state of any such actions by remote states.

(5) A nurse practicing in a party state must comply with the state practice laws of the state in which the patient is located at the time service is provided. The practice of nursing is not limited to patient care but shall include all nursing practice as defined by the state practice laws of the party state in which the patient is located. The practice of nursing in a party state under a multistate licensure privilege subjects a nurse to the jurisdiction of the licensing board, the courts, and the laws of the party state in which the patient is located at the time service is provided.

(6) A person not residing in a party state shall continue to be able to apply for a party state’s single-state license as provided under the laws of each party state. The single-state license granted to such a person does not grant the privilege to practice nursing in any other party state. This compact does not affect the requirements established by a party state for the issuance of a single-state license.

(7) A nurse holding a home state multistate license, on the effective date of this compact, may retain and renew the multistate license issued by the nurse’s then-current home state, provided that:

(a) A nurse who changes his or her primary state of residence after the effective date must meet all applicable requirements under subsection (3) to obtain a multistate license from a new home state.

(b) A nurse who fails to satisfy the multistate licensure requirements under subsection (3) due to a disqualifying event occurring after the effective date is ineligible to retain or renew a multistate license, and the nurse’s multistate license shall be revoked or deactivated in accordance with applicable rules adopted by the commission.

ARTICLE IV

APPLICATIONS FOR LICENSURE
IN A PARTY STATE

(1) Upon application for a multistate license, the licensing board in the issuing party state shall ascertain, through the coordinated licensure information system, whether the applicant has ever held, or is the holder of, a license issued by any other state, whether there are any encumbrances on any license or multistate licensure privilege held by the applicant, whether any adverse action has been taken against any license or multistate licensure privilege held by the applicant, and whether the applicant is currently participating in an alternative program.

(2) A nurse may hold a multistate license, issued by the home state, in only one party state at a time.

(3) If a nurse changes his or her primary state of residence by moving from one party state to another party state, the nurse must apply for licensure in the new home state, and the multistate license issued by the prior home state shall be deactivated in accordance with applicable rules adopted by the commission.

(a) The nurse may apply for licensure in advance of a change in his or her primary state of residence.

(b) A multistate license may not be issued by the new home state until the nurse provides satisfactory evidence of a change in his or her primary state of residence to the new home state and satisfies all applicable requirements to obtain a multistate license from the new home state.

(4) If a nurse changes his or her primary state of residence by moving from a party state to a nonparty state, the multistate license issued by the prior home state shall convert to a single-state license valid only in the former home state.

ARTICLE V

ADDITIONAL AUTHORITY VESTED IN
PARTY STATE LICENSING BOARDS

(1) In addition to the other powers conferred by state law, a licensing board or state agency may:

(a) Take adverse action against a nurse’s multistate licensure privilege to practice within that party state.

1. Only the home state has the power to take adverse action against a nurse’s license issued by the home state.

2. For purposes of taking adverse action, the home state licensing board or state agency shall give the same priority and effect to conduct reported by a remote state as it would if such conduct had occurred within the home state. In so doing, the home state shall apply its own state laws to determine appropriate action.

(b) Issue cease and desist orders or impose an encumbrance on a nurse’s authority to practice within that party state.

(c) Complete any pending investigation of a nurse who changes his or her primary state of residence during the course of such investigation. The licensing board or state agency may also take appropriate action and shall promptly report the conclusions of such investigation to the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the new home state of any such action.

(d) Issue subpoenas for both hearings and investigations that require the attendance and testimony of witnesses or the production of evidence. Subpoenas issued by a licensing board or state agency in a party state for the attendance and testimony of witnesses or the production of evidence from another party state shall be enforced in the latter state by any court of competent jurisdiction according to the practice and procedure of that court applicable to subpoenas issued in proceedings pending before it. The issuing authority shall pay any witness fees, travel expenses, and mileage and other fees required by the service statutes of the state in which the witnesses or evidence is located.

(e) Obtain and submit, for each nurse licensure applicant, fingerprint or other biometric-based information to the Federal Bureau of Investigation for criminal background checks, receive the results of the Federal Bureau of Investigation record search on criminal background checks, and use the results in making licensure decisions.

(f) If otherwise permitted by state law, recover from the affected nurse the costs of investigations and disposition of cases resulting from any adverse action taken against that nurse.

(g) Take adverse action based on the factual findings of the remote state, provided that the licensing board or state agency follows its own procedures for taking such adverse action.

(2) If adverse action is taken by the home state against a nurse’s multistate license, the nurse’s multistate licensure privilege to practice in all other party states shall be deactivated until all encumbrances are removed from the multistate license. All home state disciplinary orders that impose adverse action against a nurse’s multistate license shall include a statement that the nurse’s multistate licensure privilege is deactivated in all party states during the pendency of the order.

(3) This compact does not override a party state’s decision that participation in an alternative program may be used in lieu of adverse action. The home state licensing board shall deactivate the multistate licensure privilege under the multistate license of any nurse for the duration of the nurse’s participation in an alternative program.

ARTICLE VI

COORDINATED LICENSURE
INFORMATION SYSTEM
AND EXCHANGE INFORMATION

(1) All party states shall participate in a coordinated licensure information system relating to all licensed RNs and LPNs/VNs. This system shall include information on the licensure and disciplinary history of each nurse, as submitted by party states, to assist in the coordination of nurse licensure and enforcement efforts.

(2) The commission, in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection, and exchange of information under this compact.

(3) All licensing boards shall promptly report to the coordinated licensure information system any adverse action, any current significant investigative information, denials of applications, the reasons for application denials, and nurse participation in alternative programs known to the licensing board regardless of whether such participation is deemed nonpublic or confidential under state law.

(4) Current significant investigative information and participation in nonpublic or confidential alternative programs shall be transmitted through the coordinated licensure information system only to party state licensing boards.

(5) Notwithstanding any other provision of law, all party state licensing boards contributing information to the coordinated licensure information system may designate information that may not be shared with nonparty states or disclosed to other entities or individuals without the express permission of the contributing state.

(6) Any personal identifying information obtained from the coordinated licensure information system by a party state licensing board may not be shared with nonparty states or disclosed to other entities or individuals except to the extent permitted by the laws of the party state contributing the information.

(7) Any information contributed to the coordinated licensure information system which is subsequently required to be expunged by the laws of the party state contributing that information shall also be expunged from the coordinated licensure information system.

(8) The compact administrator of each party state shall furnish a uniform data set to the compact administrator of each other party state, which shall include, at a minimum:

(a) Identifying information.

(b) Licensure data.

(c) Information related to alternative program participation.

(d) Other information that may facilitate the administration of this compact, as determined by commission rules.

(9) The compact administrator of a party state shall provide all investigative documents and information requested by another party state.

ARTICLE VII

ESTABLISHMENT OF THE
INTERSTATE COMMISSION OF
NURSE LICENSURE COMPACT ADMINISTRATORS

(1) The party states hereby create and establish a joint public entity known as the Interstate Commission of Nurse Licensure Compact Administrators.

(a) The commission is an instrumentality of the party states.

(b) Venue is proper, and judicial proceedings by or against the commission shall be brought solely and exclusively, in a court of competent jurisdiction where the commission’s principal office is located. The commission may waive venue and jurisdictional defenses to the extent it adopts or consents to participate in alternative dispute resolution proceedings.

(c) This compact does not waive sovereign immunity except to the extent sovereign immunity is waived in the party states.

(2)(a) Each party state shall have and be limited to one administrator. The executive director of the state licensing board or his or her designee shall be the administrator of this compact for each party state. Any administrator may be removed or suspended from office as provided by the law of the state from which the administrator is appointed. Any vacancy occurring on the commission shall be filled in accordance with the laws of the party state in which the vacancy exists.

(b) Each administrator is entitled to one vote with regard to the adoption of rules and the creation of bylaws and shall otherwise have an opportunity to participate in the business and affairs of the commission. An administrator shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for an administrator’s participation in meetings by telephone or other means of communication.

(c) The commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the commission’s bylaws or rules.

(d) All meetings shall be open to the public, and public notice of meetings shall be given in the same manner as required under Article VIII of this compact.

(e) The commission may convene in a closed, nonpublic meeting if the commission must discuss:

1. Failure of a party state to comply with its obligations under this compact;

2. The employment, compensation, discipline, or other personnel matters, practices, or procedures related to specific employees or other matters related to the commission’s internal personnel practices and procedures;

3. Current, threatened, or reasonably anticipated litigation;

4. Negotiation of contracts for the purchase or sale of goods, services, or real estate;

5. Accusing any person of a crime or formally censuring any person;

6. Disclosure of trade secrets or commercial or financial information that is privileged or confidential;

7. Disclosure of information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

8. Disclosure of investigatory records compiled for law enforcement purposes;

9. Disclosure of information related to any reports prepared by or on behalf of the commission for the purpose of investigation of compliance with this compact; or

10. Matters specifically exempted from disclosure by federal or state statute.

(f) If a meeting, or portion of a meeting, is closed pursuant to this subsection, the commission’s legal counsel or designee shall certify that the meeting, or portion of the meeting, is closed and shall reference each relevant exempting provision. The commission shall keep minutes that fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefor, including a description of the views expressed. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the commission or order of a court of competent jurisdiction.

(3) The commission shall, by a majority vote of the administrators, prescribe bylaws or rules to govern its conduct as may be necessary or appropriate to carry out the purposes and exercise the powers of this compact, including, but not limited to:

(a) Establishing the commission’s fiscal year.

(b) Providing reasonable standards and procedures:

1. For the establishment and meetings of other committees.

2. Governing any general or specific delegation of any authority or function of the commission.

(c) Providing reasonable procedures for calling and conducting meetings of the commission, ensuring reasonable advance notice of all meetings, and providing an opportunity for attendance of such meetings by interested parties, with enumerated exceptions designed to protect the public’s interest, the privacy of individuals, and proprietary information, including trade secrets. The commission may meet in closed session only after a majority of the administrators vote to close a meeting in whole or in part. As soon as practicable, the commission must make public a copy of the vote to close the meeting revealing the vote of each administrator, with no proxy votes allowed.

(d) Establishing the titles, duties and authority, and reasonable procedures for the election of the commission’s officers.

(e) Providing reasonable standards and procedures for the establishment of the commission’s personnel policies and programs. Notwithstanding any civil service or other similar laws of any party state, the bylaws shall exclusively govern the commission’s personnel policies and programs.

(f) Providing a mechanism for winding up the commission’s operations and the equitable disposition of any surplus funds that may exist after the termination of this compact after the payment or reserving of all of its debts and obligations.

(4) The commission shall publish its bylaws and rules, and any amendments thereto, in a convenient form on the commission’s website.

(5) The commission shall maintain its financial records in accordance with the bylaws.

(6) The commission shall meet and take such actions as are consistent with this compact and the bylaws.

(7) The commission has the power to:

(a) Adopt uniform rules to facilitate and coordinate implementation and administration of this compact. The rules shall have the force and effect of law and are binding in all party states.

(b) Bring and prosecute legal proceedings or actions in the name of the commission, provided that the standing of any licensing board to sue or be sued under applicable law is not affected.

(c) Purchase and maintain insurance and bonds.

(d) Borrow, accept, or contract for services of personnel, including employees of a party state or nonprofit organizations.

(e) Cooperate with other organizations that administer state compacts related to the regulation of nursing, including sharing administrative or staff expenses, office space, or other resources.

(f) Hire employees, elect or appoint officers, fix compensation, define duties, grant such individuals appropriate authority to carry out the purposes of this compact, and establish the commission’s personnel policies and programs relating to conflicts of interest, qualifications of personnel, and other related personnel matters.

(g) Accept any and all appropriate donations, grants, and gifts of money, equipment, supplies, materials, and services and receive, use, and dispose of the same, provided that, at all times, the commission shall avoid any appearance of impropriety or conflict of interest.

(h) Lease, purchase, accept appropriate gifts or donations of, or otherwise own, hold, improve, or use any property, whether real, personal, or mixed, provided that, at all times, the commission shall avoid any appearance of impropriety.

(i) Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, whether real, personal, or mixed.

(j) Establish a budget and make expenditures.

(k) Borrow money.

(l) Appoint committees, including advisory committees comprised of administrators, state nursing regulators, state legislators or their representatives, consumer representatives, and other interested persons.

(m) Provide information to, receive information from, and cooperate with law enforcement agencies.

(n) Adopt and use an official seal.

(o) Perform such other functions as may be necessary or appropriate to achieve the purposes of this compact consistent with the state regulation of nurse licensure and practice.

(8) Relating to the financing of the commission, the commission:

(a) Shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization, and ongoing activities.

(b) May also levy and collect an annual assessment from each party state to cover the cost of its operations, activities, and staff in its annual budget as approved each year. The aggregate annual assessment amount, if any, shall be allocated based on a formula to be determined by the commission, which shall adopt a rule that is binding on all party states.

(c) May not incur obligations of any kind before securing the funds adequate to meet the same; and the commission may not pledge the credit of any of the party states, except by and with the authority of such party state.

(d) Shall keep accurate accounts of all receipts and disbursements. The commission’s receipts and disbursements are subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in, and become part of, the commission’s annual report.

(9) Relating to the sovereign immunity, defense, and indemnification of the commission:

(a) The administrators, officers, executive director, employees, and representatives of the commission are immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred, within the scope of commission employment, duties, or responsibilities. This paragraph does not protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional, willful, or wanton misconduct of that person.

(b) The commission shall defend any administrator, officer, executive director, employee, or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from that person’s intentional, willful, or wanton misconduct. This paragraph does not prohibit that person from retaining his or her own counsel.

(c) The commission shall indemnify and hold harmless any administrator, officer, executive director, employee, or representative of the commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from the intentional, willful, or wanton misconduct of that person.

ARTICLE VIII

RULEMAKING

(1) The commission shall exercise its rulemaking powers pursuant to the criteria set forth in this article and the rules adopted thereunder. Rules and amendments become binding as of the date specified in each rule or amendment and have the same force and effect as provisions of this compact.

(2) Rules or amendments to the rules shall be adopted at a regular or special meeting of the commission.

(3) Before adoption of a final rule or final rules by the commission, and at least 60 days before the meeting at which the rule will be considered and voted upon, the commission shall file a notice of proposed rulemaking:

(a) On the commission’s website.

(b) On the website of each licensing board or the publication in which each state would otherwise publish proposed rules.

(4) The notice of proposed rulemaking shall include:

(a) The proposed time, date, and location of the meeting in which the rule will be considered and voted upon.

(b) The text of the proposed rule or amendment and the reason for the proposed rule.

(c) A request for comments on the proposed rule from any interested person.

(d) The manner in which an interested person may submit notice to the commission of his or her intention to attend the public hearing and any written comments.

(5) Before adoption of a proposed rule, the commission shall allow persons to submit written data, facts, opinions, and arguments, which shall be made available to the public.

(6) The commission shall grant an opportunity for a public hearing before it adopts a rule or amendment.

(7) The commission shall publish the place, time, and date of the scheduled public hearing.

(a) Hearings shall be conducted in a manner providing each person who wishes to comment a fair and reasonable opportunity to comment orally or in writing. All hearings will be recorded, and a copy will be made available upon request.

(b) This article does not require a separate hearing on each rule. Rules may be grouped for the convenience of the commission at hearings required by this article.

(8) If no interested person appears at the public hearing, the commission may proceed with adoption of the proposed rule.

(9) Following the scheduled hearing date, or by the close of business on the scheduled hearing date if the hearing is not held, the commission shall consider all written and oral comments received.

(10) The commission shall, by majority vote of all administrators, take final action on the proposed rule and shall determine the effective date of the rule, if any, based on the rulemaking record and the full text of the rule.

(11) Upon determination that an emergency exists, the commission may consider and adopt an emergency rule without prior notice, opportunity for comment, or hearing, provided that the usual rulemaking procedures provided in this compact and in this article shall be applied retroactively to the rule as soon as reasonably possible within 90 days after the effective date of the rule. For the purposes of this subsection, an emergency rule is one that must be adopted immediately in order to:

(a) Meet an imminent threat to public health, safety, or welfare;

(b) Prevent a loss of commission or party state funds; or

(c) Meet a deadline for the adoption of an administrative rule that is required by federal law or rule.

(12) The commission may direct revisions to a previously adopted rule or amendment for purposes of correcting typographical errors, errors in format, errors in consistency, or grammatical errors. Public notice of any revisions shall be posted on the commission’s website. The revision is subject to challenge by any person for 30 days after posting. The revision may be challenged only on grounds that the revision results in a material change to a rule. A challenge must be made in writing and delivered to the commission before the end of the notice period. If no challenge is made, the revision shall take effect without further action. If the revision is challenged, the revision may not take effect without the commission’s approval.

ARTICLE IX

OVERSIGHT, DISPUTE RESOLUTION,
AND ENFORCEMENT

(1) Oversight of this compact shall be accomplished by:

(a) Each party state, which shall enforce this compact and take all actions necessary and appropriate to effectuate this compact’s purposes and intent.

(b) The commission, which is entitled to receive service of process in any proceeding that may affect the powers, responsibilities, or actions of the commission and has standing to intervene in such a proceeding for all purposes. Failure to provide service of process in such proceeding to the commission renders a judgment or order void as to the commission, this compact, or adopted rules.

(2) When the commission determines that a party state has defaulted in the performance of its obligations or responsibilities under this compact or the adopted rules, the commission shall:

(a) Provide written notice to the defaulting state and other party states of the nature of the default, the proposed means of curing the default, or any other action to be taken by the commission.

(b) Provide remedial training and specific technical assistance regarding the default.

(3) If a state in default fails to cure the default, the defaulting state’s membership in this compact may be terminated upon an affirmative vote of a majority of the administrators, and all rights, privileges, and benefits conferred by this compact may be terminated on the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of default.

(4) Termination of membership in this compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the commission to the governor of the defaulting state, to the executive officer of the defaulting state’s licensing board, and each of the party states.

(5) A state whose membership in this compact is terminated is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including obligations that extend beyond the effective date of termination.

(6) The commission shall not bear any costs related to a state that is found to be in default or whose membership in this compact is terminated unless agreed upon in writing between the commission and the defaulting state.

(7) The defaulting state may appeal the action of the commission by petitioning the United States District Court for the District of Columbia or the federal district in which the commission has its principal offices. The prevailing party shall be awarded all costs of such litigation, including reasonable attorney fees.

(8) Dispute resolution may be used by the commission in the following manner:

(a) Upon request by a party state, the commission shall attempt to resolve disputes related to the compact that arise among party states and between party and nonparty states.

(b) The commission shall adopt a rule providing for both mediation and binding dispute resolution for disputes, as appropriate.

(c) In the event the commission cannot resolve disputes among party states arising under this compact:

1. The party states may submit the issues in dispute to an arbitration panel, which will be comprised of individuals appointed by the compact administrator in each of the affected party states and an individual mutually agreed upon by the compact administrators of all the party states involved in the dispute.

2. The decision of a majority of the arbitrators is final and binding.

(9)(a) The commission shall, in the reasonable exercise of its discretion, enforce the provisions and rules of this compact.

(b) By majority vote, the commission may initiate legal action in the United States District Court for the District of Columbia or the federal district in which the commission has its principal offices against a party state that is in default to enforce compliance with this compact and its adopted rules and bylaws. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney fees.

(c) The remedies provided in this subsection are not the exclusive remedies of the commission. The commission may pursue any other remedies available under federal or state law.

ARTICLE X

EFFECTIVE DATE, WITHDRAWAL,
AND AMENDMENT

(1) This compact becomes effective and binding on the date of legislative enactment of this compact into law by no fewer than 26 states or on December 31, 2018, whichever occurs first. All party states to this compact which were also parties to the prior Nurse Licensure Compact (“prior compact”), superseded by this compact, are deemed to have withdrawn from the prior compact within 6 months after the effective date of this compact.

(2) Each party state to this compact shall continue to recognize a nurse’s multistate licensure privilege to practice in that party state issued under the prior compact until such party state is withdrawn from the prior compact.

(3) Any party state may withdraw from this compact by enacting a statute repealing the compact. A party state’s withdrawal does not take effect until 6 months after enactment of the repealing statute.

(4) A party state’s withdrawal or termination does not affect the continuing requirement of the withdrawing or terminated state’s licensing board to report adverse actions and significant investigations occurring before the effective date of such withdrawal or termination.

(5) This compact does not invalidate or prevent any nurse licensure agreement or other cooperative arrangement between a party state and a nonparty state that is made in accordance with the other provisions of this compact.

(6) This compact may be amended by the party states. An amendment to this compact does not become effective and binding upon the party states unless and until it is enacted into the laws of all party states.

(7) Representatives of nonparty states to this compact shall be invited to participate in the activities of the commission, on a nonvoting basis, before the adoption of this compact by all party states.

ARTICLE XI

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact are severable, and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States, or if the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance is not affected thereby. If this compact is declared to be contrary to the constitution of any party state, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters.

History.—s. 7, ch. 2016-139.

1Note.—Effective December 31, 2018, or upon enactment of the Nurse Licensure Compact into law by 26 states, whichever occurs first.



464.0096 - Nurse Licensure Compact; public records and meetings exemptions.

1464.0096 Nurse Licensure Compact; public records and meetings exemptions.—

(1) A nurse’s personal identifying information, other than the nurse’s name, licensure status, or licensure number, obtained from the coordinated licensure information system, as defined in s. 464.0095, and held by the department or the board is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution unless the state that originally reported the information to the coordinated licensure information system authorizes the disclosure of such information by law. Under such circumstances, the information may only be disclosed to the extent permitted by the reporting state’s law.

(2)(a) A meeting or portion of a meeting of the Interstate Commission of Nurse Licensure Compact Administrators established under s. 464.0095 at which matters specifically exempted from disclosure by federal or state statute are discussed is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(b) Recordings, minutes, and records generated during an exempt meeting are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(3) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2016-97.

1Note.—Effective December 31, 2018, or upon enactment of the Nurse Licensure Compact into law by 26 states, whichever occurs first.



464.0115 - Certification of clinical nurse specialists.

464.0115 Certification of clinical nurse specialists.—

(1) Any nurse seeking certification as a clinical nurse specialist must apply to the department and submit proof that he or she holds a current license to practice professional nursing, a master’s degree in a clinical nursing specialty, and either:

(a) Proof of current certification in a specialty area as a clinical nurse specialist from a nationally recognized certifying body as determined by the board; or

(b) Proof that he or she holds a master’s degree in a specialty area for which there is no certification within the clinical nurse specialist role and specialty and proof of having completed 1,000 hours of clinical experience in the clinical specialty for which he or she is academically prepared, with a minimum of 500 hours of clinical practice after graduation. The applicant for certification as a clinical nurse specialist must submit an affidavit to the Board of Nursing affirming the required hours of clinical experience. Falsification of the affidavit constitutes grounds for discipline in accordance with s. 464.018(1)(f).

(2) The board shall certify, and the department shall issue a certificate to, any nurse who fulfills the qualifications of this section. The board shall establish an application fee not to exceed $75 and a biennial renewal fee not to exceed $75.

(3) The board may adopt rules necessary to administer this section pursuant to ss. 120.536(1) and 120.54.

History.—s. 2, ch. 2007-167; s. 1, ch. 2008-164.



464.012 - Certification of advanced registered nurse practitioners; fees; controlled substance prescribing.

464.012 Certification of advanced registered nurse practitioners; fees; controlled substance prescribing.—

1(1) Any nurse desiring to be certified as an advanced registered nurse practitioner shall apply to the department and submit proof that he or she holds a current license to practice professional nursing and that he or she meets one or more of the following requirements as determined by the board:

(a) Satisfactory completion of a formal postbasic educational program of at least one academic year, the primary purpose of which is to prepare nurses for advanced or specialized practice.

(b) Certification by an appropriate specialty board. Such certification shall be required for initial state certification and any recertification as a registered nurse anesthetist, psychiatric nurse, or nurse midwife. The board may by rule provide for provisional state certification of graduate nurse anesthetists, psychiatric nurses, and nurse midwives for a period of time determined to be appropriate for preparing for and passing the national certification examination.

(c) Graduation from a program leading to a master’s degree in a nursing clinical specialty area with preparation in specialized practitioner skills. For applicants graduating on or after October 1, 1998, graduation from a master’s degree program shall be required for initial certification as a nurse practitioner under paragraph (4)(c). For applicants graduating on or after October 1, 2001, graduation from a master’s degree program shall be required for initial certification as a registered nurse anesthetist under paragraph (4)(a).

(2) The board shall provide by rule the appropriate requirements for advanced registered nurse practitioners in the categories of certified registered nurse anesthetist, certified nurse midwife, and nurse practitioner.

(3) An advanced registered nurse practitioner shall perform those functions authorized in this section within the framework of an established protocol that is filed with the board upon biennial license renewal and within 30 days after entering into a supervisory relationship with a physician or changes to the protocol. The board shall review the protocol to ensure compliance with applicable regulatory standards for protocols. The board shall refer to the department licensees submitting protocols that are not compliant with the regulatory standards for protocols. A practitioner currently licensed under chapter 458, chapter 459, or chapter 466 shall maintain supervision for directing the specific course of medical treatment. Within the established framework, an advanced registered nurse practitioner may:

(a) Prescribe, dispense, administer, or order any drug; however, an advanced registered nurse practitioner may prescribe or dispense a controlled substance as defined in s. 893.03 only if the advanced registered nurse practitioner has graduated from a program leading to a master’s or doctoral degree in a clinical nursing specialty area with training in specialized practitioner skills.

(b) Initiate appropriate therapies for certain conditions.

(c) Perform additional functions as may be determined by rule in accordance with s. 464.003(2).

(d) Order diagnostic tests and physical and occupational therapy.

(e) Order any medication for administration to a patient in a facility licensed under chapter 395 or part II of chapter 400, notwithstanding any provisions in chapter 465 or chapter 893.

(4) In addition to the general functions specified in subsection (3), an advanced registered nurse practitioner may perform the following acts within his or her specialty:

(a) The certified registered nurse anesthetist may, to the extent authorized by established protocol approved by the medical staff of the facility in which the anesthetic service is performed, perform any or all of the following:

1. Determine the health status of the patient as it relates to the risk factors and to the anesthetic management of the patient through the performance of the general functions.

2. Based on history, physical assessment, and supplemental laboratory results, determine, with the consent of the responsible physician, the appropriate type of anesthesia within the framework of the protocol.

3. Order under the protocol preanesthetic medication.

4. Perform under the protocol procedures commonly used to render the patient insensible to pain during the performance of surgical, obstetrical, therapeutic, or diagnostic clinical procedures. These procedures include ordering and administering regional, spinal, and general anesthesia; inhalation agents and techniques; intravenous agents and techniques; and techniques of hypnosis.

5. Order or perform monitoring procedures indicated as pertinent to the anesthetic health care management of the patient.

6. Support life functions during anesthesia health care, including induction and intubation procedures, the use of appropriate mechanical supportive devices, and the management of fluid, electrolyte, and blood component balances.

7. Recognize and take appropriate corrective action for abnormal patient responses to anesthesia, adjunctive medication, or other forms of therapy.

8. Recognize and treat a cardiac arrhythmia while the patient is under anesthetic care.

9. Participate in management of the patient while in the postanesthesia recovery area, including ordering the administration of fluids and drugs.

10. Place special peripheral and central venous and arterial lines for blood sampling and monitoring as appropriate.

(b) The certified nurse midwife may, to the extent authorized by an established protocol which has been approved by the medical staff of the health care facility in which the midwifery services are performed, or approved by the nurse midwife’s physician backup when the delivery is performed in a patient’s home, perform any or all of the following:

1. Perform superficial minor surgical procedures.

2. Manage the patient during labor and delivery to include amniotomy, episiotomy, and repair.

3. Order, initiate, and perform appropriate anesthetic procedures.

4. Perform postpartum examination.

5. Order appropriate medications.

6. Provide family-planning services and well-woman care.

7. Manage the medical care of the normal obstetrical patient and the initial care of a newborn patient.

(c) The nurse practitioner may perform any or all of the following acts within the framework of established protocol:

1. Manage selected medical problems.

2. Order physical and occupational therapy.

3. Initiate, monitor, or alter therapies for certain uncomplicated acute illnesses.

4. Monitor and manage patients with stable chronic diseases.

5. Establish behavioral problems and diagnosis and make treatment recommendations.

(5) A psychiatric nurse, as defined in s. 394.455, within the framework of an established protocol with a psychiatrist, may prescribe psychotropic controlled substances for the treatment of mental disorders.

(6) The board shall certify, and the department shall issue a certificate to, any nurse meeting the qualifications in this section. The board shall establish an application fee not to exceed $100 and a biennial renewal fee not to exceed $50. The board is authorized to adopt such other rules as are necessary to implement the provisions of this section.

(7)(a) The board shall establish a committee to recommend a formulary of controlled substances that an advanced registered nurse practitioner may not prescribe or may prescribe only for specific uses or in limited quantities. The committee must consist of three advanced registered nurse practitioners licensed under this section, recommended by the board; three physicians licensed under chapter 458 or chapter 459 who have work experience with advanced registered nurse practitioners, recommended by the Board of Medicine; and a pharmacist licensed under chapter 465 who is a doctor of pharmacy, recommended by the Board of Pharmacy. The committee may recommend an evidence-based formulary applicable to all advanced registered nurse practitioners which is limited by specialty certification, is limited to approved uses of controlled substances, or is subject to other similar restrictions the committee finds are necessary to protect the health, safety, and welfare of the public. The formulary must restrict the prescribing of psychiatric mental health controlled substances for children younger than 18 years of age to advanced registered nurse practitioners who also are psychiatric nurses as defined in s. 394.455. The formulary must also limit the prescribing of Schedule II controlled substances as listed in s. 893.03 to a 7-day supply, except that such restriction does not apply to controlled substances that are psychiatric medications prescribed by psychiatric nurses as defined in s. 394.455.

(b) The board shall adopt by rule the recommended formulary and any revision to the formulary which it finds is supported by evidence-based clinical findings presented by the Board of Medicine, the Board of Osteopathic Medicine, or the Board of Dentistry.

(c) The formulary required under this subsection does not apply to a controlled substance that is dispensed for administration pursuant to an order, including an order for medication authorized by subparagraph (4)(a)3., subparagraph (4)(a)4., or subparagraph (4)(a)9.

(d) The board shall adopt the committee’s initial recommendation no later than October 31, 2016.

(8) This section shall be known as “The Barbara Lumpkin Prescribing Act.”

History.—ss. 1, 6, ch. 79-225; ss. 2, 3, ch. 81-318; s. 4, ch. 84-268; ss. 8, 17, 18, ch. 86-284; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429; s. 7, ch. 96-274; s. 1105, ch. 97-103; s. 80, ch. 97-264; s. 8, ch. 2006-251; s. 3, ch. 2007-167; s. 9, ch. 2010-37; s. 8, ch. 2016-139; s. 4, ch. 2016-145; ss. 12, 13, 25, ch. 2016-224; s. 7, ch. 2016-231.

1Note.—Section 8, ch. 2016-139, amended subsection (1), effective “December 31, 2018, or upon enactment of the Nurse Licensure Compact into law by 26 states, whichever occurs first.” When s. 8, ch. 2016-139, takes effect, subsection (1), as amended by s. 8, ch. 2016-139; s. 12, ch. 2016-224; and s. 7, ch. 2016-231, will read:

(1) Any nurse desiring to be certified as an advanced registered nurse practitioner shall apply to the department and submit proof that he or she holds a current license to practice professional nursing or holds an active multistate license to practice professional nursing pursuant to s. 464.0095 and that he or she meets one or more of the following requirements as determined by the board:

(a) Satisfactory completion of a formal postbasic educational program of at least one academic year, the primary purpose of which is to prepare nurses for advanced or specialized practice.

(b) Certification by an appropriate specialty board. Such certification shall be required for initial state certification and any recertification as a registered nurse anesthetist, psychiatric nurse, or nurse midwife. The board may by rule provide for provisional state certification of graduate nurse anesthetists, psychiatric nurses, and nurse midwives for a period of time determined to be appropriate for preparing for and passing the national certification examination.

(c) Graduation from a program leading to a master’s degree in a nursing clinical specialty area with preparation in specialized practitioner skills. For applicants graduating on or after October 1, 1998, graduation from a master’s degree program shall be required for initial certification as a nurse practitioner under paragraph (4)(c). For applicants graduating on or after October 1, 2001, graduation from a master’s degree program shall be required for initial certification as a registered nurse anesthetist under paragraph (4)(a).



464.013 - Renewal of license or certificate.

464.013 Renewal of license or certificate.—

(1) The department shall renew a license upon receipt of the renewal application and fee.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) The board shall by rule prescribe up to 30 hours of continuing education biennially as a condition for renewal of a license or certificate.

(a) A nurse who is certified by a health care specialty program accredited by the National Commission for Certifying Agencies or the Accreditation Board for Specialty Nursing Certification is exempt from continuing education requirements. The criteria for programs must be approved by the board.

(b) Notwithstanding the exemption in paragraph (a), as part of the maximum 30 hours of continuing education hours required under this subsection, advanced registered nurse practitioners certified under s. 464.012 must complete at least 3 hours of continuing education on the safe and effective prescription of controlled substances. Such continuing education courses must be offered by a statewide professional association of physicians in this state accredited to provide educational activities designated for the American Medical Association Physician’s Recognition Award Category 1 credit, the American Nurses Credentialing Center, the American Association of Nurse Anesthetists, or the American Association of Nurse Practitioners and may be offered in a distance learning format.

History.—ss. 1, 6, ch. 79-225; ss. 2, 3, ch. 81-318; ss. 9, 17, 18, ch. 86-284; s. 11, ch. 88-219; s. 1, ch. 89-170; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429; s. 176, ch. 94-119; s. 8, ch. 96-274; s. 81, ch. 97-264; s. 3, ch. 2014-92; s. 14, ch. 2016-224.



464.014 - Inactive status.

464.014 Inactive status.—

(1) The board shall adopt rules relating to application procedures for inactive status, to the biennial renewal of inactive licenses, and to the reactivation of licenses. The board shall prescribe by rule an application fee for inactive status, a renewal fee for inactive status, a delinquency fee, and a fee for the reactivation of a license. None of these fees may exceed the biennial renewal fee established by the board for biennial renewal of an active license.

(2) The department may not reactivate a license unless the inactive or delinquent licensee has paid any applicable biennial renewal or delinquency fee, or both, and a reactivation fee.

History.—ss. 1, 6, ch. 79-225; s. 319, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 11, 17, 18, ch. 86-284; s. 12, ch. 88-219; s. 35, ch. 89-162; s. 2, ch. 89-170; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429; s. 177, ch. 94-119; s. 9, ch. 96-274; s. 82, ch. 97-264.



464.015 - Titles and abbreviations; restrictions; penalty.

464.015 Titles and abbreviations; restrictions; penalty.—

1(1) Only persons who hold licenses to practice professional nursing in this state or who are performing nursing services pursuant to the exception set forth in s. 464.022(8) shall have the right to use the title “Registered Nurse” and the abbreviation “R.N.”

1(2) Only persons who hold licenses to practice as licensed practical nurses in this state or who are performing practical nursing services pursuant to the exception set forth in s. 464.022(8) shall have the right to use the title “Licensed Practical Nurse” and the abbreviation “L.P.N.”

(3) Only persons who are graduates of prelicensure nursing education programs listed in s. 464.008(1)(c) may use the term “Graduate Nurse” and the abbreviation “G.N.,” pending the results of the first licensure examination for which they are eligible.

(4) Only persons who are graduates of prelicensure nursing education programs listed in s. 464.008(1)(c) may use the term “Graduate Practical Nurse” and the abbreviation “G.P.N.,” pending the results of the first licensure examination for which they are eligible.

(5) Only persons who hold valid certificates to practice as clinical nurse specialists in this state may use the title “Clinical Nurse Specialist” and the abbreviation “C.N.S.”

(6) Only persons who hold valid certificates to practice as certified registered nurse anesthetists in this state may use the title “Certified Registered Nurse Anesthetist” and the abbreviations “C.R.N.A.” or “nurse anesthetist.”

(7) Only persons who hold valid certificates to practice as certified nurse midwives in this state may use the title “Certified Nurse Midwife” and the abbreviations “C.N.M.” or “nurse midwife.”

(8) Only persons who hold valid certificates to practice as advanced registered nurse practitioners in this state may use the title “Advanced Registered Nurse Practitioner” and the abbreviation “A.R.N.P.”

1(9) A person may not practice or advertise as, or assume the title of, registered nurse, licensed practical nurse, clinical nurse specialist, certified registered nurse anesthetist, certified nurse midwife, or advanced registered nurse practitioner or use the abbreviation “R.N.,” “L.P.N.,” “C.N.S.,” “C.R.N.A.,” “C.N.M.,” or “A.R.N.P.” or take any other action that would lead the public to believe that person was certified as such or is performing nursing services pursuant to the exception set forth in s. 464.022(8), unless that person is licensed or certified to practice as such.

(10) A violation of this section is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 6, ch. 79-225; ss. 2, 3, ch. 81-318; ss. 12, 17, 18, ch. 86-284; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429; s. 4, ch. 2007-167; s. 4, ch. 2010-37; s. 9, ch. 2016-139.

1Note.—Section 9, ch. 2016-139, amended subsections (1), (2), and (9), effective “December 31, 2018, or upon enactment of the Nurse Licensure Compact into law by 26 states, whichever occurs first.” When s. 9, ch. 2016-139, takes effect, subsections (1), (2), and (9) will read:

(1) Only a person who holds a license in this state or a multistate license pursuant to s. 464.0095 to practice professional nursing or who performs nursing services pursuant to the exception set forth in s. 464.022(8) may use the title “Registered Nurse” and the abbreviation “R.N.”

(2) Only a person who holds a license in this state or a multistate license pursuant to s. 464.0095 to practice as a licensed practical nurse or who performs practical nursing services pursuant to the exception set forth in s. 464.022(8) may use the title “Licensed Practical Nurse” and the abbreviation “L.P.N.”

* * * * *

(9) A person may not practice or advertise as, or assume the title of, registered nurse, licensed practical nurse, clinical nurse specialist, certified registered nurse anesthetist, certified nurse midwife, or advanced registered nurse practitioner or use the abbreviation “R.N.,” “L.P.N.,” “C.N.S.,” “C.R.N.A.,” “C.N.M.,” or “A.R.N.P.” or take any other action that would lead the public to believe that person was authorized by law to practice as such or is performing nursing services pursuant to the exception set forth in s. 464.022(8) unless that person is licensed, certified, or authorized pursuant to s. 464.0095 to practice as such.



464.016 - Violations and penalties.

464.016 Violations and penalties.—

(1) Each of the following acts constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084:

(a) Practicing advanced or specialized, professional, or practical nursing, as defined in this part, unless holding an active license or certificate to do so.

(b) Using or attempting to use a license or certificate which has been suspended or revoked.

(c) Knowingly employing unlicensed persons in the practice of nursing.

(d) Obtaining or attempting to obtain a license or certificate under this part by misleading statements or knowing misrepresentation.

(2) Each of the following acts constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083:

(a) Using the name or title “Nurse,” “Registered Nurse,” “Licensed Practical Nurse,” “Clinical Nurse Specialist,” “Certified Registered Nurse Anesthetist,” “Certified Nurse Midwife,” “Advanced Registered Nurse Practitioner,” or any other name or title which implies that a person was licensed or certified as same, unless such person is duly licensed or certified.

(b) Knowingly concealing information relating to violations of this part.

History.—ss. 1, 6, ch. 79-225; ss. 2, 3, ch. 81-318; ss. 13, 17, 18, ch. 86-284; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 90, ch. 91-224; s. 4, ch. 91-429; s. 183, ch. 99-397; ss. 54, 124, ch. 2000-318; s. 5, ch. 2007-167.



464.017 - Sexual misconduct in the practice of nursing.

464.017 Sexual misconduct in the practice of nursing.—The nurse-patient relationship is founded on mutual trust. Sexual misconduct in the practice of nursing means violation of the nurse-patient relationship through which the nurse uses said relationship to induce or attempt to induce the patient to engage, or to engage or attempt to engage the patient, in sexual activity outside the scope of the practice or the scope of generally accepted examination or treatment of the patient. Sexual misconduct in the practice of nursing is prohibited.

History.—ss. 1, 6, ch. 79-225; s. 320, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 17, 18, ch. 86-284; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429.



464.018 - Disciplinary actions.

464.018 Disciplinary actions.—

1(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Procuring, attempting to procure, or renewing a license to practice nursing by bribery, by knowing misrepresentations, or through an error of the department or the board.

(b) Having a license to practice nursing revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(c) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of nursing or to the ability to practice nursing.

(d) Being found guilty, regardless of adjudication, of any of the following offenses:

1. A forcible felony as defined in chapter 776.

2. A violation of chapter 812, relating to theft, robbery, and related crimes.

3. A violation of chapter 817, relating to fraudulent practices.

4. A violation of chapter 800, relating to lewdness and indecent exposure.

5. A violation of chapter 784, relating to assault, battery, and culpable negligence.

6. A violation of chapter 827, relating to child abuse.

7. A violation of chapter 415, relating to protection from abuse, neglect, and exploitation.

8. A violation of chapter 39, relating to child abuse, abandonment, and neglect.

(e) Having been found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, any offense prohibited under s. 435.04 or similar statute of another jurisdiction; or having committed an act which constitutes domestic violence as defined in s. 741.28.

(f) Making or filing a false report or record, which the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing or inducing another person to do so. Such reports or records shall include only those which are signed in the nurse’s capacity as a licensed nurse.

(g) False, misleading, or deceptive advertising.

(h) Unprofessional conduct, as defined by board rule.

(i) Engaging or attempting to engage in the possession, sale, or distribution of controlled substances as set forth in chapter 893, for any other than legitimate purposes authorized by this part.

(j) Being unable to practice nursing with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, or chemicals or any other type of material or as a result of any mental or physical condition. In enforcing this paragraph, the department shall have, upon a finding of the State Surgeon General or the State Surgeon General’s designee that probable cause exists to believe that the licensee is unable to practice nursing because of the reasons stated in this paragraph, the authority to issue an order to compel a licensee to submit to a mental or physical examination by physicians designated by the department. If the licensee refuses to comply with such order, the department’s order directing such examination may be enforced by filing a petition for enforcement in the circuit court where the licensee resides or does business. The licensee against whom the petition is filed shall not be named or identified by initials in any public court records or documents, and the proceedings shall be closed to the public. The department shall be entitled to the summary procedure provided in s. 51.011. A nurse affected by the provisions of this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that she or he can resume the competent practice of nursing with reasonable skill and safety to patients.

(k) Failing to report to the department any person who the licensee knows is in violation of this part or of the rules of the department or the board; however, if the licensee verifies that such person is actively participating in a board-approved program for the treatment of a physical or mental condition, the licensee is required to report such person only to an impaired professionals consultant.

(l) Knowingly violating any provision of this part, a rule of the board or the department, or a lawful order of the board or department previously entered in a disciplinary proceeding or failing to comply with a lawfully issued subpoena of the department.

(m) Failing to report to the department any licensee under chapter 458 or under chapter 459 who the nurse knows has violated the grounds for disciplinary action set out in the law under which that person is licensed and who provides health care services in a facility licensed under chapter 395, or a health maintenance organization certificated under part I of chapter 641, in which the nurse also provides services.

(n) Failing to meet minimal standards of acceptable and prevailing nursing practice, including engaging in acts for which the licensee is not qualified by training or experience.

(o) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(p) For an advanced registered nurse practitioner:

1. Presigning blank prescription forms.

2. Prescribing for office use any medicinal drug appearing on Schedule II in chapter 893.

3. Prescribing, ordering, dispensing, administering, supplying, selling, or giving a drug that is an amphetamine, a sympathomimetic amine drug, or a compound designated in s. 893.03(2) as a Schedule II controlled substance, to or for any person except for:

a. The treatment of narcolepsy; hyperkinesis; behavioral syndrome in children characterized by the developmentally inappropriate symptoms of moderate to severe distractibility, short attention span, hyperactivity, emotional lability, and impulsivity; or drug-induced brain dysfunction.

b. The differential diagnostic psychiatric evaluation of depression or the treatment of depression shown to be refractory to other therapeutic modalities.

c. The clinical investigation of the effects of such drugs or compounds when an investigative protocol is submitted to, reviewed by, and approved by the department before such investigation is begun.

4. Prescribing, ordering, dispensing, administering, supplying, selling, or giving growth hormones, testosterone or its analogs, human chorionic gonadotropin (HCG), or other hormones for the purpose of muscle building or to enhance athletic performance. As used in this subparagraph, the term “muscle building” does not include the treatment of injured muscle. A prescription written for the drug products identified in this subparagraph may be dispensed by a pharmacist with the presumption that the prescription is for legitimate medical use.

5. Promoting or advertising on any prescription form a community pharmacy unless the form also states: “This prescription may be filled at any pharmacy of your choice.”

6. Prescribing, dispensing, administering, mixing, or otherwise preparing a legend drug, including a controlled substance, other than in the course of his or her professional practice. For the purposes of this subparagraph, it is legally presumed that prescribing, dispensing, administering, mixing, or otherwise preparing legend drugs, including all controlled substances, inappropriately or in excessive or inappropriate quantities is not in the best interest of the patient and is not in the course of the advanced registered nurse practitioner’s professional practice, without regard to his or her intent.

7. Prescribing, dispensing, or administering a medicinal drug appearing on any schedule set forth in chapter 893 to himself or herself, except a drug prescribed, dispensed, or administered to the advanced registered nurse practitioner by another practitioner authorized to prescribe, dispense, or administer medicinal drugs.

8. Prescribing, ordering, dispensing, administering, supplying, selling, or giving amygdalin (laetrile) to any person.

9. Dispensing a substance designated in s. 893.03(2) or (3) as a substance controlled in Schedule II or Schedule III, respectively, in violation of s. 465.0276.

10. Promoting or advertising through any communication medium the use, sale, or dispensing of a substance designated in s. 893.03 as a controlled substance.

(q) For a psychiatric nurse:

1. Presigning blank prescription forms.

2. Prescribing for office use any medicinal drug appearing in Schedule II of s. 893.03.

3. Prescribing, ordering, dispensing, administering, supplying, selling, or giving a drug that is an amphetamine, a sympathomimetic amine drug, or a compound designated in s. 893.03(2) as a Schedule II controlled substance, to or for any person except for:

a. The treatment of narcolepsy; hyperkinesis; behavioral syndrome in children characterized by the developmentally inappropriate symptoms of moderate to severe distractibility, short attention span, hyperactivity, emotional lability, and impulsivity; or drug-induced brain dysfunction.

b. The differential diagnostic psychiatric evaluation of depression or the treatment of depression shown to be refractory to other therapeutic modalities.

c. The clinical investigation of the effects of such drugs or compounds when an investigative protocol is submitted to, reviewed by, and approved by the department before such investigation is begun.

4. Prescribing, ordering, dispensing, administering, supplying, selling, or giving growth hormones, testosterone or its analogs, human chorionic gonadotropin (HCG), or other hormones for the purpose of muscle building or to enhance athletic performance. As used in this subparagraph, the term “muscle building” does not include the treatment of injured muscle. A prescription written for the drug products identified in this subparagraph may be dispensed by a pharmacist with the presumption that the prescription is for legitimate medical use.

5. Promoting or advertising on any prescription form a community pharmacy unless the form also states: “This prescription may be filled at any pharmacy of your choice.”

6. Prescribing, dispensing, administering, mixing, or otherwise preparing a legend drug, including a controlled substance, other than in the course of his or her professional practice. For the purposes of this subparagraph, it is legally presumed that prescribing, dispensing, administering, mixing, or otherwise preparing legend drugs, including all controlled substances, inappropriately or in excessive or inappropriate quantities is not in the best interest of the patient and is not in the course of the advanced registered nurse practitioner’s professional practice, without regard to his or her intent.

7. Prescribing, dispensing, or administering a medicinal drug appearing on any schedule set forth in chapter 893 to himself or herself, except a drug prescribed, dispensed, or administered to the psychiatric nurse by another practitioner authorized to prescribe, dispense, or administer medicinal drugs.

8. Prescribing, ordering, dispensing, administering, supplying, selling, or giving amygdalin (laetrile) to any person.

9. Dispensing a substance designated in s. 893.03(2) or (3) as a substance controlled in Schedule II or Schedule III, respectively, in violation of s. 465.0276.

10. Promoting or advertising through any communication medium the use, sale, or dispensing of a substance designated in s. 893.03 as a controlled substance.

1(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The board shall not reinstate the license of a nurse, or cause a license to be issued to a person it has deemed unqualified, until such time as it is satisfied that such person has complied with all the terms and conditions set forth in the final order and that such person is capable of safely engaging in the practice of nursing.

(4) The board shall not reinstate the license of a nurse who has been found guilty by the board on three separate occasions of violations of this part relating to the use of drugs or narcotics, which offenses involved the diversion of drugs or narcotics from patients to personal use or sale.

(5) The board shall by rule establish guidelines for the disposition of disciplinary cases involving specific types of violations. Such guidelines may include minimum and maximum fines, periods of supervision or probation, or conditions of probation or reissuance of a license.

History.—ss. 1, 6, ch. 79-225; s. 321, ch. 81-259; ss. 2, 3, ch. 81-318; s. 1, ch. 83-27; s. 27, ch. 83-329; ss. 14, 17, 18, ch. 86-284; s. 40, ch. 88-1; s. 13, ch. 88-219; s. 19, ch. 88-277; s. 19, ch. 88-392; s. 3, ch. 89-170; s. 33, ch. 91-57; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429; s. 44, ch. 92-149; s. 24, ch. 94-134; s. 24, ch. 94-135; s. 20, ch. 95-152; s. 48, ch. 95-228; s. 136, ch. 95-418; s. 10, ch. 96-274; s. 1106, ch. 97-103; s. 83, ch. 97-264; s. 155, ch. 98-403; s. 2, ch. 99-335; s. 125, ch. 2000-318; s. 103, ch. 2000-349; s. 31, ch. 2001-277; s. 6, ch. 2002-230; s. 30, ch. 2004-267; s. 9, ch. 2005-240; s. 83, ch. 2008-6; s. 51, ch. 2010-114; s. 10, ch. 2016-139; s. 15, ch. 2016-224; s. 8, ch. 2016-231.

1Note.—Section 10, ch. 2016-139, amended subsections (1) and (2), effective “December 31, 2018, or upon enactment of the Nurse Licensure Compact into law by 26 states, whichever occurs first.” When s. 10, ch. 2016-139, takes effect, subsections (1) and (2), as amended by s. 10, ch. 2016-139; s. 15, ch. 2016-224; and s. 8, ch. 2016-231, will read:

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in ss. 456.072(2) and 464.0095:

(a) Procuring, attempting to procure, or renewing a license to practice nursing or the authority to practice practical or professional nursing pursuant to s. 464.0095 by bribery, by knowing misrepresentations, or through an error of the department or the board.

(b) Having a license to practice nursing revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(c) Being convicted or found guilty of, or entering a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of nursing or to the ability to practice nursing.

(d) Being convicted or found guilty of, or entering a plea of guilty or nolo contendere to, regardless of adjudication, any of the following offenses:

1. A forcible felony as defined in chapter 776.

2. A violation of chapter 812, relating to theft, robbery, and related crimes.

3. A violation of chapter 817, relating to fraudulent practices.

4. A violation of chapter 800, relating to lewdness and indecent exposure.

5. A violation of chapter 784, relating to assault, battery, and culpable negligence.

6. A violation of chapter 827, relating to child abuse.

7. A violation of chapter 415, relating to protection from abuse, neglect, and exploitation.

8. A violation of chapter 39, relating to child abuse, abandonment, and neglect.

9. For an applicant for a multistate license or for a multistate licenseholder under s. 464.0095, a felony offense under Florida law or federal criminal law.

(e) Having been found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, any offense prohibited under s. 435.04 or similar statute of another jurisdiction; or having committed an act which constitutes domestic violence as defined in s. 741.28.

(f) Making or filing a false report or record, which the nurse knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing or inducing another person to do so. Such reports or records shall include only those which are signed in the nurse’s capacity as a licensed nurse.

(g) False, misleading, or deceptive advertising.

(h) Unprofessional conduct, as defined by board rule.

(i) Engaging or attempting to engage in the possession, sale, or distribution of controlled substances as set forth in chapter 893, for any other than legitimate purposes authorized by this part.

(j) Being unable to practice nursing with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, or chemicals or any other type of material or as a result of any mental or physical condition. In enforcing this paragraph, the department shall have, upon a finding of the State Surgeon General or the State Surgeon General’s designee that probable cause exists to believe that the nurse is unable to practice nursing because of the reasons stated in this paragraph, the authority to issue an order to compel a nurse to submit to a mental or physical examination by physicians designated by the department. If the nurse refuses to comply with such order, the department’s order directing such examination may be enforced by filing a petition for enforcement in the circuit court where the nurse resides or does business. The nurse against whom the petition is filed shall not be named or identified by initials in any public court records or documents, and the proceedings shall be closed to the public. The department shall be entitled to the summary procedure provided in s. 51.011. A nurse affected by this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that she or he can resume the competent practice of nursing with reasonable skill and safety to patients.

(k) Failing to report to the department any person who the nurse knows is in violation of this part or of the rules of the department or the board; however, if the nurse verifies that such person is actively participating in a board-approved program for the treatment of a physical or mental condition, the nurse is required to report such person only to an impaired professionals consultant.

(l) Knowingly violating any provision of this part, a rule of the board or the department, or a lawful order of the board or department previously entered in a disciplinary proceeding or failing to comply with a lawfully issued subpoena of the department.

(m) Failing to report to the department any licensee under chapter 458 or under chapter 459 who the nurse knows has violated the grounds for disciplinary action set out in the law under which that person is licensed and who provides health care services in a facility licensed under chapter 395, or a health maintenance organization certificated under part I of chapter 641, in which the nurse also provides services.

(n) Failing to meet minimal standards of acceptable and prevailing nursing practice, including engaging in acts for which the nurse is not qualified by training or experience.

(o) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(p) For an advanced registered nurse practitioner:

1. Presigning blank prescription forms.

2. Prescribing for office use any medicinal drug appearing on Schedule II in chapter 893.

3. Prescribing, ordering, dispensing, administering, supplying, selling, or giving a drug that is an amphetamine, a sympathomimetic amine drug, or a compound designated in s. 893.03(2) as a Schedule II controlled substance, to or for any person except for:

a. The treatment of narcolepsy; hyperkinesis; behavioral syndrome in children characterized by the developmentally inappropriate symptoms of moderate to severe distractibility, short attention span, hyperactivity, emotional lability, and impulsivity; or drug-induced brain dysfunction.

b. The differential diagnostic psychiatric evaluation of depression or the treatment of depression shown to be refractory to other therapeutic modalities.

c. The clinical investigation of the effects of such drugs or compounds when an investigative protocol is submitted to, reviewed by, and approved by the department before such investigation is begun.

4. Prescribing, ordering, dispensing, administering, supplying, selling, or giving growth hormones, testosterone or its analogs, human chorionic gonadotropin (HCG), or other hormones for the purpose of muscle building or to enhance athletic performance. As used in this subparagraph, the term “muscle building” does not include the treatment of injured muscle. A prescription written for the drug products identified in this subparagraph may be dispensed by a pharmacist with the presumption that the prescription is for legitimate medical use.

5. Promoting or advertising on any prescription form a community pharmacy unless the form also states: “This prescription may be filled at any pharmacy of your choice.”

6. Prescribing, dispensing, administering, mixing, or otherwise preparing a legend drug, including a controlled substance, other than in the course of his or her professional practice. For the purposes of this subparagraph, it is legally presumed that prescribing, dispensing, administering, mixing, or otherwise preparing legend drugs, including all controlled substances, inappropriately or in excessive or inappropriate quantities is not in the best interest of the patient and is not in the course of the advanced registered nurse practitioner’s professional practice, without regard to his or her intent.

7. Prescribing, dispensing, or administering a medicinal drug appearing on any schedule set forth in chapter 893 to himself or herself, except a drug prescribed, dispensed, or administered to the advanced registered nurse practitioner by another practitioner authorized to prescribe, dispense, or administer medicinal drugs.

8. Prescribing, ordering, dispensing, administering, supplying, selling, or giving amygdalin (laetrile) to any person.

9. Dispensing a substance designated in s. 893.03(2) or (3) as a substance controlled in Schedule II or Schedule III, respectively, in violation of s. 465.0276.

10. Promoting or advertising through any communication medium the use, sale, or dispensing of a substance designated in s. 893.03 as a controlled substance.

(q) For a psychiatric nurse:

1. Presigning blank prescription forms.

2. Prescribing for office use any medicinal drug appearing in Schedule II of s. 893.03.

3. Prescribing, ordering, dispensing, administering, supplying, selling, or giving a drug that is an amphetamine, a sympathomimetic amine drug, or a compound designated in s. 893.03(2) as a Schedule II controlled substance, to or for any person except for:

a. The treatment of narcolepsy; hyperkinesis; behavioral syndrome in children characterized by the developmentally inappropriate symptoms of moderate to severe distractibility, short attention span, hyperactivity, emotional lability, and impulsivity; or drug-induced brain dysfunction.

b. The differential diagnostic psychiatric evaluation of depression or the treatment of depression shown to be refractory to other therapeutic modalities.

c. The clinical investigation of the effects of such drugs or compounds when an investigative protocol is submitted to, reviewed by, and approved by the department before such investigation is begun.

4. Prescribing, ordering, dispensing, administering, supplying, selling, or giving growth hormones, testosterone or its analogs, human chorionic gonadotropin (HCG), or other hormones for the purpose of muscle building or to enhance athletic performance. As used in this subparagraph, the term “muscle building” does not include the treatment of injured muscle. A prescription written for the drug products identified in this subparagraph may be dispensed by a pharmacist with the presumption that the prescription is for legitimate medical use.

5. Promoting or advertising on any prescription form a community pharmacy unless the form also states: “This prescription may be filled at any pharmacy of your choice.”

6. Prescribing, dispensing, administering, mixing, or otherwise preparing a legend drug, including a controlled substance, other than in the course of his or her professional practice. For the purposes of this subparagraph, it is legally presumed that prescribing, dispensing, administering, mixing, or otherwise preparing legend drugs, including all controlled substances, inappropriately or in excessive or inappropriate quantities is not in the best interest of the patient and is not in the course of the advanced registered nurse practitioner’s professional practice, without regard to his or her intent.

7. Prescribing, dispensing, or administering a medicinal drug appearing on any schedule set forth in chapter 893 to himself or herself, except a drug prescribed, dispensed, or administered to the psychiatric nurse by another practitioner authorized to prescribe, dispense, or administer medicinal drugs.

8. Prescribing, ordering, dispensing, administering, supplying, selling, or giving amygdalin (laetrile) to any person.

9. Dispensing a substance designated in s. 893.03(2) or (3) as a substance controlled in Schedule II or Schedule III, respectively, in violation of s. 465.0276.

10. Promoting or advertising through any communication medium the use, sale, or dispensing of a substance designated in s. 893.03 as a controlled substance.

(2)(a) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or nurse who is found guilty of violating subsection (1) or s. 456.072(1).

(b) The board may take adverse action against a nurse’s multistate licensure privilege and impose any of the penalties in s. 456.072(2) when the nurse is found guilty of violating subsection (1) or s. 456.072(1).



464.019 - Approval of nursing education programs.

464.019 Approval of nursing education programs.—

(1) PROGRAM APPLICATION.—An educational institution that wishes to conduct a program in this state for the prelicensure education of professional or practical nurses must submit to the department a program application and review fee of $1,000 for each prelicensure nursing education program to be offered at the institution’s main campus, branch campus, or other instructional site. The program application must include the legal name of the educational institution, the legal name of the nursing education program, and, if such institution is accredited, the name of the accrediting agency. The application must also document that:

(a)1. For a professional nursing education program, the program director and at least 50 percent of the program’s faculty members are registered nurses who have a master’s or higher degree in nursing or a bachelor’s degree in nursing and a master’s or higher degree in a field related to nursing.

2. For a practical nursing education program, the program director and at least 50 percent of the program’s faculty members are registered nurses who have a bachelor’s or higher degree in nursing.

The educational degree requirements of this paragraph may be documented by an official transcript or by a written statement from the educational institution verifying that the institution conferred the degree.

(b) The program’s nursing major curriculum consists of at least:

1. Fifty percent clinical training in the United States, the District of Columbia, or a possession or territory of the United States for a practical nursing education program, an associate degree professional nursing education program, or a professional diploma nursing education program.

2. Forty percent clinical training in the United States, the District of Columbia, or a possession or territory of the United States for a bachelor’s degree professional nursing education program.

(c) No more than 50 percent of the program’s clinical training consists of clinical simulation.

(d) The program has signed agreements with each agency, facility, and organization included in the curriculum plan as clinical training sites and community-based clinical experience sites.

(e) The program has written policies for faculty which include provisions for direct or indirect supervision by program faculty or clinical preceptors for students in clinical training consistent with the following standards:

1. The number of program faculty members equals at least one faculty member directly supervising every 12 students unless the written agreement between the program and the agency, facility, or organization providing clinical training sites allows more students, not to exceed 18 students, to be directly supervised by one program faculty member.

2. For a hospital setting, indirect supervision may occur only if there is direct supervision by an assigned clinical preceptor, a supervising program faculty member is available by telephone, and such arrangement is approved by the clinical facility.

3. For community-based clinical experiences that involve student participation in invasive or complex nursing activities, students must be directly supervised by a program faculty member or clinical preceptor and such arrangement must be approved by the community-based clinical facility.

4. For community-based clinical experiences not subject to subparagraph 3., indirect supervision may occur only when a supervising program faculty member is available to the student by telephone.

A program’s policies established under this paragraph must require that a clinical preceptor who is supervising students in a professional nursing education program be a registered nurse or, if supervising students in a practical nursing education program, be a registered nurse or licensed practical nurse.

(f) The professional or practical nursing curriculum plan documents clinical experience and theoretical instruction in medical, surgical, obstetric, pediatric, and geriatric nursing. A professional nursing curriculum plan shall also document clinical experience and theoretical instruction in psychiatric nursing. Each curriculum plan must document clinical training experience in appropriate settings that include, but are not limited to, acute care, long-term care, and community settings.

(g) The professional or practical nursing education program provides theoretical instruction and clinical application in personal, family, and community health concepts; nutrition; human growth and development throughout the life span; body structure and function; interpersonal relationship skills; mental health concepts; pharmacology and administration of medications; and legal aspects of practice. A professional nursing education program must also provide theoretical instruction and clinical application in interpersonal relationships and leadership skills; professional role and function; and health teaching and counseling skills.

(2) PROGRAM APPROVAL.—

(a) Upon receipt of a program application and review fee, the department shall examine the application to determine if it is complete. If the application is not complete, the department shall notify the educational institution in writing of any errors or omissions within 30 days after the department’s receipt of the application. A program application is deemed complete upon the department’s receipt of:

1. The initial application, if the department does not notify the educational institution of any errors or omissions within the 30-day period; or

2. A revised application that corrects each error and omission of which the department notifies the educational institution within the 30-day period.

(b) Within 90 days after the department’s receipt of a complete program application, the board shall:

1. Approve the application if it documents compliance with subsection (1); or

2. Provide the educational institution with a notice of intent to deny the application if it does not document compliance with subsection (1). The notice must specify written reasons for the board’s denial of the application. The board may not deny a program application because of an educational institution’s failure to correct an error or omission that the department failed to provide notice of to the institution within the 30-day notice period under paragraph (a). The educational institution may request a hearing on the notice of intent to deny the program application pursuant to chapter 120.

(c) A program application is deemed approved if the board does not act within the 90-day review period provided under paragraph (b).

(d) Upon the board’s approval of a program application, the program becomes an approved program.

(3) ANNUAL REPORT.—By November 1 of each year, each approved program shall submit to the board an annual report comprised of an affidavit certifying continued compliance with subsection (1), a summary description of the program’s compliance with subsection (1), and documentation for the previous academic year that, to the extent applicable, describes:

(a) The number of student applications received, qualified applicants, applicants accepted, accepted applicants who enroll in the program, students enrolled in the program, and program graduates.

(b) The program’s retention rates for students tracked from program entry to graduation.

(c) The program’s accreditation status, including identification of the accrediting agency.

(4) INTERNET WEBSITE.— The board shall publish the following information on its Internet website:

(a) A list of each accredited program conducted in the state and the program’s graduate passage rates for the most recent 2 calendar years, which the department shall determine through the following sources:

1. For a program’s accreditation status, the specialized accrediting agencies that are nationally recognized by the United States Secretary of Education to accredit nursing education programs.

2. For a program’s graduate passage rates, the contract testing service of the National Council of State Boards of Nursing.

(b) The following data for each approved program, which includes, to the extent applicable:

1. All documentation provided by the program in its program application if submitted on or after July 1, 2009.

2. The summary description of the program’s compliance submitted under subsection (3).

3. The program’s accreditation status, including identification of the accrediting agency.

4. The program’s probationary status.

5. The program’s graduate passage rates for the most recent 2 calendar years.

6. Each program’s retention rates for students tracked from program entry to graduation.

(c) The average passage rates for United States educated, first-time test takers on the National Council of State Boards of Nursing Licensing Examination for the most recent 2 calendar years, as calculated by the contract testing service of the National Council of State Boards of Nursing. The average passage rates shall be published separately for each type of comparable degree program listed in subparagraph (5)(a)1.

The information required to be published under this subsection shall be made available in a manner that allows interactive searches and comparisons of individual programs selected by the website user. The board shall update the Internet website at least quarterly with the available information.

(5) ACCOUNTABILITY.—

(a)1. An approved program must achieve a graduate passage rate for first-time test takers who take the licensure examination within 6 months after graduation from the program that is not more than 10 percentage points lower than the average passage rate during the same calendar year for graduates of comparable degree programs who are United States educated, first-time test takers on the National Council of State Boards of Nursing Licensing Examination, as calculated by the contract testing service of the National Council of State Boards of Nursing. An approved program shall require a graduate from the program who does not take the licensure examination within 6 months after graduation to enroll in and successfully complete a licensure examination preparatory course pursuant to s. 464.008. For purposes of this subparagraph, an approved program is comparable to all degree programs of the same program type from among the following program types:

a. Professional nursing education programs that terminate in a bachelor’s degree.

b. Professional nursing education programs that terminate in an associate degree.

c. Professional nursing education programs that terminate in a diploma.

d. Practical nursing education programs.

2. Beginning with graduate passage rates for calendar year 2010, if an approved program’s graduate passage rates do not equal or exceed the required passage rates for 2 consecutive calendar years, the board shall place the program on probationary status pursuant to chapter 120 and the program director shall appear before the board to present a plan for remediation, which shall include specific benchmarks to identify progress toward a graduate passage rate goal. The program must remain on probationary status until it achieves a graduate passage rate that equals or exceeds the required passage rate for any 1 calendar year. The board shall deny a program application for a new prelicensure nursing education program submitted by an educational institution if the institution has an existing program that is already on probationary status.

3. Upon the program’s achievement of a graduate passage rate that equals or exceeds the required passage rate, the board, at its next regularly scheduled meeting following release of the program’s graduate passage rate by the National Council of State Boards of Nursing, shall remove the program’s probationary status. If the program, during the 2 calendar years following its placement on probationary status, does not achieve the required passage rate for any 1 calendar year, the board shall terminate the program pursuant to chapter 120. However, the board may extend the program’s probationary status for 1 additional year if the program demonstrates adequate progress toward the graduate passage rate goal by meeting a majority of the benchmarks established in the remediation plan.

(b) If an approved program fails to submit the annual report required in subsection (3), the board shall notify the program director and president or chief executive officer of the educational institution in writing within 15 days after the due date of the annual report. The program director shall appear before the board at the board’s next regularly scheduled meeting to explain the reason for the delay. The board shall terminate the program pursuant to chapter 120 if it does not submit the annual report within 6 months after the due date.

(c) An approved program on probationary status shall disclose its probationary status in writing to the program’s students and applicants.

(d) If students from a program that is terminated pursuant to this subsection transfer to an approved or an accredited program under the direction of the Commission for Independent Education, the board shall recalculate the passage rates of the programs receiving the transferring students, excluding the test scores of those students transferring more than 12 credits.

(6) DISCLOSURE OF GRADUATE PASSAGE RATE DATA.—

(a) For each graduate of the program included in the calculation of the program’s graduate passage rate, the department shall disclose to the program director, upon his or her written request, the name, examination date, and determination of whether each graduate passed or failed the National Council of State Boards of Nursing Licensing Examination, if such information is provided to the department by the contract testing service of the National Council of State Boards of Nursing. The written request must specify the calendar years for which the information is requested.

(b) A program director to whom confidential information exempt from public disclosure pursuant to s. 456.014 is disclosed under this subsection must maintain the confidentiality of the information and is subject to the same penalties provided in s. 456.082 for department employees who unlawfully disclose confidential information.

(7) PROGRAM CLOSURE.—

(a) An educational institution conducting an approved program or accredited program in this state, at least 30 days before voluntarily closing the program, shall notify the board in writing of the institution’s reason for closing the program, the intended closure date, the institution’s plan to provide for or assist in the completion of training by the program’s students, and the arrangements for storage of the program’s permanent records.

(b) An educational institution conducting a nursing education program that is terminated under subsection (5) or closed under subparagraph (9)(b)3.:

1. May not accept or enroll new students.

2. Shall submit to the board within 30 days after the program is terminated or closed a written description of how the institution will assist in completing the training of the program’s students and the institution’s arrangements for storage of the program’s permanent records.

(c) If an educational institution does not comply with paragraph (a) or paragraph (b), the board shall provide a written notice explaining the institution’s noncompliance to the following persons and entities:

1. The president or chief executive officer of the educational institution.

2. The Board of Governors, if the program is conducted by a state university.

3. The district school board, if the program is conducted by an educational institution operated by a school district.

4. The Commission for Independent Education, if the program is conducted by an educational institution licensed under chapter 1005.

5. The State Board of Education, if the program is conducted by an educational institution in the Florida College System or by an educational institution that is not subject to subparagraphs 2.-4.

(8) RULEMAKING.—The board does not have rulemaking authority to administer this section, except that the board shall adopt rules that prescribe the format for submitting program applications under subsection (1) and annual reports under subsection (3), and to administer the documentation of the accreditation of nursing education programs under subsection (11). The board may not impose any condition or requirement on an educational institution submitting a program application, an approved program, or an accredited program, except as expressly provided in this section.

(9) APPLICABILITY TO ACCREDITED PROGRAMS.—

(a) Subsections (1)-(3), paragraph (4)(b), and subsection (5) do not apply to an accredited program.

(b) If an accredited program ceases to be accredited, the educational institution conducting the program:

1. Within 10 business days after the program ceases to be accredited, must provide written notice of the date that the program ceased to be accredited to the board, the program’s students and applicants, and each entity providing clinical training sites or community-based clinical experience sites for the program. The educational institution must continue to provide the written notice to new students, applicants, and entities providing clinical training sites or community-based clinical experience sites for the program until the program becomes an approved program or is closed under subparagraph 3.

2. Within 30 days after the program ceases to be accredited, must submit an affidavit to the board, signed by the educational institution’s president or chief executive officer, which certifies the institution’s compliance with subparagraph 1. The board shall notify the persons and applicable entities listed in paragraph (7)(c) if an educational institution does not submit the affidavit required by this subparagraph.

3. May apply to become an approved program under this section. If the educational institution:

a. Within 30 days after the program ceases to be accredited, submits a program application and review fee to the department under subsection (1) and the affidavit required under subparagraph 2., the program shall be deemed an approved program from the date that the program ceased to be accredited until the date that the board approves or denies the program application. The program application must be denied by the board pursuant to chapter 120 if it does not contain the affidavit. If the board denies the program application under subsection (2) or if the program application does not contain the affidavit, the program shall be closed and the educational institution conducting the program must comply with paragraph (7)(b).

b. Does not apply to become an approved program pursuant to sub-subparagraph a., the program shall be deemed an approved program from the date the program ceased to be accredited until the 31st day after that date. On the 31st day after the program ceased to be accredited, the program shall be closed and the educational institution conducting the program must comply with paragraph (7)(b).

(10) IMPLEMENTATION STUDY.—The Florida Center for Nursing and the education policy area of the Office of Program Policy Analysis and Government Accountability shall study the administration of this section and submit reports to the Governor, the President of the Senate, and the Speaker of the House of Representatives annually by January 30, through January 30, 2020. The annual reports shall address the previous academic year; provide data on the measures specified in paragraphs (a) and (b), as such data becomes available; and include an evaluation of such data for purposes of determining whether this section is increasing the availability of nursing education programs and the production of quality nurses. The department and each approved program or accredited program shall comply with requests for data from the Florida Center for Nursing and the education policy area of the Office of Program Policy Analysis and Government Accountability.

(a) The education policy area of the Office of Program Policy Analysis and Government Accountability shall evaluate program-specific data for each approved program and accredited program conducted in the state, including, but not limited to:

1. The number of programs and student slots available.

2. The number of student applications submitted, the number of qualified applicants, and the number of students accepted.

3. The number of program graduates.

4. Program retention rates of students tracked from program entry to graduation.

5. Graduate passage rates on the National Council of State Boards of Nursing Licensing Examination.

6. The number of graduates who become employed as practical or professional nurses in the state.

(b) The Florida Center for Nursing shall evaluate the board’s implementation of the:

1. Program application approval process, including, but not limited to, the number of program applications submitted under subsection (1); the number of program applications approved and denied by the board under subsection (2); the number of denials of program applications reviewed under chapter 120; and a description of the outcomes of those reviews.

2. Accountability processes, including, but not limited to, the number of programs on probationary status, the number of approved programs for which the program director is required to appear before the board under subsection (5), the number of approved programs terminated by the board, the number of terminations reviewed under chapter 120, and a description of the outcomes of those reviews.

(c) For any state fiscal year in which the Florida Center for Nursing does not receive legislative appropriations, the education policy area of the Office of Program Policy Analysis and Government Accountability shall perform the duties assigned by this subsection to the Florida Center for Nursing.

(11) ACCREDITATION REQUIRED.—

(a) A nursing education program that prepares students for the practice of professional nursing, that was approved under this section before July 1, 2014, and that enrolled students before July 1, 2014, must become an accredited program by July 1, 2019.

(b) A nursing education program that prepares students for the practice of professional nursing and that was approved under this section before July 1, 2014, but did not enroll students before that date, must become an accredited program within 5 years after the date of enrolling the program’s first students.

(c) A nursing education program that prepares students for the practice of professional nursing and that is approved under this section after June 30, 2014, must become an accredited program within 5 years after the date of enrolling the program’s first students.

(d) This subsection does not apply to a nursing education program provided by an institution that is exempt from licensure by the Commission for Independent Education under s. 1005.06(1)(e).

History.—ss. 1, 6, ch. 79-225; ss. 2, 3, ch. 81-318; ss. 17, 18, ch. 86-284; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429; s. 11, ch. 96-274; s. 84, ch. 97-264; s. 126, ch. 2000-318; s. 7, ch. 2002-230; s. 2, ch. 2009-168; s. 5, ch. 2010-37; s. 98, ch. 2012-184; s. 4, ch. 2014-92.



464.0195 - Florida Center for Nursing; goals.

1464.0195 Florida Center for Nursing; goals.—

(1) There is established the Florida Center for Nursing to address issues of supply and demand for nursing, including issues of recruitment, retention, and utilization of nurse workforce resources. The Legislature finds that the center will repay the state’s investment by providing an ongoing strategy for the allocation of the state’s resources directed towards nursing.

(2) The primary goals for the center shall be to:

1(a) Develop a strategic statewide plan for nursing manpower in this state by:

1. Establishing and maintaining a database on nursing supply and demand in the state, to include current supply and demand, and future projections; and

2. Selecting from the plan priorities to be addressed.

(b) Convene various groups representative of nurses, other health care providers, business and industry, consumers, legislators, and educators to:

1. Review and comment on data analysis prepared for the center;

2. Recommend systemic changes, including strategies for implementation of recommended changes; and

3. Evaluate and report the results of these efforts to the Legislature and others.

(c) Enhance and promote recognition, reward, and renewal activities for nurses in the state by:

1. Promoting nursing excellence programs such as magnet recognition by the American Nurses Credentialing Center;

2. Proposing and creating additional reward, recognition, and renewal activities for nurses; and

3. Promoting media and positive image-building efforts for nursing.

(3) The Board of Nursing shall include on its initial and renewal application forms a question asking each nurse to voluntarily contribute to funding the Florida Center for Nursing in addition to paying the fees imposed at the time of licensure and licensure renewal. Revenues collected from nurses over and above the required fees shall be transferred from the Medical Quality Assurance Trust Fund to the Grants and Donations Trust Fund within the Department of Health and shall be used solely to support and maintain the goals and functions of the center. Before giving a nurse the opportunity to contribute to funding the center at the time of licensure renewal, the Board of Nursing shall provide the nurse with a summary of the center’s work, a link to the center’s Internet website, and the following statement: “The Florida Center for Nursing’s operating revenues are derived in part from your donation. In order for the Florida Center for Nursing to continue its work on behalf of nurses, please donate.”

History.—s. 97, ch. 2001-277; s. 1, ch. 2002-229; s. 6, ch. 2004-245; s. 5, ch. 2008-19; s. 1, ch. 2009-145; s. 11, ch. 2016-139.

1Note.—Section 11, ch. 2016-139, amended paragraph (2)(a) and created subsection (4), effective “December 31, 2018, or upon enactment of the Nurse Licensure Compact into law by 26 states, whichever occurs first.” When s. 11, ch. 2016-139, takes effect, paragraph (2)(a) and subsection (4) will read:

(a) Develop a strategic statewide plan for nursing manpower in this state by:

1. Establishing and maintaining a database on nursing supply and demand in the state, to include current supply and demand;

2. Analyzing the current supply and demand in the state and making future projections of such, including assessing the impact of this state’s participation in the Nurse Licensure Compact under s. 464.0095; and

3. Selecting from the plan priorities to be addressed.

* * * * *

(4) The center may request from the board, and the board must provide to the center upon its request, any information held by the board regarding nurses licensed in this state or holding a multistate license pursuant to s. 464.0095 or information reported to the board by employers of such nurses, other than personal identifying information.



464.0196 - Florida Center for Nursing; board of directors.

464.0196 Florida Center for Nursing; board of directors.—

(1) The Florida Center for Nursing shall be governed by a policy-setting board of directors. The board shall consist of 16 members, with a simple majority of the board being nurses representative of various practice areas. Other members shall include representatives of other health care professions, business and industry, health care providers, and consumers. The members of the board shall be appointed by the Governor as follows:

(a) Four members recommended by the President of the Senate, at least one of whom shall be a registered nurse recommended by the Florida Organization of Nurse Executives and at least one other representative of the hospital industry recommended by the Florida Hospital Association;

(b) Four members recommended by the Speaker of the House of Representatives, at least one of whom shall be a registered nurse recommended by the Florida Nurses Association and at least one other representative of the long-term care industry;

(c) Four members recommended by the Governor, two of whom shall be registered nurses;

(d) One nurse educator recommended by the Board of Governors who is a dean of a College of Nursing at a state university; and

(e) Three nurse educators recommended by the State Board of Education, one of whom must be a director of a nursing program at a Florida College System institution.

(2) The initial terms of the members shall be as follows:

(a) Of the members appointed pursuant to paragraph (1)(a), two shall be appointed for terms expiring June 30, 2005, one for a term expiring June 30, 2004, and one for a term expiring June 30, 2003.

(b) Of the members appointed pursuant to paragraph (1)(b), one shall be appointed for a term expiring June 30, 2005, two for terms expiring June 30, 2004, and one for a term expiring June 20, 2003.

(c) Of the members appointed pursuant to paragraph (1)(c), one shall be appointed for a term expiring June 30, 2005, one for a term expiring June 30, 2004, and two for terms expiring June 30, 2003.

(d) Of the members appointed pursuant to paragraph (1)(d), the terms of two members recommended by the State Board of Education shall expire June 30, 2005; the term of the member who is a dean of a College of Nursing at a state university shall expire June 30, 2004; and the term of the member who is a director of a state community college nursing program shall expire June 30, 2003.

After the initial appointments expire, the terms of all the members shall be for 3 years, with no member serving more than two consecutive terms.

(3) The board shall have the following powers and duties:

(a) To employ an executive director.

(b) To determine operational policy.

(c) To elect a chair and officers, to serve 2-year terms. The chair and officers may not succeed themselves.

(d) To establish committees of the board as needed.

(e) To appoint a multidisciplinary advisory council for input and advice on policy matters.

(f) To implement the major functions of the center as established in the goals set out in s. 464.0195.

(g) To seek and accept nonstate funds for sustaining the center and carrying out center policy.

(4) The members of the board are entitled to receive per diem and allowances prescribed by law for state boards and commissions.

History.—s. 98, ch. 2001-277; s. 55, ch. 2007-217; s. 119, ch. 2014-17.



464.0205 - Retired volunteer nurse certificate.

464.0205 Retired volunteer nurse certificate.—

(1) Any retired practical or registered nurse desiring to serve indigent, underserved, or critical need populations in this state may apply to the department for a retired volunteer nurse certificate by providing:

(a) A complete application.

(b) Verification that the applicant had been licensed to practice nursing in any jurisdiction in the United States for at least 10 years, had retired or plans to retire, intends to practice nursing only pursuant to the limitations provided by the retired volunteer nurse certificate, and has not committed any act that would constitute a violation under s. 464.018(1).

(c) Proof that the applicant meets the requirements for licensure under s. 464.008 or s. 464.009.

(2) All related administrative costs shall be borne by the applicant.

(3) The board may deny a retired volunteer nurse certificate to any applicant who has committed, or who is under investigation or prosecution for, any act that would constitute a ground for disciplinary action under s. 464.018.

(4) A retired volunteer nurse receiving certification from the board shall:

(a) Work under the direct supervision of the director of a county health department, a physician working under a limited license issued pursuant to s. 458.317 or s. 459.0075, a physician licensed under chapter 458 or chapter 459, an advanced registered nurse practitioner certified under s. 464.012, or a registered nurse licensed under s. 464.008 or s. 464.009.

(b) Comply with the minimum standards of practice for nurses and be subject to disciplinary action for violations of s. 464.018, except that the scope of practice for certified volunteers shall be limited to primary and preventive health care, or as further defined by board rule.

(c) Work only in a setting for which there are provisions for professional liability coverage for acts or omissions of the retired volunteer nurse.

(d) Provide services under the certificate only in settings whose sponsors have been approved by the board.

(5) A retired volunteer nurse receiving certification from the board shall not:

(a) Administer controlled substances.

(b) Supervise other nurses.

(c) Receive monetary compensation.

(6) A retired volunteer nurse certified under this section may practice only in board-approved settings in public agencies or institutions or in nonprofit agencies or institutions meeting the requirements of s. 501(c)(3) of the Internal Revenue Code, which agencies or institutions are located in areas of critical nursing need as determined by the board. Determination of underserved areas shall be made by the board after consultation with the Department of Health, the Department of Children and Families, the Agency for Health Care Administration, and the Department of Elderly Affairs; however, such determination shall include, but not be limited to, health manpower shortage areas designated by the United States Department of Health and Human Services. The sponsoring agencies desiring to use certified retired volunteer nurses shall submit to the board verification of their status under s. 501(c)(3) of the Internal Revenue Code, the sites at which such volunteer nurses would work, the duties and scope of practice intended for such volunteer nurses, and the training or skills validation for such volunteer nurses.

(7) The retired volunteer nurse certificate shall be valid for 2 years, and a certificateholder may reapply for a certificate so long as the certificateholder continues to meet the eligibility requirements of this section. Any legislatively mandated continuing education on specific topics must be completed by the certificateholder prior to renewal; otherwise, the provisions of s. 464.013 do not apply.

History.—s. 85, ch. 97-264; s. 101, ch. 2001-277; s. 269, ch. 2014-19; ss. 27, 28, ch. 2016-224.



464.022 - Exceptions.

464.022 Exceptions.—No provision of this part shall be construed to prohibit:

(1) The care of the sick by friends or members of the family without compensation, the incidental care of the sick by domestic servants, or the incidental care of noninstitutionalized persons by a surrogate family.

(2) Assistance by anyone in the case of an emergency.

(3) The practice of nursing by students enrolled in approved schools of nursing.

(4) The practice of nursing by graduates of prelicensure nursing education programs listed in s. 464.008(1)(c), pending the result of the first licensing examination for which they are eligible following graduation, provided they practice under direct supervision of a registered professional nurse. The board shall by rule define what constitutes direct supervision.

(5) The rendering of services by nursing assistants acting under the direct supervision of a registered professional nurse.

(6) Any nurse practicing in accordance with the practices and principles of the body known as the Church of Christ Scientist; nor shall any rule of the board apply to any sanitarium, nursing home, or rest home operated in accordance with the practices and principles of the body known as the Church of Christ Scientist.

(7) The practice of any legally qualified nurse or licensed attendant of another state who is employed by the United States Government, or any bureau, division, or agency thereof, while in the discharge of official duties.

(8) Any nurse currently licensed in another state or territory of the United States from performing nursing services in this state for a period of 60 days after furnishing to the employer satisfactory evidence of current licensure in another state or territory and having submitted proper application and fees to the board for licensure prior to employment. If the nurse licensed in another state or territory is relocating to this state pursuant to his or her military-connected spouse’s official military orders, this period shall be 120 days after furnishing to the employer satisfactory evidence of current licensure in another state or territory and having submitted proper application and fees to the board for licensure prior to employment. The board may extend this time for administrative purposes when necessary.

(9) The rendering of nursing services on a fee-for-service basis, or the reimbursement for nursing services directly to a nurse rendering such services by any government program, commercial insurance company, hospital or medical services plan, or any other third-party payor.

(10) The establishment of an independent practice by one or more nurses for the purpose of rendering to patients nursing services within the scope of the nursing license.

(11) The furnishing of hemodialysis treatments in a patient’s home, using an assistant chosen by the patient, provided that the assistant is properly trained, as defined by the board by rule, and has immediate telephonic access to a registered nurse who is licensed pursuant to this part and who has dialysis training and experience.

(12) The practice of nursing by any legally qualified nurse of another state whose employment requires the nurse to accompany and care for a patient temporarily residing in this state for not more than 30 consecutive days, provided the patient is not in an inpatient setting, the board is notified prior to arrival of the patient and nurse, the nurse has the standing physician orders and current medical status of the patient available, and prearrangements with the appropriate licensed health care providers in this state have been made in case the patient needs placement in an inpatient setting.

(13) The practice of nursing by individuals enrolled in board-approved remedial courses.

History.—ss. 1, 6, ch. 79-225; ss. 2, 3, ch. 81-318; ss. 15, 17, 18, ch. 86-284; s. 1, ch. 88-270; s. 58, ch. 91-137; s. 5, ch. 91-156; s. 4, ch. 91-429; s. 86, ch. 97-264; s. 117, ch. 99-397; s. 127, ch. 2000-318; s. 8, ch. 2002-230; s. 10, ch. 2004-230; s. 6, ch. 2010-37.



464.027 - Registered nurse first assistant.

464.027 Registered nurse first assistant.—

(1) LEGISLATIVE INTENT.—The purposes of this section are to:

(a) Encourage the use of registered nurse first assistants who meet the qualifications of this section as “assistants at surgery” by physicians and hospitals to provide quality, cost-effective surgical intervention to health care recipients in the state.

(b) Provide for reimbursement for the registered nurse first assistant from managed health care agencies, state agencies, workers’ compensation carriers, and private insurance companies.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Perioperative nursing” means a practice of nursing in which the nurse provides preoperative, intraoperative, and postoperative nursing care to surgical patients.

(b) “Recognized program” means a program that:

1. Addresses all content of the Association of Operating Room Nurses, Inc. Core Curriculum for the Registered Nurse First Assistant, and

2. Includes 1 academic year, defined as 45 hours of didactic instruction and 120 hours of clinical internship or its equivalent of 2 college semesters.

(c) “Registered nurse first assistant” means a person who meets the qualifications listed in this section.

(3) QUALIFICATIONS.—A registered nurse first assistant is any person who:

(a) Is licensed as a registered nurse under this part;

(b) Is certified in perioperative nursing; and

(c) Holds a certificate from, and has successfully completed, a recognized program.

(4) INSTITUTIONAL POWERS.—Each health care institution must establish specific procedures for the appointment and reappointment of registered nurse first assistant staff members and for granting, renewing, and revising their clinical privileges.

History.—s. 4, ch. 94-96; s. 129, ch. 2000-318.






Part II - CERTIFIED NURSING ASSISTANTS (ss. 464.201-464.208)

464.201 - Definitions.

464.201 Definitions.—As used in this part, the term:

(1) “Approved training program” means:

(a) A course of training conducted by a public sector or private sector educational center licensed by the Department of Education to implement the basic curriculum for nursing assistants which is approved by the Department of Education. Beginning October 1, 2000, the board shall assume responsibility for approval of training programs under this paragraph.

(b) A training program operated under s. 400.141.

(2) “Board” means the Board of Nursing.

(3) “Certified nursing assistant” means a person who meets the qualifications specified in this part and who is certified by the board as a certified nursing assistant.

(4) “Department” means the Department of Health.

(5) “Practice of a certified nursing assistant” means providing care and assisting persons with tasks relating to the activities of daily living. Such tasks are those associated with personal care, maintaining mobility, nutrition and hydration, toileting and elimination, assistive devices, safety and cleanliness, data gathering, reporting abnormal signs and symptoms, postmortem care, patient socialization and reality orientation, end-of-life care, cardiopulmonary resuscitation and emergency care, residents’ or patients’ rights, documentation of nursing-assistant services, and other tasks that a certified nurse assistant may perform after training beyond that required for initial certification and upon validation of competence in that skill by a registered nurse. This subsection does not restrict the ability of any person who is otherwise trained and educated from performing such tasks.

(6) “Registry” means the listing of certified nursing assistants maintained by the board.

History.—s. 204, ch. 99-397; s. 79, ch. 2000-318; s. 4, ch. 2005-62.

Note.—Former s. 468.821.



464.202 - Duties and powers of the board.

464.202 Duties and powers of the board.—The board shall maintain, or contract with or approve another entity to maintain, a state registry of certified nursing assistants. The registry must consist of the name of each certified nursing assistant in this state; other identifying information defined by board rule; certification status; the effective date of certification; other information required by state or federal law; information regarding any crime or any abuse, neglect, or exploitation as provided under chapter 435; and any disciplinary action taken against the certified nursing assistant. The registry shall be accessible to the public, the certificateholder, employers, and other state agencies. The board shall adopt by rule testing procedures for use in certifying nursing assistants and shall adopt rules regulating the practice of certified nursing assistants and specifying the scope of practice authorized and the level of supervision required for the practice of certified nursing assistants. The board may contract with or approve another entity or organization to provide the examination services, including the development and administration of examinations. The board shall require that the contract provider offer certified nursing assistant applications via the Internet, and may require the contract provider to accept certified nursing assistant applications for processing via the Internet. The board shall require the contract provider to provide the preliminary results of the certified nursing examination on the date the test is administered. The provider shall pay all reasonable costs and expenses incurred by the board in evaluating the provider’s application and performance during the delivery of services, including examination services and procedures for maintaining the certified nursing assistant registry.

History.—s. 204, ch. 99-397; s. 79, ch. 2000-318; s. 5, ch. 2005-62.

Note.—Former s. 468.822.



464.203 - Certified nursing assistants; certification requirement.

464.203 Certified nursing assistants; certification requirement.—

(1) The board shall issue a certificate to practice as a certified nursing assistant to any person who demonstrates a minimum competency to read and write and successfully passes the required background screening pursuant to s. 400.215. If the person has successfully passed the required background screening pursuant to s. 400.215 or s. 408.809 within 90 days before applying for a certificate to practice and the person’s background screening results are not retained in the clearinghouse created under s. 435.12, the board shall waive the requirement that the applicant successfully pass an additional background screening pursuant to s. 400.215. The person must also meet one of the following requirements:

(a) Has successfully completed an approved training program and achieved a minimum score, established by rule of the board, on the nursing assistant competency examination, which consists of a written portion and skills-demonstration portion approved by the board and administered at a site and by personnel approved by the department.

(b) Has achieved a minimum score, established by rule of the board, on the nursing assistant competency examination, which consists of a written portion and skills-demonstration portion, approved by the board and administered at a site and by personnel approved by the department and:

1. Has a high school diploma, or its equivalent; or

2. Is at least 18 years of age.

(c) Is currently certified in another state; is listed on that state’s certified nursing assistant registry; and has not been found to have committed abuse, neglect, or exploitation in that state.

(d) Has completed the curriculum developed under the Enterprise Florida Jobs and Education Partnership Grant and achieved a minimum score, established by rule of the board, on the nursing assistant competency examination, which consists of a written portion and skills-demonstration portion, approved by the board and administered at a site and by personnel approved by the department.

(2) If an applicant fails to pass the nursing assistant competency examination in three attempts, the applicant is not eligible for reexamination unless the applicant completes an approved training program.

(3) An oral examination shall be administered as a substitute for the written portion of the examination upon request. The oral examination shall be administered at a site and by personnel approved by the department.

(4) The board shall adopt rules to provide for the initial certification of certified nursing assistants.

(5) Certification as a nursing assistant, in accordance with this part, may be renewed until such time as the nursing assistant allows a period of 24 consecutive months to pass during which period the nursing assistant fails to perform any nursing-related services for monetary compensation. When a nursing assistant fails to perform any nursing-related services for monetary compensation for a period of 24 consecutive months, the nursing assistant must complete a new training and competency evaluation program or a new competency evaluation program.

(6) A certified nursing assistant shall maintain a current address with the board in accordance with s. 456.035.

(7) A certified nursing assistant shall complete 24 hours of inservice training during each biennium. The certified nursing assistant shall maintain documentation demonstrating compliance with this subsection.

(8) The department shall renew a certificate upon receipt of the renewal application and imposition of a fee of not less than $20 and not more than $50 biennially. The department shall adopt rules establishing a procedure for the biennial renewal of certificates. Any certificate that is not renewed by July 1, 2006, is void.

History.—s. 204, ch. 99-397; s. 164, ch. 2000-160; s. 79, ch. 2000-318; s. 50, ch. 2001-45; s. 77, ch. 2002-1; s. 6, ch. 2005-62; s. 43, ch. 2010-114; s. 28, ch. 2011-213; s. 14, ch. 2012-73; s. 100, ch. 2012-184; s. 21, ch. 2016-230.

Note.—Former s. 468.823.



464.204 - Denial, suspension, or revocation of certification; disciplinary actions.

464.204 Denial, suspension, or revocation of certification; disciplinary actions.—

(1) The following acts constitute grounds for which the board may impose disciplinary sanctions as specified in subsection (2):

(a) Obtaining or attempting to obtain certification or an exemption, or possessing or attempting to possess certification or a letter of exemption, by bribery, misrepresentation, deceit, or through an error of the board.

(b) Intentionally violating any provision of this chapter, chapter 456, or the rules adopted by the board.

(2) When the board finds any person guilty of any of the grounds set forth in subsection (1), it may enter an order imposing one or more of the following penalties:

(a) Denial, suspension, or revocation of certification.

(b) Imposition of an administrative fine not to exceed $150 for each count or separate offense.

(c) Imposition of probation or restriction of certification, including conditions such as corrective actions as retraining or compliance with an approved treatment program for impaired practitioners.

(3) The board may, upon the request of a certificateholder, exempt the certificateholder from disqualification of employment in accordance with chapter 435 and issue a letter of exemption. The board must notify an applicant seeking an exemption from disqualification from certification or employment of its decision to approve or deny the request within 30 days after the date the board receives all required documentation.

History.—s. 204, ch. 99-397; s. 165, ch. 2000-160; s. 79, ch. 2000-318.

Note.—Former s. 468.824.



464.205 - Availability of disciplinary records and proceedings.

464.205 Availability of disciplinary records and proceedings.—Pursuant to s. 456.073, any complaint or record maintained by the department pursuant to the discipline of a certified nursing assistant and any proceeding held by the board to discipline a certified nursing assistant shall remain open and available to the public.

History.—s. 204, ch. 99-397; s. 166, ch. 2000-160; s. 79, ch. 2000-318.

Note.—Former s. 468.825.



464.206 - Exemption from liability.

464.206 Exemption from liability.—If an employer terminates or denies employment to a certified nursing assistant whose certification is inactive as shown on the certified nursing assistant registry or whose name appears on a criminal screening report of the Department of Law Enforcement, the employer is not civilly liable for such termination and a cause of action may not be brought against the employer for damages, regardless of whether the employee has filed for an exemption from the board under s. 464.204(3). There may not be any monetary liability on the part of, and a cause of action for damages may not arise against, any licensed facility, its governing board or members thereof, medical staff, disciplinary board, agents, investigators, witnesses, employees, or any other person for any action taken in good faith without intentional fraud in carrying out this section.

History.—s. 204, ch. 99-397; s. 79, ch. 2000-318; s. 105, ch. 2000-349.

Note.—Former s. 468.826.



464.207 - Penalties.

464.207 Penalties.—It is a misdemeanor of the first degree, punishable as provided under s. 775.082 or s. 775.083, for any person, knowingly or intentionally, to fail to disclose, by false statement, misrepresentation, impersonation, or other fraudulent means, in any application for voluntary or paid employment or certification regulated under this part, a material fact used in making a determination as to such person’s qualifications to be an employee or certificateholder.

History.—s. 204, ch. 99-397; s. 79, ch. 2000-318.

Note.—Former s. 468.827.



464.208 - Background screening information; rulemaking authority.

464.208 Background screening information; rulemaking authority.—

(1) The Agency for Health Care Administration shall allow the board to electronically access its background screening database and records.

(2) An employer, or an agent thereof, may not use criminal records or juvenile records relating to vulnerable adults for any purpose other than determining if the person meets the requirements of this part. Such records and information obtained by the board shall remain confidential and exempt from s. 119.07(1).

(3) If the requirements of the Omnibus Budget Reconciliation Act of 1987, as amended, for the certification of nursing assistants are in conflict with this part, the federal requirements shall prevail for those facilities certified to provide care under Title XVIII (Medicare) or Title XIX (Medicaid) of the Social Security Act.

History.—s. 204, ch. 99-397; s. 129, ch. 2000-153; s. 79, ch. 2000-318; s. 106, ch. 2000-349; s. 101, ch. 2012-184.

Note.—Former s. 468.828.









Chapter 465 - PHARMACY

465.001 - Short Title.

465.001 Short Title.—This chapter shall be known as the “Florida Pharmacy Act.”

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; ss. 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429.



465.002 - Legislative findings; intent.

465.002 Legislative findings; intent.—The Legislature finds that the practice of pharmacy is a learned profession. The sole legislative purpose for enacting this chapter is to ensure that every pharmacist practicing in this state and every pharmacy meet minimum requirements for safe practice. It is the legislative intent that pharmacists who fall below minimum competency or who otherwise present a danger to the public shall be prohibited from practicing in this state.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; ss. 1, 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429.



465.003 - Definitions.

465.003 Definitions.—As used in this chapter, the term:

(1) “Administration” means the obtaining and giving of a single dose of medicinal drugs by a legally authorized person to a patient for her or his consumption.

(2) “Board” means the Board of Pharmacy.

(3) “Consultant pharmacist” means a pharmacist licensed by the department and certified as a consultant pharmacist pursuant to s. 465.0125.

(4) “Data communication device” means an electronic device that receives electronic information from one source and transmits or routes it to another, including, but not limited to, any such bridge, router, switch, or gateway.

(5) “Department” means the Department of Health.

(6) “Dispense” means the transfer of possession of one or more doses of a medicinal drug by a pharmacist to the ultimate consumer or her or his agent. As an element of dispensing, the pharmacist shall, prior to the actual physical transfer, interpret and assess the prescription order for potential adverse reactions, interactions, and dosage regimen she or he deems appropriate in the exercise of her or his professional judgment, and the pharmacist shall certify that the medicinal drug called for by the prescription is ready for transfer. The pharmacist shall also provide counseling on proper drug usage, either orally or in writing, if in the exercise of her or his professional judgment counseling is necessary. The actual sales transaction and delivery of such drug shall not be considered dispensing. The administration shall not be considered dispensing.

(7) “Institutional formulary system” means a method whereby the medical staff evaluates, appraises, and selects those medicinal drugs or proprietary preparations which in the medical staff’s clinical judgment are most useful in patient care, and which are available for dispensing by a practicing pharmacist in a Class II institutional pharmacy.

(8) “Medicinal drugs” or “drugs” means those substances or preparations commonly known as “prescription” or “legend” drugs which are required by federal or state law to be dispensed only on a prescription, but shall not include patents or proprietary preparations as hereafter defined.

(9) “Patent or proprietary preparation” means a medicine in its unbroken, original package which is sold to the public by, or under the authority of, the manufacturer or primary distributor thereof and which is not misbranded under the provisions of the Florida Drug and Cosmetic Act.

(10) “Pharmacist” means any person licensed pursuant to this chapter to practice the profession of pharmacy.

(11)(a) “Pharmacy” includes a community pharmacy, an institutional pharmacy, a nuclear pharmacy, a special pharmacy, and an Internet pharmacy.

1. The term “community pharmacy” includes every location where medicinal drugs are compounded, dispensed, stored, or sold or where prescriptions are filled or dispensed on an outpatient basis.

2. The term “institutional pharmacy” includes every location in a hospital, clinic, nursing home, dispensary, sanitarium, extended care facility, or other facility, hereinafter referred to as “health care institutions,” where medicinal drugs are compounded, dispensed, stored, or sold.

3. The term “nuclear pharmacy” includes every location where radioactive drugs and chemicals within the classification of medicinal drugs are compounded, dispensed, stored, or sold. The term “nuclear pharmacy” does not include hospitals licensed under chapter 395 or the nuclear medicine facilities of such hospitals.

4. The term “special pharmacy” includes every location where medicinal drugs are compounded, dispensed, stored, or sold if such locations are not otherwise defined in this subsection.

5. The term “Internet pharmacy” includes locations not otherwise licensed or issued a permit under this chapter, within or outside this state, which use the Internet to communicate with or obtain information from consumers in this state and use such communication or information to fill or refill prescriptions or to dispense, distribute, or otherwise engage in the practice of pharmacy in this state. Any act described in this definition constitutes the practice of pharmacy as defined in subsection (13).

(b) The pharmacy department of any permittee shall be considered closed whenever a Florida licensed pharmacist is not present and on duty. The term “not present and on duty” shall not be construed to prevent a pharmacist from exiting the prescription department for the purposes of consulting or responding to inquiries or providing assistance to patients or customers, attending to personal hygiene needs, or performing any other function for which the pharmacist is responsible, provided that such activities are conducted in a manner consistent with the pharmacist’s responsibility to provide pharmacy services.

(12) “Pharmacy intern” means a person who is currently registered in, and attending, a duly accredited college or school of pharmacy, or who is a graduate of such a school or college of pharmacy, and who is duly and properly registered with the department as provided for under its rules.

(13) “Practice of the profession of pharmacy” includes compounding, dispensing, and consulting concerning contents, therapeutic values, and uses of any medicinal drug; consulting concerning therapeutic values and interactions of patent or proprietary preparations, whether pursuant to prescriptions or in the absence and entirely independent of such prescriptions or orders; and other pharmaceutical services. For purposes of this subsection, “other pharmaceutical services” means the monitoring of the patient’s drug therapy and assisting the patient in the management of his or her drug therapy, and includes review of the patient’s drug therapy and communication with the patient’s prescribing health care provider as licensed under chapter 458, chapter 459, chapter 461, or chapter 466, or similar statutory provision in another jurisdiction, or such provider’s agent or such other persons as specifically authorized by the patient, regarding the drug therapy. However, nothing in this subsection may be interpreted to permit an alteration of a prescriber’s directions, the diagnosis or treatment of any disease, the initiation of any drug therapy, the practice of medicine, or the practice of osteopathic medicine, unless otherwise permitted by law. “Practice of the profession of pharmacy” also includes any other act, service, operation, research, or transaction incidental to, or forming a part of, any of the foregoing acts, requiring, involving, or employing the science or art of any branch of the pharmaceutical profession, study, or training, and shall expressly permit a pharmacist to transmit information from persons authorized to prescribe medicinal drugs to their patients. The practice of the profession of pharmacy also includes the administration of vaccines to adults pursuant to s. 465.189.

(14) “Prescription” includes any order for drugs or medicinal supplies written or transmitted by any means of communication by a duly licensed practitioner authorized by the laws of the state to prescribe such drugs or medicinal supplies and intended to be dispensed by a pharmacist. The term also includes an orally transmitted order by the lawfully designated agent of such practitioner. The term also includes an order written or transmitted by a practitioner licensed to practice in a jurisdiction other than this state, but only if the pharmacist called upon to dispense such order determines, in the exercise of her or his professional judgment, that the order is valid and necessary for the treatment of a chronic or recurrent illness. The term “prescription” also includes a pharmacist’s order for a product selected from the formulary created pursuant to s. 465.186. Prescriptions may be retained in written form or the pharmacist may cause them to be recorded in a data processing system, provided that such order can be produced in printed form upon lawful request.

(15) “Nuclear pharmacist” means a pharmacist licensed by the department and certified as a nuclear pharmacist pursuant to s. 465.0126.

(16) “Centralized prescription filling” means the filling of a prescription by one pharmacy upon request by another pharmacy to fill or refill the prescription. The term includes the performance by one pharmacy for another pharmacy of other pharmacy duties such as drug utilization review, therapeutic drug utilization review, claims adjudication, and the obtaining of refill authorizations.

(17) “Automated pharmacy system” means a mechanical system that delivers prescription drugs received from a Florida licensed pharmacy and maintains related transaction information.

(18) “Compounding” means combining, mixing, or altering the ingredients of one or more drugs or products to create another drug or product.

(19) “Outsourcing facility” means a single physical location registered as an outsourcing facility under the federal Drug Quality and Security Act, Pub. L. No. 113-54, at which sterile compounding of a drug or product is conducted.

(20) “Compounded sterile product” means a drug that is intended for parenteral administration, an ophthalmic or oral inhalation drug in aqueous format, or a drug or product that is required to be sterile under federal or state law or rule, which is produced through compounding, but is not approved by the United States Food and Drug Administration.

History.—ss. 1, 7, ch. 79-226; s. 322, ch. 81-259; ss. 14, 15, ch. 81-302; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-179; s. 1, ch. 83-101; s. 36, ch. 83-216; s. 3, ch. 83-265; s. 29, ch. 83-329; s. 1, ch. 85-35; ss. 2, 26, 27, ch. 86-256; s. 1, ch. 88-172; s. 1, ch. 89-77; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 123, ch. 94-218; s. 239, ch. 97-103; s. 87, ch. 97-264; s. 118, ch. 99-397; s. 1, ch. 2002-182; s. 1, ch. 2004-25; s. 1, ch. 2004-387; s. 2, ch. 2007-152; s. 2, ch. 2012-60; s. 1, ch. 2014-148.



465.004 - Board of Pharmacy.

465.004 Board of Pharmacy.—

(1) The Board of Pharmacy is created within the department and shall consist of nine members to be appointed by the Governor and confirmed by the Senate.

(2) Seven members of the board must be licensed pharmacists who are residents of this state and who have been engaged in the practice of the profession of pharmacy in this state for at least 4 years and, to the extent practicable, represent the various pharmacy practice settings. Of the pharmacist members, two must be currently engaged in the practice of pharmacy in a community pharmacy, two must be currently engaged in the practice of pharmacy in a Class II institutional pharmacy or a Modified Class II institutional pharmacy, and three must be pharmacists licensed in this state irrespective of practice setting. The remaining two members must be residents of the state who have never been licensed as pharmacists and who are in no way connected with the practice of the profession of pharmacy. No person may be appointed as a consumer member who is in any way connected with a drug manufacturer or wholesaler. At least one member of the board must be 60 years of age or older. The Governor shall appoint members to the board in accordance with this subsection as members’ terms expire or as a vacancy occurs until the composition of the board complies with the requirements of this subsection.

(3) As the terms of the members expire, the Governor shall appoint successors for terms of 4 years, and such members shall serve until their successors are appointed.

(4) All provisions of chapter 456 relating to activities of the board shall apply.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; ss. 3, 26, 27, ch. 86-256; s. 16, ch. 87-172; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 124, ch. 94-218; s. 88, ch. 97-264; s. 67, ch. 98-166; s. 124, ch. 2000-160; s. 1, ch. 2014-113.



465.005 - Authority to make rules.

465.005 Authority to make rules.—The Board of Pharmacy has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter conferring duties upon it.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; ss. 4, 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 126, ch. 98-200.



465.006 - Disposition of fees; expenditures.

465.006 Disposition of fees; expenditures.—All moneys received under this chapter shall be deposited and expended pursuant to the provisions of s. 456.025. All expenditures for duties of the board authorized by this chapter shall be paid upon presentation of vouchers approved by the executive director of the board.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; ss. 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 68, ch. 98-166; s. 125, ch. 2000-160.



465.007 - Licensure by examination.

465.007 Licensure by examination.—

(1) Any person desiring to be licensed as a pharmacist shall apply to the department to take the licensure examination. The department shall examine each applicant who the board certifies has:

(a) Completed the application form and remitted an examination fee set by the board not to exceed $100 plus the actual per applicant cost to the department for purchase of portions of the examination from the National Association of Boards of Pharmacy or a similar national organization. The fees authorized under this section shall be established in sufficient amounts to cover administrative costs.

(b) Submitted satisfactory proof that she or he is not less than 18 years of age and:

1. Is a recipient of a degree from a school or college of pharmacy accredited by an accrediting agency recognized and approved by the United States Office of Education; or

2. Is a graduate of a 4-year undergraduate pharmacy program of a school or college of pharmacy located outside the United States, has demonstrated proficiency in English by passing both the Test of English as a Foreign Language (TOEFL) and the Test of Spoken English (TSE), has passed the Foreign Pharmacy Graduate Equivalency Examination that is approved by rule of the board, and has completed a minimum of 500 hours in a supervised work activity program within this state under the supervision of a pharmacist licensed by the department, which program is approved by the board.

(c) Submitted satisfactory proof that she or he has completed an internship program approved by the board. No such board-approved program shall exceed 2,080 hours, all of which may be obtained prior to graduation.

(2) The department may permit an applicant who has satisfied all requirements of subsection (1), except those relating to age or the internship program, to take the written examination, but the passing of the examination shall confer no rights or privileges upon the applicant in connection with the practice of pharmacy in this state.

(3) Except as provided in subsection (2), the department shall issue a license to practice pharmacy to any applicant who successfully completes the examination in accordance with this section.

History.—ss. 1, 7, ch. 79-226; ss. 13, 15, 23, 25, 30, 34, 62, ch. 80-406; ss. 2, 3, ch. 81-318; s. 30, ch. 83-329; ss. 5, 26, 27, ch. 86-256; s. 13, ch. 88-205; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 240, ch. 97-103.



465.0075 - Licensure by endorsement; requirements; fee.

465.0075 Licensure by endorsement; requirements; fee.—

(1) The department shall issue a license by endorsement to any applicant who applies to the department and remits a nonrefundable fee of not more than $100, as set by the board, and whom the board certifies:

(a) Has met the qualifications for licensure in s. 465.007(1)(b) and (c);

(b) Has obtained a passing score, as established by rule of the board, on the licensure examination of the National Association of Boards of Pharmacy or a similar nationally recognized examination, if the board certifies that the applicant has taken the required examination;

(c)1. Has submitted evidence of the active licensed practice of pharmacy, including practice in community or public health by persons employed by a governmental entity, in another jurisdiction for at least 2 of the immediately preceding 5 years or evidence of successful completion of board-approved postgraduate training or a board-approved clinical competency examination within the year immediately preceding application for licensure; or

2. Has completed an internship meeting the requirements of s. 465.007(1)(c) within the 2 years immediately preceding application; and

(d) Has obtained a passing score on the pharmacy jurisprudence portions of the licensure examination, as required by board rule.

(2) An applicant licensed in another state for a period in excess of 2 years from the date of application for licensure in this state shall submit a total of at least 30 hours of board-approved continuing education for the 2 calendar years immediately preceding application.

(3) The department may not issue a license by endorsement to any applicant who is under investigation in any jurisdiction for an act or offense that would constitute a violation of this chapter until the investigation is complete, at which time the provisions of s. 465.016 apply.

(4) The department may not issue a license by endorsement to any applicant whose license to practice pharmacy has been suspended or revoked in another state or who is currently the subject of any disciplinary proceeding in another state.

History.—s. 1, ch. 2001-166; s. 1, ch. 2008-216.



465.008 - Renewal of license.

465.008 Renewal of license.—

(1) The department shall renew a license upon receipt of the renewal application, verification of compliance with s. 465.009, and receipt of a fee set by the board not to exceed $250.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) Any person licensed under this chapter for 50 years or more is exempt from the payment of the renewal or delinquent fee, and the department shall issue a lifetime license to such a person.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; ss. 6, 26, 27, ch. 86-256; s. 7, ch. 90-341; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 178, ch. 94-119; s. 32, ch. 2001-277.



465.009 - Continuing professional pharmaceutical education.

465.009 Continuing professional pharmaceutical education.—

(1) No license renewal shall be issued by the department until the licensee submits proof satisfactory to the board that during the 2 years prior to her or his application for renewal the licensee has participated in not less than 30 hours of continuing professional pharmaceutical education in courses approved by the board.

(2) The board shall approve only those courses that build upon the basic courses offered in the curricula of accredited colleges or schools of pharmacy, and the board shall require that the provider meets the educational standards for the program design, administration, and evaluation established by the board.

(3) Upon initial licensure, the department may reduce the number of required hours consistent with the requirements of biennial renewal.

(4) The department may make exception from the requirements of this section in an emergency or hardship case.

(5) The board may adopt rules within the requirements of this section that are necessary for its implementation, including a rule creating a committee composed of equal representation from the board, the colleges of pharmacy in the state, and practicing pharmacists within the state, whose purpose shall be to approve the content of each course offered for continuing education credit prior to the time such course is offered.

(6) Notwithstanding subsections (1)-(5):

(a) Each pharmacist certified to administer a vaccine or epinephrine autoinjection under s. 465.189 must complete a 3-hour continuing education course, which shall be offered by a statewide professional association of physicians in this state accredited to provide educational activities designated for the American Medical Association Physician’s Recognition Award (AMA PRA) Category I credit, on the safe and effective administration of vaccines and epinephrine autoinjection as part of biennial relicensure or recertification. This course may be offered in a distance-learning format and must be included in the 30 hours of continuing professional pharmaceutical education specified in subsection (1).

(b) Each pharmacist must submit confirmation of having completed the course specified in paragraph (a) on a form provided by the board when submitting fees for license renewal.

(c) Failure to comply with paragraphs (a) and (b) results in the revocation of the authorization for a pharmacist to administer a vaccine or epinephrine autoinjection under s. 465.189. Such authorization may be restored upon completion of such requirements.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; ss. 7, 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 241, ch. 97-103; s. 1, ch. 2002-184; s. 3, ch. 2012-60.



465.012 - Reactivation of license; continuing education.

465.012 Reactivation of license; continuing education.—

(1) The board shall prescribe by rule continuing education requirements as a condition of reactivating a license. The continuing education requirements for reactivating a license shall be at least 15 classroom hours for each year the license was inactive in addition to completion of the number of hours required for renewal on the date the license became inactive.

(2) The board shall adopt rules relating to application procedures for inactive status, to the biennial renewal of inactive licenses, and to the reactivation of licenses. The board shall prescribe by rule an application fee for inactive status, a renewal fee for inactive status, a delinquency fee, and a fee for the reactivation of a license. None of these fees may exceed the biennial renewal fee established by the board for an active license. The department may not reactivate a license unless the inactive or delinquent licensee has paid any applicable biennial renewal or delinquency fee, or both, and a reactivation fee.

History.—ss. 1, 7, ch. 79-226; s. 323, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 2, 30, ch. 82-179; s. 3, ch. 83-265; ss. 8, 26, 27, ch. 86-256; s. 8, ch. 90-341; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 179, ch. 94-119.



465.0125 - Consultant pharmacist license; application, renewal, fees; responsibilities; rules.

465.0125 Consultant pharmacist license; application, renewal, fees; responsibilities; rules.—

(1) The department shall issue or renew a consultant pharmacist license upon receipt of an initial or renewal application which conforms to the requirements for consultant pharmacist initial licensure or renewal as promulgated by the board by rule and a fee set by the board not to exceed $250. The consultant pharmacist shall be responsible for maintaining all drug records required by law and for establishing drug handling procedures for the safe handling and storage of drugs. The consultant pharmacist may also be responsible for ordering and evaluating any laboratory or clinical testing when, in the judgment of the consultant pharmacist, such activity is necessary for the proper performance of the consultant pharmacist’s responsibilities. Such laboratory or clinical testing may be ordered only with regard to patients residing in a nursing home facility, and then only when authorized by the medical director of the nursing home facility. The consultant pharmacist must have completed such additional training and demonstrate such additional qualifications in the practice of institutional pharmacy as shall be required by the board in addition to licensure as a registered pharmacist.

(2) Notwithstanding the provisions of subsection (1), a consultant pharmacist or a doctor of pharmacy licensed in this state may also be responsible for ordering and evaluating any laboratory or clinical testing for persons under the care of a licensed home health agency when, in the judgment of the consultant pharmacist or doctor of pharmacy, such activity is necessary for the proper performance of his or her responsibilities and only when authorized by a practitioner licensed under chapter 458, chapter 459, chapter 461, or chapter 466. In order for the consultant pharmacist or doctor of pharmacy to qualify and accept this authority, he or she must receive 3 hours of continuing education relating to laboratory and clinical testing as established by the board.

(3) The board shall promulgate rules necessary to implement and administer this section.

History.—s. 31, ch. 83-329; s. 1, ch. 85-65; ss. 9, 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 1, ch. 93-231; s. 89, ch. 97-264.



465.0126 - Nuclear pharmacist license; application, renewal, fees.

465.0126 Nuclear pharmacist license; application, renewal, fees.—The department shall issue or renew a nuclear pharmacist license upon receipt of an initial or renewal application which conforms to the requirements for nuclear pharmacist initial licensure or biennial renewal as established by the board by rule and receipt of a fee established by the board by rule not to exceed $250, which fee shall be in addition to the initial licensure or biennial renewal fee for pharmacists. The nuclear pharmacist shall be responsible for the compounding and the dispensing of nuclear pharmaceuticals, for maintaining all drug records required by law, for establishing drug handling procedures for the safe handling and storage of radiopharmaceuticals and medicinal drugs, for providing the security of the prescription department, and for complying with such other rules as relate to the practice of the profession of pharmacy. The nuclear pharmacist must have completed such additional training and must demonstrate such additional qualifications in the practice of nuclear pharmacy as is required by the board by rule in addition to licensure as a registered pharmacist. The board shall adopt rules necessary to implement and administer this section. The requirements of this section do not apply to hospitals licensed under chapter 395 or the nuclear medicine facilities of such hospitals.

History.—s. 2, ch. 88-172; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429.



465.013 - Registration of pharmacy interns.

465.013 Registration of pharmacy interns.—The department shall register as pharmacy interns persons certified by the board as being enrolled in an intern program at an accredited school or college of pharmacy or who are graduates of accredited schools or colleges of pharmacy and are not yet licensed in the state. The board may refuse to certify to the department or may revoke the registration of any intern for good cause, including grounds enumerated in this chapter for revocation of pharmacists’ licenses.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; ss. 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429.



465.014 - Pharmacy technician.

465.014 Pharmacy technician.—

(1) A person other than a licensed pharmacist or pharmacy intern may not engage in the practice of the profession of pharmacy, except that a licensed pharmacist may delegate to pharmacy technicians who are registered pursuant to this section those duties, tasks, and functions that do not fall within the purview of s. 465.003(13). All such delegated acts must be performed under the direct supervision of a licensed pharmacist who is responsible for all such acts performed by persons under his or her supervision. A registered pharmacy technician, under the supervision of a pharmacist, may initiate or receive communications with a practitioner or his or her agent, on behalf of a patient, regarding refill authorization requests. A licensed pharmacist may not supervise more than one registered pharmacy technician unless otherwise permitted by the guidelines adopted by the board. The board shall establish guidelines to be followed by licensees or permittees in determining the circumstances under which a licensed pharmacist may supervise more than one pharmacy technician.

(2) Any person who wishes to work as a pharmacy technician in this state must register by filing an application with the board on a form adopted by rule of the board. The board shall register each applicant who has remitted a registration fee set by the board, not to exceed $50 biennially; has completed the application form and remitted a nonrefundable application fee set by the board, not to exceed $50; is at least 17 years of age; and has completed a pharmacy technician training program approved by the Board of Pharmacy. Notwithstanding any requirements in this subsection, any registered pharmacy technician registered pursuant to this section before January 1, 2011, who has worked as a pharmacy technician for a minimum of 1,500 hours under the supervision of a licensed pharmacist or received certification as a pharmacy technician by certification program accredited by the National Commission for Certifying Agencies is exempt from the requirement to complete an initial training program for purposes of registration as required by this subsection.

(3) A person whose license to practice pharmacy has been denied, suspended, or restricted for disciplinary purposes is not eligible to register as a pharmacy technician.

(4) Notwithstanding the requirements of this section or any other provision of law, a pharmacy technician student who is enrolled in a pharmacy technician training program that is approved by the board may be placed in a pharmacy for the purpose of obtaining practical training. A pharmacy technician student shall wear identification that indicates his or her student status when performing the functions of a pharmacy technician, and registration under this section is not required.

(5) Notwithstanding the requirements of this section or any other provision of law, a person who is licensed by the state as a pharmacy intern may be employed as a registered pharmacy technician without paying a registration fee or filing an application with the board to register as a pharmacy technician.

(6) As a condition of registration renewal, a registered pharmacy technician shall complete 20 hours biennially of continuing education courses approved by the board or the Accreditation Council for Pharmacy Education, of which 4 hours must be via live presentation and 2 hours must be related to the prevention of medication errors and pharmacy law.

(7) The board shall adopt rules that require each registration issued by the board under this section to be displayed in such a manner as to make it available to the public and to facilitate inspection by the department. The board may adopt other rules as necessary to administer this section.

(8) If the board finds that an applicant for registration as a pharmacy technician or that a registered pharmacy technician has committed an act that constitutes grounds for discipline as set forth in s. 456.072(1) or has committed an act that constitutes grounds for denial of a license or disciplinary action as set forth in this chapter, including an act that constitutes a substantial violation of s. 456.072(1) or a violation of this chapter which occurred before the applicant or registrant was registered as a pharmacy technician, the board may enter an order imposing any of the penalties specified in s. 456.072(2) against the applicant or registrant.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; ss. 10, 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 242, ch. 97-103; s. 192, ch. 97-264; s. 120, ch. 99-397; ss. 2, 3, 4, ch. 2008-216; s. 2, ch. 2014-113; s. 13, ch. 2016-145.



465.015 - Violations and penalties.

465.015 Violations and penalties.—

(1) It is unlawful for any person to own, operate, maintain, open, establish, conduct, or have charge of, either alone or with another person or persons, a pharmacy:

(a) Which is not registered under the provisions of this chapter.

(b) In which a person not licensed as a pharmacist in this state or not registered as an intern in this state or in which an intern who is not acting under the direct and immediate personal supervision of a licensed pharmacist fills, compounds, or dispenses any prescription or dispenses medicinal drugs.

(2) It is unlawful for any person:

(a) To make a false or fraudulent statement, either for herself or himself or for another person, in any application, affidavit, or statement presented to the board or in any proceeding before the board.

(b) To fill, compound, or dispense prescriptions or to dispense medicinal drugs if such person does not hold an active license as a pharmacist in this state, is not registered as an intern in this state, or is an intern not acting under the direct and immediate personal supervision of a licensed pharmacist.

(c) To sell or dispense drugs as defined in s. 465.003(8) without first being furnished with a prescription.

(d) To sell samples or complimentary packages of drug products.

(3) It is unlawful for any pharmacist to knowingly fail to report to the sheriff or other chief law enforcement agency of the county where the pharmacy is located within 24 hours after learning of any instance in which a person obtained or attempted to obtain a controlled substance, as defined in s. 893.02, or at the close of business on the next business day, whichever is later, that the pharmacist knew or believed was obtained or attempted to be obtained through fraudulent methods or representations from the pharmacy at which the pharmacist practiced pharmacy. Any pharmacist who knowingly fails to make such a report within 24 hours after learning of the fraud or attempted fraud or at the close of business on the next business day, whichever is later, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A sufficient report of the fraudulent obtaining of controlled substances under this subsection must contain, at a minimum, a copy of the prescription used or presented and a narrative, including all information available to the pharmacist concerning the transaction, such as the name and telephone number of the prescribing physician; the name, description, and any personal identification information pertaining to the person who presented the prescription; and all other material information, such as photographic or video surveillance of the transaction.

(4)(a) It is unlawful for any person other than a pharmacist licensed under this chapter to use the title “pharmacist” or “druggist” or otherwise lead the public to believe that she or he is engaged in the practice of pharmacy.

(b) It is unlawful for any person other than an owner of a pharmacy registered under this chapter to display any sign or to take any other action that would lead the public to believe that such person is engaged in the business of compounding, dispensing, or retailing any medicinal drugs. This paragraph shall not preclude a person not licensed as a pharmacist from owning a pharmacy.

(c) It is unlawful for a person, firm, or corporation that is not licensed or registered under this chapter to:

1. Use in a trade name, sign, letter, or advertisement any term, including “drug,” “pharmacy,” “prescription drugs,” “Rx,” or “apothecary,” which implies that the person, firm, or corporation is licensed or registered to practice pharmacy in this state.

2. Hold himself or herself out to others as a person, firm, or corporation licensed or registered to practice pharmacy in this state.

(d) It is unlawful for a person who is not registered as a pharmacy technician under this chapter or who is not otherwise exempt from the requirement to register as a pharmacy technician, to perform the functions of a registered pharmacy technician, or hold himself or herself out to others as a person who is registered to perform the functions of a registered pharmacy technician in this state.

(5) Any person who violates any provision of subsection (1) or subsection (4) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person who violates any provision of subsection (2) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. In any warrant, information, or indictment, it shall not be necessary to negative any exceptions, and the burden of any exception shall be upon the defendant.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; ss. 11, 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 91, ch. 91-224; s. 4, ch. 91-429; s. 243, ch. 97-103; s. 121, ch. 99-397; s. 55, ch. 2000-318; s. 2, ch. 2004-25; s. 5, ch. 2008-216; s. 10, ch. 2011-141; s. 19, ch. 2016-145.



465.0155 - Standards of practice.

465.0155 Standards of practice.—Consistent with the provisions of this act, the board shall adopt by rule standards of practice relating to the practice of pharmacy which shall be binding on every state agency and shall be applied by such agencies when enforcing or implementing any authority granted by any applicable statute, rule, or regulation, whether federal or state.

History.—ss. 12, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429.



465.0156 - Registration of nonresident pharmacies.

465.0156 Registration of nonresident pharmacies.—

(1) Any pharmacy which is located outside this state and which ships, mails, or delivers, in any manner, a dispensed medicinal drug into this state shall be considered a nonresident pharmacy, shall be registered with the board, shall provide pharmacy services at a high level of protection and competence, and shall disclose to the board the following specific information:

(a) That it maintains at all times a valid, unexpired license, permit, or registration to operate the pharmacy in compliance with the laws of the state in which the dispensing facility is located and from which the medicinal drugs shall be dispensed;

(b) The location, names, and titles of all principal corporate officers and the pharmacist who serves as the prescription department manager for dispensing medicinal drugs to residents of this state. This disclosure shall be made within 30 days after any change of location, corporate officer, or pharmacist serving as the prescription department manager for dispensing medicinal drugs to residents of this state;

(c) That it complies with all lawful directions and requests for information from the regulatory or licensing agency of all states in which it is licensed as well as with all requests for information made by the board pursuant to this section. It shall respond directly to all communications from the board concerning emergency circumstances arising from errors in the dispensing of medicinal drugs to the residents of this state;

(d) That it maintains its records of medicinal drugs dispensed to patients in this state so that the records are readily retrievable from the other business records of the pharmacy and from the records of other medicinal drugs dispensed; and

(e) That during its regular hours of operation but not less than 6 days per week, for a minimum of 40 hours per week, a toll-free telephone service shall be provided to facilitate communication between patients in this state and a pharmacist at the pharmacy who has access to the patient’s records. This toll-free number must be disclosed on the label affixed to each container of dispensed medicinal drugs.

(2) Applications for nonresident pharmacy registration under this section shall be made on a form furnished by the board. The board may require such information as the board deems reasonably necessary to carry out the purposes of this section. The board may grant an exemption from the registration requirements of this section to any nonresident pharmacy which confines its dispensing activity to isolated transactions. The board may define by rule the term isolated transactions.

(3) The registration fee and the biennial renewal fee shall be the fee specified in s. 465.022.

(4) The board may deny, revoke, or suspend registration of, or fine or reprimand, a nonresident pharmacy for failure to comply with s. 465.0158, s. 465.017(2), or s. 465.025, or with any requirement of this section in accordance with this chapter.

(5) In addition to the prohibitions of subsection (4) the board may deny, revoke, or suspend registration of, or fine or reprimand, a nonresident pharmacy in accordance with this chapter for conduct which causes or could cause serious bodily or psychological injury to a human or serious bodily injury to a nonhuman animal in this state.

(6) A nonresident pharmacy is subject to s. 456.0635.

(7) It is unlawful for any nonresident pharmacy which is not registered pursuant to this section to advertise its services in this state, or for any person who is a resident of this state to advertise the pharmacy services of a nonresident pharmacy which has not registered with the board, with the knowledge that the advertisement will or is likely to induce members of the public in this state to use the pharmacy to fill prescriptions.

(8) This section does not apply to Internet pharmacies required to be permitted under s. 465.0197.

(9) Notwithstanding s. 465.003(10), for purposes of this section, the registered pharmacy and the pharmacist designated by the registered pharmacy as the prescription department manager or the equivalent must be licensed in the state of location in order to dispense into this state.

History.—ss. 13, 27, ch. 86-256; s. 3, ch. 89-218; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 31, ch. 95-144; s. 90, ch. 97-264; s. 2, ch. 2004-387; s. 2, ch. 2014-148.



465.0158 - Nonresident sterile compounding permit.

465.0158 Nonresident sterile compounding permit.—

(1) In order to ship, mail, deliver, or dispense, in any manner, a compounded sterile product into this state, a nonresident pharmacy registered under s. 465.0156, or an outsourcing facility, must hold a nonresident sterile compounding permit.

(2) An application for a nonresident sterile compounding permit shall be submitted on a form furnished by the board. The board may require such information as it deems reasonably necessary to carry out the purposes of this section. The fee for an initial permit and biennial renewal of the permit shall be set by the board pursuant to s. 465.022(14).

(3) An applicant must submit the following to the board to obtain an initial permit, or to the department to renew a permit:

(a) Proof of registration as an outsourcing facility with the Secretary of the United States Department of Health and Human Services if the applicant is eligible for such registration pursuant to the federal Drug Quality and Security Act, Pub. L. No. 113-54.

(b) Proof of registration as a nonresident pharmacy, pursuant to s. 465.0156, unless the applicant is an outsourcing facility and not a pharmacy, in which case the application must include proof of an active and unencumbered license, permit, or registration issued by the state, territory, or district in which the outsourcing facility is physically located which allows the outsourcing facility to engage in compounding and to ship, mail, deliver, or dispense a compounded sterile product into this state.

(c) Written attestation by an owner or officer of the applicant, and by the applicant’s prescription department manager or pharmacist in charge, that:

1. The attestor has read and understands the laws and rules governing sterile compounding in this state.

2. A compounded sterile product shipped, mailed, delivered, or dispensed into this state meets or exceeds this state’s standards for sterile compounding.

3. A compounded sterile product shipped, mailed, delivered, or dispensed into this state must not have been, and may not be, compounded in violation of the laws and rules of the state, territory, or district in which the applicant is located.

(d) The applicant’s existing policies and procedures for sterile compounding, which must comply with pharmaceutical standards in chapter 797 of the United States Pharmacopoeia and any standards for sterile compounding required by board rule or current good manufacturing practices for an outsourcing facility.

(e) A current inspection report from an inspection conducted by the regulatory or licensing agency of the state, territory, or district in which the applicant is located. The inspection report must reflect compliance with this section. An inspection report is current if the inspection was conducted within 6 months before the date of submitting the application for the initial permit or within 1 year before the date of submitting an application for permit renewal. If the applicant is unable to submit a current inspection report conducted by the regulatory or licensing agency of the state, territory, or district in which the applicant is located, due to acceptable circumstances, as established by rule, or if an inspection has not been performed, the department shall:

1. Conduct, or contract with an entity to conduct, an onsite inspection for which all costs shall be borne by the applicant;

2. Accept a current and satisfactory inspection report, as determined by rule, from an entity approved by the board; or

3. Accept a current inspection report from the United States Food and Drug Administration conducted pursuant to the federal Drug Quality and Security Act, Pub. L. No. 113-54.

(4) A permittee may not ship, mail, deliver, or dispense a compounded sterile product into this state if the product was compounded in violation of the laws or rules of the state, territory, or district in which the permittee is located or does not meet or exceed this state’s sterile compounding standards.

(5) In accordance with this chapter, the board may deny, revoke, or suspend the permit of; fine; or reprimand a permittee for:

(a) Failure to comply with this section;

(b) A violation listed under s. 456.0635, s. 456.065, or s. 456.072, except s. 456.072(1)(s) or (1)(u);

(c) A violation under s. 465.0156(5); or

(d) A violation listed under s. 465.016.

(6) A nonresident pharmacy registered under s. 465.0156 which ships, mails, delivers, or dispenses a compounded sterile product into this state may continue to do so if the product meets or exceeds the standards for sterile compounding in this state; the product is not compounded in violation of any law or rule of the state, territory, or district where the pharmacy is located; and the pharmacy is issued a permit under this section on or before February 28, 2015.

(7) An applicant registering on or after October 1, 2014, as a nonresident pharmacy under s. 465.0156 may not ship, mail, deliver, or dispense a compounded sterile product into this state until the applicant is registered as a nonresident pharmacy and is issued a permit under this section.

(8) The board shall adopt rules as necessary to administer this section, including rules for:

(a) Submitting an application for the permit required by this section.

(b) Determining how, when, and under what circumstances an inspection of a nonresident sterile compounding permittee must be conducted.

(c) Evaluating and approving entities from which a satisfactory inspection report will be accepted in lieu of an onsite inspection by the department or an inspection by the licensing or regulatory agency of the state, territory, or district where the applicant is located.

History.—s. 3, ch. 2014-148; s. 22, ch. 2016-224.



465.016 - Disciplinary actions.

465.016 Disciplinary actions.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Obtaining a license by misrepresentation or fraud or through an error of the department or the board.

(b) Procuring or attempting to procure a license for any other person by making or causing to be made any false representation.

(c) Permitting any person not licensed as a pharmacist in this state or not registered as an intern in this state, or permitting a registered intern who is not acting under the direct and immediate personal supervision of a licensed pharmacist, to fill, compound, or dispense any prescriptions in a pharmacy owned and operated by such pharmacist or in a pharmacy where such pharmacist is employed or on duty.

(d) Being unfit or incompetent to practice pharmacy by reason of:

1. Habitual intoxication.

2. The misuse or abuse of any medicinal drug appearing in any schedule set forth in chapter 893.

3. Any abnormal physical or mental condition which threatens the safety of persons to whom she or he might sell or dispense prescriptions, drugs, or medical supplies or for whom she or he might manufacture, prepare, or package, or supervise the manufacturing, preparation, or packaging of, prescriptions, drugs, or medical supplies.

(e) Violating chapter 499; 21 U.S.C. ss. 301-392, known as the Federal Food, Drug, and Cosmetic Act; 21 U.S.C. ss. 821 et seq., known as the Comprehensive Drug Abuse Prevention and Control Act; or chapter 893.

(f) Having been convicted or found guilty, regardless of adjudication, in a court of this state or other jurisdiction, of a crime which directly relates to the ability to practice pharmacy or to the practice of pharmacy. A plea of nolo contendere constitutes a conviction for purposes of this provision.

(g) Using in the compounding of a prescription, or furnishing upon prescription, an ingredient or article different in any manner from the ingredient or article prescribed, except as authorized in s. 465.019(6) or s. 465.025.

(h) Having been disciplined by a regulatory agency in another state for any offense that would constitute a violation of this chapter.

(i) Compounding, dispensing, or distributing a legend drug, including any controlled substance, other than in the course of the professional practice of pharmacy. For purposes of this paragraph, it shall be legally presumed that the compounding, dispensing, or distributing of legend drugs in excessive or inappropriate quantities is not in the best interests of the patient and is not in the course of the professional practice of pharmacy.

(j) Making or filing a report or record which the licensee knows to be false, intentionally or negligently failing to file a report or record required by federal or state law, willfully impeding or obstructing such filing, or inducing another person to do so. Such reports or records include only those which the licensee is required to make or file in her or his capacity as a licensed pharmacist.

(k) Failing to make prescription fee or price information readily available by failing to provide such information upon request and upon the presentation of a prescription for pricing or dispensing. Nothing in this section shall be construed to prohibit the quotation of price information on a prescription drug to a potential consumer by telephone.

(l) Placing in the stock of any pharmacy any part of any prescription compounded or dispensed which is returned by a patient; however, in a hospital, nursing home, correctional facility, or extended care facility in which unit-dose medication is dispensed to inpatients, each dose being individually sealed and the individual unit dose or unit-dose system labeled with the name of the drug, dosage strength, manufacturer’s control number, and expiration date, if any, the unused unit dose of medication may be returned to the pharmacy for redispensing. Each pharmacist shall maintain appropriate records for any unused or returned medicinal drugs.

(m) Being unable to practice pharmacy with reasonable skill and safety by reason of illness, use of drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition. A pharmacist affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that she or he can resume the competent practice of pharmacy with reasonable skill and safety to her or his customers.

(n) Violating a rule of the board or department or violating an order of the board or department previously entered in a disciplinary hearing.

(o) Failing to report to the department any licensee under chapter 458 or under chapter 459 who the pharmacist knows has violated the grounds for disciplinary action set out in the law under which that person is licensed and who provides health care services in a facility licensed under chapter 395, or a health maintenance organization certificated under part I of chapter 641, in which the pharmacist also provides services.

(p) Failing to notify the Board of Pharmacy in writing within 20 days of the commencement or cessation of the practice of the profession of pharmacy in Florida when such commencement or cessation of the practice of the profession of pharmacy in Florida was a result of a pending or completed disciplinary action or investigation in another jurisdiction.

(q) Using or releasing a patient’s records except as authorized by this chapter and chapter 456.

(r) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(s) Dispensing any medicinal drug based upon a communication that purports to be a prescription as defined by s. 465.003(14) or s. 893.02 when the pharmacist knows or has reason to believe that the purported prescription is not based upon a valid practitioner-patient relationship.

(t) Committing an error or omission during the performance of a specific function of prescription drug processing, which includes, for purposes of this paragraph:

1. Receiving, interpreting, or clarifying a prescription.

2. Entering prescription data into the pharmacy’s record.

3. Verifying or validating a prescription.

4. Performing pharmaceutical calculations.

5. Performing prospective drug review as defined by the board.

6. Obtaining refill and substitution authorizations.

7. Interpreting or acting on clinical data.

8. Performing therapeutic interventions.

9. Providing drug information concerning a patient’s prescription.

10. Providing patient counseling.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The board shall not reinstate the license of a pharmacist, or cause a license to be issued to a person it has deemed unqualified, until such time as it is satisfied that she or he has complied with all the terms and conditions set forth in the final order and that such person is capable of safely engaging in the practice of pharmacy.

(4) The board shall by rule establish guidelines for the disposition of disciplinary cases involving specific types of violations. Such guidelines may include minimum and maximum fines, periods of supervision or probation, or conditions of probation or reissuance of a license.

History.—ss. 1, 7, ch. 79-226; ss. 13, 15, 24, 25, 30, 34, 62, ch. 80-406; s. 324, ch. 81-259; ss. 2, 3, ch. 81-318; s. 3, ch. 83-101; s. 37, ch. 83-216; ss. 32, 119, ch. 83-329; s. 1, ch. 84-364; ss. 26, 27, ch. 86-256; s. 41, ch. 88-1; s. 20, ch. 88-277; s. 2, ch. 89-77; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 45, ch. 92-149; s. 32, ch. 95-144; s. 244, ch. 97-103; s. 91, ch. 97-264; s. 119, ch. 99-397; s. 126, ch. 2000-160; s. 33, ch. 2001-277; s. 3, ch. 2004-387; s. 10, ch. 2005-240; s. 5, ch. 2008-184; s. 11, ch. 2011-141; s. 20, ch. 2016-145.



465.0161 - Distribution of medicinal drugs without a permit.

465.0161 Distribution of medicinal drugs without a permit.—An Internet pharmacy that distributes a medicinal drug to any person in this state without being permitted as a pharmacy under this chapter commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 2004-387.



465.017 - Authority to inspect; disposal.

465.017 Authority to inspect; disposal.—

(1) Duly authorized agents and employees of the department may inspect in a lawful manner at all reasonable hours any pharmacy, hospital, clinic, wholesale establishment, manufacturer, physician’s office, or any other place in the state in which drugs and medical supplies are compounded, manufactured, packed, packaged, made, stored, sold, offered for sale, exposed for sale, or kept for sale for the purpose of:

(a) Determining if any provision of this chapter or any rule adopted under its authority is being violated;

(b) Securing samples or specimens of any drug or medical supply after paying or offering to pay for such sample or specimen; or

(c) Securing such other evidence as may be needed for prosecution under this chapter.

(2) Duly authorized agents and employees of the department may inspect a nonresident pharmacy registered under s. 465.0156 or a nonresident sterile compounding permittee under s. 465.0158 pursuant to this section. The costs of such inspections shall be borne by such pharmacy or permittee.

(3) Except as permitted by this chapter, and chapters 406, 409, 456, 499, and 893, records maintained in a pharmacy relating to the filling of prescriptions and the dispensing of medicinal drugs may be furnished only to the patient for whom the drugs were dispensed, or her or his legal representative, or to the department pursuant to existing law, or, if the patient is incapacitated or unable to request such records, her or his spouse except upon the written authorization of such patient.

(a) Such records may be furnished in any civil or criminal proceeding, upon the issuance of a subpoena from a court of competent jurisdiction and proper notice to the patient or her or his legal representative by the party seeking such records.

(b) The board shall adopt rules establishing practice guidelines for pharmacies to dispose of records maintained in a pharmacy relating to the filling of prescriptions and the dispensing of medicinal drugs. Such rules must be consistent with the duty to preserve the confidentiality of such records in accordance with applicable state and federal law.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 85-151; ss. 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 125, ch. 94-218; s. 245, ch. 97-103; s. 127, ch. 2000-160; s. 1, ch. 2003-166; s. 4, ch. 2014-148.



465.018 - Community pharmacies; permits.

465.018 Community pharmacies; permits.—

(1) Any person desiring a permit to operate a community pharmacy shall apply to the department.

(2) If the board office certifies that the application complies with the laws of the state and the rules of the board governing pharmacies, the department shall issue the permit. No permit shall be issued unless a licensed pharmacist is designated as the prescription department manager.

(3) The board may suspend or revoke the permit of, or may refuse to issue a permit to:

(a) Any person who has been disciplined or who has abandoned a permit or allowed a permit to become void after written notice that disciplinary proceedings had been or would be brought against the permit;

(b) Any person who is an officer, director, or person interested directly or indirectly in a person or business entity that has had a permit disciplined or abandoned or become void after written notice that disciplinary proceedings had been or would be brought against the permit; or

(c) Any person who is or has been an officer of a business entity, or who was interested directly or indirectly in a business entity, the permit of which has been disciplined or abandoned or become null and void after written notice that disciplinary proceedings had been or would be brought against the permit.

(4) In addition to any other remedies provided by law, the board may deny the application or suspend or revoke the license, registration, or certificate of any entity regulated or licensed by it if the applicant, licensee, registrant, or licenseholder, or, in the case of a corporation, partnership, or other business entity, if any officer, director, agent, or managing employee of that business entity or any affiliated person, partner, or shareholder having an ownership interest equal to 5 percent or greater in that business entity, has failed to pay all outstanding fines, liens, or overpayments assessed by final order of the department, unless a repayment plan is approved by the department, or has failed to comply with any repayment plan.

(5) In reviewing any application requesting a change of ownership or a change of licensee or registrant, the transferor shall, before board approval of the change, repay or make arrangements to repay any amounts owed to the department. If the transferor fails to repay or make arrangements to repay the amounts owed to the department, the license or registration may not be issued to the transferee until repayment or until arrangements for repayment are made.

(6) Passing an onsite inspection is a prerequisite to the issuance of an initial permit or a permit for a change of location. The department must make the inspection within 90 days before issuance of the permit.

(7) Community pharmacies that dispense controlled substances must maintain a record of all controlled substance dispensing consistent with the requirements of s. 893.07 and must make the record available to the department and law enforcement agencies upon request.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; ss. 26, 27, ch. 86-256; s. 3, ch. 88-172; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 12, ch. 2011-141.



465.0181 - Community pharmacy permit required to dispense Schedule II or Schedule III controlled substances.

465.0181 Community pharmacy permit required to dispense Schedule II or Schedule III controlled substances.—In order to dispense controlled substances listed in Schedule II or Schedule III, as provided in s. 893.03, on or after July 1, 2012, a community pharmacy permittee must be permitted pursuant to this chapter, as amended by this act, and any rules adopted thereunder.

History.—s. 13, ch. 2011-141.



465.019 - Institutional pharmacies; permits.

465.019 Institutional pharmacies; permits.—

(1) Any institution desiring to operate an institutional pharmacy shall apply to the department. If the board certifies that the application complies with the laws of the state and the rules of the board governing pharmacies, the department shall issue the permit.

(2) The following classes of institutional pharmacies are established:

(a) “Class I institutional pharmacies” are those institutional pharmacies in which all medicinal drugs are administered from individual prescription containers to the individual patient and in which medicinal drugs are not dispensed on the premises, except that nursing homes licensed under part II of chapter 400 may purchase medical oxygen for administration to residents. No medicinal drugs may be dispensed in a Class I institutional pharmacy.

(b) “Class II institutional pharmacies” are those institutional pharmacies which employ the services of a registered pharmacist or pharmacists who, in practicing institutional pharmacy, shall provide dispensing and consulting services on the premises to patients of that institution, for use on the premises of that institution. However, an institutional pharmacy located in an area or county included in an emergency order or proclamation of a state of emergency declared by the Governor may provide dispensing and consulting services to individuals who are not patients of the institution. However, a single dose of a medicinal drug may be obtained and administered to a patient on a valid physician’s drug order under the supervision of a physician or charge nurse, consistent with good institutional practice procedures. The obtaining and administering of such single dose of a medicinal drug shall be pursuant to drug-handling procedures established by a consultant pharmacist. Medicinal drugs may be dispensed in a Class II institutional pharmacy, but only in accordance with the provisions of this section.

(c) “Modified Class II institutional pharmacies” are those institutional pharmacies in short-term, primary care treatment centers that meet all the requirements for a Class II permit, except space and equipment requirements.

(3) Medicinal drugs shall be stocked, stored, compounded, dispensed, or administered in any health care institution only when that institution has secured an institutional pharmacy permit from the department.

(4) Medicinal drugs shall be dispensed in an institutional pharmacy to outpatients only when that institution has secured a community pharmacy permit from the department. However, an individual licensed to prescribe medicinal drugs in this state may dispense up to a 24-hour supply of a medicinal drug to any patient of an emergency department of a hospital that operates a Class II institutional pharmacy, provided that the physician treating the patient in such hospital’s emergency department determines that the medicinal drug is warranted and that community pharmacy services are not readily accessible, geographically or otherwise, to the patient. Such dispensing from the emergency department must be in accordance with the procedures of the hospital. For any such patient for whom a medicinal drug is warranted for a period to exceed 24 hours, an individual licensed to prescribe such drug must dispense a 24-hour supply of such drug to the patient and must provide the patient with a prescription for such drug for use after the initial 24-hour period. The board may adopt rules necessary to carry out the provisions of this subsection.

(5) All institutional pharmacies shall be under the professional supervision of a consultant pharmacist, and the compounding and dispensing of medicinal drugs shall be done only by a licensed pharmacist. Every institutional pharmacy that employs or otherwise uses registered pharmacy technicians shall have a written policy and procedures manual specifying those duties, tasks, and functions that a registered pharmacy technician is allowed to perform.

(6) In a Class II institutional pharmacy, an institutional formulary system may be adopted with approval of the medical staff for the purpose of identifying those medicinal drugs, proprietary preparations, biologics, biosimilars, and biosimilar interchangeables that may be dispensed by the pharmacists employed in such institution. A facility with a Class II institutional permit which is operating under the formulary system shall establish policies and procedures for the development of the system in accordance with the joint standards of the American Hospital Association and American Society of Hospital Pharmacists for the utilization of a hospital formulary system, which formulary shall be approved by the medical staff.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; s. 2, ch. 83-101; ss. 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 29, ch. 93-211; s. 244, ch. 98-166; s. 36, ch. 99-397; s. 79, ch. 2001-277; s. 6, ch. 2008-216; s. 1, ch. 2013-102.



465.0193 - Nuclear pharmacy permits.

465.0193 Nuclear pharmacy permits.—Any person desiring a permit to operate a nuclear pharmacy shall apply to the department. If the board certifies that the application complies with applicable law, the department shall issue the permit. No permit shall be issued unless a duly licensed and qualified nuclear pharmacist is designated as being responsible for activities described in s. 465.0126. The permittee shall notify the department within 10 days of any change of the licensed pharmacist responsible for the compounding and dispensing of nuclear pharmaceuticals.

History.—ss. 33, 118, ch. 83-329; ss. 15, 26, 27, ch. 86-256; s. 4, ch. 88-172; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429.



465.0196 - Special pharmacy permits.

465.0196 Special pharmacy permits.—Any person desiring a permit to operate a special pharmacy shall apply to the department for a special pharmacy permit. If the board certifies that the application complies with the applicable laws and rules of the board governing the practice of the profession of pharmacy, the department shall issue the permit. A permit may not be issued unless a licensed pharmacist is designated to undertake the professional supervision of the compounding and dispensing of all drugs dispensed by the pharmacy. The licensed pharmacist shall be responsible for maintaining all drug records and for providing for the security of the area in the facility in which the compounding, storing, and dispensing of medicinal drugs occurs. The permittee shall notify the department within 10 days after any change of the licensed pharmacist responsible for such duties. Each permittee that employs or otherwise uses registered pharmacy technicians shall have a written policy and procedures manual specifying those duties, tasks, and functions that a registered pharmacy technician is allowed to perform.

History.—ss. 34, 118, ch. 83-329; ss. 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 92, ch. 97-264; s. 122, ch. 99-397; s. 80, ch. 2001-277; s. 5, ch. 2004-387; s. 7, ch. 2008-216.



465.0197 - Internet pharmacy permits.

465.0197 Internet pharmacy permits.—

(1) Any person desiring a permit to operate an Internet pharmacy shall apply to the department for an Internet pharmacy permit. If the board certifies that the application complies with the applicable laws and rules of the board governing the practice of the profession of pharmacy, the department shall issue the permit. A permit may not be issued unless a licensed pharmacist is designated as the prescription department manager for dispensing medicinal drugs to persons in this state. The licensed pharmacist shall be responsible for maintaining all drug records and for providing for the security of the area in the facility in which the compounding, storing, and dispensing of medicinal drugs to persons in this state occurs. The permittee shall notify the department within 30 days after any change of the licensed pharmacist responsible for such duties. A permittee that employs or otherwise uses registered pharmacy technicians shall have a written policy and procedures manual specifying those duties, tasks, and functions that a registered pharmacy technician is allowed to perform.

(2) An Internet pharmacy must obtain a permit under this section to sell medicinal drugs to persons in this state.

(3) An Internet pharmacy shall provide pharmacy services at a high level of protection and competence and shall disclose to the board the following specific information:

(a) That it maintains at all times a valid, unexpired license, permit, or registration to operate the pharmacy in compliance with the laws of the state in which the dispensing facility is located and from which the medicinal drugs shall be dispensed.

(b) The location, names, and titles of all principal corporate officers and the pharmacist who serves as the prescription department manager for dispensing medicinal drugs to persons in this state. This disclosure shall be made within 30 days after any change of location, principal corporate officer, or pharmacist serving as the prescription department manager for dispensing medicinal drugs to persons in this state.

(c) That it complies with all lawful directions and requests for information from the regulatory or licensing agency of all states in which it is licensed as well as with all requests for information made by the board pursuant to this section. It shall respond directly to all communications from the board concerning emergency circumstances arising from errors in the dispensing of medicinal drugs to persons in this state.

(d) That it maintains its records of medicinal drugs dispensed to patients in this state so that the records are readily retrievable from the other business records of the pharmacy and from the records of other medicinal drugs dispensed.

(e) That during its regular hours of operation but not less than 6 days per week, for a minimum of 40 hours per week, a toll-free telephone service shall be provided to facilitate communication between patients in this state and a pharmacist at the pharmacy who has access to the patient’s records. This toll-free number must be disclosed on the label affixed to each container of dispensed medicinal drugs.

(4) Notwithstanding s. 465.003(10), for purposes of this section, the Internet pharmacy and the pharmacist designated by the Internet pharmacy as the prescription department manager or the equivalent must be licensed in the state of location in order to dispense into this state.

History.—s. 6, ch. 2004-387; s. 8, ch. 2008-216.



465.022 - Pharmacies; general requirements; fees.

465.022 Pharmacies; general requirements; fees.—

(1) The board shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter. Such rules shall include, but shall not be limited to, rules relating to:

(a) General drug safety measures.

(b) Minimum standards for the physical facilities of pharmacies.

(c) Safe storage of floor-stock drugs.

(d) Functions of a pharmacist in an institutional pharmacy, consistent with the size and scope of the pharmacy.

(e) Procedures for the safe storage and handling of radioactive drugs.

(f) Procedures for the distribution and disposition of medicinal drugs distributed pursuant to s. 499.028.

(g) Procedures for transfer of prescription files and medicinal drugs upon the change of ownership or closing of a pharmacy.

(h) Minimum equipment which a pharmacy shall at all times possess to fill prescriptions properly.

(i) Procedures for the dispensing of controlled substances to minimize dispensing based on fraudulent representations or invalid practitioner-patient relationships.

(2) A pharmacy permit may be issued only to a natural person who is at least 18 years of age, to a partnership comprised of at least one natural person and all of whose partners are at least 18 years of age, to a governmental agency, or to a business entity that is properly registered with the Secretary of State, if required by law, and has been issued a federal employer tax identification number. Permits issued to business entities may be issued only to entities whose affiliated persons, members, partners, officers, directors, and agents, including persons required to be fingerprinted under subsection (3), are not less than 18 years of age.

(3) Any person or business entity, before engaging in the operation of a pharmacy, shall file with the board a sworn application on forms provided by the department. For purposes of this section, any person required to provide fingerprints under this subsection is an affiliated person within the meaning of s. 465.023(1).

(a) An application for a pharmacy permit must include a set of fingerprints from each person having an ownership interest of 5 percent or greater and from any person who, directly or indirectly, manages, oversees, or controls the operation of the applicant, including officers and members of the board of directors of an applicant that is a corporation. The applicant must provide payment in the application for the cost of state and national criminal history records checks.

1. For corporations having more than $100 million of business taxable assets in this state, in lieu of these fingerprint requirements, the department shall require the prescription department manager or consultant pharmacist of record who will be directly involved in the management and operation of the pharmacy to submit a set of fingerprints.

2. A representative of a corporation described in subparagraph 1. satisfies the requirement to submit a set of his or her fingerprints if the fingerprints are on file with the department or the Agency for Health Care Administration, meet the fingerprint specifications for submission by the Department of Law Enforcement, and are available to the department.

(b) The department shall annually submit the fingerprints provided by the applicant to the Department of Law Enforcement for a state criminal history records check. The Department of Law Enforcement shall annually forward the fingerprints to the Federal Bureau of Investigation for a national criminal history records check. The department shall report the results of annual criminal history records checks to wholesale distributors permitted under chapter 499 for the purposes of s. 499.0121(15).

(c) In addition to those documents required by the department or board, each applicant having any financial or ownership interest greater than 5 percent in the subject of the application must submit a signed affidavit disclosing any financial or ownership interest greater than 5 percent in any pharmacy permitted in the past 5 years, which pharmacy has closed voluntarily or involuntarily, has filed a voluntary relinquishment of its permit, has had its permit suspended or revoked, or has had an injunction issued against it by a regulatory agency. The affidavit must disclose the reason such entity was closed, whether voluntary or involuntary.

(4) An application for a pharmacy permit must include the applicant’s written policies and procedures for preventing controlled substance dispensing based on fraudulent representations or invalid practitioner-patient relationships. The board must review the policies and procedures and may deny a permit if the policies and procedures are insufficient to reasonably prevent such dispensing. The department may phase in the submission and review of policies and procedures over one 18-month period beginning July 1, 2011.

(5) The department or board shall deny an application for a pharmacy permit if the applicant or an affiliated person, partner, officer, director, or prescription department manager or consultant pharmacist of record of the applicant:

(a) Has obtained a permit by misrepresentation or fraud.

(b) Has attempted to procure, or has procured, a permit for any other person by making, or causing to be made, any false representation.

(c) Has been convicted of, or entered a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction which relates to the practice of, or the ability to practice, the profession of pharmacy.

(d) Has been convicted of, or entered a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction which relates to health care fraud.

(e) Has been convicted of, or entered a plea of guilty or nolo contendere to, regardless of adjudication, a felony under chapter 409, chapter 817, or chapter 893, or a similar felony offense committed in another state or jurisdiction, since July 1, 2009.

(f) Has been convicted of, or entered a plea of guilty or nolo contendere to, regardless of adjudication, a felony under 21 U.S.C. ss. 801-970 or 42 U.S.C. ss. 1395-1396 since July 1, 2009.

(g) Has been terminated for cause from the Florida Medicaid program pursuant to s. 409.913, unless the applicant has been in good standing with the Florida Medicaid program for the most recent 5-year period.

(h) Has been terminated for cause, pursuant to the appeals procedures established by the state, from any other state Medicaid program, unless the applicant has been in good standing with a state Medicaid program for the most recent 5-year period and the termination occurred at least 20 years before the date of the application.

(i) Is currently listed on the United States Department of Health and Human Services Office of Inspector General’s List of Excluded Individuals and Entities.

(j) Has dispensed any medicinal drug based upon a communication that purports to be a prescription as defined by s. 465.003(14) or s. 893.02 when the pharmacist knows or has reason to believe that the purported prescription is not based upon a valid practitioner-patient relationship that includes a documented patient evaluation, including history and a physical examination adequate to establish the diagnosis for which any drug is prescribed and any other requirement established by board rule under chapter 458, chapter 459, chapter 461, chapter 463, chapter 464, or chapter 466.

For felonies in which the defendant entered a plea of guilty or nolo contendere in an agreement with the court to enter a pretrial intervention or drug diversion program, the department shall deny the application if upon final resolution of the case the licensee has failed to successfully complete the program.

(6) The department or board may deny an application for a pharmacy permit if the applicant or an affiliated person, partner, officer, director, or prescription department manager or consultant pharmacist of record of the applicant has violated or failed to comply with any provision of this chapter; chapter 499, the Florida Drug and Cosmetic Act; chapter 893; 21 U.S.C. ss. 301-392, the Federal Food, Drug, and Cosmetic Act; 21 U.S.C. ss. 821 et seq., the Comprehensive Drug Abuse Prevention and Control Act; or any rules or regulations promulgated thereunder unless the violation or noncompliance is technical.

(7) After the application has been filed with the board and the permit fee provided in this section has been received, the board shall cause the application to be fully investigated, both as to the qualifications of the applicant and the prescription department manager or consultant pharmacist designated to be in charge and as to the premises and location described in the application.

(8) The Board of Pharmacy shall have the authority to determine whether a bona fide transfer of ownership is present and that the sale of a pharmacy is not being accomplished for the purpose of avoiding an administrative prosecution.

(9) Upon the completion of the investigation of an application, the board shall approve or deny the application. If approved, the permit shall be issued by the department.

(10) A permittee must notify the department, on a form approved by the board, within 10 days after any change in prescription department manager or consultant pharmacist of record.

(11) A permittee must notify the department of the identity of the prescription department manager within 10 days after employment. The prescription department manager must comply with the following requirements:

(a) The prescription department manager of a permittee must obtain and maintain all drug records required by any state or federal law to be obtained by a pharmacy, including, but not limited to, records required by or under this chapter, chapter 499, or chapter 893. The prescription department manager must ensure the permittee’s compliance with all rules adopted under those chapters as they relate to the practice of the profession of pharmacy and the sale of prescription drugs.

(b) The prescription department manager must ensure the security of the prescription department. The prescription department manager must notify the board of any theft or significant loss of any controlled substances within 1 business day after discovery of the theft or loss.

(c) A registered pharmacist may not serve as the prescription department manager in more than one location unless approved by the board.

(12) The board shall adopt rules that require the keeping of such records of prescription drugs as are necessary for the protection of public health, safety, and welfare.

(a) All required records documenting prescription drug distributions shall be readily available or immediately retrievable during an inspection by the department.

(b) The records must be maintained for 4 years after the creation or receipt of the record, whichever is later.

(13) Permits issued by the department are not transferable.

(14) The board shall set the fees for the following:

(a) Initial permit fee not to exceed $250.

(b) Biennial permit renewal not to exceed $250.

(c) Delinquent fee not to exceed $100.

(d) Change of location fee not to exceed $100.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; s. 36, ch. 82-225; ss. 16, 26, 27, ch. 86-256; s. 6, ch. 88-172; s. 14, ch. 88-205; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 127, ch. 98-200; s. 27, ch. 2009-223; s. 14, ch. 2011-141; s. 21, ch. 2016-145.



465.023 - Pharmacy permittee; disciplinary action.

465.023 Pharmacy permittee; disciplinary action.—

(1) The department or the board may revoke or suspend the permit of any pharmacy permittee, and may fine, place on probation, or otherwise discipline any pharmacy permittee if the permittee, or any affiliated person, partner, officer, director, or agent of the permittee, including a person fingerprinted under s. 465.022(3), has:

(a) Obtained a permit by misrepresentation or fraud or through an error of the department or the board;

(b) Attempted to procure, or has procured, a permit for any other person by making, or causing to be made, any false representation;

(c) Violated any of the requirements of this chapter or any of the rules of the Board of Pharmacy; of chapter 499, known as the “Florida Drug and Cosmetic Act”; of 21 U.S.C. ss. 301-392, known as the “Federal Food, Drug, and Cosmetic Act”; of 21 U.S.C. ss. 821 et seq., known as the Comprehensive Drug Abuse Prevention and Control Act; or of chapter 893;

(d) Been convicted or found guilty, regardless of adjudication, of a felony or any other crime involving moral turpitude in any of the courts of this state, of any other state, or of the United States;

(e) Been convicted or disciplined by a regulatory agency of the Federal Government or a regulatory agency of another state for any offense that would constitute a violation of this chapter;

(f) Been convicted of, or entered a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction which relates to the practice of, or the ability to practice, the profession of pharmacy;

(g) Been convicted of, or entered a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction which relates to health care fraud; or

(h) Dispensed any medicinal drug based upon a communication that purports to be a prescription as defined by s. 465.003(14) or s. 893.02 when the pharmacist knows or has reason to believe that the purported prescription is not based upon a valid practitioner-patient relationship that includes a documented patient evaluation, including history and a physical examination adequate to establish the diagnosis for which any drug is prescribed and any other requirement established by board rule under chapter 458, chapter 459, chapter 461, chapter 463, chapter 464, or chapter 466.

(2) If a pharmacy permit is revoked or suspended, the owner, manager, or proprietor shall cease to operate the establishment as a pharmacy as of the effective date of such suspension or revocation. In the event of such revocation or suspension, the owner, manager, or proprietor shall remove from the premises all signs and symbols identifying the premises as a pharmacy. The period of such suspension shall be prescribed by the Board of Pharmacy, but in no case shall it exceed 1 year. In the event that the permit is revoked, the person owning or operating the establishment shall not be entitled to make application for a permit to operate a pharmacy for a period of 1 year from the date of such revocation. Upon the effective date of such revocation, the permittee shall advise the Board of Pharmacy of the disposition of the medicinal drugs located on the premises. Such disposition shall be subject to continuing supervision and approval by the Board of Pharmacy.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; s. 38, ch. 83-216; ss. 35, 119, ch. 83-329; ss. 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 33, ch. 95-144; s. 7, ch. 2004-387; s. 6, ch. 2008-184; s. 28, ch. 2009-223; s. 22, ch. 2016-145.



465.0235 - Automated pharmacy systems used by long-term care facilities, hospices, or state correctional institutions.

465.0235 Automated pharmacy systems used by long-term care facilities, hospices, or state correctional institutions.—

(1) A pharmacy may provide pharmacy services to a long-term care facility or hospice licensed under chapter 400 or chapter 429 or a state correctional institution operated under chapter 944 through the use of an automated pharmacy system that need not be located at the same location as the pharmacy.

(2) Medicinal drugs stored in bulk or unit of use in an automated pharmacy system servicing a long-term care facility, hospice, or correctional institution are part of the inventory of the pharmacy providing pharmacy services to that facility, hospice, or institution, and drugs delivered by the automated pharmacy system are considered to have been dispensed by that pharmacy.

(3) The operation of an automated pharmacy system must be under the supervision of a Florida-licensed pharmacist. To qualify as a supervisor for an automated pharmacy system, the pharmacist need not be physically present at the site of the automated pharmacy system and may supervise the system electronically. The Florida-licensed pharmacist shall be required to develop and implement policies and procedures designed to verify that the medicinal drugs delivered by the automated dispensing system are accurate and valid and that the machine is properly restocked.

(4) The Legislature does not intend this section to limit the current practice of pharmacy in this state. This section is intended to allow automated pharmacy systems to enhance the ability of a pharmacist to provide pharmacy services in locations that do not employ a full-time pharmacist. This section does not limit or replace the use of a consultant pharmacist.

(5) The board shall adopt rules governing the use of an automated pharmacy system by January 1, 2005, which must specify:

(a) Recordkeeping requirements;

(b) Security requirements; and

(c) Labeling requirements that permit the use of unit-dose medications if the facility, hospice, or institution maintains medication-administration records that include directions for use of the medication and the automated pharmacy system identifies:

1. The dispensing pharmacy;

2. The prescription number;

3. The name of the patient; and

4. The name of the prescribing practitioner.

History.—s. 3, ch. 2004-25; s. 92, ch. 2006-197.



465.024 - Promoting sale of certain drugs prohibited.

465.024 Promoting sale of certain drugs prohibited.—

(1) It is declared that the unrestricted use of certain controlled substances, causing abnormal reactions that may interfere with the user’s physical reflexes and judgments, may create hazardous circumstances which may cause accidents to the user and to others, thereby affecting the public health, safety, and welfare. It is further declared to be in the public interest to limit the means of promoting the sale and use of these drugs. All provisions of this section shall be liberally construed to carry out these objectives and purposes.

(2) No pharmacist, owner, or employee of a retail drug establishment shall use any communication media to promote or advertise the use or sale of any controlled substance appearing in any schedule in chapter 893.

(3) This section shall not prohibit the advertising of any medicinal drugs, other than those controlled substances specified in chapter 893, or any patent or proprietary preparation, provided the advertising is not false, misleading, or deceptive.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; ss. 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429.



465.0244 - Information disclosure.

465.0244 Information disclosure.—Every pharmacy shall make available on its website a hyperlink to the health information that is disseminated by the Agency for Health Care Administration pursuant to s. 408.05(3) and shall place in the area where customers receive filled prescriptions notice that such information is available electronically and the address of its Internet website.

History.—s. 39, ch. 2004-297; s. 14, ch. 2006-261; s. 16, ch. 2016-234.



465.025 - Substitution of drugs.

465.025 Substitution of drugs.—

(1) As used in this section:

(a) “Brand name” means the registered trademark name given to a drug product by its manufacturer, labeler, or distributor.

(b) “Generically equivalent drug product” means a drug product with the same active ingredient, finished dosage form, and strength.

(c) “Prescriber” means any practitioner licensed to prescribe medicinal drugs.

(2) A pharmacist who receives a prescription for a brand name drug shall, unless requested otherwise by the purchaser, substitute a less expensive, generically equivalent drug product that is:

(a) Distributed by a business entity doing business, and subject to suit and service of legal process, in the United States; and

(b) Listed in the formulary of generic and brand name drug products as provided in subsection (5) for the brand name drug prescribed,

unless the prescriber writes the words “MEDICALLY NECESSARY,” in her or his own handwriting, on the face of a written prescription; unless, in the case of an oral prescription, the prescriber expressly indicates to the pharmacist that the brand name drug prescribed is medically necessary; or unless, in the case of a prescription that is electronically generated and transmitted, the prescriber makes an overt act when transmitting the prescription to indicate that the brand name drug prescribed is medically necessary. When done in conjunction with the electronic transmission of the prescription, the prescriber’s overt act indicates to the pharmacist that the brand name drug prescribed is medically necessary.

(3)(a) Any pharmacist who substitutes any drug as provided in subsection (2) shall notify the person presenting the prescription of such substitution, together with the existence and amount of the retail price difference between the brand name drug and the drug substituted for it, and shall inform the person presenting the prescription that such person may refuse the substitution as provided in subsection (2).

(b) Any pharmacist substituting a less expensive drug product shall pass on to the consumer the full amount of the savings realized by such substitution.

(4) Each pharmacist shall maintain a record of any substitution of a generically equivalent drug product for a prescribed brand name drug as provided in this section.

(5) Each community pharmacy shall establish a formulary of generic and brand name drug products which, if selected as the drug product of choice, would not pose a threat to the health and safety of patients receiving prescription medication. In compiling the list of generic and brand name drug products for inclusion in the formulary, the pharmacist shall rely on drug product research, testing, information, and formularies compiled by other pharmacies, by states, by the United States Department of Health, Education, and Welfare, by the United States Department of Health and Human Services, or by any other source which the pharmacist deems reliable. Each community pharmacy shall make such formulary available to the public, the Board of Pharmacy, or any physician requesting same. This formulary shall be revised following each addition, deletion, or modification of said formulary.

(6) The Board of Pharmacy and the Board of Medicine shall establish by rule a formulary of generic drug type and brand name drug products which are determined by the boards to demonstrate clinically significant biological or therapeutic inequivalence and which, if substituted, would pose a threat to the health and safety of patients receiving prescription medication.

(a) The formulary may be added to or deleted from as the Board of Pharmacy and the Board of Medicine deem appropriate. Any person who requests any inclusion, addition, or deletion of a generic drug type or brand name drug product to the formulary shall have the burden of proof to show cause why such inclusion, addition, or deletion should be made.

(b) Upon adoption of the formulary required by this subsection, and upon each addition, deletion, or modification to the formulary, the Board of Pharmacy shall mail a copy to each manager of the prescription department of each community pharmacy licensed by the state, each nonresident pharmacy registered in the state, and each board regulating practitioners licensed by the laws of the state to prescribe drugs shall incorporate such formulary into its rules. No pharmacist shall substitute a generically equivalent drug product for a prescribed brand name drug product if the brand name drug product or the generic drug type drug product is included in the said formulary.

(7) Every community pharmacy shall display in a prominent place that is in clear and unobstructed public view, at or near the place where prescriptions are dispensed, a sign in block letters not less than 1 inch in height which shall read: “CONSULT YOUR PHARMACIST CONCERNING THE AVAILABILITY OF A LESS EXPENSIVE GENERICALLY EQUIVALENT DRUG AND THE REQUIREMENTS OF FLORIDA LAW.”

(8) The standard of care to be applied to the acts of any pharmacist performing professional services in compliance with this section when a substitution is made by said pharmacist shall be that which would apply to the performance of professional services in the dispensing of a prescription order prescribing a drug by generic name. In no event when a pharmacist substitutes a drug shall the prescriber be liable in any action for loss, damage, injury, or death to any person occasioned by or arising from the use or nonuse of the substituted drug, unless the original drug was incorrectly prescribed.

History.—ss. 1, 7, ch. 79-226; s. 325, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 26, 27, ch. 86-256; s. 4, ch. 89-218; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 20, ch. 91-220; s. 4, ch. 91-429; s. 246, ch. 97-103; s. 4, ch. 2006-271.



465.0251 - Generic drugs; removal from formulary under specified circumstances.

465.0251 Generic drugs; removal from formulary under specified circumstances.—

(1) The Board of Pharmacy and the Board of Medicine shall remove any generic named drug product from the formulary established by s. 465.025(6), if every commercially marketed equivalent of that drug product is “A” rated as therapeutically equivalent to a reference listed drug or is a reference listed drug as referred to in “Approved Drug Products with Therapeutic Equivalence Evaluations” (Orange Book) published by the United States Food and Drug Administration.

(2) Nothing in this act shall alter or amend s. 465.025 as to existing law providing for the authority of physicians to prohibit generic drug substitution by writing “medically necessary” on the prescription.

History.—ss. 1, 2, ch. 2001-146.



465.0252 - Substitution of interchangeable biosimilar products.

465.0252 Substitution of interchangeable biosimilar products.—

(1) As used in this section, the terms “biological product,” “biosimilar,” and “interchangeable” have the same meanings as defined in s. 351 of the federal Public Health Service Act, 42 U.S.C. s. 262.

(2) A pharmacist may only dispense a substitute biological product for the prescribed biological product if:

(a) The United States Food and Drug Administration has determined that the substitute biological product is biosimilar to and interchangeable for the prescribed biological product.

(b) The prescribing health care provider does not express a preference against substitution in writing, verbally, or electronically.

(c) The pharmacist notifies the person presenting the prescription of the substitution in the same manner as provided in s. 465.025(3)(a).

(d) The pharmacist retains a written or electronic record of the substitution for at least 2 years.

(3) A pharmacist who practices in a Class II or modified Class II institutional pharmacy shall comply with the notification provisions of paragraph (2)(c) by entering the substitution in the institution’s written medical record system or electronic medical record system.

(4) The board shall maintain on its public website a current list of biological products that the United States Food and Drug Administration has determined are biosimilar and interchangeable as provided in paragraph (2)(a).

History.—s. 2, ch. 2013-102.



465.0255 - Expiration date of medicinal drugs; display; related use and storage instructions.

465.0255 Expiration date of medicinal drugs; display; related use and storage instructions.—

(1) The manufacturer, repackager, or other distributor of any medicinal drug shall display the expiration date of each drug in a readable fashion on the container and on its packaging. The term “readable” means conspicuous and bold.

(2) Each pharmacist for a community pharmacy dispensing medicinal drugs and each practitioner dispensing medicinal drugs on an outpatient basis shall display on the outside of the container of each medicinal drug dispensed, or in other written form delivered to the purchaser:

(a) The expiration date when provided by the manufacturer, repackager, or other distributor of the drug; or

(b) An earlier beyond-use date for expiration, which may be up to 1 year after the date of dispensing.

The dispensing pharmacist or practitioner must provide information concerning the expiration date to the purchaser upon request and must provide appropriate instructions regarding the proper use and storage of the drug.

(3) This section does not impose liability on the dispensing pharmacist or practitioner for damages related to, or caused by, a medicinal drug that loses its effectiveness prior to the expiration date displayed by the dispensing pharmacist or practitioner.

(4) The provisions of this section are intended to notify the patient receiving a medicinal drug of the information required by this section, and the dispensing pharmacist or practitioner shall not be liable for the patient’s failure to heed such notice or to follow the instructions for storage.

History.—ss. 1, 2, ch. 93-44; s. 8, ch. 2004-387.



465.026 - Filling of certain prescriptions.

465.026 Filling of certain prescriptions.—Nothing contained in this chapter shall be construed to prohibit a pharmacist licensed in this state from filling or refilling a valid prescription which is on file in a pharmacy located in this state or in another state and has been transferred from one pharmacy to another by any means, including any electronic means, under the following conditions:

(1) Prior to dispensing any transferred prescription, the dispensing pharmacist must, either verbally or by any electronic means, do all of the following:

(a) Advise the patient that the prescription on file at the other pharmacy must be canceled before it may be filled or refilled.

(b) Determine that the prescription is valid and on file at the other pharmacy and that the prescription may be filled or refilled, as requested, in accordance with the prescriber’s intent expressed on the prescription.

(c) Notify the pharmacist or pharmacy where the prescription is on file that the prescription must be canceled.

(d) Record in writing, or by any electronic means, the prescription order, the name of the pharmacy at which the prescription was on file, the prescription number, the name of the drug and the original amount dispensed, the date of original dispensing, and the number of remaining authorized refills.

(e) Obtain the consent of the prescriber to the refilling of the prescription when the prescription, in the dispensing pharmacist’s professional judgment, so requires. Any interference with the professional judgment of the dispensing pharmacist by any pharmacist or pharmacy permittee, or its agents or employees, shall be grounds for discipline.

(2) Upon receipt of a prescription transfer request, if the pharmacist is satisfied in her or his professional judgment that the request is valid, or if the request has been validated by any electronic means, the pharmacist or pharmacy must do all of the following:

(a) Transfer the information required by paragraph (1)(d) accurately and completely.

(b) Record on the prescription, or by any electronic means, the requesting pharmacy and pharmacist and the date of request.

(c) Cancel the prescription on file by electronic means or by recording the word “void” on the prescription record. No further prescription information shall be given or medication dispensed pursuant to the original prescription.

(3) If a transferred prescription is not dispensed within a reasonable time, the pharmacist shall, by any means, so notify the transferring pharmacy. Such notice shall serve to revalidate the canceled prescription. The pharmacist who has served such notice shall then cancel the prescription in the same manner as set forth in paragraph (2)(c).

(4) In the case of a prescription to be transferred from or to a pharmacy located in another state, it shall be the responsibility of the pharmacist or pharmacy located in the State of Florida to verify, whether by electronic means or otherwise, that the person or entity involved in the transfer is a licensed pharmacist or pharmacy in the other state.

(5) Electronic transfers of prescriptions are permitted regardless of whether the transferor or transferee pharmacy is open for business.

(6) The transfer of a prescription for medicinal drugs listed in Schedules III, IV, and V appearing in chapter 893 for the purpose of refill dispensing is permissible, subject to the requirements of this section and federal law. Compliance with federal law shall be deemed compliance with the requirements of this section.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; s. 1, ch. 85-71; ss. 17, 26, 27, ch. 86-256; s. 1, ch. 90-2; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 247, ch. 97-103; s. 93, ch. 97-264; s. 4, ch. 2004-25; s. 9, ch. 2004-387; s. 1, ch. 2006-243.



465.0265 - Centralized prescription filling.

465.0265 Centralized prescription filling.—

(1) A pharmacy licensed under this chapter may perform centralized prescription filling for another pharmacy, provided that the pharmacies have the same owner or have a written contract specifying the services to be provided by each pharmacy, the responsibilities of each pharmacy, and the manner in which the pharmacies will comply with federal and state laws, rules, and regulations.

(2) Each pharmacy performing or contracting for the performance of centralized prescription filling pursuant to this section must maintain a policy and procedures manual, which shall be made available to the board or its agent upon request. The policy and procedures manual shall include the following information:

(a) A description of how each pharmacy will comply with federal and state laws, rules, and regulations.

(b) The procedure for maintaining appropriate records to identify the pharmacist responsible for dispensing the prescription and counseling the patient.

(c) The procedure for tracking the prescription during each stage of the filling and dispensing process.

(d) The procedure for identifying on the prescription label all pharmacies involved in filling and dispensing the prescription.

(e) The policy and procedure for providing adequate security to protect the confidentiality and integrity of patient information.

(f) The procedure to be used by the pharmacy in implementing and operating a quality assurance program designed to objectively and systematically monitor, evaluate, and improve the quality and appropriateness of patient care.

(3) The filling, delivery, and return of a prescription by one pharmacy for another pursuant to this section shall not be construed as the filling of a transferred prescription as described in s. 465.026 or as a wholesale distribution as defined in s. 499.003.

(4) The board shall adopt rules pursuant to ss. 120.536(1) and 120.54 necessary to implement this section.

History.—s. 2, ch. 2002-182; s. 40, ch. 2008-207; s. 38, ch. 2010-161; s. 34, ch. 2014-89.



465.0266 - Common database.

465.0266 Common database.—Nothing contained in this chapter shall be construed to prohibit the dispensing by a pharmacist licensed in this state or another state of a prescription contained in a common database, and such dispensing shall not constitute a transfer as defined in s. 465.026(1)-(6), provided that the following conditions are met:

(1) All pharmacies involved in the transactions pursuant to which the prescription is dispensed are under common ownership and utilize a common database.

(2) All pharmacies involved in the transactions pursuant to which the prescription is dispensed and all pharmacists engaging in dispensing functions are properly licensed, permitted, or registered in this state or another state.

(3) The common database maintains a record of all pharmacists involved in the process of dispensing a prescription.

(4) The owner of the common database maintains a policy and procedures manual that governs its participating pharmacies, pharmacists, and pharmacy employees and that is available to the board or its agent upon request. The policy and procedures manual shall include the following information:

(a) A best practices model detailing how each pharmacy and each pharmacist accessing the common database will comply with applicable federal and state laws, rules, and regulations.

(b) The procedure for maintaining appropriate records for regulatory oversight for tracking a prescription during each stage of the filling and dispensing process, identifying the pharmacists involved in filling and dispensing the prescription and counseling the patient, and responding to any requests for information made by the board under s. 465.0156.

(c) The policy and procedure for providing adequate security to protect the confidentiality and integrity of patient information.

(d) A quality assurance program designed to objectively and systematically monitor, evaluate, and improve the quality and appropriateness of patient care through the use of the common database.

Any pharmacist dispensing a prescription has at all times the right and obligation to exercise his or her independent professional judgment. Notwithstanding other provisions in this section, no pharmacist licensed in this state participating in the dispensing of a prescription pursuant to this section shall be responsible for the acts and omissions of another person participating in the dispensing process provided such person is not under the direct supervision and control of the pharmacist licensed in this state.

History.—s. 2, ch. 2006-243.



465.027 - Exceptions.

465.027 Exceptions.—

(1) This chapter shall not be construed to prohibit the sale of home remedies or preparations commonly known as patents or proprietary preparations when sold only in original or unbroken packages, nor shall this chapter be construed to prevent businesses from engaging in the sale of sundries or patents or proprietary preparations.

(2) This chapter shall not apply to a manufacturer, or its agent, holding an active permit as a manufacturer under chapter 499 and engaged solely in the manufacture or distribution of dialysate, drugs, or devices necessary to perform home renal dialysis on patients with chronic kidney failure, if the dialysate, drugs, or devices are:

(a) Approved or cleared by the United States Food and Drug Administration; and

(b) Delivered in the original, sealed packaging after receipt of a physician’s order to dispense to:

1. A patient with chronic kidney failure, or the patient’s designee, for the patient’s self-administration of the dialysis therapy; or

2. A health care practitioner or an institution for administration or delivery of the dialysis therapy to a patient with chronic kidney failure.

History.—ss. 1, 7, ch. 79-226; ss. 2, 3, ch. 81-318; ss. 18, 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 23, ch. 2016-230.



465.0275 - Emergency prescription refill.

465.0275 Emergency prescription refill.—

(1) In the event a pharmacist receives a request for a prescription refill and the pharmacist is unable to readily obtain refill authorization from the prescriber, the pharmacist may dispense:

(a) A one-time emergency refill of up to a 72-hour supply of the prescribed medication; or

(b) A one-time emergency refill of one vial of insulin to treat diabetes mellitus.

(2) If the Governor issues an emergency order or proclamation of a state of emergency, the pharmacist may dispense up to a 30-day supply in the areas or counties affected by the order or proclamation, provided that:

(a) The prescription is not for a medicinal drug listed in Schedule II appearing in chapter 893.

(b) The medication is essential to the maintenance of life or to the continuation of therapy in a chronic condition.

(c) In the pharmacist’s professional judgment, the interruption of therapy might reasonably produce undesirable health consequences or may cause physical or mental discomfort.

(d) The dispensing pharmacist creates a written order containing all of the prescription information required by this chapter and chapters 499 and 893 and signs that order.

(e) The dispensing pharmacist notifies the prescriber of the emergency dispensing within a reasonable time after such dispensing.

History.—ss. 19, 27, ch. 86-256; s. 3, ch. 89-77; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 30, ch. 93-211; s. 24, ch. 2016-230.



465.0276 - Dispensing practitioner.

465.0276 Dispensing practitioner.—

(1)(a) A person may not dispense medicinal drugs unless licensed as a pharmacist or otherwise authorized under this chapter to do so, except that a practitioner authorized by law to prescribe drugs may dispense such drugs to her or his patients in the regular course of her or his practice in compliance with this section.

(b) A practitioner registered under this section may not dispense a controlled substance listed in Schedule II or Schedule III as provided in s. 893.03. This paragraph does not apply to:

1. The dispensing of complimentary packages of medicinal drugs which are labeled as a drug sample or complimentary drug as defined in s. 499.028 to the practitioner’s own patients in the regular course of her or his practice without the payment of a fee or remuneration of any kind, whether direct or indirect, as provided in subsection (4).

2. The dispensing of controlled substances in the health care system of the Department of Corrections.

3. The dispensing of a controlled substance listed in Schedule II or Schedule III in connection with the performance of a surgical procedure. The amount dispensed pursuant to the subparagraph may not exceed a 14-day supply. This exception does not allow for the dispensing of a controlled substance listed in Schedule II or Schedule III more than 14 days after the performance of the surgical procedure. For purposes of this subparagraph, the term “surgical procedure” means any procedure in any setting which involves, or reasonably should involve:

a. Perioperative medication and sedation that allows the patient to tolerate unpleasant procedures while maintaining adequate cardiorespiratory function and the ability to respond purposefully to verbal or tactile stimulation and makes intra- and postoperative monitoring necessary; or

b. The use of general anesthesia or major conduction anesthesia and preoperative sedation.

4. The dispensing of a controlled substance listed in Schedule II or Schedule III pursuant to an approved clinical trial. For purposes of this subparagraph, the term “approved clinical trial” means a clinical research study or clinical investigation that, in whole or in part, is state or federally funded or is conducted under an investigational new drug application that is reviewed by the United States Food and Drug Administration.

5. The dispensing of methadone in a facility licensed under s. 397.427 where medication-assisted treatment for opiate addiction is provided.

6. The dispensing of a controlled substance listed in Schedule II or Schedule III to a patient of a facility licensed under part IV of chapter 400.

(2) A practitioner who dispenses medicinal drugs for human consumption for fee or remuneration of any kind, whether direct or indirect, must:

(a) Register with her or his professional licensing board as a dispensing practitioner and pay a fee not to exceed $100 at the time of such registration and upon each renewal of her or his license. Each appropriate board shall establish such fee by rule.

(b) Comply with and be subject to all laws and rules applicable to pharmacists and pharmacies, including, but not limited to, this chapter and chapters 499 and 893 and all federal laws and federal regulations.

(c) Before dispensing any drug, give the patient a written prescription and orally or in writing advise the patient that the prescription may be filled in the practitioner’s office or at any pharmacy.

(3) The registration of any practitioner who has been found by her or his respective board to have dispensed medicinal drugs in violation of this chapter shall be subject to suspension or revocation.

(4) A practitioner who confines her or his activities to the dispensing of complimentary packages of medicinal drugs to the practitioner’s own patients in the regular course of her or his practice, without the payment of fee or remuneration of any kind, whether direct or indirect, and who herself or himself dispenses such drugs is not required to register pursuant to this section. The practitioner must dispense such drugs in the manufacturer’s labeled package with the practitioner’s name, patient’s name, and date dispensed, or, if such drugs are not dispensed in the manufacturer’s labeled package, they must be dispensed in a container which bears the following information:

(a) Practitioner’s name;

(b) Patient’s name;

(c) Date dispensed;

(d) Name and strength of drug; and

(e) Directions for use.

(5) This chapter and the rules adopted thereunder do not prohibit a veterinarian licensed under chapter 474 from administering a compounded drug to a patient, as defined in s. 474.202, or dispensing a compounded drug to the patient’s owner or caretaker. This subsection does not affect the regulation of the practice of pharmacy as set forth in this chapter.

History.—ss. 20, 27, ch. 86-256; s. 1, ch. 88-159; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 95, ch. 92-149; s. 248, ch. 97-103; s. 11, ch. 2010-211; s. 15, ch. 2011-141; s. 1, ch. 2015-127; s. 21, ch. 2016-105; s. 25, ch. 2016-230.



465.035 - Dispensing of medicinal drugs pursuant to facsimile of prescription.

465.035 Dispensing of medicinal drugs pursuant to facsimile of prescription.—

(1) Notwithstanding any other provision of this chapter, it is lawful for a pharmacy to dispense medicinal drugs, including controlled substances authorized under subsection (2), based on reception of an electronic facsimile of the original prescription if all of the following conditions are met:

(a) In the course of the transaction the pharmacy complies with laws and administrative rules relating to pharmacies and pharmacists.

(b) Except in the case of the transmission of a prescription by a person authorized by law to prescribe medicinal drugs:

1. The facsimile system making the transmission provides the pharmacy receiving the transmission with audio communication via telephonic, electronic, or similar means with the person presenting the prescription.

2. At the time of the delivery of the medicinal drugs, the pharmacy has in its possession the original prescription for the medicinal drug involved.

3. The recipient of the prescription shall sign a log and shall indicate the name and address of both the recipient and the patient for whom the medicinal drug was prescribed.

(2) Controlled substances listed in Schedule II as defined in s. 893.03(2) may be dispensed as provided in this section to the extent allowed by 21 C.F.R. s. 1306.11.

History.—s. 5, ch. 90-341; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 8, ch. 91-201; s. 4, ch. 91-429; s. 94, ch. 97-264; s. 5, ch. 99-186.



465.185 - Rebates prohibited; penalties.

465.185 Rebates prohibited; penalties.—

(1) It is unlawful for any person to pay or receive any commission, bonus, kickback, or rebate or engage in any split-fee arrangement in any form whatsoever with any physician, surgeon, organization, agency, or person, either directly or indirectly, for patients referred to a pharmacy registered under this chapter.

(2) The department shall adopt rules which assess administrative penalties for acts prohibited by subsection (1). In the case of an entity licensed by the department, such penalties may include any disciplinary action available to the department under the appropriate licensing laws. In the case of an entity not licensed by the department, such penalties may include:

(a) A fine not to exceed $1,000.

(b) If applicable, a recommendation by the department to the appropriate regulatory agency that disciplinary action be taken.

History.—s. 2, ch. 79-106; s. 326, ch. 81-259; s. 2, ch. 81-318; ss. 26, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429; s. 125, ch. 92-149.



465.186 - Pharmacist’s order for medicinal drugs; dispensing procedure; development of formulary.

465.186 Pharmacist’s order for medicinal drugs; dispensing procedure; development of formulary.—

(1) There is hereby created a committee composed of two members of the Board of Medicine licensed under chapter 458 chosen by said board, one member of the Board of Osteopathic Medicine licensed under chapter 459 chosen by said board, three members of the Board of Pharmacy licensed under this chapter and chosen by said board, and one additional person with a background in health care or pharmacology chosen by the committee. The committee shall establish a formulary of medicinal drug products and dispensing procedures which shall be used by a pharmacist when ordering and dispensing such drug products to the public. Dispensing procedures may include matters related to reception of patient, description of his or her condition, patient interview, patient physician referral, product selection, and dispensing and use limitations. In developing the formulary of medicinal drug products, the committee may include products falling within the following categories:

(a) Any medicinal drug of single or multiple active ingredients in any strengths when such active ingredients have been approved individually or in combination for over-the-counter sale by the United States Food and Drug Administration.

(b) Any medicinal drug recommended by the United States Food and Drug Administration Advisory Panel for transfer to over-the-counter status pending approval by the United States Food and Drug Administration.

(c) Any medicinal drug containing any antihistamine or decongestant as a single active ingredient or in combination.

(d) Any medicinal drug containing fluoride in any strength.

(e) Any medicinal drug containing lindane in any strength.

(f) Any over-the-counter proprietary drug under federal law that has been approved for reimbursement by the Florida Medicaid Program.

(g) Any topical anti-infectives excluding eye and ear topical anti-infectives.

However, any drug which is sold as an over-the-counter proprietary drug under federal law shall not be included in the formulary or otherwise affected by this section.

(2) The Board of Pharmacy, the Board of Medicine, and the Board of Osteopathic Medicine shall adopt by rule a formulary of medicinal drugs and dispensing procedures as established by the committee. A pharmacist may order and dispense a product from the formulary pursuant to the established dispensing procedure, as adopted by the boards, for each drug in conjunction with its inclusion in the formulary. Any drug product ordered by a pharmacist shall be selected and dispensed only by the pharmacist so ordering, and said order shall not be refilled, nor shall another medicinal drug be ordered for the same condition unless such act is consistent with dispensing procedures established by the committee. Appropriate referral to another health care provider is indicated under such circumstances. On each occasion of such dispensing, the pharmacist shall create and maintain a prescription record in the form required by law.

(3) Affixed to the container containing a medicinal drug dispensed pursuant to this section shall be a label bearing the following information:

(a) The name of the pharmacist ordering the medication.

(b) The name and address of the pharmacy from which the medication was dispensed.

(c) The date of dispensing.

(d) The order number or other identification adequate to readily identify the order.

(e) The name of the patient for whom the medicinal drug was ordered.

(f) The directions for use of the medicinal drug ordered.

(g) A clear, concise statement that the order may not be refilled.

(4) Any pharmacist performing the services authorized by this section shall be eligible for reimbursement by third party prescription programs when so provided by contract or when otherwise provided by such program.

(5) Any person ordering or dispensing medicinal drugs in violation of this section shall be guilty of a misdemeanor of the first degree, and such violation shall be punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 2, 3, ch. 85-35; ss. 26, 27, ch. 86-256; s. 56, ch. 87-225; s. 59, ch. 91-137; s. 21, ch. 91-140; s. 6, ch. 91-156; s. 21, ch. 91-220; s. 92, ch. 91-224; s. 4, ch. 91-429; s. 96, ch. 92-149; s. 249, ch. 97-103; s. 95, ch. 97-264.



465.1862 - Pharmacy benefits manager contracts.

465.1862 Pharmacy benefits manager contracts.—

(1) As used in this section, the term:

(a) “Maximum allowable cost” means the per-unit amount that a pharmacy benefits manager reimburses a pharmacist for a prescription drug, excluding dispensing fees, prior to the application of copayments, coinsurance, and other cost-sharing charges, if any.

(b) “Pharmacy benefits manager” means a person or entity doing business in this state which contracts to administer or manage prescription drug benefits on behalf of a health insurance plan, as defined in former s. 627.6482, to residents of this state.

(2) Each contract execution or contract renewal between a pharmacy benefits manager and a pharmacy must include requirements that the pharmacy benefits manager:

(a) Update maximum allowable cost pricing information at least every 7 calendar days; and

(b) Maintain a process that will, in a timely manner, eliminate drugs from maximum allowable cost lists or modify drug prices to remain consistent with changes in pricing data used in formulating maximum allowable cost prices and product availability.

History.—s. 2, ch. 2015-127; s. 18, ch. 2016-11.



465.187 - Sale of medicinal drugs.

465.187 Sale of medicinal drugs.—The sale of medicinal drugs dispensed upon the order of a practitioner pursuant to this chapter shall be entitled to the exemption from sales tax provided for in s. 212.08.

History.—ss. 21, 27, ch. 86-256; s. 59, ch. 91-137; s. 6, ch. 91-156; s. 4, ch. 91-429.



465.188 - Medicaid audits of pharmacies.

465.188 Medicaid audits of pharmacies.—

(1) Notwithstanding any other law, when an audit of the Medicaid-related records of a pharmacy licensed under chapter 465 is conducted, such audit must be conducted as provided in this section.

(a) The agency conducting the audit must give the pharmacist at least 1 week’s prior notice of the initial audit for each audit cycle.

(b) An audit must be conducted by a pharmacist licensed in this state.

(c) Any clerical or recordkeeping error, such as a typographical error, scrivener’s error, or computer error regarding a document or record required under the Medicaid program does not constitute a willful violation and is not subject to criminal penalties without proof of intent to commit fraud.

(d) A pharmacist may use the physician’s record or other order for drugs or medicinal supplies written or transmitted by any means of communication for purposes of validating the pharmacy record with respect to orders or refills of a legend or narcotic drug.

(e) A finding of an overpayment or underpayment must be based on the actual overpayment or underpayment and may not be a projection based on the number of patients served having a similar diagnosis or on the number of similar orders or refills for similar drugs.

(f) Each pharmacy shall be audited under the same standards and parameters.

(g) A pharmacist must be allowed at least 10 days in which to produce documentation to address any discrepancy found during an audit.

(h) The period covered by an audit may not exceed 1 calendar year.

(i) An audit may not be scheduled during the first 5 days of any month due to the high volume of prescriptions filled during that time.

(j) The audit report must be delivered to the pharmacist within 90 days after conclusion of the audit. A final audit report shall be delivered to the pharmacist within 6 months after receipt of the preliminary audit report or final appeal, as provided for in subsection (2), whichever is later.

(k) The audit criteria set forth in this section applies only to audits of claims submitted for payment subsequent to July 11, 2003. Notwithstanding any other provision in this section, the agency conducting the audit shall not use the accounting practice of extrapolation in calculating penalties for Medicaid audits.

(2) The Agency for Health Care Administration shall establish a process under which a pharmacist may obtain a preliminary review of an audit report and may appeal an unfavorable audit report without the necessity of obtaining legal counsel. The preliminary review and appeal may be conducted by an ad hoc peer review panel, appointed by the agency, which consists of pharmacists who maintain an active practice. If, following the preliminary review, the agency or review panel finds that an unfavorable audit report is unsubstantiated, the agency shall dismiss the audit report without the necessity of any further proceedings.

(3) This section does not apply to investigative audits conducted by the Medicaid Fraud Control Unit of the Department of Legal Affairs.

(4) This section does not apply to any investigative audit conducted by the Agency for Health Care Administration when the agency has reliable evidence that the claim that is the subject of the audit involves fraud, willful misrepresentation, or abuse under the Medicaid program.

History.—s. 1, ch. 2003-277; s. 11, ch. 2004-344.



465.1885 - Pharmacy audits; rights.

465.1885 Pharmacy audits; rights.—

(1) If an audit of the records of a pharmacy licensed under this chapter is conducted directly or indirectly by a managed care company, an insurance company, a third-party payor, a pharmacy benefit manager, or an entity that represents responsible parties such as companies or groups, referred to as an “entity” in this section, the pharmacy has the following rights:

(a) To be notified at least 7 calendar days before the initial onsite audit for each audit cycle.

(b) To have the onsite audit scheduled after the first 3 calendar days of a month unless the pharmacist consents otherwise.

(c) To have the audit period limited to 24 months after the date a claim is submitted to or adjudicated by the entity.

(d) To have an audit that requires clinical or professional judgment conducted by or in consultation with a pharmacist.

(e) To use the written and verifiable records of a hospital, physician, or other authorized practitioner, which are transmitted by any means of communication, to validate the pharmacy records in accordance with state and federal law.

(f) To be reimbursed for a claim that was retroactively denied for a clerical error, typographical error, scrivener’s error, or computer error if the prescription was properly and correctly dispensed, unless a pattern of such errors exists, fraudulent billing is alleged, or the error results in actual financial loss to the entity.

(g) To receive the preliminary audit report within 120 days after the conclusion of the audit.

(h) To produce documentation to address a discrepancy or audit finding within 10 business days after the preliminary audit report is delivered to the pharmacy.

(i) To receive the final audit report within 6 months after receiving the preliminary audit report.

(j) To have recoupment or penalties based on actual overpayments and not according to the accounting practice of extrapolation.

(2) The rights contained in this section do not apply to:

(a) Audits in which suspected fraudulent activity or other intentional or willful misrepresentation is evidenced by a physical review, review of claims data or statements, or other investigative methods;

(b) Audits of claims paid for by federally funded programs; or

(c) Concurrent reviews or desk audits that occur within 3 business days of transmission of a claim and where no chargeback or recoupment is demanded.

(3) An entity that audits a pharmacy located within a Health Care Fraud Prevention and Enforcement Action Team (HEAT) Task Force area designated by the United States Department of Health and Human Services and the United States Department of Justice may dispense with the notice requirements of paragraph (1)(a) if such pharmacy has been a member of a credentialed provider network for less than 12 months.

History.—s. 1, ch. 2014-85.



465.189 - Administration of vaccines and epinephrine autoinjection.

465.189 Administration of vaccines and epinephrine autoinjection.—

(1) In accordance with guidelines of the Centers for Disease Control and Prevention for each recommended immunization or vaccine, a pharmacist, or a registered intern under the supervision of a pharmacist who is certified under subsection (6), may administer the following vaccines to an adult within the framework of an established protocol under a supervising physician licensed under chapter 458 or chapter 459:

(a) Immunizations or vaccines listed in the Adult Immunization Schedule as of February 1, 2015, by the United States Centers for Disease Control and Prevention. The board may authorize, by rule, additional immunizations or vaccines as they are added to the Adult Immunization Schedule.

(b) Immunizations or vaccines recommended by the United States Centers for Disease Control and Prevention for international travel as of July 1, 2015. The board may authorize, by rule, additional immunizations or vaccines as they are recommended by the United States Centers for Disease Control and Prevention for international travel.

(c) Immunizations or vaccines approved by the board in response to a state of emergency declared by the Governor pursuant to s. 252.36.

A registered intern who administers an immunization or vaccine under this subsection must be supervised by a certified pharmacist at a ratio of one pharmacist to one registered intern.

(2) In order to address any unforeseen allergic reaction, a pharmacist may administer epinephrine using an autoinjector delivery system within the framework of an established protocol under a supervising physician licensed under chapter 458 or chapter 459.

(3) A pharmacist may not enter into a protocol unless he or she maintains at least $200,000 of professional liability insurance and has completed training in administering vaccines authorized under this section.

(4) A pharmacist administering vaccines under this section shall maintain and make available patient records using the same standards for confidentiality and maintenance of such records as those that are imposed on health care practitioners under s. 456.057. These records shall be maintained for a minimum of 5 years.

(5) The decision by a supervising physician licensed under chapter 458 or chapter 459 to enter into a protocol under this section is a professional decision on the part of the practitioner, and a person may not interfere with a physician’s decision as to entering into such a protocol. A pharmacist may not enter into a protocol that is to be performed while acting as an employee without the written approval of the owner of the pharmacy. Pharmacists shall forward vaccination records to the department for inclusion in the state registry of immunization information.

(6) Any pharmacist or registered intern seeking to administer vaccines to adults under this section must be certified to administer such vaccines pursuant to a certification program approved by the Board of Pharmacy in consultation with the Board of Medicine and the Board of Osteopathic Medicine. The certification program shall, at a minimum, require that the pharmacist attend at least 20 hours of continuing education classes approved by the board and the registered intern complete at least 20 hours of coursework approved by the board. The program shall have a curriculum of instruction concerning the safe and effective administration of such vaccines, including, but not limited to, potential allergic reactions to such vaccines.

(7) The written protocol between the pharmacist and supervising physician under this section must include particular terms and conditions imposed by the supervising physician upon the pharmacist relating to the administration of vaccines by the pharmacist pursuant to this section. The written protocol shall include, at a minimum, specific categories and conditions among patients for whom the supervising physician authorizes the pharmacist to administer such vaccines. The terms, scope, and conditions set forth in the written protocol between the pharmacist and the supervising physician must be appropriate to the pharmacist’s training and certification for administering such vaccines. Pharmacists who have been delegated the authority to administer vaccines under this section by the supervising physician under the protocol shall provide evidence of current certification by the Board of Pharmacy to the supervising physician. A supervising physician shall review the administration of such vaccines by the pharmacist pursuant to the written protocol between them, and this review shall take place as outlined in the written protocol. The process and schedule for the review shall be outlined in the written protocol between the pharmacist and the supervising physician.

(8) The pharmacist shall submit to the Board of Pharmacy a copy of his or her protocol or written agreement to administer vaccines under this section.

History.—s. 3, ch. 2007-152; s. 1, ch. 2012-60; s. 3, ch. 2014-113; s. 1, ch. 2015-108.



465.1901 - Practice of orthotics and pedorthics.

465.1901 Practice of orthotics and pedorthics.—The provisions of chapter 468 relating to orthotics or pedorthics do not apply to any licensed pharmacist or to any person acting under the supervision of a licensed pharmacist. The practice of orthotics or pedorthics by a pharmacist or any of the pharmacist’s employees acting under the supervision of a pharmacist shall be construed to be within the meaning of the term “practice of the profession of pharmacy” as set forth in s. 465.003(13), and shall be subject to regulation in the same manner as any other pharmacy practice. The Board of Pharmacy shall develop rules regarding the practice of orthotics and pedorthics by a pharmacist. Any pharmacist or person under the supervision of a pharmacist engaged in the practice of orthotics or pedorthics is not precluded from continuing that practice pending adoption of these rules.

History.—s. 3, ch. 2009-202; s. 14, ch. 2016-145.






Chapter 466 - DENTISTRY, DENTAL HYGIENE, AND DENTAL LABORATORIES

466.001 - Legislative purpose and intent.

466.001 Legislative purpose and intent.—The legislative purpose for enacting this chapter is to ensure that every dentist or dental hygienist practicing in this state meets minimum requirements for safe practice without undue clinical interference by persons not licensed under this chapter. It is the legislative intent that dental services be provided only in accordance with the provisions of this chapter and not be delegated to unauthorized individuals. It is the further legislative intent that dentists and dental hygienists who fall below minimum competency or who otherwise present a danger to the public shall be prohibited from practicing in this state. All provisions of this chapter relating to the practice of dentistry and dental hygiene shall be liberally construed to carry out such purpose and intent.

History.—ss. 1, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 1, 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 1, ch. 97-67.



466.002 - Persons exempt from operation of chapter.

466.002 Persons exempt from operation of chapter.—Nothing in this chapter shall apply to the following practices, acts, and operations:

(1) The practice of her or his profession including surgical procedures involving the oral cavity by a physician or surgeon licensed as such under the laws of this state.

(2) A qualified anesthetist giving an anesthetic for a dental operation under the direct supervision of a licensed dentist.

(3) The practice of dentistry in the discharge of their official duties by graduate dentists or dental surgeons in the United States Army, Air Force, Marines, Navy, Public Health Service, Coast Guard, or United States Department of Veterans Affairs.

(4) The practice of dentistry by licensed dentists of other states or countries at meetings of dental organizations approved by the board, while appearing as clinicians.

(5) Students in Florida schools of dentistry and dental hygiene or dental assistant educational programs, while performing regularly assigned work under the curriculum of such schools.

(6) Instructors in Florida schools of dentistry, instructors in dental programs that prepare persons holding D.D.S. or D.M.D. degrees for certification by a specialty board and that are accredited in the United States by January 1, 2005, in the same manner as the board recognizes accreditation for Florida schools of dentistry that are not otherwise affiliated with a Florida school of dentistry, or instructors in Florida schools of dental hygiene or dental assistant educational programs, while performing regularly assigned instructional duties under the curriculum of such schools. A full-time dental instructor at a dental school or dental program approved by the board may be allowed to practice dentistry at the teaching facilities of such school or program, upon receiving a teaching permit issued by the board, in strict compliance with such rules as are adopted by the board pertaining to the teaching permit and with the established rules and procedures of the dental school or program as recognized in this section.

History.—ss. 1, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 2, 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 22, ch. 93-268; s. 2, ch. 94-104; s. 250, ch. 97-103; s. 1, ch. 2005-189.



466.003 - Definitions.

466.003 Definitions.—As used in this chapter:

(1) “Board” means the Board of Dentistry.

(2) “Dentist” means a person licensed to practice dentistry pursuant to this chapter.

(3) “Dentistry” means the healing art which is concerned with the examination, diagnosis, treatment planning, and care of conditions within the human oral cavity and its adjacent tissues and structures. It includes the performance or attempted performance of any dental operation, or oral or oral-maxillofacial surgery and any procedures adjunct thereto, including physical evaluation directly related to such operation or surgery pursuant to hospital rules and regulations. It also includes dental service of any kind gratuitously or for any remuneration paid, or to be paid, directly or indirectly, to any person or agency. The term “dentistry” shall also include the following:

(a) The taking of an impression of the human tooth, teeth, or jaws directly or indirectly and by any means or method.

(b) Supplying artificial substitutes for the natural teeth or furnishing, supplying, constructing, reproducing, or repairing any prosthetic denture, bridge, appliance, or any other structure designed to be worn in the human mouth except on the written work order of a duly licensed dentist.

(c) The placing of an appliance or structure in the human mouth or the adjusting or attempting to adjust the same.

(d) Delivering the same to any person other than the dentist upon whose work order the work was performed.

(e) Professing to the public by any method to furnish, supply, construct, reproduce, or repair any prosthetic denture, bridge, appliance, or other structure designed to be worn in the human mouth.

(f) Diagnosing, prescribing, or treating or professing to diagnose, prescribe, or treat disease, pain, deformity, deficiency, injury, or physical condition of the human teeth or jaws or oral-maxillofacial region.

(g) Extracting or attempting to extract human teeth.

(h) Correcting or attempting to correct malformations of teeth or of jaws.

(i) Repairing or attempting to repair cavities in the human teeth.

(4) “Dental hygiene” means the rendering of educational, preventive, and therapeutic dental services pursuant to ss. 466.023 and 466.024 and any related extra-oral procedure required in the performance of such services.

(5) “Dental hygienist” means a person licensed to practice dental hygiene pursuant to this chapter.

(6) “Dental assistant” means a person, other than a dental hygienist, who, under the supervision and authorization of a dentist, provides dental care services directly to a patient. This term shall not include a certified registered nurse anesthetist licensed under part I of chapter 464.

(7) “Department” means the Department of Health.

(8) “Direct supervision” means supervision whereby a dentist diagnoses the condition to be treated, a dentist authorizes the procedure to be performed, a dentist remains on the premises while the procedures are performed, and a dentist approves the work performed before dismissal of the patient.

(9) “Indirect supervision” means supervision whereby a dentist authorizes the procedure and a dentist is on the premises while the procedures are performed.

(10) “General supervision” means supervision whereby a dentist authorizes the procedures which are being carried out but need not be present when the authorized procedures are being performed. The authorized procedures may also be performed at a place other than the dentist’s usual place of practice. The issuance of a written work authorization to a commercial dental laboratory by a dentist does not constitute general supervision.

(11) “Irremediable tasks” are those intraoral treatment tasks which, when performed, are irreversible and create unalterable changes within the oral cavity or the contiguous structures or which cause an increased risk to the patient. The administration of anesthetics other than topical anesthesia is considered to be an “irremediable task” for purposes of this chapter.

(12) “Remediable tasks” are those intraoral treatment tasks which are reversible and do not create unalterable changes within the oral cavity or the contiguous structures and which do not cause an increased risk to the patient.

(13) “Oral and maxillofacial surgery” means the specialty of dentistry involving diagnosis, surgery, and adjunctive treatment of diseases, injuries, and defects involving the functional and esthetic aspects of the hard and soft tissues of the oral and maxillofacial regions. This term may not be construed to apply to any individual exempt under s. 466.002(1).

(14) “Health access setting” means a program or an institution of the Department of Children and Families, the Department of Health, the Department of Juvenile Justice, a nonprofit community health center, a Head Start center, a federally qualified health center or look-alike as defined by federal law, a school-based prevention program, a clinic operated by an accredited college of dentistry, or an accredited dental hygiene program in this state if such community service program or institution immediately reports to the Board of Dentistry all violations of s. 466.027, s. 466.028, or other practice act or standard of care violations related to the actions or inactions of a dentist, dental hygienist, or dental assistant engaged in the delivery of dental care in such setting.

(15) “School-based prevention program” means preventive oral health services offered at a school by one of the entities defined in subsection (14) or by a nonprofit organization that is exempt from federal income taxation under s. 501(a) of the Internal Revenue Code, and described in s. 501(c)(3) of the Internal Revenue Code.

History.—ss. 1, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 3, 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 1, ch. 94-104; s. 126, ch. 94-218; s. 2, ch. 97-67; s. 107, ch. 97-264; s. 130, ch. 2000-318; s. 1, ch. 2008-64; s. 4, ch. 2011-95; s. 270, ch. 2014-19.



466.004 - Board of Dentistry.

466.004 Board of Dentistry.—

(1) To carry out the provisions of this chapter, there is created within the department the Board of Dentistry consisting of 11 members who shall be appointed by the Governor and subject to confirmation by the Senate. Seven members of the board must be licensed dentists actively engaged in the clinical practice of dentistry in this state; two members must be licensed dental hygienists actively engaged in the practice of dental hygiene in this state; and the remaining two members must be laypersons who are not, and have never been, dentists, dental hygienists, or members of any closely related profession or occupation. Each member of the board who is a licensed dentist must have been actively engaged in the practice of dentistry primarily as a clinical practitioner for at least 5 years immediately preceding the date of her or his appointment to the board and must remain primarily in clinical practice during all subsequent periods of appointment to the board. Each member of the board who is connected in any way with any dental college or community college must be in compliance with s. 456.007. At least one member of the board must be 60 years of age or older. Members shall be appointed for 4-year terms, but may serve no more than a total of 10 years.

(2) To advise the board, it is the intent of the Legislature that councils be appointed as specified in paragraphs (a), (b), and (c). The department shall provide administrative support to the councils and shall provide public notice of meetings and agenda of the councils. Councils shall include at least one board member who shall chair the council and shall include nonboard members. All council members shall be appointed by the board chair. Council members shall be appointed for 4-year terms, and all members shall be eligible for reimbursement of expenses in the manner of board members.

(a) A Council on Dental Hygiene shall be appointed by the board chair and shall include one dental hygienist member of the board, who shall chair the council, one dental member of the board, and three dental hygienists who are actively engaged in the practice of dental hygiene in this state. In making the appointments, the chair shall consider recommendations from the Florida Dental Hygiene Association. The council shall meet at the request of the board chair, a majority of the members of the board, or the council chair; however, the council must meet at least three times a year. The council is charged with the responsibility of and shall meet for the purpose of developing rules and policies for recommendation to the board, which the board shall consider, on matters pertaining to that part of dentistry consisting of educational, preventive, or therapeutic dental hygiene services; dental hygiene licensure, discipline, or regulation; and dental hygiene education. Rule and policy recommendations of the council shall be considered by the board at its next regularly scheduled meeting in the same manner in which it considers rule and policy recommendations from designated subcommittees of the board. Any rule or policy proposed by the board pertaining to the specified part of dentistry defined by this subsection shall be referred to the council for a recommendation before final action by the board. The board may take final action on rules pertaining to the specified part of dentistry defined by this subsection without a council recommendation if the council fails to submit a recommendation in a timely fashion as prescribed by the board.

(b) A Council on Dental Assisting shall be appointed by the board chair and shall include one board member who shall chair the council and three dental assistants who are actively engaged in dental assisting. The council shall meet at the request of the board chair or a majority of the members of the board. The council shall meet for the purpose of developing recommendations to the board on matters pertaining to that part of dentistry related to dental assisting.

(c) With the concurrence of the State Surgeon General, the board chair may create and abolish other advisory councils relating to dental subjects, including, but not limited to: examinations, access to dental care, indigent care, nursing home and institutional care, public health, disciplinary guidelines, and other subjects as appropriate. Such councils shall be appointed by the board chair and shall include at least one board member who shall serve as chair.

(3) The board shall maintain its headquarters in Tallahassee.

(4) The board is authorized to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter and chapter 456, including the establishment of a fee to defray the cost of duplicating any license certification or permit, not to exceed $10 per duplication.

(5) The board is authorized to publish and distribute such pamphlets, newsletters, and other publications as are reasonably necessary.

(6) All provisions of chapter 456 relating to the board shall apply.

History.—ss. 1, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 4, 23, 24, ch. 86-291; s. 17, ch. 87-172; s. 47, ch. 90-228; s. 1, ch. 90-341; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 97, ch. 92-149; s. 127, ch. 94-218; s. 1, ch. 96-281; s. 1107, ch. 97-103; s. 69, ch. 98-166; s. 128, ch. 98-200; s. 55, ch. 99-5; s. 1, ch. 99-183; s. 1, ch. 2000-115; s. 128, ch. 2000-160; s. 2, ch. 2005-189; s. 55, ch. 2006-1; s. 85, ch. 2008-6.



466.005 - Expert witness certificate.

466.005 Expert witness certificate.—

(1)(a) The department shall issue a certificate authorizing a dentist who holds an active and valid license to practice dentistry in another state or a province of Canada to provide expert testimony in this state, if the dentist submits to the department:

1. A complete registration application containing the dentist’s legal name, mailing address, telephone number, business locations, the names of the jurisdictions where the dentist holds an active and valid license to practice dentistry, and the license number or other identifying number issued to the dentist by the jurisdiction’s licensing entity; and

2. An application fee of $50.

(b) The department shall approve an application for an expert witness certificate within 10 business days after receipt of the completed application and payment of the application fee if the applicant holds an active and valid license to practice dentistry in another state or a province of Canada and has not had a previous expert witness certificate revoked by the board. An application is approved by default if the department does not act upon the application within the required period. A dentist must notify the department in writing of his or her intent to rely on a certificate approved by default.

(c) An expert witness certificate is valid for 2 years after the date of issuance.

(2) An expert witness certificate authorizes the dentist to whom the certificate is issued to do only the following:

(a) Provide a verified written medical expert opinion as provided in s. 766.203.

(b) Provide expert testimony about the prevailing professional standard of care in connection with medical negligence litigation pending in this state against a dentist licensed under this chapter.

(3) An expert witness certificate does not authorize a dentist to engage in the practice of dentistry as defined in s. 466.003. A dentist issued a certificate under this section who does not otherwise practice dentistry in this state is not required to obtain a license under this chapter or pay any license fees. An expert witness certificate shall be treated as a license in any disciplinary action, and the holder of an expert witness certificate shall be subject to discipline by the board.

History.—s. 6, ch. 2011-233.



466.006 - Examination of dentists.

466.006 Examination of dentists.—

(1)(a) It is the intent of the Legislature to reduce the costs associated with an independent state-developed practical or clinical examination to measure an applicant’s ability to practice the profession of dentistry and to use the American Dental Licensing Examination developed by the American Board of Dental Examiners, Inc., in lieu of an independent state-developed practical or clinical examination. The Legislature finds that the American Dental Licensing Examination, in both its structure and function, consistently meets generally accepted testing standards and has been found, as it is currently organized and operating, to adequately and reliably measure an applicant’s ability to practice the profession of dentistry.

(b) Any person desiring to be licensed as a dentist shall apply to the department to take the licensure examinations and shall verify the information required on the application by oath. The application shall include two recent photographs. There shall be an application fee set by the board not to exceed $100 which shall be nonrefundable. There shall also be an examination fee set by the board, which shall not exceed $425 plus the actual per applicant cost to the department for purchase of some or all of the examination from the American Board of Dental Examiners or its successor entity, if any, provided the board finds the successor entity’s clinical examination complies with the provisions of this section. The examination fee may be refundable if the applicant is found ineligible to take the examinations.

(2) An applicant shall be entitled to take the examinations required in this section to practice dentistry in this state if the applicant:

(a) Is 18 years of age or older.

(b)1. Is a graduate of a dental school accredited by the American Dental Association Commission on Dental Accreditation or its successor entity, if any, or any other dental accrediting entity recognized by the United States Department of Education; or

2. Is a dental student in the final year of a program at such an accredited dental school who has completed all the coursework necessary to prepare the student to perform the clinical and diagnostic procedures required to pass the examinations. With respect to a dental student in the final year of a program at a dental school, a passing score on the examinations is valid for 365 days after the date the examinations were completed. A dental school student who takes the licensure examinations during the student’s final year of an approved dental school must have graduated before being certified for licensure pursuant to s. 466.011.

(c)1. Has successfully completed the National Board of Dental Examiners dental examination; or

2. Has an active health access dental license in this state; and

a. The applicant has at least 5,000 hours within 4 consecutive years of clinical practice experience providing direct patient care in a health access setting as defined in s. 466.003; the applicant is a retired veteran dentist of any branch of the United States Armed Services who has practiced dentistry while on active duty and has at least 3,000 hours within 3 consecutive years of clinical practice experience providing direct patient care in a health access setting as defined in s. 466.003; or the applicant has provided a portion of his or her salaried time teaching health profession students in any public education setting, including, but not limited to, a community college, college, or university, and has at least 3,000 hours within 3 consecutive years of clinical practice experience providing direct patient care in a health access setting as defined in s. 466.003;

b. The applicant has not been disciplined by the board, except for citation offenses or minor violations;

c. The applicant has not filed a report pursuant to s. 456.049; and

d. The applicant has not been convicted of or pled nolo contendere to, regardless of adjudication, any felony or misdemeanor related to the practice of a health care profession.

(3) If an applicant is a graduate of a dental college or school not accredited in accordance with paragraph (2)(b) or of a dental college or school not approved by the board, the applicant is not entitled to take the examinations required in this section to practice dentistry until she or he satisfies one of the following:

(a) Completes a program of study, as defined by the board by rule, at an accredited American dental school and demonstrates receipt of a D.D.S. or D.M.D. from said school; or

(b) Submits proof of having successfully completed at least 2 consecutive academic years at a full-time supplemental general dentistry program accredited by the American Dental Association Commission on Dental Accreditation. This program must provide didactic and clinical education at the level of a D.D.S. or D.M.D. program accredited by the American Dental Association Commission on Dental Accreditation.

(4) Notwithstanding any other provision of law in chapter 456 pertaining to the clinical dental licensure examination or national examinations, to be licensed as a dentist in this state, an applicant must successfully complete the following:

(a) A written examination on the laws and rules of the state regulating the practice of dentistry;

(b)1. A practical or clinical examination, which shall be the American Dental Licensing Examination produced by the American Board of Dental Examiners, Inc., or its successor entity, if any, that is administered in this state and graded by dentists licensed in this state and employed by the department for just such purpose, provided that the board has attained, and continues to maintain thereafter, representation on the board of directors of the American Board of Dental Examiners, the examination development committee of the American Board of Dental Examiners, and such other committees of the American Board of Dental Examiners as the board deems appropriate by rule to assure that the standards established herein are maintained organizationally. A passing score on the American Dental Licensing Examination administered in this state and graded by dentists who are licensed in this state is valid for 365 days after the date the official examination results are published.

2.a. As an alternative to the requirements of subparagraph 1., an applicant may submit scores from an American Dental Licensing Examination previously administered in a jurisdiction other than this state after October 1, 2011, and such examination results shall be recognized as valid for the purpose of licensure in this state. A passing score on the American Dental Licensing Examination administered out-of-state shall be the same as the passing score for the American Dental Licensing Examination administered in this state and graded by dentists who are licensed in this state. The examination results are valid for 365 days after the date the official examination results are published. The applicant must have completed the examination after October 1, 2011.

b. This subparagraph may not be given retroactive application.

3. If the date of an applicant’s passing American Dental Licensing Examination scores from an examination previously administered in a jurisdiction other than this state under subparagraph 2. is older than 365 days, then such scores shall nevertheless be recognized as valid for the purpose of licensure in this state, but only if the applicant demonstrates that all of the following additional standards have been met:

a.(I) The applicant completed the American Dental Licensing Examination after October 1, 2011.

(II) This sub-subparagraph may not be given retroactive application;

b. The applicant graduated from a dental school accredited by the American Dental Association Commission on Dental Accreditation or its successor entity, if any, or any other dental accrediting organization recognized by the United States Department of Education. Provided, however, if the applicant did not graduate from such a dental school, the applicant may submit proof of having successfully completed a full-time supplemental general dentistry program accredited by the American Dental Association Commission on Dental Accreditation of at least 2 consecutive academic years at such accredited sponsoring institution. Such program must provide didactic and clinical education at the level of a D.D.S. or D.M.D. program accredited by the American Dental Association Commission on Dental Accreditation;

c. The applicant currently possesses a valid and active dental license in good standing, with no restriction, which has never been revoked, suspended, restricted, or otherwise disciplined, from another state or territory of the United States, the District of Columbia, or the Commonwealth of Puerto Rico;

d. The applicant submits proof that he or she has never been reported to the National Practitioner Data Bank, the Healthcare Integrity and Protection Data Bank, or the American Association of Dental Boards Clearinghouse. This sub-subparagraph does not apply if the applicant successfully appealed to have his or her name removed from the data banks of these agencies;

e.(I) In the 5 years immediately preceding the date of application for licensure in this state, the applicant must submit proof of having been consecutively engaged in the full-time practice of dentistry in another state or territory of the United States, the District of Columbia, or the Commonwealth of Puerto Rico, or, if the applicant has been licensed in another state or territory of the United States, the District of Columbia, or the Commonwealth of Puerto Rico for less than 5 years, the applicant must submit proof of having been engaged in the full-time practice of dentistry since the date of his or her initial licensure.

(II) As used in this section, “full-time practice” is defined as a minimum of 1,200 hours per year for each and every year in the consecutive 5-year period or, where applicable, the period since initial licensure, and must include any combination of the following:

(A) Active clinical practice of dentistry providing direct patient care.

(B) Full-time practice as a faculty member employed by a dental or dental hygiene school approved by the board or accredited by the American Dental Association Commission on Dental Accreditation.

(C) Full-time practice as a student at a postgraduate dental education program approved by the board or accredited by the American Dental Association Commission on Dental Accreditation.

(III) The board shall develop rules to determine what type of proof of full-time practice is required and to recoup the cost to the board of verifying full-time practice under this section. Such proof must, at a minimum, be:

(A) Admissible as evidence in an administrative proceeding;

(B) Submitted in writing;

(C) Submitted by the applicant under oath with penalties of perjury attached;

(D) Further documented by an affidavit of someone unrelated to the applicant who is familiar with the applicant’s practice and testifies with particularity that the applicant has been engaged in full-time practice; and

(E) Specifically found by the board to be both credible and admissible.

(IV) An affidavit of only the applicant is not acceptable proof of full-time practice unless it is further attested to by someone unrelated to the applicant who has personal knowledge of the applicant’s practice. If the board deems it necessary to assess credibility or accuracy, the board may require the applicant or the applicant’s witnesses to appear before the board and give oral testimony under oath;

f. The applicant must submit documentation that he or she has completed, or will complete, prior to licensure in this state, continuing education equivalent to this state’s requirements for the last full reporting biennium;

g. The applicant must prove that he or she has never been convicted of, or pled nolo contendere to, regardless of adjudication, any felony or misdemeanor related to the practice of a health care profession in any jurisdiction;

h. The applicant must successfully pass a written examination on the laws and rules of this state regulating the practice of dentistry and must successfully pass the computer-based diagnostic skills examination; and

i. The applicant must submit documentation that he or she has successfully completed the National Board of Dental Examiners dental examination.

(5)(a) The practical examination required under subsection (4) shall be the American Dental Licensing Examination developed by the American Board of Dental Examiners, Inc., or its successor entity, if any, provided the board finds that the successor entity’s clinical examination complies with the provisions of this section, and shall include, at a minimum:

1. A comprehensive diagnostic skills examination covering the full scope of dentistry and an examination on applied clinical diagnosis and treatment planning in dentistry for dental candidates;

2. Two restorations on a live patient or patients. The board by rule shall determine the class of such restorations;

3. A demonstration of periodontal skills on a live patient;

4. A demonstration of prosthetics and restorative skills in complete and partial dentures and crowns and bridges and the utilization of practical methods of evaluation, specifically including the evaluation by the candidate of completed laboratory products such as, but not limited to, crowns and inlays filled to prepared model teeth;

5. A demonstration of restorative skills on a mannequin which requires the candidate to complete procedures performed in preparation for a cast restoration;

6. A demonstration of endodontic skills; and

7. A diagnostic skills examination demonstrating ability to diagnose conditions within the human oral cavity and its adjacent tissues and structures from photographs, slides, radiographs, or models pursuant to rules of the board. If an applicant fails to pass the diagnostic skills examination in three attempts, the applicant shall not be eligible for reexamination unless she or he completes additional educational requirements established by the board.

(b) The department shall consult with the board in planning the times, places, physical facilities, training of personnel, and other arrangements concerning the administration of the examination. The board or a duly designated committee thereof shall approve the final plans for the administration of the examination;

(c) If the applicant fails to pass the clinical examination in three attempts, the applicant shall not be eligible for reexamination unless she or he completes additional educational requirements established by the board; and

(d) The board may by rule provide for additional procedures which are to be tested, provided such procedures shall be common to the practice of general dentistry. The board by rule shall determine the passing grade for each procedure and the acceptable variation for examiners. No such rule shall apply retroactively.

The department shall require a mandatory standardization exercise for all examiners prior to each practical or clinical examination and shall retain for employment only those dentists who have substantially adhered to the standard of grading established at such exercise.

(6)(a) It is the finding of the Legislature that absent a threat to the health, safety, and welfare of the public, the relocation of applicants to practice dentistry within the geographic boundaries of this state, who are lawfully and currently practicing dentistry in another state or territory of the United States, the District of Columbia, or the Commonwealth of Puerto Rico, based on their scores from the American Dental Licensing Examination administered in a state other than this state, is substantially related to achieving the important state interest of improving access to dental care for underserved citizens of this state and furthering the economic development goals of the state. Therefore, in order to maintain valid active licensure in this state, all applicants for licensure who are relocating to this state based on scores from the American Dental Licensing Examination administered in a state other than this state must actually engage in the full-time practice of dentistry inside the geographic boundaries of this state within 1 year of receiving such licensure in this state. The Legislature finds that, if such applicants do not actually engage in the full-time practice of dentistry within the geographic boundaries of this state within 1 year of receiving such a license in this state, access to dental care for the public will not significantly increase, patients’ continuity of care will not be attained, and the economic development goals of the state will not be significantly met.

(b)1. As used in this section, “full-time practice of dentistry within the geographic boundaries of this state within 1 year” is defined as a minimum of 1,200 hours in the initial year of licensure, which must include any combination of the following:

a. Active clinical practice of dentistry providing direct patient care within the geographic boundaries of this state.

b. Full-time practice as a faculty member employed by a dental or dental hygiene school approved by the board or accredited by the American Dental Association Commission on Dental Accreditation and located within the geographic boundaries of this state.

c. Full-time practice as a student at a postgraduate dental education program approved by the board or accredited by the American Dental Association Commission on Dental Accreditation and located within the geographic boundaries of this state.

2. The board shall develop rules to determine what type of proof of full-time practice of dentistry within the geographic boundaries of this state for 1 year is required in order to maintain active licensure and shall develop rules to recoup the cost to the board of verifying maintenance of such full-time practice under this section. Such proof must, at a minimum:

a. Be admissible as evidence in an administrative proceeding;

b. Be submitted in writing;

c. Be submitted by the applicant under oath with penalties of perjury attached;

d. Be further documented by an affidavit of someone unrelated to the applicant who is familiar with the applicant’s practice and testifies with particularity that the applicant has been engaged in full-time practice of dentistry within the geographic boundaries of this state within the last 365 days; and

e. Include such additional proof as specifically found by the board to be both credible and admissible.

3. An affidavit of only the applicant is not acceptable proof of full-time practice of dentistry within the geographic boundaries of this state within 1 year, unless it is further attested to by someone unrelated to the applicant who has personal knowledge of the applicant’s practice within the last 365 days. If the board deems it necessary to assess credibility or accuracy, the board may require the applicant or the applicant’s witnesses to appear before the board and give oral testimony under oath.

(c) It is the further intent of the Legislature that a license issued pursuant to paragraph (a) shall expire in the event the board finds that it did not receive acceptable proof of full-time practice within the geographic boundaries of this state within 1 year after the initial issuance of the license. The board shall make reasonable attempts within 30 days prior to the expiration of such a license to notify the licensee in writing at his or her last known address of the need for proof of full-time practice in order to continue licensure. If the board has not received a satisfactory response from the licensee within the 30-day period, the licensee must be served with actual or constructive notice of the pending expiration of licensure and be given 20 days in which to submit proof required in order to continue licensure. If the 20-day period expires and the board finds it has not received acceptable proof of full-time practice within the geographic boundaries of this state within 1 year after the initial issuance of the license, then the board must issue an administrative order finding that the license has expired. Such an order may be appealed by the former licensee in accordance with the provisions of chapter 120. In the event of expiration, the licensee shall immediately cease and desist from practicing dentistry and shall immediately surrender to the board the wallet-size identification card and wall card. A person who uses or attempts to use a license issued pursuant to this section which has expired commits unlicensed practice of dentistry, a felony of the third degree pursuant to s. 466.026(1)(b), punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 3, ch. 79-330; ss. 13, 15, 25, 26, 30, 34, 62, ch. 80-406; ss. 2, 3, ch. 81-318; ss. 8, 38, 41, ch. 82-179; s. 1, ch. 82-220; s. 1, ch. 83-172; s. 87, ch. 83-218; s. 4, ch. 85-156; ss. 5, 23, 24, ch. 86-291; s. 15, ch. 88-205; s. 10, ch. 89-66; s. 48, ch. 90-228; s. 2, ch. 90-341; ss. 13, 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 251, ch. 97-103; s. 108, ch. 97-264; s. 1, ch. 2004-300; s. 3, ch. 2005-189; s. 2, ch. 2008-64; s. 9, ch. 2011-95; s. 1, ch. 2012-14.



466.0065 - Regional licensure examinations.

466.0065 Regional licensure examinations.—

(1) It is the intent of the Legislature that schools of dentistry be allowed to offer regional licensure examinations to dental students who are in the final year of a program at an approved dental school for the sole purpose of facilitating the student’s licensing in other jurisdictions. This section does not allow a person to be licensed as a dentist in this state without taking the examinations as set forth in s. 466.006, nor does this section mean that regional examinations administered under this section may be substituted for complying with testing requirements under s. 466.006.

(2) Each school of dentistry in this state which is accredited by the Commission on Accreditation of the American Dental Association or its successor agency may, upon written approval by the Board of Dentistry, offer regional licensure examinations only to dental students in the final year of a program at an approved dental school, if the board has approved the hosting school’s written plan to comply with the following conditions:

(a) A member of the regional examination body’s board of directors or equivalent thereof must be a member of the American Association of Dental Examiners.

(b) The student must have successfully passed parts I and II of the National Board of Dental Examiners examination within 2 years before taking the regional examination.

(c) The student must possess medical malpractice insurance in amounts not less than the amounts required to take the Florida licensure examinations.

(d) At least one of the examination monitors must be a dentist licensed in this state who has completed all necessary standardization exercises required by the regional examination body. Recruitment of examination monitors is the responsibility of the regional examination body.

(e) Adequate arrangements, as defined by the regional examination body and as otherwise required by law, must be made, when necessary, for patients who require followup care as a result of procedures performed during the clinical portion of the regional examination. The regional examination body must inform patients in writing of their right to followup care in advance of any procedures performed by a student.

(f) The board chair or the chair’s designee must be allowed to observe testing while it is in progress.

(g) Each student, upon being deemed eligible by the dental school to apply to the regional examination body to take the regional examination, must receive written disclosure in at least 12-point boldface type that states: “This examination does not meet the licensure requirements of chapter 466, Florida Statutes, for licensure in the State of Florida. Persons wishing to practice dentistry in Florida must pass the Florida licensure examinations.”

(h) The student must be enrolled as a dental student in the student’s final year of a program at an approved dental school that is accredited by the Commission on Accreditation of the American Dental Association or its successor agency.

(i) The student must have completed all coursework deemed necessary by the dental school to prepare the student to perform all clinical and diagnostic procedures required to pass the regional examination.

(j) The student’s academic record must not include any evidence suggesting that the student poses an unreasonable risk to any live patients who are required for the clinical portion of the regional examination. In order to protect the health and safety of the public, the dental school may request additional information and documents pertaining to the candidate’s mental and physical health in order to fully assess the candidate’s fitness to engage in exercises involving a live patient.

(3) A student who takes the examination pursuant to this section, a dental school that submits a plan pursuant to this section, or a regional examination body that a dental school proposes to host under this section does not have standing to assert that a state agency has taken action for which a hearing may be sought under ss. 120.569 and 120.57.

History.—s. 2, ch. 2004-300; s. 11, ch. 2011-95.



466.0067 - Application for health access dental license.

1466.0067 Application for health access dental license.—The Legislature finds that there is an important state interest in attracting dentists to practice in underserved health access settings in this state and further, that allowing out-of-state dentists who meet certain criteria to practice in health access settings without the supervision of a dentist licensed in this state is substantially related to achieving this important state interest. Therefore, notwithstanding the requirements of s. 466.006, the board shall grant a health access dental license to practice dentistry in this state in health access settings as defined in s. 466.003 to an applicant that:

(1) Files an appropriate application approved by the board;

(2) Pays an application license fee for a health access dental license, laws-and-rule exam fee, and an initial licensure fee. The fees specified in this subsection may not differ from an applicant seeking licensure pursuant to s. 466.006;

(3) Has not been convicted of or pled nolo contendere to, regardless of adjudication, any felony or misdemeanor related to the practice of a health care profession;

(4) Submits proof of graduation from a dental school accredited by the Commission on Dental Accreditation of the American Dental Association or its successor agency;

(5) Submits documentation that she or he has completed, or will obtain prior to licensure, continuing education equivalent to this state’s requirement for dentists licensed under s. 466.006 for the last full reporting biennium before applying for a health access dental license;

(6) Submits proof of her or his successful completion of parts I and II of the dental examination by the National Board of Dental Examiners and a state or regional clinical dental licensing examination that the board has determined effectively measures the applicant’s ability to practice safely;

(7) Currently holds a valid, active, dental license in good standing which has not been revoked, suspended, restricted, or otherwise disciplined from another of the United States, the District of Columbia, or a United States territory;

(8) Has never had a license revoked from another of the United States, the District of Columbia, or a United States territory;

(9) Has never failed the examination specified in s. 466.006, unless the applicant was reexamined pursuant to s. 466.006 and received a license to practice dentistry in this state;

(10) Has not been reported to the National Practitioner Data Bank, unless the applicant successfully appealed to have his or her name removed from the data bank;

(11) Submits proof that he or she has been engaged in the active, clinical practice of dentistry providing direct patient care for 5 years immediately preceding the date of application, or in instances when the applicant has graduated from an accredited dental school within the preceding 5 years, submits proof of continuous clinical practice providing direct patient care since graduation; and

(12) Has passed an examination covering the laws and rules of the practice of dentistry in this state as described in s. 466.006(4)(a).

History.—ss. 3, 6, ch. 2008-64; s. 104, ch. 2010-5; s. 10, ch. 2011-95; s. 2, ch. 2014-108.

1Note.—Repealed January 1, 2020, by s. 2, ch. 2014-108, unless reenacted by the Legislature.



466.00671 - Renewal of the health access dental license.

1466.00671 Renewal of the health access dental license.—

(1) A health access dental licensee shall apply for renewal each biennium. At the time of renewal, the licensee shall sign a statement that she or he has complied with all continuing education requirements of an active dentist licensee. The board shall renew a health access dental license for an applicant that:

(a) Submits documentation, as approved by the board, from the employer in the health access setting that the licensee has at all times pertinent remained an employee;

(b) Has not been convicted of or pled nolo contendere to, regardless of adjudication, any felony or misdemeanor related to the practice of a health care profession;

(c) Has paid a renewal fee set by the board. The fee specified herein may not differ from the renewal fee adopted by the board pursuant to s. 466.013. The department may provide payment for these fees through the dentist’s salary, benefits, or other department funds;

(d) Has not failed the examination specified in s. 466.006 since initially receiving a health access dental license or since the last renewal; and

(e) Has not been reported to the National Practitioner Data Bank, unless the applicant successfully appealed to have his or her name removed from the data bank.

(2) The board may undertake measures to independently verify the health access dental licensee’s ongoing employment status in the health access setting.

History.—ss. 4, 6, ch. 2008-64; s. 12, ch. 2011-95; s. 2, ch. 2014-108.

1Note.—Repealed January 1, 2020, by s. 2, ch. 2014-108, unless reenacted by the Legislature.



466.00672 - Revocation of health access dental license.

1466.00672 Revocation of health access dental license.—

(1) The board shall revoke a health access dental license upon:

(a) The licensee’s termination from employment from a qualifying health access setting;

(b) Final agency action determining that the licensee has violated any provision of s. 466.027 or s. 466.028, other than infractions constituting citation offenses or minor violations; or

(c) Failure of the Florida dental licensure examination.

(2) Failure of an individual licensed pursuant to s. 466.0067 to limit the practice of dentistry to health access settings as defined in s. 466.003 constitutes the unlicensed practice of dentistry.

History.—ss. 5, 6, ch. 2008-64; s. 8, ch. 2011-95; s. 2, ch. 2014-108.

1Note.—Repealed January 1, 2020, by s. 2, ch. 2014-108, unless reenacted by the Legislature.



466.00673 - Repeal of a health access dental license.

466.00673 Repeal of a health access dental license.—Effective January 1, 2020, ss. 466.0067-466.00673 are repealed unless reenacted by the Legislature. Any health access dental license issued before January 1, 2020, shall remain valid according to ss. 466.0067-466.00673, without effect from repeal.

History.—s. 6, ch. 2008-64; s. 2, ch. 2014-108.



466.007 - Examination of dental hygienists.

466.007 Examination of dental hygienists.—

(1) Any person desiring to be licensed as a dental hygienist shall apply to the department to take the licensure examinations and shall verify the information required on the application by oath. The application shall include two recent photographs of the applicant. There shall be a nonrefundable application fee set by the board not to exceed $100 and an examination fee set by the board which shall not be more than $225. The examination fee may be refunded if the applicant is found ineligible to take the examinations.

(2) An applicant is entitled to take the examinations required in this section to practice dental hygiene in this state if the applicant:

(a) Is 18 years of age or older.

(b)1. Is a graduate of a dental hygiene college or school approved by the board or accredited by the Commission on Accreditation of the American Dental Association or its successor entity, if any, or any other dental hygiene program accrediting entity recognized by the United States Department of Education; or

2. Is a graduate of a dental college or school accredited in accordance with s. 466.006(2)(b), or a graduate of an unaccredited dental college or school, and has met the requirements of subsection (3).

(c)1. In the case of a graduate of a dental hygiene college or school under subparagraph (2)(b)1.:

a. Has successfully completed the National Board of Dental Hygiene examination at any time before the date of application;

b. Has been certified by the American Dental Association Joint Commission on National Dental Examinations at any time before the date of application;

c. Effective January 1, 1997, has completed coursework that is comparable to an associate in science degree;

d. Has not been disciplined by a board, except for citation offenses or minor violations; and

e. Has not been convicted of or pled nolo contendere to, regardless of adjudication, any felony or misdemeanor related to the practice of a health care profession.

2. In the case of a graduate of a dental college or school under subparagraph (2)(b)2.:

a. Has successfully completed the National Board Dental Hygiene Examination or the National Board Dental Examination;

b. Has not been disciplined by a board, except for citation offenses or minor violations; and

c. Has not been convicted of or pled nolo contendere to, regardless of adjudication, any felony or misdemeanor related to the practice of a health care profession.

(3) A graduate of a dental college or school shall be entitled to take the examinations required in this section to practice dental hygiene in this state if, in addition to the requirements specified in subsection (2), the graduate meets the following requirements:

(a) Submits the following credentials for review by the board:

1. Transcripts totaling 4 academic years of postsecondary dental education; and

2. A dental school diploma which is comparable to a D.D.S. or D.M.D.

Such credentials shall be submitted in a manner provided by rule of the board. The board shall approve those credentials which comply with this paragraph and with rules of the board adopted pursuant to this paragraph. The provisions of this paragraph notwithstanding, an applicant of a foreign dental college or school not accredited in accordance with s. 466.006(2)(b) who cannot produce the credentials required by this paragraph, as a result of political or other conditions in the country in which the applicant received his or her education, may seek the board’s approval of his or her educational background by submitting, in lieu of the credentials required in this paragraph, such other reasonable and reliable evidence as may be set forth by board rule. The board shall not accept such other evidence until it has made a reasonable attempt to obtain the credentials required by this paragraph from the educational institutions the applicant is alleged to have attended, unless the board is otherwise satisfied that such credentials cannot be obtained.

(b) Successfully completes one or more courses, of a scope and duration approved and defined by board rule, that meet the requirements of law for instructing health care providers on the human immunodeficiency virus and acquired immune deficiency syndrome. In addition, the board may require an applicant who graduated from a nonaccredited dental college or school to successfully complete additional coursework, only after failing the initial examination, as defined by board rule, at an educational institution approved by the board or accredited as provided in subparagraph (2)(b)1. A graduate of a foreign dental college or school not accredited in accordance with s. 466.006(2)(b) may not take the coursework set forth in this paragraph until the board has approved the credentials required by paragraph (a).

(4) Effective July 1, 2012, to be licensed as a dental hygienist in this state, an applicant must successfully complete the following:

(a) A written examination on the laws and rules of this state regulating the practice of dental hygiene.

(b) A practical or clinical examination approved by the board. The examination shall be the Dental Hygiene Examination produced by the American Board of Dental Examiners, Inc. (ADEX) or its successor entity, if any, if the board finds that the successor entity’s clinical examination meets or exceeds the provisions of this section. The board shall approve the ADEX Dental Hygiene Examination if the board has attained and continues to maintain representation on the ADEX House of Representatives, the ADEX Dental Hygiene Examination Development Committee, and such other ADEX Dental Hygiene committees as the board deems appropriate through rulemaking to ensure that the standards established in this section are maintained organizationally. The ADEX Dental Hygiene Examination or the examination produced by its successor entity is a comprehensive examination in which an applicant must demonstrate skills within the dental hygiene scope of practice on a live patient and any other components that the board deems necessary for the applicant to successfully demonstrate competency for the purpose of licensure. The ADEX Dental Hygiene Examination or the examination by the successor entity administered in this state shall be graded by dentists and dental hygienists licensed in this state who are employed by the department for this purpose.

(5) Effective July 1, 2012, an applicant who has completed the ADEX Dental Hygiene Examination in a jurisdiction other than this state and who has obtained a passing score may practice dental hygiene in this state if the applicant:

(a) Has successfully completed the National Board Dental Hygiene Examination at any time before the date of application;

(b) Has been certified by the American Dental Association Joint Commission on National Dental Examinations at any time before the date of application, as specified by state law;

(c) Has successfully completed a written examination on the laws and rules of this state regulating the practice of dental hygiene;

(d) Has not been disciplined by a board, except for citation offenses or minor violations; and

(e) Has not been convicted of or pled nolo contendere to, regardless of adjudication, any felony or misdemeanor related to the practice of a health care profession.

(6)(a) A passing score on the ADEX Dental Hygiene Examination administered out of state shall be considered the same as a passing score for the ADEX Dental Hygiene Examination administered in this state and graded by licensed dentists and dental hygienists.

(b) If an applicant fails to pass the ADEX Dental Hygiene Examination in three attempts, the applicant is not eligible to retake the examination unless the applicant completes additional education requirements as specified by the board.

History.—ss. 1, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 6, 23, 24, ch. 86-291; s. 16, ch. 88-205; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 98, ch. 92-149; s. 1, ch. 94-105; s. 2, ch. 96-281; s. 1108, ch. 97-103; s. 70, ch. 98-166; s. 129, ch. 2000-160; s. 4, ch. 2005-189; s. 11, ch. 2008-64; s. 13, ch. 2011-95; s. 2, ch. 2012-14; s. 85, ch. 2013-15.



466.0075 - Applicants for examination; medical malpractice insurance.

466.0075 Applicants for examination; medical malpractice insurance.—The board may require any person applying to take the examination to practice dentistry in this state or the examination to practice dental hygiene in this state to maintain medical malpractice insurance in amounts sufficient to cover any incident of harm to a patient during the clinical examination.

History.—s. 4, ch. 96-281.



466.008 - Certification of foreign educational institutions.

466.008 Certification of foreign educational institutions.—

(1) The Legislature recognizes the need to ensure that graduates of foreign dental schools who have received an education which is reasonably comparable to that of similar accredited institutions in the United States and which adequately prepare their students for the practice of dentistry shall be subject to the same licensure requirements as graduates of accredited dental schools or colleges. It is the purpose of this section to provide for the evaluation of foreign dental schools and the certification of those foreign dental schools which provide an education which is reasonably comparable to that of similar accredited institutions in the United States and which adequately prepare their students for the practice of dentistry.

(2) The department shall be responsible for the certification of foreign dental schools based on standards established pursuant to subsection (4). The department may contract with outside consultants or a national professional organization to survey and evaluate foreign dental schools. Such consultant or organization shall report to the department regarding its findings in the survey and evaluation.

(3) The department shall establish a technical advisory group to review and comment upon the survey and evaluation of a foreign dental school contracted for pursuant to subsection (2) prior to any final action by the department regarding certification of the foreign dental school. The technical advisory group shall be selected by the department and shall consist of four dentists, two of whom shall be selected from a list of five recognized United States dental educators recommended by the foreign school seeking certification. None of the members of the technical advisory group shall be affiliated with the school seeking certification.

(4) Any foreign dental school which wishes to be certified pursuant to this section shall make application to the department for such certification, which shall be based upon a finding that the educational program of the foreign dental school is reasonably comparable to that of similar accredited institutions in the United States and adequately prepares its students for the practice of dentistry. Curriculum, faculty qualifications, student attendance, plant and facilities, and other relevant factors shall be reviewed and evaluated. The board, with the cooperation of the department, shall identify by rule the standards and review procedures and methodology to be used in the certification process consistent with this subsection. The department shall not grant certification if deficiencies found are of such magnitude as to prevent the students in the school from receiving an educational base suitable for the practice of dentistry.

(5) Periodic surveys and evaluations of all certified schools shall be made to ensure continued compliance with this section. Certification shall include provisional and full certification. The provisional form of certification shall be for a period determined by the department, not to exceed 3 years, and shall be granted to an institution, in accordance with rule, to provide reasonable time for the school seeking permanent certification to overcome deficiencies found by the department. Prior to the expiration of a provisional certification and before the full certification is granted, the school shall be required to submit evidence that deficiencies noted at the time of initial application have been remedied. A school granted full certification shall provide evidence of continued compliance with this section. In the event that the department denies certification or recertification, the department shall give the school a specific listing of the deficiencies which caused the denial and the requirements for remedying the deficiencies, and shall permit the school, upon request, to demonstrate by satisfactory evidence, within 90 days, that it has remedied the deficiencies listed by the department.

(6) A school shall pay a registration fee established by rule of the department, not to exceed $1,000, at the time of application for certification and shall pay all reasonable costs and expenses the department expects to incur, in an amount not to exceed $40,000, for the conduct of the certification survey.

(7) The department shall renew a certification upon receipt of a renewal application, accompanied by a fee not to exceed $500. Each fully certified institution shall submit a renewal application every 7 years. Any certification which is not renewed shall automatically expire.

History.—s. 99, ch. 92-149.



466.009 - Reexamination.

466.009 Reexamination.—

(1) The department shall permit any person who fails an examination which is required under s. 466.006 or s. 466.007 to retake the examination. If the examination to be retaken is a practical or clinical examination, the applicant shall pay a reexamination fee set by rule of the board in an amount not to exceed the original examination fee.

(2) If an applicant for a license to practice dentistry fails the practical or clinical examination because of a failing grade on just one part or procedure tested, she or he shall be required to retake only that part or procedure. However, if any such applicant fails more than one part or procedure of any such examination, she or he shall be required to retake the entire examination.

(3) If an applicant for a license to practice dental hygiene fails one portion of the practical or clinical examination, such applicant shall be required to retake only that portion if she or he reapplies within 12 months. If, however, the applicant fails the prophylaxis, she or he shall be required to retake the entire examination.

History.—ss. 1, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 252, ch. 97-103; s. 14, ch. 2011-95.



466.011 - Licensure.

466.011 Licensure.—The board shall certify for licensure by the department any applicant who satisfies the requirements of s. 466.006, s. 466.0067, or s. 466.007. The board may refuse to certify an applicant who has violated any of the provisions of s. 466.026 or s. 466.028.

History.—ss. 1, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 23, 24, ch. 86-291; s. 50, ch. 90-228; s. 4, ch. 90-341; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 3, ch. 94-105; s. 3, ch. 96-281; s. 8, ch. 2008-64; s. 15, ch. 2011-95.



466.013 - Renewal of license.

466.013 Renewal of license.—

(1) The department shall renew a license upon receipt of the renewal application and the fee set by the board not to exceed $300.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

History.—ss. 1, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 23, 24, ch. 86-291; s. 36, ch. 89-162; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 180, ch. 94-119.



466.0135 - Continuing education; dentists.

466.0135 Continuing education; dentists.—

(1) In addition to the other requirements for renewal set out in this chapter, each licensed dentist shall be required to complete biennially not less than 30 hours of continuing professional education in dental subjects. Programs of continuing education shall be programs of learning that contribute directly to the dental education of the dentist and may include, but shall not be limited to, attendance at lectures, study clubs, college postgraduate courses, or scientific sessions of conventions; and research, graduate study, teaching, or service as a clinician. Programs of continuing education shall be acceptable when adhering to the following general guidelines:

(a) The aim of continuing education for dentists is to improve all phases of dental health care delivery to the public.

(b) Continuing education courses shall address one or more of the following areas of professional development, including, but not limited to:

1. Basic medical and scientific subjects, including, but not limited to, biology, physiology, pathology, biochemistry, and pharmacology;

2. Clinical and technological subjects, including, but not limited to, clinical techniques and procedures, materials, and equipment; and

3. Subjects pertinent to oral health and safety.

(c) The board may also authorize up to three hours of credit biennially for a practice management course that includes principles of ethical practice management, provides substance abuse, effective communication with patients, time management, and burnout prevention instruction.

(d) Continuing education credits shall be earned at the rate of one-half credit hour per 25-30 contact minutes of instruction and one credit hour per 50-60 contact minutes of instruction.

(2) Programs meeting the general requirements of subsection (1) may be developed and offered to dentists by any of the following agencies or organizations:

(a) The American Dental Association, the National Dental Association, and state, district, or local dental associations and societies affiliated with the American Dental Association or the National Dental Association.

(b) National, state, district, or local dental specialty organizations affiliated with the American Dental Association.

(c) Dental colleges or schools accredited as provided in this chapter.

(d) Other organizations, schools, or agencies approved by the board.

(3) A dentist shall complete the required continuing education as provided in this section and shall retain in her or his records any receipts, vouchers, or certificates necessary to document completion of such continuing education.

(4) Compliance with the continuing education requirements of this section shall be mandatory for the issuance of a renewal certificate by the department; however, the board shall have the authority to excuse licensees, as a group or as individuals, from said requirements, or any part thereof, in the event of an unusual circumstance, emergency, or special hardship.

History.—ss. 3, 5, ch. 85-156; ss. 7, 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 253, ch. 97-103; s. 5, ch. 2005-189; s. 26, ch. 2016-230.



466.014 - Continuing education; dental hygienists.

466.014 Continuing education; dental hygienists.—In addition to the other requirements for relicensure for dental hygienists set out in this chapter, the board shall require each licensed dental hygienist to complete at least 24 hours but not more than 36 hours of continuing professional education in dental subjects, biennially, in programs prescribed or approved by the board or in equivalent programs of continuing education. Programs of continuing education approved by the board shall be programs of learning which, in the opinion of the board, contribute directly to the dental education of the dental hygienist. The board shall adopt rules and guidelines to administer and enforce this section. The dental hygienist shall retain in her or his records any receipts, vouchers, or certificates necessary to document completion of such continuing education. Compliance with the continuing education requirements is mandatory for issuance of the renewal certificate. The board may excuse licensees, as a group or as individuals, from all or part of the continuing education requirements if an unusual circumstance, emergency, or hardship has prevented compliance with this section.

History.—ss. 1, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 8, 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 254, ch. 97-103; s. 122, ch. 2000-153; s. 27, ch. 2016-230.



466.015 - Inactive status.

466.015 Inactive status.—

(1) The board shall adopt rules relating to application procedures for inactive status, to the renewal of inactive licenses, and to the reactivation of licenses. The board shall prescribe by rule an application fee for inactive status, a biennial renewal fee for inactive status, a delinquency fee, and a fee for the reactivation of a license. None of these fees may exceed the biennial renewal fee established by the board for an active license.

(2) The department shall not reactivate a license unless the inactive or delinquent licensee has paid any applicable biennial renewal or delinquency fee, or both, and a reactivation fee.

History.—ss. 1, 3, ch. 79-330; s. 327, ch. 81-259; ss. 2, 3, ch. 81-318; s. 101, ch. 83-329; ss. 9, 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 181, ch. 94-119.



466.016 - License to be displayed.

466.016 License to be displayed.—Every practitioner of dentistry or dental hygiene within the meaning of this chapter shall post and keep conspicuously displayed her or his license in the office wherein she or he practices, in plain sight of the practitioner’s patients. Any dentist or dental hygienist who practices at more than one location shall be required to display a copy of her or his license in each office where she or he practices.

History.—ss. 1, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 255, ch. 97-103.



466.017 - Prescription of drugs; anesthesia.

466.017 Prescription of drugs; anesthesia.—

(1) A dentist shall have the right to prescribe drugs or medicine, subject to limitations imposed by law; perform surgical operations within the scope of her or his practice and training; administer general or local anesthesia or sedation, subject to limitations imposed by law; and use such appliances as may be necessary to the proper practice of dentistry.

(2) Pharmacists licensed pursuant to chapter 465 may fill prescriptions of legally licensed dentists in this state for any drugs necessary for the practice of dentistry.

(3) The board shall adopt rules which:

(a) Define general anesthesia.

(b) Specify which methods of general or local anesthesia or sedation, if any, are limited or prohibited for use by dentists.

(c) Establish minimal training, education, experience, or certification for a dentist to use general anesthesia or sedation, which rules may exclude, in the board’s discretion, those dentists using general anesthesia or sedation in a competent and effective manner as of the effective date of the rules.

(d) Establish further requirements relating to the use of general anesthesia or sedation, including, but not limited to, office equipment and the training of dental assistants or dental hygienists who work with dentists using general anesthesia or sedation.

(e) Establish an administrative mechanism enabling the board to verify compliance with training, education, experience, equipment, or certification requirements of dentists, dental hygienists, and dental assistants adopted pursuant to this subsection. The board may charge a fee to defray the cost of verifying compliance with requirements adopted pursuant to this paragraph.

(4) A dentist or dental hygienist who administers or employs the use of any form of anesthesia must possess a certification in either basic cardiopulmonary resuscitation for health professionals or advanced cardiac life support approved by the American Heart Association or the American Red Cross or an equivalent agency-sponsored course with recertification every 2 years. Each dental office which uses any form of anesthesia must have immediately available and in good working order such resuscitative equipment, oxygen, and other resuscitative drugs as are specified by rule of the board in order to manage possible adverse reactions.

(5) A dental hygienist under the direct supervision of a dentist may administer local anesthesia, including intraoral block anesthesia, soft tissue infiltration anesthesia, or both, to a nonsedated patient who is 18 years of age or older, if the following criteria are met:

(a) The dental hygienist has successfully completed a course in the administration of local anesthesia which is offered by a dental or dental hygiene program accredited by the Commission on Dental Accreditation of the American Dental Association or approved by the board. The course must include a minimum of 30 hours of didactic instruction and 30 hours of clinical experience, and instruction in:

1. Theory of pain control.

2. Selection-of-pain-control modalities.

3. Anatomy.

4. Neurophysiology.

5. Pharmacology of local anesthetics.

6. Pharmacology of vasoconstrictors.

7. Psychological aspects of pain control.

8. Systematic complications.

9. Techniques of maxillary anesthesia.

10. Techniques of mandibular anesthesia.

11. Infection control.

12. Medical emergencies involving local anesthesia.

(b) The dental hygienist presents evidence of current certification in basic or advanced cardiac life support.

(c) The dental hygienist possesses a valid certificate issued under subsection (6).

(6) Any dental hygienist seeking a certificate to administer local anesthesia must apply to the department, remit an application fee, and submit proof of successful completion of a course in the administration of local anesthesia pursuant to subsection (5). The board shall certify, and the department shall issue a certificate to, any dental hygienist who fulfills the qualifications of subsection (5). The board shall establish a one-time application fee not to exceed $35. The certificate is not subject to renewal but is part of the dental hygienist’s permanent record and must be prominently displayed at the location where the dental hygienist is authorized to administer local anesthesia. The board shall adopt rules necessary to administer subsection (5) and this subsection.

(7) A licensed dentist may utilize an X-ray machine, expose dental X-ray films, and interpret or read such films. The provisions of part IV of chapter 468 to the contrary notwithstanding, a licensed dentist may authorize or direct a dental assistant to operate such equipment and expose such films under her or his direction and supervision, pursuant to rules adopted by the board in accordance with s. 466.024 which ensure that said assistant is competent by reason of training and experience to operate said equipment in a safe and efficient manner. The board may charge a fee not to exceed $35 to defray the cost of verifying compliance with requirements adopted pursuant to this section.

(8) The provisions of s. 465.0276 notwithstanding, a dentist need not register with the board or comply with the continuing education requirements of that section if the dentist confines her or his dispensing activity to the dispensing of fluorides and chlorohexidine rinse solutions; provided that the dentist complies with and is subject to all laws and rules applicable to pharmacists and pharmacies, including, but not limited to, chapters 465, 499, and 893, and all applicable federal laws and regulations, when dispensing such products.

History.—ss. 1, 3, ch. 79-330; ss. 13, 15, 25, 27, 30, 34, 62, ch. 80-406; s. 328, ch. 81-259; ss. 2, 3, ch. 81-318; s. 1, ch. 85-156; ss. 10, 23, 24, ch. 86-291; s. 1, ch. 87-208; s. 37, ch. 89-162; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 34, ch. 95-144; s. 256, ch. 97-103; s. 109, ch. 97-264; s. 3, ch. 2012-14.



466.018 - Dentist of record; patient records.

466.018 Dentist of record; patient records.—

(1) Each patient shall have a dentist of record. The dentist of record shall remain primarily responsible for all dental treatment on such patient regardless of whether the treatment is rendered by the dentist or by another dentist, dental hygienist, or dental assistant rendering such treatment in conjunction with, at the direction or request of, or under the supervision of such dentist of record. The dentist of record shall be identified in the record of the patient. If treatment is rendered by a dentist other than the dentist of record or by a dental hygienist or assistant, the name or initials of such person shall be placed in the record of the patient. In any disciplinary proceeding brought pursuant to this chapter or chapter 456, it shall be presumed as a matter of law that treatment was rendered by the dentist of record unless otherwise noted on the patient record pursuant to this section. The dentist of record and any other treating dentist are subject to discipline pursuant to this chapter or chapter 456 for treatment rendered the patient and performed in violation of such chapter. One of the purposes of this section is to ensure that the responsibility for each patient is assigned to one dentist in a multidentist practice of any nature and to assign primary responsibility to the dentist for treatment rendered by a dental hygienist or assistant under her or his supervision. This section shall not be construed to assign any responsibility to a dentist of record for treatment rendered pursuant to a proper referral to another dentist not in practice with the dentist of record or to prohibit a patient from voluntarily selecting a new dentist without permission of the dentist of record.

(2) If the dentist of record is not identified in the patient record as required by subsection (1), it shall be presumed as a matter of law that the dentist of record is the owner of the dental practice in which the patient was treated. Further, the dentist of record in a multidentist practice shall not change unless the subsequent treating dentist acknowledges in writing in the record that she or he is now the dentist of record for the patient. It shall be presumed as a matter of law that a new dentist of record has taken or reviewed the patient’s medical history and dental records, that she or he has examined the patient, and that she or he has either developed a new treatment plan or has agreed to continue the preexisting treatment plan. However, the dentist of record shall be changed when the dentist of record leaves the practice where the treatment was being rendered and the patient elects to continue treatment in the office where treatment began.

(3) Every dentist shall maintain written dental records and medical history records which justify the course of treatment of the patient. The records shall include, but not be limited to, patient history, examination results, test results, and, if taken, X rays.

(4) In a multidentist practice of any nature, the owner dentist shall maintain either the original or a duplicate of all patient records, including dental charts, patient histories, examination and test results, study models, and X rays, of any patient treated by a dentist at the owner dentist’s practice facility. The purpose of this requirement is to impose a duty upon the owner of a multidentist practice to maintain patient records for all patients treated at the owner’s practice facility whether or not the owner was involved in the patient’s treatment. This subsection does not relieve the dentist of record in a multidentist practice of the responsibility to maintain patient records. An owner dentist of a multidentist practice may be relieved of the responsibility to maintain the original or duplicate patient records for patients treated at the owner dentist’s practice facility if, upon request of the patient or the patient’s legal representative, she or he transfers custody of the records to another dentist, the patient, or the patient’s legal representative and retains, in lieu of the records, a written statement, signed by the owner dentist, the person who received the records, and two witnesses, that lists the date, the records that were transferred, and the persons to whom the records were transferred. Further, the dentist of record may be relieved of the responsibility to maintain the original or duplicate patient records if she or he leaves the practice where the treatment was rendered, transfers custody of the records to the owner of the practice, and retains, in lieu of the records, a written statement, signed by the dentist of record, the owner of the practice, and two witnesses, that lists the date and the records that were transferred. The owner dentist shall provide reasonable access to duplicate records at cost.

(5) All patient records kept in accordance with this section shall be maintained for a period of 4 years from the date of the patient’s last appointment.

History.—ss. 1, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 3, 41, ch. 82-179; ss. 11, 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 257, ch. 97-103; s. 71, ch. 98-166; s. 130, ch. 2000-160.



466.019 - Advertising by dentists.

466.019 Advertising by dentists.—

(1) The purpose of this section is to ensure that the public has access to information which provides a sufficient basis upon which to make an informed selection of dentists while also ensuring that the public is protected from false or misleading advertisements which would detract from a fair and rational selection process. The board shall adopt rules to carry out the intent of this section, the purpose of which shall be to regulate the manner of such advertising in keeping with the provisions hereof.

(2) No advertisement by a licensed dentist shall contain any false, fraudulent, misleading, or deceptive statement or claim or any statement or claim which:

(a) Contains misrepresentations of fact;

(b) Is likely to mislead or deceive because in context it makes only a partial disclosure of relevant facts;

(c) Contains laudatory statements about the dentist or group of dentists;

(d) Is intended or is likely to create false, unjustified expectations of favorable results;

(e) Relates to the quality of dental services provided as compared to other available dental services;

(f) Is intended or is likely to appeal primarily to a layperson’s fears;

(g) Contains fee information without a disclaimer that such is a minimum fee only; or

(h) Contains other representations or implications that in reasonable probability will cause an ordinary, prudent person to misunderstand or to be deceived.

(3) For purposes of this section, D.D.S. or D.M.D. are synonymous and may be used interchangeably by licensed dentists who have graduated from an accredited American dental school with a D.D.S. or D.M.D. degree, when advertising dental services.

History.—ss. 1, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 12, 23, 24, ch. 86-291; ss. 14, 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429.



466.021 - Retention of dental laboratories by dentist; penalty.

466.021 Retention of dental laboratories by dentist; penalty.—Each licensed dentist who uses the services of any dental laboratory for the purpose of constructing, altering, repairing, or duplicating any denture, implant, veneer, partial denture, bridge splint, orthodontic or other prosthetic appliance, or other suitable form of artificial oral restorative device shall be required to furnish the dental laboratory with a written prescription in a form prescribed by rule of the board. This prescription shall be dated and signed by the dentist and shall include the license number of the dentist, the patient’s name or number with sufficient descriptive information to clearly identify each separate and individual piece of work to be performed by the dental laboratory, and a specification of materials to be contained in each work product. A copy of the prescription shall be retained in a file in the prescribing dentist’s office for a period of 4 years following the date the prescription was issued, and the original prescription shall be retained in a file by the dental laboratory for a period of 4 years. A registered dental laboratory shall disclose in writing at the time of delivery of the final restoration to the prescribing dentist the materials and all certificates of authenticity that constitute each product manufactured and the point of origin of manufacture of each restoration, including the address and contact information of the dental laboratory. The file of prescriptions to be kept by the dentist and the dental laboratory shall be open to inspection at any reasonable time by the department or its constituted agent. Failure of the dentist to keep records of each prescription shall subject the dentist to suspension or revocation of her or his license to practice dentistry in this state. Failure of a dental laboratory that has accepted a prescription to have the original or electronic copy of each prescription and to ensure the accuracy of each product’s material disclosure at the time it is delivered to the prescribing dentist as required by this section is admissible evidence of a violation of this chapter and constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. This section does not preclude a registered dental laboratory from working for another registered dental laboratory if that work is performed pursuant to written authorization, in a form to be prescribed by rule of the board, which evidences that the originating laboratory has obtained a valid prescription and which sets forth the work to be performed and the resulting material certifications to be provided. A dental laboratory accepting prescriptions from dentists is liable for damages caused by inaccuracies in the material disclosure, certificates of authenticity, or point of origin provided by the dental laboratory to the prescribing dentist. This section does not preclude a registered laboratory from providing its services to dentists licensed and practicing in another state if that work is requested or otherwise authorized in written form that clearly identifies the name and address of the requesting dentist and sets forth the work to be performed and otherwise complies with all applicable laws and treaties.

History.—ss. 1, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 93, ch. 91-224; s. 4, ch. 91-429; s. 258, ch. 97-103; s. 2, ch. 99-183; s. 126, ch. 99-397; s. 6, ch. 2005-189; s. 9, ch. 2008-64.



466.022 - Peer review; records; immunity; confidentiality.

466.022 Peer review; records; immunity; confidentiality.—

(1) The Legislature finds that effective peer review of consumer complaints by professional associations of dentists is a valuable service to the public. In performing such service, any member of a peer review organization or committee shall, pursuant to s. 466.028(1)(f), report to the department the name of any licensee who he or she believes has violated this chapter. Any such peer review committee member shall be afforded the privileges and immunities of any other complainant or witness which are provided by s. 456.073(11). Furthermore, a professional organization or association of dentists which sponsors, sanctions, or otherwise operates or participates in peer review activities is hereby afforded the same privileges and immunities afforded to any member of a duly constituted medical review committee by s. 766.101(3).

(2) Information obtained from the official records of peer review organizations or committees shall not be subject to discovery or introduction into evidence in any disciplinary proceeding against a licensee. Further, no person who voluntarily serves on a peer review committee or who investigates a complaint for the committee shall be permitted or required to testify in any such disciplinary proceeding as to any evidence or other matters produced or presented during the proceedings of such organization or committee or as to any findings, recommendations, evaluations, opinions, or other actions of such organization or committee or any members thereof. However, nothing in this section shall be construed to mean that information, documents, or records otherwise available and obtained from original sources are immune from discovery or use in any such disciplinary proceeding merely because they were presented during proceedings of a peer review organization or committee. Members of peer review organizations shall assist the department in identification of such original sources when possible.

(3) Peer review information obtained by the department as background information shall remain confidential and exempt from ss. 119.07(1) and 286.011 regardless of whether probable cause is found. The provisions of s. 766.101 continue to apply in full notwithstanding the fact that peer review information becomes available to the department pursuant to this chapter. For the purpose of this section, official records of peer review organizations or committees include correspondence between the dentist who is the subject of the complaint and the organization; correspondence between the complainant and the organization; diagnostic data, treatment plans, and radiographs used by investigators or otherwise relied upon by the organization or committee; results of patient examinations; interviews; evaluation worksheets; recommendation worksheets; and peer review report forms.

(4) The provisions of this section shall apply to ethics review committees of a professional association of dentists.

History.—ss. 13, 24, ch. 86-291; s. 2, ch. 87-208; s. 8, ch. 89-162; s. 60, ch. 91-137; s. 22, ch. 91-140; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 35, ch. 95-144; s. 318, ch. 96-406; s. 1109, ch. 97-103; s. 72, ch. 98-166; s. 131, ch. 2000-160.



466.023 - Dental hygienists; scope and area of practice.

466.023 Dental hygienists; scope and area of practice.—

(1) Except as otherwise provided in s. 466.024, only dental hygienists may be delegated the task of removing calculus deposits, accretions, and stains from exposed surfaces of the teeth and from the gingival sulcus and the task of performing root planing and curettage. In addition, dental hygienists may expose dental X-ray films, apply topical preventive or prophylactic agents, and perform all tasks delegable by the dentist in accordance with s. 466.024. The board by rule shall determine whether such functions shall be performed under the direct, indirect, or general supervision of the dentist.

(2) Dental hygienists may perform their duties:

(a) In the office of a licensed dentist;

(b) In public health programs and institutions of the Department of Children and Families, Department of Health, and Department of Juvenile Justice under the general supervision of a licensed dentist;

(c) In a health access setting as defined in s. 466.003; or

(d) Upon a patient of record of a dentist who has issued a prescription for the services of a dental hygienist, which prescription shall be valid for 2 years unless a shorter length of time is designated by the dentist, in:

1. Licensed public and private health facilities;

2. Other public institutions of the state and federal government;

3. Public and private educational institutions;

4. The home of a nonambulatory patient; and

5. Other places in accordance with the rules of the board.

However, the dentist issuing such prescription shall remain responsible for the care of such patient. As used in this subsection, “patient of record” means a patient upon whom a dentist has taken a complete medical history, completed a clinical examination, recorded any pathological conditions, and prepared a treatment plan.

(3) Dental hygienists may, without supervision, provide educational programs, faculty or staff training programs, and authorized fluoride rinse programs; apply fluorides; instruct a patient in oral hygiene care; supervise the oral hygiene care of a patient; and perform other services that do not involve diagnosis or treatment of dental conditions and that are approved by rule of the board.

(4) The board by rule may limit the number of dental hygienists or dental assistants to be supervised by a dentist if they perform expanded duties requiring direct or indirect supervision pursuant to the provisions of this chapter. The purpose of the limitation shall be to protect the health and safety of patients and to ensure that procedures which require more than general supervision be adequately supervised. However, the Department of Children and Families, Department of Health, Department of Juvenile Justice, and public institutions approved by the board shall not be so limited as to the number of dental hygienists or dental assistants working under the supervision of a licensed dentist.

(5) Dental hygienists may, without supervision, perform dental charting as provided in s. 466.0235.

(6) Dental hygienists are exempt from the provisions of part IV of chapter 468.

(7) A dental hygienist may administer local anesthesia as provided in ss. 466.017 and 466.024.

History.—ss. 1, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 14, 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 36, ch. 95-144; s. 5, ch. 96-281; s. 225, ch. 99-8; s. 1, ch. 2006-149; s. 5, ch. 2011-95; s. 4, ch. 2012-14; s. 271, ch. 2014-19.



466.0235 - Dental charting.

466.0235 Dental charting.—

(1) For purposes of this section, the term “dental charting” means a recording of visual observations of clinical conditions of the oral cavity without the use of X rays, laboratory tests, or other diagnostic methods or equipment, except the instruments necessary to record visual restorations, missing teeth, suspicious areas, and periodontal pockets.

(2) A dental hygienist may, without supervision and within the lawful scope of his or her duties as authorized by law, perform dental charting of hard and soft tissues in public and private educational institutions of the state and Federal Government, nursing homes, assisted living and long-term care facilities, community health centers, county health departments, mobile dental or health units, health access settings as defined in s. 466.003, and epidemiological surveys for public health. A dental hygienist may also perform dental charting on a volunteer basis at health fairs.

(3) Each person who receives a dental charting pursuant to this section, or the parent or legal guardian of the person, shall receive and acknowledge a written disclosure form before receiving the dental charting procedure that states that the purpose of the dental charting is to collect data for use by a dentist at a prompt subsequent examination. The disclosure form shall also emphasize that diagnosis of caries, soft tissue disease, oral cancer, temporomandibular joint disease (TMJ), and dentofacial malocclusions can only be completed by a dentist in the context of delivering a comprehensive dental examination.

(4) The board shall approve the content of charting and disclosure forms to be used under this section. Both forms shall emphasize the inherent limitations of dental charting and encourage complete examination by a dentist in rendering a professional diagnosis of the patient’s overall oral health needs.

(5) Dental charting performed under this section is not a substitute for a comprehensive dental examination.

(6) Medical clearance by a physician or dentist is required before a periodontal probe may be used on a person who receives a dental charting.

(7) Nothing in this section shall be construed to permit direct reimbursement for dental charting performed under this section by Medicaid, health insurers, health maintenance organizations, prepaid dental plans, or other third-party payors beyond what is otherwise allowable by law.

(8) All referrals made in conjunction with the provision of dental charting services under this section shall be in strict conformance with federal and state patient referral, anti-kickback, and patient brokering laws.

(9) A dental hygienist performing dental charting without supervision shall not be deemed to have created either a patient of record or a medical record.

History.—s. 2, ch. 2006-149; s. 6, ch. 2011-95.



466.024 - Delegation of duties; expanded functions.

466.024 Delegation of duties; expanded functions.—

(1) A dentist may not delegate irremediable tasks to a dental hygienist or dental assistant, except as provided by law. A dentist may delegate remediable tasks to a dental hygienist or dental assistant when such tasks pose no risk to the patient. A dentist may only delegate remediable tasks so defined by law or rule of the board. The board by rule shall designate which tasks are remediable and delegable, except that the following are by law found to be remediable and delegable:

(a) Taking impressions for study casts but not for the purpose of fabricating any intraoral restorations or orthodontic appliance.

(b) Placing periodontal dressings.

(c) Removing periodontal or surgical dressings.

(d) Removing sutures.

(e) Placing or removing rubber dams.

(f) Placing or removing matrices.

(g) Placing or removing temporary restorations.

(h) Applying cavity liners, varnishes, or bases.

(i) Polishing amalgam restorations.

(j) Polishing clinical crowns of the teeth for the purpose of removing stains but not changing the existing contour of the tooth.

(k) Obtaining bacteriological cytological specimens not involving cutting of the tissue.

(l) Administering local anesthesia pursuant to s. 466.017(5).

This subsection does not limit delegable tasks to those specified herein.

(2) A dental hygienist licensed in this state may perform the following remediable tasks in a health access setting as defined in s. 466.003 without the physical presence, prior examination, or authorization of a dentist:

(a) Perform dental charting as defined in s. 466.0235 and as provided by rule.

(b) Measure and record a patient’s blood pressure rate, pulse rate, respiration rate, and oral temperature.

(c) Record a patient’s case history.

(d) Apply topical fluorides, including fluoride varnishes, which are approved by the American Dental Association or the Food and Drug Administration.

(e) Apply dental sealants.

(f) Remove calculus deposits, accretions, and stains from exposed surfaces of the teeth and from tooth surfaces within the gingival sulcus.

1. A dentist licensed under this chapter or a physician licensed under chapter 458 or chapter 459 must give medical clearance before a dental hygienist removes calculus deposits, accretions, and stains from exposed surfaces of the teeth or from tooth surfaces within the gingival sulcus.

2. A dentist shall conduct a dental examination on a patient within 13 months after a dental hygienist removes the patient’s calculus deposits, accretions, and stains from exposed surfaces of the teeth or from tooth surfaces within the gingival sulcus. Additional oral hygiene services may not be performed under this paragraph without a clinical examination by a dentist who is licensed under this chapter.

This subsection does not authorize a dental hygienist to perform root planing or gingival curettage without supervision by a dentist.

(3) For all remediable tasks listed in subsection (2), the following disclaimer must be provided to the patient in writing before any procedure is performed:

(a) The services being offered are not a substitute for a comprehensive dental exam by a dentist.

(b) The diagnosis of caries, soft tissue disease, oral cancer, temporomandibular joint disease (TMJ), and dentofacial malocclusions will be completed only by a dentist in the context of delivering a comprehensive dental exam.

(4) This section does not prevent a program operated by one of the health access settings as defined in s. 466.003 or a nonprofit organization that is exempt from federal income taxation under s. 501(a) of the Internal Revenue Code and described in s. 501(c)(3) of the Internal Revenue Code from billing and obtaining reimbursement for the services described in this section which are provided by a dental hygienist or from making or maintaining any records pursuant to s. 456.057 necessary to obtain reimbursement.

(5) A dental hygienist who performs, without supervision, the remediable tasks listed in subsection (2) shall:

(a) Provide a dental referral in strict compliance with federal and state patient referral, anti-kickback, and patient brokering laws.

(b) Encourage the establishment of a dental home.

(c) Maintain professional malpractice insurance coverage that has minimum limits of $100,000 per occurrence and $300,000 in the aggregate through the employing health access setting or individual policy.

(6) Notwithstanding subsection (1) or subsection (2), a dentist may delegate the tasks of gingival curettage and root planing to a dental hygienist but not to a dental assistant.

(7) All other remediable tasks shall be performed under the direct, indirect, or general supervision of a dentist, as determined by rule of the board, and after such formal or on-the-job training by the dental hygienist or dental assistant as the board by rule may require. The board by rule may establish a certification process for expanded-duty dental assistants, establishing such training or experience criteria or examinations as it deems necessary and specifying which tasks may be delegable only to such assistants. If the board does establish such a certification process, the department shall implement the application process for such certification and administer any examinations required.

(8) Notwithstanding subsection (1) or subsection (2), a dentist may not delegate to anyone other than another licensed dentist:

(a) Any prescription of drugs or medications requiring the written order or prescription of a licensed dentist or physician.

(b) Any diagnosis for treatment or treatment planning.

(9) Notwithstanding any other provision of law, a dentist is primarily responsible for all procedures delegated by her or him.

(10) A dental assistant may not perform an intraoral procedure except after such formal or on-the-job training as the board by rule shall prescribe.

History.—ss. 1, 3, ch. 79-330; ss. 13, 15, 25, 28, 30, 34, 62, ch. 80-406; ss. 2, 3, ch. 81-318; s. 2, ch. 85-156; ss. 15, 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 259, ch. 97-103; s. 7, ch. 2011-95; s. 5, ch. 2012-14.



466.025 - Permitting of dental interns serving at state institutions; certification of dentists practicing at government facilities; permitting of nonprofit corporations.

466.025 Permitting of dental interns serving at state institutions; certification of dentists practicing at government facilities; permitting of nonprofit corporations.—

(1) The department shall, upon presentation of satisfactory credentials meeting such requirements as the board may by rule prescribe, issue a permit to a graduate of an approved dental school or college who has not been licensed to practice dentistry in this state to serve as a dental intern in state-maintained and state-operated hospitals or institutes of Florida that may offer such a post or in such hospitals or institutions as shall be approved by the board; provided such hospitals or institutions maintain a recognized staff of one or more licensed dentists. Such intern shall function under the general supervision of the dental staff of such hospital. Her or his work shall be limited to the patients confined to the hospital in which she or he serves, and she or he shall serve without fee or compensation other than that received in salary or other remuneration from such hospital. The board shall have the power to revoke the permit of any such intern at any time upon the recommendation by the executive officer of the dental staff of the hospital or institution in which the intern serves or for any other just cause.

(2) The department shall have the authority to issue temporary certificates to graduates of accredited dental schools to practice in state and county government facilities, working under the general supervision of licensed dentists of this state in the state or county facility, provided such certificates shall be issued only to graduates of schools approved by the board and further subject to cancellation for just cause. A certificate issued under this section is valid only for such time as the dentist remains employed by a state or county government facility.

(3) The department shall have the authority, upon presentation of satisfactory credentials and under such rules as the board may prescribe, to issue a permit to a nonprofit corporation chartered for one or more of the following purposes:

(a) Training and teaching dental assistants in the public schools of the state.

(b) Promoting research and training among duly licensed dentists in the state.

(c) Providing dental care for indigent persons.

Such nonprofit corporations shall function pursuant to rule of the board. The board shall have the power to revoke the permit issued to any such corporations for any violation of the rules. Such permits shall be granted and issued for a period of 1 year and shall be renewed only upon application and approval of the board and upon a showing by the nonprofit corporation that it is complying and will comply with the rules and regulations and all provisions prescribed by the board.

History.—ss. 1, 3, ch. 79-330; ss. 13, 15, 25, 29, 30, 34, 62, ch. 80-406; ss. 2, 3, ch. 81-318; ss. 16, 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 100, ch. 92-149; s. 260, ch. 97-103; s. 7, ch. 2005-189.



466.026 - Prohibitions; penalties.

466.026 Prohibitions; penalties.—

(1) Each of the following acts constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084:

(a) Practicing dentistry or dental hygiene unless the person has an appropriate, active license issued by the department pursuant to this chapter.

(b) Using or attempting to use a license issued pursuant to this chapter which license has been suspended or revoked.

(c) Knowingly employing any person to perform duties outside the scope allowed such person under this chapter or the rules of the board.

(d) Giving false or forged evidence to the department or board for the purpose of obtaining a license.

(e) Selling or offering to sell a diploma conferring a degree from a dental college or dental hygiene school or college, or a license issued pursuant to this chapter, or procuring such diploma or license with intent that it shall be used as evidence of that which the document stands for, by a person other than the one upon whom it was conferred or to whom it was granted.

(2) Each of the following acts constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083:

(a) Using the name or title “dentist,” the letters “D.D.S.” or “D.M.D.”, or any other words, letters, title, or descriptive matter which in any way represents a person as being able to diagnose, treat, prescribe, or operate for any disease, pain, deformity, deficiency, injury, or physical condition of the teeth or jaws or oral-maxillofacial region unless the person has an active dentist’s license issued by the department pursuant to this chapter.

(b) Using the name “dental hygienist” or the initials “R.D.H.” or otherwise holding herself or himself out as an actively licensed dental hygienist or implying to any patient or consumer that she or he is an actively licensed dental hygienist unless that person has an active dental hygienist’s license issued by the department pursuant to this chapter.

(c) Presenting as her or his own the license of another.

(d) Knowingly concealing information relative to violations of this chapter.

(e) Performing any services as a dental assistant as defined herein, except in the office of a licensed dentist, unless authorized by this chapter or by rule of the board.

History.—ss. 1, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 17, 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 94, ch. 91-224; s. 4, ch. 91-429; s. 261, ch. 97-103; s. 56, ch. 2000-318.



466.027 - Sexual misconduct.

466.027 Sexual misconduct.—The dentist-patient relationship is founded on mutual trust. Sexual misconduct in the practice of dentistry means violation of the dentist-patient relationship through which the dentist uses said relationship to induce or attempt to induce the patient to engage, or to engage or attempt to engage the patient, in sexual activity outside the scope of the practice or the scope of generally accepted examination or treatment of the patient. Sexual misconduct in the practice of dentistry is prohibited.

History.—ss. 1, 3, ch. 79-330; s. 329, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429.



466.0275 - Lawful investigations; consent handwriting samples; mental or physical examination.

466.0275 Lawful investigations; consent handwriting samples; mental or physical examination.—Every dentist who accepts a license to practice dentistry in this state shall, by so accepting the license or by making and filing a renewal of licensure to practice in this state, be deemed to have given consent, during a lawful investigation of a complaint to the following:

(1) To render a handwriting sample to an agent of the department and, further, to have waived any objections to its use as evidence against her or him.

(2) Only in those circumstances where there is probable cause that the dentist is guilty of violations involving moral turpitude, impairment, violations of laws governing controlled substances, or any violation of criminal law, the dentist shall be deemed to waive the confidentiality and to execute a release of medical reports pertaining to the mental or physical condition of the dentist herself or himself. The department shall issue an order, based on the need for additional information, to produce such medical reports for the time period relevant to the investigation. As used in this section, “medical reports” means a compilation of medical treatment of the dentist herself or himself which includes symptoms, diagnosis, treatment prescribed, relevant history, and progress. The dentist shall also be deemed to waive any objection to the admissibility of the reports as constituting privileged communications. Such material maintained by the department shall remain confidential and exempt from s. 119.07(1) until probable cause is found and an administrative complaint issued.

History.—s. 20, ch. 88-392; s. 1, ch. 89-296; ss. 60, 64, ch. 91-137; s. 23, ch. 91-140; ss. 7, 8, ch. 91-156; s. 4, ch. 91-429; s. 319, ch. 96-406; s. 1110, ch. 97-103.



466.02751 - Establishment of practitioner profile for designation as a controlled substance prescribing practitioner.

466.02751 Establishment of practitioner profile for designation as a controlled substance prescribing practitioner.—The Department of Health shall establish a practitioner profile for dentists licensed under this chapter for a practitioner’s designation as a controlled substance prescribing practitioner as provided in s. 456.44.

History.—s. 29, ch. 2011-141; s. 23, ch. 2016-224.



466.028 - Grounds for disciplinary action; action by the board.

466.028 Grounds for disciplinary action; action by the board.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Attempting to obtain, obtaining, or renewing a license under this chapter by bribery, fraudulent misrepresentations, or through an error of the department or the board.

(b) Having a license to practice dentistry or dental hygiene revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(c) Being convicted or found guilty of or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which relates to the practice of dentistry or dental hygiene. A plea of nolo contendere shall create a rebuttable presumption of guilt to the underlying criminal charges.

(d) Advertising goods or services in a manner which is fraudulent, false, deceptive, or misleading in form or content contrary to s. 466.019 or rules of the board adopted pursuant thereto.

(e) Advertising, practicing, or attempting to practice under a name other than one’s own.

(f) Failing to report to the department any person who the licensee knows, or has reason to believe, is clearly in violation of this chapter or of the rules of the department or the board.

(g) Aiding, assisting, procuring, or advising any unlicensed person to practice dentistry or dental hygiene contrary to this chapter or to a rule of the department or the board.

(h) Being employed by any corporation, organization, group, or person other than a dentist or a professional corporation or limited liability company composed of dentists to practice dentistry.

(i) Failing to perform any statutory or legal obligation placed upon a licensee.

(j) Making or filing a report which the licensee knows to be false, failing to file a report or record required by state or federal law, knowingly impeding or obstructing such filing or inducing another person to do so. Such reports or records shall include only those which are signed in the capacity as a licensee.

(k) Committing any act which would constitute sexual battery, as defined in chapter 794, upon a patient or intentionally touching the sexual organ of a patient.

(l) Making deceptive, untrue, or fraudulent representations in or related to the practice of dentistry.

(m) Failing to keep written dental records and medical history records justifying the course of treatment of the patient including, but not limited to, patient histories, examination results, test results, and X rays, if taken.

(n) Failing to make available to a patient or client, or to her or his legal representative or to the department if authorized in writing by the patient, copies of documents in the possession or under control of the licensee which relate to the patient or client.

(o) Performing professional services which have not been duly authorized by the patient or client, or her or his legal representative, except as provided in ss. 766.103 and 768.13.

(p) Prescribing, procuring, dispensing, administering, mixing, or otherwise preparing a legend drug, including any controlled substance, other than in the course of the professional practice of the dentist. For the purposes of this paragraph, it shall be legally presumed that prescribing, procuring, dispensing, administering, mixing, or otherwise preparing legend drugs, including all controlled substances, in excessive or inappropriate quantities is not in the best interest of the patient and is not in the course of the professional practice of the dentist, without regard to her or his intent.

(q) Prescribing, procuring, dispensing, or administering any medicinal drug appearing on any schedule set forth in chapter 893, by a dentist to herself or himself, except those prescribed, dispensed, or administered to the dentist by another practitioner authorized to prescribe them.

(r) Prescribing, procuring, ordering, dispensing, administering, supplying, selling, or giving any drug which is a Schedule II amphetamine or a Schedule II sympathomimetic amine drug or a compound thereof, pursuant to chapter 893, to or for any person except for the clinical investigation of the effects of such drugs or compounds when an investigative protocol therefor is submitted to, and reviewed and approved by, the board before such investigation is begun.

(s) Being unable to practice her or his profession with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition. In enforcing this paragraph, the department shall have, upon a finding of the State Surgeon General or her or his designee that probable cause exists to believe that the licensee is unable to practice dentistry or dental hygiene because of the reasons stated in this paragraph, the authority to issue an order to compel a licensee to submit to a mental or physical examination by physicians designated by the department. If the licensee refuses to comply with such order, the department’s order directing such examination may be enforced by filing a petition for enforcement in the circuit court where the licensee resides or does business. The licensee against whom the petition is filed shall not be named or identified by initials in any public court records or documents, and the proceedings shall be closed to the public. The department shall be entitled to the summary procedure provided in s. 51.011. A licensee affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that she or he can resume the competent practice of her or his profession with reasonable skill and safety to patients.

(t) Fraud, deceit, or misconduct in the practice of dentistry or dental hygiene.

(u) Failure to provide and maintain reasonable sanitary facilities and conditions.

(v) Failure to provide adequate radiation safeguards.

(w) Performing any procedure or prescribing any therapy which, by the prevailing standards of dental practice in the community, would constitute experimentation on human subjects, without first obtaining full, informed, and written consent.

(x) Being guilty of incompetence or negligence by failing to meet the minimum standards of performance in diagnosis and treatment when measured against generally prevailing peer performance, including, but not limited to, the undertaking of diagnosis and treatment for which the dentist is not qualified by training or experience or being guilty of dental malpractice. For purposes of this paragraph, it shall be legally presumed that a dentist is not guilty of incompetence or negligence by declining to treat an individual if, in the dentist’s professional judgment, the dentist or a member of her or his clinical staff is not qualified by training and experience, or the dentist’s treatment facility is not clinically satisfactory or properly equipped to treat the unique characteristics and health status of the dental patient, provided the dentist refers the patient to a qualified dentist or facility for appropriate treatment. As used in this paragraph, “dental malpractice” includes, but is not limited to, three or more claims within the previous 5-year period which resulted in indemnity being paid, or any single indemnity paid in excess of $25,000 in a judgment or settlement, as a result of negligent conduct on the part of the dentist.

(y) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities which the licensee knows or has reason to know that she or he is not competent to perform.

(z) Delegating professional responsibilities to a person who is not qualified by training, experience, or licensure to perform them.

(aa) The violation of a lawful order of the board or department previously entered in a disciplinary hearing; or failure to comply with a lawfully issued subpoena of the board or department.

(bb) Conspiring with another licensee or with any person to commit an act, or committing an act, which would tend to coerce, intimidate, or preclude another licensee from lawfully advertising her or his services.

(cc) Being adjudged mentally incompetent in this or any other state, the discipline for which shall last only so long as the adjudication.

(dd) Presigning blank prescription or laboratory work order forms.

(ee) Prescribing, ordering, dispensing, administering, supplying, selling, or giving growth hormones, testosterone or its analogs, human chorionic gonadotropin (HCG), or other hormones for the purpose of muscle building or to enhance athletic performance. For the purposes of this subsection, the term “muscle building” does not include the treatment of injured muscle. A prescription written for the drug products listed above may be dispensed by the pharmacist with the presumption that the prescription is for legitimate medical use.

(ff) Operating or causing to be operated a dental office in such a manner as to result in dental treatment that is below minimum acceptable standards of performance for the community. This includes, but is not limited to, the use of substandard materials or equipment, the imposition of time limitations within which dental procedures are to be performed, or the failure to maintain patient records as required by this chapter.

(gg) Administering anesthesia in a manner which violates rules of the board adopted pursuant to s. 466.017.

(hh) Failing to report to the department any licensee under chapter 458 or chapter 459 who the dentist knows has violated the grounds for disciplinary action set out in the law under which that person is licensed and who provides health care services in a facility licensed under chapter 395, or a health maintenance organization certificated under part I of chapter 641, in which the dentist also provides services.

(ii) Failing to report to the board, in writing, within 30 days if action has been taken against one’s license to practice dentistry in another state, territory, or country.

(jj) Advertising specialty services in violation of this chapter.

(kk) Allowing any person other than another dentist or a professional corporation or limited liability company composed of dentists to direct, control, or interfere with a dentist’s clinical judgment; however, this paragraph may not be construed to limit a patient’s right of informed consent. To direct, control, or interfere with a dentist’s clinical judgment may not be interpreted to mean dental services contractually excluded, the application of alternative benefits that may be appropriate given the dentist’s prescribed course of treatment, or the application of contractual provisions and scope of coverage determinations in comparison with a dentist’s prescribed treatment on behalf of a covered person by an insurer, health maintenance organization, or a prepaid limited health service organization.

(ll) Providing deceptive or fraudulent expert witness testimony related to the practice of dentistry.

(mm) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) There shall be a minimum 6-month suspension of the license of a dentist who is convicted of a violation of paragraph (1)(z).

(4) The department shall reissue the license of a disciplined licensee upon certification by the board that the disciplined licensee has complied with all of the terms and conditions set forth in the final order.

(5) In addition, if the department finds that an applicant has a complaint filed against her or him in another jurisdiction, the board may deny the application pending final disposition of the complaint.

(6) Upon the department’s receipt from an insurer or self-insurer of a report of a closed claim against a dentist pursuant to s. 627.912 or upon the receipt from a claimant of a presuit notice against a dentist pursuant to s. 766.106 the department shall review each report and determine whether it potentially involved conduct by a licensee that is subject to disciplinary action, in which case the provisions of s. 456.073 shall apply. However, if it is reported that a dentist has had any indemnity paid in excess of $25,000 in a judgment or settlement or has had three or more claims for dental malpractice within the previous 5-year period which resulted in indemnity being paid, the department shall investigate the occurrence upon which the claims were based and determine if action by the department against the dentist is warranted.

(7) Subject to the authority and conditions established in s. 456.073, the probable cause panel of the board may recommend that the department seek a specified penalty in cases in which probable cause has been found and the panel has directed that an administrative complaint be filed. If the department seeks a penalty other than that recommended by the probable cause panel, the department shall provide the board with a written statement which sets forth the reasons therefor. Nothing in this subsection shall preclude a probable cause panel of any other board under the jurisdiction of the department from making similar recommendations as penalties.

(8) The purpose of this section is to facilitate uniform discipline for those acts made punishable under this section and, to this end, a reference to this section constitutes a general reference under the doctrine of incorporation by reference.

History.—ss. 1, 3, ch. 79-330; s. 5, ch. 80-354; s. 330, ch. 81-259; ss. 2, 3, ch. 81-318; s. 2, ch. 83-172; s. 5, ch. 85-6; ss. 18, 23, 24, ch. 86-291; s. 42, ch. 88-1; s. 21, ch. 88-277; s. 21, ch. 88-392; s. 11, ch. 89-66; ss. 29, 49, ch. 90-228; s. 3, ch. 90-341; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 66, ch. 91-220; s. 4, ch. 91-429; s. 46, ch. 92-149; s. 6, ch. 92-178; s. 2, ch. 94-105; s. 61, ch. 95-144; s. 3, ch. 97-67; s. 262, ch. 97-103; s. 110, ch. 97-264; s. 73, ch. 98-166; s. 132, ch. 2000-160; s. 34, ch. 2001-277; s. 31, ch. 2003-416; s. 11, ch. 2005-240; s. 86, ch. 2008-6; s. 7, ch. 2011-233.



466.0282 - Specialties.

466.0282 Specialties.—

(1) A dentist licensed under this chapter may not hold himself or herself out as a specialist, or advertise membership in or specialty recognition by an accrediting organization, unless the dentist:

(a) Has completed a specialty education program approved by the American Dental Association and the Commission on Dental Accreditation and:

1. Is eligible for examination by a national specialty board recognized by the American Dental Association; or

2. Is a diplomate of a national specialty board recognized by the American Dental Association; or

(b) Has continuously held himself or herself out as a specialist since December 31, 1964, in a specialty recognized by the American Dental Association.

(2) A dentist licensed under this chapter may not represent to the public without appropriate disclosure that his or her practice is limited to a specific area of dentistry other than a specialty area of dentistry authorized under subsection (1), unless the dentist has attained membership in or has otherwise been credentialed by an accrediting organization which is recognized by the board as a bona fide organization for such an area of dental practice. In order to be recognized by the board as a bona fide accrediting organization for a specific area of dental practice other than a specialty area of dentistry authorized under subsection (1), the organization must condition membership or credentialing of its members upon all of the following:

(a) Successful completion of a formal, full-time advanced education program that is affiliated with or sponsored by a university-based dental school and is:

1. Beyond the dental degree;

2. At the graduate or postgraduate level; and

3. Of at least 12 months in duration.

(b) Prior didactic training and clinical experience in the specific area of dentistry which is greater than that of other dentists.

(c) Successful completion of oral and written examinations based on psychometric principles.

(3) Notwithstanding the requirements of subsections (1) and (2), a dentist who lacks membership in or certification, diplomate status, or other similar credentials from an accrediting organization approved as bona fide by either the American Dental Association or the board may announce a practice emphasis in any other area of dental practice if the dentist incorporates in capital letters or some other manner clearly distinguishable from the rest of the announcement, solicitation, or advertisement the following statement: “  (NAME OF ANNOUNCED AREA OF DENTAL PRACTICE)   IS NOT RECOGNIZED AS A SPECIALTY AREA BY THE AMERICAN DENTAL ASSOCIATION OR THE FLORIDA BOARD OF DENTISTRY.” If such an area of dental practice is officially recognized by an organization which the dentist desires to acknowledge or otherwise reference in the dentist’s announcement, solicitation, or advertisement, the same announcement, solicitation, or advertisement shall also state prominently: “  (NAME OF REFERENCED ORGANIZATION)   IS NOT RECOGNIZED AS A BONA FIDE SPECIALTY ACCREDITING ORGANIZATION BY THE AMERICAN DENTAL ASSOCIATION OR THE FLORIDA BOARD OF DENTISTRY.”

(4) The purpose of this section is to prevent a dentist from advertising without appropriate disclosure membership in an organization which may be perceived by the public as recognizing or accrediting specialization or other unique competencies in an area of dentistry that is not recognized or accredited by the American Dental Association or the board in accordance with this section. The purpose of this section is also to prohibit a dentist from advertising a specialty or other area of dental practice without appropriate disclosure unless the special competencies held by the dentist satisfy the requirements of subsection (1) or subsection (2). The Legislature finds that dental consumers can reasonably rely on these requirements as satisfactory evidence of a dentist’s attainment of meaningful competencies in the specialty or other bona fide area of dental practice advertised. The Legislature also finds that this process for the recognition of dental specialties and other bona fide areas of dental practice is the least restrictive means available to ensure that consumers are not misled about a dentist’s unique credentials.

History.—s. 4, ch. 94-105; s. 6, ch. 96-281; s. 1111, ch. 97-103; s. 3, ch. 99-183.



466.0285 - Proprietorship by nondentists.

466.0285 Proprietorship by nondentists.—

(1) No person other than a dentist licensed pursuant to this chapter, nor any entity other than a professional corporation or limited liability company composed of dentists, may:

(a) Employ a dentist or dental hygienist in the operation of a dental office.

(b) Control the use of any dental equipment or material while such equipment or material is being used for the provision of dental services, whether those services are provided by a dentist, a dental hygienist, or a dental assistant.

(c) Direct, control, or interfere with a dentist’s clinical judgment. To direct, control, or interfere with a dentist’s clinical judgment may not be interpreted to mean dental services contractually excluded, the application of alternative benefits that may be appropriate given the dentist’s prescribed course of treatment, or the application of contractual provisions and scope of coverage determinations in comparison with a dentist’s prescribed treatment on behalf of a covered person by an insurer, health maintenance organization, or a prepaid limited health service organization.

Any lease agreement, rental agreement, or other arrangement between a nondentist and a dentist whereby the nondentist provides the dentist with dental equipment or dental materials shall contain a provision whereby the dentist expressly maintains complete care, custody, and control of the equipment or practice.

(2) The purpose of this section is to prevent a nondentist from influencing or otherwise interfering with the exercise of a dentist’s independent professional judgment. In addition to the acts specified in subsection (1), no person who is not a dentist licensed pursuant to this chapter nor any entity that is not a professional corporation or limited liability company composed of dentists shall enter into a relationship with a licensee pursuant to which such unlicensed person or such entity exercises control over the following:

(a) The selection of a course of treatment for a patient, the procedures or materials to be used as part of such course of treatment, and the manner in which such course of treatment is carried out by the licensee;

(b) The patient records of a dentist;

(c) Policies and decisions relating to pricing, credit, refunds, warranties, and advertising; and

(d) Decisions relating to office personnel and hours of practice.

(3) Any person who violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Any contract or arrangement entered into or undertaken in violation of this section shall be void as contrary to public policy. This section applies to contracts entered into or renewed on or after October 1, 1997.

History.—ss. 4, 41, ch. 82-179; ss. 19, 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 4, ch. 97-67.



466.031 - “Dental laboratory” defined.

466.031 “Dental laboratory” defined.—The term “dental laboratory” as used in this chapter:

(1) Includes any person, firm, or corporation who performs for a fee of any kind, gratuitously, or otherwise, directly or through an agent or employee, by any means or method, or who in any way supplies or manufactures artificial substitutes for the natural teeth, or who furnishes, supplies, constructs, or reproduces or repairs any prosthetic denture, bridge, or appliance to be worn in the human mouth or who in any way holds itself out as a dental laboratory.

(2) Excludes any dental laboratory technician who constructs or repairs dental prosthetic appliances in the office of a licensed dentist for such dentist only and under her or his supervision and work order.

History.—ss. 2, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 20, 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 263, ch. 97-103.



466.032 - Registration.

466.032 Registration.—

(1) Every person, firm, or corporation operating a dental laboratory in this state shall register biennially with the department on forms to be provided by the department and, at the same time, pay to the department a registration fee not to exceed $300 for which the department shall issue a registration certificate entitling the holder to operate a dental laboratory for a period of 2 years.

(2) Upon the failure of any dental laboratory operator to comply with subsection (1), the department shall notify her or him by registered mail, within 1 month after the registration renewal date, return receipt requested, at her or his last known address, of such failure and inform her or him of the provisions of subsections (3) and (4).

(3) Any dental laboratory operator who has not complied with subsection (1) within 3 months after the registration renewal date shall be required to pay a delinquency fee of $40 in addition to the regular registration fee.

(4) The department is authorized to commence and maintain proceedings to enjoin the operator of any dental laboratory who has not complied with this section from operating a dental laboratory in this state until she or he has obtained a registration certificate and paid the required fees.

(5) A dental laboratory owner or at least one employee of any dental laboratory renewing registration on or after July 1, 2010, shall complete 18 hours of continuing education biennially. Programs of continuing education must be programs of learning that contribute directly to the education of the dental technician and may include, but are not limited to, attendance at lectures, study clubs, college courses, or scientific sessions of conventions and research.

(a) The aim of continuing education for dental technicians is to improve dental health care delivery to the public as such is impacted through the design, manufacture, and use of artificial human oral prosthetics and related restorative appliances.

(b) Continuing education courses shall address one or more of the following areas of professional development, including, but not limited to:

1. Laboratory and technological subjects, including, but not limited to, laboratory techniques and procedures, materials, and equipment; and

2. Subjects pertinent to oral health, infection control, and safety.

(c) Programs that meet the general requirements of continuing education may be developed and offered to dental technicians by the Florida Dental Laboratory Association and the Florida Dental Association. Other organizations, schools, or agencies may also be approved to develop and offer continuing education in accordance with specific criteria established by the department.

(d)1. This subsection does not apply to a dental laboratory that is physically located within a dental practice operated by a dentist licensed under this chapter.

2. A dental laboratory in another state or country which provides service to a dentist licensed under this chapter is not required to register with the state and may continue to provide services to such dentist with a proper prescription. However, a dental laboratory in another state or country may voluntarily comply with this subsection.

History.—ss. 2, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 21, 23, 24, ch. 86-291; s. 38, ch. 89-162; s. 1, ch. 89-374; s. 1, ch. 89-543; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 7, ch. 96-281; s. 1112, ch. 97-103; s. 10, ch. 2008-64; s. 28, ch. 2016-230.



466.033 - Registration certificates.

466.033 Registration certificates.—The department shall not require an examination, but shall issue a registration certificate upon completion of the registration form and compliance with any rules promulgated by the department under s. 466.038.

History.—ss. 2, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429.



466.034 - Change of ownership or address.

466.034 Change of ownership or address.—When the ownership or address of any dental laboratory operating in this state is changed, the owner thereof shall notify the department within 30 days of such change of ownership or address.

History.—ss. 2, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429.



466.035 - Advertising.

466.035 Advertising.—Dental laboratories shall not solicit or advertise, directly or indirectly, by mail, card, newspaper, pamphlet, radio, television, or otherwise to the general public to construct, reproduce, or repair prosthetic dentures, bridges, plates, or other appliances to be used or worn as substitutes for natural teeth or for the regulation of natural teeth.

History.—ss. 2, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429.



466.036 - Information; periodic inspections; equipment and supplies.

466.036 Information; periodic inspections; equipment and supplies.—The department may require from the applicant for a registration certificate to operate a dental laboratory any information necessary to carry out the purpose of this chapter, including proof that the applicant has the equipment and supplies necessary to operate as determined by rule of the department, and shall require periodic inspection of all dental laboratories operating in this state. Such inspections shall include, but not be limited to, inspection of sanitary conditions, equipment, supplies, and facilities on the premises. The department shall specify dental equipment and supplies that are not permitted in a registered dental laboratory.

History.—ss. 2, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 23, 24, ch. 86-291; s. 2, ch. 89-374; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 3, ch. 98-130.



466.037 - Suspension and revocation; administrative fine.

466.037 Suspension and revocation; administrative fine.—The department may suspend or revoke the certificate of any dental laboratory registered under s. 466.032, for failing to comply with the provisions of this chapter or rules adopted by the department under this chapter. The department may impose an administrative fine.

History.—ss. 2, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 23, 24, ch. 86-291; s. 3, ch. 89-374; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 35, ch. 2001-277.



466.038 - Rules.

466.038 Rules.—The department, upon consultation with the Board of Dentistry and industry representatives of the dental laboratory profession, has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to enforce the provisions of this chapter pertaining to and regulating dental laboratories.

History.—ss. 2, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 23, 24, ch. 86-291; s. 4, ch. 89-374; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 4, ch. 91-429; s. 129, ch. 98-200.



466.039 - Violations.

466.039 Violations.—It shall be unlawful for any person, firm, or corporation to operate as a dental laboratory as defined in this chapter, except those registered as provided in s. 466.032. Violation shall constitute a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 2, 3, ch. 79-330; ss. 2, 3, ch. 81-318; ss. 23, 24, ch. 86-291; s. 60, ch. 91-137; s. 7, ch. 91-156; s. 95, ch. 91-224; s. 4, ch. 91-429.



466.041 - Hepatitis B carriers.

466.041 Hepatitis B carriers.—

(1) Any licensee or applicant for licensure who is a carrier of the hepatitis B virus is required to so notify the board.

(2) The board shall by rule establish procedures for reporting carrier status and shall establish practice requirements which will protect the public from transmission of the hepatitis B virus in a dental practice setting or during dental procedures.

(3) Any report of hepatitis B carrier status filed by a licensee or applicant in compliance with the requirements established by the board shall be confidential and exempt from the provisions of s. 119.07(1), except for the purpose of the investigation or prosecution of alleged violations of this chapter by the department.

History.—ss. 18, 19, ch. 89-374; ss. 60, 65, ch. 91-137; s. 25, ch. 91-140; ss. 7, 9, ch. 91-156; s. 4, ch. 91-429; s. 320, ch. 96-406.



466.051 - Confidentiality of certain information contained in dental workforce surveys.

466.051 Confidentiality of certain information contained in dental workforce surveys.—

(1) Personal identifying information that is contained in a record provided by a dentist or dental hygienist licensed under this chapter in response to a dental workforce survey and held by the Department of Health is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Personal identifying information in such a record:

(a) Shall be disclosed with the express written consent of the individual to whom the information pertains or the individual’s legally authorized representative.

(b) Shall be disclosed by court order upon a showing of good cause.

(c) May be disclosed to a research entity, if the entity seeks the records or data pursuant to a research protocol approved by the Department of Health, maintains the records or data in accordance with the approved protocol, and enters into a purchase and data-use agreement with the department, the fee provisions of which are consistent with s. 119.07(4). The department may deny a request for records or data if the protocol provides for intrusive follow-back contacts, does not plan for the destruction of the confidential records after the research is concluded, is administratively burdensome, or does not have scientific merit. The agreement must prohibit the release of information by the research entity which would identify individuals, limit the use of records or data to the approved research protocol, and prohibit any other use of the records or data. Copies of records or data issued pursuant to this paragraph remain the property of the department.

(2) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2014-78.






Chapter 467 - MIDWIFERY

467.001 - Short title.

467.001 Short title.—This chapter shall be known and may be cited as the “Midwifery Practice Act.”

History.—ss. 1, 3, ch. 82-99; s. 8, ch. 84-268; ss. 4, 5, ch. 91-429; s. 19, ch. 92-179; s. 79, ch. 2001-62.



467.002 - Legislative intent.

467.002 Legislative intent.—The Legislature recognizes the need for a person to have the freedom to choose the manner, cost, and setting for giving birth. The Legislature finds that access to prenatal care and delivery services is limited by the inadequate number of providers of such services and that the regulated practice of midwifery may help to reduce this shortage. The Legislature also recognizes the need for the safe and effective delivery of newborn babies and the health, safety, and welfare of their mothers in the delivery process. The Legislature finds that the interests of public health require the regulation of the practice of midwifery in this state for the purpose of protecting the health and welfare of mothers and infants. Therefore, it is unlawful for any person to practice midwifery in this state unless such person is licensed pursuant to the provisions of this chapter or s. 464.012.

History.—ss. 1, 3, ch. 82-99; ss. 1, 8, ch. 84-268; ss. 4, 5, ch. 91-429; ss. 1, 19, ch. 92-179; s. 79, ch. 2001-62.



467.003 - Definitions.

467.003 Definitions.—As used in this chapter, unless the context otherwise requires:

(1) “Approved program” means a midwifery school or a midwifery training program which is approved by the department pursuant to s. 467.205.

(2) “Certified nurse midwife” means a person who is licensed as an advanced registered nurse practitioner under part I of chapter 464 and who is certified to practice midwifery by the American College of Nurse Midwives.

(3) “Council” means the Council of Licensed Midwifery.

(4) “Department” means the Department of Health.

(5) “Intrapartal” means occurring during the process of giving birth.

(6) “Licensure” means authorization and license granted by the department for a person to engage in the practice of midwifery.

(7) “Midwife” means any person not less than 21 years of age, other than a licensed physician or certified nurse midwife, who is licensed under this chapter to supervise the birth of a child.

(8) “Midwifery” means the practice of supervising the conduct of a normal labor and childbirth, with the informed consent of the parent; the practice of advising the parents as to the progress of the childbirth; and the practice of rendering prenatal and postpartal care.

(9) “Normal labor and childbirth” means the physiological process of a healthy woman giving birth to a healthy infant and expelling an intact placenta, without injury, complications, or undue strain to the mother.

(10) “Physician” means a person licensed to practice medicine as authorized in chapter 458 or chapter 459.

(11) “Postpartal” or “postpartum” means existing or occurring subsequent to birth.

(12) “Preceptor” means a physician, a licensed midwife, or a certified nurse midwife, who has a minimum of 3 years’ professional experience, and who directs, teaches, supervises, and evaluates the learning experiences of the student midwife.

(13) “Prenatal” or “antepartal” means occurring during pregnancy up to the point of onset of labor.

(14) “Stillbirth” means the death of a fetus of more than 20 weeks’ gestation.

History.—ss. 1, 3, ch. 82-99; ss. 2, 8, ch. 84-268; ss. 4, 5, ch. 91-429; ss. 2, 19, ch. 92-179; s. 128, ch. 94-218; s. 74, ch. 98-166; s. 131, ch. 2000-318; s. 87, ch. 2008-6.



467.004 - Council of Licensed Midwifery.

467.004 Council of Licensed Midwifery.—

(1) The Council of Licensed Midwifery is created within the department and shall consist of nine members to be appointed by the State Surgeon General.

(2) One member of the council shall be a certified nurse midwife. One member of the council shall be a physician who is an obstetrician certified by the American Board of Obstetrics and Gynecology and one family physician certified by the American Board of Family Practice. One member of the council shall be a physician who is a pediatrician certified by the American Board of Pediatrics. Four members of the council shall be licensed midwives. The one remaining member shall be a resident of this state who has never been a licensed midwife and who has no financial interest in the practice of midwifery or in any health care facility, agency, or insurer. The council members shall serve staggered 4-year terms as determined by rule.

(3) The council shall:

(a) Assist and advise the department in developing rules relating to: training requirements, including core competencies, for persons training to become licensed midwives; the licensure examination; fees; the informed consent form; responsibilities of midwives; emergency care plans; records and reports to be filed by licensed midwives; and other regulatory requirements developed by the department.

(b) Assist the department in developing rules to implement s. 467.205, relating to approval of midwifery training programs.

(c) Monitor and inform the department on the practice of midwifery in other states and countries by persons who are not nurses.

(d) Educate the public and other providers of obstetrical care about the role of licensed midwives.

(e) Collect and review data regarding licensed midwifery.

(f) Recommend changes in the Midwifery Practice Act to the department and the Legislature.

(g) Address concerns and problems of practicing licensed midwives in order to promote improved safety in the practice of midwifery.

(4) Members of the council shall serve without pay. The council members shall be entitled to reimbursement for per diem and travel expenses pursuant to s. 112.061.

History.—ss. 1, 3, ch. 82-99; s. 2, ch. 83-265; ss. 3, 8, ch. 84-268; ss. 4, 5, ch. 91-429; ss. 3, 19, 20, ch. 92-179; s. 129, ch. 94-218; s. 62, ch. 95-144; s. 79, ch. 2001-62; s. 88, ch. 2008-6.



467.005 - Authority to make rules.

467.005 Authority to make rules.—The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter conferring duties upon it. The rules shall include, but not be limited to, the allowable scope of midwifery practice regarding use of equipment, procedures, and medication.

History.—ss. 1, 3, ch. 82-99; s. 8, ch. 84-268; ss. 4, 5, ch. 91-429; s. 19, ch. 92-179; s. 130, ch. 98-200.



467.006 - Requirements to practice midwifery.

467.006 Requirements to practice midwifery.—

(1) Any person who seeks to practice midwifery in this state must be at least 21 years of age and must be licensed pursuant to s. 464.012 or this chapter.

(2) A midwife who on October 1, 1992, holds a valid license to practice midwifery in this state may continue to practice midwifery pursuant to the provisions of this chapter except for the provisions relating to collaborative care and to administration of medicinal drugs in s. 467.015(2) and (3). Upon successful completion of additional training requirements, as determined by the council and department, the midwife may practice midwifery in accordance with all provisions of this chapter.

History.—ss. 6, 8, ch. 84-268; ss. 4, 5, ch. 91-429; ss. 4, 19, ch. 92-179; s. 4, ch. 98-130.



467.009 - Midwifery programs; education and training requirements.

467.009 Midwifery programs; education and training requirements.—

(1) The department shall adopt standards for midwifery programs. The standards shall encompass clinical and classroom instruction in all aspects of prenatal, intrapartal, and postpartal care, including obstetrics; neonatal pediatrics; basic sciences; female reproductive anatomy and physiology; behavioral sciences; childbirth education; community care; epidemiology; genetics; embryology; neonatology; applied pharmacology; the medical and legal aspects of midwifery; gynecology and women’s health; family planning; nutrition during pregnancy and lactation; breastfeeding; and basic nursing skills; and any other instruction determined by the department and council to be necessary. The standards shall incorporate the core competencies established by the American College of Nurse Midwives and the Midwives Alliance of North America, including knowledge, skills, and professional behavior in the following areas: primary management, collaborative management, referral, and medical consultation; antepartal, intrapartal, postpartal, and neonatal care; family planning and gynecological care; common complications; and professional responsibilities. The standards shall include noncurriculum matters under this section, including, but not limited to, staffing and teacher qualifications.

(2) An approved midwifery program shall include a course of study and clinical training for a minimum of 3 years. If the applicant is a registered nurse or a licensed practical nurse or has previous nursing or midwifery education, the required period of training may be reduced to the extent of the applicant’s qualifications, as determined under rules adopted by the department. In no case shall the training be reduced to a period of less than 2 years.

(3) To be accepted into an approved midwifery program, an applicant shall have:

(a) A high school diploma or its equivalent.

(b) Taken three college-level credits each of math and English or demonstrated competencies in communication and computation.

(4) A student midwife, during training, shall undertake, under the supervision of a preceptor, the care of 50 women in each of the prenatal, intrapartal, and postpartal periods, but the same women need not be seen through all three periods.

(5) The student midwife shall observe an additional 25 women in the intrapartal period before qualifying for a license.

(6) The training required under this section shall include training in either hospitals or alternative birth settings, or both, with particular emphasis on learning the ability to differentiate between low-risk pregnancies and high-risk pregnancies. A hospital or birthing center receiving public funds shall be required to provide student midwives access to observe labor, delivery, and postpartal procedures, provided the woman in labor has given informed consent. The Department of Health shall assist in facilitating access to hospital training for approved midwifery programs.

(7) The Department of Education shall adopt curricular frameworks for midwifery programs conducted within public educational institutions pursuant to this section.

(8) Nonpublic educational institutions that conduct approved midwifery programs shall be accredited by a member of the Commission on Recognition of Postsecondary Accreditation and shall be licensed by the Commission for Independent Education.

History.—ss. 1, 3, ch. 82-99; s. 8, ch. 84-268; ss. 4, 5, ch. 91-429; ss. 5, 19, ch. 92-179; s. 24, ch. 94-310; s. 36, ch. 98-421; s. 226, ch. 99-8; s. 16, ch. 2004-41; s. 1, ch. 2011-177.



467.011 - Licensure by examination.

467.011 Licensure by examination.—

(1) The department shall administer an examination to test the proficiency of applicants in the core competencies required to practice midwifery as specified in s. 467.009.

(2) The department shall develop, publish, and make available to interested parties at a reasonable cost a bibliography and guide for the examination.

(3) The department shall issue a license to practice midwifery to an applicant who has graduated from an approved midwifery program and successfully completed the examination, upon payment of the required licensure fee.

History.—ss. 1, 3, ch. 82-99; s. 8, ch. 84-268; ss. 4, 5, ch. 91-429; ss. 6, 19, ch. 92-179; s. 79, ch. 2001-62.



467.012 - Renewal of license.

467.012 Renewal of license.—

(1) The department shall renew a license upon receipt of the renewal application and fee, provided the applicant is in compliance with the provisions of this chapter and rules adopted under this chapter.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) The department may by rule prescribe continuing education requirements, not to exceed 20 hours biennially, as a condition for renewal of a license. The criteria for continuing education programs shall be approved by the department. Any individual, institution, organization, or agency that is approved by the department to provide continuing education programs to midwives for the purpose of license renewal must demonstrate that such programs comply with the following criteria:

(a) The programs have clinical relevance to the practice of midwifery;

(b) The programs are at least 1 clock hour in duration;

(c) The programs have an organized structure with objectives and expected outcomes; and

(d) Each presenter, instructor, or facilitator of programs is a recognized professional, such as a physician, nurse, certified nurse midwife, psychologist, or licensed midwife.

(4) The department shall approve, through the adoption of rules, continuing education programs that meet the criteria of this section and have clinical relevance to the practice of midwifery. Each midwife shall be required to affirm that he or she has the applicable number of continuing education hours for the reporting period as specified by the department.

(5) A midwife licensed in this state who resides in another state may obtain the continuing education credits required for license renewal by attending a program approved by the agency in the midwife’s state of residence which regulates the licensure of health care professionals in that state if such program has clinical relevance to the practice of midwifery.

(6) A licensed midwife may fulfill up to 5 hours of continuing education credit by providing pro bono services for indigent persons or underserved populations in areas of critical need within the state.

(7) In order to authorize continuing education credit for pro bono services, the department shall adopt rules requiring that a licensee notify the department of his or her intention of providing these services; the type, nature, and extent of services to be rendered; the location where the services will be rendered; the number of patients expected to be served; and a statement indicating that the patients to be served are indigent.

(8) Each midwife shall maintain documentation of pro bono service for 4 years after the date the credits are used as a basis for license renewal and shall submit a certified copy of such documentation to the department upon request.

(9) The department shall audit the files of randomly selected licensees to ensure compliance with this section and with rules adopted under this section. The department may take disciplinary action, as established by rule, against a licensee who fails to maintain the required documentation for continuing education, patient records, and pro bono service or who submits false or misleading information or documentation to the department.

(10) Any individual, institution, organization, or agency that seeks approval by the department for the purpose of conducting continuing education programs for licensed midwives must apply to the department. The department shall issue a provider number to all approved providers, which number must appear on all documents that relate to each continuing education program conducted by the provider. A provider’s approved status remains in effect for the biennium in which such status was granted by the department. The department may renew a provider’s approved status if the provider meets the requirements established by the department by rule. An approved provider shall maintain the following records for each continuing education program for 4 years following the licensure biennium during which the program was offered:

(a) A program outline that reflects the educational objectives of the program;

(b) The instructor’s name;

(c) The date and location of the program;

(d) The participants’ evaluations of the program;

(e) The number of clock hours of credit awarded to each participant; and

(f) A roster of participants by name and license number.

(11) The approved provider of a continuing education program shall certify the participation of any midwife who completes the program by providing the midwife with a certificate or comparable documentation verifying that the midwife completed the program. The department shall adopt rules that establish what the verification must contain.

(12) A presenter of a continuing education program may receive the same amount of credit, on a one-time basis, as the program participants. The presenter must have developed the program, been in attendance for the entire program, and received documentation of completion from the approved provider. A licensee may receive up to 3 hours of continuing education credit per biennium for presenting programs.

(13) The department may audit or monitor programs and review records and program materials given by any approved provider. The department may rescind a provider’s approved status or reject an individual program given by a provider if the program does not have clinical relevance to the practice of midwifery, if any false or misleading information is disseminated in connection with the continuing education program, or if the provider fails to conform to and abide by the conditions outlined in the application and rules of the department.

History.—ss. 1, 3, ch. 82-99; s. 88, ch. 83-218; s. 8, ch. 84-268; ss. 4, 5, ch. 91-429; s. 19, ch. 92-179; s. 182, ch. 94-119; s. 5, ch. 98-130.



467.0125 - Licensure by endorsement.

467.0125 Licensure by endorsement.—

(1) The department shall issue a license by endorsement to practice midwifery to an applicant who, upon applying to the department, demonstrates to the department that she or he:

(a)1. Holds a valid certificate or diploma from a foreign institution of medicine or midwifery or from a midwifery program offered in another state, bearing the seal of the institution or otherwise authenticated, which renders the individual eligible to practice midwifery in the country or state in which it was issued, provided the requirements therefor are deemed by the department to be substantially equivalent to, or to exceed, those established under this chapter and rules adopted under this chapter, and submits therewith a certified translation of the foreign certificate or diploma; or

2. Holds a valid certificate or license to practice midwifery in another state, issued by that state, provided the requirements therefor are deemed by the department to be substantially equivalent to, or to exceed, those established under this chapter and rules adopted under this chapter.

(b) Has completed a 4-month prelicensure course conducted by an approved program and has submitted documentation to the department of successful completion.

(c) Has successfully passed the licensed midwifery examination.

(2) The department may issue a temporary certificate to practice in areas of critical need to any midwife who is qualifying for licensure by endorsement under subsection (1), with the following restrictions:

(a) The Department of Health shall determine the areas of critical need, and the midwife so certified shall practice only in those specific areas, under the auspices of a physician licensed pursuant to chapter 458 or chapter 459, a certified nurse midwife licensed pursuant to part I of chapter 464, or a midwife licensed under this chapter, who has a minimum of 3 years’ professional experience. Such areas shall include, but not be limited to, health professional shortage areas designated by the United States Department of Health and Human Services.

(b) A temporary certificate issued under this section shall be valid only as long as an area for which it is issued remains an area of critical need, but no longer than 2 years, and shall not be renewable.

(c) The department may administer an abbreviated oral examination to determine the midwife’s competency, but no written regular examination shall be necessary.

(d) The department shall not issue a temporary certificate to any midwife who is under investigation in another state for an act which would constitute a violation of this chapter until such time as the investigation is complete, at which time the provisions of this section shall apply.

(e) The department shall review the practice under a temporary certificate at least annually to ascertain that the minimum requirements of the midwifery rules promulgated under this chapter are being met. If it is determined that the minimum requirements are not being met, the department shall immediately revoke the temporary certificate.

(f) The fee for a temporary certificate shall not exceed $50 and shall be in addition to the fee required for licensure.

History.—ss. 7, 19, ch. 92-179; s. 264, ch. 97-103; s. 227, ch. 99-8; s. 132, ch. 2000-318; s. 79, ch. 2001-62; s. 55, ch. 2003-1; s. 35, ch. 2015-4.



467.013 - Inactive status.

467.013 Inactive status.—A licensee may request that his or her license be placed in an inactive status by making application to the department and paying a fee.

(1) An inactive license may be renewed for one additional biennium upon application to the department and payment of the applicable biennium renewal fee. The department shall establish procedures and fees for applying to place a license on inactive status, renewing an inactive license, and reactivating an inactive license. The fee for any of these procedures may not exceed the biennial renewal fee established by the department.

(2) Any license that is not renewed by the end of the biennium established by the department automatically reverts to involuntary inactive status unless the licensee has applied for voluntary inactive status. Such license may be reactivated only if the licensee meets the requirements for reactivating the license established by department rule.

(3) A midwife who desires to reactivate an inactive license shall apply to the department, complete the reactivation application, remit the applicable fees, and submit proof of compliance with the requirements for continuing education established by department rule.

(4) Each licensed midwife whose license has been placed on inactive status for more than 1 year must complete continuing education hours as a condition of reactivating the inactive license.

(5) The licensee shall submit to the department evidence of participation in 10 hours of continuing education, approved by the department and clinically related to the practice of midwifery, for each year of the biennium in which the license was inactive. This requirement is in addition to submitting evidence of completing the continuing education required for the most recent biennium in which the licensee held an active license.

History.—ss. 1, 3, ch. 82-99; s. 8, ch. 84-268; ss. 4, 5, ch. 91-429; ss. 8, 19, ch. 92-179; s. 183, ch. 94-119; s. 265, ch. 97-103; s. 6, ch. 98-130; s. 36, ch. 2015-4.



467.0135 - Fees.

467.0135 Fees.—The department shall establish fees for application, examination, initial licensure, renewal of licensure, licensure by endorsement, inactive status, delinquent status, and reactivation of an inactive license. The appropriate fee must be paid at the time of application and is payable to the Department of Health, in accordance with rules adopted by the department. A fee is nonrefundable, unless otherwise provided by rule. A fee may not exceed:

(1) Five hundred dollars for examination.

(2) Five hundred dollars for initial licensure.

(3) Five hundred dollars for renewal of licensure.

(4) Two hundred dollars for application, which fee is nonrefundable.

(5) Five hundred dollars for reactivation of an inactive license.

(6) Five hundred dollars for licensure by endorsement.

A fee for inactive status, reactivation of an inactive license, or delinquency may not exceed the fee established by the department for biennial renewal of an active license. All fees collected under this section shall be deposited in the Medical Quality Assurance Trust Fund.

History.—ss. 9, 19, ch. 92-179; s. 184, ch. 94-119; s. 7, ch. 98-130; s. 123, ch. 2000-153.



467.014 - Financial responsibility.

467.014 Financial responsibility.—A licensed midwife shall include in the informed consent plan presented to the parents the status of the midwife’s malpractice insurance, including the amount of malpractice insurance, if any.

History.—ss. 10, 19, ch. 92-179; s. 79, ch. 2001-62.



467.015 - Responsibilities of the midwife.

467.015 Responsibilities of the midwife.—

(1) A midwife shall accept and provide care for only those mothers who are expected to have a normal pregnancy, labor, and delivery and shall ensure that the following conditions are met:

(a) The patient has signed an informed consent form approved by the department pursuant to s. 467.016.

(b) If the patient is delivering at home, the home is safe and hygienic and meets standards set forth by the department.

(2) A midwife may provide collaborative prenatal and postpartal care to pregnant women not at low risk in their pregnancy, labor, and delivery, within a written protocol of a physician currently licensed under chapter 458 or chapter 459, which physician shall maintain supervision for directing the specific course of medical treatment. The department shall by rule develop guidelines for the identification of high-risk pregnancies.

(3) A midwife licensed under this chapter may administer prophylactic ophthalmic medication, oxygen, postpartum oxytocin, vitamin K, rho immune globulin (human), and local anesthetic pursuant to a prescription issued by a practitioner licensed under chapter 458 or chapter 459, and may administer such other medicinal drugs as prescribed by such practitioner. Any such prescription for medicinal drugs shall be in a form that complies with chapter 499 and shall be dispensed in a pharmacy permitted under chapter 465 by a pharmacist licensed under chapter 465.

(4) The care of mothers and infants throughout the prenatal, intrapartal, and postpartal periods shall be in conformity with rules adopted by the department pursuant to this chapter and the public health laws of this state.

(5) The midwife shall:

(a) Prepare a written plan of action with the family to ensure continuity of medical care throughout labor and delivery and to provide for immediate medical care if an emergency arises. The family should have specific plans for medical care throughout the prenatal, intrapartal, and postpartal periods.

(b) Instruct the patient and family regarding the preparation of the environment and ensure availability of equipment and supplies needed for delivery and infant care, if a home birth is planned.

(c) Instruct the patient in the hygiene of pregnancy and nutrition as it relates to prenatal care.

(d) Maintain equipment and supplies in conformity with the rules adopted pursuant to this chapter.

(6) The midwife shall determine the progress of labor and, when birth is imminent, shall be immediately available until delivery is accomplished. During labor and delivery, the midwife shall comply with rules adopted by the department pursuant to this chapter, which shall include rules that govern:

(a) Maintaining a safe and hygienic environment;

(b) Monitoring the progress of labor and the status of the fetus;

(c) Recognizing early signs of distress or complications; and

(d) Enacting the written emergency plan when indicated.

(7)(a) The midwife shall remain with the postpartal mother until the conditions of the mother and the neonate are stabilized.

(b) The midwife shall instill into each eye of the newborn infant a prophylactic in accordance with s. 383.04.

History.—ss. 1, 3, ch. 82-99; s. 89, ch. 83-218; s. 8, ch. 84-268; ss. 4, 5, ch. 91-429; ss. 11, 19, ch. 92-179; s. 79, ch. 2001-62.



467.016 - Informed consent.

467.016 Informed consent.—The department shall develop a uniform client informed-consent form to be used by the midwife to inform the client of the qualifications of a licensed midwife and the nature and risk of the procedures to be used by a midwife and to obtain the client’s consent for the provision of midwifery services.

History.—ss. 1, 3, ch. 82-99; s. 8, ch. 84-268; ss. 4, 5, ch. 91-429; s. 19, ch. 92-179; s. 79, ch. 2001-62.



467.017 - Emergency care plan; immunity.

467.017 Emergency care plan; immunity.—

(1) Every licensed midwife shall develop a written plan for the appropriate delivery of emergency care. A copy of the plan shall accompany any application for license issuance or renewal. The plan shall address the following:

(a) Consultation with other health care providers.

(b) Emergency transfer.

(c) Access to neonatal intensive care units and obstetrical units or other patient care areas.

(2) Any physician licensed under chapter 458 or chapter 459, or any certified nurse midwife, or any hospital licensed under chapter 395, or any osteopathic hospital, providing medical care or treatment to a woman or infant due to an emergency arising during delivery or birth as a consequence of the care received by a midwife licensed under chapter 467 shall not be held liable for any civil damages as a result of such medical care or treatment unless such damages result from providing, or failing to provide, medical care or treatment under circumstances demonstrating a reckless disregard for the consequences so as to affect the life or health of another.

History.—ss. 1, 3, ch. 82-99; s. 8, ch. 84-268; ss. 4, 5, ch. 91-429; ss. 12, 19, ch. 92-179; s. 79, ch. 2001-62.



467.019 - Records and reports.

467.019 Records and reports.—

(1) The midwife shall mail or submit a completed birth certificate for each birth, in accordance with the requirements of chapter 382, to the local registrar of vital statistics within 5 days following birth.

(2) The midwife shall instruct the parents regarding the requirement for an infant screening blood test for metabolic diseases as required by s. 383.14 and rules promulgated pursuant thereto, and shall notify the county health department in the county where the birth occurs, within 48 hours following delivery, unless other arrangements for the test have been made by the parents.

(3) Each maternal death, newborn death, and stillbirth shall be reported immediately to the medical examiner.

(4) A midwife shall keep a record of each patient served. Such record must document, but need not be limited to, each consultation, referral, transport, transfer of care, and emergency care rendered by the midwife and must include all subsequent updates and copy of the birth certificate. These records shall be kept on file for a minimum of 5 years following the date of the last entry in the records.

(5) Within 90 days after the death of a midwife, the estate or agent shall place all patient records of the deceased midwife in the care of another midwife licensed in this state who shall ensure that each patient of the deceased midwife is notified in writing. A midwife who terminates or relocates to private practice outside the local telephone directory service area of the midwife’s current practice shall provide notice to all patients as prescribed by department rule.

(6) Patient records of a deceased midwife or a midwife who terminates or relocates a private practice shall be maintained pursuant to department requirements.

(7) A licensed midwife who is or has been employed by a practice or facility, such as a birth center, which maintains patient records as records belonging to the facility may review patient records on the premises of the practice or facility as necessary for statistical purposes.

History.—ss. 1, 3, ch. 82-99; s. 8, ch. 84-268; ss. 4, 5, ch. 91-429; s. 19, ch. 92-179; s. 144, ch. 97-101; s. 8, ch. 98-130; s. 37, ch. 2015-4.



467.201 - Violations and penalties.

467.201 Violations and penalties.—Each of the following acts constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084:

(1) Practicing midwifery, unless holding an active license to do so.

(2) Using or attempting to use a license which has been suspended or revoked.

(3) The willful practice of midwifery by a student midwife without a preceptor present, except in an emergency.

(4) Knowingly allowing a student midwife to practice midwifery without a preceptor present, except in an emergency.

(5) Obtaining or attempting to obtain a license under this chapter through bribery or fraudulent misrepresentation.

(6) Using the name or title “midwife” or “licensed midwife” or any other name or title which implies that a person is licensed to practice midwifery, unless such person is duly licensed as provided in this chapter.

(7) Knowingly concealing information relating to the enforcement of this chapter or rules adopted pursuant thereto.

History.—ss. 1, 3, ch. 82-99; s. 8, ch. 84-268; s. 96, ch. 91-224; ss. 4, 5, ch. 91-429; ss. 13, 19, ch. 92-179; s. 57, ch. 2000-318; s. 79, ch. 2001-62.



467.203 - Disciplinary actions; penalties.

467.203 Disciplinary actions; penalties.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Procuring, attempting to procure, or renewing a license to practice midwifery by bribery, by fraudulent misrepresentation, or through an error of the department.

(b) Having a license to practice midwifery revoked, suspended, or otherwise acted against, including being denied licensure, by the licensing authority of another state, territory, or country.

(c) Being convicted or found guilty, regardless of adjudication, in any jurisdiction of a crime which directly relates to the practice of midwifery or to the ability to practice midwifery. A plea of nolo contendere shall be considered a conviction for purposes of this provision.

(d) Making or filing a false report or record, which the licensee knows to be false; intentionally or negligently failing to file a report or record required by state or federal law; or willfully impeding or obstructing such filing or inducing another to do so. Such reports or records shall include only those which are signed in the midwife’s capacity as a licensed midwife.

(e) Advertising falsely, misleadingly, or deceptively.

(f) Engaging in unprofessional conduct, which includes, but is not limited to, any departure from, or the failure to conform to, the standards of practice of midwifery as established by the department, in which case actual injury need not be established.

(g) Being unable to practice midwifery with reasonable skill and safety to patients by reason of illness; drunkenness; or use of drugs, narcotics, chemicals, or other materials or as a result of any mental or physical condition. A midwife affected under this paragraph shall, at reasonable intervals, be afforded an opportunity to demonstrate that he or she can resume the competent practice of midwifery with reasonable skill and safety.

(h) Failing to report to the department any person who the licensee knows is in violation of this chapter or of the rules of the department.

(i) Violating any lawful order of the department previously entered in a disciplinary proceeding or failing to comply with a lawfully issued subpoena of the department.

(j) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The department may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The department shall not reinstate the license of a midwife, or cause a license to be issued to a person it has deemed unqualified, until such time as it is satisfied that such person has complied with all the terms and conditions set forth in the final order and that such person is capable of safely engaging in the practice of midwifery.

(4) The department shall by rule establish guidelines for the disposition of disciplinary cases involving specific types of violations. Such guidelines may include minimum and maximum fines, periods of suspension or probation, or conditions of probation or reissuance of a license.

History.—ss. 1, 3, ch. 82-99; s. 90, ch. 83-218; s. 8, ch. 84-268; ss. 4, 5, ch. 91-429; s. 19, ch. 92-179; s. 266, ch. 97-103; s. 133, ch. 2000-318; s. 79, ch. 2001-62; s. 36, ch. 2001-277; s. 12, ch. 2005-240.



467.205 - Approval of midwifery programs.

467.205 Approval of midwifery programs.—

(1) An organization desiring to conduct an approved program for the education of midwives shall apply to the department and submit such evidence as may be required to show that it complies with s. 467.009 and with the rules of the department. Any accredited or state-licensed institution of higher learning, public or private, may provide midwifery education and training.

(2) The department shall adopt rules regarding educational objectives, faculty qualifications, curriculum guidelines, administrative procedures, and other training requirements as are necessary to ensure that approved programs graduate midwives competent to practice under this chapter.

(3) The department shall survey each organization applying for approval. If the department is satisfied that the program meets the requirements of s. 467.009 and rules adopted pursuant to that section, it shall approve the program.

(4) The department shall, at least once every 3 years, certify whether each approved midwifery program complies with the standards developed under s. 467.009.

(5) If the department finds that an approved program no longer meets the required standards, it may place the program on probationary status until such time as the standards are restored. If a program fails to correct these conditions within a specified period of time, the department may rescind the approval. Any program having its approval rescinded shall have the right to reapply.

(6) Provisional approval of a new program may be granted pending the licensure results of the first graduating class.

History.—ss. 1, 3, ch. 82-99; s. 8, ch. 84-268; ss. 4, 5, ch. 91-429; ss. 14, 19, ch. 92-179; s. 79, ch. 2001-62.



467.207 - Exceptions.

467.207 Exceptions.—No provision of this chapter shall be construed to prohibit:

(1) The practice of midwifery by students enrolled in an approved midwifery training program.

(2) The establishment of an independent practice by one or more midwives for the purpose of rendering to patients midwifery services within the scope of the midwife license.

(3) Assistance by any person in the case of an emergency.

History.—ss. 1, 3, ch. 82-99; s. 8, ch. 84-268; ss. 4, 5, ch. 91-429; s. 19, ch. 92-179; s. 79, ch. 2001-62.






Chapter 468 - MISCELLANEOUS PROFESSIONS AND OCCUPATIONS

Part I - SPEECH-LANGUAGE PATHOLOGY AND AUDIOLOGY (ss. 468.1105-468.1315)

468.1105 - Legislative intent.

468.1105 Legislative intent.—The sole legislative purpose for enacting this part is to ensure that every speech-language pathologist and audiologist practicing in this state meets minimum requirements for safe practice in this state. It is the legislative intent that speech-language pathologists and audiologists who fall below minimum competencies or who otherwise present a danger to the public health and safety be prohibited from practicing in this state.

History.—ss. 1, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429.



468.1115 - Exemptions.

468.1115 Exemptions.—

(1) No provision of this part shall be construed to limit the practice of persons licensed in this state from engaging in the professions for which they are licensed, so long as they do not hold themselves out to the public as possessing a license or certificate issued pursuant to this part or use a title protected by this part.

(2) The provisions of this part shall not apply to:

(a) Students actively engaged in a training program, if such persons are acting under the direct supervision of a licensed speech-language pathologist or a licensed audiologist.

(b) Persons practicing a licensed profession or operating within the scope of their profession, such as doctors of medicine, clinical psychologists, nurses, or hearing aid specialists, who are properly licensed under the laws of this state.

(c) Persons certified in the areas of speech-language impairment or hearing impairment in this state under chapter 1012 when engaging in the profession for which they are certified, or any person under the direct supervision of such a certified person, or of a licensee under this chapter, when the person under such supervision is performing hearing screenings in a school setting for prekindergarten through grade 12.

(d) Laryngectomized individuals, rendering guidance and instruction to other laryngectomized individuals, who are under the supervision of a speech-language pathologist licensed under this part or of a physician licensed under chapter 458 or chapter 459 and qualified to perform this surgical procedure.

(e) Persons licensed by another state as speech-language pathologists or audiologists who provide services within the applicable scope of practice set forth in s. 468.1125(6) or (7) for no more than 5 calendar days per month or 15 calendar days per year under the direct supervision of a Florida-licensed speech-language pathologist or audiologist. A person whose state of residence does not license speech-language pathologists or audiologists may also qualify for this exemption, if the person holds a certificate of clinical competence from the American Speech-Language and Hearing Association and meets all other requirements of this paragraph. In either case, the board shall hold the supervising Florida licensee fully accountable for the services provided by the out-of-state licensee.

(f) Nonlicensed persons working in a hospital setting who provide newborn infant hearing screenings, so long as training, clinical interpretation of the screenings, and the protocol for followup of infants who fail in-hospital screenings are provided by a licensed audiologist.

History.—ss. 2, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 267, ch. 97-103; s. 111, ch. 97-264; s. 1014, ch. 2002-387.



468.1125 - Definitions.

468.1125 Definitions.—As used in this part, the term:

(1) “Audiologist” means a person licensed under this part to practice audiology.

(2) “Board” means the Board of Speech-Language Pathology and Audiology.

(3) “Certified audiology assistant” means a person who is certified under this part to perform audiology services under the direct supervision of an audiologist.

(4) “Certified speech-language pathology assistant” means a person who is certified under this part to perform speech pathology services under the direct supervision of a speech pathologist.

(5) “Department” means the Department of Health.

(6)(a) “Practice of audiology” means the application of principles, methods, and procedures for the prevention, identification, evaluation, consultation, habilitation, rehabilitation, instruction, treatment, and research, relative to hearing and the disorders of hearing, and to related language and speech disorders. “Disorders” are defined to include any and all conditions, whether of organic or nonorganic origin, peripheral or central, that impede the normal process of human communication, including, but not limited to, disorders of auditory sensitivity, acuity, function, or processing, or damage to the integrity of the physiological system.

(b) Any audiologist who has complied with the provisions of this part may:

1. Offer, render, plan, direct, conduct, consult, or supervise services to individuals or groups of individuals who have or are suspected of having disorders of hearing, including prevention, identification, evaluation, treatment, consultation, habilitation, rehabilitation, instruction, and research.

2. Participate in hearing conservation, evaluation of noise environment, and noise control.

3. Conduct and interpret tests of vestibular function and nystagmus, electrophysiologic auditory-evoked potentials, central auditory function, and calibration of measurement equipment used for such purposes.

4. Habilitate and rehabilitate, including, but not limited to, hearing aid evaluation, prescription, preparation, fitting and dispensing, assistive listening device selection and orientation, auditory training, aural habilitation, aural rehabilitation, speech conservation, and speechreading.

5. Fabricate earmolds.

6. Evaluate tinnitus.

7. Include speech and language screening, limited to a pass/fail determination for identifying individuals with disorders of communication.

(7)(a) “Practice of speech-language pathology” means the application of principles, methods, and procedures for the prevention, identification, evaluation, treatment, consultation, habilitation, rehabilitation, instruction, and research, relative to the development and disorders of human communication; to related oral and pharyngeal competencies; and to behavior related to disorders of human communication. “Disorders” are defined to include any and all conditions, whether of organic or nonorganic origin, that impede the normal process of human communication, including, but not limited to, disorders and related disorders of speech, phonology, articulation, fluency, voice, accent, verbal and written language and related nonoral/nonverbal forms of language, cognitive communication, auditory and visual processing, memory and comprehension, interactive communication, mastication, deglutition, and other oral, pharyngeal, and laryngeal sensorimotor competencies.

(b) Any speech-language pathologist who has complied with the provisions of this part may:

1. Offer, render, plan, direct, conduct, and supervise services to individuals or groups of individuals who have or are suspected of having disorders of human communication, including identification, evaluation, treatment, consultation, habilitation, rehabilitation, amelioration, instruction, and research.

2. Determine the need for personal alternatives or augmentative systems, and recommend and train for the utilization of such systems.

3. Perform a hearing screening, limited to a pass/fail determination, for the purpose of initial identification of communication disorders.

(8) “Speech-language pathologist” means a person licensed under this part to practice speech pathology.

(9) “Direct supervision” means responsible supervision and control by a licensed speech-language pathologist who shall assume legal liability for the services rendered by any certified speech-language pathology assistant under the licensee’s supervision, or responsible supervision and control by a licensed audiologist who shall assume legal liability for the services rendered by any certified audiology assistant under the licensee’s supervision. Direct supervision shall require the physical presence of the licensed speech-language pathologist for consultation and direction of the actions of the certified speech-language pathology assistant, or the physical presence of the licensed audiologist for consultation and direction of the actions of the certified audiology assistant, unless the assistant is acting under protocols established by the board. The board shall establish rules further defining direct supervision of a certified speech-language pathology assistant or a certified audiology assistant.

History.—ss. 3, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 101, ch. 92-149; s. 130, ch. 94-218; s. 112, ch. 97-264.



468.1135 - Board of Speech-Language Pathology and Audiology.

468.1135 Board of Speech-Language Pathology and Audiology.—

(1) There is created within the department the Board of Speech-Language Pathology and Audiology, composed of seven members appointed by the Governor and confirmed by the Senate.

(2)(a) Four members of the board shall be persons licensed under this part, as follows:

1. Two members shall be practicing speech-language pathologists.

2. Two members shall be practicing audiologists.

(b) One member shall be a physician licensed pursuant to chapter 458 who is a neurologist, an otolaryngologist, or a pediatrician.

(c) Two members shall be citizens of the state who are communicatively impaired and who are not, and have never been, licensed as a speech-language pathologist or an audiologist and who are in no way connected with the practice of such profession. At least one of the two shall be a hearing aid user.

(d) At least one member of the board shall be 60 years of age or older.

(3) As the terms of the initial members expire, the Governor shall appoint successors who meet the requirements of subsection (2) for terms of 4 years. Members shall serve until their successors are appointed.

(4)(a) The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part conferring duties upon it.

(b) The board shall adopt rules requiring that each prospective purchaser of a hearing aid be notified by the attending audiologist, at the time of the initial examination for fitting and sale of a hearing aid, of telecoil, “t” coil, or “t” switch technology. The rules shall further require that licensed audiologists make available to prospective purchasers information regarding telecoils, “t” coils, or “t” switches. These rules shall be effective on or before October 1, 1994.

(5) All provisions of chapter 456 relating to activities of regulatory boards shall apply to the board.

(6) The board shall maintain its official headquarters in Tallahassee.

History.—ss. 4, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 329, ch. 94-119; s. 2, ch. 94-160; s. 131, ch. 94-218; s. 268, ch. 97-103; s. 75, ch. 98-166; s. 131, ch. 98-200; s. 133, ch. 2000-160; s. 78, ch. 2002-1.



468.1145 - Fees; establishment; disposition.

468.1145 Fees; establishment; disposition.—

(1) The board, by rule, shall establish fees to be paid for application, examination, reexamination, licensing and renewal, reinstatement, and recordmaking and recordkeeping. The board may also establish, by rule, a late renewal penalty. The board shall establish fees which are adequate to ensure continued operation of the board and to fund the proportionate expenses incurred by the department in carrying out its licensure and other related responsibilities under this part. Fees shall be based on department estimates of the revenue required to implement this part and the provisions of law with respect to the regulation of speech-language pathologists and audiologists.

(2) The application fee shall not exceed $200 and shall be nonrefundable.

(3) The examination fee shall be in an amount which covers the costs of obtaining and administering the examination and shall be refunded if the applicant is found ineligible to sit for the examination. The combined fees for initial application and examination shall not exceed $200 plus the actual per applicant cost to the department for developing or procuring the licensure examination.

(4) The initial license fee shall not exceed $500.

(5) The provisional license fee shall not exceed $200.

(6) The fee for licensure by endorsement shall not exceed $200.

(7) The fee for certification as a speech-language pathology assistant or an audiology assistant shall not exceed $50.

(8) The biennial renewal fee shall not exceed $500.

(9) The fee for application for an inactive status license or for reactivation of an inactive status license shall not exceed $100.

(10) All moneys derived from fees and fines imposed pursuant to this part shall be deposited as required by s. 456.025.

History.—ss. 5, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 76, ch. 98-166; s. 134, ch. 2000-160.



468.1155 - Provisional license; requirements.

468.1155 Provisional license; requirements.—

(1)(a) A provisional license shall be required of all applicants for a license in speech-language pathology who cannot document a minimum of 9 months of supervised professional employment experience and a passing score on the national examination. A provisional license shall be required of all applicants for a license in audiology who cannot document a minimum of 11 months of supervised clinical experience and a passing score on the national examination.

(b) Individuals who are required to hold a provisional license under paragraph (a) shall apply to the department and be certified by the board for licensure prior to initiating the professional employment experience required pursuant to s. 468.1165.

(2) The department shall issue a provisional license to practice speech-language pathology to each applicant who the board certifies has:

(a) Completed the application form and remitted the required fees, including a nonrefundable application fee.

(b) Received a master’s degree or has completed the academic requirement of a doctoral degree program with a major emphasis in speech-language pathology from an institution of higher learning that is, or at the time the applicant was enrolled and graduated was, accredited by an accrediting agency recognized by the Council for Higher Education Accreditation or its successor or the United States Department of Education, or from an institution that is a member in good standing with the Association of Universities and Colleges of Canada. An applicant who graduated from or is currently enrolled in a program at a university or college outside the United States or Canada must present documentation of the determination of equivalency of the program to standards established by an accrediting body recognized by the Council for Higher Education Accreditation or its successor or the United States Department of Education in order to qualify.

1. The applicant must have completed the program requirements by academic course work, practicum experience, or laboratory or research activity, as verified by the program, including:

a. Knowledge of basic human communication and swallowing processes, including their biological, neurological, acoustic, psychological, developmental, and linguistic and cultural bases.

b. Knowledge of the nature of speech, language, hearing, and communication disorders and differences and swallowing disorders, including their etiologies, characteristics, anatomical or physiological, acoustic, psychological, developmental, and linguistic and cultural correlates, voice and resonance, including respiration and phonation, receptive and expressive language in speaking, listening, reading, writing, and manual modalities, hearing, including the impact on speech and language, swallowing, cognitive aspects of communication, social aspects of communication, and communication modalities.

c. Knowledge of the principles and methods of prevention, assessment, and intervention for people having communication and swallowing disorders, including consideration of anatomical or physiological, psychological, developmental, and linguistic and cultural correlates of the disorders, articulation, fluency, voice and resonance, receptive and expressive communication, hearing, swallowing, cognitive aspects of communication, social aspects of communication, and communication modalities.

2. The program must include appropriate supervised clinical experiences.

The board may waive the requirements for education, practicum, and professional employment experience for an applicant who received a professional education in another country if the board is satisfied that the applicant meets the equivalent education and practicum requirements and passes the examination in speech-language pathology.

(3) The department shall issue a provisional license to practice audiology to each applicant who the board certifies has:

(a) Completed the application form and remitted the required fees, including a nonrefundable application fee.

(b) Effective January 1, 2008, earned a doctoral degree in audiology, but has not passed the license examination required for a license in audiology or has completed the academic requirements of a doctoral degree program with a major emphasis in audiology from an institution of higher learning that is, or at the time the applicant was enrolled and graduated was, accredited by an accrediting agency recognized by the Council for Higher Education Accreditation or its successor or the United States Department of Education, or from an institution that is a member in good standing with the Association of Universities and Colleges of Canada. An applicant who graduated from or is currently enrolled in a program at a university or college outside the United States or Canada must present documentation of the determination of equivalency of the program to standards established by an accrediting body recognized by the Council for Higher Education Accreditation or its successor or the United States Department of Education in order to qualify.

1. The program must assure that the student obtained knowledge of foundation areas of basic body systems and processes related to hearing and balance.

2. The program must assure that the student obtained skills for the diagnosis, management, and treatment of auditory and vestibular or balance conditions and diseases.

3. The program must assure that the student can effectively communicate with patients and other health care professionals.

4. The program must assure that the student obtained knowledge of professional ethical systems as they relate to the practice of audiology.

5. The program must assure that the student obtained clinical experiences that encompass the entire scope of practice and focus on the most current evidence-based practice.

The board may waive the education, practicum, and professional employment experience requirements for an applicant who received a professional education in another country if the board is satisfied that the applicant meets equivalent education and practicum requirements and passes the examination in audiology.

(4) The board, by rule, shall establish requirements for the renewal of a provisional license. However, a provisional license may not exceed a period of 24 months.

History.—ss. 6, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 102, ch. 92-149; s. 25, ch. 94-310; s. 113, ch. 97-264; s. 127, ch. 99-397; s. 114, ch. 2001-277; s. 1, ch. 2006-83; s. 16, ch. 2014-18.



468.1165 - Professional employment experience requirement.

468.1165 Professional employment experience requirement.—Every applicant for licensure as a speech-language pathologist must demonstrate, prior to licensure, a minimum of 9 months of full-time professional employment, or the equivalent in part-time professional employment. Each applicant for licensure as an audiologist must demonstrate, prior to licensure, a minimum of 11 months of full-time professional employment, or the equivalent in part-time professional employment.

History.—ss. 7, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 2, ch. 2006-83; s. 38, ch. 2015-4.



468.1175 - Examination.

468.1175 Examination.—A person desiring to be licensed as a speech-language pathologist or an audiologist shall apply to the appropriate examining entity for examination. A person who fails an examination may make application for reexamination to the appropriate examining entity.

History.—ss. 8, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 103, ch. 92-149.



468.1185 - Licensure.

468.1185 Licensure.—

(1) The department shall license any applicant whom the board certifies is qualified to practice speech-language pathology or audiology and who has paid the initial licensure fee.

(2) The board shall certify for licensure any applicant who has:

(a) Satisfied the education and supervised clinical requirements of s. 468.1155.

(b) Satisfied the professional experience requirement of s. 468.1165.

(c) Passed the licensure examination required by s. 468.1175.

(d) An applicant for an audiologist license who has obtained a doctoral degree in audiology has satisfied the education and supervised clinical requirements of paragraph (a) and the professional experience requirements of paragraph (b).

(3) The board shall certify as qualified for a license by endorsement as a speech-language pathologist or audiologist an applicant who:

(a) Holds a valid license or certificate in another state or territory of the United States to practice the profession for which the application for licensure is made, if the criteria for issuance of such license were substantially equivalent to or more stringent than the licensure criteria which existed in this state at the time the license was issued; or

(b) Holds a valid certificate of clinical competence of the American Speech-Language and Hearing Association or board certification in audiology from the American Board of Audiology.

(4) The board may refuse to certify any applicant who is under investigation in any jurisdiction for an act which would constitute a violation of this part or chapter 456 until the investigation is complete and disciplinary proceedings have been terminated.

(5) The board may refuse to certify any applicant who has violated any of the provisions of s. 468.1245.

History.—ss. 9, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 114, ch. 97-264; s. 77, ch. 98-166; s. 135, ch. 2000-160; s. 3, ch. 2006-83.



468.1195 - Renewal of license or certificate; continuing education requirements; standards for approval of continuing education providers.

468.1195 Renewal of license or certificate; continuing education requirements; standards for approval of continuing education providers.—

(1) The department shall renew a license or certificate upon receipt of the renewal application, renewal fee, and proof satisfactory to the board that the licensee or certificateholder has completed the continuing education requirements established by the board. A licensee or certificateholder who receives initial licensure or certification 6 months or less before the end of the biennial licensure cycle is exempt from the continuing education requirements for the first renewal of the license or certificate.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses and certificates.

(3) The board may prescribe by rule continuing education, not to exceed 60 hours biennially in each area of licensure or certification, as a condition for renewal of a license or a certificate. The board may establish by rule standards for the approval of such continuing education activities. The board may make exception from the requirements of continuing education in emergency or hardship cases.

(4) The board may establish by rule standards for the approval of providers of continuing education activities.

History.—ss. 10, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 185, ch. 94-119; s. 115, ch. 97-264.



468.1205 - Inactive status; reactivation; continuing education; application procedures; renewal.

468.1205 Inactive status; reactivation; continuing education; application procedures; renewal.—

(1) The board shall prescribe by rule continuing education requirements as a condition of reactivating a license or certificate. The continuing education requirements for reactivating a license or certificate may not exceed 25 contact hours for each year the license was inactive in addition to the continuing education that was required for renewal on the date the license became inactive.

(2) The board shall adopt rules relating to application procedures for inactive status, the renewal of an inactive license or certificate, and the reactivation of an inactive license or certificate.

History.—ss. 11, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 186, ch. 94-119.



468.1215 - Speech-language pathology assistant and audiology assistant; certification.

468.1215 Speech-language pathology assistant and audiology assistant; certification.—

(1) The department shall issue a certificate as a speech-language pathology assistant to each applicant who the board certifies has:

(a) Completed the application form and remitted the required fees, including a nonrefundable application fee.

(b) Earned a bachelor’s degree from a college or university accredited by a regional association of colleges and schools recognized by the Department of Education which includes at least 24 semester hours of coursework as approved by the board at an institution accredited by an accrediting agency recognized by the Council for Higher Education Accreditation.

(2) The department shall issue a certificate as an audiology assistant to each applicant who the board certifies has:

(a) Completed the application form and remitted the required fees, including a nonrefundable application fee.

(b) Earned a high school diploma or its equivalent.

(3) An audiologist or speech-language pathologist who employs a speech-language assistant or audiology assistant must provide the assistant with a plan approved by the board for on-the-job training and must maintain responsibility for all services performed by the assistant. The board, by rule, shall establish minimum education and on-the-job training and supervision requirements for certification as a speech-language pathology assistant or audiology assistant.

(4) The provisions of this section shall not apply to any student, intern, or trainee performing speech-language pathology or audiology services while completing the supervised clinical experience as required in s. 468.1155.

History.—ss. 12, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 26, ch. 94-310; s. 117, ch. 97-264; s. 128, ch. 99-397; s. 115, ch. 2001-277; s. 4, ch. 2006-83.



468.1225 - Procedures, equipment, and protocols.

468.1225 Procedures, equipment, and protocols.—

(1) The following minimal procedures shall be used when a licensed audiologist fits and sells a hearing aid:

(a) Pure tone audiometric testing by air and bone to determine the type and degree of hearing deficiency when indicated.

(b) Effective masking when indicated.

(c) Appropriate testing to determine speech reception thresholds, speech discrimination scores, the most comfortable listening levels, uncomfortable loudness levels, and the selection of the best fitting arrangement for maximum hearing aid benefit when indicated.

(2) The following equipment shall be used:

(a) A wide range audiometer which meets the specifications of the American National Standards Institute for diagnostic audiometers when indicated.

(b) A speech audiometer or a master hearing aid in order to determine the most comfortable listening level and speech discrimination when indicated.

(3) A final fitting ensuring physical and operational comfort of the hearing aid shall be made when indicated.

(4) A licensed audiologist who fits and sells hearing aids shall obtain the following medical clearance: If, upon inspection of the ear canal with an otoscope in the common procedure of fitting a hearing aid and upon interrogation of the client, there is any recent history of infection or any observable anomaly, the client shall be instructed to see a physician, and a hearing aid shall not be fitted until medical clearance is obtained for the condition noted. If, upon return, the condition noted is no longer observable and the client signs a medical waiver, a hearing aid may be fitted. Any person with a significant difference between bone conduction hearing and air conduction hearing must be informed of the possibility of medical or surgical correction.

(5)(a) A licensed audiologist’s office must have available, or have access to, a selection of hearing aid models, hearing aid supplies, and services complete enough to accommodate the various needs of the hearing aid wearers.

(b) At the time of the initial examination for fitting and sale of a hearing aid, the attending audiologist must notify the prospective purchaser of the benefits of telecoil, also known as “t” coil or “t” switch, technology, including increased access to telephones and noninvasive access to assistive listening systems required under the Americans with Disabilities Act of 1990.

(6) Unless otherwise indicated, each audiometric test conducted by a licensee or a certified audiology assistant in the fitting and selling of hearing aids shall be made in a testing room that has been certified by the department, or by an agent approved by the department, not to exceed the following sound pressure levels at the specified frequencies: 250Hz-40dB, 500Hz-40dB, 750Hz-40dB, 1000Hz-40dB, 1500Hz-42dB, 2000Hz-47dB, 3000Hz-52dB, 4000Hz-57dB, 6000Hz-62dB, and 8000Hz-67dB. An exception to this requirement shall be made in the case of a client who, after being provided written notice of the benefits and advantages of having the test conducted in a certified testing room, requests that the test be conducted in a place other than the licensee’s certified testing room. Such request shall be documented by a waiver which includes the written notice and is signed by the licensee and the client prior to the testing. The waiver shall be executed on a form provided by the department. The executed waiver shall be attached to the client’s copy of the contract, and a copy of the executed waiver shall be retained in the licensee’s file.

(7) The board shall have the power to prescribe the minimum procedures and equipment used in the conducting of hearing assessments and for the fitting and selling of hearing aids. The board shall adopt and enforce rules necessary to carry out the provisions of this subsection and subsection (6).

(8) Any duly authorized officer or employee of the department shall have the right to make such inspections and investigations as are necessary in order to determine the state of compliance with the provisions of this section and the applicable rules and may enter the premises of a licensee and inspect the records of same upon reasonable belief that a violation of this law is being or has been committed or that the licensee has failed or is failing to comply with the provisions of this part.

History.—ss. 13, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 104, ch. 92-149; ss. 187, 330, ch. 94-119; s. 3, ch. 94-160.



468.1245 - Itemized listing of prices; delivery of hearing aid; receipt; guarantee; packaging; disclaimer.

468.1245 Itemized listing of prices; delivery of hearing aid; receipt; guarantee; packaging; disclaimer.—

(1) Prior to delivery of services or products to a prospective purchaser, a licensee shall disclose, upon request by the prospective purchaser, an itemized listing of prices, which listing shall include separate price estimates for each service component and each product. Provision of such itemized listing of prices shall not be predicated on the prospective purchaser’s payment of any charge or agreement to purchase any service or product.

(2) Any licensee who fits and sells a hearing aid shall, at the time of delivery, provide the purchaser with a receipt containing the seller’s signature, the address of his or her regular place of business, and his or her license or certification number, if applicable, together with the brand, model, manufacturer or manufacturer’s identification code, and serial number of the hearing aid furnished and the amount charged for the hearing aid. The receipt also shall specify whether the hearing aid is new, used, or rebuilt, and shall specify the length of time and other terms of the guarantee and by whom the hearing aid is guaranteed. When the client has requested an itemized list of prices, the receipt shall also provide an itemization of the total purchase price, including, but not limited to, the cost of the aid, ear mold, batteries, and other accessories, and the cost of any services. Notice of the availability of this service must be displayed in a conspicuous manner in the office. The receipt also shall state that any complaint concerning the hearing aid and its guarantee, if not reconciled with the licensee from whom the hearing aid was purchased, should be directed by the purchaser to the department. The address and telephone number of such office shall be stated on the receipt.

(3) No hearing aid may be sold to any person unless both the packaging containing the hearing aid and the contract provided pursuant to subsection (2) carry the following disclaimer in 10-point or larger type: “A hearing aid will not restore normal hearing, nor will it prevent further hearing loss.”

History.—ss. 14, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 105, ch. 92-149; s. 331, ch. 94-119; s. 4, ch. 94-160; s. 269, ch. 97-103; s. 118, ch. 97-264.



468.1246 - Thirty-day trial period; purchaser’s right to cancel; notice; refund; cancellation fee.

468.1246 Thirty-day trial period; purchaser’s right to cancel; notice; refund; cancellation fee.—

(1) A person selling a hearing aid in this state must provide the buyer with written notice of a 30-day trial period and money-back guarantee. The guarantee must permit the purchaser to cancel the purchase for a valid reason as defined by rule of the board within 30 days after receiving the hearing aid, by returning the hearing aid or mailing written notice of cancellation to the seller. If the hearing aid must be repaired, remade, or adjusted during the 30-day trial period, the running of the 30-day trial period is suspended 1 day for each 24-hour period that the hearing aid is not in the purchaser’s possession. A repaired, remade, or adjusted hearing aid must be claimed by the purchaser within 3 working days after notification of availability. The running of the 30-day trial period resumes on the day the purchaser reclaims a repaired, remade, or adjusted hearing aid or on the 4th day after notification of availability.

(2) The board, in consultation with the Board of Hearing Aid Specialists, shall prescribe by rule the terms and conditions to be contained in the money-back guarantee and any exceptions thereto. Such rule shall provide, at a minimum, that the charges for earmolds and service provided to fit the hearing aid may be retained by the licensee. The rules shall also set forth any reasonable charges to be held by the licensee as a cancellation fee. Such rule shall be effective on or before December 1, 1994. Should the board fail to adopt such rule, a licensee may not charge a cancellation fee which exceeds 5 percent of the total charge for a hearing aid alone. The terms and conditions of the guarantee, including the total amount available for refund, shall be provided in writing to the purchaser prior to the signing of the contract.

History.—s. 332, ch. 94-119; s. 5, ch. 94-160.



468.1255 - Cancellation by medical authorization; purchaser’s right to return.

468.1255 Cancellation by medical authorization; purchaser’s right to return.—

(1) In addition to any other rights and remedies the purchaser of a hearing aid may have, the purchaser shall have the right to rescind the transaction if the purchaser for whatever reason consults a licensed physician with specialty board certification in otolaryngology or internal medicine or a licensed family practice physician, subsequent to purchasing a hearing aid, and the physician certifies in writing that the purchaser has a hearing impairment for which a hearing aid will not provide a benefit or that the purchaser has a medical condition which contraindicates the use of a hearing aid.

(2) The purchaser of a hearing aid shall have the right to rescind provided in subsection (1) only if the purchaser gives a written notice of the intent to rescind the transaction to the seller at the seller’s place of business by certified mail, return receipt requested, which notice shall be posted not later than 60 days following the date of delivery of the hearing aid to the purchaser, and the purchaser returns the hearing aid to the seller in the original condition less normal wear and tear.

(3) If the conditions of subsections (1) and (2) are met, the seller shall, without request, refund to the purchaser, within 10 days of the receipt of notice to rescind, a full and complete refund of all moneys received, less 5 percent. The purchaser shall incur no additional liability for rescinding the transaction.

History.—ss. 15, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429.



468.1265 - Sale or distribution of hearing aids through mail; penalty.

468.1265 Sale or distribution of hearing aids through mail; penalty.—It is unlawful for any person to sell or distribute hearing aids through the mail to the ultimate consumer. Any person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 16, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 106, ch. 92-149; s. 37, ch. 95-144.



468.1275 - Place of business; display of license.

468.1275 Place of business; display of license.—Each licensee who fits and sells a hearing aid shall declare and establish a regular place of business, at which his or her license shall be conspicuously displayed.

History.—ss. 17, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 270, ch. 97-103.



468.1285 - Prohibitions; penalties.

468.1285 Prohibitions; penalties.—

(1) No person shall knowingly:

(a) Practice speech-language pathology or audiology, unless the person is licensed pursuant to this part.

(b) Use terms such as, but not limited to: “speech pathologist,” “speech therapy,” “speech therapist,” “speech correction,” “speech correctionist,” “speech clinic,” “speech clinician,” “language pathology,” “language pathologist,” “voice therapist,” “voice pathology,” “voice pathologist,” “logopedics,” “logopedist,” “communicology,” “communicologist,” “cognitive communication therapy,” “cognitive communication therapist,” “aphasiologist,” or “phoniatrist,” or any title, designation, words, letters, abbreviations, or device tending to indicate that such person holds an active license as a speech-language pathologist when the person is not licensed as a speech-language pathologist pursuant to this part.

(c) Use terms such as, but not limited to: “audiology,” “audiologist,” “audiometrist,” “audiological,” “hearing therapy,” “hearing therapist,” “hearing clinic,” “hearing clinician,” “hearing aid audiologist,” “aural habilitationalist,” “aural rehabilitationalist,” or any title, designation, words, letters, abbreviations, or device tending to indicate that such person holds an active license as an audiologist when the person is not licensed as an audiologist pursuant to this part.

(d) Present as his or her own the license of another.

(e) Use or attempt to use a license to practice speech-language pathology or audiology which has been suspended, revoked, or placed on inactive or delinquent status.

(f) Give false or forged evidence to the board or a member thereof.

(g) Employ unlicensed persons in the practice of speech-language pathology or audiology.

(h) Sell or fraudulently obtain or furnish any speech-language pathology or audiology diploma, license, or record of registration, or aid or abet in the same.

(i) Conceal information relative to violations of this part.

(2) Any person who is convicted of a violation of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 18, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 188, ch. 94-119; s. 271, ch. 97-103.



468.1295 - Disciplinary proceedings.

468.1295 Disciplinary proceedings.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Procuring or attempting to procure a license by bribery, by fraudulent misrepresentation, or through an error of the department or the board.

(b) Having a license revoked, suspended, or otherwise acted against, including denial of licensure, by the licensing authority of another state, territory, or country.

(c) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of speech-language pathology or audiology.

(d) Making or filing a report or record which the licensee knows to be false, intentionally or negligently failing to file a report or records required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to impede or obstruct such filing. Such report or record shall include only those reports or records which are signed in one’s capacity as a licensed speech-language pathologist or audiologist.

(e) Advertising goods or services in a manner which is fraudulent, false, deceptive, or misleading in form or content.

(f) Being proven guilty of fraud or deceit or of negligence, incompetency, or misconduct in the practice of speech-language pathology or audiology.

(g) Violating a lawful order of the board or department previously entered in a disciplinary hearing, or failing to comply with a lawfully issued subpoena of the board or department.

(h) Practicing with a revoked, suspended, inactive, or delinquent license.

(i) Using, or causing or promoting the use of, any advertising matter, promotional literature, testimonial, guarantee, warranty, label, brand, insignia, or other representation, however disseminated or published, which is misleading, deceiving, or untruthful.

(j) Showing or demonstrating or, in the event of sale, delivery of a product unusable or impractical for the purpose represented or implied by such action.

(k) Failing to submit to the board on an annual basis, or such other basis as may be provided by rule, certification of testing and calibration of such equipment as designated by the board and on the form approved by the board.

(l) Aiding, assisting, procuring, employing, or advising any licensee or business entity to practice speech-language pathology or audiology contrary to this part, chapter 456, or any rule adopted pursuant thereto.

(m) Misrepresenting the professional services available in the fitting, sale, adjustment, service, or repair of a hearing aid, or using any other term or title which might connote the availability of professional services when such use is not accurate.

(n) Representing, advertising, or implying that a hearing aid or its repair is guaranteed without providing full disclosure of the identity of the guarantor; the nature, extent, and duration of the guarantee; and the existence of conditions or limitations imposed upon the guarantee.

(o) Representing, directly or by implication, that a hearing aid utilizing bone conduction has certain specified features, such as the absence of anything in the ear or leading to the ear, or the like, without disclosing clearly and conspicuously that the instrument operates on the bone conduction principle and that in many cases of hearing loss this type of instrument may not be suitable.

(p) Stating or implying that the use of any hearing aid will improve or preserve hearing or prevent or retard the progression of a hearing impairment or that it will have any similar or opposite effect.

(q) Making any statement regarding the cure of the cause of a hearing impairment by the use of a hearing aid.

(r) Representing or implying that a hearing aid is or will be “custom-made,” “made to order,” or “prescription-made,” or in any other sense specially fabricated for an individual, when such is not the case.

(s) Canvassing from house to house or by telephone, either in person or by an agent, for the purpose of selling a hearing aid, except that contacting persons who have evidenced an interest in hearing aids, or have been referred as in need of hearing aids, shall not be considered canvassing.

(t) Failing to notify the department in writing of a change in current mailing and place-of-practice address within 30 days after such change.

(u) Failing to provide all information as described in ss. 468.1225(5)(b), 468.1245(1), and 468.1246.

(v) Exercising influence on a client in such a manner as to exploit the client for financial gain of the licensee or of a third party.

(w) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities the licensee or certificateholder knows, or has reason to know, the licensee or certificateholder is not competent to perform.

(x) Aiding, assisting, procuring, or employing any unlicensed person to practice speech-language pathology or audiology.

(y) Delegating or contracting for the performance of professional responsibilities by a person when the licensee delegating or contracting for performance of such responsibilities knows, or has reason to know, such person is not qualified by training, experience, and authorization to perform them.

(z) Committing any act upon a patient or client which would constitute sexual battery or which would constitute sexual misconduct as defined pursuant to s. 468.1296.

(aa) Being unable to practice the profession for which he or she is licensed or certified under this chapter with reasonable skill or competence as a result of any mental or physical condition or by reason of illness, drunkenness, or use of drugs, narcotics, chemicals, or any other substance. In enforcing this paragraph, upon a finding by the State Surgeon General, his or her designee, or the board that probable cause exists to believe that the licensee or certificateholder is unable to practice the profession because of the reasons stated in this paragraph, the department shall have the authority to compel a licensee or certificateholder to submit to a mental or physical examination by a physician, psychologist, clinical social worker, marriage and family therapist, or mental health counselor designated by the department or board. If the licensee or certificateholder refuses to comply with the department’s order directing the examination, such order may be enforced by filing a petition for enforcement in the circuit court in the circuit in which the licensee or certificateholder resides or does business. The department shall be entitled to the summary procedure provided in s. 51.011. A licensee or certificateholder affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that he or she can resume the competent practice for which he or she is licensed or certified with reasonable skill and safety to patients.

(bb) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The department shall reissue the license or certificate which has been suspended or revoked upon certification by the board that the licensee or certificateholder has complied with all of the terms and conditions set forth in the final order.

History.—ss. 19, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 189, ch. 94-119; s. 119, ch. 97-264; s. 78, ch. 98-166; s. 136, ch. 2000-160; s. 46, ch. 2000-318; s. 37, ch. 2001-277; s. 13, ch. 2005-240; s. 89, ch. 2008-6.



468.1296 - Sexual misconduct.

468.1296 Sexual misconduct.—Sexual misconduct by any person licensed or certified in the practice of his or her profession is prohibited. Sexual misconduct means to induce or to attempt to induce the patient to engage, or to engage or to attempt to engage the patient, in sexual activity outside the scope of practice or the scope of generally accepted examination or treatment of the patient.

History.—s. 120, ch. 97-264.



468.1315 - Saving clauses.

468.1315 Saving clauses.—

(1) No judicial or administrative proceeding pending pursuant to part I of chapter 468, Florida Statutes, 1989, on October 1, 1990, shall be abated as a result of the repeal of ss. 468.139, 468.140, 468.141, 468.142, 468.1425, 468.143, 468.144, 468.145, 468.146, 468.147, 468.148, and 468.149. In any such unabated proceeding, the Board of Speech-Language Pathology and Audiology and the department shall be deemed parties in interest and shall be made parties to the proceeding.

(2) Certificates of registration and provisional registration issued pursuant to part I of chapter 468, Florida Statutes 1989, which are in effect on September 30, 1990, shall remain in effect pursuant to the provisions of this part.

History.—ss. 21, 31, ch. 90-134; s. 21, ch. 90-341; ss. 1, 10, ch. 90-345; s. 4, ch. 91-429; s. 132, ch. 94-218.






Part II - NURSING HOME ADMINISTRATION (ss. 468.1635-468.1756)

468.1635 - Purpose.

468.1635 Purpose.—The sole legislative purpose for enacting this chapter is to ensure that every nursing home administrator practicing in this state meets minimum requirements for safe practice. It is the legislative intent that nursing home administrators who fall below minimum competency or who otherwise present a danger to the public shall be prohibited from practicing in this state.

History.—ss. 1, 2, ch. 79-227; ss. 2, 3, ch. 81-318; ss. 1, 16, 17, ch. 86-223; s. 61, ch. 91-137; s. 10, ch. 91-156; s. 4, ch. 91-429.



468.1645 - Administrator license required.

468.1645 Administrator license required.—

(1) No nursing home in the state may operate unless it is under the management of a nursing home administrator who holds a currently valid license, provisional license, or temporary license.

(2) Nothing in this part or in the rules adopted hereunder shall require an administrator of any facility or institution operated by and for persons who rely exclusively upon treatment by spiritual means through prayer, in accordance with the creed or tenets of any organized church or religious denomination, to be licensed as a nursing home administrator if the administrator is employed only to administer in such facilities or institutions for the care and treatment of the sick.

History.—ss. 1, 2, ch. 79-227; ss. 2, 3, ch. 81-318; ss. 2, 16, 17, ch. 86-223; s. 2, ch. 88-411; s. 61, ch. 91-137; s. 10, ch. 91-156; s. 4, ch. 91-429; s. 108, ch. 97-261; s. 1, ch. 97-264.



468.1655 - Definitions.

468.1655 Definitions.—As used in this part:

(1) “Board” means the Board of Nursing Home Administrators.

(2) “Department” means the Department of Health.

(3) “Nursing home administrator” means a person who is licensed to engage in the practice of nursing home administration in this state under the authority of this part.

(4) “Practice of nursing home administration” means any service requiring nursing home administration education, training, or experience and the application of such to the planning, organizing, staffing, directing, and controlling of the total management of a nursing home. A person shall be construed to practice or to offer to practice nursing home administration who:

(a) Practices any of the above services.

(b) Holds himself or herself out as able to perform, or does perform, any form of nursing home administration by written or verbal claim, sign, advertisement, letterhead, or card; or in any other way represents himself or herself to be, or implies that he or she is, a nursing home administrator.

(5) “Nursing home” means an institution or facility licensed as such under part II of chapter 400.

History.—ss. 1, 2, ch. 79-227; ss. 2, 3, ch. 81-318; ss. 3, 16, 17, ch. 86-223; s. 61, ch. 91-137; s. 10, ch. 91-156; s. 4, ch. 91-429; s. 133, ch. 94-218; s. 272, ch. 97-103; s. 121, ch. 97-264; s. 124, ch. 2000-153.



468.1665 - Board of Nursing Home Administrators; membership; appointment; terms.

468.1665 Board of Nursing Home Administrators; membership; appointment; terms.—

(1) The Board of Nursing Home Administrators is created within the department and shall consist of seven members, to be appointed by the Governor and confirmed by the Senate to a term of 4 years or for a term to complete an unexpired vacancy.

(2) Three members of the board must be licensed nursing home administrators. Two members of the board must be health care practitioners. The remaining two members of the board must be laypersons who are not, and have never been, nursing home administrators or members of any health care profession or occupation. At least one member of the board must be 60 years of age or older.

(3) Only board members who are nursing home administrators may have a direct financial interest in any nursing home.

(4) All provisions of chapter 456 relating to activities of regulatory boards shall apply.

History.—ss. 1, 2, ch. 79-227; ss. 2, 3, ch. 81-318; s. 36, ch. 83-329; ss. 4, 16, 17, ch. 86-223; s. 19, ch. 87-172; s. 61, ch. 91-137; s. 10, ch. 91-156; s. 4, ch. 91-429; s. 134, ch. 94-218; s. 79, ch. 98-166; s. 137, ch. 2000-160.



468.1675 - Board headquarters.

468.1675 Board headquarters.—The board shall maintain its official headquarters in the City of Tallahassee.

History.—ss. 1, 2, ch. 79-227; ss. 2, 3, ch. 81-318; ss. 16, 17, ch. 86-223; s. 61, ch. 91-137; s. 10, ch. 91-156; s. 4, ch. 91-429.



468.1685 - Powers and duties of board and department.

468.1685 Powers and duties of board and department.—It is the function and duty of the board, together with the department, to:

(1) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part conferring duties upon the board.

(2) Develop, impose, and enforce specific standards within the scope of the general qualifications established by this part which must be met by individuals in order to receive licenses as nursing home administrators. These standards shall be designed to ensure that nursing home administrators are individuals of good character and otherwise suitable and, by training or experience in the field of institutional administration, qualified to serve as nursing home administrators.

(3) Develop by appropriate techniques, including examinations and investigations, a method for determining whether an individual meets such standards.

(4) Issue licenses to qualified individuals meeting the standards of the board and revoke or suspend licenses previously issued by the board when the individual holding such license is determined to have failed to conform substantially to the requirements of such standards.

(5) Establish and carry out procedures, by rule, designed to ensure that licensed nursing home administrators will comply with standards adopted by the board.

(6) Receive, investigate, and take appropriate action with respect to any charge or complaint filed with the department to the effect that a licensed nursing home administrator has failed to comply with the requirements or standards adopted by the board.

(7) Conduct a continuing study and investigation of nursing homes and administrators of nursing homes in order to improve the standards imposed for the licensing of such administrators and the procedures and methods for enforcing such standards with respect to administrators of nursing homes who have been licensed as such.

(8) Set up procedures by rule for advising and acting together with the Department of Health and other boards of other health professions in matters affecting procedures and methods for effectively enforcing the purpose of this part and the administration of chapters 400 and 429.

History.—ss. 1, 2, ch. 79-227; ss. 2, 3, ch. 81-318; ss. 5, 16, 17, ch. 86-223; s. 61, ch. 91-137; s. 10, ch. 91-156; s. 4, ch. 91-429; s. 132, ch. 98-200; s. 228, ch. 99-8; s. 93, ch. 2006-197.



468.1695 - Licensure by examination.

468.1695 Licensure by examination.—

(1) Any person desiring to be licensed as a nursing home administrator shall apply to the department to take the licensure examination. The examination shall be given at least two times a year and shall include, but not be limited to, questions on the subjects of nursing home administration such as:

(a) Applicable standards of nursing home health and safety;

(b) Federal, state, and local health and safety laws and rules;

(c) General administration;

(d) Psychology of patient care;

(e) Principles of medical care;

(f) Personal and social care;

(g) Therapeutic and supportive care and services in long-term care;

(h) Departmental organization and management;

(i) Community interrelationships; and

(j) Terminology.

The board may, by rule, adopt use of a national examination in lieu of part or all of the examination required by this part.

(2) The department shall examine each applicant who the board certifies has completed the application form and remitted an examination fee set by the board not to exceed $250 and who:

(a)1. Holds a baccalaureate degree from an accredited college or university and majored in health care administration, health services administration, or an equivalent major, or has credit for at least 60 semester hours in subjects, as prescribed by rule of the board, which prepare the applicant for total management of a nursing home; and

2. Has fulfilled the requirements of a college-affiliated or university-affiliated internship in nursing home administration or of a 1,000-hour nursing home administrator-in-training program prescribed by the board; or

(b)1. Holds a baccalaureate degree from an accredited college or university; and

2.a. Has fulfilled the requirements of a 2,000-hour nursing home administrator-in-training program prescribed by the board; or

b. Has 1 year of management experience allowing for the application of executive duties and skills, including the staffing, budgeting, and directing of resident care, dietary, and bookkeeping departments within a skilled nursing facility, hospital, hospice, assisted living facility with a minimum of 60 licensed beds, or geriatric residential treatment program and, if such experience is not in a skilled nursing facility, has fulfilled the requirements of a 1,000-hour nursing home administrator-in-training program prescribed by the board.

(3) The department shall issue a license to practice nursing home administration to any applicant who successfully completes the examination in accordance with this section and otherwise meets the requirements of this part. The department shall not issue a license to any applicant who is under investigation in this state or another jurisdiction for an offense which would constitute a violation of s. 468.1745 or s. 468.1755. Upon completion of the investigation, the provisions of s. 468.1755 shall apply.

(4) The board may by rule establish a preceptor certification and recertification fee not to exceed $100 which shall be remitted by those individuals seeking board approval to act as preceptors in administrator-in-training programs as prescribed by the board. Said fee may be charged at the time of application for initial certification and at the time of application for recertification. The board may by rule establish a trainee application fee not to exceed $500 to defray the costs of the board’s supervision of the administrator-in-training program, to be remitted by those individuals seeking to undergo a board prescribed administrator-in-training program.

History.—ss. 1, 2, ch. 79-227; ss. 2, 3, ch. 81-318; ss. 6, 13, 14, 16, 17, ch. 86-223; s. 17, ch. 88-205; s. 68, ch. 89-374; s. 23, ch. 90-134; s. 3, ch. 90-345; s. 61, ch. 91-137; s. 10, ch. 91-156; s. 4, ch. 91-429; s. 31, ch. 92-173; s. 5, ch. 93-259; s. 193, ch. 94-119; s. 40, ch. 95-210; s. 122, ch. 97-264; s. 25, ch. 99-394; s. 125, ch. 2000-153; s. 84, ch. 2001-277; s. 43, ch. 2012-160.



468.1705 - Licensure by endorsement; temporary license.

468.1705 Licensure by endorsement; temporary license.—

(1) The department shall issue a license by endorsement to any applicant who, upon applying to the department and remitting a fee set by the board not to exceed $500, demonstrates to the board that he or she:

(a) Meets one of the following requirements:

1. Holds a valid active license to practice nursing home administration in another state of the United States, provided that the current requirements for licensure in that state are substantially equivalent to, or more stringent than, current requirements in this state; or

2. Meets the qualifications for licensure in s. 468.1695; and

(b)1. Has successfully completed a national examination which is substantially equivalent to, or more stringent than, the examination given by the department;

2. Has passed an examination on the laws and rules of this state governing the administration of nursing homes; and

3. Has worked as a fully licensed nursing home administrator for 2 years within the 5-year period immediately preceding the application by endorsement.

(2) National examinations for licensure as a nursing home administrator shall be presumed to be substantially equivalent to, or more stringent than, the examination and requirements in this state, unless found otherwise by rule of the board.

(3) The department shall not issue a license by endorsement or a temporary license to any applicant who is under investigation in this or another state for any act which would constitute a violation of this part until such time as the investigation is complete and disciplinary proceedings have been terminated.

(4) A temporary license may be issued one time only to an applicant who has filed an application for licensure by endorsement and has paid the fee for the next laws and rules examination offered in this state, and who meets all of the following requirements:

(a) Has filed an application for a temporary license and paid a fee not to exceed $750.

(b) Meets the requirements of subsection (1) or s. 468.1695.

(c) Has worked as a fully licensed nursing home administrator for 2 years within the 5-year period immediately preceding application for a temporary license.

A temporary license shall be valid for the nursing home administrator applicant only at the facility for which it is issued and shall not be transferred to another facility or to another applicant. An applicant shall not be eligible to reapply for a temporary license or an extension of a temporary license. The applicant must take and pass the next laws and rules examination offered in this state following issuance of a temporary license. The temporary license is valid until the results of the examination are certified by the board and the applicant is notified.

History.—ss. 1, 2, ch. 79-227; ss. 2, 3, ch. 81-318; ss. 9, 42, ch. 82-179; s. 91, ch. 83-218; ss. 37, 119, ch. 83-329; ss. 7, 16, 17, ch. 86-223; s. 39, ch. 89-162; s. 24, ch. 90-134; s. 4, ch. 90-345; s. 61, ch. 91-137; s. 10, ch. 91-156; s. 4, ch. 91-429; s. 273, ch. 97-103.



468.1715 - Renewal of license.

468.1715 Renewal of license.—

(1) The department shall renew a license upon receipt of the renewal application and fee.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) The board may by rule prescribe continuing education, not to exceed 40 hours biennially, as a condition for renewal of a license or certificate. The board shall by rule establish criteria for the approval of such programs or courses. The programs or courses approved by the board shall include correspondence courses that meet the criteria for continuing education courses held in a classroom setting. The board may establish by rule an application fee not to exceed $100 for anyone seeking approval to provide continuing education courses and may provide by rule a fee not to exceed $50 for renewal of providership.

History.—ss. 1, 2, ch. 79-227; s. 2, ch. 80-291; ss. 2, 3, ch. 81-318; ss. 8, 16, 17, ch. 86-223; s. 69, ch. 89-374; s. 61, ch. 91-137; s. 10, ch. 91-156; s. 4, ch. 91-429; s. 190, ch. 94-119.



468.1725 - Inactive status.

468.1725 Inactive status.—

(1) The board shall prescribe by rule continuing education requirements as a condition of reactivating a license. The continuing education requirements for reactivating a license may not exceed 20 classroom hours for each year the license was inactive, in addition to completion of the number of hours required for renewal on the date the license became inactive.

(2) The board shall adopt rules relating to application procedures for inactive status, for the renewal of inactive licenses, and for the reactivation of licenses. The board shall prescribe by rule an application fee for inactive status, a renewal fee for inactive status, a delinquency fee, and a fee for the reactivation of a license. None of these fees may exceed the biennial renewal fee established by the board for an active license.

(3) The department may not reactivate a license unless the inactive or delinquent licensee has paid any applicable biennial renewal or delinquency fee, or both, and a reactivation fee.

History.—ss. 1, 2, ch. 79-227; s. 331, ch. 81-259; ss. 2, 3, ch. 81-318; s. 102, ch. 83-329; ss. 9, 16, 17, ch. 86-223; s. 61, ch. 91-137; s. 10, ch. 91-156; s. 4, ch. 91-429; s. 191, ch. 94-119.



468.1735 - Provisional license.

468.1735 Provisional license.—The board may establish by rule requirements for issuance of a provisional license. A provisional license shall be issued only to fill a position of nursing home administrator that unexpectedly becomes vacant due to illness, sudden death of the administrator, or abandonment of position and shall be issued for one single period as provided by rule not to exceed 6 months. The department shall not issue a provisional license to any applicant who is under investigation in this state or another jurisdiction for an offense which would constitute a violation of s. 468.1745 or s. 468.1755. Upon completion of the investigation, the provisions of s. 468.1755 shall apply. The provisional license may be issued to a person who does not meet all of the licensing requirements established by this part, but the board shall by rule establish minimal requirements to ensure protection of the public health, safety, and welfare. The provisional license shall be issued to the person who is designated as the responsible person next in command in the event of the administrator’s departure. The board may set an application fee not to exceed $500 for a provisional license.

History.—ss. 1, 2, ch. 79-227; s. 332, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 10, 42, ch. 82-179; ss. 10, 16, 17, ch. 86-223; s. 40, ch. 89-162; s. 61, ch. 91-137; s. 10, ch. 91-156; s. 4, ch. 91-429; s. 193, ch. 94-119; s. 25, ch. 99-394; s. 84, ch. 2001-277.



468.1745 - Prohibitions; penalties.

468.1745 Prohibitions; penalties.—

(1) No person shall:

(a) Practice nursing home administration unless the person holds an active license to practice nursing home administration.

(b) Use the name or title “nursing home administrator” when the person has not been licensed pursuant to this act.

(c) Present as his or her own the license of another.

(d) Give false or forged evidence to the board or a member thereof for the purpose of obtaining a license.

(e) Use or attempt to use a nursing home administrator’s license which has been suspended or revoked.

(f) Knowingly employ unlicensed persons in the practice of nursing home administration.

(g) Knowingly conceal information relative to violations of this part.

(2) Any person who violates the provisions of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 79-227; ss. 2, 3, ch. 81-318; ss. 16, 17, ch. 86-223; s. 61, ch. 91-137; s. 10, ch. 91-156; s. 97, ch. 91-224; s. 4, ch. 91-429; s. 274, ch. 97-103.



468.1755 - Disciplinary proceedings.

468.1755 Disciplinary proceedings.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Violation of any provision of s. 456.072(1) or s. 468.1745(1).

(b) Attempting to procure a license to practice nursing home administration by bribery, by fraudulent misrepresentation, or through an error of the department or the board.

(c) Having a license to practice nursing home administration revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(d) Being convicted or found guilty, regardless of adjudication, of a crime in any jurisdiction which relates to the practice of nursing home administration or the ability to practice nursing home administration. Any plea of nolo contendere shall be considered a conviction for purposes of this part.

(e) Making or filing a report or record which the licensee knows to be false, intentionally failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to impede or obstruct such filing. Such reports or records shall include only those which are signed in the capacity of a licensed nursing home administrator.

(f) Authorizing the discharge or transfer of a resident for a reason other than those provided in ss. 400.022 and 400.0255.

(g) Advertising goods or services in a manner which is fraudulent, false, deceptive, or misleading in form or content.

(h) Fraud or deceit, negligence, incompetence, or misconduct in the practice of nursing home administration.

(i) Violation of a lawful order of the board or department previously entered in a disciplinary hearing or failing to comply with a lawfully issued subpoena of the board or department.

(j) Practicing with a revoked, suspended, inactive, or delinquent license.

(k) Repeatedly acting in a manner inconsistent with the health, safety, or welfare of the patients of the facility in which he or she is the administrator.

(l) Being unable to practice nursing home administration with reasonable skill and safety to patients by reason of illness, drunkenness, use of drugs, narcotics, chemicals, or any other material or substance or as a result of any mental or physical condition. In enforcing this paragraph, upon a finding of the State Surgeon General or his or her designee that probable cause exists to believe that the licensee is unable to serve as a nursing home administrator due to the reasons stated in this paragraph, the department shall have the authority to issue an order to compel the licensee to submit to a mental or physical examination by a physician designated by the department. If the licensee refuses to comply with such order, the department’s order directing such examination may be enforced by filing a petition for enforcement in the circuit court where the licensee resides or serves as a nursing home administrator. The licensee against whom the petition is filed shall not be named or identified by initials in any public court records or documents, and the proceedings shall be closed to the public. The department shall be entitled to the summary procedure provided in s. 51.011. A licensee affected under this paragraph shall have the opportunity, at reasonable intervals, to demonstrate that he or she can resume the competent practice of nursing home administration with reasonable skill and safety to patients.

(m) Willfully or repeatedly violating any of the provisions of the law, code, or rules of the licensing or supervising authority or agency of the state or political subdivision thereof having jurisdiction of the operation and licensing of nursing homes.

(n) Paying, giving, causing to be paid or given, or offering to pay or to give to any person a commission or other valuable consideration for the solicitation or procurement, either directly or indirectly, of nursing home usage.

(o) Willfully permitting unauthorized disclosure of information relating to a patient or his or her records.

(p) Discriminating with respect to patients, employees, or staff on account of race, religion, color, sex, or national origin.

(q) Failing to implement an ongoing quality assurance program directed by an interdisciplinary team that meets at least every other month.

(r) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The department shall reissue the license of a disciplined licensee upon certification by the board that the disciplined licensee has complied with all of the terms and conditions set forth in the final order.

History.—ss. 1, 2, ch. 79-227; ss. 2, 3, ch. 81-318; ss. 11, 16, 17, ch. 86-223; s. 61, ch. 91-137; s. 10, ch. 91-156; s. 4, ch. 91-429; ss. 10, 192, ch. 94-119; s. 275, ch. 97-103; s. 80, ch. 98-166; s. 21, ch. 99-394; s. 138, ch. 2000-160; s. 27, ch. 2000-318; ss. 38, 83, ch. 2001-277; s. 14, ch. 2005-240; s. 90, ch. 2008-6.



468.1756 - Statute of limitations.

468.1756 Statute of limitations.—An administrative complaint may only be filed pursuant to s. 456.073 for an act listed in s. 468.1755(1)(c)-(q) within 4 years from the time of the incident giving rise to the complaint, or within 4 years from the time the incident is discovered or should have been discovered.

History.—ss. 12, 17, ch. 86-223; s. 61, ch. 91-137; s. 10, ch. 91-156; s. 4, ch. 91-429; s. 193, ch. 94-119; s. 81, ch. 98-166; s. 26, ch. 99-394; s. 139, ch. 2000-160.






Part III - OCCUPATIONAL THERAPY (ss. 468.201-468.225)

468.201 - Short title; purpose.

468.201 Short title; purpose.—

(1) This act shall be known and may be cited as the “Occupational Therapy Practice Act.”

(2) It is the purpose of this act to provide for the regulation of persons offering occupational therapy services to the public in order to:

(a) Safeguard the public health, safety, and welfare.

(b) Protect the public from being misled by incompetent, unscrupulous, and unauthorized persons.

(c) Assure the highest degree of professional conduct on the part of occupational therapists and occupational therapy assistants.

(d) Assure the availability of occupational therapy services of high quality to persons in need of such services.

History.—ss. 1, 2, ch. 75-179; s. 2, ch. 81-318; ss. 12, 13, ch. 84-4; s. 4, ch. 91-429.



468.203 - Definitions.

468.203 Definitions.—As used in this act, the term:

(1) “Association” means the Florida Occupational Therapy Association.

(2) “Board” means the Board of Occupational Therapy Practice.

(3) “Occupational therapist” means a person licensed to practice occupational therapy as defined in this act and whose license is in good standing.

(4) “Occupational therapy” means the use of purposeful activity or interventions to achieve functional outcomes.

(a) For the purposes of this subsection:

1. “Achieving functional outcomes” means to maximize the independence and the maintenance of health of any individual who is limited by a physical injury or illness, a cognitive impairment, a psychosocial dysfunction, a mental illness, a developmental or a learning disability, or an adverse environmental condition.

2. “Assessment” means the use of skilled observation or the administration and interpretation of standardized or nonstandardized tests and measurements to identify areas for occupational therapy services.

(b) Occupational therapy services include, but are not limited to:

1. The assessment, treatment, and education of or consultation with the individual, family, or other persons.

2. Interventions directed toward developing daily living skills, work readiness or work performance, play skills or leisure capacities, or enhancing educational performance skills.

3. Providing for the development of: sensory-motor, perceptual, or neuromuscular functioning; range of motion; or emotional, motivational, cognitive, or psychosocial components of performance.

These services may require assessment of the need for use of interventions such as the design, development, adaptation, application, or training in the use of assistive technology devices; the design, fabrication, or application of rehabilitative technology such as selected orthotic devices; training in the use of assistive technology; orthotic or prosthetic devices; the application of physical agent modalities as an adjunct to or in preparation for purposeful activity; the use of ergonomic principles; the adaptation of environments and processes to enhance functional performance; or the promotion of health and wellness.

(c) The use of devices subject to 21 C.F.R. s. 801.109 and identified by the board is expressly prohibited except by an occupational therapist or occupational therapy assistant who has received training as specified by the board. The board shall adopt rules to carry out the purpose of this provision.

(5) “Occupational therapy aide” means a person who assists in the practice of occupational therapy, who works under the direct supervision of a licensed occupational therapist or occupational therapy assistant, and whose activities require a general understanding of occupational therapy pursuant to board rules.

(6) “Occupational therapy assistant” means a person licensed to assist in the practice of occupational therapy, who works under the supervision of an occupational therapist, and whose license is in good standing.

(7) “Person” means any individual, partnership, unincorporated organization, or corporate body, except that only an individual may be licensed under this act.

(8) “Supervision” means responsible supervision and control, with the licensed occupational therapist providing both initial direction in developing a plan of treatment and periodic inspection of the actual implementation of the plan. Such plan of treatment shall not be altered by the supervised individual without prior consultation with, and the approval of, the supervising occupational therapist. The supervising occupational therapist need not always be physically present or on the premises when the assistant is performing services; however, except in cases of emergency, supervision shall require the availability of the supervising occupational therapist for consultation with and direction of the supervised individual.

History.—s. 3, ch. 75-179; s. 1, ch. 78-18; s. 333, ch. 81-259; s. 2, ch. 81-318; ss. 1, 12, 13, ch. 84-4; s. 1, ch. 90-22; s. 4, ch. 91-429; s. 107, ch. 92-149; s. 123, ch. 97-264.



468.204 - Authority to adopt rules.

468.204 Authority to adopt rules.—The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part conferring duties upon it.

History.—ss. 2, 13, ch. 84-4; s. 4, ch. 91-429; s. 133, ch. 98-200.



468.205 - Board of Occupational Therapy Practice.

468.205 Board of Occupational Therapy Practice.—

(1) There is created within the department the Board of Occupational Therapy Practice, composed of seven members appointed by the Governor, subject to confirmation by the Senate.

(2) Four members shall be licensed occupational therapists in good standing in this state who are residents of this state and have been engaged in the practice of occupational therapy for at least 4 years immediately prior to their appointment. One member shall be a licensed occupational therapy assistant in good standing in this state who is a resident of the state and has been engaged in the practice of occupational therapy for at least 4 years immediately prior to the appointment. Two members shall be consumers who are residents of the state who are not connected with the practice of occupational therapy.

(3) Within 90 days after the effective date of this act, the Governor shall appoint the board as follows:

(a) Two members for terms of 2 years each.

(b) Two members for terms of 3 years each.

(c) Three members for terms of 4 years each.

(4) As the terms of the members expire, the Governor shall appoint successors for terms of 4 years and such members shall serve until their successors are appointed.

(5) All provisions of chapter 456 relating to activities of the board shall apply.

History.—s. 6, ch. 75-179; s. 171, ch. 77-104; s. 2, ch. 81-318; s. 1, ch. 82-46; s. 2, ch. 83-265; ss. 3, 12, 13, ch. 84-4; s. 2, ch. 90-22; s. 4, ch. 91-429; s. 124, ch. 97-264; s. 82, ch. 98-166; s. 140, ch. 2000-160.



468.207 - License required.

468.207 License required.—No person shall practice occupational therapy or hold himself or herself out as an occupational therapist or an occupational therapy assistant or as being able to practice occupational therapy or to render occupational therapy services in the state unless he or she is licensed in accordance with the provisions of this act.

History.—s. 4, ch. 75-179; s. 2, ch. 81-318; ss. 12, 13, ch. 84-4; s. 4, ch. 91-429; s. 276, ch. 97-103.



468.209 - Requirements for licensure.

468.209 Requirements for licensure.—

(1) An applicant applying for a license as an occupational therapist or as an occupational therapy assistant shall file a written application, accompanied by the application for licensure fee prescribed in s. 468.221, on forms provided by the department, showing to the satisfaction of the board that she or he:

(a) Is of good moral character.

(b) Has successfully completed the academic requirements of an educational program in occupational therapy recognized by the board, with concentration in biologic or physical science, psychology, and sociology, and with education in selected manual skills. Such a program shall be accredited by the American Occupational Therapy Association’s Accreditation Council for Occupational Therapy Education, or its successor.

(c) Has successfully completed a period of supervised fieldwork experience at a recognized educational institution or a training program approved by the educational institution where she or he met the academic requirements. For an occupational therapist, a minimum of 6 months of supervised fieldwork experience is required. For an occupational therapy assistant, a minimum of 2 months of supervised fieldwork experience is required.

(d) Has passed an examination conducted or adopted by the board as provided in s. 468.211.

(2) An applicant who has practiced as a state-licensed or American Occupational Therapy Association-certified occupational therapy assistant for 4 years and who, prior to January 24, 1988, completed a minimum of 6 months of supervised occupational-therapist-level fieldwork experience may take the examination to be licensed as an occupational therapist without meeting the educational requirements for occupational therapists made otherwise applicable under paragraph (1)(b).

(3) If the board determines that an applicant is qualified to be licensed by endorsement under s. 468.213, the board may issue the applicant a temporary permit to practice occupational therapy until the next board meeting at which license applications are to be considered, but not for a longer period of time. Only one temporary permit by endorsement shall be issued to an applicant, and it shall not be renewable.

(4) If the board determines that the applicant has not passed an examination, which examination is recognized by the board, to determine competence to practice occupational therapy and is not qualified to be licensed by endorsement, but has otherwise met all the requirements of this section and has made application for the next scheduled examination, the board may issue the applicant a temporary permit allowing her or him to practice occupational therapy under the supervision of a licensed occupational therapist until notification of the results of the examination. An individual who has passed the examination may continue to practice occupational therapy under her or his temporary permit until the next meeting of the board. An individual who has failed the examination shall not continue to practice occupational therapy under her or his temporary permit; and such permit shall be deemed revoked upon notification to the board of the examination results and the subsequent, immediate notification by the board to the applicant of the revocation. Only one temporary permit by examination shall be issued to an applicant, and it shall not be renewable. However, applicants enrolled in a full-time advanced master’s occupational therapy education program who have completed all requirements for licensure except examination shall, upon written request, be granted a temporary permit valid for 6 months even if that period extends beyond the next examination, provided the applicant has not failed the examination. This permit shall remain valid only while the applicant remains a full-time student and, upon written request, shall be renewed once for an additional 6 months.

(5) An applicant seeking reentry into the profession who has not been in active practice within the last 5 years must, prior to applying for licensure, submit to the board documentation of continuing education as prescribed by rule.

History.—s. 7, ch. 75-179; s. 1, ch. 77-174; s. 2, ch. 78-18; s. 2, ch. 81-318; ss. 4, 12, 13, ch. 84-4; s. 4, ch. 91-429; s. 277, ch. 97-103; s. 125, ch. 97-264.



468.211 - Examination for licensure.

468.211 Examination for licensure.—

(1) Any person applying for licensure shall, in addition to demonstrating his or her eligibility in accordance with the requirements of s. 468.209, make application to the board or the appropriate examining entity for examination, upon a form and in such a manner as the board or the examining entity prescribes. Such application shall be accompanied by the nonrefundable fee prescribed by s. 468.221 or by a fee established by the examining entity. A person who fails an examination may make application for reexamination accompanied by the prescribed fee; such person shall also reapply to the board for licensure in the manner prescribed in s. 468.209.

(2) Each applicant for licensure under this act shall be examined in a manner determined by the board in a written examination to test his or her knowledge of the basic and clinical sciences relating to occupational therapy and occupational therapy theory and practice, including the applicant’s professional skills and judgment in the utilization of occupational therapy techniques and methods, and such other subjects as the board may deem useful to determine the applicant’s fitness to practice. The board shall establish standards for acceptable performance.

(3) Applicants for licensure shall be examined at such times and places and under such supervision as the board may determine. Examinations shall be given at least twice each year at such places within this state as the board may determine, and the board shall give reasonable public notice of such examinations in accordance with its rules at least 60 days prior to their administration and shall notify by mail each individual examination applicant of the time and place of their administration.

(4) The board may, by rule, adopt the use of a national examination in lieu of part or all of the examination required by this section; and a reasonable passing score shall be set by rule of the board.

(5) Applicants may obtain their examination scores and review their papers in accordance with such rules as the board may establish.

(6) If an applicant fails to pass the examination in three attempts, the applicant shall not be eligible for reexamination unless the applicant completes additional education or training requirements prescribed by the board. An applicant who has completed the additional education or training requirements prescribed by the board may take the examination on two more occasions. If the applicant has failed to pass the examination after five attempts, the applicant is no longer eligible to take the examination.

History.—s. 8, ch. 75-179; s. 2, ch. 81-318; ss. 5, 12, 13, ch. 84-4; s. 4, ch. 91-429; s. 278, ch. 97-103; s. 126, ch. 97-264.



468.213 - Licensure by endorsement.

468.213 Licensure by endorsement.—

(1) The board may waive the examination and grant a license to any person who presents proof of current certification as an occupational therapist or occupational therapy assistant by a national certifying organization if the board determines the requirements for such certification to be equivalent to the requirements for licensure in this act.

(2) The board may waive the examination and grant a license to any applicant who presents proof of current licensure as an occupational therapist or occupational therapy assistant in another state, the District of Columbia, or any territory or jurisdiction of the United States or foreign national jurisdiction which requires standards for licensure determined by the board to be equivalent to the requirements for licensure in this act.

History.—s. 9, ch. 75-179; s. 2, ch. 81-318; ss. 6, 12, 13, ch. 84-4; s. 4, ch. 91-429; s. 127, ch. 97-264.



468.215 - Issuance of license.

468.215 Issuance of license.—

(1) The board shall issue a license to any person who meets the requirements of this act upon payment of the license fee prescribed.

(2) Any person who is issued a license as an occupational therapist under the terms of this act may use the words “occupational therapist,” “licensed occupational therapist,” or “occupational therapist registered,” or he or she may use the letters “O.T.,” “L.O.T.,” or “O.T.R.,” in connection with his or her name or place of business to denote his or her registration hereunder.

(3) Any person who is issued a license as an occupational therapy assistant under the terms of this act may use the words “occupational therapy assistant,” “licensed occupational therapy assistant,” or “certified occupational therapy assistant,” or he or she may use the letters, “O.T.A.,” “L.O.T.A.,” or “C.O.T.A.,” in connection with his or her name or place of business to denote his or her registration hereunder.

History.—s. 10, ch. 75-179; s. 2, ch. 81-318; ss. 12, 13, ch. 84-4; s. 4, ch. 91-429; s. 279, ch. 97-103.



468.217 - Denial of or refusal to renew license; suspension and revocation of license and other disciplinary measures.

468.217 Denial of or refusal to renew license; suspension and revocation of license and other disciplinary measures.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Attempting to obtain, obtaining, or renewing a license to practice occupational therapy by bribery, by fraudulent misrepresentation, or through an error of the department or the board.

(b) Having a license to practice occupational therapy revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(c) Being convicted or found guilty, regardless of adjudication, of a crime in any jurisdiction which directly relates to the practice of occupational therapy or to the ability to practice occupational therapy. A plea of nolo contendere shall be considered a conviction for the purposes of this part.

(d) False, deceptive, or misleading advertising.

(e) Advertising, practicing, or attempting to practice under a name other than one’s own name.

(f) Failing to report to the department any person who the licensee knows is in violation of this part or of the rules of the department or of the board.

(g) Aiding, assisting, procuring, or advising any unlicensed person to practice occupational therapy contrary to this part or to a rule of the department or the board.

(h) Failing to perform any statutory or legal obligation placed upon a licensed occupational therapist or occupational therapy assistant.

(i) Making or filing a report which the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing or inducing another person to do so. Such reports or records include only those which are signed in the capacity as a licensed occupational therapist or occupational therapy assistant.

(j) Paying or receiving any commission, bonus, kickback, or rebate to or from, or engaging in any split-fee arrangement in any form whatsoever with, a physician, organization, agency, or person, either directly or indirectly, for patients referred to providers of health care goods and services, including, but not limited to, hospitals, nursing homes, clinical laboratories, ambulatory surgical centers, or pharmacies. The provisions of this paragraph shall not be construed to prevent an occupational therapist or occupational therapy assistant from receiving a fee for professional consultation services.

(k) Exercising influence within a patient-therapist relationship for purposes of engaging a patient in sexual activity. A patient is presumed to be incapable of giving free, full, and informed consent to sexual activity with the patient’s occupational therapist or occupational therapy assistant.

(l) Making deceptive, untrue, or fraudulent representations in the practice of occupational therapy or employing a trick or scheme in the practice of occupational therapy if such scheme or trick fails to conform to the generally prevailing standards of treatment in the occupational therapy community.

(m) Soliciting patients, either personally or through an agent, through the use of fraud, intimidation, undue influence, or a form of overreaching or vexatious conduct. A “solicitation” is any communication which directly or implicitly requests an immediate oral response from the recipient.

(n) Failing to keep written records justifying the course of treatment of the patient, including, but not limited to, patient histories, examination results, and test results.

(o) Exercising influence on the patient or client in such a manner as to exploit the patient or client for financial gain of the licensee or of a third party which includes, but is not limited to, the promoting or selling of services, goods, appliances, or drugs.

(p) Performing professional services which have not been duly authorized by the patient or client, or his or her legal representative, except as provided in s. 768.13.

(q) Gross or repeated malpractice or the failure to practice occupational therapy with that level of care, skill, and treatment which is recognized by a reasonably prudent similar occupational therapist or occupational therapy assistant as being acceptable under similar conditions and circumstances.

(r) Performing any procedure which, by the prevailing standards of occupational therapy practice in the community, would constitute experimentation on a human subject without first obtaining full, informed, and written consent.

(s) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities which the licensee knows or has reason to know that he or she is not competent to perform.

(t) Being unable to practice occupational therapy with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition. In enforcing this paragraph, the department shall have, upon probable cause, authority to compel an occupational therapist or occupational therapy assistant to submit to a mental or physical examination by physicians designated by the department. The failure of an occupational therapist or occupational therapy assistant to submit to such examination when so directed constitutes an admission of the allegations against him or her, upon which a default and final order may be entered without the taking of testimony or presentation of evidence, unless the failure was due to circumstances beyond his or her control. An occupational therapist or occupational therapy assistant affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that he or she can resume the competent practice of occupational therapy with reasonable skill and safety to patients. In any proceeding under this paragraph, neither the record of proceedings nor the orders entered by the board shall be used against an occupational therapist or occupational therapy assistant in any other proceeding.

(u) Delegating professional responsibilities to a person when the licensee who is delegating such responsibilities knows or has reason to know that such person is not qualified by training, experience, or licensure to perform them.

(v) Violating a lawful order of the board or department previously entered in a disciplinary hearing or failing to comply with a lawfully issued subpoena of the department.

(w) Conspiring with another licensee or with any other person to commit an act, or committing an act, which would tend to coerce, intimidate, or preclude another licensee from lawfully advertising his or her services.

(x) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The board may not reinstate the license of an occupational therapist or occupational therapy assistant, or cause a license to be issued to a person it has deemed unqualified, until such time as the board is satisfied that such person has complied with all the terms and conditions set forth in the final order and is capable of safely engaging in the practice of occupational therapy.

History.—s. 11, ch. 75-179; s. 36, ch. 78-95; s. 2, ch. 81-318; ss. 7, 12, 13, ch. 84-4; s. 4, ch. 91-429; s. 280, ch. 97-103; s. 39, ch. 2001-277; s. 15, ch. 2005-240.



468.219 - Renewal of license; continuing education.

468.219 Renewal of license; continuing education.—

(1) Licenses issued under this part are subject to biennial renewal as provided in s. 456.004.

(2) The board may by rule prescribe continuing education requirements, not to exceed 30 contact hours biennially, as a condition for renewal of licensure. The program criteria for those requirements must be approved by the board.

History.—s. 12, ch. 75-179; s. 2, ch. 81-318; ss. 8, 12, 13, ch. 84-4; s. 4, ch. 91-429; s. 194, ch. 94-119; s. 83, ch. 98-166; s. 141, ch. 2000-160.



468.221 - Fees.

468.221 Fees.—

(1) The board shall prescribe, and publish in the manner established by its rules, fees in amounts determined by the board for the following purposes:

(a) Application for license.

(b) Examination fee.

(c) Initial license fee.

(d) Renewal of active license fee.

(e) Delinquency fee.

(f) Application for inactive license fee.

(g) Renewal of inactive license fee.

(h) Reactivation fee.

(2) Such fees shall be set in such amounts as to reimburse the state, to the extent feasible, for the cost of the services rendered.

History.—s. 13, ch. 75-179; s. 2, ch. 81-318; ss. 9, 12, 13, ch. 84-4; s. 4, ch. 91-429; s. 195, ch. 94-119.



468.223 - Prohibitions; penalties.

468.223 Prohibitions; penalties.—

(1) A person may not:

(a) Practice occupational therapy unless such person is licensed pursuant to ss. 468.201-468.225;

(b) Use, in connection with his or her name or place of business, the words “occupational therapist,” “licensed occupational therapist,” “occupational therapist registered,” “occupational therapy assistant,” “licensed occupational therapy assistant,” “certified occupational therapy assistant”; the letters “O.T.,” “L.O.T.,” “O.T.R.,” “O.T.A.,” “L.O.T.A.,” or “C.O.T.A.”; or any other words, letters, abbreviations, or insignia indicating or implying that he or she is an occupational therapist or an occupational therapy assistant or, in any way, orally or in writing, in print or by sign, directly or by implication, to represent himself or herself as an occupational therapist or an occupational therapy assistant unless the person is a holder of a valid license issued pursuant to ss. 468.201-468.225;

(c) Present as his or her own the license of another;

(d) Knowingly give false or forged evidence to the board or a member thereof;

(e) Use or attempt to use a license which has been suspended, revoked, or placed on inactive or delinquent status;

(f) Employ unlicensed persons to engage in the practice of occupational therapy; or

(g) Conceal information relative to any violation of ss. 468.201-468.225.

(2) Any person who violates any provision of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 14, ch. 75-179; s. 2, ch. 81-318; ss. 10, 12, 13, ch. 84-4; s. 3, ch. 90-22; s. 4, ch. 91-429; s. 196, ch. 94-119; s. 281, ch. 97-103.



468.225 - Exemptions.

468.225 Exemptions.—

(1) Nothing in this act shall be construed as preventing or restricting the practice, services, or activities of:

(a) Any person licensed in this state by any other law from engaging in the profession or occupation for which he or she is licensed.

(b) Any person employed as an occupational therapist or occupational therapy assistant by the United States, if such person provides occupational therapy solely under the direction or control of the organization by which he or she is employed.

(c) Any person pursuing a course of study leading to a degree or certificate in occupational therapy at an accredited or approved educational program, if such activities and services constitute a part of a supervised course of study and if such a person is designated by a title which clearly indicates his or her status as a student or trainee.

(d) Any person fulfilling the supervised fieldwork experience requirements of s. 468.209, if such activities and services constitute a part of the experience necessary to meet the requirements of that section.

(2) No provision of this act shall be construed to prohibit physicians, physician assistants, nurses, physical therapists, osteopathic physicians or surgeons, clinical psychologists, speech-language pathologists, or audiologists from using occupational therapy as a part of or incidental to their profession, when they practice their profession under the statutes applicable to their profession.

History.—s. 5, ch. 75-179; s. 1, ch. 77-174; s. 2, ch. 81-318; ss. 12, 13, ch. 84-4; s. 4, ch. 90-22; s. 4, ch. 91-429; s. 282, ch. 97-103; s. 128, ch. 97-264.






Part IV - RADIOLOGICAL PERSONNEL CERTIFICATION (ss. 468.3001-468.315)

468.3001 - Short title.

468.3001 Short title.—This part may be cited as the “Radiological Personnel Certification Act.”

History.—ss. 1, 19, ch. 84-269; s. 4, ch. 91-429; s. 1, ch. 2006-139.



468.3003 - Declaration of policy.

468.3003 Declaration of policy.—It is declared to be the policy of the state that the health and safety of the people must be protected against the harmful effects of excessive and improper exposure to ionizing radiation. Such protection can in some major measure be accomplished by requiring adequate training and experience of persons who use radiation and radiation-emitting equipment in each particular case under the specific direction of licensed practitioners. It is the purpose of this part to establish standards of education, training, and experience and to require the examination and certification of users of radiation and radiation-emitting equipment.

History.—s. 1, ch. 78-383; s. 2, ch. 81-318; ss. 2, 18, 19, ch. 84-269; s. 4, ch. 91-429.

Note.—Former s. 468.30.



468.301 - Definitions.

468.301 Definitions.—As used in this part, the term:

(1) “Basic X-ray machine operator” means a person who is employed by a licensed practitioner to perform certain radiographic functions, specifically excluding nuclear medicine and radiation therapy procedures, under the direct supervision of that practitioner.

(2) “Basic X-ray machine operator-podiatric medicine” means a person who is employed by and under the direct supervision of a licensed podiatric physician to perform only those radiographic functions that are within the scope of practice of a podiatric physician licensed pursuant to chapter 461, specifically excluding nuclear medicine and radiation therapy procedures.

(3) “Certificate” means a certification granted and issued by the department under this part.

(4) “Certificateholder” means any person who holds a certificate under this part that authorizes that person to use radiation on human beings.

(5) “Council” means the Advisory Council on Radiation Protection.

(6) “Department” means the Department of Health.

(7) “Direct supervision” means supervision and control by a licensed practitioner who assumes legal liability for the services rendered by the basic X-ray machine operator or basic X-ray machine operator-podiatric medicine, which supervision requires the physical presence of the licensed practitioner for consultation and direction of the actions of the basic X-ray machine operator or basic X-ray machine operator-podiatric medicine.

(8) “Educational program” means training or education, including either a didactic or a clinical practicum, or both, which has a specified objective, planned activities for students, and suitable methods for measuring student attainment, which program is offered, sponsored, or approved by an organization or institution that is able to meet or enforce these criteria and which program is subject to approval by the department.

(9) “General radiographer” means a person who is employed and certificated in radiography, other than a basic X-ray machine operator or basic X-ray machine operator-podiatric medicine.

(10) “General supervision” means supervision whereby a practitioner authorizes the services to be performed by the radiologic technologist, which supervision, except in cases of emergency, requires the easy availability or physical presence of the licensed practitioner for consultation and direction of the actions of the radiologic technologist.

(11) “Licensed practitioner” means a person who is licensed or otherwise authorized by law to practice medicine, podiatric medicine, chiropody, osteopathic medicine, naturopathy, or chiropractic medicine in this state.

(12) “National organization” means a professional association or registry, approved by the department, that examines, registers, certifies, or approves individuals and educational programs relating to operators of sources of radiation.

(13) “Person” means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state or any other state, or political subdivision of any agency thereof and any legal successor, representative, agent, or agency of the foregoing.

(14) “Radiation” means X rays and gamma rays, alpha and beta particles, high-speed electrons, neutrons, and other nuclear particles.

(15) “Radiologic technologist” means a person, other than a licensed practitioner, who is qualified by education, training, or experience, as more specifically defined in s. 468.302(3)(d)-(g), to use radiation on human beings under the specific direction and general supervision of a licensed practitioner in each particular case.

(16) “Radiologist” means a physician specializing in radiology certified by or eligible for certification by the American Board of Radiology or the American Osteopathic Board of Radiology, the British Royal College of Radiology, or the Canadian College of Physicians and Surgeons.

(17) “Radiologist assistant” means a person, other than a licensed practitioner, who is qualified by education and certification, as set forth in s. 468.304, as an advanced-level radiologic technologist who works under the supervision of a radiologist to enhance patient care by assisting the radiologist in the medical imaging environment.

(18) “Specialty technologist” means a person, other than a licensed practitioner, who is qualified by education and certification, as set forth in s. 468.304, to use radiation on human beings under the specific direction and general supervision of a licensed practitioner.

History.—s. 2, ch. 78-383; s. 2, ch. 81-318; ss. 3, 18, 19, ch. 84-269; s. 1, ch. 88-310; s. 4, ch. 91-429; s. 73, ch. 97-237; s. 51, ch. 97-264; ss. 211, 281, ch. 98-166; s. 2, ch. 2006-139; s. 91, ch. 2008-6; s. 1, ch. 2012-168.



468.302 - Use of radiation; identification of certified persons; limitations; exceptions.

468.302 Use of radiation; identification of certified persons; limitations; exceptions.—

(1) Except as provided in this section, a person may not use radiation or otherwise practice radiologic technology or any of the duties of a radiologist assistant on a human being unless he or she:

(a) Is a licensed practitioner;

(b) Is the holder of a certificate, as provided in this part, and is operating under the direct supervision or general supervision of a licensed practitioner in each particular case; or

(c) Is the holder of a radiologist assistant certificate, as provided in this part, and is operating under the supervision of a radiologist, as specified in paragraph (3)(h).

(2)(a) A person holding a certificate as a basic X-ray machine operator may use the title “Basic X-ray Machine Operator.”

(b) A person holding a certificate as a basic X-ray machine operator-podiatric medicine may use the title “Basic X-ray Machine Operator-Podiatric Medicine.”

(c) A person holding a certificate as a general radiographer may use the title “Certified Radiologic Technologist-Radiographer” or the letters “CRT-R” after his or her name.

(d) A person holding a certificate as a limited computed tomography technologist may use the title “Certified Radiologic Technologist-Computed Tomography” or the letters “CRT-C” after his or her name.

(e) A person holding a certificate as a radiation therapy technologist may use the title “Certified Radiologic Technologist-Therapy” or the letters “CRT-T” after his or her name.

(f) A person holding a certificate as a nuclear medicine technologist may use the title “Certified Radiologic Technologist-Nuclear Medicine” or the letters “CRT-N” after his or her name.

(g) A person holding a certificate as a radiologist assistant may use the title “Certified Radiologist Assistant” or the letters “CRA” after his or her name.

(h) A person holding a certificate as a specialty technologist may use the title “Certified Radiologic Technologist-X” or the letters “CRT-X” after his or her name, where “X” represents a single- or multiple-letter designation signifying the advanced, postprimary, or specialty area of radiologic technology, such as “CT” for computed tomography or “PET” for positron emission tomography, in which the person is certified by a national organization. The department shall approve these letter designations by rule for each area, consistent with the designation used by a national organization.

No other person is entitled to so use a title or letters contained in this subsection or to hold himself or herself out in any way, whether orally or in writing, expressly or by implication, as being so certified.

(3)(a) A person holding a certificate as a basic X-ray machine operator may perform general diagnostic radiographic and general fluoroscopic procedures, specifically excluding nuclear medicine and radiation therapy procedures, under the direct supervision and control of a licensed practitioner in that practitioner’s office or in a hospital pursuant to paragraph (b). A basic X-ray machine operator may participate in additional approved programs as provided by rule of the department.

(b) A basic X-ray machine operator or basic X-ray machine operator-podiatric medicine may not practice radiologic technology in walk-in emergency centers, freestanding breast clinics, freestanding cancer clinics, state mental hospitals, state correctional institutions, or in any facility regulated under chapter 390, chapter 392, chapter 393, chapter 394, or chapter 641. For a facility licensed under chapter 395, a basic X-ray machine operator may only perform the procedures specified in paragraph (a) in a hospital with a capacity of 150 beds or less. If such a hospital has or acquires radiographic or fluoroscopic equipment other than general diagnostic radiographic and general fluoroscopic equipment, that hospital shall keep a record documenting which personnel performed each radiographic or fluoroscopic procedure. For purposes of this paragraph, a walk-in emergency center shall not include a physician-operated walk-in clinic which operates with or without appointments and with extended hours and which does not hold itself out to the public as an emergency center.

(c) A person holding a certificate as a basic X-ray machine operator-podiatric medicine may perform only podiatric radiographic procedures under the direct supervision and control of a licensed podiatric physician.

(d) A person holding a certificate as a general radiographer may not perform nuclear medicine and radiation therapy procedures, except as provided in this paragraph. A person who is a general radiographer certified pursuant to this part who receives additional training and skills in radiation therapy technology procedures as referenced in this paragraph may assist with managing patients undergoing radiation therapy treatments if that assistance is provided to a person registered with the American Registry of Radiologic Technologists in radiation therapy who is also certified pursuant to this part as a radiation therapy technologist. Both the general radiographer and the radiation therapy technologist must perform these radiation therapy services under the general supervision of a physician licensed under chapter 458 or chapter 459 who is trained and skilled in performing radiation therapy treatments. The radiation therapy technologist identified under this paragraph may not delegate any function to the general radiographer which could reasonably be expected to create an unnecessary danger to a patient’s life, health, or safety. The general radiographer identified under this section may not, however, perform the following services while assisting the radiation therapy technologist: radiation treatment planning, calculation of radiation therapy doses, or any of the duties of a medical physicist. The general radiographer identified under this section must successfully complete a training program in the following areas before assisting with radiation therapy technology duties:

1. Principles of radiation therapy treatment;

2. Biological effects of radiation;

3. Radiation exposure and monitoring;

4. Radiation safety and protection;

5. Evaluation and handling of radiographic treatment equipment and accessories; and

6. Patient positioning for radiation therapy treatment.

In addition, a general radiographer may participate in additional approved programs as provided by rule of the department.

(e) A person holding a certificate as a limited computed tomography technologist may perform only diagnostic computed tomography examinations.

(f) A person holding a certificate as a radiation therapy technologist may administer only X radiation and ionizing radiation emitted from particle accelerators and external beam teletherapy from sealed sources of radioactive material to human beings for therapeutic or simulation purposes.

(g)1. A person holding a certificate as a nuclear medicine technologist may only:

a. Conduct in vivo and in vitro measurements of radioactivity and administer radiopharmaceuticals to human beings for diagnostic and therapeutic purposes.

b. Administer X radiation from a combination nuclear medicine-computed tomography device if that radiation is administered as an integral part of a nuclear medicine procedure that uses an automated computed tomography protocol for the purposes of attenuation correction and anatomical localization and the person has received device-specific training on the combination device.

2. The authority of a nuclear medicine technologist under this paragraph excludes:

a. Radioimmunoassay and other clinical laboratory testing regulated pursuant to chapter 483;

b. Creating or modifying automated computed tomography protocols; and

c. Any other operation of a computed tomography device, especially for the purposes of stand-alone diagnostic imaging, which must be performed by a general radiographer certified under this part.

(h) A person holding a certificate as a radiologist assistant may:

1. Perform specific duties allowed for a radiologist assistant as defined by the department by rule. The rule must be consistent with guidelines adopted by the American College of Radiology, the American Society of Radiologic Technologists, and the American Registry of Radiologic Technologists, with the level of supervision required by such guidelines.

2. Not perform nuclear medicine or radiation therapy procedures unless currently certified and trained to perform those duties under the person’s nuclear medicine technologist or radiation therapy technologist certificate; not interpret images; not make diagnoses; and not prescribe medications or therapies.

(i) A person holding a certificate as a specialty technologist may perform the specific duties allowed for a specialty technologist as defined by rule of the department. These duties must fall within the scope of practice for that particular advanced, postprimary, or specialty area as set by a national organization.

(4) A person holding a certificate as a radiologic technologist may only use radiation or radiation-producing equipment on human beings for diagnostic or therapeutic purposes while operating, in each particular case, under the general supervision of a licensed practitioner and only if the application of radiation is limited to those persons or parts of the human body specified in the law under which the practitioner is licensed.

(5) Nothing contained in this part relating to radiologic technology or a radiologist assistant shall be construed to limit, enlarge, or affect in any respect the practice by duly licensed practitioners of their respective professions.

(6) Requirement for certification does not apply to:

(a) A hospital resident who is not a licensed practitioner in this state or a student enrolled in and attending a school or college of medicine, osteopathic medicine, chiropody, podiatric medicine, or chiropractic medicine or a radiologic technology educational program or radiologist assistant educational program and who applies radiation to a human being while under the direct supervision of a licensed practitioner.

(b) A person who is engaged in performing the duties of a radiologic technologist or of a radiologist assistant in his or her employment by a governmental agency of the United States.

(c) A person who is trained and skilled in cardiopulmonary technology and who provides cardiopulmonary technology services at the direction, and under the direct supervision, of a licensed practitioner.

(7) A person who is licensed pursuant to chapter 483 to perform nuclear medicine procedures is not required to be certificated under this part, provided such person does not perform any other procedures regulated under this part.

History.—s. 3, ch. 78-383; s. 2, ch. 81-318; ss. 4, 18, 19, ch. 84-269; s. 13, ch. 86-287; s. 2, ch. 88-310; s. 4, ch. 91-429; s. 6, ch. 96-309; s. 1113, ch. 97-103; s. 52, ch. 97-264; ss. 212, 282, ch. 98-166; s. 108, ch. 2001-277; s. 38, ch. 2004-350; s. 3, ch. 2006-139; s. 2, ch. 2012-168.



468.303 - Rules.

468.303 Rules.—The department is authorized to make such rules, not inconsistent with law, as may be necessary to carry out the provisions of this part. The department is authorized to establish by rule fees to be paid for application, examination, reexamination, certification, and renewal, and for recordmaking and recordkeeping, provided that no fee shall exceed the amounts provided in this part. Fees shall be based on department estimates of the revenue required to implement the provisions of this part. The department may, based upon estimates of revenue required to implement this part, establish separate fee schedules for application, examination, reexamination, certification, and renewal for the different categories of certification.

History.—s. 4, ch. 78-383; s. 2, ch. 81-318; ss. 18, 19, ch. 84-269; s. 3, ch. 88-310; s. 4, ch. 91-429.



468.304 - Certification.

468.304 Certification.—The department shall certify any applicant who meets the following criteria:

(1) Pays to the department a nonrefundable fee that may not exceed $100, plus the actual per-applicant cost to the department for purchasing the examination from a national organization. The department shall waive the initial application fee for a military veteran or his or her spouse at the time of discharge, if he or she applies to the department for an initial certification within 60 months after the veteran is honorably discharged from any branch of the United States Armed Forces. The applicant must apply for the fee waiver using a form prescribed by the department and must submit supporting documentation as required by the department. This waiver does not include the fee for purchasing the examination from a national organization.

(2) Submits a completed application on a form specified by the department. An incomplete application expires 6 months after initial filing. The application must include the social security number of the applicant. Each applicant shall notify the department in writing of his or her current mailing address. Notwithstanding any other law, service by regular mail to an applicant’s last reported mailing address constitutes adequate and sufficient notice of any official departmental communication to the applicant.

(3) Submits satisfactory evidence, verified by oath or affirmation, that she or he:

(a) Is at least 18 years of age at the time of application;

(b) Is a high school, vocational school, technical school, or college graduate or has successfully completed the requirements for a high school equivalency diploma or its equivalent;

(c) Is of good moral character;

(d) Has passed an examination as specified in s. 468.306 or meets the requirements specified in s. 468.3065; and

(e)1. Has successfully completed an educational program, which program may be established in a hospital licensed pursuant to chapter 395 or in an accredited postsecondary academic institution which is subject to approval by the department as maintaining a satisfactory standard; or

2.a. With respect to an applicant for a basic X-ray machine operator’s certificate, has completed a course of study approved by the department with appropriate study material provided the applicant by the department;

b. With respect to an applicant for a basic X-ray machine operator-podiatric medicine certificate, has completed a course of study approved by the department, if such course of study is limited to the information necessary to perform radiographic procedures within the scope of practice of a podiatric physician licensed pursuant to chapter 461;

c. With respect only to an applicant for a general radiographer’s certificate who is a basic X-ray machine operator certificateholder, has completed an educational program or a 2-year training program that takes into account the types of procedures and level of supervision usually and customarily practiced in a hospital, which educational or training program complies with the rules of the department;

d. With respect only to an applicant for a nuclear medicine technologist’s certificate who is a general radiographer certificateholder, has completed an educational program or a 2-year training program that takes into account the types of procedures and level of supervision usually and customarily practiced in a hospital, which educational or training program complies with the rules of the department;

e. With respect to an applicant for a radiologist assistant’s certificate, demonstrates to the department that he or she holds a current certificate or registration as a radiologist assistant granted by the American Registry of Radiologic Technologists; or

f. With respect to an applicant for a specialty technologist’s certificate, demonstrates to the department that he or she holds a current certificate or registration granted by a national organization in a particular advanced, postprimary, or specialty area of radiologic technology, such as computed tomography or positron emission tomography.

(4) Submits complete documentation of any criminal offense in any jurisdiction of which the applicant has been found guilty, regardless of whether adjudication of guilt was withheld, or to which the applicant has pled guilty or nolo contendere.

(5) Submits complete documentation of any final disciplinary action taken against the applicant by a licensing or regulatory body in any jurisdiction, by a national organization, or by a specialty board that is recognized by the department. Disciplinary action includes revocation, suspension, probation, reprimand, or being otherwise acted against, including being denied certification or resigning from or nonrenewal of membership taken in lieu of or in settlement of a pending disciplinary case.

The department may not certify any applicant who has committed an offense that would constitute a violation of any of the provisions of s. 468.3101 or applicable rules if the applicant had been certified by the department at the time of the offense. An application for a limited computed tomography certificate may not be accepted. A person holding a valid computed tomography certificate as of October 1, 1984, is subject to s. 468.309.

History.—s. 5, ch. 78-383; s. 2, ch. 81-318; ss. 5, 18, 19, ch. 84-269; s. 4, ch. 88-310; s. 4, ch. 91-429; s. 283, ch. 97-103; s. 213, ch. 98-166; s. 57, ch. 99-397; s. 39, ch. 2004-350; s. 4, ch. 2006-139; s. 3, ch. 2012-168; s. 2, ch. 2013-123; s. 33, ch. 2014-1; s. 6, ch. 2014-20.



468.305 - Certification; standards.

468.305 Certification; standards.—The department shall develop standards for certification for the categories of radiological personnel or procedures specified in s. 468.302. The certification standards shall be developed by the department to provide for educational programs for persons who are duly licensed or have a credential in a recognized health care profession or who have other training that is relevant to the program of study to be undertaken. All such categories shall include a demonstration of safety procedure competency; however, nothing in this part shall be construed to require that all operators of radiation equipment be registered radiologic technologists. An application fee of not more than $350 shall be assessed those educational programs seeking approval from the department. Application for approval shall be made on forms provided by the department. Once approved by the department, an educational program shall be assessed an annual fee not to exceed $150.

History.—s. 6, ch. 78-383; s. 2, ch. 81-318; ss. 6, 18, 19, ch. 84-269; s. 5, ch. 88-310; s. 4, ch. 91-429.



468.306 - Examinations.

468.306 Examinations.—An applicant for certification as a radiologic technologist, basic X-ray machine operator, or basic X-ray machine operator-podiatric medicine, except an applicant certified pursuant to s. 468.3065, shall be required to pass an examination. An applicant for certification as a specialty technologist shall be certified only in accordance with s. 468.3065. An application for certification as a specialty technologist by examination may not be accepted. In lieu of an examination for a radiologist assistant certificate, the department shall accept a demonstration by the applicant for such a certificate that he or she holds a current certificate or registration as a radiologist assistant granted by the American Registry of Radiologic Technologists. The department may develop or use examinations for each type of certificate. The department may require an applicant who does not pass an examination after five attempts to complete additional remedial education, as specified by rule of the department, before admitting the applicant to subsequent examinations.

(1) The department may contract with organizations that develop such test examinations. Examinations may be administered by the department or the contracting organization.

(2) Examinations shall be given for each type of certificate at least twice a year at such times and places as the department may determine to be advantageous for applicants.

(3) All examinations must be written and must include positioning, technique, and radiation protection. The department shall pass or fail each applicant on the basis of his or her final grade. The examination for a basic X-ray machine operator must include basic positioning and basic techniques directly related to the skills necessary to safely operate radiographic equipment.

(4) A nonrefundable fee not to exceed $75 plus the actual per-applicant cost for purchasing the examination from a national organization shall be charged for any subsequent examination.

History.—s. 7, ch. 78-383; s. 2, ch. 81-318; ss. 7, 18, 19, ch. 84-269; s. 6, ch. 88-310; s. 4, ch. 91-429; s. 284, ch. 97-103; s. 26, ch. 98-151; s. 58, ch. 99-397; s. 40, ch. 2004-350; s. 5, ch. 2006-139; s. 4, ch. 2012-168.



468.3065 - Certification by endorsement.

468.3065 Certification by endorsement.—

(1) The department may issue a certificate by endorsement to practice as a radiologist assistant to an applicant who, upon applying to the department and remitting a nonrefundable fee not to exceed $50, demonstrates to the department that he or she holds a current certificate or registration as a radiologist assistant granted by the American Registry of Radiologic Technologists.

(2) The department may issue a certificate by endorsement to practice radiologic technology to an applicant who, upon applying to the department and remitting a nonrefundable fee not to exceed $50, demonstrates to the department that he or she holds a current certificate, license, or registration to practice radiologic technology, provided that the requirements for such certificate, license, or registration are deemed by the department to be substantially equivalent to those established under this part and rules adopted under this part.

(3) The department may issue a certificate by endorsement to practice as a specialty technologist to an applicant who, upon applying to the department and remitting a nonrefundable fee not to exceed $100, demonstrates to the department that he or she holds a current certificate or registration from a national organization in a particular advanced, postprimary, or specialty area of radiologic technology, such as computed tomography or positron emission tomography.

History.—ss. 7, 19, ch. 84-269; s. 4, ch. 91-429; s. 285, ch. 97-103; s. 41, ch. 2004-350; s. 6, ch. 2006-139; s. 5, ch. 2012-168.



468.307 - Certificate; issuance; display.

468.307 Certificate; issuance; display.—

(1) The department shall issue a certificate to each candidate who has met the requirements of ss. 468.304 and 468.306 or has qualified under s. 468.3065. The department may establish a subcategory of a certificate issued under this part limiting the certificateholder to a specific procedure or specific type of equipment. The first regular certificate issued to a new certificateholder expires on the last day of the certificateholder’s birth month and shall be valid for at least 12 months but no more than 24 months. However, if the new certificateholder already holds a regular, active certificate in a different category under this part, the new certificate shall be combined with and expire on the same date as the existing certificate.

(2)(a) The department may, at its discretion, issue a temporary certificate to:

1. An applicant who has completed an educational program and is awaiting examination for a certificate specified in s. 468.302(2)(b), (c), (e), or (f), if the applicant has met all other requirements established pursuant to s. 468.304.

2. A basic X-ray machine operator, if such person is under the direct supervision of a licensed practitioner and the licensed practitioner has not requested issuance of a temporary certificate within the previous 18 months, upon application by a licensed practitioner who is practicing in an office of five or fewer licensed practitioners.

3. A basic X-ray machine operator-podiatric medicine, if such person is under the direct supervision of a licensed podiatric physician and the licensed podiatric physician has not requested issuance of a temporary certificate within the previous 18 months, upon application by a licensed podiatric physician who is practicing in an office of five or fewer licensed podiatric physicians.

(b)1. A temporary certificate, as provided in this subsection, shall be issued only if the department finds that its issuance will not violate the purposes of this part or tend to endanger the public health and safety. Temporary certificates shall not be extended, renewed, or reissued.

2. A temporary certificate shall expire automatically 6 months after the date of issuance or when the determination is made either to issue to the applicant, or to deny him or her the issuance of, a regular certificate.

(3) Every employer of certificateholders shall display the certificates of all of such employees in a place accessible to view.

History.—s. 8, ch. 78-383; s. 2, ch. 81-318; ss. 8, 18, 19, ch. 84-269; s. 7, ch. 88-310; s. 4, ch. 91-429; s. 286, ch. 97-103; s. 214, ch. 98-166; s. 129, ch. 99-397; s. 126, ch. 2000-153; s. 42, ch. 2004-350; s. 7, ch. 2006-139; s. 39, ch. 2015-4.



468.309 - Certificate; duration; renewal; reversion to inactive status; members of Armed Forces and spouses.

468.309 Certificate; duration; renewal; reversion to inactive status; members of Armed Forces and spouses.—

(1)(a) A certificate issued in accordance with this part expires as specified in rules adopted by the department which establish a procedure for the biennial renewal of certificates. A certificate shall be renewed by the department for a period of 2 years upon payment of a renewal fee in an amount not to exceed $75 and upon submission of a renewal application containing such information as the department deems necessary to show that the applicant for renewal is a certificateholder in good standing and has completed any continuing education requirements that the department establishes.

(b) Sixty days before the end of the biennium, the department shall mail a notice of renewal to the last known address of the certificateholder.

(c) Each certificateholder shall notify the department in writing of his or her current mailing address and place of practice. Notwithstanding any other law, service by regular mail to a certificateholder’s last reported mailing address constitutes adequate and sufficient notice of any official departmental communication to the certificateholder.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of certificates.

(3) The department may, by rule, prescribe continuing education requirements, not to exceed 24 hours each licensure period, as a condition for renewal of a certificate. The criteria for approval of continuing education providers, courses, and programs shall be as specified by the department. Continuing education, which may be required for persons certified under this part, may be obtained through home study courses approved by the department.

(4) Any certificate that is not renewed by its expiration date shall automatically be placed in an expired status, and the certificateholder may not practice radiologic technology or perform the duties of a radiologist assistant until the certificate has been reactivated.

(5) A certificateholder in good standing remains in good standing when he or she becomes a member of the Armed Forces of the United States on active duty without paying renewal fees or accruing continuing education credits as long as he or she is a member of the Armed Forces on active duty and for a period of 6 months after discharge from active duty, if he or she is not engaged in practicing radiologic technology or performing the duties of a radiologist assistant in the private sector for profit. The certificateholder must pay a renewal fee and complete continuing education not to exceed 12 classroom hours to renew the certificate.

(6) A certificateholder who is in good standing remains in good standing if he or she is absent from the state because of his or her spouse’s active duty with the Armed Forces of the United States. The certificateholder remains in good standing without paying renewal fees or completing continuing education as long as his or her spouse is a member of the Armed Forces on active duty and for a period of 6 months after the spouse’s discharge from active duty, if the certificateholder is not engaged in practicing radiologic technology or performing the duties of a radiologist assistant in the private sector for profit. The certificateholder must pay a renewal fee and complete continuing education not to exceed 12 classroom hours to renew the certificate.

(7) A certificateholder may resign his or her certification by submitting to the department a written, notarized resignation on a form specified by the department. The resignation automatically becomes effective upon the department’s receipt of the resignation form, at which time the certificateholder’s certification automatically becomes null and void and may not be reactivated or renewed or used to practice radiologic technology or to perform the duties of a radiologist assistant. A certificateholder who has resigned may become certified again only by reapplying to the department for certification as a new applicant and meeting the certification requirements pursuant to s. 468.304 or s. 468.3065. Any disciplinary action that had been imposed on the certificateholder prior to his or her resignation shall be tolled until he or she again becomes certified. Any disciplinary action proposed at the time of the certificateholder’s resignation shall be tolled until he or she again becomes certified.

History.—s. 10, ch. 78-383; s. 2, ch. 81-318; ss. 10, 18, 19, ch. 84-269; s. 8, ch. 88-310; s. 4, ch. 91-145; s. 4, ch. 91-429; s. 287, ch. 97-103; s. 59, ch. 99-397; s. 43, ch. 2004-350; s. 8, ch. 2006-139.



468.3095 - Inactive status; reactivation; automatic suspension; reinstatement.

468.3095 Inactive status; reactivation; automatic suspension; reinstatement.—

(1) A certificateholder may request that his or her certificate be placed in an inactive status by making application to the department and paying a fee in an amount set by the department not to exceed $50.

(2)(a) A certificate that has been expired for less than 10 years may be reactivated upon payment of the biennial renewal fee and a late renewal fee, not to exceed $100, and submission of a reactivation application containing any information that the department deems necessary to show that the applicant is a certificateholder in good standing and has met the requirements for continuing education. The department shall prescribe, by rule, continuing education requirements as a condition of reactivating a certificate. The continuing education requirements for reactivating a certificate may not exceed 10 classroom hours for each year the certificate was expired and may not exceed 100 classroom hours for all years in which the certificate was expired.

(b) A certificate that has been inactive for less than 10 years may be reactivated by meeting all of the requirements of paragraph (a) for expired certificates, except for payment of the fee for late renewal.

(c) A certificate that has been inactive or expired for 10 years or more automatically becomes null and void and may not be reactivated, renewed, or used to practice radiologic technology or to perform the duties of a radiologist assistant. A certificateholder whose certificate has become null and void may become certified again only by reapplying to the department as a new applicant and meeting the requirements of s. 468.304 or s. 468.3065.

(d) When an expired or inactive certificate is reactivated, the reactivated certificate expires on the last day of the certificateholder’s birth month and shall be valid for at least 12 months but no more than 24 months. However, if the reactivating certificateholder already holds a regular, active certificate in a different category under this part, the reactivated certificate shall be combined with and expire on the same date as the existing certificate.

History.—ss. 11, 19, ch. 84-269; s. 4, ch. 91-429; s. 288, ch. 97-103; s. 44, ch. 2004-350; s. 9, ch. 2006-139.



468.3101 - Disciplinary grounds and actions.

468.3101 Disciplinary grounds and actions.—

(1) The department may make or require to be made any investigations, inspections, evaluations, and tests, and require the submission of any documents and statements, which it considers necessary to determine whether a violation of this part has occurred. The following acts shall be grounds for disciplinary action as set forth in this section:

(a) Procuring, attempting to procure, or renewing a certificate by bribery, by fraudulent misrepresentation, or through an error of the department.

(b) Having a voluntary or mandatory certificate to practice radiologic technology or to perform the duties of a radiologist assistant revoked, suspended, or otherwise acted against, including being denied certification, by a national organization; by a specialty board recognized by the department; or by a certification authority of another state, territory, or country.

(c) Being convicted or found guilty, regardless of adjudication, in any jurisdiction of a crime that directly relates to the practice of radiologic technology or to the performance of the duties of a radiologist assistant, or to the ability to practice radiologic technology or the ability to perform the duties of a radiologist assistant. Pleading nolo contendere shall be considered a conviction for the purpose of this provision.

(d) Being convicted or found guilty, regardless of adjudication, in any jurisdiction of a crime against a person. Pleading nolo contendere shall be considered a conviction for the purposes of this provision.

(e) Making or filing a false report or record that the certificateholder knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, or willfully impeding or obstructing such filing or inducing another to do so. Such reports or records include only those reports or records which are signed in the capacity of the certificateholder.

(f) Engaging in unprofessional conduct, which includes, but is not limited to, any departure from, or the failure to conform to, the standards of practice of radiologic technology or the standards of practice for radiologist assistants as established by the department, in which case actual injury need not be established.

(g) Being unable to practice radiologic technology or to perform the duties of a radiologist assistant with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or other materials or as a result of any mental or physical condition. A certificateholder affected under this paragraph shall, at reasonable intervals, be afforded an opportunity to demonstrate that he or she can resume the competent practice of his or her certified profession with reasonable skill and safety.

(h) Failing to report to the department any person who the certificateholder knows is in violation of this part or of the rules of the department.

(i) Violating any provision of this part, any rule of the department, or any lawful order of the department previously entered in a disciplinary proceeding or failing to comply with a lawfully issued subpoena of the department.

(j) Employing, for the purpose of applying ionizing radiation or otherwise practicing radiologic technology or performing the duties of a radiologist assistant on a human being, any individual who is not certified under the provisions of this part.

(k) Testing positive for any drug, as defined in s. 112.0455, on any confirmed preemployment or employer-required drug screening when the certificateholder does not have a lawful prescription and legitimate medical reason for using such drug.

(l) Failing to report to the department in writing within 30 days after the certificateholder has had a voluntary or mandatory certificate to practice radiologic technology or to perform the duties of a radiologist assistant revoked, suspended, or otherwise acted against, including being denied certification, by a national organization, by a specialty board recognized by the department, or by a certification authority of another state, territory, or country.

(m) Having been found guilty of, regardless of adjudication, or pleading guilty or nolo contendere to, any offense prohibited under s. 435.04 or similar statute of another jurisdiction.

(n) Failing to comply with the recommendations of the department’s impaired practitioner program for treatment, evaluation, or monitoring. A letter from the director of the impaired practitioner program that the certificateholder is not in compliance shall be considered conclusive proof under this part.

(2) If the department finds any person or firm guilty of any of the grounds set forth in subsection (1), it may enter an order imposing one or more of the following penalties:

(a) Refusal to approve an application for certification.

(b) Revocation or suspension of a certificate.

(c) Imposition of an administrative fine not to exceed $1,000 for each count or separate offense.

(d) Issuance of a reprimand.

(e) Placement of the certificateholder on probation for such period of time and subject to such conditions as the department may specify, including requiring the certificateholder to submit to treatment, to undertake further relevant education or training, to take an examination, or to work under the supervision of a licensed practitioner.

(3) The department shall not reinstate a person’s certificate, or cause a certificate to be issued to a person it has deemed unqualified, until such time as the department is satisfied that such person has complied with all the terms and conditions set forth in the final order and is capable of safely engaging in the practice of his or her certified profession.

(4) The department shall, by rule, establish guidelines for the disposition of disciplinary cases involving specific types of violations. Such guidelines may include minimum and maximum fines, periods of suspension or probation, or conditions of probation or reissuance of a certificate.

(5) A final disciplinary action taken against a certificateholder in another jurisdiction, whether voluntary or mandatory, shall be considered conclusive proof of grounds for a disciplinary proceeding under this part.

(6) The department may revoke approval of a continuing education provider and its approved courses if the provider’s certification has been revoked, suspended, or otherwise acted against by a national organization; by a specialty board recognized by the department; or by a certification authority of another state, territory, or country. The department may establish by rule additional guidelines and criteria for the discipline of continuing education providers, including, but not limited to, revoking approval of a continuing education provider or a continuing education course and refusing to approve a continuing education provider or continuing education course.

History.—ss. 15, 19, ch. 84-269; s. 9, ch. 88-310; s. 4, ch. 91-429; s. 289, ch. 97-103; s. 74, ch. 97-237; s. 45, ch. 2004-350; s. 10, ch. 2006-139; s. 52, ch. 2010-114.



468.311 - Violations; penalties.

468.311 Violations; penalties.—Each of the following acts constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083:

(1) Practicing radiologic technology or performing the duties of a radiologist assistant without holding an active certificate to do so.

(2) Using or attempting to use a certificate which has been suspended or revoked.

(3) The willful practice of radiologic technology or the willful performance of the duties of a radiologist assistant by a student without a direct supervisor being present.

(4) Knowingly allowing a student to practice radiologic technology or perform the duties of a radiologist assistant without a direct supervisor being present.

(5) Obtaining or attempting to obtain a certificate under this part through bribery or fraudulent misrepresentation.

(6) Using any name or title specified in s. 468.302(2) or any other name or title which implies that a person is certified to practice radiologic technology or to perform the duties of a radiologist assistant, unless such person is duly certified as provided in this part.

(7) Knowingly concealing information relating to the enforcement of this part or rules adopted pursuant to this part.

(8) Employing, for the purpose of applying ionizing radiation to, or otherwise practicing radiologic technology or any of the duties of a radiologist assistant on, any human being, any individual who is not certified under the provisions of this part.

History.—s. 12, ch. 78-383; s. 2, ch. 81-318; ss. 12, 18, 19, ch. 84-269; s. 98, ch. 91-224; s. 4, ch. 91-429; s. 11, ch. 2006-139.



468.3115 - Injunctive relief.

468.3115 Injunctive relief.—The practice of radiologic technology or the performance of the duties of a radiologist assistant in violation of this part, or the performance of any act prohibited in this part, is declared a nuisance inimical to the public health, safety, and welfare of this state. In addition to other remedies provided in this part, the department, or any state attorney in the name of the people of this state, may bring an action for an injunction to restrain such violation until compliance with the provisions of this part and the rules adopted pursuant to this part has been demonstrated to the satisfaction of the department.

History.—ss. 13, 19, ch. 84-269; s. 4, ch. 91-429; s. 12, ch. 2006-139.



468.312 - Fees; disposition.

468.312 Fees; disposition.—All moneys derived from fees imposed pursuant to this part shall be placed in the Radiation Protection Trust Fund to be used by the department for the sole purpose of carrying out the provisions of this part.

History.—s. 13, ch. 78-383; s. 2, ch. 81-318; ss. 14, 18, 19, ch. 84-269; s. 4, ch. 91-429.



468.314 - Advisory Council on Radiation Protection; appointment; terms; powers; duties.

468.314 Advisory Council on Radiation Protection; appointment; terms; powers; duties.—

(1) The Advisory Council on Radiation Protection is created within the Department of Health and shall consist of 16 persons to be appointed by the State Surgeon General for 3-year terms.

(2) The council shall be comprised of:

(a) A certified radiologic technologist-radiographer.

(b) A certified radiologic technologist-nuclear medicine.

(c) A certified radiologic technologist-therapy.

(d) A basic X-ray machine operator or a licensed practitioner who employs such an operator.

(e) A board-certified radiologist.

(f) A board-certified nuclear medicine physician.

(g) A certified health physicist.

(h) A certified radiologist assistant.

(i) A representative from the administration of a hospital affiliated with a radiologic technology educational program.

(j) An expert in environmental radiation matters.

(k) A chiropractic radiologist.

(l) A board-certified podiatric physician.

(m) A board-certified radiological physicist.

(n) A board-certified therapeutic radiologist or board-certified radiation oncologist.

(o) Two persons, neither of whom has ever been certified pursuant to this part or been a member of any closely related profession.

(3) The council shall meet at least twice a year, but no more than four times per year unless authorized by the State Surgeon General.

(4) Members of the council shall not receive compensation for their services; however, they are entitled to reimbursement for necessary travel expenses, pursuant to s. 112.061, from the funds derived from fees collected under the provisions of this part.

(5)(a) The council may recommend to the department examination procedures for applicants and minimum requirements for qualification of applicants.

(b) The council shall:

1. Recommend to the department a code of ethics for the certificateholder’s practice of his or her certified profession.

2. Make recommendations for the improvement of continuing education courses.

3. Make recommendations to the department on matters relating to the practice of radiologic technology, the performance of the duties of a radiologist assistant, and radiation protection.

4. Study the utilization of medical imaging and nonionizing radiation, such as nuclear magnetic resonance or similarly related technology, and make recommendations to the department on the personnel appropriate to conduct such procedures and the minimum qualifications for such personnel.

History.—ss. 16, 17, 19, ch. 84-269; ss. 4, 5, ch. 91-429; s. 25, ch. 95-146; s. 290, ch. 97-103; s. 75, ch. 97-237; ss. 215, 283, ch. 98-166; s. 66, ch. 2000-158; s. 13, ch. 2006-139; s. 92, ch. 2008-6.



468.315 - Treatment program for impaired radiological personnel.

468.315 Treatment program for impaired radiological personnel.—Radiological personnel who are subject to certification under this part are governed by s. 456.076 as if they were under the jurisdiction of the Division of Medical Quality Assurance.

History.—s. 4, ch. 2013-166.






Part V - RESPIRATORY THERAPY (ss. 468.35-468.369)

468.35 - Short title.

468.35 Short title.—This part shall be known and may be cited as the “Respiratory Care Act.”

History.—ss. 1, 3, ch. 84-252; s. 4, ch. 91-429.



468.351 - Purpose and intent; application.

468.351 Purpose and intent; application.—

(1)(a) The purpose in enacting this part is to provide for the licensure of persons who deliver respiratory care services and who meet certain requirements. The delivery of respiratory care services by persons licensed pursuant to this part shall not be construed to permit the practice of medicine.

(b) It is the finding of the Legislature that the delivery of respiratory care services by unskilled and incompetent persons presents a danger to the public health and safety. Because it is difficult for the public to make informed choices related to respiratory care services and since the consequences of wrong choices can seriously endanger public health and safety, it is the intent of the Legislature to prohibit the delivery of respiratory care services by persons who are determined to possess less than minimum competencies or who otherwise present a danger to the public.

(2) It is the intent of the Legislature that the department regulate blood gas laboratories and that the supervision of health care practitioners performing blood gas analysis and specimen collection for the purpose of such analysis be specified in rules pursuant to the applicable practice act. Further, it is the intent of the Legislature that personnel licensed pursuant to this part shall be exempt from the licensure provisions of chapter 483.

History.—ss. 1, 3, ch. 84-252; s. 1, ch. 86-60; s. 1, ch. 87-553; s. 4, ch. 91-429; s. 129, ch. 97-264.



468.352 - Definitions.

468.352 Definitions.—As used in this part, the term:

(1) “Board” means the Board of Respiratory Care.

(2) “Certified respiratory therapist” means any person licensed pursuant to this part who is certified by the National Board for Respiratory Care or its successor; who is employed to deliver respiratory care services, under the order of a physician licensed pursuant to chapter 458 or chapter 459, in accordance with protocols established by a hospital or other health care provider or the board; and who functions in situations of unsupervised patient contact requiring individual judgment.

(3) “Critical care” means care given to a patient in any setting involving a life-threatening emergency.

(4) “Department” means the Department of Health.

(5) “Direct supervision” means practicing under the direction of a licensed, registered, or certified respiratory therapist who is physically on the premises and readily available, as defined by the board.

(6) “Physician supervision” means supervision and control by a physician licensed under chapter 458 or chapter 459 who assumes the legal liability for the services rendered by the personnel employed in his or her office. Except in the case of an emergency, physician supervision requires the easy availability of the physician within the office or the physical presence of the physician for consultation and direction of the actions of the persons who deliver respiratory care services.

(7) “Practice of respiratory care” or “respiratory therapy” means the allied health specialty associated with the cardiopulmonary system that is practiced under the orders of a physician licensed under chapter 458 or chapter 459 and in accordance with protocols, policies, and procedures established by a hospital or other health care provider or the board, including the assessment, diagnostic evaluation, treatment, management, control, rehabilitation, education, and care of patients in all care settings.

(8) “Registered respiratory therapist” means any person licensed under this part who is registered by the National Board for Respiratory Care or its successor, and who is employed to deliver respiratory care services under the order of a physician licensed under chapter 458 or chapter 459, in accordance with protocols established by a hospital or other health care provider or the board, and who functions in situations of unsupervised patient contact requiring individual judgment.

(9) “Respiratory care practitioner” means any person licensed under this part who is employed to deliver respiratory care services, under direct supervision, pursuant to the order of a physician licensed under chapter 458 or chapter 459.

(10) “Respiratory care services” includes:

(a) Evaluation and disease management.

(b) Diagnostic and therapeutic use of respiratory equipment, devices, or medical gas.

(c) Administration of drugs, as duly ordered or prescribed by a physician licensed under chapter 458 or chapter 459 and in accordance with protocols, policies, and procedures established by a hospital or other health care provider or the board.

(d) Initiation, management, and maintenance of equipment to assist and support ventilation and respiration.

(e) Diagnostic procedures, research, and therapeutic treatment and procedures, including measurement of ventilatory volumes, pressures, and flows; specimen collection and analysis of blood for gas transport and acid/base determinations; pulmonary-function testing; and other related physiological monitoring of cardiopulmonary systems.

(f) Cardiopulmonary rehabilitation.

(g) Cardiopulmonary resuscitation, advanced cardiac life support, neonatal resuscitation, and pediatric advanced life support, or equivalent functions.

(h) Insertion and maintenance of artificial airways and intravascular catheters.

(i) Education of patients, families, the public, or other health care providers, including disease process and management programs and smoking prevention and cessation programs.

(j) Initiation and management of hyperbaric oxygen.

History.—ss. 1, 3, ch. 84-252; s. 2, ch. 86-60; s. 2, ch. 87-553; s. 4, ch. 91-429; s. 135, ch. 94-218; s. 291, ch. 97-103; s. 130, ch. 97-264; s. 176, ch. 99-397; s. 109, ch. 2001-277; s. 1, ch. 2004-299.



468.353 - Board of Respiratory Care; powers and duties.

468.353 Board of Respiratory Care; powers and duties.—

(1) The board is authorized to establish minimum standards for the delivery of respiratory care services and to adopt those rules necessary to administer this part.

(2) The board may administer oaths, summon witnesses, and take testimony in all matters relating to its duties under this part.

(3) The board may adopt rules to administer this part, including rules governing the investigation, inspection, and review of schools and colleges that offer courses in respiratory care in order to ascertain their compliance with standards established by the board or appropriate accrediting agencies.

History.—ss. 1, 2, 3, ch. 84-252; ss. 4, 5, ch. 91-429; s. 25, ch. 95-146; s. 177, ch. 99-397.



468.354 - Board of Respiratory Care; organization; function.

468.354 Board of Respiratory Care; organization; function.—

(1) There is created within the department, the Board of Respiratory Care, composed of seven members appointed by the Governor and confirmed by the Senate.

(2) The board shall include:

(a) A registered respiratory therapist.

(b) A certified respiratory therapist.

(c) A respiratory care professional from each of the following areas:

1. Respiratory care education.

2. Respiratory care management and supervision.

3. Homecare/subacute.

(d) Two consumer members, who are residents of this state and have never been licensed as health care practitioners.

Each respiratory care professional on the board must have been actively engaged in the delivery of respiratory care services in this state for at least 4 consecutive years prior to appointment.

(3)(a) Except as provided in paragraph (b), the term of office for each board member shall be 4 years. No member shall serve for more than two consecutive terms. Any time there is a vacancy to be filled, all professional organizations dealing with respiratory therapy incorporated within the state as not for profit which register their interest shall recommend at least twice as many persons to fill the vacancy as the number of vacancies to be filled, and the Governor may appoint from the submitted list, in his or her discretion, any of those persons so recommended. The Governor shall, insofar as possible, appoint persons from different geographical areas.

(b) To achieve staggering of terms, within 120 days after July 1, 1999, the Governor shall appoint the board members as follows:

1. Two members shall be appointed for terms of 2 years.

2. Two members shall be appointed for terms of 3 years.

3. Three members shall be appointed for terms of 4 years.

(c) All provisions of chapter 456, relating to boards apply to this part.

(4)(a) The board shall annually elect from among its members a chair and vice chair.

(b) The board shall meet at least twice a year and shall hold additional meetings as are deemed necessary. Four members of the council constitute a quorum.

(c) Unless otherwise provided by law, a board member shall be compensated $50 for each day he or she attends an official board meeting and for each day he or she participates in any other board business. A board member shall also be entitled to reimbursement for expenses pursuant to s. 112.061. Travel out of the state shall require the prior approval of the State Surgeon General.

(5) The board may recommend to the department a code of ethics for those persons licensed pursuant to this part.

History.—ss. 1, 2, 3, ch. 84-252; s. 3, ch. 86-60; s. 3, ch. 87-553; ss. 4, 5, ch. 91-429; s. 25, ch. 95-146; s. 292, ch. 97-103; s. 131, ch. 97-264; s. 57, ch. 99-5; s. 178, ch. 99-397; s. 11, ch. 2000-159; s. 142, ch. 2000-160; s. 80, ch. 2001-62; s. 93, ch. 2008-6.



468.355 - Licensure requirements.

468.355 Licensure requirements.—To be eligible for licensure by the board, an applicant must be an active “certified respiratory therapist” or an active “registered respiratory therapist” as designated by the National Board for Respiratory Care, or its successor.

History.—ss. 1, 3, ch. 84-252; s. 4, ch. 86-60; s. 4, ch. 91-429; s. 132, ch. 97-264; s. 179, ch. 99-397; s. 110, ch. 2001-277; s. 2, ch. 2004-299.



468.358 - Licensure by endorsement.

468.358 Licensure by endorsement.—

(1) Licensure as a certified respiratory therapist shall be granted by endorsement to an individual who holds the “Certified Respiratory Therapist” credential issued by the National Board for Respiratory Care or an equivalent credential acceptable to the board. Licensure by this mechanism requires verification by oath and submission of evidence satisfactory to the board that such credential is held.

(2) Licensure as a registered respiratory therapist shall be granted by endorsement to an individual who holds the “Registered Respiratory Therapist” credential issued by the National Board for Respiratory Care or an equivalent credential acceptable to the board. Licensure by this mechanism requires verification by oath and submission of evidence satisfactory to the board that such credential is held.

(3) An individual who has been granted licensure, certification, registration, or other authority, by whatever name known, to deliver respiratory care services in another state or country may petition the board for consideration for licensure in this state and, upon verification by oath and submission of evidence of licensure, certification, registration, or other authority acceptable to the board, may be granted licensure by endorsement.

(4) Licensure shall not be granted by endorsement as provided in this section without the submission of a proper application and the payment of the requisite fees therefor.

History.—ss. 1, 3, ch. 84-252; s. 6, ch. 86-60; s. 4, ch. 91-429; s. 135, ch. 97-264; s. 112, ch. 2001-277.



468.359 - Assumption of title and use of abbreviations.

468.359 Assumption of title and use of abbreviations.—

(1) Only persons who are licensed pursuant to this part as respiratory care practitioners have the right to use the title “Respiratory Care Practitioner” and the abbreviation “RCP.”

(2) Only persons who are licensed pursuant to this part as registered respiratory therapists have the right to use the title “Registered Respiratory Therapist” and the abbreviation “RRT” when delivering services pursuant to this part.

(3) Only persons who are licensed pursuant to this part as certified respiratory therapists have the right to use the title “Certified Respiratory Therapist” and the abbreviation “CRT” when delivering services pursuant to this part.

(4) No person in this state shall deliver respiratory care services; advertise as, or assume the title of, respiratory care practitioner, certified respiratory therapist, or registered respiratory therapist; or use the abbreviation “RCP,” “CRT,” or “RRT” that would lead the public to believe that such person is licensed pursuant to this part unless such person is so licensed; or take any other action that would lead the public to believe that such person is licensed pursuant to this part unless such person is so licensed.

History.—ss. 1, 3, ch. 84-252; s. 7, ch. 86-60; s. 4, ch. 91-429; s. 136, ch. 97-264; s. 113, ch. 2001-277.



468.36 - Current address.

468.36 Current address.—Every licensee shall file with the department the licensee’s current residence address as defined by board rule.

History.—ss. 1, 3, ch. 84-252; s. 4, ch. 91-429; s. 293, ch. 97-103; s. 137, ch. 97-264.



468.361 - Renewal of licensure; continuing education.

468.361 Renewal of licensure; continuing education.—

(1) The department shall provide by rule a method for the biennial renewal of licensure at fees set by the board.

(2) The board shall prescribe by rule continuing education requirements, not to exceed 24 hours biennially, as a condition for renewal of licensure. The program criteria with respect thereto shall be approved by the board.

(3) The board shall approve continuing education courses which may be accepted in meeting the requirements of this part. Providers of such courses shall also be approved by the board.

(4) The board may make exceptions from the requirements of this section in emergency or hardship cases.

History.—ss. 1, 3, ch. 84-252; s. 4, ch. 91-429; s. 197, ch. 94-119; s. 138, ch. 97-264.



468.363 - Reactivation of licensure; continuing education.

468.363 Reactivation of licensure; continuing education.—The board shall prescribe by rule continuing education requirements as a condition of reactivating a license. The continuing education requirements for reactivating a license may not exceed 12 classroom hours for each year the license was inactive.

History.—ss. 1, 3, ch. 84-252; s. 4, ch. 91-429; s. 198, ch. 94-119; s. 139, ch. 97-264.



468.364 - Fees; establishment; disposition.

468.364 Fees; establishment; disposition.—

(1) The board shall establish by rule fees for the following purposes:

(a) Application, a fee not to exceed $50.

(b) Initial licensure, a fee not to exceed $200.

(c) Renewal of licensure, a fee not to exceed $200 biennially.

(d) Renewal of inactive licensure, a fee not to exceed $50.

(e) Reactivation, a fee not to exceed $50.

(2) The fees established pursuant to subsection (1) shall be based upon the actual costs incurred by the department in carrying out its responsibilities under this part.

(3) All moneys collected by the department under this part shall be deposited as required by s. 456.025.

History.—ss. 1, 3, ch. 84-252; s. 5, ch. 87-553; s. 18, ch. 88-205; s. 4, ch. 91-429; s. 140, ch. 97-264; s. 84, ch. 98-166; s. 181, ch. 99-397; s. 143, ch. 2000-160.



468.365 - Disciplinary grounds and actions.

468.365 Disciplinary grounds and actions.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Procuring, attempting to procure, or renewing a license as provided by this part by bribery, by fraudulent misrepresentation, or through an error of the department or the board.

(b) Having licensure, certification, registration, or other authority, by whatever name known, to deliver respiratory care services revoked, suspended, or otherwise acted against, including the denial of licensure, certification, registration, or other authority to deliver respiratory care services by the licensing authority of another state, territory, or country.

(c) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to respiratory care services or to the ability to deliver such services.

(d) Willfully making or filing a false report or record, willfully failing to file a report or record required by state or federal law, or willfully impeding or obstructing such filing or inducing another person to do so. Such reports or records include only those reports or records which require the signature of a respiratory care practitioner or respiratory therapist licensed pursuant to this part.

(e) Circulating false, misleading, or deceptive advertising.

(f) Unprofessional conduct, which includes, but is not limited to, any departure from, or failure to conform to, acceptable standards related to the delivery of respiratory care services, as set forth by the board in rules adopted pursuant to this part.

(g) Engaging or attempting to engage in the possession, sale, or distribution of controlled substances, as set forth by law, for any purpose other than a legitimate purpose.

(h) Willfully failing to report any violation of this part.

(i) Violating a lawful order of the board or department previously entered in a disciplinary hearing.

(j) Engaging in the delivery of respiratory care services with a revoked, suspended, or inactive license.

(k) Permitting, aiding, assisting, procuring, or advising any person who is not licensed pursuant to this part, contrary to this part or to any rule of the department or the board.

(l) Failing to perform any statutory or legal obligation placed upon a respiratory care practitioner or respiratory therapist licensed pursuant to this part.

(m) Accepting and performing professional responsibilities which the licensee knows, or has reason to know, she or he is not competent to perform.

(n) Delegating professional responsibilities to a person when the licensee delegating such responsibilities knows, or has reason to know, that such person is not qualified by training, experience, or licensure to perform them.

(o) Gross or repeated malpractice or the failure to deliver respiratory care services with that level of care, skill, and treatment which is recognized by a reasonably prudent respiratory care practitioner or respiratory therapist with similar professional training as being acceptable under similar conditions and circumstances.

(p) Paying or receiving any commission, bonus, kickback, or rebate to or from, or engaging in any split-fee arrangement in any form whatsoever with, a person, organization, or agency, either directly or indirectly, for goods or services rendered to patients referred by or to providers of health care goods and services, including, but not limited to, hospitals, nursing homes, clinical laboratories, ambulatory surgical centers, or pharmacies. The provisions of this paragraph shall not be construed to prevent the licensee from receiving a fee for professional consultation services.

(q) Exercising influence within a respiratory care relationship for the purpose of engaging a patient in sexual activity. A patient is presumed to be incapable of giving free, full, and informed consent to sexual activity with the patient’s respiratory care practitioner or respiratory therapist.

(r) Making deceptive, untrue, or fraudulent representations in the delivery of respiratory care services or employing a trick or scheme in the delivery of respiratory care services if such a scheme or trick fails to conform to the generally prevailing standards of other licensees within the community.

(s) Soliciting patients, either personally or through an agent, through the use of fraud, deception, or otherwise misleading statements or through the exercise of intimidation or undue influence.

(t) Failing to keep written respiratory care records justifying the reason for the action taken by the licensee.

(u) Exercising influence on the patient in such a manner as to exploit the patient for the financial gain of the licensee or a third party, which includes, but is not limited to, the promoting or selling of services, goods, appliances, or drugs.

(v) Performing professional services which have not been duly ordered by a physician licensed pursuant to chapter 458 or chapter 459 and which are not in accordance with protocols established by the hospital, other health care provider, or the board, except as provided in ss. 743.064, 766.103, and 768.13.

(w) Being unable to deliver respiratory care services with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material as a result of any mental or physical condition. In enforcing this paragraph, the department shall, upon probable cause, have authority to compel a respiratory care practitioner or respiratory therapist to submit to a mental or physical examination by physicians designated by the department. The cost of examination shall be borne by the licensee being examined. The failure of a respiratory care practitioner or respiratory therapist to submit to such an examination when so directed constitutes an admission of the allegations against her or him, upon which a default and a final order may be entered without the taking of testimony or presentation of evidence, unless the failure was due to circumstances beyond her or his control. A respiratory care practitioner or respiratory therapist affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that she or he can resume the competent delivery of respiratory care services with reasonable skill and safety to her or his patients. In any proceeding under this paragraph, neither the record of proceedings nor the orders entered by the board shall be used against a respiratory care practitioner or respiratory therapist in any other proceeding.

(x) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The board shall not reinstate licensure, or cause a license to be issued to a person it has deemed unqualified, until such time as it is satisfied that such person has complied with all the terms and conditions set forth in the final order and that the respiratory care practitioner or respiratory therapist is capable of safely engaging in the delivery of respiratory care services.

(4) The board may, by rule, establish guidelines for the disposition of disciplinary cases involving specific types of violations. Such guidelines may include minimum and maximum fines, periods of supervision on probation, or conditions upon probation or reissuance of a license.

History.—ss. 1, 3, ch. 84-252; s. 8, ch. 86-60; s. 4, ch. 91-429; s. 38, ch. 95-144; s. 295, ch. 97-103; s. 141, ch. 97-264; s. 85, ch. 98-166; s. 182, ch. 99-397; s. 144, ch. 2000-160; s. 40, ch. 2001-277; s. 16, ch. 2005-240.



468.366 - Penalties for violations.

468.366 Penalties for violations.—

(1) It is a violation of law for any person, including any firm, association, or corporation, to:

(a) Sell or fraudulently obtain, attempt to obtain, or furnish to any person a diploma, license, or record, or aid or abet in the sale, procurement, or attempted procurement thereof.

(b) Deliver respiratory care services, as defined by this part or by rule of the board, under cover of any diploma, license, or record that was illegally or fraudulently obtained or signed or issued unlawfully or under fraudulent representation.

(c) Deliver respiratory care services, as defined by this part or by rule of the board, unless such person is duly licensed to do so under the provisions of this part or unless such person is exempted pursuant to s. 468.368.

(d) Use, in connection with his or her name, any designation tending to imply that he or she is a respiratory care practitioner or a respiratory therapist, duly licensed under the provisions of this part, unless he or she is so licensed.

(e) Advertise an educational program as meeting the requirements of this part, or conduct an educational program for the preparation of respiratory care practitioners or respiratory therapists, unless such program has been approved by the board.

(f) Knowingly employ unlicensed persons in the delivery of respiratory care services, unless exempted by this part.

(g) Knowingly conceal information relative to any violation of this part.

(2) Any violation of this section is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 3, ch. 84-252; s. 9, ch. 86-60; s. 4, ch. 91-429; s. 296, ch. 97-103; s. 142, ch. 97-264; s. 58, ch. 2000-318.



468.367 - Injunctive relief.

468.367 Injunctive relief.—The department may, in its discretion, in lieu of or in addition to any remedy set forth in this part, file a proceeding in the name of the state seeking issuance of a restraining order, an injunction, or a writ of mandamus against any person who is or has been violating any of the provisions of this part or the lawful rules, orders, or subpoenas of the department or board.

History.—ss. 1, 3, ch. 84-252; s. 4, ch. 91-429.



468.368 - Exemptions.

468.368 Exemptions.—This part may not be construed to prevent or restrict the practice, service, or activities of:

(1) Any person licensed in this state by any other law from engaging in the profession or occupation for which he or she is licensed.

(2) Any legally qualified person in the state or another state or territory who is employed by the United States Government or any agency thereof while such person is discharging his or her official duties.

(3) A friend or family member who is providing respiratory care services to an ill person and who does not represent himself or herself to be a respiratory care practitioner or respiratory therapist.

(4) An individual providing respiratory care services in an emergency who does not represent himself or herself as a respiratory care practitioner or respiratory therapist.

(5) Any individual employed to deliver, assemble, set up, or test equipment for use in a home, upon the order of a physician licensed pursuant to chapter 458 or chapter 459. This subsection does not, however, authorize the practice of respiratory care without a license.

(6) Any individual certified or registered as a pulmonary function technologist who is credentialed by the National Board for Respiratory Care for performing cardiopulmonary diagnostic studies.

(7) Any student who is enrolled in an accredited respiratory care program approved by the board, while performing respiratory care as an integral part of a required course.

(8) The delivery of incidental respiratory care to noninstitutionalized persons by surrogate family members who do not represent themselves as registered or certified respiratory care therapists.

(9) Any individual credentialed by the Underseas Hyperbaric Society in hyperbaric medicine or its equivalent as determined by the board, while performing related duties. This subsection does not, however, authorize the practice of respiratory care without a license.

History.—ss. 1, 3, ch. 84-252; s. 10, ch. 86-60; s. 6, ch. 87-553; s. 4, ch. 91-429; s. 297, ch. 97-103; s. 143, ch. 97-264; s. 3, ch. 2004-299.



468.369 - Payment or reimbursement by hospitals of costs of compliance with part.

468.369 Payment or reimbursement by hospitals of costs of compliance with part.—A hospital shall not be required to pay for or reimburse any person for the costs of compliance with any of the requirements of this part, including costs of continuing education.

History.—ss. 1, 3, ch. 84-252; s. 4, ch. 91-429.






Part VI - AUCTIONEERS (ss. 468.381-468.399)

468.381 - Purpose.

468.381 Purpose.—The Legislature finds that unqualified auctioneers and apprentices and unreliable auction businesses present a significant threat to the public. It is the intent of the Legislature to protect the public by creating a board to regulate auctioneers, apprentices, and auction businesses and by requiring a license to operate.

History.—ss. 1, 14, ch. 86-119; s. 62, ch. 91-137; s. 11, ch. 91-156; s. 4, ch. 91-429.



468.382 - Definitions.

468.382 Definitions.—As used in this act, the term:

(1) “Auction business” means a sole proprietorship, partnership, or corporation which in the regular course of business arranges, manages, sponsors, advertises, promotes, or carries out auctions, employs auctioneers to conduct auctions in its facilities, or uses or allows the use of its facilities for auctions.

(2) “Auctioneer” means any person licensed pursuant to this part who holds a valid Florida auctioneer license.

(3) “Apprentice” means any person who is being trained as an auctioneer by a licensed auctioneer.

(4) “Board” means the Florida Board of Auctioneers.

(5) “Department” means the Department of Business and Professional Regulation.

(6) “Livestock” means any animal included in the definition of “livestock” by s. 585.01 or s. 588.13.

(7) “Agricultural product” means the natural products from a farm, nursery, grove, orchard, vineyard, garden, or apiary, including livestock, tobacco, and vegetables and includes those agricultural products as defined in chapter 618.

(8) “Absolute auction” means an auction that requires no minimum opening bid that limits the sale other than to the highest bidder.

History.—ss. 2, 14, ch. 86-119; s. 66, ch. 90-321; s. 62, ch. 91-137; s. 11, ch. 91-156; s. 1, ch. 91-207; s. 4, ch. 91-429; s. 5, ch. 92-206; s. 3, ch. 92-291; s. 136, ch. 94-218; s. 10, ch. 2000-356.



468.383 - Exemptions.

468.383 Exemptions.—This act does not apply to the following:

(1) Auctions conducted by the owner, or the owner’s attorney, of any part of the property being offered, unless the owner acquired the goods to resell.

(2) Auctions conducted under a judicial or an administrative order, or sales required by law to be at auction.

(3) Auctions conducted by a charitable, civic, or religious organization, or for such organization by a person who receives no compensation.

(4) Auctions of livestock if conducted by a person who specializes in the sale of livestock and the auction is conducted under the supervision of a livestock trade association, a governmental agency, or an owner of the livestock. The act does not apply to the auction of agricultural products as defined in s. 618.01(1) or the equipment or tools used to produce or market such products, if the auction is conducted at a farm or ranch where the products are produced or where the equipment and tools are used or at an auction facility that sells primarily agricultural products.

(5) Auctions conducted by a trustee pursuant to a power of sale contained in a deed of trust on real property.

(6) Auctions of collateral, sales conducted to enforce carriers’ or warehousemen’s liens, sales of the contents of self-contained storage units, bulk sales, sales of goods by a presenting bank following dishonor of a documentary draft, resales of rightfully rejected goods, or resales conducted pursuant to law, if the auction is conducted by the owner or agent of the lien on or interest in such goods.

(7) Auctions conducted as a part of the sale of real property by a real estate broker, as defined in s. 475.01(1)(a).

(8) Auctions of motor vehicles among motor vehicle dealers if conducted by an auctioneer.

(9) Auctions conducted by a person enrolled in a class at an approved school of auctioneering, for the purpose of training and receiving instruction, under the direct supervision of an auctioneer who is also an instructor in the school and who further assumes full and complete responsibility for the activities of the student.

History.—ss. 3, 14, ch. 86-119; s. 1, ch. 87-210; s. 67, ch. 90-321; s. 62, ch. 91-137; s. 11, ch. 91-156; s. 2, ch. 91-207; s. 4, ch. 91-429; s. 199, ch. 94-119; s. 5, ch. 97-42; s. 298, ch. 97-103.



468.384 - Florida Board of Auctioneers.

468.384 Florida Board of Auctioneers.—

(1) There is created in the department the Florida Board of Auctioneers. The board shall be composed of five members appointed by the Governor and confirmed by the Senate, two of whom shall have been actively and principally engaged as auctioneers for a period of not less than 5 years preceding their appointment, one of whom shall be a principal of an auction company, and two of whom shall be laypersons. Members shall serve for terms of 4 years.

(2) The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this act conferring duties upon it.

(3) The board shall receive and act upon applications for auctioneer, apprentice, and auction business licenses and shall have the power to issue, suspend, and revoke such licenses and to take such other action as is necessary to carry out the provisions of this act.

History.—ss. 4, 11, 14, ch. 86-119; s. 62, ch. 91-137; s. 11, ch. 91-156; s. 4, ch. 91-429; s. 47, ch. 92-149; s. 137, ch. 94-218; s. 134, ch. 98-200.



468.385 - Licenses required; qualifications; examination.

468.385 Licenses required; qualifications; examination.—

(1) The department shall license any applicant who the board certifies is qualified to practice auctioneering.

(2) No person shall auction or offer to auction any property in this state unless he or she is licensed by the department or is exempt from licensure under this act.

(3) No person shall be licensed as an auctioneer or apprentice if he or she:

(a) Is under 18 years of age; or

(b) Has committed any act or offense in this state or any other jurisdiction which would constitute a basis for disciplinary action under s. 468.389.

(4) Any person seeking a license as an auctioneer must pass a written examination approved by the board which tests his or her general knowledge of the laws of this state relating to provisions of the Uniform Commercial Code that are relevant to auctions, the laws of agency, and the provisions of this act.

(5) Each apprentice application and license shall name a licensed auctioneer who has agreed to serve as the supervisor of the apprentice. No apprentice may conduct, or contract to conduct, an auction without the express approval of his or her supervisor. The supervisor shall regularly review the apprentice’s records, which are required by the board to be maintained, to determine if such records are accurate and current.

(6) No person shall be licensed as an auctioneer unless he or she:

(a) Has held an apprentice license and has served as an apprentice for 1 year or more, or has completed a course of study, consisting of not less than 80 classroom hours of instruction, that meets standards adopted by the board;

(b) Has passed the required examination; and

(c) Is approved by the board.

(7)(a) Any auction that is subject to the provisions of this part must be conducted by an auctioneer who has an active license or an apprentice who has an active apprentice auctioneer license and who has received prior written sponsor consent.

(b) No business shall auction or offer to auction any property in this state unless it is licensed as an auction business by the board or is exempt from licensure under this act. Each application for licensure shall include the names of the owner and the business, the business mailing address and location, and any other information which the board may require. The owner of an auction business shall report to the board within 30 days of any change in this required information.

(8) A license issued by the department to an auctioneer, apprentice, or auction business is not transferable.

History.—ss. 5, 14, ch. 86-119; s. 3, ch. 87-210; s. 62, ch. 91-137; s. 11, ch. 91-156; ss. 3, 16, ch. 91-207; s. 4, ch. 91-429; s. 17, ch. 94-119; s. 138, ch. 94-218; s. 11, ch. 97-94; s. 299, ch. 97-103; ss. 11, 15, ch. 2000-356.



468.3851 - Renewal of license.

468.3851 Renewal of license.—

(1) The department shall renew a license upon receipt of the renewal application and fee.

(2) The department shall adopt a procedure for the biennial renewal of licenses.

History.—ss. 4, 9, ch. 87-210; ss. 62, 65, ch. 91-137; ss. 11, 12, ch. 91-156; s. 4, ch. 91-429; s. 200, ch. 94-119; s. 40, ch. 2015-4.



468.3852 - Reactivation of license; fee.

468.3852 Reactivation of license; fee.—The board shall prescribe a fee not to exceed $250 for the reactivation of an inactive license. The fee shall be in addition to the current biennial renewal fee.

History.—ss. 5, 9, ch. 87-210; s. 41, ch. 89-162; ss. 62, 65, ch. 91-137; ss. 11, 12, ch. 91-156; s. 4, ch. 91-429; s. 201, ch. 94-119; s. 41, ch. 2015-4.



468.3855 - Apprenticeship training requirements.

468.3855 Apprenticeship training requirements.—

(1) An auctioneer may not sponsor more than three apprentices at one time. Any auctioneer who serves as a sponsor must have held an active, valid license for 3 consecutive years preceding the date on which that auctioneer is named as sponsor of the apprentice.

(2) Any auctioneer who undertakes the sponsorship of an apprentice shall ensure that the apprentice receives training as required by board rule.

(3) An apprentice must actively participate in auction sales as required by board rule, and a record of each auction for which participation credit is claimed must be made as required by board rule.

(4) Apprentices are prohibited from conducting any auction without the prior express written consent of the sponsor. The apprentice’s sponsor must be present at the auction site at any time the apprentice is actively participating in the conduct of the auction. If the apprentice’s sponsor cannot attend a particular auction, the sponsor may appoint a qualified auctioneer who meets the requirements of board rule to attend the auction in his or her place. Prior written consent must be given by the apprentice’s sponsor for each substitution.

(5) Each apprentice and sponsor shall file reports as required by board rule.

(6) A sponsor may not authorize an apprentice to conduct an auction or act as principal auctioneer unless the sponsor has determined that the apprentice has received adequate training to do so.

(7) The sponsor shall be responsible for any acts or omissions of the apprentice which constitute a violation of law in relation to the conduct of an auction.

(8) All apprentice applications shall be valid for a period of 6 months after board approval. Any applicant who fails to complete the licensure process within that time shall be required to make application as a new applicant.

(9) Any licensed apprentice who wishes to change the sponsor under whom he or she is licensed must submit a new application and application fee. However, a new license fee shall not be required and credit shall be awarded for training received or any period of apprenticeship served under the previous sponsor.

(10) Credit for training received or any period of apprenticeship served shall not be allowed unless it occurred under the supervision of the sponsor under whose supervision the apprentice is licensed.

History.—s. 12, ch. 2000-356.



468.386 - Fees; local licensing requirements.

468.386 Fees; local licensing requirements.—

(1) The board by rule may establish application, examination, licensure, renewal, and other reasonable and necessary fees, based upon the department’s estimate of the costs to the board in administering this act.

(2) An auctioneer shall obtain a local occupational license, if required, in the jurisdiction in which his or her permanent business or branch office is located. However, no local government or local agency may charge any other fee for the practice of auctioneering or require any auctioneer’s license in addition to the license required by this part.

History.—ss. 6, 14, ch. 86-119; s. 6, ch. 87-210; s. 62, ch. 91-137; s. 11, ch. 91-156; s. 4, ch. 91-429; s. 300, ch. 97-103.



468.387 - Licensing of nonresidents; endorsement; reciprocity.

468.387 Licensing of nonresidents; endorsement; reciprocity.—The department shall issue a license by endorsement to practice auctioneering to an applicant who, upon applying to the department and remitting the required fee, set by the board, demonstrates to the board that he or she satisfies the requirements of s. 468.385(3) and holds a valid license to practice auctioneering in another state, provided that the requirements for licensure in that state are substantially equivalent to or more stringent than those existing in this state. The endorsement and reciprocity provisions of this section shall apply to auctioneers only and not to professions or occupations regulated by other statutes.

History.—ss. 7, 14, ch. 86-119; s. 7, ch. 87-210; s. 62, ch. 91-137; s. 11, ch. 91-156; ss. 4, 16, ch. 91-207; s. 4, ch. 91-429; s. 18, ch. 94-119; s. 11, ch. 97-94; s. 301, ch. 97-103.



468.388 - Conduct of an auction.

468.388 Conduct of an auction.—

(1) Prior to conducting an auction in this state, an auctioneer or auction business shall execute a written agreement with the owner, or the agent of the owner, of any property to be offered for sale, stating:

(a) The name and address of the owner of the property;

(b) The name and address of the person employing the auctioneer or auction business, if different from the owner; and

(c) The terms or conditions upon which the auctioneer or auction business will receive the property for sale and remit the sales proceeds to the owner.

(2) The auctioneer or auction business shall give the owner one copy of the agreement and shall keep one copy for 2 years after the date of the auction.

(3) Each auctioneer or auction business shall maintain a record book of all sales. The record book shall be open to inspection by the board at reasonable times.

(4) Each auction must be conducted by an auctioneer who has an active license or by an apprentice who has an active apprentice auctioneer license and who has received prior written sponsor consent. Each auction must be conducted under the auspices of a licensed auction business. Any auctioneer or apprentice auctioneer conducting an auction, and any auction business under whose auspices such auction is held, shall be responsible for determining that any auctioneer, apprentice, or auction business with whom they are associated in conducting such auction has an active Florida auctioneer, apprentice, or auction business license.

(5) The principal auctioneer shall prominently display at the auction site the licenses of the principal auctioneer, the auction business, and any other licensed auctioneers or apprentices who are actively participating in the auction. If such a display is not practicable, then an oral announcement at the beginning of the auction or a prominent written announcement that these licenses are available for inspection at the auction site must be made.

(6) If a buyer premium or any surcharge is a condition to sale at any auction, the amount of the premium or surcharge must be announced at the beginning of the auction and a written notice of this information must be conspicuously displayed or distributed to the public at the auction site.

(7) At the beginning of an auction must be announced the terms of bidding and sale and whether the sale is with reserve, without reserve, or absolute or if a minimum bid is required. If the sale is absolute and has been announced or advertised as such, an article or lot may not be withdrawn from sale once a bid has been accepted. If no bid is received within a reasonable time, the item or lot may be withdrawn.

(8) If an auction has been advertised as absolute, no bid shall be accepted from the owner of the property or from someone acting on behalf of the owner unless the right to bid is specifically permitted by law.

(9) The auction business under which the auction is conducted is responsible for all other aspects of the auction as required by board rule. The auction business may delegate in whole, or in part, different aspects of the auction only to the extent that such delegation is permitted by law and that such delegation will not impede the principal auctioneer’s ability to ensure the proper conduct of his or her independent responsibility for the auction. The auction business under whose auspices the auction is conducted is responsible for ensuring compliance as required by board rule.

(10)(a) When settlement is not made immediately after an auction, all sale proceeds received for another person must be deposited in an escrow or trust account in an insured bank or savings and loan association located in this state within 2 working days after the auction. A maximum of $100 may be kept in the escrow account for administrative purposes.

(b) Each auction business shall maintain, for not less than 2 years, a separate ledger showing the funds held for another person deposited and disbursed by the auction business for each auction. The escrow or trust account must be reconciled monthly with the bank statement. A signed and dated record shall be maintained for a 2-year period and be available for inspection by the department or at the request of the board.

(c) Any interest which accrues to sale proceeds on deposit shall be the property of the seller for whom the funds were received unless the parties have agreed otherwise by written agreement executed prior to the auction.

(d) Unless otherwise provided by written agreement executed prior to the auction, funds received by a licensee from the seller or his or her agent for expenses, including advertising, must be expended for the purposes advanced or refunded to the seller at the time of final settlement. Any funds so received shall be maintained in an escrow or trust account in an insured bank or savings and loan association located in this state. However, this does not prohibit advanced payment of a flat fee.

(11)(a) All advertising by an auctioneer or auction business shall include the name and Florida license number of such auctioneer and auction business. The term “advertising” shall not include articles of clothing, directional signs, or other promotional novelty items.

(b) No licensed auctioneer, apprentice, or auction business may disseminate or cause to be disseminated any advertisement or advertising which is false, deceptive, misleading, or untruthful. Any advertisement or advertising shall be deemed to be false, deceptive, misleading, or untruthful if it:

1. Contains misrepresentations of facts.

2. Is misleading or deceptive because, in its content or in the context in which it is presented, it makes only a partial disclosure of relevant facts.

3. Creates false or unjustified expectations of the services to be performed.

4. Contains any representation or claim which the advertising licensee fails to perform.

5. Fails to include the name and license number of the principal auctioneer and the auction business.

6. Fails to include the name and license number of the sponsor if an apprentice is acting as the principal auctioneer.

7. Advertises an auction as absolute without specifying any and all items to be sold with reserve or with minimum bids.

8. Fails to include the percentage amount of any buyer’s premium or surcharge which is a condition to sale.

(c) The provisions of this subsection apply to media exposure of any nature, regardless of whether it is in the form of paid advertising.

(d) The auction business shall be responsible for the content of all advertising disseminated in preparation for an auction.

History.—ss. 8, 14, ch. 86-119; s. 62, ch. 91-137; s. 11, ch. 91-156; s. 5, ch. 91-207; s. 4, ch. 91-429; s. 302, ch. 97-103; s. 13, ch. 2000-356.



468.389 - Prohibited acts; penalties.

468.389 Prohibited acts; penalties.—

(1) The following acts shall be grounds for the disciplinary activities provided in subsections (2) and (3):

(a) A violation of any law relating to trade or commerce of this state or of the state in which an auction is conducted.

(b) Misrepresentation of property for sale at auction or making false promises concerning the use, value, or condition of such property by an auctioneer or auction business or by anyone acting as an agent of or with the consent of the auctioneer or auction business.

(c) Failure to account for or to pay or return, within a reasonable time not to exceed 30 days, money or property belonging to another which has come into the control of an auctioneer or auction business through an auction.

(d) False, deceptive, misleading, or untruthful advertising.

(e) Any conduct in connection with a sales transaction which demonstrates bad faith or dishonesty.

(f) Using or permitting the use of false bidders, cappers, or shills.

(g) Making any material false statement on a license application.

(h) Commingling money or property of another person with his or her own. Every auctioneer and auction business shall maintain a separate trust or escrow account in an insured bank or savings and loan association located in this state in which shall be deposited all proceeds received for another person through an auction sale.

(i) Refusal or neglect of any auctioneer or other receiver of public moneys to pay the moneys so received into the State Treasury at the times and under the regulations prescribed by law.

(j) Violating a statute or administrative rule regulating practice under this part or a lawful disciplinary order of the board or the department.

(k) Having a license to practice a comparable profession revoked, suspended, or otherwise acted against by another state, territory, or country.

(l) Being convicted or found guilty, regardless of adjudication, of a crime in any jurisdiction which directly relates to the practice or the ability to practice the profession of auctioneering.

(2) When the board finds any person guilty of any of the prohibited acts set forth in subsection (1), it may enter an order imposing one or more of the following penalties:

(a) Refusal to certify to the department an application for licensure.

(b) Revocation or suspension of a license.

(c) Imposition of an administrative fine not to exceed $1,000 for each count or separate offense.

(d) Issuance of a reprimand.

(e) Placement of the auctioneer on probation for a period of time and subject to conditions as the board may specify, including requiring the auctioneer to successfully complete the licensure examination.

(f) Requirement that the person in violation make restitution to each consumer affected by that violation. Proof of such restitution shall be a signed and notarized release executed by the consumer or the consumer’s estate.

(3)(a) Failure to pay a fine within a reasonable time, as prescribed by board rule, may be grounds for disciplinary action.

(b) The department may file for an injunction or bring any other appropriate civil action against anyone who violates this part.

History.—ss. 9, 14, ch. 86-119; s. 8, ch. 87-210; s. 62, ch. 91-137; s. 11, ch. 91-156; ss. 6, 16, ch. 91-207; s. 4, ch. 91-429; s. 19, ch. 94-119; s. 11, ch. 97-94; s. 303, ch. 97-103; s. 14, ch. 2000-356.



468.391 - Penalty.

468.391 Penalty.—Any auctioneer, apprentice, or auction business or any owner or manager thereof, or, in the case of corporate ownership, any substantial stockholder of the corporation owning the auction business, who operates without an active license or violates s. 468.389(1)(c), (e), (f), (h), or (i) commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 12, 14, ch. 86-119; s. 62, ch. 91-137; s. 11, ch. 91-156; s. 7, ch. 91-207; s. 4, ch. 91-429; s. 15, ch. 2000-356; s. 4, ch. 2012-61.



468.392 - Auctioneer Recovery Fund.

468.392 Auctioneer Recovery Fund.—There is created the Auctioneer Recovery Fund as a separate account in the Professional Regulation Trust Fund. The fund shall be administered by the Florida Board of Auctioneers.

(1) The Chief Financial Officer shall invest the money not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited to the credit of the Auctioneer Recovery Fund and shall be available for the same purposes as other moneys deposited in the Auctioneer Recovery Fund.

(2) All payments and disbursements from the Auctioneer Recovery Fund shall be made by the Chief Financial Officer upon a voucher signed by the Secretary of Business and Professional Regulation or the secretary’s designee.

(3) If at any time the moneys in the Auctioneer Recovery Fund are insufficient to satisfy any valid claim or portion thereof, the board shall satisfy such unpaid claim or portion thereof as soon as a sufficient amount has been deposited in or transferred to the fund. When there is more than one unsatisfied claim outstanding, such claims shall be paid in the order in which the claims were made.

(4) Upon the payment of any amount from the Auctioneer Recovery Fund in settlement of a claim in satisfaction of a judgment against an auctioneer or auction business as described in s. 468.395, the license of such auctioneer or auction business shall be automatically suspended until the licensee has complied with s. 468.398. A discharge of bankruptcy shall not relieve a person from the penalties and disabilities provided in this section.

(5) Moneys in the fund at the end of a fiscal year shall be retained in the fund and shall accrue for the benefit of auctioneers and auction businesses. When the fund exceeds the amount as set forth in s. 468.393(2), all surcharges shall be suspended until such time as the fund is reduced below the amount as set forth in s. 468.393(3).

History.—ss. 8, 17, ch. 91-207; s. 4, ch. 91-429; s. 139, ch. 94-218; s. 16, ch. 2000-356; s. 502, ch. 2003-261; s. 54, ch. 2005-152.



468.393 - Surcharge to license fee; assessments.

468.393 Surcharge to license fee; assessments.—

(1) At the time of licensure under s. 468.385, s. 468.3851, or s. 468.3852, each licensee shall pay, in addition to an application and license fee, a surcharge in an amount to be determined by the board, not to exceed $300, which shall be deposited in the Auctioneer Recovery Fund.

(2) If the total amount in the Auctioneer Recovery Fund, including principal and interest, exceeds $500,000 at the end of the state fiscal year after the payment of all claims and expenses, the amount in excess of $500,000 shall remain in the fund for benefit of the licensees in tolling the surcharge until such time as the surcharge shall need replenishing.

(3) After October 1, 1995, if the total amount in the Auctioneer Recovery Fund, including principal and interest, is less than $200,000 at the end of the fiscal year after the payment of all claims and expenses, the board shall assess, in addition to any other fees under s. 468.3852, a surcharge against a licensee at the time of initial licensure or at the time of license renewal, according to the following formula in order to maintain the fund at $500,000:

(a) Determine the amount remaining in the fund at the end of the state fiscal year after all expenses and claims have been paid.

(b) Subtract the amount determined under paragraph (a) from $500,000.

(c) Determine the number of initial licenses and license renewals in the fiscal year that precedes the current fiscal year.

(d) Divide the amount determined under paragraph (b) by the number determined under paragraph (c).

(4) The board shall assess the surcharge described in subsection (3) against each licensee who receives an initial license or receives a renewal license during the fiscal year that follows the year in which the amount remaining in the fund was less than $200,000.

History.—ss. 9, 17, ch. 91-207; s. 4, ch. 91-429; s. 130, ch. 92-149.



468.394 - Interest credited; payment of expenses.

468.394 Interest credited; payment of expenses.—Any interest earned or investment of money in the Auctioneer Recovery Fund shall be credited at least semiannually to the fund. No money may be appropriated from the General Revenue Fund for payment of any expenses incurred under this part, and none of these expenses may be charged against the state.

History.—ss. 10, 17, ch. 91-207; s. 4, ch. 91-429.



468.395 - Conditions of recovery; eligibility.

468.395 Conditions of recovery; eligibility.—

(1) Recovery from the Auctioneer Recovery Fund may be obtained as follows:

(a) Any aggrieved person is eligible to receive recovery from the Auctioneer Recovery Fund if the Florida Board of Auctioneers has issued a final order directing an offending licensee to pay restitution to the claimant as the result of the licensee violating, within this state, any provision of s. 468.389 or any rule adopted by the board and if the board determined that the order of restitution cannot be enforced; or

(b) Any aggrieved person who obtains a final judgment in any court against any licensee to recover damages for any actual loss that results from the violation, within this state, by a licensee of any provision of s. 468.389 or any rule adopted by the board may, upon termination of all proceedings, including appeals and proceedings supplemental to judgment for collection purposes, file a verified application to the board for an order directing payment out of the Auctioneer Recovery Fund of the amount of actual loss in the transaction that remains unpaid upon the judgment. The amount of actual loss may include court costs, but shall not include attorney’s fees or punitive damages awarded.

(2) The amount paid from the Auctioneer Recovery Fund may not exceed $50,000 per claim or claims arising out of the same transaction or auction or an aggregate lifetime limit of $100,000 with respect to any one licensee. For purposes of this subsection, auctions conducted under a single contract, agreement, or consignment shall be considered a single transaction or auction even though conducted at more than one time or place.

(3) A claim for recovery from the Auctioneer Recovery Fund shall be made within 2 years from the time of the act giving rise to the claim or within 2 years from the time the act is discovered or should have been discovered with the exercise of due diligence; however, in no event may a claim for recovery be made more than 4 years after the date of the act giving rise to the claim.

(4) The board shall not issue an order for payment of a claim from the Auctioneer Recovery Fund unless the claimant has reasonably established to the board that she or he has taken proper and reasonable action to collect the amount of her or his claim from the licensee responsible for the loss and that any recovery made has been applied to reduce the amount of the claim on the Auctioneer Recovery Fund.

(5) Notwithstanding any other provision of this part, no claim based on any act or omission that occurred outside this state or that occurred before October 1, 1991, shall be payable from the Auctioneer Recovery Fund.

(6) In case of payment of loss from the Auctioneer Recovery Fund, the fund shall be subrogated, to the extent of the amount of the payment, to all the rights of the claimant against any licensee with respect to the loss.

History.—ss. 11, 17, ch. 91-207; s. 4, ch. 91-429; s. 131, ch. 92-149; s. 304, ch. 97-103; s. 17, ch. 2000-356.



468.396 - Claims against a single licensee in excess of dollar limitation; joinder of claims, payment; insufficient funds.

468.396 Claims against a single licensee in excess of dollar limitation; joinder of claims, payment; insufficient funds.—

(1) If the payment in full of two or more pending valid claims that have been filed by aggrieved persons against a single licensee would exceed the $50,000 limit as set forth in s. 468.395, the $50,000 shall be distributed among the aggrieved persons in the ratio that their respective claims bear to the aggregate of all valid claims or in any other manner that a court of record may determine to be equitable. Such money shall be distributed among the persons entitled to share in it without regard to the order of priority in which their respective judgments have been obtained or their claims have been filed.

(2) Upon petition of the board, the court may require all claimants and prospective claimants against one licensee to be joined in one action, to the end that the respective rights of all the claimants to the board may be equitably adjudicated and settled.

(3) On June 30 and December 31 of each year, the board shall identify each claim that the court orders to be paid during the 6-month period that ended on that day. The board shall pay the part of each claim that is so identified within 15 days after the end of the 6-month period in which the claim is ordered paid. However, if the balance in the fund is insufficient to pay the full payable amount of each claim that is ordered to be paid during a 6-month period, the board shall pay a prorated portion of each claim that is ordered to be paid during the period. Any part of the payable amount of a claim left unpaid due to the prorating of payments under this subsection shall be paid, subject to the $50,000 limit described in s. 468.395, before the payment of claims ordered to be paid during the following 6 months.

History.—ss. 12, 17, ch. 91-207; s. 4, ch. 91-429.



468.397 - Payment of claim.

468.397 Payment of claim.—Upon a final order of the court directing that payment be made out of the Auctioneer Recovery Fund, the board shall, subject to the provisions of this part, make the payment out of the Auctioneer Recovery Fund as provided in s. 468.395.

History.—ss. 13, 17, ch. 91-207; s. 4, ch. 91-429; s. 18, ch. 2000-356.



468.398 - Suspension of judgment debtor’s license; repayment by licensee; interest.

468.398 Suspension of judgment debtor’s license; repayment by licensee; interest.—If the board is required to make any payment from the Auctioneer Recovery Fund in settlement of a claim or toward the satisfaction of a judgment under this part, the board shall suspend the judgment debtor’s license. The licensee is not eligible to be licensed again as either an auctioneer or auction business until the licensee has repaid in full the amount paid from the Auctioneer Recovery Fund, with interest at the current applicable rate.

History.—ss. 14, 17, ch. 91-207; s. 4, ch. 91-429.



468.399 - Expenditure of excess funds.

468.399 Expenditure of excess funds.—Subject to the approval of the board with the concurrence of the department, the board may expend excess moneys from the Auctioneer Recovery Fund to fund publications that provide:

(1) Information concerning the board’s activities and administrative rulings.

(2) Distribution of laws, rules, and educational information concerning the practice of auctioneering.

History.—ss. 15, 17, ch. 91-207; s. 4, ch. 91-429.






Part VII - TALENT AGENCIES (ss. 468.401-468.415)

468.401 - Regulation of talent agencies; definitions.

468.401 Regulation of talent agencies; definitions.—As used in this part or any rule adopted pursuant hereto:

(1) “Talent agency” means any person who, for compensation, engages in the occupation or business of procuring or attempting to procure engagements for an artist.

(2) “Owner” means any partner in a partnership, member of a firm, or principal officer or officers of a corporation, whose partnership, firm, or corporation owns a talent agency, or any individual who is the sole owner of a talent agency.

(3) “Compensation” means any one or more of the following:

(a) Any money or other valuable consideration paid or promised to be paid for services rendered by any person conducting the business of a talent agency under this part;

(b) Any money received by any person in excess of that which has been paid out by such person for transportation, transfer of baggage, or board and lodging for any applicant for employment; or

(c) The difference between the amount of money received by any person who furnishes employees, performers, or entertainers for circus, vaudeville, theatrical, or other entertainments, exhibitions, engagements, or performances and the amount paid by him or her to such employee, performer, or entertainer.

(4) “Engagement” means any employment or placement of an artist, where the artist performs in his or her artistic capacity. However, the term “engagement” shall not apply to procuring opera, music, theater, or dance engagements for any organization defined in s. 501(c)(3) of the Internal Revenue Code or any nonprofit Florida arts organization that has received a grant from the Division of Cultural Affairs of the Department of State or has participated in the state touring program of the Division of Cultural Affairs.

(5) “Department” means the Department of Business and Professional Regulation.

(6) “Operator” means the person who is or who will be in actual charge of a talent agency.

(7) “Buyer” or “employer” means a person, company, partnership, or corporation that uses the services of a talent agency to provide artists.

(8) “Artist” means a person performing on the professional stage or in the production of television, radio, or motion pictures; a musician or group of musicians; or a model.

(9) “Person” means any individual, company, society, firm, partnership, association, corporation, manager, or any agent or employee of any of the foregoing.

(10) “License” means a license issued by the Department of Business and Professional Regulation to carry on the business of a talent agency under this part.

(11) “Licensee” means a talent agency which holds a valid unrevoked and unforfeited license issued under this part.

History.—ss. 1, 15, ch. 86-292; s. 1, ch. 87-325; s. 1, ch. 88-44; s. 1, ch. 89-66; s. 1, ch. 90-202; s. 63, ch. 91-137; s. 13, ch. 91-156; s. 4, ch. 91-429; s. 20, ch. 94-119; s. 140, ch. 94-218; s. 305, ch. 97-103.



468.402 - Duties of the department; authority to issue and revoke license; adoption of rules.

468.402 Duties of the department; authority to issue and revoke license; adoption of rules.—

(1) The department may take any one or more of the actions specified in subsection (5) against any person who has:

(a) Obtained or attempted to obtain any license by means of fraud, misrepresentation, or concealment.

(b) Violated any provision of this part, chapter 455, any lawful disciplinary order of the department, or any rule of the department.

(c) Been found guilty of, or entered a plea of nolo contendere to, regardless of adjudication, a crime involving moral turpitude or dishonest dealings under the laws of this state or any other state or government.

(d) Made, printed, published, distributed, or caused, authorized, or knowingly permitted the making, printing, publication, or distribution of any false statement, description, or promise of such a character as to reasonably induce any person to act to his or her damage or injury, if such statement, description, or promises were purported to be performed by the talent agency and if the owner or operator then knew, or by the exercise of reasonable care and inquiry, could have known, of the falsity of the statement, description, or promise.

(e) Knowingly committed or been a party to any material fraud, misrepresentation, concealment, conspiracy, collusion, trick, scheme, or device whereby any other person lawfully relying upon the work, representation, or conduct of the talent agency acts or has acted to his or her injury or damage.

(f) Failed or refused upon demand to disclose any information, as required by this part, within his or her knowledge, or failed or refused to produce any document, book, or record in his or her possession for inspection to the department or any authorized agent thereof acting within its jurisdiction or by authority of law.

(g) Established the talent agency within any place where intoxicating liquors are sold, any place where gambling is permitted, or any house of prostitution.

(h) Charged, collected, or received compensation for any service performed by the talent agency greater than specified in its schedule of maximum fees, charges, and commissions previously filed with the department.

(i) Had a license to operate a talent agency revoked, suspended, or otherwise acted against, including, but not limited to, having been denied a license for good cause by the licensing authority of any state, territory, or country.

(j) Willfully made or filed a report or record that the licensee knew to be false, failed to file a report or record required by state or federal law, impeded or obstructed such filing, or induced another person to impede or obstruct such filing. Such reports or records shall include only those that are signed in the licensee’s capacity as a licensed talent agency.

(k) Advertised goods or services in a manner that was fraudulent, false, deceptive, or misleading in form or content.

(l) Advertised, operated, or attempted to operate under a name other than the name appearing on the license.

(m) Been found guilty of fraud or deceit in the operation of a talent agency.

(n) Operated with a revoked, suspended, inactive, or delinquent license.

(o) Permitted, aided, assisted, procured, or advised any unlicensed person to operate a talent agency contrary to this part or to a rule of the department.

(p) Failed to perform any statutory or legal obligation placed on a licensed talent agency.

(q) Practiced or offered to practice beyond the scope permitted by law or has accepted and performed professional responsibilities that the licensee knows or has reason to know that he or she is not competent to perform.

(r) Conspired with another licensee or with any other person to commit an act, or has committed an act, that would tend to coerce, intimidate, or preclude another licensee from advertising his or her services.

(s) Solicited business, either personally or through an agent or through any other person, through the use of fraud or deception or by other means; through the use of misleading statements; or through the exercise of intimidation or undue influence.

(t) Exercised undue influence on the artist in such a manner as to exploit the artist for financial gain of the licensee or a third party, which includes, but is not limited to, the promoting or selling of services to the artist.

(2) The department may revoke any license that is issued as a result of the mistake or inadvertence of the department.

(3) The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part.

(4) A revoked or suspended license must be returned to the department within 7 days after the time for appeal has elapsed.

(5) Upon a finding of a violation of any one or more of the grounds enumerated in subsection (1) or any other section of this part, the department may take the following actions:

(a) Deny an application for licensure as a talent agency.

(b) Permanently revoke or suspend the license of a talent agency.

(c) Impose an administrative fine, not to exceed $5,000, for each count or separate offense.

(d) Require restitution.

(e) Issue a public reprimand.

(f) Place the licensee on probation, subject to such conditions as the department may specify.

(6) A person shall be subject to the disciplinary actions specified in subsection (5) for violations of subsection (1) by that person’s agents or employees in the course of their employment with that person.

(7) The department may deny a license if any owner or operator listed on the application has been associated with a talent agency whose license has been revoked or otherwise disciplined.

History.—ss. 2, 15, ch. 86-292; s. 63, ch. 91-137; s. 13, ch. 91-156; s. 23, ch. 91-220; s. 4, ch. 91-429; s. 21, ch. 94-119; s. 306, ch. 97-103; s. 86, ch. 98-166; s. 135, ch. 98-200; s. 145, ch. 2000-160; s. 4, ch. 2009-195.



468.403 - License requirements.

468.403 License requirements.—

(1) A person may not own, operate, solicit business, or otherwise engage in or carry on the occupation of a talent agency in this state unless the person first procures a license for the talent agency from the department. A license is not required for a person who acts as an agent for herself or himself, a family member, or exclusively for one artist. However, a person may not advertise or otherwise hold herself or himself out as a “talent agency” or “talent agent” unless the person is licensed under this section as a talent agency.

(2) Each application for a license must be accompanied by an application fee set by the department not to exceed $300, plus the actual cost for fingerprint analysis for each owner application, to cover the costs of investigating the applicant. Each application for a change of operator must be accompanied by an application fee of $150. These fees are not refundable.

(3)(a) Each owner of a talent agency if other than a corporation and each operator of a talent agency shall submit to the department with the application for licensure of the agency a full set of fingerprints and a photograph of herself or himself taken within the preceding 2 years. The department shall conduct an examination of fingerprint records and police records.

(b) Each owner of a talent agency that is a corporation shall submit to the department, with the application for licensure of the agency, a full set of fingerprints of the principal officer signing the application form and the bond form, and a full set of fingerprints of each operator, and a photograph of each taken within the preceding 2 years. The department shall conduct an examination of fingerprint records and police records.

(4) Each application must include:

(a) The name and address of the owner of the talent agency.

(b) Proof of at least 1 year of direct experience or similar experience of the operator of such agency in the talent agency business or as a subagent, casting director, producer, director, advertising agency, talent coordinator, or musical booking agent.

(c) The street and number of the building or place where the talent agency is to be located.

(5) The department shall investigate the owner of an applicant talent agency only to determine her or his ability to comply with this part and shall investigate the operator of an applicant talent agency to determine her or his employment experience and qualifications.

(6) If the applicant is other than a corporation, the application shall also include the names and addresses of all persons, except bona fide employees on stated salaries, financially interested, either as partners, associates, or profit sharers, in the operation of the talent agency in question, together with the amount of their respective interest.

(7) If the applicant is a corporation, the application shall include the corporate name and the names, residential addresses, and telephone numbers of all persons actively participating in the business of the corporation and shall include the names of all persons exercising managing responsibility in the applicant’s or licensee’s office.

(8) The application must be accompanied by affidavits of at least five reputable persons, other than artists, who have known or have been associated with the applicant for at least 3 years, stating that the applicant is a person of good moral character or, in the case of a corporation, has a reputation for fair dealing.

(9) If any information in the application supplied to the department by the applicant or licensee changes in any manner whatsoever, the applicant or licensee shall submit such changes to the department within 30 days after the date of such change or after the date such change is known or should have been known to the applicant or licensee.

History.—ss. 3, 15, ch. 86-292; s. 2, ch. 87-325; s. 63, ch. 91-137; s. 13, ch. 91-156; s. 24, ch. 91-220; s. 4, ch. 91-429; s. 22, ch. 94-119; s. 307, ch. 97-103; s. 5, ch. 2009-195.



468.404 - License; fees; renewals.

468.404 License; fees; renewals.—

(1) The department shall establish biennial fees for initial licensing, renewal of license, and reinstatement of license, none of which fees shall exceed $400. The department may establish a delinquency fee of no more than $50. The fees shall be adequate to proportionately fund the expenses of the department which are allocated to the regulation of talent agencies and shall be based on the department’s estimate of the revenue required to administer this part.

(2) If one or more individuals on the basis of whose qualifications a talent agency license has been obtained cease to be connected with the agency for any reason, the agency business may be carried on for a temporary period, not to exceed 90 days, under such terms and conditions as the department provides by rule for the orderly closing of the business or the replacement and qualifying of a new owner or operator. The licensee’s good standing under this part shall be contingent upon the department’s approval of any such new owner or operator.

(3) No license shall be valid to protect any business transacted under any name other than that designated in the license, unless consent is first obtained from the department, unless written consent of the surety or sureties on the original bond required by s. 468.408 is filed with the department, and unless the license is returned to the department for the recording thereon of such changes. A charge of $25 shall be made by the department for the recording of authorization for each change of name or change of location.

(4) No license issued under this part shall be assignable.

History.—ss. 4, 15, ch. 86-292; s. 3, ch. 87-325; s. 63, ch. 91-137; s. 13, ch. 91-156; s. 4, ch. 91-429; s. 23, ch. 94-119; s. 50, ch. 2003-399; s. 40, ch. 2004-269; s. 14, ch. 2006-2; s. 42, ch. 2015-4.



468.405 - Qualification for talent agency license.

468.405 Qualification for talent agency license.—

(1) Each person designated in an application under this part as an owner or operator shall be of good moral character as determined by the department.

(2) In addition to the foregoing qualification, each application shall show whether or not the agency, any person, or any owner of the agency is financially interested in any other business of like nature and, if so, shall specify such interest or interests.

History.—ss. 5, 15, ch. 86-292; s. 63, ch. 91-137; s. 13, ch. 91-156; s. 4, ch. 91-429.



468.406 - Fees to be charged by talent agencies; rates; display.

468.406 Fees to be charged by talent agencies; rates; display.—

(1) Each applicant for a license shall file with the application an itemized schedule of maximum fees, charges, and commissions which it intends to charge and collect for its services. This schedule may thereafter be raised only by filing with the department an amended or supplemental schedule at least 30 days before the change is to become effective. The schedule shall be posted in a conspicuous place in each place of business of the agency and shall be printed in not less than a 30-point boldfaced type, except that an agency that uses written contracts containing maximum fee schedules need not post such schedules.

(2) All money collected by a talent agency from an employer for the benefit of an artist shall be paid to the artist, less the talent agency’s fee, within 5 business days after the receipt of such money by the talent agency. No talent agency is required to pay money to an artist until the talent agency receives payment from the employer or buyer.

History.—ss. 6, 15, ch. 86-292; s. 63, ch. 91-137; s. 13, ch. 91-156; s. 4, ch. 91-429; s. 24, ch. 94-119.



468.407 - License; content; posting.

468.407 License; content; posting.—

(1) The talent agency license shall be valid for the biennial period in which issued and shall be in such form as may be determined by the department, but shall at least specify the name under which the applicant is to operate, the address of the place of business, the expiration date of the license, the full names and titles of the owner and the operator, and the number of the license.

(2) The talent agency license shall at all times be displayed conspicuously in the place of business in such manner as to be open to the view of the public and subject to the inspection of all duly authorized officers of the state and county.

(3) If a licensee desires to cancel his or her license, he or she must notify the department and forthwith return to the department the license so canceled. No license fee may be refunded upon cancellation of the license.

History.—ss. 7, 15, ch. 86-292; s. 63, ch. 91-137; s. 13, ch. 91-156; s. 4, ch. 91-429; s. 25, ch. 94-119; s. 308, ch. 97-103.



468.408 - Bond required.

468.408 Bond required.—

(1) There shall be filed with the department for each talent agency license a bond in the form of a surety by a reputable company engaged in the bonding business and authorized to do business in this state. The bond shall be for the penal sum of $5,000, with one or more sureties to be approved by the department, and be conditioned that the applicant conform to and not violate any of the duties, terms, conditions, provisions, or requirements of this part.

(a) If any person is aggrieved by the misconduct of any talent agency, the person may maintain an action in his or her own name upon the bond of the agency in any court having jurisdiction of the amount claimed. All such claims shall be assignable, and the assignee shall be entitled to the same remedies, upon the bond of the agency or otherwise, as the person aggrieved would have been entitled to if such claim had not been assigned. Any claim or claims so assigned may be enforced in the name of such assignee.

(b) The bonding company shall notify the department of any claim against such bond, and a copy of such notice shall be sent to the talent agency against which the claim is made.

(2) Any remedies provided in this section shall not be exclusive of any other remedy. This relief shall be cumulative to any other remedies the aggrieved person may have.

History.—ss. 8, 15, ch. 86-292; s. 63, ch. 91-137; s. 13, ch. 91-156; s. 4, ch. 91-429; s. 309, ch. 97-103.



468.409 - Records required to be kept.

468.409 Records required to be kept.—Each talent agency shall keep on file the application, registration, or contract of each artist. In addition, such file must include the name and address of each artist, the amount of the compensation received, and all attempts to procure engagements for the artist. No such agency or employee thereof shall knowingly make any false entry in applicant files or receipt files. Each card or document in such files shall be preserved for a period of 1 year after the date of the last entry thereon. Records required under this section shall be readily available for inspection by the department during reasonable business hours at the talent agency’s principal office. A talent agency must provide the department with true copies of the records in the manner prescribed by the department.

History.—ss. 9, 15, ch. 86-292; s. 63, ch. 91-137; s. 13, ch. 91-156; s. 4, ch. 91-429; s. 26, ch. 94-119; s. 6, ch. 2009-195.



468.410 - Prohibition against registration fees; referral.

468.410 Prohibition against registration fees; referral.—

(1) A talent agency may not charge a registration fee.

(2) No talent agency shall, as a condition to registering or obtaining employment for any applicant or artist, require the applicant or artist to subscribe to, purchase, or attend any publication, postcard service, advertisement, resume service, photography service, school, acting school, workshop, acting workshop, or video or audiotapes.

(3) A talent agency shall give each applicant a copy of a contract, within 24 hours after the contract’s execution, which lists the services to be provided and the fees to be charged. The contract shall state that the talent agency is regulated by the department and shall list the address and telephone number of the department.

History.—ss. 10, 15, ch. 86-292; s. 2, ch. 90-202; s. 63, ch. 91-137; s. 13, ch. 91-156; s. 4, ch. 91-429; s. 27, ch. 94-119; s. 7, ch. 2009-195.



468.411 - Labor disputes; statements required.

468.411 Labor disputes; statements required.—No talent agency shall knowingly send any person who has received a motion picture or videotape engagement or any other engagement to any place where a strike, lockout, or other labor dispute is in active progress, without first notifying that person of such conditions.

History.—ss. 11, 15, ch. 86-292; s. 63, ch. 91-137; s. 13, ch. 91-156; s. 4, ch. 91-429.



468.412 - Talent agency regulations; prohibited acts.

468.412 Talent agency regulations; prohibited acts.—

(1) A talent agency shall maintain a record sheet for each booking. This shall be the only required record of placement and shall be kept for a period of 1 year after the date of the last entry in the buyer’s file.

(2) Each talent agency shall keep records in which shall be entered:

(a) The name and address of each artist employing such talent agency;

(b) The amount of fees received from each such artist;

(c) The employment in which each such artist is engaged at the time of employing such talent agency and the amount of compensation of the artist in such employment, if any, and the employments subsequently secured by such artist during the term of the contract between the artist and the talent agency and the amount of compensation received by the artist pursuant thereto; and

(d) Other information which the department may require from time to time.

(3) All books, records, and other papers kept pursuant to this act by any talent agency shall be open at all reasonable hours to the inspection of the department and its agents. Each talent agency shall furnish to the department, upon request, a true copy of such books, records, and papers, or any portion thereof, and shall make such reports as the department may prescribe from time to time.

(4) Each talent agency shall post in a conspicuous place in the office of such talent agency a printed copy of this part and of the rules adopted under this part. Such copies shall also contain the name and address of the officer charged with enforcing this part. The department shall furnish to talent agencies printed copies of any statute or rule required to be posted under this subsection.

(5)(a) No talent agency may knowingly issue a contract for employment containing any term or condition which, if complied with, would be in violation of law, or attempt to fill an order for help to be employed in violation of law.

(b) A talent agency must advise an artist, in writing, that the artist has a right to rescind a contract for employment within the first 3 business days after the contract’s execution. Any engagement procured by the talent agency for the artist during the first 3 business days of the contract remains commissionable to the talent agency.

(6) No talent agency may publish or cause to be published any false, fraudulent, or misleading information, representation, notice, or advertisement. All advertisements of a talent agency by means of card, circulars, or signs, and in newspapers and other publications, and all letterheads, receipts, and blanks shall be printed and contain the licensed name, department license number, and address of the talent agency and the words “talent agency.” No talent agency may give any false information or make any false promises or representations concerning an engagement or employment to any applicant who applies for an engagement or employment.

(7) No talent agency may send or cause to be sent any person as an employee to any house of ill fame, to any house or place of amusement for immoral purposes, to any place resorted to for the purposes of prostitution, to any place for the modeling or photographing of a minor in the nude in the absence of written permission from the minor’s parents or legal guardians, the character of which places the talent agency could have ascertained upon reasonable inquiry.

(8) No talent agency, without the written consent of the artist, may divide fees with anyone, including, but not limited to, an agent or other employee of an employer, a buyer, a casting director, a producer, a director, or any venue that uses entertainment. For purposes of this subsection, to “divide fees” includes the sharing among two or more persons of those fees charged to an artist for services performed on behalf of that artist, the total amount of which fees exceeds the amount that would have been charged to the artist by the talent agency alone.

(9) If a talent agency collects from an artist a fee or expenses for obtaining employment for the artist, and the artist fails to procure such employment, or the artist fails to be paid for such employment if procured, such talent agency shall, upon demand therefor, repay to the artist the fee and expenses so collected. Unless repayment thereof is made within 48 hours after demand therefor, the talent agency shall pay to the artist an additional sum equal to the amount of the fee.

(10) Each talent agency must maintain a permanent office and must maintain regular operating hours at that office.

(11) A talent agency may assign an engagement contract to another talent agency licensed in this state only if the artist agrees in writing to the assignment. The assignment must occur, and written notice of the assignment must be given to the artist, within 30 days after the artist agrees in writing to the assignment.

History.—ss. 12, 15, ch. 86-292; s. 2, ch. 89-66; s. 3, ch. 90-202; s. 63, ch. 91-137; s. 13, ch. 91-156; s. 4, ch. 91-429; s. 28, ch. 94-119; s. 8, ch. 2009-195.



468.413 - Legal requirements; penalties.

468.413 Legal requirements; penalties.—

(1) Each of the following acts constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084:

(a) Owning or operating, or soliciting business as, a talent agency in this state without first procuring a license from the department.

(b) Obtaining or attempting to obtain a license by means of fraud, misrepresentation, or concealment.

(2) Each of the following acts constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083:

(a) Relocating a business as a talent agency, or operating under any name other than that designated on the license, unless written notification is given to the department and to the surety or sureties on the original bond, and unless the license is returned to the department for the recording thereon of such changes.

(b) Assigning or attempting to assign a license issued under this part.

(c) Failing to show on a license application whether or not the agency or any owner of the agency is financially interested in any other business of like nature and, if so, failing to specify such interest or interests.

(d) Failing to maintain the records required by s. 468.409 or knowingly making false entries in such records.

(e) Requiring as a condition to registering or obtaining employment or placement for any applicant that the applicant subscribe to, purchase, or attend any publication, postcard service, advertisement, resume service, photography service, school, acting school, workshop, or acting workshop.

(f) Failing to give each applicant a copy of a contract which lists the services to be provided and the fees to be charged, which states that the talent agency is regulated by the department, and which lists the address and telephone number of the department.

(g) Failing to maintain a record sheet as required by s. 468.412(1).

(h) Knowingly sending or causing to be sent any artist to a prospective employer or place of business, the character or operation of which employer or place of business the talent agency knows to be in violation of the laws of the United States or of this state.

(3) The court may, in addition to other punishment provided for in subsection (2), suspend or revoke the license of any licensee under this part who has been found guilty of any misdemeanor listed in subsection (2).

(4) In the event the department or any state attorney shall have probable cause to believe that a talent agency or other person has violated any provision of subsection (1), an action may be brought by the department or any state attorney to enjoin such talent agency or any person from continuing such violation, or engaging therein or doing any acts in furtherance thereof, and for such other relief as to the court seems appropriate. In addition to this remedy, the department may assess a penalty against any talent agency or any person in an amount not to exceed $5,000.

History.—ss. 13, 15, ch. 86-292; s. 7, ch. 89-66; s. 63, ch. 91-137; s. 13, ch. 91-156; s. 4, ch. 91-429; s. 29, ch. 94-119; s. 141, ch. 94-218; s. 9, ch. 2009-195.



468.414 - Collection and deposit of moneys; appropriation.

468.414 Collection and deposit of moneys; appropriation.—Proceeds from the fines, fees, and penalties imposed pursuant to this part shall be deposited in the Professional Regulation Trust Fund, created by s. 215.37.

History.—ss. 14, 15, ch. 86-292; s. 63, ch. 91-137; s. 13, ch. 91-156; s. 4, ch. 91-429.



468.415 - Sexual misconduct in the operation of a talent agency.

468.415 Sexual misconduct in the operation of a talent agency.—The talent agent-artist relationship is founded on mutual trust. Sexual misconduct in the operation of a talent agency means violation of the talent agent-artist relationship through which the talent agent uses the relationship to induce or attempt to induce the artist to engage or attempt to engage in sexual activity. Sexual misconduct is prohibited in the operation of a talent agency. If any agent, owner, or operator of a licensed talent agency is found to have committed sexual misconduct in the operation of a talent agency, the agency license shall be permanently revoked. Such agent, owner, or operator shall be permanently disqualified from present and future licensure as owner or operator of a Florida talent agency.

History.—ss. 3, 4, ch. 89-66; ss. 63, 65, ch. 91-137; ss. 13, 15, ch. 91-156; s. 4, ch. 91-429.






Part VIII - COMMUNITY ASSOCIATION MANAGEMENT (ss. 468.431-468.438)

468.431 - Definitions.

468.431 Definitions.—As used in this part:

(1) “Community association” means a residential homeowners’ association in which membership is a condition of ownership of a unit in a planned unit development, or of a lot for a home or a mobile home, or of a townhouse, villa, condominium, cooperative, or other residential unit which is part of a residential development scheme and which is authorized to impose a fee which may become a lien on the parcel.

(2) “Community association management” means any of the following practices requiring substantial specialized knowledge, judgment, and managerial skill when done for remuneration and when the association or associations served contain more than 10 units or have an annual budget or budgets in excess of $100,000: controlling or disbursing funds of a community association, preparing budgets or other financial documents for a community association, assisting in the noticing or conduct of community association meetings, determining the number of days required for statutory notices, determining amounts due to the association, collecting amounts due to the association before the filing of a civil action, calculating the votes required for a quorum or to approve a proposition or amendment, completing forms related to the management of a community association that have been created by statute or by a state agency, drafting meeting notices and agendas, calculating and preparing certificates of assessment and estoppel certificates, responding to requests for certificates of assessment and estoppel certificates, negotiating monetary or performance terms of a contract subject to approval by an association, drafting prearbitration demands, coordinating or performing maintenance for real or personal property and other related routine services involved in the operation of a community association, and complying with the association’s governing documents and the requirements of law as necessary to perform such practices. A person who performs clerical or ministerial functions under the direct supervision and control of a licensed manager or who is charged only with performing the maintenance of a community association and who does not assist in any of the management services described in this subsection is not required to be licensed under this part.

(3) “Community association management firm” means a corporation, limited liability company, partnership, trust, association, sole proprietorship, or other similar organization engaging in the business of community association management for the purpose of providing any of the services described in subsection (2).

(4) “Community association manager” means a natural person who is licensed pursuant to this part to perform community association management services.

(5) “Council” means the Regulatory Council of Community Association Managers.

(6) “Department” means the Department of Business and Professional Regulation.

History.—ss. 7, 14, ch. 87-343; s. 1, ch. 89-155; s. 4, ch. 91-429; s. 142, ch. 94-218; s. 1, ch. 94-350; s. 2, ch. 96-291; s. 1, ch. 2008-28; s. 1, ch. 2014-146.



468.4315 - Regulatory Council of Community Association Managers.

468.4315 Regulatory Council of Community Association Managers.—

(1) The Regulatory Council of Community Association Managers is created within the department and shall consist of seven members appointed by the Governor and confirmed by the Senate.

(a) Five members of the council shall be licensed community association managers, one of whom may be a community association manager employed by a timeshare managing entity as described in ss. 468.438 and 721.13, who have held an active license for at least 5 years. The remaining two council members shall be residents of this state, must not be or ever have been connected with the business of community association management, and shall not be prohibited from serving because the member is or has been a resident or board member of a community association.

(b) The Governor shall appoint members for terms of 4 years. Such members shall serve until their successors are appointed. Members’ service on the council shall begin upon appointment and shall continue until their successors are appointed.

(2) The council may adopt rules relating to the licensure examination, continuing education requirements, continuing education providers, fees, and professional practice standards to assist the department in carrying out the duties and authorities conferred upon the department by this part.

(3) To the extent the council is authorized to exercise functions otherwise exercised by a board pursuant to chapter 455, the provisions of chapter 455 and s. 20.165 relating to regulatory boards shall apply, including, but not limited to, provisions relating to board rules and the accountability and liability of board members. All proceedings and actions of the council are subject to the provisions of chapter 120. In addition, the provisions of chapter 455 and s. 20.165 shall apply to the department in carrying out the duties and authorities conferred upon the department by this part.

(4) The council may establish a public education program relating to professional community association management.

(5) Members of the council shall serve without compensation but are entitled to receive per diem and travel expenses pursuant to s. 112.061 while carrying out business approved by the council.

(6) The responsibilities of the council shall include, but not be limited to:

(a) Receiving input regarding issues of concern with respect to community association management and recommendations for changes in applicable laws.

(b) Reviewing, evaluating, and advising the division concerning revisions and adoption of rules affecting community association management.

(c) Recommending improvements, if needed, in the education programs offered by the division.

History.—ss. 10, 14, ch. 87-343; s. 4, ch. 91-429; s. 3, ch. 94-350; s. 3, ch. 96-291; s. 87, ch. 98-166; s. 162, ch. 99-251; s. 2, ch. 99-350; s. 146, ch. 2000-160; s. 2, ch. 2008-28.

Note.—Former s. 468.434.



468.432 - Licensure of community association managers and community association management firms; exceptions.

468.432 Licensure of community association managers and community association management firms; exceptions.—

(1) A person shall not manage or hold herself or himself out to the public as being able to manage a community association in this state unless she or he is licensed by the department in accordance with the provisions of this part. However, nothing in this part prohibits any person licensed in this state under any other law or court rule from engaging in the profession for which she or he is licensed.

(2) As of January 1, 2009, a community association management firm or other similar organization responsible for the management of more than 10 units or a budget of $100,000 or greater shall not engage or hold itself out to the public as being able to engage in the business of community association management in this state unless it is licensed by the department as a community association management firm in accordance with the provisions of this part.

(a) A community association management firm or other similar organization desiring to be licensed as a community association management firm shall apply to the department on a form approved by the department, together with the application and licensure fees required by s. 468.435(1)(a) and (c). Each community association management firm applying for licensure under this subsection must be actively registered and authorized to do business in this state.

(b) Each applicant shall designate on its application a licensed community association manager who shall be required to respond to all inquiries from and investigations by the department or division.

(c) Each licensed community association management firm shall notify the department within 30 days after any change of information contained in the application upon which licensure is based.

(d) Community association management firm licenses shall expire on September 30 of odd-numbered years and shall be renewed every 2 years. An application for renewal shall be accompanied by the renewal fee as required by s. 468.435(1)(d).

(e) The department shall license each applicant whom the department certifies as meeting the requirements of this subsection.

(f) If the license of at least one individual active community association manager member is not in force, the license of the community association management firm or other similar organization is canceled automatically during that time.

(g) Any community association management firm or other similar organization agrees by being licensed that it will employ only licensed persons in the direct provision of community association management services as described in s. 468.431(3).

History.—ss. 8, 14, ch. 87-343; s. 2, ch. 89-155; s. 4, ch. 91-429; s. 4, ch. 96-291; s. 1114, ch. 97-103; s. 3, ch. 2008-28; s. 58, ch. 2009-21.



468.433 - Licensure by examination.

468.433 Licensure by examination.—

(1) A person desiring to be licensed as a community association manager shall apply to the department to take the licensure examination. Each applicant must file a complete set of fingerprints that have been taken by an authorized law enforcement officer, which set of fingerprints shall be submitted to the Department of Law Enforcement for state processing and to the Federal Bureau of Investigation for federal processing. The cost of processing shall be borne by the applicant.

(2) The department shall examine each applicant who is at least 18 years of age, who has successfully completed all prelicensure education requirements, and who the department certifies is of good moral character.

(a) Good moral character means a personal history of honesty, fairness, and respect for the rights of others and for the laws of this state and nation.

(b) The department may refuse to certify an applicant only if:

1. There is a substantial connection between the lack of good moral character of the applicant and the professional responsibilities of a community association manager;

2. The finding by the department of lack of good moral character is supported by clear and convincing evidence; or

3. The applicant is found to have provided management services requiring licensure without the requisite license.

(c) When an applicant is found to be unqualified for a license because of a lack of good moral character, the department shall furnish the applicant a statement containing its findings, a complete record of the evidence upon which the determination was based, and a notice of the rights of the applicant to a rehearing and appeal.

(d) The council shall establish by rule the required amount of prelicensure education, which shall consist of not more than 24 hours of in-person instruction by a department-approved provider and which shall cover all areas of the examination specified in subsection (3). Such instruction shall be completed within 12 months prior to the date of the examination. Prelicensure education providers shall be considered continuing education providers for purposes of establishing provider approval fees. A licensee shall not be required to comply with the continuing education requirements of s. 468.4337 prior to the first license renewal. The department shall, by rule, set standards for exceptions to the requirement of in-person instruction in cases of hardship or disability.

(3) The council shall approve an examination for licensure. The examination must demonstrate that the applicant has a fundamental knowledge of state and federal laws relating to the operation of all types of community associations and state laws relating to corporations and nonprofit corporations, proper preparation of community association budgets, proper procedures for noticing and conducting community association meetings, insurance matters relating to community associations, and management skills.

(4) The department shall issue a license to practice in this state as a community association manager to any qualified applicant who successfully completes the examination in accordance with this section and pays the appropriate fee.

History.—ss. 9, 14, ch. 87-343; s. 3, ch. 89-155; s. 4, ch. 91-429; s. 2, ch. 94-350; s. 5, ch. 96-291; s. 19, ch. 2000-356; s. 4, ch. 2008-28.



468.4334 - Professional practice standards; liability.

468.4334 Professional practice standards; liability.—

(1) A community association manager or a community association management firm is deemed to act as agent on behalf of a community association as principal within the scope of authority authorized by a written contract or under this chapter. A community association manager and a community association management firm shall discharge duties performed on behalf of the association as authorized by this chapter loyally, skillfully, and diligently; dealing honestly and fairly; in good faith; with care and full disclosure to the community association; accounting for all funds; and not charging unreasonable or excessive fees.

(2)(a) A contract between a community association and a community association manager or a contract between a community association and a community association management firm may provide that the community association indemnifies and holds harmless the community association manager and the community association management firm for ordinary negligence resulting from the manager or management firm’s act or omission that is the result of an instruction or direction of the community association. This paragraph does not preclude any other negotiated indemnity or hold harmless provision.

(b) Indemnification under paragraph (a) may not cover any act or omission that violates a criminal law; derives an improper personal benefit, either directly or indirectly; is grossly negligent; or is reckless, is in bad faith, is with malicious purpose, or is in a manner exhibiting wanton and willful disregard of human rights, safety, or property.

History.—s. 2, ch. 2014-146.



468.4336 - Renewal of license.

468.4336 Renewal of license.—

(1) The department shall renew a license upon receipt of the renewal application and fee and upon proof of compliance with the continuing education requirements of s. 468.4337.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

History.—s. 6, ch. 96-291.



468.4337 - Continuing education.

468.4337 Continuing education.—The department may not renew a license until the licensee submits proof that the licensee has completed the requisite hours of continuing education. No more than 10 hours of continuing education annually shall be required for renewal of a license. The number of hours, criteria, and course content shall be approved by the council by rule.

History.—s. 7, ch. 96-291.



468.4338 - Reactivation; continuing education.

468.4338 Reactivation; continuing education.—The council shall prescribe by rule continuing education requirements for reactivating a license. The continuing education requirements for reactivating a license may not exceed one renewal cycle of continuing education.

History.—s. 8, ch. 96-291; s. 5, ch. 2012-61.



468.435 - Fees; establishment; disposition.

468.435 Fees; establishment; disposition.—

(1) The council shall establish fees for the described purposes and within the ranges specified in this section:

(a) Application fee: not less than $25, or more than $50.

(b) Examination fee: not less than $25, or more than $100.

(c) Initial license fee: not less than $25, or more than $100.

(d) Renewal of license fee: not less than $25, or more than $100.

(e) Delinquent license fee: not less than $25, or more than $50.

(f) Inactive license fee: not less than $10, or more than $25.

(2) Until the council establishes fees under subsection (1), the lower amount in each range shall apply.

(3) Fees collected under this section shall be deposited to the credit of the Professional Regulation Trust Fund.

(4) The council shall establish fees that are adequate to fund the cost to implement the provisions of this part. Fees shall be based on the department estimates of the revenue required to implement this part and the provisions of law with respect to the regulation of community association managers.

History.—ss. 11, 14, ch. 87-343; s. 4, ch. 91-429; s. 9, ch. 96-291; s. 43, ch. 2015-4.



468.436 - Disciplinary proceedings.

468.436 Disciplinary proceedings.—

(1) The department shall investigate complaints and allegations of a violation of this part, chapter 455, or any rule adopted thereunder, filed against community association managers or firms and forwarded from other divisions under the Department of Business and Professional Regulation. After a complaint is received, the department shall conduct its inquiry with due regard to the interests of the affected parties. Within 30 days after receipt of a complaint, the department shall acknowledge the complaint in writing and notify the complainant whether or not the complaint is within the jurisdiction of the department and whether or not additional information is needed by the department from the complainant. The department shall conduct an investigation and shall, within 90 days after receipt of the original complaint or of a timely request for additional information, take action upon the complaint. However, the failure to complete the investigation within 90 days does not prevent the department from continuing the investigation, accepting or considering evidence obtained or received after 90 days, or taking administrative action if reasonable cause exists to believe that a violation of this part, chapter 455, or a rule of the department has occurred. If an investigation is not completed within the time limits established in this subsection, the department shall, on a monthly basis, notify the complainant in writing of the status of the investigation. When reporting its action to the complainant, the department shall inform the complainant of any right to a hearing pursuant to ss. 120.569 and 120.57.

(2) The following acts constitute grounds for which the disciplinary actions in subsection (4) may be taken:

(a) Violation of any provision of s. 455.227(1).

(b)1. Violation of any provision of this part.

2. Violation of any lawful order or rule rendered or adopted by the department or the council.

3. Being convicted of or pleading nolo contendere to a felony in any court in the United States.

4. Obtaining a license or certification or any other order, ruling, or authorization by means of fraud, misrepresentation, or concealment of material facts.

5. Committing acts of gross misconduct or gross negligence in connection with the profession.

6. Contracting, on behalf of an association, with any entity in which the licensee has a financial interest that is not disclosed.

7. Violating any provision of chapter 718, chapter 719, or chapter 720 during the course of performing community association management services pursuant to a contract with a community association as defined in s. 468.431(1).

(3) The council shall specify by rule the acts or omissions that constitute a violation of subsection (2).

(4) When the department finds any community association manager or firm guilty of any of the grounds set forth in subsection (2), it may enter an order imposing one or more of the following penalties:

(a) Denial of an application for licensure.

(b) Revocation or suspension of a license.

(c) Imposition of an administrative fine not to exceed $5,000 for each count or separate offense.

(d) Issuance of a reprimand.

(e) Placement of the community association manager on probation for a period of time and subject to such conditions as the department specifies.

(f) Restriction of the authorized scope of practice by the community association manager.

(5) The department may reissue the license of a disciplined community association manager or firm upon certification by the department that the disciplined person or firm has complied with all of the terms and conditions set forth in the final order.

History.—ss. 12, 14, ch. 87-343; s. 4, ch. 89-155; s. 4, ch. 91-429; s. 4, ch. 94-350; s. 10, ch. 96-291; s. 5, ch. 2008-28; s. 50, ch. 2009-195; s. 42, ch. 2010-106; s. 1, ch. 2013-218.



468.4365 - Availability of disciplinary records and proceedings.

468.4365 Availability of disciplinary records and proceedings.—Notwithstanding s. 455.225, any complaint or record maintained by the Department of Business and Professional Regulation pursuant to the discipline of a licensed community association manager and any proceeding held by the department to discipline a licensed community association manager shall remain open and available to the public.

History.—s. 11, ch. 96-291.



468.437 - Penalties.

468.437 Penalties.—Any person who violates any of the provisions of this part shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 13, 14, ch. 87-343; s. 4, ch. 91-429.



468.438 - Timeshare management firms.

468.438 Timeshare management firms.—

(1) The provisions of this section apply only to community association management performed by a management firm acting as managing entity of a timeshare plan pursuant to chapter 721.

(2) A timeshare management firm shall only be required to employ at least one individual licensed under this part at each noncontiguous geographic location at which the management firm provides community association management. No other person providing community association management on behalf of such management firms shall be required to hold a license pursuant to this part, provided that any community association management provided pursuant to this section must be performed under the direct supervision and control of a licensed community association manager. A community association manager licensed pursuant to this part and employed by a timeshare management firm pursuant to this section assumes responsibility for all community association management performed by unlicensed persons employed by the timeshare management firm.

History.—s. 6, ch. 94-350.






Part IX - ATHLETE AGENTS (ss. 468.451-468.457)

468.451 - Legislative findings and intent.

468.451 Legislative findings and intent.—The Legislature finds that dishonest or unscrupulous practices by agents who solicit representation of student athletes can cause significant harm to student athletes and the academic institutions for which they play. It is the intent of the Legislature to protect the interests of student athletes and academic institutions by regulating the activities of athlete agents.

History.—s. 1, ch. 88-229; s. 1, ch. 89-296; s. 4, ch. 91-429; s. 1, ch. 95-307.



468.452 - Definitions.

468.452 Definitions.—For purposes of this part, the term:

(1) “Agent contract” means a contract or agreement in which a student athlete authorizes an athlete agent to represent the student in the marketing of the student’s athletic ability or athletic reputation.

(2) “Athlete agent” means a person who, directly or indirectly, recruits or solicits a student athlete to enter into an agent contract, or who, for any type of financial gain, procures, offers, promises, or attempts to obtain employment or promotional fees or benefits for a student athlete with a professional sports team or as a professional athlete, or with any promoter who markets or attempts to market the student athlete’s athletic ability or athletic reputation. This term includes all employees and other persons acting on behalf of an athlete agent who participate in the activities included under this subsection. The term does not include a spouse, parent, sibling, grandparent, or guardian of the student athlete or an individual acting solely on behalf of a professional sports team or professional sports organization.

(3) “Contact” means communication between an athlete agent and a student athlete, by whatever means, directly or indirectly, for the purpose of entering or soliciting entry into an agent contract.

(4) “Department” means the Department of Business and Professional Regulation.

(5) “Student athlete” means any student who:

(a) Resides in Florida, has informed, in writing, a college or university of the student’s intent to participate in that school’s intercollegiate athletics, or who does participate in that school’s intercollegiate athletics and is eligible to do so; or

(b) Does not reside in Florida, but has informed, in writing, a college or university in Florida of the student’s intent to participate in that school’s intercollegiate athletics, or who does participate in that school’s intercollegiate athletics and is eligible to do so.

(6) “Financial services” means the counseling on or the making or execution of investment and other financial decisions by the agent on behalf of the student athlete.

(7) “Participation” means practicing, competing, or otherwise representing a college or university in intercollegiate athletics.

History.—s. 2, ch. 88-229; s. 1, ch. 89-296; s. 4, ch. 91-429; s. 30, ch. 94-119; s. 2, ch. 95-307; s. 1, ch. 2002-24.



468.453 - Licensure required; qualifications; license nontransferable; service of process; temporary license; license or application from another state.

468.453 Licensure required; qualifications; license nontransferable; service of process; temporary license; license or application from another state.—

(1) Any person who practices as an athlete agent in this state must be licensed pursuant to this part.

(2) A person shall be licensed as an athlete agent if the applicant:

(a) Is at least 18 years of age.

(b) Is of good moral character.

(c) Has completed the application form and remitted an application fee not to exceed $500, an active licensure fee not to exceed $2,000, and all other applicable fees provided for in this part or in chapter 455.

(d) Has submitted to the department fingerprints for a criminal history records check. The fingerprints shall be forwarded to the Division of Criminal Justice Information Systems within the Department of Law Enforcement for processing to determine whether the applicant has a criminal history record. The fingerprints shall also be forwarded to the Federal Bureau of Investigation to determine whether the applicant has a criminal history record. The information obtained by the processing of the fingerprints by the Department of Law Enforcement and the Federal Bureau of Investigation shall be sent to the department to determine whether the applicant is statutorily qualified for licensure.

(e) Has not in any jurisdiction, within the preceding 5 years, been convicted or found guilty of or entered a plea of nolo contendere for, regardless of adjudication, a crime which relates to the applicant’s practice or ability to practice as an athlete agent.

(3) An unlicensed individual may act as an athlete agent if:

(a) A student athlete or person acting on the athlete’s behalf initiates communication with the individual; and

(b) Within 7 days after an initial act as an athlete agent, the individual submits an application for licensure.

(4) A license issued to an athlete agent is not transferable.

(5) By acting as an athlete agent in this state, a nonresident individual appoints the department as the individual’s agent for service of process in any civil action related to the individual’s acting as an athlete agent.

(6) The department may issue a temporary license while an application for licensure is pending. If the department issues a notice of intent to deny the license application, the initial temporary license expires and may not be extended during any proceeding or administrative or judicial review.

(7)(a) An individual who has submitted an application and holds a certificate, registration, or license as an athlete agent in another state may submit a copy of the application and certificate, registration, or license from the other state in lieu of submitting an application in the form prescribed pursuant to this section. The department must accept the application and the certificate from the other state as an application for registration in this state if the application in the other state:

1. Was submitted in the other state within 6 months next preceding the submission of the application in this state and the applicant certifies that the information contained in the application is current;

2. Contains information substantially similar to or more comprehensive than that required in an application submitted in this state; and

3. Was signed by the applicant under penalty of perjury.

(b) An applicant applying under this subsection must meet all other requirements for licensure as provided by this part.

History.—s. 3, ch. 88-229; s. 42, ch. 89-162; s. 1, ch. 89-296; s. 4, ch. 91-429; s. 143, ch. 94-218; s. 3, ch. 95-307; s. 88, ch. 98-166; s. 140, ch. 99-251; s. 147, ch. 2000-160; s. 2, ch. 2002-24; s. 41, ch. 2013-116.



468.4535 - Exceptions.

468.4535 Exceptions.—This part does not apply when a student is ineligible to participate in a particular intercollegiate sport unless:

(1) The student athlete’s eligibility to participate is restored in that particular sport; or

(2) The student is or becomes eligible to participate in a different intercollegiate sport, in which case this part shall apply for the different intercollegiate sport.

History.—s. 4, ch. 95-307.



468.4536 - Renewal of licensure.

468.4536 Renewal of licensure.—The department shall renew a license pursuant to procedures provided for in s. 455.203.

History.—s. 5, ch. 95-307.



468.454 - Contracts.

468.454 Contracts.—

(1) An agent contract must be in a record, signed or otherwise authenticated by the parties.

(2) An agent contract must state:

(a) The amount and method of calculating the consideration to be paid by the student athlete for services to be provided by the athlete agent and any other consideration the agent has received or will receive from any other source under the contract;

(b) The name of any person not listed in the licensure application who will be compensated because the student athlete signed the agent contract;

(c) A description of any expenses that the student athlete agrees to reimburse;

(d) A description of the services to be provided to the student athlete;

(e) The duration of the contract; and

(f) The date of execution.

(3) An agent contract must contain, in close proximity to the signature of the student athlete, a conspicuous notice in boldface type in capital letters stating:

WARNING TO STUDENT ATHLETE

IF YOU SIGN THE CONTRACT:

1. YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT ATHLETE IN YOUR SPORT;

2. IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN 72 HOURS AFTER ENTERING INTO THE CONTRACT, YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR; AND

3. YOU MAY CANCEL THIS CONTRACT WITHIN 14 DAYS AFTER SIGNING IT. HOWEVER, CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY.

(4) An agent contract that does not conform to this section is voidable by the student athlete. If a student athlete voids an agent contract, the student athlete is not required to pay any consideration or return any consideration received from the athlete agent to induce the student athlete to enter into the contract.

(5) The athlete agent shall give a record of the signed or authenticated agent contract to the student athlete at the time of execution.

(6) Within 72 hours after entering into an agent contract or before the next scheduled athletic event in which the student athlete may participate, whichever occurs first, the athlete agent must give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student athlete is enrolled or the athlete agent has reasonable grounds to believe the student athlete intends to enroll.

(7) Within 72 hours after entering into an agent contract or before the next athletic event in which the student athlete may participate, whichever occurs first, the student athlete must inform the athletic director of the educational institution at which the student athlete is enrolled that he or she has entered into an agent contract.

(8) A student athlete may cancel an agent contract by giving notice of the cancellation to the athlete agent in a record within 14 days after the contract is signed.

(9) A student athlete may not waive the right to cancel an agent contract.

(10) If a student athlete cancels an agent contract, the student athlete is not required to pay any consideration or return any consideration received from the athlete agent to induce the student athlete to enter into the contract.

(11) An athlete agent shall not enter into an agent contract that purports to or takes effect at a future time after the student athlete no longer has remaining eligibility to participate in intercollegiate athletics. Such a contract is void and unenforceable.

(12) An agent contract between a student athlete and a person not licensed under this part is void and unenforceable.

History.—ss. 4, 5, 6, ch. 88-229; s. 1, ch. 89-296; s. 99, ch. 91-224; s. 4, ch. 91-429; s. 6, ch. 95-307; s. 3, ch. 2002-24.



468.456 - Prohibited acts.

468.456 Prohibited acts.—

(1) The following acts shall be grounds for the disciplinary actions provided for in subsection (3):

(a) A violation of any law relating to the practice as an athlete agent including, but not limited to, violations of this part and chapter 455 and any rules promulgated thereunder.

(b) Failure to account for or to pay, within a reasonable time, not to exceed 30 days, assets belonging to another which have come into the control of the athlete agent in the course of conducting business as an athlete agent.

(c) Any conduct as an athlete agent which demonstrates bad faith or dishonesty.

(d) Commingling money or property of another person with the athlete agent’s money or property. Every athlete agent shall maintain a separate trust or escrow account in an insured bank or savings and loan association located in this state in which shall be deposited all proceeds received for another person through the athlete agent.

(e) Accepting as a client a student athlete referred by and in exchange for any consideration made to an employee of or a coach for a college or university located in this state.

(f) Offering anything of value to any person to induce a student athlete to enter into an agreement by which the agent will represent the student athlete. However, negotiations regarding the agent’s fee shall not be considered an inducement.

(g) Knowingly providing financial benefit from the licensee’s conduct of business as an athlete agent to another athlete agent whose license to practice as an athlete agent is suspended or has been permanently revoked within the previous 5 years.

(h) Committing mismanagement or misconduct as an athlete agent which causes financial harm to a student athlete or college or university.

(i) Failing to include the athlete agent’s name and license number in any advertising related to the business of an athlete agent. Advertising shall not include clothing or other novelty items.

(j) Publishing or causing to be published false or misleading information or advertisements, or giving any false information or making false promises to a student athlete concerning employment or financial services.

(k) Violating or aiding and abetting another person to violate the rules of the athletic conference or collegiate athletic association governing a student athlete or student athlete’s college or university.

(l) Having contact, as prohibited by this part, with a student athlete.

(m) Postdating agent contracts.

(n) Having an athlete agent certification acted against by a professional athletic club or association.

(o) Being employed to illegally recruit or solicit student athletes by being utilized by or otherwise collaborating with a person known to have been convicted or found guilty of, or to have entered a plea of nolo contendere to, a violation of s. 468.45615, regardless of adjudication.

(2) This part does not prohibit an athlete agent from:

(a) Sending to a student athlete written materials provided that the athlete agent simultaneously sends an identical copy of such written materials to the athletic director, or the director’s designee, of the college or university in which the student athlete is enrolled or to which the student athlete has provided a written intent to participate in intercollegiate athletics; and

(b) Otherwise contacting a student athlete, provided that the student athlete initiates the contact with the athlete agent and the athlete agent gives prior notice, as provided for by rule of the department, to the college or university in which the student athlete is enrolled or to which the student athlete has provided a written intent to participate in intercollegiate athletics.

(3) When the department finds any person guilty of any of the prohibited acts set forth in subsection (1), the department may enter an order imposing one or more of the penalties provided for in s. 455.227, and an administrative fine not to exceed $25,000 for each separate offense. In addition to any other penalties or disciplinary actions provided for in this part, the department shall suspend or revoke the license of any athlete agent licensed under this part who violates paragraph (1)(f) or paragraph (1)(o) or s. 468.45615.

History.—s. 8, ch. 88-229; s. 1, ch. 89-296; s. 4, ch. 91-429; s. 7, ch. 95-307; s. 89, ch. 98-166; s. 148, ch. 2000-160; s. 69, ch. 2000-356; s. 4, ch. 2002-24.



468.4561 - Unlicensed activity; penalties for violations.

468.4561 Unlicensed activity; penalties for violations.—No person shall conduct business as an athlete agent unless such person holds an active license pursuant to this part, and no person shall knowingly aid or abet another person to conduct business as an unlicensed athlete agent. For purposes of this section, “aid or abet” means to actively assist in the recruitment or solicitation of a student athlete. Violation of this section shall be a felony of the third degree, punishable as provided in ss. 775.082, 775.083, 775.084, 775.089, and 775.091.

History.—s. 8, ch. 95-307.



468.45615 - Provision of illegal inducements to athletes prohibited; penalties; license suspension.

468.45615 Provision of illegal inducements to athletes prohibited; penalties; license suspension.—

(1) Any person who violates s. 468.456(1)(f) is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, s. 775.084, s. 775.089, or s. 775.091.

(2)(a) Regardless of whether adjudication is withheld, any person convicted or found guilty of, or entering a plea of nolo contendere to, the violation described in subsection (1) shall not employ, utilize, or otherwise collaborate with a licensed or unlicensed athlete agent in Florida to illegally recruit or solicit student athletes. Any person who violates the provisions of this subsection is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, s. 775.084, s. 775.089, or s. 775.091.

(b) Regardless of whether adjudication is withheld, any person who knowingly actively assists in the illegal recruitment or solicitation of student athletes for a person who has been convicted or found guilty of, or entered a plea of nolo contendere to, a violation of this section is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, s. 775.084, s. 775.089, or s. 775.091.

(3) In addition to any other penalties provided in this section, the court may suspend the license of the person pending the outcome of any administrative action against the person by the department.

(4)(a) An athlete agent, with the intent to induce a student athlete to enter into an agent contract, may not:

1. Give any materially false or misleading information or make a materially false promise or representation;

2. Furnish anything of value to a student athlete before the student athlete enters into the agent contract; or

3. Furnish anything of value to any individual other than the student athlete or another athlete agent.

(b) An athlete agent may not intentionally:

1. Initiate contact with a student athlete unless licensed under this part;

2. Refuse or fail to retain or permit inspection of the records required to be retained by s. 468.4565;

3. Provide materially false or misleading information in an application for licensure;

4. Predate or postdate an agent contract;

5. Fail to give notice of the existence of an agent contract as required by s. 468.454(6); or

6. Fail to notify a student athlete before the student athlete signs or otherwise authenticates an agent contract for a sport that the signing or authentication may make the student athlete ineligible to participate as a student athlete in that sport.

(c) An athlete agent who violates this subsection commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 70, ch. 2000-356; s. 5, ch. 2002-24.



468.4562 - Civil action by institution.

468.4562 Civil action by institution.—

(1) A college or university may sue for damages, as provided by this section, any person who violates this part. A college or university may seek equitable relief to prevent or minimize harm arising from acts or omissions which are or would be a violation of this part.

(2) For purposes of this section, a college or university is damaged if, because of activities of the person, the college or university is penalized, disqualified, or suspended from participation in intercollegiate athletics by a national association for the promotion and regulation of intercollegiate athletics, by an intercollegiate athletic conference, or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such organization and, because of that penalty, disqualification, suspension, or action the institution:

(a) Loses revenue from media coverage of a sports contest;

(b) Loses the right to grant an athletic scholarship;

(c) Loses the right to recruit an athlete;

(d) Is prohibited from participating in postseason athletic competition;

(e) Forfeits an athletic contest; or

(f) Otherwise suffers an adverse financial impact.

(3) An institution that prevails in a suit brought under this section may recover:

(a) Actual damages;

(b) Punitive damages;

(c) Treble damages;

(d) Court costs; and

(e) Reasonable attorney’s fees.

(4) A right of action under this section does not accrue until the educational institution discovers, or by the exercise of reasonable diligence would have discovered, the violation by the athlete agent or former student athlete.

(5) Any liability of the athlete agent or the former student athlete under this section is several and not joint.

(6) This part does not restrict rights, remedies, or defenses of any person under law or equity.

History.—s. 9, ch. 95-307; s. 71, ch. 2000-356; s. 6, ch. 2002-24.



468.4565 - Business records requirement.

468.4565 Business records requirement.—

(1) An athlete agent shall establish and maintain complete financial and business records. The athlete agent shall save each entry into a financial or business record for at least 5 years from the date of entry. These records must include:

(a) The name and address of each individual represented by the athlete agent;

(b) Any agent contract entered into by the athlete agent; and

(c) Any direct costs incurred by the athlete agent in the recruitment or solicitation of a student athlete to enter into an agent contract.

(2) The department shall have access to and shall have the right to inspect and examine the financial or business records of an athlete agent during normal business hours. Refusal or failure of an athlete agent to provide the department access to financial and business records shall be the basis for disciplinary action by the department pursuant to s. 455.225. The department may exercise its subpoena powers to obtain the financial and business records of an athlete agent.

History.—s. 12, ch. 95-307; s. 7, ch. 2002-24.



468.457 - Rulemaking authority.

468.457 Rulemaking authority.—The department shall adopt rules necessary to administer and enforce this part.

History.—s. 9, ch. 88-229; s. 1, ch. 89-296; s. 4, ch. 91-429; s. 13, ch. 95-307.






Part X - DIETETICS AND NUTRITION PRACTICE (ss. 468.501-468.518)

468.501 - Short title.

468.501 Short title.—This part may be cited as the “Dietetics and Nutrition Practice Act.”

History.—ss. 1, 20, ch. 88-236; s. 4, ch. 91-429; s. 1, ch. 96-367.



468.502 - Purpose and intent.

468.502 Purpose and intent.—The Legislature finds that the practice of dietetics and nutrition or nutrition counseling by unskilled and incompetent practitioners presents a danger to the public health and safety. The Legislature further finds that it is difficult for the public to make informed choices about dietitians and nutritionists and that the consequences of wrong choices could seriously endanger the public health and safety. The sole legislative purpose in enacting this part is to ensure that every person who practices dietetics and nutrition or nutrition counseling in this state meets minimum requirements for safe practice. It is the legislative intent that any person practicing dietetics and nutrition or nutrition counseling who falls below minimum competency or who otherwise presents a danger to the public be prohibited from practicing in this state. It is also the intent of the Legislature that the practice of nutrition counseling be authorized and regulated solely within the limits expressly provided by this part and any rules adopted pursuant thereto.

History.—ss. 2, 20, ch. 88-236; s. 4, ch. 91-429; s. 2, ch. 96-367.



468.503 - Definitions.

468.503 Definitions.—As used in this part:

(1) “Board” means the Board of Medicine.

(2) “Commission” means the Commission on Dietetic Registration, the credentialing agency of the Academy of Nutrition and Dietetics.

(3) “Department” means the Department of Health.

(4) “Dietetics” means the integration and application of the principles derived from the sciences of nutrition, biochemistry, food, physiology, and management and from the behavioral and social sciences to achieve and maintain a person’s health throughout the person’s life. It is an integral part of preventive, diagnostic, curative, and restorative health care of individuals, groups, or both.

(5) “Dietetics and nutrition practice” shall include assessing nutrition needs and status using appropriate data; recommending appropriate dietary regimens, nutrition support, and nutrient intake; ordering therapeutic diets; improving health status through nutrition research, counseling, and education; and developing, implementing, and managing nutrition care systems, which includes, but is not limited to, evaluating, modifying, and maintaining appropriate standards of high quality in food and nutrition care services.

(6) “Dietetic technician” means a person who assists in the provision of dietetic and nutrition services under the supervision of a qualified professional.

(7) “Licensed dietitian/nutritionist” means a person licensed pursuant to s. 468.509.

(8) “Licensed nutrition counselor” means a person licensed pursuant to s. 468.51.

(9) “Nutrition assessment” means the evaluation of the nutrition needs of individuals or groups, using appropriate data to determine nutrient needs or status and make appropriate nutrition recommendations.

(10) “Nutrition counseling” means advising and assisting individuals or groups on appropriate nutrition intake by integrating information from the nutrition assessment.

(11) “Preprofessional experience component” means a planned and continuous supervised practice experience in dietetics or nutrition.

(12) “Registered dietitian” or “registered dietitian/nutritionist” means an individual registered with the commission.

History.—ss. 3, 20, ch. 88-236; s. 4, ch. 91-429; s. 144, ch. 94-218; s. 3, ch. 96-367; s. 1, ch. 2015-125; s. 57, ch. 2016-10.



468.504 - License required.

468.504 License required.—No person may engage for remuneration in dietetics and nutrition practice or nutrition counseling or hold himself or herself out as a practitioner of dietetics and nutrition practice or nutrition counseling unless the person is licensed in accordance with the provisions of this part.

History.—ss. 4, 20, ch. 88-236; s. 4, ch. 91-429; s. 4, ch. 96-367.



468.505 - Exemptions; exceptions.

468.505 Exemptions; exceptions.—

(1) Nothing in this part may be construed as prohibiting or restricting the practice, services, or activities of:

(a) A person licensed in this state under chapter 457, chapter 458, chapter 459, chapter 460, chapter 461, chapter 462, chapter 463, part I of chapter 464, chapter 465, chapter 466, chapter 480, chapter 490, or chapter 491, when engaging in the profession or occupation for which he or she is licensed, or of any person employed by and under the supervision of the licensee when rendering services within the scope of the profession or occupation of the licensee.

(b) A person employed as a dietitian by the government of the United States, if the person engages in dietetics solely under direction or control of the organization by which the person is employed.

(c) A person employed as a cooperative extension home economist.

(d) A person pursuing a course of study leading to a degree in dietetics and nutrition from a program or school accredited pursuant to s. 468.509(2), if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person’s status as a student or trainee.

(e) A person fulfilling the supervised experience component of s. 468.509, if the activities and services constitute a part of the experience necessary to meet the requirements of s. 468.509.

(f) Any dietitian or nutritionist from another state practicing dietetics or nutrition incidental to a course of study when taking or giving a postgraduate course or other course of study in this state, provided such dietitian or nutritionist is licensed in another jurisdiction or is a registered dietitian or holds an appointment on the faculty of a school accredited pursuant to s. 468.509(2).

(g) A person who markets or distributes food, food materials, or dietary supplements, or any person who engages in the explanation of the use and benefits of those products or the preparation of those products, if that person does not engage for a fee in dietetics and nutrition practice or nutrition counseling.

(h) A person who markets or distributes food, food materials, or dietary supplements, or any person who engages in the explanation of the use of those products or the preparation of those products, as an employee of an establishment permitted pursuant to chapter 465.

(i) An educator who is in the employ of a nonprofit organization approved by the council; a federal, state, county, or municipal agency, or other political subdivision; an elementary or secondary school; or an accredited institution of higher education the definition of which, as provided in s. 468.509(2), applies to other sections of this part, insofar as the activities and services of the educator are part of such employment.

(j) Any person who provides weight control services or related weight control products, provided the program has been reviewed by, consultation is available from, and no program change can be initiated without prior approval by a licensed dietitian/nutritionist, a dietitian or nutritionist licensed in another state that has licensure requirements considered by the council to be at least as stringent as the requirements for licensure under this part, or a registered dietitian.

(k) A person employed by a hospital licensed under chapter 395, by a nursing home licensed under part II of chapter 400, by an assisted living facility licensed under chapter 429, or by a continuing care facility certified under chapter 651, if the person is employed in compliance with the laws and rules adopted thereunder regarding the operation of its dietetic department.

(l) A person employed by a nursing facility exempt from licensing under s. 395.002(12), or a person exempt from licensing under s. 464.022.

(m) A person employed as a dietetic technician.

(2) Nothing in this part may be construed to prohibit or limit any person from the free dissemination of information, or from conducting a class or seminar or giving a speech, related to nutrition.

(3) The provisions of this part have no application to the practice of the religious tenets of any church in this state.

(4) Notwithstanding any other provision of this part, an individual registered by the commission has the right to use the title “Registered Dietitian” or “Registered Dietitian/Nutritionist,” and the designation “R.D.” or “R.D.N.” An individual certified by the Certification Board for Nutrition Specialists has the right to use the title “Certified Nutrition Specialist” and the designation “CNS,” and an individual certified by the American Clinical Board of Nutrition has the right to use the title “Diplomate of the American Clinical Board of Nutrition” and use the designation “DACBN.”

History.—ss. 5, 20, ch. 88-236; s. 4, ch. 91-429; s. 86, ch. 92-289; s. 41, ch. 95-210; s. 5, ch. 96-367; s. 39, ch. 98-89; s. 63, ch. 98-171; s. 127, ch. 2000-153; s. 134, ch. 2000-318; s. 94, ch. 2006-197; s. 179, ch. 2007-230; s. 2, ch. 2015-125.



468.506 - Dietetics and Nutrition Practice Council.

468.506 Dietetics and Nutrition Practice Council.—There is created the Dietetics and Nutrition Practice Council under the supervision of the board. The council shall consist of four persons licensed under this part and one consumer who is 60 years of age or older. Council members shall be appointed by the board. Licensed members shall be appointed based on the proportion of licensees within each of the respective disciplines. Members shall be appointed for 4-year staggered terms. In order to be eligible for appointment, each licensed member must have been a licensee under this part for at least 3 years prior to his or her appointment. No council member shall serve more than two successive terms. The board may delegate such powers and duties to the council as it may deem proper to carry out the operations and procedures necessary to effectuate the provisions of this part. However, the powers and duties delegated to the council by the board must encompass both dietetics and nutrition practice and nutrition counseling. Any time there is a vacancy on the council, any professional association composed of persons licensed under this part may recommend licensees to fill the vacancy to the board in a number at least twice the number of vacancies to be filled, and the board may appoint from the submitted list, in its discretion, any of those persons so recommended. Any professional association composed of persons licensed under this part may file an appeal regarding a council appointment with the State Surgeon General, whose decision shall be final. The board shall fix council members’ compensation and pay their expenses in the same manner as provided in s. 456.011.

History.—ss. 6, 19, 20, ch. 88-236; ss. 4, 5, ch. 91-429; s. 6, ch. 96-367; s. 91, ch. 98-166; s. 130, ch. 99-397; s. 150, ch. 2000-160; s. 94, ch. 2008-6.



468.507 - Authority to adopt rules.

468.507 Authority to adopt rules.—The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part and chapter 456 conferring duties upon it. The powers and duties of the board as set forth in this part shall in no way limit or interfere with the powers and duties of the board as set forth in chapter 458. All powers and duties of the board set forth in this part shall be supplemental and additional powers and duties to those conferred upon the board by chapter 458.

History.—ss. 7, 20, ch. 88-236; s. 4, ch. 91-429; s. 7, ch. 96-367; s. 92, ch. 98-166; s. 136, ch. 98-200; s. 151, ch. 2000-160.



468.508 - Fees.

468.508 Fees.—The board shall, by rule, establish fees to be paid for applications and examination, reexamination, licensing and renewal, licensure by endorsement, temporary permits, renewal, renewal of inactive licenses, reactivation of inactive licenses, recordmaking, and recordkeeping. The board shall establish fees which are adequate to administer and implement the provisions of this part.

(1) The application fee shall not exceed $100 and shall not be refundable.

(2) The examination fee shall not exceed $500 and shall be refundable if the applicant is found to be ineligible to take the licensure examination.

(3) The initial licensure fee shall not exceed $500.

(4) The fee for reexamination shall not exceed $250.

(5) The biennial renewal fee shall not exceed $500.

(6) The fee for licensure by endorsement shall not exceed $350.

(7) The fee for a temporary permit shall not exceed $200.

(8) The fee for reactivation of an inactive license shall not exceed $50.

History.—ss. 8, 20, ch. 88-236; s. 43, ch. 89-162; s. 44, ch. 89-374; s. 4, ch. 91-429; s. 8, ch. 96-367.



468.509 - Dietitian/nutritionist; requirements for licensure.

468.509 Dietitian/nutritionist; requirements for licensure.—

(1) Any person desiring to be licensed as a dietitian/nutritionist shall apply to the department to take the licensure examination.

(2) The department shall examine any applicant who the board certifies has completed the application form and remitted the application and examination fees specified in s. 468.508 and who:

(a)1. Possesses a baccalaureate or postbaccalaureate degree with a major course of study in human nutrition, food and nutrition, dietetics, or food management, or an equivalent major course of study, from a school or program accredited, at the time of the applicant’s graduation, by the appropriate accrediting agency recognized by the Commission on Recognition of Postsecondary Accreditation and the United States Department of Education; and

2. Has completed a preprofessional experience component of not less than 900 hours or has education or experience determined to be equivalent by the board; or

(b)1. Has an academic degree, from a foreign country, that has been validated by an accrediting agency approved by the United States Department of Education as equivalent to the baccalaureate or postbaccalaureate degree conferred by a regionally accredited college or university in the United States;

2. Has completed a major course of study in human nutrition, food and nutrition, dietetics, or food management; and

3. Has completed a preprofessional experience component of not less than 900 hours or has education or experience determined to be equivalent by the board.

(3) The board shall waive the examination requirement for an applicant who presents evidence satisfactory to the board that the applicant is:

(a) A registered dietitian or registered dietitian/nutritionist who is registered with the commission and complies with the qualifications under this section; or

(b) A certified nutrition specialist who is certified by the Certification Board for Nutrition Specialists or who is a Diplomate of the American Clinical Board of Nutrition and complies with the qualifications under this section.

(4) The department shall license as a dietitian/nutritionist any applicant who has remitted the initial licensure fee and has passed the examination in accordance with this section.

History.—ss. 9, 20, ch. 88-236; s. 25, ch. 91-220; s. 4, ch. 91-429; s. 27, ch. 94-310; s. 9, ch. 96-367; s. 3, ch. 2015-125; s. 58, ch. 2016-10.



468.51 - Nutrition counselor; renewal of licensure.

468.51 Nutrition counselor; renewal of licensure.—Any person previously certified as qualified by the board and holding a license to practice as a nutrition counselor in this state which was issued during the period from July 1, 1988, to March 30, 1997, based upon documentation that the person was employed as a practitioner of nutrition counseling previous to and on April 1, 1988, shall be eligible to renew his or her license pursuant to s. 468.514.

History.—ss. 10, 20, ch. 88-236; s. 4, ch. 91-429; ss. 10, 11, ch. 96-367.



468.511 - Dietitian/nutritionist; temporary permit.

468.511 Dietitian/nutritionist; temporary permit.—

(1) A temporary permit to practice dietetics and nutrition may be issued by the board on the filing of an application, payment of a temporary permit fee, and the submission of evidence of the successful completion of the educational requirement under s. 468.509. The initial application shall be signed by the supervising licensee.

(2) A person practicing under a temporary permit shall be under the supervision and direction of a licensed dietitian/nutritionist.

(3) A temporary permit shall expire 1 year from the date of issuance.

(4) One extension of a temporary permit may be granted for good cause shown.

(5) If the board determines that an applicant is qualified to be licensed by endorsement under s. 468.513, the board may issue the applicant a temporary permit to practice dietetics and nutrition until the next board meeting at which license applications are to be considered, but not for a longer period of time.

(6) If the board determines that an applicant has not passed an examination recognized by the board and is not qualified to be licensed by endorsement, but has otherwise met all the requirements of s. 468.509 and has made application for the next scheduled examination, the board may issue the applicant a temporary permit allowing him or her to practice dietetics and nutrition under the supervision of a licensed dietitian/nutritionist until notification of the results of the examination.

History.—ss. 11, 20, ch. 88-236; s. 4, ch. 91-429; s. 12, ch. 96-367.



468.512 - License to be displayed.

468.512 License to be displayed.—

(1)(a) A licensed dietitian/nutritionist may use the words “dietitian,” “licensed dietitian,” “nutritionist,” or “licensed nutritionist,” in connection with the licensee’s name or place of business, to denote licensure under this part.

(b) A licensed nutrition counselor may use the words “nutrition counselor,” “licensed nutrition counselor,” “nutritionist,” or “licensed nutritionist,” in connection with the licensee’s name or place of business, to denote licensure under this part.

(2) Each person to whom a license is issued under this part shall keep such license conspicuously displayed in his or her office, place of business, or place of employment and, whenever required, shall exhibit such license to any member or authorized representative of the board.

History.—ss. 12, 20, ch. 88-236; s. 4, ch. 91-429; s. 13, ch. 96-367.



468.513 - Dietitian/nutritionist; licensure by endorsement.

468.513 Dietitian/nutritionist; licensure by endorsement.—

(1) The department shall issue a license to practice dietetics and nutrition by endorsement to any applicant who the board certifies as qualified, upon receipt of a completed application and the fee specified in s. 468.508.

(2) The board shall certify as qualified for licensure by endorsement under this section any applicant who:

(a) Presents evidence satisfactory to the board that he or she is a registered dietitian; or

(b) Holds a valid license to practice dietetics or nutrition issued by another state, district, or territory of the United States, if the criteria for issuance of such license are determined by the board to be substantially equivalent to or more stringent than those of this state.

(3) The department shall not issue a license by endorsement under this section to any applicant who is under investigation in any jurisdiction for any act which would constitute a violation of this part or chapter 456 until such time as the investigation is complete and disciplinary proceedings have been terminated.

History.—ss. 13, 20, ch. 88-236; s. 4, ch. 91-429; s. 14, ch. 96-367; s. 93, ch. 98-166; s. 152, ch. 2000-160; s. 59, ch. 2016-10.



468.514 - Renewal of license.

468.514 Renewal of license.—

(1) The department shall renew a license under this part upon receipt of the renewal application, fee, and proof of the successful completion of continuing education requirements as determined by the board.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses under this part.

History.—ss. 14, 20, ch. 88-236; s. 4, ch. 91-429; s. 202, ch. 94-119; s. 15, ch. 96-367; s. 60, ch. 2016-10.



468.515 - Inactive status.

468.515 Inactive status.—

(1) A license under this part which has become inactive may be reactivated pursuant to this section.

(2) The department shall reactivate a license under this part upon receipt of the reactivation application, fee, and proof of the successful completion of continuing education prescribed by the board.

(3) The board shall adopt rules relating to licenses under this part which have become inactive and for the reactivation of inactive licenses. The board shall prescribe, by rule, continuing education requirements for reactivating a license. The continuing education requirements for reactivating a license may not exceed 20 classroom hours for each year the license was inactive.

History.—ss. 15, 20, ch. 88-236; s. 4, ch. 91-429; s. 203, ch. 94-119; s. 16, ch. 96-367; s. 61, ch. 2016-10.



468.516 - Practice requirements.

468.516 Practice requirements.—

(1)(a) A licensee under this part shall not implement a dietary plan for a condition for which the patient is under the active care of a physician licensed under chapter 458 or chapter 459, without the oral or written dietary order of the referring physician. In the event the licensee is unable to obtain authorization or consultation after a good faith effort to obtain it from the physician, the licensee may use professional discretion in providing nutrition services until authorization or consultation is obtained from the physician.

(b) The licensee shall refer a patient to a physician licensed under chapter 458 or chapter 459 upon the recognition of a condition within the scope of practice as authorized under chapter 458 or chapter 459, unless the patient has been referred by or is currently being treated by a physician licensed under chapter 458 or chapter 459.

(2)(a) A licensee under this part shall not implement a dietary plan for a chiropractic condition for which the patient is under the active care of a chiropractic physician licensed under chapter 460, without the oral or written dietary order of the referring chiropractic physician. In the event the licensee is unable to obtain authorization or consultation after a good faith effort to obtain it from the chiropractic physician, the licensee may use professional discretion in providing nutrition services until authorization or consultation is obtained from the chiropractic physician.

(b) The licensee shall refer a patient to a chiropractic physician licensed under chapter 460 upon the recognition of a condition within the scope of practice as authorized under chapter 460, unless the patient has been referred or is currently being treated by a chiropractic physician licensed under chapter 460.

(3) This section does not preclude a licensed dietitian/nutritionist from independently ordering a therapeutic diet if otherwise authorized to order such a diet in this state.

History.—ss. 16, 20, ch. 88-236; s. 4, ch. 91-429; s. 17, ch. 96-367; s. 4, ch. 2015-125.



468.517 - Prohibitions; penalties.

468.517 Prohibitions; penalties.—

(1) A person may not knowingly:

(a) Engage in dietetics and nutrition practice or nutrition counseling for remuneration unless the person is licensed under this part;

(b) Use the name or title “dietitian,” “licensed dietitian,” “nutritionist,” “licensed nutritionist,” “nutrition counselor,” or “licensed nutrition counselor,” or any other words, letters, abbreviations, or insignia indicating or implying that he or she is a dietitian, nutritionist, or nutrition counselor, or otherwise hold himself or herself out as such, unless the person is the holder of a valid license issued under this part;

(c) Present as his or her own the license of another;

(d) Give false or forged evidence to the board or a member thereof;

(e) Use or attempt to use a license that has been suspended, revoked, or placed on inactive or delinquent status;

(f) Employ unlicensed persons to engage in dietetics and nutrition practice or nutrition counseling; or

(g) Conceal information relative to any violation of this part.

(2) A person who violates any provision of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 17, 20, ch. 88-236; s. 100, ch. 91-224; s. 4, ch. 91-429; s. 204, ch. 94-119; s. 18, ch. 96-367.



468.518 - Grounds for disciplinary action.

468.518 Grounds for disciplinary action.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Violating any provision of this part, any board or department rule adopted pursuant thereto, or any lawful order of the board or department previously entered in a disciplinary hearing held pursuant to this part, or failing to comply with a lawfully issued subpoena of the department. The provisions of this paragraph also apply to any order or subpoena previously issued by the Department of Health during its period of regulatory control over this part.

(b) Being unable to engage in dietetics and nutrition practice or nutrition counseling with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition.

1. A licensee whose license is suspended or revoked pursuant to this paragraph shall, at reasonable intervals, be given an opportunity to demonstrate that he or she can resume the competent practice of dietetics and nutrition or nutrition counseling with reasonable skill and safety to patients.

2. Neither the record of the proceeding nor the orders entered by the board in any proceeding under this paragraph may be used against a licensee in any other proceeding.

(c) Attempting to procure or procuring a license to practice dietetics and nutrition or nutrition counseling by fraud or material misrepresentation of material fact.

(d) Having a license to practice dietetics and nutrition or nutrition counseling revoked, suspended, or otherwise acted against, including the denial of licensure by the licensing authority of another state, district, territory, or country.

(e) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of dietetics and nutrition or nutrition counseling or the ability to practice dietetics and nutrition or nutrition counseling.

(f) Making or filing a report or record that the licensee knows to be false, willfully failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to impede or obstruct such filing. Such reports or records include only those that are signed in the capacity of a licensed dietitian/nutritionist or licensed nutrition counselor.

(g) Advertising goods or services in a manner that is fraudulent, false, deceptive, or misleading in form or content.

(h) Committing an act of fraud or deceit, or of negligence, incompetency, or misconduct in the practice of dietetics and nutrition or nutrition counseling.

(i) Practicing with a revoked, suspended, inactive, or delinquent license.

(j) Treating or undertaking to treat human ailments by means other than by dietetics and nutrition practice or nutrition counseling.

(k) Failing to maintain acceptable standards of practice as set forth by the board and the council in rules adopted pursuant to this part.

(l) Engaging directly or indirectly in the dividing, transferring, assigning, rebating, or refunding of fees received for professional services, or profiting by means of a credit or other valuable consideration, such as an unearned commission, discount, or gratuity, with any person referring a patient or with any relative or business associate of the referring person. Nothing in this part prohibits the members of any regularly and properly organized business entity that is composed of licensees under this part and recognized under the laws of this state from making any division of their total fees among themselves as they determine necessary.

(m) Advertising, by or on behalf of a licensee under this part, any method of assessment or treatment which is experimental or without generally accepted scientific validation.

(n) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The department shall reissue the license of a disciplined dietitian/nutritionist or nutrition counselor upon certification by the board that the disciplined dietitian/nutritionist or nutrition counselor has complied with all of the terms and conditions set forth in the final order.

History.—ss. 18, 20, ch. 88-236; s. 4, ch. 91-429; s. 205, ch. 94-119; s. 19, ch. 96-367; s. 94, ch. 98-166; s. 41, ch. 2001-277; s. 17, ch. 2005-240; s. 62, ch. 2016-10.






Part XI - EMPLOYEE LEASING COMPANIES (ss. 468.520-468.535)

468.520 - Definitions.

468.520 Definitions.—As used in this part:

(1) “Applicant” means a business or individual seeking to be licensed under this part.

(2) “Board” means the Board of Employee Leasing Companies.

(3) “Department” means the Department of Business and Professional Regulation.

(4) “Employee leasing” means an arrangement whereby a leasing company assigns its employees to a client and allocates the direction of and control over the leased employees between the leasing company and the client. The term does not include the following:

(a) A temporary help arrangement, whereby an organization hires its own employees and assigns them to a client to support or supplement the client’s workforce in special work situations such as employee absences, temporary skill shortages, seasonal workloads, and special assignments and projects.

(b) An arrangement in which an organization employs only one category of employees and assigns them to a client to perform a function inherent to that category and which function is separate and divisible from the primary business of the client.

(c) A facilities staffing arrangement, whereby an organization assigns its employees to staff, in whole or in part, a specific client function or functions, on an ongoing, indefinite basis, provided that the total number of individuals assigned by that organization under such arrangements comprises no more than 50 percent of the workforce at a client’s worksite and provided further that no more than 20 percent of the individuals assigned to staff a particular client function were employed by the client immediately preceding the commencement of the arrangement.

(d) An arrangement in which an organization assigns its employees only to a commonly controlled company or group of companies as defined in s. 414 of the Internal Revenue Code and in which the organization does not hold itself out to the public as an employee leasing company.

(e) A home health agency licensed under chapter 400, unless otherwise engaged in business as an employee leasing company.

(f) A health care services pool licensed under s. 400.980, unless otherwise engaged in business as an employee leasing company.

(5) “Employee leasing company” means a sole proprietorship, partnership, corporation, or other form of business entity engaged in employee leasing.

(6) “Client company” means a person or entity which contracts with an employee leasing company and is provided employees pursuant to that contract.

(7) “Controlling person” means:

(a) Any natural person who possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of any employee leasing company, including, but not limited to:

1. Direct or indirect control of 50 percent or more of the voting securities of the employee leasing company; or

2. The general power to endorse any negotiable instrument payable to or on behalf of the employee leasing company or to cause the direction of the management or policies of any employee leasing company; or

(b) Any natural person employed, appointed, or authorized by an employee leasing company to enter into a contractual relationship with a client company on behalf of the employee leasing company.

History.—ss. 2, 17, ch. 91-93; s. 4, ch. 91-429; s. 31, ch. 94-119; s. 145, ch. 94-218; s. 104, ch. 2000-349.



468.521 - Board of Employee Leasing Companies; membership; appointments; terms.

468.521 Board of Employee Leasing Companies; membership; appointments; terms.—

(1) The Board of Employee Leasing Companies is created within the Department of Business and Professional Regulation and shall consist of seven members to be appointed by the Governor and confirmed by the Senate.

(2) Five members of the board shall be chosen from individuals already engaged in the employee leasing industry and must be licensed pursuant to this part. One of the licensed members must be in an employee leasing company that has an annual gross Florida payroll for its leased employees which is among the smallest 20 percent of licensed employee leasing companies in the state at the time of the member’s appointment and each reappointment. The remaining two board members shall be residents of this state and must not be, or ever have been, connected with the business of employee leasing.

(3) The Governor shall appoint members for terms of 4 years, and such members shall serve until their successors are appointed. The members’ service on the board shall begin upon appointment and shall continue until their successors are appointed.

History.—ss. 3, 17, ch. 91-93; s. 4, ch. 91-429; s. 32, ch. 94-119; s. 146, ch. 94-218.



468.522 - Rules of the board.

468.522 Rules of the board.—The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part. Every licensee shall be governed and controlled by this part and the rules adopted by the board.

History.—ss. 4, 17, ch. 91-93; s. 4, ch. 91-429; s. 33, ch. 94-119; s. 137, ch. 98-200.



468.523 - Applicability of s. 20.165 and ch. 455.

468.523 Applicability of s. 20.165 and ch. 455.—All provisions of s. 20.165 and chapter 455 relating to activities of regulatory boards shall apply.

History.—ss. 5, 17, ch. 91-93; s. 4, ch. 91-429; s. 34, ch. 94-119; s. 95, ch. 98-166; s. 153, ch. 2000-160.



468.524 - Application for license.

468.524 Application for license.—

(1) Each employee leasing company and each controlling person required to be licensed shall file with the department a complete written application accompanied by a nonrefundable application fee not to exceed $250. Each employee leasing company and employee leasing company group application must list on the application each owner who has an interest of 10 percent or more in the company.

(2) The board may require information and certifications necessary to determine that the applicant is of good moral character and meets other licensure requirements of this part.

(3) An application for licensure of an employee leasing company group that qualifies for group licensure must contain the information required by this section for each member of the group.

(4) An applicant or licensee is ineligible to reapply for a license for a period of 1 year following final agency action on the denial or revocation of a license applied for or issued under this part. This time restriction does not apply to administrative denials or revocations entered because:

(a) The applicant or licensee has made an inadvertent error or omission on the application;

(b) The experience documented to the board was insufficient at the time of the previous application;

(c) The department is unable to complete the criminal background investigation because of insufficient information from the Florida Department of Law Enforcement, the Federal Bureau of Investigation, or any other applicable law enforcement agency;

(d) The applicant or licensee has failed to submit required fees; or

(e) An applicant or licensed employee leasing company has been deemed ineligible for a license because of the lack of good moral character of an individual or individuals when such individual or individuals are no longer employed in a capacity that would require their licensing under this part.

History.—ss. 6, 17, ch. 91-93; s. 4, ch. 91-429; s. 35, ch. 94-119.



468.5245 - Change of ownership.

468.5245 Change of ownership.—

(1) A license or registration issued to any entity under this part may not be transferred or assigned. The board shall adopt rules to provide for a licensee’s or registrant’s change of name or location.

(2) A person or entity that seeks to purchase or acquire control of an employee leasing company or group licensed or registered under this part must first apply to the board for a certificate of approval for the proposed change of ownership. However, prior approval is not required if, at the time the purchase or acquisition occurs, a controlling person of the employee leasing company or group maintains a controlling person license under this part. Notification must be provided to the board within 30 days after the purchase or acquisition of such company in the manner prescribed by the board.

(3) Any application that is submitted to the board under this section shall be deemed approved if the board has not approved the application or rejected the application, and provided the applicant with the basis for a rejection, within 90 days after the receipt of the completed application.

(4) The board shall establish filing fees for a change-of-ownership application in accordance with s. 468.524(1).

History.—s. 36, ch. 94-119; s. 1, ch. 2010-126.



468.525 - License requirements.

468.525 License requirements.—

(1) Each controlling person licensed by the department shall:

(a) Be at least 18 years of age.

(b) Be of good moral character.

(c) Have the education, managerial, or business experience to successfully operate or be a controlling person of an employee leasing company.

(2)(a) As used in this part, “good moral character” means a personal history of honesty, trustworthiness, fairness, a good reputation for fair dealings, and respect for the rights of others and for the laws of this state and nation. A thorough background investigation of the individual’s good moral character shall be instituted by the department. Such investigation shall require:

1. The submission of fingerprints, for processing through appropriate law enforcement agencies, by the applicant and the examination of police records by the board.

2. Such other investigation of the individual as the board may deem necessary.

(b) The board may deny an application for licensure or renewal citing lack of good moral character. Conviction of a crime within the last 7 years shall not automatically bar any applicant or licensee from obtaining a license or continuing as a licensee. The board shall consider the type of crime committed, the crime’s relevancy to the employee leasing industry, the length of time since the conviction and any other factors deemed relevant by the board.

(3) Each employee leasing company licensed by the department shall have a registered agent for service of process in this state and at least one licensed controlling person. In addition, each licensed employee leasing company shall comply with the following requirements:

(a) The employment relationship with workers provided by the employee leasing company to a client company shall be established by written agreement between the leasing company and the client, and written notice of that relationship shall be given by the employee leasing company to each worker who is assigned to perform services at the client company’s worksite.

(b) An applicant for an initial employee leasing company license shall have a tangible accounting net worth of not less than $50,000.

(c) An applicant for initial or renewal license of an employee leasing company license or employee leasing company group shall have an accounting net worth or shall have guaranties, letters of credit, or other security acceptable to the board in sufficient amounts to offset any deficiency. A guaranty will not be acceptable to satisfy this requirement unless the applicant submits sufficient evidence to satisfy the board that the guarantor has adequate resources to satisfy the obligation of the guaranty.

(d) Each employee leasing company shall maintain an accounting net worth and positive working capital, as determined in accordance with generally accepted accounting principles, or shall have guaranties, letters of credit, or other security acceptable to the board in sufficient amounts to offset any deficiency. A guaranty will not be acceptable to satisfy this requirement unless the licensee submits sufficient evidence, as defined by rule, that the guarantor has adequate resources to satisfy the obligation of the guaranty. In determining the amount of working capital, a licensee shall include adequate reserves for all taxes and insurance, including plans of self-insurance or partial self-insurance for claims incurred but not paid and for claims incurred but not reported. Compliance with the requirements of this paragraph is subject to verification by department or board audit.

(e) Each employee leasing company or employee leasing company group shall submit annual financial statements audited by an independent certified public accountant, with the application and within 120 days after the end of each fiscal year, in a manner and time prescribed by the board, provided however, that any employee leasing company or employee leasing company group with gross Florida payroll of less than $2.5 million during any fiscal year may submit financial statements reviewed by an independent certified public accountant for that year.

(f) The licensee shall notify the department or board in writing within 30 days after any change in the application or status of the license.

(g) Each employee leasing company or employee leasing company group shall maintain accounting and employment records relating to all employee leasing activities for a minimum of 3 calendar years.

(4) The employee leasing company’s contractual arrangements with its client companies shall satisfy the following conditions, whereby the leasing company:

(a) Reserves a right of direction and control over leased employees assigned to the client’s location. However, a client may retain such sufficient direction and control over the leased employees as is necessary to conduct the client’s business and without which the client would be unable to conduct its business, discharge any fiduciary responsibility that it may have, or comply with any applicable licensure, regulatory, or statutory requirement of the client.

(b) Assumes responsibility for the payment of wages to the leased employees without regard to payments by the client to the leasing company.

(c) Assumes full responsibility for the payment of payroll taxes and collection of taxes from payroll on leased employees.

(d) Retains authority to hire, terminate, discipline, and reassign the leased employees. However, the client company may have the right to accept or cancel the assignment of any leased employee.

(e) Retains a right of direction and control over management of safety, risk, and hazard control at the worksite or sites affecting its leased employees, including:

1. Responsibility for performing safety inspections of client equipment and premises.

2. Responsibility for the promulgation and administration of employment and safety policies.

3. Responsibility for the management of workers’ compensation claims, claims filings, and related procedures.

(f) Has given written notice of the relationship between the employee leasing company and the client company to each leased employee it assigns to perform services at the client’s worksite.

History.—ss. 7, 17, ch. 91-93; s. 4, ch. 91-429; s. 37, ch. 94-119; s. 20, ch. 2000-356.



468.526 - License required; fees.

468.526 License required; fees.—

(1) An employee leasing company or controlling person may not engage in business in this state without first obtaining a license from the department.

(2) Two or more, but not more than five, employee leasing companies that are majority owned by the same ultimate parent, entity, or persons may be licensed as an employee leasing company group. An employee leasing company group may satisfy the reporting and financial requirements of this licensing law on a consolidated basis. As a condition of licensure as an employee leasing company group, each company that is a member of the group shall guarantee payment of all financial obligations of each other member.

(3) Each employee leasing company and employee leasing company group licensee shall pay to the department upon the initial issuance of a license and upon each renewal thereafter a license fee not to exceed $2,500 to be established by the board. In addition to the license fee, the board shall establish an annual assessment for each employee leasing company and each employee leasing company group sufficient to cover all costs for regulation of the profession pursuant to this chapter, chapter 455, and any other applicable provisions of law. The annual assessment shall:

(a) Be due and payable upon initial licensure and subsequent renewals thereof and 1 year before the expiration of any licensure period; and

(b) Be based on a fixed percentage, variable classes, or a combination of both, as determined by the board, of gross Florida payroll for employees leased to clients by the applicant or licensee during the period beginning five quarters before and ending one quarter before each assessment. It is the intent of the Legislature that the greater weight of total fees for licensure and assessments should be on larger companies and groups.

(4) The total licensure fee and annual assessments during a licensure period shall not exceed:

(a) Ten thousand dollars for an employee leasing company.

(b) Fourteen thousand dollars for an employee leasing company group.

(5) Each controlling person licensee shall pay to the department upon the initial issuance of a license and upon each renewal thereafter a license fee to be established by the board in an amount not to exceed $2,000.

History.—ss. 8, 17, ch. 91-93; s. 4, ch. 91-429; s. 132, ch. 92-149; s. 38, ch. 94-119; s. 96, ch. 98-166; s. 154, ch. 2000-160; s. 21, ch. 2000-356.



468.527 - Licensure and license renewal.

468.527 Licensure and license renewal.—

(1) The department shall license any applicant who the board certifies is qualified to practice employee leasing as an employee leasing company, employee leasing company group, or controlling person.

(2) Each license issued to an employee leasing company, employee leasing company group, or controlling person shall be renewed biennially. The department shall renew a license upon receipt of a renewal application and the applicable renewal fee.

History.—ss. 9, 17, ch. 91-93; s. 4, ch. 91-429; s. 39, ch. 94-119.



468.5275 - Registration and exemption of de minimis operations.

468.5275 Registration and exemption of de minimis operations.—

(1) An employee leasing company is exempt from the licensing requirements specified in s. 468.525 and from the fees specified in s. 468.526 if such company:

(a) Submits a properly executed request for registration and exemption on a form provided by the department;

(b) Is domiciled outside the state and is licensed or registered as an employee leasing company in its state of domicile or residence;

(c) Does not provide leased employees to a client whose business is located or domiciled in this state;

(d) Does not maintain an office in this state or solicit in any manner clients located or domiciled within this state; and

(e) Does not have more than 50 leased employees working in this state.

(2) A registration is valid for 1 year. Each registrant shall pay to the department upon initial registration, and upon each renewal thereafter, a registration fee to be established by the board in an amount not to exceed:

(a) Two hundred and fifty dollars for an employee leasing company.

(b) Five hundred dollars for an employee leasing company group.

History.—s. 40, ch. 94-119.



468.528 - Delinquent licenses.

468.528 Delinquent licenses.—Failure to renew the license at the time of renewal and pay the appropriate fee shall result in the license becoming delinquent. Licensees have 30 days after the renewal date in which to renew their licenses and pay a late fee not to exceed $300. If payment is not received within 30 days, the license is subject to disciplinary action pursuant to s. 468.532(1)(f).

History.—ss. 10, 17, ch. 91-93; s. 4, ch. 91-429; s. 41, ch. 94-119; s. 2, ch. 2010-126.



468.529 - Licensee’s insurance; employment tax; benefit plans.

468.529 Licensee’s insurance; employment tax; benefit plans.—

(1) A licensed employee leasing company is the employer of the leased employees, except that this provision is not intended to affect the determination of any issue arising under Pub. L. No. 93-406, the Employee Retirement Income Security Act, as amended from time to time. An employee leasing company shall be responsible for timely payment of reemployment assistance taxes pursuant to chapter 443, and shall be responsible for providing workers’ compensation coverage pursuant to chapter 440. However, no licensed employee leasing company shall sponsor a plan of self-insurance for health benefits, except as may be permitted by the provisions of the Florida Insurance Code or, if applicable, by Pub. L. No. 93-406, the Employee Retirement Income Security Act, as amended from time to time. For purposes of this section, a “plan of self-insurance” shall exclude any arrangement where an admitted insurance carrier has issued a policy of insurance primarily responsible for the obligations of the health plan.

(2) An initial or renewal license may not be issued to any employee leasing company unless the employee leasing company first files with the board evidence of workers’ compensation coverage for all leased employees in this state. Each employee leasing company shall maintain and make available to its workers’ compensation carrier the following information:

(a) The correct name and federal identification number of each client company.

(b) A listing of all covered employees provided to each client company, by classification code.

(c) The total eligible wages by classification code and the premiums due to the carrier for the employees provided to each client company.

(3) A licensed employee leasing company shall within 30 days after initiation or termination notify its workers’ compensation insurance carrier, the Division of Workers’ Compensation of the Department of Financial Services, and the state agency providing reemployment assistance tax collection services under contract with the Department of Economic Opportunity through an interagency agreement pursuant to s. 443.1316 of both the initiation or the termination of the company’s relationship with any client company.

(4) An initial or renewal license may not be issued to any employee leasing company unless the employee leasing company first provides evidence to the board, as required by board rule, that the employee leasing company has paid all of the employee leasing company’s obligations for payroll, payroll-related taxes, workers’ compensation insurance, and employee benefits. All disputed amounts must be disclosed in the application.

(5) The provisions of this section are subject to verification by department or board audit.

History.—ss. 11, 17, ch. 91-93; s. 4, ch. 91-429; s. 42, ch. 94-119; s. 48, ch. 2003-36; s. 503, ch. 2003-261; s. 403, ch. 2011-142; s. 76, ch. 2012-30.



468.530 - License, contents; posting.

468.530 License, contents; posting.—

(1) All licenses issued pursuant to this part shall be in a form prescribed by the department.

(a) Each employee leasing company license shall specify the name under which the licensee is to operate, the address of the principal place of business, and, if applicable, the full name and title of at least one of the controlling persons of the company and the expiration date of the license.

(b) Each controlling person license shall specify the licensee’s full name and business address and the expiration date of the license. Each employee leasing company group license shall specify the foregoing information for each member of the group.

(2) Each employee leasing company license shall at all times be posted in a conspicuous place in the principal place of business of the licensee in this state. Each employee leasing company shall display, in a place that is in clear and unobstructed public view, a notice stating that the business operated at this location is licensed and regulated by the Department of Business and Professional Regulation and that any questions or complaints should be directed to the department.

(3) No license shall be valid for any person or entity who engages in the business under any name other than that specified in the license. A license issued under this part shall not be assignable, and no licensee may conduct a business under a fictitious name without prior written authorization of the board to do so. The board may not authorize the use of a name which is so similar to that of a public officer or agency, or of that used by another licensee, that the public may be confused or misled thereby. No licensee shall be permitted to conduct business under more than one name unless it has obtained a separate license. A licensee desiring to change its licensed name at any time except upon license renewal shall notify the board and pay a fee not to exceed $50 for each authorized change of name.

(4) Each employee leasing company or employee leasing company group licensed under this part shall be properly identified in all advertisements, which must include the license number, licensed business name, and other appropriate information in accordance with rules established by the board.

History.—ss. 12, 17, ch. 91-93; s. 4, ch. 91-429; s. 43, ch. 94-119; s. 147, ch. 94-218.



468.531 - Prohibitions; penalties.

468.531 Prohibitions; penalties.—

(1) No person or entity shall:

(a) Practice or offer to practice as an employee leasing company, an employee leasing company group, or a controlling person unless such person or entity is licensed pursuant to this part;

(b) Practice or offer to practice as an employee leasing company or employee leasing company group unless all controlling persons thereof are licensed pursuant to this part;

(c) Use the name or title “licensed employee leasing company,” “employee leasing company,” “employee leasing company group,” “professional employer,” “professional employer organization,” “controlling person,” or words that would tend to lead one to believe that such person or entity is registered pursuant to this part, when such person or entity has not registered pursuant to this part;

(d) Present as his or her own or his or her entity’s own the license of another;

(e) Knowingly give false or forged evidence to the board or a member thereof; or

(f) Use or attempt to use a license that has been suspended or revoked.

(2) Any person or entity that violates any provision of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 13, 17, ch. 91-93; s. 4, ch. 91-429; s. 44, ch. 94-119; s. 310, ch. 97-103; s. 22, ch. 2000-356.



468.532 - Discipline.

468.532 Discipline.—

(1) The following constitute grounds for which disciplinary action against a licensee may be taken by the board:

(a) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, bribery, fraud, or willful misrepresentation in obtaining, attempting to obtain, or renewing a license.

(b) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which relates to the operation of an employee leasing business or the ability to engage in business as an employee leasing company.

(c) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, fraud, deceit, or misconduct in the classification of employees pursuant to chapter 440.

(d) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, fraud, deceit, or misconduct in the establishment or maintenance of self-insurance, be it health insurance or workers’ compensation insurance.

(e) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, fraud, deceit, or misconduct in the operation of an employee leasing company.

(f) Conducting business without an active license.

(g) Failing to maintain workers’ compensation insurance as required in s. 468.529.

(h) Transferring or attempting to transfer a license issued pursuant to this part.

(i) Violating any provision of this part or any lawful order or rule issued under the provisions of this part or chapter 455.

(j) Failing to notify the board, in writing, of any change of the primary business address or the addresses of any of the licensee’s offices in the state.

(k) Having been confined in any county jail, postadjudication, or being confined in any state or federal prison or mental institution, or when through mental disease or deterioration, the licensee can no longer safely be entrusted to deal with the public or in a confidential capacity.

(l) Having been found guilty for a second time of any misconduct that warrants suspension or being found guilty of a course of conduct or practices which shows that the licensee is so incompetent, negligent, dishonest, or untruthful that the money, property, transactions, and rights of investors, or those with whom the licensee may sustain a confidential relationship, may not safely be entrusted to the licensee.

(m) Failing to inform the board in writing within 30 days after being convicted or found guilty of, or entering a plea of nolo contendere to, any felony, regardless of adjudication.

(n) Failing to conform to any lawful order of the board.

(o) Being determined liable for civil fraud by a court in any jurisdiction.

(p) Having adverse material final action taken by any state or federal regulatory agency for violations within the scope of control of the licensee.

(q) Failing to inform the board in writing within 30 days after any adverse material final action by a state or federal regulatory agency.

(r) Failing to meet or maintain the requirements for licensure as an employee leasing company or controlling person.

(s) Engaging as a controlling person any person who is not licensed as a controlling person by the board.

(t) Attempting to obtain, obtaining, or renewing a license to practice employee leasing by bribery, misrepresentation, or fraud.

(2) When the board finds any violation of subsection (1), it may do one or more of the following:

(a) Deny an application for licensure.

(b) Permanently revoke, suspend, restrict, or not renew a license.

(c) Impose an administrative fine not to exceed $5,000 for every count or separate offense.

(d) Issue a reprimand.

(e) Place the licensee on probation for a period of time and subject to such conditions as the board may specify.

(f) Assess costs associated with investigation and prosecution.

(3) Upon revocation or suspension of a license, the licensee must immediately return to the department the license that was revoked or suspended.

(4) The board shall specify the penalties for any violation of this part.

History.—ss. 14, 17, ch. 91-93; s. 4, ch. 91-429; s. 45, ch. 94-119; s. 97, ch. 98-166; s. 155, ch. 2000-160; s. 44, ch. 2015-4.



468.533 - Collected fees.

468.533 Collected fees.—All fees collected pursuant to this part shall be deposited into the Professional Regulation Trust Fund.

History.—ss. 15, 17, ch. 91-93; s. 4, ch. 91-429; s. 46, ch. 94-119.



468.534 - Application.

468.534 Application.—Nothing in this part shall exempt any client of any employee leasing company, or any leased employee, from any other license requirements of state, local, or federal law. Any employee leased to a client company, who is licensed, registered, or certified pursuant to law, shall be deemed to be an employee of the client company for such licensure purposes, but shall remain an employee of the employee leasing company as specified in chapters 440 and 443.

History.—ss. 16, 17, ch. 91-93; s. 4, ch. 91-429; s. 47, ch. 94-119.



468.535 - Investigations; audits; review.

468.535 Investigations; audits; review.—

(1) The department may make investigations, audits, or reviews within or outside this state as it deems necessary:

(a) To determine whether a person or company has violated or is in danger of violating any provision of this part, chapter 455, or any rule or order thereunder; or

(b) To aid in the enforcement of this part or chapter 455.

(2) All material compiled by the department in any investigation, audit, review of a proposed change of ownership of an employee leasing company, or other review under this part is subject to ss. 455.225(2) and 455.229(1).

History.—s. 48, ch. 94-119; s. 98, ch. 98-166; s. 156, ch. 2000-160.






Part XII - BUILDING CODE ADMINISTRATORS ANDINSPECTORS (ss. 468.601-468.633)

468.601 - Purpose.

468.601 Purpose.—The Legislature finds that, where building code administration and inspection personnel fail to adequately, competently, and professionally administer state or local building codes, physical and economic injury to the citizens of the state may result and, therefore, deems it necessary in the interest of public health and safety to regulate the practice of building code administration and inspection in this state.

History.—s. 24, ch. 93-166.



468.602 - Exemptions.

468.602 Exemptions.—This part does not apply to:

(1) Persons who possess a valid certificate, issued pursuant to s. 633.216, for conducting firesafety inspections, when conducting firesafety inspections.

(2) Persons currently licensed or certified to practice as an architect pursuant to chapter 481, an engineer pursuant to chapter 471, or a contractor pursuant to chapter 489, when performing any services authorized by such license or certificate.

(3) Persons acting as special inspectors for code enforcement jurisdictions while conducting special inspections not required as minimum inspections by the Florida Building Code.

History.—s. 24, ch. 93-166; s. 49, ch. 94-119; s. 7, ch. 98-287; s. 117, ch. 2000-141; s. 35, ch. 2001-186; s. 4, ch. 2001-372; s. 141, ch. 2013-183.



468.603 - Definitions.

468.603 Definitions.—As used in this part:

(1) “Building code administrator” or “building official” means any of those employees of municipal or county governments with building construction regulation responsibilities who are charged with the responsibility for direct regulatory administration or supervision of plan review, enforcement, or inspection of building construction, erection, repair, addition, remodeling, demolition, or alteration projects that require permitting indicating compliance with building, plumbing, mechanical, electrical, gas, fire prevention, energy, accessibility, and other construction codes as required by state law or municipal or county ordinance. This term is synonymous with “building official” as used in the administrative chapter of the Standard Building Code and the South Florida Building Code. One person employed by each municipal or county government as a building code administrator or building official and who is so certified under this part may be authorized to perform any plan review or inspection for which certification is required by this part.

(2) “Building code inspector” means any of those employees of local governments or state agencies with building construction regulation responsibilities who themselves conduct inspections of building construction, erection, repair, addition, or alteration projects that require permitting indicating compliance with building, plumbing, mechanical, electrical, gas, fire prevention, energy, accessibility, and other construction codes as required by state law or municipal or county ordinance.

(3) “Board” means the Florida Building Code Administrators and Inspectors Board.

(4) “Department” means the Department of Business and Professional Regulation.

(5) “Certificate” means a certificate of qualification issued by the department as provided in this part.

(6) “Categories of building code inspectors” include the following:

(a) “Building inspector” means a person who is qualified to inspect and determine that buildings and structures are constructed in accordance with the provisions of the governing building codes and state accessibility laws.

(b) “Coastal construction inspector” means a person who is qualified to inspect and determine that buildings and structures are constructed to resist near-hurricane and hurricane velocity winds in accordance with the provisions of the governing building code.

(c) “Commercial electrical inspector” means a person who is qualified to inspect and determine the electrical safety of commercial buildings and structures by inspecting for compliance with the provisions of the National Electrical Code.

(d) “Residential electrical inspector” means a person who is qualified to inspect and determine the electrical safety of one and two family dwellings and accessory structures by inspecting for compliance with the applicable provisions of the governing electrical code.

(e) “Mechanical inspector” means a person who is qualified to inspect and determine that the mechanical installations and systems for buildings and structures are in compliance with the provisions of the governing mechanical code.

(f) “Plumbing inspector” means a person who is qualified to inspect and determine that the plumbing installations and systems for buildings and structures are in compliance with the provisions of the governing plumbing code.

(g) “One and two family dwelling inspector” means a person who is qualified to inspect and determine that one and two family dwellings and accessory structures are constructed in accordance with the provisions of the governing building, plumbing, mechanical, accessibility, and electrical codes.

(h) “Electrical inspector” means a person who is qualified to inspect and determine the electrical safety of commercial and residential buildings and accessory structures by inspecting for compliance with the provisions of the National Electrical Code.

(7) “Plans examiner” means a person who is qualified to determine that plans submitted for purposes of obtaining building and other permits comply with the applicable building, plumbing, mechanical, electrical, gas, fire prevention, energy, accessibility, and other applicable construction codes. Categories of plans examiners include:

(a) Building plans examiner.

(b) Plumbing plans examiner.

(c) Mechanical plans examiner.

(d) Electrical plans examiner.

(8) “Building code enforcement official” or “enforcement official” means a licensed building code administrator, building code inspector, or plans examiner.

History.—s. 24, ch. 93-166; s. 50, ch. 94-119; s. 149, ch. 94-218; s. 1, ch. 98-419; s. 12, ch. 2000-372.



468.604 - Responsibilities of building code administrators, plans examiners, and inspectors.

468.604 Responsibilities of building code administrators, plans examiners, and inspectors.—

(1) It is the responsibility of the building code administrator or building official to administrate, supervise, direct, enforce, or perform the permitting and inspection of construction, alteration, repair, remodeling, or demolition of structures and the installation of building systems within the boundaries of their governmental jurisdiction, when permitting is required, to ensure compliance with the Florida Building Code and any applicable local technical amendment to the Florida Building Code. The building code administrator or building official shall faithfully perform these responsibilities without interference from any person. These responsibilities include:

(a) The review of construction plans to ensure compliance with all applicable sections of the code. The construction plans must be reviewed before the issuance of any building, system installation, or other construction permit. The review of construction plans must be done by the building code administrator or building official or by a person having the appropriate plans examiner license issued under this chapter.

(b) The inspection of each phase of construction where a building or other construction permit has been issued. The building code administrator or building official, or a person having the appropriate building code inspector license issued under this chapter, shall inspect the construction or installation to ensure that the work is performed in accordance with applicable sections of the code.

(2) It is the responsibility of the building code inspector to conduct inspections of construction, alteration, repair, remodeling, or demolition of structures and the installation of building systems, when permitting is required, to ensure compliance with the Florida Building Code and any applicable local technical amendment to the Florida Building Code. Each building code inspector must be licensed in the appropriate category as defined in s. 468.603. The building code inspector’s responsibilities must be performed under the direction of the building code administrator or building official without interference from any unlicensed person.

(3) It is the responsibility of the plans examiner to conduct review of construction plans submitted in the permit application to assure compliance with the Florida Building Code and any applicable local technical amendment to the Florida Building Code. The review of construction plans must be done by the building code administrator or building official or by a person licensed in the appropriate plans examiner category as defined in s. 468.603. The plans examiner’s responsibilities must be performed under the supervision and authority of the building code administrator or building official without interference from any unlicensed person.

(4) The Legislature finds that the electronic filing of construction plans will increase governmental efficiency, reduce costs, and increase timeliness of processing permits. If the building code administrator or building official provides for electronic filing, then construction plans, drawings, specifications, reports, final documents, or documents prepared or issued by a licensee may be dated and electronically signed and sealed by the licensee in accordance with ss. 668.001-668.006, and may be transmitted electronically to the building code administrator or building official for approval.

History.—s. 2, ch. 98-419; s. 32, ch. 2000-141; s. 13, ch. 2000-372; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 4, ch. 2012-13; s. 1, ch. 2012-58.



468.605 - Florida Building Code Administrators and Inspectors Board.

468.605 Florida Building Code Administrators and Inspectors Board.—

(1) There is created within the Department of Business and Professional Regulation the Florida Building Code Administrators and Inspectors Board. Members shall be appointed by the Governor, subject to confirmation by the Senate. Members shall be appointed for 4-year terms. No member shall serve more than two consecutive 4-year terms, nor serve for more than 11 years on the board. To ensure continuity of board policies, the Governor shall initially appoint one member for a 1-year term, two members for 2-year terms, two members for 3-year terms, and two members for 4-year terms.

(2) The board shall consist of nine members, as follows:

(a) One member who is an architect licensed pursuant to chapter 481, an engineer licensed pursuant to chapter 471, or a contractor licensed pursuant to chapter 489.

(b) Two members serving as building code administrators.

(c) Two members serving as building code inspectors.

(d) One member serving as a plans examiner.

(e) One member who is a representative of a city or a charter county.

(f) Two consumer members who are not, and have never been, members of a profession regulated under this part, chapter 481, chapter 471, or chapter 489. One of the consumer members must be a person with a disability or a representative of an organization which represents persons with disabilities.

None of the board members described in paragraph (a) or paragraph (f) may be an employee of a municipal, county, or state governmental agency.

History.—s. 24, ch. 93-166; s. 51, ch. 94-119; s. 150, ch. 94-218; s. 3, ch. 98-419; s. 128, ch. 2000-153; s. 14, ch. 2000-372.



468.606 - Authority of the board.

468.606 Authority of the board.—The board is authorized to:

(1) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part.

(2) Certify individuals as being qualified under the provisions of this part to be building code administrators, plans examiners, and building code inspectors.

History.—s. 24, ch. 93-166; s. 138, ch. 98-200.



468.607 - Certification of building code administration and inspection personnel.

468.607 Certification of building code administration and inspection personnel.—The board shall issue a certificate to any individual whom the board determines to be qualified, within such class and level as provided in this part and with such limitations as the board may place upon it. No person may be employed by a state agency or local governmental authority to perform the duties of a building code administrator, plans examiner, or building code inspector after October 1, 1993, without possessing the proper valid certificate issued in accordance with the provisions of this part. Any person who acts as an inspector and plans examiner under s. 1013.37 while conducting activities authorized by certification under that section is certified to continue to conduct inspections for a local enforcement agency until the person’s UBCI certification expires, after which time such person must possess the proper valid certificate issued in accordance with this part.

History.—s. 24, ch. 93-166; s. 33, ch. 2000-141; s. 15, ch. 2000-372; s. 1015, ch. 2002-387.



468.609 - Administration of this part; standards for certification; additional categories of certification.

468.609 Administration of this part; standards for certification; additional categories of certification.—

(1) Except as provided in this part, any person who desires to be certified shall apply to the board, in writing upon forms approved and furnished by the board, to take the certification examination.

(2) A person may take the examination for certification as a building code inspector or plans examiner pursuant to this part if the person:

(a) Is at least 18 years of age.

(b) Is of good moral character.

(c) Meets eligibility requirements according to one of the following criteria:

1. Demonstrates 5 years’ combined experience in the field of construction or a related field, building code inspection, or plans review corresponding to the certification category sought;

2. Demonstrates a combination of postsecondary education in the field of construction or a related field and experience which totals 4 years, with at least 1 year of such total being experience in construction, building code inspection, or plans review;

3. Demonstrates a combination of technical education in the field of construction or a related field and experience which totals 4 years, with at least 1 year of such total being experience in construction, building code inspection, or plans review;

4. Currently holds a standard certificate issued by the board or a firesafety inspector license issued pursuant to chapter 633, has a minimum of 3 years’ verifiable full-time experience in inspection or plan review, and has satisfactorily completed a building code inspector or plans examiner training program that provides at least 100 hours but not more than 200 hours of cross-training in the certification category sought. The board shall establish by rule criteria for the development and implementation of the training programs. The board shall accept all classroom training offered by an approved provider if the content substantially meets the intent of the classroom component of the training program;

5. Demonstrates a combination of the completion of an approved training program in the field of building code inspection or plan review and a minimum of 2 years’ experience in the field of building code inspection, plan review, fire code inspections and fire plans review of new buildings as a firesafety inspector certified under s. 633.216, or construction. The approved training portion of this requirement shall include proof of satisfactory completion of a training program that provides at least 200 hours but not more than 300 hours of cross-training that is approved by the board in the chosen category of building code inspection or plan review in the certification category sought with at least 20 hours but not more than 30 hours of instruction in state laws, rules, and ethics relating to professional standards of practice, duties, and responsibilities of a certificateholder. The board shall coordinate with the Building Officials Association of Florida, Inc., to establish by rule the development and implementation of the training program. However, the board shall accept all classroom training offered by an approved provider if the content substantially meets the intent of the classroom component of the training program; or

6. Currently holds a standard certificate issued by the board or a firesafety inspector license issued pursuant to chapter 633 and:

a. Has at least 5 years’ verifiable full-time experience as an inspector or plans examiner in a standard certification category currently held or has a minimum of 5 years’ verifiable full-time experience as a firesafety inspector licensed pursuant to chapter 633.

b. Has satisfactorily completed a building code inspector or plans examiner classroom training course or program that provides at least 200 but not more than 300 hours in the certification category sought, except for one-family and two-family dwelling training programs, which must provide at least 500 but not more than 800 hours of training as prescribed by the board. The board shall establish by rule criteria for the development and implementation of classroom training courses and programs in each certification category.

(3) A person may take the examination for certification as a building code administrator pursuant to this part if the person:

(a) Is at least 18 years of age.

(b) Is of good moral character.

(c) Meets eligibility requirements according to one of the following criteria:

1. Demonstrates 10 years’ combined experience as an architect, engineer, plans examiner, building code inspector, registered or certified contractor, or construction superintendent, with at least 5 years of such experience in supervisory positions; or

2. Demonstrates a combination of postsecondary education in the field of construction or related field, no more than 5 years of which may be applied, and experience as an architect, engineer, plans examiner, building code inspector, registered or certified contractor, or construction superintendent which totals 10 years, with at least 5 years of such total being experience in supervisory positions. In addition, the applicant must have completed training consisting of at least 20 hours, but not more than 30 hours, of instruction in state laws, rules, and ethics relating to the professional standards of practice, duties, and responsibilities of a certificateholder.

(4) No person may engage in the duties of a building code administrator, plans examiner, or building code inspector pursuant to this part after October 1, 1993, unless such person possesses one of the following types of certificates, currently valid, issued by the board attesting to the person’s qualifications to hold such position:

(a) A standard certificate.

(b) A limited certificate.

(c) A provisional certificate.

(5)(a) To obtain a standard certificate, an individual must pass an examination approved by the board which demonstrates that the applicant has fundamental knowledge of the state laws and codes relating to the construction of buildings for which the applicant has building code administration, plans examination, or building code inspection responsibilities. It is the intent of the Legislature that the examination approved for certification pursuant to this part be substantially equivalent to the examinations administered by the International Code Council.

(b) A standard certificate shall be issued to each applicant who successfully completes the examination, which certificate authorizes the individual named thereon to practice throughout the state as a building code administrator, plans examiner, or building code inspector within such class and level as is specified by the board.

(c) The board may accept proof that the applicant has passed an examination which is substantially equivalent to the board-approved examination set forth in this section.

(6)(a) A building code administrator, plans examiner, or building code inspector holding office on July 1, 1993, shall not be required to possess a standard certificate as a condition of tenure or continued employment, but shall be required to obtain a limited certificate as described in this subsection.

(b) By October 1, 1993, individuals who were employed on July 1, 1993, as building code administrators, plans examiners, or building code inspectors, who are not eligible for a standard certificate, but who wish to continue in such employment, shall submit to the board the appropriate application and certification fees and shall receive a limited certificate qualifying them to engage in building code administration, plans examination, or building code inspection in the class, at the performance level, and within the governmental jurisdiction in which such person is employed.

(c) The limited certificate shall be valid only as an authorization for the building code administrator, plans examiner, or building code inspector to continue in the position held, and to continue performing all functions assigned to that position, on July 1, 1993.

(d) A building code administrator, plans examiner, or building code inspector holding a limited certificate can be promoted to a position requiring a higher level certificate only upon issuance of a standard certificate or provisional certificate appropriate for such new position.

(e) By March 1, 2003, or 1 year after the Florida Building Code is implemented, whichever is later, individuals who were employed by an educational board, the Department of Education, or the State University System as building code administrators, plans examiners, or inspectors, who do not wish to apply for a standard certificate but who wish to continue in such employment, shall submit to the board the appropriate application and certification fees and shall receive a limited certificate qualifying such individuals to engage in building code administration, plans examination, or inspection in the class, at the performance level, and within the governmental jurisdiction in which such person is employed.

(7)(a) The board shall provide for the issuance of provisional certificates valid for 1 year, as specified by board rule, to any newly employed or promoted building code inspector or plans examiner who meets the eligibility requirements described in subsection (2) and any newly employed or promoted building code administrator who meets the eligibility requirements described in subsection (3). The provisional license may be renewed by the board for just cause; however, a provisional license is not valid for longer than 3 years.

(b) A building code administrator, plans examiner, or building code inspector may not have a provisional certificate extended beyond the specified period by renewal or otherwise.

(c) The board shall provide for appropriate levels of provisional certificates and may issue these certificates with such special conditions or requirements relating to the place of employment of the person holding the certificate, the supervision of such person on a consulting or advisory basis, or other matters as the board may deem necessary to protect the public safety and health.

(d) A newly employed or hired person may perform the duties of a plans examiner or building code inspector for 120 days if a provisional certificate application has been submitted if such person is under the direct supervision of a certified building code administrator who holds a standard certification and who has found such person qualified for a provisional certificate. Direct supervision and the determination of qualifications may also be provided by a building code administrator who holds a limited or provisional certificate in a county having a population of fewer than 75,000 and in a municipality located within such county.

(8) Any individual applying to the board may be issued a certificate valid for multiple building code inspection classes, as deemed appropriate by the board.

(9) Certification and training classes may be developed in coordination with degree career education centers, community colleges, the State University System, or other entities offering certification and training classes.

(10) The board may by rule create categories of certification in addition to those defined in s. 468.603(6) and (7). Such certification categories shall not be mandatory and shall not act to diminish the scope of any certificate created by statute.

History.—s. 24, ch. 93-166; s. 52, ch. 94-119; s. 8, ch. 98-287; s. 4, ch. 98-419; s. 7, ch. 99-254; s. 34, ch. 2000-141; s. 16, ch. 2000-372; s. 14, ch. 2001-372; s. 3, ch. 2007-187; s. 1, ch. 2007-227; s. 10, ch. 2009-195; s. 5, ch. 2012-13; s. 142, ch. 2013-183; s. 1, ch. 2016-129.



468.613 - Certification by endorsement.

468.613 Certification by endorsement.—The board shall examine other certification or training programs, as applicable, upon submission to the board for its consideration of an application for certification by endorsement. The board shall waive its examination, qualification, education, or training requirements, to the extent that such examination, qualification, education, or training requirements of the applicant are determined by the board to be comparable with those established by the board.

History.—s. 24, ch. 93-166.



468.617 - Joint building code inspection department; other arrangements.

468.617 Joint building code inspection department; other arrangements.—

(1) Nothing in this part shall prohibit any local jurisdiction, school board, community college board, state university, or state agency from entering into and carrying out contracts with any other local jurisdiction or educational board under which the parties agree to create and support a joint building code inspection department for conforming to the provisions of this part. In lieu of a joint building code inspection department, any local jurisdiction may designate a building code inspector from another local jurisdiction to serve as a building code inspector for the purposes of this part.

(2) Nothing in this part shall prohibit local governments, school boards, community college boards, state universities, or state agencies from contracting with persons certified pursuant to this part to perform building code inspections or plan reviews. An individual or entity may not inspect or examine plans on projects in which the individual or entity designed or permitted the projects.

(3) Nothing in this part shall prohibit any county or municipal government, school board, community college board, state university, or state agency from entering into any contract with any person or entity for the provision of building code inspection services regulated under this part, and notwithstanding any other statutory provision, such county or municipal governments may enter into contracts.

(4) Nothing in this part prohibits any building code inspector, plans examiner, or building code administrator holding a limited certificate who is employed by a jurisdiction within a small county as defined in s. 339.2818 from providing building code inspection, plans review, or building code administration services to another jurisdiction within a small county.

History.—s. 24, ch. 93-166; s. 3, ch. 96-298; s. 73, ch. 96-388; s. 5, ch. 98-419; s. 35, ch. 2000-141; s. 17, ch. 2000-372; s. 2, ch. 2007-227.



468.619 - Building code enforcement officials’ bill of rights.

468.619 Building code enforcement officials’ bill of rights.—

(1) It is the finding of the Legislature that building code enforcement officials are employed by local jurisdictions to exercise police powers of the state in the course of their duties and are in that way similar to law enforcement personnel, correctional officers, and firefighters. It is the further finding of the Legislature that building code enforcement officials are thereby sufficiently distinguishable from other professionals regulated by the department so that their circumstances merit additional specific protections in the course of disciplinary investigations and proceedings against their licenses.

(2) All enforcement officials licensed under this part shall have the rights and privileges specified in this section. Such rights are not exclusive to other rights, and an enforcement official does not forfeit any rights otherwise held under federal, state, or local law. In any instance of a conflict between a provision of this section and a provision of chapter 455, the provision of this section shall supersede the provision of chapter 455.

(3) Whenever an enforcement official is subjected to an investigative interview for possible disciplinary action by the department, such interview shall be conducted pursuant to the requirements of this subsection.

(a) The interview shall take place at a reasonable hour. If the interview is taken in person, it shall take place not more than 30 miles from where the licensee works, or at any other mutually agreeable location or time.

(b) An enforcement official may not be subjected to an interview without first receiving written notice of sufficient details of the complaint in order to be reasonably apprised of the nature of the investigation and of the substance of the allegations made. The enforcement official shall be informed prior to the interview whether the complaint originated from the department or from a consumer.

(c) At his or her request, an enforcement official under investigation shall have the right to be represented by counsel or by any other representative of his or her choice, who shall be present at such time as the enforcement official wishes during the interview.

(d) During the interview, the enforcement official may not be subjected to offensive language. No promise may be made or reward offered to the enforcement official as an inducement to answer any question.

(e) If requested by the enforcement official, the interview of an enforcement official, including notation of all recess periods, must be recorded on audio tape, or otherwise preserved in such a manner as to allow a transcript to be prepared, and there shall be no unrecorded questions or statements. Upon the request of the enforcement official, a copy of any such recording of the interview must be made available to the enforcement official no later than 72 hours following the interview, excluding holidays and weekends. The expense of the recording and transcript shall be borne by the enforcement official.

(f) If the testimony is transcribed, the transcript must be furnished to the enforcement official for examination, and shall be read to or by the enforcement official, unless waived by all parties involved. Any changes in form or substance that the enforcement official wants to make shall be listed in writing, with a statement of the reasons for making the changes. The changes shall be attached to the transcript. Any transcript of an interview with an enforcement official which is to be used in any proceeding against the enforcement official shall be sworn or affirmed to and acknowledged by the enforcement official.

(4) The investigation of a complaint against an enforcement official is subject to the time restrictions set forth in this subsection, and failure to comply with any time restriction set forth in this subsection shall result in dismissal of the complaint against the enforcement official. An investigation of a complaint against an enforcement official that was dismissed for failure to comply with a time restriction set forth in this subsection may not be reopened. However, in any instance of an additional complaint being initiated, information or investigation related to the dismissed complaint may be used.

(a) The department must inform the enforcement official of any legally sufficient complaint received, including the substance of the allegation, within 10 days after receipt of the complaint by the department.

(b) The enforcement official shall be given 30 days to respond to any legally sufficient complaint.

(c) No longer than 180 days from the date of the receipt of the complaint, the department shall submit the investigation, whether complete or not, to the probable cause panel for review. In the event the investigation is not complete, the probable cause panel shall review and instruct the department to complete the investigation within a time certain and, in no event, greater than 90 days or dismiss the complaint with prejudice.

(5) The enforcement official shall be considered an agent of the governmental entity employing him or her and as such shall be defended by that entity in any action brought by the department or the board, provided the enforcement official is working within the scope of his or her employment.

(6) An enforcement official shall not be subject to disciplinary action in regard to his or her certification for exercising his or her rights under this section.

(7) If any action taken against the enforcement official by the department or the board is found to be without merit by a court of competent jurisdiction, or if judgment in such an action is awarded to the enforcement official, the department or the board, or the assignee of the department or board, shall reimburse the enforcement official or his or her employer, as appropriate, for reasonable legal costs and reasonable attorney’s fees incurred. The amount awarded shall not exceed the limit provided in s. 120.595.

(8) An enforcement official may bring civil suit against any person, group of persons, or organization or corporation, or the head of such organization or corporation, for damages, either pecuniary or otherwise, suffered pursuant to the performance of the enforcement official’s duties or for abridgement of the enforcement official’s civil rights arising out of the enforcement official’s performance of official duties.

(9) Notwithstanding any other provision in law, while under investigation the enforcement official shall not be denied any and all the rights and privileges of a licensee in good standing.

(10) This bill of rights applies to disciplinary investigations and proceedings against licenses issued under this part and disciplinary investigations and proceedings relating to the official duties of an enforcement official. This bill of rights does not apply to disciplinary investigations and proceedings against other licenses that the enforcement official holds or disciplinary investigations and proceedings unrelated to the enforcement official’s official duties.

History.—s. 18, ch. 2000-372; s. 3, ch. 2007-227.



468.621 - Disciplinary proceedings.

468.621 Disciplinary proceedings.—

(1) The following acts constitute grounds for which the disciplinary actions in subsection (2) may be taken:

(a) Violating or failing to comply with any provision of this part, or a valid rule or lawful order of the board or department pursuant thereto.

(b) Obtaining certification through fraud, deceit, or perjury.

(c) Knowingly assisting any person practicing contrary to the provisions of:

1. This part; or

2. The building code adopted by the enforcement authority of that person.

(d) Having been convicted of a felony against this state or the United States, or of a felony in another state that would have been a felony had it been committed in this state.

(e) Having been convicted of a crime in any jurisdiction which directly relates to the practice of building code administration or inspection.

(f) Making or filing a report or record that the certificateholder knows to be false, or knowingly inducing another to file a false report or record, or knowingly failing to file a report or record required by state or local law, or knowingly impeding or obstructing such filing, or knowingly inducing another person to impede or obstruct such filing.

(g) Failing to properly enforce applicable building codes or permit requirements within this state which the certificateholder knows are applicable or committing willful misconduct, gross negligence, gross misconduct, repeated negligence, or negligence resulting in a significant danger to life or property.

(h) Issuing a building permit to a contractor, or any person representing himself or herself as a contractor, without obtaining the contractor’s certificate or registration number, where such a certificate or registration is required.

(i) Failing to lawfully execute the duties and responsibilities specified in this part and ss. 553.73, 553.781, 553.79, and 553.791.

(j) Performing building code inspection services under s. 553.791 without satisfying the insurance requirements of that section.

(k) Obstructing an investigation or providing or inducing another to provide forged documents, false forensic evidence, or false testimony to a local or state board or member thereof or to a licensing investigator.

(l) Accepting labor, services, or materials at no charge or at a noncompetitive rate from any person who performs work that is under the enforcement authority of the enforcement official and who is not an immediate family member of the enforcement official. The term “immediate family member” includes a spouse, child, parent, sibling, grandparent, aunt, uncle, or first cousin of the person or the person’s spouse or any person who resides in the primary residence of the enforcement official.

(2) When the board finds any person guilty of any of the grounds set forth in subsection (1), it may enter an order imposing one or more of the following penalties:

(a) Denial of an application for certification.

(b) Permanent revocation.

(c) Suspension of a certificate.

(d) Imposition of an administrative fine not to exceed $5,000 for each separate offense. Such fine must be rationally related to the gravity of the violation.

(e) Issuance of a reprimand.

(f) Placement of the certificateholder on probation for a period of time and subject to such conditions as the board may impose, including alteration of performance level.

(g) Satisfactory completion of continuing education.

(h) Issuance of a citation.

(3) Where a certificate is suspended, placed on probation, or has conditions imposed, the board shall reinstate the certificate of a disciplined building code administrator, plans examiner, or building code inspector upon proof the disciplined individual has complied with all terms and conditions set forth in the final order.

(4) No person may be allowed to apply for certification under this part for a minimum of 5 years after the date of revocation of any certificate issued pursuant to this part. The board may by rule establish additional criteria for certification following revocation.

History.—s. 24, ch. 93-166; s. 9, ch. 98-287; s. 8, ch. 99-254; s. 9, ch. 99-386; s. 118, ch. 2000-141; s. 19, ch. 2000-372; s. 35, ch. 2001-186; s. 4, ch. 2001-372; s. 3, ch. 2005-147; s. 2, ch. 2005-216; s. 4, ch. 2007-227.



468.627 - Application; examination; renewal; fees.

468.627 Application; examination; renewal; fees.—

(1) The board shall establish by rule fees to be paid for application, examination, reexamination, certification and certification renewal, inactive status application, and reactivation of inactive certificates. The board may establish by rule a late renewal penalty. The board shall establish fees which are adequate, when combined with revenue generated by the provisions of s. 468.631, to ensure the continued operation of this part. Fees shall be based on department estimates of the revenue required to implement this part.

(2) The initial application fee may not exceed $25 for building code administrators, plans examiners, or building code inspectors.

(3) The initial examination fee may not exceed $150 for building code administrators, plans examiners, or building code inspectors.

(4) Employees of local government agencies having responsibility for building code inspection, building construction regulation, and enforcement of building, plumbing, mechanical, electrical, gas, fire prevention, energy, accessibility, and other construction codes shall pay no application fees or examination fees.

(5) The certificateholder shall provide proof, in a form established by board rule, that the certificateholder has completed at least 14 classroom hours of at least 50 minutes each of continuing education courses during each biennium since the issuance or renewal of the certificate, including the specialized or advanced coursework approved by the Florida Building Commission, as part of the building code training program established pursuant to s. 553.841, appropriate to the licensing category sought. A minimum of 3 of the required 14 classroom hours must be on state law, rules, and ethics relating to professional standards of practice, duties, and responsibilities of the certificateholder. The board shall by rule establish criteria for approval of continuing education courses and providers, and may by rule establish criteria for accepting alternative nonclassroom continuing education on an hour-for-hour basis.

History.—s. 24, ch. 93-166; s. 10, ch. 98-287; s. 6, ch. 98-419; s. 20, ch. 2000-372; s. 5, ch. 2007-227; s. 11, ch. 2009-195.



468.629 - Prohibitions; penalties.

468.629 Prohibitions; penalties.—

(1) No person may:

(a) Falsely hold himself or herself out as a certificateholder.

(b) Falsely impersonate a certificateholder.

(c) Present as his or her own the certificate of another.

(d) Give false or forged evidence to the board or the department, or a member, an employee, or an officer thereof, for the purpose of obtaining a certificate.

(e) Use or attempt to use a certificate which has been suspended or revoked.

(f) Threaten, coerce, trick, persuade, or otherwise influence, or attempt to threaten, coerce, trick, persuade, or otherwise influence, any certificateholder to violate any provision of this part.

(g) Offer any compensation to a certificateholder in order to induce a violation of this part, a local building code or ordinance, or another law of this state.

(2) Any person who violates any provision of this part commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person who violates any provision of this part after a previous conviction for such violation commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 24, ch. 93-166.



468.631 - Building Code Administrators and Inspectors Fund.

468.631 Building Code Administrators and Inspectors Fund.—

(1) This part shall be funded through a surcharge, to be assessed pursuant to s. 125.56(4) or s. 166.201 at the rate of 1.5 percent of all permit fees associated with enforcement of the Florida Building Code as defined by the uniform account criteria and specifically the uniform account code for building permits adopted for local government financial reporting pursuant to s. 218.32. The minimum amount collected on any permit issued shall be $2. The unit of government responsible for collecting permit fees pursuant to s. 125.56 or s. 166.201 shall collect such surcharge and shall remit the funds to the department on a quarterly calendar basis beginning not later than December 31, 2010, for the preceding quarter, and continuing each third month thereafter; and such unit of government shall retain 10 percent of the surcharge collected to fund the participation of building departments in the national and state building code adoption processes and to provide education related to enforcement of the Florida Building Code. There is created within the Professional Regulation Trust Fund a separate account to be known as the Building Code Administrators and Inspectors Fund, which shall deposit and disburse funds as necessary for the implementation of this part. The proceeds from this surcharge shall be allocated equally to fund the Florida Homeowners’ Construction Recovery Fund established by s. 489.140 and the functions of the Building Code Administrators and Inspectors Board. The department may transfer excess cash to the Florida Homeowners’ Construction Recovery Fund that it determines is not required to fund the board from the board’s account within the Professional Regulation Trust Fund. However, the department may not transfer excess cash that would exceed the amount appropriated in the General Appropriations Act, and any amount approved by the Legislative Budget Commission pursuant to s. 216.181, to be used for the payment of claims from the Florida Homeowners’ Construction Recovery Fund.

(2) The unit of government responsible for collecting permit fees under this section shall report to the department quarterly the number of permits issued for under-roof floor space during the quarter, the total square footage for the number of permits issued for under-roof floor space during the quarter, and the calculation of the amount of funds being remitted to the department. The report shall be attested to by the officer in charge of collecting permit fees.

History.—s. 24, ch. 93-166; s. 21, ch. 2000-372; s. 11, ch. 2004-84; s. 6, ch. 2010-176; s. 2, ch. 2013-187.



468.632 - Prosecution of criminal violations.

468.632 Prosecution of criminal violations.—The department shall report any criminal violation of this part to the proper prosecuting authority for prompt prosecution.

History.—s. 24, ch. 93-166.



468.633 - Authority of local government.

468.633 Authority of local government.—

(1) Nothing in this part may be construed to restrict the authority of local governments to require as a condition of employment that building code administrators, plans examiners, and building code inspectors possess qualifications beyond the requirements for certification contained in this part.

(2) The discipline of any person pursuant to s. 468.621 shall, as a matter of law, constitute just or substantial cause for discharge from employment.

(3) The certification or discipline of a local government’s employees pursuant to this part shall not be construed as a waiver of sovereign immunity by the local government.

History.—s. 24, ch. 93-166; s. 22, ch. 2000-372.






Part XIII - ATHLETIC TRAINERS (ss. 468.70-468.723)

468.70 - Legislative intent.

468.70 Legislative intent.—It is the intent of the Legislature that athletic trainers practicing in this state meet minimum requirements for safe practice and that an athletic trainer who falls below minimum competency or who otherwise presents a danger to the public be prohibited from practicing in this state. It is the further intent of the Legislature to protect the public by licensing and fully regulating athletic trainers.

History.—s. 320, ch. 94-119; s. 1, ch. 95-388; s. 2, ch. 2000-332; s. 1, ch. 2015-116.



468.701 - Definitions.

468.701 Definitions.—As used in this part, the term:

(1) “Athletic trainer” means a person licensed under this part who has met the requirements under this part, including education requirements as set forth by the Commission on Accreditation of Athletic Training Education or its successor and necessary credentials from the Board of Certification. An individual who is licensed as an athletic trainer may not provide, offer to provide, or represent that he or she is qualified to provide any care or services that he or she lacks the education, training, or experience to provide, or that he or she is otherwise prohibited by law from providing.

(2) “Athletic training” means service and care provided by an athletic trainer under the direction of a physician as specified in s. 468.713. Such service and care must relate to the prevention, recognition, evaluation, management, disposition, treatment, or rehabilitation of a physically active person who sustained an injury, illness, or other condition involving exercise, sport, recreation, or related physical activity. For the provision of such care and services, an athletic trainer may use physical modalities, including, but not limited to, heat, light, sound, cold, electricity, and mechanical devices.

(3) “Board” means the Board of Athletic Training.

(4) “Board of Certification” means the nationally accredited certifying body for athletic trainers or its successor agency.

(5) “Department” means the Department of Health.

History.—s. 321, ch. 94-119; s. 2, ch. 95-388; s. 99, ch. 98-166; s. 1, ch. 99-349; s. 131, ch. 99-397; s. 16, ch. 2011-95; s. 2, ch. 2015-116.

Note.—Former s. 468.71.



468.703 - Board of Athletic Training.

468.703 Board of Athletic Training.—

(1) The Board of Athletic Training is created within the department and shall consist of nine members appointed by the Governor and confirmed by the Senate.

(2) Five members of the board must be licensed athletic trainers, certified by the Board of Certification. One member of the board must be a physician licensed under chapter 458 or chapter 459. One member of the board must be a physician licensed under chapter 460. Two members of the board shall be consumer members, each of whom must be a resident of this state who has never worked as an athletic trainer, who has no financial interest in the practice of athletic training, and who has never been a licensed health care practitioner as defined in s. 456.001(4).

(3) As the terms of the members expire, the Governor shall appoint successors for terms of 4 years and such members shall serve until their successors are appointed.

(4) All provisions of chapter 456 relating to activities of the board shall apply.

(5) The board shall maintain its official headquarters in Tallahassee.

History.—s. 3, ch. 95-388; ss. 100, 245, ch. 98-166; s. 2, ch. 99-349; s. 132, ch. 99-397; s. 157, ch. 2000-160; s. 17, ch. 2011-95; s. 3, ch. 2015-116.



468.705 - Rulemaking authority.

468.705 Rulemaking authority.—The board is authorized to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of this part conferring duties upon it. The provisions of s. 456.011(5) shall apply to the board’s activity. Such rules shall include, but not be limited to, the allowable scope of practice regarding the use of equipment, procedures, and medication; mandatory requirements and guidelines for communication between the athletic trainer and a physician, including the reporting to the physician of new or recurring injuries or conditions; licensure requirements; licensure examination; continuing education requirements; fees; records and reports to be filed by licensees; protocols; and any other requirements necessary to regulate the practice of athletic training.

History.—s. 323, ch. 94-119; s. 4, ch. 95-388; s. 239, ch. 98-166; s. 139, ch. 98-200; s. 3, ch. 99-349; s. 133, ch. 99-397; s. 158, ch. 2000-160; s. 4, ch. 2015-116.

Note.—Former s. 468.73.



468.707 - Licensure requirements.

468.707 Licensure requirements.—Any person desiring to be licensed as an athletic trainer shall apply to the department on a form approved by the department. An applicant shall also provide records or other evidence, as determined by the board, to prove he or she has met the requirements of this section. The department shall license each applicant who:

(1) Has completed the application form and remitted the required fees.

(2) For a person who applies on or after July 1, 2016, has submitted to background screening pursuant to s. 456.0135. The board may require a background screening for an applicant whose license has expired or who is undergoing disciplinary action.

(3) Has obtained a baccalaureate or higher degree from a college or university professional athletic training degree program accredited by the Commission on Accreditation of Athletic Training Education or its successor recognized and approved by the United States Department of Education or the Commission on Recognition of Postsecondary Accreditation, approved by the board, or recognized by the Board of Certification, and has passed the national examination to be certified by the Board of Certification.

(4) If graduated before 2004, has a current certification from the Board of Certification.

(5) Has current certification in both cardiopulmonary resuscitation and the use of an automated external defibrillator set forth in the continuing education requirements as determined by the board pursuant to s. 468.711.

(6) Has completed any other requirements as determined by the department and approved by the board.

History.—s. 5, ch. 95-388; s. 101, ch. 98-166; s. 4, ch. 99-349; s. 134, ch. 99-397; s. 159, ch. 2000-160; s. 1, ch. 2006-39; s. 18, ch. 2011-95; s. 5, ch. 2015-116.



468.709 - Fees.

468.709 Fees.—

(1) The board shall, by rule, establish fees for the following purposes:

(a) An application fee, not to exceed $100.

(b) An initial licensure fee, not to exceed $200.

(c) A biennial renewal fee, not to exceed $200.

(d) An inactive fee, not to exceed $100.

(e) A delinquent fee, not to exceed $100.

(f) A reactivation fee, not to exceed $100.

(g) A voluntary inactive fee, not to exceed $100.

(2) The board shall establish fees at a level, not to exceed the statutory fee cap, that is adequate to ensure the continued operation of the regulatory program under this part. The board shall neither set nor maintain the fees at a level that will substantially exceed this need.

History.—s. 6, ch. 95-388; s. 5, ch. 99-349; s. 135, ch. 99-397; s. 6, ch. 2015-116.



468.711 - Renewal of license; continuing education.

468.711 Renewal of license; continuing education.—

(1) The department shall renew a license upon receipt of the renewal application and fee, provided the applicant is in compliance with the provisions of this section, chapter 456, and rules promulgated pursuant thereto.

(2) The board may, by rule, prescribe continuing education requirements, not to exceed 24 hours biennially. The criteria for continuing education shall be approved by the board and must include a current certification in both cardiopulmonary resuscitation and the use of an automated external defibrillator as set forth in the continuing education requirements as determined by the board.

(3) If initially licensed after January 1, 1998, the licensee must be currently certified by the Board of Certification or its successor agency.

History.—s. 7, ch. 95-388; s. 102, ch. 98-166; s. 6, ch. 99-349; s. 136, ch. 99-397; s. 160, ch. 2000-160; s. 2, ch. 2006-39; s. 19, ch. 2011-95; s. 7, ch. 2015-116.



468.713 - Responsibilities of athletic trainers.

468.713 Responsibilities of athletic trainers.—An athletic trainer shall practice under the direction of a physician licensed under chapter 458, chapter 459, chapter 460, or otherwise authorized by Florida law to practice medicine. The physician shall communicate his or her direction through oral or written prescriptions or protocols as deemed appropriate by the physician for the provision of services and care by the athletic trainer. An athletic trainer shall provide service or care in the manner dictated by the physician.

History.—s. 8, ch. 95-388; s. 8, ch. 2015-116.



468.715 - Sexual misconduct.

468.715 Sexual misconduct.—The athletic trainer-patient relationship is founded on mutual trust. Sexual misconduct in the practice of athletic training is prohibited under s. 456.063.

History.—s. 9, ch. 95-388; s. 9, ch. 2015-116.



468.717 - Violations and penalties.

468.717 Violations and penalties.—Each of the following acts constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083:

(1) Practicing athletic training, representing oneself as an athletic trainer, or providing athletic trainer services to a patient without being licensed under this part.

(2) Using or attempting to use an athletic trainer license that has been suspended or revoked.

(3) Knowingly employing unlicensed persons in the practice of athletic training.

(4) Obtaining or attempting to obtain an athletic trainer license by misleading statements or knowing misrepresentation.

(5) Using the title “athletic trainer” or “licensed athletic trainer,” the abbreviation “AT” or “LAT,” or a similar title or abbreviation that suggests licensure as an athletic trainer without being licensed under this part.

History.—s. 10, ch. 95-388; s. 10, ch. 2015-116.



468.719 - Disciplinary actions.

468.719 Disciplinary actions.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Committing incompetency or misconduct in the practice of athletic training.

(b) Committing fraud or deceit in the practice of athletic training.

(c) Committing negligence, gross negligence, or repeated negligence in the practice of athletic training.

(d) Being unable to practice athletic training with reasonable skill and safety because of a mental or physical condition or illness, or the use of alcohol, controlled substances, or any other substance that impairs one’s ability to practice.

(e) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

History.—s. 11, ch. 95-388; s. 103, ch. 98-166; s. 7, ch. 99-349; s. 137, ch. 99-397; s. 161, ch. 2000-160; s. 27, ch. 2000-318; s. 42, ch. 2001-277; s. 18, ch. 2005-240; s. 11, ch. 2015-116.



468.723 - Exemptions.

468.723 Exemptions.—This part does not prevent or restrict:

(1) A person licensed in this state under another chapter from engaging in the practice for which he or she is licensed and acting within the scope of such practice.

(2) An athletic training student acting under the direct supervision of a licensed athletic trainer. For purposes of this subsection, “direct supervision” means the physical presence of an athletic trainer so that the athletic trainer is immediately available to the athletic training student and able to intervene on behalf of the athletic training student in accordance with the standards set forth by the Commission on Accreditation of Athletic Training Education or its successor.

(3) A person from administering standard first aid treatment to another person.

(4) A person authorized to practice athletic training in another state when such person is employed by or a volunteer for an out-of-state secondary or postsecondary educational institution, or a recreational, competitive, or professional organization that is temporarily present in this state.

(5) A person providing personal training instruction for exercise, aerobics, or weightlifting, if the person does not represent himself or herself as an athletic trainer or as able to provide “athletic trainer” services and if any recognition or treatment of injuries is limited to the provision of first aid.

(6) Third-party payors from reimbursing employers of athletic trainers for covered services rendered by a licensed athletic trainer.

History.—s. 325, ch. 94-119; s. 13, ch. 95-388; s. 313, ch. 97-103; s. 1016, ch. 2002-387; s. 3, ch. 2006-39; s. 12, ch. 2015-116.

Note.—Former s. 468.75.






Part XIV - ORTHOTICS, PROSTHETICS, AND PEDORTHICS (ss. 468.80-468.813)

468.80 - Definitions.

468.80 Definitions.—As used in this part, the term:

(1) “Agency” means the Agency for Health Care Administration.

(2) “Board” means the Board of Orthotists and Prosthetists.

(3) “Department” means the Department of Health.

(4) “Internship” means a program in which a person receives clinical experience under the supervision of a licensed orthotist or prosthetist as defined by the board by rule.

(5) “Mandatory courses” means continuing education courses that the board has defined by rule and required for license issuance or renewal.

(6) “Orthosis” means any medical device used to provide support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity but does not include the following assistive technology devices: upper extremity adaptive equipment used to facilitate the activities of daily living, including specialized utensils, combs, and brushes; finger splints; wheelchair seating and equipment that is an integral part of the wheelchair and not worn by the patient; elastic abdominal supports that do not have metal or plastic reinforcing stays; nontherapeutic arch supports; nontherapeutic accommodative inlays and nontherapeutic accommodative footwear, regardless of method of manufacture; unmodified, over-the-counter nontherapeutic shoes; prefabricated nontherapeutic foot care products; durable medical equipment such as canes, crutches, or walkers; dental appliances; or devices implanted into the body by a physician. For purposes of this subsection, “accommodative” means designed with the primary goal of conforming to the individual’s anatomy, “inlay” means any removable material upon which the foot directly rests inside the shoe and which may be an integral design component of the shoe, and “musculoskeletal” and “neuromuscular” mean the systems of the body providing support and movement and include the skeletal, muscular, circulatory, nervous, and integumentary systems.

(7) “Orthotic fitter” means a person who is licensed to practice orthotics whose scope of practice is limited to fitting prefabricated cervical orthoses not requiring more than minor modification and not used for the treatment of cervical fractures or dislocations; custom-made and prefabricated compression garments; trusses; custom-molded and noncustom diabetic therapeutic footwear; prefabricated corset or frame-type spinal orthoses, except for those used in the treatment of vertebral fractures or scoliosis, rigid body jackets made of thermoformable materials, and “halo” devices; and prefabricated orthoses of the upper and lower extremities, except for those used in the treatment of bone fractures and open diabetic ulcers.

(8) “Orthotic fitter assistant” means a person who is licensed to practice orthotics whose scope of practice is limited to fitting, without modification, prefabricated soft cervical orthoses not used for the treatment of cervical fractures or dislocations; prefabricated soft spinal supports not used for treatment of vertebral fractures; prefabricated compression garments; trusses; and soft prefabricated orthoses for the upper and lower extremities not used in the treatment of bone fractures and open diabetic ulcers.

(9) “Orthotics” means the practice of evaluating, treatment formulating, measuring, designing, fabricating, assembling, fitting, adjusting, servicing, or providing the initial training necessary to accomplish the fitting of an orthosis or pedorthic device.

(10) “Orthotist” means a person licensed to practice orthotics pursuant to this chapter.

(11) “Pedorthic device” means therapeutic shoes, shoe modifications made for therapeutic purposes, nondynamic prosthetic fillers of the forefoot, and foot orthoses for use on the human foot limited anatomically to that part distal to the maleoli.

(12) “Pedorthics” means the practice of evaluating, treatment formulating, measuring, designing, fabricating, assembling, fitting, adjusting, servicing, or providing the initial training necessary to accomplish the fitting of a pedorthic device.

(13) “Pedorthist” means a person licensed to practice pedorthics pursuant to this chapter.

(14) “Prosthesis” means a medical device used to replace a missing appendage or other external body part, including an artificial limb, hand, or foot. It does not include surgically implanted devices or artificial eyes; dental appliances; ostomy products; or cosmetic devices such as breast prostheses, eyelashes, or wigs.

(15) “Prosthetics” means the practice of evaluating, treatment formulating, measuring, designing, fabricating, assembling, fitting, adjusting, servicing, or providing the initial training necessary to accomplish the fitting of a prosthesis.

(16) “Prosthetist” means a person licensed to practice prosthetics pursuant to this chapter.

(17) “Prosthetist-orthotist” means a person licensed to practice as a prosthetist and as an orthotist.

(18) “Resident” means a person registered to practice orthotics or prosthetics under the supervision of a licensed orthotist or prosthetist as defined by the board by rule.

(19) “Therapeutic” means designed and fabricated to provide support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity. It does not include devices used solely to increase comfort through the use of soft materials or spreading out of forces.

History.—s. 1, ch. 97-284; s. 1, ch. 2008-121.



468.801 - Board of Orthotists and Prosthetists; appointment; membership; terms; headquarters.

468.801 Board of Orthotists and Prosthetists; appointment; membership; terms; headquarters.—

(1) The Board of Orthotists and Prosthetists is created within the Department of Health and shall consist of seven members appointed by the Governor and confirmed by the Senate.

(2) The board members must be residents of this state. Two members must be licensed practicing prosthetists with a minimum of 3 years’ clinical or practical experience, at least one of whom has attained a minimum of a bachelor’s degree; one member must be a licensed practicing orthotist with a minimum of 3 years’ clinical or practical experience who has attained a minimum of a bachelor’s degree; two members must be prosthetic or orthotic users, the parents, guardians, or spouses of prosthetic or orthotic users, or any combination of such users and nonusers who are not deriving economic benefit from the fitting or dispensing of orthotic or prosthetic devices and who have never been orthotists or prosthetists or members of a closely related profession; one member must be a physician licensed under chapter 458, chapter 459, chapter 460, or chapter 461 who has extensive knowledge of orthotics or prosthetics; and one member must be a licensed practicing orthotist, orthotic fitter, or pedorthist with a minimum of 3 years’ clinical or practical experience.

(3) Members of the board shall be appointed for terms of 4 years each and shall serve until their successors are appointed. Members may be reappointed for additional terms.

(4) The provisions of chapter 456 relating to activities of regulatory boards apply to the board.

(5) The board shall maintain its official headquarters in Tallahassee.

History.—s. 2, ch. 97-284; s. 104, ch. 98-166; s. 162, ch. 2000-160; s. 2, ch. 2008-121.



468.802 - Authority to adopt rules.

468.802 Authority to adopt rules.—The board shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part, including rules relating to standards of practice for orthotists, orthotic fitters, orthotic fitter assistants, pedorthists, prosthetists, and residents.

History.—s. 3, ch. 97-284; s. 140, ch. 98-200; s. 3, ch. 2008-121.



468.803 - License, registration, and examination requirements.

468.803 License, registration, and examination requirements.—

(1) The department shall issue a license to practice orthotics, prosthetics, or pedorthics, or a registration for a resident to practice orthotics or prosthetics, to qualified applicants. Licenses shall be granted independently in orthotics, prosthetics, or pedorthics, but a person may be licensed in more than one such discipline, and a prosthetist-orthotist license may be granted to persons meeting the requirements for both a prosthetist and an orthotist license. Registrations shall be granted independently in orthotics or prosthetics, and a person may be registered in both fields at the same time.

(2) An applicant for registration, examination, or licensure must apply to the department on a form prescribed by the board for consideration of board approval. Each initial applicant shall submit a set of fingerprints to the department on a form and under procedures specified by the department, along with payment in an amount equal to the costs incurred by the department for state and national criminal history checks of the applicant. The department shall submit the fingerprints provided by an applicant to the Department of Law Enforcement for a statewide criminal history check, and the Department of Law Enforcement shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal history check of the applicant. The board shall screen the results to determine if an applicant meets licensure requirements. The board shall consider for examination, registration, or licensure each applicant who the board verifies:

(a) Has submitted the completed application and the fingerprint forms and has paid the applicable application fee, not to exceed $500, and the cost of the state and national criminal history checks. The application fee and cost of the criminal history checks shall be nonrefundable;

(b) Is of good moral character;

(c) Is 18 years of age or older; and

(d) Has completed the appropriate educational preparation.

(3) A person seeking to attain the required orthotics or prosthetics experience in this state must be approved by the board and registered as a resident by the department. Although a registration may be held in both practice fields, the board shall not approve a second registration until at least 1 year after the issuance of the first registration. Notwithstanding subsection (2), an applicant who has been approved by the board and registered by the department in one practice field may apply for registration in the second practice field without an additional state or national criminal history check during the period in which the first registration is valid. Each registration is valid for 2 years from the date of issuance unless otherwise revoked by the department upon recommendation of the board. The board shall set a registration fee not to exceed $500 to be paid by the applicant. A registration may be renewed once by the department upon recommendation of the board for a period no longer than 1 year, as such renewal is defined by the board by rule. The registration renewal fee shall not exceed one-half the current registration fee. To be considered by the board for approval of registration as a resident, the applicant must have:

(a) A Bachelor of Science or higher-level postgraduate degree in Orthotics and Prosthetics from a regionally accredited college or university recognized by the Commission on Accreditation of Allied Health Education Programs or, at a minimum, a bachelor’s degree from a regionally accredited college or university and a certificate in orthotics from a program recognized by the Commission on Accreditation of Allied Health Education Programs, or its equivalent, as determined by the board; or

(b) A Bachelor of Science or higher-level postgraduate degree in Orthotics and Prosthetics from a regionally accredited college or university recognized by the Commission on Accreditation of Allied Health Education Programs or, at a minimum, a bachelor’s degree from a regionally accredited college or university and a certificate in prosthetics from a program recognized by the Commission on Accreditation of Allied Health Education Programs, or its equivalent, as determined by the board.

(4) The department may develop and administer a state examination for an orthotist or a prosthetist license, or the board may approve the existing examination of a national standards organization. The examination must be predicated on a minimum of a baccalaureate-level education and formalized specialized training in the appropriate field. Each examination must demonstrate a minimum level of competence in basic scientific knowledge, written problem solving, and practical clinical patient management. The board shall require an examination fee not to exceed the actual cost to the board in developing, administering, and approving the examination, which fee must be paid by the applicant. To be considered by the board for examination, the applicant must have:

(a) For an examination in orthotics:

1. A Bachelor of Science or higher-level postgraduate degree in Orthotics and Prosthetics from a regionally accredited college or university recognized by the Commission on Accreditation of Allied Health Education Programs or, at a minimum, a bachelor’s degree from a regionally accredited college or university and a certificate in orthotics from a program recognized by the Commission on Accreditation of Allied Health Education Programs, or its equivalent, as determined by the board; and

2. An approved orthotics internship of 1 year of qualified experience, as determined by the board, or an orthotic residency program recognized by the board.

(b) For an examination in prosthetics:

1. A Bachelor of Science or higher-level postgraduate degree in Orthotics and Prosthetics from a regionally accredited college or university recognized by the Commission on Accreditation of Allied Health Education Programs or, at a minimum, a bachelor’s degree from a regionally accredited college or university and a certificate in prosthetics from a program recognized by the Commission on Accreditation of Allied Health Education Programs, or its equivalent, as determined by the board; and

2. An approved prosthetics internship of 1 year of qualified experience, as determined by the board, or a prosthetic residency program recognized by the board.

(5) In addition to the requirements in subsection (2), to be licensed as:

(a) An orthotist, the applicant must pay a license fee not to exceed $500 and must have:

1. A Bachelor of Science or higher-level postgraduate degree in Orthotics and Prosthetics from a regionally accredited college or university, or a bachelor’s degree with a certificate in orthotics from a program recognized by the Commission on Accreditation of Allied Health Education Programs, or its equivalent, as determined by the board;

2. An appropriate internship of 1 year of qualified experience, as determined by the board, or a residency program recognized by the board;

3. Completed the mandatory courses; and

4. Passed the state orthotics examination or the board-approved orthotics examination.

(b) A prosthetist, the applicant must pay a license fee not to exceed $500 and must have:

1. A Bachelor of Science or higher-level postgraduate degree in Orthotics and Prosthetics from a regionally accredited college or university, or a bachelor’s degree with a certificate in prosthetics from a program recognized by the Commission on Accreditation of Allied Health Education Programs, or its equivalent, as determined by the board;

2. An internship of 1 year of qualified experience, as determined by the board, or a residency program recognized by the board;

3. Completed the mandatory courses; and

4. Passed the state prosthetics examination or the board-approved prosthetics examination.

(c) An orthotic fitter, the applicant must pay a license fee not to exceed $500 and must have:

1. A high school diploma or its equivalent;

2. A minimum of 40 hours of training in orthotics education, as approved by the board;

3. Two years of supervised experience in orthotics acquired after completion of the required education, as approved by the board; and

4. Completed the mandatory courses.

(d) An orthotic fitter assistant, the applicant must pay a license fee not to exceed $500 and must have:

1. A high school diploma or its equivalent;

2. A minimum of 40 hours of training in orthotics education, as approved by the board; and

3. Completed the mandatory courses.

(e) A pedorthist, the applicant must pay a license fee not to exceed $500 and must have:

1. A high school diploma or its equivalent;

2. A minimum of 120 hours of training, as approved by the board;

3. An internship of 80 hours of qualified working experience, as determined by the board; and

4. Completed the mandatory courses.

History.—s. 4, ch. 97-284; s. 15, ch. 2003-2; s. 4, ch. 2008-121.



468.806 - Biennial renewal of license.

468.806 Biennial renewal of license.—

(1) The department shall renew a license upon receipt of the required documentation, renewal application, and renewal fee, not to exceed $500, as set by the board. The applicant for license renewal must submit information necessary to conduct a statewide criminal history check along with payment in an amount equal to the costs incurred by the department for a statewide criminal history check. The department shall submit the required information for a statewide criminal history check of the applicant to the Department of Law Enforcement.

(2) The board shall adopt rules establishing a procedure for the biennial license renewal.

(3) The board may by rule prescribe continuing education requirements and approve course criteria, not to exceed 30 hours biennially, as a condition for license renewal. The board shall establish by rule mandatory courses to safeguard the welfare of the public and licensed practitioners, standards and qualifications for continuing education courses, standards and qualifications for course providers, and a procedure for approving continuing education courses and providers and set a fee for continuing education course and provider approval.

History.—s. 7, ch. 97-284; s. 142, ch. 99-397; s. 5, ch. 2008-121.



468.808 - Support personnel.

468.808 Support personnel.—A person must be licensed to practice orthotics, prosthetics, or pedorthics in this state. However, a licensed orthotist, prosthetist, or pedorthist may delegate duties, not to include patient evaluation, treatment formulation, or the final fitting of a device prior to patient use, to nonlicensed support personnel. All other delegated duties must be performed under the supervision, as defined by the board by rule, of a licensed orthotist, prosthetist, or pedorthist, and the persons acting as support personnel must be identified as such by wearing an identification tag as defined by the board by rule. In such instances the supervising licensee is responsible for all acts performed by such persons.

History.—s. 9, ch. 97-284; s. 7, ch. 2008-121.



468.809 - Prohibitions; penalties.

468.809 Prohibitions; penalties.—

(1) A person may not:

(a) Make a false or fraudulent statement in any application, affidavit, or statement presented to the board or in any proceeding before the board.

(b) Practice orthotics, prosthetics, or pedorthics without a license or registration issued pursuant to this part unless otherwise exempt.

(2) A person who violates any provision of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 10, ch. 97-284; s. 8, ch. 2008-121.



468.8095 - Practitioner and resident identification.

468.8095 Practitioner and resident identification.—

(1) A licensee or person registered with the department shall post a license or registration and a recent photograph of the licensee or registrant at each facility where patients are seen by the licensee or registrant in a manner determined by the board by rule. This requirement does not extend to areas where the licensee or registrant may visit and normally does not treat patients. The posted license or registration must be valid.

(2) A licensee or person registered with the department shall post in close proximity to the posted license or registration a notice stating the department’s Consumer Services Unit address, Internet website, and telephone number. The notice shall state that a patient may file a complaint of unlicensed or substandard practice by contacting the Consumer Services Unit. A single notice may be used for multiple licensees or registrants in a facility.

(3) During patient contact, each licensee or person registered with the department shall prominently wear an identification tag or badge with the name, recent photograph, and license or registration number, as applicable, of the licensee or registrant. The size and appearance of the identification tag or badge shall be determined by the board by rule. Persons licensed in more than one practice field under this part may list both license numbers. Licensees or registrants working in facilities requiring the wearing of a specific identification tag may substitute the identification tag or badge required by this subsection with the facility’s design as determined by the board.

History.—s. 9, ch. 2008-121.



468.811 - Disciplinary proceedings.

468.811 Disciplinary proceedings.—

(1) The following acts constitute grounds for denial of a registration or license or for disciplinary action, as specified in s. 456.072(2):

(a) Attempting to procure a license by fraudulent misrepresentation.

(b) Having a license to practice orthotics, prosthetics, or pedorthics revoked, suspended, or otherwise acted against, including the denial of licensure in another state or jurisdiction.

(c) Being convicted or found guilty of or pleading nolo contendere to, regardless of adjudication, in any jurisdiction, a crime that directly relates to the practice of orthotics, prosthetics, or pedorthics, including violations of federal laws or regulations regarding orthotics, prosthetics, or pedorthics.

(d) Filing a report, claim, or record that the licensee knows is false; intentionally or negligently failing to file a report, claim, or record required by state or federal law; willfully impeding or obstructing such filing; or inducing another person to impede or obstruct such filing. Such reports, claims, or records include only reports, claims, or records that are signed in a person’s capacity as a licensee under this part.

(e) Advertising goods or services in a fraudulent, false, deceptive, or misleading manner.

(f) Violation of an order of the board, agency, or department previously entered in a disciplinary hearing or failure to comply with a subpoena issued by the board, agency, or department.

(g) Practicing with a revoked, suspended, or inactive license.

(h) Gross or repeated malpractice or the failure to deliver orthotic, prosthetic, or pedorthic services with that level of care and skill which is recognized by a reasonably prudent licensed practitioner with similar professional training as being acceptable under similar conditions and circumstances.

(i) Failing to provide written notice of any applicable warranty for an orthosis, prosthesis, or pedorthic device that is provided to a patient.

(j) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(k) Making deceptive, untrue, or fraudulent representations in the licensed or unlicensed practice of orthotics, prosthetics, or pedorthics.

(l) Practicing orthotics, prosthetics, or pedorthics or practicing as an orthotic fitter or an orthotic fitter assistant without a licensed physician’s written prescription. The repair, replacement, adjustment, or servicing of any existing orthosis may be performed without an additional prescription from the patient’s physician, unless the original prescription states otherwise.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

History.—s. 11, ch. 97-284; s. 105, ch. 98-166; s. 163, ch. 2000-160; s. 27, ch. 2000-318; s. 43, ch. 2001-277; s. 19, ch. 2005-240; s. 10, ch. 2008-121.



468.812 - Exemptions from licensure.

468.812 Exemptions from licensure.—

(1) This part does not apply to:

(a) A person who is licensed under chapter 458, chapter 459, chapter 460, or chapter 461;

(b) A person performing services for the Federal Government, if the person provides orthotic, prosthetic, or pedorthic care solely under the direction or control of the organization by which that person is employed;

(c) A student, fellow, or trainee in orthotics, prosthetics, or pedorthics pursuing a course of study at a regionally accredited college or university or working in a recognized training center or research facility, provided the activities and services are part of a regular course of study under a supervisor licensed under this part;

(d) An instructor in a regionally accredited university or college, while performing regularly assigned work under the curriculum of such a school; or

(e) A person engaged exclusively in the fabrication of orthoses, pedorthic devices, or prostheses as defined in this part, provided there is no patient contact.

(2) This part does not require an additional license of, or regulate the practice of, any other licensed health care professional within the state, or prevent a qualified member of any other profession or any person employed under the supervision of such a licensed professional from doing work of a nature consistent with that person’s training, as long as the person does not hold himself or herself out to the public as a licensee under this act.

History.—s. 12, ch. 97-284; s. 123, ch. 99-397; s. 11, ch. 2008-121; s. 4, ch. 2009-202.



468.813 - Use of titles.

468.813 Use of titles.—A person must be licensed or registered under this part to represent himself or herself as a licensed or registered orthotist, prosthetist, prosthetist-orthotist, orthotic fitter, orthotic fitter assistant, pedorthist, prosthetic resident, or orthotic resident or use in connection with his or her name the words “orthotist,” “prosthetist,” “prosthetist-orthotist,” “orthotic fitter,” “orthotic fitter assistant,” “pedorthist,” or “resident” or abbreviations, titles, or insignia indicating or suggesting that he or she is able to legally provide services or devices described in this part.

History.—s. 13, ch. 97-284; s. 12, ch. 2008-121.






Part XV - HOME INSPECTORS (ss. 468.83-468.8325)

468.83 - Home inspection services licensing program; purpose.

468.83 Home inspection services licensing program; purpose.—

(1) There is created within the department the home inspection services licensing program.

(2) The Legislature recognizes that there is a need to require the licensing of home inspectors and to ensure that consumers of home inspection services can rely on the competence of home inspectors, as determined by educational and experience requirements and testing. Therefore, the Legislature deems it necessary in the interest of the public welfare to regulate home inspectors in this state.

History.—s. 2, ch. 2007-235; s. 15, ch. 2010-106; s. 7, ch. 2010-176.



468.831 - Exemptions.

468.831 Exemptions.—The following persons are not required to comply with any provision of this part:

(1) An authorized government employee of the United States, this state, or any municipality, county, or other political subdivision who is conducting home inspection services within the scope of that employment, as long as the employee does not hold out for hire to the general public or otherwise engage in home inspection services.

(2) A person acting within his or her authorized scope of practice as licensed under federal, state, or local codes or statutes, except when such person holds himself or herself out for hire to the public as a “certified home inspector,” “registered home inspector,” “licensed home inspector,” “home inspector,” “professional home inspector,” or any combination thereof stating or implying licensure under this part.

(3) An officer appointed by the court.

(4) A person performing safety inspections of utility equipment in or on a home or building or other duties conducted by or for a utility under chapter 366 or rules adopted by the Public Service Commission.

(5) A certified energy auditor performing an energy audit of any home or building or other duties conducted by or for a utility under chapter 366 or rules adopted by the Public Service Commission.

History.—s. 2, ch. 2007-235.



468.8311 - Definitions.

468.8311 Definitions.—As used in this part, the term:

(1) “Department” means the Department of Business and Professional Regulation.

(2) “Home” means any residential real property, or manufactured or modular home, which is a single-family dwelling, duplex, triplex, quadruplex, condominium unit, or cooperative unit. The term does not include the common areas of condominiums or cooperatives.

(3) “Home inspector” means any person who provides or offers to provide home inspection services for a fee or other compensation.

(4) “Home inspection services” means a limited visual examination of the following readily accessible installed systems and components of a home: the structure, electrical system, HVAC system, roof covering, plumbing system, interior components, exterior components, and site conditions that affect the structure, for the purposes of providing a written professional opinion of the condition of the home.

History.—s. 2, ch. 2007-235; s. 16, ch. 2010-106; s. 8, ch. 2010-176.



468.8312 - Fees.

468.8312 Fees.—

(1) The department may establish fees to be paid for applications, examination, reexamination, licensing and renewal, inactive status application and reactivation of inactive licenses, recordkeeping, and applications for providers of continuing education. The department may also establish a delinquency fee. Fees shall be based on department estimates of the revenue required to implement the provisions of this part. All fees shall be remitted with the appropriate application, examination, or license.

(2) The initial application and examination fee shall not exceed $125 plus the actual per applicant cost to the department to purchase an examination, if the department chooses to purchase the examination. The examination fee shall be in an amount that covers the cost of obtaining and administering the examination and shall be refunded if the applicant is found ineligible to sit for the examination. The application fee shall be nonrefundable.

(3) The initial license fee shall not exceed $200.

(4) The biennial renewal fee shall not exceed $200.

(5) The fee for licensure by endorsement shall not exceed $200.

(6) The fee for application for inactive status or for reactivation of an inactive license shall not exceed $200.

(7) The fee for applications from providers of continuing education may not exceed $500.

History.—s. 2, ch. 2007-235; s. 17, ch. 2010-106; s. 9, ch. 2010-176; s. 45, ch. 2015-4.



468.8313 - Examinations.

468.8313 Examinations.—

(1) A person desiring to be licensed as a home inspector must apply to the department after he or she satisfies the examination requirements of this part.

(2) An applicant may practice in this state as a home inspector if he or she passes the required examination, is of good moral character, and completes a course of study of at least 120 hours that covers all of the following components of a home: structure, electrical system, HVAC system, roof covering, plumbing system, interior components, exterior components, and site conditions that affect the structure.

(3) The department shall review and approve courses of study in home inspection.

(4) The department may review and approve examinations by a nationally recognized entity that offers programs or sets standards that ensure competence as a home inspector.

(5)(a) “Good moral character” means a personal history of honesty, fairness, and respect for the rights of others and for the laws of this state and nation.

(b) The department may refuse to certify an applicant for failure to satisfy this requirement only if:

1. There is a substantial connection between the lack of good moral character of the applicant and the professional responsibilities of a licensed home inspector; and

2. The finding by the department of lack of good moral character is supported by clear and convincing evidence.

(c) When an applicant is found to be unqualified for a license because of lack of good moral character, the department shall furnish the applicant a statement containing the findings of the department, a complete record of the evidence upon which the determination was based, and a notice of the rights of the applicant to a rehearing and appeal.

(6) An applicant for a license shall submit, together with the application, a complete set of electronic fingerprints to the department. The department shall submit the fingerprints to the Department of Law Enforcement for state processing, and the Department of Law Enforcement shall forward them to the Federal Bureau of Investigation for national processing, to determine whether the applicant has a criminal history record. The department shall review the background results to determine if an applicant meets licensure requirements. The applicant is responsible for the costs associated with processing the fingerprints. The authorized agencies or vendors shall collect such fees and pay for the processing costs due to the Department of Law Enforcement.

(7) The department may adopt rules to implement this section.

History.—s. 2, ch. 2007-235; s. 18, ch. 2010-106; s. 10, ch. 2010-176.



468.8314 - Licensure.

468.8314 Licensure.—

(1) The department shall license any applicant who the department certifies is qualified to practice home inspection services.

(2) The department shall certify for licensure any applicant who satisfies the requirements of s. 468.8313 and who has passed the licensing examination. The department may refuse to certify any applicant who has violated any of the provisions of s. 468.832.

(3) The department shall certify as qualified for a license by endorsement an applicant who is of good moral character as determined in s. 468.8313; holds a valid license to practice home inspection services in another state or territory of the United States, whose educational requirements are substantially equivalent to those required by this part; and has passed a national, regional, state, or territorial licensing examination that is substantially equivalent to the examination required by this part.

(4) The department shall not issue a license by endorsement to any applicant who is under investigation in another state for any act that would constitute a violation of this part or chapter 455 until such time as the investigation is complete and disciplinary proceedings have been terminated.

History.—s. 2, ch. 2007-235; s. 53, ch. 2010-106.



468.8315 - Renewal of license.

468.8315 Renewal of license.—

(1) The department shall renew a license upon receipt of the renewal application and upon certification by the department that the licensee has satisfactorily completed the continuing education requirements of s. 468.8316.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

History.—s. 2, ch. 2007-235.



468.8316 - Continuing education.

468.8316 Continuing education.—

(1) The department may not renew a license until the licensee submits proof satisfactory to the department that during the 2 years before application for renewal the licensee completed at least 14 hours of continuing education. Of the 14 hours, at least 2 hours must be in hurricane mitigation training that includes hurricane mitigation techniques and compliance with the uniform mitigation verification inspection form developed under s. 627.711(2). The department shall adopt rules establishing criteria for approving continuing education providers and courses.

(2) The department may prescribe by rule additional continuing professional education hours, not to exceed 25 percent of the total hours required, for failure to complete the hours required for renewal by the end of the reestablishment period.

History.—s. 2, ch. 2007-235; s. 7, ch. 2011-222.



468.8317 - Inactive license.

468.8317 Inactive license.—

(1) A licensee may request that his or her license be placed in an inactive status by making application to the department.

(2) A license that becomes inactive may be reactivated upon application to the department.

(3) The department shall adopt rules relating to licenses which have become inactive and for the renewal of inactive licenses. The department shall prescribe by rule a fee not to exceed $200 for the reactivation of an inactive license and a fee not to exceed $200 for the renewal of an inactive license.

History.—s. 2, ch. 2007-235; s. 6, ch. 2012-61; s. 46, ch. 2015-4.



468.8318 - Certification of corporations and partnerships.

468.8318 Certification of corporations and partnerships.—The practice of or the offer to practice home inspection services by licensees through a corporation or partnership offering home inspection services to the public, or by a corporation or partnership offering such services to the public through licensees under this part as agents, employees, officers, or partners, is permitted subject to the provisions of this part, provided that all personnel of the corporation or partnership who act in its behalf as home inspectors in this state are licensed as provided by this part. Nothing in this section shall be construed to allow a corporation to hold a license to practice home inspection services. No corporation or partnership shall be relieved of responsibility for the conduct or acts of its agents, employees, or officers by reason of its compliance with this section, nor shall any individual practicing home inspection services be relieved of responsibility for professional services performed by reason of his or her employment or relationship with a corporation or partnership.

History.—s. 2, ch. 2007-235; s. 19, ch. 2010-106; s. 11, ch. 2010-176.



468.8319 - Prohibitions; penalties.

468.8319 Prohibitions; penalties.—

(1) A person may not:

(a) Effective July 1, 2011, practice or offer to practice home inspection services unless the person has complied with the provisions of this part.

(b) Effective July 1, 2011, use the name or title “certified home inspector,” “registered home inspector,” “licensed home inspector,” “home inspector,” “professional home inspector,” or any combination thereof unless the person has complied with the provisions of this part.

(c) Present as his or her own the license of another.

(d) Knowingly give false or forged evidence to the department or an employee thereof.

(e) Use or attempt to use a license that has been suspended or revoked.

(f) Perform or offer to perform any repairs to a home on which the inspector or the inspector’s company has prepared a home inspection report. This paragraph does not apply to a home warranty company that is affiliated with or retains a home inspector to perform repairs pursuant to a claim made under a home warranty contract.

(g) Inspect any property in which the inspector or the inspector’s company has any financial or transfer interest.

(h) Offer or deliver any compensation, inducement, or reward to any broker or agent therefor for the referral of the owner of the inspected property to the inspector or the inspection company.

(i) Accept an engagement to make an omission or prepare a report in which the inspection itself, or the fee payable for the inspection, is contingent upon either the conclusions in the report, preestablished findings, or the close of escrow.

(2) Any person who is found to be in violation of any provision of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 2007-235; s. 20, ch. 2010-106; s. 12, ch. 2010-176; s. 8, ch. 2011-222.



468.832 - Disciplinary proceedings.

468.832 Disciplinary proceedings.—

(1) The following acts constitute grounds for which the disciplinary actions in subsection (2) may be taken:

(a) Violation of any provision of this part or s. 455.227(1).

(b) Attempting to procure a license to practice home inspection services by bribery or fraudulent misrepresentation.

(c) Having a license to practice home inspection services revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(d) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction that directly relates to the practice of home inspection services or the ability to practice home inspection services.

(e) Making or filing a report or record that the licensee knows to be false, willfully failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to impede or obstruct such filing. Such reports or records shall include only those that are signed in the capacity of a licensed home inspector.

(f) Advertising goods or services in a manner that is fraudulent, false, deceptive, or misleading in form or content.

(g) Engaging in fraud or deceit, or negligence, incompetency, or misconduct, in the practice of home inspection services.

(h) Failing to perform any statutory or legal obligation placed upon a licensed home inspector; violating any provision of this chapter, a rule of the department, or a lawful order of the department previously entered in a disciplinary hearing; or failing to comply with a lawfully issued subpoena of the department.

(i) Practicing on a revoked, suspended, inactive, or delinquent license.

(j) Failing to meet any standard of practice adopted by rule of the department.

(2) When the department finds any home inspector guilty of any of the grounds set forth in subsection (1), it may enter an order imposing one or more of the following penalties:

(a) Denial of an application for licensure.

(b) Revocation or suspension of a license.

(c) Imposition of an administrative fine not to exceed $5,000 for each count or separate offense.

(d) Issuance of a reprimand.

(e) Placement of the home inspector on probation for a period of time and subject to such conditions as the department may specify.

(f) Restriction of the authorized scope of practice by the home inspector.

(3) In addition to any other sanction imposed under this part, in any final order that imposes sanctions, the department may assess costs related to the investigation and prosecution of the case.

History.—s. 2, ch. 2007-235; s. 123, ch. 2008-4; s. 51, ch. 2009-195; ss. 21, 43, ch. 2010-106; s. 13, ch. 2010-176.



468.8321 - Disclosures.

468.8321 Disclosures.—Prior to contracting for or commencing a home inspection, a home inspector shall provide to the consumer a copy of his or her license to practice home inspection services in this state and a written disclosure that contains the scope and any exclusions of the home inspection.

History.—s. 2, ch. 2007-235.



468.8322 - Insurance.

468.8322 Insurance.—A home inspector shall maintain a commercial general liability insurance policy in an amount of not less than $300,000.

History.—s. 2, ch. 2007-235.



468.8323 - Home inspection report.

468.8323 Home inspection report.—Upon completion of each home inspection for compensation, the home inspector shall provide a written report prepared for the client.

(1) The home inspector shall report:

(a) On those systems and components inspected that, in the professional opinion of the inspector, are significantly deficient or are near the end of their service lives.

(b) If not self-evident, a reason why the system or component reported under paragraph (a) is significantly deficient or near the end of its service life.

(c) Any systems and components that were present at the time of the inspection but were not inspected, and a reason they were not inspected.

(2) A home inspector is not required to provide estimates related to the cost of repair of an inspected property.

History.—s. 2, ch. 2007-235; s. 9, ch. 2011-222.



468.8324 - Grandfather clause.

468.8324 Grandfather clause.—

(1) A person who performs home inspection services may qualify for licensure as a home inspector under this part if the person submits an application to the department postmarked on or before July 1, 2012, which shows that the applicant:

(a) Possesses certification as a one- and two-family dwelling inspector issued by the International Code Council or the Southern Building Code Congress International;

(b) Has been certified as a one- and two-family dwelling inspector by the Florida Building Code Administrators and Inspectors Board under part XII of this chapter; or

(c) Possesses a Division I contractor license under part I of chapter 489.

(2) An applicant may not qualify for licensure under this section if he or she has had a home inspector license or a license in any related field revoked at any time or suspended within the previous 5 years or has been assessed a fine that exceeds $500 within the previous 5 years. For purposes of this subsection, a license in a related field includes, but is not limited to, licensure in real estate, construction, mold-related services, or building code administration or inspection.

(3) An applicant for licensure under this section must comply with the criminal history, good moral character, and insurance requirements of this part.

History.—s. 2, ch. 2007-235; s. 22, ch. 2010-106; s. 14, ch. 2010-176; s. 10, ch. 2011-222.



468.8325 - Rulemaking authority.

468.8325 Rulemaking authority.—The department shall adopt rules to administer this part.

History.—s. 23, ch. 2010-106; s. 15, ch. 2010-176.






Part XVI - MOLD-RELATED SERVICES (ss. 468.84-468.8424)

468.84 - Mold-related services licensing program; legislative purpose.

468.84 Mold-related services licensing program; legislative purpose.—

(1) There is created within the department the mold-related services licensing program.

(2) The Legislature finds it necessary in the interest of the public safety and welfare, to prevent damage to real and personal property, to avert economic injury to the residents of this state, and to regulate persons and companies that hold themselves out to the public as qualified to perform mold-related services.

History.—s. 3, ch. 2007-235; s. 24, ch. 2010-106; s. 16, ch. 2010-176.



468.841 - Exemptions.

468.841 Exemptions.—

(1) The following persons are not required to comply with any provisions of this part relating to mold assessment:

(a) A residential property owner who performs mold assessment on his or her own property.

(b) A person who performs mold assessment on property owned or leased by the person, the person’s employer, or an entity affiliated with the person’s employer through common ownership, or on property operated or managed by the person’s employer or an entity affiliated with the person’s employer through common ownership. This exemption does not apply if the person, employer, or affiliated entity engages in the business of performing mold assessment for the public.

(c) An employee of a mold assessor while directly supervised by the mold assessor.

(d) Persons or business organizations acting within the scope of the respective licenses required under part XV of this chapter, chapter 471, part I or part II of chapter 481, chapter 482, or chapter 489, are acting on behalf of an insurer under part VI of chapter 626, or are persons in the manufactured housing industry who are licensed under chapter 320, except when any such persons or business organizations hold themselves out for hire to the public as a “certified mold assessor,” “registered mold assessor,” “licensed mold assessor,” “mold assessor,” “professional mold assessor,” or any combination thereof stating or implying licensure under this part.

(e) An authorized employee of the United States, this state, or any municipality, county, or other political subdivision, or public or private school and who is conducting mold assessment within the scope of that employment, as long as the employee does not hold out for hire to the general public or otherwise engage in mold assessment.

(2) The following persons are not required to comply with any provisions of this part relating to mold remediation:

(a) A residential property owner who performs mold remediation on his or her own property.

(b) A person who performs mold remediation on property owned or leased by the person, the person’s employer, or an entity affiliated with the person’s employer through common ownership, or on property operated or managed by the person’s employer or an entity affiliated with the person’s employer through common ownership. This exemption does not apply if the person, employer, or affiliated entity engages in the business of performing mold remediation for the public.

(c) An employee of a mold remediator while directly supervised by the mold remediator.

(d) Persons or business organizations that are acting within the scope of the respective licenses required under chapter 471, part I of chapter 481, chapter 482, chapter 489, or part XV of this chapter, are acting on behalf of an insurer under part VI of chapter 626, or are persons in the manufactured housing industry who are licensed under chapter 320, except when any such persons or business organizations hold themselves out for hire to the public as a “certified mold remediator,” “registered mold remediator,” “licensed mold remediator,” “mold remediator,” “professional mold remediator,” or any combination thereof stating or implying licensure under this part.

(e) An authorized employee of the United States, this state, or any municipality, county, or other political subdivision, or public or private school and who is conducting mold remediation within the scope of that employment, as long as the employee does not hold out for hire to the general public or otherwise engage in mold remediation.

History.—s. 3, ch. 2007-235; s. 25, ch. 2008-240; s. 11, ch. 2011-222; s. 63, ch. 2012-5; s. 6, ch. 2012-13; s. 7, ch. 2012-61.



468.8411 - Definitions.

468.8411 Definitions.—As used in this part, the term:

(1) “Department” means the Department of Business and Professional Regulation.

(2) “Mold” means an organism of the class fungi that causes disintegration of organic matter and produces spores, and includes any spores, hyphae, and mycotoxins produced by mold.

(3) “Mold assessment” means a process performed by a mold assessor that includes the physical sampling and detailed evaluation of data obtained from a building history and inspection to formulate an initial hypothesis about the origin, identity, location, and extent of amplification of mold growth of greater than 10 square feet.

(4) “Mold assessor” means any person who performs or directly supervises a mold assessment.

(5) “Mold remediation” means the removal, cleaning, sanitizing, demolition, or other treatment, including preventive activities, of mold or mold-contaminated matter of greater than 10 square feet that was not purposely grown at that location; however, such removal, cleaning, sanitizing, demolition, or other treatment, including preventive activities, may not be work that requires a license under chapter 489 unless performed by a person who is licensed under that chapter or the work complies with that chapter.

(6) “Mold remediator” means any person who performs mold remediation. A mold remediator may not perform any work that requires a license under chapter 489 unless the mold remediator is also licensed under that chapter or complies with that chapter.

History.—s. 3, ch. 2007-235.



468.8412 - Fees.

468.8412 Fees.—

(1) The department may establish fees to be paid for application, examination, reexamination, licensing and renewal, inactive status application and reactivation of inactive licenses, and application for providers of continuing education. The department may also establish a delinquency fee. Fees shall be based on department estimates of the revenue required to implement the provisions of this part. All fees shall be remitted with the application, examination, reexamination, licensing and renewal, inactive status application and reactivation of inactive licenses, and application for providers of continuing education.

(2) The application fee shall not exceed $125 and is nonrefundable. The examination fee shall not exceed $125 plus the actual per applicant cost to the department to purchase the examination, if the department chooses to purchase the examination. The examination fee shall be in an amount that covers the cost of obtaining and administering the examination and shall be refunded if the applicant is found ineligible to sit for the examination.

(3) The fee for an initial license shall not exceed $200.

(4) The fee for an initial certificate of authorization shall not exceed $200.

(5) The fee for a biennial license renewal shall not exceed $400.

(6) The fee for licensure by endorsement shall not exceed $200.

(7) The fee for application for inactive status shall not exceed $100.

(8) The fee for reactivation of an inactive license shall not exceed $200.

(9) The fee for applications from providers of continuing education may not exceed $500.

History.—s. 3, ch. 2007-235; s. 25, ch. 2010-106; s. 17, ch. 2010-176; s. 47, ch. 2015-4.



468.8413 - Examinations.

468.8413 Examinations.—

(1) A person desiring to be licensed as a mold assessor or mold remediator must apply to the department after satisfying the examination requirements of this part.

(2) An applicant may practice in this state as a mold assessor or mold remediator if he or she passes the required examination, is of good moral character, and completes one of the following requirements:

(a)1. For a mold remediator, at least a 2-year associate of arts degree, or the equivalent, with at least 30 semester hours in microbiology, engineering, architecture, industrial hygiene, occupational safety, or a related field of science from an accredited institution and a minimum of 1 year of documented field experience in a field related to mold remediation; or

2. A high school diploma or the equivalent with a minimum of 4 years of documented field experience in a field related to mold remediation.

(b)1. For a mold assessor, at least a 2-year associate of arts degree, or the equivalent, with at least 30 semester hours in microbiology, engineering, architecture, industrial hygiene, occupational safety, or a related field of science from an accredited institution and a minimum of 1 year of documented field experience in conducting microbial sampling or investigations; or

2. A high school diploma or the equivalent with a minimum of 4 years of documented field experience in conducting microbial sampling or investigations.

(3) The department shall review and approve courses of study in mold assessment and mold remediation.

(4)(a) Good moral character means a personal history of honesty, fairness, and respect for the rights of others and for the laws of this state and nation.

(b) The department may refuse to certify an applicant for failure to satisfy this requirement only if:

1. There is a substantial connection between the lack of good moral character of the applicant and the professional responsibilities of a licensed mold assessor or mold remediator; and

2. The finding by the department of lack of good moral character is supported by clear and convincing evidence.

(c) When an applicant is found to be unqualified for a license because of a lack of good moral character, the department shall furnish the applicant a statement containing the findings of the department, a complete record of the evidence upon which the determination was based, and a notice of the rights of the applicant to a rehearing and appeal.

(5) The department may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section.

(6) An applicant for a license shall submit, together with the application, a complete set of electronic fingerprints to the department. The department shall submit the fingerprints to the Department of Law Enforcement for state processing, and the Department of Law Enforcement shall forward them to the Federal Bureau of Investigation for national processing, to determine whether the applicant has a criminal history record. The department shall review the background results to determine if an applicant meets licensure requirements. The applicant is responsible for the costs associated with processing the fingerprints. The authorized agencies or vendors shall collect such fees and pay for the processing costs due to the Department of Law Enforcement.

History.—s. 3, ch. 2007-235; s. 26, ch. 2010-106; s. 18, ch. 2010-176.



468.8414 - Licensure.

468.8414 Licensure.—

(1) The department shall license any applicant who the department certifies is qualified to practice mold assessment or mold remediation.

(2) The department shall certify for licensure any applicant who satisfies the requirements of s. 468.8413, who has passed the licensing examination, and who has documented training in water, mold, and respiratory protection. The department may refuse to certify any applicant who has violated any of the provisions of this part.

(3) The department shall certify as qualified for a license by endorsement an applicant who is of good moral character, who has the insurance coverage required under s. 468.8421, and who:

(a) Is qualified to take the examination as set forth in s. 468.8413 and has passed a certification examination offered by a nationally recognized organization that certifies persons in the specialty of mold assessment or mold remediation that has been approved by the department as substantially equivalent to the requirements of this part and s. 455.217; or

(b) Holds a valid license to practice mold assessment or mold remediation issued by another state or territory of the United States if the criteria for issuance of the license were substantially the same as the licensure criteria that is established by this part as determined by the department.

(4) The department shall not issue a license by endorsement to any applicant who is under investigation in another state for any act that would constitute a violation of this part or chapter 455 until such time as the investigation is complete and disciplinary proceedings have been terminated.

History.—s. 3, ch. 2007-235; s. 27, ch. 2010-106; s. 19, ch. 2010-176.



468.8415 - Renewal of license.

468.8415 Renewal of license.—

(1) The department shall renew a license upon receipt of the renewal application and fee and upon certification by the department that the licensee has satisfactorily completed the continuing education requirements of s. 468.8416.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

History.—s. 3, ch. 2007-235.



468.8416 - Continuing education.

468.8416 Continuing education.—

(1) The department may not renew a license until the licensee submits proof satisfactory to it that during the 2 years prior to his or her application for renewal the licensee has completed at least 14 hours of continuing education. Criteria and course content shall be approved by the department by rule.

(2) The department may prescribe by rule additional continuing professional education hours, not to exceed 25 percent of the total hours required, for failure to complete the hours required for renewal by the end of the renewal period.

History.—s. 3, ch. 2007-235.



468.8417 - Inactive license.

468.8417 Inactive license.—

(1) A licensee may request that his or her license be placed in an inactive status by making application to the department.

(2) A license that becomes inactive may be reactivated upon application to the department. The department may prescribe by rule continuing education requirements as a condition of reactivating a license. The rules may not require more than one renewal cycle of continuing education to reactivate a license.

(3) The department shall adopt rules relating to licenses that have become inactive and for the renewal of inactive licenses. The department shall prescribe by rule a fee not to exceed $200 for the reactivation of an inactive license and a fee not to exceed $200 for the renewal of an inactive license.

History.—s. 3, ch. 2007-235; s. 8, ch. 2012-61.



468.8418 - Certification of partnerships and corporations.

468.8418 Certification of partnerships and corporations.—The practice of or the offer to practice mold assessment or mold remediation by licensees through a corporation or partnership offering mold assessment or mold remediation to the public, or by a corporation or partnership offering such services to the public through licensees under this part as agents, employees, officers, or partners, is permitted subject to the provisions of this part. Nothing in this section shall be construed to allow a corporation to hold a license to practice mold assessment or mold remediation. No corporation or partnership shall be relieved of responsibility for the conduct or acts of its agents, employees, or officers by reason of its compliance with this section, nor shall any individual practicing mold assessment or mold remediation be relieved of responsibility for professional services performed by reason of his or her employment or relationship with a corporation or partnership.

History.—s. 3, ch. 2007-235; s. 28, ch. 2010-106; s. 20, ch. 2010-176.



468.8419 - Prohibitions; penalties.

468.8419 Prohibitions; penalties.—

(1) A person may not:

(a) Effective July 1, 2011, perform or offer to perform any mold assessment unless the mold assessor has documented training in water, mold, and respiratory protection under s. 468.8414(2).

(b) Effective July 1, 2011, perform or offer to perform any mold assessment unless the person has complied with the provisions of this part.

(c) Use the name or title “certified mold assessor,” “registered mold assessor,” “licensed mold assessor,” “mold assessor,” “professional mold assessor,” or any combination thereof unless the person has complied with the provisions of this part.

(d) Perform or offer to perform any mold remediation to a structure on which the mold assessor or the mold assessor’s company provided a mold assessment within the last 12 months. This paragraph does not apply to a certified contractor who is classified in s. 489.105(3) as a Division I contractor. However, the department may adopt rules requiring that, if such contractor performs the mold assessment and offers to perform the mold remediation, the contract for mold remediation provided to the homeowner discloses that he or she has the right to request competitive bids.

(e) Inspect for a fee any property in which the assessor or the assessor’s company has any financial or transfer interest.

(f) Accept any compensation, inducement, or reward from a mold remediator or mold remediator’s company for the referral of any business to the mold remediator or the mold remediator’s company.

(g) Offer any compensation, inducement, or reward to a mold remediator or mold remediator’s company for the referral of any business from the mold remediator or the mold remediator’s company.

(h) Accept an engagement to make an omission of the assessment or conduct an assessment in which the assessment itself, or the fee payable for the assessment, is contingent upon the conclusions of the assessment.

(2) A mold remediator, a company that employs a mold remediator, or a company that is controlled by a company that also has a financial interest in a company employing a mold remediator may not:

(a) Perform or offer to perform any mold remediation unless the remediator has documented training in water, mold, and respiratory protection under s. 468.8414(2).

(b) Perform or offer to perform any mold remediation unless the person has complied with the provisions of this part.

(c) Use the name or title “certified mold remediator,” “registered mold remediator,” “licensed mold remediator,” “mold remediator,” “professional mold remediator,” or any combination thereof unless the person has complied with the provisions of this part.

(d) Perform or offer to perform any mold assessment to a structure on which the mold remediator or the mold remediator’s company provided a mold remediation within the last 12 months. This paragraph does not apply to a certified contractor who is classified in s. 489.105(3) as a Division I contractor. However, the department may adopt rules requiring that, if such contractor performs the mold remediation and offers to perform the mold assessment, the contract for mold assessment provided to the homeowner discloses that he or she has the right to request competitive bids.

(e) Remediate for a fee any property in which the mold remediator or the mold remediator’s company has any financial or transfer interest.

(f) Accept any compensation, inducement, or reward from a mold assessor or mold assessor’s company for the referral of any business from the mold assessor or the mold assessor’s company.

(g) Offer any compensation, inducement, or reward to a mold assessor or mold assessor’s company for the referral of any business from the mold assessor or the mold assessor’s company.

(3) Any person who violates any provision of this section commits:

(a) A misdemeanor of the second degree for a first violation, punishable as provided in s. 775.082 or s. 775.083.

(b) A misdemeanor of the first degree for a second violation, punishable as provided in s. 775.082 or s. 775.083.

(c) A felony of the third degree for a third or subsequent violation, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) This section does not apply to unlicensed activity as described in 1paragraph (1)(a), 1paragraph (1)(b), or s. 455.228 that occurs before July 1, 2011.

History.—s. 3, ch. 2007-235; s. 124, ch. 2008-4; s. 29, ch. 2010-106; s. 21, ch. 2010-176.

1Note.—As amended by s. 21, ch. 2010-176; the amendment by s. 29, ch. 2010-106, references “paragraphs (1)(a)-(d)” instead of “paragraph (1)(a), paragraph (1)(b).”



468.842 - Disciplinary proceedings.

468.842 Disciplinary proceedings.—

(1) The following acts constitute grounds for which the disciplinary actions in subsection (2) may be taken:

(a) Violation of any provision of this part or s. 455.227(1).

(b) Attempting to procure a license to practice mold assessment or mold remediation by bribery or fraudulent misrepresentations.

(c) Having a license to practice mold assessment or mold remediation revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(d) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction that directly relates to the practice of mold assessment or mold remediation or the ability to practice mold assessment or mold remediation.

(e) Making or filing a report or record that the licensee knows to be false, willfully failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to impede or obstruct such filing. Such reports or records shall include only those that are signed in the capacity of a registered mold assessor or mold remediator.

(f) Advertising goods or services in a manner that is fraudulent, false, deceptive, or misleading in form or content.

(g) Engaging in fraud or deceit, or negligence, incompetency, or misconduct, in the practice of mold assessment or mold remediation.

(h) Failing to perform any statutory or legal obligation placed upon a licensed mold assessor or mold remediator; violating any provision of this chapter, a rule of the department, or a lawful order of the department previously entered in a disciplinary hearing; or failing to comply with a lawfully issued subpoena of the department.

(i) Practicing on a revoked, suspended, inactive, or delinquent license.

(j) Failing to meet any standard of practice adopted by rule of the department.

(2) When the department finds any mold assessor or mold remediator guilty of any of the grounds set forth in subsection (1), it may enter an order imposing one or more of the following penalties:

(a) Denial of an application for licensure.

(b) Revocation or suspension of a license.

(c) Imposition of an administrative fine not to exceed $5,000 for each count or separate offense.

(d) Issuance of a reprimand.

(e) Placement of the mold assessor or mold remediator on probation for a period of time and subject to such conditions as the department may specify.

(f) Restriction of the authorized scope of practice by the mold assessor or mold remediator.

(3) In addition to any other sanction imposed under this part, in any final order that imposes sanctions, the department may assess costs related to the investigation and prosecution of the case.

History.—s. 3, ch. 2007-235; s. 125, ch. 2008-4; s. 52, ch. 2009-195; ss. 30, 44, ch. 2010-106; s. 22, ch. 2010-176.



468.8421 - Insurance.

468.8421 Insurance.—

(1) A mold assessor shall maintain general liability and errors and omissions for both preliminary and postremediation mold assessment insurance coverage of at least $1 million.

(2) A mold remediator shall maintain a general liability insurance policy in an amount of not less than $1,000,000 that includes specific coverage for mold-related claims.

History.—s. 3, ch. 2007-235; s. 31, ch. 2010-106; s. 23, ch. 2010-176.



468.8422 - Contracts.

468.8422 Contracts.—A contract to perform mold assessment or mold remediation shall be in a document or electronic record, signed or otherwise authenticated by the parties. A mold assessment contract is not required to provide estimates related to the cost of repair of an assessed property. A mold assessment contract is not required to provide estimates.

History.—s. 3, ch. 2007-235.



468.8423 - Grandfather clause.

468.8423 Grandfather clause.—

(1) A person who performs mold assessment or mold remediation as defined in this part may qualify for licensure by the department as a mold assessor or mold remediator if the person submits his or her application to the department by March 1, 2011, whether postmarked or delivered by that date, and if the person:

(a) Is certified as a mold assessor or mold remediator by a state or national association that requires, for such certification, successful completion of a proctored examination on mold assessment or mold remediation, as applicable, and completes at least 60 hours of education on mold assessment or at least 30 hours of education on mold remediation, as applicable; or

(b) At the time of application, has at least 3 years of experience as a mold assessor or mold remediator. To establish the 3 years of experience, an applicant must submit at least 40 mold assessments or remediation invoices prepared by the applicant.

(2) The department may investigate the validity of a mold assessment or remediation invoice submitted under paragraph (1)(b) and, if the applicant submits a false assessment or invoice, may take disciplinary action against the applicant under s. 468.842(1)(e) or (g).

(3) An applicant may not qualify for licensure under this section if he or she has had a mold assessor or mold remediator license or a license in any related field revoked at any time or suspended within the previous 5 years or has been assessed a fine that exceeds $500 within the previous 5 years. For purposes of this subsection, a license in a related field includes, but is not limited to, licensure in real estate, construction, home inspection, building code administration or inspection, or indoor air quality.

(4) An applicant for licensure under this section must comply with the good moral character and insurance requirements of this part.

History.—s. 3, ch. 2007-235; s. 32, ch. 2010-106; s. 24, ch. 2010-176.



468.8424 - Rulemaking authority.

468.8424 Rulemaking authority.—The department shall adopt rules to administer this part.

History.—s. 33, ch. 2010-106; s. 25, ch. 2010-176.









Chapter 469 - ASBESTOS ABATEMENT

469.001 - Definitions.

469.001 Definitions.—As used in this chapter:

(1) “Abatement” means the removal, encapsulation, enclosure, or disposal of asbestos.

(2) “AHERA” means the Asbestos Hazard Emergency Response Act of 1986, 15 U.S.C. s. 2601, and any rules adopted thereunder.

(3) “Asbestos” means the asbestiform varieties of chrysotile, crocidolite, amosite, anthophyllite, tremolite, and actinolite.

(4) “Asbestos abatement worker” means a person who works as an employee under the direction of a licensed asbestos contractor, and includes any person directly engaged in abatement activities.

(5) “Asbestos consultant” means a person who offers to, undertakes to, submits a bid to, or does, individually or by employing others, conduct surveys for asbestos-containing materials, develop operation and maintenance plans, monitor and evaluate asbestos abatement, prepare asbestos abatement specifications, or perform related tasks.

(6) “Asbestos-containing material” means any material which contains more than 1 percent asbestos as determined by polarized light microscopy.

(7) “Asbestos contractor” means the person who is qualified and responsible for the contracted project and who offers to, undertakes to, submits a bid to, or does, individually or by employing others, remove, encapsulate, or enclose asbestos-containing materials or dispose of asbestos-containing waste in the course of activities including, but not limited to, construction, renovation, maintenance, or demolition.

(8) “Asbestos surveyor” means a person who works under the direction of a licensed asbestos consultant and engages in the survey and assessment of asbestos-containing materials. This term is synonymous with “inspector” under AHERA.

(9) “ASHARA” means the Asbestos School Hazard Reauthorization Act.

(10) “Department” means the Department of Business and Professional Regulation.

(11) “Encapsulation” means the application of any coating to asbestos-containing material to prevent fiber release.

(12) “Enclosure” means the construction of an airtight barrier around asbestos-containing material to prevent fiber release.

(13) “Friable” means the condition of any asbestos-containing materials which, when dry, may be crumbled, pulverized, or reduced to powder by hand pressure.

(14) “Management planner” means a person who works under the direction of a licensed asbestos consultant and engages in the development of asbestos abatement schedules or operation and maintenance plans.

(15) “NESHAP” means the National Emission Standards for Hazardous Air Pollutants, 40 C.F.R. part 61, subpart M.

(16) “NIOSH” means the National Institute for Occupational Safety and Health.

(17) “Onsite roofing supervisor” means a person who works under the direction of a roofing contractor certified pursuant to part I of chapter 489 and provides supervision of removal of asbestos-containing roofing materials at the project site at all times when such activities are being performed.

(18) “Onsite supervisor” means a person who works under the direction of a licensed asbestos contractor and provides supervision of abatement activities at the abatement project site at all times when such activities are being performed. This term is synonymous with “onsite representative” in the NESHAP asbestos standard.

(19) “Operation and maintenance plan” means a set of work practices and procedures undertaken to clean up previously released asbestos fibers, prevent future release of fibers by minimizing disturbance or damage to asbestos-containing materials, or monitor the condition of the asbestos-containing materials.

(20) “OSHA” means the Occupational Safety and Health Administration.

(21) “Project designer” means a person who works under the direction of a licensed asbestos consultant and engages in the design of project specifications for asbestos abatement projects.

(22) “Project monitor” means a person who monitors asbestos abatement projects for compliance with project specifications, applicable safety and health regulations, and other contract requirements under the direction of a licensed asbestos consultant.

(23) “Survey” means the process of inspecting a facility for the presence of asbestos-containing materials to determine the location and condition of asbestos-containing materials prior to transfer of property, renovation, demolition, or maintenance projects which may disturb asbestos-containing materials.

(24) “Training-course provider” means an entity or any of its agents engaged in providing training courses required by this chapter.

History.—s. 53, ch. 94-119; s. 12, ch. 98-419; s. 14, ch. 99-254.



469.002 - Exemptions.

469.002 Exemptions.—

(1) This chapter does not apply to:

(a) An authorized employee of the United States, this state, or any municipality, county, or other political subdivision, public or private school, or private entity who has completed all training required by NESHAP and OSHA or by ASHARA for the activities described in this paragraph and who is conducting abatement work solely for maintenance purposes within the scope of the person’s employment involving less than 160 square feet of asbestos-containing materials or less than 260 linear feet of asbestos-containing material on pipe, so long as the employee is not available for hire or does not otherwise engage in asbestos abatement, contracting, or consulting.

(b) Asbestos-related activities which disturb asbestos-containing materials within manufacturing, utility, or military facilities and which are undertaken by regular full-time employees of the owner or operator who have completed all training required by this chapter or NESHAP and OSHA for conducting such activities in areas where access is restricted to authorized personnel who are carrying out specific assignments.

(c) Reinspections at public or private schools, whether K-12 or any other configuration, when conducted by an employee who has completed the AHERA-required training for such reinspections pursuant to this chapter and who is conducting work within the scope of the person’s employment.

(d) Moving, removal, or disposal of asbestos-containing materials on a residential building where the owner occupies the building, the building is not for sale or lease, and the work is performed according to the owner-builder limitations provided in this paragraph. To qualify for exemption under this paragraph, an owner must personally appear and sign the building permit application. The permitting agency shall provide the person with a disclosure statement as provided in chapter 1 of the Florida Building Code.

(e) An authorized employee of the United States, this state, or any municipality, county, or other political subdivision who has completed all training required by NESHAP and OSHA or by ASHARA for the activities described in this paragraph, while engaged in asbestos-related activities involving the demolition of a building owned by that governmental unit, where such activities are within the scope of that employment and the employee does not hold out for hire or otherwise engage in asbestos abatement, contracting, or consulting.

(2) Licensure as an asbestos contractor is not required for the moving, removal, or disposal of asbestos-containing roofing material by a roofing contractor certified or registered under part I of chapter 489, if all such activities are performed under the direction of an onsite roofing supervisor trained as provided in s. 469.012.

(3) Licensure as an asbestos contractor or asbestos consultant is not required for the moving, removal, repair, maintenance, or disposal, or related inspections, of asbestos-containing resilient floor covering or its adhesive, if:

(a) The resilient floor covering is a Category I nonfriable material as defined in NESHAP and remains a Category I nonfriable material during removal activity.

(b) All such activities are performed in accordance with all applicable asbestos standards of the United States Occupational Safety and Health Administration under 29 C.F.R. part 1926.

(c) The removal is not subject to asbestos licensing or accreditation requirements under federal asbestos NESHAP regulations of the United States Environmental Protection Agency.

(d) Written notice of the time, place, and company performing the removal and certification that all conditions required under this subsection are met are provided to the Department of Business and Professional Regulation at least 3 days prior to such removal. The contractor removing such flooring materials is responsible for maintaining proof that all the conditions required under this subsection are met.

The department may inspect removal sites to determine compliance with this subsection and shall adopt rules governing inspections.

(4) Licensure as an asbestos consultant or contractor is not required for the repair, maintenance, removal, or disposal of asbestos-containing pipe or conduit, if:

(a) The pipe or conduit is used for electrical, electronic, communications, gas, sewer, or water service;

(b) The pipe or conduit is not located in a building;

(c) The pipe or conduit is made of Category I or Category II nonfriable material as defined in NESHAP; and

(d) All such activities are performed according to all applicable regulations, including work practices and training, of the United States Occupational Safety and Health Administration under 29 C.F.R. part 1926.

(5) Nothing in this section shall be construed to alter or affect otherwise applicable Florida Statutes and rules promulgated thereunder, or Environmental Protection Agency or OSHA regulations regarding asbestos activities.

History.—s. 53, ch. 94-119; s. 13, ch. 98-419; s. 15, ch. 99-254; s. 36, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 36, ch. 2011-213; s. 9, ch. 2012-61.



469.003 - License required.

469.003 License required.—

(1) No person may conduct an asbestos survey, develop an operation and maintenance plan, or monitor and evaluate asbestos abatement unless trained and licensed as an asbestos consultant as required by this chapter.

(2) No person may prepare asbestos abatement specifications unless trained and licensed as an asbestos consultant as required by this chapter.

(3) No person may conduct asbestos abatement work unless licensed by the department under this chapter as an asbestos contractor, except as otherwise provided in this chapter.

History.—s. 53, ch. 94-119; s. 37, ch. 2011-213.



469.004 - License; asbestos consultant; asbestos contractor.

469.004 License; asbestos consultant; asbestos contractor.—

(1) All asbestos consultants must be licensed by the department. An asbestos consultant’s license may be issued only to an applicant who holds a current, valid, active license as an architect issued under chapter 481; holds a current, valid, active license as a professional engineer issued under chapter 471; holds a current, valid, active license as a professional geologist issued under chapter 492; is a diplomat of the American Board of Industrial Hygiene; or has been awarded designation as a Certified Safety Professional by the Board of Certified Safety Professionals.

(2) All asbestos contractors must be licensed by the department. An asbestos contractor may not perform abatement activities involving work that affects building structures or systems. Work on building structures or systems may be performed only by a contractor licensed under chapter 489.

(3) A license issued under this chapter must be renewed every 2 years. Before an asbestos contractor’s license may be renewed, the licensee must complete a 1-day course of continuing education during each of the preceding 2 years. Before an asbestos consultant’s license may be renewed, the licensee must complete a 2-day course of continuing education during each of the preceding 2 years.

History.—ss. 53, 54, ch. 94-119; ss. 3, 6, ch. 95-200; s. 14, ch. 98-419; s. 16, ch. 99-254.



469.005 - License requirements.

469.005 License requirements.—All applicants for licensure as either asbestos consultants or asbestos contractors shall:

(1) Pay the initial licensing fee.

(2) When applying for licensure as an asbestos consultant, successfully complete the following department-approved courses:

(a) A building asbestos surveys and mechanical systems course. Such course shall consist of not less than 3 days of instruction.

(b) An asbestos management planning course. Such course shall consist of not less than 2 days of instruction.

(c) A respiratory protection course. Such course shall consist of not less than 3 days of instruction.

(d) A project designer course. Such course shall consist of not less than 3 days of instruction.

(3) When applying for licensure as an asbestos contractor, successfully complete the following department-approved courses:

(a) An asbestos contractor/supervisor course. Such course shall consist of not less than 5 days of instruction.

(b) A respiratory protection course. Such course shall consist of not less than 3 days of instruction.

(4) Provide evidence of satisfactory work on 10 asbestos projects within the last 5 years.

(5) Provide evidence of financial stability.

(6) Pass a department-approved examination of qualifications and knowledge relating to asbestos.

History.—s. 53, ch. 94-119; s. 15, ch. 98-419; s. 17, ch. 99-254; s. 1, ch. 2000-154.



469.006 - Licensure of business organizations; qualifying agents.

469.006 Licensure of business organizations; qualifying agents.—

(1) If an individual proposes to engage in consulting or contracting in that individual’s own name, the license may be issued only to that individual.

(2)(a) If the applicant proposes to engage in consulting or contracting as a partnership, corporation, business trust, or other legal entity, or in any name other than the applicant’s legal name, the legal entity must apply for licensure through a qualifying agent or the individual applicant must apply for licensure under the fictitious name.

(b) The application must state the name of the partnership and of each of its partners, the name of the corporation and of each of its officers and directors and the name of each of its stockholders who is also an officer or director, the name of the business trust and of each of its trustees, or the name of such other legal entity and of each of its members.

1. The application for primary qualifying agent must include an affidavit on a form provided by the department attesting that the applicant’s signature is required on all checks, drafts, or payments, regardless of the form of payment, made by the entity, and that the applicant has final approval authority for all construction work performed by the entity.

2. The application for financially responsible officer must include an affidavit on a form provided by the department attesting that the applicant’s signature is required on all checks, drafts, or payments, regardless of the form of payment, made by the entity, and that the applicant has authority to act for the business organization in all financial matters.

3. The application for secondary qualifying agent must include an affidavit on a form provided by the department attesting that the applicant has authority to supervise all construction work performed by the entity as provided in s. 489.1195(2).

(c) As a prerequisite to the issuance of a license under this section, the applicant shall submit the following:

1. An affidavit on a form provided by the department attesting that the applicant has obtained workers’ compensation insurance as required by chapter 440, public liability insurance, and property damage insurance, in amounts determined by department rule. The department shall establish by rule a procedure to verify the accuracy of such affidavits based upon a random sample method.

2. Evidence of financial responsibility. The department shall adopt rules to determine financial responsibility which shall specify grounds on which the department may deny licensure. Such criteria shall include, but not be limited to, credit history and limits of bondability and credit.

(d) A joint venture, including a joint venture composed of qualified business organizations, is itself a separate and distinct organization that must be qualified in accordance with department rules.

(e) The license, when issued upon application of a business organization, must be in the name of the business organization, and the name of the qualifying agent must be noted thereon. If there is a change in any information that is required to be stated on the application, the business organization shall, within 45 days after such change occurs, mail the correct information to the department.

(f) The applicant must furnish evidence of statutory compliance if a fictitious name is used, the provisions of s. 865.09(7) notwithstanding.

(3) The qualifying agent shall be licensed under this chapter in order for the business organization to be licensed in the category of the business conducted for which the qualifying agent is licensed. If any qualifying agent ceases to be affiliated with such business organization, the agent shall so inform the department. In addition, if such qualifying agent is the only licensed individual affiliated with the business organization, the business organization shall notify the department of the termination of the qualifying agent and shall have 60 days from the termination of the qualifying agent’s affiliation with the business organization in which to employ another qualifying agent. The business organization may not engage in consulting or contracting until a qualifying agent is employed, unless the department has granted a temporary nonrenewable license to the financially responsible officer, the president, the sole proprietor, a partner, or, in the case of a limited partnership, the general partner, who assumes all responsibilities of a primary qualifying agent for the entity. This temporary license shall only allow the entity to proceed with incomplete contracts.

(4)(a) The qualifying agent shall inform the department in writing if the agent proposes to engage in consulting or contracting in the agent’s own name or in affiliation with another business organization, and the agent or the new business organization shall supply the same information to the department as is required of initial applicants under this chapter.

(b) Upon a favorable determination by the department, after investigation of the financial responsibility, credit, and business reputation of the qualifying agent and the new business organization, the department shall issue, without any examination, a new license in the business organization’s name, and the name of the qualifying agent shall be noted thereon.

(5)(a) Each asbestos consultant or contractor shall affix the consultant’s or contractor’s signature and license number to each construction document, plan, or any other document prepared or approved for use by the licensee which is related to any asbestos abatement project and filed for public record with any governmental agency, and to any offer, bid, or contract submitted to a client.

(b) The license number of each consultant or contractor shall appear in any printed matter or any newspaper, airwave transmission, phone directory, or other advertising medium offering or related to asbestos consulting or contracting, as provided by department rule.

(6) Each qualifying agent shall pay the department an amount equal to the original fee for licensure of a new business organization. If the qualifying agent for a business organization desires to qualify additional business organizations, the department shall require the agent to present evidence of supervisory ability and financial responsibility of each such organization. Allowing a licensee to qualify more than one business organization shall be conditioned upon the licensee showing that the licensee has both the capacity and intent to adequately supervise each business organization. The department shall not limit the number of business organizations which the licensee may qualify except upon the licensee’s failure to provide such information as is required under this subsection or upon a finding that such information or evidence as is supplied is incomplete or unpersuasive in showing the licensee’s capacity and intent to comply with the requirements of this subsection. A qualification for an additional business organization may be revoked or suspended upon a finding by the department that the licensee has failed in the licensee’s responsibility to adequately supervise the operations of the business organization. Failure to adequately supervise the operations of a business organization shall be grounds for denial to qualify additional business organizations.

(7) If a business organization or any of its partners, officers, directors, trustees, or members is disciplined, other than by citation, for violating s. 469.009(2), the department may, on that basis alone, deny issuance, or issue with conditions, a license to a business organization, financially responsible officer, or qualifying agent.

History.—s. 53, ch. 94-119; s. 16, ch. 98-419; s. 18, ch. 99-254.



469.007 - Responsibilities.

469.007 Responsibilities.—

(1) A qualifying agent is a primary qualifying agent unless that agent is a secondary qualifying agent under this section.

(a) All primary qualifying agents for a business organization are jointly and equally responsible for supervision of all operations of the business organization, for all field work at all sites, and for financial matters, both for the organization in general and for each specific job.

(b) Upon approval by the department, a business entity may designate a financially responsible officer for purposes of licensure. A financially responsible officer shall assume personal responsibility for all financial aspects of the business organization and shall not be designated as the primary qualifying agent.

(c) Where a business organization has a licensed financially responsible officer, the primary qualifying agent shall be responsible for all construction or consulting activities of the business organization, both in general and for each specific job.

(2)(a) One of the qualifying agents for a business organization that has more than one qualifying agent may be designated as the sole primary qualifying agent for the business organization by a joint agreement that is executed, on a form provided by the department, by all qualifying agents for the business organization.

(b) The joint agreement must be submitted to the department for approval. If the department determines that the joint agreement is in good order, it shall approve the designation and immediately notify the qualifying agents of such approval. The designation made by the joint agreement is effective upon receipt of the notice by the qualifying agents.

(c) The qualifying agent designated for a business organization by a joint agreement is the sole primary qualifying agent for the business organization, and all other qualifying agents for the business organization are secondary qualifying agents.

(d) A designated sole primary qualifying agent has all the responsibilities and duties of a primary qualifying agent, notwithstanding that there are secondary qualifying agents for specified jobs. The designated sole primary qualifying agent is jointly and equally responsible with secondary qualifying agents for field work supervision.

(e) A secondary qualifying agent is responsible only for:

1. The supervision of field work at sites where that agent’s license was used to obtain the building permit.

2. Any other work for which that agent accepts responsibility. A secondary qualifying agent is not responsible for supervision of financial matters.

(3)(a) A qualifying agent who has been designated by a joint agreement as the sole primary qualifying agent for a business organization may terminate that status by giving actual notice to the business organization, to the department, and to all secondary qualifying agents of the agent’s intention to terminate that status. Notice to the department must include proof satisfactory to the department that the agent has given the notice required in this paragraph.

(b) The status of the qualifying agent shall cease upon the designation of a new primary qualifying agent or 60 days after satisfactory notice of termination has been provided to the department, whichever first occurs.

(c) If no new primary qualifying agent has been designated within 60 days, all secondary qualifying agents for the business organization shall become primary qualifying agents unless the joint agreement specifies that one or more of them shall become sole qualifying agents under such circumstances, in which case only they shall become sole qualifying agents.

(d) Any change in the status of a qualifying agent is prospective only. A qualifying agent is not responsible for any predecessor’s actions but is responsible, even after a change in status, for all matters that were the agent’s own responsibility while in a particular status.

History.—s. 53, ch. 94-119.



469.008 - Fees.

469.008 Fees.—The department shall establish, by rule, reasonable fees to be paid for applications, examinations, licensing and renewal, recordmaking, and recordkeeping. Fees for application, initial licensure, renewal, or reactivation may not exceed $500 per applicant. The department may, by rule, establish late renewal penalty fees, in an amount not to exceed the initial licensure fee.

History.—s. 53, ch. 94-119.



469.009 - License revocation, suspension, and denial of issuance or renewal.

469.009 License revocation, suspension, and denial of issuance or renewal.—

(1) The department may revoke, suspend, or deny the issuance or renewal of a license; reprimand, censure, or place on probation any contractor, consultant, financially responsible officer, or business organization; require financial restitution to a consumer; impose an administrative fine not to exceed $5,000 per violation; require continuing education; or assess costs associated with any investigation and prosecution if the contractor or consultant, or business organization or officer or agent thereof, is found guilty of any of the following acts:

(a) Willfully or deliberately disregarding or violating the health and safety standards of the Occupational Safety and Health Act of 1970, the Construction Safety Act, the National Emission Standards for Asbestos, the Environmental Protection Agency Asbestos Abatement Projects Worker Protection Rule, the Florida Statutes or rules promulgated thereunder, or any ordinance enacted by a political subdivision of this state.

(b) Violating any provision of chapter 455.

(c) Failing in any material respect to comply with the provisions of this chapter or any rule promulgated hereunder.

(d) Acting in the capacity of an asbestos contractor or asbestos consultant under any license issued under this chapter except in the name of the licensee as set forth on the issued license.

(e) Proceeding on any job without obtaining all applicable approvals, authorizations, permits, and inspections.

(f) Obtaining a license by fraud or misrepresentation.

(g) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of asbestos consulting or contracting or the ability to practice asbestos consulting or contracting.

(h) Knowingly violating any building code, lifesafety code, or county or municipal ordinance relating to the practice of asbestos consulting or contracting.

(i) Performing any act which assists a person or entity in engaging in the prohibited unlicensed practice of asbestos consulting or contracting, if the licensee knows or has reasonable grounds to know that the person or entity was unlicensed.

(j) Committing mismanagement or misconduct in the practice of contracting that causes financial harm to a customer. Financial mismanagement or misconduct occurs when:

1. Valid liens have been recorded against the property of a contractor’s customer for supplies or services ordered by the contractor for the customer’s job; the contractor has received funds from the customer to pay for the supplies or services; and the contractor has not had the liens removed from the property, by payment or by bond, within 75 days after the date of such liens;

2. The contractor has abandoned a customer’s job and the percentage of completion is less than the percentage of the total contract price paid to the contractor as of the time of abandonment, unless the contractor is entitled to retain such funds under the terms of the contract or refunds the excess funds within 30 days after the date the job is abandoned; or

3. The contractor’s job has been completed, and it is shown that the customer has had to pay more for the contracted job than the original contract price, as adjusted for subsequent change orders, unless such increase in cost was the result of circumstances beyond the control of the contractor, was the result of circumstances caused by the customer, or was otherwise permitted by the terms of the contract between the contractor and the customer.

(k) Being disciplined by any municipality or county for an act or violation of this chapter.

(l) Failing in any material respect to comply with the provisions of this chapter, or violating a rule or lawful order of the department.

(m) Abandoning an asbestos abatement project in which the asbestos contractor is engaged or under contract as a contractor. A project may be presumed abandoned after 20 days if the contractor terminates the project without just cause and without proper notification to the owner, including the reason for termination; if the contractor fails to reasonably secure the project to safeguard the public while work is stopped; or if the contractor fails to perform work without just cause for 20 days.

(n) Signing a statement with respect to a project or contract falsely indicating that the work is bonded; falsely indicating that payment has been made for all subcontracted work, labor, and materials which results in a financial loss to the owner, purchaser, or contractor; or falsely indicating that workers’ compensation and public liability insurance are provided.

(o) Committing fraud or deceit in the practice of asbestos consulting or contracting.

(p) Committing incompetency or misconduct in the practice of asbestos consulting or contracting.

(q) Committing gross negligence, repeated negligence, or negligence resulting in a significant danger to life or property in the practice of asbestos consulting or contracting.

(r) Intimidating, threatening, coercing, or otherwise discouraging the service of a notice to owner under part I of chapter 713 or a notice to contractor under chapter 255 or part I of chapter 713.

(s) Failing to satisfy, within a reasonable time, the terms of a civil judgment obtained against the licensee, or the business organization qualified by the licensee, relating to the practice of the licensee’s profession.

For the purposes of this subsection, construction is considered to be commenced when the contract is executed and the contractor has accepted funds from the customer or lender.

(2) If a contractor or consultant disciplined under subsection (1) is a qualifying agent for a business organization and the violation was performed in connection with any asbestos survey, operation and maintenance plan, abatement project, or asbestos-related activities undertaken by that business organization, the department may impose an additional administrative fine not to exceed $5,000 per violation against the business organization or against any partner, officer, director, trustee, or member of such organization if such person participated in the violation or knew or should have known of the violation and failed to take reasonable corrective action.

(3) Nothing in this chapter may be construed to limit the power of any board within the department to discipline any licensee disciplined pursuant to this chapter for acts which constitute a violation of any other practice act, notwithstanding that such acts are part of the same transaction or occurrence.

(4) Revocation of any license under this chapter is permanent.

(a) A licensee is not eligible to apply for relicensure and is not eligible to be a partner, officer, director, or trustee of, or be employed in a managerial or supervisory capacity by, a business organization defined by s. 469.006 for a period of 5 years from the date the revocation is effective.

(b) The department shall by rule provide criteria for application for licensure following revocation.

History.—s. 53, ch. 94-119; s. 106, ch. 98-166; s. 167, ch. 2000-160.



469.011 - Authority to make rules.

469.011 Authority to make rules.—The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter. In developing the rules, the department shall consider related Florida Statutes and the rules promulgated thereunder, the criteria established in the Environmental Protection Agency Guidelines, and AHERA, ASHARA, NESHAP, and OSHA regulations.

History.—s. 53, ch. 94-119; s. 19, ch. 99-254.



469.012 - Course requirements for onsite supervisors and asbestos abatement workers.

469.012 Course requirements for onsite supervisors and asbestos abatement workers.—

(1) Each asbestos contractor’s onsite supervisor must complete an asbestos contractor/supervisor course of not less than 5 days prior to engaging in onsite supervision. Such training shall cover the nature of the health risks, the medical effects of exposure, federal and state asbestos laws and regulations, worker protection, and work area protection. Each onsite supervisor must also complete a continuing education course of not less than 1 day in length each year.

(2) All asbestos abatement workers, including onsite supervisors, must complete a department-approved course of not less than 4 days in abatement prior to removing, encapsulating, enclosing, or disposing of asbestos-containing materials.

(3) Onsite roofing supervisors must complete a department-approved asbestos roofing course prior to engaging in the removal of asbestos-containing roofing materials.

(4) All asbestos abatement workers, including onsite supervisors, must complete, as a condition of renewal of accreditation, such courses of continuing education each year as are approved and required by the department.

(5) Each asbestos or roofing contractor shall be responsible for securing and retaining all records in order to verify that all persons working under that contractor’s direction have completed all required courses. Such records shall be produced upon the department’s request.

History.—s. 53, ch. 94-119; s. 5, ch. 95-200; s. 20, ch. 99-254.



469.013 - Course requirements for asbestos surveyors, management planners, project monitors, and project designers.

469.013 Course requirements for asbestos surveyors, management planners, project monitors, and project designers.—

(1) All asbestos surveyors, management planners, and project monitors must comply with the requirements set forth in this section prior to commencing such activities and must also complete the continuing education necessary to maintain accreditation each year.

(a) Management planners must complete all requirements of s. 469.005(2)(b) and (d).

(b) Asbestos surveyors must complete all requirements of s. 469.005(2)(a).

(c) Project monitors must complete all requirements of s. 469.005(3)(a) and must also complete an asbestos sampling course which is equivalent to NIOSH Course 582.

(d) Project designers must complete all requirements of s. 469.005(2)(d).

(2) Each asbestos consultant shall be responsible for securing and retaining all records in order to verify that all surveyors, planners, monitors, and designers working under that consultant’s direction have completed all required courses. Such records shall be produced upon the department’s request.

History.—s. 53, ch. 94-119; s. 17, ch. 98-419; s. 21, ch. 99-254.



469.014 - Approval of asbestos training courses and providers.

469.014 Approval of asbestos training courses and providers.—

(1) The department shall approve training courses and the providers of such courses as are required under this chapter. The department must also approve training courses and the providers of such courses who offer training for persons who are exempt from licensure as an asbestos contractor or asbestos consultant under s. 469.002(3).

(2) The department shall, by rule, prescribe criteria for approving training courses and course providers and may by rule modify the training required by this chapter.

(3) The department may enter into agreements with other states for the reciprocal approval of training courses or training-course providers.

(4) The department shall, by rule, establish reasonable fees in an amount not to exceed the cost of evaluation, approval, and recordmaking and recordkeeping of training courses and training-course providers.

(5) The department may impose against a training-course provider any penalty that it may impose against a licensee under this chapter or s. 455.227, may decline to approve courses, and may withdraw approval of courses proposed by a provider who has, or whose agent has, been convicted of, or pled guilty or nolo contendere to, or entered into a stipulation or consent agreement relating to, without regard to adjudication, any crime or administrative violation in any jurisdiction which involves fraud, deceit, or false or fraudulent representations made in the course of seeking approval of or providing training courses.

History.—s. 53, ch. 94-119; s. 4, ch. 95-200; s. 18, ch. 98-419.






Chapter 471 - ENGINEERING

471.001 - Purpose.

471.001 Purpose.—The Legislature deems it necessary in the interest of public health and safety to regulate the practice of engineering in this state.

History.—ss. 1, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 89-30; s. 4, ch. 91-429; s. 5, ch. 2000-332.



471.003 - Qualifications for practice; exemptions.

471.003 Qualifications for practice; exemptions.—

(1) No person other than a duly licensed engineer shall practice engineering or use the name or title of “licensed engineer,” “professional engineer,” or any other title, designation, words, letters, abbreviations, or device tending to indicate that such person holds an active license as an engineer in this state.

(2) The following persons are not required to be licensed under the provisions of this chapter as a licensed engineer:

(a) Any person practicing engineering for the improvement of, or otherwise affecting, property legally owned by her or him, unless such practice involves a public utility or the public health, safety, or welfare or the safety or health of employees. This paragraph shall not be construed as authorizing the practice of engineering through an agent or employee who is not duly licensed under the provisions of this chapter.

(b)1. A person acting as a public officer employed by any state, county, municipal, or other governmental unit of this state when working on any project the total estimated cost of which is $10,000 or less.

2. Persons who are employees of any state, county, municipal, or other governmental unit of this state and who are the subordinates of a person in responsible charge licensed under this chapter, to the extent that the supervision meets standards adopted by rule of the board.

(c) Regular full-time employees of a corporation not engaged in the practice of engineering as such, whose practice of engineering for such corporation is limited to the design or fabrication of manufactured products and servicing of such products.

(d) Regular full-time employees of a public utility or other entity subject to regulation by the Florida Public Service Commission, Federal Energy Regulatory Commission, or Federal Communications Commission.

(e) Employees of a firm, corporation, or partnership who are the subordinates of a person in responsible charge, licensed under this chapter.

(f) Any person as contractor in the execution of work designed by a professional engineer or in the supervision of the construction of work as a foreman or superintendent.

(g) A licensed surveyor and mapper who takes, or contracts for, professional engineering services incidental to her or his practice of surveying and mapping and who delegates such engineering services to a licensed professional engineer qualified within her or his firm or contracts for such professional engineering services to be performed by others who are licensed professional engineers under the provisions of this chapter.

(h) Any electrical, plumbing, air-conditioning, or mechanical contractor whose practice includes the design and fabrication of electrical, plumbing, air-conditioning, or mechanical systems, respectively, which she or he installs by virtue of a license issued under chapter 489, under part I of chapter 553, or under any special act or ordinance when working on any construction project which:

1. Requires an electrical or plumbing or air-conditioning and refrigeration system with a value of $125,000 or less; and

2.a. Requires an aggregate service capacity of 600 amperes (240 volts) or less on a residential electrical system or 800 amperes (240 volts) or less on a commercial or industrial electrical system;

b. Requires a plumbing system with fewer than 250 fixture units; or

c. Requires a heating, ventilation, and air-conditioning system not to exceed a 15-ton-per-system capacity, or if the project is designed to accommodate 100 or fewer persons.

(i) Any general contractor, certified or registered pursuant to the provisions of chapter 489, when negotiating or performing services under a design-build contract as long as the engineering services offered or rendered in connection with the contract are offered and rendered by an engineer licensed in accordance with this chapter.

(j) Any defense, space, or aerospace company, whether a sole proprietorship, firm, limited liability company, partnership, joint venture, joint stock association, corporation, or other business entity, subsidiary, or affiliate, or any employee, contract worker, subcontractor, or independent contractor of the defense, space, or aerospace company who provides engineering for aircraft, space launch vehicles, launch services, satellites, satellite services, or other defense, space, or aerospace-related product or services, or components thereof.

(3) Notwithstanding the provisions of this chapter or of any other law, no licensed engineer whose principal practice is civil or structural engineering, or employee or subordinate under the responsible supervision or control of the engineer, is precluded from performing architectural services which are purely incidental to her or his engineering practice, nor is any licensed architect, or employee or subordinate under the responsible supervision or control of the architect, precluded from performing engineering services which are purely incidental to her or his architectural practice. However, no engineer shall practice architecture or use the designation “architect” or any term derived therefrom, and no architect shall practice engineering or use the designation “engineer” or any term derived therefrom.

History.—ss. 10, 42, ch. 79-243; ss. 3, 10, ch. 81-302; ss. 2, 3, ch. 81-318; s. 5, ch. 82-179; s. 3, ch. 83-160; ss. 46, 119, ch. 83-329; s. 1, ch. 85-134; s. 57, ch. 87-225; s. 2, ch. 87-341; s. 2, ch. 87-349; ss. 1, 14, 15, ch. 89-30; s. 1, ch. 89-115; s. 67, ch. 89-162; s. 4, ch. 91-429; ss. 80, 118, ch. 94-119; s. 330, ch. 97-103; s. 65, ch. 98-287; s. 31, ch. 2000-356; s. 16, ch. 2002-299; s. 1, ch. 2003-425; s. 4, ch. 2004-332; s. 64, ch. 2009-195.



471.0035 - Instructors in postsecondary educational institutions; exemption from licensure requirement.

471.0035 Instructors in postsecondary educational institutions; exemption from licensure requirement.—For the sole purpose of teaching the principles and methods of engineering design, notwithstanding the provisions of s. 471.005(7), a person employed by a public postsecondary educational institution, or by an independent postsecondary educational institution licensed or exempt from licensure pursuant to the provisions of chapter 1005, is not required to be licensed under the provisions of this chapter as a professional engineer.

History.—s. 11, ch. 99-252; s. 32, ch. 2000-356; s. 4, ch. 2000-372; s. 17, ch. 2002-299; s. 1017, ch. 2002-387.



471.005 - Definitions.

471.005 Definitions.—As used in this chapter, the term:

(1) “Board” means the Board of Professional Engineers.

(2) “Board of directors” means the board of directors of the Florida Engineers Management Corporation.

(3) “Certificate of authorization” means a license to practice engineering issued by the management corporation to a corporation or partnership.

(4) “Department” means the Department of Business and Professional Regulation.

(5) “Engineer” includes the terms “professional engineer” and “licensed engineer” and means a person who is licensed to engage in the practice of engineering under this chapter.

(6) “Engineer intern” means a person who has graduated from an engineering curriculum approved by the board and has passed the fundamentals of engineering examination as provided by rules adopted by the board.

(7) “Engineering” includes the term “professional engineering” and means any service or creative work, the adequate performance of which requires engineering education, training, and experience in the application of special knowledge of the mathematical, physical, and engineering sciences to such services or creative work as consultation, investigation, evaluation, planning, and design of engineering works and systems, planning the use of land and water, teaching of the principles and methods of engineering design, engineering surveys, and the inspection of construction for the purpose of determining in general if the work is proceeding in compliance with drawings and specifications, any of which embraces such services or work, either public or private, in connection with any utilities, structures, buildings, machines, equipment, processes, work systems, projects, and industrial or consumer products or equipment of a mechanical, electrical, hydraulic, pneumatic, or thermal nature, insofar as they involve safeguarding life, health, or property; and includes such other professional services as may be necessary to the planning, progress, and completion of any engineering services. A person who practices any branch of engineering; who, by verbal claim, sign, advertisement, letterhead, or card, or in any other way, represents himself or herself to be an engineer or, through the use of some other title, implies that he or she is an engineer or that he or she is licensed under this chapter; or who holds himself or herself out as able to perform, or does perform, any engineering service or work or any other service designated by the practitioner which is recognized as engineering shall be construed to practice or offer to practice engineering within the meaning and intent of this chapter.

(8) “License” means the licensing of engineers or certification of businesses to practice engineering in this state.

(9) “Management corporation” means the Florida Engineers Management Corporation.

(10) “Retired professional engineer” or “professional engineer, retired” means a person who has been duly licensed as a professional engineer by the board and who chooses to relinquish or not to renew his or her license and applies to and is approved by the board to be granted the title “Professional Engineer, Retired.”

(11) “Secretary” means the Secretary of Business and Professional Regulation.

(12) “Space or aerospace company” means any business entity concerned with the design, manufacture, or support of aircraft, rockets, missiles, spacecraft, satellites, space vehicles, space stations, space facilities, or components thereof, and equipment, systems, facilities, simulators, programs, products, services, and activities related thereto.

(13) “Defense company” means any business entity that holds a valid Department of Defense contract or any business entity that is a subcontractor under a valid Department of Defense contract. The term includes any business entity that holds valid contracts or subcontracts for products or services for military use under prime contracts with the United States Department of Defense, the United States Department of State, or the United States Coast Guard.

History.—ss. 2, 42, ch. 79-243; ss. 4, 10, ch. 81-302; ss. 2, 3, ch. 81-318; s. 4, ch. 83-160; s. 4, ch. 84-365; ss. 2, 14, 15, ch. 89-30; s. 4, ch. 91-429; s. 151, ch. 94-218; s. 331, ch. 97-103; s. 33, ch. 2000-356; s. 3, ch. 2000-372; s. 18, ch. 2002-299; s. 2, ch. 2003-425.



471.007 - Board of Professional Engineers.

471.007 Board of Professional Engineers.—

(1) There is created in the department the Board of Professional Engineers. The board shall consist of 11 members, 9 of whom shall be licensed engineers and 2 of whom shall be laypersons who are not and have never been engineers or members of any closely related profession or occupation. A member of the board who is a licensed engineer must be selected and appointed based on his or her qualifications to provide expertise and experience to the board at all times in civil engineering, structural engineering, electrical or electronic engineering, mechanical engineering, or engineering education.

(2) Following expiration of the terms of members appointed to initiate staggered terms as set forth in subsection (3), members of the board shall be appointed by the Governor for terms of 4 years each. A professional or technical engineering society may submit a list of qualified nominees to be considered by the Governor for appointment.

(3) When the terms of members serving as of July 1, 2014, expire, the terms of their immediate successors shall be staggered so that three members are appointed for 2 years, four members are appointed for 3 years, and four members are appointed for 4 years, as determined by the Governor. Each member shall hold office until the expiration of his or her appointed term or until a successor has been appointed.

History.—ss. 3, 42, ch. 79-243; ss. 5, 9, 10, ch. 81-302; ss. 2, 3, ch. 81-318; ss. 3, 14, 15, ch. 89-30; s. 4, ch. 91-429; s. 152, ch. 94-218; s. 19, ch. 2002-299; s. 1, ch. 2004-332; s. 1, ch. 2014-125.



471.008 - Rulemaking authority.

471.008 Rulemaking authority.—The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of this chapter or chapter 455 conferring duties upon it.

History.—s. 1, ch. 87-341; s. 1, ch. 87-349; s. 1, ch. 88-303; ss. 4, 14, 15, ch. 89-30; s. 4, ch. 91-429; s. 109, ch. 98-166; s. 142, ch. 98-200; s. 170, ch. 2000-160.



471.009 - Board headquarters.

471.009 Board headquarters.—The location of the Board of Professional Engineers shall be in Leon County.

History.—ss. 3, 42, ch. 79-243; ss. 6, 10, ch. 81-302; ss. 2, 3, ch. 81-318; ss. 5, 14, 15, ch. 89-30; s. 4, ch. 91-429.



471.011 - Fees.

471.011 Fees.—

(1) The board by rule may establish fees to be paid for applications, examination, reexamination, licensing and renewal, inactive status application and reactivation of inactive licenses, and recordmaking and recordkeeping. The board may also establish by rule a delinquency fee. The board shall establish fees that are adequate to ensure the continued operation of the board. Fees shall be based on department estimates of the revenue required to implement this chapter and the provisions of law with respect to the regulation of engineers.

(2) The initial application and examination fee shall not exceed $125 plus the actual per applicant cost to the management corporation to purchase the examination from the National Council of Examiners for Engineering and Surveying or a similar national organization. The examination fee shall be in an amount which covers the cost of obtaining and administering the examination and shall be refunded if the applicant is found ineligible to sit for the examination. The application fee shall be nonrefundable.

(3) The initial license fee shall not exceed $125.

(4) The fee for a certificate of authorization shall not exceed $125.

(5) The biennial renewal fee shall not exceed $125.

(6) The fee for a temporary registration or certificate to practice engineering shall not exceed $25 for an individual or $50 for a business firm.

(7) The fee for licensure by endorsement shall not exceed $150.

(8) The fee for application for inactive status or for reactivation of an inactive license shall not exceed $150.

History.—ss. 4, 42, ch. 79-243; ss. 2, 3, ch. 81-318; s. 20, ch. 88-205; ss. 6, 14, 15, ch. 89-30; s. 4, ch. 91-429; s. 212, ch. 94-119; s. 1, ch. 97-312; s. 34, ch. 2000-356; s. 5, ch. 2000-372.



471.013 - Examinations; prerequisites.

471.013 Examinations; prerequisites.—

(1)(a) A person shall be entitled to take an examination for the purpose of determining whether she or he is qualified to practice in this state as an engineer if the person is of good moral character and:

1. Is a graduate from an approved engineering curriculum of 4 years or more in a school, college, or university which has been approved by the board and has a record of 4 years of active engineering experience of a character indicating competence to be in responsible charge of engineering;

2. Is a graduate of an approved engineering technology curriculum of 4 years or more in a school, college, or university within the State University System, having been enrolled or having graduated prior to July 1, 1979, and has a record of 4 years of active engineering experience of a character indicating competence to be in responsible charge of engineering; or

3. Has, in lieu of such education and experience requirements, 10 years or more of active engineering work of a character indicating that the applicant is competent to be placed in responsible charge of engineering. However, this subparagraph does not apply unless such person notifies the department before July 1, 1984, that she or he was engaged in such work on July 1, 1981.

The board shall adopt rules providing for the review and approval of schools or colleges and the courses of study in engineering in such schools and colleges. The rules shall be based on the educational requirements for engineering as defined in s. 471.005. The board may adopt rules providing for the acceptance of the approval and accreditation of schools and courses of study by a nationally accepted accreditation organization.

(b) A person shall be entitled to take the fundamentals examination for the purpose of determining whether she or he is qualified to practice in this state as an engineer intern if she or he is in the final year of, or is a graduate of, an approved engineering curriculum in a school, college, or university approved by the board.

(c) A person shall not be entitled to take the principles and practice examination until that person has successfully completed the fundamentals examination.

(d) The board shall deem that an applicant who seeks licensure by examination has passed the fundamentals examination when such applicant has received a doctorate degree in engineering from an institution that has an undergraduate engineering program that is accredited by the Engineering Accreditation Commission of the Accreditation Board for Engineering and Technology, Inc., and has taught engineering full time for at least 3 years, at the baccalaureate level or higher, after receiving that degree.

(e) Every applicant who is qualified to take the fundamentals examination or the principles and practice examination shall be allowed to take either examination three times, notwithstanding the number of times either examination has been previously failed. If an applicant fails either examination three times, the board shall require the applicant to complete additional college-level education courses or a board-approved relevant examination review course as a condition of future eligibility to take that examination. If the applicant is delayed in taking the examination due to reserve or active duty service in the United States Armed Forces or National Guard, the applicant is allowed an additional two attempts to take the examination before the board may require additional college-level education or review courses.

(2)(a) The board may refuse to certify an applicant for failure to satisfy the requirement of good moral character only if:

1. There is a substantial connection between the lack of good moral character of the applicant and the professional responsibilities of a licensed engineer; and

2. The finding by the board of lack of good moral character is supported by clear and convincing evidence.

(b) When an applicant is found to be unqualified for a license because of a lack of good moral character, the board shall furnish the applicant a statement containing the findings of the board, a complete record of the evidence upon which the determination was based, and a notice of the rights of the applicant to a rehearing and appeal.

History.—ss. 5, 42, ch. 79-243; s. 340, ch. 81-259; ss. 7, 10, ch. 81-302; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 89-30; s. 4, ch. 91-429; s. 141, ch. 92-149; s. 332, ch. 97-103; s. 20, ch. 2002-299; s. 1, ch. 2003-293; s. 2, ch. 2004-332; s. 2, ch. 2014-125.



471.015 - Licensure.

471.015 Licensure.—

(1) The management corporation shall issue a license to any applicant who the board certifies is qualified to practice engineering and who has passed the fundamentals examination and the principles and practice examination.

(2) The board shall certify for licensure any applicant who satisfies the requirements of s. 471.013. The board may refuse to certify any applicant who has violated any of the provisions of s. 471.031.

(3) The board shall certify as qualified for a license by endorsement an applicant who:

(a) Qualifies to take the fundamentals examination and the principles and practice examination as set forth in s. 471.013, has passed a United States national, regional, state, or territorial licensing examination that is substantially equivalent to the fundamentals examination and principles and practice examination required by s. 471.013, and has satisfied the experience requirements set forth in s. 471.013; or

(b) Holds a valid license to practice engineering issued by another state or territory of the United States, if the criteria for issuance of the license were substantially the same as the licensure criteria that existed in this state at the time the license was issued.

(4) The management corporation shall not issue a license by endorsement to any applicant who is under investigation in another state for any act that would constitute a violation of this chapter or of chapter 455 until such time as the investigation is complete and disciplinary proceedings have been terminated.

(5)(a) The board shall deem that an applicant who seeks licensure by endorsement has passed an examination substantially equivalent to the fundamentals examination when such applicant has held a valid professional engineer’s license in another state for 15 years and has had 20 years of continuous professional-level engineering experience.

(b) The board shall deem that an applicant who seeks licensure by endorsement has passed an examination substantially equivalent to the fundamentals examination and the principles and practices examination when such applicant has held a valid professional engineer’s license in another state for 25 years and has had 30 years of continuous professional-level engineering experience.

(6) The board may require a personal appearance by any applicant for licensure under this chapter. Any applicant of whom a personal appearance is required must be given adequate notice of the time and place of the appearance and provided with a statement of the purpose of and reasons requiring the appearance.

(7) The board shall, by rule, establish qualifications for certification of licensees as special inspectors of threshold buildings, as defined in ss. 553.71 and 553.79, and shall compile a list of persons who are certified. A special inspector is not required to meet standards for certification other than those established by the board, and the fee owner of a threshold building may not be prohibited from selecting any person certified by the board to be a special inspector. The board shall develop minimum qualifications for the qualified representative of the special inspector who is authorized to perform inspections of threshold buildings on behalf of the special inspector under s. 553.79.

History.—ss. 6, 42, ch. 79-243; ss. 2, 3, ch. 81-318; s. 2, ch. 85-134; ss. 14, 15, ch. 89-30; s. 4, ch. 91-429; ss. 82, 216, ch. 94-119; s. 32, ch. 95-392; s. 110, ch. 98-166; s. 37, ch. 2000-141; s. 171, ch. 2000-160; s. 35, ch. 2000-356; s. 6, ch. 2000-372; s. 21, ch. 2002-299; s. 2, ch. 2003-293; s. 3, ch. 2014-125.



471.017 - Renewal of license.

471.017 Renewal of license.—

(1) The management corporation shall renew a license upon receipt of the renewal application and fee.

(2) The board shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3)(a) The board shall require a demonstration of continuing professional competency of engineers as a condition of license renewal or relicensure. Every licensee must complete 9 continuing education hours for each year of the license renewal period, totaling 18 continuing education hours for the license renewal period. For each renewal period for such continuing education:

1. One hour must relate to this chapter and the rules adopted under this chapter.

2. One hour must relate to professional ethics.

3. Four hours must relate to the licensee’s area of practice.

4. The remaining hours may relate to any topic pertinent to the practice of engineering.

Continuing education hours may be earned by presenting or attending seminars, in-house or nonclassroom courses, workshops, or professional or technical presentations made at meetings, webinars, conventions, or conferences, including those presented by vendors with specific knowledge related to the licensee’s area of practice. Up to 4 hours may be earned by serving as an officer or actively participating on a committee of a board-recognized professional or technical engineering society. The 2 required continuing education hours relating to this chapter, the rules adopted pursuant to this chapter, and ethics may be earned by serving as a member of the Legislature or as an elected state or local official. The hours required pursuant to s. 471.0195 may apply to any requirements of this section except for those required under subparagraph 1.

(b) The board shall adopt rules that are substantially consistent with the most recent published version of the Continuing Professional Competency Guidelines of the National Council of Examiners for Engineering and Surveying, and shall allow nonclassroom hours to be credited. The board may, by rule, exempt from continuing professional competency requirements retired professional engineers who no longer sign and seal engineering documents and licensees in unique circumstances that severely limit opportunities to obtain the required continuing education hours.

History.—ss. 7, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 89-30; s. 4, ch. 91-429; s. 213, ch. 94-119; s. 11, ch. 98-287; s. 36, ch. 2000-356; s. 7, ch. 2000-372; s. 4, ch. 2014-125.



471.019 - Reactivation.

471.019 Reactivation.—The board shall prescribe by rule continuing education requirements for reactivating a license. The continuing education requirements for reactivating a license for a licensed engineer may not exceed 12 classroom hours for each year the license was inactive.

History.—ss. 8, 42, ch. 79-243; s. 341, ch. 81-259; ss. 2, 3, ch. 81-318; s. 104, ch. 83-329; ss. 7, 14, 15, ch. 89-30; s. 4, ch. 91-429; s. 214, ch. 94-119; s. 12, ch. 98-287; s. 37, ch. 2000-356; s. 22, ch. 2002-299.



471.0195 - Florida Building Code training for engineers.

471.0195 Florida Building Code training for engineers.—All licensees actively participating in the design of engineering works or systems in connection with buildings, structures, or facilities and systems covered by the Florida Building Code shall take continuing education courses and submit proof to the board, at such times and in such manner as established by the board by rule, that the licensee has completed any specialized or advanced courses on any portion of the Florida Building Code applicable to the licensee’s area of practice. The board shall record reported continuing education courses on a system easily accessed by code enforcement jurisdictions for evaluation when determining license status for purposes of processing design documents. Local jurisdictions shall be responsible for notifying the board when design documents are submitted for building construction permits by persons who are not in compliance with this section. The board shall take appropriate action as provided by its rules when such noncompliance is determined to exist.

History.—s. 38, ch. 2000-356; s. 23, ch. 2002-299; s. 12, ch. 2009-195.



471.021 - Engineers and firms of other states; temporary certificates to practice in Florida.

471.021 Engineers and firms of other states; temporary certificates to practice in Florida.—

(1) Upon approval of the board and payment of the fee set in s. 471.011, the management corporation shall issue a temporary license for work on one specified project in this state for a period not to exceed 1 year to an engineer holding a certificate to practice in another state, provided Florida licensees are similarly permitted to engage in work in such state and provided that the engineer be qualified for licensure by endorsement.

(2) Upon approval by the board and payment of the fee set in s. 471.011, the management corporation shall issue a temporary certificate of authorization for work on one specified project in this state for a period not to exceed 1 year to an out-of-state corporation, partnership, or firm, provided one of the principal officers of the corporation, one of the partners of the partnership, or one of the principals in the fictitiously named firm has obtained a temporary license in accordance with subsection (1).

(3) The application for a temporary license shall constitute appointment of the Department of State as an agent of the applicant for service of process in any action or proceeding against the applicant arising out of any transaction or operation connected with or incidental to the practice of engineering for which the temporary license was issued.

History.—ss. 9, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 89-30; s. 4, ch. 91-429; s. 142, ch. 92-149; s. 8, ch. 2000-372; s. 24, ch. 2002-299.



471.023 - Certification of business organizations.

471.023 Certification of business organizations.—

(1) The practice of, or the offer to practice, engineering by licensees or offering engineering services to the public through a business organization, including a partnership, corporation, business trust, or other legal entity or by a business organization, including a corporation, partnership, business trust, or other legal entity offering such services to the public through licensees under this chapter as agents, employees, officers, or partners is permitted only if the business organization possesses a certification issued by the management corporation pursuant to qualification by the board, subject to the provisions of this chapter. One or more of the principal officers of the business organization or one or more partners of the partnership and all personnel of the business organization who act in its behalf as engineers in this state shall be licensed as provided by this chapter. All final drawings, specifications, plans, reports, or documents involving practices licensed under this chapter which are prepared or approved for the use of the business organization or for public record within the state shall be dated and shall bear the signature and seal of the licensee who prepared or approved them. Nothing in this section shall be construed to mean that a license to practice engineering shall be held by a business organization. Nothing herein prohibits business organizations from joining together to offer engineering services to the public, if each business organization otherwise meets the requirements of this section. No business organization shall be relieved of responsibility for the conduct or acts of its agents, employees, or officers by reason of its compliance with this section, nor shall any individual practicing engineering be relieved of responsibility for professional services performed by reason of his or her employment or relationship with a business organization.

(2) For the purposes of this section, a certificate of authorization shall be required for any business organization or other person practicing under a fictitious name, offering engineering services to the public. However, when an individual is practicing engineering in his or her own given name, he or she shall not be required to be licensed under this section.

(3) Except as provided in s. 558.0035, the fact that a licensed engineer practices through a business organization does not relieve the licensee from personal liability for negligence, misconduct, or wrongful acts committed by him or her. Partnerships and all partners shall be jointly and severally liable for the negligence, misconduct, or wrongful acts committed by their agents, employees, or partners while acting in a professional capacity. Any officer, agent, or employee of a business organization other than a partnership shall be personally liable and accountable only for negligent acts, wrongful acts, or misconduct committed by him or her or committed by any person under his or her direct supervision and control, while rendering professional services on behalf of the business organization. The personal liability of a shareholder or owner of a business organization, in his or her capacity as shareholder or owner, shall be no greater than that of a shareholder-employee of a corporation incorporated under chapter 607. The business organization shall be liable up to the full value of its property for any negligent acts, wrongful acts, or misconduct committed by any of its officers, agents, or employees while they are engaged on its behalf in the rendering of professional services.

(4) Each certification of authorization shall be renewed every 2 years. Each business organization certified under this section must notify the board within 1 month after any change in the information contained in the application upon which the certification is based.

(5) Disciplinary action against a business organization shall be administered in the same manner and on the same grounds as disciplinary action against a licensed engineer.

History.—ss. 11, 42, ch. 79-243; s. 1, ch. 80-223; ss. 2, 3, ch. 81-318; ss. 8, 14, 15, ch. 89-30; s. 4, ch. 91-429; s. 143, ch. 92-149; s. 333, ch. 97-103; s. 39, ch. 2000-356; s. 9, ch. 2000-372; s. 25, ch. 2002-299; s. 3, ch. 2003-293; s. 3, ch. 2013-28.



471.025 - Seals.

471.025 Seals.—

(1) The board shall prescribe, by rule, one or more forms of seal to be used by licensees. Each licensee shall obtain at least one seal in the form approved by rule of the board and may, in addition, register his or her seal electronically in accordance with ss. 668.001-668.006. All final drawings, specifications, plans, reports, or documents prepared or issued by the licensee and being filed for public record and all final documents provided to the owner or the owner’s representative shall be signed by the licensee, dated, and sealed with said seal. Such signature, date, and seal shall be evidence of the authenticity of that to which they are affixed. Drawings, specifications, plans, reports, final documents, or documents prepared or issued by a licensee may be transmitted electronically and may be signed by the licensee, dated, and sealed electronically with said seal in accordance with ss. 668.001-668.006.

(2) It is unlawful for any person to seal or digitally sign any document with a seal or digital signature after his or her license has expired or been revoked or suspended, unless such license has been reinstated or reissued. When an engineer’s license has been revoked or suspended by the board, the licensee shall, within a period of 30 days after the revocation or suspension has become effective, surrender his or her seal to the executive director of the board and confirm to the executive director the cancellation of the licensee’s digital signature in accordance with ss. 668.001-668.006. In the event the engineer’s license has been suspended for a period of time, his or her seal shall be returned to him or her upon expiration of the suspension period.

(3) No licensee shall affix or permit to be affixed his or her seal, name, or digital signature to any plan, specification, drawing, final bid document, or other document that depicts work which he or she is not licensed to perform or which is beyond his or her profession or specialty therein.

History.—ss. 12, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 89-30; s. 4, ch. 91-429; s. 144, ch. 92-149; s. 334, ch. 97-103; s. 4, ch. 97-241; s. 40, ch. 2000-356; s. 32, ch. 2000-372; s. 2, ch. 2001-63; s. 26, ch. 2002-299.



471.027 - Engineers authorized to enter lands of third parties under certain conditions.

471.027 Engineers authorized to enter lands of third parties under certain conditions.—Engineers are hereby granted permission and authority to go on, over, and upon the lands of others when necessary to make engineering surveys and, in so doing, to carry with them their agents and employees necessary for that purpose. Entry under the right hereby granted shall not constitute trespass, and engineers and their duly authorized agents or employees so entering shall not be liable to arrest or a civil action by reason of such entry; however, nothing in this section shall be construed as giving authority to said licensees, agents, or employees to destroy, injure, damage, or move anything on lands of another without the written permission of the landowner.

History.—ss. 17, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 89-30; s. 4, ch. 91-429; s. 27, ch. 2002-299.



471.031 - Prohibitions; penalties.

471.031 Prohibitions; penalties.—

(1) A person may not:

(a) Practice engineering unless the person is licensed or exempt from licensure under this chapter.

(b)1. Except as provided in subparagraph 2. or subparagraph 3., use the name or title “professional engineer” or any other title, designation, words, letters, abbreviations, or device tending to indicate that such person holds an active license as an engineer when the person is not licensed under this chapter, including, but not limited to, the following titles: “agricultural engineer,” “air-conditioning engineer,” “architectural engineer,” “building engineer,” “chemical engineer,” “civil engineer,” “control systems engineer,” “electrical engineer,” “environmental engineer,” “fire protection engineer,” “industrial engineer,” “manufacturing engineer,” “mechanical engineer,” “metallurgical engineer,” “mining engineer,” “minerals engineer,” “marine engineer,” “nuclear engineer,” “petroleum engineer,” “plumbing engineer,” “structural engineer,” “transportation engineer,” “software engineer,” “computer hardware engineer,” or “systems engineer.”

2. Any person who is exempt from licensure under s. 471.003(2)(j) may use the title or personnel classification of “engineer” in the scope of his or her work under that exemption if the title does not include or connote the term “professional engineer,” “registered engineer,” “licensed engineer,” “registered professional engineer,” or “licensed professional engineer.”

3. Any person who is exempt from licensure under s. 471.003(2)(c) or (e) may use the title or personnel classification of “engineer” in the scope of his or her work under that exemption if the title does not include or connote the term “professional engineer,” “registered engineer,” “licensed engineer,” “registered professional engineer,” or “licensed professional engineer” and if that person is a graduate from an approved engineering curriculum of 4 years or more in a school, college, or university which has been approved by the board.

(c) Present as his or her own the license of another.

(d) Give false or forged evidence to the board or a member thereof.

(e) Use or attempt to use a license that has been suspended, revoked, or placed on inactive or delinquent status.

(f) Employ nonexempt unlicensed persons to practice engineering.

(g) Conceal information relative to violations of this chapter.

(2) Any person who violates any provision of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 14, 42, ch. 79-243; ss. 2, 3, ch. 81-318; s. 47, ch. 83-329; ss. 9, 14, 15, ch. 89-30; s. 4, ch. 91-429; s. 215, ch. 94-119; s. 335, ch. 97-103; s. 41, ch. 2000-356; s. 28, ch. 2002-299; s. 3, ch. 2003-425; s. 3, ch. 2004-332.



471.033 - Disciplinary proceedings.

471.033 Disciplinary proceedings.—

(1) The following acts constitute grounds for which the disciplinary actions in subsection (3) may be taken:

(a) Violating any provision of s. 455.227(1), s. 471.025, or s. 471.031, or any other provision of this chapter or rule of the board or department.

(b) Attempting to procure a license to practice engineering by bribery or fraudulent misrepresentations.

(c) Having a license to practice engineering revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country, for any act that would constitute a violation of this chapter or chapter 455.

(d) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of engineering or the ability to practice engineering.

(e) Making or filing a report or record that the licensee knows to be false, willfully failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to impede or obstruct such filing. Such reports or records include only those that are signed in the capacity of a licensed engineer.

(f) Advertising goods or services in a manner that is fraudulent, false, deceptive, or misleading in form or content.

(g) Engaging in fraud or deceit, negligence, incompetence, or misconduct, in the practice of engineering.

(h) Violating chapter 455.

(i) Practicing on a revoked, suspended, inactive, or delinquent license.

(j) Affixing or permitting to be affixed his or her seal, name, or digital signature to any final drawings, specifications, plans, reports, or documents that were not prepared by him or her or under his or her responsible supervision, direction, or control.

(k) Violating any order of the board or department previously entered in a disciplinary hearing.

(l) Performing building code inspection services under s. 553.791, without satisfying the insurance requirements of that section.

(2) The board shall specify, by rule, what acts or omissions constitute a violation of subsection (1).

(3) When the board finds any person guilty of any of the grounds set forth in subsection (1), it may enter an order imposing one or more of the following penalties:

(a) Denial of an application for licensure.

(b) Revocation or suspension of a license.

(c) Imposition of an administrative fine not to exceed $5,000 for each count or separate offense.

(d) Issuance of a reprimand.

(e) Placement of the licensee on probation for a period of time and subject to such conditions as the board may specify.

(f) Restriction of the authorized scope of practice by the licensee.

(g) Restitution.

(4) The management corporation shall reissue the license of a disciplined engineer or business upon certification by the board that the disciplined person has complied with all of the terms and conditions set forth in the final order.

History.—ss. 15, 42, ch. 79-243; ss. 8, 10, ch. 81-302; ss. 2, 3, ch. 81-318; s. 3, ch. 85-134; ss. 10, 14, 15, ch. 89-30; s. 4, ch. 91-429; s. 145, ch. 92-149; s. 217, ch. 94-119; s. 336, ch. 97-103; s. 5, ch. 97-241; s. 111, ch. 98-166; s. 13, ch. 98-287; s. 119, ch. 2000-141; s. 172, ch. 2000-160; s. 10, ch. 2000-372; s. 35, ch. 2001-186; s. 4, ch. 2001-372; s. 29, ch. 2002-299; s. 4, ch. 2003-293; s. 4, ch. 2005-147; s. 53, ch. 2009-195; s. 45, ch. 2010-106.



471.037 - Effect of chapter locally.

471.037 Effect of chapter locally.—

(1) Nothing contained in this chapter shall be construed to repeal, amend, limit, or otherwise affect any local building code or zoning law or ordinance, now or hereafter enacted, which is more restrictive with respect to the services of licensed engineers than the provisions of this chapter.

(2) In counties or municipalities that issue building permits, such permits may not be issued in any case in which it is apparent from the application for the building permit that the provisions of this chapter have been violated. However, this subsection does not authorize the withholding of building permits in cases involving the exceptions and exemptions set out in s. 471.003.

History.—ss. 13, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 12, 14, 15, ch. 89-30; s. 4, ch. 91-429; s. 81, ch. 94-119; s. 42, ch. 2000-356; s. 30, ch. 2002-299.



471.038 - Florida Engineers Management Corporation.

471.038 Florida Engineers Management Corporation.—

(1) This section may be cited as the “Florida Engineers Management Corporation Act.”

(2) The purpose of this section is to create a public-private partnership by providing that a single nonprofit corporation be established to provide administrative, investigative, and prosecutorial services to the board and that no additional nonprofit corporation be created for these purposes.

(3) The Florida Engineers Management Corporation is created to provide administrative, investigative, and prosecutorial services to the board in accordance with the provisions of chapter 455 and this chapter. The management corporation may hire staff as necessary to carry out its functions. Such staff are not public employees for the purposes of chapter 110 or chapter 112, except that the board of directors and the staff are subject to the provisions of s. 112.061. The provisions of s. 768.28 apply to the management corporation, which is deemed to be a corporation primarily acting as an instrumentality of the state, but which is not an agency within the meaning of s. 20.03(11). The management corporation shall:

(a) Be a Florida corporation not for profit, incorporated under the provisions of chapter 617.

(b) Provide administrative, investigative, and prosecutorial services to the board in accordance with the provisions of chapter 455, this chapter, and the contract required by this section.

(c) Receive, hold, and administer property and make only prudent expenditures directly related to the responsibilities of the board, and in accordance with the contract required by this section.

(d) Be approved by the board, and the department, to operate for the benefit of the board and in the best interest of the state.

(e) Operate under a fiscal year that begins on July 1 of each year and ends on June 30 of the following year.

(f) Have a seven-member board of directors, five of whom are to be appointed by the board and must be registrants regulated by the board and two of whom are to be appointed by the secretary and must be laypersons not regulated by the board. All appointments shall be for 4-year terms. No member shall serve more than two consecutive terms. Failure to attend three consecutive meetings shall be deemed a resignation from the board, and the vacancy shall be filled by a new appointment.

(g) Select its officers in accordance with its bylaws. The members of the board of directors who were appointed by the board may be removed by the board.

(h) Select the president of the management corporation, who shall also serve as executive director to the board, subject to approval of the board.

(i) Use a portion of the interest derived from the management corporation account to offset the costs associated with the use of credit cards for payment of fees by applicants or licensees.

(j) Operate under a written contract with the department which is approved by the board. The contract must provide for, but is not limited to:

1. Submission by the management corporation of an annual budget that complies with board rules for approval by the board and the department.

2. Annual certification by the board and the department that the management corporation is complying with the terms of the contract in a manner consistent with the goals and purposes of the board and in the best interest of the state. This certification must be reported in the board’s minutes. The contract must also provide for methods and mechanisms to resolve any situation in which the certification process determines noncompliance.

3. Funding of the management corporation through appropriations allocated to the regulation of professional engineers from the Professional Regulation Trust Fund.

4. The reversion to the board, or the state if the board ceases to exist, of moneys, records, data, and property held in trust by the management corporation for the benefit of the board, if the management corporation is no longer approved to operate for the board or the board ceases to exist. All records and data in a computerized database shall be returned to the department in a form that is compatible with the computerized database of the department.

5. The securing and maintaining by the management corporation, during the term of the contract and for all acts performed during the term of the contract, of all liability insurance coverages in an amount to be approved by the board to defend, indemnify, and hold harmless the management corporation and its officers and employees, the department and its employees, and the state against all claims arising from state and federal laws. Such insurance coverage must be with insurers qualified and doing business in the state. The management corporation must provide proof of insurance to the department. The department and its employees and the state are exempt from and are not liable for any sum of money which represents a deductible, which sums shall be the sole responsibility of the management corporation. Violation of this subparagraph shall be grounds for terminating the contract.

6. Payment by the management corporation, out of its allocated budget, to the department of all costs of representation by the board counsel, including salary and benefits, travel, and any other compensation traditionally paid by the department to other board counsel.

7. Payment by the management corporation, out of its allocated budget, to the department of all costs incurred by the management corporation or the board for the Division of Administrative Hearings of the Department of Management Services and any other cost for utilization of these state services.

8. Payment by the management corporation, out of its allocated budget, to the department of reasonable costs associated with the contract monitor.

(k) Provide for an annual financial audit of its financial accounts and records by an independent certified public accountant. The annual audit report shall include a management letter in accordance with s. 11.45 and a detailed supplemental schedule of expenditures for each expenditure category. The annual audit report must be submitted to the board, the department, and the Auditor General for review.

(l) Provide for persons not employed by the corporation who are charged with the responsibility of receiving and depositing fee and fine revenues to have a faithful performance bond in such an amount and according to such terms as shall be determined in the contract.

(m) Submit to the secretary, the board, and the Legislature, on or before October 1 of each year, a report on the status of the corporation which includes, but is not limited to, information concerning the programs and funds that have been transferred to the corporation. The report must include: the number of license applications received; the number approved and denied and the number of licenses issued; the number of examinations administered and the number of applicants who passed or failed the examination; the number of complaints received; the number determined to be legally sufficient; the number dismissed; the number determined to have probable cause; the number of administrative complaints issued and the status of the complaints; and the number and nature of disciplinary actions taken by the board.

(n) Develop and submit to the department, performance standards and measurable outcomes for the board to adopt by rule in order to facilitate efficient and cost-effective regulation.

(4) The management corporation may not exercise any authority specifically assigned to the board under chapter 455 or this chapter, including determining probable cause to pursue disciplinary action against a licensee, taking final action on license applications or in disciplinary cases, or adopting administrative rules under chapter 120.

(5) Notwithstanding ss. 455.228 and 455.2281, the duties and authority of the department to receive complaints and to investigate and deter the unlicensed practice of engineering are delegated to the board. The board may use funds of the Board of Professional Engineers in the unlicensed activity account established under s. 455.2281 to perform the duties relating to unlicensed activity.

(6) The department shall retain the independent authority to open or investigate any cases or complaints, as necessary to protect the public health, safety, or welfare. In addition, the department may request that the management corporation prosecute such cases and shall retain sole authority to issue emergency suspension or restriction orders pursuant to s. 120.60.

(7) Management corporation records are public records subject to the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution; however, public records exemptions set forth in ss. 455.217 and 455.229 for records created or maintained by the department shall apply to records created or maintained by the management corporation. In addition, all meetings of the board of directors are open to the public in accordance with s. 286.011 and s. 24(b), Art. I of the State Constitution. The exemptions set forth in s. 455.225, relating to complaints and information obtained pursuant to an investigation by the department, shall apply to such records created or obtained by the management corporation only until an investigation ceases to be active. For the purposes of this subsection, an investigation is considered active so long as the management corporation or any law enforcement or administrative agency is proceeding with reasonable dispatch and has a reasonable, good faith belief that it may lead to the filing of administrative, civil, or criminal proceedings. An investigation ceases to be active when the case is dismissed prior to a finding of probable cause and the board has not exercised its option to pursue the case or 10 days after the board makes a determination regarding probable cause. All information, records, and transcriptions regarding a complaint that has been determined to be legally sufficient to state a claim within the jurisdiction of the board become available to the public when the investigation ceases to be active, except information that is otherwise confidential or exempt from s. 119.07(1). However, in response to an inquiry about the licensure status of an individual, the management corporation shall disclose the existence of an active investigation if the nature of the violation under investigation involves the potential for substantial physical or financial harm to the public. The board shall designate by rule those violations that involve the potential for substantial physical or financial harm. The department and the board shall have access to all records of the management corporation, as necessary to exercise their authority to approve and supervise the contract.

(8) The management corporation is the sole source and depository for the records of the board, including all historical information and records. The management corporation shall maintain those records in accordance with the guidelines of the Department of State and shall not destroy any records prior to the limits imposed by the Department of State.

(9) The board shall provide by rule for the procedures the management corporation must follow to ensure that all licensure examinations are secure while under the responsibility of the management corporation and that there is an appropriate level of monitoring during the licensure examinations.

History.—ss. 2, 5, ch. 97-312; s. 112, ch. 98-166; s. 173, ch. 2000-160; ss. 1, 2, ch. 2000-372; s. 121, ch. 2001-266; s. 5, ch. 2003-293.



471.0385 - Court action; effect.

471.0385 Court action; effect.—If any provision of s. 471.038 is held to be unconstitutional or is held to violate the state or federal antitrust laws, the following shall occur:

(1) The corporation shall cease and desist from exercising any powers and duties enumerated in the act.

(2) The Department of Business and Professional Regulation shall resume the performance of such activities. The department shall regain and receive, hold, invest, and administer property and make expenditures for the benefit of the board.

(3) The Executive Office of the Governor, notwithstanding chapter 216, is authorized to reestablish positions, budget authority, and salary rate necessary to carry out the department’s responsibilities related to the regulation of professional engineers.

History.—s. 3, ch. 97-312.



471.045 - Professional engineers performing building code inspector duties.

471.045 Professional engineers performing building code inspector duties.—Notwithstanding any other provision of law, a person who is currently licensed under this chapter to practice as a professional engineer may provide building code inspection services described in s. 468.603(6) and (7) to a local government or state agency upon its request, without being certified by the Florida Building Code Administrators and Inspectors Board under part XII of chapter 468. When performing these building code inspection services, the professional engineer is subject to the disciplinary guidelines of this chapter and s. 468.621(1)(c)-(h). Any complaint processing, investigation, and discipline that arise out of a professional engineer’s performing building code inspection services shall be conducted by the Board of Professional Engineers rather than the Florida Building Code Administrators and Inspectors Board. A professional engineer may not perform plans review as an employee of a local government upon any job that the professional engineer or the professional engineer’s company designed.

History.—s. 7, ch. 98-419; s. 10, ch. 99-254; s. 28, ch. 2000-372.






Chapter 472 - LAND SURVEYING AND MAPPING

472.001 - Purpose.

472.001 Purpose.—The Legislature deems it necessary to regulate surveyors and mappers as provided in ss. 472.001-472.037.

History.—ss. 20, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 83, ch. 94-119; s. 6, ch. 2000-332; s. 3, ch. 2001-63.



472.003 - Persons not affected by ss. 472.001-472.037.

472.003 Persons not affected by ss. 472.001-472.037.—Sections 472.001-472.037 do not apply to:

(1) Any surveyor and mapper working as a salaried employee of the United States Government when engaged in work solely for the United States Government.

(2) A registered professional engineer who takes or contracts for professional surveying and mapping services incidental to her or his practice of engineering and who delegates such surveying and mapping services to a registered professional surveyor and mapper qualified within her or his firm or contracts for such professional surveying and mapping services to be performed by others who are registered professional surveyors and mappers under the provisions of ss. 472.001-472.037.

(3) The following persons when performing construction layout from boundary, horizontal, and vertical controls that have been established by a registered professional surveyor and mapper:

(a) Contractors performing work on bridges, roads, streets, highways, or railroads, or utilities and services incidental thereto, or employees who are subordinates of such contractors provided that the employee does not hold herself or himself out for hire or engage in such contracting except as an employee;

(b) Certified or registered contractors licensed pursuant to part I of chapter 489 or employees who are subordinates of such contractors provided that the employee does not hold herself or himself out for hire or engage in contracting except as an employee; and

(c) Registered professional engineers licensed pursuant to chapter 471 and employees of a firm, corporation, or partnership who are the subordinates of the registered professional engineer in responsible charge.

(4) Persons employed by county property appraisers, as defined at s. 192.001(3), and persons employed by the Department of Revenue, to prepare maps for property appraisal purposes only, but only to the extent that they perform mapping services which do not include any surveying activities as described in s. 472.005(4)(a) and (b).

(5)(a) Persons who are employees of any state, county, municipal, or other governmental unit of this state and who are the subordinates of a person in responsible charge registered under this chapter, to the extent that the supervision meets standards adopted by rule of the board, if any.

(b) Persons who are employees of any employee leasing company licensed pursuant to part XI of chapter 468 and who work as subordinates of a person in responsible charge registered under this chapter.

(c) Persons who are employees of an individual registered or legal entity certified under this chapter and who are the subordinates of a person in responsible charge registered under this chapter, to the extent that the supervision meets standards adopted by rule of the board, if any.

History.—ss. 29, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 1, 5, 6, 7, ch. 89-137; ss. 1, 2, ch. 90-118; s. 4, ch. 91-429; s. 84, ch. 94-119; s. 337, ch. 97-103; s. 4, ch. 2001-63; s. 1, ch. 2002-41.



472.005 - Definitions.

472.005 Definitions.—As used in ss. 472.001-472.037:

(1) “Board” means the Board of Professional Surveyors and Mappers.

(2) “Department” means the Department of Agriculture and Consumer Services.

(3) “Surveyor and mapper” includes the term “professional surveyor and mapper” and means a person who is registered to engage in the practice of surveying and mapping under ss. 472.001-472.037. For the purposes of this statute, a surveyor and mapper means a person who determines and displays the facts of size, shape, topography, tidal datum planes, legal or geodetic location or relation, and orientation of improved or unimproved real property through direct measurement or from certifiable measurement through accepted photogrammetric procedures.

(4)(a) “Practice of surveying and mapping” means, among other things, any professional service or work, the adequate performance of which involves the application of special knowledge of the principles of mathematics, the related physical and applied sciences, and the relevant requirements of law for adequate evidence of the act of measuring, locating, establishing, or reestablishing lines, angles, elevations, natural and manmade features in the air, on the surface and immediate subsurface of the earth, within underground workings, and on the beds or surface of bodies of water, for the purpose of determining, establishing, describing, displaying, or interpreting the facts of size, shape, topography, tidal datum planes, legal or geodetic location or relocation, and orientation of improved or unimproved real property and appurtenances thereto, including acreage and condominiums.

(b) The practice of surveying and mapping also includes, but is not limited to, photogrammetric control; the monumentation and remonumentation of property boundaries and subdivisions; the measurement of and preparation of plans showing existing improvements after construction; the layout of proposed improvements; the preparation of descriptions for use in legal instruments of conveyance of real property and property rights; the preparation of subdivision planning maps and record plats, as provided for in chapter 177; the determination of, but not the design of, grades and elevations of roads and land in connection with subdivisions or divisions of land; and the creation and perpetuation of alignments related to maps, record plats, field note records, reports, property descriptions, and plans and drawings that represent them.

(5) The term “surveyor and mapper intern” includes the term “surveyor-mapper-in-training” and means a person who complies with the requirements provided by ss. 472.001-472.037 and who has passed an examination as provided by rules adopted by the board.

(6) The term “responsible charge” means direct control and personal supervision of surveying and mapping work, but does not include experience as a chainperson, rodperson, instrumentperson, ordinary draftsperson, digitizer, scriber, photo lab technician, ordinary stereo plotter operator, aerial photo pilot, photo interpreter, and other positions of routine work.

(7) The term “license” means a registration, certificate, or license issued by the department pursuant to this chapter.

(8) “Photogrammetrist” means any person who engages in the practice of surveying and mapping using aerial or terrestrial photography or other sources of images.

(9) “Employee” means a person who receives compensation from and is under the supervision and control of an employer who regularly deducts the F.I.C.A. and withholding tax and provides workers’ compensation, all as prescribed by law.

(10) “Subordinate” means an employee who performs work under the direction, supervision, and responsible charge of a person who is registered under this chapter.

(11) “Monument” means an artificial or natural object that is permanent or semipermanent and used or presumed to occupy any real property corner, any point on a boundary line, or any reference point or other point to be used for horizontal or vertical control.

(12) “Legal entity” means a corporation, partnership, association, or person practicing under a fictitious name who is certified under s. 472.021.

(13) “Retired professional surveyor and mapper” means a person who has been licensed as a professional surveyor and mapper by the board and who chooses to relinquish or not to renew his or her license and applies to and is approved by the board to use the title “Professional Surveyor and Mapper, Retired.”

(14) “Commissioner” means the Commissioner of Agriculture.

(15) “Consumer member” means a person appointed to serve on the board who is not, and never has been, a professional surveyor or mapper in any jurisdiction or a member of any closely related profession regulated by the board.

(16) “Licensee” means any person or business entity that has been issued, pursuant to this chapter, a registration, certificate, or license by the department.

History.—ss. 21, 42, ch. 79-243; ss. 2, 3, ch. 81-318; s. 48, ch. 83-329; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 85, ch. 94-119; s. 153, ch. 94-218; s. 5, ch. 2001-63; s. 2, ch. 2002-41; s. 4, ch. 2005-129; s. 3, ch. 2009-66; s. 3, ch. 2012-67.



472.006 - Department; powers and duties.

472.006 Department; powers and duties.—The department shall:

(1) Adopt rules establishing a procedure for the biennial renewal of licenses. However, the department may issue up to a 4-year license to selected licensees notwithstanding any other law to the contrary. Fees for such renewal may not exceed the fee caps for individual professions on an annualized basis as authorized by law.

(2) Appoint the executive director of the board, subject to the approval of the board.

(3) Submit an annual budget to the Legislature at a time and in the manner provided by law.

(4) Develop a training program for persons newly appointed to membership on the board. The program shall familiarize such persons with the substantive and procedural laws and rules and fiscal information relating to the regulation of the profession and with the structure of the department.

(5) Adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this chapter. The department also is authorized to join with, or withhold approval of, rules proposed for adoption by the board.

(6) Establish uniform application and other forms, including certificates of licensure, necessary to administer the provisions of this chapter. This subsection does not authorize the department to vary any substantive requirements, duties, or eligibilities for licensure or certification as provided by law.

(7) Establish by rule procedures by which the department shall use the expert or technical advice of the board for the purposes of investigation, inspection, evaluation of applications, other duties of the department, or any other areas the department may deem appropriate.

(8) Require all proceedings of the board or panel thereof and all formal or informal proceedings conducted by the department, an administrative law judge, or a hearing officer with respect to licensing or discipline to be electronically recorded in a manner sufficient to ensure the accurate transcription of all matters so recorded.

(9) Select only those investigators, or consultants who undertake investigations, who meet criteria established with the advice of the board.

(10) Have authority to:

(a) Close and terminate deficient license application files 2 years after the board or the department notifies the applicant of the deficiency; and

(b) Approve applications for professional licenses that meet all statutory and rule requirements for licensure.

(11) Provide legal counsel for the board by contracting with the Department of Legal Affairs, by retaining private counsel pursuant to s. 287.059, or by providing department staff counsel. The board shall periodically review and evaluate the services provided by its board counsel. Fees and costs of such counsel shall be paid from the General Inspection Trust Fund, subject to ss. 215.37 and 472.011. All contracts for independent legal counsel must provide for periodic review and evaluation by the board and the department of services provided.

(a) The department may employ or use the legal services of outside counsel and the investigative services of outside personnel.

(b) Any person retained by the department under contract to review materials, make site visits, or provide expert testimony regarding any complaint or application filed with the department relating to the practice of surveying and mapping shall be considered an agent of the department in determining the state insurance coverage and sovereign immunity protection applicability of ss. 284.31 and 768.28.

(12) Work cooperatively with the Department of Revenue to implement an automated method for periodically disclosing information relating to current licensees to the Department of Revenue in order to further the public policy of reducing the state’s financial burden as a result of family desertion and nonsupport of dependent children as provided in s. 409.2551. The department shall, if directed by the court or the Department of Revenue, pursuant to s. 409.2598, suspend or deny the license of any licensee who is found to not be in compliance with a support order, subpoena, order to show cause, or written agreement entered into by the licensee with the Department of Revenue. The department shall issue or reinstate the license without additional charge to the licensee if notified by the court or the Department of Revenue that the licensee has complied with the terms of the support order. The department is not liable for any license denial or suspension resulting from the discharge of its duties under this subsection.

History.—s. 4, ch. 2009-66; s. 4, ch. 2012-67.



472.007 - Board of Professional Surveyors and Mappers.

472.007 Board of Professional Surveyors and Mappers.—There is created in the Department of Agriculture and Consumer Services the Board of Professional Surveyors and Mappers.

(1) The board shall consist of nine members, seven of whom shall be registered surveyors and mappers primarily engaged in the practice of surveying and mapping and two of whom shall be laypersons who are not and have never been surveyors and mappers or members of any closely related profession or occupation.

(2) Members shall be appointed by the Commissioner of Agriculture, subject to confirmation by the Senate.

(a) Members shall be appointed for 4-year terms, and such terms shall expire on October 31. However, a term of less than 4 years may be used to ensure that no more than 3 members’ terms expire during the same calendar year.

(b) A member whose term has expired shall continue to serve on the board until such time as a replacement is appointed. A vacancy on the board must be filled for the unexpired portion of the term in the same manner as the original appointment. A member may not serve for more than the remaining portion of a previous member’s unexpired term plus two consecutive 4-year terms of the member’s own appointment thereafter.

(3) The board shall annually elect from among its number a chairperson and vice chairperson.

(4) The board shall meet at least once annually and may meet as often as is necessary. The chairperson or a quorum of the board have the authority to call other meetings.

(a) A quorum is necessary for the conduct of official business by the board or any committee thereof. Unless otherwise provided by law, 51 percent or more of the appointed members of the board or any committee, when applicable, constitute a quorum.

(b) The membership of committees of the board, except as otherwise authorized under this chapter, shall be composed of currently appointed members of the board. The vote of a majority of the members of the quorum is necessary for any official action by the board or committee.

(c) Three consecutive unexcused absences or absences constituting 50 percent or more of the board’s meetings within any 12-month period shall cause the board membership of the member in question to become void, and the position shall be considered vacant. The board shall define unexcused absences by rule.

(5) Unless otherwise provided by law, a board member or former board member serving on a probable cause panel must be compensated $50 for each day in attendance at an official meeting of the board and for each day participating in any other business involving the board. The board shall adopt a rule defining the phrase “other business involving the board.” However, the phrase may not routinely be defined to include telephone conference calls. A board member is also entitled to reimbursement for expenses pursuant to s. 112.061. Travel out of state requires the prior approval of the commissioner or the commissioner’s designee.

(6) The department and the board may advise licensees periodically, through the publication of a newsletter, of information that the department or the board determines is of interest to the industry. Unless otherwise prohibited by law, the department and the board shall publish a summary of final orders resulting in fines, suspensions, or revocations, and any other information the department or the board determines is of interest to the public.

(7)(a) Each board member is accountable to the commissioner for the proper performance of his or her duties as a member of the board. The commissioner shall investigate any legally sufficient complaint or unfavorable written report received by the commissioner or by the department or the board concerning the actions of the board or its individual members. The commissioner may suspend from office any board member for malfeasance, misfeasance, neglect of duty, drunkenness, incompetence, permanent inability to perform the member’s official duties, or commission of a felony.

(b) Each board member and each former board member serving on a probable cause panel is exempt from civil liability for any act or omission committed while acting in the member’s official capacity. The department shall defend any member in any action against the board or a member of the board. In addition, the department may defend the member’s company or business in any action against the company or business if the department determines that the actions from which the suit arises are actions taken by the member in the member’s official capacity and were within the scope of the member’s statutory authority. In providing such defense, the department may employ or use the legal services of the Department of Legal Affairs or outside counsel retained pursuant to s. 287.059. Fees and costs of providing legal services under this subsection shall be paid from the General Inspection Trust Fund, subject to ss. 215.37 and 472.011.

History.—ss. 22, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 15, 44, ch. 82-179; s. 49, ch. 83-329; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 48, ch. 92-149; s. 86, ch. 94-119; s. 154, ch. 94-218; s. 5, ch. 2005-129; s. 5, ch. 2009-66; s. 1, ch. 2016-166.



472.0075 - Contacting board through department.

472.0075 Contacting board through department.—The board may be contacted through the headquarters of the department in the City of Tallahassee.

History.—s. 6, ch. 2009-66.



472.008 - Rules of the board.

472.008 Rules of the board.—

(1) The board has authority to adopt rules to implement this chapter conferring duties upon it. This specific grant of rulemaking authority to the board shall be exercised only through proceedings pursuant to ss. 120.536(1) and 120.54 and with the prior approval of the department.

(2) The board shall adopt rules authorizing the use of professional titles by retired surveyors and mappers. Such rules shall establish guidelines designed to avoid abuse by retirees and confusion on the part of the general public. The rules shall not require continuing education requirements in order to use a professional title by a retiree.

(3) The department has standing to challenge any rule or proposed rule of the board pursuant to s. 120.56. In addition to challenges for any invalid exercise of delegated legislative authority, the administrative law judge, upon such a challenge by the department, may declare all or part of a rule or proposed rule invalid if it:

(a) Does not protect the public from any significant and discernible harm or damages;

(b) Unreasonably restricts competition or the availability of professional services in the state or in a significant part of the state; or

(c) Unnecessarily increases the cost of professional services without a corresponding or equivalent public benefit.

A presumption is not created for the existence of any of the conditions cited in this subsection if the department challenges the rule or proposed rule.

(4) The department or the board is a substantially interested party for purposes of s. 120.54(7). The board may, as an adversely affected party, initiate and maintain an action pursuant to s. 120.68 challenging final agency action.

(5) Any proposed board rule that has not been modified to remove proposed committee objections of the Administrative Procedures Committee must receive approval from the department before filing the rule with the Department of State for final adoption. The department may repeal any rule enacted by the board which has taken effect without having met proposed committee objections of the Administrative Procedures Committee.

History.—ss. 4, 6, ch. 87-349; s. 23, ch. 88-392; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 87, ch. 94-119; s. 143, ch. 98-200; s. 3, ch. 2002-41; s. 7, ch. 2009-66.



472.009 - Board headquarters.

472.009 Board headquarters.—The headquarters of the board shall be in Tallahassee.

History.—ss. 22, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429.



472.0101 - Foreign-trained professionals; special examination and license provisions.

472.0101 Foreign-trained professionals; special examination and license provisions.—

(1) When not otherwise provided by law, the department shall by rule provide procedures under which exiled professionals may be examined under this chapter. A person is eligible for the examination if the exiled professional:

(a) Immigrated to the United States after leaving the person’s home country because of political reasons, provided the country is located in the Western Hemisphere and does not have diplomatic relations with the United States;

(b) Applies to the department and submits a fee;

(c) Was a resident of this state immediately preceding the person’s application;

(d) Demonstrates to the department, through submission of documentation verified by the applicant’s respective professional association in exile, that the applicant was graduated with an appropriate professional or occupational degree from a college or university. However, the department may not require receipt of any documentation from the Republic of Cuba as a condition of eligibility under this section;

(e) Lawfully practiced the profession for at least 3 years;

(f) Prior to 1980, successfully completed an approved course of study pursuant to chapters 74-105 and 75-177, Laws of Florida; and

(g) Presents a certificate demonstrating the successful completion of a continuing education program which offers a course of study that will prepare the applicant for the examination offered under subsection (2). The department shall develop rules for the approval of such programs for the board.

(2) Upon request of a person who meets the requirements of subsection (1) and submits an examination fee, the department, for the board, shall conduct a written practical examination that tests the person’s current ability to practice the profession competently in accordance with the actual practice of the profession. Evidence of meeting the requirements of subsection (1) shall be treated by the department as evidence of the applicant’s preparation in the academic and preprofessional fundamentals necessary for successful professional practice, and the applicant may not be examined by the department on such fundamentals.

(3) The fees charged for the examinations offered under subsection (2) shall be established by the department, for the board, by rule and shall be sufficient to develop or to contract for the development of the examination and its administration, grading, and grade reviews.

(4) The department shall examine any applicant who meets the requirements of subsections (1) and (2). Upon passing the examination and the issuance of the license, a licensee is subject to the administrative requirements of this chapter. Each applicant so licensed is subject to all provisions of this chapter.

(5) Upon a request by an applicant otherwise qualified under this section, the examinations offered under subsection (2) may be given in the applicant’s native language if any translation costs are borne by the applicant.

(6) The department, for the board, may not issue an initial license to, or renew a license of, any applicant or licensee who is under investigation or prosecution in any jurisdiction for an action that would constitute a violation of this chapter until such time as the investigation or prosecution is complete, at which time the provisions of this chapter shall apply.

History.—s. 8, ch. 2009-66.



472.011 - Fees.

472.011 Fees.—

(1) The board, by rule, may establish fees to be paid for applications, examination, reexamination, licensing and renewal, inactive status application and reactivation of inactive licenses, recordmaking and recordkeeping, and applications for providers of continuing education. The board may also establish by rule a delinquency fee. The board shall establish fees that are adequate to ensure the continued operation of the board. Fees shall be based on department estimates of the revenue required to implement ss. 472.001-472.037 and the provisions of law with respect to the regulation of surveyors and mappers. If the department determines, based on estimates of available revenue collected pursuant to this section, that the General Inspection Trust Fund contains funds that exceed the amount required to cover the necessary functions of the board, the department shall, by rule, waive the license renewal fees for licensees under this chapter for a period not to exceed 2 years.

(2) The initial application and examination fee shall not exceed $125 plus the actual per applicant cost to the department to purchase the examination from the National Council of Engineering Examiners or a similar national organization. The examination fee shall be in an amount which covers the cost of obtaining and administering the examination and shall be refunded if the applicant is found ineligible to sit for the examination. The application fee shall be nonrefundable.

(3) The initial license fee shall not exceed $200.

(4) The fee for a certificate of authorization shall not exceed $125.

(5) The biennial renewal fee shall not exceed $500.

(6) The fee for a temporary registration or certificate to practice surveying and mapping may not exceed $100 for an individual or $200 for a business firm.

(7) The fee for licensure by endorsement shall not exceed $200.

(8) The fee for application for inactive status or for reactivation of an inactive license shall not exceed $150.

(9) The fee for applications from providers of continuing education may not exceed $500.

(10) All funds collected under this section, and the amount paid for licenses, fines, and fees, shall be deposited into the General Inspection Trust Fund of the Department of Agriculture and Consumer Services.

(11) If sufficient action is not taken by the board within 1 year after notification by the department that license fees are projected to be inadequate, the department shall set license fees on behalf of the board to cover anticipated costs and to maintain the required cash balance. Further, it is the legislative intent that this regulated profession not operate with a negative cash balance. The department may provide by rule for the advancement of sufficient funds if this profession is operating with a negative cash balance. Such advancement may be for a period not to exceed 2 consecutive years and shall require interest to be paid by the regulated profession. Interest shall be calculated at the current rate earned on General Inspection Trust Fund investments. Interest earned shall be allocated to the various funds in accordance with the allocation of investment earnings during the period of the advance.

(12) The board may, by rule, assess and collect a special assessment from each active, inactive, and delinquent licensee in an amount necessary to eliminate a cash deficit or, if there is not a cash deficit, in an amount sufficient to maintain the financial integrity of this profession as required in this subsection.

(13) The department may contract with public and private entities to receive and deposit revenue pursuant to this section. The Legislature shall appropriate funds from the General Inspection Trust Fund sufficient to carry out the provisions of this chapter. To the maximum extent possible, the department shall directly charge all expenses under this chapter to the account of the regulated profession. For the purpose of this subsection, direct charge expenses shall include, but not be limited to, costs for investigations, examinations, and legal services. The department shall maintain adequate records to support its allocation of department expenses. The department shall provide the board with reasonable access to these records upon request. The board shall be provided an annual report of revenue and direct and allocated expenses related to the operation of the profession. These reports shall be used by the board to determine the amount of license fees.

(14) A condensed management report of budgets, finances, performance statistics, and recommendations shall be provided to the board at least once a quarter. The department shall identify and include in such presentations any changes, or projected changes, made to the board’s budget since the last presentation.

(15) If a duplicate license is required or requested by a licensee, the board may charge a fee as determined by rule not to exceed $25 before issuing a duplicate license.

(16) The department or the board shall charge a fee not to exceed $25 for the certification of a public record. The fee shall be determined by rule of the department. The department or the appropriate board shall assess a fee for duplication of a public record as provided in s. 119.07(4).

History.—ss. 23, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 16, 44, ch. 82-179; s. 21, ch. 88-205; ss. 2, 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 88, ch. 94-119; s. 6, ch. 2001-63; s. 9, ch. 2009-66; s. 5, ch. 2012-67.



472.013 - Examinations, prerequisites.

472.013 Examinations, prerequisites.—

(1) A person desiring to be licensed as a surveyor and mapper shall apply to the department for licensure.

(2) An applicant shall be entitled to take the licensure examination to practice in this state as a surveyor and mapper if the applicant is of good moral character and has satisfied one of the following requirements:

(a) The applicant received a degree in surveying and mapping of 4 years or more in a surveying and mapping degree program from a college or university recognized by the board and has a specific experience record of 4 or more years as a subordinate to a professional surveyor and mapper in the active practice of surveying and mapping, which experience is of a nature indicating that the applicant was in responsible charge of the accuracy and correctness of the surveying and mapping work performed. The completed surveying and mapping degree of 4 years or more in a surveying and mapping degree program must have included not fewer than 32 semester hours of study, or its academic equivalent, in the science of surveying and mapping or in board-approved surveying-and-mapping-related courses. Work experience acquired as a part of the education requirement shall not be construed as experience in responsible charge.

(b) The applicant is a graduate of a 4-year course of study, other than in surveying and mapping, at an accredited college or university and has a specific experience record of 6 or more years as a subordinate to a registered surveyor and mapper in the active practice of surveying and mapping, 5 years of which shall be of a nature indicating that the applicant was in responsible charge of the accuracy and correctness of the surveying and mapping work performed. The course of study in disciplines other than surveying and mapping must have included not fewer than 32 semester hours of study or its academic equivalent. The applicant must have completed a minimum of 25 semester hours from a college or university approved by the board in surveying and mapping subjects or in any combination of courses in civil engineering, surveying, mapping, mathematics, photogrammetry, forestry, or land law and the physical sciences. Any of the required 25 semester hours of study completed not as a part of the 4-year course of study shall be approved at the discretion of the board. Work experience acquired as a part of the education requirement shall not be construed as experience in responsible charge.

(3) A person shall be entitled to take an examination for the purpose of determining whether he or she is qualified to practice in this state as a surveyor and mapper intern if the person is in the final year, or is a graduate, of an approved surveying and mapping curriculum in a school that has been approved by the board.

(4) The board shall adopt rules providing for the review and approval of schools and colleges and the courses of study in surveying and mapping in such schools and colleges. The rules shall be based on the educational requirements for surveying and mapping as defined in s. 472.005. The board may adopt rules providing for the acceptance of the approval and accreditation of schools and courses of study by a nationally accepted accreditation organization.

(5)(a) Good moral character means a personal history of honesty, fairness, and respect for the rights of others and for the laws of this state and nation.

(b) The board may refuse to certify an applicant for failure to satisfy this requirement only if:

1. There is a substantial connection between the lack of good moral character of the applicant and the professional responsibilities of a registered surveyor and mapper; and

2. The finding by the board of lack of good moral character is supported by clear and convincing evidence.

(c) When an applicant is found to be unqualified for a license because of a lack of good moral character, the board shall furnish the applicant a statement containing the findings of the board, a complete record of the evidence upon which the determination was based, and a notice of the rights of the applicant to a rehearing and appeal.

History.—ss. 24, 42, ch. 79-243; ss. 2, 3, ch. 81-318; s. 50, ch. 83-329; s. 73, ch. 85-81; s. 24, ch. 88-392; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 89, ch. 94-119; s. 338, ch. 97-103; s. 23, ch. 2000-157; s. 7, ch. 2000-332; s. 4, ch. 2002-41; s. 1, ch. 2005-129.



472.0131 - Examinations; development; administration.

472.0131 Examinations; development; administration.—

(1) The department shall provide, contract, or approve services for the development, preparation, administration, scoring, score reporting, and evaluation of all examinations. The department shall consult with the board in providing such services.

(a) The department shall ensure that examinations adequately and reliably measure an applicant’s ability to practice the profession of surveying and mapping. After an examination developed or approved by the department has been administered, the board or department may reject any question that does not reliably measure the general areas of competency specified in the rules of the board. The department shall use professional testing services for the development, preparation, and evaluation of examinations when such services are available and approved by the board.

(b) For each examination developed by the department or contracted vendor, to the extent not otherwise specified by statute, the board shall by rule specify the general areas of competency to be covered by the examination, the relative weight to be assigned in grading each area tested, the score necessary to achieve a passing grade, and the fees, where applicable, to cover the actual cost for any purchase, development, and administration of the required examination. However, statutory fee caps in this chapter shall apply. This subsection does not apply to national examinations approved and administered pursuant to paragraph (d).

(c) If a practical examination is deemed to be necessary, rules shall specify the criteria by which examiners are to be selected, the grading criteria to be used by the examiner, the relative weight to be assigned in grading each criterion, and the score necessary to achieve a passing grade. When a mandatory standardization exercise for a practical examination is required by law, the board may conduct such exercise. Board members may serve as examiners at a practical examination with the consent of the board.

(d) The board may approve by rule the use of any national examination which the department has certified as meeting requirements of national examinations and generally accepted testing standards under department rules. Providers of examinations, which may be profit or nonprofit entities, seeking certification by the department shall pay the actual costs incurred by the department in making a determination regarding the certification of the vendor. The department shall use any national examination that is available, certified by the department, and approved by the board. The name and number of a candidate may be provided to a national contractor for the limited purpose of preparing the grade tape and information to be returned to the board or department or, to the extent otherwise specified by rule, the candidate may apply directly to the vendor of the national examination. The department may delegate to the board the duty to provide and administer the examination. Any national examination approved by the board prior to October 1, 1997, is deemed certified under this paragraph. Any licensing or certification examination that is not developed or administered by the department in-house or provided as a national examination shall be competitively bid.

(e) The department shall adopt rules regarding the security and monitoring of examinations. In order to maintain the security of examinations, the department may employ the procedures set forth in s. 472.033 to seek fines and injunctive relief against an examinee who violates s. 472.0132 or the rules adopted under this paragraph. The department, or any agent thereof, may, for the purposes of investigation, confiscate any written, photographic, or recording material or device in the possession of the examinee at the examination site which the department deems necessary to enforce such provisions or rules.

(f) If the board concurs, the department may, for a fee, share with any other state’s licensing authority an examination developed by or for the department unless prohibited by a contract entered into by the department for development or purchase of the examination. The department, with the concurrence of the board, shall establish guidelines that ensure security of a shared exam and shall require that any other state’s licensing authority comply with those guidelines. Those guidelines shall be approved by the board. All fees paid by the user shall be applied to the department’s examination and development program under this chapter.

(2) For each examination developed by the department or a contracted vendor, the board shall make rules providing for reexamination of any applicant who failed an examination. If both a written and a practical examination are given, an applicant is required to retake only the portion of the examination for which he or she failed to achieve a passing grade, if the applicant successfully passes that portion within a reasonable time, as determined by rule of the board, of his or her passing the other portion.

(3) Except for national examinations approved and administered pursuant to paragraph (1)(d), the department shall provide procedures for applicants who have taken and failed an examination developed by the department or a contracted vendor to review their examination questions, answers, papers, grades, and grading key for the questions the candidate answered incorrectly on his or her last examination or, if not feasible, the parts of the examination failed. Applicants shall bear the actual cost for the department to provide examination review pursuant to this subsection. An applicant may waive in writing the confidentiality of his or her examination grades.

(4) For each examination developed or administered by the department or a contracted vendor, an accurate record of each applicant’s examination questions, answers, papers, grades, and grading key shall be kept for a period of not less than 2 years immediately following the examination, and such record shall thereafter be maintained or destroyed as provided in chapters 119 and 257. This subsection does not apply to national examinations approved and administered pursuant to paragraph (1)(d).

(5) Meetings and records of meetings of any member of the department or of the board held for the exclusive purpose of creating or reviewing licensure examination questions or proposed examination questions are confidential and exempt from ss. 119.07(1) and 286.011. However, this exemption does not affect the right of any person to review an examination as provided in subsection (3).

(6) For examinations developed by the department, a contracted vendor or the board may provide licensure examinations in an applicant’s native language. Applicants for examination or reexamination pursuant to this subsection bear the full cost for the department’s development, preparation, administration, grading, and evaluation of any examination in a language other than English or Spanish. Requests for translated examinations, except for those in Spanish, must be on file in the board office at least 6 months before the scheduled examination. When determining whether it is in the public interest to allow the examination to be translated into a language other than English or Spanish, the board shall consider the percentage of the population who speak the applicant’s native language.

(7) In addition to meeting any other requirements for licensure by examination or by endorsement, an applicant may be required by the board to pass an examination pertaining to state laws and rules applicable to the practice of surveying and mapping.

(8) Notwithstanding any other law to the contrary, the department may use a professional testing service to prepare, administer, grade, and evaluate any computerized examination, when that service is available and approved by the board.

History.—s. 10, ch. 2009-66; s. 6, ch. 2012-67.



472.0132 - Penalty for theft or reproduction of an examination.

472.0132 Penalty for theft or reproduction of an examination.—In addition to, or in lieu of, any other discipline imposed pursuant to s. 472.033, a person who wrongfully takes an examination in whole or in part or reproduces or copies an examination administered by the department, whether such examination is reproduced or copied in part or in whole and by any means, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 11, ch. 2009-66.



472.0135 - Education; substituting demonstration of competency for clock-hour requirements; accreditation; consultation.

472.0135 Education; substituting demonstration of competency for clock-hour requirements; accreditation; consultation.—

(1) If the board requires a student to complete a specific number of clock hours of classroom instruction for initial licensure purposes, the board shall establish the minimal competencies that such student must demonstrate in order to be licensed. The demonstration of such competencies may be substituted for specific classroom clock-hour requirements established in statute or rule which are related to instructional programs for licensure purposes. Student demonstration of the established minimum competencies shall be certified by the educational institution.

(2) Notwithstanding any other law, educational programs and institutions which are required by statute to be accredited, but which were accredited by an agency that has since ceased to perform an accrediting function, shall be recognized until such programs and institutions are accredited by a qualified successor to the original accrediting agency, an accrediting agency recognized by the United States Department of Education, or an accrediting agency recognized by the board.

(3) The board shall consult with the Commission for Independent Education, the Board of Governors of the State University System, and the State Board of Education prior to adopting any changes to training requirements relating to entry into the profession. This consultation must allow the educational board to provide advice regarding the impact of the proposed changes in terms of the length of time necessary to complete the training program and the fiscal impact of the changes. The educational board must be consulted only when an institution offering the training program falls under its jurisdiction.

History.—s. 12, ch. 2009-66.



472.015 - Licensure.

472.015 Licensure.—

(1) Notwithstanding any other law, the department is the sole authority for determining the contents of any documents to be submitted for initial licensure and licensure renewal. The documents may contain information including, as appropriate: demographics, social security number, education, work history, personal background, criminal history, finances, business information, complaints, inspections, investigations, discipline, bonding, signature notarization, photographs, performance periods, reciprocity, local government approvals, supporting documentation, periodic reporting requirements, continuing education requirements, and ongoing education monitoring. The applicant shall supplement his or her application as needed to reflect any material change in any circumstance or condition stated in the application which takes place between the initial filing of the application and the final grant or denial of the license and which might affect the decision of the department. An application is received for the purposes of s. 120.60 upon receipt by the department of the application, submitted in the format prescribed by the department, the application fee set by the board, and any other documentation or fee required by law or rule to be submitted with the application in order for the application to be complete.

(2) The department shall license any applicant who the board certifies is qualified to practice surveying and mapping.

(3)(a) Before the issuance of any license, the department may charge an initial license fee as determined by rule of the board. Upon receipt of the appropriate license fee, except as provided in subsection (6), the department shall issue a license to any person certified by the board, or its designee, as having met the applicable requirements imposed by law or rule. However, an applicant who is not otherwise qualified for licensure is not entitled to licensure solely based on a passing score on a required examination.

(b) The department shall waive the initial license fee for an honorably discharged veteran of the United States Armed Forces, the spouse of such a veteran, or a business entity that has a majority ownership held by such a veteran or spouse if the department receives an application, in a format prescribed by the department, within 60 months after the date of the veteran’s discharge from any branch of the United States Armed Forces. To qualify for the waiver, a veteran must provide to the department a copy of his or her DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs; the spouse of a veteran must provide to the department a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and a copy of a valid marriage license or certificate verifying that he or she was lawfully married to the veteran at the time of discharge; or a business entity must provide to the department proof that a veteran or the spouse of a veteran holds a majority ownership in the business, a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and, if applicable, a copy of a valid marriage license or certificate verifying that the spouse of the veteran was lawfully married to the veteran at the time of discharge.

(4) The board shall certify for licensure any applicant who satisfies the requirements of s. 472.013 and who has passed the licensing examination. The board may refuse to certify any applicant who has violated any of the provisions of s. 472.031.

(5)(a) The board shall certify as qualified for a license by endorsement an applicant who:

1. Holds a valid license to practice surveying and mapping issued prior to July 1, 1999, by another state or territory of the United States; has passed a national, regional, state, or territorial licensing examination that is substantially equivalent to the examination required by s. 472.013; and has a specific experience record of at least 8 years as a subordinate to a registered surveyor and mapper in the active practice of surveying and mapping, 6 years of which must be of a nature indicating that the applicant was in responsible charge of the accuracy and correctness of the surveying and mapping work performed;

2. Holds a valid license to practice surveying and mapping issued by another state or territory of the United States if the criteria for issuance of the license were substantially the same as the licensure criteria that existed in Florida at the time the license was issued; or

3. Is a practicing photogrammetrist who holds the Certified Photogrammetrist designation of the American Society for Photogrammetry and Remote Sensing and held such designation on or before July 1, 2005; is a graduate of a 4-year course of study at an accredited college or university; and has a specific experience record of 6 or more years as a subordinate to a Certified Photogrammetrist of the American Society for Photogrammetry and Remote Sensing in the active practice of surveying and mapping, 5 years of which shall be of a nature indicating that the applicant was in responsible charge of the accuracy and correctness of the surveying and mapping work performed. The course of study must have included not fewer than 32 semester hours of study or its academic equivalent. The applicant must have completed a minimum of 25 semester hours from a college or university approved by the board in surveying and mapping subjects or in any combination of courses in civil engineering, surveying, mapping, mathematics, photogrammetry, forestry, or land law and the physical sciences. Any of the required 25 semester hours of study completed not as a part of the 4-year course of study shall be approved at the discretion of the board. Work experience acquired as a part of the education requirement shall not be construed as experience in responsible charge. The applicant must have applied to the department for licensure on or before July 1, 2007.

(b) All applicants for licensure by endorsement must pass the Florida law and rules portion of the examination prior to licensure.

(6)(a) The board may refuse to issue an initial license to any applicant who is under investigation or prosecution in any jurisdiction for an action that would constitute a violation of this chapter until such time as the investigation or prosecution is complete.

(b) The department may not issue a license by endorsement to any applicant who is under investigation in this state or any other state or any other jurisdiction for any act that would constitute a violation of this chapter until the investigation is complete and disciplinary proceedings have been terminated.

(7) When any administrative law judge conducts a hearing pursuant to chapter 120 with respect to the issuance of a license by the department, the administrative law judge shall submit his or her recommended order to the board, which shall thereupon issue a final order. The applicant for a license may appeal the final order of the board in accordance with the provisions of chapter 120.

(8) A privilege against civil liability is hereby granted to any witness for any information furnished by the witness in any proceeding pursuant to this section, unless the witness acted in bad faith or with malice in providing such information.

(9) Notwithstanding anything to the contrary, any elected official who is licensed under this chapter may hold employment for compensation with any public agency concurrent with such public service. Such dual service must be disclosed according to any disclosure required by applicable law.

(10) In any instance in which a licensee or applicant to the department is required to be in compliance with a particular provision by, on, or before a certain date, and if that date occurs on a Saturday, Sunday, or a legal holiday, the licensee or applicant is deemed to be in compliance with the specific date requirement if the required action occurs on the first succeeding day that is not a Saturday, Sunday, or legal holiday.

(11) Any submission required to be in writing may otherwise be required by the department to be made by electronic means.

(12) A licensee or business entity that meets the requirements of this section or s. 472.021 must carry professional liability insurance or provide notice to any person or entity to which surveying and mapping services are offered that the licensee or business entity does not carry professional liability insurance. The notice must consist of a sign prominently displayed in the reception area and written statements provided in a form and frequency as required by rule of the Board of Professional Surveyors and Mappers.

(13) The department may revoke the license of a licensee or business entity that fails to pay a final judgment in connection with the provision of, or failure to provide, services under this chapter.

(14) A person may not be disqualified from practicing surveying or mapping as regulated by the state solely because he or she is not a United States citizen.

(15) Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each person applying for initial licensure or license renewal shall provide his or her social security number. Use of social security numbers obtained through this requirement is limited to the purpose of administering the Title IV-D program for child support enforcement, use by the department, and use as otherwise provided by law.

History.—ss. 25, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 90, ch. 94-119; s. 113, ch. 98-166; s. 174, ch. 2000-160; s. 7, ch. 2001-63; s. 5, ch. 2002-41; s. 2, ch. 2005-129; s. 13, ch. 2009-66; s. 7, ch. 2012-67; s. 2, ch. 2016-166.



472.016 - Members of Armed Forces in good standing with the board.

472.016 Members of Armed Forces in good standing with the board.—

(1) Any member of the Armed Forces of the United States who is now or in the future on active duty and who, at the time of becoming such a member of the Armed Forces, was in good standing with the board and entitled to practice or engage in surveying and mapping in the state shall be kept in good standing by the board, without registering, paying dues or fees, or performing any other act on his or her part to be performed, as long as he or she is a member of the Armed Forces of the United States on active duty and for a period of 6 months after discharge from active duty, provided that he or she is not engaged in the practice of surveying or mapping in the private sector for profit.

(2) The board shall adopt rules exempting the spouses of members of the Armed Forces of the United States from licensure renewal provisions, but only in cases of absence from the state because of their spouses’ duties with the Armed Forces.

History.—s. 14, ch. 2009-66; s. 105, ch. 2010-5.



472.0165 - Qualification of immigrants for examination to practice a licensed profession or occupation.

472.0165 Qualification of immigrants for examination to practice a licensed profession or occupation.—

(1) It is the declared purpose of this section to encourage the use of foreign-speaking residents of this state duly qualified to become licensed surveyors and mappers so that all Florida citizens may receive better services.

(2) Any person who has successfully completed, or is currently enrolled in, an approved course of study created pursuant to chapters 74-105 and 75-177, Laws of Florida, shall be deemed qualified for an examination or reexamination for a license which shall be administered in the English language unless 15 or more such applicants request that the reexamination be administered in their native language. If a reexamination is administered in a foreign language, the full cost to the board of preparing and administering the examination must be borne by the applicants.

(3) The board shall adopt and implement programs designed to qualify for examination all persons who were resident nationals of the Republic of Cuba and who, on July 1, 1977, were residents of this state.

History.—s. 15, ch. 2009-66.



472.017 - Renewal of license.

472.017 Renewal of license.—The department shall renew a license upon receipt of the renewal application and fee, upon proof of compliance with the continuing education requirement of s. 472.018, and, if a demonstration of competency is required by law or rule, upon certification by the board that the licensee has satisfactorily demonstrated his or her competence in surveying and mapping.

History.—ss. 26, 42, ch. 79-243; ss. 2, 3, ch. 81-318; s. 7, ch. 87-349; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 218, ch. 94-119; s. 339, ch. 97-103; s. 73, ch. 2013-18.



472.018 - Continuing education.

472.018 Continuing education.—The department may not renew a license until the licensee submits proof satisfactory to the board that during the 2 years before her or his application for renewal the licensee has completed at least 24 hours of continuing education.

(1) The board shall adopt rules to establish the criteria and course content for continuing education courses. The rules may provide that up to a maximum of 25 percent of the required continuing education hours may be fulfilled by the performance of pro bono services to the indigent or to underserved populations or in areas of critical need within the state where the licensee practices. The board must require that any pro bono services be approved in advance in order to receive credit for continuing education under this section. The board shall use the standard recognized by the Federal Poverty Income Guidelines produced by the United States Department of Health and Human Services in determining indigency. The board may adopt rules that may provide that a part of the continuing education hours may be fulfilled by performing research in critical need areas or for training leading to advanced professional certification. The board may adopt rules to define underserved and critical need areas. The department shall adopt rules for the administration of continuing education requirements adopted by the board.

(2) The board may provide by rule that distance learning may be used to satisfy continuing education requirements.

(3) The board may prorate the required continuing education hours in the following circumstances:

(a) For new licensees:

1. By requiring half of the required continuing education hours for any applicant who becomes licensed with more than half the renewal period remaining and no continuing education for any applicant who becomes licensed with half or less than half of the renewal period remaining; or

2. Requiring no continuing education hours until the first full renewal cycle of the licensee.

(b) When the number of hours required is increased by law or the board.

(4) Upon the request of a licensee, the provider must also furnish to the department information regarding courses completed by the licensee, in an electronic format required by rule of the department.

(5) Each continuing education provider shall retain all records relating to a licensee’s completion of continuing education courses for at least 4 years after completion of a course.

(6) A continuing education provider may not be approved, and the approval may not be renewed, unless the provider agrees in writing to provide such cooperation under this section as required by the department.

(7) For the purpose of determining which persons or entities must meet the reporting, recordkeeping, and access provisions of this section, the board by rule shall adopt a definition of the term “continuing education provider” applicable to the profession’s continuing education requirements. The intent of the rule is to ensure that all records and information necessary to carry out the requirements of this section are maintained and transmitted accordingly and to minimize disputes as to what person or entity is responsible for maintaining and reporting such records and information.

(8) The board shall approve the providers of continuing education. The approval of continuing education providers and courses must be for a specified period of time, not to exceed 4 years. An approval that does not include such a time limitation may remain in effect under this chapter or the rules adopted under this chapter.

(9) The department may fine, suspend, or revoke approval of any continuing education provider that fails to comply with its duties under this section. The fine may not exceed $500 per violation. Investigations and prosecutions of a provider’s failure to comply with its duties under this section shall be conducted pursuant to s. 472.033.

(10) The board shall issue an order requiring a person or entity to cease and desist from offering any continuing education programs for licensees, and fining, suspending, or revoking any approval of the provider previously granted by the board if the board determines that the person or entity failed to provide appropriate continuing education services that conform to approved course material. The fine may not exceed $500 per violation. Investigations and prosecutions of a provider’s failure to comply with its duties under this section shall be conducted under s. 472.033.

(11) The board may establish, by rule, a fee not to exceed $250 for anyone seeking approval to provide continuing education courses and may establish, by rule, a biennial fee not to exceed $250 for the renewal of providership of such courses. Such postlicensure education courses are subject to the reporting, monitoring, and compliance provisions of this section.

(12) The department and the board may adopt rules under ss. 120.536(1) and 120.54 to administer this section.

(13) Each continuing education provider shall provide to the department, in an electronic format determined by the department, information regarding the continuing education status of licensees which the department determines is necessary to carry out its duties under this chapter. After a licensee completes a course, the information must be submitted electronically by the continuing education provider to the department within 30 calendar days after completion. However, beginning on the 30th day before the renewal deadline or before the renewal date, whichever occurs sooner, the continuing education provider shall electronically report such information to the department within 10 business days after completion.

(14) The department shall establish a system to monitor licensee compliance with continuing education requirements and to determine the continuing education status of each licensee. As used in this subsection, the term “monitor” means the act of determining, for each licensee, whether the licensee is in full compliance with applicable continuing education requirements as of the date of the licensee’s application for license renewal.

(15) The department may refuse to renew a license until the licensee has satisfied all applicable continuing education requirements. This subsection does not preclude the department or board from imposing additional penalties pursuant to this chapter or rules adopted pursuant this chapter.

History.—ss. 6, 8, ch. 87-349; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 340, ch. 97-103; s. 16, ch. 2009-66; s. 8, ch. 2012-67.



472.019 - Reactivation; continuing education.

472.019 Reactivation; continuing education.—

(1) The continuing education requirements for reactivating a license may not exceed 12 classroom hours for each year the license was inactive.

(2) The board shall promulgate rules relating to licenses which have become inactive and for the renewal of inactive licenses. The board shall prescribe by rule a fee not to exceed $50 for the reactivation of an inactive license and a fee not to exceed $50 for the renewal of an inactive license.

History.—ss. 27, 42, ch. 79-243; s. 342, ch. 81-259; ss. 2, 3, ch. 81-318; s. 105, ch. 83-329; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 219, ch. 94-119.



472.0201 - Public inspection of information required from applicants; exceptions; examination hearing.

472.0201 Public inspection of information required from applicants; exceptions; examination hearing.—

(1) All information required by the department of any applicant shall be a public record and shall be open to public inspection pursuant to s. 119.07, except financial information, medical information, school transcripts, examination questions, answers, papers, grades, and grading keys, which are confidential and exempt from s. 119.07(1) and shall not be discussed with or made accessible to anyone except members of the board, the department, and staff thereof, who have a bona fide need to know such information. Any information supplied to the department by any other agency which is exempt from the provisions of chapter 119 or is confidential shall remain exempt or confidential pursuant to applicable law while in the custody of the department.

(2) The department shall establish by rule the procedure by which an applicant, and the applicant’s attorney, may review examination questions and answers. Examination questions and answers are not subject to discovery but may be introduced into evidence and considered only in camera in any administrative proceeding under chapter 120. If an administrative hearing is held, the department shall provide challenged examination questions and answers to the administrative law judge. The examination questions and answers provided at the hearing are confidential and exempt from s. 119.07(1), unless invalidated by the administrative law judge.

(3) Unless an applicant notifies the department at least 5 days before an examination hearing of the applicant’s inability to attend, or unless an applicant can demonstrate an extreme emergency for failing to attend, the department may require an applicant who fails to attend to pay reasonable attorney’s fees, costs, and court costs of the department for the examination hearing.

History.—s. 17, ch. 2009-66.



472.02011 - Disclosure of confidential information.

472.02011 Disclosure of confidential information.—

(1) An officer, employee, or person under contract with the department or the board, or any subject of an investigation may not convey knowledge or information to any person who is not lawfully entitled to such knowledge or information about any public meeting or public record, which at the time such knowledge or information is conveyed is exempt from the provisions of s. 119.01, s. 119.07(1), or s. 286.011.

(2) Any person who willfully violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and may be subject to discipline pursuant to s. 472.033, and, if applicable, shall be removed from office, employment, or the contractual relationship.

History.—s. 18, ch. 2009-66.



472.0202 - Inactive and delinquent status.

472.0202 Inactive and delinquent status.—

(1) A licensee may practice a profession only if the licensee has an active status license. A licensee who practices a profession without an active status license is in violation of this section and s. 472.0351, and the board may impose discipline on the licensee.

(2) The board shall permit a licensee to choose, at the time of licensure renewal, an active or inactive status. However, a licensee who changes from inactive to active status is not eligible to return to inactive status until the licensee thereafter completes a licensure cycle on active status.

(3) The board, by rule, shall impose a fee for an inactive status license which is no greater than the fee for an active status license.

(4) An inactive status licensee may change to active status at any time, provided the licensee meets all requirements for active status, pays any additional licensure fees necessary to equal those imposed on an active status licensee, pays any applicable reactivation fees as set by the board, and meets all continuing education requirements as specified in this section.

(5) A licensee shall apply with a complete application, as defined by rule of the board, to renew an active or inactive status license before the license expires. Failure of a licensee to renew before the license expires shall cause the license to become delinquent in the license cycle following expiration.

(6)(a) A delinquent status licensee must affirmatively apply with a complete application, as defined by rule of the board, for active or inactive status during the licensure cycle in which a licensee becomes delinquent. Failure by a delinquent status licensee to become active or inactive before the expiration of the current licensure cycle shall render the license void without any further action by the board or the department.

(b) Notwithstanding this chapter, the board may, at its discretion, reinstate the license of an individual whose license has become void if the board determines that the individual has made a good faith effort to comply with this section but has failed to comply because of illness or unusual hardship. The individual must apply to the board for reinstatement in a manner prescribed by rules of the board and shall pay an applicable fee in an amount determined by rule. The board shall require that such individual meet all continuing education requirements prescribed by law, pay appropriate licensing fees, and otherwise be eligible for renewal of licensure under this chapter.

(7) The board, by rule, shall impose an additional delinquency fee, not to exceed the biennial renewal fee for an active status license, on a delinquent status licensee when such licensee applies for active or inactive status.

(8) The board, by rule, shall impose an additional fee, not to exceed the biennial renewal fee for an active status license, for processing a licensee’s request to change licensure status at any time other than at the beginning of a licensure cycle.

(9) The board, by rule, may impose reasonable conditions, excluding full reexamination but including part of a national examination or a special purpose examination to assess current competency, necessary to ensure that a licensee who has been on inactive status for more than two consecutive biennial licensure cycles and who applies for active status can practice with the care and skill sufficient to protect the health, safety, and welfare of the public. Reactivation requirements may differ depending on the length of time licensees are inactive. The costs to meet reactivation requirements shall be borne by licensees requesting reactivation.

(10) Before reactivation, an inactive or delinquent licensee shall meet the same continuing education requirements, if any, imposed on an active status licensee for all biennial licensure periods in which the licensee was inactive or delinquent.

(11) The status or a change in status of a licensee does not alter the board’s right to impose discipline or to enforce discipline previously imposed on a licensee for acts or omissions committed by the licensee while holding a license, whether active, inactive, or delinquent.

History.—s. 19, ch. 2009-66; s. 9, ch. 2012-67.



472.0203 - Renewal and cancellation notices.

472.0203 Renewal and cancellation notices.—

(1) At least 90 days before the end of a licensure cycle, the department shall:

(a) Forward a licensure renewal notification to an active or inactive licensee at the licensee’s last known address of record with the department.

(b) Forward a notice of pending cancellation of licensure to a delinquent status licensee at the licensee’s last known address of record with the department.

(2) Each licensure renewal notification and each notice of pending cancellation of licensure must state conspicuously that a licensee who remains on inactive status for more than two consecutive biennial licensure cycles and who wishes to reactivate the license may be required to demonstrate the competency to resume active practice by sitting for a special purpose examination or by completing other reactivation requirements, as defined by rule of the board.

(3) Notwithstanding any other law, a licensure renewal notification required to be sent to the last known address of record may be sent by the department to the licensee by electronic means if the licensee has provided an e-mail address to the department.

History.—s. 20, ch. 2009-66; s. 10, ch. 2012-67.



472.0204 - Address of record.

472.0204 Address of record.—

(1) Each licensee of the department is solely responsible for notifying the department in writing of the licensee’s current mailing address and place of practice, as defined by rule of the board. A licensee’s failure to notify the department of a change of address constitutes a violation of this section, and the licensee may be disciplined by the board.

(2) Notwithstanding any other provision of law, service by regular mail to a licensee’s last known address of record with the department constitutes adequate and sufficient notice to the licensee for any official communication to the licensee by the board or the department except when other service is required pursuant to s. 472.033.

History.—s. 21, ch. 2009-66.



472.021 - Certification of partnerships and corporations.

472.021 Certification of partnerships and corporations.—

(1) The practice of or the offer to practice surveying and mapping by registrants through a corporation or partnership offering surveying and mapping services to the public, or by a corporation or partnership offering said services to the public through registrants under ss. 472.001-472.037 as agents, employees, officers, or partners, is permitted subject to the provisions of ss. 472.001-472.037, provided that one or more of the principal officers of the corporation or one or more partners of the partnership and all personnel of the corporation or partnership who act in its behalf as surveyors and mappers in this state are registered as provided by ss. 472.001-472.037, and, further, provided that the corporation or partnership has been issued a certificate of authorization by the board as provided in this section. All final drawings, specifications, plans, reports, or other papers or documents involving the practice of surveying and mapping which are prepared or approved for the use of the corporation or partnership or for delivery to any person or for public record within the state must be dated and must bear the signature and seal of the registrant who prepared or approved them. Nothing in this section shall be construed to allow a corporation to hold a certificate of registration to practice surveying and mapping. No corporation or partnership shall be relieved of responsibility for the conduct or acts of its agents, employees, or officers by reason of its compliance with this section, nor shall any individual practicing surveying and mapping be relieved of responsibility for professional services performed by reason of his or her employment or relationship with a corporation or partnership.

(2) For the purposes of this section, a certificate of authorization shall be required for a corporation, partnership, association, or person practicing under a fictitious name, offering surveying and mapping services to the public; however, when an individual is practicing surveying and mapping in his or her own given name, he or she shall not be required to register under this section.

(3) Except as provided in s. 558.0035, the fact that any registered surveyor and mapper practices through a corporation or partnership does not relieve the registrant from personal liability for negligence, misconduct, or wrongful acts committed by him or her. Partnerships and all partners shall be jointly and severally liable for the negligence, misconduct, or wrongful acts committed by their agents, employees, or partners while acting in a professional capacity. An officer, agent, or employee of a business organization other than a partnership shall be personally liable and accountable only for negligent acts, wrongful acts, or misconduct committed by him or her or committed by a person under his or her direct supervision and control while rendering professional services on behalf of the business organization. The personal liability of a shareholder or owner of a business organization, in his or her capacity as shareholder or owner, shall be no greater than that of a shareholder-employee of a corporation incorporated under chapter 607. The business organization shall be liable up to the full value of its property for any negligent acts, wrongful acts, or misconduct committed by any of its officers, agents, or employees while they are engaged on its behalf in the rendering of professional services.

(4) Each certification of authorization shall be renewed every 2 years. Each partnership and corporation certified under this section shall notify the board within 1 month of any change in the information contained in the application upon which the certification is based.

(5) Disciplinary action against a corporation or partnership shall be administered in the same manner and on the same grounds as disciplinary action against a registered surveyor and mapper.

History.—ss. 28, 42, ch. 79-243; s. 343, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 3, 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 91, ch. 94-119; s. 341, ch. 97-103; s. 8, ch. 2001-63; s. 3, ch. 2005-129; s. 4, ch. 2013-28.



472.023 - Surveyors and mappers and firms of other states; temporary certificates to practice in this state.

472.023 Surveyors and mappers and firms of other states; temporary certificates to practice in this state.—

(1) Upon approval by the board and payment of a fee not to exceed $25, the department shall grant a temporary certificate for work on one specified project in this state and for a period not to exceed 1 year to a surveyor and mapper holding a certificate to practice in another state, provided that Florida registrants are similarly permitted to engage in work in such state.

(2) Upon approval by the board and payment of a fee not to exceed $50, the department shall grant a temporary certificate of authorization for work on one specified project in this state for a period not to exceed 1 year to an out-of-state corporation, partnership, or firm, provided one of the principal officers of the corporation, one of the partners of the partnership, or one of the principals in the fictitiously named firm has obtained a temporary certificate of registration in accordance with subsection (1).

(3) The application for a temporary license shall constitute appointment of the Department of State as an agent of the applicant for service of process in any action or proceeding against the applicant arising out of any transaction or operation connected with or incidental to the practice of surveying and mapping for which the temporary license was issued.

History.—ss. 30, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 92, ch. 94-119.



472.025 - Seals.

472.025 Seals.—

(1) The board shall adopt, by rule, a form of seal to be used by all registrants holding valid certificates of registration, whether the registrants are corporations, partnerships, or individuals. Each registrant shall obtain an impression-type metal seal in that form; and all final drawings, plans, specifications, plats, or reports prepared or issued by the registrant in accordance with the standards of practice established by the board shall be signed by the registrant, dated, and stamped with his or her seal. This signature, date, and seal shall be evidence of the authenticity of that to which they are affixed. Each registrant may in addition register his or her seal electronically in accordance with ss. 668.001-668.006. Drawings, plans, specifications, reports, or documents prepared or issued by a registrant may be transmitted electronically and may be signed by the registrant, dated, and stamped electronically with such seal in accordance with ss. 668.001-668.006.

(2) It is unlawful for a person to stamp, seal, or digitally sign a document with a seal or digital signature after his or her certificate of registration has expired or been revoked or suspended, unless such certificate of registration has been reinstated or reissued. When a certificate of registration has been revoked or suspended by the board, the registrant shall, within 30 days after the revocation or suspension has become effective, surrender his or her seal to the executive director of the board and confirm to the executive director the cancellation of the registrant’s digital signature in accordance with ss. 668.001-668.006. If the registrant’s certificate has been suspended for a period of time, his or her seal shall be returned to him or her upon expiration of the suspension period.

(3) No registrant shall affix or permit to be affixed his or her seal, name, or digital signature to any plan, specification, drawing, or other document which depicts work which he or she is not licensed to perform or which is beyond his or her profession or specialty therein.

History.—ss. 31, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 17, 44, ch. 82-179; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 342, ch. 97-103; s. 6, ch. 97-241; s. 9, ch. 2001-63; s. 11, ch. 2012-67; s. 21, ch. 2014-147.



472.027 - Standards of practice.

472.027 Standards of practice.—The board shall adopt rules establishing standards of practice for the profession of surveying and mapping to:

(1) Assure competence in the practice of the profession;

(2) Assure accuracy, completeness, and quality in the products provided;

(3) Assure adequate and defensible real property boundary locations; and

(4) Govern the following professional matters:

(a) Conflicts of interest.

(b) Client confidentiality.

(c) Misuse, reuse, unauthorized use, or alteration of another professional’s product.

(d) Fair dealing in all professional relationships and private and public sector contracts.

(e) Retention of work products in hard copy or electronic or digital formats.

(f) Transfer and storage of files and file materials upon discontinuance of the practice of surveying and mapping.

History.—ss. 36, 42, ch. 79-243; s. 344, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 93, ch. 94-119; s. 10, ch. 2001-63; s. 1, ch. 2014-147.



472.029 - Authorization to enter lands of third parties; conditions.

472.029 Authorization to enter lands of third parties; conditions.—

(1) IN GENERAL.—Surveyors and mappers or their subordinates may go on, over, and upon the lands of others when necessary to make surveys and maps or locate or set monuments, and, in so doing, may carry with them their agents and employees necessary for that purpose. Entry under the right granted by this subsection does not constitute trespass, and surveyors and mappers and their duly authorized agents or employees so entering are not liable to arrest or to a civil action by reason of such entry; however, this subsection does not give authority to registrants, subordinates, agents, or employees to destroy, injure, damage, or move any physical improvements on lands of another without the written permission of the landowner.

(2) LIABILITY AND DUTY OF CARE ON AGRICULTURAL LAND.—

(a) Any person regulated by this chapter who enters agricultural land shall do so in compliance with all federal, state, and local laws, rules, and regulations pertaining to premises security, agricultural protections, and other health and safety requirements in place on such land.

(b) A landowner is not liable to any third party for civil or criminal acts or damages that result from the negligent or intentional conduct of any person regulated by this chapter on agricultural land.

(c) If written notice is not delivered to the landowner or landowner’s registered agent at least 3 business days prior to entry on an agricultural parcel containing more than 160 acres, the duty of care owed by the landowner to those regulated by this chapter is that due an undiscovered trespasser.

(d) This subsection applies only to land classified as agricultural pursuant to s. 193.461.

History.—ss. 37, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 94, ch. 94-119; s. 6, ch. 2002-41.



472.031 - Prohibitions; penalties.

472.031 Prohibitions; penalties.—

(1) No person shall:

(a) Practice or offer to practice surveying and mapping unless such person is registered pursuant to ss. 472.001-472.037;

(b) Use the name or title “registered surveyor and mapper,” “surveyor and mapper,” “professional surveyor and mapper,” “land surveyor,” “surveyor,” or any combination thereof when such person has not registered pursuant to ss. 472.001-472.037;

(c) Present as his or her own the registration of another;

(d) Knowingly give false or forged evidence to the board or a member thereof; or

(e) Use or attempt to use a registration that has been suspended or revoked.

(2) Any person who is found to be in violation of any provision of this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 33, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 5, 7, ch. 89-137; s. 103, ch. 91-224; s. 4, ch. 91-429; s. 95, ch. 94-119; s. 343, ch. 97-103; s. 11, ch. 2001-63; s. 7, ch. 2002-41.



472.033 - Disciplinary proceedings.

472.033 Disciplinary proceedings.—Disciplinary proceedings for the board shall be within the jurisdiction of the department.

(1)(a) The department shall investigate any complaint that is filed before it if the complaint is in writing, signed by the complainant, and legally sufficient. A complaint is legally sufficient if it contains ultimate facts that show that a violation of this chapter or of any rule adopted by the department or the board has occurred. In order to determine legal sufficiency, the department may require supporting information or documentation. The department may investigate, and the department or the board may take appropriate final action on, a complaint even though the original complainant withdraws it or otherwise indicates a desire not to cause the complaint to be investigated or prosecuted to completion. The department may investigate an anonymous complaint if the complaint is in writing and is legally sufficient, if the alleged violation of law or rules is substantial, and if the department has reason to believe, after preliminary inquiry, that the violations alleged in the complaint are true. The department may investigate a complaint made by a confidential informant if the complaint is legally sufficient, if the alleged violation of law or rule is substantial, and if the department has reason to believe, after preliminary inquiry, that the allegations of the complainant are true. The department may initiate an investigation if it has reasonable cause to believe that a licensee or a group of licensees has violated a Florida statute, a rule of the department, or a rule of the board.

(b) If an investigation of any subject is undertaken, the department shall promptly furnish to the subject or the subject’s attorney a copy of the complaint or document that resulted in the initiation of the investigation. The subject may submit a written response to the information contained in such complaint or document within 20 days after service to the subject of the complaint or document. The subject’s written response shall be considered by the probable cause panel. The right to respond does not prohibit the issuance of a summary emergency order if necessary to protect the public. However, if the commissioner, or the commissioner’s designee, and the chair of the respective board or the chair of its probable cause panel agree in writing that such notification would be detrimental to the investigation, the department may withhold notification. The department may conduct an investigation without notification to any subject if the act under investigation is a criminal offense.

(2) The department shall allocate sufficient and adequately trained staff to expeditiously and thoroughly determine legal sufficiency and investigate all legally sufficient complaints. When its investigation is complete and legally sufficient, the department shall prepare and submit to the probable cause panel of the board the investigative report of the department. The report shall contain the investigative findings and the recommendations of the department concerning the existence of probable cause. At any time after legal sufficiency is found, the department may dismiss any case, or any part thereof, if the department determines that there is insufficient evidence to support the prosecution of allegations contained therein. The department shall provide a detailed report to the appropriate probable cause panel before dismissing any case or part thereof, and to the subject of the complaint after dismissal of any case or part thereof, under this section. For cases dismissed before a finding of probable cause, such report is confidential and exempt from s. 119.07(1). The probable cause panel shall have access, upon request, to the investigative files pertaining to a case before dismissing the case.

(3)(a) As an alternative to subsections (1) and (2), if a complaint is received, the department may provide a licensee with a notice of noncompliance for an initial offense of a minor violation. A violation is a minor violation if it does not demonstrate a serious inability to practice the profession, result in economic or physical harm to a person, or adversely affect the public health, safety, or welfare or create a significant threat of such harm. The board shall establish by rule those violations which are minor violations under this provision. Failure of a licensee to take action in correcting the violation within 15 days after notice may result in the institution of regular disciplinary proceedings.

(b) The department may issue a notice of noncompliance for an initial offense of a minor violation, notwithstanding the board’s failure to designate a particular minor violation by rule as provided in paragraph (a).

(4) The determination as to whether probable cause exists shall be made by majority vote of a probable cause panel of the board, or by the department, as appropriate. The board shall provide by rule that the determination of probable cause shall be made by a panel of its members or by the department. The board may provide by rule for multiple probable cause panels composed of at least two members. The board may provide by rule that one or more members of the panel or panels may be a former board member. The length of term or repetition of service of any such former board member on a probable cause panel may vary according to the direction of the board when authorized by board rule. Any probable cause panel must include one of the board’s former or present consumer members, if one is available, willing to serve, and is authorized to do so by the board chair. Any probable cause panel must include a present board member. Any probable cause panel must include a former or present professional board member. However, any former professional board member serving on the probable cause panel must hold an active valid license for that profession. All proceedings of the panel are exempt from s. 286.011 until 10 days after probable cause has been found to exist by the panel or until the subject of the investigation waives his or her privilege of confidentiality. The probable cause panel may make a reasonable request, and upon such request the department shall provide such additional investigative information as is necessary to the determination of probable cause. A request for additional investigative information shall be made within 15 days from the date of receipt by the probable cause panel of the investigative report of the department. The probable cause panel or the department, as may be appropriate, shall make its determination of probable cause within 30 days after receipt by it of the final investigative report of the department. The commissioner or the commissioner’s designee may grant extensions of the 15-day and the 30-day time limits. In lieu of a finding of probable cause, the probable cause panel may issue a letter of guidance to the subject. If, within the 30-day time limit, as may be extended, the probable cause panel does not make a determination regarding the existence of probable cause or does not issue a letter of guidance in lieu of a finding of probable cause, the department, for disciplinary cases under its jurisdiction, must make a determination regarding the existence of probable cause within 10 days after the expiration of the time limit. If the probable cause panel finds that probable cause exists, it shall direct the department to file a formal complaint against the licensee. The department shall follow the directions of the probable cause panel regarding the filing of a formal complaint. If directed to do so, the department shall file a formal complaint against the subject of the investigation and prosecute that complaint pursuant to chapter 120. However, the department may decide not to prosecute the complaint if it finds that probable cause had been improvidently found by the panel. In such cases, the department shall refer the matter to the board. The board may then file a formal complaint and prosecute the complaint pursuant to chapter 120. The department shall also refer to the board any investigation or disciplinary proceeding not before the Division of Administrative Hearings pursuant to chapter 120 or otherwise completed by the department within 1 year after the filing of a complaint. The department, for disciplinary cases under its jurisdiction, must establish a uniform reporting system to quarterly refer to the board the status of any investigation or disciplinary proceeding that is not before the Division of Administrative Hearings or otherwise completed by the department within 1 year after the filing of the complaint. All proceedings of the probable cause panel are exempt from s. 120.525.

(5) A formal hearing before an administrative law judge from the Division of Administrative Hearings shall be held pursuant to chapter 120 if there are any disputed issues of material fact. The administrative law judge shall issue a recommended order pursuant to chapter 120. If any party raises an issue of disputed fact during an informal hearing, the hearing shall be terminated and a formal hearing pursuant to chapter 120 shall be held.

(6) The board, with those members of the panel, if any, who reviewed the investigation pursuant to subsection (4) being excused, shall determine and issue the final order in each disciplinary case. Such order shall constitute final agency action. Any consent order or agreed settlement shall be subject to the approval of the department.

(7) The department has standing to seek judicial review of any final order of the board, pursuant to s. 120.68.

(8) Any proceeding for the purpose of summary suspension of a license, or for the restriction of the license, of a licensee pursuant to s. 120.60(6) shall be conducted by the commissioner or the commissioner’s designee, who shall issue the final summary order.

(9) The department shall periodically notify the person who filed the complaint of the status of the investigation, whether probable cause has been found, and the status of any civil action or administrative proceeding or appeal.

(10) The complaint and all information obtained pursuant to the investigation by the department are confidential and exempt from s. 119.07(1) until 10 days after probable cause has been found to exist by the probable cause panel or by the department, or until the regulated professional or subject of the investigation waives his or her privilege of confidentiality, whichever occurs first. However, this exemption does not apply to actions against unlicensed persons pursuant to s. 472.036. Upon completion of the investigation and pursuant to a written request by the subject, the department shall provide the subject an opportunity to inspect the investigative file or, at the subject’s expense, forward to the subject a copy of the investigative file. The subject may file a written response to the information contained in the investigative file. Such response must be filed within 20 days, unless an extension of time has been granted by the department. This subsection does not prohibit the department from providing such information to any law enforcement agency or to any other regulatory agency.

(11) A privilege against civil liability is granted to any complainant or any witness with regard to information furnished with respect to any investigation or proceeding pursuant to this section, unless the complainant or witness acted in bad faith or with malice in providing such information.

History.—ss. 34, 42, ch. 79-243; ss. 2, 3, ch. 81-318; s. 51, ch. 83-329; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 96, ch. 94-119; s. 344, ch. 97-103; s. 8, ch. 2002-41; s. 22, ch. 2009-66; s. 54, ch. 2009-195.



472.0335 - Classification of disciplinary actions.

472.0335 Classification of disciplinary actions.—

(1) A licensee may petition the department to review a disciplinary incident to determine whether the specific violation meets the standard of a minor violation as set forth in s. 472.033(3). If the circumstances of the violation meet that standard and 2 years have passed since the issuance of a final order imposing discipline, the department shall reclassify that violation as inactive if the licensee has not been disciplined for any subsequent minor violation of the same nature. After the department has reclassified the violation as inactive, it is no longer considered to be part of the licensee’s disciplinary record, and the licensee may lawfully deny or fail to acknowledge the incident as a disciplinary action.

(2) The department may establish a schedule classifying violations according to the severity of the violation. After the expiration of set periods of time, the department may provide for such disciplinary records to become inactive, according to their classification. After the disciplinary record has become inactive, the department may clear the violation from the disciplinary record and the subject person or business may lawfully deny or fail to acknowledge such disciplinary actions. The department may adopt rules to administer this subsection.

History.—s. 23, ch. 2009-66.



472.0337 - Power to administer oaths, take depositions, and issue subpoenas.

472.0337 Power to administer oaths, take depositions, and issue subpoenas.—For the purpose of an investigation or proceeding conducted by the department, the department shall administer oaths, take depositions, make inspections, issue subpoenas which must be supported by affidavit, serve subpoenas and other process, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence. Challenges to, and enforcement of, the subpoenas and orders shall be conducted as provided in s. 120.569.

History.—s. 12, ch. 2012-67.



472.034 - Mediation.

472.034 Mediation.—

(1) Notwithstanding s. 472.033, the board shall adopt rules to designate which violations of this chapter are appropriate for mediation. The board may designate as mediation offenses those complaints where harm caused by the licensee is economic in nature or can be remedied by the licensee.

(2) After the department determines a complaint is legally sufficient and the alleged violations are defined as mediation offenses, the department or any agent of the department may conduct informal mediation to resolve the complaint. If the complainant and the subject of the complaint agree to a resolution of a complaint within 14 days after contact by the mediator, the mediator shall notify the department of the terms of the resolution. The department or board shall take no further action unless the complainant and the subject each fail to record with the department an acknowledgment of satisfaction of the terms of mediation within 60 days of the mediator’s notification to the department. In the event the complainant and subject fail to reach settlement terms or to record the required acknowledgment, the department shall process the complaint according to the provisions of s. 472.033.

(3) Conduct or statements made during mediation are inadmissible in any proceeding pursuant to s. 472.033. Further, any information relating to the mediation of a case shall be subject to the confidentiality provisions of s. 472.033.

(4) A licensee may not go through the mediation process more than three times without approval of the department. The department may consider the subject and dates of the earlier complaints in rendering its decision. The decision is not final agency action for purposes of chapter 120.

(5) The board has the continuing authority to amend its rules adopted pursuant to this section.

History.—s. 24, ch. 2009-66.



472.0345 - Authority to issue citations.

472.0345 Authority to issue citations.—

(1) Notwithstanding s. 472.033, the board or the department shall adopt rules to permit the issuance of citations. The citation shall be issued to the subject and shall contain the subject’s name and address, the subject’s license number if applicable, a brief factual statement, the sections of the law allegedly violated, and the penalty imposed. The citation must clearly state that the subject may choose, in lieu of accepting the citation, to follow the procedure under s. 472.033. If the subject disputes the matter in the citation, the procedures set forth in s. 472.033 must be followed. However, if the subject does not dispute the matter in the citation with the department within 30 days after the citation is served, the citation becomes a final order and constitutes discipline. The penalty shall be a fine or other conditions as established by rule.

(2) The board shall adopt rules designating violations for which a citation may be issued. Such rules shall designate as citation violations those violations for which there is no substantial threat to the public health, safety, and welfare.

(3) The department shall be entitled to recover the costs of investigation, in addition to any penalty provided according to board or department rule, as part of the penalty levied pursuant to the citation.

(4) A citation must be issued within 6 months after the filing of the complaint that is the basis for the citation.

(5) Service of a citation may be made by personal service or certified mail, restricted delivery, to the subject at the subject’s last known address.

(6) The board has continuous authority to amend its rules adopted pursuant to this section.

History.—s. 25, ch. 2009-66.



472.0351 - Grounds for discipline; penalties; enforcement.

472.0351 Grounds for discipline; penalties; enforcement.—

(1) The following acts constitute grounds for which the disciplinary actions specified in subsection (2) may be taken:

(a) Violation of any provision of s. 472.031;

(b) Attempting to procure a license to practice surveying and mapping by bribery or fraudulent misrepresentations;

(c) Having a license to practice surveying and mapping revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country, for a violation that constitutes a violation under the laws of this state. The acceptance of a relinquishment of licensure, stipulation, consent order, or other settlement offered in response to or in anticipation of the filing of charges against the license by a licensing authority is an action against the license;

(d) Being convicted or found guilty of, or entering a plea of guilty, no contest, or nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of surveying and mapping or the ability to practice surveying and mapping;

(e) Making or filing a report or record that the licensee knows to be false, willfully failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to impede or obstruct such filing. Such reports or records include only those that are signed in the capacity of a registered surveyor and mapper;

(f) Advertising goods or services in a manner that is fraudulent, false, deceptive, or misleading in form or content;

(g) Upon proof that the licensee is guilty of fraud or deceit, or of negligence, incompetency, or misconduct, in the practice of surveying and mapping;

(h) Failing to perform a statutory or legal obligation placed upon a licensed surveyor and mapper; violating a provision of this chapter, a rule of the board or department, or a lawful order of the board or department; or failing to comply with a lawfully issued subpoena of the department;

(i) Practicing on a revoked, suspended, inactive, or delinquent license;

(j) Having been found liable in a civil proceeding for knowingly filing a false report or complaint with the department against another licensee;

(k) Failing to report to the department any person who the licensee knows is in violation of this chapter or the rules of the department or the board;

(l) Aiding, assisting, procuring, employing, or advising any unlicensed person or entity to practice surveying and mapping contrary to this chapter or the rules of the department or the board;

(m) Making deceptive, untrue, or fraudulent representations in or related to the practice of professional surveying or mapping or employing a trick or scheme in or related to the practice of professional surveying or mapping;

(n) Exercising influence on the client for the purpose of financial gain of the licensee or a third party;

(o) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities the licensee knows, or has reason to know, the licensee is not competent to perform;

(p) Delegating or contracting for the performance of professional responsibilities by a person when the licensee delegating or contracting for performance of such responsibilities knows, or has reason to know, such person is not qualified by training, experience, and authorization when required to perform them; or

(q) Improperly interfering with an investigation or inspection authorized by statute, or with any disciplinary proceeding.

(2) If the board finds a surveyor or mapper guilty of any of the grounds set forth in subsection (1) or a violation of this chapter which occurred before obtaining a license, the board may enter an order imposing one or more of the following penalties:

(a) Denial of an application for licensure, or approval of an application for licensure with restrictions.

(b) Revocation or suspension of a license.

(c) Imposition of an administrative fine in the Class I category pursuant to s. 570.971 for each count or separate offense.

(d) Issuance of a reprimand.

(e) Placement of the surveyor or mapper on probation for a period of time and subject to such conditions as the board may specify. Those conditions may include, but are not limited to, requiring the licensee to undergo treatment, attend continuing education courses, submit to be reexamined, work under the supervision of another licensee, or satisfy any terms which are reasonably tailored to the violations found.

(f) Restriction of the authorized scope of practice by the surveyor or mapper.

(g) Corrective action.

(3) The department shall reissue the license of a disciplined surveyor or mapper upon certification by the board that he or she has complied with all of the terms and conditions set forth in the final order.

(4)(a) In addition to any other discipline imposed pursuant to this section, the board may assess costs and attorney fees related to the investigation and prosecution of the case.

(b) In any case where the board or the department imposes a fine or assessment and the fine or assessment is not paid within a reasonable time, which may be prescribed in the rules of the board or in the order assessing such fines or costs, the department or the Department of Legal Affairs may contract for the collection of, or bring a civil action to recover, the fine or assessment.

(c) The department may not issue to or renew the license of any person or business entity against which the board has assessed a fine, interest, costs, or attorney fees associated with an investigation and prosecution until the person or business entity has paid the full amount due or complies with or satisfies all terms and conditions of the final order.

(5) If the board determines that revocation of a license is the appropriate penalty, the revocation shall be permanent. However, the board may establish, by rule, requirements for reapplication by applicants whose licenses have been permanently revoked. Such requirements may include, but are not limited to, satisfying current requirements for an initial license.

History.—s. 26, ch. 2009-66; s. 13, ch. 2012-67; s. 13, ch. 2014-150.



472.0355 - Disciplinary guidelines.

472.0355 Disciplinary guidelines.—

(1) The board by rule shall adopt and periodically review the disciplinary guidelines applicable to each ground for disciplinary action which may be imposed by the board pursuant to this chapter and any rule of the board or department.

(2) The disciplinary guidelines shall specify a meaningful range of designated penalties based upon the severity and repetition of specific offenses, it being the legislative intent that minor violations be distinguished from those which endanger the public health, safety, or welfare; that such guidelines provide reasonable and meaningful notice to the public of likely penalties which may be imposed for proscribed conduct; and that such penalties be consistently applied by the board.

(3) A specific finding of mitigating or aggravating circumstances shall allow the board to impose a penalty other than that provided for in such guidelines. If applicable, the board shall adopt by rule disciplinary guidelines to designate possible mitigating and aggravating circumstances and the variation and range of penalties permitted for such circumstances.

(4) The department must review such disciplinary guidelines for compliance with the legislative intent as set forth herein to determine whether the guidelines establish a meaningful range of penalties and may also challenge such rules pursuant to s. 120.56.

(5) The administrative law judge, in recommending penalties in any recommended order, must follow the penalty guidelines established by the board or department and must state in writing the mitigating or aggravating circumstances upon which the recommended penalty is based.

History.—s. 27, ch. 2009-66.



472.036 - Unlicensed practice of professional surveying and mapping; cease and desist notice; civil penalty; enforcement; citations; allocation of moneys collected.

472.036 Unlicensed practice of professional surveying and mapping; cease and desist notice; civil penalty; enforcement; citations; allocation of moneys collected.—

(1) When the department has probable cause to believe that a person not licensed by the department or the board has violated this chapter or any rule adopted pursuant to this chapter, the department may issue and deliver to such person a notice to cease and desist from such violation. In addition, the department may issue and deliver a notice to cease and desist to a person who aids and abets the unlicensed practice of surveying and mapping by employing such unlicensed person. The issuance of a notice to cease and desist does not constitute agency action for which a hearing under ss. 120.569 and 120.57 may be sought. For the purpose of enforcing a cease and desist order, the department may file a proceeding in the name of the state seeking issuance of an injunction or a writ of mandamus against a person who violates such order. In addition to the foregoing remedies, the department may impose an administrative fine in the Class II category pursuant to s. 570.971 for each incident pursuant to chapter 120 or may issue a citation pursuant to subsection (3). If the department is required to seek enforcement of the order for a penalty pursuant to s. 120.569, it shall be entitled to collect its attorney fees and costs, together with any cost of collection.

(2) In addition to or in lieu of any remedy provided in subsection (1), the department may seek the imposition of a civil penalty through the circuit court for any violation for which the department may issue a notice to cease and desist under subsection (1). The civil penalty shall be a fine in the Class II category pursuant to s. 570.971 for each offense. The court may also award to the prevailing party court costs and reasonable attorney fees and, in the event the department prevails, may also award reasonable costs of investigation.

(3)(a) Notwithstanding s. 472.033, the department shall adopt rules for the issuance of citations for unlicensed practice of a profession. The citation shall be issued to the subject and shall contain the subject’s name and any other information the department determines to be necessary to identify the subject, a brief factual statement, the sections of the law allegedly violated, and the penalty imposed. The citation must clearly state that the subject may choose, in lieu of accepting the citation, to follow the procedure under s. 472.033. If the subject disputes the matter in the citation, the procedures set forth in s. 472.033 must be followed. However, if the subject does not dispute the matter in the citation with the department within 30 days after the citation is served, the citation shall become a final order of the department upon filing with the agency clerk. The penalty shall be a fine in the Class II category pursuant to s. 570.971 or other conditions as established by rule.

(b) Each day that the unlicensed practice continues after issuance of a citation constitutes a separate violation.

(c) The department shall be entitled to recover the costs of investigation, in addition to any penalty provided according to department rule as part of the penalty levied pursuant to the citation.

(d) Service of a citation may be made by personal service or certified mail, restricted delivery, to the subject at the subject’s last known address.

(4) All fines, fees, and costs collected through the procedures set forth in this section shall be deposited in the General Inspection Trust Fund.

(5) The provisions of this section apply only to the provisions of this chapter.

History.—s. 28, ch. 2009-66; s. 106, ch. 2010-5; s. 14, ch. 2014-150.



472.0365 - Unlicensed activities; fees; disposition.

472.0365 Unlicensed activities; fees; disposition.—In order to protect the public and to ensure a consumer-oriented department, it is the intent of the Legislature that vigorous enforcement of regulation for professional surveying and mapping activities is a state priority. All enforcement costs under this chapter should be covered by the profession. Therefore, the department shall impose, upon initial licensure and each renewal thereof, a special fee of $5 per licensee. Such fee shall be in addition to all other fees collected from each licensee and shall fund efforts to combat unlicensed activity. The board with concurrence of the department may earmark $5 of the current licensure fee for this purpose, if the board is not in a deficit and has a reasonable cash balance. The board with the concurrence of the department may authorize the transfer of funds from the operating fund account to the unlicensed activity account if the operating fund account is not in a deficit and has a reasonable cash balance. The department shall include all financial and statistical data resulting from unlicensed activity enforcement as a separate category in the quarterly management report provided for in s. 472.011. For the unlicensed activity account, a balance which remains at the end of a renewal cycle may, with concurrence of the board and the department, be transferred to the operating fund account of the profession.

History.—s. 29, ch. 2009-66.



472.0366 - Elevation certificates; requirements for surveyors and mappers.

472.0366 Elevation certificates; requirements for surveyors and mappers.—

(1) As used in this section, the term:

(a) “Division” means the Division of Emergency Management established within the Executive Office of the Governor under s. 14.2016.

(b) “Elevation certificate” means the certificate used to demonstrate the elevation of property which has been developed by the Federal Emergency Management Agency pursuant to federal floodplain management regulation and which is completed by a surveyor and mapper.

(2) Beginning January 1, 2017, a surveyor and mapper shall, within 30 days after completion, submit to the division a copy of each elevation certificate that he or she completes. The copy must be unaltered, except that the surveyor and mapper may redact the name of the property owner.

History.—s. 2, ch. 2015-69.



472.037 - Application of ss. 472.001-472.037.

472.037 Application of ss. 472.001-472.037.—

(1) Nothing contained in ss. 472.001-472.037 shall be construed to repeal, amend, limit, or otherwise affect any local building code or zoning law or ordinance, now or hereafter enacted, which is more restrictive with respect to the services of registered surveyors and mappers than the provisions of ss. 472.001-472.037.

(2) In counties or municipalities that issue building permits, such permits shall not be issued in any case where it is apparent from the application for such building permit that the provisions of ss. 472.001-472.037 have been violated. However, this shall not authorize the withholding of building permits in any cases within the exempt classes set forth in ss. 472.001-472.037.

History.—ss. 32, 42, ch. 79-243; ss. 2, 3, ch. 81-318; ss. 5, 7, ch. 89-137; s. 4, ch. 91-429; s. 97, ch. 94-119; s. 12, ch. 2001-63.






Chapter 473 - PUBLIC ACCOUNTANCY

473.301 - Purpose.

473.301 Purpose.—The Legislature recognizes that there is a public need for independent and objective public accountants and that it is necessary to regulate the practice of public accounting to assure the minimum competence of practitioners and the accuracy of audit statements upon which the public relies and to protect the public from dishonest practitioners and, therefore, deems it necessary in the interest of public welfare to regulate the practice of public accountancy in this state.

History.—ss. 1, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 10, 11, ch. 85-9; s. 4, ch. 91-429.



473.302 - Definitions.

473.302 Definitions.—As used in this chapter, the term:

(1) “Board” means the Board of Accountancy.

(2) “Department” means the Department of Business and Professional Regulation.

(3) “Division” means the Division of Certified Public Accounting.

(4) “Certified public accountant” means an individual who holds a license to practice public accounting in this state or an individual who is practicing public accounting in this state pursuant to the practice privilege granted in s. 473.3141. The term “Florida certified public accountant” means an individual holding a license under the authority of this chapter.

(5) “Firm” means any legal entity that is engaged in the practice of public accounting.

(6) “Home office” means the principal headquarters of an entity. An entity may have only one principal headquarters.

(7) “Licensed firm” or “public accounting firm” means a sole proprietorship, partnership, corporation, limited liability company, firm, or any other legal entity licensed under s. 473.3101.

(8) “Practice of,” “practicing public accountancy,” or “public accounting” means:

(a) Offering to perform or performing for the public one or more types of services involving the expression of an opinion on financial statements, the attestation as an expert in accountancy to the reliability or fairness of presentation of financial information, the utilization of any form of opinion or financial statements that provide a level of assurance, the utilization of any form of disclaimer of opinion which conveys an assurance of reliability as to matters not specifically disclaimed, or the expression of an opinion on the reliability of an assertion by one party for the use by a third party;

(b) Offering to perform or performing for the public one or more types of services involving the use of accounting skills, or one or more types of tax, management advisory, or consulting services, by any person who is a certified public accountant who holds an active license, issued pursuant to this chapter, or who is authorized to practice public accounting pursuant to the practice privileges granted in s. 473.3141, including the performance of such services by a certified public accountant in the employ of a person or firm; or

(c) Offering to perform or performing for the public one or more types of service involving the preparation of financial statements not included within paragraph (a), by a certified public accountant who holds an active license, issued pursuant to this chapter, or who is authorized to practice public accounting pursuant to the practice privileges granted in s. 473.3141; by a firm of certified public accountants; or by a firm in which a certified public accountant has an ownership interest, including the performance of such services in the employ of another person. The board shall adopt rules establishing standards of practice for such reports and financial statements; provided, however, that nothing in this paragraph shall be construed to permit the board to adopt rules that have the result of prohibiting Florida certified public accountants employed by unlicensed firms from preparing financial statements as authorized by this paragraph.

(9) “Uniform Accountancy Act” means the Uniform Accountancy Act, Fourth Edition, dated December 2007 and published by the American Institute of Certified Public Accountants and the National Association of State Boards of Accountancy.

However, these terms shall not include services provided by the American Institute of Certified Public Accountants or the Florida Institute of Certified Public Accountants, or any full service association of certified public accounting firms whose plans of administration have been approved by the board, to their members or services performed by these entities in reviewing the services provided to the public by members of these entities.

History.—ss. 2, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 10, 11, ch. 85-9; s. 1, ch. 89-87; s. 4, ch. 91-429; s. 3, ch. 92-292; s. 124, ch. 94-119; s. 155, ch. 94-218; s. 345, ch. 97-103; s. 1, ch. 98-340; s. 2, ch. 2000-154; s. 3, ch. 2009-54; s. 1, ch. 2015-174.



473.303 - Board of Accountancy.

473.303 Board of Accountancy.—

(1) There is created in the department the Board of Accountancy. The board shall consist of nine members, seven of whom must be certified public accountants licensed in this state and two of whom must be laypersons who are not and have never been certified public accountants or members of any closely related profession or occupation. The members who are certified public accountants must have practiced public accounting on a substantially full-time basis in this state for at least 5 years. At least one member of the board must be 60 years of age or older. Each member shall be appointed by the Governor, subject to confirmation by the Senate.

(2) The probable cause panel of the board may be composed of at least one current board member who shall serve as chair and additional current board members or past board members who are certified public accountants licensed in this state and in good standing. The past board members shall be appointed to the panel for a term of 2 years by the chair of the board with the approval of the secretary of the department, and may be reappointed for additional terms.

History.—ss. 3, 25, ch. 79-202; ss. 2, 3, ch. 81-318; s. 52, ch. 83-329; ss. 1, 10, 11, ch. 85-9; s. 21, ch. 87-172; s. 23, ch. 91-137; s. 4, ch. 91-429; s. 156, ch. 94-218; s. 346, ch. 97-103; s. 2, ch. 98-340; s. 4, ch. 2009-54.



473.3035 - Division of Certified Public Accounting.

473.3035 Division of Certified Public Accounting.—

(1) All services concerning this chapter, including, but not limited to, recordkeeping services, examination services, legal services, and investigative services, and those services in chapter 455 necessary to perform the duties of this chapter shall be provided by the Division of Certified Public Accounting. The board may, by majority vote, delegate a duty or duties to the appropriate division within the department. The board may, by majority vote, rescind any such delegation of duties at any time.

(2) The Division of Certified Public Accounting shall be funded by fees and assessments of the board, and funds collected by the board shall be used only to fund public accounting regulation. Funding for the Division of Certified Public Accounting shall be governed by ss. 215.37 and 455.219.

History.—s. 4, ch. 92-292; s. 114, ch. 98-166; s. 175, ch. 2000-160.



473.304 - Rules of board; powers and duties; legal services.

473.304 Rules of board; powers and duties; legal services.—

(1) The board shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this act. Every certified public accountant and firm shall be governed and controlled by this act and the rules adopted by the board.

(2) Subject to the prior approval of the Attorney General, the board may retain independent legal counsel to provide legal advice to the board on a specific matter.

(3) An attorney employed or used by the board may not both prosecute a matter and provide legal services to the board with respect to the same matter.

History.—ss. 3, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 10, 11, ch. 85-9; s. 4, ch. 91-429; s. 5, ch. 92-292; s. 144, ch. 98-200; s. 5, ch. 2009-54.



473.305 - Fees.

473.305 Fees.—The board, by rule, may establish fees to be paid for applications, examination, reexamination, licensing and renewal, reinstatement, and recordmaking and recordkeeping. The fee for the examination shall be established at an amount that covers the costs for the procurement or development, administration, grading, and review of the examination. The fee for the examination is refundable if the applicant is found to be ineligible to sit for the examination. The fee for initial application is nonrefundable, and the combined fees for application and examination may not exceed $250 plus the actual per applicant cost to the department for purchase of the examination from the American Institute of Certified Public Accountants or a similar national organization. The biennial renewal fee may not exceed $250. The board may also establish, by rule, a reactivation 1fee, and a delinquency fee not to exceed $50 for continuing professional education reporting forms. The board shall establish fees which are adequate to ensure the continued operation of the board and to fund the proportionate expenses incurred by the department which are allocated to the regulation of public accountants. Fees shall be based on department estimates of the revenue required to implement this chapter and the provisions of law with respect to the regulation of certified public accountants.

History.—ss. 4, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 2, 10, 11, ch. 85-9; s. 1, ch. 87-221; s. 22, ch. 88-205; s. 48, ch. 89-162; s. 20, ch. 89-374; s. 4, ch. 91-429; s. 6, ch. 2009-54; s. 2, ch. 2009-69; s. 13, ch. 2009-195.

1Note.—The comma following the word “fee” was retained in the amendment to the section by s. 2, ch. 2009-69, but stricken in the amendments by s. 6, ch. 2009-54, and s. 13, ch. 2009-195.



473.306 - Examinations.

473.306 Examinations.—

(1) A person desiring to be licensed as a Florida certified public accountant shall apply to the department to take the licensure examination.

(2) An applicant is entitled to take the licensure examination to practice in this state as a certified public accountant if:

(a) The applicant has completed 120 semester hours or 180 quarter hours from an accredited college or university with a concentration in accounting and business courses as specified by the board by rule; and

(b) The applicant shows that she or he has good moral character. For purposes of this paragraph, the term “good moral character” has the same meaning as provided in s. 473.308(6)(a). The board may refuse to allow an applicant to take the licensure examination for failure to satisfy this requirement if:

1. The board finds a reasonable relationship between the lack of good moral character of the applicant and the professional responsibilities of a certified public accountant; and

2. The finding by the board of lack of good moral character is supported by competent substantial evidence.

If an applicant is found pursuant to this paragraph to be unqualified to take the licensure examination because of a lack of good moral character, the board shall furnish to the applicant a statement containing the findings of the board, a complete record of the evidence upon which the determination was based, and a notice of the rights of the applicant to a rehearing and appeal.

(3) The board shall have the authority to establish the standards for determining and shall determine:

(a) What constitutes a passing grade for each subject or part of the licensure examination;

(b) Which educational institutions, in addition to the universities in the State University System of Florida, shall be deemed to be accredited colleges or universities;

(c) What courses and number of hours constitute a major in accounting; and

(d) What courses and number of hours constitute additional accounting courses acceptable under s. 473.308(3).

(4) The board may adopt an alternative licensure examination for persons who have been licensed to practice public accountancy or its equivalent in a foreign country so long as the International Qualifications Appraisal Board of the National Association of State Boards of Accountancy has ratified an agreement with that country for reciprocal licensure.

(5) For the purposes of maintaining the proper educational qualifications for licensure under this chapter, the board may appoint an Educational Advisory Committee, which shall be composed of one member of the board, two persons in public practice who are licensed under this chapter, and four academicians on faculties of universities in this state.

History.—ss. 5, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 3, 10, 11, ch. 85-9; s. 2, ch. 87-221; s. 4, ch. 91-429; s. 125, ch. 94-119; s. 3, ch. 98-340; s. 9, ch. 2000-332; s. 1, ch. 2008-81; s. 1, ch. 2014-88.



473.3065 - Clay Ford Scholarship Program; Certified Public Accountant Education Minority Assistance Advisory Council.

473.3065 Clay Ford Scholarship Program; Certified Public Accountant Education Minority Assistance Advisory Council.—

(1) The Clay Ford Scholarship Program for Florida residents is hereby established in the division for the purpose of providing scholarships to minority persons as defined in s. 288.703 who are students enrolled in their fifth year of an accounting education program at an institution in this state approved by the board by rule. A Certified Public Accountant Education Minority Assistance Advisory Council shall assist the board in administering the program.

(2) All moneys used to provide scholarships under the Clay Ford Scholarship Program shall be funded by a portion of existing license fees, as set by the board, not to exceed $10 per license. Such moneys shall be deposited into the Professional Regulation Trust Fund in a separate account maintained for that purpose. The department may spend up to $200,000 per year for the program from this program account but may not allocate overhead charges to it. Moneys for scholarships shall be disbursed twice per year upon recommendation of the advisory council and approval by the board, based on the adopted eligibility criteria and comparative evaluation of all applicants. Funds in the program account may be invested by the Chief Financial Officer under the same limitations as apply to investment of other state funds, and all interest earned thereon shall be credited to the program account.

(3) The board shall adopt rules as necessary for administration of the Clay Ford Scholarship Program, including rules relating to the following:

(a) Eligibility criteria for receipt of a scholarship, which, at a minimum, shall include the following factors:

1. Financial need.

2. Ethnic, gender, or racial minority status pursuant to s. 288.703(4).

3. Scholastic ability and performance.

(b) Scholarship application procedures.

(c) Amounts in which scholarships may be provided, the total amount that may be provided, the timeframe for payments or partial payments, and criteria for how scholarship funds may be expended.

(d) The total amount of scholarships that can be made each year.

(e) The minimum balance that must be maintained in the program account.

(4) Determinations made by the board regarding recipients of scholarship moneys shall not be considered agency action for purposes of chapter 120.

(5) It is unlawful for any person or agent of such person to knowingly file with the board any notice, statement, or other document that is false or that contains any material misstatement of fact. A person who violates this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(6) There is hereby created the Certified Public Accountant Education Minority Assistance Advisory Council to assist the board in administering the Clay Ford Scholarship Program. The council shall be diverse and representative of the gender, ethnic, and racial categories set forth in s. 288.703(4).

(a) The council shall consist of five licensed Florida-certified public accountants selected by the board, of whom one shall be a board member who serves as chair of the council, one shall be a representative of the National Association of Black Accountants, one shall be a representative of the Cuban American CPA Association, and two shall be selected at large. At least one member of the council must be a woman.

(b) The board shall determine the terms for initial appointments and appointments thereafter.

(c) Any vacancy on the council shall be filled in the manner provided for the selection of the initial member. Any member appointed to fill a vacancy of an unexpired term shall be appointed for the remainder of that term.

(d) Three consecutive absences or absences constituting 50 percent or more of the council’s meetings within any 12-month period shall cause the council membership of the member in question to become void, and the position shall be considered vacant.

(e) The members of the council shall serve without compensation, and any necessary and actual expenses incurred by a member while engaged in the business of the council shall be borne by such member or by the organization or agency such member represents. However, the council member who is a member of the board shall be compensated in accordance with ss. 455.207(4) and 112.061.

History.—s. 1, ch. 98-263; s. 504, ch. 2003-261; s. 349, ch. 2011-142; s. 1, ch. 2013-167.



473.308 - Licensure.

473.308 Licensure.—

(1) A person desiring to be licensed as a Florida certified public accountant in this state shall apply to the department for licensure, and the department shall license any applicant who the board certifies is qualified to practice public accounting.

(2) The board shall certify for licensure any applicant who successfully passes the licensure examination and satisfies the requirements of subsections (3), (4), and (5), and shall certify for licensure any firm that satisfies the requirements of ss. 473.309 and 473.3101. The board may refuse to certify any applicant or firm that has violated any of the provisions of s. 473.322.

(3) An applicant for licensure must have at least 150 semester hours of college education, including a baccalaureate or higher degree conferred by an accredited college or university, with a concentration in accounting and business in the total educational program to the extent specified by the board.

(4)(a) An applicant for licensure after December 31, 2008, must show that he or she has had 1 year of work experience. This experience shall include providing any type of service or advice involving the use of accounting, attest, compilation, management advisory, financial advisory, tax, or consulting skills, all of which must be verified by a certified public accountant who is licensed by a state or territory of the United States. This experience is acceptable if it was gained through employment in government, industry, academia, or public practice; constituted a substantial part of the applicant’s duties; and was verified by a certified public accountant licensed by a state or territory of the United States. The board shall adopt rules specifying standards and providing for the review and approval of the work experience required by this section.

(b) However, an applicant who completed the requirements of subsection (3) on or before December 31, 2008, and who passes the licensure examination on or before June 30, 2010, is exempt from the requirements of this subsection.

(5) An applicant for licensure shall show that the applicant has good moral character.

(6)(a) “Good moral character” means a personal history of honesty, fairness, and respect for the rights of others and for the laws of this state and nation.

(b) The board may refuse to certify an applicant for failure to satisfy this requirement if:

1. The board finds a reasonable relationship between the lack of good moral character of the applicant and the professional responsibilities of a certified public accountant; and

2. The finding by the board of lack of good moral character is supported by competent substantial evidence.

(c) When an applicant is found to be unqualified for a license because of a lack of good moral character, the board shall furnish to the applicant a statement containing the findings of the board, a complete record of the evidence upon which the determination was based, and a notice of the rights of the applicant to a rehearing and appeal.

(7) The board shall certify as qualified for a license by endorsement an applicant who:

(a)1. Is not licensed and has not been licensed in another state or territory and who has met the requirements of this section for education, work experience, and good moral character and has passed a national, regional, state, or territorial licensing examination that is substantially equivalent to the examination required by s. 473.306; and

2. Has completed such continuing education courses as the board deems appropriate, within the limits for each applicable 2-year period as set forth in s. 473.312, but at least such courses as are equivalent to the continuing education requirements for a Florida certified public accountant licensed in this state during the 2 years immediately preceding her or his application for licensure by endorsement; or

(b)1.a. Holds a valid license to practice public accounting issued by another state or territory of the United States, if the criteria for issuance of such license were substantially equivalent to the licensure criteria that existed in this state at the time the license was issued;

b. Holds a valid license to practice public accounting issued by another state or territory of the United States but the criteria for issuance of such license did not meet the requirements of sub-subparagraph a.; has met the requirements of this section for education, work experience, and good moral character; and has passed a national, regional, state, or territorial licensing examination that is substantially equivalent to the examination required by s. 473.306; or

c. Holds a valid license to practice public accounting issued by another state or territory of the United States for at least 10 years before the date of application; has passed a national, regional, state, or territorial licensing examination that is substantially equivalent to the examination required by s. 473.306; and has met the requirements of this section for good moral character; and

2. Has completed continuing education courses that are equivalent to the continuing education requirements for a Florida certified public accountant licensed in this state during the 2 years immediately preceding her or his application for licensure by endorsement.

(8) If the applicant has at least 5 years of experience in the practice of public accountancy in the United States or in the practice of public accountancy or its equivalent in a foreign country that the International Qualifications Appraisal Board of the National Association of State Boards of Accountancy has determined has licensure standards that are substantially equivalent to those in the United States, or has at least 5 years of work experience that meets the requirements of subsection (4), the board shall waive the requirements of subsection (3) which are in excess of a baccalaureate degree. All experience that is used as a basis for waiving the requirements of subsection (3) must be while licensed as a certified public accountant by another state or territory of the United States or while licensed in the practice of public accountancy or its equivalent in a foreign country that the International Qualifications Appraisal Board of the National Association of State Boards of Accountancy has determined has licensure standards that are substantially equivalent to those in the United States. The board shall have the authority to establish the standards for experience that meet this requirement.

(9) The board may refuse to certify for licensure any applicant who is under investigation in another state for any act that would constitute a violation of this act or chapter 455, until such time as the investigation is complete and disciplinary proceedings have been terminated.

History.—ss. 7, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 4, 10, 11, ch. 85-9; s. 1, ch. 86-102; s. 21, ch. 89-374; s. 4, ch. 91-429; ss. 126, 223, ch. 94-119; s. 3, ch. 94-151; s. 347, ch. 97-103; s. 115, ch. 98-166; s. 4, ch. 98-340; s. 1, ch. 2000-114; s. 176, ch. 2000-160; s. 10, ch. 2000-332; s. 1, ch. 2004-87; s. 1, ch. 2007-139; s. 2, ch. 2008-81; s. 7, ch. 2009-54; s. 1, ch. 2012-176.



473.309 - Practice requirements for partnerships, corporations, and limited liability companies; business entities practicing public accounting.

473.309 Practice requirements for partnerships, corporations, and limited liability companies; business entities practicing public accounting.—

(1) A partnership may not engage in the practice of public accounting, as defined in s. 473.302(8)(a), or meet the requirements of s. 473.3101(1)(b), unless:

(a) It is a form of partnership recognized by Florida law.

(b) Partners owning at least 51 percent of the financial interest and voting rights of the partnership are certified public accountants in some state. However, each partner who is a certified public accountant in another state and is domiciled in this state must be a certified public accountant of this state and hold an active license.

(c) At least one general partner is a certified public accountant of this state and holds an active license or, in the case of a firm that must have a license pursuant to s. 473.3101(1)(c), at least one general partner is a certified public accountant in some state and meets the requirements of s. 473.3141(1)(a) or (b).

(d) All partners who are not certified public accountants in any state are engaged in the business of the partnership as their principal occupation.

(e) It is in compliance with rules adopted by the board pertaining to minimum capitalization, letters of credit, and adequate public liability insurance.

(f) It is currently licensed as required by s. 473.3101.

(2) A corporation may not engage in the practice of public accounting, as defined in s. 473.302(8)(a), or meet the requirements of s. 473.3101(1)(b), unless:

(a) It is a corporation duly organized in this or some other state.

(b) Shareholders of the corporation owning at least 51 percent of the financial interest and voting rights of the corporation are certified public accountants in some state and are principally engaged in the business of the corporation. However, each shareholder who is a certified public accountant in another state and is domiciled in this state must be a certified public accountant of this state and hold an active license.

(c) The principal officer of the corporation is a certified public accountant in some state.

(d) At least one shareholder of the corporation is a certified public accountant and holds an active license in this state or, in the case of a firm that must have a license pursuant to s. 473.3101(1)(c), at least one shareholder is a certified public accountant in some state and meets the requirements of s. 473.3141(1)(a) or (b).

(e) All shareholders who are not certified public accountants in any state are engaged in the business of the corporation as their principal occupation.

(f) It is in compliance with rules adopted by the board pertaining to minimum capitalization, letters of credit, and adequate public liability insurance.

(g) It is currently licensed as required by s. 473.3101.

(3) A limited liability company may not engage in the practice of public accounting, as defined in s. 473.302(8)(a), or meet the requirements of s. 473.3101(1)(b), unless:

(a) It is a limited liability company duly organized in this or some other state.

(b) Members of the limited liability company owning at least 51 percent of the financial interest and voting rights of the company are certified public accountants in some state. However, each member who is a certified public accountant in some state and is domiciled in this state must be a certified public accountant of this state and hold an active license.

(c) At least one member of the limited liability company is a certified public accountant and holds an active license in this state or, in the case of a firm that must have a license pursuant to s. 473.3101(1)(c), at least one member is a certified public accountant in some state and meets the requirements of s. 473.3141(1)(a) or (b).

(d) All members who are not certified public accountants in any state are engaged in the business of the company as their principal occupation.

(e) It is in compliance with rules adopted by the board pertaining to minimum capitalization, letters of credit, and adequate public liability insurance.

(f) It is currently licensed as required by s. 473.3101.

(4) A partnership, corporation, limited liability company, or any other firm is engaged in the practice of public accounting if its employees are engaged in the practice of public accounting. Notwithstanding any other provision of law, a licensed firm may own all or part of another licensed firm.

History.—ss. 8, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 10, 11, ch. 85-9; s. 22, ch. 89-374; s. 4, ch. 91-429; s. 16, ch. 93-110; s. 1, ch. 93-284; s. 1, ch. 97-35; s. 5, ch. 98-340; s. 2, ch. 2000-114; s. 8, ch. 2009-54; s. 2, ch. 2015-174.



473.3101 - Licensure of firms or public accounting firms.

473.3101 Licensure of firms or public accounting firms.—

(1) The following must hold a license issued under this section:

(a) Any firm with an office in this state which performs services as defined in s. 473.302(8)(a);

(b) Any firm with an office in this state which uses the title “CPA,” “CPA firm,” or any other title, designation, words, letters, abbreviations, or device tending to indicate that it is a CPA firm. The board shall define by rule what constitutes a CPA firm; or

(c) Any firm that does not have an office in this state but performs the services described in s. 473.3141(4) for a client having its home office in this state. The board shall define by rule what constitutes an office.

(2) An applicant for licensure under this section must file an application for licensure with the department and supply the information that the board requires. An application must be made upon the affidavit of a sole proprietor, general partner, shareholder, or member who is a certified public accountant.

(3) A firm that is not subject to the requirements of paragraph (1)(c) may perform other professional services while using the title “CPA,” “CPA firm,” or any other title, designation, words, letters, abbreviations, or device tending to indicate that the firm practices public accounting in this state without a license issued under this section only if:

(a) It performs such services through an individual with practice privileges granted under s. 473.3141; and

(b) It can lawfully do so in the state where the individual with practice privileges has his or her principal place of business.

(4) The board shall determine whether the firm or public accounting firm meets the requirements for practice and, pending that determination, may certify to the department the firm or public accounting firm for provisional licensure.

(5) Each license must be renewed every 2 years. Each firm or public accounting firm licensed under this section must notify the department within 1 month after any change in the information contained in the application on which its license is based.

History.—ss. 9, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 10, 11, ch. 85-9; s. 4, ch. 91-429; s. 17, ch. 93-110; s. 2, ch. 93-284; s. 6, ch. 98-340; s. 9, ch. 2009-54; s. 3, ch. 2015-174.



473.311 - Renewal of license.

473.311 Renewal of license.—

(1) The department shall renew a license issued under s. 473.308 upon receipt of the renewal application and fee and upon certification by the board that the Florida certified public accountant has satisfactorily completed the continuing education requirements of s. 473.312.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses issued pursuant to this section.

History.—ss. 11, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 5, 10, 11, ch. 85-9; s. 4, ch. 91-429; s. 220, ch. 94-119; s. 116, ch. 98-166; s. 177, ch. 2000-160; s. 2, ch. 2004-87; s. 10, ch. 2009-54; s. 3, ch. 2009-69; s. 14, ch. 2009-195; s. 2, ch. 2013-167.



473.312 - Continuing education.

473.312 Continuing education.—

(1)(a) As part of the license renewal procedure, the board shall by rule require Florida certified public accountants to submit proof satisfactory to the board that during the 2 years prior to application for renewal, they have successfully completed not less than 48 or more than 80 hours of continuing professional education programs in public accounting subjects approved by the board. The board may prescribe by rule additional continuing professional education hours, not to exceed 25 percent of the total hours required, for failure to complete the hours required for renewal by the end of the reestablishment period.

(b) Not less than 25 percent of the total hours required by the board shall be in accounting-related and auditing-related subjects, as distinguished from federal and local taxation matters and management services.

(c) Not less than 5 percent of the total hours required by the board shall be in ethics applicable to the practice of public accounting. This requirement shall be administered by providers approved by the board and shall include a review of the provisions of chapter 455 and this chapter and the related administrative rules.

(2) Programs of continuing professional education approved by the board shall be formal programs of learning which contribute directly to the professional competency of an individual following licensure to practice public accounting and may be any of the following:

(a) Professional development programs of the American Institute of Certified Public Accountants, state societies of certified public accountants, or other organizations.

(b) Technical sessions at meetings of the American Institute of Certified Public Accountants, state societies, chapters, or other organizations.

(c) University and college courses.

(d) Formal organized in-firm education programs.

(3) The board shall adopt rules establishing the continuing education requirements for Florida certified public accountants who are engaged in the audit of a governmental entity. The board shall approve subjects directly related to the governmental environment and to governmental auditing for purposes of satisfying the requirement of this subsection.

(4) For the purposes of maintaining proper continuing education requirements for renewal of licensure under this chapter, the board may appoint a Continuing Professional Education Advisory Committee, which shall be composed of one member of the board, one academician on the faculty of a university in this state, and six certified public accountants.

History.—ss. 10, 25, ch. 79-202; s. 345, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 6, 10, 11, ch. 85-9; s. 3, ch. 87-221; s. 2, ch. 89-87; s. 4, ch. 91-429; s. 7, ch. 98-340; s. 3, ch. 2004-87; s. 2, ch. 2007-139; s. 11, ch. 2009-54.



473.3125 - Peer review.

473.3125 Peer review.—

(1) As used in this section, the term:

(a) “Licensee” means a licensed firm or public accounting firm as defined in s. 473.302(7) and engaged in the practice of public accounting as defined in s. 473.302(8)(a) that is required to be licensed under s. 473.3101.

(b) “Peer review” means the study, appraisal, or review by one or more independent certified public accountants of one or more aspects of the professional work of a licensee.

(2) The board shall adopt rules establishing minimum standards for peer review programs, including, but not limited to, standards for administering, performing, and reporting peer reviews. The board shall also adopt rules establishing minimum criteria for the board’s approval of one or more organizations that facilitate and administer peer review programs.

(3) For the purposes of maintaining oversight of the license renewal requirements of s. 473.311(2), the board may establish a peer review oversight committee, which shall be composed of at least three, but no more than five, members who are licensed under this chapter and whose firms are subject to s. 473.311(2) and have received a review rating of “pass” on the most recent peer review.

(4) Effective January 1, 2015, a licensed firm or public accounting firm as defined in s. 473.302(7) and licensed under s. 473.3101 and engaged in the practice of public accounting as defined in s. 473.302(8)(a), except for the performance of compilations and reviews as those terms are defined by the board, must be enrolled in a peer review program.

History.—s. 3, ch. 2013-167; s. 5, ch. 2015-174.



473.313 - Inactive status.

473.313 Inactive status.—

(1) A Florida certified public accountant may request that her or his license be placed in an inactive status by making application to the department. The board may prescribe by rule fees for placing a license on inactive status, renewal of inactive status, and reactivation of an inactive license.

(2) A license that has become inactive under subsection (1) or for failure to complete the requirements in s. 473.312 may be reactivated under s. 473.311 upon application to the department. The board may prescribe by rule continuing education requirements as a condition of reactivating a license. The minimum continuing education requirements for reactivating a license are those prescribed by board rule and those of the most recent biennium plus one-half of the requirements in s. 473.312. Notwithstanding any other provision of this section, the continuing education requirements are 120 hours, including at least 30 hours in accounting-related and auditing-related subjects, not more than 30 hours in behavioral subjects, and a minimum of 8 hours in ethics subjects approved by the board, for the reactivation of a license that is inactive or delinquent on June 30, 2014, if the Florida certified public accountant notifies the Board of Accountancy by December 31, 2014, of an intention to reactivate such a license and completes such reactivation by June 30, 2016.

(3) A license that is delinquent for failure to report completion of the requirements in s. 473.312 may be reactivated under s. 473.311 upon application to the department. Reactivation requires the payment of an application fee as determined by the board and certification by the Florida certified public accountant that the applicant satisfactorily completed the continuing education requirements set forth under s. 473.311. If the license is delinquent on January 1 because of failure to report completed continuing education requirements, the applicant must submit a complete application to the board by March 15 immediately after the delinquent period.

(4) Any Florida certified public accountant holding an inactive license may be permitted to reactivate such license in a conditional manner. The conditions of reactivation shall require the payment of fees and the completion of required continuing education.

(5) Notwithstanding the provisions of s. 455.271, the board may, at its discretion, reinstate the license of an individual whose license has become null and void if the individual has made a good faith effort to comply with this section but has failed to comply because of illness or unusual hardship. The individual shall apply to the board for reinstatement in a manner prescribed by rules of the board and shall pay an application fee in an amount determined by rule of the board. The board shall require that the individual meet all continuing education requirements as provided in subsection (2), pay appropriate licensing fees, and otherwise be eligible for renewal of licensure under this chapter.

History.—ss. 12, 25, ch. 79-202; s. 346, ch. 81-259; ss. 17, 18, ch. 81-302; ss. 2, 3, ch. 81-318; s. 3, ch. 83-265; s. 53, ch. 83-329; ss. 7, 10, 11, ch. 85-9; s. 4, ch. 91-429; s. 221, ch. 94-119; s. 348, ch. 97-103; s. 8, ch. 98-340; s. 5, ch. 2001-269; s. 12, ch. 2009-54; s. 4, ch. 2009-69; s. 15, ch. 2009-195; s. 2, ch. 2012-176; s. 4, ch. 2013-167; s. 2, ch. 2014-88.



473.314 - Temporary license.

473.314 Temporary license.—

(1) The board shall adopt rules providing for the issuance of temporary licenses to certified public accountants or firms of other states who do not meet the requirements of s. 473.3141, for the purpose of enabling them or their employees to perform specific engagements involving the practice of public accountancy in this state. No temporary license shall be valid for more than 90 days after its issuance, and no license shall cover more than one engagement. After the expiration of 90 days, a new license shall be required.

(2) Each application for a temporary license shall state the names of all persons who are to enter this state and shall be accompanied by a fee in an amount established by the board not to exceed $400.

(3) A temporary license shall not be required of certified public accountants or firms entering this state solely for the purpose of preparing federal tax returns or advising as to federal tax matters if they do not use the title “CPA,” “CPA firm,” or any other title, designation, words, letters, abbreviations, or device tending to indicate that the certified public accountants or firms are authorized to practice public accounting. To use such terms in this state, certified public accountants or firms from other states must comply with the provisions of this section or s. 473.3141.

(4) Upon certification of the applicant by the board, the department shall issue a temporary license to the applicant.

(5) The application for a temporary license shall constitute the appointment of the Department of State as an agent of the applicant for service of process in any action or proceeding against the applicant arising out of any transaction or operation connected with, or incidental to, the practice of public accounting for which the temporary license was issued.

History.—ss. 13, 25, ch. 79-202; s. 347, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 10, 11, ch. 85-9; s. 24, ch. 91-137; s. 4, ch. 91-429; s. 13, ch. 2009-54.



473.3141 - Certified public accountants licensed in other states.

473.3141 Certified public accountants licensed in other states.—

(1) Except as otherwise provided in this chapter, an individual who does not have an office in this state has the privileges of Florida certified public accountants and may provide public accounting services in this state without obtaining a license under this chapter or notifying or registering with the board or paying a fee if the individual:

(a) Holds a valid license as a certified public accountant from a state that the board or its designee has determined by rule to have adopted standards that are substantially equivalent to the certificate requirements in s. 5 of the Uniform Accountancy Act in the issuance of licenses; or

(b) Holds a valid license as a certified public accountant from a state that has not been approved by the board as having adopted standards in substantial equivalence with s. 5 of the Uniform Accountancy Act, but obtains verification from the board, or its designee, as determined by rule, that the individual’s certified public accountant qualifications are substantially equivalent to the certificate requirements in s. 5 of the Uniform Accountancy Act.

The board shall define by rule what constitutes an office.

(2) Except as otherwise provided in this chapter, an individual who qualifies to practice under this section may offer or provide services in this state in person, by mail, by telephone, or by electronic means, and a notice, fee, or other submission is not required.

(3) An individual certified public accountant from another state who practices pursuant to this section, and the firm that employs that individual, shall both consent, as a condition of the privilege of practicing in this state:

(a) To the personal and subject matter jurisdiction and disciplinary authority of the board;

(b) To comply with this chapter and the applicable board rules;

(c) That if the license as a certified public accountant from the state of the individual’s principal place of business is no longer valid, the individual will cease offering or rendering public accounting services in this state, individually and on behalf of a firm; and

(d) To the appointment of the state board that issued the individual’s license as the agent upon whom process may be served in any action or proceeding by the board or department against the individual or firm.

(4) An individual who qualifies to practice under this section may perform the services identified in s. 473.302(8)(a) only through a firm that has obtained a license issued under s. 473.3101 or is authorized by s. 473.3101 to provide such services.

(5) Disciplinary action against an individual or firm that practices pursuant to this section is not valid unless, prior to the entry of a final order, the agency has served, by personal service pursuant to this chapter or chapter 48 or by certified mail, an administrative complaint that provides reasonable notice to the individual or firm of facts or conduct that warrants the intended action and unless the individual or firm has been given an adequate opportunity to request a proceeding pursuant to ss. 120.569 and 120.57.

History.—s. 14, ch. 2009-54; s. 16, ch. 2012-212.



473.315 - Independence, technical standards.

473.315 Independence, technical standards.—

(1) A certified public accountant shall not express an opinion on the financial statements of an enterprise unless she or he and her or his firm are independent with respect to such enterprise.

(2) A certified public accountant shall not undertake any engagement in the practice of public accounting which she or he or her or his firm cannot reasonably expect to complete with professional competence.

(3) The board shall adopt rules establishing the standards of practice of public accounting, including, but not limited to, independence, competence, and technical standards.

(4) Attorneys who are admitted to practice law by the Supreme Court of Florida are exempt from the standards of practice of public accounting as defined in s. 473.302(8)(b) and (c) when such standards conflict with the rules of The Florida Bar or orders of the Florida Supreme Court.

History.—ss. 14, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 10, 11, ch. 85-9; s. 4, ch. 91-429; s. 349, ch. 97-103; s. 9, ch. 98-340; s. 107, ch. 2010-5.



473.316 - Communications between the accountant and client privileged.

473.316 Communications between the accountant and client privileged.—

(1) For purposes of this section:

(a) An “accountant” is a certified public accountant.

(b) A “client” is any person, public officer, corporation, association, or other organization or entity, either public or private, who consults an accountant with the purpose of obtaining accounting services.

(c) A communication between an accountant and her or his client is “confidential” if it is not intended to be disclosed to third persons other than:

1. Those to whom disclosure is in furtherance of the rendition of accounting services to the client.

2. Those reasonably necessary for the transmission of the communication.

(d) A “quality review” is a study, appraisal, or review of one or more aspects of the professional work of an accountant in the practice of public accountancy which is conducted by a professional organization for the purpose of evaluating quality assurance required by professional standards, including a quality assurance review. The term includes a peer review as defined in s. 473.3125.

(e) A “review committee” is any person or persons who are not owners or employees of an accountant or firm that is the subject of a quality review and who carry out, administer, or oversee a quality review.

(2) A client has a privilege to refuse to disclose, and to prevent any other person from disclosing, the contents of confidential communications with an accountant when such other person learned of the communications because they were made in the rendition of accounting services to the client. This privilege includes other confidential information obtained by the accountant from the client for the purpose of rendering accounting advice.

(3) The privilege may be claimed by:

(a) The client.

(b) A guardian or conservator of the client.

(c) The personal representative of a deceased client.

(d) A successor, assignee, trustee in dissolution, or any similar representative of an organization, corporation, or association or other entity, either public or private, whether or not in existence.

(e) The accountant, but only on behalf of the client. The accountant’s authority to claim the privilege is presumed in the absence of contrary evidence.

(4) There is no accountant-client privilege under this section when:

(a) The services of the accountant were sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or should have known was a crime or fraud.

(b) A communication is relevant to an issue of breach of duty by the accountant to her or his client or by the client to her or his accountant.

(c) A communication is relevant to a matter of common interest between two or more clients, if the communication was made by any of them to an accountant retained or consulted in common when offered in a civil action between the clients.

(5) Communications are not privileged from disclosure in any disciplinary investigation or proceeding conducted pursuant to this act by the department or before the board or in any judicial review of such a proceeding. In any such proceeding, a certified public accountant or public accountant, without the consent of her or his client, may testify with respect to any communication between the accountant and the accountant’s client or be compelled, pursuant to a subpoena of the department or the board, to testify or produce records, books, or papers. Such a communication disclosed to the board and records of the board relating to the communication shall for all other purposes and proceedings be a privileged communication in all of the courts of this state.

(6) The proceedings, records, and workpapers of a review committee are privileged and are not subject to discovery, subpoena, or other means of legal process or to introduction into evidence in a civil action or arbitration, administrative proceeding, or state accountancy board proceeding. A member of a review committee or person who was involved in a quality review may not testify in a civil action or arbitration, administrative proceeding, or state accountancy board proceeding as to any matter produced or disclosed during the quality review or as to any findings, recommendations, evaluations, opinions, or other actions of the review committee or any members thereof. Public records and materials prepared for a particular engagement are not privileged merely because they were presented during the quality review. This privilege does not apply to disputes between a review committee and a person subject to a quality review.

History.—ss. 15, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 10, 11, ch. 85-9; s. 1, ch. 91-63; s. 26, ch. 91-140; s. 4, ch. 91-429; s. 350, ch. 97-103; s. 15, ch. 2009-54; s. 4, ch. 2015-174.



473.318 - Ownership of working papers.

473.318 Ownership of working papers.—All statements, records, schedules, working papers, and memoranda made by a certified public accountant or firm or her or his employee incident to, or in the course of, professional services to a client, except the reports submitted by the certified public accountant or firm to the client and except for records which are part of the client’s records, shall be and remain the property of the certified public accountant or firm in the absence of an express agreement between the certified public accountant or firm and the client to the contrary.

History.—ss. 17, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 10, 11, ch. 85-9; s. 4, ch. 91-429; s. 351, ch. 97-103; s. 16, ch. 2009-54.



473.319 - Contingent fees.

473.319 Contingent fees.—Public accounting services as defined in s. 473.302(8)(a) and (c), and those that include tax filings with federal, state, or local government, shall not be offered or rendered for a fee contingent upon the findings or results of such service. This section does not apply to services involving federal, state, or other taxes in which the findings are those of the tax authorities and not those of the certified public accountant or firm. Fees to be fixed by courts or other public authorities, which are of an indeterminate amount at the time a public accounting service is undertaken, shall not be regarded as contingent fees for purposes of this section.

History.—ss. 18, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 10, 11, ch. 85-9; s. 4, ch. 91-429; s. 2, ch. 97-35; s. 10, ch. 98-340; ss. 17, 18, ch. 2009-54.



473.3205 - Commissions or referral fees.

473.3205 Commissions or referral fees.—A certified public accountant or firm may not accept or pay a commission or referral fee in connection with the sale or referral of public accounting services as defined in s. 473.302(8)(a) and (c). Any certified public accountant or firm that is engaged in the practice of public accounting and that accepts a commission for the sale of a product or service to a client must disclose that fact to the client in writing in accordance with rules adopted by the board. However, this section shall not prohibit:

(1) Payments for the purchase of an accounting practice;

(2) Retirement payments to individuals formerly engaged in the practice of public accounting or payments to their heirs or estates; or

(3) Payment of fees to a referring certified public accountant or firm for public accounting services to the successor certified public accountant or firm or the client in connection with an engagement.

History.—ss. 3, 5, ch. 89-87; s. 4, ch. 91-429; s. 3, ch. 97-35; s. 352, ch. 97-103; s. 11, ch. 98-340; s. 19, ch. 2009-54.



473.321 - Fictitious names.

473.321 Fictitious names.—

(1) A certified public accountant, partnership, corporation, or limited liability company may not practice public accountancy in this state under any name that is misleading or deceptive as to the legal form; as to persons who are partners, officers, shareholders, or members of the firm; or as to any other matter. However, a firm name may include the names of retired or deceased persons who were active partners, shareholders, or members of the firm.

(2) This section does not prohibit any certified public accountant or firm from practicing public accounting under a fictitious name that is not misleading or deceptive as to the persons who are partners, officers, shareholders, or members.

(3) The board shall adopt rules for interpretation of this section.

History.—ss. 19, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 10, 11, ch. 85-9; s. 4, ch. 91-429; s. 18, ch. 93-110; s. 3, ch. 93-284; s. 20, ch. 2009-54.



473.322 - Prohibitions; penalties.

473.322 Prohibitions; penalties.—

(1) A person may not knowingly:

(a) Practice public accounting unless the person is a certified public accountant or a public accountant;

(b) Assume or use the titles or designations “certified public accountant” or “public accountant” or the abbreviation “C.P.A.” or any other title, designation, words, letters, abbreviations, sign, card, or device tending to indicate that the person holds a license to practice public accounting under this chapter or the laws of any other state, territory, or foreign jurisdiction, unless the person holds an active license under this chapter or has the practice privileges pursuant to s. 473.3141;

(c) Perform or offer to perform any services described in s. 473.302(8)(a) unless such person holds an active license under this chapter and is a licensed firm, provides such services through a licensed firm, or complies with ss. 473.3101 and 473.3141. This paragraph does not prohibit the performance by persons other than certified public accountants of other services involving the use of accounting skills, including the preparation of tax returns and the preparation of financial statements without expression of opinion thereon;

(d) Present as her or his own the license of another;

(e) Give false or forged evidence to the board or a member thereof;

(f) Use or attempt to use a public accounting license that has been suspended, revoked, or placed on inactive or delinquent status;

(g) Employ unlicensed persons to practice public accounting; or

(h) Conceal information relative to violations of this chapter.

(2) Any person who violates any provision of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 20, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 10, 11, ch. 85-9; s. 104, ch. 91-224; s. 4, ch. 91-429; s. 222, ch. 94-119; s. 2, ch. 94-151; s. 2, ch. 96-261; s. 1116, ch. 97-103; s. 12, ch. 98-340; s. 3, ch. 2000-114; s. 21, ch. 2009-54; s. 6, ch. 2015-174.



473.323 - Disciplinary proceedings.

473.323 Disciplinary proceedings.—

(1) The following acts constitute grounds for which the disciplinary actions in subsection (3) may be taken:

(a) Violation of any provision of s. 455.227(1) or any other provision of this chapter.

(b) Attempting to procure a license to practice public accounting by bribery or fraudulent misrepresentations.

(c) Having a license to practice public accounting revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(d) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of public accounting or the ability to practice public accounting.

(e) Making or filing a report or record that the certified public accountant or firm knows to be false, willfully failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to impede or obstruct such filing. Such reports or records include only those that are signed in the capacity of a certified public accountant.

(f) Advertising goods or services in a manner that is fraudulent, false, deceptive, or misleading in form or content.

(g) Committing an act of fraud or deceit, or of negligence, incompetency, or misconduct, in the practice of public accounting.

(h) Violation of any rule adopted pursuant to this chapter or chapter 455.

(i) Practicing on a revoked, suspended, inactive, or delinquent license.

(j) Suspension or revocation of the right to practice before any state or federal agency.

(k) Performance of any fraudulent act in any jurisdiction while holding a license to practice public accounting in this state or using practice privileges in this state.

(l) Failing to maintain a good moral character as provided in s. 473.308 while applying for licensure, or while licensed in this state or using practice privileges pursuant to s. 473.3141.

(m) Failing to provide any written disclosure to a client or the public which is required by this chapter or rule of the board.

(n) Having the same or equivalent practice privileges of a Florida certified public accountant or firm revoked, suspended, or otherwise acted against by the licensing authority of another state, territory, or country as a result of activity in that jurisdiction which would have subjected the Florida certified public accountant or firm to discipline in this state.

(2) The board shall specify, by rule, what acts or omissions constitute a violation of subsection (1).

(3) When the board finds any certified public accountant or firm guilty of any of the grounds set forth in subsection (1), it may enter an order imposing one or more of the following penalties:

(a) Denial of an application for licensure.

(b) Revocation or suspension of the certified public accountant or firm’s license or practice privileges in this state.

(c) Imposition of an administrative fine not to exceed $5,000 for each count or separate offense.

(d) Issuance of a reprimand.

(e) Placement of the certified public accountant on probation for a period of time and subject to such conditions as the board may specify, including requiring the certified public accountant to attend continuing education courses or to work under the supervision of another licensee.

(f) Restriction of the authorized scope of practice by the certified public accountant.

(4) The department shall reissue the license of a disciplined licensee upon certification by the board that the disciplined licensee has complied with all of the terms and conditions set forth in the final order.

History.—ss. 21, 25, ch. 79-202; ss. 2, 3, ch. 81-318; ss. 8, 10, 11, ch. 85-9; s. 25, ch. 91-137; s. 4, ch. 91-429; s. 224, ch. 94-119; s. 4, ch. 94-151; s. 5, ch. 95-140; s. 3, ch. 96-261; s. 4, ch. 97-35; s. 117, ch. 98-166; s. 3, ch. 2000-154; s. 178, ch. 2000-160; s. 3, ch. 2008-81; s. 22, ch. 2009-54; s. 55, ch. 2009-195; s. 46, ch. 2010-106.






Chapter 474 - VETERINARY MEDICAL PRACTICE

474.201 - Purpose.

474.201 Purpose.—The Legislature finds that the practice of veterinary medicine is potentially dangerous to the public health and safety if conducted by incompetent and unlicensed practitioners. The legislative purpose in enacting this chapter is to ensure that every veterinarian practicing in this state meet minimum requirements for safe practice. It is the legislative intent that veterinarians who are not normally competent or who otherwise present a danger to the public shall be disciplined or prohibited from practicing in this state.

History.—ss. 1, 2, ch. 79-228; ss. 2, 3, ch. 81-318; ss. 15, 16, ch. 85-291; s. 4, ch. 91-429.



474.202 - Definitions.

474.202 Definitions.—As used in this chapter:

(1) “Animal” means any mammal other than a human being or any bird, amphibian, fish, or reptile, wild or domestic, living or dead.

(2) “Board” means the Board of Veterinary Medicine.

(3) “Client” means the owner or caretaker of an animal who arranges for its veterinary care.

(4) “Department” means the Department of Business and Professional Regulation.

(5) “Immediate supervision” or words of similar purport mean a licensed doctor of veterinary medicine is on the premises whenever veterinary services are being provided.

(6) “Limited-service veterinary medical practice” means offering or providing veterinary services at any location that has a primary purpose other than that of providing veterinary medical service at a permanent or mobile establishment permitted by the board; provides veterinary medical services for privately owned animals that do not reside at that location; operates for a limited time; and provides limited types of veterinary medical services.

(7) “Mobile veterinary establishment” and “mobile clinic” mean a mobile unit which contains the same treatment facilities as are required of a permanent veterinary establishment or which has entered into a written agreement with another veterinary establishment to provide any required facilities not available in the mobile unit. The terms do not refer to the use of a car, truck, or other motor vehicle by a veterinarian making a house call.

(8) “Patient” means any animal for which the veterinarian practices veterinary medicine.

(9) “Practice of veterinary medicine” means diagnosing the medical condition of animals and prescribing, dispensing, or administering drugs, medicine, appliances, applications, or treatment of whatever nature for the prevention, cure, or relief of a wound, fracture, bodily injury, or disease thereof; performing any manual procedure for the diagnosis of or treatment for pregnancy or fertility or infertility of animals; or representing oneself by the use of titles or words, or undertaking, offering, or holding oneself out, as performing any of these functions. The term includes the determination of the health, fitness, or soundness of an animal.

(10) “Responsible supervision” or words of similar purport mean the control, direction, and regulation by a licensed doctor of veterinary medicine of the duties involving veterinary services which she or he delegates to unlicensed personnel.

(11) “Veterinarian” means a health care practitioner who is licensed to engage in the practice of veterinary medicine in Florida under the authority of this chapter.

(12) “Veterinarian/client/patient relationship” means a relationship where the veterinarian has assumed the responsibility for making medical judgments regarding the health of the animal and its need for medical treatment.

(13) “Veterinary medicine” includes, with respect to animals, surgery, acupuncture, obstetrics, dentistry, physical therapy, radiology, theriogenology, and other branches or specialties of veterinary medicine.

History.—ss. 1, 2, ch. 79-228; ss. 2, 3, ch. 81-318; ss. 1, 15, 16, ch. 85-291; s. 1, ch. 91-176; s. 4, ch. 91-429; s. 127, ch. 94-119; s. 157, ch. 94-218; s. 353, ch. 97-103; s. 43, ch. 2000-356.



474.203 - Exemptions.

474.203 Exemptions.—This chapter does not apply to:

(1) Any faculty member practicing only in conjunction with teaching duties at a school or college of veterinary medicine located in this state and accredited by the American Veterinary Medical Association Council on Education. However, this exemption applies only to such a faculty member who does not hold a valid license issued under this chapter but who is a graduate of a school or college of veterinary medicine accredited by the American Veterinary Medical Association Council on Education or a school or college recognized by the American Veterinary Medical Association Commission for Foreign Veterinary Graduates. The faculty member exemption automatically expires when such school or college terminates the faculty member from such teaching duties. On December 31 of each year, such school or college shall provide the board with a written list of all faculty who are exempt from this chapter. Such school or college shall also notify the board in writing of any additions or deletions to such list.

(2) A person practicing as an intern or resident veterinarian who does not hold a valid license issued under this chapter and who is a graduate in training at a school or college of veterinary medicine located in this state and accredited by the American Veterinary Medical Association Council on Education or a school or college recognized by the American Veterinary Medical Association Commission for Foreign Veterinary Graduates. Such intern or resident must be a graduate of a school or college of veterinary medicine accredited by the American Veterinary Medical Association Council on Education or a school or college of veterinary medicine recognized by the Educational Commission for Foreign Veterinary Graduates of the American Veterinary Medical Association. This exemption expires when such intern or resident completes or is terminated from such training. Each school or college at which such intern or resident is in training shall, on July 1 of each year, provide the board with a written list of all such interns or residents designated for this exemption, and the school or college shall also notify the board of any additions or deletions to the list.

(3) A student in a school or college of veterinary medicine while in the performance of duties assigned by her or his instructor or when working as a preceptor under the immediate supervision of a licensee, if such preceptorship is required for graduation from an accredited school or college of veterinary medicine. The licensed veterinarian is responsible for all acts performed by a preceptor under her or his supervision.

(4) Any doctor of veterinary medicine in the employ of a state agency or the United States Government while actually engaged in the performance of her or his official duties; however, this exemption does not apply to such person when the person is not engaged in carrying out her or his official duties or is not working at the installations for which her or his services were engaged.

(5)(a) Any person, or the person’s regular employee, administering to the ills or injuries of her or his own animals, including, but not limited to, castration, spaying, and dehorning of herd animals, unless title is transferred or employment provided for the purpose of circumventing this law. 1This exemption does not apply to any person licensed as a veterinarian in another state or foreign jurisdiction and practicing temporarily in this state. However, only a veterinarian may immunize or treat an animal for diseases that are communicable to humans and that are of public health significance.

(b) A person hired on a part-time or temporary basis, or as an independent contractor, by an owner to assist with herd management and animal husbandry tasks for herd and flock animals, including castration, dehorning, parasite control, and debeaking, or a person hired on a part-time or temporary basis, or as an independent contractor, by an owner to provide farriery and manual hand floating of teeth on equines. This exemption does not apply to any person who has been convicted of a violation of chapter 828 that relates to animal cruelty or a similar offense in another jurisdiction.

(6) State agencies, accredited schools, institutions, foundations, business corporations or associations, physicians licensed to practice medicine and surgery in all its branches, graduate doctors of veterinary medicine, or persons under the direct supervision thereof, which or who conduct experiments and scientific research on animals in the development of pharmaceuticals, biologicals, serums, or methods of treatment, or techniques for the diagnosis or treatment of human ailments, or when engaged in the study and development of methods and techniques directly or indirectly applicable to the problems of the practice of veterinary medicine.

(7) Any veterinary aide, nurse, laboratory technician, preceptor, or other employee of a licensed veterinarian who administers medication or who renders auxiliary or supporting assistance under the responsible supervision of a licensed veterinarian, including those tasks identified by rule of the board requiring immediate supervision. However, the licensed veterinarian is responsible for all such acts performed under this subsection by persons under her or his supervision.

(8) A veterinarian, licensed by and actively practicing veterinary medicine in another state, who is board certified in a specialty recognized by the board and who responds to a request of a veterinarian licensed in this state to assist with the treatment on a specific case of a specific animal or with the treatment on a specific case of the animals of a single owner, as long as the veterinarian licensed in this state requests the other veterinarian’s presence. A veterinarian who practices under this subsection is not eligible to apply for a premises permit under s. 474.215.

For the purposes of chapters 465 and 893, persons exempt pursuant to subsection (1), subsection (2), or subsection (4) are deemed to be duly licensed practitioners authorized by the laws of this state to prescribe drugs or medicinal supplies.

History.—ss. 1, 2, ch. 79-228; ss. 13, 15, 25, 30, 32, 34, 62, ch. 80-406; ss. 20, 21, ch. 81-302; ss. 2, 3, ch. 81-318; s. 3, ch. 83-265; ss. 2, 15, 16, ch. 85-291; s. 2, ch. 91-176; s. 4, ch. 91-429; s. 108, ch. 92-149; s. 354, ch. 97-103; s. 44, ch. 2000-356; s. 1, ch. 2006-135; s. 2, ch. 2010-87; s. 34, ch. 2010-106; s. 64, ch. 2012-5.

1Note.—As amended by s. 34, ch. 2010-106. As amended by s. 2, ch. 2010-87, the sentence reads: “This exemption does not apply to unlicensed veterinarians practicing temporarily in the state.”



474.204 - Board of Veterinary Medicine.

474.204 Board of Veterinary Medicine.—

(1) To carry out the provisions of this chapter, there is created within the department the Board of Veterinary Medicine consisting of seven members, who shall be appointed by the Governor, subject to confirmation by the Senate.

(2) Five members of the board shall be licensed veterinarians. Two members of the board shall be laypersons who are not and have never been veterinarians or members of any closely related profession or occupation.

(3) All provisions of chapter 455 relating to activities of regulatory boards shall apply.

History.—ss. 1, 2, ch. 79-228; ss. 2, 3, ch. 81-318; ss. 15, 16, ch. 85-291; s. 4, ch. 91-429; s. 158, ch. 94-218; s. 118, ch. 98-166; s. 179, ch. 2000-160.



474.205 - Headquarters.

474.205 Headquarters.—The board shall maintain its official headquarters in the City of Tallahassee.

History.—ss. 1, 2, ch. 79-228; ss. 2, 3, ch. 81-318; ss. 15, 16, ch. 85-291; s. 4, ch. 91-429.



474.206 - Authority to make rules.

474.206 Authority to make rules.—The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter conferring duties upon it.

History.—ss. 1, 2, ch. 79-228; ss. 2, 3, ch. 81-318; ss. 15, 16, ch. 85-291; s. 4, ch. 91-429; s. 145, ch. 98-200.



474.2065 - Fees.

474.2065 Fees.—The board, by rule, shall establish fees for application and examination, reexamination, license renewal, inactive status, renewal of inactive status, license reactivation, periodic inspection of veterinary establishments, and duplicate copies of licenses, certificates, and permits. The fee for the initial application and examination may not exceed $650 plus the actual per applicant cost to the department for purchase of portions of the examination from the Professional Examination Service for the American Veterinary Medical Association or a similar national organization. The fee for licensure by endorsement may not exceed $500. The fee for temporary licensure may not exceed $200. The board shall establish fees that are adequate to ensure its continued operation and to fund the proportionate expenses incurred by the department which are allocated to the regulation of veterinarians. Fees shall be based on departmental estimates of the revenue required to administer this chapter and the provisions relating to the regulation of veterinarians.

History.—ss. 10, 16, ch. 85-291; s. 23, ch. 88-205; s. 49, ch. 89-162; s. 3, ch. 91-176; s. 4, ch. 91-429; s. 128, ch. 94-119.



474.207 - Licensure by examination.

474.207 Licensure by examination.—

(1) Any person desiring to be licensed as a veterinarian shall apply to the department to take a licensure examination. The board may by rule adopt use of a national examination in lieu of part or all of the examination required by this section, with a reasonable passing score to be set by rule of the board.

(2) The department shall license each applicant who the board certifies has:

(a) Completed the application form and remitted an examination fee set by the board.

(b)1. Graduated from a college of veterinary medicine accredited by the American Veterinary Medical Association Council on Education; or

2. Graduated from a college of veterinary medicine listed in the American Veterinary Medical Association Roster of Veterinary Colleges of the World and obtained a certificate from the Education Commission for Foreign Veterinary Graduates.

(c) Successfully completed the examination provided by the department for this purpose, or an examination determined by the board to be equivalent.

(d) Demonstrated knowledge of the laws and rules governing the practice of veterinary medicine in Florida in a manner designated by rules of the board.

The department shall not issue a license to any applicant who is under investigation in any state or territory of the United States or in the District of Columbia for an act which would constitute a violation of this chapter until the investigation is complete and disciplinary proceedings have been terminated, at which time the provisions of s. 474.214 shall apply.

(3) Notwithstanding the provisions of paragraph (2)(b), an applicant shall be deemed to have met the education requirements for licensure upon submission of evidence that the applicant meets one of the following:

(a) The applicant was certified for examination by the board prior to October 1, 1989; or

(b) The applicant immigrated to the United States after leaving her or his home country because of political reasons, provided such country is located in the Western Hemisphere and lacks diplomatic relations with the United States; and

1. Was a Florida resident immediately preceding her or his application for licensure;

2. Demonstrates to the board, through submission of documentation verified by the applicant’s respective professional association in exile, that she or he received a professional degree in veterinary medicine from a college or university located in the country from which she or he emigrated. However, the board may not require receipt transcripts from the Republic of Cuba as a condition of eligibility under this section; and

3. Lawfully practiced her or his profession for at least 3 years.

(4) Applicants certified for examination or reexamination under subsection (3) who fail the examination three times subsequent to October 1, 1989, shall be required to demonstrate to the board that they meet the requirements of paragraph (2)(b) prior to any further reexamination or certification for licensure.

(5) An unlicensed doctor of veterinary medicine who has graduated from an approved college or school of veterinary medicine and has completed all parts of the examination for licensure is permitted, while awaiting the results of such examination for licensure or while awaiting issuance of the license, to practice under the immediate supervision of a licensed veterinarian. A person who fails any part of the examination may not continue to practice, except in the same capacity as other nonlicensed veterinary employees, until she or he passes the examination and is eligible for licensure.

History.—ss. 1, 2, ch. 79-228; ss. 13, 15, 25, 30, 33, 34, 62, ch. 80-406; ss. 19, 21, ch. 81-302; ss. 2, 3, ch. 81-318; s. 3, ch. 83-265; s. 54, ch. 83-329; ss. 3, 15, 16, ch. 85-291; s. 1, ch. 87-333; s. 45, ch. 89-374; s. 4, ch. 91-176; s. 4, ch. 91-429; s. 129, ch. 94-119; s. 355, ch. 97-103; s. 47, ch. 2000-356.



474.211 - Renewal of license.

474.211 Renewal of license.—

(1) The department shall renew a license upon receipt of the renewal application and fee and an affidavit of compliance with continuing education requirements set by rule of the board.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) The board may by rule prescribe continuing education, not to exceed 30 hours biennially, as a condition for renewal of a license or certificate. The criteria for such programs, providers, and courses shall be approved by the board.

History.—ss. 1, 2, ch. 79-228; s. 3, ch. 80-291; ss. 2, 3, ch. 81-318; ss. 15, 16, ch. 85-291; s. 5, ch. 91-176; s. 4, ch. 91-429; s. 225, ch. 94-119; s. 45, ch. 2000-356.



474.2125 - Temporary license.

474.2125 Temporary license.—

(1) The board shall adopt rules providing for the issuance of a temporary license to a licensed veterinarian of another state for the purpose of enabling her or him to provide veterinary medical services in this state for the animals of a specific owner or, as may be needed in an emergency as defined in s. 252.34(4), for the animals of multiple owners, provided the applicant would qualify for licensure by endorsement under s. 474.217. No temporary license shall be valid for more than 30 days after its issuance, and no license shall cover more than the treatment of the animals of one owner except in an emergency as defined in s. 252.34(4). After the expiration of 30 days, a new license is required.

(2) Each application for a temporary license shall state the names of all persons who are to enter this state and shall be accompanied by a fee in an amount established by the board.

(3) Upon certification of the applicant by the board, the department shall issue a temporary license to the applicant.

(4) The application for a temporary license shall constitute the appointment of the Department of State as an agent of the applicant for service of process in any action or proceeding against the applicant arising out of any transaction or operation connected with, or incidental to, the practice of veterinary medicine for which the temporary license was issued.

History.—ss. 11, 16, ch. 85-291; s. 4, ch. 91-429; s. 130, ch. 94-119; s. 356, ch. 97-103; s. 65, ch. 2012-5; s. 4, ch. 2016-198.



474.213 - Prohibitions; penalties.

474.213 Prohibitions; penalties.—

(1) No person shall:

(a) Lead the public to believe that such person is licensed as a veterinarian, or is engaged in the licensed practice of veterinary medicine, without such person holding a valid, active license pursuant to this chapter;

(b) Use the name or title “veterinarian” when the person has not been licensed pursuant to this chapter;

(c) Present as her or his own the license of another;

(d) Give false or forged evidence to the board or a member thereof for the purpose of obtaining a license;

(e) Use or attempt to use a veterinarian’s license which has been suspended or revoked;

(f) Knowingly employ unlicensed persons in the practice of veterinary medicine;

(g) Knowingly conceal information relative to violations of this chapter;

(h) Obtain or attempt to obtain a license to practice veterinary medicine by fraudulent representation;

(i) Practice veterinary medicine in this state, unless the person holds a valid, active license to practice veterinary medicine pursuant to this chapter;

(j) Sell or offer to sell a diploma conferring a degree from a veterinary school or college, or a license issued pursuant to this chapter, or procure such diploma or license with the intent that it shall be used as evidence of that which the document stands for by a person other than the one upon whom it was conferred or to whom it was granted; or

(k) Knowingly operate a veterinary establishment or premises without having a premise permit issued under s. 474.215.

(2) A person who violates any provision of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 2, ch. 79-228; ss. 2, 3, ch. 81-318; ss. 4, 5, 15, 16, ch. 85-291; s. 7, ch. 91-176; s. 105, ch. 91-224; s. 4, ch. 91-429; s. 131, ch. 94-119; s. 63, ch. 95-144; s. 357, ch. 97-103.



474.214 - Disciplinary proceedings.

474.214 Disciplinary proceedings.—

(1) The following acts shall constitute grounds for which the disciplinary actions in subsection (2) may be taken:

(a) Attempting to procure a license to practice veterinary medicine by bribery, by fraudulent representations, or through an error of the department or the board.

(b) Having a license or the authority to practice veterinary medicine revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of any jurisdiction, including any agency or subdivision thereof. The licensing authority’s acceptance of a veterinarian’s relinquishment of a license, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of administrative charges against the veterinarian’s license or authority to practice, shall be construed as action against the veterinarian’s license or authority to practice.

(c) Being convicted or found guilty, regardless of adjudication, of a crime in any jurisdiction which directly relates to the practice of veterinary medicine or the ability to practice veterinary medicine. Any crime which demonstrates a lack of regard for animal life relates to the ability to practice veterinary medicine. In addition, crimes relating to the ability to practice veterinary medicine shall include, but not be limited to, crimes involving any violation of state or federal drug laws.

(d) Making or filing a report or record which the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to impede or obstruct such filing. Such reports or records shall include only those which are signed in the capacity of a licensed veterinarian.

(e) Advertising goods or services in a manner which is fraudulent, false, deceptive, or misleading in form or content.

(f) Violating any provision of this chapter or chapter 455, a rule of the board or department, or a lawful order of the board or department previously entered in a disciplinary hearing, or failing to comply with a lawfully issued subpoena of the department.

(g) Practicing with a revoked, suspended, inactive, or delinquent license.

(h) Being unable to practice veterinary medicine with reasonable skill or safety to patients by reason of illness, drunkenness, use of drugs, narcotics, chemicals, or any other material or substance or as a result of any mental or physical condition. In enforcing this paragraph, upon a finding by the secretary, the secretary’s designee, or the probable cause panel of the board that probable cause exists to believe that the licensee is unable to practice the profession because of the reasons stated in this paragraph, the department shall have the authority to compel a licensee to submit to a mental or physical examination by a physician designated by the department. If the licensee refuses to comply with the department’s order, the department may file a petition for enforcement in the circuit court of the circuit in which the licensee resides or does business. The licensee shall not be named or identified by initials in any other public court records or documents and the enforcement proceedings shall be closed to the public. The department shall be entitled to the summary procedure provided in s. 51.011. A licensee affected under this paragraph shall be afforded an opportunity at reasonable intervals to demonstrate that she or he can resume the competent practice for which she or he is licensed with reasonable skill and safety to patients. Neither the record of proceedings nor the orders entered by the board in any proceedings under this paragraph shall be used against a licensee in any other proceedings.

(i) Judicially determined mental incompetency. However, a license suspended for this cause may be reinstated upon legal restoration of the competency of the individual whose license was so suspended.

(j) Knowingly maintaining a professional connection or association with any person who is in violation of the provisions of this chapter or the rules of the board or department. However, if the licensee verifies that the person is actively participating in a board-approved program for the treatment of a physical or mental condition, the licensee is required only to report such person to the consultant.

(k) Paying or receiving kickbacks, rebates, bonuses, or other remuneration for receiving a patient or client or for referring a patient or client to another provider of veterinary services or goods.

(l) Performing or prescribing unnecessary or unauthorized treatment.

(m) Fraud in the collection of fees from consumers or any person, agency, or organization paying fees to practitioners.

(n) Attempting to restrict competition in the field of veterinary medicine other than for the protection of the public. However, this provision shall not apply to testimony made in good faith at a hearing or other proceeding in which the subject is the revocation of a license or a lesser penalty.

(o) Fraud, deceit, negligence, incompetency, or misconduct, in or related to the practice of veterinary medicine.

(p) Conviction on a charge of cruelty to animals.

(q) Permitting or allowing another to use a veterinarian’s license for the purpose of treating or offering to treat animals.

(r) Being guilty of incompetence or negligence by failing to practice medicine with that level of care, skill, and treatment which is recognized by a reasonably prudent veterinarian as being acceptable under similar conditions and circumstances.

(s) Willfully making any misrepresentations in connection with the inspection of food for human consumption.

(t) Fraudulently issuing or using any false health certificate, vaccination certificate, test chart, or other blank form used in the practice of veterinary medicine relating to the presence or absence of animal disease or transporting animals or issuing any false certificate relating to the sale of products of animal origin for human consumption.

(u) Fraud or dishonesty in applying, treating, or reporting on tuberculin, diagnostic, or other biological tests.

(v) Failing to keep the equipment and premises of the business establishment in a clean and sanitary condition, having a premises permit suspended or revoked pursuant to s. 474.215, or operating or managing premises that do not comply with requirements established by rule of the board.

(w) Practicing veterinary medicine at a location for which a valid premises permit has not been issued when required under s. 474.215.

(x) Refusing to permit the department to inspect the business premises of the licensee during regular business hours.

(y) Using the privilege of ordering, prescribing, or making available medicinal drugs or drugs as defined in chapter 465, or controlled substances as defined in chapter 893, for use other than for the specific treatment of animal patients for which there is a documented veterinarian/client/patient relationship. Pursuant thereto, the veterinarian shall:

1. Have sufficient knowledge of the animal to initiate at least a general or preliminary diagnosis of the medical condition of the animal, which means that the veterinarian is personally acquainted with the keeping and caring of the animal and has recently seen the animal or has made medically appropriate and timely visits to the premises where the animal is kept.

2. Be available or provide for followup care and treatment in case of adverse reactions or failure of the regimen of therapy.

3. Maintain records which document patient visits, diagnosis, treatment, and other relevant information required under this chapter.

(z) Providing, prescribing, ordering, or making available for human use medicinal drugs or drugs as defined in chapter 465, controlled substances as defined in chapter 893, or any material, chemical, or substance used exclusively for animal treatment.

(aa) Failing to report to the department any person the licensee knows to be in violation of this chapter or of the rules of the department or board. However, if the licensee verifies that the person is actively participating in a board-approved program for the treatment of a physical or mental condition, the licensee is required only to report such person to the consultant.

(bb) Violating any of the requirements of chapter 499, the Florida Drug and Cosmetic Act; 21 U.S.C. ss. 301-392, the Federal Food, Drug, and Cosmetic Act; 21 U.S.C. ss. 821 et seq., the Comprehensive Drug Abuse Prevention and Control Act of 1970, more commonly known as the Comprehensive Drug Abuse Prevention and Control Act; or chapter 893.

(cc) Failing to provide adequate radiation safeguards.

(dd) Failing to perform any statutory or legal obligation placed upon a licensee.

(ee) Failing to keep contemporaneously written medical records as required by rule of the board.

(ff) Prescribing or dispensing a legend drug as defined in chapter 499, including any controlled substance, inappropriately or in excessive or inappropriate quantities.

(gg) Practicing or offering to practice beyond the scope permitted by law.

(hh) Delegating professional responsibilities to a person when the licensee delegating such responsibilities knows or has reason to know that such person is not qualified by training, experience, or licensure to perform them.

(ii) Presigning blank prescription forms.

(jj) Failing to report to the board within 30 days, in writing, any action set forth in paragraph (b) that has been taken against the practitioner’s license to practice veterinary medicine by any jurisdiction, including any agency or subdivision thereof.

(kk) Aiding or assisting another person in violating any provision of this chapter or any rule adopted pursuant thereto.

(ll) Failing to respond within 60 days after receipt of a request to provide satisfactory proof of having participated in approved continuing education programs.

(mm) Failing to maintain accurate records or reports as required by this chapter or by federal or state laws or rules pertaining to the storing, labeling, selling, dispensing, prescribing, and administering of controlled substances.

(nn) Failing to report a change of address to the board within 60 days thereof.

(oo) Failure of the responsible veterinarian to report a change of premises ownership or responsible veterinarian within 60 days thereof.

(pp) Failing to give the owner of a patient, before dispensing any drug, a written prescription when requested.

(2) When the board finds any applicant or veterinarian guilty of any of the grounds set forth in subsection (1), regardless of whether the violation occurred prior to licensure, it may enter an order imposing one or more of the following penalties:

(a) Denial of certification for examination or licensure.

(b) Revocation or suspension of a license.

(c) Imposition of an administrative fine not to exceed $5,000 for each count or separate offense.

(d) Issuance of a reprimand.

(e) Placement of the veterinarian on probation for a period of time and subject to such conditions as the board may specify, including requiring the veterinarian to attend continuing education courses or to work under the supervision of another veterinarian.

(f) Restricting the authorized scope of practice.

(g) Imposition of costs of the investigation and prosecution.

(h) Requiring the veterinarian to undergo remedial education.

In determining appropriate action, the board must first consider those sanctions necessary to protect the public. Only after those sanctions have been imposed may the disciplining authority consider and include in its order requirements designed to rehabilitate the veterinarian. All costs associated with compliance with any order issued under this subsection are the obligation of the veterinarian.

(3) The department shall reissue the license of a disciplined veterinarian upon certification by the board that the disciplined veterinarian has complied with all of the terms and conditions set forth in the final order and is capable of competently and safely engaging in the practice of veterinary medicine.

History.—ss. 1, 2, ch. 79-228; ss. 13, 15, 25, 30, 34, 35, 62, ch. 80-406; s. 349, ch. 81-259; ss. 2, 3, ch. 81-318; s. 1, ch. 84-543; s. 1, ch. 84-553; ss. 15, 16, ch. 85-291; s. 2, ch. 87-333; s. 8, ch. 91-176; s. 4, ch. 91-429; s. 132, ch. 94-119; s. 64, ch. 95-144; s. 358, ch. 97-103; s. 119, ch. 98-166; s. 180, ch. 2000-160; s. 46, ch. 2000-356.



474.2145 - Subpoena of certain records.

474.2145 Subpoena of certain records.—Notwithstanding any provision of law to the contrary, the department may issue subpoenas duces tecum requiring the names and addresses of some or all the clients of a licensed veterinarian against whom a complaint has been filed pursuant to s. 455.225 when the information has been deemed necessary and relevant to the investigation as determined by the secretary of the department.

History.—ss. 13, 16, ch. 85-291; s. 4, ch. 91-429; s. 120, ch. 98-166.



474.215 - Premises permits.

474.215 Premises permits.—

(1) Any establishment, permanent or mobile, where a licensed veterinarian practices must have a premises permit issued by the department. Upon application and payment of a fee not to exceed $250, as set by rule of the board, the department shall cause such establishment to be inspected. A premises permit shall be issued if the establishment meets minimum standards, to be adopted by rule of the board, as to sanitary conditions, recordkeeping, equipment, radiation monitoring, services required, and physical plant.

(2) Each application for a premises permit shall set forth the name of the licensed veterinarian who will be responsible for the management of the establishment and the name and address of the owners of the establishment.

(3) The premises permit may be revoked, suspended, or denied when inspection reveals that the establishment does not meet the standards set by rule or when the license of the responsible veterinarian has been suspended or revoked.

(4) Any practitioner who provides veterinary service on a house-call basis and who does not maintain a veterinary establishment for receipt of patients shall not be required to obtain a premises permit, but must provide for minimum equipment and facilities as established by rule.

(5) The department may issue a temporary premises permit to a responsible veterinarian who has submitted the application fee and a completed application form affirming compliance with the standards set by rule of the board. If the department inspects the establishment and discovers that it is not in compliance with the department’s standards, the department shall notify the veterinarian in writing of the deficiencies and shall provide 30 days for correction of the deficiencies and reinspection. Such temporary permit shall become void upon notification by the department that the establishment has failed, after reinspection, to meet those standards. Upon receipt of such notice, the responsible veterinarian shall close the establishment until completion of a subsequent inspection affirming that the required standards have been met and until another permit has been issued by the department.

(6) Any practitioner who provides veterinary services solely to agricultural animals shall not be required to obtain a premises permit, but must provide for appropriate equipment and facilities, as established by rule.

(7) The board by rule shall establish minimum standards for the operation of limited service veterinary medical practices. Such rules shall not restrict limited service veterinary medical practices and shall be consistent with the type of limited veterinary medical service provided.

(a) Any person that offers or provides limited service veterinary medical practice shall obtain a biennial permit from the board the cost of which shall not exceed $250. The limited service permittee shall register each location where a limited service clinic is held and shall pay a fee set by rule not to exceed $25 to register each such location.

(b) All permits issued under this subsection are subject to the provisions of ss. 474.213 and 474.214.

(c) Notwithstanding any provision of this subsection to the contrary, any temporary rabies vaccination effort operated by a county health department in response to a public health threat, as declared by the State Health Officer in consultation with the State Veterinarian, is not subject to any preregistration, time limitation, or fee requirements, but must adhere to all other requirements for limited service veterinary medical practice as prescribed by rule. The fee charged to the public for a rabies vaccination administered during such temporary rabies vaccination effort may not exceed the actual cost of administering the rabies vaccine. Such rabies vaccination efforts may not be used for any purpose other than to address the public health consequences of the rabies outbreak. The board shall be immediately notified in writing of any temporary rabies vaccination effort operated under this paragraph.

(8) Any person who is not a veterinarian licensed under this chapter but who desires to own and operate a veterinary medical establishment or limited service clinic shall apply to the board for a premises permit. If the board certifies that the applicant complies with the applicable laws and rules of the board, the department shall issue a premises permit. No permit shall be issued unless a licensed veterinarian is designated to undertake the professional supervision of the veterinary medical practice and the minimum standards set by rule of the board for premises where veterinary medicine is practiced. Upon application, the department shall submit the permittee’s name for a statewide criminal records correspondence check through the Department of Law Enforcement. The permittee shall notify the board within 10 days after any designation of a new licensed veterinarian responsible for such duties. A permittee under this subsection is subject to the provisions of subsection (9) and s. 474.214.

(9)(a) The department or the board may deny, revoke, or suspend the permit of any permittee under this section and may fine, place on probation, or otherwise discipline any such permittee who has:

1. Obtained a permit by misrepresentation or fraud or through an error of the department or board;

2. Attempted to procure, or has procured, a permit for any other person by making, or causing to be made, any false representation;

3. Violated any of the requirements of this chapter or any rule of the board; or

4. Been convicted or found guilty of, or entered a plea of nolo contendere to, regardless of adjudication, a felony in any court of this state, of any other state, or of the United States.

(b) If the permit is revoked or suspended, the owner, manager, or proprietor shall cease to operate the premises as a veterinary medical practice as of the effective date of the suspension or revocation. In the event of such revocation or suspension, the owner, manager, or proprietor shall remove from the premises all signs and symbols identifying the premises as a veterinary medical practice. The period of any such suspension shall be prescribed by rule of the board, but may not exceed 1 year. If the permit is revoked, the person owning or operating the establishment may not apply for a permit to operate a premises for a period of 1 year after the effective date of such revocation. Upon the effective date of such revocation, the permittee must advise the board of the disposition of all medicinal drugs and must provide for ensuring the security, confidentiality, and availability to clients of all patient medical records.

History.—ss. 1, 2, ch. 79-228; ss. 13, 15, 25, 30, 34, 36, 62, ch. 80-406; s. 350, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 6, 15, 16, ch. 85-291; s. 50, ch. 89-162; s. 9, ch. 91-176; s. 4, ch. 91-429; s. 133, ch. 94-119; s. 49, ch. 2000-356.



474.216 - License and premises permit to be displayed.

474.216 License and premises permit to be displayed.—Each person to whom a license or premises permit is issued shall keep such document conspicuously displayed in her or his office, place of business, or place of employment, whether a permanent or mobile veterinary establishment or clinic, and shall, whenever required, exhibit said document to any member or authorized representative of the board.

History.—ss. 1, 2, ch. 79-228; ss. 2, 3, ch. 81-318; ss. 7, 15, 16, ch. 85-291; s. 10, ch. 91-176; s. 4, ch. 91-429; s. 359, ch. 97-103.



474.2165 - Ownership and control of veterinary medical patient records; report or copies of records to be furnished.

474.2165 Ownership and control of veterinary medical patient records; report or copies of records to be furnished.—

(1) As used in this section, the term “records owner” means any veterinarian who generates a medical record after making a physical examination of, or administering treatment or dispensing legend drugs to, any patient; any veterinarian to whom records are transferred by a previous records owner; or any veterinarian’s employer, provided the employment contract or agreement between the employer and the veterinarian designates the employer as the records owner.

(2) Each person who provides veterinary medical services shall maintain medical records, as established by rule.

(3) Any records owner licensed under this chapter who makes an examination of, or administers treatment or dispenses legend drugs to, any patient shall, upon request of the client or the client’s legal representative, furnish, in a timely manner, without delays for legal review, copies of all reports and records relating to such examination or treatment, including X rays. The furnishing of such report or copies shall not be conditioned upon payment of a fee for services rendered.

(4) Except as otherwise provided in this section, such records may not be furnished to, and the medical condition of a patient may not be discussed with, any person other than the client or the client’s legal representative or other veterinarians involved in the care or treatment of the patient, except upon written authorization of the client. However, such records may be furnished without written authorization under the following circumstances:

(a) To any person, firm, or corporation that has procured or furnished such examination or treatment with the client’s consent.

(b) In any civil or criminal action, unless otherwise prohibited by law, upon the issuance of a subpoena from a court of competent jurisdiction and proper notice to the client or the client’s legal representative by the party seeking such records.

(c) For statistical and scientific research, provided the information is abstracted in such a way as to protect the identity of the patient and the client, or provided written permission is received from the client or the client’s legal representative.

(5) Except in a medical negligence action or administrative proceeding when a veterinarian is or reasonably expects to be named as a defendant, information disclosed to a veterinarian by a client in the course of the care and treatment of the patient is confidential and may be disclosed only to other veterinarians involved in the care or treatment of the patient, or if permitted by written authorization from the client or compelled by subpoena at a deposition, evidentiary hearing, or trial for which proper notice has been given.

(6) The department may obtain patient records pursuant to a subpoena without written authorization from the client if the department and the probable cause panel of the board find reasonable cause to believe that a veterinarian has excessively or inappropriately prescribed any controlled substance specified in chapter 893 in violation of this chapter or that a veterinarian has practiced his or her profession below that level of care, skill, and treatment required as defined by this chapter.

(7) Notwithstanding the provisions of s. 455.242, records owners shall place an advertisement in the local newspaper or notify clients, in writing, when they are terminating practice, retiring, or relocating and are no longer available to patients and shall offer clients the opportunity to obtain a copy of their medical records.

(8) Notwithstanding the provisions of s. 455.242, records owners shall notify the board office when they are terminating practice, retiring, or relocating and are no longer available to patients, specifying who the new records owner is and where the medical records can be found.

(9) Whenever a records owner has turned records over to a new records owner, the new records owner shall be responsible for providing a copy of the complete medical record, upon written request, of the client or the client’s legal representative.

(10) Veterinarians in violation of the provisions of this section shall be disciplined by the board.

(11) A records owner furnishing copies of reports or records pursuant to this section shall charge no more than the actual cost of copying, including reasonable staff time, or the amount specified in administrative rule by the board.

(12) Nothing in this section shall be construed to limit veterinarian consultations, as necessary.

History.—ss. 13, 15, 25, 30, 34, 37, 62, ch. 80-406; s. 2, ch. 81-318; ss. 15, 16, ch. 85-291; s. 4, ch. 91-429; s. 50, ch. 2000-356.



474.2167 - Confidentiality of animal medical records.

474.2167 Confidentiality of animal medical records.—

(1) The following records held by any state college of veterinary medicine that is accredited by the American Veterinary Medical Association Council on Education are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) A medical record generated which relates to diagnosing the medical condition of an animal; prescribing, dispensing, or administering drugs, medicine, appliances, applications, or treatment of whatever nature for the prevention, cure, or relief of a wound, fracture, bodily injury, or disease of an animal; or performing a manual procedure for the diagnosis of or treatment for pregnancy, fertility, or infertility of an animal; and

(b) A medical record described in paragraph (a) which is transferred by a previous record owner in connection with the transaction of official business by a state college of veterinary medicine that is accredited by the American Veterinary Medical Association Council on Education.

(2) A record made confidential and exempt under subsection (1) may be disclosed to another governmental entity in the performance of its duties and responsibilities and may be disclosed pursuant to s. 474.2165.

(3) The exemption from public records requirements under subsection (1) applies to animal medical records held before, on, or after the effective date of this exemption.

(4) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2020, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2015-62.



474.217 - Licensure by endorsement.

474.217 Licensure by endorsement.—

(1) The department shall issue a license by endorsement to any applicant who, upon applying to the department and remitting a fee set by the board, demonstrates to the board that she or he:

(a) Has demonstrated, in a manner designated by rule of the board, knowledge of the laws and rules governing the practice of veterinary medicine in this state; and

(b)1. Either holds, and has held for the 3 years immediately preceding the application for licensure, a valid, active license to practice veterinary medicine in another state of the United States, the District of Columbia, or a territory of the United States, provided that the requirements for licensure in the issuing state, district, or territory are equivalent to or more stringent than the requirements of this chapter; or

2. Meets the qualifications of s. 474.207(2)(b) and has successfully completed a state, regional, national, or other examination which is equivalent to or more stringent than the examination given by the department and has passed the board’s clinical competency examination or another clinical competency examination specified by rule of the board.

(2) The department shall not issue a license by endorsement to any applicant who is under investigation in any state, territory, or the District of Columbia for an act which would constitute a violation of this chapter until the investigation is complete and disciplinary proceedings have been terminated, at which time the provisions of s. 474.214 shall apply.

History.—ss. 1, 2, ch. 79-228; ss. 2, 3, ch. 81-318; ss. 8, 15, 16, ch. 85-291; s. 59, ch. 87-225; s. 3, ch. 87-333; s. 11, ch. 91-176; s. 4, ch. 91-429; s. 146, ch. 92-149; s. 360, ch. 97-103; s. 48, ch. 2000-356.



474.2185 - Veterinarians consent; handwriting samples; mental or physical examinations.

474.2185 Veterinarians consent; handwriting samples; mental or physical examinations.—A veterinarian who accepts a license to practice veterinary medicine in this state shall, by so accepting the license or by making and filing a renewal of licensure to practice in this state, be deemed to have given her or his consent, during a lawful investigation of a complaint or of an application for licensure and when the information has been deemed necessary and relevant to the investigation as determined by the secretary of the department, to the following:

(1) To render a handwriting sample to an agent of the department and, further, to have waived any objections to its use as evidence against her or him.

(2) To waive the confidentiality and authorize the preparation and release of medical reports pertaining to the mental or physical condition of the licensee when the department has reason to believe that a violation of this chapter has occurred and when the department issues an order, based on the need for additional information, to produce such medical reports for the time period relevant to the complaint. As used in this section, “medical reports” means a compilation of medical treatment of the licensee which shall include symptoms, diagnosis, treatment prescribed, relevant history, and progress.

(3) To waive any objection to the admissibility of the reports as constituting privileged communications. Such material maintained by the department is confidential and exempt from s. 119.07(1) until probable cause is found and an administrative complaint is issued.

History.—ss. 14, 16, ch. 85-291; s. 28, ch. 91-140; s. 4, ch. 91-429; s. 321, ch. 96-406; s. 1117, ch. 97-103.



474.221 - Impaired practitioner provisions; applicability.

474.221 Impaired practitioner provisions; applicability.—Notwithstanding the transfer of the Division of Medical Quality Assurance to the Department of Health or any other provision of law to the contrary, veterinarians licensed under this chapter shall be governed by the treatment of impaired practitioner provisions of s. 456.076 as if they were under the jurisdiction of the Division of Medical Quality Assurance, except that for veterinarians the Department of Business and Professional Regulation shall, at its option, exercise any of the powers granted to the Department of Health by that section, and “board” shall mean board as defined in this chapter.

History.—s. 51, ch. 2000-356.






Chapter 475 - REAL ESTATE BROKERS, SALES ASSOCIATES, SCHOOLS, AND APPRAISERS

Part I - REAL ESTATE BROKERS, SALES ASSOCIATES, ANDSCHOOLS (ss. 475.001-475.5018)

475.001 - Purpose.

475.001 Purpose.—The Legislature deems it necessary in the interest of the public welfare to regulate real estate brokers, sales associates, and schools in this state.

History.—ss. 1, 42, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 28, 30, ch. 88-20; s. 10, ch. 91-89; s. 4, ch. 91-429; s. 1, ch. 93-261; s. 13, ch. 2000-332; s. 21, ch. 2003-164.



475.01 - Definitions.

475.01 Definitions.—

(1) As used in this part:

(a) “Broker” means a person who, for another, and for a compensation or valuable consideration directly or indirectly paid or promised, expressly or impliedly, or with an intent to collect or receive a compensation or valuable consideration therefor, appraises, auctions, sells, exchanges, buys, rents, or offers, attempts or agrees to appraise, auction, or negotiate the sale, exchange, purchase, or rental of business enterprises or business opportunities or any real property or any interest in or concerning the same, including mineral rights or leases, or who advertises or holds out to the public by any oral or printed solicitation or representation that she or he is engaged in the business of appraising, auctioning, buying, selling, exchanging, leasing, or renting business enterprises or business opportunities or real property of others or interests therein, including mineral rights, or who takes any part in the procuring of sellers, purchasers, lessors, or lessees of business enterprises or business opportunities or the real property of another, or leases, or interest therein, including mineral rights, or who directs or assists in the procuring of prospects or in the negotiation or closing of any transaction which does, or is calculated to, result in a sale, exchange, or leasing thereof, and who receives, expects, or is promised any compensation or valuable consideration, directly or indirectly therefor; and all persons who advertise rental property information or lists. A broker renders a professional service and is a professional within the meaning of s. 95.11(4)(a). Where the term “appraise” or “appraising” appears in the definition of the term “broker,” it specifically excludes those appraisal services which must be performed only by a state-licensed or state-certified appraiser, and those appraisal services which may be performed by a registered trainee appraiser as defined in part II. The term “broker” also includes any person who is a general partner, officer, or director of a partnership or corporation which acts as a broker. The term “broker” also includes any person or entity who undertakes to list or sell one or more timeshare periods per year in one or more timeshare plans on behalf of any number of persons, except as provided in ss. 475.011 and 721.20.

(b) “Broker associate” means a person who is qualified to be issued a license as a broker but who operates as a sales associate in the employ of another.

(c) “Commission” means the Florida Real Estate Commission.

(d) “Customer” means a member of the public who is or may be a buyer or seller of real property and may or may not be represented by a real estate licensee in an authorized brokerage relationship.

(e) “Department” means the Department of Business and Professional Regulation.

(f) “Fiduciary” means a broker in a relationship of trust and confidence between that broker as agent and the seller or buyer as principal. The duties of the broker as a fiduciary are loyalty, confidentiality, obedience, full disclosure, and accounting and the duty to use skill, care, and diligence.

(g) “Involuntarily inactive status” means the licensure status that results when a license is not renewed at the end of the license period prescribed by the department.

(h) “Principal” means the party with whom a real estate licensee has entered into a single agent relationship.

(i) “Real property” or “real estate” means any interest or estate in land and any interest in business enterprises or business opportunities, including any assignment, leasehold, subleasehold, or mineral right; however, the term does not include any cemetery lot or right of burial in any cemetery; nor does the term include the renting of a mobile home lot or recreational vehicle lot in a mobile home park or travel park.

(j) “Sales associate” means a person who performs any act specified in the definition of “broker,” but who performs such act under the direction, control, or management of another person. A sales associate renders a professional service and is a professional within the meaning of s. 95.11(4)(a).

(k) “Single agent” means a broker who represents, as a fiduciary, either the buyer or seller but not both in the same transaction.

(l) “Transaction broker” means a broker who provides limited representation to a buyer, a seller, or both, in a real estate transaction, but does not represent either in a fiduciary capacity or as a single agent. In a transaction broker relationship, a buyer or seller is not responsible for the acts of a licensee. Additionally, the parties to a real estate transaction are giving up their rights to the undivided loyalty of a licensee. This aspect of limited representation allows a licensee to facilitate a real estate transaction by assisting both the buyer and the seller, but a licensee will not work to represent one party to the detriment of the other party when acting as a transaction broker to both parties.

(m) “Voluntarily inactive status” means the licensure status that results when a licensee has applied to the department to be placed on inactive status and has paid the fee prescribed by rule.

(2) The terms “employ,” “employment,” “employer,” and “employee,” when used in this chapter and in rules adopted pursuant thereto to describe the relationship between a broker and a sales associate, include an independent contractor relationship when such relationship is intended by and established between a broker and a sales associate. The existence of such relationship shall not relieve either the broker or the sales associate of her or his duties, obligations, or responsibilities under this chapter.

(3) Wherever the word “operate” or “operating” as a broker, broker associate, or sales associate appears in this chapter; in any order, rule, or regulation of the commission; in any pleading, indictment, or information under this chapter; in any court action or proceeding; or in any order or judgment of a court, it shall be deemed to mean the commission of one or more acts described in this chapter as constituting or defining a broker, broker associate, or sales associate, not including, however, any of the exceptions stated therein. A single such act is sufficient to bring a person within the meaning of this chapter, and each act, if prohibited herein, constitutes a separate offense.

(4) A broker acting as a trustee of a trust created under chapter 689 is subject to the provisions of this chapter unless the trustee is a bank, state or federal association, or trust company possessing trust powers as defined in s. 658.12(23).

History.—s. 1, ch. 12223, 1927; CGL 4062; s. 1, ch. 29983, 1955; s. 1, ch. 59-199; s. 1, ch. 59-197; s. 1, ch. 59-438; ss. 30, 35, ch. 69-106; s. 1, ch. 75-112; s. 7, ch. 75-184; s. 3, ch. 76-168; s. 1, ch. 77-239; s. 1, ch. 77-355; s. 1, ch. 77-457; s. 1, ch. 78-215; s. 1, ch. 78-366; ss. 2, 42, 43, ch. 79-239; ss. 2, 3, 5, ch. 80-405; ss. 2, 3, ch. 81-318; ss. 5, 38, ch. 82-1; ss. 18, 45, ch. 82-179; ss. 1, 28, 30, ch. 88-20; s. 1, ch. 89-368; s. 10, ch. 90-228; s. 10, ch. 90-341; s. 13, ch. 90-345; ss. 2, 10, ch. 91-89; s. 1, ch. 91-289; s. 4, ch. 91-429; s. 2, ch. 93-261; s. 134, ch. 94-119; s. 159, ch. 94-218; s. 1, ch. 94-337; s. 1, ch. 97-42; s. 361, ch. 97-103; s. 1, ch. 98-250; s. 1, ch. 99-384; s. 1, ch. 2002-233; ss. 1, 22, ch. 2003-164; s. 78, ch. 2004-5.



475.011 - Exemptions.

475.011 Exemptions.—This part does not apply to:

(1) Any person acting as an attorney in fact for the purpose of the execution of contracts or conveyances only; as an attorney at law within the scope of her or his duties as such; as a certified public accountant, as defined in chapter 473, within the scope of her or his duties as such; as the personal representative, receiver, trustee, or general or special magistrate under, or by virtue of, an appointment by will or by order of a court of competent jurisdiction; or as trustee under a deed of trust, or under a trust agreement, the ultimate purpose and intent whereof is charitable, is philanthropic, or provides for those having a natural right to the bounty of the donor or trustor.

(2) Any individual, corporation, partnership, trust, joint venture, or other entity which sells, exchanges, or leases its own real property; however, this exemption shall not be available if and to the extent that an agent, employee, or independent contractor paid a commission or other compensation strictly on a transactional basis is employed to make sales, exchanges, or leases to or with customers in the ordinary course of an owner’s business of selling, exchanging, or leasing real property to the public.

(3) Any employee of a public utility, a rural electric cooperative, a railroad, or a state or local governmental agency who acts within the scope of her or his employment, for which no compensation in addition to the employee’s salary is paid, to buy, sell, appraise, exchange, rent, auction, or lease any real property or any interest in real property for the use of her or his employer.

(4) Any salaried employee of an owner, or of a registered broker for an owner, of an apartment community who works in an onsite rental office of the apartment community in a leasing capacity.

(5) Any person employed for a salary as a manager of a condominium or cooperative apartment complex as a result of any activities or duties which the person may have in relation to the renting of individual units within such condominium or cooperative apartment complex if rentals arranged by the person are for periods no greater than 1 year.

(6) Any person, partnership, corporation, or other legal entity which, for another and for compensation or other valuable consideration, sells, offers to sell, advertises for sale, buys, offers to buy, or negotiates the sale or purchase of radio, television, or cable enterprises licensed and regulated by the Federal Communications Commission pursuant to the Communications Act of 1934. However, if the sale or purchase of the radio, television, or cable enterprise involves the sale or lease of land, buildings, fixtures, and all other improvements to the land, a broker or sales associate licensed under this chapter shall be retained for the portion of the transaction which includes the land, buildings, fixtures, and all other improvements to the land.

(7) Any full-time graduate student who is enrolled in a commission-approved degree program in appraising at a college or university in this state, if the student is acting under the direct supervision of a licensed broker or a licensed or certified appraiser and is engaged only in appraisal activities related to the approved degree program. Any appraisal report by the student must be issued in the name of the supervising individual.

(8)(a) An owner of one or part of one or more timeshare periods for the owner’s own use and occupancy who later offers one or more of such periods for resale.

(b) An exchange company, as that term is defined by s. 721.05(15), but only to the extent that the exchange company is engaged in exchange program activities as described in and is in compliance with s. 721.18.

(9) Any person registered, licensed, or certified by the department under part II as an appraiser or trainee appraiser performing appraisals in accordance with that part.

(10) Any person who appraises under the unit-rule method of valuation a railroad or railroad terminal company assessed for ad valorem tax purposes pursuant to s. 193.085.

(11) Any person, partnership, corporation, or other legal entity which, for another and for compensation or other valuable consideration, rents or advertises for rent, for transient occupancy, any public lodging establishment licensed under chapter 509.

(12) Any dealer registered under the Securities and Exchange Act of 1934, as amended, or any federally insured depository institution and any parent, subsidiary, or affiliate thereof, in connection with the sale, exchange, purchase, or rental of a business enterprise to or by a person who is an accredited investor as defined by 15 U.S.C. s. 77b, the Securities Act of 1933, or any regulation adopted thereunder. This exemption applies whether stock or assets of the business enterprise are purchased or sold. The exemption does not apply to a sale, exchange, purchase, or rental of land, buildings, fixtures or other improvements to the land which is not made in connection with the sale, exchange, purchase, or rental of a business enterprise. Any reference to rental in this subsection includes a lease transaction.

(13) Any property management firm or any owner of an apartment complex for the act of paying a finder’s fee or referral fee to an unlicensed person who is a tenant in such apartment complex provided the value of the fee does not exceed $50 per transaction. Nothing in this subsection authorizes an unlicensed person to advertise or otherwise promote the person’s services in procuring or assisting in procuring prospective lessees or tenants of apartment units. For purposes of this subsection, “finder’s fee” or “referral fee” means a fee paid, credit towards rent, or some other thing of value provided to a person for introducing or arranging an introduction between parties to a transaction involving the rental or lease of an apartment unit. It is a violation of s. 475.25(1)(h) and punishable under s. 475.42 for a property management firm or any owner of an apartment complex to pay a finder’s fee or a referral fee to an unlicensed person unless expressly authorized by this subsection.

History.—ss. 3, 42, ch. 79-239; ss. 1, 5, ch. 80-307; ss. 2, 3, ch. 81-318; ss. 31, 45, ch. 82-179; s. 3, ch. 85-84; ss. 1, 2, ch. 85-215; s. 1, ch. 86-107; s. 1, ch. 87-205; ss. 2, 28, 30, ch. 88-20; s. 2, ch. 89-368; ss. 3, 10, ch. 91-89; s. 2, ch. 91-289; s. 4, ch. 91-429; s. 3, ch. 93-261; s. 135, ch. 94-119; s. 2, ch. 94-337; s. 362, ch. 97-103; s. 2, ch. 98-250; s. 2, ch. 99-384; s. 7, ch. 2001-179; ss. 2, 23, ch. 2003-164; s. 85, ch. 2004-11; s. 33, ch. 2004-279.



475.02 - Florida Real Estate Commission.

475.02 Florida Real Estate Commission.—

(1) There is created within the department the Florida Real Estate Commission. The commission shall consist of seven members who shall be appointed by the Governor, subject to confirmation by the Senate. Four members must be licensed brokers, each of whom has held an active license for the 5 years preceding appointment; one member must be a licensed broker or a licensed sales associate who has held an active license for the 2 years preceding appointment; and two members must be persons who are not, and have never been, brokers or sales associates. At least one member of the commission must be 60 years of age or older. The current members may complete their present terms unless removed for cause.

(2) Members shall be appointed for 4-year terms.

(3) Notwithstanding s. 112.313, any member of the commission who is a licensed real estate broker or sales associate and who holds an active real estate school permit, school instructor permit, or any combination of such permits issued by the department, to the extent authorized pursuant to such permit, may offer, conduct, or teach any course prescribed or approved by the commission or the department.

History.—ss. 2, 3, ch. 12223, 1927; CGL 4063, 4064; ss. 30, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 4, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 6, 38, ch. 82-1; s. 22, ch. 87-172; ss. 3, 28, 30, ch. 88-20; s. 10, ch. 91-89; s. 4, ch. 91-429; s. 4, ch. 93-261; s. 160, ch. 94-218; s. 24, ch. 2003-164; s. 35, ch. 2010-106; s. 9, ch. 2012-208.



475.021 - Division of Real Estate.

475.021 Division of Real Estate.—

(1) All services concerning this chapter, including, but not limited to, recordkeeping services, examination services, legal services, and investigative services, and those services in chapter 455 necessary to perform the duties of this chapter shall be provided by the Division of Real Estate. The commission may, by majority vote, delegate a duty or duties to the appropriate division within the department. The commission may, by majority vote, rescind any such delegation of duties at any time.

(2) The Division of Real Estate shall be funded by fees and assessments of the commission, and funds collected by the commission shall be used only to fund real estate regulation.

History.—s. 1, ch. 82-1; s. 2, ch. 87-50; ss. 28, 30, ch. 88-20; s. 4, ch. 91-429; s. 121, ch. 98-166; s. 181, ch. 2000-160.



475.03 - Delegation of powers and duties; legal services.

475.03 Delegation of powers and duties; legal services.—

(1) Any of the duties and powers of the commission, except disciplinary powers and the power to adopt rules, may be delegated, by resolution, to any member; but the chair may exercise such duties and powers without such resolution.

(2) Subject to the prior approval of the Attorney General, the commission may retain independent legal counsel to provide legal advice to the commission on a specific matter.

(3) No attorney employed or utilized by the commission shall prosecute a matter and provide legal services to the commission with respect to the same matter.

History.—s. 4, ch. 12223, 1927; CGL 4065; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 5, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 7, 38, ch. 82-1; ss. 28, 30, ch. 88-20; s. 4, ch. 91-429; s. 363, ch. 97-103.



475.04 - Duty of commission to educate members of profession.

475.04 Duty of commission to educate members of profession.—

(1) The commission shall foster the education of brokers, broker associates, sales associates, and instructors concerning the ethical, legal, and business principles which should govern their conduct.

(2) For the purpose of performing its duty under subsection (1) to educate persons holding a license or permit, the commission may conduct, offer, sponsor, prescribe, or approve real estate educational courses for all persons licensed or permitted by the department as brokers, broker associates, sales associates, or instructors; and the cost and expense of such courses shall be paid as provided in s. 475.125.

(3) The commission may also publish and sell, at a reasonable price intended to cover costs, a handbook on this chapter and other publications intended to be textbooks or guidelines for study and guidance of students, applicants, licensees, certificateholders, and permitholders, and members of the general public, copyright of which shall be the property of the state.

History.—s. 5, ch. 12223, 1927; CGL 4066; s. 1, ch. 59-200; s. 1, ch. 75-184; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 6, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 8, 38, ch. 82-1; ss. 4, 28, 30, ch. 88-20; s. 11, ch. 90-228; s. 11, ch. 90-341; s. 14, ch. 90-345; s. 4, ch. 91-89; s. 4, ch. 91-429; s. 25, ch. 2003-164.



475.045 - Florida Real Estate Commission Education and Research Foundation.

475.045 Florida Real Estate Commission Education and Research Foundation.—

(1)(a) There is established a Florida Real Estate Commission Education and Research Foundation, hereinafter referred to as the “foundation,” which shall be administered by the commission.

(b) The purposes, objectives, and duties of the foundation are as follows:

1. To create and promote educational projects to expand the knowledge of the public and real estate licensees in matters pertaining to Florida real estate.

2. To augment the existing real estate programs by increasing the number of teaching personnel and real estate courses in the state in degree-granting programs in universities and colleges in this state.

3. To conduct studies in all areas that relate directly or indirectly to real estate or urban or rural economics and to publish and disseminate the findings and results of the studies.

4. To assist the teaching program in real estate offered by the universities, colleges, and real estate schools registered pursuant to this chapter in the state, when requested to do so.

5. To develop and from time to time revise and update materials for use in the courses in real estate offered by the universities, colleges, and real estate schools registered pursuant to this chapter in the state, when requested to do so.

6. To make studies of, and recommend changes in, state statutes and municipal ordinances; provided, however, that such studies are requested by the Governor or the presiding officers of the Legislature. The foundation shall maintain political nonadvocacy.

7. To periodically review the progress of persons conducting such research and studies. The results of any research project or study shall not be published or disseminated until it has been reviewed and approved in writing by the commission or its designated representative.

8. To prepare information of consumer interest concerning Florida real estate and to make the information available to the public and appropriate state agencies.

(c) The foundation may make a charge for its publications and may receive gifts and grants from foundations, individuals, and other sources for the benefit of the foundation.

(d) A report of the activities and accomplishments of the foundation shall be published annually.

(e) On or before January 1 of each year, the commission shall file with the Governor, the presiding officer of each house of the Legislature, and the secretary of the department a complete and detailed written report accounting for all funds received and disbursed by the foundation during the preceding year.

(2)(a) The commission shall solicit advice and information from real estate licensees, the commission, universities, colleges, real estate schools registered pursuant to this chapter and the general public for the purpose of submitting proposals for carrying out the purposes, objectives, and duties of the foundation.

(b) The commission shall select the proposals that shall be funded and shall give priority to projects with the greatest potential for direct or indirect benefit to the public.

(c) The commission shall select the university or college within the state or qualified full-time faculty member of a university or college within the state with the consent of the institution to perform the education study, research study, or other project in accordance with the purposes, objectives, and duties of the foundation. In those instances where no university or college within the state, or qualified full-time faculty member of a university or college within the state with the consent of the institution, submits an acceptable proposal, a qualified person or persons may be selected in accordance with law to perform the education study, research study, or other project in accordance with the purposes, objectives, and duties of the foundation.

(3)(a) The director of the Division of Real Estate of the department, hereinafter referred to as the “director,” or her or his designated representative shall submit to the commission, in advance of each fiscal year, a budget for expenditures of all funds provided for the foundation in a form that is related to the proposed schedule of activities for the review and approval of the commission.

(b) The director shall submit to the commission all proposals received for its review and approval in developing an educational and research agenda at the beginning of each fiscal year and shall continuously inform the commission of changes in its substance and scheduling.

(4) The commission shall have the power and authority to adopt all rules necessary to administer this section.

(5) The foundation may not fund or offer educational courses designed to qualify persons for licensure or the renewal of licenses pursuant to this chapter.

(6) The foundation may not expend any funds for the purpose of employing staff.

(7) The Chief Financial Officer shall invest $3 million from the portion of the Professional Regulation Trust Fund credited to the real estate profession, under the same limitations as applied to investments of other state funds, and the income earned thereon shall be available to the foundation to fund the activities and projects authorized under this section. However, any balance of such interest in excess of $1 million shall revert to the portion of the Professional Regulation Trust Fund credited to the real estate profession. In the event the foundation is abolished, the funds in the trust fund shall revert to such portion of the Professional Regulation Trust Fund.

History.—ss. 1, 2, ch. 85-199; ss. 5, 29, 31, ch. 88-20; s. 12, ch. 90-228; s. 12, ch. 90-341; s. 15, ch. 90-345; s. 10, ch. 91-89; s. 3, ch. 91-289; s. 5, ch. 91-429; s. 5, ch. 93-261; s. 161, ch. 94-218; s. 65, ch. 95-144; s. 42, ch. 96-418; s. 1118, ch. 97-103; s. 25, ch. 99-333; s. 52, ch. 2000-356; s. 505, ch. 2003-261.



475.05 - Power of commission to enact bylaws and rules and decide questions of practice.

475.05 Power of commission to enact bylaws and rules and decide questions of practice.—The commission may enact bylaws for its own government and adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of law conferring powers or duties upon it. The commission may decide questions of practice arising in the proceedings before it, having regard to this chapter and the rules then in force. Printed copies of rules, or written copies under the seal of the commission, shall be prima facie evidence of their existence and substance, and the courts shall judicially notice such rules.

History.—s. 6, ch. 12223, 1927; CGL 4067; s. 2, ch. 59-199; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 7, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 9, 38, ch. 82-1; ss. 28, 30, ch. 88-20; s. 4, ch. 91-429; s. 146, ch. 98-200; s. 4, ch. 2002-9.



475.10 - Seal.

475.10 Seal.—The commission shall adopt a seal by which it shall authenticate its proceedings. Copies of the proceedings, records, and acts of the commission, and certificates purporting to relate the facts concerning such proceedings, records, and acts, signed by the chair, the custodian of such records, or another person authorized to make such certification and authenticated by such seal, shall be prima facie evidence thereof in all the courts of this state.

History.—s. 11, ch. 12223, 1927; CGL 4072; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 8, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 10, 38, ch. 82-1; ss. 19, 45, ch. 82-179; s. 92, ch. 83-218; ss. 28, 30, ch. 88-20; s. 4, ch. 91-429; s. 364, ch. 97-103.



475.125 - Fees.

475.125 Fees.—

(1) The commission by rule may establish fees to be paid for application, examination, reexamination, licensing and renewal, certification and recertification, reinstatement, and recordmaking and recordkeeping. The fee for initial application and examination may not exceed $100. The initial license fee and the license renewal fee may not exceed $50 for each year of the duration of the license. The commission may also establish by rule a late renewal penalty. The commission shall establish fees which are adequate to ensure its continued operation. Fees shall be based on estimates made by the department of the revenue required to implement this chapter and other provisions of law relating to the regulation of real estate practitioners.

(2) Application and license fees shall be refunded upon a determination by the commission that the state is not entitled to the fees or that only a portion of the resources have been expended in the processing of the application, or if for any other reason the application is not completely processed. The commission shall implement this provision by rule.

History.—ss. 9, 42, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 11, 38, ch. 82-1; s. 56, ch. 83-329; ss. 6, 28, 30, ch. 88-20; s. 4, ch. 91-429.



475.15 - Registration and licensing of general partners, members, officers, and directors of a firm.

475.15 Registration and licensing of general partners, members, officers, and directors of a firm.—Each partnership, limited liability partnership, limited liability company, or corporation which acts as a broker shall register with the commission and shall renew the licenses or registrations of its members, officers, and directors for each license period. However, if the partnership is a limited partnership, only the general partners must be licensed brokers or brokerage corporations registered pursuant to this part. If the license or registration of at least one active broker member is not in force, the registration of a corporation, limited liability company, limited liability partnership, or partnership is canceled automatically during that period of time. The commission shall adopt rules that allow a brokerage to register a broker on a temporary, emergency basis if a sole broker of a brokerage dies or is unexpectedly unable to remain a broker.

History.—s. 16, ch. 12223, 1927; CGL 4077; s. 4, ch. 59-199; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 10, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 12, 38, ch. 82-1; ss. 7, 28, 30, ch. 88-20; s. 4, ch. 91-429; s. 136, ch. 94-119; s. 3, ch. 98-250; s. 1, ch. 2015-54.



475.161 - Licensing of broker associates and sales associates.

475.161 Licensing of broker associates and sales associates.—The commission shall license a broker associate or sales associate as an individual or, upon the licensee providing the commission with authorization from the Department of State, as a professional corporation, limited liability company, or professional limited liability company. A license shall be issued in the licensee’s legal name only and, when appropriate, shall include the entity designation. This section shall not operate to permit a broker associate or sales associate to register or be licensed as a general partner, member, manager, officer, or director of a brokerage firm under s. 475.15.

History.—s. 26, ch. 2003-164; s. 1, ch. 2006-210.



475.17 - Qualifications for practice.

475.17 Qualifications for practice.—

(1)(a) An applicant for licensure who is a natural person must be at least 18 years of age; hold a high school diploma or its equivalent; be honest, truthful, trustworthy, and of good character; and have a good reputation for fair dealing. An applicant for an active broker’s license or a sales associate’s license must be competent and qualified to make real estate transactions and conduct negotiations therefor with safety to investors and to those with whom the applicant may undertake a relationship of trust and confidence. If the applicant has been denied registration or a license or has been disbarred, or the applicant’s registration or license to practice or conduct any regulated profession, business, or vocation has been revoked or suspended, by this or any other state, any nation, or any possession or district of the United States, or any court or lawful agency thereof, because of any conduct or practices which would have warranted a like result under this chapter, or if the applicant has been guilty of conduct or practices in this state or elsewhere which would have been grounds for revoking or suspending her or his license under this chapter had the applicant then been registered, the applicant shall be deemed not to be qualified unless, because of lapse of time and subsequent good conduct and reputation, or other reason deemed sufficient, it appears to the commission that the interest of the public and investors will not likely be endangered by the granting of registration. The commission may adopt rules requiring an applicant for licensure to provide written information to the commission regarding the applicant’s good character.

(b) An application may be disapproved if the applicant has acted or attempted to act, or has held herself or himself out as entitled to act, during the period of 1 year next prior to the filing of the application, as a real estate broker or sales associate in the state in violation of this chapter. This paragraph may be deemed to bar any person from licensure who has performed any of the acts or services described in s. 475.01(3), unless exempt pursuant to s. 475.011, during a period of 1 year next preceding the filing of the application, or during the pendency of the application, and until a valid current license has been duly issued to the person, regardless of whether the performance of the act or service was done for compensation or valuable consideration.

(2)(a)1. In addition to other requirements under this part, the commission may require the satisfactory completion of one or more of the educational courses or equivalent courses conducted, offered, sponsored, prescribed, or approved pursuant to s. 475.04, taken at an accredited college, university, or community college, at a career center, or at a registered real estate school, as a condition precedent for any person to become licensed or to renew her or his license as a broker, broker associate, or sales associate. The course or courses required for one to become initially licensed shall not exceed a total of 63 classroom hours of 50 minutes each, inclusive of examination, for a sales associate and 72 classroom hours of 50 minutes each, inclusive of examination, for a broker. The satisfactory completion of an examination administered by the accredited college, university, or community college, by a career center, or by the registered real estate school shall be the basis for determining satisfactory completion of the course. However, notice of satisfactory completion shall not be issued if the student has absences in excess of 8 classroom hours.

2. A distance learning course or courses shall be approved by the commission as an option to classroom hours as satisfactory completion of the course or courses as required by this section. The schools authorized by this section have the option of providing classroom courses, distance learning courses, or both. However, satisfactory completion of a distance learning course requires the satisfactory completion of a timed distance learning course examination. Such examination shall not be required to be monitored or given at a centralized location.

3. Such required course or courses must be made available by correspondence or other suitable means to any person who, by reason of hardship, as defined by rule, cannot attend the place or places where the course or courses are regularly conducted or does not have access to the distance learning course or courses.

(b) A person may not be licensed as a real estate broker unless, in addition to the other requirements of law, the person has held:

1. An active real estate sales associate’s license for at least 24 months during the preceding 5 years in the office of one or more real estate brokers licensed in this state or any other state, territory, or jurisdiction of the United States or in any foreign national jurisdiction;

2. A current and valid real estate sales associate’s license for at least 24 months during the preceding 5 years in the employ of a governmental agency for a salary and performing the duties authorized in this part for real estate licensees; or

3. A current and valid real estate broker’s license for at least 24 months during the preceding 5 years in any other state, territory, or jurisdiction of the United States or in any foreign national jurisdiction.

(c) A person who has been licensed as a real estate sales associate in Florida during the preceding 5 years may not be licensed as a real estate broker unless, in addition to the other requirements of law, she or he has completed the sales associate postlicensure educational requirements, if these requirements have been prescribed by the commission pursuant to paragraph (3)(a).

(3)(a) The commission may prescribe a postlicensure education requirement in order for a person to maintain a valid sales associate’s license, which shall not exceed 45 classroom hours of 50 minutes each, inclusive of examination, prior to the first renewal following initial licensure. If prescribed, this shall consist of one or more commission-approved courses which total at least 45 classroom hours on one or more subjects which include, but are not limited to, property management, appraisal, real estate finance, the economics of real estate management, marketing, technology, sales and listing of properties, business office management, courses teaching practical real estate application skills, development of business plans, marketing of property, and time management. Required postlicensure education courses must be provided by an accredited college, university, or community college, by a career center, by a registered real estate school, or by a commission-approved sponsor.

(b) Satisfactory completion of the postlicensure education requirement is demonstrated by successfully meeting all standards established for the commission-prescribed or commission-approved institution or school. However, notice of satisfactory completion shall not be issued if the student has absences in excess of 10 percent of the required classroom hours or has not satisfactorily completed a timed distance learning course examination.

(c) The license of any sales associate who does not complete the postlicensure education requirement prior to the first renewal following initial licensure shall be considered null and void. Such person wishing to again operate as a real estate sales associate must requalify by satisfactorily completing the sales associate’s prelicensure course and passing the state examination for licensure as a sales associate.

(d) A sales associate who is required to complete any postlicensure education requirement must complete any postlicensure education requirement and hold a current and valid license in order to be eligible for licensure as a broker.

(4)(a) The commission may prescribe a postlicensure education requirement in order for a person to maintain a valid broker’s license, which shall not exceed 60 classroom hours of 50 minutes each, inclusive of examination, prior to the first renewal following initial licensure. If prescribed, this shall consist of one or more commission-approved courses which total at least 60 classroom hours on one or more subjects which include, but are not limited to, advanced appraisal, advanced property management, real estate marketing, business law, advanced real estate investment analyses, advanced legal aspects, general accounting, real estate economics, syndications, commercial brokerage, feasibility analyses, advanced real estate finance, residential brokerage, advanced marketing, technology, advanced business planning, time management, or real estate brokerage office operations. Required postlicensure education courses must be provided by an accredited college, university, or community college, by a career center, by a registered real estate school, or by a commission-approved sponsor.

(b) Satisfactory completion of the postlicensure education requirement is demonstrated by successfully meeting all standards established for the commission-prescribed or commission-approved institution or school. However, notice of satisfactory completion shall not be issued if the student has absences in excess of 10 percent of the required classroom hours or has not satisfactorily completed a timed distance learning course examination.

(c) The license of any broker who does not complete the postlicensure education requirement prior to the first renewal following initial licensure shall be considered null and void. If the licensee wishes to operate as a sales associate, she or he may be issued a sales associate’s license after providing proof that she or he has satisfactorily completed the 14-hour continuing education course within the 6 months following expiration of her or his broker’s license. To operate as a broker, the licensee must requalify by satisfactorily completing the broker’s prelicensure course and passing the state examination for licensure as a broker.

(5)(a) The commission may allow an additional 6-month period after the first renewal following initial licensure for completing the postlicensure education courses for sales associates and brokers who cannot, due to individual physical hardship, as defined by rule, complete the courses within the required time.

(b) Except as provided in subsection (4), sales associates and brokers are not required to meet the 14-hour continuing education requirement prior to the first renewal following initial licensure.

(c)1. A distance learning course or courses shall be approved by the commission as an option to classroom hours as satisfactory completion of the postlicensure education course or courses as required by this section. The schools or sponsors authorized by this section have the option of providing classroom courses, distance learning courses, or both. However, satisfactory completion of a distance learning postlicensure education course or courses requires the satisfactory completion of a timed distance learning course examination. Such examination shall not be required to be monitored or given at a centralized location.

2. The commission shall provide for postlicensure education courses to be made available by correspondence or other suitable means to any person who, by reason of hardship, as defined by rule, cannot attend the place or places where courses are regularly conducted or does not have access to the distance learning courses.

(6) The postlicensure education requirements of this section, and the education course requirements for one to become initially licensed, do not apply to any applicant or licensee who has received a 4-year degree, or higher, in real estate from an accredited institution of higher education.

(7) The commission may not approve prelicensure or postlicensure distance learning courses for brokers, broker associates, and sales associates by correspondence methods, except in instances of hardship pursuant to subparagraphs (2)(a)3. and (5)(c)2.

History.—s. 18, ch. 12223, 1927; CGL 4079; s. 1, ch. 24090, 1947; s. 1, ch. 57-244; s. 2, ch. 59-200; ss. 2, 3, ch. 69-378; s. 1, ch. 74-343; s. 1, ch. 75-106; s. 1, ch. 75-117; s. 3, ch. 76-168; s. 1, ch. 77-116; s. 1, ch. 77-238; s. 1, ch. 77-457; ss. 11, 42, 43, ch. 79-239; s. 206, ch. 79-400; ss. 2, 4, 5, ch. 80-405; ss. 2, 3, ch. 81-318; ss. 13, 38, ch. 82-1; s. 57, ch. 83-329; ss. 8, 28, 30, ch. 88-20; s. 26, ch. 88-392; s. 1, ch. 89-76; s. 13, ch. 90-228; s. 13, ch. 90-341; s. 16, ch. 90-345; s. 10, ch. 91-89; s. 4, ch. 91-429; s. 6, ch. 93-62; s. 6, ch. 93-261; s. 137, ch. 94-119; s. 365, ch. 97-103; s. 1, ch. 98-116; s. 4, ch. 98-250; s. 1, ch. 2002-9; s. 27, ch. 2003-164; s. 51, ch. 2004-357; s. 26, ch. 2008-240; s. 2, ch. 2015-54.



475.175 - Examinations.

475.175 Examinations.—

(1) A person shall be entitled to take the license examination to practice in this state if the person:

(a) Submits to the department the appropriate signed or electronically authenticated application, digital fingerprint data, and fee. The digital fingerprints shall be forwarded to the Division of Criminal Justice Information Systems within the Department of Law Enforcement for purposes of processing the fingerprints to determine if the applicant has a criminal history record. The fingerprints shall also be forwarded to the Federal Bureau of Investigation for purposes of processing the fingerprints to determine if the applicant has a criminal history record. The information obtained by the processing of the fingerprints by the Department of Law Enforcement and the Federal Bureau of Investigation shall be sent to the department for the purpose of determining if the applicant is statutorily qualified for examination.

(b) Submits at the time of examination the certificate specified in subsection (2), the examination admissions authorization letter, and proof of identification.

(2) Each accredited college, university, community college, or registered real estate school shall notify the commission of the names of all persons who have satisfactorily completed the educational requirements provided for in s. 475.17(2), (3), and (4) in a manner prescribed by the commission. Furthermore, each such educational institution shall provide to each person satisfactorily completing the educational requirements provided for in s. 475.17(2), (3), and (4) a certificate as proof of such satisfactory completion.

History.—ss. 12, 42, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 14, 38, ch. 82-1; s. 58, ch. 83-329; ss. 9, 28, 30, ch. 88-20; s. 14, ch. 90-228; s. 14, ch. 90-341; s. 17, ch. 90-345; s. 4, ch. 91-429; s. 366, ch. 97-103; s. 141, ch. 99-251; s. 28, ch. 2003-164; s. 16, ch. 2009-195; s. 36, ch. 2010-106.



475.180 - Nonresident licenses.

475.180 Nonresident licenses.—

(1) Notwithstanding the prelicensure requirements set forth under ss. 475.17(2) and (6) and 475.175, the commission in its discretion may enter into written agreements with similar licensing authorities of other states, territories, or jurisdictions of the United States or foreign national jurisdictions to ensure for Florida licensees nonresident licensure opportunities comparable to those afforded to nonresidents by this section. Whenever the commission determines that another jurisdiction does not offer nonresident licensure to Florida licensees substantially comparable to those afforded to licensees of that jurisdiction by this section, the commission shall require licensees of that jurisdiction who apply for nonresident licensure to meet education, experience, and examination requirements substantially comparable to those required by that jurisdiction with respect to Florida licensees who seek nonresident licensure, not to exceed such requirements as prescribed in ss. 475.17(2) and (6) and 475.175.

(2)(a) Any resident licensee who becomes a nonresident shall, within 60 days, notify the commission of the change in residency and comply with nonresident requirements. Failure to notify and comply is a violation of the license law, subject to the penalties in s. 475.25.

(b) All nonresident applicants and licensees shall comply with all requirements of commission rules and this part. The commission may adopt rules necessary for the regulation of nonresident licensees.

History.—s. 138, ch. 94-119; s. 367, ch. 97-103; s. 12, ch. 98-246; s. 10, ch. 2012-208.



475.181 - Licensure.

475.181 Licensure.—

(1) The department shall license any applicant whom the commission certifies, pursuant to subsection (2), to be qualified to practice as a broker or sales associate.

(2) The commission shall certify for licensure any applicant who satisfies the requirements of ss. 475.17, 475.175, and 475.180. The commission may refuse to certify any applicant who has violated any of the provisions of s. 475.42 or who is subject to discipline under s. 475.25. The application shall expire 2 years after the date received if the applicant does not pass the appropriate examination. Additionally, if an applicant does not pass the licensing examination within 2 years after the successful course completion date, the applicant’s successful course completion is invalid for licensure.

(3) The department may not issue a license to any applicant who is under investigation in any other state, territory, or jurisdiction of the United States or any foreign national jurisdiction for any act that would constitute a violation of this part or chapter 455 until such time as the investigation is complete and disciplinary proceedings have been terminated.

History.—ss. 13, 42, ch. 79-239; s. 351, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 15, 38, ch. 82-1; s. 59, ch. 83-329; ss. 27, 28, 30, ch. 88-20; s. 10, ch. 91-89; s. 4, ch. 91-429; s. 7, ch. 93-261; s. 139, ch. 94-119; s. 4, ch. 94-337; s. 122, ch. 98-166; s. 3, ch. 99-384; s. 182, ch. 2000-160; s. 29, ch. 2003-164; s. 2, ch. 2006-210.



475.182 - Renewal of license; continuing education.

475.182 Renewal of license; continuing education.—

(1)(a) The department shall renew a license upon receipt of the renewal application and fee. The renewal application for an active license as broker, broker associate, or sales associate shall include proof satisfactory to the commission that the licensee has, since the issuance or renewal of her or his current license, satisfactorily completed at least 14 classroom hours of 50 minutes each of a continuing education course during each biennium of a license period, as prescribed by the commission. Approval or denial of a specialty course must be based on the extent to which the course content focuses on real estate issues relevant to the modern practice of real estate by a real estate licensee, including technology used in the real estate industry. The commission may accept as a substitute for such continuing education course, on a classroom-hour-for-classroom-hour basis, any satisfactorily completed education course that the commission finds is adequate to educate licensees within the intent of this section, including an approved distance learning course. However, the commission may not require, for the purpose of satisfactorily completing an approved correspondence or distance learning course, a written examination that is to be taken at a centralized location and is to be monitored.

(b) The commission may accept as a substitute for 3 classroom hours, one time per renewal cycle, attendance at one legal agenda session of the commission. In order to obtain credit, the licensee must notify the division at least 7 days in advance of his or her intent to attend. A licensee may not earn any continuing education credit for attending a legal agenda session of the commission as a party to a disciplinary action.

(2) The department shall adopt rules establishing a procedure for the renewal of licenses at least every 4 years.

(3) Any license that is not renewed at the end of the license period prescribed by the department shall automatically revert to involuntarily inactive status. Such license may subsequently be renewed only if the licensee meets the other qualifications specified in s. 475.183.

(4) Sixty days before the end of the license period and automatic reversion of a license to inactive status, the department shall mail a notice of renewal and possible reversion to the last known address of the licensee.

History.—ss. 14, 42, ch. 79-239; ss. 2, 5, ch. 80-307; ss. 2, 3, ch. 81-318; ss. 16, 38, ch. 82-1; ss. 32, 45, ch. 82-179; s. 93, ch. 83-218; ss. 10, 28, 30, ch. 88-20; s. 10, ch. 91-89; s. 4, ch. 91-429; s. 8, ch. 93-261; s. 140, ch. 94-119; s. 5, ch. 94-337; s. 368, ch. 97-103; s. 2, ch. 2002-9; s. 30, ch. 2003-164; s. 5, ch. 2007-86.



475.183 - Inactive status.

475.183 Inactive status.—

(1) A license which has become voluntarily inactive may be renewed pursuant to s. 475.182 upon application to the department. The commission shall prescribe by rule continuing education requirements, not to exceed 12 classroom hours for each year the license was inactive, as a condition of renewing a voluntarily inactive license. The commission shall substitute for such continuing education requirements, on a classroom-hour-for-classroom-hour basis, any satisfactorily completed education course approved in the manner specified in s. 475.182(1). A person whose license is voluntarily inactive and who renews the license may elect to continue her or his voluntarily inactive status.

(2)(a) A licensee may reactivate a license that has been involuntarily inactive for 12 months or less by satisfactorily completing at least 14 hours of a commission-prescribed continuing education course. Notwithstanding the provisions of s. 455.271, a licensee may reactivate a license that has been involuntarily inactive for more than 12 months but fewer than 24 months by satisfactorily completing 28 hours of a commission-prescribed education course.

(b) Any license that has been involuntarily inactive for more than 2 years shall automatically expire. Once a license expires, it becomes null and void without any further action by the commission or department. Ninety days prior to expiration of the license, the department shall give notice to the licensee. The commission shall prescribe by rule a fee not to exceed $100 for the late renewal of an involuntarily inactive license. The department shall collect the current renewal fee for each renewal period in which the license was involuntarily inactive in addition to any applicable late renewal fee.

(3) The commission shall adopt rules relating to voluntarily inactive and involuntarily inactive licenses, and for the renewal of such licenses.

(4) The commission may reinstate the license of an individual whose license has become void if the commission determines that the individual failed to comply because of illness or economic hardship, as defined by rule. The individual must apply to the commission for reinstatement within 6 months after the date that the license becomes void. Such individual must meet all continuing education requirements prescribed by law, pay appropriate licensing fees, and otherwise be eligible for renewal of licensure under this section.

History.—ss. 15, 42, ch. 79-239; s. 352, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 17, 38, ch. 82-1; ss. 33, 45, ch. 82-179; s. 108, ch. 83-329; ss. 11, 28, 30, ch. 88-20; s. 4, ch. 91-429; s. 369, ch. 97-103; s. 5, ch. 98-250; s. 3, ch. 2006-210; s. 3, ch. 2015-54.



475.215 - Multiple licenses.

475.215 Multiple licenses.—

(1) A licensed broker may be issued upon request additional licenses as a broker, but not as a sales associate or as a broker associate, whenever it is clearly shown that the requested additional licenses are necessary to the conduct of real estate brokerage business and that the additional licenses will not be used in a manner likely to be prejudicial or harmful to any person, including a licensee under this chapter. The commission may also deny a multiple license request pursuant to s. 475.17(1)(a). A final order of discipline rendered against a broker for a violation of this part or s. 455.227(1) applies to the primary license of the broker as well as any multiple licenses held by that broker at the time the final order becomes effective.

(2) A sales associate or broker associate shall have no more than one registered employer at any one time.

History.—ss. 20, 45, ch. 82-179; ss. 28, 30, ch. 88-20; s. 10, ch. 91-89; s. 4, ch. 91-429; s. 9, ch. 93-261; s. 31, ch. 2003-164; s. 1, ch. 2013-144.



475.22 - Broker to maintain office and sign at entrance of office; registered office outside state; broker required to cooperate in investigation.

475.22 Broker to maintain office and sign at entrance of office; registered office outside state; broker required to cooperate in investigation.—

(1) Each active broker shall maintain an office, which shall consist of at least one enclosed room in a building of stationary construction. Each active broker shall maintain a sign on or about the entrance of her or his principal office and each branch office, which sign may be easily observed and read by any person about to enter such office. Each sign must contain the name of the broker, together with the trade name, if any. For a partnership or corporation, the sign must contain the name of the firm or corporation or trade name of the firm or corporation, together with the name of at least one of the brokers. At a minimum, the words “licensed real estate broker” or “lic. real estate broker” must appear on the office entrance signs.

(2) If a broker’s registered office is located outside the State of Florida, prior to registering such office or branch office, the broker shall agree in writing to cooperate and shall cooperate with any investigation initiated in accordance with this chapter or commission rules including, but not limited to, the broker promptly supplying any documents requested by any authorized representative of the department and by personally appearing at any designated office of the department or other location in the state or elsewhere as reasonably requested by the department. If the department sends, by certified mail to the broker at the broker’s last known business address as registered with the department, a notice or request to produce any documents or to appear for an interview with an authorized representative of the department and the broker fails to substantially comply with that request or notice, then such failure by the broker is a violation of the license law, subject to the penalties of s. 475.25.

History.—s. 23, ch. 12223, 1927; CGL 4084; s. 3, ch. 76-168; s. 2, ch. 77-355; s. 1, ch. 77-457; ss. 16, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 18, 38, ch. 82-1; ss. 28, 30, ch. 88-20; s. 4, ch. 91-289; s. 4, ch. 91-429; s. 370, ch. 97-103; s. 32, ch. 2003-164.



475.23 - License to expire on change of address.

475.23 License to expire on change of address.—A license shall cease to be in force whenever a broker changes her or his business address, a real estate school operating under a permit issued pursuant to s. 475.451 changes its business address, or a sales associate working for a broker or an instructor working for a real estate school changes employer. The licensee shall notify the commission of the change no later than 10 days after the change, on a form provided by the commission. When a broker or a real estate school changes business address, the brokerage firm or school permitholder must file with the commission a notice of the change of address, along with the names of any sales associates or instructors who are no longer employed by the brokerage or school. Such notification shall also fulfill the change of address notification requirements for sales associates who remain employed by the brokerage and instructors who remain employed by the school.

History.—s. 24, ch. 12223, 1927; CGL 4085; s. 4, ch. 29983, 1955; s. 2, ch. 74-181; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 7, ch. 78-366; ss. 17, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 19, 38, ch. 82-1; s. 60, ch. 83-329; ss. 12, 28, 30, ch. 88-20; s. 10, ch. 91-89; s. 4, ch. 91-429; s. 10, ch. 93-261; s. 371, ch. 97-103; s. 33, ch. 2003-164.



475.24 - Branch office; fees.

475.24 Branch office; fees.—Whenever any licensee desires to conduct business at some other location, either in the same or a different municipality or county than that in which she or he is licensed, such other place of business shall be registered as a branch office, and an annual registration fee prescribed by the commission, in an amount not exceeding $50, shall be paid for each such office. It shall be necessary to maintain and register a branch office whenever, in the judgment of the commission, the business conducted at a place other than the principal office is of such a nature that the public interest requires registration of the branch office. Any office shall be deemed to be a branch office if the name or advertising of a broker having a principal office located elsewhere is displayed in such a manner as to reasonably lead the public to believe that such office is owned or operated by such broker.

History.—s. 25, ch. 12223, 1927; CGL 4086; s. 3, ch. 74-181; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 8, ch. 78-366; ss. 18, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 20, 38, ch. 82-1; ss. 28, 30, ch. 88-20; s. 51, ch. 89-162; s. 4, ch. 91-429; s. 372, ch. 97-103.



475.25 - Discipline.

475.25 Discipline.—

(1) The commission may deny an application for licensure, registration, or permit, or renewal thereof; may place a licensee, registrant, or permittee on probation; may suspend a license, registration, or permit for a period not exceeding 10 years; may revoke a license, registration, or permit; may impose an administrative fine not to exceed $5,000 for each count or separate offense; and may issue a reprimand, and any or all of the foregoing, if it finds that the licensee, registrant, permittee, or applicant:

(a) Has violated any provision of s. 455.227(1) or s. 475.42. However, licensees under this part are exempt from the provisions of s. 455.227(1)(i).

(b) Has been guilty of fraud, misrepresentation, concealment, false promises, false pretenses, dishonest dealing by trick, scheme, or device, culpable negligence, or breach of trust in any business transaction in this state or any other state, nation, or territory; has violated a duty imposed upon her or him by law or by the terms of a listing contract, written, oral, express, or implied, in a real estate transaction; has aided, assisted, or conspired with any other person engaged in any such misconduct and in furtherance thereof; or has formed an intent, design, or scheme to engage in any such misconduct and committed an overt act in furtherance of such intent, design, or scheme. It is immaterial to the guilt of the licensee that the victim or intended victim of the misconduct has sustained no damage or loss; that the damage or loss has been settled and paid after discovery of the misconduct; or that such victim or intended victim was a customer or a person in confidential relation with the licensee or was an identified member of the general public.

(c) Has advertised property or services in a manner which is fraudulent, false, deceptive, or misleading in form or content. The commission may adopt rules defining methods of advertising that violate this paragraph.

(d)1. Has failed to account or deliver to any person, including a licensee under this chapter, at the time which has been agreed upon or is required by law or, in the absence of a fixed time, upon demand of the person entitled to such accounting and delivery, any personal property such as money, fund, deposit, check, draft, abstract of title, mortgage, conveyance, lease, or other document or thing of value, including a share of a real estate commission if a civil judgment relating to the practice of the licensee’s profession has been obtained against the licensee and said judgment has not been satisfied in accordance with the terms of the judgment within a reasonable time, or any secret or illegal profit, or any divisible share or portion thereof, which has come into the licensee’s hands and which is not the licensee’s property or which the licensee is not in law or equity entitled to retain under the circumstances. However, if the licensee, in good faith, entertains doubt as to what person is entitled to the accounting and delivery of the escrowed property, or if conflicting demands have been made upon the licensee for the escrowed property, which property she or he still maintains in her or his escrow or trust account, the licensee shall promptly notify the commission of such doubts or conflicting demands and shall promptly:

a. Request that the commission issue an escrow disbursement order determining who is entitled to the escrowed property;

b. With the consent of all parties, submit the matter to arbitration;

c. By interpleader or otherwise, seek adjudication of the matter by a court; or

d. With the written consent of all parties, submit the matter to mediation. The department may conduct mediation or may contract with public or private entities for mediation services. However, the mediation process must be successfully completed within 90 days following the last demand or the licensee shall promptly employ one of the other escape procedures contained in this section. Payment for mediation will be as agreed to in writing by the parties. The department may adopt rules to implement this section.

If the licensee promptly employs one of the escape procedures contained herein and abides by the order or judgment resulting therefrom, no administrative complaint may be filed against the licensee for failure to account for, deliver, or maintain the escrowed property. Under certain circumstances, which the commission shall set forth by rule, a licensee may disburse property from the licensee’s escrow account without notifying the commission or employing one of the procedures listed in sub-subparagraphs a.-d. If the buyer of a residential condominium unit delivers to a licensee written notice of the buyer’s intent to cancel the contract for sale and purchase, as authorized by s. 718.503, or if the buyer of real property in good faith fails to satisfy the terms in the financing clause of a contract for sale and purchase, the licensee may return the escrowed property to the purchaser without notifying the commission or initiating any of the procedures listed in sub-subparagraphs a.-d.

2. Has failed to deposit money in an escrow account when the licensee is the purchaser of real estate under a contract where the contract requires the purchaser to place deposit money in an escrow account to be applied to the purchase price if the sale is consummated.

(e) Has violated any of the provisions of this chapter or any lawful order or rule made or issued under the provisions of this chapter or chapter 455.

(f) Has been convicted or found guilty of, or entered a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the activities of a licensed broker or sales associate, or involves moral turpitude or fraudulent or dishonest dealing. The record of a conviction certified or authenticated in such form as to be admissible in evidence under the laws of the state shall be admissible as prima facie evidence of such guilt.

(g) Has had a broker’s or sales associate’s license revoked, suspended, or otherwise acted against, or has had an application for such licensure denied, by the real estate licensing agency of another state, territory, or country.

(h) Has shared a commission with, or paid a fee or other compensation to, a person not properly licensed as a broker, broker associate, or sales associate under the laws of this state, for the referral of real estate business, clients, prospects, or customers, or for any one or more of the services set forth in s. 475.01(1)(a). For the purposes of this section, it is immaterial that the person to whom such payment or compensation is given made the referral or performed the service from within this state or elsewhere; however, a licensed broker of this state may pay a referral fee or share a real estate brokerage commission with a broker licensed or registered under the laws of a foreign state so long as the foreign broker does not violate any law of this state.

(i) Has become temporarily incapacitated from acting as a broker or sales associate with safety to investors or those in a fiduciary relation with her or him because of drunkenness, use of drugs, or temporary mental derangement; but suspension of a license in such a case shall be only for the period of such incapacity.

(j) Has rendered an opinion that the title to any property sold is good or merchantable, except when correctly based upon a current opinion of a licensed attorney at law, or has failed to advise a prospective purchaser to consult her or his attorney on the merchantability of the title or to obtain title insurance.

(k) Has failed, if a broker, to immediately place, upon receipt, any money, fund, deposit, check, or draft entrusted to her or him by any person dealing with her or him as a broker in escrow with a title company, banking institution, credit union, or savings and loan association located and doing business in this state, or to deposit such funds in a trust or escrow account maintained by her or him with some bank, credit union, or savings and loan association located and doing business in this state, wherein the funds shall be kept until disbursement thereof is properly authorized; or has failed, if a sales associate, to immediately place with her or his registered employer any money, fund, deposit, check, or draft entrusted to her or him by any person dealing with her or him as agent of the registered employer. The commission shall establish rules to provide for records to be maintained by the broker and the manner in which such deposits shall be made. A broker may place and maintain up to $5,000 of personal or brokerage funds in the broker’s property management escrow account and up to $1,000 of personal or brokerage funds in the broker’s sales escrow account. A broker shall be provided a reasonable amount of time to correct escrow errors if there is no shortage of funds and such errors pose no significant threat to economically harm the public. It is the intent of the Legislature that, in the event of legal proceedings concerning a broker’s escrow account, the disbursement of escrowed funds not be delayed due to any dispute over the personal or brokerage funds that may be present in the escrow account.

(l) Has made or filed a report or record which the licensee knows to be false, has willfully failed to file a report or record required by state or federal law, has willfully impeded or obstructed such filing, or has induced another person to impede or obstruct such filing; but such reports or records shall include only those which are signed in the capacity of a licensed broker or sales associate.

(m) Has obtained a license by means of fraud, misrepresentation, or concealment.

(n) Is confined in any county jail, postadjudication; is confined in any state or federal prison or mental institution; is under home confinement ordered in lieu of institutional confinement; or, through mental disease or deterioration, can no longer safely be entrusted to competently deal with the public.

(o) Has been found guilty, for a second time, of any misconduct that warrants her or his suspension or has been found guilty of a course of conduct or practices which show that she or he is so incompetent, negligent, dishonest, or untruthful that the money, property, transactions, and rights of investors, or those with whom she or he may sustain a confidential relation, may not safely be entrusted to her or him.

(p) Has failed to inform the commission in writing within 30 days after pleading guilty or nolo contendere to, or being convicted or found guilty of, any felony.

(q) Has violated any provision of s. 475.2755 or s. 475.278, including the duties owed under those sections.

(r) Has failed in any written listing agreement to include a definite expiration date, description of the property, price and terms, fee or commission, and a proper signature of the principal(s); and has failed to give the principal(s) a legible, signed, true and correct copy of the listing agreement within 24 hours of obtaining the written listing agreement. The written listing agreement shall contain no provision requiring the person signing the listing to notify the broker of the intention to cancel the listing after such definite expiration date.

(s) Has had a registration suspended, revoked, or otherwise acted against in any jurisdiction. The record of the disciplinary action certified or authenticated in such form as to be admissible in evidence under the laws of the state shall be admissible as prima facie evidence of such disciplinary action.

(t) Has violated any standard of professional practice adopted by rule of the Florida Real Estate Appraisal Board, including standards for the development or communication of a real estate appraisal, as approved and adopted by the Appraisal Standards Board of the Appraisal Foundation, as defined in s. 475.611. This paragraph does not apply to a real estate broker or sales associate who, in the ordinary course of business, performs a comparative market analysis, gives a broker price opinion, or gives an opinion of value of real estate. However, in no event may this comparative market analysis, broker price opinion, or opinion of value of real estate be referred to as an appraisal, as defined in s. 475.611.

(u) Has failed, if a broker, to direct, control, or manage a broker associate or sales associate employed by such broker. A rebuttable presumption exists that a broker associate or sales associate is employed by a broker if the records of the department establish that the broker associate or sales associate is registered with that broker. A record of licensure which is certified or authenticated in such form as to be admissible in evidence under the laws of the state is admissible as prima facie evidence of such registration.

(v) Has failed, if a broker, to review the brokerage’s trust accounting procedures in order to ensure compliance with this chapter.

(2) A license may be revoked or canceled if it was issued through the mistake or inadvertence of the commission. Such revocation or cancellation shall not prejudice any subsequent application for licensure filed by the person against whom such action was taken.

(3) The department shall reissue the license of a licensee against whom disciplinary action was taken upon certification by the commission that the licensee has complied with all of the terms and conditions of the final order imposing discipline.

(4) The commission may adopt rules allowing the director of the Division of Real Estate to grant to a licensee placed on probation additional time within which to complete the terms of probation, but the rules must allow the licensee to appeal any denial to the commission.

(5) An administrative complaint against a broker, broker associate, or sales associate shall be filed within 5 years after the time of the act giving rise to the complaint or within 5 years after the time the act is discovered or should have been discovered with the exercise of due diligence.

(6) The department or commission shall promptly notify a licensee’s broker or employer, as defined in this part, in writing, when a formal complaint is filed against the licensee alleging violations of this chapter or chapter 455. The department shall not issue a notification to the broker or employer until 10 days after a finding of probable cause has been found to exist by the probable cause panel or by the department, or until the licensee waives his or her privilege of confidentiality under s. 455.225, whichever occurs first.

(7) The commission shall promptly report to the proper prosecuting authority any criminal violation of any statute relating to the practice of a real estate profession regulated by the commission.

History.—s. 26, ch. 12223, 1927; CGL 4087; s. 3, ch. 24090, 1947; s. 11, ch. 25035, 1949; s. 10, ch. 26484, 1951; s. 5, ch. 29983, 1955; s. 1, ch. 61-108; ss. 1, 2, ch. 70-421; s. 3, ch. 75-112; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 1, ch. 78-117; s. 9, ch. 78-366; ss. 19, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 21, 38, ch. 82-1; ss. 21, 45, ch. 82-179; s. 61, ch. 83-329; ss. 13, 28, 30, ch. 88-20; s. 2, ch. 89-76; s. 15, ch. 90-228; s. 15, ch. 90-341; s. 18, ch. 90-345; s. 5, ch. 91-89; s. 5, ch. 91-289; s. 4, ch. 91-429; s. 147, ch. 92-149; ss. 10, 141, ch. 94-119; s. 3, ch. 94-337; s. 2, ch. 97-42; s. 373, ch. 97-103; s. 2, ch. 98-116; s. 123, ch. 98-166; s. 6, ch. 98-250; s. 4, ch. 99-384; s. 183, ch. 2000-160; s. 1, ch. 2000-198; s. 1, ch. 2001-274; s. 34, ch. 2003-164; s. 4, ch. 2006-210; s. 56, ch. 2009-195; s. 47, ch. 2010-106; s. 10, ch. 2012-61.



475.255 - Determination of agency or transactional brokerage relationship.

475.255 Determination of agency or transactional brokerage relationship.—Without consideration of the related facts and circumstances, the mere payment or promise to pay compensation to a licensee does not determine whether an agency or transactional brokerage relationship exists between the licensee and a seller, landlord, buyer, or tenant.

History.—s. 142, ch. 94-119.



475.2701 - Short title.

475.2701 Short title.—Sections 475.2701-475.2801 may be cited as the “Brokerage Relationship Disclosure Act.”

History.—s. 3, ch. 97-42.



475.272 - Purpose.

475.272 Purpose.—In order to eliminate confusion and provide for a better understanding on the part of customers in real estate transactions, the Legislature finds that the intent of the Brokerage Relationship Disclosure Act is to provide that:

(1) Disclosed dual agency as an authorized form of representation by a real estate licensee in this state is expressly revoked;

(2) Disclosure requirements for real estate licensees relating to authorized forms of brokerage representation are established;

(3) Single agents may represent either a buyer or a seller, but not both, in a real estate transaction; and

(4) Transaction brokers provide a limited form of nonfiduciary representation to a buyer, a seller, or both in a real estate transaction.

History.—s. 3, ch. 97-42; s. 8, ch. 98-250; s. 5, ch. 99-384.



475.274 - Scope of coverage.

475.274 Scope of coverage.—The authorized brokerage relationships described in ss. 475.2755 and 475.278 apply in all brokerage activities as defined in s. 475.01(1)(a). The disclosure requirements of s. 475.278 apply only to residential sales as defined in s. 475.278(5)(a).

History.—s. 3, ch. 97-42; s. 9, ch. 98-250; s. 6, ch. 99-384.



475.2755 - Designated sales associate.

475.2755 Designated sales associate.—

(1) For purposes of this part, in any real estate transaction other than a residential sale as defined in s. 475.278(5)(a), and where the buyer and seller have assets of $1 million or more, the broker at the request of the customers may designate sales associates to act as single agents for different customers in the same transaction. Such designated sales associates shall have the duties of a single agent as outlined in s. 475.278(3), including disclosure requirements in s. 475.278(3)(b) and (c). In addition to disclosure requirements in s. 475.278(3)(b) and (c), the buyer and seller as customers shall both sign disclosures stating that their assets meet the threshold described in this subsection and requesting that the broker use the designated sales associate form of representation. In lieu of the transition disclosure requirement in s. 475.278(3)(c)2., the required disclosure notice shall include the following:

FLORIDA LAW PROHIBITS A DESIGNATED SALES ASSOCIATE FROM DISCLOSING, EXCEPT TO THE BROKER OR PERSONS SPECIFIED BY THE BROKER, INFORMATION MADE CONFIDENTIAL BY REQUEST OR AT THE INSTRUCTION OF THE CUSTOMER THE DESIGNATED SALES ASSOCIATE IS REPRESENTING. HOWEVER, FLORIDA LAW ALLOWS A DESIGNATED SALES ASSOCIATE TO DISCLOSE INFORMATION ALLOWED TO BE DISCLOSED OR REQUIRED TO BE DISCLOSED BY LAW AND ALSO ALLOWS A DESIGNATED SALES ASSOCIATE TO DISCLOSE TO HIS OR HER BROKER, OR PERSONS SPECIFIED BY THE BROKER, CONFIDENTIAL INFORMATION OF A CUSTOMER FOR THE PURPOSE OF SEEKING ADVICE OR ASSISTANCE FOR THE BENEFIT OF THE CUSTOMER IN REGARD TO A TRANSACTION. FLORIDA LAW REQUIRES THAT THE BROKER MUST HOLD THIS INFORMATION CONFIDENTIAL AND MAY NOT USE SUCH INFORMATION TO THE DETRIMENT OF THE OTHER PARTY.

(2) For purposes of this section, the term “buyer” means a transferee or lessee in a real property transaction, and the term “seller” means the transferor or lessor in a real property transaction.

History.—s. 10, ch. 98-250; s. 7, ch. 99-384; s. 35, ch. 2003-164.



475.278 - Authorized brokerage relationships; presumption of transaction brokerage; required disclosures.

475.278 Authorized brokerage relationships; presumption of transaction brokerage; required disclosures.—

(1) BROKERAGE RELATIONSHIPS.—

(a) Authorized brokerage relationships.—A real estate licensee in this state may enter into a brokerage relationship as either a transaction broker or as a single agent with potential buyers and sellers. A real estate licensee may not operate as a disclosed or nondisclosed dual agent. As used in this section, the term “dual agent” means a broker who represents as a fiduciary both the prospective buyer and the prospective seller in a real estate transaction. This part does not prevent a licensee from changing from one brokerage relationship to the other as long as the buyer or the seller, or both, gives consent as required by subparagraph (3)(c)2. before the change and the appropriate disclosure of duties as provided in this part is made to the buyer or seller. This part does not require a customer to enter into a brokerage relationship with any real estate licensee.

(b) Presumption of transaction brokerage.—It shall be presumed that all licensees are operating as transaction brokers unless a single agent or no brokerage relationship is established, in writing, with a customer.

(2) TRANSACTION BROKER RELATIONSHIP.—A transaction broker provides a limited form of representation to a buyer, a seller, or both in a real estate transaction but does not represent either in a fiduciary capacity or as a single agent. The duties of the real estate licensee in this limited form of representation include the following:

(a) Dealing honestly and fairly;

(b) Accounting for all funds;

(c) Using skill, care, and diligence in the transaction;

(d) Disclosing all known facts that materially affect the value of residential real property and are not readily observable to the buyer;

(e) Presenting all offers and counteroffers in a timely manner, unless a party has previously directed the licensee otherwise in writing;

(f) Limited confidentiality, unless waived in writing by a party. This limited confidentiality will prevent disclosure that the seller will accept a price less than the asking or listed price, that the buyer will pay a price greater than the price submitted in a written offer, of the motivation of any party for selling or buying property, that a seller or buyer will agree to financing terms other than those offered, or of any other information requested by a party to remain confidential; and

(g) Any additional duties that are mutually agreed to with a party.

(3) SINGLE AGENT RELATIONSHIP.—

(a) Single agent–duties.—The duties of a real estate licensee owed to a buyer or seller who engages the real estate licensee as a single agent include the following:

1. Dealing honestly and fairly;

2. Loyalty;

3. Confidentiality;

4. Obedience;

5. Full disclosure;

6. Accounting for all funds;

7. Skill, care, and diligence in the transaction;

8. Presenting all offers and counteroffers in a timely manner, unless a party has previously directed the licensee otherwise in writing; and

9. Disclosing all known facts that materially affect the value of residential real property and are not readily observable.

(b) Disclosure requirements.—

1. Single agent disclosure.—Duties of a single agent must be fully described and disclosed in writing to a buyer or seller either as a separate and distinct disclosure document or included as part of another document such as a listing agreement or other agreement for representation. The disclosure must be made before, or at the time of, entering into a listing agreement or an agreement for representation or before the showing of property, whichever occurs first. When incorporated into other documents, the required notice must be of the same size type, or larger, as other provisions of the document and must be conspicuous in its placement so as to advise customers of the duties of a single agent, except that the first sentence of the information identified in paragraph (c) must be printed in uppercase and bold type.

2. Transition to transaction broker disclosure.—A single agent relationship may be changed to a transaction broker relationship at any time during the relationship between an agent and principal, provided the agent first obtains the principal’s written consent to the change in relationship. This disclosure must be in writing to the principal either as a separate and distinct document or included as part of other documents such as a listing agreement or other agreements for representation. When incorporated into other documents, the required notice must be of the same size type, or larger, as other provisions of the document and must be conspicuous in its placement so as to advise customers of the duties of limited representation, except that the first sentence of the information identified in subparagraph (c)2. must be printed in uppercase and bold type.

(c) Contents of disclosure.—

1. Single agent duties disclosure.—The notice required under subparagraph (b)1. must include the following information in the following form:

SINGLE AGENT NOTICE

FLORIDA LAW REQUIRES THAT REAL ESTATE LICENSEES OPERATING AS SINGLE AGENTS DISCLOSE TO BUYERS AND SELLERS THEIR DUTIES.

As a single agent,   (insert name of Real Estate Entity and its Associates)   owe to you the following duties:

1. Dealing honestly and fairly;

2. Loyalty;

3. Confidentiality;

4. Obedience;

5. Full disclosure;

6. Accounting for all funds;

7. Skill, care, and diligence in the transaction;

8. Presenting all offers and counteroffers in a timely manner, unless a party has previously directed the licensee otherwise in writing; and

9. Disclosing all known facts that materially affect the value of residential real property and are not readily observable.

2. Transition disclosure.—To gain the principal’s written consent to a change in relationship, a licensee must use the following disclosure:

CONSENT TO TRANSITION TO
TRANSACTION BROKER

FLORIDA LAW ALLOWS REAL ESTATE LICENSEES WHO REPRESENT A BUYER OR SELLER AS A SINGLE AGENT TO CHANGE FROM A SINGLE AGENT RELATIONSHIP TO A TRANSACTION BROKERAGE RELATIONSHIP IN ORDER FOR THE LICENSEE TO ASSIST BOTH PARTIES IN A REAL ESTATE TRANSACTION BY PROVIDING A LIMITED FORM OF REPRESENTATION TO BOTH THE BUYER AND THE SELLER. THIS CHANGE IN RELATIONSHIP CANNOT OCCUR WITHOUT YOUR PRIOR WRITTEN CONSENT.

As a transaction broker,   (insert name of Real Estate Firm and its Associates)  , provides to you a limited form of representation that includes the following duties:

1. Dealing honestly and fairly;

2. Accounting for all funds;

3. Using skill, care, and diligence in the transaction;

4. Disclosing all known facts that materially affect the value of residential real property and are not readily observable to the buyer;

5. Presenting all offers and counteroffers in a timely manner, unless a party has previously directed the licensee otherwise in writing;

6. Limited confidentiality, unless waived in writing by a party. This limited confidentiality will prevent disclosure that the seller will accept a price less than the asking or listed price, that the buyer will pay a price greater than the price submitted in a written offer, of the motivation of any party for selling or buying property, that a seller or buyer will agree to financing terms other than those offered, or of any other information requested by a party to remain confidential; and

7. Any additional duties that are entered into by this or by separate written agreement.

Limited representation means that a buyer or seller is not responsible for the acts of the licensee. Additionally, parties are giving up their rights to the undivided loyalty of the licensee. This aspect of limited representation allows a licensee to facilitate a real estate transaction by assisting both the buyer and the seller, but a licensee will not work to represent one party to the detriment of the other party when acting as a transaction broker to both parties.

I agree that my agent may assume the role and duties of a transaction broker. [must be initialed or signed]

(4) NO BROKERAGE RELATIONSHIP.—

(a) No brokerage relationship–duties.—A real estate licensee owes to a potential seller or buyer with whom the licensee has no brokerage relationship the following duties:

1. Dealing honestly and fairly;

2. Disclosing all known facts that materially affect the value of the residential real property which are not readily observable to the buyer; and

3. Accounting for all funds entrusted to the licensee.

(b) Disclosure requirements.—Duties of a licensee who has no brokerage relationship with a buyer or seller must be fully described and disclosed in writing to the buyer or seller. The disclosure must be made before the showing of property. When incorporated into other documents, the required notice must be of the same size type, or larger, as other provisions of the document and must be conspicuous in its placement so as to advise customers of the duties of a licensee that has no brokerage relationship with a buyer or seller, except that the first sentence of the information identified in paragraph (c) must be printed in uppercase bold type.

(c) Contents of disclosure.—The notice required under paragraph (b) must include the following information in the following form:

NO BROKERAGE RELATIONSHIP NOTICE

FLORIDA LAW REQUIRES THAT REAL ESTATE LICENSEES WHO HAVE NO BROKERAGE RELATIONSHIP WITH A POTENTIAL SELLER OR BUYER DISCLOSE THEIR DUTIES TO SELLERS AND BUYERS.

As a real estate licensee who has no brokerage relationship with you,   (insert name of Real Estate Entity and its Associates)   owe to you the following duties:

1. Dealing honestly and fairly;

2. Disclosing all known facts that materially affect the value of residential real property which are not readily observable to the buyer.

3. Accounting for all funds entrusted to the licensee.

(Date)         (Signature)

(5) APPLICABILITY.—

(a) Residential sales.—The real estate licensee disclosure requirements of this section apply to all residential sales. As used in this subsection, the term “residential sale” means the sale of improved residential property of four units or fewer, the sale of unimproved residential property intended for use of four units or fewer, or the sale of agricultural property of 10 acres or fewer.

(b) Disclosure limitations.—

1. The real estate disclosure requirements of this section do not apply when a licensee knows that the potential seller or buyer is represented by a single agent or a transaction broker; or when an owner is selling new residential units built by the owner and the circumstances or setting should reasonably inform the potential buyer that the owner’s employee or single agent is acting on behalf of the owner, whether because of the location of the sales office or because of office signage or placards or identification badges worn by the owner’s employee or single agent.

2. The real estate licensee disclosure requirements of this section do not apply to: nonresidential transactions; the rental or leasing of real property, unless an option to purchase all or a portion of the property improved with four or fewer residential units is given; a bona fide “open house” or model home showing that does not involve eliciting confidential information, the execution of a contractual offer or an agreement for representation, or negotiations concerning price, terms, or conditions of a potential sale; unanticipated casual conversations between a licensee and a seller or buyer which do not involve eliciting confidential information, the execution of a contractual offer or agreement for representation, or negotiations concerning price, terms, or conditions of a potential sale; responding to general factual questions from a potential buyer or seller concerning properties that have been advertised for sale; situations in which a licensee’s communications with a potential buyer or seller are limited to providing general factual information, oral or written, about the qualifications, background, and services of the licensee or the licensee’s brokerage firm; auctions; appraisals; and dispositions of any interest in business enterprises or business opportunities, except for property with four or fewer residential units.

History.—s. 3, ch. 97-42; s. 12, ch. 98-250; s. 9, ch. 99-384; s. 2, ch. 2000-198; s. 36, ch. 2003-164; s. 79, ch. 2004-5; s. 5, ch. 2006-210; s. 13, ch. 2009-20.



475.28 - Rules of evidence.

475.28 Rules of evidence.—

(1) In all proceedings before the commission or the courts, civil or criminal, in which the payment, receipt, or expectation of a commission, compensation, or a valuable consideration is a necessary element of the offense, proof of the performance of the act, service, or condition for which such commission, compensation, or valuable consideration is required to be shown shall be prima facie evidence that such act, service, or condition was performed or existed for or in expectation of the payment or receipt of a commission, compensation, or a valuable consideration. If it is material to determine whether or not a party to any action, civil or criminal, is properly licensed, the burden of proof shall be on such party.

(2) Photostatic copies of any papers or documents may be introduced in lieu of the originals in any proceeding or prosecution under this chapter. The books of account and records of any person shall be admissible upon a showing that they were made in the regular course of business, without introducing the person who made the entries, the weight of such evidence to be decided by the court or commission.

History.—s. 30, ch. 12223, 1927; CGL 4091; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 48, ch. 78-95; ss. 20, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 22, 38, ch. 82-1; ss. 28, 30, ch. 88-20; s. 4, ch. 91-429.



475.2801 - Rules.

475.2801 Rules.—The commission may adopt rules establishing disciplinary guidelines, notices of noncompliance, and citations for violations of ss. 475.2755 and 475.278.

History.—s. 3, ch. 97-42; s. 14, ch. 98-250; s. 10, ch. 99-384.



475.31 - Final orders.

475.31 Final orders.—

(1) An order revoking or suspending the license of a broker shall automatically cause the licenses of all sales associates and broker associates registered with the broker, and, if a partnership or corporation, of all members, officers, and directors thereof to become involuntarily inactive, while the license of the broker is inoperative or until new employment or connection is secured.

(2) The commission may publish and distribute in such manner and form as it may prescribe any of its final orders or decisions made under this chapter, after they become final by lapse of time or upon affirmance on appeal, or opinions of appellate courts for the guidance of registrants and the public; and it may publish or withhold from publication the names and addresses of any parties concerned. This subsection shall not be construed to affect the operation of chapter 119.

History.—s. 33, ch. 12223, 1927; CGL 4094; s. 2, ch. 22861, 1945; s. 8, ch. 24090, 1947; s. 11, ch. 25035, 1949; s. 3, ch. 59-197; s. 3, ch. 76-168; s. 3, ch. 77-355; s. 1, ch. 77-457; s. 48, ch. 78-95; ss. 21, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 23, 38, ch. 82-1; ss. 14, 28, 30, ch. 88-20; s. 10, ch. 91-89; s. 4, ch. 91-429; s. 11, ch. 93-261; s. 37, ch. 2003-164.



475.37 - Effect of reversal of order of court or commission.

475.37 Effect of reversal of order of court or commission.—If the order of the court or commission denying a license or taking any disciplinary action against a licensee is finally reversed and set aside, the defendant shall be restored to her or his rights and privileges as a broker or sales associate as of the date of filing the mandate or a copy thereof with the commission. The matters and things alleged in the information shall not thereafter be reexamined in any other proceeding concerning the licensure of the defendant. If the inquiry concerned was in reference to an application for licensure, the application shall stand approved, and such application shall be remanded for further proceedings according to law.

History.—s. 40, ch. 12223, 1927; CGL 4101; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 22, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 24, 38, ch. 82-1; ss. 15, 28, 30, ch. 88-20; s. 10, ch. 91-89; s. 4, ch. 91-429; s. 12, ch. 93-261; s. 374, ch. 97-103; s. 38, ch. 2003-164.



475.38 - Payment of costs.

475.38 Payment of costs.—The commission shall not be required to advance any fees or costs to any officer or witness, or to execute any bond in any proceeding in the courts, any general statute to the contrary notwithstanding, but in every case in which the commission is liable for any fees or costs, a voucher therefor shall be presented to the commission and, if approved, shall be audited and paid as are other expenses of the commission.

History.—s. 41, ch. 12223, 1927; CGL 4102; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 23, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 25, 38, ch. 82-1; ss. 16, 28, 30, ch. 88-20; s. 4, ch. 91-429.



475.41 - Contracts of unlicensed person for commissions invalid.

475.41 Contracts of unlicensed person for commissions invalid.—No contract for a commission or compensation for any act or service enumerated in s. 475.01(3) is valid unless the broker or sales associate has complied with this chapter in regard to issuance and renewal of the license at the time the act or service was performed.

History.—s. 44, ch. 12223, 1927; CGL 4105; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 24, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 28, 30, ch. 88-20; s. 10, ch. 91-89; s. 4, ch. 91-429; s. 13, ch. 93-261; s. 39, ch. 2003-164.



475.42 - Violations and penalties.

475.42 Violations and penalties.—

(1) VIOLATIONS.—

(a) A person may not operate as a broker or sales associate without being the holder of a valid and current active license therefor. Any person who violates this paragraph commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083, or, if a corporation, as provided in s. 775.083.

(b) A person licensed as a sales associate may not operate as a broker or operate as a sales associate for any person not registered as her or his employer.

(c) A broker may not employ, or continue in employment, any person as a sales associate who is not the holder of a valid and current license as sales associate; but a license as sales associate may be issued to a person licensed as an active broker, upon request and surrender of the license as broker, without a fee in addition to that paid for the issuance of the broker’s active license.

(d) A sales associate may not collect any money in connection with any real estate brokerage transaction, whether as a commission, deposit, payment, rental, or otherwise, except in the name of the employer and with the express consent of the employer; and no real estate sales associate, whether the holder of a valid and current license or not, shall commence or maintain any action for a commission or compensation in connection with a real estate brokerage transaction against any person except a person registered as her or his employer at the time the sales associate performed the act or rendered the service for which the commission or compensation is due.

(e) A person may not commit any conduct or practice set forth in s. 475.25(1)(b), (c), (d), or (h).

(f) A person may not make any false affidavit or affirmation intended for use as evidence by or before the commission or a member thereof, or by any of its authorized representatives, nor may any person give false testimony under oath or affirmation to or before the commission or any member thereof in any proceeding authorized by this chapter.

(g) A person may not fail or refuse to appear at the time and place designated in a subpoena issued with respect to a violation of this chapter, unless because of facts that are sufficient to excuse appearance in response to a subpoena from the circuit court; nor may a person who is present before the commission or a member thereof or one of its authorized representatives acting under authority of this chapter refuse to be sworn or to affirm or fail or refuse to answer fully any question propounded by the commission, the member, or such representative, or by any person by the authority of such officer or appointee; nor may any person, so being present, conduct herself or himself in a disorderly, disrespectful, or contumacious manner.

(h) A person may not obstruct or hinder in any manner the enforcement of this chapter or the performance of any lawful duty by any person acting under the authority of this chapter or interfere with, intimidate, or offer any bribe to any member of the commission or any of its employees or any person who is, or is expected to be, a witness in any investigation or proceeding relating to a violation of this chapter.

(i) A broker or sales associate may not place, or cause to be placed, upon the public records of any county, any contract, assignment, deed, will, mortgage, affidavit, or other writing which purports to affect the title of, or encumber, any real property if the same is known to her or him to be false, void, or not authorized to be placed of record, or not executed in the form entitling it to be recorded, or the execution or recording whereof has not been authorized by the owner of the property, maliciously or for the purpose of collecting a commission, or to coerce the payment of money to the broker or sales associate or other person, or for any unlawful purpose. However, nothing in this paragraph shall be construed to prohibit a broker or a sales associate from recording a judgment rendered by a court of this state or to prohibit a broker from placing a lien on a property where expressly permitted by contractual agreement or otherwise allowed by law.

(j) A person may not operate as a broker under a trade name without causing the trade name to be noted in the records of the commission and placed on the person’s license, or so operate as a member of a partnership or as a corporation or as an officer or manager thereof, unless such partnership or corporation is the holder of a valid current registration.

(k) A person may not knowingly conceal any information relating to violations of this chapter.

(l) A person may not undertake to list or sell one or more timeshare periods per year in one or more timeshare plans on behalf of any number of persons without first being the holder of a valid and current license as a broker or sales associate pursuant to this chapter, except as provided in s. 475.011 and chapter 721.

(m) A broker or sales associate may not enter into any listing or other agreement regarding her or his services in connection with the resale of a timeshare period unless the broker or sales associate fully and fairly discloses all material aspects of the agreement to the owner of the timeshare period. Further, a broker or sales associate may not use any form of contract or purchase and sale agreement in connection with the resale of a timeshare period unless the contract or purchase and sale agreement fully and fairly discloses all material aspects of the timeshare plan and the rights and obligations of both buyer and seller. The commission is authorized to adopt rules pursuant to chapter 120 as necessary to implement, enforce, and interpret this paragraph.

(n) A person may not disseminate or cause to be disseminated by any means any false or misleading information for the purpose of offering for sale, or for the purpose of causing or inducing any other person to purchase, lease, or rent, real estate located in the state or for the purpose of causing or inducing any other person to acquire an interest in the title to real estate located in the state.

(2) PENALTIES.—Any person who violates any of the provisions of subsection (1) is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, or, if a corporation, it is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083, except when a different punishment is prescribed by this chapter. Nothing in this chapter shall prohibit the prosecution under any other criminal statute of this state of any person for an act or conduct prohibited by this section; however, in such cases, the state may prosecute under this section or under such other statute, or may charge both offenses in one prosecution, but the sentence imposed shall not be a greater fine or longer sentence than that prescribed for the offense which carries the more severe penalties. A civil case, criminal case, or a denial, revocation, or suspension proceeding may arise out of the same alleged state of facts, and the pendency or result of one such case or proceeding shall not stay or control the result of either of the others.

History.—s. 45, ch. 12223, 1927; CGL 8134; s. 11, ch. 24090, 1947; s. 11, ch. 25035, 1949; s. 10, ch. 26484, 1951; s. 22, ch. 63-129; s. 418, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 48, ch. 78-95; ss. 25, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 26, 38, ch. 82-1; ss. 22, 45, ch. 82-179; s. 1, ch. 85-90; s. 1, ch. 85-101; ss. 17, 28, 30, ch. 88-20; s. 3, ch. 89-76; s. 3, ch. 89-368; s. 16, ch. 90-228; s. 16, ch. 90-341; s. 19, ch. 90-345; ss. 6, 10, ch. 91-89; s. 254, ch. 91-224; s. 7, ch. 91-289; s. 4, ch. 91-429; s. 14, ch. 93-261; s. 375, ch. 97-103; s. 40, ch. 2003-164; s. 3, ch. 2005-275; s. 6, ch. 2006-210; s. 11, ch. 2012-61.



475.43 - Presumptions.

475.43 Presumptions.—In all criminal cases, contempt cases, and other cases filed pursuant to this chapter, if a party has sold, leased, or let real estate, the title to which was not in the party when it was offered for sale, lease, or letting, or such party has maintained an office bearing signs that real estate is for sale, lease, or rental thereat, or has advertised real estate for sale, lease, or rental, generally, or describing property, the title to which was not in such party at the time, it shall be a presumption that such party was acting or attempting to act as a real estate broker, and the burden of proof shall be upon him or her to show that he or she was not acting or attempting to act as a broker or sales associate. All contracts, options, or other devices not based upon a substantial consideration, or that are otherwise employed to permit an unlicensed person to sell, lease, or let real estate, the beneficial title to which has not, in good faith, passed to such party for a substantial consideration, are hereby declared void and ineffective in all cases, suits, or proceedings had or taken under this chapter; however, this section shall not apply to irrevocable gifts, to unconditional contracts to purchase, or to options based upon a substantial consideration actually paid and not subject to any agreements to return or right of return reserved.

History.—s. 3, ch. 22861, 1945; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 27, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 28, 30, ch. 88-20; s. 10, ch. 91-89; s. 4, ch. 91-429; s. 15, ch. 93-261; s. 376, ch. 97-103; s. 41, ch. 2003-164.



475.451 - Schools teaching real estate practice.

475.451 Schools teaching real estate practice.—

(1) Each person, school, or institution, except approved and accredited colleges, universities, community colleges, and career centers in this state, which offers or conducts any course of study in real estate practice, teaches any course prescribed by the commission as a condition precedent to licensure or renewal of licensure as a broker or sales associate, or teaches any course designed or represented to enable or assist applicants for licensure as brokers or sales associates to pass examinations for such licensure shall, before commencing or continuing further to offer or conduct such course or courses, obtain a permit from the department and abide by the regulations imposed upon such person, school, or institution by this chapter and rules of the commission adopted pursuant to this chapter. The exemption for colleges, universities, community colleges, and career centers is limited to transferable college credit courses offered by such institutions.

(2) An applicant for a permit to operate a proprietary real estate school or to be an instructor for a proprietary real estate school or a state institution must meet the qualifications for practice set forth in s. 475.17(1) and the following minimal requirements:

(a) “School permitholder” means the individual who is responsible for directing the overall operation of a proprietary real estate school. A school permitholder must be the holder of a license as a broker, either active or voluntarily inactive, or must have passed an instructor’s examination approved by the commission. A school permitholder must also meet the requirements of a school instructor if actively engaged in teaching.

(b) “School instructor” means an individual who instructs persons in the classroom in noncredit college courses in a college, university, or community college or courses in a career center or proprietary real estate school.

1. Before commencing to provide such instruction, the applicant must certify the applicant’s competency and obtain an instructor permit by meeting one of the following requirements:

a. Hold a bachelor’s degree in a business-related subject, such as real estate, finance, accounting, business administration, or its equivalent and hold a valid broker’s license in this state.

b. Hold a bachelor’s degree, have extensive real estate experience, as defined by rule, and hold a valid broker’s license in this state.

c. Pass an instructor’s examination approved by the commission.

2. Any requirement by the commission for a teaching demonstration or practical examination must apply to all school instructor applicants.

3. The department shall renew an instructor permit upon receipt of a renewal application and fee. The renewal application shall include proof that the permitholder has, since the issuance or renewal of the current permit, successfully completed a minimum of 7 classroom or distance learning hours of instruction in real estate subjects or instructional techniques, as prescribed by the commission. The commission shall adopt rules providing for the renewal of instructor permits at least every 2 years. A permit that is not renewed at the end of the permit period established by the department automatically reverts to involuntarily inactive status.

The department may require an applicant to submit names of persons having knowledge concerning the applicant and the enterprise; may propound interrogatories to such persons and to the applicant concerning the character of the applicant, including the taking of fingerprints for processing through the Federal Bureau of Investigation; and shall make such investigation of the applicant or the school or institution as it may deem necessary to the granting of the permit. If an objection is filed, it shall be considered in the same manner as objections or administrative complaints against other applicants for licensure by the department.

(3) It is unlawful for any person, school, or institution to offer the courses described in subsection (1) or to conduct classes in such courses, regardless of the number of pupils, whether by correspondence or otherwise, without first procuring a permit, or to guarantee that its pupils will pass any examinations required for licensure, or to represent that the issuance of a permit is any recommendation or endorsement of the person, school, or institution to which it is issued or of any course of instruction given thereunder.

(4) Any person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(5) The location of classes and frequency of class meetings and the provision of distance learning courses shall be in the discretion of the school offering real estate courses, so long as such courses conform to s. 475.17(2).

(6) Any course prescribed by the commission as a condition precedent to any person’s becoming initially licensed as a sales associate may be taught in any real estate school through the use of a video tape of instruction by a currently permitted instructor from any such school or may be taught by distance learning pursuant to s. 475.17(2). The commission may require that any such video tape course have a single session of live instruction by a currently permitted instructor from any such school; however, this requirement shall not exceed 3 classroom hours. All other prescribed courses, except the continuing education course required by s. 475.182, shall be taught by a currently permitted school instructor personally in attendance at such course or by distance learning pursuant to s. 475.17. The continuing education course required by s. 475.182 may be taught by distance learning pursuant to s. 475.17 or by an equivalent correspondence course; however, any such correspondence course shall be required to have a final examination, prepared and administered by the school issuing the correspondence course. The continuing education requirements provided in this chapter do not apply to an attorney who is otherwise qualified under this chapter and who is a member in good standing of The Florida Bar.

(7) A permitholder under this section may be issued additional permits whenever it is clearly shown that the requested additional permits are necessary to the conduct of the business of a real estate school and that the additional permits will not be used in a manner likely to be prejudicial to any person, including a licensee or a permitholder under this chapter.

(8) Beginning October 1, 2006, each person, school, or institution permitted under this section is required to keep registration records, course rosters, attendance records, a file copy of each examination and progress test, and all student answer sheets for a period of at least 3 years subsequent to the beginning of each course and make them available to the department for inspection and copying upon request.

(9) A real estate school may offer any course through distance learning if the course complies with 1s. 475.17.

History.—s. 1, ch. 57-817; s. 420, ch. 71-136; s. 3, ch. 76-168; ss. 3, 4, ch. 77-238; s. 1, ch. 77-457; s. 48, ch. 78-95; ss. 1, 3, ch. 78-244; s. 10, ch. 78-366; s. 129, ch. 79-164; ss. 28, 42, 43, ch. 79-239; ss. 1, 3, ch. 80-51; ss. 22, 24, ch. 81-302; ss. 2, 3, ch. 81-318; ss. 27, 38, ch. 82-1; ss. 20, 23, 45, ch. 82-179; s. 95, ch. 83-218; s. 3, ch. 83-265; s. 62, ch. 83-329; ss. 18, 28, 30, ch. 88-20; s. 17, ch. 90-228; s. 17, ch. 90-341; s. 20, ch. 90-345; ss. 7, 10, ch. 91-89; s. 4, ch. 91-429; s. 16, ch. 93-261; s. 377, ch. 97-103; s. 15, ch. 98-250; s. 3, ch. 2002-9; s. 42, ch. 2003-164; s. 52, ch. 2004-357; s. 7, ch. 2006-210; s. 27, ch. 2008-240; s. 17, ch. 2009-195; s. 12, ch. 2012-61; s. 8, ch. 2012-72; s. 11, ch. 2012-208.

1Note.—As amended by s. 12, ch. 2012-61. The amendment by s. 8, ch. 2012-72, cited “s. 475.17(2)” instead of “s. 475.17.”



475.4511 - Advertising by real estate schools.

475.4511 Advertising by real estate schools.—

(1) No person representing a real estate school offering and teaching real estate courses under this chapter shall make, cause to be made, or approve any statement, representation, or act, oral, written, or visual, in connection with the operation of the school, its affiliations with individuals or entities of courses offered, or any endorsement of such, if such person knows or believes, or reasonably should know or believe, the statement, representation, or act to be false, inaccurate, misleading, or exaggerated.

(2) A school shall not use advertising of any nature which is false, inaccurate, misleading, or exaggerated. Publicity and advertising of a real estate school, or of its representative, shall be based upon relevant facts and supported by evidence establishing their truth.

(3) No representative of any school or institution coming within the provisions of this chapter shall promise or guarantee employment or placement of any student or prospective student using information, training, or skill purported to be provided, or otherwise enhanced, by a course or school as an inducement to enroll in the school, unless such person offers the student or prospective student a bona fide contract of employment agreeing to employ the student or prospective student.

History.—s. 2, ch. 78-244; ss. 29, 42, 43, ch. 79-239; ss. 2, 3, ch. 80-51; ss. 2, 3, ch. 81-318; ss. 28, 38, ch. 82-1; ss. 28, 30, ch. 88-20; s. 4, ch. 91-429; s. 43, ch. 2003-164.



475.453 - Rental information; contract or receipt; refund; penalty.

475.453 Rental information; contract or receipt; refund; penalty.—

(1) Each broker or sales associate who furnishes a rental information list to a prospective tenant, for a fee paid by the prospective tenant, shall provide such prospective tenant with a contract or receipt, which contract or receipt contains a provision for the repayment of any amount over 25 percent of the fee to the prospective tenant if the prospective tenant does not obtain a rental. If the rental information list provided by the broker or sales associate to a prospective tenant is not current or accurate in any material respect, the full fee shall be repaid to the prospective tenant upon demand. A demand from the prospective tenant for the return of the fee, or any part thereof, shall be made within 30 days following the day on which the real estate broker or sales associate has contracted to perform services to the prospective tenant. The contract or receipt shall also conform to the guidelines adopted by the commission in order to effect disclosure of material information regarding the service to be provided to the prospective tenant.

(2) The commission may adopt a guideline for the form of the contract or receipt required to be provided by brokers or sales associates pursuant to the provisions of subsection (1).

(3)(a) Any person who violates any provision of subsection (1) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) In addition to the penalty prescribed in paragraph (a), the license of any broker or sales associate who participates in any rental information transaction which is in violation of the provisions of subsection (1) shall be subject to suspension or revocation by the commission in the manner prescribed by law.

History.—s. 1, ch. 78-214; ss. 31, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 30, 38, ch. 82-1; ss. 28, 30, ch. 88-20; s. 10, ch. 91-89; s. 108, ch. 91-224; s. 4, ch. 91-429; s. 17, ch. 93-261; s. 44, ch. 2003-164; s. 8, ch. 2006-210.



475.455 - Exchange of disciplinary information.

475.455 Exchange of disciplinary information.—The commission shall inform the Division of Florida Condominiums, Timeshares, and Mobile Homes of the Department of Business and Professional Regulation of any disciplinary action the commission has taken against any of its licensees. The division shall inform the commission of any disciplinary action the division has taken against any broker or sales associate registered with the division.

History.—ss. 33, 42, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 32, 38, ch. 82-1; s. 2, ch. 85-60; ss. 28, 30, ch. 88-20; s. 10, ch. 91-89; s. 4, ch. 91-429; s. 18, ch. 93-261; s. 143, ch. 94-119; s. 162, ch. 94-218; s. 45, ch. 2003-164; s. 28, ch. 2008-240.



475.482 - Real Estate Recovery Fund.

475.482 Real Estate Recovery Fund.—There is created the Florida Real Estate Recovery Fund as a separate account in the Professional Regulation Trust Fund.

(1) The Florida Real Estate Recovery Fund shall be disbursed as provided in s. 475.484, on order of the commission, as reimbursement to any person, partnership, or corporation adjudged by a court of competent civil jurisdiction in this state to have suffered monetary damages by reason of any act committed, as a part of any real estate brokerage transaction involving real property in this state, by any broker or sales associate who:

(a) Was, at the time the alleged act was committed, the holder of a current, valid, active real estate license issued under this part;

(b) Was neither the seller, buyer, landlord, or tenant in the transaction nor an officer or a director of a corporation, a member of a partnership, a member of a limited liability company, or a partner of a limited liability partnership which was the seller, buyer, landlord, or tenant in the transaction; and

(c) Was acting solely in the capacity of a real estate licensee in the transaction;

provided the act was a violation proscribed in s. 475.25 or s. 475.42.

(2) The Real Estate Recovery Fund shall also be disbursed as provided in s. 475.484, on order of the commission, as reimbursement to any broker or sales associate who is required by a court of competent civil jurisdiction to pay monetary damages due to a distribution of escrow moneys which is made in compliance with an escrow disbursement order issued by the commission. However, in no case shall the fund be disbursed when the broker or sales associate fails to notify the commission and to diligently defend an action wherein the broker or sales associate may be required by a court of competent civil jurisdiction to pay monetary damages due to a distribution of escrow moneys which is made in compliance with an escrow disbursement order issued by the commission.

(3) A fee of $3.50 per year shall be added to the license fee for both new licenses and renewals of licenses for brokers, and a fee of $1.50 per year shall be added for new licenses and renewals of licenses for sales associates. This fee shall be in addition to the regular license fee and shall be deposited in or transferred to the Real Estate Recovery Fund. If the fund at any time exceeds $1 million, collection of special fees for this fund shall be discontinued at the end of the licensing renewal cycle. Such special fees shall not be reimposed unless the fund is reduced below $500,000 by disbursement made in accordance with this chapter.

(4) In addition, all moneys collected from fines imposed by the commission and collected by the department shall be transferred into the Real Estate Recovery Fund.

History.—s. 1, ch. 76-74; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; ss. 34, 42, 43, ch. 79-239; ss. 3, 5, ch. 80-307; ss. 23, 24, ch. 81-302; ss. 2, 3, ch. 81-318; ss. 33, 38, ch. 82-1; s. 3, ch. 83-265; ss. 20, 28, 30, ch. 88-20; s. 4, ch. 89-76; s. 10, ch. 91-89; s. 4, ch. 91-429; s. 19, ch. 93-261; s. 144, ch. 94-119; s. 4, ch. 94-337; s. 7, ch. 98-250; s. 11, ch. 99-384; s. 46, ch. 2003-164.



475.483 - Conditions for recovery; eligibility.

475.483 Conditions for recovery; eligibility.—

(1) Any person is eligible to seek recovery from the Real Estate Recovery Fund if:

(a) Such person has received a final judgment in a court of competent civil jurisdiction in this state against an individual broker or sales associate in any action wherein the cause of action was based on a real estate brokerage transaction. If such person is unable to secure a final judgment against a licensee due to the death of the licensee, the commission may waive the requirement for a final judgment. The filing of a bankruptcy petition by a broker or sales associate does not relieve a claimant from the obligation to obtain a final judgment against the licensee. In this instance, the claimant must seek to have assets involving the real estate transaction that gave rise to the claim removed from the bankruptcy proceedings so that the matter might be heard in a court of competent civil jurisdiction in this state. If, after due diligence, the claimant is precluded by action of the bankruptcy court from securing a final judgment against the licensee, the commission may waive the requirement for a final judgment.

(b) At the time the action was commenced, such person gave notice thereof to the commission by certified mail; except that, if no notice has been given to the commission, the claim can still be honored if, in the opinion of the commission, the claim is otherwise valid.

(c) A claim for recovery is made within 2 years from the time of the act giving rise to the claim or within 2 years from the time the act is discovered or should have been discovered with the exercise of due diligence. In no event may a claim for recovery be made more than 4 years after the date of the act giving rise to the claim.

(d)1. Such person has caused to be issued a writ of execution upon such judgment, and the person has executed an affidavit showing that no personal or real property of the judgment debtor liable to be levied upon in satisfaction of the judgment can be found or that the amount realized on the sale of the judgment debtor’s property pursuant to such execution was insufficient to satisfy the judgment; or

2. If such person is unable to comply with subparagraph 1. for a valid reason to be determined by the commission, such person has made all reasonable searches and inquiries to ascertain whether the judgment debtor is possessed of real or personal property or other assets subject to being sold or applied in satisfaction of the judgment and by her or his search the person has discovered no property or assets or she or he has discovered property and assets and has taken all necessary action and proceedings for the application thereof to the judgment but the amount thereby realized was insufficient to satisfy the judgment.

(e) Any amounts recovered by such person from the judgment debtor, or from any other source, have been applied to the damages awarded by the court.

(f) Such person is not a person who is precluded by this act from making a claim for recovery.

(g) Such person has executed an affidavit showing that the final judgment is not on appeal or, if it was the subject of an appeal, that the appellate proceedings have concluded and the outcome of the appeal.

(2) A person is not qualified to make a claim for recovery from the Real Estate Recovery Fund, if:

(a) Such person is the spouse of the judgment debtor or a personal representative of such spouse;

(b) Such person is a licensed broker or sales associate who acted as a single agent or transaction broker in the transaction that is the subject of the claim;

(c) Such person’s claim is based upon a real estate transaction in which the licensed broker or sales associate was the owner of or controlled the property involved in the transaction; in which the licensee was dealing for the licensee’s own account; or in which the licensee was not acting as a broker or sales associate;

(d) Such person’s claim is based upon a real estate transaction in which the broker or sales associate did not hold a valid, current, and active license at the time of the real estate transaction; or

(e) The judgment is against a real estate brokerage corporation, partnership, limited liability company, or limited liability partnership.

(3) If the claim is of the type described in s. 475.482(2), the commission shall pay the defendant’s reasonable attorney’s fees and court costs and, if the plaintiff prevails in court, the plaintiff’s reasonable attorney’s fees and court costs.

History.—s. 1, ch. 76-74; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; ss. 35, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 34, 38, ch. 82-1; s. 63, ch. 83-329; s. 2, ch. 85-90; ss. 21, 28, 30, ch. 88-20; s. 5, ch. 89-76; s. 18, ch. 90-228; s. 21, ch. 90-345; s. 10, ch. 91-89; s. 4, ch. 91-429; s. 20, ch. 93-261; s. 145, ch. 94-119; s. 15, ch. 94-170; s. 4, ch. 94-337; s. 378, ch. 97-103; s. 12, ch. 99-384; s. 47, ch. 2003-164.



475.4835 - Commission powers upon notification of commencement of action.

475.4835 Commission powers upon notification of commencement of action.—When the commission receives certified notice of any action, as required by s. 475.483(1)(b), the commission may intervene, enter an appearance, file an answer, defend the action, or take any action it deems appropriate and may take recourse through any appropriate method of review on behalf of the State of Florida.

History.—s. 1, ch. 76-74; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 36, 42, ch. 79-239; s. 354, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 35, 38, ch. 82-1; ss. 22, 28, 30, ch. 88-20; s. 4, ch. 91-429.



475.484 - Payment from the fund.

475.484 Payment from the fund.—

(1) Any person who meets all of the conditions prescribed in s. 475.482(1) or (2) may apply to the commission to cause payment to be made to such person from the Real Estate Recovery Fund:

(a) Under s. 475.482(1), in an amount equal to the unsatisfied portion of such person’s judgment or $50,000, whichever is less, but only to the extent and amount reflected in the judgment as being actual or compensatory damages. Except as provided in s. 475.483, treble damages, court costs, attorney’s fees, and interest shall not be recovered from the fund.

(b) Under s. 475.482(2), in an amount equal to the judgment against the broker or sales associate or $50,000, whichever is less.

(2) Upon receipt by a claimant under paragraph (1)(a) of payment from the Real Estate Recovery Fund, the claimant shall assign her or his additional right, title, and interest in the judgment, to the extent of such payment, to the commission, and thereupon the commission shall be subrogated to the right, title, and interest of the claimant; and any amount subsequently recovered on the judgment by the commission, to the extent of the right, title, and interest of the commission therein, shall be for the purpose of reimbursing the Real Estate Recovery Fund.

(3) Payments for claims arising out of the same transaction shall be limited, in the aggregate, to $50,000, regardless of the number of claimants or parcels of real estate involved in the transaction.

(4) Payments for claims based upon judgments against any one broker or sales associate may not exceed, in the aggregate, $150,000.

(5) If at any time the moneys in the Real Estate Recovery Fund are insufficient to satisfy any valid claim or portion thereof, the commission shall satisfy such unpaid claim or portion thereof as soon as a sufficient amount of money has been deposited in or transferred to the fund. When there is more than one unsatisfied claim outstanding, such claims shall be paid in the order in which the claims were approved by the commission. However, if the total claims approved at any one commission meeting exceed the aggregate amount established in subsection (4) against any one broker or sales associate, the claims approved on that day shall be prorated.

(6) All payments and disbursements from the Real Estate Recovery Fund shall be made by the Chief Financial Officer upon a voucher signed by the secretary of the department.

(7) Upon the payment of any amount from the Real Estate Recovery Fund in settlement of a claim in satisfaction of a judgment against a broker or sales associate as described in s. 475.482(1), the license of such broker or sales associate shall be automatically suspended upon the date of payment from the fund. The license of such broker or sales associate may not be reinstated until the licensee has repaid in full, plus interest, the amount paid from the fund. No further administrative action is necessary. A discharge of bankruptcy does not relieve a licensee from the penalties and disabilities provided in this section, except to the extent that this subsection conflicts with 11 U.S.C. s. 525, in which case the commission may order the license not to be suspended or otherwise discriminated against.

History.—s. 1, ch. 76-74; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; ss. 37, 42, 43, ch. 79-239; ss. 4, 5, ch. 80-307; ss. 2, 3, ch. 81-318; ss. 36, 38, ch. 82-1; s. 64, ch. 83-329; ss. 23, 28, 30, ch. 88-20; s. 6, ch. 89-76; s. 10, ch. 91-89; s. 4, ch. 91-429; s. 21, ch. 93-261; s. 146, ch. 94-119; s. 379, ch. 97-103; s. 17, ch. 98-250; s. 48, ch. 2003-164; s. 506, ch. 2003-261; s. 55, ch. 2005-152.



475.485 - Investment of the fund.

475.485 Investment of the fund.—The funds in the Real Estate Recovery Fund may be invested by the Chief Financial Officer under the same limitations as apply to investment of other state funds, and the interest earned thereon shall be deposited to the credit of the Real Estate Recovery Fund and shall be available for the same purposes as other moneys deposited in the Real Estate Recovery Fund.

History.—s. 1, ch. 76-74; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 38, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 28, 30, ch. 88-20; s. 4, ch. 91-429; s. 507, ch. 2003-261.



475.486 - Rules; violations.

475.486 Rules; violations.—

(1) The commission shall adopt such rules as are necessary to effect the efficient administration of ss. 475.482-475.486.

(2) It is unlawful for any person or the person’s agent to file with the commission any notice, statement, or other document required under the provisions of ss. 475.482-475.486 which is false or contains any material misstatement of fact. Any person who violates the provisions of this subsection is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 76-74; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 39, 42, 43, ch. 79-239; ss. 2, 3, ch. 81-318; ss. 37, 38, ch. 82-1; ss. 28, 30, ch. 88-20; s. 4, ch. 91-429; s. 380, ch. 97-103.



475.5015 - Brokerage business records.

475.5015 Brokerage business records.—Each broker shall keep and make available to the department such books, accounts, and records as will enable the department to determine whether such broker is in compliance with the provisions of this chapter. Each broker shall preserve at least one legible copy of all books, accounts, and records pertaining to her or his real estate brokerage business for at least 5 years from the date of receipt of any money, fund, deposit, check, or draft entrusted to the broker or, in the event no funds are entrusted to the broker, for at least 5 years from the date of execution by any party of any listing agreement, offer to purchase, rental property management agreement, rental or lease agreement, or any other written or verbal agreement which engages the services of the broker. If any brokerage record has been the subject of or has served as evidence for litigation, relevant books, accounts, and records must be retained for at least 2 years after the conclusion of the civil action or the conclusion of any appellate proceeding, whichever is later, but in no case less than a total of 5 years as set above. Disclosure documents required under ss. 475.2755 and 475.278 shall be retained by the real estate licensee in all transactions that result in a written contract to purchase and sell real property.

History.—s. 20, ch. 90-228; s. 19, ch. 90-341; s. 23, ch. 90-345; s. 9, ch. 91-201; s. 6, ch. 91-289; s. 4, ch. 91-429; s. 4, ch. 97-42; s. 381, ch. 97-103; s. 18, ch. 98-250; s. 13, ch. 99-384.



475.5016 - Authority to inspect and audit.

475.5016 Authority to inspect and audit.—Duly authorized agents and employees of the department shall have the power to inspect and audit in a lawful manner at all reasonable hours any broker or brokerage office licensed under this chapter, for the purpose of determining if any of the provisions of this chapter, chapter 455, or any rule promulgated under authority of either chapter is being violated.

History.—s. 19, ch. 98-250.



475.5017 - Injunctive relief; powers.

475.5017 Injunctive relief; powers.—

(1) Appropriate civil action may be brought by the department in circuit court to enjoin a broker from engaging in, or continuing, a violation of this part or doing any act or acts in furtherance thereof. In any such action, an order or judgment may be entered awarding such temporary or permanent injunction as may be deemed proper. In addition to all other means provided by law for the enforcement of a restraining order or injunction, the court in which such action is brought shall have power and jurisdiction to impound and appoint one or more receivers for the property and business of the broker, including books, papers, documents, and records pertaining thereto, or as much thereof as the court may deem reasonably necessary to prevent violations of the law or injury to the public through, or by means of, the use of such property and business. Such receiver, when so appointed and qualified, shall have such powers and duties as to custody, collection, administration, winding up, and liquidation of such property and business as is, from time to time, conferred upon her or him by the court. In any such action, the court may issue an order staying all pending civil actions and the court, in its discretion, may require that all civil actions be assigned to the circuit court judge who appointed the receiver.

(2) All expenses of the receiver shall be paid out of the assets of the brokerage firm upon application to and approval by the court. If the assets are not sufficient to pay all the expenses of the receiver, the court may order disbursement from the Real Estate Recovery Fund, which may not exceed $100,000 per receivership.

History.—s. 21, ch. 90-228; s. 20, ch. 90-341; s. 24, ch. 90-345; s. 9, ch. 91-201; s. 4, ch. 91-429; s. 147, ch. 94-119; s. 382, ch. 97-103; s. 49, ch. 2003-164.



475.5018 - Facsimile signatures or writing accepted.

475.5018 Facsimile signatures or writing accepted.—When any act performed under this part must be performed in writing or acknowledged with a signature, the provision of an instrument or writing by electronic means or facsimile, including a signature transmitted by electronic means or facsimile, is binding and sufficient.

History.—s. 13, ch. 98-250.






Part II - APPRAISERS (ss. 475.610-475.631)

475.610 - Purpose.

475.610 Purpose.—The Legislature deems it necessary in the interest of the public welfare to regulate real estate appraisers in this state.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 14, ch. 2000-332.



475.611 - Definitions.

475.611 Definitions.—

(1) As used in this part, the term:

(a) “Appraisal” or “appraisal services” means the services provided by certified or licensed appraisers or registered trainee appraisers, and includes:

1. “Appraisal assignment” denotes an engagement for which a person is employed or retained to act, or could be perceived by third parties or the public as acting, as an agent or a disinterested third party in rendering an unbiased analysis, opinion, review, or conclusion relating to the nature, quality, value, or utility of specified interests in, or aspects of, identified real property.

2. “Analysis assignment” denotes appraisal services that relate to the employer’s or client’s individual needs or investment objectives and includes specialized marketing, financing, and feasibility studies as well as analyses, opinions, and conclusions given in connection with activities such as real estate brokerage, mortgage banking, real estate counseling, or real estate consulting.

3. “Appraisal review assignment” denotes an engagement for which an appraiser is employed or retained to develop and communicate an opinion about the quality of another appraiser’s appraisal, appraisal report, or work. An appraisal review may or may not contain the reviewing appraiser’s opinion of value.

(b) “Appraisal Foundation” or “foundation” means The Appraisal Foundation established on November 20, 1987, as a not-for-profit corporation under the laws of Illinois.

(c) “Appraisal management company” means a person who performs appraisal management services regardless of the use of the term “appraisal management company,” “appraiser cooperative,” “appraiser portal,” “mortgage technology company,” or other term.

(d) “Appraisal management services” means the coordination or management of appraisal services for compensation by:

1. Employing, contracting with, or otherwise retaining one or more licensed or certified appraisers to perform appraisal services for a client; or

2. Acting as a broker or intermediary between a client and one or more licensed or certified appraisers to facilitate the client’s employing, contracting with, or otherwise retaining the appraisers.

(e) “Appraisal report” means any communication, written or oral, of an appraisal, appraisal review, appraisal consulting service, analysis, opinion, or conclusion relating to the nature, quality, value, or utility of a specified interest in, or aspect of, identified real property, and includes any report communicating an appraisal analysis, opinion, or conclusion of value, regardless of title. However, in order to be recognized in a federally related transaction, an appraisal report must be written.

(f) “Appraisal review” means the act or process of developing and communicating an opinion about the quality of another appraiser’s appraisal, appraisal report, or work.

(g) “Appraisal subcommittee” means the designees of the heads of the federal financial institutions regulatory agencies established by the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. ss. 3301 et seq.), as amended.

(h) “Appraiser” means any person who is a registered trainee real estate appraiser, a licensed real estate appraiser, or a certified real estate appraiser. An appraiser renders a professional service and is a professional within the meaning of s. 95.11(4)(a).

(i) “Appraiser panel” means a group of appraisers selected by an appraisal management company to perform appraisal services for clients on behalf of the company.

(j) “Board” means the Florida Real Estate Appraisal Board established under this section.

(k) “Certified general appraiser” means a person who is certified by the department as qualified to issue appraisal reports for any type of real property.

(l) “Certified residential appraiser” means a person who is certified by the department as qualified to issue appraisal reports for residential real property of one to four residential units, without regard to transaction value or complexity, or real property as may be authorized by federal regulation.

(m) “Client” means a person who contracts with an appraiser or appraisal management company for the performance of appraisal services.

(n) “Department” means the Department of Business and Professional Regulation.

(o) “Direct supervision” means the degree of supervision required of a supervisory appraiser overseeing the work of a registered trainee appraiser by which the supervisory appraiser has control over and detailed professional knowledge of the work being done. Direct supervision is achieved when a registered trainee appraiser has regular direction, guidance, and support from a supervisory appraiser who has the competencies as determined by rule of the board.

(p) “Federally related transaction” means any real estate-related financial transaction which a federal financial institutions regulatory agency or the Resolution Trust Corporation engages in, contracts for, or regulates, and which requires the services of a state-licensed or state-certified appraiser.

(q) “Licensed appraiser” means a person who is licensed by the department as qualified to issue appraisal reports for residential real property of one to four residential units or on such real estate or real property as may be authorized by federal regulation. After July 1, 2003, the department shall not issue licenses for the category of licensed appraiser.

(r) “Registered trainee appraiser” means a person who is registered with the department as qualified to perform appraisal services only under the direct supervision of a certified appraiser. A registered trainee appraiser may accept appraisal assignments only from her or his primary or secondary supervisory appraiser.

(s) “Signature” means personalized evidence indicating authentication of work performed by an appraiser and the acceptance of responsibility for the content of an appraisal, appraisal review, or appraisal consulting service or conclusions in an appraisal report.

(t) “Subsidiary” means an organization that is owned and controlled by a financial institution that is regulated by a federal financial institution regulatory agency.

(u) “Supervisory appraiser” means a certified residential appraiser or a certified general appraiser responsible for the direct supervision of one or more registered trainee appraisers and fully responsible for appraisals and appraisal reports prepared by those registered trainee appraisers. The board, by rule, shall determine the responsibilities of a supervisory appraiser, the geographic proximity required, the minimum qualifications and standards required of a certified appraiser before she or he may act in the capacity of a supervisory appraiser, and the maximum number of registered trainee appraisers to be supervised by an individual supervisory appraiser.

(v) “Training” means the process of providing for and making available to a registered trainee appraiser, under direct supervision, a planned, prepared, and coordinated program, or routine of instruction and education, in appraisal professional and technical appraisal skills as determined by rule of the board.

(w) “Uniform Standards of Professional Appraisal Practice” means the most recent standards approved and adopted by the Appraisal Standards Board of The Appraisal Foundation.

(x) “Valuation services” means services pertaining to aspects of property value and includes such services performed by certified appraisers, registered trainee appraisers, and others.

(y) “Work file” means the documentation necessary to support an appraiser’s analysis, opinions, and conclusions.

(2) Wherever the word “operate” or “operating” appears in this part with respect to a registered trainee appraiser, licensed appraiser, or certified appraiser; in any order, rule, or regulation of the board; in any pleading, indictment, or information under this part; in any court action or proceeding; or in any order or judgment of a court, it shall be deemed to mean the commission of one or more acts described in this part as constituting or defining a registered trainee appraiser, licensed appraiser, or certified appraiser, not including, however, any of the exceptions stated therein. A single act is sufficient to bring a person within the meaning of this subsection, and each act, if prohibited herein, constitutes a separate offense.

(3) For the purposes of service on any probable cause panel appointed pursuant to s. 455.225(4), “former board member” includes any person who is a former member of the Appraisal Subcommittee of the Florida Real Estate Commission.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 149, ch. 92-149; s. 148, ch. 94-119; s. 163, ch. 94-218; s. 20, ch. 98-250; s. 3, ch. 2003-164; s. 80, ch. 2004-5; s. 1, ch. 2006-198; s. 1, ch. 2010-84; s. 13, ch. 2012-61; s. 9, ch. 2012-72; s. 2, ch. 2013-144; s. 4, ch. 2015-54.



475.612 - Certification, licensure, or registration required.

475.612 Certification, licensure, or registration required.—

(1) A person may not use the title “certified real estate appraiser,” “licensed real estate appraiser,” or “registered trainee real estate appraiser,” or any abbreviation or words to that effect, or issue an appraisal report, unless such person is certified, licensed, or registered by the department under this part. However, the work upon which an appraisal report is based may be performed by a person who is not a certified or licensed appraiser or registered trainee appraiser if the work is supervised and approved, and the report is signed, by a certified or licensed appraiser who has full responsibility for all requirements of the report and valuation service. Only a certified or licensed appraiser may issue an appraisal report and receive direct compensation for providing valuation services for the appraisal report. A registered trainee appraiser may only receive compensation for appraisal services from her or his authorized certified appraiser.

(2) This section does not preclude a Florida licensed real estate broker, sales associate, or broker associate who is not a Florida certified or licensed real estate appraiser from providing valuation services for compensation. Such persons may continue to provide valuation services for compensation so long as they do not represent themselves as certified, licensed, or registered under this part.

(3) This section does not apply to a real estate broker or sales associate who, in the ordinary course of business, performs a comparative market analysis, gives a price opinion, or gives an opinion of the value of real estate. However, in no event may this comparative market analysis, price opinion, or opinion of value of real estate be referred to or construed as an appraisal.

(4) This section does not prevent any state court or administrative law judge from certifying as an expert witness in any legal or administrative proceeding an appraiser who is not certified, licensed, or registered; nor does it prevent any appraiser from testifying, with respect to the results of an appraisal.

(5) This section does not apply to any full-time graduate student who is enrolled in a degree program in appraising at a college or university in this state, if the student is acting under the direct supervision of a certified appraiser and is engaged only in appraisal activities related to the approved degree program. Any appraisal report by the student must be issued in the name of the supervising individual who is responsible for the report’s content.

(6) This section does not apply to any employee of a local, state, or federal agency who performs appraisal services within the scope of her or his employment. However, this exemption does not apply where any local, state, or federal agency requires an employee to be registered, licensed, or certified to perform appraisal services.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 224, ch. 96-410; s. 1119, ch. 97-103; s. 21, ch. 98-250; s. 3, ch. 2000-198; ss. 4, 50, ch. 2003-164; s. 2, ch. 2006-198; s. 3, ch. 2013-144; s. 5, ch. 2015-54.



475.613 - Florida Real Estate Appraisal Board.

475.613 Florida Real Estate Appraisal Board.—

(1) There is created the Florida Real Estate Appraisal Board, which shall consist of nine members appointed by the Governor, subject to confirmation by the Senate. Four members of the board must be real estate appraisers who have been engaged in the general practice of appraising real property in this state for at least 5 years immediately preceding appointment. In appointing real estate appraisers to the board, while not excluding other appraisers, the Governor shall give preference to real estate appraisers who are not primarily engaged in real estate brokerage or mortgage lending activities. Two members of the board must represent the appraisal management industry. One member of the board must represent organizations that use appraisals for the purpose of eminent domain proceedings, financial transactions, or mortgage insurance. Two members of the board shall be representatives of the general public and shall not be connected in any way with the practice of real estate appraisal. The appraiser members shall be as representative of the entire industry as possible, and membership in a nationally recognized or state-recognized appraisal organization shall not be a prerequisite to membership on the board. To the extent possible, no more than two members of the board shall be primarily affiliated with any one particular national or state appraisal association. Two of the members must be licensed or certified residential real estate appraisers and two of the members must be certified general real estate appraisers at the time of their appointment.

(a) Members of the board shall be appointed for 4-year terms. Any vacancy occurring in the membership of the board shall be filled by appointment by the Governor for the unexpired term. Upon expiration of her or his term, a member of the board shall continue to hold office until the appointment and qualification of the member’s successor. A member may not be appointed for more than two consecutive terms. The Governor may remove any member for cause.

(b) The headquarters for the board shall be in Orlando.

(c) The board shall meet at least once each calendar quarter to conduct its business.

(d) The members of the board shall elect a chairperson at the first meeting each year.

(e) Each member of the board is entitled to per diem and travel expenses as set by legislative appropriation for each day that the member engages in the business of the board.

(2) The board shall have, through its rules, full power to regulate the issuance of licenses, certifications, registrations, and permits; to discipline appraisers in any manner permitted under this section; to establish qualifications for licenses, certifications, registrations, and permits consistent with this section; to regulate approved courses; to establish standards for real estate appraisals; and to establish standards for and regulate supervisory appraisers.

(3) Notwithstanding s. 112.313, any member of the board who is a licensed or certified real estate appraiser and who holds an active appraiser instructor permit issued by the department, to the extent authorized pursuant to such permit, may offer, conduct, or teach any course prescribed or approved by the board or the department.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 150, ch. 92-149; s. 383, ch. 97-103; s. 5, ch. 2003-164; s. 2, ch. 2010-84; s. 37, ch. 2010-106.



475.614 - Power of board to adopt rules and decide questions of practice; requirements for protection of appraiser’s signature.

475.614 Power of board to adopt rules and decide questions of practice; requirements for protection of appraiser’s signature.—

(1) The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of law conferring duties upon it. The board may decide questions of practice arising in the proceedings before it, having regard to this section and the rules then in force.

(2) The board shall adopt rules specifying the means by which an appraiser’s signature may be affixed to an appraisal report or other work performed by the appraiser. The rules shall include requirements for protecting the security of an appraiser’s signature and prohibiting practices that may discredit the use of an appraiser’s signature to authenticate the work performed by the appraiser.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 147, ch. 98-200; s. 3, ch. 2010-84.



475.6145 - Seal.

475.6145 Seal.—The board shall adopt a seal by which it shall authenticate its proceedings, records, and acts. Copies of the proceedings, records, and acts of the board, and certificates purporting to relate the facts concerning such proceedings, records, and acts, which are signed by the board chair, the custodian of such records, or any other person authorized to make such certification and which are authenticated by such seal, shall be prima facie evidence of such proceedings, records, and acts in all courts of this state.

History.—s. 22, ch. 98-250.



475.6147 - Fees.

475.6147 Fees.—

(1)(a) The board by rule may establish fees to be paid for application, licensing and renewal, certification and recertification, registration and reregistration, reinstatement, and recordmaking and recordkeeping.

(b) The fee for initial application of an appraiser may not exceed $150, and the combined cost of the application and examination may not exceed $300. The initial certification, registration, or license fee and the certification, registration, or license renewal fee may not exceed $150 for each year of the duration of the certification, registration, or license.

(c) The fee for initial application of an appraisal management company may not exceed $150. The initial registration and registration renewal fee may not exceed $150 for each year of the duration of the registration.

(d) The board may also establish by rule a late renewal penalty.

(e) The board shall establish fees which are adequate to ensure its continued operation. Fees shall be based on estimates made by the department of the revenue required to implement this part and other provisions of law relating to the regulation of real estate appraisers.

(2) Application and certification, registration, and license fees shall be refunded upon a determination by the board that the state is not entitled to the fees or that only a portion of the resources have been expended in the processing of the application or shall be refunded if for any other reason the application is not completely processed. The board shall implement this subsection by rule.

History.—s. 23, ch. 98-250; s. 6, ch. 2003-164; s. 4, ch. 2010-84.



475.615 - Qualifications for registration or certification.

475.615 Qualifications for registration or certification.—

(1) Any person desiring to act as a registered trainee appraiser or as a certified appraiser must make application in writing to the department in such form and detail as the board shall prescribe. Each applicant must be at least 18 years of age and hold a high school diploma or its equivalent.

(2) The board is authorized to waive or modify any education, experience, or examination requirements established in this part in order to conform with any such requirements established by the Appraiser Qualifications Board of the Appraisal Foundation or any successor body recognized by federal law, including any requirements adopted on December 9, 2011. The board shall implement this section by rule.

(3) Appropriate fees, as set forth in the rules of the board pursuant to s. 475.6147, and a set of fingerprints must accompany all applications for registration or certification. The fingerprints shall be forwarded to the Division of Criminal Justice Information Systems within the Department of Law Enforcement for processing to determine whether the applicant has a criminal history record. The fingerprints shall also be forwarded to the Federal Bureau of Investigation to determine whether the applicant has a criminal history record. The information obtained by the processing of the fingerprints by the Department of Law Enforcement and the Federal Bureau of Investigation shall be sent to the department to determine whether the applicant is statutorily qualified for registration or certification.

(4) In the event that the applicant is currently a registered trainee appraiser or a licensed or certified appraiser and is making application to obtain a different status of appraisal credential, should such application be received by the department within 180 days prior to through 180 days after the applicant’s scheduled renewal, the charge for the application shall be established by the rules of the board pursuant to s. 475.6147.

(5) At the time of filing an application for registration or certification, the applicant must sign a pledge indicating that upon becoming registered or certified, she or he will comply with the standards of professional practice established by rule of the board, including standards for the development or communication of a real estate appraisal, and must indicate in writing that she or he understands the types of misconduct for which disciplinary proceedings may be initiated. The application expires 1 year after the date received by the department.

(6) All applicants must be competent and qualified to make real estate appraisals with safety to those with whom they may undertake a relationship of trust and confidence and the general public. If any applicant has been denied registration, licensure, or certification, or has been disbarred, or the applicant’s registration, license, or certificate to practice or conduct any regulated profession, business, or vocation has been revoked or suspended by this or any other state, any nation, or any possession or district of the United States, or any court or lawful agency thereof, because of any conduct or practices which would have warranted a like result under this part, or if the applicant has been guilty of conduct or practices in this state or elsewhere which would have been grounds for disciplining her or his registration, license, or certification under this part had the applicant then been a registered trainee appraiser or a licensed or certified appraiser, the applicant is deemed not to be qualified unless the applicant has met the conditions adopted by the Appraiser Qualifications Board of the Appraisal Foundation on December 9, 2011, as prescribed by rule of the board and it appears to the board that the interest of the public is not likely to be endangered by the granting of registration or certification.

(7) No applicant seeking to become registered or certified under this part may be rejected solely by virtue of membership or lack of membership in any particular appraisal organization.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 384, ch. 97-103; s. 24, ch. 98-250; s. 142, ch. 99-251; s. 7, ch. 2003-164; s. 84, ch. 2005-2; s. 3, ch. 2006-198; s. 18, ch. 2009-195; s. 14, ch. 2012-61; s. 42, ch. 2013-116; s. 4, ch. 2013-144.



475.616 - Examination requirements.

475.616 Examination requirements.—To be certified as an appraiser, the applicant must demonstrate, by passing a written examination, that she or he possesses:

(1) A knowledge of technical terms commonly used in real estate appraisal.

(2) An understanding of the principles of land economics, real estate appraisal processes, reliable sources of appraising data, and problems likely to be encountered in the gathering, interpreting, and processing of data in carrying out appraisal disciplines.

(3) An understanding of the standards for the development and communication of real estate appraisals as provided in this part.

(4) An understanding of the types of misconduct for which disciplinary proceedings may be initiated against a licensed or certified appraiser, as set forth in this part.

(5) Knowledge of the theories of depreciation, cost estimating, methods of capitalization, and the mathematics of real estate appraisal.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 385, ch. 97-103; s. 25, ch. 98-250; s. 4, ch. 2006-198.



475.617 - Education and experience requirements.

475.617 Education and experience requirements.—

(1) To be registered as a trainee appraiser, an applicant must present evidence satisfactory to the board that she or he has successfully completed at least 100 hours of approved qualifying education courses in subjects related to real estate appraisal, which must include coverage of the Uniform Standards of Professional Appraisal Practice, or its equivalent, as established by rule of the board, from a nationally recognized or state-recognized appraisal organization, career center, accredited community college, college, or university, state or federal agency or commission, or proprietary real estate school that holds a permit pursuant to s. 475.451. The board may increase the required number of hours to not more than 125 hours. All qualifying education courses may be completed through in-person classroom instruction or distance learning. A classroom hour is defined as 50 minutes out of each 60-minute segment. Past courses may be approved on an hour-for-hour basis.

(2) To be certified as a residential appraiser, an applicant must present satisfactory evidence to the board that she or he has met the minimum education and experience requirements prescribed by rule of the board. The board shall prescribe by rule education and experience requirements that meet or exceed the following real property appraiser qualification criteria adopted on December 9, 2011, by the Appraiser Qualifications Board of the Appraisal Foundation:

(a) Has at least 2,500 hours of experience obtained over a 24-month period in real property appraisal as defined by rule.

(b) Has successfully completed at least 200 classroom hours, inclusive of examination, of approved qualifying education courses in subjects related to real estate appraisal, which must include a 15-hour National Uniform Standards of Professional Appraisal Practice course, or its equivalent, as established by rule of the board, from a nationally recognized or state-recognized appraisal organization, career center, accredited community college, college, or university, state or federal agency or commission, or proprietary real estate school that holds a permit pursuant to s. 475.451. All qualifying education courses may be completed through in-person classroom instruction or distance learning. A classroom hour is defined as 50 minutes out of each 60-minute segment. Past courses may be approved by the board and substituted on an hour-for-hour basis.

(3) To be certified as a general appraiser, an applicant must present evidence satisfactory to the board that she or he has met the minimum education and experience requirements prescribed by rule of the board. The board shall prescribe education and experience requirements that meet or exceed the following real property appraiser qualification criteria adopted on December 9, 2011, by the Appraiser Qualifications Board of the Appraisal Foundation:

(a) Has at least 3,000 hours of experience obtained over a 30-month period in real property appraisal as defined by rule.

(b) Has successfully completed at least 300 classroom hours, inclusive of examination, of approved qualifying education courses in subjects related to real estate appraisal, which must include a 15-hour National Uniform Standards of Professional Appraisal Practice course, or its equivalent, as established by rule of the board, from a nationally recognized or state-recognized appraisal organization, career center, accredited community college, college, or university, state or federal agency or commission, or proprietary real estate school that holds a permit pursuant to s. 475.451. All qualifying education courses may be completed through in-person classroom instruction or distance learning. A classroom hour is defined as 50 minutes out of each 60-minute segment. Past courses may be approved by the board and substituted on an hour-for-hour basis.

(4) A distance learning course may be approved by the board as an option to classroom hours for satisfactory completion of the academic courses required under this section. The schools authorized by this section have the option of providing classroom courses, distance learning courses, or both.

(a) A distance learning course must use a delivery method that is certified or approved by a board-authorized independent certifying organization.

(b) A distance learning course intended for use as academic education must include a written, closed-book final examination. As used in this paragraph, the term “written” refers to an exam that might be written on paper or administered electronically on a computer workstation or other device. Oral exams are not acceptable.

(5) Each applicant must furnish, under oath, a detailed statement of the experience for each year of experience she or he claims. Upon request, the applicant shall furnish to the board, for its examination, copies of appraisal reports or file memoranda to support the claim for experience. Any appraisal report or file memoranda used to support a claim for experience must be maintained by the applicant for no less than 5 years after the date of certification.

(6) The board may implement the provisions of this section by rule.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 386, ch. 97-103; s. 26, ch. 98-250; s. 8, ch. 2003-164; s. 53, ch. 2004-357; s. 5, ch. 2006-198; s. 15, ch. 2012-61; s. 1, ch. 2013-182; s. 120, ch. 2014-17.



475.6171 - Issuance of registration or certification.

475.6171 Issuance of registration or certification.—The registration or certification of an applicant may be issued upon receipt by the board of the following:

(1) A complete application indicating compliance with qualifications as specified in s. 475.615.

(2) Proof of successful course completion as specified in s. 475.617.

(3) Proof of experience for certification as specified in s. 475.617.

(4) If required, proof of passing a written examination as specified in s. 475.616.

(5) The board shall implement this section by rule.

History.—s. 6, ch. 2006-198; s. 16, ch. 2012-61; s. 10, ch. 2012-72.



475.6175 - Registered trainee appraiser; postlicensure education required.

475.6175 Registered trainee appraiser; postlicensure education required.—

(1) The board shall prescribe postlicensure educational requirements in order for a person to maintain a valid registration as a registered trainee appraiser. If prescribed, the postlicensure educational requirements consist of one or more courses which total no more than the total educational hours required to qualify as a state certified residential appraiser. Such courses must be in subjects related to real estate appraisal and must include coverage of the Uniform Standards of Professional Appraisal Practice, or its equivalent, as established by rule of the board. Such courses are provided by a nationally or state-recognized appraisal organization, career center, accredited community college, college, or university, state or federal agency or commission, or proprietary real estate school that holds a permit pursuant to s. 475.451.

(2) The registration of any registered trainee appraiser who does not complete the board-prescribed postlicensure educational requirements prior to the second renewal following initial registration is void without further administrative action. Such person may requalify to practice as a registered trainee appraiser only by retaking the required education and complying with all other requirements of law to be registered as a registered trainee appraiser. Any registered trainee appraiser registered prior to July 1, 2003, shall comply with the board-prescribed postlicensure educational requirements within the next two biennial renewal cycles following July 1, 2003.

(3) The division may allow an additional 6-month period after the second renewal following initial licensure or the effective date of this act for completing the postlicensure education courses for registered trainee appraisers who have not completed or cannot complete, due to individual hardship, the courses within the required time.

History.—s. 9, ch. 2003-164; s. 54, ch. 2004-357; s. 6, ch. 2007-86; s. 17, ch. 2012-61.



475.618 - Renewal of registration, license, certification, or instructor permit; continuing education.

475.618 Renewal of registration, license, certification, or instructor permit; continuing education.—

(1)(a) The department shall renew a registration, license, certification, or instructor permit upon receipt of the renewal application and proper fee. Such application shall include proof satisfactory to the board that the individual has satisfactorily completed any continuing education that has been prescribed by the board.

(b) A distance learning course or courses shall be approved by the board as an option to classroom hours as satisfactory completion of the course or courses as required by this section. The schools authorized by this section have the option of providing classroom courses, distance learning courses, or both.

(c) The board may authorize independent certification organizations to certify or approve the delivery method of distance learning courses. Certification from such authorized organizations must be provided at the time a distance learning course is submitted to the board by an accredited college, university, community college, career center, proprietary real estate school, or board-approved sponsor for content approval.

(2) The department shall adopt rules establishing a procedure for the renewal of registration, licenses, certifications, and instructor permits at least every 4 years.

(3) Any registration, license, certification, or instructor permit which is not renewed at the end of the registration, license, certification, or instructor permit period prescribed by the department shall automatically revert to inactive status.

(4) At least 60 days prior to the end of the registration, license, certification, or instructor permit period, the department shall cause to be mailed a notice of renewal and possible reversion to the last known address of the registered trainee, licensee, certificateholder, or permitholder.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 151, ch. 92-149; s. 27, ch. 98-250; s. 5, ch. 2002-9; s. 10, ch. 2003-164; s. 55, ch. 2004-357.



475.619 - Inactive status.

475.619 Inactive status.—

(1) A registration, license, or certification which has become inactive may be renewed upon application to the department. The board shall prescribe by rule continuing education requirements for each year the registration, license, or certification was inactive, as a condition of renewing an inactive registration, license, or certification.

(2) Any registration, license, or certification which has been inactive for more than 4 years shall automatically expire. Once a registration, license, or certification expires, it becomes null and void without any further action by the board or department. Two years prior to the expiration of the registration, license, or certification, the department shall give notice by mail to the registered trainee, licensee, or certificateholder at her or his last known address. The board shall prescribe by rule a fee not to exceed $100 for the late renewal of an inactive registration, license, or certification. The department shall collect the current renewal fee for each renewal period in which the registration, license, or certification was inactive, in addition to any applicable late renewal fee.

(3) The board shall adopt rules relating to inactive registrations, licenses, and certifications and for the renewal of such registrations, licenses, and certifications.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 387, ch. 97-103; s. 28, ch. 98-250; s. 11, ch. 2003-164.



475.620 - Corporations and partnerships ineligible for licensure or certification.

475.620 Corporations and partnerships ineligible for licensure or certification.—

(1) A license or certification may not be issued under this part to a corporation, partnership, firm, or group. However, an appraiser licensed or certified under this part may provide an appraisal report for or on behalf of a corporation, partnership, firm, or group, if the report is prepared by, or under the personal direction of, such appraiser and is reviewed and signed by her or him.

(2) The term “state-registered trainee appraiser,” “state-licensed appraiser,” or “state-certified appraiser” may only be used to refer to an individual who is registered, licensed, or certified under this part and may not be used following or immediately in connection with the name or signature of a corporation, partnership, firm, or group, or in such manner that it could be interpreted as implying registration, licensure, or certification under this part of a corporation, partnership, firm, or group, or anyone other than an individual appraiser. Corporations, partnerships, firms, or groups which employ certified or licensed appraisers or registered trainee appraisers who provide appraisal reports, as defined by this part, may represent to the public and advertise that they offer appraisals performed by registered, licensed, or certified appraisers.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 388, ch. 97-103; s. 29, ch. 98-250; s. 12, ch. 2003-164.



475.621 - Registry of licensed and certified appraisers.

475.621 Registry of licensed and certified appraisers.—

(1) The department shall transmit to the appraisal subcommittee, no less than annually, a roster listing individuals who hold a valid state license or certification as an appraiser.

(2) The department shall collect from such individuals who perform or seek to perform appraisals in federally related transactions, an annual fee as set by, and transmitted to, the appraisal subcommittee.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 6, ch. 2015-54.



475.622 - Display and disclosure of licensure, certification, or registration.

475.622 Display and disclosure of licensure, certification, or registration.—

(1) Each appraiser registered, licensed, or certified under this part shall place her or his registration, license, or certification number adjacent to or immediately beneath the designation “state-registered trainee real estate appraiser,” “state-licensed real estate appraiser,” “state-certified residential real estate appraiser,” or “state-certified general real estate appraiser,” or their appropriate abbreviations as defined by rule, as applicable, when such term is used in an appraisal report or in a contract or other instrument used by the appraiser in conducting real property appraisal activities. The applicable designation shall be included in any newspaper, telephone directory, or other advertising medium, as defined by rule, used by the appraiser.

(2) A registered trainee appraiser or licensed or certified appraiser may not sign any appraisal report or certification or communicate same without disclosing in writing that she or he is a state-registered trainee appraiser or state-licensed, state-certified residential, or state-certified general appraiser, as applicable, even if the appraisal performed is outside of the scope of the appraiser’s registration, licensure, or certification as an appraiser.

(3) The primary or secondary supervisory appraiser of a registered trainee real estate appraiser must sign each appraisal report and certification signed by the registered trainee.

(4) The supervisory appraiser of a registered trainee real estate appraiser must disclose her or his appropriate designation and number any time the registered trainee is required to make such disclosures.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 152, ch. 92-149; s. 389, ch. 97-103; s. 30, ch. 98-250; s. 2, ch. 2001-274; s. 13, ch. 2003-164.



475.6221 - Employment of and by registered trainee real estate appraisers.

475.6221 Employment of and by registered trainee real estate appraisers.—

(1) A registered trainee real estate appraiser must perform appraisal services under the direct supervision of a certified appraiser who is designated as the primary supervisory appraiser. The primary supervisory appraiser may also designate additional certified appraisers as secondary supervisory appraisers. A secondary supervisory appraiser must be affiliated with the same firm or business as the primary supervisory appraiser and the primary or secondary supervisory appraiser must have the same business address as the registered trainee real estate appraiser. The primary supervisory appraiser must notify the Division of Real Estate of the name and address of any primary and secondary supervisory appraiser for whom the registered trainee will perform appraisal services, and must also notify the division within 10 days after terminating such relationship. Termination of the relationship with a primary supervisory appraiser automatically terminates the relationship with the secondary supervisory appraiser.

(2) A registered trainee real estate appraiser may only receive compensation through or from the primary supervisory appraiser.

(3) A supervisory appraiser may not be employed by a trainee or by a corporation, partnership, firm, or group in which the trainee has a controlling interest.

History.—s. 3, ch. 2001-274; s. 14, ch. 2003-164; s. 81, ch. 2004-5; s. 7, ch. 2006-198; s. 5, ch. 2013-144.



475.6222 - Supervision and training of registered trainee appraisers.

475.6222 Supervision and training of registered trainee appraisers.—The primary or secondary supervisory appraiser of a registered trainee appraiser shall provide direct supervision and training to the registered trainee appraiser. The role and responsibility of the supervisory appraiser is determined by rule of the board.

History.—s. 15, ch. 2003-164; s. 8, ch. 2006-198.



475.623 - Registration of firm or business name and office location.

475.623 Registration of firm or business name and office location.—Each appraiser registered, licensed, or certified under this part shall furnish in writing to the department each firm or business name and address from which she or he operates in the performance of appraisal services. Each appraiser must notify the department of any change of firm or business name and any change of address within 10 days on a form provided by the department.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 390, ch. 97-103; s. 31, ch. 98-250; s. 9, ch. 2006-198.



475.6235 - Registration of appraisal management companies required; exemptions.

475.6235 Registration of appraisal management companies required; exemptions.—

(1) A person may not engage, or offer to engage, in appraisal management services for compensation in this state, or advertise or represent herself or himself as an appraisal management company, unless the person is registered with the department as an appraisal management company under this section. However, an employee of an appraisal management company is not required to obtain a separate registration.

(2) An application for registration must be submitted to the department in the format prescribed by the department and must include, at a minimum, the following:

(a) The firm or business name under which the appraisal management company conducts business in this state. The appraisal management company must notify the department of any change in the firm or business name, on a form provided by the department, within 10 days after such change.

(b) The mailing address, street address, and telephone number of the appraisal management company’s principal business location. The appraisal management company must notify the department of any change in the mailing or street address, on a form provided by the department, within 10 days after such change.

(c) The appraisal management company’s federal employer identification number.

(d) The appraisal management company’s type of business organization, such as a corporation, partnership, limited liability company, or sole proprietorship.

(e) A statement as to whether the appraisal management company, if incorporated, is a domestic or foreign corporation, the company’s date of incorporation, the state in which the company was incorporated, its charter number, and, if it is a foreign corporation, the date that the company first registered with the Department of State to conduct business in this state.

(f) The full name, street address, telephone number, corporate title, and social security number or federal employer identification number of any person who possesses the authority, directly or indirectly, to direct the management or policies of the appraisal management company, whether through ownership, by contract, or otherwise, including, but not limited to:

1. Each officer and director if the appraisal management company is a corporation.

2. Each general partner if the appraisal management company is a partnership.

3. Each manager or managing member if the appraisal management company is a limited liability company.

4. The owner if the appraisal management company is a sole proprietorship.

5. Each other person who, directly or indirectly, owns or controls 10 percent or more of an ownership interest in the appraisal management company.

(g) The firm or business name under which any person listed in paragraph (f) conducted business as an appraisal management company within the 5 years preceding the date of the application.

(h) The appraisal management company’s registered agent for service of process in this state.

(3) Appropriate fees, as set forth in the rules of the board pursuant to s. 475.6147, and a complete set of fingerprints for each person listed in paragraph (2)(f) must accompany all applications for registration. The fingerprints shall be forwarded to the Division of Criminal Justice Information Systems within the Department of Law Enforcement for purposes of processing the fingerprints to determine whether the person has a criminal history record. The fingerprints shall also be forwarded to the Federal Bureau of Investigation for purposes of processing the fingerprints to determine whether the person has a criminal history record. The information obtained by the processing of fingerprints by the Department of Law Enforcement and the Federal Bureau of Investigation shall be sent to the department for the purpose of determining whether the appraisal management company is statutorily qualified for registration.

(4) At the time of filing an application for registration of an appraisal management company, each person listed in paragraph (2)(f) must sign a pledge to comply with applicable standards of professional practice established by rule of the board, including standards for the development or communication of a real estate appraisal, and must indicate in writing that she or he understands the types of misconduct for which disciplinary proceedings may be initiated. The application expires 1 year after the date received.

(5) Each person listed in paragraph (2)(f) must be competent and qualified to engage in appraisal management services with safety to the general public and those with whom the person may undertake a relationship of trust and confidence. If any person listed in paragraph (2)(f) has been denied registration, licensure, or certification as an appraiser or has been disbarred, or if the person’s registration, license, or certificate to practice or conduct any regulated profession, business, or vocation has been revoked or suspended by this or any other state, any nation, any possession or district of the United States, or any court or lawful agency thereof because of any conduct or practices that would have warranted a like result under this part, or if the person has been guilty of conduct or practices in this state or elsewhere that would have been grounds for disciplining her or his registration, license, or certification under this part had the person then been a registered trainee appraiser or a licensed or certified appraiser, the person shall be deemed not to be qualified unless, because of lapse of time and subsequent good conduct and reputation, or other reason deemed sufficient, it appears to the board that the interest of the public is not likely to be endangered by the granting of registration.

(6) An applicant seeking to become registered under this part as an appraisal management company may not be rejected solely by virtue of membership or lack of membership of any person listed in paragraph (2)(f) or any employee of the company in any particular appraisal organization.

(7) The department shall renew the registration of an appraisal management company upon receipt of the renewal application and the proper fee. The department shall adopt rules establishing a procedure for renewal of the registration of an appraisal management company at least every 4 years.

(8) This section does not apply to:

(a) A financial institution, as defined in s. 655.005, which owns and operates an internal appraisal office, business unit, or department; or

(b) An appraisal management company that is a subsidiary owned and controlled by a financial institution, as defined in s. 655.005, that is regulated by a federal financial institution regulatory agency.

History.—s. 5, ch. 2010-84; s. 18, ch. 2012-61; s. 11, ch. 2012-72; s. 12, ch. 2012-208; s. 86, ch. 2013-15.



475.624 - Discipline of appraisers.

475.624 Discipline of appraisers.—The board may deny an application for registration or certification of an appraiser; may investigate the actions of any appraiser registered, licensed, or certified under this part; may reprimand or impose an administrative fine not to exceed $5,000 for each count or separate offense against any such appraiser; and may revoke or suspend, for a period not to exceed 10 years, the registration, license, or certification of any such appraiser, or place any such appraiser on probation, if the board finds that the registered trainee, licensee, or certificateholder:

(1) Has violated any provision of this part or s. 455.227(1); however, any appraiser registered, licensed, or certified under this part is exempt from s. 455.227(1)(i).

(2) Has been guilty of fraud, misrepresentation, concealment, false promises, false pretenses, dishonest conduct, culpable negligence, or breach of trust in any business transaction in this state or any other state, nation, or territory; has violated a duty imposed upon her or him by law or by the terms of a contract, whether written, oral, express, or implied, in an appraisal assignment; has aided, assisted, or conspired with any other person engaged in any such misconduct and in furtherance thereof; or has formed an intent, design, or scheme to engage in such misconduct and committed an overt act in furtherance of such intent, design, or scheme. It is immaterial to the guilt of the registered trainee appraiser or licensed or certified appraiser that the victim or intended victim of the misconduct has sustained no damage or loss; that the damage or loss has been settled and paid after discovery of the misconduct; or that such victim or intended victim was a customer or a person in confidential relation with the registered trainee appraiser or licensed or certified appraiser, or was an identified member of the general public.

(3) Has advertised services in a manner that is fraudulent, false, deceptive, or misleading in form or content.

(4) Has violated any provision of this part or any lawful order or rule issued under this part or chapter 455.

(5) Has been convicted or found guilty of, or entered a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction that directly relates to the activities of a registered trainee appraiser or licensed or certified appraiser or that involves moral turpitude or fraudulent or dishonest conduct. The record of a conviction certified or authenticated in such form as admissible in evidence under the laws of the state shall be admissible as prima facie evidence of such guilt.

(6) Has had a registration, license, or certification as an appraiser revoked, suspended, or otherwise acted against; has been disbarred; has had her or his registration, license, or certificate to practice or conduct any regulated profession, business, or vocation revoked or suspended by this or any other state, any nation, or any possession or district of the United States; or has had an application for such registration, licensure, or certification to practice or conduct any regulated profession, business, or vocation denied by this or any other state, any nation, or any possession or district of the United States.

(7) Has become temporarily incapacitated from acting as an appraiser with safety to those in a fiduciary relationship with her or him because of drunkenness, use of drugs, or temporary mental derangement; however, suspension of a license, certification, or registration in such cases shall only be for the period of such incapacity.

(8) Is confined in any county jail, postadjudication; is confined in any state or federal prison or mental institution; or, through mental disease or deterioration, can no longer safely be entrusted to deal with the public or in a confidential capacity.

(9) Has failed to inform the board in writing within 30 days after pleading guilty or nolo contendere to, or being convicted or found guilty of, any felony.

(10) Has been found guilty, for a second time, of any misconduct that warrants disciplinary action, or has been found guilty of a course of conduct or practice that shows that she or he is incompetent, negligent, dishonest, or untruthful to an extent that those with whom she or he may sustain a confidential relationship may not safely do so.

(11) Has made or filed a report or record, either written or oral, that the registered trainee appraiser or licensed or certified appraiser knows to be false; has willfully failed to file a report or record required by state or federal law; has willfully impeded or obstructed such filing; or has induced another person to impede or obstruct such filing. However, such reports or records shall include only those that are signed or presented in the capacity of a registered trainee appraiser or licensed or certified appraiser.

(12) Has obtained or attempted to obtain a registration, license, or certification by means of knowingly making a false statement, submitting false information, refusing to provide complete information in response to an application question, or engaging in fraud, misrepresentation, or concealment.

(13) Has paid money or other valuable consideration, except as required by this section, to any member or employee of the board to obtain a registration, license, or certification under this section.

(14) Has violated any standard of professional practice established by rule of the board, including standards for the development or communication of a real estate appraisal.

(15) Has failed or refused to exercise reasonable diligence in developing an appraisal or preparing an appraisal report.

(16) Has failed to communicate an appraisal without good cause.

(17) Has accepted an appraisal assignment if the employment itself is contingent upon the appraiser reporting a predetermined result, analysis, or opinion or if the fee to be paid for the performance of the appraisal assignment is contingent upon the opinion, conclusion, or valuation reached upon the consequences resulting from the appraisal assignment.

(18) Has failed to timely notify the department of any change in business location, or has failed to fully disclose all business locations from which she or he operates as a registered trainee appraiser or licensed or certified appraiser.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; ss. 10, 149, ch. 94-119; s. 391, ch. 97-103; s. 124, ch. 98-166; s. 32, ch. 98-250; s. 184, ch. 2000-160; s. 16, ch. 2003-164; s. 10, ch. 2006-198; s. 57, ch. 2009-195; s. 6, ch. 2010-84; s. 48, ch. 2010-106; s. 19, ch. 2012-61.



475.6245 - Discipline of appraisal management companies.

475.6245 Discipline of appraisal management companies.—

(1) The board may deny an application for registration of an appraisal management company; may investigate the actions of any appraisal management company registered under this part; may reprimand or impose an administrative fine not to exceed $5,000 for each count or separate offense against any such appraisal management company; and may revoke or suspend, for a period not to exceed 10 years, the registration of any such appraisal management company, or place any such appraisal management company on probation, if the board finds that the appraisal management company or any person listed in s. 475.6235(2)(f):

(a) Has violated any provision of this part or s. 455.227(1); however, any appraisal management company registered under this part is exempt from s. 455.227(1)(i).

(b) Has been guilty of fraud, misrepresentation, concealment, false promises, false pretenses, dishonest conduct, culpable negligence, or breach of trust in any business transaction in this state or any other state, nation, or territory; has violated a duty imposed upon her or him by law or by the terms of a contract, whether written, oral, express, or implied, in an appraisal assignment; has aided, assisted, or conspired with any other person engaged in any such misconduct and in furtherance thereof; or has formed an intent, design, or scheme to engage in such misconduct and committed an overt act in furtherance of such intent, design, or scheme. It is immaterial to the guilt of the appraisal management company that the victim or intended victim of the misconduct has sustained no damage or loss; that the damage or loss has been settled and paid after discovery of the misconduct; or that such victim or intended victim was a customer or a person in confidential relation with the appraisal management company or was an identified member of the general public.

(c) Has advertised services in a manner that is fraudulent, false, deceptive, or misleading in form or content.

(d) Has violated any provision of this part or any lawful order or rule issued under this part or chapter 455.

(e) Has been convicted or found guilty of, or entered a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction that directly relates to the activities of an appraisal management company or that involves moral turpitude or fraudulent or dishonest conduct. The record of a conviction certified or authenticated in such form as admissible in evidence under the laws of the state shall be admissible as prima facie evidence of such guilt.

(f) Has had a registration, license, or certification as an appraiser or a registration as an appraisal management company revoked, suspended, or otherwise acted against; has been disbarred; has had her or his registration, license, or certificate to practice or conduct any regulated profession, business, or vocation revoked or suspended by this or any other state, any nation, or any possession or district of the United States; or has had an application for such registration, licensure, or certification to practice or conduct any regulated profession, business, or vocation denied by this or any other state, any nation, or any possession or district of the United States.

(g) Has become temporarily incapacitated from acting as an appraisal management company with safety to those in a fiduciary relationship with her or him because of drunkenness, use of drugs, or temporary mental derangement; however, suspension of a registration in such cases shall only be for the period of such incapacity.

(h) Is confined in any county jail, postadjudication; is confined in any state or federal prison or mental institution; or, through mental disease or deterioration, can no longer safely be entrusted to deal with the public or in a confidential capacity.

(i) Has failed to inform the board in writing within 30 days after pleading guilty or nolo contendere to, or being convicted or found guilty of, any felony.

(j) Has been found guilty, for a second time, of any misconduct that warrants disciplinary action, or has been found guilty of a course of conduct or practice that shows that she or he is incompetent, negligent, dishonest, or untruthful to an extent that those with whom she or he may sustain a confidential relationship may not safely do so.

(k) Has made or filed a report or record, either written or oral, that the appraisal management company knows to be false; has willfully failed to file a report or record required by state or federal law; has willfully impeded or obstructed such filing; or has induced another person to impede or obstruct such filing. However, such reports or records shall include only those that are signed or presented in the capacity of an appraisal management company.

(l) Has obtained or attempted to obtain a registration, license, or certification by means of knowingly making a false statement, submitting false information, refusing to provide complete information in response to an application question, or engaging in fraud, misrepresentation, or concealment.

(m) Has paid money or other valuable consideration, except as required by this section, to any member or employee of the board to obtain a registration, license, or certification under this section.

(n) Has instructed an appraiser to violate any standard of professional practice established by rule of the board, including standards for the development or communication of a real estate appraisal or other provision of the Uniform Standards of Professional Appraisal Practice.

(o) Has engaged in the development of an appraisal or the preparation of an appraisal report, unless the appraisal management company is owned or controlled by certified appraisers.

(p) Has failed to communicate an appraisal without good cause.

(q) Has accepted an appraisal assignment if the employment itself is contingent upon the appraisal management company reporting a predetermined result, analysis, or opinion or if the fee to be paid for the performance of the appraisal assignment is contingent upon the opinion, conclusion, or valuation reached upon the consequences resulting from the appraisal assignment.

(r) Has failed to timely notify the department of any change in principal business location as an appraisal management company.

(s) Has influenced or attempted to influence the development, reporting, or review of an appraisal through coercion, extortion, collusion, compensation, inducement, intimidation, bribery, or any other means, including, but not limited to:

1. Withholding or threatening to withhold timely payment for an appraisal, unless such nonpayment is based upon specific quality or other service issues that constitute noncompliance with the appraisal engagement agreement.

2. Withholding or threatening to withhold future business from an appraiser.

3. Promising future business, promotions, or increased compensation for an appraiser, whether the promise is express or implied.

4. Conditioning a request for appraisal services or the payment of an appraisal fee, salary, or bonus upon the opinion, conclusion, or valuation to be reached or upon a preliminary estimate or opinion requested from an appraiser.

5. Requesting that an appraiser provide an estimated, predetermined, or desired valuation in an appraisal report or provide estimated values or comparable sales at any time before the appraiser’s completion of appraisal services.

6. Providing to an appraiser an anticipated, estimated, encouraged, or desired value for a subject property or a proposed or target amount to be loaned to the borrower, except that a copy of the sales contract for purchase transactions may be provided.

7. Providing to an appraiser, or any person related to the appraiser, stock or other financial or nonfinancial benefits.

8. Allowing the removal of an appraiser from an appraiser panel without prior written notice to the appraiser.

9. Obtaining, using, or paying for a second or subsequent appraisal or ordering an automated valuation model in connection with a mortgage financing transaction unless there is a reasonable basis to believe that the initial appraisal was flawed or tainted and such basis is clearly and appropriately noted in the loan file, or unless such appraisal or automated valuation model is issued pursuant to a bona fide prefunding or postfunding appraisal review or quality control process.

10. Any other act or practice that impairs or attempts to impair an appraiser’s independence, objectivity, or impartiality.

(t) Has altered, modified, or otherwise changed a completed appraisal report submitted by an appraiser to an appraisal management company.

(u) Has employed, contracted with, or otherwise retained an appraiser whose registration, license, or certification is suspended or revoked to perform appraisal services or appraisal management services.

(v) Has required or attempted to require an appraiser to sign any indemnification agreement that would require the appraiser to hold harmless the appraisal management company or its owners, agents, employees, or independent contractors from any liability, damage, loss, or claim arising from the services performed by the appraisal management company or its owners, agents, employees, or independent contractors and not the services performed by the appraiser.

(2) The board may reprimand an appraisal management company, conditionally or unconditionally suspend or revoke any registration of an appraisal management company issued under this part, or impose administrative fines not to exceed $5,000 for each count or separate offense against any such appraisal management company if the board determines that the appraisal management company is attempting to perform, has performed, or has attempted to perform any of the following acts:

(a) Committing any act in violation of this part.

(b) Violating any rule adopted by the board under this part.

(c) Obtaining a registration of an appraisal management company by fraud, misrepresentation, or deceit.

(3) This section does not prohibit an appraisal management company from requesting an appraiser to:

(a) Provide additional information about the basis of a valuation, including consideration of additional comparable data; or

(b) Correct objective factual errors in an appraisal report.

History.—s. 7, ch. 2010-84; s. 20, ch. 2012-61; s. 12, ch. 2012-72.



475.625 - Final orders.

475.625 Final orders.—The board may publish and distribute, in such manner and form as it may prescribe, any of its final orders or decisions made under this section, after they become final by lapse of time or upon affirmance on appeal, or opinions of appellate courts for the guidance of appraisers, appraiser users, and the public. The board may also publish or withhold from publication the names and addresses of any parties concerned. This section shall not be construed to affect compliance with chapter 119.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429.



475.626 - Violations and penalties.

475.626 Violations and penalties.—

(1) A person may not:

(a) Operate or attempt to operate as a registered trainee appraiser, a licensed or certified appraiser, or an appraisal management company without being the holder of a valid and current registration, license, or certification.

(b) If an appraisal management company, commit any conduct or practice set forth in s. 475.6245.

(c) Make any false affidavit or affirmation intended for use as evidence by or before the board or any member thereof, or by any of its authorized representatives, nor may any person give false testimony under oath or affirmation to or before the board or any member thereof in any proceeding authorized by this section.

(d) Fail or refuse to appear at the time and place designated in a subpoena issued with respect to a violation of this section, unless such failure to appear is the result of facts or circumstances that are sufficient to excuse appearance in response to a subpoena from the circuit court; nor may a person who is present before the board or a member thereof or one of its authorized representatives acting under authority of this section refuse to be sworn or to affirm or fail or refuse to answer fully any question propounded by the board, the member, or such representative, or by any person by the authority of such officer or appointee.

(e) Obstruct or hinder in any manner the enforcement of this section or the performance of any lawful duty by any person acting under the authority of this section, or interfere with, intimidate, or offer any bribe to any member of the board or any of its employees or any person who is, or is expected to be, a witness in any investigation or proceeding relating to a violation of this section.

(f) Knowingly conceal any information relating to violations of this section.

(2) A person who violates any provision of subsection (1) commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, except when a different punishment is prescribed by this section. This section does not prohibit the prosecution under any other criminal statute of this state of any person for an act or conduct prohibited by this section; however, in such cases, the state may prosecute under this section or under such other statute, or may charge both offenses in one prosecution, but the sentence imposed shall not be a greater fine or longer sentence than that prescribed for the offense which carries the more severe penalties. A civil case, a criminal case, or a denial, revocation, or suspension proceeding may arise out of the same alleged state of facts, and the pendency or result of one such case or proceeding shall not stay or control the result of either of the others.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 392, ch. 97-103; s. 33, ch. 98-250; s. 17, ch. 2003-164; s. 8, ch. 2010-84; s. 21, ch. 2012-61.



475.627 - Appraisal course instructors.

475.627 Appraisal course instructors.—

(1) Where the course or courses to be taught are prescribed by the board or approved precedent to registration, licensure, certification, or renewal as a registered trainee appraiser, licensed appraiser, or certified residential appraiser, before commencing to instruct noncredit college courses in a college, university, or community college, or courses in a career center or proprietary real estate school, a person must certify her or his competency by meeting one of the following requirements:

(a) Hold a valid certification as a residential real estate appraiser in this or any other state.

(b) Pass an appraiser instructor’s examination which shall test knowledge of residential appraisal topics.

(2) Where the course or courses to be taught are prescribed by the board or approved precedent to registration, licensure, certification, or renewal as a registered trainee appraiser, licensed appraiser, or certified appraiser, before commencing to instruct noncredit college courses in a college, university, or community college, or courses in a career center or proprietary real estate school, a person must certify her or his competency by meeting one of the following requirements:

(a) Hold a valid certification as a general real estate appraiser in this or any other state.

(b) Pass an appraiser instructor’s examination which shall test knowledge of residential and nonresidential appraisal topics.

(3) Possession of a permit to teach prescribed or approved appraisal courses does not entitle the permitholder to teach any courses outside the scope of the permit.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 153, ch. 92-149; s. 393, ch. 97-103; s. 34, ch. 98-250; s. 18, ch. 2003-164; s. 56, ch. 2004-357.



475.628 - Professional standards for appraisers registered, licensed, or certified under this part.

475.628 Professional standards for appraisers registered, licensed, or certified under this part.—The board shall adopt rules establishing standards of professional practice which meet or exceed nationally recognized standards of appraisal practice, including standards adopted by the Appraisal Standards Board of the Appraisal Foundation. Each appraiser registered, licensed, or certified under this part must comply with the rules. Statements on appraisal standards which may be issued for the purpose of clarification, interpretation, explanation, or elaboration through the Appraisal Foundation are binding on any appraiser registered, licensed, or certified under this part, upon adoption by rule of the board.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 35, ch. 98-250; s. 22, ch. 2012-61.



475.629 - Retention of records.

475.629 Retention of records.—An appraiser registered, licensed, or certified under this part shall prepare and retain a work file for each appraisal, appraisal review, or appraisal consulting assignment. An appraisal management company registered under this part shall prepare and retain an order file for each appraisal, appraisal review, or appraisal consulting assignment. The work file and the order file shall be retained for 5 years or the period specified in the Uniform Standards of Professional Appraisal Practice, whichever is greater. The work file must contain original or true copies of any contracts engaging the appraiser’s or appraisal management company’s services, appraisal reports, and supporting data assembled and formulated by the appraiser or company in preparing appraisal reports or engaging in appraisal management services and all other data, information, and documentation required by the standards for the development or communication of a real estate appraisal as approved and adopted by the Appraisal Standards Board of The Appraisal Foundation, as established by rule of the board. The order file must contain original or true copies of any contracts engaging the appraiser’s services, the appraisal reports, any engagement materials or instructions from the client, and all other documents required by the standards for the development or communication of a real estate appraisal as approved and adopted by the Appraisal Standards Board of The Appraisal Foundation, as established by rule of the board. Notwithstanding the foregoing, while general contracts and materials pertaining to impaneling of an appraiser by an appraisal management company shall be retained under this section, such contracts and materials are not required to be maintained within the order file. Except as otherwise specified in the Uniform Standards of Professional Appraisal Practice, the period for retention of the records applicable to each engagement of the services of the appraiser or appraisal management company runs from the date of the submission of the appraisal report to the client. Appraisal management companies shall also retain the company accounts, correspondence, memoranda, papers, books, and other records in accordance with administrative rules adopted by the board. These records must be made available by the appraiser or appraisal management company for inspection and copying by the department upon reasonable notice to the appraiser or company. If an appraisal has been the subject of or has served as evidence for litigation, reports and records must be retained for at least 2 years after the trial or the period specified in the Uniform Standards of Professional Appraisal Practice, whichever is greater.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 36, ch. 98-250; s. 9, ch. 2010-84; s. 7, ch. 2015-54.



475.6295 - Authority to inspect.

475.6295 Authority to inspect.—Duly authorized agents and employees of the department shall have the power to inspect in a lawful manner at all reasonable hours any appraisal management company, appraiser, or appraisal office certified, registered, or licensed under this chapter, for the purpose of determining if any of the provisions of this chapter, chapter 455, or any rule promulgated under authority of either chapter is being violated.

History.—s. 37, ch. 98-250; s. 19, ch. 2003-164; s. 8, ch. 2015-54.



475.630 - Temporary practice.

475.630 Temporary practice.—

(1) The board shall recognize, on a temporary basis, the license or certification of an appraiser issued by another state, if:

(a) The property to be appraised is part of a federally related transaction.

(b) The appraiser’s business is of a temporary nature.

(c) The appraiser registers with the board.

(d) The person requesting recognition of a license or certification as an appraiser issued by another state is a nonresident of Florida.

(2) In order to register with the board, the appraiser must:

(a) Pay any required fee as established by rule.

(b) Provide, or cause the state where the applicant may be licensed or certified to furnish, proof of licensure or certification along with the copies of the records of any disciplinary actions taken against the applicant’s license or certification in that or other jurisdictions.

(c) Agree in writing to cooperate with any investigation initiated under this part by promptly supplying such documents that any authorized representative of the department may request. If the department sends a notice by certified mail to the last known address of a nonresident appraiser to produce documents or to appear in conjunction with an investigation and the nonresident appraiser fails to comply with that request, the board may impose on that nonresident appraiser any disciplinary action or penalty authorized under this part.

(d) Sign a notarized statement that the applicant has read this section and all applicable rules and agrees to abide by these provisions in all appraisal activities.

History.—ss. 9, 11, ch. 91-89; s. 4, ch. 91-429; s. 38, ch. 98-250.



475.631 - Nonresident licenses and certifications.

475.631 Nonresident licenses and certifications.—

(1) Any resident state-certified appraiser who becomes a nonresident shall, within 60 days, notify the board of the change in residency and comply with nonresident requirements. Failure to notify and comply is a violation of the license law, subject to the penalties in s. 475.624.

(2) All nonresident applicants, certified appraisers, and licensees shall comply with all requirements of board rules and this part. The board may adopt rules pursuant to ss. 120.536(1) and 120.54 necessary for the regulation of nonresident certified appraisers and licensees.

History.—s. 20, ch. 2003-164; s. 13, ch. 2012-208; s. 9, ch. 2015-54.






Part III - COMMERCIAL REAL ESTATE SALES COMMISSION LIENACT (ss. 475.700-475.719)

475.700 - Popular name.

475.700 Popular name.—Sections 475.700-475.719 may be cited as the “Commercial Real Estate Sales Commission Lien Act.”

History.—s. 1, ch. 2005-275.



475.701 - Definitions.

475.701 Definitions.—As used in this part:

(1) “Broker” has the same meaning as in s. 475.01.

(2) “Brokerage agreement” means a written contract entered into on or after the effective date of this act between an owner of commercial real estate and a broker that obligates the owner to pay a commission to the broker for licensed services provided by the broker relating to the sale or disposition of the commercial real estate as specified in the contract.

(3) “Closing” means the delivery, exchange, and release of documents and funds for the completion of a transaction for the disposition of commercial real estate.

(4) “Closing agent” means the person who receives documents and funds for recording and disbursement in closing a transaction for the disposition of commercial real estate.

(5) “Commercial real estate” means a fee simple interest or other possessory estate in real property, except an interest in real property that is:

(a) Improved with one single-family residential unit or one multifamily structure containing one to four residential units;

(b) Unimproved and the maximum permitted development is one to four residential units under any restrictive covenants, zoning regulations, or comprehensive plan applicable to that real property; or

(c) Improved with single-family residential units such as condominiums, townhouses, timeshares, mobile homes, or houses in a subdivision that may be legally sold, leased, or otherwise conveyed on a unit-by-unit basis, regardless of whether these units may be a part of a larger building or parcel containing more than four residential units.

(6) “Commission” means any fee or other compensation that an owner agrees to pay a broker for licensed services as specified in a brokerage agreement.

(7) “Commission notice” means the written notice claiming a commission made by a broker under s. 475.705.

(8) “Days” means calendar days, but if a period would end on a day other than a business day, then the last day of that period shall instead be the next business day.

(9) “Disposition” means a voluntary conveyance or transfer of the title to or other ownership interest in any commercial real estate specified in a brokerage agreement. A disposition does not include a transfer pursuant to a foreclosure sale and does not include a lease.

(10) “Disputed reserved proceeds” means the portion of the owner’s net proceeds reserved by a closing agent under s. 475.709 that the owner disputes the broker’s right to receive under s. 475.709(5).

(11) “Owner” means a person that is vested with fee simple title or a possessory estate in commercial real estate.

(12) “Owner’s net proceeds” means the gross sales proceeds that the owner is entitled to receive from the disposition of any commercial real estate specified in a brokerage agreement, less all of the following:

(a) The amount of money secured by any encumbrance, claim, or lien that has priority over the recorded commission notice as provided in s. 475.715.

(b) Any costs incurred by the owner to close the disposition, including, but not limited to, real estate transfer tax, title insurance premiums, ad valorem taxes and assessments, and escrow fees payable by the owner pursuant to an agreement with the buyer.

(13) “Real property” means one or more parcels or tracts of land located in this state, including any appurtenances and improvements.

History.—s. 1, ch. 2005-275; s. 9, ch. 2006-210.



475.703 - Broker’s lien for sales commission.

475.703 Broker’s lien for sales commission.—

(1) A broker has a lien upon the owner’s net proceeds from the disposition of commercial real estate for any commission earned by the broker with respect to that disposition pursuant to a brokerage agreement. The lien upon the owner’s net proceeds pursuant to this part for a broker’s commission is a lien upon personal property, attaches to the owner’s net proceeds only, and does not attach to any interest in real property.

(2) For purposes of this part, a commission is earned on the earlier of the date that:

(a) An event occurs under the brokerage agreement that defines when the commission is earned; or

(b) The owner enters into a contract for the disposition of all or part of the commercial real estate specified in the brokerage agreement, provided that a commission would be payable to the broker pursuant to the brokerage agreement if the disposition occurs under that contract.

(3) For the purposes of this part, a commission is payable at the time provided in the brokerage agreement. If payment of the commission is conditioned on the occurrence of an event and that event does not occur, a broker may not enforce a lien for that commission under this part.

(4) A broker’s lien for commission arising under this part:

(a) Belongs to the broker named in the brokerage agreement and not to an employee or independent contractor of the broker.

(b) Cannot be assigned voluntarily or by operation of law and may not be enforced by a person other than the broker.

(c) Cannot be waived before the commission is earned.

(d) Cannot be waived by any person other than the broker, regardless of whether that person may execute and bind the broker to a brokerage agreement.

(5) A broker shall disclose to the owner at or before the time the owner executes the brokerage agreement that this part creates lien rights for a commission earned by the broker that are not waivable before the commission is earned by the broker. A broker may not enforce a lien under this part for a commission earned under a brokerage agreement for which the disclosure required by this subsection was not made. A disclosure in substantially the following form shall be sufficient: “The Florida Commercial Real Estate Sales Commission Lien Act provides that when a broker has earned a commission by performing licensed services under a brokerage agreement with you, the broker may claim a lien against your net sales proceeds for the broker’s commission. The broker’s lien rights under the act cannot be waived before the commission is earned.”

History.—s. 1, ch. 2005-275.



475.705 - Contents of commission notice; delivery to owner and closing agent.

475.705 Contents of commission notice; delivery to owner and closing agent.—

(1) A commission notice made by a broker with respect to a commission claimed under this part shall be in writing, shall be signed and sworn to or affirmed by the broker under penalty of perjury before a notary public, and shall include the following:

(a) The name of the owner of the commercial real estate who is obligated to pay the claimed commission.

(b) The legal description of the commercial real estate.

(c) The name, mailing address, telephone number, and license number of the broker.

(d) The effective date of the brokerage agreement.

(e) The amount of the commission claimed by the broker, which may be stated in a dollar amount or may be stated in the form of a formula determining the amount, such as a percentage of the sales price.

(f) A statement under penalty of perjury that the broker has read the commission notice, knows its contents, believes the same to be true and correct, and makes the commission claim pursuant to the brokerage agreement described in the notice.

(g) A statement that the commission notice or a copy thereof has been delivered to the owner and that the commission notice may be recorded in the public records of the county or counties where the commercial real estate is located.

(h) A statement that this part provides that if the owner disputes the claimed commission the owner shall notify the closing agent of such dispute not later than 5 days after the closing, or the owner will be deemed to have confirmed the commission and this part will require the closing agent to pay the commission to the broker from the owner’s net proceeds from the disposition of the commercial real estate.

(2) A commission notice in substantially the following form shall be sufficient for purposes of subsection (1):

BROKER’S COMMISSION NOTICE UNDER
FLORIDA COMMERCIAL REAL ESTATE
SALES COMMISSION LIEN ACT

Notice is hereby given pursuant to the Florida Commercial Real Estate Sales Commission Lien Act, part III of chapter 475, Florida Statutes (the “act”), that the undersigned real estate broker is entitled to receive a sales commission in the amount set forth below from the owner named below pursuant to the terms of a written brokerage commission agreement regarding the commercial real estate described below, and the undersigned broker claims a lien under the act against the owner’s net proceeds from the disposition of the commercial real estate. The act and this commission notice do not create a lien against the commercial real estate itself, but only against the owner’s net proceeds.

1. Name of the owner who is obligated to pay the commission:

2. Legal description of the commercial real estate:

3. Name, mailing address, telephone number, and Florida broker license number of the undersigned broker:

4. Effective date of the written brokerage commission agreement between the owner and the broker under which the commission is or will be payable:      ,     .

5. Amount of commission claimed by the undersigned broker:

$    , or    percent of sales price, or

[specify other formula for determination of commission amount]:
.

6. The undersigned broker, under penalty of perjury, hereby swears or affirms that the undersigned broker has read this commission notice, knows its contents and believes the same to be true and correct, and that the undersigned broker is making this commission claim pursuant to the written brokerage commission agreement described in this commission notice.

7. The undersigned broker confirms that this commission notice or a copy thereof has been delivered to the owner.

Signed:   (broker)

Signed and sworn to or affirmed under penalty of perjury before me, a notary public, this      day of      ,    ,
by           .

Signed:   (notary public)

WARNING TO OWNER: The act provides that if you dispute the commission claimed in this commission notice, you must notify the closing agent of the dispute no later than 5 days after the closing. If you fail to notify the closing agent before that date that you dispute the commission, you will be deemed to have confirmed the commission and the act will require the closing agent to pay the commission to the broker from your net proceeds from the disposition of the commercial real estate.

This commission notice may be recorded in the public records of the county or counties where the commercial real estate is located.

(3) Subject to subsection (4), if a broker wishes to enforce a lien for a commission under this part, the broker shall, within 30 days after a commission is earned by the broker pursuant to s. 475.703(2) and at least 1 day before the closing, deliver a copy of the commission notice to:

(a) The owner of the commercial real estate specified in the brokerage agreement.

(b) The closing agent designated to close the transaction for the disposition of the commercial real estate, if the broker then knows the identity of the closing agent. If the identity of the closing agent thereafter becomes known to the broker, then the broker shall deliver a copy of the commission notice to the closing agent within 3 days after the broker acquires such knowledge and at least 1 day before the closing.

(4) Except as provided in this subsection, a broker who fails to deliver a copy of a commission notice as required under subsection (3) within the period specified therein may not enforce a lien for the commission under this part. If a broker fails to deliver a copy of the commission notice within said period solely because the owner entered into a contract for the disposition of the commercial real estate without the knowledge of the broker, the broker may enforce a lien for the commission under this part if:

(a) The copy of the commission notice is delivered to the owner and the closing agent before the closing agent disburses the owner’s net proceeds to the owner.

(b) The broker executes and delivers to the closing agent a sworn affidavit stating that the copy of the commission notice was not delivered within the time period specified in subsection (3) solely because the owner entered into a contract for the disposition of the commercial real estate without the knowledge of the broker.

Notwithstanding the provisions of this subsection, a broker who fails to deliver a copy of a commission notice to the owner and the closing agent before the disbursement of the owner’s net proceeds may not enforce a lien for the commission under this part, and the delivery of a copy of a commission notice after such disbursement is ineffective under this part.

History.—s. 1, ch. 2005-275.



475.707 - Recording commission notice; effectiveness.

475.707 Recording commission notice; effectiveness.—

(1) After a broker delivers the copies of a commission notice as provided in s. 475.705, the broker may record the commission notice in the public records maintained by the clerk of court in the county or counties in which the commercial real estate is located.

(a) Subject to the limitation in paragraph (b), the broker’s lien created by this part against the owner’s net proceeds is perfected by such recording of the commission notice and takes priority pursuant to this part as of the date of the recording of the commission notice. The priority of the lien does not relate back to the date of the brokerage agreement.

(b) The recording of the commission notice shall not constitute constructive notice to a closing agent unless the commission notice has been of record for at least 60 days.

(2) A recorded commission notice is effective under this part only with respect to dispositions made by the owner named in the commission notice, and after the recordation of a deed from the owner conveying the commercial real estate specified in the commission notice to a bona fide purchaser for value, the commission notice is ineffective with respect to any subsequent dispositions of that commercial real estate.

(3) A commission notice recorded under this part expires 1 year after the date of recording, unless the owner remains obligated to pay a commission to the broker after the expiration date of the commission notice and the broker records an extension notice in the same public records within the last 60 days before such expiration date. An extension notice shall refer to the recording information of the original commission notice, shall state that the owner remains obligated to pay a commission to the broker, and shall include the information and be executed in the manner as required by s. 475.705(1) for the original commission notice. A timely recorded extension notice shall extend the expiration date of the original recorded commission notice by 1 additional year. Successive extension notices may be recorded for so long as the owner remains obligated to pay a commission to the broker. Within 10 days after recording an extension notice, the broker shall deliver a copy thereof to the owner.

(4) The delivery or recording of a commission notice or the enforcement of a commission claim by a broker under this part does not relieve the owner from the owner’s obligation to close a disposition transaction for any commercial real estate.

(5) Whenever a commission notice is recorded and a condition or event occurs or fails to occur that would preclude the broker from receiving the claimed commission under the terms of the brokerage agreement, including the filing of a commission notice in a manner that does not comply with this part, the broker shall, within 7 days following demand by the owner, record a written release of the commission notice in the public records of the county where the commission notice was recorded.

(6) If a broker records a commission notice pursuant to this section and the claimed commission is paid or the commission notice is otherwise discharged or satisfied pursuant to this part, the broker shall, within 7 days after the commission is paid or the commission notice is otherwise discharged or satisfied, record a written release of the commission notice in the public records of the county where the commission notice was recorded.

History.—s. 1, ch. 2005-275; s. 10, ch. 2006-210.



475.709 - Duties of closing agent; reservation of owner’s net proceeds.

475.709 Duties of closing agent; reservation of owner’s net proceeds.—

(1)(a) The closing agent shall reserve from the owner’s net proceeds an amount equal to the commission claimed by the broker in the commission notice if, before the closing agent disburses the owner’s net proceeds from the closing of a disposition of commercial real estate:

1. A commission notice pertaining to the commercial real estate is delivered to the closing agent in accordance with s. 475.705;

2. A commission notice pertaining to the commercial real estate has been recorded for at least 60 days pursuant to s. 475.707 and has not expired or been released or canceled as provided in this part; or

3. The closing agent has actual knowledge of a commission notice pertaining to the commercial real estate that has been recorded pursuant to s. 475.707 and has not expired or been released or canceled as provided in this part.

(b) If the owner’s net proceeds are insufficient to pay the full amount of the claimed commission, the closing agent shall reserve the entire amount of the owner’s net proceeds. The closing agent shall release the reserved proceeds only in accordance with the provisions of this part.

(2)(a) The closing agent designated to close a transaction for the disposition of commercial real estate may require the owner of the commercial real estate to deliver a sworn affidavit identifying the commercial real estate and disclosing to the closing agent:

1. Whether the owner is a party to any brokerage agreement under which any broker or brokers may have a right to claim a commission from the disposition of the commercial real estate.

2. The name, mailing address, and telephone number of any brokers who may have a right to claim a commission, if known to the owner.

3. The amount of any and all commissions that may be claimed under any brokerage agreement disclosed in the owner’s affidavit, to the best of the owner’s knowledge and belief.

4. Whether the owner confirms or disputes the amount of any commission claimed from the disposition of the commercial real estate as disclosed in the owner’s affidavit.

(b) If the closing agent receives an affidavit from the owner under this subsection disclosing that any commission may be claimed from the disposition of the commercial real estate, regardless of whether the owner confirms or disputes the commission, the closing agent shall reserve from the owner’s net proceeds an amount equal to the total commission amount disclosed by the owner in the affidavit. Upon request by a broker who has a brokerage agreement with the owner covering the commercial real estate identified in the owner’s affidavit, the closing agent shall deliver a copy of the affidavit to the broker. If the owner’s net proceeds are insufficient to pay the full amount of the commission so disclosed, the closing agent shall reserve the entire amount of the owner’s net proceeds. If the owner’s affidavit discloses a commission amount that is different from the commission amount required to be reserved under subsection (1), the closing agent shall reserve the greater of the two commission amounts. The closing agent shall release the reserved proceeds only in accordance with the provisions of this part.

(3) If the provisions of subsection (1) do not require the closing agent to reserve against the owner’s net proceeds on account of a commission notice pertaining to the commercial real estate, and if the closing agent receives an owner’s affidavit pursuant to subsection (2) stating that the owner is not a party to any brokerage agreement under which any commission may be claimed from the disposition of the commercial real estate, the closing agent has no duty under this part to reserve any money or property for a commission from the owner’s net proceeds from the disposition of the commercial real estate.

(4) If the closing agent determines that the owner’s net proceeds from a disposition of commercial real estate are insufficient to pay the full amount of the commission claimed in a commission notice or disclosed in an owner’s affidavit, the closing agent shall, within 3 days after making that determination but no later than the closing of the disposition, notify the owner and the broker of the determination. The closing agent’s determination that the owner’s net proceeds are insufficient under this part, however, does not relieve the owner from the owner’s contractual obligations under the brokerage agreement to pay the full commission owing to the broker.

(5) If the owner confirms that a commission is payable to the broker, at the closing of the disposition of the commercial real estate the closing agent shall release to the broker the confirmed amount of the commission from the reserved proceeds. A settlement statement executed by the owner and showing the payment of a commission to the broker is confirmation by the owner of the commission amount shown on the settlement statement. If the owner disputes the broker’s right to receive all or any portion of the claimed commission, the closing agent shall release to the broker from the reserved proceeds only the undisputed portion of the commission, if any. Until the rights of the owner and the broker with respect to the disputed reserved proceeds are determined pursuant to s. 475.711 or s. 475.713 or the owner and the broker otherwise agree in writing, the closing agent shall not release the disputed reserved proceeds to any person other than to deposit the same in the registry of the court having jurisdiction of the dispute.

(6) The commission claimed in the commission notice shall be deemed confirmed by the owner, and the closing agent shall release the reserved proceeds to the broker, if the closing agent is required pursuant to subsection (1) to reserve any or all of the owner’s net proceeds and if all of the following conditions have been met:

(a) Five days have passed after the closing.

(b) The owner has neither confirmed nor disputed the claimed commission to the closing agent.

(c) The closing agent receives reasonably satisfactory evidence that the broker delivered a copy of the commission notice to the owner in accordance with s. 475.705.

(7) If the owner’s net proceeds consist in whole or in part of a purchase-money note, and if the money portion of the owner’s net proceeds is insufficient to pay the full amount of the commission claimed, the broker’s lien under this part for the portion of the commission not paid from the money proceeds shall attach to the purchase-money note and any security therefor, and the closing agent shall reserve and release the purchase-money note in accordance with this part in the same manner as the money portion of the reserved proceeds. If the owner and the broker are unable to agree within 5 days after the closing regarding the closing agent’s release of the purchase-money note, the closing agent shall interplead the purchase-money note along with any money reserved proceeds in accordance with s. 475.711.

(8) If the disposition of the commercial real estate is part of a like-kind exchange by the owner which is deferred from federal income tax under s. 1031 of the Internal Revenue Code of 1986, as amended, and if all of the owner’s net proceeds in excess of undisputed commissions shall be delivered to a third party in order to qualify the disposition for such tax deferral treatment, the owner may substitute other cash, a surety bond, an unconditional letter of credit, or other liquid security acceptable to the broker in lieu of any disputed reserved proceeds held by the closing agent under this section or deposited in the court registry in accordance with s. 475.711.

(9) Upon request of the closing agent or the owner, any broker who has recorded a commission notice under s. 475.707 shall submit a satisfaction or release of the commission notice in recordable form to the closing agent to be held in escrow pending the closing and the closing agent’s release to the broker of the portion of the owner’s net proceeds reserved by the closing agent under this section. The closing agent is authorized to deduct from the reserved proceeds payable to the broker the cost of recording the satisfaction or release of the commission notice.

(10) Neither the closing agent’s requirement for an owner’s affidavit pursuant to subsection (2), nor the closing agent’s reservation of any portion of an owner’s net proceeds pursuant to subsection (1) or subsection (2), shall relieve the owner of the owner’s obligation to close the transaction for the disposition of the commercial real estate, including, without limitation, any obligation of the owner to the buyer under the purchase and sale contract to discharge mortgages, liens, or encumbrances against the commercial real estate that were recorded after the commission notice and, therefore, are not subtracted from gross sales proceeds when computing the owner’s net proceeds under s. 475.719.

(11) A closing agent is not liable to the owner, the broker, or any other person in any civil action for any action taken by the closing agent to comply with the provisions of this part.

(12) No provision of this part shall require a closing agent to serve involuntarily more than 5 days after a closing as an escrow agent or stakeholder for any moneys or other property that are disputed by the owner and the broker under the provisions of this part.

History.—s. 1, ch. 2005-275; s. 11, ch. 2006-210.



475.711 - Interpleader or other proceedings; deposit of reserved proceeds in court registry; discharge of closing agent from further liability.

475.711 Interpleader or other proceedings; deposit of reserved proceeds in court registry; discharge of closing agent from further liability.—

(1) The closing agent shall, by interpleader action or other legal proceeding, seek adjudication of the rights of the parties with respect to disputed reserved proceeds by the county court or circuit court, whichever may have jurisdiction of controversies in the amount of the disputed reserved proceeds, in a county where all or a portion of the commercial real estate is located if, after the closing of a transaction for the disposition of the commercial real estate, all of the following conditions are met:

(a) The closing agent has reserved all or a portion of the owner’s net proceeds pursuant to s. 475.709 and the owner disputes the release to the broker of all or any portion of the reserved proceeds.

(b) The owner and the broker have not agreed in writing, within 5 days after the closing, regarding the closing agent’s release of the disputed reserved proceeds.

(c) Neither the owner nor the broker have commenced a civil action to determine the rights of the parties with respect to the disputed reserved proceeds.

(2) Unless otherwise agreed to by the owner and the broker in writing, the closing agent shall deposit the net amount of disputed reserved proceeds in the registry of the court having jurisdiction of any legal action or proceeding to determine the rights of the parties in the disputed reserved proceeds, whether commenced by the closing agent under subsection (1) or commenced by the owner or the broker under s. 475.713 or otherwise. The closing agent shall determine the net amount of disputed reserved proceeds deposited in the court registry by deducting from the disputed reserved proceeds:

(a) Any costs incurred by the closing agent to commence such action or proceeding, or to appear in any such action or proceeding commenced by the owner or the broker, including reasonable attorney’s fees.

(b) The costs of recording the affidavit described in subsection (3) if any commission notice has been recorded.

(c) The service charges of the clerk of court under s. 28.24 for receiving the net amount of such disputed reserved proceeds into the registry of the court.

(3) If a commission notice has been recorded in the public records of the county or counties where the commercial real estate is located, upon depositing the net disputed reserved proceeds with the clerk of court pursuant to subsection (2), the closing agent shall execute and record an affidavit referring to the recorded commission notice and stating that the net disputed reserved proceeds have been so deposited in accordance with this part. The recording of the affidavit shall operate to release the recorded commission notice.

(4) If a closing agent deposits the net disputed reserved proceeds with the clerk of court pursuant to subsection (2), the closing agent is discharged from any further liability or responsibility concerning the disputed reserved proceeds.

History.—s. 1, ch. 2005-275; s. 12, ch. 2006-210.



475.713 - Civil action concerning commission; order to show cause; hearing; release of proceeds; award of costs and attorney’s fees.

475.713 Civil action concerning commission; order to show cause; hearing; release of proceeds; award of costs and attorney’s fees.—

(1) If a commission notice claiming a commission is delivered to an owner pursuant to s. 475.705 and the owner disputes the claimed commission, the owner or the broker may file a civil action concerning the commission claim in the county court or circuit court, whichever has jurisdiction of controversies in the amount of the claimed commission, of the county where the commercial real estate or a portion of the commercial real estate is located.

(2) In a civil action by the owner, at the time the summons is issued or at any time before the complaint is answered by the broker, the owner may apply to the court for an order directing the broker to appear before the court at a time not earlier than 7 days or later than 15 days after the date of service of the motion and order on the broker to show cause why the commission claim should not be dismissed. The motion must state the grounds upon which relief is sought and must be supported by the affidavit of the owner setting forth a concise statement of the facts upon which the motion is based. The order to show cause shall clearly state that if the broker fails to appear at the time and place specified in the order, the broker’s claim of lien against the owner’s net proceeds under this part shall be released, with prejudice, and the broker shall be ordered to pay the costs incurred by the owner and the closing agent, including reasonable attorney’s fees.

(3) The court shall issue an order releasing the broker’s claim of lien against the owner’s net proceeds from such disposition, discharging any commission notice that may have been recorded, ordering the release to the owner of the disputed reserved proceeds, and awarding costs and reasonable attorney’s fees to the owner to be paid by the broker if, following a hearing, the court determines that the owner is not a party to a brokerage agreement that will result in the owner being obligated to pay the broker the claimed commission or any portion thereof with respect to the disposition of the commercial real estate identified in the commission notice. If the court determines that the owner is a party to a brokerage agreement that will result in the owner being obligated to pay the broker the claimed commission or any portion thereof with respect to the disposition of the commercial real estate identified in the commission notice, the court shall issue an order so stating, ordering the release to the broker of the disputed reserved proceeds or such portion thereof to which the court determines that the broker is entitled, and awarding costs and reasonable attorney’s fees to the broker to be paid by the owner. Such orders are final judgments.

(4) A certified copy of any order issued by the court pursuant to subsection (3) discharging a recorded commission notice shall be recorded at the expense of the broker in the public records where the commission notice was recorded, and such order shall operate as a cancellation of the recorded commission notice.

(5)(a) In a civil action commenced by the owner or the broker under this section or in an interpleader action or other proceeding commenced by the closing agent under s. 475.711, the owner or the broker that is not the prevailing party shall be required to pay:

1. The costs and reasonable attorney’s fees incurred in the action by the prevailing party.

2. The costs and reasonable attorney’s fees incurred in the action by the closing agent.

3. The amount of any costs, recording charges, and service charges of the clerk of court that were deducted from the disputed reserved proceeds under s. 475.711(2) in determining the net amount thereof deposited into the registry of the court.

(b) If the court determines that neither the owner nor the broker is the prevailing party, the amounts set forth in subparagraphs (a)2. and 3. shall be divided equally between and paid by the owner and the broker.

(6) Proceedings conducted pursuant to this section shall not affect rights and remedies otherwise available to the owner or the broker under other applicable law.

History.—s. 1, ch. 2005-275; s. 56, ch. 2006-1; s. 13, ch. 2006-210.



475.715 - Priority of recorded commission notice.

475.715 Priority of recorded commission notice.—All statutory liens, consensual liens, mortgages, deeds of trust, assignments of rents, and other encumbrances, including all advances or charges made or accruing thereunder, whether voluntary or obligatory, and all modifications, extensions, renewals, and replacements thereof, recorded prior to the recording of a commission notice pursuant to the provisions of s. 475.707, have priority over the commission notice. The closing agent shall compute the owner’s net proceeds by subtracting from the gross sales proceeds the amount required to discharge any such prior recorded lien and the amount of money secured by any such prior recorded lien that the buyer permits to remain a lien against the title to the commercial real estate. A prior recorded lien includes, without limitation, a valid construction lien claim that is recorded after the recording of the broker’s commission notice but which relates back to a notice of commencement recorded under s. 713.13 prior to the recording date of the broker’s commission notice.

History.—s. 1, ch. 2005-275; s. 14, ch. 2006-210.



475.717 - Service of notice.

475.717 Service of notice.—Notices to be delivered to a party pursuant to this part other than service of process as required in civil actions shall be by service of process, by registered or certified mail with return receipt requested, or by personal or electronic delivery and obtaining evidence of delivery in the form of a receipt or other paper or electronic acknowledgment by the party to whom the notice is delivered. Delivery is effective at the time of personal service, personal or electronic delivery, or 3 days following deposit in the mail as required by this section. Notice to a broker or owner may be given to the address of the broker or owner that is contained in the brokerage agreement or such other address as is contained in a written notice from the broker or owner to the party giving the notice. If no address is provided in the brokerage agreement, the notice to the broker may be given to the broker’s address contained in the commission notice. Notice to a closing agent shall be addressed to the individual responsible for the closing if the person sending the notice knows that individual’s name.

History.—s. 1, ch. 2005-275.



475.719 - Buyer’s broker.

475.719 Buyer’s broker.—As used in this section, the term “buyer’s broker” means a broker that is entitled to receive payment from the buyer of commercial real estate of any fee or other compensation for licensed services, as specified in a written contract made between the buyer and the broker on or after the effective date of this act relating to the buyer’s purchase of the commercial real estate.

(1) A written contract between a buyer and a buyer’s broker for the payment by the buyer of any fee or other compensation to the buyer’s broker for licensed services relating to the sale or disposition of commercial real estate to the buyer is not a brokerage agreement with the owner under this part, and the buyer’s broker is not entitled under this part to record any commission notice, to claim any lien against commercial real estate, or to claim any lien against the owner’s net proceeds from the sale or disposition of commercial real estate.

(2) If an owner enters into a written contract with a buyer for the sale or disposition of any commercial real estate that will entitle the buyer’s broker to receive a fee or other compensation from the buyer under the terms of the buyer’s broker’s written contract with the buyer, the buyer’s broker may give notice of the buyer’s broker’s right to receive such payment to the closing agent, the owner, the buyer, or any other party to the sale or disposition or the financing thereof, provided that such notice may be given without violating any confidentiality provisions contained in either such written contract.

(3) No such notice given by the buyer’s broker pursuant to subsection (2) shall constitute a tortious interference with the sale or disposition or financing of the commercial real estate.

History.—s. 1, ch. 2005-275; s. 15, ch. 2006-210.






Part IV - COMMERCIAL REAL ESTATE LEASING COMMISSION LIENACT (ss. 475.800-475.813)

475.800 - Short title.

475.800 Short title.—Sections 475.800-475.813 may be cited as the “Commercial Real Estate Leasing Commission Lien Act.”

History.—s. 2, ch. 2005-275.



475.801 - Definitions.

475.801 Definitions.—As used in this part:

(1) “Automatic renewal commission” means a renewal commission for which the brokerage agreement does not expressly require the broker to perform any additional services in order to receive the renewal commission.

(2) “Broker” has the same meaning as in s. 475.01.

(3) “Brokerage agreement” means a written contract, entered into on or after the effective date of this act, between an owner of commercial real estate and a broker that obligates the owner to pay a commission to the broker for licensed services provided by the broker relating to the leasing of the commercial real estate as specified in the contract.

(4) “Commercial real estate” means a fee simple interest or other possessory estate in real property, except an interest in real property that is:

(a) Improved with one single-family residential unit or one multifamily structure containing one to four residential units;

(b) Unimproved and the maximum permitted development is one to four residential units under any restrictive covenants, zoning regulations, or comprehensive plan applicable to that real property; or

(c) Improved with single-family residential units such as condominiums, townhouses, timeshares, mobile homes, or houses in a subdivision that may be legally sold, leased, or otherwise conveyed on a unit-by-unit basis, regardless of whether these units may be a part of a larger building or parcel containing more than four residential units.

(5) “Commission” means any fee or other compensation that an owner agrees to pay a broker for licensed services as specified in a brokerage agreement.

(6) “Days” means calendar days, but if a period would end on a day other than a business day, the last day of that period shall instead be the next business day.

(7) “Lease” means a written agreement creating a relationship of landlord and tenant with respect to commercial real estate, such that the tenant acquires from the landlord the right to possess the commercial real estate for a specified period of time.

(8) “Lien notice” means the written notice of lien made by a broker claiming a commission under s. 475.805.

(9) “Owner” means a person that is vested with fee simple title or a possessory estate, including a leasehold, in commercial real estate that is the subject of a lease. For purposes of this part, the owner obligated to pay a commission under a brokerage agreement may be a landlord or a tenant.

(10) “Real property” means one or more parcels or tracts of land located in this state, including any appurtenances and improvements.

(11) “Renewal commission” means an additional commission that may become payable to a broker under a brokerage agreement if a lease subject to that brokerage agreement is later renewed or is later modified to expand the leased premises or extend the lease term.

History.—s. 2, ch. 2005-275; s. 57, ch. 2006-1.



475.803 - Broker’s lien for leasing commission.

475.803 Broker’s lien for leasing commission.—

(1) A broker has a lien upon the owner’s interest in commercial real estate for any commission earned by the broker pursuant to a brokerage agreement with respect to a lease of the commercial real estate. If the owner obligated to pay the commission is the landlord, the broker’s lien attaches to the landlord’s interest in the commercial real estate identified in the brokerage agreement but not to the tenant’s leasehold estate. If the owner obligated to pay the commission is the tenant, the broker’s lien attaches to the tenant’s leasehold estate but not to the landlord’s interest in the commercial real estate.

(2) For purposes of this part, a commission other than a renewal commission is earned on the earlier of the date that:

(a) An event occurs that, under the brokerage agreement, defines when the commission is earned; or

(b) The owner enters into a lease of all or part of the commercial real estate specified in the brokerage agreement, provided that a commission would be payable to the broker pursuant to the brokerage agreement for that lease.

(3) For the purposes of this part, a renewal commission with respect to a lease renewal or lease modification is deemed earned when the broker performs all additional services relating to the lease renewal or lease modification that are expressly required by the brokerage agreement. If the brokerage agreement does not expressly require the broker to perform any additional services in order to receive the renewal commission, the renewal commission is an automatic renewal commission and is deemed earned when the broker first earned a commission for that lease.

(4) For purposes of this part, a commission is payable at the time provided in the brokerage agreement. If payment of the commission is conditioned on the occurrence of an event and that event does not occur, a broker may not enforce a lien for that commission under this part.

(5) A broker’s lien for commission arising under this part:

(a) Belongs to the broker named in the brokerage agreement and not to an employee or independent contractor of the broker.

(b) Cannot be assigned voluntarily or by operation of law and may not be enforced by a person other than the broker.

(c) Cannot be waived before the commission is earned.

(d) Cannot be waived by any person other than the broker, regardless of whether that person may execute and bind the broker to a brokerage agreement.

(6) A broker shall disclose to the owner at or before the time the owner executes the brokerage agreement that this part creates lien rights for a commission earned by the broker that are not waivable before the commission is earned by the broker. A broker may not enforce a lien under this part for a commission earned under a brokerage agreement for which the disclosure required by this subsection was not made. A disclosure in substantially the following form shall be sufficient: “The Florida Commercial Real Estate Leasing Commission Lien Act provides that when a broker has earned a commission by performing licensed services under a brokerage agreement with you, the broker may claim a lien against your interest in the property for the broker’s commission. The broker’s lien rights under the act cannot be waived before the commission is earned.”

History.—s. 2, ch. 2005-275.



475.805 - Contents of lien notice.

475.805 Contents of lien notice.—

(1) A lien notice made by a broker with respect to a commission claimed under this part shall be in writing, shall be signed and sworn to or affirmed by the broker under penalty of perjury before a notary public, and shall include the following:

(a) The name of the owner of the commercial real estate who is obligated to pay the claimed commission.

(b) A statement whether the owner obligated to pay the commission is the landlord or the tenant under the lease for which the commission is claimed.

(c) The name of the person owning the fee simple interest in the commercial real estate, if other than the owner obligated to pay the commission.

(d) The legal description of the commercial real estate.

(e) The name, mailing address, telephone number, and license number of the broker.

(f) The effective date of the brokerage agreement.

(g) The amount of the commission claimed by the broker, which may be stated in a dollar amount or may be stated in the form of a formula determining the amount, such as a percentage of the rents payable under the lease.

(h) A description of the lease sufficient to identify the lease for which the commission is claimed, including, if then known to the broker, the names of the landlord and tenant under the lease, the date of the lease, and the identification of the leased premises.

(i) A statement of whether the broker is claiming an automatic renewal commission and the amount of such automatic renewal commission or the formula for computing the same.

(j) A statement under penalty of perjury that the broker has read the lien notice, knows its contents, believes the same to be true and correct, and makes the commission claim pursuant to the brokerage agreement described in the lien notice.

(2) A lien notice in substantially the following form shall be sufficient for purposes of subsection (1):

BROKER’S COMMISSION LIEN NOTICE
UNDER FLORIDA COMMERCIAL REAL ESTATE
LEASING COMMISSION LIEN ACT

Notice is hereby given, pursuant to the Florida Commercial Real Estate Leasing Commission Lien Act, part IV of chapter 475, Florida Statutes (the “act”), that the undersigned real estate broker is entitled to receive a leasing commission from the owner named below pursuant to the terms of a written brokerage commission agreement regarding a lease of the commercial real estate described below, and the undersigned broker claims a lien under the act against the owner’s interest in the commercial real estate in the amount set forth below.

1. Name of the owner who is obligated to pay the commission:

2. (Check one:) The owner obligated to pay the commission is:

[ ] the landlord under the lease.

[ ] the tenant under the lease.

3. Name of the person owning the fee simple interest in the commercial real estate, if other than the owner who is obligated to pay the commission:

4. Legal description of the commercial real estate:

5. Name, mailing address, telephone number, and Florida broker license number of the undersigned broker:

6. Effective date of the written brokerage commission agreement between the owner and the broker under which the commission is or will be payable:     ,     .

7. Amount of commission claimed by the undersigned broker:

$     , or       percent of rents payable under lease, or

[specify other formula for determination of commission amount]:
.

8. The lease for which the commission is claimed is described as follows [provide all information known to the broker]:

Name of landlord:

Name of tenant:

Date of lease:      ,

Leased premises:

9. Automatic renewal commissions (check yes or no): Is the undersigned broker claiming a commission that may become payable if the lease is later renewed or modified to expand the leased premises or to extend the lease term, but the written brokerage commission agreement does not expressly require the broker to perform any additional services in order to receive this later commission?

[ ] Yes

[ ] No

If yes, specify the amount of such later commission or the formula for computing the later commission:

10. The expiration date of this lien notice is 2 years after the date of recording, unless the answer to paragraph 9 is yes, in which case the expiration date of this lien notice for the commission described in paragraph 9 is 10 years after the date of recording.

11. The undersigned broker, under penalty of perjury, hereby swears or affirms that the undersigned broker has read this lien notice, knows its contents and believes the same to be true and correct, and that the undersigned broker is making this commission claim pursuant to the written brokerage commission agreement described in this lien notice.

Signed:   (broker)

Signed and sworn to or affirmed under penalty of perjury before me, a notary public, this    day of      ,     ,
by     .

Signed:   (notary public)

History.—s. 2, ch. 2005-275; s. 58, ch. 2006-1.



475.807 - Recording lien notice; effectiveness.

475.807 Recording lien notice; effectiveness.—

(1)(a) After a commission is earned under this part, the broker may record a lien notice in the public records maintained by the clerk of court in the county or counties in which the commercial real estate is located. The lien notice shall be recorded no later than the earlier of:

1. Ninety days after the tenant takes possession of the leased premises or, in the case of a renewal commission that requires the broker to perform additional services as provided in s. 475.803(3), 90 days after the broker performs the additional services required for the renewal commission; or

2. The date on which the owner who is obligated to pay the commission records in the public records a deed or assignment transferring the owner’s interest in the commercial real estate to a bona fide purchaser for value.

(b) A broker who fails to record a lien notice within the time period prescribed by this section may not enforce a lien for the claimed commission under this part, and a lien notice that is recorded outside of the time period prescribed by this section is void.

(2) Within 7 days after recording the lien notice, the broker shall deliver a copy of the lien notice to the owner obligated to pay the claimed commission.

(3) The broker’s lien created by this part against the commercial real estate is perfected by such recording of the lien notice and takes priority under this part as of the date of the recording of the lien notice. The priority of the lien notice does not relate back to the date of the brokerage agreement.

(4) If the commission is to be paid in installments and any of those installments are due after the lease is executed, the lien notice is valid only to the extent that moneys remain unpaid by the owner to the broker.

(5) A recorded lien notice is effective under this part only with respect to leases made by the owner named in the lien notice, and the lien notice is ineffective with respect to any leases that are made by:

(a) A bona fide purchaser for value of the commercial real estate;

(b) A purchaser at any mortgage foreclosure sale of the commercial real estate; or

(c) Any successor owner acquiring the commercial real estate from a purchaser described in paragraph (a) or paragraph (b).

(6) Whenever a lien notice is recorded and a condition or event occurs or fails to occur that would preclude the broker from receiving the claimed commission under the terms of the brokerage agreement, including the filing of a lien notice in a manner that does not comply with this part, the broker shall, within 7 days following demand by the owner, record a written release of the lien notice in the public records of the county where the lien notice was recorded.

(7) If a broker records a lien notice pursuant to this section and the claimed commission is paid or the lien notice is otherwise discharged or satisfied pursuant to this part, the broker shall, within 7 days after the commission is paid or the lien notice is otherwise discharged or satisfied, record a written release of the lien notice in the public records of the county where the lien notice was recorded.

(8)(a) Except as provided in paragraph (b), a lien notice recorded by a broker under this part for a claimed commission expires 2 years after the date of recording, unless within that time the broker commences an action to foreclose the lien under s. 475.809 and records a notice of lis pendens in the public records of the county where the lien notice was recorded.

(b) To the extent that a lien notice recorded by a broker under this part claims an automatic renewal commission that is earned but not then payable, the lien notice expires 10 years after the date of recording, unless within that time the broker commences an action to foreclose the lien under s. 475.809 and records a notice of lis pendens in the public records of the county where the lien notice was recorded. If the owner remains obligated to pay a commission to the broker, the broker may extend the expiration date of a lien notice for an automatic renewal commission by recording an extension notice in the same public records within the last 6 months before such expiration date. An extension notice shall refer to the recording information of the original lien notice, shall state that the owner remains obligated to pay a commission to the broker, and shall include the same information and be executed in the same manner as required by s. 475.805(1) for the original lien notice. A timely recorded extension notice shall extend the expiration date of the original recorded lien notice by 10 additional years. Successive extension notices may be recorded for so long as the owner remains obligated to pay a commission to the broker. Within 10 days after recording an extension notice, the broker shall deliver a copy thereof to the owner.

(c) The owner or the owner’s agent or attorney may elect to shorten the time within which the broker shall commence an action to foreclose a lien under s. 475.809, or to enforce a claim against a transfer bond or other security under s. 475.811, by recording in the clerk’s office a notice of contest in substantially the following form:

NOTICE OF CONTEST OF BROKER’S LIEN

To:   (Name and address of broker)

You are notified that the undersigned contests the lien notice filed by you on     ,   (year)  , and recorded in Official Records Book     , Page  , of the public records of      County, Florida, and that the time within which you may file suit to enforce your lien is limited to 60 days from the date of service of this notice. This     day of     ,   (year)  .

Signed:   (Owner or Attorney)

The lien of any broker upon whom such a notice of contest is served and who fails to institute a suit to enforce the lien within 60 days after service of such notice of contest shall be extinguished automatically. The clerk shall mail a copy of the notice of contest to the broker at the address shown in the lien notice or most recent amendment thereto and shall certify to such service on the face of the notice of contest and record the notice of contest. Service of the notice of contest by the clerk shall be deemed complete upon mailing.

(9) Neither the recording of a broker’s lien notice or any extension thereof nor the recording of any lis pendens to foreclose a broker’s lien thereunder shall constitute notice to any creditor or subsequent purchaser pursuant to s. 695.01 or chapter 712 of the existence of any lease described in the lien notice, extension notice, or lis pendens.

History.—s. 2, ch. 2005-275; s. 16, ch. 2006-210.



475.809 - Foreclosure of lien; civil action by owner; award of costs and attorney’s fees.

475.809 Foreclosure of lien; civil action by owner; award of costs and attorney’s fees.—

(1) A broker may enforce a lien for a commission that is earned and payable under this part by a foreclosure suit in the same manner as if the lien notice were a mortgage recorded against the commercial real estate of the owner obligated to pay the claimed commission. The foreclosure shall be commenced in the county court or circuit court, whichever may have jurisdiction of controversies in the amount of the claimed commission, of the county where the lien notice was recorded. The foreclosure action shall be commenced before the lien notice expires or is extinguished under s. 475.807(8); otherwise, the lien notice shall become null and void and have no further force or effect.

(2) If a lien notice is recorded pursuant to s. 475.807 and the owner disputes the claimed commission, the owner may file a civil action seeking to discharge the lien in the county court or circuit court, whichever may have jurisdiction of controversies in the amount of the claimed commission, of the county where the lien notice was recorded.

(3) In any action to foreclose a lien or to discharge a lien pursuant to this section, the prevailing party shall be awarded costs and reasonable attorney’s fees.

History.—s. 2, ch. 2005-275.



475.811 - Transfer of lien to security.

475.811 Transfer of lien to security.—

(1)(a) Any lien claimed by a broker by recording a lien notice under this part may be transferred by any person having an interest in the commercial real estate upon which the lien is imposed from such commercial real estate to other security by either:

1. Depositing in the clerk’s office a sum of money; or

2. Filing in the clerk’s office a bond executed as surety by a surety insurer licensed to do business in this state, either to be in an amount equal to the amount claimed in the lien notice, plus interest thereon at the legal rate for 3 years, plus $1,000 or 25 percent of the amount demanded in the lien notice, whichever is greater, to apply on any attorney’s fees and court costs that may be taxed in any proceeding to enforce said lien.

(b) Such deposit or bond shall be conditioned to pay any judgment or decree that may be rendered for the satisfaction of the lien for which such lien notice was recorded. Upon making such deposit or filing such bond, the clerk shall make and record a certificate showing the transfer of the lien from the commercial real estate to the security and shall mail a copy thereof by registered or certified mail to the broker named in the lien notice at the address stated therein. Upon filing the certificate of transfer, the commercial real estate shall thereupon be released from the lien claimed, and such lien shall be transferred to said security. Subject to any order of the court increasing the amount required for the lien transfer deposit or bond, no other judgment or decree to pay money may be entered by the court against the owner on account of the commission claimed in the lien notice. The clerk shall be entitled to a service charge for making and serving the certificate, in the amount of up to $15. If the transaction involves the transfer of multiple liens, an additional charge of up to $7.50 for each additional lien shall be charged. For recording the certificate and approving the bond, the clerk shall receive her or his usual statutory service charges as prescribed in s. 28.24. Any number of liens may be transferred to one such security.

(2) Any excess of the security over the aggregate amount of any judgments or decrees rendered plus costs actually taxed shall be repaid to the party filing the security or her or his successor in interest. Any deposit of money shall be considered as paid into court and shall be subject to the provisions of law relative to payments of money into court and the disposition of same.

(3) In any action pending under s. 475.809 to foreclose or discharge a lien, any party having an interest in such security or the commercial real estate from which the lien was transferred may at any time and any number of times file a motion for an order to require additional security, reduction of security, change or substitution of sureties, payment of discharge thereof, or any other matter affecting said security. If the court finds that the amount of the deposit or bond in excess of the amount claimed in the lien notice is insufficient to pay the fees of the broker’s attorney and court costs incurred in the action to enforce the lien, the court shall increase the amount of the cash deposit or lien transfer bond.

(4) If a proceeding to enforce a transferred lien is not commenced within the time specified in s. 475.809 or if it appears that the transferred lien has been satisfied of record, the clerk shall return said security upon request of the person depositing or filing the same, or the insurer.

History.—s. 2, ch. 2005-275.



475.813 - Subordination of lien.

475.813 Subordination of lien.—

(1) Nothing contained in this part precludes a broker from agreeing to subordinate a lien claimed by the broker under this part in favor of the holder of any mortgage or other lien against the owner’s interest in the commercial real estate that is subject to the broker’s lien.

(2) With or without the consent of the broker, the owner may subordinate a lien claimed by the broker for an automatic renewal commission in favor of the holder of a subsequent mortgage encumbering the owner’s interest in the commercial real estate. The subordination instrument described in this subsection shall be made in writing and shall be recorded by the owner in the public records of the same county where the broker’s lien notice was recorded.

(3) A broker’s lien notice recorded against commercial real estate under this part is subordinate to any mortgage that has at any time secured any purchase money indebtedness, provided that the mortgage is made by the owner of the commercial real estate in favor of a person unrelated to the owner. This subordination provision affects only the relative priority of the broker’s lien notice and the mortgage with respect to each other, and this provision does not affect their relative priority with respect to any other mortgage, lien, encumbrance, or other matter affecting the title to the commercial real estate.

History.—s. 2, ch. 2005-275.









Chapter 476 - BARBERING

476.014 - Short title.

476.014 Short title.—This act may be cited as the “Barbers’ Act.”

History.—ss. 1, 28, ch. 78-155; ss. 1, 13, 15, 25, 30, 34, 62, ch. 80-406; ss. 2, 3, ch. 81-318; ss. 19, 20, ch. 85-297; s. 4, ch. 91-429.



476.024 - Purpose.

476.024 Purpose.—The Legislature deems it necessary in the interest of public health, safety, and welfare to regulate the practice of barbering in this state. However, restrictions should be imposed only to the extent necessary to protect the public from recognized dangers and in a manner which will not unreasonably affect the competitive market.

History.—ss. 2, 28, ch. 78-155; ss. 2, 3, ch. 81-318; ss. 19, 20, ch. 85-297; s. 4, ch. 91-429; s. 15, ch. 2000-332; s. 13, ch. 2001-63.



476.034 - Definitions.

476.034 Definitions.—As used in this act:

(1) “Barber” means a person who is licensed to engage in the practice of barbering in this state under the authority of this chapter.

(2) “Barbering” means any of the following practices when done for remuneration and for the public, but not when done for the treatment of disease or physical or mental ailments: shaving, cutting, trimming, coloring, shampooing, arranging, dressing, curling, or waving the hair or beard or applying oils, creams, lotions, or other preparations to the face, scalp, or neck, either by hand or by mechanical appliances.

(3) “Barbershop” means any place of business wherein the practice of barbering is carried on.

(4) “Board” means the Barbers’ Board.

(5) “Department” means the Department of Business and Professional Regulation.

History.—ss. 3, 28, ch. 78-155; ss. 2, 13, 15, 25, 30, 34, 62, ch. 80-406; ss. 2, 3, ch. 81-318; ss. 1, 19, 20, ch. 85-297; s. 31, ch. 89-344; s. 4, ch. 91-429; s. 164, ch. 94-218.



476.044 - Exemptions.

476.044 Exemptions.—This chapter does not apply to the following persons when practicing pursuant to their professional responsibilities and duties:

(1) Persons authorized under the laws of this state to practice medicine, surgery, osteopathic medicine, chiropractic medicine, naturopathy, or podiatric medicine;

(2) Commissioned medical or surgical officers of the United States Armed Forces hospital service;

(3) Licensed nurses under the laws of this state;

(4) Persons practicing cosmetology under the laws of this state;

(5) Persons employed in federal, state, or local institutions, hospitals, or military bases as barbers whose practice is limited to the inmates, patients, or authorized military personnel of such institutions, hospitals, or bases;

(6) Persons who practice only shampooing as defined in s. 477.013 and whose practice is limited to the acts described therein; or

(7) Persons whose occupation or practice is confined solely to cutting, trimming, polishing, or cleansing the fingernails of any person when said cutting, trimming, polishing, or cleansing is done in a barbershop licensed pursuant to this chapter which is carrying on a regular and customary business of barbering, and such individual has been practicing the activities set forth in this subsection prior to October 1, 1985.

History.—ss. 4, 28, ch. 78-155; ss. 2, 3, ch. 81-318; ss. 2, 19, 20, ch. 85-297; s. 9, ch. 87-69; s. 27, ch. 88-392; s. 4, ch. 91-429; s. 53, ch. 97-264; ss. 216, 284, ch. 98-166.



476.054 - Barbers’ Board.

476.054 Barbers’ Board.—

(1) There is created within the department the Barbers’ Board, consisting of seven members who shall be appointed by the Governor, subject to confirmation by the Senate.

(2) Five members of the board shall be barbers who have practiced the occupation of barbering in this state for at least 5 years. The remaining two members of the board shall be citizens of the state who are not presently licensed barbers. No person shall be appointed to the board who is in any way connected with the manufacture, rental, or wholesale distribution of barber equipment and supplies.

(3) As the terms of the members expire, the Governor shall appoint successors for terms of 4 years; and such members shall serve until their successors are appointed and qualified. The Governor may remove any member for cause.

(4) No person shall be appointed to serve more than two consecutive terms. Any vacancy shall be filled by appointment by the Governor for the unexpired portion of the term.

(5) Each board member shall receive per diem and mileage allowances as provided in s. 112.061 from the place of her or his residence to the place of meeting and the return therefrom.

(6) Each board member shall be held accountable to the Governor for the proper performance of all duties and obligations of such board member’s office. The Governor shall cause to be investigated any complaints or unfavorable reports received concerning the actions of the board or its individual members and shall take appropriate action thereon, which may include removal of any board member for malfeasance, misfeasance, neglect of duty, commission of a felony, drunkenness, incompetency, or permanent inability to perform her or his official duties.

History.—ss. 5, 28, ch. 78-155; ss. 3, 13, 15, 25, 30, 34, 62, ch. 80-406; ss. 2, 3, ch. 81-318; ss. 3, 19, 20, ch. 85-297; s. 4, ch. 91-429; s. 165, ch. 94-218; s. 394, ch. 97-103.



476.064 - Organization; headquarters; personnel; meetings.

476.064 Organization; headquarters; personnel; meetings.—

(1) The board shall annually elect a chair and a vice chair from its number. The board shall maintain its headquarters in Tallahassee.

(2) The department shall appoint or employ such personnel as may be necessary to assist the board in exercising the powers and performing the duties and obligations set forth in this act. Such personnel need not be licensed barbers and shall not be members of the board. Such personnel shall be authorized to do and perform such duties and work as may be assigned by the board.

(3) The board shall hold an annual meeting and such other meetings during the year as it may determine to be necessary. The chair of the board may call other meetings at her or his discretion. A quorum of the board shall consist of not less than four members.

(4) The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—ss. 6, 28, ch. 78-155; ss. 4, 13, 15, 25, 30, 34, 62, ch. 80-406; ss. 2, 3, ch. 81-318; ss. 4, 19, 20, ch. 85-297; s. 4, ch. 91-429; s. 395, ch. 97-103; s. 148, ch. 98-200.



476.074 - Legal, investigative, and inspection services.

476.074 Legal, investigative, and inspection services.—

(1) The department shall provide all legal services needed to carry out the provisions of this act.

(2) The department shall provide all investigative services required by the board or the department in carrying out the provisions of this act.

(3) The department shall provide all inspection services.

History.—ss. 6, 7, 28, ch. 78-155; ss. 5, 13, 15, 25, 30, 34, 62, ch. 80-406; ss. 2, 3, ch. 81-318; ss. 19, 20, ch. 85-297; s. 4, ch. 91-429.



476.114 - Examination; prerequisites.

476.114 Examination; prerequisites.—

(1) A person desiring to be licensed as a barber shall apply to the department for licensure.

(2) An applicant shall be eligible for licensure by examination to practice barbering if the applicant:

(a) Is at least 16 years of age;

(b) Pays the required application fee; and

(c)1. Holds an active valid license to practice barbering in another state, has held the license for at least 1 year, and does not qualify for licensure by endorsement as provided for in s. 476.144(5); or

2. Has received a minimum of 1,200 hours of training as established by the board, which shall include, but shall not be limited to, the equivalent of completion of services directly related to the practice of barbering at one of the following:

a. A school of barbering licensed pursuant to chapter 1005;

b. A barbering program within the public school system; or

c. A government-operated barbering program in this state.

The board shall establish by rule procedures whereby the school or program may certify that a person is qualified to take the required examination after the completion of a minimum of 1,000 actual school hours. If the person passes the examination, she or he shall have satisfied this requirement; but if the person fails the examination, she or he shall not be qualified to take the examination again until the completion of the full requirements provided by this section.

(3) An applicant who meets the requirements set forth in subparagraphs (2)(c)1. and 2. who fails to pass the examination may take subsequent examinations as many times as necessary to pass, except that the board may specify by rule reasonable timeframes for rescheduling the examination and additional training requirements for applicants who, after the third attempt, fail to pass the examination. Prior to reexamination, the applicant must file the appropriate form and pay the reexamination fee as required by rule.

History.—ss. 16, 28, ch. 78-155; ss. 7, 13, 15, 25, 30, 34, 62, ch. 80-406; ss. 2, 3, ch. 81-318; ss. 5, 19, 20, ch. 85-297; s. 1, ch. 87-390; s. 29, ch. 89-344; s. 27, ch. 91-220; s. 4, ch. 91-429; s. 396, ch. 97-103; s. 1, ch. 98-323; s. 1018, ch. 2002-387.



476.134 - Examinations.

476.134 Examinations.—

(1) Examinations of applicants for licenses as barbers shall be offered not less than four times each year. The examination of applicants for licenses as barbers shall include a written test. The board shall have the authority to adopt rules with respect to the examination of applicants for licensure. The board may provide rules with respect to written examinations in such manner as the board may deem fit.

(2) The board shall adopt rules specifying the areas of competency to be covered by the examination. Such rules shall include the relative weight assigned in grading each area. All areas tested shall be reasonably related to the protection of the public and the applicant’s competency to practice barbering in a manner which will not endanger the public.

(3) The written examination shall be identifiable by number only until completion of the grading process. Each applicant shall be informed of her or his grade on the examination as soon as practicable.

(4) An accurate record of each examination shall be made, and that record shall be kept for reference and inspection following the examination.

History.—ss. 12, 28, ch. 78-155; ss. 8, 13, 15, 25, 30, 34, 62, ch. 80-406; ss. 2, 3, ch. 81-318; ss. 6, 7, 19, 20, ch. 85-297; s. 4, ch. 91-429; s. 397, ch. 97-103; s. 3, ch. 98-323; s. 19, ch. 2009-195.



476.144 - Licensure.

476.144 Licensure.—

(1) The department shall license any applicant who the board certifies is qualified to practice barbering in this state.

(2) The board shall certify for licensure any applicant who satisfies the requirements of s. 476.114, and who passes the required examination, achieving a passing grade as established by board rule.

(3) Upon an applicant passing the examination and paying the initial licensing fee, the department shall issue a license.

(4) The department shall keep a record relating to the issuance, refusal, and renewal of licenses. Such record shall contain the name, place of business, and residence of each licensed barber and the date and number of her or his license.

(5) The board shall adopt rules specifying procedures for the licensure by endorsement of practitioners desiring to be licensed in this state who hold a current active license in another state or country and who have met qualifications substantially similar to, equivalent to, or greater than the qualifications required of applicants from this state.

(6) A person may apply for a restricted license to practice barbering. The board shall adopt rules specifying procedures for an applicant to obtain a restricted license if the applicant:

(a)1. Has successfully completed a restricted barber course, as established by rule of the board, at a school of barbering licensed pursuant to chapter 1005, a barbering program within the public school system, or a government-operated barbering program in this state; or

2.a. Holds or has within the previous 5 years held an active valid license to practice barbering in another state or country or has held a Florida barbering license which has been declared null and void for failure to renew the license, and the applicant fulfilled the requirements of s. 476.114(2)(c)2. for initial licensure; and

b. Has not been disciplined relating to the practice of barbering in the previous 5 years; and

(b) Passes a written examination on the laws and rules governing the practice of barbering in Florida, as established by the board.

The restricted license shall limit the licensee’s practice to those specific areas in which the applicant has demonstrated competence pursuant to rules adopted by the board.

(7) Pending results of the first licensing examination taken and upon submission of an application for licensure that includes proof of successful completion of the educational requirements specified in this chapter and payment of the applicable licensure fees, a person is eligible to practice as a barber, provided such person practices under the supervision of a licensed barber in a licensed barbershop. A person who fails the examination may continue to practice under the supervision of a licensed barber in a licensed barbershop, provided the person applies for the next available examination, and may continue such practice until receipt of the results of that second examination are received by the person. No person may continue to practice as a barber under this subsection upon failure to pass the examination on the second attempt.

History.—ss. 13, 28, ch. 78-155; ss. 2, 3, ch. 81-318; ss. 8, 19, 20, ch. 85-297; s. 2, ch. 87-390; s. 4, ch. 91-429; s. 154, ch. 92-149; s. 398, ch. 97-103; s. 4, ch. 98-323; s. 1019, ch. 2002-387; s. 20, ch. 2009-195.



476.154 - Biennial renewal of licenses.

476.154 Biennial renewal of licenses.—

(1) Each licensed barber who continues in active practice or service shall renew her or his license biennially and pay the required fee.

(2) Any license or certificate of registration issued pursuant to this act for a period less than the established biennial issuance period may be issued for that lesser period of time, and the department shall adjust the required fee accordingly. The board shall adopt rules providing for such partial period fee adjustments.

(3)(a) The department shall renew a license upon receipt of the renewal application and fee.

(b) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

History.—ss. 14, 28, ch. 78-155; ss. 9, 13, 15, 25, 30, 34, 62, ch. 80-406; ss. 2, 3, ch. 81-318; ss. 65, 116, ch. 83-329; ss. 9, 19, 20, ch. 85-297; s. 4, ch. 91-429; s. 399, ch. 97-103.



476.155 - Inactive status; reactivation of inactive license.

476.155 Inactive status; reactivation of inactive license.—

(1) A barber’s license that has become inactive may be reactivated under s. 476.154 upon application to the department.

(2) The board shall promulgate rules relating to licenses which have become inactive and for the renewal of inactive licenses. The board shall prescribe by rule a fee not to exceed $100 for the reactivation of an inactive license and a fee not to exceed $50 for the renewal of an inactive license.

History.—ss. 109, 117, ch. 83-329; ss. 10, 19, 20, ch. 85-297; s. 52, ch. 89-162; s. 30, ch. 89-344; s. 4, ch. 91-429; s. 227, ch. 94-119.



476.178 - Schools of barbering; licensure.

476.178 Schools of barbering; licensure.—No private school of barbering shall be permitted to operate without a license issued by the Commission for Independent Education pursuant to chapter 1005. However, this section shall not be construed to prevent certification by the Department of Education of barber training programs within the public school system or to prevent government operation of any other program of barbering in this state.

History.—ss. 12, 20, ch. 85-297; s. 32, ch. 89-344; s. 4, ch. 91-429; s. 37, ch. 98-421; s. 1020, ch. 2002-387.



476.184 - Barbershop licensure; requirements; fee; inspection; license display.

476.184 Barbershop licensure; requirements; fee; inspection; license display.—

(1) No barbershop shall be permitted to operate without a license issued by the department.

(2) The board shall adopt rules governing the licensure and operation of a barbershop and its facilities, personnel, safety and sanitary requirements, and the license application and granting process.

(3) Any person, firm, or corporation desiring to operate a barbershop in the state shall submit to the department an application upon forms provided by the department and accompanied by any relevant information requested by the department and by an application fee.

(4) Upon receiving the application, the department may cause an investigation to be made of the proposed barbershop.

(5) When an applicant fails to meet all the requirements provided in this section, the department shall deny the application in writing and shall list the specific requirements not met. No applicant denied licensure because of failure to meet the requirements of this section shall be precluded from reapplying for licensure.

(6) When the department determines that the proposed barbershop meets the requirements set forth in this section, the department shall grant the license upon such conditions as it deems proper and upon payment of the original licensing fee.

(7) No license for operation of a barbershop may be transferred from the name of the original licensee to another. It may be transferred from one location to another only after inspection and approval by the department, which approval shall not be unreasonably withheld, and payment of a $125 transfer fee.

(8) Renewal of license registration for barbershops shall be accomplished pursuant to rules adopted by the board. The board is further authorized to adopt rules governing delinquent renewal of licenses and may impose penalty fees for delinquent renewal.

(9) The board is authorized to adopt rules governing the operation and periodic inspection of barbershops licensed under this chapter.

(10) Each barbershop shall display, in a conspicuous place, the barbershop license and each individual licensee’s certificate.

History.—ss. 18, 28, ch. 78-155; ss. 2, 3, ch. 81-318; s. 66, ch. 83-329; ss. 13, 19, 20, ch. 85-297; s. 4, ch. 91-429; s. 155, ch. 92-149.



476.188 - Barber services to be performed in registered barbershop; exception.

476.188 Barber services to be performed in registered barbershop; exception.—

(1) Barber services shall be performed only by licensed barbers in registered barbershops, except as otherwise provided in this section.

(2) Pursuant to rules established by the board, barber services may be performed by a licensed barber in a location other than a registered barbershop, including, but not limited to, a nursing home, hospital, or residence, when a client for reasons of ill health is unable to go to a registered barbershop. Arrangements for the performance of barber services in a location other than a registered barbershop shall be made only through a registered barbershop.

(3) Any person who holds a valid barber’s license in any state or who is authorized to practice barbering in any country, territory, or jurisdiction of the United States may perform barber services in a location other than a registered barbershop when such services are performed in connection with the motion picture, fashion photography, theatrical, or television industry; a manufacturer trade show demonstration; or an educational seminar.

History.—ss. 67, 117, ch. 83-329; ss. 19, 20, ch. 85-297; s. 46, ch. 89-374; s. 4, ch. 91-429.



476.192 - Fees; disposition.

476.192 Fees; disposition.—

(1) The board shall set by rule fees according to the following schedule:

(a) For barbers, fees for original licensing, license renewal, and delinquent renewal shall not exceed $100.

(b) For barbers, fees for endorsement application, examination, and reexamination shall not exceed $150.

(c) For barbershops, fees for license application, original licensing, license renewal, and delinquent renewal shall not exceed $150.

(d) For duplicate licenses and certificates, fees shall not exceed $25.

(2) All moneys collected by the department from fees authorized by this chapter shall be paid into the Professional Regulation Trust Fund in the department and shall be applied in accordance with ss. 215.37 and 455.219.

(3) The Legislature may appropriate any excess moneys from this fund to the General Revenue Fund.

History.—ss. 14, 20, ch. 85-297; s. 3, ch. 87-390; s. 53, ch. 89-162; s. 33, ch. 89-344; s. 47, ch. 89-374; s. 4, ch. 91-429.



476.194 - Prohibited acts.

476.194 Prohibited acts.—

(1) It is unlawful for any person to:

(a) Engage in the practice of barbering without an active license as a barber issued pursuant to the provisions of this act by the department.

(b) Hire or employ any person to engage in the practice of barbering unless such person holds a valid license as a barber.

(c) Obtain or attempt to obtain a license for money other than the required fee or any other thing of value or by fraudulent misrepresentations.

(d) Own, operate, maintain, open, establish, conduct, or have charge of, either alone or with another person or persons, a barbershop:

1. Which is not licensed under the provisions of this chapter; or

2. In which a person not licensed as a barber is permitted to perform services.

(e) Use or attempt to use a license to practice barbering when said license is suspended or revoked.

(2) Any person who violates any provision of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 19, 28, ch. 78-155; ss. 10, 13, 15, 25, 30, 34, 62, ch. 80-406; ss. 2, 3, ch. 81-318; ss. 15, 19, 20, ch. 85-297; s. 109, ch. 91-224; s. 4, ch. 91-429; s. 23, ch. 2012-61.



476.204 - Penalties.

476.204 Penalties.—

(1) It is unlawful for any person to:

(a) Hold himself or herself out as a barber unless duly licensed as provided in this chapter.

(b) Operate any barbershop unless it has been duly licensed as provided in this chapter.

(c) Permit an employed person to practice barbering unless duly licensed, or otherwise authorized, as provided in this chapter.

(d) Present as his or her own the license of another.

(e) Give false or forged evidence to the department in obtaining any license provided for in this chapter.

(f) Impersonate any other licenseholder of like or different name.

(g) Use or attempt to use a license that has been revoked.

(h) Violate any provision of s. 455.227(1), s. 476.194, or s. 476.214.

(i) Violate or refuse to comply with any provision of this chapter or chapter 455 or a rule or final order of the board.

(2) Any person who violates any provision of this section shall be subject to one or more of the following penalties, as determined by the board:

(a) Revocation or suspension of any license or registration issued pursuant to this chapter.

(b) Issuance of a reprimand or censure.

(c) Imposition of an administrative fine not to exceed $500 for each count or separate offense.

(d) Placement on probation for a period of time and subject to such reasonable conditions as the board may specify.

(e) Refusal to certify to the department an applicant for licensure.

History.—ss. 20, 28, ch. 78-155; s. 131, ch. 79-164; ss. 2, 3, ch. 81-318; ss. 16, 19, 20, ch. 85-297; s. 34, ch. 89-344; s. 4, ch. 91-429; s. 10, ch. 94-119; s. 400, ch. 97-103; s. 125, ch. 98-166; s. 5, ch. 98-323; s. 185, ch. 2000-160; s. 58, ch. 2009-195; s. 49, ch. 2010-106.



476.214 - Grounds for suspending, revoking, or refusing to grant license or certificate.

476.214 Grounds for suspending, revoking, or refusing to grant license or certificate.—

(1) The board shall have the power to revoke or suspend any license, registration card, or certificate of registration issued pursuant to this act, or to reprimand, censure, deny subsequent licensure of, or otherwise discipline any holder of a license, registration card, or certificate of registration issued pursuant to this act, for any of the following causes:

(a) Gross malpractice or gross incompetency in the practice of barbering;

(b) Practice by a person knowingly having an infectious or contagious disease; or

(c) Commission of any of the offenses described in s. 476.194.

(2) The board shall keep a record of its disciplinary proceedings against holders of licenses or certificates of registration issued pursuant to this act.

(3) The department shall not issue or renew a license or certificate of registration under this chapter to any person against whom or barbershop against which the board has assessed a fine, interest, or costs associated with investigation and prosecution until the person or barbershop has paid in full such fine, interest, or costs associated with investigation and prosecution or until the person or barbershop complies with or satisfies all terms and conditions of the final order.

History.—ss. 21, 28, ch. 78-155; ss. 11, 13, 15, 25, 30, 34, 62, ch. 80-406; ss. 2, 3, ch. 81-318; ss. 19, 20, ch. 85-297; s. 4, ch. 91-429; s. 6, ch. 98-323; s. 48, ch. 2015-4.



476.234 - Civil proceedings.

476.234 Civil proceedings.—In addition to any other remedy, the department may file a proceeding in the name of the state seeking issuance of a restraining order, injunction, or writ of mandamus against any person who is or has been violating any of the provisions of this act or the lawful rules or orders of the board, commission, or department.

History.—ss. 23, 28, ch. 78-155; ss. 2, 3, ch. 81-318; ss. 19, 20, ch. 85-297; s. 4, ch. 91-429.



476.244 - Administrative proceedings.

476.244 Administrative proceedings.—All hearings and other administrative proceedings shall be conducted pursuant to the provisions of chapter 120.

History.—ss. 24, 28, ch. 78-155; ss. 2, 3, ch. 81-318; ss. 19, 20, ch. 85-297; s. 4, ch. 91-429.



476.254 - Saving clause.

476.254 Saving clause.—Each barber’s assistant registered by the department and each barber instructor with the Department of Education on September 30, 1985, shall be entitled to hold and renew such registration in accordance with the laws existing prior to October 1, 1985.

History.—ss. 25, 28, ch. 78-155; s. 132, ch. 79-164; ss. 2, 3, ch. 81-318; ss. 17, 19, 20, ch. 85-297; s. 4, ch. 91-429.






Chapter 477 - COSMETOLOGY

477.011 - Short title.

477.011 Short title.—This act shall be known and may be cited as the “Florida Cosmetology Act.”

History.—s. 1, ch. 78-253; s. 2, ch. 81-318; ss. 35, 36, ch. 85-297; s. 4, ch. 91-429.



477.012 - Purpose.

477.012 Purpose.—The Legislature deems it necessary in the interest of public health to regulate the practice of cosmetology in this state. However, restrictions shall be imposed only to the extent necessary to protect the public from significant and discernible danger to health and not in a manner which will unreasonably affect the competitive market. Further, consumer protection for both health and economic matters shall be afforded the public through legal remedies provided for in this act.

History.—s. 1, ch. 78-253; s. 2, ch. 81-318; ss. 35, 36, ch. 85-297; s. 4, ch. 91-429; s. 16, ch. 2000-332.



477.013 - Definitions.

477.013 Definitions.—As used in this chapter:

(1) “Board” means the Board of Cosmetology.

(2) “Department” means the Department of Business and Professional Regulation.

(3) “Cosmetologist” means a person who is licensed to engage in the practice of cosmetology in this state under the authority of this chapter.

(4) “Cosmetology” means the mechanical or chemical treatment of the head, face, and scalp for aesthetic rather than medical purposes, including, but not limited to, hair shampooing, hair cutting, hair arranging, hair coloring, permanent waving, and hair relaxing for compensation. This term also includes performing hair removal, including wax treatments, manicures, pedicures, and skin care services.

(5) “Specialist” means any person holding a specialty registration in one or more of the specialties registered under this chapter.

(6) “Specialty” means the practice of one or more of the following:

(a) Manicuring, or the cutting, polishing, tinting, coloring, cleansing, adding, or extending of the nails, and massaging of the hands. This term includes any procedure or process for the affixing of artificial nails, except those nails which may be applied solely by use of a simple adhesive.

(b) Pedicuring, or the shaping, polishing, tinting, or cleansing of the nails of the feet, and massaging or beautifying of the feet.

(c) Facials, or the massaging or treating of the face or scalp with oils, creams, lotions, or other preparations, and skin care services.

(7) “Shampooing” means the washing of the hair with soap and water or with a special preparation, or applying hair tonics.

(8) “Specialty salon” means any place of business wherein the practice of one or all of the specialties as defined in subsection (6) are engaged in or carried on.

(9) “Hair braiding” means the weaving or interweaving of natural human hair for compensation without cutting, coloring, permanent waving, relaxing, removing, or chemical treatment and does not include the use of hair extensions or wefts.

(10) “Hair wrapping” means the wrapping of manufactured materials around a strand or strands of human hair, for compensation, without cutting, coloring, permanent waving, relaxing, removing, weaving, chemically treating, braiding, using hair extensions, or performing any other service defined as cosmetology.

(11) “Photography studio salon” means an establishment where the hair-arranging services and the application of cosmetic products are performed solely for the purpose of preparing the model or client for the photographic session without shampooing, cutting, coloring, permanent waving, relaxing, or removing of hair or performing any other service defined as cosmetology.

(12) “Body wrapping” means a treatment program that uses herbal wraps for the purposes of cleansing and beautifying the skin of the body, but does not include:

(a) The application of oils, lotions, or other fluids to the body, except fluids contained in presoaked materials used in the wraps; or

(b) Manipulation of the body’s superficial tissue, other than that arising from compression emanating from the wrap materials.

(13) “Skin care services” means the treatment of the skin of the body, other than the head, face, and scalp, by the use of a sponge, brush, cloth, or similar device to apply or remove a chemical preparation or other substance, except that chemical peels may be removed by peeling an applied preparation from the skin by hand. Skin care services must be performed by a licensed cosmetologist or facial specialist within a licensed cosmetology or specialty salon, and such services may not involve massage, as defined in s. 480.033(3), through manipulation of the superficial tissue.

History.—s. 1, ch. 78-253; ss. 13, 15, 25, 30, 34, 38, 62, ch. 80-406; s. 2, ch. 81-318; ss. 21, 35, 36, ch. 85-297; s. 1, ch. 87-69; s. 35, ch. 89-344; s. 4, ch. 91-429; s. 150, ch. 94-119; s. 166, ch. 94-218; s. 66, ch. 95-144; s. 7, ch. 98-323; s. 146, ch. 99-251; s. 68, ch. 2000-356.



477.0132 - Hair braiding, hair wrapping, and body wrapping registration.

477.0132 Hair braiding, hair wrapping, and body wrapping registration.—

(1)(a) Persons whose occupation or practice is confined solely to hair braiding must register with the department, pay the applicable registration fee, and take a two-day 16-hour course. The course shall be board approved and consist of 5 hours of HIV/AIDS and other communicable diseases, 5 hours of sanitation and sterilization, 4 hours of disorders and diseases of the scalp, and 2 hours of studies regarding laws affecting hair braiding.

(b) Persons whose occupation or practice is confined solely to hair wrapping must register with the department, pay the applicable registration fee, and take a one-day 6-hour course. The course shall be board approved and consist of education in HIV/AIDS and other communicable diseases, sanitation and sterilization, disorders and diseases of the scalp, and studies regarding laws affecting hair wrapping.

(c) Unless otherwise licensed or exempted from licensure under this chapter, any person whose occupation or practice is body wrapping must register with the department, pay the applicable registration fee, and take a two-day 12-hour course. The course shall be board approved and consist of education in HIV/AIDS and other communicable diseases, sanitation and sterilization, disorders and diseases of the skin, and studies regarding laws affecting body wrapping.

(d) Only the board may review, evaluate, and approve a course required of an applicant for registration under this subsection in the occupation or practice of hair braiding, hair wrapping, or body wrapping. A provider of such a course is not required to hold a license under chapter 1005.

(2) Hair braiding, hair wrapping, and body wrapping are not required to be practiced in a cosmetology salon or specialty salon. When hair braiding, hair wrapping, or body wrapping is practiced outside a cosmetology salon or specialty salon, disposable implements must be used or all implements must be sanitized in a disinfectant approved for hospital use or approved by the federal Environmental Protection Agency.

(3) Pending issuance of registration, a person is eligible to practice hair braiding, hair wrapping, or body wrapping upon submission of a registration application that includes proof of successful completion of the education requirements and payment of the applicable fees required by this chapter.

History.—s. 151, ch. 94-119; s. 8, ch. 98-323; s. 147, ch. 99-251; s. 53, ch. 2000-356; s. 1021, ch. 2002-387.



477.0135 - Exemptions.

477.0135 Exemptions.—

(1) This chapter does not apply to the following persons when practicing pursuant to their professional or occupational responsibilities and duties:

(a) Persons authorized under the laws of this state to practice medicine, surgery, osteopathic medicine, chiropractic medicine, massage, naturopathy, or podiatric medicine.

(b) Commissioned medical or surgical officers of the United States Armed Forces hospital services.

(c) Registered nurses under the laws of this state.

(d) Persons practicing barbering under the laws of this state.

(e) Persons employed in federal, state, or local institutions, hospitals, or military bases as cosmetologists whose practices are limited to the inmates, patients, or authorized military personnel of such institutions, hospitals, or bases.

(f) Persons whose practice is limited to the application of cosmetic products to another person in connection with the sale, or attempted sale, of such products at retail without compensation from such other person other than the regular retail price of such merchandise.

(2) A license is not required of any person whose occupation or practice is confined solely to shampooing.

(3) A license or registration is not required of any person whose occupation or practice is confined solely to cutting, trimming, polishing, or cleansing the fingernails of any person when said cutting, trimming, polishing, or cleansing is done in a barbershop licensed pursuant to chapter 476 which is carrying on a regular and customary business of barbering, and such individual has been practicing the activities set forth in this subsection prior to October 1, 1985.

(4) A photography studio salon is exempt from the licensure provisions of this chapter. However, the hair-arranging services of such salon must be performed under the supervision of a licensed cosmetologist employed by the salon. The salon must use disposable hair-arranging implements or use a wet or dry sanitizing system approved by the federal Environmental Protection Agency.

(5) A license is not required of any individual providing makeup, special effects, or cosmetology services to an actor, stunt person, musician, extra, or other talent during a production recognized by the Office of Film and Entertainment as a qualified production as defined in s. 288.1254(1). Such services are not required to be performed in a licensed salon. Individuals exempt under this subsection may not provide such services to the general public.

(6) A license is not required of any individual providing makeup or special effects services in a theme park or entertainment complex to an actor, stunt person, musician, extra, or other talent, or providing makeup or special effects services to the general public. The term “theme park or entertainment complex” has the same meaning as in s. 509.013(9).

History.—ss. 68, 117, ch. 83-329; ss. 22, 35, 36, ch. 85-297; s. 2, ch. 87-69; s. 28, ch. 88-392; s. 4, ch. 91-429; s. 401, ch. 97-103; s. 54, ch. 97-264; ss. 217, 285, ch. 98-166; s. 9, ch. 98-323; s. 1, ch. 2004-284; s. 126, ch. 2008-4.



477.014 - Qualifications for practice.

477.014 Qualifications for practice.—On and after January 1, 1979, no person other than a duly licensed cosmetologist shall practice cosmetology or use the name or title of cosmetologist.

History.—s. 1, ch. 78-253; s. 2, ch. 81-318; ss. 35, 36, ch. 85-297; s. 36, ch. 89-344; s. 4, ch. 91-429.



477.015 - Board of Cosmetology.

477.015 Board of Cosmetology.—

(1) There is created within the department the Board of Cosmetology consisting of seven members, who shall be appointed by the Governor, subject to confirmation by the Senate, and whose function it shall be to carry out the provisions of this act.

(2) Five members of the board shall be licensed cosmetologists and shall have been engaged in the practice of cosmetology in this state for not less than 5 years. Two members of the board shall be laypersons. Each board member shall be a resident of this state and shall have been a resident of this state for not less than 5 continuous years.

(3) The Governor may at any time fill vacancies on the board for the remainder of unexpired terms. Each member of the board shall hold over after the expiration of his or her term until a successor is duly appointed and qualified. No board member shall serve more than two consecutive terms, whether full or partial.

(4) Before assuming his or her duties as a board member, each appointee shall take the constitutional oath of office and shall file it with the Department of State, which shall then issue to such member a certificate of his or her appointment.

(5) The board shall, in the month of January, elect from its number a chair and a vice chair.

(6) The board shall hold such meetings during the year as it may determine to be necessary, one of which shall be the annual meeting. The chair of the board shall have the authority to call other meetings at his or her discretion. A quorum of the board shall consist of not less than four members.

(7) Each member of the board shall receive $50 for each day spent in the performance of official board business, with the total annual compensation per member not to exceed $2,000. Additionally, board members shall receive per diem and mileage as provided in s. 112.061, from place of residence to place of meeting and return.

(8) Each board member shall be held accountable to the Governor for the proper performance of all his or her duties and obligations. The Governor shall investigate any complaints or unfavorable reports received concerning the actions of the board, or its members, and shall take appropriate action thereon, which action may include removal of any board member. The Governor may remove from office any board member for neglect of duty, incompetence, or unprofessional or dishonorable conduct.

History.—s. 1, ch. 78-253; ss. 13, 15, 25, 30, 34, 39, 62, ch. 80-406; s. 2, ch. 81-318; ss. 23, 35, 36, ch. 85-297; s. 4, ch. 91-429; s. 167, ch. 94-218; s. 402, ch. 97-103.



477.016 - Rulemaking.

477.016 Rulemaking.—

(1) The board may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter conferring duties upon it.

(2) The board may by rule adopt any restriction established by a regulation of the United States Food and Drug Administration related to the use of a cosmetic product or any substance used in the practice of cosmetology if the board finds that the product or substance poses a risk to the health, safety, and welfare of clients or persons providing cosmetology services.

History.—s. 1, ch. 78-253; ss. 13, 15, 25, 30, 34, 40, 62, ch. 80-406; s. 2, ch. 81-318; ss. 35, 36, ch. 85-297; s. 4, ch. 91-429; s. 149, ch. 98-200; s. 2, ch. 2004-284.



477.017 - Legal services.

477.017 Legal services.—The department shall provide all legal services needed to carry out the provisions of this act.

History.—s. 1, ch. 78-253; s. 2, ch. 81-318; ss. 35, 36, ch. 85-297; s. 4, ch. 91-429.



477.018 - Investigative services.

477.018 Investigative services.—The department shall provide all investigative services required by the board or the department in carrying out the provisions of this act.

History.—s. 1, ch. 78-253; ss. 13, 15, 25, 30, 34, 41, 62, ch. 80-406; s. 2, ch. 81-318; ss. 35, 36, ch. 85-297; s. 4, ch. 91-429.



477.019 - Cosmetologists; qualifications; licensure; supervised practice; license renewal; endorsement; continuing education.

477.019 Cosmetologists; qualifications; licensure; supervised practice; license renewal; endorsement; continuing education.—

(1) A person desiring to be licensed as a cosmetologist shall apply to the department for licensure.

(2) An applicant shall be eligible for licensure by examination to practice cosmetology if the applicant:

(a) Is at least 16 years of age or has received a high school diploma;

(b) Pays the required application fee, which is not refundable, and the required examination fee, which is refundable if the applicant is determined to not be eligible for licensure for any reason other than failure to successfully complete the licensure examination; and

(c)1. Is authorized to practice cosmetology in another state or country, has been so authorized for at least 1 year, and does not qualify for licensure by endorsement as provided for in subsection (5); or

2. Has received a minimum of 1,200 hours of training as established by the board, which shall include, but shall not be limited to, the equivalent of completion of services directly related to the practice of cosmetology at one of the following:

a. A school of cosmetology licensed pursuant to chapter 1005.

b. A cosmetology program within the public school system.

c. The Cosmetology Division of the Florida School for the Deaf and the Blind, provided the division meets the standards of this chapter.

d. A government-operated cosmetology program in this state.

The board shall establish by rule procedures whereby the school or program may certify that a person is qualified to take the required examination after the completion of a minimum of 1,000 actual school hours. If the person then passes the examination, he or she shall have satisfied this requirement; but if the person fails the examination, he or she shall not be qualified to take the examination again until the completion of the full requirements provided by this section.

(3) Upon an applicant receiving a passing grade, as established by board rule, on the examination and paying the initial licensing fee, the department shall issue a license to practice cosmetology.

(4) If an applicant passes all parts of the examination for licensure as a cosmetologist, he or she may practice in the time between passing the examination and receiving a physical copy of his or her license if he or she practices under the supervision of a licensed cosmetologist in a licensed salon. An applicant who fails any part of the examination may not practice as a cosmetologist and may immediately apply for reexamination.

(5) Renewal of license registration shall be accomplished pursuant to rules adopted by the board.

(6) The board shall certify as qualified for licensure by endorsement as a cosmetologist in this state an applicant who holds a current active license to practice cosmetology in another state. The board may not require proof of educational hours if the license was issued in a state that requires 1,200 or more hours of prelicensure education and passage of a written examination. This subsection does not apply to applicants who received their license in another state through an apprenticeship program.

(7)(a) The board shall prescribe by rule continuing education requirements intended to ensure protection of the public through updated training of licensees and registered specialists, not to exceed 16 hours biennially, as a condition for renewal of a license or registration as a specialist under this chapter. Continuing education courses shall include, but not be limited to, the following subjects as they relate to the practice of cosmetology: human immunodeficiency virus and acquired immune deficiency syndrome; Occupational Safety and Health Administration regulations; workers’ compensation issues; state and federal laws and rules as they pertain to cosmetologists, cosmetology, salons, specialists, specialty salons, and booth renters; chemical makeup as it pertains to hair, skin, and nails; and environmental issues. Courses given at cosmetology conferences may be counted toward the number of continuing education hours required if approved by the board.

(b) Any person whose occupation or practice is confined solely to hair braiding, hair wrapping, or body wrapping is exempt from the continuing education requirements of this subsection.

(c) The board may, by rule, require any licensee in violation of a continuing education requirement to take a refresher course or refresher course and examination in addition to any other penalty. The number of hours for the refresher course may not exceed 48 hours.

History.—s. 1, ch. 78-253; s. 1, ch. 80-132; ss. 13, 15, 25, 30, 34, 42, 62, ch. 80-406; s. 355, ch. 81-259; s. 2, ch. 81-318; ss. 69, 116, ch. 83-329; ss. 24, 35, 36, ch. 85-297; s. 3, ch. 87-69; s. 37, ch. 89-344; s. 1, ch. 90-4; s. 4, ch. 91-429; s. 403, ch. 97-103; s. 10, ch. 98-323; s. 163, ch. 99-251; s. 54, ch. 2000-356; s. 1022, ch. 2002-387; s. 29, ch. 2008-240; s. 38, ch. 2010-106; s. 13, ch. 2012-72.



477.0201 - Specialty registration; qualifications; registration renewal; endorsement.

477.0201 Specialty registration; qualifications; registration renewal; endorsement.—

(1) Any person is qualified for registration as a specialist in any one or more of the specialty practices within the practice of cosmetology under this chapter who:

(a) Is at least 16 years of age or has received a high school diploma.

(b) Has received a certificate of completion in a specialty pursuant to s. 477.013(6) from one of the following:

1. A school licensed pursuant to s. 477.023.

2. A school licensed pursuant to chapter 1005 or the equivalent licensing authority of another state.

3. A specialty program within the public school system.

4. A specialty division within the Cosmetology Division of the Florida School for the Deaf and the Blind, provided the training programs comply with minimum curriculum requirements established by the board.

(2) A person desiring to be registered as a specialist shall apply to the department in writing upon forms prepared and furnished by the department.

(3) Upon paying the initial registration fee, the department shall register the applicant to practice one or more of the specialty practices within the practice of cosmetology.

(4) Renewal of registration shall be accomplished pursuant to rules adopted by the board.

(5) The board shall adopt rules specifying procedures for the registration of specialty practitioners desiring to be registered in this state who have been registered or licensed and are practicing in states which have registering or licensing standards substantially similar to, equivalent to, or more stringent than the standards of this state.

(6) Pending issuance of registration, a person is eligible to practice as a specialist upon submission of a registration application that includes proof of successful completion of the education requirements and payment of the applicable fees required by this chapter, provided such practice is under the supervision of a registered specialist in a licensed specialty or cosmetology salon.

History.—ss. 25, 36, ch. 85-297; s. 4, ch. 87-69; s. 4, ch. 91-429; s. 39, ch. 95-144; s. 11, ch. 98-323; s. 1023, ch. 2002-387.



477.0212 - Inactive status.

477.0212 Inactive status.—

(1) A cosmetologist’s license that has become inactive may be reactivated under s. 477.019 upon application to the department.

(2) The board shall adopt rules relating to licenses that become inactive and for the renewal of inactive licenses. The rules may not require more than one renewal cycle of continuing education to reactivate a license. The board shall prescribe by rule a fee not to exceed $50 for the reactivation of an inactive license and a fee not to exceed $50 for the renewal of an inactive license.

History.—ss. 110, 117, ch. 83-329; ss. 27, 35, 36, ch. 85-297; s. 39, ch. 89-344; s. 4, ch. 91-429; s. 228, ch. 94-119; s. 24, ch. 2012-61.



477.0213 - Cosmetology graduates of Florida School for the Deaf and the Blind; licenses.

477.0213 Cosmetology graduates of Florida School for the Deaf and the Blind; licenses.—The department shall license candidates upon graduation from the Cosmetology Division of the Florida School for the Deaf and the Blind. The department shall, by rule, provide fees for licenses issued to candidates from the Cosmetology Division of the Florida School for the Deaf and the Blind and shall also provide, by rule, for the type of licenses to be issued and for any required applications.

History.—s. 3, ch. 80-132; s. 2, ch. 81-318; ss. 35, 36, ch. 85-297; s. 4, ch. 91-429.



477.022 - Examinations.

477.022 Examinations.—

(1) The board shall ensure that examinations adequately measure both an applicant’s competency and her or his knowledge of related statutory requirements. Professional testing services may be utilized to formulate the examinations. The board may offer a written clinical examination or a performance examination, or both, in addition to a written theory examination.

(2) The board shall ensure that examinations comply with state and federal equal employment opportunity guidelines.

(3) The examination shall be given at least once a year.

(4) All licensing examinations shall be conducted in such manner that the applicant shall be known by number only until her or his examination is completed and the proper grade determined. An accurate record of each examination shall be made; and that record shall be filed with the secretary of the department and shall be kept for reference and inspection for a period of not less than 2 years immediately following the examination.

History.—s. 1, ch. 78-253; ss. 13, 15, 25, 30, 34, 44, 62, ch. 80-406; s. 2, ch. 81-318; ss. 34, 46, ch. 82-179; s. 96, ch. 83-218; s. 71, ch. 83-329; ss. 35, 36, ch. 85-297; s. 40, ch. 89-344; s. 4, ch. 91-429; s. 404, ch. 97-103; s. 12, ch. 98-323; s. 49, ch. 2015-4.



477.023 - Schools of cosmetology; licensure.

477.023 Schools of cosmetology; licensure.—No private school of cosmetology shall be permitted to operate without a license issued by the Commission for Independent Education pursuant to chapter 1005. However, nothing herein shall be construed to prevent certification by the Department of Education of cosmetology training programs within the public school system or to prevent government operation of any other program of cosmetology in this state.

History.—s. 1, ch. 78-253; ss. 13, 15, 25, 30, 34, 45, 62, ch. 80-406; s. 2, ch. 81-318; ss. 35, 36, ch. 85-297; s. 41, ch. 89-344; s. 4, ch. 91-429; s. 38, ch. 98-421; s. 1024, ch. 2002-387.



477.025 - Cosmetology salons; specialty salons; requisites; licensure; inspection; mobile cosmetology salons.

477.025 Cosmetology salons; specialty salons; requisites; licensure; inspection; mobile cosmetology salons.—

(1) No cosmetology salon or specialty salon shall be permitted to operate without a license issued by the department except as provided in subsection (11).

(2) The board shall adopt rules governing the licensure and operation of salons and specialty salons and their facilities, personnel, safety and sanitary requirements, and the license application and granting process.

(3) Any person, firm, or corporation desiring to operate a cosmetology salon or specialty salon in the state shall submit to the department an application upon forms provided by the department and accompanied by any relevant information requested by the department and by an application fee.

(4) Upon receiving the application, the department may cause an investigation to be made of the proposed cosmetology salon or specialty salon.

(5) When an applicant fails to meet all the requirements provided herein, the department shall deny the application in writing and shall list the specific requirements not met. No applicant denied licensure because of failure to meet the requirements herein shall be precluded from reapplying for licensure.

(6) When the department determines that the proposed cosmetology salon or specialty salon may reasonably be expected to meet the requirements set forth herein, the department shall grant the license upon such conditions as it shall deem proper under the circumstances and upon payment of the original licensing fee.

(7) No license for operation of a cosmetology salon or specialty salon may be transferred from the name of the original licensee to another. It may be transferred from one location to another only upon approval by the department, which approval shall not be unreasonably withheld.

(8) Renewal of license registration for cosmetology salons or specialty salons shall be accomplished pursuant to rules adopted by the board. The board is further authorized to adopt rules governing delinquent renewal of licenses and may impose penalty fees for delinquent renewal.

(9) The board is authorized to adopt rules governing the periodic inspection of cosmetology salons and specialty salons licensed under this chapter.

(10)(a) The board shall adopt rules governing the licensure, operation, and inspection of mobile cosmetology salons, including their facilities, personnel, and safety and sanitary requirements.

(b) Each mobile salon must comply with all licensure and operating requirements specified in this chapter or chapter 455 or rules of the board or department that apply to cosmetology salons at fixed locations, except to the extent that such requirements conflict with this subsection or rules adopted pursuant to this subsection.

(c) A mobile cosmetology salon must maintain a permanent business address, located in the inspection area of the local department office, at which records of appointments, itineraries, license numbers of employees, and vehicle identification numbers of the licenseholder’s mobile salon shall be kept and made available for verification purposes by department personnel, and at which correspondence from the department can be received.

(d) To facilitate periodic inspections of mobile cosmetology salons, prior to the beginning of each month each mobile salon licenseholder must file with the board a written monthly itinerary listing the locations where and the dates and hours when the mobile salon will be operating.

(e) The board shall establish fees for mobile cosmetology salons, not to exceed the fees for cosmetology salons at fixed locations.

(f) The operation of mobile cosmetology salons must be in compliance with all local laws and ordinances regulating business establishments, with all applicable requirements of the Americans with Disabilities Act relating to accommodations for persons with disabilities, and with all applicable OSHA requirements.

(11) Facilities licensed under part II of chapter 400 or under part I of chapter 429 are exempt from this section, and a cosmetologist licensed pursuant to s. 477.019 may provide salon services exclusively for facility residents.

History.—s. 1, ch. 78-253; ss. 13, 15, 25, 30, 34, 46, 62, ch. 80-406; s. 2, ch. 81-318; ss. 29, 35, 36, ch. 85-297; s. 4, ch. 91-429; s. 13, ch. 98-323; s. 31, ch. 2002-223; s. 95, ch. 2006-197.



477.026 - Fees; disposition.

477.026 Fees; disposition.—

(1) The board shall set fees according to the following schedule:

(a) For cosmetologists, fees for original licensing, license renewal, and delinquent renewal shall not exceed $50.

(b) For cosmetologists, fees for endorsement application, examination, and reexamination shall not exceed $50.

(c) For cosmetology and specialty salons, fees for license application, original licensing, license renewal, and delinquent renewal shall not exceed $50.

(d) For specialists, fees for application and endorsement registration shall not exceed $30.

(e) For specialists, fees for initial registration, registration renewal, and delinquent renewal shall not exceed $50.

(f) For hair braiders, hair wrappers, and body wrappers, fees for registration shall not exceed $25.

(2) All moneys collected by the department from fees authorized by this chapter shall be paid into the Professional Regulation Trust Fund, which fund is created in the department, and shall be applied in accordance with ss. 215.37 and 455.219. The Legislature may appropriate any excess moneys from this fund to the General Revenue Fund.

(3) The department, with the advice of the board, shall prepare and submit a proposed budget in accordance with law.

History.—s. 1, ch. 78-253; ss. 13, 15, 25, 30, 34, 47, 62, ch. 80-406; s. 2, ch. 81-318; ss. 24, 46, ch. 82-179; ss. 30, 35, 36, ch. 85-297; s. 5, ch. 87-69; s. 43, ch. 89-344; s. 4, ch. 91-429; s. 152, ch. 94-119; s. 14, ch. 98-323; s. 148, ch. 99-251; s. 21, ch. 2009-195.



477.0263 - Cosmetology services to be performed in licensed salon; exceptions.

477.0263 Cosmetology services to be performed in licensed salon; exceptions.—

(1) Cosmetology services shall be performed only by licensed cosmetologists in licensed salons, except as otherwise provided in this section.

(2) Pursuant to rules established by the board, cosmetology services may be performed by a licensed cosmetologist in a location other than a licensed salon, including, but not limited to, a nursing home, hospital, or residence, when a client for reasons of ill health is unable to go to a licensed salon. Arrangements for the performance of such cosmetology services in a location other than a licensed salon shall be made only through a licensed salon.

(3) Any person who holds a valid cosmetology license in any state or who is authorized to practice cosmetology in any country, territory, or jurisdiction of the United States may perform cosmetology services in a location other than a licensed salon when such services are performed in connection with the motion picture, fashion photography, theatrical, or television industry; a photography studio salon; a manufacturer trade show demonstration; or an educational seminar.

(4) Pursuant to rules adopted by the board, any cosmetology or specialty service may be performed in a location other than a licensed salon when the service is performed in connection with a special event and is performed by a person who is employed by a licensed salon and who holds the proper license or specialty registration. An appointment for the performance of any such service in a location other than a licensed salon must be made through a licensed salon.

History.—ss. 75, 117, ch. 83-329; ss. 35, 36, ch. 85-297; s. 48, ch. 89-374; s. 4, ch. 91-429; s. 15, ch. 98-323; s. 14, ch. 2012-72.



477.0265 - Prohibited acts.

477.0265 Prohibited acts.—

(1) It is unlawful for any person to:

(a) Engage in the practice of cosmetology or a specialty without an active license as a cosmetologist or registration as a specialist issued by the department pursuant to the provisions of this chapter.

(b) Own, operate, maintain, open, establish, conduct, or have charge of, either alone or with another person or persons, a cosmetology salon or specialty salon:

1. Which is not licensed under the provisions of this chapter; or

2. In which a person not licensed or registered as a cosmetologist or a specialist is permitted to perform cosmetology services or any specialty.

(c) Permit an employed person to engage in the practice of cosmetology or of a specialty unless such person holds a valid, active license as a cosmetologist or registration as a specialist.

(d) Obtain or attempt to obtain a license or registration for money, other than the required fee, or any other thing of value or by fraudulent misrepresentations.

(e) Use or attempt to use a license to practice cosmetology or a registration to practice a specialty, which license or registration is suspended or revoked.

(f) Advertise or imply that skin care services or body wrapping, as performed under this chapter, have any relationship to the practice of massage therapy as defined in s. 480.033(3), except those practices or activities defined in s. 477.013.

(g) In the practice of cosmetology, use or possess a cosmetic product containing a liquid nail monomer containing any trace of methyl methacrylate (MMA).

(2) Any person who violates any provision of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 72, 117, ch. 83-329; ss. 31, 35, 36, ch. 85-297; s. 6, ch. 87-69; s. 110, ch. 91-224; s. 4, ch. 91-429; s. 149, ch. 99-251; s. 3, ch. 2004-284; s. 25, ch. 2012-61.



477.028 - Disciplinary proceedings.

477.028 Disciplinary proceedings.—

(1) The board shall have the power to revoke or suspend the license of a cosmetologist licensed under this chapter, or the registration of a specialist registered under this chapter, and to reprimand, censure, deny subsequent licensure or registration of, or otherwise discipline a cosmetologist or a specialist licensed or registered under this chapter in any of the following cases:

(a) Upon proof that a license or registration has been obtained by fraud or misrepresentation.

(b) Upon proof that the holder of a license or registration is guilty of fraud or deceit or of gross negligence, incompetency, or misconduct in the practice or instruction of cosmetology or a specialty.

(c) Upon proof that the holder of a license or registration is guilty of aiding, assisting, procuring, or advising any unlicensed person to practice as a cosmetologist.

(2) The board shall have the power to revoke or suspend the license of a cosmetology salon or a specialty salon licensed under this chapter, to deny subsequent licensure of such salon, or to reprimand, censure, or otherwise discipline the owner of such salon in either of the following cases:

(a) Upon proof that a license has been obtained by fraud or misrepresentation.

(b) Upon proof that the holder of a license is guilty of fraud or deceit or of gross negligence, incompetency, or misconduct in the operation of the salon so licensed.

(3) Disciplinary proceedings shall be conducted pursuant to the provisions of chapter 120.

(4) The department shall not issue or renew a license or certificate of registration under this chapter to any person against whom or salon against which the board has assessed a fine, interest, or costs associated with investigation and prosecution until the person or salon has paid in full such fine, interest, or costs associated with investigation and prosecution or until the person or salon complies with or satisfies all terms and conditions of the final order.

History.—s. 1, ch. 78-253; s. 2, ch. 81-318; s. 73, ch. 83-329; ss. 32, 35, 36, ch. 85-297; s. 7, ch. 87-69; s. 44, ch. 89-344; s. 4, ch. 91-429; s. 16, ch. 98-323.



477.029 - Penalty.

477.029 Penalty.—

(1) It is unlawful for any person to:

(a) Hold himself or herself out as a cosmetologist, specialist, hair wrapper, hair braider, or body wrapper unless duly licensed or registered, or otherwise authorized, as provided in this chapter.

(b) Operate any cosmetology salon unless it has been duly licensed as provided in this chapter.

(c) Permit an employed person to practice cosmetology or a specialty unless duly licensed or registered, or otherwise authorized, as provided in this chapter.

(d) Present as his or her own the license of another.

(e) Give false or forged evidence to the department in obtaining any license provided for in this chapter.

(f) Impersonate any other licenseholder of like or different name.

(g) Use or attempt to use a license that has been revoked.

(h) Violate any provision of s. 455.227(1), s. 477.0265, or s. 477.028.

(i) Violate or refuse to comply with any provision of this chapter or chapter 455 or a rule or final order of the board or the department.

(2) Any person who violates the provisions of this section shall be subject to one or more of the following penalties, as determined by the board:

(a) Revocation or suspension of any license or registration issued pursuant to this chapter.

(b) Issuance of a reprimand or censure.

(c) Imposition of an administrative fine not to exceed $500 for each count or separate offense.

(d) Placement on probation for a period of time and subject to such reasonable conditions as the board may specify.

(e) Refusal to certify to the department an applicant for licensure.

History.—s. 1, ch. 78-253; s. 2, ch. 81-318; s. 74, ch. 83-329; ss. 33, 35, 36, ch. 85-297; s. 8, ch. 87-69; s. 45, ch. 89-344; s. 4, ch. 91-429; s. 10, ch. 94-119; s. 405, ch. 97-103; s. 126, ch. 98-166; s. 17, ch. 98-323; s. 150, ch. 99-251; s. 186, ch. 2000-160; s. 4, ch. 2004-284; s. 59, ch. 2009-195; s. 50, ch. 2010-106.



477.031 - Civil proceedings.

477.031 Civil proceedings.—As cumulative of any other remedy or criminal prosecution, the department may file a proceeding in the name of the state seeking issuance of a restraining order, injunction, or writ of mandamus against any person who is or has been violating any of the provisions of this chapter or the lawful rules or orders of the department.

History.—s. 1, ch. 78-253; s. 2, ch. 81-318; ss. 35, 36, ch. 85-297; s. 4, ch. 91-429.






Chapter 478 - ELECTROLYSIS

478.40 - Short title.

478.40 Short title.—This chapter may be cited as the “Electrolysis Practice Act.”

History.—s. 1, ch. 92-172.



478.41 - Purpose and intent.

478.41 Purpose and intent.—The purpose of this chapter is to provide for the licensure of persons who deliver electrolysis services and to ensure that they meet certain requirements. It is the finding of the Legislature that the practice of electrology by unskilled or incompetent persons presents a danger to the public health and safety. Because it is difficult for the public to make informed choices related to electrolysis services and since the consequences of wrong choices can harm the public health and safety, it is the intent of the Legislature to prohibit the delivery of electrolysis services by persons who do not possess the necessary skills or who otherwise present a danger to the public. However, restrictions may be imposed only to the extent necessary to protect the public and in a manner that will not unreasonably affect the competitive market for the delivery of such services.

History.—s. 2, ch. 92-172.



478.42 - Definitions.

478.42 Definitions.—As used in this chapter, the term:

(1) “Board” means the Board of Medicine.

(2) “Council” means the Electrolysis Council.

(3) “Department” means the Department of Health.

(4) “Electrologist” means a person who engages in the practice of electrolysis.

(5) “Electrolysis or electrology” means the permanent removal of hair by destroying the hair-producing cells of the skin and vascular system, using equipment and devices approved by the board which have been cleared by and registered with the United States Food and Drug Administration and that are used pursuant to protocols approved by the board.

History.—s. 3, ch. 92-172; s. 168, ch. 94-218; s. 144, ch. 97-264; s. 143, ch. 99-397.



478.43 - Board of Medicine; powers and duties.

478.43 Board of Medicine; powers and duties.—

(1) The board, with the assistance of the Electrolysis Council, is authorized to establish minimum standards for the delivery of electrolysis services and to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

(2) The board may administer oaths, summon witnesses, and take testimony in all matters relating to its duties under this chapter.

(3) The board may delegate such powers and duties to the council as it may deem proper.

(4) The board, in consultation with the council, shall recommend proposed rules, and the board shall adopt rules for a code of ethics for electrologists and rules related to the curriculum and approval of electrolysis training programs, sanitary guidelines, the delivery of electrolysis services, continuing education requirements, and any other area related to the practice of electrology.

History.—s. 4, ch. 92-172; s. 150, ch. 98-200.



478.44 - Electrolysis Council; creation; function; powers and duties.

478.44 Electrolysis Council; creation; function; powers and duties.—

(1) There is created the Electrolysis Council under the supervision of the board.

(2)(a) The council shall consist of five members, appointed by the board. Three members must be licensed electrologists who have been actively engaged in the delivery of electrolysis services in this state for at least 4 consecutive years prior to their appointment and who are not affiliated with an electrolysis school or manufacturer or supplier of electrolysis equipment or supplies. Two consumer members must be residents of this state who have never been licensed electrologists, have no financial interest in the practice of electrology, and are not affiliated with an electrolysis school or a manufacturer or supplier of electrolysis equipment or supplies.

(b) Initial council members who are licensed electrologists must be eligible for licensure at the time of their appointment. Electrologist members appointed after October 1, 1996, must have been licensed in this state for at least 3 years prior to their appointment.

(3) The term of office for each council member is 4 years. A member may not serve more than two consecutive terms. When a vacancy occurs on the council, any licensed electrologist may recommend one person to fill the vacancy, and any professional organization dealing with electrolysis, incorporated within the state as not for profit, which registers its interest with the board shall recommend at least twice as many persons to fill the vacancy as the number of vacancies to be filled, and the board, in its discretion, may appoint from the submitted names any of those persons so recommended. The board shall, when possible, appoint persons from different geographic areas.

(4)(a) The council shall annually elect from among its members a chair and vice chair.

(b) The council shall meet at least twice a year and shall hold such additional meetings as are considered necessary by the board. Three members of the council constitute a quorum.

(c) Unless otherwise provided by law, a council member shall be compensated $50 for each day the member attends an official meeting of the council or participates in official council business. A council member is also entitled to reimbursement for expenses pursuant to s. 112.061. Travel out of state requires the prior approval of the State Surgeon General.

History.—s. 5, ch. 92-172; s. 1, ch. 95-221; s. 406, ch. 97-103; s. 67, ch. 2000-158; s. 20, ch. 2000-305; s. 95, ch. 2008-6.



478.45 - Requirements for licensure.

478.45 Requirements for licensure.—

(1) An applicant applying for licensure as an electrologist shall file a written application, accompanied by the application for licensure fee prescribed in s. 478.55, on a form provided by the board, showing to the satisfaction of the board that the applicant:

(a) Is at least 18 years old.

(b) Is of good moral character.

(c) Possesses a high school diploma or a high school equivalency diploma.

(d) Has not committed an act in any jurisdiction which would constitute grounds for disciplining an electrologist in this state.

(e) Has successfully completed the academic requirements of an electrolysis training program, not to exceed 120 hours, and the practical application thereof as approved by the board.

(2) Each applicant for licensure shall successfully pass a written examination developed by the department or a national examination that has been approved by the board. The examinations shall test the applicant’s knowledge relating to the practice of electrology, including the applicant’s professional skills and judgment in the use of electrolysis techniques and methods, and any other subjects which are useful to determine the applicant’s fitness to practice.

(3) The department, upon approval of the board, may adopt a national examination in lieu of any part of the examination required by this section. The board, with the assistance of the council, shall establish standards for acceptable performance.

(4) The department shall issue a license to practice electrology to any applicant who passes the examination, pays the licensure fee as set forth in s. 478.55, and otherwise meets the requirements of this chapter.

(5) The department shall conduct licensure examinations at least two times a year. The department shall give public notice of the time and place of each examination at least 60 days before it is administered and shall mail notice of such examination to each applicant whose application is timely filed, pursuant to board rule.

(6) The department may not issue a license to any applicant who is under investigation in another jurisdiction for an offense which would be a violation of this chapter, until such investigation is complete. Upon completion of such investigation, if the applicant is found guilty of such offense, the board shall apply the applicable provisions of s. 478.52.

History.—s. 6, ch. 92-172; s. 2, ch. 95-221; s. 145, ch. 97-264; s. 7, ch. 2014-20.



478.46 - Temporary permits.

478.46 Temporary permits.—

(1) If the department determines that an applicant is qualified to be licensed under s. 478.47, the department may issue the applicant a temporary permit to practice electrolysis until the next board meeting at which license applications are to be considered, but not for a longer period of time. Only one temporary permit shall be issued to an applicant, and it shall not be renewable.

(2)(a) If the executive director of the board determines that an applicant is qualified for licensure by examination except for passage of the examination and has applied for the next scheduled examination, the executive director may issue the applicant a nonrenewable temporary permit to practice electrology under the supervision of a licensed electrologist until notification of the results of the examination.

(b) The temporary permit of a person who fails such examination is automatically revoked upon notification of the examination results, and the applicant shall cease the practice of electrology immediately upon receipt of such notice.

(c) An applicant with a temporary permit who passes such examination may continue to practice under such temporary permit until the next meeting of the board at which license applications are to be considered.

(3) As used in subsection (2), “supervision” means responsible control by a licensed electrologist who provides the initial direction in developing a treatment plan and also periodically inspects the permittee’s implementation of such plan, which plan may not be altered by the permittee without the prior consultation and approval of the supervisor. A supervisor shall be available to consult with and direct a permittee in an emergency, although the supervisor does not have to be on the premises while the permittee is delivering electrolysis services.

History.—s. 7, ch. 92-172; s. 146, ch. 97-264.



478.47 - Licensure by endorsement.

478.47 Licensure by endorsement.—The department shall issue a license by endorsement to any applicant who submits an application and the required fees as set forth in s. 478.55 and who holds an active license or other authority to practice electrology in a jurisdiction whose licensure requirements are determined by the board to be equivalent to the requirements for licensure in this state.

History.—s. 8, ch. 92-172; s. 147, ch. 97-264.



478.48 - Assumption of title and use of abbreviations.

478.48 Assumption of title and use of abbreviations.—Only persons who are licensed under this chapter may use the title “Electrologist,” “Registered Electrologist,” or the abbreviation “RE.”

History.—s. 9, ch. 92-172.



478.49 - License required.

478.49 License required.—

(1) No person may practice electrology or hold herself or himself out as an electrologist in this state unless the person has been issued a license by the department and holds an active license pursuant to the requirements of this chapter.

(2) A licensee shall display her or his license in a conspicuous location in her or his place of practice and provide it to the department or the board upon request.

History.—s. 10, ch. 92-172; s. 407, ch. 97-103.



478.50 - Renewal of license; delinquent status; address notification; continuing education requirements.

478.50 Renewal of license; delinquent status; address notification; continuing education requirements.—

(1) The department shall provide, by rule, a method for biennial license renewal at fees set forth in s. 478.55.

(2) A license that is not renewed at the end of the biennium prescribed by the department automatically reverts to delinquent status. The board shall adopt rules establishing procedures, criteria, and fees as set forth in s. 478.55 for reactivation of an inactive license.

(3) A licensee shall file with the department the address of his or her primary place of practice within the state prior to engaging in practice and shall notify the department of any change in this address prior to the change.

(4)(a) An application for license renewal must be accompanied by proof of the successful completion of 20 hours of continuing education courses or proof of successfully passing a reexamination for licensure within the immediately preceding biennium which meets the criteria established by the board. Both the continuing education and reexamination shall contain education on blood-borne diseases.

(b) The board, with the assistance of the council, shall approve criteria for, and content of, electrolysis training programs and continuing education courses required for licensure and renewal as set forth in this chapter.

(c) Continuing education programs shall be approved by the board. Applications for approval shall be submitted to the board not less than 60 days nor more than 360 days before they are held.

History.—s. 11, ch. 92-172; s. 229, ch. 94-119; s. 408, ch. 97-103.



478.51 - Electrology facilities; requisites; facility licensure; inspection.

478.51 Electrology facilities; requisites; facility licensure; inspection.—

(1) No electrology facility shall be permitted to operate without a facility license issued by the department.

(2) The facility license shall be displayed in a conspicuous place within the facility and shall be made available upon request of the department or board.

(3) The board shall adopt rules governing the licensure and operations of such facilities, personnel, safety and sanitary requirements, and the licensure application and granting process.

(4) Any person, firm, or corporation desiring to operate an electrology facility in the state shall submit to the department an application and the necessary application fee as set forth in s. 478.55.

(5) Upon receiving the application, the department may cause an investigation to be made of the proposed electrology facility.

(6) When an applicant fails to meet all the requirements provided in this section, the department shall deny the application in writing and shall list the specific requirements not met. No applicant denied licensure because of failure to meet the requirements shall be precluded from reapplying for licensure.

(7) When the department determines that the proposed electrology facility has met the requirements set forth in this section, the department shall grant the license upon payment of the initial licensure fee.

(8) An initial inspection of a licensed facility shall be conducted within 60 days of initial licensure.

(9) A renewal inspection of a licensed facility shall be conducted not less than once per biennium or as deemed required by the department.

(10) No license for operation of an electrology facility may be transferred from the name of the original licensee to another. It may be transferred from one location to another only upon approval by the department, which approval shall not be unreasonably withheld.

(11) Renewal of license registration for electrology facilities shall be accomplished pursuant to rules adopted by the board.

History.—s. 12, ch. 92-172.



478.52 - Disciplinary proceedings.

478.52 Disciplinary proceedings.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Obtaining or attempting to obtain a license by bribery, fraud, or knowing misrepresentation.

(b) Having a license or other authority to deliver electrolysis services revoked, suspended, or otherwise acted against, including denial of licensure, in another jurisdiction.

(c) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime, in any jurisdiction, which directly relates to the practice of electrology.

(d) Willfully making or filing a false report or record, willfully failing to file a report or record required for electrologists, or willfully impeding or obstructing the filing of a report or record required by this act or inducing another person to do so.

(e) Circulating false, misleading, or deceptive advertising.

(f) Unprofessional conduct, including any departure from, or failure to conform to, acceptable standards related to the delivery of electrolysis services.

(g) Engaging or attempting to engage in the illegal possession, sale, or distribution of any illegal or controlled substance.

(h) Willfully failing to report any known violation of this chapter.

(i) Willfully or repeatedly violating a rule adopted under this chapter, or an order of the board or department previously entered in a disciplinary hearing.

(j) Engaging in the delivery of electrolysis services without an active license.

(k) Employing an unlicensed person to practice electrology.

(l) Failing to perform any statutory or legal obligation placed upon an electrologist.

(m) Accepting and performing professional responsibilities which the licensee knows, or has reason to know, she or he is not competent to perform.

(n) Delegating professional responsibilities to a person the licensee knows, or has reason to know, is unqualified by training, experience, or licensure to perform.

(o) Gross or repeated malpractice or the inability to practice electrology with reasonable skill and safety.

(p) Judicially determined mental incompetency.

(q) Practicing or attempting to practice electrology under a name other than her or his own.

(r) Being unable to practice electrology with reasonable skill and safety because of a mental or physical condition or illness, or the use of alcohol, controlled substances, or any other substance which impairs one’s ability to practice.

1. The department may, upon probable cause, compel a licensee to submit to a mental or physical examination by physicians designated by the department. The cost of an examination shall be borne by the licensee, and her or his failure to submit to such an examination constitutes an admission of the allegations against her or him, consequent upon which a default and a final order may be entered without the taking of testimony or presentation of evidence, unless the failure was due to circumstances beyond her or his control.

2. A licensee who is disciplined under this paragraph shall, at reasonable intervals, be afforded an opportunity to demonstrate that she or he can resume the practice of electrology with reasonable skill and safety.

3. In any proceeding under this paragraph, the record of proceedings or the orders entered by the board may not be used against a licensee in any other proceeding.

(s) Disclosing the identity of or information about a patient without written permission, except for information which does not identify a patient and which is used for training purposes in an approved electrolysis training program.

(t) Practicing or attempting to practice any permanent hair removal except as described in s. 478.42(5).

(u) Operating any electrolysis facility unless it has been duly licensed as provided in this chapter.

(v) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The board may not issue or reinstate a license to a person it has deemed unqualified until it is satisfied that such person has complied with the terms and conditions of the final order and that the licensee can safely practice electrology.

(4) The board, with the assistance of the council, may, by rule, establish guidelines for the disposition of disciplinary cases involving specific types of violations. The guidelines may include minimum and maximum fines, periods of supervision on probation, or conditions upon probation or reissuance of a license.

History.—s. 13, ch. 92-172; s. 409, ch. 97-103; s. 148, ch. 97-264; s. 44, ch. 2001-277; s. 20, ch. 2005-240.



478.53 - Penalty for violations.

478.53 Penalty for violations.—It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, to:

(1) Practice or attempt to practice electrology or hold oneself out to be an electrologist without holding an active license.

(2) Practice or attempt to practice electrology under a name other than one’s own.

(3) Use or attempt to use a revoked or suspended license or the license of another.

(4) Obtain or attempt to obtain a license by bribery, fraud, or knowing misrepresentation.

(5) Employ an unlicensed person to practice electrology.

(6) Practice or attempt to practice any permanent hair removal except as described in s. 478.42(5).

History.—s. 14, ch. 92-172.



478.54 - Exemptions.

478.54 Exemptions.—This chapter does not apply to the delivery of electrolysis services by:

(1) A physician licensed under chapter 458 or an osteopathic physician licensed under chapter 459; or

(2) A student delivering electrolysis services to another in an approved electrolysis training program.

History.—s. 15, ch. 92-172.



478.55 - Fees; facility; disposition.

478.55 Fees; facility; disposition.—

(1) The board shall establish by rule the collection of fees for the following purposes:

(a) License application fee: a fee not to exceed $100.

(b) Examination fee: a fee not to exceed $300.

(c) Initial licensure fee: a fee not to exceed $100.

(d) Renewal fee: a fee not to exceed $100 biennially.

(e) Reactivation fee: a fee not to exceed $100.

(f) Inspection fee for facility: a fee not to exceed $100 biennially.

(2) In no case shall the department charge more than the actual cost incurred for the implementation of this chapter.

History.—s. 16, ch. 92-172.






Chapter 479 - OUTDOOR ADVERTISING

Part I - GENERAL PROVISIONS (ss. 479.01-479.25)

479.01 - Definitions.

479.01 Definitions.—As used in this chapter, the term:

(1) “Allowable uses” means the intended uses identified in a local government’s land development regulations which are authorized within a zoning category as a use by right, without the requirement to obtain a variance or waiver. The term includes conditional uses and those allowed by special exception if such uses are a present and actual use, but does not include uses that are accessory, ancillary, incidental to the allowable uses, or allowed only on a temporary basis.

(2) “Automatic changeable facing” means a facing that is capable of delivering two or more advertising messages through an automated or remotely controlled process.

(3) “Business of outdoor advertising” means the business of operating, maintaining, leasing, or selling outdoor advertising structures, outdoor advertising signs, or outdoor advertisements.

(4) “Commercial use” means activities associated with the sale, rental, or distribution of products or the performance of services. The term includes, but is not limited to, such uses or activities as retail sales; wholesale sales; rentals of equipment, goods, or products; offices; restaurants; food service vendors; sports arenas; theaters; and tourist attractions.

(5) “Controlled area” means 660 feet or less from the nearest edge of the right-of-way of any portion of the State Highway System, interstate, or federal-aid primary highway system and beyond 660 feet of the nearest edge of the right-of-way of any portion of the State Highway System, interstate highway system, or federal-aid primary system outside an urban area.

(6) “Department” means the Department of Transportation.

(7) “Erect” means to construct, build, raise, assemble, place, affix, attach, create, paint, draw, or in any other way bring into being or establish. The term does not include such activities when performed as an incident to the change of advertising message or customary maintenance or repair of a sign.

(8) “Federal-aid primary highway system” means the federal-aid primary highway system in existence on June 1, 1991, and any highway that was not a part of such system as of that date but that is, or became after June 1, 1991, a part of the National Highway System, including portions that have been accepted as part of the National Highway System but are unbuilt or unopened.

(9) “Highway” means any road, street, or other way open or intended to be opened to the public for travel by motor vehicles.

(10) “Industrial use” means activities associated with the manufacture, assembly, processing, or storage of products or the performance of related services. The term includes, but is not limited to, such uses or activities as automobile manufacturing or repair, boat manufacturing or repair, junk yards, meat packing facilities, citrus processing and packing facilities, produce processing and packing facilities, electrical generating plants, water treatment plants, sewage treatment plants, and solid waste disposal sites.

(11) “Interstate highway system” means the existing, unbuilt, or unopened system of highways or portions thereof designated as the national system of interstate and defense highways by the department.

(12) “Main-traveled way” means the traveled way of a highway on which through traffic is carried. In the case of a divided highway, the traveled way of each of the separate roadways for traffic in opposite directions is a main-traveled way. The term does not include such facilities as frontage roads, turning roadways which specifically include on-ramps or off-ramps to the interstate highway system, or parking areas.

(13) “Maintain” means to allow to exist.

(14) “Motorist services directional signs” means signs providing directional information about goods and services in the interest of the traveling public where such signs were lawfully erected and in existence on or before May 6, 1976, and continue to provide directional information to goods and services in a defined area.

(15) “New highway” means the construction of any road, paved or unpaved, where no road previously existed or the act of paving any previously unpaved road.

(16) “Nonconforming sign” means a sign which was lawfully erected but which does not comply with the land use, setback, size, spacing, and lighting provisions of state or local law, rule, regulation, or ordinance passed at a later date or a sign which was lawfully erected but which later fails to comply with state or local law, rule, regulation, or ordinance due to changed conditions.

(17) “Premises” means all the land areas under ownership or lease arrangement to the sign owner which are contiguous to the business conducted on the land except for instances where such land is a narrow strip contiguous to the advertised activity or is connected by such narrow strip, the only viable use of such land is to erect or maintain an advertising sign. If the sign owner is a municipality or county, the term means all lands owned or leased by the municipality or county within its jurisdictional boundaries.

(18) “Remove” means to disassemble all sign materials above ground level and transport such materials from the site.

(19) “Sign” means any combination of structure and message in the form of an outdoor sign, display, device, figure, painting, drawing, message, placard, poster, billboard, advertising structure, advertisement, logo, symbol, or other form, whether placed individually or on a V-type, back-to-back, side-to-side, stacked, or double-faced display or automatic changeable facing, designed, intended, or used to advertise or inform, any part of the advertising message or informative contents of which is visible from any place on the main-traveled way. The term does not include an official traffic control sign, official marker, or specific information panel erected, caused to be erected, or approved by the department.

(20) “Sign direction” means the direction from which the message or informative contents are most visible to oncoming traffic on the main-traveled way.

(21) “Sign face” means the part of a sign, including trim and background, which contains the message or informative contents, including an automatic changeable face.

(22) “Sign facing” includes all sign faces and automatic changeable faces displayed at the same location and facing the same direction.

(23) “Sign structure” means all the interrelated parts and material, such as beams, poles, and stringers, which are constructed for the purpose of supporting or displaying a message or informative contents.

(24) “State Highway System” has the same meaning as provided in s. 334.03.

(25) “Urban area” has the same meaning as provided in s. 334.03.

(26) “Visible commercial or industrial activity” means a commercial or industrial activity that is capable of being seen without visual aid by a person of normal visual acuity from the main-traveled way and that is generally recognizable as commercial or industrial.

(27) “Visible sign” means that the advertising message or informative contents of a sign, whether or not legible, can be seen without visual aid by a person of normal visual acuity.

(28) “Wall mural” means a sign that is a painting or an artistic work composed of photographs or arrangements of color and that displays a commercial or noncommercial message, relies solely on the side of the building for rigid structural support, and is painted on the building or depicted on vinyl, fabric, or other similarly flexible material that is held in place flush or flat against the surface of the building. The term excludes a painting or work placed on a structure that is erected for the sole or primary purpose of signage.

(29) “Zoning category” means the designation under the land development regulations or other similar ordinance enacted to regulate the use of land as provided in s. 163.3202(2)(b), which designation sets forth the allowable uses, restrictions, and limitations on use applicable to properties within the category.

History.—s. 1, ch. 20446, 1941; s. 1, ch. 65-397; s. 5, ch. 67-461; ss. 23, 35, ch. 69-106; s. 175, ch. 71-377; s. 1, ch. 71-971; s. 1, ch. 75-202; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; s. 1, ch. 78-8; ss. 2, 3, ch. 81-318; ss. 1, 25, 26, ch. 84-227; s. 6, ch. 90-136; s. 67, ch. 91-220; s. 4, ch. 91-429; ss. 6, 50, ch. 93-164; s. 32, ch. 94-237; ss. 37, 120, ch. 99-385; s. 28, ch. 2000-266; s. 61, ch. 2007-196; s. 21, ch. 2009-85; s. 38, ch. 2010-225; s. 38, ch. 2011-4; s. 94, ch. 2012-174; s. 3, ch. 2014-215; s. 24, ch. 2014-223.



479.015 - Legislative intent with respect to regulation of signs in areas adjacent to state highways.

479.015 Legislative intent with respect to regulation of signs in areas adjacent to state highways.—The control of signs in areas adjacent to the highways of this state is declared to be necessary to protect the public investment in the state highways; to attract visitors to this state by conserving the natural beauty of the state; to preserve and promote the recreational value of public travel; to assure that information in the specific interest of the traveling public is presented safely and aesthetically; to enhance the economic well-being of the state by promoting tourist-oriented businesses, such as public accommodations, vehicle services, attractions, campgrounds, parks, and recreational areas; and to promote points of scenic, historic, cultural, and educational interest.

History.—ss. 2, 26, ch. 84-227; s. 4, ch. 91-429.



479.02 - Duties of the department.

479.02 Duties of the department.—The department shall:

(1) Administer and enforce this chapter, the 1972 agreement between the state and the United States Department of Transportation, Title 23 of the United States Code, and federal regulations, including, but not limited to, those pertaining to the maintenance, continuance, and removal of nonconforming signs.

(2) Regulate size, height, lighting, and spacing of signs permitted on commercial and industrial parcels and in unzoned commercial or industrial areas on the interstate highway system and the federal-aid primary highway system.

(3) Determine commercial and industrial parcels and unzoned commercial or industrial areas in the manner provided in s. 479.024.

(4) Implement a specific information panel program on the limited access highway system to promote tourist-oriented businesses by providing directional information safely and aesthetically.

(5) Implement a rest area information panel or devices program at rest areas along the interstate highway system and the federal-aid primary highway system to promote tourist-oriented businesses.

(6) Test and, if economically feasible, implement alternative methods of providing information in the specific interest of the traveling public which allow the traveling public freedom of choice, conserve natural beauty, and present information safely and aesthetically.

(7) Adopt such rules as the department deems necessary or proper for the administration of this chapter, including rules that identify activities that may not be recognized as industrial or commercial activities for purposes of determination of a commercial or industrial parcel or an unzoned commercial or industrial area in the manner provided in s. 479.024.

(8) Inventory and determine the location of all signs on the state highway system, interstate highway system, and federal-aid primary highway system to be used as the database and permit information for all permitted signs. The inventory shall be updated at least every 2 years. The department may perform the inventory using department staff or may contract with a private firm to perform the work, whichever is more cost-efficient. The department shall maintain a database of sign inventory information such as sign location, size, height, and structure type, the permittee’s name, and any other information the department finds necessary to administer the program.

History.—s. 2, ch. 20446, 1941; s. 5, ch. 67-461; ss. 23, 35, ch. 69-106; s. 2, ch. 71-971; s. 1, ch. 72-274; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 2, ch. 78-8; s. 134, ch. 79-164; ss. 2, 3, ch. 81-318; ss. 3, 25, 26, ch. 84-227; s. 4, ch. 91-429; s. 33, ch. 94-237; s. 1, ch. 96-201; s. 4, ch. 2014-215; s. 25, ch. 2014-223.



479.024 - Commercial and industrial parcels.

479.024 Commercial and industrial parcels.—Signs shall be permitted by the department only in commercial or industrial zones, as determined by the local government, in compliance with chapter 163, unless otherwise provided in this chapter. Commercial and industrial zones are those areas appropriate for commerce, industry, or trade, regardless of how those areas are labeled.

(1) As used in this section, the term:

(a) “Parcel” means the property where the sign is located or is proposed to be located.

(b) “Utilities” includes all privately, publicly, or cooperatively owned lines, facilities, and systems for producing, transmitting, or distributing communications, power, electricity, light, heat, gas, oil, crude products, water, steam, waste, and stormwater not connected with the highway drainage, and other similar commodities.

(2) The determination as to zoning by the local government for the parcel must meet all of the following criteria:

(a) The parcel is comprehensively zoned and includes commercial or industrial uses as allowable uses.

(b) The parcel can reasonably accommodate a commercial or industrial use under the future land use map of the comprehensive plan and land use development regulations, as follows:

1. Sufficient utilities are available to support commercial or industrial development; and

2. The size, configuration, and public access of the parcel are sufficient to accommodate a commercial or industrial use, given the requirements in the comprehensive plan and land development regulations for vehicular access, onsite circulation, building setbacks, buffering, parking, and other applicable standards or the parcel consists of railroad tracks or minor sidings abutting commercial or industrial property that meets the criteria of this subsection.

(c) The parcel is not being used exclusively for noncommercial or nonindustrial uses.

(3) If a local government has not designated zoning through land development regulations in compliance with chapter 163 but has designated the parcel under the future land use map of the comprehensive plan for uses that include commercial or industrial uses, the parcel shall be considered an unzoned commercial or industrial area. For a permit to be issued for a sign in an unzoned commercial or industrial area, there must be three or more distinct commercial or industrial activities within 1,600 feet of each other, with at least one of the commercial or industrial activities located on the same side of the highway as, and within 800 feet of, the sign location. Multiple commercial or industrial activities enclosed in one building shall be considered one use if all activities have only shared building entrances.

(4) For purposes of this section, certain uses and activities may not be independently recognized as commercial or industrial, including, but not limited to:

(a) Signs.

(b) Agricultural, forestry, ranching, grazing, farming, and related activities, including, but not limited to, wayside fresh produce stands.

(c) Transient or temporary activities.

(d) Activities not visible from the main-traveled way, unless a department transportation facility is the only cause for the activity not being visible.

(e) Activities conducted more than 660 feet from the nearest edge of the right-of-way.

(f) Activities conducted in a building principally used as a residence.

(g) Railroad tracks and minor sidings, unless the tracks and sidings are abutted by a commercial or industrial property that meets the criteria in subsection (2).

(h) Communication towers.

(i) Public parks, public recreation services, and governmental uses and activities that take place in a structure that serves as the permanent public meeting place for local, state, or federal boards, commissions, or courts.

(5) If the local government has indicated that the proposed sign location is on a parcel that is in a commercial or industrial zone but the department finds that it is not, the department shall notify the sign applicant in writing of its determination.

(6) An applicant whose application for a permit is denied may request, within 30 days after the receipt of the notification of intent to deny, an administrative hearing pursuant to chapter 120 for a determination of whether the parcel is located in a commercial or industrial zone. Upon receipt of such request, the department shall notify the local government that the applicant has requested an administrative hearing pursuant to chapter 120.

(7) If the department determines in a final order that the parcel does not meet the permitting conditions in this section and a sign exists on the parcel, the applicant shall remove the sign within 30 days after the date of the order. The applicant is responsible for all sign removal costs.

(8) If the Federal Highway Administration reduces funds that would otherwise be apportioned to the department due to a local government’s failure to comply with this section, the department shall reduce transportation funding apportioned to the local government by an equivalent amount.

History.—s. 5, ch. 2014-215; s. 26, ch. 2014-223



479.03 - Jurisdiction of the Department of Transportation; entry upon privately owned lands.

479.03 Jurisdiction of the Department of Transportation; entry upon privately owned lands.—The territory under the jurisdiction of the department for the purpose of this chapter includes all the state. Employees, agents, or independent contractors working for the department, in the performance of their functions and duties under the provisions of this chapter, may enter into and upon any land upon which a sign is displayed, is proposed to be erected, or is being erected and make such inspections, surveys, and removals as may be relevant. Upon written notice to the landowner, operator, or person in charge of any intervening privately owned land that the removal of an illegal outdoor advertising sign is necessary and has been authorized by a final order or results from an uncontested notice to the sign owner, the department may enter upon any intervening privately owned lands for the purposes of effectuating removal of illegal signs. The department may enter intervening privately owned lands only in circumstances where it has determined that other legal or economically feasible means of entry to the sign site are not reasonably available. Except as otherwise provided by this chapter, the department is responsible for the repair or replacement in a like manner for any physical damage or destruction of private property, other than the sign, incidental to the department’s entry upon such intervening privately owned lands.

History.—s. 3, ch. 20446, 1941; s. 7, ch. 22858, 1945; s. 5, ch. 67-461; ss. 23, 35, ch. 69-106; s. 4, ch. 71-971; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 4, 25, 26, ch. 84-227; s. 4, ch. 91-429; s. 36, ch. 94-237; s. 6, ch. 2014-215; s. 27, ch. 2014-223; s. 56, ch. 2015-2.



479.04 - Business of outdoor advertising; license requirement; renewal; fees.

479.04 Business of outdoor advertising; license requirement; renewal; fees.—

(1) A person may not engage in the business of outdoor advertising in this state without first obtaining a license from the department. Such license shall be renewed annually. The fee for such license, and for each annual renewal, is $300. License renewal fees are payable as provided for in s. 479.07.

(2) A person is not required to obtain the license provided for in this section solely to erect or construct outdoor advertising signs or structures.

History.—s. 4, ch. 20446, 1941; s. 1, ch. 26959, 1951; s. 1, ch. 63-237; s. 5, ch. 67-461; s. 1, ch. 69-331; ss. 23, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 1, ch. 78-138; ss. 2, 3, ch. 81-318; ss. 5, 25, 26, ch. 84-227; s. 4, ch. 91-429; s. 37, ch. 94-237; s. 7, ch. 2014-215; s. 28, ch. 2014-223.



479.05 - Denial, suspension, or revocation of license.

479.05 Denial, suspension, or revocation of license.—The department may deny, suspend, or revoke a license requested or granted under this chapter in any case in which it determines that the application for the license contains false or misleading information of material consequence, that the licensee has failed to pay fees or costs owed to the department for outdoor advertising purposes, or that the licensee has violated any of the provisions of this chapter, unless such licensee, within 30 days after the receipt of notice by the department, corrects such false or misleading information, pays the outstanding amounts, or complies with this chapter. Suspension of a license allows the licensee to maintain existing sign permits, but the department may not grant a transfer of an existing permit or issue an additional permit to a licensee with a suspended license. A person aggrieved by an action of the department which denies, suspends, or revokes a license under this chapter may, within 30 days after the receipt of the notice, apply to the department for an administrative hearing pursuant to chapter 120.

History.—s. 4, ch. 20446, 1941; s. 17, ch. 63-512; s. 5, ch. 67-461; s. 1, ch. 69-267; ss. 23, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 56, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 6, 25, 26, ch. 84-227; s. 4, ch. 91-429; s. 8, ch. 2014-215; s. 29, ch. 2014-223.



479.07 - Sign permits.

479.07 Sign permits.—

(1) Except as provided in ss. 479.105(1) and 479.16, a person may not erect, operate, use, or maintain, or cause to be erected, operated, used, or maintained, any sign on the State Highway System outside an urban area or on any portion of the interstate or federal-aid primary highway system without first obtaining a permit for the sign from the department and paying the annual fee as provided in this section. As used in this section, the term “on any portion of the State Highway System, interstate highway system, or federal-aid primary system” means a sign located within the controlled area which is visible from any portion of the main-traveled way of such system.

(2) Written permission of the owner or other person in lawful possession or control of the site designated as the location of the sign is required for issuance of a permit.

(3)(a) An application for a sign permit must be made on a form prescribed by the department, and a separate application must be submitted for each permit requested. A permit is required for each sign facing.

(b) As part of the application, the applicant or his or her authorized representative must certify that all information provided in the application is true and correct. Each permit application must be accompanied by the appropriate permit fee; a signed statement by the owner or other person in lawful control of the site on which the sign is located or will be erected, authorizing the placement of the sign on that site; a statement from the appropriate local governmental official indicating that the sign complies with all local government requirements; and, if a local government permit is required for a sign, a statement that the agency or unit of local government will issue a permit to that applicant upon approval of the state permit application by the department.

(c) The annual permit fee for each sign facing shall be established by the department in an amount sufficient to offset the total cost to the department for the program, but may not be greater than $100. The first-year fee may be prorated by payment of an amount equal to one-fourth of the annual fee for each remaining whole quarter or partial quarter of the permit year. Applications received after the end of the third quarter of the permit year must include fees for the last quarter of the current year and fees for the succeeding year.

(4) An application for a permit shall be acted on by granting, denying, or returning the incomplete application within 30 days after receipt of the application by the department.

(5)(a) For each permit issued, the department shall furnish to the applicant a serially numbered permanent metal permit tag. The permittee is responsible for maintaining a valid permit tag on each permitted sign facing at all times. The tag shall be securely attached to the upper 50 percent of the sign structure, and attached in such a manner as to be plainly visible from the main-traveled way. The permit tag must be properly and permanently displayed at the permitted site within 30 days after the date of permit issuance. If the permittee fails to erect a completed sign on the permitted site within 270 days after the date on which the permit was issued, the permit will be void, and the department may not issue a new permit to that permittee for the same location for 270 days after the date on which the permit becomes void.

(b) If a permit tag is lost, stolen, or destroyed, the permittee to whom the tag was issued must apply to the department for a replacement tag. The department shall establish a service fee for replacement tags in an amount that will recover the actual cost of providing the replacement tag. Upon receipt of the application accompanied by the service fee, the department shall issue a replacement permit tag.

(6) A permit is valid only for the location specified in the permit. Valid permits may be transferred from one sign owner to another upon written acknowledgment from the current permittee and submittal of a transfer fee of $5 for each permit to be transferred. However, the maximum transfer fee for any multiple transfer between two outdoor advertisers in a single transaction is $100.

(7) A permittee shall at all times maintain the permission of the owner or other person in lawful control of the sign site in order to have and maintain a sign at such site.

(8)(a) In order to reduce peak workloads, the department may provide for staggered expiration dates for licenses and permits. Unless otherwise provided for by rule, all licenses and permits expire annually on January 15. All license and permit renewal fees are required to be submitted to the department by no later than the expiration date. At least 105 days before the expiration date of licenses and permits, the department shall send to each permittee a notice of fees due for all licenses and permits that were issued to him or her before the date of the notice. Such notice must list the permits and the permit fees due for each sign facing. The permittee shall, no later than 45 days before the expiration date, advise the department of any additions, deletions, or errors contained in the notice. Permit tags that are not renewed shall be returned to the department for cancellation by the expiration date. Permits that are not renewed or are canceled shall be certified in writing at that time as canceled or not renewed by the permittee, and permit tags for such permits shall be returned to the department or shall be accounted for by the permittee in writing, which writing shall be submitted with the renewal fee payment or the cancellation certification. However, failure of a permittee to submit a permit cancellation does not affect the nonrenewal of a permit. Before cancellation of a permit, the permittee shall provide written notice to all persons or entities having a right to advertise on the sign that the permittee intends to cancel the permit.

(b) If a permittee has not submitted his or her fee payment by the expiration date of the licenses or permits, the department shall send a notice of violation to the permittee within 45 days after the expiration date, requiring the payment of the permit fee within 30 days after the date of the notice and payment of a delinquency fee equal to 10 percent of the original amount due or, in the alternative to these payments, requiring the filing of a request for an administrative hearing to show cause why the sign should not be subject to immediate removal due to expiration of his or her license or permit. If the permittee submits payment as required by the violation notice, the license or permit shall be automatically reinstated and such reinstatement is retroactive to the original expiration date. If the permittee does not respond to the notice of violation within the 30-day period, the department shall, within 30 days, issue a final notice of sign removal and may, following 90 days after the date of the department’s final notice of sign removal, remove the sign without incurring any liability as a result of such removal. However, if at any time before removal of the sign, the permittee demonstrates that a good faith error on the part of the permittee resulted in cancellation or nonrenewal of the permit, the department may reinstate the permit if:

1. The permit reinstatement fee of up to $300 based on the size of the sign is paid;

2. All other permit renewal and delinquent permit fees due as of the reinstatement date are paid; and

3. The permittee reimburses the department for all actual costs resulting from the permit cancellation or nonrenewal.

(c) Conflicting applications filed by other persons for the same or competing sites covered by a permit subject to paragraph (b) may not be approved until after the sign subject to the expired permit has been removed.

(d) The cost for removing a sign by the department or an independent contractor shall be assessed by the department against the permittee.

(9)(a) A permit may not be granted for any sign for which a permit had not been granted by the effective date of this act unless such sign is located at least:

1. One thousand five hundred feet from any other permitted sign on the same side of the highway, if on an interstate highway.

2. One thousand feet from any other permitted sign on the same side of the highway, if on a federal-aid primary highway.

The minimum spacing provided in this paragraph does not preclude the permitting of V-type, back-to-back, side-to-side, stacked, or double-faced signs at the permitted sign site. If a sign is visible to more than one highway subject to the jurisdiction of the department and within the controlled area of the highways, the sign must meet the permitting requirements of all highways and be permitted to the highway having the more stringent permitting requirements.

(b) A permit may not be granted for a sign pursuant to this chapter to locate such sign on any portion of the interstate or federal-aid primary highway system, which sign:

1. Exceeds 50 feet in sign structure height above the crown of the main-traveled way to which the sign is permitted, if outside an incorporated area;

2. Exceeds 65 feet in sign structure height above the crown of the main-traveled way to which the sign is permitted, if inside an incorporated area; or

3. Exceeds 950 square feet of sign facing including all embellishments.

(c) Notwithstanding subparagraph (a)1., the distance between permitted signs on the same side of an interstate highway may be reduced to 1,000 feet if all other requirements of this chapter are met and if:

1. The local government has adopted a plan, program, resolution, ordinance, or other policy encouraging the voluntary removal of signs in a downtown, historic, redevelopment, infill, or other designated area which also provides for a new or replacement sign to be erected on an interstate highway within that jurisdiction if a sign in the designated area is removed;

2. The sign owner and the local government mutually agree to the terms of the removal and replacement; and

3. The local government notifies the department of its intention to allow such removal and replacement as agreed upon pursuant to subparagraph 2.

(d) This subsection does not cause a sign that was conforming on October 1, 1984, to become nonconforming.

(10) Commercial or industrial zoning that is not comprehensively enacted or that is enacted primarily to permit signs may not be recognized as commercial or industrial zoning for purposes of this provision, and permits may not be issued for signs in such areas.

History.—s. 6, ch. 20446, 1941; s. 7, ch. 22858, 1945; s. 1, ch. 61-151; s. 2, ch. 63-237; s. 5, ch. 67-461; ss. 23, 35, ch. 69-106; s. 427, ch. 71-136; s. 1, ch. 74-80; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 2, ch. 78-138; ss. 2, 3, ch. 81-318; ss. 7, 25, 26, ch. 84-227; s. 74, ch. 85-81; s. 4, ch. 91-429; s. 51, ch. 93-164; s. 38, ch. 94-237; s. 63, ch. 95-257; s. 2, ch. 96-201; s. 1120, ch. 97-103; s. 38, ch. 99-385; s. 7, ch. 2007-66; s. 22, ch. 2009-85; s. 39, ch. 2010-225; s. 95, ch. 2012-174; s. 9, ch. 2014-215; s. 30, ch. 2014-223; s. 50, ch. 2015-4.



479.08 - Denial or revocation of permit.

479.08 Denial or revocation of permit.—The department may deny or revoke a permit requested or granted under this chapter in any case in which it determines that the application for the permit contains false or misleading information of material consequence. The department may revoke a permit granted under this chapter in any case in which the permittee has violated this chapter, unless such permittee, within 30 days after the receipt of notice by the department, complies with this chapter. For the purpose of this section, the notice of violation issued by the department must describe in detail the alleged violation. A person aggrieved by any action of the department in denying or revoking a permit under this chapter may, within 30 days after receipt of the notice, apply to the department for an administrative hearing pursuant to chapter 120. If a timely request for hearing has been filed and the department issues a final order revoking a permit, such revocation shall be effective 30 days after the date of rendition. Except for department action pursuant to s. 479.107(1), the filing of a timely and proper notice of appeal shall operate to stay the revocation until the department’s action is upheld.

History.—s. 6, ch. 20446, 1941; s. 7, ch. 22858, 1945; s. 17, ch. 63-512; s. 5, ch. 67-461; s. 1, ch. 69-267; ss. 23, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 8, 25, 26, ch. 84-227; s. 4, ch. 91-429; s. 40, ch. 94-237; s. 23, ch. 2009-85; s. 10, ch. 2014-215; s. 31, ch. 2014-223.



479.10 - Sign removal following permit revocation or cancellation.

479.10 Sign removal following permit revocation or cancellation.—A sign shall be removed by the permittee within 30 days after the date of revocation or cancellation of the permit for the sign. If the permittee fails to remove the sign within the 30-day period, the department shall remove the sign at the permittee’s expense with or without further notice and without incurring any liability as a result of such removal.

History.—s. 8, ch. 20446, 1941; s. 7, ch. 22858, 1945; s. 428, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 9, 25, 26, ch. 84-227; s. 4, ch. 91-429; s. 11, ch. 2014-215; s. 32, ch. 2014-223.



479.105 - Signs erected or maintained without required permit; removal.

479.105 Signs erected or maintained without required permit; removal.—

(1) A sign that is located adjacent to the right-of-way of any highway on the State Highway System outside an incorporated area or adjacent to the right-of-way on any portion of the interstate or federal-aid primary highway system, which sign was erected, operated, or maintained without the permit required by s. 479.07(1) having been issued by the department, is declared to be a public nuisance and a private nuisance and shall be removed as provided in this section.

(a) Upon a determination by the department that a sign is in violation of s. 479.07(1), the department shall prominently post on the sign, or as close to the sign as possible for a location in which the sign is not easily accessible, a notice stating that the sign is illegal and must be removed within 30 days after the date on which the notice was posted. The department shall, concurrently with and in addition to posting the notice on the sign, provide a written notice to the owner of the sign, the advertiser displayed on the sign, or the owner of the property, stating that the sign is illegal and must be permanently removed within the 30-day period specified on the posted notice. The written notice shall further state that a hearing may be requested and that the request must be filed with the department within 30 days after receipt of the written notice. However, the filing of a request for a hearing will not stay the removal of the sign.

(b) If, pursuant to the notice provided, the sign is not removed by the owner of the sign, the advertiser displayed on the sign, or the owner of the property within the prescribed period, the department shall immediately remove the sign without further notice; and, for that purpose, the employees, agents, or independent contractors of the department may enter upon private property without incurring any liability for so entering.

(c) However, the department may issue a permit for a sign, as a conforming or nonconforming sign, if the sign owner demonstrates to the department one of the following:

1. If the sign meets the current requirements of this chapter for a sign permit, the sign owner may submit the required application package and receive a permit as a conforming sign, upon payment of all applicable fees.

2. If the sign does not meet the current requirements of this chapter for a sign permit and has never been exempt from the requirement that a permit be obtained, the sign owner may receive a permit as a nonconforming sign if the department determines that the sign is not located on state right-of-way and is not a safety hazard, and if the sign owner pays a penalty fee of $300 and all pertinent fees required by this chapter, including annual permit renewal fees payable since the date of the erection of the sign, and attaches to the permit application package documentation that demonstrates that:

a. The sign has been unpermitted, structurally unchanged, and continuously maintained at the same location for 7 years or more;

b. During the initial 7 years in which the sign has been subject to the jurisdiction of the department, the sign would have met the criteria established in this chapter which were in effect at that time for issuance of a permit; and

c. The department has not initiated a notice of violation or taken other action to remove the sign during the initial 7-year period in which the sign has been subject to the jurisdiction of the department.

(d) This subsection does not cause a neighboring sign that is permitted and that is within the spacing requirements under s. 479.07(9)(a) to become nonconforming.

(e) For purposes of this subsection, a notice to the sign owner, when required, constitutes sufficient notice. Notice is not required to be provided to the lessee, advertiser, or the owner of the real property on which the sign is located.

(f) If, after a hearing, it is determined that a sign has been wrongfully or erroneously removed pursuant to this subsection, the department, at the sign owner’s discretion, shall either pay just compensation to the owner of the sign or reerect the sign in kind at the expense of the department.

(2)(a) If a sign is under construction and the department determines that a permit has not been issued for the sign as required under this chapter, the department may require that all work on the sign cease until the sign owner shows that the sign does not violate this chapter. The order to cease work shall be prominently posted on the sign structure, and further notice is not required. The failure of a sign owner or her or his agents to immediately comply with the order subjects the sign to prompt removal by the department.

(b) For the purposes of this subsection only, a sign is under construction when it is in any phase of initial construction before the attachment and display of the advertising message in final position for viewing by the traveling public. A sign that is undergoing routine maintenance or change of the advertising message only is not considered to be under construction for the purposes of this subsection.

(3) The cost of removing a sign by the department or an independent contractor shall be assessed against the owner of the sign by the department.

History.—ss. 10, 26, ch. 84-227; s. 4, ch. 91-429; s. 64, ch. 95-257; s. 3, ch. 96-201; s. 1121, ch. 97-103; s. 12, ch. 2014-215; s. 33, ch. 2014-223.



479.106 - Vegetation management.

479.106 Vegetation management.—

(1) The removal, cutting, or trimming of trees or vegetation on public right-of-way to make visible or to ensure future visibility of the facing of a proposed sign or previously permitted sign shall be performed only with the written permission of the department in accordance with the provisions of this section.

(2) Any person desiring to engage in the removal, cutting, or trimming of trees or vegetation for the purposes herein described shall make written application to the department. The application shall include the applicant’s plan for the removal, cutting, or trimming and for the management of any vegetation planted as part of a mitigation plan.

(3) As a condition of any removal of trees or vegetation, and where the department deems appropriate as a condition of any cutting or trimming, the department may require a vegetation management plan, approved by the department, which considers conservation and mitigation, or contribution to a plan of mitigation, for the replacement of such vegetation. Each plan or contribution shall reasonably relate to the vegetation being affected by the application and, where appropriate, shall include plantings which will allow reasonable visibility of sign facings while screening sign structural supports. The department may establish special mitigation programs for the beautification and aesthetic improvement of designated areas and permit individual applicants to contribute to such programs as a part or in lieu of other mitigation requirements.

(4) The department may establish an application fee not to exceed $25 for each individual application to defer the costs of processing such application and a fee not to exceed $200 to defer the costs of processing an application for multiple sites.

(5) The department may only grant a permit pursuant to s. 479.07 for a new sign that requires the removal, cutting, or trimming of existing trees or vegetation on public right-of-way for the sign face to be visible from the highway to which the sign will be permitted when the sign owner has removed at least two nonconforming signs of approximate comparable size and surrendered the permits for the nonconforming signs to the department for cancellation. For signs originally permitted after July 1, 1996, the first application, or application for a change of view zone, for the removal, cutting, or trimming of trees or vegetation along the highway to which the sign is permitted shall require the removal of two nonconforming signs, in addition to mitigation or contribution to a plan of mitigation. The department may not grant a permit for the removal, cutting, or trimming of trees for a sign permitted after July 1, 1996, if the trees are or the vegetation is part of a beautification project implemented before the date of the original sign permit application and if the beautification project is specifically identified in the department’s construction plans, permitted landscape projects, or agreements.

(6) Beautification projects, trees, or other vegetation shall not be planted or located in the view zone of legally erected and permitted outdoor advertising signs which have been permitted prior to the date of the beautification project or other planting, where such planting will, at the time of planting or after future growth, screen such sign from view.

(a) View zones are established along the public rights-of-way of interstate highways, expressways, federal-aid primary highways, and the State Highway System in the state, excluding privately or other publicly owned property, as follows:

1. A view zone of 350 feet for posted speed limits of 35 miles per hour or less.

2. A view zone of 500 feet for posted speed limits of over 35 miles per hour.

(b) The established view zone shall be within the first 1,000 feet measured along the edge of the pavement in the direction of approaching traffic from a point on the edge of the pavement perpendicular to the edge of the sign facing nearest the highway and shall be continuous unless interrupted by existing, naturally occurring vegetation. The department and the sign owner may enter into an agreement identifying the specific location of the view zone for each sign facing. In the absence of such agreement, the established view zone shall be measured from the sign along the edge of the pavement in the direction of approaching traffic as provided in this subsection.

(c) If a sign owner alleges any governmental entity or other party has violated this subsection, the sign owner must provide 90 days’ written notice to the governmental entity or other party allegedly violating this subsection. If the alleged violation is not cured by the governmental entity or other party within the 90-day period, the sign owner may file a claim in the circuit court where the sign is located. A copy of such complaint shall be served contemporaneously upon the governmental entity or other party. If the circuit court determines a violation of this subsection has occurred, the court shall award a claim for compensation equal to the lesser of the revenue from the sign lost during the time of screening or the fair market value of the sign, and the governmental entity or other party shall pay the award of compensation subject to available appeal. Any modification or removal of material within a beautification project or other planting by the governmental entity or other party to cure an alleged violation shall not require the issuance of a permit from the Department of Transportation provided not less than 48 hours’ notice is provided to the department of the modification or removal of the material. A natural person, private corporation, or private partnership licensed under part II of chapter 481 providing design services for beautification or other projects shall not be subject to a claim of compensation under this section when the initial project design meets the requirements of this section.

(d) This subsection shall not apply to the provisions of any existing written agreement executed before July 1, 2006, between any local government and the owner of an outdoor advertising sign.

(7) Any person engaging in removal, cutting, or trimming of trees or vegetation in violation of this section or benefiting from such actions shall be subject to an administrative penalty of up to $1,000 per sign facing and required to mitigate for the unauthorized removal, cutting, or trimming in such manner and in such amount as may be required under the rules of the department.

(8) The intent of this section is to create partnering relationships which will have the effect of improving the appearance of Florida’s highways and creating a net increase in the vegetative habitat along the roads. Department rules shall encourage the use of plants which are low maintenance and native to the general region in which they are planted.

History.—s. 4, ch. 96-201; s. 1, ch. 2006-249; s. 13, ch. 2014-215; s. 34, ch. 2014-223.



479.107 - Signs on highway rights-of-way; removal.

479.107 Signs on highway rights-of-way; removal.—

(1) Any sign located on the right-of-way of a highway on the State Highway System or on any portion of the interstate or federal-aid primary highway system which is in violation of s. 479.11(8) may be removed by the department as provided in this section. However, a permittee of a sign which is located on the right-of-way in violation of s. 479.11(8) and for which sign a permit has been issued under the provisions of this chapter must be given notice in accordance with s. 479.08. Upon a determination by the department that a sign is in violation of s. 479.11(8), the department shall prominently post on the sign structure a notice visible from the main-traveled way stating that the sign is illegal and must be permanently removed from the right-of-way within 10 working days after the posting of the notice. However, if the sign bears the name of the licensee or the name and address of the nonlicensed sign owner, the department shall, concurrently with and in addition to posting the notice on the sign, provide written notice to the owner, stating that the sign is illegal and must be permanently removed from the right-of-way within the 10-day period specified on the posted notice and that the owner has a right to request a hearing, which request must be filed with the department within 30 days after the date of the notice. However, the request for a hearing will not stay the removal of the sign. If, pursuant to the notice provided, the sign is not removed from the right-of-way by the owner within the prescribed period, then the department shall immediately remove the sign without further notice.

(2) Notwithstanding the provisions of subsection (1), the department is authorized to remove, without notice, any sign on the right-of-way which it determines to be a safety hazard to the traveling public or any unpermitted sign on the right-of-way.

(3) If a sign that has been noticed pursuant to this section is returned to the right-of-way, the department shall immediately remove the sign without further notice.

(4) If after a hearing, it is determined that a sign has been wrongfully or erroneously removed pursuant to this section, the department, at the sign owner’s discretion, shall either pay just compensation to the owner of the sign or reerect the sign in kind at the same location at the expense of the department.

(5) The cost of removing a sign by the department or an independent contractor shall be assessed by the department against the owner of the sign.

History.—ss. 11, 26, ch. 84-227; s. 60, ch. 87-225; s. 4, ch. 91-429; s. 39, ch. 94-237; s. 14, ch. 2014-215; s. 35, ch. 2014-223.



479.11 - Specified signs prohibited.

479.11 Specified signs prohibited.—No sign shall be erected, used, operated, or maintained:

(1) Within 660 feet of the nearest edge of the right-of-way of any portion of the interstate highway system or the federal-aid primary highway system, except as provided in ss. 479.111 and 479.16.

(2) Beyond 660 feet of the nearest edge of the right-of-way of any portion of the interstate highway system or the federal-aid primary highway system outside an urban area, which sign is erected for the purpose of its message being read from the main-traveled way of such system, except as provided in ss. 479.111(1) and 479.16.

(3) Within 15 feet of the outside boundary of the right-of-way of any highway on the State Highway System outside of an incorporated area or on the interstate or federal-aid primary highway system outside an incorporated area.

(4) Within 100 feet of any church, school, cemetery, public park, public reservation, public playground, or state or national forest, when such facility is located outside of an incorporated area, except as provided in s. 479.16.

(5)(a) Which displays intermittent lights not embodied in the sign, or any rotating or flashing light within 100 feet of the outside boundary of the right-of-way of any highway on the State Highway System, interstate highway system, or federal-aid primary highway system or which is illuminated in such a manner so as to cause glare or to impair the vision of motorists or otherwise distract motorists so as to interfere with the motorists’ ability to safely operate their vehicles.

(b) If the sign is on the premises of an establishment as provided in s. 479.16(1), the local government authority with jurisdiction over the location of the sign shall enforce the provisions of this section as provided in chapter 162 and this section.

(6) Which uses the word “stop” or “danger,” or presents or implies the need or requirement of stopping or the existence of danger, or which is a copy or imitation of official signs, and which is adjacent to the right-of-way of any highway on the State Highway System, interstate highway system, or federal-aid primary highway system.

(7) Which is placed on the inside of a curve or in any manner that may prevent persons using the highway from obtaining an unobstructed view of approaching vehicles and which is adjacent to the right-of-way of any highway on the State Highway System, interstate highway system, or federal-aid primary highway system.

(8) Which is located upon the right-of-way of any highway on the State Highway System, interstate highway system, or federal-aid primary highway system.

(9) Which is nailed, fastened, or affixed to any tree or is erected or maintained in an unsafe, insecure, or unsightly condition and which is adjacent to the right-of-way of any highway on the State Highway System outside of an incorporated area or on any portion of the interstate highway system or the federal-aid primary highway system.

(10) Which is on a new highway outside an urban area and otherwise would have been subject to the permit requirements of this chapter.

History.—s. 9, ch. 20446, 1941; s. 3, ch. 26959, 1951; s. 1, ch. 31413, 1956; s. 1, ch. 57-282; s. 2, ch. 61-151; s. 5, ch. 71-971; s. 2, ch. 75-202; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 12, 25, 26, ch. 84-227; s. 4, ch. 91-429; s. 44, ch. 94-237; s. 32, ch. 95-257; s. 4, ch. 2012-83.



479.111 - Specified signs allowed within controlled portions of the interstate and federal-aid primary highway system.

479.111 Specified signs allowed within controlled portions of the interstate and federal-aid primary highway system.—Only the following signs shall be allowed within controlled portions of the interstate highway system and the federal-aid primary highway system as set forth in s. 479.11(1) and (2):

(1) Directional or other official signs and notices that conform to 23 C.F.R. ss. 750.151-750.155.

(2) Signs in commercial-zoned and industrial-zoned areas or commercial-unzoned and industrial-unzoned areas and within 660 feet of the nearest edge of the right-of-way, subject to the requirements set forth in the 1972 agreement between the state and the United States Department of Transportation.

(3) Signs for which permits are not required under s. 479.16.

History.—s. 6, ch. 71-971; s. 3, ch. 75-202; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 78-8; ss. 2, 3, ch. 81-318; ss. 13, 25, 26, ch. 84-227; s. 75, ch. 85-81; s. 4, ch. 91-429; s. 15, ch. 2014-215; s. 36, ch. 2014-223.



479.12 - Outdoor advertising on highways.

479.12 Outdoor advertising on highways.—Any person who willfully or maliciously displaces, removes, destroys or injures a mileboard, milestone, danger sign, signal, guide sign, guidepost, highway sign, or historical marker or any inscription thereon, lawfully within or adjacent to a highway, or who in any manner paints, prints, places, puts or affixes any advertisement upon or to any rock, stone, tree, fence, stump, pole, mileboard, milestone, danger sign, guide sign, guidepost, highway sign, historical marker, buildings, barns or other object lawfully within the limits of any highway, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 10, ch. 20446, 1941; s. 429, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 25, 26, ch. 84-227; s. 4, ch. 91-429.



479.14 - Disposition of fees.

479.14 Disposition of fees.—All moneys received by the department under the provisions of this chapter shall be paid by it into the State Treasury and placed in the State Transportation Trust Fund for use in the administration of this chapter.

History.—s. 12, ch. 20446, 1941; s. 2, ch. 61-119; s. 5, ch. 67-461; ss. 23, 35, ch. 69-106; ss. 2, 3, ch. 73-57; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 14, 25, 26, ch. 84-227; s. 4, ch. 91-429; s. 5, ch. 96-201.



479.15 - Harmony of regulations.

479.15 Harmony of regulations.—

(1) A zoning board or commission or other public officer or agency may not issue a permit to erect a sign that is prohibited under this chapter or the rules of the department, and the department may not issue a permit for a sign that is prohibited by any other public board, officer, or agency in the lawful exercise of its powers.

(2) A municipality, county, local zoning authority, or other local governmental entity may not remove, or cause to be removed, a lawfully erected sign along any portion of the interstate or federal-aid primary highway system without first paying just compensation for such removal. A local governmental entity may not cause in any way the alteration of a lawfully erected sign located along any portion of the interstate or federal-aid primary highway system without payment of just compensation if such alteration constitutes a taking under state law. The municipality, county, local zoning authority, or other local governmental entity that adopts requirements for such alteration shall pay just compensation to the sign owner if such alteration constitutes a taking under state law. This subsection applies only to a lawfully erected sign the subject matter of which relates to premises other than the premises on which it is located or to merchandise, services, activities, or entertainment not sold, produced, manufactured, or furnished on the premises on which the sign is located. This subsection may not be interpreted as explicit or implicit legislative recognition that alterations do or do not constitute a taking under state law.

(3) It is the express intent of the Legislature to limit the state right-of-way acquisition costs on state and federal roads in eminent domain proceedings, ss. 479.07 and 479.155 notwithstanding. Subject to approval by the Federal Highway Administration, if public acquisition of land upon which is situated a lawfully permitted sign occurs as provided in this chapter, the sign may, at the election of its owner and the department, be relocated or reconstructed adjacent to the new right-of-way and in close proximity to the current site if the sign is not relocated in an area inconsistent with s. 479.024. Such relocation is subject to the requirements in the 1972 agreement between the state and the United States Department of Transportation. The sign owner shall pay all costs associated with relocating or reconstructing a sign under this subsection, and the state or any local government may not reimburse the sign owner for such costs, unless part of such relocation costs is required by federal law. If adjacent property is not available for the relocation, the department is responsible for paying the owner of the sign just compensation for its removal.

(4) For a nonconforming sign, the face of the sign may not be increased in size or height or structurally modified at the point of relocation in a manner inconsistent with the current building codes of the jurisdiction in which the sign is located.

(5) If relocation can be accomplished but is inconsistent with the ordinances of the municipality or county within whose jurisdiction the sign is located, the ordinances of the local government shall prevail if the local government assumes the responsibility to provide the owner of the sign just compensation for its removal. Compensation paid by the local government may not be greater than the compensation required under state or federal law. This section does not impair any agreement or future agreements between a municipality or county and the owner of a sign or signs within the jurisdiction of the municipality or county.

(6) Subsections (3), (4), and (5) do not apply within the jurisdiction of a municipality that is engaged in litigation concerning its sign ordinance on April 23, 1999, and the subsections do not apply to a municipality whose boundaries are identical to the county within which the municipality is located.

(7) This section does not cause a neighboring sign that is already permitted and that is within the spacing requirements established in s. 479.07(9)(a) to become nonconforming.

History.—s. 13, ch. 20446, 1941; s. 5, ch. 67-461; ss. 23, 35, ch. 69-106; s. 1, ch. 74-273; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 15, 25, 26, ch. 84-227; s. 4, ch. 91-429; s. 41, ch. 94-237; s. 65, ch. 99-385; s. 5, ch. 2002-13; s. 16, ch. 2014-215; s. 37, ch. 2014-223.



479.155 - Local outdoor advertising or sign ordinances.

479.155 Local outdoor advertising or sign ordinances.—The provisions of this chapter shall not be deemed to supersede the rights and powers of counties and municipalities to enact outdoor advertising or sign ordinances.

History.—s. 4, ch. 78-138; s. 2, ch. 81-318; ss. 16, 25, 26, ch. 84-227; s. 4, ch. 91-429.



479.156 - Wall murals.

479.156 Wall murals.—Notwithstanding any other provision of this chapter, a municipality or county may permit and regulate wall murals within areas designated by such government. If a municipality or county permits wall murals, a wall mural that displays a commercial message and is within 660 feet of the nearest edge of the right-of-way within an area adjacent to the interstate highway system or the federal-aid primary highway system shall be located only in an area that is zoned for industrial or commercial use pursuant to s. 479.024. The municipality or county shall establish and enforce regulations for such areas which, at a minimum, set forth criteria governing the size, lighting, and spacing of wall murals consistent with the intent of 23 U.S.C. s. 131 and with customary use. If a municipality or county exercises such control and makes a determination of customary use pursuant to 23 U.S.C. s. 131(d), such determination shall be accepted in lieu of controls in the agreement between the state and the United States Department of Transportation, and the department shall notify the Federal Highway Administration pursuant to the agreement, 23 U.S.C. s. 131(d), and 23 C.F.R. s. 750.706(c). A wall mural that is subject to municipal or county regulation and 23 U.S.C. s. 131 must be approved by the Department of Transportation and the Federal Highway Administration when required by federal law and federal regulation under the agreement between the state and the United States Department of Transportation and federal regulations enforced by the Department of Transportation under s. 479.02(1). The existence of a wall mural as defined in s. 479.01 1must not be considered in determining whether a sign as defined in s. 479.01, existing or new, is in compliance with s. 479.07(9)(a).

History.—s. 62, ch. 2007-196; s. 24, ch. 2009-85; s. 48, ch. 2010-225; s. 17, ch. 2014-215; s. 38, ch. 2014-223.

1Note.—As amended by s. 17, ch. 2014-215. The amendment by s. 38, ch. 2014-223, uses the word “may” instead of the word “must.”



479.16 - Signs for which permits are not required.

479.16 Signs for which permits are not required.—The following signs are exempt from the requirement that a permit for a sign be obtained under this chapter but are required to comply with s. 479.11(4)-(8), and subsections (15)-(20) may not be implemented or continued if the Federal Government notifies the department that implementation or continuation will adversely affect the allocation of federal funds to the department:

(1) Signs erected on the premises of an establishment which consist primarily of the name of the establishment or identify the principal or accessory merchandise, services, activities, or entertainment sold, produced, manufactured, or furnished on the premises of the establishment and which comply with the lighting restrictions imposed under s. 479.11(5), or signs owned by a municipality or a county located on the premises of such municipality or county which display information regarding governmental services, activities, events, or entertainment. For purposes of this section, the following types of messages are not considered information regarding governmental services, activities, events, or entertainment:

(a) Messages that specifically reference any commercial enterprise.

(b) Messages that reference a commercial sponsor of any event.

(c) Personal messages.

(d) Political campaign messages.

If a sign located on the premises of an establishment consists principally of brand name or trade name advertising and the merchandise or service is only incidental to the principal activity, or if the owner of the establishment receives rental income from the sign, the sign is not exempt under this subsection.

(2) Signs erected, used, or maintained on a farm by the owner or lessee of such farm and relating solely to farm produce, merchandise, service, or entertainment sold, produced, manufactured, or furnished on such farm.

(3) Signs posted or displayed on real property by the owner or by the authority of the owner, stating that the real property is for sale or rent. However, if the sign contains any message not pertaining to the sale or rental of the real property, it is not exempt under this section.

(4) Official notices or advertisements posted or displayed on private property by or under the direction of any public or court officer in the performance of her or his official or directed duties or by trustees under deeds of trust or deeds of assignment or other similar instruments.

(5) Danger or precautionary signs relating to the premises on which they are located; forest fire warning signs erected under the authority of the Florida Forest Service of the Department of Agriculture and Consumer Services; and signs, notices, or symbols erected by the United States Government under the direction of the United States Forest Service.

(6) Notices of any railroad, bridge, ferry, or other transportation or transmission company necessary for the direction or safety of the public.

(7) Signs, notices, or symbols for the information of aviators as to location, directions, and landings and conditions affecting safety in aviation erected or authorized by the department.

(8) Signs or notices measuring up to 8 square feet in area which are erected or maintained upon property and which state only the name of the owner, lessee, or occupant of the premises.

(9) Historical markers erected by authorized public authorities.

(10) Official traffic control signs and markers erected, caused to be erected, or approved by the department.

(11) Signs erected upon property warning the public against hunting and fishing or trespassing.

(12) Signs of up to 8 square feet which are owned by and relate to the facilities and activities of churches, civic organizations, fraternal organizations, charitable organizations, or units or agencies of government.

(13) Signs placed on benches, transit shelters, modular news racks, street light poles, public pay telephones, and waste receptacles, within the right-of-way, as provided for in s. 337.408 are exempt from this chapter.

(14) Signs relating exclusively to political campaigns.

(15) Signs measuring up to 16 square feet placed at a road junction with the State Highway System denoting only the distance or direction of a residence or farm operation, or, outside an incorporated area where a hardship is created because a small business is not visible from the road junction with the State Highway System, one sign measuring up to 16 square feet denoting only the name of the business and the distance and direction to the business.

(16) Signs placed by a local tourist-oriented business located within a rural area of opportunity as defined in s. 288.0656(2) which are:

(a) Not more than 8 square feet in size or more than 4 feet in height;

(b) Located only in rural areas on a facility that does not meet the definition of a limited access facility, as defined in s. 334.03;

(c) Located within 2 miles of the business location and at least 500 feet apart;

(d) Located only in two directions leading to the business; and

(e) Not located within the road right-of-way.

A business placing such signs must be at least 4 miles from any other business using this exemption and may not participate in any other directional signage program by the department.

(17) Signs measuring up to 32 square feet denoting only the distance or direction of a farm operation which are erected at a road junction with the State Highway System, but only during the harvest season of the farm operation for up to 4 months.

(18) Acknowledgment signs erected upon publicly funded school premises which relate to a specific public school club, team, or event and which are placed at least 1,000 feet from any other acknowledgment sign on the same side of the roadway. The sponsor information on an acknowledgment sign may constitute no more than 100 square feet of the sign. As used in this subsection, the term “acknowledgment sign” means a sign that is intended to inform the traveling public that a public school club, team, or event has been sponsored by a person, firm, or other entity.

(19) Displays erected upon a sports facility, the content of which is directly related to the facility’s activities or to the facility’s products or services. Displays must be mounted flush to the surface of the sports facility and must rely upon the building facade for structural support. As used in this subsection, the term “sports facility” means an athletic complex, athletic arena, or athletic stadium, including physically connected parking facilities, which is open to the public and has a seating capacity of 15,000 or more permanently installed seats.

(20) Signs that are located within the controlled area of a federal-aid primary highway but that are on a parcel adjacent to an off-ramp to the termination point of a turnpike system, if there is no directional decision to be made by a driver, the signs are primarily facing the off-ramp, and the signs have been in existence since at least 1995.

If the exemptions in subsections (15)-(20) are not implemented or continued due to notification from the Federal Government that the allocation of federal funds to the department will be adversely impacted, the department shall provide notice to the sign owner that the sign must be removed within 30 days after receipt of the notice. If the sign is not removed within 30 days after receipt of the notice by the sign owner, the department may remove the sign, and the costs incurred in connection with the sign removal shall be assessed against and collected from the sign owner.

History.—s. 14, ch. 20446, 1941; s. 4, ch. 26959, 1951; s. 2, ch. 65-397; s. 5, ch. 67-461; ss. 14, 23, 35, ch. 69-106; s. 7, ch. 71-971; s. 4, ch. 75-202; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 17, 25, 26, ch. 84-227; s. 76, ch. 85-81; s. 1, ch. 88-245; s. 28, ch. 91-220; s. 4, ch. 91-429; s. 45, ch. 94-237; s. 33, ch. 95-257; s. 1, ch. 97-89; s. 410, ch. 97-103; s. 39, ch. 99-385; s. 29, ch. 2000-266; s. 21, ch. 2012-7; s. 11, ch. 2014-169; s. 18, ch. 2014-215; s. 39, ch. 2014-223; ss. 57, 58, ch. 2015-2; s. 52, ch. 2016-239.



479.21 - Willfully or maliciously removing, destroying, damaging, or altering permitted signs; penalty.

479.21 Willfully or maliciously removing, destroying, damaging, or altering permitted signs; penalty.—Any person who willfully or maliciously removes, damages, destroys, tampers with, or alters in any way a sign for which a permit has been issued under this chapter is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 22757, 1945; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 18, 25, 26, ch. 84-227; s. 4, ch. 91-429.



479.24 - Compensation for signs; eminent domain; exceptions.

479.24 Compensation for signs; eminent domain; exceptions.—

(1) Just compensation shall be paid by the department upon the department’s acquisition of a lawful conforming or nonconforming sign along any portion of the interstate or federal-aid primary highway system. This section does not apply to a sign that is illegal at the time of its removal. A sign loses its nonconforming status and becomes illegal at such time as it fails to be permitted or maintained in accordance with all applicable laws, rules, ordinances, or regulations other than the provision that makes it nonconforming. A legal nonconforming sign under state law or rule does not lose its nonconforming status solely because it additionally becomes nonconforming under an ordinance or regulation of a local governmental entity passed at a later date. The department shall make every reasonable effort to negotiate the purchase of the signs to avoid litigation and congestion in the courts.

(2) The department is not required to remove any sign under this section if the federal share of the just compensation to be paid upon removal of the sign is not available to make such payment, unless an appropriation by the Legislature for such purpose is made to the department.

(3)(a) The department may use the power of eminent domain when necessary to carry out this chapter.

(b) If eminent domain procedures are instituted, just compensation shall be made pursuant to the state’s eminent domain procedures, chapters 73 and 74.

History.—s. 9, ch. 71-971; s. 5, ch. 75-202; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 19, 25, 26, ch. 84-227; s. 4, ch. 91-429; s. 42, ch. 94-237; s. 19, ch. 2014-215; s. 40, ch. 2014-223.



479.25 - Erection of noise-attenuation barrier blocking view of sign; procedures; application.

479.25 Erection of noise-attenuation barrier blocking view of sign; procedures; application.—

(1) The owner of a lawfully erected sign that is governed by and conforms to state and federal requirements for land use, size, height, and spacing may increase the height above ground level of such sign at its permitted location if a noise-attenuation barrier is permitted by or erected by any governmental entity in such a way as to screen or block visibility of the sign. Any increase in height permitted under this section may only be the increase in height which is required to achieve the same degree of visibility from the right-of-way which the sign had before the construction of the noise-attenuation barrier, notwithstanding the restrictions contained in s. 479.07(9)(b). A sign reconstructed under this section must comply with the building standards and wind load requirements provided in the Florida Building Code. If construction of a proposed noise-attenuation barrier will screen a sign lawfully permitted under this chapter, the department shall provide notice to the local government or local jurisdiction within which the sign is located before construction. Upon a determination that an increase in the height of a sign as permitted under this section will violate an ordinance or a land development regulation of the local government or local jurisdiction, the local government or local jurisdiction shall, before construction:

(a) Provide a variance or waiver to the local ordinance or land development regulations to allow an increase in the height of the sign;

(b) Allow the sign to be relocated or reconstructed at another location if the sign owner agrees; or

(c) Pay the fair market value of the sign and its associated interest in the real property.

(2) The department shall hold a public hearing within the boundaries of the affected local governments or local jurisdictions to receive input on the proposed noise-attenuation barrier and its conflict with the local ordinance or land development regulation and to suggest or consider alternatives or modifications to alleviate or minimize the conflict with the local ordinance or land development regulation or minimize any costs that may be associated with relocating, reconstructing, or paying for the affected sign. The public hearing may be held concurrently with other public hearings scheduled for the project. The department shall provide a written notification to the local government or local jurisdiction of the date and time of the public hearing and shall provide general notice of the public hearing in accordance with the notice provisions of s. 335.02(1). The notice may not be placed in that portion of a newspaper in which legal notices or classified advertisements appear. The notice must specifically state that:

(a) Erection of the proposed noise-attenuation barrier may block the visibility of an existing outdoor advertising sign;

(b) The local government or local jurisdiction may restrict or prohibit increasing the height of the existing outdoor advertising sign; and

(c) Upon construction of the noise-attenuation barrier, the local government or local jurisdiction shall:

1. Allow an increase in the height of the sign through a waiver or variance to a local ordinance or land development regulation;

2. Allow the sign to be relocated or reconstructed at another location if the sign owner agrees; or

3. Pay the fair market value of the sign and its associated interest in the real property.

(3) The department may not permit erection of the noise-attenuation barrier to the extent the barrier screens or blocks visibility of the sign until after the public hearing is held.

(4) This section does not apply to any existing written agreement executed before July 1, 2006, between any local government and the owner of an outdoor advertising sign.

History.—s. 6, ch. 2002-13; s. 2, ch. 2006-249; s. 20, ch. 2014-215; s. 41, ch. 2014-223.






Part II - SPECIAL PROGRAMS (ss. 479.261-479.30)

479.261 - Logo sign program.

479.261 Logo sign program.—

(1) The department shall establish a logo sign program for the rights-of-way of the limited access highway system to provide information to motorists about available gas, food, lodging, camping, attractions, and other services, as approved by the Federal Highway Administration, at interchanges through the use of business logos and may include additional interchanges under the program.

(a) As used in this chapter, the term “attraction” means an establishment, site, facility, or landmark that is open a minimum of 5 days a week for 52 weeks a year; that has as its principal focus family-oriented entertainment, cultural, educational, recreational, scientific, or historical activities; and that is publicly recognized as a bona fide tourist attraction.

(b) The department shall incorporate the use of RV-friendly markers on specific information logo signs for establishments that cater to the needs of persons driving recreational vehicles. Establishments that qualify for participation in the specific information logo program and that also qualify as “RV-friendly” may request the RV-friendly marker on their specific information logo sign. An RV-friendly marker must consist of a design approved by the Federal Highway Administration. The department shall adopt rules to administer this paragraph. Such rules must establish minimum requirements for parking spaces, entrances and exits, and overhead clearance which must be met by establishments that wish to qualify as RV-friendly.

(2) The logo sign program may be implemented at qualified interchanges on the interstate highway system. All interchanges with logo signs erected on the effective date of this section are qualified and additional interchanges may be qualified pursuant to this section.

(3) Logo signs may be installed upon the issuance of an annual permit by the department or its agent and payment of a permit fee to the department or its agent.

(4) The department may contract pursuant to s. 287.057 for the provision of services related to the logo sign program, including recruitment and qualification of businesses, review of applications, permit issuance, and fabrication, installation, and maintenance of logo signs. The department may reject all proposals and seek another request for proposals or otherwise perform the work. The contract also may allow the contractor to retain a portion of the annual fees as compensation for its services.

(5) At a minimum, permit fees for businesses that participate in the program must be established in an amount sufficient to offset the total cost to the department for the program, including contract costs. The department shall provide the services in the most efficient and cost-effective manner through department staff or by contracting for some or all of the services. The department shall adopt rules that set reasonable rates based upon factors such as population, traffic volume, market demand, and costs for annual permit fees. However, annual permit fees for sign locations inside an urban area, as defined in s. 334.03(31), may not exceed $3,500, and annual permit fees for sign locations outside an urban area, as defined in s. 334.03(31), may not exceed $2,000. After recovering program costs, the proceeds from the annual permit fees shall be deposited into the State Transportation Trust Fund and used for transportation purposes.

(6) This section does not create a proprietary or compensable interest in any logo sign site or location for any permittee, and the department may terminate permits or change locations of logo sign sites as the department determines necessary for construction or improvement of transportation facilities or for improved traffic control or safety.

(7) The department may adopt rules to establish requirements for qualification and location of logo sign sites, qualification and distance of businesses, permit application and processing, and other criteria necessary to implement this program and to provide for variances when necessary to serve the interest of the traveling public or when required to ensure equitable treatment of program participants. However, the department or its agent may erect logo signs only where spacing requirements allow at least one logo sign structure on the main road, one logo sign structure on the ramp, and all necessary traffic control signs for each direction of travel.

History.—s. 6, ch. 96-201; s. 31, ch. 97-280; s. 1, ch. 2005-141; s. 25, ch. 2009-85; s. 5, ch. 2009-89; s. 40, ch. 2010-225; s. 96, ch. 2012-174; s. 21, ch. 2014-215; s. 42, ch. 2014-223.



479.262 - Tourist-oriented directional sign program.

479.262 Tourist-oriented directional sign program.—

(1) A tourist-oriented directional sign program to provide directions to rural tourist-oriented businesses, services, and activities may be established at intersections on rural and conventional state, county, or municipal roads only when approved and permitted by county or local governmental entities within their respective jurisdictional areas. A county or local government that issues permits for a tourist-oriented directional sign program is responsible for sign construction, maintenance, and program operation in compliance with subsection (3) for roads on the state highway system and may establish permit fees sufficient to offset associated costs. A tourist-oriented directional sign may not be used on roads in urban areas or at interchanges on freeways or expressways.

(2) This section does not create a proprietary or compensable interest in any tourist-oriented directional sign site or location for any permittee on any rural and conventional state, county, or municipal road. The department or the permitting entity may terminate permits or change locations of tourist-oriented directional sign sites as determined necessary for construction or improvement of transportation facilities or for improved traffic control or safety.

(3) Tourist-oriented directional signs installed on the state highway system must comply with the requirements of the federal Manual on Uniform Traffic Control Devices and rules established by the department. The department may adopt rules to establish requirements for participant qualification, construction standards, location of sign sites, and other criteria necessary to implement this program.

History.—s. 1, ch. 2007-48; s. 12, ch. 2014-169; s. 22, ch. 2014-215; s. 43, ch. 2014-223.



479.27 - Highway beautification and tourism promotion pilot project.

479.27 Highway beautification and tourism promotion pilot project.—

(1) The Legislature finds that Interstate Highway 75 is used extensively by tourists and other visitors to reach their ultimate vacation, recreation, and business destinations in Florida. The Legislature further finds that these tourists and business visitors contribute significantly to the state’s tax revenue base and to general economic growth, and encouraging such visitors to Florida is a public purpose in the best interest of the state’s citizens. It is the intent of the Legislature to establish a program within the Department of Transportation to enhance the scenic and natural beauty of this corridor as a pilot project to give visitors to the state a more favorable impression of Florida and thereby encourage return visits. Consistent with this intent, the department is directed to develop and implement a pilot program based upon the criteria set forth in this section.

(2) The Interstate Highway 75 corridor from the Florida-Georgia state boundary to its intersection with the Florida Turnpike at Wildwood is hereby designated as a highway beautification and tourism promotion pilot project.

(3) The department shall develop a corridor management plan with beautification and tourism promotion goals for the project corridor in accordance with this section. The plan shall, at a minimum, address the following:

(a) Vegetation management to encourage the growth of trees, shrubs, wild flowers, and other native vegetation, with the participation of local governments and private parties or organizations. The department shall establish standards for vegetation management plans to encourage the growth of compatible plants which allow reasonable visibility of sign facings while screening sign structural supports, and to allow for the planting of new trees and vegetation in other locations on the right-of-way to replace plants damaged due to cutting or trimming.

(b) Removal and relocation, through incentive programs, of nonconforming signs along the corridor and designation of areas where signs will be deemed to be conforming and where a sign can be relocated in exchange for the elimination of at least two signs at other locations, and encouragement of joint agreements with local governments to encourage such relocation incentive programs to promote the implementation of the pilot program.

(c) Maximizing the use of the logo program along the corridor, and encouraging the development of other methods, such as radio broadcasts, to communicate tourist and motorist information.

History.—s. 7, ch. 96-201; s. 17, ch. 2000-325.



479.30 - Radio advisory program for limited access highways.

479.30 Radio advisory program for limited access highways.—

(1) The department shall test and, if economically feasible, implement a low-frequency radio advisory program on limited access highways. The purpose of the program is to provide an alternative form of advertising for tourist-oriented businesses, to conserve natural beauty, to present information in the specific interest of the traveling public safely and aesthetically, and to provide travelers freedom of choice.

(2) The department may contract with private persons for the operation of each advisory radio or the advisory radio system. The compensation of a contractor shall be derived solely from the reasonable fees which the contractor is permitted to charge participating businesses. The department shall receive from the contractors sufficient revenues to cover the cost of administering the program.

History.—ss. 22, 26, ch. 84-227; s. 4, ch. 91-429.






Part III - SIGN REMOVAL (ss. 479.310-479.315)

479.310 - Unpermitted and illegal signs; intent.

479.310 Unpermitted and illegal signs; intent.—It is the intent of this part to relieve the department from the financial burden incurred in the removal of unpermitted and illegal signs located within the right-of-way of and controlled areas adjacent to the State Highway System, interstate highway system, and federal-aid primary highway system; to place the financial responsibility for the cost of such removal directly upon those benefiting from the location and operation of such unpermitted and illegal signs; and to provide clear authority to the department for the recovery of cost incurred by the department in the removal of such unpermitted and illegal signs.

History.—s. 43, ch. 2010-225.



479.311 - Jurisdiction; venue.

479.311 Jurisdiction; venue.—The county court shall have jurisdiction concurrent with the circuit court to consider claims filed by the department in amounts which are within their jurisdictional limitations. For the purposes of a claim filed by the department to recover its cost as provided in this section, venue shall be Leon County.

History.—s. 43, ch. 2010-225.



479.312 - Unpermitted signs; cost of removal.

479.312 Unpermitted signs; cost of removal.—All costs incurred by the department in connection with the removal of a sign located within a controlled area adjacent to the State Highway System, interstate highway system, or federal-aid primary highway system which has not been issued a permit under part I shall be assessed against and collected from the owner of the sign, the advertiser displayed on the sign, or the owner of the property upon which the sign is located. For the purposes of this section, a sign that does not display the name of the sign owner shall be presumed to be owned by the owner of the property upon which the sign is located.

History.—s. 43, ch. 2010-225.



479.313 - Permit revocation and cancellation; cost of removal.

479.313 Permit revocation and cancellation; cost of removal.—All costs incurred by the department in connection with the removal of a sign located within a controlled area adjacent to the State Highway System, interstate highway system, or federal-aid primary highway system following the revocation or cancellation of the permit for such sign shall be assessed against and collected from the permittee.

History.—s. 43, ch. 2010-225; s. 23, ch. 2014-215; s. 44, ch. 2014-223.



479.315 - Highway rights-of-way; cost of sign removal.

479.315 Highway rights-of-way; cost of sign removal.—All cost incurred by the department in connection with the removal of a sign located within the right-of-way of the State Highway System, interstate highway system, or federal-aid primary highway system shall be assessed against and collected from the owner of the sign or the advertiser displayed on the sign.

History.—s. 43, ch. 2010-225.









Chapter 480 - MASSAGE PRACTICE

480.031 - Short title.

480.031 Short title.—This act shall be known and may be cited as the “Massage Practice Act.”

History.—s. 1, ch. 78-436; s. 2, ch. 81-318; ss. 12, 13, ch. 85-280; s. 4, ch. 91-429.



480.032 - Purpose.

480.032 Purpose.—The Legislature recognizes that the practice of massage is potentially dangerous to the public in that massage therapists must have a knowledge of anatomy and physiology and an understanding of the relationship between the structure and the function of the tissues being treated and the total function of the body. Massage is therapeutic, and regulations are necessary to protect the public from unqualified practitioners. It is therefore deemed necessary in the interest of public health, safety, and welfare to regulate the practice of massage in this state; however, restrictions shall be imposed to the extent necessary to protect the public from significant and discernible danger to health and yet not in such a manner which will unreasonably affect the competitive market. Further, consumer protection for both health and economic matters shall be afforded the public through legal remedies provided for in this act.

History.—s. 2, ch. 78-436; s. 2, ch. 81-318; ss. 12, 13, ch. 85-280; s. 49, ch. 89-374; s. 4, ch. 91-429.



480.033 - Definitions.

480.033 Definitions.—As used in this act:

(1) “Board” means the Board of Massage Therapy.

(2) “Department” means the Department of Health.

(3) “Massage” means the manipulation of the soft tissues of the human body with the hand, foot, arm, or elbow, whether or not such manipulation is aided by hydrotherapy, including colonic irrigation, or thermal therapy; any electrical or mechanical device; or the application to the human body of a chemical or herbal preparation.

(4) “Massage therapist” means a person licensed as required by this act, who administers massage for compensation.

(5) “Apprentice” means a person approved by the board to study massage under the instruction of a licensed massage therapist.

(6) “Colonic irrigation” means a method of hydrotherapy used to cleanse the colon with the aid of a mechanical device and water.

(7) “Establishment” means a site or premises, or portion thereof, wherein a massage therapist practices massage.

(8) “Licensure” means the procedure by which a person, hereinafter referred to as a “practitioner,” applies to the board for approval to practice massage or to operate an establishment.

(9) “Board-approved massage school” means a facility that meets minimum standards for training and curriculum as determined by rule of the board and that is licensed by the Department of Education pursuant to chapter 1005 or the equivalent licensing authority of another state or is within the public school system of this state or a college or university that is eligible to participate in the William L. Boyd, IV, Florida Resident Access Grant Program.

History.—s. 3, ch. 78-436; ss. 13, 15, 25, 30, 34, 50, 62, ch. 80-406; s. 2, ch. 81-318; s. 76, ch. 83-329; ss. 1, 12, 13, ch. 85-280; s. 50, ch. 89-374; s. 4, ch. 91-429; s. 169, ch. 94-218; s. 67, ch. 95-144; s. 149, ch. 97-264; s. 116, ch. 2001-277; s. 1025, ch. 2002-387; s. 1, ch. 2013-212.



480.034 - Exemptions.

480.034 Exemptions.—

(1) Nothing in this act shall modify or repeal any provision of chapters 458-464, inclusive, or of chapter 476, chapter 477, or chapter 486.

(2) Athletic trainers employed by or on behalf of a professional athletic team performing or training within this state shall be exempt from the provisions of this act.

(3) The state and its political subdivisions are exempt from the registration requirements of this act.

(4) An exemption granted is effective to the extent that an exempted person’s practice or profession overlaps with the practice of massage.

History.—s. 4, ch. 78-436; s. 2, ch. 81-318; ss. 12, 13, ch. 85-280; s. 1, ch. 87-267; s. 4, ch. 91-429; s. 150, ch. 97-264.



480.035 - Board of Massage Therapy.

480.035 Board of Massage Therapy.—

(1) The Board of Massage Therapy is created within the department. The board shall consist of seven members, who shall be appointed by the Governor and whose function it shall be to carry out the provisions of this act.

(2) Five members of the board shall be licensed massage therapists and shall have been engaged in the practice of massage for not less than 5 consecutive years prior to the date of appointment to the board. The Governor shall appoint each member for a term of 4 years. Two members of the board shall be laypersons. Each board member shall be a high school graduate or shall have received a high school equivalency diploma. Each board member shall be a citizen of the United States and a resident of this state for not less than 5 years. The appointments will be subject to confirmation by the Senate.

(3) The Governor may at any time fill vacancies on the board for the remainder of unexpired terms. Each member of the board shall hold over after the expiration of her or his term until her or his successor has been duly appointed and qualified. No board member shall serve more than two terms, whether full or partial.

(4) The board shall, in the month of January, elect from its number a chair and a vice chair.

(5) The board shall hold such meetings during the year as it may determine to be necessary, one of which shall be the annual meeting. The chair of the board shall have the authority to call other meetings at her or his discretion. A quorum of the board shall consist of not less than four members.

(6) Board members shall receive per diem and mileage as provided in s. 112.061 from the place of residence to the place of meeting and return.

(7) The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—s. 5, ch. 78-436; ss. 13, 15, 25, 30, 34, 51, 62, ch. 80-406; s. 2, ch. 81-318; ss. 2, 12, 13, ch. 85-280; s. 51, ch. 89-374; s. 4, ch. 91-429; s. 170, ch. 94-218; s. 411, ch. 97-103; s. 151, ch. 97-264; s. 151, ch. 98-200; s. 8, ch. 2014-20.



480.036 - Accountability of board members.

480.036 Accountability of board members.—Each board member shall be held accountable to the Governor for the proper performance of all duties and obligations of such board member’s office. The Governor shall cause to be investigated any complaints or unfavorable reports received concerning the actions of the board or its individual members and shall take appropriate action thereon, which may include removal of any board member for malfeasance, misfeasance, neglect of duty, commission of a felony, incompetency, or permanent inability to perform official duties.

History.—s. 6, ch. 78-436; s. 2, ch. 81-318; ss. 12, 13, ch. 85-280; s. 4, ch. 91-429.



480.039 - Investigative services.

480.039 Investigative services.—The department shall provide all investigative services required in carrying out the provisions of this act.

History.—s. 9, ch. 78-436; s. 2, ch. 81-318; ss. 3, 12, 13, ch. 85-280; s. 4, ch. 91-429.



480.041 - Massage therapists; qualifications; licensure; endorsement.

480.041 Massage therapists; qualifications; licensure; endorsement.—

(1) Any person is qualified for licensure as a massage therapist under this act who:

(a) Is at least 18 years of age or has received a high school diploma or high school equivalency diploma;

(b) Has completed a course of study at a board-approved massage school or has completed an apprenticeship program that meets standards adopted by the board; and

(c) Has received a passing grade on an examination administered by the department.

(2) Every person desiring to be examined for licensure as a massage therapist shall apply to the department in writing upon forms prepared and furnished by the department. Such applicants shall be subject to the provisions of s. 480.046(1). Applicants may take an examination administered by the department only upon meeting the requirements of this section as determined by the board.

(3) An applicant must submit to background screening under s. 456.0135.

(4) Upon an applicant’s passing the examination and paying the initial licensure fee, the department shall issue to the applicant a license, valid until the next scheduled renewal date, to practice massage.

(5) The board shall adopt rules:

(a) Establishing a minimum training program for apprentices.

(b) Providing for educational standards, examination, and certification for the practice of colonic irrigation, as defined in s. 480.033(6), by massage therapists.

(c) Specifying licensing procedures for practitioners desiring to be licensed in this state who hold an active license and have practiced in any other state, territory, or jurisdiction of the United States or any foreign national jurisdiction which has licensing standards substantially similar to, equivalent to, or more stringent than the standards of this state.

(6) Massage therapists who were issued a license before July 1, 2014, must submit to the background screening requirements of s. 456.0135 by January 31, 2015.

(7) The board shall deny an application for a new or renewal license if an applicant has been convicted or found guilty of, or enters a plea of guilty or nolo contendere to, regardless of adjudication, a violation of s. 796.07(2)(a) which is reclassified under s. 796.07(7) or a felony offense under any of the following provisions of state law or a similar provision in another jurisdiction:

(a) Section 787.01, relating to kidnapping.

(b) Section 787.02, relating to false imprisonment.

(c) Section 787.025, relating to luring or enticing a child.

(d) Section 787.06, relating to human trafficking.

(e) Section 787.07, relating to human smuggling.

(f) Section 794.011, relating to sexual battery.

(g) Section 794.08, relating to female genital mutilation.

(h) Former s. 796.03, relating to procuring a person under the age of 18 for prostitution.

(i) Former s. 796.035, relating to the selling or buying of minors into prostitution.

(j) Section 796.04, relating to forcing, compelling, or coercing another to become a prostitute.

(k) Section 796.05, relating to deriving support from the proceeds of prostitution.

(l) Section 796.07(4)(a)3., relating to a felony of the third degree for a third or subsequent violation of s. 796.07, relating to prohibiting prostitution and related acts.

(m) Section 800.04, relating to lewd or lascivious offenses committed upon or in the presence of persons less than 16 years of age.

(n) Section 825.1025(2)(b), relating to lewd or lascivious offenses committed upon or in the presence of an elderly or disabled person.

(o) Section 827.071, relating to sexual performance by a child.

(p) Section 847.0133, relating to the protection of minors.

(q) Section 847.0135, relating to computer pornography.

(r) Section 847.0138, relating to the transmission of material harmful to minors to a minor by electronic device or equipment.

(s) Section 847.0145, relating to the selling or buying of minors.

History.—s. 10, ch. 78-436; ss. 13, 15, 25, 30, 34, 52, 62, ch. 80-406; s. 2, ch. 81-318; ss. 25, 47, ch. 82-179; s. 77, ch. 83-329; ss. 4, 12, 13, ch. 85-280; s. 61, ch. 87-225; s. 52, ch. 89-374; s. 4, ch. 91-429; s. 153, ch. 94-119; s. 152, ch. 97-264; s. 9, ch. 2014-20; s. 3, ch. 2014-139; s. 59, ch. 2015-2; s. 63, ch. 2016-10; s. 5, ch. 2016-24.



480.0415 - License renewal.

480.0415 License renewal.—The board shall prescribe by rule the method for renewal of biennial licensure which shall include continuing education requirements not to exceed 25 classroom hours per biennium. The board shall by rule establish criteria for the approval of continuing education programs or courses. The programs or courses approved by the board may include correspondence courses that meet the criteria for continuing education courses held in a classroom setting.

History.—ss. 5, 13, ch. 85-280; s. 53, ch. 89-374; s. 4, ch. 91-429; s. 230, ch. 94-119; s. 153, ch. 97-264.



480.042 - Examinations.

480.042 Examinations.—

(1) The board shall specify by rule the general areas of competency to be covered by examinations for licensure. These rules shall include the relative weight assigned in grading each area, the grading criteria to be used by the examiner, and the score necessary to achieve a passing grade. The board shall ensure that examinations adequately measure an applicant’s competency. Professional testing services may be utilized to formulate the examinations.

(2) The board shall ensure that examinations comply with state and federal equal employment opportunity guidelines.

(3) The department shall, in accordance with rules established by the board, examine persons who file applications for licensure under this act in all matters pertaining to the practice of massage. A written examination shall be offered at least once yearly and at such other times as the department shall deem necessary.

(4) The board shall adopt rules providing for reexamination of applicants who have failed the examination.

(5) All licensing examinations shall be conducted in such manner that the applicant shall be known to the department by number until her or his examination is completed and the proper grade determined. An accurate record of each examination shall be made; and that record, together with all examination papers, shall be filed with the State Surgeon General and shall be kept for reference and inspection for a period of not less than 2 years immediately following the examination.

History.—s. 11, ch. 78-436; ss. 13, 15, 25, 30, 34, 53, 62, ch. 80-406; s. 2, ch. 81-318; ss. 12, 13, ch. 85-280; s. 4, ch. 91-429; s. 154, ch. 94-119; s. 412, ch. 97-103; s. 154, ch. 97-264; s. 96, ch. 2008-6.



480.043 - Massage establishments; requisites; licensure; inspection.

480.043 Massage establishments; requisites; licensure; inspection.—

(1) No massage establishment shall be allowed to operate without a license granted by the department in accordance with rules adopted by the board.

(2) A person who has an ownership interest in an establishment shall submit to the background screening requirements under s. 456.0135. However, if a corporation submits proof of having more than $250,000 of business assets in this state, the department shall require the owner, officer, or individual directly involved in the management of the establishment to submit to the background screening requirements of s. 456.0135. The department may adopt rules regarding the type of proof that may be submitted by a corporation.

(3) The board shall adopt rules governing the operation of establishments and their facilities, personnel, safety and sanitary requirements, financial responsibility, insurance coverage, and the license application and granting process.

(4) Any person, firm, or corporation desiring to operate a massage establishment in the state shall submit to the department an application, upon forms provided by the department, accompanied by any information requested by the department and an application fee.

(5) Upon receiving the application, the department may cause an investigation to be made of the proposed massage establishment.

(6) If, based upon the application and any necessary investigation, the department determines that the proposed establishment would fail to meet the standards adopted by the board under subsection (3), the department shall deny the application for license. Such denial shall be in writing and shall list the reasons for denial. Upon correction of any deficiencies, an applicant previously denied permission to operate a massage establishment may reapply for licensure.

(7) If, based upon the application and any necessary investigation, the department determines that the proposed massage establishment may reasonably be expected to meet the standards adopted by the department under subsection (3), the department shall grant the license under such restrictions as it shall deem proper as soon as the original licensing fee is paid.

(8) The department shall deny an application for a new or renewal license if a person with an ownership interest in the establishment or, for a corporation that has more than $250,000 of business assets in this state, the owner, officer, or individual directly involved in the management of the establishment has been convicted or found guilty of, or entered a plea of guilty or nolo contendere to, regardless of adjudication, a violation of s. 796.07(2)(a) which is reclassified under s. 796.07(7) or a felony offense under any of the following provisions of state law or a similar provision in another jurisdiction:

(a) Section 787.01, relating to kidnapping.

(b) Section 787.02, relating to false imprisonment.

(c) Section 787.025, relating to luring or enticing a child.

(d) Section 787.06, relating to human trafficking.

(e) Section 787.07, relating to human smuggling.

(f) Section 794.011, relating to sexual battery.

(g) Section 794.08, relating to female genital mutilation.

(h) Former s. 796.03, relating to procuring a person under the age of 18 for prostitution.

(i) Former s. 796.035, relating to selling or buying of minors into prostitution.

(j) Section 796.04, relating to forcing, compelling, or coercing another to become a prostitute.

(k) Section 796.05, relating to deriving support from the proceeds of prostitution.

(l) Section 796.07(4)(a)3., relating to a felony of the third degree for a third or subsequent violation of s. 796.07, relating to prohibiting prostitution and related acts.

(m) Section 800.04, relating to lewd or lascivious offenses committed upon or in the presence of persons less than 16 years of age.

(n) Section 825.1025(2)(b), relating to lewd or lascivious offenses committed upon or in the presence of an elderly or disabled person.

(o) Section 827.071, relating to sexual performance by a child.

(p) Section 847.0133, relating to the protection of minors.

(q) Section 847.0135, relating to computer pornography.

(r) Section 847.0138, relating to the transmission of material harmful to minors to a minor by electronic device or equipment.

(s) Section 847.0145, relating to the selling or buying of minors.

(9)(a) Once issued, no license for operation of a massage establishment may be transferred from one owner to another.

(b) A license may be transferred from one location to another only after inspection and approval by the board and receipt of an application and inspection fee set by rule of the board, not to exceed $125.

(c) A license may be transferred from one business name to another after approval by the board and receipt of an application fee set by rule of the board, not to exceed $25.

(10) Renewal of license registration for massage establishments shall be accomplished pursuant to rules adopted by the board. The board is further authorized to adopt rules governing delinquent renewal of licenses and may impose penalty fees for delinquent renewal.

(11) The board is authorized to adopt rules governing the periodic inspection of massage establishments licensed under this act.

(12) A person with an ownership interest in or, for a corporation that has more than $250,000 of business assets in this state, the owner, officer, or individual directly involved in the management of an establishment that was issued a license before July 1, 2014, shall submit to the background screening requirements of s. 456.0135 before January 31, 2015.

(13) This section does not apply to a physician licensed under chapter 458, chapter 459, or chapter 460 who employs a licensed massage therapist to perform massage on the physician’s patients at the physician’s place of practice. This subsection does not restrict investigations by the department for violations of chapter 456 or this chapter.

History.—s. 12, ch. 78-436; ss. 13, 15, 25, 30, 34, 54, 62, ch. 80-406; s. 2, ch. 81-318; ss. 6, 12, 13, ch. 85-280; s. 4, ch. 91-429; s. 156, ch. 97-264; s. 4, ch. 2014-139; s. 60, ch. 2015-2; s. 64, ch. 2016-10; s. 6, ch. 2016-24.



480.044 - Fees; disposition.

480.044 Fees; disposition.—

(1) The board shall set fees according to the following schedule:

(a) Massage therapist application and examination fee: not to exceed $250.

(b) Massage therapist initial licensure fee: not to exceed $150.

(c) Establishment application fee: not to exceed $200.

(d) Establishment licensure fee: not to exceed $150.

(e) Biennial establishment renewal fee: not to exceed $150.

(f) Biennial massage therapist licensure renewal fee: not to exceed $200.

(g) Massage therapist reexamination fee: not to exceed $250.

(h) Fee for apprentice: not to exceed $100.

(i) Colonics examination fee: not to exceed $100.

(j) Colonics reexamination fee: not to exceed $100.

(k) Application and reactivation for inactive status of a massage therapist license fee: not to exceed $250.

(l) Renewal fee for inactive status: not to exceed $250.

(2) The department shall impose a late fee not to exceed $150 on a delinquent renewal of a massage establishment license.

(3) The board may establish by rule an application fee not to exceed $100 for anyone seeking approval to provide continuing education courses and may provide by rule for a fee not to exceed $50 for renewal of providership.

(4) The department is authorized to charge the cost of any original license or permit, as set forth in this chapter, for the issuance of any duplicate licenses or permits requested by any massage therapist or massage establishment.

(5) All moneys collected by the department from fees authorized by this act shall be paid into the Medical Quality Assurance Trust Fund in the department and shall be applied in accordance with the provisions of s. 456.025. The Legislature may appropriate any excess moneys from this fund to the General Revenue Fund.

History.—s. 13, ch. 78-436; ss. 13, 15, 25, 30, 34, 55, 62, ch. 80-406; s. 2, ch. 81-318; ss. 7, 12, 13, ch. 85-280; s. 24, ch. 88-205; s. 54, ch. 89-162; s. 55, ch. 89-374; s. 4, ch. 91-429; s. 157, ch. 97-264; s. 127, ch. 98-166; s. 187, ch. 2000-160.



480.046 - Grounds for disciplinary action by the board.

480.046 Grounds for disciplinary action by the board.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Attempting to procure a license to practice massage by bribery or fraudulent misrepresentation.

(b) Having a license to practice massage revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(c) Being convicted or found guilty, regardless of adjudication, of a crime in any jurisdiction which directly relates to the practice of massage or to the ability to practice massage. Any plea of nolo contendere shall be considered a conviction for purposes of this chapter.

(d) False, deceptive, or misleading advertising.

(e) Advertising to induce or attempt to induce, or to engage or attempt to engage, the client in unlawful sexual misconduct as described in s. 480.0485.

(f) Aiding, assisting, procuring, or advising any unlicensed person to practice massage contrary to the provisions of this chapter or to a rule of the department or the board.

(g) Making deceptive, untrue, or fraudulent representations in the practice of massage.

(h) Being unable to practice massage with reasonable skill and safety by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition. In enforcing this paragraph, the department shall have, upon probable cause, authority to compel a massage therapist to submit to a mental or physical examination by physicians designated by the department. Failure of a massage therapist to submit to such examination when so directed, unless the failure was due to circumstances beyond her or his control, shall constitute an admission of the allegations against her or him, consequent upon which a default and final order may be entered without the taking of testimony or presentation of evidence. A massage therapist affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that she or he can resume the competent practice of massage with reasonable skill and safety to clients.

(i) Gross or repeated malpractice or the failure to practice massage with that level of care, skill, and treatment which is recognized by a reasonably prudent massage therapist as being acceptable under similar conditions and circumstances.

(j) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities which the licensee knows or has reason to know that she or he is not competent to perform.

(k) Delegating professional responsibilities to a person when the licensee delegating such responsibilities knows or has reason to know that such person is not qualified by training, experience, or licensure to perform.

(l) Violating a lawful order of the board or department previously entered in a disciplinary hearing, or failing to comply with a lawfully issued subpoena of the department.

(m) Refusing to permit the department to inspect the business premises of the licensee during regular business hours.

(n) Failing to keep the equipment and premises of the massage establishment in a clean and sanitary condition.

(o) Practicing massage at a site, location, or place which is not duly licensed as a massage establishment, except that a massage therapist, as provided by rules adopted by the board, may provide massage services, excluding colonic irrigation, at the residence of a client, at the office of the client, at a sports event, at a convention, or at a trade show.

(p) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The board shall have the power to revoke or suspend the license of a massage establishment licensed under this act, or to deny subsequent licensure of such an establishment, in either of the following cases:

(a) Upon proof that a license has been obtained by fraud or misrepresentation.

(b) Upon proof that the holder of a license is guilty of fraud or deceit or of gross negligence, incompetency, or misconduct in the operation of the establishment so licensed.

(4) Disciplinary proceedings shall be conducted pursuant to the provisions of chapter 120.

History.—s. 15, ch. 78-436; s. 2, ch. 81-318; s. 78, ch. 83-329; ss. 8, 12, 13, ch. 85-280; s. 1, ch. 88-233; s. 56, ch. 89-374; s. 4, ch. 91-429; s. 413, ch. 97-103; s. 45, ch. 2001-277; s. 21, ch. 2005-240; s. 2, ch. 2013-212.



480.0465 - Advertisement.

480.0465 Advertisement.—Each massage therapist or massage establishment licensed under the provisions of this act shall include the number of the license in any advertisement of massage services appearing in a newspaper, airwave transmission, telephone directory, or other advertising medium. Pending licensure of a new massage establishment pursuant to the provisions of s. 480.043(7), the license number of a licensed massage therapist who is an owner or principal officer of the establishment may be used in lieu of the license number for the establishment.

History.—ss. 9, 13, ch. 85-280; s. 2, ch. 88-233; s. 57, ch. 89-374; s. 4, ch. 91-429; s. 5, ch. 2014-139.



480.047 - Penalties.

480.047 Penalties.—

(1) It is unlawful for any person to:

(a) Hold himself or herself out as a massage therapist or to practice massage unless duly licensed under this chapter or unless otherwise specifically exempted from licensure under this chapter.

(b) Operate any massage establishment unless it has been duly licensed as provided herein, except that nothing herein shall be construed to prevent the teaching of massage in this state at a board-approved massage school.

(c) Permit an employed person to practice massage unless duly licensed as provided herein.

(d) Present as his or her own the license of another.

(e) Allow the use of his or her license by an unlicensed person.

(f) Give false or forged evidence to the department in obtaining any license provided for herein.

(g) Falsely impersonate any other licenseholder of like or different name.

(h) Use or attempt to use a license that has been revoked.

(i) Otherwise violate any of the provisions of this act.

(2) Except as otherwise provided in this chapter, any person violating the provisions of this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 16, ch. 78-436; s. 2, ch. 81-318; ss. 10, 12, 13, ch. 85-280; s. 58, ch. 89-374; s. 4, ch. 91-429; s. 414, ch. 97-103; s. 158, ch. 97-264; s. 3, ch. 2013-212.



480.0475 - Massage establishments; prohibited practices.

480.0475 Massage establishments; prohibited practices.—

(1) A person may not operate a massage establishment between the hours of midnight and 5 a.m. This subsection does not apply to a massage establishment:

(a) Located on the premises of a health care facility as defined in s. 408.07; a health care clinic as defined in s. 400.9905(4); a hotel, motel, or bed and breakfast inn, as those terms are defined in s. 509.242; a timeshare property as defined in s. 721.05; a public airport as defined in s. 330.27; or a pari-mutuel facility as defined in s. 550.002;

(b) In which every massage performed between the hours of midnight and 5 a.m. is performed by a massage therapist acting under the prescription of a physician or physician assistant licensed under chapter 458, an osteopathic physician or physician assistant licensed under chapter 459, a chiropractic physician licensed under chapter 460, a podiatric physician licensed under chapter 461, an advanced registered nurse practitioner licensed under part I of chapter 464, or a dentist licensed under chapter 466; or

(c) Operating during a special event if the county or municipality in which the establishment operates has approved such operation during the special event.

(2) A person operating a massage establishment may not use or permit the establishment to be used as a principal domicile unless the establishment is zoned for residential use under a local ordinance.

(3) A person violating the provisions of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A second or subsequent violation of this section is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 2013-212.



480.0485 - Sexual misconduct in the practice of massage therapy.

480.0485 Sexual misconduct in the practice of massage therapy.—The massage therapist-patient relationship is founded on mutual trust. Sexual misconduct in the practice of massage therapy means violation of the massage therapist-patient relationship through which the massage therapist uses that relationship to induce or attempt to induce the patient to engage, or to engage or attempt to engage the patient, in sexual activity outside the scope of practice or the scope of generally accepted examination or treatment of the patient. Sexual misconduct in the practice of massage therapy is prohibited.

History.—s. 159, ch. 97-264.



480.049 - Civil proceedings.

480.049 Civil proceedings.—As cumulative to any other remedy or criminal prosecution, the department may file a proceeding in the name of the state seeking issuance of a restraining order, injunction, or writ of mandamus against any person who is or has been violating any of the provisions of this act or the lawful rules or orders of the department.

History.—s. 18, ch. 78-436; s. 2, ch. 81-318; ss. 12, 13, ch. 85-280; s. 4, ch. 91-429.



480.052 - Power of county or municipality to regulate massage.

480.052 Power of county or municipality to regulate massage.—A county or municipality, within its jurisdiction, may regulate persons and establishments licensed under this chapter. Such regulation shall not exceed the powers of the state under this act or be inconsistent with this act. This section shall not be construed to prohibit a county or municipality from enacting any regulation of persons or establishments not licensed pursuant to this act.

History.—s. 20, ch. 78-436; ss. 13, 15, 25, 30, 34, 56, 62, ch. 80-406; s. 2, ch. 81-318; ss. 12, 13, ch. 85-280; s. 4, ch. 91-429.



480.0535 - Documents required while working in a massage establishment.

480.0535 Documents required while working in a massage establishment.—

(1) In order to provide the department and law enforcement agencies the means to more effectively identify, investigate, and arrest persons engaging in human trafficking, a person employed by a massage establishment and any person performing massage therein must immediately present, upon the request of an investigator of the department or a law enforcement officer, valid government identification while in the establishment. A valid government identification for the purposes of this section is:

(a) A valid, unexpired driver license issued by any state, territory, or district of the United States;

(b) A valid, unexpired identification card issued by any state, territory, or district of the United States;

(c) A valid, unexpired United States passport;

(d) A naturalization certificate issued by the United States Department of Homeland Security;

(e) A valid, unexpired alien registration receipt card (green card); or

(f) A valid, unexpired employment authorization card issued by the United States Department of Homeland Security.

(2) A person operating a massage establishment must:

(a) Immediately present, upon the request of an investigator of the department or a law enforcement officer:

1. Valid government identification while in the establishment.

2. A copy of the documentation specified in paragraph (1)(a) for each employee and any person performing massage in the establishment.

(b) Ensure that each employee and any person performing massage in the massage establishment is able to immediately present, upon the request of an investigator of the department or a law enforcement officer, valid government identification while in the establishment.

(3) A person who violates any provision of this section commits:

(a) For a first violation, a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) For a second violation, a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) For a third or subsequent violation, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 2012-97.






Chapter 481 - ARCHITECTURE, INTERIOR DESIGN, AND LANDSCAPE ARCHITECTURE

Part I - ARCHITECTURE AND INTERIOR DESIGN (ss. 481.201-481.231)

481.201 - Purpose.

481.201 Purpose.—The primary legislative purpose for enacting this part is to ensure that every architect practicing in this state meets minimum requirements for safe practice. It is the legislative intent that architects who fall below minimum competency or who otherwise present a danger to the public shall be prohibited from practicing in this state. The Legislature further finds that it is in the interest of the public to limit the practice of interior design to interior designers or architects who have the design education and training required by this part or to persons who are exempted from the provisions of this part.

History.—ss. 1, 19, ch. 79-273; ss. 2, 3, ch. 81-318; ss. 2, 23, 24, ch. 88-383; s. 4, ch. 91-429; s. 296, ch. 94-119; s. 1, ch. 95-389; s. 17, ch. 2000-332.



481.203 - Definitions.

481.203 Definitions.—As used in this part:

(1) “Board” means the Board of Architecture and Interior Design.

(2) “Department” means the Department of Business and Professional Regulation.

(3) “Architect” or “registered architect” means a natural person who is licensed under this part to engage in the practice of architecture.

(4) “Certificate of registration” means a license issued by the department to a natural person to engage in the practice of architecture or interior design.

(5) “Certificate of authorization” means a certificate issued by the department to a corporation or partnership to practice architecture or interior design.

(6) “Architecture” means the rendering or offering to render services in connection with the design and construction of a structure or group of structures which have as their principal purpose human habitation or use, and the utilization of space within and surrounding such structures. These services include planning, providing preliminary study designs, drawings and specifications, job-site inspection, and administration of construction contracts.

(7) “Townhouse” is a single-family dwelling unit not exceeding three stories in height which is constructed in a series or group of attached units with property lines separating such units. Each townhouse shall be considered a separate building and shall be separated from adjoining townhouses by the use of separate exterior walls meeting the requirements for zero clearance from property lines as required by the type of construction and fire protection requirements; or shall be separated by a party wall; or may be separated by a single wall meeting the following requirements:

(a) Such wall shall provide not less than 2 hours of fire resistance. Plumbing, piping, ducts, or electrical or other building services shall not be installed within or through the 2-hour wall unless such materials and methods of penetration have been tested in accordance with the Standard Building Code.

(b) Such wall shall extend from the foundation to the underside of the roof sheathing, and the underside of the roof shall have at least 1 hour of fire resistance for a width not less than 4 feet on each side of the wall.

(c) Each dwelling unit sharing such wall shall be designed and constructed to maintain its structural integrity independent of the unit on the opposite side of the wall.

(8) “Interior design” means designs, consultations, studies, drawings, specifications, and administration of design construction contracts relating to nonstructural interior elements of a building or structure. “Interior design” includes, but is not limited to, reflected ceiling plans, space planning, furnishings, and the fabrication of nonstructural elements within and surrounding interior spaces of buildings. “Interior design” specifically excludes the design of or the responsibility for architectural and engineering work, except for specification of fixtures and their location within interior spaces. As used in this subsection, “architectural and engineering interior construction relating to the building systems” includes, but is not limited to, construction of structural, mechanical, plumbing, heating, air-conditioning, ventilating, electrical, or vertical transportation systems, or construction which materially affects lifesafety systems pertaining to firesafety protection such as fire-rated separations between interior spaces, fire-rated vertical shafts in multistory structures, fire-rated protection of structural elements, smoke evacuation and compartmentalization, emergency ingress or egress systems, and emergency alarm systems.

(9) “Registered interior designer” or “interior designer” means a natural person who is licensed under this part.

(10) “Nonstructural element” means an element which does not require structural bracing and which is something other than a load-bearing wall, load-bearing column, or other load-bearing element of a building or structure which is essential to the structural integrity of the building.

(11) “Reflected ceiling plan” means a ceiling design plan which is laid out as if it were projected downward and which may include lighting and other elements.

(12) “Space planning” means the analysis, programming, or design of spatial requirements, including preliminary space layouts and final planning.

(13) “Common area” means an area that is held out for use by all tenants or owners in a multiple-unit dwelling, including, but not limited to, a lobby, elevator, hallway, laundry room, clubhouse, or swimming pool.

(14) “Diversified interior design experience” means experience which substantially encompasses the various elements of interior design services set forth under the definition of “interior design” in subsection (8).

(15) “Interior decorator services” includes the selection or assistance in selection of surface materials, window treatments, wallcoverings, paint, floor coverings, surface-mounted lighting, surface-mounted fixtures, and loose furnishings not subject to regulation under applicable building codes.

(16) “Responsible supervising control” means the exercise of direct personal supervision and control throughout the preparation of documents, instruments of service, or any other work requiring the seal and signature of a licensee under this part.

History.—ss. 2, 19, ch. 79-273; ss. 2, 3, ch. 81-318; ss. 27, 48, ch. 82-179; ss. 3, 23, 24, ch. 88-383; s. 4, ch. 91-429; s. 297, ch. 94-119; s. 171, ch. 94-218; s. 2, ch. 95-389; s. 1, ch. 2006-276.



481.205 - Board of Architecture and Interior Design.

481.205 Board of Architecture and Interior Design.—

(1) The Board of Architecture and Interior Design is created within the Department of Business and Professional Regulation. The board shall consist of 11 members. Five members must be registered architects who have been engaged in the practice of architecture for at least 5 years; three members must be registered interior designers who have been offering interior design services for at least 5 years and who are not also registered architects; and three members must be laypersons who are not, and have never been, architects, interior designers, or members of any closely related profession or occupation. At least one member of the board must be 60 years of age or older.

(2) Members shall be appointed for 4-year staggered terms.

(3)(a) Notwithstanding the provisions of ss. 455.225, 455.228, and 455.32, the duties and authority of the department to receive complaints and investigate and discipline persons licensed under this part, including the ability to determine legal sufficiency and probable cause; to initiate proceedings and issue final orders for summary suspension or restriction of a license pursuant to s. 120.60(6); to issue notices of noncompliance, notices to cease and desist, subpoenas, and citations; to retain legal counsel, investigators, or prosecutorial staff in connection with the licensed practice of architecture and interior design; and to investigate and deter the unlicensed practice of architecture and interior design as provided in s. 455.228 are delegated to the board. All complaints and any information obtained pursuant to an investigation authorized by the board are confidential and exempt from s. 119.07(1) as provided in s. 455.225(2) and (10).

(b) The board shall contract with a corporation or other business entity pursuant to s. 287.057 to provide investigative, legal, prosecutorial, and other services necessary to perform its duties.

(c) The corporation or business entity shall comply with all the recordkeeping and reporting requirements of s. 455.32 applicable to the scope of the contract and shall report directly to the board in lieu of the department. Records of the corporation or other business entity contracting with the board shall be considered public records as specified in s. 455.32(15).

(d) Notwithstanding the provisions of s. 455.228, the board may use funds in the unlicensed activity account established under s. 455.2281 to perform its duties relating to unlicensed activity under this subsection.

(e) The board shall submit an annual budget request to the department by October 1 of each year for the purpose of funding its activities under this subsection. The department, on behalf of the board, shall submit the budget request unchanged to the Executive Office of the Governor and the Legislature pursuant to s. 216.023.

(f) The board shall issue an annual report on the activities under this subsection by October 1 of each year. The annual report shall be submitted to the Executive Office of the Governor, the President of the Senate, the Speaker of the House of Representatives, and the chairs of the legislative appropriations committees. The report shall describe all of the activities performed under this subsection for the previous fiscal year and shall include, but need not be limited to, the following:

1. The number of complaints received.

2. The number of complaints determined to be legally sufficient.

3. The number of complaints determined to be legally insufficient.

4. The number of complaints dismissed.

5. The number of complaints filed in circuit court.

6. The number of complaints determined to have probable cause.

7. The number of administrative complaints issued and the status of the complaints.

8. The number and nature of disciplinary actions taken by the board.

9. The number and the amount of fines and penalties imposed.

10. The number and the amount of fines and penalties collected.

11. Total revenues received and all expenses incurred by the contractor during the previous fiscal year.

12. Total completed investigations.

13. Total pending investigations.

14. A summary of any audits performed, including financial reports and performance audits of the contractor.

(4) The board may establish minimum procedures, documentation, and other requirements for indicating evidence of the exercise of responsible supervising control by a person licensed under this part in connection with work performed both inside and outside the licensee’s office.

History.—ss. 3, 19, ch. 79-273; ss. 2, 3, ch. 81-318; s. 23, ch. 87-172; ss. 4, 23, 24, 25, ch. 88-383; s. 4, ch. 91-429; s. 32, ch. 92-173; s. 298, ch. 94-119; s. 172, ch. 94-218; s. 3, ch. 95-389; s. 1, ch. 2002-274; s. 6, ch. 2004-292; s. 2, ch. 2006-276; s. 2, ch. 2008-134; s. 36, ch. 2010-151; s. 51, ch. 2015-4.



481.2055 - Authority to make rules.

481.2055 Authority to make rules.—The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of this part and chapter 455 conferring duties upon it.

History.—s. 1, ch. 85-311; s. 2, ch. 87-50; ss. 5, 23, 24, ch. 88-383; s. 4, ch. 91-429; s. 128, ch. 98-166; s. 152, ch. 98-200; s. 188, ch. 2000-160.



481.207 - Fees.

481.207 Fees.—The board, by rule, may establish separate fees for architects and interior designers, to be paid for applications, examination, reexamination, licensing and renewal, delinquency, reinstatement, and recordmaking and recordkeeping. The examination fee shall be in an amount that covers the cost of obtaining and administering the examination and shall be refunded if the applicant is found ineligible to sit for the examination. The application fee is nonrefundable. The fee for initial application and examination for architects and interior designers may not exceed $775 plus the actual per applicant cost to the department for purchase of the examination from the National Council of Architectural Registration Boards or the National Council of Interior Design Qualifications, respectively, or similar national organizations. The biennial renewal fee for architects may not exceed $200. The biennial renewal fee for interior designers may not exceed $500. The delinquency fee may not exceed the biennial renewal fee established by the board for an active license. The board shall establish fees that are adequate to ensure the continued operation of the board and to fund the proportionate expenses incurred by the department which are allocated to the regulation of architects and interior designers. Fees shall be based on department estimates of the revenue required to implement this part and the provisions of law with respect to the regulation of architects and interior designers.

History.—ss. 4, 19, ch. 79-273; ss. 2, 3, ch. 81-318; s. 79, ch. 83-329; s. 1, ch. 87-327; s. 25, ch. 88-205; ss. 6, 23, 24, ch. 88-383; s. 55, ch. 89-162; s. 4, ch. 91-429; ss. 232, 299, ch. 94-119.



481.209 - Examinations.

481.209 Examinations.—

(1) A person desiring to be licensed as a registered architect by initial examination shall apply to the department, complete the application form, and remit a nonrefundable application fee. The department shall license any applicant who the board certifies:

(a) Has passed the licensure examination prescribed by board rule; and

(b) Is a graduate of a school or college of architecture with a program accredited by the National Architectural Accreditation Board.

(2) A person desiring to be licensed as a registered interior designer shall apply to the department for licensure. The department shall administer the licensure examination for interior designers to each applicant who has completed the application form and remitted the application and examination fees specified in s. 481.207 and who the board certifies:

(a) Is a graduate from an interior design program of 5 years or more and has completed 1 year of diversified interior design experience;

(b) Is a graduate from an interior design program of 4 years or more and has completed 2 years of diversified interior design experience;

(c) Has completed at least 3 years in an interior design curriculum and has completed 3 years of diversified interior design experience; or

(d) Is a graduate from an interior design program of at least 2 years and has completed 4 years of diversified interior design experience.

Subsequent to October 1, 2000, for the purpose of having the educational qualification required under this subsection accepted by the board, the applicant must complete his or her education at a program, school, or college of interior design whose curriculum has been approved by the board as of the time of completion. Subsequent to October 1, 2003, all of the required amount of educational credits shall have been obtained in a program, school, or college of interior design whose curriculum has been approved by the board, as of the time each educational credit is gained. The board shall adopt rules providing for the review and approval of programs, schools, and colleges of interior design and courses of interior design study based on a review and inspection by the board of the curriculum of programs, schools, and colleges of interior design in the United States, including those programs, schools, and colleges accredited by the Foundation for Interior Design Education Research. The board shall adopt rules providing for the review and approval of diversified interior design experience required by this subsection.

History.—ss. 5, 19, ch. 79-273; s. 357, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 7, 23, 24, ch. 88-383; s. 4, ch. 91-429; s. 300, ch. 94-119; s. 4, ch. 95-389; s. 5, ch. 96-309; s. 18, ch. 2000-332; s. 3, ch. 2001-269; s. 26, ch. 2012-61.



481.211 - Architecture internship required.

481.211 Architecture internship required.—An applicant for licensure as a registered architect shall complete, before licensure, an internship of diversified architectural experience approved by the board, which meets the requirements set forth by rule.

History.—ss. 6, 19, ch. 79-273; ss. 2, 3, ch. 81-318; ss. 8, 23, 24, ch. 88-383; s. 4, ch. 91-429; s. 301, ch. 94-119; s. 27, ch. 2012-61.



481.213 - Licensure.

481.213 Licensure.—

(1) The department shall license any applicant who the board certifies is qualified for licensure and who has paid the initial licensure fee. Licensure as an architect under this section shall be deemed to include all the rights and privileges of licensure as an interior designer under this section.

(2) The board shall certify for licensure by examination any applicant who passes the prescribed licensure examination and satisfies the requirements of ss. 481.209 and 481.211, for architects, or the requirements of s. 481.209, for interior designers.

(3) The board shall certify as qualified for a license by endorsement as an architect or as an interior designer an applicant who:

(a) Qualifies to take the prescribed licensure examination, and has passed the prescribed licensure examination or a substantially equivalent examination in another jurisdiction, as set forth in s. 481.209 for architects or interior designers, as applicable, and has satisfied the internship requirements set forth in s. 481.211 for architects;

(b) Holds a valid license to practice architecture or interior design issued by another jurisdiction of the United States, if the criteria for issuance of such license were substantially equivalent to the licensure criteria that existed in this state at the time the license was issued; provided, however, that an applicant who has been licensed for use of the title “interior design” rather than licensed to practice interior design shall not qualify hereunder; or

(c) Has passed the prescribed licensure examination and holds a valid certificate issued by the National Council of Architectural Registration Boards, and holds a valid license to practice architecture issued by another state or jurisdiction of the United States.

(4) The board may refuse to certify any applicant who has violated any of the provisions of s. 481.223, s. 481.225, or s. 481.2251, as applicable.

(5) The board may refuse to certify any applicant who is under investigation in any jurisdiction for any act which would constitute a violation of this part or of chapter 455 until such time as the investigation is complete and disciplinary proceedings have been terminated.

(6) The board shall adopt rules to implement the provisions of this part relating to the examination, internship, and licensure of applicants.

(7) For persons whose licensure requires satisfaction of the requirements of ss. 481.209 and 481.211, the board shall, by rule, establish qualifications for certification of such persons as special inspectors of threshold buildings, as defined in ss. 553.71 and 553.79, and shall compile a list of persons who are certified. A special inspector is not required to meet standards for certification other than those established by the board, and the fee owner of a threshold building may not be prohibited from selecting any person certified by the board to be a special inspector. The board shall develop minimum qualifications for the qualified representative of the special inspector who is authorized under s. 553.79 to perform inspections of threshold buildings on behalf of the special inspector.

History.—ss. 8, 19, ch. 79-273; ss. 2, 3, ch. 81-318; ss. 9, 23, 24, ch. 88-383; s. 5, ch. 89-66; s. 9, ch. 89-162; s. 4, ch. 91-429; ss. 155, 236, 302, 308, ch. 94-119; ss. 5, 6, ch. 95-389; s. 129, ch. 98-166; s. 38, ch. 2000-141; s. 189, ch. 2000-160; s. 28, ch. 2012-61; s. 17, ch. 2014-18.



481.2131 - Interior design; practice requirements; disclosure of compensation for professional services.

481.2131 Interior design; practice requirements; disclosure of compensation for professional services.—

(1) A registered interior designer is authorized to perform “interior design” as defined in s. 481.203. Interior design documents prepared by a registered interior designer shall contain a statement that the document is not an architectural or engineering study, drawing, specification, or design and is not to be used for construction of any load-bearing columns, load-bearing framing or walls of structures, or issuance of any building permit, except as otherwise provided by law. Interior design documents that are prepared and sealed by a registered interior designer may, if required by a permitting body, be submitted for the issuance of a building permit for interior construction excluding design of any structural, mechanical, plumbing, heating, air-conditioning, ventilating, electrical, or vertical transportation systems or that materially affect lifesafety systems pertaining to firesafety protection such as fire-rated separations between interior spaces, fire-rated vertical shafts in multistory structures, fire-rated protection of structural elements, smoke evacuation and compartmentalization, emergency ingress or egress systems, and emergency alarm systems.

(2) An interior designer shall, before entering into a contract, verbal or written, clearly determine the scope and nature of the project and the method or methods of compensation. The interior designer may offer professional services to the client as a consultant, specifier, or supplier on the basis of a fee, percentage, or markup. The interior designer shall have the responsibility of fully disclosing to the client the manner in which all compensation is to be paid. Unless the client knows and agrees, the interior designer shall not accept any form of compensation from a supplier of goods and services in cash or in kind.

History.—ss. 10, 24, ch. 88-383; s. 4, ch. 91-429; s. 303, ch. 94-119.



481.215 - Renewal of license.

481.215 Renewal of license.—

(1) Subject to the requirement of subsection (3), the department shall renew a license upon receipt of the renewal application and renewal fee.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) No license renewal shall be issued to an architect or an interior designer by the department until the licensee submits proof satisfactory to the department that, during the 2 years prior to application for renewal, the licensee participated per biennium in not less than 20 hours of at least 50 minutes each per biennium of continuing education approved by the board. The board shall approve only continuing education that builds upon the basic knowledge of architecture or interior design. The board may make exception from the requirements of continuing education in emergency or hardship cases.

(4) The board shall by rule establish criteria for the approval of continuing education courses and providers and shall by rule establish criteria for accepting alternative nonclassroom continuing education on an hour-for-hour basis.

(5) The board shall require, by rule adopted pursuant to ss. 120.536(1) and 120.54, a specified number of hours in specialized or advanced courses, approved by the Florida Building Commission, on any portion of the Florida Building Code, adopted pursuant to part IV of chapter 553, relating to the licensee’s respective area of practice.

History.—ss. 9, 19, ch. 79-273; ss. 2, 3, ch. 81-318; ss. 11, 23, 24, ch. 88-383; s. 1, ch. 90-84; s. 22, ch. 90-228; s. 4, ch. 91-429; s. 156, ch. 94-119; s. 14, ch. 98-287; s. 120, ch. 2000-141; s. 35, ch. 2001-186; s. 4, ch. 2001-372; s. 127, ch. 2008-4; s. 22, ch. 2009-195.



481.217 - Inactive status.

481.217 Inactive status.—

(1) The board may prescribe by rule continuing education requirements as a condition of reactivating a license. The rules may not require more than one renewal cycle of continuing education to reactivate a license for a registered architect or interior designer. For interior design, the board may approve only continuing education that builds upon the basic knowledge of interior design.

(2) The board shall adopt rules relating to application procedures for inactive status and for the reactivation of inactive licenses.

History.—ss. 10, 19, ch. 79-273; ss. 2, 3, ch. 81-318; s. 112, ch. 83-329; ss. 12, 23, 24, ch. 88-383; s. 26, ch. 91-137; s. 4, ch. 91-429; s. 233, ch. 94-119; s. 29, ch. 2012-61.



481.219 - Certification of partnerships, limited liability companies, and corporations.

481.219 Certification of partnerships, limited liability companies, and corporations.—

(1) The practice of or the offer to practice architecture or interior design by licensees through a corporation, limited liability company, or partnership offering architectural or interior design services to the public, or by a corporation, limited liability company, or partnership offering architectural or interior design services to the public through licensees under this part as agents, employees, officers, or partners, is permitted, subject to the provisions of this section.

(2) For the purposes of this section, a certificate of authorization shall be required for a corporation, limited liability company, partnership, or person practicing under a fictitious name, offering architectural services to the public jointly or separately. However, when an individual is practicing architecture in her or his own name, she or he shall not be required to be certified under this section. Certification under this subsection to offer architectural services shall include all the rights and privileges of certification under subsection (3) to offer interior design services.

(3) For the purposes of this section, a certificate of authorization shall be required for a corporation, limited liability company, partnership, or person operating under a fictitious name, offering interior design services to the public jointly or separately. However, when an individual is practicing interior design in her or his own name, she or he shall not be required to be certified under this section.

(4) All final construction documents and instruments of service which include drawings, specifications, plans, reports, or other papers or documents involving the practice of architecture which are prepared or approved for the use of the corporation, limited liability company, or partnership and filed for public record within the state shall bear the signature and seal of the licensee who prepared or approved them and the date on which they were sealed.

(5) All drawings, specifications, plans, reports, or other papers or documents prepared or approved for the use of the corporation, limited liability company, or partnership by an interior designer in her or his professional capacity and filed for public record within the state shall bear the signature and seal of the licensee who prepared or approved them and the date on which they were sealed.

(6) The department shall issue a certificate of authorization to any applicant who the board certifies as qualified for a certificate of authorization and who has paid the fee set in s. 481.207.

(7) The board shall certify an applicant as qualified for a certificate of authorization to offer architectural or interior design services, provided that:

(a) One or more of the principal officers of the corporation or limited liability company, or one or more partners of the partnership, and all personnel of the corporation, limited liability company, or partnership who act in its behalf in this state as architects, are registered as provided by this part; or

(b) One or more of the principal officers of the corporation or one or more partners of the partnership, and all personnel of the corporation, limited liability company, or partnership who act in its behalf in this state as interior designers, are registered as provided by this part.

(8) The department shall adopt rules establishing a procedure for the biennial renewal of certificates of authorization.

(9) The department shall renew a certificate of authorization upon receipt of the renewal application and biennial renewal fee.

(10) Each partnership, limited liability company, and corporation certified under this section shall notify the department within 30 days of any change in the information contained in the application upon which the certification is based. Any registered architect or interior designer who qualifies the corporation, limited liability company, or partnership as provided in subsection (7) shall be responsible for ensuring responsible supervising control of projects of the entity and upon termination of her or his employment with a partnership, limited liability company, or corporation certified under this section shall notify the department of the termination within 30 days.

(11) No corporation, limited liability company, or partnership shall be relieved of responsibility for the conduct or acts of its agents, employees, or officers by reason of its compliance with this section. However, except as provided in s. 558.0035, the architect who signs and seals the construction documents and instruments of service shall be liable for the professional services performed, and the interior designer who signs and seals the interior design drawings, plans, or specifications shall be liable for the professional services performed.

(12) Disciplinary action against a corporation, limited liability company, or partnership shall be administered in the same manner and on the same grounds as disciplinary action against a registered architect or interior designer, respectively.

(13) Nothing in this section shall be construed to mean that a certificate of registration to practice architecture or interior design shall be held by a corporation, limited liability company, or partnership. Nothing in this section prohibits corporations, limited liability companies, and partnerships from joining together to offer architectural, engineering, interior design, surveying and mapping, and landscape architectural services, or any combination of such services, to the public, provided that each corporation, limited liability company, or partnership otherwise meets the requirements of law.

(14) Corporations, limited liability companies, or partnerships holding a valid certificate of authorization to practice architecture shall be permitted to use in their title the term “interior designer” or “registered interior designer.”

History.—ss. 7, 19, ch. 79-273; ss. 2, 3, ch. 81-318; ss. 13, 23, 24, ch. 88-383; s. 6, ch. 89-66; s. 10, ch. 89-162; s. 4, ch. 91-429; ss. 119, 304, ch. 94-119; s. 7, ch. 95-389; s. 415, ch. 97-103; s. 1, ch. 2005-124; s. 5, ch. 2013-28.



481.221 - Seals; display of certificate number.

481.221 Seals; display of certificate number.—

(1) The board shall prescribe, by rule, one or more forms of seals to be used by registered architects holding valid certificates of registration.

(2) Each registered architect shall obtain one seal in a form approved by rule of the board and may, in addition, register her or his seal electronically in accordance with ss. 668.001-668.006. All final construction documents and instruments of service which include drawings, plans, specifications, or reports prepared or issued by the registered architect and being filed for public record shall bear the signature and seal of the registered architect who prepared or approved the document and the date on which they were sealed. The signature, date, and seal shall be evidence of the authenticity of that to which they are affixed. Final plans, specifications, or reports prepared or issued by a registered architect may be transmitted electronically and may be signed by the registered architect, dated, and sealed electronically with the seal in accordance with ss. 668.001-668.006.

(3) The board shall adopt a rule prescribing the distinctly different seals to be used by registered interior designers holding valid certificates of registration. Each registered interior designer shall obtain a seal as prescribed by the board, and all drawings, plans, specifications, or reports prepared or issued by the registered interior designer and being filed for public record shall bear the signature and seal of the registered interior designer who prepared or approved the document and the date on which they were sealed. The signature, date, and seal shall be evidence of the authenticity of that to which they are affixed. Final plans, specifications, or reports prepared or issued by a registered interior designer may be transmitted electronically and may be signed by the registered interior designer, dated, and sealed electronically with the seal in accordance with ss. 668.001-668.006.

(4) No registered architect shall affix, or permit to be affixed, her or his seal or signature to any final construction document or instrument of service which includes any plan, specification, drawing, or other document which depicts work which she or he is not competent to perform.

(5) No registered interior designer shall affix, or permit to be affixed, her or his seal or signature to any plan, specification, drawing, or other document which depicts work which she or he is not competent or licensed to perform.

(6) No registered architect shall affix her or his signature or seal to any final construction document or instrument of service which includes drawings, plans, specifications, or architectural documents which were not prepared by her or him or under her or his responsible supervising control or by another registered architect and reviewed, approved, or modified and adopted by her or him as her or his own work according to rules adopted by the board.

(7) No registered interior designer shall affix her or his signature or seal to any plans, specifications, or other documents which were not prepared by her or him or under her or his responsible supervising control or by another registered interior designer and reviewed, approved, or modified and adopted by her or him as her or his own work according to rules adopted by the board.

(8) Final construction documents or instruments of service which include plans, drawings, specifications, or other architectural documents prepared by a registered architect as part of her or his architectural practice shall be of a sufficiently high standard to clearly and accurately indicate or illustrate all essential parts of the work to which they refer.

(9) Studies, drawings, specifications, and other related documents prepared by a registered interior designer in providing interior design services shall be of a sufficiently high standard to clearly and accurately indicate all essential parts of the work to which they refer.

(10) Each registered architect or interior designer, and each corporation, limited liability company, or partnership holding a certificate of authorization, shall include its certificate number in any newspaper, telephone directory, or other advertising medium used by the registered architect, interior designer, corporation, limited liability company, or partnership. A corporation, limited liability company, or partnership is not required to display the certificate number of individual registered architects or interior designers employed by or working within the corporation, limited liability company, or partnership.

(11) When the certificate of registration of a registered architect or interior designer has been revoked or suspended by the board, the registered architect or interior designer shall surrender her or his seal to the secretary of the board within a period of 30 days after the revocation or suspension has become effective. If the certificate of the registered architect or interior designer has been suspended for a period of time, her or his seal shall be returned to her or him upon expiration of the suspension period.

(12) A person may not sign and seal by any means any final plan, specification, or report after her or his certificate of registration has expired or is suspended or revoked. A registered architect or interior designer whose certificate of registration is suspended or revoked shall, within 30 days after the effective date of the suspension or revocation, surrender her or his seal to the executive director of the board and confirm in writing to the executive director the cancellation of the registered architect’s or interior designer’s electronic signature in accordance with ss. 668.001-668.006. When a registered architect’s or interior designer’s certificate of registration is suspended for a period of time, her or his seal shall be returned upon expiration of the period of suspension.

History.—ss. 12, 19, ch. 79-273; ss. 2, 3, ch. 81-318; ss. 14, 23, 24, ch. 88-383; s. 4, ch. 91-429; s. 416, ch. 97-103; s. 1, ch. 2005-30; s. 2, ch. 2005-124.



481.222 - Architects performing building code inspection services.

481.222 Architects performing building code inspection services.—Notwithstanding any other provision of law, a person who is currently licensed to practice as an architect under this part may provide building code inspection services described in s. 468.603(6) and (7) to a local government or state agency upon its request, without being certified by the Florida Building Code Administrators and Inspectors Board under part XII of chapter 468. With respect to the performance of such building code inspection services, the architect is subject to the disciplinary guidelines of this part and s. 468.621(1)(c)-(h). Any complaint processing, investigation, and discipline that arise out of an architect’s performance of building code inspection services shall be conducted by the Board of Architecture and Interior Design rather than the Florida Building Code Administrators and Inspectors Board. An architect may not perform plans review as an employee of a local government upon any job that the architect or the architect’s company designed.

History.—s. 8, ch. 98-419; s. 11, ch. 99-254; s. 29, ch. 2000-372.



481.223 - Prohibitions; penalties; injunctive relief.

481.223 Prohibitions; penalties; injunctive relief.—

(1) A person may not knowingly:

(a) Practice architecture unless the person is an architect or a registered architect; however, a licensed architect who has been licensed by the board and who chooses to relinquish or not to renew his or her license may use the title “Architect, Retired” but may not otherwise render any architectural services.

(b) Practice interior design unless the person is a registered interior designer unless otherwise exempted herein; however, an interior designer who has been licensed by the board and who chooses to relinquish or not to renew his or her license may use the title “Interior Designer, Retired” but may not otherwise render any interior design services.

(c) Use the name or title “architect” or “registered architect,” or “interior designer” or “registered interior designer,” or words to that effect, when the person is not then the holder of a valid license issued pursuant to this part.

(d) Present as his or her own the license of another.

(e) Give false or forged evidence to the board or a member thereof.

(f) Use or attempt to use an architect or interior designer license that has been suspended, revoked, or placed on inactive or delinquent status.

(g) Employ unlicensed persons to practice architecture or interior design.

(h) Conceal information relative to violations of this part.

(2) Any person who violates any provision of subsection (1) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3)(a) Notwithstanding chapter 455 or any other law to the contrary, an affected person may maintain an action for injunctive relief to restrain or prevent a person from violating paragraph (1)(a), paragraph (1)(b), or paragraph (1)(c). The prevailing party is entitled to actual costs and attorney’s fees.

(b) For purposes of this subsection, the term “affected person” means a person directly affected by the actions of a person suspected of violating paragraph (1)(a), paragraph (1)(b), or paragraph (1)(c) and includes, but is not limited to, the department, any person who received services from the alleged violator, or any private association composed primarily of members of the profession the alleged violator is practicing or offering to practice or holding himself or herself out as qualified to practice.

History.—ss. 14, 19, ch. 79-273; ss. 2, 3, ch. 81-318; ss. 15, 23, 24, ch. 88-383; s. 111, ch. 91-224; s. 4, ch. 91-429; ss. 234, 305, ch. 94-119; s. 417, ch. 97-103; s. 4, ch. 2001-269; s. 3, ch. 2006-276.



481.225 - Disciplinary proceedings against registered architects.

481.225 Disciplinary proceedings against registered architects.—

(1) The following acts constitute grounds for which the disciplinary actions in subsection (3) may be taken:

(a) Violating any provision of s. 455.227(1), s. 481.221, or s. 481.223, or any rule of the board or department lawfully adopted pursuant to this part or chapter 455.

(b) Attempting to obtain or procure a license to practice architecture by bribery or fraudulent misrepresentations.

(c) Having a license to practice architecture revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country, for any act that would constitute a violation of this part or of chapter 455.

(d) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of architecture or the ability to practice architecture.

(e) Making or filing a report or record that the licensee knows to be false, willfully failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to impede or obstruct such filing. Such reports or records include only those that are prepared in the capacity of a registered architect.

(f) Advertising goods or services in a manner that is fraudulent, false, deceptive, or misleading in form or content.

(g) Committing an act of fraud or deceit, or of negligence, incompetency, or misconduct, in the practice of architecture, including, but not limited to, allowing the preparation of any architectural studies, plans, or other instruments of service in an office that does not have a full-time Florida-registered architect assigned to such office or failing to ensure the responsible supervising control of services or projects, as required by board rule.

(h) Practicing on a revoked, suspended, inactive, or delinquent license.

(i) Aiding, assisting, procuring, or advising any unlicensed person to practice architecture contrary to this part or to a rule of the department or the board.

(j) Failing to perform any statutory or legal obligation placed upon a registered architect.

(k) Attempting to influence or overrule the professional judgment of an architect by an act that, if carried out, would constitute negligence contrary to the exercise of professional judgment in accordance with professionally accepted standards of practice or would threaten the public health, safety, or welfare.

(l) Performing building code inspection services under s. 553.791, without satisfying the insurance requirements of that section.

(2) The board shall specify, by rule, what acts or omissions constitute a violation of subsection (1).

(3) When the board finds any registered architect guilty of any of the grounds set forth in subsection (1), it may enter an order imposing one or more of the following penalties:

(a) Denial of an application for licensure.

(b) Revocation or suspension of a license.

(c) Imposition of an administrative fine not to exceed $1,000 for each count or separate offense and a fine of up to $5,000 for matters pertaining to a material violation of the Florida Building Code as reported by a local jurisdiction.

(d) Issuance of a reprimand.

(e) Placement of the registered architect on probation for a period of time and subject to such conditions as the board may specify, including requiring the registered architect to attend continuing education courses or to work under the supervision of another registered architect.

(f) Restriction of the authorized scope of practice by the registered architect.

(4) The department shall reissue the license of a disciplined registered architect upon certification by the board that he or she has complied with all of the terms and conditions set forth in the final order.

History.—ss. 15, 19, ch. 79-273; ss. 2, 3, ch. 81-318; ss. 16, 23, 24, ch. 88-383; s. 4, ch. 91-429; ss. 235, 308, ch. 94-119; s. 418, ch. 97-103; s. 130, ch. 98-166; s. 15, ch. 98-287; s. 121, ch. 2000-141; s. 190, ch. 2000-160; s. 35, ch. 2001-186; s. 4, ch. 2001-372; s. 3, ch. 2005-30; s. 3, ch. 2005-124; s. 5, ch. 2005-147; s. 60, ch. 2009-195; s. 51, ch. 2010-106.



481.2251 - Disciplinary proceedings against registered interior designers.

481.2251 Disciplinary proceedings against registered interior designers.—

(1) The following acts constitute grounds for which the disciplinary actions specified in subsection (2) may be taken:

(a) Attempting to obtain, obtaining, or renewing, by bribery, by fraudulent misrepresentation, or through an error of the board, a license to practice interior design;

(b) Having a license to practice interior design revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another jurisdiction for any act which would constitute a violation of this part or of chapter 455;

(c) Being convicted or found guilty, regardless of adjudication, of a crime in any jurisdiction which directly relates to the provision of interior design services or to the ability to provide interior design services. A plea of nolo contendere shall create a rebuttable presumption of guilt to the underlying criminal charges. However, the board shall allow the person being disciplined to present any evidence relevant to the underlying charges and the circumstances surrounding her or his plea;

(d) False, deceptive, or misleading advertising;

(e) Failing to report to the board any person who the licensee knows is in violation of this part or the rules of the board;

(f) Aiding, assisting, procuring, or advising any unlicensed person to use the title “interior designer” contrary to this part or to a rule of the board;

(g) Failing to perform any statutory or legal obligation placed upon a registered interior designer;

(h) Making or filing a report which the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, or willfully impeding or obstructing such filing or inducing another person to do so. Such reports or records shall include only those which are signed in the capacity as a registered interior designer;

(i) Making deceptive, untrue, or fraudulent representations in the provision of interior design services;

(j) Accepting and performing professional responsibilities which the licensee knows or has reason to know that she or he is not competent or licensed to perform;

(k) Violating any provision of this part, any rule of the board, or a lawful order of the board previously entered in a disciplinary hearing;

(l) Conspiring with another licensee or with any other person to commit an act, or committing an act, which would tend to coerce, intimidate, or preclude another licensee from lawfully advertising her or his services;

(m) Acceptance of compensation or any consideration by an interior designer from someone other than the client without full disclosure of the compensation or consideration amount or value to the client prior to the engagement for services, in violation of s. 481.2131(2);

(n) Rendering or offering to render architectural services; or

(o) Committing an act of fraud or deceit, or of negligence, incompetency, or misconduct, in the practice of interior design, including, but not limited to, allowing the preparation of any interior design studies, plans, or other instruments of service in an office that does not have a full-time Florida-registered interior designer assigned to such office or failing to exercise responsible supervisory control over services or projects, as required by board rule.

(2) When the board finds any person guilty of any of the grounds set forth in subsection (1), it may enter an order taking the following action or imposing one or more of the following penalties:

(a) Refusal to approve an application for licensure;

(b) Refusal to renew an existing license;

(c) Revocation or suspension of a license;

(d) Imposition of an administrative fine not to exceed $1,000 for each violation or separate offense and a fine of up to $5,000 for matters pertaining to a material violation of the Florida Building Code as reported by a local jurisdiction; or

(e) Issuance of a reprimand.

History.—ss. 17, 24, ch. 88-383; s. 4, ch. 91-429; s. 306, ch. 94-119; s. 419, ch. 97-103; s. 131, ch. 98-166; s. 16, ch. 98-287; s. 122, ch. 2000-141; s. 191, ch. 2000-160; s. 35, ch. 2001-186; s. 4, ch. 2001-372; s. 4, ch. 2005-124.



481.229 - Exceptions; exemptions from licensure.

481.229 Exceptions; exemptions from licensure.—

(1) No person shall be required to qualify as an architect in order to make plans and specifications for, or supervise the erection, enlargement, or alteration of:

(a) Any building upon any farm for the use of any farmer, regardless of the cost of the building;

(b) Any one-family or two-family residence building, townhouse, or domestic outbuilding appurtenant to any one-family or two-family residence, regardless of cost; or

(c) Any other type of building costing less than $25,000, except a school, auditorium, or other building intended for public use, provided that the services of a registered architect shall not be required for minor school projects pursuant to s. 1013.45.

(2) Nothing contained in this part shall be construed to prevent any employee of an architect from acting in any capacity under the instruction, control, or supervision of the architect or to prevent any person from acting as a contractor in the execution of work designed by an architect.

(3) Notwithstanding the provisions of this part, a general contractor who is certified or registered pursuant to the provisions of chapter 489 is not required to be licensed as an architect when negotiating or performing services under a design-build contract as long as the architectural services offered or rendered in connection with the contract are offered and rendered by an architect licensed in accordance with this chapter.

(4) Notwithstanding the provisions of this part or of any other law, no registered engineer whose principal practice is civil or structural engineering, or employee or subordinate under the responsible supervision or control of the engineer, is precluded from performing architectural services which are purely incidental to his or her engineering practice, nor is any registered architect, or employee or subordinate under the responsible supervision or control of such architect, precluded from performing engineering services which are purely incidental to his or her architectural practice. However, no engineer shall practice architecture or use the designation “architect” or any term derived therefrom, and no architect shall practice engineering or use the designation “engineer” or any term derived therefrom.

(5)(a) Nothing contained in this part shall prevent a registered architect or a partnership, limited liability company, or corporation holding a valid certificate of authorization to provide architectural services from performing any interior design service or from using the title “interior designer” or “registered interior designer.”

(b) Notwithstanding any other provision of this part, all persons licensed as architects under this part shall be qualified for interior design licensure upon submission of a completed application for such license and a fee not to exceed $30. Such persons shall be exempt from the requirements of s. 481.209(2). For architects licensed as interior designers, satisfaction of the requirements for renewal of licensure as an architect under s. 481.215 shall be deemed to satisfy the requirements for renewal of licensure as an interior designer under that section. Complaint processing, investigation, or other discipline-related legal costs related to persons licensed as interior designers under this paragraph shall be assessed against the architects’ account of the Regulatory Trust Fund.

(c) Notwithstanding any other provision of this part, any corporation, partnership, or person operating under a fictitious name which holds a certificate of authorization to provide architectural services shall be qualified, without fee, for a certificate of authorization to provide interior design services upon submission of a completed application therefor. For corporations, partnerships, and persons operating under a fictitious name which hold a certificate of authorization to provide interior design services, satisfaction of the requirements for renewal of the certificate of authorization to provide architectural services under s. 481.219 shall be deemed to satisfy the requirements for renewal of the certificate of authorization to provide interior design services under that section.

(6) This part shall not apply to:

(a) A person who performs interior design services or interior decorator services for any residential application, provided that such person does not advertise as, or represent himself or herself as, an interior designer. For purposes of this paragraph, “residential applications” includes all types of residences, including, but not limited to, residence buildings, single-family homes, multifamily homes, townhouses, apartments, condominiums, and domestic outbuildings appurtenant to one-family or two-family residences. However, “residential applications” does not include common areas associated with instances of multiple-unit dwelling applications.

(b) An employee of a retail establishment providing “interior decorator services” on the premises of the retail establishment or in the furtherance of a retail sale or prospective retail sale, provided that such employee does not advertise as, or represent himself or herself as, an interior designer.

(7) Nothing in this part shall be construed as authorizing or permitting an interior designer to engage in the business of, or to act as, a contractor within the meaning of chapter 489, unless registered or certified as a contractor pursuant to chapter 489.

(8) A manufacturer of commercial food service equipment or the manufacturer’s representative, distributor, or dealer or an employee thereof, who prepares designs, specifications, or layouts for the sale or installation of such equipment is exempt from licensure as an architect or interior designer, if:

(a) The designs, specifications, or layouts are not used for construction or installation that may affect structural, mechanical, plumbing, heating, air conditioning, ventilating, electrical, or vertical transportation systems.

(b) The designs, specifications, or layouts do not materially affect lifesafety systems pertaining to firesafety protection, smoke evacuation and compartmentalization, and emergency ingress or egress systems.

(c) Each design, specification, or layout document prepared by a person or entity exempt under this subsection contains a statement on each page of the document that the designs, specifications, or layouts are not architectural, interior design, or engineering designs, specifications, or layouts and not used for construction unless reviewed and approved by a licensed architect or engineer.

History.—ss. 11, 19, ch. 79-273; ss. 25, 26, ch. 81-302; ss. 2, 3, ch. 81-318; ss. 26, 48, ch. 82-179; s. 3, ch. 83-265; ss. 19, 23, 24, ch. 88-383; s. 2, ch. 89-115; s. 68, ch. 89-162; s. 4, ch. 91-429; s. 307, ch. 94-119; s. 20, ch. 94-292; s. 8, ch. 95-389; s. 420, ch. 97-103; s. 1026, ch. 2002-387; s. 5, ch. 2005-124; s. 24, ch. 2009-195.



481.231 - Effect of part locally.

481.231 Effect of part locally.—

(1) Nothing in this part shall be construed to repeal, amend, limit, or otherwise affect any specific provision of any local building code or zoning law or ordinance that has been duly adopted, now or hereafter enacted, which is more restrictive, with respect to the services of registered architects or registered interior designers, than the provisions of this part; provided, however, that a licensed architect shall be deemed licensed as an interior designer for purposes of offering or rendering interior design services to a county, municipality, or other local government or political subdivision.

(2) Counties or municipalities which issue building permits shall not issue permits if it is apparent from the application for the building permit that the provisions of this part have been violated; provided, however, that this subsection shall not authorize the withholding of building permits in cases involving the exceptions and exemptions set out in s. 481.229.

History.—ss. 13, 19, ch. 79-273; ss. 2, 3, ch. 81-318; ss. 20, 23, 24, ch. 88-383; s. 4, ch. 91-429; s. 308, ch. 94-119; s. 9, ch. 95-389.






Part II - LANDSCAPE ARCHITECTURE (ss. 481.301-481.329)

481.301 - Purpose.

481.301 Purpose.—The Legislature finds that the regulation of landscape architecture is necessary to assure competent landscape planning and design of public and private environments, prevention of contamination of water supplies, barrier-free public and private spaces, conservation of natural resources through proper land and water management practices, prevention of erosion, energy conservation, functional and aesthetically pleasing environmental contributions to humanity’s psychological and sociological well-being, and an enhancement of the quality of life in a safe and healthy environment and to assure the highest possible quality of the practice of landscape architecture in this state.

History.—ss. 1, 18, ch. 79-407; ss. 2, 3, ch. 81-318; ss. 1, 18, 19, ch. 88-347; s. 4, ch. 91-429; s. 421, ch. 97-103.



481.303 - Definitions.

481.303 Definitions.—As used in this chapter:

(1) “Board” means the Board of Landscape Architecture.

(2) “Department” means the Department of Business and Professional Regulation.

(3) “Registered landscape architect” means a person who holds a license to practice landscape architecture in this state under the authority of this act.

(4) “Certificate of registration” means a license issued by the department to a natural person to engage in the practice of landscape architecture.

(5) “Certificate of authorization” means a license issued by the department to a corporation or partnership to engage in the practice of landscape architecture.

(6) “Landscape architecture” means professional services, including, but not limited to, the following:

(a) Consultation, investigation, research, planning, design, preparation of drawings, specifications, contract documents and reports, responsible construction supervision, or landscape management in connection with the planning and development of land and incidental water areas, including the use of Florida-friendly landscaping as defined in s. 373.185, where, and to the extent that, the dominant purpose of such services or creative works is the preservation, conservation, enhancement, or determination of proper land uses, natural land features, ground cover and plantings, or naturalistic and aesthetic values;

(b) The determination of settings, grounds, and approaches for and the siting of buildings and structures, outdoor areas, or other improvements;

(c) The setting of grades, shaping and contouring of land and water forms, determination of drainage, and provision for storm drainage and irrigation systems where such systems are necessary to the purposes outlined herein; and

(d) The design of such tangible objects and features as are necessary to the purpose outlined herein.

(7) “Landscape design” means consultation for and preparation of planting plans drawn for compensation, including specifications and installation details for plant materials, soil amendments, mulches, edging, gravel, and other similar materials. Such plans may include only recommendations for the conceptual placement of tangible objects for landscape design projects. Construction documents, details, and specifications for tangible objects and irrigation systems shall be designed or approved by licensed professionals as required by law.

History.—ss. 2, 18, ch. 79-407; ss. 2, 3, ch. 81-318; ss. 2, 18, 19, ch. 88-347; s. 8, ch. 91-41; s. 8, ch. 91-68; s. 4, ch. 91-429; s. 173, ch. 94-218; s. 1, ch. 98-245; s. 27, ch. 2009-243.



481.305 - Board of Landscape Architecture.

481.305 Board of Landscape Architecture.—There is created in the Department of Business and Professional Regulation the Board of Landscape Architecture. The board shall consist of seven members, five of whom shall be registered landscape architects and two of whom shall be laypersons who are not and have never been registered landscape architects or members of any closely related profession. Members shall be appointed for 4-year terms.

History.—ss. 3, 18, ch. 79-407; ss. 2, 3, ch. 81-318; ss. 3, 18, 19, ch. 88-347; s. 4, ch. 91-429; s. 174, ch. 94-218.



481.306 - Authority to make rules.

481.306 Authority to make rules.—The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter and chapter 455 conferring duties upon it.

History.—s. 1, ch. 80-218; ss. 13, 15, 25, 30, 34, 62, 65, ch. 80-406; s. 2, ch. 81-318; ss. 4, 18, 19, ch. 88-347; s. 4, ch. 91-429; s. 132, ch. 98-166; s. 153, ch. 98-200; s. 192, ch. 2000-160.



481.307 - Fees.

481.307 Fees.—The board, by rule, may establish fees to be paid for applications, examination, reexamination, licensing and renewal, delinquency, reinstatement, and recordmaking and recordkeeping. The examination fee shall be in an amount that covers the costs of obtaining and administering the examination and shall be refunded if the applicant is found ineligible to sit for the examination. The application fee is nonrefundable. The combined fees for initial application and examination may not exceed $800 plus the actual per applicant cost to the department for purchase of portions of the examination from the Council of Landscape Architectural Registration Boards or a similar national organization. The biennial renewal fee may not exceed $600. The delinquency fee may not exceed the biennial renewal fee established by the board for an active license. The board shall establish fees that are adequate to ensure the continued operation of the board and to fund the proportionate expenses incurred by the department which are allocated to the regulation of landscape architects. Fees shall be based on department estimates of the revenue required to implement this part and the provisions of law with respect to the regulation of landscape architects.

History.—ss. 4, 18, ch. 79-407; ss. 2, 3, ch. 81-318; s. 80, ch. 83-329; s. 2, ch. 87-327; s. 26, ch. 88-205; ss. 5, 18, 19, ch. 88-347; s. 56, ch. 89-162; s. 4, ch. 91-429; s. 237, ch. 94-119.



481.309 - Examinations.

481.309 Examinations.—

(1) A person desiring to be licensed as a registered landscape architect shall apply to the department to take the licensure examination. The department shall examine each applicant who the board certifies:

(a) Has completed the application form and remitted a nonrefundable application fee and an examination fee which is refundable if the applicant is found to be ineligible to take the examination; and

(b)1. Has completed a professional degree program in landscape architecture as approved by the Landscape Architectural Accreditation Board; or

2. Presents evidence of not less than 6 years of actual practical experience in landscape architectural work of a grade and character satisfactory to the board. Each year of education completed in a recognized school shall be considered to be equivalent to 1 year of experience, with a maximum credit of 4 years.

(2) The licensure examination shall include, but not be limited to an examination on the specialized aspects of the practice of landscape architecture in this state.

History.—ss. 5, 18, ch. 79-407; ss. 2, 3, ch. 81-318; s. 81, ch. 83-329; ss. 6, 18, 19, ch. 88-347; s. 4, ch. 91-429.



481.310 - Practical experience requirement.

481.310 Practical experience requirement.—Beginning October 1, 1990, every applicant for licensure as a registered landscape architect shall demonstrate, prior to licensure, 1 year of practical experience in landscape architectural work. The board shall adopt rules providing standards for the required experience. An applicant who qualifies for examination pursuant to s. 481.309(1)(b)1. may obtain the practical experience after completing the required professional degree. Experience used to qualify for examination pursuant to s. 481.309(1)(b)2. may not be used to satisfy the practical experience requirement under this section.

History.—ss. 7, 19, ch. 88-347; s. 4, ch. 91-429.



481.311 - Licensure.

481.311 Licensure.—

(1) The department shall license any applicant who the board certifies is qualified to practice landscape architecture and who has paid the initial licensure fee.

(2) The board shall certify for licensure any applicant who:

(a) Passes the examination required by s. 481.309; and

(b) Satisfies the experience requirement of s. 481.310.

(3) The board shall certify as qualified for a license by endorsement an applicant who:

(a) Qualifies to take the examination as set forth in s. 481.309; and has passed a national, regional, state, or territorial licensing examination which is substantially equivalent to the examination required by s. 481.309; or

(b) Holds a valid license to practice landscape architecture issued by another state or territory of the United States, if the criteria for issuance of such license were substantially identical to the licensure criteria which existed in this state at the time the license was issued.

(4) The board shall certify as qualified for a certificate of authorization any applicant corporation or partnership who satisfies the requirements of s. 481.319.

(5) The board may refuse to certify any applicant who is under investigation in any jurisdiction for any act which would constitute a violation of this act or of chapter 455, until the investigation is complete and disciplinary proceedings have been terminated.

(6) The board may refuse to certify any applicant who has violated any of the provisions of s. 481.325.

History.—ss. 7, 18, ch. 79-407; ss. 2, 3, ch. 81-318; ss. 8, 18, 19, ch. 88-347; s. 4, ch. 91-429; s. 242, ch. 94-119; s. 133, ch. 98-166; s. 193, ch. 2000-160.



481.313 - Renewal of license.

481.313 Renewal of license.—

(1) The department shall renew a license upon receipt of the renewal application and fee.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) No license renewal shall be issued to a landscape architect by the department until the licensee submits proof, satisfactory to the department, that during the 2-year period prior to application for renewal, the licensee participated in such continuing education courses required by the board. The board shall approve only continuing education courses that relate to and increase the basic knowledge of landscape architecture. The board may make an exception from the requirements of continuing education in emergency or hardship cases.

(4) The board, by rule adopted pursuant to ss. 120.536(1) and 120.54, shall establish criteria for the approval of continuing education courses and providers, and shall by rule establish criteria for accepting alternative nonclassroom continuing education on an hour-for-hour basis.

(5) The board shall require, by rule adopted pursuant to ss. 120.536(1) and 120.54, a specified number of hours in specialized or advanced courses, approved by the Florida Building Commission, on any portion of the Florida Building Code, adopted pursuant to part IV of chapter 553, relating to the licensee’s respective area of practice.

History.—ss. 8, 18, ch. 79-407; ss. 2, 3, ch. 81-318; ss. 18, 19, ch. 88-347; s. 4, ch. 91-429; s. 238, ch. 94-119; s. 17, ch. 98-287; s. 123, ch. 2000-141; s. 35, ch. 2001-186; s. 4, ch. 2001-372; s. 128, ch. 2008-4; s. 23, ch. 2009-195.



481.315 - Inactive status.

481.315 Inactive status.—

(1) A license that has become inactive or delinquent may be reactivated under this section upon application to the department and payment of any applicable biennial renewal or delinquency fee, or both, and a reactivation fee. The board may not require a licensee to complete more than one renewal cycle of continuing education requirements.

(2) The board shall adopt rules relating to application procedures for inactive status and for the reactivation of inactive licenses.

History.—ss. 9, 18, ch. 79-407; s. 358, ch. 81-259; ss. 2, 3, ch. 81-318; s. 113, ch. 83-329; ss. 9, 18, 19, ch. 88-347; s. 4, ch. 91-429; s. 239, ch. 94-119; s. 30, ch. 2012-61.



481.317 - Temporary certificates.

481.317 Temporary certificates.—

(1) Upon the approval by the board and payment of the fee set in s. 481.307, the department shall grant a temporary certificate of registration for work on a specified project in this state for a period not to exceed 1 year to an applicant who is licensed in another state or territory to practice landscape architecture.

(2) Upon approval by the board and payment of the fee set in s. 481.307, the department shall grant a temporary certificate of authorization for work on one specified project in this state for a period not to exceed 1 year to an out-of-state corporation, partnership, or firm, provided one of the principal officers of the corporation, one of the partners of the partnership, or one of the principals in the fictitiously named firm has obtained a temporary certificate of registration in accordance with subsection (1).

(3) The application for a temporary certificate shall constitute appointment of the Department of State as an agent of the applicant for service of process in any action or proceeding against the applicant arising out of any transaction or operation connected with or incidental to the practice of landscape architecture for which the temporary license was issued.

History.—ss. 10, 18, ch. 79-407; ss. 2, 3, ch. 81-318; ss. 10, 18, 19, ch. 88-347; s. 4, ch. 91-429.



481.319 - Corporate and partnership practice of landscape architecture; certificate of authorization.

481.319 Corporate and partnership practice of landscape architecture; certificate of authorization.—

(1) The practice of or offer to practice landscape architecture by registered landscape architects registered under this part through a corporation or partnership offering landscape architectural services to the public, or through a corporation or partnership offering landscape architectural services to the public through individual registered landscape architects as agents, employees, officers, or partners, is permitted, subject to the provisions of this section, if:

(a) One or more of the principal officers of the corporation, or partners of the partnership, and all personnel of the corporation or partnership who act in its behalf as landscape architects in this state are registered landscape architects;

(b) One or more of the officers, one or more of the directors, one or more of the owners of the corporation, or one or more of the partners of the partnership is a registered landscape architect; and

(c) The corporation or partnership has been issued a certificate of authorization by the board as provided herein.

(2) All documents involving the practice of landscape architecture which are prepared for the use of the corporation or partnership shall bear the signature and seal of a registered landscape architect.

(3) An applicant corporation shall file with the department the names and addresses of all officers and board members of the corporation, including the principal officer or officers, duly registered to practice landscape architecture in this state and, also, of all individuals duly registered to practice landscape architecture in this state who shall be in responsible charge of the practice of landscape architecture by the corporation in this state. An applicant partnership shall file with the department the names and addresses of all partners of the partnership, including the partner or partners duly registered to practice landscape architecture in this state and, also, of an individual or individuals duly registered to practice landscape architecture in this state who shall be in responsible charge of the practice of landscape architecture by said partnership in this state.

(4) Each partnership and corporation licensed under this part shall notify the department within 1 month of any change in the information contained in the application upon which the license is based. Any landscape architect who terminates his or her employment with a partnership or corporation licensed under this part shall notify the department of the termination within 1 month.

(5) Disciplinary action against a corporation or partnership shall be administered in the same manner and on the same grounds as disciplinary action against a registered landscape architect.

(6) Except as provided in s. 558.0035, the fact that a registered landscape architect practices landscape architecture through a corporation or partnership as provided in this section does not relieve the landscape architect from personal liability for his or her professional acts.

History.—ss. 6, 18, ch. 79-407; ss. 2, 3, ch. 81-318; ss. 11, 18, 19, ch. 88-347; s. 4, ch. 91-429; s. 422, ch. 97-103; s. 6, ch. 2013-28.



481.321 - Seals; display of certificate number.

481.321 Seals; display of certificate number.—

(1) The board shall prescribe, by rule, one or more forms of seals for use by a registered landscape architect who holds a valid certificate of registration. Each registered landscape architect shall obtain one seal in a form approved by rule of the board and may, in addition, register her or his seal electronically in accordance with ss. 668.001-668.006. All final plans, specifications, or reports prepared or issued by the registered landscape architect and filed for public record shall be signed by the registered landscape architect, dated, and stamped or sealed electronically with her or his seal. The signature, date, and seal constitute evidence of the authenticity of that to which they are affixed. Final plans, specifications, or reports prepared or issued by a registered landscape architect may be transmitted electronically and may be signed by the registered landscape architect, dated, and sealed electronically with the seal in accordance with ss. 668.001-668.006.

(2) It is unlawful for any person to sign and seal by any means any final plan, specification, or report after her or his certificate of registration is expired, suspended, or revoked. A registered landscape architect whose certificate of registration is suspended or revoked shall, within 30 days after the effective date of the suspension or revocation, surrender her or his seal to the executive director of the board and confirm in writing to the executive director the cancellation of the landscape architect’s electronic signature in accordance with ss. 668.001-668.006. When a landscape architect’s certificate of registration is suspended for a period of time, her or his seal shall be returned upon expiration of the period of suspension.

(3) No registered landscape architect shall affix or permit to be affixed her or his seal or name to any plan, specification, drawing, or other document which was not prepared by her or him or under her or his responsible supervising control or which was not reviewed, approved, or modified, and adopted by her or him as her or his own work with full responsibility as a landscape architect for such documents.

(4) Nothing in this part shall prohibit a registered landscape architect from filing plans of work defined under this part.

(5) Each registered landscape architect and each corporation or partnership holding a certificate of authorization shall include its certificate number in any newspaper, telephone directory, or other advertising medium used by the registered landscape architect, corporation, or partnership. A corporation or partnership is not required to display the certificate numbers of individual registered landscape architects employed by or practicing with the corporation or partnership.

History.—ss. 13, 18, ch. 79-407; ss. 2, 3, ch. 81-318; ss. 12, 18, 19, ch. 88-347; s. 4, ch. 91-429; s. 423, ch. 97-103; s. 2, ch. 2005-30; s. 6, ch. 2005-124.



481.323 - Prohibitions; penalties.

481.323 Prohibitions; penalties.—

(1) A person may not knowingly:

(a) Practice landscape architecture unless the person is a holder of a valid license issued under this part;

(b) Use the name or title “landscape architect,” “landscape architecture,” “landscape architectural,” “landscape engineering,” “L.A.,” or words to that effect, or advertise any title or description tending to convey the impression that he or she is a landscape architect when he or she is not then the holder of a valid license issued pursuant to this part;

(c) Present as his or her own the license of another;

(d) Give false or forged evidence to the board or a member thereof;

(e) Use or attempt to use a landscape architect license that has been suspended, revoked, or placed on inactive or delinquent status;

(f) Employ unlicensed persons to practice landscape architecture;

(g) Aid and abet an unauthorized person in the practice of landscape architecture; or

(h) Conceal information relative to violations of this part.

(2) Any person who violates any provision of this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 14, 18, ch. 79-407; s. 2, ch. 80-218; ss. 13, 15, 25, 30, 34, 62, 66, ch. 80-406; ss. 2, 3, ch. 81-318; ss. 13, 18, 19, ch. 88-347; s. 112, ch. 91-224; s. 4, ch. 91-429; s. 240, ch. 94-119; s. 424, ch. 97-103.



481.325 - Disciplinary proceedings.

481.325 Disciplinary proceedings.—

(1) The following acts constitute grounds for which the disciplinary actions in subsection (3) may be taken:

(a) Violation of any provision of s. 455.227(1), s. 481.321, or s. 481.323.

(b) Attempting to procure a license to practice landscape architecture by bribery or fraudulent misrepresentations.

(c) Having a license to practice landscape architecture revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(d) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of landscape architecture or the ability to practice landscape architecture.

(e) Making or filing a report or record that the licensee knows to be false, willfully failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to impede or obstruct such filing. Such reports or records include only those that are signed in the capacity of a registered landscape architect.

(f) Advertising goods or services in a manner that is fraudulent, false, deceptive, or misleading in form or content.

(g) Committing an act of fraud or deceit, or of negligence, incompetency, or misconduct, in the practice of landscape architecture.

(h) Violation of any rule adopted pursuant to this part or chapter 455.

(i) Practicing on a revoked, suspended, inactive, or delinquent license.

(j) Aiding, assisting, procuring, or advising any unlicensed person to practice landscape architecture contrary to this part or to any rule of the department or of the board.

(k) Failing to perform any statutory or legal obligation placed upon a licensed landscape architect.

(l) Affixing or permitting to be affixed her or his seal or name to any plan, specification, drawing, or other document which was not prepared by her or him or under her or his responsible supervising control or which was not reviewed, approved, or modified, and adopted by her or him as her or his own work.

(2) The board shall specify, by rule, what acts or omissions constitute a violation of subsection (1).

(3) When the board finds any registered landscape architect guilty of any of the grounds set forth in subsection (1), it may enter an order imposing one or more of the following penalties:

(a) Denial of an application for licensure.

(b) Revocation or suspension of a license.

(c) Imposition of an administrative fine not to exceed $1,000 for each count or separate offense and a fine of up to $5,000 for matters pertaining to a material violation of the Florida Building Code as reported by a local jurisdiction.

(d) Issuance of a reprimand.

(e) Placement of the registered landscape architect on probation for a period of time and subject to such conditions as the board may specify, including requiring the registered landscape architect to attend continuing education courses or to work under the supervision of another registered landscape architect.

(f) Restriction of the authorized scope of practice by the registered landscape architect.

(4) The department shall reissue the license of a disciplined registered landscape architect upon certification by the board that she or he has complied with all of the terms and conditions set forth in the final order.

History.—ss. 15, 18, ch. 79-407; ss. 2, 3, ch. 81-318; ss. 14, 18, 19, ch. 88-347; s. 4, ch. 91-429; s. 241, ch. 94-119; s. 425, ch. 97-103; s. 134, ch. 98-166; s. 18, ch. 98-287; s. 124, ch. 2000-141; s. 194, ch. 2000-160; s. 35, ch. 2001-186; s. 4, ch. 2001-372; s. 4, ch. 2005-30; s. 7, ch. 2005-124; s. 61, ch. 2009-195; s. 52, ch. 2010-106.



481.329 - Exceptions; exemptions from licensure.

481.329 Exceptions; exemptions from licensure.—

(1) None of the provisions of this part shall prevent employees of those lawfully practicing as landscape architects from acting under the instructions, control, or supervision of their employers.

(2) None of the provisions of this part shall apply to supervision by builders or superintendents employed by such builders in the installation of landscape projects by landscape contractors.

(3) None of the provisions of this part shall apply to any general contractor certified or registered pursuant to the provisions of chapter 489 when negotiating or performing services under a design-build contract, as long as the landscape architectural services offered or rendered in connection with the contract are offered and rendered by a landscape architect licensed in accordance with this part, or by an architect licensed in accordance with part I or by an engineer licensed in accordance with chapter 471.

(4) This part shall not be deemed to prohibit any person from making any plans, drawings, or specifications for any real or personal property owned by her or him so long as she or he does not use the title, term, or designation “landscape architect,” “landscape architectural,” “landscape architecture,” “L.A.,” “landscape engineering,” or any description tending to convey the impression that she or he is a landscape architect, unless she or he is registered as provided in this part or is exempt from registration under the provisions of this part.

(5) This part does not prohibit any person from engaging in the practice of landscape design, as defined in s. 481.303(7), or from submitting for approval to a governmental agency planting plans that are independent of, or a component of, construction documents that are prepared by a Florida-registered professional. Persons providing landscape design services shall not use the title, term, or designation “landscape architect,” “landscape architectural,” “landscape architecture,” “L.A.,” “landscape engineering,” or any description tending to convey the impression that she or he is a landscape architect unless she or he is registered as provided in this part.

(6) This part shall not be construed to affect part I of this chapter, chapter 471, or chapter 472, respectively, except that no such person shall use the designation or term “landscape architect,” “landscape architectural,” “landscape architecture,” “L.A.,” “landscape engineering,” or any description tending to convey the impression that she or he is a landscape architect, unless she or he is registered as provided in this part.

(7) Persons who perform landscape architectural services not for compensation, or in their capacity as employees of municipal or county governments, shall not be required to be licensed pursuant to this part. However, persons who are hired under the title “landscape architect” by any state, county, municipality, or other governmental unit of this state after June 30, 1988, shall be required to be licensed pursuant to this part. Nothing herein shall preclude a county or municipal employee from performing the functions of this part for her or his governmental employer under a different title.

(8) Nothing herein contained under this part shall preclude, pursuant to law, the preparation of comprehensive plans or the practice of comprehensive urban or rural planning at the local, regional, or state level by persons, corporations, partnerships, or associations who are not licensed or registered as landscape architects.

(9)(a) Nothing in this part prohibits a person from engaging in the practice of, or offering to practice as, a golf course architect.

(b) As used in this subsection, the term “golf course architect” means a person who performs professional services such as consultation, investigation, reconnaissance, research, design, preparation of drawings and specifications, and responsible supervision, where the predominant purpose of such service is the design of a golf course.

History.—ss. 11, 18, ch. 79-407; s. 3, ch. 80-218; ss. 13, 15, 25, 30, 34, 62, 67, ch. 80-406; s. 359, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 15, 18, 19, ch. 88-347; s. 4, ch. 89-115; s. 70, ch. 89-162; s. 4, ch. 91-429; s. 157, ch. 94-119; s. 426, ch. 97-103; s. 2, ch. 98-245; s. 26, ch. 99-7; s. 12, ch. 2011-222; s. 7, ch. 2012-13.









Chapter 482 - PEST CONTROL

482.011 - Short title.

482.011 Short title.—This chapter may be cited as the “Structural Pest Control Act.”

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 82-229; ss. 25, 59, ch. 92-203.



482.021 - Definitions.

482.021 Definitions.—For the purposes of this chapter, and unless otherwise required by the context, the term:

(1) “Agricultural area” means an area:

(a) Upon which a ground crop, trees, or plants are grown for commercial purposes;

(b) Where a golf course, park, nursery, or cemetery is located; or

(c) Where farming of any type is performed or livestock is raised.

(2) “Business location” means an advertised permanent location in or from which pest control business is solicited, accepted, or conducted.

(3) “Category” means a distinct branch or phase of pest control for which a pest control operator’s certificate may be issued such as: fumigation, general household pest control, termites and other wood-destroying organisms pest control, lawn and ornamental pest control, and such a combination or division of such branches of pest control as the department may by rule establish.

(4) “Certified operator” means an individual holding a current pest control operator’s certificate issued by the department.

(5) “Certified operator in charge” means a certified operator:

(a) Whose primary occupation is the pest control business;

(b) Who is employed full time by a licensee; and

(c) Whose principal duty is the personal supervision of the licensee’s operation in a category or categories of pest control in which the operator is certified.

(6) “Commercial fertilizer application” means the application of fertilizer for payment or other consideration to property not owned by the person or firm applying the fertilizer or the employer of the applicator.

(7) “Department” means the Department of Agriculture and Consumer Services.

(8) “Employee” means a person who is employed by a licensee that provides that person with necessary training, supervision, pesticides, equipment, and insurance and who receives compensation from and is under the personal supervision and direct control of the licensee’s certified operator in charge and from whose compensation the licensee regularly deducts and matches federal insurance contributions and federal income and Social Security taxes.

(9) “Fumigant” means a chemical which, at a required temperature and pressure, can exist in the gaseous state in sufficient concentration to be lethal to a given organism. This definition implies that a fumigant acts as a gas in the strictest sense of the word. This definition excludes aerosols that are particulate suspensions of liquids or solids dispersed in air.

(10) “Fumigation” means the use, within an enclosed space or in or under a structure or tarpaulins, of a fumigant in concentrations that may be hazardous to human beings.

(11) “General household pest control” means pest control with respect to any structure, not including fumigation or pest control with respect to termites and other wood-destroying organisms.

(12) “Identification cardholder” means an owner or employee to whom a current card has been issued by the department identifying the holder to the public or to any law enforcement officer or any agent of the department charged with, or entitled to exercise any function in connection with, the enforcement of this chapter and any rules made pursuant to this chapter.

(13) “Independent contractor” means an entity separate from the licensee that:

(a) Receives moneys from a customer which are deposited in a bank account other than that of the licensee;

(b) Owns or supplies its own service vehicle, equipment, and pesticides;

(c) Maintains a business operation, office, or support staff independent of the licensee’s direct control;

(d) Pays its own operating expenses such as fuel, equipment, pesticides, and materials; or

(e) Pays its own workers’ compensation as an independent contractor.

(14) “Infestation” means the presence of living pests in, on, or under a structure, lawn, or ornamental.

(15) “Integrated pest management” means the selection, integration, and implementation of multiple pest control techniques based on predictable economic, ecological, and sociological consequences, making maximum use of naturally occurring pest controls, such as weather, disease agents, and parasitoids, using various biological, physical, chemical, and habitat modification methods of control, and using artificial controls only as required to keep particular pests from surpassing intolerable population levels predetermined from an accurate assessment of the pest damage potential and the ecological, sociological, and economic cost of other control measures.

(16) “Lawn” means the turf formed from grass or other plants.

(17) “Lawn and ornamental pest control” means pest control with respect to pests of any lawn or ornamental.

(18) “Licensee” means a person, partnership, firm, corporation, or other business entity having a license issued by the department for engaging in the business of pest control at a particular business location.

(19) “New construction” means the erection of a new building or the construction of an addition to an existing building, which encloses a space and requires a building permit under applicable building codes.

(20) “Ornamental” means any shrub, bush, tree or other plant used or intended for use:

(a) In connection with the occupation or use of any structure; or

(b) By human beings for purposes other than in an agricultural area.

(21) “Pest” means an arthropod, wood-destroying organism, rodent, or other obnoxious or undesirable living plant or animal organism.

(22) “Pest control” includes:

(a) The use of any method or device or the application of any substance to prevent, destroy, repel, mitigate, curb, control, or eradicate any pest in, on, or under a structure, lawn, or ornamental;

(b) The identification of or inspection for infestations or infections in, on, or under a structure, lawn, or ornamental;

(c) The use of any pesticide, economic poison, or mechanical device for preventing, controlling, eradicating, identifying, inspecting for, mitigating, diminishing, or curtailing insects, vermin, rodents, pest birds, bats, or other pests in, on, or under a structure, lawn, or ornamental;

(d) All phases of fumigation, including:

1. The treatment of products by vault fumigation; and

2. The fumigation of boxcars, trucks, ships, airplanes, docks, warehouses, and common carriers; and

(e) The advertisement of, the solicitation of, or the acceptance of remuneration for any work described in this subsection, but does not include the solicitation of a bid from a licensee to be incorporated in an overall bid by an unlicensed primary contractor to supply services to another.

(23) “Pesticide or economic poison” means any substance or mixture of substances intended for:

(a) Preventing, destroying, repelling, or mitigating any insects, rodents, nematodes, fungi, weeds, or other forms of plant or animal life or viruses, except viruses or fungi on or in living human beings or other animals; or

(b) Use as a plant regulator, defoliant, or desiccant.

(24) “Rodent” means a rat, mouse, squirrel, or flying squirrel or other animal of the order Rodentia, including a bat, which may become a pest in, on, or under a structure.

(25) “Rodent control” means application of remedial measures for the purpose of controlling rodents.

(26) “Special identification cardholder” means a person to whom an identification card has been issued by the department showing that the holder is authorized to perform fumigation.

(27) “Structure” means:

(a) Any type of edifice or building, together with the land thereunder, the contents thereof, and any patio or terrace thereof;

(b) That portion of land upon which work has commenced for the erection of an edifice or building; or

(c) A railway car, motor vehicle, trailer, barge, boat, ship, aircraft, wharf, dock, warehouse, or common carrier.

(28) “Termites and other wood-destroying organisms pest control” means pest control with respect to any termite or other wood-destroying organisms, including fungi, by the use of any chemical or mechanical methods, including moisture control for the prevention or control of fungus in existing structures, but not including fumigation or general household pest control.

(29) “Urban landscape” means pervious areas on residential, commercial, industrial, institutional, highway rights-of-way, or other nonagricultural lands that are planted with turf or horticultural plants. For the purposes of this section, agriculture has the same meaning as in s. 570.02.

(30) “Wood-destroying organism” means arthropod or plant life which damages and can reinfest seasoned wood in a structure, namely termites, powder-post beetles, oldhouse borers, and wood-decaying fungi.

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; ss. 19, 35, ch. 69-106; s. 176, ch. 71-377; s. 3, ch. 76-168; s. 180, ch. 77-104; s. 370, ch. 77-147; s. 1, ch. 77-457; s. 1, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 1, 14, 15, ch. 82-229; s. 1, ch. 89-180; ss. 26, 59, ch. 92-203; s. 427, ch. 97-103; s. 1, ch. 2001-280; s. 1, ch. 2006-289; s. 6, ch. 2009-199.



482.032 - Enforcement.

482.032 Enforcement.—

(1) The department is empowered to enforce this chapter.

(2) It is the duty of every state attorney, sheriff, police officer, and other appropriate county or municipal officer to enforce, or to assist any duly authorized inspector or other agent of the department in the enforcement of, this chapter and the rules adopted by the department under the provisions of this chapter.

(3) The department may commence and maintain all proper and necessary actions and proceedings:

(a) To enforce its rules.

(b) To make application for injunction to the proper circuit court, and the judge of that court has jurisdiction, upon hearing and for cause shown, to grant a temporary injunction or a permanent injunction, or both, restraining a person from violating or continuing to violate any of the provisions of this chapter or of the rules adopted under this chapter or from failing or refusing to comply with the requirements of this chapter or of the rules adopted under this chapter.

(4) The department, or its agent, is authorized to enter upon any public or private premises or carrier during regular business hours in the performance of its duties relating to pesticides and records pertaining to same.

History.—s. 1, ch. 65-295; ss. 19, 35, ch. 69-106; s. 26, ch. 73-334; s. 3, ch. 76-168; s. 371, ch. 77-147; s. 1, ch. 77-457; s. 2, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 82-229; s. 3, ch. 89-180; ss. 27, 59, ch. 92-203.



482.051 - Rules.

482.051 Rules.—The department may adopt rules to implement the provisions of this chapter. Before proposing the adoption of a rule, the department shall counsel with members of the pest control industry concerning the proposed rule. The department shall adopt rules for the protection of the health, safety, and welfare of pest control employees and the general public which require:

(1) That all pesticides or economic poisons be used only in accordance with the registered labels and labeling or as directed by the United States Environmental Protection Agency or the department.

(2) That vehicles and trailers used in pest control be permanently marked with the licensee’s name that is registered with the department. However, vehicles that are used to perform only sales and solicitation may have temporary or removable markers.

(3) That written contracts be required for providing termites and other wood-destroying organisms pest control, that provisions necessary to assure consumer protection as specified by the department be included in such contracts, and that require licensees to comply with the contracts issued.

(4) That a licensee, before performing general fumigation, notify in writing the department of the location where the fumigation is to be performed, which notice must be received by the department at least 24 hours before the fumigation and must contain such information as the department requires. The department may specify circumstances under which notification of less than 24 hours is allowed and what notice is required in those circumstances.

(5) That any pesticide used as the primary preventive treatment for subterranean termites in new construction be applied in the amount, concentration, and treatment area in accordance with the label; that a copy of the label of the registered pesticide being applied be carried in a vehicle at the site where the pesticide is being applied; and that the licensee maintain for 3 years the record of each preconstruction treatment, indicating the date of treatment, the location or address of the property treated, the total square footage of the structure treated, the type of pesticide applied, the concentration of each substance in the mixture applied, and the total amount of pesticide applied.

(6) That the department may issue an immediate stop-use or stop-work order for fumigation performed in violation of fumigant label requirements or department rules, or in a manner that presents an immediate serious danger to the health, safety, or welfare of the public, including, but not limited to, failure to use required personal protective equipment, failure to use a required warning agent, failure to post required warning signs, failure to secure a structure’s usual entrances as required, or using a fumigant in a manner that will likely result in hazardous exposure to humans, animals, or the environment.

(7) That the department may require safety procedures for the clearance of residential structures before reoccupation after fumigation.

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; ss. 14, 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 372, ch. 77-147; s. 1, ch. 77-161; s. 1, ch. 77-457; s. 19, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 2, 14, 15, ch. 82-229; s. 1, ch. 86-78; s. 2, ch. 89-180; ss. 28, 59, ch. 92-203; s. 1, ch. 94-194; s. 154, ch. 98-200; s. 11, ch. 2000-308; s. 2, ch. 2001-280; s. 1, ch. 2003-35; s. 2, ch. 2006-289; s. 1, ch. 2011-192; s. 7, ch. 2011-206; s. 1, ch. 2016-143.



482.061 - Inspectors.

482.061 Inspectors.—The department shall appoint, as inspectors, a sufficient number of individuals whom the department has determined are qualified to perform the inspection or investigative work necessary. The inspectors shall make inspections of licensees, conduct investigations as appropriate, and report all violations to the department. The department shall waive the fees for examination for certification and for issuance or renewal of the certificates during the time that those individuals serve as inspectors for the department.

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 373, ch. 77-147; s. 1, ch. 77-457; s. 3, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 82-229; s. 4, ch. 89-180; ss. 29, 59, ch. 92-203; s. 2, ch. 94-194.



482.071 - Licenses.

482.071 Licenses.—

(1) The department may issue licenses to qualified businesses to engage in the business of pest control in this state. It is unlawful for any person to operate a pest control business that is not licensed by the department.

(2)(a) Before entering business or upon transfer of business ownership, and also annually thereafter, on or before an anniversary date set by the department for each licensed business location, each person, partnership, firm, corporation, or other business entity engaged in pest control must apply to the department for a license, or a renewal thereof, for each of its business locations. Applications must be made on forms prescribed and furnished by the department.

(b) The department shall establish a fee for the issuance of a license, which fee may not be more than $300 or less than $75, and a fee for the renewal of a license, which fee may not be more than $300 or less than $75; however, until rules setting these fees are adopted by the department, the issuance fee and renewal fee shall each be $75. After a grace period not exceeding 30 calendar days following the anniversary renewal date, the department shall assess a late renewal charge of $50, which must be paid in addition to the renewal fee. The aggregate of the fees assessed pursuant to this paragraph may not exceed 105 percent of the direct costs for administering this chapter.

(c) Unless timely renewed, a license automatically expires 60 calendar days after the anniversary renewal date. Subsequent to such expiration, a license may be reinstated only upon reapplication and payment of the issuance fee and the late renewal fee.

(d) A license automatically expires when a licensee changes its business location address or its business name as registered with the department. The department shall issue a new license for the remainder of the term upon payment of a fee of $25.

(e) The department may not issue or renew a license to engage in the pest control business unless the applicant’s pest control activities are under a certified operator or operators in charge who are certified in the categories of the licensee.

(f) The department by rule may establish a procedure for expediting the processing of an application for license upon payment by the applicant of a special fee in an amount sufficient to cover the cost of such expedited process, but not exceeding $50.

(g) The department may deny the issuance of a pest control business license to any applicant, or refuse to renew the license of any licensee, if the department finds that the applicant or licensee or any of its directors, officers, owners, or general partners are or were directors, officers, owners, or general partners of a pest control business which has gone out of business or sold the business to another party within 5 years immediately preceding the date of application or renewal and failed to reimburse the prorated value of its customers’ remaining contract periods or failed to provide for another licensed pest control operator to assume its existing contract responsibility.

(3) A licensee shall display its current license at each of its business locations. Each business location of a licensee must be licensed.

(4) A licensee may not operate a pest control business without carrying the required insurance coverage. Each person making application for a pest control business license or renewal thereof must furnish to the department a certificate of insurance that meets the requirements for minimum financial responsibility for bodily injury and property damage consisting of:

(a) Bodily injury: $250,000 per person and $500,000 per occurrence; and property damage: $250,000 per occurrence and $500,000 in the aggregate; or

(b) Combined single-limit coverage: $500,000 in the aggregate.

(5) A license under this section is a prerequisite for the issuance of a local occupational license to engage in pest control, as provided in s. 205.1967.

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; ss. 19, 35, ch. 69-106; s. 1, ch. 74-74; s. 3, ch. 76-168; s. 374, ch. 77-147; s. 1, ch. 77-457; s. 4, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 3, 14, 15, ch. 82-229; s. 5, ch. 89-180; ss. 30, 59, ch. 92-203; s. 3, ch. 94-194; s. 2, ch. 2011-192; s. 8, ch. 2011-206.



482.072 - Pest control customer contact centers.

1482.072 Pest control customer contact centers.—

(1) The department may issue a license to a qualified business to operate a customer contact center, to solicit pest control business, or to provide services to customers for one or more business locations licensed under s. 482.071. A person may not operate a customer contact center for a pest control business that is not licensed by the department.

(2)(a) Before operating a customer contact center, and biennially thereafter, on or before an anniversary date set by the department for a licensed customer contact center location, the pest control business must apply to the department for a license under this chapter, or a renewal thereof, for each customer contact center location. An application must be submitted in the format prescribed by the department.

(b) The department shall establish a fee of at least $600, but not more than $1,000, for the issuance of a customer contact center license and a fee of at least $600, but not more than $1,000, for renewal of a customer contact center license. However, until rules for renewal fees are adopted, the initial licensing fee and renewal fee are each $600. The department shall establish a grace period, not to exceed 30 calendar days after the license’s anniversary renewal date, and shall assess a late fee of $150, in addition to the renewal fee, for a license that is renewed after the grace period.

(c) A license automatically expires 60 calendar days after the anniversary renewal date unless the license is renewed before that date. When a license expires, it may be reinstated only upon reapplication and payment of the license renewal fee and a late renewal fee.

(d) A license automatically expires if a licensee changes the business address of its customer contact center location. The department shall issue a new license upon payment of a $250 fee. The new license automatically expires 60 calendar days after the anniversary renewal date of the former license unless the license is renewed before that date.

(e) The department may not issue or renew a license to operate a customer contact center unless the pest control business licensees for which the customer contact center solicits business are owned in common by a person or business entity recognized by this state.

(f) The department may deny a license or refuse to renew a license if the applicant or licensee, or one or more of the applicant’s or licensee’s directors, officers, owners, or general partners, are or have been directors, officers, owners, or general partners of a pest control business that meets the conditions in s. 482.071(2)(g).

(g) Sections 482.091 and 482.152 do not apply to a person who solicits pest control services or provides customer service in a licensed customer contact center unless the person performs pest control as defined in s. 482.021(22)(a)-(d), executes a pest control contract, or accepts remuneration for such work.

(h) Section 482.071(2)(e) does not apply to a license issued under this section.

(3)(a) The department shall adopt rules establishing requirements and procedures for customer contact center recordkeeping and monitoring to ensure compliance with this section and rules adopted in accordance with this section.

(b) Notwithstanding any other provision of this section:

1. A customer contact center licensee is subject to disciplinary action under s. 482.161 for a violation of this section or a rule adopted under this section committed by a person who solicits pest control services or provides customer service in a customer contact center.

2. A pest control business licensee may be subject to disciplinary action under s. 482.161 for a violation of this section or a rule adopted under this section committed by a person who solicits pest control services or provides customer service in a customer contact center operated by a licensee if the licensee participates in the violation.

History.—s. 3, ch. 2011-192; s. 9, ch. 2011-206.

1Note.—As created by s. 9, ch. 2011-206. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Section 482.072 was also created by s. 3, ch. 2011-192, and that version reads:

482.072 Pest control customer contact centers.—

(1) The department may issue a license to operate a customer contact center from which to solicit pest control business or provide services to customers for one or more business locations licensed under s. 482.071. A person may not operate a customer contact center for a pest control business if the customer contact center is not licensed by the department.

(2)(a) Before operating a customer contact center, and biennially thereafter, on or before a renewal date set by the department, a pest control business must apply to the department for a license or license renewal for each customer contact center location it operates. An application must be submitted in the format prescribed by the department.

(b) The department shall establish a licensure fee of at least $600 but not more than $1,000, and a renewal fee of at least $600 but not more than $1,000, for a customer contact center license. However, until renewal fee rules are adopted, the initial license and renewal fees are each $600. The department shall establish a grace period not to exceed 30 days after the renewal date and shall assess a late fee of $150, in addition to the renewal fee, for a license that is renewed after the grace period.

(c) A license automatically expires if it is not renewed within 60 days after the renewal date and may be reinstated only upon reapplication and payment of the license renewal fee and late fee.

(d) A license automatically expires if a licensee changes its customer contact center business location. The department shall issue a new license upon payment of a $250 fee, which must be renewed by the renewal date for the former location’s license. A new license that is not renewed within 60 days after the renewal date of the license for the former business location automatically expires.

(e) The department may not issue or renew a license to operate a customer contact center unless the pest control business licensees for which the customer contact center solicits business are owned in common by a person or business entity recognized by this state.

(f) The department may deny a license or refuse to renew a license if the applicant or licensee, or one or more of the applicant’s or licensee’s directors, officers, owners, or general partners, are or have been directors, officers, owners, or general partners of a pest control business that meets the conditions in s. 482.071(2)(g).

(g) Sections 482.091 and 482.152 do not apply to a person who solicits pest control services or provides customer service in a licensed customer contact center unless the person performs the pest control work as defined in s. 482.021(22)(a)-(d), executes a pest control contract, or accepts remuneration for such work.

(h) Section 482.071(2)(e) does not apply to a license issued under this section.

(3)(a) The department shall adopt rules establishing requirements and procedures for recordkeeping and monitoring customer contact center operations to ensure compliance with this chapter and rules adopted under this chapter.

(b) Notwithstanding any other provision of this chapter:

1. A customer contact center licensee is subject to disciplinary action under s. 482.161 for a violation of this chapter or rules adopted under this chapter committed by a person who solicits pest control services or provides customer service in a customer contact center.

2. A pest control business licensee may be subject to disciplinary action under s. 482.161 for a violation of this chapter or rules adopted under this chapter committed by a person who solicits pest control services or provides customer service in a customer contact center operated by the licensee if the licensee participates in the violation.



482.0815 - Permit to perform preventive termite treatment services for new construction only.

482.0815 Permit to perform preventive termite treatment services for new construction only.—

(1) A licensee must have a permit to perform preventive termite treatments for new construction, except for preventive termite treatments on additions to existing structures for which the licensee has a current termite treatment contract.

(2) A permit shall be automatically renewed upon renewal of the license held by the licensee, unless the permit has been suspended, revoked, or otherwise denied.

(3) A permit shall be probationary for 120 days after a licensee is found to be in violation of s. 482.051(5) or a rule relating to the application of specific amounts, concentrations, and treatment areas, except for provisions governing recordkeeping. A licensee whose permit is on probationary status must provide advance notice to the department of any preventive treatment planned for new construction.

(4) A licensee’s permit shall be suspended for a 30-day to 90-day period if:

(a) The licensee whose permit is on probationary status violates s. 482.051(5) or a rule relating to the application of specific amounts, concentrations, or treatment areas, except for provisions governing recordkeeping, at three or more sites on three or more separate dates;

(b) The licensee violates s. 482.051(3) or a rule with respect to three contracts within 2 years and the violation is failure to comply with contractual obligations to re-treat a wood-destroying-organism infestation or to repair damage caused by wood-destroying organisms when required by the contract. If a licensee makes a good faith offer to repair damage covered by a valid contract, the licensee must be considered to be in compliance with the contractual obligation;

(c) The licensee violates subsection (9); or

(d) The licensee violates the recordkeeping requirements of s. 482.051(5) three or more times within 2 years.

(5) A suspended permit may be reinstated after the period of the suspension if the licensee’s license is in good standing.

(6) The permit of a licensee whose permit has been suspended within the previous 3 years shall be revoked if the licensee subsequently meets any of the conditions of subsection (4).

(7) The department may not issue a permit or renew the permit to perform preventive termite treatments if the applicant or licensee or any of its directors, officers, owners, or general partners are or were directors, officers, owners, or general partners of a pest control business that went out of business or sold the business within 5 years immediately preceding the date of application or renewal and failed to reimburse the prorated renewal fee of any customer’s remaining wood-destroying-organism contract periods or failed to provide for another licensed pest control operator to assume its existing wood-destroying-organism contract responsibility.

(8) A licensee must conspicuously display its current permit at all business locations, each of which must have a separate permit.

(9) A licensee holding a permit must maintain accurate records of all pesticides purchased, obtained, or available for its use; the total amount of the area treated using soil applied termiticides; and the total number of sites treated using this and any other method of treatment. These records must be made available to the department upon request. The amount of pesticides purchased, obtained, or otherwise available must at least equal the amount required by the pesticide label to treat the area or number of sites treated.

(10) The department shall suspend the license of any licensee who performs preventive termite treatments for new construction while its permit is suspended or revoked.

(11) The department shall adopt rules necessary to administer this section.

History.—s. 3, ch. 2001-280.



482.091 - Employee identification cards.

482.091 Employee identification cards.—

(1)(a) Each employee who performs pest control for a licensee must have an identification card.

(b) Either the licensee or the licensee’s certified operator in charge must apply to the department for an identification card for each employee who will perform pest control therefor within 30 days after employment of that employee, on a form prescribed by the department. The licensee and the licensee’s certified operator in charge are jointly responsible for obtaining such identification cards.

(2)(a) An identification cardholder must be an employee of the licensee and work under the direction and supervision of the licensee’s certified operator in charge and shall not be an independent contractor. An identification cardholder shall operate only out of, and for customers assigned from, the licensee’s licensed business location. An identification cardholder shall not perform any pest control independently of and without the knowledge of the licensee and the licensee’s certified operator in charge and shall perform pest control only for the licensee’s customers.

(b) The identification card shall be carried on the employee’s person while performing or soliciting pest control and shall be presented on demand to the person for whom pest control is being performed or solicited, to any inspector of the department, or to any of such other persons as are designated by the rules of the department.

(c) An employee may not perform pest control without carrying on her or his person a current identification card affixed with the employee’s signature and current photograph.

(d) An identification cardholder may use only the licensee’s pesticides, equipment, and other materials when performing pest control.

(e) An identification cardholder shall consult regularly with the licensee’s certified operator in charge concerning:

1. The selection of proper and correct chemicals for the particular pest control work to be performed;

2. The safe and proper use of the particular pesticides applied; and

3. The correct concentrations and formulations of pesticides used for the various types of pest control work performed.

(3) A licensee or certified operator may not assign or use an employee to perform any category of pest control without providing trained supervision unless the employee is trained and qualified in that category of pest control. An employee may not perform, solicit, inspect, or apply pest control without first having been provided at least 5 days of field training in the appropriate category of pest control under the direct supervision, direction, and control of a certified operator.

(4) An identification card automatically expires when the holder thereof ceases to be an employee of the licensee for which the card was secured. In such case, either the licensee or certified operator in charge shall obtain and destroy the expired card. An identification card expires on the licensee’s next anniversary date after issuance or upon transfer of business ownership, change of business name registered with the department, or change of licensee’s business location address. Each identification card must be renewed annually thereafter on or before the licensee’s anniversary date as set by the department for each licensed business location.

(5) The fee for each identification card is $10.

(6) An employee whose duties are confined to office secretarial, bookkeeping, office clerical, office filing, trenching, digging, raking, putting up or taking down tents, clamping, or carrying away debris or such other activities as specified by the department shall be exempted by the department from being required to hold an identification card.

(7) A person may not be issued, or may not hold, an identification card for more than one licensee at any one time, except a certified operator for the express and sole purpose of, and period for, obtaining experience to qualify for examination in a category for which such person is not certified and seeks certification. The period of time for which a second card may be issued may not exceed 1 year from the date of issuance, except in the category of fumigation for which a card may be issued for 2 years.

(8) A licensee having more than one licensed business location may temporarily assign an identification cardholder, other than a certified operator in charge, to any of its licensed business locations without obtaining another identification card for such holder.

(9) For every employee who performs inspections for wood-destroying organisms pursuant to s. 482.226, the licensee or certified operator in charge must apply for an identification card that identifies that employee as having received the special training specified in this subsection in order to perform inspections pursuant to s. 482.226. The application for such identification card must be accompanied by an affidavit, signed by the prospective identification cardholder and by the licensee or certified operator in charge, which states that the prospective identification cardholder has received training in the detection and control of wood-destroying organisms, including but not limited to training in:

(a) The biology, behavior, and identification of wood-destroying organisms with particular emphasis on ones common in this state and the damage caused by such organisms;

(b) The inspection forms to be used to report the finding; and

(c) Applicable federal, state, and local laws or ordinances.

Such identification cards must be applied for, and shall be issued and used, in accordance with this section. This subsection does not apply to a certified operator who is certified in the category of pest control with respect to termites and other wood-destroying organisms. A person may not perform such inspections except under the supervision of a certified operator in charge who is certified in the category of termites and other wood-destroying organisms pest control.

(10) In addition to the training required by subsection (3), each identification cardholder must receive 4 hours of classroom training in pesticide safety, integrated pest management, and applicable federal and state laws and rules within 6 months after issuance of the card or must have received such training within 2 years before issuance of the card. Each cardholder must receive at least 2 hours of continuing training in pesticide safety, integrated pest management, and applicable federal and state laws and rules by the renewal date of the card. Certified operators and special identification cardholders for fumigation who maintain their certificates in good standing are exempt from this subsection. The department shall adopt rules regarding verification of such training.

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; s. 5, ch. 67-520; ss. 19, 35, ch. 69-106; s. 2, ch. 74-74; s. 3, ch. 76-168; s. 376, ch. 77-147; s. 1, ch. 77-457; s. 5, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 4, 14, 15, ch. 82-229; s. 6, ch. 89-180; ss. 33, 59, ch. 92-203; s. 428, ch. 97-103; s. 4, ch. 2001-280; s. 2, ch. 2003-35; s. 3, ch. 2006-289.



482.111 - Pest control operator’s certificate.

482.111 Pest control operator’s certificate.—

(1) The department shall issue a pest control operator’s certificate to each individual who qualifies under this chapter. Before issuance of an original certificate, an individual must complete an application for examination, pay the examination fee required under s. 482.141, and pass the examination. Before engaging in pest control work, each certified operator must be certified as provided in this section.

(2)(a) The department shall issue pest control operator’s certificates in several categories, including fumigation, general household pest control, lawn and ornamental pest control, and termites and other wood-destroying organisms pest control.

(b) The specific scope of work (or job scope) for individuals in each category established under paragraph (a) must be pursuant to the definitions set forth in this chapter. Individuals certified in a particular category, or individuals operating pursuant to the authority of a certified individual, may not perform operations outside that category’s job scope if such operations are within the job scope of another category, unless the individual is certified in that category or unless otherwise provided in this chapter.

(3) Annually, on or before an anniversary date set by the department, an individual so issued a pest control operator’s certificate must apply to the department on a form prescribed by the department for renewal of such certificate. After a grace period not exceeding 30 calendar days following such renewal date, a late renewal charge of $50 shall be assessed and must be paid in addition to the renewal fee.

(4) Unless timely renewed, a certificate automatically expires 180 calendar days after the anniversary renewal date. Subsequent to such expiration, a certificate may be issued only upon successful reexamination and upon payment of the examination and issuance fees due.

(5) Each certified operator in charge at a licensed business location shall display her or his certificate and current renewal receipt at the business location in her or his charge.

(6)(a) Each location of each licensed pest control business must have a certified operator in charge who is certified for the particular category of pest control engaged in at that location. A certified operator in charge must be registered with the department pursuant to rules adopted pursuant to this section. A certified operator in charge may be in charge of one or more of all categories if she or he is certified for those categories.

(b) A person may not be in charge of the performance of pest control activities of any category of a licensee unless she or he is certified for that category.

(c) A certified operator may not be in charge of the performance of pest control activities at more than one business location for a licensee; however, the department shall prescribe by rule that, during the temporary absence of the certified operator currently registered in charge of a licensed business location, the licensee may, for a period not exceeding 30 days, designate another certified operator, certified in the same categories as the certified operator in charge, to be in charge of and responsible for performing those duties requiring the physical presence of a certified operator in charge. In any such case, the certified operator designated temporarily in charge and the licensee are jointly responsible for the pest control work performed and for compliance with other provisions of this chapter and of the rules adopted pursuant to this chapter.

(7) The fee for the renewal of a certificate shall be set by the department but may not be more than $150 or less than $75; however, until rules setting these fees are adopted by the department, the issuance fee and the renewal fee shall each be $75.

(8) A pest control operator’s certificate is not transferable to another person.

(9) In the event of the loss of a certified operator in charge or other emergency, one or more emergency pest control certificates may be issued by the department, upon the request of the licensee, to one or more designated identification cardholders for a period of 30 days. The department may issue additional emergency certificates to one or more designated identification cardholders for periods not exceeding 30 days, for up to a maximum of 1 year. The sum of the periods for which emergency certificates are issued to the same licensee may not exceed 1 year during any 3-year period except in the event of the death of a certified operator in charge, in which case, additional emergency certificates may be issued for an extension of up to 120 days. The department shall collect $50 for each emergency certificate issued. Upon request by the department, the licensee shall submit interim reports at 30-day intervals containing documented evidence indicating specific actions being taken by the licensee to fill the vacancy created by the loss of a certified operator in charge. The department shall adopt rules and prescribe forms for this purpose; however, an emergency certificate may not be issued in the category of fumigation.

(10) Prior to the expiration date of a certificate, the certificateholder must complete 2 hours of approved continuing education on legislation, safety, pesticide labeling, and integrated pest management and 2 hours of approved continuing education in each category of her or his certificate or must pass an examination given by the department. The department may not renew a certificate if the continuing education or examination requirement is not met.

(a) Courses or programs, to be considered for credit, must include one or more of the following topics:

1. The law and rules of this state pertaining to pest control.

2. Precautions necessary to safeguard life, health, and property in the conducting of pest control and the application of pesticides.

3. Pests, their habits, recognition of the damage they cause, and identification of them by accepted common name.

4. Current accepted industry practices in the conducting of fumigation, termites and other wood-destroying organisms pest control, lawn and ornamental pest control, and household pest control.

5. How to read labels, a review of current state and federal laws on labeling, and a review of changes in or additions to labels used in pest control.

6. Integrated pest management.

(b) The certificateholder must submit with her or his application for renewal a statement certifying that she or he has completed the required number of hours of continuing education. The statement must be on a form prescribed by the department and must identify at least the date, location, provider, and subject of the training and must provide such other information as required by the department.

(c) The department shall charge the same fee for examination as provided in s. 482.141(2).

(11) When a certified operator becomes a member of the Armed Forces of the United States on active duty, the renewal fee and continuing education requirements are waived while the individual remains on active duty as a member of the armed forces. If the individual is designated as the certified operator in charge and no other certified operator is available to be placed in charge, an emergency certificate may be granted without a time or fee requirement until the certified operator is no longer on active duty.

History.—s. 1, ch. 59-454; s. 21, ch. 61-514; s. 1, ch. 65-295; ss. 14, 35, ch. 69-106; s. 3, ch. 76-168; s. 377, ch. 77-147; s. 1, ch. 77-457; s. 6, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 5, 14, 15, ch. 82-229; s. 7, ch. 89-180; s. 5, ch. 91-145; ss. 34, 59, ch. 92-203; s. 429, ch. 97-103; s. 2, ch. 2016-61.



482.121 - Misuse of certificate.

482.121 Misuse of certificate.—

(1) A certified operator may not allow her or his certificate to be used by a licensee to secure or keep a license unless:

(a) She or he is in charge of the pest control activities of the licensee in the category or categories covered by her or his certificate;

(b) She or he is a full-time employee of the licensee; and

(c) Her or his primary occupation is with the licensee.

(2) A licensee may not use the certificate of any certified operator to secure or keep a license unless the holder of the certificate is in charge of the pest control activities in the category or categories of the licensee covered by the certificate.

(3) If a certificate is used in violation of this section, the department may revoke the license of the pest control business or the certified operator’s certificate, or both such license and certificate.

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 7, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 82-229; s. 8, ch. 89-180; ss. 35, 59, ch. 92-203; s. 430, ch. 97-103.



482.132 - Qualifications for examination and certification.

482.132 Qualifications for examination and certification.—

(1) The department may award a pest control operator’s certificate to an individual who has passed the examinations prescribed by the department and who submits to the department proof that she or he is not under the disability of minority and is qualified to be a certified operator with regard to the safety of persons and property, and is otherwise qualified under the provisions of this chapter and the rules made pursuant to this chapter.

(2) Each applicant for examination for a pest control operator’s certificate must possess the minimum qualifications specified in one of the following paragraphs:

(a) Three years’ employment as a service employee of a licensee that performs pest control in the category or categories in which the applicant seeks certification, 1 year of which employment must have been completed in this state during the year immediately preceding application for examination.

(b) A degree with advanced training or a major in entomology, botany, agronomy, or horticulture from a recognized college or university, which training or major included the completion of at least 20 semester hours or 30 quarter hours of college credits in those subjects, plus 1 year’s employment as a service employee of a licensee that performs pest control in the category or categories in which the applicant seeks certification or the successful completion of a 1-year entomology program at a public university in this state which specializes in urban pest management and includes practical pest management experience. If such advanced training or major is in entomology, the applicant is qualified for examination in all categories; but if such advanced training or major is in botany, agronomy, or horticulture, the applicant is qualified for examination only in the category of lawn and ornamental pest control.

(c) A 2-year degree in horticultural technology or the equivalent from a college or university, with advanced training of 20 or more semester hours or 30 or more quarter hours of credit in horticulture, plus 1 year’s employment as a service employee of a licensee that performs pest control only in the category of lawn and ornamental pest control. Such an applicant is qualified for examination only in the category of lawn and ornamental pest control.

(d) A 2-year degree in general pest control technology or the equivalent from a college or university, with advanced training of 20 or more semester hours or 30 or more quarter hours of credit in entomology, plus 1 year of employment as a service employee of a licensee that performs pest control in any category or categories. Such an applicant is qualified for all examinations.

(e) Twenty-four semester hours or 36 quarter hours of courses in entomology, pest control technology, and related subjects, plus 1 year of employment as a service employee of a licensee that performs pest control in the category of general household pest, termite, and fumigation. Such an applicant is qualified only for examination in the categories of general household pest control, termite and other wood-destroying organisms pest control, and fumigation.

(f) Twenty-four semester hours or 36 quarter hours of courses in entomology, pest control technology, agronomy, botany, horticulture, and related subjects, plus 1 year of employment as a service employee of a licensee that performs pest control in the category of lawn and ornamental pest control. Such an applicant is qualified only for examination in the category of lawn and ornamental pest control.

(g) Three years’ full-time employment as a service employee of the United States Department of Defense, who has been certified to perform pest control in the category or categories in which the applicant seeks certification, 1 year of which employment must have been completed in this state during the year immediately preceding application for examination. Additionally, the application for certification must be submitted to the Department of Agriculture and Consumer Services within 12 months after the date of termination of employment from the Department of Defense.

(3) In addition, each applicant must have knowledge of practical and scientific facts of pest control and be a graduate of an accredited high school or submit to the department satisfactory evidence of equivalent education.

History.—s. 1, ch. 59-454; s. 1, ch. 63-48; ss. 1, 2, ch. 65-295; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-116; ss. 378, 379, ch. 77-147; s. 1, ch. 77-457; s. 8, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 6, 14, 15, ch. 82-229; s. 2, ch. 85-335; s. 9, ch. 89-180; ss. 36, 59, ch. 92-203; s. 4, ch. 94-194; s. 431, ch. 97-103; s. 12, ch. 2000-308; s. 5, ch. 2001-280.

Note.—Subsections (2) and (3) former s. 482.133.



482.141 - Examinations.

482.141 Examinations.—

(1) Each individual seeking certification must satisfactorily pass an examination which must be written but which may include practical demonstration. The department shall hold at least two examinations each year. An applicant may seek certification in one or more categories.

(2) An application for examination must be made in accordance with the rules of the department. Each application must be accompanied by a fee set by the department, in an amount of not more than $300 or less than $150, for each category in which the applicant desires to be examined; however, until rules setting these fees are adopted by the department, the examination fee for each category shall be $150. Any applicant who fails to pass one or more categories may reapply for examination upon the payment of the applicable fee for each category in which the applicant seeks reexamination.

(3) The department shall give an examination in each category for which application is made which tests the applicant’s knowledge of pest control as applicable to that category. The certificate issued must state the categories allowed thereby.

(4) A refund of examination fees may not be made unless the applicant presents written evidence that she or he was under military orders, on jury duty or otherwise subpoenaed, or under medical care which precluded reporting to take the examination, in which case the department shall exercise its discretion as to a refund.

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 380, ch. 77-147; s. 1, ch. 77-457; s. 9, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 7, 14, 15, ch. 82-229; s. 10, ch. 89-180; ss. 37, 59, ch. 92-203; s. 432, ch. 97-103.



482.151 - Special identification card for performance of fumigation.

482.151 Special identification card for performance of fumigation.—

(1) Any individual who performs fumigation must be a special identification cardholder, unless such individual is a certified operator who is certified in the category of fumigation. When performing fumigation, a special identification cardholder or certified operator may act only under the direction and supervision of the certified operator in charge.

(2) The department shall prescribe by rule the qualifications, privileges, duties, and limitations of holders of special identification cards.

(3) The department may issue special identification cards to qualified individuals who pass written examinations that may include practical demonstration. The application forms shall be prescribed by the department.

(4) The department, in its rules, shall provide for such matters as required qualifications for applicants for examination, written or practical phases or categories of examinations, and time of examinations. The fee for an examination shall be set by the department but may not be more than $200 or less than $100 for each category; however, until rules setting these fees are adopted by the department, the fee for each category shall be $100.

(5) An application must be made and the issuance fee paid to the department for an original special identification card within 60 days after the postmark date of written notification of passing the examination. The fee for issuance of an original special identification card shall be set by the department but may not be more than $100 or less than $50; however, until a rule setting this fee is adopted by the department, the fee shall be $50. During a period of 30 days following expiration of the 60-day period, an original special identification card may be issued; however, the department shall assess a late issuance charge of $25, which must be paid in addition to the issuance fee. An original special identification card may not be issued after expiration of the 30-day period, without reexamination.

(6) An application to the department for renewal of a special identification card must be made on or before an anniversary date set by the department. The fee for renewal of a special identification card shall be set by the department but may not be more than $100 or less than $50; however, until a rule setting this fee is adopted by the department, the renewal fee shall be $50. After a grace period not exceeding 30 calendar days following such renewal date, the department shall assess a late renewal charge of $25, which must be paid in addition to the renewal fee.

(7) Unless timely renewed, a special identification card automatically expires 180 calendar days after the anniversary renewal date. Subsequent to such expiration, a special identification card may be issued only upon successful reexamination and upon payment of examination and issuance fees due, as provided in this section.

(8) Prior to the expiration date of a special identification card, the cardholder must:

(a) Complete 2 hours of approved continuing education on legislation, safety, and pesticide labeling and 2 hours of approved continuing education in the fumigation category; or

(b) Pass an examination in fumigation given by the department.

(9) If a special identification cardholder becomes a member of the Armed Forces of the United States on active duty, the renewal fee and continuing education requirements are waived while the individual remains on active duty as a member of the Armed Forces.

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 381, ch. 77-147; s. 1, ch. 77-457; s. 10, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 8, 14, 15, ch. 82-229; s. 11, ch. 89-180; s. 6, ch. 91-145; ss. 38, 59, ch. 92-203.



482.152 - Duties of certified operator in charge of pest control activities of licensee.

482.152 Duties of certified operator in charge of pest control activities of licensee.—A certified operator in charge of the pest control activities of a licensee shall have her or his primary occupation with the licensee and shall be a full-time employee of the licensee, and her or his principal duty shall include the responsibility for the personal supervision of and participation in the pest control activities at the business location of the licensee as the same relate to:

(1) The selection of proper and correct chemicals for the particular pest control work performed.

(2) The safe and proper use of the pesticides used.

(3) The correct concentration and formulation of pesticides used in all pest control work performed.

(4) The training of personnel in the proper and acceptable methods of pest control.

(5) The control measures and procedures used.

(6) The notification of the department of any accidental human poisoning or death connected with pest control work performed on a job she or he is supervising, within 24 hours after she or he has knowledge of the poisoning or death.

History.—s. 2, ch. 65-295; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 382, ch. 77-147; s. 1, ch. 77-457; s. 11, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 9, 14, 15, ch. 82-229; s. 12, ch. 89-180; ss. 39, 59, ch. 92-203; s. 433, ch. 97-103.



482.155 - Limited certification for governmental pesticide applicators or private applicators.

482.155 Limited certification for governmental pesticide applicators or private applicators.—

(1)(a) The department shall establish limited certification categories for:

1. Persons who apply pesticides only as governmental employees.

2. Persons who apply pesticides only to their own private property, and employees who apply pesticides to private property owned by their employers. This includes properties such as public buildings, schools, hospitals, nursing homes, grocery stores, restaurants, apartments, and common areas of condominiums and any other private properties where the public may be exposed to pesticide applications.

(b) A person seeking limited certification under this subsection must pass an examination given or approved by the department. Each application for examination must be accompanied by an examination fee set by the department, in an amount of not more than $150 or less than $50; and a recertification fee of $25 every 4 years. Until rules setting these fees are adopted by the department, the examination fee is $50. Application for recertification must be accompanied by proof of having completed 4 classroom hours of acceptable continuing education. The department shall provide the appropriate reference material and make the examination readily accessible and available to all applicants at least quarterly or as necessary in each county.

(c) Certification obtained under this subsection does not authorize operation of a pest control business.

(2) In lieu of obtaining limited certification under subsection (1), a governmental employee or private property applicator may apply pesticides if she or he is trained and supervised by a certified operator who is certified by the department in the categories of pest control that are performed by the employee or applicator and who is employed full time by the governmental agency or private property owner for which the pest control is performed.

(3) A person who applies pesticides under this section shall maintain, for a period of at least 2 years, routine operational records containing information pertaining to each application of a restricted-use pesticide including the name of the applicator and the type, amount, use, date, and place of application.

(4) This section does not apply to the application of disinfectants, sanitizers, or ready-to-use pesticides sold over the counter at retail.

(5) A limited certification granted under this section does not authorize the performance of fumigation of a structure.

History.—s. 40, ch. 92-203; s. 5, ch. 94-194; s. 434, ch. 97-103; s. 3, ch. 2003-35.



482.156 - Limited certification for commercial landscape maintenance personnel.

482.156 Limited certification for commercial landscape maintenance personnel.—

(1) The department shall establish a limited certification category for individual commercial landscape maintenance personnel to authorize them to apply herbicides for controlling weeds in plant beds and to perform integrated pest management on ornamental plants using insecticides and fungicides having the signal word “caution” but not having the word “warning” or “danger” on the label. The application equipment that may be used by a person certified pursuant to this section is limited to portable, handheld 3-gallon compressed air sprayers or backpack sprayers having no more than a 5-gallon capacity and does not include power equipment.

(2)(a) A person seeking limited certification under this section must pass an examination given by the department. Each application for examination must be accompanied by an examination fee set by rule of the department, in an amount of not more than $150 or less than $50. Prior to the department’s issuing a limited certification under this section, each person applying for the certification must furnish proof of having a certificate of insurance which states that the employer meets the requirements for minimum financial responsibility for bodily injury and property damage required by s. 482.071(4).

(b) To be eligible to take the examination, an applicant must have completed 6 classroom hours of plant bed and ornamental continuing education training approved by the department and provide sufficient proof, according to criteria established by department rule. The department shall provide the appropriate reference materials for the examination and make the examination readily accessible and available to applicants at least quarterly or as necessary in each county.

(3) An application for recertification under this section must be made annually and be accompanied by a recertification fee set by rule of the department, in an amount of not more than $75 or less than $25. The application must also be accompanied by proof of having completed 4 classroom hours of acceptable continuing education and the same proof of having a certificate of insurance as is required for issuance of this certification. After a grace period not exceeding 30 calendar days following the annual date that recertification is due, a late renewal charge of $50 shall be assessed and must be paid in addition to the renewal fee. Unless timely recertified, a certificate automatically expires 180 calendar days after the anniversary recertification date. Subsequent to such expiration, a certificate may be issued only upon successful reexamination and upon payment of the examination fees due.

(4) Certification under this section does not authorize:

(a) Application of pesticides to turf;

(b) Operation of a pest control business; or

(c) The application of pesticides by unlicensed or uncertified personnel under the supervision of the certified person.

(5) A person certified under this section shall maintain records documenting the pests and areas treated, plus the methods and materials applied for control of such pests, which records must be available for review by the department upon request.

History.—s. 41, ch. 92-203; s. 6, ch. 94-194; s. 4, ch. 2003-35; s. 4, ch. 2006-289.



482.1562 - Limited certification for urban landscape commercial fertilizer application.

482.1562 Limited certification for urban landscape commercial fertilizer application.—

(1) To provide a means of documenting and ensuring compliance with best management practices for commercial fertilizer application to urban landscapes, the department shall establish a limited certification for urban landscape commercial fertilizer application.

(2) Beginning January 1, 2014, any person applying commercial fertilizer to an urban landscape must be certified under this section.

(3) To obtain a limited certification for urban landscape commercial fertilizer application, an applicant must submit to the department:

(a) A copy of the training certificate issued pursuant to s. 403.9338.

(b) A certification fee set by the department in an amount of at least $25 but not more than $75. Until the fee is set by rule, the fee for certification is $25.

(4) A limited certification for urban landscape commercial fertilizer application issued under this section expires 4 years after the date of issuance. Before applying for recertification under subsection (5), the applicant must complete 4 classroom hours of acceptable continuing education, of which at least 2 hours address fertilizer best management practices.

(5) An application for recertification must be made 4 years after the date of issuance of the current certificate and be accompanied by:

(a) Proof of having completed the 4 classroom hours of acceptable continuing education required under subsection (4).

(b) A recertification fee set by the department in an amount of at least $25 but not more than $75. Until the fee is set by rule, the fee for certification is $25.

(6) Upon expiration, or after a grace period that does not exceed 30 days after expiration, a certificate may be issued only upon reapplying in accordance with subsection (3).

(7) Certification under this section does not authorize:

(a) The application of pesticides to turf or ornamentals, including pesticide fertilizer mixtures;

(b) The operation of a pest control business; or

(c) The application of pesticides or fertilizers by unlicensed or uncertified personnel under the supervision of the certified person.

(8) The department may provide information concerning the certification status of persons certified under this section to other local and state governmental agencies. The department is encouraged to create an online database that lists all persons certified under this section.

(9) Yard workers who apply fertilizer only to individual residential properties using fertilizer and equipment provided by the residential property owner or resident are exempt from the requirements of this section.

(10) The department may adopt rules to administer this section.

History.—s. 7, ch. 2009-199; s. 3, ch. 2016-61.



482.157 - Limited certification for commercial wildlife management personnel.

1482.157 Limited certification for commercial wildlife management personnel.—

(1) The department shall establish a limited certificate that authorizes a person who engages in the commercial trapping of wildlife to use nonchemical methods, including traps, mechanical or electronic devices, and exclusionary techniques to control commensal rodents.

(2) The department shall issue a limited certificate to an applicant who:

(a) Submits an application and examination fee of at least $150, but not more than $300, as prescribed by the department by rule;

(b) Passes an examination administered by the department. The department shall provide the appropriate study materials for the examination and make the examination readily available to applicants in each county as necessary, but not less frequently than quarterly; and

(c) Provides proof, including a certificate of insurance, that the applicant has met the minimum bodily injury and property damage insurance requirements in s. 482.071(4).

(3) An application for recertification must be made annually and be accompanied by a recertification fee of at least $75, but not more than $150, as prescribed by the department by rule. The application must also be accompanied by proof of completion of the required 4 classroom hours of acceptable continuing education and the required proof of insurance. After a grace period not exceeding 30 calendar days after the recertification renewal date, the department shall assess a late fee of $50 in addition to the renewal fee. A certificate automatically expires 180 days after the recertification date if the renewal fee has not been paid. After expiration, the department shall issue a new certificate only if the applicant successfully passes a reexamination and pays the examination fee and late fee.

(4) Certification under this section does not authorize:

(a) The use of pesticides or chemical substances, other than adhesive materials, to control rodents or other nuisance wildlife in, on, or under structures;

(b) Operation of a pest control business; or

(c) Supervision of an uncertified person using nonchemical methods to control rodents.

History.—s. 4, ch. 2011-192; s. 10, ch. 2011-206.

1Note.—As created by s.10, ch. 2011-206. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Section 482.157 was also created by s. 4, ch. 2011-192, and that version reads:

482.157 Limited certification for commercial wildlife management personnel.—

(1) The department shall establish a limited certificate authorizing individual commercial wildlife trapper personnel to use nonchemical methods, including traps, mechanical or electronic devices, and exclusionary techniques, to control commensal rodents.

(2) The department shall issue a limited certificate to an applicant who:

(a) Submits an application and examination fee, set by departmental rule, of not more than $300 or less than $150. The department shall provide examination reference materials and offer the examination at least quarterly or as necessary in each county;

(b) Passes the departmental examination; and

(c) Provides proof, including a certificate of insurance, that the applicant has met the minimum financial bodily injury and property damage requirements in s. 482.071(4).

(3) An application for recertification must be made annually and be accompanied by a recertification fee of not more than $150 or less than $75, as established by rule. The application also must be accompanied by proof of completion of the required 4 classroom hours of acceptable continuing education and the required proof of insurance. After a grace period not exceeding 30 days after the recertification renewal date, a late fee of $50 shall be assessed in addition to the renewal fee. A certificate automatically expires 180 days after the recertification date if the renewal fee has not been paid. After expiration, a new certificate shall be issued only upon successful reexamination and payment of the examination and late fees.

(4) Certification under this section does not authorize:

(a) The use of pesticides or chemical substances, other than adhesive materials, to control rodents or other nuisance wildlife in, on, or under structures;

(b) Operation of a pest control business; or

(c) Supervision of an uncertified person using nonchemical methods to control rodents.



482.161 - Disciplinary grounds and actions; reinstatement.

482.161 Disciplinary grounds and actions; reinstatement.—

(1) The department may issue a written warning to or impose a fine against, or deny the application for licensure or licensure renewal of, a licensee, certified operator, limited certificateholder, identification cardholder, or special identification cardholder or any other person, or may suspend, revoke, or deny the issuance or renewal of any license, certificate, limited certificate, identification card, or special identification card that is within the scope of this chapter, in accordance with chapter 120, upon any of the following grounds:

(a) Violation of any provision of this chapter or of any rule of the department adopted pursuant to this chapter.

(b) Conviction in any court within this state of a violation of any provision of this chapter.

(c) Habitual intemperance or addiction to narcotics.

(d) Conviction in any court in any state or in any federal court of a felony, unless civil rights have been restored.

(e) Knowingly making false or fraudulent claims with respect to pest control; knowingly misrepresenting the effects of materials or methods used in pest control; or knowingly failing to use materials or methods suitable for the pest control undertaken.

(f) Performing pest control in a negligent manner.

(g) Failure to give to the department, or authorized representative thereof, true information upon request regarding methods and materials used, work performed, or other information essential to the administration of this chapter.

(h) Fraudulent or misleading advertising relative to pest control or advertising in an unauthorized category of pest control.

(i) Failure to pay an administrative fine imposed pursuant to subsection (7).

(j) Impersonation of a department employee.

(2) A revocation or suspension of a license, certificate, or limited certificate is effective for all categories unless the department, in its sole discretion, suspends or revokes fewer than all categories thereof.

(3) Three years after a revocation, application may be made to the department for reinstatement; and the department may authorize reinstatement.

(4) Any charge of a violation of this chapter or of the rules adopted pursuant to this chapter by a licensee affects only the license or permit of the business location from which the violation is alleged to have occurred. Another license or permit may not be issued to the same licensee, or to any person who has an ownership interest in the suspended or revoked business license of the licensee and who knew or should have known of the violation that resulted in the suspension or revocation, for a new business location in the same county or any contiguous county for a period of 3 years after the effective date of the suspension or revocation.

(5) If, after appropriate hearing in accordance with chapter 120, the department finds that a licensee, certified operator, limited certificateholder, identification cardholder, or special identification cardholder has committed any act described in subsection (1), but further finds that such act is of such nature or occurred under such circumstances that suspension or revocation of the license, certificate, limited certificate, identification card, or special identification card would either be detrimental to the public or be unnecessarily harsh under the circumstances, it may, in lieu of executing the order of suspension or revocation, either:

(a) Reprimand the party publicly or privately; or

(b) Place the party on probation for a period of not more than 2 years.

(6)(a) If the department finds that the terms of any such probation have been violated, it may revoke the probation order immediately; and its initial order takes effect.

(b) If a person is found by the department to have violated any of the other terms of this chapter or of the rules adopted pursuant to this chapter, the department may declare such probation revoked; and, in its proceeding with regard to such additional violation, the department may consider the violation for which probation is in effect in determining the extent of its order with regard to such additional violation.

(7) The department, pursuant to chapter 120, in addition to or in lieu of any other remedy provided by state or local law, may impose an administrative fine in the Class II category pursuant to s. 570.971 for a violation of this chapter or of the rules adopted pursuant to this chapter. In determining the amount of fine to be levied for a violation, the following factors shall be considered:

(a) The severity of the violation, including the probability that the death, or serious harm to the health or safety, of any person will result or has resulted; the severity of the actual or potential harm; and the extent to which this chapter or the rules adopted pursuant to this chapter were violated;

(b) Any actions taken by the licensee or certified operator in charge, or limited certificateholder, to correct the violation or to remedy complaints;

(c) Any previous violations of this chapter or of the rules adopted pursuant to this chapter; and

(d) The cost to the department of investigating the violation.

(8) An administrative law judge may, in lieu of or in addition to imposition of a fine, recommend probation or public or private reprimand. A public reprimand must be made in a newspaper of general circulation in the county of the licensee.

(9) The department shall publish quarterly a list of disciplinary actions taken pursuant to this section and shall provide such list to each licensee.

(10) The department may require any licensee disciplined for a violation of s. 482.226 to submit to the department reports for wood-destroying organism inspections and treatments performed. These reports must be submitted at such times as required by the department but not more frequently than once a week.

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 383, ch. 77-147; s. 1, ch. 77-457; s. 12, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 10, 14, 15, ch. 82-229; s. 13, ch. 89-180; ss. 42, 59, ch. 92-203; s. 7, ch. 94-194; s. 225, ch. 96-410; s. 6, ch. 2001-280; s. 5, ch. 2003-35; s. 15, ch. 2014-150; s. 61, ch. 2015-2.



482.163 - Responsibility for pest control activities of employee.

482.163 Responsibility for pest control activities of employee.—Proper performance of pest control activities by a pest control business employee is the responsibility not only of the employee but also of the certified operator in charge, and the certified operator in charge may be disciplined pursuant to the provisions of s. 482.161 for the pest control activities of an employee. A licensee may not automatically be considered responsible for violations made by an employee. However, the licensee may not knowingly encourage, aid, or abet violations of this chapter.

History.—s. 43, ch. 92-203; s. 8, ch. 94-194.



482.165 - Unlicensed practice of pest control; cease and desist order; injunction; civil suit and penalty.

482.165 Unlicensed practice of pest control; cease and desist order; injunction; civil suit and penalty.—

(1) It is unlawful for a person, partnership, firm, corporation, or other business entity not licensed by the department to practice pest control.

(2) If the department has probable cause to believe that a person, partnership, firm, corporation, or other business entity not licensed by the department to practice pest control has violated any provision of this chapter, the department shall issue and deliver to that person, partnership, firm, corporation, or other business entity a notice to cease and desist from such violation. For the purpose of enforcing a cease and desist order, the department may file a proceeding in the name of the state seeking issuance of an injunction or a writ of mandamus against any person, partnership, firm, corporation, or other business entity that violates any provision of the order.

(3) In addition to or in lieu of any remedy provided under subsection (2), the department may institute a civil suit in circuit court to recover a civil penalty for any violation for which the department may issue a notice to cease and desist under subsection (2). The civil penalty shall be in the Class II category pursuant to s. 570.971 for each offense. The court may also award to the prevailing party court costs and reasonable attorney fees.

(4) The violation or disregard of a cease and desist order issued for the purpose of terminating unlicensed pest control activities is a ground for denial of a license or certificate when applied for.

(5) In addition to or in lieu of any remedy provided under subsections (2) and (3), the department may, even in the case of a first offense, impose a fine not less than twice the cost of a pest control business license, but not more than a fine in the Class II category pursuant to s. 570.971, upon a determination by the department that a person is in violation of subsection (1). For the purposes of this subsection, the lapse of a previously issued license for a period of less than 1 year is not considered a violation.

History.—ss. 14, 18, ch. 89-180; ss. 44, 59, ch. 92-203; s. 6, ch. 2003-35; s. 16, ch. 2014-150.



482.1821 - Closing pest control business without providing for contracts and liabilities.

482.1821 Closing pest control business without providing for contracts and liabilities.—A licensee may not close its pest control business and open up a new pest control business under a different name without providing for meeting or satisfying its outstanding pest control contracts and liabilities. However, the department may waive this requirement if the licensee has filed for bankruptcy and reached agreement with its creditors on the terms for disposing of existing debts and obligations.

History.—s. 46, ch. 92-203; s. 40, ch. 95-144.



482.183 - Limitations.

482.183 Limitations.—

(1)(a) A person may not be charged with a violation of this chapter or any rule adopted pursuant to this chapter more than 3 years after the date of the violation.

(b) For the purpose of this subsection, a charge of violation is considered to have been made upon the issuance of a notice or citation by the department charging such violation.

(2) A person licensed or certified under this chapter who practices accepted pest control methods is immune from liability under s. 828.12.

(3) This chapter does not exempt a person from the rules, regulations, or orders of the Fish and Wildlife Conservation Commission.

History.—s. 2, ch. 65-295; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 387, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 82-229; ss. 47, 59, ch. 92-203; s. 5, ch. 2011-192; s. 11, ch. 2011-206.



482.191 - Violation and penalty.

482.191 Violation and penalty.—

(1) It is unlawful to solicit, practice, perform, or advertise in pest control except as provided by this chapter.

(2) A person who violates any provision of this chapter is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any person who violates any rule of the department relative to pest control is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; ss. 19, 35, ch. 69-106; s. 434, ch. 71-136; s. 3, ch. 76-168; s. 388, ch. 77-147; s. 1, ch. 77-457; s. 15, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 82-229; s. 113, ch. 91-224; ss. 48, 59, ch. 92-203.



482.211 - Exemptions.

482.211 Exemptions.—This chapter does not apply to:

(1) Pest control, except for fumigation, performed by a person upon her or his own individual residential property.

(2) Pest control performed on a United States Department of Defense installation or other federal property, except as outlined in the memorandum of agreement between the Department of Agriculture and Consumer Services and the United States Department of Defense.

(3) Pest control performed in greenhouses, in plant nurseries, or on agricultural crops, trees, groves, or orchards.

(4) Aerial application of pesticides.

(5) Aquatic weed control.

(6) Other weed control not specifically regulated by this chapter.

(7) Mosquito control activities conducted by a local government or district established under chapter 388 or by special act or by a contractor of the local government or district.

(8) Pest control performed for lawns and ornamental plants which is performed on an agricultural area.

(9) The use of wood preservatives during the manufacturing process when applied only on wood, pretreated lumber, or metal shields for use in the construction of structures.

(10) The use of the antibiotic oxytetracycline hydrochloride or other antibiotic for the control of lethal yellowing.

(11) A yard worker when applying a pesticide to the lawn or ornamental plants of an individual residential property owner using pesticides owned and supplied by the individual residential property owner, provided the yard worker does not advertise for or solicit pest control business and does not hold herself or himself out to the public as being engaged in pest control. The yard worker may not supply her or his own pesticide application equipment, use pesticide-applying power equipment, or use any equipment other than a handheld container when applying the pesticide.

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; s. 5, ch. 75-178; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 16, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 11, 14, 15, ch. 82-229; s. 97, ch. 83-218; s. 15, ch. 89-180; ss. 50, 59, ch. 92-203; s. 435, ch. 97-103; s. 5, ch. 2006-289.



482.226 - Wood-destroying organism inspection report; notice of inspection or treatment; financial responsibility.

482.226 Wood-destroying organism inspection report; notice of inspection or treatment; financial responsibility.—

(1) When an inspection for wood-destroying organisms is made by a licensee for purposes of a real estate transaction and either a fee is charged for the inspection or a written report is requested by the customer, a wood-destroying organism inspection report shall be provided by the licensee or its representative qualified under this chapter to perform such inspections. The inspection shall be made in accordance with good industry practice and standards as established by rule and must include inspection for all wood-destroying organisms. The inspection findings shall be reported to the person requesting the inspection. The report must be made on a form prescribed by the department and furnished by the licensee. A copy of the inspection report shall be retained by the licensee for a period of not less than 3 years.

(2)(a) The inspection report must include the following information and statements:

1. The licensee’s name.

2. The date of the inspection.

3. The address of the structure inspected.

4. Any visible accessible areas not inspected and the reasons for not inspecting them.

5. The areas of the structure that were inaccessible.

6. Any visible evidence of previous treatments for, or infestations of, wood-destroying organisms.

7. The identity of any wood-destroying organisms present and any visible damage caused.

8. A statement that a notice of the inspection has been affixed to the property in accordance with subsection (4) or subsection (5) and a statement of the location of the notice.

(b) If any pest control treatment is provided at the time of the inspection, the inspection report must also provide the name of each of the wood-destroying organisms for which treatment was provided, the name of the pesticide used, and all conditions and terms associated with that treatment.

(c) An inspection report does not constitute a guarantee of the absence of wood-destroying organisms or damage therefrom or other evidence unless the report specifically states therein the extent of such guarantee.

(d) The inspection report must also include a statement certifying that neither the inspector nor the licensee by whom the inspection is made has any financial interest in the property inspected or is associated in any way in the transaction with any party to the transaction other than for inspection purposes.

(3) If periodic reinspections or retreatments are specified in wood-destroying organisms preventive or control contracts, the licensee shall furnish the property owner or the property owner’s authorized agent, after each such reinspection or retreatment, a signed report indicating the presence or absence of wood-destroying organisms covered by the contract, whether retreatment was made, and the common or brand name of the pesticide used. Such report need not be on a form prescribed by the department. A person may not perform periodic reinspections or retreatments unless she or he has an identification card issued under s. 482.091(9).

(4) When a wood-destroying organism inspection is provided in accordance with subsection (1), the licensee shall post notice of such inspection immediately adjacent to the access to the attic or crawl area or other readily accessible area of the property inspected. This notice must be at least 3 inches by 5 inches in size and must consist of a material that will last at least 3 years. It is a violation of this chapter for anyone other than the property owner to remove such notice at any time. The licensee’s name and address and the date of inspection must be stated on the notice.

(5) In addition to the notice required by subsection (4), any licensee who performs control of any wood-destroying organism shall post notice of such treatment immediately adjacent to the access to the attic or crawl area or other readily accessible area of the property treated. This notice must be at least 3 inches by 5 inches in size and must consist of a material that will last at least 3 years. It is a violation of this chapter for anyone other than the property owner to remove such notice at any time. The licensee’s name and address, the date of treatment, the name of the pesticide used, and the wood-destroying organism for which treatment was performed must be stated on the notice. The contract for treatment between the licensee and the consumer must state the location of such notice.

(6) Any licensee that performs wood-destroying organism inspections in accordance with subsection (1) must meet minimum financial responsibility in the form of errors and omissions (professional liability) insurance coverage or bond in an amount no less than $500,000 in the aggregate and $250,000 per occurrence, or demonstrate that the licensee has equity or net worth of no less than $500,000 as determined by generally accepted accounting principles substantiated by a certified public accountant’s review or certified audit. The licensee must show proof of meeting this requirement at the time of license application or renewal thereof.

History.—s. 18, ch. 78-292; s. 2, ch. 81-318; ss. 12, 14, 15, ch. 82-229; s. 98, ch. 83-218; s. 1, ch. 85-335; s. 16, ch. 89-180; ss. 51, 59, ch. 92-203; s. 436, ch. 97-103; s. 6, ch. 2011-192; s. 12, ch. 2011-206.



482.2265 - Consumer information; notice of application of pesticide.

482.2265 Consumer information; notice of application of pesticide.—

(1) Any person, partnership, firm, corporation, or other business entity that is licensed or certified under this chapter to engage in the business of pest control, or any other person who is a limited certificateholder under this chapter, shall, upon request, provide a customer of its pest control services with the following information:

(a) The business name of the licensee or certificateholder or the name of the limited certificateholder.

(b) The identification card number of the person applying the pesticide or, if a limited certificateholder, the name of that person.

(c) The common or brand name of the pesticide to be used and the common name of the active ingredient in that pesticide.

(d) Appropriate safety information pertaining to the pesticide product to be used, as provided on the label for that product.

(2) Any person who is licensed or certified under this chapter, including any person who is a limited certificateholder, shall post a notice in a conspicuous location at the time of application of a pesticide to a lawn or to exterior foliage. The department shall provide for the wording and physical makeup of such notice by rule, but the notice must:

(a) Be at least 4 inches by 5 inches in size;

(b) Be constructed of rigid, durable weatherproof material;

(c) Have a background and lettering of contrasting colors; and

(d) Clearly set forth the business name of the licensee or name of the limited certificateholder making the pesticide application.

The notice may be made part of a larger sign containing additional information, but the department may not require a sign larger than 4 inches by 5 inches unless the licensee or limited certificateholder seeks to include additional information on the sign.

History.—ss. 17, 18, ch. 89-180; ss. 1, 2, ch. 89-198; ss. 52, 59, ch. 92-203; s. 1, ch. 95-317.



482.2267 - Registry of persons requiring prior notification of the application of pesticides.

482.2267 Registry of persons requiring prior notification of the application of pesticides.—

(1) The department shall maintain a current registry of persons requiring prior notification of the application of pesticides. Upon request, the department shall register any person who pays an initial registration fee of $50 and submits to the department a certificate signed by a physician licensed pursuant to chapter 458, stating:

(a) That the physician has examined the person and determined that the placement of the person on the registry for prior notification of the application of a pesticide or class of pesticides is necessary to protect that person’s health;

(b) Whether the physician is board certified by the American Board of Medical Specialties in allergy, toxicology, or occupational medicine;

(c) The distance surrounding the person’s primary residence for which the person requires prior notification of the application of a pesticide or class of pesticides in order to protect the person’s health;

(d) The pesticide or class of pesticides for which the physician has determined that prior notification to the person is necessary to protect the person’s health; and

(e) The license number of the physician.

(2) The distance specified pursuant to paragraph (1)(c) shall be limited to those properties adjacent and contiguous to the person’s primary residence unless the physician is board certified in one of the specialties specified in paragraph (1)(b). In no event shall the distance exceed a 1/2-mile radius of the boundaries of the person’s primary residence and shall not exceed the minimum distance, as determined by the physician, required to protect the person’s health.

(3) A person desiring to have his or her name continue to appear on the registry from year to year must submit an annual renewal fee of $10, and an annual update of the physician’s certificate.

(4) The department shall notify all licensees and limited certificateholders quarterly of the following:

(a) The names and addresses of those persons who are currently registered;

(b) The pesticide or class of pesticides designated by the physician pursuant to paragraph (1)(d); and

(c) The distance notification designated by the physician pursuant to paragraph (1)(c).

(5) Before making a pesticide application to a lawn, plant bed, or exterior foliage within the area designated by the physician surrounding the property on which the primary residence of a registered person is located, a licensee or limited certificateholder must notify that person at least 24 hours before applying the pesticide. Notification may be made by telephone, by mail, in person, or by hand delivery. Notification shall include the location to which the pesticide is to be applied and must also include information on the type of pesticide to be used, except in an instance of pesticide application of a small amount on an infestation or disease that is discovered onsite at the time of treatment. It is the responsibility of a registrant under this section to notify the department of the addresses of the properties or residences that fall within the applicable contiguous, adjacent, or special-distance parameters for notification. The department shall supply this information to licensees and certificateholders.

(6) This section does not create any duties, liabilities, or obligations of licensees or certificateholders to registrants other than those expressly stated in this section.

(7) The application for registration and the physician’s certificate required by this section must be in substantially the following form:

APPLICATION FOR PRIOR NOTIFICATION
OF PESTICIDE APPLICATIONS

PART A (To be completed by applicant)

1. Applicant’s Name:

2. Date of Birth:

3. Applicant’s Residence Address (not Post Office Box):

4. Applicant’s phone number:

5. I am applying to the Department to be placed upon the registry requiring prior notification of pesticide applications pursuant to Section 482.2267, Florida Statutes.

Applicant’s Signature     Date

PART B (To be completed by the physician)

I, the undersigned physician, certify to the following:

1. I have examined the person making application above and have determined that his or her placement on the registry for prior notification of the application of the pesticide(s) or class of pesticides set forth below is necessary to protect that person’s health.

2. I [ ] am, [ ] am not, board certified and recognized by the American Board of Medical Specialties in one or more of the following medical specialties:

[ ] Allergy

[ ] Toxicology

[ ] Occupational medicine

3. My license number is:      .

4. The distance surrounding the person’s primary residence for which the person requires prior notification of the application of the pesticide(s) or class of pesticides set forth below in order to protect the person’s health is:

(Note: The distance specified shall be limited to those properties adjacent and contiguous to the person’s primary residence unless the physician is board certified in one of the specialties specified in paragraph 2 above. In any event, the distance may not exceed a 1/2-mile radius of the boundaries of the property where the patient resides and must not exceed the minimum distance required to protect the applicant’s health).

5. The pesticide(s) or class of pesticides for which I have determined that prior notification to the person of the application within the area indicated above is necessary to protect the person’s health is (are):

Signature of Certifying Physician   Date

(Print name of Certifying Physician)

(8) This act shall not be construed to create any additional requirements related to inclusion or continuance on the registry for those persons on the registry or who have applied to be on the registry as of July 1, 1995.

(9) False information knowingly provided shall be a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and information in such form or certificate that the licensed physician knows, or should have known to be false, is grounds for disciplinary action pursuant to s. 458.331.

History.—s. 52, ch. 92-203; s. 1, ch. 95-317; s. 20, ch. 97-98; s. 437, ch. 97-103.

Note.—Former s. 482.2265(3).



482.227 - Guarantees and warranties; contracts executed after October 1, 2003.

482.227 Guarantees and warranties; contracts executed after October 1, 2003.—

(1) The Legislature finds that the terms “guarantee” and “warranty” are common in contracts for the treatment of wood-destroying organisms. The purpose of this section is to assure that contract language describing a “guarantee” or “warranty” is clear and easily identifiable for the protection of consumers and licensees. Therefore the following provisions shall apply to each new contract for the treatment of wood-destroying organisms issued by the licensee and signed by the customer after October 1, 2003.

(2) Any contract for treatment of wood-destroying organisms must specify on the first page in bold print that it is offered for repair and retreatment or for retreatment only or that no warranty or guarantee is offered.

(3) The contract for treatment of wood-destroying organisms must specify on the first page in bold print whether there are any disclaimers, limitations, conditions, or exclusions on the licensee’s obligation to repair or re-treat the property. Contract sections describing disclaimers, limitations, conditions, or exclusions applicable to the licensee’s obligation to repair or re-treat the property must contain headings in bold print.

(4) If a contract for treatment of wood-destroying organisms contains a disclaimer, limitation, condition, or exclusion applicable to the licensee’s obligation to repair or re-treat the property, the term “full” or “unlimited” may not be used together with the term “guarantee” or “warranty.”

History.—ss. 13, 15, ch. 82-229; ss. 53, 59, ch. 92-203; ss. 20, 21, ch. 2002-295.



482.231 - Use of fogging machines.

482.231 Use of fogging machines.—Only a certified operator who is certified in the category of general household pest control, or an authorized employee of a licensee under the supervision of such an operator, may use a thermal-aerosol fogging machine in general household pest control.

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 19, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 82-229; ss. 54, 59, ch. 92-203.



482.2401 - Disposition and use of revenues from fees and fines.

482.2401 Disposition and use of revenues from fees and fines.—

(1) All moneys collected or received by the department under this chapter shall be deposited in the Pest Control Trust Fund and, except as provided in subsection (3), shall be used by the department in carrying out the provisions of this chapter and in the education of the pest control industry.

(2) All expenditures authorized by this chapter shall be paid upon presentation of vouchers approved by the department.

(3) The department may use revenues from administrative fines to support contract research or education in pest control. If revenues are available to support such research or education, the department shall appoint a committee composed of pest control industry members which shall assist the department in establishing research or education priorities, in developing requests for proposals for bids, and in selecting research or education contractors from qualified bidders.

History.—s. 55, ch. 92-203; s. 23, ch. 2002-295; s. 31, ch. 2009-66.



482.241 - Liberal interpretation.

482.241 Liberal interpretation.—The provisions of this chapter shall be liberally construed in order to effectively carry them out in the interest of the public and its health, welfare, and safety.

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 20, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 82-229; ss. 56, 59, ch. 92-203.



482.242 - Preemption.

482.242 Preemption.—

(1) This chapter is intended as comprehensive and exclusive regulation of pest control in this state. The provisions of this chapter preempt to the state all regulation of the activities and operations of pest control services, including the pesticides used pursuant to labeling and registration approved under part I of chapter 487. No local government or political subdivision of the state may enact or enforce an ordinance that regulates pest control, except that the preemption in this section does not prohibit a local government or political subdivision from enacting an ordinance regarding any of the following:

(a) Local business taxes adopted pursuant to chapter 205.

(b) Land development regulations adopted pursuant to chapter 163 which include regulation of any aspect of development, including a subdivision, building construction, sign regulation or any other regulation concerning the development of land, or landscaping or tree protection ordinances which do not include pesticide application restrictions.

(c) Regulations that:

1. Require, for multicomplex dwellings in excess of 10 units, annual termite inspections for termite activity or damage, including Formosan termites, which must be performed by a person licensed under this chapter.

2. Require pest control treatments of structures that have termite activity or damage which must be performed by a person licensed under this chapter.

3. Require property owners or other persons to obtain inspections or pest control treatments performed by a person licensed under this chapter.

An ordinance by a local government or political subdivision which requires an annual inspection or pest control treatment must conform to current law.

(d) Protection of wellhead protection areas and high recharge areas.

(e) Hazardous materials reporting as set forth in part II of chapter 252, storage, and containment including as relating to stormwater management.

(f) Hazardous material unlawful discharge and disposal.

(g) Hazardous materials remediation.

(2) For the purposes of this section:

(a) “Hazardous materials” shall be as defined in s. 403.74 and chapter 252.

(b) “Wellhead protection area” means an area designated by local government to protect the groundwater source for a well intended for human consumption for a community water system and includes the surface and subsurface area surrounding such a potable water wellfield. The maximum boundaries of the wellfield shall be the zone of contribution and the minimum shall be 10 years’ travel time. Differing levels of protection may be established within the protection area zones based upon an evaluation of the risk to human health and the environment. Wellhead protection areas shall be delineated using such methods as reasonable or calculated fixed radii, simplified variable shapes, analytical methods, hydrogeological mapping, numerical flow or transport models, or other professionally accepted methodologies.

(c) “High recharge area” means an area contributing a significant volume of water which adds to the storage of an aquifer through vertical flow. The term “significant” will vary geographically depending on the hydrologic characteristics of that aquifer. High recharge areas will receive higher protection than other areas due to their significance as current or future water use areas.

(d) “Zone of contribution” means the area surrounding a well pumping water for human consumption that encompasses all areas or features that supply groundwater recharge to the well as determined by the relevant water management district or the local government.

History.—s. 2, ch. 65-295; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-292; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 82-229; ss. 57, 59, ch. 92-203; s. 7, ch. 2001-280; s. 46, ch. 2004-64; s. 115, ch. 2007-5.



482.243 - Pest Control Enforcement Advisory Council.

482.243 Pest Control Enforcement Advisory Council.—

(1) The Pest Control Enforcement Advisory Council is created within the department. The Commissioner of Agriculture shall appoint all members of the council. The purpose of the council is to advise the Commissioner of Agriculture regarding the regulation of pest control practices and to advise government agencies with respect to those activities related to their responsibilities regarding pest control. The council shall serve as the statewide forum for the coordination of pest control related activities to eliminate duplication of effort and maximize protection of the public.

(2) The council shall consist of 11 members as follows: a representative of the department; a citizen not involved in the conduct of pest control; a state university urban entomologist; and eight persons each holding a pest control operator’s certificate issued under s. 482.111, of whom two shall be actively involved in termite control, two shall be actively involved in general household pest control, two shall be actively involved in structural fumigation, and two shall be actively involved in lawn and landscape pest control. Each member shall be appointed for a term of 4 years and shall serve until a successor is appointed.

(3) In conducting its meetings, the council shall use Robert’s Rules of Order. A majority of the members of the council constitutes a quorum for all purposes, and an act by a majority of such quorum at any meeting constitutes an official act of the council. The secretary shall keep a complete record of each meeting which must show the names of members present and the actions taken. These records must be kept on file with the department, and these records and other documents about matters within the jurisdiction of the council are subject to inspection by members of the council.

(4) The members of the council shall meet and organize by electing a chair, a vice chair, and a secretary whose terms shall be for 1 year each. Council officers may not serve consecutive terms.

(5) The council shall meet at the call of its chair, at the request of a majority of its members, at the request of the department, or at such time as a public health or environmental emergency arises.

(6) The meetings, powers and duties, procedures, and recordkeeping of the council shall be pursuant to s. 570.232.

(7) The council shall receive reports of pest control enforcement activity conducted by the Division of Agricultural Environmental Services, which shall include numbers of cases, numbers of administrative actions, numbers of complaints received and investigated, and dispositions of complaints; provide advice to the department on the conduct of pest control enforcement activities; receive reports on disciplinary actions, provided that the names of individual licensees shall be expunged from cases discussed before the council, unless a consent order or final order has been issued in the case; and make recommendations, subject to a majority vote, directly to the Commissioner of Agriculture for actions to be taken with respect to the regulation of pest control services and practices that the council has reviewed.

History.—s. 24, ch. 2002-295; s. 13, ch. 2011-206; s. 17, ch. 2014-150.






Chapter 483 - HEALTH TESTING SERVICES

Part I - CLINICAL LABORATORIES (ss. 483.011-483.26)

483.011 - Short title.

483.011 Short title.—This part may be cited as “The Florida Clinical Laboratory Law.”

History.—s. 1, ch. 67-248; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 29, 30, ch. 83-276; s. 19, ch. 93-40; s. 25, ch. 93-178.



483.021 - Declaration of policy and statement of purpose.

483.021 Declaration of policy and statement of purpose.—The purpose of this part is to protect the public from the hazards of improper performance by clinical laboratories. Clinical laboratories provide essential services to practitioners of the healing arts by furnishing vital information that is essential to a determination of the nature, cause, and extent of the condition involved. Unreliable and inaccurate reports can cause unnecessary anxiety, suffering, financial burdens, and even contribute directly to death. The protection of public and individual health requires licensure of clinical laboratories and the meeting of certain minimum standards, as well as certain other necessary safeguards as authorized by this part. The Legislature intends that, in keeping with federal law and regulations, clinical laboratories, regardless of location, size, or type, meet appropriate standards.

History.—s. 2, ch. 67-248; s. 3, ch. 76-168; s. 2, ch. 77-48; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 29, 30, ch. 83-276; s. 27, ch. 92-58; s. 19, ch. 93-40; ss. 1, 25, ch. 93-178.



483.031 - Application of part; exemptions.

483.031 Application of part; exemptions.—This part applies to all clinical laboratories within this state, except:

(1) A clinical laboratory operated by the United States Government.

(2) A clinical laboratory that performs only waived tests.

(3) A clinical laboratory operated and maintained exclusively for research and teaching purposes that do not involve patient or public health service.

History.—s. 3, ch. 67-248; s. 3, ch. 76-168; s. 2, ch. 77-48; s. 1, ch. 77-225; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 1, 29, 30, ch. 83-276; s. 28, ch. 92-58; s. 19, ch. 93-40; ss. 2, 25, ch. 93-178; s. 68, ch. 2009-223.



483.035 - Clinical laboratories operated by practitioners for exclusive use; licensure and regulation.

483.035 Clinical laboratories operated by practitioners for exclusive use; licensure and regulation.—

(1) A clinical laboratory operated by one or more practitioners licensed under chapter 458, chapter 459, chapter 460, chapter 461, chapter 462, chapter 463, or chapter 466, exclusively in connection with the diagnosis and treatment of their own patients, must be licensed under this part and must comply with the provisions of this part, except that the agency shall adopt rules for staffing, for personnel, including education and training of personnel, for proficiency testing, and for construction standards relating to the licensure and operation of the laboratory based upon and not exceeding the same standards contained in the federal Clinical Laboratory Improvement Amendments of 1988 and the federal regulations adopted thereunder.

(2) Subsection (1) does not apply to a clinical laboratory operated by one or more practitioners who hold the facilities of the laboratory out as available for the performance of diagnostic tests for other practitioners or their patients. All provisions of this part apply to a clinical laboratory that receives any referred work or performs any work for patients referred by another practitioner.

(3) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this part and part II of chapter 408 and to entities licensed by or applying for such licensure from the agency pursuant to this part. A license issued by the agency is required in order to operate a clinical laboratory.

History.—s. 3, ch. 93-178; s. 2, ch. 97-91; s. 180, ch. 2007-230; s. 9, ch. 2013-26.



483.041 - Definitions.

483.041 Definitions.—As used in this part, the term:

(1) “Agency” means the Agency for Health Care Administration.

(2) “Clinical laboratory” means the physical location in which one or more of the following services are performed to provide information or materials for use in the diagnosis, prevention, or treatment of a disease or the identification or assessment of a medical or physical condition.

(a) Clinical laboratory services are the examinations of fluids or other materials taken from the human body.

(b) Anatomic laboratory services are the examinations of tissue taken from the human body.

(c) Cytology laboratory services are the examinations of cells from individual tissues or fluid taken from the human body.

(3) “Clinical laboratory examination” means a procedure performed to deliver the services defined in subsection (2), including the oversight or interpretation thereof.

(4) “Clinical laboratory proficiency testing program” means a program approved by the agency for evaluating the performance of clinical laboratories.

(5) “Collection station” or “branch office” means a facility operated by a clinical laboratory where materials or specimens are withdrawn or collected from patients or assembled after being withdrawn or collected from patients elsewhere, for subsequent delivery to another location for examination.

(6) “Hospital laboratory” means a laboratory located in a hospital licensed under chapter 395 that provides services solely to that hospital and that is owned by the hospital and governed by the hospital medical staff or governing board.

(7) “Licensed practitioner” means a physician licensed under chapter 458, chapter 459, chapter 460, or chapter 461; a certified optometrist licensed under chapter 463; a dentist licensed under chapter 466; a person licensed under chapter 462; a consultant pharmacist or doctor of pharmacy licensed under chapter 465; or an advanced registered nurse practitioner licensed under part I of chapter 464; or a duly licensed practitioner from another state licensed under similar statutes who orders examinations on materials or specimens for nonresidents of the State of Florida, but who reside in the same state as the requesting licensed practitioner.

(8) “Person” means the State of Florida or any individual, firm, partnership, association, corporation, county, municipality, political subdivision, or other entity, whether organized for profit or not.

(9) “Validation inspection” means an inspection of a clinical laboratory by the agency to assess whether a review by an accrediting organization has adequately evaluated the clinical laboratory according to state standards.

(10) “Waived test” means a test that the federal Centers for Medicare and Medicaid Services has determined qualifies for a certificate of waiver under the federal Clinical Laboratory Improvement Amendments of 1988, and the federal rules adopted thereunder.

History.—s. 4, ch. 67-248; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 2, ch. 77-48; s. 389, ch. 77-147; s. 1, ch. 77-457; s. 21, ch. 79-12; s. 135, ch. 79-164; ss. 2, 3, ch. 81-318; ss. 2, 29, 30, ch. 83-276; s. 77, ch. 85-81; s. 37, ch. 92-58; s. 19, ch. 93-40; ss. 4, 25, ch. 93-178; s. 144, ch. 99-397; s. 135, ch. 2000-318; s. 69, ch. 2009-223; s. 10, ch. 2013-26; s. 1, ch. 2015-119.



483.051 - Powers and duties of the agency.

483.051 Powers and duties of the agency.—The agency shall adopt rules to implement this part, which rules must include, but are not limited to, the following:

(1) LICENSING; QUALIFICATIONS.—The agency shall provide for biennial licensure of all clinical laboratories meeting the requirements of this part and shall prescribe the qualifications necessary for such licensure.

(2) STANDARDS OF PERFORMANCE IN THE EXAMINATION OF SPECIMENS.—The agency shall prescribe:

(a) Overall standards of performance that comply with the federal Clinical Laboratory Improvement Amendments of 1988, and the federal rules adopted thereunder, for a comprehensive quality assurance program. The purpose of the quality assurance program is to monitor and evaluate the ongoing and overall quality of a laboratory’s total testing process.

(b) Standards of performance in the examination of specimens for clinical laboratory proficiency testing programs using external quality control procedures. As part of a clinical laboratory proficiency testing program, clinical laboratory personnel may be required to analyze test samples and report on the results of such analyses. The agency may accept proficiency testing reports of organizations approved by the agency if the agency finds that the standards of such organizations are equal to or exceed those of the agency. The agency shall establish, by rule, criteria for satisfactory performance for a clinical laboratory that participates in an approved proficiency testing program.

(3) SHIPMENT OF SPECIMENS.—The agency may prescribe requirements for collecting, transporting, handling, and storing specimens shipped by common carrier from clinical laboratories or collection stations. Each specimen must be sent to a laboratory for analysis as rapidly as possible, but no later than 12 hours after collection unless appropriate measures are taken to preserve the specimen, except that the 12-hour requirement does not apply to blood banks or to plasmapheresis centers in shipping samples. Specimens may be sent to any out-of-state clinical laboratory for examination if the laboratory holds a current license issued by the agency. When the specimen has been referred for examination to another laboratory, the report must include a clear statement that such findings were obtained in another laboratory and must specify its name and location.

(4) CONSTRUCTION OF CLINICAL LABORATORIES.—A clinical laboratory must comply with all applicable local, county, state, and federal standards for the construction, renovation, maintenance, and repair of clinical laboratories, including standards for plumbing, heating, lighting, ventilation, electrical services, and similar conditions which standards will ensure the conduct and operation of the laboratory in a manner that will protect the public health.

(5) SAFETY AND SANITARY CONDITIONS WITHIN A CLINICAL LABORATORY AND ITS SURROUNDINGS.—The agency shall establish standards relating to safety and sanitary conditions within a clinical laboratory and its surroundings, including standards for water supply; sewage; the handling of specimens; identification, segregation, and separation of biohazardous wastes as required by s. 381.0098; storage of chemicals; workspace; firesafety; and general measures that will protect the public health. The agency shall determine compliance by a clinical laboratory with the requirements of s. 381.0098 by verifying that the laboratory has obtained all required permits.

(6) EQUIPMENT.—The agency shall establish minimum standards for clinical laboratory equipment essential to its proper operation, its calibration, and its adequacy for testing procedures.

(7) POLICY AND PROCEDURE MANUAL.—The agency shall require that each clinical laboratory adopt and maintain a written policy and procedure manual that must address, but is not limited to:

(a) The performance of all analytical methods used by the clinical laboratory, including specimen collection and preservation.

(b) Instrument calibration.

(c) Quality control systems, measures, and remedial actions.

(d) Equipment performance evaluations.

(e) Test performance.

(f) Maintenance and filing of required records and reports.

(g) Channels of communication.

(h) Space, equipment, and supply requirements.

The policy and procedure manual must be readily available to laboratory personnel and must be followed by laboratory personnel.

(8) STANDARDS FOR PATIENT TEST MANAGEMENT.—The agency shall adopt rules that prescribe standards for patient test management, including requirements for record retention and patient test reporting.

(9) ALTERNATE-SITE TESTING.—The agency, in consultation with the Board of Clinical Laboratory Personnel, shall adopt, by rule, the criteria for alternate-site testing to be performed under the supervision of a clinical laboratory director. The elements to be addressed in the rule include, but are not limited to: a hospital internal needs assessment; a protocol of implementation including tests to be performed and who will perform the tests; criteria to be used in selecting the method of testing to be used for alternate-site testing; minimum training and education requirements for those who will perform alternate-site testing, such as documented training, licensure, certification, or other medical professional background not limited to laboratory professionals; documented inservice training as well as initial and ongoing competency validation; an appropriate internal and external quality control protocol; an internal mechanism for identifying and tracking alternate-site testing by the central laboratory; and recordkeeping requirements. Alternate-site testing locations must register when the clinical laboratory applies to renew its license. For purposes of this subsection, the term “alternate-site testing” means any laboratory testing done under the administrative control of a hospital, but performed out of the physical or administrative confines of the central laboratory.

History.—s. 5, ch. 67-248; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 2, ch. 77-48; s. 390, ch. 77-147; s. 1, ch. 77-457; s. 136, ch. 79-164; s. 3, ch. 81-290; ss. 2, 3, ch. 81-318; ss. 3, 29, 30, ch. 83-276; s. 29, ch. 92-58; s. 19, ch. 93-40; ss. 5, 25, ch. 93-178; s. 181, ch. 2007-230.



483.061 - Inspection of clinical laboratories.

483.061 Inspection of clinical laboratories.—

(1) In addition to the requirements of s. 408.811, the agency shall ensure that each clinical laboratory subject to this part is inspected either onsite or offsite when deemed necessary by the agency, but at least every 2 years, for the purpose of evaluating the operation, supervision, and procedures of the facility to ensure compliance with this part. Collection stations and branch offices may be inspected either onsite or offsite, when deemed necessary by the agency. The agency may conduct or cause to be conducted the following inspections:

(a) An inspection conducted at the direction of the federal Centers for Medicare and Medicaid Services.

(b) A validation inspection.

(c) A complaint investigation, including a full licensure investigation with a review of all licensure standards as outlined in rule. Complaints received by the agency from individuals, organizations, or other sources are subject to review and investigation by the agency. If a complaint has been filed against a laboratory or if a laboratory has a substantial licensure deficiency, the agency may inspect the laboratory annually or as the agency considers necessary.

(2) For laboratories operated under s. 483.035, biennial licensure inspections shall be scheduled so as to cause the least disruption to the practitioner’s scheduled patients.

(3) The agency may inspect an out-of-state clinical laboratory under this section at the expense of the out-of-state clinical laboratory to determine whether the laboratory meets the requirements of this part and part II of chapter 408.

(4) The agency shall accept, in lieu of its own periodic inspections for licensure, the survey of or inspection by private accrediting organizations that perform inspections of clinical laboratories accredited by such organizations, including postinspection activities required by the agency.

(a) The agency shall accept inspections performed by such organizations if the accreditation is not provisional, if such organizations perform postinspection activities required by the agency and provide the agency with all necessary inspection and postinspection reports and information necessary for enforcement, if such organizations apply standards equal to or exceeding standards established and approved by the agency, and if such accrediting organizations are approved by the federal Health Care Financing Administration to perform such inspections.

(b) The agency may conduct complaint investigations made against laboratories inspected by accrediting organizations.

(c) The agency may conduct sample validation inspections of laboratories inspected by accrediting organizations to evaluate the accreditation process used by an accrediting organization.

(d) The agency may conduct a full inspection if an accrediting survey has not been conducted within the previous 24 months, and the laboratory must pay the appropriate license fee under s. 483.172(2).

(e) The agency shall develop, and adopt, by rule, criteria for accepting inspection and postinspection reports of accrediting organizations in lieu of conducting a state licensure inspection.

History.—s. 6, ch. 67-248; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 2, ch. 77-48; s. 391, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 5, 29, 30, ch. 83-276; s. 19, ch. 93-40; ss. 6, 25, ch. 93-178; s. 3, ch. 97-91; s. 182, ch. 2007-230.



483.091 - Clinical laboratory license.

483.091 Clinical laboratory license.—A clinical laboratory may not send a specimen drawn within this state to any clinical laboratory outside the state for examination unless the out-of-state laboratory has obtained a license from the agency. A new license may be secured for the new location before the actual change, if the contemplated change complies with this part, part II of chapter 408, and the applicable rules.

History.—s. 9, ch. 67-248; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 2, ch. 77-48; s. 394, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 7, 29, 30, ch. 83-276; s. 19, ch. 93-40; ss. 7, 25, ch. 93-178; s. 183, ch. 2007-230.



483.101 - Clinical laboratory license.

483.101 Clinical laboratory license.—A license must be issued authorizing the performance of one or more clinical laboratory procedures or one or more tests on each specialty or subspecialty. A separate license is required of all laboratories maintained on separate premises even if the laboratories are operated under the same management.

History.—s. 10, ch. 67-248; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 395, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 8, 29, 30, ch. 83-276; s. 19, ch. 93-40; ss. 8, 25, ch. 93-178; ss. 64, 71, ch. 98-171; s. 107, ch. 2000-349; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 61, ch. 2004-267; s. 184, ch. 2007-230.



483.111 - Limitations on licensure.

483.111 Limitations on licensure.—A license may be issued to a clinical laboratory to perform only those clinical laboratory procedures and tests that are within the specialties or subspecialties in which the clinical laboratory personnel are qualified. A license may not be issued unless the agency determines that the clinical laboratory is adequately staffed and equipped to operate in conformity with the requirements of this part, part II of chapter 408, and applicable rules.

History.—s. 11, ch. 67-248; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 2, ch. 77-48; s. 396, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 9, 29, 30, ch. 83-276; s. 19, ch. 93-40; ss. 10, 25, ch. 93-178; s. 186, ch. 2007-230.



483.172 - License fees.

483.172 License fees.—

(1) In accordance with s. 408.805, an applicant or a licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules.

(2) The biennial license fee schedule is as follows:

(a) If a laboratory performs not more than 2,000 tests annually, the fee is $400.

(b) If a laboratory performs not more than 3 categories of procedures with a total annual volume of more than 2,000 but no more than 10,000 tests, the license fee is $965.

(c) If a laboratory performs at least 4 categories of procedures with a total annual volume of not more than 10,000 tests, the license fee is $1,294.

(d) If a laboratory performs not more than 3 categories of procedures with a total annual volume of more than 10,000 but not more than 25,000 tests, the license fee is $1,592.

(e) If a laboratory performs at least 4 categories of procedures with a total annual volume of more than 10,000 but not more than 25,000 tests, the license fee is $2,103.

(f) If a laboratory performs a total of more than 25,000 but not more than 50,000 tests annually, the license fee is $2,364.

(g) If a laboratory performs a total of more than 50,000 but not more than 75,000 tests annually, the license fee is $2,625.

(h) If a laboratory performs a total of more than 75,000 but not more than 100,000 tests annually, the license fee is $2,886.

(i) If a laboratory performs a total of more than 100,000 but not more than 500,000 tests annually, the license fee is $3,397.

(j) If a laboratory performs a total of more than 500,000 but not more than 1 million tests annually, the license fee is $3,658.

(k) If a laboratory performs a total of more than 1 million tests annually, the license fee is $3,919.

(3) The agency shall assess a $100 biennial license fee under this section for facilities surveyed by an approved accrediting organization.

History.—ss. 4, 30, ch. 83-276; s. 80, ch. 85-81; s. 14, ch. 91-282; s. 30, ch. 92-58; s. 19, ch. 93-40; ss. 11, 25, ch. 93-178; s. 4, ch. 97-91; s. 68, ch. 2000-158; s. 188, ch. 2007-230; s. 71, ch. 2009-223.



483.181 - Acceptance, collection, identification, and examination of specimens.

483.181 Acceptance, collection, identification, and examination of specimens.—

(1) A clinical laboratory may examine human specimens at the request only of a licensed practitioner or other person authorized by law to use the findings of clinical laboratory examinations. An individual forwarding a sample of the individual’s own blood to a clinical laboratory, when such blood sample has been taken pursuant to a home access HIV test kit approved by the United States Food and Drug Administration, shall be considered a person authorized to request and use a clinical laboratory test for human immunodeficiency virus, for the purposes of this part.

(2) The results of a test must be reported directly to the licensed practitioner or other authorized person who requested it, and appropriate disclosure may be made by the clinical laboratory without a patient’s consent to other health care practitioners and providers involved in the care or treatment of the patient as specified in s. 456.057(7)(a). The report must include the name and address of the clinical laboratory in which the test was actually performed, unless the test was performed in a hospital laboratory and the report becomes an integral part of the hospital record.

(3) The results of clinical laboratory tests performed by a clinical laboratory complying with this part and performed before a patient’s admission to a facility licensed under chapter 395 must be accepted in lieu of clinical laboratory tests required upon a patient’s admission to the facility and in lieu of tests that may be ordered for patients of the facility, except that the facility may not be required to accept transfusion compatibility test results. The agency shall establish, by rule, standards for accepting laboratory test results to specify acceptable timeframes for such laboratory tests to assure that the timeframes do not adversely affect the accuracy of the test.

(4) All specimens accepted by a clinical laboratory must be tested on the premises, except that specimens for infrequently performed tests may be forwarded for examination to another clinical laboratory approved under this part. This subsection does not prohibit referring specimens to a clinical laboratory excepted under s. 483.031. However, the clinical laboratory director of the referring clinical laboratory must assume complete responsibility.

(5) A clinical laboratory licensed under this part must make its services available to a practitioner licensed under chapter 458, chapter 459, chapter 460, chapter 461, chapter 462, chapter 463, s. 464.012, or chapter 466, or to a consultant pharmacist or doctor of pharmacy licensed under chapter 465. A clinical laboratory shall not charge different prices for its services based upon the chapter under which a practitioner is licensed.

History.—s. 18, ch. 67-248; s. 3, ch. 76-168; s. 2, ch. 77-48; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 17, 29, 30, ch. 83-276; s. 81, ch. 85-81; s. 19, ch. 93-40; ss. 12, 25, ch. 93-178; s. 2, ch. 95-308; s. 5, ch. 97-91; s. 2, ch. 2009-127; s. 5, ch. 2009-172; s. 11, ch. 2013-26; s. 2, ch. 2015-119.



483.191 - Branch offices, representation of other laboratories.

483.191 Branch offices, representation of other laboratories.—A person may not represent or maintain an office or specimen collection station or other facility for the representation of any clinical laboratory situated in this state or any other state which makes examinations in connection with the diagnosis and control of diseases unless the clinical laboratory meets or exceeds the minimum standards of the agency and the rules adopted under this part.

History.—s. 19, ch. 67-248; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 2, ch. 77-48; s. 400, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 29, 30, ch. 83-276; s. 19, ch. 93-40; ss. 13, 25, ch. 93-178.



483.201 - Grounds for disciplinary action against clinical laboratories.

483.201 Grounds for disciplinary action against clinical laboratories.—In addition to the requirements of part II of chapter 408, the following acts constitute grounds for which a disciplinary action specified in s. 483.221 may be taken against a clinical laboratory:

(1) Permitting unauthorized persons to perform technical procedures or to issue reports.

(2) Demonstrating incompetence or making consistent errors in the performance of clinical laboratory examinations and procedures or erroneous reporting.

(3) Performing a test and rendering a report thereon to a person not authorized by law to receive such services.

(4) Knowingly having professional connection with or knowingly lending the use of the name of the licensed clinical laboratory or its director to an unlicensed clinical laboratory.

(5) Violating or aiding and abetting in the violation of any provision of this part or the rules adopted under this part.

(6) Failing to file any report required by the provisions of this part or the rules adopted under this part.

(7) Reporting a test result for a clinical specimen if the test was not performed on the clinical specimen.

(8) Performing and reporting tests in a specialty or subspecialty in which the laboratory is not licensed.

(9) Knowingly advertising false services or credentials.

(10) Failing to correct deficiencies within the time required by the agency.

History.—s. 20, ch. 67-248; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 2, ch. 77-48; s. 401, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 18, 29, 30, ch. 83-276; s. 19, ch. 93-40; ss. 14, 25, ch. 93-178; s. 189, ch. 2007-230.



483.221 - Administrative fines.

483.221 Administrative fines.—

(1) In accordance with part II of chapter 408, the agency may impose an administrative fine, not to exceed $1,000 per violation, for the violation of any provision of this part or rules adopted under this part.

(2) In determining the penalty to be imposed for a violation, as provided in subsection (1), the following factors must be considered:

(a) The severity of the violation, including the probability that death or serious harm to the health or safety of any person will result or has resulted; the severity of the actual or potential harm; and the extent to which the provisions of this part were violated.

(b) Actions taken by the licensee to correct the violation or to remedy complaints.

(c) Any previous violation by the licensee.

(d) The financial benefit to the licensee of committing or continuing the violation.

History.—ss. 21, 30, ch. 83-276; s. 19, ch. 93-40; ss. 15, 25, ch. 93-178; s. 190, ch. 2007-230.



483.23 - Offenses; criminal penalties.

483.23 Offenses; criminal penalties.—

(1)(a) It is unlawful for any person to:

1. Operate, maintain, direct, or engage in the business of operating a clinical laboratory unless she or he has obtained a clinical laboratory license from the agency or is exempt under s. 483.031.

2. Conduct, maintain, or operate a clinical laboratory, other than an exempt laboratory or a laboratory operated under s. 483.035, unless the clinical laboratory is under the direct and responsible supervision and direction of a person licensed under part III of this chapter.

3. Allow any person other than an individual licensed under part III of this chapter to perform clinical laboratory procedures, except in the operation of a laboratory exempt under s. 483.031 or a laboratory operated under s. 483.035.

4. Violate or aid and abet in the violation of any provision of this part or the rules adopted under this part.

(b) The performance of any act specified in paragraph (a) shall be referred by the agency to the local law enforcement agency and constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Additionally, the agency may issue and deliver a notice to cease and desist from such act and may impose by citation an administrative penalty not to exceed $5,000 per act. Each day that unlicensed activity continues after issuance of a notice to cease and desist constitutes a separate act.

(2) Any use or attempted use of a forged license under this part or part III of this chapter constitutes the crime of forgery.

History.—s. 23, ch. 67-248; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 2, ch. 77-48; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 20, 29, 30, ch. 83-276; s. 31, ch. 92-58; s. 19, ch. 93-40; ss. 16, 25, ch. 93-178; s. 438, ch. 97-103; s. 4, ch. 2000-154; s. 34, ch. 2012-160.



483.245 - Rebates prohibited; penalties.

483.245 Rebates prohibited; penalties.—

(1) It is unlawful for any person to pay or receive any commission, bonus, kickback, or rebate or engage in any split-fee arrangement in any form whatsoever with any dialysis facility, physician, surgeon, organization, agency, or person, either directly or indirectly, for patients referred to a clinical laboratory licensed under this part. A clinical laboratory is prohibited from, directly or indirectly, providing through employees, contractors, an independent staffing company, lease agreement, or otherwise, personnel to perform any functions or duties in a physician’s office, or any part of a physician’s office, for any purpose whatsoever, including for the collection or handling of specimens, unless the laboratory and the physician’s office are wholly owned and operated by the same entity. A clinical laboratory is prohibited from leasing space within any part of a physician’s office for any purpose, including for the purpose of establishing a collection station.

(2) The agency shall adopt rules that assess administrative penalties for acts prohibited by subsection (1). In the case of an entity licensed by the agency, such penalties may include any disciplinary action available to the agency under the appropriate licensing laws. In the case of an entity not licensed by the agency, such penalties may include:

(a) A fine not to exceed $1,000;

(b) If applicable, a recommendation by the agency to the appropriate licensing board that disciplinary action be taken.

(3) The agency shall promptly investigate all complaints of noncompliance with subsection (1). The agency shall impose a fine of $5,000 for each separate violation of subsection (1). In addition, the agency shall deny an application for a license or license renewal if the applicant, or any other entity with one or more common controlling interests in the applicant, demonstrates a pattern of violating subsection (1). A pattern may be demonstrated by a showing of at least two such violations.

History.—s. 2, ch. 79-106; s. 2, ch. 81-318; ss. 29, 30, ch. 83-276; s. 19, ch. 93-40; ss. 17, 25, ch. 93-178; s. 60, ch. 2001-277; s. 35, ch. 2012-160.



483.26 - Technical advisory panel.

483.26 Technical advisory panel.—The Agency for Health Care Administration may establish a technical advisory panel to assist the agency in rule revisions that are necessary as a result of this act. This advisory input should be sought to expand public participation in agency decisions and to draw on the expertise of representatives from the various segments of health care which have an interest in laboratory procedures.

History.—s. 19, ch. 93-178.






Part II - MULTIPHASIC HEALTH TESTING CENTERS (ss. 483.28-483.325)

483.28 - Short title.

483.28 Short title.—This part may be cited as “The Florida Multiphasic Health Testing Center Law.”

History.—s. 1, ch. 77-48; s. 2, ch. 81-318; ss. 29, 30, ch. 83-276; ss. 1, 19, ch. 93-40; s. 25, ch. 93-178.



483.282 - Declaration of policy and statement of purpose.

483.282 Declaration of policy and statement of purpose.—The purpose of this part is to protect the health, safety, and welfare of the people of this state from the hazards of improper performance by multiphasic health testing centers. Multiphasic health testing centers provide to people certain health testing services that are either performed at the center or involve the sending of specimens to a clinical laboratory. Unreliable or inaccurate reports and findings may cause unnecessary anxiety, suffering, and financial expense for individuals or may create a false and injudicious sense of security with respect to the state of an individual’s health, and may even contribute directly to an individual’s death. Therefore, the Legislature finds and declares that the protection of the public health requires the licensing of such centers, the establishment of certain minimum standards, and other necessary safeguards as authorized by this part.

History.—s. 1, ch. 77-48; s. 2, ch. 81-318; ss. 29, 30, ch. 83-276; ss. 2, 19, ch. 93-40; s. 25, ch. 93-178.



483.285 - Application of part; exemptions.

483.285 Application of part; exemptions.—This part applies to all multiphasic health testing centers within the state, but does not apply to:

(1) An entity operated by the United States Government or by the state or any political subdivision of the state.

(2) An entity that limits screening to tests intended to identify specific physical disorders or conditions and that provides health services to the public free of charge or for a donation to be used for charitable purposes.

(3) A hospital licensed under chapter 395.

(4) An ambulatory surgical center licensed under chapter 395.

(5) A home health agency licensed under part III of chapter 400.

(6) A health maintenance organization certified under part I of chapter 641.

(7) A clinical laboratory registered under part I.

(8) An office of a duly licensed practitioner of the healing arts for the diagnosis and treatment of her or his patients.

(9) Screening conducted by a county medical society.

History.—s. 1, ch. 77-48; s. 207, ch. 79-400; s. 2, ch. 81-318; ss. 29, 30, ch. 83-276; ss. 3, 19, ch. 93-40; s. 25, ch. 93-178; s. 41, ch. 95-144; s. 439, ch. 97-103; s. 116, ch. 2007-5.



483.288 - Definitions.

483.288 Definitions.—As used in this part:

(1) “Agency” means the Agency for Health Care Administration.

(2) “Multiphasic health testing center” or “center” means any fixed or mobile facility where specimens are taken from the human body for delivery to registered clinical laboratories for analysis and where certain measurements such as height and weight determinations, blood pressure determinations, limited audio and visual tests, and electrocardiograms are made.

(3) “Center personnel” includes persons employed by a center, except persons employed to perform clerical or other administrative responsibilities.

(4) “Consumer multiphasic health testing center” is a multiphasic health testing center that is open to the general public.

(5) “Contract multiphasic health testing center” is a multiphasic health testing center that tests employees under the authorization of the medical director of a contracting employer or the medical director of the contract multiphasic health testing center.

History.—s. 1, ch. 77-48; s. 2, ch. 81-318; ss. 24, 29, 30, ch. 83-276; ss. 4, 19, ch. 93-40; s. 25, ch. 93-178.



483.291 - Powers and duties of the agency; rules.

483.291 Powers and duties of the agency; rules.—The agency shall adopt rules to implement this part and part II of chapter 408, which rules must include the following:

(1) LICENSING STANDARDS.—The agency shall prescribe standards necessary for licensure.

(2) FEES.—In accordance with s. 408.805, an applicant or a licensee shall pay a fee for each license application submitted under this part, part II of chapter 408, and applicable rules. The licensure fee must be not less than $600 or more than $2,000.

(3) STANDARDS OF PERFORMANCE.—The agency shall prescribe standards for the performance of health testing procedures.

(4) CONSTRUCTION OF CENTERS.—The agency may adopt rules to ensure that centers comply with all local, county, state, and federal standards for the construction, renovation, maintenance, or repair of centers, which standards must ensure the conduct and operation of the centers in a manner that will protect the public health.

(5) SAFETY AND SANITARY CONDITIONS WITHIN THE CENTER AND ITS SURROUNDINGS.—The agency shall establish standards relating to safety and sanitary conditions within the center and its surroundings, including water supply; sewage; the handling of specimens; identification, segregation, and separation of biohazardous waste as required by s. 381.0098; storage of chemicals; workspace; firesafety; and general measures, which standards must ensure the protection of the public health. The agency shall determine compliance by a multiphasic health testing center with the requirements of s. 381.0098 by verifying that the center has obtained all required permits.

(6) EQUIPMENT.—The agency shall establish minimum standards for center equipment essential to the proper conduct and operation of the center.

(7) PERSONNEL.—The agency shall prescribe minimum qualifications for center personnel. A center may employ as a medical assistant a person who has at least one of the following qualifications:

(a) Prior experience of not less than 6 months as a medical assistant in the office of a licensed medical doctor or osteopathic physician or in a hospital, an ambulatory surgical center, a home health agency, or a health maintenance organization.

(b) Certification and registration by the American Medical Technologists Association or other similar professional association approved by the agency.

(c) Prior employment as a medical assistant in a licensed center for at least 6 consecutive months at some time during the preceding 2 years.

History.—s. 1, ch. 77-48; s. 208, ch. 79-400; s. 2, ch. 81-318; ss. 25, 29, 30, ch. 83-276; ss. 5, 19, ch. 93-40; s. 25, ch. 93-178; s. 55, ch. 97-264; s. 192, ch. 2007-230.



483.294 - Inspection of centers.

483.294 Inspection of centers.—In accordance with s. 408.811, the agency shall, at least once annually, inspect the premises and operations of all centers subject to licensure under this part.

History.—s. 1, ch. 77-48; s. 2, ch. 81-318; ss. 29, 30, ch. 83-276; ss. 6, 19, ch. 93-40; s. 25, ch. 93-178; s. 193, ch. 2007-230.



483.30 - Licensing of centers.

483.30 Licensing of centers.—The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to this part and part II of chapter 408 and to entities licensed by or applying for such licensure from the agency pursuant to this part. A license issued by the agency is required in order to operate a center. A license is not valid for any premises other than the center for which it is issued. However, a new license may be secured for the new location for a fixed center before the actual change, if the contemplated change is in compliance with this part and the rules adopted under this part.

History.—s. 1, ch. 77-48; s. 2, ch. 81-318; ss. 29, 30, ch. 83-276; ss. 7, 19, ch. 93-40; s. 25, ch. 93-178; ss. 66, 71, ch. 98-171; s. 108, ch. 2000-349; s. 25, ch. 2001-53; s. 2, ch. 2001-67; s. 148, ch. 2001-277; s. 60, ch. 2004-267; s. 194, ch. 2007-230.



483.302 - Application for license.

483.302 Application for license.—The application for a license must contain:

(1) A determination as to whether the facility will be fixed or mobile and the location for a fixed facility.

(2) The name of any person who owns at least a 10 percent interest in any professional service, firm, association, partnership, or corporation providing goods, leases, or services to the center for which the application is made, and the name and address of the professional service, firm, association, partnership, or corporation in which such interest is held.

(3) The name, address, and Florida physician’s license number of the medical director.

History.—s. 1, ch. 77-48; s. 2, ch. 81-318; ss. 29, 30, ch. 83-276; ss. 8, 19, ch. 93-40; s. 25, ch. 93-178; s. 195, ch. 2007-230.



483.305 - Requirements for advertisement.

483.305 Requirements for advertisement.—

(1) Each center shall prominently display on its report of the tests, on all advertising and promotional materials, and in a place that is in clear and unobstructed public view within the center, a notice in block letters which reads: “Health screening tests may or may not alert you and your doctor to serious medical problems and are not intended to be a substitute for a physician’s examination.” The notice displayed within the center must be made up of block letters not less than 1 inch in height.

(2) A center may not use advertisements or promotional materials that tend to deceive prospective purchasers concerning the personnel, equipment, care, and services, or the quality thereof, provided by the center.

(3) Any violation of this section is subject to the Florida Deceptive and Unfair Trade Practices Act.

History.—s. 1, ch. 77-48; s. 2, ch. 81-318; ss. 29, 30, ch. 83-276; ss. 9, 19, ch. 93-40; s. 25, ch. 93-178.



483.308 - Medical director of center.

483.308 Medical director of center.—

(1) Each center licensed under this part shall employ a medical director who is either a physician licensed under chapter 458 or an osteopathic physician licensed under chapter 459 and who, as part of her or his usual medical practice, interprets electrocardiograms. In a contract multiphasic health testing center, electrocardiograms and X rays must be read and interpreted by the medical director of the contract center or respectively by a board-certified cardiologist or radiologist authorized by the medical director to read and interpret the electrocardiograms and X rays and report results to the medical director. Such secondary authorization by the medical director of the contract multiphasic health testing center does not operate to cede liability or responsibility for the test results to the board-certified cardiologist or radiologist. The medical director need not be present at the center while it is in operation. However, the medical director is responsible for assuring the proper clinical operation of the center.

(2) The medical director shall order all requests by the center for analyses to be conducted by clinical laboratories with respect to specimens collected at the center. The results of such analyses, together with the results of any measurements or other testing procedures performed at the center, including electrocardiographic interpretations, shall be released to the medical director. The medical director of a consumer multiphasic health testing center shall read, interpret, and sign the results before they are released by the center to the patient. The medical director of a contract multiphasic health testing center shall read, interpret, and sign the results before they are released to the patient or may authorize the medical director of the contracting employer to read, interpret, and sign the results before they are released to the patient. Such secondary authorization by the medical director of the contract multiphasic health testing center does not operate to cede liability or responsibility for the test results to the medical director of the contracting employer. As a part of the required interpretation of any results from analyses conducted by a clinical laboratory, the medical director is responsible for determining whether the results indicate further medical advice or intervention is necessary. If the medical director so determines, then a statement to that effect must be included with the results together with a statement that the patient should seek medical advice from her or his physician or the county medical society with specific reference to the society’s name, address, and telephone number. Notification under this subsection must be made by regular mail.

History.—s. 1, ch. 77-48; s. 2, ch. 81-318; ss. 29, 30, ch. 83-276; ss. 10, 19, ch. 93-40; s. 25, ch. 93-178; s. 21, ch. 97-98; s. 440, ch. 97-103.



483.312 - Notice of fees charged.

483.312 Notice of fees charged.—A consumer multiphasic health testing center must display at all times in a prominent place at the center a list of all tests and the specific fees charged for those tests. The center must provide to each patient before the collection of a specimen or the administration of a test the specific fees charged for the test.

History.—s. 12, ch. 93-40.



483.314 - Collection and transmittal of specimens.

483.314 Collection and transmittal of specimens.—

(1) A center shall forward the specimens collected by it to a clinical laboratory for such analyses as are authorized by the medical director of the center. Multiphasic health testing centers are authorized to conduct dipstick urinalysis and fecal occult blood tests only if such tests are conducted by licensed registered nurses, practical nurses, medical technicians, medical assistants, or clinical laboratory technicians trained to perform and interpret these tests.

(2) Consumer multiphasic health testing centers shall report the results of an analysis directly to the medical director of the center that requested it and shall forward the results to the person from whom the specimen was collected within 5 days after the date the specimen was collected. When test results deviate significantly from established ranges, indicating the presence of a potential pathological condition, the contract multiphasic health testing center must forward the results to the person from whom the specimen was collected and the person’s designated physician within 5 days after the date the specimen was collected. Complete results of contract multiphasic health testing must be forwarded to the medical director of the contracting employer within 30 days after the date the specimen was collected.

(3) A multiphasic health testing center may not collect specimens from the human body where prudent medical practice requires that such specimens only be collected during the course of a physical examination by a physician. The agency, which may consult with the Board of Medicine and the Board of Osteopathic Medicine, shall develop rules to implement this subsection.

(4) A center may not perform or hold itself out to the public as providing for testing for the human immunodeficiency virus (HIV) unless it complies with s. 381.004.

History.—s. 1, ch. 77-48; s. 2, ch. 81-318; ss. 29, 30, ch. 83-276; ss. 13, 19, ch. 93-40; s. 25, ch. 93-178.



483.317 - Grounds for disciplinary action against centers.

483.317 Grounds for disciplinary action against centers.—The following acts constitute grounds for which a disciplinary action specified in s. 483.32 may be taken against a center:

(1) Permitting unauthorized persons to perform health testing procedures or to issue reports.

(2) Demonstrating incompetence in the performance of health testing procedures or issuing erroneous reports.

(3) Rendering a report on the results of any measurement or test to a person not authorized by law to receive such information.

(4) Knowingly having professional connection with, or knowingly lending the use of the name of the licensed center or its medical director to, an unlicensed multiphasic health testing center.

(5) Violating or aiding and abetting in the violation of any provision of this part or the rules adopted hereunder.

(6) Failing to file any report required by the provisions of this part or the rules adopted hereunder.

(7) Engaging in false, misleading, or deceptive advertising.

History.—s. 1, ch. 77-48; s. 2, ch. 81-318; ss. 26, 29, 30, ch. 83-276; ss. 14, 19, ch. 93-40; s. 25, ch. 93-178; s. 197, ch. 2007-230.



483.32 - Administrative fines.

483.32 Administrative fines.—

(1) The agency may impose an administrative fine, not to exceed $500 per violation, for the violation of any provision of this part, part II of chapter 408, or applicable rules.

(2) In determining the amount of the fine to be levied for a violation, as provided in subsection (1), the following factors shall be considered:

(a) The severity of the violation, including the probability that death or serious harm to the health or safety of any person will result or has resulted; the severity of the actual or potential harm; and the extent to which the provisions of this part were violated.

(b) Actions taken by the licensee to correct the violation or to remedy complaints.

(c) Any previous violation by the licensee.

(d) The financial benefit to the licensee of committing or continuing the violation.

History.—s. 1, ch. 77-48; s. 2, ch. 81-318; ss. 27, 29, 30, ch. 83-276; ss. 15, 19, ch. 93-40; s. 25, ch. 93-178; s. 198, ch. 2007-230.



483.322 - Offenses.

483.322 Offenses.—It is unlawful for any person to:

(1) Conduct, maintain, or operate a center unless the center is under the direct and responsible supervision and direction of a medical director who meets the qualifications specified in s. 483.308(1).

(2) Violate, or aid and abet in the violation of, any provision of this part or the rules adopted under this part.

History.—s. 1, ch. 77-48; s. 2, ch. 81-318; ss. 29, 30, ch. 83-276; ss. 16, 19, ch. 93-40; s. 25, ch. 93-178; s. 199, ch. 2007-230.



483.325 - Criminal penalties.

483.325 Criminal penalties.—

(1) The performance of any of the acts specified in s. 483.322 is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any use or attempted use of a forged license under this part is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 77-48; s. 2, ch. 81-318; ss. 29, 30, ch. 83-276; s. 114, ch. 91-224; ss. 17, 19, ch. 93-40; s. 25, ch. 93-178.






Part III - CLINICAL LABORATORY PERSONNEL (ss. 483.800-483.828)

483.800 - Declaration of policy and statement of purpose.

483.800 Declaration of policy and statement of purpose.—The purpose of this part is to protect the public health, safety, and welfare of the people of this state from the hazards of improper performance by clinical laboratory personnel. Clinical laboratories provide essential services to practitioners of the healing arts by furnishing vital information that is essential to a determination of the nature, cause, and extent of the condition involved. Unreliable and inaccurate reports may cause unnecessary anxiety, suffering, and financial burdens and may even contribute directly to death. The protection of public and individual health requires the licensure of clinical laboratory personnel who meet minimum requirements for safe practice. The Legislature finds that laboratory testing technology continues to advance rapidly. The Legislature also finds that a hospital training program under the direction of the hospital clinical laboratory director offers an opportunity for individuals already trained in health care professions to expand the scope of their careers. The Legislature further finds that there is an immediate need for properly trained personnel to ensure patient access to testing. Therefore, the Legislature recognizes the patient-focused benefits of hospital-based training for laboratory and nonlaboratory personnel for testing within hospitals and commercial laboratories and recognizes the benefits of a training program approved by the Board of Clinical Laboratory Personnel under the direction of the hospital clinical laboratory director.

History.—s. 32, ch. 92-58; s. 20, ch. 93-178; s. 162, ch. 97-264.



483.801 - Exemptions.

483.801 Exemptions.—This part applies to all clinical laboratories and clinical laboratory personnel within this state, except:

(1) Clinical laboratories operated by the United States Government.

(2) Laboratories operated and maintained exclusively for research and teaching purposes, involving no patient or public health service whatsoever.

(3) Persons engaged in testing performed by laboratories regulated under s. 483.035(1) or exempt from regulation under s. 483.031(2).

(4) Respiratory therapists and respiratory care practitioners certified or registered under part V of chapter 468.

(5) Advanced registered nurse practitioners licensed under part I of chapter 464 who perform provider-performed microscopy procedures (PPMP) in an exclusive-use laboratory setting.

History.—s. 32, ch. 92-58; s. 21, ch. 93-178; s. 6, ch. 97-91; s. 163, ch. 97-264; s. 136, ch. 2000-318.



483.803 - Definitions.

483.803 Definitions.—As used in this part, the term:

(1) “Board” means the Board of Clinical Laboratory Personnel.

(2) “Clinical laboratory” means a clinical laboratory as defined in s. 483.041.

(3) “Clinical laboratory examination” means a clinical laboratory examination as defined in s. 483.041.

(4) “Clinical laboratory personnel” includes a clinical laboratory director, supervisor, technologist, blood gas analyst, or technician who performs or is responsible for laboratory test procedures, but the term does not include trainees, persons who perform screening for blood banks or plasmapheresis centers, phlebotomists, or persons employed by a clinical laboratory to perform manual pretesting duties or clerical, personnel, or other administrative responsibilities, or persons engaged in testing performed by laboratories regulated under s. 483.035(1) or exempt from regulation under s. 483.031(2).

(5) “Clinical laboratory trainee” means any person having qualifying education who is enrolled in a clinical laboratory training program approved pursuant to s. 483.811 and who is seeking experience required to meet minimum qualifications for licensing in this state. Trainees may perform procedures under direct and responsible supervision of duly licensed clinical laboratory personnel, but they may not report test results.

(6) “Department” means the Department of Health.

(7) “Licensed practitioner of the healing arts” means a physician licensed under chapter 458, chapter 459, chapter 460, or chapter 461; a dentist licensed under chapter 466; or a person licensed under chapter 462.

(8) “Public health laboratory scientist” means any licensed director, supervisor, technologist, or technician engaged in laboratory testing of human specimens in a state, county, or municipal public health laboratory.

History.—s. 32, ch. 92-58; s. 175, ch. 94-218; s. 7, ch. 97-91; s. 164, ch. 97-264; s. 145, ch. 99-397.



483.805 - Board of Clinical Laboratory Personnel.

483.805 Board of Clinical Laboratory Personnel.—

(1) There is created within the department the Board of Clinical Laboratory Personnel, composed of seven members appointed by the Governor and confirmed by the Senate.

(2)(a) Five members of the board shall be persons licensed under this part, as follows:

1. At least one member shall be a practicing clinical laboratory director.

2. At least two members shall be practicing clinical laboratory supervisors.

3. Two members shall be practicing clinical laboratory personnel.

(b) Two members of the board shall be citizens of the state who have never been licensed health care practitioners and who are not, and have never been, licensed as clinical laboratory personnel and who are in no way connected with the practice of such profession.

(3) Within 90 days after July 1, 1992, the Governor shall appoint two members for a term of 2 years, two members for a term of 3 years, and three members for a term of 4 years. As terms of the initial members expire, the Governor shall appoint successors for terms of 4 years and such terms shall expire on October 31. A member whose term has expired shall continue to serve on the board until such time as a replacement is appointed. No member shall serve for more than the remaining portion of a previous member’s unexpired term, plus two consecutive 4-year terms of the member’s own appointment thereafter.

(4) The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part conferring duties upon it.

(5) All provisions of chapter 456 relating to activities of regulatory boards shall apply to the board.

(6) The board shall maintain its official headquarters in Tallahassee.

History.—s. 32, ch. 92-58; s. 176, ch. 94-218; s. 135, ch. 98-166; s. 155, ch. 98-200; s. 195, ch. 2000-160.



483.807 - Fees; establishment; disposition.

483.807 Fees; establishment; disposition.—

(1) The board, by rule, shall establish fees to be paid for application, examination, reexamination, licensing and renewal, registration, laboratory training program application, reinstatement, and recordmaking and recordkeeping. The board may also establish, by rule, a delinquency fee. The board shall establish fees that are adequate to ensure the continued operation of the board and to fund the proportionate expenses incurred by the department in carrying out its licensure and other related responsibilities under this part. Fees shall be based on departmental estimates of the revenue required to implement this part and the provisions of law with respect to the regulation of clinical laboratory personnel.

(2) The nonrefundable application fee may not exceed $200.

(3) The examination fee shall be in an amount which covers the costs of obtaining and administering the examination and shall be refunded if the applicant is found ineligible to sit for the examination. The combined fees for initial application and examination may not exceed $200 plus the actual per applicant cost to the department for developing, administering, or procuring the licensure examination.

(4) The initial license fee may not exceed $100.

(5) The fee for licensure by endorsement may not exceed $100.

(6) The biennial renewal fee may not exceed $150.

(7) The fee for application for an inactive status license or for reactivation of an inactive status license may not exceed $50.

(8) The initial application fee for registration of a trainee shall not exceed $20.

(9) The initial application and renewal fee for approval as a laboratory training program may not exceed $300. The fee for late filing of a renewal application shall be $50.

(10) All fees shall be established, collected, and deposited in accordance with s. 456.025.

History.—s. 32, ch. 92-58; s. 243, ch. 94-119; s. 136, ch. 98-166; s. 146, ch. 99-397; s. 196, ch. 2000-160; s. 9, ch. 2001-277.



483.809 - Licensure; examinations; registration of trainees; approval of curricula.

483.809 Licensure; examinations; registration of trainees; approval of curricula.—

(1) LICENSING.—The department shall provide biennial licensure of all clinical laboratory personnel who the board certifies have met the requirements of this part. The license of any person who fails to pay a required fee or otherwise fails to qualify within 60 days after the date of expiration of such license shall be automatically canceled without notice or further proceedings unless the individual has made application for inactive status pursuant to s. 483.819.

(2) EXAMINATIONS.—The department shall conduct examinations required by board rules to determine in part the qualification of clinical laboratory personnel for licensure. The board by rule may designate a national certification examination that may be accepted in lieu of state examination for clinical laboratory personnel or public health scientists.

(3) REGISTRATION OF TRAINEES.—The department shall provide for registration of clinical laboratory trainees who are enrolled in a training program approved pursuant to s. 483.811, which registration may not be renewed except upon special authorization of the board.

(4) APPROVAL OF CURRICULUM IN SCHOOLS AND COLLEGES.—The board may approve the curriculum in schools and colleges offering education and training leading toward qualification for licensure under this part.

History.—s. 32, ch. 92-58; s. 165, ch. 97-264; s. 147, ch. 99-397.



483.811 - Approval of laboratory personnel training programs.

483.811 Approval of laboratory personnel training programs.—

(1) The board shall approve clinical laboratories for training programs upon presentation of satisfactory evidence that such laboratories are adequately staffed by qualified personnel and comply with rules adopted by the board to ensure that such laboratories provide training in clinical laboratory techniques adequate to prepare individuals to meet the requirements for licensure under this part.

(2) The board shall adopt rules for training programs, including, but not limited to, rules relating to curriculum, educational objectives, evaluation procedures, personnel licensure requirements, preentry educational requirements, and length of clinical training.

(3) A clinical laboratory operated by one or more practitioners who hold the facilities of the laboratory out as available for the performance of diagnostic tests for other practitioners or their patients is subject to the provisions of this part.

(4) The board shall approve training programs for laboratory technicians in a hospital or clinical laboratory which programs are under the supervision of a clinical laboratory director. The training must be accepted in lieu of educational requirements for licensure, but a trainee must have a high school diploma or its equivalent. Any person who completes a training program must pass, before licensure, an examination given by the department.

(5) The department may inspect laboratory personnel training programs.

(6) If the board finds that an approved program no longer meets the required standards, the department may rescind the approval.

History.—s. 32, ch. 92-58; s. 22, ch. 93-178; s. 8, ch. 97-91; s. 5, ch. 2000-154.



483.812 - Public health laboratory scientists; licensure.

483.812 Public health laboratory scientists; licensure.—

(1) Applicants at the director level in the category of public health shall qualify under s. 483.824.

(2) Applicants at the supervisor level in the category of public health who are certified by the National Registry in Clinical Chemistry or the American Society for Microbiology, licensed as a technologist, and have 5 years of pertinent clinical laboratory experience may qualify by passing the state-administered supervision and administration examination.

(3)(a) A technologist applicant for licensure in the category of public health microbiology, with a baccalaureate degree in one of the biological sciences from an accredited institution, may use the American Society for Microbiology or the National Registry in Microbiology Certification in Public Health Microbiology to qualify for a technologist license in public health microbiology. Such a technologist may work in a public health microbiology laboratory.

(b) A technologist applicant for licensure in the category of public health chemistry, with a baccalaureate degree in one of the chemical, biological, or physical sciences from an accredited institution, may use the National Registry of Clinical Chemistry Certification to qualify for a technologist license in public health chemistry. Such a technologist may work in a public health chemistry laboratory.

(c) A technician applicant for licensure in the category of public health, with a baccalaureate degree in one of the chemical or biological sciences from an accredited institution, may obtain a 2-year conditional public health technician license, which may be renewed once. Such a technician may perform testing only under the direct supervision of a licensed pathologist, director, supervisor, or technologist.

(4) A person licensed by the Board of Clinical Laboratory Personnel may work in a public health laboratory at the appropriate level and specialty.

History.—s. 166, ch. 97-264; s. 148, ch. 99-397.



483.813 - Clinical laboratory personnel license.

483.813 Clinical laboratory personnel license.—A person may not conduct a clinical laboratory examination or report the results of such examination unless such person is licensed under this part to perform such procedures. However, this provision does not apply to any practitioner of the healing arts authorized to practice in this state or to persons engaged in testing performed by laboratories regulated under s. 483.035(1) or exempt from regulation under s. 483.031(2). The department may grant a temporary license to any candidate it deems properly qualified, for a period not to exceed 1 year.

History.—s. 32, ch. 92-58; s. 9, ch. 97-91; s. 167, ch. 97-264; s. 149, ch. 99-397.



483.815 - Application for clinical laboratory personnel license.

483.815 Application for clinical laboratory personnel license.—An application for a clinical laboratory personnel license shall be made under oath on forms provided by the department and shall be accompanied by payment of fees as provided by this part. A license may be issued authorizing the performance of procedures of one or more categories.

History.—s. 32, ch. 92-58.



483.817 - Renewal of clinical laboratory personnel license.

483.817 Renewal of clinical laboratory personnel license.—

(1) The department shall renew a license upon receipt of a renewal application and fee and upon certification by the board that the licensee has demonstrated her or his competence.

(2) The board shall adopt rules establishing a procedure for the biennial renewal of clinical laboratory personnel licenses.

History.—s. 32, ch. 92-58; s. 244, ch. 94-119; s. 441, ch. 97-103.



483.819 - Inactive status.

483.819 Inactive status.—

(1) A licensee may request that her or his license be placed in an inactive status by making application to the department and paying a fee in an amount set by the board.

(2) A license that has been inactive for more than 1 year may be reactivated upon application to the department. The board shall prescribe, by rule, continuing education requirements as a condition of reactivating a license. The continuing education requirements for reactivating a license may not exceed 15 classroom hours for each year the license was inactive and in no event may exceed 65 classroom hours for all years in which the license was inactive.

History.—s. 32, ch. 92-58; s. 245, ch. 94-119; s. 442, ch. 97-103.



483.821 - Periodic demonstration of competency; continuing education or reexamination.

483.821 Periodic demonstration of competency; continuing education or reexamination.—

(1) As part of the license renewal procedure, the board, by rule, shall require each licensee periodically to demonstrate her or his competency by completing, each 2 years, not less than 10 or more than 30 hours of continuing education in programs approved by the board.

(2) The board may allow a licensee to demonstrate her or his competency by reexamination in lieu of satisfying the continuing education requirement.

(3) The board may, by rule, provide for continuing education or retraining requirements for candidates failing an examination two or more times.

History.—s. 32, ch. 92-58; s. 443, ch. 97-103; s. 150, ch. 99-397.



483.823 - Qualifications of clinical laboratory personnel.

483.823 Qualifications of clinical laboratory personnel.—

(1) The board shall prescribe minimal qualifications for clinical laboratory personnel and shall issue a license to any person who meets the minimum qualifications and who demonstrates that she or he possesses the character, training, and ability to qualify in those areas for which the license is sought.

(2) Personnel qualifications may require appropriate education, training, or experience or the passing of an examination in appropriate subjects or any combination of these, but no practitioner of the healing arts licensed to practice in this state is required to obtain any license under this part or to pay any fee hereunder except the fee required for clinical laboratory licensure.

History.—s. 32, ch. 92-58; s. 444, ch. 97-103; s. 168, ch. 97-264.



483.824 - Qualifications of clinical laboratory director.

483.824 Qualifications of clinical laboratory director.—A clinical laboratory director must have 4 years of clinical laboratory experience with 2 years of experience in the specialty to be directed or be nationally board certified in the specialty to be directed, and must meet one of the following requirements:

(1) Be a physician licensed under chapter 458 or chapter 459;

(2) Hold an earned doctoral degree in a chemical, physical, or biological science from a regionally accredited institution and maintain national certification requirements equal to those required by the federal Health Care Financing Administration; or

(3) For the subspecialty of oral pathology, be a physician licensed under chapter 458 or chapter 459 or a dentist licensed under chapter 466.

History.—s. 10, ch. 97-91; s. 151, ch. 99-397; s. 65, ch. 2000-318.



483.825 - Grounds for disciplinary action.

483.825 Grounds for disciplinary action.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Attempting to obtain, obtaining, or renewing a license or registration under this part by bribery, by fraudulent misrepresentation, or through an error of the department or the board.

(b) Engaging in or attempting to engage in, or representing herself or himself as entitled to perform, any clinical laboratory procedure or category of procedures not authorized pursuant to her or his license.

(c) Demonstrating incompetence or making consistent errors in the performance of clinical laboratory examinations or procedures or erroneous reporting.

(d) Performing a test and rendering a report thereon to a person not authorized by law to receive such services.

(e) Has been convicted or found guilty of, or entered a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the activities of clinical laboratory personnel or involves moral turpitude or fraudulent or dishonest dealing. The record of a conviction certified or authenticated in such form as to be admissible in evidence under the laws of the state shall be admissible as prima facie evidence of such guilt.

(f) Having been adjudged mentally or physically incompetent.

(g) Aiding and abetting in the violation of any provision of this part or the rules adopted hereunder.

(h) Reporting a test result when no laboratory test was performed on a clinical specimen.

(i) Knowingly advertising false services or credentials.

(j) Having a license revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another jurisdiction. The licensing authority’s acceptance of a relinquishment of a license, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of administrative charges against the licensee, shall be construed as action against the licensee.

(k) Failing to report to the board, in writing, within 30 days that an action under paragraph (e), paragraph (f), or paragraph (j) has been taken against the licensee or one’s license to practice as clinical laboratory personnel in another state, territory, country, or other jurisdiction.

(l) Being unable to perform or report clinical laboratory examinations with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition. In enforcing this paragraph, the department shall have, upon a finding of the State Surgeon General or his or her designee that probable cause exists to believe that the licensee is unable to practice because of the reasons stated in this paragraph, the authority to issue an order to compel a licensee to submit to a mental or physical examination by physicians designated by the department. If the licensee refuses to comply with such order, the department’s order directing such examination may be enforced by filing a petition for enforcement in the circuit court where the licensee resides or does business. The department shall be entitled to the summary procedure provided in s. 51.011. A licensee affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that he or she can resume competent practice with reasonable skill and safety to patients.

(m) Delegating professional responsibilities to a person when the licensee delegating such responsibilities knows, or has reason to know, that such person is not qualified by training, experience, or licensure to perform them.

(n) Violating a previous order of the board entered in a disciplinary proceeding.

(o) Failing to report to the department a person or other licensee who the licensee knows is in violation of this chapter or the rules of the department or board adopted hereunder.

(p) Making or filing a report which the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing or inducing another person to do so, including, but not limited to, impeding an agent of the state from obtaining a report or record for investigative purposes. Such reports or records shall include only those generated in the capacity as a licensed clinical laboratory personnel.

(q) Paying or receiving any commission, bonus, kickback, or rebate, or engaging in any split-fee arrangement in any form whatsoever with a physician, organization, agency, or person, either directly or indirectly for patients referred to providers of health care goods and services including, but not limited to, hospitals, nursing homes, clinical laboratories, ambulatory surgical centers, or pharmacies. The provisions of this paragraph shall not be construed to prevent a clinical laboratory professional from receiving a fee for professional consultation services.

(r) Exercising influence on a patient or client in such a manner as to exploit the patient or client for the financial gain of the licensee or other third party, which shall include, but not be limited to, the promoting, selling, or withholding of services, goods, appliances, referrals, or drugs.

(s) Practicing or offering to practice beyond the scope permitted by law or rule, or accepting or performing professional services or responsibilities which the licensee knows or has reason to know that he or she is not competent to perform.

(t) Misrepresenting or concealing a material fact at any time during any phase of the licensing, investigative, or disciplinary process, procedure, or proceeding.

(u) Improperly interfering with an investigation or any disciplinary proceeding.

(v) Engaging in or attempting to engage in sexual misconduct, causing undue embarrassment or using disparaging language or language of a sexual nature towards a patient, exploiting superior/subordinate, professional/patient, instructor/student relationships for personal gain, sexual gratification, or advantage.

(w) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) In determining the amount of the fine to be levied for a violation, as provided in subsection (1), the following factors shall be considered:

(a) The severity of the violation, including the probability that death or serious harm to the health or safety of any person will result or has resulted, the severity of the actual or potential harm, and the extent to which the provisions of this part were violated.

(b) Actions taken by the licensee to correct the violation or to remedy complaints.

(c) Any previous violation by the licensee.

(d) The financial benefit to the licensee of committing or continuing the violation.

History.—s. 32, ch. 92-58; s. 445, ch. 97-103; s. 169, ch. 97-264; s. 152, ch. 99-397; s. 46, ch. 2001-277; s. 22, ch. 2005-240; s. 97, ch. 2008-6.



483.828 - Penalties for violations.

483.828 Penalties for violations.—

(1) Each of the following acts constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084:

(a) Practicing as clinical laboratory personnel without an active license.

(b) Using or attempting to use a license to practice as clinical laboratory personnel which is suspended or revoked.

(c) Attempting to obtain or obtaining a license to practice as clinical laboratory personnel by knowing misrepresentation.

(2) Each of the following acts constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083:

(a) Knowingly concealing information relating to violations of this part.

(b) Making any willfully false oath or affirmation whenever an oath or affirmation is required by this part.

(c) Leading the public to believe that one is licensed as clinical laboratory personnel, or is engaged in licensed practice as clinical laboratory personnel, without holding a valid, active license.

History.—s. 170, ch. 97-264; s. 59, ch. 2000-318.






Part IV - MEDICAL PHYSICISTS (s. 483.901)

483.901 - Medical physicists; definitions; licensure.

483.901 Medical physicists; definitions; licensure.—

(1) SHORT TITLE.—This section may be cited as the “Florida Medical Physicists Act.”

(2) DECLARATION OF LEGISLATIVE POLICY.—The Legislature finds that the practice of medical physics by incompetent persons is a threat to the public health and safety. It is, therefore, the responsibility of this state to protect the public health and safety from the harmful effects of excessive and unnecessary radiation by ensuring that the practice of medical physics is entrusted only to persons who are licensed under this section.

(3) DEFINITIONS.—As used in this section, the term:

(a) “Department” means the Department of Health.

(b) “Diagnostic radiological physics” means the specialty of medical physics which deals with the diagnostic application and safe use of X rays, gamma rays from sealed sources, ultrasonic radiation, radio frequency radiation, or magnetic fields, and the use of equipment associated with the production, use, measurement, and evaluation of the radiation and the quality of the diagnostic image resulting from its production and use.

(c) “License” means a certificate issued by the department which authorizes the holder to practice medical physics.

(d) “Licensed medical physicist” means a person who holds a license issued under this section.

(e) “Medical health physics” means the specialty of medical physics which deals with the safe use of X rays, gamma rays, electron or other charged particle beams, neutrons, radionuclides, and radiation from sealed sources, for both diagnostic and therapeutic purposes in human beings and the use of equipment required to perform appropriate tests and measurements that do not involve the direct application of radiation to humans for diagnostic or therapeutic procedures.

(f) “Medical nuclear radiological physics” means the specialty of medical physics which deals with the therapeutic and diagnostic application and safe use of radionuclides, except those used in sealed sources for therapeutic purposes, and the use of equipment associated with the production, use, measurement, and evaluation of radionuclides.

(g) “Medical physics” means the branch of physics which is associated with the practice of medicine. It includes the fields of diagnostic radiological physics, therapeutic radiological physics, medical nuclear radiological physics, and medical health physics.

(h) “Physician” means a doctor of medicine, osteopathic medicine, podiatric medicine, dentistry, or chiropractic medicine who is licensed in this state and who prescribes a radiological procedure.

(i) “Practice of medical physics” means the use of principles and accepted protocols of physics to ensure the correct quality, quantity, and placement of radiation during the performance of a radiological procedure prescribed by a physician which will protect the patient and others from harmful excessive radiation. The term includes radiation beam calibration and characterization quality assurance, instrument specification, acceptance testing, shielding design, protection analysis on radiation-emitting equipment and radiopharmaceuticals, and consultation with a physician to ensure accurate radiation dosage to a specific patient.

(j) “Radiation” means ionizing or nonionizing radiation above background levels which is used to perform a diagnostic or therapeutic medical or dental radiological procedure.

(k) “Radiological procedure” means a test, measurement, calculation, or radiation exposure used in the diagnosis or treatment of diseases or other medical or dental conditions in human beings that includes therapeutic radiation, diagnostic radiation, nuclear magnetic resonance, or nuclear medicine procedures.

(l) “Therapeutic radiological physics” means that specialty of medical physics which deals with the therapeutic application and safe use of X rays, gamma rays, electron or other charged particle beams, neutrons, or radiation from radionuclide sources, and the use of equipment associated with the production, use, measurement, and evaluation of that radiation.

(4) LICENSE REQUIRED.—An individual may not engage in the practice of medical physics, including the specialties of diagnostic radiological physics, therapeutic radiological physics, medical nuclear radiological physics, or medical health physics, without a license issued by the department for the appropriate specialty.

(a) The department shall adopt rules to administer this section which specify license application and renewal fees, continuing education requirements, and standards for practicing medical physics. The department shall require a minimum of 24 hours per biennium of continuing education offered by an organization approved by the department. The department may adopt rules to specify continuing education requirements for persons who hold a license in more than one specialty.

(b) In order to apply for a medical physicist license in one or more specialties, a person must file an individual application for each specialty with the department. The application must be on a form prescribed by the department and must be accompanied by a nonrefundable application fee for each specialty.

(c) The department may issue a license to an eligible applicant if the applicant meets all license requirements. At any time before the department issues a license, the applicant may request in writing that the application be withdrawn. To reapply, the applicant must submit a new application and an additional nonrefundable application fee and must meet all current licensure requirements.

(d) The department shall review each completed application for a license which the department receives.

(e) Upon receipt of an application and fee as specified in this section, the department may issue a license to practice medical physics in this state to a person who is board certified in the medical physics specialty in which the applicant applies to practice by the American Board of Radiology for diagnostic radiological physics, therapeutic radiological physics, or medical nuclear radiological physics; by the American Board of Medical Physics for diagnostic radiological physics, therapeutic radiological physics, or medical nuclear radiological physics; or by the American Board of Health Physics or an equivalent certifying body approved by the department.

(f) A licensee shall:

1. Display the license in a place accessible to the public; and

2. Report immediately any change in the licensee’s address or name to the department.

(g) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

1. Obtaining or attempting to obtain a license by bribery, fraud, knowing misrepresentation, or concealment of material fact or through an error of the department.

2. Having a license denied, revoked, suspended, or otherwise acted against in another jurisdiction.

3. Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which relates to the practice of, or the ability to practice, the profession of medical physics.

4. Willfully failing to file a report or record required for medical physics or willfully impeding or obstructing the filing of a report or record required by this section or inducing another person to do so.

5. Making misleading, deceptive, or fraudulent representations in or related to the practice of medical physics.

6. Willfully failing to report any known violation of this section or any rule adopted thereunder.

7. Failing to perform any statutory or legal obligation placed upon a licensee.

8. Aiding, assisting, procuring, employing, or advising any unlicensed person to practice medical physics contrary to this section or any rule adopted thereunder.

9. Delegating or contracting for the performance of professional responsibilities by a person when the licensee delegating or contracting such responsibilities knows, or has reason to know, such person is not qualified by training, experience, and authorization to perform them.

10. Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities the licensee knows, or has reason to know, the licensee is not competent to perform.

11. Gross or repeated malpractice or the inability to practice medical physics with reasonable skill and safety.

12. Judicially determined mental incompetency.

13. Being unable to practice medical physics with reasonable skill and safety because of a mental or physical condition or illness or the use of alcohol, controlled substances, or any other substance which impairs one’s ability to practice.

a. The department may, upon probable cause, compel a licensee to submit to a mental or physical examination by physicians designated by the department. The cost of an examination shall be borne by the licensee, and the licensee’s failure to submit to such an examination constitutes an admission of the allegations against the licensee, consequent upon which a default and a final order may be entered without the taking of testimony or presentation of evidence, unless the failure was due to circumstances beyond the licensee’s control.

b. A licensee who is disciplined under this subparagraph shall, at reasonable intervals, be afforded an opportunity to demonstrate that the licensee can resume the practice of medical physics with reasonable skill and safety.

c. With respect to any proceeding under this subparagraph, the record of proceedings or the orders entered by the department may not be used against a licensee in any other proceeding.

14. Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(h) The department may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(i) The department may not issue or reinstate a license to a person it has deemed unqualified until it is satisfied that such person has complied with the terms and conditions of the final order and that the licensee can safely practice medical physics.

(j) Upon receipt of a complete application and the fee set forth by rule, the department may issue a physicist-in-training certificate to a person qualified to practice medical physics under direct supervision. The department may establish by rule requirements for initial certification and renewal of a physicist-in-training certificate.

(k) Upon proof of a completed residency program and receipt of the fee set forth by rule, the department may issue a temporary license for no more than 1 year. The department may adopt by rule requirements for temporary licensure and renewal of temporary licenses.

(5) FEES.—The fee for the initial license application shall be $500 and is nonrefundable. The fee for license renewal may not be more than $500. These fees may cover only the costs incurred by the department to administer this section. By July 1 of each year, the department shall determine whether the fees are insufficient to administer this section.

(6) DISPOSITION OF FEES.—The department shall deposit all funds received into the Medical Quality Assurance Trust Fund.

(7) PENALTY FOR VIOLATIONS.—It is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, to:

(a) Practice or attempt to practice medical physics or hold oneself out to be a licensed medical physicist without holding an active license.

(b) Practice or attempt to practice medical physics under a name other than one’s own.

(c) Use or attempt to use a revoked or suspended license or the license of another.

(8) EXEMPTIONS.—This section does not apply to:

(a) A physician who is licensed by this state to the extent that the physician practices within the scope of the physician’s training, education, and licensure;

(b) A person who is licensed under part IV of chapter 468 to the extent that the person practices within the scope of the person’s training, education, and licensure;

(c) A person who performs beam calibration and characterization, quality assurance, instrument specification, acceptance testing, shielding design, or protection analysis on radiation-emitting equipment or radiopharmaceuticals in connection with procedures that are not involved with the diagnosis or treatment of disease or other medical or dental conditions in humans;

(d) A person who is employed by a federal or state regulatory agency and is performing duties within the scope of the person’s employment;

(e) A student or intern who practices medical physics in conjunction with a program at an accredited college or university to the extent that the student or intern is adequately supervised by a licensed medical physicist or licensed physician; or

(f) A dentist or any person working under the dentist’s supervision pursuant to chapter 466 to the extent that the dentist or the person supervised by the dentist is practicing within the scope of his or her training, education, and licensure.

History.—ss. 3, 5, ch. 95-231; s. 446, ch. 97-103; s. 171, ch. 97-264; ss. 137, 218, 247, 286, ch. 98-166; s. 153, ch. 99-397; s. 69, ch. 2000-158; s. 197, ch. 2000-160; s. 60, ch. 2000-318; s. 48, ch. 2001-277; s. 80, ch. 2002-1; s. 23, ch. 2005-240; s. 98, ch. 2008-6; s. 30, ch. 2016-230.









Chapter 484 - DISPENSING OF OPTICAL DEVICES AND HEARING AIDS

Part I - PREPARING AND DISPENSING OF EYEGLASSES AND OTHER OPTICALDEVICES (ss. 484.001-484.018)

484.001 - Purpose; legislative findings; intent.

484.001 Purpose; legislative findings; intent.—

(1) The Legislature finds that the practice of opticianry by unskilled and incompetent practitioners presents a danger to the public health and safety. The Legislature finds further that it is difficult for the public to make an informed choice about opticians and that the consequences of a wrong choice could seriously endanger their health and safety. The only way to protect the public from the incompetent practice of opticianry is through the establishment of minimum qualifications for entry into the profession and through swift and effective discipline for those practitioners who violate the law.

(2) The sole purpose of enacting this part is for the protection of the public health, safety, and welfare.

History.—ss. 1, 5, ch. 79-275; ss. 2, 3, ch. 81-318; ss. 1, 11, 12, ch. 86-254; s. 4, ch. 91-429.



484.002 - Definitions.

484.002 Definitions.—As used in this part:

(1) “Department” means the Department of Health.

(2) “Board” means the Board of Opticianry.

(3) “Opticianry” means the preparation and dispensing of lenses, spectacles, eyeglasses, contact lenses, and other optical devices to the intended user or agent thereof, upon the written prescription of a licensed allopathic or osteopathic physician or optometrist who is duly licensed to practice or upon presentation of a duplicate prescription. The selection of frame designs, the actual sales transaction, and the transfer of physical possession of lenses, spectacles, eyeglasses, contact lenses, and other optical devices subsequent to performance of all services of the optician shall not be considered the practice of opticianry; however, such physical possession shall not be transferred until the optician has completed the fitting of the optical device upon the customer. The practice of opticianry also includes the duplication of lenses accurately as to power, without prescription. A board-certified optician qualified and operating under rules established by the board may fill, fit, adapt, or dispense any soft contact lens prescription. Such optician may fill, fit, adapt, or dispense any extended wear or hard contact lens prescription to the extent authorized to do so by the prescribing allopathic or osteopathic physician or optometrist.

(4) “Optician” means any person licensed to practice opticianry pursuant to this part.

(5) “Direct supervision” means supervision where the licensee remains on the premises while all work is being done and gives final approval to any work performed by an employee.

(6) “Board-certified optician” means an optician licensed in this state who:

(a) Has passed the National Contact Lens Registry Examination;

(b) Has successfully completed a board-approved course of at least 20 contact hours covering the competencies required in fitting, adapting, and dispensing of contact lenses;

(c) Has met any other requirements established by the board to assure competence in the fitting, adapting, and dispensing of contact lenses;

(d) Has completed the application form and remitted a nonrefundable application fee set by the board not to exceed $100; and

(e) Has been issued a certificate by the department.

(7) “Optical establishment” means any establishment in the state which offers, advertises, and performs opticianry services for the general public.

(8) “Contact lenses” means a prescribed medical device intended to be worn directly against the cornea of the eye to correct vision conditions, act as a therapeutic device, or provide a cosmetic effect.

(9) “Optical dispensing” means interpreting but not altering a prescription of a licensed physician or optometrist and designing, adapting, fitting, or replacing the prescribed optical aids, pursuant to such prescription, to or for the intended wearer, duplicating lenses, accurately as to power without a prescription, and duplicating nonprescription eyewear and parts of eyewear. “Optical dispensing” does not include selecting frames, transferring an optical aid to the wearer after an optician has completed fitting it, or providing instruction in the general care and use of an optical aid, including placement, removal, hygiene, or cleaning.

History.—ss. 1, 5, ch. 79-275; ss. 2, 3, ch. 81-318; s. 83, ch. 83-329; ss. 2, 11, 12, ch. 86-254; s. 27, ch. 88-205; s. 57, ch. 89-162; s. 29, ch. 91-220; s. 4, ch. 91-429; s. 1, ch. 94-192; s. 177, ch. 94-218; s. 138, ch. 98-166; s. 117, ch. 2001-277.



484.003 - Board of Opticianry; membership; appointment; terms.

484.003 Board of Opticianry; membership; appointment; terms.—

(1) The Board of Opticianry is created within the Department of Health and shall consist of seven members to be appointed by the Governor and confirmed by the Senate.

(2) Five members of the board must be licensed opticians. The remaining two members must be residents of the state who never have been licensed as opticians and who are in no way connected with the practice of opticianry. At least one member of the board must be 60 years of age or older.

(3) Members shall be appointed for terms of 4 years.

History.—ss. 1, 5, ch. 79-275; ss. 2, 3, ch. 81-318; s. 99, ch. 83-218; ss. 11, 12, ch. 86-254; s. 24, ch. 87-172; s. 4, ch. 91-429; s. 2, ch. 94-192; s. 178, ch. 94-218; s. 139, ch. 98-166.



484.004 - Board headquarters.

484.004 Board headquarters.—The board shall maintain its official headquarters in the City of Tallahassee.

History.—ss. 1, 5, ch. 79-275; ss. 2, 3, ch. 81-318; ss. 11, 12, ch. 86-254; s. 4, ch. 91-429.



484.005 - Authority to make rules.

484.005 Authority to make rules.—The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part conferring duties upon it. Such rules shall include, but not be limited to, rules relating to:

(1) A standard of practice for opticians licensed pursuant to this part.

(2) Minimum equipment which shall be utilized to prepare, fit, measure, and dispense lenses, spectacles, eyeglasses, contact lenses, and other optical devices allowed under the practice of opticianry.

(3) Procedures for transfer of prescription files upon the going out of business of an optician, corporation, or other person.

(4) A standard of practice for filling prescriptions for contact lenses and fitting, adapting, and dispensing contact lenses.

History.—ss. 1, 5, ch. 79-275; ss. 2, 3, ch. 81-318; ss. 3, 11, 12, ch. 86-254; s. 4, ch. 91-429; s. 156, ch. 98-200.



484.006 - Certain rules prohibited.

484.006 Certain rules prohibited.—

(1) No rule or policy of the board shall prohibit any optician from offering a discount in any form or manner in conjunction with the practice of opticianry or from advertising, either directly or indirectly by any means whatsoever, any definite or indefinite price or credit terms on prescriptive or corrective lenses, frames, complete prescriptive or corrective glasses, or other opticianry service.

(2) No rule or policy of the board shall prohibit any optician from practicing jointly with optometrists or allopathic or osteopathic physicians licensed in this state.

(3) No rule or policy of the board shall prohibit the sale of spectacles for reading purposes; toy glasses; goggles or sunglasses consisting of plano white, plano colored, or plano tinted glasses; or readymade nonprescription glasses; nor shall anything in this part be construed to affect in any way the manufacturing and sale of plastic or glass artificial eyes or any person engaged in the manufacturing or sale of plastic or glass artificial eyes.

(4) No rule or policy of the board shall prohibit any optician licensed under this part from engaging in the practice of opticianry with, or in the employ of, any partnership, corporation, lay body, organization, group, or individual.

(5) No rule or policy of the board shall prohibit the location of offices or branch offices by an optician.

(6) No rule or policy of the board shall prohibit the practice of opticianry under a trade name or service mark.

History.—ss. 1, 5, ch. 79-275; ss. 2, 3, ch. 81-318; ss. 11, 12, ch. 86-254; s. 4, ch. 91-429; s. 118, ch. 2001-277.



484.007 - Licensure of opticians; permitting of optical establishments.

484.007 Licensure of opticians; permitting of optical establishments.—

(1) Any person desiring to practice opticianry shall apply to the department, upon forms prescribed by it, to take a licensure examination. The department shall examine each applicant who the board certifies:

(a) Has completed the application form and remitted a nonrefundable application fee set by the board, in the amount of $100 or less, and an examination fee set by the board, in the amount of $325 plus the actual per applicant cost to the department for purchase of portions of the examination from the American Board of Opticianry or a similar national organization, or less, and refundable if the board finds the applicant ineligible to take the examination;

(b) Is not less than 18 years of age;

(c) Is a graduate of an accredited high school or possesses a certificate of equivalency of a high school education; and

(d)1. Has received an associate degree, or its equivalent, in opticianry from an educational institution the curriculum of which is accredited by an accrediting agency recognized and approved by the United States Department of Education or the Council on Postsecondary Education or approved by the board;

2. Is an individual licensed to practice the profession of opticianry pursuant to a regulatory licensing law of another state, territory, or jurisdiction of the United States, who has actively practiced in such other state, territory, or jurisdiction for more than 3 years immediately preceding application, and who meets the examination qualifications as provided in this subsection;

3. Is an individual who has actively practiced in another state, territory, or jurisdiction of the United States for more than 5 years immediately preceding application and who provides tax or business records, affidavits, or other satisfactory documentation of such practice and who meets the examination qualifications as provided in this subsection; or

4. Has registered as an apprentice with the department and paid a registration fee not to exceed $60, as set by rule of the board. The apprentice shall complete 6,240 hours of training under the supervision of an optician licensed in this state for at least 1 year or of a physician or optometrist licensed under the laws of this state. These requirements must be met within 5 years after the date of registration. However, any time spent in a recognized school may be considered as part of the apprenticeship program provided herein. The board may establish administrative processing fees sufficient to cover the cost of administering apprentice rules as promulgated by the board.

(2) The department may permit an applicant who has satisfied all requirements of subsection (1) to take the examination and shall issue a license to practice opticianry to any candidate who successfully completes the examination.

(3) Any person desiring to operate an optical establishment shall apply to the department, upon forms prescribed by the department, for a permit. The department shall issue a permit to each applicant who:

(a) Has completed the permit form and remitted a nonrefundable application fee set by the department in an amount not to exceed $500.

(b) Has identified the optical establishment by name, street and mailing address, and telephone number.

(c) Has identified the owner of the optical establishment by name, street and mailing address, and telephone number and, in the case of a partnership, corporation, association, or entity, has identified a registered agent or other person to receive service of papers or other documents or perform other duties as specified by the department.

(4)(a) A permit issued to an optical establishment is for that establishment only, is valid for as long as that establishment operates at that location, and is not transferable to another owner or location by any means, including, but not limited to, any sale of a corporation, partnership, sole proprietorship, or other business entity.

(b) The owner of a permitted optical establishment shall notify the department within 30 days after a change in ownership of the establishment and at the same time return the permit to the department for cancellation. Upon any change in ownership of an optical establishment, the new owner of the establishment shall file for a new permit and shall pay the prescribed permit fee.

History.—ss. 1, 5, ch. 79-275; ss. 2, 3, ch. 81-318; s. 82, ch. 83-329; ss. 4, 11, 12, ch. 86-254; s. 28, ch. 88-205; s. 58, ch. 89-162; s. 59, ch. 89-374; s. 4, ch. 91-429; s. 156, ch. 92-149; s. 3, ch. 94-192; s. 154, ch. 99-397.



484.008 - Renewal of license.

484.008 Renewal of license.—

(1) The department shall renew a license upon receipt of the renewal application and the fee set by the board not to exceed $350.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) The board may by rule prescribe continuing education, not to exceed 20 hours biennially, as a condition for renewal of a license or certificate. The criteria for such programs or courses shall be approved by the board. All education programs which contribute to the advancement, extension, or enhancement of professional skills and knowledge, whether conducted by a nonprofit or a profitmaking entity, are eligible for approval. The board may establish by rule an application fee not to exceed $200 for anyone seeking approval to provide continuing education courses and may provide by rule for a fee not to exceed $200 for renewal of providership.

(4) The board may excuse any licensee or group of licensees from the continuing education requirement, until the licensee or group of licensees is capable of fulfilling the continuing education requirement, if an unusual circumstance, emergency, or hardship prevented the licensee or group of licensees from complying with such requirement.

History.—ss. 1, 5, ch. 79-275; s. 4, ch. 80-291; ss. 2, 3, ch. 81-318; ss. 11, 12, ch. 86-254; s. 1, ch. 87-335; s. 29, ch. 88-205; s. 59, ch. 89-162; s. 4, ch. 91-429; s. 246, ch. 94-119.



484.009 - Inactive status.

484.009 Inactive status.—

(1) A license that has become inactive may be reactivated under s. 484.008 upon application to the department. The board shall prescribe by rule continuing education requirements as a condition of reactivating a license. The continuing education requirements for reactivating a license may not exceed 12 classroom hours for each year the license was inactive.

(2) The board shall promulgate rules relating to licenses which have become inactive and for the renewal of inactive licenses. The board shall prescribe by rule a fee not to exceed $200 for the reactivation of an inactive license and a fee not to exceed $50 for the renewal of an inactive license.

History.—ss. 1, 5, ch. 79-275; s. 360, ch. 81-259; ss. 2, 3, ch. 81-318; s. 114, ch. 83-329; ss. 11, 12, ch. 86-254; s. 60, ch. 89-162; s. 4, ch. 91-429; s. 247, ch. 94-119.



484.011 - Supportive personnel.

484.011 Supportive personnel.—No person other than a licensed optician may engage in the practice of opticianry, except that a licensed optician may delegate to nonlicensed supportive personnel those duties, tasks, and functions which fall within the purview of s. 484.002(3). All such delegated acts shall be performed under the direct supervision of a licensed optician, who shall be responsible for all such acts performed by persons under her or his supervision.

History.—ss. 1, 5, ch. 79-275; ss. 2, 3, ch. 81-318; s. 35, ch. 82-179; ss. 11, 12, ch. 86-254; s. 4, ch. 91-429; s. 447, ch. 97-103.



484.012 - Prescriptions; filing; duplication of prescriptions; duplication of lenses.

484.012 Prescriptions; filing; duplication of prescriptions; duplication of lenses.—

(1) Any prescription written by a duly licensed allopathic or osteopathic physician or optometrist for any lenses, spectacles, eyeglasses, contact lenses, or other optical devices shall be kept on file for a period of 2 years with the optical establishment that fills such prescription. However, the licensed optician may maintain a copy of the prescription.

(2) Upon request by the intended user of the prescribed lenses, spectacles, eyeglasses, contact lenses, or other optical devices, or by an agent of the intended user, the optician who fills the original prescription shall duplicate, on a form prescribed by rule of the board, the original prescription. However, for medical reasons only, the prescribing allopathic or osteopathic physician or optometrist may, upon the original prescription, prohibit its duplication. Any duplication shall be considered a valid prescription to be filled for a period of 5 years from the date of the original prescription, except that a contact lens prescription shall be considered a valid prescription to be filled for a period of 2 years from the date of the original prescription.

(3) Nothing in this part shall be construed to prohibit a licensed optician from accurately duplicating lenses as to power without a prescription.

History.—ss. 1, 5, ch. 79-275; ss. 2, 3, ch. 81-318; ss. 5, 11, 12, ch. 86-254; s. 4, ch. 91-429; s. 119, ch. 2001-277.



484.013 - Violations and penalties.

484.013 Violations and penalties.—

(1) It is unlawful for any person:

(a) To make a false or fraudulent statement, either for herself or himself or for another person, in any application, affidavit, or statement presented to the board or in any proceeding before the board.

(b) To prepare or dispense lenses, spectacles, eyeglasses, contact lenses, or other optical devices when such person is not licensed as an optician in this state.

(c) To prepare or dispense lenses, spectacles, eyeglasses, contact lenses, or other optical devices without first being furnished with a prescription as provided for in s. 484.012.

(2) It is unlawful for any person other than an optician licensed under this part to use the title “optician” or otherwise lead the public to believe that she or he is engaged in the practice of opticianry.

(3) It is unlawful for any optician to engage in the diagnosis of the human eyes, attempt to determine the refractive powers of the human eyes, or, in any manner, attempt to prescribe for or treat diseases or ailments of human beings.

(4) It is unlawful for any person to open or operate, either alone or with any other person or persons, an optical establishment which does not have the permit required by this part.

(5)(a) Except as otherwise provided in paragraph (b), a person who violates any provision of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A person who knowingly violates paragraph (1)(c) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 5, ch. 79-275; ss. 2, 3, ch. 81-318; ss. 6, 11, 12, ch. 86-254; s. 115, ch. 91-224; s. 4, ch. 91-429; s. 4, ch. 94-192; s. 448, ch. 97-103; s. 120, ch. 2001-277.



484.014 - Disciplinary actions.

484.014 Disciplinary actions.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Procuring or attempting to procure a license by misrepresentation, bribery, or fraud or through an error of the department or the board.

(b) Procuring or attempting to procure a license for any other person by making or causing to be made any false representation.

(c) Making or filing a report or record which the licensee knows to be false, intentionally or negligently failing to file a report or record required by federal or state law, willfully impeding or obstructing such filing, or inducing another person to do so. Such reports or records shall include only those which the person is required to make or file as an optician.

(d) Failing to make fee or price information readily available by providing such information upon request or upon the presentation of a prescription.

(e) Advertising goods or services in a manner which is fraudulent, false, deceptive, or misleading in form or content.

(f) Fraud or deceit, or negligence, incompetency, or misconduct, in the authorized practice of opticianry.

(g) Practicing with a revoked, suspended, inactive, or delinquent license.

(h) Violation of a lawful order of the board or department previously entered in a disciplinary hearing or failing to comply with a lawfully issued subpoena of the department.

(i) Violation of any provision of s. 484.012.

(j) Conspiring with another licensee or with any person to commit an act, or committing an act, which would coerce, intimidate, or preclude another licensee from lawfully advertising her or his services.

(k) Willfully submitting to any third-party payor a claim for services which were not provided to a patient.

(l) Failing to keep written prescription files.

(m) Willfully failing to report any person who the licensee knows is in violation of this part or of rules of the department or the board.

(n) Exercising influence on a client in such a manner as to exploit the client for financial gain of the licensee or of a third party.

(o) Gross or repeated malpractice.

(p) Permitting any person not licensed as an optician in this state to fit or dispense any lenses, spectacles, eyeglasses, or other optical devices which are part of the practice of opticianry.

(q) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, in a court of this state or other jurisdiction, a crime which relates to the ability to practice opticianry or to the practice of opticianry.

(r) Having been disciplined by a regulatory agency in another state for any offense that would constitute a violation of Florida law or rules regulating opticianry.

(s) Being unable to practice opticianry with reasonable skill and safety by reason of illness or use of drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition. An optician affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that she or he can resume the competent practice of opticianry with reasonable skill and safety to her or his customers.

(t) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The board shall not reinstate the license of an optician it has deemed unqualified until such time as it is satisfied that the optician has complied with all the terms and conditions set forth in the final order and that such person is capable of safely engaging in the practice of opticianry.

(4) A permitholder under this part shall be subject to the provisions of this section which shall be enforced by the department.

History.—ss. 1, 5, ch. 79-275; ss. 2, 3, ch. 81-318; ss. 7, 11, 12, ch. 86-254; s. 4, ch. 91-429; s. 248, ch. 94-119; s. 5, ch. 94-192; s. 449, ch. 97-103; s. 140, ch. 98-166; s. 198, ch. 2000-160; s. 46, ch. 2000-318; s. 49, ch. 2001-277; s. 24, ch. 2005-240.



484.015 - Authority to inspect.

484.015 Authority to inspect.—Duly authorized agents and employees of the department shall have the power to inspect in a lawful manner at all reasonable hours an establishment of any kind in the state in which lenses, spectacles, eyeglasses, contact lenses, and any other optical devices are prepared or dispensed, for the purposes of:

(1) Determining if any provision of this part, or any rule promulgated under its authority, is being violated;

(2) Securing samples or specimens of any lenses, spectacles, eyeglasses, contact lenses, or other optical devices, after paying or offering to pay for such sample or specimen; or

(3) Securing such other evidence as may be needed for prosecution under this part.

History.—ss. 1, 5, ch. 79-275; ss. 2, 3, ch. 81-318; ss. 8, 11, 12, ch. 86-254; s. 4, ch. 91-429; s. 122, ch. 2001-277.



484.017 - Reciprocity.

484.017 Reciprocity.—In order to ensure that opticians licensed in this state may be licensed in other states, the board may enter into reciprocity agreements with other states.

History.—ss. 1, 5, ch. 79-275; ss. 2, 3, ch. 81-318; ss. 11, 12, ch. 86-254; s. 4, ch. 91-429.



484.018 - Exceptions.

484.018 Exceptions.—

(1) Nothing in this part shall be construed to prevent a person licensed in this state as a physician or as an optometrist from performing those services she or he is licensed to perform.

(2) Nothing in this part shall be construed to mean that an employee of a licensed physician or a licensed optometrist shall be required to secure a license under this part, so long as the employee is working exclusively for, and under the direct supervision of, the licensed physician or optometrist and does not hold herself or himself out to the public generally as an optician.

(3) Nothing in this part shall be construed to mean that a practitioner licensed under chapter 458, chapter 459, or chapter 463 shall be required to secure a permit under this part for the operation of an optical establishment.

History.—ss. 1, 5, ch. 79-275; ss. 2, 3, ch. 81-318; ss. 11, 12, ch. 86-254; s. 4, ch. 91-429; s. 6, ch. 94-192; s. 450, ch. 97-103.






Part II - FITTING AND DISPENSING OF HEARING AIDS (ss. 484.0401-484.059)

484.0401 - Purpose.

484.0401 Purpose.—The Legislature recognizes that the dispensing of hearing aids requires particularized knowledge and skill to ensure that the interests of the hearing-impaired public will be adequately served and safely protected. It recognizes that a poorly selected or fitted hearing aid not only will give little satisfaction but may interfere with hearing ability and, therefore, deems it necessary in the interest of the public health, safety, and welfare to regulate the dispensing of hearing aids in this state. Restrictions on the fitting and selling of hearing aids shall be imposed only to the extent necessary to protect the public from physical and economic harm, and restrictions shall not be imposed in a manner which will unreasonably affect the competitive market.

History.—ss. 1, 18, ch. 83-153; ss. 1, 7, ch. 84-94; ss. 1, 19, 20, ch. 86-283; s. 22, ch. 90-341; s. 11, ch. 90-345; s. 4, ch. 91-429.



484.041 - Definitions.

484.041 Definitions.—As used in this part, the term:

(1) “Board” means the Board of Hearing Aid Specialists.

(2) “Department” means the Department of Health.

(3) “Dispensing hearing aids” means and includes:

(a) Conducting and interpreting hearing tests for purposes of selecting suitable hearing aids, making earmolds or ear impressions, and providing appropriate counseling.

(b) All acts pertaining to the selling, renting, leasing, pricing, delivery, and warranty of hearing aids.

(4) “Hearing aid specialist” means a person duly licensed in this state to practice the dispensing of hearing aids.

(5) “Hearing aid” means an amplifying device to be worn by a hearing-impaired person to improve hearing.

(6) “Trainee” means a person studying hearing aid dispensing under the direct supervision of an active licensed hearing aid specialist for the purpose of qualifying for certification to sit for the licensure examination.

(7) “Hearing aid establishment” means any establishment in the state which offers, advertises, and performs hearing aid services for the general public.

(8) “Sponsor” means an active, licensed hearing aid specialist under whose direct supervision one or more trainees are studying hearing aid dispensing for the purpose of qualifying for certification to sit for the licensure examination.

History.—ss. 2, 18, ch. 83-153; ss. 1, 7, ch. 84-94; ss. 2, 19, 20, ch. 86-283; s. 1, ch. 87-47; s. 22, ch. 90-341; s. 11, ch. 90-345; s. 4, ch. 91-429; s. 179, ch. 94-218; s. 172, ch. 97-264.



484.042 - Board of Hearing Aid Specialists; membership, appointment, terms.

484.042 Board of Hearing Aid Specialists; membership, appointment, terms.—

(1) The Board of Hearing Aid Specialists is created within the Department of Health and shall consist of nine members to be appointed by the Governor and confirmed by the Senate.

(2) Five members of the board shall be hearing aid specialists who have been licensed and practicing in this state for at least the preceding 4 years. The remaining four members, none of whom shall derive economic benefit from the fitting or dispensing of hearing aids, shall be appointed from the resident lay public of this state. One of the lay members shall be a hearing aid user but may neither be nor have been a hearing aid specialist or a licensee of a closely related profession. One lay member shall be an individual age 65 or over. One lay member shall be an otolaryngologist licensed pursuant to chapter 458 or chapter 459.

(3) Members of the board shall be appointed for terms of 4 years each.

(4) All provisions of chapter 456 relating to activities of regulatory boards apply to the board. However, notwithstanding the requirement of s. 456.073(4) that the board provide by rule for the determination of probable cause by a panel composed of its members or by the department, the board may provide by rule that its probable cause panel may be composed of one current member of the board and one past member of the board, as long as the past member is a licensed hearing aid specialist in good standing. The past board member shall be appointed to the panel for a maximum of 2 years by the chair of the board with the approval of the State Surgeon General.

History.—ss. 3, 18, ch. 83-153; ss. 1, 7, ch. 84-94; s. 82, ch. 85-81; ss. 3, 19, 20, ch. 86-283; s. 25, ch. 90-134; s. 22, ch. 90-341; ss. 5, 11, ch. 90-345; s. 27, ch. 91-137; s. 4, ch. 91-429; s. 49, ch. 92-149; s. 333, ch. 94-119; s. 6, ch. 94-160; s. 180, ch. 94-218; s. 451, ch. 97-103; s. 173, ch. 97-264; s. 141, ch. 98-166; s. 199, ch. 2000-160; s. 99, ch. 2008-6.



484.043 - Board headquarters.

484.043 Board headquarters.—The board shall maintain its official headquarters in Tallahassee.

History.—ss. 4, 18, ch. 83-153; ss. 1, 7, ch. 84-94; ss. 19, 20, ch. 86-283; s. 22, ch. 90-341; s. 11, ch. 90-345; s. 4, ch. 91-429.



484.044 - Authority to make rules.

484.044 Authority to make rules.—

(1) The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part conferring duties upon it.

(2) The board shall adopt rules requiring that each prospective purchaser of a hearing aid be notified by the attending hearing aid specialist, at the time of the initial examination for fitting and sale of a hearing aid, of telecoil, “t” coil, or “t” switch technology. The rules shall further require that hearing aid specialists make available to prospective purchasers or clients information regarding telecoils, “t” coils, or “t” switches. These rules shall be effective on or before October 1, 1994.

History.—ss. 14, 18, ch. 83-153; ss. 1, 7, ch. 84-94; ss. 4, 19, 20, ch. 86-283; s. 22, ch. 90-341; s. 11, ch. 90-345; s. 4, ch. 91-429; s. 334, ch. 94-119; s. 7, ch. 94-160; s. 157, ch. 98-200.



484.0445 - Training program.

484.0445 Training program.—

(1) The board shall establish by rule a training program for a minimum 6 months in length, which may include a board-approved home study course.

(2) A trainee shall perform the functions of a hearing aid specialist in accordance with board rules only under the direct supervision of a licensed hearing aid specialist. The term “direct supervision” means that the sponsor is responsible for all work being performed by the trainee. The sponsor or a hearing aid specialist designated by the sponsor shall give final approval to work performed by the trainee and shall be physically present at the time the hearing aid is delivered to the client.

(3) The board may limit pursuant to rule the number of trainees a hearing aid specialist may supervise.

(4) The board may, by rule, require that a licensed hearing aid specialist acting as a sponsor or as the designee of a sponsor under this section be certified by the National Board for Certification in Hearing Instrument Sciences.

History.—ss. 5, 20, ch. 86-283; s. 2, ch. 87-47; s. 35, ch. 88-392; s. 60, ch. 89-374; s. 1, ch. 90-38; s. 22, ch. 90-341; s. 11, ch. 90-345; s. 4, ch. 91-429; s. 158, ch. 94-119; s. 452, ch. 97-103; s. 6, ch. 2000-154; s. 123, ch. 2001-277.



484.0447 - Fees.

484.0447 Fees.—The board shall by rule establish fees to be paid as follows:

(1) Examination application fee, not to exceed $150;

(2) Examination fee, not to exceed $175, which is refundable if the applicant is found to be ineligible to take the examination;

(3) Reexamination fee, not to exceed $175;

(4) Initial licensure fee, not to exceed $600;

(5) Trainee registration fee, not to exceed $100; and

(6) Biennial renewal fee, not to exceed $600.

History.—ss. 6, 20, ch. 86-283; s. 30, ch. 88-205; s. 61, ch. 89-162; s. 26, ch. 90-134; s. 22, ch. 90-341; ss. 6, 11, ch. 90-345; s. 28, ch. 91-137; s. 4, ch. 91-429.



484.045 - Licensure by examination.

484.045 Licensure by examination.—

(1) Any person desiring to be licensed as a hearing aid specialist shall apply to the department on a form approved by the department.

(2) The department shall license each applicant who the board certifies:

(a) Has completed the application form and remitted the required fees;

(b) Is of good moral character;

(c) Is 18 years of age or older;

(d) Is a graduate of an accredited high school or its equivalent;

(e)1. Has met the requirements of the training program; or

2.a. Has a valid, current license as a hearing aid specialist or its equivalent from another state and has been actively practicing in such capacity for at least 12 months; or

b. Is currently certified by the National Board for Certification in Hearing Instrument Sciences and has been actively practicing for at least 12 months;

(f) Has passed an examination, as prescribed by board rule; and

(g) Has demonstrated, in a manner designated by rule of the board, knowledge of state laws and rules relating to the fitting and dispensing of hearing aids.

(3) A person who fails the examination may make application for reexamination to the appropriate examining entity, as prescribed by board rule.

History.—ss. 5, 18, ch. 83-153; ss. 1, 7, ch. 84-94; ss. 7, 19, 20, ch. 86-283; s. 2, ch. 90-38; s. 30, ch. 90-134; s. 22, ch. 90-341; ss. 9, 11, ch. 90-345; s. 4, ch. 91-429; s. 159, ch. 94-119; s. 453, ch. 97-103; s. 58, ch. 99-5; s. 124, ch. 2001-277.



484.047 - Renewal of license.

484.047 Renewal of license.—

(1) The board by rule shall provide a method for the biennial renewal of a license.

(2) In addition to the other requirements for renewal provided in this section and by the board, the department shall renew a license upon receipt of the renewal application and the renewal fee. A licensee must maintain, if applicable, a certificate from a manufacturer or independent testing agent certifying that the testing room meets the requirements of s. 484.0501(6) and, if applicable, a certificate from a manufacturer or independent testing agent stating that all audiometric testing equipment used by the licensee has been calibrated acoustically to American National Standards Institute standards on an annual basis. Possession of an applicable certificate is a prerequisite to renewal.

(3) A licensee shall notify the board in writing of any change of address.

(4) The board may adopt rules to require no more than 30 approved hours of mandatory continuing education for the renewal of a hearing aid specialist’s license.

History.—ss. 7, 18, ch. 83-153; ss. 1, 7, ch. 84-94; s. 1, ch. 84-239; s. 83, ch. 85-81; ss. 9, 19, 20, ch. 86-283; s. 3, ch. 90-38; s. 22, ch. 90-341; s. 11, ch. 90-345; s. 30, ch. 91-137; s. 4, ch. 91-429; s. 249, ch. 94-119; s. 31, ch. 2016-230.



484.0501 - Minimal procedures and equipment.

484.0501 Minimal procedures and equipment.—

(1) The following minimal procedures shall be used in the fitting and selling of hearing aids:

(a) Pure tone audiometric testing by air and bone to determine the type and degree of hearing deficiency.

(b) Effective masking when indicated.

(c) Appropriate testing to determine speech reception thresholds, speech discrimination scores, the most comfortable listening levels, uncomfortable loudness levels, and the selection of the best fitting arrangement for maximum hearing aid benefit.

(2) The following equipment shall be used:

(a) A wide range audiometer which meets the specifications of the American National Standards Institute for diagnostic audiometers.

(b) A speech audiometer or a master hearing aid in order to determine the most comfortable listening level and speech discrimination.

(3) A final fitting ensuring physical and operational comfort of the hearing aid shall be made.

(4) The following medical clearance shall be obtained: If, upon inspection of the ear canal with an otoscope in the common procedure of a hearing aid fitter and upon interrogation of the client, there is any recent history of infection or any observable anomaly, the client shall be instructed to see a physician, and a hearing aid shall not be fitted until medical clearance is obtained for the condition noted. If, upon return, the condition noted is no longer observable and the client signs a medical waiver, a hearing aid may be fitted. Any person with a significant difference between bone conduction hearing and air conduction hearing must be informed of the possibility of medical correction.

(5)(a) A hearing aid office must have available, or have access to, a selection of hearing aid models, hearing aid supplies, and services complete enough to accommodate the various needs of the hearing aid wearers.

(b) At the time of the initial examination for fitting and sale of a hearing aid, the attending hearing aid specialist must notify the prospective purchaser or client of the benefits of telecoil, “t” coil, or “t” switch technology, including increased access to telephones and noninvasive access to assistive listening systems required under the Americans with Disabilities Act of 1990.

(6) Each audiometric test conducted by a licensee or authorized trainee in the fitting and selling of hearing aids shall be made in a testing room that has been certified by the department, or by an agent approved by the department, not to exceed the following sound pressure levels at the specified frequencies: 250Hz-40dB, 500Hz-40dB, 750Hz-40dB, 1000Hz-40dB, 1500Hz-42dB, 2000Hz-47dB, 3000Hz-52dB, 4000Hz-57dB, 6000Hz-62dB, and 8000Hz-67dB. An exception to this requirement shall be made in the case of a client who, after being provided written notice of the benefits and advantages of having the test conducted in a certified testing room, requests that the test be conducted in a place other than the licensee’s certified testing room. Such request shall be documented by a waiver which includes the written notice and is signed by the licensee and the client prior to the testing. The waiver shall be executed on a form provided by the department. The executed waiver shall be attached to the client’s copy of the contract, and a copy of the executed waiver shall be retained in the licensee’s file.

(7) The board shall have the power to prescribe the minimum procedures and equipment which shall be used in the conducting of hearing assessments, and for the fitting and selling of hearing aids, including equipment that will measure the hearing aid’s response curves to ensure that they meet the manufacturer’s specifications. These procedures and equipment may differ from those provided in this section in order to take full advantage of devices and equipment which may hereafter become available and which are demonstrated to be of greater efficiency and accuracy. The board shall adopt and enforce rules necessary to carry out the provisions of this subsection and subsection (6).

(8) Any duly authorized officer or employee of the department shall have the right to make such inspections and investigations as are necessary in order to determine the state of compliance with the provisions of this section and the applicable rules and may enter the premises of a licensee and inspect the records of same upon reasonable belief that a violation of this law is being or has been committed or that the licensee has failed or is failing to comply with the provisions of this act.

History.—ss. 11, 18, ch. 83-153; ss. 1, 7, ch. 84-94; s. 1, ch. 85-262; ss. 11, 19, 20, ch. 86-283; s. 22, ch. 90-341; s. 11, ch. 90-345; s. 4, ch. 91-429; ss. 250, 335, ch. 94-119; s. 8, ch. 94-160.



484.051 - Itemization of prices; delivery of hearing aid; receipt, packaging, disclaimer, guarantee.

484.051 Itemization of prices; delivery of hearing aid; receipt, packaging, disclaimer, guarantee.—

(1) Prior to delivery of services or products to a prospective purchaser, any person who fits and sells hearing aids shall disclose on request by the prospective purchaser an itemized listing of prices, which listing shall include separate price estimates for each service component and each product. Provision of such itemized listing of prices shall not be predicated on the prospective purchaser’s payment of any charge or agreement to purchase any service or product.

(2) Any person who fits and sells a hearing aid shall, at the time of delivery, provide the purchaser with a receipt containing the seller’s signature, the address of her or his regular place of business, and her or his license or trainee registration number, if applicable, together with the brand, model, manufacturer or manufacturer’s identification code, and serial number of the hearing aid furnished and the amount charged for the hearing aid. The receipt also shall specify whether the hearing aid is new, used, or rebuilt and shall specify the length of time and other terms of the guarantee and by whom the hearing aid is guaranteed. When the client has requested an itemized list of prices, the receipt shall also provide an itemization of the total purchase price, including, but not limited to, the cost of the aid, earmold, batteries and other accessories, and any services. Notice of the availability of this service shall be displayed in a conspicuous manner in the office. The receipt also shall state that any complaint concerning the hearing aid and guarantee therefor, if not reconciled with the licensee from whom the hearing aid was purchased, should be directed by the purchaser to the Department of Health. The address and telephone number of such office shall be stated on the receipt.

(3) No hearing aid may be sold to any person unless both the packaging containing the hearing aid and the itemized receipt provided pursuant to subsection (2) carry the following disclaimer in 10-point or larger type: “A hearing aid will not restore normal hearing, nor will it prevent further hearing loss.”

History.—ss. 12, 18, ch. 83-153; ss. 1, 7, ch. 84-94; ss. 12, 19, 20, ch. 86-283; s. 4, ch. 90-38; s. 22, ch. 90-341; s. 11, ch. 90-345; s. 4, ch. 91-429; s. 336, ch. 94-119; s. 9, ch. 94-160; s. 454, ch. 97-103; s. 174, ch. 97-264.



484.0512 - Thirty-day trial period; purchaser’s right to cancel; notice; refund; cancellation fee; criminal penalty.

484.0512 Thirty-day trial period; purchaser’s right to cancel; notice; refund; cancellation fee; criminal penalty.—

(1) A person selling a hearing aid in this state must provide the buyer with written notice of a 30-day trial period and money-back guarantee. The guarantee must permit the purchaser to cancel the purchase for a valid reason as defined by rule of the board within 30 days after receiving the hearing aid, by returning the hearing aid or mailing written notice of cancellation to the seller. If the hearing aid must be repaired, remade, or adjusted during the 30-day trial period, the running of the 30-day trial period is suspended 1 day for each 24-hour period that the hearing aid is not in the purchaser’s possession. A repaired, remade, or adjusted hearing aid must be claimed by the purchaser within 3 working days after notification of availability. The running of the 30-day trial period resumes on the day the purchaser reclaims the repaired, remade, or adjusted hearing aid or on the fourth day after notification of availability.

(2) The board, in consultation with the Board of Speech-Language Pathology and Audiology, shall prescribe by rule the terms and conditions to be contained in the money-back guarantee and any exceptions thereto. Such rule shall provide, at a minimum, that the charges for earmolds and service provided to fit the hearing aid may be retained by the licensee. The rules shall also set forth any reasonable charges to be held by the licensee as a cancellation fee. Such rule shall be effective on or before December 1, 1994. Should the board fail to adopt such rule, a licensee may not charge a cancellation fee which exceeds 5 percent of the total charge for a hearing aid alone. The terms and conditions of the guarantee, including the total amount available for refund, shall be provided in writing to the purchaser prior to the signing of the contract.

(3) Within 30 days after the return or attempted return of the hearing aid, the seller shall refund all moneys that must be refunded to a purchaser pursuant to this section. A violation of this subsection is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) For purposes of this section, the term “seller” or “person selling a hearing aid” includes:

(a) Any natural person licensed under this part or any other natural person who signs a sales receipt required by s. 484.051(2) or s. 468.1245(2) or who otherwise fits, delivers, or dispenses a hearing aid.

(b) Any business organization, whether a sole proprietorship, partnership, corporation, professional association, joint venture, business trust, or other legal entity, which dispenses a hearing aid or enters into an agreement to dispense a hearing aid.

(c) Any person who controls, manages, or operates an establishment or business that dispenses a hearing aid or enters into an agreement to dispense a hearing aid.

History.—s. 337, ch. 94-119; s. 10, ch. 94-160; s. 155, ch. 99-397; s. 1, ch. 2003-187.



484.0513 - Cancellation by medical authorization; purchaser’s right to return.

484.0513 Cancellation by medical authorization; purchaser’s right to return.—

(1) In addition to any other rights and remedies the purchaser of a hearing aid may have, the purchaser shall have the right to rescind the transaction if the purchaser for whatever reason consults a licensed physician with specialty board certification in otolaryngology or internal medicine or a licensed family practice physician, subsequent to purchasing a hearing aid, and the physician certifies in writing that the purchaser has a hearing impairment for which a hearing aid will not provide a benefit or that the purchaser has a medical condition which contraindicates the use of a hearing aid.

(2) The purchaser of a hearing aid shall have the right to rescind provided in subsection (1) only if the purchaser gives a written notice of the intent to rescind the transaction to the seller at the seller’s place of business by certified mail, return receipt requested, which notice shall be posted not later than 60 days following the date of delivery of the hearing aid to the purchaser, and the purchaser returns the hearing aid to the seller in the original condition less normal wear and tear.

(3) If the conditions of subsections (1) and (2) are met, the seller shall, without request, refund to the purchaser, within 10 days of the receipt of notice to rescind, a full and complete refund of all moneys received, less 5 percent. The purchaser shall incur no additional liability for rescinding the transaction.

History.—ss. 13, 20, ch. 86-283; s. 22, ch. 90-341; s. 11, ch. 90-345; s. 4, ch. 91-429.



484.053 - Prohibitions; penalties.

484.053 Prohibitions; penalties.—

(1) A person may not:

(a) Practice dispensing hearing aids unless the person is a licensed hearing aid specialist;

(b) Use the name or title “hearing aid specialist” when the person has not been licensed under this part;

(c) Present as her or his own the license of another;

(d) Give false, incomplete, or forged evidence to the board or a member thereof for the purposes of obtaining a license;

(e) Use or attempt to use a hearing aid specialist license that is delinquent or has been suspended, revoked, or placed on inactive status;

(f) Knowingly employ unlicensed persons in the practice of dispensing hearing aids; or

(g) Knowingly conceal information relative to violations of this part.

(2) Any person who violates any of the provisions of this section is guilty of a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(3) If a person licensed under this part allows the sale of a hearing aid by an unlicensed person not registered as a trainee or fails to comply with the requirements of s. 484.0445(2) relating to supervision of trainees, the board shall, upon determination of that violation, order the full refund of moneys paid by the purchaser upon return of the hearing aid to the seller’s place of business.

History.—ss. 9, 18, ch. 83-153; ss. 1, 7, ch. 84-94; ss. 14, 19, 20, ch. 86-283; s. 22, ch. 90-341; s. 11, ch. 90-345; s. 116, ch. 91-224; s. 4, ch. 91-429; s. 251, ch. 94-119; s. 455, ch. 97-103; s. 156, ch. 99-397; s. 7, ch. 2000-154; s. 61, ch. 2000-318.



484.054 - Sale or distribution of hearing aids through mail; penalty.

484.054 Sale or distribution of hearing aids through mail; penalty.—It is unlawful for any person to sell or distribute hearing aids through the mail to the ultimate consumer. Any violation of this section constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 13, 18, ch. 83-153; ss. 1, 7, ch. 84-94; ss. 15, 19, 20, ch. 86-283; s. 22, ch. 90-341; s. 11, ch. 90-345; s. 32, ch. 91-137; s. 117, ch. 91-224; s. 4, ch. 91-429.



484.056 - Disciplinary proceedings.

484.056 Disciplinary proceedings.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Violation of any provision of s. 456.072(1), s. 484.0512, or s. 484.053.

(b) Attempting to procure a license to dispense hearing aids by bribery, by fraudulent misrepresentations, or through an error of the department or the board.

(c) Having a license to dispense hearing aids revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(d) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of dispensing hearing aids or the ability to practice dispensing hearing aids, including violations of any federal laws or regulations regarding hearing aids.

(e) Making or filing a report or record which the licensee knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to impede or obstruct such filing. Such reports or records shall include only those reports or records which are signed in one’s capacity as a licensed hearing aid specialist.

(f) Advertising goods or services in a manner which is fraudulent, false, deceptive, or misleading in form or content.

(g) Proof that the licensee is guilty of fraud or deceit or of negligence, incompetency, or misconduct in the practice of dispensing hearing aids.

(h) Violation of a lawful order of the board or department previously entered in a disciplinary hearing or failure to comply with a lawfully issued subpoena of the board or department.

(i) Practicing with a revoked, suspended, inactive, or delinquent license.

(j) Using, or causing or promoting the use of, any advertising matter, promotional literature, testimonial, guarantee, warranty, label, brand, insignia, or other representation, however disseminated or published, which is misleading, deceiving, or untruthful.

(k) Showing or demonstrating, or, in the event of sale, delivery of, a product unusable or impractical for the purpose represented or implied by such action.

(l) Misrepresentation of professional services available in the fitting, sale, adjustment, service, or repair of a hearing aid, or use of the terms “doctor,” “clinic,” “clinical,” “medical audiologist,” “clinical audiologist,” “research audiologist,” or “audiologic” or any other term or title which might connote the availability of professional services when such use is not accurate.

(m) Representation, advertisement, or implication that a hearing aid or its repair is guaranteed without providing full disclosure of the identity of the guarantor; the nature, extent, and duration of the guarantee; and the existence of conditions or limitations imposed upon the guarantee.

(n) Representing, directly or by implication, that a hearing aid utilizing bone conduction has certain specified features, such as the absence of anything in the ear or leading to the ear, or the like, without disclosing clearly and conspicuously that the instrument operates on the bone conduction principle and that in many cases of hearing loss this type of instrument may not be suitable.

(o) Making any predictions or prognostications as to the future course of a hearing impairment, either in general terms or with reference to an individual person.

(p) Stating or implying that the use of any hearing aid will improve or preserve hearing or prevent or retard the progression of a hearing impairment or that it will have any similar or opposite effect.

(q) Making any statement regarding the cure of the cause of a hearing impairment by the use of a hearing aid.

(r) Representing or implying that a hearing aid is or will be “custom-made,” “made to order,” or “prescription-made” or in any other sense specially fabricated for an individual person when such is not the case.

(s) Canvassing from house to house or by telephone either in person or by an agent for the purpose of selling a hearing aid, except that contacting persons who have evidenced an interest in hearing aids, or have been referred as in need of hearing aids, shall not be considered canvassing.

(t) Failure to submit to the board on an annual basis, or such other basis as may be provided by rule, certification of testing and calibration of audiometric testing equipment on the form approved by the board.

(u) Failing to provide all information as described in s. 484.051(1).

(v) Exercising influence on a client in such a manner as to exploit the client for financial gain of the licensee or of a third party.

(w) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2)(a) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(b) The board shall revoke the license of any hearing aid specialist found guilty of canvassing as described in this section.

(3) The department shall reissue the license of a hearing aid specialist who has been disciplined upon certification by the board that the hearing aid specialist has complied with all of the terms and conditions set forth in the final order.

History.—ss. 10, 18, ch. 83-153; ss. 1, 7, ch. 84-94; s. 84, ch. 85-81; ss. 16, 19, 20, ch. 86-283; s. 22, ch. 90-341; s. 11, ch. 90-345; s. 33, ch. 91-137; s. 4, ch. 91-429; s. 252, ch. 94-119; s. 142, ch. 98-166; s. 157, ch. 99-397; s. 200, ch. 2000-160; ss. 27, 46, ch. 2000-318; ss. 50, 85, ch. 2001-277; s. 25, ch. 2005-240.



484.058 - Declaration of place of business; posting of license and notice.

484.058 Declaration of place of business; posting of license and notice.—Each licensee shall declare and establish a regular place of business, at which the licensee’s license shall be conspicuously displayed.

History.—ss. 17, 20, ch. 86-283; s. 22, ch. 90-341; s. 11, ch. 90-345; s. 4, ch. 91-429; s. 456, ch. 97-103.



484.059 - Exemptions.

484.059 Exemptions.—

(1) The licensure requirements of this part do not apply to any person engaged in recommending hearing aids as part of the academic curriculum of an accredited institution of higher education, or as part of a program conducted by a public charitable institution supported primarily by voluntary contribution, provided this organization does not dispense or sell hearing aids or accessories.

(2) The licensure requirements of this part do not apply to any person licensed to practice medicine in the state, except that such physician shall comply with the requirement of periodic filing of the certificate of testing and calibration of audiometric equipment as provided in this part. No person employed by or working under the supervision of a person licensed to practice medicine shall perform any services or acts which would constitute the dispensing of hearing aids as defined in s. 484.041(3), unless such person is a licensed hearing aid specialist.

(3) The licensure requirements of this part do not apply to an audiologist licensed pursuant to part I of chapter 468.

(4) The provisions of s. 484.053(1)(a) shall not apply to registered trainees operating in compliance with this part and rules of the board.

History.—ss. 16, 18, ch. 83-153; ss. 1, 7, ch. 84-94; ss. 18, 19, 20, ch. 86-283; s. 27, ch. 90-134; s. 22, ch. 90-341; ss. 7, 11, ch. 90-345; s. 4, ch. 91-429.









Chapter 485 - HYPNOSIS

485.001 - Short title.

485.001 Short title.—This chapter shall be known as the “Hypnosis Law.”

History.—s. 2, ch. 61-506; s. 201, ch. 2000-160.

Note.—Former s. 456.30.



485.002 - Legislative intent.

485.002 Legislative intent.—

(1) It is recognized that hypnosis has attained a significant place as another technique in the treatment of human injury, disease, and illness, both mental and physical; that the utilization of hypnotic techniques for therapeutic purposes should be restricted to certain practitioners of the healing arts who are qualified by professional training to fulfill the necessary criteria required for diagnosis and treatment of human illness, disease, or injury within the scope of their own particular field of competence; or that such hypnotic techniques should be employed by qualified individuals who work under the direction, supervision, or prescription of such practitioners.

(2) It is the intent of the Legislature to provide for certain practitioners of the healing arts, such as a trained and qualified dentist, to use hypnosis for hypnoanesthesia or for the allaying of anxiety in relation to dental work; however, under no circumstances shall it be legal or proper for the dentist or the individual to whom the dentist may refer the patient, to use hypnosis for the treatment of the neurotic difficulties of a patient. The same applies to the optometrist, podiatric physician, chiropractic physician, osteopathic physician, or physician of medicine.

(3) It is, therefore, the intent and purpose of this chapter to regulate the practice of hypnosis for therapeutic purposes by providing that such hypnotic techniques shall be used only by certain practitioners of the healing arts within the limits and framework of their own particular field of competence; or by qualified persons to whom a patient may be referred, in which event the referring practitioner of the healing arts shall be responsible, severally or jointly, for any injury or damages resulting to the patient because of either his or her own incompetence, or the incompetence of the person to whom the patient was referred.

History.—s. 1, ch. 61-506; s. 2, ch. 65-170; s. 194, ch. 97-103; s. 48, ch. 97-264; ss. 195, 267, ch. 98-166; s. 201, ch. 2000-160.

Note.—Former s. 456.31.



485.003 - Definitions.

485.003 Definitions.—In construing this chapter, the words, phrases, or terms, unless the context otherwise indicates, shall have the following meanings:

(1) “Hypnosis” shall mean hypnosis, hypnotism, mesmerism, posthypnotic suggestion, or any similar act or process which produces or is intended to produce in any person any form of induced sleep or trance in which the susceptibility of the person’s mind to suggestion or direction is increased or is intended to be increased, where such a condition is used or intended to be used in the treatment of any human ill, disease, injury, or for any other therapeutic purpose.

(2) “Healing arts” shall mean the practice of medicine, surgery, psychiatry, dentistry, osteopathic medicine, chiropractic medicine, naturopathy, podiatric medicine, chiropody, psychology, clinical social work, marriage and family therapy, mental health counseling, and optometry.

(3) “Practitioner of the healing arts” shall mean a person licensed under the laws of the state to practice medicine, surgery, psychiatry, dentistry, osteopathic medicine, chiropractic medicine, naturopathy, podiatric medicine, chiropody, psychology, clinical social work, marriage and family therapy, mental health counseling, or optometry within the scope of his or her professional training and competence and within the purview of the statutes applicable to his or her respective profession, and who may refer a patient for treatment by a qualified person, who shall employ hypnotic techniques under the supervision, direction, prescription, and responsibility of such referring practitioner.

(4) “Qualified person” shall mean a person deemed by the referring practitioner to be qualified by both professional training and experience to be competent to employ hypnotic technique for therapeutic purposes, under supervision, direction, or prescription.

History.—s. 3, ch. 61-506; s. 2, ch. 65-170; s. 1, ch. 95-279; s. 195, ch. 97-103; s. 1, ch. 97-198; s. 193, ch. 97-264; ss. 196, 268, ch. 98-166; s. 201, ch. 2000-160.

Note.—Former s. 456.32.



485.004 - When practice of hypnosis prohibited.

485.004 When practice of hypnosis prohibited.—It shall be unlawful for any person to engage in the practice of hypnosis for therapeutic purposes unless such person is a practitioner of one of the healing arts, as herein defined, or acts under the supervision, direction, prescription, and responsibility of such a person.

History.—s. 4, ch. 61-506; s. 201, ch. 2000-160.

Note.—Former s. 456.33.



485.005 - Penalties.

485.005 Penalties.—

(1) MISDEMEANOR.—Any person who shall violate the provisions of this chapter shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) REVOCATION OF LICENSE.—A violation of any of the provisions of this chapter by any person licensed to practice any branch of the healing arts in this state shall constitute grounds for revocation of license, and action may be taken by the respective boards in accordance with the applicable statutes.

(3) CIVIL LIABILITY.—Any person who shall be damaged or injured by any practitioner of the healing arts, or by any person to whom such a practitioner may refer a patient for treatment, may bring suit against the practitioner either severally, or jointly, with the person to whom the referral was made.

(4) CONSTRUCTION IN RELATION TO OTHER LAWS.—No civil or criminal remedy for any wrongful action shall be excluded or impaired by the provisions of this chapter.

History.—s. 5, ch. 61-506; s. 387, ch. 71-136; s. 201, ch. 2000-160.

Note.—Former s. 456.34.






Chapter 486 - PHYSICAL THERAPY PRACTICE

486.011 - Short title.

486.011 Short title.—This chapter may be cited as the “Physical Therapy Practice Act.”

History.—s. 1, ch. 57-67; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; s. 24, ch. 83-86; ss. 17, 18, ch. 86-31; s. 4, ch. 91-429.



486.015 - Legislative intent.

486.015 Legislative intent.—The sole legislative purpose in enacting this chapter is to ensure that every physical therapy practitioner practicing in this state meets minimum requirements for safe practice. It is the legislative intent that physical therapy practitioners who fall below minimum competency or who otherwise present a danger to the public be prohibited from practicing in this state.

History.—ss. 1, 24, ch. 83-86; ss. 2, 17, 18, ch. 86-31; s. 4, ch. 91-429.



486.021 - Definitions.

486.021 Definitions.—In this chapter, unless the context otherwise requires, the term:

(1) “Board” means the Board of Physical Therapy Practice.

(2) “Department” means the Department of Health.

(3) “License” means the document of authorization granted by the board and issued by the department for a person to engage in the practice of physical therapy.

(4) “Endorsement” means licensure granted by the board pursuant to the provisions of s. 486.081 or s. 486.107.

(5) “Physical therapist” means a person who is licensed and who practices physical therapy in accordance with the provisions of this chapter.

(6) “Physical therapist assistant” means a person who is licensed in accordance with the provisions of this chapter to perform patient-related activities, including the use of physical agents, whose license is in good standing, and whose activities are performed under the direction of a physical therapist as set forth in rules adopted pursuant to this chapter. Patient-related activities performed by a physical therapist assistant for a board-certified orthopedic physician or physiatrist licensed pursuant to chapter 458 or chapter 459 or a practitioner licensed under chapter 460 shall be under the general supervision of a physical therapist, but shall not require onsite supervision by a physical therapist. Patient-related activities performed for all other health care practitioners licensed under chapter 458 or chapter 459 and those patient-related activities performed for practitioners licensed under chapter 461 or chapter 466 shall be performed under the onsite supervision of a physical therapist.

(7) “Physical therapy practitioner” means a physical therapist or a physical therapist assistant who is licensed and who practices physical therapy in accordance with the provisions of this chapter.

(8) “Physical therapy” or “physiotherapy,” each of which terms is deemed identical and interchangeable with each other, means a health care profession.

(9) “Direct supervision” means supervision by a physical therapist who is licensed pursuant to this chapter. Except in a case of emergency, direct supervision requires the physical presence of the licensed physical therapist for consultation and direction of the actions of a physical therapist or physical therapist assistant who is practicing under a temporary permit and who is a candidate for licensure by examination.

(10) “Physical therapy assessment” means observational, verbal, or manual determinations of the function of the musculoskeletal or neuromuscular system relative to physical therapy, including, but not limited to, range of motion of a joint, motor power, postural attitudes, biomechanical function, locomotion, or functional abilities, for the purpose of making recommendations for treatment.

(11) “Practice of physical therapy” means the performance of physical therapy assessments and the treatment of any disability, injury, disease, or other health condition of human beings, or the prevention of such disability, injury, disease, or other condition of health, and rehabilitation as related thereto by the use of the physical, chemical, and other properties of air; electricity; exercise; massage; the performance of acupuncture only upon compliance with the criteria set forth by the Board of Medicine, when no penetration of the skin occurs; the use of radiant energy, including ultraviolet, visible, and infrared rays; ultrasound; water; the use of apparatus and equipment in the application of the foregoing or related thereto; the performance of tests of neuromuscular functions as an aid to the diagnosis or treatment of any human condition; or the performance of electromyography as an aid to the diagnosis of any human condition only upon compliance with the criteria set forth by the Board of Medicine.

(a) A physical therapist may implement a plan of treatment developed by the physical therapist for a patient or provided for a patient by a practitioner of record or by an advanced registered nurse practitioner licensed under s. 464.012. The physical therapist shall refer the patient to or consult with a practitioner of record if the patient’s condition is found to be outside the scope of physical therapy. If physical therapy treatment for a patient is required beyond 30 days for a condition not previously assessed by a practitioner of record, the physical therapist shall have a practitioner of record review and sign the plan. The requirement that a physical therapist have a practitioner of record review and sign a plan of treatment does not apply when a patient has been physically examined by a physician licensed in another state, the patient has been diagnosed by the physician as having a condition for which physical therapy is required, and the physical therapist is treating the condition. For purposes of this paragraph, a health care practitioner licensed under chapter 458, chapter 459, chapter 460, chapter 461, or chapter 466 and engaged in active practice is eligible to serve as a practitioner of record.

(b) The use of roentgen rays and radium for diagnostic and therapeutic purposes and the use of electricity for surgical purposes, including cauterization, are not “physical therapy” for purposes of this chapter.

(c) The practice of physical therapy does not authorize a physical therapy practitioner to practice chiropractic medicine as defined in chapter 460, including specific spinal manipulation. For the performance of specific chiropractic spinal manipulation, a physical therapist shall refer the patient to a health care practitioner licensed under chapter 460.

(d) This subsection does not authorize a physical therapist to implement a plan of treatment for a patient currently being treated in a facility licensed pursuant to chapter 395.

History.—s. 2, ch. 57-67; s. 1, ch. 67-537; s. 1, ch. 73-354; ss. 1, 2, ch. 78-278; ss. 1, 2, ch. 79-116; s. 361, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 2, 24, ch. 83-86; s. 1, ch. 83-93; s. 1, ch. 84-275; ss. 3, 17, 18, ch. 86-31; s. 2, ch. 89-124; s. 4, ch. 91-429; s. 1, ch. 92-70; s. 181, ch. 94-218; s. 175, ch. 97-264; s. 287, ch. 98-166; s. 1, ch. 2013-197; s. 1, ch. 2016-70.



486.023 - Board of Physical Therapy Practice.

486.023 Board of Physical Therapy Practice.—

(1) There is created within the department the Board of Physical Therapy Practice, composed of seven members appointed by the Governor and subject to confirmation by the Senate.

(2) Five board members shall be licensed physical therapists in good standing in this state who are residents of this state and who have been engaged in the practice of physical therapy for at least 4 years immediately prior to their appointment. One licensed physical therapist board member may be a full-time faculty member teaching in a physical therapy curriculum in an educational institution in this state. The two remaining members shall be residents of this state who have never been licensed health care practitioners.

(3) As the terms of the members expire, the Governor shall appoint successors for terms of 4 years, and such members shall serve until their successors are appointed.

(4) All provisions of chapter 456 relating to activities of the board shall apply.

History.—ss. 3, 17, ch. 89-124; s. 24, ch. 90-228; s. 4, ch. 91-429; s. 182, ch. 94-218; s. 176, ch. 97-264; s. 143, ch. 98-166; s. 202, ch. 2000-160.



486.025 - Powers and duties of the Board of Physical Therapy Practice.

486.025 Powers and duties of the Board of Physical Therapy Practice.—The board may administer oaths, summon witnesses, take testimony in all matters relating to its duties under this chapter, establish or modify minimum standards of practice, and adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter. The board may also review the standing and reputability of any school or college offering courses in physical therapy and whether the courses of such school or college in physical therapy meet the standards established by the appropriate accrediting agency referred to in s. 486.031(3)(a). In determining the standing and reputability of any such school and whether the school and courses meet such standards, the board may investigate and make personal inspection of the same.

History.—s. 12, ch. 57-67; ss. 36, 44, ch. 78-95; s. 2, ch. 79-116; s. 365, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 3, 24, ch. 83-86; ss. 4, 17, 18, 19, 20, ch. 86-31; s. 4, ch. 89-124; ss. 4, 5, ch. 91-429; s. 158, ch. 98-200.

Note.—Former s. 486.121.



486.028 - License to practice physical therapy required.

486.028 License to practice physical therapy required.—No person shall practice, or hold herself or himself out as being able to practice, physical therapy in this state unless she or he is licensed in accordance with the provisions of this chapter; however, nothing in this chapter shall prohibit any person licensed in this state under any other law from engaging in the practice for which she or he is licensed.

History.—s. 7, ch. 57-67; s. 1, ch. 67-406; s. 6, ch. 67-537; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 4, 24, ch. 83-86; ss. 17, 18, ch. 86-31; s. 4, ch. 91-429; s. 457, ch. 97-103.

Note.—Former s. 486.071.



486.031 - Physical therapist; licensing requirements.

486.031 Physical therapist; licensing requirements.—To be eligible for licensing as a physical therapist, an applicant must:

(1) Be at least 18 years old;

(2) Be of good moral character; and

(3)(a) Have been graduated from a school of physical therapy which has been approved for the educational preparation of physical therapists by the appropriate accrediting agency recognized by the Commission on Recognition of Postsecondary Accreditation or the United States Department of Education at the time of her or his graduation and have passed, to the satisfaction of the board, the American Registry Examination prior to 1971 or a national examination approved by the board to determine her or his fitness for practice as a physical therapist as hereinafter provided;

(b) Have received a diploma from a program in physical therapy in a foreign country and have educational credentials deemed equivalent to those required for the educational preparation of physical therapists in this country, as recognized by the appropriate agency as identified by the board, and have passed to the satisfaction of the board an examination to determine her or his fitness for practice as a physical therapist as hereinafter provided; or

(c) Be entitled to licensure without examination as provided in s. 486.081.

History.—s. 3, ch. 57-67; s. 2, ch. 67-537; s. 39, ch. 77-121; s. 3, ch. 78-278; s. 2, ch. 79-116; s. 362, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 5, 24, ch. 83-86; ss. 17, 18, ch. 86-31; s. 5, ch. 89-124; s. 4, ch. 91-429; s. 28, ch. 94-310; s. 458, ch. 97-103; s. 177, ch. 97-264.



486.041 - Physical therapist; application for license; fee.

486.041 Physical therapist; application for license; fee.—A person who desires to be licensed as a physical therapist shall apply to the department in writing on a form furnished by the department. She or he shall embody in that application evidence under oath, satisfactory to the board, of possession of the qualifications preliminary to examination required by s. 486.031. The applicant shall pay to the department at the time of filing the application a fee not to exceed $100, as fixed by the board.

History.—s. 4, ch. 57-67; s. 2, ch. 73-354; s. 4, ch. 78-278; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 6, 24, ch. 83-86; ss. 5, 17, 18, ch. 86-31; s. 31, ch. 88-205; s. 4, ch. 91-429; s. 459, ch. 97-103; s. 178, ch. 97-264; s. 158, ch. 99-397.



486.051 - Physical therapist; examination of applicant.

486.051 Physical therapist; examination of applicant.—The examinations of an applicant for licensing as a physical therapist shall be in accordance with rules adopted by the board, to test the applicant’s qualifications and shall include the taking of a test by the applicant. If an applicant fails to pass the examination in three attempts, the applicant shall not be eligible for reexamination unless she or he completes additional educational or training requirements prescribed by the board. An applicant who has completed the additional educational or training requirements prescribed by the board may take the examination on two more occasions. If the applicant has failed to pass the examination after five attempts, she or he is no longer eligible to take the examination.

History.—s. 5, ch. 57-67; s. 24, ch. 61-514; s. 3, ch. 67-537; s. 3, ch. 73-354; s. 2, ch. 79-116; s. 363, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 7, 24, ch. 83-86; ss. 6, 17, 18, ch. 86-31; s. 4, ch. 91-429; s. 460, ch. 97-103; s. 179, ch. 97-264.



486.061 - Physical therapist; issuance of license.

486.061 Physical therapist; issuance of license.—The board shall cause a license to be issued through the department to each applicant who successfully establishes eligibility under the terms of this chapter and remits the initial license fee set by the board, not to exceed $150. Any person who holds a license pursuant to this section may engage in the practice of physical therapy and use the words “physical therapist” or “physiotherapist,” or the letters “P.T.,” in connection with her or his name or place of business to denote her or his licensure hereunder.

History.—s. 6, ch. 57-67; s. 5, ch. 67-537; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 8, 24, ch. 83-86; ss. 7, 17, 18, ch. 86-31; s. 6, ch. 89-124; s. 4, ch. 91-429; s. 461, ch. 97-103.



486.0715 - Physical therapist; issuance of temporary permit.

486.0715 Physical therapist; issuance of temporary permit.—

(1) The board shall issue a temporary physical therapist permit to an applicant who meets the following requirements:

(a) Completes an application for a temporary permit on a form approved by the department.

(b) Is a graduate of an approved United States physical therapy educational program and meets all the eligibility requirements for licensure under ch. 456, s. 486.031(1)-(3)(a), and related rules, except passage of a national examination approved by the board is not required.

(c) Submits an application for licensure under s. 486.041.

(d) Demonstrates proof of possessing malpractice insurance.

(e) Submits documentation, under rules adopted by the board, verifying that the applicant will practice under the direct supervision of a licensed physical therapist as provided in subsection (3).

(2) A temporary permit is not renewable and is valid until a license is granted by the board. A temporary permit is void if the permittee does not pass a national examination approved by the board within 6 months after the date of graduation from a physical therapy training program.

(3) An applicant for a temporary permit may not work as a physical therapist until a temporary permit is issued by the board. A physical therapist who is practicing under a temporary permit must do so under the direct supervision of a licensed physical therapist. A supervising physical therapist shall supervise only one permittee at any given time. The supervising physical therapist must be licensed for a minimum of 6 months before the supervision period begins and must cosign all patient records produced by the physical therapist who is practicing under a temporary permit.

History.—s. 1, ch. 2012-69.



486.081 - Physical therapist; issuance of license without examination to person passing examination of another authorized examining board; fee.

486.081 Physical therapist; issuance of license without examination to person passing examination of another authorized examining board; fee.—

(1) The board may cause a license to be issued through the department without examination to any applicant who presents evidence satisfactory to the board of having passed the American Registry Examination prior to 1971 or an examination in physical therapy before a similar lawfully authorized examining board of another state, the District of Columbia, a territory, or a foreign country, if the standards for licensure in physical therapy in such other state, district, territory, or foreign country are determined by the board to be as high as those of this state, as established by rules adopted pursuant to this chapter. Any person who holds a license pursuant to this section may use the words “physical therapist” or “physiotherapist” or the letters “P.T.” in connection with her or his name or place of business to denote her or his licensure hereunder. A person who holds a license pursuant to this section and obtains a doctoral degree in physical therapy may use the letters “D.P.T.” and “P.T.” A physical therapist who holds a degree of Doctor of Physical Therapy may not use the title “doctor” without also clearly informing the public of his or her profession as a physical therapist.

(2) At the time of making application for licensure without examination pursuant to the terms of this section, the applicant shall pay to the department a fee not to exceed $175 as fixed by the board, no part of which will be returned.

History.—s. 8, ch. 57-67; s. 7, ch. 67-537; s. 5, ch. 73-354; s. 4, ch. 78-278; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 9, 24, ch. 83-86; ss. 8, 17, 18, ch. 86-31; s. 7, ch. 89-124; s. 4, ch. 91-429; s. 462, ch. 97-103; s. 180, ch. 97-264; s. 159, ch. 99-397; s. 2, ch. 2016-70.



486.085 - Physical therapist; renewal of license; inactive status; reactivation of license; fees.

486.085 Physical therapist; renewal of license; inactive status; reactivation of license; fees.—

(1) The department shall renew a license upon receipt of the renewal application and the fee set by the board not to exceed $200.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) A license that has become inactive may be reactivated upon application to the department and completion of the requirements for reactivation under this section. The board shall prescribe by rule continuing education requirements as a condition of reactivating a license. The continuing education requirements for reactivating a license may not exceed 10 classroom hours for each year the license was inactive.

(4)(a) The board shall adopt rules relating to application procedures for inactive status, for renewal of inactive licenses, and for the reactivation of licenses. The board shall prescribe by rule an application fee for inactive status, a renewal fee for inactive status, a delinquency fee, and a fee for the reactivation of a license. None of these fees may exceed the biennial renewal fee established by the board for an active license.

(b) The department may not reactivate a license unless the inactive or delinquent licensee has paid any applicable biennial renewal or delinquency fee, or both, and a reactivation fee.

(c) The department may not reactivate a license unless the inactive licensee has met the continuing education requirements of subsection (3) or has fulfilled one of the following requirements for reactivation of a license:

1. Provides evidence satisfactory to the board that she or he has actively engaged in the practice of physical therapy in good standing in another state for the 4 years immediately preceding the filing of an application for reactivation; or

2. Makes application for and passes the examination as provided by s. 486.051 and pays the fee therefor as provided in s. 486.041.

History.—s. 4, ch. 67-537; s. 4, ch. 73-354; s. 4, ch. 78-278; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 10, 24, ch. 83-86; ss. 9, 17, 18, ch. 86-31; s. 32, ch. 88-205; s. 30, ch. 91-220; s. 4, ch. 91-429; s. 253, ch. 94-119; s. 463, ch. 97-103.

Note.—Former s. 486.052.



486.102 - Physical therapist assistant; licensing requirements.

486.102 Physical therapist assistant; licensing requirements.—To be eligible for licensing by the board as a physical therapist assistant, an applicant must:

(1) Be at least 18 years old;

(2) Be of good moral character; and

(3)(a) Have been graduated from a school giving a course of not less than 2 years for physical therapist assistants, which has been approved for the educational preparation of physical therapist assistants by the appropriate accrediting agency recognized by the Commission on Recognition of Postsecondary Accreditation or the United States Department of Education, at the time of her or his graduation and have passed to the satisfaction of the board an examination to determine her or his fitness for practice as a physical therapist assistant as hereinafter provided;

(b) Have been graduated from a school giving a course for physical therapist assistants in a foreign country and have educational credentials deemed equivalent to those required for the educational preparation of physical therapist assistants in this country, as recognized by the appropriate agency as identified by the board, and passed to the satisfaction of the board an examination to determine her or his fitness for practice as a physical therapist assistant as hereinafter provided; or

(c) Be entitled to licensure without examination as provided in s. 486.107.

History.—s. 10, ch. 67-537; s. 6, ch. 73-354; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 11, 24, ch. 83-86; ss. 17, 18, ch. 86-31; s. 8, ch. 89-124; s. 4, ch. 91-429; s. 29, ch. 94-310; s. 464, ch. 97-103; s. 181, ch. 97-264; s. 17, ch. 2013-93; s. 32, ch. 2016-230.



486.103 - Physical therapist assistant; application for license; fee.

486.103 Physical therapist assistant; application for license; fee.—A person who desires to be licensed as a physical therapist assistant shall apply to the department in writing on a form furnished by the department. She or he shall embody in that application evidence under oath, satisfactory to the board, of possession of the qualifications preliminary to examination required by s. 486.104. The applicant shall pay to the department at the time of filing the application a fee not to exceed $100, as fixed by the board.

History.—s. 11, ch. 67-537; s. 7, ch. 73-354; s. 4, ch. 78-278; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 12, 24, ch. 83-86; ss. 10, 17, 18, ch. 86-31; s. 33, ch. 88-205; s. 4, ch. 91-429; s. 465, ch. 97-103; s. 182, ch. 97-264; s. 160, ch. 99-397.



486.104 - Physical therapist assistant; examination of applicant.

486.104 Physical therapist assistant; examination of applicant.—The examination of an applicant for licensing as a physical therapist assistant shall be in accordance with rules adopted by the board, to test the applicant’s qualifications and shall include the taking of a test by the applicant. If an applicant fails to pass the examination in three attempts, the applicant shall not be eligible for reexamination unless she or he completes additional educational or training requirements prescribed by the board. An applicant who has completed the additional educational or training requirements prescribed by the board may take the examination on two more occasions. If the applicant has failed to pass the examination after five attempts, she or he is no longer eligible to take the examination.

History.—s. 12, ch. 67-537; s. 8, ch. 73-354; s. 2, ch. 79-116; s. 364, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 13, 24, ch. 83-86; ss. 11, 17, 18, ch. 86-31; s. 4, ch. 91-429; s. 466, ch. 97-103; s. 183, ch. 97-264.



486.106 - Physical therapist assistant; issuance of license.

486.106 Physical therapist assistant; issuance of license.—The board shall issue a license to each applicant who successfully establishes eligibility under the terms of this chapter and remits the initial license fee set by the board, not to exceed $100. Any person who holds a license pursuant to this section may use the words “physical therapist assistant,” or the letters “P.T.A.,” in connection with her or his name to denote licensure hereunder.

History.—s. 14, ch. 67-537; s. 10, ch. 73-354; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 14, 24, ch. 83-86; ss. 12, 17, 18, ch. 86-31; s. 9, ch. 89-124; s. 4, ch. 91-429; s. 467, ch. 97-103.



486.1065 - Physical therapist assistant; issuance of temporary permit.

486.1065 Physical therapist assistant; issuance of temporary permit.—

(1) The board shall issue a temporary physical therapist assistant permit to an applicant who meets the following requirements:

(a) Completes an application for a temporary permit on a form approved by the department.

(b) Is a graduate of an approved United States physical therapy assistant educational program and meets all the eligibility requirements for licensure under ch. 456, s. 486.102(1)-(3)(a), and related rules, except passage of a national examination approved by the board is not required.

(c) Submits an application for licensure under s. 486.103.

(d) Demonstrates proof of possessing malpractice insurance.

(e) Submits documentation, under rules adopted by the board, verifying that the applicant will practice under the direct supervision of a licensed physical therapist as provided in subsection (3).

(2) A temporary permit is not renewable and is valid until a license is granted by the board. A temporary permit is void if the permittee does not pass a national examination approved by the board within 6 months after the date of graduation from a physical therapy assistant training program.

(3) An applicant for a temporary permit may not work as a physical therapist assistant until a temporary permit is issued by the board. A physical therapist assistant who is practicing under a temporary permit must do so under the direct supervision of a licensed physical therapist. A supervising physical therapist shall supervise only one permittee at any given time. The supervising physical therapist must be licensed for a minimum of 6 months before the supervision period begins and must cosign all patient records produced by the physical therapist assistant who is practicing under a temporary permit.

History.—s. 2, ch. 2012-69.



486.107 - Physical therapist assistant; issuance of license without examination to person licensed in another jurisdiction; fee.

486.107 Physical therapist assistant; issuance of license without examination to person licensed in another jurisdiction; fee.—

(1) The board may cause a license to be issued through the department without examination to any applicant who presents evidence to the board, under oath, of licensure in another state, the District of Columbia, or a territory, if the standards for registering as a physical therapist assistant or licensing of a physical therapist assistant, as the case may be, in such other state are determined by the board to be as high as those of this state, as established by rules adopted pursuant to this chapter. Any person who holds a license pursuant to this section may use the words “physical therapist assistant,” or the letters “P.T.A.,” in connection with her or his name to denote licensure hereunder.

(2) At the time of making application for licensing without examination pursuant to the terms of this section, the applicant shall pay to the department a fee not to exceed $175 as fixed by the board, no part of which will be returned.

History.—s. 15, ch. 67-537; s. 11, ch. 73-354; s. 4, ch. 78-278; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 15, 24, ch. 83-86; ss. 13, 17, 18, ch. 86-31; s. 10, ch. 89-124; s. 4, ch. 91-429; s. 468, ch. 97-103; s. 161, ch. 99-397.



486.108 - Physical therapist assistant; renewal of license; inactive status; reactivation of license; fees.

486.108 Physical therapist assistant; renewal of license; inactive status; reactivation of license; fees.—

(1) The department shall renew a license upon receipt of the renewal application and the fee set by the board not to exceed $150.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) A license that has become inactive may be reactivated upon application to the department and completion of the requirements for reactivation under this section. The board shall prescribe by rule continuing education requirements as a condition of reactivating a license. The continuing education requirements for reactivating a license may not exceed 10 classroom hours for each year the license was inactive.

(4)(a) The board shall prescribe by rule an application fee for inactive status, a renewal fee for inactive status, a delinquency fee, and a fee for the reactivation of a license. None of these fees may exceed the biennial renewal fee established by the board for an active license.

(b) The department may not reactivate a license unless the inactive or delinquent licensee has paid any applicable biennial renewal or delinquency fee, or both, and a reactivation fee.

(c) The department may not reactivate a license unless the inactive licensee has met the continuing education requirements of subsection (3) or has fulfilled one of the following requirements for reactivation of a license:

1. Provides evidence satisfactory to the board that she or he has actively engaged in the practice of physical therapy in good standing in another state for the 4 years immediately preceding the filing of an application for reinstatement; or

2. Makes application for and passes the examination as provided by s. 486.104 and pays the fee therefor as provided in s. 486.103.

History.—s. 13, ch. 67-537; s. 9, ch. 73-354; s. 4, ch. 78-278; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 16, 24, ch. 83-86; ss. 14, 17, 18, ch. 86-31; s. 34, ch. 88-205; s. 4, ch. 91-429; s. 254, ch. 94-119; s. 469, ch. 97-103.

Note.—Former s. 486.105.



486.109 - Continuing education.

486.109 Continuing education.—

(1) The board shall require licensees to demonstrate their professional competence as a condition of renewal of a license by completing 24 hours of continuing education biennially.

(2) The board shall approve only those courses sponsored by a college or university which provides a curriculum for training physical therapists or physical therapist assistants which is accredited by, or has status with an accrediting agency approved by, the United States Department of Education or courses sponsored or approved by the Florida Physical Therapy Association or the American Physical Therapy Association.

(3) The board may make exceptions from the requirements of this section in emergency or hardship cases as provided by rule.

(4) Each licensee shall maintain sufficient records to demonstrate compliance with this section.

(5) The board may adopt rules within the requirements of this section that are necessary for its implementation.

History.—ss. 2, 3, ch. 91-277; s. 4, ch. 91-429; s. 33, ch. 2016-230.



486.115 - Disposition of fees.

486.115 Disposition of fees.—All moneys collected by the department under this chapter shall be deposited and expended pursuant to the provisions of s. 456.025.

History.—s. 24, ch. 61-514; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 17, 24, ch. 83-86; ss. 17, 18, ch. 86-31; s. 4, ch. 91-429; s. 144, ch. 98-166; s. 203, ch. 2000-160.

Note.—Former s. 486.072.



486.123 - Sexual misconduct in the practice of physical therapy.

486.123 Sexual misconduct in the practice of physical therapy.—The physical therapist-patient relationship is founded on mutual trust. Sexual misconduct in the practice of physical therapy means violation of the physical therapist-patient relationship through which the physical therapist uses that relationship to induce or attempt to induce the patient to engage, or to engage or attempt to engage the patient, in sexual activity outside the scope of practice or the scope of generally accepted examination or treatment of the patient. Sexual misconduct in the practice of physical therapy is prohibited.

History.—s. 184, ch. 97-264.



486.125 - Refusal, revocation, or suspension of license; administrative fines and other disciplinary measures.

486.125 Refusal, revocation, or suspension of license; administrative fines and other disciplinary measures.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Being unable to practice physical therapy with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition.

1. In enforcing this paragraph, upon a finding of the State Surgeon General or the State Surgeon General’s designee that probable cause exists to believe that the licensee is unable to practice physical therapy due to the reasons stated in this paragraph, the department shall have the authority to compel a physical therapist or physical therapist assistant to submit to a mental or physical examination by a physician designated by the department. If the licensee refuses to comply with such order, the department’s order directing such examination may be enforced by filing a petition for enforcement in the circuit court where the licensee resides or serves as a physical therapy practitioner. The licensee against whom the petition is filed shall not be named or identified by initials in any public court records or documents, and the proceedings shall be closed to the public. The department shall be entitled to the summary procedure provided in s. 51.011.

2. A physical therapist or physical therapist assistant whose license is suspended or revoked pursuant to this subsection shall, at reasonable intervals, be given an opportunity to demonstrate that she or he can resume the competent practice of physical therapy with reasonable skill and safety to patients.

3. Neither the record of proceeding nor the orders entered by the board in any proceeding under this subsection may be used against a physical therapist or physical therapist assistant in any other proceeding.

(b) Having committed fraud in the practice of physical therapy or deceit in obtaining a license as a physical therapist or as a physical therapist assistant.

(c) Being convicted or found guilty regardless of adjudication, of a crime in any jurisdiction which directly relates to the practice of physical therapy or to the ability to practice physical therapy. The entry of any plea of nolo contendere shall be considered a conviction for purpose of this chapter.

(d) Having treated or undertaken to treat human ailments by means other than by physical therapy, as defined in this chapter.

(e) Failing to maintain acceptable standards of physical therapy practice as set forth by the board in rules adopted pursuant to this chapter.

(f) Engaging directly or indirectly in the dividing, transferring, assigning, rebating, or refunding of fees received for professional services, or having been found to profit by means of a credit or other valuable consideration, such as an unearned commission, discount, or gratuity, with any person referring a patient or with any relative or business associate of the referring person. Nothing in this chapter shall be construed to prohibit the members of any regularly and properly organized business entity which is comprised of physical therapists and which is recognized under the laws of this state from making any division of their total fees among themselves as they determine necessary.

(g) Having a license revoked or suspended; having had other disciplinary action taken against her or him; or having had her or his application for a license refused, revoked, or suspended by the licensing authority of another state, territory, or country.

(h) Violating a lawful order of the board or department previously entered in a disciplinary hearing.

(i) Making or filing a report or record which the licensee knows to be false. Such reports or records shall include only those which are signed in the capacity of a physical therapist.

(j) Practicing or offering to practice beyond the scope permitted by law or accepting and performing professional responsibilities which the licensee knows or has reason to know that she or he is not competent to perform, including, but not limited to, specific spinal manipulation.

(k) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The board may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

(3) The board shall not reinstate the license of a physical therapist or physical therapist assistant or cause a license to be issued to a person it has deemed unqualified until such time as it is satisfied that she or he has complied with all the terms and conditions set forth in the final order and that such person is capable of safely engaging in the practice of physical therapy.

History.—s. 9, ch. 57-67; s. 8, ch. 67-537; ss. 36, 44, ch. 78-95; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 18, 24, ch. 83-86; s. 2, ch. 83-93; ss. 84, 119, ch. 83-329; ss. 15, 17, 18, ch. 86-31; s. 11, ch. 89-124; s. 61, ch. 89-374; s. 4, ch. 91-429; s. 2, ch. 92-70; s. 470, ch. 97-103; s. 185, ch. 97-264; s. 51, ch. 2001-277; s. 26, ch. 2005-240; s. 100, ch. 2008-6.

Note.—Former s. 486.091.



486.135 - False representation of licensure, or willful misrepresentation or fraudulent representation to obtain license, unlawful.

486.135 False representation of licensure, or willful misrepresentation or fraudulent representation to obtain license, unlawful.—

(1)(a) It is unlawful for any person who is not licensed under this chapter as a physical therapist, or whose license has been suspended or revoked, to use in connection with her or his name or place of business the words “physical therapist,” “physiotherapist,” “physical therapy,” “physiotherapy,” “registered physical therapist,” or “licensed physical therapist”; the letters “P.T.”; or any other words, letters, abbreviations, or insignia indicating or implying that she or he is a physical therapist or to represent herself or himself as a physical therapist in any other way, orally, in writing, in print, or by sign, directly or by implication, unless physical therapy services are provided or supplied by a physical therapist licensed in accordance with this chapter.

(b) It is unlawful for a person who is not licensed under this chapter as a physical therapist and who does not hold a doctoral degree in physical therapy to use the letters “D.P.T.” in connection with his or her name or place of business.

(c) It is unlawful for any person who is not licensed under this chapter as a physical therapist assistant, or whose license has been suspended or revoked, to use in connection with her or his name the words “physical therapist assistant,” the letters “P.T.A.,” or any other words, letters, abbreviations, or insignia indicating or implying that she or he is a physical therapist assistant or to represent herself or himself as a physical therapist assistant in any other way, orally, in writing, in print, or by sign, directly or by implication.

(2) An unlawful act under this section is a violation of s. 486.151.

(3) It is unlawful for any person to obtain or attempt to obtain a license under this chapter by any willful misrepresentation or any fraudulent representation.

History.—s. 10, ch. 57-67; s. 9, ch. 67-537; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 19, 24, ch. 83-86; ss. 17, 18, ch. 86-31; s. 4, ch. 91-429; s. 471, ch. 97-103; s. 3, ch. 2016-70.

Note.—Former s. 486.101.



486.151 - Prohibited acts; penalty.

486.151 Prohibited acts; penalty.—

(1) It is unlawful for any person to:

(a) Practice physical therapy or attempt to practice physical therapy without an active license or temporary permit.

(b) Use or attempt to use a license or temporary permit to practice physical therapy which is suspended, revoked, or void.

(c) Obtain or attempt to obtain a license or temporary permit to practice physical therapy by fraudulent misrepresentation.

(d) Use the name or title “Physical Therapist” or “Physical Therapist Assistant” or any other name or title which would lead the public to believe that the person using the name or title is licensed to practice physical therapy, unless such person holds a valid license, or use the letters “D.P.T.,” unless such person holds a valid license under this chapter and a doctoral degree in physical therapy.

(e) Make any willfully false oath or affirmation whenever an oath or affirmation is required by this chapter.

(f) Knowingly conceal information relating to violations of this chapter.

(2) Any person who violates any of the provisions of this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 15, ch. 57-67; s. 438, ch. 71-136; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 20, 24, ch. 83-86; ss. 16, 17, 18, ch. 86-31; s. 31, ch. 91-220; s. 4, ch. 91-429; s. 3, ch. 2012-69; s. 4, ch. 2016-70.



486.153 - Injunctive relief.

486.153 Injunctive relief.—The department or any person may, in the name of the state, apply for injunctive relief in any court of competent jurisdiction to enjoin any person from committing any act in violation of this chapter. Such proceedings shall be in addition to, and not in lieu of, any other penalty or remedy under this chapter.

History.—ss. 20, 24, ch. 83-86; ss. 17, 18, ch. 86-31; s. 4, ch. 91-429.



486.161 - Exemptions.

486.161 Exemptions.—

(1) No provision of this chapter shall be construed to prohibit any person licensed in this state from using any physical agent as a part of, or incidental to, the lawful practice of her or his profession under the statutes applicable to the profession of chiropractic physician, podiatric physician, doctor of medicine, massage therapist, nurse, osteopathic physician or surgeon, occupational therapist, or naturopath.

(2) No provision of this chapter shall be construed to prohibit:

(a) Any student who is enrolled in a school or course of physical therapy approved by the board from performing such acts of physical therapy as are incidental to her or his course of study; or

(b) Any physical therapist from another state from performing physical therapy incidental to a course of study when taking or giving a postgraduate course or other course of study in this state, provided such physical therapist is licensed in another jurisdiction or holds an appointment on the faculty of a school approved for training physical therapists or physical therapist assistants.

(3) No provision of this chapter prohibits a licensed physical therapist from delegating, to a person qualified by training, experience, or education, specific patient care activities, as defined and limited by board rule, to assist the licensed physical therapist in performing duties in compliance with the standards of the practice of physical therapy. Specific patient care activities, as defined and limited by board rule, must be performed under the direct supervision of the licensed physical therapist or physical therapist assistant in the immediate area, if the person is not a licensed physical therapist assistant.

History.—s. 16, ch. 57-67; s. 2, ch. 65-170; s. 5, ch. 78-278; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 21, 24, ch. 83-86; ss. 17, 18, ch. 86-31; s. 64, ch. 89-374; s. 4, ch. 91-429; s. 326, ch. 94-119; s. 472, ch. 97-103; ss. 219, 288, ch. 98-166.



486.171 - Current valid licenses effective.

486.171 Current valid licenses effective.—

(1) Any person holding a license to practice physical therapy issued by the board or department, which license is valid when this act takes effect, shall be deemed to be licensed as a physical therapist under this chapter.

(2) Any person employed by or assisting the physical therapist as an aide shall be considered eligible to continue to perform her or his duties, provided she or he was so employed prior to the 1973 amendments to this chapter. She or he shall not be eligible to be licensed as a physical therapist assistant or to call herself or himself an assistant until she or he meets the requirements of this chapter.

History.—s. 17, ch. 57-67; s. 16, ch. 67-537; s. 12, ch. 73-354; s. 2, ch. 79-116; ss. 2, 3, ch. 81-318; ss. 22, 24, ch. 83-86; ss. 17, 18, ch. 86-31; s. 4, ch. 91-429; s. 473, ch. 97-103.



486.172 - Application of s. 456.021.

486.172 Application of s. 456.021.—The provisions of s. 456.021 shall also be applicable to the provisions of this chapter.

History.—s. 7, ch. 78-278; s. 2, ch. 79-116; s. 366, ch. 81-259; ss. 2, 3, ch. 81-318; s. 24, ch. 83-86; ss. 17, 18, ch. 86-31; s. 4, ch. 91-429; s. 145, ch. 98-166; s. 204, ch. 2000-160.






Chapter 487 - PESTICIDE REGULATION AND SAFETY

Part I - FLORIDA PESTICIDE LAW (ss. 487.011-487.175)

487.011 - Popular name; administration.

487.011 Popular name; administration.—This part shall be known by the popular name the “Florida Pesticide Law” and shall be administered by the Department of Agriculture and Consumer Services.

History.—s. 1, ch. 65-457; ss. 1, 37, ch. 92-115; s. 2, ch. 94-233; s. 8, ch. 2000-154; s. 21, ch. 2004-64.



487.012 - Declaration of purpose.

487.012 Declaration of purpose.—The purpose of this part is to regulate the distribution, sale, and use of pesticides, except as provided in chapters 388 and 482, and to protect people and the environment from the adverse effects of pesticides.

History.—s. 3, ch. 74-247; s. 8, ch. 79-210; s. 2, ch. 81-318; ss. 14, 15, ch. 82-167; ss. 2, 37, ch. 92-115; s. 3, ch. 94-233; s. 9, ch. 2000-154; s. 22, ch. 2004-64.

Note.—Former s. 487.152.



487.021 - Definitions.

487.021 Definitions.—For the purpose of this part:

(1) “Acceptable release rate” means a measured release rate not exceeding 4.0 micrograms per square centimeter per day at steady state conditions as determined in accordance with a United States Environmental Protection Agency testing data call-in notice of July 29, 1986, on tributyltin in antifouling paints under the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. s. 136, or at a rate established by the department.

(2) “Active ingredient” means:

(a) In the case of a pesticide other than a plant regulator, defoliant, or desiccant, an ingredient which will prevent, destroy, repel, or mitigate insects, nematodes, fungi, rodents, weeds, or other pests.

(b) In the case of a plant regulator, an ingredient which, through physiological action, will accelerate or retard the rate of growth or rate of maturation, or otherwise alter the behavior, of ornamental or crop plants or the produce thereof.

(c) In the case of a defoliant, an ingredient which will cause the leaves or foliage to drop from a plant.

(d) In the case of a desiccant, an ingredient which will artificially accelerate the drying of plant tissue.

(3) “Added ingredient” means any plant nutrient or plant regulator added to the mixture which is not an active pesticidal ingredient, but which the manufacturer wishes to show on the label.

(4) “Adulterated” applies to any pesticide if its strength or purity falls below or is in excess of the professed standard of quality as expressed on labeling or under which it is sold, if any substance has been substituted wholly or in part for the pesticide or if any valuable constituent of the pesticide has been wholly or in part abstracted.

(5) “Advertisement” means all representations disseminated in any manner or by any means other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of pesticides.

(6) “Age of majority” means any natural person 18 years of age or older, or an emancipated minor.

(7) “Aircraft” means any machine designed for flight and for use in applying pesticides.

(8) “Animal” means all vertebrate and invertebrate species, including, but not limited to, humans and other mammals, birds, fish, and shellfish.

(9) “Antidote” means the most practical immediate treatment for poisoning and includes first aid treatment.

(10) “Antifouling paint” means a coating, paint, or treatment that is intended for use as a pesticide, as defined in this section, to control freshwater or marine fouling organisms.

(11) “Antisiphon device” means a safety device used to prevent the backflow of a mixture of water and chemicals into the water supply.

(12) “Batch” or “lot” means a quantity of pesticide produced or packaged and readily identified by numbers, letters, or other symbols.

(13) “Brand” means the name, number, trademark, or any other designation which distinguishes one pesticide product from another.

(14) “Certification” means the recognition by the department that an individual is a competent pesticide applicator and, thus, is eligible for licensure in one or more of the designated license types and categories.

(15) “Certified applicator” means any individual who has been recognized by the department as a competent pesticide applicator and, thus, is eligible to apply for licensure in one or more of the designated license types and categories.

(16) “Commercial applicator” means an individual who has reached the age of majority and is licensed by the department to use or supervise the use of any restricted-use pesticide for any purpose on any property other than as provided by the definitions of “private applicator,” “product specific applicator,” or “public applicator,” whether or not the individual is a private applicator with respect to some uses.

(17) “Dealer” means any person, other than the manufacturer or distributor, who offers for sale, sells, barters, or otherwise supplies pesticides to the ultimate user or consumer.

(18) “Deficiency” means the amount of an active ingredient of a pesticide by which it fails to come up to its guaranteed analysis when analyzed.

(19) “Defoliant” means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission.

(20) “Department” means the Department of Agriculture and Consumer Services or its authorized representative.

(21) “Desiccant” means any substance or mixture of substances intended for artificially accelerating the drying of plant tissues.

(22) “Device” means any instrument or contrivance (other than a firearm) which is intended for trapping, destroying, repelling, or mitigating, any pest or other form of plant or animal life (other than human and other than bacteria, virus, or other microorganism on or in living humans or other living animals); but not including equipment used for the application of pesticides when sold separately.

(23) “Distribute” means to offer for sale, hold for sale, sell, barter, or supply pesticides in this state.

(24) “Distributor” means any person who offers for sale, holds for sale, sells, barters, or supplies pesticides in this state.

(25) “Emergency exemption” means an exemption as authorized in s. 18 of the Federal Insecticide, Fungicide, and Rodenticide Act.

(26) “Environment” means all water, air, land, plants, and animals, and their relationships with one another.

(27) “Equipment” means any type of ground, aquatic, or aerial device used to apply any pesticide on land, and on anything that may be growing, habituating, or stored on or in the land. Equipment does not include any pressurized hand-size household device used to apply any pesticide, or any other device where the person applying the pesticide is the source of power for applying the pesticide.

(28) “Excess” means the amount of an active ingredient of a pesticide found by analysis to be over the guaranteed amount.

(29) “Experimental use permit” means a permit issued by the department or by the United States Environmental Protection Agency as authorized in s. 5 of the Federal Insecticide, Fungicide, and Rodenticide Act.

(30) “Fungi” means all non-chlorophyll-bearing thallophytes (that is, all non-chlorophyll-bearing plants of a lower order than mosses and liverworts), as, for example, rusts, smuts, mildews, molds, yeasts, and bacteria, except those on or in living humans or other animals.

(31) “Highly toxic” means any highly poisonous pesticide as determined by the rules promulgated pursuant to this part.

(32) “Imminent hazard” means a situation which exists when the continued use of a pesticide during the time required for cancellation proceedings would be likely to result in unreasonable adverse effects on the environment or will involve unreasonable hazard to the survival of a species declared endangered.

(33) “Ineffective” means that pesticides such as bacteriostats, disinfectants, germicides, sanitizers, and like products fail to meet microbiological claims when tested in the laboratory utilizing the officially approved procedures of the Association of Official Analytical Chemists or other methods or procedures as the department may find necessary.

(34) “Inert ingredient” means an ingredient which is not an active ingredient.

(35) “Ingredient statement” means a statement of the name and percentage by weight of each active ingredient, together with the total percentage of the inert ingredients in the pesticides.

(36) “Insect” means any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class Insecta, comprising six legs, usually in winged form (as, for example, beetles, bugs, bees, and flies) and to other allied classes and arthropods whose members are wingless and usually have more than six legs (as, for example, spiders, mites, ticks, centipedes, and wood lice).

(37) “Irrigation system” means any device or combination of devices having a hose, pipe, or other conduit which connects directly to any source of ground or surface water, through which device or combination of devices water or a mixture of water and chemicals is drawn and applied for agricultural purposes. The term does not include any handheld hose sprayer or other similar device which is constructed so that an interruption in water flow automatically prevents any backflow to the water source.

(38) “Label” means the written, printed, or graphic matter on or attached to a pesticide, device, or immediate and outside container or wrappers of such pesticide or device.

(39) “Labeling” means all labels and other written, printed, or graphic matter referencing the pesticide or device or upon any of its containers or wrappers, or accompanying the pesticide or device at any time, but does not include accurate, nonmisleading reference to current official publications of the United States Departments of Agriculture or Interior, the Environmental Protection Agency, the United States Public Health Service, state experiment stations, state agricultural colleges, or other similar federal institutions or official agencies of this state or other states authorized by law to conduct research in the field of pesticides.

(40) “Land” means all land and water areas, including airspace.

(41) “Licensed applicator” means an individual who has reached the age of majority and is authorized by license from the department to use or supervise the use of any restricted-use pesticide covered by the license.

(42) “Manufacturer” means a person engaged in the business of importing, producing, preparing, mixing, formulating, or reformulating pesticides for the purpose of distribution.

(43) “Mixer-loader” means any individual who handles open containers or otherwise prepares, processes, or dilutes pesticides in preparation for final application.

(44) “Nematode” means invertebrate animals of the phylum Nemathelminthes and class Nematoda (that is, unsegmented round worms with elongated, fusiform, or saclike bodies covered with cuticle and inhabiting soil, water, plants, or plant parts), and may also be known as nemas or eelworms.

(45) “Official sample” means any sample of a pesticide taken by the department in accordance with the provisions of this part or rules adopted under this part, and designated as official by the department.

(46) “Organotin compound” means any compound of tin used as a biocide in an antifouling paint.

(47) “Percent” means one one-hundredth part by weight or volume.

(48) “Pest” means:

(a) Any insect, rodent, nematode, fungus, weed; or

(b) Any other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism, except viruses, bacteria, or other microorganisms on or in living humans or other living animals, which is declared to be a pest by the administrator of the United States Environmental Protection Agency or which may be declared to be a pest by the department by rule.

(49) “Pesticide” means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any insects, rodents, nematodes, fungi, weeds, or other forms of plant or animal life or viruses, except viruses, bacteria, or fungi on or in living humans or other animals, which the department by rule declares to be a pest, and any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant; however, the term “pesticide” does not include any article that:

(a) Is a “new animal drug” within the meaning of s. 201(w) of the Federal Food, Drug, and Cosmetic Act;

(b) Has been determined by the Secretary of the United States Department of Health and Human Services not to be a new animal drug by a regulation establishing conditions of use for the article; or

(c) Is an animal feed within the meaning of s. 201(x) of the Federal Food, Drug, and Cosmetic Act bearing or containing an article covered in this subsection.

(50) “Plant nutrient” means any ingredient that furnishes nourishment to the plant or promotes its growth in a normal manner.

(51) “Plant regulator” means any substance or mixture of substances intended, through physiological action, for accelerating or retarding the rate of growth or maturation, or for otherwise altering the behavior, of ornamental or crop plants or the produce thereof; but does not include substances intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, or soil amendments.

(52) “Private applicator” means an individual who has reached the age of majority and is licensed by the department to use or supervise the use of any restricted-use pesticide for purposes of producing any agricultural commodity on property owned or rented by his or her employer, or, if applied without compensation other than the trading of personal services between producers of agricultural commodities, on the property of another person.

(53) “Product” means a unique pesticide and label as distinguished by its individually assigned United States Environmental Protection Agency registration number, special local need registration number, or experimental use permit number.

(54) “Protect health and the environment” means protection against any unreasonable adverse effects on people or the environment.

(55) “Public applicator” means an individual who has reached the age of majority and is licensed by the department to use or supervise the use of restricted-use pesticides as an employee of a state agency, municipal corporation, or other governmental agency.

(56) “Product specific applicator” means an individual who has reached the age of majority and is licensed by the department to use or supervise the use of a particular restricted-use pesticide product that is identified on the license by the United States Environmental Protection Agency registration number, as well as any Florida special local need registration number and any specific identifying information as deemed appropriate for nonfederally registered products exempt under s. 18 of the Federal Insecticide, Fungicide, and Rodenticide Act, provided that the restricted-use pesticide product is used for the purpose of producing agricultural commodities on property owned or rented by the licensee or the licensee’s employer, or is applied on the property of another person without compensation other than trading of personal services between producers of agricultural commodities.

(57) “Registrant” means the person registering any pesticide pursuant to the provisions of this part.

(58) “Restricted-use pesticide” means a pesticide which, when applied in accordance with its directions for use, warnings, and cautions and for uses for which it is registered or for one or more such uses, or in accordance with a widespread and commonly recognized practice, may generally cause, without additional regulatory restrictions, unreasonable adverse effects on the environment, or injury to the applicator or other persons, and which has been classified as a restricted-use pesticide by the department or the administrator of the United States Environmental Protection Agency.

(59) “Sell or sale” includes exchanges.

(60) “Special local need registration” means a state registration issued by the department as authorized in s. 24(c) of the Federal Insecticide, Fungicide, and Rodenticide Act.

(61) “Special review” is a process for reviewing selected pesticides based upon information that the pesticides have been found to present environmental or health concerns not considered in the registration process or that data submitted in support of registration are inadequate or outdated.

(62) “Tolerance” means the deviation from the guaranteed analysis permitted by law.

(63) “Transportation of pesticides in bulk” means the movement of a pesticide which is held in an individual container in undivided quantities of greater than 55 U.S. gallons liquid measure or 100 pounds net dry weight.

(64) “Under the direct supervision of a licensed applicator” means, unless otherwise prescribed by its labeling, a pesticide that must be applied by a competent person acting under the instruction and control of a licensed applicator who is available if and when needed, even though the licensed applicator is not physically present when the pesticide is applied.

(65) “Unreasonable adverse effects on the environment” means any unreasonable risk to humans or the environment, taking into account the economic, social, and environmental costs and benefits of the use of any pesticide.

(66) “Vessel” means any type of watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water.

(67) “Weed” means any plant which grows where not wanted.

History.—s. 1, ch. 65-457; ss. 14, 35, ch. 69-106; s. 1, ch. 69-376; s. 1, ch. 70-52; s. 178, ch. 71-377; s. 1, ch. 73-63; s. 1, ch. 79-210; s. 1, ch. 82-106; s. 1, ch. 82-167; s. 15, ch. 84-338; s. 1, ch. 88-304; ss. 3, 37, ch. 92-115; s. 4, ch. 94-233; s. 474, ch. 97-103; s. 10, ch. 2000-154; s. 23, ch. 2004-64.



487.025 - Misbranding.

487.025 Misbranding.—

(1) A pesticide or device is misbranded if its labeling bears any statement, design, or graphic representation which is false or misleading in any particular.

(2) A pesticide is misbranded if:

(a) It is an imitation of, or is offered for sale under the name of, another pesticide.

(b) Its labeling bears any reference to registration under this part.

(c) The labeling accompanying it does not contain instructions for use which are necessary and, if complied with, adequate for the protection of the public.

(d) The label does not contain a warning or caution statement which may be necessary and, if complied with, adequate to prevent injury to living humans and other vertebrate animals.

(e) The label does not bear an ingredient statement on that part of the immediate container, and on the outside container or wrapper, if there is one, through which the ingredient statement on the immediate container cannot be clearly read, of the retail package which is presented or displayed under customary conditions of purchase.

(f) Any word, statement, or other information required by or under authority of this part to appear on the labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or graphic matter in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(g) It is injurious to living humans or other vertebrate animals or vegetation, except weeds, to which it is applied, or to the person applying such pesticide as directed or in accordance with commonly recognized practice.

(h) In the case of a plant regulator, defoliant, or desiccant, when used as directed, it is injurious to living humans or other vertebrate animals, or vegetation, to which it is applied, or to the person applying such pesticide. However, physical or physiological effects on plants or parts thereof shall not be deemed to be injury when this is the purpose for which the plant regulator, defoliant, or desiccant was applied in accordance with the label claims and recommendations.

(i) Any ingredient which is present in amounts which are not likely to be effective when used according to directions is given undue prominence or conspicuousness, as compared with ingredients which are present in effective amounts, in its labeling. Such ingredient shall appear only in the ingredient statement.

(j) It is found to be ineffective when tested in the laboratory.

(k) It is found by the department to be of short measure.

History.—s. 1, ch. 65-457; ss. 14, 35, ch. 69-106; s. 1, ch. 73-63; s. 1, ch. 79-210; s. 1, ch. 82-106; s. 1, ch. 82-167; s. 15, ch. 84-338; ss. 3, 37, ch. 92-115; s. 5, ch. 94-233; s. 475, ch. 97-103; s. 11, ch. 2000-154; s. 24, ch. 2004-64.

Note.—Former s. 487.021(37).



487.031 - Prohibited acts.

487.031 Prohibited acts.—It is unlawful:

(1) For any person to engage in the application of restricted-use pesticides, except as defined in chapters 388 and 482, without a certified applicator’s license issued by the department unless such person is doing so under the direct supervision of a licensee. However, all aerial applicators applying any pesticide shall be licensed by the department in the appropriate category or categories, and provisions for direct supervision shall not be held to apply to aerial applicators.

(2) To distribute, sell, or offer for sale within this state any pesticide or product which has not been registered pursuant to the provisions of this part, except pesticides distributed, sold, offered for sale, or used in accordance with the provisions of federal or state restriction, supervision, or cancellation orders or other existing stock agreements.

(3) To distribute, sell, offer for sale, or use within the state any pesticide which is adulterated or misbranded, or any device which is misbranded.

(4) To detach, alter, deface, or destroy, in whole or in part, any label or labeling provided for in this part or rules promulgated under this part, or to add any substance to, or take any substance from, any pesticide in a manner that may defeat the purpose of this part.

(5) For any person to use for his or her own advantage or to reveal any information relative to formulas of products acquired by authority of this part, other than to: the department, proper officials, or employees of the state; the courts of this state in response to a subpoena; physicians, pharmacists, and other qualified persons, in an emergency, for use in the preparation of antidotes. The information relative to formulas of products is confidential and exempt from the provisions of s. 119.07(1).

(6) To disseminate any false advertisement.

(7) For any person to dispose of a pesticide that has been placed under stop-sale, stop-use, removal, or hold order issued by the department without a written release order from the department or to remove stop-sale, stop-use, removal, or hold order from article so detained.

(8) To hold or offer for sale, sell, or distribute in this state restricted-use pesticides without a dealer’s license and unless the person to whom the sale is made holds a valid applicator’s license to purchase and use such restricted-use pesticides or holds a valid purchase authorization card, in which case the use of the restricted-use pesticide shall be by a licensed applicator or an employee under his or her direct supervision.

(9) For any person to purchase any restricted-use pesticide unless the person is the holder of a valid dealer’s license, applicator’s license, or purchase authorization card or to use a restricted-use pesticide unless the person is the holder of a valid applicator’s license or unless he or she is using the restricted-use pesticide under the direct supervision of a licensed applicator.

(10) For any person to use any pesticide, including a restricted-use pesticide, or to dispose of any pesticide containers in a manner other than as stated in the labeling or on the label or as specified by the department or the United States Environmental Protection Agency. However, it shall not be unlawful to:

(a) Apply a pesticide at any dosage, concentration, or frequency less than that specified on the label or labeling, provided that the efficacy of the pesticide is maintained; further, provided that when a pesticide is applied by a commercial applicator, any deviation from label recommendations must be with the consent of the purchaser of the pesticide application services;

(b) Apply a pesticide against any target pest not specified in the labeling if the application is to a crop, animal, or site specified on the label or labeling, provided that the label or labeling does not specifically prohibit the use on pests other than those listed on the label or labeling;

(c) Employ any method of application not prohibited by the labeling;

(d) Mix a pesticide or pesticides with a fertilizer when such mixture is not prohibited by the label or labeling; or

(e) Use in a manner determined by rule not to be an unlawful act.

(11) For any person to handle, transport, store, display, or distribute pesticides in such a manner as to endanger human beings or the environment or to endanger food, feed, or any other products that may be transported, stored, displayed, or distributed with such pesticides.

(12) For any person to dispose of, discard, or store any pesticides or pesticide containers in a manner which causes injury to humans, vegetation, crops, livestock, wildlife, or pollinating insects or to pollute any water supply or waterway.

(13) For any person to:

(a) Make a false or fraudulent claim through any medium, misrepresenting the effect of materials or methods used;

(b) Make a pesticide recommendation or application not in accordance with the label, except as provided in this section, or not in accordance with recommendations of the United States Environmental Protection Agency or not in accordance with the specifications of a special local need registration;

(c) Operate faulty or unsafe equipment;

(d) Operate in a faulty, careless, or negligent manner;

(e) Apply any pesticide directly to, or in any manner cause any pesticide to drift onto, any person or area not intended to receive the pesticide;

(f) Fail to disclose to an agricultural crop grower, prior to the time pesticides are applied to a crop, full information regarding the possible harmful effects to human beings or animals and the earliest safe time for workers or animals to reenter the treated field;

(g) Refuse or, after notice, neglect to comply with the provisions of this part, the rules adopted under this part, or any lawful order of the department;

(h) Refuse or neglect to keep and maintain the records required by this part or to submit reports when and as required;

(i) Make false or fraudulent records, invoices, or reports;

(j) Use fraud or misrepresentation in making an application for a license or license renewal;

(k) Refuse or neglect to comply with any limitations or restrictions on or in a duly issued license;

(l) Aid or abet a licensed or unlicensed person to evade the provisions of this part, or combine or conspire with a licensed or unlicensed person to evade the provisions of this part, or allow a license to be used by an unlicensed person;

(m) Make false or misleading statements during or after an inspection concerning any infestation or infection of pests found on land;

(n) Make false or misleading statements, or fail to report, pursuant to this part, any suspected or known damage to property or illness or injury to persons caused by the application of pesticides;

(o) Impersonate any state, county, or city inspector or official;

(p) Fail to maintain a current liability insurance policy or surety bond as provided for in this part;

(q) Fail to adequately train, as provided for in this part, unlicensed applicators or mixer-loaders applying restricted-use pesticides under the direct supervision of a licensed applicator; or

(r) Fail to provide authorized representatives of the department with records required by this part or with free access for inspection and sampling of any pesticide, areas treated with or impacted by these materials, and equipment used in their application.

History.—s. 1, ch. 65-457; s. 1, ch. 69-19; ss. 14, 35, ch. 69-106; s. 2, ch. 69-376; s. 2, ch. 70-52; s. 1, ch. 70-439; s. 2, ch. 71-137; s. 1, ch. 72-166; ss. 2, 3, ch. 73-63; s. 9, ch. 74-247; s. 183, ch. 77-104; s. 412, ch. 77-147; s. 6, ch. 78-95; s. 1, ch. 78-154; s. 88, ch. 79-65; s. 137, ch. 79-164; s. 2, ch. 79-210; s. 2, ch. 81-318; ss. 8, 14, 15, ch. 82-167; s. 101, ch. 83-218; s. 3, ch. 86-116; s. 1, ch. 91-20; ss. 4, 37, ch. 92-115; s. 6, ch. 94-233; s. 322, ch. 96-406; s. 1122, ch. 97-103; s. 12, ch. 2000-154; s. 25, ch. 2004-64.

Note.—Subsection (13) former s. 487.158(1).



487.041 - Registration.

487.041 Registration.—

(1)(a) Effective January 1, 2009, each brand of pesticide, as defined in s. 487.021, which is distributed, sold, or offered for sale, except as provided in this section, within this state or delivered for transportation or transported in intrastate commerce or between points within this state through any point outside this state must be registered in the office of the department, and such registration shall be renewed biennially. Emergency exemptions from registration may be authorized in accordance with the rules of the department. The registrant shall file with the department a statement including:

1. The name, business mailing address, and street address of the registrant.

2. The name of the brand of pesticide.

3. An ingredient statement and a complete current copy of the labeling accompanying the brand of pesticide, which must conform to the registration, and a statement of all claims to be made for it, including directions for use and a guaranteed analysis showing the names and percentages by weight of each active ingredient, the total percentage of inert ingredients, and the names and percentages by weight of each “added ingredient.”

(b) Effective January 1, 2009, for the purpose of defraying expenses of the department in connection with carrying out the provisions of this part, each registrant shall pay a biennial registration fee for each registered brand of pesticide. The registration of each brand of pesticide shall cover a designated 2-year period beginning on January 1 of each odd-numbered year and expiring on December 31 of the following year.

(c) Each registration issued by the department to a registrant for a period beginning in an odd-numbered year shall be assessed a fee of $700 per brand of pesticide and a fee of $200 for each special local need label and experimental use permit, and the registration shall expire on December 31 of the following year. Each registration issued by the department to a registrant for a period beginning in an even-numbered year shall be assessed a fee of $350 per brand of pesticide and fee of $100 for each special local need label and experimental use permit, and the registration shall expire on December 31 of that year.

(d)1. Effective January 1, 2009, in addition to the fees assessed pursuant to paragraphs (b) and (c), for the purpose of defraying the expenses of the department for testing pesticides for food safety, each registrant shall pay a supplemental biennial registration fee for each registered brand of pesticide that contains an active ingredient for which the United States Environmental Protection Agency has established a food tolerance limit in 40 C.F.R. part 180. The department shall biennially publish by rule a list of the pesticide active ingredients for which a brand of pesticide is subject to the supplemental registration fee.

2. Each registration issued by the department to a registrant for a period beginning in an odd-numbered year shall be assessed a supplemental registration fee of $630 per brand of pesticide that is subject to the fee pursuant to subparagraph 1. Each registration issued by the department to a registrant for a period beginning in an even-numbered year shall be assessed a supplemental registration fee of $315 per brand of pesticide that is subject to the fee pursuant to subparagraph 1. The department shall retroactively assess the supplemental registration fee for each brand of pesticide that registered on or after January 1, 2009, and that is subject to the fee pursuant to subparagraph 1.

(e) All revenues collected, less those costs determined by the department to be nonrecurring or one-time costs, shall be deferred over the 2-year registration period, deposited in the General Inspection Trust Fund, and used by the department in carrying out the provisions of this chapter. Revenues collected from the supplemental registration fee may also be used by the department for testing pesticides for food safety.

(f) If the renewal of a brand of pesticide, including the special local need label and experimental use permit, is not filed by January 31 of the renewal year, an additional fee of $25 per brand of pesticide shall be assessed per month and added to the original fee. This additional fee may not exceed $250 per brand of pesticide. The additional fee must be paid by the registrant before the renewal certificate for the registration of the brand of pesticide is issued. The additional fee shall be deposited into the General Inspection Trust Fund.

(g) This subsection does not apply to distributors or retail dealers selling brands of pesticide if such brands of pesticide are registered by another person.

(h) All registration fees, including supplemental fees and late fees, are nonrefundable.

(i) For any currently registered pesticide product brand that undergoes labeling revisions during the registration period, the registrant shall submit to the department a copy of the revised labeling along with a cover letter detailing such revisions before the sale or distribution in this state of the product brand with the revised labeling. If the labeling revisions require notification of an amendment review by the United States Environmental Protection Agency, the registrant shall submit an additional copy of the labeling marked to identify those revisions.

(j) Effective January 1, 2013, all payments of any pesticide registration fees, including supplemental fees and late fees, shall be submitted electronically using the department’s Internet website for registration of pesticide product brands.

(2) The department shall adopt rules governing the procedures for the registration of a brand of pesticide, for the review of data submitted by an applicant for registration of the brand of pesticide, and for biennially publishing the list of active ingredients for which a brand of pesticide is subject to the supplemental registration fee pursuant to subparagraph (1)(d)1. The department shall determine whether the brand of pesticide should be registered, registered with conditions, or tested under field conditions in this state. The department shall determine whether each request for registration of a brand of pesticide meets the requirements of current state and federal law. The department, whenever it deems it necessary in the administration of this part, may require the manufacturer or registrant to submit the complete formula, quantities shipped into or manufactured in the state for distribution and sale, evidence of the efficacy and the safety of any pesticide, and other relevant data. The department may review and evaluate a registered pesticide if new information is made available that indicates that use of the pesticide has caused an unreasonable adverse effect on public health or the environment. Such review shall be conducted upon the request of the State Surgeon General in the event of an unreasonable adverse effect on public health or the Secretary of Environmental Protection in the event of an unreasonable adverse effect on the environment. Such review may result in modifications, revocation, cancellation, or suspension of the registration of a brand of pesticide. The department, for reasons of adulteration, misbranding, or other good cause, may refuse or revoke the registration of the brand of any pesticide after notice to the applicant or registrant giving the reason for the decision. The applicant may then request a hearing, pursuant to chapter 120, on the intention of the department to refuse or revoke registration, and, upon his or her failure to do so, the refusal or revocation shall become final without further procedure. The registration of a brand of pesticide may not be construed as a defense for the commission of any offense prohibited under this part.

(3) The department, in addition to its other duties under this section, has the power to:

(a) Review data of the United States Environmental Protection Agency on any pesticide.

(b) Formally request the United States Environmental Protection Agency to require registrants of pesticides to provide the department with environmental test data generated in this state or generated by simulating environmental conditions in this state.

(c) Request information from the United States Environmental Protection Agency relating to the findings upon which that agency based its registration determinations for pesticides registered in this state.

(d) Require a registrant to continue the registration of a brand of pesticide that remains on retailers’ shelves in the state unless the department receives the registrant’s written notification that it is discontinuing the distribution of a brand of pesticide and the registrant then maintains the registration of that brand for a minimum of 2 years. The discontinued brand of pesticide may remain on retailers’ shelves without further registration if the brand of pesticide is not distributed by the registrant in the state during or after the minimum 2-year period.

(e) Require data demonstrating the efficacy of pesticide products containing label statements that include directions for use as preventive treatments for termites for new construction. The department shall review the data and determine if the data supports label claims of termite prevention or protection from termite damage. Label claims for protection from damage must be supported by data that shows the product will prevent damage to a structure and its contents for a minimum of 5 years under Florida conditions. If the data does not support such label claims, then the product cannot be registered or reregistered. The department shall adopt rules specifying performance standards and acceptable test conditions for data submitted in support of an efficacy claim, or may reference such performance standards and test conditions established by the United States Environmental Protection Agency.

(4) Each application for a special local need registration must be supported by evidence of efficacy and safety which shall be submitted with the application for registration. This evidence, in whole or part, shall be examined by any other governmental agency designated by the department, which shall make recommendations to the department as to whether the application shall be accepted or rejected. The department may then issue an acceptance or rejection.

(5) In the discharge of duties under this section, the department shall seek the review and comment of other appropriate agencies. The procedures for obtaining review and comment shall be established through memoranda of understanding or cooperative agreements. Confidential data received by such governmental agencies from the department shall be confidential and exempt from the provisions of s. 119.07(1); and it is unlawful for any member of such agency or of the department to use the data for his or her own advantage or to reveal the data to the public.

(6) This section does not affect the authority of the department to administer the pesticide registration program under this part or the authority of the Commissioner of Agriculture to approve the registration of a brand of pesticide.

(7) Pesticides used in accordance with provisions under federal or state restriction, suspension, or cancellation orders, or other existing stock agreements, are exempt from this section.

History.—s. 1, ch. 65-457; ss. 14, 35, ch. 69-106; s. 4, ch. 73-63; s. 2, ch. 78-154; s. 3, ch. 79-210; s. 16, ch. 84-338; s. 85, ch. 85-81; s. 1, ch. 85-172; s. 2, ch. 88-304; s. 2, ch. 91-20; ss. 5, 37, ch. 92-115; s. 7, ch. 94-233; s. 323, ch. 96-406; s. 1123, ch. 97-103; s. 13, ch. 2000-154; s. 13, ch. 2000-308; s. 9, ch. 2001-279; s. 25, ch. 2002-295; s. 26, ch. 2004-64; s. 1, ch. 2007-67; s. 101, ch. 2008-6; s. 4, ch. 2008-107; s. 14, ch. 2009-20; s. 32, ch. 2009-66; s. 14, ch. 2011-206; s. 42, ch. 2013-226; s. 18, ch. 2014-150.



487.042 - Restricted-use pesticides; designation.

487.042 Restricted-use pesticides; designation.—The department may designate by rule a pesticide, or a pesticide applied under certain conditions or for a certain purpose, as a “restricted-use pesticide” if the pesticide, when applied in accordance with its directions for use, warnings, and cautions, for uses for which it is registered or for one or more such uses, or in accordance with a widespread and commonly recognized practice, may generally cause, without additional regulatory restrictions, unreasonable adverse effects on the environment or injury to the applicator or other persons.

History.—s. 3, ch. 69-376; ss. 14, 35, ch. 69-106; s. 3, ch. 78-154; ss. 2, 4, ch. 79-210; s. 3, ch. 88-304; ss. 6, 37, ch. 92-115.



487.0435 - License classification.

487.0435 License classification.—The department shall issue certified applicator licenses in the following classifications: certified public applicator; certified private applicator; and certified commercial applicator. In addition, separate classifications and subclassifications may be specified by the department in rule as deemed necessary to carry out the provisions of this part. Each classification shall be subject to requirements or testing procedures to be set forth by rule of the department and shall be restricted to the activities within the scope of the respective classification as established in statute or by rule. In specifying classifications, the department may consider, but is not limited to, the following:

(1) Whether the license sought is for commercial, public, or private applicator status.

(2) The method of applying the restricted-use pesticide.

(3) The specific crops upon which restricted-use pesticides are applied.

(4) The proximity of populated areas to the land upon which restricted-use pesticides are applied.

(5) The acreage under the control of the licensee.

(6) The pounds of technical restricted toxicant applied per acre per year by the licensee.

History.—ss. 7, 37, ch. 92-115; s. 8, ch. 94-233; s. 14, ch. 2000-154; s. 27, ch. 2004-64.



487.0437 - Direct infusion of chlorine gas.

487.0437 Direct infusion of chlorine gas.—The department shall create, within the commercial applicator classification, a category for the direct infusion of chlorine gas in residential swimming pools by a portable system which dispenses chlorine gas registered with the United States Environmental Protection Agency and the Florida Department of Agriculture and Consumer Services for use as a disinfectant and algicide in residential swimming pools. It is the intention of the Legislature that the regulation of applicators doing chlorine gas infusion for treatment of algae in residential swimming pools as described herein is preempted to the department and not the Department of Business and Professional Regulation under chapter 489.

History.—ss. 9, 37, ch. 92-115; s. 183, ch. 94-218.



487.044 - Certification; examination.

487.044 Certification; examination.—

(1) The department may independently, or through the Institute of Food and Agricultural Sciences, develop a certification program, including an optional training session of at least 4 hours, designed to ensure the competency of those persons to whom the department issues licenses. A standard core examination shall be developed which shall be administered to all applicants for licensure.

(2) The department shall require each applicant for a certified applicator’s license to demonstrate competence by a written or oral examination in which the applicant must demonstrate adequate knowledge concerning the proper use and application of restricted-use pesticides in each classification for which application for license is made. The examination may be prepared, administered, and evaluated by the department. Each applicant for a certified applicator’s license shall demonstrate minimum competence as to:

(a) The proper use of the equipment.

(b) The environmental hazards that may be involved in applying restricted-use pesticides.

(c) Calculating the concentration of restricted-use pesticides to be used in particular circumstances.

(d) Identification of common pests to be controlled and the damages caused by such pests.

(e) Protective clothing and respiratory equipment required during the handling and application of restricted-use pesticides.

(f) General precautions to be followed in the disposal of containers, as well as the cleaning and decontamination of the equipment which the applicant proposes to use.

(g) Applicable state and federal pesticide laws, rules, and regulations.

(h) General safety precautions.

History.—ss. 8, 37, ch. 92-115.



487.045 - Fees.

487.045 Fees.—

(1) The department shall establish applicable fees by rule. The fees shall not exceed $250 for commercial applicators or $100 for private applicators and public applicators, for initial licensing and for each subsequent license renewal. The fees shall be determined annually and shall represent department costs associated with enforcement of the provisions of this part.

(2) Fees collected under the provisions of this part shall be deposited into the General Inspection Trust Fund and shall be used to defray expenses in the administration of this part.

History.—ss. 11, 37, ch. 92-115; s. 9, ch. 94-233; s. 15, ch. 2000-154; s. 28, ch. 2004-64.



487.046 - Application; licensure.

487.046 Application; licensure.—

(1) Application for license shall be filed with the department by using a form prescribed by the department or by using the department’s website. Each application shall contain information regarding the applicant’s qualifications, proposed operations, and license classification or subclassifications, as prescribed by rule.

(2) If the department finds the applicant qualified in the classification for which the applicant has applied, and if the applicant applying for a license to engage in aerial application of pesticides has met all of the requirements of the Federal Aviation Administration and the Department of Transportation of this state to operate the equipment described in the application and has shown proof of liability insurance or posted a surety bond in an amount to be set forth by rule of the department, the department shall issue a certified applicator’s license, limited to the classifications for which the applicant is qualified. The license shall expire as required by rules promulgated under this part, unless it has been revoked or suspended by the department prior to expiration, for cause as provided in this part. The license or authorization card issued by the department verifying licensure shall be kept on the person of the licensee while performing work as a licensed applicator.

History.—ss. 12, 37, ch. 92-115; s. 10, ch. 94-233; s. 16, ch. 2000-154; s. 82, ch. 2004-5; s. 29, ch. 2004-64; s. 19, ch. 2014-150.



487.047 - Nonresident license; reciprocal agreement; authorized purchase.

487.047 Nonresident license; reciprocal agreement; authorized purchase.—

(1) The department may waive all or part of the examination requirements provided for in this part on a reciprocal basis with any other state or agency, or an Indian tribe, that has substantially the same or better standards.

(2) Any nonresident applying for a license under this part to operate in the state shall file a Designation of Registered Agent naming the Secretary of State as the agent of the nonresident, upon whom process may be served in the event of any suit against the nonresident. The designation shall be prepared on a form provided by the department and shall render effective the jurisdiction of the courts of this state over the nonresident applicant. However, any nonresident who has a duly appointed registered agent upon whom process may be served as provided by law shall not be required to designate the Secretary of State as registered agent. The Secretary of State shall be allowed the registered-agent fees as provided by law for designating registered agents. The department shall be furnished with a copy of the designation of the Secretary of State or of a registered agent which is certified by the Secretary of State. The Secretary of State shall notify the department of any service of process it receives as registered agent for persons licensed under this part.

(3) Restricted-use pesticides may be purchased by a person who holds a valid applicator’s license or who holds a valid purchase authorization card issued by the department or by a licensee under chapter 388 or chapter 482. A nonlicensed person may apply restricted-use pesticides under the direct supervision of a licensed applicator. An applicator’s license shall be issued by the department pursuant to this part.

History.—ss. 13, 37, ch. 92-115; s. 11, ch. 94-233; s. 17, ch. 2000-154; s. 30, ch. 2004-64; s. 20, ch. 2014-150.



487.048 - Dealer’s license; records.

487.048 Dealer’s license; records.—

(1) Each person holding or offering for sale, selling, or distributing restricted-use pesticides must obtain a dealer’s license from the department. Application for the license shall be filed with the department by using a form prescribed by the department or by using the department’s website. The license must be obtained before entering into business or transferring ownership of a business. The department may require examination or other proof of competency of individuals to whom licenses are issued or of individuals employed by persons to whom licenses are issued. Demonstration of continued competency may be required for license renewal, as set by rule. The license shall be renewed annually as provided by rule. An annual license fee not exceeding $250 shall be established by rule. However, a user of a restricted-use pesticide may distribute unopened containers of a properly labeled pesticide to another user who is legally entitled to use that restricted-use pesticide without obtaining a pesticide dealer license. The exclusive purpose of distribution of the restricted-use pesticide is to keep it from becoming a hazardous waste as defined in s. 403.703(13).

(2) A record of each sale of a restricted-use pesticide shall be maintained by the licensed dealer for a period of 2 years and shall be made available to the department upon request. The content of the record shall be established by department rule.

History.—ss. 14, 37, ch. 92-115; s. 18, ch. 2000-154; s. 129, ch. 2008-4; s. 21, ch. 2014-150.



487.049 - Renewal; late fee; recertification.

487.049 Renewal; late fee; recertification.—

(1) The department shall require renewal of a certified applicator’s license at 4-year intervals from the date of issuance. If the application for renewal of any license provided for in this part is not filed on time, a late fee shall be assessed not to exceed $50. However, the penalty shall not apply if the renewal application is filed within 60 days after the renewal date, provided the applicant furnishes an affidavit certifying that he or she has not engaged in business subsequent to the expiration of the license for a period not exceeding 60 days. A license may be renewed without taking another examination unless the department determines that new knowledge related to the classification for which the applicant has applied makes a new examination necessary; however, the department may require the applicant to provide evidence of continued competency, as determined by rule. If the license is not renewed within 60 days after the expiration date, then the licensee may again be required to take another examination, unless there is some unavoidable circumstance which results in the delay of the renewal of any license issued under this part which was not under the applicant’s control.

(2) The department shall require all certified applicators to provide evidence of continued competency through the implementation of a recertification program set forth by rule. Recertification options shall include at least one of the following: the attendance of training sessions with either a written or oral examination; or accumulation of a minimum number of recertification credits through attendance of approved continuing education classes or seminars. If the licensee fails to renew the license within 60 days of the expiration date, reexamination shall be required.

History.—s. 8, ch. 74-247; s. 12, ch. 79-210; s. 2, ch. 81-318; ss. 7, 14, 15, ch. 82-167; s. 1, ch. 86-72; ss. 15, 37, ch. 92-115; s. 12, ch. 94-233; s. 476, ch. 97-103; s. 19, ch. 2000-154; s. 31, ch. 2004-64.

Note.—Former s. 487.157.



487.051 - Administration; rules; procedure.

487.051 Administration; rules; procedure.—

(1) The department may by rule:

(a) Declare as a pest any form of plant or animal life or virus which is injurious to plants, humans, domestic animals, articles, or substances.

(b) Establish procedures for the taking and handling of samples and establish tolerances and deficiencies where not specifically provided for in this part; assess penalties; and prohibit the sale or use of pesticides or devices shown to be detrimental to human beings, the environment, or agriculture or to be otherwise of questionable value.

(c) Determine whether pesticides, and quantities of substances contained in pesticides, are injurious to the environment. The department shall be guided by the United States Environmental Protection Agency regulations in this determination.

(d) Establish requirements governing aircraft used for the aerial application of pesticides, including requirements for recordkeeping, annual aircraft registration, secure storage when not in use, area-of-application information, and reporting any sale, lease, purchase, rental, or transfer of such aircraft to another person.

(e) Establish requirements governing the secure storage of pesticides used by aerial pesticide applicators.

(f) Establish conditions of registration or reregistration for structural fumigants which include requirements that registrants:

1. Train distributors and end users in safety measures and in proper use, safe storage, and management of fumigant materials.

2. Obtain continuing education program approval for stewardship training programs.

3. Conduct quality assurance reviews.

4. Report to the department any probation or stop-sale notice issued to end users. Under such circumstances, the department shall notify all other structural fumigant registrants of the reported probation or stop-sale notice.

5. Assist the department, upon request, with the removal of fumigant containers from distributors and end users for compliance with permanent or extended stop-sale notices.

(2) The department is authorized to adopt by rule the primary standards established by the United States Environmental Protection Agency with respect to pesticides. If the provisions of this part are preempted in part by federal law, those provisions not preempted shall apply. This part is intended as comprehensive and exclusive regulation of pesticides in this state. Except as provided in chapters 373, 376, 388, 403, and 482, or as otherwise provided by law, no agency, commission, department, county, municipality, or other political subdivision of the state may adopt laws, regulations, rules, or policies pertaining to pesticides, including their registration, packaging, labeling, distribution, sale, or use, except that local jurisdictions may adopt or enforce an ordinance pertaining to pesticides if that ordinance is in the area of occupational license taxes, building and zoning regulations, disposal or spillage of pesticides within a water well zone, or pesticide safety regulations relating to containment at the storage site.

History.—s. 1, ch. 65-457; ss. 14, 35, ch. 69-106; s. 179, ch. 71-377; ss. 5, 6, ch. 73-63; s. 6, ch. 78-95; s. 2, ch. 82-106; ss. 16, 37, ch. 92-115; s. 13, ch. 94-233; s. 477, ch. 97-103; s. 20, ch. 2000-154; s. 1, ch. 2001-360; s. 32, ch. 2004-64; s. 2, ch. 2016-143.



487.064 - Antisiphon requirements for irrigation systems.

487.064 Antisiphon requirements for irrigation systems.—

(1) Any irrigation system used for the application of pesticides must be equipped with an antisiphon device adequate to protect against contamination of the water supply. The requirements of this section shall also apply to water supply lines to pesticide mixing-loading equipment other than those systems which incorporate a physical gap between the water source and the application equipment.

(2) It is unlawful for any person to apply chemicals through an irrigation system which is not equipped with an antisiphon device as required by this section, or to mix and load pesticides for application unless there is a physical gap or its equivalent between the line from the water source and the application equipment.

(3) Any governmental agency which requires antisiphon devices on irrigation systems used for the application of chemicals shall use the specific antisiphon device requirements adopted by the department.

History.—s. 17, ch. 84-338; ss. 18, 37, ch. 92-115; s. 1, ch. 2016-9.



487.071 - Enforcement, inspection, sampling, and analysis.

487.071 Enforcement, inspection, sampling, and analysis.—

(1) The department is authorized to enter upon any public or private premises or carrier where pesticides are known or thought to be distributed, sold, offered for sale, held, stored, or applied, during regular business hours in the performance of its duties relating to pesticides and records pertaining to pesticides. No person shall deny or refuse access to the department when it seeks to enter upon any public or private premises or carrier during business hours in performance of its duties under this part.

(2) The department is authorized and directed to sample, test, inspect, and make analyses of pesticides sold, offered for sale, distributed, or used within this state, at a time and place and to such an extent as it may deem necessary, to determine whether the pesticides or persons exercising control over the pesticides are in compliance with the provisions of this part, the rules adopted under this part, and the provisions of the pesticide label or labeling.

(3) The official analysis shall be made from the official sample. A sealed and identified sample, herein called “official check sample” shall be kept until the analysis on the official sample is completed. However, the registrant may obtain upon request a portion of the official sample. Upon completion of the analysis of the official sample, a true copy of the certificate of analysis shall be mailed to the registrant of the pesticide from whom the official sample was taken and also to the dealer or agent, if any, and consumer, if known. If the official analysis conforms with the provisions of this part, the official check sample may be destroyed. If the official analysis does not conform with the provisions of this part, the rules adopted under this part, and the provisions of the pesticide label or labeling, the official check sample shall be retained for a period of 90 days from the date of the certificate of analysis of the official sample. If within that time the registrant of the pesticide from whom the official sample was taken makes demand for analysis by a referee chemist, a portion of the official check sample sufficient for analysis shall be sent to a referee chemist who is mutually acceptable to the department and the registrant for analysis at the expense of the registrant. Upon completion of the analysis, the referee chemist shall forward to the department and to the registrant a certificate of analysis bearing a proper identification mark or number; and such certificate of analysis shall be verified by an affidavit of the person or laboratory making the analysis. If the certificate of analysis checks within 3 percent of the department’s analysis on each active ingredient for which analysis was made, the mean average of the two analyses shall be accepted as final and binding on all concerned. However, if the referee’s certificate of analysis shows a variation of greater than 3 percent from the department’s analysis in any one or more of the active ingredients for which an analysis was made, upon demand of either the department or the registrant from whom the official sample was taken, a portion of the official check sample sufficient for analysis shall be submitted to a second referee chemist who is mutually acceptable to the department and the registrant, at the expense of the party or parties requesting the referee analysis. Upon completion of the analysis, the second referee chemist shall make a certificate and report as provided in this subsection for the first referee chemist. The mean average of the two analyses nearest in conformity shall be accepted as final and binding on all concerned. If no demand is made for an analysis by a second referee chemist, the department’s certificate of analysis shall be accepted as final and binding on all concerned.

(4) If a pesticide or device fails to comply with the provisions of this part with reference to the ingredient statement reflecting the composition of the product, as required on the registration and labeling, and the department contemplates possible criminal proceedings against the person responsible because of this violation, the department shall, after due notice, accord the person an informal hearing or an opportunity to present evidence and opinions, either orally or in writing, with regard to such contemplated proceedings. If in the opinion of the department the facts warrant, the department may refer the facts to the state attorney for the county in which the violation occurred, with a copy of the results of the analysis or the examination of such article; provided that nothing in this part shall be construed as requiring the department to report for prosecution minor violations whenever it believes that the public interest will be subserved by a suitable notice of warning in writing.

(5) It shall be the duty of each state attorney to whom any such violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay.

(6) The department shall, by publication in such manner as it may prescribe, give notice of all judgments entered in actions instituted under the authority of this part.

(7)(a) The department may analyze pesticide samples upon request in a manner consistent with this part.

(b) The department shall establish a fee schedule for pesticide samples analyzed upon request. The fees shall be sufficient to cover the costs to the department for taking the samples and performing the analysis. However, no fee shall exceed $400 per test.

(c) The department shall keep separate records with respect to requested pesticide analyses, including the pesticide analyzed, tests performed, fees collected, the name and address of the person who requested the analysis, and the name and address of the registrant.

(d) All fees collected pursuant to this subsection shall be deposited into the General Inspection Trust Fund and shall be used by the department to implement this subsection.

(e) In addition to any other penalty provided by this part, the registrant of any pesticide found to be adulterated, misbranded, or otherwise deficient shall reimburse the person requesting the pesticide analysis under this subsection for all fees assessed by and paid to the department.

History.—s. 1, ch. 65-457; ss. 14, 35, ch. 69-106; s. 26, ch. 73-334; s. 5, ch. 79-210; s. 3, ch. 82-106; s. 19, ch. 84-338; ss. 19, 37, ch. 92-115; s. 15, ch. 94-233; s. 22, ch. 2000-154; s. 34, ch. 2004-64; s. 2, ch. 2016-9.



487.081 - Exemptions.

487.081 Exemptions.—

(1) The penalties provided for violations of s. 487.031(2) shall not apply to:

(a) Any carrier while lawfully engaged in transporting a pesticide within this state, if such carrier, upon request, permits the department or its designated agent to copy all records showing the transactions in and movement of the articles;

(b) Public officials of this state and the Federal Government engaged in the performance of their official duties;

(c) The manufacturer or shipper of a pesticide intended for experimental use, if the use is conducted by or under the supervision of a state or federal agency authorized to conduct pesticide research or by a person who has obtained a permit in accordance with department rules prior to shipment.

(2) No article shall be deemed in violation of this part when intended solely for export to a foreign country and when prepared or packed according to the specifications or directions of the purchaser.

(3) Notwithstanding any other provision of this part, registration required under this part is not required in the case of a pesticide stored or shipped from one manufacturing plant within this state to another manufacturing plant within this state operated by the same person.

(4) Nothing in this part shall be construed to apply to persons duly licensed or certified under chapter 388 or chapter 482 performing any pest control or other operation for which they are licensed or certified under those chapters.

(5) The agricultural employer may provide coveralls, chemical-resistant gloves, and chemical-resistant footwear, instead of the personal protective equipment specified on the label, for any worker doing irrigation work for which the only contact with treated surfaces is to the feet, lower legs, hands, and arms.

(6) The Department of Environmental Protection is not authorized to institute proceedings against any property owner or leaseholder of property under the provisions of s. 376.307(5) to recover any costs or damages associated with pesticide contamination of soil or water, or the evaluation, assessment, or remediation of pesticide contamination of soil or water, including sampling, analysis, and restoration of soil or potable water supplies, subject to the following conditions:

(a) The pesticide contamination of soil or water is determined to be the result of the use of pesticides by the property owner or leaseholder, in accordance with state and federal law, applicable registered labels, and rules on property classified as agricultural land pursuant to s. 193.461;

(b) The property owner or leaseholder maintains records of such pesticide applications and such records are provided to the department upon request;

(c) In the event of pesticide contamination of soil or water, the department, upon request, shall make such records available to the Department of Environmental Protection;

(d) This subsection does not limit regulatory authority under a federally delegated or approved program; and

(e) This subsection is remedial in nature and shall apply retroactively.

The department, in consultation with the secretary of the Department of Environmental Protection, may adopt rules prescribing the format, content, and retention time for records to be maintained under this subsection.

History.—s. 1, ch. 65-457; s. 4, ch. 65-295; ss. 14, 35, ch. 69-106; s. 6, ch. 79-210; s. 2, ch. 86-116; ss. 20, 37, ch. 92-115; s. 16, ch. 94-233; s. 23, ch. 2000-154; s. 14, ch. 2000-308; s. 35, ch. 2004-64.



487.091 - Tolerances, deficiencies, and penalties.

487.091 Tolerances, deficiencies, and penalties.—

(1) No deficiency will exist in connection with the analysis or report on the analysis of any sample of a pesticide unless the deficiency is greater than 3 percent of the amount guaranteed of one or more of the active ingredients or added ingredients claimed, except as provided by the department by rule.

(2) If a pesticide is found by analysis to be deficient in an active ingredient beyond the tolerance as provided in this part, the registrant is subject to a penalty for the deficiency in the Class III category pursuant to s. 570.971 per violation. However, no penalty shall be assessed when the official sample was taken from a pesticide that was in the possession of a consumer for more than 45 days after the date of purchase by that consumer or when the product label specifies that the product should be used by an expiration date that has passed. Procedures for assessing penalties shall be established by rule, based on the degree of the deficiency. Penalties assessed shall be paid to the consumer or, in the absence of a known consumer, the department. If the penalty is not paid within the prescribed period as established by rule, the department may deny, suspend, or revoke the registration of any pesticide.

(3) If a pesticide is found to be ineffective, it shall be deemed to be misbranded and subject to a penalty in the Class III category pursuant to s. 570.971 for each violation.

(4) If a pesticide is found by the department to be of short measure while in the possession of the consumer, the registrant shall make payment in full to the consumer in an amount consistent with procedures to be established by rule.

History.—s. 1, ch. 65-457; ss. 14, 35, ch. 69-106; s. 439, ch. 71-136; s. 4, ch. 82-106; s. 100, ch. 83-218; s. 20, ch. 84-338; s. 5, ch. 90-65; ss. 21, 37, ch. 92-115; s. 17, ch. 94-233; s. 24, ch. 2000-154; s. 36, ch. 2004-64; s. 22, ch. 2014-150.



487.101 - Stop-sale, stop-use, removal, or hold orders.

487.101 Stop-sale, stop-use, removal, or hold orders.—

(1) When a pesticide or device is being offered or exposed for sale, used, or held in violation of any of the provisions of this part, the department may issue and enforce a stop-sale, stop-use, removal, or hold order, in writing, to the owner or custodian of the pesticide or device, ordering that the pesticide or device be held at a designated place until the part has been complied with and the pesticide or device is released, in writing, by the department or the violation has been disposed of by court order.

(2) The written notice is warning to all persons, including, but not limited to, the owner or custodian of the pesticide or the owner’s or custodian’s agents or employees, to scrupulously refrain from moving, bothering, altering, or interfering with the pesticide or device or from altering, defacing, or in any way interfering with the written notice or permitting the same to be done. The willful violation of these provisions is a misdemeanor, subjecting the violator to the penalty provisions of this part.

(3) The department shall release the pesticide or device under a stop-sale, stop-use, removal, or hold order when the owner or custodian complies with the provisions of this part.

(4) The owner or custodian, with authorization and supervision of the department, may relabel the pesticide or device so that the label will conform to the product, or transfer and return the product to the manufacturer or supplier for the purpose of bringing the product in compliance with the provisions of this part.

History.—s. 1, ch. 65-457; s. 1, ch. 67-527; s. 1, ch. 69-12; ss. 14, 35, ch. 69-106; s. 440, ch. 71-136; s. 7, ch. 73-63; s. 7, ch. 79-210; s. 1, ch. 90-65; ss. 22, 37, ch. 92-115; s. 18, ch. 94-233; s. 25, ch. 2000-154; s. 37, ch. 2004-64.



487.111 - Seizure, condemnation, and sale.

487.111 Seizure, condemnation, and sale.—

(1) Any lot of pesticide or device not in compliance with the provisions of this part is subject to seizure on complaint of the department to the circuit court in the county in which the pesticide or device is located. In the event the court finds the pesticide or device in violation of this part and orders it condemned, it shall be disposed of as the court may direct; provided that in no instance shall the disposition of the pesticide or device be ordered by the court without first giving the owner or custodian an opportunity to apply to the court for release of the pesticide or device or for permission to process or relabel it to bring it into compliance with this part.

(2) If the court finds that a condemned pesticide or device may be disposed of by sale, the proceeds, less legal costs, shall be paid to the General Inspection Trust Fund.

(3) When a decree of condemnation is entered against the pesticide or device, court costs, fees and storage, and other proper expenses shall be awarded against the person, if any, intervening as claimant of the pesticide or device.

History.—s. 1, ch. 65-457; ss. 14, 35, ch. 69-106; s. 8, ch. 73-63; ss. 23, 37, ch. 92-115; s. 19, ch. 94-233; s. 26, ch. 2000-154; s. 38, ch. 2004-64.



487.13 - Cooperation.

487.13 Cooperation.—The department is authorized and empowered to cooperate with and enter into agreements with any other agency of this state, the United States Department of Agriculture, the United States Environmental Protection Agency, and any other state or federal agency for the purpose of carrying out the provisions of this part and securing uniformity of regulations.

History.—s. 1, ch. 65-457; ss. 14, 35, ch. 69-106; s. 10, ch. 73-63; ss. 24, 37, ch. 92-115; s. 20, ch. 94-233; s. 27, ch. 2000-154; s. 39, ch. 2004-64.



487.15 - Reclamation, reimbursement, and disposal.

487.15 Reclamation, reimbursement, and disposal.—

(1) When the use of any pesticide registered or otherwise approved for use in this state is suspended or canceled to prevent harm to the public or the environment, the registrant, at its own expense, shall reclaim and provide reimbursement for that pesticide from any distributor, dealer, user, or other party possessing it in this state and provide for the proper removal or disposal of the pesticide in accordance with federal and state law.

(2) The registrant shall comply with the requirements of subsection (1) within 90 days of issuance of the order of suspension or cancellation.

History.—s. 22, ch. 84-338; ss. 25, 37, ch. 92-115.



487.156 - Governmental agencies.

487.156 Governmental agencies.—All governmental agencies shall be subject to the provisions of this part and rules adopted under this part. Public applicators using or supervising the use of restricted-use pesticides shall be subject to examination as provided in s. 487.044.

History.—s. 7, ch. 74-247; s. 11, ch. 79-210; s. 2, ch. 81-318; ss. 6, 14, 15, ch. 82-167; ss. 26, 37, ch. 92-115; s. 21, ch. 94-233; s. 28, ch. 2000-154; s. 40, ch. 2004-64.



487.1585 - Duties of licensee with respect to unlicensed applicators and mixer-loaders and field workers.

487.1585 Duties of licensee with respect to unlicensed applicators and mixer-loaders and field workers.—

(1) Each licensed applicator shall provide to each unlicensed applicator or mixer-loader working under his or her direct supervision adequate instruction and training so that the applicator or mixer-loader understands the safety procedures required for the pesticides that will be used. The applicator or mixer-loader shall be given this training before handling restricted-use pesticides. This training shall be set forth by the department by rule and shall include, but not be limited to, the safety procedures to be followed as specified on the label; the safety clothing and equipment to be worn; the common symptoms of pesticide poisoning; the dangers of eating, drinking, or smoking while handling pesticides; and where to obtain emergency medical treatment. No licensee shall be permitted to provide direct supervision to more than 15 unlicensed applicators or mixer-loaders at any given time.

(2) Prior to the entry of workers into a field, it shall be the responsibility of the licensed applicator to assure that the workers’ direct supervisor provides an oral statement to the workers, in language understood by the workers, of the warning contained on the pesticide label with respect to any pesticides that have been used within a 48-hour period.

History.—ss. 5, 15, ch. 82-167; ss. 27, 37, ch. 92-115; s. 478, ch. 97-103.



487.159 - Damage or injury to property, animal, or person; mandatory report of damage or injury.

487.159 Damage or injury to property, animal, or person; mandatory report of damage or injury.—

(1) A licensee shall report unreasonable adverse effects on the environment or damage or injury to human beings, animals, plants, or other property as the result of the application of a restricted-use pesticide by the licensee or by an applicator or mixer-loader under the licensee’s direct supervision, if and when the licensee has knowledge of such damage or injury. Physicians shall report all pesticide-related illnesses or injuries to the nearest county health department, which shall notify the department so that the department may establish a pesticide incident monitoring system within the Division of Agricultural Environmental Services.

(2) When damage or injury to human beings, animals, plants, or other property as the result of the application of a restricted-use pesticide is alleged to have been done, the person claiming such damage or injury shall allow the licensee and the licensee’s representatives to observe within reasonable hours the alleged damage or injury in order that the damage or injury may be examined. The failure of the person claiming such damage or injury to allow observation and examination of the alleged damage or injury shall automatically bar the claim against the licensee.

History.—s. 10, ch. 74-247; s. 6, ch. 78-95; s. 2, ch. 81-318; ss. 9, 14, 15, ch. 82-167; s. 2, ch. 84-165; s. 3, ch. 90-65; ss. 28, 37, ch. 92-115; s. 4, ch. 92-291; s. 22, ch. 94-233; s. 29, ch. 2000-154; s. 41, ch. 2004-64; s. 23, ch. 2014-150.



487.160 - Records.

487.160 Records.—Licensed private applicators, licensed public applicators, and licensed commercial applicators shall maintain records as the department may determine by rule with respect to the application of restricted pesticides, including, but not limited to, the type and quantity of pesticide, method of application, crop treated, and dates and location of application. Licensees shall keep records for 2 years from the date of the application of the pesticide to which the records refer and shall furnish to the department a copy of the records upon written request by the department.

History.—s. 11, ch. 74-247; s. 4, ch. 78-154; s. 2, ch. 81-318; ss. 10, 14, 15, ch. 82-167; s. 4, ch. 91-20; ss. 29, 37, ch. 92-115; s. 325, ch. 96-406; s. 7, ch. 2013-226; s. 24, ch. 2014-150.



487.161 - Exemptions, nonagricultural pest control and research.

487.161 Exemptions, nonagricultural pest control and research.—

(1) Any person duly licensed or certified under chapter 482, or under the supervision of chapter 388, is exempted from the licensing provisions of this part.

(2) The use of the antibiotic oxytetracycline hydrochloride for the purpose of controlling lethal yellowing is exempted from the licensing provisions of this part.

(3) The personnel of governmental, university, or industrial research agencies are exempted from the provisions of this part when doing applied research within a laboratory, but shall comply with all the provisions of this part when applying restricted-use pesticides to experimental or demonstration plots.

History.—s. 12, ch. 74-247; s. 6, ch. 75-178; s. 1, ch. 77-174; s. 14, ch. 79-210; s. 2, ch. 81-318; ss. 14, 15, ch. 82-167; ss. 30, 37, ch. 92-115; s. 23, ch. 94-233; s. 30, ch. 2000-154; s. 42, ch. 2004-64.



487.163 - Information; interagency cooperation.

487.163 Information; interagency cooperation.—

(1) The department may, in cooperation with the University of Florida or other agencies of government, publish information and conduct short courses of instruction in the safe use and application of pesticides for the purpose of carrying out the provisions of this part.

(2) The department may cooperate or enter into formal agreements with any other agency or educational institution of this state or its subdivisions or with any agency of any other state or of the Federal Government for the purpose of carrying out the provisions of this part and of securing uniformity of regulations.

(3) The department shall enter into an agreement with the Department of Environmental Protection to ensure that pesticides applied to waters of the state are regulated uniformly, including provisions for the coordination of agency staff and resources, through the implementation of permitting, compliance, and enforcement activities under ss. 403.088 and 403.0885.

History.—ss. 14, 15, ch. 74-247; s. 2, ch. 81-318; ss. 14, 15, ch. 82-167; ss. 31, 37, ch. 92-115; s. 24, ch. 94-233; s. 31, ch. 2000-154; s. 43, ch. 2004-64; ss. 5, 11, ch. 2010-277; HJR 5-A, 2010 Special Session A.



487.171 - Classification of antifouling paint containing organotin compounds as restricted-use pesticides; prohibition of distribution and sale.

487.171 Classification of antifouling paint containing organotin compounds as restricted-use pesticides; prohibition of distribution and sale.—

(1) The department shall classify antifouling paints containing organotin compounds having an acceptable release rate as restricted-use pesticides subject to the requirements of this part. Antifouling paints containing organotin having acceptable release rates and sold in spray cans of 16 ounces avoirdupois weight or less for outboard motor or lower unit use are exempt from the restricted-use pesticide classification requirement.

(2) The department shall initiate action under chapter 120, to deny or cancel the registration of antifouling paints containing organotin compounds which do not have an acceptable release rate or do not meet other criteria established by the department in accordance with this part.

(3) Distribution, sale, and use of antifouling paints containing organotin compounds with acceptable release rates shall be limited to dealers and applicators licensed by the department in accordance with this part, to distribute, sell, or use restricted-use pesticides. Such paint may be applied only by licensed applicators and may be applied only to vessels which exceed 25 meters in length or which have aluminum hulls.

(4) A person other than a paint manufacturer may not sell or deliver to, or purchase or receive from, another person at retail or wholesale any substance containing tin compounds for the purpose of adding such substance to paint to create an antifouling paint.

History.—s. 2, ch. 88-194; s. 1, ch. 89-296; ss. 32, 37, ch. 92-115; s. 25, ch. 94-233; s. 32, ch. 2000-154; s. 44, ch. 2004-64.



487.175 - Penalties; administrative fine; injunction.

487.175 Penalties; administrative fine; injunction.—

(1) In addition to any other penalty provided in this part, when the department finds any person, applicant, or licensee has violated any provision of this part or rule adopted under this part, it may enter an order imposing any one or more of the following penalties:

(a) Denial of an application for licensure.

(b) Revocation or suspension of a license.

(c) Issuance of a warning letter.

(d) Placement of the licensee on probation for a specified period of time and subject to conditions the department may specify by rule, including requiring the licensee to attend continuing education courses, to demonstrate competency through a written or practical examination, or to work under the direct supervision of another licensee.

(e) Imposition of an administrative fine in the Class III category pursuant to s. 570.971 for each violation. When imposing a fine under this paragraph, the department shall consider the degree and extent of harm caused by the violation, the cost of rectifying the damage, the amount of money the violator benefited from by noncompliance, whether the violation was committed willfully, and the compliance record of the violator.

(2) Any person who violates any provision of this part or rules adopted pursuant thereto commits a misdemeanor of the second degree and upon conviction is punishable as provided in s. 775.082 or s. 775.083. For a subsequent violation, such person commits a misdemeanor of the first degree and upon conviction is punishable as provided in s. 775.082 or s. 775.083.

(3) In addition to the remedies provided in this part and notwithstanding the existence of any adequate remedy at law, the department may bring an action to enjoin the violation or threatened violation of any provision of this part, or rule adopted under this part, in the circuit court of the county in which the violation occurred or is about to occur. Upon the department’s presentation of competent and substantial evidence to the court of the violation or threatened violation, the court shall immediately issue the temporary or permanent injunction sought by the department. The injunction shall be issued without bond. A single act in violation of any provision of this part shall be sufficient to authorize the issuance of an injunction.

History.—s. 1, ch. 65-457; ss. 14, 35, ch. 69-106; ss. 9, 18, ch. 74-247; s. 64, ch. 74-383; s. 1, ch. 77-174; s. 6, ch. 78-95; s. 13, ch. 79-210; s. 2, ch. 81-318; ss. 8, 14, 15, ch. 82-167; ss. 2, 4, ch. 90-65; ss. 34, 37, ch. 92-115; s. 26, ch. 94-233; s. 33, ch. 2000-154; s. 45, ch. 2004-64; s. 26, ch. 2014-150.

Note.—Former ss. 487.14, 487.158(2), 487.165.






Part II - FLORIDA AGRICULTURAL WORKER SAFETY ACT (ss. 487.2011-487.2071)

487.2011 - Popular name; administration.

487.2011 Popular name; administration.—This part may be known by the popular name the “Florida Agricultural Worker Safety Act” and shall be administered by the Department of Agriculture and Consumer Services.

History.—s. 47, ch. 2004-64.



487.2021 - Legislative intent.

487.2021 Legislative intent.—It is the intent of the Legislature to ensure that agricultural workers employed in the state receive protection from agricultural pesticides. The Legislature intends to ensure that agricultural workers be given information concerning agricultural pesticides.

History.—s. 48, ch. 2004-64.



487.2031 - Definitions.

487.2031 Definitions.—For the purposes of this part, the term:

(1) “Agricultural employer” means any person who hires or contracts for the services of workers to perform activities related to the production of agricultural plants or any person who is an owner of, or responsible for, the management or condition of an agricultural establishment that uses such workers.

(2) “Agricultural establishment” means any farm, forest, nursery, or greenhouse.

(3) “Agricultural plant” means any plant grown or maintained for commercial or research purposes and includes, but is not limited to, food, feed, fiber plants, trees, turfgrass, flowers, shrubs, ornamentals, and seedlings.

(4) “Department” means the Department of Agriculture and Consumer Services.

(5) “Designated representative” means any organization or person to whom a worker gives written authorization to exercise the right to request the agricultural pesticide information pursuant to this part.

(6) “Fact sheet” means an agricultural pesticide fact sheet approved by the state or Federal Government that provides information about the impacts of the use of an agricultural pesticide.

(7) “Retaliatory action” means an action, such as dismissal, demotion, harassment, blacklisting with other employers, reducing pay or work hours, or taking away company housing, that is taken by any agricultural employer against a worker who exercises any right under the provisions of the United States Environmental Protection Agency Worker Protection Standard, 40 C.F.R. s. 170.7(b), or this part.

(8) “Safety data sheet” means written, electronic, or printed material concerning an agricultural pesticide that sets forth the following information:

(a) The chemical name and the common name of the agricultural pesticide.

(b) The hazards or other risks in the use of the agricultural pesticide, including:

1. The potential for fire, explosions, corrosivity, and reactivity.

2. The known acute health effects and chronic health effects of exposure to the agricultural pesticide, including those medical conditions that are generally recognized as being aggravated by exposure to the agricultural pesticide.

3. The primary routes of entry and symptoms of overexposure.

(c) The proper handling practices, necessary personal protective equipment, and other proper or necessary safety precautions in circumstances that involve the use of or exposure to the agricultural pesticide, including appropriate emergency treatment in case of overexposure.

(d) The emergency procedures for spills, fire, disposal, and first aid.

(e) A description of the known specific potential health risks posed by the agricultural pesticide, which is written in lay terms and is intended to alert a person who reads the information.

(f) The year and month, if available, that the information was compiled and the name, address, and emergency telephone number of the manufacturer responsible for preparing the information.

(9) “Trainer” means any person who is qualified to train workers under the pesticide safety training requirements of the United States Environmental Protection Agency Worker Protection Standard, 40 C.F.R. s. 170.130.

(10) “Worker” means any person, including a farmworker or a self-employed person, who receives any type of compensation for employment that involves tasks relating to the production of agricultural plants on an agricultural establishment. The term “worker” does not include any person employed by a commercial pesticide-handling establishment to perform tasks as a crop advisor.

History.—s. 49, ch. 2004-64; s. 6, ch. 2005-210; s. 27, ch. 2014-150; s. 62, ch. 2015-2.



487.2041 - Enforcement of federal worker protection regulations.

487.2041 Enforcement of federal worker protection regulations.—The department shall, to the extent that resources are available, continue to operate under the United States Environmental Protection Agency regulations regarding the Labeling Requirement for Pesticides and Devices, 40 C.F.R. part 156, and the Worker Protection Standard, 40 C.F.R. part 170, which the department adopted by rule during the 1995-1996 fiscal year and published in the Florida Administrative Code. Any provision of this part not preempted by federal law shall continue to apply.

History.—s. 50, ch. 2004-64.



487.2042 - Submission and investigation of complaints.

487.2042 Submission and investigation of complaints.—

(1) The department shall cause to be investigated any complaint which is filed under this part if the complaint is in writing, signed by the complainant, and is legally sufficient. A complaint is legally sufficient if it contains ultimate facts which show that a violation of this part, or the rules adopted under this part, may have occurred. In order to determine legal sufficiency, the department may require supporting information or documentation. The department may investigate an anonymous complaint or a complaint made by a confidential informant if the complaint is in writing and is legally sufficient, if the alleged violation of law or rules is substantial, and if the department has reason to believe, after preliminary inquiry, that the alleged violations in the complaint are true. The department may initiate an investigation if it has reasonable cause to believe that a person has violated this part or the rules adopted under this part.

(2) A privilege against civil liability is hereby granted to any complainant or any witness with regard to information furnished with respect to any investigation or proceeding pursuant to this part, unless the complainant or witness acted in bad faith or with malice in providing such information.

(3) Whoever knowingly makes a false complaint in writing under this part commits a misdemeanor of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 837.06.

History.—s. 7, ch. 2005-210.



487.2051 - Availability of agricultural pesticide information to workers and medical personnel.

487.2051 Availability of agricultural pesticide information to workers and medical personnel.—

(1) An agricultural employer shall make available agricultural pesticide information concerning any agricultural pesticide to a worker:

(a) Who enters an agricultural-pesticide-treated area on an agricultural establishment where:

1. An agricultural pesticide has been applied within 30 days of that entry; or

2. A restricted-entry interval has been in effect; or

(b) Who may be exposed to the agricultural pesticide during normal conditions of use or in a foreseeable emergency.

(2) The agricultural pesticide information provided pursuant to subsection (1) must be in the form of a fact sheet or safety data sheet. The agricultural employer shall provide a written copy of the information provided pursuant to subsection (1) within 2 working days after a request for the information by a worker or a designated representative. In the case of a pesticide-related medical emergency, the agricultural employer shall provide a written copy of the information promptly upon the request of the worker, the designated representative, or medical personnel treating the worker.

(3) Upon the initial purchase of a product and with the first purchase after the fact sheet or safety data sheet is updated, the distributor, manufacturer, or importer of agricultural pesticides shall obtain or develop and provide each direct purchaser of an agricultural pesticide with a fact sheet or safety data sheet. If the fact sheet or safety data sheet for the agricultural pesticide is not available when the agricultural pesticide is purchased, the agricultural employer shall take appropriate and timely steps to obtain the fact sheet or safety data sheet from the distributor, the manufacturer, the department, a federal agency, or another distribution source.

(4) The department shall produce and make available to a trainer a one-page general agricultural pesticide safety sheet. The pesticide safety sheet must be in a language understandable to the worker and must include, but need not be limited to, illustrated instructions on preventing agricultural pesticide exposure and toll-free telephone numbers to the Florida Poison Control Centers. The trainer shall provide the pesticide safety sheet to the worker pursuant to the United States Environmental Protection Agency Worker Protection Standard, 40 C.F.R. s. 170.130.

History.—s. 51, ch. 2004-64; s. 28, ch. 2014-150.



487.2061 - Prohibited acts.

487.2061 Prohibited acts.—Any person covered by this part may not:

(1) Fail to provide agricultural pesticide information as required in this part; or

(2) Take retaliatory action.

History.—s. 52, ch. 2004-64.



487.2071 - Penalties against violators; worker relief; monitoring complaints of retaliation.

487.2071 Penalties against violators; worker relief; monitoring complaints of retaliation.—

(1) Penalties set forth in this part shall be applied to any person who violates this part. A person who violates this part is subject to federal penalties as provided in the United States Environmental Protection Agency Worker Protection Standard, 40 C.F.R. s. 170.9(b).

(2) A worker who has been subject to retaliatory action and seeks relief under this section may file a complaint with the department.

(3) In any action brought pursuant to this section that involves retaliatory action, if the retaliatory action is predicated on the disclosure by a worker of an illegal action, policy, or practice of any person covered by this part to an appropriate governmental agency, the worker may not be required to show that the disclosure was under oath or in writing or that the worker notified the employer in writing of the illegal action, policy, or practice.

(4) The department shall monitor all complaints of retaliation that it receives and report its findings to the President of the Senate and the Speaker of the House of Representatives on or before October 1, 2008. The report shall include the number of such complaints received, the circumstances surrounding the complaints, and the actions taken concerning the complaints.

History.—s. 53, ch. 2004-64.









Chapter 488 - COMMERCIAL DRIVING SCHOOLS

488.01 - License to engage in business of operating a driver school required.

488.01 License to engage in business of operating a driver school required.—The Department of Highway Safety and Motor Vehicles shall oversee and license all commercial driver schools except truck driving schools. All commercial truck driving schools shall be required to be licensed pursuant to chapter 1005, and additionally shall be subject to the provisions of ss. 488.04 and 488.05. No person, group, organization, institution, business entity, or corporate entity may engage in the business of operating a driver school without first obtaining a license therefor from the Department of Highway Safety and Motor Vehicles pursuant to this chapter or from the Commission for Independent Education pursuant to chapter 1005.

History.—s. 1, ch. 28142, 1953; ss. 24, 35, ch. 69-106; s. 2, ch. 81-318; ss. 1, 10, 11, ch. 84-150; s. 46, ch. 89-344; s. 4, ch. 91-429; s. 39, ch. 98-421; s. 1027, ch. 2002-387; s. 17, ch. 2004-41.



488.02 - Rules and regulations.

488.02 Rules and regulations.—The Department of Highway Safety and Motor Vehicles has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—s. 2, ch. 28142, 1953; ss. 24, 35, ch. 69-106; s. 2, ch. 81-318; ss. 2, 10, 11, ch. 84-150; s. 4, ch. 91-429; s. 159, ch. 98-200.



488.03 - License; application; expiration; renewal; fees.

488.03 License; application; expiration; renewal; fees.—An application for a license shall be made in the form prescribed by the Department of Highway Safety and Motor Vehicles. Every application for an original license must be accompanied by an application fee of $50, which fee may not be refunded. If the application is approved, a further fee of $200 must be paid before the license may be issued. The license shall be valid for a period of 1 year from the date of issuance and is not transferable. In the event of any change in ownership or interest in the business, an application for a new license, together with all instructors’ certificates issued thereunder, must be surrendered to the department before a license will be issued to a new owner of the business. The fee for the annual renewal of a license is $100.

History.—s. 3, ch. 28142, 1953; s. 1, ch. 61-281; s. 1, ch. 63-21; ss. 24, 35, ch. 69-106; s. 2, ch. 81-318; ss. 3, 10, 11, ch. 84-150; s. 4, ch. 91-429.



488.04 - Driver training school instructors; certificates; qualifications.

488.04 Driver training school instructors; certificates; qualifications.—

(1) No person shall receive compensation for giving instructions in the operation of motor vehicles or act in the capacity of a professional driver training school instructor in this state without first obtaining an instructor’s certificate issued for such purpose by the Department of Highway Safety and Motor Vehicles. An application for a certificate shall be made in the form prescribed by the department. The fee for the initial application is $25, which is not refundable. The fee for the annual renewal of a certificate is $10. A certificate is valid for use only in connection with the business of the driver school or schools listed on the certificate by the department or in connection with a driver education course offered by a district school board. An applicant for an instructor’s certificate shall be required to take special eye tests, written tests, and road tests and to furnish proof of his or her qualifications and ability as an instructor.

(2) The Department of Highway Safety and Motor Vehicles may issue a duplicate certificate only upon receipt of an affidavit stating that the original certificate was physically destroyed, but may not issue a duplicate certificate for any other loss of the original certificate. The fee for issuance of a duplicate certificate is $2.

History.—s. 4, ch. 28142, 1953; ss. 24, 35, ch. 69-106; s. 31, ch. 75-284; s. 2, ch. 81-318; ss. 4, 10, 11, ch. 84-150; s. 4, ch. 91-429; s. 479, ch. 97-103.



488.045 - Agents for commercial driving school; identification cards.

488.045 Agents for commercial driving school; identification cards.—A person may not serve in the capacity of an agent for a commercial driving school without first obtaining an agent identification card issued for such purpose by the Department of Highway Safety and Motor Vehicles. An application for a card shall be made in the form prescribed by the department. The fee for the initial application is $25, which is not refundable. The fee for the annual renewal of a card is $10. A card is valid for use only in connection with the business of the driver school or schools listed on the card by the department.

History.—ss. 5, 11, ch. 84-150; s. 4, ch. 91-429.



488.05 - Driver school vehicle identification certificates.

488.05 Driver school vehicle identification certificates.—A motor vehicle owned or controlled by a driver school may not be used for the purpose of giving driving instructions until the licensee has obtained a school vehicle identification certificate from the Department of Highway Safety and Motor Vehicles, which certificate shall be carried in such vehicle at all times. An application for an initial certificate shall be accompanied by a fee of $15, which is not refundable. The fee for the annual renewal of a certificate is $10. A school vehicle certificate will not be issued by the department unless the vehicle is equipped in accordance with safety requirements established by the department.

History.—s. 5, ch. 28142, 1953; ss. 24, 35, ch. 69-106; s. 2, ch. 81-318; ss. 6, 10, 11, ch. 84-150; s. 4, ch. 91-429.



488.06 - Revocation or suspension of license or certificate.

488.06 Revocation or suspension of license or certificate.—The Department of Highway Safety and Motor Vehicles may suspend or revoke any license or certificate issued under the provisions of this chapter if the holder of the license or certificate or an instructor, agent, or employee of the commercial driving school has:

(1) Violated the provisions of this chapter;

(2) Been convicted of, pled no contest to, or had adjudication withheld for any felony offense or misdemeanor offense, as shown by a fingerprint-based criminal background check, the cost of which must be borne by the applicant, instructor, agent, or employee;

(3) Committed any fraud or willful misrepresentation in applying for or obtaining a license; or

(4) Solicited business on any premises, including parking areas, used by the department or a tax collector for the purpose of licensing drivers.

For purposes of subsection (2), fingerprints shall be submitted by the Department of Highway Safety and Motor Vehicles to the Florida Department of Law Enforcement for state processing, and the Florida Department of Law Enforcement shall forward them to the Federal Bureau of Investigation for national processing. The Department of Highway Safety and Motor Vehicles shall screen the background check results to determine if an applicant, instructor, agency, or employee meets licensure or certification requirements.

History.—s. 6, ch. 28142, 1953; ss. 24, 35, ch. 69-106; s. 2, ch. 81-318; ss. 7, 10, 11, ch. 84-150; s. 4, ch. 91-429; s. 41, ch. 2010-223.



488.07 - Penalties for violation.

488.07 Penalties for violation.—A person who violates any of the provisions of this chapter or any of the rules or regulations promulgated hereunder is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 7, ch. 28142, 1953; s. 441, ch. 71-136; s. 2, ch. 81-318; ss. 8, 10, 11, ch. 84-150; s. 4, ch. 91-429.



488.08 - Disposition of revenues; budget.

488.08 Disposition of revenues; budget.—All moneys received from the application for, or from the issuance of, licenses and certificates under this chapter shall be deposited into the General Revenue Fund. The Department of Highway Safety and Motor Vehicles shall include an amount in its legislative budget request sufficient for the proper administration of the provisions of this chapter.

History.—ss. 9, 11, ch. 84-150; s. 4, ch. 91-429.






Chapter 489 - CONTRACTING

Part I - CONSTRUCTION CONTRACTING (ss. 489.101-489.146)

489.101 - Purpose.

489.101 Purpose.—The Legislature deems it necessary in the interest of the public health, safety, and welfare to regulate the construction industry.

History.—ss. 1, 17, ch. 79-200; ss. 2, 3, ch. 81-318; ss. 1, 20, 21, ch. 88-156; s. 4, ch. 91-429; s. 20, ch. 2000-332.



489.103 - Exemptions.

489.103 Exemptions.—This part does not apply to:

(1) Contractors in work on bridges, roads, streets, highways, or railroads, and services incidental thereto. The board, in agreement with the Department of Transportation, shall, by rule, define “services incidental thereto” for the purposes of this subsection only.

(2) Any employee of a certificateholder or registrant who is acting within the scope of the license held by that certificateholder or registrant and with the knowledge and permission of the licenseholder. However:

(a) If the employer is not a certificateholder or registrant in that type of contracting, and the employee performs any of the following, the employee is not exempt:

1. Holds himself or herself or his or her employer out to be licensed or qualified by a licensee;

2. Leads the consumer to believe that the employee has an ownership or management interest in the company; or

3. Performs any of the acts which constitute contracting.

(b) The legislative intent of this subsection is to place equal responsibility on the unlicensed business and its employees for the protection of the consumers in contracting transactions.

For the purpose of this part, “employee” is defined as a person who receives compensation from and is under the supervision and control of an employer who regularly deducts the F.I.C.A. and withholding tax and provides workers’ compensation, all as prescribed by law.

(3) An authorized employee of the United States, this state, or any municipality, county, irrigation district, reclamation district, or any other municipal or political subdivision, except school boards, state university boards of trustees, and community college boards of trustees, unless for the purpose of performing routine maintenance or repair or construction not exceeding $200,000 to existing installations, if the employee does not hold himself or herself out for hire or otherwise engage in contracting except in accordance with his or her employment. If the construction, remodeling, or improvement exceeds $200,000, school boards, state university boards of trustees, and community college boards of trustees shall not divide the project into separate components for the purpose of evading this section.

(4) An officer appointed by a court when he or she is acting within the scope of his or her office as defined by law or court order. When construction projects which were not underway at the time of appointment of the officer are undertaken, the officer shall employ or contract with a licensee.

(5) Public utilities, including special gas districts as defined in chapter 189, telecommunications companies as defined in s. 364.02(13), and natural gas transmission companies as defined in s. 368.103(4), on construction, maintenance, and development work performed by their employees, which work, including, but not limited to, work on bridges, roads, streets, highways, or railroads, is incidental to their business. The board shall define, by rule, the term “incidental to their business” for purposes of this subsection.

(6) The sale or installation of any finished products, materials, or articles of merchandise that are not fabricated into and do not become a permanent fixed part of the structure, such as awnings. However, this subsection does not exempt in-ground spas and swimming pools that involve excavation, plumbing, chemicals, or wiring of any appliance without a factory-installed electrical cord and plug. This subsection does not limit the exemptions provided in subsection (7).

(7)(a) Owners of property when acting as their own contractor and providing direct, onsite supervision themselves of all work not performed by licensed contractors:

1. When building or improving farm outbuildings or one-family or two-family residences on such property for the occupancy or use of such owners and not offered for sale or lease, or building or improving commercial buildings, at a cost not to exceed $75,000, on such property for the occupancy or use of such owners and not offered for sale or lease. In an action brought under this part, proof of the sale or lease, or offering for sale or lease, of any such structure by the owner-builder within 1 year after completion of same creates a presumption that the construction was undertaken for purposes of sale or lease.

2. When repairing or replacing wood shakes or asphalt or fiberglass shingles on one-family, two-family, or three-family residences for the occupancy or use of such owner or tenant of the owner and not offered for sale within 1 year after completion of the work and when the property has been damaged by natural causes from an event recognized as an emergency situation designated by executive order issued by the Governor declaring the existence of a state of emergency as a result and consequence of a serious threat posed to the public health, safety, and property in this state.

3. When installing, uninstalling, or replacing solar panels on one-family, two-family, or three-family residences, and the local permitting agency’s county or municipal government is participating in a “United States Department of Energy SunShot Initiative: Rooftop Solar Challenge” grant. However, an owner must utilize a licensed electrical contractor to effectuate the wiring of the solar panels, including any interconnection to the customer’s residential electrical wiring. The limitations of this exemption shall be expressly stated in the building permit approved and issued by the permitting agency for such project.

(b) This subsection does not exempt any person who is employed by or has a contract with such owner and who acts in the capacity of a contractor. The owner may not delegate the owner’s responsibility to directly supervise all work to any other person unless that person is registered or certified under this part and the work being performed is within the scope of that person’s license. For the purposes of this subsection, the term “owners of property” includes the owner of a mobile home situated on a leased lot.

(c) To qualify for exemption under this subsection, an owner must personally appear and sign the building permit application and must satisfy local permitting agency requirements, if any, proving that the owner has a complete understanding of the owner’s obligations under the law as specified in the disclosure statement in this section. However, for purposes of implementing a “United States Department of Energy SunShot Initiative: Rooftop Solar Challenge” grant and the participation of county and municipal governments, including local permitting agencies under the jurisdiction of such county and municipal governments, an owner’s notarized signature or personal appearance to sign the permit application is not required for a solar project, as described in subparagraph (a)3., if the building permit application is submitted electronically to the permitting agency and the owner certifies the application and disclosure statement using the permitting agency’s electronic confirmation system. If any person violates the requirements of this subsection, the local permitting agency shall withhold final approval, revoke the permit, or pursue any action or remedy for unlicensed activity against the owner and any person performing work that requires licensure under the permit issued. The local permitting agency shall provide the person with a disclosure statement in substantially the following form:

DISCLOSURE STATEMENT

1. I understand that state law requires construction to be done by a licensed contractor and have applied for an owner-builder permit under an exemption from the law. The exemption specifies that I, as the owner of the property listed, may act as my own contractor with certain restrictions even though I do not have a license.

2. I understand that building permits are not required to be signed by a property owner unless he or she is responsible for the construction and is not hiring a licensed contractor to assume responsibility.

3. I understand that, as an owner-builder, I am the responsible party of record on a permit. I understand that I may protect myself from potential financial risk by hiring a licensed contractor and having the permit filed in his or her name instead of my own name. I also understand that a contractor is required by law to be licensed in Florida and to list his or her license numbers on permits and contracts.

4. I understand that I may build or improve a one-family or two-family residence or a farm outbuilding. I may also build or improve a commercial building if the costs do not exceed $75,000. The building or residence must be for my own use or occupancy. It may not be built or substantially improved for sale or lease. If a building or residence that I have built or substantially improved myself is sold or leased within 1 year after the construction is complete, the law will presume that I built or substantially improved it for sale or lease, which violates the exemption.

5. I understand that, as the owner-builder, I must provide direct, onsite supervision of the construction.

6. I understand that I may not hire an unlicensed person to act as my contractor or to supervise persons working on my building or residence. It is my responsibility to ensure that the persons whom I employ have the licenses required by law and by county or municipal ordinance.

7. I understand that it is a frequent practice of unlicensed persons to have the property owner obtain an owner-builder permit that erroneously implies that the property owner is providing his or her own labor and materials. I, as an owner-builder, may be held liable and subjected to serious financial risk for any injuries sustained by an unlicensed person or his or her employees while working on my property. My homeowner’s insurance may not provide coverage for those injuries. I am willfully acting as an owner-builder and am aware of the limits of my insurance coverage for injuries to workers on my property.

8. I understand that I may not delegate the responsibility for supervising work to a licensed contractor who is not licensed to perform the work being done. Any person working on my building who is not licensed must work under my direct supervision and must be employed by me, which means that I must comply with laws requiring the withholding of federal income tax and social security contributions under the Federal Insurance Contributions Act (FICA) and must provide workers’ compensation for the employee. I understand that my failure to follow these laws may subject me to serious financial risk.

9. I agree that, as the party legally and financially responsible for this proposed construction activity, I will abide by all applicable laws and requirements that govern owner-builders as well as employers. I also understand that the construction must comply with all applicable laws, ordinances, building codes, and zoning regulations.

10. I understand that I may obtain more information regarding my obligations as an employer from the Internal Revenue Service, the United States Small Business Administration, the Florida Department of Financial Services, and the Florida Department of Revenue. I also understand that I may contact the Florida Construction Industry Licensing Board at   (telephone number)   or   (Internet website address)   for more information about licensed contractors.

11. I am aware of, and consent to, an owner-builder building permit applied for in my name and understand that I am the party legally and financially responsible for the proposed construction activity at the following address:   (address of property)  .

12. I agree to notify   (issuer of disclosure statements)   immediately of any additions, deletions, or changes to any of the information that I have provided on this disclosure.

Licensed contractors are regulated by laws designed to protect the public. If you contract with a person who does not have a license, the Construction Industry Licensing Board and Department of Business and Professional Regulation may be unable to assist you with any financial loss that you sustain as a result of a complaint. Your only remedy against an unlicensed contractor may be in civil court. It is also important for you to understand that, if an unlicensed contractor or employee of an individual or firm is injured while working on your property, you may be held liable for damages. If you obtain an owner-builder permit and wish to hire a licensed contractor, you will be responsible for verifying whether the contractor is properly licensed and the status of the contractor’s workers’ compensation coverage.

Before a building permit can be issued, this disclosure statement must be completed and signed by the property owner and returned to the local permitting agency responsible for issuing the permit. A copy of the property owner’s driver license, the notarized signature of the property owner, or other type of verification acceptable to the local permitting agency is required when the permit is issued.

Signature:   (signature of property owner)  .

Date:   (date)  .

(d) A building permit application and disclosure statement electronically submitted by an owner to the authority for a solar project, as described in subparagraph (a)3., must also contain the following additional statement:

OWNER’S ELECTRONIC SUBMISSION STATEMENT: Under penalty of perjury, I declare that all the information contained in this building permit application and the representations made in the required disclosure statement are true and correct.

(e) A permitting authority that accepts a building permit application and disclosure statement in an electronic format from an owner who is exempt pursuant to this subsection and who applies for a permit relating to a solar project, as described in subparagraph (a)3., is not liable in any civil action for inaccurate information submitted by the owner using the authority’s electronic confirmation system.

(8) Any construction, alteration, improvement, or repair carried on within the limits of any site the title to which is in the United States or with respect to which federal law supersedes this part.

(9) Any work or operation of a casual, minor, or inconsequential nature in which the aggregate contract price for labor, materials, and all other items is less than $1,000, but this exemption does not apply:

(a) If the construction, repair, remodeling, or improvement is a part of a larger or major operation, whether undertaken by the same or a different contractor, or in which a division of the operation is made in contracts of amounts less than $1,000 for the purpose of evading this part or otherwise.

(b) To a person who advertises that he or she is a contractor or otherwise represents that he or she is qualified to engage in contracting.

(10)(a) Any construction or operation incidental to the construction or repair of irrigation and drainage ditches;

(b) Regularly constituted irrigation districts or reclamation districts; or

(c) Clearing or other work on the land in rural districts for fire prevention purposes or otherwise except when performed by a licensee.

(11) A registered architect or engineer acting within the scope of his or her practice or any person exempted by the law regulating architects and engineers, including persons doing design work as specified in s. 481.229(1)(b); provided, however, that an architect or engineer shall not act as a contractor unless properly licensed under this chapter.

(12) Any person who only furnishes materials or supplies without fabricating them into, or consuming them in the performance of, the work of the contractor.

(13) Any person who is licensed pursuant to chapter 527 when such person is performing the work authorized by such license.

(14) Any person who sells, services, or installs heating or air-conditioning units which have a capacity no greater than 3 tons or 36,000 Btu, which have no ducts, and which have a factory-installed electrical cord and plug.

(15) The installation and maintenance of water conditioning units for domestic, commercial, or industrial purposes by operators of water conditioning services. No municipality or county may adopt an ordinance, rule, or regulation which requires such an operator to become licensed, certified, or registered as a plumber or which otherwise prevents the installation and maintenance of such water conditioning units by an operator.

(16) An architect or landscape architect licensed pursuant to chapter 481 or an engineer licensed pursuant to chapter 471 who offers or renders design-build services which may require the services of a contractor certified or registered pursuant to the provisions of this chapter, as long as the contractor services to be performed under the terms of the design-build contract are offered and rendered by a certified or registered general contractor in accordance with this chapter.

(17) Contracting for repair, maintenance, remodeling, or improvement by any person licensed under part I of chapter 475 while acting as the owner’s agent pursuant to that license, where all work requiring a contractor is performed by a contractor who has a current, valid certificate or registration issued under this part to perform such work, and where the aggregate contract for labor, materials, and all other items is less than $5,000; however, this exemption does not apply:

(a) If the maintenance, repair, remodeling, or improvement is a part of a larger or major operation, whether undertaken by the same or a different contractor, or in which a division of the operation is made in contracts of amounts less than $5,000 for the purpose of evading this part or otherwise.

(b) To a person who advertises that he or she is qualified to engage in contracting.

(18) Any one-family, two-family, or three-family residence constructed or rehabilitated by Habitat for Humanity International, Inc., or its local affiliates. Habitat for Humanity International, Inc., or its local affiliates, must:

(a) Obtain all necessary building permits.

(b) Obtain all required building code inspections.

(c) Provide for supervision of all work by an individual with construction experience.

(19) A disaster recovery mitigation organization or a not-for-profit organization repairing or replacing a one-family, two-family, or three-family residence that has been impacted by a disaster when such organization:

(a) Is using volunteer labor to assist the owner of such residence in mitigating unsafe living conditions at the residence;

(b) Is not holding itself out to be a contractor;

(c) Obtains all required building permits;

(d) Obtains all required building code inspections; and

(e) Provides for the supervision of all work by an individual with construction experience.

(20) The sale, delivery, assembly, or tie-down of prefabricated portable sheds that are not more than 250 square feet in interior size and are not intended for use as a residence or as living quarters. This exemption may not be construed to interfere with the Florida Building Code or any applicable local technical amendment to the Florida Building Code, local licensure requirements, or other local ordinance provisions.

(21) The sale, delivery, assembly, or tie-down of lawn storage buildings and storage buildings not exceeding 400 square feet and bearing the insignia of approval from the department showing compliance with the Florida Building Code.

(22) A person licensed pursuant to s. 633.304(1)(d) or (3)(b) performing work authorized by such license.

(23) An employee of an apartment community or apartment community management company who makes minor repairs to existing electric water heaters or to existing electric heating, ventilating, and air-conditioning systems if:

(a) The employee:

1. Does not hold himself or herself or his or her employer out to be licensed or qualified by a licensee.

2. Does not perform any acts, other than acts authorized by this subsection, that constitute contracting.

3. Receives compensation from and is under the supervision and control of an employer who deducts the FICA and withholding tax and who provides workers’ compensation, as prescribed by law.

4. Holds a current certificate for apartment maintenance technicians issued by the National Apartment Association and accredited by the American National Standards Institute. Requirements for obtaining such certificate must include at least:

a. One year of apartment or rental housing maintenance experience.

b. Successful completion of at least 90 hours of courses or online content that covers electrical maintenance and repair; plumbing maintenance and repair; heating, ventilating, or air-conditioning system maintenance and repair; appliance maintenance and repair; and interior and exterior maintenance and repair.

c. Completion of all examination requirements.

(b) The equipment:

1. Is already installed on the property owned by the apartment community or managed by the apartment community management company.

2. Is not being modified except to replace components necessary to return the equipment to its original condition and the partial disassembly associated with the replacement.

3. Is a type of equipment commonly installed in similar locations.

4. Is repaired with new parts that are functionally identical to the parts being replaced.

(c) An individual repair does not involve replacement parts that cost more than $1,000. An individual repair may not be so extensive as to be a functional replacement of the electric water heater or the existing electric heating, ventilating, or air-conditioning system being repaired. For purposes of this paragraph, an individual repair may not be part of a larger or major project that is divided into parts to avoid this restriction.

(d) The property owned by the apartment community or managed by the apartment community management company includes at least 100 apartments.

This subsection does not limit the authority of a municipality or county to adopt or enforce an ordinance, rule, or regulation requiring licensure, certification, or registration of a person employed as an apartment maintenance technician or apartment repair worker or in any position that includes any part of the scope of work described in this subsection.

History.—ss. 11, 17, ch. 79-200; ss. 2, 3, ch. 81-318; s. 1, ch. 84-160; s. 1, ch. 87-235; ss. 2, 20, 21, ch. 88-156; s. 3, ch. 89-115; s. 69, ch. 89-162; s. 1, ch. 89-343; s. 29, ch. 89-374; s. 38, ch. 90-228; ss. 34, 68, ch. 91-137; s. 4, ch. 91-429; s. 7, ch. 92-55; s. 1, ch. 93-154; s. 1, ch. 93-166; s. 255, ch. 94-119; s. 4, ch. 96-298; s. 73, ch. 96-388; s. 1125, ch. 97-103; s. 39, ch. 98-250; s. 19, ch. 98-287; s. 22, ch. 98-419; s. 39, ch. 2000-141; s. 34, ch. 2000-154; s. 30, ch. 2000-372; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 26, ch. 2003-32; s. 5, ch. 2005-30; s. 26, ch. 2005-132; s. 43, ch. 2005-147; s. 1, ch. 2006-283; s. 56, ch. 2007-217; s. 25, ch. 2009-195; s. 26, ch. 2010-176; s. 61, ch. 2011-36; s. 37, ch. 2011-64; s. 404, ch. 2011-142; s. 13, ch. 2011-222; s. 8, ch. 2012-13; s. 143, ch. 2013-183; s. 2, ch. 2016-129.



489.105 - Definitions.

489.105 Definitions.—As used in this part:

(1) “Board” means the Construction Industry Licensing Board.

(2) “Department” means the Department of Business and Professional Regulation.

(3) “Contractor” means the person who is qualified for, and is only responsible for, the project contracted for and means, except as exempted in this part, the person who, for compensation, undertakes to, submits a bid to, or does himself or herself or by others construct, repair, alter, remodel, add to, demolish, subtract from, or improve any building or structure, including related improvements to real estate, for others or for resale to others; and whose job scope is substantially similar to the job scope described in one of the paragraphs of this subsection. For the purposes of regulation under this part, the term “demolish” applies only to demolition of steel tanks more than 50 feet in height; towers more than 50 feet in height; other structures more than 50 feet in height; and all buildings or residences. Contractors are subdivided into two divisions, Division I, consisting of those contractors defined in paragraphs (a)-(c), and Division II, consisting of those contractors defined in paragraphs (d)-(q):

(a) “General contractor” means a contractor whose services are unlimited as to the type of work which he or she may do, who may contract for any activity requiring licensure under this part, and who may perform any work requiring licensure under this part, except as otherwise expressly provided in s. 489.113.

(b) “Building contractor” means a contractor whose services are limited to construction of commercial buildings and single-dwelling or multiple-dwelling residential buildings, which do not exceed three stories in height, and accessory use structures in connection therewith or a contractor whose services are limited to remodeling, repair, or improvement of any size building if the services do not affect the structural members of the building.

(c) “Residential contractor” means a contractor whose services are limited to construction, remodeling, repair, or improvement of one-family, two-family, or three-family residences not exceeding two habitable stories above no more than one uninhabitable story and accessory use structures in connection therewith.

(d) “Sheet metal contractor” means a contractor whose services are unlimited in the sheet metal trade and who has the experience, knowledge, and skill necessary for the manufacture, fabrication, assembling, handling, erection, installation, dismantling, conditioning, adjustment, insulation, alteration, repair, servicing, or design, if not prohibited by law, of ferrous or nonferrous metal work of U.S. No. 10 gauge or its equivalent or lighter gauge and of other materials, including, but not limited to, fiberglass, used in lieu thereof and of air-handling systems, including the setting of air-handling equipment and reinforcement of same, the balancing of air-handling systems, and any duct cleaning and equipment sanitizing that requires at least a partial disassembling of the system.

(e) “Roofing contractor” means a contractor whose services are unlimited in the roofing trade and who has the experience, knowledge, and skill to install, maintain, repair, alter, extend, or design, if not prohibited by law, and use materials and items used in the installation, maintenance, extension, and alteration of all kinds of roofing, waterproofing, and coating, except when coating is not represented to protect, repair, waterproof, stop leaks, or extend the life of the roof. The scope of work of a roofing contractor also includes skylights and any related work, required roof-deck attachments, and any repair or replacement of wood roof sheathing or fascia as needed during roof repair or replacement and any related work.

(f) “Class A air-conditioning contractor” means a contractor whose services are unlimited in the execution of contracts requiring the experience, knowledge, and skill to install, maintain, repair, fabricate, alter, extend, or design, if not prohibited by law, central air-conditioning, refrigeration, heating, and ventilating systems, including duct work in connection with a complete system if such duct work is performed by the contractor as necessary to complete an air-distribution system, boiler and unfired pressure vessel systems, and all appurtenances, apparatus, or equipment used in connection therewith, and any duct cleaning and equipment sanitizing that requires at least a partial disassembling of the system; to install, maintain, repair, fabricate, alter, extend, or design, if not prohibited by law, piping, insulation of pipes, vessels and ducts, pressure and process piping, and pneumatic control piping; to replace, disconnect, or reconnect power wiring on the load side of the dedicated existing electrical disconnect switch; to install, disconnect, and reconnect low voltage heating, ventilating, and air-conditioning control wiring; and to install a condensate drain from an air-conditioning unit to an existing safe waste or other approved disposal other than a direct connection to a sanitary system. The scope of work for such contractor also includes any excavation work incidental thereto, but does not include any work such as liquefied petroleum or natural gas fuel lines within buildings, except for disconnecting or reconnecting changeouts of liquefied petroleum or natural gas appliances within buildings; potable water lines or connections thereto; sanitary sewer lines; swimming pool piping and filters; or electrical power wiring. A Class A air-conditioning contractor may test and evaluate central air-conditioning, refrigeration, heating, and ventilating systems, including duct work; however, a mandatory licensing requirement is not established for the performance of these specific services.

(g) “Class B air-conditioning contractor” means a contractor whose services are limited to 25 tons of cooling and 500,000 Btu of heating in any one system in the execution of contracts requiring the experience, knowledge, and skill to install, maintain, repair, fabricate, alter, extend, or design, if not prohibited by law, central air-conditioning, refrigeration, heating, and ventilating systems, including duct work in connection with a complete system only to the extent such duct work is performed by the contractor as necessary to complete an air-distribution system being installed under this classification, and any duct cleaning and equipment sanitizing that requires at least a partial disassembling of the system; to install, maintain, repair, fabricate, alter, extend, or design, if not prohibited by law, piping and insulation of pipes, vessels, and ducts; to replace, disconnect, or reconnect power wiring on the load side of the dedicated existing electrical disconnect switch; to install, disconnect, and reconnect low voltage heating, ventilating, and air-conditioning control wiring; and to install a condensate drain from an air-conditioning unit to an existing safe waste or other approved disposal other than a direct connection to a sanitary system. The scope of work for such contractor also includes any excavation work incidental thereto, but does not include any work such as liquefied petroleum or natural gas fuel lines within buildings, except for disconnecting or reconnecting changeouts of liquefied petroleum or natural gas appliances within buildings; potable water lines or connections thereto; sanitary sewer lines; swimming pool piping and filters; or electrical power wiring. A Class B air-conditioning contractor may test and evaluate central air-conditioning, refrigeration, heating, and ventilating systems, including duct work; however, a mandatory licensing requirement is not established for the performance of these specific services.

(h) “Class C air-conditioning contractor” means a contractor whose business is limited to the servicing of air-conditioning, heating, or refrigeration systems, including any duct cleaning and equipment sanitizing that requires at least a partial disassembling of the system, and whose certification or registration, issued pursuant to this part, was valid on October 1, 1988. Only a person who was registered or certified as a Class C air-conditioning contractor as of October 1, 1988, shall be so registered or certified after October 1, 1988. However, the board shall continue to license and regulate those Class C air-conditioning contractors who held Class C licenses before October 1, 1988.

(i) “Mechanical contractor” means a contractor whose services are unlimited in the execution of contracts requiring the experience, knowledge, and skill to install, maintain, repair, fabricate, alter, extend, or design, if not prohibited by law, central air-conditioning, refrigeration, heating, and ventilating systems, including duct work in connection with a complete system if such duct work is performed by the contractor as necessary to complete an air-distribution system, boiler and unfired pressure vessel systems, lift station equipment and piping, and all appurtenances, apparatus, or equipment used in connection therewith, and any duct cleaning and equipment sanitizing that requires at least a partial disassembling of the system; to install, maintain, repair, fabricate, alter, extend, or design, if not prohibited by law, piping, insulation of pipes, vessels and ducts, pressure and process piping, pneumatic control piping, gasoline tanks and pump installations and piping for same, standpipes, air piping, vacuum line piping, oxygen lines, nitrous oxide piping, ink and chemical lines, fuel transmission lines, liquefied petroleum gas lines within buildings, and natural gas fuel lines within buildings; to replace, disconnect, or reconnect power wiring on the load side of the dedicated existing electrical disconnect switch; to install, disconnect, and reconnect low voltage heating, ventilating, and air-conditioning control wiring; and to install a condensate drain from an air-conditioning unit to an existing safe waste or other approved disposal other than a direct connection to a sanitary system. The scope of work for such contractor also includes any excavation work incidental thereto, but does not include any work such as potable water lines or connections thereto, sanitary sewer lines, swimming pool piping and filters, or electrical power wiring. A mechanical contractor may test and evaluate central air-conditioning, refrigeration, heating, and ventilating systems, including duct work; however, a mandatory licensing requirement is not established for the performance of these specific services.

(j) “Commercial pool/spa contractor” means a contractor whose scope of work involves, but is not limited to, the construction, repair, and servicing of any swimming pool, or hot tub or spa, whether public, private, or otherwise, regardless of use. The scope of work includes the installation, repair, or replacement of existing equipment, any cleaning or equipment sanitizing that requires at least a partial disassembling, excluding filter changes, and the installation of new pool/spa equipment, interior finishes, the installation of package pool heaters, the installation of all perimeter piping and filter piping, and the construction of equipment rooms or housing for pool/spa equipment, and also includes the scope of work of a swimming pool/spa servicing contractor. The scope of such work does not include direct connections to a sanitary sewer system or to potable water lines. The installation, construction, modification, or replacement of equipment permanently attached to and associated with the pool or spa for the purpose of water treatment or cleaning of the pool or spa requires licensure; however, the usage of such equipment for the purposes of water treatment or cleaning does not require licensure unless the usage involves construction, modification, or replacement of such equipment. Water treatment that does not require such equipment does not require a license. In addition, a license is not required for the cleaning of the pool or spa in a way that does not affect the structural integrity of the pool or spa or its associated equipment.

(k) “Residential pool/spa contractor” means a contractor whose scope of work involves, but is not limited to, the construction, repair, and servicing of a residential swimming pool, or hot tub or spa, regardless of use. The scope of work includes the installation, repair, or replacement of existing equipment, any cleaning or equipment sanitizing that requires at least a partial disassembling, excluding filter changes, and the installation of new pool/spa equipment, interior finishes, the installation of package pool heaters, the installation of all perimeter piping and filter piping, and the construction of equipment rooms or housing for pool/spa equipment, and also includes the scope of work of a swimming pool/spa servicing contractor. The scope of such work does not include direct connections to a sanitary sewer system or to potable water lines. The installation, construction, modification, or replacement of equipment permanently attached to and associated with the pool or spa for the purpose of water treatment or cleaning of the pool or spa requires licensure; however, the usage of such equipment for the purposes of water treatment or cleaning does not require licensure unless the usage involves construction, modification, or replacement of such equipment. Water treatment that does not require such equipment does not require a license. In addition, a license is not required for the cleaning of the pool or spa in a way that does not affect the structural integrity of the pool or spa or its associated equipment.

(l) “Swimming pool/spa servicing contractor” means a contractor whose scope of work involves, but is not limited to, the repair and servicing of a swimming pool, or hot tub or spa, whether public or private, or otherwise, regardless of use. The scope of work includes the repair or replacement of existing equipment, any cleaning or equipment sanitizing that requires at least a partial disassembling, excluding filter changes, and the installation of new pool/spa equipment, interior refinishing, the reinstallation or addition of pool heaters, the repair or replacement of all perimeter piping and filter piping, the repair of equipment rooms or housing for pool/spa equipment, and the substantial or complete draining of a swimming pool, or hot tub or spa, for the purpose of repair or renovation. The scope of such work does not include direct connections to a sanitary sewer system or to potable water lines. The installation, construction, modification, substantial or complete disassembly, or replacement of equipment permanently attached to and associated with the pool or spa for the purpose of water treatment or cleaning of the pool or spa requires licensure; however, the usage of such equipment for the purposes of water treatment or cleaning does not require licensure unless the usage involves construction, modification, substantial or complete disassembly, or replacement of such equipment. Water treatment that does not require such equipment does not require a license. In addition, a license is not required for the cleaning of the pool or spa in a way that does not affect the structural integrity of the pool or spa or its associated equipment.

(m) “Plumbing contractor” means a contractor whose services are unlimited in the plumbing trade and includes contracting business consisting of the execution of contracts requiring the experience, financial means, knowledge, and skill to install, maintain, repair, alter, extend, or, if not prohibited by law, design plumbing. A plumbing contractor may install, maintain, repair, alter, extend, or, if not prohibited by law, design the following without obtaining an additional local regulatory license, certificate, or registration: sanitary drainage or storm drainage facilities, water and sewer plants and substations, venting systems, public or private water supply systems, septic tanks, drainage and supply wells, swimming pool piping, irrigation systems, and solar heating water systems and all appurtenances, apparatus, or equipment used in connection therewith, including boilers and pressure process piping and including the installation of water, natural gas, liquefied petroleum gas and related venting, and storm and sanitary sewer lines. The scope of work of the plumbing contractor also includes the design, if not prohibited by law, and installation, maintenance, repair, alteration, or extension of air-piping, vacuum line piping, oxygen line piping, nitrous oxide piping, and all related medical gas systems; fire line standpipes and fire sprinklers if authorized by law; ink and chemical lines; fuel oil and gasoline piping and tank and pump installation, except bulk storage plants; and pneumatic control piping systems, all in a manner that complies with all plans, specifications, codes, laws, and regulations applicable. The scope of work of the plumbing contractor applies to private property and public property, including any excavation work incidental thereto, and includes the work of the specialty plumbing contractor. Such contractor shall subcontract, with a qualified contractor in the field concerned, all other work incidental to the work but which is specified as being the work of a trade other than that of a plumbing contractor. This definition does not limit the scope of work of any specialty contractor certified pursuant to s. 489.113(6) and does not require certification or registration under this part as a category I liquefied petroleum gas dealer, LP gas installer, or specialty installer who is licensed under chapter 527 or an authorized employee of a public natural gas utility or of a private natural gas utility regulated by the Public Service Commission when disconnecting and reconnecting water lines in the servicing or replacement of an existing water heater. A plumbing contractor may perform drain cleaning and clearing and install or repair rainwater catchment systems; however, a mandatory licensing requirement is not established for the performance of these specific services.

(n) “Underground utility and excavation contractor” means a contractor whose services are limited to the construction, installation, and repair, on public or private property, whether accomplished through open excavations or through other means, including, but not limited to, directional drilling, auger boring, jacking and boring, trenchless technologies, wet and dry taps, grouting, and slip lining, of main sanitary sewer collection systems, main water distribution systems, storm sewer collection systems, and the continuation of utility lines from the main systems to a point of termination up to and including the meter location for the individual occupancy, sewer collection systems at property line on residential or single-occupancy commercial properties, or on multioccupancy properties at manhole or wye lateral extended to an invert elevation as engineered to accommodate future building sewers, water distribution systems, or storm sewer collection systems at storm sewer structures. However, an underground utility and excavation contractor may install empty underground conduits in rights-of-way, easements, platted rights-of-way in new site development, and sleeves for parking lot crossings no smaller than 2 inches in diameter if each conduit system installed is designed by a licensed professional engineer or an authorized employee of a municipality, county, or public utility and the installation of such conduit does not include installation of any conductor wiring or connection to an energized electrical system. An underground utility and excavation contractor may not install piping that is an integral part of a fire protection system as defined in s. 633.102 beginning at the point where the piping is used exclusively for such system.

(o) “Solar contractor” means a contractor whose services consist of the installation, alteration, repair, maintenance, relocation, or replacement of solar panels for potable solar water heating systems, swimming pool solar heating systems, and photovoltaic systems and any appurtenances, apparatus, or equipment used in connection therewith, whether public, private, or otherwise, regardless of use. A contractor, certified or registered pursuant to this chapter, is not required to become a certified or registered solar contractor or to contract with a solar contractor in order to provide services enumerated in this paragraph that are within the scope of the services such contractors may render under this part.

(p) “Pollutant storage systems contractor” means a contractor whose services are limited to, and who has the experience, knowledge, and skill to install, maintain, repair, alter, extend, or design, if not prohibited by law, and use materials and items used in the installation, maintenance, extension, and alteration of, pollutant storage tanks. Any person installing a pollutant storage tank shall perform such installation in accordance with the standards adopted pursuant to s. 376.303.

(q) “Specialty contractor” means a contractor whose scope of work and responsibility is limited to a particular phase of construction established in a category adopted by board rule and whose scope is limited to a subset of the activities described in one of the paragraphs of this subsection.

(4) “Primary qualifying agent” means a person who possesses the requisite skill, knowledge, and experience, and has the responsibility, to supervise, direct, manage, and control the contracting activities of the business organization with which he or she is connected; who has the responsibility to supervise, direct, manage, and control construction activities on a job for which he or she has obtained the building permit; and whose technical and personal qualifications have been determined by investigation and examination as provided in this part, as attested by the department.

(5) “Secondary qualifying agent” means a person who possesses the requisite skill, knowledge, and experience, and has the responsibility to supervise, direct, manage, and control construction activities on a job for which he or she has obtained a permit, and whose technical and personal qualifications have been determined by investigation and examination as provided in this part, as attested by the department.

(6) “Contracting” means, except as exempted in this part, engaging in business as a contractor and includes, but is not limited to, performance of any of the acts as set forth in subsection (3) which define types of contractors. The attempted sale of contracting services and the negotiation or bid for a contract on these services also constitutes contracting. If the services offered require licensure or agent qualification, the offering, negotiation for a bid, or attempted sale of these services requires the corresponding licensure. However, the term “contracting” shall not extend to an individual, partnership, corporation, trust, or other legal entity that offers to sell or sells completed residences on property on which the individual or business entity has any legal or equitable interest, or to the individual or business entity that offers to sell or sells manufactured or factory-built buildings that will be completed on site on property on which either party to a contract has any legal or equitable interest, if the services of a qualified contractor certified or registered pursuant to the requirements of this chapter have been or will be retained for the purpose of constructing or completing such residences.

(7) “Certificate” means a certificate of competency issued by the department as provided in this part.

(8) “Certified contractor” means any contractor who possesses a certificate of competency issued by the department and who shall be allowed to contract in any jurisdiction in the state without being required to fulfill the competency requirements of that jurisdiction.

(9) “Registration” means registration with the department as provided in this part.

(10) “Registered contractor” means any contractor who has registered with the department pursuant to fulfilling the competency requirements in the jurisdiction for which the registration is issued. Registered contractors may contract only in such jurisdictions.

(11) “Certification” means the act of obtaining or holding a certificate of competency from the department as provided in this part.

(12) “Local construction regulation board” means a board, composed of not fewer than three residents of a county or municipality, which the governing body of that county or municipality may create and appoint to maintain the proper standard of construction of that county or municipality.

(13) “Business organization” means any partnership, corporation, business trust, joint venture, or other legal entity which engages or offers to engage in the business of contracting or acts as a contractor as defined in this section.

(14) “Financially responsible officer” means a person other than the primary qualifying agent who with the approval of the board assumes personal responsibility for all financial aspects of the business organization.

(15) “Structural component” means any vertical or horizontal load-bearing member of a structure which supports dead or live loads in addition to its own weight and includes, but is not limited to, a foundation, an exterior or interior load-bearing wall, a column, a column beam, a floor, and a roof structure.

(16) “Arbitration” means a process whereby a neutral third person or panel, called an arbitrator or arbitration panel, considers the facts and arguments presented by the parties and renders a decision which is binding on the parties.

(17) “Pollutant storage tank” means a tank, together with associated piping or dispensing facilities, which is or could be used for the storage or supply of pollutants as defined in s. 376.301 and which is required to be registered under chapter 17-761, Florida Administrative Code.

(18) “Tank” means any container other than one which is aboveground and either elevated or situated upon an impermeable surface, or which is located in an accessible underground area and either elevated or situated upon an impermeable surface therein, in such manner that any leak in such container may be readily detected.

(19) “Initial issuance” means the first time a certificate or registration is granted to an individual or business organization, including the first time an individual becomes a qualifying agent for that business organization and the first time a business organization is qualified by that individual.

History.—ss. 2, 17, ch. 79-200; ss. 1, 3, ch. 80-85; s. 367, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 28, 49, ch. 82-179; s. 1, ch. 83-140; s. 5, ch. 83-160; s. 1, ch. 85-290; ss. 27, 31, ch. 86-159; s. 6, ch. 87-374; ss. 3, 20, 21, ch. 88-156; s. 2, ch. 89-343; s. 30, ch. 89-374; ss. 33, 34, ch. 90-228; ss. 35, 66, ch. 91-137; s. 4, ch. 91-429; s. 1, ch. 92-55; s. 10, ch. 92-115; s. 57, ch. 92-149; s. 4, ch. 93-154; s. 2, ch. 93-166; s. 256, ch. 94-119; s. 184, ch. 94-218; s. 1, ch. 96-365; s. 1126, ch. 97-103; s. 8, ch. 98-170; ss. 23, 59, ch. 98-419; s. 33, ch. 2000-372; s. 6, ch. 2005-30; s. 4, ch. 2008-191; s. 30, ch. 2008-240; s. 26, ch. 2009-195; s. 14, ch. 2011-222; s. 9, ch. 2012-13; s. 15, ch. 2012-72; s. 144, ch. 2013-183; s. 3, ch. 2016-129.



489.107 - Construction Industry Licensing Board.

489.107 Construction Industry Licensing Board.—

(1) To carry out the provisions of this part, there is created within the department the Construction Industry Licensing Board. Members shall be appointed by the Governor, subject to confirmation by the Senate. Members shall be appointed for 4-year terms. A vacancy on the board shall be filled for the unexpired portion of the term in the same manner as the original appointment. No member shall serve more than two consecutive 4-year terms or more than 11 years on the board.

(2) The board shall consist of 18 members, of whom:

(a) Four are primarily engaged in business as general contractors;

(b) Three are primarily engaged in business as building contractors or residential contractors, however, at least one building contractor and one residential contractor shall be appointed;

(c) One is primarily engaged in business as a roofing contractor;

(d) One is primarily engaged in business as a sheet metal contractor;

(e) One is primarily engaged in business as an air-conditioning contractor;

(f) One is primarily engaged in business as a mechanical contractor;

(g) One is primarily engaged in business as a pool contractor;

(h) One is primarily engaged in business as a plumbing contractor;

(i) One is primarily engaged in business as an underground utility and excavation contractor;

(j) Two are consumer members who are not, and have never been, members or practitioners of a profession regulated by the board or members of any closely related profession; and

(k) Two are building officials of a municipality or county.

(3) To be eligible to serve, each contractor member must have been certified by the board to operate as a contractor in the category with respect to which the member is appointed, be actively engaged in the construction business, and have been so engaged for a period of not less than 5 consecutive years before the date of appointment. Each appointee must be a citizen and resident of the state.

(4) The board shall be divided into two divisions, Division I and Division II.

(a) Division I is comprised of the general contractor, building contractor, and residential contractor members of the board; one of the members appointed pursuant to paragraph (2)(j); and one of the members appointed pursuant to paragraph (2)(k). Division I has jurisdiction over the regulation of general contractors, building contractors, and residential contractors.

(b) Division II is comprised of the roofing contractor, sheet metal contractor, air-conditioning contractor, mechanical contractor, pool contractor, plumbing contractor, and underground utility and excavation contractor members of the board; one of the members appointed pursuant to paragraph (2)(j); and one of the members appointed pursuant to paragraph (2)(k). Division II has jurisdiction over the regulation of contractors defined in s. 489.105(3)(d)-(p).

(c) Jurisdiction for the regulation of specialty contractors defined in s. 489.105(3)(q) shall lie with the division having jurisdiction over the scope of work of the specialty contractor as defined by board rule.

(5) Five members of Division I constitute a quorum, and five members of Division II constitute a quorum. The combined divisions shall meet together at such times as the board deems necessary, but neither division, nor any committee thereof, shall take action on any matter under the jurisdiction of the other division. However, if either division is unable to obtain a quorum for the purpose of conducting disciplinary proceedings, it may request members of the other division, who are otherwise qualified to serve on the division unable to obtain a quorum, to join in its deliberations. Such additional members shall vote and count toward a quorum only during those disciplinary proceedings.

(6) The Construction Industry Licensing Board and the Electrical Contractors’ Licensing Board shall each appoint a committee to meet jointly at least twice a year.

History.—ss. 3, 17, ch. 79-200; ss. 2, 3, ch. 80-85; s. 368, ch. 81-259; ss. 2, 3, ch. 81-318; s. 1, ch. 84-322; ss. 4, 20, 21, ch. 88-156; s. 11, ch. 89-162; s. 36, ch. 91-137; s. 4, ch. 91-429; s. 157, ch. 92-149; s. 5, ch. 93-154; s. 3, ch. 93-166; s. 257, ch. 94-119; s. 185, ch. 94-218; s. 24, ch. 98-419; s. 15, ch. 2011-222; s. 16, ch. 2012-72.



489.108 - Rulemaking authority.

489.108 Rulemaking authority.—The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter conferring duties upon it.

History.—s. 2, ch. 87-235; s. 21, ch. 88-156; s. 4, ch. 91-429; s. 160, ch. 98-200.



489.109 - Fees.

489.109 Fees.—

(1) The board, by rule, shall establish reasonable fees to be paid for applications, certification and renewal, registration and renewal, and recordmaking and recordkeeping. The fees shall be established as follows:

(a) With respect to an applicant for a certificate, the initial application fee may not exceed $150, and, if an examination cost is included in the application fee, the combined amount may not exceed $350. The initial certification fee and the renewal fee may not exceed $250. However, any applicant who seeks certification under this part by taking a practical examination must pay as an examination fee the actual cost incurred by the department in developing, preparing, administering, scoring, score reporting, and evaluating the examination, if the examination is conducted by the department.

(b) With respect to an applicant for registration, the initial application fee may not exceed $100, and the initial registration fee and the renewal fee may not exceed $200.

(c) The board, by rule, may establish delinquency fees, not to exceed the applicable renewal fee for renewal applications made after the expiration date of the certificate or registration.

(d) With respect to an application for registration or certification to qualify a business organization, the initial application fee and the renewal fee shall be $50.

(e) The board, by rule, shall impose a renewal fee for an inactive status certificate or registration, not to exceed the renewal fee for an active status certificate or registration. Neither the inactive certification fee nor the inactive registration fee may exceed $50. The board, by rule, may provide for a different fee for inactive status where such status is sought by a building code administrator, plans examiner, or inspector certified pursuant to part XII of chapter 468 who is employed by a local government and is not allowed by the terms of such employment to maintain a certificate on active status issued pursuant to this part.

(f) The board, by rule, shall impose an additional late fee on a delinquent status certificateholder or registrant when such certificateholder or registrant applies for active or inactive status.

(g) The board, by rule, shall impose an additional fee, not to exceed the applicable renewal fee, which reasonably reflects the costs of processing a certificateholder’s or registrant’s request to change licensure status at any time other than at the beginning of a licensure cycle.

(2) The board shall establish fees that are adequate to ensure the continued operation of the board. Fees shall be based on department estimates of the revenue required to implement this part and the provisions of law with respect to the regulation of the construction industry.

(3) In addition to the fees provided in subsection (1) for application and renewal for certification and registration, all certificateholders and registrants must pay a fee of $4 to the department at the time of application or renewal. The funds must be transferred at the end of each licensing period to the department to fund projects relating to the building construction industry or continuing education programs offered to persons engaged in the building construction industry in Florida, to be selected by the Florida Building Commission. The board shall, at the time the funds are transferred, advise the department on the most needed areas of research or continuing education based on significant changes in the industry’s practices or on changes in the state building code or on the most common types of consumer complaints or on problems costing the state or local governmental entities substantial waste. The board’s advice is not binding on the department. The department shall ensure the distribution of research reports and the availability of continuing education programs to all segments of the building construction industry to which they relate. The department shall report to the board in October of each year, summarizing the allocation of the funds by institution and summarizing the new projects funded and the status of previously funded projects.

History.—ss. 4, 17, ch. 79-200; ss. 2, 3, ch. 81-318; ss. 5, 20, 21, ch. 88-156; s. 35, ch. 88-205; s. 1, ch. 89-5; s. 62, ch. 89-162; s. 31, ch. 89-374; s. 4, ch. 91-429; s. 58, ch. 92-149; s. 7, ch. 93-166; s. 258, ch. 94-119; s. 4, ch. 97-228; s. 12, ch. 99-254; s. 40, ch. 2000-141; s. 27, ch. 2009-195; s. 405, ch. 2011-142.



489.111 - Licensure by examination.

489.111 Licensure by examination.—

(1) Any person who desires to be certified shall apply to the department in writing.

(2) A person shall be eligible for licensure by examination if the person:

(a) Is 18 years of age;

(b) Is of good moral character; and

(c) Meets eligibility requirements according to one of the following criteria:

1. Has received a baccalaureate degree from an accredited 4-year college in the appropriate field of engineering, architecture, or building construction and has 1 year of proven experience in the category in which the person seeks to qualify. For the purpose of this part, a minimum of 2,000 person-hours shall be used in determining full-time equivalency.

2. Has a total of at least 4 years of active experience as a worker who has learned the trade by serving an apprenticeship as a skilled worker who is able to command the rate of a mechanic in the particular trade or as a foreman who is in charge of a group of workers and usually is responsible to a superintendent or a contractor or his or her equivalent, provided, however, that at least 1 year of active experience shall be as a foreman.

3. Has a combination of not less than 1 year of experience as a foreman and not less than 3 years of credits for any accredited college-level courses; has a combination of not less than 1 year of experience as a skilled worker, 1 year of experience as a foreman, and not less than 2 years of credits for any accredited college-level courses; or has a combination of not less than 2 years of experience as a skilled worker, 1 year of experience as a foreman, and not less than 1 year of credits for any accredited college-level courses. All junior college or community college-level courses shall be considered accredited college-level courses.

4.a. An active certified residential contractor is eligible to take the building contractors’ examination if he or she possesses a minimum of 3 years of proven experience in the classification in which he or she is certified.

b. An active certified residential contractor is eligible to take the general contractors’ examination if he or she possesses a minimum of 4 years of proven experience in the classification in which he or she is certified.

c. An active certified building contractor is eligible to take the general contractors’ examination if he or she possesses a minimum of 4 years of proven experience in the classification in which he or she is certified.

5.a. An active certified air-conditioning Class C contractor is eligible to take the air-conditioning Class B contractors’ examination if he or she possesses a minimum of 3 years of proven experience in the classification in which he or she is certified.

b. An active certified air-conditioning Class C contractor is eligible to take the air-conditioning Class A contractors’ examination if he or she possesses a minimum of 4 years of proven experience in the classification in which he or she is certified.

c. An active certified air-conditioning Class B contractor is eligible to take the air-conditioning Class A contractors’ examination if he or she possesses a minimum of 1 year of proven experience in the classification in which he or she is certified.

6.a. An active certified swimming pool servicing contractor is eligible to take the residential swimming pool contractors’ examination if he or she possesses a minimum of 3 years of proven experience in the classification in which he or she is certified.

b. An active certified swimming pool servicing contractor is eligible to take the swimming pool commercial contractors’ examination if he or she possesses a minimum of 4 years of proven experience in the classification in which he or she is certified.

c. An active certified residential swimming pool contractor is eligible to take the commercial swimming pool contractors’ examination if he or she possesses a minimum of 1 year of proven experience in the classification in which he or she is certified.

d. An applicant is eligible to take the swimming pool/spa servicing contractors’ examination if he or she has satisfactorily completed 60 hours of instruction in courses related to the scope of work covered by that license and approved by the Construction Industry Licensing Board by rule and has at least 1 year of proven experience related to the scope of work of such a contractor.

(3)(a) The board may refuse to certify an applicant for failure to satisfy the requirement of good moral character only if:

1. There is a substantial connection between the lack of good moral character of the applicant and the professional responsibilities of a certified contractor; and

2. The finding by the board of lack of good moral character is supported by clear and convincing evidence.

(b) When an applicant is found to be unqualified for a certificate because of a lack of good moral character, the board shall furnish the applicant a statement containing the findings of the board, a complete record of the evidence upon which the determination was based, and a notice of the rights of the applicant to a rehearing and appeal.

(4) The department shall ensure that a sensitivity review committee has been established including representatives of various ethnic/minority groups. No question found by this committee to be discriminatory against any ethnic/minority group shall be included in the examination.

History.—ss. 5, 17, ch. 79-200; s. 369, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 6, 20, 21, ch. 88-156; s. 12, ch. 89-162; s. 4, ch. 91-429; s. 480, ch. 97-103; s. 5, ch. 97-228; s. 1, ch. 2001-117; s. 7, ch. 2002-392.



489.113 - Qualifications for practice; restrictions.

489.113 Qualifications for practice; restrictions.—

(1) Any person who desires to engage in contracting on a statewide basis shall, as a prerequisite thereto, establish his or her competency and qualifications to be certified pursuant to this part. To establish competency, a person shall pass the appropriate examination approved by the board and certified by the department. Any person who desires to engage in contracting on other than a statewide basis shall, as a prerequisite thereto, be registered pursuant to this part, unless exempted by this part.

(2) A person must be certified or registered in order to engage in the business of contracting in this state. However, for purposes of complying with the provisions of this chapter, a subcontractor who is not certified or registered may perform construction work under the supervision of a person who is certified or registered, provided that the work is within the scope of the supervising contractor’s license, the supervising contractor is responsible for the work, and the subcontractor being supervised is not engaged in construction work that would require a license as a contractor under any of the categories listed in s. 489.105(3)(d)-(o). This subsection does not affect the application of any local construction licensing ordinances. To enforce this subsection:

(a) The department shall issue a cease and desist order to prohibit any person from engaging in the business of contracting who does not hold the required certification or registration for the work being performed under this part. For the purpose of enforcing a cease and desist order, the department may file a proceeding in the name of the state seeking issuance of an injunction or a writ of mandamus against any person who violates any provision of such order.

(b) A county, municipality, or local licensing board created by special act may issue a cease and desist order to prohibit any person from engaging in the business of contracting who does not hold the required certification or registration for the work being performed under this part.

(3) A contractor shall subcontract all electrical, mechanical, plumbing, roofing, sheet metal, swimming pool, and air-conditioning work, unless such contractor holds a state certificate or registration in the respective trade category, however:

(a) A general, building, or residential contractor, except as otherwise provided in this part, shall be responsible for any construction or alteration of a structural component of a building or structure, and any certified general contractor or certified underground utility and excavation contractor may perform clearing and grubbing, grading, excavation, and other site work for any construction project in the state. Any certified building contractor or certified residential contractor may perform clearing and grubbing, grading, excavation, and other site work for any construction project in this state, limited to the lot on which any specific building is located.

(b) A general, building, or residential contractor shall not be required to subcontract the installation, or repair made under warranty, of wood shingles, wood shakes, or asphalt or fiberglass shingle roofing materials on a new building of his or her own construction.

(c) A general contractor shall not be required to subcontract structural swimming pool work. All other swimming pool work shall be subcontracted to an appropriately licensed certified or registered swimming pool contractor.

(d) A general contractor shall not be required to subcontract the construction of a main sanitary sewer collection system, storm collection system, or water distribution system, not including the continuation of utility lines from the mains to the buildings, and may perform any of the services, on public or private property, for which a license as an underground utility and excavation contractor is required under this part.

(e) A general contractor shall not be required to subcontract the continuation of utility lines from the mains in mobile home parks, and such continuations are to be considered a part of the main sewer collection and main water distribution systems.

(f) A solar contractor shall not be required to subcontract minor, as defined by board rule, electrical, mechanical, plumbing, or roofing work so long as that work is within the scope of the license held by the solar contractor and where such work exclusively pertains to the installation of residential solar energy equipment as defined by rules of the board adopted in conjunction with the Electrical Contracting Licensing Board.

(g) No general, building, or residential contractor certified after 1973 shall act as, hold himself or herself out to be, or advertise himself or herself to be a roofing contractor unless he or she is certified or registered as a roofing contractor.

(4)(a) When a certificateholder desires to engage in contracting in any area of the state, as a prerequisite therefor, he or she shall be required only to exhibit to the local building official, tax collector, or other person in charge of the issuance of licenses and building permits in the area evidence of holding a current certificate and to pay the fee for the occupational license and building permit required of other persons.

(b) Notwithstanding the provisions of paragraph (a), a local construction regulation board may deny, suspend, or revoke the authority of a certified contractor to obtain a building permit or limit such authority to obtaining a permit or permits with specific conditions, if the local construction regulation board has found such contractor, through the public hearing process, to be guilty of fraud or a willful building code violation within the county or municipality that the local construction regulation board represents or if the local construction regulation board has proof that such contractor, through the public hearing process, has been found guilty in another county or municipality within the past 12 months, of fraud or a willful building code violation and finds, after providing notice of an opportunity to be heard to the contractor, that such fraud or violation would have been fraud or a violation if committed in the county or municipality that the local construction board represents. Notification of and information concerning such permit denial shall be submitted to the department within 15 days after the local construction regulation board decides to deny the permit.

(c) The local government may also deny issuance of, or may suspend, any outstanding building permit where a contractor fails or refuses to provide proof of public liability and property damage insurance coverage as required by s. 489.115(5) and workers’ compensation insurance coverage as required by s. 489.114.

(d) It is the policy of the state that the purpose of regulation is to protect the public by attaining compliance with the policies established in law. Fines and other penalties are provided in order to ensure compliance; however, the collection of fines and the imposition of penalties are intended to be secondary to the primary goal of attaining compliance with state laws and local jurisdiction ordinances. It is the intent of the Legislature that a local jurisdiction agency charged with enforcing regulatory laws shall issue a notice of noncompliance as its first response to a minor violation of a regulatory law in any instance in which it is reasonable to assume that the violator was unaware of such a law or unclear as to how to comply with it. A violation of a regulatory law is a “minor violation” if it does not result in economic or physical harm to a person or adversely affect the public health, safety, or welfare or create a significant threat of such harm. A “notice of noncompliance” is a notification by the local jurisdiction agency charged with enforcing the ordinance, which is issued to the licensee that is subject to the ordinance. A notice of noncompliance should not be accompanied with a fine or other disciplinary penalty. It should identify the specific ordinance that is being violated, provide information on how to comply with the ordinance, and specify a reasonable time for the violator to comply with the ordinance. Failure of a licensee to take action correcting the violation within a set period of time would then result in the institution of further disciplinary proceedings.

(5) The certificate is not transferable.

(6) The board shall, by rule, designate those types of specialty contractors which may be certified under this part. The limit of the scope of work and responsibility of a specialty contractor shall be established by the board by rule. However, a certified specialty contractor category established by board rule exists as a voluntary statewide licensing category and does not create a mandatory licensing requirement. Any mandatory statewide construction contracting licensure requirement may only be established through specific statutory provision.

(7) If an eligible applicant fails any contractor’s written examination, except the general and building contractors’ examination, and provides the board with acceptable proof of lack of comprehension of written examinations, the applicant may petition the board to be administered a uniform oral examination, subject to the following conditions:

(a) The applicant documents 10 years of experience in the appropriate construction craft.

(b) The applicant files written recommendations concerning his or her competency in the appropriate construction craft.

(c) The applicant is administered only one oral examination within a period of 1 year.

(8) Any public record of the board, when certified by the executive director of the board or the executive director’s representative, may be received as prima facie evidence in any administrative or judicial proceeding.

(9)(a) This part does not prevent any contractor from acting as a prime contractor where the majority of the work to be performed under the contract is within the scope of his or her license or from subcontracting to other licensed contractors that remaining work which is part of the project contracted.

(b) This part, chapter 471, chapter 481, or any other provision of law does not:

1. Prevent any licensed engineer or architect from contracting directly with a licensed contractor for the preparation of plans, specifications, or a master design manual addressing structural designs used to make an application for building permits.

2. Require a licensed engineer or architect, when preparing drawings, specifications, plans, or master design manuals for use by any licensed contractor, to prepare site-specific drawings, specifications, or plans for the design and construction of single-family and two-family dwellings; swimming pools, spas, or screened enclosures; or any other structure not exceeding 1,200 square feet or one story in height. For the purpose of issuing building permits, local building officials shall accept such drawings, specifications, or plans when submitted by any licensed contractor. Upon good cause shown, local government code enforcement agencies may accept or reject plans prepared by persons licensed under chapter 471, chapter 481, or this chapter.

As used in this section, the term “master design manual” means a restrictive design manual intended to be used to design, permit, and construct structures as described in this section. Any such manual must be prepared by a licensed engineer or architect and specifically detail the limits of its use, including, but not limited to, the structure type, size, materials, loading conditions, time limits, applicable codes, and associated criteria. The manual must also detail the required training for the contractor, engineer, or architect using the manual. All master design manuals must be peer reviewed by an independent licensed engineer or architect having no financial interest in the development of the manual or the construction of structures pursuant to the manual. The engineer or architect conducting the peer review must be identified in the manual.

(c) Notwithstanding anything in this chapter or any other provision of law, a licensed engineer or architect is not required for the preparation or use of any design guide adopted by the Florida Building Commission as part of the building code pursuant to s. 553.73.

(10) The addition of a new type of contractor or the expansion of the scope of practice of any type of contractor under this part shall not limit the scope of practice of any existing type of contractor under this part unless the Legislature expressly provides such a limitation.

(11) Any local act, law, ordinance, or regulation, including, but not limited to, a local building code or building permit requirement, of a county, municipality, or other political subdivision that pertains to hoisting equipment including power-operated cranes, derricks, hoists, elevators, and conveyors used in construction, demolition, or excavation work, that is not already preempted by the Occupational Safety and Health Administration under 29 C.F.R. parts 1910 and 1926, including, but not limited to, local worksite regulation regarding hurricane preparedness or public safety, is prohibited and is preempted to the state. This subsection does not apply to the regulation of elevators under chapter 399 or to airspace height restrictions in chapter 333.

History.—ss. 6, 17, ch. 79-200; ss. 3, 4, ch. 80-85; ss. 2, 3, ch. 81-318; s. 2, ch. 85-290; ss. 28, 31, ch. 86-159; s. 3, ch. 87-235; s. 13, ch. 87-310; s. 7, ch. 87-374; ss. 7, 20, 21, ch. 88-156; s. 32, ch. 89-374; s. 43, ch. 90-228; s. 67, ch. 91-137; s. 4, ch. 91-429; s. 59, ch. 92-149; ss. 2, 6, ch. 93-154; s. 8, ch. 93-166; s. 186, ch. 94-218; s. 481, ch. 97-103; s. 6, ch. 97-228; s. 25, ch. 98-419; s. 4, ch. 2003-257; s. 8, ch. 2007-227; s. 11, ch. 2012-13; s. 1, ch. 2012-62.



489.1131 - Credit for relevant military training and education.

489.1131 Credit for relevant military training and education.—

(1) The department shall provide a method by which honorably discharged veterans may apply for licensure. The method must include a veteran-specific application and provide:

(a) To the fullest extent possible, credit toward the requirements for licensure for military experience, training, and education received and completed during service in the United States Armed Forces if the military experience, training, or education is substantially similar to the experience, training, or education required for licensure.

(b) Acceptance of up to 3 years of active duty service in the United States Armed Forces, regardless of duty or training, to meet the experience requirements of s. 489.111(2)(c). At least 1 additional year of active experience as a foreman in the trade, either civilian or military, is required to fulfill the experience requirement of s. 489.111(2)(c).

The board may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this subsection.

(2) Notwithstanding any other provision of law, beginning October 1, 2017, and annually thereafter, the department, in conjunction with the board, is directed to prepare and submit a report titled “Construction and Electrical Contracting Veteran Applicant Statistics” to the Governor, the President of the Senate, and the Speaker of the House of Representatives. The report must include statistics and information relating to this section and s. 489.5161 which detail:

(a) The number of applicants who identified themselves as veterans.

(b) The number of veterans whose application for a license was approved.

(c) The number of veterans whose application for a license was denied, including the reasons for denial.

(d) Data on the application processing times for veterans.

(e) Recommendations on ways to improve the department’s ability to meet the needs of veterans which would effectively address the challenges that veterans face when separating from military service and seeking a license regulated by the department pursuant to this part.

History.—s. 4, ch. 2016-242.



489.1136 - Medical gas certification.

489.1136 Medical gas certification.—

(1)(a) In addition to the certification or registration required to engage in business as a plumbing contractor, any plumbing contractor who wishes to engage in the business of installation, improvement, repair, or maintenance of any tubing, pipe, or similar conduit used to transport gaseous or partly gaseous substances for medical purposes shall take, as part of the contractor’s continuing education requirement, at least once during the holding of such license, a course of at least 6 hours. Such course shall be given by an instructional facility or teaching entity that has been approved by the board. In order for a course to be approved, the board must find that the course is designed to teach familiarity with the National Fire Prevention Association Standard 99C (Standard on Gas and Vacuum Systems, latest edition) and also designed to teach familiarity and practical ability in performing and inspecting brazing duties required of medical gas installation, improvement, repair, or maintenance work. Such course shall issue a certificate of completion to the taker of the course, which certificate shall be available for inspection by any entity or person seeking to have such contractor engage in the business of installation, improvement, repair, or maintenance of a medical gas system.

(b) Any other natural person who is employed by a licensed plumbing contractor to provide work on the installation, improvement, repair, or maintenance of a medical gas system, except as noted in paragraph (c), shall, as a prerequisite to his or her ability to provide such service, take a course approved by the board. Such course shall be at least 8 hours and consist of both classroom and practical work designed to teach familiarity with the National Fire Prevention Association Standard 99C (Standard on Gas and Vacuum Systems, latest edition) and also designed to teach familiarity and practical ability in performing and inspecting brazing duties required of medical gas installation, improvement, repair, or maintenance work. Such course shall also include the administration of a practical examination in the skills required to perform work as outlined above, including brazing, and each examination shall be reasonably constructed to test for knowledge of the subject matter. The person taking such course and examination must, upon successful completion of both, be issued a certificate of completion by the giver of such course, which certificate shall be made available by the holder for inspection by any person or entity seeking to have such person perform work on the installation, improvement, repair, or maintenance of a medical gas system.

(c) Any other natural person who wishes to perform only brazing duties incidental to the installation, improvement, repair, or maintenance of a medical gas system shall pass an examination designed to show that person’s familiarity with and practical ability in performing brazing duties required of medical gas installation, improvement, repair, or maintenance. Such examination shall be from a test approved by the board. Such examination must test for knowledge of National Fire Prevention Association Standard 99C (Standard on Gas and Vacuum Systems, latest edition). The person taking such examination must, upon passing such examination, be issued a certificate of completion by the giver of such examination, and such certificate shall be made available by the holder for inspection by any person or entity seeking to have or employ such person to perform brazing duties on a medical gas system.

(d) It is the responsibility of the licensed plumbing contractor to ascertain whether members of his or her workforce are in compliance with this subsection, and such contractor is subject to discipline under s. 489.129 for violation of this subsection.

(e) Training programs in medical gas piping installation, improvement, repair, or maintenance shall be reviewed annually by the board to ensure that programs have been provided equitably across the state.

(f) Periodically, the board shall review training programs in medical gas piping installation for quality in content and instruction in accordance with the National Fire Prevention Association Standard 99C (Standard on Gas and Vacuum Systems, latest edition). The board shall also respond to complaints regarding approved programs.

(2)(a) On any job site where a medical gas system is being installed, improved, repaired, or maintained, it is required that a person qualified under paragraph (1)(a) or paragraph (1)(b) must be present. When any brazing work is performed by a person qualified under paragraph (1)(c), a person qualified under paragraph (1)(a) or paragraph (1)(b) must be present.

(b) It is the responsibility of the licensed contractor to ascertain whether members of his or her workforce are in compliance with paragraph (a), and such contractor is subject to discipline under s. 489.129 for violation of this subsection.

(3) The term “medical” as used in this section means any medicinal, life-supporting, or health-related purpose. Any and all gaseous or partly gaseous substance used in medical patient care and treatment shall be presumed for the purpose of this section to be used for medical purposes.

History.—s. 27, ch. 98-419; s. 35, ch. 2000-154; s. 14, ch. 2001-63.



489.114 - Evidence of workers’ compensation coverage.

489.114 Evidence of workers’ compensation coverage.—Except as provided in s. 489.115(5)(d), any person, business organization, or qualifying agent engaged in the business of contracting in this state and certified or registered under this part shall, as a condition precedent to the issuance or renewal of a certificate or registration of the contractor, provide to the Construction Industry Licensing Board, as provided by board rule, evidence of workers’ compensation coverage pursuant to chapter 440. In the event that the Division of Workers’ Compensation of the Department of Financial Services receives notice of the cancellation of a policy of workers’ compensation insurance insuring a person or entity governed by this section, the Division of Workers’ Compensation shall certify and identify all persons or entities by certification or registration license number to the department after verification is made by the Division of Workers’ Compensation that persons or entities governed by this section are no longer covered by workers’ compensation insurance. Such certification and verification by the Division of Workers’ Compensation may result from records furnished to the Division of Workers’ Compensation by the persons or entities governed by this section or an investigation completed by the Division of Workers’ Compensation. The department shall notify the persons or entities governed by this section who have been determined to be in noncompliance with chapter 440, and the persons or entities notified shall provide certification of compliance with chapter 440 to the department and pay an administrative fine in the amount of $500. The failure to maintain workers’ compensation coverage as required by law shall be grounds for the board to revoke, suspend, or deny the issuance or renewal of a certificate or registration of the contractor under the provisions of s. 489.129.

History.—s. 29, ch. 89-289; s. 1, ch. 90-192; s. 47, ch. 90-201; s. 45, ch. 91-1; s. 4, ch. 91-429; s. 9, ch. 93-166; s. 7, ch. 97-228; s. 30, ch. 2001-91; s. 17, ch. 2002-236; s. 508, ch. 2003-261; s. 28, ch. 2009-195.



489.115 - Certification and registration; endorsement; reciprocity; renewals; continuing education.

489.115 Certification and registration; endorsement; reciprocity; renewals; continuing education.—

(1) No person may engage in the business of contracting in this state without first being certified or registered in the proper classification.

(2)(a) The department shall issue a certificate or registration to each person qualified by the board and upon receipt of the original license fee.

(b) Certification allows the certificateholder to engage in contracting only for the type of work covered by the certificate and only while the certificate is on active status.

(3) The board shall certify as qualified for certification by endorsement any applicant who:

(a) Meets the requirements for certification as set forth in this section; has passed a national, regional, state, or United States territorial licensing examination that is substantially equivalent to the examination required by this part; and has satisfied the requirements set forth in s. 489.111;

(b) Holds a valid license to practice contracting issued by another state or territory of the United States, if the criteria for issuance of such license were substantially equivalent to Florida’s current certification criteria; or

(c) Holds a valid, current license to practice contracting issued by another state or territory of the United States, if the state or territory has entered into a reciprocal agreement with the board for the recognition of contractor licenses issued in that state, based on criteria for the issuance of such licenses that are substantially equivalent to the criteria for certification in this state.

(4)(a) Each certificateholder or registrant who desires to continue as a certificateholder or registrant shall renew the certificate or registration every 2 years. The department shall mail each certificateholder and registrant an application for renewal.

(b)1. Each certificateholder or registrant shall provide proof, in a form established by rule of the board, that the certificateholder or registrant has completed at least 14 classroom hours of at least 50 minutes each of continuing education courses during each biennium since the issuance or renewal of the certificate or registration. The board shall establish by rule that a portion of the required 14 hours must deal with the subject of workers’ compensation, business practices, workplace safety, and, for applicable licensure categories, wind mitigation methodologies, and 1 hour of which must deal with laws and rules. The board shall by rule establish criteria for the approval of continuing education courses and providers, including requirements relating to the content of courses and standards for approval of providers, and may by rule establish criteria for accepting alternative nonclassroom continuing education on an hour-for-hour basis. The board shall prescribe by rule the continuing education, if any, which is required during the first biennium of initial licensure. A person who has been licensed for less than an entire biennium must not be required to complete the full 14 hours of continuing education.

2. In addition, the board may approve specialized continuing education courses on compliance with the wind resistance provisions for one and two family dwellings contained in the Florida Building Code and any alternate methodologies for providing such wind resistance which have been approved for use by the Florida Building Commission. Division I certificateholders or registrants who demonstrate proficiency upon completion of such specialized courses may certify plans and specifications for one and two family dwellings to be in compliance with the code or alternate methodologies, as appropriate, except for dwellings located in floodways or coastal hazard areas as defined in ss. 60.3D and E of the National Flood Insurance Program.

3. The board shall require, by rule adopted pursuant to ss. 120.536(1) and 120.54, a specified number of hours in specialized or advanced module courses, approved by the Florida Building Commission, on any portion of the Florida Building Code, adopted pursuant to part IV of chapter 553, relating to the contractor’s respective discipline.

(c) The certificateholder or registrant shall complete, sign, and forward the renewal application to the department, together with the appropriate fee. Upon receipt of the application and fee, the department shall renew the certificate or registration.

(5)(a) As a prerequisite to the initial issuance or the renewal of a certificate or registration, the applicant shall submit an affidavit on a form provided by the board attesting to the fact that the applicant has obtained workers’ compensation insurance as required by chapter 440, public liability insurance, and property damage insurance for the safety and welfare of the public, in amounts determined by rule of the board. The board shall by rule establish a procedure to verify the accuracy of such affidavits based upon a random sample method.

(b) In addition to the affidavit of insurance, as a prerequisite to the initial issuance of a certificate, the applicant shall furnish a credit report from a nationally recognized credit agency that reflects the financial responsibility of the applicant and evidence of financial responsibility, credit, and business reputation of either himself or herself or the business organization he or she desires to qualify. The board shall adopt rules defining financial responsibility based upon the applicant’s credit history, ability to be bonded, and any history of bankruptcy or assignment of receivers. The board may also adopt rules that would allow applicants to demonstrate financial responsibility, as an alternative to the foregoing, by providing minimum credit scores or bonds payable as prescribed for financially responsible officers. Such rules shall specify the financial responsibility grounds on which the board may refuse to qualify an applicant for certification.

(c) If, within 60 days from the date the applicant is notified that he or she has qualified, he or she does not provide the evidence required, he or she shall apply to the department for an extension of time which shall be granted upon a showing of just cause.

(d) An applicant for initial issuance of a certificate or registration shall submit as a prerequisite to qualifying for an exemption from workers’ compensation coverage requirements under s. 440.05 an affidavit attesting to the fact that the applicant will obtain an exemption within 30 days after the date the initial certificate or registration is issued by the board.

(6) An applicant for initial issuance of a certificate or registration shall submit to a statewide criminal history records check through the Department of Law Enforcement. The Department of Business and Professional Regulation shall submit the requests for the criminal history records check to the Department of Law Enforcement for state processing, and the Department of Law Enforcement shall return the results to the department to determine if the applicant meets certification or registration requirements. If the applicant has been convicted of a felony, the board may deny licensure to the applicant based upon the severity of the crime, the relationship of the crime to contracting, or the potential for public harm. The board shall also, in denying or approving licensure, consider the length of time since the commission of the crime and the rehabilitation of the applicant. The board may not deny licensure to an applicant based solely upon a felony conviction or the applicant’s failure to provide proof of restoration of civil rights.

(7) An initial applicant shall, along with the application, and a certificateholder or registrant shall, upon requesting a change of status, submit to the board a credit report from a nationally recognized credit agency that reflects the financial responsibility of the applicant or certificateholder or registrant. The credit report required for the initial applicant shall be considered the minimum evidence necessary to satisfy the board that he or she is financially responsible to be certified, has the necessary credit and business reputation to engage in contracting in the state, and has the minimum financial stability necessary to avoid the problem of financial mismanagement or misconduct. The board shall, by rule, adopt guidelines for determination of financial stability, which may include minimum requirements for net worth, cash, and bonding for Division I certificateholders of no more than $20,000 and for Division II certificateholders of no more than $10,000. Fifty percent of the financial requirements may be met by completing a 14-hour financial responsibility course approved by the board.

(8) If a certificateholder or registrant holds a license under both this part and part II and is required to have continuing education courses under s. 489.517(3), the certificateholder or registrant may apply those course hours for workers’ compensation, workplace safety, and business practices obtained under part II to the requirements under this part.

(9) An initial applicant shall submit, along with the application, a complete set of fingerprints to the department. The fingerprints shall be submitted to the Department of Law Enforcement for state processing, and the Department of Law Enforcement shall forward them to the Federal Bureau of Investigation for national processing for the purpose of determining if the applicant has a criminal history record. The department shall and the board may review the background results to determine if an applicant meets licensure requirements. The cost for the fingerprint processing shall be borne by the person subject to the background screening. These fees are to be collected by the authorized agencies or vendors. The authorized agencies or vendors are responsible for paying the processing costs to the Department of Law Enforcement.

History.—ss. 7, 17, ch. 79-200; ss. 2, 3, ch. 81-318; s. 85, ch. 83-329; ss. 8, 20, 21, ch. 88-156; s. 2, ch. 89-5; s. 33, ch. 89-374; s. 4, ch. 91-429; s. 60, ch. 92-149; s. 10, ch. 93-166; s. 75, ch. 93-415; s. 259, ch. 94-119; s. 6, ch. 94-284; s. 482, ch. 97-103; s. 8, ch. 97-228; s. 3, ch. 98-116; ss. 20, 21, ch. 98-287; s. 29, ch. 98-419; ss. 41, 42, ch. 2000-141; s. 31, ch. 2001-91; s. 35, ch. 2001-186; s. 4, ch. 2001-372; s. 3, ch. 2007-86; s. 2, ch. 2007-126; s. 6, ch. 2007-227; s. 130, ch. 2008-4; s. 29, ch. 2009-195; s. 44, ch. 2010-114.



489.116 - Inactive and delinquent status; renewal and cancellation notices.

489.116 Inactive and delinquent status; renewal and cancellation notices.—

(1) A certificateholder or registrant may not engage in contracting unless the certificateholder or registrant has an active status certificate or registration. A certificateholder or registrant who engages in contracting without an active status certificate or registration is subject to disciplinary action as provided in ss. 455.227 and 489.129.

(2) The board shall permit a certificateholder or registrant to elect, at the time of licensure renewal, an active or inactive status.

(3) An inactive status certificateholder or registrant may change to active status at any time, if the certificateholder or registrant meets all requirements for active status, pays any additional licensure fees necessary to equal those imposed on an active status certificateholder or registrant, pays any applicable late fees, and meets all continuing education requirements prescribed by the board.

(4) A certificateholder or registrant shall apply with a completed application, as determined by board rule, to renew an active or inactive status certificate or registration before the certificate or registration expires. Failure of a certificateholder or registrant to so apply shall cause the certificate or registration to become a delinquent certificate or registration. Further, any delinquent certificateholder or registrant who fails to apply to renew licensure on either active or inactive status before expiration of the current licensure cycle must reapply in the same manner as an applicant for initial certification or registration.

(5) A delinquent status certificateholder or registrant must apply with a completed application, as determined by board rule, for active or inactive status during the current licensure cycle. Failure by a delinquent status certificateholder or registrant to become active or inactive before the expiration of the current licensure cycle renders the certificate or registration void, and any subsequent licensure shall be subject to all procedures and requirements imposed on an applicant for initial licensure.

(6) The board may not require an inactive certificateholder or registrant to complete more than one renewal cycle of continuing education for reactivating a certificate or registration.

(7) The status or any change in status of a certificateholder or registrant shall not alter in any way the board’s right to impose discipline or to enforce discipline previously imposed on a certificateholder or registrant for acts or omissions committed by the certificateholder or registrant while holding a certificate or registration.

(8) At least 60 days prior to the end of a licensure cycle, the department shall forward:

(a) A licensure renewal notification to an active or inactive certificateholder or registrant at the certificateholder’s or registrant’s address of record.

(b) A notice of pending cancellation of licensure to a delinquent status certificateholder or registrant at the certificateholder’s or registrant’s address of record.

History.—s. 11, ch. 93-166; ss. 10, 261, ch. 94-119; s. 31, ch. 2012-61.



489.117 - Registration; specialty contractors.

489.117 Registration; specialty contractors.—

(1)(a) Any person engaged in the business of a contractor as defined in s. 489.105(3)(a)-(o) must be registered before engaging in business as a contractor in this state, unless he or she is certified. To be initially registered, the applicant shall submit the required fee and file evidence of successful compliance with the local examination and licensing requirements, if any, in the area for which registration is desired. An examination is not required for registration.

(b) Registration allows the registrant to engage in contracting only in the counties, municipalities, or development districts where he or she has complied with all local licensing requirements and only for the type of work covered by the registration.

(c) Each registrant shall report to the board each local jurisdiction and each category of registration in which the registrant holds a certificate of competency or license, or where the registrant has been granted a certificate of competency or license by reciprocal agreement, for which registration is required by this part, within 30 days after obtaining such certificate or license.

(2) No new registration may be issued by the board after July 1, 1993, based on any certificate of competency or license for a category of contractor defined in s. 489.105(3)(a)-(o) which is issued by a municipal or county government that does not exercise disciplinary control and oversight over such locally licensed contractors, including forwarding a recommended order in each action to the board as provided in s. 489.131(7). For purposes of this subsection and s. 489.131(10), the board shall determine the adequacy of such disciplinary control by reviewing the local government’s ability to process and investigate complaints and to take disciplinary action against locally licensed contractors.

(3)(a) Upon findings of fact supporting the need therefor, the board may grant a limited nonrenewable registration to a contractor not domiciled in the state, for one project. During the period of such registration the board may require compliance with this and any other statute of the state.

(b) The application for a temporary registration shall constitute appointment of the Department of State as an agent of the applicant for service of process in any action or proceeding against the applicant arising out of any transaction or operation connected with or incidental to the practice of contracting for which the temporary license was issued.

(4)(a) A person holding a local license whose job scope does not substantially correspond to either the job scope of one of the contractor categories defined in s. 489.105(3)(a)-(o), or the job scope of one of the certified specialty contractor categories established by board rule, is not required to register with the board to perform contracting activities within the scope of such specialty license.

(b) The local jurisdictions are responsible for providing the following information to the board within 30 days after licensure of, or any disciplinary action against, a locally licensed contractor who is registered under this part:

1. Licensure information.

2. Code violation information pursuant to s. 553.781.

3. Disciplinary information.

The board shall maintain such licensure and disciplinary information as it is provided to the board and shall make the information available through the automated information system provided pursuant to s. 455.2286.

(c) Providing discipline to such locally licensed contractors is the responsibility of the local jurisdiction.

(d) Any person who is not required to obtain registration or certification pursuant to s. 489.105(3)(d)-(o) may perform contracting services for the construction, remodeling, repair, or improvement of single-family residences, including a townhouse as defined in the Florida Building Code, without obtaining a local license if such person is under the supervision of a certified or registered general, building, or residential contractor. As used in this paragraph, supervision shall not be deemed to require the existence of a direct contract between the certified or registered general, building, or residential contractor and the person performing specialty contracting services.

History.—ss. 8, 17, ch. 79-200; ss. 2, 3, ch. 81-318; ss. 9, 20, 21, ch. 88-156; s. 4, ch. 91-429; s. 2, ch. 92-55; s. 61, ch. 92-149; s. 3, ch. 93-154; s. 12, ch. 93-166; s. 262, ch. 94-119; s. 483, ch. 97-103; s. 22, ch. 98-287; s. 1, ch. 99-254; s. 5, ch. 2003-257; s. 30, ch. 2009-195.



489.118 - Certification of registered contractors; grandfathering provisions.

489.118 Certification of registered contractors; grandfathering provisions.—The board shall, upon receipt of a completed application and appropriate fee, issue a certificate in the appropriate category to any contractor registered under this part who makes application to the board and can show that he or she meets each of the following requirements:

(1) Currently holds a valid registered local license in one of the contractor categories defined in s. 489.105(3)(a)-(p).

(2) Has, for that category, passed a written examination that the board finds to be substantially similar to the examination required to be licensed as a certified contractor under this part. For purposes of this subsection, a written, proctored examination such as that produced by the National Assessment Institute, Block and Associates, NAI/Block, Experior Assessments, Professional Testing, Inc., or Assessment Systems, Inc., shall be considered to be substantially similar to the examination required to be licensed as a certified contractor. The board may not impose or make any requirements regarding the nature or content of these cited examinations.

(3) Has at least 5 years of experience as a contractor in that contracting category, or as an inspector or building administrator with oversight over that category, at the time of application. For contractors, only time periods in which the contractor license is active and the contractor is not on probation shall count toward the 5 years required by this subsection.

(4) Has not had his or her contractor’s license revoked at any time, had his or her contractor’s license suspended within the last 5 years, or been assessed a fine in excess of $500 within the last 5 years.

(5) Is in compliance with the insurance and financial responsibility requirements in s. 489.115(5).

Applicants wishing to obtain a certificate pursuant to this section must make application by 1November 1, 2015.

History.—s. 3, ch. 99-254; s. 34, ch. 2000-372; s. 48, ch. 2002-402; s. 15, ch. 2004-6; s. 2, ch. 2005-227; s. 18, ch. 2012-72; s. 6, ch. 2012-211; s. 87, ch. 2013-15.

1Note.—As reenacted and amended by s. 6, ch. 2012-211. Section 18, ch. 2012-72, also reenacted and amended s. 489.118, and that version used the date “November 1, 2014,” instead of the date “November 1, 2015.”



489.119 - Business organizations; qualifying agents.

489.119 Business organizations; qualifying agents.—

(1) If an individual proposes to engage in contracting in the individual’s own name, or a fictitious name where the individual is doing business as a sole proprietorship, registration or certification may be issued only to that individual.

(2) If the applicant proposes to engage in contracting as a business organization, including any partnership, corporation, business trust, or other legal entity, or in any name other than the applicant’s legal name or a fictitious name where the applicant is doing business as a sole proprietorship, the applicant must apply for registration or certification as the qualifying agent of the business organization.

(a) An application for registration or certification to qualify a business organization must state the name of the partnership and of its partners; the name of the corporation and of its officers and directors and the name of each of its stockholders who is also an officer or director; the name of the business trust and its trustees; or the name of such other legal entity and its members; and must state the fictitious name, if any, under which the business organization is doing business.

(b)1. An application for registration or certification to qualify a business organization must include an affidavit on a form provided by the board attesting that the applicant has final approval authority for all construction work performed by the business organization and that the applicant has final approval authority on all business matters, including contracts, specifications, checks, drafts, or payments, regardless of the form of payment, made by the business organization, except where a financially responsible officer is approved.

2. The application for financially responsible officer must include an affidavit on a form provided by the board attesting that the applicant’s approval is required for all checks, drafts, or payments, regardless of the form of payment, made by the business organization and that the applicant has authority to act for the business organization in all financial matters.

3. The application for secondary qualifying agent must include an affidavit on a form provided by the board attesting that the applicant has authority to supervise all construction work performed by the business organization as provided in s. 489.1195(2).

(c) The board may deny an application for registration or certification to qualify a business organization if the applicant, or any person listed in paragraph (a), has been involved in past disciplinary actions or on any grounds for which an individual registration or certification may be denied.

(d) The applicant must furnish evidence of statutory compliance if a fictitious name is used, the provisions of s. 865.09(7) notwithstanding.

(e) A joint venture, including a joint venture composed of qualified business organizations, is itself a separate and distinct organization that must be qualified in accordance with board rules.

(3)(a) A qualifying agent must be certified or registered under this part in order for the business organization to operate in the category of contracting in which the qualifying agent is certified or registered. If any qualifying agent ceases to be affiliated with a business organization, he or she shall inform the department. In addition, if the qualifying agent is the only certified or registered contractor affiliated with the business organization, the business organization shall notify the department of the termination of the qualifying agent and shall have 60 days from the termination of the qualifying agent’s affiliation with the business organization in which to employ another qualifying agent. The business organization may not engage in contracting until a qualifying agent is employed, unless the executive director or chair of the board has granted a temporary nonrenewable certificate or registration to the financially responsible officer, the president, a partner, or, in the case of a limited partnership, the general partner, who assumes all responsibilities of a primary qualifying agent for the business organization. This temporary certificate or registration shall only allow the business organization to proceed with incomplete contracts. For the purposes of this paragraph, an incomplete contract is one which has been awarded to, or entered into by, the business organization prior to the cessation of affiliation of the qualifying agent with the business organization or one on which the business organization was the low bidder and the contract is subsequently awarded, regardless of whether any actual work has commenced under the contract prior to the qualifying agent ceasing to be affiliated with the business organization.

(b) The qualifying agent shall inform the department in writing when he or she proposes to engage in contracting in his or her own name or in affiliation with another business organization, and he or she or such new business organization shall supply the same information to the department as required of applicants under this part.

(4) When a certified qualifying agent, on behalf of a business organization, makes application for a business tax receipt in any municipality or county of this state, the application shall be made with the tax collector in the name of the business organization and the qualifying agent; and the license, when issued, shall be issued to the business organization, upon payment of the appropriate licensing fee and exhibition to the tax collector of a valid certificate for the qualifying agent issued by the department, and the state license numbers shall be noted thereon.

(5)(a) Each registered or certified contractor shall affix the number of his or her registration or certification to each application for a building permit and on each building permit issued and recorded. Each city or county building department shall require, as a precondition for the issuance of the building permit, that the contractor taking out the permit must provide verification giving his or her Construction Industry Licensing Board registration or certification number.

(b) The registration or certification number of each contractor shall appear in each offer of services, business proposal, bid, contract, or advertisement, regardless of medium, as defined by board rule, used by that contractor or business organization in the practice of contracting.

(c) If a vehicle bears the name of a contractor or business organization, or any text or artwork which would lead a reasonable person to believe that the vehicle is used for contracting, the registration or certification number of the contractor must be conspicuously and legibly displayed with the name, text, or artwork. Local governments may also require that locally licensed contractors must also display their certificate of competency or license numbers. Nothing in this paragraph shall be construed to create a mandatory vehicle signage requirement.

(d) For the purposes of this part, the term “advertisement” does not include business stationery or any promotional novelties such as balloons, pencils, trinkets, or articles of clothing.

(e) The board shall issue a notice of noncompliance for the first offense, and may assess a fine or issue a citation for failure to correct the offense within 30 days or for any subsequent offense, to any contractor or business organization that fails to include the certification or registration number as required by this part when submitting an advertisement for publication, broadcast, or printing or fails to display the certification or registration number as required by this part.

(f) In addition to any other penalty prescribed by law, a local government may impose a civil fine pursuant to s. 489.127(5) against a person who is not certified or registered under this part if the person:

1. Claims to be licensed in any offer of services, business proposal, bid, contract, or advertisement, but does not possess a valid competency-based license issued by a local government in this state to perform the specified construction services; or

2. Claims to be insured in any offer of services, business proposal, bid, contract, or advertisement, but whose performance of the subject work is not covered by a general liability or workers’ compensation insurance policy.

(6) Each qualifying agent shall pay the department an amount equal to the original fee for registration or certification to qualify a new business organization. If the qualifying agent for a business organization desires to qualify additional business organizations, the board shall require the qualifying agent to present evidence of his or her ability to supervise the construction activities of each such organization. Approval of each business organization is discretionary with the board.

(7)(a) A business organization proposing to engage in contracting is not required to apply for or obtain authorization under this part to engage in contracting if:

1. The business organization employs one or more registered or certified contractors licensed in accordance with this part who are responsible for obtaining permits and supervising all of the business organization’s contracting activities;

2. The business organization engages only in contracting on property owned by the business organization or by its parent, subsidiary, or affiliated entities; and

3. The business organization, or its parent entity if the business organization is a wholly owned subsidiary, maintains a minimum net worth of $20 million.

(b) Any business organization engaging in contracting under this subsection shall provide the board with the name and license number of each registered or certified contractor employed by the business organization to supervise its contracting activities. The business organization is not required to post a bond or otherwise evidence any financial or credit information except as necessary to demonstrate compliance with paragraph (a).

(c) A registered or certified contractor employed by a business organization to supervise its contracting activities under this subsection shall not be required to post a bond or otherwise evidence any personal financial or credit information so long as the individual performs contracting activities exclusively on behalf of a business organization meeting all of the requirements of paragraph (a).

History.—ss. 9, 17, ch. 79-200; ss. 2, 3, ch. 81-318; ss. 29, 49, ch. 82-179; s. 6, ch. 83-160; s. 86, ch. 83-329; s. 2, ch. 84-322; ss. 10, 20, 21, ch. 88-156; s. 23, ch. 90-109; s. 37, ch. 91-137; s. 4, ch. 91-429; s. 3, ch. 92-55; s. 67, ch. 92-149; s. 13, ch. 93-166; s. 1, ch. 93-239; s. 263, ch. 94-119; s. 5, ch. 96-298; s. 73, ch. 96-388; s. 1127, ch. 97-103; s. 9, ch. 97-228; s. 30, ch. 98-419; s. 6, ch. 2003-257; s. 31, ch. 2009-195; s. 108, ch. 2010-5.



489.1195 - Responsibilities.

489.1195 Responsibilities.—

(1) A qualifying agent is a primary qualifying agent unless he or she is a secondary qualifying agent under this section.

(a) All primary qualifying agents for a business organization are jointly and equally responsible for supervision of all operations of the business organization; for all field work at all sites; and for financial matters, both for the organization in general and for each specific job.

(b) Upon approval by the board, a business entity may designate a financially responsible officer for purposes of certification or registration. A financially responsible officer shall be responsible for all financial aspects of the business organization and may not be designated as the primary qualifying agent. The designated financially responsible officer shall furnish evidence of the financial responsibility, credit, and business reputation of either himself or herself, or the business organization he or she desires to qualify, as determined appropriate by the board.

(c) Where a business organization has a certified or registered financially responsible officer, the primary qualifying agent shall be responsible for all construction activities of the business organization, both in general and for each specific job.

(d) The board shall adopt rules prescribing the qualifications for financially responsible officers, including net worth, cash, and bonding requirements. These qualifications must be at least as extensive as the requirements for the financial responsibility of qualifying agents.

(2)(a) One of the qualifying agents for a business organization that has more than one qualifying agent may be designated as the sole primary qualifying agent for the business organization by a joint agreement that is executed, on a form provided by the board, by all qualifying agents for the business organization.

(b) The joint agreement must be submitted to the board for approval. If the board determines that the joint agreement is in good order, it shall approve the designation and immediately notify the qualifying agents of such approval. The designation made by the joint agreement is effective upon receipt of the notice by the qualifying agents.

(c) The qualifying agent designated for a business organization by a joint agreement is the sole primary qualifying agent for the business organization, and all other qualifying agents for the business organization are secondary qualifying agents.

(d) A designated sole primary qualifying agent has all the responsibilities and duties of a primary qualifying agent, notwithstanding that there are secondary qualifying agents for specified jobs. The designated sole primary qualifying agent is jointly and equally responsible with secondary qualifying agents for field work supervision.

(e) A secondary qualifying agent is responsible only for:

1. The supervision of field work at sites where his or her license was used to obtain the building permit; and

2. Any other work for which he or she accepts responsibility.

A secondary qualifying agent is not responsible for supervision of financial matters.

(3)(a) A qualifying agent who has been designated by a joint agreement as the sole primary qualifying agent for a business organization may terminate this status as such by giving actual notice to the business organization, to the board, and to all secondary qualifying agents of his or her intention to terminate this status. The notice to the board must include proof satisfactory to the board that he or she has given the notice required in this paragraph.

(b) The status of the qualifying agent shall cease upon the designation of a new primary qualifying agent or 60 days after satisfactory notice of termination has been provided to the board, whichever first occurs.

(c) If no new primary qualifying agent has been designated within 60 days, all secondary qualifying agents for the business organization shall become primary qualifying agents unless the joint agreement specifies that one or more of them shall become sole qualifying agents under such circumstances, in which case only they shall become sole qualifying agents.

(d) Any change in the status of a qualifying agent is prospective only. A qualifying agent is not responsible for his or her predecessor’s actions but is responsible, even after a change in status, for matters for which he or she was responsible while in a particular status.

History.—ss. 11, 21, ch. 88-156; s. 4, ch. 91-429; s. 14, ch. 93-166; s. 484, ch. 97-103; s. 11, ch. 97-228; s. 4, ch. 98-116; s. 27, ch. 99-7.



489.121 - Emergency registration upon death of contractor.

489.121 Emergency registration upon death of contractor.—If an incomplete contract exists at the time of death of a contractor, the contract may be completed by any person even though not certified or registered. Such person shall notify the board, within 30 days after the death of the contractor, of his or her name and address, knowledge of the contract, and ability to complete it. If the board approves, he or she may proceed with the contract. For purposes of this section, an incomplete contract is one which has been awarded to, or entered into by, the contractor before his or her death, or on which he or she was the low bidder and the contract is subsequently awarded to him or her, regardless of whether any actual work has commenced under the contract before the contractor’s death.

History.—ss. 10, 17, ch. 79-200; ss. 2, 3, ch. 81-318; ss. 12, 20, 21, ch. 88-156; s. 4, ch. 91-429; s. 485, ch. 97-103.



489.124 - Business records requirements; address of record; service.

489.124 Business records requirements; address of record; service.—

(1) All contractors who are registered or certified pursuant to this chapter shall maintain complete financial and business records for the immediately preceding 3 years. The business and financial records to be maintained shall include minutes of corporate meetings, business contacts, telephone records, insurance policies, letters of complaint, notices received from government entities, bank statements, canceled checks, records of accounts receivable and payable, financial statements, loan documents, tax returns, and all other business and financial records the contractor maintains in the regular course of business.

(2) Each certificateholder or registrant of the department shall be solely responsible for notifying the department in writing of the certificateholder’s or registrant’s current mailing address and phone number. If the mailing address is not the certificateholder’s or registrant’s physical address, the certificateholder or registrant shall also supply the physical address.

(a) A certificateholder’s or registrant’s failure to notify the department of a change of address or phone number shall constitute a violation of this section.

(b) The certificateholder or registrant shall be responsible for retaining proof that the certificateholder or registrant has notified the department of the certificateholder’s or registrant’s current address of record.

(3) Notwithstanding any other provision of law, service by regular mail to a certificateholder’s or registrant’s address of record shall constitute adequate and sufficient notice to the certificateholder or registrant for any official communication to the certificateholder or registrant by the board or the department, except when other service is required pursuant to the provisions of s. 455.224 or s. 455.225.

History.—s. 62, ch. 92-149; s. 15, ch. 93-166.



489.125 - Prequalification of certificateholders.

489.125 Prequalification of certificateholders.—Any person holding a certificate shall be prequalified to bid by a district school board pursuant to uniform prequalification of contractors criteria adopted by rule of the State Board of Education. This section does not supersede any small, woman-owned or minority-owned business enterprise preference program adopted by a district school board. A district school board may not modify or supplement the uniform prequalification criteria adopted by rule. A person holding a certificate must apply to each board for prequalification consideration.

History.—ss. 10, 17, ch. 79-200; ss. 2, 3, ch. 81-318; ss. 20, 21, ch. 88-156; s. 4, ch. 91-429; s. 21, ch. 94-292; s. 2, ch. 98-35; s. 18, ch. 2004-41.



489.126 - Moneys received by contractors.

489.126 Moneys received by contractors.—

(1) For purposes of this section, the term “contractor” includes all definitions as set forth in s. 489.105(3), and any person performing or contracting or promising to perform work described therein, without regard to the licensure of the person.

(2) A contractor who receives, as initial payment, money totaling more than 10 percent of the contract price for repair, restoration, improvement, or construction to residential real property must:

(a) Apply for permits necessary to do work within 30 days after the date payment is made, except where the work does not require a permit under the applicable codes and ordinances, and

(b) Start the work within 90 days after the date all necessary permits for work, if any, are issued,

unless the person who made the payment agreed, in writing, to a longer period to apply for the necessary permits or start the work or to longer periods for both.

(3)(a) A contractor who receives money for repair, restoration, addition, improvement, or construction of residential real property in excess of the value of the work performed shall not, with intent to defraud the owner, fail or refuse to perform any work for any 90-day period.

(b) Proof that a contractor received money for the repair, restoration, addition, improvement, or construction of residential real property and that the amount received exceeds the value of the work performed by the contractor and that:

1. The contractor failed to perform any of the work for which he or she contracted during any 60-day period;

2. The failure to perform any such work during the 60-day period was not related to the owner’s termination of the contract or a material breach of the contract by the owner; and

3. The contractor failed, for an additional 30-day period after the date of mailing of notification as specified in paragraph (c), to perform any work for which he or she contracted,

gives rise to an inference that the money in excess of the value of the work performed was taken with the intent to defraud.

(c) Notification as contemplated in paragraph (b) consists of a certified letter, return receipt requested, mailed to the address of the contractor as listed in the written contracting agreement. The letter must indicate that the contractor has failed to perform any work for a 60-day period, that the failure to perform the work was not the result of the owner’s termination of the contract or a material breach of the contract by the owner, and that the contractor must recommence construction within 30 days after the date of mailing of the letter. If there is no address for the contractor listed in the written contracting agreement, or no written agreement exists, the letter must be mailed to the address of the contractor listed in the building permit application.

(4) Any person who violates any provision of this section is guilty of theft and shall be prosecuted and punished under s. 812.014.

History.—s. 1, ch. 94-110; s. 840, ch. 95-148; s. 2, ch. 95-240; s. 7, ch. 96-298; s. 73, ch. 96-388.

Note.—Former s. 252.361.



489.127 - Prohibitions; penalties.

489.127 Prohibitions; penalties.—

(1) No person shall:

(a) Falsely hold himself or herself or a business organization out as a licensee, certificateholder, or registrant;

(b) Falsely impersonate a certificateholder or registrant;

(c) Present as his or her own the certificate or registration of another;

(d) Knowingly give false or forged evidence to the board or a member thereof;

(e) Use or attempt to use a certificate or registration that has been suspended or revoked;

(f) Engage in the business or act in the capacity of a contractor or advertise himself or herself or a business organization as available to engage in the business or act in the capacity of a contractor without being duly registered or certified;

(g) Operate a business organization engaged in contracting after 60 days following the termination of its only qualifying agent without designating another primary qualifying agent, except as provided in ss. 489.119 and 489.1195;

(h) Commence or perform work for which a building permit is required pursuant to part IV of chapter 553 without such building permit being in effect; or

(i) Willfully or deliberately disregard or violate any municipal or county ordinance relating to uncertified or unregistered contractors.

For purposes of this subsection, a person or business organization operating on an inactive or suspended certificate or registration is not duly certified or registered and is considered unlicensed. A business tax receipt issued under the authority of chapter 205 is not a license for purposes of this part.

(2)(a) Any unlicensed person who violates any of the provisions of subsection (1) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any unlicensed person who commits a violation of subsection (1) after having been previously found guilty of such violation commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(c) Any unlicensed person who commits a violation of subsection (1) during the existence of a state of emergency declared by executive order of the Governor commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(d) Any person who operates as a pollutant storage systems contractor, precision tank tester, or internal pollutant storage tank lining applicator in violation of subsection (1) commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

The remedies set forth in this subsection are not exclusive and may be imposed in addition to the remedies set forth in s. 489.129(2).

(3) The department may issue a stop-work order for all unlicensed work on a project upon finding probable cause to believe that construction work which requires certification or registration is being performed without a current, valid certificate or registration. Stop-work orders may be enforced using any cease and desist or other related action by the department as set forth in s. 455.228.

(4)(a) A certified or registered contractor, or contractor authorized by a local construction regulation board to do contracting, may not enter into an agreement, oral or written, whereby his or her certification number or registration number is used, or to be used, by a person who is not certified or registered as provided for in this chapter, or used, or to be used, by a business organization that is not duly qualified as provided for in this chapter to engage in the business, or act in the capacity, of a contractor.

(b) A certified or registered contractor, or contractor authorized by a local construction regulation board to do contracting, may not knowingly allow his or her certification number or registration number to be used by a person who is not certified or registered as provided for in this chapter, or used by a business organization that is not qualified as provided for in this chapter to engage in the business, or act in the capacity of, a contractor.

(c) A certified or registered contractor, or contractor authorized by a local construction regulation board to do contracting, may not apply for or obtain a building permit for construction work unless the certified or registered contractor, or contractor authorized by a local construction regulation board to do contracting, or business organization duly qualified by said contractor, has entered into a contract to make improvements to, or perform the contracting at, the real property specified in the application or permit. This paragraph does not prohibit a contractor from applying for or obtaining a building permit to allow the contractor to perform work for another person without compensation or to perform work on property that is owned by the contractor.

(d)1. A person who violates this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

2. A person who violates this subsection after having been previously found guilty of such violation commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(5) Each county or municipality may, at its option, designate one or more of its code enforcement officers, as defined in chapter 162, to enforce, as set out in this subsection, the provisions of subsection (1) and s. 489.132(1) against persons who engage in activity for which a county or municipal certificate of competency or license or state certification or registration is required.

(a) A code enforcement officer designated pursuant to this subsection may issue a citation for any violation of subsection (1) or s. 489.132(1) whenever, based upon personal investigation, the code enforcement officer has reasonable and probable grounds to believe that such a violation has occurred.

(b) A citation issued by a code enforcement officer shall be in a form prescribed by the local governing body of the county or municipality and shall state:

1. The time and date of issuance.

2. The name and address of the person to whom the citation is issued.

3. The time and date of the violation.

4. A brief description of the violation and the facts constituting reasonable cause.

5. The name of the code enforcement officer.

6. The procedure for the person to follow in order to pay the civil penalty or to contest the citation.

7. The applicable civil penalty if the person elects not to contest the citation.

(c) The local governing body of the county or municipality may enforce codes and ordinances against unlicensed contractors under the provisions of this subsection and may enact an ordinance establishing procedures for implementing this subsection, including a schedule of penalties to be assessed by the code enforcement officer. The maximum civil penalty which may be levied may not exceed $2,000. Moneys collected pursuant to this subsection shall be retained locally, as provided for by local ordinance, and may be set aside in a specific fund to support future enforcement activities against unlicensed contractors.

(d) The act for which the citation is issued shall be ceased upon receipt of the citation; and the person charged with the violation shall elect either to correct the violation and pay the civil penalty in the manner indicated on the citation or, within 10 days of receipt of the citation, exclusive of weekends and legal holidays, request an administrative hearing before the enforcement or licensing board or designated special magistrate to appeal the issuance of the citation by the code enforcement officer.

1. Hearings shall be held before an enforcement or licensing board or designated special magistrate as established by s. 162.03(2), and such hearings shall be conducted pursuant to the requirements of ss. 162.07 and 162.08.

2. Failure of a violator to appeal the decision of the code enforcement officer within the time period set forth in this paragraph shall constitute a waiver of the violator’s right to an administrative hearing. A waiver of the right to an administrative hearing shall be deemed an admission of the violation, and penalties may be imposed accordingly.

3. If the person issued the citation, or his or her designated representative, shows that the citation is invalid or that the violation has been corrected prior to appearing before the enforcement or licensing board or designated special magistrate, the enforcement or licensing board or designated special magistrate may dismiss the citation unless the violation is irreparable or irreversible.

4. Each day a willful, knowing violation continues shall constitute a separate offense under the provisions of this subsection.

(e) A person cited for a violation pursuant to this subsection is deemed to be charged with a noncriminal infraction.

(f) If the enforcement or licensing board or designated special magistrate finds that a violation exists, the enforcement or licensing board or designated special magistrate may order the violator to pay a civil penalty of not less than the amount set forth on the citation but not more than $2,500 per day for each violation. In determining the amount of the penalty, the enforcement or licensing board or designated special magistrate shall consider the following factors:

1. The gravity of the violation.

2. Any actions taken by the violator to correct the violation.

3. Any previous violations committed by the violator.

(g) Upon written notification by the code enforcement officer that a violator had not contested the citation or paid the civil penalty within the timeframe allowed on the citation, or if a violation has not been corrected within the timeframe set forth on the notice of violation, the enforcement or licensing board or the designated special magistrate shall enter an order ordering the violator to pay the civil penalty set forth on the citation or notice of violation, and a hearing shall not be necessary for the issuance of such order.

(h) A certified copy of an order imposing a civil penalty against an uncertified contractor may be recorded in the public records and thereafter shall constitute a lien against any real or personal property owned by the violator. Upon petition to the circuit court, such order may be enforced in the same manner as a court judgment by the sheriffs of this state, including a levy against personal property; however, such order shall not be deemed to be a court judgment except for enforcement purposes. A civil penalty imposed pursuant to this part shall continue to accrue until the violator comes into compliance or until judgment is rendered in a suit to foreclose on a lien filed pursuant to this subsection, whichever occurs first. After 3 months from the filing of any such lien which remains unpaid, the enforcement board or licensing board or designated special magistrate may authorize the local governing body’s attorney to foreclose on the lien. No lien created pursuant to the provisions of this part may be foreclosed on real property which is a homestead under s. 4, Art. X of the State Constitution.

(i) This subsection does not authorize or permit a code enforcement officer to perform any function or duty of a law enforcement officer other than a function or duty that is authorized in this subsection.

(j) An aggrieved party, including the local governing body, may appeal a final administrative order of an enforcement board or licensing board or designated special magistrate to the circuit court. Such an appeal shall not be a hearing de novo but shall be limited to appellate review of the record created before the enforcement board or licensing board or designated special magistrate. An appeal shall be filed within 30 days of the execution of the order to be appealed.

(k) All notices required by this subsection shall be provided to the alleged violator by certified mail, return receipt requested; by hand delivery by the sheriff or other law enforcement officer or code enforcement officer; by leaving the notice at the violator’s usual place of residence with some person of his or her family above 15 years of age and informing such person of the contents of the notice; or by including a hearing date within the citation.

(l) For those counties which enact ordinances to implement this subsection and which have local construction licensing boards or local government code enforcement boards, the local construction licensing board or local government code enforcement board shall be responsible for the administration of such citation program and training of code enforcement officers. The local governing body of the county shall enter into interlocal agreements with any municipalities in the county so that such municipalities may, by ordinance, resolution, policy, or administrative order, authorize individuals to enforce the provisions of this subsection. Such individuals shall be subject to the requirements of training as specified by the local construction licensing board.

(m) Any person who willfully refuses to sign and accept a citation issued by a code enforcement officer commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(n) Nothing contained in this subsection shall prohibit a county or municipality from enforcing its codes or ordinances by any other means.

(o) Nothing in this subsection shall be construed to authorize local jurisdictions to exercise disciplinary authority or procedures established in this subsection against an individual holding a proper valid certificate issued pursuant to this part.

(6) Local building departments may collect outstanding fines against registered or certified contractors issued by the Construction Industry Licensing Board and may retain 75 percent of the fines they are able to collect, provided that they transmit 25 percent of the fines they are able to collect to the department according to a procedure to be determined by the department.

History.—ss. 13, 17, ch. 79-200; ss. 13, 15, 25, 30, 34, 58, 62, ch. 80-406; s. 370, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 30, 31, ch. 86-159; s. 11, ch. 87-310; ss. 13, 20, 21, ch. 88-156; s. 3, ch. 89-343; s. 39, ch. 90-228; s. 38, ch. 91-137; s. 255, ch. 91-224; s. 4, ch. 91-429; s. 5, ch. 92-55; s. 69, ch. 92-149; s. 16, ch. 93-166; s. 264, ch. 94-119; s. 3, ch. 95-240; s. 8, ch. 96-298; s. 73, ch. 96-388; s. 1128, ch. 97-103; s. 10, ch. 97-228; s. 23, ch. 98-287; s. 86, ch. 2004-11; s. 117, ch. 2007-5; s. 131, ch. 2008-4; s. 32, ch. 2009-195; s. 9, ch. 2013-193.

Note.—Subsection (4) former s. 489.1265.



489.128 - Contracts entered into by unlicensed contractors unenforceable.

489.128 Contracts entered into by unlicensed contractors unenforceable.—

(1) As a matter of public policy, contracts entered into on or after October 1, 1990, by an unlicensed contractor shall be unenforceable in law or in equity by the unlicensed contractor.

(a) For purposes of this section, an individual is unlicensed if the individual does not have a license required by this part concerning the scope of the work to be performed under the contract. A business organization is unlicensed if the business organization does not have a primary or secondary qualifying agent in accordance with this part concerning the scope of the work to be performed under the contract. For purposes of this section, if a state license is not required for the scope of work to be performed under the contract, the individual performing that work is not considered unlicensed.

(b) For purposes of this section, an individual or business organization may not be considered unlicensed for failing to have a business tax receipt issued under the authority of chapter 205.

(c) For purposes of this section, a contractor shall be considered unlicensed only if the contractor was unlicensed on the effective date of the original contract for the work, if stated therein, or, if not stated, the date the last party to the contract executed it, if stated therein. If the contract does not establish such a date, the contractor shall be considered unlicensed only if the contractor was unlicensed on the first date upon which the contractor provided labor, services, or materials under the contract.

(2) Notwithstanding any other provision of law to the contrary, if a contract is rendered unenforceable under this section, no lien or bond claim shall exist in favor of the unlicensed contractor for any labor, services, or materials provided under the contract or any amendment thereto.

(3) This section shall not affect the rights of parties other than the unlicensed contractor to enforce contract, lien, or bond remedies. This section shall not affect the obligations of a surety that has provided a bond on behalf of an unlicensed contractor. It shall not be a defense to any claim on a bond or indemnity agreement that the principal or indemnitor is unlicensed for purposes of this section.

History.—s. 30, ch. 90-228; s. 11, ch. 91-201; s. 4, ch. 91-429; s. 17, ch. 93-166; s. 486, ch. 97-103; s. 35, ch. 2000-372; s. 1, ch. 2003-257; s. 2, ch. 2006-154; s. 118, ch. 2007-5; ss. 33, 34, ch. 2009-195.



489.129 - Disciplinary proceedings.

489.129 Disciplinary proceedings.—

(1) The board may take any of the following actions against any certificateholder or registrant: place on probation or reprimand the licensee, revoke, suspend, or deny the issuance or renewal of the certificate or registration, require financial restitution to a consumer for financial harm directly related to a violation of a provision of this part, impose an administrative fine not to exceed $10,000 per violation, require continuing education, or assess costs associated with investigation and prosecution, if the contractor, financially responsible officer, or business organization for which the contractor is a primary qualifying agent, a financially responsible officer, or a secondary qualifying agent responsible under s. 489.1195 is found guilty of any of the following acts:

(a) Obtaining a certificate or registration by fraud or misrepresentation.

(b) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of contracting or the ability to practice contracting.

(c) Violating any provision of chapter 455.

(d) Performing any act which assists a person or entity in engaging in the prohibited uncertified and unregistered practice of contracting, if the certificateholder or registrant knows or has reasonable grounds to know that the person or entity was uncertified and unregistered.

(e) Knowingly combining or conspiring with an uncertified or unregistered person by allowing his or her certificate or registration to be used by the uncertified or unregistered person with intent to evade the provisions of this part. When a certificateholder or registrant allows his or her certificate or registration to be used by one or more business organizations without having any active participation in the operations, management, or control of such business organizations, such act constitutes prima facie evidence of an intent to evade the provisions of this part.

(f) Acting in the capacity of a contractor under any certificate or registration issued hereunder except in the name of the certificateholder or registrant as set forth on the issued certificate or registration, or in accordance with the personnel of the certificateholder or registrant as set forth in the application for the certificate or registration, or as later changed as provided in this part.

(g) Committing mismanagement or misconduct in the practice of contracting that causes financial harm to a customer. Financial mismanagement or misconduct occurs when:

1. Valid liens have been recorded against the property of a contractor’s customer for supplies or services ordered by the contractor for the customer’s job; the contractor has received funds from the customer to pay for the supplies or services; and the contractor has not had the liens removed from the property, by payment or by bond, within 75 days after the date of such liens;

2. The contractor has abandoned a customer’s job and the percentage of completion is less than the percentage of the total contract price paid to the contractor as of the time of abandonment, unless the contractor is entitled to retain such funds under the terms of the contract or refunds the excess funds within 30 days after the date the job is abandoned; or

3. The contractor’s job has been completed, and it is shown that the customer has had to pay more for the contracted job than the original contract price, as adjusted for subsequent change orders, unless such increase in cost was the result of circumstances beyond the control of the contractor, was the result of circumstances caused by the customer, or was otherwise permitted by the terms of the contract between the contractor and the customer.

(h) Being disciplined by any municipality or county for an act or violation of this part.

(i) Failing in any material respect to comply with the provisions of this part or violating a rule or lawful order of the board.

(j) Abandoning a construction project in which the contractor is engaged or under contract as a contractor. A project may be presumed abandoned after 90 days if the contractor terminates the project without just cause or without proper notification to the owner, including the reason for termination, or fails to perform work without just cause for 90 consecutive days.

(k) Signing a statement with respect to a project or contract falsely indicating that the work is bonded; falsely indicating that payment has been made for all subcontracted work, labor, and materials which results in a financial loss to the owner, purchaser, or contractor; or falsely indicating that workers’ compensation and public liability insurance are provided.

(l) Committing fraud or deceit in the practice of contracting.

(m) Committing incompetency or misconduct in the practice of contracting.

(n) Committing gross negligence, repeated negligence, or negligence resulting in a significant danger to life or property.

(o) Proceeding on any job without obtaining applicable local building department permits and inspections.

(p) Intimidating, threatening, coercing, or otherwise discouraging the service of a notice to owner under part I of chapter 713 or a notice to contractor under chapter 255 or part I of chapter 713.

(q) Failing to satisfy within a reasonable time, the terms of a civil judgment obtained against the licensee, or the business organization qualified by the licensee, relating to the practice of the licensee’s profession.

For the purposes of this subsection, construction is considered to be commenced when the contract is executed and the contractor has accepted funds from the customer or lender. A contractor does not commit a violation of this subsection when the contractor relies on a building code interpretation rendered by a building official or person authorized by s. 553.80 to enforce the building code, absent a finding of fraud or deceit in the practice of contracting, or gross negligence, repeated negligence, or negligence resulting in a significant danger to life or property on the part of the building official, in a proceeding under chapter 120.

(2) If a registrant or certificateholder disciplined under subsection (1) is a qualifying agent or financially responsible officer for a business organization and the violation was performed in connection with a construction project undertaken by that business organization, the board may impose an additional administrative fine not to exceed $5,000 per violation against the business organization or against any partner, officer, director, trustee, or member if such person participated in the violation or knew or should have known of the violation and failed to take reasonable corrective action.

(3) The board may specify by rule the acts or omissions which constitute violations of this section.

(4) In recommending penalties in any proposed recommended final order, the department shall follow the penalty guidelines established by the board by rule. The department shall advise the administrative law judge of the appropriate penalty, including mitigating and aggravating circumstances, and the specific rule citation.

(5) The board may not reinstate the certification or registration of, or cause a certificate or registration to be issued to, a person who or business organization which the board has determined is unqualified or whose certificate or registration the board has suspended until it is satisfied that such person or business organization has complied with all the terms and conditions set forth in the final order and is capable of competently engaging in the business of contracting.

(6)(a) The board may assess interest or penalties on all fines imposed under this chapter against any person or business organization which has not paid the imposed fine by the due date established by rule or final order. The provisions of chapter 120 do not apply to such assessment. Interest rates to be imposed shall be established by rule and shall not be usurious.

(b) Venue for all actions to enforce any fine levied by the board shall be in Duval County. The board is authorized to enter into contracts with private businesses or attorneys to collect such fines with payment for such collections made on a contingent fee basis. All such contracts shall be publicly advertised and competitively awarded based upon responses submitted to a request for proposals developed by the board.

(7) The board shall not issue or renew a certificate or registration to any person or business organization that has been assessed a fine, interest, or costs associated with investigation and prosecution, or has been ordered to pay restitution, until such fine, interest, or costs associated with investigation and prosecution or restitution are paid in full or until all terms and conditions of the final order have been satisfied.

(8) If the board finds any certified or registered contractor guilty of a violation, the board may, as part of its disciplinary action, require such contractor to obtain continuing education in the areas of contracting affected by such violation.

(9) Any person certified or registered pursuant to this part who has had his or her license revoked shall not be eligible to be a partner, officer, director, or trustee of a business organization defined by this section or be employed in a managerial or supervisory capacity for a 5-year period. Such person shall also be ineligible to reapply for certification or registration under this part for a period of 5 years after the effective date of the revocation.

(10) If a business organization or any of its partners, officers, directors, trustees, or members is or has previously been fined for violating subsection (2) or s. 489.132, the board may, on that basis alone, revoke, suspend, place on probation, or deny issuance of a certificate or registration to a qualifying agent or financially responsible officer of that business organization.

(11)(a) Notwithstanding the provisions of chapters 120 and 455, upon receipt of a legally sufficient consumer complaint alleging a violation of this part, the department may provide by rule for binding arbitration between the complainant and the certificateholder or registrant, provided the following conditions exist:

1. There is evidence that the complainant has suffered or is likely to suffer monetary damages resulting from the violation of this part;

2. The certificateholder or registrant does not have a history of repeated or similar violations;

3. Reasonable grounds exist to believe that the public interest will be better served by arbitration than by disciplinary action; and

4. The complainant and certificateholder or registrant have not previously entered into private arbitration, and no civil court action based on the same transaction has been filed.

(b) The certificateholder or registrant and the complainant may consent in writing to binding arbitration within 15 days following notification of this process by the department. The department may suspend all action in the matter for 45 days when notice of consent to binding arbitration is received by the department. If the arbitration process is successfully concluded within the 60-day period, the department may close the case file with a notation of the disposition and the licensee’s record shall reflect only that a complaint was filed and resolved through arbitration.

(c) Where a complaint meets the criteria for arbitration set forth in paragraph (a) and the damages at issue are less than $2,500, the department shall refer the complaint for mandatory arbitration.

(d) The arbitrator’s order shall become a final order of the board if not challenged by the complainant or the certificateholder or registrant within 30 days after filing. The board’s review of the arbitrator’s order shall operate in the manner of the review of recommended orders pursuant to s. 120.57(1) and shall not be a de novo review.

(12) When an investigation of a contractor is undertaken, the department shall promptly furnish to the contractor or the contractor’s attorney a copy of the complaint or document that resulted in the initiation of the investigation. The department shall make the complaint and supporting documents available to the contractor. The complaint or supporting documents shall contain information regarding the specific facts that serve as the basis for the complaint. The contractor may submit a written response to the information contained in such complaint or document within 20 days after service to the contractor of the complaint or document. The contractor’s written response shall be considered by the probable cause panel. The right to respond does not prohibit the issuance of a summary emergency order if necessary to protect the public. However, if the secretary, or the secretary’s designee, and the chair of the board or the chair of the probable cause panel agree in writing that such notification would be detrimental to the investigation, the department may withhold notification. The department may conduct an investigation without notification to a contractor if the act under investigation is a criminal offense.

History.—ss. 12, 17, ch. 79-200; s. 371, ch. 81-259; ss. 2, 3, ch. 81-318; s. 7, ch. 83-160; ss. 87, 119, ch. 83-329; s. 9, ch. 87-74; ss. 14, 20, 21, ch. 88-156; s. 13, ch. 89-162; s. 34, ch. 89-374; s. 24, ch. 90-109; s. 40, ch. 90-228; s. 39, ch. 91-137; s. 4, ch. 91-429; s. 63, ch. 92-149; s. 18, ch. 93-166; s. 9, ch. 96-298; s. 73, ch. 96-388; s. 226, ch. 96-410; s. 1129, ch. 97-103; s. 12, ch. 97-228; s. 146, ch. 98-166; s. 67, ch. 98-287; s. 9, ch. 98-419; s. 27, ch. 99-254; s. 205, ch. 2000-160; s. 3, ch. 2005-227; s. 35, ch. 2009-195.



489.13 - Unlicensed contracting; notice of noncompliance; fine; authority to issue or receive a building permit; web page.

489.13 Unlicensed contracting; notice of noncompliance; fine; authority to issue or receive a building permit; web page.—

(1) Any person performing an activity requiring licensure under this part as a construction contractor is guilty of unlicensed contracting if he or she does not hold a valid active certificate or registration authorizing him or her to perform such activity, regardless of whether he or she holds a local construction contractor license or local certificate of competency. Persons working outside the geographical scope of their registration are guilty of unlicensed activity for purposes of this part.

(2) For a first offense, any person who holds a state or local construction license and is found guilty of unlicensed contracting under this section shall be issued a notice of noncompliance pursuant to s. 489.131(7).

(3) Notwithstanding s. 455.228, the department may impose an administrative fine of up to $10,000 on any unlicensed person guilty of unlicensed contracting. In addition, the department may assess reasonable investigative and legal costs for prosecution of the violation against the unlicensed contractor. The department may waive up to one-half of any fine imposed if the unlicensed contractor complies with certification or registration within 1 year after imposition of the fine under this subsection.

(4)(a) Any fines collected under this section shall be first used to cover the investigative and legal costs of prosecution.

(b) Any local governing body that forwards information relating to any person who is an unlicensed contractor shall collect 30 percent of the fine collected, after deduction of the investigative and legal costs of prosecution.

(c) The balance of any fines collected under this section shall be used to maintain the department’s unlicensed contractor website page, as specified in subsection (6), and to fund the Florida Homeowners’ Construction Recovery Fund. Nothing in this paragraph shall be construed to permit recovery from the Construction Industries Recovery Fund if the contractor is unlicensed.

(5) A local building department shall not issue a building permit to any contractor, or to any person representing himself or herself as a contractor, who does not hold a valid active certificate or registration in the appropriate category. Possession of a local certificate of competency or local construction license is not sufficient to lawfully obtain a building permit as a construction contractor if the activity in question requires licensure under this part. Nothing in this section shall be construed as prohibiting a local building department from issuing a building permit to a locally licensed or certified contractor for an activity that does not require licensure under this part.

(6) The department shall create a web page, accessible through its Internet website, dedicated solely to listing any known information concerning unlicensed contractors. The information shall be provided in such a way that any person with computer online capabilities can access information concerning unlicensed contractors by name or by county. The department shall recognize that persons found guilty of unlicensed contracting do not have the same rights and privileges as licensees, and the department shall not restrict the quality or quantity of information on the web page required by this subsection, unless otherwise required by law.

(7) The remedies set forth in this section are not exclusive and may be imposed in addition to the remedies set forth in s. 489.127(2). In addition, nothing in this section is intended to prohibit the department or any local governing body from filing a civil action or seeking criminal penalties against an unlicensed contractor.

History.—s. 22, ch. 99-254; s. 1, ch. 2001-211; s. 9, ch. 2004-84.



489.131 - Applicability.

489.131 Applicability.—

(1) This part applies to all contractors, including, but not limited to, those performing work for the state or any county or municipality. Officers of the state or any county or municipality shall determine compliance with this part before awarding any contract for construction, improvement, remodeling, or repair.

(2) The state or any county or municipality shall require that bids submitted for construction, improvement, remodeling, or repair on public projects be accompanied by evidence that the bidder holds an appropriate certificate or registration, unless the work to be performed is exempt under s. 489.103.

(3) Nothing in this part limits the power of a municipality or county:

(a) To regulate the quality and character of work performed by contractors through a system of permits, fees, and inspections which is designed to secure compliance with and aid in the implementation of state and local building laws.

(b) To enforce other laws for the protection of the public health and safety.

(c) To collect business taxes, subject to s. 205.065, and inspection fees for engaging in contracting or examination fees from persons who are registered with the board pursuant to local examination requirements and issue business tax receipts. However, nothing in this part shall be construed to require general contractors, building contractors, or residential contractors to obtain additional business tax receipts for specialty work when such specialty work is performed by employees of such contractors on projects for which they have substantially full responsibility and such contractors do not hold themselves out to the public as being specialty contractors.

(d) To adopt any system of permits requiring submission to and approval by the municipality or county of plans and specifications for work to be performed by contractors before commencement of the work.

(e) To require one bond for each contractor in an amount not to exceed $5,000, which bond shall be conditioned only upon compliance with the Florida Building Code adopted pursuant to s. 553.73. Any such bond must be equally available to all contractors without regard to the period of time a contractor has been certified or registered and without regard to any financial responsibility requirements. Any such bonds shall be payable to the Florida Homeowners’ Construction Recovery Fund and filed in each county or municipality in which a building permit is requested. Bond reciprocity shall be granted statewide. All such bonds shall be included in meeting any financial responsibility requirements imposed by any statute or rule. Any contractor who provides a third party insured warranty policy in connection with a new building or structure for the benefit of the purchaser or owner shall be exempt from the bond requirements under this subsection with respect to such building or structure.

(f) To refuse to issue permits or issue permits with specific conditions to a contractor who has committed multiple violations, when he or she has been disciplined for each of them by the board and when each disciplinary action has involved revocation or suspension of a license, imposition of an administrative fine of at least $1,000, or probation; or to issue permits with specific conditions to a contractor who, within the previous 12 months, has had disciplinary action other than a citation or letter of guidance taken against him or her by the department or by a local board or agency which licenses contractors and has reported the action pursuant to paragraph (6)(c), for engaging in the business or acting in the capacity of a contractor without a license. However, this subsection does not supersede the provisions of s. 489.113(4), and no county or municipality may require any certificateholder to obtain a local professional license or pay a local professional license fee as a condition of performing any services within the scope of the certificateholder’s statewide license as established under this part.

(4) Nothing in this part shall be construed to waive any requirement of any ordinance or resolution existing on October 1, 1979, of a board of county commissioners regulating the type of work required to be performed by a specialty contractor.

(5) Any official authorized to issue building or other related permits shall, before issuing a permit, ascertain that the applicant contractor is certified or is registered in the area where the construction is to take place.

(6)(a) No municipality or county may require the holder of a certificate issued pursuant to this part to sit for examination to operate within the scope of such certificate.

(b) To engage in contracting in the territorial area, an applicant shall also be registered with the board, as required by s. 489.117.

(c) Each local board or agency that licenses contractors must transmit quarterly to the board a report of any disciplinary action taken against contractors and of any administrative or disciplinary action taken against unlicensed persons for engaging in the business or acting in the capacity of a contractor including any cease and desist orders issued pursuant to s. 489.113(2)(b) and any fine issued pursuant to s. 489.127(5).

(7)(a) It is the policy of the state that the purpose of regulation is to protect the public by attaining compliance with the policies established in law. Fines and other penalties are provided in order to ensure compliance with state laws and local jurisdiction ordinances.

(b) The local governing body of a county or municipality, or its local enforcement body, is authorized to enforce the provisions of this part as well as its local ordinances against locally licensed or registered contractors, as appropriate. The local jurisdiction enforcement body may conduct disciplinary proceedings against a locally licensed or registered contractor and may require restitution, impose a suspension or revocation of his or her local license, or a fine not to exceed $5,000, or a combination thereof, against the locally licensed or registered contractor, according to ordinances which a local jurisdiction may enact. In addition, the local jurisdiction may assess reasonable investigative and legal costs for the prosecution of the violation against the violator, according to such ordinances as the local jurisdiction may enact.

(c) In addition to any action the local jurisdiction enforcement body may take against the individual’s local license, and any fine the local jurisdiction may impose, the local jurisdiction enforcement body shall issue a recommended penalty for board action. This recommended penalty may include a recommendation for no further action, or a recommendation for suspension, revocation, or restriction of the registration, or a fine to be levied by the board, or a combination thereof. The local jurisdiction enforcement body shall inform the disciplined contractor and the complainant of the local license penalty imposed, the board penalty recommended, his or her rights to appeal, and the consequences should he or she decide not to appeal. The local jurisdiction enforcement body shall, upon having reached adjudication or having accepted a plea of nolo contendere, immediately inform the board of its action and the recommended board penalty.

(d) The department, the disciplined contractor, or the complainant may challenge the local jurisdiction enforcement body’s recommended penalty for board action to the Construction Industry Licensing Board. A challenge shall be filed within 60 days after the issuance of the recommended penalty to the board. If challenged, there is a presumptive finding of probable cause and the case may proceed without the need for a probable cause hearing.

(e) Failure of the department, the disciplined contractor, or the complainant to challenge the local jurisdiction’s recommended penalty within the time period set forth in this subsection shall constitute a waiver of the right to a hearing before the board. A waiver of the right to a hearing before the board shall be deemed an admission of the violation, and the penalty recommended shall become a final order according to procedures developed by board rule without further board action. The disciplined contractor may appeal this board action to the district court.

(f)1. The department may investigate any complaint which is made with the department. However, the department may not initiate or pursue any complaint against a registered contractor who is not also a certified contractor where a local jurisdiction enforcement body has jurisdiction over the complaint, unless summary procedures are initiated by the secretary pursuant to s. 455.225(8), or unless the local jurisdiction enforcement body has failed to investigate and prosecute a complaint, or make a finding of no violation, within 6 months of receiving the complaint. The department shall refer the complaint to the local jurisdiction enforcement body for investigation, and if appropriate, prosecution. However, the department may investigate such complaints to the extent necessary to determine whether summary procedures should be initiated.

2. Upon a recommendation by the department, the board may make conditional, suspend, or rescind its determination of the adequacy of the local government enforcement body’s disciplinary procedures granted under s. 489.117(2).

(g) Nothing in this subsection shall be construed to allow local jurisdictions to exercise disciplinary authority over certified contractors.

(8) A local enforcement board may petition the secretary of the department for issuance of a summary order against a certificateholder or registrant for any violation of this part.

(9) The right to create local boards in the future by any municipality or county is preserved.

(10) No municipal or county government may issue any certificate of competency or license for any contractor defined in s. 489.105(3)(a)-(o) after July 1, 1993, unless such local government exercises disciplinary control and oversight over such locally licensed contractors, including forwarding a recommended order in each action to the board as provided in subsection (7). Each local board that licenses and disciplines contractors must have at least two consumer representatives on that board. If the board has seven or more members, at least three of those members must be consumer representatives. The consumer representative may be any resident of the local jurisdiction who is not, and has never been, a member or practitioner of a profession regulated by the board or a member of any closely related profession.

(11) Any municipal or county government which enters or has in place a reciprocal agreement which accepts a certificate of competency or license issued by another municipal or county government in lieu of its own certificate of competency or license allowing contractors defined in s. 489.105(3)(a)-(o), shall file a certified copy of such agreement with the board not later than 60 days after July 1, 1993, or 30 days after the effective date of such agreement.

(12) Unless specifically provided, the provisions of this part shall not be construed to create a civil cause of action.

History.—ss. 10, 17, ch. 79-200; s. 372, ch. 81-259; ss. 2, 3, ch. 81-318; s. 1, ch. 87-152; ss. 15, 20, 21, ch. 88-156; s. 30, ch. 89-289; s. 35, ch. 89-374; s. 40, ch. 91-137; s. 4, ch. 91-429; s. 6, ch. 92-55; ss. 64, 70, ch. 92-149; s. 19, ch. 93-166; s. 265, ch. 94-119; s. 4, ch. 95-240; s. 10, ch. 96-298; s. 73, ch. 96-388; s. 51, ch. 97-98; s. 1130, ch. 97-103; s. 13, ch. 97-228; s. 24, ch. 98-287; s. 10, ch. 98-419; s. 125, ch. 2000-141; s. 36, ch. 2000-154; s. 35, ch. 2001-186; s. 4, ch. 2001-372; s. 10, ch. 2004-84; s. 119, ch. 2007-5; s. 10, ch. 2013-193.



489.132 - Prohibited acts by unlicensed principals; investigation; hearing; penalties.

489.132 Prohibited acts by unlicensed principals; investigation; hearing; penalties.—

(1) No uncertified or unregistered person associated with a contracting firm qualified by the licensee under this chapter shall:

(a) Conceal or cause to be concealed, or assist in concealing, from the primary qualifying agent, any material activities or information about the contracting firm;

(b) Exclude or facilitate the exclusion of any aspect of the contracting firm’s financial or other business activities from the primary qualifying agent;

(c) Knowingly cause any part of the contracting firm’s activities, financial or otherwise, to be conducted without the primary qualifying agent’s supervision; or

(d) Assist or participate with any certificateholder or registrant in the violation of any provision of this chapter.

(2) The department shall cause an investigation of any incident where it appears that any uncertified or unregistered person associated with a contracting firm is in violation of this section. When, after investigation, the department finds there is probable cause to believe this section has been violated, the department shall prepare and file an administrative complaint which shall be served on the uncertified or unregistered person. The department shall prosecute the complaint pursuant to chapter 120.

(3) Upon a finding of a violation of this section, the department is authorized to impose a fine of not more than $5,000 and assess reasonable investigative and legal costs for the prosecution of the violation against the violator. Any such fine and assessments shall be paid within 30 days of the filing of the final order with the department. In the event of an appeal, the time for payment of any fine and assessments shall be stayed until a final order is rendered upholding the department decision.

(4) In the event any fine and assessments imposed by the department are not paid within the time provided for payment, the department may bring action as provided in s. 489.129(6)(b) in the appropriate circuit court of the state for enforcement of the final order, and the circuit court shall not rehear the merit of those matters included in the final order of the department.

(5) The department may suspend, revoke, or deny issuance or renewal of a certificate or registration for any individual or business organization that associates a person as an officer, director, or partner, or in a managerial or supervisory capacity, after such person has been found under a final order to have violated this section or was an officer, director, partner, trustee, or manager of a business organization disciplined by the board by revocation, suspension, or fine in excess of $2,500, upon finding reasonable cause that such person knew or reasonably should have known of the conduct leading to the discipline.

History.—ss. 36, 41, ch. 89-374; s. 4, ch. 91-429; s. 20, ch. 93-166; s. 14, ch. 97-228; s. 36, ch. 2009-195.



489.133 - Pollutant storage systems specialty contractors; definitions; certification; restrictions.

489.133 Pollutant storage systems specialty contractors; definitions; certification; restrictions.—

(1) As used in this part:

(a) “Registered internal pollutant storage tank lining applicator” means any person who has registered with the department pursuant to subsection (3). This registration is exempt from the provisions of prior municipality, county, or development district registration, as required under s. 489.117, and is on a statewide basis.

(b) “Registered precision tank tester” means any person who has registered with the department pursuant to subsection (2).

(2) The board shall adopt rules providing standards for registration of precision tank testers who precision test a pollutant storage tank. The Department of Environmental Protection shall approve the methodology, procedures, and equipment used and shall approve the applicant as being eligible for registration as a registered precision tank tester. A registered precision tank tester is subject to the provisions of ss. 489.129 and 489.132 and is considered a contractor operating as a primary qualifying agent for the business entity employing him or her, which is considered a contracting firm for the purposes of ss. 489.129 and 489.132. A person who registers under this subsection is exempt from municipal, county, or development district registration under s. 489.117 and may operate as a precision tank tester statewide.

(3) The board shall adopt rules providing standards for registration of internal pollutant storage tank lining applicators who internally line pollutant storage tanks as a method of upgrading or repairing pollutant storage tanks to prevent discharge of pollutants. The Department of Environmental Protection shall approve the methodology, procedures, and equipment used and shall approve the applicant as being eligible for registration as a registered internal pollutant storage tank lining applicator. A registered internal pollutant storage tank lining applicator is subject to the provisions of ss. 489.129 and 489.132, and shall be considered a contractor operating as a primary qualifying agent for the business entity employing him or her, which entity shall be considered a contracting firm for the purposes of ss. 489.129 and 489.132.

(4) The board shall adopt rules providing standards for certification of pollutant storage systems specialty contractors, including persons who remove such systems. The board shall provide the proposed rules to the Department of Environmental Protection for review and comment prior to adoption. The rules shall include, but not be limited to:

(a) Standards for operating as a pollutant storage systems specialty contractor.

(b) Requirements for certification as a pollutant storage systems specialty contractor.

(c) Requirements for certification without examination of pollutant storage systems specialty contractors for any person who has passed a local licensure examination, a licensure examination in another state, or a licensure examination of a national organization, which is at least as stringent as the examination adopted by the board.

(5)(a) Notwithstanding any provision of this part to the contrary, no person shall engage in contracting as a pollutant storage systems specialty contractor unless such person is certified as a pollutant storage systems specialty contractor pursuant to this part, nor shall any official authorized to issue building or other related permits issue a permit or permits for the installation or removal of a pollutant storage tank unless such official ascertains that the applicant for such permit or permits is certified as a pollutant storage systems specialty contractor.

(b) Any person installing a pollutant storage tank shall perform such installation in accordance with the standards adopted pursuant to s. 376.303.

(6) Any person who operates as a pollutant storage systems specialty contractor, precision tank tester, or internal pollutant storage tank lining applicator in violation of this section or any person who violates subsection (5) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 16, 21, ch. 88-156; s. 37, ch. 89-374; s. 41, ch. 91-137; s. 43, ch. 91-305; s. 4, ch. 91-429; s. 30, ch. 93-166; s. 457, ch. 94-356; s. 487, ch. 97-103; s. 37, ch. 2000-154.



489.134 - Authority of licensed job scope.

489.134 Authority of licensed job scope.—A licensee under this part need not have a license under part II to perform work within the scope of his or her license under this part.

History.—s. 35, ch. 90-228; s. 11, ch. 91-201; s. 4, ch. 91-429; s. 488, ch. 97-103.



489.140 - Florida Homeowners’ Construction Recovery Fund.

489.140 Florida Homeowners’ Construction Recovery Fund.—There is created the Florida Homeowners’ Construction Recovery Fund as a separate account in the Professional Regulation Trust Fund. The recovery fund shall be funded pursuant to s. 468.631.

History.—s. 21, ch. 93-166; s. 31, ch. 98-419; s. 38, ch. 2000-154; s. 1, ch. 2004-84; s. 1, ch. 2013-187.



489.1401 - Legislative intent.

489.1401 Legislative intent.—

(1) It is the intent of the Legislature that actions taken by the Construction Industry Licensing Board with respect to contractor sanctions and pursuant to this chapter are an exercise of the department’s regulatory power for the protection of public safety and welfare.

(2) It is the intent of the Legislature that the sole purpose of the Florida Homeowners’ Construction Recovery Fund is to compensate an aggrieved claimant who contracted for the construction or improvement of the homeowner’s residence located within this state and who has obtained a final judgment in a court of competent jurisdiction, was awarded restitution by the Construction Industry Licensing Board, or received an award in arbitration against a licensee on grounds of financial mismanagement or misconduct, abandoning a construction project, or making a false statement with respect to a project. Such grievance must arise directly out of a transaction conducted when the judgment debtor was licensed and must involve an act enumerated in s. 489.129(1)(g), (j), or (k).

(3) It is the intent of the Legislature that Division I and Division II contractors set apart funds for the specific objective of participating in the fund.

History.—s. 2, ch. 2004-84; s. 4, ch. 2016-129.



489.1402 - Homeowners’ Construction Recovery Fund; definitions.

489.1402 Homeowners’ Construction Recovery Fund; definitions.—

(1) The following definitions apply to ss. 489.140-489.144:

(a) “Arbitration” means alternative dispute resolution entered into between a claimant and a contractor either pursuant to a construction contract that contains a mandatory arbitration clause or through any binding arbitration under chapter 682, the Revised Florida Arbitration Code.

(b) “Board” means the Construction Industry Licensing Board.

(c) “Claimant” means a homeowner.

(d) “Contractor” means a Division I or Division II contractor performing his or her respective services described in s. 489.105(3).

(e) “Court of competent jurisdiction” means a civil or criminal court in the State of Florida, or a bankruptcy court.

(f) “Homeowner” means the owner of an owner-occupied residence, including a trustee based upon a trust instrument granting a person a beneficial interest for life in the residence.

(g) “Licensee” means a contractor, financially responsible officer, or business organization licensed under this part at the time the violation was committed.

(h) “Notice” means service as described in s. 455.275.

(i) “Residence” means a single-family residence, an individual residential condominium or cooperative unit, or a residential building containing not more than two residential units in which the owner contracting for the improvement is residing or will reside 6 months or more each calendar year upon completion of the improvement.

(j) “Recovery fund” means the Florida Homeowners’ Construction Recovery Fund.

(k) “Same transaction” means a contract, or a series of contracts, between a claimant and a contractor or qualified business, when such contract or contracts involve the same property or contiguous properties and are entered into at one time or serially.

(l) “Valid and current license,” for the purpose of s. 489.141(2)(d), means a license issued pursuant to this part to a licensee, including a license in an active, inactive, delinquent, or suspended status.

(2) The following definitions apply to claims made prior to July 1, 2007, when the contract was executed and the violation occurred on or before January 1, 2005.

(a) “Claimant” means a natural person.

(b) “Licensee” means a contractor, financially responsible officer, or business organization licensed under this part at the time the violation was committed.

History.—s. 3, ch. 2004-84; s. 39, ch. 2013-232; s. 5, ch. 2016-129.



489.141 - Conditions for recovery; eligibility.

489.141 Conditions for recovery; eligibility.—

(1) A claimant is eligible to seek recovery from the recovery fund after making a claim and exhausting the limits of any available bond, cash bond, surety, guarantee, warranty, letter of credit, or policy of insurance if each of the following conditions is satisfied:

(a) The claimant has received a final judgment in a court of competent jurisdiction in this state or has received an award in arbitration or the Construction Industry Licensing Board has issued a final order directing the licensee to pay restitution to the claimant. The board may waive this requirement if:

1. The claimant is unable to secure a final judgment against the licensee due to the death of the licensee; or

2. The claimant has sought to have assets involving the transaction that gave rise to the claim removed from the bankruptcy proceedings so that the matter might be heard in a court of competent jurisdiction in this state and, after due diligence, the claimant is precluded by action of the bankruptcy court from securing a final judgment against the licensee.

(b) The judgment, award, or restitution is based upon a violation of s. 489.129(1)(g), (j), or (k) or s. 713.35.

(c) The violation was committed by a licensee.

(d) The judgment, award, or restitution order specifies the actual damages suffered as a consequence of such violation.

(e) The contract was executed and the violation occurred on or after July 1, 1993, and provided that:

1. The claimant has caused to be issued a writ of execution upon such judgment, and the officer executing the writ has made a return showing that no personal or real property of the judgment debtor or licensee liable to be levied upon in satisfaction of the judgment can be found or that the amount realized on the sale of the judgment debtor’s or licensee’s property pursuant to such execution was insufficient to satisfy the judgment;

2. If the claimant is unable to comply with subparagraph 1. for a valid reason to be determined by the board, the claimant has made all reasonable searches and inquiries to ascertain whether the judgment debtor or licensee is possessed of real or personal property or other assets subject to being sold or applied in satisfaction of the judgment and by his or her search has discovered no property or assets or has discovered property and assets and has taken all necessary action and proceedings for the application thereof to the judgment but the amount thereby realized was insufficient to satisfy the judgment; and

3. The claimant has made a diligent attempt, as defined by board rule, to collect the restitution awarded by the board.

(f) A claim for recovery is made within 1 year after the conclusion of any civil, criminal, or administrative action or award in arbitration based on the act. This paragraph applies to any claim filed with the board after October 1, 1998.

(g) Any amounts recovered by the claimant from the judgment debtor or licensee, or from any other source, have been applied to the damages awarded by the court or the amount of restitution ordered by the board.

(h) The claimant is not a person who is precluded by this act from making a claim for recovery.

(2) A claimant is not qualified to make a claim for recovery from the recovery fund if:

(a) The claimant is the spouse of the judgment debtor or licensee or a personal representative of such spouse;

(b) The claimant is a licensee who acted as the contractor in the transaction that is the subject of the claim;

(c) The claim is based upon a construction contract in which the licensee was acting with respect to the property owned or controlled by the licensee;

(d) The claim is based upon a construction contract in which the contractor did not hold a valid and current license at the time of the construction contract;

(e) The claimant was associated in a business relationship with the licensee other than the contract at issue; or

(f) The claimant had entered into a contract with a licensee to perform a scope of work described in s. 489.105(3)(d)-(q) before July 1, 2016.

(3) The board may determine by rule documentation that is required to complete a claim.

History.—s. 21, ch. 93-166; s. 266, ch. 94-119; s. 489, ch. 97-103; s. 32, ch. 98-419; s. 39, ch. 2000-154; s. 4, ch. 2004-84; s. 16, ch. 2011-222; s. 17, ch. 2012-72; s. 6, ch. 2016-129.



489.142 - Board powers relating to recovery; conduct of hearings and service.

489.142 Board powers relating to recovery; conduct of hearings and service.—

(1) With respect to actions for recovery from the recovery fund, the board may intervene, enter an appearance, file an answer, defend the action, or take any action it deems appropriate and may take recourse through any appropriate method of review on behalf of the State of Florida. The board may delegate to the department by rule the authority to close any case when a claimant is not qualified to make a claim for recovery from the recovery fund under s. 489.141(2); when after notice the claimant has failed to provide documentation in support of the claim as required by the board; or when the licensee has reached the aggregate limit.

(2) Notwithstanding any other provision of law, the board shall cause a notice of hearing to be served 14 days in advance of the hearing on the claimant and on the licensee whose license is subject to suspension by s. 489.143. Each notice shall inform the recipient of any administrative hearing or judicial review that is available under s. 120.569, s. 120.57, or s. 120.68; shall indicate the procedure that must be followed to obtain the hearing or judicial review; and shall state the time limits that apply. Service of the notice on the licensee shall be made in accordance with s. 455.275. Service of the notice on the claimant shall be by regular United States mail at the address provided on the claim. The service of notice in accordance with this section is complete upon expiration of 14 days after deposit in the United States mail. Proof of service of a notice shall be made by entry in the records of the department that the notice was given. The entry shall be admissible in judicial and administrative proceedings of this state and shall constitute sufficient proof that notice was given.

(3) Notwithstanding any other provision of law, board hearings on claims shall be conducted in accordance with ss. 120.569 and 120.57(2). All claim hearings shall be conducted at the board’s regular meeting at the place, date, and time published. Orders of the board denying or awarding funds to a claimant constitute final orders that may be appealed in accordance with s. 120.68. Orders awarding or denying claims shall be served in the same manner as notices of hearing in this section.

History.—s. 21, ch. 93-166; s. 33, ch. 98-419; s. 5, ch. 2004-84.



489.1425 - Duty of contractor to notify residential property owner of recovery fund.

489.1425 Duty of contractor to notify residential property owner of recovery fund.—

(1) Each agreement or contract for repair, restoration, improvement, or construction to residential real property must contain a written statement explaining the consumer’s rights under the recovery fund, except where the value of all labor and materials does not exceed $2,500. The written statement must be substantially in the following form:

FLORIDA HOMEOWNERS’ CONSTRUCTION
RECOVERY FUND

PAYMENT, UP TO A LIMITED AMOUNT, MAY BE AVAILABLE FROM THE FLORIDA HOMEOWNERS’ CONSTRUCTION RECOVERY FUND IF YOU LOSE MONEY ON A PROJECT PERFORMED UNDER CONTRACT, WHERE THE LOSS RESULTS FROM SPECIFIED VIOLATIONS OF FLORIDA LAW BY A LICENSED CONTRACTOR. FOR INFORMATION ABOUT THE RECOVERY FUND AND FILING A CLAIM, CONTACT THE FLORIDA CONSTRUCTION INDUSTRY LICENSING BOARD AT THE FOLLOWING TELEPHONE NUMBER AND ADDRESS:

The statement must shall be immediately followed by the board’s address and telephone number as established by board rule.

(2)(a) Upon finding a first violation of subsection (1), the board may fine the contractor up to $500, and the moneys must be deposited into the recovery fund.

(b) Upon finding a second or subsequent violation of subsection (1), the board shall fine the contractor $1,000 per violation, and the moneys must be deposited into the recovery fund.

History.—s. 5, ch. 95-240; s. 11, ch. 96-298; s. 73, ch. 96-388; s. 6, ch. 2004-84; s. 7, ch. 2016-129.



489.143 - Payment from the fund.

489.143 Payment from the fund.—

(1) The fund shall be disbursed as provided in s. 489.141 on a final order of the board.

(2) A claimant who meets all of the conditions prescribed in s. 489.141 may apply to the board to cause payment to be made to a claimant from the recovery fund in an amount equal to the judgment, award, or restitution order or $25,000, whichever is less, or an amount equal to the unsatisfied portion of such person’s judgment, award, or restitution order, but only to the extent and amount of actual damages suffered by the claimant, and only up to the maximum payment allowed for each respective Division I and Division II claim. Payment from the fund for other costs related to or pursuant to civil proceedings such as postjudgment interest, attorney fees, court costs, medical damages, and punitive damages is prohibited. The recovery fund is not obligated to pay a judgment, an award, or a restitution order, or any portion thereof, which is not expressly based on one of the grounds for recovery set forth in s. 489.141.

(3) Beginning January 1, 2005, for each Division I contract entered into after July 1, 2004, payment from the recovery fund is subject to a $50,000 maximum payment for each Division I claim. Beginning January 1, 2017, for each Division II contract entered into on or after July 1, 2016, payment from the recovery fund is subject to a $15,000 maximum payment for each Division II claim.

(4) Upon receipt by a claimant under subsection (2) of payment from the recovery fund, the claimant shall assign his or her additional right, title, and interest in the judgment, award, or restitution order, to the extent of such payment, to the board, and thereupon the board shall be subrogated to the right, title, and interest of the claimant; and any amount subsequently recovered on the judgment, award, or restitution order, to the extent of the right, title, and interest of the board therein, shall be for the purpose of reimbursing the recovery fund.

(5) Payments for claims arising out of the same transaction shall be limited, in the aggregate, to the lesser of the judgment, award, or restitution order or the maximum payment allowed for a Division I or Division II claim, regardless of the number of claimants involved in the transaction.

(6) For contracts entered into before July 1, 2004, payments for claims against any one licensee may not exceed, in the aggregate, $100,000 annually, up to a total aggregate of $250,000. For any claim approved by the board which is in excess of the annual cap, the amount in excess of $100,000 up to the total aggregate cap of $250,000 is eligible for payment in the next and succeeding fiscal years, but only after all claims for the then-current calendar year have been paid. Payments may not exceed the aggregate annual or per claimant limits under law. Beginning January 1, 2005, for each Division I contract entered into after July 1, 2004, payment from the recovery fund is subject only to a total aggregate cap of $500,000 for each Division I licensee. Beginning January 1, 2017, for each Division II contract entered into on or after July 1, 2016, payment from the recovery fund is subject only to a total aggregate cap of $150,000 for each Division II licensee.

(7) Claims shall be paid in the order filed, up to the aggregate limits for each transaction and licensee and to the limits of the amount appropriated to pay claims against the fund. Payments may not exceed the total aggregate cap per license or per claimant limits under this section.

(8) If the annual appropriation is exhausted with claims pending, such claims shall be carried forward to the next fiscal year. Any moneys in excess of pending claims remaining in the recovery fund at the end of the fiscal year shall be paid as provided in s. 468.631.

(9) Upon the payment of any amount from the recovery fund in settlement of a claim in satisfaction of a judgment, award, or restitution order against a licensee as described in s. 489.141, the license of such licensee shall be automatically suspended, without further administrative action, upon the date of payment from the fund. The license of such licensee may not be reinstated until he or she has repaid in full, plus interest, the amount paid from the fund. A discharge of bankruptcy does not relieve a person from the penalties and disabilities provided in this section.

(10) A firm, a corporation, a partnership, or an association, or a person acting in his or her individual capacity, who aids, abets, solicits, or conspires with another person to knowingly present or cause to be presented a false or fraudulent claim for the payment of a loss under this act commits a third-degree felony, punishable as provided in s. 775.082 or s. 775.084 and by a fine of up to $30,000, unless the value of the fraud exceeds that amount, in which event the fine may not exceed double the value of the fraud.

(11) Each payment and disbursement from the recovery fund shall be made by the Chief Financial Officer upon a voucher signed by the secretary of the department or the secretary’s designee.

History.—s. 21, ch. 93-166; s. 267, ch. 94-119; s. 12, ch. 96-298; s. 73, ch. 96-388; s. 1131, ch. 97-103; s. 1, ch. 98-162; s. 34, ch. 98-419; s. 7, ch. 2004-84; s. 8, ch. 2016-129.



489.144 - Investment of the fund.

489.144 Investment of the fund.—The funds in the recovery fund may be invested by the Chief Financial Officer under the same limitations as apply to the investment of other state funds, and the interest earned thereon shall be deposited to the credit of the recovery fund and shall be available for the same purposes as other moneys deposited in the recovery fund.

History.—s. 21, ch. 93-166; s. 509, ch. 2003-261; s. 8, ch. 2004-84.



489.145 - Guaranteed energy, water, and wastewater performance savings contracting.

489.145 Guaranteed energy, water, and wastewater performance savings contracting.—

(1) SHORT TITLE.—This section may be cited as the “Guaranteed Energy, Water, and Wastewater Performance Savings Contracting Act.”

(2) LEGISLATIVE FINDINGS.—The Legislature finds that investment in energy, water, and wastewater efficiency and conservation measures in agency facilities can reduce the amount of energy and water consumed and wastewater produced and produce immediate and long-term savings. It is the policy of this state to encourage each agency to invest in energy, water, and wastewater efficiency and conservation measures to minimize energy and water consumption and wastewater production and maximize energy, water, and wastewater savings. It is further the policy of this state to encourage agencies to reinvest any savings resulting from energy, water, and wastewater efficiency and conservation measures in additional energy, water, and wastewater efficiency and conservation measures.

(3) DEFINITIONS.—As used in this section, the term:

(a) “Agency” means the state, a municipality, a political subdivision, a county school district, or an institution of higher education, including all state universities, colleges, and technical colleges.

(b) “Energy, water, and wastewater efficiency and conservation measure” means a training program incidental to the contract, facility alteration, or equipment purchase to be used in a building retrofit, addition, or renovation or in new construction which reduces energy or water consumption, wastewater production, or energy-related operating costs and includes, but is not limited to, any of the following:

1. Installing or modifying any of the following:

a. Insulation of the facility structure and systems within the facility.

b. Window and door systems that reduce energy consumption or operating costs, such as storm windows and doors, caulking or weatherstripping, multiglazed windows and doors, heat-absorbing or heat-reflective glazed and coated window and door systems, additional glazing, and reductions in glass area.

c. Automatic energy control systems.

d. Energy recovery systems.

e. Cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a facility or complex of facilities.

f. Renewable energy systems.

g. Devices that reduce water consumption or sewer charges.

h. Energy storage systems, such as fuel cells and thermal storage.

i. Energy-generating technologies.

j. Automated, electronic, or remotely controlled technologies, systems, or measures that reduce utility or operating costs.

k. Software-based systems that reduce facility management or other facility operating costs.

l. Energy information and control systems that monitor consumption, redirect systems to optimal energy sources, and manage energy-using equipment.

2. Installing, replacing, or modifying any of the following:

a. Heating, ventilating, or air-conditioning systems.

b. Lighting fixtures.

3. Implementing a program to reduce energy costs through rate adjustments, load shifting to reduce peak demand, demand response programs, changes to more favorable rate schedules, or auditing utility billing and metering.

4. An improvement that reduces solid waste and associated removal costs.

5. Meter replacement, installation, or modification; installation of an automated meter reading system; or other construction, modification, installation, or remodeling of water, electric, gas, fuel, communication, or other supplied utility system.

6. Any other energy conservation measure that reduces British thermal units (Btu), kilowatts (kW), or kilowatt hours (kWh); that reduces fuel or water consumption in the building or waste water production; or that reduces operating costs or provides long-term cost reductions.

7. Any other repair, replacement, or upgrade of existing equipment that produces measurable savings, or any other construction, modification, installation, or remodeling that is approved by an agency and that is within the legislative authority granted the agency, such as an energy conservation measure.

8. Any other measure not otherwise defined in this chapter which is designed to reduce utility consumption, reduce wastewater costs, enhance revenue, avoid capital costs, or achieve similar efficiency gains at an agency or other governmental unit.

(c) “Energy, water, or wastewater cost savings” means a measured reduction in the cost of fuel, energy or water consumption, or wastewater production; stipulated operation and maintenance savings; improvements in supplied utility systems, including, without limitation, revenue enhancements or reduction in net operating costs resulting from increased meter accuracy or performance; and identified capital savings, created from the implementation of one or more energy, water, or wastewater efficiency or conservation measures when compared with an established baseline for the previous cost of fuel, energy or water consumption, wastewater production, stipulated operation and maintenance, meter accuracy or performance, and identified capital costs.

(d) “Guaranteed energy, water, and wastewater performance savings contract” means a contract for the evaluation, recommendation, and implementation of energy, water, or wastewater efficiency or conservation measures, which, at a minimum, shall include:

1. The design and installation of equipment to implement one or more of such measures and, if applicable, operation and maintenance of such measures.

2. The amount of any actual annual savings that meet or exceed total annual contract payments made by the agency for the contract and may include allowable cost avoidance if determined appropriate by the Chief Financial Officer.

3. The finance charges incurred by the agency over the life of the contract.

(e) “Guaranteed energy, water, and wastewater performance savings contractor” means a person or business that is licensed under chapter 471, chapter 481, or this chapter and is experienced in the analysis, design, implementation, or installation of energy, water, and wastewater efficiency and conservation measures through energy performance contracts.

(f) “Investment grade energy audit” means a detailed energy, water, and wastewater audit, along with an accompanying analysis of proposed energy, water, and wastewater conservation measures, and their costs, savings, and benefits prior to entry into an energy savings contract.

(4) PROCEDURES.—

(a) An agency may enter into a guaranteed energy, water, and wastewater performance savings contract with a guaranteed energy, water, and wastewater performance savings contractor to reduce energy or water consumption, wastewater production, or energy-related operating costs of an agency facility through one or more energy, water, or wastewater efficiency or conservation measures.

(b) Before design and installation of energy, water, or wastewater efficiency and conservation measures, the agency must obtain from a guaranteed energy, water, and wastewater performance savings contractor a report that summarizes the costs associated with the energy, water, or wastewater efficiency and conservation measures or energy-related operational cost-saving measures and provides an estimate of the amount of the cost savings. The agency and the guaranteed energy, water, and wastewater performance savings contractor may enter into a separate agreement to pay for costs associated with the preparation and delivery of the report; however, payment to the contractor shall be contingent upon the report’s projection of energy, water, and wastewater cost savings being equal to or greater than the total projected costs of the design and installation of the report’s energy conservation measures.

(c) An agency may enter into a guaranteed energy, water, and wastewater performance savings contract with a guaranteed energy, water, and wastewater performance savings contractor if the agency finds that the amount the agency would spend on the energy, water, and wastewater efficiency and conservation measures is unlikely to exceed the amount of the cost savings for up to 20 years after the date of installation, based on the life cycle cost calculations provided in s. 255.255, if the recommendations in the report were followed and if the qualified provider or providers give a written guarantee that the cost savings will meet or exceed the costs of the system. However, actual computed cost savings must meet or exceed the estimated cost savings provided in each agency’s program approval. Baseline adjustments used in calculations must be specified in the contract. The contract may provide for repayment to the lender of the installation construction loan through installment payments for a period not to exceed 20 years.

(d) A guaranteed energy, water, and wastewater performance savings contractor must be selected in compliance with s. 287.055; except that if fewer than three firms are qualified to perform the required services, the requirement for agency selection of three firms, as provided in s. 287.055(4)(b), and the bid requirements of s. 287.057 do not apply.

(e) Before entering into a guaranteed energy, water, and wastewater performance savings contract, an agency must provide published notice of the meeting in which it proposes to award the contract, the names of the parties to the proposed contract, and the contract’s purpose.

(f) A guaranteed energy, water, and wastewater performance savings contract may provide for financing, including tax-exempt financing, by a third party. The contract for third-party financing may be separate from the energy, water, and wastewater performance contract. A separate contract for third-party financing under this paragraph must include a provision that the third-party financier must not be granted rights or privileges that exceed the rights and privileges available to the guaranteed energy, water, and wastewater performance savings contractor.

(g) Financing for guaranteed energy, water, and wastewater performance savings contracts may be provided under the authority of s. 287.064.

(h) The Office of the Chief Financial Officer shall review proposals from state agencies to ensure that the most effective financing is being used.

(i) Annually, the agency that has entered into the contract shall provide the Department of Management Services and the Chief Financial Officer the measurement and verification report required by the contract to validate that savings have occurred.

(j) In determining the amount the agency will finance to acquire the energy, water, and wastewater efficiency and conservation measures, the agency may reduce such amount by the application of grant moneys, rebates, or capital funding available to the agency for the purpose of buying down the cost of the guaranteed energy, water, and wastewater performance savings contract. However, in calculating the life cycle cost as required in paragraph (c), the agency shall not apply any grants, rebates, or capital funding.

(5) CONTRACT PROVISIONS.—

(a) A guaranteed energy, water, and wastewater performance savings contract must include a written guarantee that may include, but is not limited to the form of, a letter of credit, insurance policy, or corporate guarantee by the guaranteed energy, water, and wastewater performance savings contractor that annual cost savings will meet or exceed the amortized cost of energy, water, and wastewater efficiency and conservation measures.

(b) The guaranteed energy, water, and wastewater performance savings contract or the loan agreement related thereto must provide that all repayments to the lender of the installation construction loan, except obligations on termination of the contract before its expiration, may be made over time, but may not exceed 20 years from the date of complete installation and acceptance by the agency, and that the annual cost savings are guaranteed to the extent necessary to make annual payments to satisfy the guaranteed energy, water, and wastewater performance savings contract.

(c) The guaranteed energy, water, and wastewater performance savings contract must require that the guaranteed energy, water, and wastewater performance savings contractor to whom the contract is awarded provide a 100-percent public construction bond to the agency for its faithful performance, as required by s. 255.05.

(d) The guaranteed energy, water, and wastewater performance savings contract may contain a provision allocating to the parties to the contract annual cost savings that exceed the amount of the cost savings guaranteed in the contract.

(e) The guaranteed energy, water, and wastewater performance savings contract must require the guaranteed energy, water, and wastewater performance savings contractor to provide to the agency an annual reconciliation of the guaranteed energy or associated cost savings. If the reconciliation reveals a shortfall in annual energy or associated cost savings, the guaranteed energy, water, and wastewater performance savings contractor is liable for such shortfall. If the reconciliation reveals an excess in annual cost savings, the excess savings may be allocated under paragraph (d) but may not be used to cover potential energy or associated cost savings shortages in subsequent contract years.

(f) The guaranteed energy, water, and wastewater performance savings contract or the loan agreement related thereto must provide for repayment to the lender of the installation construction loan of not less than one-twentieth of the price to be paid within 2 years from the date of the complete installation and acceptance by the agency using straight-line amortization for the term of the loan, and the remaining costs to be paid at least quarterly, not to exceed a 20-year term, based on life cycle cost calculations.

(g) The guaranteed energy, water, and wastewater performance savings contract may extend beyond the fiscal year in which it becomes effective; however, the term of a contract expires at the end of each fiscal year and may be automatically renewed annually for up to 20 years, subject to the agency making sufficient annual appropriations based upon continued realized energy, water, and wastewater savings.

(h) The guaranteed energy, water, and wastewater performance savings contract must stipulate that it does not constitute a debt, liability, or obligation of the state.

(i) A facility alteration that includes expenditures that are required to properly implement other energy conservation measures may be included as part of a performance contract. In such case, notwithstanding any provision of law, the installation of these additional measures may be supervised by the performance savings contractor.

(6) PROGRAM ADMINISTRATION AND CONTRACT REVIEW.—The Department of Management Services, with the assistance of the Office of the Chief Financial Officer, shall, within available resources, provide technical content assistance to state agencies contracting for energy, water, and wastewater efficiency and conservation measures and engage in other activities considered appropriate by the department for promoting and facilitating guaranteed energy, water, and wastewater performance contracting by state agencies. The Department of Management Services shall review the investment-grade audit for each proposed project and certify that the cost savings are appropriate and sufficient for the term of the contract. The Office of the Chief Financial Officer, with the assistance of the Department of Management Services, shall, within available resources, develop model contractual and related documents for use by state agencies. Before entering into a guaranteed energy, water, and wastewater performance savings contract, a contract or lease for third-party financing, or any combination of such contracts, a state agency shall submit such proposed contract or lease to the Office of the Chief Financial Officer for review and approval. The Office of the Chief Financial Officer shall complete its review and approval within 10 business days after receiving the proposed contract or lease. A proposed contract or lease with a state agency must include the following:

(a) Supporting information required by s. 216.023(4)(a)9. in ss. 287.063(5) and 287.064(11). For contracts approved under this section, the criteria may, at a minimum, include the specification of a benchmark cost of capital and minimum real rate of return on energy, water, or wastewater savings against which proposals shall be evaluated.

(b) Documentation supporting recurring funds requirements in ss. 287.063(5) and 287.064(11).

(c) Approval by the head of the agency or his or her designee.

(d) An agency measurement and verification plan to monitor cost savings.

(e) An investment-grade audit, certified by the Department of Management Services, which states that the cost savings are appropriate and sufficient for the term of the contract.

(7) FUNDING SUPPORT.—For purposes of consolidated financing of deferred payment commodity contracts under this section by a state agency, any such contract must be supported from available funds appropriated to the state agency in an appropriation category, as defined in chapter 216, that the Chief Financial Officer has determined is appropriate or that the Legislature has designated for payment of the obligation incurred under this section.

The Office of the Chief Financial Officer shall not approve any contract submitted under this section from a state agency that does not meet the requirements of this section.

History.—s. 1, ch. 94-112; s. 1, ch. 2001-81; s. 510, ch. 2003-261; s. 99, ch. 2008-227; s. 59, ch. 2009-21; s. 1, ch. 2013-135.



489.1455 - Journeyman; reciprocity; standards.

489.1455 Journeyman; reciprocity; standards.—

(1) An individual who holds a valid, active journeyman license in the plumbing/pipe fitting, mechanical, or HVAC trades issued by any county or municipality in this state may work as a journeyman in the trade in which he or she is licensed in any county or municipality of this state without taking an additional examination or paying an additional license fee, if he or she:

(a) Has scored at least 70 percent, or after October 1, 1997, at least 75 percent, on a proctored journeyman Block and Associates examination or other proctored examination approved by the board for the trade in which he or she is licensed;

(b) Has completed an apprenticeship program registered with a registration agency defined in 29 C.F.R. s. 29.2 and demonstrates 4 years’ verifiable practical experience in the trade for which he or she is licensed, or demonstrates 6 years’ verifiable practical experience in the trade for which he or she is licensed;

(c) Has satisfactorily completed specialized and advanced module coursework approved by the Florida Building Commission, as part of the building code training program established in s. 553.841, specific to the discipline or, pursuant to authorization by the certifying authority, provides proof of completion of such coursework within 6 months after such certification; and

(d) Has not had a license suspended or revoked within the last 5 years.

(2) A local government may charge a registration fee for reciprocity, not to exceed $25.

History.—s. 15, ch. 97-228; s. 25, ch. 98-287; s. 37, ch. 2009-195; s. 29, ch. 2011-213.



489.146 - Privatization of services.

489.146 Privatization of services.—Notwithstanding any other provision of this part relating to the review of licensure applications, issuance of licenses and renewals, collection of revenues, fees, and fines, service of documents, publications, and printing, and other ministerial functions of the department relating to the regulation of contractors, the department shall make all reasonable efforts to contract with one or more private entities for provision of such services, when such services can be provided in a more efficient manner by private entities. The department or the board shall retain final authority for licensure decisions and rulemaking, including all appeals or other legal action resulting from such licensure decisions or rulemaking.

History.—s. 16, ch. 97-228; s. 85, ch. 2005-2; s. 74, ch. 2013-18.






Part II - ELECTRICAL AND ALARM SYSTEM CONTRACTING (ss. 489.501-489.538)

489.501 - Purpose.

489.501 Purpose.—The Legislature deems it necessary in the interest of public health, safety, and welfare to regulate the electrical and alarm system contractors in this state. This regulation seeks to enable qualified persons to obtain licensure, while ensuring that applicants have sufficient technical experience in the applicable trade prior to licensure, are tested on technical and business matters, and upon licensure are made subject to disciplinary procedures and effective policing of the profession.

History.—ss. 1, 17, ch. 79-272; ss. 2, 3, ch. 81-318; ss. 1, 14, ch. 87-254; ss. 21, 23, ch. 88-149; s. 4, ch. 91-429; s. 269, ch. 94-119; s. 21, ch. 2000-332.



489.503 - Exemptions.

489.503 Exemptions.—This part does not apply to:

(1) Any employee of a certificateholder, registrant, or business organization authorized to engage in contracting who is acting within the scope of the license held by that certificateholder or registrant and with the knowledge and permission of the licenseholder. However:

(a) If the employer is not a certificateholder or registrant in that type of contracting, and the employee performs any of the following, the employee is not exempt:

1. Holds himself or herself or his or her employer out to be licensed or qualified by a licensee;

2. Leads the consumer to believe that the employee has an ownership or management interest in the company; or

3. Performs any of the acts which constitute contracting.

(b) The legislative intent of this subsection is to place equal responsibility on the unlicensed business and its employees for the protection of the consumers in contracting transactions.

For the purpose of this part, “employee” is defined as a person who receives compensation from, and is under the supervision and control of, an employer who regularly deducts the F.I.C.A. and withholding tax and provides workers’ compensation, all as prescribed by law.

(2) An authorized employee of the United States, this state, or any municipality, county, irrigation district, reclamation district, or any other municipal or political subdivision of this state, except school boards, state university boards of trustees, and community college boards of trustees, unless for the purpose of performing routine maintenance or repair or construction not exceeding $200,000 to existing installations, as long as the employee does not hold himself or herself out for hire or otherwise engage in contracting except in accordance with his or her employment. If the construction, remodeling, or improvement exceeds $200,000, school boards, state university boards of trustees, and community college boards of trustees shall not divide the project into separate components for the purpose of evading this section.

(3) An officer appointed by a court when he or she is acting within the scope of his or her office as defined by law or court order.

(4) Public utilities, on construction, maintenance, and development work performed by their forces and incidental to their business.

(5) The sale or installation of any finished products, materials, or articles of merchandise which are not actually fabricated into, and do not become a permanent fixed part of, the structure. This subsection shall not be construed to limit the exemptions provided in subsection (6).

(6) An owner of property making application for permit, supervising, and doing the work in connection with the construction, maintenance, repair, and alteration of and addition to a single-family or duplex residence for his or her own use and occupancy and not intended for sale or an owner of property when acting as his or her own electrical contractor and providing all material supervision himself or herself, when building or improving a farm outbuilding or a single-family or duplex residence on such property for the occupancy or use of such owner and not offered for sale or lease, or building or improving a commercial building with aggregate construction costs of under $75,000 on such property for the occupancy or use of such owner and not offered for sale or lease. In an action brought under this subsection, proof of the sale or lease, or offering for sale or lease, of more than one such structure by the owner-builder within 1 year after completion of same is prima facie evidence that the construction was undertaken for purposes of sale or lease. This subsection does not exempt any person who is employed by such owner and who acts in the capacity of a contractor. For the purpose of this subsection, the term “owner of property” includes the owner of a mobile home situated on a leased lot. To qualify for exemption under this subsection, an owner shall personally appear and sign the building permit application and must satisfy local permitting agency requirements, if any, proving that the owner has a complete understanding of the owner’s obligations under the law as specified in the disclosure statement in this section. If any person violates the requirements of this subsection, the local permitting agency shall withhold final approval, revoke the permit, or pursue any action or remedy for unlicensed activity against the owner and any person performing work that requires licensure under the permit issued. The local permitting agency shall provide the owner with a disclosure statement in substantially the following form:

Disclosure Statement

State law requires electrical contracting to be done by licensed electrical contractors. You have applied for a permit under an exemption to that law. The exemption allows you, as the owner of your property, to act as your own electrical contractor even though you do not have a license. You may install electrical wiring for a farm outbuilding or a single-family or duplex residence. You may install electrical wiring in a commercial building the aggregate construction costs of which are under $75,000. The home or building must be for your own use and occupancy. It may not be built for sale or lease. If you sell or lease more than one building you have wired yourself within 1 year after the construction is complete, the law will presume that you built it for sale or lease, which is a violation of this exemption. You may not hire an unlicensed person as your electrical contractor. Your construction shall be done according to building codes and zoning regulations. It is your responsibility to make sure that people employed by you have licenses required by state law and by county or municipal licensing ordinances.

(7) Any construction, alteration, improvement, or repair carried on within the limits of any site the title to which is in the United States or any construction, alteration, improvement, or repair on any project when federal law supersedes this part.

(8) Any construction or operation incidental to the construction or repair of irrigation and drainage ditches; regularly constituted irrigation districts; reclamation districts; or clearing or other work on the land in rural districts for fire prevention purposes or otherwise, except when performed by a certificateholder under this part.

(9) A registered architect or engineer acting within the scope of his or her practice, or any person exempted by the law regulating architects or engineers, including persons doing design work as specified in s. 481.229(1)(b).

(10) Any person who only furnishes materials or supplies without fabricating them into, or consuming them in the performance of, the work of the contractor.

(11) The installation of alarm systems on motor vehicles and boats.

(12) Any person as defined and licensed under chapter 527 while engaged in work regulated under that chapter.

(13) Any person defined and licensed as a fire protection system contractor under chapter 633, while engaged in work as a fire protection system contractor.

(14) The sale of, installation of, repair of, alteration of, addition to, or design of electrical wiring, fixtures, appliances, thermostats, apparatus, raceways, computers, customer premises equipment, customer premises wiring, and conduit, or any part thereof, by an employee, contractor, subcontractor, or affiliate of a company operating under a certificate issued under chapter 364 or chapter 610, or under a local franchise or right-of-way agreement, if those items are for the purpose of transmitting data, voice, video, or other communications, or commands as part of a cable television, community antenna television, radio distribution, communications, or telecommunications system. An employee, subcontractor, contractor, or affiliate of a company that operates under a certificate issued under chapter 364 or chapter 610, or under a local franchise or right-of-way agreement, is not subject to any local ordinance that requires a permit for work related to low-voltage electrical work, including related technical codes, regulations, and licensure. The scope of this exemption is limited to electrical circuits and equipment governed by the applicable provisions of Articles 725 (Classes 2 and 3 circuits only), 770, 800, 810, and 820 of the National Electrical Code, current edition, or 47 C.F.R. part 68, and employees, contractors, and subcontractors of companies, and affiliates thereof, operating under a certificate issued under chapter 364 or chapter 610 or under a local franchise or right-of-way agreement. This subsection does not relieve any person from licensure as an alarm system contractor.

(15) The provision, installation, testing, routine maintenance, factory-servicing, or monitoring of a personal emergency response system, as defined in s. 489.505, by an authorized person who:

(a) Is an employee of, or a volunteer supervised by an employee of, a health care facility licensed by the Agency for Health Care Administration;

(b) Performs services for the Department of Elderly Affairs;

(c) Performs services for the Department of Children and Families under chapter 410; or

(d) Is an employee of or an authorized representative or distributor for the producer of the personal emergency response system being monitored.

(16) The monitoring of a personal emergency response system, as defined in s. 489.505, by a charitable, not-for-profit corporation acting in accordance with a contractual agreement with the Agency for Health Care Administration or one of its licensed health care facilities, the Department of Elderly Affairs, or the Department of Children and Families, providing that the organization does not perform any other service requiring certification or registration under this part. Nothing in this subsection shall be construed to provide any of the agencies mentioned in this subsection the authority to develop rules, criteria, or policy pursuant to this subsection.

(17) The monitoring of an alarm system without fee by a direct employee of a law enforcement agency or of a county, municipal, or special district fire department or by a law enforcement officer or fire official acting in an official capacity.

(18) The monitoring of an alarm system by a direct employee of any state or federally chartered financial institution, as defined in s. 655.005, or any parent, affiliate, or subsidiary thereof, so long as:

(a) The institution is subject to, and in compliance with, s. 3 of the Federal Bank Protection Act of 1968, 12 U.S.C. s. 1882;

(b) The alarm system is in compliance with all applicable firesafety standards as set forth in chapter 633; and

(c) The monitoring is limited to an alarm system associated with:

1. The commercial property where banking operations are housed or other operations are conducted by a state or federally chartered financial institution or any parent, affiliate, or subsidiary thereof; or

2. The private property occupied by the institution’s executive officers, as defined in s. 655.005,

and does not otherwise extend to the monitoring of residential systems.

(19) The monitoring of an alarm system of a business by the direct employees of that business, so long as:

(a) The alarm system is the exclusive property of, or is leased by, the business;

(b) The alarm system complies with all applicable firesafety standards as set forth in chapter 633; and

(c) The alarm system is designed to protect only the commercial premises leased by the business endeavor or commercial premises owned by the business endeavor and not leased to another.

This exemption is intended to allow businesses to monitor their own alarm systems and is not limited to monitoring a single location of that business. However, it is not intended to enable the owner of any apartment complex, aggregate housing, or commercial property to monitor alarm systems on property leased or rented to the residents, clients, or customers thereof.

(20) Contracting for repair, maintenance, remodeling, or improvement by any person licensed under part I of chapter 475 while acting as the owner’s agent pursuant to that license, where all work requiring a contractor is performed by a contractor who has a current, valid certificate or registration issued under this part to perform such work, and where the aggregate contract for labor, materials, and all other items is less than $5,000; however, this exemption does not apply:

(a) If the maintenance, repair, remodeling, or improvement is a part of a larger or major operation, whether undertaken by the same or a different contractor, or in which a division of the operation is made in contracts of amounts less than $5,000 for the purpose of evading this part or otherwise.

(b) To a person who advertises that he or she is qualified to engage in contracting.

(21) Alarm system inspections, audits, or quality assurance services performed by a nationally recognized testing laboratory that the Occupational Safety and Health Administration has recognized as meeting the requirements of 29 C.F.R. s. 1910.7.

(22) Any person who installs or repairs lightning rods or related systems.

(23) An employee or sales representative of an alarm system contractor if he or she:

(a) Does not alter, install, maintain, move, or repair alarm systems on end-user premises; and

(b) Is not granted access to passwords or codes that can be used to arm or disarm alarm systems installed on specific end-user premises, or, if working at an out-of-state location, has received a satisfactory fingerprint and background check from a state or federal agency.

This subsection shall not be construed to limit the exemptions provided in subsection (6) or relieve a person of his or her obligation to comply with the applicable background check provisions of ss. 489.518 and 489.5185 for any onsite alarm sales.

(24) A person who installs low-voltage landscape lighting that contains a factory-installed electrical cord with plug that does not require installation, wiring, or other modification to the electrical wiring of a structure.

History.—ss. 12, 17, ch. 79-272; ss. 2, 3, ch. 81-318; ss. 2, 14, ch. 87-254; ss. 1, 21, 23, ch. 88-149; s. 4, ch. 89-343; s. 36, ch. 90-228; ss. 1, 10, ch. 91-119; s. 42, ch. 91-137; s. 4, ch. 91-429; s. 8, ch. 92-55; s. 65, ch. 92-149; s. 270, ch. 94-119; s. 8, ch. 94-284; s. 34, ch. 95-145; s. 1, ch. 96-298; s. 73, ch. 96-388; s. 1132, ch. 97-103; s. 40, ch. 98-250; s. 35, ch. 98-419; s. 233, ch. 99-8; s. 23, ch. 99-254; s. 36, ch. 2000-372; s. 3, ch. 2006-154; s. 2, ch. 2006-283; s. 57, ch. 2007-217; s. 37, ch. 2011-194; s. 1, ch. 2013-203; s. 272, ch. 2014-19; s. 9, ch. 2016-129.



489.505 - Definitions.

489.505 Definitions.—As used in this part:

(1) “Alarm system” means any electrical device, signaling device, or combination of electrical devices used to signal or detect a burglary, fire, robbery, or medical emergency.

(2) “Alarm system contractor” means a person whose business includes the execution of contracts requiring the ability, experience, science, knowledge, and skill to lay out, fabricate, install, maintain, alter, repair, monitor, inspect, replace, or service alarm systems for compensation, including, but not limited to, all types of alarm systems for all purposes. This term also means any person, firm, or corporation that engages in the business of alarm contracting under an expressed or implied contract; that undertakes, offers to undertake, purports to have the capacity to undertake, or submits a bid to engage in the business of alarm contracting; or that by itself or by or through others engages in the business of alarm contracting.

(a) “Alarm system contractor I” means an alarm system contractor whose business includes all types of alarm systems for all purposes.

(b) “Alarm system contractor II” means an alarm system contractor whose business includes all types of alarm systems other than fire, for all purposes, except as herein provided.

(3) “Board,” except “local board,” means the Electrical Contractors’ Licensing Board created by this part.

(4) “Certificate” means a geographically unlimited certificate of competency issued by the department as provided in this part.

(5) “Certificateholder” means a contractor who has obtained a certificate of competency.

(6) “Certification” means the act of obtaining or holding a certificate of competency from the department as provided in this part.

(7) “Certified alarm system contractor” means an alarm system contractor who possesses a certificate of competency issued by the department. The scope of certification is limited to alarm circuits originating in the alarm control panel and equipment governed by the applicable provisions of Articles 725, 760, 770, 800, and 810 of the National Electrical Code, Current Edition, and National Fire Protection Association Standard 72, Current Edition. The scope of certification for alarm system contractors also includes the installation, repair, fabrication, erection, alteration, addition, or design of electrical wiring, fixtures, appliances, thermostats, apparatus, raceways, and conduit, or any part thereof not to exceed 98 volts (RMS), when those items are for the purpose of transmitting data or proprietary video (satellite systems that are not part of a community antenna television or radio distribution system) or providing central vacuum capability or electric locks; however, this provision governing the scope of certification does not create any mandatory licensure requirement.

(8) “Certified electrical contractor” means an electrical contractor who possesses a certificate of competency issued by the department.

(9) “Contracting” means, except where exempted in this part, engaging in business as a contractor or performing electrical or alarm work for compensation and includes, but is not limited to, performance of any of the acts found in subsections (2) and (12), which define the services which a contractor is allowed to perform. The attempted sale of contracting services and the negotiation or bid for a contract on these services also constitutes contracting. If the services offered require licensure or agent qualification, the offering, negotiation for a bid, or attempted sale of these services requires the corresponding licensure.

(10) “Contractor” means a person who is qualified to engage in the business of electrical or alarm system contracting pursuant to a certificate or registration issued by the department.

(11) “Department” means the Department of Business and Professional Regulation.

(12) “Electrical contractor” or “unlimited electrical contractor” means a person who conducts business in the electrical trade field and who has the experience, knowledge, and skill to install, repair, alter, add to, or design, in compliance with law, electrical wiring, fixtures, appliances, apparatus, raceways, conduit, or any part thereof, which generates, transmits, transforms, or utilizes electrical energy in any form, including the electrical installations and systems within plants and substations, all in compliance with applicable plans, specifications, codes, laws, and regulations. The term means any person, firm, or corporation that engages in the business of electrical contracting under an express or implied contract; or that undertakes, offers to undertake, purports to have the capacity to undertake, or submits a bid to engage in the business of electrical contracting; or that does itself or by or through others engage in the business of electrical contracting.

(13) “Local construction regulation board” or “local board” means a board, composed of not fewer than three residents of a county or municipality, which the governing body of that county or municipality may create and appoint to maintain the proper standard of construction of that county or municipality.

(14) “Primary qualifying agent” means a person who possesses the requisite skill, knowledge, and experience, and has the responsibility, to supervise, direct, manage, and control the electrical or alarm system contracting activities of the business organization with which he or she is connected; and whose technical and personal qualifications have been determined by investigation and examination as provided in this part by the department, as attested to by the board; and who has been issued a certificate of competency by the department.

(15) “Secondary qualifying agent” means a person who possesses the requisite skill, knowledge, and experience, and has the responsibility to supervise, direct, manage, and control the electrical or alarm system contracting activities on a job for which he or she has obtained a permit; and whose technical and personal qualifications have been determined by investigation and examination as provided in this part by the department, as attested to by the board; and who has been issued a certificate of competency by the department.

(16) “Registered electrical contractor” means an electrical contractor who has registered with the department pursuant to fulfilling the competency requirements in the jurisdiction for which the registration is issued. A registered electrical contractor may contract only in the jurisdiction for which his or her registration is issued.

(17) “Registration” means registration with the department as provided in this part.

(18) “Registrant” means a person who has registered with the department pursuant to the requirements of this part.

(19) “Specialty contractor” means a contractor whose scope of practice is limited to a specific segment of electrical or alarm system contracting established in a category adopted by board rule, including, but not limited to, residential electrical contracting, maintenance of electrical fixtures, and fabrication, erection, installation, and maintenance of electrical advertising signs together with the interrelated parts and supports thereof.

(20) “Mediation” means a process whereby a neutral third party acts to encourage and facilitate the resolution of a dispute without prescribing what it should be. It is an informal and nonadversarial process with the objective of helping the disputing parties reach a mutually acceptable agreement.

(21) “Registered alarm system contractor I” means an alarm system contractor whose business includes all types of alarm systems for all purposes and who is registered with the department pursuant to s. 489.513. A registered alarm system contractor I may contract only in the jurisdictions for which his or her registration is issued.

(22) “Registered alarm system contractor II” means an alarm system contractor whose business includes all types of alarm systems, other than fire, for all purposes and who is registered with the department pursuant to s. 489.513. A registered alarm system contractor II may contract only in the jurisdiction for which his or her registration is issued.

(23) “Registered residential alarm system contractor” means an alarm system contractor whose business is limited to burglar alarm systems in single-family residential, quadruplex housing, and mobile homes of a residential occupancy class and who is registered with the department pursuant to s. 489.513. The board shall define “residential occupancy class” by rule. A registered residential alarm system contractor may contract only in the jurisdiction for which his or her registration is issued.

(24) “Licensure” means any type of certification or registration provided for in this part.

(25) “Burglar alarm system agent” means a person:

(a) Who is employed by a licensed alarm system contractor or licensed electrical contractor;

(b) Who is performing duties which are an element of an activity which constitutes alarm system contracting requiring licensure under this part; and

(c) Whose specific duties include any of the following: altering, installing, maintaining, moving, repairing, replacing, servicing, selling, or monitoring an intrusion or burglar alarm system for compensation.

(26) “Personal emergency response system” means any device which is simply plugged into a telephone jack or electrical receptacle and which is designed to initiate a telephone call to a person who responds to, or has a responsibility to determine the proper response to, personal emergencies, but does not include hard-wired or wireless alarm systems designed to detect intrusion or fire.

(27) “Monitoring” means to receive electrical or electronic signals originating from any structure within the state or outside the state, regardless of whether those signals are relayed through a jurisdiction outside the state, where such signals are produced by any security, medical, fire, or burglar alarm, closed-circuit television camera, access-control system, or related or similar protective system and are intended by design to initiate a response thereto. A person shall not have committed the act of monitoring if:

(a) The person is an occupant of, or an employee working within, protected premises;

(b) The person initiates emergency action in response to hearing or observing an alarm signal;

(c) The person’s action is incidental to his or her primary responsibilities; and

(d) The person is not employed in a proprietary monitoring facility, as defined by the National Fire Protection Association pursuant to rule adopted under chapter 633.

(28) “Fire alarm system agent” means a person:

(a) Who is employed by a licensed fire alarm contractor or certified unlimited electrical contractor;

(b) Who is performing duties which are an element of an activity that constitutes fire alarm system contracting requiring certification under this part; and

(c) Whose specific duties include any of the following: altering, installing, maintaining, moving, repairing, replacing, servicing, selling, or monitoring a fire alarm system for compensation.

(29) “Nationally recognized testing laboratory” means an organization that the Occupational Safety and Health Administration has legally recognized to be in compliance with 29 C.F.R. s. 1910.7 and that provides quality assurance, product testing, or certification services.

History.—ss. 2, 17, ch. 79-272; ss. 2, 3, ch. 81-318; s. 88, ch. 83-329; s. 3, ch. 85-290; ss. 3, 14, ch. 87-254; ss. 2, 21, 23, ch. 88-149; s. 1, ch. 89-81; s. 5, ch. 89-343; s. 41, ch. 90-228; s. 2, ch. 91-119; s. 4, ch. 91-429; s. 271, ch. 94-119; s. 187, ch. 94-218; s. 2, ch. 96-298; s. 73, ch. 96-388; s. 1133, ch. 97-103; s. 1, ch. 97-122; s. 9, ch. 98-170; s. 36, ch. 98-419; ss. 37, 46, ch. 2000-372; s. 4, ch. 2006-154; s. 38, ch. 2009-195.



489.507 - Electrical Contractors’ Licensing Board.

489.507 Electrical Contractors’ Licensing Board.—

(1) There is created in the department the Electrical Contractors’ Licensing Board. The board shall consist of 11 members, 7 of whom shall be certified electrical contractors, 2 of whom shall be consumer members who are not, and have never been, electrical contractors or members of any closely related profession or occupation, and 2 of whom shall be certified alarm system contractors I. Members shall be appointed for 4-year terms.

(2) To be eligible to serve, each contractor member must have been certified by the board to operate as a contractor in the category with respect to which the member is appointed, be actively engaged in the construction business, and have been so engaged for a period of not less than 5 consecutive years before the date of appointment. Each appointee must be a citizen and resident of the state.

(3) The board has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part.

(4) It is the intent of the Legislature that the board promulgate no rules and take no action to require that applicants for certification as alarm system contractors serve any type of apprenticeship before being allowed to sit for the certification examination.

(5) Any proposed board rule which has not been modified to remove proposed committee objections of the Administrative Procedures Committee must receive approval from the department prior to filing the rule with the Department of State for final adoption. The department may repeal any rule enacted by the board which has taken effect without having met proposed committee objections of the Administrative Procedures Committee.

(6) The Electrical Contractors’ Licensing Board and the Construction Industry Licensing Board shall each appoint a committee to meet jointly at least twice a year.

History.—ss. 3, 17, ch. 79-272; ss. 2, 3, ch. 81-318; ss. 4, 14, ch. 87-254; ss. 3, 21, 22, ch. 88-149; s. 38, ch. 89-374; s. 43, ch. 91-137; s. 4, ch. 91-429; s. 158, ch. 92-149; s. 188, ch. 94-218; s. 161, ch. 98-200; s. 37, ch. 98-419; s. 38, ch. 2000-372.



489.509 - Fees.

489.509 Fees.—

(1) The board, by rule, shall establish fees to be paid for applications, examination, reexamination, transfers, licensing and renewal, reinstatement, and recordmaking and recordkeeping. The examination fee shall be in an amount that covers the cost of obtaining and administering the examination and shall be refunded if the applicant is found ineligible to sit for the examination. The application fee is nonrefundable. The fee for initial application and examination for certification of electrical contractors may not exceed $400. The initial application fee for registration may not exceed $150. The biennial renewal fee may not exceed $400 for certificateholders and $200 for registrants. The fee for initial application and examination for certification of alarm system contractors may not exceed $400. The biennial renewal fee for certified alarm system contractors may not exceed $450. The board may establish a fee for a temporary certificate as an alarm system contractor not to exceed $75. The board may also establish by rule a delinquency fee not to exceed $50. The fee to transfer a certificate or registration from one business organization to another may not exceed $200. The fee for reactivation of an inactive license may not exceed $50. The board shall establish fees that are adequate to ensure the continued operation of the board. Fees shall be based on department estimates of the revenue required to implement this part and the provisions of law with respect to the regulation of electrical contractors and alarm system contractors.

(2) A person who is registered or holds a valid certificate may go on inactive status during which time he or she shall not engage in contracting, but may retain the certificate or registration on an inactive basis, on payment of a renewal fee during the inactive period, not to exceed $50 per renewal period.

(3) Four dollars of each fee under subsection (1) paid to the department at the time of application or renewal shall be transferred at the end of each licensing period to the department to fund projects relating to the building construction industry or continuing education programs offered to persons engaged in the building construction industry in Florida. The board shall, at the time the funds are transferred, advise the department on the most needed areas of research or continuing education based on significant changes in the industry’s practices or on the most common types of consumer complaints or on problems costing the state or local governmental entities substantial waste. The board’s advice is not binding on the department. The department shall ensure the distribution of research reports and the availability of continuing education programs to all segments of the building construction industry to which they relate. The department shall report to the board in October of each year, summarizing the allocation of the funds by institution and summarizing the new projects funded and the status of previously funded projects.

History.—ss. 4, 17, ch. 79-272; ss. 2, 3, ch. 81-318; s. 89, ch. 83-329; ss. 5, 14, ch. 87-254; ss. 4, 21, 23, ch. 88-149; s. 63, ch. 89-162; s. 3, ch. 91-119; s. 4, ch. 91-429; s. 71, ch. 92-149; s. 272, ch. 94-119; s. 490, ch. 97-103; s. 38, ch. 98-419; s. 19, ch. 2001-186; s. 406, ch. 2011-142.



489.510 - Evidence of workers’ compensation coverage.

489.510 Evidence of workers’ compensation coverage.—Except as provided in s. 489.515(3)(b), any person, business organization, or qualifying agent engaged in the business of contracting in this state and certified or registered under this part shall, as a condition precedent to the issuance or renewal of a certificate or registration of the contractor, provide to the Electrical Contractors’ Licensing Board, as provided by board rule, evidence of workers’ compensation coverage pursuant to chapter 440. In the event that the Division of Workers’ Compensation of the Department of Financial Services receives notice of the cancellation of a policy of workers’ compensation insurance insuring a person or entity governed by this section, the Division of Workers’ Compensation shall certify and identify all persons or entities by certification or registration license number to the department after verification is made by the Division of Workers’ Compensation that persons or entities governed by this section are no longer covered by workers’ compensation insurance. Such certification and verification by the Division of Workers’ Compensation may result from records furnished to the Division of Workers’ Compensation by the persons or entities governed by this section or an investigation completed by the Division of Workers’ Compensation. The department shall notify the persons or entities governed by this section who have been determined to be in noncompliance with chapter 440, and the persons or entities notified shall provide certification of compliance with chapter 440 to the department and pay an administrative fine in the amount of $500. The failure to maintain workers’ compensation coverage as required by law shall be grounds for the board to revoke, suspend, or deny the issuance or renewal of a certificate or registration of the contractor under the provisions of s. 489.533.

History.—s. 31, ch. 89-289; s. 1, ch. 90-192; s. 48, ch. 90-201; s. 46, ch. 91-1; s. 4, ch. 91-119; s. 4, ch. 91-429; s. 32, ch. 2001-91; s. 18, ch. 2002-236; s. 59, ch. 2003-1; s. 511, ch. 2003-261.



489.511 - Certification; application; examinations; endorsement.

489.511 Certification; application; examinations; endorsement.—

(1)(a) Any person who is at least 18 years of age may take the certification examination.

(b) Any person desiring to be certified as a contractor shall apply to the department in writing and must meet the following criteria:

1. Be of good moral character;

2. Pass the certification examination, achieving a passing grade as established by board rule; and

3. Meet eligibility requirements according to one of the following criteria:

a. Has, within the 6 years immediately preceding the filing of the application, at least 3 years of proven management experience in the trade or education equivalent thereto, or a combination thereof, but not more than one-half of such experience may be educational equivalent;

b. Has, within the 8 years immediately preceding the filing of the application, at least 4 years of experience as a supervisor or contractor in the trade for which he or she is making application, or at least 4 years of experience as a supervisor in electrical or alarm system work with the United States Armed Forces;

c. Has, within the 12 years immediately preceding the filing of the application, at least 6 years of comprehensive training, technical education, or supervisory experience associated with an electrical or alarm system contracting business, or at least 6 years of technical experience, education, or training in electrical or alarm system work with the United States Armed Forces or a governmental entity;

d. Has, within the 12 years immediately preceding the filing of the application, been licensed for 3 years as a professional engineer who is qualified by education, training, or experience to practice electrical engineering; or

e. Has any combination of qualifications under sub-subparagraphs a.-c. totaling 6 years of experience.

(c) For purposes of this subsection, “supervisor” means a person having the experience gained while having the general duty of overseeing the technical duties of the trade, provided that such experience is gained by a person who is able to perform the technical duties of the trade without supervision.

(d) For purposes of this subsection, at least 40 percent of the work experience for an alarm system contractor I must be in the types of fire alarm systems typically used in a commercial setting.

(2) The board may determine by rule the number of times per year the applicant may take the examination and after three unsuccessful attempts may require the applicant to complete additional college-level or technical education courses in the areas of deficiency, as determined by the board, as a condition of future eligibility to take the examination.

(3)(a) “Good moral character” means a personal history of honesty, fairness, and respect for the rights of others and for laws of this state and nation.

(b) The board may determine that an individual applying for certification is ineligible for failure to satisfy the requirement of good moral character only if:

1. There is a substantial connection between the lack of good moral character of the individual and the professional responsibilities of a certified contractor; and

2. The finding by the board of lack of good moral character is supported by clear and convincing evidence.

(c) When an individual is found to be unqualified for certification because of a lack of good moral character, the board shall furnish such individual a statement containing the findings of the board, a complete record of the evidence upon which the determination was based, and a notice of the rights of the individual to a rehearing and appeal.

(4) The board shall, by rule, designate those types of specialty electrical or alarm system contractors who may be certified under this part. The limit of the scope of work and responsibility of a certified specialty contractor shall be established by board rule. A certified specialty contractor category exists as an optional statewide licensing category. Qualification for certification in a specialty category created by rule shall be the same as set forth in paragraph (1)(b). The existence of a specialty category created by rule does not itself create any licensing requirement; however, neither does its optional nature remove any licensure requirement established elsewhere in this part.

(5) The board shall certify as qualified for certification by endorsement any individual applying for certification who:

(a) Meets the requirements for certification as set forth in this section; has passed a national, regional, state, or United States territorial licensing examination that is substantially equivalent to the examination required by this part; and has satisfied the requirements set forth in s. 489.521; or

(b) Holds a valid license to practice electrical or alarm system contracting issued by another state or territory of the United States, if the criteria for issuance of such license was substantially equivalent to the certification criteria that existed in this state at the time the certificate was issued.

(6) Upon the issuance of a certificate, any previously issued registered licenses for the classification in which the certification is issued are rendered void.

History.—ss. 5, 17, ch. 79-272; ss. 2, 3, ch. 81-318; s. 4, ch. 85-290; ss. 6, 14, ch. 87-254; ss. 5, 21, 23, ch. 88-149; s. 6, ch. 89-343; s. 11, ch. 91-119; s. 4, ch. 91-429; s. 66, ch. 92-149; s. 22, ch. 93-166; s. 273, ch. 94-119; s. 491, ch. 97-103; s. 39, ch. 98-419; s. 24, ch. 99-254; s. 31, ch. 2008-240; s. 5, ch. 2016-242.



489.513 - Registration; application; requirements.

489.513 Registration; application; requirements.—

(1) Any person engaged in the business of contracting in the state shall be registered in the proper classification unless he or she is certified. Any person desiring to be a registered contractor shall apply to the department for registration and must:

(a) Be at least 18 years old;

(b) Be of good moral character; and

(c) Meet eligibility requirements according to the following criteria:

1. As used in this subsection, the term “good moral character” means a personal history of honesty, fairness, and respect for the rights of others and for state and federal law.

2. The board may determine that an individual applying for registration is ineligible due to failure to satisfy the requirement of good moral character only if:

a. There is a substantial connection between the lack of good moral character of the individual and the professional responsibilities of a registered contractor; and

b. The finding by the board of lack of good moral character is supported by clear and convincing evidence.

3. When an individual is found to be unqualified because of lack of good moral character, the board must furnish such individual a statement containing the findings of the board, a complete record of evidence upon which the determination was based, and a notice of the rights of the individual to a rehearing and an appeal.

(2) Any contractor may be registered to contract in the area specified in such registration if the contractor is qualified as provided in this section.

(3) To be registered as an electrical contractor, an alarm system contractor I, an alarm system contractor II, or a residential alarm system contractor, the applicant shall file evidence of holding a current certificate of competency issued by any municipality or county of the state for the type of work for which registration is desired, on a form provided by the department, together with evidence of having passed an appropriate local examination, written or oral, designed to test skills and knowledge relevant to the technical performance of the profession, accompanied by the registration fee fixed pursuant to this part. For any person working or wishing to work in any local jurisdiction that does not require an examination for its license, the applicant may apply and shall be considered qualified to be issued a registration in the appropriate electrical or alarm system category, provided that he or she shows that he or she has scored at least 75 percent on an examination which is substantially equivalent to the examination approved by the board for certification in the category and that he or she has had at least 3 years’ technical experience in the trade. The requirement to take and pass an examination in order to obtain a registration shall not apply to persons making application prior to the effective date of this act.

(4) The name or names of the business organization that the registrant is qualifying shall be listed on the registration issued by the department.

(5) Registration permits the registrant to engage in contracting only in the area and for the type of work covered by the registration, unless local licenses are issued for other areas and types of work or unless certification is obtained. When a registrant desires to register in an additional area of the state, he or she shall comply with any local requirements of that area and then file a request with the department, together with evidence of holding a current license issued by the county or municipality for the area or areas in which he or she desires to be registered, whereupon his or her evidence of registration shall be endorsed by the department to reflect valid registration for the new area or areas.

(6) The local jurisdictions are responsible for providing the following information to the board within 30 days after licensure of, or any disciplinary action against, a locally licensed contractor who is registered under this part:

(a) Licensure information.

(b) Code violation information pursuant to s. 553.781.

(c) Disciplinary information.

The board shall maintain such licensure and disciplinary information as it is provided to the board and shall make the information available through the automated information system provided pursuant to s. 455.2286.

History.—ss. 6, 17, ch. 79-272; ss. 2, 3, ch. 81-318; ss. 6, 21, 23, ch. 88-149; s. 5, ch. 91-119; s. 4, ch. 91-429; s. 274, ch. 94-119; s. 492, ch. 97-103; s. 26, ch. 98-287; s. 40, ch. 98-419; ss. 2, 25, ch. 99-254; s. 5, ch. 2006-154; s. 39, ch. 2009-195.



489.514 - Certification for registered contractors; grandfathering provisions.

489.514 Certification for registered contractors; grandfathering provisions.—

(1) The board shall, upon receipt of a completed application, appropriate fee, and proof of compliance with the provisions of this section, issue:

(a) To an applying registered electrical contractor, a certificate as an electrical contractor, as defined in s. 489.505(12);

(b) To an applying registered alarm system contractor, a certificate in the matching alarm system contractor category, as defined in s. 489.505(2)(a) or (b); or

(c) To an applying registered electrical specialty contractor, a certificate in the matching electrical specialty contractor category, as defined in s. 489.505(19).

(2) Any contractor registered under this part who makes application under this section to the board shall meet each of the following requirements for certification:

(a) Currently holds a valid registered local license in the category of electrical contractor, alarm system contractor, or electrical specialty contractor.

(b) Has, for that category, passed a written, proctored examination that the board finds to be substantially similar to the examination required to be licensed as a certified contractor under this part. For purposes of this subsection, a written, proctored examination such as that produced by the National Assessment Institute, Block and Associates, NAI/Block, Experior Assessments, Professional Testing, Inc., or Assessment Systems, Inc., shall be considered to be substantially similar to the examination required to be licensed as a certified contractor. The board may not impose or make any requirements regarding the nature or content of these cited examinations.

(c) Has at least 5 years of experience as a contractor in that contracting category, or as an inspector or building administrator with oversight over that category, at the time of application. For contractors, only time periods in which the contractor license is active and the contractor is not on probation shall count toward the 5 years required under this subsection.

(d) Has not had his or her contractor’s license revoked at any time, had his or her contractor’s license suspended in the last 5 years, or been assessed a fine in excess of $500 in the last 5 years.

(e) Is in compliance with the insurance and financial responsibility requirements in s. 489.515(1)(b).

(3) An applicant must make application by November 1, 2015, to be licensed pursuant to this section.

History.—s. 4, ch. 99-254; s. 39, ch. 2000-372; s. 11, ch. 2013-193.



489.515 - Issuance of certificates; registrations.

489.515 Issuance of certificates; registrations.—

(1)(a) The department shall issue a certificate to a person who the board certifies is qualified to become a certified contractor.

(b) The board shall certify as qualified for certification any person who satisfies the requirements of s. 489.511 and who submits satisfactory evidence that he or she has obtained both workers’ compensation insurance or an acceptable exemption certificate issued by the department and public liability and property damage insurance for the health, safety, and welfare of the public in amounts determined by rule of the board, and furnishes evidence of financial responsibility, credit, and business reputation of either himself or herself or the business organization he or she desires to qualify.

(c) Upon compliance with the provisions of this section and payment of the certification fee, the department shall issue the person a certificate.

(2) The department shall issue a registration to a person who is in compliance with the provisions of s. 489.513 and who the board certifies is qualified to be registered.

(3)(a) As a prerequisite to the initial issuance or the renewal of a certificate or registration, the applicant shall submit an affidavit on a form provided by the board attesting to the fact that the applicant has obtained both workers’ compensation insurance or an acceptable exemption certificate issued by the department and public liability and property damage insurance for the health, safety, and welfare of the public in amounts determined by rule of the board. The board shall by rule establish a procedure to verify the accuracy of such affidavits based upon a random audit method.

(b) An applicant for initial issuance of a certificate or registration shall submit as a prerequisite to qualifying for an exemption from workers’ compensation coverage requirements under s. 440.05 an affidavit attesting to the fact that the applicant will obtain an exemption within 30 days after the date the initial certificate or registration is issued by the board.

(4) The board may refuse to certify any applicant who has violated any of the provisions of s. 489.533.

(5) A certificate or registration is not transferable.

History.—ss. 7, 17, ch. 79-272; ss. 2, 3, ch. 81-318; ss. 7, 14, ch. 87-254; ss. 7, 21, 23, ch. 88-149; s. 6, ch. 91-119; s. 44, ch. 91-137; s. 4, ch. 91-429; s. 51, ch. 92-149; s. 275, ch. 94-119; s. 493, ch. 97-103; s. 47, ch. 2000-372; s. 33, ch. 2001-91; s. 32, ch. 2008-240.



489.516 - Qualifications to practice; restrictions; prerequisites.

489.516 Qualifications to practice; restrictions; prerequisites.—

(1) Any person who desires to engage in electrical or alarm system contracting on a statewide basis shall, as a prerequisite thereto, establish his or her competency and qualifications to be certified pursuant to this part. To establish competency, a person shall pass the appropriate examination administered by the department. Any person who desires to engage in contracting on other than a statewide basis shall, as a prerequisite thereto, be registered pursuant to this part, unless exempted by this part.

(2) No person who is not certified or registered shall engage in the business of contracting in this state. To enforce this subsection:

(a) The department shall issue a cease and desist order to prohibit any person from engaging in the business of contracting who does not hold the required certification or registration for the work being performed under this part. For the purpose of enforcing a cease and desist order, the department may file a proceeding in the name of the state seeking issuance of an injunction or a writ of mandamus against any person who violates any provision of such order.

(b) A county or municipality may issue a cease and desist order to prohibit any person from engaging in the business of contracting who does not hold the required certification or registration for the work being performed under this part.

(3) When a certificateholder desires to engage in contracting in any area of the state, as a prerequisite therefor, he or she shall only be required to exhibit to the local building official, tax collector, or other authorized person in charge of the issuance of licenses and building or electrical permits in the area evidence of holding a current certificate and a current business tax receipt issued by the jurisdiction in which the certificateholder’s principal place of business is located and having paid the fee for the permit required of other persons. However, a local construction regulation board may deny the issuance of an electrical permit to a certified contractor, or issue a permit with specific conditions, if the local construction regulation board has found such contractor, through the public hearing process, to be guilty of fraud or a willful building code violation within the county or municipality that the local construction regulation board represents, or if the local construction regulation board has proof that such contractor, through the public hearing process, has been found guilty, in another county or municipality within the past 12 months, of fraud or a willful building code violation and finds, after providing notice to the contractor, that such fraud or violation would have been fraud or a violation if committed in the county or municipality that the local construction board represents. Notification of and information concerning such permit denial shall be submitted to the Department of Business and Professional Regulation within 15 days after the local construction regulation board decides to deny the permit.

(4) A county or municipality may suspend or deny a locally issued permit when the local building official, tax collector, or other authorized person determines that the contractor has failed to obtain both workers’ compensation insurance or an acceptable exemption certificate issued by the department and public liability and property damage insurance in the amounts determined by rule of the board.

(5) Notwithstanding any other provision to the contrary, a certified electrical contractor, registered alarm system contractor I, registered alarm system contractor II, or alarm system contractor I or alarm system contractor II that is a certified alarm system contractor is exempt from any local law, local ordinance, or local code that requires a contractor to be listed or placarded by a nationally recognized testing laboratory or to be certified by any regionally or nationally recognized certification organization. However, a county, municipality, or special district may require any such electrical contractor or alarm system contractor to provide, at the final inspection of a fire alarm system, the documentation required by NFPA No. 72, “National Fire Alarm Code,” for installation and monitoring. This subsection does not prohibit a county, municipality, or special district from requiring compliance with the Florida Fire Prevention Code or with NFPA No. 72.

History.—ss. 8, 23, ch. 88-149; s. 7, ch. 91-119; s. 4, ch. 91-429; s. 276, ch. 94-119; s. 189, ch. 94-218; s. 494, ch. 97-103; s. 1, ch. 2006-154; s. 40, ch. 2009-195.



489.5161 - Credit for relevant military training and education.

489.5161 Credit for relevant military training and education.—

(1) The department shall provide a method by which honorably discharged veterans may apply for licensure. The method must include a veteran-specific application and provide, to the fullest extent possible, credit toward the requirements for licensure for military experience, training, and education received and completed during service in the United States Armed Forces if the military experience, training, or education is substantially similar to the experience, training, or education required for licensure. The board may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this subsection.

(2) Notwithstanding any other provision of law, beginning October 1, 2017, and annually thereafter, the department, in conjunction with the board, is directed to prepare and submit a report titled “Construction and Electrical Contracting Veteran Applicant Statistics” to the Governor, the President of the Senate, and the Speaker of the House of Representatives. The report shall include statistics and information relating to this section and s. 489.1131 which detail:

(a) The number of applicants who identified themselves as veterans.

(b) The number of veterans whose application for a license was approved.

(c) The number of veterans whose application for a license was denied, including data on the reasons for denial.

(d) Data on the application processing times for veterans.

(e) Recommendations on ways to improve the department’s ability to meet the needs of veterans which would effectively address the challenges that veterans face when separating from military service and seeking a license regulated by the department pursuant to this part.

History.—s. 6, ch. 2016-242.



489.517 - Renewal of certificate or registration; continuing education.

489.517 Renewal of certificate or registration; continuing education.—

(1) The department shall renew a certificate or registration upon receipt of the renewal application and fee and proof of meeting all continuing education requirements.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of certificates and registrations.

(3) Each certificateholder or registrant shall provide proof, in a form established by rule of the board, that the certificateholder or registrant has completed at least 14 classroom hours of at least 50 minutes each of continuing education courses during each biennium since the issuance or renewal of the certificate or registration. The board shall by rule establish criteria for the approval of continuing education courses and providers and may by rule establish criteria for accepting alternative nonclassroom continuing education on an hour-for-hour basis.

(4)(a) If a certificateholder or registrant holds a license under both this part and part I and is required to have continuing education courses under s. 489.115(4)(b)1., the certificateholder or registrant may apply those course hours for workers’ compensation, workplace safety, and business practices obtained under part I to the requirements under this part.

(b) Of the 14 classroom hours of continuing education required, at least 7 hours must be on technical subjects, 1 hour on workers’ compensation, 1 hour on workplace safety, 1 hour on business practices, and for alarm system contractors and electrical contractors engaged in alarm system contracting, 2 hours on false alarm prevention.

(5) By applying for renewal, each certificateholder or registrant certifies that he or she has continually maintained the required amounts of public liability and property damage insurance as specified by board rule. The board shall establish by rule a procedure to verify the public liability and property damage insurance for a specified period, based upon a random sampling method.

(6) The board shall require, by rule adopted pursuant to ss. 120.536(1) and 120.54, a specialized number of hours in specialized or advanced module courses, approved by the Florida Building Commission, on any portion of the Florida Building Code, adopted pursuant to part IV of chapter 553, relating to the contractor’s respective discipline.

History.—ss. 8, 17, ch. 79-272; ss. 2, 3, ch. 81-318; ss. 9, 21, 23, ch. 88-149; s. 4, ch. 91-429; s. 277, ch. 94-119; s. 27, ch. 98-287; s. 41, ch. 98-419; s. 1, ch. 2004-76; s. 132, ch. 2008-4; s. 41, ch. 2009-195.



489.518 - Alarm system agents.

489.518 Alarm system agents.—

(1) A licensed electrical or alarm system contractor may not employ a person to perform the duties of a burglar alarm system agent unless the person:

(a) Is at least 18 years of age or has evidence of a court-approved declaration of emancipation.

(b) Has successfully completed a minimum of 14 hours of training, to include basic alarm system electronics in addition to related training including CCTV and access control training, with at least 2 hours of training in the prevention of false alarms. Such training shall be from a board-approved provider, and the employee or applicant for employment shall provide proof of successful completion to the licensed employer. The board shall by rule establish criteria for the approval of training courses and providers and may by rule establish criteria for accepting alternative nonclassroom education on an hour-for-hour basis. The board shall approve providers that conduct training in other than the English language. The board shall establish a fee for the approval of training providers or courses, not to exceed $60. Qualified employers may conduct training classes for their employees, with board approval.

(c) Has not been convicted within the last 3 years of a crime that directly relates to the business for which employment is being sought. Although the employee is barred from operating as an alarm system agent for 3 years subsequent to his or her conviction, the employer shall be supplied the information regarding any convictions occurring prior to that time, and the employer may at his or her discretion consider an earlier conviction to be a bar to employment as an alarm system agent. To ensure that this requirement has been met, a licensed electrical or alarm contractor must obtain from the Florida Department of Law Enforcement a completed fingerprint and criminal background check for each applicant for employment as a burglar alarm system agent or for each individual currently employed on the effective date of this act as a burglar alarm system agent.

(d) Has not been committed for controlled substance abuse or been found guilty of a crime under chapter 893 or a similar law relating to controlled substances in any other state within the 3-year period immediately preceding the date of application for employment, or the effective date of this act for an individual employed as a burglar alarm system agent on that date, unless he or she establishes that he or she is not currently abusing any controlled substance and has successfully completed a rehabilitation course.

(2)(a) Persons who perform only monitoring are not required to complete the training required for burglar alarm system agents.

(b) Persons who perform only monitoring at an out-of-state location are not required to comply with background check requirements.

(c) Persons who perform proprietary burglar alarm system agent duties for only a single employer, and who do not offer alarm system contracting services to the public, are not required to comply with background check requirements.

(d) A state-certified electrical contractor, a state-certified alarm system contractor, a state-registered alarm system contractor, a journeyman electrician licensed by any local jurisdiction, or an alarm technician licensed by a local jurisdiction that requires an examination and experience or training as licensure qualifications, is not required to complete the training required for burglar alarm system agents. A state-registered electrical contractor is not required to complete the training required for burglar alarm system agents, so long as he or she is only doing electrical work up to the alarm panel.

(e) A nonsupervising employee working as a helper or apprentice under the direct, onsite, continuous supervision of a state-certified electrical contractor, a state-registered electrical contractor, a state-certified alarm system contractor, a state-registered alarm system contractor, a journeyman electrician licensed by any local jurisdiction, an alarm technician licensed by a local jurisdiction that requires an examination and experience or training as licensure qualifications, or a qualified alarm system agent is not required to complete the training otherwise required and is not required to be 18 years of age or older.

(3) An applicant for employment as an alarm system agent, or an individual employed as a burglar alarm system agent on the effective date of this act, may commence or continue employment pending the completion of the required training and the results of the background check required by this section for a period not to exceed 90 days after the date of application for employment, or 90 days after the effective date of this act for individuals currently employed as burglar alarm system agents. However, the person must work under the direction and control of a sponsoring licensed electrical or burglar alarm system contractor pending the completion of the training and the criminal background check. If an applicant or an individual employed on the effective date of this act does not complete the training or receive a satisfactory criminal background check within the 90-day period, the employment must be terminated immediately.

(4)(a) A licensed electrical or alarm system contractor shall furnish each of its burglar alarm system agents with an identification card.

(b) The identification card shall be designed in a board-approved format. The card must include a picture of the agent, must specify at least the name of the holder of the card and the name and license number of the contractor, and must be signed by the contractor and by the holder of the card. Each identification card is valid for a period of 2 years after the date of issuance. The identification card must be in the possession of each burglar alarm system agent while engaged in burglar alarm system agent duties.

(c) Each person to whom an identification card has been issued shall be responsible for the safekeeping thereof and shall not loan, or allow any other person to use or display, the identification card.

(d) Each identification card must be renewed every 2 years and in a board-approved format to show compliance with the 6 hours of continuing education necessary to maintain certification as a burglar alarm system agent.

(e) Each licensed electrical or alarm system contractor must obtain an updated criminal background check from the Department of Law Enforcement for each burglar alarm system agent who renews certification.

(5) Each burglar alarm system agent must receive 6 hours of continuing education on burglar alarm system installation and repair and false alarm prevention every 2 years from a board-approved sponsor of training and through a board-approved training course.

(6) Failure to comply with any of the provisions of this section shall be a disciplinable offense against the contractor pursuant to s. 489.533.

History.—s. 16, ch. 96-298; s. 2, ch. 97-122; s. 46, ch. 98-419; s. 28, ch. 99-7; s. 22, ch. 2000-332; s. 2, ch. 2004-76.



489.5185 - Fire alarm system agents.

489.5185 Fire alarm system agents.—

(1) A certified unlimited electrical contractor or licensed fire alarm contractor may not employ a person to perform the duties of a fire alarm system agent unless the person:

(a) Is at least 18 years of age or has evidence of a court-approved declaration of emancipation.

(b) Has successfully completed a minimum of 14 hours of initial training, to include basic fire alarm system technology in addition to related training in National Fire Protection Association (NFPA) codes and standards and access control training, with at least 2 hours of training in the prevention of false alarms. Such training must be from a board-approved provider, and the employee or applicant for employment must provide proof of successful completion to the licensed employer. The board, by rule, shall establish criteria for the approval of training courses and providers. The board shall approve qualified providers that conduct training in other than the English language. The board shall establish a fee for the approval of training providers, not to exceed $200, and a fee for the approval of courses at $25 per credit hour, not to exceed $100 per course.

(c) Has not been convicted within the last 3 years of a crime that directly relates to the business for which employment is being sought. Although the employee is barred from operating as a fire alarm system agent for 3 years subsequent to his or her conviction, the employer shall be supplied the information regarding any convictions occurring prior to that time, and the employer may at his or her discretion consider an earlier conviction to be a bar to employment as a fire alarm system agent. To ensure that this requirement has been met, a certified unlimited electrical contractor or licensed fire alarm contractor must obtain from the Department of Law Enforcement a completed fingerprint and criminal background check for each applicant for employment as a fire alarm system agent or for each individual currently employed on the effective date of this act as a fire alarm system agent.

(d) Has not been committed for controlled substance abuse or been found guilty of a crime under chapter 893 or any similar law relating to controlled substances in any other state within the 3-year period immediately preceding the date of application for employment, or immediately preceding the effective date of this act for an individual employed as a fire alarm system agent on that date, unless the person establishes that he or she is not currently abusing any controlled substance and has successfully completed a rehabilitation course.

(2)(a) Any applicant for employment as a fire alarm system agent, or any individual employed as a fire alarm system agent on the effective date of this act, who has completed alarm system agent or burglar alarm system agent training prior to the effective date of this act in a board-certified program is not required to take additional training in order to comply with the initial training requirements of this section.

(b) A state-certified electrical contractor, a state-certified fire alarm system contractor, a state-registered fire alarm system contractor, a journeyman electrician licensed by any local jurisdiction, or an alarm technician licensed by a local jurisdiction that requires an examination and experience or training as licensure qualifications is not required to complete the training required for fire alarm system agents. A state-registered electrical contractor is not required to complete the training required for fire alarm system agents, so long as he or she is only doing electrical work up to the alarm panel.

(c) A nonsupervising employee working as a helper or apprentice under the direct, onsite, continuous supervision of a state-certified electrical contractor, a state-registered electrical contractor, a state-certified fire alarm system contractor, a state-registered fire alarm system contractor, a journeyman electrician licensed by any local jurisdiction, an alarm technician licensed by a local jurisdiction that requires an examination and experience or training as licensure qualifications, or a qualified fire alarm system agent is not required to complete the training otherwise required and is not required to be 18 years of age or older.

(d) A burglar alarm system agent employed by a licensed fire alarm contractor or certified unlimited electrical contractor who has fulfilled all requirements of s. 489.518 prior to the effective date of this act is not required to complete the initial training required by this section for fire alarm system agents.

(e) Persons who perform only monitoring are not required to complete the training required for fire alarm system agents.

(3) An applicant for employment as a fire alarm system agent may commence employment, or an individual employed as a fire alarm system agent on the effective date of this act may continue employment, pending completion of both the training and the fingerprint and criminal background checks required by this section, for a period not to exceed 90 days after the date of application for employment or 90 days after the effective date of this act for individuals employed as fire alarm system agents on that date. However, the person must work under the direction and control of a sponsoring certified unlimited electrical contractor or licensed fire alarm contractor until completion of both the training and the fingerprint and criminal background checks. If an applicant or an individual employed on the effective date of this act does not complete the training or receive satisfactory fingerprint and criminal background checks within the 90-day period, the employment must be terminated immediately.

(4)(a) A certified unlimited electrical contractor or licensed fire alarm contractor must furnish each of his or her fire alarm system agents with an identification card.

(b) The card shall follow a board-approved format, to include a picture of the agent; shall specify at least the name of the holder of the card and the name and license number of the certified unlimited electrical contractor or licensed fire alarm contractor; and shall be signed by both the contractor and the holder of the card. Each identification card shall be valid for a period of 2 years after the date of issuance. The identification card must be in the possession of the fire alarm system agent while engaged in fire alarm system agent duties.

(c) Each person to whom an identification card has been issued is responsible for the safekeeping thereof, and may not loan, or allow any other person to use or display, the identification card.

(d) Each identification card must be renewed every 2 years and in a board-approved format to show compliance with the 6 hours of continuing education necessary to maintain certification as a fire alarm system agent.

(e) Each licensed electrical or alarm system contractor must obtain an updated criminal background check from the Department of Law Enforcement for each fire alarm system agent who renews certification.

(5) Each fire alarm system agent must receive 6 hours of continuing education on fire alarm system installation and repair and false alarm prevention every 2 years from a board-approved sponsor of training and through a board-approved training course.

(6) Failure to comply with any of the provisions of this section shall be grounds for disciplinary action against the contractor pursuant to s. 489.533.

History.—s. 10, ch. 98-170; s. 50, ch. 98-419; s. 40, ch. 2000-372; s. 3, ch. 2004-76.



489.519 - Inactive status.

489.519 Inactive status.—

(1) A certificate or registration that becomes inactive may be reactivated under s. 489.517 upon application to the department. The board may not require a licensee to complete more than one renewal cycle of continuing education to reactivate a certificate or registration.

(2) Notwithstanding any provision of s. 455.271 to the contrary, a certificateholder or registrant may apply to the department for voluntary inactive status at any time during the period of certification or registration.

(3) The board shall impose, by rule, continuing education requirements for inactive certificateholders, when inactive status is sought by certificateholders who are also building code administrators, plans examiners, or inspectors certified pursuant to part XII of chapter 468.

(4) After January 1, 1999, any person who passes the certification examination must submit an application either to qualify a business or to place the person’s license on inactive status.

History.—ss. 9, 17, ch. 79-272; s. 373, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 10, 21, 23, ch. 88-149; s. 4, ch. 91-429; s. 278, ch. 94-119; s. 42, ch. 98-419; s. 13, ch. 99-254; s. 32, ch. 2012-61.



489.520 - Automated licensure status information system.

489.520 Automated licensure status information system.—By January 1, 1995, the department shall implement an automated licensure status information system for electrical and alarm system contracting. The system shall provide instant notification to local building departments and other interested parties, as determined by the board or department, regarding the status of the certification or registration of any contractor certified or registered pursuant to the provisions of this part. The provision of such information shall consist, at a minimum, of an indication of whether the certification or registration of the contractor applying for a permit is active, of any current failure of the contractor to make restitution according to the terms of any final action by the board, of any ongoing disciplinary cases against the contractor that are subject to public disclosure, and whether there are any outstanding fines against the contractor.

History.—s. 279, ch. 94-119.



489.521 - Business organizations; qualifying agents.

489.521 Business organizations; qualifying agents.—

(1) If an individual proposes to engage in contracting as a sole proprietorship, certification shall be issued in the name of that individual. If a fictitious name is used, the applicant shall furnish evidence of statutory compliance.

(2)(a)1. If the applicant proposing to engage in contracting is a partnership, corporation, business trust, or other legal entity, other than a sole proprietorship, the application shall state the name of the partnership and its partners; the name of the corporation and its officers and directors and the name of each of its stockholders who is also an officer or director; the name of the business trust and its trustees; or the name of such other legal entity and its members. In addition, the applicant shall furnish evidence of statutory compliance if a fictitious name is used. A joint venture, including a joint venture composed of qualified business organizations, is itself a separate and distinct organization that shall be qualified in accordance with board rules. The registration or certification, when issued upon application of a business organization, shall be in the name of the qualifying agent, and the name of the business organization shall be noted thereon. If there is a change in any information that is required to be stated on the application, the business organization shall, within 45 days after such change occurs, mail the correct information to the department.

2. Any person certified or registered pursuant to this part who has had his or her license revoked shall not be eligible for a 5-year period to be a partner, officer, director, or trustee of a business organization as defined by this section. Such person shall also be ineligible to reapply for certification or registration under this part for a period of 5 years.

(b) The applicant shall also show that the proposed qualifying agent is legally qualified to act for the business organization in all matters connected with its electrical or alarm system contracting business and concerning regulations by the board and that he or she has authority to supervise electrical or alarm system contracting undertaken by the business organization.

(c) The proposed qualifying agent shall demonstrate that he or she possesses the required skill, knowledge, and experience to qualify the business organization in the following manner:

1. Having met the qualifications provided in s. 489.511 and been issued a certificate of competency pursuant to the provisions of s. 489.511; or

2. Having demonstrated that he or she possesses the required experience and education requirements provided in s. 489.511 which would qualify him or her as eligible to take the certification examination.

(3)(a) The applicant shall furnish evidence of financial responsibility, credit, and business reputation of the business organization, as well as the name of the qualifying agent. The board shall adopt rules defining financial responsibility based upon the business organization’s credit history, ability to be bonded, and any history of bankruptcy or assignment of receivers. Such rules shall specify the financial responsibility grounds on which the board may determine that a business organization is not qualified to engage in contracting.

(b) In the event a qualifying agent must take the certification examination, the board shall, within 60 days from the date of the examination, inform the business organization in writing whether or not its qualifying agent has qualified.

(c) If the qualifying agent of a business organization applying to engage in contracting, after having been notified to do so, does not appear for examination within 1 year from the date of filing of the application, the examination fee paid by it shall be credited as an earned fee to the department. A new application to engage in contracting shall be accompanied by another application fee fixed pursuant to this act. Forfeiture of a fee may be waived by the board for good cause.

(d) Once the board has determined that the business organization’s proposed qualifying agent has qualified, the business organization shall be authorized to engage in the contracting business. The certificate, when issued, shall be in the name of the qualifying agent, and the name of the business organization shall be noted thereon.

(4) As a prerequisite to the initial issuance of a certificate, the applicant or the business organization he or she qualifies shall submit evidence that he or she or the business organization has obtained public liability and property damage insurance for the safety and welfare of the public in an amount to be determined by board rule.

(5) At least one officer or supervising employee of the business organization must be qualified under this act in order for the business organization to be qualified to engage in contracting in the category of the business conducted. If any individual so qualified on behalf of the business organization ceases to qualify the business organization, he or she shall notify the board and the department thereof within 30 days after such occurrence. In addition, if the individual is the only individual who qualifies the business organization, the business organization shall notify the board and the department of the individual’s termination, and it shall have a period of 60 days from the termination of the individual to qualify another person under the provision of this act, failing which, the board shall determine that the business organization is no longer qualified to engage in contracting. The individual shall also inform the board in writing when he or she proposes to engage in contracting in his or her own name or in affiliation with another business organization, and the individual, or such new business organization, shall supply the same information to the board as required for applicants under this act. After an investigation of the financial responsibility, credit, and business reputation of the individual or the new business organization and upon a favorable determination, the board shall certify the business organization as qualified, and the department shall issue, without examination, a new certificate in the individual’s name, which shall include the name of the new business organization, as provided in this section.

(6) When a business organization qualified to engage in contracting makes application for a business tax receipt in any municipality or county of this state, the application shall be made with the tax collector in the name of the business organization, and the business tax receipt, when issued, shall be issued to the business organization upon payment of the appropriate licensing fee and exhibition to the tax collector of a valid certificate issued by the department.

(7)(a) Each registered or certified contractor shall affix the number of his or her registration or certification to each application for a building permit and to each building permit issued and recorded. Each city or county building department shall require, as a precondition for the issuance of a building permit, that the contractor applying for the permit provide verification giving the number of his or her registration or certification under this part.

(b) The registration or certification number of a contractor shall be stated in each offer of services, business proposal, or advertisement, regardless of medium, used by that contractor. For the purposes of this part, the term “advertisement” does not include business stationery or any promotional novelties such as balloons, pencils, trinkets, or articles of clothing. The board shall assess a fine of not less than $100 or issue a citation to any contractor who fails to include that contractor’s certification or registration number when submitting an advertisement for publication, broadcast, or printing. In addition, any person who claims in any advertisement to be a certified or registered contractor, but who does not hold a valid state certification or registration, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(8) Each qualifying agent shall pay the department an amount equal to the original fee for certification or registration to qualify any additional business organizations. If the qualifying agent for a business organization desires to qualify additional business organizations, the board shall require him or her to present evidence of supervisory ability and financial responsibility of each such organization. Allowing a licensee to qualify more than one business organization shall be conditioned upon the licensee showing that the licensee has both the capacity and intent to adequately supervise each business organization in accordance with s. 489.522(1). The board shall not limit the number of business organizations which the licensee may qualify except upon the licensee’s failing to provide such information as is required under this subsection or upon a finding that such information or evidence as is supplied is incomplete or unpersuasive in showing the licensee’s capacity and intent to comply with the requirements of this subsection. A qualification for an additional business organization may be revoked or suspended upon a finding by the board that the licensee has failed in the licensee’s responsibility to adequately supervise the operations of that business organization in accordance with s. 489.522(1). Failure of the responsibility to adequately supervise the operations of a business organization in accordance with s. 489.522(1) shall be grounds for denial to qualify additional business organizations.

(9) If a business organization or any of its partners, officers, directors, trustees, or members is disciplined for violating s. 489.533(1), the board may, on that basis alone, deny issuance of a certificate or registration to a qualifying agent on behalf of that business organization.

(10)(a) A business organization proposing to engage in contracting is not required to apply for or obtain authorization under this part to engage in contracting if:

1. The business organization employs one or more registered or certified contractors licensed in accordance with this part who are responsible for obtaining permits and supervising all of the business organization’s contracting activities;

2. The business organization engages only in contracting on property owned by the business organization or by its parent, subsidiary, or affiliated entities; and

3. The business organization, or its parent entity if the business organization is a wholly owned subsidiary, maintains a minimum net worth of $20 million.

(b) Any business organization engaging in contracting under this subsection shall provide the board with the name and license number of each registered or certified contractor employed by the business organization to supervise its contracting activities. The business organization is not required to post a bond or otherwise evidence any financial or credit information except as necessary to demonstrate compliance with paragraph (a).

(c) A registered or certified contractor employed by a business organization to supervise its contracting activities under this subsection shall not be required to post a bond or otherwise evidence any personal financial or credit information so long as the individual performs contracting activities exclusively on behalf of a business organization meeting all of the requirements of paragraph (a).

History.—ss. 10, 17, ch. 79-272; ss. 2, 3, ch. 81-318; ss. 11, 21, 23, ch. 88-149; s. 14, ch. 89-162; s. 39, ch. 89-374; s. 45, ch. 91-137; s. 4, ch. 91-429; s. 2, ch. 93-239; s. 280, ch. 94-119; s. 22, ch. 97-98; s. 495, ch. 97-103; s. 43, ch. 98-419; s. 7, ch. 2003-257; s. 42, ch. 2009-195.



489.522 - Qualifying agents; responsibilities.

489.522 Qualifying agents; responsibilities.—

(1)(a) A qualifying agent is a primary qualifying agent unless he or she is a secondary qualifying agent under this section. All primary qualifying agents for a business organization are jointly and equally responsible for supervision of all operations of the business organization; for all field work at all sites; and for financial matters, both for the organization in general and for each specific job.

(b) When a qualifying agent ceases to qualify a business, the qualifying agent must transfer the license to another business, qualify himself or herself as an individual, or place the license in an inactive status within 60 days after termination of the qualifying status with the business.

(2) One of the qualifying agents for a business organization that has more than one qualifying agent may be designated as the sole primary qualifying agent for the business organization by a joint agreement that is executed, on a form provided by the board, by all qualifying agents for the business organization. The joint agreement shall be submitted to the board for approval. If the board determines that the joint agreement is in good order, it shall approve the designation and immediately notify the qualifying agents of such approval. The designation made by the joint agreement is effective upon receipt of the notice by the qualifying agents. The qualifying agent designated for a business organization by a joint agreement is the sole primary qualifying agent for the business organization, and all other qualifying agents for the business organization are secondary qualifying agents.

(a) A designated sole primary qualifying agent has all the responsibilities and duties of a primary qualifying agent, notwithstanding that there are secondary qualifying agents for specified jobs. The designated sole primary qualifying agent is jointly and equally responsible with secondary qualifying agents for field work supervision.

(b) A secondary qualifying agent is responsible only for:

1. The supervision of field work at sites where his or her license was used to obtain the building permit; and

2. Any other work for which he or she accepts responsibility.

A secondary qualifying agent is not responsible for supervision of financial matters.

(c) A primary qualifying agent shall have approval authority for checks, payments, drafts, and contracts issued by or entered into by the business organization.

(3)(a) A qualifying agent who has been designated by a joint agreement as the sole primary qualifying agent for a business organization may terminate this status as such by giving actual notice to the business organization, to the board, and to all secondary qualifying agents of his or her intention to terminate this status. The notice to the board shall include proof satisfactory to the board that he or she has given the notice required in this paragraph. The status of the qualifying agent shall cease upon the designation of a new primary qualifying agent or 60 days after satisfactory notice of termination has been provided to the board, whichever first occurs. If no new primary qualifying agent has been designated within 60 days, all secondary qualifying agents for the business organization shall become primary qualifying agents, unless the joint agreement specifies that one or more of them shall become sole qualifying agents under such circumstances, in which case only they shall become sole qualifying agents.

(b) Any change in the status of a qualifying agent is prospective only. A qualifying agent is not responsible for his or her predecessor’s actions, but is responsible, even after a change in status, for matters for which he or she was responsible while in a particular status.

History.—ss. 12, 23, ch. 88-149; s. 4, ch. 91-429; s. 281, ch. 94-119; s. 496, ch. 97-103; s. 41, ch. 2000-372.



489.523 - Emergency registration upon death of contractor.

489.523 Emergency registration upon death of contractor.—If an incomplete contract exists at the time of death of a contractor, the contract may be completed by any person even though not certified. The person shall notify the appropriate board, within 30 days after the death of the contractor, of his or her name and address, knowledge of the contract, and ability to complete it. If the board approves, he or she may proceed with the contract. The board shall then issue an emergency registration which shall expire upon the completion of the contract. For purposes of this section, and upon written approval of the board, an incomplete contract may be one which has been awarded to, or entered into by, the contractor before his or her death, or on which he or she was the low bidder and the contract is subsequently awarded to him or her, regardless of whether any actual work has commenced under the contract before the contractor’s death.

History.—ss. 11, 17, ch. 79-272; ss. 2, 3, ch. 81-318; ss. 13, 21, 23, ch. 88-149; s. 4, ch. 91-429; s. 497, ch. 97-103.



489.525 - Report to local building officials.

489.525 Report to local building officials.—The department may report to all building officials the contents of this part and the contents of the rules of the board. Any information that is available through the Internet or other electronic means may be excluded from the report.

History.—ss. 11, 17, ch. 79-272; ss. 2, 3, ch. 81-318; ss. 14, 21, 23, ch. 88-149; s. 4, ch. 91-429; s. 44, ch. 98-419.



489.529 - Alarm verification calls required.

489.529 Alarm verification calls required.—All residential or commercial intrusion/burglary alarms that have central monitoring must have a central monitoring verification call made to the premises generating the alarm signal, prior to alarm monitor personnel contacting a law enforcement agency for alarm dispatch. The central monitoring station must employ call-verification methods for the premises generating the alarm signal if the first call is not answered. However, if the intrusion/burglary alarms have properly operating visual or auditory sensors that enable the monitoring personnel to verify the alarm signal, verification calling is not required.

History.—s. 17, ch. 96-298; s. 3, ch. 97-122; s. 6, ch. 2006-154.



489.530 - Audible alarms.

489.530 Audible alarms.—Every audible alarm system installed by a licensed contractor shall have a device to automatically terminate the audible signal within 15 minutes of activation. A fire alarm system, whether installed voluntarily or as a requirement of an adopted code, which employs an audible fire signal is exempt as required by such code.

History.—s. 18, ch. 96-298; s. 7, ch. 2006-154.



489.531 - Prohibitions; penalties.

489.531 Prohibitions; penalties.—

(1) A person may not:

(a) Practice contracting unless the person is certified or registered;

(b) Use the name or title “electrical contractor” or “alarm system contractor” or words to that effect, or advertise himself or herself or a business organization as available to practice electrical or alarm system contracting, when the person is not then the holder of a valid certification or registration issued pursuant to this part;

(c) Present as his or her own the certificate or registration of another;

(d) Use or attempt to use a certificate or registration that has been suspended, revoked, or placed on inactive or delinquent status;

(e) Employ persons who are not certified or registered to practice contracting;

(f) Knowingly give false or forged evidence to the department, the board, or a member thereof;

(g) Operate a business organization engaged in contracting after 60 days following the termination of its only qualifying agent without designating another primary qualifying agent;

(h) Conceal information relative to violations of this part;

(i) Commence or perform work for which a building permit is required pursuant to part IV of chapter 553 without the building permit being in effect; or

(j) Willfully or deliberately disregard or violate any municipal or county ordinance relating to uncertified or unregistered contractors.

(2) Any person who violates any provision of subsection (1) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3)(a) Any unlicensed person who violates any of the provisions of subsection (1) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any unlicensed person who commits a violation of subsection (1) after having been previously found guilty of such violation commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(c) Any unlicensed person who commits a violation of subsection (1) during the existence of a state of emergency declared by executive order of the Governor commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

The remedies set forth in this subsection are not exclusive and may be imposed in addition to the remedies set forth in s. 489.533(2).

(4) Each county or municipality may, at its option, designate one or more of its code enforcement officers, as defined in chapter 162, to enforce, as set out in this subsection, the provisions of subsection (1) against persons who engage in activity for which county or municipal certification is required.

(a) A code enforcement officer designated pursuant to this subsection may issue a citation for any violation of subsection (1) whenever, based upon personal investigation, the code enforcement officer has reasonable and probable grounds to believe that such a violation has occurred.

(b) A citation issued by a code enforcement officer shall be in a form prescribed by the local governing body of the county or municipality and shall state:

1. The time and date of issuance.

2. The name and address of the person to whom the citation is issued.

3. The time and date of the violation.

4. A brief description of the violation and the facts constituting reasonable cause.

5. The name of the code enforcement officer.

6. The procedure for the person to follow in order to pay the civil penalty or to contest the citation.

7. The applicable civil penalty if the person elects not to contest the citation.

(c) The local governing body of the county or municipality may enforce codes and ordinances against unlicensed contractors under the provisions of this section and may enact an ordinance establishing procedures for implementing this section, including a schedule of penalties to be assessed by the code enforcement officers. The maximum civil penalty which may be levied may not exceed $2,000. Moneys collected pursuant to this section shall be retained locally as provided for by local ordinance and may be set aside in a specific fund to support future enforcement activities against unlicensed contractors.

(d) The act for which the citation is issued shall be ceased upon receipt of the citation; and the person charged with the violation shall elect either to correct the violation and pay the civil penalty in the manner indicated on the citation or, within 10 days of receipt of the citation, exclusive of weekends and legal holidays, request an administrative hearing before the enforcement or licensing board or designated special magistrate to appeal the issuance of the citation by the code enforcement officer.

1. Hearings shall be held before an enforcement or licensing board or designated special magistrate as established by s. 162.03(2), and such hearings shall be conducted pursuant to ss. 162.07 and 162.08.

2. Failure of a violator to appeal the decision of the code enforcement officer within the time period set forth in this paragraph shall constitute a waiver of the violator’s right to an administrative hearing. A waiver of the right to administrative hearing shall be deemed an admission of the violation and, penalties may be imposed accordingly.

3. If the person issued the citation, or his or her designated representative, shows that the citation is invalid or that the violation has been corrected prior to appearing before the enforcement or licensing board or designated special magistrate, the enforcement or licensing board or designated special magistrate shall dismiss the citation unless the violation is irreparable or irreversible.

4. Each day a willful, knowing violation continues shall constitute a separate offense under the provisions of this subsection.

(e) A person cited for a violation pursuant to this subsection is deemed to be charged with a noncriminal infraction.

(f) If the enforcement or licensing board or designated special magistrate finds that a violation exists, the enforcement or licensing board or designated special magistrate may order the violator to pay a civil penalty of not less than the amount set forth on the citation but not more than $2,500 per day for each violation. In determining the amount of the penalty, the enforcement or licensing board or designated special magistrate shall consider the following factors:

1. The gravity of the violation.

2. Any actions taken by the violator to correct the violation.

3. Any previous violations committed by the violator.

(g) Upon written notification by the code enforcement officer that a violator had not contested the citation or paid the civil penalty within the timeframe allowed on the citation, or if a violation has not been corrected within the timeframe set forth on the notice of violation, the enforcement or licensing board or the designated special magistrate shall enter an order ordering the violator to pay the civil penalty set forth on the citation or notice of violation, and a hearing shall not be necessary for the issuance of such order.

(h) A certified copy of an order imposing a civil penalty against an uncertified contractor may be recorded in the public records and thereafter shall constitute a lien against any real or personal property owned by the violator. Upon petition to the circuit court, such order may be enforced in the same manner as a court judgment by the sheriffs of this state, including a levy against personal property; however, such order shall not be deemed to be a court judgment except for enforcement purposes. A civil penalty imposed pursuant to this part shall continue to accrue until the violator comes into compliance or until judgment is rendered in a suit to foreclose on a lien filed pursuant to this section, whichever occurs first. After 3 months from the filing of any such lien which remains unpaid, the enforcement or licensing board or designated special magistrate may authorize the local governing body’s attorney to foreclose on the lien. No lien created pursuant to the provisions of this part may be foreclosed on real property which is a homestead under s. 4, Art. X of the State Constitution.

(i) This subsection does not authorize or permit a code enforcement officer to perform any function or duty of a law enforcement officer other than a function or duty that is authorized in this subsection.

(j) An aggrieved party, including the local governing body, may appeal a final administrative order of an enforcement or licensing board or designated special magistrate to the circuit court. Such an appeal shall not be a hearing de novo but shall be limited to appellate review of the record created before the enforcement or licensing board or designated special magistrate. An appeal shall be filed within 30 days of the execution of the order to be appealed.

(k) All notices required by this subsection shall be provided to the alleged violator by certified mail, return receipt requested; by hand delivery by the sheriff or other law enforcement officer or code enforcement officer; by leaving the notice at the violator’s usual place of residence with some person of his or her family above 15 years of age and informing such person of the contents of the notice; or by including a hearing date within the citation.

(l) For those counties which enact ordinances to implement this subsection and which have local construction licensing boards or local government code enforcement boards, the local construction licensing board or local government code enforcement board shall be responsible for the administration of such citation program and training of code enforcement officers. The local governing body of the county shall enter into interlocal agreements with any municipalities in the county so that such municipalities may by ordinance, resolution, policy, or administrative order, authorize individuals to enforce the provisions of this section. Such individuals shall be subject to the requirements of training as specified by the local construction licensing board.

(m) Any person who willfully refuses to sign and accept a citation issued by a code enforcement officer commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(n) Nothing contained in this section shall prohibit a county or municipality from enforcing its codes or ordinances by any other means.

(o) Nothing in this subsection shall be construed to authorize local jurisdictions to exercise disciplinary authority or procedures established in this subsection against an individual holding a proper valid certificate issued pursuant to this part.

(5) Local building departments may collect outstanding fines against registered or certified contractors issued by the Electrical Contractors’ Licensing Board and may retain 25 percent of the fines they are able to collect, provided that they transmit 75 percent of the fines they are able to collect to the department according to a procedure to be determined by the department.

(6)(a) The local governing body of a county or municipality, or its local enforcement body, is authorized to enforce the provisions of this part as well as its local ordinances against registered contractors, as appropriate. The local jurisdiction enforcement body may conduct disciplinary proceedings against a registered contractor and may require restitution or impose a suspension or revocation of the local license or a fine not to exceed $5,000, or a combination thereof, against the registered contractor, according to ordinances which a local jurisdiction may enact. In addition, the local jurisdiction may assess reasonable investigative and legal costs for the prosecution of the violation against the registered contractor, according to such ordinances as the local jurisdiction may enact.

(b) In addition to any action the local jurisdiction enforcement body may take against the individual’s local license, and any fine the local jurisdiction may impose, the local jurisdiction enforcement body shall issue a recommended penalty for board action. This recommended penalty may include a recommendation for no further action or a recommendation for suspension, revocation, or restriction of the registration or imposition of a fine to be levied by the board, or a combination thereof. The local jurisdiction enforcement body shall inform the disciplined registered contractor and the complainant of the local penalty imposed, the board penalty recommended, the rights to appeal, and the consequences should the registered contractor decide not to appeal. The local jurisdiction enforcement body shall, upon having reached adjudication or having accepted a plea of nolo contendere, immediately inform the board of its action and the recommended board penalty.

(c) The department, the disciplined registered contractor, or the complainant may challenge the local jurisdiction enforcement body’s recommended penalty for board action to the Electrical Contractors’ Licensing Board. A challenge shall be filed within 60 days after the issuance of the recommended penalty to the board. If challenged, there is a presumptive finding of probable cause and the case may proceed without the need for a probable cause hearing.

(d) Failure of the department, the disciplined registered contractor, or the complainant to challenge the local jurisdiction’s recommended penalty within the time period set forth in this subsection shall constitute a waiver of the right to a hearing before the board. A waiver of the right to a hearing before the board shall be deemed an admission of the violation, and the penalty recommended shall become a final order according to procedures developed by board rule without further board action. The disciplined registered contractor may appeal this board action to the district court.

(e) The department may investigate any complaint which is made with the department. However, if the department determines that the complaint against a registered contractor is for an action which a local jurisdiction enforcement body has investigated and reached adjudication or accepted a plea of nolo contendere, including a recommended penalty to the board, the department shall not initiate prosecution for that action, unless the secretary has initiated summary procedures pursuant to s. 455.225(8).

(f) Nothing in this subsection shall be construed to allow local jurisdictions to exercise disciplinary authority over certified contractors.

(7) The right to create local boards in the future by any municipality or county is preserved.

(8) The department may issue a stop-work order for all unlicensed work on a project upon finding probable cause to believe that electrical or alarm system work which requires certification or registration is being performed without a current, valid certificate or registration. Stop-work orders may be enforced using the procedure and remedies set forth in s. 455.228.

History.—ss. 13, 17, ch. 79-272; ss. 2, 3, ch. 81-318; ss. 8, 14, ch. 87-254; ss. 16, 21, 23, ch. 88-149; s. 7, ch. 89-343; s. 46, ch. 91-137; s. 118, ch. 91-224; s. 4, ch. 91-429; s. 23, ch. 93-166; s. 282, ch. 94-119; s. 498, ch. 97-103; s. 28, ch. 98-287; s. 40, ch. 2000-154; s. 42, ch. 2000-372; s. 87, ch. 2004-11; s. 86, ch. 2005-2; s. 133, ch. 2008-4; s. 12, ch. 2013-193.



489.5315 - Proprietary electrical or alarm contractors.

489.5315 Proprietary electrical or alarm contractors.—Businesses that obtain an electrical or burglar alarm system license to work only on their own equipment, and that do not offer electrical or alarm contracting services to the public, are not electrical or burglar alarm system contracting businesses and do not have to obtain a business tax receipt in addition to any they are otherwise required to have.

History.—s. 4, ch. 97-122; s. 43, ch. 2009-195.



489.532 - Contracts entered into by unlicensed contractors unenforceable.

489.532 Contracts entered into by unlicensed contractors unenforceable.—

(1) As a matter of public policy, contracts entered into on or after October 1, 1990, by an unlicensed contractor shall be unenforceable in law or in equity by the unlicensed contractor.

(a) For purposes of this section, an individual is unlicensed if the individual does not have a license required by this part concerning the scope of the work to be performed under the contract. A business organization is unlicensed if the business organization does not have a primary or secondary qualifying agent in accordance with this part concerning the scope of the work to be performed under the contract. For purposes of this section, if a state license is not required for the scope of work to be performed under the contract, the individual performing that work is not considered unlicensed.

(b) For purposes of this section, an individual or business organization shall not be considered unlicensed for failing to have a business tax receipt issued under the authority of chapter 205.

(c) For purposes of this section, a contractor shall be considered unlicensed only if the contractor was unlicensed on the effective date of the original contract for the work, if stated therein, or, if not stated, the date the last party to the contract executed it, if stated therein. If the contract does not establish such a date, the contractor shall be considered unlicensed only if the contractor was unlicensed on the first date upon which the contractor provided labor, services, or materials under the contract.

(2) Notwithstanding any other provision of law to the contrary, if a contract is rendered unenforceable under this section, no lien or bond claim shall exist in favor of the unlicensed contractor for any labor, services, or materials provided under the contract or any amendment thereto.

(3) This section shall not affect the rights of parties other than the unlicensed contractor to enforce contract, lien, or bond remedies. This section shall not affect the obligations of a surety that has provided a bond on behalf of an unlicensed contractor. It shall not be a defense to any claim on a bond or indemnity agreement that the principal or indemnitor is unlicensed for purposes of this section.

History.—s. 31, ch. 90-228; s. 12, ch. 91-201; s. 4, ch. 91-429; s. 499, ch. 97-103; s. 43, ch. 2000-372; s. 2, ch. 2003-257; s. 8, ch. 2006-154; s. 120, ch. 2007-5; s. 44, ch. 2009-195.



489.533 - Disciplinary proceedings.

489.533 Disciplinary proceedings.—

(1) The following acts shall constitute grounds for disciplinary actions as provided in subsection (2):

(a) Failure to comply with any provision of chapter 455.

(b) Attempting to procure a certificate or registration to practice electrical or alarm system contracting by bribery or fraudulent or willful misrepresentations.

(c) Having a certificate or registration to practice contracting revoked, suspended, or otherwise acted against, including the denial of licensure, by the licensing authority of another state, territory, or country.

(d) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of electrical or alarm system contracting or the ability to practice electrical or alarm system contracting.

(e) Making or filing a report or record which the certificateholder or registrant knows to be false, willfully failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to impede or obstruct such filing. Such reports or records shall include only those which are signed in the capacity of a certified electrical or alarm system contractor.

(f) Committing fraud or deceit, or negligence, incompetency, or misconduct in the practice of electrical or alarm system contracting.

(g) Violating chapter 633 or the rules of the State Fire Marshal.

(h) Practicing on a revoked, suspended, inactive, or delinquent certificate or registration.

(i) Violating the applicable building codes or laws of the state or any municipality or county thereof.

(j) Performing any act which assists a person or entity in engaging in the prohibited uncertified and unregistered practice of contracting, if the certificateholder or registrant knows or has reasonable grounds to know that the person or entity was uncertified and unregistered.

(k) Knowingly combining or conspiring with any person by allowing one’s certificate to be used by any uncertified person with intent to evade the provisions of this part. When a certificateholder allows his or her certificate to be used by one or more companies without having any active participation in the operations or management of said companies, such act constitutes prima facie evidence of an intent to evade the provisions of this part.

(l) Acting in the capacity of a contractor under any certificate or registration issued hereunder except in the name of the certificateholder or registrant as set forth on the issued certificate or registration or in accordance with the personnel of the certificateholder or registrant as set forth in the application for the certificate or registration or as later changed as provided in this part.

(m) Committing financial mismanagement or misconduct in the practice of contracting that causes financial harm to a customer. Financial mismanagement or misconduct occurs if:

1. A valid lien has been recorded against the property of a contractor’s customer for supplies or services ordered by the contractor for the customer’s job, the contractor has received funds from the customer to pay for the supplies or services, and the contractor has not had the lien removed from the property, by payment or by bond, within 75 days after the date of the lien;

2. A contractor has abandoned a customer’s job and the percentage of completion is less than the percentage of the total contract price that had been paid to the contractor as of the time of abandonment, unless the contractor is entitled to retain the excess funds under the terms of the contract or refunds the excess funds within 30 days after the date of abandonment;

3. The contractor’s job has been completed and it is shown that the customer has had to pay more for the contracted job than the original contract price, as adjusted for subsequent change orders, unless such increase in cost was the result of circumstances beyond the control of the contractor, was the result of circumstances caused by the customer, or was otherwise permitted by the terms of the contract between the contractor and the customer; or

4. The contractor fails, within 18 months, to pay or comply with a repayment schedule of a judgment obtained against the contractor or a business qualified by the contractor and relating to the practice of contracting.

(n) Being disciplined by any municipality or county for an act that is a violation of this section.

(o) Failing in any material respect to comply with the provisions of this part and the rules adopted pursuant thereto.

(p) Abandoning a project which the contractor is engaged in or is under contractual obligation to perform. A project is to be considered abandoned after 90 days if the contractor terminates the project without just cause or without proper notification to the prospective owner, including the reason for termination, or fails to perform work without just cause for 90 consecutive days.

(q) Failing to affix a registration or certification number as required by s. 489.521(7).

(r) Proceeding on any job without obtaining applicable local building department permits and inspections.

(s) Practicing beyond the scope of a certification or registration.

For the purposes of this subsection, construction is considered to be commenced when the contract is executed and the contractor has accepted funds from the customer or lender.

(2) When the board finds any applicant, contractor, or business organization for which the contractor is a primary qualifying agent or secondary qualifying agent responsible under s. 489.522 guilty of any of the grounds set forth in subsection (1), it may enter an order imposing one or more of the following penalties:

(a) Denial of an application for certification or registration.

(b) Revocation or suspension of a certificate or registration.

(c) Imposition of an administrative fine not to exceed $10,000 for each count or separate offense.

(d) Issuance of a reprimand.

(e) Placement of the contractor on probation for a period of time and subject to such conditions as the board may specify, including requiring the contractor to attend continuing education courses or to work under the supervision of another contractor.

(f) Restriction of the authorized scope of practice by the contractor.

(g) Require financial restitution to a consumer.

(3) In recommending penalties in any proposed recommended final order, the department shall follow the penalty guidelines established by the board by rule. The department shall advise the administrative law judge of the appropriate penalty, including mitigating and aggravating circumstances, and the specific rule citation.

(4) The board may not reinstate the certificate or registration of, or cause a certificate or registration to be issued to, a person who the board has determined unqualified until it is satisfied that such person has complied with all the terms and conditions set forth in the final order and is capable of competently engaging in the business of contracting.

(5) When the board imposes administrative fines pursuant to subsection (2) resulting from violation of chapter 633 or violation of the rules of the State Fire Marshal, 50 percent of the fine shall be paid into the Insurance Regulatory Trust Fund to help defray the costs of investigating the violations and obtaining the corrective action. The State Fire Marshal may participate at its discretion, but not as a party, in any proceedings before the board relating to violation of chapter 633 or the rules of the State Fire Marshal, in order to make recommendations as to the appropriate penalty in such case. However, the State Fire Marshal shall not have standing to bring disciplinary proceedings regarding certification.

(6) The board may restrain any violation of this part by action in a court of competent jurisdiction.

(7)(a) The department may, by rule, provide for a mediation process for the complainant and the licensee. Notwithstanding the provisions of chapters 120 and 455, upon receipt of a legally sufficient consumer complaint alleging a violation of this part, both the licensee and the complainant may consent in writing to mediation within 15 days following notification of this process by the department. The department may suspend all action in the matter for 45 days when notice of consent to mediation is received by the department. If the mediation process is successfully concluded within the 60-day period, the department may close the case file with a notation of the disposition and the licensee’s record shall reflect only that a complaint was filed and resolved through mediation. If mediation is rejected by either the complainant or licensee, or should said parties fail to reach a mediated solution within the 60-day period, the department shall process the complaint in the manner required by chapters 120 and 455. The mediator shall provide a written report to the department of the mediation results within 10 days of the conclusion of the mediation process as provided by rule.

(b) No licensee may avail himself or herself of the mediation process more than three times without the approval of the board. The board may consider the subject and the dates of the earlier complaints in rendering its decision. The board’s decision shall not be considered a final agency action and is not appealable.

(c) The licensee shall bear all costs of mediation.

(d) Mediation shall be conducted according to rules of practice and procedure for circuit court as adopted by the Supreme Court. The mediator shall be a certified circuit court mediator.

(e) The department, in conjunction with the board, shall determine by rule the types of cases which may be included in the mediation process. The department may initiate or continue disciplinary action, pursuant to chapter 455 and this chapter against the licensee as determined by rule.

History.—ss. 14, 17, ch. 79-272; ss. 2, 3, ch. 81-318; s. 90, ch. 83-329; ss. 9, 14, ch. 87-254; ss. 17, 21, 23, ch. 88-149; s. 42, ch. 90-228; s. 47, ch. 91-137; s. 4, ch. 91-429; s. 283, ch. 94-119; s. 227, ch. 96-410; s. 1134, ch. 97-103; s. 147, ch. 98-166; s. 29, ch. 98-287; s. 45, ch. 98-419; s. 126, ch. 2000-141; s. 206, ch. 2000-160; s. 35, ch. 2001-186; s. 4, ch. 2001-372; s. 512, ch. 2003-261; s. 4, ch. 2005-227.



489.5335 - Journeyman; reciprocity; standards.

489.5335 Journeyman; reciprocity; standards.—

(1) An individual who holds a valid, active journeyman license in the electrical trade issued by any county or municipality in this state may work as a journeyman in any other county or municipality of this state without taking an additional examination or paying an additional license fee, if he or she:

(a) Has scored at least 70 percent, or after October 1, 1997, at least 75 percent, on a proctored journeyman Block and Associates examination or other proctored examination approved by the board for the electrical trade;

(b) Has completed an apprenticeship program registered with a registration agency defined in 29 C.F.R. s. 29.2 and demonstrates 4 years’ verifiable practical experience in the electrical trade, or demonstrates 6 years’ verifiable practical experience in the electrical trade;

(c) Has satisfactorily completed specialized and advanced module coursework approved by the Florida Building Commission, as part of the building code training program established in s. 553.841, specific to the discipline, or, pursuant to authorization by the certifying authority, provides proof of completion of such curriculum or coursework within 6 months after such certification; and

(d) Has not had a license suspended or revoked within the last 5 years.

(2) A local government may charge a registration fee for reciprocity, not to exceed $25.

History.—s. 17, ch. 97-228; s. 30, ch. 98-287; s. 27, ch. 2010-176; s. 30, ch. 2011-213.



489.537 - Application of this part.

489.537 Application of this part.—

(1) This part applies to any contractor performing work for the state or any county or municipality.

(2)(a) The scope of electrical contracting shall apply to private and public property and shall include any excavation, paving, and other related work incidental thereto and shall include the work of all specialty electrical contractors. However, such electrical contractor shall subcontract the work of any other craft for which an examination for a certificate of competency or registration or a license is required, unless such contractor is certified or registered or holds a license for the respective trade category as required by the appropriate local authority.

(b) A registered electrical contractor may bid on electrical contracts which include alarm systems contracting as a part of the contract, provided that the individual shall subcontract such alarm systems contracting, except raceway systems, to a properly certified or registered alarm system contractor. Registered electrical contractors may install raceways for alarm systems. However, if the registered electrical contractor is properly certified or registered as an alarm system contractor, the individual is not required to subcontract out the alarm system contracting.

(3) Nothing in this act limits the power of a municipality or county:

(a) To regulate the quality and character of work performed by contractors through a system of permits, fees, and inspections which is designed to secure compliance with, and aid in the implementation of, state and local building laws or to enforce other local laws for the protection of the public health and safety. However, a certified alarm system contractor or certified electrical contractor is not subject to any additional certification or licensure requirements that are not required by this part.

(b) To collect fees for business tax receipts and inspections for engaging in contracting or examination fees from persons who are registered with the local boards pursuant to local examination requirements.

(c) To adopt any system of permits requiring submission to and approval by the municipality or county of plans and specifications for work to be performed by contractors before commencement of the work.

(d) To require one bond for each electrical contractor in an amount not to exceed $5,000, which bond shall be conditioned only upon compliance with the Florida Building Code adopted pursuant to s. 553.73. Any such bond must be equally available to all electrical contractors without regard to the period of time an electrical contractor has been certified or registered and without regard to any financial responsibility requirements. Any such bonds shall be payable to the Governor and filed in each county or municipality in which a building permit is requested. Bond reciprocity shall be granted statewide. All such bonds shall be included in meeting any financial responsibility requirements imposed by any statute or rule.

(e)1. To refuse to issue permits or issue permits with specific conditions to a contractor who has committed multiple violations, when he or she has been disciplined for each of them by the board and when each disciplinary action has involved revocation or suspension of a license, imposition of an administrative fine of at least $1,000, or probation.

2. To issue permits with specific conditions to a contractor who, within the previous 12 months, has had final action taken against him or her, by the department or by a local board or agency which licenses contractors and has reported the action pursuant to paragraph (5)(c), for engaging in the business or acting in the capacity of a contractor without a license.

(f) To require that one electrical journeyman, who is a graduate of the Institute of Applied Technology in Construction Excellence or licensed pursuant to s. 489.5335, be present on an industrial or commercial new construction site with a facility of 50,000 gross square feet or more when electrical work in excess of 77 volts is being performed in order to supervise or perform such work, except as provided in s. 489.503.

(4) Any official authorized to issue building or other related permits shall ascertain that the applicant contractor is certified or registered and duly qualified according to any local requirements in the area where the construction is to take place before issuing the permit. The evidence shall consist only of the exhibition to him or her of current evidence of proper certification or registration and local qualification.

(5)(a) Municipalities or counties may continue to provide examinations for their territorial area, provided that no examination is given the holder of a certificate.

(b) To engage in contracting in the territorial area, an applicant shall also be registered with the board.

(c) Each local board or agency which licenses contractors shall transmit monthly to the board a report of any disciplinary action taken against contractors and any administrative or disciplinary action taken against unlicensed persons for engaging in the business or acting in the capacity of a contractor, including any cease and desist order issued pursuant to s. 489.516(2)(b).

(6) The right to create local boards in the future by any municipality or county is preserved.

(7) The scope of work of a certified unlimited electrical contractor includes the work of a certified alarm system contractor as provided in this part.

(8) Persons licensed under this part are subject to ss. 205.0535(1) and 205.065, as applicable.

(9) A registered electrical contractor, an alarm system contractor II certificateholder, and a registered alarm system contractor II shall be allowed to install residential smoke detectors or residential heat detectors.

History.—ss. 11, 17, ch. 79-272; s. 374, ch. 81-259; ss. 2, 3, ch. 81-318; s. 2, ch. 87-152; ss. 10, 14, ch. 87-254; ss. 19, 21, 23, ch. 88-149; s. 8, ch. 91-119; s. 4, ch. 91-429; s. 284, ch. 94-119; s. 500, ch. 97-103; s. 31, ch. 98-287; s. 47, ch. 98-419; s. 26, ch. 99-254; s. 127, ch. 2000-141; s. 23, ch. 2000-332; s. 45, ch. 2000-372; ss. 20, 35, ch. 2001-186; s. 4, ch. 2001-372; s. 6, ch. 2005-147; s. 45, ch. 2009-195.



489.538 - Authority of licensed job scope.

489.538 Authority of licensed job scope.—A licensee under this part need not have a license under part I to perform work within the scope of his or her license under this part.

History.—s. 37, ch. 90-228; s. 12, ch. 91-201; s. 4, ch. 91-429; s. 501, ch. 97-103.






Part III - SEPTIC TANK CONTRACTING (ss. 489.551-489.558)

489.551 - Definitions.

489.551 Definitions.—As used in this part:

(1) “Department” means the Department of Health.

(2) “Master septic tank contractor” means a septic tank contractor whose services are unlimited in the septic tank trade who has had at least 3 years’ experience as a Florida-registered septic tank contractor or a plumbing contractor certified under part I of this chapter who has provided septic tank contracting services for at least 3 years and who has the experience, knowledge, and skills to install, maintain, repair, close repairs of, and alter all types of onsite sewage treatment and disposal systems, to design onsite sewage treatment and disposal systems, where not prohibited by law, to perform and submit soil evaluations, when determined to meet site-evaluation expertise established by rule, and to use materials and items used in the installation and maintenance of all types of onsite sewage treatment and disposal systems.

(3) “Onsite sewage treatment and disposal system” means a system that contains a standard subsurface, filled, or mound drainfield system; an aerobic treatment unit; a graywater system tank; a laundry wastewater system tank; a septic tank; a grease interceptor; a dosing tank; a solids or effluent pump; a waterless, incinerating, or organic waste-composting toilet; or a sanitary pit privy that is installed or proposed to be installed beyond the building sewer on land of the owner or on other land to which the owner has the legal right to install a system. This term does not include package sewage treatment facilities and other treatment works regulated under chapter 403.

(4) “Septic tank contractor” means a contractor who has the experience, knowledge, and skill to install, maintain, repair, alter, perform site evaluations for repairs, when determined to meet site-evaluation expertise established by rule, and use material and items used in the installation and maintenance of all kinds of onsite sewage treatment and disposal systems.

History.—ss. 1, 10, ch. 87-310; s. 4, ch. 91-429; s. 7, ch. 93-151; s. 5, ch. 96-303; s. 4, ch. 98-420; s. 234, ch. 99-8.



489.552 - Registration required.

489.552 Registration required.—A person shall not hold himself or herself out as a septic tank contractor or a master septic tank contractor in this state unless he or she is registered by the department in accordance with the provisions of this part. However, nothing in this part prohibits any person licensed pursuant to s. 489.105(3)(m) in this state from engaging in the profession for which he or she is licensed.

History.—ss. 2, 10, ch. 87-310; s. 4, ch. 91-429; s. 6, ch. 96-303.



489.553 - Administration of part; registration qualifications; examination.

489.553 Administration of part; registration qualifications; examination.—

(1) Each person desiring to be registered pursuant to this part shall apply to the department in writing upon forms prepared and furnished by the department.

(2) The department shall administer, coordinate, and enforce the provisions of this part, provide qualifications for applicants, administer the examination for applicants, and be responsible for the granting of certificates of registration to qualified persons.

(3) The department shall adopt reasonable rules, including, but not limited to, rules that establish ethical standards of practice, requirements for registering as a contractor, requirements for obtaining an initial or renewal certificate of registration, disciplinary guidelines, and requirements for the certification of partnerships and corporations. The department may amend or repeal the rules in accordance with the Administrative Procedure Act.

(4) To be eligible for registration by the department as a septic tank contractor, the applicant must:

(a) Be of good moral character. In considering good moral character, the department may consider any matter that has a substantial connection between the good moral character of the applicant and the professional responsibilities of a registered contractor, including, but not limited to: the applicant being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of contracting or the ability to practice contracting; and previous disciplinary action involving septic tank contracting, where all judicial reviews have been completed.

(b) Pass an examination approved by the department which demonstrates that the applicant has a fundamental knowledge of the state laws relating to the installation and maintenance of onsite sewage treatment and disposal systems.

(c) Be at least 18 years of age.

(d) Have a total of at least 3 years of active experience serving an apprenticeship as a skilled worker under the supervision and control of a registered septic tank contractor or a plumbing contractor as defined in s. 489.105 who has provided septic tank contracting services. Related work experience or educational experience may be substituted for no more than 2 years of active contracting experience. Each 30 hours of coursework approved by the department will substitute for 6 months of work experience. Out-of-state work experience shall be accepted on a year-for-year basis for any applicant who demonstrates that he or she holds a current license issued by another state for septic tank contracting which was issued upon satisfactory completion of an examination and continuing education courses that are equivalent to the requirements in this state. For purposes of this section, an equivalent examination must include the topics of system location and installation, site evaluation, system size determinations, disposal of septage, construction standards for drainfield systems, and the soil-texture classification system of the United States Department of Agriculture. A person employed by and under the supervision of a licensed contractor shall be granted up to 2 years of related work experience.

(e) Have not had a registration revoked, the effective date of which was less than 5 years before the application.

(5) To be eligible for registration by the department as a master septic tank contractor, the applicant must:

(a) Have been a registered septic tank contractor in Florida for at least 3 years or a plumbing contractor certified under part I of this chapter who has provided septic tank contracting services for at least 3 years. The 3 years must immediately precede the date of application and may not be interrupted by any probation, suspension, or revocation imposed by the licensing agency.

(b) Take and complete, to the satisfaction of the department, a minimum of 30 hours of approved coursework.

(c) Pass an examination approved by the department which demonstrates that the applicant has advanced knowledge relating to the installation and maintenance of onsite sewage treatment and disposal systems, including, but not limited to, the fundamental knowledge required to close residential repair jobs, design systems, and perform soil evaluations, when determined to meet site-evaluation expertise established by rule.

(d) Be reviewed by the department for any major infractions of this chapter or other law relating to onsite sewage treatment and disposal.

(6) The department shall provide each applicant for registration pursuant to this part with a copy of this part and any rules adopted under this part. The department may also prepare and disseminate such other material and questionnaires as it deems necessary to effectuate the registration provisions of this part.

History.—ss. 3, 10, ch. 87-310; s. 4, ch. 91-429; s. 8, ch. 93-151; s. 7, ch. 96-303; s. 76, ch. 97-237; s. 27, ch. 98-151; s. 29, ch. 99-7; s. 31, ch. 2000-242; s. 46, ch. 2004-350.



489.554 - Registration renewal.

489.554 Registration renewal.—

(1) The department shall prescribe by rule the method for approving continuing education courses, for renewing annual registration, for approving inactive status for the late filing of a renewal application, for allowing a contractor to hold a registration in inactive status for a specified period, and for reactivating a registration.

(2) At a minimum, annual renewal shall include continuing education requirements of not less than 12 classroom hours annually for septic tank contractors and not less than 18 classroom hours annually for master septic tank contractors. The 18 classroom hours of continuing education required for master septic tank contractors may include the 12 classroom hours required for septic tank contractors, but at a minimum must include 6 classroom hours of approved master septic tank contractor coursework.

(3) A certificate of registration becomes inactive when a renewal application is not filed in a timely manner. A certificate that has become inactive may be reactivated under this section by application to the department. A licensed contractor may apply to the department for voluntary inactive status at any time during the period of registration.

(4) A master septic tank contractor may elect to revert to the status of a registered septic tank contractor at any time during the period of registration. The department shall prescribe by rule the method for a master septic tank contractor who has reverted to the status of a registered septic tank contractor to apply for status as a master septic tank contractor.

(5) The department shall deny an application for renewal if the applicant has failed to pay any administrative penalty imposed by the department if the penalty is final agency action and all judicial reviews have been exhausted.

History.—ss. 4, 10, ch. 87-310; s. 55, ch. 91-297; s. 4, ch. 91-429; s. 8, ch. 96-303; s. 5, ch. 98-420; s. 47, ch. 2004-350; s. 7, ch. 2006-252.



489.555 - Certification of partnerships and corporations.

489.555 Certification of partnerships and corporations.—

(1) The practice of or the offer to practice septic tank contracting services by registrants through a parent corporation, corporation, subsidiary of a corporation, or partnership offering septic tank contracting services to the public through registrants under this chapter as agents, employers, officers, or partners is permitted, provided that one or more of the principal officers of the corporation or one or more partners of the partnership and all personnel of the corporation or partnership who act in its behalf as septic tank contractors or master septic tank contractors in this state are registered as provided by this part, and further provided that the corporation or partnership has been issued a certificate of authorization by the department as provided in this section. A registered contractor may not be the sole qualifying contractor for more than one business that requests a certificate of authorization. A business organization that loses its qualifying contractor has 60 days following the date the qualifier terminates his or her affiliation within which to obtain another qualifying contractor. During this period, the business organization may complete any existing contract or continuing contract, but may not undertake any new contract. This period may be extended once by the department for an additional 60 days upon a showing of good cause. Nothing in this section shall be construed to mean that a certificate of registration to practice septic tank contracting shall be held by a corporation. No corporation or partnership shall be relieved of responsibility for the conduct or acts of its agents, employees, or officers by reason of its compliance with this section, nor shall any individual practicing septic tank contracting be relieved of responsibility for professional services performed by reason of his or her employment or relationship with a corporation or partnership.

(2) For the purposes of this section, a certificate of authorization shall be required for a corporation, partnership, association, or person practicing under a fictitious name, offering septic tank contracting services to the public, except that when an individual is practicing septic tank contracting in his or her own given name, he or she shall not be required to register under this section.

(3) Each certification of authorization shall be renewed every 2 years. Each partnership and corporation certified under this section shall notify the department within 1 month of any change in the information contained in the application upon which the certification is based.

(4) Disciplinary action against a corporation or partnership shall be administered in the same manner and on the same grounds as disciplinary action against a registered septic tank contractor or master septic tank contractor.

(5) When a certificate of authorization has been revoked, any person authorized by law to provide septic tank contracting services may not use the name or fictitious name of the entity whose certificate was revoked, or any other identifiers for the entity, including telephone numbers, advertisements, or logos.

History.—ss. 5, 10, ch. 87-310; s. 4, ch. 91-429; s. 10, ch. 96-303; s. 52, ch. 97-98; s. 28, ch. 98-151; s. 6, ch. 98-420.



489.556 - Suspension or revocation of registration.

489.556 Suspension or revocation of registration.—A certificate of registration may be suspended or revoked upon a showing that the registrant has:

(1) Violated any provision of this part.

(2) Violated any lawful order or rule rendered or adopted by the department.

(3) Obtained his or her registration or any other order, ruling, or authorization by means of fraud, misrepresentation, or concealment of material facts.

(4) Been found guilty of gross misconduct in the pursuit of his or her profession.

History.—ss. 6, 10, ch. 87-310; s. 4, ch. 91-429; s. 11, ch. 96-303.



489.557 - Fees, establishment.

489.557 Fees, establishment.—

(1) The department shall, by rule, establish fees as follows:

(a) For septic tank contractor registration:

1. Application and examination fee: not less than $25 or more than $75.

2. Initial registration fee: not less than $50 or more than $100.

3. Renewal of registration fee: not less than $50 or more than $100.

(b) For master septic tank contractor registration:

1. Application and examination fee: not less than $25 or more than $75.

2. Initial registration fee: not less than $50 or more than $100.

3. Renewal of registration fee: not less than $50 or more than $100.

(c) Certification of partnerships and corporations: not less than $100 or more than $250.

(2) Fees established pursuant to subsection (1) shall be based on the actual costs incurred by the department in carrying out its registration and other related responsibilities under this part.

History.—ss. 7, 10, ch. 87-310; s. 4, ch. 91-429; s. 12, ch. 96-303.



489.558 - Penalties and prohibitions.

489.558 Penalties and prohibitions.—

(1) Any person who violates any provision of this part commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) The department may deny a registration if it determines that an applicant does not meet all requirements of this part or has violated any provision of this part. Any applicant aggrieved by such denial shall be entitled to a hearing, after reasonable notice thereof, upon filing a written request for such hearing in accordance with chapter 120.

History.—ss. 8, 10, ch. 87-310; s. 119, ch. 91-224; s. 4, ch. 91-429; s. 13, ch. 96-303.









Chapter 490 - PSYCHOLOGICAL SERVICES

490.001 - Short title.

490.001 Short title.—This chapter may be cited as the “Psychological Services Act.”

History.—ss. 1, 3, ch. 81-235; ss. 1, 3, ch. 83-265; ss. 18, 19, ch. 87-252; s. 36, ch. 88-392; ss. 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 4, ch. 91-429.



490.002 - Intent.

490.002 Intent.—The Legislature finds that as society becomes increasingly complex, emotional survival is equal in importance to physical survival. Therefore, in order to preserve the health, safety, and welfare of the public, the Legislature must provide privileged communication for members of the public or those acting on their behalf to encourage needed or desired psychological services to be sought out. The Legislature further finds that, since such psychological services assist the public primarily with emotional survival, which in turn affects physical and psychophysical survival, the practice of psychology and school psychology by unqualified persons presents a danger to public health, safety, and welfare.

History.—ss. 1, 3, ch. 81-235; ss. 1, 3, ch. 83-265; ss. 1, 18, 19, ch. 87-252; s. 36, ch. 88-392; ss. 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 4, ch. 91-429.



490.003 - Definitions.

490.003 Definitions.—As used in this chapter:

(1) “Board” means the Board of Psychology.

(2) “Department” means the Department of Health.

(3)(a) Prior to July 1, 1999, “doctoral-level psychological education” and “doctoral degree in psychology” mean a Psy.D., an Ed.D. in psychology, or a Ph.D. in psychology from:

1. An educational institution which, at the time the applicant was enrolled and graduated, had institutional accreditation from an agency recognized and approved by the United States Department of Education or was recognized as a member in good standing with the Association of Universities and Colleges of Canada; and

2. A psychology program within that educational institution which, at the time the applicant was enrolled and graduated, had programmatic accreditation from an accrediting agency recognized and approved by the United States Department of Education or was comparable to such programs.

(b) Effective July 1, 1999, “doctoral-level psychological education” and “doctoral degree in psychology” mean a Psy.D., an Ed.D. in psychology, or a Ph.D. in psychology from:

1. An educational institution which, at the time the applicant was enrolled and graduated, had institutional accreditation from an agency recognized and approved by the United States Department of Education or was recognized as a member in good standing with the Association of Universities and Colleges of Canada; and

2. A psychology program within that educational institution which, at the time the applicant was enrolled and graduated, had programmatic accreditation from an agency recognized and approved by the United States Department of Education.

(4) “Practice of psychology” means the observations, description, evaluation, interpretation, and modification of human behavior, by the use of scientific and applied psychological principles, methods, and procedures, for the purpose of describing, preventing, alleviating, or eliminating symptomatic, maladaptive, or undesired behavior and of enhancing interpersonal behavioral health and mental or psychological health. The ethical practice of psychology includes, but is not limited to, psychological testing and the evaluation or assessment of personal characteristics such as intelligence, personality, abilities, interests, aptitudes, and neuropsychological functioning, including evaluation of mental competency to manage one’s affairs and to participate in legal proceedings; counseling, psychoanalysis, all forms of psychotherapy, sex therapy, hypnosis, biofeedback, and behavioral analysis and therapy; psychoeducational evaluation, therapy, remediation, and consultation; and use of psychological methods to diagnose and treat mental, nervous, psychological, marital, or emotional disorders, illness, or disability, alcoholism and substance abuse, and disorders of habit or conduct, as well as the psychological aspects of physical illness, accident, injury, or disability, including neuropsychological evaluation, diagnosis, prognosis, etiology, and treatment.

(a) Psychological services may be rendered to individuals, couples, families, groups, and the public without regard to place of service.

(b) The use of specific modalities within the practice of psychology is restricted to psychologists appropriately trained in the use of such modalities.

(c) The practice of psychology shall be construed within the meaning of this definition without regard to whether payment is requested or received for services rendered.

(5) “Practice of school psychology” means the rendering or offering to render to an individual, a group, an organization, a government agency, or the public any of the following services:

(a) Assessment, which includes psychoeducational, developmental, and vocational assessment; evaluation and interpretation of intelligence, aptitudes, interests, academic achievement, adjustment, and motivations, or any other attributes, in individuals or groups, that relate to learning, educational, or adjustment needs.

(b) Counseling, which includes short-term situation-oriented professional interaction with children, parents, or other adults for amelioration or prevention of learning and adjustment problems. Counseling services relative to the practice of school psychology include verbal interaction, interviewing, behavior techniques, developmental and vocational intervention, environmental management, and group processes.

(c) Consultation, which includes psychoeducational, developmental, and vocational assistance or direct educational services to schools, agencies, organizations, families, or individuals related to learning problems and adjustments to those problems.

(d) Development of programs, which includes designing, implementing, or evaluating educationally and psychologically sound learning environments; acting as a catalyst for teacher involvement in adaptations and innovations; and facilitating the psychoeducational development of individual families or groups.

(6) “Provisional psychologist licensee” means a person provisionally licensed under this chapter to provide psychological services under supervision.

(7) “Psychologist” means a person licensed pursuant to s. 490.005(1), s. 490.006, or the provision identified as s. 490.013(2) in s. 1, chapter 81-235, Laws of Florida.

(8) “School psychologist” means a person licensed pursuant to s. 490.005(2), s. 490.006, or the provision identified as s. 490.013(1) in s. 1, chapter 81-235, Laws of Florida.

History.—ss. 1, 3, ch. 81-235; ss. 1, 3, ch. 83-265; ss. 2, 18, 19, ch. 87-252; s. 36, ch. 88-392; ss. 2, 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 4, ch. 91-429; s. 190, ch. 94-218; s. 3, ch. 95-279; s. 2, ch. 97-198; s. 194, ch. 97-264.



490.004 - Board of Psychology.

490.004 Board of Psychology.—

(1) There is created within the department the Board of Psychology, composed of seven members appointed by the Governor and confirmed by the Senate.

(2) Five members of the board must be psychologists licensed pursuant to this chapter in good standing in this state. The remaining two members must be citizens of the state who are not and have never been licensed psychologists and who are in no way connected with the practice of psychology. At least one member of the board must be 60 years of age or older.

(3) Members shall be appointed for terms of 4 years and shall serve until their successors are appointed.

(4) The board shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

(5) All applicable provisions of chapter 456 relating to activities of regulatory boards shall apply to the board.

(6) The board shall maintain its official headquarters in the City of Tallahassee.

History.—ss. 1, 3, ch. 81-235; ss. 1, 3, ch. 83-265; s. 25, ch. 87-172; ss. 3, 18, 19, ch. 87-252; s. 36, ch. 88-392; ss. 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 4, ch. 91-429; s. 191, ch. 94-218; s. 4, ch. 95-279; s. 148, ch. 98-166; s. 162, ch. 98-200; s. 207, ch. 2000-160.



490.005 - Licensure by examination.

490.005 Licensure by examination.—

(1) Any person desiring to be licensed as a psychologist shall apply to the department to take the licensure examination. The department shall license each applicant who the board certifies has:

(a) Completed the application form and remitted a nonrefundable application fee not to exceed $500 and an examination fee set by the board sufficient to cover the actual per applicant cost to the department for development, purchase, and administration of the examination, but not to exceed $500.

(b) Submitted proof satisfactory to the board that the applicant has:

1. Received doctoral-level psychological education, as defined in s. 490.003(3);

2. Received the equivalent of a doctoral-level psychological education, as defined in s. 490.003(3), from a program at a school or university located outside the United States of America and Canada, which was officially recognized by the government of the country in which it is located as an institution or program to train students to practice professional psychology. The burden of establishing that the requirements of this provision have been met shall be upon the applicant;

3. Received and submitted to the board, prior to July 1, 1999, certification of an augmented doctoral-level psychological education from the program director of a doctoral-level psychology program accredited by a programmatic agency recognized and approved by the United States Department of Education; or

4. Received and submitted to the board, prior to August 31, 2001, certification of a doctoral-level program that at the time the applicant was enrolled and graduated maintained a standard of education and training comparable to the standard of training of programs accredited by a programmatic agency recognized and approved by the United States Department of Education. Such certification of comparability shall be provided by the program director of a doctoral-level psychology program accredited by a programmatic agency recognized and approved by the United States Department of Education.

(c) Had at least 2 years or 4,000 hours of experience in the field of psychology in association with or under the supervision of a licensed psychologist meeting the academic and experience requirements of this chapter or the equivalent as determined by the board. The experience requirement may be met by work performed on or off the premises of the supervising psychologist if the off-premises work is not the independent, private practice rendering of psychological services that does not have a psychologist as a member of the group actually rendering psychological services on the premises.

(d) Passed the examination. However, an applicant who has obtained a passing score, as established by the board by rule, on the psychology licensure examination designated by the board as the national licensure examination need only pass the Florida law and rules portion of the examination.

(2) Any person desiring to be licensed as a school psychologist shall apply to the department to take the licensure examination. The department shall license each applicant who the department certifies has:

(a) Satisfactorily completed the application form and submitted a nonrefundable application fee not to exceed $250 and an examination fee sufficient to cover the per applicant cost to the department for development, purchase, and administration of the examination, but not to exceed $250 as set by department rule.

(b) Submitted satisfactory proof to the department that the applicant:

1. Has received a doctorate, specialist, or equivalent degree from a program primarily psychological in nature and has completed 60 semester hours or 90 quarter hours of graduate study, in areas related to school psychology as defined by rule of the department, from a college or university which at the time the applicant was enrolled and graduated was accredited by an accrediting agency recognized and approved by the Commission on Recognition of Postsecondary Accreditation or an institution which is publicly recognized as a member in good standing with the Association of Universities and Colleges of Canada.

2. Has had a minimum of 3 years of experience in school psychology, 2 years of which must be supervised by an individual who is a licensed school psychologist or who has otherwise qualified as a school psychologist supervisor, by education and experience, as set forth by rule of the department. A doctoral internship may be applied toward the supervision requirement.

3. Has passed an examination provided by the department.

(3)(a) The board shall close the application file of any applicant who fails to pass the psychology licensure examination and the Florida law and rules portion of the examination or who fails to submit evidence of completion of the postdoctoral, supervised experience within a timeframe no longer than 24 months.

(b) The board shall implement a procedure by which an applicant may apply for an extension beyond the required timeframe.

(c) An individual who completes the required postdoctoral training residency may continue to practice under supervision if she or he does so in a manner prescribed by the board by rule, has a current application on file, and no final order of denial has been issued.

History.—ss. 1, 3, ch. 81-235; ss. 1, 3, ch. 83-265; s. 91, ch. 83-329; ss. 4, 18, 19, ch. 87-252; s. 36, ch. 88-205; s. 36, ch. 88-392; ss. 3, 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 4, ch. 91-429; s. 109, ch. 92-149; s. 30, ch. 94-310; s. 5, ch. 95-279; s. 3, ch. 97-198; s. 195, ch. 97-264; s. 302, ch. 98-166; s. 162, ch. 99-397; s. 1, ch. 2008-125.



490.0051 - Provisional licensure; requirements.

490.0051 Provisional licensure; requirements.—

(1) The department shall issue a provisional psychology license to each applicant who the board certifies has:

(a) Completed the application form and remitted a nonrefundable application fee not to exceed $250, as set by board rule.

(b) Earned a doctoral degree in psychology as defined in s. 490.003(3).

(c) Met any additional requirements established by board rule.

(2) A provisional licensee must work under the supervision of a licensed psychologist until the provisional licensee is in receipt of a license or a letter from the department stating that he or she is licensed as a psychologist.

(3) A provisional license expires 24 months after the date it is issued and may not be renewed or reissued.

History.—s. 4, ch. 97-198; s. 196, ch. 97-264.



490.006 - Licensure by endorsement.

490.006 Licensure by endorsement.—

(1) The department shall license a person as a psychologist or school psychologist who, upon applying to the department and remitting the appropriate fee, demonstrates to the department or, in the case of psychologists, to the board that the applicant:

(a) Holds a valid license or certificate in another state to practice psychology or school psychology, as applicable, provided that, when the applicant secured such license or certificate, the requirements were substantially equivalent to or more stringent than those set forth in this chapter at that time; and, if no Florida law existed at that time, then the requirements in the other state must have been substantially equivalent to or more stringent than those set forth in this chapter at the present time;

(b) Is a diplomate in good standing with the American Board of Professional Psychology, Inc.; or

(c) Possesses a doctoral degree in psychology as described in s. 490.003 and has at least 20 years of experience as a licensed psychologist in any jurisdiction or territory of the United States within 25 years preceding the date of application.

(2) In addition to meeting the requirements for licensure set forth in subsection (1), an applicant must pass that portion of the psychology or school psychology licensure examinations pertaining to the laws and rules related to the practice of psychology or school psychology in this state before the department may issue a license to the applicant.

(3) The department shall not issue a license by endorsement to any applicant who is under investigation in this or another jurisdiction for an act which would constitute a violation of this chapter until such time as the investigation is complete, at which time the provisions of s. 490.009 shall apply.

History.—ss. 1, 3, ch. 81-235; ss. 1, 3, ch. 83-265; ss. 5, 18, 19, ch. 87-252; s. 36, ch. 88-392; ss. 4, 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 4, ch. 91-429; s. 6, ch. 95-279; s. 163, ch. 99-397.



490.007 - Renewal of license.

490.007 Renewal of license.—

(1) The department or, in the case of psychologists, the board shall prescribe by rule a method for the biennial renewal of a license at a fee set by rule, not to exceed $500.

(2) Each applicant for renewal shall present satisfactory evidence that, in the period since the license was issued, the applicant has completed continuing education requirements set by rule of the department or, in the case of psychologists, by rule of the board. Not more than 25 hours of continuing education per year shall be required.

History.—ss. 1, 3, ch. 81-235; s. 102, ch. 83-218; ss. 1, 3, ch. 83-265; s. 116, ch. 83-329; ss. 6, 18, 19, ch. 87-252; s. 36, ch. 88-392; ss. 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 4, ch. 91-429; s. 110, ch. 92-149; s. 286, ch. 94-119.



490.0085 - Continuing education; approval of providers, programs, and courses; proof of completion.

490.0085 Continuing education; approval of providers, programs, and courses; proof of completion.—

(1) Continuing education providers, programs, and courses shall be approved by the department or, in the case of psychologists, the board.

(2) The department or, in the case of psychologists, the board has the authority to set a fee not to exceed $500 for each applicant who applies for or renews provider status. Such fees shall be deposited into the Medical Quality Assurance Trust Fund.

(3) Proof of completion of the required number of hours of continuing education shall be submitted to the department in the manner and time specified by rule and on forms provided by the department.

(4) The department or, in the case of psychologists, the board shall adopt rules and guidelines to administer and enforce the provisions of this section.

History.—ss. 1, 2, ch. 84-168; ss. 18, 19, ch. 87-252; s. 36, ch. 88-392; ss. 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 4, ch. 91-429; s. 111, ch. 92-149; s. 7, ch. 95-279; s. 164, ch. 99-397.



490.009 - Discipline.

490.009 Discipline.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Attempting to obtain, obtaining, or renewing a license under this chapter by bribery or fraudulent misrepresentation or through an error of the board or department.

(b) Having a license to practice a comparable profession revoked, suspended, or otherwise acted against, including the denial of certification or licensure by another state, territory, or country.

(c) Being convicted or found guilty, regardless of adjudication, of a crime in any jurisdiction which directly relates to the practice of his or her profession or the ability to practice his or her profession. A plea of nolo contendere creates a rebuttable presumption of guilt of the underlying criminal charges. However, the board shall allow the person who is the subject of the disciplinary proceeding to present any evidence relevant to the underlying charges and circumstances surrounding the plea.

(d) False, deceptive, or misleading advertising or obtaining a fee or other thing of value on the representation that beneficial results from any treatment will be guaranteed.

(e) Advertising, practicing, or attempting to practice under a name other than one’s own.

(f) Maintaining a professional association with any person who the applicant or licensee knows, or has reason to believe, is in violation of this chapter or of a rule of the department or, in the case of psychologists, of the department or the board.

(g) Knowingly aiding, assisting, procuring, or advising any nonlicensed person to hold himself or herself out as licensed under this chapter.

(h) Failing to perform any statutory or legal obligation placed upon a person licensed under this chapter.

(i) Willfully making or filing a false report or record; failing to file a report or record required by state or federal law; willfully impeding or obstructing the filing of a report or record; or inducing another person to make or file a false report or record or to impede or obstruct the filing of a report or record. Such report or record includes only a report or record which requires the signature of a person licensed under this chapter.

(j) Paying a kickback, rebate, bonus, or other remuneration for receiving a patient or client, or receiving a kickback, rebate, bonus, or other remuneration for referring a patient or client to another provider of mental health care services or to a provider of health care services or goods; referring a patient or client to oneself for services on a fee-paid basis when those services are already being paid for by some other public or private entity; or entering into a reciprocal referral agreement.

(k) Committing any act upon a patient or client which would constitute sexual battery or which would constitute sexual misconduct as defined in s. 490.0111.

(l) Making misleading, deceptive, untrue, or fraudulent representations in the practice of any profession licensed under this chapter.

(m) Soliciting patients or clients personally, or through an agent, through the use of fraud, intimidation, undue influence, or a form of overreaching or vexatious conduct.

(n) Failing to make available to a patient or client, upon written request, copies of test results, reports, or documents in the possession or under the control of the licensee which have been prepared for and paid for by the patient or client.

(o) Failing to respond within 30 days to a written communication from the department concerning any investigation by the department or to make available any relevant records with respect to any investigation about the licensee’s conduct or background.

(p) Being unable to practice the profession for which he or she is licensed under this chapter with reasonable skill or competence as a result of any mental or physical condition or by reason of illness; drunkenness; or excessive use of drugs, narcotics, chemicals, or any other substance. In enforcing this paragraph, upon a finding by the State Surgeon General, the State Surgeon General’s designee, or the board that probable cause exists to believe that the licensee is unable to practice the profession because of the reasons stated in this paragraph, the department shall have the authority to compel a licensee to submit to a mental or physical examination by psychologists or physicians designated by the department or board. If the licensee refuses to comply with the department’s order, the department may file a petition for enforcement in the circuit court of the circuit in which the licensee resides or does business. The licensee shall not be named or identified by initials in the petition or in any other public court records or documents, and the enforcement proceedings shall be closed to the public. The department shall be entitled to the summary procedure provided in s. 51.011. A licensee affected under this paragraph shall be afforded an opportunity at reasonable intervals to demonstrate that he or she can resume the competent practice for which he or she is licensed with reasonable skill and safety to patients.

(q) Performing any treatment or prescribing any therapy which, by the prevailing standards of the mental health professions in the community, would constitute experimentation on human subjects, without first obtaining full, informed, and written consent.

(r) Failing to meet the minimum standards of performance in professional activities when measured against generally prevailing peer performance, including the undertaking of activities for which the licensee is not qualified by training or experience.

(s) Delegating professional responsibilities to a person whom the licensee knows or has reason to know is not qualified by training or experience to perform such responsibilities.

(t) Violating a rule relating to the regulation of the profession or a lawful order of the department previously entered in a disciplinary hearing.

(u) Failing to maintain in confidence a communication made by a patient or client in the context of such services, except as provided in s. 490.0147.

(v) Making public statements which are derived from test data, client contacts, or behavioral research and which identify or damage research subjects or clients.

(w) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The department, or in the case of psychologists, the board, may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

History.—ss. 1, 3, ch. 81-235; s. 35, ch. 83-215; ss. 1, 3, ch. 83-265; s. 9, ch. 84-203; ss. 8, 18, 19, ch. 87-252; s. 36, ch. 88-392; ss. 6, 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 4, ch. 91-429; s. 112, ch. 92-149; s. 8, ch. 95-279; s. 228, ch. 96-410; s. 1135, ch. 97-103; s. 6, ch. 97-198; s. 198, ch. 97-264; s. 150, ch. 98-166; s. 209, ch. 2000-160; s. 52, ch. 2001-277; s. 27, ch. 2005-240; s. 102, ch. 2008-6.



490.0111 - Sexual misconduct.

490.0111 Sexual misconduct.—Sexual misconduct by any person licensed under this chapter, in the practice of her or his profession, is prohibited. Sexual misconduct shall be defined by rule.

History.—ss. 1, 3, ch. 81-235; ss. 1, 3, ch. 83-265; ss. 9, 18, 19, ch. 87-252; s. 36, ch. 88-392; ss. 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 4, ch. 91-429; s. 502, ch. 97-103.



490.012 - Violations; penalties; injunction.

490.012 Violations; penalties; injunction.—

(1)(a) No person shall hold herself or himself out by any professional title, name, or description incorporating the word “psychologist” unless such person holds a valid, active license as a psychologist under this chapter.

(b) No person shall hold herself or himself out by any professional title, name, or description incorporating the words “school psychologist” unless such person holds a valid, active license as a school psychologist under this chapter or is certified as a school psychologist by the Department of Education.

(c) No person shall hold herself or himself out by any title or description incorporating the words, or permutations of them, “psychology,” “psychological,” or “psychodiagnostic,” or describe any test or report as psychological, unless such person holds a valid, active license under this chapter or is exempt from the provisions of this chapter.

(d) No person shall hold herself or himself out by any title or description incorporating the word, or a permutation of the word, “psychotherapy” unless such person holds a valid, active license under chapter 458, chapter 459, chapter 490, or chapter 491, or such person is certified as an advanced registered nurse practitioner, pursuant to s. 464.012, who has been determined by the Board of Nursing as a specialist in psychiatric mental health.

(e) No person licensed or provisionally licensed pursuant to this chapter shall hold herself or himself out by any title or description which indicates licensure other than that which has been granted to her or him.

(2)(a) A licensed psychologist shall conspicuously display the valid, active license issued by the department or a true copy thereof at each location at which the licensee practices his or her profession.

(b) A licensed psychologist shall include the words “licensed psychologist” on all professional advertisements, including, but not limited to, advertisements in any newspaper, magazine, other print medium, airwave or broadcast transmission, or phone directory listing purchased by or on behalf of a person licensed according to this chapter.

(3)(a) A person provisionally licensed under this chapter as a provisional psychologist licensee shall conspicuously display the valid provisional license issued by the department or a true copy thereof at each location at which the provisional licensee is providing services.

(b) A provisional psychologist licensee shall include the words “provisional psychologist licensee” on all promotional materials, including cards, brochures, stationery, advertisements, and signs, naming the provisional licensee.

(4) Any person who violates any provision of this section, except for subsections (2) and (3), commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person who violates any provision of subsection (2) or subsection (3) is subject to disciplinary action under s. 490.009.

(5) The department may institute appropriate proceedings to enjoin violation of subsection (1).

(6) No person shall practice psychology in this state, as such practice is defined in s. 490.003(4), for compensation, unless such person holds an active, valid license to practice psychology issued pursuant to this chapter. Nothing in this subsection shall be construed to limit the practice of school psychology, as such practice is defined in s. 490.003(5).

(7) No person shall practice school psychology in this state, as such practice is defined in s. 490.003(5), for compensation, unless such person holds an active, valid license to practice school psychology issued pursuant to this chapter.

(8) Effective October 1, 2000, a person may not practice juvenile sexual offender therapy in this state, as the practice is defined in s. 490.0145, for compensation, unless the person holds an active license issued under this chapter and meets the requirements to practice juvenile sexual offender therapy. An unlicensed person may be employed by a program operated by or under contract with the Department of Juvenile Justice or the Department of Children and Families if the program employs a professional who is licensed under chapter 458, chapter 459, s. 490.0145, or s. 491.0144 who manages or supervises the treatment services.

History.—ss. 1, 3, ch. 81-235; ss. 1, 3, ch. 83-265; ss. 10, 18, 19, ch. 87-252; s. 36, ch. 88-392; ss. 8, 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 3, ch. 90-263; s. 4, ch. 91-429; s. 113, ch. 92-149; s. 503, ch. 97-103; s. 7, ch. 97-198; s. 199, ch. 97-264; s. 2, ch. 98-158; s. 125, ch. 2001-277; s. 273, ch. 2014-19.



490.0121 - Licensed school psychologists; private sector services.

490.0121 Licensed school psychologists; private sector services.—It shall not be a violation of s. 112.313(7) for a licensed school psychologist employed by a school district to provide private sector services to students within that district if:

(1) The parent, guardian, or adult client is informed in writing prior to provision of services of their eligibility for such free services from the school district.

(2) The client is not a student of the schools to which the school psychologist is currently assigned.

(3) The parent, guardian, or adult client is informed that, as a dual practitioner, the school psychologist may not function as an independent evaluator.

(4) The school psychologist does not promise 24-hour service or on-call services and does not engage in private practice during hours of contracted employment.

(5) The school psychologist does not use his or her position within a school district to offer private services or to promote a private practice.

(6) The school psychologist does not utilize tests, materials, or services belonging to the school district.

History.—s. 116, ch. 92-149; s. 504, ch. 97-103.



490.014 - Exemptions.

490.014 Exemptions.—

(1)(a) No provision of this chapter shall be construed to limit the practice of physicians licensed pursuant to chapter 458 or chapter 459 so long as they do not hold themselves out to the public as psychologists or use a professional title protected by this chapter.

(b) No provision of this chapter shall be construed to limit the practice of nursing, clinical social work, marriage and family therapy, mental health counseling, or other recognized businesses or professions, or to prevent qualified members of other professions from doing work of a nature consistent with their training, so long as they do not hold themselves out to the public as psychologists or use a title or description protected by this chapter. Nothing in this subsection shall be construed to exempt any person from the provisions of s. 490.012.

(2) No person shall be required to be licensed or provisionally licensed under this chapter who:

(a) Is a salaried employee of a government agency; a developmental disability facility or program; a mental health, alcohol, or drug abuse facility operating under chapter 393, chapter 394, or chapter 397; the statewide child care resource and referral network operating under s. 1002.92; a child-placing or child-caring agency licensed pursuant to chapter 409; a domestic violence center certified pursuant to chapter 39; an accredited academic institution; or a research institution, if such employee is performing duties for which he or she was trained and hired solely within the confines of such agency, facility, or institution, so long as the employee is not held out to the public as a psychologist pursuant to s. 490.012(1)(a).

(b) Is a salaried employee of a private, nonprofit organization providing counseling services to children, youth, and families, if such services are provided for no charge, if such employee is performing duties for which he or she was trained and hired, so long as the employee is not held out to the public as a psychologist pursuant to s. 490.012(1)(a).

(c) Is a student who is pursuing a course of study which leads to a degree in medicine or a profession regulated by this chapter who is providing services in a training setting, provided such activities or services constitute part of a supervised course of study, or is a graduate accumulating the experience required for any licensure under this chapter, provided such graduate or student is designated by a title such as “intern” or “trainee” which clearly indicates the in-training status of the student.

(d) Is certified in school psychology by the Department of Education and is performing psychological services as an employee of a public or private educational institution. Such exemption shall not be construed to authorize any unlicensed practice which is not performed as a direct employee of an educational institution.

(e) Is not a resident of the state but offers services in this state, provided:

1. Such services are performed for no more than 5 days in any month and no more than 15 days in any calendar year; and

2. Such nonresident is licensed or certified by a state or territory of the United States, or by a foreign country or province, the standards of which were, at the date of his or her licensure or certification, equivalent to or higher than the requirements of this chapter in the opinion of the department or, in the case of psychologists, in the opinion of the board.

(f) Is a rabbi, priest, minister, or member of the clergy of any religious denomination or sect when engaging in activities which are within the scope of the performance of his or her regular or specialized ministerial duties and for which no separate charge is made, or when such activities are performed, with or without charge, for or under the auspices or sponsorship, individually or in conjunction with others, of an established and legally cognizable church, denomination, or sect, and when the person rendering service remains accountable to the established authority thereof.

(3) No provision of this chapter shall be construed to limit the practice of any individual who solely engages in behavior analysis so long as he or she does not hold himself or herself out to the public as possessing a license issued pursuant to this chapter or use a title or description protected by this chapter.

(4) Nothing in this section shall exempt any person from the provisions of s. 490.012(1)(a)-(b).

(5) Except as stipulated by the board, the exemptions contained in this section do not apply to any person licensed under this chapter whose license has been suspended or revoked by the board or another jurisdiction.

History.—ss. 1, 3, ch. 81-235; s. 36, ch. 82-179; s. 40, ch. 83-216; ss. 1, 3, ch. 83-265; s. 92, ch. 83-329; ss. 11, 18, 19, ch. 87-252; s. 36, ch. 88-392; ss. 9, 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 4, ch. 90-263; s. 4, ch. 91-429; s. 114, ch. 92-149; s. 33, ch. 93-39; s. 9, ch. 95-279; s. 505, ch. 97-103; s. 8, ch. 97-198; s. 200, ch. 97-264; s. 156, ch. 98-403; s. 126, ch. 2001-277; s. 62, ch. 2006-227; s. 24, ch. 2010-210; s. 26, ch. 2013-252.



490.0141 - Practice of hypnosis.

490.0141 Practice of hypnosis.—A licensed psychologist who is qualified as determined by the board may practice hypnosis as defined in s. 485.003(1). The provisions of this chapter may not be interpreted to limit or affect the right of any person qualified pursuant to chapter 485 to practice hypnosis pursuant to that chapter or to practice hypnosis for nontherapeutic purposes, so long as such person does not hold herself or himself out to the public as possessing a license issued pursuant to this chapter or use a title protected by this chapter.

History.—ss. 2, 3, ch. 84-168; ss. 18, 19, ch. 87-252; s. 36, ch. 88-392; ss. 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 4, ch. 91-429; ss. 115, 127, ch. 92-149; s. 2, ch. 95-279; s. 506, ch. 97-103; s. 210, ch. 2000-160.



490.0143 - Practice of sex therapy.

490.0143 Practice of sex therapy.—Only a person licensed by this chapter who meets the qualifications set by the board may hold himself or herself out as a sex therapist. The board shall define these qualifications by rule. In establishing these qualifications, the board may refer to the sexual disorder and sexual dysfunction sections of the most current edition of the Diagnostic and Statistical Manual of the American Psychiatric Association or other relevant publications.

History.—ss. 12, 19, ch. 87-252; s. 36, ch. 88-392; ss. 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 4, ch. 91-429; s. 507, ch. 97-103.



490.0145 - The practice of juvenile sexual offender therapy.

490.0145 The practice of juvenile sexual offender therapy.—Only a person licensed by this chapter who meets the qualifications set by the board may hold himself or herself out as a juvenile sexual offender therapist, except as provided in s. 491.0144. These qualifications shall be determined by the board. The board shall require training and coursework in the specific areas of juvenile sexual offender behaviors, treatments, and related issues. In establishing these qualifications, the board may refer to the sexual disorder and dysfunction sections of the most current edition of the Diagnostic and Statistical Manual of the American Psychiatric Association, Association for the Treatment of Sexual Abusers Practitioner’s Handbook, or other relevant publications.

History.—s. 3, ch. 98-158.



490.0147 - Confidentiality and privileged communications.

490.0147 Confidentiality and privileged communications.—Any communication between any person licensed under this chapter and her or his patient or client shall be confidential. This privilege may be waived under the following conditions:

(1) When the person licensed under this chapter is a party defendant to a civil, criminal, or disciplinary action arising from a complaint filed by the patient or client, in which case the waiver shall be limited to that action.

(2) When the patient or client agrees to the waiver, in writing, or when more than one person in a family is receiving therapy, when each family member agrees to the waiver, in writing.

(3) When there is a clear and immediate probability of physical harm to the patient or client, to other individuals, or to society and the person licensed under this chapter communicates the information only to the potential victim, appropriate family member, or law enforcement or other appropriate authorities.

History.—ss. 13, 19, ch. 87-252; s. 36, ch. 88-392; ss. 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 4, ch. 91-429; s. 508, ch. 97-103.



490.0148 - Psychologist and school psychologist records.

490.0148 Psychologist and school psychologist records.—Each psychologist and school psychologist who provides services as defined in this chapter shall maintain records. The board or, in the case of a school psychologist, the department may adopt rules defining the minimum requirements for such records, including content, length of time such records shall be maintained, and transfer of such records or of a summary of such records, or both, to a subsequent treating practitioner or other individual with the written consent of the client or clients.

History.—s. 117, ch. 92-149.



490.0149 - Specialties.

490.0149 Specialties.—

(1) As used in this section, the term “certified psychology specialist,” “board-certified psychology specialist,” or “psychology diplomate” means a psychologist with recognized special competency acquired through an organized sequence of formal education, training, experience, and professional standing that is recognized by a certifying body approved by the board pursuant to criteria adopted under subsection (3).

(2) A person licensed as a psychologist may not hold himself or herself out as a certified psychology specialist, board-certified psychology specialist, or psychology diplomate unless the person has received formal recognition from an approved certifying body.

(3) The board shall adopt rules to establish criteria for approval of certifying bodies that provide certification for specialties in psychology as provided in subsection (1). The criteria shall include that a certifying body:

(a) Be national in scope, incorporate standards of the profession, and collaborate closely with organizations related to specialization in psychology.

(b) Have clearly described purposes, bylaws, policies, and procedures.

(c) Have established standards for specialized practice of psychology.

(d) Provide assessments that include the development and implementation of an examination designed to measure the competencies required to provide services that are characteristic of the specialty area.

(4) A person licensed as a psychologist under this chapter may indicate the services he or she offers and may indicate that his or her practice is limited to one or more types of services when this accurately reflects his or her scope of practice.

History.—s. 1, ch. 2006-209.



490.015 - Duties of the department.

490.015 Duties of the department.—

(1) All functions reserved to boards under chapter 456 shall be exercised by the department with respect to the regulation of school psychologists and in a manner consistent with the exercise of its regulatory functions.

(2) The department shall adopt rules to implement the provisions of this chapter.

History.—ss. 1, 3, ch. 81-235; ss. 1, 3, ch. 83-265; ss. 14, 18, 19, ch. 87-252; s. 36, ch. 88-392; ss. 12, 13, ch. 89-70; s. 10, ch. 90-192; s. 4, ch. 91-429; s. 151, ch. 98-166; s. 211, ch. 2000-160.






Chapter 491 - CLINICAL, COUNSELING, AND PSYCHOTHERAPY SERVICES

491.002 - Intent.

491.002 Intent.—The Legislature finds that as society becomes increasingly complex, emotional survival is equal in importance to physical survival. Therefore, in order to preserve the health, safety, and welfare of the public, the Legislature must provide privileged communication for members of the public or those acting on their behalf to encourage needed or desired counseling, clinical and psychotherapy services, or certain other services of a psychological nature to be sought out. The Legislature further finds that, since such services assist the public primarily with emotional survival, which in turn affects physical and psychophysical survival, the practice of clinical social work, marriage and family therapy, and mental health counseling by persons not qualified to practice such professions presents a danger to public health, safety, and welfare. The Legislature finds that, to further secure the health, safety, and welfare of the public and also to encourage professional cooperation among all qualified professionals, the Legislature must assist the public in making informed choices of such services by establishing minimum qualifications for entering into and remaining in the respective professions.

History.—ss. 15, 19, ch. 87-252; ss. 19, 20, ch. 90-263; s. 4, ch. 91-429.



491.003 - Definitions.

491.003 Definitions.—As used in this chapter:

(1) “Board” means the Board of Clinical Social Work, Marriage and Family Therapy, and Mental Health Counseling.

(2) “Clinical social worker” means a person licensed under this chapter to practice clinical social work.

(3) “Clinical social work experience” is defined as a period during which the applicant provides clinical social work services, including assessment, diagnosis, treatment, and evaluation of clients; provided that at least 50 percent of the hours worked consist of providing psychotherapy and counseling services directly to clients.

(4) “Department” means the Department of Health.

(5) “Marriage and family therapist” means a person licensed under this chapter to practice marriage and family therapy.

(6) “Mental health counselor” means a person licensed under this chapter to practice mental health counseling.

(7) The “practice of clinical social work” is defined as the use of scientific and applied knowledge, theories, and methods for the purpose of describing, preventing, evaluating, and treating individual, couple, marital, family, or group behavior, based on the person-in-situation perspective of psychosocial development, normal and abnormal behavior, psychopathology, unconscious motivation, interpersonal relationships, environmental stress, differential assessment, differential planning, and data gathering. The purpose of such services is the prevention and treatment of undesired behavior and enhancement of mental health. The practice of clinical social work includes methods of a psychological nature used to evaluate, assess, diagnose, treat, and prevent emotional and mental disorders and dysfunctions (whether cognitive, affective, or behavioral), sexual dysfunction, behavioral disorders, alcoholism, and substance abuse. The practice of clinical social work includes, but is not limited to, psychotherapy, hypnotherapy, and sex therapy. The practice of clinical social work also includes counseling, behavior modification, consultation, client-centered advocacy, crisis intervention, and the provision of needed information and education to clients, when using methods of a psychological nature to evaluate, assess, diagnose, treat, and prevent emotional and mental disorders and dysfunctions (whether cognitive, affective, or behavioral), sexual dysfunction, behavioral disorders, alcoholism, or substance abuse. The practice of clinical social work may also include clinical research into more effective psychotherapeutic modalities for the treatment and prevention of such conditions.

(a) Clinical social work may be rendered to individuals, including individuals affected by the termination of marriage, and to marriages, couples, families, groups, organizations, and communities.

(b) The use of specific methods, techniques, or modalities within the practice of clinical social work is restricted to clinical social workers appropriately trained in the use of such methods, techniques, or modalities.

(c) The terms “diagnose” and “treat,” as used in this chapter, when considered in isolation or in conjunction with any provision of the rules of the board, shall not be construed to permit the performance of any act which clinical social workers are not educated and trained to perform, including, but not limited to, admitting persons to hospitals for treatment of the foregoing conditions, treating persons in hospitals without medical supervision, prescribing medicinal drugs as defined in chapter 465, authorizing clinical laboratory procedures pursuant to chapter 483, or radiological procedures, or use of electroconvulsive therapy. In addition, this definition shall not be construed to permit any person licensed, provisionally licensed, registered, or certified pursuant to this chapter to describe or label any test, report, or procedure as “psychological,” except to relate specifically to the definition of practice authorized in this subsection.

(d) The definition of “clinical social work” contained in this subsection includes all services offered directly to the general public or through organizations, whether public or private, and applies whether payment is requested or received for services rendered.

(8) The “practice of marriage and family therapy” is defined as the use of scientific and applied marriage and family theories, methods, and procedures for the purpose of describing, evaluating, and modifying marital, family, and individual behavior, within the context of marital and family systems, including the context of marital formation and dissolution, and is based on marriage and family systems theory, marriage and family development, human development, normal and abnormal behavior, psychopathology, human sexuality, psychotherapeutic and marriage and family therapy theories and techniques. The practice of marriage and family therapy includes methods of a psychological nature used to evaluate, assess, diagnose, treat, and prevent emotional and mental disorders or dysfunctions (whether cognitive, affective, or behavioral), sexual dysfunction, behavioral disorders, alcoholism, and substance abuse. The practice of marriage and family therapy includes, but is not limited to, marriage and family therapy, psychotherapy, including behavioral family therapy, hypnotherapy, and sex therapy. The practice of marriage and family therapy also includes counseling, behavior modification, consultation, client-centered advocacy, crisis intervention, and the provision of needed information and education to clients, when using methods of a psychological nature to evaluate, assess, diagnose, treat, and prevent emotional and mental disorders and dysfunctions (whether cognitive, affective, or behavioral), sexual dysfunction, behavioral disorders, alcoholism, or substance abuse. The practice of marriage and family therapy may also include clinical research into more effective psychotherapeutic modalities for the treatment and prevention of such conditions.

(a) Marriage and family therapy may be rendered to individuals, including individuals affected by termination of marriage, to couples, whether married or unmarried, to families, or to groups.

(b) The use of specific methods, techniques, or modalities within the practice of marriage and family therapy is restricted to marriage and family therapists appropriately trained in the use of such methods, techniques, or modalities.

(c) The terms “diagnose” and “treat,” as used in this chapter, when considered in isolation or in conjunction with any provision of the rules of the board, shall not be construed to permit the performance of any act which marriage and family therapists are not educated and trained to perform, including, but not limited to, admitting persons to hospitals for treatment of the foregoing conditions, treating persons in hospitals without medical supervision, prescribing medicinal drugs as defined in chapter 465, authorizing clinical laboratory procedures pursuant to chapter 483, or radiological procedures, or use of electroconvulsive therapy. In addition, this definition shall not be construed to permit any person licensed, provisionally licensed, registered, or certified pursuant to this chapter to describe or label any test, report, or procedure as “psychological,” except to relate specifically to the definition of practice authorized in this subsection.

(d) The definition of “marriage and family therapy” contained in this subsection includes all services offered directly to the general public or through organizations, whether public or private, and applies whether payment is requested or received for services rendered.

(9) The “practice of mental health counseling” is defined as the use of scientific and applied behavioral science theories, methods, and techniques for the purpose of describing, preventing, and treating undesired behavior and enhancing mental health and human development and is based on the person-in-situation perspectives derived from research and theory in personality, family, group, and organizational dynamics and development, career planning, cultural diversity, human growth and development, human sexuality, normal and abnormal behavior, psychopathology, psychotherapy, and rehabilitation. The practice of mental health counseling includes methods of a psychological nature used to evaluate, assess, diagnose, and treat emotional and mental dysfunctions or disorders (whether cognitive, affective, or behavioral), behavioral disorders, interpersonal relationships, sexual dysfunction, alcoholism, and substance abuse. The practice of mental health counseling includes, but is not limited to, psychotherapy, hypnotherapy, and sex therapy. The practice of mental health counseling also includes counseling, behavior modification, consultation, client-centered advocacy, crisis intervention, and the provision of needed information and education to clients, when using methods of a psychological nature to evaluate, assess, diagnose, treat, and prevent emotional and mental disorders and dysfunctions (whether cognitive, affective, or behavioral), behavioral disorders, sexual dysfunction, alcoholism, or substance abuse. The practice of mental health counseling may also include clinical research into more effective psychotherapeutic modalities for the treatment and prevention of such conditions.

(a) Mental health counseling may be rendered to individuals, including individuals affected by the termination of marriage, and to couples, families, groups, organizations, and communities.

(b) The use of specific methods, techniques, or modalities within the practice of mental health counseling is restricted to mental health counselors appropriately trained in the use of such methods, techniques, or modalities.

(c) The terms “diagnose” and “treat,” as used in this chapter, when considered in isolation or in conjunction with any provision of the rules of the board, shall not be construed to permit the performance of any act which mental health counselors are not educated and trained to perform, including, but not limited to, admitting persons to hospitals for treatment of the foregoing conditions, treating persons in hospitals without medical supervision, prescribing medicinal drugs as defined in chapter 465, authorizing clinical laboratory procedures pursuant to chapter 483, or radiological procedures, or use of electroconvulsive therapy. In addition, this definition shall not be construed to permit any person licensed, provisionally licensed, registered, or certified pursuant to this chapter to describe or label any test, report, or procedure as “psychological,” except to relate specifically to the definition of practice authorized in this subsection.

(d) The definition of “mental health counseling” contained in this subsection includes all services offered directly to the general public or through organizations, whether public or private, and applies whether payment is requested or received for services rendered.

(10) “Provisional clinical social worker licensee” means a person provisionally licensed under this chapter to provide clinical social work services under supervision.

(11) “Provisional marriage and family therapist licensee” means a person provisionally licensed under this chapter to provide marriage and family therapy services under supervision.

(12) “Provisional mental health counselor licensee” means a person provisionally licensed under this chapter to provide mental health counseling services under supervision.

(13) “Psychotherapist” means a clinical social worker, marriage and family therapist, or mental health counselor licensed pursuant to this chapter.

(14) “Registered clinical social worker intern” means a person registered under this chapter who is completing the postgraduate clinical social work experience requirement specified in s. 491.005(1)(c).

(15) “Registered marriage and family therapist intern” means a person registered under this chapter who is completing the post-master’s clinical experience requirement specified in s. 491.005(3)(c).

(16) “Registered mental health counselor intern” means a person registered under this chapter who is completing the post-master’s clinical experience requirement specified in s. 491.005(4)(c).

(17) “Social worker” means a person who has a bachelor’s, master’s, or doctoral degree in social work.

History.—ss. 15, 19, ch. 87-252; s. 10, ch. 89-70; ss. 5, 19, 20, ch. 90-263; s. 4, ch. 91-429; s. 192, ch. 94-218; s. 9, ch. 97-198; s. 201, ch. 97-264; s. 2, ch. 2008-154.



491.004 - Board of Clinical Social Work, Marriage and Family Therapy, and Mental Health Counseling.

491.004 Board of Clinical Social Work, Marriage and Family Therapy, and Mental Health Counseling.—

(1) There is created within the department the Board of Clinical Social Work, Marriage and Family Therapy, and Mental Health Counseling composed of nine members appointed by the Governor and confirmed by the Senate.

(2)(a) Six members of the board shall be persons licensed under this chapter as follows:

1. Two members shall be licensed practicing clinical social workers.

2. Two members shall be licensed practicing marriage and family therapists.

3. Two members shall be licensed practicing mental health counselors.

(b) Three members shall be citizens of the state who are not and have never been licensed in a mental health-related profession and who are in no way connected with the practice of any such profession.

(3) No later than January 1, 1988, the Governor shall appoint nine members of the board as follows:

(a) Three members for terms of 2 years each.

(b) Three members for terms of 3 years each.

(c) Three members for terms of 4 years each.

(4) As the terms of the initial members expire, the Governor shall appoint successors for terms of 4 years; and those members shall serve until their successors are appointed.

(5) The board shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement and enforce the provisions of this chapter.

(6) All applicable provisions of chapter 456 relating to activities of regulatory boards shall apply to the board.

(7) The board shall maintain its official headquarters in the City of Tallahassee.

History.—ss. 15, 19, ch. 87-252; ss. 19, 20, ch. 90-263; s. 4, ch. 91-429; s. 193, ch. 94-218; s. 152, ch. 98-166; s. 163, ch. 98-200; s. 212, ch. 2000-160.



491.0045 - Intern registration; requirements.

491.0045 Intern registration; requirements.—

(1) An individual who has not satisfied the postgraduate or post-master’s level experience requirements, as specified in s. 491.005(1)(c), (3)(c), or (4)(c), must register as an intern in the profession for which he or she is seeking licensure before commencing the post-master’s experience requirement or an individual who intends to satisfy part of the required graduate-level practicum, internship, or field experience, outside the academic arena for any profession, and must register as an intern in the profession for which he or she is seeking licensure before commencing the practicum, internship, or field experience.

(2) The department shall register as a clinical social worker intern, marriage and family therapist intern, or mental health counselor intern each applicant who the board certifies has:

(a) Completed the application form and remitted a nonrefundable application fee not to exceed $200, as set by board rule;

(b)1. Completed the education requirements as specified in s. 491.005(1)(c), (3)(c), or (4)(c) for the profession for which he or she is applying for licensure, if needed; and

2. Submitted an acceptable supervision plan, as determined by the board, for meeting the practicum, internship, or field work required for licensure that was not satisfied in his or her graduate program.

(c) Identified a qualified supervisor.

(3) An individual registered under this section must remain under supervision while practicing under registered intern status.

(4) An individual who fails to comply with this section may not be granted a license under this chapter, and any time spent by the individual completing the experience requirement as specified in s. 491.005(1)(c), (3)(c), or (4)(c) before registering as an intern does not count toward completion of the requirement.

(5) An intern registration is valid for 5 years.

1(6) A registration issued on or before March 31, 2017, expires March 31, 2022, and may not be renewed or reissued. Any registration issued after March 31, 2017, expires 60 months after the date it is issued. A subsequent intern registration may not be issued unless the candidate has passed the theory and practice examination described in s. 491.005(1)(d), (3)(d), and (4)(d).

(7) An individual who has held a provisional license issued by the board may not apply for an intern registration in the same profession.

History.—s. 10, ch. 97-198; s. 202, ch. 97-264; s. 165, ch. 99-397; s. 1, ch. 2016-80; s. 48, ch. 2016-241.

1Note.—As created by s. 48, ch. 2016-241. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Subsection (6) was also created by s. 1, ch. 2016-80, and that version reads:

(6) An intern registration issued on or before April 1, 2017, expires March 31, 2022, and may not be renewed or reissued. A registration issued after April 1, 2017, expires 60 months after the date of issuance. No subsequent intern registration may be issued unless the candidate has passed the theory and practice examination described in s. 491.005(1)(d), (3)(d), and (4)(d).



491.0046 - Provisional license; requirements.

491.0046 Provisional license; requirements.—

(1) An individual applying for licensure by examination who has satisfied the clinical experience requirements of s. 491.005 or an individual applying for licensure by endorsement pursuant to s. 491.006 intending to provide clinical social work, marriage and family therapy, or mental health counseling services in Florida while satisfying coursework or examination requirements for licensure must be provisionally licensed in the profession for which he or she is seeking licensure prior to beginning practice.

(2) The department shall issue a provisional clinical social worker license, provisional marriage and family therapist license, or provisional mental health counselor license to each applicant who the board certifies has:

(a) Completed the application form and remitted a nonrefundable application fee not to exceed $100, as set by board rule; and

(b) Earned a graduate degree in social work, a graduate degree with a major emphasis in marriage and family therapy or a closely related field, or a graduate degree in a major related to the practice of mental health counseling; and

(c) Has met the following minimum coursework requirements:

1. For clinical social work, a minimum of 15 semester hours or 22 quarter hours of the coursework required by s. 491.005(1)(b)2.b.

2. For marriage and family therapy, 10 of the courses required by s. 491.005(3)(b)1.a.-c., as determined by the board, and at least 6 semester hours or 9 quarter hours of the course credits must have been completed in the area of marriage and family systems, theories, or techniques.

3. For mental health counseling, a minimum of seven of the courses required under 1s. 491.005(4)(b)1.a.-c.

(3) A provisional licensee must work under the supervision of a licensed mental health professional, as defined by the board, until the provisional licensee is in receipt of a license or a letter from the department stating that he or she is licensed as a clinical social worker, marriage and family therapist, or mental health counselor.

(4) A provisional license expires 24 months after the date it is issued and may not be renewed or reissued.

History.—s. 11, ch. 97-198; s. 203, ch. 97-264; s. 166, ch. 99-397.

1Note.—Substituted by the editors for a reference to s. 491.005(b)1.a.-c. to provide the complete cite to material relating to mental health counseling courses.



491.005 - Licensure by examination.

491.005 Licensure by examination.—

(1) CLINICAL SOCIAL WORK.—Upon verification of documentation and payment of a fee not to exceed $200, as set by board rule, plus the actual per applicant cost to the department for purchase of the examination from the American Association of State Social Worker’s Boards or a similar national organization, the department shall issue a license as a clinical social worker to an applicant who the board certifies:

(a) Has submitted an application and paid the appropriate fee.

(b)1. Has received a doctoral degree in social work from a graduate school of social work which at the time the applicant graduated was accredited by an accrediting agency recognized by the United States Department of Education or has received a master’s degree in social work from a graduate school of social work which at the time the applicant graduated:

a. Was accredited by the Council on Social Work Education;

b. Was accredited by the Canadian Association of Schools of Social Work; or

c. Has been determined to have been a program equivalent to programs approved by the Council on Social Work Education by the Foreign Equivalency Determination Service of the Council on Social Work Education. An applicant who graduated from a program at a university or college outside of the United States or Canada must present documentation of the equivalency determination from the council in order to qualify.

2. The applicant’s graduate program must have emphasized direct clinical patient or client health care services, including, but not limited to, coursework in clinical social work, psychiatric social work, medical social work, social casework, psychotherapy, or group therapy. The applicant’s graduate program must have included all of the following coursework:

a. A supervised field placement which was part of the applicant’s advanced concentration in direct practice, during which the applicant provided clinical services directly to clients.

b. Completion of 24 semester hours or 32 quarter hours in theory of human behavior and practice methods as courses in clinically oriented services, including a minimum of one course in psychopathology, and no more than one course in research, taken in a school of social work accredited or approved pursuant to subparagraph 1.

3. If the course title which appears on the applicant’s transcript does not clearly identify the content of the coursework, the applicant shall be required to provide additional documentation, including, but not limited to, a syllabus or catalog description published for the course.

(c) Has had at least 2 years of clinical social work experience, which took place subsequent to completion of a graduate degree in social work at an institution meeting the accreditation requirements of this section, under the supervision of a licensed clinical social worker or the equivalent who is a qualified supervisor as determined by the board. An individual who intends to practice in Florida to satisfy clinical experience requirements must register pursuant to s. 491.0045 before commencing practice. If the applicant’s graduate program was not a program which emphasized direct clinical patient or client health care services as described in subparagraph (b)2., the supervised experience requirement must take place after the applicant has completed a minimum of 15 semester hours or 22 quarter hours of the coursework required. A doctoral internship may be applied toward the clinical social work experience requirement. A licensed mental health professional must be on the premises when clinical services are provided by a registered intern in a private practice setting.

(d) Has passed a theory and practice examination provided by the department for this purpose.

(e) Has demonstrated, in a manner designated by rule of the board, knowledge of the laws and rules governing the practice of clinical social work, marriage and family therapy, and mental health counseling.

(2) CLINICAL SOCIAL WORK.—

(a) Notwithstanding the provisions of paragraph (1)(b), coursework which was taken at a baccalaureate level shall not be considered toward completion of education requirements for licensure unless an official of the graduate program certifies in writing on the graduate school’s stationery that a specific course, which students enrolled in the same graduate program were ordinarily required to complete at the graduate level, was waived or exempted based on completion of a similar course at the baccalaureate level. If this condition is met, the board shall apply the baccalaureate course named toward the education requirements.

(b) An applicant from a master’s or doctoral program in social work which did not emphasize direct patient or client services may complete the clinical curriculum content requirement by returning to a graduate program accredited by the Council on Social Work Education or the Canadian Association of Schools of Social Work, or to a clinical social work graduate program with comparable standards, in order to complete the education requirements for examination. However, a maximum of 6 semester or 9 quarter hours of the clinical curriculum content requirement may be completed by credit awarded for independent study coursework as defined by board rule.

(3) MARRIAGE AND FAMILY THERAPY.—Upon verification of documentation and payment of a fee not to exceed $200, as set by board rule, plus the actual cost to the department for the purchase of the examination from the Association of Marital and Family Therapy Regulatory Board, or similar national organization, the department shall issue a license as a marriage and family therapist to an applicant who the board certifies:

(a) Has submitted an application and paid the appropriate fee.

(b)1. Has a minimum of a master’s degree with major emphasis in marriage and family therapy, or a closely related field, and has completed all of the following requirements:

a. Thirty-six semester hours or 48 quarter hours of graduate coursework, which must include a minimum of 3 semester hours or 4 quarter hours of graduate-level course credits in each of the following nine areas: dynamics of marriage and family systems; marriage therapy and counseling theory and techniques; family therapy and counseling theory and techniques; individual human development theories throughout the life cycle; personality theory or general counseling theory and techniques; psychopathology; human sexuality theory and counseling techniques; psychosocial theory; and substance abuse theory and counseling techniques. Courses in research, evaluation, appraisal, assessment, or testing theories and procedures; thesis or dissertation work; or practicums, internships, or fieldwork may not be applied toward this requirement.

b. A minimum of one graduate-level course of 3 semester hours or 4 quarter hours in legal, ethical, and professional standards issues in the practice of marriage and family therapy or a course determined by the board to be equivalent.

c. A minimum of one graduate-level course of 3 semester hours or 4 quarter hours in diagnosis, appraisal, assessment, and testing for individual or interpersonal disorder or dysfunction; and a minimum of one 3-semester-hour or 4-quarter-hour graduate-level course in behavioral research which focuses on the interpretation and application of research data as it applies to clinical practice. Credit for thesis or dissertation work, practicums, internships, or fieldwork may not be applied toward this requirement.

d. A minimum of one supervised clinical practicum, internship, or field experience in a marriage and family counseling setting, during which the student provided 180 direct client contact hours of marriage and family therapy services under the supervision of an individual who met the requirements for supervision under paragraph (c). This requirement may be met by a supervised practice experience which took place outside the academic arena, but which is certified as equivalent to a graduate-level practicum or internship program which required a minimum of 180 direct client contact hours of marriage and family therapy services currently offered within an academic program of a college or university accredited by an accrediting agency approved by the United States Department of Education, or an institution which is publicly recognized as a member in good standing with the Association of Universities and Colleges of Canada or a training institution accredited by the Commission on Accreditation for Marriage and Family Therapy Education recognized by the United States Department of Education. Certification shall be required from an official of such college, university, or training institution.

2. If the course title which appears on the applicant’s transcript does not clearly identify the content of the coursework, the applicant shall be required to provide additional documentation, including, but not limited to, a syllabus or catalog description published for the course.

The required master’s degree must have been received in an institution of higher education which at the time the applicant graduated was: fully accredited by a regional accrediting body recognized by the Commission on Recognition of Postsecondary Accreditation; publicly recognized as a member in good standing with the Association of Universities and Colleges of Canada; or an institution of higher education located outside the United States and Canada, which at the time the applicant was enrolled and at the time the applicant graduated maintained a standard of training substantially equivalent to the standards of training of those institutions in the United States which are accredited by a regional accrediting body recognized by the Commission on Recognition of Postsecondary Accreditation. Such foreign education and training must have been received in an institution or program of higher education officially recognized by the government of the country in which it is located as an institution or program to train students to practice as professional marriage and family therapists or psychotherapists. The burden of establishing that the requirements of this provision have been met shall be upon the applicant, and the board shall require documentation, such as, but not limited to, an evaluation by a foreign equivalency determination service, as evidence that the applicant’s graduate degree program and education were equivalent to an accredited program in this country. An applicant with a master’s degree from a program which did not emphasize marriage and family therapy may complete the coursework requirement in a training institution fully accredited by the Commission on Accreditation for Marriage and Family Therapy Education recognized by the United States Department of Education.

(c) Has had at least 2 years of clinical experience during which 50 percent of the applicant’s clients were receiving marriage and family therapy services, which must be at the post-master’s level under the supervision of a licensed marriage and family therapist with at least 5 years of experience, or the equivalent, who is a qualified supervisor as determined by the board. An individual who intends to practice in Florida to satisfy the clinical experience requirements must register pursuant to s. 491.0045 before commencing practice. If a graduate has a master’s degree with a major emphasis in marriage and family therapy or a closely related field that did not include all the coursework required under sub-subparagraphs (b)1.a.-c., credit for the post-master’s level clinical experience shall not commence until the applicant has completed a minimum of 10 of the courses required under sub-subparagraphs (b)1.a.-c., as determined by the board, and at least 6 semester hours or 9 quarter hours of the course credits must have been completed in the area of marriage and family systems, theories, or techniques. Within the 3 years of required experience, the applicant shall provide direct individual, group, or family therapy and counseling, to include the following categories of cases: unmarried dyads, married couples, separating and divorcing couples, and family groups including children. A doctoral internship may be applied toward the clinical experience requirement. A licensed mental health professional must be on the premises when clinical services are provided by a registered intern in a private practice setting.

(d) Has passed a theory and practice examination provided by the department for this purpose.

(e) Has demonstrated, in a manner designated by rule of the board, knowledge of the laws and rules governing the practice of clinical social work, marriage and family therapy, and mental health counseling.

(f) For the purposes of dual licensure, the department shall license as a marriage and family therapist any person who meets the requirements of s. 491.0057. Fees for dual licensure shall not exceed those stated in this subsection.

(4) MENTAL HEALTH COUNSELING.—Upon verification of documentation and payment of a fee not to exceed $200, as set by board rule, plus the actual per applicant cost to the department for purchase of the examination from the Professional Examination Service for the National Academy of Certified Clinical Mental Health Counselors or a similar national organization, the department shall issue a license as a mental health counselor to an applicant who the board certifies:

(a) Has submitted an application and paid the appropriate fee.

(b)1. Has a minimum of an earned master’s degree from a mental health counseling program accredited by the Council for the Accreditation of Counseling and Related Educational Programs that consists of at least 60 semester hours or 80 quarter hours of clinical and didactic instruction, including a course in human sexuality and a course in substance abuse. If the master’s degree is earned from a program related to the practice of mental health counseling that is not accredited by the Council for the Accreditation of Counseling and Related Educational Programs, then the coursework and practicum, internship, or fieldwork must consist of at least 60 semester hours or 80 quarter hours and meet the following requirements:

a. Thirty-three semester hours or 44 quarter hours of graduate coursework, which must include a minimum of 3 semester hours or 4 quarter hours of graduate-level coursework in each of the following 11 content areas: counseling theories and practice; human growth and development; diagnosis and treatment of psychopathology; human sexuality; group theories and practice; individual evaluation and assessment; career and lifestyle assessment; research and program evaluation; social and cultural foundations; counseling in community settings; and substance abuse. Courses in research, thesis or dissertation work, practicums, internships, or fieldwork may not be applied toward this requirement.

b. A minimum of 3 semester hours or 4 quarter hours of graduate-level coursework in legal, ethical, and professional standards issues in the practice of mental health counseling, which includes goals, objectives, and practices of professional counseling organizations, codes of ethics, legal considerations, standards of preparation, certifications and licensing, and the role identity and professional obligations of mental health counselors. Courses in research, thesis or dissertation work, practicums, internships, or fieldwork may not be applied toward this requirement.

c. The equivalent, as determined by the board, of at least 1,000 hours of university-sponsored supervised clinical practicum, internship, or field experience as required in the accrediting standards of the Council for Accreditation of Counseling and Related Educational Programs for mental health counseling programs. This experience may not be used to satisfy the post-master’s clinical experience requirement.

2. If the course title which appears on the applicant’s transcript does not clearly identify the content of the coursework, the applicant shall be required to provide additional documentation, including, but not limited to, a syllabus or catalog description published for the course.

Education and training in mental health counseling must have been received in an institution of higher education which at the time the applicant graduated was: fully accredited by a regional accrediting body recognized by the Commission on Recognition of Postsecondary Accreditation; publicly recognized as a member in good standing with the Association of Universities and Colleges of Canada; or an institution of higher education located outside the United States and Canada, which at the time the applicant was enrolled and at the time the applicant graduated maintained a standard of training substantially equivalent to the standards of training of those institutions in the United States which are accredited by a regional accrediting body recognized by the Commission on Recognition of Postsecondary Accreditation. Such foreign education and training must have been received in an institution or program of higher education officially recognized by the government of the country in which it is located as an institution or program to train students to practice as mental health counselors. The burden of establishing that the requirements of this provision have been met shall be upon the applicant, and the board shall require documentation, such as, but not limited to, an evaluation by a foreign equivalency determination service, as evidence that the applicant’s graduate degree program and education were equivalent to an accredited program in this country.

(c) Has had at least 2 years of clinical experience in mental health counseling, which must be at the post-master’s level under the supervision of a licensed mental health counselor or the equivalent who is a qualified supervisor as determined by the board. An individual who intends to practice in Florida to satisfy the clinical experience requirements must register pursuant to s. 491.0045 before commencing practice. If a graduate has a master’s degree with a major related to the practice of mental health counseling that did not include all the coursework required under sub-subparagraphs (b)1.a.-b., credit for the post-master’s level clinical experience shall not commence until the applicant has completed a minimum of seven of the courses required under sub-subparagraphs (b)1.a.-b., as determined by the board, one of which must be a course in psychopathology or abnormal psychology. A doctoral internship may be applied toward the clinical experience requirement. A licensed mental health professional must be on the premises when clinical services are provided by a registered intern in a private practice setting.

(d) Has passed a theory and practice examination provided by the department for this purpose.

(e) Has demonstrated, in a manner designated by rule of the board, knowledge of the laws and rules governing the practice of clinical social work, marriage and family therapy, and mental health counseling.

(5) RULES.—The board may adopt rules necessary to implement any education or experience requirement of this section for licensure as a clinical social worker, marriage and family therapist, or mental health counselor.

History.—ss. 15, 19, ch. 87-252; s. 37, ch. 88-205; s. 29, ch. 88-392; ss. 6, 19, 20, ch. 90-263; s. 4, ch. 91-429; s. 11, ch. 93-260; s. 31, ch. 94-310; s. 10, ch. 95-279; ss. 12, 13, ch. 97-198; ss. 204, 205, ch. 97-264; ss. 167, 168, ch. 99-397; s. 2, ch. 2016-80.



491.0057 - Dual licensure as a marriage and family therapist.

491.0057 Dual licensure as a marriage and family therapist.—The department shall license as a marriage and family therapist any person who demonstrates to the board that he or she:

(1) Holds a valid, active license as a psychologist under chapter 490 or as a clinical social worker or mental health counselor under this chapter, or is certified under s. 464.012 as an advanced registered nurse practitioner who has been determined by the Board of Nursing as a specialist in psychiatric mental health.

(2) Has held a valid, active license for at least 3 years.

(3) Has passed the examination provided by the department for marriage and family therapy.

History.—s. 14, ch. 97-198; s. 206, ch. 97-264.



491.006 - Licensure or certification by endorsement.

491.006 Licensure or certification by endorsement.—

(1) The department shall license or grant a certificate to a person in a profession regulated by this chapter who, upon applying to the department and remitting the appropriate fee, demonstrates to the board that he or she:

(a) Has demonstrated, in a manner designated by rule of the board, knowledge of the laws and rules governing the practice of clinical social work, marriage and family therapy, and mental health counseling.

(b)1. Holds an active valid license to practice and has actively practiced the profession for which licensure is applied in another state for 3 of the last 5 years immediately preceding licensure.

2. Meets the education requirements of this chapter for the profession for which licensure is applied.

3. Has passed a substantially equivalent licensing examination in another state or has passed the licensure examination in this state in the profession for which the applicant seeks licensure.

4. Holds a license in good standing, is not under investigation for an act that would constitute a violation of this chapter, and has not been found to have committed any act that would constitute a violation of this chapter. The fees paid by any applicant for certification as a master social worker under this section are nonrefundable.

(2) The department shall not issue a license or certificate by endorsement to any applicant who is under investigation in this or another jurisdiction for an act which would constitute a violation of this chapter until such time as the investigation is complete, at which time the provisions of s. 491.009 shall apply.

History.—ss. 15, 19, ch. 87-252; ss. 7, 19, 20, ch. 90-263; s. 4, ch. 91-429; s. 21, ch. 95-145; s. 12, ch. 95-279; s. 509, ch. 97-103; s. 169, ch. 99-397; s. 32, ch. 2000-242.



491.0065 - Requirement for instruction on HIV and AIDS.

491.0065 Requirement for instruction on HIV and AIDS.—The board shall require, as a condition of granting a license under this chapter, that an applicant making initial application for licensure complete an education course acceptable to the board on human immunodeficiency virus and acquired immune deficiency syndrome. An applicant who has not taken a course at the time of licensure shall, upon submission of an affidavit showing good cause, be allowed 6 months to complete this requirement.

History.—s. 13, ch. 95-279.



491.007 - Renewal of license, registration, or certificate.

491.007 Renewal of license, registration, or certificate.—

(1) The board or department shall prescribe by rule a method for the biennial renewal of licenses or certificates at a fee set by rule, not to exceed $250.

(2) Each applicant for renewal shall present satisfactory evidence that, in the period since the license or certificate was issued, the applicant has completed continuing education requirements set by rule of the board or department. Not more than 25 classroom hours of continuing education per year shall be required. A certified master social worker is exempt from the continuing education requirements for the first renewal of the certificate.

(3) The board or department shall prescribe by rule a method for the biennial renewal of an intern registration at a fee set by rule, not to exceed $100.

History.—ss. 15, 19, ch. 87-252; ss. 19, 20, ch. 90-263; s. 4, ch. 91-429; s. 288, ch. 94-119; s. 15, ch. 97-198; s. 207, ch. 97-264; s. 9, ch. 98-130.



491.008 - Inactive status; reactivation of licenses; fees.

491.008 Inactive status; reactivation of licenses; fees.—

(1) Inactive status is the licensure status that results when a licensee has applied to be placed on inactive status and has paid a $50 fee to the department.

(a) An inactive license may be renewed biennially for $50 per biennium.

(b) An inactive license may be reactivated by submitting an application to the department, completing the continuing education requirements, complying with any background investigation required, complying with other requirements prescribed by the board, and paying a $50 reactivation fee plus the current biennial renewal fee at the time of reactivation.

(2) The board may adopt rules relating to inactive licenses and the reactivation of licenses.

History.—ss. 15, 19, ch. 87-252; ss. 8, 19, 20, ch. 90-263; s. 4, ch. 91-429; s. 289, ch. 94-119.



491.0085 - Continuing education and laws and rules courses; approval of providers, programs, and courses; proof of completion.

491.0085 Continuing education and laws and rules courses; approval of providers, programs, and courses; proof of completion.—

(1) Continuing education providers, programs, and courses and laws and rules courses and their providers and programs shall be approved by the department or the board.

(2) The department or the board has the authority to set a fee not to exceed $200 for each applicant who applies for or renews provider status. Such fees shall be deposited into the Medical Quality Assurance Trust Fund.

(3) Proof of completion of the required number of hours of continuing education and completion of the laws and rules course shall be submitted to the department or the board in the manner and time specified by rule and on forms provided by the department or the board.

(4) The department or the board shall adopt rules and guidelines to administer and enforce the provisions of this section.

History.—ss. 15, 19, ch. 87-252; ss. 19, 20, ch. 90-263; s. 4, ch. 91-429; s. 14, ch. 95-279; s. 170, ch. 99-397.



491.009 - Discipline.

491.009 Discipline.—

(1) The following acts constitute grounds for denial of a license or disciplinary action, as specified in s. 456.072(2):

(a) Attempting to obtain, obtaining, or renewing a license, registration, or certificate under this chapter by bribery or fraudulent misrepresentation or through an error of the board or the department.

(b) Having a license, registration, or certificate to practice a comparable profession revoked, suspended, or otherwise acted against, including the denial of certification or licensure by another state, territory, or country.

(c) Being convicted or found guilty of, regardless of adjudication, or having entered a plea of nolo contendere to, a crime in any jurisdiction which directly relates to the practice of his or her profession or the ability to practice his or her profession. However, in the case of a plea of nolo contendere, the board shall allow the person who is the subject of the disciplinary proceeding to present evidence in mitigation relevant to the underlying charges and circumstances surrounding the plea.

(d) False, deceptive, or misleading advertising or obtaining a fee or other thing of value on the representation that beneficial results from any treatment will be guaranteed.

(e) Advertising, practicing, or attempting to practice under a name other than one’s own.

(f) Maintaining a professional association with any person who the applicant, licensee, registered intern, or certificateholder knows, or has reason to believe, is in violation of this chapter or of a rule of the department or the board.

(g) Knowingly aiding, assisting, procuring, or advising any nonlicensed, nonregistered, or noncertified person to hold himself or herself out as licensed, registered, or certified under this chapter.

(h) Failing to perform any statutory or legal obligation placed upon a person licensed, registered, or certified under this chapter.

(i) Willfully making or filing a false report or record; failing to file a report or record required by state or federal law; willfully impeding or obstructing the filing of a report or record; or inducing another person to make or file a false report or record or to impede or obstruct the filing of a report or record. Such report or record includes only a report or record which requires the signature of a person licensed, registered, or certified under this chapter.

(j) Paying a kickback, rebate, bonus, or other remuneration for receiving a patient or client, or receiving a kickback, rebate, bonus, or other remuneration for referring a patient or client to another provider of mental health care services or to a provider of health care services or goods; referring a patient or client to oneself for services on a fee-paid basis when those services are already being paid for by some other public or private entity; or entering into a reciprocal referral agreement.

(k) Committing any act upon a patient or client which would constitute sexual battery or which would constitute sexual misconduct as defined pursuant to s. 491.0111.

(l) Making misleading, deceptive, untrue, or fraudulent representations in the practice of any profession licensed, registered, or certified under this chapter.

(m) Soliciting patients or clients personally, or through an agent, through the use of fraud, intimidation, undue influence, or a form of overreaching or vexatious conduct.

(n) Failing to make available to a patient or client, upon written request, copies of tests, reports, or documents in the possession or under the control of the licensee, registered intern, or certificateholder which have been prepared for and paid for by the patient or client.

(o) Failing to respond within 30 days to a written communication from the department or the board concerning any investigation by the department or the board, or failing to make available any relevant records with respect to any investigation about the licensee’s, registered intern’s, or certificateholder’s conduct or background.

(p) Being unable to practice the profession for which he or she is licensed, registered, or certified under this chapter with reasonable skill or competence as a result of any mental or physical condition or by reason of illness; drunkenness; or excessive use of drugs, narcotics, chemicals, or any other substance. In enforcing this paragraph, upon a finding by the State Surgeon General, the State Surgeon General’s designee, or the board that probable cause exists to believe that the licensee, registered intern, or certificateholder is unable to practice the profession because of the reasons stated in this paragraph, the department shall have the authority to compel a licensee, registered intern, or certificateholder to submit to a mental or physical examination by psychologists, physicians, or other licensees under this chapter, designated by the department or board. If the licensee, registered intern, or certificateholder refuses to comply with such order, the department’s order directing the examination may be enforced by filing a petition for enforcement in the circuit court in the circuit in which the licensee, registered intern, or certificateholder resides or does business. The licensee, registered intern, or certificateholder against whom the petition is filed shall not be named or identified by initials in any public court records or documents, and the proceedings shall be closed to the public. The department shall be entitled to the summary procedure provided in s. 51.011. A licensee, registered intern, or certificateholder affected under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate that he or she can resume the competent practice for which he or she is licensed, registered, or certified with reasonable skill and safety to patients.

(q) Performing any treatment or prescribing any therapy which, by the prevailing standards of the mental health professions in the community, would constitute experimentation on human subjects, without first obtaining full, informed, and written consent.

(r) Failing to meet the minimum standards of performance in professional activities when measured against generally prevailing peer performance, including the undertaking of activities for which the licensee, registered intern, or certificateholder is not qualified by training or experience.

(s) Delegating professional responsibilities to a person whom the licensee, registered intern, or certificateholder knows or has reason to know is not qualified by training or experience to perform such responsibilities.

(t) Violating a rule relating to the regulation of the profession or a lawful order of the department or the board previously entered in a disciplinary hearing.

(u) Failure of the licensee, registered intern, or certificateholder to maintain in confidence a communication made by a patient or client in the context of such services, except as provided in s. 491.0147.

(v) Making public statements which are derived from test data, client contacts, or behavioral research and which identify or damage research subjects or clients.

(w) Violating any provision of this chapter or chapter 456, or any rules adopted pursuant thereto.

(2) The department, or, in the case of 1psychologists, the board, may enter an order denying licensure or imposing any of the penalties in s. 456.072(2) against any applicant for licensure or licensee who is found guilty of violating any provision of subsection (1) of this section or who is found guilty of violating any provision of s. 456.072(1).

History.—ss. 15, 19, ch. 87-252; ss. 9, 19, 20, ch. 90-263; s. 4, ch. 91-429; s. 229, ch. 96-410; s. 1136, ch. 97-103; s. 16, ch. 97-198; s. 208, ch. 97-264; s. 154, ch. 98-166; s. 214, ch. 2000-160; s. 53, ch. 2001-277; s. 28, ch. 2005-240; s. 103, ch. 2008-6.

1Note.—Psychologists are regulated by the Board of Psychology under chapter 490. Section 490.015 provides for regulation of school psychologists by the department.



491.0111 - Sexual misconduct.

491.0111 Sexual misconduct.—Sexual misconduct by any person licensed or certified under this chapter, in the practice of her or his profession, is prohibited. Sexual misconduct shall be defined by rule.

History.—ss. 15, 19, ch. 87-252; ss. 19, 20, ch. 90-263; s. 4, ch. 91-429; s. 510, ch. 97-103.



491.0112 - Sexual misconduct by a psychotherapist; penalties.

491.0112 Sexual misconduct by a psychotherapist; penalties.—

(1) Any psychotherapist who commits sexual misconduct with a client, or former client when the professional relationship was terminated primarily for the purpose of engaging in sexual contact, commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083; however, a second or subsequent offense is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any psychotherapist who violates subsection (1) by means of therapeutic deception commits a felony of the second degree punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) The giving of consent by the client to any such act shall not be a defense to these offenses.

(4) For the purposes of this section:

(a) The term “psychotherapist” means any person licensed pursuant to chapter 458, chapter 459, part I of chapter 464, chapter 490, or chapter 491, or any other person who provides or purports to provide treatment, diagnosis, assessment, evaluation, or counseling of mental or emotional illness, symptom, or condition.

(b) “Therapeutic deception” means a representation to the client that sexual contact by the psychotherapist is consistent with or part of the treatment of the client.

(c) “Sexual misconduct” means the oral, anal, or vaginal penetration of another by, or contact with, the sexual organ of another or the anal or vaginal penetration of another by any object.

(d) “Client” means a person to whom the services of a psychotherapist are provided.

History.—s. 1, ch. 90-70; s. 13, ch. 91-201; s. 4, ch. 91-429; s. 137, ch. 2000-318.



491.012 - Violations; penalty; injunction.

491.012 Violations; penalty; injunction.—

(1) It is unlawful and a violation of this chapter for any person to:

(a) Use the following titles or any combination thereof, unless she or he holds a valid, active license as a clinical social worker issued pursuant to this chapter:

1. “Licensed clinical social worker.”

2. “Clinical social worker.”

3. “Licensed social worker.”

4. “Psychiatric social worker.”

5. “Psychosocial worker.”

(b) Use the following titles or any combination thereof, unless she or he holds a valid, active license as a marriage and family therapist issued pursuant to this chapter:

1. “Licensed marriage and family therapist.”

2. “Marriage and family therapist.”

3. “Marriage counselor.”

4. “Marriage consultant.”

5. “Family therapist.”

6. “Family counselor.”

7. “Family consultant.”

(c) Use the following titles or any combination thereof, unless she or he holds a valid, active license as a mental health counselor issued pursuant to this chapter:

1. “Licensed mental health counselor.”

2. “Mental health counselor.”

3. “Mental health therapist.”

4. “Mental health consultant.”

(d) Use the terms psychotherapist, sex therapist, or juvenile sexual offender therapist unless such person is licensed pursuant to this chapter or chapter 490, or is certified under s. 464.012 as an advanced registered nurse practitioner who has been determined by the Board of Nursing as a specialist in psychiatric mental health and the use of such terms is within the scope of her or his practice based on education, training, and licensure.

(e) Present as her or his own the clinical social work, marriage and family therapy, or mental health counseling license of another.

(f) Give false or forged evidence to the board or a member thereof for the purpose of obtaining a license.

(g) Use or attempt to use a license issued pursuant to this chapter which has been revoked or is under suspension.

(h) Knowingly conceal information relative to violations of this chapter.

(i) Practice clinical social work in this state for compensation, unless the person holds a valid, active license to practice clinical social work issued pursuant to this chapter or is an intern registered pursuant to s. 491.0045.

(j) Practice marriage and family therapy in this state for compensation, unless the person holds a valid, active license to practice marriage and family therapy issued pursuant to this chapter or is an intern registered pursuant to s. 491.0045.

(k) Practice mental health counseling in this state for compensation, unless the person holds a valid, active license to practice mental health counseling issued pursuant to this chapter or is an intern registered pursuant to s. 491.0045.

(l) Use the following titles or any combination thereof, unless he or she holds a valid registration as an intern issued pursuant to this chapter:

1. “Registered clinical social worker intern.”

2. “Registered marriage and family therapist intern.”

3. “Registered mental health counselor intern.”

(m) Use the following titles or any combination thereof, unless he or she holds a valid provisional license issued pursuant to this chapter:

1. “Provisional clinical social worker licensee.”

2. “Provisional marriage and family therapist licensee.”

3. “Provisional mental health counselor licensee.”

(n) Effective October 1, 2000, practice juvenile sexual offender therapy in this state, as the practice is defined in s. 491.0144, for compensation, unless the person holds an active license issued under this chapter and meets the requirements to practice juvenile sexual offender therapy. An unlicensed person may be employed by a program operated by or under contract with the Department of Juvenile Justice or the Department of Children and Families if the program employs a professional who is licensed under chapter 458, chapter 459, s. 490.0145, or s. 491.0144 who manages or supervises the treatment services.

(2) It is unlawful and a violation of this chapter for any person to describe her or his services using the following terms or any derivative thereof, unless such person holds a valid, active license under this chapter or chapter 490, or is certified under s. 464.012 as an advanced registered nurse practitioner who has been determined by the Board of Nursing as a specialist in psychiatric mental health and the use of such terms is within the scope of her or his practice based on education, training, and licensure:

(a) “Psychotherapy.”

(b) “Sex therapy.”

(c) “Sex counseling.”

(d) “Clinical social work.”

(e) “Psychiatric social work.”

(f) “Marriage and family therapy.”

(g) “Marriage and family counseling.”

(h) “Marriage counseling.”

(i) “Family counseling.”

(j) “Mental health counseling.”

(3) Any person who violates any provision of subsection (1) or subsection (2) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) The department may institute appropriate judicial proceedings to enjoin violation of this section.

History.—ss. 15, 19, ch. 87-252; s. 30, ch. 88-392; ss. 11, 19, 20, ch. 90-263; s. 4, ch. 91-429; s. 118, ch. 92-149; s. 511, ch. 97-103; s. 17, ch. 97-198; s. 209, ch. 97-264; s. 4, ch. 98-158; s. 127, ch. 2001-277511, ch. 97-103; s. 17, ch. 97-198; s. 209, ch. 97-264; s. 4, ch. 98-158; s. 127, ch. 2001-277; s. 274, ch. 2014-19.



491.014 - Exemptions.

491.014 Exemptions.—

(1) No provision of this chapter shall be construed to limit the practice of physicians licensed pursuant to chapter 458 or chapter 459, or psychologists licensed pursuant to chapter 490, so long as they do not unlawfully hold themselves out to the public as possessing a license, provisional license, registration, or certificate issued pursuant to this chapter or use a professional title protected by this chapter.

(2) No provision of this chapter shall be construed to limit the practice of nursing, school psychology, or psychology, or to prevent qualified members of other professions from doing work of a nature consistent with their training and licensure, so long as they do not hold themselves out to the public as possessing a license, provisional license, registration, or certificate issued pursuant to this chapter or use a title protected by this chapter.

(3) No provision of this chapter shall be construed to limit the performance of activities of a rabbi, priest, minister, or member of the clergy of any religious denomination or sect, or use of the terms “Christian counselor” or “Christian clinical counselor” when the activities are within the scope of the performance of his or her regular or specialized ministerial duties and no compensation is received by him or her, or when such activities are performed, with or without compensation, by a person for or under the auspices or sponsorship, individually or in conjunction with others, of an established and legally cognizable church, denomination, or sect, and when the person rendering service remains accountable to the established authority thereof.

(4) No person shall be required to be licensed, provisionally licensed, registered, or certified under this chapter who:

(a) Is a salaried employee of a government agency; a developmental disability facility or program; a mental health, alcohol, or drug abuse facility operating under chapter 393, chapter 394, or chapter 397; the statewide child care resource and referral network operating under s. 1002.92; a child-placing or child-caring agency licensed pursuant to chapter 409; a domestic violence center certified pursuant to chapter 39; an accredited academic institution; or a research institution, if such employee is performing duties for which he or she was trained and hired solely within the confines of such agency, facility, or institution, so long as the employee is not held out to the public as a clinical social worker, mental health counselor, or marriage and family therapist.

(b) Is a salaried employee of a private, nonprofit organization providing counseling services to children, youth, and families, if such services are provided for no charge, if such employee is performing duties for which he or she was trained and hired, so long as the employee is not held out to the public as a clinical social worker, mental health counselor, or marriage and family therapist.

(c) Is a student providing services regulated under this chapter who is pursuing a course of study which leads to a degree in a profession regulated by this chapter, is providing services in a training setting, provided such services and associated activities constitute part of a supervised course of study, and is designated by the title “student intern.”

(d) Is not a resident of this state but offers services in this state, provided:

1. Such services are performed for no more than 15 days in any calendar year; and

2. Such nonresident is licensed or certified to practice the services provided by a state or territory of the United States or by a foreign country or province.

(5) No provision of this chapter shall be construed to limit the practice of any individual who solely engages in behavior analysis so long as he or she does not hold himself or herself out to the public as possessing a license issued pursuant to this chapter or use a title protected by this chapter.

(6) Nothing in subsections (2)-(4) shall exempt any person from the provisions of s. 491.012(1)(a)-(c), (l), and (m).

(7) Except as stipulated by the board, the exemptions contained in this section do not apply to any person licensed under this chapter whose license has been suspended or revoked by the board or another jurisdiction.

(8) Nothing in this section shall be construed to exempt a person from meeting the minimum standards of performance in professional activities when measured against generally prevailing peer performance, including the undertaking of activities for which the person is not qualified by training or experience.

History.—ss. 15, 19, ch. 87-252; ss. 12, 19, 20, ch. 90-263; s. 4, ch. 91-429; s. 120, ch. 92-149; s. 34, ch. 93-39; s. 15, ch. 95-279; s. 512, ch. 97-103; s. 18, ch. 97-198; s. 210, ch. 97-264; s. 157, ch. 98-403; s. 171, ch. 99-397; s. 128, ch. 2001-277; s. 63, ch. 2006-227; s. 25, ch. 2010-210; s. 27, ch. 2013-252.



491.0141 - Practice of hypnosis.

491.0141 Practice of hypnosis.—A person licensed under this chapter who is qualified as determined by the board may practice hypnosis as defined in s. 485.003(1). The provisions of this chapter may not be interpreted to limit or affect the right of any person qualified pursuant to chapter 485 to practice hypnosis pursuant to that chapter or to practice hypnosis for nontherapeutic purposes, so long as such person does not hold herself or himself out to the public as possessing a license issued pursuant to this chapter or use a title protected by this chapter.

History.—ss. 15, 19, ch. 87-252; ss. 19, 20, ch. 90-263; s. 4, ch. 91-429; ss. 121, 127, ch. 92-149; s. 2, ch. 95-279; s. 513, ch. 97-103; s. 215, ch. 2000-160.



491.0143 - Practice of sex therapy.

491.0143 Practice of sex therapy.—Only a person licensed by this chapter who meets the qualifications set by the board may hold herself or himself out as a sex therapist. The board shall define these qualifications by rule. In establishing these qualifications, the board may refer to the sexual disorder and sexual dysfunction sections of the most current edition of the Diagnostic and Statistical Manual of the American Psychiatric Association or other relevant publications.

History.—ss. 15, 19, ch. 87-252; ss. 19, 20, ch. 90-263; s. 4, ch. 91-429; s. 514, ch. 97-103.



491.0144 - The practice of juvenile sexual offender therapy.

491.0144 The practice of juvenile sexual offender therapy.—Only a person licensed by this chapter who meets the qualifications set by the board may hold himself or herself out as a juvenile sexual offender therapist, except as provided in s. 490.0145. These qualifications shall be determined by the board. The board shall require training and coursework in the specific areas of juvenile sexual offender behaviors, treatments, and related issues. In establishing these qualifications, the board may refer to the sexual disorder and dysfunction sections of the most current edition of the Diagnostic and Statistical Manual of the American Psychiatric Association, Association for the Treatment of Sexual Abusers Practitioner’s Handbook, or other relevant publications.

History.—s. 5, ch. 98-158.



491.0145 - Certified master social worker.

491.0145 Certified master social worker.—The department may certify an applicant for a designation as a certified master social worker upon the following conditions:

(1) The applicant completes an application to be provided by the department and pays a nonrefundable fee not to exceed $250 to be established by rule of the department. The completed application must be received by the department at least 60 days before the date of the examination in order for the applicant to qualify to take the scheduled exam.

(2) The applicant submits proof satisfactory to the department that the applicant has received a doctoral degree in social work, or a master’s degree with a major emphasis or specialty in clinical practice or administration, including, but not limited to, agency administration and supervision, program planning and evaluation, staff development, research, community organization, community services, social planning, and human service advocacy. Doctoral degrees must have been received from a graduate school of social work which at the time the applicant was enrolled and graduated was accredited by an accrediting agency approved by the United States Department of Education. Master’s degrees must have been received from a graduate school of social work which at the time the applicant was enrolled and graduated was accredited by the Council on Social Work Education or the Canadian Association of Schools of Social Work or by one that meets comparable standards.

(3) The applicant has had at least 3 years’ experience, as defined by rule, including, but not limited to, clinical services or administrative activities as defined in subsection (2), 2 years of which must be at the post-master’s level under the supervision of a person who meets the education and experience requirements for certification as a certified master social worker, as defined by rule, or licensure as a clinical social worker under this chapter. A doctoral internship may be applied toward the supervision requirement.

(4) Any person who holds a master’s degree in social work from institutions outside the United States may apply to the department for certification if the academic training in social work has been evaluated as equivalent to a degree from a school accredited by the Council on Social Work Education. Any such person shall submit a copy of the academic training from the Foreign Equivalency Determination Service of the Council on Social Work Education.

(5) The applicant has passed an examination required by the department for this purpose. The nonrefundable fee for such examination may not exceed $250 as set by department rule.

(6) Nothing in this chapter shall be construed to authorize a certified master social worker to provide clinical social work services.

History.—ss. 15, 19, ch. 87-252; ss. 14, 19, 20, ch. 90-263; s. 4, ch. 91-429; s. 10, ch. 98-130; s. 33, ch. 2000-242.



491.0147 - Confidentiality and privileged communications.

491.0147 Confidentiality and privileged communications.—Any communication between any person licensed or certified under this chapter and her or his patient or client shall be confidential. This secrecy may be waived under the following conditions:

(1) When the person licensed or certified under this chapter is a party defendant to a civil, criminal, or disciplinary action arising from a complaint filed by the patient or client, in which case the waiver shall be limited to that action.

(2) When the patient or client agrees to the waiver, in writing, or, when more than one person in a family is receiving therapy, when each family member agrees to the waiver, in writing.

(3) When, in the clinical judgment of the person licensed or certified under this chapter, there is a clear and immediate probability of physical harm to the patient or client, to other individuals, or to society and the person licensed or certified under this chapter communicates the information only to the potential victim, appropriate family member, or law enforcement or other appropriate authorities. There shall be no liability on the part of, and no cause of action of any nature shall arise against, a person licensed or certified under this chapter for the disclosure of otherwise confidential communications under this subsection.

History.—ss. 15, 19, ch. 87-252; ss. 19, 20, ch. 90-263; s. 4, ch. 91-429; s. 515, ch. 97-103; s. 1, ch. 2009-103.



491.0148 - Records.

491.0148 Records.—Each psychotherapist who provides services as defined in this chapter shall maintain records. The board may adopt rules defining the minimum requirements for records and reports, including content, length of time records shall be maintained, and transfer of either the records or a report of such records to a subsequent treating practitioner or other individual with written consent of the client or clients.

History.—ss. 13, 20, ch. 90-263; s. 4, ch. 91-429.



491.0149 - Display of license; use of professional title on promotional materials.

491.0149 Display of license; use of professional title on promotional materials.—

(1)(a) A person licensed under this chapter as a clinical social worker, marriage and family therapist, or mental health counselor, or certified as a master social worker shall conspicuously display the valid license issued by the department or a true copy thereof at each location at which the licensee practices his or her profession.

(b)1. A licensed clinical social worker shall include the words “licensed clinical social worker” or the letters “LCSW” on all promotional materials, including cards, brochures, stationery, advertisements, and signs, naming the licensee.

2. A licensed marriage and family therapist shall include the words “licensed marriage and family therapist” or the letters “LMFT” on all promotional materials, including cards, brochures, stationery, advertisements, and signs, naming the licensee.

3. A licensed mental health counselor shall include the words “licensed mental health counselor” or the letters “LMHC” on all promotional materials, including cards, brochures, stationery, advertisements, and signs, naming the licensee.

(2)(a) A person registered under this chapter as a clinical social worker intern, marriage and family therapist intern, or mental health counselor intern shall conspicuously display the valid registration issued by the department or a true copy thereof at each location at which the registered intern is completing the experience requirements.

(b) A registered clinical social worker intern shall include the words “registered clinical social worker intern,” a registered marriage and family therapist intern shall include the words “registered marriage and family therapist intern,” and a registered mental health counselor intern shall include the words “registered mental health counselor intern” on all promotional materials, including cards, brochures, stationery, advertisements, and signs, naming the registered intern.

(3)(a) A person provisionally licensed under this chapter as a provisional clinical social worker licensee, provisional marriage and family therapist licensee, or provisional mental health counselor licensee shall conspicuously display the valid provisional license issued by the department or a true copy thereof at each location at which the provisional licensee is providing services.

(b) A provisional clinical social worker licensee shall include the words “provisional clinical social worker licensee,” a provisional marriage and family therapist licensee shall include the words “provisional marriage and family therapist licensee,” and a provisional mental health counselor licensee shall include the words “provisional mental health counselor licensee” on all promotional materials, including cards, brochures, stationery, advertisements, and signs, naming the provisional licensee.

History.—ss. 15, 20, ch. 90-263; s. 4, ch. 91-429; s. 516, ch. 97-103; s. 19, ch. 97-198; s. 211, ch. 97-264.



491.015 - Duties of the department as to certified master social workers.

491.015 Duties of the department as to certified master social workers.—

(1) All functions reserved to boards under chapter 456 shall be exercised by the department with respect to the regulation of certified master social workers and in a manner consistent with the exercise of its regulatory functions.

(2) The department shall adopt rules to implement and enforce provisions relating to certified master social workers.

History.—ss. 15, 19, ch. 87-252; ss. 16, 19, 20, ch. 90-263; s. 4, ch. 91-429; s. 155, ch. 98-166; s. 216, ch. 2000-160.



491.016 - Social work; use of title.

491.016 Social work; use of title.—

(1) A social worker is not authorized to conduct clinical social work without obtaining and possessing a license or certification issued pursuant to this chapter.

(2) It shall be a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for a person, for or without compensation, to hold himself or herself out to the public as a social worker either directly or through a governmental or private organization, entity, or agency unless that person:

(a) Possesses at least a bachelor’s or master’s degree in social work from a social work program accredited by or from an institution that is an active candidate for accreditation as a social work program by the Council on Social Work Education; or

(b) Completes, at a university or college outside the United States or Canada, a social work program determined by the Foreign Equivalency Determination Service of the Council on Social Work Education to be equivalent to a bachelor’s or master’s degree in social work.

(3) This section does not apply to:

(a) A person who, prior to July 1, 2008, used the title “social worker” in his or her employment.

(b) Employees providing social work services under administrative supervision in long-term care facilities licensed by the Agency for Health Care Administration.

(4) The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement and enforce this section.

History.—s. 3, ch. 2008-154.






Chapter 492 - PROFESSIONAL GEOLOGY

492.101 - Purpose.

492.101 Purpose.—It is hereby declared to be the public policy of the state that, in order to safeguard the life, health, property, and public well-being of its citizens, any person practicing or offering to practice geology in this state shall meet the requirements of this chapter.

History.—ss. 1, 19, ch. 87-403; s. 4, ch. 91-429; s. 194, ch. 94-218; s. 55, ch. 2000-356.



492.102 - Definitions.

492.102 Definitions.—For the purposes of this chapter, unless the context clearly requires otherwise:

(1) “Board” means the Board of Professional Geologists.

(2) “Department” means the Department of Business and Professional Regulation.

(3) “Geology” means the science which includes the treatment of the earth and its origin and history, in general; the investigation of the earth’s crust and interior and the solids and fluids, including all surface and underground waters, and gases which compose the earth; the study of the natural agents, forces, and processes which cause changes in the earth; and the utilization of this knowledge of the earth and its solids, fluids, and gases, and their collective properties and processes, for the benefit of humankind.

(4) “Geologist” means an individual who, by reason of her or his knowledge of geology, soils, mathematics, and the physical and life sciences, acquired by education and practical experience, is capable of practicing the science of geology.

(5) “Qualified geologist” means an individual who possesses all the qualifications for licensure under the provisions of this chapter, except that such person is not licensed.

(6) “Professional geologist” means an individual who is licensed as a geologist under the provisions of this chapter.

(7) “Practice of professional geology” means the performance of, or offer to perform, geological services, including, but not limited to, consultation, investigation, evaluation, planning, and geologic mapping, but not including mapping as prescribed in chapter 472, relating to geological work, except as specifically exempted by this chapter. Any person who practices any specialty branch of the profession of geology, or who by verbal claim, sign, advertisement, letterhead, card, or any other means represents herself or himself to be a professional geologist, or who through the use of some title implies that she or he is a professional geologist or that she or he is licensed under this chapter, or who holds herself or himself out as able to perform or does perform any geological services or work recognized as professional geology, shall be construed to be engaged in the practice of professional geology.

History.—ss. 2, 19, ch. 87-403; s. 4, ch. 91-429; s. 195, ch. 94-218; s. 517, ch. 97-103; s. 56, ch. 2000-356.



492.103 - Board of Professional Geologists.

492.103 Board of Professional Geologists.—

(1) There is created in the Department of Business and Professional Regulation the Board of Professional Geologists. The board shall consist of seven members, five of whom shall be professional geologists, and two of whom shall be laypersons who are not and have never been geologists or members of any closely related profession or occupation. The chief of the Bureau of Geology in the Department of Environmental Protection, or his or her designee, shall serve as an ex officio member of the board. Members shall be appointed for 4-year terms.

(2) All provisions of chapter 455 relating to activities of the board shall apply.

History.—ss. 3, 19, ch. 87-403; s. 32, ch. 88-392; s. 4, ch. 91-429; s. 52, ch. 92-149; s. 196, ch. 94-218; s. 458, ch. 94-356; s. 518, ch. 97-103; s. 156, ch. 98-166; s. 217, ch. 2000-160.



492.104 - Rulemaking authority.

492.104 Rulemaking authority.—The Board of Professional Geologists has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this chapter. Every licensee shall be governed and controlled by this chapter and the rules adopted by the board. The board is authorized to set, by rule, fees for application, examination, certificate of authorization, late renewal, initial licensure, and license renewal. These fees should not exceed the cost of implementing the application, examination, initial licensure, and license renewal or other administrative process and shall be established as follows:

(1) The application fee shall not exceed $150 and shall be nonrefundable.

(2) The examination fee shall not exceed $250, and the fee may be apportioned to each part of a multipart examination. The examination fee shall be refundable in whole or part if the applicant is found to be ineligible to take any portion of the licensure examination.

(3) The initial license fee shall not exceed $100.

(4) The biennial renewal fee shall not exceed $150.

(5) The fee for a certificate of authorization shall not exceed $350 and the fee for renewal of the certificate shall not exceed $350.

(6) The fee for reactivation of an inactive license shall not exceed $50.

(7) The fee for a provisional license shall not exceed $400.

(8) The fee for application, examination, and licensure for a license by endorsement shall be as provided in this section for licenses in general.

History.—ss. 4, 19, ch. 87-403; s. 64, ch. 89-162; s. 49, ch. 91-137; s. 4, ch. 91-429; s. 164, ch. 98-200; s. 57, ch. 2000-356; s. 1, ch. 2014-73.



492.105 - Licensure by examination; requirements; fees.

492.105 Licensure by examination; requirements; fees.—

(1) Any person desiring to be licensed as a professional geologist shall apply to the department to take the licensure examination. The written licensure examination shall be designed to test an applicant’s qualifications to practice professional geology, and shall include such subjects as will tend to ascertain the applicant’s knowledge of the fundamentals, theory, and practice of professional geology and may include such subjects as are taught in curricula of accredited colleges and universities. The written licensure examination may be a multipart examination. The department shall examine each applicant who the board certifies:

(a) Has completed the application form and remitted a nonrefundable application fee and an examination fee which is refundable if the applicant is found to be ineligible to take the examination.

(b) Is at least 18 years of age.

(c) Has not committed any act or offense in any jurisdiction which would constitute the basis for disciplining a professional geologist licensed pursuant to this chapter.

(d) Has fulfilled the following educational requirements at a college or university, the geological curricula of which meet the criteria established by an accrediting agency recognized by the United States Department of Education:

1. Graduation from such college or university with a major in geology or other related science acceptable to the board; and

2. Satisfactory completion of at least 30 semester hours or 45 quarter hours of geological coursework.

(e) Has at least 5 years of verified professional geological work experience, which includes a minimum of 3 years of professional geological work under the supervision of a licensed or qualified geologist or professional engineer registered under chapter 471 as qualified in the field or discipline of professional engineering work performed; or has a minimum of 5 accumulative years of verified geological work experience in responsible charge of geological work as determined by the board.

(2) The department shall issue a license to practice professional geology to any person who has:

(a) Paid the appropriate license fee;

(b) Been certified by the board as qualified to practice professional geology; and

(c) Passed the written licensure examination; provided that applicants meeting the other requirements of this section may be licensed without written examination if application is made in proper form within 1 calendar year of October 1, 1987.

(3) The department shall not issue a license to any applicant who is under investigation in any jurisdiction for an offense which would constitute a violation of this chapter. Upon completion of the investigation, the disciplinary provisions of s. 492.113 shall apply.

History.—ss. 5, 19, ch. 87-403; s. 1, ch. 89-79; s. 4, ch. 91-429; s. 294, ch. 94-119; s. 519, ch. 97-103; s. 5, ch. 98-116; s. 58, ch. 2000-356; s. 2, ch. 2014-73.



492.1051 - Registered geologist-in-training; requirements.

492.1051 Registered geologist-in-training; requirements.—

(1) A person desiring to register as a geologist-in-training shall apply to the department to take a discrete portion of the examination required for licensure as a professional geologist in this state. This discrete portion shall cover the fundamentals of geology. The department shall examine each applicant who the board certifies:

(a) Has completed the application form and remitted a nonrefundable application fee and an examination fee that is refundable if the applicant is found to be ineligible to take the examination.

(b) Has not committed an act or offense in any jurisdiction which constitutes grounds for disciplining a professional geologist licensed under this chapter; and

(c) Has successfully completed at least 30 semester hours or 45 quarter hours of geological coursework at a college or university, the geological curricula of which meet the criteria established by an accrediting agency recognized by the United States Department of Education and, if still enrolled, has provided a letter of good academic standing from the college or university.

(2) The department shall register as a geologist-in-training each applicant who the board certifies has passed the fundamentals of geology portion of the licensure examination.

(3) A registered geologist-in-training desiring to be licensed as a professional geologist shall apply to the department to take the licensure examination as prescribed in s. 492.105(1), but is not required to retake the fundamentals of geology portion of the licensure examination.

History.—s. 3, ch. 2014-73.



492.106 - Provisional licenses.

492.106 Provisional licenses.—The department may provide a provisional license to any person who is not a resident of and has not established a place of business in this state, and who is duly licensed in another state, territory, or possession of the United States, or in the District of Columbia, and who has qualifications which the board, upon advice of a committee of the board, deems comparable to those required of professional geologists in this state, upon written application accompanied by the proper application fee, offered prior to the practice of professional geology in this state, under the following restrictions:

(1) Satisfactory proof of licensure as required above shall include the name, residence address, business address, and certification of the license of the applicant from the issuing state, together with the name and address of the authority issuing such license.

(2) The practice of professional geology under a provisional license shall not exceed 1 year.

(3) The practice of professional geology under a provisional license shall be confined to one specified project. Such license may not be renewed or reissued for 5 years from the date of original issuance.

(4) A written statement shall be furnished to the department within 60 days of completion of the work, indicating the time engaged and the nature of the work. A person holding a provisional license shall exhibit such provisional license each time and on each occasion that an indication of licensure is required.

History.—ss. 6, 19, ch. 87-403; s. 50, ch. 91-137; s. 4, ch. 91-429.



492.107 - Seals.

492.107 Seals.—

(1) The board shall prescribe, by rule, a form of seal, including its electronic form, to be used by persons holding valid licenses. All geological papers, reports, and documents prepared or issued by the licensee shall be signed, dated, and sealed by the licensee who performed or is responsible for the supervision, direction, or control of the work contained in the papers, reports, or documents. Such signature, date, and seal shall be evidence of the authenticity of that to which they are affixed. Geological papers, reports, and documents prepared or issued by the licensee may be transmitted electronically provided they have been signed by the licensee, dated, and electronically sealed. It is unlawful for any person to sign or seal any document as a professional geologist unless that person holds a current, active license as a professional geologist which has not expired or been revoked or suspended, unless reinstated or reissued.

(2) No licensee shall affix or permit to be affixed her or his seal or name to any geologic reports, papers, or other documents which depict work which the licensee is not licensed to perform or which was not performed by or under the responsible supervision, direction, or control of the licensee.

History.—ss. 7, 19, ch. 87-403; s. 4, ch. 91-429; s. 160, ch. 94-119; s. 59, ch. 2000-356.



492.108 - Licensure by endorsement; requirements; fees.

492.108 Licensure by endorsement; requirements; fees.—

(1) The department shall issue a license by endorsement to any applicant who, upon applying to the department and remitting an application fee, has been certified by the board that he or she:

(a) Has met the qualifications for licensure in s. 492.105(1)(b)-(e).

(b) Is the holder of an active license in good standing in a state, trust, territory, or possession of the United States.

(c) Was licensed through written examination in at least one state, trust, territory, or possession of the United States, the examination requirements of which have been approved by the board as substantially equivalent to or more stringent than those of this state, and has received a score on such examination which is equal to or greater than the score required by this state for licensure by examination.

(d) Has taken and successfully passed the laws and rules portion of the examination required for licensure as a professional geologist in this state.

(2) The department shall issue a license to practice professional geology to any applicant who successfully complies with the requirements of this section. The department shall not issue a license to any applicant who is under investigation in any jurisdiction for an offense which would constitute a violation of this chapter. Upon completion of the investigation, the disciplinary provisions of s. 492.113 shall apply.

History.—ss. 8, 19, ch. 87-403; s. 51, ch. 91-137; s. 4, ch. 91-429; s. 294, ch. 94-119; s. 520, ch. 97-103; s. 60, ch. 2000-356.



492.109 - Renewal of license; fees.

492.109 Renewal of license; fees.—

(1) The department shall renew a license upon receipt of the renewal application and fee.

(2) The department shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) The licensee must have on file with the department the address of her or his primary place of practice within this state prior to engaging in that practice. Prior to changing the address of her or his primary place of practice, whether or not within this state, the licensee must notify the department of the address of the new primary place of practice.

History.—ss. 9, 19, ch. 87-403; s. 4, ch. 91-429; s. 290, ch. 94-119; s. 521, ch. 97-103.



492.1101 - Inactive status.

492.1101 Inactive status.—

(1) A license that has become inactive may be reactivated under s. 492.109 upon application to the department.

(2) The board shall promulgate rules relating to the reactivation of inactive licenses and shall prescribe by rule a fee for the reactivation of inactive licenses.

History.—ss. 10, 19, ch. 87-403; s. 4, ch. 91-429; s. 291, ch. 94-119.



492.111 - Practice of professional geology by a firm, corporation, or partnership; certificate of authorization.

492.111 Practice of professional geology by a firm, corporation, or partnership; certificate of authorization.—The practice of, or offer to practice, professional geology by individual professional geologists licensed under the provisions of this chapter through a firm, corporation, or partnership offering geological services to the public through individually licensed professional geologists as agents, employees, officers, or partners thereof is permitted subject to the provisions of this chapter, provided that:

(1) At all times that it offers geological services to the public, the firm, corporation, or partnership has on file with the department the name and license number of one or more individuals who hold a current, active license as a professional geologist in the state and are serving as a geologist of record for the firm, corporation, or partnership. A geologist of record may be any principal officer or employee of such firm or corporation, or any partner or employee of such partnership, who holds a current, active license as a professional geologist in this state, or any other Florida-licensed professional geologist with whom the firm, corporation, or partnership has entered into a long-term, ongoing relationship, as defined by rule of the board, to serve as one of its geologists of record. It shall be the responsibility of the firm, corporation, or partnership and the geologist of record to notify the department of any changes in the relationship or identity of that geologist of record within 30 days after such change.

(2) The firm, corporation, or partnership has been issued a certificate of authorization by the department as provided in this chapter. For purposes of this section, a certificate of authorization shall be required of any firm, corporation, partnership, association, or person practicing under a fictitious name and offering geological services to the public; except that, when an individual is practicing professional geology in her or his own name, she or he shall not be required to obtain a certificate of authorization under this section. Such certificate of authorization shall be renewed every 2 years.

(3) All final geological papers or documents involving the practice of the profession of geology which have been prepared or approved for the use of such firm, corporation, or partnership, for delivery to any person for public record with the state, shall be dated and bear the signature and seal of the professional geologist or professional geologists who prepared or approved them.

(4) Except as provided in s. 558.0035, the fact that a licensed professional geologist practices through a corporation or partnership does not relieve the registrant from personal liability for negligence, misconduct, or wrongful acts committed by her or him. The partnership and all partners are jointly and severally liable for the negligence, misconduct, or wrongful acts committed by their agents, employees, or partners while acting in a professional capacity. Any officer, agent, or employee of a corporation is personally liable and accountable only for negligent acts, wrongful acts, or misconduct committed by her or him or committed by any person under her or his direct supervision and control, while rendering professional services on behalf of the corporation. The personal liability of a shareholder of a corporation, in her or his capacity as shareholder, may be no greater than that of a shareholder-employee of a corporation incorporated under chapter 607. The corporation is liable up to the full value of its property for any negligent acts, wrongful acts, or misconduct committed by any of its officers, agents, or employees while they are engaged on behalf of the corporation in the rendering of professional services.

(5) The firm, corporation, or partnership desiring a certificate of authorization shall file with the department an application therefor, upon a form to be prescribed by the department, accompanied by the required application fee.

(6) The department may refuse to issue a certificate of authorization if any facts exist which would entitle the department to suspend or revoke an existing certificate of authorization or if the department, after giving persons involved a full and fair hearing, determines that any of the officers or directors of said firm or corporation, or partners of said partnership, have violated the provisions of s. 492.113.

History.—ss. 11, 19, ch. 87-403; s. 52, ch. 91-137; s. 4, ch. 91-429; s. 294, ch. 94-119; s. 522, ch. 97-103; s. 61, ch. 2000-356; s. 1, ch. 2004-294; s. 7, ch. 2013-28.



492.112 - Prohibitions; penalties.

492.112 Prohibitions; penalties.—

(1) A person may not knowingly:

(a) Practice professional geology unless the person is licensed under this chapter.

(b) Use the name or title “Professional Geologist” or any other title, designation, words, letters, abbreviations, or device tending to indicate that the person holds an active license as a professional geologist when the person is not licensed under this chapter.

(c) Present as her or his own the license of another.

(d) Give false or forged evidence to the department.

(e) Use or attempt to use a license that has been suspended, revoked, or placed on inactive or delinquent status.

(f) Employ unlicensed persons to practice professional geology.

(g) Conceal information relative to violations of this chapter.

(2) Any person who violates any of the provisions of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 12, 19, ch. 87-403; s. 120, ch. 91-224; s. 4, ch. 91-429; s. 292, ch. 94-119; s. 523, ch. 97-103; s. 62, ch. 2000-356; s. 2, ch. 2004-294.



492.113 - Disciplinary proceedings.

492.113 Disciplinary proceedings.—

(1) The following acts constitute grounds for which the disciplinary actions in subsection (3) may be taken:

(a) Violation of any provision of s. 492.112 or any other provision of this chapter.

(b) Attempting to procure a license to practice professional geology by bribery or fraudulent misrepresentations.

(c) Having a license to practice professional geology revoked, suspended, or otherwise acted against, including the denial of licensure by the licensing authority of another state, territory, or country.

(d) Being convicted or found guilty of, or entering a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction which directly relates to the practice of professional geology or the ability to practice professional geology.

(e) Making or filing a report or record that the licensee knows to be false, willfully failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to impede or obstruct such filing. Such reports or records include only those that are signed in the capacity of a licensed professional geologist.

(f) Advertising goods or services in a manner that is fraudulent, false, deceptive, or misleading in form or content.

(g) Committing an act of fraud or deceit, negligence, incompetence, or misconduct in the practice of professional geology.

(h) Violation of chapter 455.

(i) Practicing on a revoked, suspended, inactive, or delinquent license.

(j) Affixing or permitting to be affixed her or his name to geological papers, reports, or documents that were not prepared by her or him or under her or his responsible supervision, direction, or control.

(k) Violating a rule of the department or board or any order of the department or board previously entered in a disciplinary hearing.

(2) The board shall specify, by rule, what acts or omissions constitute a violation of subsection (1).

(3) When the board finds any person guilty of any of the grounds set forth in subsection (1), it may enter an order imposing one or more of the following penalties:

(a) Denial of an application for licensure.

(b) Revocation or suspension of a license.

(c) Imposition of an administrative fine not to exceed $1,000 for each count or separate offense.

(d) Issuance of a reprimand.

(e) Placement of the licensee on probation for a period of time and subject to such conditions as the board may specify.

(f) Restriction of the authorized scope of practice by the licensee.

(4) The department shall reissue the license of a disciplined professional geologist or business upon certification by the board that the disciplined person has complied with all of the terms and conditions set forth in the final order.

History.—ss. 13, 19, ch. 87-403; s. 4, ch. 91-429; s. 293, ch. 94-119; s. 524, ch. 97-103; s. 157, ch. 98-166; s. 218, ch. 2000-160; s. 63, ch. 2000-356; s. 3, ch. 2004-294.



492.114 - Lost, destroyed, stolen, or mutilated licenses.

492.114 Lost, destroyed, stolen, or mutilated licenses.—A duplicate license for a duly licensed professional geologist may be issued to replace a license lost, destroyed, stolen, or mutilated, subject to rules of the department. Any mutilated license shall be returned to the department before a duplicate license may be issued. Any lost, presumed destroyed, or stolen license for which a duplicate license has been issued shall be returned to the department, if found. All licenses issued under this section shall be plainly marked with the word “DUPLICATE.”

History.—ss. 14, 19, ch. 87-403; s. 4, ch. 91-429.



492.115 - Roster of licensed professional geologists.

492.115 Roster of licensed professional geologists.—A roster showing the names and places of business or residence of all licensed professional geologists and all firms, corporations, or partnerships holding certificates of authorization to practice professional geology in the state shall be prepared annually by the department. A copy of this roster shall be obtainable by each licensed professional geologist and each firm, corporation, or partnership holding a certificate of authorization, and copies thereof shall be placed on file with the department.

History.—ss. 15, 19, ch. 87-403; s. 4, ch. 91-429; s. 4, ch. 2004-294.



492.116 - Exemptions.

492.116 Exemptions.—The following persons are specifically exempted from this chapter, provided, however, that all final geological papers or documents which have been prepared by a person exempt under subsection (1), subsection (2), subsection (3), or subsection (4) for delivery to any person for public record with the state shall be dated and bear the signature and seal of the professional geologist or professional geologists who prepared or approved them:

(1) Persons engaged solely in teaching the science of geology.

(2) Persons engaged in geological research which does not affect the health, safety, or well-being of the public.

(3) Officers and employees of the United States Government, the State of Florida, water management districts, or other local or regional governmental entities practicing solely as such officers or employees.

(4) Regular full-time employees of a corporation not engaged in the practice of professional geology as such, who are directly supervised by a person licensed as a professional geologist under this chapter.

(5) A person employed on a full-time basis as a geologist by an employer engaged in the business of developing, mining, or treating ores, other minerals, and petroleum resources if that person engages in geological practice exclusively for and as an employee of such employer and does not hold herself or himself out and is not held out as available to perform any geological services for persons other than her or his employer.

History.—ss. 16, 19, ch. 87-403; s. 33, ch. 88-392; s. 4, ch. 91-429; s. 525, ch. 97-103; s. 64, ch. 2000-356.



492.1165 - Construction of chapter.

492.1165 Construction of chapter.—Nothing in this chapter shall be construed to prevent or prohibit the practice of any profession or trade for which a license is required under any other law of this state, or the practice by registered professional engineers.

History.—ss. 17, 19, ch. 87-403; s. 4, ch. 91-429; s. 65, ch. 2000-356.






Chapter 493 - PRIVATE INVESTIGATIVE, PRIVATE SECURITY, AND REPOSSESSION SERVICES

Part I - GENERAL PROVISIONS (ss. 493.6100-493.6126)

493.6100 - Legislative intent.

493.6100 Legislative intent.—The Legislature recognizes that the private security, investigative, and recovery industries are rapidly expanding fields that require regulation to ensure that the interests of the public will be adequately served and protected. The Legislature recognizes that untrained persons, unlicensed persons or businesses, or persons who are not of good moral character engaged in the private security, investigative, and recovery industries are a threat to the welfare of the public if placed in positions of trust. Regulation of licensed and unlicensed persons and businesses engaged in these fields is therefore deemed necessary.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429; s. 1, ch. 94-172.



493.6101 - Definitions.

493.6101 Definitions.—

(1) “Department” means the Department of Agriculture and Consumer Services.

(2) “Person” means any individual, firm, company, agency, organization, partnership, or corporation.

(3) “Licensee” means any person licensed under this chapter.

(4) The personal pronoun “he” or the personal pronoun “she” implies the impersonal pronoun “it.”

(5) “Principal officer” means an individual who holds the office of president, vice president, secretary, or treasurer in a corporation.

(6) “Advertising” means the submission of bids, contracting, or making known by any public notice or solicitation of business, directly or indirectly, that services regulated under this chapter are available for consideration.

(7) “Good moral character” means a personal history of honesty, fairness, and respect for the rights and property of others and for the laws of this state and nation.

(8) “Conviction” means an adjudication of guilt by a federal or state court resulting from plea or trial, regardless of whether imposition of sentence was suspended.

(9) “Unarmed” means that no firearm shall be carried by the licensee while providing services regulated by this chapter.

(10) “Branch office” means each additional location of an agency where business is actively conducted which advertises as performing or is engaged in the business authorized by the license.

(11) “Sponsor” means any Class “C,” Class “MA,” or Class “M” licensee who supervises and maintains under his or her direction and control a Class “CC” intern; or any Class “E” or Class “MR” licensee who supervises and maintains under his or her direction and control a Class “EE” intern.

(12) “Intern” means an individual who studies as a trainee or apprentice under the direction and control of a designated sponsoring licensee.

(13) “Manager” means any licensee who directs the activities of licensees at any agency or branch office. The manager shall be assigned to and shall primarily operate from the agency or branch office location for which he or she has been designated as manager.

(14) “Firearm instructor” means any Class “K” licensee who provides classroom or range instruction to applicants for a Class “G” license.

(15) “Private investigative agency” means any person who, for consideration, advertises as providing or is engaged in the business of furnishing private investigations.

(16) “Private investigator” means any individual who, for consideration, advertises as providing or performs private investigation. This does not include an informant who, on a one-time or limited basis, as a result of a unique expertise, ability, vocation, or special access and who, under the direction and control of a Class “C” licensee or a Class “MA” licensee, provides information or services that would otherwise be included in the definition of private investigation.

(17) “Private investigation” means the investigation by a person or persons for the purpose of obtaining information with reference to any of the following matters:

(a) Crime or wrongs done or threatened against the United States or any state or territory of the United States, when operating under express written authority of the governmental official responsible for authorizing such investigation.

(b) The identity, habits, conduct, movements, whereabouts, affiliations, associations, transactions, reputation, or character of any society, person, or group of persons.

(c) The credibility of witnesses or other persons.

(d) The whereabouts of missing persons, owners of unclaimed property or escheated property, or heirs to estates.

(e) The location or recovery of lost or stolen property.

(f) The causes and origin of, or responsibility for, fires, libels, slanders, losses, accidents, damage, or injuries to real or personal property.

(g) The business of securing evidence to be used before investigating committees or boards of award or arbitration or in the trial of civil or criminal cases and the preparation therefor.

(18) “Security agency” means any person who, for consideration, advertises as providing or is engaged in the business of furnishing security services, armored car services, or transporting prisoners. This includes any person who utilizes dogs and individuals to provide security services.

(19) “Security officer” means any individual who, for consideration, advertises as providing or performs bodyguard services or otherwise guards persons or property; attempts to prevent theft or unlawful taking of goods, wares, and merchandise; or attempts to prevent the misappropriation or concealment of goods, wares or merchandise, money, bonds, stocks, choses in action, notes, or other documents, papers, and articles of value or procurement of the return thereof. The term also includes armored car personnel and those personnel engaged in the transportation of prisoners.

(20) “Recovery agency” means any person who, for consideration, advertises as providing or is engaged in the business of performing repossessions.

(21) “Recovery agent” means any individual who, for consideration, advertises as providing or performs repossessions.

(22) “Repossession” means the recovery of a motor vehicle as defined under s. 320.01(1), a mobile home as defined in s. 320.01(2), a motorboat as defined under s. 327.02, an aircraft as defined in s. 330.27(1), a personal watercraft as defined in s. 327.02, an all-terrain vehicle as defined in s. 316.2074, farm equipment as defined under s. 686.402, or industrial equipment, by an individual who is authorized by the legal owner, lienholder, or lessor to recover, or to collect money payment in lieu of recovery of, that which has been sold or leased under a security agreement that contains a repossession clause. As used in this subsection, the term “industrial equipment” includes, but is not limited to, tractors, road rollers, cranes, forklifts, backhoes, and bulldozers. The term “industrial equipment” also includes other vehicles that are propelled by power other than muscular power and that are used in the manufacture of goods or used in the provision of services. A repossession is complete when a licensed recovery agent is in control, custody, and possession of such repossessed property. Property that is being repossessed shall be considered to be in the control, custody, and possession of a recovery agent if the property being repossessed is secured in preparation for transport from the site of the recovery by means of being attached to or placed on the towing or other transport vehicle or if the property being repossessed is being operated or about to be operated by an employee of the recovery agency.

(23) “Felony” means a criminal offense that is punishable under the laws of this state, or that would be punishable if committed in this state, by death or imprisonment in the state penitentiary; a crime in any other state or a crime against the United States which is designated as a felony; or an offense in any other state, territory, or country punishable by imprisonment for a term exceeding 1 year.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429; s. 10, ch. 94-241; s. 5, ch. 96-407; s. 1137, ch. 97-103; s. 1, ch. 97-248; s. 34, ch. 2001-36; s. 4, ch. 2002-295; s. 1, ch. 2005-143; s. 2, ch. 2013-251.



493.6102 - Inapplicability of this chapter.

493.6102 Inapplicability of this chapter.—This chapter shall not apply to:

(1) Any individual who is an “officer” as defined in s. 943.10(14) or is a law enforcement officer of the United States Government, while such local, state, or federal officer is engaged in her or his official duties or when performing off-duty security activities approved by her or his superiors.

(2) Any insurance investigator or adjuster licensed by a state or federal licensing authority when such person is providing services or expert advice within the scope of her or his license.

(3) Any individual solely, exclusively, and regularly employed as an unarmed investigator in connection with the business of her or his employer, when there exists an employer-employee relationship.

(4) Any unarmed individual engaged in security services who is employed exclusively to work on the premises of her or his employer, or in connection with the business of her or his employer, when there exists an employer-employee relationship.

(5) Any person or bureau whose business is exclusively the furnishing of information concerning the business and financial standing and credit responsibility of persons or the financial habits and financial responsibility of applicants for insurance, indemnity bonds, or commercial credit.

(6) Any attorney in the regular practice of her or his profession.

(7) Any bank or bank holding company, credit union, or small loan company operating pursuant to chapters 516 and 520; any consumer credit reporting agency regulated under 15 U.S.C. ss. 1681 et seq.; or any collection agency not engaged in repossessions or to any permanent employee thereof.

(8) Any person who holds a professional license under the laws of this state when such person is providing services or expert advice in the profession or occupation in which that person is so licensed.

(9) Any security agency or private investigative agency, and employees thereof, performing contractual security or investigative services solely and exclusively for any agency of the United States.

(10) Any person duly authorized by the laws of this state to operate a central burglar or fire alarm business. However, such persons are not exempt to the extent they perform services requiring licensure or registration under this chapter.

(11) Any person or company retained by a food service establishment to independently evaluate the food service establishment including quality of food, service, and facility. However, such persons are not exempt to the extent they investigate or are retained to investigate criminal or suspected criminal behavior on the part of the food service establishment employees.

(12) Any person who is a school crossing guard employed by a third party hired by a city or county and trained in accordance with s. 316.75.

(13) Any individual employed as a security officer by a church or ecclesiastical or denominational organization having an established physical place of worship in this state at which nonprofit religious services and activities are regularly conducted or by a church cemetery to provide security on the property of the organization or cemetery, and who does not carry a firearm in the course of her or his duties.

(14) Any person or firm that solely and exclusively conducts genealogical research, or otherwise traces lineage or ancestry, by primarily utilizing public records and historical information and databases.

(15) Any licensed Florida-certified public accountant who is acting within the scope of the practice of public accounting as defined in chapter 473.

History.—ss. 2, 11, ch. 90-364; s. 16, ch. 91-248; s. 4, ch. 91-429; s. 2, ch. 94-172; s. 6, ch. 96-407; s. 1138, ch. 97-103; s. 69, ch. 97-190; s. 2, ch. 97-248; s. 35, ch. 2001-36; s. 2, ch. 2005-143; s. 23, ch. 2006-312.



493.6103 - Authority to make rules.

493.6103 Authority to make rules.—The department shall adopt rules necessary to administer this chapter. However, no rule shall be adopted that unreasonably restricts competition or the availability of services requiring licensure pursuant to this chapter or that unnecessarily increases the cost of such services without a corresponding or equivalent public benefit.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429.



493.61035 - Credit for relevant military training and education.

493.61035 Credit for relevant military training and education.—

(1) The department shall provide a method by which honorably discharged veterans may apply for licensure. The method must include:

(a) To the fullest extent possible, credit toward the requirements for licensure for military training and education received and completed during service in the United States Armed Forces if the military training or education is substantially similar to the training or education required for licensure.

(b) Identification of overlaps and gaps between the requirements for licensure and the military training or education received and completed by the veteran, and subsequent notification to the veteran of the overlaps and gaps.

(c) Assistance in identifying programs that offer training and education needed to meet the requirements for licensure.

(2) Notwithstanding any other provision of law, beginning October 1, 2017, and annually thereafter, the department is directed to prepare and submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives. In addition to any other information that the Legislature may require, the report must include statistics and relevant information which detail:

(a) The number of applicants who identified themselves as veterans.

(b) The number of veterans whose application for a license was approved.

(c) The number of veterans whose application for a license was denied, including the reasons for denial.

(d) Data on the application processing times for veterans.

(e) The department’s efforts to assist veterans in identifying programs that offer training and education needed to meet the requirements for licensure.

(f) The department’s identification of the most common overlaps and gaps between the requirements for licensure and the military training and education received and completed by the veterans.

(g) Recommendations on ways to improve the department’s ability to meet the needs of veterans which would effectively address the challenges that veterans face when separating from military service and seeking a license for a profession or occupation regulated by the department pursuant to this chapter.

History.—s. 7, ch. 2016-242.



493.6104 - Advisory council.

493.6104 Advisory council.—

(1) The department shall designate an advisory council, known as the Private Investigation, Recovery, and Security Advisory Council, to be composed of 11 members. One member must be an active law enforcement officer, certified under the Florida Criminal Justice Standards and Training Commission, representing a statewide law enforcement agency or statewide association of law enforcement agencies. One member must be the owner or operator of a business that regularly contracts with Class “A,” Class “B,” or Class “R” agencies. Nine members must be geographically distributed, insofar as possible, and must be licensed pursuant to this chapter. Two members must be from the security profession, one of whom represents an agency that employs 20 security guards or fewer; two members must be from the private investigative profession, one of whom represents an agency that employs five investigators or fewer; one member shall be from the repossession profession; and the remaining four members may be drawn from any of the professions regulated under this chapter.

(2) Council members shall be appointed by the Commissioner of Agriculture for a 4-year term. In the event of an appointment to fill an unexpired term, the appointment shall be for no longer than the remainder of the unexpired term. No member may serve more than two full consecutive terms. Members may be removed by the Commissioner of Agriculture for cause. Cause shall include, but is not limited to, absences from two consecutive meetings.

(3) Members shall elect a chairperson annually. No member may serve as chairperson more than twice.

(4) The council shall meet at least 4 times yearly upon the call of the chairperson, at the request of a majority of the membership, or at the request of the department. Notice of council meetings and the agenda shall be published in the Florida Administrative Register at least 14 days prior to such meeting.

(5) The council shall advise the department and make recommendations relative to the regulation of the security, investigative, and recovery industries.

(6) A quorum of six members shall be necessary for a meeting to convene or continue. All official action taken by the council shall be by simple majority of those members present. Members may not participate or vote by proxy. Meetings shall be recorded, and minutes of the meetings shall be maintained by the department.

(7) The director of the Division of Licensing or the director’s designee shall serve, in a nonvoting capacity, as secretary to the council. The Division of Licensing shall provide all administrative and legal support required by the council in the conduct of its official business.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429; s. 3, ch. 94-172; s. 526, ch. 97-103; s. 5, ch. 2002-295; s. 10, ch. 2012-190; s. 48, ch. 2013-14.



493.6105 - Initial application for license.

493.6105 Initial application for license.—

(1) Each individual, partner, or principal officer in a corporation, shall file with the department a complete application accompanied by an application fee not to exceed $60, except that the applicant for a Class “D” or Class “G” license is not required to submit an application fee. The application fee is not refundable.

(a) The application submitted by any individual, partner, or corporate officer must be approved by the department before the individual, partner, or corporate officer assumes his or her duties.

(b) Individuals who invest in the ownership of a licensed agency but do not participate in, direct, or control the operations of the agency are not required to file an application.

(c) The initial application fee for a veteran, as defined in s. 1.01, shall be waived if he or she applies for a Class “C,” Class “CC,” Class “DI,” Class “E,” Class “EE,” Class “K,” Class “M,” Class “MA,” Class “MB,” Class “MR,” or Class “RI” license within 24 months after being discharged from a branch of the United States Armed Forces. An eligible veteran must include a copy of his or her DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs with his or her application in order to obtain a waiver.

(2) Each application must be signed and verified by the individual under oath as provided in s. 92.525.

(3) The application must contain the following information concerning the individual signing the application:

(a) Name and any aliases.

(b) Age and date of birth.

(c) Place of birth.

(d) Social security number or alien registration number, whichever is applicable.

(e) Current residence address and mailing address.

(f) A statement of all criminal convictions, findings of guilt, and pleas of guilty or nolo contendere, regardless of adjudication of guilt. An applicant for a Class “G” or Class “K” license who is younger than 24 years of age shall also include a statement regarding any finding of having committed a delinquent act in any state, territory, or country which would be a felony if committed by an adult and which is punishable by imprisonment for a term exceeding 1 year.

(g) One passport-type color photograph taken within the 6 months immediately preceding submission of the application.

(h) A statement whether he or she has ever been adjudicated incompetent under chapter 744.

(i) A statement whether he or she has ever been committed to a mental institution under chapter 394.

(j) A full set of fingerprints, a fingerprint processing fee, and a fingerprint retention fee. The fingerprint processing and retention fees shall be established by rule of the department based upon costs determined by state and federal agency charges and department processing costs, which must include the cost of retaining the fingerprints in the statewide automated biometric identification system established in s. 943.05(2)(b) and the cost of enrolling the fingerprints in the national retained print arrest notification program as required under s. 493.6108. An applicant who has, within the immediately preceding 6 months, submitted such fingerprints and fees for licensing purposes under this chapter and who still holds a valid license is not required to submit another set of fingerprints or another fingerprint processing fee. An applicant who holds multiple licenses issued under this chapter is required to pay only a single fingerprint retention fee.

(k) A personal inquiry waiver that allows the department to conduct necessary investigations to satisfy the requirements of this chapter.

(l) Such further facts as may be required by the department to show that the individual signing the application is of good moral character and qualified by experience and training to satisfy the requirements of this chapter.

(4) In addition to the application requirements outlined under subsection (3), the applicant for a Class “C,” Class “E,” Class “M,” Class “MA,” Class “MB,” or Class “MR” license must include a statement on a form provided by the department of the experience that he or she believes will qualify him or her for such license.

(5) In addition to the requirements outlined in subsection (3), an applicant for a Class “G” license must satisfy minimum training criteria for firearms established by rule of the department, which training criteria includes, but is not limited to, 28 hours of range and classroom training taught and administered by a Class “K” licensee; however, no more than 8 hours of such training shall consist of range training. The department may waive the foregoing firearms training requirement if:

(a) The applicant provides proof that he or she is currently certified as a law enforcement officer or correctional officer pursuant to the requirements of the Criminal Justice Standards and Training Commission or has successfully completed the training required for certification within the last 12 months.

(b) The applicant provides proof that he or she is currently certified as a federal law enforcement officer and has received law enforcement firearms training administered by a federal law enforcement agency.

(c) The applicant submits a valid firearm certificate among those specified in paragraph (6)(a).

(6) In addition to the requirements under subsection (3), an applicant for a Class “K” license must:

(a) Submit one of the following:

1. The Florida Criminal Justice Standards and Training Commission Instructor Certificate and written confirmation by the commission that the applicant possesses an active firearms certification.

2. The National Rifle Association Private Security Firearm Instructor Certificate.

3. A firearms instructor certificate issued by a federal law enforcement agency.

(b) Pay the fee for and pass an examination administered by the department which shall be based upon, but is not necessarily limited to, a firearms instruction manual provided by the department.

(7) In addition to the application requirements for individuals, partners, or officers outlined under subsection (3), the application for an agency license must contain the following information:

(a) The proposed name under which the agency intends to operate.

(b) The street address, mailing address, and telephone numbers of the principal location at which business is to be conducted in this state.

(c) The street address, mailing address, and telephone numbers of all branch offices within this state.

(d) The names and titles of all partners or, in the case of a corporation, the names and titles of its principal officers.

(8) Upon submission of a complete application, a Class “CC,” Class “C,” Class “D,” Class “EE,” Class “E,” Class “M,” Class “MA,” Class “MB,” or Class “MR” applicant may commence employment or appropriate duties for a licensed agency or branch office. However, the Class “C” or Class “E” applicant must work under the direction and control of a sponsoring licensee while his or her application is being processed. If the department denies application for licensure, the employment of the applicant must be terminated immediately, unless he or she performs only unregulated duties.

History.—ss. 2, 11, ch. 90-364; s. 1, ch. 91-248; s. 4, ch. 91-429; s. 1, ch. 93-49; s. 527, ch. 97-103; s. 3, ch. 97-248; s. 2, ch. 2011-205; s. 14, ch. 2012-67; s. 43, ch. 2013-116; s. 3, ch. 2016-166.



493.6106 - License requirements; posting.

493.6106 License requirements; posting.—

(1) Each individual licensed by the department must:

(a) Be at least 18 years of age.

(b) Be of good moral character.

(c) Not have been adjudicated incapacitated under s. 744.331 or a similar statute in another state, unless her or his capacity has been judicially restored; not have been involuntarily placed in a treatment facility for the mentally ill under chapter 394 or a similar statute in any other state, unless her or his competency has been judicially restored; and not have been diagnosed as having an incapacitating mental illness, unless a psychologist or psychiatrist licensed in this state certifies that she or he does not currently suffer from the mental illness.

(d) Not be a chronic and habitual user of alcoholic beverages to the extent that her or his normal faculties are impaired; not have been committed under chapter 397, former chapter 396, or a similar law in any other state; not have been found to be a habitual offender under s. 856.011(3) or a similar law in any other state; and not have had two or more convictions under s. 316.193 or a similar law in any other state within the 3-year period immediately preceding the date the application was filed, unless the individual establishes that she or he is not currently impaired and has successfully completed a rehabilitation course.

(e) Not have been committed for controlled substance abuse or have been found guilty of a crime under chapter 893 or a similar law relating to controlled substances in any other state within a 3-year period immediately preceding the date the application was filed, unless the individual establishes that she or he is not currently abusing any controlled substance and has successfully completed a rehabilitation course.

(f) Be a citizen or permanent legal resident alien of the United States or have appropriate authorization issued by the United States Citizenship and Immigration Services of the United States Department of Homeland Security.

1. An applicant for a Class “C,” Class “CC,” Class “D,” Class “DI,” Class “E,” Class “EE,” Class “M,” Class “MA,” Class “MB,” Class “MR,” or Class “RI” license who is not a United States citizen must submit proof of current employment authorization issued by the United States Citizenship and Immigration Services or proof that she or he is deemed a permanent legal resident alien by the United States Citizenship and Immigration Services.

2. An applicant for a Class “G” or Class “K” license who is not a United States citizen must submit proof that she or he is deemed a permanent legal resident alien by the United States Citizenship and Immigration Services.

3. An applicant for an agency or school license who is not a United States citizen or permanent legal resident alien must submit documentation issued by the United States Citizenship and Immigration Services stating that she or he is lawfully in the United States and is authorized to own and operate the type of agency or school for which she or he is applying. An employment authorization card issued by the United States Citizenship and Immigration Services is not sufficient documentation.

(g) Not be prohibited from purchasing or possessing a firearm by state or federal law if the individual is applying for a Class “G” license or a Class “K” license.

(2) Each agency shall have a minimum of one physical location within this state from which the normal business of the agency is conducted, and this location shall be considered the primary office for that agency in this state.

(a) If an agency or branch office desires to change the physical location of the business, as it appears on the license, the department must be notified within 10 days after the change, and, except upon renewal, the fee prescribed in s. 493.6107 must be submitted for each license requiring revision. Each license requiring revision must be returned with such notification.

(b) The Class “A,” Class “B,” or Class “R” license and any branch office or school license shall at all times be posted in a conspicuous place at the licensed physical location in this state where the business is conducted.

(c) Each Class “A,” Class “B,” Class “R,” branch office, or school licensee shall display, in a place that is in clear and unobstructed public view, a notice on a form prescribed by the department stating that the business operating at this location is licensed and regulated by the Department of Agriculture and Consumer Services and that any questions or complaints should be directed to the department.

(d) A minimum of one properly licensed manager shall be designated for each agency and branch office location.

(3) Each Class “C,” Class “CC,” Class “D,” Class “DI,” Class “E,” Class “EE,” Class “G,” Class “K,” Class “M,” Class “MA,” Class “MB,” Class “MR,” or Class “RI” licensee shall notify the division in writing within 10 days of a change in her or his residence or mailing address.

History.—ss. 2, 11, ch. 90-364; s. 2, ch. 91-248; s. 4, ch. 91-429; s. 2, ch. 93-49; s. 4, ch. 94-172; s. 528, ch. 97-103; s. 83, ch. 2004-5; s. 1, ch. 2006-165; s. 3, ch. 2011-205; s. 4, ch. 2016-166.



493.6107 - Fees.

493.6107 Fees.—

(1) The department shall establish by rule examination and biennial license fees which shall not exceed the following:

(a) Class “M” license—manager Class “AB” agency: $75.

(b) Class “G” license—statewide firearm license: $150.

(c) Class “K” license—firearms instructor: $100.

(d) Fee for the examination for firearms instructor: $75.

(2) The department may establish by rule a fee for the replacement or revision of a license which fee shall not exceed $30.

(3) The fees set forth in this section must be paid by check or money order or, at the discretion of the department, by electronic funds transfer at the time the application is approved, except that the applicant for a Class “G” or Class “M” license must pay the license fee at the time the application is made. If a license is revoked or denied or if the application is withdrawn, the license fee is nonrefundable.

(4) The department may prorate license fees.

(5) Payment of any license fee provided for under this chapter authorizes the licensee to practice his or her profession anywhere in this state without obtaining any additional license, permit, registration, or identification card, any municipal or county ordinance or resolution to the contrary notwithstanding. However, an agency may be required to obtain a city and county occupational license in each city and county where the agency maintains a physical office.

(6) The initial license fee for a veteran, as defined in s. 1.01, shall be waived if he or she applies for a Class “M” or Class “K” license within 24 months after being discharged from any branch of the United States Armed Forces. An eligible veteran must include a copy of his or her DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs with his or her application in order to obtain a waiver.

History.—ss. 2, 11, ch. 90-364; s. 3, ch. 91-248; s. 4, ch. 91-429; s. 5, ch. 94-172; s. 529, ch. 97-103; s. 4, ch. 2011-205; s. 5, ch. 2016-166.



493.6108 - Investigation of applicants by Department of Agriculture and Consumer Services.

493.6108 Investigation of applicants by Department of Agriculture and Consumer Services.—

(1) Except as otherwise provided, the department must investigate an applicant for a license under this chapter before it may issue the license. The investigation must include:

(a)1. An examination of fingerprint records and police records. If a criminal history record check of an applicant under this chapter is performed by means of fingerprint identification, the time limitations prescribed by s. 120.60(1) shall be tolled while the applicant’s fingerprints are under review by the Department of Law Enforcement or the United States Department of Justice, Federal Bureau of Investigation.

2. If a legible set of fingerprints, as determined by the Department of Law Enforcement or the Federal Bureau of Investigation, cannot be obtained after two attempts, the Department of Agriculture and Consumer Services may determine the applicant’s eligibility based upon a criminal history record check under the applicant’s name conducted by the Federal Bureau of Investigation.

(b) An inquiry to determine if the applicant has been adjudicated incompetent under chapter 744 or has been committed to a mental institution under chapter 394.

(c) Such other investigation of the individual as the department may deem necessary.

(2) In addition to subsection (1), the department shall make an investigation of the general physical fitness of the Class “G” applicant to bear a weapon or firearm. Determination of physical fitness shall be certified by a physician or physician assistant currently licensed pursuant to chapter 458, chapter 459, or any similar law of another state or authorized to act as a licensed physician by a federal agency or department or by an advanced registered nurse practitioner currently licensed pursuant to chapter 464. Such certification shall be submitted on a form provided by the department.

(3) The department must also investigate the mental history and current mental and emotional fitness of any Class “G” or Class “K” applicant and may deny a Class “G” or Class “K” license to anyone who has a history of mental illness or drug or alcohol abuse.

(4) Beginning January 1, 2017, the Department of Law Enforcement shall:

(a) Retain and enter into the statewide automated biometric identification system established in s. 943.05(2)(b) all fingerprints submitted to the Department of Agriculture and Consumer Services pursuant to this chapter.

(b) When the Department of Law Enforcement begins participation in the Federal Bureau of Investigation’s national retained print arrest notification program, enroll such fingerprints in the program. The fingerprints must thereafter be available for arrest notifications and all purposes and uses authorized for arrest fingerprint submissions entered into the statewide automated biometric identification system established in s. 943.05(2)(b).

(c) Search all arrest fingerprints against fingerprints retained.

(d) Report to the Department of Agriculture and Consumer Services any arrest record that it identifies or that is identified by the Federal Bureau of Investigation.

(5) If the department receives information about an arrest within the state of a person who holds a valid license issued under this chapter for a crime that could potentially disqualify the person from holding such a license, the department must provide the arrest information to the agency that employs the licensee.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429; s. 3, ch. 93-49; s. 6, ch. 94-172; s. 230, ch. 96-410; s. 4, ch. 97-248; s. 6, ch. 2002-295; s. 1, ch. 2005-76; s. 5, ch. 2011-205; s. 44, ch. 2013-116; s. 2, ch. 2014-147; s. 6, ch. 2016-166.



493.6109 - Reciprocity.

493.6109 Reciprocity.—

(1) The department may adopt rules for:

(a) Entering into reciprocal agreements with other states or territories of the United States for the purpose of licensing persons to perform activities regulated under this chapter who are currently licensed to perform similar services in the other states or territories; or

(b) Allowing a person who is licensed in another state or territory to perform similar services in this state, on a temporary and limited basis, without the need for licensure in state.

(2) The rules authorized in subsection (1) may be promulgated only if:

(a) The other state or territory has requirements which are substantially similar to or greater than those established in this chapter.

(b) The applicant has engaged in licensed activities for at least 1 year in the other state or territory with no disciplinary action against him or her.

(c) The Commissioner of Agriculture or other appropriate authority of the other state or territory agrees to accept service of process for those licensees who are operating in this state on a temporary basis.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429; s. 530, ch. 97-103; s. 7, ch. 2002-295.



493.6110 - Licensee’s insurance.

493.6110 Licensee’s insurance.—A Class “B” agency license may not be issued unless the applicant first files with the department a certification of insurance evidencing commercial general liability coverage. The coverage shall provide the department as an additional insured for the purpose of receiving all notices of modification or cancellation of such insurance. Coverage shall be written by an insurance company which is lawfully engaged to provide insurance coverage in Florida. Coverage shall provide for a combined single-limit policy in the amount of at least $300,000 for death, bodily injury, property damage, and personal injury. Coverage shall insure for the liability of all employees licensed by the department while acting in the course of their employment.

(1) The licensed agency shall notify the department of any claim against such insurance.

(2) The licensed agency shall notify the department immediately upon cancellation of the insurance policy, whether such cancellation was initiated by the insurance company or the insured agency.

(3) The agency license shall be automatically suspended upon the date of cancellation unless evidence of insurance is provided to the department prior to the effective date of cancellation.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-248; s. 4, ch. 91-429; s. 3, ch. 2005-143.



493.6111 - License; contents; identification card.

493.6111 License; contents; identification card.—

(1) All licenses issued pursuant to this chapter shall be on a form prescribed by the department and shall include the licensee’s name, license number, expiration date of the license, and any other information the department deems necessary. Class “C,” Class “CC,” Class “D,” Class “E,” Class “EE,” Class “M,” Class “MA,” Class “MB,” Class “MR,” and Class “G” licenses shall be in the possession of individual licensees while on duty.

(2) Licenses shall be valid for a period of 2 years, except for Class “A,” Class “B,” Class “AB,” Class “K,” Class “R,” and branch agency licenses, which shall be valid for a period of 3 years.

(3) The department shall, upon complete application and payment of the appropriate fees, issue a separate license to each branch office for which application is made.

(4) Notwithstanding the existence of a valid Florida corporate registration, an agency or school licensee may not conduct activities regulated under this chapter under any fictitious name without prior written authorization from the department to use that name in the conduct of activities regulated under this chapter. The department may not authorize the use of a name that is so similar to that of a public officer or agency, or of that used by another licensee, that the public may be confused or misled thereby. The authorization for the use of a fictitious name must require, as a condition precedent to the use of such name, the filing of a certificate of engaging in business under a fictitious name under s. 865.09. A licensee may not conduct business under more than one name except as separately licensed nor shall the license be valid to protect any licensee who is engaged in the business under any name other than that specified in the license. An agency desiring to change its licensed name must notify the department and, except upon renewal, pay a fee not to exceed $30 for each license requiring revision including those of all licensed employees except Class “D” or Class “G” licensees. Upon the return of such licenses to the department, revised licenses shall be provided.

(5) It shall be the duty of every agency to furnish all of its partners, principal corporate officers, and all licensed employees an identification card. The card shall specify at least the name and license number, if appropriate, of the holder of the card and the name and license number of the agency and shall be signed by a representative of the agency and by the holder of the card.

(a) Each individual to whom a license and identification card have been issued shall be responsible for the safekeeping thereof and shall not loan, or let or allow any other individual to use or display, the license or card.

(b) The identification card shall be in the possession of each partner, principal corporate officer, or licensed employee while on duty.

(c) Upon denial, suspension, or revocation of a license, or upon termination of a business association with the licensed agency, it shall be the duty of each partner, principal corporate officer, manager, or licensed employee to return the identification card to the issuing agency.

(6) A licensed agency must include its agency license number in any advertisement in any print medium or directory, and must include its agency license number in any written bid or offer to provide services.

History.—ss. 2, 11, ch. 90-364; s. 5, ch. 91-248; s. 4, ch. 91-429; s. 4, ch. 93-49; s. 1, ch. 98-335; s. 6, ch. 2011-205.



493.6112 - Notification to Department of Agriculture and Consumer Services of changes of partner or officer or employees.

493.6112 Notification to Department of Agriculture and Consumer Services of changes of partner or officer or employees.—

(1) After filing the application, unless the department declines to issue the license or revokes it after issuance, an agency or school shall, within 5 working days of the withdrawal, removal, replacement, or addition of any or all partners or officers, notify and file with the department complete applications for such individuals. The agency’s or school’s good standing under this chapter shall be contingent upon the department’s approval of any new partner or officer.

(2) Each agency or school shall, upon the employment or termination of employment of a licensee, report such employment or termination immediately to the department and, in the case of a termination, report the reason or reasons therefor. The report shall be on a form prescribed by the department.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429; s. 8, ch. 2002-295.



493.6113 - Renewal application for licensure.

493.6113 Renewal application for licensure.—

(1) A license granted under the provisions of this chapter shall be renewed biennially by the department, except for Class “A,” Class “B,” Class “AB,” Class “K,” Class “R,” and branch agency licenses, which shall be renewed every 3 years.

(2) At least 90 days before the expiration date of the license, the department shall mail a written notice to the last known mailing address of the licensee.

(3) Each licensee is responsible for renewing his or her license on or before its expiration by filing with the department an application for renewal accompanied by payment of the renewal fee and the fingerprint retention fee to cover the cost of ongoing retention in the statewide automated biometric identification system established in s. 943.05(2)(b). Upon the first renewal of a license issued under this chapter before January 1, 2017, the licensee shall submit a full set of fingerprints and fingerprint processing fees to cover the cost of entering the fingerprints into the statewide automated biometric identification system pursuant to s. 493.6108(4)(a) and the cost of enrollment in the Federal Bureau of Investigation’s national retained print arrest notification program. Subsequent renewals may be completed without submission of a new set of fingerprints.

(a) Each Class “B” licensee shall additionally submit on a form prescribed by the department a certification of insurance that evidences that the licensee maintains coverage as required under s. 493.6110.

(b) Each Class “G” licensee shall additionally submit proof that he or she has received during each year of the license period a minimum of 4 hours of firearms recertification training taught by a Class “K” licensee and has complied with such other health and training requirements that the department shall adopt by rule. Proof of completion of firearms recertification training shall be submitted to the department upon completion of the training. If the licensee fails to complete the required 4 hours of annual training during the first year of the 2-year term of the license, the license shall be automatically suspended. The licensee must complete the minimum number of hours of range and classroom training required at the time of initial licensure and submit proof of completion of such training to the department before the license may be reinstated. If the licensee fails to complete the required 4 hours of annual training during the second year of the 2-year term of the license, the licensee must complete the minimum number of hours of range and classroom training required at the time of initial licensure and submit proof of completion of such training to the department before the license may be renewed. The department may waive the firearms training requirement if:

1. The applicant provides proof that he or she is currently certified as a law enforcement officer or correctional officer under the Criminal Justice Standards and Training Commission and has completed law enforcement firearms requalification training annually during the previous 2 years of the licensure period;

2. The applicant provides proof that he or she is currently certified as a federal law enforcement officer and has received law enforcement firearms training administered by a federal law enforcement agency annually during the previous 2 years of the licensure period; or

3. The applicant submits a valid firearm certificate among those specified in s. 493.6105(6)(a) and provides proof of having completed requalification training during the previous 2 years of the licensure period.

(c) Each Class “DS” or Class “RS” licensee shall additionally submit the current curriculum, examination, and list of instructors.

(d) Each Class “K” licensee shall additionally submit one of the certificates specified under s. 493.6105(6) as proof that he or she remains certified to provide firearms instruction.

(4) A licensee who fails to file a renewal application on or before its expiration must renew his or her license by fulfilling the applicable requirements of subsection (3) and by paying a late fee equal to the amount of the license fee.

(5) No license shall be renewed 3 months or more after its expiration date. The applicant shall submit a new, complete application and the respective fees.

(6) A renewal applicant shall not perform any activity regulated by this chapter between the date of expiration and the date of renewal of his or her license.

History.—ss. 2, 11, ch. 90-364; s. 6, ch. 91-248; s. 4, ch. 91-429; s. 43, ch. 95-144; s. 531, ch. 97-103; s. 2, ch. 98-335; s. 7, ch. 2011-205; s. 15, ch. 2012-67; s. 3, ch. 2013-251; s. 3, ch. 2014-147; s. 7, ch. 2016-166.



493.6114 - Cancellation or inactivation of license.

493.6114 Cancellation or inactivation of license.—

(1) In the event the licensee desires to cancel her or his license, she or he shall notify the department in writing and return the license to the department within 10 days of the date of cancellation.

(2) The department, at the written request of the licensee, may place her or his license in inactive status. A license may remain inactive for a period of 3 years, at the end of which time, if the license has not been renewed, it shall be automatically canceled. If the license expires during the inactive period, the licensee shall be required to pay license fees and, if applicable, show proof of insurance or proof of firearms training before the license can be made active. No late fees shall apply when a license is in inactive status.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429; s. 532, ch. 97-103.



493.6115 - Weapons and firearms.

493.6115 Weapons and firearms.—

(1) The provisions of this section shall apply to all licensees in addition to the other provisions of this chapter.

(2) Only Class “C,” Class “CC,” Class “D,” Class “M,” Class “MA,” or Class “MB” licensees are permitted to bear a firearm and any such licensee who bears a firearm shall also have a Class “G” license.

(3) No employee shall carry or be furnished a weapon or firearm unless the carrying of a weapon or firearm is required by her or his duties, nor shall an employee carry a weapon or firearm except in connection with those duties. When carried pursuant to this subsection, the weapon or firearm shall be encased in view at all times except as provided in subsection (4).

(4) A Class “C” or Class “CC” licensee 21 years of age or older who has also been issued a Class “G” license may carry, in the performance of her or his duties, a concealed firearm. A Class “D” licensee 21 years of age or older who has also been issued a Class “G” license may carry a concealed firearm in the performance of her or his duties under the conditions specified in s. 493.6305(2). The Class “G” license shall clearly indicate such authority. The authority of any such licensee to carry a concealed firearm shall be valid throughout the state, in any location, while performing services within the scope of the license.

(5) The Class “G” license shall remain in effect only during the period the applicant is employed as a Class “C,” Class “CC,” Class “D,” Class “MA,” Class “MB,” or Class “M” licensee.

(6) In addition to any other firearm approved by the department, a licensee who has been issued a Class “G” license may carry a .38 caliber revolver; or a .380 caliber or 9 millimeter semiautomatic pistol; or a .357 caliber revolver with .38 caliber ammunition only; or a .40 caliber handgun; or a .45 ACP handgun while performing duties authorized under this chapter. A licensee may not carry more than two firearms upon her or his person when performing her or his duties. A licensee may only carry a firearm of the specific type and caliber with which she or he is qualified pursuant to the firearms training referenced in subsection (8) or s. 493.6113(3)(b).

(7) Any person who provides classroom and range instruction to applicants for Class “G” licensure shall have a Class “K” license.

(8) A Class “G” applicant must satisfy the minimum training criteria as set forth in s. 493.6105(5) and as established by rule of the department.

(9) Whenever a Class “G” licensee discharges her or his firearm in the course of her or his duties, the Class “G” licensee and the agency by which she or he is employed shall, within 5 working days, submit to the department an explanation describing the nature of the incident, the necessity for using the firearm, and a copy of any report prepared by a law enforcement agency. The department may revoke or suspend the Class “G” licensee’s license and the licensed agency’s agency license if this requirement is not met.

(10) The department may promulgate rules to establish minimum standards to issue licenses for weapons other than firearms.

(11) The department may establish rules to require periodic classroom training for firearms instructors to provide updated information relative to curriculum or other training requirements provided by statute or rule.

(12) The department may issue a temporary Class “G” license, on a case-by-case basis, if:

(a) The agency or employer has certified that the applicant has been determined to be mentally and emotionally stable by either:

1. A validated written psychological test taken within the previous 12-month period.

2. An evaluation by a psychiatrist or psychologist licensed in this state or by the Federal Government made within the previous 12-month period.

3. Presentation of a DD form 214, issued within the previous 12-month period, which establishes the absence of emotional or mental instability at the time of discharge from military service.

(b) The applicant has submitted a complete application for a Class “G” license, with a notation that she or he is seeking a temporary Class “G” license.

(c) The applicant has completed all Class “G” minimum training requirements as specified in this section.

(d) The applicant has received approval from the department subsequent to its conduct of a criminal history record check as authorized in s. 493.6108(1).

(13) In addition to other fees, the department may charge a fee, not to exceed $25, for processing a Class “G” license application as a temporary Class “G” license request.

(14) Upon issuance of the temporary Class “G” license, the licensee is subject to all of the requirements imposed upon Class “G” licensees.

(15) The temporary Class “G” license is valid until the Class “G” license is issued or denied. If the department denies the Class “G” license, any temporary Class “G” license issued to that individual is void, and the individual shall be removed from armed duties immediately.

(16) If the criminal history record check program referenced in s. 493.6108(1) is inoperable, the department may issue a temporary “G” license on a case-by-case basis, provided that the applicant has met all statutory requirements for the issuance of a temporary “G” license as specified in subsection (12), excepting the criminal history record check stipulated there; provided, that the department requires that the licensed employer of the applicant conduct a criminal history record check of the applicant pursuant to standards set forth in rule by the department, and provide to the department an affidavit containing such information and statements as required by the department, including a statement that the criminal history record check did not indicate the existence of any criminal history that would prohibit licensure. Failure to properly conduct such a check, or knowingly providing incorrect or misleading information or statements in the affidavit constitutes grounds for disciplinary action against the licensed agency, including revocation of license.

(17) No person is exempt from the requirements of this section by virtue of holding a concealed weapon or concealed firearm license issued pursuant to s. 790.06.

History.—ss. 2, 11, ch. 90-364; s. 7, ch. 91-248; s. 4, ch. 91-429; s. 7, ch. 94-172; s. 533, ch. 97-103; s. 5, ch. 97-248; s. 1, ch. 2005-69; s. 8, ch. 2011-205; s. 4, ch. 2014-147.



493.6116 - Sponsorship of interns.

493.6116 Sponsorship of interns.—

(1) Only licensees may sponsor interns. A Class “C,” Class “M,” or Class “MA” licensee may sponsor a Class “CC” private investigator intern; a Class “E” or Class “MR” licensee may sponsor a Class “EE” recovery agent intern.

(2) An internship may not commence until the sponsor has submitted to the department the notice of intent to sponsor. Such notice shall be on a form provided by the department.

(3) Internship is intended to serve as a learning process. Sponsors shall assume a training status by providing direction and control of interns. Sponsors shall not allow interns to operate independently of such direction and control or require interns to perform activities that do not enhance the intern’s qualification for licensure. Interns must perform regulated duties within the boundaries of this state during the period of internship.

(4) No sponsor may sponsor more than six interns at the same time.

(5) A sponsor shall certify a biannual progress report on each intern and shall certify completion or termination of an internship to the department within 15 days after such completion or termination. The report must be made on a form provided by the department and must include at a minimum:

(a) The inclusive dates of the internship.

(b) A narrative part explaining the primary duties, types of experiences gained, and the scope of training received.

(c) An evaluation of the performance of the intern and a recommendation regarding future licensure.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429; s. 8, ch. 94-172; s. 68, ch. 95-144; s. 4, ch. 2013-251.



493.6117 - Division of Licensing Trust Fund.

493.6117 Division of Licensing Trust Fund.—There is created within the Division of Licensing of the department a Division of Licensing Trust Fund. All moneys required to be paid under this chapter shall be collected by the department and deposited in the trust fund. The Division of Licensing Trust Fund shall be subject to the service charge imposed pursuant to chapter 215. The Legislature shall appropriate from the fund such amounts as it deems necessary for the purpose of administering the provisions of this chapter. The unencumbered balance in the trust fund at the beginning of the year shall not exceed $100,000, and any excess shall be transferred to the General Revenue Fund unallocated.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429.



493.6118 - Grounds for disciplinary action.

493.6118 Grounds for disciplinary action.—

(1) The following constitute grounds for which disciplinary action specified in subsection (2) may be taken by the department against any licensee, agency, or applicant regulated by this chapter, or any unlicensed person engaged in activities regulated under this chapter.

(a) Fraud or willful misrepresentation in applying for or obtaining a license.

(b) Use of any fictitious or assumed name by an agency unless the agency has department approval and qualifies under s. 865.09.

(c) Being found guilty of or entering a plea of guilty or nolo contendere to, regardless of adjudication, or being convicted of a crime that directly relates to the business for which the license is held or sought. A plea of nolo contendere shall create a rebuttable presumption of guilt to the underlying criminal charges, and the department shall allow the individual being disciplined or denied an application for a license to present any mitigating circumstances surrounding his or her plea.

(d) A false statement by the licensee that any individual is or has been in his or her employ.

(e) A finding that the licensee or any employee is guilty of willful betrayal of a professional secret or any unauthorized release of information acquired as a result of activities regulated under this chapter.

(f) Proof that the applicant or licensee is guilty of fraud or deceit, or of negligence, incompetency, or misconduct, in the practice of the activities regulated under this chapter.

(g) Conducting activities regulated under this chapter without a license or with a revoked or suspended license.

(h) Failure of the licensee to maintain in full force and effect the commercial general liability insurance coverage required by s. 493.6110.

(i) Impersonating, or permitting or aiding and abetting an employee to impersonate, a law enforcement officer or an employee of the state, the United States, or any political subdivision thereof by identifying himself or herself as a federal, state, county, or municipal law enforcement officer or official representative, by wearing a uniform or presenting or displaying a badge or credentials that would cause a reasonable person to believe that he or she is a law enforcement officer or that he or she has official authority, by displaying any flashing or warning vehicular lights other than amber colored, or by committing any act that is intended to falsely convey official status.

(j) Commission of an act of violence or the use of force on any person except in the lawful protection of one’s self or another from physical harm.

(k) Knowingly violating, advising, encouraging, or assisting the violation of any statute, court order, capias, warrant, injunction, or cease and desist order, in the course of business regulated under this chapter.

(l) Soliciting business for an attorney in return for compensation.

(m) Transferring or attempting to transfer a license issued pursuant to this chapter.

(n) Employing or contracting with any unlicensed or improperly licensed person or agency to conduct activities regulated under this chapter, or performing any act that assists, aids, or abets a person or business entity in engaging in unlicensed activity, when the licensure status was known or could have been ascertained by reasonable inquiry.

(o) Failure or refusal to cooperate with or refusal of access to an authorized representative of the department engaged in an official investigation pursuant to this chapter.

(p) Failure of any partner, principal corporate officer, or licensee to have his or her identification card in his or her possession while on duty.

(q) Failure of any licensee to have his or her license in his or her possession while on duty, as specified in s. 493.6111(1).

(r) Failure or refusal by a sponsor to certify a biannual written report on an intern or to certify completion or termination of an internship to the department within 15 working days.

(s) Failure to report to the department any person whom the licensee knows to be in violation of this chapter or the rules of the department.

(t) Violating any provision of this chapter.

(u) For a Class “G” licensee, failing to timely complete recertification training as required in s. 493.6113(3)(b).

(v) For a Class “K” licensee, failing to maintain active certification specified under s. 493.6105(6).

(w) For a Class “G” or a Class “K” applicant or licensee, being prohibited from purchasing or possessing a firearm by state or federal law.

(x) In addition to the grounds for disciplinary action prescribed in paragraphs (a)-(t), Class “R” recovery agencies, Class “E” recovery agents, and Class “EE” recovery agent interns are prohibited from committing the following acts:

1. Recovering a motor vehicle, mobile home, motorboat, aircraft, personal watercraft, all-terrain vehicle, farm equipment, or industrial equipment that has been sold under a conditional sales agreement or under the terms of a chattel mortgage before authorization has been received from the legal owner or mortgagee.

2. Charging for expenses not actually incurred in connection with the recovery, transportation, storage, or disposal of repossessed property or personal property obtained in a repossession.

3. Using any repossessed property or personal property obtained in a repossession for the personal benefit of a licensee or an officer, director, partner, manager, or employee of a licensee.

4. Selling property recovered under the provisions of this chapter, except with written authorization from the legal owner or the mortgagee thereof.

5. Failing to notify the police or sheriff’s department of the jurisdiction in which the repossessed property is recovered within 2 hours after recovery.

6. Failing to remit moneys collected in lieu of recovery of a motor vehicle, mobile home, motorboat, aircraft, personal watercraft, all-terrain vehicle, farm equipment, or industrial equipment to the client within 10 working days.

7. Failing to deliver to the client a negotiable instrument that is payable to the client, within 10 working days after receipt of such instrument.

8. Falsifying, altering, or failing to maintain any required inventory or records regarding disposal of personal property contained in or on repossessed property pursuant to s. 493.6404(1).

9. Carrying any weapon or firearm when he or she is on private property and performing duties under his or her license whether or not he or she is licensed pursuant to s. 790.06.

10. Soliciting from the legal owner the recovery of property subject to repossession after such property has been seen or located on public or private property if the amount charged or requested for such recovery is more than the amount normally charged for such a recovery.

11. Wearing, presenting, or displaying a badge in the course of performing a repossession regulated by this chapter.

(y) Installation of a tracking device or tracking application in violation of s. 934.425.

(2) When the department finds any violation of subsection (1), it may do one or more of the following:

(a) Deny an application for the issuance or renewal of a license.

(b) Issue a reprimand.

(c) Impose an administrative fine in the Class I category pursuant to s. 570.971 for every count or separate offense.

(d) Place the licensee on probation for a period of time and subject to such conditions as the department may specify.

(e) Suspend or revoke a license.

(3) The department may deny an application for licensure citing lack of good moral character only if the finding by the department of lack of good moral character is supported by clear and convincing evidence. In such cases, the department shall furnish the applicant a statement containing the findings of the department, a complete record of the evidence upon which the determination was based, and a notice of the rights of the applicant to an administrative hearing and subsequent appeal.

(4) Notwithstanding the provisions of paragraph (1)(c) and subsection (2):

(a) If the applicant or licensee has been convicted of a felony, the department shall deny the application or revoke the license unless and until civil rights have been restored by the State of Florida or by a state acceptable to Florida and a period of 10 years has expired since final release from supervision.

(b) A Class “G” applicant who has been convicted of a felony shall also have had the specific right to possess, carry, or use a firearm restored by the State of Florida.

(c) If the applicant or licensee has been found guilty of, entered a plea of guilty to, or entered a plea of nolo contendere to a felony and adjudication of guilt is withheld, the department shall deny the application or revoke the license until a period of 3 years has expired since final release from supervision.

(d) A plea of nolo contendere shall create a rebuttable presumption of guilt to the underlying criminal charges, and the department shall allow the person being disciplined or denied an application for a license to present any mitigating circumstances surrounding his or her plea.

(e) The grounds for discipline or denial cited in this subsection shall be applied to any disqualifying criminal history regardless of the date of commission of the underlying criminal charge. Such provisions shall be applied retroactively and prospectively.

(5) Upon revocation or suspension of a license, the licensee shall forthwith return the license which was suspended or revoked.

(6) The agency or Class “DS” or “RS” license and the approval or license of each officer, partner, or owner of the agency, school, or training facility are automatically suspended upon entry of a final order imposing an administrative fine against the agency, school, or training facility, until the fine is paid, if 30 calendar days have elapsed since the entry of the final order. All owners and corporate or agency officers or partners are jointly and severally liable for fines levied against the agency, school, or training facility. The agency or Class “DS” or “RS” license or the approval or license of any officer, partner, or owner of the agency, school, or training facility may not be renewed, and an application may not be approved, if the owner, licensee, or applicant is liable for an outstanding administrative fine imposed under this chapter. An individual’s approval or license becomes automatically suspended if a fine imposed against the individual or his or her agency is not paid within 30 days after the date of the final order, and remains suspended until the fine is paid. Notwithstanding the provisions of this subsection, an individual’s approval or license may not be suspended and an application may not be denied if the licensee or the applicant has an appeal from a final order pending in any appellate court.

(7) An applicant or licensee shall be ineligible to reapply for the same class of license for a period of 1 year following final agency action resulting in the denial or revocation of a license applied for or issued under this chapter. This time restriction shall not apply to administrative denials wherein the basis for denial was:

(a) An inadvertent error or omission on the application;

(b) The experience documented by the department was insufficient at the time of application;

(c) The department was unable to complete the criminal background investigation due to insufficient information from the Department of Law Enforcement, the Federal Bureau of Investigation, or any other applicable law enforcement agency; or

(d) Failure to submit required fees.

History.—ss. 2, 11, ch. 90-364; s. 8, ch. 91-248; s. 4, ch. 91-429; s. 5, ch. 93-49; s. 9, ch. 94-172; s. 534, ch. 97-103; s. 6, ch. 97-248; s. 4, ch. 2005-143; s. 9, ch. 2011-205; s. 16, ch. 2012-67; s. 5, ch. 2013-251; s. 29, ch. 2014-150; s. 2, ch. 2015-137.



493.6119 - Divulging investigative information; false reports prohibited.

493.6119 Divulging investigative information; false reports prohibited.—

(1) Except as otherwise provided by this chapter or other law, no licensee, or any employee of a licensee or licensed agency shall divulge or release to anyone other than her or his client or employer the contents of an investigative file acquired in the course of licensed investigative activity. However, the prohibition of this section shall not apply when the client for whom the information was acquired, or the client’s lawful representative, has alleged a violation of this chapter by the licensee, licensed agency, or any employee, or when the prior written consent of the client to divulge or release such information has been obtained.

(2) Nothing in this section shall be construed to deny access to any business or operational records, except as specified in subsection (1), by an authorized representative of the department engaged in an official investigation, inspection, or inquiry pursuant to the regulatory duty and investigative authority of this chapter.

(3) Any licensee or employee of a licensee or licensed agency who, in reliance on subsection (1), denies access to an investigative file to an authorized representative of the department shall state such denial in writing within 2 working days of the request for access. Such statement of denial shall include the following:

(a) That the information requested was obtained by a licensed private investigator on behalf of a client; and

(b) That the client has been advised of the request and has denied permission to grant access; or

(c) That the present whereabouts of the client is unknown or attempts to contact the client have been unsuccessful but, in the opinion of the person denying access, review of the investigative file under conditions specified by the department would be contrary to the interests of the client; or

(d) That the requested investigative file will be provided pursuant to a subpoena issued by the department.

(4) No licensee or any employer or employee of a licensee or licensed agency shall willfully make a false statement or report to her or his client or employer or an authorized representative of the department concerning information acquired in the course of activities regulated by this chapter.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429; s. 535, ch. 97-103.



493.6120 - Violations; penalty.

493.6120 Violations; penalty.—

(1)(a) Except as provided in paragraph (b), a person who engages in any activity for which this chapter requires a license and who does not hold the required license commits:

1. For a first violation, a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

2. For a second or subsequent violation, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, and the department may seek the imposition of a civil penalty not to exceed $10,000.

(b) Paragraph (a) does not apply if the person engages in unlicensed activity within 90 days after the date of the expiration of his or her license.

(2)(a) A person who, while impersonating a security officer, private investigator, recovery agent, or other person required to have a license under this chapter, knowingly and intentionally forces another person to assist the impersonator in an activity within the scope of duty of a professional licensed under this chapter commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A person who violates paragraph (a) during the course of committing a felony commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) A person who violates paragraph (a) during the course of committing a felony resulting in death or serious bodily injury to another human being commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Except as otherwise provided in this chapter, a person who violates any provision of this chapter except subsection (7) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. The department may also seek the imposition of a civil penalty in the Class II category pursuant to s. 570.971 upon a withhold of adjudication of guilt or an adjudication of guilt in a criminal case.

(4) A person who is convicted of any violation of this chapter is not eligible for licensure for a period of 5 years.

(5) A person who violates or disregards a cease and desist order issued by the department commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. In addition, the department may seek the imposition of a civil penalty in the Class II category pursuant to s. 570.971.

(6) A person who was an owner, officer, partner, or manager of a licensed agency or a Class “DS” or “RS” school or training facility at the time of any activity that is the basis for revocation of the agency or branch office license or the school or training facility license and who knew or should have known of the activity shall have his or her personal licenses or approval suspended for 3 years and may not have any financial interest in or be employed in any capacity by a licensed agency or a school or training facility during the period of suspension.

(7) A person may not knowingly possess, issue, cause to be issued, sell, submit, or offer a fraudulent training certificate, proficiency form, or other official document that declares an applicant to have successfully completed any course of training required for licensure under this chapter when that person either knew or reasonably should have known that the certificate, form, or document was fraudulent. A person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429; s. 6, ch. 93-49; s. 536, ch. 97-103; s. 17, ch. 2012-67; s. 1, ch. 2013-221; s. 6, ch. 2013-251; s. 30, ch. 2014-150.



493.6121 - Enforcement; investigation.

493.6121 Enforcement; investigation.—

(1) The department shall have the power to enforce the provisions of this chapter, irrespective of the place or location in which the violation occurred, and, upon the complaint of any person or on its own initiative, to cause to be investigated any suspected violation thereof or to cause to be investigated the business and business methods of any licensed or unlicensed person, agency or employee thereof, or applicant for licensure under this chapter.

(2) In any investigation undertaken by the department, each licensed or unlicensed person, applicant, agency, or employee shall, upon request of the department provide records and shall truthfully respond to questions concerning activities regulated under this chapter. Such records shall be maintained in this state for a period of 2 years at the principal place of business of the licensee, or at any other location within the state for a person whose license has been terminated, canceled, or revoked. Upon request by the department the records must be made available immediately to the department unless the department determines that an extension may be granted.

(3) The department shall have the authority to investigate any licensed or unlicensed person, firm, company, partnership, or corporation when such person, firm, company, partnership, or corporation is advertising as providing or is engaged in performing services which require licensure under this chapter or when a licensee is engaged in activities which do not comply with or are prohibited by this chapter; and the department shall have the authority to issue an order to cease and desist the further conduct of such activities, or seek an injunction, or take other appropriate action pursuant to s. 493.6118(2)(a) or (c).

(4) In the exercise of its enforcement responsibility and in the conduct of any investigation authorized by this chapter, the department shall have the power to subpoena and bring before it any person in the state, require the production of any papers it deems necessary, administer oaths, and take depositions of any persons so subpoenaed. If any person fails or refuses to comply with a proper subpoena to be examined or fails or refuses to answer any question about her or his qualifications or the business methods or business practices under investigation or refuses access to agency records in accordance with s. 493.6119, the circuit court of Leon County or of the county wherein such person resides may issue an order on the application of the department requiring such person to comply with the subpoena and to testify. Such failure or refusal shall also be grounds for revocation, suspension, or other disciplinary action. The testimony of witnesses in any such proceeding shall be under oath before the department or its agents.

(5) In order to carry out the duties of the department prescribed in this chapter, designated employees of the Division of Licensing of the Department of Agriculture and Consumer Services may obtain access to the information in criminal justice information systems and to criminal justice information as defined in s. 943.045, on such terms and conditions as are reasonably calculated to provide necessary information and protect the confidentiality of the information. Such criminal justice information submitted to the division is confidential and exempt from the provisions of s. 119.07(1).

(6) The department may institute judicial proceedings in the appropriate circuit court seeking enforcement of this chapter or any rule or order of the department.

(7) Any investigation conducted by the department pursuant to this chapter is exempt from s. 119.07(1) until:

(a) The investigation of the complaint has been concluded and determination has been made by the department as to whether probable cause exists;

(b) The case is closed prior to a determination by the department as to whether probable cause exists; or

(c) The subject of the investigation waives her or his privilege of confidentiality.

History.—ss. 2, 11, ch. 90-364; s. 17, ch. 91-248; s. 4, ch. 91-429; s. 5, ch. 92-183; s. 2, ch. 93-197; s. 10, ch. 94-172; s. 69, ch. 95-144; s. 326, ch. 96-406; s. 1139, ch. 97-103; s. 7, ch. 97-248; s. 9, ch. 2002-295; s. 2, ch. 2006-165; s. 10, ch. 2011-205.



493.6122 - Information about licensees; confidentiality.

493.6122 Information about licensees; confidentiality.—The residence telephone number and residence address of any Class “C,” Class “CC,” Class “E,” or Class “EE” licensee maintained by the department is confidential and exempt from the provisions of s. 119.07(1), except that the department may provide this information to local, state, or federal law enforcement agencies. When the residence telephone number or residence address of such licensee is, or appears to be, the business telephone number or business address, this information shall be public record.

History.—ss. 2, 11, ch. 90-364; s. 18, ch. 91-248; s. 4, ch. 91-429; s. 327, ch. 96-406.



493.6123 - Publication to industry.

493.6123 Publication to industry.—

(1) The department shall have the authority to periodically, through the publication of a newsletter, advise its licensees of information that the department or the advisory council determines is of interest to the industry. Additionally, this newsletter shall contain the name and locality of any licensed or unlicensed person or agency against which the department has filed a final order relative to an administrative complaint and shall contain the final disposition. This newsletter shall be published not less than two or more than four times annually.

(2) The department shall develop and make available to each Class “C,” Class “D,” and Class “E” licensee and all interns a pamphlet detailing in plain language the legal authority, rights, and obligations of his or her class of licensure. Within the pamphlet, the department should endeavor to present situations that the licensee may be expected to commonly encounter in the course of doing business pursuant to his or her specific license, and provide to the licensee information on his or her legal options, authority, limits to authority, and obligations. The department shall supplement this with citations to statutes and legal decisions, as well as a selected bibliography that would direct the licensee to materials the study of which would enhance his or her professionalism. The department shall provide a single copy of the appropriate pamphlet without charge to each individual to whom a license is issued, but may charge for additional copies to recover its publication costs. The pamphlet shall be updated every 2 years as necessary to reflect rule or statutory changes, or court decisions. Intervening changes to the regulatory situation shall be noticed in the industry newsletter issued pursuant to subsection (1).

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429; s. 537, ch. 97-103.



493.6124 - Use of state seal; prohibited.

493.6124 Use of state seal; prohibited.—No person or licensee shall use any facsimile reproduction or pictorial portion of the Great Seal of the State of Florida on any badge, credentials, identification card, or other means of identification used in connection with any activities regulated under this chapter.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429.



493.6125 - Maintenance of information concerning administrative complaints and disciplinary actions.

493.6125 Maintenance of information concerning administrative complaints and disciplinary actions.—The department shall maintain statistics and relevant information, by profession, for private investigators, recovery agents, and private security officers which details:

(1) The number of complaints received and investigated.

(2) The number of complaints initiated and investigated by the department.

(3) The disposition of each complaint.

(4) The number of administrative complaints filed by the department.

(5) The disposition of all administrative complaints.

(6) A description of all disciplinary actions taken by profession.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429; s. 19, ch. 94-172; s. 49, ch. 95-196.



493.6126 - Saving clauses.

493.6126 Saving clauses.—

(1) No judicial or administrative proceeding pending on October 1, 1990, shall be abated as a result of the repeal and reenactment of this chapter.

(2) All licenses valid on October 1, 1990, shall remain in full force and effect until expiration or revocation by the department. Henceforth, all licenses shall be applied for and renewed in accordance with this chapter.

History.—ss. 2, 11, ch. 90-364; s. 4, ch. 91-429.






Part II - PRIVATE INVESTIGATIVE SERVICES (ss. 493.6201-493.6203)

493.6201 - Classes of licenses.

493.6201 Classes of licenses.—

(1) Any person, firm, company, partnership, or corporation which engages in business as a private investigative agency shall have a Class “A” license. A Class “A” license is valid for only one location.

(2) Each branch office of a Class “A” agency shall have a Class “AA” license. Where a person, firm, company, partnership, or corporation holds both a Class “A” and Class “B” license, each additional or branch office shall have a Class “AB” license.

(3) Any individual who performs the services of a manager for a:

(a) Class “A” private investigative agency or Class “AA” branch office shall have a Class “MA” license. A Class “C” or Class “M” licensee may be designated as the manager, in which case the Class “MA” license is not required.

(b) Class “A” and “B” agency or a Class “AB” branch office shall have a Class “M” license.

(4) Class “C” or Class “CC” licensees shall own or be an employee of a Class “A” agency, a Class “A” and Class “B” agency, or a branch office. This does not include those who are exempt under s. 493.6102, but who possess a Class “C” license solely for the purpose of holding a Class “G” license.

(5) Any individual who performs the services of a private investigator shall have a Class “C” license.

(6) Any individual who performs private investigative work as an intern under the direction and control of a designated, sponsoring Class “C” licensee or a designated, sponsoring Class “MA” or Class “M” licensee must have a Class “CC” license.

(7) Only Class “M,” Class “MA,” Class “C,” or Class “CC” licensees are permitted to bear a firearm, and any such licensee who bears a firearm shall also have a Class “G” license.

(8) A Class “C” or Class “CC” licensee may perform bodyguard services without obtaining a Class “D” license.

History.—ss. 3, 11, ch. 90-364; s. 4, ch. 91-429; s. 11, ch. 94-172; s. 70, ch. 95-144; s. 8, ch. 97-248.



493.6202 - Fees.

493.6202 Fees.—

(1) The department shall establish by rule examination and biennial license fees, which shall not exceed the following:

(a) Class “A” license—private investigative agency: $450.

(b) Class “AA” or “AB” license—branch office: $125.

(c) Class “MA” license—private investigative agency manager: $75.

(d) Class “C” license—private investigator: $75.

(e) Class “CC” license—private investigator intern: $60.

(2) The department may establish by rule a fee for the replacement or revision of a license, which fee shall not exceed $30.

(3) The fees set forth in this section must be paid by check or money order or, at the discretion of the department, by electronic funds transfer at the time the application is approved, except that the applicant for a Class “G,” Class “C,” Class “CC,” Class “M,” or Class “MA” license must pay the license fee at the time the application is made. If a license is revoked or denied or if the application is withdrawn, the license fee is nonrefundable.

(4) The initial license fee for a veteran, as defined in s. 1.01, shall be waived if he or she applies for a Class “C,” Class “CC,” or Class “MA” license within 24 months after being discharged from any branch of the United States Armed Forces. An eligible veteran must include a copy of his or her DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs with his or her application in order to obtain a waiver.

History.—ss. 3, 11, ch. 90-364; s. 4, ch. 91-429; s. 12, ch. 94-172; s. 11, ch. 2011-205; s. 8, ch. 2016-166.



493.6203 - License requirements.

493.6203 License requirements.—In addition to the license requirements set forth elsewhere in this chapter, each individual or agency shall comply with the following additional requirements:

(1) Each agency or branch office shall designate a minimum of one appropriately licensed individual to act as manager, directing the activities of the Class “C” or Class “CC” employees.

(2) An applicant for a Class “MA” license must have 2 years of lawfully gained, verifiable, full-time experience, or training in:

(a) Private investigative work or related fields of work that provided equivalent experience or training;

(b) Work as a Class “CC” licensed intern;

(c) Any combination of paragraphs (a) and (b);

(d) Experience described in paragraph (a) for 1 year and experience described in paragraph (e) for 1 year;

(e) No more than 1 year using:

1. College coursework related to criminal justice, criminology, or law enforcement administration; or

2. Successfully completed law enforcement-related training received from any federal, state, county, or municipal agency; or

(f) Experience described in paragraph (a) for 1 year and work in a managerial or supervisory capacity for 1 year.

However, experience in performing bodyguard services is not creditable toward the requirements of this subsection.

(3) An applicant for a Class “M” license shall qualify for licensure as a Class “MA” manager as outlined under subsection (2) and as a Class “MB” manager as outlined under s. 493.6303(2).

(4) An applicant for a Class “C” license shall have 2 years of lawfully gained, verifiable, full-time experience, or training in one, or a combination of more than one, of the following:

(a) Private investigative work or related fields of work that provided equivalent experience or training.

(b) College coursework related to criminal justice, criminology, or law enforcement administration, or successful completion of any law enforcement-related training received from any federal, state, county, or municipal agency, except that no more than 1 year may be used from this category.

(c) Work as a Class “CC” licensed intern.

However, experience in performing bodyguard services is not creditable toward the requirements of this subsection.

(5) Effective January 1, 2008, an applicant for a Class “MA,” Class “M,” or Class “C” license must pass an examination that covers the provisions of this chapter and is administered by the department or by a provider approved by the department. The applicant must pass the examination before applying for licensure and must submit proof with the license application on a form approved by rule of the department that he or she has passed the examination. The administrator of the examination shall verify the identity of each applicant taking the examination.

(a) The examination requirement in this subsection does not apply to an individual who holds a valid Class “CC,” Class “C,” Class “MA,” or Class “M” license.

(b) Notwithstanding the exemption provided in paragraph (a), if the license of an applicant for relicensure has been invalid for more than 1 year, the applicant must take and pass the examination.

(c) The department shall establish by rule the content of the examination, the manner and procedure of its administration, and an examination fee that may not exceed $100.

(6)(a) A Class “CC” licensee must serve an internship under the direction and control of a designated sponsor, who is a Class “C,” Class “MA,” or Class “M” licensee.

(b) Effective January 1, 2012, before submission of an application to the department, the applicant for a Class “CC” license must have completed a minimum of 40 hours of professional training pertaining to general investigative techniques and this chapter, which course is offered by a state university or by a school, community college, college, or university under the purview of the Department of Education, and the applicant must pass an examination. The training must be provided in two parts, one 24-hour course and one 16-hour course. The certificate evidencing satisfactory completion of the 40 hours of professional training must be submitted with the application for a Class “CC” license. The training specified in this paragraph may be provided by face-to-face presentation, online technology, or a home study course in accordance with rules and procedures of the Department of Education. The administrator of the examination must verify the identity of each applicant taking the examination.

1. Upon an applicant’s successful completion of each part of the approved training and passage of any required examination, the school, community college, college, or university shall issue a certificate of completion to the applicant. The certificates must be on a form established by rule of the department.

2. The department shall establish by rule the general content of the professional training and the examination criteria.

3. If the license of an applicant for relicensure is invalid for more than 1 year, the applicant must complete the required training and pass any required examination.

(c) An individual who submits an application for a Class “CC” license on or after September 1, 2008, through December 31, 2011, who has not completed the 16-hour course must submit proof of successful completion of the course within 180 days after the date the application is submitted. If documentation of completion of the required training is not submitted by that date, the individual’s license shall be automatically suspended until proof of the required training is submitted to the department. An individual licensed on or before August 31, 2008, is not required to complete additional training hours in order to renew an active license beyond the total required hours, and the timeframe for completion in effect at the time he or she was licensed applies.

(7) In addition to any other requirement, an applicant for a Class “G” license shall satisfy the firearms training set forth in s. 493.6115.

History.—ss. 3, 11, ch. 90-364; s. 9, ch. 91-248; s. 4, ch. 91-429; s. 1, ch. 2007-232; s. 12, ch. 2011-205.






Part III - PRIVATE SECURITY SERVICES (ss. 493.6301-493.631)

493.6301 - Classes of licenses.

493.6301 Classes of licenses.—

(1) Any person, firm, company, partnership, or corporation which engages in business as a security agency shall have a Class “B” license. A Class “B” license is valid for only one location.

(2) Each branch office of a Class “B” agency shall have a Class “BB” license. Where a person, firm, company, partnership, or corporation holds both a Class “A” and Class “B” license, each branch office shall have a Class “AB” license.

(3) Any individual who performs the services of a manager for a:

(a) Class “B” security agency or Class “BB” branch office shall have a Class “MB” license. A Class “M” licensee, or a Class “D” licensee who has been so licensed for a minimum of 2 years, may be designated as the manager, in which case the Class “MB” license is not required.

(b) Class “A” and Class “B” agency or a Class “AB” branch office shall have a Class “M” license.

(4) A Class “D” licensee shall own or be an employee of a Class “B” security agency or branch office. This does not include those individuals who are exempt under s. 493.6102(4) but who possess a Class “D” license solely for the purpose of holding a Class “G” license.

(5) Any individual who performs the services of a security officer shall have a Class “D” license. However, a Class “C” licensee or a Class “CC” licensee may perform bodyguard services without a Class “D” license.

(6) Only Class “M,” Class “MB,” or Class “D” licensees are permitted to bear a firearm, and any such licensee who bears a firearm shall also have a Class “G” license.

(7) Any person who operates a security officer school or training facility must have a Class “DS” license.

(8) Any individual who teaches or instructs at a Class “DS” security officer school or training facility must have a Class “DI” license.

History.—ss. 4, 11, ch. 90-364; s. 10, ch. 91-248; s. 4, ch. 91-429; s. 13, ch. 94-172; s. 71, ch. 95-144; s. 7, ch. 96-407; s. 9, ch. 97-248.



493.6302 - Fees.

493.6302 Fees.—

(1) The department shall establish by rule biennial license fees, which shall not exceed the following:

(a) Class “B” license—security agency: $450.

(b) Class “BB” or Class “AB” license—branch office: $125.

(c) Class “MB” license—security agency manager: $75.

(d) Class “D” license—security officer: $45.

(e) Class “DS” license—security officer school or training facility: $60.

(f) Class “DI” license—security officer school or training facility instructor: $60.

(2) The department may establish by rule a fee for the replacement or revision of a license, which fee shall not exceed $30.

(3) The fees set forth in this section must be paid by check or money order or, at the discretion of the department, by electronic funds transfer at the time the application is approved, except that the applicant for a Class “D,” Class “G,” Class “M,” or Class “MB” license must pay the license fee at the time the application is made. If a license is revoked or denied or if the application is withdrawn, the license fee is nonrefundable.

(4) The initial license fee for a veteran, as defined in s. 1.01, shall be waived if he or she applies for a Class “D,” Class “DI,” or Class “MB” license within 24 months after being discharged from any branch of the United States Armed Forces. An eligible veteran must include a copy of his or her DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs with his or her application in order to obtain a waiver.

History.—ss. 4, 11, ch. 90-364; s. 4, ch. 91-429; s. 14, ch. 94-172; s. 13, ch. 2011-205; s. 9, ch. 2016-166.



493.6303 - License requirements.

493.6303 License requirements.—In addition to the license requirements set forth elsewhere in this chapter, each individual or agency must comply with the following additional requirements:

(1) Each agency or branch office shall designate a minimum of one appropriately licensed individual to act as manager, directing the activities of the Class “D” employees.

(2) An applicant for a Class “MB” license shall have 2 years of lawfully gained, verifiable, full-time experience, or training in:

(a) Security work or related fields of work that provided equivalent experience or training;

(b) Experience described in paragraph (a) for 1 year and experience described in paragraph (c) for 1 year;

(c) No more than 1 year using:

1. Either college coursework related to criminal justice, criminology, or law enforcement administration; or

2. Successfully completed law enforcement-related training received from any federal, state, county, or municipal agency; or

(d) Experience described in paragraph (a) for 1 year and work in a managerial or supervisory capacity for 1 year.

(3) An applicant for a Class “M” license shall qualify for licensure as a Class “MA” manager as outlined under s. 493.6203(2) and as a Class “MB” manager as outlined under subsection (2).

(4)(a) Effective January 1, 2012, an applicant for a Class “D” license must submit proof of successful completion of a minimum of 40 hours of professional training at a school or training facility licensed by the department. The training must be provided in two parts, one 24-hour course and one 16-hour course. The department shall by rule establish the general content and number of hours of each subject area to be taught.

(b) An individual who submits an application for a Class “D” license on or after January 1, 2007, through December 31, 2011, who has not completed the 16-hour course must submit proof of successful completion of the course within 180 days after the date the application is submitted. If documentation of completion of the required training is not submitted by that date, the individual’s license shall be automatically suspended until proof of the required training is submitted to the department. A person licensed before January 1, 2007, is not required to complete additional training hours in order to renew an active license beyond the total required hours, and the timeframe for completion in effect at the time he or she was licensed applies.

(c) An individual whose license is suspended or revoked pursuant to paragraph (b), or is expired for at least 1 year, is considered, upon reapplication for a license, an initial applicant and must submit proof of successful completion of 40 hours of professional training at a school or training facility licensed by the department as provided in paragraph (a) before a license is issued.

(5) An applicant for a Class “G” license shall satisfy the firearms training outlined in s. 493.6115.

History.—ss. 4, 11, ch. 90-364; s. 11, ch. 91-248; s. 4, ch. 91-429; s. 15, ch. 94-172; s. 3, ch. 2006-165; s. 14, ch. 2011-205.



493.6304 - Security officer school or training facility.

493.6304 Security officer school or training facility.—

(1) Any school, training facility, or instructor who offers the training outlined in s. 493.6303(4) for Class “D” applicants shall, before licensure of such school, training facility, or instructor, file with the department an application accompanied by an application fee in an amount to be determined by rule, not to exceed $60. The fee shall not be refundable.

(2) The application shall be signed and verified by the applicant under oath as provided in s. 92.525 and must contain, at a minimum, the following information:

(a) The name and address of the school or training facility and, if the applicant is an individual, her or his name, address, and social security or alien registration number.

(b) The street address of the place at which the training is to be conducted.

(c) A copy of the training curriculum and final examination to be administered.

(3) The department shall adopt rules establishing the criteria for approval of schools, training facilities, and instructors.

History.—ss. 4, 11, ch. 90-364; s. 4, ch. 91-429; s. 538, ch. 97-103; s. 15, ch. 2011-205.



493.6305 - Uniforms, required wear; exceptions.

493.6305 Uniforms, required wear; exceptions.—

(1) Class “D” licensees shall perform duties regulated under this chapter in a uniform which bears at least one patch or emblem visible at all times clearly identifying the employing agency. Upon resignation or termination of employment, a Class “D” licensee shall immediately return to the employer any uniform and any other equipment issued to her or him by the employer.

(2) Class “D” licensees may perform duties regulated under this chapter in nonuniform status on a limited special assignment basis, and only when duty circumstances or special requirements of the client necessitate such dress.

(3) Class “D” licensees who are also Class “G” licensees and who are performing limited, special assignment duties may carry their authorized firearm concealed in the conduct of such duties.

(4) Class “D” licensees who are also Class “G” licensees and who are performing bodyguard or executive protection services may carry their authorized firearm concealed while in nonuniform as needed in the conduct of such services.

History.—ss. 4, 11, ch. 90-364; s. 12, ch. 91-248; s. 4, ch. 91-429; s. 10, ch. 97-248; s. 30, ch. 99-7; s. 5, ch. 2014-147.



493.631 - Temporary detention by a licensed security officer or licensed security agency manager at critical infrastructure facilities.

493.631 Temporary detention by a licensed security officer or licensed security agency manager at critical infrastructure facilities.—

(1) As used in this section, the term “critical infrastructure facility” means any of the following, if it employs measures such as fences, barriers, or guard posts that are designed to exclude unauthorized persons:

(a) A chemical manufacturing facility.

(b) A refinery.

(c) An electrical power plant as defined in s. 403.031, including a substation, switching station, electrical control center, or electric transmission or distribution facility.

(d) A water intake structure, water treatment facility, wastewater treatment plant, or pump station.

(e) A natural gas transmission compressor station.

(f) A liquid natural gas terminal or storage facility.

(g) A telecommunications central switching office.

(h) A deepwater port or railroad switching yard.

(i) A gas processing plant, including a plant used in the processing, treatment, or fractionation of natural gas.

(2) As used in this section, the terms “security officer” and “security agency manager” mean a security officer or security agency manager who possess a valid Class “D” or Class “MB” license pursuant to s. 493.6301 and a valid Class “G” license pursuant to s. 493.6115.

(3) A security officer or security agency manager who is on duty, in uniform, and on the premises of a critical infrastructure facility, and who has probable cause to believe that a person has committed or is committing a crime against the client operating the premises or the client’s patron may temporarily detain the person to ascertain his or her identity and the circumstances of the person’s activity.

(4) When temporarily detaining a person, the security officer or security agency manager shall notify the appropriate law enforcement agency of the detention as soon as reasonably possible. A security officer or security agency manager may temporarily detain a person only until a law enforcement officer arrives at the premises of the client and is in the presence of the detainee. Upon arrival of the law enforcement officer, the security officer or security agency manager shall immediately transfer custody of a person being temporarily detained to the responding law enforcement officer.

(5) A security officer or security agency manager may not detain a person under this section after the arrival of a law enforcement officer unless the law enforcement officer requests that the security officer or security agency manager continue detaining the person. The authority of the security officer or security agency manager to continue detaining a person after the arrival of a law enforcement officer under this subsection does not extend beyond the place where the person was first detained or in the immediate vicinity of that place.

(6) A security officer or security agency manager may not temporarily detain a person under this section longer than is reasonably necessary to affect the purposes of this section.

(7) While detaining a person under this section, if a security officer or security agency manager observes that the person temporarily detained is armed with a firearm, concealed weapon, or destructive device that poses a threat to the safety of the security officer, the security agency manager, or any person for whom the security officer or security agency manager is responsible for providing protection, or if the detainee admits to having a weapon in his or her possession, the security officer or security agency manager may conduct a search of the person and his or her belongings only to the extent necessary to disclose the presence of a weapon. If the security officer or security agency manager finds a weapon during the search, he or she shall seize and transfer the weapon to the responding law enforcement officer.

(8) A security officer or security agency manager who possesses a valid Class “G” license shall perform duties regulated under this section in a uniform with at least one patch or emblem visible at all times clearly identifying the agency employing the security officer or security agency manager.

(9) A law enforcement officer, security officer, or security agency manager is not criminally or civilly liable for false arrest, false imprisonment, or unlawful detention due to his or her custody and detention of a person if done in compliance with this section.

History.—s. 2, ch. 2013-221.






Part IV - REPOSSESSION SERVICES (ss. 493.6401-493.6406)

493.6401 - Classes of licenses.

493.6401 Classes of licenses.—

(1) Any person, firm, company, partnership, or corporation which engages in business as a recovery agency shall have a Class “R” license. A Class “R” license is valid for only one location.

(2) Each branch office of a Class “R” agency shall have a Class “RR” license.

(3) Any individual who performs the services of a manager for a Class “R” recovery agency or a Class “RR” branch office must have a Class “MR” license. A Class “E” licensee may be designated as the manager, in which case the Class “MR” license is not required.

(4) Any individual who performs the services of a recovery agent must have a Class “E” license.

(5) Any individual who performs repossession as an intern under the direction and control of a designated, sponsoring Class “E” licensee or a designated, sponsoring Class “MR” licensee shall have a Class “EE” license.

(6) Class “E” or Class “EE” licensees shall own or be an employee of a Class “R” agency or branch office.

(7) Any person who operates a recovery agent school or training facility or who conducts an Internet-based training course or a correspondence training course must have a Class “RS” license.

(8) Any individual who teaches or instructs at a Class “RS” recovery agent school or training facility shall have a Class “RI” license.

History.—ss. 5, 11, ch. 90-364; s. 14, ch. 91-248; s. 4, ch. 91-429; s. 7, ch. 93-49; s. 2, ch. 2007-232; s. 16, ch. 2011-205.



493.6402 - Fees.

493.6402 Fees.—

(1) The department shall establish by rule biennial license fees that shall not exceed the following:

(a) Class “R” license—recovery agency: $450.

(b) Class “RR” license—branch office: $125.

(c) Class “MR” license—recovery agency manager: $75.

(d) Class “E” license—recovery agent: $75.

(e) Class “EE” license—recovery agent intern: $60.

(f) Class “RS” license—recovery agent school or training facility: $60.

(g) Class “RI” license—recovery agent school or training facility instructor: $60.

(2) The department may establish by rule a fee for the replacement or revision of a license, which fee shall not exceed $30.

(3) The fees set forth in this section must be paid by check or money order, or, at the discretion of the department, by electronic funds transfer at the time the application is approved, except that the applicant for a Class “E,” Class “EE,” or Class “MR” license must pay the license fee at the time the application is made. If a license is revoked or denied, or if an application is withdrawn, the license fee is nonrefundable.

(4) The initial license fee for a veteran, as defined in s. 1.01, shall be waived if he or she applies for a Class “E,” Class “EE,” Class “MR,” or Class “RI” license within 24 months after being discharged from any branch of the United States Armed Forces. An eligible veteran must include a copy of his or her DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs with his or her application in order to obtain a waiver.

History.—ss. 5, 11, ch. 90-364; s. 4, ch. 91-429; s. 17, ch. 94-172; s. 17, ch. 2011-205; s. 66, ch. 2012-5; s. 10, ch. 2016-166.



493.6403 - License requirements.

493.6403 License requirements.—

(1) In addition to the license requirements set forth in this chapter, each individual or agency shall comply with the following additional requirements:

(a) Each agency or branch office must designate a minimum of one appropriately licensed individual to act as manager, directing the activities of the Class “E” or Class “EE” employees. A Class “E” licensee may be designated to act as manager of a Class “R” agency or branch office in which case the Class “MR” license is not required.

(b) An applicant for Class “MR” license shall have at least 1 year of lawfully gained, verifiable, full-time experience as a Class “E” licensee performing repossessions of motor vehicles, mobile homes, motorboats, aircraft, personal watercraft, all-terrain vehicles, farm equipment, or industrial equipment.

(c) An applicant for a Class “E” license shall have at least 1 year of lawfully gained, verifiable, full-time experience in one, or a combination of more than one, of the following:

1. Repossession of motor vehicles as defined in s. 320.01(1), mobile homes as defined in s. 320.01(2), motorboats as defined in s. 327.02, aircraft as defined in s. 330.27(1), personal watercraft as defined in s. 327.02, all-terrain vehicles as defined in s. 316.2074, farm equipment as defined under s. 686.402, or industrial equipment as defined in s. 493.6101(22).

2. Work as a Class “EE” licensed intern.

(2) Beginning October 1, 1994, an applicant for a Class “E” or a Class “EE” license must have completed a minimum of 40 hours of professional training at a school or training facility licensed by the department. The department shall by rule establish the general content for the training.

History.—ss. 5, 11, ch. 90-364; s. 15, ch. 91-248; s. 4, ch. 91-429; s. 8, ch. 93-49; s. 18, ch. 94-172; s. 11, ch. 94-241; s. 5, ch. 2005-143.



493.6404 - Property inventory; vehicle license identification numbers.

493.6404 Property inventory; vehicle license identification numbers.—

(1) If personal effects or other property not covered by a security agreement are contained in or on a recovered vehicle, mobile home, motorboat, aircraft, personal watercraft, all-terrain vehicle, farm equipment, or industrial equipment at the time it is recovered, a complete and accurate inventory shall be made of such personal effects or property. The date and time the inventory is made shall be indicated, and it shall be signed by the Class “E” or Class “EE” licensee who obtained the personal property. The inventory of the personal property and the records regarding any disposal of personal property shall be maintained for a period of 2 years in the permanent records of the licensed agency and shall be made available, upon demand, to an authorized representative of the department engaged in an official investigation.

(2) Within 5 working days after the date of a repossession, the Class “E” or Class “EE” licensee shall give written notification to the debtor of the whereabouts of personal effects or other property inventoried pursuant to this section. At least 45 days prior to disposing of such personal effects or other property, the Class “E” or Class “EE” licensee shall, by United States Postal Service proof of mailing or certified mail, notify the debtor of the intent to dispose of said property. Should the debtor, or her or his lawful designee, appear to retrieve the personal property, prior to the date on which the Class “E” or Class “EE” licensee is allowed to dispose of the property, the licensee shall surrender the personal property to that individual upon payment of any reasonably incurred expenses for inventory and storage. If personal property is not claimed within 45 days of the notice of intent to dispose, the licensee may dispose of the personal property at her or his discretion, except that illegal items or contraband shall be surrendered to a law enforcement agency, and the licensee shall retain a receipt or other proof of surrender as part of the inventory and disposal records she or he maintains.

(3) Vehicles used for the purpose of repossession by a Class “E” or Class “EE” licensee must be identified during repossession by the license number of the Class “R” agency only, local ordinances to the contrary notwithstanding. These vehicles are not “wreckers” as defined in s. 713.78. The license number must be displayed on both sides of the vehicle and must appear in lettering no less than 4 inches tall and in a color contrasting from that of the background.

History.—ss. 5, 11, ch. 90-364; s. 4, ch. 91-429; s. 9, ch. 93-49; s. 539, ch. 97-103; s. 11, ch. 97-248; s. 6, ch. 2005-143.



493.6405 - Sale of motor vehicle, mobile home, motorboat, aircraft, personal watercraft, all-terrain vehicles, farm equipment, or industrial equipment by a licensee; penalty.

493.6405 Sale of motor vehicle, mobile home, motorboat, aircraft, personal watercraft, all-terrain vehicles, farm equipment, or industrial equipment by a licensee; penalty.—

(1) A Class “E” or Class “EE” licensee shall obtain, prior to sale, written authorization and a negotiable title from the owner or lienholder to sell any repossessed motor vehicle, mobile home, motorboat, aircraft, personal watercraft, all-terrain vehicles, farm equipment, or industrial equipment.

(2) A Class “E” or Class “EE” licensee shall send the net proceeds from the sale of such repossessed motor vehicle, mobile home, motorboat, aircraft, personal watercraft, all-terrain vehicles, farm equipment, or industrial equipment to the owner or lienholder, within 20 working days after the licensee executes the documents which permit the transfer of legal ownership to the purchaser.

(3) A person who violates a provision of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 5, 11, ch. 90-364; s. 4, ch. 91-429; s. 7, ch. 2005-143.



493.6406 - Recovery agent school or training facility.

493.6406 Recovery agent school or training facility.—

(1) Any school, training facility, or instructor who offers the training outlined in s. 493.6403(2) for Class “E” or Class “EE” applicants shall, before licensure of such school, training facility, or instructor, file with the department an application accompanied by an application fee in an amount to be determined by rule, not to exceed $60. The fee shall not be refundable. This training may be offered as face-to-face training, Internet-based training, or correspondence training.

(2) The application must be signed and verified by the applicant under oath as provided in s. 92.525 and shall contain, at a minimum, the following information:

(a) The name and address of the school or training facility and, if the applicant is an individual, his or her name, address, and social security or alien registration number.

(b) The street address of the place at which the training is to be conducted or the street address of the Class “RS” school offering Internet-based or correspondence training.

(c) A copy of the training curriculum and final examination to be administered.

(3) The department shall adopt rules establishing the criteria for approval of schools, training facilities, and instructors.

History.—ss. 5, 11, ch. 90-364; s. 4, ch. 91-429; s. 540, ch. 97-103; s. 3, ch. 2007-232; s. 18, ch. 2011-205.












TITLE XXXIII - REGULATION OF TRADE, COMMERCE, INVESTMENTS, AND SOLICITATIONS

Chapter 494 - LOAN ORIGINATORS AND MORTGAGE BROKERS

Part I - GENERAL PROVISIONS (ss. 494.001-494.00296)

494.001 - Definitions.

494.001 Definitions.—As used in this chapter, the term:

(1) “Borrower” means a person obligated to repay a mortgage loan and includes, but is not limited to, a coborrower or cosignor.

(2) “Branch manager” means the licensed loan originator in charge of, and responsible for, the operation of the branch office of a mortgage broker or mortgage lender.

(3) “Branch office” means a location, other than a mortgage broker’s or mortgage lender’s principal place of business:

(a) The address of which appears on business cards, stationery, or advertising used by the licensee in connection with business conducted under this chapter;

(b) At which the licensee’s name, advertising or promotional materials, or signage suggests that mortgage loans are originated, negotiated, funded, or serviced; or

(c) At which mortgage loans are originated, negotiated, funded, or serviced by a licensee.

(4) “Commission” means the Financial Services Commission.

(5) “Contract loan processor” means an individual who is licensed under part II of this chapter as a loan originator, who is an independent contractor for a mortgage broker or mortgage lender, and who engages only in loan processing.

(6) “Control person” means an individual, partnership, corporation, trust, or other organization that possesses the power, directly or indirectly, to direct the management or policies of a company, whether through ownership of securities, by contract, or otherwise. The term includes, but is not limited to:

(a) A company’s executive officers, including the president, chief executive officer, chief financial officer, chief operations officer, chief legal officer, chief compliance officer, director, and other individuals having similar status or functions.

(b) For a corporation, each shareholder that, directly or indirectly, owns 10 percent or more or that has the power to vote 10 percent or more, of a class of voting securities unless the applicant is a publicly traded company.

(c) For a partnership, all general partners and limited or special partners that have contributed 10 percent or more or that have the right to receive, upon dissolution, 10 percent or more of the partnership’s capital.

(d) For a trust, each trustee.

(e) For a limited liability company, all elected managers and those members that have contributed 10 percent or more or that have the right to receive, upon dissolution, 10 percent or more of the partnership’s capital.

(f) Principal loan originators.

(7) “Credit report” means any written, oral, or other information obtained from a consumer reporting agency as described in the federal Fair Credit Reporting Act, which bears on an individual’s credit worthiness, credit standing, or credit capacity. A credit score alone, as calculated by the reporting agency, is not considered a credit report.

(8) “Credit score” means a score, grade, or value that is derived by using data from a credit report in any type of model, method, or program, whether electronically, in an algorithm, in a computer software or program, or by any other process for the purpose of grading or ranking credit report data.

(9) “Depository institution” has the same meaning as in s. (3)(c) of the Federal Deposit Insurance Act, and includes any credit union.

(10) “Financial audit report” means a report prepared in connection with a financial audit that is conducted in accordance with generally accepted auditing standards prescribed by the American Institute of Certified Public Accountants by a certified public accountant licensed to do business in the United States, and which must include:

(a) Financial statements, including notes related to the financial statements and required supplementary information, prepared in conformity with United States generally accepted accounting principles.

(b) An expression of opinion regarding whether the financial statements are presented in conformity with United States generally accepted accounting principles, or an assertion to the effect that such an opinion cannot be expressed and the reasons.

(11) “In-house loan processor” means an individual who is an employee of a mortgage broker or a mortgage lender who engages only in loan processing.

(12) “Indirect owner” means, with respect to direct owners and other indirect owners in a multilayered organization:

(a) For an owner that is a corporation, each of its shareholders that beneficially owns, has the right to vote, or has the power to sell or direct the sale of, 25 percent or more of voting security of the corporation.

(b) For an owner that is a partnership, each general partner and each limited or special partner that has the right to receive upon dissolution, or has contributed, 25 percent or more of the partnership’s capital.

(c) For an owner that is a trust, the trust and each trustee.

(d) For an owner that is a limited liability company:

1. Each member that has the right to receive upon dissolution, or that has contributed, 25 percent or more of the limited liability company’s capital; and

2. If managed by elected managers or appointed managers, each elected or appointed manager.

(e) For an indirect owner, each parent owner of 25 percent or more of its subsidiary.

(13) “Institutional investor” means a depository institution, real estate investment trust, insurance company, real estate company, accredited investor as defined in 17 C.F.R. ss. 230.501 et seq., mortgage broker or mortgage lender licensed under this chapter, or other business entity that invests in mortgage loans, including a secondary mortgage market institution including, without limitation, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, and the Government National Mortgage Association, conduits, investment bankers, and any subsidiary of such entities.

(14) “Loan commitment” or “commitment” means a statement by the lender setting forth the terms and conditions upon which the lender is willing to make a particular mortgage loan to a particular borrower.

(15) “Loan modification” means a modification to an existing loan. The term does not include a refinancing transaction.

(16) “Loan origination fee” means the total compensation from any source received by a mortgage broker acting as a loan originator.

(17) “Loan originator” means an individual who, directly or indirectly, solicits or offers to solicit a mortgage loan, accepts or offers to accept an application for a mortgage loan, negotiates or offers to negotiate the terms or conditions of a new or existing mortgage loan on behalf of a borrower or lender, or negotiates or offers to negotiate the sale of an existing mortgage loan to a noninstitutional investor for compensation or gain. The term includes an individual who is required to be licensed as a loan originator under the S.A.F.E. Mortgage Licensing Act of 2008. The term does not include an employee of a mortgage broker or mortgage lender whose duties are limited to physically handling a completed application form or transmitting a completed application form to a lender on behalf of a prospective borrower.

(18) “Loan processing” means:

(a) Receiving, collecting, distributing, and analyzing information common for the processing of a mortgage loan; or

(b) Communicating with a consumer to obtain information necessary for the processing of a mortgage loan if such communication does not include offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms.

(19) “Lock-in agreement” means an agreement whereby the lender guarantees for a specified number of days or until a specified date the availability of a specified rate of interest or specified formula by which the rate of interest will be determined or specific number of discount points will be given, if the loan is approved and closed within the stated period of time.

(20) “Making a mortgage loan” means closing a mortgage loan in a person’s name, advancing funds, offering to advance funds, or making a commitment to advance funds to an applicant for a mortgage loan.

(21) “Material change” means a change that would be important to a reasonable borrower in making a borrowing decision, and includes a change in the interest rate previously offered a borrower, a change in the type of loan offered to a borrower, or a change in fees to be charged to a borrower resulting in total fees greater than $100.

(22) “Mortgage broker” means a person conducting loan originator activities through one or more licensed loan originators employed by the mortgage broker or as independent contractors to the mortgage broker.

(23) “Mortgage lender” means a person making a mortgage loan or servicing a mortgage loan for others, or, for compensation or gain, directly or indirectly, selling or offering to sell a mortgage loan to a noninstitutional investor.

(24) “Mortgage loan” means any:

(a) Residential loan primarily for personal, family, or household use which is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling, as defined in s. 103(v) of the federal Truth in Lending Act, or for the purchase of residential real estate upon which a dwelling is to be constructed;

(b) Loan on commercial real property if the borrower is an individual or the lender is a noninstitutional investor; or

(c) Loan on improved real property consisting of five or more dwelling units if the borrower is an individual or the lender is a noninstitutional investor.

(25) “Mortgage loan application” means the submission of a borrower’s financial information in anticipation of a credit decision, which includes the borrower’s name, the borrower’s monthly income, the borrower’s social security number to obtain a credit report, the property address, an estimate of the value of the property, the mortgage loan amount sought, and any other information deemed necessary by the loan originator. An application may be in writing or electronically submitted, including a written record of an oral application.

(26) “Net worth” means total assets minus total liabilities pursuant to United States generally accepted accounting principles.

(27) “Noninstitutional investor” means an investor other than an institutional investor.

(28) “Office” means the Office of Financial Regulation.

(29) “Principal loan originator” means the licensed loan originator in charge of, and responsible for, the operation of a mortgage lender or mortgage broker, including all of the activities of the mortgage lender’s or mortgage broker’s loan originators, in-house loan processors, and branch managers, whether employees or independent contractors.

(30) “Principal place of business” means a mortgage broker’s or mortgage lender’s primary business office, the street address, or physical location that is designated on the application for licensure or any amendment to such application.

(31) “Registered loan originator” means a loan originator who is employed by a depository institution, by a subsidiary that is owned and controlled by a depository institution and regulated by a federal banking agency, or by an institution regulated by the Farm Credit Administration, and who is registered with and maintains a unique identifier through the registry.

(32) “Registry” means the Nationwide Mortgage Licensing System and Registry, which is the mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of loan originators.

(33) “Relative” means any of the following, whether by the full or half blood or by adoption:

(a) A person’s spouse, father, mother, children, brothers, and sisters.

(b) The father, mother, brothers, and sisters of the person’s spouse.

(c) The spouses of the person’s children, brothers, or sisters.

(34) “Servicing endorsement” means authorizing a mortgage lender to service a loan for more than 4 months.

(35) “Servicing a mortgage loan” means to receive, cause to be received, or transferred for another, installment payments of principal, interest, or other payments pursuant to a mortgage loan.

(36) “Substantial fault of the borrower” means that the borrower:

(a) Failed to provide information or documentation required by the lender or broker in a timely manner;

(b) Provided information, in the application or subsequently, which upon verification proved to be significantly inaccurate, causing the need for review or further investigation by the lender or broker;

(c) Failed to produce by the date specified by the lender all documentation specified in the commitment or closing instructions as being required for closing; or

(d) Failed to be ready, willing, or able to close the loan by the date specified by the lender or broker.

For purposes of this definition, a borrower is considered to have provided information or documentation in a timely manner if such information and documentation was received by the lender within 7 days after the borrower received a request for same, and information is considered significantly inaccurate if the correct information materially affects the eligibility of the borrower for the loan for which application is made.

(37) “Ultimate equitable owner” means an individual who, directly or indirectly, owns or controls an ownership interest in a corporation, a foreign corporation, an alien business organization, or any other form of business organization, regardless of whether the individual owns or controls such interest through one or more individuals or one or more proxies, powers of attorney, nominees, corporations, associations, partnerships, trusts, joint stock companies, or other entities or devices, or any combination thereof.

History.—ss. 1, 50, ch. 91-245; s. 4, ch. 91-429; s. 1, ch. 95-313; s. 1, ch. 99-213; s. 1, ch. 2001-228; s. 513, ch. 2003-261; s. 1, ch. 2006-213; s. 1, ch. 2007-182; ss. 1, 2, ch. 2009-241; s. 1, ch. 2011-71; s. 35, ch. 2014-91.



494.0011 - Powers and duties of the commission and office.

494.0011 Powers and duties of the commission and office.—

(1) The office shall be responsible for the administration and enforcement of this chapter.

(2) The commission may adopt rules to administer parts I, II, and III of this chapter, including rules:

(a) Requiring electronic submission of any forms, documents, or fees required by this act.

(b) Relating to compliance with the S.A.F.E. Mortgage Licensing Act of 2008, including rules to:

1. Require loan originators, mortgage brokers, mortgage lenders, and branch offices to register through the registry.

2. Require the use of uniform forms that have been approved by the registry, and any subsequent amendments to such forms if the forms are substantially in compliance with the provisions of this chapter. Uniform forms that the commission may adopt include, but are not limited to:

a. Uniform Mortgage Lender/Mortgage Broker Form, MU1.

b. Uniform Mortgage Biographical Statement & Consent Form, MU2.

c. Uniform Mortgage Branch Office Form, MU3.

d. Uniform Individual Mortgage License/Registration & Consent Form, MU4.

3. Require the filing of forms, documents, and fees in accordance with the requirements of the registry.

4. Prescribe requirements for amending or surrendering a license or other activities as the commission deems necessary for the office’s participation in the registry.

5. Prescribe procedures that allow a licensee to challenge information contained in the registry.

6. Prescribe procedures for reporting violations of this chapter and disciplinary actions on licensees to the registry.

(c) Establishing time periods during which a loan originator, mortgage broker, or mortgage lender license applicant under part II or part III is barred from licensure due to prior criminal convictions of, or guilty or nolo contendere pleas by, any of the applicant’s control persons, regardless of adjudication.

1. The rules must provide:

a. Permanent bars for felonies involving fraud, dishonesty, breach of trust, or money laundering;

b. A 15-year disqualifying period for felonies involving moral turpitude;

c. A 7-year disqualifying period for all other felonies; and

d. A 5-year disqualifying period for misdemeanors involving fraud, dishonesty, or any other act of moral turpitude.

2. The rules may provide for an additional waiting period due to dates of imprisonment or community supervision, the commitment of multiple crimes, and other factors reasonably related to the applicant’s criminal history.

3. The rules may provide for mitigating factors for crimes identified in sub-subparagraph 1.b. However, the mitigation may not result in a period of disqualification less than 7 years. The rule may not mitigate the disqualifying periods in sub-subparagraphs 1.a., 1.c., and 1.d.

4. An applicant is not eligible for licensure until the expiration of the disqualifying period set by rule.

5. Section 112.011 is not applicable to eligibility for licensure under this part.

(3) Except as provided in s. 494.00172, all fees, charges, and fines collected pursuant to this chapter shall be deposited in the Regulatory Trust Fund of the office.

(4) The office shall participate in the registry and shall regularly report to the registry violations of this chapter, disciplinary actions, and other information deemed relevant by the office under this chapter.

History.—ss. 2, 50, ch. 91-245; s. 4, ch. 91-429; s. 165, ch. 98-200; s. 20, ch. 99-155; s. 2, ch. 99-213; s. 514, ch. 2003-261; s. 2, ch. 2006-213; s. 3, ch. 2009-241; s. 2, ch. 2011-71.



494.00115 - Exemptions.

494.00115 Exemptions.—

(1) The following are exempt from regulation under this part and parts II and III of this chapter.

(a) Any person operating exclusively as a registered loan originator in accordance with the S.A.F.E. Mortgage Licensing Act of 2008.

(b) A depository institution; subsidiaries that are owned and controlled by a depository institution and regulated by the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Director of the Office of Thrift Supervision, the National Credit Union Administration, or the Federal Deposit Insurance Corporation; or institutions regulated by the Farm Credit Administration.

(c) The Federal National Mortgage Association; the Federal Home Loan Mortgage Corporation; any agency of the Federal Government; any state, county, or municipal government; or any quasi-governmental agency that acts in such capacity under the specific authority of the laws of any state or the United States.

(d) An attorney licensed in this state who negotiates the terms of a mortgage loan on behalf of a client as an ancillary matter to the attorney’s representation of the client.

(e) A person involved solely in the extension of credit relating to the purchase of a timeshare plan, as that term is defined in 11 U.S.C. s. 101(53D).

(f) A person who performs only real estate brokerage activities and is licensed or registered in this state under part I of chapter 475, unless the person is compensated by a lender, a mortgage broker, or other loan originator or by an agent of such lender, mortgage broker, or other loan originator. The term “real estate brokerage activity” has the same meaning as in the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008.

(2) The following persons are exempt from regulation under part III of this chapter:

(a) A person acting in a fiduciary capacity conferred by the authority of a court.

(b) A person who, as a seller of his or her own real property, receives one or more mortgages in a purchase money transaction.

(c) A person who acts solely under contract and as an agent for federal, state, or municipal agencies for the purpose of servicing mortgage loans.

(d) A person who makes only nonresidential mortgage loans and sells loans only to institutional investors.

(e) An individual making or acquiring a mortgage loan using his or her own funds for his or her own investment, and who does not hold himself or herself out to the public as being in the mortgage lending business.

(f) An individual selling a mortgage that was made or purchased with that individual’s funds for his or her own investment, and who does not hold himself or herself out to the public as being in the mortgage lending business.

(3) It is not necessary to negate any of the exemptions provided in this section in any complaint, information, indictment, or other writ or proceeding brought under this chapter. The burden of establishing the right to an exemption is on the party claiming the benefit of the exemption.

History.—s. 4, ch. 2009-241; s. 3, ch. 2011-71.



494.0012 - Investigations; complaints; examinations.

494.0012 Investigations; complaints; examinations.—

(1) The office may conduct an investigation of any person whenever the office has reason to believe, either upon complaint or otherwise, that any violation of this chapter has been committed or is about to be committed.

(2) Any person having reason to believe that a provision of this act has been violated may file a written complaint with the office setting forth details of the alleged violation.

(3)(a) The office may, at intermittent periods, conduct examinations of any licensee or other person under the provisions of this chapter.

(b) The office shall conduct all examinations at a convenient location in this state unless the office determines that it is more effective or cost-efficient to perform an examination at the licensee’s out-of-state location. For an examination performed at the licensee’s out-of-state location, the licensee shall pay the travel expense and per diem subsistence at the rate provided by law for up to thirty 8-hour days per year for each office examiner who participates in such an examination. However, if the examination involves or reveals fraudulent conduct by the licensee, the licensee shall pay the travel expense and per diem subsistence provided by law, without limitation, for each participating examiner.

(4) To reduce the burden on persons subject to this chapter, the office may conduct a joint or concurrent examination with a state or federal regulatory agency and may furnish a copy of all examinations to an appropriate regulator if the regulator agrees to abide by the confidentiality provisions in chapter 119 and this chapter. The office may also accept an examination from an appropriate regulator.

History.—ss. 3, 50, ch. 91-245; s. 4, ch. 91-429; s. 1, ch. 92-9; s. 3, ch. 99-213; s. 515, ch. 2003-261; s. 36, ch. 2014-91.



494.00125 - Public records exemptions.

494.00125 Public records exemptions.—

(1) INVESTIGATIONS OR EXAMINATIONS.—

(a) Except as otherwise provided by this subsection, information relative to an investigation or examination by the office pursuant to this chapter, including any consumer complaint received by the office or the Department of Financial Services, is confidential and exempt from s. 119.07(1) until the investigation or examination is completed or ceases to be active. For purposes of this subsection, an investigation or examination is considered active if the office or any law enforcement or administrative agency is proceeding with reasonable dispatch and has a reasonable good faith belief that the investigation or examination may lead to the filing of an administrative, civil, or criminal proceeding or to the denial or conditional grant of a license.

(b) This subsection does not prohibit the disclosure of information that is filed with the office as a normal condition of licensure and which, but for the investigation or examination, would be subject to s. 119.07(1).

(c) Except as necessary for the office to enforce the provisions of this chapter, a consumer complaint and other information relative to an investigation or examination shall remain confidential and exempt from s. 119.07(1) after the investigation or examination is completed or ceases to be active to the extent disclosure would:

1. Jeopardize the integrity of another active investigation or examination.

2. Reveal the name, address, telephone number, social security number, or any other identifying number or information of any complainant, customer, or account holder.

3. Disclose the identity of a confidential source.

4. Disclose investigative techniques or procedures.

5. Reveal a trade secret as defined in s. 688.002.

(d) If office personnel are or have been involved in an investigation or examination of such nature as to endanger their lives or physical safety or that of their families, the home addresses, telephone numbers, places of employment, and photographs of such personnel, together with the home addresses, telephone numbers, photographs, and places of employment of spouses and children of such personnel and the names and locations of schools and day care facilities attended by the children of such personnel are confidential and exempt from s. 119.07(1).

(e) This subsection does not prohibit the office from providing confidential and exempt information to any law enforcement or administrative agency. Any law enforcement or administrative agency receiving confidential and exempt information in connection with its official duties shall maintain the confidentiality of the information if it would otherwise be confidential.

(f) All information obtained by the office from any person which is only made available to the office on a confidential or similarly restricted basis shall be confidential and exempt from s. 119.07(1).

(g) If information subject to this subsection is offered in evidence in any administrative, civil, or criminal proceeding, the presiding officer may prevent the disclosure of information that would be confidential pursuant to paragraph (c).

(h) A privilege against civil liability is granted to a person who furnishes information or evidence to the office, unless such person acts in bad faith or with malice in providing such information or evidence.

(2) FINANCIAL STATEMENTS.—All audited financial statements submitted pursuant to this chapter are confidential and exempt from the requirements of s. 119.07(1), except that office employees may have access to such information in the administration and enforcement of this chapter and such information may be used by office personnel in the prosecution of violations under this chapter.

(3) CREDIT INFORMATION.—

(a) Credit history information and credit scores held by the office and related to licensing under this chapter are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(b) Credit history information and credit scores made confidential and exempt pursuant to paragraph (a) may be provided by the office to another governmental entity having oversight or regulatory or law enforcement authority.

(c) This subsection does not apply to information that is otherwise publicly available.

History.—ss. 12, 50, ch. 91-245; s. 4, ch. 91-429; s. 2, ch. 92-9; s. 1, ch. 95-131; ss. 328, 329, ch. 96-406; s. 1140, ch. 97-103; s. 4, ch. 99-213; ss. 516, 522, ch. 2003-261; s. 1, ch. 2010-169; s. 1, ch. 2015-73.

Note.—Subsection (2) former s. 494.0021.



494.0013 - Injunction to restrain violations.

494.0013 Injunction to restrain violations.—

(1) The office may bring action through its own counsel in the name and on behalf of the state against any person who has violated or is about to violate any provision of this chapter or any rule of the commission or order of the office issued under this chapter to enjoin the person from continuing in or engaging in any act in furtherance of the violation.

(2) In any injunctive proceeding, the court may, on due showing by the office, issue a subpoena or subpoena duces tecum requiring the attendance of any witness and requiring the production of any books, accounts, records, or other documents and materials that appear necessary to the expeditious resolution of the application for injunction.

(3) In addition to all other means provided by law for the enforcement of any temporary restraining order, temporary injunction, or permanent injunction issued in any such court proceeding, the court has the power and jurisdiction, upon application of the office, to impound, and to appoint a receiver or administrator for, the property, assets, and business of the defendant, including, but not limited to, the books, records, documents, and papers appertaining thereto. Such receiver or administrator, when appointed and qualified, has all powers and duties as to custody, collection, administration, winding up, and liquidation of the property and business as are from time to time conferred upon him or her by the court. In any such action, the court may issue an order staying all pending suits and enjoining any further suits affecting the receiver’s or administrator’s custody or possession of the property, assets, and business, or the court, in its discretion and with the consent of the chief judge of the circuit, may require that all such suits be assigned to the circuit court judge who appoints the receiver or administrator.

History.—ss. 4, 50, ch. 91-245; s. 4, ch. 91-429; s. 541, ch. 97-103; s. 517, ch. 2003-261.



494.00135 - Subpoenas.

494.00135 Subpoenas.—

(1) The office may:

(a) Issue and serve subpoenas and subpoenas duces tecum to compel the attendance of witnesses and the production of all books, accounts, records, and other documents and materials relevant to an examination or investigation conducted by the office. The office, or its authorized representative, may administer oaths and affirmations to any person.

(b) Seek subpoenas or subpoenas duces tecum from any court to command the appearance of witnesses and the production of books, accounts, records, and other documents or materials at a time and place named in the subpoenas, and an authorized representative of the office may serve such subpoenas.

(2) If there is substantial noncompliance with a subpoena or subpoena duces tecum issued by the office, the office may petition the court in the county where the person subpoenaed resides or has his or her principal place of business for an order requiring the person to appear, testify, or produce such books, accounts, records, and other documents as are specified in the subpoena or subpoena duces tecum.

(a) The court may grant injunctive relief restraining the person from advertising, promoting, soliciting, entering into, offering to enter into, continuing, or completing a mortgage loan or servicing a mortgage loan.

(b) The court may grant such other relief, including, but not limited to, the restraint, by injunction or appointment of a receiver, of any transfer, pledge, assignment, or other disposition of the person’s assets or any concealment, alteration, destruction, or other disposition of books, accounts, records, or other documents and materials as the court deems appropriate, until the person has fully complied with the subpoena duces tecum and the office has completed its investigation or examination.

(c) The court may order the refund of any fees collected in a mortgage loan transaction if books and documents substantiating the transaction are not produced or cannot be produced.

(d) If it appears to the office that compliance with a subpoena or subpoena duces tecum issued is essential and otherwise unavailable to an investigation or examination, the office may apply to the court for a writ of ne exeat pursuant to s. 68.02.

(e) The office may seek a writ of attachment to obtain all books, accounts, records, and other documents and materials relevant to an examination or investigation.

(3) The office is entitled to the summary procedure provided in s. 51.011, and the court shall advance such cause on its calendar. Attorney’s fees and any other costs incurred by the office to obtain an order granting, in whole or in part, a petition for enforcement of a subpoena or subpoena duces tecum shall be taxed against the subpoenaed person, and failure to comply with such order is a contempt of court.

History.—s. 5, ch. 2009-241.



494.0014 - Cease and desist orders; refund orders.

494.0014 Cease and desist orders; refund orders.—

(1) The office may issue and serve upon any person an order to cease and desist and to take corrective action if it has reason to believe the person is violating, has violated, or is about to violate any provision of this chapter, any rule or order issued under this chapter, or any written agreement between the person and the office. All procedural matters relating to issuance and enforcement of such order are governed by the Administrative Procedure Act.

(2) The office may order the refund of any fee directly or indirectly assessed and charged on a mortgage loan transaction which is unauthorized or exceeds the maximum fee specifically authorized in this chapter, or any amount collected for the payment of third-party fees which exceeds the cost of the service provided.

History.—ss. 5, 50, ch. 91-245; s. 4, ch. 91-429; s. 518, ch. 2003-261; s. 2, ch. 2007-182; s. 6, ch. 2009-241.



494.0015 - Evidence; examiner’s worksheets, investigative reports, other related documents.

494.0015 Evidence; examiner’s worksheets, investigative reports, other related documents.—In any hearing in which the financial examiner acting under authority of this chapter is available for cross-examination, any official written report, worksheet, or other related paper, or a duly certified copy thereof, compiled, prepared, drafted, or otherwise made by the financial examiner, after being duly authenticated by the examiner, may be admitted as competent evidence upon the oath of the examiner that the report, worksheet, or related paper was prepared as a result of an examination of the books and records of a licensee or other person conducted pursuant to the authority of this chapter.

History.—ss. 6, 50, ch. 91-245; s. 4, ch. 91-429.



494.0016 - Books, accounts, and records; maintenance; examinations by the office.

494.0016 Books, accounts, and records; maintenance; examinations by the office.—

(1) Each licensee shall maintain, at the principal place of business designated on the license, all books, accounts, records, and documents necessary to determine the licensee’s compliance with this chapter.

(2) The office may authorize maintenance of records at a location other than a principal place of business. The office may require books, accounts, and records to be produced and available at a reasonable and convenient location in this state.

(3) All books, accounts, records, documents, and receipts for expenses paid by the licensee on behalf of the borrower, including each closing statement signed by a borrower, shall be preserved and kept available for examination by the office for at least 3 years after the date of original entry.

(4) The commission may prescribe by rule the minimum information to be shown in the books, accounts, records, and documents of licensees so that such records will enable the office to determine the licensee’s compliance with this chapter. In addition, the commission may prescribe by rule requirements for the destruction of books, accounts, records, and documents retained by the licensee after completion of the time period specified in subsection (3).

History.—ss. 7, 50, ch. 91-245; s. 4, ch. 91-429; s. 5, ch. 99-213; s. 519, ch. 2003-261; s. 3, ch. 2006-213.



494.00165 - Prohibited advertising; record requirements.

494.00165 Prohibited advertising; record requirements.—

(1) It is a violation of this chapter for any person to:

(a) Advertise that an applicant shall have unqualified access to credit without disclosing the material limitations on the availability of such credit. Material limitations include, but are not limited to, the percentage of down payment required, that a higher rate or points could be required, or that restrictions on the maximum principal amount of the loan offered could apply.

(b) Advertise a mortgage loan at an expressed interest rate unless the advertisement specifically states that the expressed rate could change or not be available at commitment or closing.

(c) Advertise mortgage loans, including rates, margins, discounts, points, fees, commissions, or other material information, including material limitations on such loans, unless the person is able to make such mortgage loans available to a reasonable number of qualified applicants.

(d) Falsely advertise or misuse names indicating a federal agency pursuant to 18 U.S.C. s. 709.

(e) Engage in unfair, deceptive, or misleading advertising regarding mortgage loans, brokering services, or lending services.

(2) Each person required to be licensed under this chapter must maintain a record of samples of each of its advertisements, including commercial scripts of each radio or television broadcast, for examination by the office for 2 years after the date of publication or broadcast.

History.—s. 6, ch. 99-213; s. 520, ch. 2003-261; s. 7, ch. 2009-241.



494.00172 - Mortgage Guaranty Trust Fund; payment of fees and claims.

494.00172 Mortgage Guaranty Trust Fund; payment of fees and claims.—A nonrefundable fee is imposed on each application for a mortgage broker, mortgage lender, or loan originator license and on each annual application for a renewal of such license. For a loan originator, the initial and renewal fee is $20. For mortgage brokers and lenders, the initial and renewal fee is $100. This fee is in addition to the regular application or renewal fee assessed and shall be deposited into the Mortgage Guaranty Trust Fund of the office for the payment of claims in accordance with this section.

(1) If the amount in the trust fund exceeds $5 million, the additional fee shall be discontinued and may not be reimposed until the fund is reduced to below $1 million pursuant to disbursements made in accordance with this section.

(2) A borrower in a mortgage loan transaction is eligible to seek recovery from the trust fund if all of the following conditions are met:

(a) The borrower has recorded a final judgment issued by a state court wherein the cause of action against a licensee under this chapter was based on a violation of this chapter and the damages were the result of that violation.

(b) The borrower has caused a writ of execution to be issued upon such judgment, and the officer executing the judgment has made a return showing that no personal or real property of the judgment debtor liable to be levied upon in satisfaction of the judgment can be found or that the amount realized on the sale of the judgment debtor’s property pursuant to such execution is insufficient to satisfy the judgment.

(c) The borrower has made all reasonable searches and inquiries to ascertain whether the judgment debtor possesses real or personal property or other assets subject to being sold or applied in satisfaction of the judgment, and has discovered no such property or assets; or he or she has discovered property and assets and has taken all necessary action and proceedings for the application thereof to the judgment, but the amount realized is insufficient to satisfy the judgment.

(d) The borrower has applied any amounts recovered from the judgment debtor, or from any other source, to the damages awarded by the court.

(e) The borrower, at the time the action was instituted, gave notice and provided a copy of the complaint to the office by certified mail. The requirement of a timely giving of notice may be waived by the office upon a showing of good cause.

(f) The act for which recovery is sought occurred on or after January 1, 2011.

(3) The requirements of subsection (2) are not applicable if the licensee upon which the claim is sought has filed for bankruptcy or has been adjudicated bankrupt. However, the claimant must file a proof of claim in the bankruptcy proceedings and must notify the office by certified mail of the claim by enclosing a copy of the proof of claim and all supporting documents.

(4) Any person who meets all of the conditions in subsection (2) may apply to the office for payment from the trust fund equal to the unsatisfied portion of that person’s judgment or $50,000, whichever is less, but only to the extent that the amount reflected in the judgment is for actual or compensatory damages, plus any attorney’s fees and costs awarded by the trial court which have been determined by the court, and the documented costs associated with attempting to collect the judgment. Actual or compensatory damages may not include postjudgment interest. Attorney’s fees may not exceed $5,000 or 20 percent of the actual or compensatory damages, whichever is less. If actual or compensatory damages, plus attorney’s fees and costs, exceed $50,000, actual or compensatory damages must be paid first. The cumulative payment for actual or compensatory damages, plus attorney’s fees and costs, may not exceed $50,000 as described in this section.

(a) A borrower may not collect more than $50,000 from the trust fund for any claim regardless of the number of licensees liable for the borrower’s damages.

(b) Payments for claims are limited in the aggregate to $250,000 against any one licensee under this chapter. If the total claims exceed the aggregate limit of $250,000, the office shall prorate payments based on the ratio that a claim bears to the total claims filed.

(c) Payments shall be made to all persons meeting the requirements of subsection (2) 2 years after the date the first complete and valid notice is received by the office. Persons who give notice after 2 years and who otherwise comply with the conditions precedent to recovery may recover from any remaining portion of the $250,000 aggregate as provided in this subsection, with claims being paid in the order notice was received until the $250,000 aggregate has been disbursed.

(d) The claimant shall assign his or her right, title, and interest in the judgment, to the extent of his or her recovery from the fund, to the office and shall record, at his or her own expense, the assignment of judgment in every county where the judgment is recorded.

(e) If the money in the fund is insufficient to satisfy any valid claim or portion thereof, the office shall satisfy such unpaid claim or portion as soon as a sufficient amount of money has been deposited in the trust fund. If there is more than one unsatisfied claim outstanding, such claims shall be paid in the order in which the claims were filed with the office.

(f) The payment of any amount from the fund in settlement of a claim or in satisfaction of a judgment against a licensee constitutes prima facie grounds for the revocation of the license.

History.—s. 9, ch. 2009-241.



494.00173 - Mortgage Guaranty Trust Fund; creation.

494.00173 Mortgage Guaranty Trust Fund; creation.—

(1) The Mortgage Guaranty Trust Fund is created within, and shall be administered by, the Office of Financial Regulation.

(2) Funds to be credited to the trust fund shall consist of the fee imposed pursuant to s. 494.00172 on loan originators, mortgage brokers, and mortgage lenders licensed under this chapter. Moneys in the trust fund shall be used to pay claims against loan originators, mortgage brokers, and mortgage lenders pursuant to s. 494.00172.

(3) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2010-135; s. 2, ch. 2013-11.



494.0018 - Penalties.

494.0018 Penalties.—

(1) Whoever knowingly violates any provision of s. 494.00255(1)(a), (b), or (c) or s. 494.0025(1), (2), (3), (4), or (5), except as provided in subsection (2) of this section, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Each such violation constitutes a separate offense.

(2) Any person who violates any provision of this chapter, in which the total value of money and property unlawfully obtained exceeds $50,000 and there are five or more victims, commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 9, 50, ch. 91-245; s. 4, ch. 91-429; s. 10, ch. 2009-241.



494.0019 - Liability in case of unlawful transaction.

494.0019 Liability in case of unlawful transaction.—

(1) If a mortgage loan transaction is made in violation of any provision of this chapter, the person making the transaction and every licensee, director, or officer who participated in making the transaction are jointly and severally liable to every party to the transaction in an action for damages incurred by the party or parties.

(2) A person is not liable under this section upon a showing that such person’s licensees, officers, and directors who participated in making the mortgage loan transaction, if any, acted in good faith and without knowledge and, with the exercise of due diligence, could not have known of the act committed in violation of this chapter.

History.—ss. 10, 50, ch. 91-245; s. 4, ch. 91-429; s. 210, ch. 92-303; s. 11, ch. 2009-241.



494.002 - Statutory or common-law remedies.

494.002 Statutory or common-law remedies.—This chapter does not limit any statutory or common-law right of any person to bring any action in any court for any act involved in the mortgage loan business or the right of the state to punish any person for any violation of any law.

History.—ss. 11, 50, ch. 91-245; s. 4, ch. 91-429; s. 12, ch. 2009-241.



494.0022 - Applicability of act.

494.0022 Applicability of act.—Failure to comply with the provisions of this chapter does not affect the validity or enforceability of any mortgage loan; and no person acquiring a mortgage loan, as mortgagee or assignee, is required to ascertain whether or not the provisions of this chapter have been complied with.

History.—ss. 13, 50, ch. 91-245; s. 4, ch. 91-429.



494.0023 - Conflicting interest.

494.0023 Conflicting interest.—

(1) If, in a mortgage transaction, a licensee has a conflicting interest as specified in subsection (2), the licensee shall, at a minimum, provide the following disclosures to the borrower in writing:

(a) The nature of the relationship, ownership, or financial interest between the provider of products or services, or business incident thereto, and the licensee making the referral;

(b) An estimated charge or range of charges generally made by such a provider;

(c) That a financial benefit may be received by the licensee as a result of the conflicting interest; and

(d) That alternative sources may be chosen by the borrower to provide the required products or services.

(2) A licensee has a conflicting interest if:

(a) The licensee or the licensee’s relative provides the borrower with additional products or services;

(b) The licensee or licensee’s relative, directly or indirectly, owns, controls, or holds with power to vote, or holds proxies representing, 1 percent or more of any class of equity securities or other beneficial interest in the person providing the additional products or services;

(c) The person providing the additional products or services, directly or indirectly, owns, controls, or holds the power to vote, or holds proxies representing, 1 percent or more of any class of equity securities or other beneficial interest in the licensee;

(d) A holding company, directly or indirectly, owns, controls, or holds with power to vote, or holds proxies representing, 1 percent or more of any class of equity securities or other beneficial interest in both the licensee and the person providing the additional products or services;

(e) One or more persons, or such person’s relative, sits as an officer or director, or performs similar functions as an officer or director, for both the licensee and the person providing the additional products or services; or

(f) The licensee or the licensee’s relative sits as an officer or director, or performs similar functions as an officer or director, of the person providing the additional products or services.

(3) The commission may adopt rules to administer the disclosure requirements of this section. The rules must consider the disclosure requirements of the federal Real Estate Settlement Procedures Act, 12 U.S.C. ss. 2601 et seq.; the federal Truth in Lending Act, 15 U.S.C. ss. 1601 et seq.; and related federal regulations.

History.—ss. 14, 50, ch. 91-245; s. 4, ch. 91-429; s. 13, ch. 2009-241.



494.0024 - Waiver.

494.0024 Waiver.—Unless otherwise indicated, any waiver of this chapter is unenforceable and void.

History.—ss. 15, 50, ch. 91-245; s. 4, ch. 91-429.



494.0025 - Prohibited practices.

494.0025 Prohibited practices.—It is unlawful for any person:

(1) To act as a loan originator in this state without a current, active license issued by the office pursuant to part II of this chapter.

(2) To act as a mortgage broker in this state without a current, active license issued by the office pursuant to part II of this chapter.

(3) To act as a mortgage lender in this state without a current, active license issued by the office pursuant to part III of this chapter.

(4) In any practice or transaction or course of business relating to the sale, purchase, negotiation, promotion, advertisement, or hypothecation of mortgage loan transactions, directly or indirectly:

(a) To knowingly or willingly employ any device, scheme, or artifice to defraud;

(b) To engage in any transaction, practice, or course of business which operates as a fraud upon any person in connection with the purchase or sale of any mortgage loan; or

(c) To obtain property by fraud, willful misrepresentation of a future act, or false promise.

(5) In any matter within the jurisdiction of the office, to knowingly and willfully falsify, conceal, or cover up by a trick, scheme, or device a material fact, make any false or fraudulent statement or representation, or make or use any false writing or document, knowing the same to contain any false or fraudulent statement or entry.

(6) To violate s. 655.922(2), subject to this chapter.

(7) To pay a fee or commission in any mortgage loan transaction to any person or entity other than a licensed mortgage broker or mortgage lender, or a person exempt from licensure under this chapter.

(8) To record a mortgage broker agreement or any other document, not rendered by a court of competent jurisdiction, which purports to enforce the terms of the agreement.

(9) To use the name or logo of a financial institution, as defined in s. 655.005(1), or its affiliates or subsidiaries when marketing or soliciting existing or prospective customers if such marketing materials are used without the written consent of the financial institution and in a manner that would lead a reasonable person to believe that the material or solicitation originated from, was endorsed by, or is related to or the responsibility of the financial institution or its affiliates or subsidiaries.

(10) Subject to investigation or examination under this chapter, to knowingly alter, withhold, conceal, or destroy any books, records, computer records, or other information relating to a person’s activities which subject the person to the jurisdiction of this chapter.

History.—ss. 16, 50, ch. 91-245; s. 4, ch. 91-429; s. 4, ch. 95-313; s. 7, ch. 99-213; s. 523, ch. 2003-261; s. 1, ch. 2004-340; s. 84, ch. 2004-390; s. 14, ch. 2009-241.



494.00255 - Administrative penalties and fines; license violations.

494.00255 Administrative penalties and fines; license violations.—

(1) Each of the following acts constitutes a ground for which the disciplinary actions specified in subsection (2) may be taken against a person licensed or required to be licensed under part II or part III of this chapter:

(a) Failure to immediately place upon receipt, and maintain until authorized to disburse, any money entrusted to the licensee as a licensee in a segregated account of a federally insured financial institution in this state.

(b) Failure to account or deliver to any person any property that is not the licensee’s, or that the licensee is not entitled to retain, under the circumstances and at the time that has been agreed upon or as required by law or, in the absence of a fixed time, upon demand of the person entitled to such accounting and delivery.

(c) Failure to disburse funds in accordance with agreements.

(d) Any misuse, misapplication, or misappropriation of personal property entrusted to the licensee’s care to which the licensee had no current property right at the time of entrustment.

(e) Fraud, misrepresentation, deceit, negligence, or incompetence in any mortgage financing transaction.

(f) Requesting a specific valuation, orally or in writing, from an appraiser for a particular property, implying to an appraiser that a specific valuation is needed for a particular property, or in any manner conditioning the order for an appraisal on the appraisal meeting a specific valuation. The numeric value of the specific valuation sought need not be stated, but rather the mere statement that a specific valuation is sought violates this section.

(g) Consistently and materially underestimating maximum closing costs.

(h) Disbursement, or an act which has caused or will cause disbursement, to any person in any amount from the Mortgage Guaranty Trust Fund, the Securities Guaranty Fund, or the Florida Real Estate Recovery Fund, regardless of any repayment or restitution to the disbursed fund by the licensee or any person acting on behalf of the licensee.

(i) Commission of fraud, misrepresentation, concealment, or dishonest dealing by trick, scheme, or device; culpable negligence; breach of trust in any business transaction in any state, nation, or territory; or aiding, assisting, or conspiring with any other person engaged in any such misconduct and in furtherance thereof.

(j) Being convicted of, or entering a plea of guilty or nolo contendere to, regardless of adjudication, any felony or any crime involving fraud, dishonesty, breach of trust, money laundering, or act of moral turpitude.

(k) Having a final judgment entered against the licensee in a civil action upon grounds of fraud, embezzlement, misrepresentation, or deceit.

(l) Having been the subject of any:

1. Decision, finding, injunction, suspension, prohibition, revocation, denial, judgment, or administrative order by any court, administrative law judge, state or federal agency, national securities exchange, national commodities exchange, national option exchange, national securities association, national commodities association, or national option association involving a violation of any federal or state securities or commodities law or rule or regulation adopted under such law or involving a violation of any rule or regulation of any national securities, commodities, or options exchange or association.

2. Injunction or adverse administrative order by a state or federal agency regulating banking, insurance, finance or small loan companies, real estate, mortgage brokers or lenders, money transmitters, or other related or similar industries.

(m) In any mortgage transaction, violating any provision of the federal Real Estate Settlement Procedures Act, as amended, 12 U.S.C. ss. 2601 et seq.; the federal Truth in Lending Act, as amended, 15 U.S.C. ss. 1601 et seq.; or any regulations adopted under such acts.

(n) Having a loan originator, mortgage broker, or mortgage lender license, or the equivalent of such license, revoked in any jurisdiction.

(o) Having a license, or the equivalent of such license, to practice any profession or occupation revoked, suspended, or otherwise acted against, including the denial of licensure by a licensing authority of this state or another state, territory, or country.

(p) Acting as a loan originator, mortgage broker, or mortgage lender without a current license issued under part II or part III of this chapter.

(q) Operating a mortgage broker or mortgage lender branch office without a current license issued under part II or part III of this chapter.

(r) Conducting any mortgage brokering or mortgage lending activities in the absence of a properly designated principal loan originator or mortgage brokering or mortgage lending activities at any particular branch office without a properly designated branch manager.

(s) A material misstatement or omission of fact on an initial or renewal license application.

(t) Payment to the office for a license or permit with a check or electronic transmission of funds which is dishonored by the applicant’s or licensee’s financial institution.

(u) Failure to comply with, or violations of, any provision of this chapter, or any rule or order made or issued under this chapter.

(v) Failure to maintain, preserve, and keep available for examination all books, accounts, or other documents required by this chapter and the rules of the commission.

(w) Refusal to permit an investigation or examination of books and records, or refusal to comply with an office subpoena or subpoena duces tecum.

(x) Failure to timely pay any fee, charge, or fine imposed or assessed pursuant to this chapter or related rules.

(y) Pursuant to an investigation by the Mortgage Testing and Education Board acting on behalf of the registry, being found in violation of Nationwide Mortgage Licensing System and Registry Rules of Conduct.

(2) If the office finds a person in violation of any act specified in this section, it may enter an order imposing one or more of the following penalties:

(a) Issuance of a reprimand.

(b) Suspension of a license, subject to reinstatement upon satisfying all reasonable conditions imposed by the office.

(c) Revocation of a license.

(d) Denial of a license.

(e) Imposition of a fine in an amount up to $25,000 for each count or separate offense.

(f) An administrative fine of up to $1,000 per day, but not to exceed $25,000 cumulatively, for each day that:

1. A mortgage broker or mortgage lender conducts business at an unlicensed branch office.

2. An unlicensed person acts as a loan originator, a mortgage broker, or a mortgage lender.

(3) A mortgage broker or mortgage lender, as applicable, is subject to the disciplinary actions specified in subsection (2) for a violation of subsection (1) by:

(a) A control person of the mortgage broker or mortgage lender;

(b) A loan originator employed by or contracting with the mortgage broker or mortgage lender; or

(c) An in-house loan processor who is an employee of the mortgage broker or mortgage lender.

(4) A principal loan originator of a mortgage broker is subject to the disciplinary actions specified in subsection (2) for violations of subsection (1) by a loan originator or an in-house loan processor in the course of an association with the mortgage broker if there is a pattern of repeated violations by the loan originator or in-house loan processor or if the principal loan originator has knowledge of the violations.

(5) A principal loan originator of a mortgage lender is subject to the disciplinary actions specified in subsection (2) for violations of subsection (1) by a loan originator or an in-house loan processor in the course of an association with a mortgage lender if there is a pattern of repeated violations by the loan originator or in-house loan processor or if the principal loan originator has knowledge of the violations.

(6) A branch manager is subject to the disciplinary actions specified in subsection (2) for violations of subsection (1) by a loan originator or an in-house loan processor in the course of an association with the mortgage broker or mortgage lender if there is a pattern of repeated violations by the loan originator or in-house loan processor or if the branch manager has knowledge of the violations.

(7) An individual who is associated with a mortgage broker is subject to the disciplinary actions specified in subsection (2) for a violation of subsection (1) with respect to an action in which such person was involved.

(8) Pursuant to s. 120.60(6), the office may summarily suspend the license of a loan originator, mortgage broker, or mortgage lender if the office has reason to believe that a licensee poses an immediate, serious danger to the public’s health, safety, or welfare. The arrest of the licensee, or the mortgage broker or the mortgage lender’s control person, for any felony or any crime involving fraud, dishonesty, breach of trust, money laundering, or any other act of moral turpitude is deemed sufficient to constitute an immediate danger to the public’s health, safety, or welfare. Any proceeding for the summary suspension of a license must be conducted by the commissioner of the office, or designee, who shall issue the final summary order.

(9) The office may deny any request to terminate or withdraw any license application or license if the office believes that an act that would be a ground for license denial, suspension, restriction, or revocation under this chapter has been committed.

History.—s. 15, ch. 2009-241; s. 1, ch. 2010-67; s. 4, ch. 2011-71; s. 37, ch. 2014-91.



494.0026 - Disposition of insurance proceeds.

494.0026 Disposition of insurance proceeds.—The following provisions apply to mortgage loans held by a mortgagee or assignee that is subject to part II or part III of this chapter.

(1) The mortgagee or assignee must promptly endorse a check, draft, or other negotiable instrument payable jointly to the mortgagee or assignee and the insured by the insurance company. However, the mortgagee or assignee is not required to endorse such instrument if the insured or a payee who is not subject to part II or part III of this chapter refuses to endorse the instrument.

(2) Insurance proceeds received by a mortgagee or assignee that relate to compensation for damage to property or contents insurance coverage in which the mortgagee or assignee has a security interest must be promptly deposited into a segregated account of a federally insured financial institution.

(3) Insurance proceeds received by a mortgagee or assignee that relate to contents insurance coverage in which the mortgagee or assignee does not have a security interest in the contents must be promptly distributed to the insured.

(4) Insurance proceeds received by a mortgagee or assignee that relate to additional living expenses must be promptly distributed to the insured.

(5) The mortgagee or assignee is not required to remit the portion of the proceeds relating to additional living expenses and contents insurance if the mortgagee or assignee is not able to determine which part of the proceeds relates to additional living expenses and contents insurance.

This section may not be construed to prevent an insurance company from paying the insured directly for additional living expenses or paying the insured directly for contents insurance coverage if the mortgagee or assignee does not have a security interest in the contents.

History.—s. 5, ch. 95-313; s. 16, ch. 2009-241.



494.00296 - Loan modification.

494.00296 Loan modification.—

(1) PROHIBITED ACTS.—When offering or providing loan modification services, a loan originator, mortgage broker, or mortgage lender may not:

(a) Engage in or initiate loan modification services without first executing a written agreement for loan modification services with the borrower;

(b) Execute a loan modification without the consent of the borrower after the borrower is made aware of each modified term; or

(c) Solicit, charge, receive, or attempt to collect or secure payment, directly or indirectly, for loan modification services before completing or performing all services included in the agreement for loan modification services. A fee may be charged only if the loan modification results in a material benefit to the borrower. The commission may adopt rules to provide guidance on what constitutes a material benefit to the borrower.

(2) LOAN MODIFICATION AGREEMENT.—

(a) The written agreement for loan modification services must be printed in at least 12-point uppercase type and signed by both parties. The agreement must include the name and address of the person providing loan modification services, the exact nature and specific detail of each service to be provided, the total amount and terms of charges to be paid by the borrower for the services, and the date of the agreement. The date of the agreement may not be earlier than the date the borrower signed the agreement. The mortgage broker or mortgage lender must give the borrower a copy of the agreement to review at least 1 business day before the borrower is to sign the agreement.

(b) The borrower has the right to cancel the written agreement without any penalty or obligation if the borrower cancels the agreement within 3 business days after signing the agreement. The right to cancel may not be waived by the borrower or limited in any manner by the loan originator, mortgage broker, or mortgage lender. If the borrower cancels the agreement, any payments made must be returned to the borrower within 10 business days after receipt of the notice of cancellation.

(c) An agreement for loan modification services must contain, immediately above the signature line, a statement in at least 12-point uppercase type which substantially complies with the following:

BORROWER’S RIGHT OF CANCELLATION

YOU MAY CANCEL THIS AGREEMENT FOR LOAN MODIFICATION SERVICES WITHOUT ANY PENALTY OR OBLIGATION WITHIN 3 BUSINESS DAYS AFTER THE DATE THIS AGREEMENT IS SIGNED BY YOU.

THE LOAN ORIGINATOR, MORTGAGE BROKER, OR MORTGAGE LENDER IS PROHIBITED BY LAW FROM ACCEPTING ANY MONEY, PROPERTY, OR OTHER FORM OF PAYMENT FROM YOU UNTIL ALL PROMISED SERVICES HAVE BEEN COMPLETED. IF FOR ANY REASON YOU HAVE PAID THE CONSULTANT BEFORE CANCELLATION, YOUR PAYMENT MUST BE RETURNED TO YOU WITHIN 10 BUSINESS DAYS AFTER THE CONSULTANT RECEIVES YOUR CANCELLATION NOTICE.

TO CANCEL THIS AGREEMENT, A SIGNED AND DATED COPY OF A STATEMENT THAT YOU ARE CANCELING THE AGREEMENT SHOULD BE MAILED (POSTMARKED) OR DELIVERED TO   (NAME)   AT   (ADDRESS)   NO LATER THAN MIDNIGHT OF   (DATE)  .

IMPORTANT: IT IS RECOMMENDED THAT YOU CONTACT YOUR MORTGAGE LENDER OR MORTGAGE SERVICER BEFORE SIGNING THIS AGREEMENT. YOUR LENDER OR SERVICER MAY BE WILLING TO NEGOTIATE A PAYMENT PLAN OR A RESTRUCTURING WITH YOU FREE OF CHARGE.

(d) The inclusion of the statement does not prohibit a loan originator, mortgage broker, or mortgage lender from giving the homeowner more time to cancel the agreement than is set forth in the statement if all other requirements of this subsection are met.

(e) The person offering or providing the loan modification services must give the borrower a copy of the signed agreement within 3 hours after the borrower signs the agreement.

(3) REMEDIES.—

(a) Without regard to any other remedy or relief to which a person is entitled, anyone aggrieved by a violation of this section may bring an action to obtain a declaratory judgment that an act or practice violates this section and to enjoin a person who has violated, is violating, or is otherwise likely to violate this section.

(b) In any action brought by a person who has suffered a loss as a result of a violation of this section, such person may recover actual damages, plus attorney’s fees and court costs, as follows:

1. In any action brought under this section, upon motion of the party against whom such action is filed alleging that the action is frivolous, without legal or factual merit, or brought for the purpose of harassment, the court may, after hearing evidence as to the necessity therefor, require the party instituting the action to post a bond in the amount that the court finds reasonable to indemnify the defendant for any damages incurred, including reasonable attorney’s fees.

2. In any civil litigation resulting from an act or practice involving a violation of this section, the prevailing party, after judgment in the trial court and exhaustion of all appeals, if any, may receive reasonable attorney’s fees and costs from the nonprevailing party.

3. The attorney for the prevailing party shall submit a sworn affidavit of time spent on the case and costs incurred for all the motions, hearings, and appeals to the trial judge who presided over the civil case.

4. The trial judge may award the prevailing party the sum of reasonable costs incurred in the action plus a reasonable legal fee for the hours actually spent on the case as sworn to in an affidavit.

5. Any award of attorney’s fees or costs becomes part of the judgment and is subject to execution as the law allows.

(c) The provisions of this subsection do not apply to any action initiated by the enforcing authority.

History.—ss. 19, 20, ch. 2009-241.






Part II - MORTGAGE BROKERS (ss. 494.00312-494.0043)

494.00312 - Loan originator license.

494.00312 Loan originator license.—

(1) An individual who acts as a loan originator must be licensed under this section.

(2) In order to apply for a loan originator license, an applicant must:

(a) Be at least 18 years of age and have a high school diploma or its equivalent.

(b) Complete a 20-hour prelicensing class approved by the registry.

(c) Pass a written test developed by the registry and administered by a provider approved by the registry.

(d) Submit a completed license application form as prescribed by commission rule.

(e) Submit a nonrefundable application fee of $195, and the $20 nonrefundable fee if required by s. 494.00172. Application fees may not be prorated for partial years of licensure.

(f) Submit fingerprints in accordance with rules adopted by the commission:

1. The fingerprints may be submitted to the registry, the office, or a vendor acting on behalf of the registry or the office.

2. The office may contract with a third-party vendor to provide live-scan fingerprinting.

3. A state criminal history background check must be conducted through the Department of Law Enforcement, and a federal criminal history background check must be conducted through the Federal Bureau of Investigation.

4. All fingerprints submitted to the Department of Law Enforcement must be submitted electronically and entered into the statewide automated biometric identification system established in s. 943.05(2)(b) and available for use in accordance with s. 943.05(2)(g) and (h). The office shall pay an annual fee to the department to participate in the system and inform the department of any person whose fingerprints are no longer required to be retained.

5. The costs of fingerprint processing, including the cost of retaining the fingerprints, shall be borne by the person subject to the background check.

6. The office is responsible for reviewing the results of the state and federal criminal history checks and determining whether the applicant meets licensure requirements.

(g) Authorize the registry to obtain an independent credit report on the applicant from a consumer reporting agency, and transmit or provide access to the report to the office. The cost of the credit report shall be borne by the applicant.

(h) Submit additional information or documentation requested by the office and required by rule concerning the applicant. Additional information may include documentation of pending and prior disciplinary and criminal history events, including arrest reports and certified copies of charging documents, plea agreements, judgments and sentencing documents, documents relating to pretrial intervention, orders terminating probation or supervised release, final administrative agency orders, or other comparable documents that may provide the office with the appropriate information to determine eligibility for licensure.

(i) Submit any other information required by the registry for the processing of the application.

(3) An application is considered received for the purposes of s. 120.60 upon the office’s receipt of all documentation from the registry, including the completed application form, documentation of completion of the prelicensure class, test results, criminal history information, and independent credit report, as well as the license application fee, the fee required by s. 494.00172, and all applicable fingerprinting processing fees.

(4) The office shall issue a loan originator license to each person who is not otherwise ineligible and who meets the requirements of this section. However, it is a ground for denial of licensure if the applicant:

(a) Has committed any violation specified in this chapter, or is the subject of a pending felony criminal prosecution or a prosecution or an administrative enforcement action, in any jurisdiction, which involves fraud, dishonesty, breach of trust, money laundering, or any other act of moral turpitude.

(b) Has failed to demonstrate the character, general fitness, and financial responsibility necessary to command the confidence of the community and warrant a determination that the applicant will operate honestly, fairly, and efficiently.

1. If the office has information that could form the basis for license denial under this paragraph, before denying the license, the office must notify the applicant in writing of the specific items of concern and provide the applicant with an opportunity to explain the circumstances surrounding the specific items and provide any information that the applicant believes is relevant to the office’s determination.

2. For purposes of evaluating adverse information found in an applicant’s credit report, the information must be considered within the totality of the circumstances. Information provided by the applicant under subparagraph 1., or information obtained by the office by other means, may be used to provide a context for the adverse items. For example, the adverse items may have resulted from factors that do not necessarily reflect negatively upon the applicant’s character, general fitness, or financial responsibility.

3. The office may not use a credit score or the absence or insufficiency of credit history information to determine character, general fitness, or financial responsibility.

4. If information contained in a credit report is used as the basis for denying a license, the office shall, in accordance with s. 120.60(3), provide with particularity the grounds or basis for denial. The use of the terms “poor credit history,” “poor credit rating,” or similar language does not meet the requirements of this paragraph.

(5) The office may not issue a license to an applicant who has had a loan originator license or its equivalent revoked in any jurisdiction.

(6) A loan originator license shall be annulled pursuant to s. 120.60 if it was issued by the office by mistake. A license must be reinstated if the applicant demonstrates that the requirements for obtaining the license under this chapter have been satisfied.

(7) All loan originator licenses must be renewed annually by December 31 pursuant to s. 494.00313. If a person holding an active loan originator license has not applied to renew the license on or before December 31, the loan originator license expires on December 31. If a person holding an active loan originator license has applied to renew the license on or before December 31, the loan originator license remains active until the renewal application is approved or denied. A loan originator is not precluded from reapplying for licensure upon expiration of a previous license.

History.—s. 24, ch. 2009-241; s. 45, ch. 2013-116.



494.00313 - Loan originator license renewal.

494.00313 Loan originator license renewal.—

(1) In order to renew a loan originator license, a loan originator must:

(a) Submit a completed license renewal form as prescribed by commission rule.

(b) Submit a nonrefundable renewal fee of $150, the $20 nonrefundable fee if required by s. 494.00172, and nonrefundable fees to cover the cost of further fingerprint processing and retention as set forth in commission rule.

(c) Provide documentation of completion of at least 8 hours of continuing education in courses reviewed and approved by the registry.

(d) Authorize the registry to obtain an independent credit report on the licensee from a consumer reporting agency, and transmit or provide access to the report to the office. The cost of the credit report shall be borne by the licensee.

(e) Submit any additional information or documentation requested by the office and required by rule concerning the licensee. Additional information may include documentation of pending and prior disciplinary and criminal history events, including arrest reports and certified copies of charging documents, plea agreements, judgments and sentencing documents, documents relating to pretrial intervention, orders terminating probation or supervised release, final administrative agency orders, or other comparable documents that may provide the office with the appropriate information to determine eligibility for renewal of licensure.

(2) The office may not renew a loan originator license unless the loan originator continues to meet the minimum requirements for initial licensure pursuant to s. 494.00312 and adopted rule.

(3) If a licensed loan originator fails to meet the requirements of this section for annual license renewal on or before December 31 but meets such requirements before March 1, the loan originator’s license status shall be changed to “failed to renew” pending review and renewal by the office. A nonrefundable reinstatement fee of $150 shall be charged in addition to registry fees. The license status shall not be changed until the requirements of this section are met and all fees are paid. If the licensee fails to meet the requirements of this section and pay all required fees before March 1, such license is expired and such loan originator must apply for a new loan originator license under s. 494.00312.

History.—s. 25, ch. 2009-241; s. 39, ch. 2014-91.



494.00321 - Mortgage broker license.

494.00321 Mortgage broker license.—

(1) Each person who acts as a mortgage broker must be licensed in accordance with this section.

(2) In order to apply for a mortgage broker license, an applicant must:

(a) Submit a completed license application form as prescribed by commission rule.

(b) Designate a qualified principal loan originator on the application form who meets the requirements of s. 494.0035.

(c) Submit a nonrefundable application fee of $425, and the $100 nonrefundable fee if required by s. 494.00172. Application fees may not be prorated for partial years of licensure.

(d) Submit fingerprints for each of the applicant’s control persons in accordance with rules adopted by the commission:

1. The fingerprints may be submitted to the registry, the office, or a vendor acting on behalf of the registry or the office.

2. The office may contract with a third-party vendor to provide live-scan fingerprinting.

3. A state criminal history background check must be conducted through the Department of Law Enforcement, and a federal criminal history background check must be conducted through the Federal Bureau of Investigation.

4. All fingerprints submitted to the Department of Law Enforcement must be submitted electronically and entered into the statewide automated biometric identification system established in s. 943.05(2)(b) and available for use in accordance with s. 943.05(2)(g) and (h). The office shall pay an annual fee to the department to participate in the system and inform the department of any person whose fingerprints are no longer required to be retained.

5. The costs of fingerprint processing, including the cost of retaining the fingerprints, shall be borne by the person subject to the background check.

6. The office is responsible for reviewing the results of the state and federal criminal history checks and determining whether the applicant meets licensure requirements.

(e) Authorize the registry to obtain an independent credit report on each of the applicant’s control persons from a consumer reporting agency, and transmit or provide access to the report to the office. The cost of the credit report shall be borne by the applicant.

(f) Submit additional information or documentation requested by the office and required by rule concerning the applicant or a control person of the applicant. Additional information may include documentation of pending and prior disciplinary and criminal history events, including arrest reports and certified copies of charging documents, plea agreements, judgments and sentencing documents, documents relating to pretrial intervention, orders terminating probation or supervised release, final administrative agency orders, or other comparable documents that may provide the office with the appropriate information to determine eligibility for licensure.

(g) Submit any other information required by the registry for the processing of the application.

(3) An application is considered received for the purposes of s. 120.60 upon the office’s receipt of all documentation from the registry, including the completed application form, criminal history information, and independent credit report, as well as the license application fee, the fee required by s. 494.00172, and all applicable fingerprinting processing fees.

(4) The office shall issue a mortgage broker license to each person who is not otherwise ineligible and who meets the requirements of this section. However, it is a ground for denial of licensure if the applicant or one of the applicant’s control persons:

(a) Has committed any violation specified in this chapter, or is the subject of a pending felony criminal prosecution or a prosecution or an administrative enforcement action, in any jurisdiction, which involves fraud, dishonesty, breach of trust, money laundering, or any other act of moral turpitude.

(b) Has failed to demonstrate the character, general fitness, and financial responsibility necessary to command the confidence of the community and warrant a determination that the applicant will operate honestly, fairly, and efficiently.

1. If the office has information that could form the basis for license denial under this paragraph, before denying the license, the office must notify the applicant in writing of the specific items of concern and provide the applicant with an opportunity to explain the circumstances surrounding the specific items and provide any information that the applicant believes is relevant to the office’s determination.

2. For purposes of evaluating adverse information found in an applicant’s credit report, the information must be considered within the totality of the circumstances. Information provided by the applicant under subparagraph 1., or information obtained by the office by other means, may be used to provide a context for the adverse items. For example, the adverse items may have resulted from factors that do not necessarily reflect negatively upon the applicant’s character, general fitness, or financial responsibility.

3. The office may not use a credit score or the absence or insufficiency of credit history information to determine character, general fitness, or financial responsibility.

4. If information contained in a credit report is used as the basis for denying a license, the office shall, in accordance with s. 120.60(3), provide with particularity the grounds or basis for denial. The use of the terms “poor credit history,” “poor credit rating,” or similar language does not meet the requirements of this paragraph.

(5) The office may deny a license if the applicant has had a mortgage broker license, or its equivalent, revoked in any jurisdiction and shall deny a license if any of the applicant’s control persons has had a loan originator license, or its equivalent, revoked in any jurisdiction.

(6) A mortgage broker license shall be annulled pursuant to s. 120.60 if it was issued by the office by mistake. A license must be reinstated if the applicant demonstrates that the requirements for obtaining the license under this chapter have been satisfied.

(7) All mortgage broker licenses must be renewed annually by December 31 pursuant to s. 494.00322. If a person holding an active mortgage broker license has not applied to renew the license on or before December 31, the mortgage broker license expires on December 31. If a person holding an active mortgage broker license has applied to renew the license on or before December 31, the mortgage broker license remains active until the renewal application is approved or denied. A mortgage broker is not precluded from reapplying for licensure upon expiration of a previous license.

History.—s. 27, ch. 2009-241; s. 109, ch. 2010-5; s. 46, ch. 2013-116; s. 1, ch. 2013-201.



494.00322 - Mortgage broker license renewal.

494.00322 Mortgage broker license renewal.—

(1) In order to renew a mortgage broker license, a mortgage broker must:

(a) Submit a completed license renewal form as prescribed by commission rule.

(b) Submit a nonrefundable renewal fee of $375, the $100 nonrefundable fee if required by s. 494.00172, and nonrefundable fees to cover the cost of further fingerprint processing and retention as set forth in commission rule.

(c) Submit fingerprints in accordance with s. 494.00321(2)(d) for any new control persons who have not been screened.

(d) Authorize the registry to obtain an independent credit report on each of the licensee’s control persons from a consumer reporting agency, and transmit or provide access to the report to the office. The cost of the credit report shall be borne by the licensee.

(e) Submit any additional information or documentation requested by the office and required by rule concerning the licensee or a control person of the licensee. Additional information may include documentation of pending and prior disciplinary and criminal history events, including arrest reports and certified copies of charging documents, plea agreements, judgments and sentencing documents, documents relating to pretrial intervention, orders terminating probation or supervised release, final administrative agency orders, or other comparable documents that may provide the office with the appropriate information to determine eligibility for renewal of licensure.

(2) The office may not renew a mortgage broker license unless the licensee continues to meet the minimum requirements for initial licensure pursuant to s. 494.00321 and adopted rule.

(3) If a licensed mortgage broker fails to meet the requirements of this section for annual license renewal on or before December 31 but meets such requirements before March 1, the mortgage broker’s license status shall be changed to “failed to renew” pending review and renewal by the office. A nonrefundable reinstatement fee of $250 shall be charged in addition to registry fees. The license status shall not be changed until the requirements of this section are met and all fees are paid. If the licensee fails to meet the requirements of this section and pay all required fees before March 1, such license is expired and such mortgage broker must apply for a new mortgage broker license under s. 494.00321.

History.—s. 28, ch. 2009-241; s. 40, ch. 2014-91.



494.00331 - Loan originator and loan processor employment.

494.00331 Loan originator and loan processor employment.—

(1) LOAN ORIGINATORS.—An individual may not act as a loan originator unless he or she is an employee of, or an independent contractor for, a mortgage broker or a mortgage lender, and may not be employed by or contract with more than one mortgage broker or mortgage lender, or either simultaneously.

(2) CONTRACT LOAN PROCESSORS.—Subsection (1) does not apply to a contract loan processor who has a declaration of intent to act solely as a contract loan processor on file with the office. The declaration of intent must be on a form as prescribed by commission rule.

(a) A loan originator may withdraw his or her declaration of intent. The withdrawal of declaration of intent must be on such form as prescribed by commission rule.

(b) A declaration of intent or a withdrawal of declaration of intent is effective upon receipt by the office.

(c) The fee earned by a contract loan processor may be paid to the company that employs the loan processor without violating the restriction in s. 494.0025(7) requiring fees or commissions to be paid to a licensed mortgage broker or mortgage lender or a person exempt from licensure under this chapter.

(3) IN-HOUSE LOAN PROCESSORS.—An individual may not act as an in-house loan processor unless he or she is an employee of a mortgage broker or a mortgage lender and may not be employed by more than one mortgage broker or mortgage lender, or either, simultaneously. An in-house loan processor must work at the direction of and be subject to the supervision and instruction of a loan originator licensed under this part.

History.—s. 11, ch. 95-313; s. 11, ch. 99-213; s. 30, ch. 2009-241; s. 2, ch. 2010-67; s. 39, ch. 2011-4; s. 5, ch. 2011-71.



494.0035 - Principal loan originator and branch manager for mortgage broker.

494.0035 Principal loan originator and branch manager for mortgage broker.—

(1) Each mortgage broker must be operated by a principal loan originator who shall have full charge, control, and supervision of the mortgage broker. The principal loan originator must have been licensed as a loan originator for at least 1 year before being designated as the principal loan originator, or must demonstrate to the satisfaction of the office that he or she has been actively engaged in a mortgage-related business for at least 1 year before being designated as a principal loan originator. Each mortgage broker must keep the office informed of the person designated as the principal loan originator as prescribed by commission rule. If the designation is inaccurate, the mortgage broker shall be deemed to be operated under the full charge, control, and supervision of each officer, director, or ultimate equitable owner of a 10-percent or greater interest in the mortgage broker, or any other person in a similar capacity. A loan originator may not be a principal loan originator for more than one mortgage broker at any given time.

(2) Each branch office of a mortgage broker must be operated by a branch manager who shall have full charge, control, and supervision of the branch office. The designated branch manager must be a licensed loan originator pursuant to s. 494.00312. Each branch office must keep the office informed of the person designated as the branch manager as prescribed by commission rule, which includes documentation of the individual’s acceptance of such responsibility. If the designation is inaccurate, the branch office shall be deemed to be operated under the full charge, control, and supervision of each officer, director, or ultimate equitable owner of a 10-percent or greater interest in the mortgage broker, or any other person in a similar capacity.

History.—ss. 22, 50, ch. 91-245; s. 4, ch. 91-429; s. 5, ch. 2001-228; s. 531, ch. 2003-261; s. 32, ch. 2009-241; s. 6, ch. 2011-71.



494.0036 - Mortgage broker branch office license.

494.0036 Mortgage broker branch office license.—

(1) Each branch office of a mortgage broker must be licensed under this section.

(2) The office shall issue a mortgage broker branch office license to a mortgage broker licensee after the office determines that the licensee has submitted a completed application for a branch office in a form prescribed by commission rule and payment of an initial nonrefundable branch office license fee of $225 per branch office. Application fees may not be prorated for partial years of licensure. The branch office license shall be issued in the name of the mortgage broker that maintains the branch office. An application is considered received for purposes of s. 120.60 upon receipt of a completed application form as prescribed by commission rule, and the required fees.

(3) A branch office license must be renewed annually at the time of renewing the mortgage broker license under s. 494.00322. A nonrefundable branch renewal fee of $225 per branch office must be submitted at the time of renewal. To renew a branch office license, a mortgage broker must:

(a) Submit a completed license renewal form as prescribed by commission rule.

(b) Submit a nonrefundable renewal fee.

(c) Submit any additional information or documentation requested by the office and required by rule concerning the licensee. Additional information may include documents that may provide the office with the appropriate information to determine eligibility for license renewal.

(4) The office may not renew a branch office license unless the branch office continues to meet the minimum requirements for initial licensure under this section and adopted rule.

(5) If a licensed branch office fails to meet the requirements of this section for annual license renewal on or before December 31 but meets such requirements before March 1, the branch office’s license status shall be changed to “failed to renew” pending review and renewal by the office. A nonrefundable reinstatement fee of $225 shall be charged in addition to registry fees. The license status shall not be changed until the requirements of this section are met and all fees are paid. If the licensee fails to meet the requirements of this section and pay all required fees before March 1, such license is expired and such branch office must apply for a new mortgage broker branch office license under this section.

History.—ss. 23, 50, ch. 91-245; s. 4, ch. 91-429; s. 13, ch. 99-213; s. 532, ch. 2003-261; s. 10, ch. 2006-213; s. 33, ch. 2009-241; s. 41, ch. 2014-91.



494.0038 - Mortgage broker fees.

494.0038 Mortgage broker fees.—

(1) Any third-party fee entrusted to a mortgage broker must immediately, upon receipt, be placed into a segregated account with a financial institution located in the state the accounts of which are insured by the Federal Government. Such funds shall be held in trust for the payor and shall be kept in the account until disbursement. Such funds may be placed in one account if adequate accounting measures are taken to identify the source of the funds.

(2) A mortgage broker may not pay a commission to any person not licensed pursuant to this chapter.

(3) This section does not prohibit a mortgage broker from offering products and services, in addition to those offered in conjunction with the loan origination process, for a fee or commission.

History.—ss. 25, 50, ch. 91-245; s. 4, ch. 91-429; s. 14, ch. 99-213; s. 41, ch. 2000-154; s. 533, ch. 2003-261; s. 6, ch. 2007-182; s. 34, ch. 2009-241; s. 3, ch. 2010-67; s. 7, ch. 2011-71; s. 42, ch. 2014-91.



494.0039 - Principal place of business requirements.

494.0039 Principal place of business requirements.—Each mortgage broker licensee shall maintain and transact business from a principal place of business.

History.—ss. 26, 50, ch. 91-245; s. 4, ch. 91-429; s. 545, ch. 97-103; s. 15, ch. 99-213; s. 11, ch. 2006-213; s. 35, ch. 2009-241.



494.004 - Requirements of licensees.

494.004 Requirements of licensees.—

(1) Each licensee under this part shall report to the office:

(a) In writing, any conviction of, or plea of nolo contendere to, regardless of adjudication, any felony or any crime or administrative violation that involves fraud, dishonesty, breach of trust, money laundering, or any other act of moral turpitude, in any jurisdiction, by the licensee or any control person within 30 days after the date of conviction, entry of a plea of nolo contendere, or final administrative action.

(b) In a form prescribed by rule of the commission, any conviction of, or plea of nolo contendere to, regardless of adjudication, any felony committed by the licensee or any control person within 30 days after the date of conviction or the date the plea of nolo contendere is entered.

(c) Any action in bankruptcy, voluntary or involuntary, within 30 days after the action is instituted.

(d) On a form prescribed by rule of the commission, any change to the information contained in any initial application form or any amendment to the application within 30 days after the change is effective.

(e) Any change in the principal loan originator, any addition or subtraction of a control person, or any change in the form of business organization, by written amendment in the form and at the time the commission specifies by rule.

(f) Any addition of a control person who has not previously filed a Uniform Mortgage Biographical Statement & Consent Form, MU2, or has not previously complied with the fingerprinting and credit report requirements of ss. 494.00321 and 494.00322, is subject to the provisions of these sections. If, after the addition of a control person, the office finds that the licensee does not continue to meet licensure requirements, the office may bring an administrative action in accordance with s. 494.00255 to enforce the provisions of this chapter.

(2) Each mortgage broker shall submit to the registry reports of condition, which must be in such form and shall contain such information as the registry may require. The commission may adopt rules prescribing the time by which a mortgage broker must file a report of condition. For purposes of this section, the report of condition is synonymous with the registry’s Mortgage Call Report.

(3) A license issued under this part is not transferable or assignable.

History.—ss. 27, 50, ch. 91-245; s. 4, ch. 91-429; ss. 16, 17, ch. 99-213; s. 534, ch. 2003-261; s. 12, ch. 2006-213; s. 7, ch. 2007-182; s. 36, ch. 2009-241; s. 43, ch. 2014-91.



494.0042 - Loan origination fees.

494.0042 Loan origination fees.—

(1) A loan origination fee earned by a licensee, pursuant to this part, is not considered interest or a finance charge under chapter 687.

(2) A person may not charge or exact, directly or indirectly, from the borrower a fee or commission in excess of the maximum fee or commission specified in this section. The maximum fees or commissions that may be charged for mortgage loans are as follows:

(a) On a mortgage loan of $1,000 or less: $250.

(b) On a mortgage loan exceeding $1,000 and not exceeding $2,000: $250 for the first $1,000 of the mortgage loan, plus $10 for each additional $100 of the mortgage loan.

(c) On a mortgage loan exceeding $2,000 and not exceeding $5,000: $350 for the first $2,000 of the mortgage loan, plus $10 for each additional $100 of the mortgage loan.

(d) On a mortgage loan exceeding $5,000: $250 plus 10 percent of the entire mortgage loan.

For the purpose of determining the maximum fee, the amount of the mortgage loan is based on the amount of mortgage loan actually funded exclusive of the authorized maximum fees or commissions.

(3) At the time of accepting a mortgage loan application, a mortgage broker may receive from the borrower a nonrefundable application fee. If the mortgage loan is funded, the nonrefundable application fee shall be credited against the amount owed as a result of the loan being funded. A person may not receive any form of compensation for acting as a loan originator other than a nonrefundable application fee or a fee based on the mortgage amount being funded.

History.—ss. 29, 50, ch. 91-245; s. 4, ch. 91-429; s. 12, ch. 95-313; s. 38, ch. 2009-241; s. 44, ch. 2014-91.



494.0043 - Requirements for brokering loans to noninstitutional investors.

494.0043 Requirements for brokering loans to noninstitutional investors.—

(1) A loan originator, when arranging a mortgage loan for a noninstitutional investor, shall:

(a) Before any payment of money by the noninstitutional investor, provide an opinion of value from an appraiser stating the value of the security property unless the opinion is waived in writing. The opinion must state the value of the property as it exists on the date of the opinion. If any relationship exists between the loan originator or mortgage broker and the appraiser, that relationship shall be disclosed to the investor.

(b) Provide to the noninstitutional investor a mortgagee’s title insurance policy or an opinion of title by an attorney licensed to practice law in the state, or a copy thereof.

1. If a title insurance policy is issued, it must insure the noninstitutional investor against the unmarketability of the mortgagee’s interest in such title. It must also specify any superior liens that exist against the property. If an opinion of title is issued by an attorney, the opinion must include a statement as to the marketability of the title to the property described in the mortgage and specify the priority of the mortgage being closed.

2. If the title insurance policy or opinion of title is not available at the time of purchase, the licensee shall provide a binder of the title insurance or conditional opinion of title. This binder or opinion must include any conditions or requirements that need to be corrected before the issuance of the final title policy or opinion of title. The binder or opinion must also include information concerning the requirements specified in subparagraph 1. Any conditions must be eliminated or waived in writing by the investor before delivery to the noninstitutional investor. The policy or opinion, or a copy thereof, shall be delivered to the investor within a reasonable period of time, not exceeding 6 months, after closing.

3. The requirements of this paragraph may be waived in writing. If the requirements are waived by the noninstitutional investor, the waiver must include the following statement: “The noninstitutional investor acknowledges that the mortgage broker or mortgage lender brokering this mortgage loan is not providing a title insurance policy or opinion of title issued by an attorney who is licensed to practice law in the State of Florida. Any requirement for title insurance or for a legal opinion of title is the sole responsibility of the noninstitutional mortgage investor.”

(c) Provide, if the loan is other than a first mortgage, a statement showing the balance owed by the mortgagor on any existing mortgages prior to this investment and the status of such existing mortgages.

(d) Provide a disclosure if the licensee is directly or indirectly acting as a borrower or principal in the transaction.

(2) Each original or certified copy of the mortgage, or other instrument securing a note or assignment thereof, must be recorded before being delivered to the noninstitutional investor. A mortgage broker shall cause the properly endorsed original note to be delivered to the noninstitutional investor.

(3) Each mortgage and assignment must be recorded as soon as practical, but no later than 30 business days after the date of closing.

(4) Any money from a noninstitutional investor for disbursement at a mortgage loan closing must be deposited with and disbursed by an attorney duly licensed in this state or by a title company duly licensed in this state. A person acting as a loan originator may not have control of any money from a noninstitutional investor. This subsection does not prohibit a licensee under this part from receiving a loan origination fee upon the closing of the mortgage loan funded by the noninstitutional investor.

History.—ss. 30, 50, ch. 91-245; s. 4, ch. 91-429; s. 40, ch. 2009-241.






Part III - MORTGAGE LENDERS (ss. 494.00611-494.0077)

494.00611 - Mortgage lender license.

494.00611 Mortgage lender license.—

(1) Each person who acts as a mortgage lender must be licensed under this section.

(2) In order to apply for a mortgage lender license, an applicant must:

(a) Submit a completed application form as prescribed by the commission by rule.

(b) Designate a qualified principal loan originator who meets the requirements of s. 494.00665 on the application form.

(c) Submit a nonrefundable application fee of $500, and the $100 nonrefundable fee if required by s. 494.00172. Application fees may not be prorated for partial years of licensure.

(d) Submit fingerprints for each of the applicant’s control persons in accordance with rules adopted by the commission:

1. The fingerprints may be submitted to the registry, the office, or a vendor acting on behalf of the registry or the office.

2. The office may contract with a third-party vendor to provide live-scan fingerprinting.

3. A state criminal history background check must be conducted through the Department of Law Enforcement, and a federal criminal history background check must be conducted through the Federal Bureau of Investigation.

4. All fingerprints submitted to the Department of Law Enforcement must be submitted electronically and entered into the statewide automated biometric identification system established in s. 943.05(2)(b) and available for use in accordance with s. 943.05(2)(g) and (h). The office shall pay an annual fee to the department to participate in the system and inform the department of any person whose fingerprints are no longer required to be retained.

5. The costs of fingerprint processing, including the cost of retaining the fingerprints, shall be borne by the person subject to the background check.

6. The office is responsible for reviewing the results of the state and federal criminal history checks and determining whether the applicant meets licensure requirements.

(e) Indicate whether the applicant will be seeking a servicing endorsement on the application form.

(f) Submit a copy of the applicant’s financial audit report for the most recent fiscal year, pursuant to United States generally accepted accounting principles. If the applicant is a wholly owned subsidiary of another corporation, the financial audit report for the parent corporation satisfies this requirement. The commission may establish by rule the form and procedures for filing the financial audit report, including the requirement to file the report with the registry when technology is available. The financial audit report must document that the applicant has a bona fide and verifiable net worth, of at least $63,000 if the applicant is not seeking a servicing endorsement, or at least $250,000 if the applicant is seeking a servicing endorsement, which must be continuously maintained as a condition of licensure. However, if the applicant held an active license issued before October 1, 2010, pursuant to former s. 494.0065, and the applicant is seeking a servicing endorsement, the minimum net worth requirement:

1. Until September 30, 2011, is $63,000.

2. Between October 1, 2011, and September 30, 2012, is $125,000.

3. On or after October 1, 2012, is $250,000.

(g) Authorize the registry to obtain an independent credit report on each of the applicant’s control persons from a consumer reporting agency, and transmit or provide access to the report to the office. The cost of the credit report shall be borne by the applicant.

(h) Submit additional information or documentation requested by the office and required by rule concerning the applicant or a control person of the applicant. Additional information may include documentation of pending and prior disciplinary and criminal history events, including arrest reports and certified copies of charging documents, plea agreements, judgments and sentencing documents, documents relating to pretrial intervention, orders terminating probation or supervised release, final administrative agency orders, or other comparable documents that may provide the office with the appropriate information to determine eligibility for licensure.

(i) Submit any other information required by the registry for the processing of the application.

(3) An application is considered received for the purposes of s. 120.60 upon the office’s receipt of all documentation from the registry, including the completed application form, criminal history information, and independent credit report, as well as the license application fee, the fee required under s. 494.00172, and all applicable fingerprinting processing fees.

(4) The office shall issue a mortgage lender license to each person who is not otherwise ineligible and who meets the requirements of this section. However, it is a ground for denial of licensure if the applicant or one of the applicant’s control persons:

(a) Has committed any violation specified in this chapter, or is the subject of a pending felony criminal prosecution or a prosecution or an administrative enforcement action, in any jurisdiction, which involves fraud, dishonesty, breach of trust, money laundering, or any other act of moral turpitude.

(b) Has failed to demonstrate the character, general fitness, and financial responsibility necessary to command the confidence of the community and warrant a determination that the applicant will operate honestly, fairly, and efficiently.

1. If the office has information that could form the basis for license denial under this paragraph, before denying the license, the office must notify the applicant in writing of the specific items of concern and provide the applicant with an opportunity to explain the circumstances surrounding the specific items and provide any information that the applicant believes is relevant to the office’s determination.

2. For purposes of evaluating adverse information found in an applicant’s credit report, the information must be considered within the totality of the circumstances. Information provided by the applicant under subparagraph 1., or information obtained by the office by other means, may be used to provide a context for the adverse items. For example, the adverse items may have resulted from factors that do not necessarily reflect negatively upon the applicant’s character, general fitness, or financial responsibility.

3. The office may not use a credit score or the absence or insufficiency of credit history information to determine character, general fitness, or financial responsibility.

4. If information contained in a credit report is used as the basis for denying a license, the office shall, in accordance with s. 120.60(3), provide with particularity the grounds or basis for denial. The use of the terms “poor credit history,” “poor credit rating,” or similar language does not meet the requirements of this paragraph.

(5) The office may deny a license if the applicant has had a mortgage lender license or its equivalent revoked in any jurisdiction and shall deny a license if any of the applicant’s control persons has had a loan originator license or its equivalent revoked in any jurisdiction.

(6) A person required to be licensed under this part, or an agent or employee thereof, is deemed to have consented to the venue of courts in this state regarding any matter within the authority of this chapter regardless of where an act or violation was committed.

(7) A license issued in accordance with this part is not transferable or assignable.

(8) A mortgage lender or branch office license may be annulled pursuant to s. 120.60 if it was issued by the office by mistake. A license must be reinstated if the applicant demonstrates that the requirements for obtaining the license under this chapter have been satisfied.

(9) Each lender, regardless of the number of branches it operates, shall designate a principal loan originator representative who exercises control of the licensee’s business, and a branch manager for each branch office. Each mortgage lender must keep the office informed of the persons designated as prescribed by commission rule, which includes documentation of the individual’s acceptance of such responsibility. If the designation is inaccurate, the branch shall be deemed to be operated under the full charge, control, and supervision by each officer, director, or ultimate equitable owner of a 10-percent or greater interest in the mortgage lender business, or any other person in a similar capacity during that time.

(10) All mortgage lender licenses must be renewed annually by December 31 pursuant to s. 494.00612. If a person holding an active mortgage lender license has not applied to renew the license on or before December 31, the mortgage lender license expires on December 31. If a person holding an active mortgage lender license has applied to renew the license on or before December 31, the mortgage lender license remains active until the renewal application is approved or denied. A mortgage lender is not precluded from reapplying for licensure upon expiration of a previous license.

History.—s. 43, ch. 2009-241; s. 110, ch. 2010-5; s. 47, ch. 2013-116; s. 2, ch. 2013-201; s. 46, ch. 2014-91.



494.00612 - Mortgage lender license renewal.

494.00612 Mortgage lender license renewal.—

(1) In order to renew a mortgage lender license, a mortgage lender must:

(a) Submit a completed license renewal form as prescribed by commission rule.

(b) Submit a nonrefundable renewal fee of $475, the $100 nonrefundable fee if required by s. 494.00172, and nonrefundable fees to cover the cost of further fingerprint processing and retention as set forth in commission rule.

(c) Submit fingerprints in accordance with s. 494.00611(2)(d) for any new control persons who have not been screened.

(d) Provide proof that the mortgage lender continues to meet the applicable net worth requirement in a form prescribed by commission rule.

(e) Authorize the registry to obtain an independent credit report on each of the mortgage lender’s control persons from a consumer reporting agency, and transmit or provide access to the report to the office. The cost of the credit report shall be borne by the licensee.

(f) Submit any additional information or documentation requested by the office and required by rule concerning the licensee. Additional information may include documentation of pending and prior disciplinary and criminal history events, including arrest reports and certified copies of charging documents, plea agreements, judgments and sentencing documents, documents relating to pretrial intervention, orders terminating probation or supervised release, final administrative agency orders, or other comparable documents that may provide the office with the appropriate information to determine eligibility for renewal of licensure.

(2) The office may not renew a mortgage lender license unless the mortgage lender continues to meet the minimum requirements for initial licensure pursuant to s. 494.00611 and adopted rule.

(3) If a licensed mortgage lender fails to meet the requirements of this section for annual license renewal on or before December 31 but meets such requirements before March 1, the mortgage lender’s license status shall be changed to “failed to renew” pending review and renewal by the office. A nonrefundable reinstatement fee of $475 shall be charged in addition to registry fees. The license status shall not be changed until the requirements of this section are met and all fees are paid. If the licensee fails to meet the requirements of this section and pay all required fees before March 1, such license is expired and such mortgage lender must apply for a new mortgage lender license under s. 494.00611.

History.—s. 44, ch. 2009-241; s. 9, ch. 2011-71; s. 47, ch. 2014-91.



494.0063 - Audited financial statements.

494.0063 Audited financial statements.—All audited financial statements required by this chapter must be prepared by an independent licensed certified public accountant. A mortgage lender must obtain an annual financial audit report as of the date of the licensee’s fiscal year end, as disclosed to the office on the application or a subsequent amendment to the application. The mortgage lender shall submit a copy of the report to the office within 120 days after the end of the licensee’s fiscal year. If the licensee is a wholly owned subsidiary of another corporation, the financial audit report of the parent corporation satisfies this requirement. If the licensee changes its fiscal year, the licensee must file a report within 18 months after the previously submitted report. The commission may establish by rule the procedures and form for filing a financial audit report, including the requirement to file the report with the registry when technology is available.

History.—ss. 34, 50, ch. 91-245; s. 4, ch. 91-429; s. 46, ch. 2009-241.



494.0066 - Branch offices.

494.0066 Branch offices.—

(1) Each branch office of a mortgage lender must be licensed under this section.

(2) The office shall issue a branch office license to a mortgage lender after the office determines that the mortgage lender has submitted a completed branch office application form as prescribed by rule by the commission and an initial nonrefundable branch office license fee of $225 per branch office. Application fees may not be prorated for partial years of licensure. The branch office application must include the name and license number of the mortgage lender under this part, the name of the branch manager in charge of the branch office, and the address of the branch office. The branch office license shall be issued in the name of the mortgage lender and must be renewed in conjunction with the license renewal. An application is considered received for purposes of s. 120.60 upon receipt of a completed branch office renewal form, as prescribed by commission rule, and the required fees.

(3) A branch office license must be renewed at the time of renewing the mortgage lender license. A nonrefundable fee of $225 per branch office must be submitted at the time of renewal. To renew a branch office license, a mortgage lender must:

(a) Submit a completed license renewal form as prescribed by commission rule.

(b) Submit a nonrefundable renewal fee.

(c) Submit any additional information or documentation requested by the office and required by rule concerning the licensee. Additional information may include documents that may provide the office with the appropriate information to determine eligibility for license renewal.

(4) The office may not renew a branch office license unless the branch office continues to meet the minimum requirements for initial licensure under this section and adopted rule.

(5) If a licensed branch office fails to meet the requirements of this section for annual license renewal on or before December 31 but meets such requirements before March 1, the branch office’s license status shall be changed to “failed to renew” pending review and renewal by the office. A nonrefundable reinstatement fee of $225 shall be charged in addition to registry fees. The license status shall not be changed until the requirements of this section are met and all fees are paid. If the licensee fails to meet the requirements of this section and pay all required fees before March 1, such license is expired and such branch office must apply for a new mortgage lender branch office license under this section.

History.—ss. 37, 50, ch. 91-245; s. 4, ch. 91-429; s. 22, ch. 99-213; s. 541, ch. 2003-261; s. 19, ch. 2006-213; s. 49, ch. 2009-241; s. 111, ch. 2010-5; s. 48, ch. 2014-91.



494.00665 - Principal loan originator and branch manager for mortgage lender.

494.00665 Principal loan originator and branch manager for mortgage lender.—

(1) Each mortgage lender business must be operated by a principal loan originator who shall have full charge, control, and supervision of the mortgage lender business. The principal loan originator must be licensed as a loan originator pursuant to s. 494.00312. Each mortgage lender must keep the office informed of the person designated as the principal loan originator as prescribed by commission rule. If the designation is inaccurate, the business shall be deemed to be operated under the full charge, control, and supervision of each officer, director, or ultimate equitable owner of a 10-percent or greater interest in the mortgage lender business, or any other person in a similar capacity during that time.

(2) Each branch office of a mortgage lender must be operated by a branch manager who shall have full charge, control, and supervision of the branch office. The designated branch manager must be a licensed loan originator pursuant to s. 494.00312. Each mortgage lender must keep the office informed of the person designated as the branch manager as prescribed by commission rule, which includes documentation of the individual’s acceptance of such responsibility. If the designation is inaccurate, the branch office shall be deemed to be operated under the full charge, control, and supervision of each officer, director, or ultimate equitable owner of a 10-percent or greater interest in the mortgage lender business, or any other person in a similar capacity during that time.

History.—s. 50, ch. 2009-241.



494.0067 - Requirements of mortgage lenders.

494.0067 Requirements of mortgage lenders.—

(1) A mortgage lender that makes mortgage loans on real estate in this state shall transact business from a principal place of business. Each principal place of business and each branch office shall be operated under the full charge, control, and supervision of the licensee pursuant to this part.

(2) A license issued under this part is not transferable or assignable.

(3) A mortgage lender shall report, on a form prescribed by rule of the commission, any change in the information contained in any initial application form, or any amendment thereto, within 30 days after the change is effective.

(4) A mortgage lender shall report any changes in the principal loan originator, any addition or subtraction of a control person, or any change in the form of business organization by written amendment in such form and at such time that the commission specifies by rule. Any addition of a control person who has not previously filed a Uniform Mortgage Biographical Statement & Consent Form, MU2, or has not previously complied with the fingerprinting and credit report requirements of s. 494.00611 is subject to the provisions of this section. If, after the addition of a control person, the office determines that the licensee does not continue to meet licensure requirements, the office may bring administrative action in accordance with s. 494.00255 to enforce this section.

(5) Each mortgage lender shall report in a form prescribed by rule of the commission any indictment, information, charge, conviction, or plea of guilty or nolo contendere, regardless of adjudication, to any felony or any crime or administrative violation that involves fraud, dishonesty, breach of trust, money laundering, or any other act of moral turpitude, in any jurisdiction, by the licensee or any principal officer, director, or ultimate equitable owner of 10 percent or more of the licensed corporation, within 30 business days after the indictment, information, charge, conviction, or final administrative action.

(6) Each mortgage lender shall report any action in bankruptcy, voluntary or involuntary, to the office, within 30 business days after the action is instituted.

(7) Each mortgage lender shall designate a registered agent in this state for service of process.

(8) A mortgage lender may close loans in its own name but may not service the loan for more than 6 months unless the lender has a servicing endorsement. Only a mortgage lender who continuously maintains a net worth of at least $250,000 may obtain a servicing endorsement.

(9) A mortgage lender must report to the office the failure to meet the applicable net worth requirements of s. 494.00611 within 2 days after the mortgage lender’s knowledge of such failure or after the mortgage lender should have known of such failure.

(10) Each mortgage lender shall submit to the registry reports of condition which are in a form and which contain such information as the registry may require. The commission may adopt rules prescribing the time by which a mortgage lender must file a report of condition. For purposes of this section, the report of condition is synonymous with the registry’s Mortgage Call Report.

History.—ss. 38, 50, ch. 91-245; s. 4, ch. 91-429; ss. 23, 24, ch. 99-213; s. 9, ch. 2001-228; s. 542, ch. 2003-261; s. 20, ch. 2006-213; s. 10, ch. 2007-182; s. 51, ch. 2009-241; s. 4, ch. 2010-67; s. 10, ch. 2011-71; s. 49, ch. 2014-91.



494.0069 - Lock-in agreement.

494.0069 Lock-in agreement.—

(1) Each lock-in agreement must be in writing and must contain:

(a) The expiration date of the lock-in, if any;

(b) The interest rate locked in, if any;

(c) The discount points locked in, if any;

(d) The commitment fee locked in, if any;

(e) The lock-in fee, if any; and

(f) A statement advising of the provisions of this part regarding lock-in agreements.

(2) The mortgage lender shall make a good faith effort to process the mortgage loan application and stand ready to fulfill the terms of its commitment before the expiration date of the lock-in agreement or any extension thereof.

(3) Any lock-in agreement received by a mortgage lender by mail or through a mortgage broker must be signed by the mortgage lender in order to become effective. The borrower may rescind any lock-in agreement until a written confirmation of the agreement has been signed by the lender and mailed to the borrower or to the mortgage broker pursuant to its contractual relationship with the borrower. If a borrower elects to so rescind, the mortgage lender shall promptly refund any lock-in fee paid.

(4) Before issuing a mortgage loan rate lock-in agreement, a mortgage lender must have the ability to timely advance funds on all mortgage loans for which rate lock-in agreements have been issued. As used in this section, “ability to timely advance funds” means having sufficient liquid assets or a line of credit necessary to cover all rate lock-in agreements issued with respect to which a lock-in fee is collected.

(a) A mortgage lender that does not comply with this subsection may issue mortgage rate lock-in agreements only if, prior to the issuance, the mortgage lender:

1. Has received a written rate lock-in agreement from a mortgage lender that complies with this subsection; or

2. Has received a written rate lock-in agreement from an institutional investor or an agency of the Federal Government or the state or local government that will be funding, making, or purchasing the mortgage loan.

(b) All rate lock-in fees collected by a mortgage lender who is not in compliance must be deposited into an escrow account in a federally insured financial institution, and such fees may not be removed from such escrow account until:

1. The mortgage loan closes and is funded;

2. The applicant cancels the loan application or the loan application is rejected; or

3. The mortgage lender is required to forward a portion of the lock-in fee to another mortgage lender, institutional investor, or agency that will be funding, making, or purchasing the loan. The mortgage lender may remove only the amount of the lock-in fee actually paid to another mortgage lender, institutional investor, or agency.

(5) For purposes of this section, the term “lock-in fee” means any moneys advanced by the borrower to lock in for a specified period of time a specified interest rate or discount points.

(6) The commission may adopt by rule a form for required lock-in agreement disclosures.

History.—ss. 40, 50, ch. 91-245; s. 4, ch. 91-429; s. 18, ch. 95-313; s. 543, ch. 2003-261; s. 53, ch. 2009-241.



494.007 - Commitment process.

494.007 Commitment process.—

(1) If a commitment is issued, the mortgage lender shall disclose in writing:

(a) The expiration date of the commitment;

(b) The mortgage amount, meaning the face amount of credit provided to the borrower or in the borrower’s behalf;

(c) If the interest rate or other terms are subject to change before expiration of the commitment:

1. The basis, index, or method, if any, which will be used to determine the rate at closing. Such basis, index, or method shall be established and disclosed with direct reference to the movement of an interest rate index or of a national or regional index that is available to and verifiable by the borrower and beyond the control of the lender; or

2. The following statement, in at least 10-point bold type: “The interest rate will be the rate established by the lender in its discretion as its prevailing rate   days before closing.”; and

(d) The time, if any, within which the commitment must be accepted by the borrower.

(2) The provisions of a commitment cannot be changed prior to expiration of the specified period within which the borrower must accept it. If any information necessary for an accurate disclosure required by subsection (1) is unknown to the mortgage lender at the time disclosure is required, the lender shall make the disclosure based upon the best information reasonably available to it and shall state that the disclosure is an estimate.

(3) A commitment fee is refundable if:

(a) The commitment is contingent upon approval by parties to whom the mortgage lender seeks to sell the loan.

(b) The loan purchaser’s requirements are not met due to circumstances beyond the borrower’s control.

(c) The borrower is willing but unable to comply with the loan purchaser’s requirements.

History.—ss. 41, 50, ch. 91-245; s. 4, ch. 91-429; s. 54, ch. 2009-241; s. 51, ch. 2014-91.



494.0071 - Expiration of lock-in agreement or commitment.

494.0071 Expiration of lock-in agreement or commitment.—If a lock-in agreement has been executed and the loan does not close before the expiration date of the lock-in agreement or any commitment issued consistent therewith through no substantial fault of the borrower, the borrower may withdraw the application or reject or terminate any commitment, whereupon the mortgage lender shall promptly refund to the borrower any lock-in fee and any commitment fee paid by the borrower.

History.—ss. 42, 50, ch. 91-245; s. 4, ch. 91-429; s. 19, ch. 95-313; s. 55, ch. 2009-241.



494.00721 - Net worth.

494.00721 Net worth.—

(1) The net worth requirements in s. 494.00611 shall be continually maintained as a condition of licensure.

(2) If a mortgage lender fails to satisfy the net worth requirements, the mortgage lender shall immediately cease taking any new mortgage loan applications. Thereafter, the mortgage lender shall have up to 60 days within which to satisfy the net worth requirements. If the licensee makes the office aware, prior to an examination, that the licensee no longer meets the net worth requirements, the mortgage lender shall have 120 days within which to satisfy the net worth requirements. A mortgage lender may not resume acting as a mortgage lender without written authorization from the office, which authorization shall be granted if the mortgage lender provides the office with documentation which satisfies the requirements of s. 494.00611, whichever is applicable.

(3) If the mortgage lender does not satisfy the net worth requirements within 120 days, the license of the mortgage lender shall be deemed to be relinquished and canceled and all servicing contracts shall be disposed of in a timely manner by the mortgage lender.

History.—s. 20, ch. 95-313; s. 545, ch. 2003-261; s. 22, ch. 2006-213; s. 57, ch. 2009-241.



494.0073 - Mortgage lender when acting as a mortgage broker.

494.0073 Mortgage lender when acting as a mortgage broker.—The provisions of this part do not prohibit a mortgage lender from acting as a mortgage broker. However, in mortgage transactions in which a mortgage lender acts as a mortgage broker, the provisions of ss. 494.0038, 494.0042, and 494.0043(1), (2), and (3) apply.

History.—ss. 44, 50, ch. 91-245; s. 4, ch. 91-429; s. 26, ch. 99-213; s. 12, ch. 2007-182; s. 58, ch. 2009-241; s. 52, ch. 2014-91.



494.0074 - Lender fees and charges.

494.0074 Lender fees and charges.—

(1) In a mortgage financing transaction, fees designated as loan origination fees, up to 4 percent of the face amount of the loan or line of credit, are not considered interest or finance charge under chapter 687.

(2) In a mortgage finance transaction, fees designated as loan origination fees, up to 10 percent of the face amount of the loan or line of credit, are not considered interest or finance charges under chapter 687 if such licensee sells or assigns the loan to another person within 90 days after the date the loan was funded.

History.—ss. 46, 50, ch. 91-245; s. 4, ch. 91-429.



494.0075 - Requirements for selling loans to noninstitutional investors.

494.0075 Requirements for selling loans to noninstitutional investors.—

(1) A mortgage lender, when selling a mortgage loan to a noninstitutional investor, shall:

(a) Before any payment of money by a noninstitutional investor, provide an opinion of value from an appraiser stating the value of the security property unless the opinion is waived in writing. The opinion must state the value of the property as it exists on the date of the opinion. If any relationship exists between the lender and the appraiser, that relationship must be disclosed.

(b) Provide to the noninstitutional investor a mortgagee’s title insurance policy or an opinion of title by an attorney licensed to practice law in this state, or a copy thereof:

1. If a title insurance policy is issued, it must insure the noninstitutional investor against the unmarketability of the mortgagee’s interest in such title. It must also specify any superior liens that exist against the property. If an opinion of title is issued by an attorney, the opinion must include a statement as to the marketability of the title to the property described in the mortgage and specify the priority of the mortgage being purchased.

2. If the title insurance policy or opinion of title is not available at the time of purchase, the licensee shall provide a binder of the title insurance or conditional opinion of title. This binder or opinion must include any conditions or requirements needed to be corrected before the issuance of the final title policy or opinion of title. The binder or opinion must also include information concerning the requirements specified in subparagraph 1. Any conditions must be eliminated or waived in writing by the investor before delivery to the noninstitutional investor. The policy or opinion, or a copy thereof, shall be delivered to the investor within a reasonable period of time, not exceeding 6 months, after purchase.

3. The requirements of this paragraph may be waived in writing. If the requirements are waived by the noninstitutional investor, the waiver must include the following wording: “The noninstitutional investor acknowledges that the mortgage lender selling this mortgage loan is not providing a title insurance policy or opinion of title issued by an attorney who is licensed to practice law in the State of Florida. Any requirement for title insurance or for a legal opinion of title is the sole responsibility of the noninstitutional mortgage purchaser.”

(c) Provide, if the loan is other than a first mortgage, a statement showing the balance owed by the mortgagor on any existing mortgages prior to this investment and the status of such existing mortgages.

(d) Provide a disclosure if the licensee is directly or indirectly acting as a borrower or principal in the transaction.

(2) Each mortgage, or other instrument securing a note or assignment thereof, must be recorded before being delivered to the noninstitutional investor.

(3) Each mortgage and assignment shall be recorded as soon as practical, but within 30 business days after the date of purchase.

(4) If the loan is to be serviced by a licensee under this part for a noninstitutional investor, there shall be a written servicing agreement.

(5) The mortgage lender shall cause the original note to be properly endorsed showing the assignment of the note to the noninstitutional investor.

History.—ss. 47, 50, ch. 91-245; s. 4, ch. 91-429; s. 59, ch. 2009-241.



494.0076 - Servicing audits.

494.0076 Servicing audits.—

(1)(a) Each licensee under this part who services mortgage loans shall:

1. Maintain a segregated set of records for accounts that are serviced by the licensee.

2. Have a separate, segregated depository account for all receipts relating to servicing.

(b) For fiscal years ending after January 1, 1992, such records and receipts shall be audited annually pursuant to the Uniform Single Audit Program for Mortgage Bankers as approved by the Mortgage Bankers Association of America with the cooperation of the American Institute of Certified Public Accountants.

(c) The audited statement shall be maintained at the licensee’s place of business.

(2)(a) In lieu of the audit referred to in subsection (1), a person who services an aggregate value of less than $7.5 million in outstanding mortgage loans, excluding mortgage loans serviced under contract as an agent for federal, state, or municipal agencies, may obtain a fidelity bond, financial guaranty bond, fidelity insurance, or other financial guaranty providing protection against theft, loss, or other illegal diversion of funds for any amounts normally held by such person.

(b) The commission may adopt rules to ensure that investors are adequately protected under this subsection.

History.—ss. 48, 50, ch. 91-245; s. 4, ch. 91-429; s. 546, ch. 2003-261; s. 60, ch. 2009-241.



494.0077 - Other products and services.

494.0077 Other products and services.—This part does not prohibit a mortgage lender from offering, for a fee or commission, products and services in addition to those offered in conjunction with making a mortgage loan.

History.—ss. 49, 50, ch. 91-245; s. 4, ch. 91-429; s. 61, ch. 2009-241.









Chapter 495 - REGISTRATION AND PROTECTION OF TRADEMARKS

495.001 - Short title.

495.001 Short title.—This chapter may be cited as the “Registration and Protection of Trademarks Act.”

History.—s. 1, ch. 2006-191.



495.011 - Definitions.

495.011 Definitions.—As used in this chapter:

(1) “Abandoned” applies to a mark when either of the following occurs:

(a) When its use has been discontinued with intent not to resume such use. Intent not to resume use may be inferred from circumstances. Nonuse for 3 consecutive years shall constitute prima facie evidence of abandonment.

(b) When any course of conduct of the owner, including acts of omission or commission, causes the mark to lose its significance as a mark.

(2) “Applicant” means the person filing an application for registration of a mark under this chapter and the legal representatives, successors, or assigns of such person.

(3) “Certification mark” means any word, name, symbol, or device, or any combination thereof, used by a person other than the owner of the mark to certify regional or other origin, material, mode of manufacture, quality, accuracy, or other characteristics of such person’s goods or services or that the work or labor on the goods or services was performed by members of a union or other organization.

(4) “Collective mark” means a trademark or service mark used by the members of a cooperative, an association, or other collective group or organization, and includes marks used to indicate membership in a union, an association, or other organization.

(5) “Department” means the Florida Department of State or its designee charged with the administration of this chapter.

(6) “Dilution” means the lessening of the capacity of a mark to identify and distinguish goods or services, regardless of the presence or absence of:

(a) Competition between the owner of the mark and other parties.

(b) Likelihood of confusion, mistake, or deception.

(7) “Mark” includes any trademark, service mark, certification mark, or collective mark entitled to registration under this chapter, whether or not registered.

(8) “Person,” and any other word or term used to designate the applicant or other party entitled to a benefit or privilege or rendered liable under the provisions of this chapter, means a juristic person as well as a natural person. “Juristic person” includes a firm, partnership, corporation, union, association, or other organization capable of suing and being sued in a court of law.

(9) “Registrant” means the person to whom the registration of a mark under this chapter is issued and the legal representatives, successors, or assigns of such person.

(10) “Related company” means any person whose use of a mark is controlled by the owner of the mark with respect to the nature and quality of the goods or services on or in connection with which the mark is used.

(11) “Service mark” means any word, name, symbol, or device, or any combination thereof, used by a person to identify and distinguish the services of such person, including a unique service, from the services of others, and to indicate the source of the services, even if that source is unknown. Titles, character names, and other distinctive features of radio or television programs may be registered as service marks notwithstanding that the person or the programs may advertise the goods of the sponsor.

(12) “Trade name” means any name used by a person to identify a business or vocation of such person.

(13) “Trademark” means any word, name, symbol, or device, or any combination thereof, used by a person to identify and distinguish the goods of such person, including a unique product, from those manufactured or sold by others, and to indicate the source of the goods, even if the source is unknown.

(14) “Use” means the bona fide use of a mark in the ordinary course of trade and not used merely for the purpose of reserving a right in a mark. For purposes of this chapter, a mark is deemed to be in use:

(a) On goods when:

1. The mark is placed in any manner on the goods, their containers or the displays associated therewith, or on the tags or labels affixed thereto, or, if the nature of the goods makes such placement impracticable, on documents associated with the goods or their sale; and

2. The goods are sold or transported in this state.

(b) On services when the mark is used or displayed in the sale or advertising of services and the services are rendered in this state.

History.—s. 1, ch. 67-58; s. 1, ch. 90-222; s. 551, ch. 97-103; s. 2, ch. 2006-191.



495.021 - Registrability.

495.021 Registrability.—

(1) A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall not be registered if it:

(a) Consists of or comprises immoral, deceptive, or scandalous matter;

(b) Consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or national symbols, or bring them into contempt, or disrepute;

(c) Consists of or comprises the flag or coat of arms or other insignia of the United States, or of any state or municipality, or of any foreign nation, or any simulation thereof;

(d) Consists of or comprises a name, signature, or portrait identifying a particular living individual, except by her or his written consent, or the name, signature, or portrait of a deceased President of the United States during the lifetime of his widow or her widower, if any, except by the written consent of the widow or widower;

(e) Consists of a mark which:

1. When used on or in connection with the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them;

2. When used on or in connection with the goods or services of the applicant, is primarily geographically descriptive of them;

3. When used on or in connection with the goods or services of the applicant, is primarily geographically deceptively misdescriptive of them;

4. Is primarily merely a surname; or

5. Comprises any matter that, as a whole, is functional.

Except as expressly excluded in subparagraphs 3. and 5., nothing in this paragraph shall prevent the registration of a mark used by the applicant which has become distinctive of the applicant’s goods or services. The department may accept as prima facie evidence that the mark has become distinctive, as used on or in connection with the applicant’s goods or services, proof of substantially exclusive and continuous use thereof as a mark by the applicant in this state or elsewhere for the 5 years before the date on which the claim of distinctiveness is made; or

(f) Consists of or comprises a mark which so resembles a mark registered in this state or a mark or trade name previously used in this state by another and not abandoned, as to be likely, when applied to the goods or services of the applicant, to cause confusion or mistake or to deceive. Registration shall not be denied solely on the basis of reservation or registration by another of a corporate name or fictitious name that is the same or similar to the mark for which registration is sought.

(2) Subject to the provisions relating to the registration of trademarks and service marks, so far as they are applicable, collective and certification marks, including indications of regional origin, shall be registrable under this chapter, in the same manner and with the same effect as are trademarks and service marks, by persons, and nations, states, municipalities, and the like, exercising control over the use of the marks sought to be registered, even though not possessing an industrial or commercial establishment, and when registered they shall be entitled to the protection provided in this chapter in the case of trademarks and service marks. The Department of State may establish a separate register for such collective marks and certification marks.

History.—s. 1, ch. 67-58; ss. 10, 35, ch. 69-106; s. 1, ch. 87-265; s. 2, ch. 90-222; s. 552, ch. 97-103; s. 3, ch. 2006-191.



495.031 - Application for registration.

495.031 Application for registration.—

(1) Subject to the limitations set forth in this chapter, any person who uses a trademark or service mark in this state may file with the department, in a manner and form complying with the requirements of the department, an application for registration of that mark setting forth, but not limited to, the following information:

(a) The name and business address of the person applying for such registration, and, if a business entity, the place of incorporation or organization;

(b) The goods or services on or in connection with which the mark is used and the mode or manner in which the mark is used in connection with such goods or services and the class or classes in which such goods or services fall;

(c) The date the mark was first used anywhere and the date it was first used in this state by the applicant, the applicant’s predecessor in interest, or a related company of the applicant; and

(d) A statement that the applicant is the owner of the mark, that the mark is in use, and that, to the best of the applicant’s knowledge, no other person except a related company has registered such mark in this state, or has the right to use such mark in this state, either in the identical form thereof or in such near resemblance thereto as to be likely, when applied to the goods or services of such other person, to cause confusion, to cause mistake, or to deceive.

(2) Every applicant for registration of a certification mark in this state shall file with the department, in a manner and form complying with the requirements of the department, an application setting forth, but not limited to, the following information:

(a) The information required by paragraph (1)(a);

(b) The date when the certification mark was first used anywhere and the date when it was first used in this state under the authority of the applicant;

(c) The manner in which and the conditions under which the certification mark is used in this state; and

(d) A statement that the applicant is exercising control over the use of the mark, that the applicant is not herself or himself engaged in the production or marketing of the goods or services to which the mark is applied, and that no person except the applicant or persons authorized by the applicant, or related companies thereof, has the right to use such mark in this state, either in the identical form thereof or in such near resemblance thereto as to be likely, when applied to the goods or services of such other person, to cause confusion, to cause mistake, or to deceive.

(3) Every applicant for registration of a collective mark in this state shall file with the department, in a manner and form complying with the requirements of the department, an application setting forth, but not limited to, the following information:

(a) The information required by paragraphs (1)(a) and (b);

(b) The date when the collective mark was first used anywhere and the date when it was first used in this state by any member of the applicant or a related company of such member;

(c) The class of persons entitled to use the mark, indicating their relationship to the applicant, and the nature of the applicant’s control over the use of the mark; and

(d) A statement that no person except the applicant or members of the applicant, or related companies thereof, has the right to use such mark in this state, either in the identical form thereof or in such near resemblance thereto as to be likely, when applied to the goods or services of such other person, to cause confusion, to cause mistake, or to deceive.

(4) The department may also require that a drawing of the mark, complying with the requirements of the department, accompany the application.

(5) Every application under this section shall be signed and verified by the applicant or by a member of the firm or an officer or other authorized representative of the business entity applying.

(6) Every application under this section shall be accompanied by three specimens or facsimiles showing the mark as actually used.

(7) Every application under this section shall be accompanied by a filing fee payable to the department in accordance with s. 495.191.

History.—s. 1, ch. 67-58; s. 1, ch. 67-560; ss. 10, 35, ch. 69-106; s. 5, ch. 71-114; s. 2, ch. 87-265; s. 59, ch. 90-132; s. 4, ch. 90-222; s. 553, ch. 97-103; s. 5, ch. 2006-191.



495.035 - Filing of applications.

495.035 Filing of applications.—

(1) Upon the receipt of an application for registration and payment of the application fee, the department may cause the application to be examined for conformity with this chapter.

(2) The applicant shall provide any additional pertinent information requested by the department, including a description of a design mark, and may make, or authorize the department to make, such amendments to the application as may be reasonably requested by the department or deemed by the applicant to be advisable to respond to any rejection or objection.

(3) The department may require the applicant to disclaim an unregistrable component of a mark otherwise registrable, and an applicant may voluntarily disclaim a component of a mark sought to be registered. No disclaimer shall prejudice or affect the applicant’s or registrant’s rights then existing or thereafter arising in the disclaimed matter, or the applicant’s or registrant’s rights of registration on another application, if the disclaimed matter is or has become distinctive of the applicant’s or registrant’s goods or services.

(4) Amendments may be made by the department upon the application submitted by the applicant upon the applicant’s agreement, or a new application may be required to be submitted. Amendments to an otherwise properly filed application shall not affect the application filing date for purposes of determining the applicant’s or registrant’s filing priority rights.

(5) If the applicant is found not to be entitled to registration, the department shall advise the applicant of the rejection and of the reasons for rejection. The applicant shall have 3 months in which to reply or amend the application, in which event the application shall be reexamined. This procedure may be repeated until:

(a) The department makes final its refusal to register the mark; or

(b) The applicant fails to reply or amend the application within the specified period, whereupon the application shall be abandoned.

For good cause shown, such as the pendency of litigation involving the mark, the department may extend the period of time in which to respond to the rejection or suspend examination of the application.

(6) If the department makes final its refusal to register the mark, the applicant may seek review of such decision in accordance with ss. 120.569 and 120.57.

(7) In the event of multiple applications concurrently being processed by the department which seek registration of the same or confusingly similar marks for the same or related goods or services, the department shall grant priority to the applications in order of receipt. If a prior-received application is granted a registration, the other application or applications shall then be rejected. The applicant of a rejected application may bring an action for cancellation of the registration upon grounds of prior or superior rights to the mark, in accordance with the provisions of s. 495.101(3).

History.—s. 6, ch. 2006-191.



495.041 - Use by related companies.

495.041 Use by related companies.—Where a mark registered or unregistered is or may be used legitimately by related companies, such use shall inure to the benefit of the owner of the mark, and such use shall not affect the validity of such mark or of its registration, provided such mark is not used in such manner as to deceive the public. If first use of a mark by a person is controlled by the registrant or applicant for registration of a mark with respect to the nature and quality of the goods or services, such first use shall inure to the benefit of that registrant or applicant, as the case may be.

History.—s. 1, ch. 67-58; s. 7, ch. 2006-191.



495.051 - Disclaimers.

495.051 Disclaimers.—

(1) The Department of State may require the applicant for registration to disclaim an unregistrable component of a mark otherwise registrable. An applicant may voluntarily disclaim a component of a mark sought to be registered.

(2) No disclaimer shall prejudice or affect the applicant’s or registrant’s rights then existing or thereafter arising in the disclaimed matter, or her or his right of registration on another application if the disclaimed matter be or shall have become distinctive of her or his goods or services.

History.—s. 1, ch. 67-58; ss. 10, 35, ch. 69-106; s. 554, ch. 97-103.



495.061 - Certificate of registration.

495.061 Certificate of registration.—

(1) Upon compliance by the applicant with the requirements of this chapter, the department shall cause a certificate of registration to be issued and delivered to the applicant. The certificate of registration shall be issued under the signature of the Secretary of State and the seal of the state, and it shall show the name and business address and, if a business entity, the place of incorporation or organization, of the person claiming ownership of the mark in this state, the date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in this state, the class or classes of goods or services and a description of the goods or services on or in connection with which the mark is used, a reproduction of the mark, the registration date and the term of the registration.

(2) Any certificate of registration issued by the department under the provisions hereof or a copy thereof duly certified by the department shall be admissible in evidence as competent and sufficient proof of the registration of such mark in any action or judicial proceedings in any court of this state, and shall be prima facie evidence of the validity of the registration, registrant’s ownership of the mark, and of registrant’s exclusive right to use the mark in this state on or in connection with the goods or services specified in the certificate, subject to any conditions and limitations stated therein.

History.—s. 1, ch. 67-58; ss. 10, 35, ch. 69-106; s. 5, ch. 90-222; s. 8, ch. 2006-191.



495.071 - Duration and renewal.

495.071 Duration and renewal.—

(1) Registration of a mark hereunder shall be effective for a term of 5 years from the date of registration and, upon application filed within 6 months prior to the expiration of such term, in a manner and form complying with the requirements of the department, the registration may be renewed for a like term beginning at the end of the expiring term. Every application under this section shall be accompanied by a filing fee, payable to the department in accordance with s. 495.191.

(2) A registration may be renewed for successive periods of 5 years in like manner.

(3) Any registration in effect on January 1, 2007, shall continue in effect for the unexpired term thereof and may be renewed by filing an application for renewal with the department in a manner and form complying with the requirements of the department and paying the renewal fee therefor within 6 months prior to the expiration of the registration.

(4) All applications for renewal under this chapter, whether of registrations made under this act or of registrations made under any prior acts, shall include a verified statement that the mark is still in use in this state, and shall include a specimen showing actual use of the mark on or in connection with the goods or services subject to the renewal application, or shall state that its nonuse is due to special circumstances which excuse such nonuse and is not due to any intention to abandon the mark.

History.—s. 1, ch. 67-58; s. 2, ch. 67-560; ss. 10, 35, ch. 69-106; s. 6, ch. 71-114; s. 8, ch. 89-359; s. 60, ch. 90-132; s. 4, ch. 99-218; s. 9, ch. 2006-191.



495.081 - Assignments; changes of name; security interests.

495.081 Assignments; changes of name; security interests.—

(1) A registered mark or a mark for which an application for registration has been filed shall be assignable with the goodwill of the business in which the mark is used or with that part of the goodwill of the business connected with the use of and symbolized by the mark. Assignments shall be by an instrument in writing duly executed and may be recorded with the department upon the payment of the applicable fee. A photocopy of an assignment shall be accepted for recording if it is certified by any of the parties thereto, or their successors, to be a true and correct copy of the original. Upon recording of the assignment, the department shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal thereof.

(2) An assignment of any registration under this chapter shall be void against any subsequent purchaser for valuable consideration without notice, unless such assignment is recorded with the department within 3 months after the date of the assignment or prior to the subsequent purchase.

(3) A registrant or applicant for registration effecting a change of the name may record a certificate of change of name of the registrant or applicant with the department upon the payment of the recording fee payable to the department in accordance with s. 495.191. In the case of a pending application for a mark that becomes approved for registration, the department shall issue a certificate of registration in the registrant’s new name. In the case of a registered mark, the department shall issue a new certificate of registration in the registrant’s new name for the remainder of the term of the registration or last renewal thereof. A person’s failure to record a name change in accordance with this subsection shall not affect the person’s substantive rights in the mark or its registration.

(4) Acknowledgment shall be prima facie evidence of the execution of an assignment or other instrument and, when recorded by the department, the record shall be prima facie evidence of execution.

(5) Security interests in marks shall be created and perfected in accordance with chapter 679.

History.—s. 1, ch. 67-58; s. 3, ch. 67-560; ss. 10, 35, ch. 69-106; s. 7, ch. 71-114; s. 3, ch. 87-265; s. 10, ch. 2006-191.



495.091 - Records.

495.091 Records.—The department shall keep for public examination a record of all marks registered or renewed under this chapter, including all documents recorded under s. 495.081.

History.—s. 1, ch. 67-58; ss. 10, 35, ch. 69-106; s. 11, ch. 2006-191.



495.101 - Cancellation.

495.101 Cancellation.—The department shall cancel from the register:

(1) Any registration for which the department has received a voluntary request for cancellation by the registrant, which request shall be in a manner and form complying with the requirements of the department.

(2) All registrations granted under this chapter and not renewed in accordance with the provisions hereof.

(3) Any registration for which a court of competent jurisdiction finds that:

(a) The registered mark has been abandoned.

(b) The registrant is not the owner of the mark.

(c) The registration was granted improperly.

(d) The registration was obtained fraudulently.

(e) The mark is or has become the generic name for the goods or services, or a portion thereof, for which the mark has been registered.

(f) The registered mark is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States Patent and Trademark Office, prior to the date of the filing of the application for registration by the registrant hereunder, and not abandoned; however, should the registrant prove that the registrant is the owner of a concurrent registration of a mark in the United States Patent and Trademark Office covering an area including this state, the registration hereunder shall not be canceled.

(g) In the case of a certification mark, that the registrant does not control or is not able to exercise control over the use of such mark; or engages in the production or marketing of any goods or services to which the certification mark is applied; or the registrant permits the use of the certification mark for purposes other than to certify; or the registrant discriminately refuses to certify or continue to certify the goods or services of any person who maintains the standards or conditions which such mark certifies. Nothing in this paragraph shall be deemed to prohibit the registrant from using its certification mark in advertising or promoting recognition of the certification program or of the goods or services meeting the certification standards of the registrant.

(4) When a court of competent jurisdiction shall order cancellation of a registration on any ground.

History.—s. 1, ch. 67-58; ss. 10, 35, ch. 69-106; s. 6, ch. 90-222; s. 555, ch. 97-103; s. 12, ch. 2006-191.



495.111 - Classification.

495.111 Classification.—

(1) The following general classes of goods and services, conforming to the classification adopted by the United States Patent and Trademark Office, are established for convenience of administration of this chapter:

(a) Goods:

1. Class 1 Chemicals used in industry, science, and photography; agriculture, horticulture, and forestry; unprocessed artificial resins, unprocessed plastics; manures; fire extinguishing compositions; tempering and soldering preparations; chemical substances for preserving foodstuffs; tanning substances; and adhesives used in industry.

2. Class 2 Paints, varnishes, lacquers; preservatives against rust and against deterioration of wood; colorants; mordants; raw natural resins; and metals in foil and powder form for painters, decorators, printers, and artists.

3. Class 3 Bleaching preparations and other substances for laundry use; cleaning, polishing, scouring, and abrasive preparations; soaps; perfumery, essential oils, cosmetics, and hair lotions; and dentifrices.

4. Class 4 Industrial oils and greases; lubricants; dust absorbing, wetting, and binding compositions; fuels (including motor spirit) and illuminants; and candles and wicks for lighting.

5. Class 5 Pharmaceuticals and veterinary preparations; sanitary preparations for medical purposes; dietetic substances adapted for medical use and food for babies; plasters and materials for dressings; material for stopping teeth and dental wax; disinfectants; preparations for destroying vermin; and fungicides and herbicides.

6. Class 6 Common metals and their alloys; metal building materials; transportable buildings of metal; materials of metal for railway tracks; nonelectric cables and wires of common metal; ironmongery and small items of metal hardware; pipes and tubes of metal; safes; goods of common metal not included in other classes; and ores.

7. Class 7 Machines and machine tools; motors and engines (except for land vehicles); machine coupling and transmission components (except for land vehicles); agricultural implements other than hand-operated; incubators for eggs.

8. Class 8 Hand tools and hand-operated implements; cutlery; side arms; and razors.

9. Class 9 Scientific, nautical, surveying, photographic, cinematographic, optical, weighing, measuring, signaling, checking (supervision), and life-saving and teaching apparatus and instruments; apparatus and instruments for conducting, switching, transforming, accumulating, regulating, or controlling electricity; apparatus for recording, transmission, or reproduction of sound or images; magnetic data carriers and recording discs; automatic vending machines and mechanisms for coin-operated apparatus; cash registers, calculating machines, and data processing equipment and computers; and fire-extinguishing apparatus.

10. Class 10 Surgical, medical, dental, and veterinary apparatus and instruments, artificial limbs, eyes, and teeth; orthopedic articles; and suture materials.

11. Class 11 Apparatus for lighting, heating, steam generating, cooking, refrigerating, drying, ventilating, water supply, and sanitary purposes.

12. Class 12 Vehicles; apparatus for locomotion by land, air, or water.

13. Class 13 Firearms; ammunition and projectiles; explosives; and fireworks.

14. Class 14 Precious metals and their alloys and goods in precious metals or coated therewith (not included in other classes); jewelry and precious stones; and horological and chronometric instruments.

15. Class 15 Musical instruments.

16. Class 16 Paper, cardboard, and goods made from these materials (not included in other classes); printed matter; bookbinding material; photographs; stationery; adhesives for stationery or household purposes; artists’ materials; paint brushes; typewriters and office requisites (except furniture); instructional and teaching material (except apparatus); plastic materials for packaging (not included in other classes); printers’ type; and printing blocks.

17. Class 17 Rubber, gutta-percha, gum, asbestos, mica, and goods made from these materials and not included in other classes; plastics in extruded form for use in manufacture; packing, stopping, and insulating materials; and flexible pipes not of metal.

18. Class 18 Leather and imitations of leather and goods made of these materials and not included in other classes; animal skins and hides; trunks and traveling bags; umbrellas, parasols, and walking sticks; and whips, harness, and saddlery.

19. Class 19 Building materials (nonmetallic); nonmetallic rigid pipes for building; asphalt, pitch, and bitumen; nonmetallic transportable buildings; monuments, not of metal.

20. Class 20 Furniture, mirrors, and picture frames; goods (not included in other classes) of wood, cork, reed, cane, wicker, horn, bone, ivory, whalebone, shell, amber, mother-of-pearl, and meerschaum and substitutes for all these materials, or of plastics.

21. Class 21 Household or kitchen utensils and containers (not of precious metal or coated therewith); combs and sponges; brushes (except paint brushes); brush-making materials; articles for cleaning purposes; steel wool; unworked or semiworked glass (except glass used in building); and glassware, porcelain, and earthenware not included in other classes.

22. Class 22 Ropes, string, nets, tents, awnings, tarpaulins, sails, sacks, and bags (not included in other classes); padding and stuffing materials (except of rubber or plastics); and raw fibrous textile materials.

23. Class 23 Yarns and threads for textile use.

24. Class 24 Textiles and textile goods not included in other classes and bed and table covers.

25. Class 25 Clothing, footwear, and headgear.

26. Class 26 Lace and embroidery, ribbons, and braid; buttons, hooks and eyes, pins, and needles; and artificial flowers.

27. Class 27 Carpets, rugs, mats and matting, linoleum, and other materials for covering existing floors; and wall hangings (nontextile).

28. Class 28 Games and playthings; gymnastic and sporting articles not included in other classes; and decorations for Christmas trees.

29. Class 29 Meat, fish, poultry, and game; meat extracts; preserved, dried, and cooked fruits and vegetables; jellies, jams, and compotes; eggs, milk, and milk products; and edible oils and fats.

30. Class 30 Coffee, tea, cocoa, sugar, rice, tapioca, sago, and artificial coffee; flour and preparations made from cereals, bread, pastry and confectionery, and ices; honey and treacle; yeast, baking powder; salt, and mustard; vinegar and sauces (condiments); spices; and ice.

31. Class 31 Agricultural, horticultural, and forestry products and grains not included in other classes; live animals; fresh fruits and vegetables; seeds, natural plants, and flowers; foodstuffs for animals and malt.

32. Class 32 Beers; mineral and aerated waters and other nonalcoholic drinks; fruit drinks and fruit juices; and syrups and other preparations for making beverages.

33. Class 33 Alcoholic beverages except beers.

34. Class 34 Tobacco; smokers’ articles; and matches.

(b) Services:

1. Class 35 Advertising; business management; business administration; and office functions.

2. Class 36 Insurance; financial affairs; monetary affairs; and real estate affairs.

3. Class 37 Building construction; repair; and installation services.

4. Class 38 Telecommunications.

5. Class 39 Transport; packaging and storage of goods; and travel arrangements.

6. Class 40 Treatment of materials.

7. Class 41 Education; providing of training; entertainment; and sporting and cultural activities.

8. Class 42 Scientific and technological services and research and design relating thereto; industrial analysis and research services; design and development of computer hardware and software; and legal services.

9. Class 43 Services for providing food and drink; and temporary accommodation.

10. Class 44 Medical services; veterinary services; hygienic and beauty care for human beings or animals; and agriculture, horticulture, and forestry services.

11. Class 45 Personal and social services rendered by others to meet the needs of individuals; and security services for the protection of property and individuals.

(c) Certification and collective membership marks:

1. Class 200 Collective membership marks.

2. Class A Certification marks for goods.

3. Class B Certification marks for services.

(d) The goods and services recited in collective trademark and collective service mark applications are assigned to the same classes that are appropriate for those goods and services in general.

(2) The establishment of the classes of goods and services set forth in subsection (1) is not for the purpose of limiting or extending the rights of the applicant or registrant. A single application for registration of a mark may include any or all goods upon which, or services with which, the mark is actually being used comprised in one or more of the classes listed, but in the event that a single application includes goods or services in connection with which the mark is being used which fall within different classes of goods or services, a fee equaling the sum of the fees for registration in each class shall be payable.

History.—s. 1, ch. 67-58; s. 4, ch. 87-265; s. 13, ch. 2006-191.



495.121 - Fraudulent registration.

495.121 Fraudulent registration.—Any person who shall for herself or himself, or on behalf of any other person, procure the filing or registration of any mark with the Department of State under the provisions hereof, by knowingly making any false or fraudulent representation or declaration, verbally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of such filing or registration, and for punitive or exemplary damages, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.

History.—s. 1, ch. 67-58; ss. 10, 35, ch. 69-106; s. 556, ch. 97-103.



495.131 - Infringement.

495.131 Infringement.—Subject to the provisions of s. 495.161, any person who shall, without the consent of the registrant:

(1) Use any reproduction, counterfeit, copy, or colorable imitation of a mark registered under this chapter in connection with the sale, offering for sale, distribution, or advertising of any goods or services on or in connection with which such use is likely to cause confusion, to cause mistake, or to deceive; or

(2) Reproduce, counterfeit, copy, or colorably imitate a mark registered under this chapter and apply such reproduction, counterfeit, copy, or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in connection with the sale, distribution, or advertising of goods or services on or in connection with which such use is likely to cause confusion, to cause mistake, or to deceive;

shall be liable in a civil action by the owner of such registered mark for any or all of the remedies provided in s. 495.141, except that under subsection (2) hereof the registrant shall not be entitled to recover profits or damages unless the acts have been committed with knowledge that such mark is intended to be used to cause confusion or mistake or to deceive.

History.—s. 1, ch. 67-58; s. 14, ch. 2006-191.



495.141 - Remedies.

495.141 Remedies.—

(1) Any owner of a mark registered under this chapter may proceed by suit to enjoin the manufacture, use, display, or sale of any counterfeits or imitations thereof and any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display or sale as may be by the said court deemed just and reasonable, and may require the defendants to pay to such owner all profits derived from and/or all damages suffered by reason of such wrongful manufacture, use, display, or sale and to pay the costs of the action; and such court may also order that any such counterfeits or imitations in the possession or under the control of any defendant in such case be delivered to an officer of the court, or to the complainant, to be destroyed. In assessing profits the plaintiff shall be required to prove defendant’s sales only; defendant must prove all elements of cost or deduction claimed. In assessing damages the court may enter judgment, according to the circumstances of the case, for any sum above the amount found as actual damages, not exceeding three times such amount. If the court shall find that the amount of the recovery based on profits is either inadequate or excessive the court may in its discretion enter judgment for such sum as the court shall find to be just, according to the circumstances of the case. Such sum in either of the above circumstances shall constitute compensation and not a penalty. The court may also award reasonable attorney’s fees to the prevailing party according to the circumstances of the case.

(2) The enumeration of any right or remedy herein shall not affect a registrant’s right to prosecute under any penal law of this state.

History.—s. 1, ch. 67-58; s. 15, ch. 2006-191.



495.145 - Forum for actions regarding registration.

495.145 Forum for actions regarding registration.—An action seeking cancellation of a registration of a mark registered under this chapter may be brought in any court of competent jurisdiction in this state. Service of process on a nonresident registrant may be made in accordance with s. 48.181. The department shall not be made a party to cancellation proceedings.

History.—s. 16, ch. 2006-191.



495.151 - Dilution.

495.151 Dilution.—

(1) The owner of a mark that is famous in this state shall be entitled, subject to the principles of equity and upon such terms as the court deems reasonable, to an injunction and to obtain such other relief against another person’s commercial use of a mark or trade name if such use begins after the mark has become famous and is likely to cause dilution of the distinctive quality of the famous mark, as provided in this section. In determining whether a mark is distinctive and famous, a court may consider factors, including, but not limited to:

(a) The degree of inherent or acquired distinctiveness of the mark in this state.

(b) The duration and extent of use of the mark in connection with the goods and services with which the mark is used.

(c) The duration and extent of advertising and publicity of the mark in this state.

(d) The geographical extent of the trading area in which the mark is used.

(e) The channels of trade for the goods or services with which the mark is used.

(f) The degree of recognition of the mark in the trading areas and channels of trade in this state used by the mark’s owner and the person against whom the injunction is sought.

(g) The nature and extent of use of the same or similar mark by third parties.

(h) Whether the mark is the subject of a state registration in this state or a federal registration under the Federal Trademark Act of March 3, 1881, or the Federal Trademark Act of February 20, 1905, or a principal register registration under the Federal Trademark Act of July 5, 1946.

(2) In an action brought under this section, the owner of a famous mark shall be entitled only to injunctive relief in this state unless the person against whom the injunctive relief is sought willfully intended to trade on the owner’s reputation or to cause dilution of the famous mark. If such willful intent is proven, and the mark is registered in this state, the owner shall also be entitled to all remedies set forth in this chapter, subject to the discretion of the court and the principles of equity.

(3) The following shall not be actionable under this section:

(a) Fair use of a famous mark by another person in comparative commercial advertising or promotion to identify the competing goods or services of the owner of the famous mark.

(b) Noncommercial use of the mark.

(c) All forms of news reporting and news commentary.

History.—s. 1, ch. 67-58; s. 557, ch. 97-103; s. 17, ch. 2006-191.



495.161 - Common-law rights.

495.161 Common-law rights.—Nothing herein shall adversely affect the rights or the enforcement of rights in marks acquired in good faith at any time at common law.

History.—s. 1, ch. 67-58; s. 18, ch. 2006-191.



495.171 - Effective date; repeal of conflicting acts.

495.171 Effective date; repeal of conflicting acts.—

(1) This chapter, as amended by this act, shall be in force and take effect January 1, 2007, but shall not affect any suit, proceeding, or appeal then pending.

(2) Sections 506.06-506.13 are repealed on January 1, 2007, provided that as to any suit, proceeding, or appeal, and for that purpose only, pending at the time this chapter, as amended by this act, takes effect such repeal shall be deemed not to be effective until final determination of said pending suit, proceeding, or appeal.

History.—s. 1, ch. 67-58; s. 19, ch. 2006-191.



495.181 - Construction of chapter.

495.181 Construction of chapter.—The intent of this chapter is to provide a system of state trademark registration and protection substantially consistent with the federal system of trademark registration and protection under the Trademark Act of 1946, as amended. To that end, the construction given the federal act should be examined as persuasive authority for interpreting and construing this chapter.

History.—s. 7, ch. 90-222; s. 20, ch. 2006-191.



495.191 - Fees.

495.191 Fees.—Filing and other applicable fees payable to the department under this chapter shall be as follows:

(1) Application filing fee: $87.50 per class.

(2) Renewal application fee: $87.50 per class.

(3) Assignment filing fee: $50 per class.

(4) Certificate of name change filing fee: $50.

(5) Voluntary cancellation filing fee: $50.

(6) Certificate of registration under seal: $8.75.

(7) Certified copy of application file: $52.50.

History.—s. 21, ch. 2006-191.






Chapter 496 - SOLICITATION OF FUNDS

496.401 - Short title.

496.401 Short title.—Sections 496.401-496.424 may be cited as the “Solicitation of Contributions Act.”

History.—ss. 1, 26, ch. 91-208; s. 19, ch. 94-287.



496.402 - Legislative intent.

496.402 Legislative intent.—It is the intent of the Legislature to recognize the right of persons or organizations to conduct solicitation activities. It is also the intent of the Legislature to protect the public by requiring full public disclosure of the identity of persons who solicit contributions from the public, and of the purposes for which such contributions are solicited and the manner in which the contributions are actually used. It is further the intent of the Legislature to prohibit deception, fraud, and misrepresentation in the solicitation and reporting of contributions.

History.—ss. 2, 26, ch. 91-208; s. 19, ch. 94-287.



496.403 - Application.

496.403 Application.—Sections 496.401-496.424 do not apply to bona fide religious institutions, educational institutions, and state agencies or other government entities or persons or organizations who solicit or act as professional fundraising consultants solely on behalf of those entities, or to blood establishments as defined in s. 381.06014(1)(a). Sections 496.401-496.424 do not apply to political contributions solicited in accordance with the election laws of this state.

History.—ss. 3, 26, ch. 91-208; s. 19, ch. 94-287; s. 2, ch. 98-299; s. 4, ch. 2014-122.



496.404 - Definitions.

496.404 Definitions.—As used in ss. 496.401-496.424, the term:

(1) “Charitable organization” means a person who is or holds herself or himself out to be established for any benevolent, educational, philanthropic, humane, scientific, artistic, patriotic, social welfare or advocacy, public health, environmental conservation, civic, or other eleemosynary purpose, or a person who in any manner employs a charitable appeal as the basis for any solicitation or an appeal that suggests that there is a charitable purpose to any solicitation. The term includes a chapter, branch, area office, or similar affiliate soliciting contributions within the state for a charitable organization that has its principal place of business outside the state.

(2) “Charitable purpose” means a benevolent, philanthropic, patriotic, educational, humane, scientific, artistic, public health, social welfare or advocacy, environmental conservation, civic, or other eleemosynary objective.

(3) “Charitable sales promotion” means an advertising or sales campaign conducted by a commercial co-venturer which represents that the purchase or use of goods or services offered by the commercial co-venturer benefits a charitable organization. The provision of advertising services to a charitable organization does not, in itself, constitute a charitable sales promotion.

(4) “Commercial co-venturer” means a person who, for profit, regularly and primarily is engaged in trade or commerce other than in connection with solicitation of contributions and who conducts a charitable sales promotion or a sponsor sales promotion.

(5) “Contribution” means the promise, pledge, or grant of money or property, financial assistance, or any other thing of value in response to a solicitation. The term includes, in the case of a charitable organization or sponsor offering goods and services to the public, the difference between the direct cost of the goods and services to the charitable organization or sponsor and the price at which the charitable organization or sponsor or a person acting on behalf of the charitable organization or sponsor resells those goods or services to the public. The term does not include:

(a) Bona fide fees, dues, or assessments paid by members if membership is not conferred solely as consideration for making a contribution in response to a solicitation;

(b) Funds obtained by a charitable organization or sponsor pursuant to government grants or contracts;

(c) Funds obtained as an allocation from a United Way organization that is duly registered with the department; or

(d) Funds received from an organization duly registered with the department that is exempt from federal income taxation under s. 501(a) of the Internal Revenue Code and described in s. 501(c) of the Internal Revenue Code.

(6) “Crisis” means an event that garners widespread national or global media coverage due to an actual or perceived threat of harm to an individual, a group, or a community.

(7) “Department” means the Department of Agriculture and Consumer Services.

(8) “Disaster” means a natural, technological, or civil event, including, but not limited to, an explosion, chemical spill, earthquake, tsunami, landslide, volcanic activity, avalanche, wildfire, tornado, hurricane, drought, or flood, which affects one or more countries and causes damage of sufficient severity and magnitude to result in:

(a) An official declaration of a state of emergency; or

(b) An official request for international assistance.

(9) “Division” means the Division of Consumer Services of the Department of Agriculture and Consumer Services.

(10) “Educational institutions” means those institutions and organizations described in s. 212.08(7)(cc)8.a. The term includes private nonprofit organizations, the purpose of which is to raise funds for schools teaching grades kindergarten through grade 12, colleges, and universities, including a nonprofit newspaper of free or paid circulation primarily on university or college campuses which holds a current exemption from federal income tax under s. 501(c)(3) of the Internal Revenue Code, an educational television network or system established pursuant to s. 1001.26, and a nonprofit television or radio station that is a part of such network or system and that holds a current exemption from federal income tax under s. 501(c)(3) of the Internal Revenue Code. The term also includes a nonprofit educational cable consortium that holds a current exemption from federal income tax under s. 501(c)(3) of the Internal Revenue Code, the primary purpose of which is the delivery of educational and instructional cable television programming and the members of which are composed exclusively of educational organizations that hold a valid consumer certificate of exemption and that are either an educational institution as defined in this subsection or qualified as a nonprofit organization pursuant to s. 501(c)(3) of the Internal Revenue Code.

(11) “Emergency service employee” means an employee who is a firefighter, as defined in s. 633.102, or ambulance driver, emergency medical technician, or paramedic, as defined in s. 401.23.

(12) “Federated fundraising organization” means a federation of independent charitable organizations that have voluntarily joined together, including, but not limited to, a united way or community chest, for purposes of raising and distributing contributions for and among themselves and where membership does not confer operating authority and control of the individual organization upon the federated group organization.

(13) “Fundraising costs” means those costs incurred in inducing others to make contributions to a charitable organization or sponsor for which the contributors will receive no direct economic benefit. Fundraising costs include, but are not limited to, salaries, rent, acquiring and obtaining mailing lists, printing, mailing, and all direct and indirect costs of soliciting, as well as the cost of unsolicited merchandise sent to encourage contributions.

(14) “Law enforcement officer” means a person who is elected, appointed, or employed by a municipality or the state or a political subdivision thereof and:

(a) Who is vested with authority to bear arms and make arrests and whose primary responsibility is the prevention and detection of crime or the enforcement of the criminal, traffic, or highway laws of the state; or

(b) Whose responsibility includes supervision, protection, care, custody, or control of inmates within a correctional institution.

(15) “Management and general costs” means all such costs of a charitable organization or sponsor which are not identifiable with a single program or fundraising activity but which are indispensable to the conduct of such programs and activities and the charitable organization or sponsor’s existence.

(16) “Membership” means the relationship of a person to an organization which entitles her or him to the privileges, professional standing, honors, or other direct benefit of the organization in addition to the right to vote, elect officers, and hold office in the organization.

(17) “Owner” means a person who has a direct or indirect interest in a professional fundraising consultant or professional solicitor.

(18) “Parent organization” means that part of a charitable organization or sponsor which coordinates, supervises, or exercises control over policy, fundraising, and expenditures or assists or advises one or more of the organization’s chapters, branches, or affiliates in this state.

(19) “Person” means an individual, organization, trust, foundation, group, association, entity, partnership, corporation, or society or any combination thereof.

(20) “Professional fundraising consultant” means a person who is retained by a charitable organization or sponsor for a fixed fee or rate under a written agreement to plan, manage, conduct, carry on, advise, consult, or prepare material for a solicitation of contributions in this state but who does not solicit contributions or employ, procure, or engage any compensated person to solicit contributions and who does not at any time have custody or control of contributions. A bona fide volunteer or bona fide employee or salaried officer of a charitable organization or sponsor maintaining a permanent establishment in this state is not a professional fundraising consultant. An attorney, investment counselor, or banker who advises an individual, corporation, or association to make a charitable contribution is not a professional fundraising consultant as the result of such advice.

(21) “Professional solicitor” means a person who, for compensation, performs for a charitable organization or sponsor a service in connection with which contributions are or will be solicited in, or from a location in, this state by the compensated person or by a person it employs, procures, or otherwise engages, directly or indirectly, to solicit contributions, or a person who plans, conducts, manages, carries on, advises, consults, directly or indirectly, in connection with the solicitation of contributions for or on behalf of a charitable organization or sponsor but who does not qualify as a professional fundraising consultant. A bona fide volunteer or bona fide employee or salaried officer of a charitable organization or sponsor maintaining a permanent establishment in this state is not a professional solicitor. An attorney, investment counselor, or banker who advises an individual, corporation, or association to make a charitable contribution is not a professional solicitor as the result of such advice.

(22) “Program service costs” means all expenses incurred primarily to accomplish the charitable organization or sponsor’s stated purposes. The term does not include fundraising costs.

(23) “Religious institution” means a church, ecclesiastical or denominational organization, or established physical place for worship in this state at which nonprofit religious services and activities are regularly conducted and carried on and includes those bona fide religious groups that do not maintain specific places of worship. The term also includes a separate group or corporation that forms an integral part of a religious institution that is exempt from federal income tax under s. 501(c)(3) of the Internal Revenue Code and that is not primarily supported by funds solicited outside its own membership or congregation.

(24) “Solicitation” means a request, directly or indirectly, for money, property, financial assistance, or any other thing of value on the plea or representation that such money, property, financial assistance, or other thing of value or a portion of it will be used for a charitable or sponsor purpose or will benefit a charitable organization or sponsor. The term includes, but is not limited to, the following methods of requesting or securing the promise, pledge, or grant of money, property, financial assistance, or any other thing of value:

(a) Making any oral or written request;

(b) Making any announcement to the press, on radio or television, by telephone or telegraph, or by any other communication device concerning an appeal or campaign by or for any charitable organization or sponsor or for any charitable or sponsor purpose;

(c) Distributing, circulating, posting, or publishing any handbill, written advertisement, or other publication that directly or by implication seeks to obtain any contribution; or

(d) Selling or offering or attempting to sell any advertisement, advertising space, book, card, coupon, chance, device, magazine, membership, merchandise, subscription, sponsorship, flower, admission, ticket, food, or other service or tangible good, item, or thing of value, or any right of any description in connection with which any appeal is made for any charitable organization or sponsor or charitable or sponsor purpose, or when the name of any charitable organization or sponsor is used or referred to in any such appeal as an inducement or reason for making the sale or when, in connection with the sale or offer or attempt to sell, any statement is made that all or part of the proceeds from the sale will be used for any charitable or sponsor purpose or will benefit any charitable organization or sponsor.

A solicitation is considered as having taken place regardless of whether the person making the solicitation receives any contribution. A solicitation does not occur when a person applies for a grant or an award to the government or to an organization that is exempt from federal income taxation under s. 501(a) of the Internal Revenue Code and described in s. 501(c) of the Internal Revenue Code and is duly registered with the department.

(25) “Sponsor” means a group or person who is or holds herself or himself out to be soliciting contributions by the use of a name that implies that the group or person is in any way affiliated with or organized for the benefit of emergency service employees or law enforcement officers and the group or person is not a charitable organization. The term includes a chapter, branch, or affiliate that has its principal place of business outside the state if such chapter, branch, or affiliate solicits or holds itself out to be soliciting contributions in this state.

(26) “Sponsor purpose” means a program or endeavor performed to benefit emergency service employees or law enforcement officers.

(27) “Sponsor sales promotion” means an advertising or sales campaign conducted by a commercial co-venturer who represents that the purchase or use of goods or services offered by the commercial co-venturer will be used for a sponsor purpose or donated to a sponsor. The provision of advertising services to a sponsor does not, in itself, constitute a sponsor sales promotion.

History.—ss. 4, 26, ch. 91-208; s. 1, ch. 93-174; ss. 1, 19, ch. 94-287; s. 558, ch. 97-103; s. 3, ch. 98-299; s. 1, ch. 99-307; s. 8, ch. 2000-228; s. 44, ch. 2002-295; s. 60, ch. 2003-1; s. 1, ch. 2012-133; s. 145, ch. 2013-183; s. 5, ch. 2014-39; s. 5, ch. 2014-122.



496.405 - Registration statements by charitable organizations and sponsors.

496.405 Registration statements by charitable organizations and sponsors.—

(1) A charitable organization or sponsor, unless exempted pursuant to s. 496.406, which intends to solicit contributions in or from this state by any means or have funds solicited on its behalf by any other person, charitable organization, sponsor, commercial co-venturer, or professional solicitor, or that participates in a charitable sales promotion or sponsor sales promotion, must, before engaging in any of these activities, file an initial registration statement, and a renewal statement annually thereafter, with the department.

(a) Except as provided in paragraph (b), any changes in the information submitted on the initial registration statement or the last renewal statement must be updated annually on a renewal statement provided by the department on or before the date that marks 1 year after the date the department approved the initial registration statement as provided in this section. The department shall annually provide a renewal statement to each registrant by mail or by electronic mail at least 30 days before the renewal date.

(b) Any changes to the information submitted to the department pursuant to paragraph (2)(d) on the initial registration statement or the last renewal statement must be reported to the department on a form prescribed by the department within 10 days after the change occurs.

(c) A charitable organization or sponsor that is required to file an initial registration statement or annual renewal statement may not, before approval of its statement by the department in accordance with subsection (7), solicit contributions or have contributions solicited on its behalf by any other person, charitable organization, sponsor, commercial co-venturer, or professional solicitor or participate in a charitable sales promotion or sponsor sales promotion.

(d) The registration of a charitable organization or sponsor may not continue in effect and shall expire without further action of the department:

1. After the date the charitable organization or sponsor should have filed, but failed to file, its renewal statement in accordance with this section.

2. For failure to provide a financial statement within any extension period provided under s. 496.407.

(2) The initial registration statement must be submitted on a form prescribed by the department, signed by an authorized official of the charitable organization or sponsor who shall certify that the registration statement is true and correct, and include the following information or material:

(a) A copy of the financial statement or Internal Revenue Service Form 990 and all attached schedules or Internal Revenue Service Form 990-EZ and Schedule O required under s. 496.407 for the immediately preceding fiscal year. A newly organized charitable organization or sponsor with no financial history must file a budget for the current fiscal year.

(b) The name of the charitable organization or sponsor, the purpose for which it is organized, the name under which it intends to solicit contributions, and the purpose or purposes for which the contributions to be solicited will be used.

(c) The name of the individuals or officers who are in charge of any solicitation activities.

(d) A statement of whether:

1. The charitable organization or sponsor is authorized by any other state to solicit contributions.

2. The charitable organization or sponsor or any of its officers, directors, trustees, or principal salaried executive personnel have been enjoined in any jurisdiction from soliciting contributions or have been found to have engaged in unlawful practices in the solicitation of contributions or administration of charitable assets.

3. The charitable organization or sponsor has had its registration or authority denied, suspended, or revoked by any governmental agency, together with the reasons for such denial, suspension, or revocation.

4. The charitable organization or sponsor has voluntarily entered into an assurance of voluntary compliance in any jurisdiction or agreement similar to that set forth in s. 496.420, together with a copy of that agreement.

5. The charitable organization or sponsor or any of its officers, directors, trustees, or employees, regardless of adjudication, has been convicted of, or found guilty of, or pled guilty or nolo contendere to, or has been incarcerated within the last 10 years as a result of having previously been convicted of, or found guilty of, or pled guilty or nolo contendere to, any felony within the last 10 years and, if so, the name of such person, the nature of the offense, the date of the offense, the court having jurisdiction in the case, the date of conviction or other disposition, and the disposition of the offense.

6. The charitable organization or sponsor or any of its officers, directors, trustees, or employees, regardless of adjudication, has been convicted of, or found guilty of, or pled guilty or nolo contendere to, or has been incarcerated within the last 10 years as a result of having previously been convicted of, or found guilty of, or pled guilty or nolo contendere to, any crime involving fraud, theft, larceny, embezzlement, fraudulent conversion, misappropriation of property, or any crime enumerated in this chapter or resulting from acts committed while involved in the solicitation of contributions within the last 10 years and, if so, the name of such person, the nature of the offense, the date of the offense, the court having jurisdiction in the case, the date of conviction or other disposition, and the disposition of the offense.

7. The charitable organization or sponsor or any of its officers, directors, trustees, or employees has been enjoined from violating any law relating to a charitable solicitation, and, if so, the name of such person, the date of the injunction, and the court issuing the injunction.

(e) The names, street addresses, and telephone numbers of any professional solicitor, professional fundraising consultant, and commercial co-venturer who is acting or has agreed to act on behalf of the charitable organization or sponsor, together with a statement setting forth the specific terms of the arrangements for salaries, bonuses, commissions, expenses, or other remunerations to be paid the fundraising consultant and professional solicitor.

(f) With initial registration only, a statement showing when and where the organization was established and the tax-exempt status of the organization together with a copy of any federal tax exemption determination letter. If the charitable organization or sponsor has not received a federal tax exemption determination letter at the time of initial registration, a copy of such determination must be filed with the department within 30 days after receipt of the determination by the charitable organization or sponsor. If the organization is subsequently notified by the Internal Revenue Service of any challenge to its continued entitlement to federal tax exemption, the charitable organization or sponsor shall notify the department of this fact within 30 days after receipt.

(g) The following information must be filed with the initial registration statement and must be updated when any change occurs in the information that was previously filed with the initial registration statement:

1. The principal street address and telephone number of the charitable organization or sponsor and the street address and telephone numbers of any offices in this state or, if the charitable organization or sponsor does not maintain an office in this state, the name, street address, and telephone number of the person who has custody of its financial records. The parent organization that files a consolidated registration statement on behalf of its chapters, branches, or affiliates must additionally provide the street addresses and telephone numbers of all such locations in this state.

2. The names and street addresses of the officers, directors, trustees, and principal salaried executive personnel.

3. The date when the charitable organization or sponsor’s fiscal year ends.

4. A list or description of the major program activities.

5. The names, street addresses, and telephone numbers of the individuals or officers who have final responsibility for the custody of the contributions and who will be responsible for the final distribution of the contributions.

(3) Each chapter, branch, or affiliate of a parent organization that is required to register under this section must file a separate registration statement and financial statement or report the required information to its parent organization, which shall then file, on a form prescribed by the department, a consolidated registration statement for the parent organization and its Florida chapters, branches, and affiliates. A consolidated registration statement filed by a parent organization must include or be accompanied by financial statements as specified in s. 496.407 for the parent organization and each of its Florida chapters, branches, and affiliates that solicited or received contributions during the preceding fiscal year. However, if all contributions received by chapters, branches, or affiliates are remitted directly into a depository account that feeds directly into the parent organization’s centralized accounting system from which all disbursements are made, the parent organization may submit one consolidated financial statement on a form prescribed by the department. The consolidated financial statement must comply with s. 496.407 and must reflect the activities of each chapter, branch, or affiliate of the parent organization, including all contributions received in the name of each chapter, branch, or affiliate; all payments made to each chapter, branch, or affiliate; and all administrative fees assessed to each chapter, branch, or affiliate. A copy of Internal Revenue Service Form 990 and all attached schedules filed for the preceding fiscal year, or a copy of Internal Revenue Service Form 990-EZ and Schedule O for the preceding fiscal year, for the parent organization and each Florida chapter, branch, or affiliate that is required to file such forms must be attached to the consolidated financial statement.

(4)(a) Every charitable organization, sponsor, or parent organization filing on behalf of one or more chapters, branches, or affiliates that is required to register under this section must pay a single registration fee. A parent organization filing on behalf of one or more chapters, branches, or affiliates shall total all contributions received by the chapters, branches, or affiliates included in the registration statement to determine registration fees. Fees shall be assessed as follows:

1.a. Ten dollars, if the contributions received for the last fiscal or calendar year were less than $5,000; or

b. Ten dollars, if the contributions actually raised or received from the public during the immediately preceding fiscal year by such organization or sponsor are no more than $25,000 and the fundraising activities of such organization or sponsor are carried on by volunteers, members, officers, or permanent employees, who are not compensated, primarily to solicit such contributions, provided no part of the assets or income of such organization or sponsor inures to the benefit of or is paid to any officer or member of such organization or sponsor or to any professional fundraising consultant, professional solicitor, or commercial co-venturer;

2. Seventy-five dollars, if the contributions received for the last fiscal year were $5,000 or more, but less than $100,000;

3. One hundred twenty-five dollars, if the contributions received for the last fiscal year were $100,000 or more, but less than $200,000;

4. Two hundred dollars, if the contributions received for the last fiscal year were $200,000 or more, but less than $500,000;

5. Three hundred dollars, if the contributions received for the last fiscal year were $500,000 or more, but less than $1 million;

6. Three hundred fifty dollars, if the contributions received for the last fiscal year were $1 million or more, but less than $10 million;

7. Four hundred dollars, if the contributions received for the last fiscal year were $10 million or more.

(b) A charitable organization or sponsor that fails to file a registration statement by the due date may be assessed an additional fee for such late filing. The late filing fee is $25 for each month or part of a month after the date on which the annual renewal statement was due to be filed with the department.

(c) All registration fees must be paid to the department and deposited into the General Inspection Trust Fund.

(5) Each chapter, branch, or area office of a charitable organization or sponsor must independently comply with the provisions of this section unless such entity is exempt from registration or has reported the required information to its parent organization for filing of a consolidated registration statement.

(6) An independent member charity of a federated fundraising organization must independently comply with the provisions of this section unless specifically exempted.

(7)(a) The department must examine each initial registration statement or annual renewal statement and the supporting documents filed by a charitable organization or sponsor and shall determine whether the registration requirements are satisfied. Within 15 business days after its receipt of a statement, the department must examine the statement, notify the applicant of any apparent errors or omissions, and request any additional information the department is allowed by law to require. Failure to correct an error or omission or to supply additional information is not grounds for denial of the initial registration or annual renewal statement unless the department has notified the applicant within the 15-business-day period. The department must approve or deny each statement, or must notify the applicant that the activity for which she or he seeks registration is exempt from the registration requirement, within 15 business days after receipt of the initial registration or annual renewal statement or the requested additional information or correction of errors or omissions. A statement that is not approved or denied within 15 business days after receipt of the requested additional information or correction of errors or omissions is approved. Within 7 business days after receipt of a notification that the registration requirements are not satisfied, the charitable organization or sponsor may request a hearing. The hearing must be held within 7 business days after receipt of the request, and any recommended order, if one is issued, must be rendered within 3 business days after the hearing. The final order must then be issued within 2 business days after the recommended order. If a recommended order is not issued, the final order must be issued within 5 business days after the hearing. The proceedings must be conducted in accordance with chapter 120, except that the time limits and provisions set forth in this paragraph prevail to the extent of any conflict.

(b) If a charitable organization or sponsor discloses information specified in subparagraphs (2)(d)2.-7. in the initial registration statement or annual renewal statement, the time limits set forth in paragraph (a) are waived, and the department shall process such initial registration statement or annual renewal statement in accordance with the time limits set forth in chapter 120. The registration of a charitable organization or sponsor shall be automatically suspended for failure to disclose any information specified in subparagraphs (2)(d)2.-7. until such time as the required information is submitted to the department.

(8) A charitable organization or sponsor, or an officer, director, trustee, or employee thereof, may not knowingly allow an officer, director, trustee, or employee of the charitable organization or sponsor to solicit contributions on behalf of such charitable organization or sponsor if such officer, director, trustee, or employee has, in any state, regardless of adjudication, been convicted of, been found guilty of, or pled guilty or nolo contendere to, or has been incarcerated within the last 10 years as a result of having previously been convicted of, been found guilty of, or pled guilty or nolo contendere to, a felony within the last 10 years or a crime within the last 10 years involving fraud, theft, larceny, embezzlement, fraudulent conversion, misappropriation of property, or a crime arising from the conduct of a solicitation for a charitable organization or sponsor, or has been enjoined in any state from violating a law relating to a charitable solicitation. The prohibitions in this subsection also apply to a misdemeanor in another state which constitutes a disqualifying felony in this state.

(9) The department may deny or revoke the registration of a charitable organization or sponsor if the charitable organization or sponsor, or an officer, director, or trustee thereof, has had the right to solicit contributions revoked in any state or has been ordered by a court or governmental agency to cease soliciting contributions within any state.

(10) A charitable organization or sponsor registered under this section which ends solicitation activities or participation in charitable sales promotions in this state shall immediately notify the department in writing of the date such activities ceased.

History.—ss. 5, 26, ch. 91-208; s. 2, ch. 93-174; ss. 2, 19, ch. 94-287; s. 5, ch. 95-372; s. 559, ch. 97-103; s. 1, ch. 97-250; s. 4, ch. 98-299; s. 2, ch. 99-307; s. 1, ch. 2001-351; s. 7, ch. 2013-251; s. 6, ch. 2014-122.



496.4055 - Charitable organization or sponsor board duties.

496.4055 Charitable organization or sponsor board duties.—

(1) As used in this section, the term “conflict of interest transaction” means a transaction between a charitable organization or sponsor and another party in which a director, officer, or trustee of the charitable organization or sponsor has a direct or indirect financial interest. The term includes, but is not limited to, the sale, lease, or exchange of property to or from the charitable organization or sponsor; the lending of moneys to or borrowing of moneys from the charitable organization or sponsor; and the payment of compensation for services provided to or from the charitable organization or sponsor.

(2) The board of directors, or an authorized committee thereof, of a charitable organization or sponsor required to register with the department under s. 496.405 shall adopt a policy regarding conflict of interest transactions. The policy shall require annual certification of compliance with the policy by all directors, officers, and trustees of the charitable organization. A copy of the annual certification shall be submitted to the department with the annual registration statement required by s. 496.405.

History.—s. 7, ch. 2014-122.



496.406 - Exemption from registration.

496.406 Exemption from registration.—

(1) The following charitable organizations and sponsors are exempt from the requirements of s. 496.405:

(a) A person who is soliciting for a named individual, provided that all the contributions collected without any deductions whatsoever are turned over to the beneficiary for her or his use and provided that the person has complied with the requirements of s. 496.413.

(b) A charitable organization or sponsor that limits solicitation of contributions to the membership of the charitable organization or sponsor. For the purposes of this paragraph, the term “membership” does not include those persons who are granted a membership upon making a contribution as a result of a solicitation.

(c) Any division, department, post, or chapter of a veterans’ service organization granted a federal charter under Title 36, United States Code.

(d) A charitable organization or sponsor that has less than $25,000 in total revenue during a fiscal year if the fundraising activities of such organization or sponsor are carried on by volunteers, members, or officers who are not compensated and no part of the assets or income of such organization or sponsor inures to the benefit of or is paid to any officer or member of such organization or sponsor or to any professional fundraising consultant, professional solicitor, or commercial co-venturer. If a charitable organization or sponsor that has less than $25,000 in total revenue during a fiscal year actually acquires total revenue equal to or in excess of $25,000, the charitable organization or sponsor must register with the department as required by s. 496.405 within 30 days after the date the revenue reaches $25,000.

(2) Before soliciting contributions, a charitable organization or sponsor claiming to be exempt from the registration requirements of s. 496.405 under paragraph (1)(d) must submit annually to the department, on forms prescribed by the department:

(a) The name, address, and telephone number of the charitable organization or sponsor, the name under which it intends to solicit contributions, the purpose for which it is organized, and the purpose or purposes for which the contributions to be solicited will be used.

(b) The tax exempt status of the organization.

(c) The date on which the organization’s fiscal year ends.

(d) The names, street addresses, and telephone numbers of the individuals or officers who have final responsibility for the custody of the contributions and who will be responsible for the final distribution of the contributions.

(e) A financial statement of support, revenue, and expenses and a statement of functional expenses that must include, but not be limited to, expenses in the following categories: program, management and general, and fundraising. In lieu of the financial statement, a charitable organization or sponsor may submit a copy of its Internal Revenue Service Form 990 and all attached schedules or Internal Revenue Service Form 990-EZ and Schedule O.

(3) A charitable organization or sponsor claiming to be exempt from the registration requirements of this chapter shall submit any information that the department may request to substantiate an exemption under this section. A charitable organization or sponsor that fails to submit information satisfactory to the department is not exempt from the requirements of this chapter. In any proceeding, the burden of proving an exemption is upon the charitable organization or sponsor claiming it.

(4) Exemption from the registration requirements of s. 496.405 does not limit the applicability of other provisions of this section to a charitable organization or sponsor.

History.—ss. 6, 26, ch. 91-208; ss. 3, 19, ch. 94-287; s. 560, ch. 97-103; s. 5, ch. 98-299; s. 1, ch. 2010-177; s. 8, ch. 2013-251.



496.407 - Financial statement.

496.407 Financial statement.—

(1) A charitable organization or sponsor that is required to initially register or annually renew registration must file an annual financial statement for the immediately preceding fiscal year on a form prescribed by the department.

(a) The statement must include the following:

1. A balance sheet.

2. A statement of support, revenue and expenses, and any change in the fund balance.

3. The names and addresses of the charitable organizations or sponsors, professional fundraising consultant, professional solicitors, and commercial co-venturers used, if any, and the amounts received therefrom, if any.

4. A statement of functional expenses that must include, but is not limited to, expenses in the following categories:

a. Program service costs.

b. Management and general costs.

c. Fundraising costs.

(b) The financial statement must be audited or reviewed as follows:

1. For a charitable organization or sponsor that receives less than $500,000 in annual contributions, a compilation, audit, or review of the financial statement is optional.

2. For a charitable organization or sponsor that receives at least $500,000 but less than $1 million in annual contributions, the financial statement shall be reviewed or audited by an independent certified public accountant.

3. For a charitable organization or sponsor that receives $1 million or more in annual contributions, the financial statement shall be audited by an independent certified public accountant.

(c) Audits and reviews shall be prepared in accordance with the following standards:

1. An audit shall be prepared by an independent certified public accountant in accordance with generally accepted auditing standards, including the Statements on Auditing Standards.

2. A review shall be prepared by an independent certified public accountant in accordance with the Statements on Standards for Accounting and Review Services.

(d) An audited or reviewed financial statement must be accompanied by a report signed and prepared by the independent certified public accountant performing such audit or review.

(2)(a) In lieu of the financial statement described in subsection (1), a charitable organization or sponsor may submit a copy of its Internal Revenue Service Form 990 and all attached schedules filed for the preceding fiscal year or a copy of its Internal Revenue Service Form 990-EZ and Schedule O filed for the preceding fiscal year. A charitable organization or sponsor that submits such forms or schedules may redact information that is not subject to public inspection pursuant to 26 U.S.C. s. 6104(d)(3) before submission.

(b) Forms and schedules described in paragraph (a) submitted by a charitable organization or sponsor that receives $500,000 or more in annual contributions must be prepared by a certified public accountant or another professional who prepares such forms or schedules in the ordinary course of his or her business.

(3) Upon a showing of good cause by a charitable organization or sponsor, the department may extend the time for the filing of a financial statement required under this section by up to 180 days, during which time the previous registration shall remain active. The registration shall be automatically suspended for failure to file the financial statement within the extension period.

(4) The department may require that an audit or review be conducted for any financial statement submitted by a charitable organization or sponsor if the department finds any discrepancies, which may include, but are not limited to, irregular or inconsistent information, in the charitable organization’s or sponsor’s financial statement.

History.—ss. 7, 26, ch. 91-208; ss. 4, 19, ch. 94-287; s. 9, ch. 2013-251; s. 8, ch. 2014-122.



496.4071 - Supplemental financial disclosure.

496.4071 Supplemental financial disclosure.—

(1) If, for the immediately preceding fiscal year, a charitable organization or sponsor had more than $1 million in total revenue and spent less than 25 percent of the organization or sponsor’s total annual functional expenses on program service costs, in addition to any financial statement required under s. 496.407, the charitable organization or sponsor shall file the following supplemental financial information on a form prescribed by the department:

(a) The dollar amount and the percentage of total revenue and charitable contributions allocated to funding each of the following administrative functions:

1. Total salaries of all persons employed by the charitable organization or sponsor.

2. Fundraising, including the names of any professional solicitors, amounts paid to professional solicitors, and contributions received from professional solicitors’ campaigns.

3. Travel expenses.

4. Overhead and other expenses related to managing and administering the charitable organization or sponsor.

(b) The names of and specific sums earned by or paid to all employees or consultants who earned or were paid more than $100,000 during the immediately preceding fiscal year.

(c) The names of and specific sums paid to all service providers who were paid more than $100,000 during the immediately preceding fiscal year and a brief description of the services provided.

(d) The dollar amount and percentage of total revenue and charitable contributions allocated to programs.

(e) The details of any economic or business transaction between the charitable organization or sponsor and an officer, trustee, or director of the charitable organization or sponsor; the immediate family of an officer, trustee, or director of the charitable organization or sponsor; an entity controlled by an officer, trustee, or director of the charitable organization or sponsor; an entity controlled by the immediate family of an officer, trustee, or director of the charitable organization or sponsor; an entity that employed or engaged for consultation an officer, trustee, or director of the charitable organization or sponsor; and an entity that employed or engaged for consultation the immediate family of an officer, trustee, or director of the charitable organization or sponsor. As used in this paragraph, the term “immediate family” means a parent, spouse, child, sibling, grandparent, grandchild, brother-in-law, sister-in-law, son-in-law, daughter-in-law, mother-in-law, or father-in-law.

(f) Any additional clarifying information.

(2) The supplemental financial information required under subsection (1) must be filed with the department by the charitable organization or sponsor within 30 days after receiving a request for such information from the department.

History.—s. 9, ch. 2014-122.



496.4072 - Financial statements for specific disaster relief solicitations.

496.4072 Financial statements for specific disaster relief solicitations.—

(1) A charitable organization or sponsor that solicits contributions in this state for a charitable purpose related to a specific disaster or crisis and receives at least $50,000 in contributions in response to such solicitation shall file quarterly disaster relief financial statements with the department on a form prescribed by the department. The quarterly statements must detail the contributions secured as a result of the solicitation and the manner in which such contributions were expended.

(2) The first quarterly statement shall be filed on the last day of the 3rd month following the accrual of at least $50,000 in contributions after the commencement of solicitations for the specific disaster or crisis. The charitable organization or sponsor shall continue to file quarterly statements with the department until the quarter after all contributions raised in response to the solicitation are expended.

(3) The department shall post notice on its website of each disaster or crisis subject to the reporting requirements of this section within 10 days after the disaster or crisis.

(4) A charitable organization or sponsor that has been registered with the department for at least 4 consecutive years immediately before soliciting contributions for a charitable purpose related to a specific disaster or crisis is exempt from the reporting requirements of this section.

History.—s. 10, ch. 2014-122.



496.409 - Registration and duties of professional fundraising consultant.

496.409 Registration and duties of professional fundraising consultant.—

(1) A person may not act as a professional fundraising consultant unless he or she has first complied with the requirements of ss. 496.401-496.424 and has obtained approval of the department of a registration statement in accordance with subsection (6). A person may not act as a professional fundraising consultant after the expiration, suspension, or cancellation of his or her registration.

(2) Applications for registration or renewal of registration must be submitted on a form prescribed by the department, signed by an authorized official of the professional fundraising consultant who shall certify that the report is true and correct, and must include the following information:

(a) The street address and telephone number of the principal place of business of the applicant and any Florida street addresses if the principal place of business is located outside this state.

(b) The form of the applicant’s business.

(c) The names and residence addresses of all principals of the applicant, including all officers, directors, and owners.

(d) Whether any of the owners, directors, officers, or employees of the applicant are related as parent, child, spouse, or sibling to any other directors, officers, owners, or employees of the applicant; to any officer, director, trustee, or employee of any charitable organization or sponsor under contract to the applicant; or to any supplier or vendor providing goods or services to any charitable organization or sponsor under contract to the applicant.

(e) Whether the applicant or any of its officers, directors, trustees, or employees have, within the last 10 years, regardless of adjudication, been convicted, or found guilty of, or pled guilty or nolo contendere to, or have been incarcerated within the last 10 years as a result of having previously been convicted of, or found guilty of, or pled guilty or nolo contendere to, any felony and, if so, the name of such person, the nature of the offense, the date of the offense, the court having jurisdiction in the case, the date of conviction or other disposition, and the disposition of the offense.

(f) Whether the applicant or any of its officers, directors, trustees, or employees have, regardless of adjudication, been convicted of, or found guilty of, or pled guilty or nolo contendere to, or have been incarcerated within the last 10 years as a result of having previously been convicted of, or found guilty of, or pled guilty or nolo contendere to, a crime within the last 10 years involving fraud, theft, larceny, embezzlement, fraudulent conversion, or misappropriation of property, or any crime arising from the conduct of a solicitation for a charitable organization or sponsor and, if so, the name of such person, the nature of the offense, the date of the offense, the court having jurisdiction in the case, the date of conviction or other disposition, and the disposition of the offense.

(g) Whether the applicant or any of its officers, directors, trustees, or employees have been enjoined from violating any law relating to a charitable solicitation and, if so, the name of such person, the date of the injunction, and the court issuing the injunction.

(3) The application for registration must be accompanied by a fee of $300. A professional fundraising consultant which is a partnership or corporation may register for and pay a single fee on behalf of all of its partners, members, officers, directors, agents, and employees. In that case, the names and street addresses of all the officers, employees, and agents of the fundraising consultant and all other persons with whom the fundraising consultant has contracted to work under its direction must be listed in the application. Each registration is valid for 1 year. The registration may be renewed for additional 1-year periods upon application to the department and payment of the registration fee.

(4) A professional fundraising consultant may enter into a contract or agreement with a charitable organization or sponsor only if the charitable organization or sponsor has complied with all applicable provisions of this chapter. A contract or agreement between a professional fundraising consultant and a charitable organization or sponsor must be in writing, signed by two authorized officials of the charitable organization or sponsor, and filed by the professional fundraising consultant with the department at least 5 days before the performance of any material service by the professional fundraising consultant. Solicitation under the contract or agreement may not begin before the filing of the contract or agreement.

(5) The contract must contain all of the following provisions:

(a) A statement of the charitable or sponsor purpose for which the solicitation campaign is being conducted.

(b) A statement of the respective obligations of the professional fundraising consultant and the charitable organization or sponsor.

(c) A clear statement of the fee that will be paid to the professional fundraising consultant.

(d) The effective and termination dates.

(e) A statement that the professional fundraising consultant will not, at any time, have control or custody of contributions.

(6)(a) The department shall examine each registration statement and all supporting documents filed by a professional fundraising consultant and determine whether the registration requirements are satisfied. If the department determines that the registration requirements are not satisfied, the department must notify the professional fundraising consultant within 15 business days after its receipt of the registration statement; otherwise the registration statement is approved. Within 7 business days after receipt of a notification that the registration requirements are not satisfied, the applicant may request a hearing. The hearing must be held within 7 business days after receipt of the request, and any recommended order, if one is issued, must be rendered within 3 business days after the hearing. The final order must then be issued within 2 business days after the recommended order. If a recommended order is not issued, the final order must be issued within 5 business days after the hearing. The proceedings must be conducted in accordance with chapter 120, except that the time limits and provisions set forth in this paragraph prevail to the extent of any conflict.

(b) If a professional fundraising consultant discloses information specified in paragraphs (2)(e)-(g) in the initial application for registration or renewal application, the time limits set forth in paragraph (a) are waived, and the department shall process the initial application for registration or the renewal application in accordance with the time limits set forth in chapter 120. The registration of a professional consultant shall be automatically suspended for failure to disclose any information specified in paragraphs (2)(e)-(g) until such time as the required information is submitted to the department.

(7) All registration fees must be paid to the department and deposited into the General Inspection Trust Fund.

(8) Unless otherwise provided, any material change in information filed with the department pursuant to this section must be reported in writing to the department within 7 working days after the change occurred.

(9) A person may not act as a professional fundraising consultant, and a professional fundraising consultant, or an officer, director, trustee, or employee thereof, may not knowingly employ an officer, trustee, director, or employee, if such person has, in any state, regardless of adjudication, been convicted of, been found guilty of, or pled guilty or nolo contendere to, or has been incarcerated within the last 10 years as a result of having previously been convicted of, been found guilty of, or pled guilty or nolo contendere to, a crime within the last 10 years involving fraud, theft, larceny, embezzlement, fraudulent conversion, or misappropriation of property, or a crime arising from the conduct of a solicitation for a charitable organization or sponsor, or has been enjoined in any state from violating a law relating to a charitable solicitation.

(10) The department may deny or revoke the registration of a professional fundraising consultant if the professional fundraising consultant, or any of its officers, directors, or trustees, has had the right to solicit contributions revoked in any state or has been ordered by a court or governmental agency to cease soliciting contributions within any state.

History.—ss. 8, 26, ch. 91-208; ss. 5, 19, ch. 94-287; s. 6, ch. 95-372; s. 561, ch. 97-103; s. 3, ch. 99-307; s. 2, ch. 2001-351; s. 10, ch. 2013-251; s. 11, ch. 2014-122.



496.410 - Registration and duties of professional solicitors.

496.410 Registration and duties of professional solicitors.—

(1) No person may act as a professional solicitor unless the person has first complied with the requirements of ss. 496.401-496.424 and has obtained approval of the department of a registration statement in accordance with subsection (5). A person may not act as a professional solicitor after the expiration, suspension, or cancellation of his or her registration.

(2) Applications for registration or renewal of registration must be submitted on a form prescribed by rule of the department, signed by an authorized official of the professional solicitor who shall certify that the report is true and correct, and must include the following information:

(a) The street address and telephone number of the principal place of business of the applicant and any Florida street addresses if the principal place of business is located outside this state.

(b) The form of the applicant’s business.

(c) The place and date when the applicant, if other than an individual, was legally established.

(d) The names and residence addresses of all principals of the applicant, including all officers, directors, and owners.

(e) A statement as to whether any of the owners, directors, officers, or employees of the applicant are related as parent, spouse, child, or sibling to any other directors, officers, owners, or employees of the applicant; to any officer, director, trustee, or employee of any charitable organization or sponsor under contract to the applicant; or to any supplier or vendor providing goods or services to any charitable organization or sponsor under contract to the applicant.

(f) A statement as to whether the applicant or any of its directors, officers, trustees, persons with a controlling interest in the applicant, or employees or agents involved in solicitation have, within the last 10 years, regardless of adjudication, been convicted of, or found guilty of, or pled guilty or nolo contendere to, or have been incarcerated within the last 10 years as a result of having previously been convicted of, or found guilty of, or pled guilty or nolo contendere to, any felony and, if so, the name of such person, the nature of the offense, the date of the offense, the court having jurisdiction in the case, the date of conviction or other disposition, and the disposition of the offense.

(g) A statement as to whether the applicant or any of its directors, officers, trustees, persons with a controlling interest in the applicant, or employees or agents involved in solicitation have, regardless of adjudication, been convicted of, or found guilty of, or pled guilty or nolo contendere to, or have been incarcerated within the last 10 years as a result of having previously been convicted of, or found guilty of, or pled guilty or nolo contendere to, a crime within the last 10 years involving fraud, theft, larceny, embezzlement, fraudulent conversion, or misappropriation of property, or any crime arising from the conduct of a solicitation for a charitable organization or sponsor and, if so, the name of such person, the nature of the offense, the date of the offense, the court having jurisdiction in the case, the date of conviction or other disposition, and the disposition of the offense.

(h) A statement as to whether the applicant or any of its directors, officers, trustees, persons with a controlling interest in the applicant, or employees or agents involved in solicitation have been enjoined from violating any law relating to a charitable solicitation and, if so, the name of such person, the date of the injunction, and the court issuing the injunction.

(i) The names, dates of birth, and identifying numbers on or associated with valid government-issued identification cards of all persons in charge of or engaged in any solicitation activity, except those individuals required to obtain an individual license pursuant to s. 496.4101.

(j) A list of all telephone numbers the applicant will use to solicit contributions as well as the actual physical address associated with each telephone number and any fictitious names associated with such address.

(k) A copy of any script, outline, or presentation used by the applicant to solicit contributions or, if such solicitation aids are not used, written confirmation thereof.

(l) A copy of sales information or literature provided to a donor or potential donor by the applicant in connection with a solicitation.

(3) The application for registration must be accompanied by a fee of $300. The names and street addresses of all the officers, employees, and agents of the professional solicitor and all other persons with whom the professional solicitor has contracted to work under its direction, including solicitors, must be listed in the application or furnished to the department within 5 days after the date of employment or contractual arrangement. Each registration is valid for 1 year and may be renewed for an additional 1-year period upon application to the department and payment of the registration fee.

(4) A professional solicitor must, at the time of application or renewal of registration, file with and have approved by the department a bond, to which the professional solicitor is the principal obligor in the sum of $50,000, with one or more sureties authorized to do business in this state. The professional solicitor must maintain the bond in effect as long as the registration is in effect; however, the liability of the surety under the bond must not exceed an all-time aggregate liability of $50,000. The bond, which may be in the form of a rider to a larger blanket liability bond, must be payable to the state and to any person who may have a cause of action against the principal obligor of the bond for any liability arising out of a violation by the obligor of any provision of ss. 496.401-496.424, or any rule adopted pursuant thereto.

(5)(a) The department must examine each registration statement and supporting documents filed by a professional solicitor. If the department determines that the registration requirements are not satisfied, the department must notify the professional solicitor within 15 business days after its receipt of the registration statement; otherwise the registration statement is approved. Within 7 business days after receipt of a notification that the registration requirements are not satisfied, the applicant may request a hearing. The hearing must be held within 7 business days after receipt of the request, and any recommended order, if one is issued, must be rendered within 3 business days after the hearing. The final order must then be issued within 2 business days after the recommended order. If a recommended order is not issued, the final order must be issued within 5 business days after the hearing. The proceedings must be conducted in accordance with chapter 120, except that the time limits and provisions set forth in this paragraph prevail to the extent of any conflict.

(b) If a professional solicitor discloses information specified in paragraphs (2)(f)-(h) in the initial application for registration or the renewal application, the time limits set forth in paragraph (a) are waived, and the department shall process the initial application for registration or renewal application in accordance with the time limits set forth in chapter 120. The registration of a professional solicitor shall be automatically suspended for failure to disclose any information specified in paragraphs (2)(f)-(h) until such time as the required information is submitted to the department.

(6) No less than 15 days before commencing any solicitation campaign or event, the professional solicitor must file with the department a solicitation notice on a form prescribed by the department. The notice must be signed and sworn to by the contracting officer of the professional solicitor and must include:

(a) A description of the solicitation event or campaign.

(b) Each location and telephone number from which the solicitation is to be conducted.

(c) The legal name and residence address of each person responsible for directing and supervising the conduct of the campaign.

(d) A statement as to whether the professional solicitor will at any time have custody of contributions.

(e) The account number and location of each bank account where receipts from the campaign are to be deposited.

(f) A full and fair description of the charitable or sponsor program for which the solicitation campaign is being carried out as provided in the contract between the professional solicitor and the charitable organization or sponsor.

(g) The fundraising methods to be used.

(h) A copy of the contract identified in subsection (7).

(i) A statement of the guaranteed minimum percentage of the gross receipts from contributions which will be remitted to the charitable organization or sponsor, if any, or, if the solicitation involves the sale of goods, services, or tickets to a fundraising event, the percentage of the purchase price which will be remitted to the charitable organization or sponsor, if any.

(j) The percentage of a contribution which may be deducted as a charitable contribution under federal income tax laws.

(k) A statement as to whether an owner, director, officer, trustee, or employee of the professional solicitor is related as a parent, spouse, child, sibling, grandparent, grandchild, brother-in-law, sister-in-law, son-in-law, daughter-in-law, mother-in-law, or father-in-law to:

1. Another officer, director, owner, trustee, or employee of the professional solicitor.

2. An officer, director, owner, trustee, or employee of a charitable organization or sponsor under contract with the professional solicitor.

3. A supplier or vendor providing goods or services to a charitable organization or sponsor under contract with the professional solicitor.

(l) The beginning and ending dates of the solicitation campaign.

(m) A copy of any script, outline, or presentation used by the professional solicitor to solicit contributions for the solicitation campaign or, if such solicitation aids are not used, written confirmation thereof.

(n) A copy of sales information or literature provided to a donor or potential donor by the professional solicitor in connection with the solicitation campaign.

(7) A professional solicitor may enter into a contract or agreement with a charitable organization or sponsor only if the charitable organization or sponsor has complied with all applicable provisions of this chapter. A contract or agreement between a professional solicitor and a charitable organization or sponsor for each solicitation campaign must be in writing, signed by two authorized officials of the charitable organization or sponsor, one of whom must be a member of the organization’s governing body and one of whom must be the authorized contracting officer for the professional solicitor, and contain all of the following provisions:

(a) A statement of the charitable or sponsor purpose and program for which the solicitation campaign is being conducted.

(b) A statement of the respective obligations of the professional solicitor and the charitable organization or sponsor.

(c) A statement of the guaranteed minimum percentage of the gross receipts from contributions which will be remitted to the charitable organization or sponsor, if any, or, if the solicitation involves the sale of goods, services, or tickets to a fundraising event, the percentage of the purchase price which will be remitted to the charitable organization or sponsor, if any. Any stated percentage shall exclude any amount which the charitable organization or sponsor is to pay as fundraising costs.

(d) A statement of the percentage of the gross revenue which the professional solicitor will be compensated. If the compensation of the professional solicitor is not contingent upon the number of contributions or the amount of revenue received, his or her compensation shall be expressed as a reasonable estimate of the percentage of the gross revenue, and the contract must clearly disclose the assumptions upon which the estimate is based. The stated assumptions must be based upon all of the relevant facts known to the professional solicitor regarding the solicitation to be conducted by the professional solicitor.

(e) The effective and termination dates of the contract.

(8) Within 45 days after a solicitation campaign has been completed and within 45 days after the anniversary of the commencement of a solicitation campaign lasting more than 1 year, the professional solicitor must provide to the charitable organization or sponsor and file with the department a financial report of the campaign, including the gross revenue received and an itemization of all expenses incurred. The report must be completed on a form prescribed by the department and signed by an authorized official of the professional solicitor who shall certify that the report is true and correct.

(9) Each contribution collected by or in the custody of the professional solicitor must be solely in the name of the charitable organization or sponsor on whose behalf the contribution was solicited. Not later than 2 days after receipt of each contribution, the professional solicitor must deposit the entire amount of the contribution in an account at a bank or other federally insured financial institution, which must be in the name of that charitable organization or sponsor. The charitable organization or sponsor must have sole control of all withdrawals from the account, and the professional solicitor shall not be given the authority to withdraw any deposited funds from the account.

(10) During each solicitation campaign, and for not less than 3 years after its completion, the professional solicitor shall maintain the following records:

(a) The date and amount of each contribution received and the name, address, and telephone number of each contributor.

(b) The name and residence street address of each employee, agent, and any other person, however designated, who is involved in the solicitation, the amount of compensation paid to each, and the dates on which the payments were made.

(c) A record of all contributions that at any time are in the custody of the professional solicitor.

(d) A record of all expenses incurred by the professional solicitor for the payment of which the professional solicitor is liable.

(e) A record of all expenses incurred by the professional solicitor for the payment of which the charitable organization or sponsor is liable.

(f) The location of each bank or financial institution in which the professional solicitor has deposited revenue from the solicitation campaign and the account number of each account in which the deposits were made.

(g) A copy of each pitch sheet or solicitation script used during the completed solicitation campaign.

(h) If a refund of a contribution has been requested, the name and address of each person requesting the refund, and, if a refund was made, its amount and the date it was made.

(11) If the professional solicitor sells tickets to any event and represents that the tickets will be donated for use by another person, the professional solicitor also shall maintain for the same period as specified in subsection (10) the following records:

(a) The name and address of each contributor who purchases or donates tickets and the number of tickets purchased or donated by the contributor.

(b) The name and address of each organization that receives the donated tickets for the use of others, and the number of tickets received by the organization.

(12) Any of the records described in this section must be made available to the department upon request and must be furnished within 10 days after the request.

(13) Unless otherwise provided in ss. 496.401-496.424, any material change in any information filed with the department pursuant to this section must be reported in writing to the department within 7 days after the change occurs.

(14) A person may not act as a professional solicitor, and a professional solicitor, or an officer, director, trustee, or employee thereof, may not, to solicit for compensation, knowingly employ an officer, trustee, director, or employee, or a person with a controlling interest therein, who has, in any state, regardless of adjudication, been convicted of, been found guilty of, or pled guilty or nolo contendere to, or has been incarcerated within the last 10 years as a result of having previously been convicted of, been found guilty of, or pled guilty or nolo contendere to, a felony within the last 10 years involving fraud, theft, larceny, embezzlement, fraudulent conversion, or misappropriation of property, or a crime arising from the conduct of a solicitation for a charitable organization or sponsor, or has been enjoined in any state from violating a law relating to a charitable solicitation. The prohibitions in this subsection also apply to a misdemeanor in another state which constitutes a disqualifying felony in this state.

(15) The department may deny or revoke the registration of a professional solicitor if the professional solicitor, or any of its officers, directors, trustees, or agents, has had the right to solicit contributions revoked in any state or has been ordered by a court or governmental agency to cease soliciting contributions within any state.

(16) All registration fees must be paid to the department and deposited into the General Inspection Trust Fund.

History.—ss. 9, 26, ch. 91-208; ss. 6, 19, ch. 94-287; s. 7, ch. 95-372; s. 562, ch. 97-103; s. 4, ch. 99-307; s. 3, ch. 2001-351; s. 11, ch. 2013-251; s. 12, ch. 2014-122.



496.4101 - Licensure of professional solicitors and certain employees thereof.

496.4101 Licensure of professional solicitors and certain employees thereof.—

(1) Each officer, director, trustee, or owner of a professional solicitor and any employee of a professional solicitor conducting telephonic solicitations during which a donor’s or potential donor’s personal financial information is requested or provided must, before engaging in solicitation activities, obtain a solicitor license from the department. As used in this subsection, the term “personal financial information” includes, but is not limited to, social security numbers, credit card numbers, banking information, and credit reports.

(2) Persons required to obtain a solicitor license under subsection (1) shall submit to the department, in such form as the department prescribes, an application for a solicitor license. The application must include the following information:

(a) The true name, date of birth, unique identification number of a driver license or other valid form of identification, and home address of the applicant.

(b) Whether the applicant, in any state, regardless of adjudication, has previously been convicted of, been found guilty of, or pled guilty or nolo contendere to, or has been incarcerated within the last 10 years as a result of having previously been convicted of, been found guilty of, or pled guilty or nolo contendere to, a crime within the last 10 years involving fraud, theft, larceny, embezzlement, fraudulent conversion, or misappropriation of property, or a crime arising from the conduct of a solicitation for a charitable organization or sponsor, or has been enjoined in any state from violating a law relating to a charitable solicitation.

(c) Whether the applicant, in any state, is involved in pending litigation or has had entered against her or him an injunction, a temporary restraining order, or a final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, a cease and desist order, or any similar document, in any civil or administrative action involving fraud, theft, larceny, embezzlement, fraudulent conversion, or misappropriation of property, or has been enjoined from violating any law relating to a charitable solicitation.

(3)(a) An applicant shall submit a complete set of his or her fingerprints to an agency, entity, or vendor authorized by s. 943.053(13). The fingerprints shall be forwarded to the Department of Law Enforcement for state processing, and the Department of Law Enforcement shall forward them to the Federal Bureau of Investigation for national processing.

(b) Fees for state and federal fingerprint processing and fingerprint retention fees shall be borne by the applicant. The state cost for fingerprint processing is that authorized in s. 943.053(3)(e) for records provided to persons or entities other than those specified as exceptions therein.

(c) All fingerprints submitted to the Department of Law Enforcement as required under this subsection shall be retained by the Department of Law Enforcement as provided under s. 943.05(2)(g) and (h) and enrolled in the Federal Bureau of Investigation’s national retained print arrest notification program. Fingerprints shall not be enrolled in the national retained print arrest notification program until the Department of Law Enforcement begins participation with the Federal Bureau of Investigation. Arrest fingerprints will be searched against the retained prints by the Department of Law Enforcement and the Federal Bureau of Investigation.

(d) For any renewal of the applicant’s license, the department shall request the Department of Law Enforcement to forward the retained fingerprints of the applicant to the Federal Bureau of Investigation unless the applicant is enrolled in the national retained print arrest notification program described in paragraph (c). The fee for the national criminal history check shall be paid as part of the renewal process to the department and forwarded by the department to the Department of Law Enforcement. If the applicant’s fingerprints are retained in the national retained print arrest notification program, the applicant shall pay the state and national retention fee to the department, which shall forward the fee to the Department of Law Enforcement.

(e) The department shall notify the Department of Law Enforcement regarding any person whose fingerprints have been retained but who is no longer licensed under this chapter.

(f) The department shall screen background results to determine whether an applicant meets licensure requirements.

(4) A solicitor license must be renewed annually by the submission of a renewal application. A solicitor license that is not renewed expires without further action by the department.

(5) Any material change to the information submitted to the department in the initial application or renewal application for a solicitor license shall be reported to the department by the applicant or licensee within 10 days after the change occurs.

(6) It is a violation of this chapter:

(a) For an applicant to provide inaccurate or incomplete information to the department in the initial or renewal application for a solicitor license.

(b) For a person specified in subsection (1) to fail to maintain a solicitor license as required by this section.

(c) For a professional solicitor to allow, require, permit, or authorize an employee without an active solicitor license issued under this section to conduct telephonic solicitations.

(7) The department shall adopt rules that allow applicants to engage in solicitation activities on a temporary basis until such time as a solicitor license is granted or denied.

(8) The department may deny or revoke a solicitor license if the applicant or licensee has had the right to solicit contributions revoked in any state, has been ordered by a court or governmental agency to cease soliciting contributions within any state, or is subject to any disqualification specified in s. 496.410(14).

(9) Any administrative proceeding that could result in entry of an order under this section shall be conducted in accordance with chapter 120.

History.—s. 13, ch. 2014-122; s. 3, ch. 2016-78; s. 4, ch. 2016-162.



496.411 - Disclosure requirements and duties of charitable organizations and sponsors.

496.411 Disclosure requirements and duties of charitable organizations and sponsors.—

(1) A charitable organization or sponsor may solicit contributions only for the purpose expressed in the solicitation for contributions or the registration statement of the charitable organization or sponsor and may apply contributions only in a manner substantially consistent with that purpose.

(2) A charitable organization or sponsor soliciting in this state must include all of the following disclosures at the point of solicitation:

(a) The name of the charitable organization or sponsor and state of the principal place of business of the charitable organization or sponsor.

(b) A description of the purpose or purposes for which the solicitation is being made.

(c) Upon request, the name and either the address or telephone number of a representative to whom inquiries may be addressed.

(d) Upon request, the amount of the contribution which may be deducted as a charitable contribution under federal income tax laws.

(e) Upon request, the source from which a written financial statement may be obtained. Such financial statement must be for the immediate preceding fiscal year and must be consistent with the annual financial statement filed under s. 496.407. The written financial statement must be provided within 14 days after the request and must state the purpose for which funds are raised, the total amount of all contributions raised, the total costs and expenses incurred in raising contributions, the total amount of contributions dedicated to the stated purpose or disbursed for the stated purpose, and whether the services of another person or organization have been contracted to conduct solicitation activities.

(3) Every charitable organization or sponsor that is required to register under s. 496.405 or is exempt under s. 496.406(1)(d) shall conspicuously display the following statement on every solicitation, confirmation, receipt, or reminder of a contribution:

“A COPY OF THE OFFICIAL REGISTRATION AND FINANCIAL INFORMATION MAY BE OBTAINED FROM THE DIVISION OF CONSUMER SERVICES BY CALLING TOLL-FREE WITHIN THE STATE. REGISTRATION DOES NOT IMPLY ENDORSEMENT, APPROVAL, OR RECOMMENDATION BY THE STATE.”

The statement must include a toll-free number and website for the division which can be used to obtain the registration information. If the solicitation consists of more than one piece, the statement must be displayed prominently in the solicitation materials. If the solicitation occurs on a website, the statement must be conspicuously displayed on any webpage that identifies a mailing address where contributions are to be sent, identifies a telephone number to call to process contributions, or provides for online processing of contributions.

(4) A charitable organization or sponsor must establish and exercise control over its fundraising activities.

(5) A charitable organization or sponsor must not enter into any contract or agreement with or employ a professional fundraising consultant or professional solicitor unless that professional solicitor or fundraising consultant is registered with the department.

(6) Each charitable organization or sponsor that is required to register under s. 496.405 shall conspicuously display the organization or sponsor’s registration number issued by the department under this chapter on every printed solicitation, written confirmation, receipt, or reminder of a contribution. If the solicitation consists of more than a single item, the statement shall be displayed prominently in the solicitation materials.

History.—ss. 10, 26, ch. 91-208; ss. 7, 19, ch. 94-287; s. 7, ch. 2001-214; s. 12, ch. 2013-251; s. 14, ch. 2014-122.



496.412 - Disclosure requirements and duties of professional solicitors.

496.412 Disclosure requirements and duties of professional solicitors.—

(1) A professional solicitor must comply with and be responsible for complying or causing compliance with the following disclosures:

(a) Before orally requesting a contribution, or contemporaneously with a written request for a contribution, a professional solicitor must clearly disclose:

1. The name of the professional solicitor as on file with the department.

2. If the individual acting on behalf of the professional solicitor identifies himself or herself by name, the individual’s legal name.

3. The name and state of the principal place of business of the charitable organization or sponsor and a description of how the contributions raised by the solicitation will be used for a charitable or sponsor purpose or, if there is no charitable organization or sponsor, a description as to how the contributions raised by the solicitation will be used for a charitable or sponsor purpose.

(b) In the case of a solicitation campaign conducted orally, whether by telephone or otherwise, any written confirmation, receipt, or reminder sent to any person who has contributed or has pledged to contribute shall include a clear disclosure of the information required by paragraph (a).

(c) In addition to the information required by paragraph (a), any written confirmation, receipt, or reminder of contribution made pursuant to an oral solicitation and any solicitation shall conspicuously state:

“A COPY OF THE OFFICIAL REGISTRATION AND FINANCIAL INFORMATION MAY BE OBTAINED FROM THE DIVISION OF CONSUMER SERVICES BY CALLING TOLL-FREE WITHIN THE STATE. REGISTRATION DOES NOT IMPLY ENDORSEMENT, APPROVAL, OR RECOMMENDATION BY THE STATE.”

The statement must include a toll-free number and website for the division which can be used to obtain the registration information. If the solicitation consists of more than one piece, the statement must be displayed prominently in the solicitation materials. If the solicitation occurs on a website, the statement must be conspicuously displayed on any webpage that identifies a mailing address where contributions are to be sent, identifies a telephone number to call to process contributions, or provides for online processing of contributions.

(d) If requested by the person being solicited, the professional solicitor shall inform that person in writing, within 14 days after the request, of the fixed percentage of the gross revenue or the reasonable estimate of the percentage of the gross revenue that the charitable organization or sponsor will receive as a benefit from the solicitation campaign or shall immediately notify the person being solicited that the information is available on the department’s website or by calling the division’s toll-free number.

(e) If requested by the person being solicited, the professional solicitor shall inform that person in writing, within 14 days after the request, of the percentage of the contribution which may be deducted as a charitable contribution under federal income tax laws or shall immediately notify the person being solicited that the information is available on the department’s website or by calling the division’s toll-free number.

(2) A professional solicitor must not represent that tickets to any event will be donated for use by another person, unless the following requirements are complied with:

(a) The professional solicitor must have the written commitments from persons stating that they will accept donated tickets and specifying the number of tickets they are willing to accept.

(b) The written commitments are filed with the department prior to any solicitation.

(3) The contributions solicited for donated tickets must not be more than the amount representing the number of ticket commitments received from persons and filed with the department.

(4) At least 7 calendar days before the date of the event, the professional solicitor must give all donated tickets to each person that made the written commitment to accept them.

History.—ss. 11, 26, ch. 91-208; ss. 8, 19, ch. 94-287; s. 563, ch. 97-103; s. 15, ch. 2014-122.



496.4121 - Collection receptacles used for donations.

496.4121 Collection receptacles used for donations.—

(1) As used in this section, the term “collection receptacle” means a receptacle used to collect donated clothing, household items, or other goods for resale.

(2) A collection receptacle must display a permanent sign or label on each side which contains the following information printed in letters that are at least 3 inches in height and no less than one-half inch in width, in a color that contrasts with the color of the collection receptacle:

(a) For a collection receptacle used by a person required to register under this chapter, the name, business address, telephone number, and registration number of the charitable organization or sponsor for whom the solicitation is made.

(b) For a collection receptacle placed or maintained in public view by a person not required to register under this chapter or by a person not claiming an exemption pursuant to s. 496.406, the name, telephone number, and physical address of the business conducting the solicitation and the statement: “This is not a charity. Donations made here support a for-profit business and are not tax deductible.”

(3) Upon request, a charitable organization or sponsor using a collection receptacle must provide the donor with documentation of its tax-exempt status and the registration issued under this chapter.

History.—s. 16, ch. 2014-122.



496.413 - Contributions solicited for or accepted on behalf of a named individual.

496.413 Contributions solicited for or accepted on behalf of a named individual.—

(1) Contributions solicited for, or accepted by or on behalf of, a named individual must be deposited in a trust account opened by a trustee named in a properly established trust document or must be deposited in a depository established in accordance with s. 69.031. The circuit court has jurisdiction over the contributed funds placed in such depository accounts.

(2) Disbursements of contributions may be properly made from a trust account only upon written verification from the trustee that the disbursement is in furtherance of the purpose for which the funds were solicited, with documentation reflecting the identity of the proposed payee and the justification for the proposed payment. Disbursements of contributed funds from a depository account may be made only as allowed by the court. When a trust account is to be closed and a balance remains in that account in excess of the amount needed for the benefit of the named individual, such excess funds may be transferred to another trust account for the benefit of another named individual who is in the same or similar circumstances.

(3) Any person or organization that violates the provisions of subsection (1) or subsection (2) is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 12, 26, ch. 91-208; ss. 15, 19, ch. 94-287.



496.414 - Duties of commercial co-venturers.

496.414 Duties of commercial co-venturers.—

(1) Prior to the commencement of any charitable or sponsor sales promotion in this state conducted by a commercial co-venturer on behalf of a charitable organization or sponsor, the commercial co-venturer must obtain the written consent of the charitable organization or sponsor whose name will be used during the charitable or sponsor sales promotion.

(2) A final accounting for each charitable or sponsor sales promotion must be prepared by the commercial co-venturer following the completion of the sales promotion. The final accounting must be provided to the charitable organization or sponsor on whose behalf the sales promotion was conducted within 10 days after a request by the charitable organization or sponsor. The final accounting must be kept by the commercial co-venturer for a period of 3 years, unless the commercial co-venturer and the charitable organization or sponsor mutually agree that the accounting should be kept by the charitable organization or sponsor instead of the commercial co-venturer. A copy of the final accounting must be provided to the department no later than 10 working days after the department requests it.

History.—ss. 13, 26, ch. 91-208; ss. 9, 19, ch. 94-287; s. 75, ch. 2013-18.



496.415 - Prohibited acts.

496.415 Prohibited acts.—It is unlawful for any person in connection with the planning, conduct, or execution of any solicitation or charitable or sponsor sales promotion to:

(1) Operate in violation of, or fail to comply with, the requirements of ss. 496.401-496.424.

(2) Submit false, misleading, or inaccurate information in a document that is filed with the department, provided to the public, or offered in response to a request or investigation by the department, the Department of Legal Affairs, or the state attorney.

(3) Make misrepresentations or misleading statements to the effect that any other person or organization sponsors or endorses such solicitation, approves of its purpose, or is connected therewith, when that person or organization has not given written consent to the use of its name.

(4) Represent that the contribution is for or on behalf of a charitable organization or sponsor or to use any emblem, device, or printed matter belonging to or associated with a charitable organization or sponsor, without first being authorized in writing to do so by the charitable organization or sponsor.

(5) Use a name, symbol, emblem, device, service mark, or statement so closely related or similar to that used by another charitable organization or sponsor that the use thereof would mislead the public.

(6) Falsely state that he or she is a member of or represents a charitable organization or sponsor, or falsely state or represent that he or she is a member of or represents the United States Air Force, United States Army, United States Coast Guard, United States Marine Corps, United States Navy, the National Guard, or a law enforcement or emergency service organization.

(7) Misrepresent or mislead anyone by any manner, means, practice, or device whatsoever to believe that the person or organization on whose behalf the solicitation or sale is being conducted is a charitable organization or sponsor, or that any of the proceeds of the solicitation or sale will be used for charitable or sponsor purposes, if that is not the fact.

(8) Represent that a charitable organization or sponsor will receive a fixed or estimated percentage of the gross revenue from a solicitation campaign greater than that identified in filings with the department pursuant to ss. 496.401-496.424, or that a charitable organization or sponsor will receive an actual or estimated dollar amount or percentage per unit of goods or services purchased or used in the charitable or sponsor sales promotion that is greater than that agreed to by the commercial co-venturer and the charitable organization or sponsor.

(9) Use or exploit the fact of registration or the filing of any report with any governmental agency so as to lead any person to believe that such registration in any manner constitutes an endorsement or approval by the state. However, use of the statement required in s. 496.411(3) or s. 496.412(1)(c) is not a prohibited use or exploitation.

(10) Make misrepresentations or misleading statements to the effect that the donation of a contribution or the display of any sticker, emblem, or insignia offered to contributors will entitle such other person to any special treatment by emergency service employees or law enforcement officers in the performance of their official duties.

(11) Solicit contributions from another person or organization while wearing the uniform of an emergency service employee or law enforcement officer, or while on duty as an emergency service employee or law enforcement officer, except where the solicitation is for an organization exempt from federal income tax under s. 501(c)(3) of the Internal Revenue Code or except when soliciting contributions to benefit an emergency service employee or law enforcement officer who has been injured in the line of duty or to benefit the family or dependents of an emergency service employee or law enforcement officer who has been killed in the line of duty.

(12) Solicit contributions on behalf of another person or organization using any statement that the failure to make a contribution shall result in a reduced level of law enforcement services being provided to the public or the person solicited.

(13) Employ in any solicitation any device, scheme, or artifice to defraud or to obtain a contribution by means of any deception, false pretense, misrepresentation, or false promise.

(14) Notify any other person by any means, as part of an advertising scheme or plan, that the other person has won a prize, received an award, or has been selected or is eligible to receive anything of value if the other person is required to purchase goods or services, pay any money to participate in, or submit to a promotion effort.

(15) Fail to provide complete and timely payment to a charitable organization or sponsor of the proceeds from a solicitation campaign or a charitable or sponsor sales promotion.

(16) Fail to apply contributions in a manner substantially consistent with the solicitation.

(17) Fail to identify his or her professional relationship to the person for whom the solicitation is being made.

(18) Fail to remit to a charitable organization or sponsor the disclosed guaranteed minimum percentage of gross receipts from contributions as required under s. 496.410(7)(c) or, if the solicitation involved the sale of goods, services, or tickets to a fundraising event, the percentage of the purchase price as agreed in the contract or agreement as required under this chapter.

History.—ss. 14, 26, ch. 91-208; ss. 10, 19, ch. 94-287; s. 564, ch. 97-103; s. 1, ch. 2010-181; s. 13, ch. 2013-251; s. 17, ch. 2014-122.



496.416 - Violation as deceptive or unfair trade practice.

496.416 Violation as deceptive or unfair trade practice.—Any person who commits an act or practice that violates any provision of ss. 496.401-496.424 commits an unfair or deceptive act or practice or unfair method of competition in violation of chapter 501, part II, and is subject to the penalties and remedies provided for such violation.

History.—ss. 15, 26, ch. 91-208; s. 19, ch. 94-287.



496.417 - Criminal penalties.

496.417 Criminal penalties.—Except as otherwise provided in ss. 496.401-496.424, and in addition to any administrative or civil penalties, any person who willfully and knowingly violates ss. 496.401-496.424 commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. For a second or subsequent conviction, such violation constitutes a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 16, 26, ch. 91-208; s. 19, ch. 94-287.



496.418 - Records.

496.418 Records.—Each charitable organization, sponsor, professional fundraising consultant, and professional solicitor must keep for a period of at least 3 years true and accurate records as to its activities in this state which are covered by ss. 496.401-496.424. The records must be made available, without subpoena, to the department for inspection and must be furnished no later than 10 working days after requested.

History.—ss. 17, 26, ch. 91-208; ss. 11, 19, ch. 94-287.



496.419 - Powers of the department.

496.419 Powers of the department.—

(1) The department may conduct an investigation of any person or organization whenever there is an appearance, either upon complaint or otherwise, that a violation of ss. 496.401-496.424 or s. 496.426 or of any rule adopted or of any order issued pursuant thereto has been committed or is about to be committed.

(2) The department may issue and serve subpoenas and subpoenas duces tecum to compel the attendance of witnesses and the production of all books, accounts, records, and other documents and materials relevant to an examination or investigation. The department, or its duly authorized representative, may administer oaths and affirmations to any person.

(3) In the event of substantial noncompliance with a subpoena or subpoena duces tecum issued or caused to be issued by the department, the department may petition the circuit court of the county in which the person subpoenaed resides or has its principal place of business for an order requiring the subpoenaed person to appear and testify and to produce such books, accounts, records, and other documents as are specified in the subpoena duces tecum. The court may grant injunctive relief restraining the person or organization from collecting contributions and such other relief, including, but not limited to, the restraint by injunction or appointment of a receiver, or any transfer, pledge, assignment, or other disposition of the person’s or organization’s assets, or any concealment, alteration, destruction, or other disposition of subpoenaed books, accounts, records, or other documents and materials as the court deems appropriate, until the person or organization has fully complied with the subpoena or subpoena duces tecum and the department has completed its investigation or examination. The court may also order the person or organization to produce a financial statement that has been audited by an independent certified public accountant. The department is entitled to the summary procedure provided in s. 51.011. Costs incurred by the department to obtain an order granting, in whole or in part, a petition for enforcement of a subpoena or subpoena duces tecum shall be taxed against the subpoenaed person or organization, and failure to comply with such order shall be contempt of court.

(4) The department may enter an order imposing one or more of the penalties set forth in subsection (5) if the department finds that a charitable organization, sponsor, professional fundraising consultant, or professional solicitor, or an agent, servant, or employee thereof has:

(a) Violated or is operating in violation of any of the provisions of ss. 496.401-496.424 or s. 496.426 or of the rules adopted or orders issued thereunder;

(b) Made a material false statement in an application, statement, or report required to be filed under ss. 496.401-496.424 or s. 496.426;

(c) Refused or failed, or any of its principal officers has refused or failed, after notice, to produce any records of such organization or to disclose any information required to be disclosed under ss. 496.401-496.424 or s. 496.426 or the rules of the department; or

(d) Made a material false statement in response to any request or investigation by the department, the Department of Legal Affairs, or the State Attorney.

(5) Upon a finding as set forth in subsection (4), the department may enter an order doing one or more of the following:

(a) Issuing a notice of noncompliance pursuant to s. 120.695;

(b) Issuing a cease and desist order that directs that the person cease and desist specified fundraising activities;

(c) Refusing to register or canceling or suspending a registration;

(d) Placing the registrant on probation for a period of time, subject to such conditions as the department may specify;

(e) Canceling an exemption granted under s. 496.406;

(f) Except as provided in paragraph (g), imposing an administrative fine not to exceed $5,000 for each act or omission that constitutes a violation of ss. 496.401-496.424 or s. 496.426 or a rule or order. With respect to a s. 501(c)(3) organization, the penalty imposed pursuant to this subsection may not exceed $500 per violation for failure to register under s. 496.405 or file for an exemption under s. 496.406(2). The penalty shall be the entire amount per violation and is not a daily penalty; and

(g) Imposing an administrative fine not to exceed $10,000 for a violation of this chapter that involves fraud or deception.

(6) Except as otherwise provided in this section, the administrative proceedings that could result in the entry of an order imposing any of the penalties specified in subsection (5) are governed by chapter 120, except that the applicable provisions and time limits specified in s. 496.405(7), s. 496.409(6), or s. 496.410(5) apply if the department determines that a registration should be refused.

(7) The department may forward an investigative report and supporting documentation of any investigation conducted pursuant to this section to the Department of Legal Affairs. The report must identify any administrative actions that are proposed or have been commenced by the department in accordance with subsection (4).

(8) The department shall report any substantiated criminal violation of ss. 496.401-496.424 or s. 496.426 to the proper prosecuting authority for prompt prosecution.

(9) All fines collected by the department under subsection (5) must be paid into the General Inspection Trust Fund.

(10) A finding of a violation of s. 496.415(3), (5), (6), (10), (12), (13), or (14) constitutes an immediate threat to the public health, safety, and welfare and is sufficient grounds for the department to issue an immediate order to cease and desist all solicitation activities. The order shall act as an immediate final order under s. 120.569(2)(n) and shall remain in effect until the violation has been remedied pursuant to this chapter.

History.—ss. 18, 26, ch. 91-208; ss. 12, 19, ch. 94-287; s. 8, ch. 95-372; s. 2, ch. 97-250; s. 4, ch. 2001-351; s. 14, ch. 2013-251; s. 18, ch. 2014-122.



496.4191 - Additional penalty; immediate suspension.

496.4191 Additional penalty; immediate suspension.—Upon notification and subsequent written verification by a law enforcement agency, a court, a state attorney, or the Department of Law Enforcement, the department shall immediately suspend a registration or the processing of an application for a registration if the registrant, applicant, or an officer or director of the registrant or applicant is formally charged with a crime involving fraud, theft, larceny, embezzlement, or fraudulent conversion or misappropriation of property or a crime arising from the conduct of a solicitation for a charitable organization or sponsor until final disposition of the case or removal or resignation of that officer or director.

History.—s. 19, ch. 2014-122.



496.420 - Civil remedies and enforcement.

496.420 Civil remedies and enforcement.—

(1) In addition to other remedies authorized by law, the department may bring a civil action in circuit court to enforce ss. 496.401-496.424 or s. 496.426. Upon a finding that a person has violated any of these sections, a court may make any necessary order or enter a judgment including, but not limited to, a temporary or permanent injunction, a declaratory judgment, the appointment of a general or special magistrate or receiver, the sequestration of assets, the reimbursement of persons from whom contributions have been unlawfully solicited, the distribution of contributions pursuant to the charitable or sponsor purpose expressed in the registration statement or pursuant to the representations made to the person solicited, the reimbursement of the department for investigative costs and attorney fees and costs, and any other equitable relief the court finds appropriate. Upon a finding that a person has violated any provision of ss. 496.401-496.424 or s. 496.426 with actual knowledge or knowledge fairly implied on the basis of objective circumstances, a court may enter an order imposing a civil fine in the Class III category pursuant to s. 570.971 for each violation.

(2) The department may conduct any investigation necessary to bring a civil action under this section including, but not limited to, administering oaths and affirmations, subpoenaing witnesses or material, and collecting evidence.

(3) The department may terminate an investigation or an action upon acceptance of a person’s written assurance of voluntary compliance with ss. 496.401-496.424 or s. 496.426. Acceptance of an assurance may be conditioned on commitment to reimburse donors or to take other appropriate corrective action. An assurance is not evidence of a prior violation of any of these sections. However, unless an assurance has been rescinded by agreement of the parties or voided by a court for good cause, subsequent failure to comply with the terms of an assurance is prima facie evidence of a violation of one or more of these sections.

(4) All moneys, including, but not limited to, civil penalties and attorney’s fees and costs, collected pursuant to this section and s. 496.416, shall be paid into the General Inspection Trust Fund.

History.—ss. 19, 26, ch. 91-208; ss. 13, 19, ch. 94-287; s. 3, ch. 97-250; s. 5, ch. 99-307; s. 88, ch. 2004-11; s. 31, ch. 2014-150.



496.421 - More stringent local provisions not preempted by ss. 496.401-496.424.

496.421 More stringent local provisions not preempted by ss. 496.401-496.424.—Sections 496.401-496.424 do not preempt more stringent county or municipal provisions or restrict local units of government from adopting more stringent provisions, and, in such case, such provisions must be complied with if the registrant desires to solicit within the geographic district of such local unit of government.

History.—ss. 20, 26, ch. 91-208; s. 19, ch. 94-287.



496.422 - Duties of the Department of State.

496.422 Duties of the Department of State.—The Department of State shall include in the materials it sends to persons or organizations seeking to register as nonprofit corporations, pursuant to chapter 617, and include with the annual report notice to be filed with the Department of State each year, a notice of the registration and disclosure requirements of ss. 496.401-496.424.

History.—ss. 21, 26, ch. 91-208; ss. 14, 19, ch. 94-287.



496.423 - Public information; annual report.

496.423 Public information; annual report.—

(1) The department shall develop a public information program, which should include a plan to distribute information to the public, to further the purposes of ss. 496.401-496.424.

(2) The purpose of the program is to help the public recognize unlawful, misleading, deceptive, or fraudulent solicitations and make knowledgeable, informed decisions concerning contributions.

(3) The program shall include information concerning:

(a) The laws governing solicitations, including registration and disclosure requirements, prohibited acts, and penalties;

(b) The means by which the public can report suspected violations or file a complaint;

(c) Information on how trust accounts for named individuals may be established and issues that should be considered in the establishment of trust accounts for named individuals, including the necessity of securing a tax identification number from the Internal Revenue Service before opening an account; and

(d) Any other information the department believes will assist the public in making knowledgeable and informed decisions concerning contributions.

(4) The department shall prepare an annual public report to be submitted to the Governor, the President of the Senate, the Speaker of the House of Representatives, the Commissioner of Agriculture, and the Attorney General summarizing such information filed under ss. 496.401-496.424 which the department determines will assist the public in making informed and knowledgeable decisions concerning contributions. The report must include the following:

(a) A list of complaints filed for which violations were found to have occurred in each of the following categories: charitable organizations, sponsors, professional solicitors, and professional fundraising consultants.

(b) A list of the number of investigations by the department, and enforcement actions commenced under ss. 496.401-496.424 and the disposition of those actions.

(c) A list of those charitable organizations and sponsors which have voluntarily submitted an audited financial statement pursuant to s. 496.407 or an audit with an opinion prepared by an independent certified public accountant.

History.—ss. 22, 26, ch. 91-208; ss. 16, 19, ch. 94-287.



496.424 - Rulemaking authority.

496.424 Rulemaking authority.—The department has the authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of ss. 496.401-496.424 or s. 496.426.

History.—ss. 23, 26, ch. 91-208; ss. 17, 19, ch. 94-287; s. 4, ch. 97-250; s. 166, ch. 98-200.



496.425 - Solicitation of funds within public transportation facilities.

496.425 Solicitation of funds within public transportation facilities.—

(1) As used in this section:

(a) “Authority” means this state or any agency thereof, a county or municipality, or any entity established by law for the purpose of operating a public transportation facility.

(b) “Facility” means any public transportation facility, including, but not limited to, railroad stations, bus stations, ship ports, ferry terminals, roadside welcome stations, highway service plazas, airports served by scheduled passenger service, or highway rest stations.

(2) Any person desiring to solicit funds within a facility shall first obtain a written permit therefor from the authority responsible for the administration of the facility.

(a) An application in writing for such permit shall be submitted to the authority and shall set forth:

1. The full name, mailing address, and telephone number of the person or organization sponsoring, promoting, or conducting the proposed activities;

2. The full name, mailing address, and telephone number of each person who will participate in such activities and of the person who will have supervision of and responsibility for the proposed activities;

3. A description of the proposed activities indicating the type of communication to be involved;

4. The dates on and the hours during which the activities are proposed to be carried out and the expected duration of the proposed activities; and

5. The number of persons to be engaged in such activities.

(b) The authority may require an applicant to include such information which it determines is reasonably necessary to identify the organization or persons involved.

(c) The organization sponsoring the proposed activities shall attach to the application a copy of the consumer certificate of exemption issued to such organization by the Department of Revenue.

(3) The authority shall promptly issue the permit upon receipt, and any necessary verification, of proper application. The authority may effectuate appropriate restrictions on the hours and location of such activities and the number of solicitors involved, in keeping with the intended operation of the facility. The permit shall specifically designate the area or areas where solicitation of funds is permitted. Such permit shall be valid for a period of 1 year, except as otherwise provided in subsection (10). Any appeal from a denial of an application shall be handled on an expedited basis.

(4)(a) Solicitation of funds shall be conducted only from within the specific areas designated by the authority for this purpose.

(b) The activities shall be conducted only in or upon those premises which are nonsecured, public use areas. They shall not be conducted:

1. In any area reserved for a particular use, such as a parking area, restroom facility, restaurant, ticket counter, or baggage claim area.

2. Within any area leased exclusively to a tenant by the authority operating the facility.

3. Within 10 feet of main door areas.

4. Within 50 feet of an airport security check area.

(5) The person or organization receiving a permit shall notify the authority, at least 3 days prior to undertaking any solicitation for which the permit was granted, of intent to undertake such solicitation. The notice shall name the individual solicitors, the area, and the time period, not to exceed 1 week, during which solicitation will be conducted. The same 3-day advance notice shall be given for subsequent periods.

(6) Each individual solicitor shall display prominently on her or his person a badge or insignia, provided by the solicitor and approved by the authority, bearing the signature of a responsible officer of the authority and that of the solicitor and describing the solicitor by name, age, height, weight, eye color, hair color, address, and principal occupation and indicating the name of the organization for which funds are solicited.

(7)(a) In conducting the activities, no person shall:

1. In any way obstruct, delay, or interfere with the free movements of any other person; seek to coerce or physically disturb any other person; or hamper or impede the conduct of any authorized business at the facility;

2. Use any sound or voice-amplifying apparatus on the premises of the facility;

3. Solicit or accept any donation of money except in accordance with paragraph (4)(a);

4. Use any drum, bell, tambourine, horn, or other noisemaking device;

5. In any way indicate to the public that she or he is a representative of the facility; or

6. Misrepresent her or his identity.

(b) The authority shall adopt rules governing the activities of persons or organizations obtaining such permits.

(8) A facility manager or her or his authorized representative may declare an emergency because of unusually congested conditions in a facility due to adverse weather, schedule interruptions, or extremely heavy traffic movements or for emergency security measures. In the event of an emergency, an announcement to this effect shall be made. Any person soliciting contributions shall immediately cease such activities for the duration of the emergency.

(9) This section shall not be deemed to repeal, modify, or affect any rules adopted by authorities prior to October 1, 1981, relative to access to public areas at airports by persons seeking to solicit funds. Such authorities shall be relieved from complying with the provisions hereof.

(10) The authority may suspend or revoke the permit held by any person for good cause shown. Such good cause includes, but is not limited to:

(a) Violation of a material restriction imposed by the authority.

(b) Continued, substantial complaints from the public about harassment.

(c) Any action that adversely affects the health or safety of the public.

(d) Fraud or misrepresentation in any application.

A suspension shall not exceed a period of 6 months. If a permit has been revoked, a new permit may not be issued to the person or organization for 6 months after the revocation. Any hearing on a suspension or revocation shall be held within 60 days after request for such a hearing.

(11) A person who solicits funds in violation of any of the provisions of this section is guilty of a misdemeanor of the second degree, punishable by fine as provided in s. 775.083. Upon a second or subsequent conviction, such person is guilty of a misdemeanor of the first degree, punishable by fine as provided in s. 775.083.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, ch. 81-112; ss. 36, 41, ch. 84-310; s. 2, ch. 89-205; s. 24, ch. 91-208; s. 4, ch. 91-429; s. 565, ch. 97-103.

Note.—Former s. 496.40; s. 496.008.



496.4255 - Public airport not required to grant permit or access.

496.4255 Public airport not required to grant permit or access.—Notwithstanding s. 496.425, a governmental entity or authority that owns or operates an airport, as defined in s. 332.01, may not be required to issue a permit or grant any person access to airport property for the purpose of soliciting funds.

History.—s. 60, ch. 96-323.



496.426 - Registration and solicitation requirements.

496.426 Registration and solicitation requirements.—

(1) In addition to the other requirements of this chapter, a sponsor is eligible to register and solicit contributions in this state only if the sponsor is a bona fide membership organization that consists of members:

(a) Who are individuals;

(b) Of whom at least 10 percent or 100 members, whichever is less, are actively employed as law enforcement officers or emergency service employees by an agency of the United States, this state, a municipality, or a political subdivision of this state; and

(c) Who personally sign written membership agreements with the organization and pay an annual membership fee of not less than $10 a member.

(2) In addition to the other requirements of this chapter, the registration statement of a sponsor must state the total number of members of the sponsor; the total number of members who are actively employed as law enforcement officers or emergency service employees; and the percentage of total net contributions, defined as the total amount of all contributions raised in the state minus the total cost and expenses incurred in raising contributions solicited, which are disbursed in the state on behalf of its members in furtherance of its stated purposes or programs.

(3) A group or person that is or holds itself out to be soliciting contributions by the use of any name that implies that the group or person is in any way affiliated with or organized for the benefit of emergency service employees or law enforcement officers and fails to meet the membership criteria established in this section is presumed to be in violation of s. 496.415(7).

(4) If any provision of this section or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or application of this section or the Solicitation of Contributions Act, ss. 496.401-496.424, which can be given effect without the invalid provision or application, and to this end the provisions of this section are declared severable.

History.—s. 18, ch. 94-287.



496.430 - Disqualification from certain tax exemptions.

496.430 Disqualification from certain tax exemptions.—

(1) In addition to the penalties provided for in s. 496.419(5), the department may issue an order to disqualify a charitable organization or sponsor from receiving any sales tax exemption certificate issued by the Department of Revenue if the department finds a violation of s. 496.419(4).

(2) A charitable organization or sponsor may appeal a disqualification order by requesting a hearing within 21 days after notification from the department that it has issued a disqualification order under this section. The hearing must be conducted in accordance with chapter 120.

(3) A disqualification order issued by the department pursuant to this section is effective for 1 year after such order becomes final. After the expiration of a final disqualification order, a charitable organization or sponsor may apply to the Department of Revenue for a sales tax exemption certificate.

(4) The department shall provide a disqualification order to the Department of Revenue within 30 days after such order becomes final. A final disqualification order is conclusive as to the charitable organization or sponsor’s entitlement to a sales tax exemption. The Department of Revenue shall revoke a sales tax exemption certificate granted to, or refuse to grant a sales tax exemption certificate to, a charitable organization or sponsor subject to a final disqualification order within 30 days after receiving such disqualification order. A charitable organization or sponsor may not appeal or challenge the revocation or denial of a sales tax exemption certificate by the Department of Revenue if such revocation or denial is based upon a final disqualification order issued pursuant to this section.

History.—s. 20, ch. 2014-122.






Chapter 497 - FUNERAL, CEMETERY, AND CONSUMER SERVICES

Part I - GENERAL PROVISIONS (ss. 497.001-497.172)

497.001 - Short title.

497.001 Short title.—This chapter may be cited as the “Florida Funeral, Cemetery, and Consumer Services Act.”

History.—s. 1, ch. 59-363; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 39, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; ss. 36, 122, ch. 93-399; s. 3, ch. 2004-301.

Note.—Former s. 559.30.



497.002 - Purpose and intent.

497.002 Purpose and intent.—

(1) The Legislature recognizes that purchasers of preneed burial rights, funeral or burial merchandise, or funeral or burial services may suffer serious economic harm if purchase money is not set aside for future use as intended by the purchaser and that the failure to maintain cemetery grounds properly may cause significant emotional stress. Therefore, it is necessary in the interest of the public welfare to regulate preneed sales and cemeteries in this state. However, restrictions shall be imposed only to the extent necessary to protect the public from significant or discernible harm or damage and not in a manner which will unreasonably affect the competitive market.

(2) Subject to certain interests of society, the Legislature finds that every competent adult has the right to control the decisions relating to her or his own funeral arrangements. Accordingly, unless otherwise stated herein, it is the Legislature’s express intent that nothing contained in this chapter should be construed or interpreted in any manner as to subject preneed contract purchasers to federal income taxation under the grantor trust rules contained in ss. 671 et seq. of the Internal Revenue Code of 1986, as amended.

(3) The Legislature deems it necessary in the interest of public health and safety to establish minimum qualifications for entry into the professions and occupations of embalming, funeral directing, cremation, direct disposition, and monument sales; to regulate such activities; and to provide for swift and effective discipline for those practitioners who violate the law.

History.—ss. 2, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; ss. 37, 122, ch. 93-399; s. 1, ch. 96-400; s. 1141, ch. 97-103; s. 4, ch. 2004-301.

Note.—Former s. 559.305.



497.0021 - Applicability of parts.

497.0021 Applicability of parts.—The provisions of this part shall be applicable to and supplement the provisions of parts II, III, IV, V, and VI of this chapter and shall be applicable to all licensees under this chapter, except to the extent specifically provided otherwise in this chapter.

History.—s. 5, ch. 2004-301.



497.005 - Definitions.

497.005 Definitions.—As used in this chapter, the term:

(1) “Alternative container” means an unfinished wood box or other nonmetal receptacle or enclosure, without ornamentation or a fixed interior lining, that is designed for the encasement of human remains and that is made of fiberboard, pressed wood, composition materials (with or without an outside covering), or like materials.

(2) “At-need solicitation” means any uninvited contact by a licensee or her or his agent for the purpose of the sale of burial services or merchandise to the family or next of kin of a person after her or his death has occurred.

(3) “Bank of belowground crypts” means any construction unit of belowground crypts that is acceptable to the department and that a cemetery uses to initiate its belowground crypt program or to add to existing belowground crypt structures.

(4) “Belowground crypts” consist of interment space in preplaced chambers, either side by side or multiple depth, covered by earth and sod and known also as “lawn crypts,” “westminsters,” or “turf-top crypts.”

(5) “Beneficiary” means a natural person expressly identified in a preneed contract as the person for whom funeral merchandise or services are intended.

(6) “Board” means the Board of Funeral, Cemetery, and Consumer Services.

(7) “Burial merchandise,” “funeral merchandise,” or “merchandise” means any personal property offered or sold by any person for use in connection with the final disposition, memorialization, interment, entombment, or inurnment of human remains or cremated remains, including, but not limited to, caskets, outer burial containers, alternative containers, cremation containers, cremation interment containers, urns, monuments, private mausoleums, flowers, benches, vases, acknowledgment cards, register books, memory folders, prayer cards, and clothing.

(8) “Burial right” means the right to use a grave space, mausoleum, columbarium, ossuary, or scattering garden for the interment, entombment, inurnment, or other disposition of human remains or cremated remains.

(9) “Burial service” or “service” means any service offered or provided in connection with the final disposition, memorialization, interment, entombment, or inurnment of human remains or cremated remains.

(10) “Capital gain” or “capital loss” means a change in the value of a capital asset, such as investment or real estate, which gives the asset a different worth than the purchase price. The gain or loss is not realized until the asset is sold.

(11) “Care and maintenance” means the perpetual process of keeping a cemetery and its lots, graves, grounds, landscaping, roads, paths, parking lots, fences, mausoleums, columbaria, vaults, crypts, utilities, and other improvements, structures, and embellishments in a well-cared-for and dignified condition, so that the cemetery does not become a nuisance or place of reproach and desolation in the community. As specified in the rules of the licensing authority, “care and maintenance” may include, but is not limited to, any or all of the following activities: mowing the grass at reasonable intervals; raking and cleaning the grave spaces and adjacent areas; pruning of shrubs and trees; suppression of weeds and exotic flora; and maintenance, upkeep, and repair of drains, water lines, roads, buildings, and other improvements. “Care and maintenance” may include, but is not limited to, reasonable overhead expenses necessary for such purposes, including maintenance of machinery, tools, and equipment used for such purposes. “Care and maintenance” may also include repair or restoration of improvements necessary or desirable as a result of wear, deterioration, accident, damage, or destruction. “Care and maintenance” does not include expenses for the construction and development of new grave spaces or interment structures to be sold to the public.

(12) “Casket” means a rigid container that is designed for the encasement of human remains and that is usually constructed of wood or metal, ornamented, and lined with fabric.

(13) “Cemetery” means a place dedicated to and used or intended to be used for the permanent interment of human remains or cremated remains. A cemetery may contain land or earth interment; mausoleum, vault, or crypt interment; a columbarium, ossuary, scattering garden, or other structure or place used or intended to be used for the interment or disposition of cremated remains; or any combination of one or more of such structures or places.

(14) “Cemetery company” means any legal entity that owns or controls cemetery lands or property.

(15) “Centralized embalming facility” means a facility in which embalming takes place that operates independently of a funeral establishment licensee and that offers embalming services to funeral directors for a fee.

(16) “Cinerator” means a facility where dead human bodies are subjected to cremation.

(17) “Closed container” means any container in which cremated remains can be placed and closed in a manner so as to prevent leakage or spillage of the remains.

(18) “Columbarium” means a structure or building that is substantially exposed above the ground and that is intended to be used for the inurnment of cremated remains.

(19) “Common business enterprise” means a group of two or more business entities that share common ownership in excess of 50 percent.

(20) “Control” means the possession, directly or indirectly, through the ownership of voting shares, by contract, arrangement, understanding, relationship, or otherwise, of the power to direct or cause the direction of the management and policies of a person or entity. However, a person or entity shall not be deemed to have control if the person or entity holds voting shares, in good faith and not for the purpose of circumventing this definition, as an agent, bank, broker, nominee, custodian, or trustee for one or more beneficial owners who do not individually or as a group have control.

(21) “Cremated remains” means all the remains of the human body recovered after the completion of the cremation process, including processing or pulverization that leaves only bone fragments reduced to unidentifiable dimensions and may include the residue of any foreign matter, including casket material, bridgework, or eyeglasses that were cremated with the human remains.

(22) “Cremation” means any mechanical or thermal process whereby a dead human body is reduced to ashes and bone fragments. Cremation also includes any other mechanical or thermal process whereby human remains are pulverized, burned, recremated, or otherwise further reduced in size or quantity.

(23) “Cremation chamber” means the enclosed space within which the cremation process takes place. Cremation chambers covered by these procedures shall be used exclusively for the cremation of human remains.

(24) “Cremation container” means the casket or alternative container in which the human remains are transported to and placed in the cremation chamber for a cremation. A cremation container should meet substantially all of the following standards:

(a) Be composed of readily combustible or consumable materials suitable for cremation.

(b) Be able to be closed in order to provide a complete covering for the human remains.

(c) Be resistant to leakage or spillage.

(d) Be rigid enough to be handled with ease.

(e) Be able to provide protection for the health, safety, and personal integrity of crematory personnel.

(25) “Cremation interment container” means a rigid outer container that, subject to a cemetery’s rules and regulations, is composed of concrete, steel, fiberglass, or some similar material in which an urn is placed prior to being interred in the ground and that is designed to support the earth above the urn.

(26) “Department” means the Department of Financial Services.

(27) “Direct disposal establishment” means a facility licensed under this chapter where a direct disposer practices direct disposition.

(28) “Direct disposer” means any person licensed under this chapter to practice direct disposition in this state.

(29) “Direct supervision” means supervision by a licensed:

(a) Funeral director who provides initial direction and periodic inspection of the arrangements and who is physically present or on the premises of the funeral establishment at all times when the tasks, functions, and duties relating to funeral directing are performed; or

(b) Embalmer who provides initial direction and instruction regarding the preservation of a dead human body in its entirety or in part and who is physically present or on the premises of the funeral establishment or embalming facility at all times when the tasks, functions, and duties relating to embalming are performed.

(30) “Director” means the director of the Division of Funeral, Cemetery, and Consumer Services.

(31) “Disinterment” means removal of a dead human body from earth interment or aboveground interment.

(32) “Division” means the Division of Funeral, Cemetery, and Consumer Services within the Department of Financial Services.

(33) “Embalmer” means any person licensed under this chapter to practice embalming in this state.

(34) “Fair market value” means the fair market value of assets held by a trust as of a specific date, assuming all assets of the trust are sold on that specific date.

(35) “Final disposition” means the final disposal of a dead human body by earth interment, aboveground interment, cremation, burial at sea, anatomical donation, or delivery to a medical institution for lawful dissection if the medical institution or entity receiving the anatomical donation assumes responsibility for disposition after use pursuant to s. 406.60. The term does not include the disposal or distribution of cremated remains and residue of cremated remains.

(36) “Funeral” or “funeral service” means the observances, services, or ceremonies held to commemorate the life of a specific deceased human being and at which the human remains are present.

(37) “Funeral director” means any person licensed under this chapter to practice funeral directing in this state.

(38) “Funeral establishment” means a facility licensed under this chapter where a funeral director or embalmer practices funeral directing or embalming.

(39) “General supervision” means supervision by a licensed:

(a) Funeral director who is reasonably available and in a position to provide direction and guidance by being physically present, being on the premises of the funeral establishment, or being in proximity to the funeral establishment and available telephonically or by electronic communication at all times when the tasks, functions, and duties relating to funeral directing are performed; or

(b) Embalmer who is reasonably available and in a position to provide direction and guidance by being physically present, being on the premises of the funeral establishment or embalming facility, or being in proximity to the funeral establishment or embalming facility and available telephonically or by electronic communication at all times when the tasks, functions, and duties relating to embalming are performed.

(40) “Grave space” means a space of ground in a cemetery intended to be used for the interment in the ground of human remains.

(41) “Human remains” or “remains,” or “dead human body” or “dead human bodies,” means the body of a deceased human person for which a death certificate or fetal death certificate is required under chapter 382 and includes the body in any stage of decomposition.

(42) “Income” means earnings on trust assets, including interest, dividends, and other income earned on the principal.

(43) “Legally authorized person” means, in the priority listed:

(a) The decedent, when written inter vivos authorizations and directions are provided by the decedent;

(b) The person designated by the decedent as authorized to direct disposition pursuant to Pub. L. No. 109-163, s. 564, as listed on the decedent’s United States Department of Defense Record of Emergency Data, DD Form 93, or its successor form, if the decedent died while in military service as described in 10 U.S.C. s. 1481(a)(1)-(8) in any branch of the United States Armed Forces, United States Reserve Forces, or National Guard;

(c) The surviving spouse, unless the spouse has been arrested for committing against the deceased an act of domestic violence as defined in s. 741.28 that resulted in or contributed to the death of the deceased;

(d) A son or daughter who is 18 years of age or older;

(e) A parent;

(f) A brother or sister who is 18 years of age or older;

(g) A grandchild who is 18 years of age or older;

(h) A grandparent; or

(i) Any person in the next degree of kinship.

In addition, the term may include, if no family member exists or is available, the guardian of the dead person at the time of death; the personal representative of the deceased; the attorney in fact of the dead person at the time of death; the health surrogate of the dead person at the time of death; a public health officer; the medical examiner, county commission, or administrator acting under part II of chapter 406 or other public administrator; a representative of a nursing home or other health care institution in charge of final disposition; or a friend or other person not listed in this subsection who is willing to assume the responsibility as the legally authorized person. Where there is a person in any priority class listed in this subsection, the funeral establishment shall rely upon the authorization of any one legally authorized person of that class if that person represents that she or he is not aware of any objection to the cremation of the deceased’s human remains by others in the same class of the person making the representation or of any person in a higher priority class.

(44) “License” includes all authorizations required or issued under this chapter, except where expressly indicated otherwise, and shall be understood to include authorizations previously referred to as registrations or certificates of authority in chapters 470 and 497 as those chapters appeared in the 2004 edition of the Florida Statutes.

(45) “Licensee” means the person or entity holding any license or other authorization issued under this chapter, except where expressly indicated otherwise.

(46) “Mausoleum” means a structure or building that is substantially exposed above the ground and that is intended to be used for the entombment of human remains.

(47) “Mausoleum section” means any construction unit of a mausoleum that is acceptable to the department and that a cemetery uses to initiate its mausoleum program or to add to its existing mausoleum structures.

(48) “Monument” means any product used for identifying a grave site and cemetery memorials of all types, including monuments, markers, and vases.

(49) “Monument establishment” means a facility that operates independently of a cemetery or funeral establishment and that offers to sell monuments or monument services to the public for placement in a cemetery.

(50) “Net assets” means the amount by which the total assets of a licensee, excluding goodwill, franchises, customer lists, patents, trademarks, and receivables from or advances to officers, directors, employees, salespersons, and affiliated companies, exceed total liabilities of the licensee. For purposes of this definition, the term “total liabilities” does not include the capital stock, paid-in capital, or retained earnings of the licensee.

(51) “Net income” means, in relation to a trust, ordinary income minus any income distributions for items such as trust expenses. For purposes of this subsection, “ordinary income” means, in relation to a trust, any earnings on trust assets, including interest and dividends received on property derived from the use of the trust principal, but does not include capital gains or capital losses.

(52) “Net worth” means total assets minus total liabilities pursuant to generally accepted accounting principles.

(53) “Niche” means a compartment or cubicle for the memorialization or permanent placement of a container or urn containing cremated remains.

(54) “Ossuary” means a receptacle used for the communal placement of cremated remains without benefit of an urn or any other container in which cremated remains may be commingled with other cremated remains and are nonrecoverable. It may or may not include memorialization.

(55) “Outer burial container” means an enclosure into which a casket is placed and includes, but is not limited to, vaults made of concrete, steel, fiberglass, or copper; sectional concrete enclosures; crypts; and wooden enclosures.

(56) “Person,” when used without qualification such as “natural” or “individual,” includes both natural persons and legal entities.

(57) “Personal residence” means any residential building in which one temporarily or permanently maintains her or his abode, including, but not limited to, an apartment or a hotel, motel, nursing home, convalescent home, home for the aged, or a public or private institution.

(58) “Practice of direct disposition” means the cremation of human remains without preparation of the human remains by embalming and without any attendant services or rites such as funeral or graveside services or the making of arrangements for such final disposition.

(59) “Practice of embalming” means disinfecting or preserving or attempting to disinfect or preserve dead human bodies by replacing certain body fluids with preserving and disinfecting chemicals.

(60) “Practice of funeral directing” means the performance by a licensed funeral director of any of those functions authorized by s. 497.372.

(61) “Preneed contract” means any arrangement or method, of which the provider of funeral merchandise or services has actual knowledge, whereby any person agrees to furnish funeral merchandise or service in the future.

(62) “Preneed sales agent” means any person who is licensed under this chapter to sell preneed burial or funeral service and merchandise contracts or direct disposition contracts in this state.

(63) “Principal” means and includes the sole proprietor of a sole proprietorship; all partners of a partnership; all members of a limited liability company; regarding a corporation, all directors and officers, and all stockholders controlling more than 10 percent of the voting stock; and all other persons who can exercise control over the person or entity.

(64) “Processing” means the reduction of identifiable bone fragments after the completion of the cremation process to unidentifiable bone fragments by manual means.

(65) “Profession” and “occupation” are used interchangeably in this chapter. The use of the word “profession” in this chapter with respect to any activities regulated under this chapter shall not be deemed to mean that such activities are not occupations for other purposes in state or federal law.

(66) “Pulverization” means the reduction of identifiable bone fragments after the completion of the cremation and processing to granulated particles by manual or mechanical means.

(67) “Purchaser” means a person who executes a preneed or an at-need contract with a licensee for merchandise or services.

(68) “Refrigeration facility” means a facility that is operated independently of a funeral establishment, crematory, or direct disposal establishment, that maintains space and equipment for the storage and refrigeration of dead human bodies, and that offers its service to funeral directors, funeral establishments, direct disposers, direct disposal establishments, or crematories for a fee.

(69) “Religious institution” means an organization formed primarily for religious purposes that has qualified for exemption from federal income tax as an exempt organization under the provisions of s. 501(c)(3) of the Internal Revenue Code of 1986, as amended.

(70) “Removal service” means any service that operates independently of a funeral establishment or a direct disposal establishment, that handles the initial removal of dead human bodies, and that offers its service to funeral establishments and direct disposal establishments for a fee.

(71) “Rules” refers to rules adopted under this chapter unless expressly indicated to the contrary.

(72) “Scattering garden” means a location set aside, within a cemetery, that is used for the spreading or broadcasting of cremated remains that have been removed from their container and can be mixed with or placed on top of the soil or ground cover or buried in an underground receptacle on a commingled basis and that are nonrecoverable. It may or may not include memorialization.

(73) “Servicing agent” means any person acting as an independent contractor whose fiduciary responsibility is to assist both the trustee and licensee in administrating their responsibilities pursuant to this chapter.

(74) “Solicitation” means any communication that directly or implicitly requests an immediate oral response from the recipient.

(75) “Statutory accounting” means generally accepted accounting principles, except as modified by this chapter.

(76) “Temporary container” means a receptacle for cremated remains usually made of cardboard, plastic, or similar material designated to hold the cremated remains until an urn or other permanent container is acquired.

(77) “Total return withdrawal percentage” means a percentage, not to exceed 5 percent, of the fair market value of a trust.

(78) “Urn” means a receptacle designed to permanently encase cremated remains.

History.—s. 3, ch. 59-363; s. 1, ch. 65-288; ss. 12, 35, ch. 69-106; s. 210, ch. 71-377; ss. 1, 2, ch. 72-78; s. 3, ch. 76-168; s. 2, ch. 76-251; s. 1, ch. 77-457; ss. 4, 39, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 3, ch. 85-16; s. 2, ch. 85-202; s. 1, ch. 89-8; ss. 40, 122, ch. 93-399; s. 3, ch. 96-400; s. 1142, ch. 97-103; s. 2, ch. 98-268; s. 2, ch. 2000-195; s. 2, ch. 2001-120; s. 550, ch. 2003-261; s. 6, ch. 2004-301; s. 2, ch. 2005-155; s. 2, ch. 2009-219; s. 1, ch. 2010-125; s. 17, ch. 2013-138; s. 121, ch. 2014-17; s. 1, ch. 2016-172.

Note.—Former s. 559.32.



497.101 - Board of Funeral, Cemetery, and Consumer Services; membership; appointment; terms.

497.101 Board of Funeral, Cemetery, and Consumer Services; membership; appointment; terms.—

(1) The Board of Funeral, Cemetery, and Consumer Services is created within the Department of Financial Services and shall consist of 10 members, 9 of whom shall be appointed by the Governor from nominations made by the Chief Financial Officer and confirmed by the Senate. The Chief Financial Officer shall nominate three persons for each of the nine vacancies on the board, and the Governor shall fill each vacancy on the board by appointing one of the three persons nominated by the Chief Financial Officer to fill that vacancy. If the Governor objects to each of the three nominations for a vacancy, she or he shall inform the Chief Financial Officer in writing. Upon notification of an objection by the Governor, the Chief Financial Officer shall submit three additional nominations for that vacancy until the vacancy is filled. One member must be the State Health Officer or her or his designee.

(2) Two members of the board shall be funeral directors licensed under part III of this chapter who are associated with a funeral establishment. One member of the board shall be a funeral director licensed under part III of this chapter who is associated with a funeral establishment licensed under part III of this chapter that has a valid preneed license issued pursuant to this chapter and who owns or operates a cinerator facility approved under chapter 403 and licensed under part VI of this chapter. Two members of the board shall be persons whose primary occupation is associated with a cemetery company licensed pursuant to this chapter. Three members of the board shall be consumers who are residents of the state, have never been licensed as funeral directors or embalmers, are not connected with a cemetery or cemetery company licensed pursuant to this chapter, and are not connected with the death care industry or the practice of embalming, funeral directing, or direct disposition. One of the consumer members shall be at least 60 years of age, and one shall be licensed as a certified public accountant under chapter 473. One member of the board shall be a principal of a monument establishment licensed under this chapter as a monument builder. One member shall be the State Health Officer or her or his designee. There shall not be two or more board members who are principals or employees of the same company or partnership or group of companies or partnerships under common control.

(3) Board members shall be appointed for terms of 4 years, and the State Health Officer shall serve as long as that person holds that office. The designee of the State Health Officer shall serve at the pleasure of the Governor. When the terms of the initial board members expire, the Chief Financial Officer shall stagger the terms of the successor members as follows: one funeral director, one cemetery representative, the monument builder, and one consumer member shall be appointed for terms of 2 years, and the remaining members shall be appointed for terms of 4 years. All subsequent terms shall be for 4 years.

(4) The Governor may suspend and the Senate may remove any board member for malfeasance or misfeasance, neglect of duty, incompetence, substantial inability to perform official duties, commission of a crime, or other substantial cause as determined by the Governor or Senate, as applicable, to evidence a lack of fitness to sit on the board. A board member shall be deemed to have resigned her or his board membership, and that position shall be deemed vacant, upon the failure of the member to attend three consecutive meetings of the board or at least half of the meetings of the board during any 12-month period, unless the Chief Financial Officer determines that there was good and adequate justification for the absences and that such absences are not likely to continue.

(5) A current or former board member is exempt from any civil liability for any act or omission when acting in good faith in her or his official capacity, and the Department of Legal Affairs and the Division of Risk Management shall defend such board member in any civil action against such person arising from any such act or omission.

(6) The headquarters and records of the board shall be in the Division of Funeral, Cemetery, and Consumer Services of the Department of Financial Services in the City of Tallahassee. The board may be contacted through the Division of Funeral, Cemetery, and Consumer Services of the Department of Financial Services in the City of Tallahassee. The Chief Financial Officer shall annually appoint from among the board members a chair and vice chair of the board. The board shall meet at least every 6 months, and more often as necessary. Special meetings of the board shall be convened upon the direction of the Chief Financial Officer. A quorum is necessary for the conduct of business by the board. Unless otherwise provided by law, six board members shall constitute a quorum for the conduct of the board’s business.

(7) A board member shall be compensated $50 for each day the member attends an official meeting and each day the member participates at the request of the board’s executive director in any other business involving the board. To the extent authorized by s. 112.061, a board member is entitled to reimbursement for expenses incurred in connection with official duties. Out-of-state travel by board members on official business shall, in each specific instance, require the advance approval of the board’s executive director in order for the travel to be eligible for reimbursement of expenses.

(8) The department shall adopt rules establishing forms by which persons may apply for membership on the board and procedures for applying for such membership. Such forms shall require disclosure of the existence and nature of all current and past employments by or contracts with, and direct or indirect affiliations or interests in, any entity or business that at any time was licensed by the board or by the former Board of Funeral and Cemetery Services or the former Board of Funeral Directors and Embalmers or that is or was otherwise involved in the death care industry, as specified by department rule.

History.—s. 41, ch. 93-399; s. 5, ch. 96-400; s. 1143, ch. 97-103; s. 551, ch. 2003-261; s. 7, ch. 2004-301; s. 3, ch. 2005-155; s. 1, ch. 2007-55; s. 2, ch. 2010-125.



497.103 - Authority of board and department; Chief Financial Officer recommendations.

497.103 Authority of board and department; Chief Financial Officer recommendations.—

(1) BOARD AUTHORITY.—Subject to the provisions of this section, all authority provided under this chapter, including rulemaking authority, relating to the following matters, is vested solely in the board, and the board shall be deemed the licensing authority as to such matters:

(a) Authority to determine any and all criteria for licensure under this chapter as to which this chapter vests discretion in the licensing authority.

(b) Authority to specify who may conduct practical examination under this chapter.

(c) Authority to specify the content of examinations for licensure, both written and practical, and the relative weighting of areas examined, and grading criteria, and determination of what constitutes a passing grade.

(d) Authority to strike any examination question determined before or after an examination to be inappropriate for any reason.

(e) Authority to specify which national examinations or parts thereof shall or shall not be required or accepted regarding Florida licensure.

(f) Authority to determine time limits and substantive requirements regarding reexamination of applicants who fail any portion of a licensing examination.

(g) Authority to determine substantive requirements and conditions relating to apprenticeships and internships, and temporary licensure pending examination.

(h) Authority to determine substantive requirements for licensure by endorsement.

(i) Authority to specify substantive requirements for reactivation of inactive licenses, such as, but not limited to, requirements for examination or education prior to reactivation.

(j) Authority to approve or deny applications for initial licensure of all types under this chapter and to specify conditions for probationary initial licensure.

(k) Authority to renew or decline to renew licenses issued under this chapter.

(l) Authority to approve or deny applications for change of control or location of any licensee.

(m) Authority to determine standards of construction applicable to facilities utilized by licensees under this chapter.

(n) Authority to specify standards of operation applicable to licensees, including required equipment, supplies, facilities, and professional techniques and practices utilized by licensees.

(o) Authority to specify required access to be provided by cemeteries to monument establishments licensed under this chapter.

(p) Authority to determine required criteria for and provisions in agreements among licensees regarding the shared use of professional facilities, such as, but not limited to, embalming preparation rooms.

(q) Authority to specify the amount and content of continuing education required of licensees and the acceptability of continuing education by distance learning.

(r) Authority to approve or disapprove providers of continuing education.

(s) Authority to specify the amount and content of safety education courses required by unlicensed staff of licensees.

(t) Authority regarding establishing requirements to maintain complaint logs and complaint records.

(u) Authority to approve or disapprove contract forms, trust instruments, and all other forms required to be filed by licensees for approval under this chapter.

(v) Authority to determine through probable cause panels of the board whether proposed administrative prosecutions of licensees shall go forward.

(w) Authority to establish disciplinary guidelines and to identify violations or categories of violation for which the department may issue citations under this chapter.

(x) Authority to determine whether any licensee shall have her or his license revoked or suspended or be fined or otherwise sanctioned and to take final action in that regard.

(y) Authority to determine the validity of and amount due on claims against the Preneed Funeral Contract Consumer Protection Trust Fund.

(z) Authority to approve or deny applications to utilize any alternative to trust deposits concerning preneed sales.

(aa) Authority to determine the method by which wholesale cost is determined for purposes of determining the amount of the preneed trust deposits required under this chapter.

(bb) Authority to determine the amount of any fee payable under this chapter as to which this chapter provides discretion in setting the amount of the fee.

(cc) Authority to direct the initiation of receivership or other delinquency proceedings against any licensee under this chapter.

(2) DEPARTMENT AUTHORITY.—All authority provided by this chapter and not expressly vested in the board by subsection (1) is vested in the department, and the department shall be deemed to be the licensing authority as to such matters. Without limiting the generality of the foregoing vesting of authority in the department, the authority provided by this chapter that is vested solely in the department includes:

(a) Authority relating to the conduct of investigations, financial examinations, and inspections, including, but not limited to:

1. Determination of applicants, licensees, and other persons to be investigated, subjected to financial examination, or inspected.

2. The frequency, duration, and extent of investigations, financial examinations, and inspections.

3. Techniques and procedures utilized in, and staff assigned to, investigations, financial examinations, and inspections.

4. Establishment of requirements binding upon licensees and other persons regarding records and information to be produced or provided, and access to facilities and staff, in regard to investigations, financial examinations, and inspections.

5. Preparation and filing of reports concerning investigations, financial examinations, and inspections.

(b) Authority to receive fees and other amounts payable under this chapter to the licensing authority or to the Regulatory Trust Fund or Preneed Funeral Contract Consumer Protection Trust Fund from licensees, applicants, and others and to process and deposit such receipts in accordance with this chapter and the laws of this state.

(c) Authority to prescribe forms and procedures to be used by applicants or licensees relating to any and all applications, filings, or reports of any type that are made with or submitted to the licensing authority by any person or entity pursuant to this chapter, including, but not limited to, applications for licenses of any type under this chapter, applications for renewal of license, applications for approval of forms, applications for approval of change of control, periodic reports of operations, including format and reporting period for financial statements, and procedures and provisions relating to electronic submissions.

(d) Authority to determine any application or other filing made under this chapter to be incomplete and not subject to further processing until made complete.

(e) Authority to initiate and prosecute administrative and judicial action, including taking final action, regarding activity by persons and entities not licensed under this chapter engaging in activity the department deems to be in violation of this chapter.

(f) Authority regarding procedures and requirements relating to security of examinations for licensure.

(g) Authority to determine the systems, methods, means, facilities, equipment, procedures, budgets, department staff, and other persons and entities, whether inside or outside the department, to be used in relation to recording, tracking, and processing licensing applications, the administrative issuance and denial of licenses, license renewals, disciplinary actions, continuing education, filings made or required under this chapter, and all other administrative matters relating to the implementation and enforcement of this chapter.

(h) Authority to determine the number, hiring, assignment, and discharge of department staff in relation to implementation of this chapter.

(i) Authority to determine whether any contract or agreement authorized to be entered into by this chapter, on any subject matter, shall be entered into and sole authority to enter into any such other contract or agreement regarding the implementation of this chapter.

(j) Subject to the requirements for probable cause proceedings before a probable cause panel of the board and subject to the sole authority of the board to take final action imposing disciplinary sanctions, all authority to draft, execute, file, serve, and prosecute administrative complaints and other action against any licensee. However, the Chief Financial Officer may in particular instances decline to prosecute or to continue to prosecute, in which case the board may request the Department of Legal Affairs to conduct or continue to conduct the prosecution and the Department of Legal Affairs shall be authorized at its discretion to do so.

(k) Authority to seek administrative or judicial enforcement of orders of the board or department or of statutory predecessors to the board or department. However, the Chief Financial Officer may in particular instances decline to seek enforcement or to continue to seek enforcement of any order, in which case the board may request the Department of Legal Affairs to conduct or continue to conduct such enforcement action and the Department of Legal Affairs shall be authorized at its discretion to do so.

(l) The department shall represent the board in any appeal of a board final order. However, the Chief Financial Officer may in particular instances decline to represent the board, in which case the board may request the Department of Legal Affairs to represent the board in the matter and the Department of Legal Affairs shall be authorized at its discretion to do so.

(m) Authority to take emergency action against any licensee under this chapter, without prior consultation with the board, when the department determines that there is an imminent danger to the health, safety, or welfare of the citizens of the state.

(n) Authority to develop and submit to the Legislature from time to time budgets for the implementation of this chapter.

(o) The department shall have the authority and duty to provide necessary administrative support to the board as reasonably required to allow the board to discharge its responsibilities under this chapter.

(3) RECOMMENDATIONS BY DEPARTMENT STAFF.—The board shall carefully review and give substantial weight to any recommendation of department staff concerning any matter coming before the board and upon request of department staff shall state with specificity on the record at the board meeting where the rejection occurs the reason or reasons why the board has rejected a particular recommendation of the department staff.

(4) RECOMMENDATIONS BY THE CHIEF FINANCIAL OFFICER.—

(a) As to any matter falling within the board’s authority, if the Chief Financial Officer submits or causes to be submitted to the board at any board meeting any recommendation signed by the Chief Financial Officer, the Chief Financial Officer’s recommendation shall be adopted by the board and the board shall act and be deemed to act in accordance with such recommendation, unless at such meeting 70 percent of the board members present and voting vote to reject the Chief Financial Officer’s recommendation. Any fractional vote resulting from application of the 70-percent requirement shall be rounded upward and counted as one additional vote in determining how many votes are required to reject the Chief Financial Officer’s recommendation. The Chief Financial Officer’s recommendation to the board shall be in regard to one or more of the following matters:

1. Protecting the public from any significant and discernible harm or damage.

2. Preventing the unreasonable restriction of competition or the availability of professional services in the state or in a significant part of the state.

3. Preventing the unnecessary increase in cost of professional services without a corresponding or equivalent public benefit.

(b) If the recommendation of department staff to the board as to any matter shall be rejected or otherwise overridden by the board to any degree, the board’s action in the matter shall not be final until 14 days have elapsed after the board rejected or overrode the recommendation of department staff, and if during such 14-day period the Chief Financial Officer submits a recommendation concerning the matter to the board pursuant to paragraph (a), until the effect of such recommendation is determined in accordance with paragraph (a). The running of the period under s. 120.60 for approving or denying a completed application shall be tolled during such 14-day period.

(c) If the Chief Financial Officer makes any recommendation pursuant to this subsection concerning approval or denial of an application for license or otherwise under this chapter, the running of the period under s. 120.60 for approving or denying a completed application shall be tolled from the date the Chief Financial Officer’s recommendation is made for the shorter of 90 days or until the effect of such recommendation is determined in accordance with paragraph (a).

(d) If any recommendation by the Chief Financial Officer made under this subsection would require initiation of rulemaking proceedings under chapter 120 as a prerequisite to implementation of such recommendation by the board and such recommendation becomes binding on the board pursuant to this subsection, the board shall promptly and in good faith initiate and conduct such rulemaking proceedings or may in regard to the promulgation of the specific rule in issue delegate to the department the board’s rulemaking authority under this chapter, in which case the department shall be authorized to adopt the rule.

(e) The Chief Financial Officer shall have no authority by recommendation or otherwise to set fees, rates, or prices to be used by any licensee under this chapter, and notwithstanding the provision of this subsection, no licensee under this chapter shall in any event be required to set fees, rates, or prices in accordance with any recommendation of the Chief Financial Officer.

(5) RULEMAKING.—

(a) The board is authorized to adopt all rules authorized under this chapter regarding matters under the board’s authority.

(b) The department is authorized to adopt all rules authorized under this chapter regarding matters which fall under the department’s authority or as to which the board has delegated rulemaking authority to the department.

(c) Neither the board nor the department shall initiate rulemaking under their respective rulemaking authority under this chapter unless they have provided each other at least 60 days’ advance notice of their intent to initiate rulemaking proceedings and during that 60-day period have conferred and consulted with each other concerning the purpose and intent of the rulemaking. However, the 60-day advance notice requirement does not apply to the promulgation of emergency rules.

(6) FINAL ORDERS.—

(a) The board shall have authority to take final action and issue final orders as to all matters under its authority. The chairperson of the board shall be authorized to sign orders of the board and may delegate such authority to the executive director of the board.

(b) The department shall have authority to take final action and issue final orders as to all matters under its authority.

(7) ACTIONS BY BOARD AND DEPARTMENT.—

(a) The department and the board shall each have standing to institute judicial or other proceedings against the other for the enforcement of this section.

(b) The board shall have standing as a party litigant to challenge any rule proposed or adopted by the department under authority of this chapter, upon any grounds enumerated in s. 120.52(8).

(c) The board shall be represented by the Department of Legal Affairs in any litigation by the board against the department authorized by this subsection, and the Department of Financial Services shall provide reasonable funds for the conduct of such litigation by the board.

(d) No applicant, licensee, or person other than the board shall have standing in any proceeding under chapter 120 to assert that any rule adopted by the department under asserted authority of this chapter is invalid because it relates to a matter under the board’s authority.

(8) STATE-OF-EMERGENCY WAIVER.—The licensing authority may temporarily waive any provision of this chapter during a state of emergency declared pursuant to s. 252.36 in any threatened area or areas specified in the Governor’s executive order or proclamation.

History.—s. 42, ch. 93-399; s. 167, ch. 98-200; s. 3, ch. 2000-195; s. 8, ch. 2004-301; s. 87, ch. 2005-2; s. 4, ch. 2005-155; s. 3, ch. 2010-125.



497.107 - Headquarters.

497.107 Headquarters.—The Board of Funeral, Cemetery, and Consumer Services may be contacted through the division at the headquarters of the department in the City of Tallahassee.

History.—s. 44, ch. 93-399; s. 553, ch. 2003-261; s. 9, ch. 2004-301.



497.140 - Fees.

497.140 Fees.—

(1)(a) As to any fee payable under this chapter as to which discretion is provided to the licensing authority to specify the amount of the fee subject to a cap stated in this chapter, the board shall from time to time as requested by the department determine by rule the amount of such fee, based upon department-prepared estimates of the revenue required to implement all provisions of this chapter.

(b) It is the legislative intent that the costs of regulation under this chapter be provided for by fees collected under this chapter. The board shall ensure that fees are adequate to cover all anticipated costs of implementation of this chapter. The department shall at least every other year provide the board with estimates as to projected costs in implementing this chapter and projected fee collections under this chapter for the following 2 years, information as to balances of regulatory trusts from fees collected, other information that the department deems material to the setting of fees by the board at proper levels, and a department recommendation as to action, if any, regarding changing fee levels. The board shall review such information provided by the department and increase or decrease fees as the board determines appropriate. If sufficient action is not taken by the board within 6 months after notification by the department that fees are projected to be inadequate, the department shall set fees on behalf of the board to cover anticipated costs.

(c) The board may from time to time by rule assess and collect a one-time fee from each active and each voluntary inactive licensee under this chapter in an amount necessary to correct an inadequacy of fees received to implement regulation required by this chapter, provided that no such assessments may be made after October 1, 2007.

(2) All moneys collected under this chapter shall be paid into the Regulatory Trust Fund, except as otherwise expressly provided in this chapter, for the purpose of providing for the payment of all expenses in respect to the administration of this chapter.

(3) The department, in consultation with the board, shall from time to time recommend fee and fee cap increases to the Legislature as deemed advisable.

(4) If a duplicate license is required or requested by the licensee, the department may charge a fee as determined by rule not to exceed $25 before issuance of the duplicate license.

(5) The department shall charge a fee not to exceed $25 for the certification of a public record. The fee shall be determined by rule of the department. The department shall assess a fee for duplication of a public record as provided in 1s. 119.07(1)(a) and (e).

(6)(a) The department shall impose, upon initial licensure and each renewal thereof, a special unlicensed activity fee of $5 per licensee, in addition to all other fees provided for in this chapter. Such fee shall be used by the department to fund efforts to identify and combat unlicensed activity which violates this chapter. Such fee shall be in addition to all other fees collected from each licensee and shall be deposited in a separate account of the Regulatory Trust Fund; however, the department is not limited to the funds in such an account for combating improper unlicensed activity in violation of this chapter.

(b) The board may with the concurrence of the department, if that portion of the Regulatory Trust Fund held by the department for implementation of this chapter is not in deficit and has a reasonable cash balance, earmark $5 of each initial licensure and each license renewal fee collected under this chapter and direct the deposit of each such amount into the separate account required in paragraph (a), to be utilized by the department for the purposes of combating unlicensed practice in violation of this chapter. Such earmarked amount may be, as the board directs, in lieu of or in addition to the special unlicensed activity fee imposed under paragraph (a). The earmarking may be imposed and thereafter eliminated from time to time according to the adequacy of trust funds held for implementation of this chapter.

(c) The department shall confer and consult with the board regarding enforcement methods and strategies regarding the use of such unlicensed activity fee funds.

(7) Any fee required to be paid under this chapter, which was set at a fixed amount as in the 2004 edition of the Florida Statutes, but as to which this chapter now provides to be a fee as determined by board rule subject to a cap specified in this chapter, shall remain at the amount as set in the 2004 edition of the Florida Statutes unless and until the board shall change such fee by rule.

(8) A delinquency fee shall be charged and collected from a licensee for the failure to timely renew a license issued under this chapter. Where no specific delinquency fee is specified in this chapter in relation to a particular category of licensure under this chapter, the delinquency fee shall be $50.

(9) The licensing authority may impose a fee upon a licensee for conducting an inspection of the licensee’s facilities if required under this chapter following a change in ownership or control or a change in location. The fee may not exceed the amount of the licensee’s annual inspection fee.

History.—ss. 25, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; ss. 89, 122, ch. 93-399; s. 10, ch. 2004-301; s. 88, ch. 2005-2; s. 5, ch. 2005-155; s. 2, ch. 2007-39; s. 4, ch. 2010-125.

1Note.—Fees are referenced in s. 119.07(4), not s. 119.07(1).

Note.—Former s. 559.491; s. 497.019; s. 497.525.



497.141 - Licensing; general application procedures.

497.141 Licensing; general application procedures.—

(1) The provisions of this section shall supplement and implement all provisions of this chapter relating to application for licensure.

(2) Any person desiring to be licensed shall apply to the licensing authority in writing using such forms and procedures as may be prescribed by rule. The application for licensure shall include the applicant’s social security number if the applicant is a natural person; otherwise, the applicant’s federal tax identification number shall be included. Notwithstanding any other provision of law, the department is the sole authority for determining the forms and form contents to be submitted for initial licensure and licensure renewal application. Such forms and the information and materials required by such forms may include, as appropriate, demographics, education, work history, personal background, criminal history, finances, business information, signature notarization, performance periods, reciprocity, local government approvals, supporting documentation, periodic reporting requirements, fingerprint requirements, continuing education requirements, business plans, character references, e-mail addresses, and ongoing education monitoring. Such forms and the information and materials required by such forms may also include, to the extent such information or materials are not already in the possession of the department or the board, records or information as to complaints, inspections, investigations, discipline, and bonding. The application shall be supplemented as needed to reflect any material change in any circumstance or condition stated in the application that takes place between the initial filing of the application and the final grant or denial of the license and that might affect the decision of the department or the board. After an application by a natural person for licensure under this chapter is approved, the licensing authority may require the successful applicant to provide a photograph of himself or herself for permanent lamination onto the license card to be issued to the applicant, pursuant to rules and fees adopted by the licensing authority.

(3) The department shall conduct such investigation of the applicant and the application as the department deems necessary or advisable to establish the correctness of matters stated in the application and to determine whether the applicable licensing criteria are met and shall make recommendations in those regards to the board.

(4) Before the issuance of any license, the department shall collect such initial fee as specified by this chapter or, where authorized, by rule of the board. Upon receipt of a completed application and the appropriate fee, and certification by the board that the applicant meets the applicable requirements of law and rules, the department shall issue the license applied for. However, an applicant who is not otherwise qualified for licensure is not entitled to licensure solely based on a passing score on a required examination.

(5)(a) The licensing authority may not issue, and effective July 1, 2011, may not renew, a license under this chapter to an applicant that has a criminal record required to be disclosed under s. 497.142(10) unless the applicant demonstrates that issuance of the license, according to rules adopted by the licensing authority, does not create a danger to the public. A licensee who previously disclosed her or his criminal record upon initial application or renewal of her or his license must disclose only a criminal offense for which the licensee was convicted or entered a plea of guilty or nolo contendere since the most recent renewal of her or his license or, if the license has not been renewed, since the licensee’s initial application.

(b) The board may refuse to rule on an initial application for licensure by any applicant who is under investigation or prosecution in any jurisdiction for an action which there is reasonable cause to believe would constitute a violation of this chapter if committed in this state, until such time as such investigation or prosecution is completed and the results of the investigation or prosecution are reviewed by the board.

(6) When any administrative law judge conducts a hearing pursuant to the provisions of chapter 120 with respect to the issuance or denial of a license under this chapter, the administrative law judge shall submit her or his recommended order to the board, which shall thereupon issue a final order. The applicant for a license may appeal the final order in accordance with the provisions of chapter 120.

(7) A privilege against civil liability is hereby granted to any witness for any information furnished by the witness in any proceeding pursuant to this section, unless the witness acted in bad faith or with malice in providing such information.

(8) Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each applicant for licensure is required to provide her or his social security number in accordance with this section. Disclosure of social security numbers obtained through this requirement shall be limited to the purpose of administration of the Title IV-D program for child support enforcement and use by the department and as otherwise provided by law.

(9) Whenever any provision of this chapter or rules adopted under this chapter require student completion of a specific number of clock hours of classroom instruction for initial licensure purposes, there shall be established by rule the minimal competencies that such students must demonstrate in order to be licensed. The demonstration of such competencies may be substituted for specific classroom clock-hour requirements established in statute or rule which are related to instructional programs for licensure purposes. Student demonstration of the established minimum competencies shall be certified by the educational institution. The provisions of this subsection shall not apply if federal licensure standards are more restrictive or stringent than the standards prescribed in this chapter.

(10) No license issued under this chapter shall be assignable or transferable except to the extent specifically provided by this chapter.

(11) The department shall implement a system for administration of the overall licensing process, including e-mail notification for the processing and tracking of applications for licensure, the issuance of licenses approved by the board, the tracking of licenses issued, the administration of the license renewal process, and the collection and processing of fees related to those activities. The system may use staff and facilities of the department or the department may enter into a contract for all or any part of such system, upon such terms and conditions as the department deems advisable, and such contract may be with another government agency or a private business.

(12)(a) The following licenses may only be applied for and issued to a natural person:

1. Embalmer apprentice.

2. Embalmer intern.

3. Funeral director intern.

4. Funeral director.

5. Funeral director and embalmer.

6. Direct disposer.

7. Monument establishment sales agent.

8. Preneed sales agent.

(b) The following licenses may be applied for and issued to a natural person, a corporation, a limited liability company, or a partnership:

1. Funeral establishment.

2. Centralized embalming facility.

3. Refrigeration facility.

4. Direct disposal establishment.

5. Monument establishment.

6. Cinerator facility.

7. Removal service.

8. Preneed sales business under s. 497.453.

(c) A cemetery license may only be applied for and issued to a corporation, partnership, or limited liability company.

(d) No license shall be issued to any applicant that is a corporation, limited liability company, or partnership unless the applicant is organized and in good standing under the laws of this state or another state of the United States and provides written proof thereof issued by the applicable state office or official in the state concerned. Each applicant that is a corporation, limited liability company, or partnership shall file with its application a written statement, signed by the same person who signs the application, identifying by name and business functional title the following persons, as applicable to the type of entity applying: officers, managers, managing members, partners, general partners, limited partners, managing partners, directors, all stockholders controlling more than 10 percent of the voting stock, and all other persons who may exercise control over the applicant. The licensing authority may require the filing of the applicant’s articles of incorporation or other organizational documents and a resume concerning any person identified in this paragraph.

(e)1. It is unlawful for any person regulated under chapter 395, chapter 400, or chapter 429, or any officer, administrator, or board member of such entity if the entity is a firm, corporation, partnership, or association, or any person owning 5 percent or more of such entity to conduct, maintain, manage, own, or operate a licensee under this chapter.

2. This paragraph does not apply to a board member of a corporation or organization regulated under chapter 395, chapter 400, or chapter 429, if the board member serves solely in a voluntary capacity, does not regularly take part in the day-to-day operational decisions of the corporation or organization, receives no remuneration for his or her services, and has no financial interest and has no family members with a financial interest in the corporation or organization.

(f) All applications shall be signed by the applicant. Signatures of the applicant shall be as follows:

1. Where the applicant is a natural person, the application shall be signed by the applicant.

2. Where the applicant is a corporation, the application shall be signed by the corporation’s president.

3. Where the applicant is a partnership, the application shall be signed by a partner, who shall provide proof satisfactory to the licensing authority of that partner’s authority to sign on behalf of the partnership.

4. Where the applicant is a limited liability company, the application shall be signed by a member of the company, who shall provide proof satisfactory to the licensing authority of that member’s authority to sign on behalf of the company.

(g) The licensing authority may adopt rules for the implementation of this section, including required procedures and forms.

(h) No license regulated under this chapter is assignable or transferable except as provided in this chapter.

(13)(a) The licensing authority may adopt rules that require applicants for any category of licensure under this chapter to apply for the issuance or renewal of their licenses in an online electronic format.

(b) The online electronic format for renewal of a license must not allow submission of an improperly prepared renewal application. Upon an applicant’s submission of her or his renewal application, the online electronic format must allow the applicant to print a receipt of the properly prepared renewal application.

(c) The rules may allow an applicant to submit a paper form in lieu of the online electronic format and may impose an additional fee not to exceed $25 per form for submitting the paper form.

History.—s. 11, ch. 2004-301; s. 6, ch. 2005-155; s. 2, ch. 2007-55; s. 5, ch. 2010-125; s. 2, ch. 2016-172.



497.142 - Licensing; fingerprinting and criminal background checks.

497.142 Licensing; fingerprinting and criminal background checks.—

(1) In any instance that this chapter requires submission of fingerprints in connection with an application for license, the provisions of this section shall apply.

(2) The fingerprints shall be taken by a law enforcement agency or other agency or entity approved by the department and in such a way as to allow their use to obtain a criminal history check through the Department of Law Enforcement.

(3) The department shall submit the fingerprints to or cause them to be submitted to the Department of Law Enforcement for the purpose of ascertaining whether the person fingerprinted has a criminal history in any state or before the Federal Government and, if so, the nature of the criminal history.

(4) The Department of Law Enforcement may accept fingerprints of any applicant under this chapter, any principal of any such applicant, and any other person who is examined or investigated or who is subject to examination or investigation under the provisions of this chapter.

(5) The Department of Law Enforcement may, to the extent provided for by federal law, exchange state, multistate, and federal criminal history records with the department and the board for the purpose of the issuance, denial, suspension, or revocation of any license or other application under this chapter.

(6) The Department of Law Enforcement shall, upon receipt of fingerprints from the department, submit the fingerprints to the Federal Bureau of Investigation to check federal criminal history records.

(7) Statewide criminal records obtained through the Department of Law Enforcement, federal criminal records obtained through the Federal Bureau of Investigation, and local criminal records obtained through local law enforcement agencies shall be used by the department and board for the purpose of issuance, denial, suspension, or revocation of licenses issued to operate in this state.

(8) For the purposes of criminal background checks, applicants and principals of applicants for any approval or license under this chapter may be required to disclose whether they have ever had their name legally changed and any prior name or names they have used.

(9) If any applicant under this chapter has been, within the 10 years preceding the application under this chapter, convicted or found guilty of, or entered a plea of nolo contendere to, regardless of adjudication, any crime in any jurisdiction, the application shall not be deemed complete until such time as the applicant provides such certified true copies of the court records evidencing the conviction, finding, or plea, as the licensing authority may by rule require.

(10)(a) When applying for any license under this chapter, every applicant must disclose the applicant’s criminal records in accordance with this subsection. When applying for renewal of any license under this chapter, every licensee must disclose only those criminal offenses required to be disclosed under this subsection since the most recent renewal of her or his license or, if the license has not been renewed, since the licensee’s initial application.

(b) The criminal record required to be disclosed shall be any crime listed in paragraph (c) for which the person or entity required to make disclosure has been convicted or to which that person or entity entered a plea of guilty or nolo contendere. Disclosure is required regardless of whether adjudication is entered or withheld by the court.

(c) Crimes to be disclosed are:

1. Any felony or misdemeanor, no matter when committed, that was directly or indirectly related to or involving any aspect of the practice or business of funeral directing, embalming, direct disposition, cremation, funeral or cemetery preneed sales, funeral establishment operations, cemetery operations, or cemetery monument or marker sales or installation.

2. Any other felony not already disclosed under subparagraph 1. that was committed within the 20 years immediately preceding the application under this chapter.

3. Any other misdemeanor not already disclosed under subparagraph 1. that was committed within the 5 years immediately preceding the application under this chapter.

(d) Criminal records subject to paragraphs (b) and (c) shall be disclosed regardless of whether the criminal conduct occurred inside or outside the state and regardless of whether the criminal prosecution occurred in state court or in the court of another state, the United States, or a foreign country. As to crimes prosecuted in courts other than the courts of this state, the designation of the crime as a felony or misdemeanor by the law of the jurisdiction prosecuting the crime shall control. If the prosecuting jurisdiction does not use the term “felony” or “misdemeanor” in classifying the crime, the crime shall be deemed a felony for purposes of this subsection if punishable under the law of the prosecuting jurisdiction by a term of imprisonment in excess of 1 year; otherwise, the crime shall be classified as a misdemeanor for purposes of this subsection. Excessive speed in the operation of a motor vehicle and other noncriminal traffic infractions are not required to be reported under this section.

(e) For purposes of this subsection, the persons required to make disclosure of their criminal records in relation to an application shall be as follows:

1. Where the applicant is a natural person, only the natural person making application has the duty to disclose.

2. Where the applicant is a corporation, all officers and directors of that corporation have the duty to disclose.

3. Where the applicant is a limited liability company, all managers and members of the limited liability company have the duty to disclose.

4. Where the applicant is a partnership, all partners have the duty to disclose.

5. Where the applicant is required by this chapter to identify in the application the individual licensee under this chapter who will be in charge of the applicant, the identified individual licensee in charge, in addition to the applicant, shall make disclosure of criminal records as part of the application.

(f) In addition to persons identified in paragraph (e) as being required to provide a criminal history in relation to an application for licensure, the department may, during its prelicensing investigation of the applicant pursuant to subsection (3), on a case-by-case basis, require disclosure of criminal records from any other employee or principal of the applicant if the department has grounds to believe that such employee or principal has committed any crime and that such employee’s or principal’s relationship to the applicant may render the applicant a danger to the public if the license applied for is issued.

(g) The licensing authority shall adopt rules specifying forms and procedures to be used by persons required to disclose criminal records under this subsection. The rules may require a licensee to disclose only those criminal records that have not previously been disclosed under this subsection at the renewal of her or his license or, if the license has not been renewed, at the initial issuance of the license. The licensing authority may conduct investigation and further inquiry of any person regarding any criminal record disclosed pursuant to this section.

(11)(a) When an applicant is required by this chapter to submit fingerprints in applying for a license, the following persons shall be required to submit such fingerprints:

1. Where the applicant is a natural person, the fingerprints of the natural person making application.

2. Where the applicant is a corporation, the fingerprints of the persons serving in the following capacities: chief executive officer and president, or both persons if the positions are filled by different persons; chief financial officer; chief of operations; general counsel if a corporation employee; and members of the board.

3. Where the applicant is a limited liability company, the fingerprints of all managers and members of the limited liability company.

4. Where the applicant is a partnership, the fingerprints of all partners.

(b) In addition to persons identified in paragraph (a) as being required to provide fingerprints, the department may, during its prelicensing investigation of the applicant pursuant to subsection (3), on a case-by-case basis, require fingerprints from any other employee of the applicant if the department has grounds to believe that any such employee may have committed any crime and that such employee’s relationship to the applicant may render the applicant a danger to the public if the license applied for is issued.

(12) The licensing authority may by rule establish forms, procedures, and fees for the submission and processing of fingerprints required to be submitted in accordance with this chapter. The licensing authority may by rule waive the requirement for submission of fingerprints otherwise required by this chapter if the person has within the preceding 24 months submitted fingerprints to the licensing authority and the licensing authority has obtained a criminal history report utilizing those prior fingerprints. The cost for the fingerprint processing shall be paid to the Department of Law Enforcement and may be borne by the Department of Financial Services, the employer, or the person subject to the background check.

History.—s. 12, ch. 2004-301; s. 7, ch. 2005-155; s. 6, ch. 2010-125.



497.143 - Licensing; limited licenses for times of critical need.

497.143 Licensing; limited licenses for times of critical need.—

(1) It is the intent of the Legislature that, absent a threat to the health, safety, and welfare of the public, retired Florida licensees in good standing, and active licensees in good standing from other jurisdictions, be able to serve this state during times of critical need.

(2) As used in this section, the term “critical need” means an executive order of the Governor or federal order declaring that a state of emergency exists in an area.

(3) The licensing authority may adopt rules for the issuance of limited licenses in accordance with this section. A person seeking a limited license, when permitted by rule, shall submit to the department an application and an affidavit stating that the applicant is a retired Florida licensee or holds an active license to practice in another jurisdiction of the United States in the profession for which the applicant seeks the limited license. The affidavit shall also state that the applicant intends to practice only pursuant to the restrictions of the limited license granted under this section. A person holding a limited license under this section may not engage in preneed sales under the limited license.

(4) Limited licensure may be denied to an applicant who has committed, or is under investigation or prosecution for, any act which would constitute the basis for discipline under this chapter.

(5) A limited licensee may provide services only during times of critical need within the state.

(6) The department may provide by rule for supervision of limited licensees to protect the health, safety, and welfare of the public.

(7) Each applicant granted a limited license is subject to all the provisions of this chapter under which the limited license is issued which are not in conflict with this section.

(8) All limited licensees shall work for an entity licensed under this chapter.

History.—s. 13, ch. 2004-301; s. 8, ch. 2005-155; s. 3, ch. 2007-55; s. 7, ch. 2010-125.



497.144 - Licensing; examinations, general provisions.

497.144 Licensing; examinations, general provisions.—

(1) The department shall, with the approval of the board, provide, contract, or approve services for the development, preparation, administration, scoring, score reporting, and evaluation of all examinations and may use professional testing services for the development, preparation, and evaluation of examinations, when such services are available. The department may contract with the Department of Business and Professional Regulation for any examination services.

(2) After an examination has been administered, the board may reject any question that does not reliably measure the required competency.

(3) For each examination there shall by rule be specified the general areas of competency to be covered by the examination, the relative weight to be assigned in grading each area tested, the score necessary to achieve a passing grade, and the fees, where applicable, to cover the actual cost for any purchase, development, and administration of the required examination. However, statutory fee caps shall apply. This subsection does not apply to national examinations approved and administered pursuant to subsection (5).

(4) If a practical examination is utilized, rules shall specify the criteria by which examiners are to be selected, the grading criteria to be used by the examiner, the relative weight to be assigned in grading each criterion, and the score necessary to achieve a passing grade. Procedures for practical examinations shall be specified by rule. Board members may serve as examiners at a practical examination with the consent of the board.

(5) The board may approve the use of any national examination. Providers of examinations may be either profit or nonprofit entities. The name and number of a candidate may be provided to a national contractor for the limited purpose of preparing the grade tape and information to be returned to the department or, to the extent otherwise specified by rule, the candidate may apply directly to the vendor of the national examination. The department may delegate to the board the duty to provide and administer the examination.

(6) Rules may be adopted establishing procedures and requirements for the security and monitoring of examinations. In order to maintain the security of examinations, the department may seek fines and injunctive relief in the courts of this state against an examinee who violates applicable security rules. The department, or any agent thereof, may, for the purposes of investigation, confiscate any written, photographic, or recording material or device in the possession of the examinee at the examination site which the department deems necessary to enforce the security of examinations.

(7) The department may, with the approval of the board and for a fee, share with any other state’s licensing authority an examination developed by or for the board unless prohibited by a contract entered into by the department for development or purchase of the examination. The department shall establish guidelines that ensure security of a shared examination and shall require that any other state’s licensing authority comply with those guidelines.

(8) If both a written and a practical examination are given, an applicant shall be required to retake only the portion of the examination for which she or he failed to achieve a passing grade, if she or he successfully passes that portion within a reasonable time of her or his passing the other portion. Rules may be adopted establishing procedures and reasonable times for retaking failed portions of any examination.

(9) Except for national examinations approved and administered pursuant to this section, procedures shall be established by rule for applicants who have taken and failed a written examination to review their examination questions, answers, papers, grades, and grading key for the questions the candidate answered incorrectly or, if not feasible, the parts of the examination failed. Applicants shall bear the actual cost for the department to provide examination review pursuant to this subsection. An applicant may waive in writing the confidentiality of her or his examination grades. Rules may be adopted establishing procedures for such reviews.

(10) For each examination administered under this chapter, an accurate record of each applicant’s examination questions, answers, papers, grades, and grading key shall be kept for a period of not less than 2 years immediately following the examination, and such record shall thereafter be maintained or destroyed as provided in chapters 119 and 257. This subsection does not apply to national examinations approved and administered pursuant to this section.

(11) In addition to meeting any other requirements for licensure by examination or by endorsement, an applicant may be required by the board to pass an examination pertaining to state laws and rules applicable to the practice of the profession regulated under this chapter.

(12) Examinations and reexaminations for any license under this chapter shall be administered in the English language unless 15 or more applicants request that the examination or reexamination be administered in their native language. Such requests must be received at least 6 months prior to the examination or reexamination. In the event that such examination or reexamination is administered in a foreign language, the full cost to the board and department of preparing and administering the examination shall be borne by the applicants. Where the taking of a national examination is required by this chapter or rule adopted under this chapter, the examination may not be required to be given in any language other than English unless the national examination is available in the requested language. Rules may be adopted establishing procedures for requesting examinations in languages other than English and establishing the costs related to such examinations.

(13) When any licensed applicant under this chapter requests a hearing to challenge a decision that the applicant’s answer to any licensure test question was not a correct answer, or to seek a determination that a challenged question should be stricken, unless the applicant notifies the department at least 5 days prior to the examination hearing of the applicant’s inability to attend or unless the applicant can demonstrate an extreme emergency for failing to attend, the department may require the applicant who fails to attend to pay reasonable attorney’s fees, costs, and court costs of the department for the examination hearing.

History.—s. 14, ch. 2004-301; s. 9, ch. 2005-155.



497.145 - Licensing; use of professional testing services.

497.145 Licensing; use of professional testing services.—Notwithstanding any other provision of law to the contrary, the department may use a professional testing service to prepare, administer, grade, and evaluate any computerized examination, when that service is available and approved by the board.

History.—s. 15, ch. 2004-301.



497.146 - Licensing; address of record; changes; licensee responsibility.

497.146 Licensing; address of record; changes; licensee responsibility.—Each licensee under this chapter is responsible for notifying the department in writing of the licensee’s current e-mail address, business and residence mailing address, and the street address of the licensee’s primary place of practice and shall notify the department within 30 days after any change in such information, in accordance with procedures and forms prescribed by rule. Notwithstanding any other provision of law, electronic notification to a licensee’s last known e-mail address of record or preferred street address of record with the department constitutes adequate and sufficient notice to the licensee for any official communication to the licensee by the board or the department, except when other service is expressly required by this chapter. The department may adopt rules, forms, and procedures, including a procedure for electronic reporting of the data provided pursuant to this section.

History.—s. 16, ch. 2004-301; s. 3, ch. 2016-172.



497.147 - Continuing education; general provisions.

497.147 Continuing education; general provisions.—

(1) As to any licensure under this chapter that requires prelicensure training or continuing education for renewal of a license, no such training or continuing education shall be accepted in satisfaction of the requirements of this chapter, unless approved by the board.

(2) There shall be adopted rules by the board to establish the criteria for such training or continuing education courses.

(3) The licensing authority may provide by rule that distance learning may be used to satisfy continuing education requirements and may specify conditions applicable to such distance learning for credit under this chapter.

(4) The licensing authority is authorized to adopt rules to implement requirements regarding prelicensure training and continuing education requirements under this chapter. Persons providing prelicensure training or continuing education for credit against the requirements of this chapter are hereinafter referred to as “providers.”

(a) The rules may establish criteria for obtaining approval from the licensing authority as a provider, and for periodic renewal of such approval, and may establish procedures and forms for use in applying to obtain and renew such approval from the licensing authority.

(b) The rules may establish conditions and requirements applicable to providers, including, but not limited to:

1. Periodic submission by the provider to the licensing authority of information and documentation as to course materials, class locations and schedules, names of scheduled instructors, resumes of instructors, and descriptions of facilities.

2. Requirements for periodic reporting by the provider to the licensing authority of information concerning enrollment, attendance, and status of persons enrolled for credit under this chapter.

3. Requirements for inspection by the licensing authority of records of the provider related to training or continuing education of applicants and licensees under this chapter.

4. Requirements for announced or unannounced attendance by department staff or board members at scheduled classes or training, for the purpose of ensuring that the training meets the requirements of this chapter and rules adopted under this chapter.

5. Requirements regarding retention of records by the provider regarding training or continuing education for which credit has been given to any licensee under this chapter.

6. Procedures and criteria for terminating the status of any provider as an approved source of training or continuing education for credit under this chapter.

7. Requirements for fees to accompany applications from providers for approval or renewal of approval as a provider, not to exceed $250 per year. The rules may exempt nonprofit entities from such fees.

(c) The rules may list all approved providers and identify the training or continuing education each provider is approved to provide for credit under this chapter.

(d) Such rules may establish procedures and forms for use by applicants, licensees, and providers in reporting completed training and continuing education to the licensing authority.

(5) The board may by rule provide continuing education credit for each continuing education reporting period for licensees attending board meetings or selected types or portions of board meetings, as specified by such rules. The rules may include provisions that establish the minimum amount of time that must be spent in the board meeting room viewing proceedings, requirements for advance notice by licensees to department staff of proposed attendance, requirements to sign in and out of the meeting room on lists maintained at the meeting site by department staff, forms that must be completed by the licensee to obtain such credit, and such other requirements deemed by the board to be advisable or necessary to prevent abuse of such rules and to ensure that useful information is obtained by licensees as a result of attendance. Procedural requirements of such rules requiring action by the department are subject to approval by the department before promulgation.

History.—s. 17, ch. 2004-301; s. 10, ch. 2005-155; s. 8, ch. 2010-125.



497.148 - Continuing education; monitoring of compliance.

497.148 Continuing education; monitoring of compliance.—The department shall establish a system to monitor licensee compliance with applicable training and continuing education requirements and to determine each licensee’s continuing education status. The department is authorized to provide for a phase-in of the compliance monitoring system. The compliance monitoring system may use staff and facilities of the department, or the department may enter into a contract for compliance monitoring services, upon such terms and conditions as the department deems advisable. Such contract may be with another government agency or a private business.

History.—s. 18, ch. 2004-301.



497.149 - Investigations, hearings, and inspections.

497.149 Investigations, hearings, and inspections.—

(1) INVESTIGATIONS.—Investigations shall be conducted by the department. The following provisions shall apply concerning investigations:

(a) There shall be investigated all complaints directly or indirectly alleging violation of any provision of this chapter or rules adopted pursuant to this chapter. Investigations may be conducted regarding any applicant for licensure under this chapter to ensure that the applicant satisfies the requirements for licensure and to ensure the accuracy and truthfulness of any matters represented to the department or the board in connection with the application. There may be such investigations of persons and entities not licensed under this chapter to determine if they are engaging in activities for which a license under this chapter is required, or are otherwise in violation of this chapter, as is deemed necessary to ensure compliance with this chapter. There may be conducted such other investigations, in addition to investigations expressly authorized or required by this chapter, as are deemed necessary or advisable by the department to determine whether any person is, has, or may violate any provision of this chapter or to secure information useful in the lawful administration of this chapter.

(b) Every person and entity being investigated, and its officers, attorneys, unless it violates the attorney-client privilege, employees, agents, and representatives, shall make freely available to the department the accounts, records, documents, files, information, assets, business premises, and matters in their possession or control relating to the subject of the investigation. If records relating to a licensee or to activities regulated by this chapter are maintained by an agent on premises owned or operated by a third party, the agent and the third party shall provide the department access to the records.

(c) If the department finds any accounts or records of a licensee required by this chapter to be created and maintained by the licensee to be inadequate or inadequately kept or posted, it may employ experts to reconstruct, rewrite, post, or balance them at the expense of the person being investigated, provided the person has failed to maintain, complete, or correct such records or accounting after the department has given the licensee notice and a reasonable opportunity to do so.

(d) In connection with any investigation under this chapter, the department may administer oaths, examine witnesses, and receive oral and documentary evidence, require the licensee to answer under oath interrogatories propounded by the department, issue a subpoena for testimony or the production of records to any person believed to have information or materials relevant to the subject matter of the investigation, and compel such attendance and testimony and the production of such materials for inspection and copying. If any person refuses to comply with any such subpoena or to testify as to any matter concerning which she or he may be lawfully interrogated, the Circuit Court of Leon County or of the county wherein such examination, investigation, or hearing is being conducted, or of the county wherein such person resides, may, on the application of the department, issue an order requiring such person to comply with the subpoena and to testify. Subpoenas may be served, and proof of such service made, by any employee of the department.

(e) The department may retain and pay such experts on a case-by-case basis, as it deems necessary for the investigation and prosecution, if any, of any alleged violation of this chapter.

(2) INSPECTIONS.—The department may conduct such inspections of a licensee’s premises and records during normal business hours, at such intervals, as the department deems necessary to ensure compliance with this chapter.

(a) Inspections may be announced or unannounced as the department determines appropriate on a case-by-case basis.

(b) Every licensee being inspected, and its employees, officers, attorneys, unless it violates the attorney-client privilege, employees, agents, and representatives, shall freely and immediately make available to the department for inspection during normal business hours the licensee’s entire premises and the records and information in their possession or control relating to the inspection.

(c) The department may adopt rules regarding inspection procedures.

(3) HEARINGS.—The department may hold public hearings to secure information useful in the lawful administration of this chapter. The department may require the attendance of witnesses by subpoena and the giving of testimony under oath.

(4) RULES.—The department may adopt rules pursuant to ss. 120.536(1) and 120.54 for the implementation of this section.

History.—s. 19, ch. 2004-301; s. 11, ch. 2005-155.



497.150 - Compliance examinations of existing licensees.

497.150 Compliance examinations of existing licensees.—

(1) There may be examined by the department the facilities, records, operations, trust accounts, and financial affairs of licensees under this chapter, as often as may be deemed necessary by the department, to ensure compliance with the provisions of this chapter and rules adopted under this chapter. The provisions of this section shall apply to examinations conducted by the department under this chapter.

(2) The examination may, as deemed necessary by the department, include examination of the affairs, transactions, accounts, and records of the licensee’s agents and controlling or controlled person, relating directly or indirectly to the licensee.

(3) The examination may be conducted at the offices, wherever located, of the person being examined or investigated and at such other places as may be required for determination of matters under examination.

(4) Every person being examined, and its officers, attorneys, unless it violates the attorney-client privilege, employees, agents, and representatives, shall make freely available the accounts, records, documents, files, information, assets, and matters in their possession or control relating to the subject of the examination.

(5) The licensee shall provide for the department examiner’s use during the examination such suitable private office work location and facilities, including desk, chair, and adequate lighting and ventilation, as are reasonably available on the licensee’s premises.

(6) If the department finds any accounts or records required to be made or maintained by a licensee under this chapter to be inadequate or inadequately kept or posted, it may employ experts to reconstruct, rewrite, post, or balance them at the expense of the person being examined, provided the person has failed to maintain, complete, or correct such records or accounting after the department has given her or him notice and a reasonable opportunity to do so.

(7) In connection with any examination under this chapter, the department may administer oaths, examine witnesses, and receive oral and documentary evidence, require the licensee to answer under oath interrogatories propounded by the department, issue a subpoena for testimony or the production of records to any person believed to have information or materials relevant to the subject matter of the examination, and compel such attendance and testimony and the production of such materials for inspection and copying. If any person refuses to comply with any such subpoena or to testify as to any matter concerning which she or he may be lawfully interrogated, the Circuit Court of Leon County or of the county wherein such examination, investigation, or hearing is being conducted, or of the county wherein such person resides, may, on the application of the department, issue an order requiring such person to comply with the subpoena and to testify. Subpoenas may be served, and proof of such service made, by any employee of the department.

(8) The department shall furnish a copy of any examination report to the licensee examined within a reasonable period of time, and the licensee shall have 30 days thereafter in which to prepare and provide the department a response to the examination report. No examination report shall be filed by the department until such 30-day period has elapsed. If the licensee provides a written response to the department within such 30-day period, the response shall be attached to and made a part of the report as filed in the department’s files.

(9) The examination report when so filed shall thereafter be admissible in evidence in any judicial or administrative action or proceeding brought by the department against the person examined, or against its officers, employees, or agents, or for the enforcement of an investigative subpoena issued by the department in any investigation of, involving, or relating to the person examined. In all other proceedings, the admissibility of the examination report is governed by the evidence code. The department or its examiners may at any time testify and offer other proper evidence as to information secured or matters discovered during the course of an examination, whether or not a written report of the examination has been made, furnished, or filed in the department.

(10) The written report of each preneed examination, when completed, shall be filed in the office of the board and, when so filed, shall constitute a public record.

(11) The person or organization examined shall pay the travel expense and per diem subsistence allowance provided for state employees under s. 112.061 for out-of-state travel incurred by department representatives or examiners in connection with an examination.

(12) The department may adopt rules pursuant to ss. 120.536(1) and 120.54 for the implementation of this section.

History.—s. 20, ch. 2004-301; s. 89, ch. 2005-2.



497.151 - Complaints; logs; procedures.

497.151 Complaints; logs; procedures.—

(1) This section shall be applicable to all entities licensed under this chapter.

(2) Licensees shall cause to be maintained on a continuing basis a log of all written complaints received by the licensee regarding any aspect of the licensee’s operations. The log shall show the complainant’s name, the date the complaint was received, and the complainant’s address and phone number if shown in the complaint. Each written complaint received shall be entered into the complaint log within 10 days after receiving such complaint. The licensing authority may by rule establish requirements relating to complaint logs, including whether the log may be electronically maintained or must be kept in writing by pen and ink. Each licensee under this chapter shall retain in its records all written complaints received by the licensee or the licensee’s staff. All complaint logs, and all written complaints and related papers, shall be retained by the licensee until the completion of the next examination by the department of the licensee, which examination covers the period the complaint was received or such other period as the licensing authority may by rule require.

(3) Rules may be adopted modifying the requirements of this section as applied to different categories of licensees under this chapter, if the board determines that the requirements of this section are impractical as to any category of licensees.

(4) For purposes of this section, the response of a customer recorded by the customer on a customer satisfaction questionnaire or survey form sent to the customer by the licensee, and returned by the customer to the licensee, shall not be deemed to be a complaint.

History.—s. 21, ch. 2004-301; s. 12, ch. 2005-155.



497.152 - Disciplinary grounds.

497.152 Disciplinary grounds.—This section sets forth conduct that is prohibited and that shall constitute grounds for denial of any application, imposition of discipline, or other enforcement action against the licensee or other person committing such conduct. For purposes of this section, the requirements of this chapter include the requirements of rules adopted under authority of this chapter. No subsection heading in this section shall be interpreted as limiting the applicability of any paragraph within the subsection.

(1) GENERAL PROVISIONS.—The generality of the provisions of this subsection shall not be deemed to be limited by the provisions of any other subsection.

(a) Violating any provision of this chapter or any lawful order of the board or department or of the statutory predecessors to the board or department.

(b) Committing fraud, deceit, negligence, incompetency, or misconduct in the practice of any of the activities regulated under this chapter.

(c) Failing while holding a license under this chapter to maintain one or more of the qualifications for such license.

(d) Refusing to sell or issue a contract or provide services to any person because of the person’s race, color, creed, marital status, sex, or national origin.

(2) CRIMINAL ACTIVITY.—Being convicted or found guilty of, or entering a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction that relates to the practice of, or the ability to practice, a licensee’s profession or occupation under this chapter.

(3) DISCIPLINARY ACTION BY OTHER AUTHORITIES.—Having a license or the authority to practice a profession or occupation revoked, suspended, fined, denied, or otherwise acted against or disciplined by the licensing authority of another jurisdiction, including its agencies or subdivisions, for conduct that would constitute a violation of this chapter if committed in this state or upon grounds that directly relate to the ability to practice under this chapter. The licensing authority’s acceptance of a relinquishment of licensure, stipulation, consent order, or other settlement offered in response to or in anticipation of the filing of charges against the license shall be construed as action against the license.

(4) OBLIGATIONS TO REGULATORS AND OTHER GOVERNMENT AGENCIES.—

(a) Improperly interfering with an investigation or inspection authorized by statute or with any disciplinary proceeding.

(b) Failure to comply with a lawfully issued subpoena of the department.

(c) Refusal to produce records to the department or board in connection with any activity regulated pursuant to this chapter.

(d) Failing to report to the department any violation of this chapter by another person, which violation is known to the licensee to have created or be creating a serious and immediate danger to the public health, safety, or welfare.

(e) Knowingly concealing information relative to violations of this chapter.

(f) Attempting to obtain, obtaining, or renewing a license under this chapter by bribery, false or forged evidence, or misrepresentation or through an error of the department or board known to the applicant.

(g) Making or filing a report or statement to or with any government entity that the licensee knows or has reason to know to be false; or intentionally or negligently failing to file a report or record required to be filed with any government entity, or willfully impeding or obstructing another person to do so, or inducing another person to impede or obstruct such filing.

(h) Failing to perform any statutory or legal obligation placed upon a licensee.

(5) LIMITATIONS ON SCOPE OF PRACTICE; UNLICENSED PRACTICE.—

(a) Practicing or offering to practice beyond the scope permitted by this chapter and rules adopted under this chapter for the type of licensure held or accepting and performing professional responsibilities the licensee knows, or has reason to know, the licensee is not competent to perform.

(b) Practicing or attempting to practice with a revoked, suspended, inactive, or delinquent license.

(c) Representing as her or his own the license of another.

(d) Aiding, assisting, procuring, employing, or advising any person or entity to practice a profession or occupation regulated by this chapter without required licensure under this chapter.

(e) Aiding, assisting, procuring, employing, or advising any person or entity to operate or in operating an establishment regulated by this chapter without the required licensure under this chapter.

(f) Delegating to any person the performance of professional activities, or contracting with any person for the performance of professional activities by such person, when the licensee knows or has reason to know the person is not qualified by training, experience, and authorization to perform such responsibilities.

(g) Using the name or title “funeral director,” “embalmer,” “direct disposer,” or other title suggesting licensure that the person using such name or title does not hold.

(h) Engaging by a direct disposer in the practice of direct burial or offering the at-need or preneed service of direct burial.

(6) EDUCATIONAL REQUIREMENTS.—

(a) Failing to comply with applicable educational course requirements pursuant to this chapter or rules adopted under this chapter regarding human immunodeficiency virus and acquired immune deficiency syndrome.

(b) Failing to timely comply with applicable continuing education requirements of this chapter.

(7) RELATIONS WITH OTHER LICENSEES.—

(a) Having been found liable in a civil proceeding for knowingly filing a false report or complaint against another licensee with the department or the board.

(b) Making any misleading statements or misrepresentations as to the financial condition of any person, or making statements that are falsely and maliciously critical of any person for the purpose of damaging that person’s business regulated under this chapter.

(8) TRANSPORT, CUSTODY, TREATMENT, OR DISINTERMENT OF HUMAN REMAINS.—

(a) Violation of any state law or rule or any municipal or county ordinance or regulation affecting the handling, custody, care, or transportation of dead human bodies.

(b) Refusing to surrender promptly the custody of a dead human body upon the express order of the legally authorized person to such person’s custody; however, this provision shall be subject to any state or local laws or rules governing custody or transportation of dead human bodies.

(c) Taking possession of a dead human body without first having obtained written or oral permission from a legally authorized person. If oral permission is granted, the licensee shall obtain written permission within a reasonable time as established by rule.

(d) Embalming human remains without first having obtained written or oral permission from a legally authorized person; however, washing and other public health procedures, such as closing of the orifices by placing cotton soaked in a disinfectant in such orifices until authorization to embalm is received, shall not be precluded. If oral permission is granted, the licensee shall obtain written permission within a reasonable time as established by board rule.

(e) Failing to obtain written authorization from a legally authorized person before entombment, interment, disinterment, disentombment, or disinurnment of the remains of any human being.

(9) SALES PRACTICES IN GENERAL.—

(a) Soliciting by the licensee, or by her or his agent, assistant, or employee, through the use of fraud, undue influence, intimidation, overreaching, or other means that takes advantage of a customer’s ignorance or emotional vulnerability.

(b) Exercising undue influence on a client for the purpose of financial gain of the licensee or a third party in connection with any transaction regulated by this chapter.

(c) Discouraging a customer’s purchase of any funeral merchandise or service that is advertised or offered for sale, with the purpose of encouraging the purchase of additional or more expensive merchandise or service, by disparaging its quality or appearance, except that true factual statements concerning features, design, or construction do not constitute disparagement; by misrepresenting its availability or any delay involved in obtaining it; or by suggesting directly or by implication that a customer’s concern for price or expressed interest in inexpensive funeral merchandise or services is improper, inappropriate, or indicative of diminished respect or affection for the deceased.

(d) Misrepresenting the benefits, advantages, conditions, or terms of any contract to provide any services or merchandise regulated under this chapter.

(e) Advertising goods and services in a manner that is fraudulent, deceptive, or misleading in form or content.

(f) Directly or indirectly making any deceptive, misleading, or untrue representations, whether oral or written, or employing any trick, scheme, or artifice, in or related to the practice of a profession or occupation regulated under this chapter, including in the advertising or sale of any merchandise or services related to the practice of the profession or occupation.

(10) SPECIFIC MISREPRESENTATIONS.—

(a) Making any false or misleading statement of the legal requirement as to the necessity of any particular burial or funeral merchandise or services.

(b) Making any oral, written, or visual representations, directly or indirectly, that any funeral merchandise or service is offered for sale when such is not a bona fide offer to sell such merchandise or service.

(c) Making any misrepresentation for the purpose of inducing, or tending to induce, the lapse, forfeiture, exchange, conversion, or surrender of any preneed contract or any life insurance policy pledged or assigned to secure payment for funeral or burial goods or services.

(d) Misrepresenting pertinent facts or prepaid contract provisions relating to funeral or burial merchandise or services.

(e) Misrepresenting the amount advanced on behalf of a customer for any item of service or merchandise, including, but not limited to, cemetery or crematory services, pallbearers, public transportation, clergy honoraria, flowers, musicians or singers, nurses, obituary notices, gratuities, and death certificates, described as cash advances, accommodations, or words of similar import on the contract, final bill, or other written evidence of agreement or obligation furnished to customers; however, nothing in this paragraph shall require disclosure of a discount or rebate that may accrue to a licensee subsequent to making a cash advance.

(f) Making any false or misleading statement or claim that natural decomposition or decay of human remains can be prevented or substantially delayed by embalming, use of a gasketed or ungasketed casket, or use of an adhesive or nonadhesive closure on an outer burial container.

(g) Making any false or misleading statement, oral or written, directly or indirectly, regarding any law or rule pertaining to the preparation for disposition, transportation for disposition, or disposition of dead human bodies.

(h) Making any false or misleading statements of the legal requirement as to the conditions under which preservation of a dead human body is required or as to the necessity of a casket or outer burial container.

(11) SPECIFIC SALES PRACTICES.—

(a) Failing to furnish, for retention, to each purchaser of burial rights, burial or funeral merchandise, or burial or funeral services a written agreement, the form of which has been previously approved if and as required by this chapter, that lists in detail the items and services purchased together with the prices for the items and services purchased; the name, address, and telephone number of the licensee; the signatures of the customer and the licensee or her or his representative; and the date signed.

(b) Filling in any contract form for use with a particular customer using language that misrepresents the true nature of the contract.

(c) Selling an irrevocable preneed contract to a person who is not an applicant for or recipient of Supplemental Security Income or Aid to Families with Dependent Children or pursuant to s. 497.459(6)(a).

(d) Except as authorized in part IV of this chapter, guaranteeing the price of goods and services at a future date.

(e) Requiring that a casket be purchased for cremation or claiming directly or by implication that a casket is required for cremation.

(f) When displaying any caskets for sale, failing to display the least expensive casket offered for sale or use in adult funerals in the same general manner as the funeral service industry member’s other caskets are displayed.

(g) Assessing fees and costs that have not been disclosed to the customer in connection with any transaction regulated by this chapter.

(h) Failure by a cemetery licensed under this chapter to provide to any person, upon request, a copy of the cemetery bylaws.

(i) Requirements by a cemetery licensee that lot owners or current customers make unnecessary visits to the cemetery company office for the purpose of solicitation.

(12) DISCLOSURE REQUIREMENTS.—

(a) Failure to disclose, when such disclosure is desired, the components of the prices for alternatives offered by the licensee from whom disclosure is requested, such as graveside service, direct disposition, and body donation without any rites or ceremonies prior to the delivery of the body and prices of service if there are to be such after the residue has been removed following the use thereof.

(b) Failing to furnish, for retention, to anyone who inquires in person about burial rights, burial or funeral merchandise, or burial or funeral services, before any discussion of selection, a printed or typewritten list specifying the range of retail prices for such rights, merchandise, or services. At a minimum, the list shall itemize the highest and lowest priced product and service regularly offered and shall include the name, address, and telephone number of the licensee and statements that the customer may choose only the items the customer desires, that the customer will be charged for only those items selected, and that there may be other charges for other items or other services.

(c) Failing to reasonably provide by telephone, upon request, accurate information regarding the retail prices of funeral merchandise and services offered for sale by that licensee.

(d) Failure by a funeral director to make full disclosure in the case of a funeral or direct disposition with regard to the use of funeral merchandise that is not to be disposed of with the body or failure to obtain written permission from a legally authorized person regarding disposition of such merchandise.

(e) Failure by any funeral director to fully disclose all of her or his available services and merchandise prior to the selection of a casket offered by a licensee. The full disclosure required shall identify what is included in the funeral or direct disposition and the prices of all services and merchandise provided by the licensee or registrant.

(f) Failing to have the price of any casket offered for sale clearly marked on or in the casket, whether the casket is displayed at a funeral establishment or at any other location, regardless of whether the licensee is in control of such location. If a licensee uses books, catalogs, brochures, or other printed display aids, the price of each casket shall be clearly marked.

(g) Failing to disclose all fees and costs the customer may incur to use the burial rights or merchandise purchased.

(13) CONTRACT OBLIGATIONS.—

(a) Failing without reasonable justification to timely honor contracts entered into by the licensee or under the licensee’s license for funeral or burial merchandise or services.

(b) Failure to honor preneed contract cancellation requests and make refunds as required by the chapter.

(14) OBLIGATIONS REGARDING COMPLAINTS AND CLAIMS BY CUSTOMERS.—

(a) Failing to adopt and implement standards for the proper investigation and resolution of claims and complaints received by a licensee relating to the licensee’s activities regulated by this chapter.

(b) Committing or performing with such frequency as to indicate a general business practice any of the following:

1. Failing to acknowledge and act promptly upon communications from a licensee’s customers and their representatives with respect to claims or complaints relating to the licensee’s activities regulated by this chapter.

2. Denying claims or rejecting complaints received by a licensee from a customer or customer’s representative, relating to the licensee’s activities regulated by this chapter, without first conducting reasonable investigation based upon available information.

3. Attempting to settle a claim or complaint on the basis of a material document that was altered without notice to, or without the knowledge or consent of, the contract purchaser or a legally authorized person.

4. Failing within a reasonable time to affirm or deny coverage of specified services or merchandise under a contract entered into by a licensee upon written request of the contract purchaser or a legally authorized person.

5. Failing to promptly provide, in relation to a contract for funeral or burial merchandise or services entered into by the licensee or under the licensee’s license, a reasonable explanation to the contract purchaser or a legally authorized person of the licensee’s basis for denying or rejecting all or any part of a claim or complaint submitted.

(c) Making a material misrepresentation to a contract purchaser or a legally authorized person for the purpose and with the intent of effecting settlement of a claim or complaint or loss under a prepaid contract on less favorable terms than those provided in, and contemplated by, the prepaid contract.

(d) Failing to maintain a complete copy of every complaint received by the licensee since the date of the last examination of the licensee by the department. For purposes of this subsection, the term “complaint” means any written communication primarily expressing a grievance and which communication is from:

1. A representative or family member of a deceased person interred at the licensee’s facilities or using the licensee’s services, or which deceased’s remains were the subject of any service provided by the licensee or licensee’s business; or

2. A person, or such person’s family member or representative, who inquired of the licensee or licensee’s business concerning the purchase of, or who purchased or contracted to purchase, any funeral or burial merchandise or services from the licensee or licensee’s business.

For purposes of this subsection, the response of a customer recorded by the customer on a customer satisfaction questionnaire or survey form sent to the customer by the licensee, and returned by the customer to the licensee, shall not be deemed to be a complaint.

(15) MISCELLANEOUS FINANCIAL MATTERS.—

(a) Failing to timely pay any fee required by this chapter.

(b) Failing to timely remit as required by this chapter the required amounts to any trust fund required by this chapter. The board shall by rule provide criteria for identifying minor, nonwillful trust remittance deficiencies; and remittance deficiencies falling within such criteria, if fully corrected within 30 days after notice to the licensee by the department, do not constitute grounds for disciplinary action or a fine.

(c) Paying to or receiving from any organization, agency, or person, either directly or indirectly, any commission, bonus, kickback, or rebate in any form whatsoever for any business regulated under this chapter, whether such payments are made or received by the licensee, or her or his agent, assistant, or employee; however, this provision shall not prohibit the payment of commissions by a funeral director, funeral establishment, cemetery, or monument establishment to its preneed agents licensed pursuant to this chapter or to licensees under this chapter.

History.—s. 22, ch. 2004-301; s. 90, ch. 2005-2; s. 13, ch. 2005-155; s. 9, ch. 2010-125; s. 4, ch. 2016-172.



497.153 - Disciplinary procedures and penalties.

497.153 Disciplinary procedures and penalties.—

(1) JURISDICTION OF LICENSING AUTHORITY TO INVESTIGATE AND PROSECUTE.—The expiration, nonrenewal, or surrender of licensure under this chapter shall not eliminate jurisdiction in the licensing authority to investigate and prosecute for violations committed by a licensee while licensed under this chapter. The prosecution of any matter may be initiated or continued notwithstanding the withdrawal of any complaint.

(2) DETERMINATION OF PROBABLE CAUSE.—

(a) If the department shall determine that there is reasonable cause to believe that any licensee under this chapter is subject to disciplinary action under this chapter and is not eligible for a citation or notice of noncompliance pursuant to criteria established by the board, the department shall present the matter to a probable cause panel of the board.

(b) Prior to submitting a matter to the probable cause panel, the licensee who is the subject of the matter shall be provided by the department with a copy of any written complaint received by the department in the matter and shall be advised that the licensee may, within 20 days after receipt of a copy of such complaint from the department, submit to the department a written response. Any response timely received by the department shall be provided by the department to the probable cause panel. Licensees may not appear in person or through a representative at any probable cause panel proceeding. This paragraph shall not apply to emergency action.

(3) PROBABLE CAUSE PROCEEDINGS.—

(a) The board may provide, by rule, for multiple probable cause panels composed of at least two members. The board may provide, by rule, that one or more members of the panel or panels may be a former board member. The length of term or repetition of service of any such former board member on a probable cause panel may vary according to the direction of the board when authorized by board rule. Any probable cause panel must include one of the board’s former or present consumer members, if one is available and willing to serve. Any probable cause panel must include a present board member. The board shall enact rules consistent with this section specifying, according to what categories of licensure are represented on a probable cause panel, what categories of licensee cases may be presented to that panel. Former board members may be from the former Board of Funeral and Cemetery Services or the former Board of Funeral Directors and Embalmers. However, any former professional board member serving on the probable cause panel must hold an active valid license for that profession.

(b) The probable cause panel may make a reasonable request to the department for additional investigative information, and upon such request the department shall provide such additional investigative information as is necessary to the determination of probable cause. A request for additional investigative information shall be made within 15 days after the date of receipt by the probable cause panel of the investigative report of the department. The probable cause panel shall make its determination as to the existence of probable cause within 30 days after referral of the matter to the probable cause panel by the department. The Chief Financial Officer may grant extensions of the 15-day and the 30-day time limits. If the probable cause panel does not find probable cause within the 30-day time limit, as may be extended, or if the probable cause panel finds no probable cause, the department may determine, within 10 days after the panel fails to determine probable cause or 10 days after the time limit has elapsed, that probable cause exists.

(c) The probable cause panel may not resolve or direct resolution of a matter presented to it, by issuance of a citation or a letter of guidance or noncompliance or other informal resolution, without the concurrence of the department.

(d) The determination as to whether probable cause exists shall be made by majority vote of the probable cause panel of the board.

(e) If the probable cause panel finds that probable cause exists, it shall direct the department to file a formal complaint against the licensee.

(4) ACTION AFTER PROBABLE CAUSE FOUND.—

(a) Service of an administrative complaint may be in person by department staff or any person authorized to make service of process under the Florida Rules of Civil Procedure. Service upon a licensee may in the alternative be made by certified mail, return receipt requested, to the last known address of record provided by the licensee to the department.

(b) If after service of the administrative complaint on a licensee the licensee does not dispute the facts alleged, the department shall present the matter to the board for final action.

(c) The department may at any time present to the board a proposed settlement by consent order or otherwise of any matter as to which probable cause has been found. If the board accepts the proposed settlement, it may execute and file the consent order as its final order in the matter or may otherwise issue its final order in the matter. If the board does not accept such settlement, the prosecution of the matter shall be resumed. No settlement of any disciplinary matter as to which probable cause has been found may be entered into by the board prior to receipt of a recommended order of an administrative law judge without the department’s concurrence.

(d) Hearings concerning disputes as to any fact alleged in a disciplinary action shall be held before an administrative law judge of the Division of Administrative Hearings in accordance with chapter 120. The department shall present the recommended order of the administrative law judge to the board for final action.

(e) If at any time after probable cause has been found in a matter the department shall conclude that the matter should not be further prosecuted, the department may present the matter to any probable cause panel of the board. If that probable cause panel concurs with the department, the prosecution may be terminated, without prejudice to subsequent prosecution of the same matter. If the probable cause panel does not concur with the department, the matter shall be returned to the department for continued prosecution. Upon commencement of taking of evidence in a matter before an administrative law judge, the jurisdiction of the administrative law judge may not be terminated except by order of the administrative law judge or a court of competent jurisdiction.

(f) No disciplinary matter may come before the board for final or other action, nor shall action by the board be taken as to any disciplinary matter, except upon presentation and recommendation by the department.

(5) PENALTIES.—

(a) When the board finds any person to be subject to discipline under this chapter, it may enter an order imposing one or more of the following:

1. Denial of an application for a license.

2. Issuance of a written reprimand.

3. Placement of the licensee on probation for a period of time and subject to such conditions as the board may specify.

4. Restrictions on the authorized scope of practice of the licensee.

5. Requirements that the licensee complete additional education or training as specified by the board.

6. Imposition of an administrative fine not to exceed $5,000 for each count or separate offense; provided, a licensee may by settlement agree to a fine in excess of such $5,000 limitation.

7. Suspension of a license. A suspension may be for such period and subject to such terms as the board shall specify in its order imposing discipline. Unless ordered otherwise by the board, during the period of suspension, the person whose license has been suspended shall continue to file all such reports, complete all continuing education, and pay all fees as required under this chapter as if the license had continued in full force. Upon expiration of the suspension period, if within such period the license has not otherwise terminated, the suspended license shall automatically be reinstated unless the board has ordered that the licensee apply for reinstatement, and the board may deny such application if the board finds that the causes of the suspension have not been resolved or that such person is otherwise not in compliance with the requirements of the order or this chapter.

8. Revocation of licensure. The board may specify by final order on a case-by-case basis the period of time that must elapse before a revoked licensee may apply or reapply for any licensure under this chapter. The board may by order on a case-by-case basis specify that a revocation is permanent and that no future application for licensure under this chapter by the revoked person or entity shall be accepted, processed, or approved. In no event shall any person or entity who has been revoked under this section subsequently be issued the same or other licensure under this chapter unless such person shall show by clear and convincing evidence that the person or entity has been rehabilitated and otherwise qualifies for the licensure applied for.

(b) In addition to any fine and other sanction imposed, the board may order the payment by the licensee of the reasonable costs of the department and the board associated with investigation and prosecution of the matter, and may order the licensee to make restitution as directed by board order to persons harmed by the violation.

(c) The failure of a licensee to timely comply with a final order of the board imposing discipline shall be grounds for emergency suspension of all licensure held by the licensee under this chapter; provided, the department shall give written notice to such licensee, at least 7 days before such emergency suspension, of the department’s intent to enter an emergency order of suspension and the ground therefor, and such emergency suspension shall not occur if during the 7-day period the licensee shall provide the department with evidence satisfactory to the department that the licensee was in compliance or has come into compliance with the disciplinary order. Any emergency suspension imposed shall be effective when served, and shall terminate upon notice to the licensee by the department that the department has received evidence satisfactory to the department that the licensee has come into compliance with the board’s order, which notice the department shall promptly provide to the licensee upon receipt of such evidence. Notwithstanding the licensee’s correction of any noncompliance with a board order, such licensee shall be liable for additional disciplinary action for failure to timely comply with an order of the board.

(d) Any order imposing any penalty pursuant to this section shall recite the grounds upon which the penalty is based.

(6) PROTECTION OF CUSTOMERS OF DISCIPLINED LICENSEES.—In imposing any discipline under this section the board may also impose by its order such restrictions, conditions, and requirements on the licensee and the licensee’s assets and the assets of any trust under this chapter utilized by the licensee, as are reasonably necessary for the protection of persons to whom the disciplined licensee is obligated for the future performance or delivery of funeral or burial merchandise or services. The board shall have continuing jurisdiction over revoked persons and entities and their assets and related trusts under this chapter, for the purpose of and to the extent necessary for the protection of persons to whom the disciplined licensee is obligated for the future performance or delivery of funeral or burial merchandise or services, and may issue such subsequent and additional orders as from time to time the board deems necessary or advisable for such purposes. The courts of this state shall have jurisdiction to enforce the reasonable orders of the board issued for such purposes.

(7) LIABILITY FOR AGENTS AND EMPLOYEES.—For purposes of this section, the acts or omissions of any person employed by or under contract to the licensee shall be treated as acts or omissions of the licensee. However, the board may determine that disciplinary action may be more appropriately taken against an individual licensed preneed agent or licensed branch rather than taking action against the sponsoring preneed licensee.

(8) PUBLICATION OF DISCIPLINARY ACTION.—The department may cause notice of any disciplinary action of the board to be published in one or more newspapers of general circulation published in this state.

(9) DETERMINATIONS NOT SUBJECT TO CHAPTER 120.—The following determinations shall not entitle any person to proceedings under chapter 120:

(a) A determination by the department to exercise its authority under this chapter to investigate, financially examine, or inspect any person or entity; or a determination by the department concerning how to conduct such investigation, financial examination, or inspection; or a determination by the department concerning the content of any report of investigation, financial examination, or inspection.

(b) A determination by the department that there is reasonable cause to believe that a licensee under this chapter is subject to disciplinary action under this chapter and that the matter should be presented to a probable cause panel of the board, or that the licensee is not eligible for a citation pursuant to criteria established by the board.

(c) A determination by a probable cause panel of the board that probable cause does or does not exist, or a determination by the department under paragraph (3)(b).

(d) A determination by the department not to offer any settlement to a licensee concerning any disciplinary matter.

History.—s. 23, ch. 2004-301; s. 91, ch. 2005-2; s. 14, ch. 2005-155.



497.154 - Disciplinary guidelines.

497.154 Disciplinary guidelines.—

(1) The board shall adopt, by rule, and periodically review the disciplinary guidelines applicable to each ground for disciplinary action which may be imposed by the board pursuant to this chapter, and any rule of the board or department.

(2) The disciplinary guidelines shall specify a meaningful range of designated penalties based upon the severity and repetition of specific offenses, it being the legislative intent that minor violations be distinguished from those which endanger the public health, safety, or welfare; that such guidelines provide reasonable and meaningful notice to the public of likely penalties which may be imposed for proscribed conduct; and that such penalties be consistently applied by the board.

(3) A specific finding of mitigating or aggravating circumstances shall allow the board to impose a penalty other than that provided for in such guidelines. If applicable, the board shall adopt by rule disciplinary guidelines to designate possible mitigating and aggravating circumstances and the variation and range of penalties permitted for such circumstances.

(4) The department must review such disciplinary guidelines for compliance with the legislative intent as set forth in this section to determine whether the guidelines establish a meaningful range of penalties and may also challenge such rules pursuant to s. 120.56.

(5) The rules provided for in this section shall be adopted within 6 months after the enactment of the board.

(6) The administrative law judge, in recommending penalties in any recommended order, must follow the penalty guidelines established by the board and must state in writing the mitigating or aggravating circumstances upon which the recommended penalty is based.

History.—s. 57, ch. 93-399; s. 235, ch. 96-410; s. 24, ch. 2004-301.

Note.—Former s. 497.133.



497.155 - Disciplinary citations and minor violations.

497.155 Disciplinary citations and minor violations.—

(1) CITATIONS.—

(a) Notwithstanding the provisions of s. 497.153, the board shall adopt rules to permit the issuance of citations. The citation shall be issued to the subject and shall contain the subject’s name and address, the subject’s license number if applicable, a brief factual statement, the sections of the law allegedly violated, and the penalty imposed. The citation must clearly state that the subject may choose, in lieu of accepting the citation, to follow the procedures under s. 497.153. If the subject disputes the matter in the citation, the procedures set forth in s. 497.153 must be followed. However, if the subject does not dispute the matter in the citation with the department within 30 days after the citation is served, the citation shall become a final order of the board and shall constitute discipline. The penalty shall be a fine or other conditions as established by rule.

(b) The board shall adopt rules designating violations for which a citation may be issued. Such rules shall designate as citation violations those violations for which there is no substantial threat to the public health, safety, and welfare. Citations shall not be utilized if there was any significant consumer harm resulting from the violation.

(c) The department shall be entitled to recover the costs of investigation, in addition to any penalty provided according to board rule, as part of the penalty levied pursuant to the citation.

(d) A citation must be issued within 6 months after the filing of the complaint that is the basis for the citation.

(e) Service of a citation may be made by personal service or certified mail, restricted delivery, to the subject at the subject’s last known address.

(2) MINOR VIOLATIONS.—

(a) The board may by rule specify violations of this chapter, and criteria for use by the department in identifying violations of this chapter, which are minor violations and which, if promptly corrected by the licensee upon notice by the department during investigation, may, with the concurrence of the department, result in closure of the investigation in the matter without further action by the department or the board.

(b) The rules may establish limits as to the number of times in total, or per period of time, that this subsection may be used in regard to any one licensee.

(c) The rules may establish limits or prohibitions on the use of this subsection where the violation relates to a consumer complaint received by the department concerning the licensee, and the complaint has not been resolved.

(d) There may by rule be specified notices of noncompliance and other forms and procedures for use in implementation of this subsection.

History.—s. 51, ch. 93-399; s. 25, ch. 2004-301.

Note.—Former s. 497.121.



497.156 - Emergency action against licensees.

497.156 Emergency action against licensees.—In addition to or in lieu of other actions authorized under this chapter for the enforcement of this chapter, the department may issue emergency orders under s. 120.60(6) suspending or restricting a license or ordering a licensee to cease or desist from specified conduct, or taking other action deemed necessary in the circumstances, but shall thereafter promptly present the matter to a probable cause panel of the board. Emergency orders shall be effective when issued, shall be appealable as provided by law, and shall be enforceable in the courts of this state.

History.—s. 26, ch. 2004-301.



497.157 - Unlicensed practice; remedies concerning violations by unlicensed persons.

497.157 Unlicensed practice; remedies concerning violations by unlicensed persons.—

(1) No person or entity shall engage in any activity for which a license is required under this chapter, without holding such licensure in good standing.

(2)(a) When the department has reasonable cause to believe that any person or entity not licensed under this chapter has violated any provision of this chapter or any rule adopted under this chapter, the department may issue an administrative complaint to such person or entity, alleging violation of this chapter and providing notice therein of intent by the department to order such person to cease and desist from the alleged violation of this chapter, to take corrective action including payment of restitution to persons adversely affected by the violation, to pay the department’s reasonable costs of investigation and prosecution, or to impose a fine of up to $10,000 upon such person for each violation of this chapter alleged in the administrative complaint.

(b) The issuance of the administrative complaint shall be a decision affecting substantial interests and shall entitle the respondent therein to proceedings pursuant to s. 120.569, if such proceedings are requested by the respondent in a writing received by the department within 21 days after service of the administrative complaint. If such proceedings are timely requested and the respondent shall contest any material fact alleged in the administrative complaint, the matter shall be heard before an administrative law judge of the Division of Administrative Hearings, who shall issue her or his recommended order to the department; otherwise, the proceedings shall be before the Chief Financial Officer or her or his designee. Upon conclusion of proceedings under s. 120.57 if the subject timely requested a hearing, or after the expiration of 21 days after service of the administrative complaint if no request for hearing is received within those 21 days, the department may take final agency action and issue its final order concerning the matter, which final order shall be enforceable as set forth in s. 120.69.

(3) Where the department determines that an emergency exists regarding any violation of this chapter by any unlicensed person or entity, the department may issue and serve an immediate final order upon such unlicensed person or entity, in accordance with s. 120.569(2)(n). Such an immediate final order may impose such prohibitions and requirements as are reasonably necessary to protect the public health, safety, and welfare, and shall be effective when served.

(a) For the purpose of enforcing such an immediate final order, the department may file an emergency or other proceeding in the circuit courts of the state seeking enforcement of the immediate final order by injunctive or other order of the court. The court shall issue its injunction or other order enforcing the immediate final order pending administrative resolution of the matter under subsection (2), unless the court determines that such action would work a manifest injustice under the circumstances. Venue for judicial actions under this paragraph shall be, at the election of the department, in the courts of Leon County, or in a county where the respondent resides or has a place of business.

(b) After serving an immediate final order to cease and desist upon any person or entity, the department shall within 10 days issue and serve upon the same person or entity an administrative complaint as set forth in subsection (2), except that, absent order of a court to the contrary, the immediate final order shall be effective throughout the pendency of proceedings under subsection (2).

(4) For the purpose of this section, the violation of this chapter by a person who is not licensed under this chapter or by any person who aids and abets the unlicensed activity shall be presumed to be irreparable harm to the public health, safety, or welfare.

(5) Any administrative complaint or immediate final order under this section may be served in person by a department employee or by certified mail, return receipt requested, to the subject’s place of residence or business, or by other means authorized by law.

History.—s. 27, ch. 2004-301.



497.158 - Court enforcement actions; powers; abatement of nuisances.

497.158 Court enforcement actions; powers; abatement of nuisances.—

(1) In addition to or in lieu of other actions authorized by this chapter, the department may petition the courts of this state for injunctive or other relief against any licensed or unlicensed person for the enforcement of this chapter and orders issued under this chapter. The court shall be authorized to impose a fine of up to $5,000 per violation on any licensee under this chapter and up to $10,000 on any person not licensed under this chapter, payable to the department, upon any person determined by the court to have violated this chapter, and may order payment to the department of the department’s attorney’s fees and litigation costs, by any person found to have violated this chapter.

(2) In addition to all other means provided by law for the enforcement by a court of a temporary restraining order or an injunction, the circuit court may impound the property of a licensee, including books, papers, documents, and records pertaining thereto, and may appoint a receiver or administrator to prevent further violation of this chapter.

(3) A court-appointed receiver or administrator may take any action to implement the provisions of the court order, to ensure the performance of the order, and to remedy any breach thereof.

(4) Any nonconforming physical condition in a cemetery or component thereof which is the result of a violation of this chapter or of the rules adopted under this chapter relating to construction, physical operations, or care and maintenance at the cemetery shall be deemed a public nuisance, and the nonconforming physical conditions caused by such violation may be abated as provided in s. 60.05.

History.—ss. 10, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; ss. 89, 122, ch. 93-399; s. 4, ch. 98-268; s. 28, ch. 2004-301; s. 15, ch. 2005-155.

Note.—Former s. 559.374; s. 497.016; s. 497.229.



497.159 - Crimes.

497.159 Crimes.—

(1) The theft in whole or in part or the act of unauthorized reproducing, circulating, or copying of any questions or answers on, from, or for any prelicensure examination administered by the department or the board, whether such examination is reproduced or copied in part or in whole and by any means, constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) The act of knowingly giving false information in the course of applying for or obtaining a license under this chapter, with intent to mislead the board or a public employee in the performance of her or his official duties, or the act of attempting to obtain or obtaining a license under this chapter by knowingly misleading statements or knowing misrepresentations, constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any person who willfully obstructs the department or its examiner in any examination or investigation authorized by this chapter commits a misdemeanor of the second degree punishable as provided in s. 775.082 or s. 775.083, in addition to any disciplinary action under this chapter. The initiation of action in any court by or on behalf of any licensee to terminate or limit any examination or investigation under this chapter shall not constitute a violation under this subsection.

(4) Any officer or director, or person occupying similar status or performing similar functions, of a preneed licensee who fails to make required deposits to any trust fund required by this chapter; any director, officer, agent, or employee of a preneed licensee who makes any unlawful withdrawal of funds from any such account or who knowingly discloses to the department or an employee thereof any false report made pursuant to this chapter; or any person who willfully violates any of the provisions of part II, part IV, or part V commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5)(a) No cemetery company or other legal entity conducting or maintaining any public or private cemetery may deny burial space to any person because of race, creed, marital status, sex, national origin, or color. A cemetery company or other entity operating any cemetery may designate parts of cemeteries or burial grounds for the specific use of persons whose religious code requires isolation. Religious institution cemeteries may limit burials to members of the religious institution and their families.

(b) Any cemetery company or other legal entity which violates the provisions of this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.083, and each violation of this section constitutes a separate offense.

(6) Any person who is not licensed under this chapter who engages in activity requiring licensure under this chapter, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 29, ch. 2004-301; s. 16, ch. 2005-155; s. 65, ch. 2016-10.



497.160 - Receivership proceedings.

497.160 Receivership proceedings.—

(1) The department, with the approval of the board, may petition the circuit courts of this state for appointment of a receiver of any licensee or revoked or suspended licensee under this chapter, or person who has without license conducted activities requiring licensure under this chapter. The court shall appoint a receiver if the court shall determine that a receivership is necessary or advisable:

(a) To ensure the orderly and proper conduct of a licensee’s professional business and affairs during or in the aftermath of the administrative proceeding to revoke or suspend the license.

(b) For the protection of the public’s interest and rights in the business, premises, or activities of the person sought to be placed in receivership.

(c) Upon a showing of actual or constructive abandonment of premises or business licensed or which was not but should have been licensed under this chapter.

(d) Upon a showing of serious and repeated violations of this chapter demonstrating an inability or unwillingness of a licensee to comply with the requirements of this chapter.

(e) To prevent loss, wasting, dissipation, theft, or conversion of assets that should be marshaled and held available for the honoring of obligations under this chapter.

(f) Upon proof of other grounds which the court deems good and sufficient for instituting receivership action concerning the respondent sought to be placed in receivership.

(2) A receivership under this section may be temporary, or for the winding up and dissolution of the business, as the department may request and the court determines to be necessary or advisable in the circumstances. Venue of receivership proceedings may be, at the department’s election, in Leon County, or the county where the subject of the receivership is located. The appointed receiver shall be the department or such person as the department may nominate and the court shall approve. The provisions of part I of chapter 631 shall be applicable to receiverships under this section except to the extent the court shall determine the application of particular of such provisions to be impracticable or would produce unfair results in the circumstances. Expenditures by the department from its budgeted funds, the Preneed Funeral Contract Consumer Protection Trust Fund, and other regulatory trust funds derived from this chapter, for implementation and effectuation of such a receivership, shall be authorized; any such funds expended shall be a claim against the estate in the receivership proceedings.

(3) The department may adopt rules for the implementation of this section.

History.—ss. 12, 32, ch. 83-316; s. 16, ch. 88-139; ss. 106, 122, ch. 93-399; s. 30, ch. 2004-301; s. 92, ch. 2005-2.

Note.—Former s. 639.165; s. 497.437.



497.161 - Other rulemaking provisions.

497.161 Other rulemaking provisions.—

(1) In addition to such other rules as are authorized or required under this chapter, the following additional rules, not inconsistent with this chapter, shall be authorized by the licensing authority.

(a) Rules by the board defining any technical term used but not defined in this chapter, and defining the terms “at-need” and “preneed” as used in this chapter.

(b) Rules by the board defining and regulating hazardous materials generated in connection with the practice of embalming, funeral directing, or direct disposition.

(c) Rules by the board governing the operation of cemeteries in this state.

(d) Rules establishing a fee of up to $100 for issuance of a duplicate license or for a name change on a license.

(e) Rules allowing and prescribing procedure and formats for the electronic submission of any applications, documents, filings, or fees required by this chapter.

(f) Rules establishing procedures for investigation, financial examination, and inspection of licensees.

(g) Rules, not inconsistent with part IV of this chapter and the Florida Insurance Code, establishing conditions of use for insurance as a funding mechanism for preneed contracts.

(2) In addition to challenges for any invalid exercise of delegated legislative authority, no rule shall be adopted under this chapter, and the administrative law judge upon such a challenge by the department or the board may declare all or part of a rule or proposed rule invalid, if the rule or proposed rule:

(a) Does not protect the public from any significant and discernible harm or damages;

(b) Unreasonably restricts competition or the availability of professional services in the state or in a significant part of the state; or

(c) Unnecessarily increases the cost of professional services without a corresponding or equivalent public benefit.

However, there shall not be created a presumption of the existence of any of the conditions cited in this subsection in the event that the rule or proposed rule is challenged.

(3) The department and the board shall each have standing under chapter 120 for the purposes of challenging rules or proposed rules under this chapter. This subsection shall not be interpreted to deny standing to a licensee to challenge any rule under this chapter if the licensee would otherwise have standing.

(4) The department may, subject to approval by the board, adopt rules that temporarily suspend or modify any provision of this chapter during a state of emergency declared pursuant to s. 252.36. The rules may allow only the suspension or modification of a provision that is necessary or advisable to allow licensees under this chapter to provide essential services to the public under the emergency conditions. The rules may be adopted before any emergency exists, but may not take effect until the Governor issues an executive order or proclamation declaring a state of emergency. The rules may remain in effect after a state of emergency is terminated but only for the limited period necessary to allow for the transition back to normal operations under the nonemergency requirements of this chapter. However, a rule suspending or modifying any provision of this chapter may not remain in effect for more than 12 months after the state of emergency is terminated.

History.—s. 31, ch. 2004-301; s. 17, ch. 2005-155; s. 15, ch. 2007-6; s. 10, ch. 2010-125; s. 5, ch. 2016-172.



497.162 - Health and safety education.

497.162 Health and safety education.—All individuals not licensed under this chapter who intend to be employed as operational personnel affiliated with a direct disposal establishment, cinerator facility, removal service, refrigeration facility, or centralized embalming facility who have direct contact with human remains on behalf of a funeral establishment, direct disposal establishment, or cinerator facility shall complete one course approved by the licensing authority on communicable diseases, within 30 days after the date that they begin functioning as operational personnel on behalf of any entity that is regulated by this chapter. The course shall not exceed 3 hours and shall be offered at approved locations throughout the state. Such locations may include establishments that are licensed under this chapter. The licensing authority shall adopt rules to implement and enforce this provision, which rules shall include provisions that provide for the use of approved videocassette courses and other types of audio, video, Internet, or home study courses to fulfill the continuing education requirements of this section.

History.—s. 19, ch. 93-399; s. 70, ch. 94-119; s. 3, ch. 96-355; s. 32, ch. 2004-301; s. 4, ch. 2007-55; s. 11, ch. 2010-125.

Note.—Former s. 470.0201.



497.163 - Restriction on requirement of citizenship.

497.163 Restriction on requirement of citizenship.—No person shall be disqualified from practicing an occupation or profession regulated by this chapter solely because she or he is not a United States citizen.

History.—s. 33, ch. 2004-301.



497.164 - Solicitation of goods or services.

497.164 Solicitation of goods or services.—

(1) The board is authorized to adopt rules regulating the solicitation of sales of burial rights, merchandise, or services by licensees.

(2) The board shall regulate such solicitation to protect the public from solicitation which is intimidating, overreaching, fraudulent, or misleading; which utilizes undue influence; or which takes undue advantage of a person’s ignorance or emotional vulnerability.

(3) The board shall regulate any solicitation which comprises an uninvited invasion of personal privacy. It is the express finding of the Legislature that the public have a high expectation of privacy in their personal residences, and the department by rule shall restrict the hours or otherwise regulate such solicitation in the personal residence of a person unless the solicitation has been previously and expressly requested by the person solicited.

(4) Nothing in this section shall be construed to restrict the right of a person to lawfully advertise, use direct mail, or otherwise communicate in a manner not within the definition of solicitation or to solicit the business of anyone responding to such communication or otherwise initiating discussion of goods and services being offered.

(5) At-need solicitation of sales of burial rights, merchandise, or services is prohibited. No person may contact the family or next of kin of a deceased person to sell services or merchandise unless the person has been initially called or contacted by the family or next of kin of such person or persons and requested to provide services or merchandise.

History.—s. 38, ch. 80-238; s. 409, ch. 81-259; s. 2, ch. 81-318; s. 4, ch. 85-16; s. 1, ch. 89-8; ss. 72, 122, ch. 93-399; s. 34, ch. 2004-301.

Note.—Former s. 559.408; s. 497.043; s. 497.321.



497.165 - Liability of owners, directors, and officers regarding trust funds.

497.165 Liability of owners, directors, and officers regarding trust funds.—The owners, officers, and directors of any licensee under this chapter may be held jointly and severally liable for any deficiency in any trust fund required by this chapter, to the extent the deficiency arose during the period they were owners, officers, or directors of the licensee, if they intentionally or through gross negligence in the performance of their duties caused the deficiency or substantially contributed to conditions that allowed the deficiency to arise or increase.

History.—s. 5, ch. 78-407; ss. 22, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; s. 122, ch. 93-399; s. 4, ch. 96-400; s. 35, ch. 2004-301; s. 18, ch. 2005-155.

Note.—Former s. 559.4405; s. 497.025.



497.166 - Preneed sales.

497.166 Preneed sales.—

(1) Regulation of preneed sales shall be as set forth in part IV of this chapter. No person may act as an agent for a preneed licensee with respect to preneed contracts unless such person is licensed as a preneed sales agent pursuant to part IV of this chapter or is a licensed funeral director acting as a preneed sales agent.

(2) Nothing in parts I, II, III, V, or VI of this chapter shall be understood to necessarily prohibit any licensee under this chapter from selling preneed funerals and funeral merchandise through its agents and employees, so long as such sales are permitted by part IV of this chapter.

(3)(a) The funeral director in charge of a funeral establishment is responsible for the control and activities of the establishment’s preneed sales agents.

(b) The direct disposer in charge or a funeral director acting as the direct disposer in charge of a direct disposal establishment is responsible for the control and activities of the establishment’s preneed sales agents.

(c) The responsibility imposed by this subsection on the funeral director and direct disposer in charge is a duty of reasonable supervision and not absolute liability. The responsibility of the funeral director or direct disposer in charge shall be in addition to the responsibility of the preneed licensee for the conduct of the preneed sales agents it employs.

History.—s. 36, ch. 2004-301; s. 93, ch. 2005-2; s. 19, ch. 2005-155; s. 12, ch. 2010-125.



497.167 - Administrative matters.

497.167 Administrative matters.—

(1) The department shall establish and operate a toll-free telephone hotline to receive complaints and provide information relating to the regulation under this chapter.

(2) The director of the division shall serve as executive director of the board. The director is the agency head of the division. The director shall be appointed by and serve at the pleasure of the Chief Financial Officer. The director shall be responsible for preparation of the agenda for each board meeting, and may make presentation to the board of department recommendations and reports, and shall perform such other duties as may be assigned by the Chief Financial Officer.

(3) There shall be submitted to the Legislature a biennial budget for the board’s operations at a time and in the manner provided by law.

(4) There shall be developed and implemented a training program for persons newly appointed to membership on the board. The program shall familiarize such persons with the substantive and procedural laws and rules which relate to the regulation under this chapter and with the structure of the department.

(5) There may be informational newsletters, bulletins, and brochures produced and provided to licensees and consumers concerning regulation under this chapter.

(6) The department shall allow applicants for new or renewal licenses and current licensees to be screened by the Title IV-D child support agency pursuant to s. 409.2598 to ensure compliance with a support obligation. The purpose of this subsection is to promote the public policy of this state relating to child support as established in s. 409.2551. The department shall, when directed by the court or the Department of Revenue pursuant to s. 409.2598, suspend or deny the license of any licensee found not to be in compliance with a support order, a subpoena, an order to show cause, or a written agreement with the Department of Revenue. The department shall issue or reinstate the license without additional charge to the licensee when notified by the court or the Department of Revenue that the licensee has complied with the terms of the support order. The department is not liable for any license denial or suspension resulting from the discharge of its duties under this subsection.

(7) Any person retained by the department under contract to review materials, make site visits, or provide expert testimony regarding any complaint or application filed with the department, relating to regulation under this chapter, shall be considered an agent of the department in determining the state insurance coverage and sovereign immunity protection applicability of ss. 284.31 and 768.28.

(8) Funds due from any licensee as a result of disciplinary settlements under this chapter may be directed by the board and department to use in support of training of examiners, investigators, and inspectors concerning examinations, investigations and inspections under this chapter, and to the conduct of examinations and investigations under this chapter, in order to enhance oversight and enforcement of laws and regulations governing the activities of licensees under this chapter.

(9) Any application under this chapter which must be reviewed and acted upon by the board under this chapter shall be acted upon by the board at a regularly scheduled board meeting, and such application must be complete at least 25 days in advance of a regularly scheduled board meeting to be considered by the board at such board meeting. The time for approval of completed applications under s. 120.60 shall be deemed tolled between the date the application is complete and the next regularly scheduled board meeting at which the application may be considered by the board.

(10) The board may establish by rule procedures and requirements for the appearance before the board of any applicant or principal of an applicant, to stand for oral interview by the board at a public meeting of the board, before an application shall be deemed complete. Such rule may require such appearance for all or specified categories of applicants and may provide criteria for determining when such appearance shall be required.

(11) In any instance in which a licensee or applicant under this chapter is required to be in compliance with a particular provision by, on, or before a certain date, and if that date occurs on a Saturday, Sunday, or a legal holiday, then the licensee or applicant is deemed to be in compliance with the specific date requirement if the required action occurs on the first succeeding day which is not a Saturday, Sunday, or legal holiday.

(12) Notwithstanding anything to the contrary, any elected official who is licensed pursuant to this chapter may hold employment for compensation with any public agency concurrent with such public service. Such dual service shall be disclosed according to any disclosure required by applicable law.

(13) No application for any approval by the board may come before the board for final or other action, nor shall action by the board be taken as to any application, except upon presentation and recommendation by the department.

(14) The department shall have standing to appear as a party litigant in any judicial proceeding for the purpose of enforcing this chapter or for the protection of Florida residents from the effects of any violation of this chapter.

(15) The Department of Legal Affairs shall provide legal services to the board within the Department of Financial Services, but the primary responsibility of the Department of Legal Affairs shall be to represent the interests of the citizens of the state by vigorously counseling the board with respect to its obligations under the laws of the state. Subject to the prior approval of the Attorney General, the board may retain independent legal counsel to provide legal advice to the board on a specific matter. Fees and costs of such counsel shall be paid from the Regulatory Trust Fund.

History.—s. 37, ch. 2004-301; s. 94, ch. 2005-2; s. 7, ch. 2008-92.



497.168 - Members of Armed Forces in good standing with administrative boards.

497.168 Members of Armed Forces in good standing with administrative boards.—

(1) Any reserve member of the Armed Forces of the United States, and any member of any element of the National Guard, now or hereafter called to active duty in the Armed Forces of the United States for a continuous period of 30 or more days, who at the time of being called to active duty was licensed in good standing to practice a profession under this chapter, shall remain in good standing, without registering, paying dues or fees, or being required to perform any other act, as long as she or he remains on such active duty and for a period of 6 months after discharge from active duty.

(2) The licensing authority shall adopt rules exempting the spouses of members of the Armed Forces of the United States from licensure renewal provisions, but only in cases of absence from the state because of their spouses’ call to active duty from the reserves or National Guard.

History.—s. 38, ch. 2004-301.



497.169 - Private actions; actions on behalf of consumers; attorney’s fee.

497.169 Private actions; actions on behalf of consumers; attorney’s fee.—

(1) The Attorney General, or the department on behalf of Florida residents, or any person may bring a civil action against a person or company violating the provisions of this chapter in the appropriate court of the county in which the alleged violator resides or has her or his or its principal place of business or in the county wherein the alleged violation occurred. Upon adverse adjudication, the defendant shall be liable for actual damages caused by such violation. The court may, as provided by common law, award punitive damages and may provide such equitable relief as it deems proper or necessary, including enjoining the defendant from further violations of this chapter.

(2) In any civil litigation resulting from a transaction involving a violation of this chapter by a cemetery company or burial rights broker licensed under part II, a monument establishment licensed under part V, or a preneed entity or preneed sales agent licensed under part IV, the court may award to the prevailing party and against such cemetery company, burial rights broker, monument establishment, or preneed entity or sales agent, after judgment in the trial court and exhaustion of any appeal, reasonable attorney’s fees and costs from the nonprevailing party in an amount to be determined by the trial court. Any award of attorney’s fees or costs shall become a part of the judgment and shall be subject to execution as the law allows. This subsection does not apply to licensees licensed under part III or part VI.

(3) The provisions of this chapter are cumulative to rights under the general civil and common law, and no action of the department may abrogate such rights to damages or other relief in any court.

History.—ss. 30, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; ss. 80, 122, ch. 93-399; s. 569, ch. 97-103; s. 10, ch. 98-268; s. 39, ch. 2004-301; s. 20, ch. 2005-155.

Note.—Former s. 559.501; s. 497.056; s. 497.527.



497.170 - Unauthorized arrangements.

497.170 Unauthorized arrangements.—

(1) Any arrangement to provide merchandise or services as defined in this chapter, by which payment for such merchandise or services is to be paid for through a financial arrangement, other than as authorized pursuant to this chapter, in which the provider of the merchandise or services is a beneficiary, party, agent, or owner is in violation of this chapter.

(2) Any person who provides merchandise or services and who knowingly becomes a beneficiary, agent, party, or coowner as described in subsection (1) is in violation of this chapter.

History.—s. 2, ch. 94-216; s. 40, ch. 2004-301.

Note.—Former s. 497.531.



497.171 - Identification of human remains.

497.171 Identification of human remains.—

(1) PRIOR TO FINAL DISPOSITION.—

(a) This subsection shall apply to licensees under parts III and VI.

(b) The licensee in charge of the final disposition of dead human remains shall, prior to final disposition of such dead human remains, affix to the ankle or wrist of the deceased, and on the casket, alternative container, or cremation container, a tag providing proper identification of the dead human remains. The identification tag shall be encased in or consist of durable and long-lasting material and shall list the name, date of birth, and date of death of the deceased, if available. The board may adopt rules specifying acceptable materials for such identification tag, acceptable locations for the tag on the casket, alternative container, or cremation container, and acceptable methods of affixing the tag.

(c) If the dead human remains are cremated, proper identification shall be placed in the container or urn containing the cremated remains.

(d) Any licensee responsible for removal of dead human remains to any establishment, facility, or location shall ensure that the remains are identified by a tag or other means of identification that is affixed to the ankle or wrist of the deceased at the time the remains are removed from the place of death or other location.

(2) INTERMENT IN UNLICENSED CEMETERIES.—The identification of human remains interred in an unlicensed cemetery shall be the responsibility of the licensed funeral establishment in charge of the funeral arrangements for the deceased person. The licensed funeral establishment in charge of the funeral arrangements for the interment of human remains in an unlicensed cemetery shall place on the outer burial container, cremation interment container, or other container or on the inside of a crypt or niche a tag or permanent identifying mark listing the name of the decedent and the date of death, if available. The materials and locations of the tag or mark shall be more specifically described by rule of the licensing authority.

(3) INTERMENT IN LICENSED CEMETERIES.—

(a) This subsection shall apply to cemetery licensees under part II.

(b) As to interments in a licensed cemetery, each licensed cemetery shall place on the outer burial container, cremation interment container, or other container or on the inside of a crypt or niche a tag or permanent identifying marker listing the name of the decedent and the date of death, if available. The materials and the location of the tag or marker shall be more specifically described by rule of the licensing authority.

(c) Each licensed cemetery may rely entirely on the identity stated on the burial transit permit or on the identification supplied by a person licensed under this chapter to establish the identity of the dead human remains delivered by such person for burial and shall not be liable for any differences between the identity shown on the burial transit permit or identification and the actual identity of the dead human remains delivered by such person and buried in the cemetery.

(4) DIRECT DISPOSAL ESTABLISHMENTS.—Direct disposal establishments shall establish a system of identification of human remains received that shall be designed to track the identity of the remains from the time of receipt until delivery of the remains to the authorized persons. This is in addition to the requirements for identification of human remains set forth in subsection (1). A copy of the identification procedures shall be available, upon request, to the department and legally authorized persons.

(5) RELIANCE ON LEGALLY AUTHORIZED PERSON.—Any licensee charged with responsibility under this section may rely on the representation of a legally authorized person to establish the identity of dead human remains.

History.—s. 21, ch. 2005-155.



497.172 - Public records exemptions; public meetings exemptions.

497.172 Public records exemptions; public meetings exemptions.—

(1) EXAMINATION DEVELOPMENT MEETINGS.—

(a) Those portions of meetings of the board at which licensure examination questions or answers under this chapter are discussed are exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution. The closed meeting must be recorded, and no portion of the closed meeting may be off the record. The recording shall be maintained by the board.

(b) The recording of a closed portion of a meeting is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2) PROBABLE CAUSE PANEL.—

(a) Meetings of the probable cause panel of the board, pursuant to s. 497.153, are exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution. The entire closed meeting must be recorded, and no portion of the closed meeting may be off the record. The recording shall be maintained by the board.

(b) Records of exempt meetings of the probable cause panel of the board are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, until 10 days after a determination regarding probable cause is made pursuant to s. 497.153.

(3) EXAMINATIONS, INSPECTIONS, AND INVESTIGATIONS.—

(a) Except as otherwise provided in this subsection, information held by the department pursuant to a financial examination conducted under this chapter is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, until the examination is completed or ceases to be active.

(b) Except as otherwise provided in this subsection, information held by the department pursuant to an inspection conducted under this chapter is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, until the inspection is completed or ceases to be active.

(c) Except as otherwise provided in this subsection, information held by the department pursuant to an investigation of a violation of this chapter is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, until the investigation is completed or ceases to be active or until 10 days after a determination regarding probable cause is made pursuant to s. 497.153.

(d) Information made confidential and exempt pursuant to this subsection may be disclosed by the department as follows:

1. To the probable cause panel of the board, for the purpose of probable cause proceedings pursuant to s. 497.153.

2. To any law enforcement agency or other government agency in the performance of its official duties and responsibilities.

3. If the department uncovers information of immediate and serious concern to the public health, safety, or welfare, it may disseminate such information as it deems necessary for the public health, safety, or welfare.

(e) Information made confidential and exempt pursuant to this subsection shall remain confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution after the examination, inspection, or investigation is completed or ceases to be active if:

1. The department submits the information to any law enforcement agency or other administrative agency for further examination or investigation. The information shall remain confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until that agency’s examination or investigation is completed or ceases to be active.

2. Disclosure of the information would:

a. Jeopardize the integrity of another active investigation or examination;

b. Reveal the identity of a confidential source; or

c. Reveal investigative or examination techniques or procedures.

(f) For purposes of this subsection, an examination, inspection, or investigation shall be considered active so long as the examination, inspection, or investigation is proceeding with reasonable dispatch and the department has a reasonable good faith belief that the examination, inspection, or investigation may lead to the filing of an administrative, civil, or criminal proceeding or to the denial or conditional grant of an application for license or other approval required under this chapter.

(4) TRADE SECRETS.—Trade secrets, as defined in s. 688.002, held by the department or board, are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

History.—s. 1, ch. 2005-162; s. 134, ch. 2008-4; s. 1, ch. 2010-76; s. 1, ch. 2015-71.






Part II - CEMETERY REGULATION (ss. 497.260-497.287)

497.260 - Cemeteries; exemption; investigation and mediation.

497.260 Cemeteries; exemption; investigation and mediation.—

(1) The provisions of this chapter relating to cemeteries and all rules adopted pursuant thereto shall apply to all cemeteries except for:

(a) Religious institution cemeteries of less than 5 acres which provide only single-level ground burial.

(b) County and municipal cemeteries.

(c) Community and nonprofit association cemeteries which provide only single-level ground burial and do not sell burial spaces or burial merchandise.

(d) Cemeteries owned and operated or dedicated by a religious institution prior to June 23, 1976.

(e) Cemeteries beneficially owned and operated since July 1, 1915, by a fraternal organization or its corporate agent.

(f) A columbarium consisting of less than one-half acre which is owned by and immediately contiguous to an existing religious institution facility and is subject to local government zoning. The religious institution establishing such a columbarium shall ensure that the columbarium is perpetually kept and maintained in a manner consistent with the intent of this chapter. If the religious institution relocates, the religious institution shall relocate all of the urns and remains placed in the columbarium which were placed therein during its use by the religious institution.

(g) Family cemeteries of less than 2 acres which do not sell burial spaces or burial merchandise.

(h) A mausoleum consisting of 2 acres or less which is owned by and immediately contiguous to an existing religious institution facility and is subject to local government zoning. The religious institution establishing such a mausoleum must ensure that the mausoleum is kept and maintained in a manner consistent with the intent of this chapter and limit its availability to members of the religious institution. The religious institution establishing such a mausoleum must have been incorporated for at least 25 years and must have sufficient funds in an endowment fund to cover the costs of construction of the mausoleum.

(i) A columbarium consisting of 5 acres or less which is located on the main campus of a state university as defined in s. 1000.21(6). The university or university direct-support organization, as defined in s. 1004.28(1), which establishes the columbarium shall ensure that the columbarium is constructed and perpetually kept and maintained in a manner consistent with subsection (2) and the intent of this chapter.

(2) Section 497.276(1) as to burial records, and ss. 497.152(1)(d), 497.164, 497.2765, 497.278, 497.280, and 497.284 apply to all cemeteries in this state.

(3) All cemeteries exempted under this chapter which are in excess of 5 acres must submit to the following investigation and mediation procedure by the department in the event of a consumer complaint:

(a) The exempt cemetery shall make every effort to first resolve a consumer complaint;

(b) If the complaint is not resolved, the exempt cemetery shall advise the consumer of the right to seek investigation and mediation by the department;

(c) If the department receives a complaint, it shall attempt to resolve it telephonically with the parties involved;

(d) If the complaint still is not resolved, the department shall conduct an investigation and mediate the complaint;

(e) If the department conducts an onsite investigation and face-to-face mediation with the parties, it may charge the exempt cemetery a single investigation and mediation fee not to exceed $300, which fee shall be set by rule and shall be calculated on an hourly basis; and

(f) If all attempts to resolve the consumer complaint fail, the cemetery shall be subject to proceedings for penalties and discipline under this chapter if it is determined in a proceeding complying with chapter 120 that the cemetery is guilty of fraud, deceit, theft, gross negligence, incompetence, unjustified failure to honor its contracts, or failure to adequately maintain its premises. The department may file and serve on the cemetery an administrative complaint and cause the matter to be prosecuted and may thereafter issue and enforce its final order in the matter pursuant to chapter 120.

(4) Any religious-institution-owned cemetery that is exempt under paragraph (1)(d), is located in a county with a population of at least 1.3 million persons on July 1, 1996, and was selling merchandise and services to the religious institution’s members prior to October 1, 1993, may establish one additional exempt cemetery in such county after December 31, 2020.

(5) Any religious-institution-owned cemetery exempt under subsection (1), except those cemeteries qualifying under paragraph (1)(d), which becomes affiliated with a commercial enterprise must meet the requirements of s. 497.263.

(6)(a) This subsection applies to all cemeteries in this state.

(b) No cemetery company or other legal entity conducting or maintaining any public or private cemetery may deny burial space to any person because of race, creed, marital status, sex, national origin, or color. A cemetery company or other entity operating any cemetery may designate parts of cemeteries or burial grounds for the specific use of persons whose religious code requires isolation. Religious institution cemeteries may limit burials to members of the religious institution and their families.

(c) Any cemetery company or other legal entity which violates the provisions of this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.083, and each violation of this section constitutes a separate offense.

History.—s. 2, ch. 59-363; s. 1, ch. 65-570; s. 3, ch. 76-168; s. 1, ch. 76-251; s. 1, ch. 77-457; ss. 3, 39, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 1, ch. 85-202; s. 1, ch. 89-8; ss. 38, 122, ch. 93-399; s. 2, ch. 96-400; s. 1, ch. 2000-195; s. 1, ch. 2001-120; s. 2, ch. 2004-24; s. 42, ch. 2004-301; s. 95, ch. 2005-2; s. 22, ch. 2005-155; s. 5, ch. 2007-55; s. 1, ch. 2009-219.

Note.—Former s. 559.31; s. 497.003.



497.261 - Existing companies, effect of this chapter.

497.261 Existing companies, effect of this chapter.—Cemetery companies existing on October 1, 1993, shall continue in full force and effect but shall be operated in accordance with the provisions of this chapter.

History.—s. 6, ch. 59-363; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 7, 39, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; ss. 39, 122, ch. 93-399; s. 43, ch. 2004-301.

Note.—Former s. 559.35; s. 559.315; s. 497.004.



497.262 - Duty of care and maintenance of licensed cemetery.

497.262 Duty of care and maintenance of licensed cemetery.—Every cemetery company or other entity responsible for the care and maintenance of a licensed cemetery in this state shall ensure that the grounds, structures, and other improvements of the cemetery are well cared for and maintained in a proper and dignified condition. The licensing authority shall adopt, by no later than July 1, 1999, such rules as are necessary to implement and enforce this section. In developing and adopting such rules, the licensing authority may define different classes of cemeteries or care and maintenance, and may provide for different rules to apply to each of said classes, if the designation of classes and the application of different rules is in the public interest and is supported by findings by the licensing authority based on evidence of industry practices, economic and physical feasibility, location, or intended uses; provided, that the rules shall provide minimum standards applicable to all cemeteries. For example, and without limiting the generality of the foregoing, the licensing authority may determine that a small rural cemetery with large trees and shade area does not require, and may not be able to attain, the same level of lawn care as a large urban cemetery with large open grassy areas and sprinkler systems.

History.—s. 3, ch. 98-268; s. 44, ch. 2004-301.

Note.—Former s. 497.0255.



497.263 - Cemetery companies; license required; licensure requirements and procedures.

497.263 Cemetery companies; license required; licensure requirements and procedures.—

(1) LICENSE REQUIRED.—No person may operate a cemetery without first obtaining a license under this section, unless specifically exempted from this chapter.

(2) APPLICATION PROCEDURES.—

(a) A person seeking a cemetery license under this section shall apply for such licensure using forms and procedures prescribed by rule.

(b) The applicant shall be a corporation, a partnership, or a limited liability company.

(c) The application shall require the name, principal place of business, date of formation, and federal tax identification number, of the applicant.

(d) The application shall require such historical sketches and audited or unaudited financial statements concerning the applicant and each principal of the applicant, as the licensing authority may require by rule.

(e) The application shall state any and all names under which the cemetery may do business if licensed, if different from the applicant’s name.

(f) The application shall state the exact location of the proposed cemetery.

(g) The proposed cemetery must contain at least 30 contiguous acres. The application shall state the exact number of acres in the proposed cemetery.

(h) The applicant must have a net worth of $50,000, as attested to by a sworn statement signed by all officers of the applicant. Such net worth must be continually maintained as a condition of licensure.

(i) The application shall be accompanied by such description of the proposed financial structure of the cemetery as the licensing authority may require by rule.

(j) The application shall be accompanied by a legal description of the cemetery.

(k) The application shall be accompanied by such maps or surveys of the proposed cemetery, and maps showing the location of the proposed cemetery in the local area, as the licensing authority may require by rule, and the licensing authority may by rule require such maps or surveys of the cemetery to be prepared by a licensed Florida professional surveyor.

(l) The application shall include such description of the development plans for the proposed cemetery as the licensing authority may require by rule.

(m) The applicant shall be required to make disclosure of the applicant’s criminal records, if any, as required by s. 497.142.

(n) The application shall require the applicant to disclose whether the applicant or any principal of the applicant has ever had a license or the authority to practice a profession or occupation refused, suspended, fined, denied, or otherwise acted against or disciplined by the licensing authority of any jurisdiction. The licensing authority may require by rule additional information to be provided concerning any affirmative answers. A licensing authority’s acceptance of a relinquishment of licensure, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of charges against the license, shall be construed as action against the license. The licensing authority may require by rule additional information to be provided concerning any affirmative answers.

(o) The applicant shall submit fingerprints in accordance with s. 497.142.

(p) The applicant shall demonstrate by clear and convincing evidence that the applicant has the ability, experience, financial stability, and integrity to operate a cemetery, and that its principals are of good character.

(q) The application shall be signed in accordance with s. 497.141(12).

(r) The application shall be accompanied by a nonrefundable application fee of $5,000.

(s) The licensing authority may establish by rule requirements for the appearance before the licensing authority of the applicant and the applicant’s principals, to stand for oral interview by the licensing authority at a public licensing authority meeting, before the application shall be deemed complete.

(3) ACTION CONCERNING APPLICATIONS.—If the licensing authority finds that the applicant meets the criteria established in subsection (2), the applicant shall be notified that a license will be issued when all of the following conditions are satisfied:

(a) The establishment of a care and maintenance trust fund containing not less than $50,000 has been certified by a trust company operating pursuant to chapter 660, a state or national bank holding trust powers, or a savings and loan association holding trust powers as provided in s. 497.458, pursuant to a trust agreement approved by the licensing authority. The $50,000 required for the care and maintenance trust fund shall be over and above the $50,000 net worth required by subsection (2).

(b) The applicant files with the licensing authority an opinion or certification from a Florida attorney in good standing, or a Florida title company, in a form acceptable to the licensing authority, that the applicant holds unencumbered fee simple title to all land identified in the application.

(c) The applicant obtains approval of the local zoning authorities regarding the cemetery, and files with the licensing authority evidence satisfactory to the licensing authority of such approval, or if no approval by local zoning authorities is required, such approval of residents adjacent to the proposed cemetery as the licensing authority may require by rule.

(d) The licensing authority determines that the applicant has designated as general manager of the cemetery a person of integrity, who has 3 years of cemetery management experience as defined by rule of the licensing authority, and who has the ability to operate a cemetery.

(e) Evidence satisfactory to the licensing authority that the applicant has fully developed not less than 2 acres for use as burial space, such development to include a paved road from a public roadway to the developed section.

(f) Regarding the cemetery land identified in the application, the applicant has recorded, and provides the licensing authority with a written attestation of such recording signed by a licensed Florida attorney, in the public records of real estate in the county in which the cemetery land is located, a notice which contains the following language:

NOTICE

The property described herein shall not be sold, conveyed, leased, mortgaged, or encumbered without the prior written approval of the Department of Financial Services, as provided in Chapter 497, Florida Statutes.

Such notice shall be clearly printed in boldfaced type of not less than 10 points and may be included on the face of the deed of conveyance to the licensee or may be contained in a separate recorded instrument which contains a description of the property.

(4) ISSUANCE OF LICENSE.—There shall be issued a license to operate a cemetery company to any applicant who, within 12 months after notice that a license may be issued, meets the criteria of subsection (3). The licensing authority may, for good cause shown, grant up to two extensions of the 12-month period within which the applicant must meet the criteria of subsection (3).

History.—s. 4, ch. 59-363; s. 1, ch. 63-324; s. 2, ch. 65-288; ss. 12, 35, ch. 69-106; s. 3, ch. 72-78; s. 141, ch. 73-333; s. 3, ch. 76-168; s. 3, ch. 76-251; s. 1, ch. 77-457; s. 7, ch. 78-95; s. 1, ch. 78-369; s. 1, ch. 78-407; ss. 5, 39, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 3, ch. 85-202; ss. 1, 4, ch. 87-39; s. 1, ch. 89-8; ss. 59, 122, ch. 93-399; s. 3, ch. 2001-120; s. 558, ch. 2003-261; s. 45, ch. 2004-301; s. 23, ch. 2005-155.

Note.—Former s. 559.33; s. 497.006; s. 497.201.



497.264 - License not assignable or transferable.

497.264 License not assignable or transferable.—

(1) A license issued to operate a cemetery pursuant to this chapter is not transferable or assignable, and a licensee may not develop or operate any cemetery authorized by this chapter at any location other than that contained in the application for the license.

(2) Any person or entity that seeks to purchase or otherwise acquire control of any cemetery licensed under this chapter shall first apply to the licensing authority and obtain approval of such purchase or change in control.

(a) The licensing authority may adopt rules establishing forms and procedures for such applications.

(b) The application shall state the name and address of the licensed cemetery to which the application relates.

(c) For applications by a natural person, the application shall state the applicant’s name, residence address, address of principal office or place of employment, and social security number.

(d) For applications by an entity, the application shall state the applicant’s name, address of principal place of business or headquarters offices, the names and titles of all officers of the applicant, the applicant’s state of domicile and date of formation, and the applicant’s federal tax identification number.

(e) The application shall require such historical sketches and audited or unaudited financial statements concerning the applicant and each principal of the applicant as the licensing authority may require by rule.

(f) The applicant must have a net worth of $50,000, as attested to by a sworn statement signed by the applicant if a natural person, otherwise by all officers of the applicant. Such net worth must be continually maintained as a condition of licensure of the cemetery if the application is approved.

(g) The application shall include such description of the development plans the applicant has for the proposed cemetery as the licensing authority may require by rule.

(h) The applicant shall be required to make disclosure of the applicant’s criminal records, if any, as required by s. 497.142.

(i) The application shall require the applicant to disclose whether the applicant or any principal of the applicant has ever had a license or the authority to practice a profession or occupation refused, suspended, fined, denied, or otherwise acted against or disciplined by the licensing authority of any jurisdiction. The licensing authority may require by rule additional information to be provided concerning any affirmative answers. A licensing authority’s acceptance of a relinquishment of licensure, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of charges against the license, shall be construed as action against the license. The licensing authority may require by rule additional information to be provided concerning any affirmative answers.

(j) The applicant shall submit fingerprints in accordance with s. 497.142.

(k) The applicant shall demonstrate by clear and convincing evidence that the applicant has the ability, experience, financial stability, and integrity to operate a cemetery, and if the applicant is an entity, that the applicant’s principals are of good character.

(l) The application shall be signed in accordance with s. 497.141(12).

(m) The application shall be accompanied by a nonrefundable application fee of $5,000; provided, the fee shall be $500 if the application is in regard to a change in ownership that will not be accompanied by any change in ultimate control.

(n) The licensing authority may establish by rule requirements for the appearance before the licensing authority of the applicant and the applicant’s principals, to stand for oral interview by the licensing authority at a public licensing authority meeting, before the application shall be deemed complete.

(o) A completed application shall be approved if the requirements of this section are met.

History.—s. 18, ch. 59-363; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 39, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 39, ch. 83-215; s. 4, ch. 85-202; s. 1, ch. 89-8; ss. 60, 122, ch. 93-399; s. 46, ch. 2004-301; s. 24, ch. 2005-155.

Note.—Former s. 559.47; s. 497.007; s. 497.205.



497.265 - Annual license fees.

497.265 Annual license fees.—

(1) The department shall collect from each cemetery company operating under the provisions of this chapter an annual license fee as follows:

(a) For a cemetery with less than $25,000 annual gross sales..........$250.

(b) For a cemetery with at least $25,000 but less than $100,000 annual gross sales..........$350.

(c) For a cemetery with annual gross sales of at least $100,000 but less than $250,000..........$600.

(d) For a cemetery with annual gross sales of at least $250,000 but less than $500,000..........$900.

(e) For a cemetery with annual gross sales of at least $500,000 but less than $750,000..........$1,350.

(f) For a cemetery with annual gross sales of at least $750,000 but less than $1 million..........$2,250.

(g) For a cemetery with annual gross sales of at least $1 million but less than $5 million..........$3,250.

(h) For a cemetery with annual gross sales of $5 million or more..........$4,900.

(2) An application for license renewal shall be submitted, along with the applicable license fee, on or before December 31 each year in the case of an existing cemetery company and before any sale of cemetery property in the case of a new cemetery company or a change of ownership or control pursuant to s. 497.264. If the renewal application and fee are not received by December 31, the department shall collect a penalty in the amount of $200 per month or fraction of a month for each month delinquent. For the purposes of this subsection, a renewal application and fee submitted by mail shall be considered timely submitted and received if postmarked by December 31 of the applicable year.

History.—s. 17, ch. 59-363; s. 3, ch. 63-324; s. 1, ch. 65-288; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 4, ch. 78-369; ss. 25, 39, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 6, ch. 85-202; s. 1, ch. 88-227; s. 1, ch. 89-8; ss. 62, 122, ch. 93-399; s. 6, ch. 2000-195; s. 47, ch. 2004-301.

Note.—Former s. 559.46, s. 559.345; s. 497.009; s. 497.213.



497.266 - Care and maintenance trust fund; remedy of department for noncompliance.

497.266 Care and maintenance trust fund; remedy of department for noncompliance.—

(1) No cemetery company may establish a cemetery, or operate a cemetery if already established, without providing for the future care and maintenance of the cemetery, for which a care and maintenance trust fund shall be established, to be known as “the care and maintenance trust fund of  .” The trust fund shall be established with a trust company operating pursuant to chapter 660, with a state or national bank holding trust powers, or with a federal or state savings and loan association holding trust powers. Trust funds which are with a state or national bank or savings and loan association licensed in this state on October 1, 1993, shall remain in force; however, when the amount of any such trust fund exceeds the amount that is insured by an agency of the Federal Government, the cemetery company shall transfer that trust fund to a trust company operating pursuant to chapter 660, to a state or national bank holding trust powers, or to a federal or state savings and loan association holding trust powers.

(2) The cemetery company may appoint a person to advise the trustee in the investment of the trust fund. The licensing authority must approve the appointment of the initial trustee, and any subsequent changes of the trustee shall also be approved by the licensing authority, pursuant to procedures and utilizing forms as specified by rule. If a cemetery company refuses or otherwise fails to provide or maintain an adequate care and maintenance trust fund in accordance with the provisions of this chapter, the licensing authority, after reasonable notice, shall enforce compliance. However, a nonprofit cemetery corporation which has been incorporated and engaged in the cemetery business prior to and continuously since 1915 and which has current trust assets exceeding $2 million is not required to designate a corporate trustee. The trust fund agreement shall specify the following: the name, location, and address of both the licensee and the trustee, the terms and conditions of the trust, a statement that the trust is established pursuant to s. 497.268 and this section, and the date of agreement, together with the percentages required to be deposited pursuant to this chapter.

(3) A person may not withdraw or transfer any portion of assets within the care and maintenance trust fund, except as authorized by s. 497.2675, without first obtaining written consent from the licensing authority.

(4) The trustee of the trust established pursuant to this section may only invest in investments and loan trust funds, as prescribed in s. 497.458. The trustee shall take title to the property conveyed to the trust for the purposes of investing, protecting, and conserving it for the cemetery company; collecting income; and distributing withdrawals from the trust as prescribed in this chapter. The cemetery company is prohibited from sharing in the discharge of the trustee’s responsibilities under this subsection, except that the cemetery company may request the trustee to invest in tax-free investments.

History.—s. 12, ch. 59-363; s. 7, ch. 65-288; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 6, ch. 76-251; s. 1, ch. 77-457; s. 9, ch. 78-407; ss. 17, 39, 40, ch. 80-238; ss. 2, 3, ch. 81-318; ss. 1, 3, ch. 82-7; s. 1, ch. 89-8; ss. 64, 122, ch. 93-399; s. 4, ch. 2001-120; s. 48, ch. 2004-301; s. 6, ch. 2016-172.

Note.—Former s. 559.41; s. 497.021; s. 497.237.



497.267 - Disposition of withdrawals from the care and maintenance trust fund; notice to purchasers and depositors.

497.267 Disposition of withdrawals from the care and maintenance trust fund; notice to purchasers and depositors.—Withdrawals from the care and maintenance trust fund shall be used solely for the care and maintenance of the cemetery, including maintenance of monuments, which maintenance may not be deemed to include the cleaning, refinishing, repairing, or replacement of monuments; for reasonable costs of administering the care and maintenance; and for reasonable costs of administering the trust fund. At the time of making a sale or receiving an initial deposit, the cemetery company shall deliver to the person to whom the sale is made, or who makes a deposit, a written instrument which shall specifically state the purposes for which withdrawals from the trust fund shall be used.

History.—s. 13, ch. 59-363; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 18, 39, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 9, ch. 85-202; s. 1, ch. 89-8; ss. 89, 122, ch. 93-399; s. 49, ch. 2004-301; s. 7, ch. 2016-172.

Note.—Former s. 559.42; s. 497.022; s. 497.241.



497.2675 - Withdrawal methods from the care and maintenance trust fund.

497.2675 Withdrawal methods from the care and maintenance trust fund.—

(1) The board shall adopt rules, with the approval of the department, to administer ss. 497.267 and 497.268, including, but not limited to:

(a) Reporting requirements for a cemetery licensed under this chapter, including the requirement that specific reports be made on forms designed and approved by the board by rule.

(b) Rules to address a cemetery licensed under this chapter whose pro rata share of the fair market value of the trust has not grown over a 3-year average, including limiting withdrawals from the care and maintenance trust fund, and any exceptions approved by the board.

(2) Each cemetery company licensed under this chapter shall elect one of two withdrawal methods, as specified in paragraphs (a) and (b), for withdrawals from the cemetery company’s care and maintenance trust fund. The board shall adopt rules, with the approval of the department, to administer this subsection.

(a) Net income withdrawal method.—Net income may be withdrawn from the trust, as earned, on a monthly basis.

(b) Total return withdrawal method.—The licensee shall multiply the average fair market value of its pro rata share of the trust by the total return withdrawal percentage and may withdraw one-fourth of that amount at least quarterly beginning the first quarter of the new trust year. The initial total return withdrawal percentage elected by the licensee may not increase the total return withdrawal percentage for that quarter. For purposes of this paragraph, “average fair market value” means, in relation to a trust, the average of the fair market value of each asset held by the trust at the beginning of the current year and in each of the 2 previous years, or for the entire term of the trust if there are less than 2 previous years, and adjusted as follows:

1. If assets are added to the trust during the years used to determine the average, the amount of each addition is added to all years in which such addition is not included.

2. If assets are distributed from the trust during the years used to determine the average, other than in satisfaction of the unitrust amount, as defined in s. 738.1041, the amount of each distribution is subtracted from all other years in which such distribution is not included.

(3) Without regard to the withdrawal method selected, taxes on capital gains, if any, must be paid from the trust principal.

History.—s. 8, ch. 2016-172.



497.268 - Care and maintenance trust fund, percentage of payments for burial rights to be deposited.

497.268 Care and maintenance trust fund, percentage of payments for burial rights to be deposited.—

(1) Each cemetery company shall set aside and deposit in its care and maintenance trust fund the following percentages or amounts for all sums received from sales of burial rights:

(a) For burial rights, 10 percent of all payments received; however, for sales made after September 30, 1993, no deposit shall be less than $25 per burial right. For each burial right which is provided without charge, the deposit to the fund shall be $25.

(b) For general endowments for the care and maintenance of the cemetery, the full amount of sums received when received.

(c) For special endowments for a specific lot or grave or a family mausoleum, memorial, marker, or monument, the cemetery company may set aside the full amount received for this individual special care in a separate trust fund or by a deposit to a savings account in a bank or savings and loan association located within and authorized to do business in the state; however, if the licensee does not set up a separate trust fund or savings account for the special endowment, the full amount thereof shall be deposited into the care and maintenance trust fund as required of general endowments.

(2) Deposits to the care and maintenance trust fund shall be made by the cemetery company not later than 30 days following the close of the calendar month in which any payment was received; however, when such payments are received in installments, the percentage of the installment payment placed in trust must be identical to the percentage which the payment received bears to the total cost for the burial rights. Trust income may be used to pay for all usual and customary services for the operation of a trust account, including, but not limited to: reasonable trustee and custodian fees, investment adviser fees, allocation fees, and taxes. If the net income is not sufficient to pay the fees and other expenses, the fees and other expenses shall be paid by the cemetery company.

(3) Any payments made to the care and maintenance trust fund on contracts which are canceled shall be credited against future obligations to the care and maintenance trust fund, provided they have been refunded to the purchaser.

(4) When a cemetery which is exempt from the provisions of this chapter changes ownership so as to lose its exempt status, it shall establish and maintain a care and maintenance trust fund pursuant to this chapter. The initial deposit for establishment of this trust fund shall be $25 per space for all spaces either previously sold or contracted for sale in the cemetery at the time of conversion or $50,000, whichever is greater.

(5) In each sales contract, reservation, or agreement wherein burial rights are priced separately, the purchase price of the burial rights shall be the only item subject to care and maintenance trust fund deposits; but if the burial rights are not priced separately, the full amount of the contract, reservation, or agreement shall be subject to care and maintenance trust fund deposits as provided in this section, unless the purchase price of the burial rights can be determined from the accounting records of the cemetery company.

(6) If an installment contract or promissory note for the purchase of a burial space is sold or discounted to a third party, the entire amount due the care and maintenance trust fund shall be payable no later than 30 days following the close of the calendar month in which the contract was sold or discounted.

History.—s. 14, ch. 59-363; s. 8, ch. 65-288; s. 5, ch. 72-78; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 10, ch. 78-407; ss. 20, 39, 40, ch. 80-238; s. 410, ch. 81-259; ss. 2, 3, ch. 81-318; s. 10, ch. 85-202; s. 1, ch. 89-8; ss. 65, 122, ch. 93-399; s. 11, ch. 96-400; s. 7, ch. 2000-195; s. 5, ch. 2001-120; s. 50, ch. 2004-301; s. 9, ch. 2016-172.

Note.—Former s. 559.43; s. 497.023; s. 497.245.



497.269 - Care and maintenance trust fund; financial reports.

497.269 Care and maintenance trust fund; financial reports.—On or before April 1 of each year, the trustee shall furnish adequate financial reports that record the fair market value with respect to the care and maintenance trust fund utilizing forms and procedures specified by rule. However, the department may require the trustee to make such additional financial reports as it deems necessary. In order to ensure that the proper deposits to the trust fund have been made, the department shall examine the status of the trust fund of the company on a semiannual basis for the first 2 years of the trust fund’s existence.

History.—s. 15, ch. 59-363; s. 1, ch. 65-288; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 21, 39, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; ss. 89, 122, ch. 93-399; s. 12, ch. 96-400; s. 51, ch. 2004-301; s. 10, ch. 2016-172.

Note.—Former s. 559.44; s. 497.024; s. 497.249.



497.270 - Minimum acreage; sale or disposition of cemetery lands.

1497.270 Minimum acreage; sale or disposition of cemetery lands.—

(1) No land in a licensed cemetery may be sold, mortgaged, leased, or encumbered without prior approval of the licensing authority pursuant to procedures specified by rule. Such approval shall not be given unless it be shown that such approval would be in the public interest. The licensing authority may adopt rules establishing criteria for approval of the sale, mortgaging, leasing, or encumbering of cemetery land.

(2) Any lands owned by a licensee and dedicated for use by it as a cemetery, which are in excess of a minimum of 30 contiguous acres, may be sold, conveyed, or disposed of by the licensee, after obtaining written approval pursuant to procedures and utilizing forms specified by rule and consistent with subsection (3), for use by the new owner for other purposes than as a cemetery. All of the human remains which have been previously interred therein shall first have been removed from the lands proposed to be sold, conveyed, or disposed of; however, the provisions of ss. 497.152(8)(e) and 497.384 must be complied with prior to any disinterment of human remains. Any and all titles, interests, or burial rights which may have been sold or contracted to be sold in lands which are the subject of the sale shall be conveyed to and revested in the licensee prior to consummation of any such sale, conveyance, or disposition.

(3)(a) If the property to be sold, conveyed, or disposed of under subsection (2) has been or is being used for the permanent interment of human remains, the applicant for approval of such sale, conveyance, or disposition shall cause to be published, at least once a week for 4 consecutive weeks, a notice meeting the standards of publication set forth in s. 125.66(4)(b)2. The notice shall describe the property in question and the proposed noncemetery use and shall advise substantially affected persons that they may file a written request for a hearing pursuant to chapter 120, within 14 days after the date of last publication of the notice, with the department if they object to granting the applicant’s request to sell, convey, or dispose of the subject property for noncemetery uses.

(b) If the property in question has never been used for the permanent interment of human remains, no notice or hearing is required.

(c) If the property in question has been used for the permanent interment of human remains, the department shall approve the application, in writing, if it finds that it would not be contrary to the public interest. In determining whether to approve the application, the department shall consider any evidence presented concerning the following:

1. The historical significance of the subject property, if any.

2. The archaeological significance of the subject property, if any.

3. The public purpose, if any, to be served by the proposed use of the subject property.

4. The impact of the proposed change in use of the subject property upon the reasonable expectations of the families of the deceased regarding whether the cemetery property was to remain as a cemetery in perpetuity.

5. Whether any living relatives of the deceased actively oppose the relocation of their deceased’s remains and the conversion of the subject property to noncemetery uses.

6. The elapsed time since the last interment in the subject property.

7. Any other factor enumerated in this chapter that the department considers relevant to the public interest.

(d) Any deed, mortgage, or other conveyance by a cemetery company or other owner pursuant to subsections (a) and (c) above must contain a disclosure in the following or substantially similar form:

NOTICE: The property described herein was formerly used and dedicated as a cemetery. Conveyance of this property and its use for noncemetery purposes was authorized by the Florida Department of Financial Services by Order No.  , dated  .

(e) The department shall adopt such rules as are necessary to carry out the provisions of this section.

(4) A licensee may convey and transfer to a municipality or county its real and personal property, together with moneys deposited in trust funds pursuant to this chapter, provided the municipality or county will accept responsibility for maintenance thereof and prior written approval of the department is obtained.

(5) The provisions of subsections (1) and (2) relating to a requirement for minimum acreage shall not apply to any cemetery company licensed by the department on or before July 1, 2001, which owns a total of less than 30 acres of land; however, no cemetery company shall dispose of any land without the prior written consent of the department.

(6) Except for road system, transportation corridor, or rights-of-way purposes, property dedicated for cemetery purposes and licensed under this part may not be taken by eminent domain if the area of property to be taken is 1 contiguous acre or greater in size, unless the taking entity determines in a public hearing that there are no reasonable alternatives except to use cemetery property for the project.

(7) A governmental entity may not require the transfer of property dedicated for cemetery purposes and licensed pursuant to part II as a condition of obtaining regulatory approval under this chapter.

History.—s. 9, ch. 65-288; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 12, ch. 78-407; ss. 26, 39, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 2, ch. 88-227; s. 1, ch. 89-8; ss. 89, 122, ch. 93-399; s. 5, ch. 98-268; s. 6, ch. 2001-120; s. 559, ch. 2003-261; s. 52, ch. 2004-301; s. 1, ch. 2008-83.

1Note.—Section 15, ch. 98-268, provides that “[e]xcept as otherwise provided herein, this act shall take effect July 1 of [1998]; however, . . . the changes to section 497.253, Florida Statutes, as amended by this act, shall not be enforceable until the rules implementing those provisions have been adopted by the Board of Funeral and Cemetery Services or the Department of Banking and Finance, as applicable.” Section 497.253 was redesignated as s. 497.270 by s. 52, ch. 2004-301, and the regulating agency was redesignated as the Board of Funeral, Cemetery, and Consumer Services of the Department of Financial Services by ch. 2004-301.

Note.—Former s. 559.481; s. 497.027; s. 497.253.



497.271 - Standards for construction and significant alteration or renovation of mausoleums and columbaria.

497.271 Standards for construction and significant alteration or renovation of mausoleums and columbaria.—

(1) All newly constructed and significantly altered or renovated mausoleums and columbaria must, in addition to complying with applicable building codes, conform to the standards adopted under this section.

(2) The licensing authority shall adopt, by no later than July 1, 1999, rules establishing minimum standards for all newly constructed and significantly altered or renovated mausoleums and columbaria; however, in the case of significant alterations or renovations to existing structures, the rules shall apply only, when physically feasible, to the newly altered or renovated portion of such structures, except as specified in subsection (4). In developing and adopting such rules, the licensing authority may define different classes of structures or construction standards, and may provide for different rules to apply to each of said classes, if the designation of classes and the application of different rules is in the public interest and is supported by findings by the licensing authority based on evidence of industry practices, economic and physical feasibility, location, or intended uses; provided, that the rules shall provide minimum standards applicable to all construction. For example, and without limiting the generality of the foregoing, the licensing authority may determine that a small single-story ground level mausoleum does not require the same level of construction standards that a large multistory mausoleum might require; or that a mausoleum located in a low-lying area subject to frequent flooding or hurricane threats might require different standards than one located on high ground in an area not subject to frequent severe weather threats. The licensing authority shall develop the rules in cooperation with, and with technical assistance from, the Florida Building Commission, to ensure that the rules are in the proper form and content to be included as part of the Florida Building Code under part IV of chapter 553. If the Florida Building Commission advises that some of the standards proposed by the licensing authority are not appropriate for inclusion in such building codes, the licensing authority may choose to include those standards in a distinct chapter of its rules entitled “Non-Building-Code Standards for Mausoleums” or “Additional Standards for Mausoleums,” or other terminology to that effect. If the licensing authority elects to divide the standards into two or more chapters, all such rules shall be binding on licensees and others subject to the jurisdiction of the licensing authority, but only the chapter containing provisions appropriate for building codes shall be transmitted to the Florida Building Commission pursuant to subsection (3). Such rules may be in the form of standards for design and construction; methods, materials, and specifications for construction; or other mechanisms. Such rules shall encompass, at a minimum, the following standards:

(a) No structure may be built or significantly altered for use for interment, entombment, or inurnment purposes unless constructed of such material and workmanship as will ensure its durability and permanence, as well as the safety, convenience, comfort, and health of the community in which it is located, as dictated and determined at the time by modern mausoleum construction and engineering science.

(b) Such structure must be so arranged that the exterior of any vault, niche, or crypt may be readily examined at any time by any person authorized by law to do so.

(c) Such structure must contain adequate provision for drainage and ventilation. Private or family mausoleums with all crypts bordering an exterior wall must contain pressure relief ventilation from the crypts to the outside of the mausoleum through the exterior wall or roof.

(d) Such structure must be of fire-resistant construction. Notwithstanding the requirements of s. 553.895 and chapter 633, any mausoleum or columbarium constructed of noncombustible materials, as defined in the Standard Building Code, shall not require a sprinkler system.

(e) Such structure must be resistant to hurricane and other storm damage to the highest degree provided under applicable building codes for buildings of that class.

(f) Suitable provisions must be made for securely and permanently sealing each crypt with durable materials after the interment or entombment of human remains, so that no effluvia or odors may escape therefrom except as provided by design and sanitary engineering standards. Panels for permanent seals must be solid and constructed of materials of sufficient weight, permanence, density, imperviousness, and strength as to ensure their durability and continued functioning. Permanent crypt sealing panels must be securely installed and set in with high quality fire-resistant, resilient, and durable materials after the interment or entombment of human remains. The outer or exposed covering of each crypt must be of a durable, permanent, fire-resistant material; however, plastic, fiberglass, and wood are not acceptable materials for such outer or exposed coverings.

(g) Interior and exterior fastenings for hangers, clips, doors, and other objects must be of copper, copper-base alloy, aluminum, or stainless steel of adequate gauges, or other materials established by rule which provide equivalent or better strength and durability, and must be properly installed.

(3) The licensing authority shall transmit the rules as adopted under subsection (2), hereinafter referred to as the “mausoleum standards,” to the Florida Building Commission, which shall initiate rulemaking under chapter 120 to consider such mausoleum standards. If such mausoleum standards are not deemed acceptable, they shall be returned by the Florida Building Commission to the licensing authority with details of changes needed to make them acceptable. If such mausoleum standards are acceptable, the Florida Building Commission shall adopt a rule designating the mausoleum standards as an approved revision to the State Minimum Building Codes under part IV of chapter 553. When so designated by the Florida Building Commission, such mausoleum standards shall become a required element of the State Minimum Building Codes under s. 553.73(2) and shall be transmitted to each local enforcement agency, as defined in s. 553.71(5). Such local enforcement agency shall consider and inspect for compliance with such mausoleum standards as if they were part of the local building code, but shall have no continuing duty to inspect after final approval of the construction pursuant to the local building code. Any further amendments to the mausoleum standards shall be accomplished by the same procedure. Such designated mausoleum standards, as from time to time amended, shall be a part of the State Minimum Building Codes under s. 553.73 until the adoption and effective date of a new statewide uniform minimum building code, which may supersede the mausoleum standards as provided by the law enacting the new statewide uniform minimum building code.

(4) In addition to the rules adopted under subsection (2), the licensing authority shall adopt rules providing that following all interments, inurnments, and entombments in mausoleums and columbaria occurring after the effective date of such rules, whether newly constructed or existing, suitable provision must be made, when physically feasible, for sealing each crypt in accordance with standards adopted pursuant to paragraph (2)(f).

(5) For purposes of this section, “significant alteration or renovation” means any addition, renovation, or repair which results in the creation of new crypt or niche spaces.

History.—s. 6, ch. 98-268; s. 43, ch. 2000-141; s. 42, ch. 2000-154; s. 53, ch. 2004-301; s. 6, ch. 2007-55; s. 135, ch. 2008-4; s. 407, ch. 2011-142.

Note.—Former s. 497.255.



497.272 - Construction of mausoleums, columbaria, and belowground crypts; preconstruction trust fund; compliance requirement.

497.272 Construction of mausoleums, columbaria, and belowground crypts; preconstruction trust fund; compliance requirement.—

(1) A cemetery company shall start construction of that section of a mausoleum, columbarium, or bank of belowground crypts in which sales, contracts for sales, reservations for sales, or agreements for sales are being made within 4 years after the date of the first such sale or 50 percent of the mausoleum, columbarium, or belowground crypts have been sold and the purchase price has been received, whichever occurs first. The construction shall be completed within 5 years after the date of the first sale made. However, extensions for completion, not to exceed 1 year, may be granted by the department for good cause shown. If the units have not been completely constructed at the time of need or the time specified herein, all moneys paid shall be refunded upon request, plus interest earned thereon for that portion of the moneys deposited in the trust fund and an amount equal to the interest that would have been earned on that portion of the moneys that were not in trust.

(2) A cemetery company which plans to offer for sale space in a section of a mausoleum, columbarium, or bank of belowground crypts prior to construction shall establish a preconstruction trust fund by written instrument. The preconstruction trust fund shall be administered by a corporate trustee and operated in conformity with s. 497.458. The preconstruction trust fund shall be separate from any other trust funds that may be required by this chapter. The written instrument by which the trustee of the preconstruction trust fund agrees to act as trustee shall contain a statement that the trust is created pursuant to the requirements of this section. The trust shall be subject to examination by the licensing authority.

(3) Before a sale, contract for sale, reservation for sale, or agreement for sale in a mausoleum section, columbarium, or bank of belowground crypts may be made, the cemetery company shall compute the amount to be deposited to the preconstruction trust fund. The total amount to be deposited in the fund for each unit of the project shall be computed by dividing the cost of the project plus 10 percent of the cost, as computed by a licensed contractor, engineer, or architect, by the number of crypts in the section or bank of belowground crypts or the number of niches in the columbarium. When payments are received in installments, the percentage of the installment payment placed in trust must be identical to the percentage which the payment received bears to the total cost of the contract, including other merchandise and services purchased. Preconstruction trust fund payments shall be made within 30 days after the end of the month in which payment is received.

(4) When the cemetery company delivers a completed crypt or niche acceptable to the purchaser in lieu of the crypt or niche purchased prior to construction, all sums deposited to the preconstruction trust fund for that purchaser shall be paid to the cemetery company.

(5) Each cemetery company may negotiate, at the time of establishment of the preconstruction trust fund, a procedure for withdrawal of the escrowed funds as a part of the construction cost of the mausoleum section, columbarium, or bank of belowground crypts contemplated, subject to the approval of the department. Upon completion of the mausoleum section, columbarium, or bank of belowground crypts, the cemetery company shall certify completion to the trustee and shall be entitled to withdraw all funds deposited to the account thereof.

(6) If the mausoleum section, columbarium, or bank of belowground crypts is not completed within the time limits set out in this section, the trustee shall contract for and cause the project to be completed and pay therefor from the trust funds deposited to the project’s account paying any balance, less cost and expenses, to the cemetery company. The refund provisions of subsection (1) apply only to the extent there are funds remaining in excess of the costs to complete the facilities, prior to any payments to the cemetery company.

(7) On or before April 1 of each year, the trustee shall file with the licensing authority in the form prescribed by rule a full and true statement as to the activities of any trust established pursuant to this chapter for the preceding calendar year.

(8) In lieu of the payments outlined hereunder to the preconstruction trust fund, the cemetery company may deliver to the department a performance bond in an amount and by a surety company acceptable to the department.

History.—s. 7, ch. 72-78; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 27, 39, 40, ch. 80-238; s. 412, ch. 81-259; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; ss. 66, 122, ch. 93-399; s. 13, ch. 96-400; s. 7, ch. 98-268; s. 54, ch. 2004-301.

Note.—Former s. 559.482; s. 497.029; s. 497.257.



497.273 - Cemetery companies; authorized functions.

497.273 Cemetery companies; authorized functions.—

(1) Within the boundaries of the cemetery lands it owns, a cemetery company may perform the following functions:

(a) The exclusive care and maintenance of the cemetery.

(b) The exclusive interment, entombment, or inurnment of human remains, including the exclusive right to open, prepare for interment, and close all ground, mausoleum, and urn burials. Each preneed contract for burial rights or services shall disclose, pursuant to licensing authority rule, whether opening and closing of the burial space is included in the contract and, if not, the current prices for opening and closing and a statement that these prices are subject to change. Each cemetery which sells preneed contracts must offer opening and closing as part of a preneed contract.

(c) The exclusive initial preneed and at-need sale of interment or burial rights in earth, mausoleum, crypt, niche, or columbarium interment; however, nothing herein shall limit the right of a person owning interment or burial rights to sell those rights to third parties subject to the transfer of title by the cemetery company.

(d) The adoption of bylaws regulating the activities conducted within its boundaries, provided that no funeral director licensed pursuant to this chapter shall be denied access to any cemetery to conduct a funeral for or supervise a disinterment of human remains. All bylaws provided for herein shall be subject to the approval of the licensing authority under the provisions of chapter 120 prior to becoming effective. The licensing authority shall not approve any bylaw which unreasonably restricts the use of interment or burial rights, which unreasonably restricts competition, or which unreasonably increases the cost to the owner of interment or burial rights in utilizing these rights.

(e) The nonexclusive preneed and at-need sale of monuments, memorials, markers, burial vaults, urns, flower vases, floral arrangements, and other similar merchandise for use within the cemetery.

(f) The nonexclusive cremation of human remains, subject to provisions of s. 497.606.

(g) The entry into sales or management contracts with other persons. The cemetery company shall be responsible for the deposit of all moneys required by this part to be placed in a trust fund.

(2) A full disclosure shall be made for all fees required for interment, entombment, or inurnment of human remains.

(3) A cemetery company may adopt bylaws establishing minimum standards for burial merchandise or the installation thereof. Such bylaws shall include minimum standards for access to install burial merchandise. A cemetery company must comply with its adopted bylaws.

(4) This chapter does not prohibit the interment or entombment of the inurned cremated animal remains of the decedent’s pet or pets with the decedent’s human remains or cremated human remains if:

(a) The human remains or cremated human remains are not commingled with the inurned cremated animal remains; and

(b) The interment or entombment with the inurned cremated animal remains is with the authorization of a legally authorized person.

History.—s. 8, ch. 78-407; ss. 16, 19, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 4, ch. 87-39; s. 1, ch. 89-8; ss. 68, 122, ch. 93-399; s. 79, ch. 94-119; s. 55, ch. 2004-301; s. 7, ch. 2007-55; s. 11, ch. 2016-172.

Note.—Former s. 559.405; s. 497.033; s. 497.305.



497.274 - Standards for grave spaces.

497.274 Standards for grave spaces.—

(1) A standard adult grave space shall measure at least 42 inches in width and 96 inches in length, except for preinstalled vaults in designated areas. For interments, except cremated remains, the covering soil shall measure no less than 12 inches from the top of the outer burial container at time of interment, unless such level of soil is not physically possible. In any interment, a legally authorized person may waive the 12-inch coverage minimum.

(2)(a) Prior to the sale of grave spaces in any undeveloped areas of a licensed cemetery, the cemetery company shall prepare a map documenting the establishment of recoverable internal survey reference markers installed by the cemetery company no more than 100 feet apart in the areas planned for development. The internal reference markers shall be established with reference to survey markers that are no more than 200 feet apart which have been set by a surveyor and mapper licensed under chapter 472 and documented in a certified land survey. Both the map and the certified land survey shall be maintained by the cemetery company and shall be made available upon request to the department or members of the public.

(b) The map of the area proposed to be developed shall show:

1. The number of grave spaces available for sale.

2. The location of each grave space.

3. The number designation assigned to each grave space.

4. The dimensions of a standard adult grave space.

(3) Adult grave spaces established prior to October 1, 2005, are not required to meet the standards established under this section for the dimensions or separation of grave spaces.

History.—s. 56, ch. 2004-301; s. 12, ch. 2016-172.



497.276 - Records.

497.276 Records.—

(1) A record shall be kept of every burial in the cemetery of a cemetery company, showing the date of burial and the name of the person buried, together with lot, plot, and space in which the burial was made. All financial records of the cemetery company shall be available at its principal place of business in this state and shall be readily available at all reasonable times for examination by the department.

(2) Notwithstanding the provisions of subsection (1), the licensing authority may, upon request, authorize a cemetery company to maintain its financial records at a location other than its principal place of business and may, if necessary, require the company to make its books, accounts, records, and documents available at a reasonable and convenient location in this state.

(3) The licensing authority may prescribe by rule the minimum information to be shown in the books, accounts, records, and documents of a cemetery company to enable the department to determine the company’s compliance with this chapter, and may prescribe financial statements that shall be prepared annually by licensed cemetery companies.

History.—s. 9, ch. 59-363; s. 4, ch. 65-288; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 15, 39, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; ss. 69, 122, ch. 93-399; s. 58, ch. 2004-301.

Note.—Former s. 559.38; s. 497.035; s. 497.309.



497.2765 - Recording purchase of burial rights.

497.2765 Recording purchase of burial rights.—

(1) Any person purchasing a burial right, belowground crypt, grave space, mausoleum, columbarium, ossuary, or scattering garden for the interment, entombment, inurnment, or other disposition of human remains may, at the person’s option, permanently record the purchase of the burial right, belowground crypt, grave space, mausoleum, columbarium, ossuary, or scattering garden with the clerk of the court in the county where the burial right, belowground crypt, grave space, mausoleum, columbarium, ossuary, or scattering garden is located. The recordation pursuant to this section is for the purpose of public notification and for the purpose of establishing a permanent record in the official records of the county; however, it does not create any priority of interest or ownership.

(2) The clerk of the court shall record the evidence of the purchase of a burial right, belowground crypt, grave space, mausoleum, columbarium, ossuary, or scattering garden presented to him or her for recording upon payment of the service charge as otherwise provided by law for the recording of the purchase documents in the official records.

History.—s. 1, ch. 2004-24.

Note.—Former s. 497.310.



497.277 - Other charges.

497.277 Other charges.—Other than the fees for the sale of burial rights, burial merchandise, and burial services, no other fee may be directly or indirectly charged, contracted for, or received by a cemetery company as a condition for a customer to use any burial right, burial merchandise, or burial service, except for:

(1) Charges paid for opening and closing a grave and vault installation.

(2) Charges paid for transferring burial rights from one purchaser to another; however, no such fee may exceed $50.

(3) Charges for sales, documentary excise, and other taxes actually and necessarily paid to a public official, which charges must be supported in fact.

(4) Charges for credit life and credit disability insurance, as requested by the purchaser, the premiums for which may not exceed the applicable premiums chargeable in accordance with the rates filed with the Office of Insurance Regulation of the Financial Services Commission.

(5) Charges for interest on unpaid balances pursuant to chapter 687.

(6) Charges paid for processing, filing, and archiving a cemetery sales contract and for performing other administrative duties related to the contract. However, these charges may not be imposed on a cemetery sales contract for the opening and closing of a grave or other burial right or for the installation of a vault in a grave for which burial rights were previously purchased. A cemetery company must disclose these charges to the customer and include them on its standard printed price lists and other disclosure information provided to the public under s. 497.282. These charges are not subject to the trust deposit requirements in s. 497.458. The department may, subject to approval by the board, adopt rules to administer this subsection.

History.—s. 70, ch. 93-399; s. 560, ch. 2003-261; s. 59, ch. 2004-301; s. 13, ch. 2010-125.

Note.—Former s. 497.313.



497.278 - Monuments; installation fees.

497.278 Monuments; installation fees.—

(1) No cemetery company may charge a fee for the installation of a monument purchased or obtained from and to be installed by a person or firm other than the cemetery company or its agents.

(2) To verify that a monument is installed on the proper grave in accordance with cemetery bylaws, rules, or regulations, the cemetery company shall mark the place on the grave where the marker or monument is to be installed and shall inspect the installation when completed. Nothing in this subsection is intended to imply or require that a cemetery company shall have to lay out or engineer a grave site or grave sites for the installation of a marker or monument.

(3) A cemetery company may require any person or firm that delivers, installs, places, or sets a monument to show proof of liability insurance coverage and, if required by law, workers’ compensation insurance coverage. However, a cemetery company may not set liability insurance coverage limits or require any person or firm to obtain any form of bond or surety, or make any form of pledge, deposit, or monetary guarantee, as a condition for entry on or access to cemetery property.

History.—ss. 19, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 11, ch. 85-202; s. 3, ch. 88-227; s. 1, ch. 89-8; ss. 71, 122, ch. 93-399; s. 60, ch. 2004-301; s. 14, ch. 2010-125.

Note.—Former s. 559.406; s. 497.041; s. 497.317.



497.280 - Illegal tying arrangements.

497.280 Illegal tying arrangements.—

(1) No person authorized to sell grave space may tie the purchase of any grave space to the purchase of a monument from or through the seller of any other designated person or corporation.

(2)(a) Noncemetery licensed persons and firms shall have the right to sell monuments and to perform or provide on cemetery property foundation, preparation, and installation services for monuments. However, a cemetery company or any other entity owning and operating a cemetery may establish reasonable rules regarding the style and size of a monument or its foundation, provided such rules are applicable to all monuments from whatever source obtained and are enforced uniformly as to all monuments. Such rules shall be conspicuously posted and readily accessible to inspection and copy by interested persons.

(b) No person who is authorized to sell grave space and no cemetery company or other entity owning and operating a cemetery may:

1. Require the payment of a setting or service charge, by whatever name known, from third party installers for the placement of a monument;

2. Refuse to provide care or maintenance for any portion of a gravesite on which a monument has been placed; or

3. Require waiver of liability with respect to damage caused by cemetery employees or agents to a monument after installation,

where the monument or installation service is not purchased from the person authorized to sell grave space or the cemetery company providing grave space or from or through any other person or corporation designated by the person authorized to sell grave space or the cemetery company providing grave space. No cemetery company may be held liable for the improper installation of a monument where the monument is not installed by the cemetery company or its agents.

(3) No program offering free burial rights may be conditioned by any requirement to purchase additional burial rights, funeral merchandise, or services. Any program offering free burial rights shall comply with s. 817.415.

History.—ss. 19, 32, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 12, ch. 85-202; s. 4, ch. 88-227; s. 1, ch. 89-8; ss. 73, 122, ch. 93-399; s. 15, ch. 96-400; s. 61, ch. 2004-301.

Note.—Former s. 559.409; s. 497.044; s. 497.325.



497.281 - Licensure of brokers of burial rights.

497.281 Licensure of brokers of burial rights.—

(1) No person shall receive compensation to act as a third party to the sale or transfer of three or more burial rights in a 12-month period unless the person pays a license fee as determined by licensing authority rule but not to exceed $250 and is licensed with the department as a burial rights broker in accordance with this section.

(2)(a) The applicant shall be required to make disclosure of the applicant’s criminal records, if any, as required by s. 497.142.

(b) The application shall require the applicant to disclose whether the applicant or any principal of the applicant has ever had a license or the authority to practice a profession or occupation refused, suspended, fined, denied, or otherwise acted against or disciplined by the licensing authority of any jurisdiction. The licensing authority may require by rule additional information to be provided concerning any affirmative answers. A licensing authority’s acceptance of a relinquishment of licensure, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of charges against the license, shall be construed as action against the license. The licensing authority may require by rule additional information to be provided concerning any affirmative answers.

(c) The applicant shall submit fingerprints in accordance with s. 497.142. The application shall be signed in accordance with s. 497.141(12).

(d) The applicant shall demonstrate by clear and convincing evidence that the applicant has the ability, experience, and integrity to act as a burial broker and, if the applicant is an entity, that the applicant’s principals are of good character.

(3) For the purpose of preventing confusion and error by the licensee or by the cemeteries in which the burial rights are located as to the status as sold or unsold, and as to the identity of the owner, of the burial rights and related interment spaces in the cemetery, the licensing authority shall by rule establish requirements for minimum records to be maintained by licensees under this section.

(4) The licensing authority may by rule require inspections of the records of licensees under this section.

(5) The department, by rule, shall provide for the biennial renewal of licenses under this section and a renewal fee as determined by licensing authority rule but not to exceed $250.

(6) The licensure requirements of this section shall not apply to persons otherwise licensed pursuant to this chapter, but such persons, if they engage in activity as burial rights brokers, shall be subject to rules relating to required records and inspections.

History.—s. 74, ch. 93-399; s. 62, ch. 2004-301; s. 25, ch. 2005-155.

Note.—Former s. 497.329.



497.282 - Disclosure of information to public.

497.282 Disclosure of information to public.—A licensee offering to provide burial rights, merchandise, or services to the public shall:

(1) Provide by telephone, upon request, accurate information regarding the retail prices of burial merchandise and services offered for sale by the licensee.

(2) Fully disclose all regularly offered services and merchandise prior to the selection of burial services or merchandise. The full disclosure required shall identify the prices of all burial rights, services, and merchandise provided by the licensee.

(3) Not make any false or misleading statements of the legal requirement as to the necessity of a casket or outer burial container.

(4) Provide a good faith estimate of all fees and costs the customer will incur to use any burial rights, merchandise, or services purchased.

(5) Provide to the customer, upon request, a current copy of the bylaws of the licensee.

(6) Provide to the customer, upon the purchase of any burial right, merchandise, or service, a written contract, the form of which has been approved by the licensing authority pursuant to procedures specified by rule.

(a) The written contract shall be completed as to all essential provisions prior to the signing of the contract by the customer.

(b) The written contract shall provide an itemization of the amounts charged for all services, merchandise, and fees, which itemization shall be clearly and conspicuously segregated from everything else on the written contract.

(c) A description of the merchandise covered by the contract to include, when applicable, model, manufacturer, and other relevant specifications.

(7) Provide the licensee’s policy on cancellation and refunds to each customer.

(8) In a manner established by rule of the licensing authority, provide on the signature page, clearly and conspicuously in boldfaced 10-point type or larger, the following:

(a) The words “purchase price.”

(b) The amount to be trusted.

(c) The amount to be refunded upon contract cancellation.

(d) The amounts allocated to merchandise, services, and cash advances.

(e) The toll-free number of the department which is available for questions or complaints.

(f) A statement that the purchaser shall have 30 days from the date of execution of contract to cancel the contract and receive a total refund of all moneys paid for items not used.

(9) Effective October 1, 2006, display in its offices for free distribution to all potential customers, and provide to all customers at the time of sale, a brochure explaining how and by whom cemeteries and preneed sales are regulated; summarizing consumer rights under the law; and providing the name, address, and phone number of the department’s consumer affairs division. The format and content of the brochure shall be as prescribed by rule. The licensing authority may cause the publication of such brochures and by rule establish requirements that cemetery and preneed licensees purchase and make available such brochures as so published, in the licensee’s offices, to all potential customers.

(10) Provide to each customer a complete description of any monument, marker, or memorialization to be placed at the gravesite.

History.—s. 37, ch. 80-238; s. 2, ch. 81-318; s. 1, ch. 89-8; ss. 75, 122, ch. 93-399; s. 16, ch. 96-400; s. 63, ch. 2004-301.

Note.—Former s. 559.407; s. 497.046; s. 497.333.



497.283 - Prohibition on sale of personal property or services.

497.283 Prohibition on sale of personal property or services.—

(1) This section applies to all cemetery companies licensed pursuant to this chapter that offer for sale or sell personal property or services which may be used in a cemetery in connection with the burial of human remains or the commemoration of the memory of a deceased human being and also to any person in direct written contractual relationship with licensed cemetery companies.

(2)(a) Except as otherwise provided in this chapter, no cemetery company shall directly or indirectly enter into a contract for the sale of personal property or services, excluding burial or interment rights, which may be used in a cemetery in connection with disposing of human remains, or commemorating the memory of a deceased human being, if delivery of the personal property or performance of the service is to be made more than 120 days after receipt of final payment under the contract of sale, except as provided in s. 497.458. This shall include, but not be limited to, the sale for future delivery of burial vaults, grave liners, urns, memorials, vases, foundations, memorial bases, and similar merchandise and related services commonly sold or used in cemeteries and interment fees but excluding burial or interment rights.

(b) For the purposes of this section, the term “delivery” means actual delivery and installation at the time of need or at the request of the owner or the owner’s agent. Merchandise is not considered delivered under paragraph (a) if it is stored on the grounds of the cemetery or at a storage facility except for monuments, markers, and permanent outer burial receptacles that are stored in a protected environment and are comprised of materials designed to withstand prolonged, protected storage without adversely affecting the structural integrity or aesthetic characteristics of such permanent outer burial receptacles.

(c) In lieu of delivery as required by paragraph (b), for sales to cemetery companies and funeral establishments, and only for such sales, the manufacturer of a permanent outer burial receptacle which meets standards adopted by rule may elect, at its discretion, to comply with the delivery requirements of this section by annually submitting for approval pursuant to procedures and forms as specified by rule, in writing, evidence of the manufacturer’s financial responsibility with the licensing authority for its review and approval.

(3) No nonprofit cemetery corporation which has been incorporated and engaged in the cemetery business prior to and continuously since 1915 and which has current trust assets exceeding $2 million shall be required to designate a corporate trustee.

History.—s. 6, ch. 72-78; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 11, ch. 78-407; ss. 23, 39, 40, ch. 80-238; s. 411, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 2, 3, ch. 82-7; s. 13, ch. 85-202; s. 7, ch. 88-227; s. 1, ch. 89-8; ss. 76, 122, ch. 93-399; s. 64, ch. 2004-301; s. 13, ch. 2016-172.

Note.—Former s. 559.441; s. 497.048; s. 497.337.



497.284 - Abandoned cemeteries; immunity; actions.

497.284 Abandoned cemeteries; immunity; actions.—

(1) Notwithstanding any provision of law to the contrary, a county or municipality which has within its jurisdiction an abandoned cemetery or a cemetery that has not been reasonably maintained for a period in excess of 6 months may, upon notice to the department, take such action as is necessary and appropriate to provide for maintenance and security of the cemetery. The solicitation of private funds and the expenditure of public funds for the purposes enumerated in this subsection are hereby authorized, provided that no action taken by a county or municipality under this subsection shall establish an ongoing obligation or duty to provide continuous security or maintenance for any cemetery.

(2) No county or municipality nor any person under the supervision or direction of the county or municipality, providing good faith assistance in securing or maintaining a cemetery under subsection (1), may be subject to civil liabilities or penalties of any type for damages to property at the cemetery.

(3) A county or municipality that has maintained or secured a cemetery pursuant to the provisions of subsection (1) may maintain an action at law against the owner of the cemetery to recover an amount equal to the value of such maintenance or security.

History.—s. 7, ch. 78-407; ss. 33, 40, ch. 80-238; ss. 2, 3, ch. 81-318; s. 1, ch. 88-300; s. 1, ch. 89-8; ss. 84, 122, ch. 93-399; s. 65, ch. 2004-301.

Note.—Former s. 559.525; s. 497.071; s. 497.345.



497.285 - Inactive cemeteries.

497.285 Inactive cemeteries.—

(1) A licensee shall be considered inactive upon the acceptance of the surrender of its license by the department or upon the nonreceipt by the department of the license renewal fees required by s. 497.265.

(2) A cemetery licensee licensed to engage in preneed sales shall cease all preneed sales to the public upon becoming inactive in regard to its cemetery license. At-need sales to the public shall cease within 30 days after becoming inactive.

(3) Any licensee desiring to surrender its license to the department shall first:

(a) File notice with the department.

(b) Submit copies of its existing trust agreements.

(c) Resolve to the department’s satisfaction all findings and violations resulting from the last examination conducted.

(d) Pay all outstanding fines and invoices due the department.

(e) Submit its current license.

(4) Upon receipt of the notice, the department shall review the licensee’s:

(a) Trust funds.

(b) Trust agreements.

(c) Care and maintenance of the cemetery grounds.

(5) After a review to the department’s satisfaction, the department shall terminate the license.

(6)(a) The care and maintenance trust fund of a licensee shall be held intact and in trust after the licensee has become inactive, and funds in that trust fund shall be disbursed to the cemetery on a regular basis for the upkeep of the grounds.

(b) The merchandise trust fund of a licensee shall be held intact and in trust after the licensee has become inactive, and the funds in that trust fund shall be disbursed in accordance with the requirements of the written contracts until the fund has been exhausted.

History.—s. 85, ch. 93-399; s. 66, ch. 2004-301.

Note.—Former s. 497.349.



497.286 - Owners to provide addresses; presumption of abandonment; abandonment procedures; sale of abandoned unused burial rights.

497.286 Owners to provide addresses; presumption of abandonment; abandonment procedures; sale of abandoned unused burial rights.—

(1) For purposes of this section, all owners of burial rights in any cemetery licensed under the provisions of this chapter shall have the legal duty to keep the cemetery companies informed in writing of their residence addresses. Cemetery companies shall notify their present burial rights owners by letter at the owner’s last known address and notify all future burial rights owners, in the contract for sale and the certificate of ownership, of the requirement to keep the cemetery company informed in writing of their current residence address.

(2) There is hereby created a presumption that burial rights in any cemetery licensed under this chapter have been abandoned when an owner of unused burial rights has failed to provide the cemetery with a current residence address for a period of 50 consecutive years and the cemetery is unable to communicate by certified letter with said owner of unused burial rights for lack of address. No such presumption of abandonment shall exist for burial rights held in common ownership which are adjoining, whether in a grave space, plot, mausoleum, columbarium, or other place of interment, if any such burial rights have been used within such common ownership.

(3) Upon the occurrence of a presumption of abandonment as set forth in subsection (2), a cemetery may file with the department a certified notice attesting to the abandonment of the burial rights. The notice shall do the following:

(a) Describe the burial rights certified to have been abandoned;

(b) Set forth the name of the owner or owners of the burial rights, or if the owner is known to the cemetery to be deceased, then the names, if known to the cemetery, of such claimants as are heirs at law, next of kin, or specific devisees under the will of the owner or the legally authorized person;

(c) Detail the facts with respect to the failure of the owner or survivors as outlined in this section to keep the cemetery informed of the owner’s address for a period of 50 consecutive years or more; and

(d) Certify that no burial right has been exercised which is held in common ownership with any abandoned burial rights as set forth in subsection (2).

(4) Irrespective of diversity of ownership of the burial rights, a cemetery may include in its certification burial rights in as many owners as are certified to have been abandoned.

(5) The department shall notice and publish the approved abandoned burial rights in the manner provided by s. 717.118.

(6) Within 120 days from the final notice and publication as provided in subsection (5), the department shall notify the cemetery if there has been no claim filed for the burial rights, and the cemetery shall have the right to sell such burial rights at a public sale subject to the approval of the sale price by the department.

(7) Notice of the time and place of any sale held pursuant to the provisions of this section shall be published by the cemetery once in a newspaper of general circulation in the county in which the cemetery is located, such publication to be not less than 30 days prior to the date of sale.

(8) The proceeds derived from any sale shall be disbursed in the following manner: an amount specified in s. 497.268 shall be deposited to the cemetery care and maintenance trust fund; an amount equal to the cemetery company’s actual and necessary costs incurred pursuant to this section but not to exceed 10 percent of the selling price of the abandoned burial right shall be deposited to the cemetery company’s operating account; and the balance of the proceeds shall be deposited with the department within 20 days after receipt of said funds. The department shall deposit all funds received pursuant to this subsection in accordance with the provisions of s. 717.123.

(9) Persons or their heirs who were owners of burial rights which were sold under this section shall have the right at any time to obtain equivalent burial rights in the cemetery without further charge. If no burial rights are desired, such persons or their heirs may obtain the amount paid to the department in accordance with the provisions of s. 717.124.

(10) The cemetery shall set aside equivalent burial rights equal to 10 percent of the abandoned burial rights sold under this section for the exclusive use of persons or their heirs who were owners of burial rights which were sold under this section, who have the right at any time to obtain equivalent burial rights in the cemetery under this section.

(11) Persons who purchase burial rights at a sale pursuant to this section shall have the right to sell, alienate, or otherwise transfer said burial rights subject to and in accordance with the rules and regulations of the cemetery and payment of a reasonable transfer fee.

History.—ss. 2, 4, ch. 87-39; s. 1, ch. 89-8; ss. 86, 122, ch. 93-399; s. 43, ch. 2000-154; s. 7, ch. 2001-120; s. 67, ch. 2004-301; s. 14, ch. 2016-172.

Note.—Former s. 497.091; s. 497.353.



497.287 - Report of identification of exempt cemeteries.

497.287 Report of identification of exempt cemeteries.—

(1) All cemeteries in excess of 5 acres located in this state that are exempt from the provisions of this chapter shall be required to file a report of identification with the department and pay a $25 fee. The department shall maintain such reports as public records. Such report of identification shall be refiled every 5 years pursuant to a schedule set by board rule. Solely for purposes of chapter 120, such report of identification shall be considered a license with the department.

(2) The report shall be submitted on a form and pursuant to procedures specified by rule, and shall list the name and address of the authorized agent who is responsible for conducting the business of the cemetery and to whom inquiries about the cemetery can be directed.

(3) The department may institute proceedings in any appropriate court for injunctive relief to enforce this section. Upon issuance of an injunctive order, the court shall award the department its costs and attorney fees in the action.

History.—s. 87, ch. 93-399; s. 17, ch. 96-400; s. 68, ch. 2004-301.

Note.—Former s. 497.357.






Part III - FUNERAL DIRECTING, EMBALMING, AND RELATEDSERVICES (ss. 497.365-497.392)

497.365 - Licensure; inactive and delinquent status.

497.365 Licensure; inactive and delinquent status.—

(1) This section shall apply only to licenses issued under this part. A licensee may practice a profession or occupation regulated under this part only if the licensee has an active status license. A licensee who practices a profession without an active status license is in violation of this chapter, and the licensing authority may impose discipline on the licensee.

(2) Pursuant to procedures specified by rule, a licensee shall be permitted to choose, at the time of licensure renewal, an active or inactive status. However, a licensee who changes from inactive to active status is not eligible to return to inactive status until the licensee thereafter completes a licensure cycle on active status.

(3) There shall be imposed pursuant to rule a fee for an inactive status license which is no greater than the fee for an active status license.

(4) An inactive status licensee may change to active status at any time, provided the licensee meets all requirements for active status, pays any additional licensure fees necessary to equal those imposed on an active status licensee, pays any applicable reactivation fees as set by the licensing authority, and meets all continuing education requirements as specified in this section.

(5) A licensee shall apply with a complete application, as defined by rule of the licensing authority, to renew an active or inactive status license, before the license expires. Failure of a licensee to renew before the license expires shall cause the license to become delinquent in the license cycle following expiration.

(6) A delinquent status licensee must affirmatively apply with a complete application, as defined by rule of the licensing authority, for active or inactive status during the licensure cycle in which a licensee becomes delinquent. Failure by a delinquent status licensee to become active or inactive before the expiration of the current licensure cycle shall render the license null without any further action by the board or the licensing authority. Any subsequent licensure shall be as a result of applying for and meeting all requirements imposed on an applicant for new licensure.

(7) There shall be imposed pursuant to rule an additional delinquency fee, not to exceed the biennial renewal fee for an active status license, on a delinquent status licensee when such licensee applies for active or inactive status.

(8) There shall be imposed pursuant to rule an additional fee, not to exceed the biennial renewal fee for an active status license, for processing a licensee’s request to change licensure status at any time other than at the beginning of a licensure cycle.

(9) There may be imposed pursuant to rule reasonable conditions, excluding full reexamination but including part of a national examination or a special purpose examination, to assess current competency necessary to ensure that a licensee who has been on inactive status for more than 4 consecutive years and who applies for active status can practice with the care and skill sufficient to protect the health, safety, and welfare of the public. Reactivation requirements may differ depending on the length of time licensees are inactive. The costs to meet reactivation requirements shall be borne by licensees requesting reactivation.

(10) Before reactivation, an inactive or delinquent licensee shall meet the same continuing education requirements, if any, imposed on an active status licensee for all licensure periods in which the licensee was inactive or delinquent.

(11) The status or a change in status of a licensee shall not alter in any way the right to impose discipline or to enforce discipline previously imposed on a licensee for acts or omissions committed by the licensee while holding a license, whether active, inactive, or delinquent.

(12) The board shall prescribe by rule an application fee for inactive status, a renewal fee for inactive status, a delinquency fee, and a fee for reactivation of a license. None of these fees may exceed the biennial renewal fee established by the board for an active license. The department may not reactivate a license unless the inactive or delinquent licensee has paid any applicable biennial renewal or delinquency fee, or both, and a reactivation fee.

(13) A person may not embalm human remains unless he or she is licensed under this chapter as:

(a) An embalmer;

(b) A funeral director and embalmer; or

(c) An embalmer intern or embalmer apprentice, while under the direct supervision or general supervision of a licensed embalmer or licensed funeral director and embalmer as required by this chapter.

History.—s. 70, ch. 2004-301; s. 26, ch. 2005-155; s. 15, ch. 2010-125.



497.366 - Licensure; renewal and cancellation notices.

497.366 Licensure; renewal and cancellation notices.—

(1) At least 90 days before the end of a licensure cycle, the licensing authority shall:

(a) Forward a licensure renewal notification to an active or inactive licensee at the licensee’s last known address of record with the licensing authority.

(b) Forward a notice of pending cancellation of licensure to a delinquent status licensee at the licensee’s last known address of record with the licensing authority.

(2) Each licensure renewal notification and each notice of pending cancellation of licensure must state conspicuously that a licensee who remains on inactive status for more than 4 years and who wishes to reactivate the license may be required to demonstrate the competency to resume active practice by sitting for a special purpose examination or by completing other reactivation requirements, as defined by rule of the licensing authority.

(3) This section shall apply only to licensees licensed under this part.

History.—s. 71, ch. 2004-301.



497.368 - Embalmers; licensure as an embalmer by examination; provisional license.

497.368 Embalmers; licensure as an embalmer by examination; provisional license.—

(1) Any person desiring to be licensed as an embalmer shall apply to the licensing authority to take the licensure examination. The licensing authority shall examine each applicant who has remitted an examination fee set by rule of the licensing authority not to exceed $200 plus the actual per applicant cost to the licensing authority for portions of the examination and who has:

(a) Completed the application form and remitted a nonrefundable application fee set by the licensing authority not to exceed $200.

(b) Submitted proof satisfactory to the licensing authority that the applicant is at least 18 years of age and is a recipient of a high school degree or equivalent.

(c) Made disclosure of the applicant’s criminal records, if any, as required by s. 497.142. The applicant shall submit fingerprints in accordance with s. 497.142. The applicant may not be licensed under this section unless the licensing authority determines the applicant is of good character and has no demonstrated history of lack of trustworthiness or integrity in business or professional matters.

(d) Completed a course in mortuary science approved by the licensing authority, which course embraces, at least, the following subjects: theory and practice of embalming, restorative art, pathology, anatomy, microbiology, chemistry, hygiene, and public health and sanitation.

(e) Submitted proof of completion of a course on communicable diseases approved by the licensing authority.

(2) The licensing authority shall license the applicant as an embalmer if the applicant:

(a) Passes an examination on the subjects of the theory and practice of embalming, restorative art, pathology, anatomy, microbiology, chemistry, hygiene, public health and sanitation, and local, state, and federal laws and rules relating to the disposition of dead human bodies; however, there may by rule be approved by the licensing authority the use of a national examination, such as the embalming examination prepared by the Conference of Funeral Service Examining Boards, in lieu of part of this examination requirement; and

(b) Completes a 1-year internship under a licensed embalmer.

(3) Any applicant who has completed the required 1-year internship and has been approved for examination as an embalmer may qualify for a provisional license to work in a licensed funeral establishment, under the direct supervision of a licensed embalmer for a limited period of 6 months as provided by rule of the licensing authority. The fee for provisional licensure shall be set by rule of the licensing authority, but may not exceed $200, and shall be nonrefundable and in addition to the fee required in subsection (1). This provisional license may be renewed no more than one time.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 19, ch. 88-205; s. 1, ch. 89-8; s. 44, ch. 89-162; s. 17, ch. 91-137; ss. 5, 122, ch. 93-399; s. 60, ch. 94-119; s. 314, ch. 97-103; s. 2, ch. 98-298; s. 73, ch. 2004-301; s. 27, ch. 2005-155.

Note.—Former s. 470.006.



497.369 - Embalmers; licensure as an embalmer by endorsement; licensure of a temporary embalmer.

497.369 Embalmers; licensure as an embalmer by endorsement; licensure of a temporary embalmer.—

(1) The licensing authority shall issue a license by endorsement to practice embalming to an applicant who has remitted an examination fee set by rule of the licensing authority not to exceed $200 and who the licensing authority certifies:

(a) Has completed the application form and remitted a nonrefundable application fee set by rule of the licensing authority not to exceed $200.

(b)1. Holds a valid license to practice embalming in another state of the United States, provided that, when the applicant secured her or his original license, the requirements for licensure were substantially equivalent to or more stringent than those existing in this state; or

2. Meets the qualifications for licensure in s. 497.368, except that the internship requirement shall be deemed to have been satisfied by 1 year’s practice as a licensed embalmer in another state, and has, within 10 years prior to the date of application, successfully completed a state, regional, or national examination in mortuary science, which, as determined by rule of the licensing authority, is substantially equivalent to or more stringent than the examination given by the licensing authority.

(c) Has submitted proof of completion of a licensing authority-approved course on communicable diseases.

(d) Has made disclosure of the applicant’s criminal records, if any, as required by s. 497.142. The applicant shall submit fingerprints in accordance with s. 497.142. The applicant may not be licensed under this section unless the licensing authority determines the applicant is of good character and has no demonstrated history of lack of trustworthiness or integrity in business or professional matters.

(2) State, regional, or national examinations and requirements for licensure in another state shall be presumed to be substantially equivalent to or more stringent than the examination and requirements in this state unless found otherwise by rule of the licensing authority.

(3) The licensing authority shall not issue a license by endorsement or a temporary license to any applicant who is under investigation or prosecution in any jurisdiction for an act which would constitute a violation of this chapter until such time as the investigation or prosecution is complete.

(4) Each applicant for licensure by endorsement must pass the examination on local, state, and federal laws and rules relating to the disposition of dead human bodies which is required under s. 497.368 and which shall be given by the licensing authority.

(5) There may be adopted by the licensing authority rules authorizing an applicant who has met the requirements of paragraphs (1)(b) and (c) and who is awaiting an opportunity to take the examination required by subsection (4) to be licensed as a temporary licensed embalmer. A temporary licensed embalmer may work as an embalmer in a licensed funeral establishment under the general supervision of a licensed embalmer. Such temporary license shall expire 60 days after the date of the next available examination required under subsection (4); however, the temporary license may be renewed one time under the same conditions as initial issuance. The fee for issuance or renewal of an embalmer temporary license shall be set by rule of the licensing authority but may not exceed $200. The fee required in this subsection shall be nonrefundable and in addition to the fee required in subsection (1).

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; s. 135, ch. 92-149; ss. 6, 122, ch. 93-399; s. 61, ch. 94-119; s. 315, ch. 97-103; s. 74, ch. 2004-301; s. 96, ch. 2005-2; s. 28, ch. 2005-155.

Note.—Former s. 470.007.



497.370 - Embalmers; licensure of an embalmer intern.

497.370 Embalmers; licensure of an embalmer intern.—

(1) Any person desiring to become an embalmer intern shall make application to the licensing authority on forms specified by rule, together with a nonrefundable fee determined by rule of the licensing authority but not to exceed $200. The application shall indicate the name and address of the licensed embalmer under whose supervision the intern will receive training and the name of the licensed funeral establishment or centralized embalming facility where such training is to be conducted. The embalmer intern shall intern under the direct supervision of a licensed embalmer who has an active, valid license under s. 497.368 or s. 497.369.

(2) An applicant for internship under this section shall meet the requirements of s. 497.368(1)(b)-(e) prior to being licensed as an embalmer intern.

(3) There shall be adopted rules establishing an embalmer internship program and criteria for embalmer intern training agencies and supervisors. Any funeral establishment or centralized embalming facility where embalming is conducted must apply to the licensing authority for approval as an embalmer intern training agency.

(4) A funeral establishment or centralized embalming facility designated as an embalmer intern training agency may not exact a fee from any person obtaining intern training at such funeral establishment or centralized embalming facility.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 1, ch. 85-133; s. 1, ch. 89-8; s. 18, ch. 91-137; s. 136, ch. 92-149; ss. 7, 122, ch. 93-399; s. 62, ch. 94-119; s. 75, ch. 2004-301.

Note.—Former s. 470.008.



497.371 - Embalmers; establishment of embalmer apprentice program.

497.371 Embalmers; establishment of embalmer apprentice program.—The licensing authority adopts rules establishing an embalmer apprentice program. An embalmer apprentice may perform only those tasks, functions, and duties relating to embalming which are performed under the direct supervision of an embalmer who has an active, valid license under s. 497.368 or s. 497.369. An embalmer apprentice is eligible to serve in an apprentice capacity for a period not to exceed 3 years as may be determined by licensing authority rule or for a period not to exceed 5 years if the apprentice is enrolled in and attending a course in mortuary science or funeral service education at any mortuary college or funeral service education college or school. An embalmer apprentice shall be issued a license upon payment of a licensure fee as determined by licensing authority rule but not to exceed $200. An applicant for the embalmer apprentice program may not be issued a license unless the licensing authority determines that the applicant is of good character and has not demonstrated a history of lack of trustworthiness or integrity in business or professional matters.

History.—ss. 12, 43, ch. 82-179; s. 1, ch. 89-8; s. 122, ch. 93-399; s. 3, ch. 98-298; s. 76, ch. 2004-301; s. 15, ch. 2016-172.

Note.—Former s. 470.0085.



497.372 - Funeral directing; conduct constituting practice of funeral directing.

497.372 Funeral directing; conduct constituting practice of funeral directing.—

(1) The practice of funeral directing shall be construed to consist of the following functions, which may be performed only by a licensed funeral director:

(a) Selling or offering to sell funeral services, embalming, cremation, or other services relating to the final disposition of human remains, including the removal of such remains from the state, on an at-need basis.

(b) Planning or arranging, on an at-need basis, the details of funeral services, embalming, cremation, or other services relating to the final disposition of human remains, including the removal of such remains from the state; setting the time of the services; establishing the type of services to be rendered; acquiring the services of the clergy; and obtaining vital information for the filing of death certificates and obtaining of burial transit permits.

(c) Making, negotiating, or completing the financial arrangements for funeral services, embalming, cremation, or other services relating to the final disposition of human remains, including the removal of such remains from the state, on an at-need basis, except that nonlicensed personnel may assist the funeral director in performing such tasks.

(d) Directing, being in charge or apparent charge of, or supervising, directly or indirectly, a visitation or viewing. Such functions shall not require that a licensed funeral director be physically present throughout the visitation or viewing, provided that the funeral director is readily available by telephone for consultation.

(e) Directing, being in charge or apparent charge of, or supervising, directly or indirectly, any funeral service held in a funeral establishment, cemetery, or elsewhere.

(f) Directing, being in charge or apparent charge of, or supervising, directly or indirectly, any memorial service held prior to or within 72 hours of the burial or cremation, if such memorial service is sold or arranged by a licensee.

(g) Using in connection with one’s name or employment the words or terms “funeral director,” “funeral establishment,” “undertaker,” “mortician,” or any other word, term, title, or picture, or combination of any of the above, that when considered in the context in which used would imply that such person is engaged in the practice of funeral directing or that such person is holding herself or himself out to the public as being engaged in the practice of funeral directing; provided, however, that nothing in this paragraph shall prevent using the name of any owner, officer, or corporate director of a funeral establishment, who is not a licensee, in connection with the name of the funeral establishment with which such individual is affiliated, so long as such individual’s affiliation is properly specified.

(h) Managing or supervising the operation of a funeral establishment, except for administrative matters such as budgeting, accounting and personnel, maintenance of buildings, equipment and grounds, and routine clerical and recordkeeping functions.

(2) A funeral director may not engage in the practice of funeral directing except through affiliation with a funeral establishment licensed under this chapter. The board shall adopt by rule criteria for determining whether such an affiliation exists through the funeral director’s ownership of, employment by, or contractual relationship with, a funeral establishment. This subsection does not prohibit a funeral director from being designated the licensed funeral director in charge of a cineration facility.

(3) The practice of funeral directing shall not be construed to consist of the following functions:

(a) The phoning-in, faxing, or electronic transmission of obituary notices; ordering of flowers or merchandise; delivery of death certificates to attending physicians; or clerical preparation and processing of death certificates, insurance forms, and any clerical tasks that record the information compiled by the funeral director or that are incidental to any of the functions specified above.

(b) Furnishing standard printed price lists and other disclosure information to the public by telephone or by providing such lists to persons making inquiry.

(c) Removing or transporting human remains from the place of death, or removing or transporting human remains from or to a funeral establishment, centralized embalming facility, refrigeration facility, cemetery, crematory, medical examiner’s office, common carrier, or other locations as authorized and provided by law.

(d) Arranging, coordinating, or employing licensed removal services, licensed refrigeration facilities, or licensed centralized embalming facilities.

(e) Any aspect of making preneed funeral arrangements or entering into preneed contracts.

(f) Any functions normally performed by cemetery or crematory personnel.

History.—s. 8, ch. 93-399; s. 77, ch. 2004-301; s. 16, ch. 2010-125; s. 40, ch. 2011-4; s. 16, ch. 2016-172.

Note.—Former s. 470.0087.



497.373 - Funeral directing; licensure as a funeral director by examination; provisional license.

497.373 Funeral directing; licensure as a funeral director by examination; provisional license.—

(1) Any person desiring to be licensed as a funeral director shall apply to the licensing authority to take the licensure examination. The licensing authority shall examine each applicant who has remitted an examination fee set by rule of the licensing authority not to exceed $200 plus the actual per applicant cost to the licensing authority for portions of the examination and who the licensing authority certifies has:

(a) Completed the application form and remitted a nonrefundable application fee set by rule of the licensing authority not to exceed $200.

(b) Submitted proof satisfactory to the licensing authority that the applicant is at least 18 years of age and is a recipient of a high school degree or equivalent.

(c) Made disclosure of the applicant’s criminal records, if any, as required by s. 497.142. The applicant shall submit fingerprints in accordance with s. 497.142. The applicant may not be licensed under this section unless the licensing authority determines the applicant is of good character and has no demonstrated history of lack of trustworthiness or integrity in business or professional matters.

(d)1. Received an associate in arts degree, associate in science degree, or an associate in applied science degree in mortuary science approved by the licensing authority; or

2. Holds an associate degree or higher from a college or university accredited by a regional accrediting agency recognized by the United States Department of Education and is a graduate of a course of study in mortuary science or funeral service arts approved by the licensing authority from a college or university accredited by the American Board of Funeral Service Education.

(e) Submitted proof of completion of a course on communicable diseases approved by the licensing authority.

(2) The licensing authority shall license the applicant as a funeral director if she or he:

(a) Passes an examination on the theory and practice of funeral directing and funeral service arts; however, the licensing authority may approve by rule the use of a national examination, such as the funeral service arts examination prepared by the Conference of Funeral Service Examining Boards, in lieu of this examination requirement.

(b) Passes an examination approved by the department on the local, state, and federal laws and rules relating to the disposition of dead human bodies.

(c) Completes a 1-year internship under a licensed funeral director.

(3) Any applicant who has completed the required 1-year internship and has been approved for examination as a funeral director may qualify for a provisional license to work in a licensed funeral establishment, under the direct supervision of a licensed funeral director for 6 months as provided by rule of the licensing authority. However, a provisional licensee may work under the general supervision of a licensed funeral director upon passage of the laws and rules examination required under paragraph (2)(b). The fee for provisional licensure shall be set by rule of the licensing authority but may not exceed $200. The fee required in this subsection shall be nonrefundable and in addition to the fee required by subsection (1). This provisional license may be renewed no more than one time.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; s. 19, ch. 91-137; ss. 9, 122, ch. 93-399; s. 63, ch. 94-119; s. 316, ch. 97-103; s. 4, ch. 98-298; s. 78, ch. 2004-301; s. 29, ch. 2005-155; s. 17, ch. 2010-125.

Note.—Former s. 470.009.



497.374 - Funeral directing; licensure as a funeral director by endorsement; licensure of a temporary funeral director.

497.374 Funeral directing; licensure as a funeral director by endorsement; licensure of a temporary funeral director.—

(1) The licensing authority shall issue a license by endorsement to practice funeral directing to an applicant who has remitted a fee set by rule of the licensing authority not to exceed $200 and who:

(a) Has completed the application form and remitted a nonrefundable application fee set by rule of the licensing authority not to exceed $200.

(b)1. Holds a valid license to practice funeral directing in another state of the United States, provided that, when the applicant secured her or his original license, the requirements for licensure were substantially equivalent to or more stringent than those existing in this state; or

2. Meets the qualifications for licensure in s. 497.373 and has successfully completed a state, regional, or national examination in mortuary science or funeral service arts, which, as determined by rule of the licensing authority, is substantially equivalent to or more stringent than the examination given by the licensing authority.

(c) Has submitted proof of completion of a licensing authority-approved course on communicable diseases.

(d) Has made disclosure of the applicant’s criminal records, if any, as required by s. 497.142. The applicant shall submit fingerprints in accordance with s. 497.142. The applicant may not be licensed under this section unless the licensing authority determines the applicant is of good character and has no demonstrated history of lack of trustworthiness or integrity in business or professional matters.

(2) The licensing authority shall not issue a license by endorsement or a temporary license to any applicant who is under investigation or prosecution in any jurisdiction for acts which would constitute a violation of this chapter until such time as the investigation or prosecution is complete.

(3) State, regional, or national examinations and requirements for licensure in another state shall be presumed to be substantially equivalent to or more stringent than the examination and requirements in this state unless found otherwise by rule of the licensing authority.

(4) Each applicant for licensure by endorsement must pass the examination on local, state, and federal laws and rules relating to the disposition of dead human bodies which is required under s. 497.373 and which shall be given by the licensing authority.

(5) There may be adopted rules authorizing an applicant who has met the requirements of paragraphs (1)(b) and (c) and who is awaiting an opportunity to take the examination required by subsection (4) to obtain a license as a temporary funeral director. A licensed temporary funeral director may work as a funeral director in a licensed funeral establishment under the general supervision of a funeral director licensed under subsection (1) or s. 497.373. Such license shall expire 60 days after the date of the next available examination required under subsection (4); however, the temporary license may be renewed one time under the same conditions as initial issuance. The fee for initial issuance or renewal of a temporary license under this subsection shall be set by rule of the licensing authority but may not exceed $200. The fee required in this subsection shall be nonrefundable and in addition to the fee required in subsection (1).

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; s. 137, ch. 92-149; ss. 10, 122, ch. 93-399; s. 64, ch. 94-119; s. 317, ch. 97-103; s. 79, ch. 2004-301; s. 30, ch. 2005-155; s. 9, ch. 2007-55; s. 18, ch. 2010-125.

Note.—Former s. 470.011.



497.375 - Funeral directing; licensure of a funeral director intern.

497.375 Funeral directing; licensure of a funeral director intern.—

(1)(a) Any person desiring to become a funeral director intern must apply to the licensing authority on forms prescribed by rule of the licensing authority, together with a nonrefundable fee set by rule of the licensing authority not to exceed $200.

(b)1. Except as provided in subparagraph 2., an applicant must hold the educational credentials required for licensure of a funeral director under s. 497.373(1)(d).

2. An applicant who has not completed the educational credentials required for a funeral director license is eligible for licensure as a funeral director intern if the applicant:

a. Holds an associate degree or higher in any field from a college or university accredited by a regional accrediting agency recognized by the United States Department of Education.

b. Is currently enrolled in and attending a licensing authority-approved course of study in mortuary science or funeral service arts required for licensure of a funeral director under s. 497.373(1)(d)2.

c. Has taken and received a passing grade in a college credit course in mortuary law or funeral service law and has taken and received a passing grade in a college credit course in ethics.

(c) An application must include the name and address of the funeral director licensed under s. 497.373 or s. 497.374(1) under whose supervision the intern will receive training and the name of the licensed funeral establishment where the training will be conducted.

(d) A funeral director intern may perform only the tasks, functions, and duties relating to funeral directing which are performed under the direct supervision of a licensed funeral director who has an active, valid license under s. 497.373 or s. 497.374(1). However, a funeral director intern may perform those tasks, functions, and duties under the general supervision of a licensed funeral director upon graduation from a licensing authority-approved course of study in mortuary science or funeral service arts required under s. 497.373(1)(d)2. and passage of the laws and rules examination required under s. 497.373(2)(b), if the funeral director in charge of the funeral director internship training agency, after 6 months of direct supervision, certifies to the licensing agency that the intern is competent to complete the internship under general supervision.

(2) Rules shall be adopted establishing a funeral director internship program and criteria for funeral director intern training agencies and supervisors. Any funeral establishment where funeral directing is conducted may apply to the licensing authority for approval as a funeral director intern training agency.

(3) A funeral establishment designated as a funeral director intern training agency may not exact a fee from any person obtaining intern training at such funeral establishment.

(4)(a) A funeral director intern license expires 1 year after issuance and, except as provided in paragraph (b) or paragraph (c), may not be renewed.

(b) A funeral director intern who is eligible for licensure under subparagraph (1)(b)2. may renew her or his funeral director intern license for an additional 1-year period if the funeral director in charge of the funeral director intern training agency certifies to the licensing authority that the intern has completed at least one-half of the course of study in mortuary science or funeral service arts.

(c) The licensing authority may adopt rules that allow a funeral director intern to renew her or his funeral director intern license for an additional 1-year period if the funeral director intern demonstrates her or his failure to complete the internship before expiration of the license due to illness, personal injury, or other substantial hardship beyond her or his reasonable control or demonstrates that she or he has completed the requirements for licensure as a funeral director but is awaiting the results of a licensure examination. However, a funeral director intern who renews her or his license under paragraph (b) is not eligible to renew the license under this paragraph.

(d) The licensing authority may require payment of a nonrefundable fee for the renewal of any funeral director intern license. The fee shall be set by rule of the licensing authority but may not exceed the fee set pursuant to paragraph (1)(a) for an initial funeral director intern license.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; s. 20, ch. 91-137; s. 138, ch. 92-149; ss. 11, 122, ch. 93-399; s. 65, ch. 94-119; s. 80, ch. 2004-301; s. 19, ch. 2010-125.

Note.—Former s. 470.012.



497.376 - License as funeral director and embalmer permitted.

497.376 License as funeral director and embalmer permitted.—This chapter does not prohibit a person from holding a license as an embalmer and a license as a funeral director at the same time. There may be issued and renewed by the licensing authority a combination license as both funeral director and embalmer to persons meeting the separate requirements for both licenses as set forth in this chapter. The licensing authority may adopt rules providing procedures for applying for and renewing such combination license. The licensing authority may by rule establish application, renewal, and other fees for such combination license, which fees shall not exceed the sum of the maximum fees for the separate funeral director and embalmer license categories as provided in this chapter. Persons holding a combination license as a funeral director and an embalmer shall be subject to regulation under this chapter both as a funeral director and an embalmer.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; s. 139, ch. 92-149; ss. 12, 122, ch. 93-399; s. 66, ch. 94-119; s. 81, ch. 2004-301; s. 31, ch. 2005-155; s. 20, ch. 2010-125.

Note.—Former s. 470.013.



497.377 - Concurrent internships.

497.377 Concurrent internships.—The internship requirement for embalmers and funeral directors may be served concurrently pursuant to rules adopted by the licensing authority.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; s. 122, ch. 93-399; s. 82, ch. 2004-301.

Note.—Former s. 470.014.



497.378 - Renewal of funeral director and embalmer licenses.

497.378 Renewal of funeral director and embalmer licenses.—

(1) The licensing authority shall renew a funeral director or embalmer license upon receipt of the renewal application and fee set by the licensing authority, not to exceed $500. The licensing authority may adopt rules for the renewal of a funeral director or embalmer license. The rules may require continuing education of up to 12 classroom hours and may establish criteria for accepting alternative nonclassroom continuing education on an hour-for-hour basis, in addition to a licensing authority-approved course on communicable diseases, for the renewal of a funeral director or embalmer license. The rules may also provide for the waiver of continuing education requirements in circumstances that would justify the waiver, such as hardship, disability, or illness. The continuing education requirement is not required for a licensee who is over the age of 75 years if the licensee does not qualify as the sole person in charge of an establishment or facility.

(2) The licensing authority shall adopt rules establishing a procedure for the biennial renewal of licenses.

(3) The licensing authority shall adopt rules to establish requirements for the advertising of continuing education courses.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; ss. 13, 122, ch. 93-399; s. 209, ch. 94-119; s. 2, ch. 96-355; s. 5, ch. 98-298; s. 24, ch. 2000-356; s. 83, ch. 2004-301; s. 32, ch. 2005-155; s. 21, ch. 2010-125.

Note.—Former s. 470.015.



497.379 - Inactive status.

497.379 Inactive status.—

(1) A funeral director or embalmer license that has become inactive may be reactivated under s. 497.378 upon application to the licensing authority. The licensing authority shall prescribe by rule continuing education requirements as a condition of reactivating a license. The continuing education requirements for reactivating a license may not exceed 12 classroom hours, and the licensing authority may by rule establish criteria for accepting alternative nonclassroom continuing education on an hour-for-hour basis, in addition to a licensing authority-approved course on communicable diseases, for each year the license was inactive.

(2) The licensing authority shall prescribe by rule an application fee for inactive status, a renewal fee for inactive status, a delinquency fee, and a fee for reactivation of a license. None of these fees may exceed the biennial renewal fee established by the licensing authority for an active license.

(3) The licensing authority may not reactivate a license unless the inactive or delinquent licensee has paid any applicable biennial renewal or delinquency fee, or both, and a reactivation fee.

History.—ss. 1, 5, ch. 79-231; s. 337, ch. 81-259; ss. 2, 3, ch. 81-318; s. 103, ch. 83-329; s. 1, ch. 89-8; ss. 14, 122, ch. 93-399; s. 210, ch. 94-119; s. 25, ch. 2000-356; s. 1, ch. 2001-63; s. 84, ch. 2004-301.

Note.—Former s. 470.016.



497.380 - Funeral establishment; licensure; display of license.

497.380 Funeral establishment; licensure; display of license.—

(1) A funeral establishment shall be a place at a specific street address or location consisting of at least 1,250 contiguous interior square feet and shall maintain or make arrangements for capacity for the refrigeration and storage of dead human bodies handled and stored by the establishment and a preparation room equipped with necessary ventilation and drainage and containing necessary instruments for embalming dead human bodies or shall make arrangements for a preparation room as established by rule.

(2) Each licensed funeral establishment may operate a visitation chapel at a separate location within the county in which the funeral establishment is located. A visitation chapel must be a facility of not less than 500 square feet and not more than 700 square feet and may be operated only when a licensed funeral director is present at the facility. A visitation chapel may be used only for visitation of a deceased human body and may not be used for any other activity permitted by this chapter.

(3) No person may conduct, maintain, manage, or operate a funeral establishment unless a funeral establishment operating license has been issued under this chapter for that funeral establishment.

(4) Application for a funeral establishment license shall be made on forms and pursuant to procedures specified by rule, shall be accompanied by a nonrefundable fee not to exceed $300 as set by licensing authority rule, and shall include the name of the licensed funeral director who is in charge of that establishment. The applicant shall be required to make disclosure of the applicant’s criminal records, if any, as required by s. 497.142. The applicant shall submit fingerprints in accordance with s. 497.142. A duly completed application accompanied by the required fees shall be approved and the license issued if the proposed funeral establishment has passed an inspection pursuant to rule of the licensing authority, the licensing authority determines the applicant is of good character and has no demonstrated history of lack of trustworthiness or integrity in business or professional matters, and the applicant otherwise is in compliance with all applicable requirements of this chapter.

(5) A funeral establishment license shall be renewable biennially pursuant to procedures, and upon payment of a nonrefundable fee not to exceed $500, as set by licensing authority rule. The licensing authority may also establish by rule a delinquency fee not to exceed $50 per day.

(6) The practice of embalming done at a funeral establishment shall only be practiced by an embalmer licensed under this chapter.

(7) Each licensed funeral establishment shall have one full-time funeral director in charge and shall have a licensed funeral director reasonably available to the public during normal business hours for the establishment. The full-time funeral director in charge is responsible for ensuring that the facility, its operation, and all persons employed in the facility comply with all applicable state and federal laws and rules. The full-time funeral director in charge must have an active license and may not be the full-time funeral director in charge of any other funeral establishment or of any other direct disposal establishment. Effective October 1, 2010, the full-time funeral director in charge must hold an active, valid embalmer license or combination license as a funeral director and an embalmer. However, a funeral director may continue as the full-time funeral director in charge without an embalmer or combination license if, as of September 30, 2010:

(a) The funeral establishment and the funeral director both have active, valid licenses.

(b) The funeral director is currently the full-time funeral director in charge of the funeral establishment.

(c) The name of the funeral director was included, as required in subsection (4), in the funeral establishment’s most recent application for issuance or renewal of its license or was included in the establishment’s report of change provided under paragraph (12)(c).

(8) The issuance of a license to operate a funeral establishment to a person or entity who is not individually licensed as a funeral director does not entitle the person to practice funeral directing.

(9) Each funeral establishment located at a specific address shall be deemed to be a separate entity and shall require separate licensing and compliance with the requirements of this chapter. A funeral establishment may not be operated at the same location as any other funeral establishment or direct disposal establishment unless such establishments were licensed as colocated establishments on October 1, 1993.

(10) Every funeral establishment licensed under this chapter shall at all times be subject to the inspection of all its buildings, grounds, and vehicles used in the conduct of its business, by the department or any of its designated representatives or agents, or local or Department of Health inspectors. The licensing authority shall by rule establish requirements for inspection of funeral establishments.

(11) The licensing authority shall set by rule an annual inspection fee not to exceed $300, payable upon application for licensure and upon each renewal of such license.

(12)(a) A change in ownership of a funeral establishment shall be promptly reported pursuant to procedures established by rule and shall require the relicensure of the funeral establishment, including reinspection and payment of applicable fees.

(b) A change in location of a funeral establishment shall be promptly reported to the licensing authority pursuant to procedures established by rule. Operations by the licensee at a new location may not commence until an inspection by the licensing authority of the facilities, pursuant to rules of the licensing authority, has been conducted and passed at the new location.

(c) A change in the funeral director in charge of a funeral establishment shall be promptly reported pursuant to procedures established by rule.

(13) Each application for a funeral establishment license shall identify every person with the ability to direct the management or policies of the establishment and must identify every person having more than a 10-percent ownership interest in the establishment or the business or corporation which owns the establishment. The licensing authority may deny, suspend, or revoke the license if any person identified in the application has been or thereafter is disciplined by a regulatory agency in any jurisdiction for any offense that would constitute a violation of this chapter. The licensing authority may deny, suspend, or revoke the license if any person identified in the application has ever been convicted or found guilty of, or entered a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction that directly relates to the ability to operate a funeral establishment.

(14) Each funeral establishment must display at the public entrance the name of the establishment and the name of the full-time funeral director in charge. A funeral establishment must transact its business under the name by which it is licensed.

(15)(a) A funeral establishment and each funeral director and, if applicable, embalmer employed at the establishment must display their current licenses in a conspicuous place within the establishment in such a manner as to make the licenses visible to the public and to facilitate inspection by the licensing authority. If a licensee is simultaneously employed at more than one location, the licensee may display a copy of the license in lieu of the original.

(b) Each licensee shall permanently affix a photograph taken of the licensee within the previous 6 years to each displayed license issued to that licensee as a funeral director or embalmer.

History.—ss. 1, 5, ch. 79-231; s. 338, ch. 81-259; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; s. 46, ch. 89-162; s. 24, ch. 89-374; s. 21, ch. 91-137; ss. 23, 122, ch. 93-399; s. 72, ch. 94-119; s. 4, ch. 96-355; s. 7, ch. 98-298; s. 85, ch. 2004-301; s. 33, ch. 2005-155; s. 22, ch. 2010-125.

Note.—Former s. 470.024.



497.381 - Solicitation of goods or services.

497.381 Solicitation of goods or services.—

(1) The licensing authority shall regulate such solicitation to protect the public from solicitation which is intimidating, overreaching, fraudulent, or misleading; which utilizes undue influence; or which takes undue advantage of a person’s ignorance or emotional vulnerability.

(2) The licensing authority shall regulate such solicitation which comprises an uninvited invasion of personal privacy. It is the express finding of the Legislature that the public has a high expectation of privacy in one’s personal residence, and the licensing authority may restrict the hours or otherwise regulate such solicitation in the personal residence of a person unless the solicitation has been previously and expressly requested by the person solicited.

(3) Nothing in this chapter may be construed to restrict the right of a person to lawfully advertise, direct mail, or otherwise communicate in a manner not within the definition of solicitation or to solicit the business of anyone responding to such communication or otherwise initiating discussion of the goods or services being offered.

(4) At-need solicitation of funeral merchandise or services is prohibited. A funeral director or direct disposer or her or his agent or representative may not contact the legally authorized person or family to sell services or merchandise unless the funeral director or direct disposer or her or his agent or representative has been initially called or contacted by the legally authorized person or family and requested to provide her or his services or merchandise.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 2, ch. 85-16; s. 1, ch. 89-8; ss. 26, 122, ch. 93-399; s. 322, ch. 97-103; s. 86, ch. 2004-301; s. 76, ch. 2013-18; s. 17, ch. 2016-172.

Note.—Former s. 470.026.



497.382 - Reports of cases embalmed and bodies handled.

497.382 Reports of cases embalmed and bodies handled.—

(1) Each funeral establishment, direct disposal establishment, cinerator facility, and centralized embalming facility shall record monthly on a form prescribed and furnished by the licensing authority the name of the deceased and such other information as may be required by rule with respect to each dead human body embalmed or otherwise handled by the establishment or facility. Such forms shall be signed monthly by the embalmer who performs the embalming, if the body is embalmed, and the funeral director in charge of the establishment or facility or by the direct disposer who disposes of the body and shall be maintained at the business premises of the establishment or facility for inspection by division staff. The licensing authority shall prescribe by rule the procedures for preparing and retaining such forms.

(2) Funeral directors performing disinterments shall record monthly on the form specified in subsection (1) and pursuant to procedures prescribed by rule the name of the deceased and such other information as may be required by rule with respect to each dead human body disinterred.

History.—ss. 1, 5, ch. 79-231; s. 339, ch. 81-259; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; ss. 29, 122, ch. 93-399; s. 74, ch. 94-119; s. 8, ch. 98-298; s. 87, ch. 2004-301; s. 18, ch. 2013-138.

Note.—Former s. 470.029.



497.383 - Additional rights of legally authorized persons.

497.383 Additional rights of legally authorized persons.—

(1) In addition to any other common law or statutory rights a legally authorized person may otherwise have, that person may authorize a funeral director or direct disposer licensed under this chapter to lawfully dispose of fetal remains in circumstances when a fetal death certificate is not issued under chapter 382. A person licensed under this chapter or former chapter 470 is not liable for damages as a result of following the instructions of the legally authorized person in connection with the final disposition of fetal remains in circumstances in which a fetal death certificate is not issued under chapter 382 or in connection with the final disposition of a dead human body.

(2) Any ambiguity or dispute concerning the right of any legally authorized person to provide authorization under this chapter or the validity of any documentation purporting to grant that authorization shall be resolved by a court of competent jurisdiction.

History.—s. 6, ch. 96-355; s. 88, ch. 2004-301.

Note.—Former s. 470.0294.



497.384 - Disinterment; transportation; authorization and notification.

497.384 Disinterment; transportation; authorization and notification.—

(1) The disinterment and reinterment of human remains shall require the physical presence of a licensed funeral director, unless the reinterment is to be made in the same cemetery.

(2) In order to ensure that any disinterment or transportation of a dead human body is conducted in a manner that properly protects the public health, safety, and welfare, the licensing authority may adopt rules to regulate the disinterment and transportation of human remains.

(3) The funeral director shall obtain written authorization from a legally authorized person or a court of competent jurisdiction prior to the disinterment and reinterment of a dead human body.

(4) Notification must be provided licensing authority as provided in s. 497.382.

(5) The removal of human remains from a designated temporary storage area to a place of permanent burial within a cemetery shall not be considered a disinterment or reinterment.

History.—s. 75, ch. 94-119; s. 89, ch. 2004-301.

Note.—Former s. 470.0295.



497.385 - Removal services; refrigeration facilities; centralized embalming facilities.

497.385 Removal services; refrigeration facilities; centralized embalming facilities.—In order to ensure that the removal, refrigeration, and embalming of all dead human bodies is conducted in a manner that properly protects the public’s health and safety, the licensing authority shall adopt rules to provide for the licensure of removal services, refrigeration facilities, and centralized embalming facilities operated independently of funeral establishments, direct disposal establishments, and cinerator facilities.

(1) REMOVAL SERVICES AND REFRIGERATION SERVICES.—

(a) Application for licensure of a removal service or a refrigeration service shall be made using forms and procedures as specified by rule, shall be accompanied by a nonrefundable fee not to exceed $300 as set by licensing authority rule, and shall include the name of the business owner, manager in charge, business address, and copies of occupational and other local permits. The applicant shall be required to make disclosure of the applicant’s criminal records, if any, as required by s. 497.142. The applicant shall submit fingerprints in accordance with s. 497.142. A duly completed application accompanied by the required fees shall be approved and the license issued if the applicant has passed an inspection pursuant to rule of the licensing authority, the licensing authority determines the applicant is of good character and has no demonstrated history of lack of trustworthiness or integrity in business or professional matters, and the applicant otherwise is in compliance with all applicable requirements of this chapter.

(b) The licensing authority shall set by rule requirements for licensure of removal services and refrigeration services.

(c) The licensure shall be renewed biennially pursuant to procedures and upon payment of a nonrefundable fee not to exceed $300 as set by licensing authority rule. The licensing authority may also establish by rule a late renewal penalty fee not to exceed $50 per day. Any licensure not renewed within 30 days after its renewal date shall expire without further action.

(d) Each business located at a specific address shall be deemed to be a separate entity and shall require separate licensure and compliance with the requirements of this chapter.

(e) Every licensee under this section shall at all times be subject to the inspection of all its buildings, grounds, and vehicles used in the conduct of its business, by the department or any of its designated representatives or agents, or local or Department of Health inspectors. The licensing authority shall by rule establish requirements for inspection of removal services and refrigeration services.

(f) The licensing authority shall set by rule an annual inspection fee not to exceed $300, payable upon application for licensure and upon each renewal of such licensure.

(g)1. A change in ownership shall be promptly reported using forms and procedures specified by rule and may require the relicensure of the licensee, including reinspection and payment of applicable fees, as required by rule.

2. A change in location shall be promptly reported to the licensing authority pursuant to procedures established by rule. Operations by the licensee at a new location may not commence until an inspection by the licensing authority of the facilities, pursuant to rules of the licensing authority, has been conducted and passed at the new location.

(h) The licensing authority may deny, suspend, or revoke the licensure if any person identified in the application has ever been disciplined by a regulatory agency in any jurisdiction for any offense that would constitute a violation of this chapter. The licensing authority may deny, suspend, or revoke the license of any person identified in the application who has been convicted or found guilty of, or entered a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction that directly relates to the ability to operate a removal service or refrigeration service.

(i) Each business must display at the public entrance the name of the establishment and the name of the full-time manager in charge. Each licensee must transact its business under the name by which it is licensed with the licensing authority.

(j) No person may conduct, maintain, manage, or operate a removal service or refrigeration service unless licensed for such service under this chapter.

(k) Such removal services and refrigeration services may not enter into removal or refrigeration contracts with the general public.

(2) CENTRALIZED EMBALMING FACILITIES.—In order to ensure that all funeral establishments have access to embalming facilities that comply with all applicable health and safety requirements, the licensing authority shall adopt rules to provide for the licensure and operation of centralized embalming facilities and shall require, at a minimum, the following:

(a) All centralized embalming facilities shall contain all of the equipment and meet all of the requirements that a preparation room located in a funeral establishment is required to meet. The licensing authority may adopt rules establishing the equipment and other requirements for operation of a centralized embalming facility consistent with this paragraph.

(b) Each licensed centralized embalming facility shall have at least one full-time embalmer in charge. The full-time embalmer in charge must have an active license and may not be the full-time embalmer in charge, full-time funeral director in charge, or full-time direct disposer in charge of any other establishment licensed under this chapter.

(c) Any person, regardless of whether such person is otherwise regulated by this chapter, may own such a facility, provided that such facility is operated in accordance with the rules established by the licensing authority.

(d) A centralized embalming facility may only provide services to funeral establishments.

(e) The practice of embalming done at a centralized embalming facility shall only be practiced by an embalmer licensed under this chapter and shall be provided only to licensed funeral establishments.

(f) Application for licensure of a centralized embalming facility shall be made utilizing forms and procedures prescribed by rule and shall be accompanied by a nonrefundable fee not to exceed $300 as set by licensing authority rule, and licensure shall be renewed biennially pursuant to procedures and upon payment of a nonrefundable fee not to exceed $300 as set by licensing authority rule. The licensing authority may also establish by rule a late fee not to exceed $50 per day. Any licensure not renewed within 30 days after the renewal date shall expire without further action by the department. The applicant shall be required to make disclosure of the applicant’s criminal records, if any, as required by s. 497.142. The applicant shall submit fingerprints in accordance with s. 497.142. A duly completed application accompanied by the required fees shall be approved and the license issued if the applicant has passed an inspection pursuant to rule of the licensing authority, the licensing authority determines the applicant is of good character and has no demonstrated history of lack of trustworthiness or integrity in business or professional matters, and the applicant otherwise is in compliance with all applicable requirements of this chapter.

(g) The licensing authority shall set by rule an annual inspection fee not to exceed $300, payable upon application for licensure and upon renewal of such licensure. Centralized embalming facilities shall be subject to inspection before issuance of license and annually thereafter and also upon change of location and during investigation of any complaint. A centralized embalming facility shall notify the licensing authority of any change in location. A change in ownership shall be promptly reported to the licensing authority using forms and procedures specified by rule and may require the relicensure of the licensee, including reinspection and payment of applicable fees, as required by rule. The licensing authority shall adopt rules establishing inspection criteria and otherwise establishing forms and procedures for the implementation of this paragraph.

(h) The licensing authority shall, by rule, establish operating procedures which shall require, at a minimum, that centralized embalming facilities maintain a system of identification of human remains received for embalming.

(i) A change in location shall be promptly reported to the licensing authority pursuant to procedures established by rule. Operations by the licensee at a new location may not commence until an inspection by the licensing authority of the facilities, pursuant to rules of the licensing authority, has been conducted and passed at the new location.

History.—s. 21, ch. 93-399; s. 76, ch. 94-119; s. 7, ch. 96-355; s. 9, ch. 98-298; s. 231, ch. 99-8; s. 30, ch. 2000-356; s. 90, ch. 2004-301; s. 34, ch. 2005-155.

Note.—Former s. 470.0301.



497.386 - Storage, preservation, and transportation of human remains.

497.386 Storage, preservation, and transportation of human remains.—

(1) A person may not store or maintain human remains at any establishment or facility except an establishment or facility licensed under this chapter or a health care facility, medical examiner’s facility, morgue, or cemetery holding facility.

(2) A dead human body may not be held in any place or in transit over 24 hours after death or pending final disposition unless the body is maintained under refrigeration at a temperature of 40 degrees Fahrenheit or below or is embalmed or otherwise preserved in a manner approved by the licensing authority in accordance with the provisions of this chapter.

(3) A dead human body transported by common carrier or any agency or individual authorized to carry dead human bodies must be placed in a carrying container adequate to prevent the seepage of fluids and escape of offensive odors. A dead human body may be transported only when accompanied by a properly completed burial-transit permit issued in accordance with the provisions of chapter 382.

(4) The licensing authority shall establish by rule the minimal standards of acceptable and prevailing practices for the handling and storing of dead human bodies, provided that all human remains transported or stored must be completely covered and at all times treated with dignity and respect.

(5) A person who violates any provision of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 10, ch. 98-298; s. 91, ch. 2004-301.

Note.—Former s. 470.0315.



497.387 - Unlawful to remove or embalm body without consent of proper official when crime is suspected.

497.387 Unlawful to remove or embalm body without consent of proper official when crime is suspected.—It is unlawful for a licensee under this chapter to remove or embalm a dead human body when she or he has information indicating crime or violence of any sort in connection with the cause of death until permission of the medical examiner or other lawfully authorized official has first been obtained.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; s. 122, ch. 93-399; s. 325, ch. 97-103; s. 92, ch. 2004-301.

Note.—Former s. 470.032.



497.389 - Funeral establishments; cash advance accounts; escrow refund accounts.

497.389 Funeral establishments; cash advance accounts; escrow refund accounts.—

(1) Funeral establishments may elect to maintain special, segregated bank accounts to be used in conjunction with making cash advances to vendors. The money in such accounts may be used by the funeral establishments to pay third-party vendors when such amounts must be paid before the funeral establishment has been paid by the purchaser.

(2) Funeral establishments may elect to maintain special, segregated escrow accounts to be used in conjunction with making cash refunds to their purchasers. A funeral establishment may deposit in such accounts any amounts paid by its purchasers that were in excess of the actual funeral costs incurred and cash advances made by the funeral establishment.

History.—s. 32, ch. 93-399; s. 94, ch. 2004-301.

Note.—Former s. 470.0375.



497.390 - Reciprocity.

497.390 Reciprocity.—In order to ensure that funeral directors, embalmers, and direct disposers who are licensed in this state may be considered for licensure or registration in other jurisdictions, the licensing authority may enter into reciprocity agreements with other jurisdictions.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; ss. 33, 122, ch. 93-399; s. 95, ch. 2004-301.

Note.—Former s. 470.038.



497.391 - Exceptions.

497.391 Exceptions.—

(1) Nothing in this chapter may be construed to limit the sale of caskets, alternative containers, outer burial containers, or funeral merchandise by any person on an at-need basis.

(2) Nothing in this chapter may be construed to override the written instructions or wishes of the deceased as to how her or his body is to be disposed of, if such instructions are reasonably available at the time of death.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; ss. 34, 122, ch. 93-399; s. 329, ch. 97-103; s. 96, ch. 2004-301.

Note.—Former s. 470.039.



497.392 - Branch chapels.

497.392 Branch chapels.—Notwithstanding the provisions of s. 497.380, any licensed establishment operating a branch chapel on June 30, 1979, in accordance with the law then in effect, as determined by the licensing authority, may continue to operate such branch chapel for the sole and exclusive purpose of providing and holding funeral services.

History.—ss. 3, 4, ch. 79-231; s. 1, ch. 81-303; s. 2, ch. 81-318; s. 1, ch. 89-8; ss. 35, 122, ch. 93-399; s. 4, ch. 2000-332; s. 97, ch. 2004-301.

Note.—Former s. 470.0395.






Part IV - PRENEED SALES (ss. 497.450-497.468)

497.450 - Preneed sales; chapter exclusive; applicability of other laws.

497.450 Preneed sales; chapter exclusive; applicability of other laws.—Except as provided in this chapter, preneed funeral merchandise or service contract businesses and preneed burial merchandise or service contract businesses shall be governed by this chapter and shall be exempt from all provisions of the Florida Insurance Code.

History.—ss. 21, 52, ch. 85-321; ss. 90, 122, ch. 93-399; s. 99, ch. 2004-301.

Note.—Former s. 639.085; s. 497.401.



497.451 - Insurance business not authorized.

497.451 Insurance business not authorized.—Nothing in the Florida Insurance Code or this chapter shall be deemed to authorize any preneed funeral merchandise or service contract business or any preneed burial merchandise or service business to transact any insurance business, other than that of preneed funeral merchandise or service insurance or preneed burial merchandise or service insurance, or otherwise to engage in any other type of insurance unless it is authorized under a certificate of authority issued under the provisions of the Florida Insurance Code. Any insurance business transacted under this section must comply with the provisions of s. 626.785.

History.—ss. 22, 52, ch. 85-321; ss. 91, 122, ch. 93-399; s. 561, ch. 2003-261; s. 100, ch. 2004-301.

Note.—Former s. 639.087; s. 497.403.



497.452 - Preneed license required.

497.452 Preneed license required.—

(1)(a) No person, including any cemetery exempt under s. 497.260, may sell, advertise to sell, or make an arrangement for a preneed contract without first having a valid preneed license.

(b) No person, including any cemetery exempt under s. 497.260, may sell, advertise to sell, or make an arrangement for services, merchandise, or burial rights on a preneed basis unless such person is authorized pursuant to this chapter to provide such services, merchandise, or burial rights on an at-need basis.

(2)(a) No person may receive any funds for payment on a preneed contract who does not hold a valid preneed license.

(b) The provisions of paragraph (a) do not apply to a trust company operating pursuant to chapter 660, to a national or state bank holding trust powers, or to a federal or state savings and loan association having trust powers which company, bank, or association receives any money in trust pursuant to the sale of a preneed contract.

(3) No person may obtain a preneed license under this chapter for the preneed sale of merchandise or services unless such person or its agent, in the case of a corporate entity, holds a license as a funeral establishment, cemetery company, direct disposal establishment, or monument establishment.

(4) The provisions of this section do not apply to religious-institution-owned cemeteries exempt under s. 497.260(1)(d), in counties with a population of at least 960,000 persons on July 1, 1996, with respect to the sale to the religious institution’s members and their families of interment rights, mausoleums, crypts, cremation niches, cremation interment containers, vaults, liners, urns, memorials, vases, foundations, memorial bases, floral arrangements, monuments, markers, engraving, and the opening and closing of interment rights, mausoleums, crypts, cremation niches, and cremation interment containers, if such cemeteries have engaged in the sale of preneed contracts prior to October 1, 1993, and maintain a positive net worth at the end of each fiscal year of the cemetery.

History.—s. 4, ch. 28211, 1953; s. 24, ch. 57-1; s. 5, ch. 65-393; ss. 13, 35, ch. 69-106; s. 3, ch. 77-438; s. 2, ch. 81-318; ss. 3, 31, 32, ch. 83-316; s. 3, ch. 88-139; ss. 92, 122, ch. 93-399; s. 19, ch. 96-400; s. 9, ch. 2000-195; s. 8, ch. 2001-120; s. 101, ch. 2004-301; s. 18, ch. 2016-172.

Note.—Former s. 639.09; s. 497.405.



497.453 - Application for preneed license, procedures and criteria; renewal; reports.

497.453 Application for preneed license, procedures and criteria; renewal; reports.—

(1) PRENEED LICENSE APPLICATION PROCEDURES.—

(a) A person seeking a license to enter into preneed contracts shall apply for such licensure using forms prescribed by rule.

(b) The application shall require the name, business address, residence address, date and place of birth or incorporation, and business phone number of the applicant and all principals of the applicant. The application shall require the applicant’s social security number, or, if the applicant is an entity, its federal tax identification number.

(c) The application may require information as to the applicant’s financial resources.

(d) The application may require information as to the educational and employment history of an individual applicant; and as to applicants that are not natural persons, the business and employment history of the applicant and principals of the applicant.

(e) The applicant shall be required to make disclosure of the applicant’s criminal records, if any, as required by s. 497.142.

(f) The application shall require the applicant to disclose whether the applicant or any of the applicant’s principals have ever had a license or the authority to practice a profession or occupation refused, suspended, fined, denied, or otherwise acted against or disciplined by the licensing authority of any jurisdiction. A licensing authority’s acceptance of a relinquishment of licensure, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of charges against the license, shall be construed as action against the license.

(g) The applicant shall submit fingerprints in accordance with s. 497.142.

(h) The application shall state the name and license number of the funeral establishment, cemetery company, direct disposal establishment, or monument establishment, under whose license the preneed application is made.

(i) The application shall state the types of preneed contracts proposed to be written.

(j) The application shall disclose the existence of all preneed contracts for service or merchandise entered into by the applicant, or by any other entity under common control with the applicant, without or prior to authorization under this section or predecessors to this section. As to each such contract, the applicant shall disclose the name and address of the contract purchaser, the status of the contract, and what steps or measures the applicant has taken to ensure performance of unfulfilled contracts, setting forth the treatment and status of funds received from the customer in regard to the contract, and stating the name and address of any institution where such funds are deposited and the number used by the institution to identify the account. With respect to contracts entered into before January 1, 1983, an application to issue or renew a preneed license may not be denied solely on the basis of such disclosure. The purchaser of any such contract may not be required to liquidate the account if such account was established before July 1, 1965. Information disclosed may be used by the licensing authority to notify the contract purchaser and the institution in which such funds are deposited should the holder of a preneed license be unable to fulfill the requirements of the contract.

(k) The application shall require the applicant to demonstrate that the applicant complies and will comply with all requirements for preneed contract licensure under this chapter.

(l) The application may require any other information considered necessary by the department or board to meet its responsibilities under this chapter.

(m) The application shall be sworn to and signed in accordance with s. 497.141(12).

(n) The application shall be accompanied by a nonrefundable fee as determined by licensing authority rule but not to exceed $500.

(2) ACTION CONCERNING APPLICATIONS.—A duly completed application for licensure under this section, accompanied by the required fees, shall be approved and a license issued, if the licensing authority determines that the following conditions are met:

(a) The application is made by a funeral establishment, cemetery company, direct disposal establishment, or monument establishment, or on behalf of one of the preceding licensees by its agent in the case of a corporate entity, licensed and in good standing under this chapter.

(b) The applicant meets net worth requirements specified by rule of the licensing authority.

1. The net worth required by rule to obtain or renew a preneed license and write and carry up to $100,000 in total retail value of outstanding preneed contracts shall not exceed $20,000. The board may specify higher net worth requirements by increments, for total retail value of outstanding preneed contracts carried in excess of $100,000, as the board determines necessary for the protection of the public.

2. An applicant to obtain or renew a preneed license who cannot demonstrate the required initial minimum net worth may voluntarily submit to the licensing authority, and request acceptance of, alternative evidence of financial stability and resources or agree to additional oversight in lieu of the required net worth. Such additional evidence or oversight may include, as appropriate, one or more of the following:

a. An agreement to submit monthly financial statements of the entity.

b. An agreement to submit quarterly financial statements of the entity.

c. An appraisal of the entity’s property or broker’s opinion of the entity’s assets.

d. A credit report of the entity or its principals.

e. A subordination-of-debt agreement from the entity’s principals.

f. An indemnification or subrogation agreement binding the entity and its principals.

g. A guarantee agreement for the entity from its principals.

h. A written explanation of past financial activity.

i. Submission of a 12-month projected business plan that includes:

(I) A statement of cash flows.

(II) Pro forma income statements, with sources of revenues identified.

(III) Marketing initiatives.

j. Submission of previous department examination reports.

k. An agreement of 100 percent voluntary trust by the entity.

3. The licensing authority may accept such alternative evidence or arrangements in lieu of the required net worth only if the licensing authority determines such alternative evidence or arrangements are an adequate substitute for required net worth and that acceptance would not substantially increase the risk to existing or future customers of nonperformance by the applicant or licensee on its retail sales agreements.

(c) The applicant has and will have the ability to discharge her or his liabilities as they become due in the normal course of business, and has and will have sufficient funds available during the calendar year to perform her or his obligations under her or his contracts.

(d) If the applicant or any entity under common control with the applicant has entered into preneed contracts prior to being authorized to do so under the laws of this state:

1. The licensing authority determines that adequate provision has been made to ensure the performance of such contracts.

2. The licensing authority determines that the improper sale of such preneed contracts prior to authorization under this chapter does not indicate, under the facts of the particular application in issue, that the applicant has a disregard of the laws of this state such as would expose the public to unreasonable risk if the applicant were issued a preneed license.

3. Nothing in this section shall imply any authorization to enter into preneed contracts without authorization under this chapter.

(e) Neither the applicant nor the applicant’s principals have a demonstrated history of conducting their business affairs to the detriment of the public.

(f) The applicant and the applicant’s principals are of good character and have no demonstrated history of lack of trustworthiness or integrity in business or professional matters.

(g) The applicant does and will comply with all other requirements of this chapter relating to preneed licensure.

(3) ISSUANCE OF LICENSES ON PROBATIONARY STATUS.—It is the policy of this state to encourage competition for the public benefit in the preneed contract business by, among other means, the entry of new licensees into that business. To facilitate issuance of licenses concerning applications judged by the licensing authority to be borderline as to qualification for licensure, the licensing authority may issue a new license under this section on a probationary basis, subject to conditions specified by the licensing authority on a case-by-case basis, which conditions may impose special monitoring, reporting, and restrictions on operations for up to the first 12 months of licensure, to ensure the licensee’s responsibleness, competency, financial stability, and compliance with this chapter. Provided, no such probationary license shall be issued unless the licensing authority determines that issuance would not pose an unreasonable risk to the public, and the licensing authority shall within 12 months after issuance of the license either remove the probationary status or determine that the licensee is not qualified for licensure under this chapter and institute proceedings for revocation of licensure.

(4) CHANGE IN CONTROL SUBSEQUENT TO LICENSURE.—

(a) Each licensee under this section shall provide notice as required by rule prior to any change in control of the licensee. Any such change is subject to disapproval or to reasonable conditions imposed by the licensing authority, for the protection of the public to ensure compliance with this chapter, based upon criteria established by rule, which criteria shall promote the purposes of this part in protecting the consumer.

(b) The licensing authority may authorize the transfer of a preneed license and establish by rule a fee for the transfer in an amount not to exceed $500. Upon receipt of an application for transfer, the executive director may grant a temporary preneed license to the proposed transferee, based upon criteria established by the licensing authority by rule, which criteria shall promote the purposes of this chapter in protecting the consumer. Such a temporary preneed license shall expire at the conclusion of the next regular meeting of the board unless renewed by the board. The licensing authority may by rule establish forms and procedures for the implementation of this paragraph.

(5) RENEWAL OF LICENSES.—

(a) A preneed license shall expire annually on June 1, unless renewed, or at such other time or times as may be provided by rule. The application for renewal of the license shall be on forms prescribed by rule and shall be accompanied by a renewal fee as specified in paragraph (c).

(b) Within 3 months after the end of its fiscal period, or within an extension of time therefor, as the department for good cause may grant, the licensee shall file with the department a full and true statement of her or his financial condition, transactions, and affairs, prepared on a basis as adopted by rule, as of the end of the preceding fiscal period or at such other time or times as may be required by rule, together with such other information and data that may be required by rule. To facilitate uniformity in financial statements and to facilitate department analysis, there may be adopted by rule a form for financial statements. The rules regarding net worth, authorized by paragraph (2)(b), shall be applicable to the renewal of preneed licenses.

(c)1. Each annual application for renewal of a preneed license that is not held by a monument establishment shall be accompanied by the appropriate fee as follows:

a. For a preneed licensee with no preneed contract sales during the immediately preceding
year..........$300.

b. For a preneed licensee with at least 1 but fewer than 50 preneed contract sales during the immediately preceding year..........$400.

c. For a preneed licensee with at least 50 but fewer than 250 preneed contract sales during the immediately preceding year..........$500.

d. For a preneed licensee with at least 250 but fewer than 1,000 preneed contract sales during the immediately preceding year..........$850.

e. For a preneed licensee with at least 1,000 but fewer than 2,500 preneed contract sales during the immediately preceding year..........$1,500.

f. For a preneed licensee with at least 2,500 but fewer than 5,000 preneed contract sales during the immediately preceding year..........$2,500.

g. For a preneed licensee with at least 5,000 but fewer than 15,000 preneed contract sales during the immediately preceding year..........$6,000.

h. For a preneed licensee with at least 15,000 but fewer than 30,000 preneed contract sales during the immediately preceding year..........$12,500.

i. For a preneed licensee with 30,000 preneed contract sales or more during the immediately preceding year..........$18,500.

2. Each annual application for renewal of a preneed license that is held by a monument establishment shall be accompanied by the appropriate fee determined by its total gross aggregate at-need and preneed retail sales for the 12-month period ending 2 full calendar months prior to the month in which the renewal is required, as follows:

a. Total sales of $1 to $50,000: $1,000 renewal fee.

b. Total sales of $50,001 to $250,000: $1,500 renewal fee.

c. Total sales of $250,001 to $500,000: $2,000 renewal fee.

d. Total sales over $500,000: $2,500 renewal fee.

(d) An application for renewal shall disclose the existence of all preneed contracts for service or merchandise funded by any method other than a method permitted by this chapter, which contracts are known to the applicant and were entered into by the applicant, or any other entity under common control with the applicant, during the annual license period then ending. Such disclosure shall include the name and address of the contract purchaser, the name and address of the institution where such funds are deposited, and the number used by the institution to identify the account.

(e) In addition to any other penalty that may be provided for under this chapter, there may be levied a late fee as determined by licensing authority rule but not to exceed $50 a day for each day the preneed licensee fails to file its annual statement, and there may be levied a late fee as determined by licensing authority rule but not to exceed $50 a day for each day the preneed licensee fails to file the statement of activities of the trust. Upon notice to the preneed licensee by the department that the preneed licensee has failed to file the annual statement or the statement of activities of the trust, the preneed licensee’s authority to sell preneed contracts shall cease while such default continues.

(6) QUARTERLY PAYMENTS.—In addition to other amounts required to be paid by this section, each preneed licensee shall pay to the Regulatory Trust Fund an amount established by rule not to exceed $10 for each preneed contract entered into. This amount shall be paid within 60 days after the end of each quarter. These funds shall be used to defray the cost of administering the provisions of this chapter.

(7) BRANCH OPERATIONS AND LICENSURE.—

(a) Any person or entity that is part of a common business enterprise that has a preneed license issued pursuant to this section and desires to operate under a name other than that of the common business enterprise may submit an application on a form adopted by rule to become a branch licensee. The application shall be accompanied by an application fee as determined by licensing authority rule but not to exceed $300.

(b) Upon a determination that such branch applicant qualifies to sell preneed contracts under this part except for the requirements of paragraph (2)(c), and if the sponsoring preneed licensee under whose preneed license the branch applicant seeks branch status meets the requirements of such paragraph and is in compliance with all requirements of this part regarding its preneed license and operations thereunder, a branch license shall be issued.

(c) Branch licenses shall be renewed annually by payment of a renewal fee set by licensing authority rule and not to exceed $500. Branch licenses may be renewed only so long as the preneed license of the sponsoring preneed licensee remains in good standing.

(d) Preneed sales of the branch shall be deemed to be sales of the sponsoring licensee for purposes of renewal fees and trust requirements under this chapter.

(e) The sponsoring preneed licensee shall be responsible for performance of preneed contracts entered into by its branch if the branch does not timely fulfill any such contract.

(8) ANNUAL TRUST REPORTS.—On or before April 1 of each year, the preneed licensee shall file in the form prescribed by rule a full and true statement as to the activities of any trust established by it pursuant to this part for the preceding calendar year.

(9) DEPOSIT OF FUNDS.—All sums collected under this section shall be deposited to the credit of the Regulatory Trust Fund.

History.—s. 5, ch. 28211, 1953; ss. 6, 7, ch. 65-393; ss. 13, 35, ch. 69-106; s. 4, ch. 77-438; s. 169, ch. 79-164; s. 246, ch. 79-400; s. 2, ch. 81-318; ss. 4, 31, 32, ch. 83-316; s. 2, ch. 85-89; s. 4, ch. 88-139; ss. 93, 122, ch. 93-399; s. 20, ch. 96-400; s. 1147, ch. 97-103; s. 27, ch. 99-155; s. 10, ch. 2000-195; s. 102, ch. 2004-301; s. 97, ch. 2005-2; s. 35, ch. 2005-155.

Note.—Former s. 639.10; s. 497.407.



497.454 - Approval of preneed contract and related forms.

497.454 Approval of preneed contract and related forms.—

(1) Preneed contract forms and related forms shall be filed with and approved by the licensing authority before use, pursuant to procedures specified by rule. The licensing authority may not approve any electronic or paper preneed contract that does not provide for sequential prenumbering thereon.

(2) A form filed for approval under this section shall be approved unless it is determined that it:

(a) Is in any respect in violation of, or does not comply with, this chapter.

(b) Contains, or incorporates by reference any inconsistent, ambiguous, or misleading clauses, or exceptions and conditions which deceptively affect the benefits purportedly provided to the customer in the general terms of the contract.

(c) Has any title, heading, or other indication of its contents which is misleading.

(d) Is printed or otherwise reproduced in such manner as to render any material provision substantially illegible, or contains variations in print size which de-emphasize provisions which limit or restrict the customer’s rights under the contract.

(e) Contains provisions that are unfair or inequitable or contrary to the public policy of this state or that encourage misrepresentation.

(f) Does not provide for the specification in reasonable detail of the type, size, and design of merchandise and the description of service to be delivered or performed.

History.—ss. 5, 32, ch. 83-316; s. 5, ch. 88-139; ss. 94, 122, ch. 93-399; s. 103, ch. 2004-301; s. 19, ch. 2016-172.

Note.—Former s. 639.105; s. 497.409.



497.455 - Nonconforming contracts.

497.455 Nonconforming contracts.—Any preneed contract that requires the moneys paid to the seller or trustee to be placed in trust and fails to comply with s. 497.458 shall comply with and be construed under s. 497.464.

History.—ss. 6, 17, ch. 88-139; ss. 95, 122, ch. 93-399; s. 104, ch. 2004-301.

Note.—Former s. 639.107; s. 497.411.



497.4555 - Charges for preneed contract.

497.4555 Charges for preneed contract.—A preneed licensee may charge the purchaser of a preneed contract for processing, filing, and archiving the contract and for performing other administrative duties related to the contract. A preneed licensee must disclose these charges to the purchaser and include them on its standard printed price lists and other disclosure information provided to the public under s. 497.468. These charges are not subject to the trust deposit requirements in s. 497.458. The department may, subject to approval by the board, adopt rules to administer this section.

History.—s. 23, ch. 2010-125.



497.456 - Preneed Funeral Contract Consumer Protection Trust Fund.

497.456 Preneed Funeral Contract Consumer Protection Trust Fund.—

(1) There is hereby created in the department the Preneed Funeral Contract Consumer Protection Trust Fund to be administered and regulated by the licensing authority.

(2) Within 60 days after the end of each calendar quarter, for each preneed contract written during the quarter and not canceled within 30 days after the date of the execution of the contract, each preneed licensee, whether funding preneed contracts by the sale of insurance or by establishing a trust pursuant to s. 497.458 or s. 497.464, shall remit the sum of $2.50 for each preneed contract having a purchase price of $1,500 or less, and the sum of $5 for each preneed contract having a purchase price in excess of $1,500; and each preneed licensee utilizing s. 497.462 shall remit the sum of $5 for each preneed contract having a purchase price of $1,500 or less, and the sum of $10 for each preneed contract having a purchase price in excess of $1,500.

(3) In addition to the amounts specified in subsection (2), each remittance shall contain such other additional information as needed by the licensing authority to carry out its responsibilities under this chapter and as prescribed by rule.

(4) All funds received by the licensing authority pursuant to this section shall be deposited into the Preneed Funeral Contract Consumer Protection Trust Fund.

(5) The amounts remitted for deposit into the Preneed Funeral Contract Consumer Protection Trust Fund shall not be deemed proceeds from the sale of a preneed contract within the meaning of this chapter.

(6) Upon the commencement of a delinquency proceeding pursuant to this chapter against a preneed licensee, the licensing authority may use up to 50 percent of the balance of the trust fund not already committed to a prior delinquency proceeding for the purpose of establishing a receivership and providing restitution to preneed contract purchasers and their estates due to a preneed licensee’s failure to provide the benefits of a preneed contract or failure to refund the appropriate principal amount by reason of cancellation thereof. The balance of the trust fund shall be determined as of the date of the delinquency proceeding.

(7) In any situation in which a delinquency proceeding has not commenced, the licensing authority may, in its discretion, use the trust fund for the purpose of providing restitution to any consumer, owner, or beneficiary of a preneed contract or similar regulated arrangement under this chapter entered into after June 30, 1977. If, after investigation, the licensing authority determines that a preneed licensee has breached a preneed contract by failing to provide benefits or an appropriate refund, or that a provider, who is a former preneed licensee or an establishment which has been regulated under this chapter, has sold a preneed contract and has failed to fulfill the arrangement or provide the appropriate refund, and such preneed licensee or provider does not provide or does not possess adequate funds to provide appropriate refunds, payments from the trust fund may be authorized by the licensing authority. In considering whether payments shall be made or when considering who will be responsible for such payments, the licensing authority shall consider whether the preneed licensee or previous provider has been acquired by a successor who is or should be responsible for the liabilities of the defaulting entity. With respect to preneed contracts funded by life insurance, payments from the fund shall be made: if the insurer is insolvent, but only to the extent that funds are not available through the liquidation proceeding of the insurer; or if the preneed licensee is unable to perform under the contract and the insurance proceeds are not sufficient to cover the cost of the merchandise and services contracted for. In no event shall the licensing authority approve payments in excess of the insurance policy limits unless it determines that at the time of sale of the preneed contract, the insurance policy would have paid for the services and merchandise contracted for. Such monetary relief shall be in an amount as the licensing authority may determine and shall be payable in such manner and upon such conditions and terms as the licensing authority may prescribe. However, with respect to preneed contracts to be funded pursuant to s. 497.458, s. 497.459, or s. 497.462, any restitution made pursuant to this subsection may not exceed, as to any single contract or arrangement, the lesser of the gross amount paid under the contract or 4 percent of the uncommitted assets of the trust fund. With respect to preneed contracts funded by life insurance policies, any restitution may not exceed, as to any single contract or arrangement, the lesser of the face amount of the policy, the actual cost of the arrangement contracted for, or 4 percent of the uncommitted assets of the trust fund. The total of all restitutions made to all applicants under this subsection in a single fiscal year may not exceed the greater of 30 percent of the uncommitted assets of the trust fund as of the end of the most recent fiscal year or $120,000. The department may use moneys in the trust fund to contract with independent vendors pursuant to chapter 287 to administer the requirements of this subsection.

(8) All moneys deposited in the Preneed Funeral Contract Consumer Protection Trust Fund together with all accumulated appreciation shall be used only for the purposes expressly authorized by this chapter and may not be subject to any liens, charges, judgments, garnishments, or other creditor’s claims against the preneed licensee, any trustee utilized by the preneed licensee, any company providing a surety bond as specified in this chapter, or any purchaser of a preneed contract. No preneed contract purchaser shall have any vested rights in the trust fund.

(9) If restitution is paid to a preneed contract purchaser or her or his estate in accordance with this section, the amount of restitution paid shall not exceed the gross amount of the principal payments made by the purchaser on its contract.

(10) Whenever the licensing authority makes payments from the trust fund to a purchaser or its estate, the licensing authority shall be subrogated to the purchaser’s rights under the contract, and any amounts so collected by the licensing authority shall be deposited in the Preneed Funeral Contract Consumer Protection Trust Fund.

(11) No person shall make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in any other way, any advertisement, announcement, or statement which uses the existence of the Preneed Funeral Contract Consumer Protection Trust Fund for the purpose of sales, solicitation, or inducement to purchase any form of preneed contract covered under this chapter.

(12) Notwithstanding the fee structure in subsection (2), the department shall review the status of the trust fund annually, and if it determines that the uncommitted trust fund balance exceeds $1 million, the licensing authority may by rule lower the required payments to the trust fund to an amount not less than $1 per preneed contract.

(13) Regarding the Preneed Funeral Contract Consumer Protection Trust Fund, the licensing authority shall have authority to adopt rules for the implementation of this section, including:

(a) Forms to be used in filing claims against the trust fund, which may require that the claims be sworn to or affirmed, and that the forms be signed, before a notary public.

(b) Procedures to be used for filing claims against the trust fund.

(c) Information and supporting documentation that must be provided by claimants to support claims against the trust fund.

(d) Procedures for the investigation of claims against the trust fund.

(e) Criteria to be used in determining whether a claim is allowable and in what amount.

(f) Forms and procedures to be used by preneed licensees in making remittances to the trust fund required by this chapter.

History.—ss. 7, 17, ch. 88-139; s. 67, ch. 89-360; s. 1, ch. 92-97; ss. 96, 122, ch. 93-399; s. 21, ch. 96-400; s. 1148, ch. 97-103; s. 105, ch. 2004-301; s. 36, ch. 2005-155; s. 24, ch. 2010-125; s. 20, ch. 2016-172.

Note.—Former s. 639.108; s. 497.413.



497.457 - Ownership of proceeds received on contracts.

497.457 Ownership of proceeds received on contracts.—

(1) Subject to the provisions of this chapter, all funds paid pursuant to a preneed contract by a purchaser to a preneed licensee shall be the sole property of, and within the full dominion and control of, said preneed licensee.

(2) Subject to the provisions of this chapter, the relationship between the purchaser of a preneed contract and a preneed licensee shall be deemed for all purposes as a debtor-creditor relationship.

History.—ss. 8, 17, ch. 88-139; ss. 97, 122, ch. 93-399; s. 106, ch. 2004-301.

Note.—Former s. 639.109; s. 497.415.



497.458 - Disposition of proceeds received on contracts.

1497.458 Disposition of proceeds received on contracts.—

(1)(a) Any person who is paid, collects, or receives funds under a preneed contract for funeral services or merchandise or burial services or merchandise shall deposit an amount at least equal to the sum of 70 percent of the purchase price collected for all services sold and facilities rented; 100 percent of the purchase price collected for all cash advance items sold; and 30 percent of the purchase price collected or 110 percent of the wholesale cost, whichever is greater, for each item of merchandise sold. The board may, by rule, specify criteria for the classification of items sold in a preneed contract as services, cash advances, or merchandise.

(b) The method of determining wholesale cost shall be established by rule of the licensing authority and shall be based upon the preneed licensee’s stated wholesale cost for the 12-month period beginning July 1 during which the initial deposit to the preneed trust fund for the preneed contract is made.

(c) Such deposits shall be made within 30 days after the end of the calendar month in which payment is received, under the terms of a revocable trust instrument entered into with a trust company operating pursuant to chapter 660, with a national or state bank holding trust powers, or with a federal or state savings and loan association holding trust powers.

(d) The trustee shall take title to the property conveyed to the trust for the purpose of investing, protecting, and conserving it for the preneed licensee; collecting income; and distributing the fair market value as prescribed in this chapter. The preneed licensee is prohibited from sharing in the discharge of these responsibilities, except that the preneed licensee may request the trustee to invest in tax-free investments and may appoint an adviser to the trustee. The licensing authority may adopt rules limiting or otherwise specifying the degree to which the trustee may rely on the investment advice of an investment adviser appointed by the preneed licensee. The licensing authority may adopt rules limiting or prohibiting payment of fees by the trust to investment advisors that are employees or principals of the licensee to whom the trust fund relates.

(e) The trust agreement shall be submitted to the licensing authority for approval and filing prior to use. The licensing authority may adopt rules specifying procedures and establishing criteria and requirements not inconsistent with this chapter for approval of trusts submitted under this paragraph.

(f) The deposited funds shall be held in trust, both as to principal and any change in fair market value thereon, and shall remain intact, except that the cost of the operation of the trust or trust account authorized by this section may be deducted from the income earned thereon.

(g) The preneed contract purchaser shall have no interest whatsoever in, or power whatsoever over, funds deposited in trust pursuant to this section.

(h) In no event may trust funds be loaned, directly or indirectly, to any of the following persons: the preneed licensee; any entity under any degree of common control with the preneed licensee; any employee, director, full or partial owner, or principal of the preneed licensee; or any person related by blood or marriage to any of those persons. In no event may trust funds, directly or indirectly, be invested in or with, or loaned to, any business or business venture in which any of the following persons have an interest: the preneed licensee; any entity under any degree of common control with the preneed licensee; any employee, director, full or partial owner, or principal of the preneed licensee; or any person related by blood or marriage to any of those persons.

(i) The preneed licensee’s interest in said trust shall not be pledged as collateral for any loans, debts, or liabilities of the preneed licensee and shall not be transferred to any person without the prior written approval from the department and the trustee which shall not be unreasonably withheld.

(j) Even though the preneed licensee shall be deemed and treated as the settlor and beneficiary of said trust for all purposes, all of said trust funds are exempt from all claims of creditors of the preneed licensee except as to the claims of the preneed contract purchaser, her or his representative, the board, or the department.

(k) Beginning April 1, 2018, and on or before each April 1 thereafter, the trustee shall furnish the department with an annual report regarding each preneed licensee trust account held by the trustee at any time during the previous calendar year. The report shall state the name and address of the trustee; the name, address, and license number of the licensee to whom the report relates; the trust account number; the beginning and ending trust balance; and, as may be specified by department rule, a list of receipts showing the date and amount of any disbursement. The report must be signed by the trustee’s account manager for the trust account. The trustee shall submit the report in a format and pursuant to procedures specified by department rule.

(2) Except as provided in s. 497.283, the delivery of funeral merchandise before the death of the person for whom it is purchased does not constitute performance or fulfillment, either wholly or in part, of any preneed contract entered into after July 1, 1977.

(3)(a) The trustee shall make regular valuations of assets it holds in trust and provide a fair market value report of such valuations to the preneed licensee at least quarterly.

(b) Any person who withdraws appreciation in the value of trust, other than the pro rata portion of such appreciation which may be withdrawn upon the death of a contract beneficiary or upon cancellation of a preneed contract, shall be required to make additional deposits from her or his own funds to restore the aggregate value of assets to the value of funds deposited in trust, but excluding from the funds deposited those funds paid out upon preneed contracts which such person has fully performed or which have been otherwise withdrawn, as provided for in this chapter.

(c) The preneed licensee shall be liable to third parties to the extent that income from the trust is not sufficient to pay the expenses of the trust.

(4) The licensing authority may adopt rules exempting from the prohibition of 2paragraph (1)(h), pursuant to criteria established in such rule, the investment of trust funds in investments, such as widely and publicly traded stocks and bonds, notwithstanding that the licensee, its principals, or persons related by blood or marriage to the licensee or its principals have an interest by investment in the same entity, where neither the licensee, its principals, or persons related by blood or marriage to the licensee or its principals have the ability to control the entity invested in, and it would be in the interest of the preneed contract holders whose contracts are secured by the trust funds to allow the investment.

(5) The trustee of the trust established pursuant to this section shall only have the power to:

(a) Invest in investments as prescribed in s. 518.11 and exercise the powers set forth in part VIII of chapter 736. However, the trustee may not invest in, or count as assets, life insurance policies or annuity contracts; real estate may not compose more than 25 percent of the trust’s assets; and the licensing authority may by order require the trustee to liquidate or dispose of any investment within 30 days after such order, or within such other times as the order may direct. The licensing authority may issue such order if it determines that the investment violates any provision of this chapter or is not in the best interests of the preneed contract holders whose contracts are secured by the trust funds.

(b) Borrow money up to an aggregate amount of 10 percent of trust assets, at interest rates then prevailing from any individual, bank, insurance company, or other source, irrespective of whether any such person is then acting as trustee, and to create security interests in no more than 10 percent of trust assets by mortgage, pledge, or otherwise, upon the terms and conditions and for such purposes as the trustee may deem advisable.

(c) Commingle the property of the trust with the property of any other trust established pursuant to this chapter and make corresponding allocations and divisions of assets, liabilities, income, expenses, and capital gains and losses.

(6) The amounts required to be placed in a trust by this section for contracts previously entered into shall be as follows:

(a) For contracts entered into before October 1, 1993, the trust amounts as amended by s. 6, chapter 83-316, Laws of Florida, shall apply.

(b) For contracts entered into on or after October 1, 1993, the trust amounts as amended by s. 98, chapter 93-399, Laws of Florida, shall apply.

History.—s. 6, ch. 28211, 1953; s. 8, ch. 65-393; s. 5, ch. 77-438; s. 247, ch. 79-400; s. 2, ch. 81-318; ss. 6, 31, 32, 33, ch. 83-316; s. 9, ch. 88-139; s. 68, ch. 89-360; ss. 98, 122, ch. 93-399; s. 22, ch. 96-400; s. 1149, ch. 97-103; s. 8, ch. 98-268; s. 9, ch. 2001-120; s. 107, ch. 2004-301; s. 98, ch. 2005-2; s. 37, ch. 2005-155; s. 59, ch. 2006-1; s. 14, ch. 2006-217; s. 21, ch. 2016-172.

1Note.—Section 25, ch. 2016-172, provides that “[t]he repeal of s. 497.461, Florida Statutes, by this act does not apply to a preneed licensee who has elected to maintain a surety bond in lieu of depositing funds into a trust as of July 1, 2016.”

2Note.—Substituted by the editors for a reference to “paragraph (1)(g).” An early version of C.S. for C.S. for S.B. 854, which became ch. 2016-172, deleted paragraph (1)(b) and changed this reference to reflect the deletion. A later amendment restored paragraph (1)(b) but did not remove the change to the reference.

Note.—Former s. 639.11; s. 497.417.



497.459 - Cancellation of, or default on, preneed contracts.

497.459 Cancellation of, or default on, preneed contracts.—

(1) CANCELLATION BY CUSTOMER WITHIN 30 DAYS.—A purchaser, by providing written notice to the preneed licensee, may cancel a preneed contract within 30 days of the date that the contract was executed provided that the burial rights, merchandise and services have not yet been used. Upon providing such notice, the purchaser shall be entitled to a complete refund of the amount paid, except for the amount allocable to any burial rights, merchandise or services that have been used, and shall be released from all obligations under the contract. This subsection shall apply to all items that are purchased as part of a preneed contract, including burial rights, regardless of whether such burial rights are purchased as part of a preneed contract or purchased separately.

(2) CANCELLATION BY PURCHASER AFTER 30 DAYS.—

(a) A purchaser, by providing written notice to the preneed licensee, may cancel the services, facilities, and cash advance items portions of a preneed contract at any time, and shall be entitled to a full refund of the purchase price allocable to such items. Any accumulated earnings allocable to such preneed contract shall be paid to the preneed licensee upon such cancellation.

(b) Subject to subparagraphs 1. and 2., a purchaser may cancel the merchandise portion of a preneed contract by providing written notice to the preneed licensee, and shall be entitled to a full refund of the purchase price allocable to the specific item or items of merchandise that the preneed licensee cannot or does not deliver in accordance with this subsection.

1. Such refund shall be provided only if at the time that the preneed licensee is required to fulfill its obligations under the preneed contract the preneed licensee does not or cannot comply with the terms of the contract by actually delivering the merchandise, within a reasonable time, depending upon the nature of the merchandise purchased, after having been requested to do so.

2. In order to fulfill its obligations under the preneed contract, a preneed licensee may elect either or both of the following options:

a. Subcontract with a person located outside the preneed licensee’s market area to provide the merchandise; or

b. Provide other items of equal or greater quality.

(3) REQUIRED DISCLOSURE.—Each preneed licensee shall provide in conspicuous type in its contract that the contract purchaser may cancel the contract and receive a full refund within 30 days of the date of execution of the contract. The failure to make such provision shall not impair the contract purchaser’s right to cancellation and refund as provided in this section.

(4) BREACH OF CONTRACT BY SELLER.—Upon breach of contract or failure of the preneed licensee to provide funeral merchandise or services under a preneed contract, the contract purchaser shall be entitled to a refund of all money paid on the contract. Such refund shall be made within 30 days after receipt by the preneed licensee of the contract purchaser’s written request for refund.

(5) DEFAULT BY PURCHASER.—If a purchaser is 90 days past due in making payments on a preneed contract, the contract shall be considered to be in default, and the preneed licensee shall be entitled to cancel the contract, withdraw all funds in trust allocable to merchandise items, and retain such funds as liquidated damages. Upon making such withdrawal, the preneed licensee shall return all funds in trust allocable to services, facilities, or cash advance items to the purchaser, provided that the preneed licensee has provided the purchaser with 30 days’ written notice of its intention to exercise any of its rights under this provision. The board may by rule specify the required format and content of the notice required under this subsection and the manner in which the notice shall be sent.

(6) OTHER PROVISIONS.—

(a) All preneed contracts are cancelable and revocable as provided in this section, provided that a preneed contract does not restrict any contract purchaser who is the beneficiary of the preneed contract and who is a qualified applicant for, or a recipient of, supplemental security income, temporary cash assistance, or Medicaid from making her or his contract irrevocable. A preneed contract that is made irrevocable pursuant to this section may not be canceled during the life or after the death of the contract purchaser or beneficiary as described in this section. Any unexpended moneys paid on an irrevocable contract shall be remitted to the Agency for Health Care Administration for deposit into the Medical Care Trust Fund after final disposition of the beneficiary.

(b) The amounts required to be refunded by this section for contracts previously entered into shall be as follows:

1. For contracts entered into before October 1, 1993, the refund amounts as amended by s. 7, chapter 83-316, Laws of Florida, shall apply.

2. For contracts entered into on or after October 1, 1993, the refund amounts as amended by s. 99, chapter 93-399, Laws of Florida, shall apply.

(c) Persons who purchase merchandise or burial rights pursuant to this chapter shall have the right to sell, alienate, or otherwise transfer the merchandise or burial rights subject to and in accordance with rules adopted by the licensing authority.

(d) All refunds required to be made under this section to a purchaser who has canceled a contract must be made within 30 days after the date written notice of cancellation is received by the preneed licensee.

History.—s. 8, ch. 28211, 1953; s. 10, ch. 65-393; s. 6, ch. 77-438; s. 1, ch. 78-276; s. 2, ch. 81-318; s. 2, ch. 82-159; ss. 7, 31, 32, 33, ch. 83-316; s. 10, ch. 88-139; ss. 99, 122, ch. 93-399; s. 105, ch. 96-175; s. 23, ch. 96-400; s. 1150, ch. 97-103; s. 151, ch. 2000-165; s. 108, ch. 2004-301; s. 60, ch. 2006-1; s. 22, ch. 2016-172.

Note.—Former s. 639.13; s. 497.419.



497.460 - Payment of funds upon death of named beneficiary.

497.460 Payment of funds upon death of named beneficiary.—Disbursements of funds discharging any preneed contract fulfilled after September 30, 1993, shall be made by the trustee to the preneed licensee upon receipt of a certified copy of the death certificate of the contract beneficiary or satisfactory evidence as established by rule of the licensing authority that the preneed contract has been performed in whole or in part. However, if the contract is only partially performed, the disbursement shall only cover the fair market value of that portion of the contract performed. In the event of any contract default by the contract purchaser, or in the event that the funeral merchandise or service or burial merchandise or service contracted for is not provided or is not desired by the legally authorized person, the trustee shall return, within 30 days after its receipt of a written request therefor, funds paid on the contract to the preneed licensee or to its assigns, subject to s. 497.459.

History.—s. 9, ch. 28211, 1953; s. 11, ch. 65-393; s. 7, ch. 77-438; s. 2, ch. 78-276; s. 2, ch. 81-318; ss. 8, 31, 32, ch. 83-316; s. 11, ch. 88-139; ss. 100, 122, ch. 93-399; s. 24, ch. 96-400; s. 109, ch. 2004-301; s. 23, ch. 2016-172.

Note.—Former s. 639.14; s. 497.421.



497.462 - Other alternatives to deposits under s. 497.458.

497.462 Other alternatives to deposits under s. 497.458.—

(1)(a) As an alternative to the requirements of s. 497.458 that relate to trust funds for contracts written prior to July 1, 2001, or that relate to trust funds for contracts written prior to December 31, 2004, by any preneed licensee authorized to do business in this state that has total bonded liability exceeding $100 million as of July 1, 2001, and subject to the other restrictions of this section, a preneed licensee may purchase a surety bond for funds not held in trust as of July 1, 2001, in an amount not less than the aggregate value of outstanding liabilities on undelivered preneed contracts for merchandise and services. For the purpose of this section, the term “outstanding liabilities” means the gross replacement or wholesale value of the preneed merchandise and services. The bond shall be made payable to the State of Florida for the benefit of the licensing authority and all purchasers of preneed cemetery merchandise or services. The bond must be approved by the licensing authority.

(b) The amount of the bond shall be based on a report documenting the outstanding liabilities of the preneed licensee and shall be prepared by the preneed licensee using generally accepted accounting principles and signed by the preneed licensee’s chief financial officer.

(c) The report shall be compiled as of the end of the preneed licensee’s fiscal year and updated annually. The amount of the bond shall be increased or decreased as necessary to correlate with changes in the outstanding liabilities.

(d) If a preneed licensee fails to maintain a bond pursuant to this section, the preneed licensee shall cease the sale of preneed merchandise and services.

(2)(a) A buyer of preneed merchandise or services who does not receive such services or merchandise due to the economic failure, closing, or bankruptcy of the preneed licensee must file a claim with the surety as a prerequisite to payment of the claim and, if the claim is not paid, may bring an action based on the bond and recover against the surety.

(b) In order to qualify for recovery on any claim under paragraph (a), the buyer must file the claim no later than 1 year after the date on which the preneed licensee closed or bankruptcy was filed.

(c) The licensing authority may file a claim with the surety on behalf of any buyer under paragraph (a). The surety shall pay the amount of the claims to the licensing authority for distribution to claimants entitled to restitution and shall be relieved of liability to that extent.

(d) The liability of the surety under any bond may not exceed the aggregate amount of the bond, regardless of the number or amount of claims filed.

(e) If the total value of the claims filed exceeds the amount of the bond, the surety shall pay the amount of the bond to the licensing authority for distribution to claimants entitled to restitution and shall be relieved of all liability under the bond.

(3) The preneed licensee shall maintain accurate records of the bond and premium payments on it, which records shall be open to inspection by the licensing authority.

(4) This act does not relieve the preneed licensee or other entity from liability for nonperformance of contractual terms unless the preneed licensee cannot deliver the merchandise or services because of a national emergency, strike, or act of God.

(5) The licensing authority may require the holder of any assets of the preneed licensee to furnish written verification of the financial report required to be submitted by the preneed licensee or other entity.

(6) Any preneed contract which promises future delivery of merchandise at no cost constitutes a paid-up contract. Merchandise which has been delivered is not covered by the required performance bond even though the contract is not completely paid. The preneed licensee may not cancel a contract unless the purchaser is in default according to the terms of the contract and subject to the requirements of s. 497.459. A contract sold, discounted, and transferred to a third party constitutes a paid-up contract for the purposes of the performance bond.

(7) Each contract must state the type, size, and design of merchandise and the description of service to be delivered or performed.

(8) A purchaser and a preneed licensee who are parties to a preneed contract executed prior to July 2, 1988, may enter into an amended preneed contract which is made subject to this section. On and after January 1, 2006, this subsection may no longer be used to make any additional contracts subject to a bond under this section, provided that contracts already amended and made subject to a bond as of December 31, 2005, may remain under such bond.

(9) The licensing authority may adopt forms and rules necessary to implement this section, including, but not limited to, rules which ensure that the surety bond provides liability coverage for preneed merchandise and services.

(10) Preneed licensees may utilize the bonding alternatives to s. 497.458 provided in this section only for contracts written prior to July 1, 2001, for funds not held in trust as of July 1, 2001, or for contracts written prior to December 31, 2004, by any preneed licensee authorized to do business in this state that has total bonded liability exceeding $100 million as of July 1, 2001, for funds not held in trust as of July 1, 2001.

History.—ss. 8, 10, ch. 88-227; s. 1, ch. 89-8; s. 34, ch. 91-220; ss. 77, 122, ch. 93-399; s. 10, ch. 2001-120; s. 111, ch. 2004-301; s. 26, ch. 2016-172.

Note.—Former s. 497.0484; s. 497.425.



497.463 - Existing merchandise trust funds; proof of compliance with law.

497.463 Existing merchandise trust funds; proof of compliance with law.—The preneed licensee shall present to the licensing authority prior to the implementation of the alternatives provided in s. 497.462 documentation which demonstrates that the existing merchandise trust fund complies with the law and that the elected alternative plan conforms to the requirements of this chapter.

History.—ss. 9, 10, ch. 88-227; s. 1, ch. 89-8; ss. 78, 122, ch. 93-399; s. 112, ch. 2004-301.

Note.—Former s. 497.049; s. 497.427.



497.464 - Alternative preneed contracts.

497.464 Alternative preneed contracts.—

(1) Nothing in this chapter shall prevent the purchaser and the preneed licensee from executing a preneed contract upon the terms stated in this section. Such contracts shall be subject to this chapter except:

(a) Section 497.454(2).

(b) Section 497.457.

(c) Section 497.459(1), (2), and (4).

(d) Section 497.460.

(e) Section 497.462.

(2) The contract must require that a trust be established by the preneed licensee on behalf of, and for the use, benefit, and protection of, the purchaser and that the trustee must be a trust company operating pursuant to chapter 660, a national or state bank holding trust powers, or a federal or state savings and loan association holding trust powers.

(3) The contract must require that the purchaser make all payments required by the contract directly to the trustee or its qualified servicing agent, subject to the terms of a trust instrument approved by the licensing authority. The licensing authority may adopt rules establishing procedures and forms for the submission of trust instruments for approval by the licensing authority, establishing criteria for the approval of such trust instruments, and specifying information required to be provided by the applicant in connection with submission of a trust instrument for approval. A copy of the trust instrument shall be made available to the purchaser, at any reasonable time, upon request.

(4) The contract or trust instrument shall expressly state that the preneed licensee does not have any dominion or control over the trust or its assets, except to the extent that subsection (6) applies, until such time as the preneed contract is entirely completed or performed.

(5) The trust instrument shall prohibit the trustee from distributing any appreciation on the trust to any person and shall require that the trustee accumulate the entire net income of the trust, or its pro rata share thereof. The accumulated net income shall be distributed to the preneed licensee upon cancellation or performance of the contract.

(6) The contract and trust instrument may provide that the preneed licensee may receive a current distribution of not more than 10 percent of all funds paid or collected by the trustee and may further provide for liquidated damages during the first 3 years after the execution of the contract of not more than 10 percent of all the funds paid on the preneed contract, except that no liquidated damages shall apply for cancellation within 30 days of the date of execution of the contract.

(7) The trustee shall disburse funds discharging a preneed contract to the person issuing or writing the contract upon the trustee’s receipt of a certified copy of the contract beneficiary’s death certificate or satisfactory evidence, as the licensing authority shall define by rule, that the preneed contract has been performed in whole or in part. However, if the contract is only partially performed, the disbursement shall cover only that portion of the contract performed. In the event of any contract default by the contract purchaser, or in the event that the funeral merchandise or service contracted for is not provided or is not desired by the purchaser or the heirs or personal representative of the contract beneficiary, the trustee shall return, within 30 days after its receipt of a written request therefor, funds paid on the contract to the contract purchaser or to her or his assigns, heirs, or personal representative, subject to the lawful liquidation damage provision in the contract.

(8) The contract shall provide, in conspicuous type, that the purchaser may receive a federal income tax informational statement, pursuant to the grantor trust rules of ss. 671 et seq. of the Internal Revenue Code of 1986, as amended, from the trustee reflecting all of the income earned by the trust; and, accordingly, the purchaser should seek the advice of an independent tax professional for the tax impact upon the purchaser as a result of executing the preneed contract.

(9) The contract may provide that the preneed licensee may cancel the contract, but only in the event that the purchaser is more than 90 days in default of the terms of the contract; and, unless subject to the provisions of s. 497.459(5), must provide that the purchaser, or her or his representative, has the right, at any time prior to the performance of the contract, to cancel the preneed contract and revest title to all the funds paid on the preneed contract, except for applicable liquidated damages, and the preneed licensee’s rights in the net income of the trust.

(10) The contract or trust agreement may require the trustee to invest in solely tax-free investments.

(11) In the event the parties execute a contract pursuant to this section, the purchaser shall be deemed, and treated for all purposes, as the settlor of the trust established thereunder.

History.—ss. 13, 17, ch. 88-139; ss. 102, 122, ch. 93-399; s. 25, ch. 96-400; s. 1151, ch. 97-103; s. 9, ch. 98-268; s. 11, ch. 2001-120; s. 113, ch. 2004-301; s. 25, ch. 2010-125; s. 27, ch. 2016-172.

Note.—Former s. 639.149; s. 497.429.



497.465 - Inactive, surrendered, and revoked preneed licensees.

497.465 Inactive, surrendered, and revoked preneed licensees.—

(1) A preneed licensee shall be considered inactive upon the acceptance of the surrender of its license by the licensing authority or upon the nonreceipt by the licensing authority of the preneed license renewal application and fees required by s. 497.265.

(2) Upon becoming inactive, a preneed licensee shall cease all preneed sales to the public and shall deposit into the trust all funds it receives on or after the date on which it becomes inactive from sales of preneed contracts sold before becoming inactive.

(3) Any preneed licensee desiring to surrender its license to the licensing authority shall first:

(a) File notice with the licensing authority.

(b) Submit copies of its existing trust agreements.

(c) Submit a sample copy of each type of preneed contract sold.

(d) Resolve to the licensing authority’s satisfaction all unresolved findings and violations resulting from prior examinations conducted.

(e) Pay all outstanding fines and invoices due the licensing authority.

(f) Submit its current preneed license.

(4) Upon receipt of the notice, the licensing authority shall review the preneed licensee’s:

(a) Trust funds.

(b) Trust agreements.

(c) Evidence of all outstanding preneed contracts.

(5) After a review to the licensing authority’s satisfaction, the licensing authority shall terminate the preneed license by an order which shall set forth the conditions of termination established by the licensing authority to ensure that the preneed funds will be available for their intended purpose.

(6) The trust fund of the preneed licensee shall be held intact and in trust after the preneed licensee has become inactive, and the funds in that trust shall be disbursed in accordance with the requirements of the written contracts and this chapter until the funds have been exhausted.

(7) The licensing authority shall continue to have jurisdiction over the inactive preneed licensee and the trust funds as if the preneed license were active and to require such reports and inspect such records as the licensing authority deems appropriate so long as there are funds in trust or preneed contracts that are not fulfilled.

(8) In addition to any other terms of revocation or suspension ordered pursuant to this chapter, the provisions of this section shall also apply in the event of revocation or suspension of a preneed license, unless the provisions of the suspension or revocation order specifically provide otherwise.

(9) The licensing authority may adopt rules for the implementation of this section, for the purpose of ensuring a thorough review and investigation of the status and condition of the preneed licensee’s business affairs for the protection of the licensee’s preneed customers. Such rules may include:

(a) The form of notice required by paragraph (3)(a), and the information or materials to be contained in or accompany the notice or otherwise to be provided, which may include any information or materials the licensing authority deems needed for the discharge of its responsibilities under this section.

(b) Requirements for the submission of sworn affidavits by or the taking of sworn testimony from the licensee and its principals and employees and sales agents.

(c) Requirements for submission of financial statements, as the licensing authority deems advisable.

History.—s. 27, ch. 96-400; s. 114, ch. 2004-301; s. 28, ch. 2016-172.

Note.—Former s. 497.436.



497.466 - Preneed sales agents, license required; application procedures and criteria; appointment of agents; responsibility of preneed licensee.

497.466 Preneed sales agents, license required; application procedures and criteria; appointment of agents; responsibility of preneed licensee.—

(1) GENERAL PROVISIONS APPLICABLE TO PRENEED SALES AGENTS.—All persons who offer preneed contracts to the public, or who execute preneed contracts on behalf of a preneed licensee, including all persons who offer, sell, or sign contracts for the preneed sale of burial rights, shall be licensed as preneed sales agents, pursuant to this section. Persons licensed as funeral directors pursuant to this chapter may engage in preneed sales for the preneed licensee with whom they are affiliated without preneed sales agent licensure or appointment under this section.

(2) PRENEED SALES AGENT LICENSE; APPLICATION PROCEDURES.—

(a) A person may hold only one preneed sales agent license at a time.

(b) No preneed sales agent license shall be issued to a person under age 18.

(c) Persons desiring a preneed sales agent license shall apply to the department for such license. The application shall require the name, residence address, residence phone number if any, and date and place of birth of the preneed sales agent applicant.

(d) The application shall require the preneed sales agent applicant to disclose any criminal record, as required by s. 497.142.

(e) The application shall require the preneed sales agent applicant to disclose whether the preneed sales agent applicant has ever had a license or the authority to practice a profession or occupation refused, suspended, fined, denied, or otherwise acted against or disciplined by the licensing authority of any jurisdiction. A licensing authority’s acceptance of a relinquishment of licensure, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of charges against the license, shall be construed as action against the license.

(f) The application shall require identification by the preneed sales agent applicant of the preneed licensee whom the preneed sales agent applicant believes will initially appoint the preneed sales agent applicant if a preneed sales agent license is issued.

(g) The application shall be signed by the applicant. The licensing authority may accept electronic signatures.

(h) The application shall be accompanied by a nonrefundable fee of $150 if made through the department’s online licensing system or $175 if made using paper forms. Payment of either fee shall entitle the applicant to one initial appointment without payment of further fees by the preneed sales agent or the appointing preneed licensee if a preneed sales agent license is issued. The licensing authority may from time to time increase such fees but not to exceed $300.

(3) ISSUANCE OF A TEMPORARY PRENEED SALES AGENT LICENSE.—

(a) Upon receipt of a duly completed application and the required fee, a temporary preneed sales agent license shall be issued to the applicant if:

1. The applicant is at least 18 years of age.

2. The application indicates that the applicant has no disciplinary or criminal record and the department has no record indicating the applicant has any disciplinary or criminal record.

3. The applicant has never previously held a temporary preneed sales agent license that lapsed for failure to submit fingerprints as required by this section.

(b) A temporary preneed sales agent license shall be valid for only 120 days from the date issued and may not be renewed.

(c) An applicant for a preneed sales agent license who has previously been issued a temporary preneed sales agent license that for any reason expired without becoming permanent shall not thereafter be eligible for another temporary preneed sales agent license. Such person may apply again for a preneed sales agent license, but no license shall be issued until fingerprints are provided as required by s. 497.142, a report is received from the Department of Law Enforcement advising that the applicant has no criminal record, and the applicant is otherwise determined by the department and board to qualify for preneed sales agent licensure.

(4) CONVERSION OF TEMPORARY PRENEED SALES AGENT LICENSE TO PERMANENT PRENEED SALES AGENT LICENSE.—

(a) A temporary preneed sales agent licensee who desires to obtain a permanent preneed sales agent license shall, within 90 days after issuance of the temporary preneed sales agent license, submit his or her fingerprints to the licensing authority for a criminal background check, in accordance with s. 497.142. Unless the department determines prior to the expiration of the temporary preneed sales agent license that the temporary licensee has a criminal or disciplinary record, the temporary preneed sales agent license shall automatically be converted to a permanent preneed sales agent license.

(b) The department shall promptly give written notice to the temporary preneed sales agent licensee, and to all preneed licensees who have the temporary preneed sales agent under appointment, that such preneed sales agent’s temporary license has been converted to a permanent license, or has lapsed, as the case may be.

(5) APPLICANTS WITH A CRIMINAL OR DISCIPLINARY RECORD.—

(a) A preneed sales agent applicant having a criminal or disciplinary record shall not be eligible for a temporary preneed sales agent license. No permanent preneed sales agent license shall be issued to any person with a criminal or disciplinary record, except upon approval of the board.

(b) If, while a temporary preneed sales agent license is in force, the department determines that the temporary licensee has a criminal or disciplinary record, the temporary license shall be immediately suspended and shall not automatically convert to a permanent preneed sales agent license. The department shall promptly give written notice of the suspension to the suspended licensee and to all preneed licensees who have the suspended preneed sales agent licensee under appointment. The suspended preneed sales agent licensee may, within 21 days after the date of suspension, petition the board under paragraph (c) for issuance of a permanent preneed sales agent license notwithstanding the criminal or disciplinary record. If no petition for board review is timely received by the department or board, the temporary preneed sales agent license shall be revoked.

(c) An applicant with a criminal or disciplinary record who desires a permanent preneed sales agent license shall petition the board for issuance of such license using forms and procedures as specified by rule. The board shall issue a permanent preneed sales agent license to an applicant with a criminal or disciplinary record if the board determines:

1. That there was no inaccuracy in the application for license such as indicates the applicant is untrustworthy.

2. That the applicant, if issued a preneed sales agent license, would not pose an unreasonable risk to members of the public who might deal with the applicant in preneed transactions.

(d) The board may issue a preneed sales agent license to an applicant with a criminal or disciplinary record on a probationary basis and subject to reasonable terms of probation not to exceed 24 months in duration.

(6) TERMINATION OF A PERMANENT PRENEED SALES AGENT LICENSE DUE TO LACK OF APPOINTMENTS.—A permanent preneed sales agent license shall remain in force without a requirement for renewal until such time as there have been no appointments of the preneed sales agent under the license for 48 consecutive months, at which time the permanent preneed sales agent license will terminate. The former preneed sales agent licensee may thereafter apply for issuance of a new preneed sales agent license under this section.

(7) APPOINTMENT OF PRENEED SALES AGENTS.—

(a) A preneed sales agent licensee may be appointed by as many preneed licensees as desire to appoint the preneed sales agent licensee. When a preneed sales agent licensee is appointed by a preneed licensee, the department shall promptly give written notice to all other preneed licensees then having that same preneed sales agent under appointment.

(b) A preneed licensee may appoint a preneed sales agent licensee by identifying to the department the preneed sales agent licensee to be appointed, requesting appointment, and paying the required appointment fee. The appointment request shall be signed by the preneed licensee. The department may accept electronic signatures.

(c) Appointments shall be effective when made and shall expire 24 months from the last day of the month in which the appointment was made unless earlier terminated by the preneed licensee or the preneed sales agent. No initial appointment of a preneed sales agent licensee may be made until 24 hours after a temporary preneed sales agent license is issued to that preneed sales agent. Appointments are effective only so long as the preneed sales agent licensee’s license is in good standing.

(d) A preneed licensee is responsible for taking reasonable steps to ensure that the preneed sales agent licensees it appoints have adequate training regarding preneed sales.

(e) Appointments may be renewed for additional 24-month periods by notification by the preneed licensee to the department that the preneed licensee desires to renew the appointment, accompanied by payment by the preneed licensee of the appointment renewal fee.

(f) Initial and renewal appointment fees shall be nonrefundable and shall be $150 if made through the department’s online licensing system and $175 if made using paper forms requiring manual processing by the department. The board may from time to time by rule increase said appointment fees but not to exceed $300.

(g)1. Appointments may be terminated at any time by the appointing preneed licensee or by the appointed preneed sales agent licensee.

2. Termination of appointment shall be accomplished by notice of termination conveyed to the department and signed by the person or entity requesting the termination. The department may accept electronic signatures. There shall be no fee for termination of appointment accomplished through the department’s online licensing system; however, there shall be a fee of $25 for terminations made using paper forms requiring manual processing by the department.

3. When an appointment is terminated, whether by the preneed licensee or the preneed sales agent licensee, the department shall promptly provide written confirmation of the termination to both the preneed sales agent licensee and the preneed licensee at their respective addresses of record with the department.

4. If a preneed licensee terminates the authority of a preneed sales agent license to sell for the preneed licensee, the preneed licensee shall, within 30 days after such termination, terminate the appointment as indicated in subparagraph 2.

5. If a preneed sales agent licensee terminates the preneed sales relationship with a preneed licensee, the preneed sales agent licensee shall, within 30 days after such termination, terminate the appointment as indicated in subparagraph 2.

6. If the license of a preneed sales agent is suspended or revoked pursuant to disciplinary action by the licensing authority against the preneed sales agent, the department shall promptly give written notice of such action to all preneed licensees then having that preneed sales agent under appointment.

(8) ADMINISTRATIVE MATTERS.—

(a) The licensing authority shall have rulemaking authority to prescribe forms and procedures for implementation of this section.

(b) As used in this section, “criminal record” means and includes only crimes required to be disclosed under s. 497.142.

(c) As used in this section, “disciplinary record” means and includes any instance wherein the applicant has ever had a license or the authority to practice a profession or occupation refused, suspended, fined, denied, or otherwise acted against or disciplined by the licensing authority of any jurisdiction. A licensing authority’s acceptance of a relinquishment of licensure, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of charges against the license, shall be construed as action against the license.

(d) A preneed licensee shall be responsible for the activities of all preneed sales agents, and all funeral directors acting as preneed sales agents, who are affiliated with the preneed licensee and who perform any type of preneed-related activity on behalf of the preneed licensee. In addition to the preneed sales agents and funeral directors acting as preneed sales agents, each preneed licensee shall also be subject to discipline if its preneed sales agents or funeral directors acting as preneed sales agents violate any provision of this chapter.

History.—s. 107, ch. 93-399; s. 13, ch. 2000-195; s. 115, ch. 2004-301; s. 99, ch. 2005-2; s. 38, ch. 2005-155; s. 136, ch. 2008-4.

Note.—Former s. 497.439.



497.467 - Acceptability of funeral and burial merchandise.

497.467 Acceptability of funeral and burial merchandise.—Each person who engages in preneed sales of funeral or burial merchandise shall determine, and notify the purchaser in writing prior to the completion of the contract, that the merchandise being considered for purchase will be accepted in the cemetery of the purchaser’s choice. The failure to comply with this chapter shall nullify the agreement, and all moneys paid in shall be returned, notwithstanding the existence of any liquidated damages provision otherwise applicable by contract or statute.

History.—s. 13, ch. 77-438; s. 2, ch. 81-318; ss. 21, 31, 32, ch. 83-316; ss. 108, 122, ch. 93-399; s. 116, ch. 2004-301.

Note.—Former s. 639.21; s. 497.441.



497.468 - Disclosure of information to the public.

497.468 Disclosure of information to the public.—A preneed licensee offering to provide burial rights, merchandise, or services to the public shall:

(1) Provide by telephone, upon request, accurate information regarding the retail prices of burial merchandise and services offered for sale by the licensee.

(2) Fully disclose all regularly offered services and merchandise prior to the customer’s selection of burial services or merchandise. The full disclosure required shall identify the prices of all burial rights, services, and merchandise provided by the licensee.

(3) Not make any false or misleading statements of the legal requirement as to the necessity of a casket or outer burial container.

(4) Provide a good faith estimate of all fees and costs the customer will incur to use any burial rights, merchandise, or services purchased.

(5) Provide to the customer, upon the purchase of any burial right, merchandise, or service, a written contract the form of which has been approved by the licensing authority pursuant to procedures specified by rule. The written contract shall:

(a) Be completed as to all essential provisions prior to the signing of the contract by the customer.

(b) Provide an itemization of the amounts charged for all services, merchandise, and fees, which itemization shall be clearly and conspicuously segregated from everything else on the written contract.

(c) Provide a description of the merchandise covered by the contract to include, when applicable, model, manufacturer, and other relevant specifications.

(6) Provide the licensee’s policy on cancellation and refunds to each customer.

(7) In a manner established by rule of the licensing authority, provide on the signature page of the written contract, clearly and conspicuously in boldfaced 10-point type or larger, the following:

(a) The words “purchase price.”

(b) The amount to be trusted.

(c) The amount to be refunded upon contract cancellation.

(d) The amounts allocated to merchandise, services, and cash advances.

(e) The toll-free number of the department which is available for questions or complaints.

(f) A statement that the customer shall have 30 days from the date of execution of contract to cancel the contract and receive a total refund of all moneys paid for items not used.

(8) Effective October 1, 2006, display in its offices for free distribution to all potential customers, and provide to all customers at the time of sale, a brochure explaining how and by whom preneed sales are regulated, summarizing consumer rights under the law, and providing the name, address, and phone number of the department’s consumer affairs division. The format and content of the brochure shall be as prescribed by rule. The licensing authority may cause the publication of such brochures and by rule require that preneed licensees purchase and make available such brochures as so published, in the licensee’s offices, to all potential customers.

(9) Provide to each customer a complete description of any monument, marker, or memorialization to be placed at the gravesite pursuant to the preneed contract.

History.—s. 39, ch. 2005-155.






Part V - MONUMENT ESTABLISHMENTS (ss. 497.550-497.555)

497.550 - Licensure of monument establishments required; procedures and criteria.

497.550 Licensure of monument establishments required; procedures and criteria.—

(1) LICENSE REQUIRED.—No person shall conduct, maintain, manage, or operate a monument establishment in this state unless the monument establishment is licensed pursuant to this part.

(a) The two categories of monument establishment licensure available in this state are:

1. Monument builder.

2. Monument retailer.

(b) An applicant for licensure as a monument establishment shall designate on the application form the category of monument establishment licensure for which he or she is applying.

(c) Each monument establishment that is licensed under this chapter at 11:59 p.m. on September 30, 2005, is, on and after October 1, 2005, licensed as a monument retailer subject to the requirements of this chapter. A person who becomes licensed as a monument retailer by operation of this paragraph may apply to the board for licensure as a monument builder and, upon payment of applicable application fees and the granting of such application and licensure as a monument builder, such person’s licensure as a monument retailer will expire.

(d) The requirements of this chapter apply to both monument retailers and monument builders, except as provided in this paragraph. Each monument establishment shall be a physical structure that is located at a specific street address, in compliance with zoning regulations of the appropriate local government, and not located on property that is exempt from taxation, but a monument retailer may not otherwise be required to comply with s. 497.552 or be subject to inspection under this chapter.

(e) A monument establishment that is not licensed under the monument-builder category is not eligible for a preneed sales license.

(2) APPLICATION PROCEDURES.—A person seeking licensure as a monument establishment shall apply for such licensure using forms prescribed by rule.

(a) The application shall require the applicant’s name and address, and the name and address of all principals of the applicant. The application shall require the applicant’s social security number, or, if the applicant is an entity, its federal tax identification number.

(b) The application may require information as to the applicant’s financial resources, and may require information as to the experience of the applicant and its principals in the monument establishment business or death care industry.

(c) The applicant shall be required to make disclosure of the applicant’s criminal records, if any, as required by s. 497.142.

(d) The application shall require the applicant to disclose whether the applicant or any of its principals have ever had a license or the authority to practice a profession or occupation revoked, suspended, fined, denied, or otherwise acted against or disciplined by the licensing authority of any jurisdiction.

(e) The applicant shall submit fingerprints in accordance with s. 497.142.

(f) The applicant shall be a natural person at least 18 years of age, a corporation, a partnership, or a limited liability company.

(g) The applications shall require the applicant to demonstrate that the applicant has, or will have before commencing operations, the facilities required under this part.

(h) The application shall be signed in accordance with s. 497.141(12).

(i) The application shall be accompanied by an application fee as determined by licensing authority rule but not to exceed $500.

(j) Upon receipt of the application and application fee, the licensing authority shall inspect the proposed monument establishment facilities in accordance with rules of the licensing authority.

(3) ACTION CONCERNING APPLICATIONS.—A duly completed application for licensure as a monument establishment, accompanied by the required application fee, shall be approved unless there is shown by clear and convincing evidence that the applicant will not, before commencing operations, have the facilities required by this part or that issuance of the license would pose an unreasonable risk to the public because of one or more of the following factors:

(a) The applicant’s lack of experience.

(b) The applicant’s lack of financial resources.

(c) The criminal or disciplinary record of the applicant or its principals.

(d) A demonstrated history of violations of the laws of this state by the applicant or its principals regarding the funeral or cemetery business or other business activities.

(e) A demonstrated history of lack of trustworthiness or integrity on the part of the applicant or its principals.

(4) PROBATIONARY STATUS.—It is the policy of this state to encourage competition for the public benefit in the monument establishment business by, among other means, the entry of new licensees into the monument establishment business. To facilitate issuance of licenses concerning applications judged by the licensing authority to be borderline as to qualification for licensure, the licensing authority may issue new monument establishment licenses on a probationary basis, subject to conditions specified by the licensing authority on a case-by-case basis, which conditions may impose special monitoring, reporting, and restrictions on operations for up to the first 24 months of licensure, to ensure the licensee’s responsibleness, competency, and financial stability. However, no such probationary license shall be issued unless the licensing authority determines that issuance would not pose an unreasonable risk to the public, and the licensing authority must within 24 months after issuance of the license either remove the probationary status or determine that the licensee is not qualified for licensure and institute proceedings for revocation of licensure.

(5) LICENSE NOT TRANSFERABLE OR ASSIGNABLE.—A monument establishment license shall not be transferable or assignable.

History.—s. 88, ch. 93-399; s. 18, ch. 96-400; s. 118, ch. 2004-301; s. 100, ch. 2005-2; s. 40, ch. 2005-155; s. 10, ch. 2007-55.

Note.—Former s. 497.361.



497.551 - Renewal of monument establishment licensure.

497.551 Renewal of monument establishment licensure.—

(1) A monument establishment license shall be renewed biennially by the licensee.

(2) A monument establishment licensee shall renew its monument establishment license by payment of a renewal fee established by rule not to exceed $250.

(3) Rules may be adopted providing procedures, forms, and uniform timeframes for monument establishment license renewals.

History.—s. 119, ch. 2004-301; s. 101, ch. 2005-2; s. 41, ch. 2005-155.



497.552 - Required facilities.

497.552 Required facilities.—Effective January 1, 2006, a monument establishment shall at all times have and maintain a full-service place of business at a specific street address or location in Florida complying with the following requirements:

(1) It shall include an office for the conduct of its business including the reception of customers.

(2) It shall include a display area in which is displayed a selection of monuments, markers, and related products for inspection by customers prior to sale.

(3) Its office and display area shall normally be open to the public weekdays during normal business hours.

(4) It shall have facilities on site for inscribing monuments and equipment to deliver and install markers and monuments.

(5) It shall comply with any local government zoning regulations and may not be located on tax-exempt property.

History.—s. 120, ch. 2004-301; s. 42, ch. 2005-155.



497.553 - Regulation of monument establishments.

497.553 Regulation of monument establishments.—

(1) The Department of Financial Services shall establish and implement an inspection program for all monument establishments in accordance with the requirements of this act. The board shall set by rule an annual inspection fee not to exceed $300, payable upon application for licensure and upon each renewal of such license.

(2) Commencing January 1, 2006, all retail sales by monument establishments shall be on a sales agreement form filed by the monument establishment with and approved by the licensing authority. Sales agreement forms must provide a complete description of any monument, marker, or related product to be delivered, and shall prominently and clearly specify the agreed date for delivery and installation. Procedures for submission and approval of such forms shall be established by rule.

(3) Commencing January 1, 2006, all monument establishments shall have written procedures for the receipt, investigation, and disposition of customer complaints, and shall ensure that their staff who receive or process such complaints are familiar with and follow such procedures.

(4) Commencing January 1, 2006, all monument establishments shall maintain for inspection by the department records of written complaints received by the monument establishment. Such complaint records shall include a chronological log of written complaints received, in which the name and address of each complainant and date of complaint is entered consecutively within 10 business days of receipt of each complaint. The licensing authority may by rule establish requirements regarding the format of complaint logs, including whether they may be maintained electronically or shall be maintained by pen and ink on paper; the licensing authority may by order direct a licensee to maintain complaint logs by pen and ink in writing. The original or complete copy of each written complaint received by a monument establishment, and all subsequent correspondence related to such complaint, shall be maintained by the monument establishment, for inspection by the department, for the longer of 24 months or 12 months after the most recent department inspection during which the complaint was in the monument establishment’s complaint records and available for the department’s review.

(5) Commencing January 1, 2006, the failure of a monument establishment to deliver and install a purchased monument or marker by the date agreed in the sales agreement shall entitle the customer to a full refund of all amounts paid by the customer for the monument and its delivery and installation, unless the monument establishment has obtained a written agreement from the customer extending the delivery date. Such refund shall be made within 30 days after receipt by the monument establishment of the customer’s written request for a refund. This subsection does not preclude the purchase and installation of a new monument from any other registered monument establishment or licensee.

(6)(a) A change in ownership shall be promptly reported using forms and procedures specified by rule and may require the relicensure of the licensee, including reinspection and payment of applicable fees, as required by rule.

(b) A change in location shall be promptly reported to the licensing authority pursuant to procedures established by rule. Operations by the licensee at a new location may not commence until an inspection by the licensing authority of the facilities, pursuant to rules of the licensing authority, has been conducted and passed at the new location.

History.—s. 121, ch. 2004-301; s. 43, ch. 2005-155.



497.554 - Monument establishment sales representatives.

497.554 Monument establishment sales representatives.—

(1) LICENSE REQUIRED.—Each person selling monuments, markers, or related products for a monument establishment must be licensed as a monument establishment sales agent. This requirement shall apply notwithstanding that such person is already registered or licensed in another capacity pursuant to this chapter.

(2) APPLICATION PROCEDURES.—Licensure as a monument establishment sales agent shall be by submission of an application for licensure to the department on a form prescribed by rule.

(a) The application shall require the applicant to state her or his name, residence and business address, business phone number, social security number, and the name and address of the monument establishment for which the applicant will be selling.

(b) The applicant shall be required to make disclosure of the applicant’s criminal records, if any, as required by s. 497.142. The applicant shall submit fingerprints in accordance with s. 497.142.

(c) The application shall require the applicant to disclose whether the applicant has ever had a license or the authority to practice a profession or occupation revoked, suspended, fined, denied, or otherwise acted against or disciplined by the licensing authority of any jurisdiction.

(d) The application shall be signed by the applicant and the owner or an officer of the sponsoring monument establishment.

(e) The monument establishment sales agent application shall be accompanied by a fee of $50. The licensing authority may from time to time increase the application fee by rule but not to exceed $200.

(3) APPROVAL OR DENIAL OF APPLICATION.—

(a) If a properly completed application accompanied by the required application fee indicates the applicant has no criminal or disciplinary record, the requested licensure shall be deemed granted upon receipt of the duly completed application by the department.

(b) If the application indicates the applicant has any criminal or disciplinary history, licensure shall be granted unless the licensing authority determines that the licensure of the applicant would pose a substantial threat to the welfare of the public with which the applicant might be dealing as a monument establishment sales agent. Rules may be adopted providing criteria for evaluating criminal and disciplinary records as they may affect applications for licensure under this section.

(4) RENEWAL; TERMINATION OF AUTHORITY.—

(a) A monument establishment sales agent license under this section shall be renewed upon payment of a fee determined by rule of the licensing authority but not to exceed $250.

(b) The monument establishment whose officer signed the sales agent application shall terminate that agent’s authority to sell on behalf of that monument establishment, and the monument establishment in writing shall advise the licensing authority of such termination within 30 days after the termination.

(5) RESPONSIBILITY FOR AGENTS.—The sponsoring monument establishment shall be responsible for the activities of its sales agents concerning their sales activities and shall reasonably supervise such activities.

(6) AGENT LICENSE REQUIRED.—A person selling monuments, markers, and related products on a preneed basis for a monument establishment that has been issued a preneed sales license must also obtain authorization as a preneed sales agent under part IV of this chapter.

(7) EFFECTIVE DATE.—The provisions of this section shall take effect October 1, 2006.

History.—s. 122, ch. 2004-301; s. 44, ch. 2005-155.



497.555 - Required rules.

497.555 Required rules.—Rules shall be adopted establishing minimum standards for access to all cemeteries by licensed monument establishments for the purpose of delivering and installing markers and monuments. In all cases, cemeteries and monument establishments shall comply with these minimum standards.

History.—s. 123, ch. 2004-301; s. 45, ch. 2005-155.






Part VI - CREMATION, CREMATORIES, AND DIRECTDISPOSITION (ss. 497.601-497.609)

497.601 - Direct disposition; duties.

497.601 Direct disposition; duties.—

(1) Those individuals licensed as direct disposers may perform only those functions set forth below:

(a) Remove human remains from the place of death and store human remains in registered direct disposal establishments.

(b) Secure pertinent information from a legally authorized person in order to complete the death certificate and to file for the necessary permits for disposition.

(c) Obtain the necessary permits for direct disposition and arrange for obituaries and death notices to be placed in newspapers; provided, however, that the name of the direct disposal establishment may not appear in any death notice or obituary if any funeral service, memorial service, or graveside service is to take place and such service is mentioned in the death notice or obituary.

(d) Refrigerate human remains prior to direct disposition and transport human remains to a direct disposal establishment for direct disposition.

(e) Contract with a removal service or refrigeration facility to provide such services or facilities to a direct disposal establishment.

(2) Direct disposers or funeral directors functioning as direct disposers may not, in their capacity as direct disposers, sell, conduct, or arrange for burials, funeral services, memorial services, visitations, or viewings; hold themselves out to the public as funeral directors; or use any name, title, or advertisement that may tend to connote that they are funeral directors. These prohibitions shall apply regardless of the fact that such individuals may be licensed as funeral directors.

(3) Provided that direct disposers limit their activities to those functions set forth in subsection (1), those activities shall not be deemed to constitute funeral directing or embalming or the functions performed by a funeral director or embalmer as otherwise set forth in this chapter.

History.—s. 15, ch. 93-399; s. 67, ch. 94-119; s. 126, ch. 2004-301; s. 29, ch. 2016-172.

Note.—Former s. 470.0165.



497.602 - Direct disposers, license required; licensing procedures and criteria; regulation.

497.602 Direct disposers, license required; licensing procedures and criteria; regulation.—

(1) LICENSE REQUIRED.—Any person who is not a licensed funeral director and who engages in the practice of direct disposition must be licensed pursuant to this section as a direct disposer.

(2) APPLICATION PROCEDURES.—

(a) A person seeking licensure as a direct disposer shall apply for such licensure using forms prescribed by rule.

(b) The application shall require the name, residence address, date and place of birth, and social security number of the applicant.

(c) The application may require information as to the educational and employment history of the applicant.

(d) The applicant shall be required to make disclosure of the applicant’s criminal records, if any, as required by s. 497.142.

(e) The application shall require the applicant to disclose whether the applicant has ever had a license or the authority to practice a profession or occupation refused, suspended, fined, denied, or otherwise acted against or disciplined by the licensing authority of any jurisdiction. A licensing authority’s acceptance of a relinquishment of licensure, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of charges against the license, shall be construed as action against the license.

(f) The applicant shall submit fingerprints in accordance with s. 497.142.

(g) The application shall require the applicant to demonstrate that the applicant does, or will before commencing operations under the license, comply with all requirements of this chapter relating to the licensure applied for.

(h) The application shall be signed by the applicant.

(i) The application shall be accompanied by a nonrefundable fee of $300. The licensing authority may from time to time increase the fee by rule but not to exceed more than $500.

(3) ACTION CONCERNING APPLICATIONS.—A duly completed application for licensure under this section, accompanied by the required fees, shall be approved if the licensing authority determines that the following conditions are met:

(a) The applicant is a natural person at least 18 years of age and a high school graduate or equivalent.

(b) The applicant has taken and received a passing grade in a college credit course in mortuary law and has taken and received a passing grade in a college credit course in ethics.

(c) The applicant has completed a course on communicable diseases approved by the licensing authority.

(d) The applicant has passed an examination prepared by the department on the local, state, and federal laws and rules relating to the disposition of dead human bodies.

(e) The applicant does or will prior to commencing operations under the license comply with all requirements of this chapter relating to the license applied for.

(f) The applicant is of good character and has no demonstrated history of lack of trustworthiness or integrity in business or professional matters.

(4) ISSUANCE OF LICENSE.—Upon approval of the application by the licensing authority, the license shall be issued.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; ss. 16, 122, ch. 93-399; s. 68, ch. 94-119; s. 127, ch. 2004-301; s. 46, ch. 2005-155; s. 26, ch. 2010-125.

Note.—Former s. 470.017.



497.603 - Direct disposers, renewal of license.

497.603 Direct disposers, renewal of license.—

(1) A direct disposer’s license shall be renewed upon receipt of the renewal application and fee set by rule of the licensing authority but not to exceed $500.

(2) The licensing authority shall adopt rules establishing procedures, forms, and a schedule for the biennial renewal of direct disposer licenses. The rules shall require continuing education of up to 6 classroom hours, including, but not limited to, a course on communicable diseases approved by the licensing authority, and may establish criteria for accepting alternative nonclassroom continuing education on an hour-for-hour basis.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; ss. 17, 122, ch. 93-399; s. 211, ch. 94-119; s. 6, ch. 98-298; s. 27, ch. 2000-356; s. 128, ch. 2004-301; s. 102, ch. 2005-2; s. 47, ch. 2005-155; s. 27, ch. 2010-125.

Note.—Former s. 470.018.



497.604 - Direct disposal establishments, license required; licensing procedures and criteria; license renewal; regulation; display of license.

497.604 Direct disposal establishments, license required; licensing procedures and criteria; license renewal; regulation; display of license.—

(1) LICENSE REQUIRED.—A direct disposer shall practice at a direct disposal establishment which has been licensed under this section and which may be a cinerator facility licensed under s. 497.606. No person may open or maintain an establishment at which to engage in or hold herself or himself out as engaging in the practice of direct disposition unless such establishment is licensed pursuant to this section.

(2) APPLICATION PROCEDURES.—

(a) A person seeking licensure as a direct disposal establishment shall apply for such licensure using forms prescribed by rule.

(b) The application shall require the name, business address, residence address, date and place of birth or incorporation, and business phone number, of the applicant and all principals of the applicant. The application shall require the applicant’s social security number or, if the applicant is an entity, its federal tax identification number.

(c) The application shall name the licensed direct disposer or licensed funeral director acting as the direct disposer in charge of the direct disposal establishment.

(d) The application may require information as to the applicant’s financial resources.

(e) The application may require information as to the educational and employment history of an individual applicant; and as to applicants that are not natural persons, the business and employment history of the applicant and principals of the applicant.

(f) The applicant shall be required to make disclosure of the applicant’s criminal records, if any, as required by s. 497.142.

(g) The application shall require the applicant to disclose whether the applicant or any of the applicant’s principals including its proposed supervising licensee has ever had a license or the authority to practice a profession or occupation refused, suspended, fined, denied, or otherwise acted against or disciplined by the licensing authority of any jurisdiction. A licensing authority’s acceptance of a relinquishment of licensure, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of charges against the license, shall be construed as action against the license.

(h) The applicant shall submit fingerprints in accordance with s. 497.142.

(i) The application shall require the applicant to demonstrate that the applicant does, or will before commencing operations under the license, comply with all requirements of this chapter relating to the licensure applied for.

(j) The application shall be signed in accordance with s. 497.141(12).

(k) The application shall be accompanied by a nonrefundable fee of $300. The licensing authority may from time to time by rule increase the fee but not to exceed $500.

(3) ACTION CONCERNING APPLICATIONS.—A duly completed application for licensure under this section, accompanied by the required fee, shall be approved if the licensing authority determines that the following conditions are met:

(a) The applicant is a natural person at least 18 years of age, a corporation, a partnership, or a limited liability company.

(b) The applicant does or will prior to commencing operations under the license comply with all requirements of this chapter relating to the license applied for. The applicant shall have passed an inspection prior to issuance of a license under this section, in accordance with rules of the licensing authority.

(c) The applicant and the applicant’s principals are of good character and have no demonstrated history of lack of trustworthiness or integrity in business or professional matters.

(4) ISSUANCE OF LICENSE.—Upon approval of the application by the licensing authority, the license shall be issued.

(5) PROBATIONARY STATUS.—It is the policy of this state to encourage competition for the public benefit in the direct disposal establishment business by, among other means, the entry of new licensees into that business. To facilitate issuance of licenses concerning applications judged by the licensing authority to be borderline as to qualification for licensure, the licensing authority may issue a new license under this section on a probationary basis, subject to conditions specified by the licensing authority on a case-by-case basis, which conditions may impose special monitoring, reporting, and restrictions on operations for up to the first 24 months of licensure, to ensure the licensee’s responsibleness, competency, financial stability, and compliance with this chapter. However, no such probationary license shall be issued unless the licensing authority determines that issuance would not pose an unreasonable risk to the public, and the licensing authority must within 24 months after issuance of the license either remove the probationary status or determine that the licensee is not qualified for licensure under this chapter and institute proceedings for revocation of licensure.

(6) RENEWAL OF LICENSE.—A direct disposal establishment license shall be renewed biennially pursuant to schedule, forms, and procedures and upon payment of a fee of $200. The licensing authority may from time to time increase the fee by rule but not to exceed $400.

(7) CHANGES SUBSEQUENT TO LICENSURE.—Each licensee under this section shall provide notice as required by rule prior to any change in location or control of the licensee or licensed person in charge of the licensee’s operations. A change in control is subject to approval by the licensing authority and to reasonable conditions imposed by the licensing authority, for the protection of the public to ensure compliance with this chapter. Operations by the licensee at a new location may not commence until an inspection by the licensing authority of the facilities at the new location, pursuant to rules of the licensing authority, has been conducted and passed.

(8) SUPERVISION OF FACILITIES.—

(a) Effective October 1, 2010, each direct disposal establishment shall have one full-time licensed funeral director acting as the direct disposer in charge. However, a licensed direct disposer may continue acting as the direct disposer in charge, if, as of September 30, 2010:

1. The direct disposal establishment and the licensed direct disposer both have active, valid licenses.

2. The licensed direct disposer is currently acting as the direct disposer in charge of the direct disposal establishment.

3. The name of the licensed direct disposer was included, as required in paragraph (2)(c), in the direct disposal establishment’s most recent application for issuance or renewal of its license or was included in the establishment’s notice of change provided under subsection (7).

(b) The licensed funeral director or licensed direct disposer in charge of a direct disposal establishment must be reasonably available to the public during normal business hours for the establishment and may be in charge of only one direct disposal establishment. The licensed funeral director or licensed direct disposer in charge of the establishment is responsible for making sure the facility, its operations, and all persons employed in the facility comply with all applicable state and federal laws and rules.

(9) REGULATION OF DIRECT DISPOSAL ESTABLISHMENTS.—

(a) There shall be established by rule standards for direct disposal establishments, including, but not limited to, requirements for refrigeration and storage of dead human bodies.

(b) The practice of direct disposition must be engaged in at a fixed location of at least 625 interior contiguous square feet and must maintain or make arrangements for suitable capacity for the refrigeration and storage of dead human bodies handled and stored by the establishment.

(c) Each direct disposal establishment shall at all times be subject to the inspection of all its buildings, grounds, and vehicles used in the conduct of its business, by the department, the Department of Health, and local government inspectors and by their agents. There shall be adopted rules which establish such inspection requirements. There shall be adopted by rule of the licensing authority an annual inspection fee not to exceed $300, payable upon issuance of license and upon each renewal of such license.

(d) Each direct disposal establishment must display at the public entrance the name of the establishment and the name of the licensed direct disposer or licensed funeral director acting as the direct disposer in charge of the establishment. A direct disposal establishment must transact its business under the name by which it is licensed.

(e) A direct disposal establishment may not be operated at the same location as any other direct disposal establishment or funeral establishment unless such establishments were licensed as colocated establishments on July 1, 2000.

(f) A direct disposal establishment shall retain all signed contracts for a period of at least 2 years.

(10) DISPLAY OF LICENSE.—

(a) A direct disposer establishment and each direct disposer, or funeral director acting as a direct disposer, employed at the establishment must display their current licenses in a conspicuous place within the establishment in such a manner as to make the licenses visible to the public and to facilitate inspection by the licensing authority. If a licensee is simultaneously employed at more than one location, the licensee may display a copy of the license in lieu of the original.

(b) Each licensee shall permanently affix a photograph taken of the licensee within the previous 6 years to each displayed license issued to that licensee as a direct disposer or funeral director acting as a direct disposer.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; ss. 13, 43, ch. 82-179; s. 1, ch. 89-8; s. 45, ch. 89-162; s. 23, ch. 89-374; ss. 20, 122, ch. 93-399; s. 71, ch. 94-119; s. 319, ch. 97-103; s. 229, ch. 99-8; s. 28, ch. 2000-356; s. 129, ch. 2004-301; s. 103, ch. 2005-2; s. 48, ch. 2005-155; s. 28, ch. 2010-125.

Note.—Former s. 470.021.



497.605 - Direct disposition not funeral directing.

497.605 Direct disposition not funeral directing.—The duties, functions, and services performed by a direct disposer licensee, as provided by this chapter, shall not be deemed to constitute funeral directing or embalming or the duties, functions, or services performed by a funeral director or embalmer as otherwise defined and provided by this chapter.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; s. 122, ch. 93-399; s. 130, ch. 2004-301.

Note.—Former s. 470.022.



497.606 - Cinerator facility, licensure required; licensing procedures and criteria; license renewal; regulation.

497.606 Cinerator facility, licensure required; licensing procedures and criteria; license renewal; regulation.—

(1) LICENSE REQUIRED.—No person may conduct, maintain, manage, or operate a cinerator facility unless a license for such facility has been issued and is in good standing under this section.

(2) APPLICATION PROCEDURES.—

(a) A person seeking licensure as a cinerator facility shall apply for such licensure using forms prescribed by rule.

(b) The application shall require the name, business address, residence address, date and place of birth or incorporation, and business phone number, of the applicant and all principals of the applicant. The application shall require the applicant’s social security number or, if the applicant is an entity, its federal tax identification number.

(c) The application shall name the licensed funeral director or licensed direct disposer who will be in charge of the cinerator facility.

(d) The application may require information as to the applicant’s financial resources.

(e) The application may require information as to the educational and employment history of an individual applicant, and as to applicants that are not natural persons, the business and employment history of the applicant and principals of the applicant.

(f) The applicant shall be required to make disclosure of the applicant’s criminal records, if any, as required by s. 497.142.

(g) The application shall require the applicant to disclose whether the applicant or any of the applicant’s principals including its proposed supervising licensee has ever had a license or the authority to practice a profession or occupation refused, suspended, fined, denied, or otherwise acted against or disciplined by the licensing authority of any jurisdiction. A licensing authority’s acceptance of a relinquishment of licensure, stipulation, consent order, or other settlement, offered in response to or in anticipation of the filing of charges against the license, shall be construed as action against the license.

(h) The applicant shall submit fingerprints in accordance with s. 497.142.

(i) The application shall require the applicant to demonstrate that the applicant does, or will before commencing operations under the license, comply with all requirements of this chapter relating to the licensure applied for.

(j) The application shall be signed in accordance with s. 497.141(12).

(k) The application shall be accompanied by a nonrefundable fee of $300. The licensing authority may from time to time increase the fee by rule but not to exceed $500.

(3) ACTION CONCERNING APPLICATIONS.—A duly completed application for licensure under this section, accompanied by the required fee, shall be approved if the licensing authority determines that the following conditions are met:

(a) No license may be issued unless the cinerator facility has been inspected and approved as meeting all requirements as set forth by the department, the Department of Health, the Department of Environmental Protection, or any local ordinance regulating the facility.

(b) The applicant is a natural person at least 18 years of age, a corporation, a partnership, or a limited liability company.

(c) The applicant does or will prior to commencing operations under the license comply with all requirements of this chapter relating to the license applied for.

(d) The applicant and the applicant’s principals are of good character and have no demonstrated history of lack of trustworthiness or integrity in business or professional matters.

(4) PROBATIONARY STATUS.—It is the policy of this state to encourage competition for the public benefit in the cinerator facility business by, among other means, the entry of new licensees into that business. To facilitate issuance of licenses concerning applications judged by the licensing authority to be borderline as to qualification for licensure, the licensing authority may issue a new license under this section on a probationary basis, subject to conditions specified by the licensing authority on a case-by-case basis, which conditions may impose special monitoring, reporting, and restrictions on operations for up to the first 24 months of licensure, to ensure the licensee’s responsibleness, competency, financial stability, and compliance with this chapter. Provided, no such probationary license shall be issued unless the licensing authority determines that issuance would not pose an unreasonable risk to the public, and the licensing authority must within 24 months after issuance of the license either remove the probationary status or determine that the licensee is not qualified for licensure under this chapter and institute proceedings for revocation of licensure.

(5) ISSUANCE OF LICENSE.—Upon approval of the application by the licensing authority, the license shall be issued.

(6) RENEWAL OF LICENSE.—Licenses under this section shall be renewed biennially in accordance with a schedule, forms, and procedures established by rule. The nonrefundable and nonproratable biennial renewal fee shall be as determined by licensing authority rule but not to exceed $500.

(7) CHANGES SUBSEQUENT TO LICENSURE.—Each licensee under this section shall provide notice as required by rule prior to any change in location or control of the licensee or licensed person in charge of the licensee’s operations. A change in control is subject to approval by the licensing authority and to reasonable conditions imposed by the licensing authority, for the protection of the public to ensure compliance with this chapter. Operations by the licensee at a new location may not commence until an inspection by the licensing authority of the facilities, pursuant to rules of the licensing authority, has been conducted and passed at the new location.

(8) SUPERVISION OF FACILITIES.—Each cinerator facility shall have one full-time licensed direct disposer or licensed funeral director in charge for that facility. Such person may be in charge of only one facility. Such licensed funeral director or licensed direct disposer shall be responsible for making sure the facility, its operations, and all persons employed in the facility comply with all applicable state and federal laws and rules.

(9) REGULATION OF CINERATOR FACILITIES.—

(a) There shall be established by rule standards for cinerator facilities, including, but not limited to, requirements for refrigeration and storage of dead human bodies, use of forms and contracts, and record retention.

(b) No more than one dead human body may be placed in a retort at one time, unless written permission has been received from a legally authorized person for each body. The operator of a cinerator facility shall be entitled to rely on the permission of a legally authorized person to cremate more than one human body at a time.

(c) Each cinerator facility shall at all times be subject to the inspection of all its buildings, grounds, records, equipment, and vehicles used in the conduct of its business, by the department, the Department of Environmental Protection, the Department of Health, and local government inspectors and by their agents. Rules shall be adopted which establish such inspection requirements. There shall by rule of the licensing authority be adopted an annual inspection fee not to exceed $300, payable prior to issuance of license and upon each renewal of such license.

(d) A cinerator facility licensed under this section shall only receive dead human bodies for cremation. A cinerator facility may not receive other materials, or medical, hazardous, and biohazardous waste, for the purpose of disposal in a retort.

(e) Each cinerator facility must display at its public entrance the name of the facility and the name of the funeral director or direct disposer responsible for that facility. A cinerator facility must transact its business under the name by which it is licensed.

(f) A cinerator facility located at the same address as a funeral establishment may not have a direct disposer as its individual in charge.

(g) A cinerator facility shall not place human remains or body parts in a retort or cremation chamber unless the human remains are in an alternative container, cremation container, or casket. Human remains may be transported in a cremation container or stored if they are completely covered, and at all times treated with dignity and respect. Cremation may include the processing and pulverization of bone fragments. Cremated remains may be placed in a temporary container following cremation. None of the provisions contained in this subsection require the purchase of a casket for cremation. This subsection applies to at-need contracts and preneed contracts entered into pursuant to this chapter after June 1, 1996.

(h) Each cinerator facility shall ensure that all alternative containers, cremation containers, or caskets used for cremation contain no amount of chlorinated plastics not authorized by the Department of Environmental Protection, that they also are composed of readily combustible or consumable materials suitable for cremation, able to be closed to provide a complete covering for the human remains, resistant to leakage or spillage, rigid enough for handling with ease, and able to provide for the health, safety, and personal integrity of the public and crematory personnel.

(i) There shall be rules adopted requiring each facility to submit periodic reports to the department that include the names of persons cremated, the date and county of death, the name of each person supervising each cremation, the name and license number of the establishment requesting cremation, and the types of containers used to hold the body during cremation.

(j) Each cinerator facility shall be inspected prior to the initial issuance of its license and annually thereafter and shall:

1. Maintain one or more retorts for the reduction of dead human bodies.

2. Maintain refrigeration that satisfies the standards set by the Department of Health and contains sufficient refrigerated space for the average daily number of bodies stored, if unembalmed bodies are kept at the site.

3. Maintain sufficient pollution control equipment to comply with requirements of the Department of Environmental Protection in order to secure annual approved certification.

4. Either have on site or immediately available sufficient gasketed containers of a type required for the transportation of bodies as specified in applicable state rules.

5. Maintain the premises in a clean and sanitary condition.

6. Have appropriate Department of Environmental Protection permits.

History.—ss. 1, 5, ch. 79-231; ss. 2, 3, ch. 81-318; s. 1, ch. 89-8; s. 47, ch. 89-162; s. 25, ch. 89-374; s. 22, ch. 91-137; s. 140, ch. 92-149; ss. 24, 122, ch. 93-399; s. 73, ch. 94-119; s. 456, ch. 94-356; s. 5, ch. 96-355; s. 230, ch. 99-8; s. 131, ch. 2004-301; s. 49, ch. 2005-155; s. 3, ch. 2009-219.

Note.—Former s. 470.025.



497.607 - Cremation; procedure required.

497.607 Cremation; procedure required.—

(1) At the time of the arrangement for a cremation performed by any person licensed pursuant to this chapter, the legally authorized person contracting for cremation services shall be required to designate her or his intentions with respect to disposition of the cremated remains of the deceased in a signed declaration of intent which shall be provided by and retained by the funeral or direct disposal establishment. A cremation may not be performed until a legally authorized person gives written authorization, which may include the declaration of intent to dispose of the cremated remains, for such cremation. The cremation must be performed within 48 hours after a specified time which has been agreed to in writing by the person authorizing the cremation.

(2) Cremated remains are not property, as defined in s. 731.201(32), and are not subject to partition for purposes of distribution under s. 733.814. A division of cremated remains requires the consent of the legally authorized person who approved the cremation or, if the legally authorized person is the decedent, the next legally authorized person pursuant to s. 497.005(43). A dispute regarding the division of cremated remains shall be resolved by a court of competent jurisdiction.

(3)(a) With respect to any person who intends to provide for the cremation of the deceased, if, after a period of 120 days from the time of cremation the cremated remains have not been claimed, the funeral or direct disposal establishment may dispose of the cremated remains. Such disposal shall include scattering them at sea or placing them in a licensed cemetery scattering garden or pond or in a church columbarium or otherwise disposing of the remains as provided by rule.

(b) A reasonable effort shall be made before such disposal to determine whether the cremated remains are those of a veteran of the United States Armed Forces, United States Reserve Forces, or National Guard eligible for burial in a national cemetery or a spouse or dependent child of a veteran eligible for burial in a national cemetery.

(c) If the unclaimed cremated remains are those of an eligible veteran or the spouse or dependent child of an eligible veteran, the funeral or direct disposal establishment shall arrange for the interment of the cremated remains in a national cemetery. A funeral or direct disposal establishment may use the assistance of a veterans’ service organization for this purpose. A funeral or direct disposal establishment or veterans’ service organization acting in good faith is not liable for any damages resulting from the release of required information to determine eligibility for interment.

(d) This subsection does not require a funeral or direct disposal establishment to:

1. Determine whether the cremated remains are those of a veteran if the funeral or direct disposal establishment is informed by a legally authorized person that the decedent was not a veteran.

2. Relinquish possession of the cremated remains to a veterans’ service organization if the funeral or direct disposal establishment is informed by a legally authorized person that the decedent did not desire any funeral, ceremony, or interment-related services recognizing the decedent’s service as a veteran.

(e) For purposes of this subsection, the term:

1. “Reasonable effort” includes contacting the National Cemetery Scheduling Office, the county veterans service office, the regional office of the United States Department of Veterans Affairs, or a veterans’ service organization.

2. “Veterans’ service organization” means an association, corporation, or other entity that qualifies under s. 501(c)(3) or (19) of the Internal Revenue Code as a tax-exempt organization, that is organized for the benefit of veterans’ burial and interment, and that is recognized by the Memorial Affairs Division of the United States Department of Veterans Affairs. The term includes a member or employee of an eligible nonprofit veterans’ corporation, association, or entity that specifically assists in facilitating the identification, recovery, and interment of the unclaimed cremated remains of veterans.

(4) Pursuant to the request of a legally authorized person and incidental to final disposition, cremation may be performed on parts of human remains.

(5) In regard to human remains delivered to the control of the anatomical board of this state headquartered at the University of Florida Health Science Center, the provisions of this subsection and chapter shall not be construed to prohibit the anatomical board from causing the final disposition of such human remains through cremation or otherwise when performed in facilities owned and operated by such anatomical board or the University of Florida Health Science Center pursuant to and using such processes, equipment, and procedures as said anatomical board determines to be proper and adequate.

History.—ss. 1, 2, ch. 86-92; s. 1, ch. 87-70; s. 1, ch. 89-8; s. 26, ch. 89-374; ss. 25, 122, ch. 93-399; s. 321, ch. 97-103; s. 132, ch. 2004-301; s. 50, ch. 2005-155; s. 19, ch. 2013-138; s. 30, ch. 2016-172.

Note.—Former s. 470.0255.



497.608 - Liability for unintentional commingling of the residue of the cremation process.

497.608 Liability for unintentional commingling of the residue of the cremation process.—

(1) The Legislature recognizes that the unintentional or incidental commingling of the residue of the cremation of human remains is an inevitable byproduct of the cremation process in a cinerator retort or cremation chamber.

(2) The operator of a cinerator facility shall establish written procedures for the removal of cremated remains, to the extent possible, resulting from the cremation of a human body and the postcremation processing, shipping, packing, or identifying of those remains. The operator of a cinerator facility shall file its written procedures, and any revisions to those written procedures, with the licensing authority for its approval, and effective January 1, 2006, the cremation facility shall not be operated unless it has and follows such written procedures approved by the licensing authority; provided, the licensing authority may adopt by rule standard uniform procedures for the removal of such cremated remains, which may be adopted by any cinerator facility in lieu of promulgating, filing, and obtaining approval of procedures. A cinerator facility choosing to utilize standard uniform procedures specified by rule shall file notice of its choice with the licensing authority pursuant to procedures and forms specified by rule.

(3) If an operator follows the procedures set forth in written procedures filed with and approved by the licensing authority, or adopts and follows the standard uniform procedures adopted by the licensing authority, the operator shall not be liable for the unintentional or the incidental commingling of cremated remains resulting from more than one cremation cycle or from postcremation processing, shipping, packing, or identifying those remains.

(4) A copy of the procedures being utilized by a cinerator facility shall be provided by the cinerator facility, upon request, to customers and their representatives, the department, and other legally authorized persons.

History.—s. 133, ch. 2004-301; s. 104, ch. 2005-2.



497.609 - Liability of direct disposers, direct disposal establishments, funeral directors, funeral establishments, and cinerator facilities regarding cremation.

497.609 Liability of direct disposers, direct disposal establishments, funeral directors, funeral establishments, and cinerator facilities regarding cremation.—If a direct disposer, direct disposal establishment, funeral director, funeral establishment, or cinerator facility is given a copy of the deceased’s declaration of intent to be cremated that is signed by the deceased and the deceased’s human remains are subsequently cremated, or a court order directing the cremation of the deceased’s human remains, no person may make a claim objecting to the cremation against that direct disposer, direct disposal establishment, funeral director, funeral establishment, or cinerator facility. If a direct disposer, direct disposal establishment, funeral director, funeral establishment, or cinerator facility performs a cremation pursuant to the authorization of a legally authorized person who represents that she or he is not aware of any objection to the cremation of the deceased’s human remains by others in the same class of the person making the representation or of any person in a higher priority class, and the deceased’s human remains are subsequently cremated, no person may make a claim objecting to the cremation against that direct disposer, direct disposal establishment, funeral director, funeral establishment, or cinerator facility.

History.—s. 11, ch. 2007-55.









Chapter 499 - FLORIDA DRUG AND COSMETIC ACT

Part I - DRUGS; DEVICES; COSMETICS; HOUSEHOLDPRODUCTS (ss. 499.001-499.067)

499.001 - Florida Drug and Cosmetic Act; short title.

499.001 Florida Drug and Cosmetic Act; short title.—Sections 499.001-499.94 may be cited as the “Florida Drug and Cosmetic Act.”

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; s. 1, ch. 86-133; ss. 1, 52, ch. 92-69; s. 122, ch. 2014-17; s. 1, ch. 2014-89.



499.002 - Purpose, administration, and enforcement of and exemption from this part.

499.002 Purpose, administration, and enforcement of and exemption from this part.—

(1) This part is intended to:

(a) Safeguard the public health and promote the public welfare by protecting the public from injury by product use and by merchandising deceit involving drugs, devices, and cosmetics.

(b) Provide uniform legislation to be administered so far as practicable in conformity with the provisions of, and regulations issued under the authority of, the Federal Food, Drug, and Cosmetic Act and that portion of the Federal Trade Commission Act which expressly prohibits the false advertisement of drugs, devices, and cosmetics.

(c) Promote thereby uniformity of such state and federal laws, and their administration and enforcement, throughout the United States.

(2) The department shall administer and enforce this part to prevent fraud, adulteration, misbranding, or false advertising in the preparation, manufacture, repackaging, or distribution of drugs, devices, and cosmetics.

(3) For the purpose of any investigation or proceeding conducted by the department under this part, the department may administer oaths, take depositions, issue and serve subpoenas, and compel the attendance of witnesses and the production of books, papers, documents, or other evidence. The department shall exercise this power on its own initiative. Challenges to, and enforcement of, the subpoenas and orders shall be handled as provided in s. 120.569.

(4) Each state attorney, county attorney, or municipal attorney to whom the department or its designated agent reports any violation of this part shall cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law.

(5) This part does not require the department to report, for the institution of proceedings under this part, minor violations of this part when it believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

(6) Common carriers engaged in interstate commerce are not subject to this part if they are engaged in the usual course of business as common carriers.

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; ss. 2, 3, ch. 86-133; s. 2, ch. 87-50; ss. 2, 4, 6, 48, 49, 50, 52, ch. 92-69; s. 240, ch. 96-410; s. 236, ch. 99-8; s. 1, ch. 2008-207.

Note.—Subsection (2) former s. 499.004; subsection (3) former s. 499.0053; subsection (4) former s. 499.07; subsection (5) former s. 499.071; subsection (6) former s. 499.081.



499.003 - Definitions of terms used in this part.

499.003 Definitions of terms used in this part.—As used in this part, the term:

(1) “Active pharmaceutical ingredient” includes any substance or mixture of substances intended, represented, or labeled for use in drug manufacturing that furnishes or is intended to furnish, in a finished dosage form, any pharmacological activity or other direct effect in the diagnosis, cure, mitigation, treatment, therapy, or prevention of disease in humans or other animals, or to affect the structure or any function of the body of humans or animals.

(2) “Advertisement” means any representation disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which is likely to induce, directly or indirectly, the purchase of drugs, devices, or cosmetics.

(3) “Affiliate” means a business entity that has a relationship with another business entity in which, directly or indirectly:

(a) The business entity controls, or has the power to control, the other business entity; or

(b) A third party controls, or has the power to control, both business entities.

(4) “Affiliated party” means:

(a) A director, officer, trustee, partner, or committee member of a permittee or applicant or a subsidiary or service corporation of the permittee or applicant;

(b) A person who, directly or indirectly, manages, controls, or oversees the operation of a permittee or applicant, regardless of whether such person is a partner, shareholder, manager, member, officer, director, independent contractor, or employee of the permittee or applicant;

(c) A person who has filed or is required to file a personal information statement pursuant to s. 499.012(9) or is required to be identified in an application for a permit or to renew a permit pursuant to s. 499.012(8); or

(d) The five largest natural shareholders that own at least 5 percent of the permittee or applicant.

(5) “Applicant” means a person applying for a permit or certification under this part.

(6) “Certificate of free sale” means a document prepared by the department which certifies a drug, device, or cosmetic, that is registered with the department, as one that can be legally sold in the state.

(7) “Chain pharmacy warehouse” means a distributor permitted pursuant to s. 499.01 that maintains a physical location for prescription drugs that functions solely as a central warehouse to perform intracompany transfers of such drugs between members of an affiliate.

(8) “Closed pharmacy” means a pharmacy that is licensed under chapter 465 and purchases prescription drugs for use by a limited patient population and not for wholesale distribution or sale to the public. The term does not include retail pharmacies.

(9) “Color” includes black, white, and intermediate grays.

(10) “Color additive” means, with the exception of any material that has been or hereafter is exempt under the federal act, a material that:

(a) Is a dye pigment, or other substance, made by a process of synthesis or similar artifice, or extracted, isolated, or otherwise derived, with or without intermediate or final change of identity from a vegetable, animal, mineral, or other source; or

(b) When added or applied to a drug or cosmetic or to the human body, or any part thereof, is capable alone, or through reaction with other substances, of imparting color thereto.

(11) “Contraband prescription drug” means any adulterated drug, as defined in s. 499.006, any counterfeit drug, as defined in this section, and also means any prescription drug for which a transaction history, transaction information, or transaction statement does not exist, or for which the transaction history, transaction information, or transaction statement in existence has been forged, counterfeited, falsely created, or contains any altered, false, or misrepresented matter.

(12) “Cosmetic” means an article, with the exception of soap, that is:

(a) Intended to be rubbed, poured, sprinkled, or sprayed on; introduced into; or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness, or altering the appearance; or

(b) Intended for use as a component of any such article.

(13) “Counterfeit drug,” “counterfeit device,” or “counterfeit cosmetic” means a drug, device, or cosmetic which, or the container, seal, or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, or device, or any likeness thereof, of a drug, device, or cosmetic manufacturer, processor, packer, or distributor other than the person that in fact manufactured, processed, packed, or distributed that drug, device, or cosmetic and which thereby falsely purports or is represented to be the product of, or to have been packed or distributed by, that other drug, device, or cosmetic manufacturer, processor, packer, or distributor.

(14) “Department” means the Department of Business and Professional Regulation.

(15) “Device” means any instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent, or other similar or related article, including its components, parts, or accessories, which is:

(a) Recognized in the current edition of the United States Pharmacopoeia and National Formulary, or any supplement thereof,

(b) Intended for use in the diagnosis, cure, mitigation, treatment, therapy, or prevention of disease in humans or other animals, or

(c) Intended to affect the structure or any function of the body of humans or other animals,

and that does not achieve any of its principal intended purposes through chemical action within or on the body of humans or other animals and which is not dependent upon being metabolized for the achievement of any of its principal intended purposes.

(16) “Distribute” or “distribution” means to sell, purchase, trade, deliver, handle, store, or receive. The term does not mean to administer or dispense.

(17) “Drug” means an article that is:

(a) Recognized in the current edition of the United States Pharmacopoeia and National Formulary, official Homeopathic Pharmacopoeia of the United States, or any supplement to any of those publications;

(b) Intended for use in the diagnosis, cure, mitigation, treatment, therapy, or prevention of disease in humans or other animals;

(c) Intended to affect the structure or any function of the body of humans or other animals; or

(d) Intended for use as a component of any article specified in paragraph (a), paragraph (b), or paragraph (c), and includes active pharmaceutical ingredients, but does not include devices or their nondrug components, parts, or accessories.

(18) “Establishment” means a place of business which is at one general physical location and may extend to one or more contiguous suites, units, floors, or buildings operated and controlled exclusively by entities under common operation and control. Where multiple buildings are under common exclusive ownership, operation, and control, an intervening thoroughfare does not affect the contiguous nature of the buildings. For purposes of permitting, each suite, unit, floor, or building must be identified in the most recent permit application.

(19) “Federal act” means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. ss. 301 et seq.; 52 Stat. 1040 et seq.

(20) “Freight forwarder” means a person who receives prescription drugs which are owned by another person and designated by that person for export, and exports those prescription drugs.

(21) “Health care entity” means a closed pharmacy or any person, organization, or business entity that provides diagnostic, medical, surgical, or dental treatment or care, or chronic or rehabilitative care, but does not include any wholesale distributor or retail pharmacy licensed under state law to deal in prescription drugs. However, a blood establishment is a health care entity that may engage in the wholesale distribution of prescription drugs under s. 499.01(2)(h)1.c.

(22) “Health care facility” means a health care facility licensed under chapter 395.

(23) “Hospice” means a corporation licensed under part IV of chapter 400.

(24) “Hospital” means a facility as defined in s. 395.002 and licensed under chapter 395.

(25) “Immediate container” does not include package liners.

(26) “Label” means a display of written, printed, or graphic matter upon the immediate container of any drug, device, or cosmetic. A requirement made by or under authority of this part or rules adopted under this part that any word, statement, or other information appear on the label is not complied with unless such word, statement, or other information also appears on the outside container or wrapper, if any, of the retail package of such drug, device, or cosmetic or is easily legible through the outside container or wrapper.

(27) “Labeling” means all labels and other written, printed, or graphic matters:

(a) Upon a drug, device, or cosmetic, or any of its containers or wrappers; or

(b) Accompanying or related to such drug, device, or cosmetic.

(28) “Manufacture” means the preparation, deriving, compounding, propagation, processing, producing, or fabrication of any drug, device, or cosmetic.

(29) “Manufacturer” means:

(a) A person who holds a New Drug Application, an Abbreviated New Drug Application, a Biologics License Application, or a New Animal Drug Application approved under the federal act or a license issued under s. 351 of the Public Health Service Act, 42 U.S.C. s. 262, for such drug or biologics, or if such drug or biologics are not the subject of an approved application or license, the person who manufactured the drug or biologics;

(b) A co-licensed partner of the person described in paragraph (a) who obtains the drug or biologics directly from a person described in paragraph (a), paragraph (c), or this paragraph;

(c) An affiliate of a person described in paragraph (a), paragraph (b), or this paragraph that receives the drug or biologics directly from a person described in paragraph (a), paragraph (b), or this paragraph; or

(d) A person who manufactures a device or a cosmetic.

The term does not include a pharmacy that is operating in compliance with pharmacy practice standards as defined in chapter 465 and rules adopted under that chapter.

(30) “Medical convenience kit” means packages or units that contain combination products as defined in 21 C.F.R. s. 3.2(e)(2).

(31) “Medical gas” means any liquefied or vaporized gas that is a prescription drug, whether alone or in combination with other gases, and as defined in the federal act.

(32) “New drug” means:

(a) Any drug the composition of which is such that the drug is not generally recognized, among experts qualified by scientific training and experience to evaluate the safety and effectiveness of drugs, as safe and effective for use under the conditions prescribed, recommended, or suggested in the labeling of that drug; or

(b) Any drug the composition of which is such that the drug, as a result of investigations to determine its safety and effectiveness for use under certain conditions, has been recognized for use under such conditions, but which drug has not, other than in those investigations, been used to a material extent or for a material time under such conditions.

(33) “Nursing home” means a facility licensed under part II of chapter 400.

(34) “Official compendium” means the current edition of the official United States Pharmacopoeia and National Formulary, or any supplement thereto.

(35) “Permittee” means any person holding a permit issued under this chapter.

(36) “Person” means any individual, child, joint venture, syndicate, fiduciary, partnership, corporation, division of a corporation, firm, trust, business trust, company, estate, public or private institution, association, organization, group, city, county, city and county, political subdivision of this state, other governmental agency within this state, and any representative, agent, or agency of any of the foregoing, or any other group or combination of the foregoing.

(37) “Pharmacist” means a person licensed under chapter 465.

(38) “Pharmacy” means an entity licensed under chapter 465.

(39) “Prepackaged drug product” means a drug that originally was in finished packaged form sealed by a manufacturer and that is placed in a properly labeled container by a pharmacy or practitioner authorized to dispense pursuant to chapter 465 for the purpose of dispensing in the establishment in which the prepackaging occurred.

(40) “Prescription drug” means a prescription, medicinal, or legend drug, including, but not limited to, finished dosage forms or active pharmaceutical ingredients subject to, defined by, or described by s. 503(b) of the federal act or s. 465.003(8), s. 499.007(13), subsection (31), or subsection (47), except that an active pharmaceutical ingredient is a prescription drug only if substantially all finished dosage forms in which it may be lawfully dispensed or administered in this state are also prescription drugs.

(41) “Prescription drug label” means any display of written, printed, or graphic matter upon the immediate container of any prescription drug before it is dispensed to an individual patient pursuant to a prescription of a practitioner authorized by law to prescribe.

(42) “Prescription label” means any display of written, printed, or graphic matter upon the immediate container of any prescription drug dispensed pursuant to a prescription of a practitioner authorized by law to prescribe.

(43) “Proprietary drug,” or “OTC drug,” means a patent or over-the-counter drug in its unbroken, original package, which drug is sold to the public by, or under the authority of, the manufacturer or primary distributor thereof, is not misbranded under the provisions of this part, and can be purchased without a prescription.

(44) “Repackage” includes repacking or otherwise changing the container, wrapper, or labeling to further the distribution of the drug, device, or cosmetic.

(45) “Repackager” means a person who repackages. The term excludes pharmacies that are operating in compliance with pharmacy practice standards as defined in chapter 465 and rules adopted under that chapter.

(46) “Retail pharmacy” means a community pharmacy licensed under chapter 465 that purchases prescription drugs at fair market prices and provides prescription services to the public.

(47) “Veterinary prescription drug” means a prescription drug intended solely for veterinary use. The label of the drug must bear the statement, “Caution: Federal law restricts this drug to sale by or on the order of a licensed veterinarian.”

(48) “Wholesale distribution” means the distribution of a prescription drug to a person other than a consumer or patient, or the receipt of a prescription drug by a person other than the consumer or patient, but does not include:

(a) Any of the following activities, which is not a violation of s. 499.005(21) if such activity is conducted in accordance with s. 499.01(2)(h):

1. The purchase or other acquisition by a hospital or other health care entity that is a member of a group purchasing organization of a prescription drug for its own use from the group purchasing organization or from other hospitals or health care entities that are members of that organization.

2. The distribution of a prescription drug or an offer to distribute a prescription drug by a charitable organization described in s. 501(c)(3) of the Internal Revenue Code of 1986, as amended and revised, to a nonprofit affiliate of the organization to the extent otherwise permitted by law.

3. The distribution of a prescription drug among hospitals or other health care entities that are under common control. For purposes of this subparagraph, “common control” means the power to direct or cause the direction of the management and policies of a person or an organization, whether by ownership of stock, by voting rights, by contract, or otherwise.

4. The distribution of a prescription drug from or for any federal, state, or local government agency or any entity eligible to purchase prescription drugs at public health services prices pursuant to Pub. L. No. 102-585, s. 602 to a contract provider or its subcontractor for eligible patients of the agency or entity under the following conditions:

a. The agency or entity must obtain written authorization for the distribution of a prescription drug under this subparagraph from the Secretary of Business and Professional Regulation or his or her designee.

b. The contract provider or subcontractor must be authorized by law to administer or dispense prescription drugs.

c. In the case of a subcontractor, the agency or entity must be a party to and execute the subcontract.

d. The contract provider and subcontractor must maintain and produce immediately for inspection all records of movement or transfer of all the prescription drugs belonging to the agency or entity, including, but not limited to, the records of receipt and disposition of prescription drugs. Each contractor and subcontractor dispensing or administering these drugs must maintain and produce records documenting the dispensing or administration. Records that are required to be maintained include, but are not limited to, a perpetual inventory itemizing drugs received and drugs dispensed by prescription number or administered by patient identifier, which must be submitted to the agency or entity quarterly.

e. The contract provider or subcontractor may administer or dispense the prescription drugs only to the eligible patients of the agency or entity or must return the prescription drugs for or to the agency or entity. The contract provider or subcontractor must require proof from each person seeking to fill a prescription or obtain treatment that the person is an eligible patient of the agency or entity and must, at a minimum, maintain a copy of this proof as part of the records of the contractor or subcontractor required under sub-subparagraph d.

f. In addition to the departmental inspection authority set forth in s. 499.051, the establishment of the contract provider and subcontractor and all records pertaining to prescription drugs subject to this subparagraph shall be subject to inspection by the agency or entity. All records relating to prescription drugs of a manufacturer under this subparagraph shall be subject to audit by the manufacturer of those drugs, without identifying individual patient information.

(b) Any of the following activities, which is not a violation of s. 499.005(21) if such activity is conducted in accordance with rules established by the department:

1. The distribution of a prescription drug among federal, state, or local government health care entities that are under common control and are authorized to purchase such prescription drug.

2. The distribution of a prescription drug or offer to distribute a prescription drug for emergency medical reasons, which may include transfers of prescription drugs by a retail pharmacy to another retail pharmacy to alleviate a temporary shortage. For purposes of this subparagraph, a drug shortage not caused by a public health emergency does not constitute an emergency medical reason.

3. The distribution of a prescription drug acquired by a medical director on behalf of a licensed emergency medical services provider to that emergency medical services provider and its transport vehicles for use in accordance with the provider’s license under chapter 401.

4. The donation of a prescription drug by a health care entity to a charitable organization that has been granted an exemption under s. 501(c)(3) of the Internal Revenue Code of 1986, as amended, and that is authorized to possess prescription drugs.

5. The distribution of a prescription drug by a person authorized to purchase or receive prescription drugs to a person licensed or permitted to handle reverse distributions or destruction under the laws of the jurisdiction in which the person handling the reverse distribution or destruction receives the drug.

6. The distribution of a prescription drug by a hospital or other health care entity to a person licensed under this part to repackage prescription drugs for the purpose of repackaging the prescription drug for use by that hospital, or other health care entity and other health care entities that are under common control, if ownership of the prescription drugs remains with the hospital or other health care entity at all times. In addition to the recordkeeping requirements of s. 499.0121(6), the hospital or health care entity that distributes prescription drugs pursuant to this subparagraph must reconcile all drugs distributed and returned and resolve any discrepancies in a timely manner.

(c) Intracompany distribution of any drug between members of an affiliate or within a manufacturer.

(d) The distribution of a prescription drug by the manufacturer of the prescription drug.

(e) The distribution of prescription drug samples by manufacturers’ representatives or distributors’ representatives conducted in accordance with s. 499.028.

(f) The distribution of a prescription drug by a third-party logistics provider permitted or licensed pursuant to and operating in compliance with the laws of this state and federal law if such third-party logistics provider does not take ownership of the prescription drug.

(g) The distribution of a prescription drug, or an offer to distribute a prescription drug by a repackager registered as a drug establishment with the United States Food and Drug Administration that has taken ownership or possession of the prescription drug and repacks it in accordance with this part.

(h) The purchase or other acquisition by a dispenser, hospital, or other health care entity of a prescription drug for use by such dispenser, hospital, or other health care entity.

(i) The distribution of a prescription drug by a hospital or other health care entity, or by a wholesale distributor or manufacturer operating at the direction of the hospital or other health care entity, to a repackager for the purpose of repackaging the prescription drug for use by that hospital, or other health care entity and other health care entities that are under common control, if ownership of the prescription drug remains with the hospital or other health care entity at all times.

(j) The distribution of blood and blood components intended for transfusion. As used in this paragraph, the term “blood” means whole blood collected from a single donor and processed for transfusion or further manufacturing, and the term “blood components” means that part of the blood separated by physical or mechanical means.

(k) The lawful dispensing of a prescription drug in accordance with chapter 465.

(l) The distribution of a prescription drug between pharmacies as a result of a sale, transfer, merger, or consolidation of all or part of the business of the pharmacies from or with another pharmacy, whether accomplished as a purchase and sale of stock or of business assets.

(m) The distribution of minimal quantities of prescription drugs by a licensed retail pharmacy to a licensed practitioner for office use in compliance with chapter 465 and rules adopted thereunder. The department shall adopt rules specifying the quantities of prescription drugs which are considered to be minimal quantities. However, until such rules are adopted, minimal quantities distributed may not exceed 3 percent of the retail pharmacy’s total annual purchases of prescription drugs.

(n) The distribution of an intravenous prescription drug that, by its formulation, is intended for the replenishment of fluids and electrolytes, such as sodium, chloride, and potassium or calories, such as dextrose and amino acids.

(o) The distribution of an intravenous prescription drug used to maintain the equilibrium of water and minerals in the body, such as dialysis solutions.

(p) The distribution of a prescription drug that is intended for irrigation or sterile water, whether intended for such purposes or for injection.

(q) The distribution of an exempt medical convenience kit pursuant to 21 U.S.C. s. 353(e)(4)(M).

(r) A common carrier that transports a prescription drug, if the common carrier does not take ownership of the prescription drug.

(s) Saleable drug returns when conducted by a dispenser.

(t) Facilitating the distribution of a prescription drug by providing solely administrative services, including processing of orders and payments.

(u) The distribution by a charitable organization described in s. 501(c)(3) of the Internal Revenue Code of prescription drugs donated to or supplied at a reduced price to the charitable organization to:

1. A licensed health care practitioner, as defined in s. 456.001, who is authorized under the appropriate practice act to prescribe and administer prescription drugs;

2. A health care clinic establishment permitted pursuant to this chapter; or

3. The Department of Health or the licensed medical director of a government agency health care entity, authorized to possess prescription drugs, for storage and use in the treatment of persons in need of emergency medical services, including controlling communicable diseases or providing protection from unsafe conditions that pose an imminent threat to public health,

if the distributor and the receiving entity receive no direct or indirect financial benefit other than tax benefits related to charitable contributions. Distributions under this section that involve controlled substances must comply with all state and federal regulations pertaining to the handling of controlled substances.

(v) The distribution of medical gas pursuant to part III of this chapter.

(49) “Wholesale distributor” means a person, other than a manufacturer, a manufacturer’s co-licensed partner, a third-party logistics provider, or a repackager, who is engaged in wholesale distribution.

History.—s. 34, ch. 82-225; s. 105, ch. 83-218; s. 1, ch. 83-265; s. 1, ch. 84-115; s. 1, ch. 87-57; s. 3, ch. 88-159; ss. 3, 15, 52, ch. 92-69; s. 584, ch. 97-103; s. 31, ch. 98-151; s. 235, ch. 99-8; ss. 124, 172, ch. 99-397; s. 34, ch. 2000-242; s. 10, ch. 2000-326; s. 38, ch. 2002-400; ss. 3, 13, 14, 25, ch. 2003-155; s. 1, ch. 2004-328; ss. 1, 2, ch. 2005-248; ss. 1, 3, ch. 2006-310; s. 122, ch. 2007-5; s. 20, ch. 2007-6; s. 104, ch. 2008-6; s. 2, ch. 2008-207; s. 60, ch. 2009-21; s. 1, ch. 2009-221; s. 22, ch. 2010-161; s. 2, ch. 2012-37; s. 33, ch. 2012-61; s. 3, ch. 2012-143; s. 122, ch. 2012-184; s. 2, ch. 2014-89; s. 15, ch. 2016-145; s. 2, ch. 2016-212.

Note.—Subsection (24) former s. 499.029(3)(f); subsection (25) former s. 499.029(3)(h); subsection (26) former s. 499.029(3)(i); subsection (34) former s. 499.029(3)(j); subsection (37) former s. 499.0661(1); subsection (39) former s. 499.029(3)(l); subsection (40) former s. 499.029(3)(m); subsection (46) intro., paragraphs (a), (b) former s. 499.012(1)(d); paragraph (46)(c) former s. 499.012(1)(e); subsection (50) former s. 499.012(1)(c); subsection (51) former s. 499.012(1)(f); subsection (53) former s. 499.012(1)(a); subsection (54) former s. 499.012(1)(b).



499.005 - Prohibited acts.

499.005 Prohibited acts.—It is unlawful for a person to perform or cause the performance of any of the following acts in this state:

(1) The manufacture, repackaging, sale, delivery, or holding or offering for sale of any drug, device, or cosmetic that is adulterated or misbranded or has otherwise been rendered unfit for human or animal use.

(2) The adulteration or misbranding of any drug, device, or cosmetic.

(3) The receipt of any drug, device, or cosmetic that is adulterated or misbranded, and the delivery or proffered delivery of such drug, device, or cosmetic, for pay or otherwise.

(4) The sale, distribution, purchase, trade, holding, or offering of any drug, device, or cosmetic in violation of this part.

(5) The dissemination of any false or misleading advertisement of a drug, device, or cosmetic.

(6) The refusal or constructive refusal:

(a) To allow the department to enter or inspect an establishment in which drugs, devices, or cosmetics are manufactured, processed, repackaged, sold, brokered, or held;

(b) To allow inspection of any record of that establishment;

(c) To allow the department to enter and inspect any vehicle that is being used to transport drugs, devices, or cosmetics; or

(d) To allow the department to take samples of any drug, device, or cosmetic.

(7) The purchase or sale of prescription drugs for wholesale distribution in exchange for currency, as defined in s. 560.103.

(8) Committing any act that causes a drug, device, or cosmetic to be a counterfeit drug, device, or cosmetic; or selling, dispensing, or holding for sale a counterfeit drug, device, or cosmetic.

(9) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of a drug, device, or cosmetic, or the doing of any other act with respect to a drug, device, or cosmetic, if the act is done while the drug, device, or cosmetic is held for sale and the act results in the drug, device, or cosmetic being misbranded.

(10) Forging; counterfeiting; simulating; falsely representing any drug, device, or cosmetic; or, without the authority of the manufacturer, using any mark, stamp, tag, label, or other identification device authorized or required by rules adopted under this part.

(11) The use, on the labeling of any drug or in any advertisement relating to such drug, of any representation or suggestion that an application of the drug is effective when it is not or that the drug complies with this part when it does not.

(12) The possession of any drug in violation of this part.

(13) The sale, delivery, holding, or offering for sale of any self-testing kits designed to tell persons their status concerning human immunodeficiency virus or acquired immune deficiency syndrome or related disorders or conditions. This prohibition shall not apply to home access HIV test kits approved for distribution and sale by the United States Food and Drug Administration.

(14) The purchase or receipt of a prescription drug from a person that is not authorized under this chapter to distribute prescription drugs to that purchaser or recipient.

(15) The sale or transfer of a prescription drug to a person that is not authorized under the law of the jurisdiction in which the person receives the drug to purchase or possess prescription drugs from the person selling or transferring the prescription drug.

(16) The purchase or receipt of a compressed medical gas from a person that is not authorized under this chapter to distribute compressed medical gases.

(17) The sale, purchase, or trade, or the offer to sell, purchase, or trade, a drug sample as defined in s. 499.028; the distribution of a drug sample in violation of s. 499.028; or the failure to otherwise comply with s. 499.028.

(18) Failure to maintain records as required by this part and rules adopted under this part.

(19) Providing the department with false or fraudulent records, or making false or fraudulent statements, regarding any matter within the provisions of this part.

(20) The importation of a prescription drug except as provided by s. 801(d) of the Federal Food, Drug, and Cosmetic Act.

(21) The wholesale distribution of any prescription drug that was:

(a) Purchased by a public or private hospital or other health care entity; or

(b) Donated or supplied at a reduced price to a charitable organization,

unless the wholesale distribution of the prescription drug is authorized in s. 499.01(2)(h)1.c.

(22) Failure to obtain a permit or registration, or operating without a valid permit when a permit or registration is required by this part for that activity.

(23) Obtaining or attempting to obtain a prescription drug or device by fraud, deceit, misrepresentation or subterfuge, or engaging in misrepresentation or fraud in the distribution of a drug or device.

(24) The distribution of a prescription device to the patient or ultimate consumer without a prescription or order from a practitioner licensed by law to use or prescribe the device.

(25) Charging a dispensing fee for dispensing, administering, or distributing a prescription drug sample.

(26) Removing a pharmacy’s dispensing label from a dispensed prescription drug with the intent to further distribute the prescription drug.

(27) Distributing a prescription drug that was previously dispensed by a licensed pharmacy, unless such distribution was authorized in chapter 465 or the rules adopted under chapter 465.

(28) Failure to acquire or deliver a transaction history, transaction information, or transaction statement as required under this part and rules adopted under this part.

History.—s. 34, ch. 82-225; s. 106, ch. 83-218; s. 1, ch. 83-265; s. 24, ch. 88-380; ss. 5, 52, ch. 92-69; s. 3, ch. 95-308; s. 585, ch. 97-103; s. 29, ch. 98-151; s. 37, ch. 99-397; s. 35, ch. 2000-242; s. 17, ch. 2001-63; s. 32, ch. 2001-89; s. 4, ch. 2003-155; s. 4, ch. 2006-310; s. 21, ch. 2007-6; s. 48, ch. 2008-177; s. 3, ch. 2008-207; s. 3, ch. 2012-37; s. 3, ch. 2016-212.



499.0051 - Criminal acts.

499.0051 Criminal acts.—

(1) FAILURE TO MAINTAIN OR DELIVER TRANSACTION HISTORY, TRANSACTION INFORMATION, OR TRANSACTION STATEMENT.—

(a) A person engaged in the distribution of prescription drugs who fails to deliver to another person a complete and accurate transaction history, transaction information, or transaction statement concerning a prescription drug or contraband prescription drug, as required by this chapter and rules adopted under this chapter, before, or simultaneous with, the transfer of the prescription drug or contraband prescription drug to another person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A person engaged in the distribution of prescription drugs who fails to acquire a complete and accurate transaction history, transaction information, or transaction statement concerning a prescription drug or contraband prescription drug, as required by this chapter and rules adopted under this chapter, before, or simultaneous with, the receipt of the prescription drug or contraband prescription drug from another person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Any person who knowingly destroys, alters, conceals, or fails to maintain a complete and accurate transaction history, transaction information, or transaction statement concerning any prescription drug or contraband prescription drug, as required by this chapter and rules adopted under this chapter, in his or her possession commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) KNOWING FORGERY OF TRANSACTION HISTORY, TRANSACTION INFORMATION, OR TRANSACTION STATEMENT.—A person who knowingly forges, counterfeits, or falsely creates any transaction history, transaction information, or transaction statement; who falsely represents any factual matter contained on any transaction history, transaction information, or transaction statement; or who knowingly omits to record material information required to be recorded in a transaction history, transaction information, or transaction statement, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) KNOWING PURCHASE OR RECEIPT OF PRESCRIPTION DRUG FROM UNAUTHORIZED PERSON.—A person who knowingly purchases or receives from a person not authorized to distribute prescription drugs under this chapter a prescription drug in a wholesale distribution transaction commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) KNOWING SALE OR TRANSFER OF PRESCRIPTION DRUG TO UNAUTHORIZED PERSON.—A person who knowingly sells or transfers to a person not authorized to purchase or possess prescription drugs, under the law of the jurisdiction in which the person receives the drug, a prescription drug in a wholesale distribution transaction commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) KNOWING SALE OR DELIVERY, OR POSSESSION WITH INTENT TO SELL, CONTRABAND PRESCRIPTION DRUGS.—A person who is knowingly in actual or constructive possession of any amount of contraband prescription drugs, who knowingly sells or delivers, or who possesses with intent to sell or deliver any amount of contraband prescription drugs, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) KNOWING TRAFFICKING IN CONTRABAND PRESCRIPTION DRUGS.—A person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of any amount of contraband prescription drugs valued at $25,000 or more commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(a) Upon conviction, each defendant shall be ordered to pay a mandatory fine according to the following schedule:

1. If the value of contraband prescription drugs involved is $25,000 or more, but less than $100,000, the defendant shall pay a mandatory fine of $25,000. If the defendant is a corporation or other person that is not a natural person, it shall pay a mandatory fine of $75,000.

2. If the value of contraband prescription drugs involved is $100,000 or more, but less than $250,000, the defendant shall pay a mandatory fine of $100,000. If the defendant is a corporation or other person that is not a natural person, it shall pay a mandatory fine of $300,000.

3. If the value of contraband prescription drugs involved is $250,000 or more, the defendant shall pay a mandatory fine of $200,000. If the defendant is a corporation or other person that is not a natural person, it shall pay a mandatory fine of $600,000.

(b) As used in this subsection, the term “value” means the market value of the property at the time and place of the offense or, if such cannot be satisfactorily ascertained, the cost of replacement of the property within a reasonable time after the offense. Amounts of value of separate contraband prescription drugs involved in distinct transactions for the distribution of the contraband prescription drugs committed pursuant to one scheme or course of conduct, whether involving the same person or several persons, may be aggregated in determining the punishment of the offense.

(7) KNOWING FORGERY OF PRESCRIPTION OR PRESCRIPTION DRUG LABELS.—A person who knowingly forges, counterfeits, or falsely creates any prescription label or prescription drug label, or who falsely represents any factual matter contained on any prescription label or prescription drug label, commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(8) KNOWING SALE OR PURCHASE OF CONTRABAND PRESCRIPTION DRUGS RESULTING IN GREAT BODILY HARM.—A person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of any amount of contraband prescription drugs, and whose acts in violation of this subsection result in great bodily harm to a person, commits a felony of the first degree, as provided in s. 775.082, s. 775.083, or s. 775.084.

(9) KNOWING SALE OR PURCHASE OF CONTRABAND PRESCRIPTION DRUGS RESULTING IN DEATH.—A person who knowingly manufactures, sells, purchases, delivers, or brings into this state, or who is knowingly in actual or constructive possession of any amount of contraband prescription drugs, and whose acts in violation of this subsection result in the death of a person, commits a felony of the first degree, punishable by a term of years not exceeding life, as provided in s. 775.082, s. 775.083, or s. 775.084.

(10) VIOLATIONS OF S. 499.005 RELATED TO DEVICES AND COSMETICS; DISSEMINATION OF FALSE ADVERTISEMENT.—

(a) Any person who violates any of the provisions of s. 499.005 with respect to a device or cosmetic commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; but, if the violation is committed after a conviction of such person under this subsection has become final, such person is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083 or as otherwise provided in this part, except that any person who violates s. 499.005(8) or (10) with respect to a device or cosmetic commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, or as otherwise provided in this part.

(b) A publisher, radio broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, wholesaler, or seller of the article to which a false advertisement relates, is not liable under this subsection by reason of the dissemination by him or her of such false advertisement, unless he or she has refused, on the request of the department, to furnish to the department the name and post office address of the manufacturer, wholesaler, seller, or advertising agency that asked him or her to disseminate such advertisement.

(11) ADULTERATED AND MISBRANDED DRUGS; FALSE ADVERTISEMENT; FAILURE TO MAINTAIN RECORDS RELATING TO DRUGS.—Any person who violates any of the following provisions commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; but, if the violation is committed after a conviction of such person under this subsection has become final, such person commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, or as otherwise provided in this part:

(a) The manufacture, repackaging, sale, delivery, or holding or offering for sale of any drug that is adulterated or misbranded or has otherwise been rendered unfit for human or animal use.

(b) The adulteration or misbranding of any drug intended for further distribution.

(c) The receipt of any drug that is adulterated or misbranded, and the delivery or proffered delivery of such drug, for pay or otherwise.

(d) The dissemination of any false or misleading advertisement of a drug.

(e) The use, on the labeling of any drug or in any advertisement relating to such drug, of any representation or suggestion that an application of the drug is effective when it is not or that the drug complies with this part when it does not.

(f) The purchase or receipt of a compressed medical gas from a person that is not authorized under this chapter to distribute compressed medical gases.

(g) Charging a dispensing fee for dispensing, administering, or distributing a prescription drug sample.

(h) The failure to maintain records related to a drug as required by this part and rules adopted under this part, except for transaction histories, transaction information, or transaction statements, invoices, or shipping documents related to prescription drugs.

(i) The possession of any drug in violation of this part, except if the violation relates to a deficiency in transaction histories, transaction information, or transaction statements.

(12) REFUSAL TO ALLOW INSPECTION; SELLING, PURCHASING, OR TRADING DRUG SAMPLES; FAILURE TO MAINTAIN RECORDS RELATING TO PRESCRIPTION DRUGS.—Any person who violates any of the following provisions commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, or as otherwise provided in this part:

(a) The refusal or constructive refusal to allow:

1. The department to enter or inspect an establishment in which drugs are manufactured, processed, repackaged, sold, brokered, or held;

2. Inspection of any record of that establishment;

3. The department to enter and inspect any vehicle that is being used to transport drugs; or

4. The department to take samples of any drug.

(b) The sale, purchase, or trade, or the offer to sell, purchase, or trade, a drug sample as defined in s. 499.028; the distribution of a drug sample in violation of s. 499.028; or the failure to otherwise comply with s. 499.028.

(c) Providing the department with false or fraudulent records, or making false or fraudulent statements, regarding any matter within the provisions of this part related to a drug.

(d) The failure to receive, maintain, or provide invoices and shipping documents if applicable, related to the distribution of a prescription drug.

(e) The importation of a prescription drug for wholesale distribution, except as provided by s. 801(d) of the Federal Food, Drug, and Cosmetic Act.

(f) The wholesale distribution of a prescription drug that was:

1. Purchased by a public or private hospital or other health care entity; or

2. Donated or supplied at a reduced price to a charitable organization.

(g) The failure to obtain a permit as a prescription drug wholesale distributor when a permit is required by this part for that activity.

(h) Knowingly possessing any adulterated or misbranded prescription drug outside of a designated quarantine area.

(i) The purchase or sale of a prescription drug for wholesale distribution in exchange for currency, as defined in s. 560.103.

(13) OTHER VIOLATIONS.—Any person who violates any of the following provisions commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, or as otherwise provided in this part:

(a) Knowingly manufacturing, repackaging, selling, delivering, or holding or offering for sale any drug that is adulterated or misbranded or has otherwise been rendered unfit for human or animal use.

(b) Knowingly adulterating a drug that is intended for further distribution.

(c) Knowingly receiving a drug that is adulterated and delivering or proffering delivery of such drug for pay or otherwise.

(d) Committing any act that causes a drug to be a counterfeit drug, or selling, dispensing, or knowingly holding for sale a counterfeit drug.

(e) Forging, counterfeiting, simulating, or falsely representing any drug, or, without the authority of the manufacturer, using any mark, stamp, tag, label, or other identification device authorized or required by rules adopted under this part.

(f) Knowingly obtaining or attempting to obtain a prescription drug for wholesale distribution by fraud, deceit, misrepresentation, or subterfuge, or engaging in misrepresentation or fraud in the distribution of a drug.

(g) Removing a pharmacy’s dispensing label from a dispensed prescription drug with the intent to further distribute the prescription drug.

(h) Knowingly distributing a prescription drug that was previously dispensed by a licensed pharmacy, unless such distribution was authorized in chapter 465 or the rules adopted under chapter 465.

(14) FALSE ADVERTISEMENT.—A publisher, radio broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, repackager, wholesale distributor, or seller of the article to which a false advertisement relates, is not liable under subsection (11), subsection (12), or subsection (13) by reason of the dissemination by him or her of such false advertisement, unless he or she has refused, on the request of the department, to furnish to the department the name and post office address of the manufacturer, repackager, wholesale distributor, seller, or advertising agency that asked him or her to disseminate such advertisement.

(15) FALSE REPORT.—Any person who submits a report required by s. 499.0121(14) knowing that such report contains a false statement commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(16) CONTROLLED SUBSTANCE DISTRIBUTION.—Any person who engages in the wholesale distribution of prescription drugs and who knowingly distributes controlled substances in violation of s. 499.0121(14) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. In addition to any other fine that may be imposed, a person convicted of such a violation may be sentenced to pay a fine that does not exceed three times the gross monetary value gained from such violation, plus court costs and the reasonable costs of investigation and prosecution.

History.—s. 34, ch. 82-225; s. 118, ch. 83-218; s. 1, ch. 83-265; ss. 47, 52, ch. 92-69; s. 595, ch. 97-103; s. 40, ch. 99-397; ss. 5, 6, 7, 8, 27, 28, ch. 2003-155; s. 16, ch. 2007-6; s. 49, ch. 2008-177; s. 4, ch. 2008-207; s. 16, ch. 2011-141; s. 4, ch. 2016-212.

Note.—Subsection (7) former s. 499.0052; subsection (9) former s. 499.00535; subsection (10) former s. 499.00545; subsection (11) former s. 499.069; subsections (12)-(15) former s. 499.0691.



499.0054 - Advertising and labeling of drugs, devices, and cosmetics; exemptions.

499.0054 Advertising and labeling of drugs, devices, and cosmetics; exemptions.—

(1) It is a violation of the Florida Drug and Cosmetic Act to perform or cause the performance of any of the following acts:

(a) The dissemination of any false advertisement of any drug, device, or cosmetic. An advertisement is false if it is false or misleading in any way.

(b) The distribution in commerce of any drug, device, or cosmetic, if its labeling or advertising is in violation of this part.

(c) The manufacturing, repackaging, packaging, selling, delivery, holding, or offering for sale of any drug, device, or cosmetic for which the advertising or labeling is false or misleading.

(d) The advertising of any drug, device, or cosmetic that is adulterated or misbranded.

(e) The receiving in commerce of any drug, device, or cosmetic that is falsely advertised or labeled or the delivering or proffering for delivery of any such drug, device, or cosmetic.

(f) The advertising or labeling of any product containing ephedrine, a salt of ephedrine, an isomer of ephedrine, or a salt of an isomer of ephedrine, for the indication of stimulation, mental alertness, weight loss, appetite control, energy, or other indications not approved by the pertinent United States Food and Drug Administration Over-the-Counter Final or Tentative Final Monograph or approved new drug application under the federal act. In determining compliance with this requirement, the department may consider the following factors:

1. The packaging of the product.

2. The name and labeling of the product.

3. The manner of distribution, advertising, and promotion of the product, including verbal representations at the point of sale.

4. The duration, scope, and significance of abuse of the particular product.

(g) The advertising of any drug or device represented to have any effect in any of the following conditions, disorders, diseases, or processes:

1. Blood disorders.

2. Bone or joint diseases.

3. Kidney diseases or disorders.

4. Cancer.

5. Diabetes.

6. Gall bladder diseases or disorders.

7. Heart and vascular diseases.

8. High blood pressure.

9. Diseases or disorders of the ear or auditory apparatus, including hearing loss or deafness.

10. Mental disease or intellectual disability.

11. Paralysis.

12. Prostate gland disorders.

13. Conditions of the scalp affecting hair loss.

14. Baldness.

15. Endocrine disorders.

16. Sexual impotence.

17. Tumors.

18. Venereal diseases.

19. Varicose ulcers.

20. Breast enlargement.

21. Purifying blood.

22. Metabolic disorders.

23. Immune system disorders or conditions affecting the immune system.

24. Extension of life expectancy.

25. Stress and tension.

26. Brain stimulation or performance.

27. The body’s natural defense mechanisms.

28. Blood flow.

29. Depression.

30. Human immunodeficiency virus or acquired immune deficiency syndrome or related disorders or conditions.

(h) The representation or suggestion in labeling or advertising that an article is approved under this part, when such is not the case.

(2) In determining whether an advertisement is false or misleading, the department shall review the representations made or suggested by statement, word, design, device, sound, or any combination thereof within the advertisement and the extent to which the advertisement fails to reveal material facts with respect to consequences that can result from the use of the drug, device, or cosmetic to which the advertisement relates under the conditions of use prescribed in the labeling or advertisement.

(3)(a) An advertisement that is not prohibited under paragraph (1)(a) is not prohibited under paragraph (1)(g) if it is disseminated:

1. To the public solely to advertise the product for those indications that are safe and effective indications and the product is safe and effective for self-medication, as established by the United States Food and Drug Administration; or

2. Only to members of the medical, dental, pharmaceutical, or veterinary professions or appears only in the scientific periodicals of these professions.

(b) Compliance with this part and the rules adopted under this part creates no legal presumption that a drug or device is safe or effective.

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; ss. 1, 2, 4, ch. 86-271; s. 5, ch. 88-172; s. 25, ch. 88-380; ss. 7, 8, 9, 52, ch. 92-69; ss. 2, 3, ch. 95-415; s. 36, ch. 2000-242; s. 5, ch. 2008-207; s. 17, ch. 2013-162.

Note.—Subsection (2) former s. 499.0055; subsection (3) former s. 499.0057.



499.006 - Adulterated drug or device.

499.006 Adulterated drug or device.—A drug or device is adulterated, if any of the following apply:

(1) It consists in whole or in part of any filthy, putrid, or decomposed substance.

(2) It has been produced, prepared, packed, or held under conditions whereby it could have been contaminated with filth or rendered injurious to health.

(3) It is a drug and the methods used in, or the facilities or controls used for, its manufacture, processing, packing, or holding do not conform to, or are not operated or administered in conformity with, current good manufacturing practices to assure that the drug meets the requirements of this part and that the drug has the identity and strength, and meets the standard of quality and purity, which it purports or is represented to possess.

(4) It is a drug and its container is composed, in whole or in part, of any poisonous or deleterious substance which could render the contents injurious to health.

(5) It is a drug and it bears or contains, for the purpose of coloring only, a color additive that is unsafe within the meaning of the federal act; or, if it is a color additive, the intended use of which in or on drugs is for the purpose of coloring only, and it is unsafe within the meaning of the federal act.

(6) It purports to be, or is represented as, a drug the name of which is recognized in the official compendium, and its strength differs from, or its quality or purity falls below, the standard set forth in such compendium. The determination as to strength, quality, or purity must be made in accordance with the tests or methods of assay set forth in such compendium, or, when such tests or methods of assay are absent or inadequate, in accordance with those tests or methods of assay prescribed under authority of the federal act. A drug defined in the official compendium is not adulterated under this subsection merely because it differs from the standard of strength, quality, or purity set forth for that drug in such compendium if its difference in strength, quality, or purity from such standard is plainly stated on its label.

(7) It is not subject to subsection (6) and its strength differs from, or its purity or quality falls below the standard of, that which it purports or is represented to possess.

(8) It is a drug:

(a) With which any substance has been mixed or packed so as to reduce the quality or strength of the drug; or

(b) For which any substance has been substituted wholly or in part.

(9) It is a drug or device for which the expiration date has passed.

(10) It is a prescription drug for which the required transaction history, transaction information, or transaction statement is nonexistent, fraudulent, or incomplete under the requirements of this part or applicable rules, or that has been purchased, held, sold, or distributed at any time by a person not authorized under federal or state law to do so.

(11) It is a prescription drug subject to, defined by, or described by s. 503(b) of the Federal Food, Drug, and Cosmetic Act which has been returned by a veterinarian to a limited prescription drug veterinary wholesale distributor.

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; ss. 10, 52, ch. 92-69; s. 9, ch. 2003-155; s. 1, ch. 2006-92; s. 6, ch. 2008-207; s. 5, ch. 2016-212.



499.007 - Misbranded drug or device.

499.007 Misbranded drug or device.—A drug or device is misbranded:

(1) If its labeling is in any way false or misleading.

(2) If in package form, it does not bear a label containing:

(a) The name and place of business of the manufacturer, repackager, or distributor of the finished dosage form of the drug. For the purpose of this paragraph, the finished dosage form of a prescription drug is that form of the drug which is, or is intended to be, dispensed or administered to the patient and requires no further manufacturing or processing other than packaging, reconstitution, and labeling; and

(b) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count. However, under this section, reasonable variations are permitted, and the department shall establish by rule exemptions for small packages.

(3) If it is an active pharmaceutical ingredient in bulk form and does not bear a label containing:

(a) The name and place of business of the manufacturer, repackager, or distributor; and

(b) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count.

(4) If any word, statement, or other information required by or under this part to appear on the label or labeling is not prominently placed thereon with such conspicuousness as compared with other words, statements, designs, or devices in the labeling, and in such terms, as to render the word, statement, or other information likely to be read and understood under customary conditions of purchase and use.

(5) If it is a drug and is not designated solely by a name recognized in an official compendium and its label does not bear:

(a) The common or usual name of the drug, if any; and

(b) In case it is fabricated from two or more ingredients, the common or usual name and quantity of each active ingredient.

(6) If its labeling does not bear:

(a) Adequate directions for use; and

(b) Adequate warnings against use in those pathological conditions in which its use may be dangerous to health or against use by children if its use may be dangerous to health, or against unsafe dosage or methods or duration of administration or application, in such manner and form as are necessary for the protection of users.

(7) If it purports to be a drug the name of which is recognized in the official compendium and it is not packaged and labeled as prescribed therein. However, the method of packaging may be modified with the consent of the department.

(8) If it has been found by the department to be a drug liable to deterioration and it is not packaged in such form and manner, and its label bears a statement of such precautions, as the department by rule requires as necessary to protect the public health. Such rule may not be established for any drug recognized in an official compendium until the department has informed the appropriate body charged with the revision of such compendium of the need for such packaging or labeling requirements and that body has failed within a reasonable time to prescribe such requirements.

(9) If it is:

(a) A drug and its container or finished dosage form is so made, formed, or filled as to be misleading;

(b) An imitation of another drug; or

(c) Offered for sale under the name of another drug.

(10) If it is dangerous to health when used in the dosage or with the frequency or duration prescribed, recommended, or suggested in the labeling of the drug.

(11) If it is, purports to be, or is represented as a drug composed wholly or partly of insulin and it is not from a batch with respect to which a certificate has been issued pursuant to s. 506 of the federal act, which certificate is in effect with respect to the drug.

(12) If it is, purports to be, or is represented as a drug composed wholly or partly of any kind of antibiotic requiring certification under the federal act and it is not from a batch with respect to which a certificate has been issued pursuant to s. 507 of the federal act, which certificate is in effect with respect to the drug. However, this subsection does not apply to any drug or class of drugs exempted by regulations adopted under s. 507(c) or (d) of the federal act.

(13) If it is a drug intended for use by humans which is a habit-forming drug or which, because of its toxicity or other potentiality for harmful effect, or the method of its use, or the collateral measures necessary to its use, is not safe for use except under the supervision of a practitioner licensed by law to administer such drugs, or which is limited by an effective application under s. 505 of the federal act to use under the professional supervision of a practitioner licensed by law to prescribe such drug, if it is not dispensed only:

(a) Upon the written prescription of a practitioner licensed by law to prescribe such drug;

(b) Upon an oral prescription of such practitioner, which is reduced promptly to writing and filled by the pharmacist; or

(c) By refilling any such written or oral prescription, if such refilling is authorized by the prescriber in the original prescription or by oral order which is reduced promptly to writing and filled by the pharmacist.

This subsection does not relieve any person from any requirement prescribed by law with respect to controlled substances as defined in the applicable federal and state laws.

(14) If it is a drug that is subject to paragraph (13)(a), and if, at any time before it is dispensed, its label does not bear the statement:

(a) “Caution: Federal Law Prohibits Dispensing Without Prescription”;

(b) “Rx Only”;

(c) The prescription symbol followed by the word “Only”; or

(d) “Caution: State Law Prohibits Dispensing Without Prescription.”

(15) If it is a drug that is not subject to paragraph (13)(a), if at any time before it is dispensed its label bears the statement of caution required in subsection (14).

(16) If it is a color additive, the intended use of which in or on drugs is for the purpose of coloring only and its packaging and labeling are not in conformity with the packaging and labeling requirements that apply to such color additive and are prescribed under the federal act.

(17) A drug dispensed by filling or refilling a written or oral prescription of a practitioner licensed by law to prescribe such drug is exempt from the requirements of this section, except subsections (1), (9), (11), and (12) and the packaging requirements of subsections (7) and (8), if the drug bears a label that contains the name and address of the dispenser or seller, the prescription number and the date the prescription was written or filled, the name of the prescriber and the name of the patient, and the directions for use and cautionary statements. This exemption does not apply to any drug dispensed in the course of the conduct of a business of dispensing drugs pursuant to diagnosis by mail or to any drug dispensed in violation of subsection (13). The department may, by rule, exempt drugs subject to s. 499.062 from subsection (13) if compliance with that subsection is not necessary to protect the public health, safety, and welfare.

History.—s. 34, ch. 82-225; s. 107, ch. 83-218; s. 1, ch. 83-265; s. 2, ch. 84-115; ss. 11, 52, ch. 92-69; s. 586, ch. 97-103; s. 38, ch. 99-397; s. 10, ch. 2003-155; s. 84, ch. 2004-5; s. 7, ch. 2008-207.



499.008 - Adulterated cosmetics.

499.008 Adulterated cosmetics.—A cosmetic is adulterated:

(1) If it bears or contains any poisonous or deleterious substance that is injurious to users under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual; however, this subsection does not apply to coal-tar hair dye:

(a) The label of which bears the following legend conspicuously displayed thereon: “Caution: This product contains ingredients which may cause skin irritation on certain individuals, and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness”; and

(b) The labeling of which bears adequate directions for such preliminary testing.

(2) If it consists in whole or in part of any filthy, putrid, or decomposed substance.

(3) If it has been produced, prepared, packed, or held under conditions whereby it could have become contaminated with filth or whereby it could have been rendered injurious to health.

(4) If it is not a hair dye and it is, or it bears or contains, a color additive that is unsafe within the meaning of the federal act.

(5) For the purposes of subsections (1) and (4), the term “hair dye” does not include eyelash dyes or eyebrow dyes.

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; ss. 12, 52, ch. 92-69; s. 8, ch. 2008-207.



499.009 - Misbranded cosmetics.

499.009 Misbranded cosmetics.—A cosmetic is misbranded:

(1) If its labeling is false or misleading in any particular.

(2) If in package form, it does not bear a label containing:

(a) The name and place of business of the manufacturer, packer, or distributor;

(b) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; however, under this paragraph reasonable variations are permitted, and the department shall establish by rule exemptions for small packages; and

(c) A declaration of ingredients in descending order of predominance, or as otherwise required by federal law.

(3) If any word, statement, or other information required by or under authority of this part to appear on the label or labeling is not prominently placed thereon with such conspicuousness as compared with other words, statements, designs, or devices in the labeling, and in such terms, as to render the word, statement, or other information likely to be read and understood by an individual under customary conditions of purchase and use.

(4) If its container is so made, formed, or filled as to be misleading.

(5) If it is a color additive, its packaging and labeling are not in conformity with the packaging and labeling requirements applicable to that color additive prescribed under the federal act. This subsection does not apply to packages of color additives that, with respect to their use for cosmetics, are marketed and intended for use only in or on hair dyes.

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; ss. 13, 52, ch. 92-69; s. 9, ch. 2008-207.



499.01 - Permits.

499.01 Permits.—

(1) Before operating, a permit is required for each person and establishment that intends to operate as:

(a) A prescription drug manufacturer;

(b) A prescription drug repackager;

(c) A nonresident prescription drug manufacturer;

(d) A nonresident prescription drug repackager;

(e) A prescription drug wholesale distributor;

(f) An out-of-state prescription drug wholesale distributor;

(g) A retail pharmacy drug wholesale distributor;

(h) A restricted prescription drug distributor;

(i) A complimentary drug distributor;

(j) A freight forwarder;

(k) A veterinary prescription drug retail establishment;

(l) A veterinary prescription drug wholesale distributor;

(m) A limited prescription drug veterinary wholesale distributor;

(n) An over-the-counter drug manufacturer;

(o) A device manufacturer;

(p) A cosmetic manufacturer;

(q) A third party logistics provider; or

(r) A health care clinic establishment.

(2) The following permits are established:

(a) Prescription drug manufacturer permit.—A prescription drug manufacturer permit is required for any person that is a manufacturer of a prescription drug and that manufactures or distributes such prescription drugs in this state.

1. A person that operates an establishment permitted as a prescription drug manufacturer may engage in distribution of prescription drugs for which the person is the manufacturer and must comply with s. 499.0121 and all other provisions of this part and rules adopted under this part. The department shall adopt rules for issuing a virtual prescription drug manufacturer permit to a person who engages in the manufacture of prescription drugs but does not make or take physical possession of any prescription drugs. The rules adopted by the department under this section may exempt virtual manufacturers from certain establishment, security, and storage requirements set forth in s. 499.0121.

2. A prescription drug manufacturer must comply with all appropriate state and federal good manufacturing practices.

3. A blood establishment, as defined in s. 381.06014, operating in a manner consistent with the provisions of 21 C.F.R. parts 211 and 600-640, and manufacturing only the prescription drugs described in s. 499.003(48)(j) is not required to be permitted as a prescription drug manufacturer under this paragraph or to register products under s. 499.015.

(b) Prescription drug repackager permit.—A prescription drug repackager permit is required for any person that repackages a prescription drug in this state.

1. A person that operates an establishment permitted as a prescription drug repackager may engage in distribution of prescription drugs repackaged at that establishment and must comply with all of the provisions of this part and the rules adopted under this part that apply to a prescription drug manufacturer.

2. A prescription drug repackager must comply with all appropriate state and federal good manufacturing practices.

(c) Nonresident prescription drug manufacturer permit.—A nonresident prescription drug manufacturer permit is required for any person that is a manufacturer of prescription drugs, unless permitted as a third party logistics provider, located outside of this state or outside the United States and that engages in the distribution in this state of such prescription drugs. Each such manufacturer must be permitted by the department and comply with all of the provisions required of a prescription drug manufacturer under this part. The department shall adopt rules for issuing a virtual nonresident prescription drug manufacturer permit to a person who engages in the manufacture of prescription drugs but does not make or take physical possession of any prescription drugs. The rules adopted by the department under this section may exempt virtual nonresident manufacturers from certain establishment, security, and storage requirements set forth in s. 499.0121.

1. A person that distributes prescription drugs for which the person is not the manufacturer must also obtain an out-of-state prescription drug wholesale distributor permit or third party logistics provider permit pursuant to this section to engage in the distribution of such prescription drugs when required by this part. This subparagraph does not apply to a manufacturer that distributes prescription drugs only for the manufacturer of the prescription drugs where both manufacturers are affiliates.

2. Any such person must comply with the licensing or permitting requirements of the jurisdiction in which the establishment is located and the federal act, and any prescription drug distributed into this state must comply with this part. If a person intends to import prescription drugs from a foreign country into this state, the nonresident prescription drug manufacturer must provide to the department a list identifying each prescription drug it intends to import and document approval by the United States Food and Drug Administration for such importation.

(d) Nonresident prescription drug repackager permit.—A nonresident prescription drug repackager permit is required for any person located outside of this state, but within the United States or its territories, that repackages prescription drugs and engages in the distribution of such prescription drugs into this state.

1. A nonresident prescription drug repackager must comply with all of the provisions of this section and the rules adopted under this section that apply to a prescription drug manufacturer.

2. A nonresident prescription drug repackager must be permitted by the department and comply with all appropriate state and federal good manufacturing practices.

3. A nonresident prescription drug repackager must be registered as a drug establishment with the United States Food and Drug Administration.

(e) Prescription drug wholesale distributor permit.—A prescription drug wholesale distributor permit is required for any person who is a wholesale distributor of prescription drugs and that wholesale distributes such prescription drugs in this state. The department may adopt rules for issuing a prescription drug wholesale distributor-broker permit to a person who engages in the wholesale distribution of prescription drugs and does not take physical possession of any prescription drugs.

(f) Out-of-state prescription drug wholesale distributor permit.—An out-of-state prescription drug wholesale distributor permit is required for any person that is a wholesale distributor located outside this state, but within the United States or its territories, which engages in the wholesale distribution of prescription drugs into this state. The out-of-state prescription drug wholesale distributor must maintain at all times a license or permit to engage in the wholesale distribution of prescription drugs in compliance with laws of the state in which it is a resident. If the state from which the wholesale distributor distributes prescription drugs does not require a license to engage in the wholesale distribution of prescription drugs, the distributor must be licensed as a wholesale distributor as required by the federal act.

(g) Retail pharmacy drug wholesale distributor permit.—A retail pharmacy drug wholesale distributor is a retail pharmacy engaged in wholesale distribution of prescription drugs within this state under the following conditions:

1. The pharmacy must obtain a retail pharmacy drug wholesale distributor permit pursuant to this part and rules adopted under this part.

2. The wholesale distribution activity does not exceed 30 percent of the total annual purchases of prescription drugs. If the wholesale distribution activity exceeds the 30-percent maximum, the pharmacy must obtain a prescription drug wholesale distributor permit.

3. The transfer of prescription drugs that appear in any schedule contained in chapter 893 is subject to chapter 893 and the federal Comprehensive Drug Abuse Prevention and Control Act of 1970.

4. The transfer is between a retail pharmacy and another retail pharmacy, or a Modified Class II institutional pharmacy, or a health care practitioner licensed in this state and authorized by law to dispense or prescribe prescription drugs.

5. All records of sales of prescription drugs subject to this section must be maintained separate and distinct from other records and comply with the recordkeeping requirements of this part.

(h) Restricted prescription drug distributor permit.—

1. A restricted prescription drug distributor permit is required for:

a. Any person located in this state who engages in the distribution of a prescription drug, which distribution is not considered “wholesale distribution” under s. 499.003(48)(a).

b. Any person located in this state who engages in the receipt or distribution of a prescription drug in this state for the purpose of processing its return or its destruction if such person is not the person initiating the return, the prescription drug wholesale supplier of the person initiating the return, or the manufacturer of the drug.

c. A blood establishment located in this state which collects blood and blood components only from volunteer donors as defined in s. 381.06014 or pursuant to an authorized practitioner’s order for medical treatment or therapy and engages in the wholesale distribution of a prescription drug not described in s. 499.003(48)(j) to a health care entity. A mobile blood unit operated by a blood establishment permitted under this sub-subparagraph is not required to be separately permitted. The health care entity receiving a prescription drug distributed under this sub-subparagraph must be licensed as a closed pharmacy or provide health care services at that establishment. The blood establishment must operate in accordance with s. 381.06014 and may distribute only:

(I) Prescription drugs indicated for a bleeding or clotting disorder or anemia;

(II) Blood-collection containers approved under s. 505 of the federal act;

(III) Drugs that are blood derivatives, or a recombinant or synthetic form of a blood derivative;

(IV) Prescription drugs that are identified in rules adopted by the department and that are essential to services performed or provided by blood establishments and authorized for distribution by blood establishments under federal law; or

(V) To the extent authorized by federal law, drugs necessary to collect blood or blood components from volunteer blood donors; for blood establishment personnel to perform therapeutic procedures under the direction and supervision of a licensed physician; and to diagnose, treat, manage, and prevent any reaction of a volunteer blood donor or a patient undergoing a therapeutic procedure performed under the direction and supervision of a licensed physician,

as long as all of the health care services provided by the blood establishment are related to its activities as a registered blood establishment or the health care services consist of collecting, processing, storing, or administering human hematopoietic stem cells or progenitor cells or performing diagnostic testing of specimens if such specimens are tested together with specimens undergoing routine donor testing. The blood establishment may purchase and possess the drugs described in this sub-subparagraph without a health care clinic establishment permit.

2. Storage, handling, and recordkeeping of these distributions by a person required to be permitted as a restricted prescription drug distributor must be in accordance with the requirements for wholesale distributors under s. 499.0121.

3. A person who applies for a permit as a restricted prescription drug distributor, or for the renewal of such a permit, must provide to the department the information required under s. 499.012.

4. The department may adopt rules regarding the distribution of prescription drugs by hospitals, health care entities, charitable organizations, other persons not involved in wholesale distribution, and blood establishments, which rules are necessary for the protection of the public health, safety, and welfare.

5. A restricted prescription drug distributor permit is not required for distributions between pharmacies that each hold an active permit under chapter 465, have a common ownership, and are operating in a freestanding end-stage renal dialysis clinic, if such distributions are made to meet the immediate emergency medical needs of specifically identified patients and do not occur with such frequency as to amount to the regular and systematic supplying of that drug between the pharmacies. The department shall adopt rules establishing when the distribution of a prescription drug under this subparagraph amounts to the regular and systematic supplying of that drug.

(i) Complimentary drug distributor permit.—A complimentary drug distributor permit is required for any person that engages in the distribution of a complimentary drug, subject to the requirements of s. 499.028.

(j) Freight forwarder permit.—A freight forwarder permit is required for any person that engages in the distribution of a prescription drug as a freight forwarder unless the person is a common carrier. The storage, handling, and recordkeeping of such distributions must comply with the requirements for wholesale distributors under s. 499.0121. A freight forwarder must provide the source of the prescription drugs with a validated airway bill, bill of lading, or other appropriate documentation to evidence the exportation of the product.

(k) Veterinary prescription drug retail establishment permit.—A veterinary prescription drug retail establishment permit is required for any person that sells veterinary prescription drugs to the public but does not include a pharmacy licensed under chapter 465.

1. The sale to the public must be based on a valid written order from a veterinarian licensed in this state who has a valid client-veterinarian relationship with the purchaser’s animal.

2. Veterinary prescription drugs may not be sold in excess of the amount clearly indicated on the order or beyond the date indicated on the order.

3. An order may not be valid for more than 1 year.

4. A veterinary prescription drug retail establishment may not purchase, sell, trade, or possess human prescription drugs or any controlled substance as defined in chapter 893.

5. A veterinary prescription drug retail establishment must sell a veterinary prescription drug in the original, sealed manufacturer’s container with all labeling intact and legible. The department may adopt by rule additional labeling requirements for the sale of a veterinary prescription drug.

6. A veterinary prescription drug retail establishment must comply with all of the wholesale distribution requirements of s. 499.0121.

7. Prescription drugs sold by a veterinary prescription drug retail establishment pursuant to a practitioner’s order may not be returned into the retail establishment’s inventory.

(l) Veterinary prescription drug wholesale distributor permit.—A veterinary prescription drug wholesale distributor permit is required for any person that engages in the distribution of veterinary prescription drugs in or into this state. A veterinary prescription drug wholesale distributor that also distributes prescription drugs subject to, defined by, or described by s. 503(b) of the Federal Food, Drug, and Cosmetic Act which it did not manufacture must obtain a permit as a prescription drug wholesale distributor, an out-of-state prescription drug wholesale distributor, or a limited prescription drug veterinary wholesale distributor in lieu of the veterinary prescription drug wholesale distributor permit. A veterinary prescription drug wholesale distributor must comply with the requirements for wholesale distributors under s. 499.0121.

(m) Limited prescription drug veterinary wholesale distributor permit.—Unless engaging in the activities of and permitted as a prescription drug manufacturer, nonresident prescription drug manufacturer, prescription drug wholesale distributor, or out-of-state prescription drug wholesale distributor, a limited prescription drug veterinary wholesale distributor permit is required for any person that engages in the distribution in or into this state of veterinary prescription drugs and prescription drugs subject to, defined by, or described by s. 503(b) of the Federal Food, Drug, and Cosmetic Act under the following conditions:

1. The person is engaged in the business of wholesaling prescription and veterinary prescription drugs to persons:

a. Licensed as veterinarians practicing on a full-time basis;

b. Regularly and lawfully engaged in instruction in veterinary medicine;

c. Regularly and lawfully engaged in law enforcement activities;

d. For use in research not involving clinical use; or

e. For use in chemical analysis or physical testing or for purposes of instruction in law enforcement activities, research, or testing.

2. No more than 30 percent of total annual prescription drug sales may be prescription drugs approved for human use which are subject to, defined by, or described by s. 503(b) of the Federal Food, Drug, and Cosmetic Act.

3. The person does not distribute in any jurisdiction prescription drugs subject to, defined by, or described by s. 503(b) of the Federal Food, Drug, and Cosmetic Act to any person who is authorized to sell, distribute, purchase, trade, or use these drugs on or for humans.

4. A limited prescription drug veterinary wholesale distributor that applies to the department for a new permit or the renewal of a permit must submit a bond of $20,000, or other equivalent means of security acceptable to the department, such as an irrevocable letter of credit or a deposit in a trust account or financial institution, payable to the Professional Regulation Trust Fund. The purpose of the bond is to secure payment of any administrative penalties imposed by the department and any fees and costs incurred by the department regarding that permit which are authorized under state law and which the permittee fails to pay 30 days after the fine or costs become final. The department may make a claim against such bond or security until 1 year after the permittee’s license ceases to be valid or until 60 days after any administrative or legal proceeding authorized in this part which involves the permittee is concluded, including any appeal, whichever occurs later.

5. A limited prescription drug veterinary wholesale distributor must maintain at all times a license or permit to engage in the wholesale distribution of prescription drugs in compliance with laws of the state in which it is a resident.

6. A limited prescription drug veterinary wholesale distributor must comply with the requirements for wholesale distributors under s. 499.0121.

7. A limited prescription drug veterinary wholesale distributor may not return to inventory for subsequent wholesale distribution any prescription drug subject to, defined by, or described by s. 503(b) of the Federal Food, Drug, and Cosmetic Act which has been returned by a veterinarian.

8. A limited prescription drug veterinary wholesale distributor permit is not required for an intracompany sale or transfer of a prescription drug from an out-of-state establishment that is duly licensed to engage in the wholesale distribution of prescription drugs in its state of residence to a licensed limited prescription drug veterinary wholesale distributor in this state if both wholesale distributors conduct wholesale distributions of prescription drugs under the same business name. The recordkeeping requirements of s. 499.0121(6) must be followed for this transaction.

(n) Over-the-counter drug manufacturer permit.—An over-the-counter drug manufacturer permit is required for any person that engages in the manufacture or repackaging of an over-the-counter drug.

1. An over-the-counter drug manufacturer may not possess or purchase prescription drugs.

2. A pharmacy is exempt from obtaining an over-the-counter drug manufacturer permit if it is operating in compliance with pharmacy practice standards as defined in chapter 465 and rules adopted under that chapter.

3. An over-the-counter drug manufacturer must comply with all appropriate state and federal good manufacturing practices.

(o) Device manufacturer permit.—

1. A device manufacturer permit is required for any person that engages in the manufacture, repackaging, or assembly of medical devices for human use in this state, except that a permit is not required if:

a. The person is engaged only in manufacturing, repackaging, or assembling a medical device pursuant to a practitioner’s order for a specific patient; or

b. The person does not manufacture, repackage, or assemble any medical devices or components for such devices, except those devices or components which are exempt from registration pursuant to s. 499.015(8).

2. A manufacturer or repackager of medical devices in this state must comply with all appropriate state and federal good manufacturing practices and quality system rules.

3. The department shall adopt rules related to storage, handling, and recordkeeping requirements for manufacturers of medical devices for human use.

(p) Cosmetic manufacturer permit.—A cosmetic manufacturer permit is required for any person that manufactures or repackages cosmetics in this state. A person that only labels or changes the labeling of a cosmetic but does not open the container sealed by the manufacturer of the product is exempt from obtaining a permit under this paragraph.

(q) Third party logistics provider permit.—A third party logistics provider permit is required for any person that contracts with a prescription drug wholesale distributor or prescription drug manufacturer to provide warehousing, distribution, or other logistics services on behalf of a manufacturer, wholesale distributor, or dispenser, but who does not take title to the prescription drug or have responsibility to direct the sale or disposition of the prescription drug. A third party logistics provider located outside of this state must be licensed in the state or territory from which the prescription drug is distributed by the third party logistics provider. If the state or territory from which the third party logistics provider originates does not require a license to operate as a third party logistics provider, the third party logistics provider must be licensed as a third party logistics provider as required by the federal act. Each third party logistics provider permittee shall comply with s. 499.0121 and other rules that the department requires.

(r) Health care clinic establishment permit.— A health care clinic establishment permit is required for the purchase of a prescription drug by a place of business at one general physical location that provides health care or veterinary services, which is owned and operated by a business entity that has been issued a federal employer tax identification number. For the purpose of this paragraph, the term “qualifying practitioner” means a licensed health care practitioner defined in s. 456.001, or a veterinarian licensed under chapter 474, who is authorized under the appropriate practice act to prescribe and administer a prescription drug.

1. An establishment must provide, as part of the application required under s. 499.012, designation of a qualifying practitioner who will be responsible for complying with all legal and regulatory requirements related to the purchase, recordkeeping, storage, and handling of the prescription drugs. In addition, the designated qualifying practitioner shall be the practitioner whose name, establishment address, and license number is used on all distribution documents for prescription drugs purchased or returned by the health care clinic establishment. Upon initial appointment of a qualifying practitioner, the qualifying practitioner and the health care clinic establishment shall notify the department on a form furnished by the department within 10 days after such employment. In addition, the qualifying practitioner and health care clinic establishment shall notify the department within 10 days after any subsequent change.

2. The health care clinic establishment must employ a qualifying practitioner at each establishment.

3. In addition to the remedies and penalties provided in this part, a violation of this chapter by the health care clinic establishment or qualifying practitioner constitutes grounds for discipline of the qualifying practitioner by the appropriate regulatory board.

4. The purchase of prescription drugs by the health care clinic establishment is prohibited during any period of time when the establishment does not comply with this paragraph.

5. A health care clinic establishment permit is not a pharmacy permit or otherwise subject to chapter 465. A health care clinic establishment that meets the criteria of a modified Class II institutional pharmacy under s. 465.019 is not eligible to be permitted under this paragraph.

6. This paragraph does not apply to the purchase of a prescription drug by a licensed practitioner under his or her license.

(3) A nonresident prescription drug manufacturer permit is not required for a manufacturer to distribute a prescription drug active pharmaceutical ingredient that it manufactures to a prescription drug manufacturer permitted in this state intended for research and development and not for resale or human use other than lawful clinical trials and biostudies authorized and regulated by federal law. A manufacturer claiming to be exempt from the permit requirements of this subsection and the prescription drug manufacturer purchasing and receiving the active pharmaceutical ingredient shall comply with the recordkeeping requirements of s. 499.0121(6). The prescription drug manufacturer purchasing and receiving the active pharmaceutical ingredient shall maintain on file a record of the FDA registration number; if available, the out-of-state license, permit, or registration number; and, if available, a copy of the most current FDA inspection report, for all manufacturers from whom they purchase active pharmaceutical ingredients under this section. The failure to comply with the requirements of this subsection, or rules adopted by the department to administer this subsection, for the purchase of prescription drug active pharmaceutical ingredients is a violation of s. 499.005(14), and a knowing failure is a violation of s. 499.0051(3).

(a) The immediate package or container of a prescription drug active pharmaceutical ingredient distributed into the state that is intended for research and development under this subsection shall bear a label prominently displaying the statement: “Caution: Research and Development Only—Not for Manufacturing, Compounding, or Resale.”

(b) A prescription drug manufacturer that obtains a prescription drug active pharmaceutical ingredient under this subsection for use in clinical trials and or biostudies authorized and regulated by federal law must create and maintain records detailing the specific clinical trials or biostudies for which the prescription drug active pharmaceutical ingredient was obtained.

(4)(a) A permit issued under this part is not required to distribute a prescription drug active pharmaceutical ingredient from an establishment located in the United States to an establishment located in this state permitted as a prescription drug manufacturer under this part for use by the recipient in preparing, deriving, processing, producing, or fabricating a prescription drug finished dosage form at the establishment in this state where the product is received under an approved and otherwise valid New Drug Approval Application, Abbreviated New Drug Application, New Animal Drug Application, or Therapeutic Biologic Application, provided that the application, active pharmaceutical ingredient, or finished dosage form has not been withdrawn or removed from the market in this country for public health reasons.

1. Any distributor claiming exemption from permitting requirements pursuant to this paragraph shall maintain a license, permit, or registration to engage in the wholesale distribution of prescription drugs under the laws of the state from which the product is distributed. If the state from which the prescription drugs are distributed does not require a license to engage in the wholesale distribution of prescription drugs, the distributor must be licensed as a wholesale distributor as required by the federal act.

2. Any distributor claiming exemption from permitting requirements pursuant to this paragraph and the prescription drug manufacturer purchasing and receiving the active pharmaceutical ingredient shall comply with the recordkeeping requirements of s. 499.0121(6).

(b) A permit issued under this part is not required to distribute a prescription drug that has not been repackaged from an establishment located in the United States to an establishment located in this state permitted as a prescription drug manufacturer under this part for research and development or to a holder of a letter of exemption issued by the department under s. 499.03(4) for research, teaching, or testing.

1. Any distributor claiming exemption from permitting requirements pursuant to this paragraph shall maintain a license, permit, or registration to engage in the wholesale distribution of prescription drugs under the laws of the state from which the product is distributed. If the state from which the prescription drugs are distributed does not require a license to engage in the wholesale distribution of prescription drugs, the distributor must be licensed as a wholesale distributor as required by the federal act.

2. All purchasers and recipients of any prescription drugs distributed pursuant to this paragraph shall ensure that the products are not resold or used, directly or indirectly, on humans except in lawful clinical trials and biostudies authorized and regulated by federal law.

3. Any distributor claiming exemption from permitting requirements pursuant to this paragraph, and the purchaser and recipient of the prescription drug, shall comply with the recordkeeping requirements of s. 499.0121(6).

4. The immediate package or container of any active pharmaceutical ingredient distributed into the state that is intended for teaching, testing, research, and development shall bear a label prominently displaying the statement: “Caution: Research, Teaching, or Testing Only – Not for Manufacturing, Compounding, or Resale.”

(c) An out-of-state prescription drug wholesale distributor permit is not required for an intracompany sale or transfer of a prescription drug from an out-of-state establishment that is duly licensed as a prescription drug wholesale distributor in its state of residence to a licensed prescription drug wholesale distributor in this state, if both wholesale distributors conduct wholesale distributions of prescription drugs under the same business name. The recordkeeping requirements of s. 499.0121(6) must be followed for such transactions.

(d) Persons receiving prescription drugs from a source claimed to be exempt from permitting requirements under this subsection shall maintain on file:

1. A record of the FDA establishment registration number, if any;

2. The resident state or federal license, registration, or permit that authorizes the source to distribute prescription drugs; and

3. A copy of the most recent resident state or FDA inspection report, for all distributors and establishments from whom they purchase or receive prescription drugs under this subsection.

(e) All persons claiming exemption from permitting requirements pursuant to this subsection who engage in the distribution of prescription drugs within or into the state are subject to this part, including ss. 499.005 and 499.0051, and shall make available, within 48 hours, to the department on request all records related to any prescription drugs distributed under this subsection, including those records described in s. 499.051(4), regardless of the location where the records are stored.

(f) A person purchasing and receiving a prescription drug from a person claimed to be exempt from licensing requirements pursuant to this subsection shall report to the department in writing within 14 days after receiving any product that is misbranded or adulterated or that fails to meet minimum standards set forth in the official compendium or state or federal good manufacturing practices for identity, purity, potency, or sterility, regardless of whether the product is thereafter rehabilitated, quarantined, returned, or destroyed.

(g) The department may adopt rules to administer this subsection which are necessary for the protection of the public health, safety, and welfare. Failure to comply with the requirements of this subsection, or rules adopted by the department to administer this subsection, is a violation of s. 499.005(14), and a knowing failure is a violation of s. 499.0051(3).

(h) This subsection does not relieve any person from any requirement prescribed by law with respect to controlled substances as defined in the applicable federal and state laws.

(5) A prescription drug repackager permit issued under this part is not required for a restricted prescription drug distributor permitholder that is a health care entity to repackage prescription drugs in this state for its own use or for distribution to hospitals or other health care entities in the state for their own use, pursuant to s. 499.003(48)(a)3., if:

(a) The prescription drug distributor notifies the department, in writing, of its intention to engage in repackaging under this exemption, 30 days before engaging in the repackaging of prescription drugs at the permitted establishment;

(b) The prescription drug distributor is under common control with the hospitals or other health care entities to which the prescription drug distributor is distributing prescription drugs. As used in this paragraph, “common control” means the power to direct or cause the direction of the management and policies of a person or an organization, whether by ownership of stock, voting rights, contract, or otherwise;

(c) The prescription drug distributor repackages the prescription drugs in accordance with current state and federal good manufacturing practices; and

(d) The prescription drug distributor labels the prescription drug it repackages in accordance with state and federal laws and rules.

The prescription drug distributor is exempt from the product registration requirements of s. 499.015 with regard to the prescription drugs that it repackages and distributes under this subsection. A prescription drug distributor that repackages and distributes prescription drugs under this subsection to a not-for-profit rural hospital, as defined in s. 395.602, is not required to comply with paragraph (c) or paragraph (d), but must provide to each health care entity for which it repackages, for each prescription drug that is repackaged and distributed, the information required by department rule for labeling prescription drugs. The department shall adopt rules to ensure the safety and integrity of prescription drugs repackaged and distributed under this subsection, including rules regarding prescription drug manufacturing and labeling requirements.

History.—s. 34, ch. 82-225; s. 108, ch. 83-218; s. 1, ch. 83-265; ss. 14, 15, 18, 19, 52, ch. 92-69; ss. 30, 31, 34, 35, ch. 98-151; ss. 37, 40, ch. 2000-242; s. 20, ch. 2001-53; s. 138, ch. 2001-277; ss. 11, 12, 13, 14, 18, 19, ch. 2003-155; s. 85, ch. 2004-5; ss. 2, 3, ch. 2004-328; ss. 2, 3, ch. 2006-92; ss. 22, 25, ch. 2007-6; ss. 10, 11, ch. 2008-207; s. 2, ch. 2009-221; ss. 23, 39, ch. 2010-161; s. 4, ch. 2012-37; s. 34, ch. 2012-61; s. 11, ch. 2012-143; s. 88, ch. 2013-15; s. 3, ch. 2014-89; s. 6, ch. 2016-212.

Note.—Subsection (2) intro. former s. 499.012(2) intro.; paragraph (2)(c) former s. 499.012(2)(e); paragraph (2)(d) former s. 499.012(2)(a); paragraph (2)(e) former s. 499.012(2)(c); paragraph (2)(f) former s. 499.012(2)(d); paragraph (2)(g) former s. 499.014; paragraph (2)(i) former s. 499.012(2)(f); paragraph (2)(k) former s. 499.012(2)(g); paragraph (2)(l) former s. 499.012(2)(h); paragraph (2)(n) former s. 499.012(2)(b); paragraph (2)(o) former s. 499.013(2)(c); paragraph (2)(p) former s. 499.013(2)(b); paragraph (2)(q) former s. 499.013(2)(d); paragraph (2)(r) former s. 499.013(2)(e).



499.012 - Permit application requirements.

499.012 Permit application requirements.—

(1)(a) A permit issued pursuant to this part may be issued only to a natural person who is at least 18 years of age or to an applicant that is not a natural person if each person who, directly or indirectly, manages, controls, or oversees the operation of that applicant is at least 18 years of age.

(b) An establishment that is a place of residence may not receive a permit and may not operate under this part.

(c) A person that applies for or renews a permit to manufacture or distribute prescription drugs may not use a name identical to the name used by any other establishment or licensed person authorized to purchase prescription drugs in this state, except that a restricted drug distributor permit issued to a health care entity will be issued in the name in which the institutional pharmacy permit is issued and a retail pharmacy drug wholesale distributor will be issued a permit in the name of its retail pharmacy permit.

(d) A permit for a prescription drug manufacturer, prescription drug repackager, prescription drug wholesale distributor, limited prescription drug veterinary wholesale distributor, or retail pharmacy drug wholesale distributor may not be issued to the address of a health care entity or to a pharmacy licensed under chapter 465, except as provided in this paragraph. The department may issue a prescription drug manufacturer permit to an applicant at the same address as a licensed nuclear pharmacy, which is a health care entity, even if the nuclear pharmacy holds a special sterile compounding permit under chapter 465, for the purpose of manufacturing prescription drugs used in positron emission tomography or other radiopharmaceuticals, as listed in a rule adopted by the department pursuant to this paragraph. The purpose of this exemption is to assure availability of state-of-the-art pharmaceuticals that would pose a significant danger to the public health if manufactured at a separate establishment address from the nuclear pharmacy from which the prescription drugs are dispensed. The department may also issue a retail pharmacy drug wholesale distributor permit to the address of a community pharmacy licensed under chapter 465, even if the community pharmacy holds a special sterile compounding permit under chapter 465, as long as the community pharmacy does not meet the definition of a closed pharmacy in s. 499.003.

(e) A county or municipality may not issue an occupational license for any establishment that requires a permit pursuant to this part, unless the establishment exhibits a current permit issued by the department for the establishment. Upon presentation of the requisite permit issued by the department, an occupational license may be issued by the municipality or county in which application is made. The department shall furnish to local agencies responsible for issuing occupational licenses a current list of all establishments licensed pursuant to this part.

(2) Notwithstanding subsection (6), a permitted person in good standing may change the type of permit issued to that person by completing a new application for the requested permit, paying the amount of the difference in the permit fees if the fee for the new permit is more than the fee for the original permit, and meeting the applicable permitting conditions for the new permit type. The new permit expires on the expiration date of the original permit being changed; however, a new permit for a prescription drug wholesale distributor, an out-of-state prescription drug wholesale distributor, or a retail pharmacy drug wholesale distributor shall expire on the expiration date of the original permit or 1 year after the date of issuance of the new permit, whichever is earlier. A refund may not be issued if the fee for the new permit is less than the fee that was paid for the original permit.

(3)(a) A written application for a permit or to renew a permit must be filed with the department on forms furnished by the department. The department shall establish, by rule, the form and content of the application to obtain or renew a permit. The applicant must submit to the department with the application a statement that swears or affirms that the information is true and correct.

(b) Upon a determination that 2 years have elapsed since the department notified an applicant for permit, certification, or product registration of a deficiency in the application and that the applicant has failed to cure the deficiency, the application shall expire. The determination regarding the 2-year lapse of time shall be based on documentation that the department notified the applicant of the deficiency in accordance with s. 120.60.

(c) Information submitted by an applicant on an application required pursuant to this subsection which is a trade secret, as defined in s. 812.081, shall be maintained by the department as trade secret information pursuant to s. 499.051(7).

(4)(a) Except for a permit for a prescription drug wholesale distributor or an out-of-state prescription drug wholesale distributor, an application for a permit must include:

1. The name, full business address, and telephone number of the applicant;

2. All trade or business names used by the applicant;

3. The address, telephone numbers, and the names of contact persons for each facility used by the applicant for the storage, handling, and distribution of prescription drugs;

4. The type of ownership or operation, such as a partnership, corporation, or sole proprietorship; and

5. The names of the owner and the operator of the establishment, including:

a. If an individual, the name of the individual;

b. If a partnership, the name of each partner and the name of the partnership;

c. If a corporation, the name and title of each corporate officer and director, the corporate names, and the name of the state of incorporation;

d. If a sole proprietorship, the full name of the sole proprietor and the name of the business entity;

e. If a limited liability company, the name of each member, the name of each manager, the name of the limited liability company, and the name of the state in which the limited liability company was organized; and

f. Any other relevant information that the department requires.

(b) Upon approval of the application by the department and payment of the required fee, the department shall issue a permit to the applicant, if the applicant meets the requirements of this part and rules adopted under this part.

(c) Any change in information required under paragraph (a) must be submitted to the department before the change occurs.

(d) The department shall consider, at a minimum, the following factors in reviewing the qualifications of persons to be permitted under this part:

1. The applicant’s having been found guilty, regardless of adjudication, in a court of this state or other jurisdiction, of a violation of a law that directly relates to a drug, device, or cosmetic. A plea of nolo contendere constitutes a finding of guilt for purposes of this subparagraph.

2. The applicant’s having been disciplined by a regulatory agency in any state for any offense that would constitute a violation of this part.

3. Any felony conviction of the applicant under a federal, state, or local law;

4. The applicant’s past experience in manufacturing or distributing drugs, devices, or cosmetics;

5. The furnishing by the applicant of false or fraudulent material in any application made in connection with manufacturing or distributing drugs, devices, or cosmetics;

6. Suspension or revocation by a federal, state, or local government of any permit currently or previously held by the applicant for the manufacture or distribution of any drugs, devices, or cosmetics;

7. Compliance with permitting requirements under any previously granted permits;

8. Compliance with requirements to maintain or make available to the state permitting authority or to federal, state, or local law enforcement officials those records required under this section; and

9. Any other factors or qualifications the department considers relevant to and consistent with the public health and safety.

(5)(a) The department shall adopt rules for the biennial renewal of permits; however, the department may issue up to a 4-year permit to selected permittees notwithstanding any other provision of law. Fees for such renewal may not exceed the fee caps set forth in s. 499.041 on an annualized basis as authorized by law.

(b) The department shall renew a permit upon receipt of the renewal application and renewal fee if the applicant meets the requirements established under this part and rules adopted under this part.

(c) At least 90 days before the expiration date of a permit, the department shall forward a permit renewal notification to the permittee at the mailing address of the permitted establishment on file with the department. The permit renewal notification must state conspicuously the date on which the permit for the establishment will expire and that the establishment may not operate unless the permit for the establishment is renewed timely.

(d) A permit issued under this part may be renewed by making application for renewal on forms furnished by the department and paying the appropriate fees.

1. If a prescription drug wholesale distributor or an out-of-state prescription drug wholesale distributor renewal application and fee are submitted and postmarked later than 45 days before the expiration date of the permit, the permit may be renewed only upon payment of a late renewal fee of $100, plus the required renewal fee.

2. If any other renewal application and fee are submitted and postmarked after the expiration date of the permit, the permit may be renewed only upon payment of a late renewal delinquent fee of $100, plus the required renewal fee, not later than 60 days after the expiration date.

3. A permittee who submits a renewal application in accordance with this paragraph may continue to operate under its permit, unless the permit is suspended or revoked, until final disposition of the renewal application.

4. Failure to renew a permit in accordance with this section precludes any future renewal of that permit. If a permit issued pursuant to this part has expired and cannot be renewed, before an establishment may engage in activities that require a permit under this part, the establishment must submit an application for a new permit, pay the applicable application fee, the initial permit fee, and all applicable penalties, and be issued a new permit by the department.

(6) A permit issued by the department is nontransferable. Each permit is valid only for the person or governmental unit to which it is issued and is not subject to sale, assignment, or other transfer, voluntarily or involuntarily; nor is a permit valid for any establishment other than the establishment for which it was originally issued.

(a) A person permitted under this part must notify the department before making a change of address. The department shall set a change of location fee not to exceed $100.

(b)1. An application for a new permit is required when a majority of the ownership or controlling interest of a permitted establishment is transferred or assigned or when a lessee agrees to undertake or provide services to the extent that legal liability for operation of the establishment will rest with the lessee. The application for the new permit must be made before the date of the sale, transfer, assignment, or lease.

2. A permittee that is authorized to distribute prescription drugs may transfer such drugs to the new owner or lessee under subparagraph 1. only after the new owner or lessee has been approved for a permit to distribute prescription drugs.

(c) If an establishment permitted under this part closes, the owner must notify the department in writing before the effective date of closure and must:

1. Return the permit to the department;

2. If the permittee is authorized to distribute prescription drugs, indicate the disposition of such drugs, including the name, address, and inventory, and provide the name and address of a person to contact regarding access to records that are required to be maintained under this part. Transfer of ownership of prescription drugs may be made only to persons authorized to possess prescription drugs under this part.

The department may revoke the permit of any person that fails to comply with the requirements of this subsection.

(7) A permit must be posted in a conspicuous place on the licensed premises.

(8) An application for a permit or to renew a permit for a prescription drug wholesale distributor or an out-of-state prescription drug wholesale distributor submitted to the department must include:

(a) The name, full business address, and telephone number of the applicant.

(b) All trade or business names used by the applicant.

(c) The address, telephone numbers, and the names of contact persons for each facility used by the applicant for the storage, handling, and distribution of prescription drugs.

(d) The type of ownership or operation, such as a partnership, corporation, or sole proprietorship.

(e) The names of the owner and the operator of the establishment, including:

1. If an individual, the name of the individual.

2. If a partnership, the name of each partner and the name of the partnership.

3. If a corporation:

a. The name, address, and title of each corporate officer and director.

b. The name and address of the corporation, resident agent of the corporation, the resident agent’s address, and the corporation’s state of incorporation.

c. The name and address of each shareholder of the corporation that owns 5 percent or more of the outstanding stock of the corporation.

4. If a sole proprietorship, the full name of the sole proprietor and the name of the business entity.

5. If a limited liability company:

a. The name and address of each member.

b. The name and address of each manager.

c. The name and address of the limited liability company, the resident agent of the limited liability company, and the name of the state in which the limited liability company was organized.

(f) If applicable, the name and address of each affiliate of the applicant.

(g) The applicant’s gross annual receipts attributable to prescription drug wholesale distribution activities for the previous tax year.

(h) The tax year of the applicant.

(i) A copy of the deed for the property on which applicant’s establishment is located, if the establishment is owned by the applicant, or a copy of the applicant’s lease for the property on which applicant’s establishment is located that has an original term of not less than 1 calendar year, if the establishment is not owned by the applicant.

(j) A list of all licenses and permits issued to the applicant by any other state which authorize the applicant to purchase or possess prescription drugs.

(k) The name of the manager of the establishment that is applying for the permit or to renew the permit, the next four highest ranking employees responsible for prescription drug wholesale operations for the establishment, and the name of all affiliated parties for the establishment, together with the personal information statement and fingerprints required pursuant to subsection (9) for each of such persons.

(l) The name of each of the applicant’s designated representatives as required by subsection (15), together with the personal information statement and fingerprints required pursuant to subsection (9) for each such person.

(m) Evidence of a surety bond in this state or any other state in the United States in the amount of $100,000. If the annual gross receipts of the applicant’s previous tax year are $10 million or less, evidence of a surety bond in the amount of $25,000. The specific language of the surety bond must include the State of Florida as a beneficiary, payable to the Professional Regulation Trust Fund. In lieu of the surety bond, the applicant may provide other equivalent security such as an irrevocable letter of credit, or a deposit in a trust account or financial institution, which includes the State of Florida as a beneficiary, payable to the Professional Regulation Trust Fund. The purpose of the bond or other security is to secure payment of any administrative penalties imposed by the department and any fees and costs incurred by the department regarding that permit which are authorized under state law and which the permittee fails to pay 30 days after the fine or costs become final. The department may make a claim against such bond or security until 1 year after the permittee’s license ceases to be valid or until 60 days after any administrative or legal proceeding authorized in this part which involves the permittee is concluded, including any appeal, whichever occurs later.

(n) For establishments used in wholesale distribution, proof of an inspection conducted by the department, the United States Food and Drug Administration, or another governmental entity charged with the regulation of good manufacturing practices related to wholesale distribution of prescription drugs, within timeframes set forth by the department in departmental rules, which demonstrates substantial compliance with current good manufacturing practices applicable to wholesale distribution of prescription drugs. The department may recognize another state’s inspection of a wholesale distributor located in that state if such state’s laws are deemed to be substantially equivalent to the law of this state by the department. The department may accept an inspection by a third-party accreditation or inspection service which meets the criteria set forth in department rule.

(o) Any other relevant information that the department requires.

(p) Documentation of the credentialing policies and procedures required by s. 499.0121(15).

(9)(a) Each person required by subsection (8) or subsection (15) to provide a personal information statement and fingerprints shall provide the following information to the department on forms prescribed by the department:

1. The person’s places of residence for the past 7 years.

2. The person’s date and place of birth.

3. The person’s occupations, positions of employment, and offices held during the past 7 years.

4. The principal business and address of any business, corporation, or other organization in which each such office of the person was held or in which each such occupation or position of employment was carried on.

5. Whether the person has been, during the past 7 years, the subject of any proceeding for the revocation of any license and, if so, the nature of the proceeding and the disposition of the proceeding.

6. Whether, during the past 7 years, the person has been enjoined, temporarily or permanently, by a court of competent jurisdiction from violating any federal or state law regulating the possession, control, or distribution of prescription drugs, together with details concerning any such event.

7. A description of any involvement by the person with any business, including any investments, other than the ownership of stock in a publicly traded company or mutual fund, during the past 4 years, which manufactured, administered, prescribed, distributed, or stored pharmaceutical products and any lawsuits in which such businesses were named as a party.

8. A description of any felony criminal offense of which the person, as an adult, was found guilty, regardless of whether adjudication of guilt was withheld or whether the person pled guilty or nolo contendere. A criminal offense committed in another jurisdiction which would have been a felony in this state must be reported. If the person indicates that a criminal conviction is under appeal and submits a copy of the notice of appeal of that criminal offense, the applicant must, within 15 days after the disposition of the appeal, submit to the department a copy of the final written order of disposition.

9. A photograph of the person taken in the previous 180 days.

10. A set of fingerprints for the person on a form and under procedures specified by the department, together with payment of an amount equal to the costs incurred by the department for the criminal record check of the person.

11. The name, address, occupation, and date and place of birth for each member of the person’s immediate family who is 18 years of age or older. As used in this subparagraph, the term “member of the person’s immediate family” includes the person’s spouse, children, parents, siblings, the spouses of the person’s children, and the spouses of the person’s siblings.

12. Any other relevant information that the department requires.

(b) The information required pursuant to paragraph (a) shall be provided under oath.

(c) The department shall submit the fingerprints provided by a person for initial licensure to the Department of Law Enforcement for a statewide criminal record check and for forwarding to the Federal Bureau of Investigation for a national criminal record check of the person. The department shall submit the fingerprints provided by a person as a part of a renewal application to the Department of Law Enforcement for a statewide criminal record check, and for forwarding to the Federal Bureau of Investigation for a national criminal record check, for the initial renewal of a permit after January 1, 2004; for any subsequent renewal of a permit, the department shall submit the required information for a statewide and national criminal record check of the person. Any person who as a part of an initial permit application or initial permit renewal after January 1, 2004, submits to the department a set of fingerprints required for the criminal record check required in this paragraph is not required to provide a subsequent set of fingerprints for a criminal record check to the department, if the person has undergone a criminal record check as a condition of the issuance of an initial permit or the initial renewal of a permit of an applicant after January 1, 2004. The department is authorized to contract with private vendors, or enter into interagency agreements, to collect electronic fingerprints where fingerprints are required for registration, certification, or the licensure process or where criminal history record checks are required.

(d) For purposes of applying for renewal of a permit under subsection (8) or certification under subsection (16), a person may submit the following in lieu of satisfying the requirements of paragraphs (a), (b), and (c):

1. A photograph of the individual taken within 180 days; and

2. A copy of the personal information statement form most recently submitted to the department and a certification under oath, on a form specified by the department, that the individual has reviewed the previously submitted personal information statement form and that the information contained therein remains unchanged.

(10) The department may deny an application for a permit or refuse to renew a permit for a prescription drug wholesale distributor or an out-of-state prescription drug wholesale distributor if:

(a) The applicant has not met the requirements for the permit.

(b) The management, officers, or directors of the applicant or any affiliated party are found by the department to be incompetent or untrustworthy.

(c) The applicant is so lacking in experience in managing a wholesale distributor as to make the issuance of the proposed permit hazardous to the public health.

(d) The applicant is so lacking in experience in managing a wholesale distributor as to jeopardize the reasonable promise of successful operation of the wholesale distributor.

(e) The applicant is lacking in experience in the distribution of prescription drugs.

(f) The applicant’s past experience in manufacturing or distributing prescription drugs indicates that the applicant poses a public health risk.

(g) The applicant is affiliated directly or indirectly through ownership, control, or other business relations, with any person or persons whose business operations are or have been detrimental to the public health.

(h) The applicant, or any affiliated party, has been found guilty of or has pleaded guilty or nolo contendere to any felony or crime punishable by imprisonment for 1 year or more under the laws of the United States, any state, or any other country, regardless of whether adjudication of guilt was withheld.

(i) The applicant or any affiliated party has been charged with a felony in a state or federal court and the disposition of that charge is pending during the application review or renewal review period.

(j) The applicant has furnished false or fraudulent information or material in any application made in this state or any other state in connection with obtaining a permit or license to manufacture or distribute drugs, devices, or cosmetics.

(k) That a federal, state, or local government permit currently or previously held by the applicant, or any affiliated party, for the manufacture or distribution of any drugs, devices, or cosmetics has been disciplined, suspended, or revoked and has not been reinstated.

(l) The applicant does not possess the financial or physical resources to operate in compliance with the permit being sought, this chapter, and the rules adopted under this chapter.

(m) The applicant or any affiliated party receives, directly or indirectly, financial support and assistance from a person who was an affiliated party of a permittee whose permit was subject to discipline or was suspended or revoked, other than through the ownership of stock in a publicly traded company or a mutual fund.

(n) The applicant or any affiliated party receives, directly or indirectly, financial support and assistance from a person who has been found guilty of any violation of this part or chapter 465, chapter 501, or chapter 893, any rules adopted under this part or those chapters, any federal or state drug law, or any felony where the underlying facts related to drugs, regardless of whether the person has been pardoned, had her or his civil rights restored, or had adjudication withheld, other than through the ownership of stock in a publicly traded company or a mutual fund.

(o) The applicant for renewal of a permit under s. 499.01(2)(e) or (f) has not actively engaged in the wholesale distribution of prescription drugs, as demonstrated by the regular and systematic distribution of prescription drugs throughout the year as evidenced by not fewer than 12 wholesale distributions in the previous year and not fewer than three wholesale distributions in the previous 6 months.

(p) Information obtained in response to s. 499.01(2)(e) or (f) demonstrates it would not be in the best interest of the public health, safety, and welfare to issue a permit.

(q) The applicant does not possess the financial standing and business experience for the successful operation of the applicant.

(r) The applicant or any affiliated party has failed to comply with the requirements for manufacturing or distributing prescription drugs under this part, similar federal laws, similar laws in other states, or the rules adopted under such laws.

(11) Upon approval of the application by the department and payment of the required fee, the department shall issue or renew a prescription drug wholesale distributor or an out-of-state prescription drug wholesale distributor permit to the applicant.

(12) A person that engages in wholesale distribution of prescription drugs in this state must have a wholesale distributor’s permit issued by the department, except as noted in this section. Each establishment must be separately permitted except as noted in this subsection.

(a) A separate establishment permit is not required when a permitted prescription drug wholesale distributor consigns a prescription drug to a pharmacy that is permitted under chapter 465 and located in this state, provided that:

1. The consignor wholesale distributor notifies the department in writing of the contract to consign prescription drugs to a pharmacy along with the identity and location of each consignee pharmacy;

2. The pharmacy maintains its permit under chapter 465;

3. The consignor wholesale distributor, which has no legal authority to dispense prescription drugs, complies with all wholesale distribution requirements of s. 499.0121 with respect to the consigned drugs and maintains records documenting the transfer of title or other completion of the wholesale distribution of the consigned prescription drugs;

4. The distribution of the prescription drug is otherwise lawful under this chapter and other applicable law;

5. Open packages containing prescription drugs within a pharmacy are the responsibility of the pharmacy, regardless of how the drugs are titled; and

6. The pharmacy dispenses the consigned prescription drug in accordance with the limitations of its permit under chapter 465 or returns the consigned prescription drug to the consignor wholesale distributor. In addition, a person who holds title to prescription drugs may transfer the drugs to a person permitted or licensed to handle the reverse distribution or destruction of drugs. Any other distribution by and means of the consigned prescription drug by any person, not limited to the consignor wholesale distributor or consignee pharmacy, to any other person is prohibited.

(b) A wholesale distributor’s permit is not required for the one-time transfer of title of a pharmacy’s lawfully acquired prescription drug inventory by a pharmacy with a valid permit issued under chapter 465 to a consignor prescription drug wholesale distributor, permitted under this chapter, in accordance with a written consignment agreement between the pharmacy and that wholesale distributor if the permitted pharmacy and the permitted prescription drug wholesale distributor comply with all of the provisions of paragraph (a) and the prescription drugs continue to be within the permitted pharmacy’s inventory for dispensing in accordance with the limitations of the pharmacy permit under chapter 465. A consignor drug wholesale distributor may not use the pharmacy as a wholesale distributor through which it distributes the prescription drugs to other pharmacies. Nothing in this section is intended to prevent a wholesale distributor from obtaining this inventory in the event of nonpayment by the pharmacy.

(c) A separate establishment permit is not required when a permitted prescription drug wholesale distributor operates temporary transit storage facilities for the sole purpose of storage, for up to 16 hours, of a delivery of prescription drugs when the wholesale distributor was temporarily unable to complete the delivery to the recipient.

(d) The department shall require information from each wholesale distributor as part of the permit and renewal of such permit, as required under this section.

(13) Personnel employed in wholesale distribution must have appropriate education and experience to enable them to perform their duties in compliance with state permitting requirements.

(14) The name of a permittee or establishment on a prescription drug wholesale distributor permit or an out-of-state prescription drug wholesale distributor permit may not include any indicia of attainment of any educational degree, any indicia that the permittee or establishment possesses a professional license, or any name or abbreviation that the department determines is likely to cause confusion or mistake or that the department determines is deceptive, including that of any other entity authorized to purchase prescription drugs.

(15)(a) Each establishment that is issued an initial or renewal permit as a prescription drug wholesale distributor or an out-of-state prescription drug wholesale distributor must designate in writing to the department at least one natural person to serve as the designated representative of the wholesale distributor. Such person must have an active certification as a designated representative from the department.

(b) To be certified as a designated representative, a natural person must:

1. Submit an application on a form furnished by the department and pay the appropriate fees.

2. Be at least 18 years of age.

3. Have at least 2 years of verifiable full-time:

a. Work experience in a pharmacy licensed in this state or another state, where the person’s responsibilities included, but were not limited to, recordkeeping for prescription drugs;

b. Managerial experience with a prescription drug wholesale distributor licensed in this state or in another state; or

c. Managerial experience with the United States Armed Forces, where the person’s responsibilities included, but were not limited to, recordkeeping, warehousing, distributing, or other logistics services pertaining to prescription drugs.

4. Receive a passing score of at least 75 percent on an examination given by the department regarding federal laws governing distribution of prescription drugs and this part and the rules adopted by the department governing the wholesale distribution of prescription drugs. This requirement shall be effective 1 year after the results of the initial examination are mailed to the persons that took the examination. The department shall offer such examinations at least four times each calendar year.

5. Provide the department with a personal information statement and fingerprints pursuant to subsection (9).

(c) The department may deny an application for certification as a designated representative or may suspend or revoke a certification of a designated representative pursuant to s. 499.067.

(d) A designated representative:

1. Must be actively involved in and aware of the actual daily operation of the wholesale distributor.

2. Must be employed full time in a managerial position by the wholesale distributor.

3. Must be physically present at the establishment during normal business hours, except for time periods when absent due to illness, family illness or death, scheduled vacation, or other authorized absence.

4. May serve as a designated representative for only one wholesale distributor at any one time.

(e) A wholesale distributor must notify the department when a designated representative leaves the employ of the wholesale distributor. Such notice must be provided to the department within 10 business days after the last day of designated representative’s employment with the wholesale distributor.

(f) A wholesale distributor may not operate under a prescription drug wholesale distributor permit or an out-of-state prescription drug wholesale distributor permit for more than 10 business days after the designated representative leaves the employ of the wholesale distributor, unless the wholesale distributor employs another designated representative and notifies the department within 10 business days of the identity of the new designated representative.

History.—s. 34, ch. 82-225; s. 108, ch. 83-218; s. 1, ch. 83-265; ss. 14, 15, 52, ch. 92-69; s. 187, ch. 97-264; ss. 30, 31, ch. 98-151; s. 172, ch. 99-397; s. 37, ch. 2000-242; s. 20, ch. 2001-53; s. 138, ch. 2001-277; s. 38, ch. 2002-400; ss. 11, 12, 13, 14, ch. 2003-155; s. 85, ch. 2004-5; s. 3, ch. 2004-328; s. 2, ch. 2005-248; ss. 2, 3, ch. 2006-92; s. 22, ch. 2007-6; ss. 2, 10, 11, 28, ch. 2008-207; s. 61, ch. 2009-21; s. 17, ch. 2011-141; s. 67, ch. 2012-5; s. 34, ch. 2014-1; s. 9, ch. 2016-6; s. 7, ch. 2016-212.

Note.—Subsections (1)-(7) former s. 499.01(2)-(8).



499.01201 - Agency for Health Care Administration review and use of statute and rule violation or compliance data.

499.01201 Agency for Health Care Administration review and use of statute and rule violation or compliance data.—Notwithstanding any other provision of law, the Agency for Health Care Administration may not:

(1) Review or use any violation or alleged violation of s. 499.0121(6), or any rules adopted under that section, as a ground for denying or withholding any payment of a Medicaid reimbursement to a pharmacy licensed under chapter 465; or

(2) Review or use compliance with s. 499.0121(6), or any rules adopted under that section, as the subject of any audit of Medicaid-related records held by a pharmacy licensed under chapter 465.

History.—s. 4, ch. 2005-248; s. 12, ch. 2008-207; s. 8, ch. 2016-212.



499.0121 - Storage and handling of prescription drugs; recordkeeping.

499.0121 Storage and handling of prescription drugs; recordkeeping.—The department shall adopt rules to implement this section as necessary to protect the public health, safety, and welfare. Such rules shall include, but not be limited to, requirements for the storage and handling of prescription drugs and for the establishment and maintenance of prescription drug distribution records.

(1) ESTABLISHMENTS.—An establishment at which prescription drugs are stored, warehoused, handled, held, offered, marketed, or displayed must:

(a) Be of suitable size and construction to facilitate cleaning, maintenance, and proper operations;

(b) Have storage areas designed to provide adequate lighting, ventilation, temperature, sanitation, humidity, space, equipment, and security conditions;

(c) Have a quarantine area for storage of prescription drugs that are outdated, damaged, deteriorated, misbranded, or adulterated, or that are in immediate or sealed, secondary containers that have been opened;

(d) Be maintained in a clean and orderly condition; and

(e) Be free from infestation by insects, rodents, birds, or vermin of any kind.

(2) SECURITY.—

(a) An establishment that is used for wholesale drug distribution must be secure from unauthorized entry.

1. Access from outside the premises must be kept to a minimum and be well controlled.

2. The outside perimeter of the premises must be well lighted.

3. Entry into areas where prescription drugs are held must be limited to authorized personnel.

(b) An establishment that is used for wholesale drug distribution must be equipped with:

1. An alarm system to detect entry after hours; however, the department may exempt by rule establishments that only hold a permit as prescription drug wholesale distributor-brokers; and

2. A security system that will provide suitable protection against theft and diversion. When appropriate, the security system must provide protection against theft or diversion that is facilitated or hidden by tampering with computers or electronic records.

(c) Any vehicle that contains prescription drugs must be secure from unauthorized access to the prescription drugs in the vehicle.

(3) STORAGE.—All prescription drugs shall be stored at appropriate temperatures and under appropriate conditions in accordance with requirements, if any, in the labeling of such drugs, or with requirements in the official compendium.

(a) If no storage requirements are established for a prescription drug, the drug may be held at “controlled” room temperature, as defined in the official compendium, to help ensure that its identity, strength, quality, and purity are not adversely affected.

(b) Appropriate manual, electromechanical, or electronic temperature and humidity recording equipment, devices, or logs must be used to document proper storage of prescription drugs.

(c) The recordkeeping requirements in subsection (6) must be followed for all stored prescription drugs.

(4) EXAMINATION OF MATERIALS AND RECORDS.—

(a) Upon receipt, each outside shipping container must be visually examined for identity and to prevent the acceptance of contaminated prescription drugs that are otherwise unfit for distribution. This examination must be adequate to reveal container damage that would suggest possible contamination or other damage to the contents.

(b) Each outgoing shipment must be carefully inspected for identity of the prescription drug products and to ensure that there is no delivery of prescription drugs that have expired or been damaged in storage or held under improper conditions.

(c) The recordkeeping requirements in subsection (6) must be followed for all incoming and outgoing prescription drugs.

(d) Upon receipt, a wholesale distributor must review records required under this section for the acquisition of prescription drugs for accuracy and completeness, considering the total facts and circumstances surrounding the transactions and the wholesale distributors involved.

(5) RETURNED, DAMAGED, OR OUTDATED PRESCRIPTION DRUGS.—

(a)1. Prescription drugs that are outdated, damaged, deteriorated, misbranded, or adulterated must be quarantined and physically separated from other prescription drugs until they are destroyed or returned to their supplier. A quarantine section must be separate and apart from other sections where prescription drugs are stored so that prescription drugs in this section are not confused with usable prescription drugs.

2. Prescription drugs must be examined at least every 12 months, and drugs for which the expiration date has passed must be removed and quarantined.

(b) Any prescription drugs of which the immediate or sealed outer containers or sealed secondary containers have been opened or used must be identified as such and must be quarantined and physically separated from other prescription drugs until they are destroyed or returned to the supplier.

(c) If the conditions under which a prescription drug has been returned cast doubt on the drug’s safety, identity, strength, quality, or purity, the drug must be destroyed or returned to the supplier, unless examination, testing, or other investigation proves that the drug meets appropriate standards of safety, identity, strength, quality, and purity. In determining whether the conditions under which a drug has been returned cast doubt on the drug’s safety, identity, strength, quality, or purity, the wholesale distributor must consider, among other things, the conditions under which the drug has been held, stored, or shipped before or during its return and the conditions of the drug and its container, carton, or labeling, as a result of storage or shipping.

(d) The recordkeeping requirements in subsection (6) must be followed for all outdated, damaged, deteriorated, misbranded, or adulterated prescription drugs.

(6) RECORDKEEPING.—The department shall adopt rules that require keeping such records of prescription drugs, including active pharmaceutical ingredients, as are necessary for the protection of the public health.

(a) The following persons must maintain business records that include the information specified in paragraph (b):

1. Persons permitted or required to be permitted under this chapter to engage in the manufacture, repackaging, or distribution of active pharmaceutical ingredients or prescription drugs.

2. Persons other than those set forth in subparagraph 1. that engage in the receipt of active pharmaceutical ingredients or prescription drugs.

(b) Business records for persons specified in paragraph (a) must include:

1. The name and address of the seller, and the Florida permit number of the seller if such seller is not exempt from Florida permitting requirements, of the active pharmaceutical ingredient or prescription drug.

2. The address of the location the active pharmaceutical ingredient or prescription drug was shipped from.

3. The distribution date of the active pharmaceutical ingredient or prescription drug.

4. The name, strength, and quantity, and the National Drug Code if such code has been assigned, of the distributed active pharmaceutical ingredient or prescription drug.

5. The name and Florida permit number of the person that purchased the active pharmaceutical ingredient or prescription drug.

6. The financial data, including the unit type and unit price, for the distributions involving active pharmaceutical ingredients or prescription drugs.

7. The date and method of disposition of the active pharmaceutical ingredient or prescription drug.

(c) Each manufacturer or repackager of medical devices, over-the-counter drugs, or cosmetics must maintain business records that include:

1. The name and address of the seller or transferor of the product.

2. The address of the location the product was shipped from.

3. The date of the sale or distribution of the product.

4. The name and quantity of the product involved.

5. The name and address of the person who purchased the product.

(d) Persons permitted, or required to be permitted, under this chapter to engage in the manufacture, repackaging, or distribution of active pharmaceutical ingredients or prescription drugs; or the manufacture or repackaging of medical devices, over-the-counter drugs, and cosmetics; must establish, maintain, or have the capability to create a current inventory of the active pharmaceutical ingredients, prescription drugs, over-the-counter drugs, cosmetics, and devices at an establishment where activities specified in this paragraph are undertaken and must be able to produce such inventory for inspection by the department within 2 business days.

(e) Business records required to be kept pursuant to this section, and that are kept at the inspection site or can be immediately retrieved by computer or other electronic means, must be readily available for authorized inspection during the retention period. Records kept at a central location outside of this state which are not electronically retrievable must be made available for inspection within 2 working days after a request by an authorized official of a federal, state, or local law enforcement agency. Records maintained at a central location within this state must be maintained at an establishment that is permitted pursuant to this part, and such records must be readily available for inspection.

(f) Records required to be kept pursuant to this subsection must be maintained as specified for a period of not less than 6 years from the date of disposition of the active pharmaceutical ingredients, prescription drugs, over-the-counter drugs, medical devices, or cosmetics.

(g) To the extent that prescription drugs are also products as defined in the federal act, as amended, and the information required by the business records requirements of this section are also included in the tracking and tracing requirements of the federal act, as amended, and departmental rules, the manufacturer, wholesale distributor, repackager, or dispenser must follow both the requirements of the federal act, as amended, and departmental rules.

(7) PRESCRIPTION DRUG PURCHASE LIST.—

(a) Each wholesale distributor, except for a manufacturer, shall annually provide the department with a written list of all wholesale distributors and manufacturers from whom the wholesale distributor purchases prescription drugs. A wholesale distributor, except a manufacturer, shall notify the department not later than 10 days after any change to either list.

(b) Such portions of the information required pursuant to this subsection which are a trade secret, as defined in s. 812.081, shall be maintained by the department as trade secret information is required to be maintained under s. 499.051. This paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(8) WRITTEN POLICIES AND PROCEDURES.—Wholesale distributors must establish, maintain, and adhere to written policies and procedures, which must be followed for the receipt, security, storage, inventory, and distribution of prescription drugs, including policies and procedures for identifying, recording, and reporting losses or thefts, and for correcting all errors and inaccuracies in inventories. Wholesale distributors must include in their written policies and procedures:

(a) A procedure whereby the oldest approved stock of a prescription drug product is distributed first. The procedure may permit deviation from this requirement, if the deviation is temporary and appropriate.

(b) A procedure to be followed for handling recalls and withdrawals of prescription drugs. Such procedure must be adequate to deal with recalls and withdrawals due to:

1. Any action initiated at the request of the Food and Drug Administration or any other federal, state, or local law enforcement or other government agency, including the department.

2. Any voluntary action by the manufacturer or repackager to remove defective or potentially defective drugs from the market; or

3. Any action undertaken to promote public health and safety by replacing existing merchandise with an improved product or new package design.

(c) A procedure to ensure that wholesale distributors prepare for, protect against, and handle any crisis that affects security or operation of any facility if a strike, fire, flood, or other natural disaster, or a local, state, or national emergency, occurs.

(d) A procedure to ensure that any outdated prescription drugs are segregated from other drugs and returned to the manufacturer or repackager or destroyed. This procedure must provide for written documentation of the disposition of outdated prescription drugs. This documentation must be maintained for 2 years after disposition of the outdated drugs.

(9) RESPONSIBLE PERSONS.—Wholesale distributors must establish and maintain lists of officers, directors, managers, designated representatives, and other persons in charge of wholesale drug distribution, storage, and handling, including a description of their duties and a summary of their qualifications.

(10) COMPLIANCE WITH FEDERAL, STATE, AND LOCAL LAW.—A wholesale distributor must operate in compliance with applicable federal, state, and local laws and regulations.

(a) A wholesale distributor must allow the department and authorized federal, state, and local officials to enter and inspect its premises and delivery vehicles, and to audit its records and written operating procedures, at reasonable times and in a reasonable manner, to the extent authorized by law.

(b) A wholesale distributor that deals in controlled substances must register with the Drug Enforcement Administration and must comply with all applicable state, local, and federal laws. A wholesale distributor that distributes any substance controlled under chapter 893 must notify the department when registering with the Drug Enforcement Administration pursuant to that chapter and must provide the department with its DEA number.

(11) SALVAGING AND REPROCESSING.—A wholesale distributor is subject to any applicable federal, state, or local laws or regulations that relate to prescription drug product salvaging or reprocessing.

(12) SHIPPING AND TRANSPORTATION.—The person responsible for shipment and transportation of a prescription drug in a wholesale distribution may use a common carrier; its own vehicle or employee acting within the scope of employment if authorized under s. 499.03 for the possession of prescription drugs in this state; or, in the case of a prescription drug intended for domestic distribution, an independent contractor who must be the agent of the authorized seller or recipient responsible for shipping and transportation as set forth in a written contract between the parties. A person selling a prescription drug for export must obtain documentation, such as a validated airway bill, bill of lading, or other appropriate documentation that the prescription drug was exported. A person responsible for shipping or transporting prescription drugs is not required to maintain documentation from a common carrier that the designated recipient received the prescription drugs; however, the person must obtain such documentation from the common carrier and make it available to the department upon request of the department.

(13) DUE DILIGENCE OF SUPPLIERS.—Prior to purchasing any prescription drugs from another wholesale distributor, a prescription drug wholesale distributor, an out-of-state prescription drug wholesale distributor, or a prescription drug repackager must:

(a) Enter an agreement with the selling wholesale distributor by which the selling wholesale distributor will indemnify the purchasing wholesale distributor for any loss caused to the purchasing wholesale distributor related to the purchase of drugs from the selling wholesale distributor which are determined to be counterfeit or to have been distributed in violation of any federal or state law governing the distribution of drugs.

(b) Determine that the selling wholesale distributor has insurance coverage of not less than the greater of 1 percent of the amount of total dollar volume of the prescription drug sales reported to the department under s. 499.012(8)(g) or $500,000; however the coverage need not exceed $2 million.

(c) Obtain information from the selling wholesale distributor, including the length of time the selling wholesale distributor has been licensed in this state, a copy of the selling wholesale distributor’s licenses or permits, and background information concerning the ownership of the selling wholesale distributor, including the experience of the wholesale distributor in the wholesale distribution of prescription drugs.

(d) Verify that the selling wholesale distributor’s Florida permit is valid.

(e) Inspect the selling wholesale distributor’s licensed establishment to document that it has a policies and procedures manual relating to the distribution of drugs, the appropriate temperature controlled environment for drugs requiring temperature control, an alarm system, appropriate access restrictions, and procedures to ensure that records related to the wholesale distribution of prescription drugs are maintained as required by law:

1. Before purchasing any drug from the wholesale distributor, and at least once each subsequent year; or

2. Before purchasing any drug from the wholesale distributor, and each subsequent year obtain a complete copy of the most recent inspection report for the establishment which was prepared by the department or the regulatory authority responsible for wholesale distributors in the state in which the establishment is located.

(14) DISTRIBUTION REPORTING.—Each prescription drug wholesale distributor, out-of-state prescription drug wholesale distributor, retail pharmacy drug wholesale distributor, manufacturer, or repackager that engages in the wholesale distribution of controlled substances as defined in s. 893.02 shall submit a report to the department of its receipts and distributions of controlled substances listed in Schedule II, Schedule III, Schedule IV, or Schedule V as provided in s. 893.03. Wholesale distributor facilities located within this state shall report all transactions involving controlled substances, and wholesale distributor facilities located outside this state shall report all distributions to entities located in this state. If the prescription drug wholesale distributor, out-of-state prescription drug wholesale distributor, retail pharmacy drug wholesale distributor, manufacturer, or repackager does not have any controlled substance distributions for the month, a report shall be sent indicating that no distributions occurred in the period. The report shall be submitted monthly by the 20th of the next month, in the electronic format used for controlled substance reporting to the Automation of Reports and Consolidated Orders System division of the federal Drug Enforcement Administration. Submission of electronic data must be made in a secured Internet environment that allows for manual or automated transmission. Upon successful transmission, an acknowledgment page must be displayed to confirm receipt. The report must contain the following information:

(a) The federal Drug Enforcement Administration registration number of the wholesale distributing location.

(b) The federal Drug Enforcement Administration registration number of the entity to which the drugs are distributed or from which the drugs are received.

(c) The transaction code that indicates the type of transaction.

(d) The National Drug Code identifier of the product and the quantity distributed or received.

(e) The Drug Enforcement Administration Form 222 number or Controlled Substance Ordering System Identifier on all Schedule II transactions.

(f) The date of the transaction.

The department must share the reported data with the Department of Law Enforcement and local law enforcement agencies upon request and must monitor purchasing to identify purchasing levels that are inconsistent with the purchasing entity’s clinical needs. The Department of Law Enforcement shall investigate purchases at levels that are inconsistent with the purchasing entity’s clinical needs to determine whether violations of chapter 893 have occurred.

(15) DUE DILIGENCE OF PURCHASERS.—

(a) Each prescription drug wholesale distributor, out-of-state prescription drug wholesale distributor, and retail pharmacy drug wholesale distributor must establish and maintain policies and procedures to credential physicians licensed under chapter 458, chapter 459, chapter 461, or chapter 466 and pharmacies that purchase or otherwise receive from the wholesale distributor controlled substances listed in Schedule II or Schedule III as provided in s. 893.03. The prescription drug wholesale distributor, out-of-state prescription drug wholesale distributor, or retail pharmacy drug wholesale distributor shall maintain records of such credentialing and make the records available to the department upon request. Such credentialing must, at a minimum, include:

1. A determination of the clinical nature of the receiving entity, including any specialty practice area.

2. A review of the receiving entity’s history of Schedule II and Schedule III controlled substance purchasing from the wholesale distributor.

3. A determination that the receiving entity’s Schedule II and Schedule III controlled substance purchasing history, if any, is consistent with and reasonable for that entity’s clinical business needs.

(b) A wholesale distributor must take reasonable measures to identify its customers, understand the normal and expected transactions conducted by those customers, and identify those transactions that are suspicious in nature. A wholesale distributor must establish internal policies and procedures for identifying suspicious orders and preventing suspicious transactions. A wholesale distributor must assess orders for more than 7,500 unit doses of any one controlled substance in any one month to determine whether the purchase is reasonable. In making such assessments, a wholesale distributor may consider the purchasing entity’s clinical business needs, location, and population served, in addition to other factors established in the distributor’s policies and procedures. A wholesale distributor must report to the department any regulated transaction involving an extraordinary quantity of a listed chemical, an uncommon method of payment or delivery, or any other circumstance that the regulated person believes may indicate that the listed chemical will be used in violation of the law. The wholesale distributor shall maintain records that document the report submitted to the department in compliance with this paragraph.

(c) A wholesale distributor may not distribute controlled substances to an entity if any criminal history record check for any person associated with that entity shows that the person has been convicted of, or entered a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction related to controlled substances, the practice of pharmacy, or the dispensing of medicinal drugs.

History.—s. 16, ch. 92-69; s. 32, ch. 98-151; ss. 38, 40, ch. 2000-242; ss. 15, 16, 18, ch. 2003-155; s. 86, ch. 2004-5; s. 4, ch. 2004-328; s. 10, ch. 2004-387; s. 3, ch. 2005-248; s. 5, ch. 2006-310; s. 17, ch. 2007-6; s. 13, ch. 2008-207; s. 62, ch. 2009-21; s. 3, ch. 2009-221; s. 40, ch. 2010-161; s. 18, ch. 2011-141; s. 123, ch. 2014-17; s. 4, ch. 2014-89; s. 10, ch. 2016-6; s. 22, ch. 2016-105; s. 26, ch. 2016-145; s. 9, ch. 2016-212.

Note.—Paragraph (6)(d) former s. 499.013(4).



499.01211 - Drug Wholesale Distributor Advisory Council.

499.01211 Drug Wholesale Distributor Advisory Council.—

(1) There is created the Drug Wholesale Distributor Advisory Council within the department. The council shall meet at least once each calendar quarter. Staff for the council shall be provided by the department. The council shall consist of 12 members who shall serve without compensation. The council shall elect a chairperson and a vice chairperson annually.

(2) The Secretary of Business and Professional Regulation or his or her designee and the Secretary of Health Care Administration or her or his designee shall be members of the council. The Secretary of Business and Professional Regulation shall appoint 10 additional members to the council who shall be appointed to a term of 4 years each, as follows:

(a) Three persons, each of whom is employed by a different prescription drug wholesale distributor permitted under this part which operates nationally and is a primary wholesale distributor as defined in s. 499.003.

(b) One person employed by a prescription drug wholesale distributor permitted under this part which is a secondary wholesale distributor, as defined in s. 499.003.

(c) One person employed by a retail pharmacy chain located in this state.

(d) One person who is a member of the Board of Pharmacy and is a pharmacist licensed under chapter 465.

(e) One person who is a physician licensed pursuant to chapter 458 or chapter 459.

(f) One person who is an employee of a hospital licensed pursuant to chapter 395 and is a pharmacist licensed pursuant to chapter 465.

(g) One person who is an employee of a pharmaceutical manufacturer.

(h) One person who is an employee of a permitted medical gas manufacturer or medical gas wholesale distributor and who has been recommended by the Compressed Gas Association.

(3) The council shall review this part and the rules adopted to administer this part annually, provide input to the department regarding all proposed rules to administer this part, make recommendations to the department to improve the protection of the prescription drugs and public health, make recommendations to improve coordination with other states’ regulatory agencies and the federal government concerning the wholesale distribution of drugs, and make recommendations to minimize the impact of regulation of the wholesale distribution industry while ensuring protection of the public health.

History.—s. 17, ch. 2003-155; s. 23, ch. 2007-6; s. 105, ch. 2008-6; s. 14, ch. 2008-207; s. 41, ch. 2010-161; s. 4, ch. 2012-143; s. 5, ch. 2014-89.



499.015 - Registration of drugs, devices, and cosmetics; issuance of certificates of free sale.

499.015 Registration of drugs, devices, and cosmetics; issuance of certificates of free sale.—

(1)(a) Except for those persons exempted from the definition of manufacturer in s. 499.003, any person who manufactures, packages, repackages, labels, or relabels a drug, device, or cosmetic in this state must register such drug, device, or cosmetic biennially with the department; pay a fee in accordance with the fee schedule provided by s. 499.041; and comply with this section. The registrant must list each separate and distinct drug, device, or cosmetic at the time of registration.

(b) The department may not register any product that does not comply with the Federal Food, Drug, and Cosmetic Act, as amended, or Title 21 C.F.R. Registration of a product by the department does not mean that the product does in fact comply with all provisions of the Federal Food, Drug, and Cosmetic Act, as amended.

(2) The department may require the submission of a catalog and specimens of labels at the time of application for registration of drugs, devices, and cosmetics packaged and prepared in compliance with the federal act, which submission constitutes a satisfactory compliance for registration of the products. With respect to all other drugs, devices, and cosmetics, the department may require the submission of a catalog and specimens of labels at the time of application for registration, but the registration will not become effective until the department has examined and approved the label of the drug, device, or cosmetic product. This approval or denial must include written notification to the manufacturer.

(3) Except for those persons exempted from the definition of manufacturer in s. 499.003, a person may not sell any product that he or she has failed to register in conformity with this section. Such failure to register subjects such drug, device, or cosmetic product to seizure and condemnation as provided in s. 499.062, and subjects such person to the penalties and remedies provided in this part.

(4) Unless a registration is renewed, it expires 2 years after the last day of the month in which it was issued. Any product registration issued or renewed on or after July 1, 2016, shall expire on the same date as the manufacturer or repackager permit of the person seeking to register the product. If the first product registration issued to a person on or after July 1, 2016, expires less than 366 days after issuance, the fee for product registration shall be $15. If the first product registration issued to a person on or after July 1, 2016, expires more than 365 days after issuance, the fee for product registration shall be $30. The department may issue a stop-sale notice or order against a person that is subject to the requirements of this section and that fails to comply with this section within 31 days after the date the registration expires. The notice or order shall prohibit such person from selling or causing to be sold any drugs, devices, or cosmetics covered by this part until he or she complies with the requirements of this section.

(5) A product regulated under this section which is not included in the biennial registration may not be sold until it is registered and complies with this section.

(6) The department may issue a certificate of free sale for any product that is required to be registered under this part.

(7) A product registration is valid only for the company named on the registration and located at the address on the registration. A person whose product is registered by the department under this section must notify the department before any change in the name or address of the establishment to which the product is registered. If a person whose product is registered ceases conducting business, the person must notify the department before closing the business.

(8) Notwithstanding any requirements set forth in this part, a manufacturer of medical devices that is registered with the federal Food and Drug Administration is exempt from this section and s. 499.041(6) if:

(a) The manufacturer’s medical devices are approved for marketing by, or listed with the federal Food and Drug Administration in accordance with federal law for commercial distribution; or

(b) The manufacturer subcontracts with a manufacturer of medical devices to manufacture components of such devices.

(9) However, the manufacturer must submit evidence of such registration, listing, or approval with its initial application for a permit to do business in this state, as required in s. 499.01 and any changes to such information previously submitted at the time of renewal of the permit. Evidence of approval, listing, and registration by the federal Food and Drug Administration must include:

(a) For Class II devices, a copy of the premarket notification letter (510K);

(b) For Class III devices, a Federal Drug Administration premarket approval number;

(c) For a manufacturer who subcontracts with a manufacturer of medical devices to manufacture components of such devices, a Federal Drug Administration registration number; or

(d) For a manufacturer of medical devices whose devices are exempt from premarket approval by the Federal Drug Administration, a Federal Drug Administration registration number.

History.—s. 34, ch. 82-225; s. 110, ch. 83-218; s. 1, ch. 83-265; s. 3, ch. 84-115; ss. 20, 52, ch. 92-69; s. 587, ch. 97-103; s. 36, ch. 98-151; s. 1, ch. 99-165; s. 41, ch. 2000-242; s. 12, ch. 2000-326; s. 18, ch. 2001-63; s. 33, ch. 2001-89; s. 88, ch. 2004-5; s. 18, ch. 2008-207; s. 63, ch. 2009-21; s. 36, ch. 2014-89; s. 10, ch. 2016-212.



499.023 - New drugs; sale, manufacture, repackaging, distribution.

499.023 New drugs; sale, manufacture, repackaging, distribution.—A person may not sell, offer for sale, hold for sale, manufacture, repackage, distribute, or give away any new drug unless an approved application has become effective under s. 505 of the federal act or unless otherwise permitted by the Secretary of the United States Department of Health and Human Services for shipment in interstate commerce.

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; ss. 26, 52, ch. 92-69.



499.024 - Drug product classification.

499.024 Drug product classification.—The department shall adopt rules to classify drug products intended for use by humans which the United States Food and Drug Administration has not classified in the federal act or the Code of Federal Regulations.

(1) Drug products must be classified as proprietary, prescription, or investigational drugs.

(2) If a product is distributed without required labeling, it is misbranded while held for sale.

(3) Any product that falls under the definition of drug in s. 499.003 may be classified under the authority of this section. This section does not subject portable emergency oxygen inhalators to classification; however, this section does not exempt any person from ss. 499.01 and 499.015.

(4) Any product classified under the authority of this section reverts to the federal classification, if different, upon the federal regulation or act becoming effective.

(5) The department may by rule reclassify drugs subject to this part when such classification action is necessary to protect the public health.

(6) The department may adopt rules that exempt from any labeling or packaging requirements of this part drugs classified under this section if those requirements are not necessary to protect the public health.

History.—s. 9, ch. 88-159; s. 1, ch. 89-296; ss. 27, 52, ch. 92-69; s. 589, ch. 97-103; s. 42, ch. 2000-242; s. 13, ch. 2000-326; s. 61, ch. 2006-1; s. 106, ch. 2008-6; s. 19, ch. 2008-207; s. 5, ch. 2012-143; s. 37, ch. 2014-89.



499.025 - Drug products in finished, solid, oral dosage form; identification requirements.

499.025 Drug products in finished, solid, oral dosage form; identification requirements.—

(1) A drug product in finished, solid, oral dosage form for which a prescription is required by federal or state law may not be manufactured or distributed within this state unless it is clearly and prominently marked or imprinted with an individual symbol, number, company name, words, letters, marking, or national drug code, or any combination thereof, that identifies the drug product and the manufacturer or distributor of the drug product which has the ability to respond to requests for information regarding the drug product.

(2) A manufacturer or distributor must make available to the department on request descriptive material that identifies each current imprint used by the manufacturer.

(3) The department, upon application by a manufacturer, may exempt a particular drug product from the requirements of subsection (1) on the ground that imprinting is not feasible because of the size, texture, or other unique characteristic of the drug product.

(4) This section does not apply to drug products compounded by a pharmacist licensed under chapter 465 in a pharmacy operating under a permit issued by the Board of Pharmacy.

(5) The department shall adopt rules for implementing this section.

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; s. 22, ch. 86-256; ss. 28, 52, ch. 92-69; s. 18, ch. 2000-326.



499.028 - Drug samples or complimentary drugs; starter packs; permits to distribute.

499.028 Drug samples or complimentary drugs; starter packs; permits to distribute.—

(1) As used in this section, the term:

(a) “Drug sample,” or “complimentary drug,” means a human prescription drug that is labeled “sample,” “not to be sold,” “complimentary,” or other words to that effect, that is provided as a courtesy, that is not intended to be sold, and that is intended to promote the sale of the drug.

(b) “Starter packs,” also known as “stock samples,” “trade packages,” “initial dose packs,” or “starter stocks,” means human prescription drugs that are generally distributed without charge by manufacturers or distributors to pharmacies to be placed in stock and sold at retail. Although starter packs are generally given without charge to the pharmacy, they are not intended to be a free sample to the consumer nor are they labeled as such. Starter packs are subject to regulation as prescription drugs under the Florida Drug and Cosmetic Act in the same manner as stock shipments of prescription drugs. Starter packs are not drug samples.

(2) A person may not sell, purchase, or trade or offer to sell, purchase, or trade any drug sample. An officer or executive of a drug manufacturer or distributor is not subject to criminal liability solely because of a sale, purchase, trade, or offer to sell, purchase, or trade of a drug sample in violation of this subsection by other employees of the manufacturer or distributor.

(3) Except as provided in this section, a representative of a drug manufacturer or distributor may not distribute any drug sample.

(a) The manufacturer or distributor of a human prescription drug may, in accordance with this paragraph, distribute drug samples by mail or common carrier to practitioners licensed to prescribe such drugs or, at the request of a licensed practitioner, to pharmacies of hospitals or to pharmacies of other health care entities. Such a distribution of drug samples may only be made:

1. In response to a written request for drug samples made on a form that meets the requirements of paragraph (b); and

2. Under a system that requires the recipient of the drug sample to execute a written receipt for the drug sample upon its delivery and to return the receipt to the manufacturer or distributor.

(b) A written request for a drug sample that is required by this section must contain:

1. The name, address, professional designation, and signature of the practitioner who makes the request;

2. The name, strength, and dosage form of the drug sample requested and the quantity requested;

3. The name of the manufacturer of the drug sample requested; and

4. The date of the request.

(c) Each drug manufacturer or distributor that makes distributions by mail or common carrier under this paragraph must maintain, for a period of 3 years, the request forms submitted for such distributions and the receipts submitted for such distributions and must maintain a record of distributions of drug samples which identifies the drugs distributed and the recipients of the distributions. Forms, receipts, and records required to be maintained under this paragraph must be made available by the drug manufacturer or distributor to the department for its review and inspection.

(d) The manufacturer or distributor of a drug subject to paragraph (1)(a) may, by means other than mail or common carrier, distribute drug samples only if the manufacturer or distributor makes the distributions in accordance with paragraph (e) and carries out the activities described in subsections (4)-(9).

(e) Drug samples may only be distributed:

1. To a practitioner authorized by law to prescribe such drugs if the practitioner makes a written request for the drug samples; or

2. At the written request of such a practitioner, to pharmacies of hospitals or to pharmacies of other health care entities. The written request for drug samples must be made on a form that contains the practitioner’s name, address, and professional designation, the name, strength, and dosage form of the drug sample requested, the quantity of drug samples requested, the name of the manufacturer or distributor of the drug sample, the date of the request, and the signature of the practitioner that makes the request.

(4) A drug manufacturer or distributor must store drug samples under the conditions described on their labels that will maintain the stability, integrity, and effectiveness of the drug samples and will assure that the drug samples remain free of contamination, deterioration, and adulteration.

(5) A drug manufacturer or distributor must conduct, at least annually, a complete and accurate inventory of all drug samples in the possession of representatives of the manufacturer or distributor. A drug manufacturer or distributor must maintain lists of the names and addresses of each of its representatives who distribute drug samples and of the sites where drug samples are stored. A drug manufacturer or distributor must maintain for at least 3 years records of all drug samples distributed, destroyed, or returned to the manufacturer or distributor, of all inventories maintained under this subsection, of all thefts or significant losses of drug samples, and of all requests made under 1subparagraph 1. for drug samples. The drug manufacturer or distributor must make available to the department upon request any record or list maintained under this subsection. The department shall provide to the Department of Business and Professional Regulation the names of those practitioners who have received an excessive or inappropriate quantity of such drugs.

(6) A drug manufacturer or distributor must notify the department of any significant loss of drug samples and any known theft of drug samples.

(7) A drug manufacturer or distributor must report to the department any conviction of itself or of its assigns, agents, employees, or representatives for a violation of s. 503(c)(1) of the federal act or of this part because of the sale, purchase, or trade of a drug sample or the offer to sell, purchase, or trade a drug sample.

(8) Drug manufacturers or distributors must provide to the department the name and telephone number of the individual responsible for responding to a request for information regarding drug samples.

(9) All out-of-date drug samples must be returned to the manufacturer or distributor of that drug sample.

(10) A manufacturer or distributor may not directly or through its agents, employees, or independent contractors, hold, distribute, or otherwise dispose of any complimentary drugs or drug samples in this state without first obtaining a complimentary drug distributor permit pursuant to this section.

(11)(a) Application for a permit by a manufacturer or distributor to hold, distribute, or otherwise dispose of drugs pursuant to this section must be made on a form prescribed by the department and must be accompanied by an application fee in an amount not exceeding $250 per year, as is determined by the department.

(b) A permit issued under this section expires 2 years after the date of issuance, unless sooner suspended or revoked.

(c) A permit is renewable biennially upon the filing of an application for renewal and the payment of a renewal fee of not more than $250 per year, as determined by the department, if the applicant meets the requirements established by this section and the rules adopted under this section.

(12) The department may suspend or revoke a permit issued under this section, after giving notice and an opportunity to be heard pursuant to chapter 120, when:

(a) Such permit was obtained by misrepresentation or fraud or through a mistake of the department.

(b) The holder of the permit has distributed or disposed of any prescription drug, directly or through its agents, employees, or independent contractors, to any person not authorized to possess such drug.

(c) The holder of the permit, or its agents, employees, or independent contractors, has distributed or possessed any prescription drug except in the usual course of its business.

(d) The holder of the permit, or its agents, employees, or independent contractors, has distributed any prescription drug that is misbranded or adulterated under this part.

(e) The holder of the permit, or its agents, employees, or independent contractors, has distributed any prescription drug without written request, when a written request is required by this section.

(f) The holder of the permit has in its employ, or uses as agent or independent contractor for the purpose of distributing or disposing of drugs, any person who has:

1. Violated the requirements of this section or any rule adopted under this section.

2. Been convicted in any of the courts of this state, the United States, or any other state of a felony or any other crime involving moral turpitude or involving those drugs named or described in chapter 893.

(13) The department may, pursuant to chapter 120, impose an administrative fine, not to exceed $5,000 per violation per day, for the violation of this section or rules adopted under this section. Each day such violation continues constitutes a separate violation, and each such separate violation is subject to a separate fine. All amounts collected under this section shall be deposited into the Professional Regulation Trust Fund. In determining the amount of fine to be levied for a violation, the following factors must be considered:

(a) The severity of the violation.

(b) Any actions taken by the permittee to correct the violation or to remedy complaints.

(c) Any previous violations.

(14) Chapter 893 applies to all drug samples that are controlled substances.

(15) A person may not possess a prescription drug sample unless:

(a) The drug sample was prescribed to her or him as evidenced by the label required in s. 465.0276(4).

(b) She or he is the employee of a complimentary drug distributor that holds a permit issued under this part.

(c) She or he is a person to whom prescription drug samples may be distributed pursuant to this section.

(d) He or she is an officer or employee of a federal, state, or local government acting within the scope of his or her employment.

History.—s. 34, ch. 82-225; s. 114, ch. 83-218; s. 1, ch. 83-265; s. 8, ch. 84-115; s. 23, ch. 86-256; ss. 29, 52, ch. 92-69; s. 198, ch. 94-218; s. 23, ch. 97-98; s. 590, ch. 97-103; s. 39, ch. 99-397; s. 20, ch. 2008-207; s. 12, ch. 2012-143; s. 34, ch. 2016-230.

1Note.—Subsection (5) does not contain subparagraphs.



499.029 - Cancer Drug Donation Program.

499.029 Cancer Drug Donation Program.—

(1) This section may be cited as the “Cancer Drug Donation Program Act.”

(2) There is created a Cancer Drug Donation Program within the department for the purpose of authorizing and facilitating the donation of cancer drugs and supplies to eligible patients.

(3) As used in this section:

(a) “Cancer drug” means a prescription drug that has been approved under s. 505 of the federal Food, Drug, and Cosmetic Act and is used to treat cancer or its side effects or is used to treat the side effects of a prescription drug used to treat cancer or its side effects. “Cancer drug” does not include a substance listed in Schedule II, Schedule III, Schedule IV, or Schedule V of s. 893.03.

(b) “Closed drug delivery system” means a system in which the actual control of the unit-dose medication package is maintained by the facility rather than by the individual patient.

(c) “Donor” means a patient or patient representative who donates cancer drugs or supplies needed to administer cancer drugs that have been maintained within a closed drug delivery system; health care facilities, nursing homes, hospices, or hospitals with closed drug delivery systems; or pharmacies, drug manufacturers, medical device manufacturers or suppliers, or wholesalers of drugs or supplies, in accordance with this section. “Donor” includes a physician licensed under chapter 458 or chapter 459 who receives cancer drugs or supplies directly from a drug manufacturer, wholesale distributor, or pharmacy.

(d) “Eligible patient” means a person who the department determines is eligible to receive cancer drugs from the program.

(e) “Participant facility” means a class II hospital pharmacy that has elected to participate in the program and that accepts donated cancer drugs and supplies under the rules adopted by the department for the program.

(f) “Prescribing practitioner” means a physician licensed under chapter 458 or chapter 459 or any other medical professional with authority under state law to prescribe cancer medication.

(g) “Program” means the Cancer Drug Donation Program created by this section.

(h) “Supplies” means any supplies used in the administration of a cancer drug.

(4) Any donor may donate cancer drugs or supplies to a participant facility that elects to participate in the program and meets criteria established by the department for such participation. Cancer drugs or supplies may not be donated to a specific cancer patient, and donated drugs or supplies may not be resold by the program. Cancer drugs billed to and paid for by Medicaid in long-term care facilities that are eligible for return to stock under federal Medicaid regulations shall be credited to Medicaid and are not eligible for donation under the program. A participant facility may provide dispensing and consulting services to individuals who are not patients of the hospital.

(5) The cancer drugs or supplies donated to the program may be prescribed only by a prescribing practitioner for use by an eligible patient and may be dispensed only by a pharmacist.

(6)(a) A cancer drug may only be accepted or dispensed under the program if the drug is in its original, unopened, sealed container, or in a tamper-evident unit-dose packaging, except that a cancer drug packaged in single-unit doses may be accepted and dispensed if the outside packaging is opened but the single-unit-dose packaging is unopened with tamper-resistant packaging intact.

(b) A cancer drug may not be accepted or dispensed under the program if the drug bears an expiration date that is less than 6 months after the date the drug was donated or if the drug appears to have been tampered with or mislabeled as determined in paragraph (c).

(c) Prior to being dispensed to an eligible patient, the cancer drug or supplies donated under the program shall be inspected by a pharmacist to determine that the drug and supplies do not appear to have been tampered with or mislabeled.

(d) A dispenser of donated cancer drugs or supplies may not submit a claim or otherwise seek reimbursement from any public or private third-party payor for donated cancer drugs or supplies dispensed to any patient under the program, and a public or private third-party payor is not required to provide reimbursement to a dispenser for donated cancer drugs or supplies dispensed to any patient under the program.

(7)(a) A donation of cancer drugs or supplies shall be made only at a participant facility. A participant facility may decline to accept a donation. A participant facility that accepts donated cancer drugs or supplies under the program shall comply with all applicable provisions of state and federal law relating to the storage and dispensing of the donated cancer drugs or supplies.

(b) A participant facility that voluntarily takes part in the program may charge a handling fee sufficient to cover the cost of preparation and dispensing of cancer drugs or supplies under the program. The fee shall be established in rules adopted by the department.

(8) The department, upon the recommendation of the Board of Pharmacy, shall adopt rules to carry out the provisions of this section. Initial rules under this section shall be adopted no later than 90 days after the effective date of this act. The rules shall include, but not be limited to:

(a) Eligibility criteria, including a method to determine priority of eligible patients under the program.

(b) Standards and procedures for participant facilities that accept, store, distribute, or dispense donated cancer drugs or supplies.

(c) Necessary forms for administration of the program, including, but not limited to, forms for use by entities that donate, accept, distribute, or dispense cancer drugs or supplies under the program.

(d) The maximum handling fee that may be charged by a participant facility that accepts and distributes or dispenses donated cancer drugs or supplies.

(e) Categories of cancer drugs and supplies that the program will accept for dispensing; however, the department may exclude any drug based on its therapeutic effectiveness or high potential for abuse or diversion.

(f) Maintenance and distribution of the participant facility registry established in subsection (10).

(9) A person who is eligible to receive cancer drugs or supplies under the state Medicaid program or under any other prescription drug program funded in whole or in part by the state, by any other prescription drug program funded in whole or in part by the Federal Government, or by any other prescription drug program offered by a third-party insurer, unless benefits have been exhausted, or a certain cancer drug or supply is not covered by the prescription drug program, is ineligible to participate in the program created under this section.

(10) The department shall establish and maintain a participant facility registry for the program. The participant facility registry shall include the participant facility’s name, address, and telephone number. The department shall make the participant facility registry available on the department’s website to any donor wishing to donate cancer drugs or supplies to the program. The department’s website shall also contain links to cancer drug manufacturers that offer drug assistance programs or free medication.

(11) Any donor of cancer drugs or supplies, or any participant in the program, who exercises reasonable care in donating, accepting, distributing, or dispensing cancer drugs or supplies under the program and the rules adopted under this section shall be immune from civil or criminal liability and from professional disciplinary action of any kind for any injury, death, or loss to person or property relating to such activities.

(12) A pharmaceutical manufacturer is not liable for any claim or injury arising from the transfer of any cancer drug under this section, including, but not limited to, liability for failure to transfer or communicate product or consumer information regarding the transferred drug, as well as the expiration date of the transferred drug.

(13) If any conflict exists between the provisions in this section and the provisions in this chapter or chapter 465, the provisions in this section shall control the operation of the Cancer Drug Donation Program.

History.—s. 1, ch. 2006-310; s. 122, ch. 2007-5; ss. 2, 21, ch. 2008-207; s. 23, ch. 2016-105.



499.0295 - Experimental treatments for terminal conditions.

499.0295 Experimental treatments for terminal conditions.—

(1) This section may be cited as the “Right to Try Act.”

(2) As used in this section, the term:

(a) “Dispensing organization” means an organization approved by the Department of Health under s. 381.986(5) to cultivate, process, transport, and dispense low-THC cannabis, medical cannabis, and cannabis delivery devices.

(b) “Eligible patient” means a person who:

1. Has a terminal condition that is attested to by the patient’s physician and confirmed by a second independent evaluation by a board-certified physician in an appropriate specialty for that condition;

2. Has considered all other treatment options for the terminal condition currently approved by the United States Food and Drug Administration;

3. Has given written informed consent for the use of an investigational drug, biological product, or device; and

4. Has documentation from his or her treating physician that the patient meets the requirements of this paragraph.

(c) “Investigational drug, biological product, or device” means:

1. A drug, biological product, or device that has successfully completed phase 1 of a clinical trial but has not been approved for general use by the United States Food and Drug Administration and remains under investigation in a clinical trial approved by the United States Food and Drug Administration; or

2. Medical cannabis that is manufactured and sold by a dispensing organization.

(d) “Terminal condition” means a progressive disease or medical or surgical condition that causes significant functional impairment, is not considered by a treating physician to be reversible even with the administration of available treatment options currently approved by the United States Food and Drug Administration, and, without the administration of life-sustaining procedures, will result in death within 1 year after diagnosis if the condition runs its normal course.

(e) “Written informed consent” means a document that is signed by a patient, a parent of a minor patient, a court-appointed guardian for a patient, or a health care surrogate designated by a patient and includes:

1. An explanation of the currently approved products and treatments for the patient’s terminal condition.

2. An attestation that the patient concurs with his or her physician in believing that all currently approved products and treatments are unlikely to prolong the patient’s life.

3. Identification of the specific investigational drug, biological product, or device that the patient is seeking to use.

4. A realistic description of the most likely outcomes of using the investigational drug, biological product, or device. The description shall include the possibility that new, unanticipated, different, or worse symptoms might result and death could be hastened by the proposed treatment. The description shall be based on the physician’s knowledge of the proposed treatment for the patient’s terminal condition.

5. A statement that the patient’s health plan or third-party administrator and physician are not obligated to pay for care or treatment consequent to the use of the investigational drug, biological product, or device unless required to do so by law or contract.

6. A statement that the patient’s eligibility for hospice care may be withdrawn if the patient begins treatment with the investigational drug, biological product, or device and that hospice care may be reinstated if the treatment ends and the patient meets hospice eligibility requirements.

7. A statement that the patient understands he or she is liable for all expenses consequent to the use of the investigational drug, biological product, or device and that liability extends to the patient’s estate, unless a contract between the patient and the manufacturer of the investigational drug, biological product, or device states otherwise.

(3) Upon the request of an eligible patient, a manufacturer may, or upon a physician’s order pursuant to s. 381.986, a dispensing organization may:

(a) Make its investigational drug, biological product, or device available under this section.

(b) Provide an investigational drug, biological product, device, or cannabis delivery device as defined in s. 381.986 to an eligible patient without receiving compensation.

(c) Require an eligible patient to pay the costs of, or the costs associated with, the manufacture of the investigational drug, biological product, device, or cannabis delivery device as defined in s. 381.986.

(4) A health plan, third-party administrator, or governmental agency may provide coverage for the cost of, or the cost of services related to the use of, an investigational drug, biological product, or device.

(5) A hospital or health care facility licensed under chapter 395 is not required to provide new or additional services unless those services are approved by the hospital or health care facility.

(6) If an eligible patient dies while using an investigational drug, biological product, or device pursuant to this section, the patient’s heirs are not liable for any outstanding debt related to the patient’s use of the investigational drug, biological product, or device.

(7) A licensing board may not revoke, fail to renew, suspend, or take any action against a physician’s license issued under chapter 458 or chapter 459 based solely on the physician’s recommendations to an eligible patient regarding access to or treatment with an investigational drug, biological product, or device. A state entity responsible for Medicare certification may not take action against a physician’s Medicare certification based solely on the physician’s recommendation that an eligible patient have access to an investigational drug, biological product, or device.

(8) This section does not create a private cause of action against the manufacturer of an investigational drug, biological product, or device; against a person or entity involved in the care of an eligible patient who is using the investigational drug, biological product, or device; or for any harm to the eligible patient that is a result of the use of the investigational drug, biological product, or device if the manufacturer or other person or entity complies in good faith with the terms of this section and exercises reasonable care.

(9) This section does not expand the coverage an insurer must provide under the Florida Insurance Code and does not affect mandatory health coverage for participation in clinical trials.

History.—s. 1, ch. 2015-107; s. 2, ch. 2016-123.



499.03 - Possession of certain drugs without prescriptions unlawful; exemptions and exceptions.

499.03 Possession of certain drugs without prescriptions unlawful; exemptions and exceptions.—

(1) A person may not possess, or possess with intent to sell, dispense, or deliver, any habit-forming, toxic, harmful, or new drug subject to s. 499.003(32), or prescription drug as defined in s. 499.003(40), unless the possession of the drug has been obtained by a valid prescription of a practitioner licensed by law to prescribe the drug. However, this section does not apply to the delivery of such drugs to persons included in any of the classes named in this subsection, or to the agents or employees of such persons, for use in the usual course of their businesses or practices or in the performance of their official duties, as the case may be; nor does this section apply to the possession of such drugs by those persons or their agents or employees for such use:

(a) A licensed pharmacist or any person under the licensed pharmacist’s supervision while acting within the scope of the licensed pharmacist’s practice;

(b) A licensed practitioner authorized by law to prescribe prescription drugs or any person under the licensed practitioner’s supervision while acting within the scope of the licensed practitioner’s practice;

(c) A qualified person who uses prescription drugs for lawful research, teaching, or testing, and not for resale;

(d) A licensed hospital or other institution that procures such drugs for lawful administration or dispensing by practitioners;

(e) An officer or employee of a federal, state, or local government; or

(f) A person that holds a valid permit issued by the department pursuant to this part which authorizes that person to possess prescription drugs.

(2) The possession of a drug under subsection (1) by any person not exempted under this section, which drug is not properly labeled to indicate that possession is by a valid prescription of a practitioner licensed by law to prescribe such drug, is prima facie evidence that such possession is unlawful.

(3) Violation of subsection (1) is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, except that possession with the intent to sell, dispense, or deliver is a third degree felony, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) The department may adopt rules regarding persons engaged in lawful teaching, research, or testing who possess prescription drugs and may issue letters of exemption to facilitate the lawful possession of prescription drugs under this section.

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; s. 5, ch. 84-115; s. 75, ch. 87-243; ss. 30, 52, ch. 92-69; s. 37, ch. 98-151; s. 43, ch. 2000-242; s. 14, ch. 2000-326; s. 19, ch. 2001-63; s. 89, ch. 2004-5; s. 22, ch. 2008-207; s. 42, ch. 2010-161; s. 11, ch. 2016-212.



499.032 - Phenylalanine; prescription required.

499.032 Phenylalanine; prescription required.—Phenylalanine restricted formula is declared to be a prescription drug and may be dispensed only upon the prescription of a practitioner authorized by law to prescribe prescription drugs.

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; ss. 31, 52, ch. 92-69; s. 23, ch. 2008-207.



499.033 - Ephedrine; prescription required.

499.033 Ephedrine; prescription required.—Ephedrine is declared to be a prescription drug.

(1) Except as provided in subsection (2), any product that contains any quantity of ephedrine, a salt of ephedrine, an optical isomer of ephedrine, or a salt of an optical isomer of ephedrine may be dispensed only upon the prescription of a duly licensed practitioner authorized by the laws of the state to prescribe prescription drugs.

(2) A product containing ephedrine described in paragraphs (a)-(e) is exempt from subsection (1) if it may lawfully be sold over the counter without a prescription under the federal act; is labeled and marketed in a manner consistent with the pertinent United States Food and Drug Administration Over-the-Counter Tentative Final or Final Monograph; and is manufactured and distributed for legitimate medicinal use in a manner that reduces or eliminates the likelihood of abuse, when considered in the context with: the package sizes and the manner of packaging of the drug product; the name and labeling of the product; the manner of distribution, advertising, and promotion of the product; the duration, scope, health significance, and societal cost of abuse of the particular product; the need to provide medically important ephedrine-containing therapies to the public for United States Food and Drug Administration approved indications on an unrestricted, over-the-counter basis; and other facts as may be relevant to and consistent with public health and safety.

(a) Solid oral dosage forms that combine active ingredients in the following ranges for each dosage unit:

1. Theophylline (100-130mg), ephedrine (12.5-24mg).

2. Theophylline (60-100mg), ephedrine (12.5-24mg), guaifenesin (200-400mg).

3. Ephedrine (12.5-25mg), guaifenesin (200-400mg).

4. Phenobarbital (not greater than 8mg) in combination with the ingredients of subparagraph 1. or subparagraph 2.

(b) Liquid oral dosage forms that combine active ingredients in the following ranges for each (5ml) dose:

1. Theophylline (not greater than 45mg), ephedrine (not greater than 36mg), guaifenesin (not greater than 100mg), phenobarbital (not greater than 12mg).

2. Phenylephrine (not greater than 5mg), ephedrine (not greater than 5mg), chlorpheniramine (not greater than 2mg), dextromethorphan (not greater than 10mg), ammonium chloride (not greater than 40mg), ipecac fluid extract (not greater than 0.005ml).

(c) Anorectal preparations containing less than 5 percent ephedrine.

(d) Nasal decongestant compounds, mixtures, or preparations containing 0.5 percent or less ephedrine.

(e) Any drug product containing ephedrine that is marketed pursuant to an approved new drug application or legal equivalent under the federal act.

(3) The department may implement this section by rule.

History.—s. 7, ch. 94-309; s. 1, ch. 95-415; s. 61, ch. 2003-1; s. 24, ch. 2008-207.



499.035 - Dimethyl sulfoxide (DMSO); labeling and advertising.

499.035 Dimethyl sulfoxide (DMSO); labeling and advertising.—

(1) Dimethyl sulfoxide (DMSO) not approved for drug use must be clearly marked in at least 12-point boldfaced type: “May be unsafe. Not approved for human use.”

(2) All advertisements for the sale of dimethyl sulfoxide (DMSO) not approved for drug use must contain, within the advertisement and in bold lettering, the following statement: “Warning. May be unsafe. Not approved for human use.”

History.—s. 34, ch. 82-225; s. 26, ch. 82-402; s. 1, ch. 83-265; ss. 32, 52, ch. 92-69; ss. 1, 5, 8, ch. 94-309.



499.036 - Restrictions on sale of dextromethorphan.

499.036 Restrictions on sale of dextromethorphan.—

(1) As used in this section, the term:

(a) “Finished drug product” means a drug legally marketed under the Federal Food, Drug, and Cosmetic Act that is in finished dosage form. For purposes of this paragraph, the term “drug” has the same meaning as provided in 1s. 499.003(17).

(b) “Proof of age” means any document issued by a governmental agency that contains the date of birth and a description or photograph of the person purchasing the finished drug product. The term includes, but is not limited to, a passport, a driver license, or an identification card issued by this state, another state, or any branch of the United States Armed Forces.

(2)(a) A manufacturer, distributor, or retailer, or its employees and representatives, may not knowingly or willfully sell a finished drug product containing any quantity of dextromethorphan to a person younger than 18 years of age.

(b) A person younger than 18 years of age may not purchase a finished drug product containing any quantity of dextromethorphan.

(3) An employee or representative of a retailer making a retail sale of a finished drug product containing any quantity of dextromethorphan must require and obtain proof of age from the purchaser before completing the sale, unless from the purchaser’s outward appearance the person making the sale would reasonably presume the purchaser to be 25 years of age or older.

(4)(a) Each sales location of a manufacturer, distributor, or retailer whose employee or representative, during the course of the employee’s or representative’s employment or association with the manufacturer, distributor, or retailer, sells a finished drug product containing any quantity of dextromethorphan in violation of this section is subject to a written warning for an initial violation and, for each subsequent violation, a civil citation imposing a fine of not more than $100, which shall accrue and may be recovered in a civil action brought by the local jurisdiction. A manufacturer, distributor, or retailer who demonstrates a good faith effort to comply with this section is not subject to citation.

(b) An employee or representative of a manufacturer, distributor, or retailer who, during the course of the employee’s or representative’s employment or association with the manufacturer, distributor, or retailer, sells a finished drug product containing any quantity of dextromethorphan in violation of this section is subject to a written warning.

(c) A person who possesses or receives a finished drug product containing any quantity of dextromethorphan in violation of this section with the intent to distribute is subject to a civil citation imposing a fine of not more than $100 for each violation, which shall accrue and may be recovered in a civil action brought by the local jurisdiction. A civil citation issued to a person pursuant to this paragraph shall include information regarding how to dispute the citation and shall clearly state that the violation is a noncriminal violation.

(5) A civil citation issued to a manufacturer, distributor, or retailer pursuant to this section shall be provided to the manager on duty at the time the citation is issued. If a manager is not available, a local law enforcement officer shall attempt to contact the manager to issue the citation. If the local law enforcement officer is unsuccessful in contacting the manager, he or she may leave a copy of the citation with an employee 18 years of age or older and mail a copy of the citation by certified mail to the owner’s business address, as filed with the Department of State, or he or she may return to issue the citation at a later time. The civil citation shall provide:

(a) The date and approximate time of the sale in violation of this section.

(b) The location of the sale, including the address.

(c) The name of the employee or representative that completed the sale.

(d) Information regarding how to dispute the citation.

(e) Notice that the violation is a noncriminal violation.

(6) To dispute the citation, the recipient of the citation must provide notice of the dispute to the clerk of the county court in the jurisdiction in which the violation occurred within 15 days after receipt of the citation. The local jurisdiction, through its duly authorized officers, shall hold a hearing in the court of competent jurisdiction when a citation for a violation of this section is issued, when the violation is disputed, and when the recipient is issued the citation by a local law enforcement officer employed by or acting on behalf of the jurisdiction. If the court finds in favor of the jurisdiction, the court shall require payment of the fine as provided in this section.

(7) This section shall be applied uniformly throughout the state. Enforcement of this section shall remain with local law enforcement departments and officials charged with the enforcement of the laws of the state.

(8) This section does not:

(a) Impose any restriction on the placement of products in a retail store, direct access of customers to finished drug products, or the maintenance of transaction records.

(b) Apply to a medication containing dextromethorphan that is sold by a retailer pursuant to a valid prescription.

(c) Create a criminal violation. A person who violates this section commits a noncriminal violation as defined in s. 775.08(3).

(9) This section preempts any ordinance regulating the sale, distribution, receipt, or possession of dextromethorphan enacted by a county, municipality, or other political subdivision of the state, and dextromethorphan is not subject to further regulation by such political subdivisions.

History.—s. 1, ch. 2016-176

1Note.—Substituted by the editors for a reference to s. 499.003(18) to conform to the redesignation of subsection (18) as subsection (17) by s. 2, ch. 2016-212.



499.039 - Sale, distribution, or transfer of harmful chemical substances; penalties; authority for enforcement.

499.039 Sale, distribution, or transfer of harmful chemical substances; penalties; authority for enforcement.—It is unlawful for a person to sell, deliver, or give to a person under the age of 18 years any compound, liquid, or chemical containing toluol, hexane, trichloroethylene, acetone, toluene, ethyl acetate, methyl ethyl ketone, trichloroethane, isopropanol, methyl isobutyl ketone, ethylene glycol monomethyl ether acetate, cyclohexanone, nitrous oxide, diethyl ether, alkyl nitrites (butyl nitrite), or any similar substance for the purpose of inducing by breathing, inhaling, or ingesting a condition of intoxication or which is intended to distort or disturb the auditory, visual, or other physical or mental processes.

(1) On the first violation of this section, the department may issue a warning according to s. 499.002(5), if the violation has not caused temporary or permanent physical or mental injury to the user.

(2) If any violation of this section has caused temporary or permanent physical or mental injury to the user, the department may, pursuant to chapter 120, impose fines according to s. 499.066 and may report any violation to the appropriate state attorney for prosecution.

(3) The department shall adopt rules to implement this section.

History.—s. 12, ch. 86-133; s. 1, ch. 89-296; ss. 33, 52, ch. 92-69; s. 239, ch. 99-8; s. 25, ch. 2008-207.



499.04 - Fee authority.

499.04 Fee authority.—The department may collect fees for all drug, device, and cosmetic applications, permits, product registrations, and free-sale certificates. The total amount of fees collected from all permits, applications, product registrations, and free-sale certificates must be adequate to fund the expenses incurred by the department in carrying out this part. The department shall, by rule, establish a schedule of fees that are within the ranges provided in this section and shall adjust those fees from time to time based on the costs associated with administering this part. The fees are payable to the department to be deposited into the Professional Regulation Trust Fund for the sole purpose of carrying out this part.

History.—s. 34, ch. 82-225; s. 115, ch. 83-218; s. 1, ch. 83-265; ss. 34, 52, ch. 92-69; s. 15, ch. 2000-326; s. 26, ch. 2008-207; s. 13, ch. 2012-143.



499.041 - Schedule of fees for drug, device, and cosmetic applications and permits, product registrations, and free-sale certificates.

499.041 Schedule of fees for drug, device, and cosmetic applications and permits, product registrations, and free-sale certificates.—

(1) The department shall assess applicants requiring a manufacturing permit an annual fee within the ranges established in this section for the specific type of manufacturer.

(a) The fee for a prescription drug manufacturer permit may not be less than $500 or more than $750 annually.

(b) The fee for a device manufacturer permit may not be less than $500 or more than $600 annually.

(c) The fee for a cosmetic manufacturer permit may not be less than $250 or more than $400 annually.

(d) The fee for an over-the-counter drug manufacturer permit may not be less than $300 or more than $400 annually.

(e) The fee for a prescription drug repackager permit may not be less than $500 or more than $750 annually.

(f) A manufacturer may not be required to pay more than one fee per establishment to obtain an additional manufacturing permit, but each manufacturer must pay the highest fee applicable to his or her operation in each establishment.

(2) The department shall assess an applicant that is required to have a wholesaling permit an annual fee within the ranges established in this section for the specific type of wholesaling.

(a) The fee for a prescription drug wholesale distributor permit may not be less than $300 or more than $800 annually.

(b) The fee for an out-of-state prescription drug wholesale distributor permit may not be less than $300 or more than $800 annually.

(c) The fee for a nonresident prescription drug manufacturer permit may not be less than $300 or more than $500 annually.

(d) The fee for a retail pharmacy drug wholesale distributor permit may not be less than $35 or more than $50 annually.

(e) The fee for a freight forwarder permit may not be less than $200 or more than $300 annually.

(f) The fee for a veterinary prescription drug wholesale distributor permit may not be less than $300 or more than $500 annually.

(g) The fee for a limited prescription drug veterinary wholesale distributor permit may not be less than $300 or more than $500 annually.

(h) The fee for a third party logistics provider permit may not be less than $200 or more than $300 annually.

(3) The department shall assess an applicant that is required to have a retail establishment permit an annual fee within the ranges established in this section for the specific type of retail establishment.

(a) The fee for a veterinary prescription drug retail establishment permit may not be less than $200 or more than $300 annually.

(b) The fee for a health care clinic establishment permit may not be less than $125 or more than $250 annually.

(4) The department shall assess an applicant that is required to have a restricted prescription drug distributor permit an annual fee of not less than $200 or more than $300.

(5) In addition to the fee charged for a permit required by this part, the department shall assess applicants an initial application fee of $150 for each new permit issued by the department which requires an onsite inspection.

(6) A person that is required to register drugs, devices, or cosmetic products under s. 499.015 shall pay an annual product registration fee of not less than $5 or more than $15 for each separate and distinct product in package form. The registration fee is in addition to the fee charged for a free-sale certificate.

(7) The department shall assess an applicant that requests a free-sale certificate a fee of $25. A fee of $2 will be charged for each signature copy of a free-sale certificate that is obtained at the same time the free-sale certificate is issued.

(8) The department shall assess an out-of-state prescription drug wholesale distributor applicant or permittee an onsite inspection fee of not less than $1,000 or more than $3,000 annually, to be based on the actual cost of the inspection if an onsite inspection is performed by agents of the department.

(9) The department shall assess each person applying for certification as a designated representative a fee of $150, plus the cost of processing the criminal history record check.

(10) The department shall assess other fees as provided in this part.

History.—s. 34, ch. 82-225; s. 116, ch. 83-218; s. 1, ch. 83-265; ss. 10, 14, ch. 88-159; s. 4, ch. 89-296; ss. 35, 52, ch. 92-69; s. 591, ch. 97-103; s. 16, ch. 2000-326; s. 20, ch. 2003-155; s. 5, ch. 2004-328; s. 5, ch. 2006-92; s. 27, ch. 2008-207; s. 6, ch. 2014-89.



499.05 - Rules.

499.05 Rules.—

(1) The department shall adopt rules to implement and enforce this chapter with respect to:

(a) The definition of terms used in this chapter, and used in the rules adopted under this chapter, when the use of the term is not its usual and ordinary meaning.

(b) Labeling requirements for drugs, devices, and cosmetics.

(c) The establishment of fees authorized in this chapter.

(d) The identification of permits that require an initial application and onsite inspection or other prerequisites for permitting which demonstrate that the establishment and person are in compliance with the requirements of this chapter.

(e) The application processes and forms for product registration.

(f) Procedures for requesting and issuing certificates of free sale.

(g) Inspections and investigations conducted under s. 499.051 or s. 499.93, and the identification of information claimed to be a trade secret and exempt from the public records law as provided in s. 499.051(7).

(h) The establishment of a range of penalties, as provided in s. 499.066; requirements for notifying persons of the potential impact of a violation of this chapter; and a process for the uncontested settlement of alleged violations.

(i) Additional conditions that qualify as an emergency medical reason under s. 499.003(48)(b)2. or s. 499.82.

(j) The protection of the public health, safety, and welfare regarding good manufacturing practices that manufacturers and repackagers must follow to ensure the safety of the products.

(k) Information required from each retail establishment pursuant to s. 499.012(3) or s. 499.83(2)(c), including requirements for prescriptions or orders.

(l) The recordkeeping, storage, and handling with respect to each of the distributions of prescription drugs specified in s. 499.003(48)(a)-(v) or s. 499.82(14).

(m) Wholesale distributor reporting requirements of s. 499.0121(14).

(n) Wholesale distributor credentialing and distribution requirements of s. 499.0121(15).

(2) With respect to products in interstate commerce, those rules must not be inconsistent with rules and regulations of federal agencies unless specifically otherwise directed by the Legislature.

(3) The department shall adopt rules regulating recordkeeping for and the storage, handling, and distribution of medical devices and over-the-counter drugs to protect the public from adulterated products.

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; s. 6, ch. 84-115; s. 88, ch. 85-81; s. 4, ch. 86-133; ss. 17, 18, 36, ch. 92-69; ss. 2, 5, 8, ch. 94-309; ss. 31, 34, 38, ch. 98-151; s. 172, ch. 99-397; ss. 39, 44, ch. 2000-242; s. 20, ch. 2001-63; s. 32, ch. 2001-89; ss. 13, 14, 18, ch. 2003-155; ss. 87, 90, ch. 2004-5; s. 28, ch. 2008-207; s. 43, ch. 2010-161; s. 19, ch. 2011-141; s. 7, ch. 2014-89; s. 12, ch. 2016-212.

Note.—Paragraph (1)(k) former s. 499.013(3); paragraph (1)(l) former s. 499.0122(2)(b); paragraph (1)(m) former s. 499.012(12).



499.051 - Inspections and investigations.

499.051 Inspections and investigations.—

(1) The agents of the department and of the Department of Law Enforcement, after they present proper identification, may inspect, monitor, and investigate any establishment permitted pursuant to this chapter during business hours for the purpose of enforcing this chapter, chapters 465, 501, and 893, and the rules of the department that protect the public health, safety, and welfare.

(2) In addition to the authority set forth in subsection (1), the department and any duly designated officer or employee of the department may enter and inspect any other establishment for the purpose of determining compliance with this chapter and rules adopted under this chapter regarding any drug, device, or cosmetic product.

(3) Any application for a permit or product registration or for renewal of such permit or registration made pursuant to this chapter and rules adopted under this chapter constitutes permission for any entry or inspection of the premises in order to verify compliance with this chapter and rules; to discover, investigate, and determine the existence of compliance; or to elicit, receive, respond to, and resolve complaints and violations.

(4) Any application for a permit made pursuant to s. 499.012 or s. 499.831 and rules adopted under those sections constitutes permission for agents of the department and the Department of Law Enforcement, after presenting proper identification, to inspect, review, and copy any financial document or record related to the manufacture, repackaging, or distribution of a drug as is necessary to verify compliance with this chapter and the rules adopted by the department to administer this chapter, in order to discover, investigate, and determine the existence of compliance, or to elicit, receive, respond to, and resolve complaints and violations.

(5) The authority to inspect under this section includes the authority to access, review, and copy any and all financial documents related to the activity of manufacturing, repackaging, or distributing prescription drugs.

(6) The authority to inspect under this section includes the authority to secure:

(a) Samples or specimens of any drug, device, or cosmetic; or

(b) Such other evidence as is needed for any action to enforce this part and the rules adopted under this part.

(7)(a) The complaint and all information obtained pursuant to the investigation by the department are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the investigation and the enforcement action are completed.

(b) Information that constitutes a trade secret, as defined in s. 812.081, contained in the complaint or obtained by the department pursuant to the investigation must remain confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution as long as the information is held by the department. This paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(c) This subsection does not prohibit the department from using such information for regulatory or enforcement proceedings under this chapter or from providing such information to any law enforcement agency or any other regulatory agency. However, the receiving agency shall keep such records confidential and exempt as provided in this subsection.

History.—s. 34, ch. 82-225; s. 26, ch. 82-402; s. 1, ch. 83-265; s. 5, ch. 86-133; s. 11, ch. 88-159; ss. 37, 52, ch. 92-69; s. 199, ch. 94-218; ss. 3, 5, 8, ch. 94-309; s. 7, ch. 95-366; s. 332, ch. 96-406; s. 240, ch. 99-8; s. 62, ch. 2003-1; s. 21, ch. 2003-155; s. 26, ch. 2007-6; s. 29, ch. 2008-207; s. 8, ch. 2014-89; s. 11, ch. 2016-6; s. 13, ch. 2016-212.



499.052 - Records of interstate shipment.

499.052 Records of interstate shipment.—For the purpose of enforcing this part, carriers engaged in interstate commerce and persons receiving drugs, devices, or cosmetics in interstate commerce must, upon the request, in the manner set out below, by an officer or employee duly designated by the department, permit the officer or employee to have access to and to copy all records showing the movement in interstate commerce of any drug, device, or cosmetic, and the quantity, shipper, and consignee thereof.

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; ss. 38, 52, ch. 92-69; s. 30, ch. 2008-207.



499.055 - Reports and dissemination of information by department.

499.055 Reports and dissemination of information by department.—

(1) The department may cause to be published from time to time reports summarizing all judgments, decrees, and court orders that have been rendered under ss. 499.001-499.79, including the nature of any charges and the dispositions of the charges.

(2) The department may also cause to be disseminated such information regarding drugs, devices, and cosmetics as considered necessary in the interest of public health and the protection of consumers against fraud.

(3) This section does not prohibit the department from collecting, reporting, and illustrating the results of its investigations.

(4) The department shall publish on the department’s website and update at least monthly:

(a) A list of the prescription drug wholesale distributors, out-of-state prescription drug wholesale distributors, and retail pharmacy drug wholesale distributors against whom the department has initiated enforcement action pursuant to this part to suspend or revoke a permit, seek an injunction, or otherwise file an administrative complaint and the permit number of each such wholesale distributor.

(b) A list of the prescription drug wholesale distributors, out-of-state prescription drug wholesale distributors, and retail pharmacy drug wholesale distributors to which the department has issued a permit, including the date on which each permit will expire.

(c) A list of the prescription drug wholesale distributor, out-of-state prescription drug wholesale distributor, and retail pharmacy drug wholesale distributor permits that have been returned to the department, were suspended, were revoked, have expired, or were not renewed in the previous year.

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; s. 6, ch. 86-133; ss. 39, 52, ch. 92-69; s. 22, ch. 2003-155; s. 31, ch. 2008-207.



499.057 - Expenses and salaries.

499.057 Expenses and salaries.—Except as otherwise provided in the General Appropriations Act, all expenses and salaries shall be paid out of the Professional Regulation Trust Fund.

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; ss. 40, 52, ch. 92-69; s. 564, ch. 2003-261; s. 14, ch. 2012-143.



499.06 - Embargoing, detaining, or destroying article or processing equipment which is in violation of law or rule.

499.06 Embargoing, detaining, or destroying article or processing equipment which is in violation of law or rule.—

(1) When a duly authorized agent of the department finds, or has probable cause to believe, that any drug, device, or cosmetic is in violation of any provision of this part or any rule adopted under this part so as to be dangerous, unwholesome, or fraudulent within the meaning of this part, she or he may issue and enforce a stop-sale, stop-use, removal, or hold order, which order gives notice that such article or processing equipment is, or is suspected of being, in violation and has been detained or embargoed, and which order warns all persons not to remove, use, or dispose of such article or processing equipment by sale or otherwise until permission for removal, use, or disposal is given by such agent or the court. It is unlawful for any person to remove, use, or dispose of such detained or embargoed article or processing equipment by sale or otherwise without such permission; and such act is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) When an article or processing equipment detained or embargoed under subsection (1) has been found by such agent to be in violation of law or rule, she or he shall, within 90 days after the issuance of such notice, petition the circuit court, in the jurisdiction of which the article or processing equipment is detained or embargoed, for an order for condemnation of such article or processing equipment. When such agent has found that an article or processing equipment so detained or embargoed is not in violation, she or he shall rescind the stop-sale, stop-use, removal, or hold order.

(3) If the court finds that the detained or embargoed article or processing equipment is in violation, such article or processing equipment shall, after entry of the court order, be destroyed or made sanitary at the expense of the claimant thereof, under the supervision of such agent; and all court costs, fees, and storage and other proper expenses shall be taxed against the claimant of such article or processing equipment or her or his agent. However, when the violation can be corrected by proper labeling of the article or sanitizing of the processing equipment, and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article be so labeled or processed or such processing equipment be so sanitized, has been executed, the court may by order direct that such article or processing equipment be delivered to the claimant thereof for such labeling, processing, or sanitizing, under the supervision of an agent of the department. The expense of such supervision shall be paid by the claimant. Such bond shall be returned to the claimant of the article or processing equipment upon representation to the court by the department that the article or processing equipment is no longer in violation of this part and that the expenses of such supervision have been paid.

(4) When the department or any of its authorized agents finds in any room, building, vehicle of transportation, or other structure any perishable articles that are unsound or contain any filthy, decomposed, or putrid substances, or which may be poisonous or deleterious to health or otherwise unsafe, the same being hereby declared to be a nuisance, the department, or its authorized agent, shall forthwith condemn or destroy such articles or in any other manner render such articles unsalable.

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; ss. 41, 52, ch. 92-69; s. 592, ch. 97-103; s. 32, ch. 2008-207.



499.062 - Seizure and condemnation of drugs, devices, or cosmetics.

499.062 Seizure and condemnation of drugs, devices, or cosmetics.—

(1) Any article of any drug, device, or cosmetic that is adulterated or misbranded under this part is subject to seizure and condemnation by the department or by its duly authorized agents designated for that purpose in regard to drugs, devices, or cosmetics.

(2) Whenever a duly authorized officer or employee of the department finds cause, or has probable cause to believe that cause exists, for the seizure of any drug, device, or cosmetic, as set out in this part, he or she shall affix to the article a tag, stamp, or other appropriate marking, giving notice that the article is, or is suspected of being, subject to seizure under this part and that the article has been detained and seized by the department. Such officer or employee shall also warn all persons not to remove or dispose of the article, by sale or otherwise, until permission is given by the department or the court. Any person who violates this subsection is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(a) When any article detained or seized under this subsection has been found by the department to be subject to seizure and condemnation, the department shall petition the court for an order of condemnation or sale, as the court directs. The proceeds of the sale of drugs, devices, and cosmetics, less the legal costs and charges, shall be deposited into the Professional Regulation Trust Fund.

(b) If the department finds that any article seized under this subsection was not subject to seizure, the department or the designated officer or employee shall remove the tag or marking.

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; ss. 42, 43, 44, 52, ch. 92-69; s. 593, ch. 97-103; s. 33, ch. 2008-207; s. 15, ch. 2012-143.

Note.—Subsection (2) intro. former s. 499.063; paragraphs (2)(a), (b) former s. 499.064.



499.065 - Inspections; imminent danger.

499.065 Inspections; imminent danger.—

(1) Notwithstanding s. 499.051, the department shall inspect each prescription drug wholesale distributor establishment, prescription drug repackager establishment, veterinary prescription drug wholesale distributor establishment, limited prescription drug veterinary wholesale distributor establishment, and retail pharmacy drug wholesale distributor establishment that is required to be permitted under this part as often as necessary to ensure compliance with applicable laws and rules. The department shall have the right of entry and access to these facilities at any reasonable time.

(2) To protect the public from prescription drugs that are adulterated or otherwise unfit for human or animal consumption, the department may examine, sample, seize, and stop the sale or use of prescription drugs to determine the condition of those drugs. The department may immediately seize and remove any prescription drugs if the Secretary of Business and Professional Regulation or his or her designee determines that the prescription drugs represent a threat to the public health. The owner of any property seized under this section may, within 10 days after the seizure, apply to a court of competent jurisdiction for whatever relief is appropriate. At any time after 10 days, the department may destroy the drugs as contraband.

(3) The department may determine that a prescription drug wholesale distributor establishment, prescription drug repackager establishment, veterinary prescription drug wholesale distributor establishment, limited prescription drug veterinary wholesale distributor establishment, or retail pharmacy drug wholesale distributor establishment that is required to be permitted under this part is an imminent danger to the public health and shall require its immediate closure if the establishment fails to comply with applicable laws and rules and, because of the failure, presents an imminent threat to the public’s health, safety, or welfare. Any establishment so deemed and closed shall remain closed until allowed by the department or by judicial order to reopen.

(4) For purposes of this section, a refusal to allow entry to the department for inspection at reasonable times, or a failure or refusal to provide the department with required documentation for purposes of inspection, constitutes an imminent danger to the public health.

History.—s. 23, ch. 2003-155; s. 6, ch. 2004-328; s. 6, ch. 2006-92; s. 107, ch. 2008-6; s. 34, ch. 2008-207; s. 6, ch. 2012-143.



499.066 - Penalties; remedies.

499.066 Penalties; remedies.—In addition to other penalties and other enforcement provisions:

(1) The department may institute such suits or other legal proceedings as are required to enforce any provision of this chapter. If it appears that a person has violated any provision of this chapter for which criminal prosecution is provided, the department may provide the appropriate state attorney or other prosecuting agency having jurisdiction with respect to such prosecution with the relevant information in the department’s possession.

(2) If any person engaged in any activity covered by this chapter violates any provision of this chapter, any rule adopted under this chapter, or a cease and desist order as provided by this chapter, the department may obtain an injunction in the circuit court of the county in which the violation occurred or in which the person resides or has its principal place of business, and may apply in that court for such temporary and permanent orders as the department considers necessary to restrain the person from engaging in any such activities until the person complies with this chapter, the rules adopted under this chapter, and the orders of the department authorized by this chapter or to mandate compliance with this chapter, the rules adopted under this chapter, and any order or permit issued by the department under this chapter.

(3) The department may impose an administrative fine, not to exceed $5,000 per violation per day, for the violation of any provision of this chapter or rules adopted under this chapter. Each day a violation continues constitutes a separate violation, and each separate violation is subject to a separate fine. All amounts collected pursuant to this section shall be deposited into the Professional Regulation Trust Fund and are appropriated for the use of the department in administering this chapter. In determining the amount of the fine to be levied for a violation, the department shall consider:

(a) The severity of the violation;

(b) Any actions taken by the person to correct the violation or to remedy complaints; and

(c) Any previous violations.

(4) The department shall deposit any rewards, fines, or collections that are due the department and which derive from joint enforcement activities with other state and federal agencies which relate to this chapter, chapter 893, or the federal act, into the Professional Regulation Trust Fund. The proceeds of those rewards, fines, and collections are appropriated for the use of the department in administering this chapter.

(5) The department may issue an emergency order immediately suspending or revoking a permit if it determines that any condition in the establishment presents a danger to the public health, safety, and welfare.

(6) The department may issue an emergency order to immediately remove from commerce and public access any drug, device, or cosmetic, if the department determines that the drug, device, or cosmetic presents a clear and present danger to the public health, safety, and welfare.

(7) Resignation or termination of an affiliated party does not affect the department’s jurisdiction or discretion to proceed with action to suspend or revoke a permit or to impose other penalties or enforcement actions authorized by law.

History.—s. 34, ch. 82-225; s. 26, ch. 82-402; s. 117, ch. 83-218; s. 1, ch. 83-265; s. 7, ch. 86-133; s. 3, ch. 86-271; ss. 45, 52, ch. 92-69; ss. 4, 5, 8, ch. 94-309; s. 24, ch. 2003-155; s. 35, ch. 2008-207; s. 16, ch. 2012-143; s. 9, ch. 2014-89.



499.0661 - Cease and desist orders; removal of certain persons.

499.0661 Cease and desist orders; removal of certain persons.—

(1) CEASE AND DESIST ORDERS.—

(a) In addition to any authority otherwise provided in this chapter, the department may issue and serve a complaint stating charges upon a permittee or upon an affiliated party, whenever the department has reasonable cause to believe that the person or individual named therein is engaging in or has engaged in conduct that is:

1. An act that demonstrates a lack of fitness or trustworthiness to engage in the business authorized under the permit issued pursuant to this chapter, is hazardous to the public health, or constitutes business operations that are a detriment to the public health;

2. A violation of a provision of this chapter;

3. A violation of a rule of the department;

4. A violation of an order of the department; or

5. A breach of a written agreement with the department.

(b) The complaint must contain a statement of facts and notice of opportunity for a hearing pursuant to ss. 120.569 and 120.57.

(c) If a hearing is not requested within the time allowed by ss. 120.569 and 120.57, or if a hearing is held and the department finds that any of the charges are proven, the department may enter an order directing the permittee or the affiliated party named in the complaint to cease and desist from engaging in the conduct complained of and take corrective action to remedy the effects of past improper conduct and assure future compliance.

(d) A contested or default cease and desist order is effective when reduced to writing and served upon the permittee or affiliated party named therein. An uncontested cease and desist order is effective as agreed.

(e) Whenever the department finds that conduct described in paragraph (a) is likely to cause an immediate threat to the public health, it may issue an emergency cease and desist order requiring the permittee or any affiliated party to immediately cease and desist from engaging in the conduct complained of and to take corrective and remedial action. The emergency order is effective immediately upon service of a copy of the order upon the permittee or affiliated party named therein and remains effective for 90 days. If the department begins nonemergency cease and desist proceedings under this subsection, the emergency order remains effective until the conclusion of the proceedings under ss. 120.569 and 120.57.

(2) REMOVAL OF AFFILIATED PARTIES BY THE DEPARTMENT.—

(a) The department may issue and serve a complaint stating charges upon an affiliated party and upon the permittee involved whenever the department has reason to believe that an affiliated party is engaging in or has engaged in conduct that constitutes:

1. An act that demonstrates a lack of fitness or trustworthiness to engage in the business authorized under the permit issued pursuant to this chapter, is hazardous to the public health, or constitutes business operations that are a detriment to the public health;

2. A willful violation of this chapter; however, if the violation constitutes a misdemeanor, a complaint may not be served as provided in this section until the affiliated party is notified in writing of the matter of the violation and has been afforded a reasonable period of time, as set forth in the notice, to correct the violation and has failed to do so;

3. A violation of a law involving fraud or moral turpitude which constitutes a felony;

4. A willful violation of a rule of the department;

5. A willful violation of an order of the department; or

6. A material misrepresentation of fact, made knowingly and willfully or made with reckless disregard for the truth of the matter.

(b) The complaint must contain a statement of facts and notice of opportunity for a hearing pursuant to ss. 120.569 and 120.57.

(c) If a hearing is not requested within the time allotted by ss. 120.569 and 120.57, or if a hearing is held and the department finds that any of the charges in the complaint are proven true, the department may enter an order removing the affiliated party or restricting or prohibiting participation by the person in the affairs of that permittee or of any other permittee.

(d) A contested or default order of removal, restriction, or prohibition is effective when reduced to writing and served on the permittee and the affiliated party. An uncontested order of removal, restriction, or prohibition is effective as agreed.

(e)1. The chief executive officer, designated representative, or the person holding the equivalent office, of a permittee shall promptly notify the department if she or he has actual knowledge that any affiliated party is charged with a felony in a state or federal court.

2. Whenever any affiliated party is charged with a felony in a state or federal court or with the equivalent of a felony in the courts of any foreign country with which the United States maintains diplomatic relations, and the charge alleges violation of any law involving prescription drugs, pharmaceuticals, fraud, theft, or moral turpitude, the department may enter an emergency order suspending the affiliated party or restricting or prohibiting participation by the affiliated party in the affairs of the particular permittee or of any other permittee upon service of the order upon the permittee and the affiliated party charged. The order must contain notice of opportunity for a hearing pursuant to ss. 120.569 and 120.57, where the affiliated party may request a postsuspension hearing to show that continued service to or participation in the affairs of the permittee does not pose a threat to the public health or the interests of the permittee and does not threaten to impair public confidence in the permittee. In accordance with applicable departmental rules, the department shall notify the affiliated party whether the order suspending or prohibiting the person from participation in the affairs of a permittee will be rescinded or otherwise modified. The emergency order remains in effect, unless otherwise modified by the department, until the criminal charge is disposed of. The acquittal of the person charged, or the final, unappealed dismissal of all charges against the person, dissolves the emergency order but does not prohibit the department from instituting proceedings under paragraph (a). If the person charged is convicted or pleads guilty or nolo contendere, whether or not an adjudication of guilt is entered by the court, the emergency order shall become final.

(f) Any affiliated party removed pursuant to this section is not eligible for reemployment by the permittee or to be an affiliated party of any permittee except upon the written consent of the department. Any affiliated party who is removed, restricted, or prohibited from participating in the affairs of a permittee pursuant to this section may petition the department for modification or termination of the removal, restriction, or prohibition.

History.—s. 25, ch. 2003-155; ss. 2, 36, ch. 2008-207; s. 10, ch. 2014-89.



499.067 - Denial, suspension, or revocation of permit, certification, or registration.

499.067 Denial, suspension, or revocation of permit, certification, or registration.—

(1)(a) The department may deny, suspend, or revoke a permit if it finds that there has been a substantial failure to comply with this chapter or chapter 465, chapter 501, or chapter 893, the rules adopted under those chapters, any final order of the department, or applicable federal laws or regulations or other state laws or rules governing drugs, devices, or cosmetics.

(b) The department may deny an application for a permit or certification, or suspend or revoke a permit or certification, if the department finds that:

1. The applicant is not of good moral character or that it would be a danger or not in the best interest of the public health, safety, and welfare if the applicant were issued a permit or certification.

2. The applicant has not met the requirements for the permit or certification.

3. The applicant is not eligible for a permit or certification for any of the reasons enumerated in s. 499.012.

4. The applicant, permittee, or person certified under s. 499.012(15) demonstrates any of the conditions enumerated in s. 499.012.

5. The applicant, permittee, or person certified under s. 499.012(15) has committed any violation of this chapter.

(2) The department may deny, suspend, or revoke any registration required by this chapter for the violation of any provision of this chapter or of any rules adopted under this chapter.

(3) The department may revoke or suspend a permit:

(a) If the permit was obtained by misrepresentation or fraud or through a mistake of the department;

(b) If the permit was procured, or attempted to be procured, for any other person by making or causing to be made any false representation; or

(c) If the permittee has violated this chapter or rules adopted under this chapter.

(4) If a permit issued under this chapter is revoked or suspended, the owner, manager, operator, or proprietor of the establishment shall cease to operate as the permit authorized, from the effective date of the suspension or revocation until the person is again registered with the department and possesses the required permit. If a permit is revoked or suspended, the owner, manager, or proprietor shall remove all signs and symbols that identify the operation as premises permitted as a drug wholesaling establishment; drug, device, or cosmetic manufacturing establishment; or retail establishment. The department shall determine the length of time for which the permit is to be suspended. If a permit is revoked, the person that owns or operates the establishment may not apply for a permit under this chapter for a period of 1 year after the date of the revocation. A revocation of a permit may be permanent if the department considers that to be in the best interest of the public health.

(5) The department may deny, suspend, or revoke a permit issued under this chapter which authorizes the permittee to purchase prescription drugs if an owner, officer, employee, or other person who participates in administering or operating the establishment has been found guilty of a violation of this chapter or chapter 465, chapter 501, or chapter 893, any rules adopted under those chapters, or any federal or state drug law, regardless of whether the person has been pardoned, had her or his civil rights restored, or had adjudication withheld.

(6) The department shall deny, suspend, or revoke the permit of a person or establishment if the assignment, sale, transfer, or lease of an establishment permitted under this chapter will avoid an administrative penalty, civil action, or criminal prosecution.

(7) Notwithstanding s. 120.60(5), if a permittee fails to comply with s. 499.012(6) or s. 499.833, as applicable, the department may revoke the permit of the permittee and shall provide notice of the intended agency action by posting a notice at the department’s headquarters and by mailing a copy of the notice of intended agency action by certified mail to the most recent mailing address on record with the department and, if the permittee is not a natural person, to the permittee’s registered agent on file with the Department of State.

(8) The department may deny, suspend, or revoke a permit under this part if it finds the permittee has not complied with the credentialing requirements of s. 499.0121(15).

(9) The department may deny, suspend, or revoke a permit under this part if it finds the permittee has not complied with the reporting requirements of, or knowingly made a false statement in a report required by, s. 499.0121(14).

History.—s. 34, ch. 82-225; s. 1, ch. 83-265; s. 8, ch. 86-133; ss. 12, 14, ch. 88-159; s. 4, ch. 89-296; ss. 46, 52, ch. 92-69; s. 44, ch. 95-144; s. 594, ch. 97-103; s. 17, ch. 2000-326; s. 26, ch. 2003-155; s. 37, ch. 2008-207; s. 20, ch. 2011-141; s. 11, ch. 2014-89; s. 19, ch. 2016-212.






Part II - ETHER (ss. 499.601-499.79)

499.601 - Legislative intent; construction.

499.601 Legislative intent; construction.—

(1) The Legislature finds that the unregulated possession of bulk quantities of ether poses a substantial risk to the health, safety, and welfare of the citizens of this state, and it is the intent of the Legislature that this part be liberally construed to provide all protection necessary for the citizens of this state.

(2) The provisions of this part are cumulative and shall not be construed as repealing or affecting any powers, duties, or authority of the department under any other law of this state; except that, with respect to the regulation of ether as herein provided, in instances in which the provisions of this part may conflict with any other such law, the provisions of this part shall control.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429; s. 241, ch. 99-8; s. 7, ch. 2012-143; s. 123, ch. 2012-184.



499.61 - Definitions.

499.61 Definitions.—As used in this part:

(1) “Dealer” means any person, firm, corporation, or other entity selling, brokering, or transferring ether to anyone other than a licensed ether manufacturer, distributor, or dealer.

(2) “Department” means the Department of Business and Professional Regulation.

(3) “Distributor” means any person, firm, corporation, or other entity distributing, selling, marketing, transferring, or otherwise supplying ether to retailers, dealers, or any other entity in the primary channel of trade, but does not include retailers.

(4) “Ether” means diethyl ether in any form.

(5) “Manufacturer” means any person, firm, corporation, or other entity preparing, deriving, producing, synthesizing, or otherwise making ether in any form or repacking, relabeling, or manipulating ether.

(6) “Purchaser” means any person, firm, corporation, or other entity who purchases ether in quantities of 2.5 gallons, or equivalent by weight, or more for any purpose whatsoever, but does not include a dealer, distributor, or manufacturer.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429; s. 242, ch. 99-8; s. 8, ch. 2012-143; s. 124, ch. 2012-184.



499.62 - License or permit required of manufacturer, distributor, dealer, or purchaser of ether.

499.62 License or permit required of manufacturer, distributor, dealer, or purchaser of ether.—

(1) It shall be unlawful for any person to engage in the business of manufacturing, distributing, or dealing in ether in this state, except when done in conformity with the provisions of this part. No person shall be required to obtain more than one license under this part to handle ether, but each person shall pay the highest fee applicable to her or his operation in each location.

(2) Any person who manufactures, distributes, or deals in ether in this state must possess a current valid license issued by the department, except that a manufacturer, distributor, or dealer who also purchases ether in this state shall not be required to obtain an additional permit as a purchaser of ether.

(3) Any person who manufactures, distributes, or deals in ether at or from more than one location must possess a current valid license for each location.

(4) Any person who purchases ether in this state must possess a current valid permit issued by the department, except that no permit shall be required of any person who purchases ether in quantities of less than 2.5 gallons, or equivalent by weight.

(5) Annual fees for licenses and permits shall be specified by rule of the department, but shall not exceed the following amounts:

(a) Manufacturer’s license..........$700

(b) Distributor’s license..........$700

(c) Dealer’s license..........$350

(d) Purchaser’s permit..........$150

(6) Licenses and permits issued by the department shall be valid beginning on October 1 of the year for which they are issued and shall expire on the following September 30.

(7) A licensed or permitted facility shall renew its license or permit prior to its expiration date. If a renewal application and fee are not filed by the expiration date of any year, the permit may be reinstated only upon payment of a delinquent fee of $50, plus the required renewal fee, within 30 days after the date of expiration. If any person who is subject to the requirements of this part fails to comply with the renewal, the department shall have the authority to seize all ether products and dispose of them as of November 1 of the year the license or permit expires. Any funds collected from the disposal shall be placed in the Professional Regulation Trust Fund.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429; s. 596, ch. 97-103; s. 17, ch. 2012-143.



499.63 - Forms for applications for licenses and permits.

499.63 Forms for applications for licenses and permits.—

(1) The forms for applications for ether licenses and permits shall be prescribed by the department.

(2) Each application for a license or permit required by the provisions of this part shall be filed in writing with the department. Each application shall require, as a minimum, the full name, date of birth, place of birth, social security number, physical description of the applicant, residence address and telephone number, and business address and telephone number of the applicant. Each application must be accompanied by an accurate and current photograph of the applicant and a complete set of fingerprints of the applicant taken by an authorized law enforcement officer; however, a set of fingerprints shall not be required if the applicant has possessed a valid Florida license or permit under this part during the prior license or permit year and such Florida license or permit has not lapsed or been suspended or revoked. If fingerprints are required, the set of fingerprints shall be submitted by the department to the Department of Law Enforcement for state processing and to the Federal Bureau of Investigation for federal processing. If the application does not require a set of fingerprints, the department shall submit the name and other identifying data to the Department of Law Enforcement for processing. Each application shall be in such form as to provide that the data and other information set forth therein shall be sworn to by the applicant or, if the applicant is a corporation, by all officers of the corporation. The officers applying on behalf of a corporation shall provide all the data and other information required by this subsection and subsection (3), and shall meet all other requirements, which are required of a natural person.

(3) The department may require an applicant to furnish such other information or data not required by this section if the information or data is deemed necessary by the department.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429.



499.64 - Issuance of licenses and permits; prohibitions.

499.64 Issuance of licenses and permits; prohibitions.—

(1) Each license and permit issued by the department shall set forth, as a minimum, the full name, date of birth, and physical description of the licensee or permittee and shall have permanently affixed an accurate and current photograph of the licensee or permittee. A license or permit issued to a corporation shall set forth the full name, date of birth, and physical description of the chief executive officer and/or resident agent residing in this state and shall have permanently affixed an accurate and current photograph of the chief executive officer and/or resident agent residing in this state. Each license and permit shall also contain a license or permit number.

(2) The department may, in its discretion, include other data or information in the license or permit when deemed appropriate.

(3) No license or permit shall be issued, renewed, or allowed to remain in effect for any natural person, or for any corporation which has any corporate officer:

(a) Under 18 years of age.

(b) Who has been convicted of a felony under the prescription drug or controlled substance laws of this state or any other state or federal jurisdiction, regardless of whether he or she has been pardoned or had his or her civil rights restored.

(c) Who has been convicted of any felony other than a felony under the prescription drug or controlled substance laws of this state or any other state or federal jurisdiction and has not been pardoned or had his or her civil rights restored.

(d) Who has been adjudicated mentally incompetent and has not had his or her civil rights restored.

(4) It is unlawful for any person to knowingly withhold information or present to the department any false, fictitious, or misrepresented application, identification, document, information, or data intended or likely to deceive the department for the purpose of obtaining a license or permit.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429; s. 597, ch. 97-103.



499.65 - Possession of ether without license or permit prohibited; confiscation and disposal; exceptions.

499.65 Possession of ether without license or permit prohibited; confiscation and disposal; exceptions.—

(1) It is unlawful for any person to possess 2.5 gallons, or equivalent by weight, or more of ether unless she or he is the holder of a current valid license or permit as provided by this part.

(2) Whenever the department has reason to believe that any person is or has been violating the provisions of this part or any rules adopted pursuant thereto, the department may, without further process of law, confiscate and dispose of the ether in question. The department is authorized to seize and dispose of any abandoned ether.

(3) The department is authorized to enter into contracts with private business entities for the purpose of confiscation and disposal of ether as authorized in subsection (2).

(4) The provisions of subsection (1) shall not apply to:

(a) Any common carrier transporting ether into this state or within the boundaries of this state by air, highway, railroad, or water;

(b) Any contract or private carrier transporting ether on highways into this state or within the boundaries of this state by motor vehicle when such contract or private carrier is engaged in such transport pursuant to certificate or permit, by whatever name, issued to them by any federal or state officer, agency, bureau, commission, or department;

(c) Pharmacists, for use in the usual course of their professional practice or in the performance of their official duties;

(d) Medical practitioners, for use in the usual course of their professional practice or in the performance of their official duties;

(e) Persons who procure ether for disposition by or under the supervision of pharmacists or medical practitioners employed by them or for the purpose of lawful research, teaching, or testing, and not for resale;

(f) Hospitals and other institutions which procure ether for lawful administration by practitioners;

(g) Officers or employees of federal, state, or local governments carrying out their official duties; and

(h) Law enforcement agencies of this state or any of its political subdivisions, and the employees thereof, so long as said agencies and employees are acting within the scope of their respective official capacities and in the performance of their duties.

(5) The department may adopt rules regarding persons engaged in lawful teaching, research, or testing who possess ether and may issue letters of exemption to facilitate the lawful possession of ether under this section.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429; s. 598, ch. 97-103; s. 39, ch. 98-151.



499.66 - Maintenance of records and sales of ether by manufacturers, distributors, and dealers; inspections.

499.66 Maintenance of records and sales of ether by manufacturers, distributors, and dealers; inspections.—

(1) It is unlawful for any manufacturer, distributor, or dealer to sell, distribute, or otherwise transfer ether to any person except a person presenting a current valid license or permit as provided by this part.

(2) Each sale or transfer of ether shall be evidenced by an invoice, receipt, sales ticket, or sales slip which shall bear the name, address, and license or permit number of the manufacturer, distributor, or dealer and the purchaser or transferee, the date of sale or transfer, and the quantity sold or transferred. All original invoices, receipts, sales tickets, and sales slips shall be retained by the manufacturer, distributor, or dealer, and a copy thereof provided to the purchaser or transferee.

(3) Each manufacturer, distributor, and dealer shall keep an accurate and current written account of all inventories, sales, and transfers of ether. Such records shall be maintained by the manufacturer, distributor, or dealer for a period of 5 years.

(4) Records and inventories as required by subsections (2) and (3) shall be made immediately accessible to, and subject to examination and copying by, the department and any law enforcement officer of this state without any requirement of probable cause or search warrant.

(5) It is unlawful for any person to knowingly withhold information or to make any false or fictitious entry or misrepresentation upon any invoice, receipt, sales ticket, or sales slip for the sale, distribution, or transfer of ether or upon any account of inventories of ether.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429; s. 40, ch. 98-151.



499.67 - Maintenance of records by purchasers; inspections.

499.67 Maintenance of records by purchasers; inspections.—

(1) It is unlawful for any person to purchase, receive, store, or use ether without maintaining an accurate and current written inventory of all ether purchased, received, stored, and used.

(2) Such records shall include, but not be limited to, invoices, receipts, sales tickets, and sales slips; locations, quantities, and dates of use; the names of any persons using the ether; and the names and license or permit numbers of all persons making such records. Such records shall be maintained by permittees for a period of 5 years.

(3) Such records shall be made accessible to, and subject to examination and copying by, the department and any law enforcement officer of this state without any requirement of probable cause or search warrant.

(4) It is unlawful for any person to knowingly withhold information or make any false or fictitious entry or misrepresentation upon any such records for the purchase, receipt, storage, or use of ether.

(5) It is unlawful for any person to refuse entry or inspection by the department of factories, warehouses, or establishments in which ether is manufactured, processed, repackaged, or held; to refuse entry by the department into any vehicle being used to transport ether; or to refuse the taking of samples by the department.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429; s. 41, ch. 98-151.



499.68 - Reports of thefts, illegal use, or illegal possession.

499.68 Reports of thefts, illegal use, or illegal possession.—

(1) Any sheriff, police department, or law enforcement officer of this state shall give immediate notice to the department of any theft, illegal use, or illegal possession of ether involving any person and shall forward a copy of his or her final written report to the department.

(2) Any licensee or permittee who incurs a loss, an unexplained shortage, or a theft of ether, or who has knowledge of a loss, an unexplained shortage, or a theft of ether, shall, within 12 hours after the discovery thereof, report such loss, theft, or unexplained shortage to the county sheriff or police chief of the jurisdiction in which the loss, theft, or unexplained shortage occurred. Such loss, theft, or unexplained shortage must also be reported to the department by the close of the next business day following the discovery thereof.

(3) Any law enforcement agency which investigates the causes and circumstances of any loss, theft, or unexplained shortage of ether shall forward a copy of its final written report to the department. The department shall retain all such reports in the respective files of the affected licensees and permittees.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429; s. 599, ch. 97-103.



499.69 - Possession in or near residential housing prohibited; legal entitlement to possession of premises not a defense.

499.69 Possession in or near residential housing prohibited; legal entitlement to possession of premises not a defense.—

(1) Notwithstanding the possession of a current valid license or permit as provided in this part, it is unlawful for any person to possess 2.5 gallons, or equivalent by weight, or more of ether in, or within 500 feet of, any residential housing structure.

(2) A defendant’s legal entitlement to possession of the property where the violation occurred shall not be a defense to a prosecution for a violation of subsection (1).

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429.



499.701 - Adoption of rules by the department.

499.701 Adoption of rules by the department.—

(1) The department shall adopt and enforce rules necessary to the administration of its authority under this part. The rules must be such as are reasonably necessary for the protection of the health, welfare, and safety of the public and persons manufacturing, distributing, dealing, and possessing ether, and must provide for application forms and procedures, recordkeeping requirements, and security. The rules must be in substantial conformity with generally accepted standards of safety concerning such subject matter.

(2) The department may adopt rules regarding recordkeeping and security for methyl ethyl ketone (MEK) or butyl acetate as needed. These products and records are open to inspection in the same manner as are ether products and records.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429; s. 45, ch. 2000-242.



499.71 - Procedure for cease and desist orders.

499.71 Procedure for cease and desist orders.—

(1) Whenever the department has reason to believe that any person is or has been violating any provision of this part or any rules adopted pursuant thereto, it shall proceed to determine the matter.

(2) If the department determines that any provision of this part or any rules adopted pursuant thereto have been violated, it shall issue to the person charged with such violation an order requiring such person to cease and desist from such violation or imposing an administrative fine, or both.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429.



499.72 - Administrative fines.

499.72 Administrative fines.—

(1) If any person violates any provision of this part or any rule adopted pursuant thereto, or violates a cease and desist order issued by the department, the department may impose an administrative fine, not to exceed $5,000 for each violation per day, or may suspend or revoke the license or permit issued to such person, or both. Each day such violation continues constitutes a separate violation, and each such separate violation is subject to a separate fine. The department shall allow the licensee or permittee a reasonable period, not to exceed 30 days, within which to pay to the department the amount of the fine so imposed. If the licensee or permittee fails to pay the fine in its entirety to the department at its office in Tallahassee within the period so allowed, the licenses or permits of such person shall stand revoked upon expiration of such period.

(2) All such fines, monetary penalties, and costs received by the department in connection with this part shall be deposited in the Professional Regulation Trust Fund.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429; s. 18, ch. 2012-143.



499.73 - Suspension or revocation of license or permit.

499.73 Suspension or revocation of license or permit.—

(1) The violation of any provision of this part, any rule adopted pursuant thereto, or any cease and desist order issued by the department by a licensee or permittee as provided in this part shall be cause for revocation or suspension of all licenses or permits held by such licensee or permittee after the department has determined the licensee or permittee to be guilty of such violation.

(2) If the department finds the licensee or permittee to be guilty of such violation, it shall enter its order suspending or revoking the license or permit of the person charged. An order of suspension shall state the period of time of such suspension, which period shall not be in excess of 1 year from the date of such order. An order of revocation may be entered for a period not exceeding 5 years; such order shall effect the revocation of all licenses or permits then held by the person charged, and during such period no license or permit shall be issued to said person. If, during the period between the beginning of proceedings and the entry of an order of suspension or revocation by the department, a new license or permit has been issued to the person charged, any order of suspension or revocation shall operate effectively with respect to the new license or permit held by such person.

(3) Any person or office of a corporation whose permit or license has been suspended or revoked shall not be issued a new permit or license under any other name or company name until the expiration of the suspension or revocation in which she or he has been involved.

(4) The provisions of this section are cumulative and shall not affect the administrative fine and injunction provisions of ss. 499.72 and 499.76.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429; s. 600, ch. 97-103.



499.74 - Conduct of hearings; review of orders of the department.

499.74 Conduct of hearings; review of orders of the department.—

(1) All hearings shall be conducted in accordance with the provisions of chapter 120.

(2) All review of orders of the department shall be in accordance with the provisions of chapter 120.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429.



499.75 - Penalties.

499.75 Penalties.—

(1) Any person who knowingly manufactures, distributes, or deals in ether without possessing a valid current license as required by s. 499.62(2) is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any person who knowingly purchases 2.5 gallons, or equivalent by weight, or more of ether without possessing a valid current permit as required by s. 499.62(4) is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any person who knowingly withholds information or presents to the department any false, fictitious, or misrepresented application, identification, document, information, statement, or data intended or likely to deceive the department for the purpose of obtaining a license or permit as prohibited by s. 499.64(4) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) Any person who knowingly possesses 2.5 gallons, or equivalent by weight, or more of ether and is not the holder of a valid current license or permit as prohibited by s. 499.65(1) is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) Any person who knowingly sells or otherwise transfers 2.5 gallons, or equivalent by weight, or more of ether to any person who is not the holder of a valid current license or permit as prohibited by s. 499.66(1) is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) Any person who knowingly withholds information or makes any false or fictitious entry or misrepresentation upon any invoice, receipt, sales ticket, sales slip, or account of inventories as prohibited by s. 499.66(5) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(7) Any licensee who knowingly fails to maintain written accounts of inventories or records of sales or transfers as required by s. 499.66(3) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(8) Any permittee who knowingly fails to maintain written inventories and records as required by s. 499.67 is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(9) Any licensee or permittee who fails to report the loss, unexplained shortage, or theft of ether as required by s. 499.68(2) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(10) Any person who knowingly possesses 2.5 gallons, or equivalent by weight, or more of ether in, or within 500 feet of, any residential housing structure as prohibited by s. 499.69(1) is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 10, 11, ch. 86-133; s. 121, ch. 91-224; s. 4, ch. 91-429.



499.76 - Injunctive relief.

499.76 Injunctive relief.—In addition to the penalties and other enforcement provisions of this part, in the event any person engaged in any of the activities covered by this part violates any provision of this part, any rule adopted pursuant thereto, or any cease and desist order as provided by this part, the department is authorized to resort to proceedings for injunction in the circuit court of the county in which the violation occurred or in which the person resides or has his or her principal place of business and may therein apply for such temporary and permanent orders as the department may deem necessary to restrain such person from engaging in any such activities until such person complies with the provisions of this part, the rules adopted pursuant thereto, and the orders of the department as authorized by this part.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429; s. 601, ch. 97-103.



499.77 - Exceptions.

499.77 Exceptions.—Nothing contained in this part shall apply to the regular military and naval forces of the United States, or to the duly organized military forces of any state or territory thereof, provided that they are acting within their respective official capacities and in the performance of their duties.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429.



499.78 - County and municipal ordinances.

499.78 County and municipal ordinances.—Nothing contained in this part shall affect any existing ordinance, rule, or regulation pertaining to ether in any county or municipality in this state, which ordinance, rule, or regulation is more restrictive than the provisions of this part and the rules adopted pursuant thereto; nor shall the provisions of this part limit the power of any county or municipality to make ordinances, rules, or regulations pertaining to ether which may be more restrictive than the provisions of this part and the rules adopted pursuant thereto.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429.



499.79 - Deposit of fees.

499.79 Deposit of fees.—All fees collected for licenses and permits required by this part shall be deposited in the Professional Regulation Trust Fund, and all moneys collected under this part and deposited in the trust fund shall be used by the department in the administration of this part. The Department of Business and Professional Regulation shall maintain a separate account in the Professional Regulation Trust Fund for the Drugs, Devices, and Cosmetics program.

History.—ss. 10, 11, ch. 86-133; s. 4, ch. 91-429; s. 45, ch. 95-144; s. 19, ch. 2012-143.






Part III - MEDICAL GAS (ss. 499.81-499.94)

499.81 - Administration and enforcement.

499.81 Administration and enforcement.—

(1) This part is cumulative and shall be construed and applied as being in addition to and not in substitution for or limiting any powers, duties, or authority of the department under any other law of this state; except that, with respect to the regulation of medical gas, this part controls over any conflicting provisions.

(2) The department shall administer and enforce this part to prevent fraud, adulteration, misbranding, or false advertising in the manufacture and distribution of medical gases.

(3) For the purpose of an investigation or proceeding conducted by the department under this part, the department may administer oaths, take depositions, subpoena witnesses, and compel the production of books, papers, documents, or other records. Challenges to, and enforcement of, subpoenas and orders shall be handled as provided in s. 120.569.

(4) Each state attorney, county attorney, or municipal attorney to whom the department or its designated agent reports a violation of this part shall cause appropriate proceedings to be instituted in the proper courts without delay and prosecuted as required by law.

(5) This part does not require the department to report, for the purpose of instituting proceedings under this part, minor violations of this part when the department believes that the public interest will be adequately served by a written notice or warning.

History.—s. 13, ch. 2014-89.



499.82 - Definitions.

499.82 Definitions.—As used in this part, the term:

(1) “Adulterated” means a medical gas that:

(a) Consists, in whole or in part, of impurities or deleterious substances exceeding normal specifications;

(b) Is produced, prepared, packed, or held under conditions whereby the medical gas may have been contaminated causing it to be rendered injurious to health; or if the methods used in, or the facilities or controls used for, its manufacture, processing, packing, or holding do not conform to or are not operated or administered in conformity with current good manufacturing practices to ensure that the medical gas meets the requirements of this part as to safety and has the identity and strength and meets the quality and purity characteristics that the medical gas is represented to possess;

(c) Is held in a container with an interior that is composed in whole or in part of a poisonous or deleterious substance that may render the contents injurious to health; or

(d) Is represented as having a strength differing from, or quality or purity falling below, the standard set forth in the USP-NF. A medical gas defined in the USP-NF may not be deemed to be adulterated under this paragraph merely because it differs from the standard of strength, quality, or purity set forth in the USP-NF if its difference in strength, quality, or purity from that standard is plainly stated on its label. The determination as to strength, quality, or purity shall be made:

1. In accordance with the tests or methods of assay in the USP-NF or its validated equivalent; or

2. In the absence or inadequacy of such tests or methods of assay, in accordance with the tests or methods of assay prescribed under the federal act.

(2) “Department” means the Department of Business and Professional Regulation.

(3) “Distribute” or “distribution” means to sell; offer to sell; deliver; offer to deliver; transfer by either the passage of title, physical movement, or both; broker; or give away a medical gas. The term does not include:

(a) The dispensing or administration of a medical gas;

(b) The delivery of, or an offer to deliver, a medical gas by a common carrier in its usual course of business; or

(c) Sales activities taking place in a location owned, controlled, or staffed by persons employed by a person or entity permitted in this state to distribute a medical gas, if that location is not used to physically store or move a medical gas.

(4) “Emergency medical reasons” include:

(a) Transfers between wholesale distributors or between a wholesale distributor and a retail pharmacy or health care entity to alleviate a temporary shortage of a medical gas arising from a long-term delay or interruption of regular distribution schedules.

(b) Sales, purchases, trades, transfers, or use of a medical gas acquired by a medical director or licensed emergency medical services provider for use by the emergency medical services provider and its permitted transport and nontransport vehicles in accordance with the provider’s license under part III of chapter 401.

(c) The provision of emergency supplies of medical gases to nursing homes during the hours of the day when necessary medical gases cannot normally be obtained from the nursing home’s regular distributors.

(d) The transfer of medical gases between retail pharmacies to alleviate a temporary shortage.

(5) “Emergency use oxygen” means oxygen USP administered in emergency situations without a prescription for oxygen deficiency and resuscitation. The container must be labeled in accordance with requirements of the United States Food and Drug Administration.

(6) “Federal act” means the Federal Food, Drug, and Cosmetic Act.

(7) “Medical gas” means a liquefied or vaporized gas that is a prescription drug, whether alone or in combination with other gases, and as defined in the federal act.

(8) “Medical gas-related equipment” means a device used as a component part or accessory used to contain or control the flow, delivery, or pressure during the administration of a medical gas, such as liquid oxygen base and portable units, pressure regulators and flow meters, and oxygen concentrators.

(9) “Misbranded” means having a label that is false or misleading; a label without the name and address of the manufacturer, packer, or distributor and without an accurate statement of the quantities of active ingredients; or a label without an accurate monograph for the medical gas, except in the case of mixtures of designated medical gases where the label identifies the component percentages of each designated medical gas used to make the mixture.

(10) “Medical oxygen” means oxygen USP which must be labeled in compliance with labeling requirements for oxygen under the federal act.

(11) “Product labeling” means the labels and other written, printed, or graphic matter upon an article, or the containers or wrappers that accompany an article, except for letters, numbers, and symbols stamped into the container as required by the federal Department of Transportation.

(12) “USP” means the United States Pharmacopeia.

(13) “USP-NF” means the United States Pharmacopeia-National Formulary.

(14) “Wholesale distribution” means the distribution of medical gas to a person other than a consumer or patient. Wholesale distribution of medical gases does not include:

(a) The sale, purchase, or trade of a medical gas; an offer to sell, purchase, or trade a medical gas; or the dispensing of a medical gas pursuant to a prescription;

(b) Activities exempt from the definition of wholesale distribution in s. 499.003; or

(c) The sale, purchase, or trade of a medical gas or an offer to sell, purchase, or trade a medical gas for emergency medical reasons.

(15) “Wholesale distributor” means any person or entity engaged in wholesale distribution of medical gas within or into this state, including, but not limited to, manufacturers; own-label distributors; private-label distributors; warehouses, including manufacturers’ and distributors’ warehouses; and wholesale medical gas warehouses.

History.—s. 14, ch. 2014-89; s. 14, ch. 2016-212.



499.83 - Permits.

499.83 Permits.—

(1) A person or entity that intends to distribute medical gas within or into this state, unless exempted under this part, must obtain the applicable permit before operating as:

(a) A medical gas wholesale distributor;

(b) A medical gas manufacturer; or

(c) A medical oxygen retail establishment.

(2) The following permits are established:

(a) Medical gas wholesale distributor permit.—A medical gas wholesale distributor permit is required for wholesale distribution, whether within or into this state. A medical gas must remain in the original container obtained by the wholesale distributor and the wholesale distributor may not engage in further manufacturing operations unless it possesses a medical gas manufacturer permit. A medical gas wholesale distributor may not possess or engage in the wholesale distribution of a prescription drug that is not a medical gas or distribute a medical gas other than by wholesale distribution unless otherwise authorized under this chapter.

(b) Medical gas manufacturer permit.—A medical gas manufacturer permit is required for a person or entity located in this state which engages in the manufacture of medical gases by physical air separation, chemical action, purification, or filling containers by a liquid-to-liquid, liquid-to-gas, or gas-to-gas process and distributes those medical gases within this state.

1. A permitted medical gas manufacturer may not manufacture or possess a prescription drug other than a medical gas, unless otherwise authorized under this chapter.

2. A permitted medical gas manufacturer may not distribute a medical gas without obtaining the applicable permit, except that it may engage in wholesale distribution of medical gases that it manufactured without obtaining a medical gas wholesale distributor permit if it complies with this part and the rules adopted under this part that apply to a wholesale distributor.

3. A permitted medical gas manufacturer shall comply with all of the requirements applicable to a wholesale distributor under this part and all appropriate state and federal good manufacturing practices.

(c) Medical oxygen retail establishment permit.—A medical oxygen retail establishment permit is required for an entity that is located in the state and that sells or delivers medical oxygen directly to patients in this state. The sale and delivery must be based on a prescription or an order from a practitioner authorized by law to prescribe. A pharmacy licensed under chapter 465 does not require a permit as a medical oxygen retail establishment.

1. A medical oxygen retail establishment may not possess, purchase, sell, or trade a medical gas other than medical oxygen, unless otherwise authorized under this chapter.

2. A medical oxygen retail establishment may fill and deliver medical oxygen to an individual patient based on an order from a practitioner authorized by law to prescribe. The medical oxygen retail establishment must comply with all appropriate state and federal good manufacturing practices. Medical oxygen sold or delivered by a medical oxygen retail establishment pursuant to an order from a practitioner may not be returned into the retail establishment’s inventory.

3. A medical oxygen retail establishment shall comply with all of the requirements applicable to a wholesale distributor under this part, except for those requirements that pertain solely to nitrous oxide.

(3) An out-of-state wholesale distributor that engages in wholesale distribution into this state must be legally authorized to engage in the wholesale distribution of medical gases as a wholesale distributor in the state in which it resides and provide proof of registration as set forth in s. 499.93(3), if required.

(4) A wholesale distributor may not operate from a place of residence, and a place of residence may not be granted a permit or operate under this part, except for the on-call delivery of home care oxygen for wholesale distributors that also maintain a medical oxygen retail establishment permit.

(5) If wholesale distribution is conducted at more than one location within this state or more than one location distributing into this state, each location must be permitted by the department.

(6) A hospice licensed by the Agency for Health Care Administration pursuant to part IV of chapter 400 is not required to obtain a medical oxygen retail establishment permit to purchase on behalf of and sell medical oxygen to its hospice patients if the hospice contracts for the purchase and delivery of medical oxygen from an establishment permitted pursuant to this part. Sale and delivery to patients by hospices pursuant to this subsection must be based 1upon a prescription or an order from a practitioner authorized by law to prescribe medical oxygen. For sales to hospices pursuant to this subsection, the medical gas wholesale distributor or the medical gas manufacturer selling medical oxygen to a hospice shall reflect on its invoice the hospice license number provided by the Agency for Health Care Administration and shall maintain such record pursuant to s. 499.89. Both the hospice and the medical oxygen retailer delivering medical oxygen to the patient must maintain a copy of a valid order or prescription for medical oxygen in accordance with s. 499.89 and department rule, which copy must be readily available for inspection.

History.—s. 15, ch. 2014-89; s. 15, ch. 2016-212.

1Note.—The word “on” following the word “upon” was deleted by the editors.



499.831 - Permit application.

499.831 Permit application.—

(1) The department shall adopt rules to establish the form and content of the application to obtain a permit and to renew a permit listed under this part.

(2) An applicant must be at least 18 years of age or be managed, controlled, or overseen, directly or indirectly, by a natural person who is at least 18 years of age.

(3) An application for a permit must be filed with the department and must include all of the following information:

(a) The trade or business name of the applicant, including current and former fictitious names, which may not be identical to a name used by an unrelated entity permitted in this state to dispense or distribute medical gas.

(b) The name or names of the owner and operator of the applicant, if not the same person or entity. The application must also include:

1. If the applicant is an individual, the applicant’s name, business address, and date of birth.

2. If the applicant is a sole proprietorship, the business address of the sole proprietor and the name and federal employer identification number of the business entity.

3. If the applicant is a partnership, the name, business address, date of birth of each partner, the name of the partnership, and the partnership’s federal employer identification number.

4. If the applicant is a limited liability company, the name, business address, and title of each company officer, the name of the limited liability company and federal employer identification number, and the name of the state in which the limited liability company was organized.

5. If the applicant is a corporation, the name, business address, and title of each corporate officer and director, the corporate names, the state of incorporation, the federal employer identification number, and, if applicable, the name and business address of the parent company.

(c) A list of disciplinary actions pertinent to wholesale distributors, manufacturers, and retailers of prescription drugs or controlled substances by a state or federal agency against the applicant seeking to distribute into this state and any such disciplinary actions against such applicant’s principals, owners, directors, or officers.

(d) A complete disclosure of all of the applicant’s past felony convictions.

(e) An address and description of each facility and warehouse, including all locations used for medical gas storage or wholesale distribution including a description of each facility’s security system.

(4) An applicant shall attest in writing that the information contained in its application is complete and accurate.

(5) An applicant must submit a reasonable fee, to be determined by the department, in order to obtain a permit.

(a) The fee for a medical gas wholesale distributor permit may not be less than $200 or more than $300 annually.

(b) The fee for a medical gas manufacturer permit may not be less than $400 or more than $500 annually.

(c) The fee for a medical oxygen retail establishment permit may not be less than $200 or more than $300 annually.

(6) Upon approval of the application by the department and payment of the required fee, the department shall issue a permit to the applicant pursuant to the rules adopted under this part.

History.—s. 16, ch. 2014-89.



499.832 - Expiration and renewal of a permit.

499.832 Expiration and renewal of a permit.—

(1) A permit issued under this part automatically expires 2 years after the last day of the month in which the permit was originally issued.

(2) A permit issued under this part may be renewed by submitting an application for renewal on a form furnished by the department and paying the appropriate fee. The application for renewal must contain a statement by the applicant attesting that the information is true and correct. Upon approval of a renewal application by the department and payment of the required renewal fee, the department shall renew a permit issued under this part pursuant to the rules adopted under this part.

(3) A renewal application may be accepted up to 60 days after the expiration date of the permit if, along with the permit renewal fee, the applicant submits an additional renewal delinquent fee of $100. A permit that expired more than 60 days before a renewal application was submitted or postmarked may not be renewed.

(4) Failure to renew a permit in accordance with this section precludes future renewal. If a permit has expired and cannot be renewed, the person, entity, or establishment holding the permit must cease all permit-related activities. In order to engage in such activities, the person, entity, or establishment must submit an application for a new permit, pay the applicable application fee, the initial permit fee, and all applicable penalties, and be issued a new permit by the department before engaging in an activity that requires a permit under this part.

(5) The department shall adopt rules to administer this section, including setting a reasonable fee for a renewal application.

History.—s. 17, ch. 2014-89.



499.833 - Permitholder changes.

499.833 Permitholder changes.—

(1) A permit issued under this part is valid only for the person or entity to which it is issued and is not subject to sale, assignment, or other transfer, voluntarily or involuntarily.

(2) A permit issued under this part is not valid for an establishment other than the establishment for which it was originally issued.

(3) The department may approve the following permit changes:

(a) Change of location.—A person or entity permitted under this part must notify and receive approval from the department before changing location. The department shall set a change-of-location fee not to exceed $100.

(b) Change in ownership.—If a majority of the ownership or controlling interest of a permitted establishment is transferred or assigned or if a lessee agrees to undertake or provide services such that legal liability for operation of the establishment will rest with the lessee, an application for a new permit is required. Such application must be submitted and approved by the department before the change of ownership takes place. However, if a permitted wholesale distributor or manufacturer is changing ownership and the new owner has held another permit that allows the wholesale distribution of medical gas under this chapter for the preceding 18 months without having been found in violation of the provisions of this chapter relating to medical gases, then the new owner may operate under the permit of the acquired entity if the new owner submits the application for a new permit by the first business day after ownership is transferred or assigned. A new owner operating under the original permit is responsible for compliance with all laws and regulations governing medical gas. If the application is denied, the new owner shall immediately cease operation at the establishment until a permit is issued to the new owner.

(c) Change of name.—A permitholder may make a change of business name without submitting a new permit application. However, the permitholder must notify the department before making the name change.

(d) Closure.—If an establishment permitted under this part closes, the owner must notify the department, in writing, before the effective date of the closure and must:

1. Return the permit to the department; and

2. Indicate the disposition of any medical gas authorized to be distributed or dispensed under the permit, including the name, address, and inventory, and provide the name and address of a person to contact regarding access to the records that are required to be maintained under this part. Transfer of ownership of medical gas may be made only to persons authorized to receive medical gas pursuant to this part.

(e) Change in information.—Any change in the information required under this part, other than the changes in paragraphs (a)-(d), shall be submitted to the department within 30 days after such change occurs.

(4) A permitholder in good standing may change the type of permit issued by completing a new application for the requested permit, meeting the applicable permitting requirements for the new permit type, and paying any difference between the permit fees. A refund may not be issued if the fee for the new permit is less than the fee that was paid for the original permit. The new permit retains the expiration date of the original permit.

History.—s. 18, ch. 2014-89.



499.834 - Minimum qualifications.

499.834 Minimum qualifications.—The department shall consider all of the following factors in determining eligibility for, and renewal of, a permit for a person or entity under this part:

(1) A finding by the department that the applicant has violated or been disciplined by a regulatory agency in any state for violating a federal, state, or local law relating to prescription drugs.

(2) Felony convictions of the applicant under a federal, state, or local law.

(3) The applicant’s past experience in the manufacture, retail, or distribution of medical gases.

(4) False or fraudulent material provided by the applicant in an application made in connection with the manufacturing, retailing, or distribution of prescription drugs.

(5) Any suspension, sanction, or revocation by a federal, state, or local government against a license or permit currently or previously held by the applicant or its owners for violations of a federal, state, or local law regarding prescription drugs.

(6) Compliance with previously granted licenses or permits.

(7) Compliance with the requirements that distributors or retailers of medical gases maintain records and make records available to the department licensing authority or federal, state, or local law enforcement officials.

(8) Other factors or qualifications the department has established in rule that are relevant to and consistent with the public health and safety.

History.—s. 19, ch. 2014-89.



499.84 - Minimum requirements for the storage and handling of medical gases.

499.84 Minimum requirements for the storage and handling of medical gases.—

(1) A facility where a medical gas is received, stored, warehoused, handled, held, offered, marketed, displayed, or transported, to avoid any negative effect on the identity, strength, quality, or purity of the medical gas, must:

(a) Be of suitable construction to ensure that medical gases are maintained in accordance with the product labeling of the medical gas or in compliance with the USP-NF;

(b) Be of suitable size and construction to facilitate cleaning, maintenance, and proper permitted operations;

(c) Have adequate storage areas with appropriate lighting, ventilation, space, equipment, and security conditions;

(d) Have a quarantined area for storage of medical gases that are suspected of being misbranded, adulterated, or otherwise unfit for distribution;

(e) Be maintained in an orderly condition;

(f) Be located in a commercial location and not in a personal dwelling or residence location, except for a personal dwelling location used for on-call delivery of oxygen USP for home care use if the person providing on-call delivery is employed by or acting under a written contract with an entity that holds a medical oxygen retailer permit;

(g) Provide for the secure and confidential storage of patient information, if applicable, with restricted access and policies and procedures to protect the integrity and confidentiality of patient information; and

(h) Provide and maintain appropriate inventory controls to detect and document any theft of nitrous oxide.

(2) Medical gas shall be stored under appropriate conditions in accordance with the manufacturer’s recommendations on product labeling and department rules or, in the absence of rules, in accordance with applicable industry standards.

(3) Medical gas shall be packaged in accordance with official compendium standards, such as the USP-NF.

History.—s. 20, ch. 2014-89; s. 63, ch. 2015-2.



499.85 - Security.

499.85 Security.—

(1) A permitholder that has a facility used for the distribution or retailing of medical gases shall protect such gases from unauthorized access by implementing all of the following security measures:

(a) Keeping access from outside the premises well controlled and to a minimum.

(b) Ensuring the outside perimeter of the premises is well lit.

(c) Limiting access into areas where medical gases are held to authorized personnel.

(d) Equipping all facilities with a fence or other system to detect or deter entry after hours.

(2) A facility used for distributing or retailing medical gases shall be equipped with a system that provides suitable protection against theft, including, if appropriate, protection against theft of computers or electronic records and the protection of the integrity and confidentiality of data and documents.

(3) A facility used for wholesale distribution of medical gases shall be equipped with inventory management and control systems that protect against, detect, and document any instances of theft of nitrous oxide.

(4) If a wholesale distributor uses electronic distribution records, the wholesale distributor shall employ, train, and document the training of personnel in the proper use of such technology and equipment.

(5) Vehicles used for on-call delivery of oxygen USP and oxygen-related equipment for home care use by home care providers may be parked at a place of residence and must be locked and equipped with an audible alarm when not attended.

(6) The department shall adopt rules that govern the distribution of medical oxygen for emergency use by persons authorized to receive emergency use oxygen. Unless the laws of this state specifically direct otherwise, such rules must be consistent with federal regulations, including the labeling requirements of oxygen under the federal act. Such rules may not be inconsistent with part III of chapter 401 or rules adopted thereunder.

History.—s. 21, ch. 2014-89.



499.86 - Examination of materials.

499.86 Examination of materials.—

(1) A wholesale distributor must visually examine a medical gas container upon receipt from the manufacturer in order to identify the medical gas stored within and to determine if the container has been damaged or is otherwise unfit for distribution. Such examination must occur in a manner that would reveal damage to the container which could suggest possible adulteration or misbranding.

(2) A medical gas container that is found to be damaged or otherwise unfit pursuant to subsection (1) must be quarantined from the stock of medical gas until a determination is made that the medical gas in question is not misbranded or adulterated.

(3) An outgoing shipment must be inspected to identify the medical gases in the shipment to ensure that medical gas containers that have been damaged in storage or held under improper conditions are not distributed or dispensed.

(4) A wholesale distributor must review records documenting the acquisition of medical gas upon receipt for accuracy and completeness.

History.—s. 22, ch. 2014-89.



499.87 - Returned, damaged, and outdated medical gas.

499.87 Returned, damaged, and outdated medical gas.—

(1) A medical gas that has left the control of the wholesale distributor may be returned to the wholesale distributor or manufacturer from which it was acquired, but may not be resold as a medical gas unless it is reprocessed by a manufacturer using proper and adequate controls to ensure the identity, strength, quality, and purity of the reprocessed medical gas.

(2) A medical gas that has been subjected to improper conditions, such as a fire, accident, or natural disaster, may not be salvaged or reprocessed.

(3) A medical gas, including its container, which is damaged, misbranded, or adulterated must be quarantined from other medical gases until it is destroyed or returned to the manufacturer or wholesale distributor from which it was acquired. External contamination of a medical gas container or closure system which does not impact the integrity of the medical gas is not considered damaged or adulterated for purposes of this subsection. If a medical gas is adulterated or misbranded or suspected of being adulterated or misbranded, notice shall be provided to the manufacturer or wholesale distributor from which the medical gas was acquired and to the appropriate boards and federal regulatory bodies.

(4) A medical gas container that has been opened or used but is not adulterated or misbranded is considered empty and must be quarantined from nonempty medical gas containers and returned to the manufacturer or wholesale distributor from which it was acquired for destruction or reprocessing.

(5) A medical gas, its container, or its associated documentation or labeling that is suspected of being used in criminal activity must be retained until its disposition is authorized by the department or an applicable law enforcement agency.

History.—s. 23, ch. 2014-89.



499.88 - Due diligence.

499.88 Due diligence.—

(1) A wholesale distributor shall obtain, before the initial acquisition of medical gas, the following information from the supplying wholesale distributor or manufacturer:

(a) If a manufacturer is distributing to a wholesale distributor, evidence that the manufacturer is registered and the medical gas is listed with the United States Food and Drug Administration;

(b) If a wholesale distributor is distributing to a wholesale distributor, evidence that the wholesale distributor supplying the medical gas is legally authorized to distribute medical gas within or into the state;

(c) The name of the responsible facility contact person for the supplying manufacturer or wholesale distributor; and

(d) Certification that the manufacturer’s or wholesale distributor’s policies and procedures comply with this part.

(2) A wholesale distributor is exempt from obtaining the information from a manufacturer, as required under subsection (1), if the manufacturer is registered with the United States Food and Drug Administration in accordance with s. 510 of the federal act and the manufacturer provides:

(a) Proof of such registration; and

(b) Proof of inspection by the United States Food and Drug Administration or other regulatory body within the past 3 years demonstrating substantial compliance with current good manufacturing practices applicable to medical gases.

(3) A manufacturer or wholesale distributor that distributes to or acquires medical gas from another wholesale distributor shall provide to or obtain from the distributing or acquiring manufacturer or distributor the information required by s. 499.89(1), as applicable.

History.—s. 24, ch. 2014-89.



499.89 - Recordkeeping.

499.89 Recordkeeping.—

(1) A permitholder under this part shall establish and maintain a record of transactions regarding the receipt and the distribution, or other disposition, of medical gases, as applicable. Such records constitute an audit trail and must contain information sufficient to perform a recall of medical gas in compliance with 21 C.F.R. ss. 211.196 and 820.160(b). Such records must include all of the following information, which may be kept in two separate documents, one related to the distribution of medical gas and the other related to the receipt of medical gas:

(a) The dates of receipt and distribution or other disposition of the medical gas.

(b) The name, address, and license or permit number and its expiration date for the person or entity purchasing the medical gas from the wholesale distributor.

(c) The name, address, and license or permit number and its expiration date for the person or entity receiving the medical gas, if different from the information required under paragraph (b).

(d) Information sufficient to perform a recall of all medical gas received, distributed, or dispensed.

(2) Such records shall be made available for inspection and copying by an authorized official of any federal, state, or local governmental agency for a period of:

(a) Three years following the distribution date of high pressure medical gases.

(b) Two years following the distribution date for cryogenic or refrigerated liquid medical gases.

(3) Records kept at the inspection site or that can be immediately retrieved by computer or other electronic means shall be readily available for authorized inspection during the retention period. Records kept at a central location apart from the inspection site and not electronically retrievable shall be made available for inspection within 2 working days of a request by an authorized official of any state or federal governmental agency charged with enforcement of these rules.

(4) A wholesale distributor shall maintain records sufficient to aid in the mandatory reporting of any theft, suspected theft, or other significant loss of nitrous oxide to the department and other appropriate law enforcement agencies.

History.—s. 25, ch. 2014-89; s. 16, ch. 2016-212.



499.90 - Policies and procedures.

499.90 Policies and procedures.—A wholesale distributor shall establish, maintain, and adhere to written policies and procedures for the receipt, security, storage, transport, shipping, and distribution of medical gases and shall establish, maintain, and adhere to procedures for maintaining inventories; for identifying, recording, and reporting losses or thefts; and for correcting all errors and inaccuracies in inventories associated with nitrous oxide. A wholesale distributor shall include in its written policies and procedures all of the following:

(1) A procedure for handling recalls and withdrawals of medical gas. Such procedure must deal with recalls and withdrawals due to:

(a) Action initiated at the request of the United States Food and Drug Administration or any federal, state, or local law enforcement or other government agency, including the department; or

(b) Voluntary action by a manufacturer of medical gases to remove defective or potentially defective medical gases from the market.

(2) A procedure that includes preparation for, protection against, and responding to a crisis that affects the security or operation of a facility that stores medical gases in the event of a strike; a fire, flood, or other natural disaster; or other local, state, or national emergency.

(3) A procedure for reporting criminal or suspected criminal activity involving the inventory of nitrous oxide to the department and to applicable law enforcement agencies within 3 business days after becoming aware of the criminal or suspected criminal activity.

History.—s. 26, ch. 2014-89.



499.91 - Prohibited acts.

499.91 Prohibited acts.—A person may not perform or cause the performance of, or aid and abet in, any of the following acts:

(1) The manufacture, sale, or delivery, or the holding or offering for sale, of a medical gas that is adulterated, misbranded, or is otherwise unfit for distribution.

(2) The adulteration or misbranding of a medical gas.

(3) The receipt of a medical gas that is adulterated, misbranded, stolen, or obtained by fraud or deceit, and the delivery or proffered delivery of such medical gas for pay or otherwise.

(4) The alteration, mutilation, destruction, obliteration, or removal of all or any part of the product labeling of a medical gas, or the willful commission of any other act with respect to a medical gas that results in its being misbranded.

(5) The purchase or receipt of a medical gas from a person not authorized to distribute or dispense medical gas or who is not exempted from permitting requirements to wholesale distribute medical gas to such purchaser or recipient.

(6) The knowing and willful sale or transfer of a medical gas to a recipient who is not legally authorized to receive a medical gas, except that a violation does not exist if a permitted wholesale distributor provides oxygen to a permitted medical oxygen retail establishment that is out of compliance with the notice of location change requirements of s. 499.833(3)(a), provided that the wholesale distributor with knowledge of the violation notifies the department of the transaction by the next business day.

(7) The failure to maintain or provide records required under this part and the rules adopted under this part.

(8) Providing the department or any of its representatives or any state or federal official with false or fraudulent records or making false or fraudulent statements regarding this part or the rules adopted under this part.

(9) The distribution of a medical gas that was:

(a) Purchased by a public or private hospital or other health care entity, except for the physical distribution of such medical gas to an authorized recipient at the direction of a hospital or other health care entity;

(b) Donated or supplied at a reduced price to a charitable organization; or

(c) Stolen or obtained by fraud or deceit.

(10) The failure to obtain a license or permit or operating without a valid license or permit, if one is required.

(11) The obtaining of, or attempt to obtain, a medical gas by fraud, deceit, or misrepresentation or engaging in misrepresentation or fraud in the distribution of a medical gas.

(12) Except for emergency use oxygen, the distribution of a medical gas to a patient without a prescription from a practitioner authorized by law to prescribe a medical gas.

(13) The distribution or dispensing of a medical gas that was previously dispensed by a pharmacy or a practitioner authorized by law to prescribe.

(14) The distribution or dispensing of a medical gas or medical gas-related equipment to a patient, unless the patient has been provided with the appropriate information and counseling on the use, storage, and disposal of the medical gas.

(15) Failure to report an act prohibited under this part or the rules adopted under this part.

(16) Failure to exercise due diligence as provided in s. 499.88.

History.—s. 27, ch. 2014-89; s. 64, ch. 2015-2.



499.92 - Criminal acts.

499.92 Criminal acts.—

(1) A person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if he or she:

(a) Adulterates or misbrands a medical gas with intent to defraud or deceive;

(b) Knowingly purchases or receives a medical gas from a person not legally authorized to distribute or dispense medical gas;

(c) Knowingly engages in the wholesale distribution of, or sells, barters, brokers, or transfers, a medical gas to a person not legally authorized to purchase or receive medical gas in the jurisdiction in which the person receives the medical gas. A permitted wholesale distributor that provides oxygen to a permitted medical oxygen retail establishment that is out of compliance with only the change of location notice requirement under s. 499.833(3)(a) does not commit a violation of this paragraph if the wholesale distributor notifies the department of the transaction no later than the next business day; or

(d) Knowingly falsely creates a label for a medical gas or knowingly misrepresents a factual matter contained in a label for a medical gas.

(2) A person found guilty of an offense under this section, under the authority of the court convicting and sentencing the person, shall be ordered to forfeit to the state any real or personal property:

(a) Used or intended to be used to commit, to facilitate, or to promote the commission of such offense; and

(b) Constituting, derived from, or traceable to the gross proceeds that the defendant obtained directly or indirectly as a result of the offense.

(3) Property or assets subject to forfeiture under subsection (2) may be seized pursuant to a warrant obtained in the same manner as a search warrant or as otherwise authorized by law, and held until the case against a defendant is adjudicated. Moneys ordered forfeited, or proceeds from the sale of other assets ordered forfeited, shall be equitably divided between the department and other agencies involved in the investigation and prosecution that led to the conviction. Other property ordered forfeited after conviction of a defendant may, at the discretion of the investigating agencies, be placed into official use by the department or the agencies involved in the investigation and prosecution that led to the conviction.

History.—s. 28, ch. 2014-89; s. 65, ch. 2015-2.



499.93 - Inspections.

499.93 Inspections.—

(1) The department may require a facility that engages in the manufacture, retail sale, or wholesale distribution of medical gas to undergo an inspection in accordance with a schedule to be determined by the department, including inspections for initial permitting, permit renewal, and a permitholder’s change of location. The department may recognize a third party to inspect wholesale distributors in this state or other states pursuant to a schedule to be determined by the department.

(2) The department may recognize another state’s inspections of a manufacturer or wholesale distributor located in that state if such state’s laws are deemed to be substantially equivalent to the laws of this state by the department.

(3) A manufacturing facility of medical gases is exempt from routine inspection by the department if:

(a) The manufacturing facility is currently registered with the United States Food and Drug Administration under s. 510 of the federal act and can provide proof of registration, such as a copy of the Internet verification page; and

(b) The manufacturing facility can provide proof of inspection by the Food and Drug Administration, or if the facility is located in another state, inspection by the Food and Drug Administration or other governmental entity charged with regulation of good manufacturing practices related to medical gases in that state within the past 3 years, which demonstrates substantial compliance with current good manufacturing practices applicable to medical gases.

(4) A permitholder under this part shall exhibit or have readily available its state permits and its most recent inspection report administered by the department.

History.—s. 29, ch. 2014-89.



499.931 - Trade secret information.

499.931 Trade secret information.—Information required to be submitted under this part which is a trade secret as defined in s. 812.081 and designated as a trade secret by an applicant or permitholder must be maintained as required under s. 499.051. This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 30, ch. 2014-89; s. 12, ch. 2016-6.



499.94 - Fees.

499.94 Fees.—A fee collected for a permit under this part shall be deposited into the Professional Regulation Trust Fund. Moneys collected under this part shall be used for administering this part. The department shall maintain a separate account in the trust fund for the Drugs, Devices, and Cosmetics program.

History.—s. 31, ch. 2014-89.









Chapter 500 - FOOD PRODUCTS

500.01 - Florida Food Safety Act; short title.

500.01 Florida Food Safety Act; short title.—This chapter may be cited as the “Florida Food Safety Act.”

History.—ss. 1, 26, ch. 19656, 1939; CGL 1940 Supp. 4151(664); s. 2, ch. 82-225; s. 1, ch. 87-388; s. 2, ch. 94-180.



500.02 - Purpose of chapter.

500.02 Purpose of chapter.—This chapter is intended to:

(1) Safeguard the public health and promote the public welfare by protecting the consuming public from injury by product use and the purchasing public from injury by merchandising deceit, flowing from intrastate commerce in food;

(2) Provide legislation which shall be uniform, as provided in this chapter, and administered so far as practicable in conformity with the provisions of, and regulations issued under the authority of, the Federal Food, Drug, and Cosmetic Act; the Agriculture Marketing Act of 1946; and likewise uniform with the Federal Trade Commission Act, to the extent that it expressly prohibits the false advertisement of food; and

(3) Promote thereby uniformity of such state and federal laws and their administration and enforcement throughout the United States and in the several states.

History.—s. 1, ch. 19656, 1939; CGL 1940 Supp. 4151(665); s. 3, ch. 82-225; s. 2, ch. 87-388.



500.03 - Definitions; construction; applicability.

500.03 Definitions; construction; applicability.—

(1) For the purpose of this chapter, the term:

(a) “Advertisement” means any representation disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which is likely to induce, directly or indirectly, the purchase of food.

(b) “Approved laboratory” or “certified laboratory” means a laboratory of the department, a commercial laboratory certified by the Department of Health, or a competent commercial laboratory certified by an agency of another state or the United States Environmental Protection Agency to perform analyses of drinking water in accordance with the water quality testing procedures adopted by the United States Environmental Protection Agency.

(c) “Approved source” as it relates to water means a source of water, whether it is a spring, artesian well, drilled well, municipal water supply, or any other source, that complies with the Federal Safe Drinking Water Act, Pub. L. No. 93-523, as amended.

(d) “Bottled water” means a beverage, as described in 21 C.F.R. part 165 (2006), that is processed in compliance with 21 C.F.R. part 129 (2006).

(e) “Bottled water plant” means a food establishment in which bottled water is prepared for sale.

(f) “Color” includes black, white, and intermediate grays.

(g)1. “Color additive” means a material which:

a. Is a dye pigment, or other substance, made by a process of synthesis or similar artifice, or extracted, isolated, or otherwise derived, with or without intermediate or final change of identity from a vegetable, animal, mineral, or other source, or

b. When added or applied to a food, is capable, alone or through reaction with another substance, of imparting color thereto;

except that such term does not include any material that is exempt under the federal act.

2. Nothing in subparagraph 1. shall be construed to apply to any pesticide chemical, soil or plant nutrient, or other agricultural chemical solely because of its effect in aiding, retarding, or otherwise affecting, directly or indirectly, the growth or other natural physiological process of produce of the soil and thereby affecting its color, whether before or after harvest.

(h) “Contaminated with filth” applies to any food not securely protected from dust, dirt, and, as far as may be necessary by all reasonable means, all foreign or injurious contamination.

(i) “Convenience store” means a business that is engaged primarily in the retail sale of groceries or motor fuels or special fuels and may offer food services to the public. Businesses providing motor fuel or special fuel to the public which also offer groceries or food service are included in the definition of a convenience store.

(j) “Cottage food operation” means a natural person who produces or packages cottage food products at his or her residence and sells such products in accordance with s. 500.80.

(k) “Cottage food product” means food that is not a potentially hazardous food as defined by department rule which is sold by a cottage food operation in accordance with s. 500.80.

(l) “Department” means the Department of Agriculture and Consumer Services.

(m) “Federal act” means the Federal Food, Drug, and Cosmetic Act, as amended, 21 U.S.C. ss. 301 et seq.; 52 Stat. 1040 et seq.

(n) “Food” includes:

1. Articles used for food or drink for human consumption;

2. Chewing gum;

3. Articles used for components of any such article;

4. Articles for which health claims are made, which claims are approved by the Secretary of the United States Department of Health and Human Services and which claims are made in accordance with s. 343(r) of the federal act, and which are not considered drugs solely because their labels or labeling contain health claims; and

5. Dietary supplements as defined in 21 U.S.C. s. 321(ff)(1) and (2).

The term includes any raw, cooked, or processed edible substance; ice; any beverage; or any ingredient used, intended for use, or sold for human consumption.

(o) “Food additive” means any substance, the intended use of which results or may be reasonably expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food (including any substance intended for use in producing, manufacturing, packing, processing, preparing, treating, transporting, or holding food and including any source of radiation intended for any such use), if such substance is not generally recognized, among experts qualified by scientific training and experience to evaluate its safety, as having been adequately shown through scientific procedures (or, in the case of a substance used in a food prior to January 1, 1958, through either scientific procedures or experience based on common use in food) to be safe under the conditions of its intended use; except that such term does not include:

1. A pesticide chemical in or on a raw agricultural commodity;

2. A pesticide chemical to the extent that it is intended for use or is used in the production, storage, or transportation of any raw agricultural commodity;

3. A color additive; or

4. Any substance used in accordance with a sanction or approval granted prior to the enactment of the Food Additives Amendment of 1958, pursuant to the federal act; the Poultry Products Inspection Act (21 U.S.C. ss. 451 et seq.); or the Meat Inspection Act of March 4, 1967 (34 Stat. 1260), as amended and extended (21 U.S.C. ss. 71 et seq.).

(p) “Food establishment” means a factory, food outlet, or other facility manufacturing, processing, packing, holding, or preparing food or selling food at wholesale or retail. The term does not include a business or activity that is regulated under s. 413.051, s. 500.80, chapter 509, or chapter 601. The term includes tomato packinghouses and repackers but does not include any other establishments that pack fruits and vegetables in their raw or natural states, including those fruits or vegetables that are washed, colored, or otherwise treated in their unpeeled, natural form before they are marketed.

(q) “Food outlet” means any grocery store; convenience store; minor food outlet; meat, poultry, or fish and related aquatic food market; fruit or vegetable market; food warehouse; refrigerated storage facility; freezer locker; salvage food facility; or any other similar place storing or offering food for sale.

(r) “Food service establishment” means any place where food is prepared and intended for individual portion service, and includes the site at which individual portions are provided. The term includes any such place regardless of whether consumption is on or off the premises and regardless of whether there is a charge for the food. The term includes delicatessens that offer prepared food in individual service portions. The term does not include schools, institutions, fraternal organizations, private homes where food is prepared or served for individual family consumption, retail food stores, the location of food vending machines, cottage food operations, and supply vehicles, nor does the term include a research and development test kitchen limited to the use of employees and which is not open to the general public.

(s) “Immediate container” does not include package liners.

(t) “Label” means a display of written, printed, or graphic matter upon the immediate container of any article. A requirement made by or under authority of this chapter that any word, statement, or other information appear on the label shall not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if there is any, of the retail package of such article or is easily legible through the outside container or wrapper.

(u) “Labeling” means all labels and other written, printed, or graphic matters:

1. Upon an article or any of its containers or wrappers; or

2. Accompanying such article.

(v) “Minor food outlet” means any retail establishment that sells groceries and may offer food service to the public, but neither business activity is a major retail function based on allocated space or gross sales.

(w) “Natural water” means bottled spring water, artesian well water, or well water that has not been altered with water from another source or that has not been modified by mineral addition or deletion, except for alteration that is necessary to treat the water through ozonation or an equivalent disinfection and filtration process.

(x) “Packaged ice” means ice that is enclosed in a container and is offered for sale for human consumption or for other use by the consumer. The term does not include ice that is manufactured by any business licensed under chapter 381 or chapter 509.

(y) “Packaged ice plant” means a food establishment in which packaged ice is manufactured or processed.

(z) “Pesticide chemical” means any substance which, alone, in chemical combination, or in formulation with one or more other substances is a “pesticide” within the meaning of the Florida Pesticide Law, part I of chapter 487, and which is used in the production, storage, or transportation of raw agricultural commodities.

(aa) “Raw agricultural commodity” means any food in its raw or natural state, including all fruits that are washed, colored, or otherwise treated in their unpeeled natural form prior to marketing.

(bb) “Retail food store” means any establishment or section of an establishment where food and food products are offered to the consumer and intended for off-premises consumption. The term includes delicatessens that offer prepared food in bulk quantities only. The term does not include establishments which handle only prepackaged, nonpotentially hazardous foods; roadside markets that offer only fresh fruits and fresh vegetables for sale; food service establishments; or food and beverage vending machines.

(cc) “Vehicle” means a mode of transportation or mobile carrier used to transport food from one location to another, including, but not limited to, carts, cycles, vans, trucks, cars, trains and railway transport, and aircraft and watercraft transport.

(2) For the purpose of this chapter:

(a) If an article is alleged to be misbranded because the labeling is misleading, or if an advertisement is alleged to be false because it is misleading, then, in determining whether the labeling or advertisement is misleading, there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, device, or sound, or in any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.

(b) If an article is a food, and it is alleged to be misbranded because the labeling is misleading, or if an advertisement is alleged to be false because it is misleading, there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, device, or sound, or in any combination thereof, but also the extent to which the labeling or advertisement fails to prominently and conspicuously reveal facts relative to the proportions or absence of certain ingredients or other facts concerning ingredients in the food, which facts are of material interest to consumers.

(3) For the purpose of this chapter, the selling of food includes the manufacture, production, processing, packing, exposure, offer, possession, and holding of any article of food for sale; the sale, dispensing, and giving of any article of food; and the supplying or applying of food in the conduct of any food establishment.

History.—s. 2, ch. 19656, 1939; CGL 1940 Supp. 4151(666); s. 7, ch. 22858, 1945; s. 1, ch. 59-302; s. 1, ch. 63-259; s. 1, ch. 67-345; ss. 14, 19, 35, ch. 69-106; s. 1, ch. 71-261; s. 186, ch. 71-377; s. 134, ch. 73-333; s. 415, ch. 77-147; s. 4, ch. 82-225; s. 119, ch. 83-218; s. 3, ch. 87-388; s. 8, ch. 92-180; s. 3, ch. 94-180; s. 2, ch. 95-314; s. 16, ch. 97-220; s. 20, ch. 2000-364; s. 54, ch. 2004-64; s. 2, ch. 2007-67; s. 1, ch. 2010-25; s. 19, ch. 2011-205; s. 32, ch. 2014-150; s. 4, ch. 2016-61.



500.032 - Declaration of policy and cooperation among departments.

500.032 Declaration of policy and cooperation among departments.—

(1) The department is charged with the administration and enforcement of this chapter in order to prevent fraud, harm, adulteration, misbranding, or false advertising in the preparation, manufacture, or sale of articles of food. It is further charged to enforce the provisions of this chapter relating to the production, manufacture, transportation, and sale of food, as well as articles entering into, and intended for use as ingredients in the preparation of, food.

(2) The specific delegation of authority granted in subsection (1) is to specifically place responsibility and should not be construed so as to cause respective agencies to not cooperate each with the other by interchange of information and copies of reports when deemed advisable.

History.—s. 17, ch. 59-302; ss. 14, 19, 35, ch. 69-106; s. 417, ch. 77-147; s. 5, ch. 82-225; s. 4, ch. 87-388; s. 4, ch. 94-180.

Note.—Former s. 500.45.



500.033 - Florida Food Safety and Food Defense Advisory Council.

500.033 Florida Food Safety and Food Defense Advisory Council.—

(1) There is created the Florida Food Safety and Food Defense Advisory Council for the purpose of serving as a forum for presenting, investigating, and evaluating issues of current importance to the assurance of a safe and secure food supply to the citizens of Florida. The Florida Food Safety and Food Defense Advisory Council shall consist of, but not be limited to: the Commissioner of Agriculture or his or her designee; the State Surgeon General or his or her designee; the Secretary of Business and Professional Regulation or his or her designee; the person responsible for domestic security with the Department of Law Enforcement; members representing the production, processing, distribution, and sale of foods; consumers or members of citizens groups; representatives of food industry groups; scientists or other experts in aspects of food safety from state universities; representatives from local, state, and federal agencies that are charged with responsibilities for food safety or food defense; the chairs of the Agriculture Committees of the Senate and the House of Representatives or their designees; and the chairs of the committees of the Senate and the House of Representatives with jurisdictional oversight of home defense issues or their designees. The Commissioner of Agriculture shall appoint the remaining members. The council shall make periodic reports to the Department of Agriculture and Consumer Services concerning findings and recommendations in the area of food safety and food defense.

(2) The council shall consider the development of appropriate advice or recommendations on food safety or food defense issues. In the discharge of their duties, the council members may receive for review confidential data exempt from the provisions of s. 119.07(1); however, it is unlawful for any member of the council to use the data for his or her advantage or reveal the data to the general public.

History.—s. 1, ch. 2003-255; s. 6, ch. 2006-289; s. 108, ch. 2008-6.



500.04 - Prohibited acts.

500.04 Prohibited acts.—The following acts and the causing thereof within the state are prohibited:

(1) The manufacture, sale or delivery, holding or offering for sale of any food that is adulterated or misbranded.

(2) The adulteration or misbranding of any food.

(3) The receipt in commerce of any food that is adulterated or misbranded, and the delivery or proffered delivery thereof for pay or otherwise.

(4) The sale, delivery for sale, holding for sale, or offering for sale of any article in violation of s. 500.12.

(5) The dissemination of any false advertisement.

(6) The refusal to permit entry or inspection, or to permit the taking of a sample, as authorized by s. 500.147.

(7) The giving of a guaranty or undertaking with respect to a food, which guaranty or undertaking is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of, the person residing in this state from whom she or he received in good faith the food.

(8) The removal, disposal, or use of a detained or embargoed article or food processing equipment in violation of s. 500.172.

(9) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of a food, or the doing of any other act with respect to a food, if such act is done while such article is held for sale and such act results in such article being misbranded.

(10) Forging; counterfeiting; simulating; falsely representing; or, without proper authority, using any mark, stamp, tag, label, or other identification device authorized or required by rules adopted under this chapter.

(11) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling information, whether in coded form or otherwise, identifying the article’s expiration date or similar date, date of manufacture, or manufacturing or distribution lot or batch, if such act is done while such article is held for sale.

History.—s. 3, ch. 19656, 1939; CGL 1940 Supp. 4151(667); s. 2, ch. 57-167; s. 1, ch. 70-994; s. 6, ch. 82-225; s. 120, ch. 83-218; s. 5, ch. 87-388; s. 9, ch. 92-180; s. 5, ch. 94-180; s. 602, ch. 97-103; s. 17, ch. 97-220.



500.09 - Rulemaking; analytical work.

500.09 Rulemaking; analytical work.—

(1) When in the judgment of the department such action will promote safety, honesty, and fair dealing in the interest of consumers, the department shall adopt rules for:

(a) Providing food safety information, or requiring that food safety information be provided, to notify consumers of potential health and safety concerns involving the preparation or consumption of certain foods. The information must be based on sound scientific evidence.

(b) Fixing and establishing for any food or class of food under its common or usual name a reasonable definition and standard of identity, a reasonable standard of quality or fill of container, or any reasonable sanitary rules governing the manufacture, processing, or handling of food products. In the prescribing of any standard of quality for any canned fruit or canned vegetable, consideration shall be given and due allowance made for the differing characteristics of the varieties of fruit or vegetable. In prescribing a definition and standard of identity for any food or class of food in which optional ingredients are permitted, the department shall, for the purpose of promoting safety, honesty, and fair dealing in the interest of consumers, designate the optional ingredients which shall be named on the label. The definitions and standards so adopted must conform to the definitions and standards adopted by the Secretary of the United States Department of Health and Human Services under authority conferred by 21 U.S.C. s. 341 and those definitions and standards adopted by the Secretary of the United States Department of Agriculture under the authority conferred by the Agriculture Marketing Act of 1946.

(2) The department may adopt rules exempting from any labeling requirements of this chapter:

(a) Small open containers of fresh fruits and fresh vegetables.

(b) Food which is, in accordance with the practice of the trade, to be processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that such food is not adulterated or misbranded under the provisions of this chapter upon removal from such processing, labeling, or repacking establishment.

(3) The department may adopt rules necessary for the efficient enforcement of this chapter. Such rules must be consistent with those adopted under the federal act in regard to food and, to this end, the department may adopt by reference those rules and the current edition of the model Food Code issued by the Food and Drug Administration and Public Health Service of the United States Department of Health and Human Services, when applicable and practicable.

(4) The department may adopt rules relating to food safety and consumer protection requirements for the manufacturing, processing, packing, holding, or preparing of food; the selling of food at wholesale or retail; or the transporting of food by places of business not regulated under chapter 381 or chapter 509.

(5) The analytical work necessary for the proper enforcement of this law and rules adopted by the department in regard to food shall be done by the department or under the direction of the department and is prima facie evidence in any court in this state.

(6) The department may perform laboratory services relating to, or having potential impact on, food safety or the compliance of food with the requirements of this chapter for any person or public agency.

(7) The department may establish and collect reasonable fees for laboratory services performed pursuant to subsection (6) or to recover the cost of each reinspection of a food establishment when the reinspection is conducted for the purpose of verifying compliance with the provisions of this chapter or rules promulgated thereunder. Such fees shall be deposited in the department’s General Inspection Trust Fund and shall be used solely for the recovery of costs for the services provided.

(8) The department may adopt rules necessary for the sanitary manufacture, processing, or handling of food, except for those governing the design, construction, erection, alteration, modification, repair, or demolition of any building, structure, or facility wherein food products are manufactured, processed, handled, stored, sold, or distributed. It is the intent of the Legislature to preempt those functions to the Florida Building Commission through adoption and maintenance of the Florida Building Code. The department shall provide technical assistance to the commission in updating the construction standards of the Florida Building Code which relate to food safety. However, the department is authorized to enforce the provisions of the Florida Building Code which apply to food establishments in conducting any inspections authorized by this chapter.

History.—s. 9, ch. 19656, 1939; CGL 1940 Supp. 4151(672); ss. 14, 35, ch. 69-106; s. 6, ch. 87-388; s. 10, ch. 92-180; s. 6, ch. 94-180; s. 4, ch. 98-396; s. 44, ch. 2000-141; s. 34, ch. 2001-186; s. 10, ch. 2001-279; s. 3, ch. 2001-372; s. 11, ch. 2012-190; s. 89, ch. 2013-15.



500.10 - Food deemed adulterated.

500.10 Food deemed adulterated.—A food is deemed to be adulterated:

(1)(a) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance such food shall not be considered adulterated under this clause if the quantity of such substance in such food does not ordinarily render it injurious to health;

(b) If it bears or contains any added poisonous or added deleterious substance, other than one which is a pesticide chemical in or on a raw agricultural commodity; a food additive; or a color additive, which is unsafe within the meaning of s. 500.13(1);

(c) If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of 21 U.S.C. s. 346(a) or s. 500.13(1);

(d) If it is or it bears or contains, any food additive which is unsafe within the meaning of 21 U.S.C. s. 348 or s. 500.13(1); provided that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or tolerance prescribed under 21 U.S.C. s. 346 or s. 500.13(1), and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of such pesticide chemical remaining in or on such processed food shall, notwithstanding the provisions of s. 500.13, and this paragraph, not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice, and the concentration of such residue in the processed food when ready to eat, is not greater than the tolerance prescribed for the raw agricultural commodity;

(e) If it consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance, or if it is otherwise unfit for food;

(f) If it has been produced, prepared, packed, transported, or held under insanitary conditions whereby it may become contaminated with filth, or whereby it may have been rendered diseased, unwholesome, or injurious to health;

(g) If it is the product of a diseased animal or an animal which has died otherwise than by slaughter, or that has been fed upon the uncooked offal from a slaughterhouse; or

(h) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health.

(2)(a) If any valuable constituent has been in whole or in part omitted or abstracted therefrom;

(b) If any substance has been substituted wholly or in part therefor;

(c) If damage or inferiority has been concealed in any manner; or

(d) If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is.

(3) If it is confectionery and it bears or contains any alcohol or nonnutritive article or substance except harmless coloring, harmless flavoring, harmless resinous glaze not in excess of 0.4 percent, harmless natural gum, and pectin; however, this subsection shall not apply to any chewing gum by reason of its containing harmless nonnutritive masticatory substances; to any confectionery by reason of its containing less than 0.5 percent by volume of alcohol derived solely from the use of flavoring extracts; or to any candy by reason of its containing more than 0.5 percent but less than 5 percent by volume of alcohol derived from any source, if such candy:

(a) Is not sold to persons under 21 years of age;

(b) Is labeled with the following statement written in conspicuous print on the principal display panel of the package, or if sold in individual units, in a conspicuous manner adjacent to the product: “This product may not be sold to anyone under 21 years of age”;

(c) Is not sold in a form containing liquid alcohol so that it constitutes an alcoholic beverage under the Beverage Law; and

(d) Is distributed directly to Florida consumers only from permanent facilities owned or controlled by the product’s manufacturer, or from a vendor licensed pursuant to chapter 565, or from a vendor approved by the Department of Business and Professional Regulation consistent with rules adopted by such department establishing standards for such vendors.

(4) If it is or bears or contains any color additive which is unsafe within the meaning of the federal act or s. 500.13.

(5) If a dietary supplement or its ingredients present a significant risk of illness or injury due to:

(a) The recommended or suggested conditions of use on the product labeling;

(b) The failure to provide conditions of use on the product labeling; or

(c) An ingredient for which there is inadequate information to provide reasonable assurance that such ingredient does not present a significant risk of illness or injury.

History.—s. 10, ch. 19656, 1939; CGL 1940 Supp. 4151(678); s. 2, ch. 63-259; s. 1, ch. 87-269; s. 7, ch. 94-180; s. 200, ch. 94-218; s. 5, ch. 2016-61.



500.11 - Food deemed misbranded.

500.11 Food deemed misbranded.—

(1) A food is deemed to be misbranded:

(a) If its labeling is false or misleading in any particular; however, corn meal shall not be considered misbranded because of its being labeled “Water Ground,” where such corn meal so labeled has been ground on rocks having a diameter of not less than 42 inches and which revolve during the grinding of same at a speed not greater than 186 revolutions per minute.

(b) If it is offered for sale under the name of another food.

(c) If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the words “imitation” and, immediately thereafter, the name of the food imitated.

(d) If its container is so made, formed, or filled as to be misleading.

(e) If in package form, unless it bears a label containing:

1. The name and place of business of the manufacturer, packer, or distributor;

2. An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; however, under this subparagraph reasonable variations shall be permitted, and exemptions as to small packages shall be established, by regulations prescribed by the department.

(f) If any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(g) If it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by statute or by rules as provided by s. 500.09, unless:

1. It conforms to such definition and standard; and

2. Its label bears the name of the food specified in the definition and standard and, insofar as may be required by such rules, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such food.

(h) If it purports to be or is represented as:

1. A food for which a standard of quality has been prescribed by rules as provided by s. 500.09 and its quality falls below such standard unless its label bears, in such manner and form as such rules specify, a statement that it falls below such standard; or

2. A food for which a standard or standards of fill of container have been prescribed by rule as provided by s. 500.09 and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such rules specify, a statement that it falls below such standard.

(i) Unless its label bears:

1. The common or usual name of the food, if any; and

2. If it is fabricated from two or more ingredients, the common or usual name of each ingredient and, if the food purports to be a beverage containing vegetable or fruit juice, a statement placed with appropriate prominence on the information panel specifying the total percentage of such vegetable or fruit juice contained in the food; except that spices, flavorings, and color additives not required to be certified under 21 U.S.C. s. 379(e), other than those sold as such, may be designated as spices, flavorings, and color additives, without naming each; provided, that, to the extent that compliance with this paragraph is impractical or results in deception or unfair competition, exemptions shall be established by rules adopted by the department.

(j) If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the department determines to be, and by regulations prescribes as, necessary in order to fully inform purchasers as to its value for such uses.

(k) If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided that, to the extent that compliance with the requirements of this paragraph is impracticable, exemptions shall be established by regulations promulgated by the department.

(l) If it is a fresh fruit or vegetable or a package of honey or bee pollen not labeled in accordance with the provisions of s. 504.012 or not otherwise labeled in such a manner as to indicate to an ultimate purchaser the country of origin.

(m) If it is offered for sale and its label or labeling does not comply with the requirements of 21 U.S.C. s. 343(q) or (w) pertaining to nutrition or allergen information.

(n) If it is offered for sale and its label or labeling does not comply with the requirements of 21 U.S.C. s. 343(r) pertaining to nutritional content claims and health claims.

(o) If it is bottled water and its label bears a corporate name, brand name, or trademark containing the word “spring,” “springs,” “well,” “artesian well,” “natural,” or any derivative of those words without stating on the label the source of the water in typeface at least equal to the size of the typeface of the corporate name, brand name, or trademark, if the source of the water is different from the source indicated in the corporate name, brand name, or trademark.

(p) If it is an animal product that fails to have directly thereon or on its container the official inspection legend as required by the United States Department of Agriculture and, unrestricted by any other provision of this section, such other information as the department requires to ensure that it shall not have false or misleading labeling and that the public is informed of the manner of handling required to maintain the product in a wholesome condition.

(2) When soft drinks are offered for sale in sanitary returnable or nonreturnable containers, sealed or securely capped, impervious to contamination by leakage or contact with foreign substances, and when the trade name, net content, and declaration of artificial flavor or color, when used, appear on the principal display panel, which may be the cap, crown, lid, or side of the container of such drinks, and when the manufacturer, at least once every year and oftener when required by the department, files with the department an affidavit stating the trade names of such drinks manufactured by him or her and the territorial limits in the state within which such drinks are offered for sale, the provisions of this chapter requiring additional labeling and branding of such drinks do not apply. However, nothing in this subsection shall in any manner otherwise restrict, modify, or impair the jurisdiction and authority of the department over such drinks as food products and the conditions pertaining to the manufacture of same.

History.—s. 11, ch. 19656, 1939; CGL 1940 Supp. 4151(674); s. 1, ch. 26723, 1951; s. 1, ch. 28269, 1953; s. 30, ch. 63-572; s. 1, ch. 69-26; ss. 14, 35, ch. 69-106; s. 1, ch. 80-76; s. 1, ch. 83-14; s. 7, ch. 87-388; s. 6, ch. 92-290; s. 98, ch. 92-291; s. 8, ch. 94-180; s. 603, ch. 97-103; s. 18, ch. 97-220; s. 10, ch. 98-396; s. 6, ch. 2016-61.



500.115 - Advertisement of food deemed false.

500.115 Advertisement of food deemed false.—An advertisement of a food is deemed to be false if it is false or misleading in any particular.

History.—s. 19, ch. 19656, 1939; CGL 1940 Supp. 4151(682); ss. 19, 35, ch. 69-106; s. 424, ch. 77-147; s. 13, ch. 82-225.

Note.—Former s. 500.19.



500.12 - Food permits; building permits.

500.12 Food permits; building permits.—

(1)(a) A food permit from the department is required of any person who operates a food establishment or retail food store, except:

1. Persons operating minor food outlets that sell food that is commercially prepackaged, not potentially hazardous, and not time or temperature controlled for safety, if the shelf space for those items does not exceed 12 total linear feet and no other food is sold by the minor food outlet.

2. Persons subject to continuous, onsite federal or state inspection.

3. Persons selling only legumes in the shell, either parched, roasted, or boiled.

4. Persons selling sugar cane or sorghum syrup that has been boiled and bottled on a premise located within the state. Such bottles must contain a label listing the producer’s name and street address, all added ingredients, the net weight or volume of the product, and a statement that reads, “This product has not been produced in a facility permitted by the Florida Department of Agriculture and Consumer Services.”

(b) Each food establishment and retail food store regulated under this chapter must apply for and receive a food permit before operation begins. An application for a food permit from the department must be accompanied by a fee in an amount determined by department rule. The department shall adopt by rule a schedule of fees to be paid by each food establishment and retail food store as a condition of issuance or renewal of a food permit. Such fees may not exceed $650 and shall be used solely for the recovery of costs for the services provided, except that the fee accompanying an application for a food permit for operating a bottled water plant may not exceed $1,000 and the fee accompanying an application for a food permit for operating a packaged ice plant may not exceed $250. The fee for operating a bottled water plant or a packaged ice plant shall be set by rule of the department. Food permits are not transferable from one person or physical location to another. Food permits must be renewed annually on or before January 1. If an application for renewal of a food permit is not received by the department within 30 days after its due date, a late fee not exceeding $100 must be paid in addition to the food permit fee before the department may issue the food permit. The moneys collected shall be deposited in the General Inspection Trust Fund.

(c) For bottled water plants:

1. Water that is transported into the state and that is bottled before or after importation into the state must be bottled, labeled, handled, and otherwise processed and sold according to the provisions of this chapter.

2. An application for a food permit for operating a bottled water plant must state the location of the bottled water plant, the source of the water, and any other information considered necessary by the department to verify compliance with the safety, quality, and labeling requirements of this chapter.

(d) For packaged ice plants:

1. Packaged ice that is transported into the state and that is packaged before or after importation into the state must be packaged, labeled, handled, and otherwise processed and sold according to the provisions of this chapter.

2. An application for a food permit for operating a packaged ice plant must state the location of the packaged ice plant, the source of the water, the treatment the water received prior to being made into ice and packaged, and any other information considered necessary by the department to verify compliance with the safety, quality, and labeling requirements of this chapter.

(e) The department is the exclusive regulatory and permitting authority for all food outlets, retail food stores, food establishments, convenience stores, and minor food outlets in accordance with this section. Application for a food permit must be made on forms provided by the department, which forms must also contain provision for application for registrations and permits issued by other state agencies and for collection of the food permit fee and any other fees associated with registration, licensing, or applicable surcharges. The details of the application shall be prescribed by department rule.

(f) The department may by rule establish conditions for the manufacturing, processing, packing, holding, or preparing of food; the selling of food at wholesale or retail; or the transporting of food to protect the public health and promote public welfare by protecting the purchasing public from injury by merchandising deceit.

(2) When any person applies for a building permit to construct, convert, or remodel any food establishment, food outlet, or retail food store, the authority issuing such permit shall make available to the applicant a printed statement, provided by the department, regarding the applicable sanitation requirements for such establishments. A building permitting authority, or municipality or county under whose jurisdiction a building permitting authority operates, may not be held liable for a food establishment, food outlet, or retail food store that does not comply with the applicable sanitation requirements due to failure of the building permitting authority to provide the information as provided in this subsection.

(a) The department shall furnish, for distribution, a statement that includes the checklist to be used by the food inspector in any preoperational inspections to assure that the food establishment is constructed and equipped to meet the applicable sanitary guidelines. Such preoperational inspection shall be a prerequisite for obtaining a food permit in accordance with this section.

(b) The department may provide assistance, when requested by the applicant, in the review of any construction or remodeling plans for food establishments. The department may charge a fee for such assistance which covers the cost of providing the assistance and which shall be deposited in the General Inspection Trust Fund for use in funding the food safety program.

(c) A building permitting authority or other subdivision of local government may not require the department to approve construction or remodeling plans for food establishments and retail food stores as a condition of any permit or license at the local level.

(3) Any person selling or distributing for sale any candy containing more than 0.5 percent but less than 5 percent by volume of alcohol must apply for a food permit pursuant to subsection (1) and disclose to the department any intent to sell or distribute such candy. If the person already holds a permit, written disclosure of intent to sell or distribute such candy shall be provided to the department, and the person shall comply with all rules adopted by the department relating to such candy. If the product is sold by a person licensed under chapter 565, the Department of Business and Professional Regulation shall inspect, sample, and verify compliance with this chapter. The Department of Agriculture and Consumer Services and the Department of Business and Professional Regulation shall enter into a cooperative agreement relative to the enforcement of this chapter, including delegation of authority under ss. 500.173-500.175 relating to seizure and condemnation of adulterated or misbranded products.

(4)(a) The department may suspend immediately upon notice any permit issued under this section if it finds that any of the conditions of the permit have been violated. The holder of a permit so suspended may at any time apply for the reinstatement of such permit; and the department shall, immediately after prompt hearing and an inspection of the establishment, reinstate such permit if the department finds that adequate measures have been taken to comply with and maintain the conditions of the permit, as originally issued, or as amended.

(b) The department shall have access to any food establishment for the purpose of ascertaining compliance with this section. Denial of access for such inspection is a ground for suspending the permit until access to the food establishment is freely given by the operator.

(5) It is the intent of the Legislature to eliminate duplication of regulatory inspections of food. Regulatory and permitting authority over any food establishment is preempted to the department, except as provided in chapter 379.

(a) Food establishments or retail food stores that have ancillary food service activities shall be permitted and inspected by the department.

(b) Food service establishments, as defined in s. 381.0072, that have ancillary, prepackaged retail food sales shall be regulated by the Department of Health.

(c) Public food service establishments, as defined in s. 509.013, which have ancillary, prepackaged retail food sales shall be licensed and inspected by the Department of Business and Professional Regulation.

(d) The department and the Department of Business and Professional Regulation shall cooperate to assure equivalency of inspection and enforcement and to share information on those establishments identified in paragraphs (a) and (c) and to address any other areas of potential duplication. The department and the Department of Business and Professional Regulation are authorized to adopt rules to enforce statutory requirements under their purview regarding foods.

(6) The department shall adopt rules for the training and certification of managers of food establishments and food service establishments regulated under this section and for the training and certification of department personnel.

(7) In conducting any preoperational or other inspection, the department may enforce provisions of the Florida Building Code relating to food establishments.

(8) A person who applies for or renews a local business tax certificate to engage in business as a food establishment or retail food store must exhibit a current food permit or an active letter of exemption from the department before the local business tax certificate may be issued or renewed.

History.—s. 12, ch. 19656, 1939; CGL 1940 Supp. 4151(675); ss. 14, 35, ch. 69-106; s. 3, ch. 70-994; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 11, 39, ch. 82-225; ss. 1, 3, 4, ch. 83-8; s. 2, ch. 87-269; s. 8, ch. 87-388; s. 11, ch. 92-180; s. 102, ch. 92-291; s. 9, ch. 94-180; s. 201, ch. 94-218; s. 19, ch. 97-220; s. 1, ch. 98-13; s. 14, ch. 98-396; s. 243, ch. 99-8; s. 45, ch. 2000-141; s. 15, ch. 2000-308; s. 11, ch. 2001-279; s. 12, ch. 2006-289; s. 5, ch. 2008-107; s. 64, ch. 2009-21; s. 33, ch. 2014-150.



500.121 - Disciplinary procedures.

500.121 Disciplinary procedures.—

(1) In addition to the suspension procedures provided in s. 500.12, if applicable, the department may impose an administrative fine in the Class II category pursuant to s. 570.971 against any retail food store, food establishment, or cottage food operation that violates this chapter, which fine, when imposed and paid, shall be deposited by the department into the General Inspection Trust Fund. The department may revoke or suspend the permit of any such retail food store or food establishment if it is satisfied that the retail food store or food establishment has:

(a) Violated this chapter.

(b) Violated or aided or abetted in the violation of any law of this state governing or applicable to retail food stores or food establishments or any lawful rules of the department.

(c) Knowingly committed, or been a party to, any material fraud, misrepresentation, conspiracy, collusion, trick, scheme, or device whereby another person, lawfully relying upon the word, representation, or conduct of a retail food store or food establishment, acts to her or his injury or damage.

(d) Committed any act or conduct of the same or different character than that enumerated which constitutes fraudulent or dishonest dealing.

(2) A manufacturer, processor, packer, or distributor who misrepresents or mislabels the country of origin of any food may, in addition to any penalty provided in this chapter, be subject to an additional administrative fine in the Class II category pursuant to s. 570.971 for each violation.

(3) Any administrative order made and entered by the department imposing a fine pursuant to this section shall specify the amount of the fine and the time limit for payment thereof, not exceeding 21 days, and, upon failure of the permitholder to pay the fine within that time, the permit is subject to suspension or revocation.

(4) In any court proceeding relating to administrative orders, the burden of proving violations of this chapter and of upholding administrative orders is with the department.

(5) The department shall post a prominent closed-for-operation sign on any food establishment that has had its permit suspended or revoked. The department shall also post such a sign on any establishment judicially or administratively determined to be operating without a permit. It is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for any person to deface or remove such closed-for-operation sign or for any food establishment to open for operation without a permit or to open for operation while its permit is suspended or revoked. The department may impose administrative sanctions for violations of this subsection.

(6) If the department determines that a food offered in a food establishment is labeled with nutrient claims that are in violation of this chapter, the department shall retest or reexamine the product within 90 days after notification to the manufacturer and to the firm at which the product was collected. If the product is again found in violation, the department shall test or examine the product for a third time within 60 days after the second notification. The product manufacturer shall reimburse the department for the cost of the third test or examination. If the product is found in violation for a third time, the department shall exercise its authority under s. 500.172 and issue a stop-sale or stop-use order. The department may impose additional sanctions for violations of this subsection.

(7) The department may determine that a food establishment regulated under this chapter requires immediate closure when the food establishment fails to comply with this chapter or rules adopted under this chapter and presents an imminent threat to the public health, safety, and welfare. The department may accept inspection results from other state and local building officials and other regulatory agencies as justification for such action. The department shall, upon such a determination, issue an immediate final order to close a food establishment as follows:

(a) The division director or designee shall determine that the continued operation of a food establishment presents an immediate danger to the public health, safety, and welfare.

(b) Upon such determination, the department shall issue an immediate final order directing the owner or operator of the food establishment to cease operation and close the food establishment. The department shall serve the order upon the owner, operator, or agent thereof of the food establishment. The department may attach a closed-for-operation sign to the food establishment while the order remains in place.

(c) The department shall inspect the food establishment within 24 hours after the issuance of the order. Upon a determination that the food establishment has met the applicable requirements to resume operations, the department shall serve a release upon the owner, operator, or agent thereof of the food establishment.

(d) A food establishment ordered by the department to cease operation and close under this section shall remain closed until released by the department or by a judicial order to reopen.

(e) It is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for a person to deface or remove a closed-for-operation sign placed on a food establishment by the department or for the owner or operator of a food establishment to resist closure of the establishment by the department. The department may impose administrative sanctions for violations of this paragraph.

(f) The department may adopt rules to administer this subsection.

History.—s. 1, ch. 72-73; s. 6, ch. 78-95; s. 2, ch. 81-318; ss. 12, 39, ch. 82-225; ss. 2, 3, 4, ch. 83-8; s. 9, ch. 87-388; s. 102, ch. 92-291; s. 10, ch. 94-180; s. 604, ch. 97-103; s. 20, ch. 97-220; s. 1, ch. 98-13; ss. 5, 14, ch. 98-396; s. 1, ch. 2002-85; s. 26, ch. 2002-295; s. 20, ch. 2011-205; s. 34, ch. 2014-150.



500.13 - Addition of poisonous or deleterious substance to food.

500.13 Addition of poisonous or deleterious substance to food.—

(1) Any added poisonous or deleterious substance, any food additive, any pesticide chemical in or on a raw agricultural commodity, or any color additive, shall, with respect to any particular use or intended use, be deemed unsafe for the purpose of application of s. 500.10(1)(b) with respect to any food, unless there is in effect a regulation pursuant to subsection (2) limiting the quantity of such substance, and the use or intended use of such substance conform to the terms prescribed by such regulation. While such regulation relating to such substance is in effect, a food shall not, by reason of bearing or containing such substance in accordance with the regulation, be considered adulterated within the meaning of s. 500.10(1)(a).

(2) The department, whenever public interest in the state so requires, is authorized to adopt, amend, or repeal regulations whether or not in accordance with regulations promulgated under the federal act, prescribing therein tolerances for any added poisonous or deleterious substances, for food additives, for pesticide chemicals in or on raw agricultural commodities or for color additives, including, but not limited to, zero tolerances, and exemptions from tolerances in the case of pesticide chemicals in or on raw agricultural commodities, and prescribing the conditions under which a food additive or color additive may be safely used and exemptions where such food additive or color additive is to be used solely for investigational or experimental purposes, upon his or her own motion or upon the petition of any interested party requesting that such a regulation be established, and it shall be incumbent upon such petitioner to establish by data submitted to the department that a necessity exists for such regulation, and that its effect will not be detrimental to the public health. If the data furnished by the petitioner is not sufficient to allow the department to determine whether such regulation should be promulgated, the department may require additional data to be submitted and a failure to comply with the request shall be sufficient grounds to deny the request. In adopting, amending or repealing regulations relating to such substances the department shall consider among other relevant factors, the following which the petitioner, if any, shall furnish:

(a) The name and all pertinent information concerning such substance including where available, its chemical identity and composition, a statement of the conditions of the proposed use, including directions, recommendations and suggestions and including specimens of proposed labeling, all relevant data bearing on the physical or other technical effect and the quantity required to produce such effect.

(b) The probable composition of, or other relevant exposure from the article and of any substance formed in or on a food, resulting from the use of such substance.

(c) The probable consumption of such substance in the diet of humans and animals taking into account any chemically or pharmacologically related substance in such diet.

(d) Safety factors which, in the opinion of experts qualified by scientific training and experience to evaluate the safety of such substances for the use or uses for which they are proposed to be used, are generally recognized as appropriate for the use of animal experimentation data.

(e) The availability of any needed practicable methods of analysis for determining the identity and quantity of such substance in or on an article, any substance formed in or on such article because of the use of such substance, and the pure substance and all intermediates and impurities.

(f) Facts supporting a contention that the proposed use of such substance will serve a useful purpose.

History.—s. 13, ch. 19656, 1939; CGL 1940 Supp. 4151(676); s. 3, ch. 63-259; ss. 14, 35, ch. 69-106; s. 605, ch. 97-103.



500.147 - Inspection of food establishments, food records, and vehicles.

500.147 Inspection of food establishments, food records, and vehicles.—

(1) The department or its duly authorized agent shall have free access at all reasonable hours to any food establishment, any food records, or any vehicle being used to transport or hold food in commerce for the purpose of inspecting such establishment, records, or vehicle to determine whether this chapter or any rule adopted under this chapter is being violated; to secure a sample or a specimen of any food after paying or offering to pay for such sample; to see that all sanitary rules adopted by the department are complied with; to facilitate tracing of food products in the event of a food-borne illness outbreak or identification of an adulterated or misbranded food item; or to enforce the special-occupancy provisions of the Florida Building Code which apply to food establishments.

(2) The department or its duly authorized agent may appoint inspectors for making such inspections and taking such samples as are necessary for the proper enforcement of this chapter. The department shall make or cause to be made examination of samples secured under the provisions of this section to determine if any provision of this chapter is being violated.

(3) For bottled water plants:

(a) Bottled water must be from an approved source. Bottled water must be processed in conformance with 21 C.F.R. part 129 (2006), and must conform to 21 C.F.R. part 165 (2006). A person operating a bottled water plant shall be responsible for all water sampling and analyses required by this chapter.

(b) All microbiological, chemical, physical, or radiological testing and analyses of source water and finished product required by this chapter must be performed by an approved laboratory. Records of the sampling and analyses must be maintained on file at the plant for not less than 2 years and made available to the department upon request.

(4) For packaged ice plants:

(a) Water used in packaged ice must be from an approved source. The finished product must meet the primary water quality standards established under the Federal Safe Drinking Water Act, Pub. L. No. 93-523, as amended. A person operating a packaged ice plant shall be responsible for all water sampling and analyses required by this chapter.

(b) All packaged ice plants must submit to an approved laboratory, once every 3 months, a sample of each type of finished product for microbiological analysis. The quarterly laboratory analysis must include testing for fecal and total coliform organisms. Total coliforms must not be greater than 2.2 organisms/100 ml. using the most probable number method or not greater than 1 organism/100 ml. using the membrane filtration method. Packaged ice must have no fecal coliform-positive samples. All microbiological, chemical, physical, or radiological analyses required by this chapter must be performed by an approved laboratory.

(c) All records of sampling and analyses of source water and finished product must be maintained by the plant for a period of not less than 2 years and made available to the department upon request.

(5) Visits for the purpose of sample collection do not constitute inspection visits.

History.—s. 21, ch. 19656, 1939; CGL 1940 Supp. 4151(684); s. 4, ch. 59-302; ss. 14, 19, 35, ch. 69-106; s. 426, ch. 77-147; s. 15, ch. 82-225; s. 11, ch. 87-388; s. 12, ch. 94-180; s. 21, ch. 97-220; s. 46, ch. 2000-141; s. 3, ch. 2007-67; s. 12, ch. 2012-190; s. 35, ch. 2014-150.

Note.—Former s. 500.21.



500.148 - Reports and dissemination of information; confidentiality.

500.148 Reports and dissemination of information; confidentiality.—

(1)(a) Information that is deemed confidential under 21 C.F.R. s. 20.61, s. 20.62, or s. 20.88, or 5 U.S.C. s. 552(b), and that is provided to the department during a joint investigation concerning food safety or food-borne illness, as a requirement for conducting a federal-state contract or partnership activity, or for regulatory review, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(b) Such confidential and exempt information may not be disclosed except under a final determination by the appropriate federal agency that the information is no longer entitled to protection or pursuant to an order of the court.

(c) This section does not prohibit the department from collecting, reporting, or illustrating the results of these investigations.

(2) The department may:

(a) Publish reports summarizing all judgments and court orders that have been rendered under this chapter, including the nature of the charges and the disposition thereof.

(b) Disseminate any information regarding food which it considers necessary in the interest of public health and the protection of the consumer against fraud.

(3)(a) Upon request of a food establishment, the department may issue a report certifying that the requesting food establishment currently complies with the sanitation and permitting requirements of this chapter and the rules adopted thereunder. Such certification may be requested for the purpose of exporting food to a foreign country.

(b) The department may recover the cost associated with carrying out the provisions of this subsection, the amount of which shall be set by rule.

History.—s. 22, ch. 19656, 1939; CGL 1940 Supp. 4151(685); ss. 14, 19, 35, ch. 69-106; ss. 3, 5, ch. 76-47; s. 427, ch. 77-147; s. 16, ch. 82-225; s. 12, ch. 87-388; s. 13, ch. 94-180; s. 27, ch. 2002-295; s. 1, ch. 2003-172; s. 137, ch. 2008-4; s. 1, ch. 2008-218.

Note.—Former s. 500.22.



500.149 - Employment of help; expenses and salaries.

500.149 Employment of help; expenses and salaries.—The department may employ all help necessary to carry out and enforce the provisions of this chapter relating to foods and may designate any employee of the department to perform any duties necessary to carry out such provisions. All expenses and salaries shall be paid out of the General Inspection Trust Fund.

History.—s. 23, ch. 19656, 1939; CGL 1940 Supp. 4151(686); s. 5, ch. 59-302; s. 2, ch. 61-119; ss. 14, 19, 35, ch. 69-106; s. 428, ch. 77-147; s. 17, ch. 82-225; s. 13, ch. 87-388.

Note.—Former s. 500.23.



500.165 - Transporting shipments of food items; rules; penalty.

500.165 Transporting shipments of food items; rules; penalty.—

(1) It is unlawful for a carrier to transport food items in a vehicle or rail car that has been or is being used to transport solid waste, hazardous substances, hazardous wastes, biohazardous wastes, or any substance that may pose a threat to human health.

(2) The department may by rule set standards for decontamination and provide for exceptions when the standards are met. The department may adopt rules to implement the provisions of this section. The department shall also adopt rules for administrative fines based upon the potential damage caused by violation, not to exceed the amount specified in subsection (3).

(3) A person who violates subsection (1) or the rules adopted under subsection (2) is subject to an administrative fine in the Class III category pursuant to s. 570.971 for each violation. In addition, a person who violates subsection (1) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 15, ch. 92-180; s. 14, ch. 94-180; s. 36, ch. 2014-150.



500.166 - Records of interstate shipment.

500.166 Records of interstate shipment.—For the purpose of enforcing this chapter, carriers engaged in interstate commerce and persons receiving food in interstate commerce shall, upon the request by an officer or employee duly designated by the department, permit the officer or employee to have access to and to copy all records showing the movement in interstate commerce of any food, and the quantity, shipper, and consignee thereof.

History.—s. 11, ch. 59-302; ss. 14, 19, 35, ch. 69-106; s. 433, ch. 77-147; s. 22, ch. 82-225; s. 14, ch. 87-388; s. 15, ch. 94-180.

Note.—Former s. 500.39.



500.167 - Carriers in interstate commerce; exception.

500.167 Carriers in interstate commerce; exception.—Carriers engaged in interstate commerce are exempt from the provisions of this chapter, except ss. 500.165 and 500.166.

History.—s. 12, ch. 59-302; s. 23, ch. 82-225; s. 15, ch. 87-388; s. 16, ch. 92-180.

Note.—Former s. 500.40.



500.169 - Enforcement of federal act.

500.169 Enforcement of federal act.—The department may exercise the enforcement powers granted by, and subject to the limitations of, 21 U.S.C. s. 337(b).

History.—s. 16, ch. 94-180.



500.171 - Injunction to restrain violation.

500.171 Injunction to restrain violation.—In addition to the remedies provided in this chapter and notwithstanding the existence of any adequate remedy at law, the department may bring an action to enjoin the violation or threatened violation of any provision of this chapter, or rule adopted under this chapter, in the circuit court of the county in which the violation occurred or is about to occur. Upon the department’s presentation of competent and substantial evidence to the court of the violation or threatened violation, the court shall immediately issue the temporary or permanent injunction sought by the department. The injunction shall be issued without bond. A single act in violation of any provision of this chapter shall be sufficient to authorize the issuance of an injunction.

History.—s. 4, ch. 19656, 1939; CGL 1940 Supp. 4151(668); ss. 14, 19, 35, ch. 69-106; s. 418, ch. 77-147; s. 1, ch. 81-36; s. 7, ch. 82-225; s. 22, ch. 97-220.

Note.—Former s. 500.05.



500.172 - Embargoing, detaining, destroying of food, food processing equipment, or areas that are in violation.

500.172 Embargoing, detaining, destroying of food, food processing equipment, or areas that are in violation.—

(1) When the department, or its duly authorized agent who has received appropriate education and training regarding the legal requirements of this chapter, finds or has probable cause to believe that any food, food processing equipment, food processing area, or food storage area is in violation of this chapter or any rule adopted under this chapter so as to be dangerous, unwholesome, fraudulent, or insanitary within the meaning of this chapter, an agent of the department may issue and enforce a stop-sale, stop-use, removal, or hold order, which order gives notice that such article, processing equipment, processing area, or storage area is or is suspected of being in violation and has been detained or embargoed and which order warns all persons not to remove, use, or dispose of such article, processing equipment, processing area, or storage area by sale or otherwise until permission for removal, use, or disposal is given by the department or the court. A person may not remove, use, or dispose of such detained or embargoed article, processing equipment, processing area, or storage area by sale or otherwise without such permission.

(2) If an article, processing equipment, processing area, or storage area detained or embargoed under subsection (1) has been found by the department to be in violation of law or rule, the department may, within a reasonable period after the issuance of such notice, petition the circuit court in the jurisdiction of which the article, processing equipment, processing area, or storage area is detained or embargoed for an order for condemnation of such article, processing equipment, processing area, or storage area. When the department has found that an article, processing equipment, processing area, or storage area so detained or embargoed is not in violation, the department shall rescind the stop-sale, stop-use, removal, or hold order.

(3) If the court finds that the detained or embargoed article, processing equipment, processing area, or storage area is in violation, such article, processing equipment, processing area, or storage area shall, after entry of the decree, be destroyed or made sanitary at the expense of the claimant thereof under the supervision of the department, and all court costs, fees, and storage and other proper expenses shall be taxed against the claimant of such article, processing equipment, processing area, or storage area or her or his agent. However, if the violation can be corrected by proper labeling of the article or sanitizing of the processing equipment, processing area, or storage area, and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article be so labeled or processed or such processing equipment, processing area, or storage area so sanitized, has been executed, the court may by order direct that such article, processing equipment, processing area, or storage area be made available to the claimant thereof for such labeling, processing, or sanitizing under the supervision of the department. The expense of such supervision shall be paid by the claimant. Such bond shall be returned to the claimant of the article, processing equipment, processing area, or storage area on representation to the court by the department that the article, processing equipment, processing area, or storage area is no longer in violation of this chapter and that the expenses of such supervision have been paid.

(4) When the department or any of its authorized agents finds in any room, building, vehicle, or other structure any meat, seafood, poultry, vegetable, fruit, or other perishable articles which are unsound or contain any filthy, decomposed, or putrid substances, or which may be poisonous or deleterious to health or otherwise unsafe, the same is declared to be a nuisance, and the department or its authorized agent shall condemn or destroy the same or in any other manner render the same unsalable as human food.

History.—s. 6, ch. 19656, 1939; CGL 1940 Supp. 4151(669); s. 18, ch. 59-302; ss. 14, 19, 35, ch. 69-106; s. 2, ch. 70-994; s. 8, ch. 82-225; s. 16, ch. 87-388; s. 17, ch. 94-180; s. 606, ch. 97-103; s. 37, ch. 2014-150.

Note.—Former s. 500.06.



500.173 - Causes for seizure and condemnation of foods.

500.173 Causes for seizure and condemnation of foods.—Any article of food that is adulterated or misbranded under the provisions of this chapter is subject to seizure and condemnation by the department or by its duly authorized agents designated for that purpose in regard to foods.

History.—s. 13, ch. 59-302; s. 3, ch. 61-456; ss. 14, 19, 35, ch. 69-106; s. 434, ch. 77-147; s. 24, ch. 82-225; s. 17, ch. 87-388.

Note.—Former s. 500.41.



500.174 - Seizure; procedure; prohibition on sale or disposal of article; penalty.

500.174 Seizure; procedure; prohibition on sale or disposal of article; penalty.—

(1) Whenever the department or its duly authorized agent finds cause, or has probable cause to believe that a ground exists for the seizure of any food as set out in this chapter, an agent of the department shall affix to the article a tag, stamp, or other appropriate marking, giving notice that the article is, or is suspected of being, subject to seizure under this chapter and that the article has been detained and seized by the department. The department shall also warn all persons not to remove or dispose of the article by sale or otherwise, until permission of the department, or of the court of competent jurisdiction in the jurisdiction of which the article was detained or seized, is given. It is unlawful for any person to remove or dispose of the detained or seized article by sale or otherwise without permission of the department or of the court in such cases. Any person who violates this subsection is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who sells candy containing more than 0.5 percent by volume of alcohol in violation of s. 500.10(3) is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 14, ch. 59-302; ss. 14, 19, 35, ch. 69-106; s. 455, ch. 71-136; s. 435, ch. 77-147; s. 25, ch. 82-225; s. 121, ch. 83-218; s. 3, ch. 87-269; s. 18, ch. 87-388; s. 36, ch. 91-220; s. 18, ch. 94-180.

Note.—Former s. 500.42.



500.175 - Condemnation and sale; release of seized article.

500.175 Condemnation and sale; release of seized article.—

(1) When any article detained or seized under s. 500.174 has been found by the department to be subject to seizure and condemnation under s. 500.174, the department may petition a court for an order of condemnation or sale, as the court may direct. The proceeds of the sale of food used for human consumption, less the legal costs and charges, shall be deposited in the State Treasury into the General Inspection Trust Fund.

(2) Upon the payment of the costs of the condemnation proceeding and upon the execution and delivery of a surety bond to the effect that the goods shall not be sold or otherwise disposed of contrary to the provisions of this chapter, the department or court may order that the goods be delivered to the owner thereof instead of being condemned or sold.

(3) If the department finds that any article seized under the provisions of s. 500.174 was not subject to seizure under that section, the department or the designated officer or employee shall remove the tag or marking.

History.—s. 15, ch. 59-302; s. 1, ch. 61-31; ss. 14, 19, 35, ch. 69-106; s. 436, ch. 77-147; s. 26, ch. 82-225; s. 19, ch. 87-388.

Note.—Former s. 500.43.



500.177 - Penalty for violation of s. 500.04; dissemination of false advertisement.

500.177 Penalty for violation of s. 500.04; dissemination of false advertisement.—

(1) Any person who violates any provision of s. 500.04 is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; but, if the violation is committed after a conviction of such person under this section has become final, such person is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) No person shall be subject to the penalties of subsection (1) for having violated s. 500.04(1) or (3) if he or she establishes a guaranty or undertaking, which guaranty or undertaking is signed by and contains the name and address of the person residing in the state or the manufacturer from whom he or she received the article in good faith, to the effect that such article is not adulterated or misbranded within the meaning of this chapter, citing the appropriate section thereof.

(3) A publisher, radio-broadcast licensee, or agency or medium for the dissemination of an advertisement, except the food establishment or the seller of the article to which a false advertisement relates, is not liable under this section by reason of the dissemination of such false advertisement, unless the publisher, licensee, or agency or medium refuses, on the request of the department, to furnish the name and post office address of the food establishment, seller, or advertising agency in the state which caused the dissemination of such advertisement.

History.—s. 5, ch. 19656, 1939; CGL 1940 Supp. 7678(1); ss. 14, 19, 35, ch. 69-106; s. 451, ch. 71-136; s. 429, ch. 77-147; s. 3, ch. 81-36; s. 18, ch. 82-225; s. 122, ch. 83-218; s. 20, ch. 87-388; s. 19, ch. 94-180; s. 607, ch. 97-103; s. 23, ch. 97-220.

Note.—Former s. 500.24.



500.178 - Duty of state attorney.

500.178 Duty of state attorney.—Each state attorney to whom the department or its designated agent reports any violation of this chapter shall cause an appropriate proceeding to be instituted in the proper court without delay and to be prosecuted in the manner required by law.

History.—s. 7, ch. 19656, 1939; CGL 1940 Supp. 4151(670); s. 1, ch. 65-402; ss. 14, 19, 35, ch. 69-106; s. 419, ch. 77-147; s. 6, ch. 78-95; s. 9, ch. 82-225; s. 21, ch. 87-388; s. 20, ch. 94-180.

Note.—Former s. 500.07.



500.179 - Issuance of warnings for minor violations.

500.179 Issuance of warnings for minor violations.—Nothing in this chapter shall be construed as requiring the department to report, for the institution of proceedings under this chapter, minor violations of this chapter when it believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

History.—s. 8, ch. 19656, 1939; CGL 1940 Supp. 4151(671); ss. 14, 19, 35, ch. 69-106; s. 420, ch. 77-147; s. 10, ch. 82-225; s. 22, ch. 87-388.

Note.—Former s. 500.08.



500.451 - Horse meat; offenses.

500.451 Horse meat; offenses.—

(1) It is unlawful for any person to:

(a) Sell in the markets of this state horse meat for human consumption unless the horse meat is clearly stamped, marked, and described as horse meat for human consumption.

(b) Knowingly transport, distribute, sell, purchase, or possess horse meat for human consumption that is not clearly stamped, marked, and described as horse meat for human consumption or horse meat that is not acquired from a licensed slaughterhouse.

(2) A person that violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, except that any person who commits a violation of this section shall be sentenced to a minimum mandatory fine of $3,500 and a minimum mandatory period of incarceration of 1 year.

(3) In addition to any penalties provided in subsection (2), any license of any restaurant, store, or other business may be suspended as provided in the applicable licensing law upon conviction of an owner or employee of that business for a violation of this section in connection with that business.

History.—ss. 1, 2, ch. 21986, 1943; s. 11, ch. 25035, 1949; s. 454, ch. 71-136; s. 19, ch. 82-225; s. 27, ch. 94-180; s. 3, ch. 2010-87.

Note.—Former s. 500.33.



500.459 - Water vending machines.

500.459 Water vending machines.—

(1) LEGISLATIVE INTENT.—It is the intent of the Legislature to protect the public health through licensing and establishing standards for water vending machines to ensure that consumers obtaining water through such means are given appropriate information as to the nature of such water and that such consumers are assured that the water meets acceptable standards for human consumption.

(2) DEFINITIONS.—

(a) “Sanitized” means treated in conformity with 21 C.F.R. s. 110.3 (1996).

(b) “Vended water” means water dispensed by means of a water vending machine.

(c) “Water vending machine” means a self-service device that, upon insertion of a coin or token or upon receipt of payment by other means, dispenses a serving of water into a container.

(d) “Water vending machine operator” means a person who owns, leases, or manages, or is otherwise responsible for, the operation of a water vending machine.

(3) PERMITTING REQUIREMENTS.—

(a) Each person or public body that establishes, maintains, or operates any water vending machine in the state must secure an operating permit from the department each year.

(b) An application for an operating permit must be made in writing to the department on forms provided by the department and must be accompanied by a fee as provided in subsection (4). The application must state the location of each water vending machine, the source of the water to be vended, the treatment the water will receive prior to being vended, and any other information considered necessary by the department.

(4) FEES.—A person seeking an operating permit must pay the department a fee not exceeding $200, which fee shall be set by rule of the department. Such fees shall be deposited in the General Inspection Trust Fund.

(5) OPERATING STANDARDS.—

(a) A water vending machine operator must obtain a permit prior to operating any water vending machine.

(b) Each water vending machine must be located indoors or otherwise protected against tampering and vandalism and must be located in an area that can be maintained in a clean condition and in a manner that avoids insect and rodent harborage. The floor upon which the water vending machine is located should be smooth and of cleanable construction.

(c) The source of water supply must be an approved public water system.

(d) Each water vending machine must have a backflow prevention device that conforms with the applicable provision of the Florida Building Code and an adequate system for collecting and handling dripping, spillage, and overflow of water.

(e) All parts and surfaces of a water vending machine with which water comes into contact must be made of nontoxic, corrosion-resistant, nonabsorbent material capable of withstanding repeated cleaning and sanitizing treatments.

(f) Each water vending machine must be maintained in a clean and sanitary condition, free from rust, dirt, and vermin.

(g) The vended water must receive treatment and postdisinfection according to approved methods established by rule of the department. Activated carbon, if used, must comply with specifications for granular activated carbon used in water treatment applications as established by rule of the department.

(h) The vended water may not be described as “purified water” unless the water conforms to the definition of that term. Further, a water vending machine operator must not claim that the vended water has medicinal or health-giving properties and must not describe any vended water as “spring water.”

(i) The operator shall place on each water vending machine, in a position clearly visible to customers, the following information: the name and address of the operator; the operating permit number; the fact that the water is obtained from a public water supply; the method of treatment used; the method of postdisinfection used; and a local or toll-free telephone number that may be called for obtaining further information, reporting problems, or making complaints.

(6) DUTIES AND RESPONSIBILITIES OF THE DEPARTMENT.—

(a) The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section conferring duties upon it.

(b) If, considering the source of water and the treatment process provided by the water vending machine, the department finds that the vended water will not meet the primary and secondary drinking water quality standards as provided for in department rules, the permit shall be denied. Specific technical reasons for the denial shall be given by the department.

(c) The water from each water vending machine shall be sampled and tested for compliance with the water quality standards established by rule of the department at regular intervals established by rule of the department.

(d) The vended water from each water vending machine using silver-impregnated carbon filters in the treatment process shall be sampled for silver at regular intervals established by rule of the department.

(e) The department shall order a water vending machine operator to discontinue the operation of any water vending machine the condition of which represents a threat to the life or health of any person, or when the vended water does not meet the standards provided in this section. Such water vending machine must not be returned to use or be used until the department determines that the condition that caused the discontinuance of operation no longer exists.

(7) PENALTIES.—

(a) The department may deny, suspend, or revoke a permit if it finds that there has been a substantial failure to comply with this section or rules adopted under this section.

(b) Any person who operates a water vending machine without first obtaining an operating permit as required by subsection (3), who operates a water vending machine in violation of an order to discontinue operation, or who maintains or operates a water vending machine after revocation of the operating permit is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 84-118; s. 1, ch. 85-65; s. 40, ch. 85-81; s. 61, ch. 91-224; s. 30, ch. 91-297; s. 4, ch. 91-429; s. 36, ch. 92-78; s. 3, ch. 92-180; s. 31, ch. 94-180; s. 24, ch. 97-220; s. 170, ch. 98-200; s. 32, ch. 98-287; s. 128, ch. 2000-141; s. 16, ch. 2000-308; s. 35, ch. 2001-186; s. 4, ch. 2001-372.

Note.—Former s. 381.295; s. 381.0071.



500.511 - Fees; enforcement; preemption.

500.511 Fees; enforcement; preemption.—

(1) FEES.—All fees collected under s. 500.459 shall be deposited into the General Inspection Trust Fund and shall be accounted for separately and used for the sole purpose of administering the provisions of such section.

(2) ENFORCEMENT AND PENALTIES.—In addition to the provisions contained in s. 500.459, the department may enforce s. 500.459 in the manner provided in s. 500.121. Any person who violates a provision of s. 500.459 or any rule adopted under such section shall be punished as provided in such section. However, criminal penalties may not be imposed against any person who violates a rule.

(3) PREEMPTION OF AUTHORITY TO REGULATE.—Regulation of bottled water plants, water vending machines, water vending machine operators, and packaged ice plants is preempted by the state. No county or municipality may adopt or enforce any ordinance that regulates the licensure or operation of bottled water plants, water vending machines, or packaged ice plants, unless it is determined that unique conditions exist within the county which require the county to regulate such entities in order to protect the public health. This subsection does not prohibit a county or municipality from requiring a business tax pursuant to chapter 205.

History.—s. 33, ch. 94-180; s. 25, ch. 97-220; s. 123, ch. 2007-5.



500.60 - Regulation of meat preempted to state.

500.60 Regulation of meat preempted to state.—Notwithstanding any other law or local ordinance to the contrary and to ensure uniform health and safety standards, the regulation, identification, and packaging of meat, poultry, and fish is preempted to the state and the Department of Agriculture and Consumer Services.

History.—s. 54, ch. 2004-350.



500.70 - Tomato food safety standards; inspections; penalties; tomato good agricultural practices; tomato best management practices.

500.70 Tomato food safety standards; inspections; penalties; tomato good agricultural practices; tomato best management practices.—

(1) As used in this section, the term:

(a) “Field packing” means the packing of tomatoes on a tomato farm or in a tomato greenhouse into containers for sale for human consumption without transporting the tomatoes to a packinghouse.

(b) “Packing” or “repacking” means the packing of tomatoes into containers for sale for human consumption. The term includes the sorting or separating of tomatoes into grades and sizes. The term also includes field packing.

(c) “Producing” means the planting, growing, or cultivating of tomatoes on a tomato farm or in a tomato greenhouse for sale for human consumption.

(2) The department may adopt rules establishing food safety standards to safeguard the public health and promote the public welfare by protecting the consuming public from injury caused by the adulteration or the microbiological, chemical, or radiological contamination of tomatoes. The rules must be based on federal requirements, available scientific research, generally accepted industry practices, or recommendations of food safety professionals. The rules shall apply to the producing, harvesting, packing, and repacking of tomatoes for sale for human consumption by a tomato farm, tomato greenhouse, or tomato packinghouse or repacker in this state. The rules may include, but are not limited to, standards for:

(a) Registration with the department of a person who produces, harvests, packs, or repacks tomatoes in this state who does not hold a food permit issued under s. 500.12.

(b) Proximity of domestic animals and livestock to the production areas for tomatoes.

(c) Food safety related use of water for irrigation during production and washing of tomatoes after harvest.

(d) Use of fertilizers.

(e) Cleaning and sanitation of containers, materials, equipment, vehicles, and facilities, including storage and ripening areas.

(f) Health, hygiene, and sanitation of employees who handle tomatoes.

(g) Training and continuing education of a person who produces, harvests, packs, or repacks tomatoes in this state, and the person’s employees who handle tomatoes.

(h) Labeling and recordkeeping, including standards for identifying and tracing tomatoes for sale for human consumption.

(3)(a) The department may inspect tomato farms, tomato greenhouses, tomato packinghouses, repacking locations, or any vehicle being used to transport or hold tomatoes to ensure compliance with the applicable provisions of this chapter and the rules adopted under this chapter.

(b) The department may impose an administrative fine in the Class II category pursuant to s. 570.971 for each violation, or issue a written notice or warning under s. 500.179, against a person who violates any applicable provision of this section or any rule adopted under this section.

(4)(a) The department may adopt rules establishing tomato good agricultural practices and tomato best management practices for the state’s tomato industry based on applicable federal requirements, available scientific research, generally accepted industry practices, or recommendations of food safety professionals.

(b) A person who documents compliance with the department’s rules, tomato good agricultural practices, and tomato best management practices is presumed to introduce tomatoes into the stream of commerce that are safe for human consumption, unless the department identifies noncompliance through inspections.

(5) Subsections (2) and (4) do not apply to tomatoes that are sold by the grower on the premises where the tomatoes are grown, at a local farmers’ market, at a U-pick operation, or at a roadside stand if the quantity of tomatoes sold does not exceed two 25-pound boxes per customer per day.

(6) Any person who produces, harvests, packs, or repacks tomatoes in this state and does not hold a food permit issued under s. 500.12 shall annually register each location of a tomato farm, tomato greenhouse, tomato packinghouse, or tomato repacker by August 1 on a form prescribed by the department. Any person who produces, harvests, packs, or repacks tomatoes at more than one location may submit one registration for all such locations but must provide the physical address of each location. The department may set by rule an annual registration fee not to exceed $500. Moneys collected pursuant to this subsection shall be deposited into the General Inspection Trust Fund.

(7) The department may adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section.

History.—s. 2, ch. 2010-25; s. 16, ch. 2011-206; s. 39, ch. 2014-150.



500.80 - Cottage food operations.

500.80 Cottage food operations.—

(1)(a) A cottage food operation must comply with the applicable requirements of this chapter but is exempt from the permitting requirements of s. 500.12 if the cottage food operation complies with this section and has annual gross sales of cottage food products that do not exceed $15,000.

(b) For purposes of this subsection, a cottage food operation’s annual gross sales include all sales of cottage food products at any location, regardless of the types of products sold or the number of persons involved in the operation. A cottage food operation must provide the department, upon request, with written documentation to verify the operation’s annual gross sales.

(2) A cottage food operation may not sell or offer for sale cottage food products over the Internet, by mail order, or at wholesale.

(3) A cottage food operation may only sell cottage food products which are prepackaged with a label affixed that contains the following information:

(a) The name and address of the cottage food operation.

(b) The name of the cottage food product.

(c) The ingredients of the cottage food product, in descending order of predominance by weight.

(d) The net weight or net volume of the cottage food product.

(e) Allergen information as specified by federal labeling requirements.

(f) If any nutritional claim is made, appropriate nutritional information as specified by federal labeling requirements.

(g) The following statement printed in at least 10-point type in a color that provides a clear contrast to the background of the label: “Made in a cottage food operation that is not subject to Florida’s food safety regulations.”

(4) A cottage food operation may only sell cottage food products that it stores on the premises of the cottage food operation.

(5) This section does not exempt a cottage food operation from any state or federal tax law, rule, regulation, or certificate that applies to all cottage food operations.

(6) A cottage food operation must comply with all applicable county and municipal laws and ordinances regulating the preparation, processing, storage, and sale of cottage food products by a cottage food operation or from a person’s residence.

(7)(a) The department may investigate any complaint which alleges that a cottage food operation has violated an applicable provision of this chapter or rule adopted under this chapter.

(b) Only upon receipt of a complaint, the department’s authorized officer or employee may enter and inspect the premises of a cottage food operation to determine compliance with this chapter and department rules, as applicable. A cottage food operation’s refusal to permit the department’s authorized officer or employee entry to the premises or to conduct the inspection is grounds for disciplinary action pursuant to s. 500.121.

(8) This section does not apply to a person operating under a food permit issued pursuant to s. 500.12.

History.—s. 21, ch. 2011-205.



500.81 - Healthy Food Financing Initiative.

500.81 Healthy Food Financing Initiative.—

(1) As used in this section, the term:

(a) “Community facility” means a property owned by a nonprofit or for-profit entity in which health and human services are provided and space is offered in a manner that provides increased access to, or delivery or distribution of, food or other agricultural products to encourage public consumption and household purchases of fresh produce or other healthy food to improve the public health and well-being of low-income children, families, and older adults.

(b) “Department” means the Department of Agriculture and Consumer Services.

(c) “Independent grocery store or supermarket” means an independently owned grocery store or supermarket whose parent company does not own more than 40 grocery stores throughout the country based upon ownership conditions as identified in the latest Nielsen TDLinx Supermarket/Supercenter database.

(d) “Low-income community” means a population census tract, as reported in the most recent United States Census Bureau American Community Survey, which meets one of the following criteria:

1. The poverty rate is at least 20 percent;

2. In the case of a low-income community located outside of a metropolitan area, the median family income does not exceed 80 percent of the statewide median family income; or

3. In the case of a low-income community located inside of a metropolitan area, the median family income does not exceed 80 percent of the statewide median family income or 80 percent of the metropolitan median family income, whichever is greater.

(e) “Program” means the Healthy Food Financing Initiative established by the department.

(f) “Underserved community” means a distressed urban, suburban, or rural geographic area where a substantial number of residents have low access to a full-service supermarket or grocery store. An area with limited supermarket access must be:

1. A census tract, as determined to be an area with low access by the United States Department of Agriculture, as identified in the Food Access Research Atlas;

2. Identified as a limited supermarket access area as recognized by the Community Development Financial Institutions Fund of the United States Department of the Treasury; or

3. Identified as an area with low access to a supermarket or grocery store through a methodology that has been adopted for use by another governmental initiative, or well-established or well-regarded philanthropic healthy food initiative.

(2) The department shall establish a Healthy Food Financing Initiative program that is composed of and coordinates the use of grants from any source; federal, state, and private loans from a governmental entity or institutions regulated by a governmental entity; federal tax credits; and other types of financial assistance for the rehabilitation or expansion of independent grocery stores, supermarkets, community facilities, or other structures to increase access to fresh produce and other nutritious food in underserved communities.

(3)(a) The department may contract with one or more qualified nonprofit organizations or Florida-based federally certified community development financial institutions to administer the program through a public-private partnership. Eligible community development financial institutions must be able to demonstrate:

1. Prior experience in healthy food financing.

2. Support from the Community Development Financial Institutions Fund of the United States Department of the Treasury.

3. The ability to successfully manage and operate lending and tax credit programs.

4. The ability to assume full financial risk for loans made under this initiative.

(b) The department shall:

1. Establish program guidelines, raise matching funds, promote the program statewide, evaluate applicants, underwrite and disburse grants and loans, and monitor compliance and impact. The department may contract with a third-party administrator to carry out such duties. If the department contracts with a third-party administrator, funds shall be granted to the third-party administrator to create a revolving loan fund for the purpose of financing projects that meet the criteria of the program. The third-party administrator shall report to the department annually.

2. Create eligibility guidelines and provide financing through an application process. Eligible projects must:

a. Be located in an underserved community;

b. Primarily serve low-income communities; and

c. Provide for the renovation or expansion of, including infrastructure upgrades to, existing independent grocery stores or supermarkets; or the renovation or expansion of, including infrastructure upgrades to, community facilities to improve the availability and quality of fresh produce and other healthy foods.

3. Report annually to the President of the Senate and the Speaker of the House of Representatives on the projects funded, the geographic distribution of the projects, the costs of the program, and the outcomes, including the number and type of jobs created.

(4)(a) The Office of Program Policy Analysis and Government Accountability shall review the program and data collected from the department after a term of 7 years and report to the President of the Senate and the Speaker of the House of Representatives. The report shall include, but is not limited to, health impacts based on data collected by the state on diabetes, heart disease and other obesity-related diseases, and other factors as determined by the department.

(b) If the report determines the program to be unsuccessful after 7 years, the department shall create guidelines for unused funds to be returned to the initial investor.

(5) A for-profit entity, including a convenience store or a fueling station, or a not-for-profit entity, including, but not limited to, a sole proprietorship, partnership, limited liability company, corporation, cooperative, nonprofit organization, nonprofit community development entity, or private university, may apply for financing. An applicant for financing must:

(a) Demonstrate the capacity to successfully implement the project and the likelihood that the project will be economically self-sustaining;

(b) Demonstrate the ability to repay the loan; and

(c) Agree, as an independent grocery store or supermarket, for at least 5 years, to:

1. Accept Supplemental Nutrition Assistance Program benefits;

2. Apply to accept Special Supplemental Nutrition Program for Women, Infants, and Children benefits and accept such benefits, if approved;

3. Allocate at least 30 percent of food retail space for the sale of perishable foods, which may include fresh or frozen dairy products, fresh produce, and fresh meats, poultry, and fish;

4. Comply with all data collection and reporting requirements established by the department; and

5. Promote the hiring of local residents.

Projects including, but not limited to, corner stores, bodegas, or other types of nontraditional grocery stores that do not meet the 30 percent minimum in subparagraph 3. can still qualify for funding if such funding will be used for refrigeration, displays, or other one-time capital expenditures to promote the sale of fresh produce and other healthy foods.

(6) In determining which qualified projects to finance, the department or third-party administrator shall:

(a) Give preference to local Florida-based grocers or local business owners with experience in grocery stores and to grocers and business owners with a business plan model that includes written documentation of opportunities to purchase from Florida farmers and growers before seeking out-of-state purchases;

(b) Consider the level of need in the area to be served;

(c) Consider the degree to which the project will have a positive economic impact on the underserved community, including the creation or retention of jobs for local residents;

(d) Consider the location of existing independent grocery stores, supermarkets, or other markets relevant to the applicant’s project and provide the established entity the right of first refusal for such project; and

(e) Consider other criteria as determined by the department.

(7) Financing for projects may be used for the following purposes:

(a) Site acquisition and preparation.

(b) Construction and build-out costs.

(c) Equipment and furnishings.

(d) Workforce training or security.

(e) Predevelopment costs, such as market studies and appraisals.

(f) Energy efficiency measures.

(g) Working capital for first-time inventory and startup costs.

(h) Acquisition of seeds and starter plants for the residential cultivation of fruits, vegetables, herbs, and other culinary products. However, only 7 percent of the total funds expended in any one project under this section may be used for such acquisition.

(i) Other purposes as determined by the department or a third-party administrator.

(8) The department shall adopt rules to administer this section.

(9) The department may not distribute more than $500,000 among more than three recipients.

History.—s. 1, ch. 2016-221.



500.90 - Regulation of polystyrene products preempted to department.

500.90 Regulation of polystyrene products preempted to department.—The regulation of the use or sale of polystyrene products by entities regulated under this chapter is preempted to the department. This preemption does not apply to local ordinances or provisions thereof enacted before January 1, 2016, and does not limit the authority of a local government to restrict the use of polystyrene by individuals on public property, temporary vendors on public property, or entities engaged in a contractual relationship with the local government for the provision of goods or services, unless such use is otherwise preempted by law.

History.—s. 7, ch. 2016-61.






Chapter 501 - CONSUMER PROTECTION

Part I - GENERAL PROVISIONS (ss. 501.001-501.171)

501.001 - Florida Anti-Tampering Act.

501.001 Florida Anti-Tampering Act.—

(1) DEFINITIONS.—As used in this section:

(a) “Consumer product” includes:

1. “Food,” which means:

a. Any article used for food or drink for humans or other animals;

b. Chewing gum; or

c. Any article intended for use as a component of any article specified in sub-subparagraph a. or sub-subparagraph b.

2. “Drug,” which means:

a. Any agent or product recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement thereof;

b. Any agent or product intended for use in the diagnosis, cure, mitigation, treatment, therapy, or prevention of disease in humans or other animals;

c. Any agent or product, other than food, intended to affect the structure or any function of the body of humans or other animals; or

d. Any agent or product intended for use as a component of any agent or product specified in sub-subparagraph a., sub-subparagraph b., or sub-subparagraph c., but does not include devices or their components, parts, or accessories.

3. “Device,” which means any instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent, or other similar or related article, including any component, part, or accessory, which is:

a. Recognized in the official National Formulary or the United States Pharmacopoeia, or any supplement thereof;

b. Intended for use in the diagnosis, cure, mitigation, treatment, therapy, or prevention of disease in humans or other animals; or

c. Intended to affect the structure or any function of the body of humans or other animals,

and which does not achieve any of its principal intended purposes through chemical action within or on the body of humans or other animals and is not dependent upon being metabolized for the achievement of any of its principal intended purposes.

4. “Cosmetic,” which means:

a. Any substance or product intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness, or altering the appearance, but does not include soap; or

b. Any substance or product intended for use as a component of any substance or product specified in sub-subparagraph a.

(b) “Labeling” means all labels and other written, printed, or graphic matter upon any article, agent, product, or substance, or any of its containers or wrappers, or accompanying such article, agent, product, or substance.

(c) “Bodily injury” means:

1. A cut, abrasion, bruise, burn, or disfigurement;

2. Physical pain;

3. Illness;

4. Impairment of the function of a bodily member, organ, or mental faculty; or

5. Any other injury to the body, no matter how temporary.

(2) TAMPERING; PENALTIES.—

(a) Whoever, with reckless disregard for the risk that another person will be placed in danger of death or bodily injury, tampers with, or conspires or attempts to tamper with, any consumer product or the labeling of, or container for, any such product is guilty of a felony of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Whoever, with intent to cause serious injury to the business of any person, tampers with any consumer product or renders materially false or misleading the labeling of, or container for, a consumer product is guilty of a felony of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(c)1. Whoever knowingly communicates false information that a consumer product has been tampered with, if such tampering, had it occurred, would create a risk of death or bodily injury to another person, is guilty of a felony of the second degree, punishable as provided in s. 775.082 or s. 775.083.

2. “Communicates false information” means to communicate information that is false, and that the communicator knows is false, under circumstances in which the information may reasonably be expected to be believed.

(d) Whoever knowingly threatens, under circumstances in which the threat may reasonably be expected to be believed, that he or she will commit or cause to be committed an act which would violate paragraph (a) is guilty of a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(3)(a) In addition to any other agency which has authority to investigate and prosecute violations of this section, the Department of Agriculture and Consumer Services, under chapter 500, shall initiate actions necessary to safeguard the public welfare by identifying and removing suspect foods from consumer channels and shall coordinate such actions with other interested agencies if food tampering is identified, alleged, or suspected.

(b) In addition to any other agency which has authority to investigate and prosecute violations of this section, the Department of Health, under chapter 499, shall initiate actions necessary to safeguard the public welfare by identifying and removing suspect drugs, devices, or cosmetics from consumer channels if drug, device, or cosmetic tampering is identified, alleged, or suspected.

History.—s. 2, ch. 87-57; s. 609, ch. 97-103; s. 244, ch. 99-8.



501.005 - Consumer report security freeze.

501.005 Consumer report security freeze.—

(1) For purposes of this section, a “security freeze” means a notice placed in a consumer report that prohibits a consumer reporting agency, as defined in 15 U.S.C. s. 1681a(f), from releasing the consumer report, credit score, or any information contained within the consumer report to a third party without the express authorization of the consumer. This section does not prevent a consumer reporting agency from advising a third party that a security freeze is in effect with respect to the consumer report. For purposes of this part, the term “consumer report” has the same meaning set forth in 15 U.S.C. s. 1681a(d).

(2) A consumer may place a security freeze on his or her consumer report by:

(a) Making a request in writing by certified mail to a consumer reporting agency.

(b) Including information that properly identifies the consumer.

(c) Paying a fee authorized under this section.

(3) A consumer reporting agency shall place a security freeze on a consumer report no later than 5 business days after receiving a request from the consumer.

(4) The consumer reporting agency shall send a written confirmation of the security freeze to the consumer within 10 business days after instituting the security freeze and shall provide the consumer with a unique personal identification number or password to be used by the consumer when providing authorization for the removal of a security freeze on his or her consumer report pursuant to subsection (5) or subsection (11).

(5) A consumer may allow his or her consumer report to be accessed for a designated period of time while a security freeze is in effect by contacting the consumer reporting agency and requesting that the freeze be temporarily lifted. The consumer must provide the following information to the consumer reporting agency as part of the request:

(a) Proper identification as determined by the consumer reporting agency.

(b) The unique personal identification number or password provided by the consumer reporting agency pursuant to subsection (4).

(c) Information specifying the period of time for which the report shall be made available.

(d) Payment of a fee authorized by this section.

(6) A consumer reporting agency that receives a request from a consumer to temporarily lift a freeze on a consumer report pursuant to subsection (5) shall comply with the request no later than 3 business days after receiving the request.

(7) No later than July 1, 2007, a consumer reporting agency doing business in this state shall select and develop a secure electronic contact method, which may include the use of telephone, fax, the Internet, or other secure electronic means, by which to receive and process requests from consumers to temporarily lift a freeze on a consumer report pursuant to subsection (5).

(8) A consumer reporting agency shall temporarily lift or remove a security freeze placed on a consumer report only in the following instances:

(a) Upon consumer request, pursuant to subsection (5) or subsection (11).

(b) If the consumer report was frozen due to a material misrepresentation of fact by the consumer. If a consumer reporting agency intends to remove a security freeze on a consumer report pursuant to this paragraph, the consumer reporting agency shall notify the consumer in writing prior to removing the security freeze.

(9) A third party requesting access to a consumer report on which a security freeze is in effect in connection with an application for credit or other permissible use may treat the application as incomplete if the consumer has not authorized a temporary lifting of the security freeze for the period of time during which the request is made.

(10) If a consumer requests a security freeze, the consumer reporting agency shall disclose to the consumer all information relevant to the process of instituting, temporarily lifting, and removing a security freeze and shall include the disclosure required by subsection (17).

(11) A security freeze shall remain in place until the consumer requests that it be removed. A consumer reporting agency shall remove a security freeze within 3 business days after receiving a request for removal from the consumer, who, upon making the request for removal, must provide the following:

(a) Proper identification as determined by the consumer reporting agency.

(b) The unique personal identification number or password provided by the consumer reporting agency pursuant to subsection (4).

(c) Payment of a fee authorized by this section.

(12) The provisions of this section do not apply to the use of a consumer report by the following persons or for the following reasons:

(a) A person to whom the consumer owes a financial obligation or a subsidiary, affiliate, or agent of the person, or an assignee of a financial obligation owed by the consumer to the person, or a prospective assignee of a financial obligation owed by the consumer to the person in conjunction with the proposed purchase of the financial obligation, with which the consumer has or had prior to assignment an account or contract, including a deposit account, or to whom the consumer issued a negotiable instrument, for the purposes of reviewing the account or collecting the financial obligation owed for the account, contract, or negotiable instrument. For purposes of this paragraph, “reviewing the account” includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements.

(b) A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under this section for purposes of facilitating the extension of credit or other permissible use.

(c) A state agency acting within its lawful investigative or regulatory authority.

(d) A state or local law enforcement agency acting to investigate a crime or conducting a criminal background check.

(e) Any person administering a credit file monitoring subscription service to which the consumer has subscribed.

(f) Any person for the purpose of providing a consumer with a copy of the consumer report upon the consumer’s request.

(g) Pursuant to a court order lawfully entered.

(h) The use of credit information for the purposes of prescreening as provided for by the federal Fair Credit Reporting Act.

(i) Any insurance company for use in setting or adjusting a rate, adjusting a claim, or underwriting for insurance purposes.

(j) A consumer reporting agency’s database or file which consists entirely of information concerning, and is used solely for, one or more of the following:

1. Criminal record information.

2. Personal loss history information.

3. Fraud prevention or detection.

4. Tenant screening.

5. Employment screening.

(13)(a) A consumer reporting agency may charge a reasonable fee, not to exceed $10, to a consumer who elects to place, remove, or temporarily lift a security freeze on his or her consumer report.

(b) A consumer reporting agency shall not charge any fee:

1. To a consumer 65 years of age or older for the initial placement or removal of a security freeze; or

2. To a victim of identity theft who has submitted, at the time the security freeze is requested, a copy of a valid investigative or incident report or complaint with a law enforcement agency about the unlawful use of the victim’s identifying information by another person.

(c) A consumer reporting agency may charge a reasonable fee, not to exceed $10, if the consumer fails to retain the original personal identification number or password provided by the consumer reporting agency and the agency must reissue the personal identification number or password or provide a new personal identification number or password to the consumer.

(14) If a security freeze is in effect, a consumer reporting agency shall not change any of the following official information in a consumer report without sending a written confirmation of the change to the consumer within 30 days after the change is posted to the consumer’s file:

(a) Name.

(b) Address.

(c) Date of birth.

(d) Social security number.

Written confirmation is not required for technical corrections of a consumer’s official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change, the written confirmation shall be sent to both the new address and the former address.

(15) The provisions of this section do not apply to the following entities:

(a) A check services company, which issues authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payment.

(b) A deposit account information service company that issues reports regarding account closures due to fraud, substantial overdrafts, automatic teller machine abuse, or similar negative information regarding a consumer to an inquiring financial institution as defined in s. 655.005 for use only in reviewing a consumer request for a deposit account at the inquiring financial institution, as defined in s. 655.005 or in federal law.

(c) A consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the database of another consumer reporting agency or multiple consumer reporting agencies and does not maintain a permanent database of credit information from which new consumer reports are produced. However, a consumer reporting agency shall honor any security freeze placed, removed, or temporary lifted on a consumer report by another consumer reporting agency.

(d) A fraud prevention services company issuing reports to prevent or investigate fraud.

(16) In addition to any other penalties or remedies provided under law, a person who is aggrieved by a violation of the provisions of this section may bring a civil action as authorized by this subsection.

(a) Any person who willfully fails to comply with any requirement imposed under this section with respect to any consumer is liable to that consumer for actual damages sustained by the consumer as a result of the failure of not less than $100 and not more than $1,000, plus the cost of the action together with reasonable attorney’s fees.

(b) Any individual who obtains a consumer report under false pretenses or knowingly without a permissible purpose is liable to the consumer for actual damages sustained by the consumer as a result of the failure or damages of not less than $100 and not more than $1,000, whichever is greater. Any person who obtains a consumer report from a consumer reporting agency under false pretenses or knowingly without a permissible purpose is liable to the consumer reporting agency for actual damages sustained by the consumer reporting agency or $1,000, whichever is greater.

(c) Punitive damages may be assessed for willful violations of this section.

(d) Any person who is negligent in failing to comply with any requirement imposed under this section with respect to any consumer is liable to that consumer for any actual damages sustained by the consumer as a result of the failure of not less than $100 and not more than $1,000.

(e) Upon a finding by the court that an unsuccessful pleading, motion, or other paper filed in connection with an action under this subsection was filed in bad faith or for purposes of harassment, the court shall award to the prevailing party attorney’s fees that are reasonable in relation to the work performed in responding to the pleading, motion, or other paper.

(17) Any written disclosure by a consumer reporting agency, pursuant to 15 U.S.C. s. 1681g, to any consumer residing in this state shall include a written summary of all rights the consumer has under this section, and, in the case of a consumer reporting agency which compiles and maintains consumer reports on a nationwide basis, a toll-free telephone number which the consumer can use to communicate with the consumer reporting agency. The information set forth in paragraph (b) of the written summary of rights must be in at least 12-point boldface type. The written summary of rights required under this section is sufficient if it is substantially in the following form:

(a) You have a right to place a “security freeze” on your consumer report, which will prohibit a consumer reporting agency from releasing any information in your consumer report without your express authorization. A security freeze must be requested in writing by certified mail to a consumer reporting agency. The security freeze is designed to prevent credit, loans, and services from being approved in your name without your consent.

(b) YOU SHOULD BE AWARE THAT USING A SECURITY FREEZE TO CONTROL ACCESS TO THE PERSONAL AND FINANCIAL INFORMATION IN YOUR CONSUMER REPORT MAY DELAY, INTERFERE WITH, OR PROHIBIT THE TIMELY APPROVAL OF ANY SUBSEQUENT REQUEST OR APPLICATION YOU MAKE REGARDING A NEW LOAN, CREDIT, MORTGAGE, INSURANCE, GOVERNMENT SERVICES OR PAYMENTS, RENTAL HOUSING, EMPLOYMENT, INVESTMENT, LICENSE, CELLULAR PHONE, UTILITIES, DIGITAL SIGNATURE, INTERNET CREDIT CARD TRANSACTION, OR OTHER SERVICES, INCLUDING AN EXTENSION OF CREDIT AT POINT OF SALE.

(c) When you place a security freeze on your consumer report, you will be provided a personal identification number or password to use if you choose to remove the freeze on your consumer report or authorize the release of your consumer report for a designated period of time after the security freeze is in place. To provide that authorization, you must contact the consumer reporting agency and provide all of the following:

1. The personal identification number or password.

2. Proper identification to verify your identity.

3. Information specifying the period of time for which the report shall be made available.

4. Payment of a fee authorized by this section.

(d) A consumer reporting agency must authorize the release of your consumer report no later than 3 business days after receiving the above information.

(e) A security freeze does not apply to a person or entity, or its affiliates, or collection agencies acting on behalf of the person or entity, with which you have an existing account, that requests information in your consumer report for the purposes of reviewing or collecting the account. Reviewing the account includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements.

(f) You have the right to bring a civil action against anyone, including a consumer reporting agency, who fails to comply with the provisions of s. 501.005, Florida Statutes, which governs the placing of a consumer report security freeze on your consumer report.

History.—s. 1, ch. 2006-124; s. 38, ch. 2011-194.



501.0051 - Protected consumer report security freeze.

501.0051 Protected consumer report security freeze.—

(1) As used in this section, the term:

(a) “Consumer report” has the same meaning as provided in 15 U.S.C. s. 1681a(d).

(b) “Consumer reporting agency” has the same meaning as provided in 15 U.S.C. s. 1681a(f).

(c) “Protected consumer” means a person younger than 16 years of age at the time a security freeze request is made or a person represented by a guardian or other advocate pursuant to chapter 39, chapter 393, chapter 744, or chapter 914.

(d) “Record” means a compilation of information that:

1. Identifies a protected consumer; and

2. Is created by a consumer reporting agency exclusively for the purpose of complying with this section.

(e) “Representative” means the parent or legal guardian of a protected consumer, including a guardian appointed pursuant to s. 914.17.

(f) “Security freeze” means:

1. A notice placed on a protected consumer’s consumer report which prohibits a consumer reporting agency from releasing the consumer report, the credit score, or any information contained within the consumer report to a third party without the express authorization of the representative; or

2. If a consumer reporting agency does not have a consumer report pertaining to a protected consumer, a notice placed on a protected consumer’s record which prohibits the consumer reporting agency from releasing the protected consumer’s record except as provided in this section.

(g) “Sufficient proof of authority” means documentation showing that a representative has authority to act on behalf of a protected consumer. The term includes, but is not limited to, a court order, a copy of a valid power of attorney, or a written notarized statement signed by the representative which expressly describes the authority of the representative to act on behalf of the protected consumer. A representative who is a parent may establish sufficient proof of authority by providing a certified or official copy of the protected consumer’s birth certificate.

(h) “Sufficient proof of identification” means documentation identifying a protected consumer or a representative. The term includes, but is not limited to, a copy of a social security card, a certified or official copy of a birth certificate, a copy of a valid driver license, or a copy of a government-issued photo identification.

(2) A representative may place a security freeze on a protected consumer’s consumer report by:

(a) Submitting a request to a consumer reporting agency in the manner prescribed by that agency;

(b) Providing the agency with sufficient proof of authority and sufficient proof of identification of the representative; and

(c) Paying the agency a fee as authorized under this section.

(3) If a consumer reporting agency does not have a consumer report pertaining to a protected consumer when the consumer reporting agency receives a request for a security freeze under subsection (2), the consumer reporting agency shall create a record for the protected consumer and place a security freeze on the record. A record may not be created or used to consider the protected consumer’s credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or eligibility for other financial services.

(4) A consumer reporting agency shall place a security freeze on a consumer report or record within 30 days after confirming the authenticity of a security freeze request made in accordance with this section.

(5) The consumer reporting agency shall send a written confirmation of the security freeze to the representative within 10 business days after instituting the security freeze on the consumer report or record and shall provide the representative with instructions for removing the security freeze and a unique personal identifier to be used by the representative when providing authorization for removal of the security freeze.

(6) A consumer reporting agency may not state or imply to any person that a security freeze reflects a negative credit score, a negative credit history, or a negative credit rating.

(7) A consumer reporting agency shall remove a security freeze from a protected consumer’s consumer report or record only under either of the following circumstances:

(a) Upon the request of a representative or a protected consumer. A consumer reporting agency shall remove a security freeze within 30 days after receiving a request for removal from a protected consumer or his or her representative.

1. A representative submitting a request for removal must provide all of the following:

a. Sufficient proof of identification of the representative and sufficient proof of authority as determined by the consumer reporting agency.

b. The unique personal identifier provided by the consumer reporting agency pursuant to subsection (5).

c. A fee as authorized under this section.

2. A protected consumer submitting a request for removal must provide all of the following:

a. Sufficient proof of identification of the protected consumer as determined by the consumer reporting agency.

b. Documentation that the sufficient proof of authority of the protected consumer’s representative to act on behalf of the protected consumer is no longer valid.

c. A fee as authorized under this section.

(b) If the security freeze was instituted due to a material misrepresentation of fact. A consumer reporting agency that intends to remove a security freeze under this paragraph shall notify the representative and protected consumer in writing before removing the security freeze.

(8) This section does not apply to the use of a protected consumer’s consumer report or record by the following persons or for the following reasons:

(a) A state agency acting within its lawful investigative or regulatory authority.

(b) A state or local law enforcement agency investigating a crime or conducting a criminal background check.

(c) A person administering a credit file monitoring subscription service to which the protected consumer or the representative, on behalf of the protected consumer, has subscribed.

(d) A person providing the protected consumer’s consumer report or record to the protected consumer or representative upon the request of the protected consumer or representative.

(e) Pursuant to a court order lawfully entered.

(f) An insurance company for use in setting or adjusting a rate, adjusting a claim, or underwriting for insurance purposes.

(g) A consumer reporting agency’s database or file that consists entirely of information concerning, and used exclusively for, one or more of the following:

1. Criminal record information.

2. Personal loss history information.

3. Fraud prevention or detection.

4. Tenant screening.

5. Employment screening.

6. Personal insurance policy information.

7. Noncredit information used for insurance purposes.

(h) A check services company issuing authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payment.

(i) A deposit account information service company issuing reports regarding account closures due to fraud, substantial overdrafts, automatic teller machine abuse, or similar negative information regarding a protected consumer to an inquiring financial institution, as defined in s. 655.005 or in federal law, for use only in reviewing a representative’s request for a deposit account for the protected consumer at the inquiring financial institution.

(j) A consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the database of another consumer reporting agency or multiple consumer reporting agencies and that does not maintain a permanent database of credit information from which new consumer reports are produced. However, such consumer reporting agency shall honor any security freeze placed or removed by another consumer reporting agency.

(k) A fraud prevention services company issuing reports to prevent or investigate fraud.

(l) A person or entity, or its affiliates, or a collection agency acting on behalf of the person or entity, with which the protected consumer has an existing account, requesting information in the protected consumer’s consumer report or record for the purposes of reviewing or collecting the account. Reviewing the account includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements.

(9)(a) A consumer reporting agency may charge a reasonable fee, not to exceed $10, to place or remove a security freeze.

(b) A consumer reporting agency may also charge a reasonable fee, not to exceed $10, if the representative fails to retain the original unique personal identifier provided by the consumer reporting agency and the agency must reissue the unique personal identifier or provide a new unique personal identifier to the representative.

(c) A consumer reporting agency may not charge a fee under this section to the representative of a protected consumer who is a victim of identity theft if the representative submits, at the time the security freeze is requested, a copy of a valid investigative report, an incident report, or a complaint with a law enforcement agency about the unlawful use of the protected consumer’s identifying information by another person.

(10) If a security freeze is in effect, a consumer reporting agency must send written confirmation to a protected consumer’s representative of a change to any of the following official information in the protected consumer’s consumer report or record within 30 days after the change is posted:

(a) The protected consumer’s name.

(b) The protected consumer’s address.

(c) The protected consumer’s date of birth.

(d) The protected consumer’s social security number.

Written confirmation is not required for technical corrections of a protected consumer’s official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change, the written confirmation must be sent to the representative and to the protected consumer’s new address and former address.

(11) If a consumer reporting agency violates a security freeze placed in accordance with this section by releasing information subject to a security freeze without proper authorization, the consumer reporting agency shall, within 5 business days after discovering or being notified of the release of information, notify the representative of the protected consumer in writing. The notice must state the specific information released and provide the name, address, and other contact information of the recipient of the information.

(12) The Department of Agriculture and Consumer Services shall investigate any complaints received concerning violations of this section. If, after investigating any complaint, the department finds that there has been a violation of this section, the department may bring an action to impose an administrative penalty. A consumer reporting agency that willfully fails to comply with any requirement imposed under this section is subject to an administrative penalty in the amount of $500 for each violation, imposed by the department. An administrative proceeding that could result in the entry of an order imposing an administrative penalty must be conducted in accordance with chapter 120. The administrative penalty shall be deposited in the General Inspection Trust Fund.

(13) In addition to any other penalties or remedies provided under law, persons who are aggrieved by a violation of this section may bring a civil action as follows:

(a) A person who obtains a protected consumer’s consumer report or record from a consumer reporting agency under false pretenses or who knowingly obtains a protected consumer’s consumer report or record without a permissible purpose is liable to the representative and protected consumer for actual damages sustained by the protected consumer or $1,000, whichever is greater.

(b) A person who obtains a protected consumer’s consumer report or record from a consumer reporting agency under false pretenses or who knowingly obtains a protected consumer’s consumer report or record without a permissible purpose is liable to the consumer reporting agency for actual damages sustained by the consumer reporting agency or $1,000, whichever is greater.

(14) A written disclosure by a consumer reporting agency, pursuant to 15 U.S.C. s. 1681g, to a representative and protected consumer residing in this state must include a written summary of all rights that the representative and protected consumer have under this section and, in the case of a consumer reporting agency that compiles and maintains records on a nationwide basis, a toll-free telephone number that the representative can use to communicate with the consumer reporting agency. The information provided in paragraph (b) must be in at least 12-point boldfaced type. The written summary of rights required under this section is sufficient if it is substantially in the following form:

(a) If you are the parent or legal guardian of a minor younger than 16 years of age or a guardian or advocate of an incapacitated, disabled, or protected person under chapter 39, chapter 393, chapter 744, or chapter 914, Florida Statutes, you have the right to place a security freeze on the consumer report of the person you are legally authorized to care for. If no consumer report exists, you have the right to request that a record be created and a security freeze be placed on the record. A record with a security freeze is intended to prevent the opening of credit accounts until the security freeze is removed.

(b) YOU SHOULD BE AWARE THAT USING A SECURITY FREEZE TO CONTROL ACCESS TO THE PERSONAL AND FINANCIAL INFORMATION IN A CONSUMER REPORT OR RECORD MAY DELAY, INTERFERE WITH, OR PROHIBIT THE TIMELY APPROVAL OF ANY SUBSEQUENT REQUEST OR APPLICATION REGARDING A NEW LOAN, CREDIT, MORTGAGE, INSURANCE, GOVERNMENT SERVICES OR PAYMENTS, RENTAL HOUSING, EMPLOYMENT, INVESTMENT, LICENSE, CELLULAR PHONE, UTILITIES, DIGITAL SIGNATURE, INTERNET CREDIT CARD TRANSACTION, OR OTHER SERVICES, INCLUDING AN EXTENSION OF CREDIT AT POINT OF SALE.

(c) To remove the security freeze on the protected consumer’s record or report, you must contact the consumer reporting agency and provide all of the following:

1. Proof of identification as required by the consumer reporting agency.

2. Proof of authority over the protected consumer as required by the consumer reporting agency.

3. The unique personal identifier provided by the consumer reporting agency.

4. Payment of a fee.

(d) A consumer reporting agency must, within 30 days after receiving the above information, authorize the removal of the security freeze.

(e) A security freeze does not apply to a person or entity, or its affiliates, or a collection agency acting on behalf of the person or entity, with which the protected consumer has an existing account, which requests information in the protected consumer’s consumer report or record for the purposes of reviewing or collecting the account. Reviewing the account includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements.

(f) You have the right to bring a civil action as authorized by section 501.0051, Florida Statutes, which governs the security of protected consumer information.

History.—s. 2, ch. 2014-66.



501.011 - Credit cards; unsolicited delivery or mailing prohibited.

501.011 Credit cards; unsolicited delivery or mailing prohibited.—

(1) As used in this section the term “credit card” means any credit card or other document or device intended or adopted for the purpose of establishing the identity and credit of any person in connection with the purchase or rental on credit of goods or services or the obtaining of loans.

(2) Except as provided in subsection (3), it shall be unlawful for any financial institution, retail merchant, or other person to mail or otherwise deliver any credit card in this state. Any violation of this subsection shall constitute a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) This section shall not apply to any credit card when mailed or otherwise delivered:

(a) In response to a request or application for a credit card; or

(b) As a replacement for a credit card previously issued to the person to whom the credit card is shipped or mailed.

(4) No credit card bearer shall be liable for the unauthorized use of any credit card issued on an unsolicited basis, after July 5, 1970.

History.—ss. 1, 2, ch. 70-352; s. 456, ch. 71-136.



501.0113 - Unsolicited goods; no obligation on part of recipient.

501.0113 Unsolicited goods; no obligation on part of recipient.—When unsolicited goods are delivered to a person, the person may refuse delivery of the goods, or, if the goods are delivered, the person is not obligated to return the goods to the sender. If unsolicited goods are either addressed to or intended for the recipient, they shall be deemed a gift and the recipient may use or dispose of them in any manner without obligation to the sender.

History.—s. 1, ch. 69-43; s. 1, ch. 79-37; s. 899, ch. 97-103; s. 96, ch. 2014-150.

Note.—Former s. 570.284; s. 570.545.



501.0115 - Service station credit cards and franchise agreements; certain restrictions on sales and purchasers prohibited.

501.0115 Service station credit cards and franchise agreements; certain restrictions on sales and purchasers prohibited.—It shall be unlawful and shall be deemed a deceptive trade practice for any producer or refiner or a subsidiary of any producer or refiner to distribute credit cards, as defined in s. 501.011, intended to be used by credit card holders for the purchase of motor fuel, goods, or services from retail service stations, whether or not owned or operated by the producer or refiner or a subsidiary thereof, unless such credit card is valid for purchases of all motor fuel at each such retail service station. It shall be unlawful for any producer or refiner or a subsidiary thereof to include any restrictions on credit card sales in any franchise agreements with retail service stations which restrictions are not equally applicable to sales of all types of motor fuels sold at such retail service stations. Any person violating the provisions of this section is guilty of a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083. The Department of Legal Affairs or any state attorney is authorized to seek an injunction to prevent the distribution or continued use of credit cards in violation of this section during any litigation contesting the validity thereof. The penalties provided by this section are in addition to any civil remedies otherwise provided by law.

History.—s. 12, ch. 80-77.



501.0117 - Credit cards; transactions in which seller or lessor prohibited from imposing surcharge; penalty.

1501.0117 Credit cards; transactions in which seller or lessor prohibited from imposing surcharge; penalty.—

(1) A seller or lessor in a sales or lease transaction may not impose a surcharge on the buyer or lessee for electing to use a credit card in lieu of payment by cash, check, or similar means, if the seller or lessor accepts payment by credit card. A surcharge is any additional amount imposed at the time of a sale or lease transaction by the seller or lessor that increases the charge to the buyer or lessee for the privilege of using a credit card to make payment. Charges imposed pursuant to approved state or federal tariffs are not considered to be a surcharge, and charges made under such tariffs are exempt from this section. A convenience fee imposed upon a student or family paying tuition, fees, or other student account charges by credit card to a William L. Boyd, IV, Florida resident access grant eligible institution, as defined in s. 1009.89, or to a private school, as defined in s. 1002.01, is not considered to be a surcharge and is exempt from this section if the amount of the convenience fee does not exceed the total cost charged by the credit card company to the institution. The term “credit card” includes those cards for which unpaid balances are payable on demand. This section does not apply to the offering of a discount for the purpose of inducing payment by cash, check, or other means not involving the use of a credit card, if the discount is offered to all prospective customers.

(2) A person who violates the provisions of subsection (1) is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 87-43; s. 3, ch. 2010-219; s. 1, ch. 2016-53.

1Note.—Section 5, ch. 2016-53, provides that “[t]his act applies to all remittance transfers initiated on or after July 1, 2016.”



501.0118 - Restrictions on information printed on receipts for payment-card transactions; penalties.

501.0118 Restrictions on information printed on receipts for payment-card transactions; penalties.—

(1) As used in this section, the term:

(a) “Cardholder” means the person or organization named on the face of a payment card to whom or for whose benefit the payment card is issued.

(b) “Merchant” means a person who receives from a cardholder a payment card, or information from a payment card, as the instrument for obtaining, purchasing, or receiving goods, services, money, or anything else of value from the person.

(c) “Payment card” means a credit card, charge card, debit card, or any other card that is issued to a cardholder and that allows the cardholder to obtain, purchase, or receive goods, services, money, or anything else of value from a merchant.

(2) A merchant who accepts a payment card for the transaction of business may not print more than the last five digits of the payment card’s account number or print the payment card’s expiration date on a receipt provided to the cardholder. This subsection applies only to receipts described in subsection (3) and does not apply to a transaction in which the sole means of recording the payment card’s account number or expiration date is by handwriting or by an imprint or copy of the payment card.

(3)(a) Effective July 1, 2003, this section applies to receipts that are electronically printed using a cash register or other machine or device that is first used on or after July 1, 2003.

(b) Effective July 1, 2005, this section applies to all receipts that are electronically printed, including those printed using a cash register or other machine or device that is first used before July 1, 2003.

(4) A merchant who violates this section commits a noncriminal violation as defined in s. 775.08, punishable by a fine of $250 for the first violation and $1,000 for a second or subsequent violation in accordance with s. 775.083.

(5) The office of the state attorney may bring an action to enforce this section for each violation that occurs in or affects the judicial circuit under the office’s jurisdiction. The appropriate county court has jurisdiction.

History.—s. 1, ch. 2002-170.



501.012 - Health studios; legislative findings.

501.012 Health studios; legislative findings.—The Legislature finds and declares that there exist in connection with a substantial number of contracts for health studio services certain practices and business and financing methods which have worked undue financial hardship upon some of the citizens of our state and that existing legal remedies are inadequate to correct existing problems in the industry. The Legislature finds and declares that the health studio industry has a significant impact upon the economy and well-being of the people of the state and that the provisions of ss. 501.012-501.019 regulating health studio contracts are necessary for the public welfare.

History.—s. 1, ch. 77-432; ss. 1, 2, ch. 78-419; s. 1, ch. 80-49; s. 1, ch. 83-236; s. 1, ch. 85-4; s. 1, ch. 85-275; s. 62, ch. 87-225; s. 1, ch. 88-267; s. 1, ch. 90-312; s. 14, ch. 91-201; s. 4, ch. 91-429.



501.0125 - Health studios; definitions.

501.0125 Health studios; definitions.—For purposes of ss. 501.012-501.019, the following terms shall have the following meanings:

(1) “Health studio” means any person who is engaged in the sale of services for instruction, training, or assistance in a program of physical exercise or in the sale of services for the right or privilege to use equipment or facilities in furtherance of a program of physical exercise. The term does not include an individual acting as a personal trainer.

(2) “Health studio services” means privileges or rights offered for sale or provided by a health studio.

(3) “Business location” means any place where health studio services are performed by a health studio.

(4) “Department” means the Department of Agriculture and Consumer Services.

(5) “Reasonable and fair service fee” means no more than 10 percent of the total contract price for contracts. Service fee includes, but is not limited to, registration fee, membership fee, and processing or startup fee.

(6) “Personal trainer” means an individual:

(a) Who does not have an established place of business for the primary purpose of the conducting of physical exercise;

(b) Whose provision of exercise equipment is incidental to the instruction provided; and

(c) Who does not accept payment for services that are to be rendered more than 30 days after the date of payment.

History.—s. 2, ch. 90-312; s. 14, ch. 91-201; s. 4, ch. 91-429; s. 1, ch. 94-298; s. 11, ch. 2016-166.



501.013 - Health studios; exemptions.

501.013 Health studios; exemptions.—The following businesses or activities may be declared exempt from the provisions of ss. 501.012-501.019 upon the filing of an affidavit with the department establishing that the stated qualifications are met:

(1) A bona fide nonprofit organization which has been granted tax-exempt status by the Internal Revenue Service.

(2) A gymnastics school which engages only in instruction and training and in which exercise is only incidental to such instruction and training.

(3) A golf, tennis, or racquetball club in which sports play is the only activity offered by the club. If the facility offers the use of physical exercise equipment, this exemption shall not apply.

(4) A program or facility which is offered and used solely for the purpose of dance, aerobic exercise, or martial arts, and which utilizes no physical exercise equipment.

(5) A country club that has as its primary function the provision of a social life and recreational amenities to its members, and for which a program of physical exercise is merely incidental to membership. As used in this subsection, the term “country club” means a facility that offers its members a variety of services that may include, but need not be limited to, social activities; dining, banquet, catering, and lounge facilities; swimming; yachting; golf; tennis; card games such as bridge and canasta; and special programs for members’ children. Upon the filing of an affidavit with the department establishing that the stated qualifications of this subsection were met before July 1, 1997, this subsection will apply retroactively to the date that the country club met these qualifications.

History.—s. 3, ch. 90-312; s. 14, ch. 91-201; s. 4, ch. 91-429; s. 5, ch. 97-250.



501.014 - Health studios; powers and duties of the department.

501.014 Health studios; powers and duties of the department.—

(1) The department may, at any time during business hours, enter any business location of a health studio required to be registered pursuant to ss. 501.012-501.019, examine the books or records of the health studio, and subpoena all necessary records when the department has reason to believe a violation of the provisions of ss. 501.012-501.019 has occurred.

(2) The department has the authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement ss. 501.012-501.019.

(3) The department shall:

(a) Provide each business location of a health studio with a registration number at the time of registration.

(b) Provide a certificate of registration which prominently displays the registration number.

(c) Place all fees and fines collected pursuant to ss. 501.012-501.019 in the General Inspection Trust Fund of Florida as created in s. 570.20.

History.—s. 4, ch. 90-312; s. 14, ch. 91-201; s. 4, ch. 91-429; s. 6, ch. 97-250; s. 171, ch. 98-200.



501.015 - Health studios; registration requirements and fees.

501.015 Health studios; registration requirements and fees.—Each health studio shall:

(1) Register each of its business locations with the department in a form and manner as required by the department.

(2) Remit an annual registration fee of $300 to the department at the time of registration for each of the health studio’s business locations. The department shall waive the initial registration fee for an honorably discharged veteran of the United States Armed Forces, the spouse of such a veteran, or a business entity that has a majority ownership held by such a veteran or spouse if the department receives an application, in a format prescribed by the department, within 60 months after the date of the veteran’s discharge from any branch of the United States Armed Forces. To qualify for the waiver, a veteran must provide to the department a copy of his or her DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs; the spouse of a veteran must provide to the department a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and a copy of a valid marriage license or certificate verifying that he or she was lawfully married to the veteran at the time of discharge; or a business entity must provide to the department proof that a veteran or the spouse of a veteran holds a majority ownership in the business, a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and, if applicable, a copy of a valid marriage license or certificate verifying that the spouse of the veteran was lawfully married to the veteran at the time of discharge.

(3) File a security as required by s. 501.016 at the time of registration.

(4) Post at the registration desk or front desk, whichever is more prominent, at each business location the proof of registration certificate provided by the department at the time of registration or renewal.

(5) Include the registration number issued by the department in all printed advertisements, contracts, and publications utilized by the health studio for a business location.

(6) Be considered a new health studio and shall be subject to the requirements of s. 501.016 each time the health studio changes ownership or, in the case of corporate ownership, each time the stock ownership is changed so as to effectively put the health studio under new management or control, notwithstanding the provisions of s. 501.016(8). A change of ownership does not occur within the meaning of this subsection if:

(a) Substantially the same stockholders form a new corporate entity;

(b) In the opinion of the department, the change does not effectively place the health studio under new management and control; and

(c) The health studio has a satisfactory complaint history with the department.

(7) A person applying for or renewing a local business tax receipt to engage in business as a health studio must exhibit an active registration certificate from the Department of Agriculture and Consumer Services before the local business tax receipt may be issued or reissued.

(8) All moneys collected pursuant to this section shall be deposited into the General Inspection Trust Fund.

History.—s. 5, ch. 90-312; s. 14, ch. 91-201; s. 4, ch. 91-429; s. 56, ch. 92-291; s. 1, ch. 93-116; s. 7, ch. 97-250; s. 18, ch. 2012-67; s. 22, ch. 2014-147; s. 12, ch. 2016-166.



501.016 - Health studios; security requirements.

501.016 Health studios; security requirements.—Each health studio that sells contracts for health studio services shall meet the following requirements:

(1) Each health studio shall maintain for each separate business location a bond issued by a surety company admitted to do business in this state. The principal sum of the bond must be $25,000, and the bond, when required, must be obtained before a business tax receipt may be issued under chapter 205. Upon issuance of a business tax receipt, the licensing authority shall immediately notify the department of such issuance in a manner established by the department by rule. The bond must be in favor of the department for the benefit of a person injured as a result of a violation of ss. 501.012-501.019. Liability for injuries as a result of a violation of ss. 501.012-501.019 may be determined in an administrative proceeding of the department or through a civil action. However, claims against the bond or certificate of deposit may only be paid by order of the department in an administrative proceeding in amounts up to the determined liability for the injuries. The aggregate liability of the surety to all persons for all breaches of the conditions of the bonds provided by this section may not exceed the amount of the bond. The original surety bond required by this section shall be filed with the department on a form adopted by department rule.

(2) In lieu of maintaining the bond required in subsection (1), the health studio may furnish to the department on a form adopted by department rule:

(a) An irrevocable letter of credit from a foreign or domestic bank in the amount of $25,000; or

(b) A guaranty agreement that is secured by a certificate of deposit in the amount of $25,000.

The original letter of credit or certificate of deposit submitted in lieu of the bond shall be filed with the department. The department shall decide whether the security furnished in lieu of bond by the health studio complies with the requirements of this section.

(3) A consumer may file a claim against the bond, letter of credit, or certificate of deposit. Such claim, which must be submitted in writing on an affidavit form adopted by department rule, must be submitted to the department within 120 days after an alleged injury has occurred or is discovered to have occurred or a judgment has been entered. The proceedings shall be conducted pursuant to chapter 120. For proceedings conducted pursuant to ss. 120.569 and 120.57, the department shall act only as a nominal party.

(4) Any indebtedness determined by final order of the department shall be paid by the health studio to the department within 30 days after the order is entered for disbursement to the consumer. If the health studio fails to make payment within 30 days, the department shall make a demand for payment upon the surety which includes an institution issuing a letter of credit or depository on a certificate of deposit. Upon failure of a surety to comply with a demand for payment pursuant to a final order, the department may file an action in circuit court to recover payment, up to the amount of the bond or other form of security, pursuant to s. 120.69. If the department prevails in such action, the department may recover court costs and reasonable attorney fees.

(5) A health studio that sells contracts for future health studio services and collects direct payment on a monthly basis for those services is exempt from the security requirements of subsections (1) and (2) if any service fee charged is reasonable and fair. The number of monthly payments in such a contract must be equal to the number of months in the contract. The contract must conform to all the requirements for future health studio services contracts specified in ss. 501.012-501.019 and must specify in the terms of the contract the charges to be assessed for those health studio services.

(6) If the health studio furnishes the department with evidence satisfactory to the department that the aggregate dollar amount of all current outstanding contracts of the health studio is less than $5,000, the department may reduce the principal amount of the surety bond or other sufficient financial responsibility required in subsections (1) and (2) to a sum of at least $10,000. However, at any time the aggregate dollar amount of such contracts exceeds $5,000, the health studio shall notify the department and shall provide the bond or other documentation as required in subsections (1) and (2). Health studios whose bonds have been reduced shall provide the department with an annually updated list of members. The department shall increase the security requirement to $25,000 for a health studio that fails to file an annual report.

(7) Each health studio shall furnish the department with a copy of the escrow account which would contain all funds received for future consumer services, whether provided under contract or otherwise, sold before the business location’s full operation and specify a date certain for opening, if such an escrow account is established.

(8) Subsections (1) and (2) do not apply to a health studio that has been operating in compliance with ss. 501.012-501.019 and rules adopted thereunder, under the same ownership and control, continuously for the most recent 5-year period; that has not had any civil, criminal, or administrative adjudication against it by any state or federal agency; and that has a satisfactory consumer complaint history. As used in this subsection, the term “satisfactory consumer complaint history” means that there are no unresolved consumer complaints regarding the health studio on file with the department. A consumer complaint is unresolved if a health studio has not responded to the department’s efforts to mediate the complaint or if there has been an adjudication that the health studio has violated ss. 501.012-501.019 or the rules adopted thereunder. Such exemption extends to all current and future business locations of an exempt health studio.

(9) This section does not apply to a business, otherwise defined as a health studio, which sells a single contract of 30 days or less to a member without any option for renewal or any other condition that establishes any right in the member beyond the term of such contract. However, this exemption does not apply if the business offers any other health studio contract, regardless of duration, at any time before or during the existence of such single contract of 30 days or less.

(10) Except in the case of a natural disaster or an act of God, a health studio that is exempt from the requirements of subsections (1) and (2), but does not have any business locations open for 14 consecutive days, waives its exemption and is considered to be a new health studio for the purposes of ss. 501.012-501.019.

History.—s. 6, ch. 90-312; s. 14, ch. 91-201; s. 4, ch. 91-429; s. 57, ch. 92-291; s. 2, ch. 94-298; s. 8, ch. 97-250; s. 124, ch. 2007-5; s. 15, ch. 2013-251; s. 6, ch. 2014-147.



501.017 - Health studios; contracts.

501.017 Health studios; contracts.—

(1) Each contract for the sale of future health studio services which is paid for in advance or which the buyer agrees to pay for in future installment payments shall be in writing and shall contain, contractual provisions to the contrary notwithstanding, in immediate proximity to the space reserved in the contract for the signature of the buyer, and in at least 10-point boldfaced type, language substantially equivalent to the following:

(a) A provision for the penalty-free cancellation of the contract within 3 days, exclusive of holidays and weekends, of its making, upon the mailing or delivery of written notice to the health studio, and refund upon such notice of all moneys paid under the contract, except that the health studio may retain an amount computed by dividing the number of complete days in the contract term or, if appropriate, the number of occasions health studio services are to be rendered into the total contract price and multiplying the result by the number of complete days that have passed since the making of the contract or, if appropriate, by the number of occasions that health studio services have been rendered. A refund shall be issued within 30 days after receipt of the notice of cancellation made within the 3-day provision.

(b)1. A provision for the cancellation and refund of the contract if the contracting business location of the health studio goes out of business, or moves its facilities more than 5 driving miles from the business location designated in the contract and fails to provide, within 30 days, a facility of equal quality located within 5 driving miles of the business location designated in the contract at no additional cost to the buyer.

2. A provision that notice of intent to cancel by the buyer shall be given in writing to the health studio. The notice of cancellation from the consumer terminates automatically the consumer’s obligation to any entity to whom the health studio has subrogated or assigned the consumer’s contract. If the health studio wishes to enforce the contract after receipt of the notice, it may request the department to determine the sufficiency of the notice.

3. A provision that if the department determines that a refund is due the buyer, the refund shall be an amount computed by dividing the contract price by the number of weeks in the contract term and multiplying the result by the number of weeks remaining in the contract term. The business location of a health studio may not be deemed out of business when temporarily closed for repair and renovation of the premises:

a. Upon sale, for not more than 14 consecutive days; or

b. During ownership, for not more than 7 consecutive days and not more than two periods of 7 consecutive days in any calendar year.

A refund shall be issued within 30 days after receipt of the notice of cancellation made pursuant to this paragraph.

(c) A provision in the disclosure statement advising the buyer to contact the department for information within 60 days should the health studio go out of business.

(d) A provision for the cancellation of the contract if the buyer dies or becomes physically unable to avail himself or herself of a substantial portion of those services which he or she used from the commencement of the contract until the time of disability, with refund of funds paid or accepted in payment of the contract in an amount computed by dividing the contract price by the number of weeks in the contract term and multiplying the result by the number of weeks remaining in the contract term. The contract may require a buyer or the buyer’s estate seeking relief under this paragraph to provide proof of disability or death. A physical disability sufficient to warrant cancellation of the contract by the buyer is established if the buyer furnishes to the health studio a certification of such disability by a physician licensed under chapter 458, chapter 459, chapter 460, or chapter 461 to the extent the diagnosis or treatment of the disability is within the physician’s scope of practice. A refund shall be issued within 30 days after receipt of the notice of cancellation made pursuant to this paragraph.

(e) A provision that the initial contract will not be for a period in excess of 36 months, and thereafter shall only be renewable annually. A renewal contract may not be executed and the fee therefor paid until 60 days or less before the previous contract expires.

(f) A provision that if the health studio requires a buyer to furnish identification upon entry to the facility and as a condition of using the services of the health studio, the health studio shall provide the buyer with the means of such identification.

(2) Every health studio exempt from the requirements of s. 501.016(1) and (2) shall include in all of its contracts for health studio services, in the same manner as provided in subsection (1) of this section, the following disclosure:

SHOULD YOU (THE BUYER) CHOOSE TO PAY FOR MORE THAN 1 MONTH OF THIS AGREEMENT IN ADVANCE, BE AWARE THAT YOU ARE PAYING FOR FUTURE SERVICES AND MAY BE RISKING LOSS OF YOUR MONEY IN THE EVENT THIS HEALTH STUDIO AND/OR THIS BUSINESS LOCATION CEASES TO OPERATE. THIS HEALTH STUDIO IS NOT REQUIRED BY FLORIDA LAW TO PROVIDE ANY SECURITY, AND THERE MAY NOT BE OTHER PROTECTIONS PROVIDED TO YOU SHOULD YOU CHOOSE TO PAY IN ADVANCE.

(3) Upon entering into a contract for health studio services, the buyer shall be provided with a written contract, which shall include the name, address, and primary place of business of the health studio. Prior to entering into any such contract, the health studio shall also provide the buyer with a current copy of any rules applicable to the buyer’s use of the health studio.

(4) The provisions of this section do not apply to any contracts for health studio services entered into before October 1, 1990, or to the subsequent renewals of such contracts.

(5) No health studio may, orally or in writing, make any representation that a health studio contract for future services is for a lifetime or is a perpetual membership or use any words or combination of words which may tend to give a prospective buyer the impression that a contract or membership entitles the buyer to services or the use of facilities for an indefinite term.

History.—s. 7, ch. 90-312; s. 14, ch. 91-201; s. 4, ch. 91-429; s. 1, ch. 96-149; s. 1156, ch. 97-103; s. 8, ch. 2001-214; s. 19, ch. 2012-67.



501.018 - Health studios; change of ownership or location.

501.018 Health studios; change of ownership or location.—

(1) Whenever the ownership of a health studio is changed or, in the case of corporate ownership, whenever the stock ownership is changed so as to effectively put the health studio under new management or control, the new owner or manager shall, within 10 days of such change, provide each buyer then under contract with the health studio with notice of the rights and obligations of the buyer and the health studio affected by such change.

(2) Whenever the majority ownership of a health studio is changed pursuant to subsection (1) or whenever a health studio moves a business location or closes its facilities, it shall notify the department by certified mail at least 30 days in advance of any such change of majority ownership, move, or closure of a business location and shall post a notice of such change at the front entrance of the affected business location.

History.—s. 8, ch. 90-312; s. 14, ch. 91-201; s. 4, ch. 91-429.



501.019 - Health studios; penalties.

501.019 Health studios; penalties.—

(1) Any health studio or any owner or manager thereof, or, in the case of corporate ownership, any substantial stockholder of the corporation owning the health studio, who is convicted of a violation of the provisions of ss. 501.012-501.019 is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who knowingly makes a false representation to the department with the intent to obtain an exemption of any kind from the requirements of s. 501.016 commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) The department may institute proceedings in the appropriate circuit court to recover any penalties or damages allowed in this section and for injunctive relief to enforce compliance with ss. 501.012-501.019 or any rule or order of the department. The department may seek a civil penalty in the Class II category pursuant to s. 570.971 for each violation of this section.

(4)(a) The department may enter an order imposing one or more of the penalties set forth in paragraph (b) if the department finds that a health studio:

1. Violated or is operating in violation of any of the provisions of this part or of the rules adopted or orders issued thereunder;

2. Made a material false statement in any application, document, or record required to be submitted or retained under this part;

3. Refused or failed, or any of its principal officers has refused or failed, after notice, to produce any document or record or disclose any information required to be produced or disclosed under this part or the rules of the department;

4. Made a material false statement in response to any request or investigation by the department, the Department of Legal Affairs, or the state attorney; or

5. Has intentionally defrauded the public through dishonest or deceptive means.

(b) Upon a finding as set forth in paragraph (a), the department may enter an order doing one or more of the following:

1. Issuing a notice of noncompliance pursuant to s. 120.695.

2. For a violation of s. 501.015 or s. 501.016, imposing an administrative fine in the Class II category pursuant to s. 570.971 for each violation.

3. Directing that the health studio cease and desist specified activities.

4. Refusing to register or revoking or suspending a registration.

5. Placing the registrant on probation for a period of 5 years, subject to such conditions as the department may specify by rule.

(c) The administrative proceedings which could result in the entry of an order imposing any of the penalties specified in paragraph (b) shall be conducted in accordance with chapter 120.

(5) All moneys collected pursuant to this section shall be deposited into the General Inspection Trust Fund.

History.—s. 9, ch. 90-312; s. 14, ch. 91-201; s. 4, ch. 91-429; s. 58, ch. 92-291; s. 2, ch. 93-116; s. 9, ch. 97-250; s. 9, ch. 2001-214; s. 40, ch. 2014-150.



501.021 - Home solicitation sale; definitions.

501.021 Home solicitation sale; definitions.—As used in ss. 501.021-501.055:

(1) “Home solicitation sale” means a sale, lease, or rental of consumer goods or services with a purchase price in excess of $25 which includes all interest, service charges, finance charges, postage, freight, insurance, and service or handling charges, whether under single or multiple contracts, made pursuant to an installment contract, a loan agreement, other evidence of indebtedness, or a cash transaction or other consumer credit transaction, in which:

(a) The seller or a person acting for him or her engages in a personal solicitation of the sale, lease, or rental at a place other than at the seller’s fixed location business establishment where goods or services are offered or exhibited for sale, lease, or rental, and

(b) The buyer’s agreement or offer to purchase is given to the seller and the sale, lease, or rental is consummated at a place other than at the seller’s fixed location business establishment,

including a transaction unsolicited by the consumer and consummated by telephone and without any other contact between the buyer and the seller or its representative prior to delivery of the goods or performance of the services. It does not include a sale, lease, or rental made at any fair or similar commercial exhibit or a sale, lease, or rental that results from a request for specific goods or services by the purchaser or lessee or a sale made by a motor vehicle dealer licensed under s. 320.27 which occurs at a location or facility open to the general public or to a designated group.

(2) “Business day” means any calendar day except Sunday or a federal holiday.

(3) “Future delivery” means delivery more than 3 business days after the buyer signs an agreement or offer to purchase.

History.—ss. 1, 4, ch. 70-363; s. 1, ch. 71-65; s. 1, ch. 77-350; s. 1, ch. 86-144; s. 1, ch. 87-344; s. 610, ch. 97-103; s. 10, ch. 97-250.



501.022 - Home solicitation sale; permit required.

501.022 Home solicitation sale; permit required.—

(1)(a) It is unlawful for any person to conduct any home solicitation sale, as defined in s. 501.021, or to supervise excluded minors conducting such sales provided in subparagraph (b)5., in this state without first obtaining a valid home solicitation sale permit as provided in this section.

(b) The following are excluded from the operation of this section:

1. Bona fide agents, business representatives, or salespersons making calls or soliciting orders at the usual place of business of a customer regarding products or services for use in connection with the customer’s business.

2. Solicitors, salespersons, or agents making a call or business visit upon the express invitation, oral or written, of an inhabitant of the premises or her or his agent.

3. Telephone solicitors, salespersons, or agents making calls which involve transactions that are unsolicited by the consumer and consummated by telephone and without any other contact between the buyer and the seller or its representative prior to delivery of the goods or performance of the services.

4. Solicitors, salespersons, or agents conducting a sale, lease, or rental of consumer goods or services by sample, catalog, or brochure for future delivery.

5. Minors, as defined in s. 1.01(13), conducting home solicitation sales under the supervision of an adult supervisor who holds a valid home solicitation sale permit. Minors excluded from operation of this section must, however, carry personal identification which includes their full name, date of birth, residence address, and employer and the name and permit number of their adult supervisor.

6. Those sellers or their representatives that are currently regulated as to the sale of goods and services by chapter 475 or chapter 497.

7. Solicitors, salespersons, or agents making calls or soliciting orders on behalf of a religious, charitable, scientific, educational, or veterans’ institution or organization holding a sales tax exemption certificate under s. 212.08(7).

(2) Applicants for permits shall file sworn applications in writing with the clerk of the circuit court for the county in which applicants intend to conduct home solicitation sales. The clerk of the circuit court for the county is authorized to impose a reasonable permit fee sufficient to offset the administrative costs associated with the permitting procedure. Each application shall be on a form as required by the clerk of the circuit court for the county receiving the application, but shall contain the following as a minimum:

(a) Full name of applicant.

(b) Date of birth of applicant.

(c) Race and sex of applicant.

(d) Permanent residence address of applicant.

(e) Local residence address of applicant.

(f) Name and address of applicant’s employer.

(g) Two recent color photographs of applicant.

(h) A statement as to whether or not the applicant has been convicted of or has pleaded guilty or nolo contendere to any crime, the nature of the offense, and the punishment or penalty assessed therefor.

(i) A complete set of fingerprints taken by an authorized law enforcement agency.

(3) Upon receipt of a sworn application for a home solicitation sale permit, the clerk of the circuit court for the county shall submit the fingerprints to the Department of Law Enforcement for state processing and a copy of the application to the sheriff for a local criminal background investigation. Both the Department of Law Enforcement and the sheriff shall report any criminal justice information to the clerk of the circuit court for the county within 60 days after receipt of the fingerprints and copy of application.

(4) A clerk of the circuit court for the county may revoke, suspend, or deny the issuance of any home solicitation sale permit if it is determined that an applicant or permitholder has:

(a) Been convicted of, or entered a plea of guilty or nolo contendere to, a crime against the laws of this state or any other state or the United States, involving moral turpitude, fraudulent or dishonest dealing, or the illegal use or sale of a controlled substance, or been convicted of, or entered a plea of guilty or nolo contendere to, a violation of any of the provisions of ss. 501.021-501.055.

(b) Has obtained a permit by fraud, false statement, misrepresentation, or failure to truthfully answer any question in the required permit application.

(c) Has failed to obtain required county or municipal occupational licenses.

(d) Has failed in any material respect to comply with the provisions of ss. 501.021-501.055.

(5) Whenever any person, after applying for or receiving a home solicitation sale permit, moves from the address named in such application or in the permit issued to her or him or when the name of a permitholder is changed by marriage or otherwise, such person shall within 15 days thereafter notify the issuing clerk of the circuit court for the county in writing of her or his old and new addresses or of which former and new names and of the number of her or his permit.

(6) The issuing clerk of the circuit court for the county shall notify each applicant or permitholder of a decision to deny, suspend, or revoke a permit by certified mail sent to any one of the last addresses submitted by the applicant or permitholder.

(7) If the investigation provided for in subsection (3) reveals no grounds for denial of a home solicitation sale permit, the clerk of the circuit court for the county shall issue a home solicitation sale permit in the form of a laminated identification card which shall bear the photograph of the permitholder; the permitholder’s full name, date of birth, race, and sex; the name and address of the permitholder’s employer or the statement “self-employed”; the signature of the permitholder; a permit number; an expiration date; and a telephone number of the issuing clerk’s office which consumers may call to verify the validity of the permit. A permit issued hereunder shall be valid for a period of 1 year from the date of issuance unless earlier revoked as provided for in this section.

(8) Every permitholder shall carry the permit and certificate required by this section at all times while engaged in home solicitation sales and shall display the same to all prospective buyers before initiating the solicitation of a sale, lease, or rental.

History.—s. 2, ch. 86-144; s. 2, ch. 87-344; s. 113, ch. 93-399; s. 611, ch. 97-103; s. 11, ch. 97-250; s. 44, ch. 2000-154; s. 145, ch. 2004-301; s. 138, ch. 2008-4.



501.025 - Home solicitation sale; buyer’s right to cancel.

501.025 Home solicitation sale; buyer’s right to cancel.—In addition to any other right to revoke an offer, the buyer has the right to cancel a home solicitation sale until midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase. Cancellation is evidenced by the buyer giving written notice of cancellation in person, by telegram, or by mail to the seller at the address stated in the agreement or offer to purchase. The written notice of cancellation given by mail shall be effective upon postmarking. The notice of cancellation need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the buyer not to be bound by the home solicitation sale. Notice of a buyer’s right to cancel must appear on every note or other evidence of indebtedness given pursuant to any home solicitation sale. For the purposes of this section, unless a mortgage also creates the buyer’s promise to pay the secured debt, it is not an evidence of indebtedness.

History.—s. 2, ch. 70-363; s. 1, ch. 77-350; s. 1, ch. 84-63; s. 6, ch. 99-307; s. 37, ch. 99-391.



501.031 - Home solicitation sale; written agreement.

501.031 Home solicitation sale; written agreement.—Every home solicitation sale shall be evidenced by a writing as provided in this section.

(1) In a home solicitation sale, the seller must present to and obtain from the buyer his or her signature to a written agreement or offer to purchase which designates, as the date of the transaction, the date on which the buyer actually signs and which contains a statement of the buyer’s rights, which statement complies with subsection (2).

(2) The statement must:

(a) Appear under the conspicuous caption, “BUYER’S RIGHT TO CANCEL”;

(b) Read as follows: “This is a home solicitation sale, and if you do not want the goods or services, you may cancel this agreement by providing written notice to the seller in person, by telegram, or by mail. This notice must indicate that you do not want the goods or services and must be delivered or postmarked before midnight of the third business day after you sign this agreement. If you cancel this agreement, the seller may not keep all or part of any cash down payment.”

History.—s. 3, ch. 70-363; s. 2, ch. 84-63; s. 1, ch. 85-5; s. 612, ch. 97-103.



501.035 - Home solicitation sale; exclusions.

501.035 Home solicitation sale; exclusions.—There shall be excluded from the operation of ss. 501.021-501.055:

(1) The sale of insurance; and

(2) The sale of farm equipment or machinery.

History.—s. 5, ch. 70-363.



501.041 - Home solicitation sale; restoration of down payment.

501.041 Home solicitation sale; restoration of down payment.—Within 10 days after a home solicitation sale has been canceled or an offer to purchase revoked, the seller must tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness. If the down payment includes goods traded in, the goods must be tendered in substantially as good condition as when received by the seller. If the seller fails to tender the goods, the buyer may elect to recover an amount equal to the trade-in allowance stated in the agreement. Until the seller has complied with the obligations imposed by this section, the buyer may retain possession of goods delivered to her or him by the seller and has a lien on the goods in her or his possession or control for any recovery to which she or he is entitled.

History.—s. 6, ch. 70-363; s. 2, ch. 85-5; s. 613, ch. 97-103.



501.045 - Home solicitation sale; duty of buyer.

501.045 Home solicitation sale; duty of buyer.—Except as provided in s. 501.041, within a reasonable time after a home solicitation sale has been canceled or an offer to purchase revoked, the buyer upon demand must tender to the seller any goods delivered by the seller pursuant to the sale, but he or she is not obligated to tender at any place other than his or her residence. If the seller fails to demand possession of goods within a reasonable time after cancellation or revocation, the goods become the property of the buyer without obligation to pay for them. For the purposes of this section, 40 days is presumed to be a reasonable time. The buyer has the duty to take reasonable care of the goods in his or her possession before cancellation or revocation and for a reasonable time thereafter, during which time the goods are otherwise at the seller’s risk. If the seller has performed any services pursuant to a home solicitation sale prior to its cancellation, the seller is entitled to no compensation for such services.

History.—s. 7, ch. 70-363; s. 3, ch. 85-5; s. 614, ch. 97-103.



501.046 - Home solicitation sale; duty of businesses conducting home solicitation sales.

501.046 Home solicitation sale; duty of businesses conducting home solicitation sales.—

(1) All businesses conducting home solicitation sales in this state shall:

(a) Ensure that all employees engaged in home solicitation sales obtain the permit required in s. 501.022 and direct all such employees to comply with all provisions of said section.

(b) Direct all employees engaged in home solicitation sales to leave with the buyer a “business card,” contract, or receipt, which shall include:

1. The disclosure required in s. 501.031.

2. The name, address, and telephone number of the parent company or sponsor.

3. The name, address, and telephone number of the employee making the home solicitation sale.

(2) In the case of telephone sales solicitations, the name, address, and telephone number of the parent company or sponsor shall be clearly and conspicuously disclosed on sales materials and contracts sent to or delivered to the buyer.

History.—s. 2, ch. 77-350; s. 3, ch. 86-144.



501.047 - Home solicitation sale; prohibited practices.

501.047 Home solicitation sale; prohibited practices.—In conducting a home solicitation, no person shall:

(1) Misrepresent the terms or conditions of the sale, lease, or rental.

(2) Misrepresent the seller’s affiliation with the parent company or sponsor.

(3) Misrepresent the seller’s reasons for soliciting the sale, lease, or rental of goods or services, such as participation in a contest or inability to perform any other job, when such is not a fact.

(4) Allege or imply that the agreement to purchase, lease, or rent goods or services is noncancelable when such is not a fact.

(5) Perform any other act which constitutes misrepresentation.

History.—s. 2, ch. 77-350; s. 4, ch. 86-144.



501.052 - Home solicitation sale; enforcement authority; injunctive relief.

501.052 Home solicitation sale; enforcement authority; injunctive relief.—The Attorney General or state attorney may institute proceedings to enjoin any person found to be violating the provisions of ss. 501.021-501.055.

History.—s. 2, ch. 77-350; s. 12, ch. 97-250.



501.053 - Home solicitation sale; judicial review.

501.053 Home solicitation sale; judicial review.—Any person, firm, corporation, or agency aggrieved by any decision of a clerk of the circuit court under authority granted in ss. 501.021-501.055 may appeal to the courts, as provided by general law, within 90 days from the date of the decision sought to be reviewed.

History.—s. 3, ch. 87-344.



501.055 - Home solicitation sale; penalties.

501.055 Home solicitation sale; penalties.—

(1) Violation of any of the provisions of ss. 501.025-501.047 is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who conducts or attempts to conduct a home solicitation sale without first obtaining and having in her or his possession a valid, current permit as required by s. 501.022 or who uses or attempts to use an expired, suspended, or revoked home solicitation sale permit in a home solicitation sale is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Upon second or subsequent conviction for violation of this subsection, the offender is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any person who uses a false or fictitious name in any application for a home solicitation sale permit or certificate as provided for in s. 501.022 or who makes a false statement, conceals a material fact, or otherwise commits a fraud in any such application is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Upon a second or subsequent conviction for violation of this subsection, the offender is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The obtaining of two or more permits which are in different names or the possession of two or more such permits shall be prima facie evidence that this subsection has been violated.

History.—s. 8, ch. 70-363; s. 457, ch. 71-136; s. 5, ch. 86-144; s. 4, ch. 87-344; s. 122, ch. 91-224; s. 615, ch. 97-103.



501.057 - Commercial Weight-Loss Practices Act; short title.

501.057 Commercial Weight-Loss Practices Act; short title.—Sections 501.057-501.0581 may be cited as the “Florida Commercial Weight-Loss Practices Act.”

History.—s. 1, ch. 93-274.



501.0571 - Commercial Weight-Loss Practices Act; definitions.

501.0571 Commercial Weight-Loss Practices Act; definitions.—As used in ss. 501.057-501.0581:

(1) “Examination” means any type of medical, psychological, or nutritional review of a consumer.

(2) “Supplement” means any type of vitamin, mineral, or other dietary additive which is recommended to be taken by a weight-loss provider.

(3) “Weight-loss location” means any place where a weight-loss program is provided by a weight-loss provider.

(4) “Weight-loss program” means any plan or procedure offered to encourage weight loss.

(5) “Weight-loss provider” means any person engaged in the business of offering services to consumers to assist them in losing weight and making oral or written statements, visual descriptions, advertisements, or other representations that have the capacity, tendency, or effect of leading consumers to believe that participation in a weight-loss program will result in weight loss.

History.—s. 2, ch. 93-274.



501.0573 - Weight-loss provider requirements.

501.0573 Weight-loss provider requirements.—Each weight-loss provider shall:

(1) Provide to a consumer a written itemized statement of the fixed or estimated cost of the weight-loss program that is being recommended, including all additional products, services, supplements, examinations, or laboratory tests the consumer may have to purchase from the weight-loss provider as part of such program.

(2) Disclose the actual or estimated duration of the recommended weight-loss program.

(3) Provide a copy of the educational and professional experience of the weight-loss provider’s staff upon request.

(4) Provide the name, address, and qualifications of the person who has reviewed and approved the weight-loss program according to s. 468.505(1)(j).

(5) Produce and distribute to all consumers who inquire about their weight-loss program a palm-sized card with the Weight-Loss Consumer Bill of Rights printed on it.

(6) Conspicuously post the Weight-Loss Consumer Bill of Rights at the front registration desk in each weight-loss location and require every agent, representative, franchisee, or independent contractor to post such a bill of rights in a prominent place in every room in which a presentation or sale of a weight-loss program is made or in which a product or treatment is offered for sale.

History.—s. 3, ch. 93-274.



501.0575 - Weight-Loss Consumer Bill of Rights.

501.0575 Weight-Loss Consumer Bill of Rights.—

(1) The Weight-Loss Consumer Bill of Rights shall consist of the following provisions:

(A) WARNING: RAPID WEIGHT LOSS MAY CAUSE SERIOUS HEALTH PROBLEMS. RAPID WEIGHT LOSS IS WEIGHT LOSS OF MORE THAN 11/2 POUNDS TO 2 POUNDS PER WEEK OR WEIGHT LOSS OF MORE THAN 1 PERCENT OF BODY WEIGHT PER WEEK AFTER THE SECOND WEEK OF PARTICIPATION IN A WEIGHT-LOSS PROGRAM.

(B) CONSULT YOUR PERSONAL PHYSICIAN BEFORE STARTING ANY WEIGHT-LOSS PROGRAM.

(C) ONLY PERMANENT LIFESTYLE CHANGES, SUCH AS MAKING HEALTHFUL FOOD CHOICES AND INCREASING PHYSICAL ACTIVITY, PROMOTE LONG-TERM WEIGHT LOSS.

(D) QUALIFICATIONS OF THIS PROVIDER ARE AVAILABLE UPON REQUEST.

(E) YOU HAVE A RIGHT TO:

1. ASK QUESTIONS ABOUT THE POTENTIAL HEALTH RISKS OF THIS PROGRAM AND ITS NUTRITIONAL CONTENT, PSYCHOLOGICAL SUPPORT, AND EDUCATIONAL COMPONENTS.

2. RECEIVE AN ITEMIZED STATEMENT OF THE ACTUAL OR ESTIMATED PRICE OF THE WEIGHT-LOSS PROGRAM, INCLUDING EXTRA PRODUCTS, SERVICES, SUPPLEMENTS, EXAMINATIONS, AND LABORATORY TESTS.

3. KNOW THE ACTUAL OR ESTIMATED DURATION OF THE PROGRAM.

4. KNOW THE NAME, ADDRESS, AND QUALIFICATIONS OF THE DIETITIAN OR NUTRITIONIST WHO HAS REVIEWED AND APPROVED THE WEIGHT-LOSS PROGRAM ACCORDING TO s. 468.505(1)(j), FLORIDA STATUTES.

(2) The copies of the Weight-Loss Consumer Bill of Rights to be posted according to s. 501.0573(6) shall be printed in at least 24-point boldfaced type on one side of a sign. The palm-sized copies to be distributed according to s. 501.0573(5) shall be in boldfaced type and legible. Each weight-loss provider shall be responsible for producing and printing appropriate copies of the Weight-Loss Consumer Bill of Rights.

History.—s. 4, ch. 93-274; s. 45, ch. 2000-154.



501.0577 - Commercial Weight-Loss Practices Act; exemptions.

501.0577 Commercial Weight-Loss Practices Act; exemptions.—The provisions of this act do not apply to persons licensed under chapter 458, chapter 459, chapter 460, chapter 461, chapter 462, chapter 463, chapter 465, or chapter 486 who may give weight-loss advice or provide any weight-loss service which is incidental to the performance of their profession and which is not the primary activity of the person’s practice.

History.—s. 5, ch. 93-274.



501.0579 - Commercial Weight-Loss Practices Act; unlawful practices.

501.0579 Commercial Weight-Loss Practices Act; unlawful practices.—It is unlawful and an unfair and deceptive trade practice under part II of this chapter to fail to comply with the provisions of this act.

History.—s. 6, ch. 93-274.



501.0581 - Commercial Weight-Loss Practices Act; civil remedies.

501.0581 Commercial Weight-Loss Practices Act; civil remedies.—

(1) The Department of Agriculture and Consumer Services may bring a civil action in circuit court for temporary or permanent injunctive relief to enforce the provisions of this act and may seek other appropriate civil relief, including a civil penalty not to exceed $5,000 for each violation, for restitution and damages for injured customers, court costs, and reasonable attorney’s fees.

(2) The Department of Agriculture and Consumer Services may terminate any investigation or action upon agreement by the offender to pay a stipulated civil penalty, make restitution or pay damages to customers, or satisfy any other relief authorized herein and requested by the department.

(3) Remedies provided in this section shall be in addition to any other remedies provided by law.

History.—s. 7, ch. 93-274.



501.0583 - Selling, delivering, bartering, furnishing, or giving weight-loss pills to persons under age 18; penalties; defense.

501.0583 Selling, delivering, bartering, furnishing, or giving weight-loss pills to persons under age 18; penalties; defense.—

(1) As used in this section, the term “weight-loss pill” means a pill that is available without a prescription, the marketing, advertising, or packaging of which indicates that its primary purpose is for facilitating or causing weight loss. The term includes a pill that contains at least one of the following ingredients: ephedra species, ephedrine alkaloid containing dietary supplements, or Sida cordifolia. However, the term does not include a pill containing one or more of such ingredients which is marketed or intended for a primary purpose other than weight loss.

(2) It is unlawful to sell, deliver, barter, furnish, or give, directly or indirectly, a weight-loss pill to a person under 18 years of age. However, it is a defense to a charge of violating this subsection if the buyer or recipient of the weight-loss pill displayed to the person alleged to have committed the violation a driver license or identification card issued by this state or another state, a passport, or a United States armed services identification card that indicated that the buyer or recipient was 18 years of age or older and the appearance of the buyer or recipient was such that a prudent person would reasonably believe that the buyer or recipient was not under 18 years of age.

(3) A first violation of subsection (2) or this subsection is punishable by a fine of $100. A second violation of subsection (2) or this subsection is punishable by a fine of $250. A third violation of subsection (2) or this subsection is punishable by a fine of $500. A fourth or subsequent violation of subsection (2) or this subsection is punishable by a fine as determined by the Department of Agriculture and Consumer Services, not to exceed $1,000.

History.—s. 1, ch. 2003-24; s. 77, ch. 2013-18.



501.059 - Telephone solicitation.

501.059 Telephone solicitation.—

(1) As used in this section, the term:

(a) “Consumer” means an actual or prospective purchaser, lessee, or recipient of consumer goods or services.

(b) “Consumer goods or services” means real property or tangible or intangible personal property that is normally used for personal, family, or household purposes, including, but not limited to, any such property intended to be attached to or installed in any real property without regard to whether it is so attached or installed, as well as cemetery lots and timeshare estates, and any services related to such property.

(c) “Department” means the Department of Agriculture and Consumer Services.

(d) “Doing business in this state” means businesses that conduct telephonic sales calls from a location in Florida or from other states or nations to consumers located in Florida.

(e) “Merchant” means a person who, directly or indirectly, offers or makes available to consumers any consumer goods or services.

(f) “Telephone solicitor” means a natural person, firm, organization, partnership, association, or corporation, or a subsidiary or affiliate thereof, doing business in this state, who makes or causes to be made a telephonic sales call, including, but not limited to, calls made by use of automated dialing or recorded message devices.

(g) “Telephonic sales call” means a telephone call or text message to a consumer for the purpose of soliciting a sale of any consumer goods or services, soliciting an extension of credit for consumer goods or services, or obtaining information that will or may be used for the direct solicitation of a sale of consumer goods or services or an extension of credit for such purposes.

(h) “Unsolicited telephonic sales call” means a telephonic sales call other than a call made:

1. In response to an express request of the person called;

2. Primarily in connection with an existing debt or contract, if payment or performance of such debt or contract has not been completed at the time of such call;

3. To a person with whom the telephone solicitor has a prior or existing business relationship; or

4. By a newspaper publisher or his or her agent or employee in connection with his or her business.

(2) Any telephone solicitor who makes an unsolicited telephonic sales call to a residential, mobile, or telephonic paging device telephone number shall identify himself or herself by his or her true first and last names and the business on whose behalf he or she is soliciting immediately upon making contact by telephone with the person who is the object of the telephone solicitation.

(3)(a) If any residential, mobile, or telephonic paging device telephone subscriber notifies the department of his or her desire to be placed on a “no sales solicitation calls” listing indicating that the subscriber does not wish to receive unsolicited telephonic sales calls, the department shall place the subscriber on that listing for 5 years.

(b) The department shall update its “no sales solicitation calls” listing upon receipt of initial consumer subscriptions or renewals and provide this listing for a fee to telephone solicitors upon request.

(c) All fees imposed pursuant to this section shall be deposited in the General Inspection Trust Fund for the administration of this section.

(d) If the Federal Trade Commission, pursuant to 15 U.S.C. s. 6102(a), establishes a national database that lists the telephone numbers of subscribers who object to receiving telephone solicitations, the department shall include those listings from the national database which relate to Florida in the listing established under this section.

(4) No telephone solicitor shall make or cause to be made any unsolicited telephonic sales call to any residential, mobile, or telephonic paging device telephone number if the number for that telephone appears in the then-current quarterly listing published by the department. Any telephone solicitor or person who offers for sale any consumer information which includes residential, mobile, or telephonic paging device telephone numbers, except directory assistance and telephone directories sold by telephone companies and organizations exempt under s. 501(c)(3) or (6) of the Internal Revenue Code, shall screen and exclude those numbers which appear on the division’s then-current “no sales solicitation calls” list. This subsection does not apply to any person licensed pursuant to chapter 475 who calls an actual or prospective seller or lessor of real property when such call is made in response to a yard sign or other form of advertisement placed by the seller or lessor.

(5) A telephone solicitor or other person may not initiate an outbound telephone call or text message to a consumer or donor or potential donor who has previously communicated to the telephone solicitor or other person that he or she does not wish to receive an outbound telephone call or text message:

(a) Made by or on behalf of the seller whose goods or services are being offered; or

(b) Made on behalf of a charitable organization for which a charitable contribution is being solicited.

(6)(a) A contract made pursuant to a telephonic sales call is not valid and enforceable against a consumer unless made in compliance with this subsection.

(b) A contract made pursuant to a telephonic sales call:

1. Shall be reduced to writing and signed by the consumer.

2. Shall comply with all other applicable laws and rules.

3. Shall match the description of goods or services as principally used in the telephone solicitations.

4. Shall contain the name, address, and telephone number of the seller, the total price of the contract, and a detailed description of the goods or services being sold.

5. Shall contain, in bold, conspicuous type, immediately preceding the signature, the following statement:

“You are not obligated to pay any money unless you sign this contract and return it to the seller.”

6. May not exclude from its terms any oral or written representations made by the telephone solicitor to the consumer in connection with the transaction.

(c) The provisions of this subsection do not apply to contractual sales regulated under other sections of the Florida Statutes, or to the sale of financial services, security sales, or sales transacted by companies or their wholly owned subsidiaries or agents, which companies are regulated by chapter 364, or to the sale of cable television services to the duly franchised cable television operator’s existing subscribers within that cable television operator’s franchise area, or to any sales where no prior payment is made to the merchant and an invoice accompanies the goods or services allowing the consumer 7 days to cancel or return without obligation for any payment.

(7)(a) A merchant who engages a telephone solicitor to make or cause to be made a telephonic sales call shall not make or submit any charge to the consumer’s credit card account or make or cause to be made any electronic transfer of funds until after the merchant receives from the consumer a copy of the contract, signed by the purchaser, which complies with this section.

(b) A merchant who conducts a credit card account transaction pursuant to this section shall be subject to the provisions of s. 817.62.

(c) The provisions of this subsection do not apply to a transaction:

1. Made in accordance with prior negotiations in the course of a visit by the consumer to a merchant operating a retail business establishment which has a fixed permanent location and where consumer goods are displayed or offered for sale on a continuing basis;

2. In which the consumer may obtain a full refund for the return of undamaged and unused goods or a cancellation of services notice to the seller within 7 days after receipt by the consumer, and the seller will process the refund within 30 days after receipt of the returned merchandise by the consumer;

3. In which the consumer purchases goods or services pursuant to an examination of a television, radio, or print advertisement or a sample, brochure, or catalog of the merchant that contains:

a. The name, address, and telephone number of the merchant;

b. A description of the goods or services being sold; and

c. Any limitations or restrictions that apply to the offer; or

4. In which the merchant is a bona fide charitable organization or a newspaper as defined in chapter 50.

(8)(a) No person shall make or knowingly allow a telephonic sales call to be made if such call involves an automated system for the selection or dialing of telephone numbers or the playing of a recorded message when a connection is completed to a number called.

(b) Nothing herein prohibits the use of an automated telephone dialing system with live messages if the calls are made or messages given solely in response to calls initiated by the persons to whom the automatic calls or live messages are directed or if the telephone numbers selected for automatic dialing have been screened to exclude any telephone subscriber who is included on the department’s then-current “no sales solicitation calls” listing or any unlisted telephone number, or if the calls made concern goods or services that have been previously ordered or purchased.

(c) It shall be unlawful for any person who makes a telephonic sales call or causes a telephonic sales call to be made to fail to transmit or cause not to be transmitted the telephone number and, when made available by the telephone solicitor’s carrier, the name of the telephone solicitor to any caller identification service in use by a recipient of a telephonic sales call. However, it shall not be a violation to substitute, for the name and telephone number used in or billed for making the call, the name of the seller on behalf of which a telephonic sales call is placed and the seller’s customer service telephone number, which is answered during regular business hours. For purposes of this section, the term “caller identification service” means a service that allows a telephone subscriber to have the telephone number and, where available, the name of the calling party transmitted contemporaneously with the telephone call and displayed on a device in or connected to the subscriber’s telephone.

(d) It shall be unlawful for any person who makes a telephonic sales call or causes a telephonic sales call to be made to intentionally alter the voice of the caller in an attempt to disguise or conceal the identity of the caller in order to defraud, confuse, or financially or otherwise injure the recipient of a telephonic sales call or in order to obtain personal information from the recipient of a telephonic sales call which may be used in a fraudulent or unlawful manner.

(9)(a) The department shall investigate any complaints received concerning violations of this section. If, after investigating a complaint, the department finds that there has been a violation of this section, the department or the Department of Legal Affairs may bring an action to impose a civil penalty and to seek other relief, including injunctive relief, as the court deems appropriate against the telephone solicitor. The civil penalty shall be in the Class III category pursuant to s. 570.971 for each violation and shall be deposited in the General Inspection Trust Fund if the action or proceeding was brought by the department, or the Legal Affairs Revolving Trust Fund if the action or proceeding was brought by the Department of Legal Affairs. This civil penalty may be recovered in any action brought under this part by the department, or the department may terminate any investigation or action upon agreement by the person to pay a stipulated civil penalty. The department or the court may waive any civil penalty if the person has previously made full restitution or reimbursement or has paid actual damages to the consumers who have been injured by the violation.

(b) The department may, as an alternative to the civil penalties provided in paragraph (a), impose an administrative fine in the Class I category pursuant to s. 570.971 for each act or omission that constitutes a violation of this section. An administrative proceeding that could result in the entry of an order imposing an administrative penalty must be conducted pursuant to chapter 120.

(10)(a) In any civil litigation resulting from a transaction involving a violation of this section, the prevailing party, after judgment in the trial court and exhaustion of all appeals, if any, shall receive his or her reasonable attorney’s fees and costs from the nonprevailing party.

(b) The attorney for the prevailing party shall submit a sworn affidavit of his or her time spent on the case and his or her costs incurred for all the motions, hearings, and appeals to the trial judge who presided over the civil case.

(c) The trial judge shall award the prevailing party the sum of reasonable costs incurred in the action plus a reasonable legal fee for the hours actually spent on the case as sworn to in an affidavit.

(d) Any award of attorney’s fees or costs shall become a part of the judgment and subject to execution as the law allows.

(e) In any civil litigation initiated by the department or the Department of Legal Affairs, the court may award to the prevailing party reasonable attorney’s fees and costs if the court finds that there was a complete absence of a justiciable issue of either law or fact raised by the losing party or if the court finds bad faith on the part of the losing party.

(11) Telecommunications companies shall inform their customers of the provisions of this section. The notification may be made by:

(a) Annual inserts in the billing statements mailed to customers; and

(b) Conspicuous publication of the notice in the consumer information pages of the local telephone directories.

(12) The department may adopt rules to implement this section.

History.—s. 1, ch. 87-253; s. 1, ch. 90-143; ss. 3, 5, ch. 91-237; s. 1, ch. 92-186; s. 59, ch. 92-291; s. 3, ch. 94-298; s. 616, ch. 97-103; s. 4, ch. 2003-179; s. 4, ch. 2006-165; s. 20, ch. 2012-67; s. 16, ch. 2013-251; s. 1, ch. 2014-75; s. 7, ch. 2014-147; s. 41, ch. 2014-150.



501.122 - Control of nonionizing radiations; laser; penalties.

501.122 Control of nonionizing radiations; laser; penalties.—

(1) DEFINITIONS.—For the purposes of this section:

(a) “Laser” means light amplification by stimulated emission of radiation, encompassing wavelengths above and below those in visual range, if produced by laser devices.

(b) “Laser device” means any device designed or used to amplify electromagnetic radiation by stimulated emission.

(c) “Nonionizing radiation” means electromagnetic or sound waves which do not produce or result in ionization.

(d) “Ionizing radiation” means gamma and X rays, alpha and beta particles, high-speed electrons, neutrons, protons, and other nuclear particles.

(e) “Department” means the Department of Health.

(2) AUTHORITY TO ISSUE REGULATIONS.—Except for electrical transmission and distribution lines and substation facilities subject to regulation by the Department of Environmental Protection pursuant to chapter 403, the Department of Health shall adopt rules as necessary to protect the health and safety of persons exposed to laser devices and other nonionizing radiation, including the user or any others who might come in contact with such radiation. The Department of Health may:

(a) Develop a program for registration of laser devices and uses and of identifying and controlling sources and uses of other nonionizing radiations.

(b) Maintain liaison with, and receive information from, industry, industry associations, and other organizations or individuals relating to present or future radiation-producing products or devices.

(c) Study and evaluate the degree of hazard associated with the use of laser devices or other sources of radiation.

(d) Establish and prescribe performance standards for lasers and other radiation control, including requirements for radiation surveys and measurements and the methods and instruments used to perform surveys; the qualifications, duties, and training of users; the posting of warning signs and labels for facilities and devices; recordkeeping; and reports to the department, if it determines that such standards are necessary for the protection of the public health.

(e) Amend or revoke any performance standard established under the provisions of this section.

(3) PENALTIES FOR USING UNREGISTERED LASER DEVICE OR PRODUCT.—

(a) No person licensed to practice the healing arts, nor any other person, may use a Class III or a Class IV laser device or product as defined by federal regulations unless she or he has complied with the rules governing the registration of such devices with the department promulgated pursuant to subsection (2).

(b) Any person who violates the provisions of this subsection is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 71-189; s. 437, ch. 77-147; s. 94, ch. 83-329; s. 7, ch. 86-173; s. 54, ch. 86-186; s. 123, ch. 91-224; s. 459, ch. 94-356; s. 622, ch. 97-103; s. 42, ch. 98-151; s. 46, ch. 2000-242.



501.135 - Consumer unit pricing.

501.135 Consumer unit pricing.—

(1) SHORT TITLE.—This act shall be known and cited as “The Consumer Unit Pricing Act.”

(2) PURPOSES; RULE OF INTERPRETATION.—This act shall be liberally construed to effectively promote the following purposes and policies:

(a) Protect the interests of consumers and encourage constructive and useful competition in the sale of consumer commodities.

(b) Encourage, to the extent that it will facilitate the consumer’s choice of consumer commodities, the development and use of a method of unit pricing for consumer commodities.

(c) Prohibit the use of unit pricing of consumer commodities when it would tend to mislead or deceive consumers.

(d) Encourage competition among sellers of consumer commodities through the use of uniform units of quantity for unit pricing of consumer commodities.

(e) Encourage the development and use, by sellers, of consumer education programs with respect to factors which should be considered in the purchase of consumer commodities which are offered for sale or sold on a unit price basis, with special attention to the needs of disadvantaged consumers for such consumer education programs.

(f) Provide for a state-approved program of unit pricing of consumer commodities.

(3) DEFINITIONS.—As used in this act:

(a) “Seller” means any person engaged in the business of selling a consumer commodity at retail.

(b) “Consumer commodity” means any article, product, or commodity of any kind or class, other than durable articles, textiles, items of apparel, appliances, paints, writing supplies, and articles specially ordered from the seller, including prescription drugs, which is customarily produced or distributed for sale at retail for consumption by individuals or use by individuals for purposes of personal care or in the performance of routine services ordinarily rendered regularly within the household, and which is usually consumed or expended in the course of such consumption or use.

(c) “Unit price” means the pricing of, or expression of the price of, a consumer commodity as the price per an approved unit of quantity.

(d) “Department” means the Department of Agriculture and Consumer Services.

(4) RESPONSIBILITY OF DEPARTMENT.—The department shall have the authority, duty and responsibility of administering and enforcing this act.

(5) APPROVED UNIT OF QUANTITY AND COMPUTATION OF UNIT PRICE.—

(a) The price of all consumer commodities offered for sale or sold by a seller shall be expressed as the price per approved unit of quantity, which shall be the price per:

1. Avoirdupois ounce;

2. Fluid ounce;

3. Unit;

4. Square foot;

5. Linear foot;

6. Pound; or

7. Such substitute unit or units of quantity as may be approved by the department upon a finding of need for such substitute unit.

(b) Unit prices shall be computed to the nearest one-hundredth of 1 cent rounded to the nearest one-tenth of 1 cent for purposes of display to consumers. Five one-hundredths of 1 cent shall be rounded to the next highest one-tenth of 1 cent.

(c) This act shall not apply to any seller unless he or she voluntarily establishes a system of unit pricing.

(6) DISPLAY AND ADVERTISING OF CONSUMER COMMODITY UNIT PRICES.—A seller shall conspicuously and clearly display the price per package or unit and the unit price in close proximity to the display of the commodity in such manner as may be established by rules of the department. However, the display of the prices may not obliterate or conceal any other information required by law or regulation. Nothing contained herein shall be construed to require that a seller unit price any consumer commodity other than those with regard to which he or she has voluntarily established a system of unit pricing.

(7) PENALTIES.—Any person who offers for sale, or sells, any consumer commodity in violation of this act is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(8) INJUNCTIVE RELIEF.—The department may institute proceedings in the appropriate circuit court for injunctive relief to enforce this act.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, ch. 72-325; s. 6, ch. 78-95; s. 623, ch. 97-103.



501.137 - Mortgage lenders; tax and insurance payments from escrow accounts; duties.

501.137 Mortgage lenders; tax and insurance payments from escrow accounts; duties.—

(1) Every lender of money, whether a natural person or an artificial entity, whose loans are secured by a mortgage on real estate located within the state and who receives funds incidental thereto or in connection therewith for the payment of property taxes or hazard insurance premiums when the funds are held in escrow by or on behalf of the lender, shall promptly pay the taxes or insurance premiums when the taxes or premiums become due and adequate escrow funds are deposited, so that the maximum tax discount available may be obtained with regard to the taxable property and so that insurance coverage on the property does not lapse.

(2) If an escrow account for the taxes or insurance premiums is deficient, the lender shall notify the property owner within 15 days after the lender receives the notification of taxes due from the county tax collector or receives the notification from the insurer that a premium is due.

(3)(a) If the lender, as a result of neglect, fails to pay any tax or insurance premium when the tax or premium is due and there are sufficient escrow funds on deposit to pay the tax or premium, and if the property owner suffers a loss as a result of this failure, then the lender is liable for the loss; except, however, that with respect to any loss which would otherwise have been insured, the extent of the liability shall not exceed the coverage limits of any insurance policy which has lapsed.

(b) If the lender violates paragraph (a) and the premium payment is not more than 90 days overdue, the insurer shall reinstate the insurance policy, retroactive to the date of cancellation, and the lender shall reimburse the property owner for any penalty or fees imposed by the insurer and paid by the property owner for purposes of reinstating the policy.

(c) If the lender violates paragraph (a) and the premium payment is more than 90 days overdue or if the insurer refuses to reinstate the insurance policy, the lender shall pay the difference between the cost of the previous insurance policy and a new, comparable insurance policy for a period of 2 years. If the lender refuses, the lender is liable for the reasonable attorney’s fees and costs of the property owner for a violation of this section.

(4) At the expiration of the annual accounting period, the lender shall issue to the property owner an annual statement of the escrow account.

History.—s. 1, ch. 76-12; s. 1, ch. 77-174; s. 1, ch. 84-52; s. 3, ch. 2004-370; s. 149, ch. 2004-390; s. 23, ch. 2006-213.



501.1375 - Deposits received for purchase of residential dwelling units; placement in escrow; waiver; exceptions.

501.1375 Deposits received for purchase of residential dwelling units; placement in escrow; waiver; exceptions.—

(1) DEFINITIONS.—

(a) “Building contractor” means any person who, for compensation, constructs and sells one-family or two-family residential dwelling units, except for a person who sells or constructs less than 10 units per year statewide.

(b) “Developer” means either a building contractor who offers new residential dwelling units for sale or any person who offers a new one-family or two-family residential dwelling unit for sale, except for a person who sells or constructs less than 10 units per year statewide.

(c) “Closing” means that point in time at which legal title to the real property shall transfer from grantor thereof to grantee.

(d) “Default” means the failure of the buyer to close the transaction after issuance of the certificate of occupancy or the failure of the buyer to comply with any of the buyer’s obligations under the terms of the purchase contract.

(e) “Escrow” or “to place in escrow” means the delivery to or deposit with a third party, the escrow holder, of money or documents to be held and disbursed by such escrow agent consistent with the provisions of this section.

(2) NOTICE TO BUYER OF RIGHT TO HAVE DEPOSIT FUNDS PLACED IN ESCROW ACCOUNT.—In all offers to purchase, sales agreements, or written contracts made between a building contractor or a developer and a prospective buyer of a one-family or two-family residential dwelling unit, the building contractor or developer shall notify the prospective buyer that any deposit (up to 10 percent of the purchase price) made by the buyer to the building contractor or developer shall, unless waived in writing by the buyer, be deposited in an escrow account with a savings and loan association, bank, or trust company, an attorney who is a member of The Florida Bar, a licensed Florida real estate broker, or a title insurance company authorized to insure title to real property in this state. The funds, if escrowed, may be deposited in separate accounts or commingled with other escrow or trust accounts. Any such offer, agreement, or contract used by the building contractor or developer with respect to the sale of a one-family or two-family residential dwelling unit shall contain the following legend in conspicuous type: THE BUYER OF A ONE-FAMILY OR TWO-FAMILY RESIDENTIAL DWELLING UNIT HAS THE RIGHT TO HAVE ALL DEPOSIT FUNDS (UP TO 10 PERCENT OF THE PURCHASE PRICE) DEPOSITED IN AN ESCROW ACCOUNT. THIS RIGHT MAY BE WAIVED, IN WRITING, BY THE BUYER.

(3) ESCROW ACCOUNTS; WITHDRAWALS.—If the buyer of a one-family or two-family residential dwelling unit does not waive the right to have deposits placed in an escrow account, the building contractor or developer shall place the funds (up to 10 percent of the purchase price) in an escrow account. The account shall be clearly denoted on the records of the escrow holder as an escrow account. All withdrawals from the account shall require the signatures of both the building contractor or developer and the buyer or the buyer’s agent, except as provided in this section.

(4) RIGHT TO INTEREST; USE OF ESCROWED FUNDS; SURETY BOND OR LOAN.—When money has been placed in an escrow account pursuant to this section, the building contractor or developer shall be entitled to any interest accrued by the account, payable at closing. When the building contractor or developer desires to use escrowed funds for building purposes, after notification to the buyer, the building contractor or developer shall acquire a surety bond issued by a company licensed to do business in this state, if such a bond is readily available in the open market, payable to the buyer in the amount of the escrow deposit; and the funds in the escrow deposit shall thereafter be released to the building contractor or developer for construction purposes only. In the case where no surety bond is available, the building contractor or developer may borrow money in an amount equal to the funds held in escrow for construction purposes only, in which case any interest which the building contractor or developer pays on such a loan for a period not to exceed 12 months shall be paid by the buyer at the time of closing, but the buyer shall be credited for any interest accrued on the escrow account.

(5) MASTER SURETY BOND.—In lieu of and as an alternative to the requirements of subsection (4), a blanket or master surety bond issued by a company licensed to do business in this state may be acquired by the builder or developer, in an amount equal to or greater than the total amount of escrow deposits withdrawn by the builder or developer pursuant to this section. The buyer shall be debited at closing in an amount equal to the premium for the applicable portion of the bond securing his or her deposit. The master surety bond amount and the pro rata share of bond premium debited against the buyer may be based on a reasonable projection of annual escrowed deposit amounts which will be withdrawn pursuant to this section. Bond rates charged under this subsection shall be subject to the provisions of part I of chapter 627 of the Florida Insurance Code.

(6) ACCOUNTABILITY OF ESCROW HOLDER FOR USE OF ESCROWED FUNDS.—No escrow holder, bonding company, or lending institution referred to in this section shall be chargeable with the use to which a builder or developer puts escrowed funds.

(7) RELEASE OF DEPOSIT MONEYS.—Funds in an escrow account established pursuant to this section shall be released without the signature of both the building contractor or developer and the buyer only under the following conditions:

(a) Pursuant to subsection (4).

(b) Pursuant to subsection (5).

(c) If the buyer properly terminates the contract pursuant to its terms, the funds, including any accrued interest, shall be paid to the buyer.

(d) If the buyer defaults in the performance of his or her obligations under the contract of purchase and sale, the funds shall be paid to the building contractor or developer together with any interest earned, in the following manner: The builder or developer may, upon default of the buyer to comply with the terms and conditions of the written contract between the parties, and if the builder or developer is not in default, withdraw any funds being held in escrow pursuant to said written agreement. In order to make such withdrawal, the builder or developer shall send written notice by certified mail to the buyer of his or her intention to make said withdrawals at least 72 hours prior to the intended time of withdrawal. After this 72-hour period, the builder or developer, upon presentation to the escrow holder of a withdrawal slip and the passbook, if any, together with an affidavit certifying that the buyer is in default and that the builder or developer is not in default, may withdraw the escrowed funds. The escrow holder, upon receipt of these items, shall release the funds to the builder or developer. The escrow holder shall not be liable for the release of the funds pursuant to this subsection.

(e) If the funds of the buyer have not been previously disbursed in accordance with this subsection, they shall be disbursed to the building contractor or developer at the closing of the transaction.

(8) NO RIGHT OF LIEN, SUBROGATION, OR CLAIM.—

(a) An escrow deposit or surety bond purchased pursuant to this section shall not be subject to any lien pursuant to part I of chapter 713 or any lien of any lending institution (except if contracted for by the buyer) or subrogation in the case of default.

(b) In the event that closing occurs with respect to a sale under this section, the buyer shall then have no right to place a claim on any escrowed funds for breach of contract.

(9) PENALTIES.—Any developer who willfully fails to comply with the provisions of this section concerning establishment of an escrow account, deposits of funds into escrow, or withdrawal of funds from escrow commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The failure to place funds in an escrow account, if required by this section, within 10 days after receipt by the developer of such funds is prima facie evidence of a violation of this section.

(10) CIVIL ACTIONS.—In the event of any civil litigation arising under this section, the prevailing party shall be entitled to attorney’s fees and costs. Any escrow account interest shall continue to accrue to the benefit of the building contractor or developer on said escrow account during the pendency of any such litigation, except in the event of a ruling adverse to the building contractor or developer.

(11) STATE STANDARDS.—The provisions of this section constitute maximum statewide standards.

(12) EXEMPTIONS.—This section shall not apply to deposits, as described in this section, which are:

(a) Placed in an escrow account required by the Federal Housing Administration or the United States Department of Veterans Affairs; or

(b) Made to licensed real estate brokers pursuant to this section, which shall instead be deposited in accordance with the provisions of chapter 475.

History.—ss. 1, 2, 3, 4, 5, 6, 7, ch. 80-386; s. 385, ch. 81-259; s. 1, ch. 88-251; s. 25, ch. 90-109; s. 23, ch. 93-268; s. 6, ch. 95-240; s. 13, ch. 96-298; s. 73, ch. 96-388; s. 1158, ch. 97-103.



501.1377 - Violations involving homeowners during the course of residential foreclosure proceedings.

501.1377 Violations involving homeowners during the course of residential foreclosure proceedings.—

(1) LEGISLATIVE FINDINGS AND INTENT.—The Legislature finds that homeowners who are in default on their mortgages, in foreclosure, or at risk of losing their homes due to nonpayment of taxes may be vulnerable to fraud, deception, and unfair dealings with foreclosure-rescue consultants or equity purchasers. The intent of this section is to provide a homeowner with information necessary to make an informed decision regarding the sale or transfer of his or her home to an equity purchaser. It is the further intent of this section to require that foreclosure-related rescue services agreements be expressed in writing in order to safeguard homeowners against deceit and financial hardship; to ensure, foster, and encourage fair dealing in the sale and purchase of homes in foreclosure or default; to prohibit representations that tend to mislead; to prohibit or restrict unfair contract terms; to provide a cooling-off period for homeowners who enter into contracts for services related to saving their homes from foreclosure or preserving their rights to possession of their homes; to afford homeowners a reasonable and meaningful opportunity to rescind sales to equity purchasers; and to preserve and protect home equity for the homeowners of this state.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Equity purchaser” means a person who acquires a legal, equitable, or beneficial ownership interest in any residential real property as a result of a foreclosure-rescue transaction. The term does not apply to a person who acquires the legal, equitable, or beneficial interest in such property:

1. By a certificate of title from a foreclosure sale conducted under chapter 45;

2. At a sale of property authorized by statute;

3. By order or judgment of any court;

4. From a spouse, parent, grandparent, child, grandchild, or sibling of the person or the person’s spouse; or

5. As a deed in lieu of foreclosure, a workout agreement, a bankruptcy plan, or any other agreement between a foreclosing lender and a homeowner.

(b) “Foreclosure-rescue consultant” means a person who directly or indirectly makes a solicitation, representation, or offer to a homeowner to provide or perform, in return for payment of money or other valuable consideration, foreclosure-related rescue services. The term does not apply to:

1. A person excluded under s. 501.212.

2. A person acting under the express authority or written approval of the United States Department of Housing and Urban Development or other department or agency of the United States or this state to provide foreclosure-related rescue services.

3. A charitable, not-for-profit agency or organization, as determined by the United States Internal Revenue Service under s. 501(c)(3) of the Internal Revenue Code, which offers counseling or advice to an owner of residential real property in foreclosure or loan default if the agency or organization does not contract for foreclosure-related rescue services with a for-profit lender or person facilitating or engaging in foreclosure-rescue transactions.

4. A person who holds or is owed an obligation secured by a lien on any residential real property in foreclosure if the person performs foreclosure-related rescue services in connection with this obligation or lien and the obligation or lien was not the result of or part of a proposed foreclosure reconveyance or foreclosure-rescue transaction.

5. A financial institution as defined in s. 655.005 and any parent or subsidiary of the financial institution or of the parent or subsidiary.

6. A licensed mortgage broker or mortgage lender that provides mortgage counseling or advice regarding residential real property in foreclosure, which counseling or advice is within the scope of services set forth in chapter 494 and is provided without payment of money or other consideration other than a loan origination fee.

7. An attorney licensed to practice law in this state who provides foreclosure rescue-related services as an ancillary matter to the attorney’s representation of a homeowner as a client.

(c) “Foreclosure-related rescue services” means any good or service related to, or promising assistance in connection with:

1. Stopping, avoiding, or delaying foreclosure proceedings concerning residential real property; or

2. Curing or otherwise addressing a default or failure to timely pay with respect to a residential mortgage loan obligation.

(d) “Foreclosure-rescue transaction” means a transaction:

1. By which residential real property in foreclosure is conveyed to an equity purchaser and the homeowner maintains a legal or equitable interest in the residential real property conveyed, including, without limitation, a lease option interest, an option to acquire the property, an interest as beneficiary or trustee to a land trust, or other interest in the property conveyed; and

2. That is designed or intended by the parties to stop, avoid, or delay foreclosure proceedings against a homeowner’s residential real property.

(e) “Homeowner” means the record title owner of residential real property.

(f) “Residential real property” means real property consisting of one-family to four-family dwelling units.

(g) “Residential real property in foreclosure” means residential real property against which there is an outstanding notice of the pendency of foreclosure proceedings recorded pursuant to s. 48.23.

(3) PROHIBITED ACTS.—In the course of offering or providing foreclosure-related rescue services, a foreclosure-rescue consultant may not:

(a) Engage in or initiate foreclosure-related rescue services without first executing a written agreement with the homeowner for foreclosure-related rescue services; or

(b) Solicit, charge, receive, or attempt to collect or secure payment, directly or indirectly, for foreclosure-related rescue services before completing or performing all services contained in the agreement for foreclosure-related rescue services.

(4) FORECLOSURE-RELATED RESCUE SERVICES; WRITTEN AGREEMENT.—

(a) The written agreement for foreclosure-related rescue services must be printed in at least 12-point uppercase type and signed by both parties. The agreement must include the name and address of the person providing foreclosure-related rescue services, the exact nature and specific detail of each service to be provided, the total amount and terms of charges to be paid by the homeowner for the services, and the date of the agreement. The date of the agreement may not be earlier than the date the homeowner signed the agreement. The foreclosure-rescue consultant must give the homeowner a copy of the agreement to review not less than 1 business day before the homeowner is to sign the agreement.

(b) The homeowner has the right to cancel the written agreement without any penalty or obligation if the homeowner cancels the agreement within 3 business days after signing the written agreement. The right to cancel may not be waived by the homeowner or limited in any manner by the foreclosure-rescue consultant. If the homeowner cancels the agreement, any payments that have been given to the foreclosure-rescue consultant must be returned to the homeowner within 10 business days after receipt of the notice of cancellation.

(c) An agreement for foreclosure-related rescue services must contain, immediately above the signature line, a statement in at least 12-point uppercase type that substantially complies with the following:

HOMEOWNER’S RIGHT OF CANCELLATION

YOU MAY CANCEL THIS AGREEMENT FOR FORECLOSURE-RELATED RESCUE SERVICES WITHOUT ANY PENALTY OR OBLIGATION WITHIN 3 BUSINESS DAYS FOLLOWING THE DATE THIS AGREEMENT IS SIGNED BY YOU.

THE FORECLOSURE-RESCUE CONSULTANT IS PROHIBITED BY LAW FROM ACCEPTING ANY MONEY, PROPERTY, OR OTHER FORM OF PAYMENT FROM YOU UNTIL ALL PROMISED SERVICES ARE COMPLETE. IF FOR ANY REASON YOU HAVE PAID THE CONSULTANT BEFORE CANCELLATION, YOUR PAYMENT MUST BE RETURNED TO YOU NO LATER THAN 10 BUSINESS DAYS AFTER THE CONSULTANT RECEIVES YOUR CANCELLATION NOTICE.

TO CANCEL THIS AGREEMENT, A SIGNED AND DATED COPY OF A STATEMENT THAT YOU ARE CANCELING THE AGREEMENT SHOULD BE MAILED (POSTMARKED) OR DELIVERED TO   (NAME)   AT   (ADDRESS)   NO LATER THAN MIDNIGHT OF   (DATE)  .

IMPORTANT: IT IS RECOMMENDED THAT YOU CONTACT YOUR LENDER OR MORTGAGE SERVICER BEFORE SIGNING THIS AGREEMENT. YOUR LENDER OR MORTGAGE SERVICER MAY BE WILLING TO NEGOTIATE A PAYMENT PLAN OR A RESTRUCTURING WITH YOU FREE OF CHARGE.

(d) The inclusion of the statement does not prohibit the foreclosure-rescue consultant from giving the homeowner more time in which to cancel the agreement than is set forth in the statement, provided all other requirements of this subsection are met.

(e) The foreclosure-rescue consultant must give the homeowner a copy of the signed agreement within 3 hours after the homeowner signs the agreement.

(5) FORECLOSURE-RESCUE TRANSACTIONS; WRITTEN AGREEMENT.—

(a)1. A foreclosure-rescue transaction must include a written agreement prepared in at least 12-point uppercase type that is completed, signed, and dated by the homeowner and the equity purchaser before executing any instrument from the homeowner to the equity purchaser quitclaiming, assigning, transferring, conveying, or encumbering an interest in the residential real property in foreclosure. The equity purchaser must give the homeowner a copy of the completed agreement within 3 hours after the homeowner signs the agreement. The agreement must contain the entire understanding of the parties and must include:

a. The name, business address, and telephone number of the equity purchaser.

b. The street address and full legal description of the property.

c. Clear and conspicuous disclosure of any financial or legal obligations of the homeowner that will be assumed by the equity purchaser.

d. The total consideration to be paid by the equity purchaser in connection with or incident to the acquisition of the property by the equity purchaser.

e. The terms of payment or other consideration, including, but not limited to, any services that the equity purchaser represents will be performed for the homeowner before or after the sale.

f. The date and time when possession of the property is to be transferred to the equity purchaser.

2. A foreclosure-rescue transaction agreement must contain, above the signature line, a statement in at least 12-point uppercase type that substantially complies with the following:

I UNDERSTAND THAT UNDER THIS AGREEMENT I AM SELLING MY HOME TO THE OTHER UNDERSIGNED PARTY.

3. A foreclosure-rescue transaction agreement must state the specifications of any option or right to repurchase the residential real property in foreclosure, including the specific amounts of any escrow payments or deposit, down payment, purchase price, closing costs, commissions, or other fees or costs.

4. A foreclosure-rescue transaction agreement must comply with all applicable provisions of 15 U.S.C. ss. 1601 et seq. and related regulations.

(b) The homeowner may cancel the foreclosure-rescue transaction agreement without penalty if the homeowner notifies the equity purchaser of such cancellation no later than 5 p.m. on the 3rd business day after signing the written agreement. Any moneys paid by the equity purchaser to the homeowner or by the homeowner to the equity purchaser must be returned at cancellation. The right to cancel does not limit or otherwise affect the homeowner’s right to cancel the transaction under any other law. The right to cancel may not be waived by the homeowner or limited in any way by the equity purchaser. The equity purchaser must give the homeowner, at the time the written agreement is signed, a notice of the homeowner’s right to cancel the foreclosure-rescue transaction as set forth in this subsection. The notice, which must be set forth on a separate cover sheet to the written agreement that contains no other written or pictorial material, must be in at least 12-point uppercase type, double-spaced, and read as follows:

NOTICE TO THE HOMEOWNER/SELLER

PLEASE READ THIS FORM COMPLETELY AND CAREFULLY. IT CONTAINS VALUABLE INFORMATION REGARDING CANCELLATION RIGHTS.

BY THIS CONTRACT, YOU ARE AGREEING TO SELL YOUR HOME. YOU MAY CANCEL THIS TRANSACTION AT ANY TIME BEFORE 5:00 P.M. OF THE THIRD BUSINESS DAY FOLLOWING RECEIPT OF THIS NOTICE.

THIS CANCELLATION RIGHT MAY NOT BE WAIVED IN ANY MANNER BY YOU OR BY THE PURCHASER.

ANY MONEY PAID DIRECTLY TO YOU BY THE PURCHASER MUST BE RETURNED TO THE PURCHASER AT CANCELLATION. ANY MONEY PAID BY YOU TO THE PURCHASER MUST BE RETURNED TO YOU AT CANCELLATION.

TO CANCEL, SIGN THIS FORM AND RETURN IT TO THE PURCHASER BY 5:00 P.M. ON   (DATE)   AT   (ADDRESS)  . IT IS BEST TO MAIL IT BY CERTIFIED MAIL OR OVERNIGHT DELIVERY, RETURN RECEIPT REQUESTED, AND TO KEEP A PHOTOCOPY OF THE SIGNED FORM AND YOUR POST OFFICE RECEIPT.

I (we) hereby cancel this transaction.

Seller’s Signature

Printed Name of Seller

Seller’s Signature

Printed Name of Seller

Date

(c) In any foreclosure-rescue transaction in which the homeowner is provided the right to repurchase the residential real property, the homeowner has a 30-day right to cure any default of the terms of the contract with the equity purchaser, and this right to cure may be exercised on up to three separate occasions. The homeowner’s right to cure must be included in any written agreement required by this subsection.

(d) In any foreclosure-rescue transaction, before or at the time of conveyance, the equity purchaser must fully assume or discharge any lien in foreclosure as well as any prior liens that will not be extinguished by the foreclosure.

(e) If the homeowner has the right to repurchase the residential real property, the equity purchaser must verify and be able to demonstrate that the homeowner has or will have a reasonable ability to make the required payments to exercise the option to repurchase under the written agreement. For purposes of this subsection, there is a rebuttable presumption that the homeowner has a reasonable ability to make the payments required to repurchase the property if the homeowner’s monthly payments for primary housing expenses and regular monthly principal and interest payments on other personal debt do not exceed 60 percent of the homeowner’s monthly gross income.

(f) If the homeowner has the right to repurchase the residential real property, the price the homeowner pays may not be unconscionable, unfair, or commercially unreasonable. A rebuttable presumption, solely between the equity purchaser and the homeowner, arises that the foreclosure-rescue transaction was unconscionable if the homeowner’s repurchase price is greater than 17 percent per annum more than the total amount paid by the equity purchaser to acquire, improve, maintain, and hold the property. Unless the repurchase agreement or a memorandum of the repurchase agreement is recorded in accordance with s. 695.01, the presumption arising under this subsection shall not apply against creditors or subsequent purchasers for a valuable consideration and without notice.

(6) REBUTTABLE PRESUMPTION.—Any foreclosure-rescue transaction involving a lease option or other repurchase agreement creates a rebuttable presumption, solely between the equity purchaser and the homeowner, that the transaction is a loan transaction and the conveyance from the homeowner to the equity purchaser is a mortgage under s. 697.01. Unless the lease option or other repurchase agreement, or a memorandum of the lease option or other repurchase agreement, is recorded in accordance with s. 695.01, the presumption created under this subsection shall not apply against creditors or subsequent purchasers for a valuable consideration and without notice.

(7) VIOLATIONS.—A person who violates any provision of this section commits an unfair and deceptive trade practice as defined in part II of this chapter. Violators are subject to the penalties and remedies provided in part II of this chapter, including a monetary penalty not to exceed $15,000 per violation.

History.—s. 1, ch. 2008-79; ss. 62, 63, ch. 2009-241; s. 112, ch. 2010-5.



501.138 - Advertising of previews or trailers; standards.

501.138 Advertising of previews or trailers; standards.—

(1) Any motion picture theater owner or operator who desires to exhibit, on the same program, a motion picture which has received a “G” rating and which he or she advertises as “G” rated, and a preview or trailer of a motion picture which has not received a “G” rating, shall in all such advertising of the program give notice to the public of the exhibition of the preview or trailer in the manner provided in subsections (2) and (3).

(2) The advertisement of the preview or trailer which is required by subsection (1) shall conform to the following standards:

(a) In the case of printed matter or marquees, such advertising shall be contiguous to and in the same type size as, and shall contain the same kind of information as, the advertisement for the motion picture which has received a “G” rating and is to be shown on the same program.

(b) In the case of oral advertising and television advertising, the text used for the broadcast of such trailer or preview shall contain the same kind of information as, and be broadcast in the same manner, form, detail, and time as, the text advertising the motion picture which has received a “G” rating and is to be shown on the same program.

(c) In the case of any other form of advertisement, such dissemination shall be in the same manner, form, detail, time, and place as that used for the motion picture which has received the “G” rating and is to be shown on the same program.

(3) For the purposes of this act, advertisement or advertising shall include, but not be limited to, marquee, poster, flier, newspaper, television, radio, and billboard.

(4) Any person violating the provisions of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 77-220; s. 212, ch. 79-400; s. 124, ch. 91-224; s. 624, ch. 97-103.



501.141 - Delivery of crated goods; written statement of satisfaction; right to cancel.

501.141 Delivery of crated goods; written statement of satisfaction; right to cancel.—

(1) As used in this section, “statement of satisfaction” means any receipt, statement, or document by which any retail noncommercial buyer of goods, which goods are to be delivered or are delivered in any box, crate, or other covering which hides the goods from view, is requested or required, as a condition upon receipt of any such purchased goods, to attest satisfaction with the condition or operation of any goods delivered or to be delivered by a seller or her or his representative.

(2) Every statement of satisfaction requested or required to be attested or agreed to in this state shall be evidenced by a writing as provided in this section.

(a) The person or business entity requesting or requiring any such statement of satisfaction shall present to and obtain from the buyer her or his signature to the statement of satisfaction which designates, as the date of the attestation of or agreement to the statement, the date on which the buyer actually signs and which contains a statement of buyer’s rights which complies with paragraph (b).

(b) The statement must:

1. Appear under the conspicuous caption, “BUYER’S RIGHT TO CANCEL.”

2. Read as follows: “If the goods you have received are not in satisfactory condition or operation, you may cancel this statement of satisfaction by mailing a notice to the seller. This notice must indicate that you do not want the goods in the condition in which they were delivered and must be postmarked before midnight of the fifth business day after you sign this statement.”

(3) Any statement of satisfaction agreed or attested to which is not in compliance with the provisions of this section shall be null, void, and of no force or effect.

History.—s. 1, ch. 77-346; s. 625, ch. 97-103.



501.142 - Retail sales establishments; preemption; notice of refund policy; exceptions; penalty.

501.142 Retail sales establishments; preemption; notice of refund policy; exceptions; penalty.—

(1) The regulation of refunds is preempted to the Department of Agriculture and Consumer Services notwithstanding any other law or local ordinance to the contrary. Every retail sales establishment offering goods for sale to the general public that offers no cash refund, credit refund, or exchange of merchandise must post a sign so stating at the point of sale. Failure of a retail sales establishment to exhibit a “no refund” sign under such circumstances at the point of sale shall mean that a refund or exchange policy exists, and the policy shall be presented in writing to the consumer upon request. Any retail establishment failing to comply with the provisions of this section shall grant to the consumer, upon request and proof of purchase, a refund on the merchandise, within 7 days of the date of purchase, provided the merchandise is unused and in the original carton, if one was furnished. Nothing herein shall prohibit a retail sales establishment from having a refund policy which exceeds the number of days specified herein. However, this subsection does not prohibit a local government from enforcing the provisions established by this section.

(2) The provisions of this section shall not apply to the sale of food, perishable goods, goods which are custom made, goods which are custom altered at the request of the customer, or goods which cannot be resold by the merchant because of any law, rule, or regulation adopted by a governmental body.

(3) The department may enter an order doing one or more of the following if the department finds that a person has violated or is operating in violation of any of the provisions of this section or the orders issued under this section:

(a) Impose an administrative fine not to exceed $100 for each violation.

(b) Direct the person to cease and desist specified activities.

(4) The administrative proceedings that could result in the entry of an order imposing any of the penalties specified in subsection (3) are governed by chapter 120.

(5) Any moneys recovered by the Department of Agriculture and Consumer Services as a penalty under this section shall be deposited in the General Inspection Trust Fund.

(6) Upon the first violation of this section, a local government may issue a written warning. Upon a second and any subsequent violation, a local government may impose a fine of up to $50 per violation. Any moneys recovered by the local government as a penalty under this section shall be deposited in the appropriate local account.

History.—ss. 1, 2, ch. 78-148; s. 5, ch. 2006-165; s. 2, ch. 2007-334; s. 56, ch. 2012-116.



501.145 - Bedding Label Act.

501.145 Bedding Label Act.—

(1) SHORT TITLE.—This section may be cited as the Bedding Label Act.

(2) DEFINITIONS.—For the purpose of this section, the term:

(a) “Bedding” means any mattress, box spring, pillow, or cushion made of leather or any other material which is or can be stuffed or filled in whole or in part with any substance or material, which can be used by any human being for sleeping or reclining purposes.

(b) “Department” means the Department of Legal Affairs.

(3) PROHIBITED ACTS.—All bedding manufactured and sold in the state that contains any previously used materials must bear a conspicuous label notifying the consumer of that fact. The label must be at least 1 inch by 2 inches in dimension, specifically describe the used materials contained in the bedding, and declare the amount present in the bedding. The label must be stitched or otherwise firmly attached to the bedding in such a manner that it may be seen by consumers prior to purchase. Used material does not mean new components that are made from recycled material.

(4) PENALTIES.—The department may bring an action for injunctive relief against any person who violates the provisions of this section. Any person who knowingly sells bedding which contains used material that is not labeled in accordance with this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 94-298; s. 22, ch. 2011-205.



501.155 - Electronic dissemination of commercial recordings or audiovisual works; required disclosures; injunctive relief.

501.155 Electronic dissemination of commercial recordings or audiovisual works; required disclosures; injunctive relief.—

(1) SHORT TITLE.—This section may be cited as the “True Origin of Digital Goods Act.”

(2) APPLICABILITY.—This section is supplemental to those provisions of state and federal criminal and civil law which impose prohibitions or provide penalties, sanctions, or remedies against the same conduct prohibited by this section. This section does not:

(a) Bar any cause of action or preclude the imposition of sanctions or penalties that would otherwise be available under state or federal law.

(b) Impose liability on providers of an interactive computer service, communications service as defined in s. 202.11(1), commercial mobile service, or information service, including, but not limited to, an Internet access service provider, advertising network or exchange, domain name registration provider, and a hosting service provider, if they provide the transmission, storage, or caching of electronic communications or messages of others or provide another related telecommunications service, commercial mobile radio service, or information service, for use of such services by another person in violation of this section. This exemption from liability is consistent with and in addition to any liability exemption provided under 47 U.S.C. s. 230.

(3) DEFINITIONS.—As used in this section, the term:

(a) “Commercial recording or audiovisual work” means a recording or audiovisual work whose owner, assignee, authorized agent, or licensee has disseminated or intends to disseminate such recording or audiovisual work for sale, for rental, or for performance or exhibition to the public, including under license, but does not include an excerpt consisting of less than substantially all of a recording or audiovisual work. A recording or audiovisual work may be commercial regardless of whether a person who electronically disseminates it seeks commercial advantage or private financial gain from the dissemination. The term does not include video games, depictions of video game play, or the streaming of video game activity.

(b) “Electronic dissemination” means initiating a transmission of, making available, or otherwise offering a commercial recording or audiovisual work for distribution through the Internet or other digital network, regardless of whether another person has previously electronically disseminated the same commercial recording or audiovisual work.

(c) “E-mail address” means an electronic mail address as defined in s. 668.602.

(d) “Website” means a set of related web pages served from a single web domain. The term does not include a home page or channel page for the user account of a person who is not the owner or operator of the website upon which such user home page or channel page appears.

(4) DISCLOSURE OF INFORMATION.—

(a) A person who owns or operates a website or online service dealing in substantial part in the electronic dissemination of third-party commercial recordings or audiovisual works, directly or indirectly, and who electronically disseminates such works to consumers in this state shall clearly and conspicuously disclose his or her true and correct name, physical address, and telephone number or e-mail address on his or her website or online service in a location readily accessible to a consumer using or visiting the website or online service.

(b) The following locations are deemed readily accessible for purposes of this subsection:

1. A landing or home web page or screen;

2. An “about” or “about us” web page or screen;

3. A “contact” or “contact us” web page or screen;

4. An information web page or screen; or

5. Another place on the website or online service commonly used to display identifying information to consumers.

(5) INJUNCTIVE RELIEF.—

(a) An owner, assignee, authorized agent, or licensee of a commercial recording or audio visual work electronically disseminated by a website or online service in violation of this section may bring a private cause of action to obtain a declaratory judgment that an act or practice violates this section and enjoin any person who knowingly has violated, is violating, or is otherwise likely to violate this section. As a condition precedent to filing a civil action under this section, the aggrieved party must make reasonable efforts to place an individual alleged to be in violation of this section on notice that the individual may be in violation of this section and that failure to cure within 14 days may result in a civil action filed in a court of competent jurisdiction.

(b) Upon motion of the party instituting the action, the court may make appropriate orders to compel compliance with this section.

(c) The prevailing party in a cause under this section is entitled to recover necessary expenses and reasonable attorney fees.

History.—s. 1, ch. 2015-53.



501.160 - Rental or sale of essential commodities during a declared state of emergency; prohibition against unconscionable prices.

501.160 Rental or sale of essential commodities during a declared state of emergency; prohibition against unconscionable prices.—

(1) As used in this section:

(a) “Commodity” means any goods, services, materials, merchandise, supplies, equipment, resources, or other article of commerce, and includes, without limitation, food, water, ice, chemicals, petroleum products, and lumber necessary for consumption or use as a direct result of the emergency.

(b) It is prima facie evidence that a price is unconscionable if:

1. The amount charged represents a gross disparity between the price of the commodity or rental or lease of any dwelling unit or self-storage facility that is the subject of the offer or transaction and the average price at which that commodity or dwelling unit or self-storage facility was rented, leased, sold, or offered for rent or sale in the usual course of business during the 30 days immediately prior to a declaration of a state of emergency, unless the increase in the amount charged is attributable to additional costs incurred in connection with the rental or sale of the commodity or rental or lease of any dwelling unit or self-storage facility, or regional, national, or international market trends; or

2. The amount charged grossly exceeds the average price at which the same or similar commodity was readily obtainable in the trade area during the 30 days immediately prior to a declaration of a state of emergency, unless the increase in the amount charged is attributable to additional costs incurred in connection with the rental or sale of the commodity or rental or lease of any dwelling unit or self-storage facility, or regional, national, or international market trends.

(2) Upon a declaration of a state of emergency by the Governor, it is unlawful and a violation of s. 501.204 for a person or her or his agent or employee to rent or sell or offer to rent or sell at an unconscionable price within the area for which the state of emergency is declared, any essential commodity including, but not limited to, supplies, services, provisions, or equipment that is necessary for consumption or use as a direct result of the emergency. This prohibition is effective not to exceed 60 days under the initial declared state of emergency as defined in s. 252.36(2) and shall be renewed by statement in any subsequent renewals of the declared state of emergency by the Governor.

(3) It is unlawful and a violation of s. 501.204 for any person to impose unconscionable prices for the rental or lease of any dwelling unit or self-storage facility during a period of declared state of emergency.

(4) A price increase approved by an appropriate government agency shall not be a violation of this section.

(5) This section shall not apply to sales by growers, producers, or processors of raw or processed food products, except for retail sales of such products to the ultimate consumer within the area of the declared state of emergency.

(6) Nothing herein shall be interpreted to preempt the powers of local government except that the evidentiary standards and defenses contained in this section shall be the only evidentiary standards and defenses used in any ordinance adopted by local government to restrict price gouging during a declared state of emergency.

(7) Section 501.211 notwithstanding, nothing in this section creates a private cause of action in favor of any person damaged by a violation of this section.

(8) Any violation of this section may be enforced by the office of the state attorney or the Department of Legal Affairs.

(9) Upon a declaration of a state of emergency by the Governor, in order to protect the health, safety, and welfare of residents, any person who offers goods and services for sale to the public during the duration of the emergency and who does not possess a business tax receipt under s. 205.032 or s. 205.042 commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. During a declared emergency, this subsection does not apply to religious, charitable, fraternal, civic, educational, or social organizations. During a declared emergency and when there is an allegation of price gouging against the person, failure to possess a license constitutes reasonable cause to detain the person, provided that the detention shall only be made in a reasonable manner and only for a reasonable period of time sufficient for an inquiry into the circumstances surrounding the failure to possess a license.

History.—s. 1, ch. 92-353; s. 627, ch. 97-103; s. 28, ch. 2002-295; s. 1, ch. 2005-283; s. 11, ch. 2006-71; s. 126, ch. 2007-5; s. 3, ch. 2011-56; s. 23, ch. 2011-205.



501.164 - Civil penalties.

501.164 Civil penalties.—In addition to all other remedies provided by the Florida Deceptive and Unfair Trade Practices Act, the court may impose a civil penalty of not more than $1,000 per violation with an aggregate total not to exceed $25,000 for any 24-hour period against any person who violates the provisions of s. 501.160. Any penalties so collected shall accrue to the enforcing authority to further consumer enforcement efforts.

History.—s. 2, ch. 92-353.



501.165 - Automatic renewal of service contracts.

501.165 Automatic renewal of service contracts.—

(1) DEFINITIONS.—As used in this section:

(a) “Automatic renewal provision” means a provision under which a service contract is renewed for a specified period of more than 1 month if the renewal causes the service contract to be in effect more than 6 months after the day of the initiation of the service contract. Such renewal is effective unless the consumer gives notice to the seller of the consumer’s intention to terminate the service contract.

(b) “Consumer” means an individual, as defined in s. 501.603, receiving service, maintenance, or repair under a service contract. The term does not include an individual engaged in business or employed by or otherwise acting on behalf of a governmental entity if the individual enters into the service contract as part of or ancillary to the individual’s business activities or on behalf of the business or governmental entity.

(c) “Seller” means any person, firm, partnership, association, or corporation engaged in commerce that sells, leases, or offers to sell or lease any service to a consumer pursuant to a service contract.

(d) “Service contract” means a written contract for the performance of services over a fixed period of time or for a specified duration.

(2) SERVICE CONTRACTS WITH AUTOMATIC RENEWAL PROVISIONS.—

(a) Any seller that sells, leases, or offers to sell or lease any service to a consumer pursuant to a service contract that has an automatic renewal provision, unless the consumer cancels that contract, shall disclose the automatic renewal provision clearly and conspicuously in the contract or contract offer.

(b) Any seller that sells or offers to sell any service to a consumer pursuant to a service contract the term of which is a specified period of 12 months or more and that automatically renews for a specified period of more than 1 month, unless the consumer cancels the contract, shall provide the consumer with written or electronic notification of the automatic renewal provision. Notification shall be provided to the consumer no less than 30 days or no more than 60 days before the cancellation deadline pursuant to the automatic renewal provision. Such notification shall disclose clearly and conspicuously:

1. That unless the consumer cancels the contract the contract will automatically renew.

2. Methods by which the consumer may obtain details of the automatic renewal provision and cancellation procedure, whether by contacting the seller at a specified telephone number or address, by referring to the contract, or by any other method.

(c) A seller that fails to comply with the requirements of this subsection is in violation of this subsection unless the seller demonstrates that:

1. As part of the seller’s routine business practice, the seller has established and implemented written procedures to comply with this section and enforces compliance with the procedures;

2. Any failure to comply with this subsection is the result of error; and

3. As part of the seller’s routine business practice, where an error has caused the failure to comply with this subsection, the unearned portion of the contract subject to the automatic renewal provision is refunded as of the date on which the seller is notified of the error.

(d) This subsection does not apply to:

1. A financial institution as defined in s. 655.005 or any depository institution as defined in 12 U.S.C. s. 1813(c)(2).

2. A foreign bank maintaining a branch or agency licensed under the laws of any state of the United States.

3. Any subsidiary or affiliate of an entity described in subparagraph 1. or subparagraph 2.

4. A health studio as defined in s. 501.0125.

5. Any entity licensed under chapter 624, chapter 627, chapter 634, chapter 636, or chapter 641.

6. Any electric utility as defined in s. 366.02.

7. Any private company as defined in s. 180.05 providing services described in chapter 180 which is competing against a governmental entity or has a governmental entity providing billing services on its behalf.

(e) A violation of this subsection renders the automatic renewal provision void and unenforceable.

History.—s. 1, ch. 2010-58; s. 39, ch. 2011-194.



501.171 - Security of confidential personal information.

501.171 Security of confidential personal information.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Breach of security” or “breach” means unauthorized access of data in electronic form containing personal information. Good faith access of personal information by an employee or agent of the covered entity does not constitute a breach of security, provided that the information is not used for a purpose unrelated to the business or subject to further unauthorized use.

(b) “Covered entity” means a sole proprietorship, partnership, corporation, trust, estate, cooperative, association, or other commercial entity that acquires, maintains, stores, or uses personal information. For purposes of the notice requirements in subsections (3)-(6), the term includes a governmental entity.

(c) “Customer records” means any material, regardless of the physical form, on which personal information is recorded or preserved by any means, including, but not limited to, written or spoken words, graphically depicted, printed, or electromagnetically transmitted that are provided by an individual in this state to a covered entity for the purpose of purchasing or leasing a product or obtaining a service.

(d) “Data in electronic form” means any data stored electronically or digitally on any computer system or other database and includes recordable tapes and other mass storage devices.

(e) “Department” means the Department of Legal Affairs.

(f) “Governmental entity” means any department, division, bureau, commission, regional planning agency, board, district, authority, agency, or other instrumentality of this state that acquires, maintains, stores, or uses data in electronic form containing personal information.

(g)1. “Personal information” means either of the following:

a. An individual’s first name or first initial and last name in combination with any one or more of the following data elements for that individual:

(I) A social security number;

(II) A driver license or identification card number, passport number, military identification number, or other similar number issued on a government document used to verify identity;

(III) A financial account number or credit or debit card number, in combination with any required security code, access code, or password that is necessary to permit access to an individual’s financial account;

(IV) Any information regarding an individual’s medical history, mental or physical condition, or medical treatment or diagnosis by a health care professional; or

(V) An individual’s health insurance policy number or subscriber identification number and any unique identifier used by a health insurer to identify the individual.

b. A user name or e-mail address, in combination with a password or security question and answer that would permit access to an online account.

2. The term does not include information about an individual that has been made publicly available by a federal, state, or local governmental entity. The term also does not include information that is encrypted, secured, or modified by any other method or technology that removes elements that personally identify an individual or that otherwise renders the information unusable.

(h) “Third-party agent” means an entity that has been contracted to maintain, store, or process personal information on behalf of a covered entity or governmental entity.

(2) REQUIREMENTS FOR DATA SECURITY.—Each covered entity, governmental entity, or third-party agent shall take reasonable measures to protect and secure data in electronic form containing personal information.

(3) NOTICE TO DEPARTMENT OF SECURITY BREACH.—

(a) A covered entity shall provide notice to the department of any breach of security affecting 500 or more individuals in this state. Such notice must be provided to the department as expeditiously as practicable, but no later than 30 days after the determination of the breach or reason to believe a breach occurred. A covered entity may receive 15 additional days to provide notice as required in subsection (4) if good cause for delay is provided in writing to the department within 30 days after determination of the breach or reason to believe a breach occurred.

(b) The written notice to the department must include:

1. A synopsis of the events surrounding the breach at the time notice is provided.

2. The number of individuals in this state who were or potentially have been affected by the breach.

3. Any services related to the breach being offered or scheduled to be offered, without charge, by the covered entity to individuals, and instructions as to how to use such services.

4. A copy of the notice required under subsection (4) or an explanation of the other actions taken pursuant to subsection (4).

5. The name, address, telephone number, and e-mail address of the employee or agent of the covered entity from whom additional information may be obtained about the breach.

(c) The covered entity must provide the following information to the department upon its request:

1. A police report, incident report, or computer forensics report.

2. A copy of the policies in place regarding breaches.

3. Steps that have been taken to rectify the breach.

(d) A covered entity may provide the department with supplemental information regarding a breach at any time.

(e) For a covered entity that is the judicial branch, the Executive Office of the Governor, the Department of Financial Services, or the Department of Agriculture and Consumer Services, in lieu of providing the written notice to the department, the covered entity may post the information described in subparagraphs (b)1.-4. on an agency-managed website.

(4) NOTICE TO INDIVIDUALS OF SECURITY BREACH.—

(a) A covered entity shall give notice to each individual in this state whose personal information was, or the covered entity reasonably believes to have been, accessed as a result of the breach. Notice to individuals shall be made as expeditiously as practicable and without unreasonable delay, taking into account the time necessary to allow the covered entity to determine the scope of the breach of security, to identify individuals affected by the breach, and to restore the reasonable integrity of the data system that was breached, but no later than 30 days after the determination of a breach or reason to believe a breach occurred unless subject to a delay authorized under paragraph (b) or waiver under paragraph (c).

(b) If a federal, state, or local law enforcement agency determines that notice to individuals required under this subsection would interfere with a criminal investigation, the notice shall be delayed upon the written request of the law enforcement agency for a specified period that the law enforcement agency determines is reasonably necessary. A law enforcement agency may, by a subsequent written request, revoke such delay as of a specified date or extend the period set forth in the original request made under this paragraph to a specified date if further delay is necessary.

(c) Notwithstanding paragraph (a), notice to the affected individuals is not required if, after an appropriate investigation and consultation with relevant federal, state, or local law enforcement agencies, the covered entity reasonably determines that the breach has not and will not likely result in identity theft or any other financial harm to the individuals whose personal information has been accessed. Such a determination must be documented in writing and maintained for at least 5 years. The covered entity shall provide the written determination to the department within 30 days after the determination.

(d) The notice to an affected individual shall be by one of the following methods:

1. Written notice sent to the mailing address of the individual in the records of the covered entity; or

2. E-mail notice sent to the e-mail address of the individual in the records of the covered entity.

(e) The notice to an individual with respect to a breach of security shall include, at a minimum:

1. The date, estimated date, or estimated date range of the breach of security.

2. A description of the personal information that was accessed or reasonably believed to have been accessed as a part of the breach of security.

3. Information that the individual can use to contact the covered entity to inquire about the breach of security and the personal information that the covered entity maintained about the individual.

(f) A covered entity required to provide notice to an individual may provide substitute notice in lieu of direct notice if such direct notice is not feasible because the cost of providing notice would exceed $250,000, because the affected individuals exceed 500,000 persons, or because the covered entity does not have an e-mail address or mailing address for the affected individuals. Such substitute notice shall include the following:

1. A conspicuous notice on the Internet website of the covered entity if the covered entity maintains a website; and

2. Notice in print and to broadcast media, including major media in urban and rural areas where the affected individuals reside.

(g) Notice provided pursuant to rules, regulations, procedures, or guidelines established by the covered entity’s primary or functional federal regulator is deemed to be in compliance with the notice requirement in this subsection if the covered entity notifies affected individuals in accordance with the rules, regulations, procedures, or guidelines established by the primary or functional federal regulator in the event of a breach of security. Under this paragraph, a covered entity that timely provides a copy of such notice to the department is deemed to be in compliance with the notice requirement in subsection (3).

(5) NOTICE TO CREDIT REPORTING AGENCIES.—If a covered entity discovers circumstances requiring notice pursuant to this section of more than 1,000 individuals at a single time, the covered entity shall also notify, without unreasonable delay, all consumer reporting agencies that compile and maintain files on consumers on a nationwide basis, as defined in the Fair Credit Reporting Act, 15 U.S.C. s. 1681a(p), of the timing, distribution, and content of the notices.

(6) NOTICE BY THIRD-PARTY AGENTS; DUTIES OF THIRD-PARTY AGENTS; NOTICE BY AGENTS.—

(a) In the event of a breach of security of a system maintained by a third-party agent, such third-party agent shall notify the covered entity of the breach of security as expeditiously as practicable, but no later than 10 days following the determination of the breach of security or reason to believe the breach occurred. Upon receiving notice from a third-party agent, a covered entity shall provide notices required under subsections (3) and (4). A third-party agent shall provide a covered entity with all information that the covered entity needs to comply with its notice requirements.

(b) An agent may provide notice as required under subsections (3) and (4) on behalf of the covered entity; however, an agent’s failure to provide proper notice shall be deemed a violation of this section against the covered entity.

(7) ANNUAL REPORT.—By February 1 of each year, the department shall submit a report to the President of the Senate and the Speaker of the House of Representatives describing the nature of any reported breaches of security by governmental entities or third-party agents of governmental entities in the preceding calendar year along with recommendations for security improvements. The report shall identify any governmental entity that has violated any of the applicable requirements in subsections (2)-(6) in the preceding calendar year.

(8) REQUIREMENTS FOR DISPOSAL OF CUSTOMER RECORDS.—Each covered entity or third-party agent shall take all reasonable measures to dispose, or arrange for the disposal, of customer records containing personal information within its custody or control when the records are no longer to be retained. Such disposal shall involve shredding, erasing, or otherwise modifying the personal information in the records to make it unreadable or undecipherable through any means.

(9) ENFORCEMENT.—

(a) A violation of this section shall be treated as an unfair or deceptive trade practice in any action brought by the department under s. 501.207 against a covered entity or third-party agent.

(b) In addition to the remedies provided for in paragraph (a), a covered entity that violates subsection (3) or subsection (4) shall be liable for a civil penalty not to exceed $500,000, as follows:

1. In the amount of $1,000 for each day up to the first 30 days following any violation of subsection (3) or subsection (4) and, thereafter, $50,000 for each subsequent 30-day period or portion thereof for up to 180 days.

2. If the violation continues for more than 180 days, in an amount not to exceed $500,000.

The civil penalties for failure to notify provided in this paragraph apply per breach and not per individual affected by the breach.

(c) All penalties collected pursuant to this subsection shall be deposited into the General Revenue Fund.

(10) NO PRIVATE CAUSE OF ACTION.—This section does not establish a private cause of action.

(11) PUBLIC RECORDS EXEMPTION.—

(a) All information received by the department pursuant to a notification required by this section, or received by the department pursuant to an investigation by the department or a law enforcement agency, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, until such time as the investigation is completed or ceases to be active. This exemption shall be construed in conformity with s. 119.071(2)(c).

(b) During an active investigation, information made confidential and exempt pursuant to paragraph (a) may be disclosed by the department:

1. In the furtherance of its official duties and responsibilities;

2. For print, publication, or broadcast if the department determines that such release would assist in notifying the public or locating or identifying a person that the department believes to be a victim of a data breach or improper disposal of customer records, except that information made confidential and exempt by paragraph (c) may not be released pursuant to this subparagraph; or

3. To another governmental entity in the furtherance of its official duties and responsibilities.

(c) Upon completion of an investigation or once an investigation ceases to be active, the following information received by the department shall remain confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

1. All information to which another public records exemption applies.

2. Personal information.

3. A computer forensic report.

4. Information that would otherwise reveal weaknesses in a covered entity’s data security.

5. Information that would disclose a covered entity’s proprietary information.

(d) For purposes of this subsection, the term “proprietary information” means information that:

1. Is owned or controlled by the covered entity.

2. Is intended to be private and is treated by the covered entity as private because disclosure would harm the covered entity or its business operations.

3. Has not been disclosed except as required by law or a private agreement that provides that the information will not be released to the public.

4. Is not publicly available or otherwise readily ascertainable through proper means from another source in the same configuration as received by the department.

5. Includes:

a. Trade secrets as defined in s. 688.002.

b. Competitive interests, the disclosure of which would impair the competitive business of the covered entity who is the subject of the information.

(e) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 3, ch. 2014-189; s. 1, ch. 2014-190.






Part II - DECEPTIVE AND UNFAIR TRADE PRACTICES (ss. 501.201-501.213)

501.201 - Short title.

501.201 Short title.—This part shall be known and may be cited as the “Florida Deceptive and Unfair Trade Practices Act.”

History.—s. 1, ch. 73-124.



501.202 - Purposes; rules of construction.

501.202 Purposes; rules of construction.—The provisions of this part shall be construed liberally to promote the following policies:

(1) To simplify, clarify, and modernize the law governing consumer protection, unfair methods of competition, and unconscionable, deceptive, and unfair trade practices.

(2) To protect the consuming public and legitimate business enterprises from those who engage in unfair methods of competition, or unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.

(3) To make state consumer protection and enforcement consistent with established policies of federal law relating to consumer protection.

History.—s. 1, ch. 73-124; s. 1, ch. 93-38.



501.203 - Definitions.

501.203 Definitions.—As used in this chapter, unless the context otherwise requires, the term:

(1) “Final judgment” means a judgment, including any supporting opinion, that determines the rights of the parties and concerning which appellate remedies have been exhausted or the time for appeal has expired.

(2) “Enforcing authority” means the office of the state attorney if a violation of this part occurs in or affects the judicial circuit under the office’s jurisdiction. “Enforcing authority” means the Department of Legal Affairs if the violation occurs in or affects more than one judicial circuit or if the office of the state attorney defers to the department in writing, or fails to act upon a violation within 90 days after a written complaint has been filed with the state attorney.

(3) “Violation of this part” means any violation of this act or the rules adopted under this act and may be based upon any of the following as of July 1, 2015:

(a) Any rules promulgated pursuant to the Federal Trade Commission Act, 15 U.S.C. ss. 41 et seq.;

(b) The standards of unfairness and deception set forth and interpreted by the Federal Trade Commission or the federal courts; or

(c) Any law, statute, rule, regulation, or ordinance which proscribes unfair methods of competition, or unfair, deceptive, or unconscionable acts or practices.

(4) “Department” means the Department of Legal Affairs.

(5) “Order” means a cease and desist order issued by the enforcing authority as set forth in s. 501.208.

(6) “Interested party or person” means any person affected by a violation of this part or any person affected by an order of the enforcing authority.

(7) “Consumer” means an individual; child, by and through its parent or legal guardian; business; firm; association; joint venture; partnership; estate; trust; business trust; syndicate; fiduciary; corporation; any commercial entity, however denominated; or any other group or combination.

(8) “Trade or commerce” means the advertising, soliciting, providing, offering, or distributing, whether by sale, rental, or otherwise, of any good or service, or any property, whether tangible or intangible, or any other article, commodity, or thing of value, wherever situated. “Trade or commerce” shall include the conduct of any trade or commerce, however denominated, including any nonprofit or not-for-profit person or activity.

(9) “Thing of value” may include, without limitation, any moneys, donation, membership, credential, certificate, prize, award, benefit, license, interest, professional opportunity, or chance of winning.

History.—s. 1, ch. 73-124; s. 1, ch. 79-386; s. 1, ch. 90-190; s. 2, ch. 93-38; s. 24, ch. 97-98; s. 1, ch. 2001-39; s. 22, ch. 2001-214; s. 1, ch. 2006-196; s. 3, ch. 2013-207; s. 4, ch. 2015-92.



501.204 - Unlawful acts and practices.

501.204 Unlawful acts and practices.—

(1) Unfair methods of competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce are hereby declared unlawful.

(2) It is the intent of the Legislature that, in construing subsection (1), due consideration and great weight shall be given to the interpretations of the Federal Trade Commission and the federal courts relating to s. 5(a)(1) of the Federal Trade Commission Act, 15 U.S.C. s. 45(a)(1) as of July 1, 2015.

History.—s. 1, ch. 73-124; s. 1, ch. 83-117; s. 4, ch. 85-63; s. 2, ch. 90-190; s. 3, ch. 93-38; s. 2, ch. 2001-39; s. 23, ch. 2001-214; s. 2, ch. 2006-196; s. 4, ch. 2013-207; s. 5, ch. 2015-92.



501.205 - Rulemaking authority.

501.205 Rulemaking authority.—

(1) The department may adopt rules which set forth with specificity acts or practices that violate this part and which prescribe procedural rules for the administration of this part. All rules and administrative actions taken by the department shall be pursuant to chapter 120.

(2) All substantive rules promulgated under this part must not be inconsistent with the rules, regulations, and decisions of the Federal Trade Commission and the federal courts in interpreting the provisions of s. 5(a)(1) of the Federal Trade Commission Act, 15 U.S.C. s. 45(a)(1).

History.—s. 1, ch. 73-124; s. 22, ch. 78-95; s. 2, ch. 79-386; s. 2, ch. 83-117; s. 3, ch. 90-190; s. 1, ch. 92-1; s. 3, ch. 92-133; s. 5, ch. 93-38.



501.206 - Investigative powers of enforcing authority.

501.206 Investigative powers of enforcing authority.—

(1) If, by his or her own inquiry or as a result of complaints, the enforcing authority has reason to believe that a person has engaged in, or is engaging in, an act or practice that violates this part, he or she may administer oaths and affirmations, subpoena witnesses or matter, and collect evidence. Within 5 days, excluding weekends and legal holidays, after the service of a subpoena or at any time before the return date specified therein, whichever is longer, the party served may file in the circuit court in the county in which he or she resides or in which he or she transacts business and serve upon the enforcing authority a petition for an order modifying or setting aside the subpoena. The petitioner may raise any objection or privilege which would be available under this chapter or upon service of such subpoena in a civil action. The subpoena shall inform the party served of his or her rights under this subsection.

(2) If matter that the enforcing authority seeks to obtain by subpoena is located outside the state, the person subpoenaed may make it available to the enforcing authority or his or her representative to examine the matter at the place where it is located. The enforcing authority may designate representatives, including officials of the state in which the matter is located, to inspect the matter on his or her behalf, and he or she may respond to similar requests from officials of other states.

(3) Upon failure of a person without lawful excuse to obey a subpoena and upon reasonable notice to all persons affected, the enforcing authority may apply to the circuit court for an order compelling compliance.

(4) The enforcing authority may request that an individual who refuses to comply with a subpoena on the ground that testimony or matter may incriminate him or her be ordered by the court to provide the testimony or matter. Except in a prosecution for perjury, an individual who complies with a court order to provide testimony or matter after asserting a privilege against self-incrimination to which he or she is entitled by law shall not have the testimony or matter so provided, or evidence derived therefrom, received against him or her in any criminal investigation or proceeding.

(5) Any person upon whom a subpoena is served pursuant to this section shall comply with the terms thereof unless otherwise provided by order of the court. Any person who fails to appear with the intent to avoid, evade, or prevent compliance in whole or in part with any investigation under this part or who removes from any place, conceals, withholds, mutilates, alters, or destroys, or by any other means falsifies any documentary material in the possession, custody, or control of any person subject to any such subpoena, or knowingly conceals any relevant information with the intent to avoid, evade, or prevent compliance shall be liable for a civil penalty of not more than $5,000, reasonable attorney’s fees, and costs.

History.—s. 1, ch. 73-124; s. 1, ch. 85-3; s. 6, ch. 93-38; s. 628, ch. 97-103.



501.2065 - Confidentiality of intelligence or investigative information.

501.2065 Confidentiality of intelligence or investigative information.—Whenever criminal or civil intelligence, investigative information, or any other information held by any state or federal agency is available to the department on a confidential or a similarly restricted basis, the department, in the course of the investigation of any violation of this part, may obtain and use such information. Any such intelligence or investigative information that is confidential or exempt from the provisions of s. 119.07(1) retains its status as confidential or exempt from the provisions of s. 119.07(1).

History.—s. 5, ch. 90-190; s. 2, ch. 92-1; s. 7, ch. 93-38; s. 334, ch. 96-406.



501.207 - Remedies of enforcing authority.

501.207 Remedies of enforcing authority.—

(1) The enforcing authority may bring:

(a) An action to obtain a declaratory judgment that an act or practice violates this part.

(b) An action to enjoin any person who has violated, is violating, or is otherwise likely to violate, this part.

(c) An action on behalf of one or more consumers or governmental entities for the actual damages caused by an act or practice in violation of this part. However, damages are not recoverable under this section against a retailer who has in good faith engaged in the dissemination of claims of a manufacturer or wholesaler without actual knowledge that it violated this part.

(2) Before bringing an action under paragraph (1)(a) or paragraph (1)(c), the head of the enforcing authority shall review the matter and determine if an enforcement action serves the public interest. This determination shall be made in writing, but shall not be subject to the provisions of chapter 120.

(3) Upon motion of the enforcing authority or any interested party in any action brought under subsection (1), the court may make appropriate orders, including, but not limited to, appointment of a general or special magistrate or receiver or sequestration or freezing of assets, to reimburse consumers or governmental entities found to have been damaged; to carry out a transaction in accordance with the reasonable expectations of consumers or governmental entities; to strike or limit the application of clauses of contracts to avoid an unconscionable result; to bring actions in the name of and on behalf of the defendant enterprise, without regard to any wrongful acts that were committed by the enterprise; to order any defendant to divest herself or himself of any interest in any enterprise, including real estate; to impose reasonable restrictions upon the future activities of any defendant to impede her or him from engaging in or establishing the same type of endeavor; to order the dissolution or reorganization of any enterprise; or to grant legal, equitable, or other appropriate relief. The court may assess the expenses of a general or special magistrate or receiver against a person who has violated, is violating, or is otherwise likely to violate this part. Any injunctive order, whether temporary or permanent, issued by the court shall be effective throughout the state unless otherwise provided in the order.

(4) If a violator shows that a violation of this part resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error, recovery under this section is limited to the amount, if any, by which the violator was unjustly enriched by the violation.

(5) No action may be brought by the enforcing authority under this section more than 4 years after the occurrence of a violation of this part or more than 2 years after the last payment in a transaction involved in a violation of this part, whichever is later.

(6) The enforcing authority may terminate an investigation or an action upon acceptance of a person’s written assurance of voluntary compliance with this part. Acceptance of an assurance may be conditioned on a commitment to reimburse consumers or governmental entities, make contributions, pay civil penalties, pay attorney’s fees and costs, or take other appropriate corrective action. An assurance is not evidence of a prior violation of this part. However, unless an assurance has been rescinded by agreement of the parties or voided by a court for good cause, subsequent failure to comply with the terms of an assurance is prima facie evidence of a violation of this part. Such assurance is not a limitation upon any action or remedy available to a person aggrieved by a violation of this part.

(7) In any trial or other proceeding brought by the enforcing authority pursuant to this part, statements having circumstantial guarantees of trustworthiness may be used to supplement and explain other evidence and shall not be excluded as hearsay evidence, even though the declarant is available as a witness, if the trier of fact determines that:

(a) The statement is offered as evidence of a material fact;

(b) The statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts; and

(c) The general purpose of the Florida Rules of Evidence and the interests of justice will be best served by the admission of such statement into evidence.

However, a statement may not be admitted hereunder unless the proponent of it makes known to the adverse party, sufficiently in advance of the trial or proceeding to provide the adverse party with a fair opportunity to prepare to meet it, the proponent’s intention to offer the statement and the particulars of it, including the name and address of the declarant.

History.—s. 1, ch. 73-124; s. 3, ch. 79-386; s. 2, ch. 85-3; s. 4, ch. 90-190; s. 4, ch. 92-133; s. 8, ch. 93-38; s. 629, ch. 97-103; s. 3, ch. 2001-39; s. 24, ch. 2001-214; s. 89, ch. 2004-11; s. 3, ch. 2006-196.



501.2075 - Civil penalty.

501.2075 Civil penalty.—Except as provided in s. 501.2077, any person, firm, corporation, association, or entity, or any agent or employee of the foregoing, who is willfully using, or has willfully used, a method, act, or practice declared unlawful under s. 501.204, or who is willfully violating any of the rules of the department adopted under this part, is liable for a civil penalty of not more than $10,000 for each such violation. Willful violations occur when the person knew or should have known that his or her conduct was unfair or deceptive or prohibited by rule. This civil penalty may be recovered in any action brought under this part by the enforcing authority; or the enforcing authority may terminate any investigation or action upon agreement by the person, firm, corporation, association, or entity, or the agent or employee of the foregoing, to pay a stipulated civil penalty. The department or the court may waive any such civil penalty if the person, firm, corporation, association, or entity, or the agent or employee of the foregoing, has previously made full restitution or reimbursement or has paid actual damages to the consumers or governmental entities who have been injured by the unlawful act or practice or rule violation. If civil penalties are assessed in any litigation, the enforcing authority is entitled to reasonable attorney’s fees and costs. A civil penalty so collected shall accrue to the state and shall be deposited as received into the General Revenue Fund unallocated.

History.—s. 3, ch. 83-117; s. 1, ch. 92-40; s. 5, ch. 92-133; s. 9, ch. 93-38; s. 630, ch. 97-103; s. 4, ch. 2001-39; s. 25, ch. 2001-214.



501.2077 - Violations involving senior citizen, person who has a disability, military servicemember, or the spouse or dependent child of a military servicemember; civil penalties; presumption.

501.2077 Violations involving senior citizen, person who has a disability, military servicemember, or the spouse or dependent child of a military servicemember; civil penalties; presumption.—

(1) As used in this section, the term:

(a) “Major life activities” means functions associated with the normal activities of independent daily living, such as caring for one’s self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working.

(b) “Mental or educational impairment” means:

1. A mental or psychological disorder or specific learning disability.

2. An educational deficiency that substantially affects a person’s ability to read and comprehend the terms of any contractual agreement entered into.

(c) “Military servicemember” means a person who is on active duty in, or a veteran of, the United States Armed Forces.

1. “Active duty” has the same meaning as provided in s. 250.01.

2. “Veteran” has the same meaning as provided in s. 1.01.

(d) “Person who has a disability” means a person who has a mental or educational impairment that substantially limits one or more major life activities.

(e) “Senior citizen” means a person who is 60 years of age or older.

(2) A person who is willfully using, or has willfully used, a method, act, or practice in violation of this part which victimizes or attempts to victimize a senior citizen or a person who has a disability is liable for a civil penalty of not more than $15,000 for each such violation if she or he knew or should have known that her or his conduct was unfair or deceptive.

(3) A person who is willfully using, or has willfully used, a method, act, or practice in violation of this part directed at a military servicemember or the spouse or dependent child of a military servicemember is liable for a civil penalty of not more than $15,000 for each such violation if she or he knew or should have known that her or his conduct was unfair or deceptive.

(4) An order of restitution or reimbursement based on a violation of this part committed against a senior citizen, a person who has a disability, a military servicemember, or the spouse or dependent child of a military servicemember has priority over the imposition of civil penalties for such violations pursuant to this section.

(5) Civil penalties collected pursuant to this section shall be deposited into the Legal Affairs Revolving Trust Fund of the Department of Legal Affairs and allocated solely to the Department of Legal Affairs for the purpose of preparing and distributing consumer education materials, programs, and seminars to benefit senior citizens, persons who have a disability, and military servicemembers or to further enforcement efforts.

History.—s. 2, ch. 92-40; s. 10, ch. 93-38; s. 631, ch. 97-103; s. 6, ch. 2003-179; s. 1, ch. 2013-210.



501.2079 - Violations involving discrimination in the provision of video services.

501.2079 Violations involving discrimination in the provision of video services.—

(1) As used in this section, the term:

(a) “Cable service” has the same meaning as in s. 610.103(1).

(b) “Video service” has the same meaning as in s. 610.103(11).

(c) “Resident” means a resident residing within a service area as set out in s. 610.104(2)(e)5. and (6).

(d) “Provider” means a cable or video service provider that has been issued and holds a statutory certificate of franchise authority from the Department of State.

(e) “Discrimination” means the denial of access to cable or video service to any individual or group of residents because of the race or income of the residents in the local area in which such individual or group resides. Such discrimination shall be prohibited as to residents throughout the service area of the municipality or county within which service is provided.

(2) Discrimination among residents by a provider of cable or video services is declared unlawful and constitutes a violation of this section.

(3) For purposes of determining whether a provider has violated subsection (2), a cable or video service provider may satisfy the nondiscrimination requirements of this section through the use of alternative technology that offers service, functionality, and content that is demonstrably similar to that provided through the provider’s system and may include a technology that does not require the use of any public right-of-way. The technology used to comply with the requirements of this section is subject to all the requirements of chapter 610. If a provider makes cable or video service available within a reasonable period of time from the initiation of service to residents in its service area, the provider shall be presumed to be in compliance with subsection (2). A provider is not required to offer or provide service to end users residing in an area having a density of fewer than 30 homes per linear cable mile from the provider’s nearest activated video distribution plant. This section does not impose a buildout requirement.

(4) For purposes of determining whether a provider has violated subsection (2), cost, density, distance, and technological or commercial limitations shall be taken into account. The inability to provide access to cable or video service because a provider is prohibited from placing its own facilities in a building or property or due to natural disasters is not a violation of subsection (2).

(5) Enforcement of this section shall be as provided in ss. 501.206, 501.207 and 501.211.

(6) Upon a finding by a court of competent jurisdiction that a provider has engaged in unlawful discrimination, the provider shall have a reasonable period of time as specified by the court to cure such noncompliance. If the provider fails to cure within a specified time, any provider who is found to have violated subsection (2) is liable for a civil penalty of not more than $15,000 for each such violation. For purposes of this section, discrimination against each individual member of a group constitutes a separate violation and is subject to a separate penalty as set forth in this section.

History.—s. 15, ch. 2007-29.



501.208 - Cease and desist orders; procedures.

501.208 Cease and desist orders; procedures.—

(1) Whenever the Department of Legal Affairs has reason to believe that a person has been, or is, violating this part, and if it appears to the department that a cease and desist order against such violation would be in the interest of the public, it shall issue and serve upon such person a complaint and order stating its charges in that respect and containing a notice of a hearing upon a day and at the place therein fixed at least 30 days after the service of said complaint. Said hearing shall be held in conformity with the provisions of chapter 120.

(2) The department may modify or set aside its order at any time by rehearing upon its own motion when such rehearing is in the interest of the public welfare.

(3) Judicial review of orders of the department shall be in accordance with the provisions of s. 120.68 and shall take precedence over other civil cases pending and shall be expedited in every way.

(4) An order of the department to cease and desist shall not become effective until 10 days after all administrative action has been concluded or, if appeal is made to the district court of appeal and bond is posted, until a final order has been entered by that court.

(5) No cease and desist order shall act as a limitation upon any other action or remedy available to a person aggrieved by a violation of this act.

(6) When a court remands an order of the department for rehearing, such rehearing shall be held within 45 days after the remand.

(7) Any person who violates a cease and desist order of the department after it has become final and while such order is in effect shall forfeit and pay to the state a civil penalty of not more than $5,000 for each violation which shall accrue to the state and may be recovered in a civil action brought by the state. Each separate violation of such an order shall be a separate offense, except that in the case of a violation through continuing failure or neglect to obey a final order of the department, each day of continuance of such failure or neglect shall be deemed a separate offense.

History.—s. 1, ch. 73-124; s. 22, ch. 78-95; s. 4, ch. 79-386.



501.209 - Other supervision.

501.209 Other supervision.—If the enforcing authority receives a complaint or other information relating to noncompliance with this act by a person who is subject to other supervision in this state, the enforcing authority shall inform the official or agency having that supervision.

History.—s. 1, ch. 73-124; s. 15, ch. 93-38.



501.2101 - Enforcing authorities; moneys received in certain proceedings.

501.2101 Enforcing authorities; moneys received in certain proceedings.—

(1) Any moneys received by an enforcing authority for attorney’s fees and costs of investigation or litigation in proceedings brought under the provisions of s. 501.207, s. 501.208, or s. 501.211 shall be deposited as received in the Legal Affairs Revolving Trust Fund if the action is brought by the Department of Legal Affairs, and in the Consumer Frauds Trust Fund of the Justice Administrative Commission if the action is brought by a state attorney.

(2) Any moneys received by an enforcing authority and neither received for attorney’s fees and costs of investigation or litigation nor used to reimburse consumers found under this law to be damaged shall accrue to the state and be deposited as received in the General Revenue Fund unallocated.

History.—s. 6, ch. 79-386; s. 6, ch. 92-133; s. 7, ch. 98-299; s. 3, ch. 2003-179; s. 32, ch. 2004-234.



501.2105 - Attorney’s fees.

501.2105 Attorney’s fees.—

(1) In any civil litigation resulting from an act or practice involving a violation of this part, except as provided in subsection (5), the prevailing party, after judgment in the trial court and exhaustion of all appeals, if any, may receive his or her reasonable attorney’s fees and costs from the nonprevailing party.

(2) The attorney for the prevailing party shall submit a sworn affidavit of his or her time spent on the case and his or her costs incurred for all the motions, hearings, and appeals to the trial judge who presided over the civil case.

(3) The trial judge may award the prevailing party the sum of reasonable costs incurred in the action plus a reasonable legal fee for the hours actually spent on the case as sworn to in an affidavit.

(4) Any award of attorney’s fees or costs shall become a part of the judgment and subject to execution as the law allows.

(5) In any civil litigation initiated by the enforcing authority, the court may award to the prevailing party reasonable attorney’s fees and costs if the court finds that there was a complete absence of a justiciable issue of either law or fact raised by the losing party or if the court finds bad faith on the part of the losing party.

(6) In any administrative proceeding or other nonjudicial action initiated by an enforcing authority, the attorney for the enforcing authority may certify by sworn affidavit the number of hours and the cost thereof to the enforcing authority for the time spent in the investigation and litigation of the case plus costs reasonably incurred in the action. Payment to the enforcing authority of the sum of such costs may be made by stipulation of the parties a part of the final order or decree disposing of the matter. The affidavit shall be attached to and become a part of such order or decree.

History.—s. 1, ch. 73-124; s. 5, ch. 79-386; s. 11, ch. 93-38; s. 4, ch. 94-298; s. 632, ch. 97-103.

Note.—Former s. 501.210.



501.211 - Other individual remedies.

501.211 Other individual remedies.—

(1) Without regard to any other remedy or relief to which a person is entitled, anyone aggrieved by a violation of this part may bring an action to obtain a declaratory judgment that an act or practice violates this part and to enjoin a person who has violated, is violating, or is otherwise likely to violate this part.

(2) In any action brought by a person who has suffered a loss as a result of a violation of this part, such person may recover actual damages, plus attorney’s fees and court costs as provided in s. 501.2105. However, damages, fees, or costs are not recoverable under this section against a retailer who has, in good faith, engaged in the dissemination of claims of a manufacturer or wholesaler without actual knowledge that it violated this part.

(3) In any action brought under this section, upon motion of the party against whom such action is filed alleging that the action is frivolous, without legal or factual merit, or brought for the purpose of harassment, the court may, after hearing evidence as to the necessity therefor, require the party instituting the action to post a bond in the amount which the court finds reasonable to indemnify the defendant for any damages incurred, including reasonable attorney’s fees. This subsection shall not apply to any action initiated by the enforcing authority.

History.—s. 1, ch. 73-124; s. 37, ch. 91-220; s. 12, ch. 93-38; s. 6, ch. 2001-39; s. 27, ch. 2001-214.



501.212 - Application.

501.212 Application.—This part does not apply to:

(1) An act or practice required or specifically permitted by federal or state law.

(2) A publisher, broadcaster, printer, or other person engaged in the dissemination of information or the reproduction of printed or pictorial matter, insofar as the information or matter has been disseminated or reproduced on behalf of others without actual knowledge that it violated this part.

(3) A claim for personal injury or death or a claim for damage to property other than the property that is the subject of the consumer transaction.

(4) Any person or activity regulated under laws administered by:

(a) The Office of Insurance Regulation of the Financial Services Commission;

(b) Banks and savings and loan associations regulated by the Office of Financial Regulation of the Financial Services Commission;

(c) Banks or savings and loan associations regulated by federal agencies; or

(d) Any person or activity regulated under the laws administered by the former Department of Insurance which are now administered by the Department of Financial Services.

(5) Any activity regulated under laws administered by the Florida Public Service Commission.

(6) An act or practice involving the sale, lease, rental, or appraisal of real estate by a person licensed, certified, or registered pursuant to chapter 475, which act or practice violates s. 475.42 or s. 475.626.

(7)(a) Causes of action pertaining to commercial real property located in this state if the parties to the action executed a written lease or contract that expressly provides for the process of resolution of any dispute and the award of damages, attorney’s fees, and costs, if any; or

(b) Causes of action concerning failure to maintain real property if the Florida Statutes:

1. Require the owner to comply with applicable building, housing, and health codes;

2. Require the owner to maintain buildings and improvements in common areas in a good state of repair and maintenance and maintain the common areas in a good state of appearance, safety, and cleanliness; and

3. Provide a cause of action for failure to maintain the real property and provide legal or equitable remedies, including the award of attorney’s fees.

However, this subsection does not affect any action or remedy concerning residential tenancies covered under part II of chapter 83, nor does it prohibit the enforcing authority from maintaining exclusive jurisdiction to bring any cause of action authorized under this part.

History.—s. 1, ch. 73-124; s. 7, ch. 79-386; s. 13, ch. 93-38; s. 7, ch. 2001-39; s. 28, ch. 2001-214; s. 565, ch. 2003-261; s. 13, ch. 2004-390.



501.213 - Effect on other remedies.

501.213 Effect on other remedies.—

(1) The remedies of this part are in addition to remedies otherwise available for the same conduct under state or local law.

(2) This part is supplemental to, and makes no attempt to preempt, local consumer protection ordinances not inconsistent with this part.

History.—s. 1, ch. 73-124.






Part III - AFTERMARKET CRASH PARTS ACT (ss. 501.30-501.34)

501.30 - Short title.

501.30 Short title.—This part may be cited as the “Aftermarket Crash Parts Act.”

History.—s. 1, ch. 89-241.



501.31 - Legislative purpose.

501.31 Legislative purpose.—The purpose of this part is to regulate the use of aftermarket crash parts by requiring disclosure when any use is proposed in an insurance estimate of a nonoriginal equipment manufacturer aftermarket crash part.

History.—s. 2, ch. 89-241.



501.32 - Definitions.

501.32 Definitions.—As used in this part:

(1) “Aftermarket crash part” means a replacement for any of the nonmechanical sheet metal or plastic parts which generally constitute the exterior of a motor vehicle, including inner and outer panels.

(2) “Insurer” includes an insurance company and any person authorized to represent the insurer with respect to a claim and who is parting within the scope of the person’s authority.

(3) “Nonoriginal equipment manufacturer aftermarket crash part” means an aftermarket crash part made by any manufacturer other than the original vehicle manufacturer or her or his supplier.

(4) “Repair facility” means a motor vehicle dealer, garage, body shop, or other commercial entity which undertakes the repair or replacement of those parts that generally constitute the exterior of a motor vehicle.

History.—s. 3, ch. 89-241; s. 633, ch. 97-103.



501.33 - Disclosure.

501.33 Disclosure.—In all instances where nonoriginal equipment manufacturer aftermarket crash parts are used in preparing an estimate for repairs, the written estimate prepared by the insurer or the repair facility, or both, shall clearly identify each such part. A disclosure shall be attached to, or included in, the estimate and shall contain the following information in no smaller than 10-point type: THIS ESTIMATE HAS BEEN PREPARED BASED ON THE USE OF CRASH PARTS SUPPLIED BY A SOURCE OTHER THAN THE MANUFACTURER OF YOUR MOTOR VEHICLE. THE AFTERMARKET CRASH PARTS USED IN THE PREPARATION OF THIS ESTIMATE ARE WARRANTED BY THE MANUFACTURER OR DISTRIBUTOR OF SUCH PARTS RATHER THAN THE MANUFACTURER OF YOUR VEHICLE.

History.—s. 4, ch. 89-241.



501.34 - Enforcement.

501.34 Enforcement.—

(1) Any violation of this part by an insurer shall be deemed a violation of the Unfair Insurance Trade Practices Act, part IX, chapter 626.

(2) Any violation of this part by a repair facility shall be deemed a violation of the Florida Deceptive and Unfair Trade Practices Act, part II, this chapter.

History.—s. 5, ch. 89-241; s. 21, ch. 2001-63.






Part IV - FLORIDA TELEMARKETING ACT (ss. 501.601-501.626)

501.601 - Short title.

501.601 Short title.—This part may be cited as the “Florida Telemarketing Act.”

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429.



501.602 - Purpose.

501.602 Purpose.—The provisions of this part shall be construed liberally to promote the general welfare of the public and the integrity of the telemarketing industry.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429.



501.603 - Definitions.

501.603 Definitions.—As used in this part, unless the context otherwise requires, the term:

(1) “Commercial telephone solicitation” means:

(a) An unsolicited telephone call to a person initiated by a commercial telephone seller or salesperson, or an automated dialing machine used in accordance with the provisions of s. 501.059(8) for the purpose of inducing the person to purchase or invest in consumer goods or services;

(b) Other communication with a person where:

1. A gift, award, or prize is offered; or

2. A telephone call response is invited; and

3. The salesperson intends to complete a sale or enter into an agreement to purchase or invest in consumer goods or services during the course of the telephone call; or

(c) Other communication with a person which represents a price, quality, or availability of consumer goods or services and which invites a response by telephone or which is followed by a call to the person by a salesperson.

For purposes of this section, “other communication” means a written or oral notification or advertisement transmitted through any means. Also, for purposes of this section, “invites a response by telephone” does not mean the mere listing or including of a telephone number in a notification or advertisement.

(2) “Commercial telephone seller” means a person who engages in commercial telephone solicitation on his or her own behalf or through salespersons. The term does not include a salesperson as defined in subsection (11) or a person or entity operating under a valid affidavit of exemption filed with the department according to s. 501.608(1)(b) or exempted from this part by s. 501.604. The term includes, but is not limited to, owners, operators, officers, directors, partners, or other individuals engaged in the management activities of a business entity pursuant to this part.

(3) “Consumer goods or services” means any real property or any tangible or intangible personal property which is normally used for personal, family, or household purposes or any property of any nature which is solicited for the purpose of providing a profit or investment opportunity, including, without limitation, any such property intended to be attached to or installed in any real property, without regard to whether it is so attached or installed, as well as timeshare estates and licenses, and any services related to such property.

(4) “Department” means the Department of Agriculture and Consumer Services.

(5) “Enforcing authority” means the Department of Agriculture and Consumer Services or the office of the state attorney if a violation of this part occurs in or affects the judicial circuit under the jurisdiction of the office of the state attorney.

(6) “Gift, award, or prize” means a gratuity which the purchaser believes to be of value.

(7) “Individual” means a single human being and does not mean a firm, association of individuals, corporation, partnership, joint venture, sole proprietorship, or any other entity.

(8) “Novelty payment” means a payment method that does not provide systematic monitoring to detect and deter fraud. The term includes, but is not limited to, the following payment devices:

(a) A remotely created check, which is a check that is not created by the paying bank and that does not bear the signature of the person on whose account the check is drawn.

(b) A remotely created payment order, which is a payment instruction or order drawn on a person’s account which is initiated or created by the payee and which does not bear the signature of the person on whose account the order is drawn and which is cleared through a check-clearing system.

(c) A cash-to-cash money transfer, which is the electronic transfer of the value of cash received from one person to another person in a different location which is sent by a money transfer provider and received in the form of cash. As used in this paragraph, the term “money transfer provider” means a person or financial institution that provides cash-to-cash money transfers for a person in the normal course of its business, regardless of whether the person holds an account with such person or financial institution.

(d) A cash reload mechanism, which is a system that makes it possible to convert cash into an electronic form that a person can use to add money to a general-use prepaid card or an online account with a payment intermediary. As used in this paragraph, the term “mechanism” means a system that is purchased by a person on a prepaid basis, that enables access to the funds via an authorization code or other security measure, and that is not directly used as a general-use prepaid card.

(9) “Person” includes any individual, group of individuals, firm, association, corporation, partnership, joint venture, sole proprietorship, or any other business entity.

(10) “Purchaser” means a person who is solicited to become or does become obligated to a commercial telephone seller.

(11) “Salesperson” means any individual employed, appointed, or authorized by a commercial telephone seller, regardless of whether the commercial telephone seller refers to the individual as an agent, representative, or independent contractor, who attempts to solicit or solicits a sale on behalf of the commercial telephone seller. A salesperson, however, does not include individuals exempted from this part by s. 501.604 or employees or agents of persons exempted from this part by s. 501.604, or companies and individuals under contract with persons exempted from this part by s. 501.604 when liability is assumed by the exempt entity.

(12) “Solicit” means to initiate contact with a purchaser for the purpose of attempting to sell consumer goods or services, where such purchaser has expressed no previous interest in purchasing, investing in, or obtaining information regarding the property, goods, or services attempted to be sold.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 2, ch. 92-186; s. 1, ch. 96-252; s. 1159, ch. 97-103; s. 17, ch. 2013-251; s. 9, ch. 2014-147.



501.604 - Exemptions.

501.604 Exemptions.—The provisions of this part, except ss. 501.608 and 501.616(6) and (7), do not apply to:

(1) A person engaging in commercial telephone solicitation where the solicitation is an isolated transaction and not done in the course of a pattern of repeated transactions of like nature.

(2) A person soliciting for religious, charitable, political, or educational purposes. A person soliciting for other noncommercial purposes is exempt only if that person is soliciting for a nonprofit corporation and if that corporation is properly registered as such with the Secretary of State and is included within the exemption of s. 501(c)(3) or (6) of the Internal Revenue Code.

(3) A person who does not make the major sales presentation during the telephone solicitation and who does not intend to, and does not actually, complete or obtain provisional acceptance of a sale during the telephone solicitation, but who makes the major sales presentation and completes the sale at a later face-to-face meeting between the seller and the prospective purchaser in accordance with the home solicitation provisions in this chapter. However, if a seller, directly following a telephone solicitation, causes an individual whose primary purpose it is to go to the prospective purchaser to collect the payment or deliver any item purchased, this exemption does not apply.

(4) A licensed securities, commodities, or investment broker, dealer, or investment adviser, when soliciting within the scope of his or her license, or a licensed associated person of a securities, commodities, or investment broker, dealer, or investment adviser, when soliciting within the scope of his or her license. As used in this section, “licensed securities, commodities, or investment broker, dealer, or investment adviser” means a person subject to license or registration as such by the Securities and Exchange Commission, by the Financial Industry Regulatory Authority or other self-regulatory organization as defined by the Securities Exchange Act of 1934, 15 U.S.C. s. 78l, or by an official or agency of this state or of any state of the United States. As used in this section, “licensed associated person of a securities, commodities, or investment broker, dealer, or investment adviser” means an associated person registered or licensed by the Financial Industry Regulatory Authority or other self-regulatory organization as defined by the Securities Exchange Act of 1934, 15 U.S.C. s. 78l, or by an official or agency of this state or of any state of the United States.

(5) A person primarily soliciting the sale of a newspaper of general circulation.

(6) A book, video, or record club or contractual plan or arrangement:

(a) Under which the seller provides the consumer with a form which the consumer may use to instruct the seller not to ship the offered merchandise.

(b) Which is regulated by the Federal Trade Commission trade regulation concerning “use of negative option plans by sellers in commerce.”

(c) Which provides for the sale of books, records, or videos which are not covered under paragraph (a) or paragraph (b), including continuity plans, subscription arrangements, standing order arrangements, supplements, and series arrangements under which the seller periodically ships merchandise to a consumer who has consented in advance to receive such merchandise on a periodic basis.

(7) A supervised financial institution or parent, subsidiary, or affiliate thereof operating within the scope of supervised activity. As used in this section, “supervised financial institution” means a commercial bank, trust company, savings and loan association, mutual savings bank, credit union, industrial loan company, consumer finance lender, commercial finance lender, or insurer, provided that the institution is subject to supervision by an official or agency of this state, of any state, or of the United States. For the purposes of this exemption, “affiliate” means a person who directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, a supervised financial institution.

(8) Any licensed insurance broker, agent, customer representative, or solicitor when soliciting within the scope of his or her license. As used in this section, “licensed insurance broker, agent, customer representative, or solicitor” means any insurance broker, agent, customer representative, or solicitor licensed by an official or agency of this state or of any state of the United States.

(9) A person soliciting the sale of services provided by a cable television system operating under authority of a franchise or permit.

(10) A business-to-business sale where:

(a) The commercial telephone seller has been lawfully operating continuously for at least 3 years under the same business name and has at least 50 percent of its dollar volume consisting of repeat sales to existing businesses;

(b) The purchaser business intends to resell or offer for purposes of advertisement or as a promotional item the property or goods purchased; or

(c) The purchaser business intends to use the property or goods purchased in a recycling, reuse, remanufacturing, or manufacturing process.

(11) A person who solicits sales by periodically publishing and delivering a catalog of the seller’s merchandise to prospective purchasers, if the catalog:

(a) Contains a written description or illustration of each item offered for sale.

(b) Includes the business address or home office address of the seller.

(c) Includes at least 20 pages of written material and illustrations and is distributed in more than one state.

(d) Has an annual circulation by mailing of not less than 150,000.

(12) A person who solicits contracts for the maintenance or repair of goods previously purchased from the person making the solicitation or on whose behalf the solicitation is made.

(13) A commercial telephone seller licensed pursuant to chapter 516 or part II of chapter 520. For purposes of this exemption, the seller must solicit to sell a consumer good or service within the scope of his or her license and the completed transaction must be subject to the provisions of chapter 516 or part II of chapter 520.

(14) A telephone company subject to chapter 364, or affiliate thereof or its agents, or a telecommunications business that is regulated by the Florida Public Service Commission, or a Federal Communications Commission licensed cellular telephone company or other bona fide radio telecommunication services provider. For the purposes of this exemption, “affiliate” means a person who directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, a telephone company subject to chapter 364.

(15) A person who is licensed pursuant to chapter 497 and who is soliciting within the scope of the license.

(16) An issuer or a subsidiary of an issuer that has a class of securities which is subject to s. 12 of the Securities Exchange Act of 1934, 15 U.S.C. s. 78l, and which is either registered or exempt from registration under paragraph (A), paragraph (B), paragraph (C), paragraph (E), paragraph (F), paragraph (G), or paragraph (H) of subsection (g)(2) of that section.

(17) A business soliciting exclusively the sale of telephone answering services provided that the telephone answering services will be supplied by the solicitor.

(18) A person soliciting a transaction regulated by the Commodity Futures Trading Commission if the person is registered or temporarily licensed for this activity with the Commodity Futures Trading Commission under the Commodity Exchange Act, 7 U.S.C. ss. 1 et seq., and the registration or license has not expired or been suspended or revoked.

(19) A person soliciting the sale of food or produce as defined in chapter 500 or chapter 504 if the solicitation neither intends to result in, or actually results in, a sale which costs the purchaser in excess of $500.

(20) A person who is registered pursuant to part XI of chapter 559 and who is soliciting within the scope of the registration.

(21) A person soliciting business from prospective consumers who have an existing business relationship with or who have previously purchased from the business enterprise for which the solicitor is calling, if the solicitor is operating under the same exact business name.

(22) A person who has been operating, for at least 1 year, a retail business establishment under the same name as that used in connection with telemarketing, and both of the following occur on a continuing basis:

(a) Either products are displayed and offered for sale or services are offered for sale and provided at the business establishment.

(b) A majority of the seller’s business involves the buyer obtaining such products or services at the seller’s location.

(23) A person who is a registered developer or exchange company pursuant to chapter 721 and who is soliciting within the scope of the chapter.

(24) Any person who has been lawfully providing telemarketing sales services continuously for at least 5 years under the same ownership and control and who derives 75 percent of its gross telemarketing sales revenues from contracts with persons exempted in this section.

(25) A person licensed pursuant to chapter 475 and who is soliciting within the scope of the chapter.

(26) A publisher, or an agent of a publisher by written agreement, who solicits the sale of his or her periodical or magazine of general, paid circulation. The term “paid circulation” shall not include magazines that are only circulated as part of a membership package or that are given as a free gift or prize from the publisher or agent of the publisher by written agreement.

(27) A person who is a licensed operator or an identification cardholder as defined in chapter 482, and who is soliciting within the scope of the chapter.

(28) A licensee, or an affiliate of a licensee, regulated under chapter 560, the Money Transmitters’ Code, for foreign currency exchange services.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 3, ch. 92-186; s. 60, ch. 92-291; s. 1, ch. 93-235; s. 8, ch. 95-314; s. 2, ch. 96-252; s. 1160, ch. 97-103; s. 7, ch. 99-307; s. 56, ch. 2003-164; s. 146, ch. 2004-301; s. 18, ch. 2013-251.



501.605 - Licensure of commercial telephone sellers.

501.605 Licensure of commercial telephone sellers.—

(1) Prior to doing business in this state, a commercial telephone seller shall obtain a license from the department. Doing business in this state includes either telephone solicitation from a location in Florida or solicitation from other states or nations of purchasers located in Florida.

(2) An applicant for a license as a commercial telephone seller must submit to the department, in such form as it prescribes, a written application for the license. The application must set forth the following information:

(a) The true name, date of birth, driver license number or other valid form of identification, and home address of the applicant, including each name under which he or she intends to do business.

(b) Each business or occupation engaged in by the applicant during the 3 years immediately preceding the date of the application, and the location thereof.

(c) The previous experience of the applicant as a commercial telephone seller or salesperson.

(d) Whether the applicant has previously been arrested for, convicted of, or is under indictment or information for, a felony and, if so, the nature of the felony. Conviction includes a finding of guilt where adjudication has been withheld.

(e) Whether the applicant has previously been convicted of, or is under indictment or information for, racketeering or any offense involving fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property. Conviction includes a finding of guilt where adjudication has been withheld.

(f) Whether there has ever been a judicial or administrative finding that the applicant has previously been convicted of acting as a salesperson without a license, or whether such a license has previously been refused, revoked, or suspended in any jurisdiction.

(g) Whether the applicant has worked for, or been affiliated with, a company that has had entered against it an injunction, a temporary restraining order, or a final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, in any civil or administrative action involving racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property or the use of any untrue, deceptive, or misleading representation or the use of any unfair, unlawful, or deceptive trade practice.

(h) Whether the applicant has had entered against him or her an injunction, a temporary restraining order, or a final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, in any civil or administrative action involving racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property or the use of any untrue, deceptive, or misleading representation or the use of any unfair, unlawful, or deceptive trade practice; and whether or not there is any litigation pending against the applicant.

(i) The name of any parent or affiliated entity that:

1. Will engage in a business transaction with the purchaser relating to any sale solicited by the applicant; or

2. Accepts responsibility or is otherwise held out by the applicant as being responsible for any statement or act of the applicant relating to any sale solicited by the applicant.

(j) The complete street address of each location, designating the principal location, from which the applicant will be doing business. The street address may not be a mail drop.

(k) A list of all telephone numbers to be used by the applicant, with the address where each telephone using these numbers will be located.

(l) The true name, current home address, date of birth, and all other names by which known, or previously known, of each:

1. Principal officer, director, trustee, shareholder, owner, or partner of the applicant, and of each other person responsible for the management of the business of the applicant.

2. Office manager or other person principally responsible for a location from which the applicant will do business.

3. Salesperson or other person to be employed by the applicant.

The application shall be accompanied by a copy of any: Script, outline, or presentation the applicant will require or suggest a salesperson to use when soliciting, or, if no such document is used, a statement to that effect; sales information or literature to be provided by the applicant to a salesperson; and sales information or literature to be provided by the applicant to a purchaser in connection with any solicitation.

(3) When an application sets forth information regarding an applicant as described in paragraphs (2)(d)-(h), the applicant must:

(a) Identify the court or administrative agency rendering the conviction, judgment, or order against the person or pending litigation.

(b) Provide the docket number of the matter; the date of the conviction, judgment, or order; and the name of the governmental agency, if any, that brought the action resulting in the conviction, judgment, or order. The applicant must also include litigation.

(4) If the applicant is other than a natural person, or if any parent or affiliated entity is identified pursuant to paragraph (2)(i), the applicant must, for itself and any such entity, identify its place of organization and:

(a) In the case of a partnership, provide a copy of any written partnership agreement; or

(b) In the case of a corporation, provide a copy of its articles of incorporation and bylaws.

(5) An application filed pursuant to this part must be verified and accompanied by:

(a) A bond, letter of credit, or certificate of deposit satisfying the requirements of s. 501.611.

(b) A fee for licensing in the amount of $1,500. The fee shall be deposited into the General Inspection Trust Fund. The department shall waive the initial license fee for an honorably discharged veteran of the United States Armed Forces, the spouse of such a veteran, or a business entity that has a majority ownership held by such a veteran or spouse if the department receives an application, in a format prescribed by the department, within 60 months after the date of the veteran’s discharge from any branch of the United States Armed Forces. To qualify for the waiver, a veteran must provide to the department a copy of his or her DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs; the spouse of a veteran must provide to the department a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and a copy of a valid marriage license or certificate verifying that he or she was lawfully married to the veteran at the time of discharge; or a business entity must provide to the department proof that a veteran or the spouse of a veteran holds a majority ownership in the business, a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and, if applicable, a copy of a valid marriage license or certificate verifying that the spouse of the veteran was lawfully married to the veteran at the time of discharge.

(6) The department shall issue a license number to all commercial telephone sellers.

(7) It is a violation of this part for a commercial telephone seller to:

(a) Fail to maintain a valid license.

(b) Advertise that one is licensed as a commercial seller or represent that such licensing constitutes approval or endorsement by any government or governmental office or agency.

(c) Provide inaccurate or incomplete information to the department when making a license application.

(d) Misrepresent that a person is registered or that such a person has a valid license number.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 4, ch. 92-186; s. 3, ch. 96-252; s. 1161, ch. 97-103; s. 14, ch. 97-250; s. 21, ch. 2012-67; s. 13, ch. 2016-166.



501.606 - Disclosures required of commercial telephone sellers.

501.606 Disclosures required of commercial telephone sellers.—

(1) With respect to any person identified pursuant to s. 501.605, an applicant for a license as a commercial telephone seller must state in his or her application the identity of any affiliated commercial seller or salesperson who:

(a) Has been convicted of, or is under indictment or information for, racketeering or any offense involving fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property. Conviction includes a finding of guilt where adjudication has been withheld;

(b) Is involved in pending litigation or has had entered against him or her an injunction, a temporary restraining order, or a final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, in any civil or administrative action involving racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property or the use of any untrue, deceptive, or misleading representation or the use of any unfair, unlawful, or deceptive trade practice;

(c) Is, or ever has been, subject to any litigation, injunction, temporary restraining order, or final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document or any restrictive court order relating to a business activity as the result of any action brought by a governmental agency, including any action affecting any license to do business or practice an occupation or trade;

(d) Has at any time during the previous 7 years filed for bankruptcy, been adjudged bankrupt, or been reorganized because of insolvency; or

(e) Has been a principal, director, officer, or trustee of, or a general or limited partner in, or had responsibilities as a manager in, any corporation, partnership, joint venture, or other entity that filed for bankruptcy, was adjudged bankrupt, or was reorganized because of insolvency within 1 year after the person held that position. The disclosures required in paragraph (d) shall be applicable insofar as they relate to the applicant commercial telephone seller, as well as any affiliated commercial seller or salesperson.

(2)(a) For any person described in subsection (1), the applicant must:

1. Identify the court or administrative agency rendering the conviction, judgment, or order against the person or pending litigation.

2. Provide the docket number of the matter, the date of the conviction, judgment, or order, and the name of the governmental agency, if any, that brought the action resulting in the conviction, judgment, or order.

(b) For any person described in paragraph (1)(e), the applicant must provide the name and address of the person filing for bankruptcy, adjudged bankrupt, or reorganized because of insolvency, the date of the action, the court which exercised jurisdiction, and the docket number of the matter.

(3) Each commercial telephone seller shall disclose to the department the name, address, and account number of each institution where banking or similar monetary transactions are done by the commercial telephone seller.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 634, ch. 97-103.



501.607 - Licensure of salespersons.

501.607 Licensure of salespersons.—

(1) An applicant for a license as a salesperson must submit to the department, in such form as it prescribes, a written application for a license. The application must set forth the following information:

(a) The true name, date of birth, driver license number or other valid form of identification, and home address of the applicant.

(b) The previous experience of the applicant as a commercial telephone seller or salesperson.

(c) Whether the applicant, regardless of adjudication, has previously been arrested for, convicted or found guilty of, has entered a plea of guilty or a plea of nolo contendere to, or is under indictment or information for, a felony and, if so, the nature of the felony.

(d) Whether the applicant, regardless of adjudication, has previously been convicted or found guilty of, has entered a plea of guilty or a plea of nolo contendere to, or is under indictment or information for, racketeering or any offense involving fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property.

(e) Whether there has ever been a judicial or administrative finding that the applicant has previously been convicted of acting as a salesperson without a license, or whether such a license has previously been refused, revoked, or suspended in any jurisdiction.

(f) Whether the applicant has worked for, or been affiliated with, a company that is involved in pending litigation or has had entered against it an injunction, a temporary restraining order, or a final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, in any civil or administrative action involving racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property or the use of any untrue, deceptive, or misleading representation or the use of any unfair, unlawful, or deceptive trade practice.

(g) Whether the applicant is involved in pending litigation or has had entered against her or him an injunction, a temporary restraining order, or a final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, in any civil or administrative action involving racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property or the use of any untrue, deceptive, or misleading representation or the use of any unfair, unlawful, or deceptive trade practice.

(2) An application filed pursuant to this section must be verified and be accompanied by:

(a) A verified statement of the commercial telephone seller with whom the salesperson will be associated, expressing the intention of the commercial telephone seller to associate the salesperson with her or him and to be responsible for the activities of the salesperson.

(b) A fee for licensing in the amount of $50 per salesperson. The fee shall be deposited into the General Inspection Trust Fund. The fee for licensing may be paid after the application is filed, but must be paid within 14 days after the applicant begins work as a salesperson. The department shall waive the initial license fee for an honorably discharged veteran of the United States Armed Forces, the spouse of such a veteran, or a business entity that has a majority ownership held by such a veteran or spouse if the department receives an application, in a format prescribed by the department, within 60 months after the date of the veteran’s discharge from any branch of the United States Armed Forces. To qualify for the waiver, a veteran must provide to the department a copy of his or her DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs; the spouse of a veteran must provide to the department a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and a copy of a valid marriage license or certificate verifying that he or she was lawfully married to the veteran at the time of discharge; or a business entity must provide to the department proof that a veteran or the spouse of a veteran holds a majority ownership in the business, a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and, if applicable, a copy of a valid marriage license or certificate verifying that the spouse of the veteran was lawfully married to the veteran at the time of discharge.

(3) The department shall issue a license number to all salespersons. The department shall adopt rules which allow certain salesperson applicants to operate on an interim basis until such time as a license is granted or denied.

(4) It is a violation of this part for a salesperson to:

(a) Fail to maintain a valid license.

(b) Advertise that one is licensed as a salesperson or to represent that such licensing constitutes approval or endorsement by any government or governmental office or agency.

(c) Provide inaccurate or incomplete information to the department when making a license application.

(d) Misrepresent that a person is registered or that such a person has a valid license number.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 5, ch. 92-186; s. 635, ch. 97-103; s. 15, ch. 97-250; s. 8, ch. 98-299; s. 22, ch. 2012-67; s. 19, ch. 2013-251; s. 14, ch. 2016-166.



501.608 - License or affidavit of exemption; occupational license.

501.608 License or affidavit of exemption; occupational license.—

(1)(a) The department shall issue to each approved applicant a license in such form and size as is prescribed by the department and, in the case of a commercial telephone seller who is not exempt under the provisions of s. 501.604, shall issue a license for each location at which the commercial telephone seller proposes to do business.

(b) Any commercial telephone seller claiming to be exempt from the act under s. 501.604(2), (3), (5), (6), (9), (10), (11), (12), (17), (21), (22), (24), or (26) must file with the department a notarized affidavit of exemption. The affidavit of exemption must be on forms prescribed by the department and must require the name of the commercial telephone seller, the name of the business, and the business address. At the request of the department, the commercial telephone seller shall provide sales scripts, contracts, and other documentation as needed to verify the validity of the exemption before the affidavit of exemption is accepted for filing. A commercial telephone seller maintaining more than one business may file a single notarized affidavit of exemption that clearly indicates the location of each place of business. If a change of ownership occurs, the commercial telephone seller must notify the department.

(c) The affidavit of exemption may be used for the purpose of obtaining an occupational license.

(d) Each license issued under this part must show the name and address of the person to whom it is issued, as well as the license number, if any, and date of issuance.

(2) Each licensee or person operating under a valid and properly filed exemption shall prominently display his or her license or a copy of his or her receipt of filing of the affidavit of exemption at each location where he or she does business and shall make the license or the receipt of filing of the affidavit of exemption available for inspection by any governmental agency upon request.

(3) Failure to obtain or display a license or a receipt of filing of an affidavit of exemption is sufficient grounds for the department to issue an immediate cease and desist order, which shall act as an immediate final order under s. 120.569(2)(n). The order shall remain in effect until the commercial telephone seller or a person claiming to be exempt shows the authorities that he or she is properly licensed or exempt. The department may order the business to cease operations and shall order the phones to be shut off. Failure of a salesperson to display a license or a receipt of filing of an affidavit of exemption may result in the salesperson being summarily ordered by the department to leave the office until he or she can produce a license or a receipt of filing of an affidavit of exemption for the department.

(4) Any person applying for or renewing a local occupational license to engage in business as a commercial telephone seller must exhibit an active license or a copy of the affidavit of exemption before the local occupational license may be issued or reissued.

(5) An affidavit of exemption has no bearing on a person’s burden of proof in any civil or criminal proceeding as provided in s. 501.624.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 6, ch. 92-186; s. 2, ch. 93-235; s. 4, ch. 96-252; s. 241, ch. 96-410; s. 1162, ch. 97-103; s. 46, ch. 2000-154; s. 63, ch. 2003-1; s. 20, ch. 2013-251.



501.609 - License renewal.

501.609 License renewal.—

(1) Each person licensed under the provisions of this part must renew his or her license annually by paying the fee for licensing and submitting to the department the application required by this part.

(2) Except as otherwise provided in subsection (3), if any material change in the information submitted for licensing occurs before the date for renewal, a licensee shall submit that information to the department in the manner prescribed by the department, along with a fee in the amount of $10.

(3) If any change is made to any script, outline, presentation, sales information, or literature used by a licensee in connection with any solicitation, the new or revised material must be submitted by the licensee to the department within 10 days of the change.

(4) If any licensee has a change of address or status as set forth in ss. 501.605-501.607, notification must be made to the department in writing within 10 days of the change.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 636, ch. 97-103.



501.611 - Security.

501.611 Security.—

(1) An application filed pursuant to s. 501.605 must be accompanied by:

(a) A bond executed by a corporate surety approved by the department and licensed to do business in this state;

(b) An irrevocable letter of credit issued for the benefit of the applicant by a bank whose deposits are insured by an agency of the Federal Government; or

(c) A certificate of deposit in a financial institution insured by an agency of the Federal Government, which may be withdrawn only on the order of the department, except that the interest may accrue to the applicant.

(2) The amount of the bond, letter of credit, or certificate of deposit must be a minimum of $50,000, and the bond, letter of credit, or certificate of deposit must be in favor of the department for the use and benefit of a purchaser who is injured by the fraud, misrepresentation, breach of contract, financial failure, or violation of this part by the applicant. The department may, at its discretion, establish a bond of a greater amount to ensure the general welfare of the public and the interests of the telemarketing industry.

(3) The bond shall be posted with the department on a form adopted by department rule and shall remain in force throughout the period of licensure with the department.

(4) The department or a governmental agency, on behalf of an injured purchaser or a purchaser herself or himself who is injured by the applicant, may bring and maintain an action to recover against the bond, letter of credit, or certificate of deposit.

(5) A purchaser may file a claim against the bond, letter of credit, or certificate of deposit. Such claim, which must be submitted in writing on an affidavit form adopted by department rule, must be submitted to the department within 120 days after an alleged injury has occurred or is discovered to have occurred or a judgment has been entered. The proceedings shall be conducted pursuant to chapter 120. For proceedings conducted pursuant to ss. 120.569 and 120.57, the department shall act only as a nominal party.

(6) Any indebtedness determined by final order of the department shall be paid by the commercial telephone seller to the department within 30 days after the order is entered for disbursement to the purchaser. If the commercial telephone seller fails to make payment within 30 days, the department shall make a demand for payment upon the surety which includes an institution issuing a letter of credit or depository on a certificate of deposit. Upon failure of a surety to comply with a demand for payment pursuant to a final order, the department may file an action in circuit court to recover payment, up to the amount of the bond or other form of security, pursuant to s. 120.69. If the department prevails, the department may recover court costs and reasonable attorney fees.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 637, ch. 97-103; s. 21, ch. 2013-251; s. 10, ch. 2014-147.



501.612 - Grounds for departmental action against licensure applicants or licensees.

501.612 Grounds for departmental action against licensure applicants or licensees.—

(1) The department may enter an order directing that one or more of the actions set forth in subsection (2) be taken if the department finds that a commercial telephone seller or salesperson or any person applying for licensure as a commercial telephone seller or salesperson, including, but not limited to, owners, operators, officers, directors, partners, or other individuals engaged in the management activities of a business entity:

(a) Has, regardless of adjudication, been convicted or found guilty of, or has entered a plea of guilty or a plea of nolo contendere to, racketeering or any offense involving fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property, or any other crime involving moral turpitude;

(b) Has, regardless of adjudication, been convicted or found guilty of, or has entered a plea of guilty or a plea of nolo contendere to, any felony;

(c) Has had entered against him or her or any business for which he or she has worked or been affiliated, an injunction, a temporary restraining order, or a final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, in any civil or administrative action involving racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property or the use of any untrue or misleading representation in an attempt to sell or dispose of real or personal property or the use of any unfair, unlawful, or deceptive trade practice;

(d) Is subject to or has worked or been affiliated with any company which is, or ever has been, subject to any injunction, temporary restraining order, or final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, or any restrictive court order relating to a business activity as the result of any action brought by a governmental agency, including any action affecting any license to do business or practice an occupation or trade;

(e) Has at any time during the previous 7 years filed for bankruptcy, been adjudged bankrupt, or been reorganized because of insolvency;

(f) Has been a principal, director, officer, or trustee of, or a general or limited partner in, or had responsibilities as a manager in, any corporation, partnership, joint venture, or other entity that filed the bankruptcy, was adjudged bankrupt, or was reorganized because of insolvency within 1 year after the person held that position;

(g) Has been previously convicted of or found to have been acting as a salesperson or commercial telephone seller without a license or whose licensure has previously been refused, revoked, or suspended in any jurisdiction;

(h) Falsifies or willfully omits any material information asked for in any application, document, or record required to be submitted or retained under this part;

(i) Makes a material false statement in response to any request or investigation by the department or the state attorney;

(j) Refuses or fails, after notice, to produce any document or record or disclose any information required to be produced or disclosed under this part or the rules of the department;

(k) Is not of good moral character; or

(l) Otherwise violates or is operating in violation of any of the provisions of this part or of the rules adopted or orders issued thereunder.

(2) Upon a finding as set forth in subsection (1), the department may enter an order:

(a) Issuing a notice of noncompliance pursuant to s. 120.695.

(b) Imposing an administrative fine in the Class III category pursuant to s. 570.971 for each act or omission which constitutes a violation under this part.

(c) Directing that the person cease and desist specified activities.

(d) Refusing to issue or renew or revoking or suspending a license.

(e) Placing the licensee on probation for a period of time, subject to such conditions as the department may specify.

(3) The administrative proceedings which could result in entry of an order under subsection (2) shall be conducted in accordance with the provisions of chapter 120.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 5, ch. 96-252; s. 1163, ch. 97-103; s. 16, ch. 97-250; s. 42, ch. 2014-150.



501.613 - General disclosures.

501.613 General disclosures.—

(1) Within the first 30 seconds of a telephone call, a commercial telephone seller or salesperson shall identify herself or himself by stating her or his true name, the company on whose behalf the solicitation is being made, and the consumer goods or services being sold.

(2) If a sale or an agreement to purchase is completed, the commercial telephone seller must inform the purchaser of her or his cancellation rights as provided in this part, state the license number issued by the department for both the commercial telephone seller and the salesperson, and give the street address of the commercial telephone seller.

(3) All oral disclosures required by this section shall be made in a clear and intelligible manner.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 638, ch. 97-103.



501.614 - Disclosures of gifts and premiums.

501.614 Disclosures of gifts and premiums.—If a commercial telephone seller expressly or impliedly represents to any prospective purchaser, directly or through a salesperson, that the purchaser is or may be eligible to receive any gift, premium, bonus, or prize, however denominated, the commercial telephone seller shall submit to the department a statement setting forth, for each item mentioned:

(1) A description of the item.

(2) The value or worth of the item and the basis for the valuation.

(3) All terms and conditions a purchaser must satisfy in order to receive the item. The statement must be accompanied by a copy of the written statement of terms and conditions provided to purchasers pursuant to this part.

(4) If they are ascertainable, the odds, for a given purchaser, of receiving the item.

(5) If a purchaser is to receive fewer than all the items described by the seller:

(a) The manner in which the commercial telephone seller decides which item a given purchaser is to receive.

(b) If they are ascertainable, the odds, for a given purchaser, of receiving each item described.

(c) The name and address of each person who has, during the preceding 12 months or any portion thereof in which the commercial telephone seller has done business, received each gift, premium, bonus, or prize. The provisions of this section shall not apply if the item is unconditionally offered to a purchaser as part of a sale and the buyer has 7 days to return the goods or cancel the services and the right to receive a full refund in 30 days and the right to keep the item in that case without cost.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429.



501.615 - Written contract; cancellation; refund.

501.615 Written contract; cancellation; refund.—

(1) A purchase of consumer goods or services ordered as a result of a commercial telephone solicitation as defined in this part, if not followed by a signed written contract, is not final. If a contract is not made in compliance with this section, it is not valid and enforceable against the purchaser. The contract made pursuant to a commercial telephone solicitation shall:

(a) Be reduced to writing and be signed by the purchaser.

(b) Match the description of the goods or services as that principally used in the telephone solicitation.

(c) Contain the name, address, telephone number, and registration number of the commercial telephone seller and the salesperson, the total price of the contract, and a detailed description of the goods or services being sold.

(d) Contain the value or worth of any item, good, or service specified in s. 501.614, and the basis for the valuation.

(e) Contain all terms and conditions a purchaser must satisfy in order to receive any item, good, or service specified in s. 501.614.

(f) Contain, if they are ascertainable, the odds, for a given purchaser, of receiving any item specified in s. 501.614.

(g) Contain, if a purchaser is to receive fewer than all the items specified in s. 501.614 described by the seller:

1. The manner in which the commercial telephone seller decides which item a given purchaser is to receive.

2. If they are ascertainable, the odds, for a given purchaser, of receiving each item described.

(h) Contain, in at least 12-point type, immediately preceding the signature, the following statement: “You are not obligated to pay any money unless you sign this contract and return it to the commercial telephone seller.”

(i) Not exclude from its terms any oral or written representations made by the commercial telephone seller or salesperson to the purchaser in connection with the transaction.

(2) A commercial telephone seller who engages a salesperson to make, or cause to be made, a telephone sales call shall not make or submit any charge to the purchaser’s credit card account or make or cause to be made any electronic transfer of funds until after the commercial telephone seller receives from the purchaser a copy of the contract, signed by the purchaser, which complies with this section. The commercial telephone seller shall then send the purchaser a written confirmation of the sale.

(3) The written contract must contain an explanation of the purchaser’s rights under this section and a statement indicating when notice of cancellation should be sent. The purchaser may give notice of cancellation to the commercial telephone seller in writing within 3 business days after receipt of the confirmation. If the commercial telephone seller has not provided an address for receipt of such notice, cancellation is effective by mailing the notice to the department.

(4) Notice of cancellation by the commercial telephone seller shall be given by certified mail, return receipt requested, and shall be effective when mailed. Notice of cancellation given by the purchaser need not take a particular form and is sufficient if it indicates, by any form of written expression, the name and address of the purchaser and the purchaser’s stated intention not to be bound by the sale.

(5) If a commercial telephone seller violates the provisions of this part in making a sale, or fails to deliver an item within 30 calendar days, the contract is voidable by giving notice to the commercial telephone seller, and the purchaser is entitled to a return from the seller, within 14 days, of all consideration paid. Notice of cancellation given by the purchaser need not take a particular form and is sufficient given orally or in writing. Upon receipt by the purchaser of the consideration paid to the commercial telephone seller, the purchaser shall return to the commercial telephone seller the items received by the purchaser. Any cost of returning the items received by the purchaser shall be borne by the commercial telephone seller, by providing or guaranteeing payment for return shipping. If such payment is not provided or guaranteed, the purchaser may keep, without further obligation, the items received.

(6) A person who purchases goods or services pursuant to a solicitation governed by this part must be given a refund, credit, or replacement, at his or her option, if:

(a) The goods or services are defective, are not as represented, or if any item described pursuant to this part is not received as promised.

(b) He or she returns the goods or makes a written request for the refund, credit, or replacement within 7 days after he or she receives the goods, services, prize, or premium, whichever is received later. A return or request is timely if shipment is made or the request is postmarked, properly addressed and postage prepaid, within the time provided by this section.

(7) If a purchaser of goods returns only a portion of the goods, the refund, credit, or replacement required by this section may be prorated accordingly.

(8) The refund, credit, or replacement required by this section must be guaranteed by the commercial telephone seller who made the sale, regardless of whether payment for the goods or services is made to that person.

(9) Any contract, agreement to purchase, or written confirmation executed by a seller which purports to waive the purchaser’s rights under this part is against public policy and shall be unenforceable, provided that an agreement between a purchaser and commercial telephone seller to extend the delivery time of an item to more than 30 days shall be enforceable if the commercial telephone seller has a reasonable basis to expect that he or she will be unable to ship the item within 30 days and if the agreement is included in the terms of the written confirmation.

(10) Where a contract or agreement to purchase confers on a purchaser greater rights to cancellation, refund, or return than those enumerated in this part, such contract shall be enforceable and not in violation of this part, provided that all rights under such a contract or agreement to purchase must be specifically stated in a written confirmation sent pursuant to this section.

(11) The provisions of this section shall not reduce, restrict, or eliminate any existing rights or remedies available to purchasers.

(12) Exempt from the requirements of subsections (1)-(5) is any sale in which the consumer is given a right to a full refund for the return of undamaged and unused goods or a cancellation of services notice is given to the seller, within 7 days after receipt of the goods or services by the consumer, and the seller shall process the refund within 30 days after receipt of the returned merchandise by the consumer. A commercial telephone seller or salesperson engaged in activity regulated by chapter 721 must comply with s. 721.205.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 5, ch. 94-298; s. 639, ch. 97-103; s. 22, ch. 2013-251.



501.616 - Unlawful acts and practices.

501.616 Unlawful acts and practices.—

(1) A commercial telephone seller or salesperson may not directly or indirectly accept a novelty payment, as defined in s. 501.603(8) or by rule, as payment for goods or services offered or sold through telemarketing.

(2) A commercial telephone seller may not employ or be affiliated with an unlicensed salesperson.

(3) A salesperson may not be employed by or affiliated with an unlicensed commercial telephone seller.

(4) A commercial telephone seller or salesperson must be licensed.

(5) A salesperson or commercial telephone seller may not otherwise violate this part.

(6) A commercial telephone seller or salesperson may not make a commercial telephone solicitation phone call before 8 a.m. or after 9 p.m. local time at the called person’s location.

(7) A commercial telephone seller or salesperson making a commercial telephone solicitation call may not intentionally act to prevent transmission of the telephone solicitor’s name or telephone number to the party called when the equipment or service used by the telephone solicitor is capable of creating and transmitting the telephone solicitor’s name or telephone number.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 8, ch. 99-307; s. 11, ch. 2014-147.



501.617 - Investigative powers of enforcing authority.

501.617 Investigative powers of enforcing authority.—

(1) If, by her or his own inquiries or as a result of complaints, the enforcing authority has reason to believe that a person has engaged in, or is engaging in, an act or practice that violates this part, she or he may administer oaths and affirmations, subpoena witnesses or matter, conduct regulatory inspections, and collect evidence. Within 10 days after the service of a subpoena or at any time before the return date specified therein, whichever is longer, the party served may file in the circuit court in the county in which she or he resides or in which she or he transacts business and serve upon the enforcing authority a petition for an order modifying or setting aside the subpoena. The petitioner may raise any objection or privilege that would be available under this part or upon service of such subpoena in a civil action. The subpoena shall inform the party served of her or his rights under this subsection.

(2) If matter that the enforcing authority seeks to obtain by subpoena is located outside the state, the person subpoenaed may make it available to the enforcing authority or her or his representative to examine the matter at the place where it is located. The enforcing authority may designate representatives, including officials of the state in which the matter is located, to inspect the matter on her or his behalf, and she or he may respond to similar requests from officials of other states.

(3) Upon failure of a person without lawful excuse to obey a subpoena and upon reasonable notice to all persons affected, the enforcing authority may apply to the circuit court for an order compelling compliance.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 640, ch. 97-103; s. 23, ch. 2013-251.



501.618 - General civil remedies.

501.618 General civil remedies.—The department may bring:

(1) An action to obtain a declaratory judgment that an act or practice violates the provisions of this part.

(2) An action to enjoin a person who has violated, is violating, or is otherwise likely to violate the provisions of this part.

(3) An action on behalf of one or more purchasers for the actual damages caused by an act or practice performed in violation of the provisions of this part. Such an action may include, but is not limited to, an action to recover against a bond, letter of credit, or certificate of deposit as otherwise provided in this part.

Upon motion of the enforcing authority in any action brought under this section, the court may make appropriate orders, including appointment of a general or special magistrate or receiver or sequestration of assets, to reimburse consumers found to have been damaged, to carry out a consumer transaction in accordance with the consumer’s reasonable expectations, or to grant other appropriate relief. The court may assess the expenses of a general or special magistrate or receiver against a commercial telephone seller. Any injunctive order, whether temporary or permanent, issued by the court shall be effective throughout the state unless otherwise provided in the order.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 90, ch. 2004-11.



501.619 - Civil penalties.

501.619 Civil penalties.—A person who engages in any act or practice declared in this part to be unlawful is liable for a civil penalty in the Class III category pursuant to s. 570.971 for each such violation. This civil penalty may be recovered in any action brought under this part by the department, or the department may terminate any investigation or action upon agreement by the person to pay a stipulated civil penalty. The department or the court may waive any such civil penalty or other fines or costs if the person has previously made full restitution or reimbursement or has paid actual damages to the purchasers who have been injured by the unlawful act or practice.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 43, ch. 2014-150.



501.621 - Attorney’s fees and costs.

501.621 Attorney’s fees and costs.—

(1) In any civil action or investigation resulting from a transaction involving a violation of the provisions of this part, except as provided in subsection (3), the department shall receive reasonable attorney’s fees and costs from the nonprevailing party.

(2) Any award of attorney’s fees or costs shall become a part of the judgment and subject to execution as the law allows.

(3) In any civil litigation initiated by the department resulting in a judgment or administrative order, the court may award to the prevailing party reasonable attorney’s fees and costs if the court finds that there was a complete absence of a justiciable issue of either law or fact raised by the losing party or if the court finds bad faith on the part of the losing party.

(4) The attorney for the prevailing party shall submit a sworn affidavit of his or her time spent on the case and his or her costs incurred.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 641, ch. 97-103.



501.622 - Criminal prosecuting authority.

501.622 Criminal prosecuting authority.—The department may refer such evidence as may be available concerning violations of the provisions of this part or of any rule or order hereunder to any criminal prosecuting agency, which may, in its discretion, with or without such a reference, in addition to any other action it might commence, bring an action against any person to enjoin, restrain, and prevent the doing of any act or practice herein prohibited or declared unlawful.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429.



501.623 - Criminal penalties.

501.623 Criminal penalties.—

(1) No salesperson shall solicit purchasers on behalf of a commercial telephone seller who is not currently licensed with the department pursuant to the provisions of this part. Any person who violates the provisions of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) No commercial telephone seller shall employ or be affiliated with a salesperson who is soliciting purchasers and who is not currently licensed with the department pursuant to the provisions of this part. Any person who violates the provisions of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) No commercial telephone seller or salesperson shall solicit without a license. Any person who violates the provisions of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Any commercial telephone seller or salesperson who falsifies information on an application commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) Except as provided in subsection (1), subsection (2), subsection (3), or subsection (4), any person who otherwise violates any provision of this part or who directly or indirectly employs any device, scheme, or artifice to deceive in connection with the offer or sale by any commercial telephone seller commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) Any person who is convicted of a second or subsequent violation of the provisions of this part commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A conviction shall include a finding of guilt where adjudication has been withheld.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 46, ch. 95-144; s. 642, ch. 97-103.



501.624 - Exempt businesses; burden of proof.

501.624 Exempt businesses; burden of proof.—In any civil proceeding alleging a violation of the provisions of this part, the burden of proving an exemption specified in s. 501.604 or that such person or entity is not otherwise subject to the provisions of this part is upon the person or entity claiming the exemption. In any criminal proceeding alleging a violation of the provisions of this part, the burden of producing evidence to support a defense based upon an exemption specified in s. 501.604 or that such person or entity is not subject to the provisions of this part is upon the person or entity claiming the defense.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429.



501.625 - Other individual remedies.

501.625 Other individual remedies.—In addition to any other penalties or remedies provided under law, a person who is injured by a violation of the provisions of this part may bring a civil action for recovery of actual damages and/or punitive damages, including costs, court costs, and attorney’s fees. No provision in this part shall be construed to limit any right or remedy provided under law.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429.



501.626 - Rulemaking power.

501.626 Rulemaking power.—The department has the authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this part.

History.—ss. 1, 2, ch. 91-237; s. 4, ch. 91-429; s. 17, ch. 97-250; s. 173, ch. 98-200.






Part V - MISCELLANEOUS PROVISIONS (ss. 501.91-501.974)

501.91 - Short title.

501.91 Short title.—Sections 501.91-501.923 may be cited as the “Antifreeze Act of 1978.”

History.—s. 1, ch. 78-199; s. 2, ch. 81-318; ss. 4, 5, ch. 89-4; s. 4, ch. 91-429.



501.911 - Administration of act.

501.911 Administration of act.—Sections 501.91-501.923 shall be administered by the Department of Agriculture and Consumer Services.

History.—s. 2, ch. 78-199; s. 2, ch. 81-318; ss. 1, 4, 5, ch. 89-4; s. 4, ch. 91-429; s. 23, ch. 2012-67.



501.912 - Definitions.

501.912 Definitions.—As used in ss. 501.91-501.923:

(1) “Antifreeze” means any substance or preparation sold, distributed, or intended for use as the cooling liquid, or to be added to the cooling liquid, in the cooling system of internal combustion engines of motor vehicles to prevent freezing of the cooling liquid or to lower its freezing point.

(2) “Antifreeze-coolant,” “antifreeze and summer coolant,” or “summer coolant” means any substance as defined in subsection (1) which also is sold, distributed, or intended for raising the boiling point of water or for the prevention of engine overheating whether or not used as a year-round cooling system fluid. Unless otherwise stated, the term “antifreeze” includes “antifreeze,” “antifreeze-coolant,” “antifreeze and summer coolant,” and “summer coolant.”

(3) “Department” means the Department of Agriculture and Consumer Services.

(4) “Distribute” means to hold with intent to sell, offer for sale, sell, barter, or otherwise supply to the consumer.

(5) “Package” means a sealed, tamperproof retail package, drum, or other container designed for the sale of antifreeze directly to the consumer or a container from which the antifreeze may be installed directly by the seller into the cooling system, but does not include shipping containers containing properly labeled inner containers.

(6) “Label” means any display of written, printed, or graphic matter on, or attached to, a package or to the outside individual container or wrapper of the package.

(7) “Labeling” means the labels and any other written, printed, or graphic matter accompanying a package.

History.—s. 3, ch. 78-199; s. 2, ch. 81-318; ss. 4, 5, ch. 89-4; s. 4, ch. 91-429; s. 61, ch. 92-291.



501.913 - Registration.

501.913 Registration.—

(1) Each brand of antifreeze to be distributed in this state shall be registered with the department before distribution. The person whose name appears on the label, the manufacturer, or the packager shall make application annually to the department on forms provided by the department. The registration certificate shall expire 12 months after the date of issue. The registrant assumes, by application to register the brand, full responsibility for the registration, quality, and quantity of the product sold, offered, or exposed for sale in this state. If a registered brand is not in production for distribution in this state and to ensure any remaining product that is still available for sale in the state is properly registered, the registrant must submit a notarized affidavit on company letterhead to the department certifying that:

(a) The stated brand is no longer in production;

(b) The stated brand will not be distributed in this state; and

(c) All existing product of the stated brand will be removed by the registrant from the state within 30 days after expiration of the registration or the registrant will reregister the brand for two subsequent registration periods.

If production resumes, the brand must be reregistered before it is distributed in this state.

(2) The completed application shall be accompanied by:

(a) Specimens or facsimiles of the label for each brand of antifreeze;

(b) An application fee of $200 for each brand; and

(c) A properly labeled sample of between 1 and 2 gallons for each brand of antifreeze.

(3) The department may analyze or inspect the antifreeze to ensure that it:

(a) Meets the labeling claims;

(b) Conforms to minimum standards required for antifreeze by this chapter or rules of the department; and

(c) Is not adulterated as prescribed for antifreeze by this chapter.

(4)(a) If the registration requirements are met, and, if the antifreeze meets the minimum standards, is not adulterated, and meets the labeling claims, the department shall issue a certificate of registration authorizing the distribution of that antifreeze in the state for the permit year.

(b) If registration requirements are not met, or, if the antifreeze fails to meet the minimum standards, is adulterated, or fails to meet the labeling claims, the department shall refuse to register the antifreeze.

History.—s. 4, ch. 78-199; s. 2, ch. 81-318; ss. 4, 5, ch. 89-4; s. 4, ch. 91-429; s. 62, ch. 92-291; s. 1, ch. 99-391; s. 24, ch. 2012-67; s. 12, ch. 2014-147.



501.914 - Cancellation of registration.

501.914 Cancellation of registration.—The department may cancel any registration after due notice and opportunity to be heard if it finds the antifreeze is adulterated or mislabeled or that the registration has failed to comply with any of the provisions of this act or the rules promulgated pursuant to this act.

History.—s. 4, ch. 78-199; s. 2, ch. 81-318; ss. 4, 5, ch. 89-4; s. 4, ch. 91-429.



501.915 - Adulteration of antifreeze.

501.915 Adulteration of antifreeze.—Antifreeze shall be deemed to be adulterated:

(1) If, in the form in which it is sold and directed to be used, it would be ineffective in or injurious to the cooling system in which it is to be installed or if, when used in such cooling system, it would make the operation of the engine dangerous to the user.

(2) If its strength, quality, or purity falls below the standard of strength, quality, or purity under which it is sold or offered for sale.

History.—s. 5, ch. 78-199; s. 2, ch. 81-318; ss. 4, 5, ch. 89-4; s. 4, ch. 91-429.



501.916 - Mislabeling of antifreeze.

501.916 Mislabeling of antifreeze.—Antifreeze shall be deemed to be mislabeled:

(1) If it does not bear a label that specifies:

(a) The brand of the product.

(b) The identity of the product.

(c) The name and address of the manufacturer, packager, distributor, or registrant.

(d) The net quantity of contents (in terms of liquid measure) separately and accurately in a uniform location upon the principal display panel.

(e) A statement warning of any hazard of substantial injury to human beings which may result from the intended use or reasonably foreseeable misuse of the antifreeze.

(f) The primary chemical component functioning as the antifreeze agent.

(g) The appropriate amount, percentage, proportion, or concentration of the antifreeze to be used to provide claimed protection from freezing at a specified degree or degrees of temperature, claimed protection from corrosion, or claimed increase of boiling point or protection from overheating.

(2) If its labeling contains any claim that it has been approved or recommended by the department.

(3) If its labeling is false, deceptive, or misleading.

History.—s. 6, ch. 78-199; s. 2, ch. 81-318; ss. 4, 5, ch. 89-4; s. 4, ch. 91-429; s. 1, ch. 93-142; s. 2, ch. 99-391.



501.917 - Inspection by department; sampling and analysis.

501.917 Inspection by department; sampling and analysis.—The department shall have the right to have access at reasonable hours to all places and property where antifreeze is stored, distributed, or offered or intended to be offered for sale, including the right to inspect and examine all antifreeze and to take reasonable samples of antifreeze for analysis together with specimens of labeling. All samples taken shall be properly sealed and sent to a laboratory designated by the department for examination together with all labeling pertaining to such samples. It shall be the duty of said laboratory to examine promptly all samples received in connection with the administration and enforcement of this act.

History.—s. 7, ch. 78-199; s. 2, ch. 81-318; ss. 4, 5, ch. 89-4; s. 4, ch. 91-429; s. 63, ch. 92-291.



501.918 - Prohibited activity.

501.918 Prohibited activity.—It is unlawful for any person to:

(1) Distribute any antifreeze which has not been registered in accordance with s. 501.913 or whose labeling is different from that accepted for registration. However, if the registration of an antifreeze which was registered in the immediately preceding registration period is not renewed, then any unsold inventory of that antifreeze which exists at the wholesale level or retail level shall be disposed of within 90 days by methods approved by rule of the department.

(2) Distribute any antifreeze which is adulterated, fails to meet minimum standards, or is mislabeled.

(3) Refuse to permit entry or inspection or to permit the acquisition of a sample of the antifreeze as authorized by s. 501.917.

(4) Dispose of any antifreeze which is under a stop-sale order in accordance with s. 501.919.

(5) Distribute any antifreeze unless it is in the registrant’s unbroken package, or is installed by the seller in the cooling system of the purchaser’s vehicle directly from the registrant’s package and the label on such package is less than 5 gallons, or the labeling of such package, if 5 gallons or more, does not bear the information required by s. 501.916. However, the department may by rule establish labeling and other reasonable requirements for the sale of a properly registered antifreeze from a bulk container into a container supplied by or for the purchaser.

(6) Refill any container bearing a registered label, other than a customer’s container, without first obtaining permission from the registrant.

(7) Refuse, when requested, to permit a purchaser to see the container from which antifreeze is drawn for installation into the purchaser’s vehicle.

(8) Distribute any antifreeze for which a practical, rapid means for measuring the freeze protection by the user is not readily available, whether by hydrometer or other means.

(9) Disseminate any false or misleading advertisement relating to an antifreeze product.

History.—s. 8, ch. 78-199; s. 2, ch. 81-318; ss. 4, 5, ch. 89-4; s. 4, ch. 91-429; s. 64, ch. 92-291; s. 2, ch. 93-142.



501.919 - Enforcement; stop-sale order.

501.919 Enforcement; stop-sale order.—

(1) When the department finds any lot of antifreeze being distributed in violation of ss. 501.91-501.923 or any of the rules duly promulgated thereunder, the department shall issue and enforce a written “stop-sale” order. The stop-sale order shall warn the distributor not to dispose of any of that lot of antifreeze in any manner until written permission is given by the department. Copies of stop-sale orders shall also be sent to the registrant. The department shall release for distribution the lot of antifreeze under a stop-sale order when s. 501.918 and applicable rules have been complied with. If compliance is not obtained within 30 days, the department may begin proceedings for confiscation.

(2) Any lot of antifreeze not in compliance with said provisions and rules shall be subject to confiscation upon complaint of the department, or any of its agents, to the circuit court in the county in which said antifreeze is located. In the event the court finds the antifreeze to be in violation of this act, it may then order the condemnation of the antifreeze, and the same shall be disposed of in any manner consistent with the rules of the department and the laws of the state.

(3) Nothing in this act shall be construed to require the department to report for prosecution or for institution of libel proceedings any minor violations of the act whenever it believes that the public interest will be best served by a suitable notice of warning in writing to the violator.

History.—s. 9, ch. 78-199; s. 2, ch. 81-318; ss. 4, 5, ch. 89-4; s. 4, ch. 91-429; s. 65, ch. 92-291; s. 3, ch. 99-391.



501.92 - Formula may be required.

501.92 Formula may be required.—The department may, if required for the analysis of antifreeze by the laboratory designated by the department for the purpose of registration, require the applicant to furnish a statement of the formula of such antifreeze, unless the applicant can furnish other satisfactory evidence that such antifreeze is not adulterated or misbranded. Such statement need not include inhibitor or other minor ingredients which total less than 5 percent by weight of the antifreeze; and, if over 5 percent, the composition of the inhibitor and such other ingredients may be given in generic terms.

History.—s. 10, ch. 78-199; s. 2, ch. 81-318; ss. 4, 5, ch. 89-4; s. 4, ch. 91-429.



501.921 - Standards.

501.921 Standards.—The department’s rules for standards, definitions, and test procedures for antifreeze may encompass those specified by ASTM International. The department may adopt any other specification it considers appropriate to protect consumers from questionable formulations of antifreeze.

History.—s. 11, ch. 78-199; s. 2, ch. 81-318; ss. 4, 5, ch. 89-4; s. 4, ch. 91-429; s. 3, ch. 93-142; s. 4, ch. 2007-232.



501.922 - Violation.

501.922 Violation.—

(1) The department may enter an order imposing one or more of the following penalties against any person who violates ss. 501.91-501.923 or who impedes, obstructs, or hinders the department in performing its duties under those sections:

(a) Imposition of an administrative fine in the Class II category pursuant to s. 570.971 for each violation.

(b) Revocation or suspension of any registration issued by the department. Any period of suspension may not exceed 1 year.

(2) If a registrant in violation of ss. 501.91-501.923 fails to pay a fine within 30 days after imposition of the fine, the department may suspend all registrations issued to the registrant by the department until the fine is paid.

(3) All fines collected by the department shall be deposited in the General Inspection Trust Fund.

History.—s. 12, ch. 78-199; s. 2, ch. 81-318; ss. 4, 5, ch. 89-4; s. 4, ch. 91-429; s. 66, ch. 92-291; s. 643, ch. 97-103; s. 4, ch. 99-391; s. 44, ch. 2014-150.



501.923 - Injunctive relief.

501.923 Injunctive relief.—In addition to the remedies provided in this act, and notwithstanding the existence of any adequate remedy at law, the department is hereby authorized to make application for injunction to a circuit court. Such circuit court shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction, to be issued without bond, restraining any person from violating or continuing to violate any of the provisions of this act or from failing or refusing to comply with the requirements of this act or any rule duly promulgated under the provisions of this act.

History.—s. 13, ch. 78-199; s. 2, ch. 81-318; ss. 4, 5, ch. 89-4; s. 4, ch. 91-429.



501.925 - Used watches; sales regulated.

501.925 Used watches; sales regulated.—

(1) The purpose of this law is to identify all watches other than new, with a label or designation of “used” in order to safeguard the public from being misled in purchasing used, rebuilt or reconditioned watches as new.

(2) Any person, firm, partnership, association or corporation engaged in the business of buying or selling watches, or any agent or servant thereof, who shall sell or exchange, or offer for sale or exchange, expose for sale or exchange, possess with the intent to sell or exchange, or display with the intent to sell or exchange any used watch, shall affix and keep affixed to the same a tag with the word “used” clearly and legibly written or printed thereon, and the said tag shall be so placed that the word “used” shall be in plain sight at all times.

(3) Any person, firm, partnership, association or corporation engaged in the business of buying or selling watches, or any agent or servant thereof, who shall sell a used watch or in any other way pass title thereto shall deliver to the vendee a written invoice bearing the words “used watch” in bold letters larger than any of the other written matter upon said invoice. Said invoice shall further set forth the name and address of the vendor, the name and address of the vendee, the date of the sale, the name of the watch or its maker, and the serial numbers, if any, and any other distinguishing numbers or identification marks upon its case and movement. If the serial numbers or other distinguishing numbers or identification marks shall have been erased, defaced, removed, altered or covered, said invoice shall so state. The vendor shall keep on file a duplicate of said invoice for at least 2 years from the date of the sale thereof, which shall be open to inspection during all business hours by the sheriff or any prosecuting officer of the county in which the vendor is engaged in business.

(4) Any person, firm, partnership, association or corporation, or any agent or servant thereof, who may advertise or display in any manner a used watch for sale or exchange shall state clearly in such advertisement or display that said watch is a used watch.

(5) A watch shall be deemed to be used if:

(a) It as a whole or the case thereof or the movement thereof has been previously sold to or acquired by any person who bought or acquired the same for her or his use or the use of another, but not for resale; provided, however, that a watch which has been so sold or acquired and is thereafter returned either through an exchange or for credit to the original individual, firm, partnership, association or corporation who sold or passed title to such watch within 10 days after the sale or acquisition thereof, shall not be deemed to be a used watch for the purpose of this section, if such vendor shall keep a written or printed record setting forth the name of the purchaser thereof, the date of the sale or transfer thereof and the serial number, if any, on the case and the movement, and any other distinguishing numbers or identification marks, which said record shall be kept for at least 2 years from the date of such sale or transfer and shall be open for inspection during all business hours by the sheriff or any prosecuting officer of the county in which such vendor is engaged in business; or

(b) Its case serial numbers or movement numbers or other distinguishing numbers or identification marks are erased, defaced, removed, altered or covered; however, a watch will not be deemed used if such numbers or marks are erased, defaced, removed, altered, or covered by any person, firm, partnership, association, or corporation engaged in the business of selling watches who bought or acquired such watch for resale, but not for her or his use or the use of another, from an authorized dealer who bought or acquired such watch directly from its manufacturer, wholesaler, or distributor; or

(c) Its movement is more than 5 years old and has been repaired by any person or persons, including the vendor. Cleaning and oiling a watch movement or recasing the movement in a new case shall not be deemed a watch repair for the purpose of this section.

(6) Any person, firm, partnership, association or corporation, or any agent or servant thereof, who shall violate any of the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 22040, 1943; s. 689, ch. 71-136; s. 644, ch. 97-103; s. 18, ch. 97-250; s. 31, ch. 99-7.

Note.—Former s. 726.10.



501.93 - Copyright owners and performing rights societies.

501.93 Copyright owners and performing rights societies.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Business” means a retail establishment, restaurant, bar, lounge, sports or entertainment facility, or any other similar place of business or any professional office located in this state in which the public assembles and in which nondramatic musical works are performed, broadcast, or otherwise transmitted for the enjoyment of the members of the public there assembled.

(b) “Copyright owner” means the owner of a copyright of a nondramatic musical work, other than a motion picture or other audiovisual work, recognized and enforceable under the copyright laws of the United States pursuant to Title 17 of the United States Code, Pub. L. No. 94-653, 17 U.S.C. ss. 101 et seq.

(c) “Performing rights society” means any business entity or association that licenses the public performance of nondramatic musical works on behalf of copyright owners, including the American Society of Composers, Authors and Publishers (ASCAP), Broadcast Music, Inc., and SESAC, Inc.

(d) “Proprietor” means the owner, operator, or manager of a business.

(e) “Royalty” means the fee payable by a proprietor to a performing rights society for the public performance of a nondramatic musical work.

(2) PROHIBITED ACTIVITIES.—

(a) A performing rights society may not enter into, or offer to enter into, a contract for the payment of royalties by a proprietor unless at the time of the offer, or any time thereafter, but no later than 72 hours before the execution of that contract, it provides to the proprietor, in writing, all of the following:

1. A schedule of the rates and terms of royalties under the contract and the basis upon which those rates were calculated.

2. Notice that the performing rights society will make available, upon written request of any proprietor, the most current available listing of the copyrighted works in the society’s repertory, provided that such notice must specify the means by which the society provides this information. A society may charge a proprietor requesting such a list no more than the costs incurred in responding to the request.

3. Notice that the performing rights society has established a toll-free telephone number and a means of computer access that can be used to answer inquiries of a proprietor regarding the specific musical works and copyright owners represented by the society.

4. Notice that a copy of each form of contract or agreement offered by a performing rights society to a proprietor in this state will be made available upon request of any proprietor.

5. Notice that the agreement complies with federal law and orders of courts having appropriate jurisdiction regarding the rates and terms of royalties and the circumstances under which licenses for rights of public performance are offered to any proprietor.

6. Notice that the proprietor is entitled to the information contained in this paragraph, and that the failure of the performing rights society to provide that information is unlawful.

7. Notice that the proprietor should consider obtaining a separate license or other form of authorization from those performing rights societies or copyright owners whose copyrighted musical works are not licensed pursuant to such contract.

(b) A performing rights society, or any agent or employee of a society, may not:

1. Enter onto the premises of a proprietor’s business for the purpose of discussing or inquiring about a contract for the payment of royalties with the proprietor or the proprietor’s employees, without first identifying himself or herself to the proprietor or the proprietor’s employees and making known to them the purpose of the discussion or inquiry;

2. Collect or attempt to collect a royalty payment or any other fee except as provided in a contract executed in accordance with this section; or

3. Use or attempt to use any unfair trade practice in negotiating with a proprietor, or in retaliation for a proprietor’s failure or refusal to negotiate, with respect to a contract for the payment of royalties.

(3) CONTRACT REQUIREMENTS.—Each contract for the payment of royalties between a proprietor and a performing rights society that is executed, issued, or renewed in this state after October 1, 1996, must:

(a) Be in writing;

(b) Be signed by the parties; and

(c) Include at least the following information:

1. The proprietor’s name and business address and the name and location of each business to which the contract applies.

2. The name and address of the performing rights society authorized to act on behalf of copyright owners being paid royalties under the contract.

3. The duration of the contract.

4. The schedule of rates and terms of the royalties to be collected under the contract, including any sliding scale or schedule for any increase or decrease of those rates for the duration of that contract, and the basis upon which those rates were calculated.

(4) VERIFICATION SERVICE.—In addition to providing the information required under subparagraph (2)(a)2., the performing rights society must make available a toll-free telephone number and a means of computer access that can be used to answer inquiries of a proprietor regarding the specific musical works and copyright owners represented by the society.

(5) CIVIL REMEDIES.—Any person who suffers a violation of this section may bring an action seeking injunctive relief, actual damages, reasonable attorney’s fees and costs, and any other remedy available at law or in equity.

(6) APPLICATION.—This section applies only to performing rights societies. This section does not apply to a contract between a performing rights society and a broadcaster that is licensed by the Federal Communications Commission. This section does not apply to conduct engaged in for purposes of enforcing s. 540.11(3)(a). Nothing in this section shall be construed to prohibit a performing rights society or copyright owner from conducting investigations to determine the existence of music use by a proprietor or from informing the proprietor of the proprietor’s obligations under the federal copyright laws, Title 17 of the United States Code.

History.—s. 1, ch. 96-249; s. 1164, ch. 97-103.



501.937 - Industrial hygienists and safety professionals; use of professional titles; failure to comply.

501.937 Industrial hygienists and safety professionals; use of professional titles; failure to comply.—

(1) Any person representing himself or herself as a “safety professional” or “industrial hygienist” must accurately disclose his or her credentials.

(2) A person may not represent himself or herself as a “certified safety professional,” “associate safety professional,” “certified occupational health and safety technologist,” “industrial hygienist in training,” or “certified industrial hygienist” unless he or she holds a current valid certificate in the field of safety or industrial hygiene from either the American Board of Industrial Hygiene or the Board of Certified Safety Professionals, or unless the Department of Business and Professional Regulation has, upon request, examined another certification program and has formally concluded that the certification standards of that certification program are substantially equivalent to the standards for certificates issued by those organizations; nor may the person mislead or deceive anyone by the unauthorized use of any certification mark that has been awarded by the United States Patent and Trademark Office.

(3)(a) A “safety professional” is a person having a baccalaureate degree in safety, engineering, chemistry, physics, or a closely related physical or biological science who has acquired competency in the field of safety. The studies and training necessary to acquire such competency should have been sufficient in all of the above cognate sciences to provide the abilities to anticipate, identify, and evaluate hazardous conditions and practices; to develop hazard control designs, methods, procedures, and programs; to implement, administer, and advise others on hazard controls and hazard control programs; and to measure, audit, and evaluate the effectiveness of hazard controls and hazard control programs.

(b) An “industrial hygienist” is a person having a baccalaureate degree in engineering, chemistry, physics, or a closely related physical or biological science who has acquired competency in the field of industrial hygiene. The studies and training necessary to acquire such competency should have been sufficient in all of the above cognate sciences to provide the abilities to anticipate and recognize the environmental factors and stresses associated with work and work operations and to understand their effects on people and their well-being; to evaluate, on the basis of training and experience and with the aid of quantitative measurement techniques, the magnitude of these factors and stresses in terms of ability to impair human health and well-being; and to prescribe methods to eliminate, control, or reduce such factors and stresses when necessary to alleviate their effects.

(4) Failure to comply with this section constitutes a deceptive and unfair trade practice.

History.—s. 51, ch. 98-419.



501.95 - Gift certificates and credit memos.

501.95 Gift certificates and credit memos.—

(1) As used in this section, the term:

(a) “Credit memo” means a certificate, card, stored value card, or similar instrument issued in exchange for returned merchandise when the certificate, card, or similar instrument is redeemable for merchandise, food, or services regardless of whether any cash may be paid to the owner of the certificate, card, or instrument as part of the redemption transaction.

(b) “Gift certificate” means a certificate, gift card, stored value card, or similar instrument purchased for monetary consideration when the certificate, card, or similar instrument is redeemable for merchandise, food, or services regardless of whether any cash may be paid to the owner of the certificate, card, or instrument as part of the redemption transaction, but this term shall not include tickets as specified in s. 717.1355 or manufacturer or retailer discounts and coupons.

(2)1(a) A gift certificate purchased or credit memo issued in this state may not have an expiration date, expiration period, or any type of postsale charge or fee imposed on the gift certificate or credit memo, including, but not limited to, service charges, dormancy fees, account maintenance fees, or cash-out fees. However, a gift certificate may have an expiration date of not less than 3 years if it is provided as a charitable contribution, or not less than 1 year if it is provided as a benefit pursuant to an employee-incentive program, and the expiration date is prominently disclosed in writing to the consumer at the time it is provided. In addition, a gift certificate may have an expiration date if it is provided to the recipient, or to a purchaser for transfer to the recipient, as part of a loyalty or promotional program when the recipient does not pay a separate identifiable charge for the certificate, or if it is provided in conjunction with a convention, conference, vacation, or sporting or fine arts event having a limited duration so long as the majority of the value paid by the recipient is attributable to the convention, conference, vacation, or event. An issuer may honor a gift certificate that has expired on or before the effective date of this act.

(b) Paragraph (a) does not apply to a gift certificate or credit memo sold or issued by a financial institution, as defined in s. 655.005, or by a money services business, as defined in s. 560.103, if the gift certificate or credit memo is redeemable by multiple unaffiliated merchants.

(c) Enforcement of this section shall be as provided in s. 501.142(3), (4), and (5) for violations of this section.

History.—s. 1, ch. 2007-256; s. 1, ch. 2007-334; s. 50, ch. 2008-177.

1Note.—Section 3, ch. 2007-78, provides that “[s]ection 501.95(2)(a), Florida Statutes, as created in CS for CS for CS for SB 1638 or similar legislation, does not apply to prepaid calling arrangements as defined in s. 212.05(1)(e), Florida Statutes, including prepaid cards for wireless or wireline telecommunications service.”



501.97 - Deceptive trade practices; print advertisement; penalties.

501.97 Deceptive trade practices; print advertisement; penalties.—

(1) A person may not misrepresent the geographic location of the supplier of a service or product by listing a fictitious business name or an assumed business name in print advertisement if:

(a) The name and overall context of the advertisement misrepresent that the supplier maintains an established place of business within the state when in fact the supplier has no such business in the state; and

(b) Calls to the local telephone number are routinely forwarded or otherwise transferred to a business location that is outside the State of Florida.

For purposes of this section, a newspaper publisher, magazine or other publication, telephone directory or directory assistance service or its officer or agent, or the owner or operator of a radio or television station, or any other owner or operator of a medium primarily devoted to advertising who publishes, broadcasts, or otherwise disseminates an advertisement in good faith without actual knowledge of its false, deceptive, or misleading character is immune from liability for publishing the listing of a fictitious business name or assumed business name of a supplier unless the advertiser is the same person as the supplier of services or products who has committed the act prohibited by this section. This section applies to all advertisements published after the effective date of this act.

(2) A violation of this section is a deceptive and unfair trade practice and constitutes a violation of part II of this chapter. A person who violates this section commits a deceptive and unfair trade practice, punishable by the penalties provided under part II of this chapter, and is subject to the enforcement of remedies for the violation as provided in part II of this chapter.

(3) This section is supplemental to those provisions of state or federal criminal or civil law which impose prohibitions or provide penalties, sanctions, or remedies against the same conduct prohibited by this section. Nothing in this section may be construed as barring any cause of action which would otherwise be available, as precluding any action that would otherwise be available, or as precluding the imposition of penalties or sanctions or the pursuit of remedies otherwise provided for by law, except that this section may not be construed to permit duplicate enforcement of penalties, sanctions, and remedies provided for under part II of this chapter. Furthermore, the provisions of this section may not be construed to preclude the applicability of any other provision of law which now applies, or may in the future apply, to prohibit, penalize, or impose sanctions or remedies for any conduct that violates this section.

History.—s. 1, ch. 99-232.



501.971 - Fictitious Name Act not abrogated.

501.971 Fictitious Name Act not abrogated.—This act is not intended to abrogate or modify the Fictitious Name Act, s. 865.09. Any person who acts in accordance with the requirements of s. 865.09 is not in violation of s. 501.97, as created by this act, without actual misrepresentation as contemplated under this chapter.

History.—s. 2, ch. 99-232.



501.972 - Actions based upon use of a creation that is not protected under federal copyright law.

501.972 Actions based upon use of a creation that is not protected under federal copyright law.—

(1) Except as provided in subsection (2), the use of an idea, procedure, process, system, method of operation, concept, principle, discovery, thought, or other creation that is not a work of authorship protected under federal copyright law does not give rise to a claim or cause of action, in law or in equity, unless the parties to the claim or cause of action have executed a writing sufficient to indicate that a contract has been made between them governing such use.

(2) Subsection (1) does not affect or limit:

(a) Any cause of action based in copyright, trademark, patent, or trade secret; or

(b) Any defense raised in connection with a cause of action described in paragraph (a).

History.—s. 4, ch. 2006-196.



501.973 - Chambers of commerce.

501.973 Chambers of commerce.—

(1) For the purposes of this section:

(a) “Business entity” means any corporation, partnership, limited partnership, proprietorship, firm, enterprise, franchise, association, self-employed individual, or trust, whether fictitiously named or not, doing business in this state.

(b) “Chamber of commerce” means a voluntary membership, dues-paying organization of business and professional persons dedicated, as stated in the articles of incorporation or bylaws of the organization, to improving the economic climate and business development of the community, area, or region in which the organization is located and which:

1. Operates as an approved not-for-profit corporation under chapter 617 and as a corporation or association qualified for tax-exempt status under s. 501(c)(3) or s. 501(c)(6) of the Internal Revenue Code of 1986, as amended.

2. Files any required corporation annual reports with the Secretary of State and, if applicable, required annual information returns with the United States Internal Revenue Service.

3. Is governed by a volunteer board of directors of at least seven members who are elected from among the membership of the organization and who serve without compensation.

(2) A business entity, other than a chamber of commerce, shall not use the term “chamber of commerce” in its name or to describe itself, except for binational chambers of commerce recognized by the Office of International Affairs of the Department of State or chambers of commerce in existence on or before October 1, 1992. Any business entity which violates this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) This section imposes no requirement for oversight or regulation of a business entity name, trademark, trade name, or other requirement for filing or registration under any provision of law.

(4) Subject to the provisions of s. 495.151, a chamber of commerce may sue any business entity that is not a chamber of commerce as defined in this section to enjoin such entity from using the term “chamber of commerce” in its name or to describe itself as a chamber of commerce in any business or commerce.

History.—s. 5, ch. 2007-232.



501.974 - Veterans’ organizations; prohibition against advertising.

501.974 Veterans’ organizations; prohibition against advertising.—

(1) As used in this section, the term:

(a) “Business entity” means any corporation, partnership, limited partnership, proprietorship, firm, enterprise, franchise, association, individual, or trust, whether fictitiously named or not, doing business in this state.

(b) “Veterans’ organization” means a business entity whose net earnings do not inure to the benefit of any private shareholder or individual and that exists substantially for one or more of the following purposes:

1. Promoting the social welfare of the community.

2. Assisting disabled and needy war veterans and members of the United States Armed Forces and their dependents, and the widows and orphans of deceased veterans.

3. Providing entertainment, care, and assistance to hospitalized veterans or members of the United States Armed Forces.

4. Carrying on programs to perpetuate the memory of deceased veterans and members of the United States Armed Forces, and to comfort their survivors.

5. Conducting programs for religious, charitable, scientific, literary, or educational purposes.

6. Providing insurance benefits for their members or dependents of their members or both.

7. Providing social and recreational activities for their members.

8. The earnings of the organization are devoted to charitable, religious, scientific, literary, educational, or fraternal purposes.

(2) A business entity may not advertise or hold itself out to the public as a veterans’ organization or similar entity unless the entity is a veterans’ organization.

(3) A business entity that violates subsection (2) violates the Florida Deceptive and Unfair Trade Practices Act under part II.

(4) Consistent with part II, a veterans’ organization whose membership is limited to past or present members of the United States Armed Forces, individuals who are cadets or are spouses, widows, widowers, ancestors, or lineal descendants of past or present members of the United States Armed Forces or of cadets may bring an action to obtain a declaratory judgment that a business entity is violating this section and to enjoin the entity who has violated, is violating, or is otherwise likely to violate this section.

(5) A business entity that knowingly and intentionally represents itself as a veterans’ organization or similar organization but that does not comply with subsection (2) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 2013-126.






Part VI - UNFAIR OR DECEPTIVE ACTS OR PRACTICES;VEHICLES (ss. 501.975-501.98)

501.975 - Definitions.

501.975 Definitions.—As used in this part, the term:

(1) “Customer” includes a customer’s designated agent.

(2) “Dealer” means a motor vehicle dealer as defined in s. 320.27, but does not include a motor vehicle auction as defined in s. 320.27(1)(c)4.

(3) “Replacement item” means a tire, bumper, bumper fascia, glass, in-dashboard equipment, seat or upholstery cover or trim, exterior illumination unit, grill, sunroof, external mirror, and external body cladding. The replacement of up to three of these items does not constitute repair of damage if each item is replaced because of a product defect or damaged due to vandalism while the new motor vehicle is under the control of the dealer and the items are replaced with original manufacturer equipment, unless an item is replaced due to a crash, collision, or accident.

(4) “Threshold amount” means 3 percent of the manufacturer’s suggested retail price of a motor vehicle or $650, whichever is less.

(5) “Vehicle” means any automobile, truck, bus, recreational vehicle, or motorcycle required to be licensed under chapter 320 for operation over the roads of Florida, but does not include trailers, mobile homes, travel trailers, or trailer coaches without independent motive power.

History.—s. 28, ch. 2001-196; s. 1, ch. 2013-186.



501.976 - Actionable, unfair, or deceptive acts or practices.

501.976 Actionable, unfair, or deceptive acts or practices.—It is an unfair or deceptive act or practice, actionable under the Florida Deceptive and Unfair Trade Practices Act, for a dealer to:

(1) Represent directly or indirectly that a motor vehicle is a factory executive vehicle or executive vehicle unless such vehicle was purchased directly from the manufacturer or a subsidiary of the manufacturer and the vehicle was used exclusively by the manufacturer, its subsidiary, or a dealer for the commercial or personal use of the manufacturer’s, subsidiary’s, or dealer’s employees.

(2) Represent directly or indirectly that a vehicle is a demonstrator unless the vehicle complies with the definition of a demonstrator in s. 320.60(3).

(3) Represent the previous usage or status of a vehicle to be something that it was not, or make usage or status representations unless the dealer has correct information regarding the history of the vehicle to support the representations.

(4) Represent the quality of care, regularity of servicing, or general condition of a vehicle unless known by the dealer to be true and supportable by material fact.

(5) Represent orally or in writing that a particular vehicle has not sustained structural or substantial skin damage unless the statement is made in good faith and the vehicle has been inspected by the dealer or his or her agent to determine whether the vehicle has incurred such damage.

(6) Sell a vehicle without fully and conspicuously disclosing in writing at or before the consummation of sale any warranty or guarantee terms, obligations, or conditions that the dealer or manufacturer has given to the buyer. If the warranty obligations are to be shared by the dealer and the buyer, the method of determining the percentage of repair costs to be assumed by each party must be disclosed. If the dealer intends to disclaim or limit any expressed or implied warranty, the disclaimer must be in writing in a conspicuous manner and in lay terms in accordance with chapter 672 and the Magnuson-Moss Warranty—Federal Trade Commission Improvement Act.

(7) Provide an express or implied warranty and fail to honor such warranty unless properly disclaimed pursuant to subsection (6).

(8) Misrepresent warranty coverage, application period, or any warranty transfer cost or conditions to a customer.

(9) Obtain signatures from a customer on contracts that are not fully completed at the time the customer signs or which do not reflect accurately the negotiations and agreement between the customer and the dealer.

(10) Require or accept a deposit from a prospective customer prior to entering into a binding contract for the purchase and sale of a vehicle unless the customer is given a written receipt that states how long the dealer will hold the vehicle from other sale and the amount of the deposit, and clearly and conspicuously states whether and upon what conditions the deposit is refundable or nonrefundable.

(11) Add to the cash price of a vehicle as defined in s. 520.02(2) any fee or charge other than those provided in that section and in rule 69V-50.001, Florida Administrative Code. All fees or charges permitted to be added to the cash price by rule 69V-50.001, Florida Administrative Code, must be fully disclosed to customers in all binding contracts concerning the vehicle’s selling price.

(12) Alter or change the odometer mileage of a vehicle.

(13) Sell a vehicle without disclosing to the customer the actual year and model of the vehicle.

(14) File a lien against a new vehicle purchased with a check unless the dealer fully discloses to the purchaser that a lien will be filed if purchase is made by check and fully discloses to the buyer the procedures and cost to the buyer for gaining title to the vehicle after the lien is filed.

(15) Increase the price of the vehicle after having accepted an order of purchase or a contract from a buyer, notwithstanding subsequent receipt of an official price change notification. The price of a vehicle may be increased after a dealer accepts an order of purchase or a contract from a buyer if:

(a) A trade-in vehicle is reappraised because it subsequently is damaged, or parts or accessories are removed;

(b) The price increase is caused by the addition of new equipment, as required by state or federal law;

(c) The price increase is caused by the revaluation of the United States dollar by the Federal Government, in the case of a foreign-made vehicle;

(d) The price increase is caused by state or federal tax rate changes; or

(e) Price protection is not provided by the manufacturer, importer, or distributor.

(16) Advertise the price of a vehicle unless the vehicle is identified by year, make, model, and a commonly accepted trade, brand, or style name. The advertised price must include all fees or charges that the customer must pay, including freight or destination charge, dealer preparation charge, and charges for undercoating or rustproofing. State and local taxes, tags, registration fees, and title fees, unless otherwise required by local law or standard, need not be disclosed in the advertisement. When two or more dealers advertise jointly, with or without participation of the franchisor, the advertised price need not include fees and charges that are variable among the individual dealers cooperating in the advertisement, but the nature of all charges that are not included in the advertised price must be disclosed in the advertisement.

(17) Charge a customer for any predelivery service required by the manufacturer, distributor, or importer for which the dealer is reimbursed by the manufacturer, distributor, or importer.

(18) Charge a customer for any predelivery service without having printed on all documents that include a line item for predelivery service the following disclosure: “This charge represents costs and profit to the dealer for items such as inspecting, cleaning, and adjusting vehicles, and preparing documents related to the sale.”

(19) Fail to disclose damage to a new motor vehicle, as defined in s. 319.001(9), of which the dealer had actual knowledge, if the dealer’s actual cost of repairs exceeds the threshold amount, excluding replacement items.

In any civil litigation resulting from a violation of this section, when evaluating the reasonableness of an award of attorney’s fees to a private person, the trial court shall consider the amount of actual damages in relation to the time spent.

History.—s. 29, ch. 2001-196; s. 4, ch. 2002-4; s. 1, ch. 2002-54; s. 19, ch. 2002-235; s. 7, ch. 2003-269; s. 139, ch. 2008-4; s. 43, ch. 2008-176.



501.98 - Demand letter.

501.98 Demand letter.—

(1) As a condition precedent to initiating any civil litigation, including arbitration, arising under this chapter against a motor vehicle dealer, which may also include its employees, agents, principals, sureties, and insurers, a claimant must give the dealer a written demand letter at least 30 days before initiating the litigation.

(2) The demand letter, which must be completed in good faith, must:

(a) State the name, address, and telephone number of the claimant.

(b) State the name and address of the dealer.

(c) Describe the underlying facts of the claim, including a statement describing each item for which actual damages are claimed.

(d) State the amount of damages, or, if not available, the claimant’s best estimate of the amount of damages.

(e) To the extent available to the claimant, be accompanied by all transaction or other documents upon which the claim is based.

In any challenge to the claimant’s compliance with this subsection, the demand letter shall be deemed satisfactory if it contains sufficient information to reasonably put the dealer on notice of the nature of the claim and the relief sought.

(3) The demand letter must be delivered by the United States Postal Service or by a nationally recognized carrier, return receipt requested, to the address at which the subject vehicle was purchased or leased or at which the subject transaction occurred, or an address at which the dealer regularly conducts business.

(4) Notwithstanding any provision of this chapter:

(a) A claimant may not initiate civil litigation, including arbitration, against a dealer or its employees, agents, principals, sureties, or insurers for a claim arising under this chapter related to, or in connection with, the transaction or event described in the demand letter if, within 30 days after receipt of the demand letter, the dealer pays the claimant the amount sought in the demand letter, plus a surcharge of the lesser of $500 or 10 percent of the damages claimed.

(b) A dealer and its employees, agents, principals, sureties, and insurers may not be required to pay the attorney fees of the claimant in any action brought under this chapter if:

1. The dealer, within 30 days after receipt of the demand letter, notifies the claimant in writing, and a court or arbitrator subsequently agrees that the amount sought in the demand letter is not reasonable in light of the facts of the transaction or event described in the demand letter or if the demand letter includes items and amounts not properly recoverable under this chapter; or

2. The claimant fails to sufficiently comply with this section; however, to the extent that there is a challenge to the sufficiency of the demand letter, the demand letter shall be deemed satisfactory if it contains sufficient information to reasonably put the dealer on notice of the nature of the claim and the amount and relief sought such that the dealer could appropriately respond.

(5) The demand letter required by this section expires 30 days after receipt by the dealer, unless renewed by the claimant, and does not place a limitation on the damages that the claimant may claim in any subsequently maintained civil litigation, including arbitration. Payment of the damages claimed in the demand letter and the required surcharge as set forth in this section within 30 days after receipt of the demand letter:

(a) Does not constitute an admission of any wrongdoing or liability by the dealer.

(b) Is protected under s. 90.408 from introduction as evidence during any civil litigation, including arbitration.

(c) Releases the dealer and its employees, agents, principals, sureties, and insurers from any claim, suit, or other action that could be brought arising out of, or in connection with, the specific transaction, event, or occurrence described in the demand letter; but does not serve as a release as to items of damages that are not recoverable under this chapter.

(6) The applicable time limitations for initiating an action under this chapter are tolled for 30 days after the date of delivery of the demand letter to the dealer pursuant to subsection (3), or such other period agreed to in writing and signed by the parties after the demand letter is received by the dealer.

(7) This section does not apply to any action brought as a class action that is ultimately certified as a class action or to any action brought by the enforcing authority.

(8) If a claimant initiates civil litigation, including arbitration, without first complying with this section, the court or arbitrator shall stay the action upon timely motion until the claimant complies with this section. Attorney fees and court or arbitration costs incurred by the claimant before compliance with this section are not recoverable under this chapter.

(9) This section applies only to civil litigation, including arbitration, arising out of a transaction for which the dealer has provided the following written notice to the consumer, which must be acknowledged by the consumer, and which must be in a font size no smaller than that of the predominant text on the page in which the notice is disclosed, or if it is disclosed by itself, in a font size of at least 12 point:

Section 501.98, Florida Statutes, requires that, at least 30 days before bringing any claim against a motor vehicle dealer for an unfair or deceptive trade practice, a consumer must provide the dealer with a written demand letter stating the name, address, and telephone number of the consumer; the name and address of the dealer; a description of the facts that serve as the basis for the claim; the amount of damages; and copies of any documents in the possession of the consumer which relate to the claim. Such notice must be delivered by the United States Postal Service or by a nationally recognized carrier, return receipt requested, to the address where the subject vehicle was purchased or leased or where the subject transaction occurred, or an address at which the dealer regularly conducts business.

History.—s. 2, ch. 2013-186.






Part VII - PATENT TROLL PREVENTION ACT (ss. 501.991-501.997)

501.991 - Legislative intent; construction.

501.991 Legislative intent; construction.—

(1) The Legislature recognizes that it is preempted from passing any law that conflicts with federal patent law. However, the Legislature recognizes that the state is dedicated to building an entrepreneurial and business-friendly economy where businesses and consumers alike are protected from abuse and fraud. This includes protection from abusive and bad faith demands and litigation.

(2) Patents encourage research, development, and innovation. Patent holders have a legitimate right to enforce their patents. The Legislature does not wish to interfere with good faith patent litigation or the good faith enforcement of patents. However, the Legislature recognizes a growing issue: the frivolous filing of bad faith patent claims that have led to technical, complex, and especially expensive litigation.

(3) The expense of patent litigation, which may cost millions of dollars, can be a significant burden on companies and small businesses. Not only do bad faith patent infringement claims impose undue burdens on individual businesses, they undermine the state’s effort to attract and nurture technological innovations. Funds spent to help avoid the threat of bad faith litigation are no longer available for serving communities through investing in producing new products, helping businesses expand, or hiring new workers. The Legislature wishes to help businesses avoid these costs by encouraging good faith assertions of patent infringement and the expeditious and efficient resolution of patent claims.

(4) This part may not be construed to:

(a) Limit the rights and remedies available to the state or a person under any other law;

(b) Alter or restrict the Attorney General’s authority under any other law regarding claims of patent infringement; or

(c) Prohibit a person who owns, or has a right to license or enforce, a patent from:

1. Notifying other parties of such person’s ownership of, or rights under, the patent;

2. Offering the patent to other parties for license or sale;

3. Notifying other parties of such parties’ infringement of the patent as provided by 35 U.S.C. s. 287; or

4. Seeking compensation for past or present infringement of, or license to, the patent.

History.—s. 7, ch. 2015-92; s. 1, ch. 2016-101.



501.992 - Definitions.

501.992 Definitions.—As used in this part, the term:

(1) “Demand letter” means a written communication, including e-mail, asserting or claiming that a person has engaged in patent infringement.

(2) “Institution of higher education” means an educational institution as defined in 20 U.S.C. s. 1001(a).

(3) “Target” means a person residing in, incorporated in, or organized under the laws of this state who purchases, rents, leases, or otherwise obtains a product or service in the commercial market which is not for resale in the commercial market.

History.—s. 8, ch. 2015-92; s. 2, ch. 2016-101.



501.993 - Bad faith assertions of patent infringement.

501.993 Bad faith assertions of patent infringement.—A person may not send a demand letter to a target which makes a bad faith assertion of patent infringement. A demand letter makes a bad faith assertion of patent infringement if it:

(1) Includes a claim that the target, or a person affiliated with the target, has infringed a patent and that the target is legally liable for such infringement; and

(2) Meets one or more of the following criteria:

(a) The demand letter falsely asserts that the sender has filed a lawsuit in connection with the claim.

(b) The demand letter asserts a claim that is objectively baseless due to any of the following:

1. The sender, or a person whom the sender represents, lacks a current right to license the patent to, or enforce the patent against, the target.

2. The patent is invalid or unenforceable pursuant to a final judgment or an administrative order.

3. The infringing activity alleged in the demand letter occurred after the expiration of the patent.

(c) The demand letter is likely to materially mislead a reasonable person because it does not contain sufficient information to inform the target of all of the following:

1. The identity of the person asserting the claim, including the name and address of such person.

2. The patent alleged to have been infringed, including the patent number of such patent.

3. At least one product, service, or technology of the target alleged to infringe the patent, or at least one activity of the target which is alleged to infringe the patent.

History.—s. 9, ch. 2015-92; s. 3, ch. 2016-101.



501.995 - Private right of action.

501.995 Private right of action.—A person aggrieved by a violation of this part may bring an action in a court of competent jurisdiction. A court may award the following remedies to a prevailing plaintiff in an action brought pursuant to this section:

(1) Equitable relief;

(2) Actual damages;

(3) Costs and fees, including reasonable attorney fees; and

(4) Punitive damages in an amount not to exceed $75,000. However, such punitive damages may only be awarded if the court determines that the person asserting the patent infringement claim has repeatedly violated this part.

History.—s. 11, ch. 2015-92; s. 5, ch. 2016-101.



501.996 - Enforcement.

501.996 Enforcement.—A violation of this part is an unfair or deceptive trade practice under part II of this chapter.

History.—s. 12, ch. 2015-92.



501.997 - Exemptions.

501.997 Exemptions.—This part does not apply to an institution of higher education, to a technology transfer organization owned by or affiliated with an institution of higher education, or to a demand letter or an assertion of patent infringement that includes a claim for relief arising under 35 U.S.C. s. 271(e)(2) or 42 U.S.C. s. 262.

History.—s. 13, ch. 2015-92.









Chapter 502 - MILK, MILK PRODUCTS, AND FROZEN DESSERTS

502.012 - Definitions.

502.012 Definitions.—As used in this chapter, the term:

(1) “Bulk milk pickup tanker” means a vehicle, including the truck and tank, and necessary attachments, used by a milk hauler to transport bulk raw milk for pasteurization from a dairy farm to a milk plant, receiving station, or transfer station.

(2) “Dairy farm” means any place or premises where one or more cows, goats, sheep, water buffalo, or other hooved mammals are kept and from which a part or all of the milk is provided, sold, or offered for sale.

(3) “Department” means the Department of Agriculture and Consumer Services.

(4) “Frozen dessert” means a specific standardized frozen dessert described in 21 C.F.R. part 135 and any other food defined by rule of the department that resembles such standardized frozen dessert but does not conform to the specific description of such standardized frozen dessert in 21 C.F.R. part 135. The term includes, but is not limited to, a quiescently frozen confection, a quiescently frozen dairy confection, a frozen dietary dairy dessert, and a frozen dietary dessert.

(5) “Frozen desserts manufacturer” means a person who manufactures, processes, converts, partially freezes, or freezes any mix or frozen dessert for distribution or sale.

(6) “Frozen desserts plant” means any location or premises at which frozen desserts or mix are manufactured, processed, or frozen for distribution or sale at wholesale.

(7) “Frozen desserts retail establishment” means any location or premises, including a retail store, stand, hotel, boardinghouse, restaurant, vehicle, or mobile unit, at which frozen desserts are frozen, partially frozen, or dispensed for sale at retail.

(8) “Frozen dietary dairy dessert” or “frozen dietary dessert” means a food for any special dietary use, prepared by freezing, with or without agitation, and composed of a pasteurized mix that may contain fat, protein, carbohydrates, natural or artificial sweeteners, flavoring, stabilizers, emulsifiers, vitamins, and minerals.

(9) “Grade ‘A’ pasteurized milk ordinance” means the document entitled “Grade ‘A’ Pasteurized Milk Ordinance, United States Department of Health and Human Services, Public Health Service, Food and Drug Administration,” including all associated appendices, as adopted by department rule.

(10) “Imitation milk and imitation milk products” means those foods that have the physical characteristics, such as taste, flavor, body, texture, or appearance, of milk or milk products as defined in this chapter and the Grade “A” pasteurized milk ordinance but do not come within the definition of “milk” or “milk products” and are nutritionally inferior to the product imitated.

(11) “Milk” means the lacteal secretion, practically free from colostrum, obtained by the complete milking of one or more healthy cows, goats, sheep, water buffalo, or other hooved mammals.

(12) “Milk distributor” means any person who offers for sale or sells to another person any milk or milk product.

(13) “Milk products” means products made with milk that is processed in some manner, including being whipped, acidified, cultured, concentrated, lactose-reduced, or sodium-reduced or aseptically processed, or having the addition or subtraction of milkfat, the addition of safe and suitable microbial organisms, or the addition of safe and suitable optional ingredients for protein, vitamin, or mineral fortification. “Milk products” do not include products such as evaporated milk, condensed milk, eggnog in a rigid metal container, dietary products, infant formula, or ice cream and other desserts.

(14) “Milkfat” or “butterfat” means the fat contained in milk.

(15) “Milk hauler” means any person who transports raw milk or raw milk products to or from a milk plant, receiving station, or transfer station.

(16) “Milk plant” means any place, premises, or establishment where milk or milk products are collected, handled, processed, stored, pasteurized, aseptically processed, bottled, or prepared for distribution.

(17) “Milk plant operator” means any person responsible for receiving, processing, pasteurizing, or packaging milk and milk products, or performing any other related operation.

(18) “Milk producer” means any person who operates a dairy farm and provides, sells, or offers for sale milk to a milk plant, receiving station, or transfer station.

(19) “Milk tank truck” means either a bulk milk pickup tanker or a milk transport tank.

(20) “Milk transport tank” means a vehicle, including the truck and tank, used by a milk hauler to transport bulk shipments of milk from a milk plant, receiving station, or transfer station to another milk plant, receiving station, or transfer station.

(21) “Quiescently frozen confection” means a clean and wholesome frozen, sweetened, flavored product that, while being frozen, was not stirred or agitated (generally known as quiescent freezing). The confection may be acidulated with food-grade acid, may contain milk solids or water, or may be made with or without added harmless pure or imitation flavoring and with or without harmless coloring. The finished product must not contain more than 0.5 percent by weight of stabilizer composed of wholesome, edible material and must not contain less than 17 percent by weight of total food solids. In the production of the confection, processing or mixing before quiescent freezing that develops in the finished confection mix any physical expansion in excess of 10 percent may not be used.

(22) “Quiescently frozen dairy confection” means a clean and wholesome frozen product made from water, milk products, and sugar, with added harmless pure or imitation flavoring, with or without added harmless coloring, with or without added stabilizer, or with or without added emulsifier, that, while being frozen, was not stirred or agitated (generally known as quiescent freezing). The confection must not contain less than 13 percent by weight of total milk solids, less than 33 percent by weight of total food solids, more than 0.5 percent by weight of stabilizer, or more than 0.2 percent by weight of emulsifier. Stabilizer and emulsifier must be composed of wholesome, edible material. In the production of a quiescently frozen dairy confection, processing or mixing before quiescently freezing that develops in the finished confection mix any physical expansion in excess of 10 percent may not be used.

(23) “Raw milk” means unprocessed milk.

(24) “Receiving station” means any place, premises, or establishment where raw milk is received, collected, handled, stored, or cooled and is prepared for further transporting.

(25) “Substitute milk and substitute milk products” means those foods that have the physical characteristics, such as taste, flavor, body, texture, or appearance, of milk or milk products as defined in this chapter and the Grade “A” pasteurized milk ordinance but do not come within the definition of “milk” or “milk products” and are nutritionally equivalent to the product for which they are substitutes.

(26) “Transfer station” means any place, premises, or establishment where milk or milk products are transferred directly from one milk tank truck to another.

(27) “Washing station” means any place, premises, or establishment where milk tank trucks are cleaned and sanitized.

History.—s. 2, ch. 67-263; ss. 14, 35, ch. 69-106; s. 1, ch. 70-247; ss. 2, 3, ch. 71-211; s. 187, ch. 71-377; s. 1, ch. 73-356; s. 1, ch. 75-14; s. 1, ch. 76-282; s. 1, ch. 77-174; ss. 1, 7, ch. 80-83; s. 4, ch. 85-94; s. 1, ch. 91-64; s. 5, ch. 93-68; ss. 1, 15, ch. 94-92; s. 12, ch. 2001-279; s. 4, ch. 2007-67; s. 18, ch. 2011-206.



502.013 - Purpose; intent.

502.013 Purpose; intent.—

(1) PURPOSE.—The purpose of this chapter is to:

(a) Ensure, without undue burden on either the regulatory agency or the dairy industry, that milk, milk products, frozen desserts, and frozen dessert mix sold or offered for sale in this state are produced under sanitary conditions, are wholesome and fit for human consumption, and are correctly labeled as to grade, quality, and source of production.

(b) Encourage uniformity and a high level of sanitation in milk and frozen dessert production practices in this state.

(c) Facilitate the shipment and acceptance of milk and milk products of high sanitary quality in interstate and intrastate commerce.

(d) Ensure the normal flow of fresh wholesome milk and milk products from the farmer to the consumer by uniform regulation of the shelf life of milk and milk products in this state.

(2) INTENT.—

(a) It is the intent of the Legislature to:

1. Eliminate, to the extent practicable, overlapping and unnecessary inspections of dairy farms, milk plants, and frozen dessert plants which may be performed by any agency of state or local government.

2. Pay for the regulation of milk and milk products, except as otherwise provided in s. 502.053, through the General Revenue Fund.

(b) It is not the intent of the Legislature to limit the authority of any agency of state or local government to take immediate action incident to the production, processing, or distribution of milk, milk products, and frozen desserts when such action is necessary to protect the public health.

History.—s. 2, ch. 94-92; s. 19, ch. 2011-206.



502.014 - Powers and duties.

502.014 Powers and duties.—

(1) The department shall administer and enforce all regulatory laws currently in effect governing:

(a) The production, processing, and distribution of milk, milk products, frozen desserts, and frozen dessert mix.

(b) The sanitation and sanitary practices of establishments where food and drink, including milk and milk products, are sold for consumption on the premises, except food service establishments regulated under chapters 381 and 509.

(c) The sanitary and healthful condition of the food and drink sold or offered for sale by establishments under the department’s jurisdiction pursuant to paragraph (b).

(d) The laboratory work of testing and analyzing milk, milk products, frozen desserts, and frozen dessert mix.

(2)(a) The department shall conduct onsite inspections of dairy farms, milk plants, and frozen dessert plants and collect test samples of milk, milk products, and frozen desserts as required by this chapter.

(b) The department shall designate employees who shall be certified by the United States Food and Drug Administration as state milk sanitation rating officers, sampling surveillance officers, and laboratory evaluation officers in accordance with the requirements published in “Methods of Making Sanitation Ratings of Milk Shippers,” “Evaluation of Milk Laboratories,” and “Procedures Governing the Cooperative State-Public Health Service/Food and Drug Administration Program for Certification of Interstate Milk Shippers,” respectively, as adopted by department rule. These officers shall conduct routine sanitation compliance survey ratings of milk producers, milk plants, laboratories, receiving stations, transfer stations, and manufacturers of single-service containers for milk and milk products. These ratings shall be made in accordance with the recommendations of the United States Food and Drug Administration published in “Methods of Making Sanitation Ratings of Milk Shippers.”

(3) The department shall define by rule “cottage cheese” and “dry-curd cottage cheese.” The department shall periodically update these definitions to maintain conformity with the federal definitions.

(4) The department may impound any reconstituted or recombined milk or any adulterated or misbranded milk or milk product to prevent its use for human consumption, and may dispose of it in a manner that does not create a nuisance.

(5) The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement and enforce the provisions of this chapter. In adopting these rules, the department shall be guided by and may conform to the definitions and standards of the administrative procedures and provisions of the Grade “A” pasteurized milk ordinance and other applicable federal requirements. The rules shall include, but are not limited to:

(a) Standards for milk, milk products, and frozen desserts.

(b) Provisions for the production, transportation, processing, handling, sampling, examination, grading, labeling, and sale of all milk, milk products, frozen desserts, and imitation and substitute milk and milk products sold for public consumption in this state.

(c) Provisions for the inspection of dairy herds, dairy farms, frozen dessert plants, and milk plants.

(d) Provisions for the issuance and revocation of permits issued by the department pursuant to this chapter.

(6) The department shall not conduct routine tests or inspections on raw milk that is shipped from outside the state. Nothing in this subsection shall be construed to limit the authority of the department to review industry records or sample milk or frozen desserts at any stage of production, processing, or distribution in cases of suspected hazard to public health.

History.—s. 3, ch. 94-92; s. 174, ch. 98-200; s. 13, ch. 2001-279; s. 8, ch. 2005-210; s. 5, ch. 2007-67; s. 20, ch. 2011-206; s. 13, ch. 2012-190.



502.015 - General Inspection Trust Fund.

502.015 General Inspection Trust Fund.—Any moneys collected by the department pursuant to this chapter shall be deposited in the General Inspection Trust Fund and used solely for the programs in this chapter.

History.—s. 4, ch. 94-92; s. 28, ch. 2006-26; s. 15, ch. 2008-5.



502.042 - Labeling of shelf life.

502.042 Labeling of shelf life.—To ensure consumers full disclosure of the date beyond which milk or milk products may no longer be offered for sale, all dairy processors shall establish, and legibly label as prescribed by rule of the department, the maximum shelf-life period during which milk and milk products may be offered for sale. For purposes of this requirement, to “legibly label” means to label the package or container with conspicuous and easily readable boldfaced print or type in distinct contrast to the background, by color. The department shall periodically conduct shelf-life studies to review the keeping quality of milk and milk products and shall sample periodically the products of the dairy processors to determine if the shelf-life dating used by the processors complies with the minimum standards of quality.

History.—s. 1, ch. 72-60; s. 2, ch. 76-282; s. 5, ch. 93-68; ss. 6, 15, ch. 94-92.



502.053 - Permits and fees; requirements; exemptions; temporary permits.

502.053 Permits and fees; requirements; exemptions; temporary permits.—

(1) PERMITS.—

(a) Each Grade “A” milk plant, whether located in the state or outside the state, and each manufacturing milk plant, milk producer, milk hauler, milk hauling service, washing station operator, milk plant operator, milk distributor, single-service-container manufacturer, receiving station, and transfer station in the state shall apply to the department for a permit to operate. The application shall be on forms developed by the department.

(b) Each frozen dessert plant, whether located in the state or outside the state, that manufactures frozen desserts or other products defined in this chapter and offers these products for sale in this state must apply to the department for a permit to operate. The application must be submitted on forms prescribed by the department. All frozen dessert permits expire on June 30 of each year.

(c) Permits are nontransferable between persons or locations and are subject to suspension or revocation as provided in this chapter.

(2) FEES.—The initial application for a frozen dessert plant permit must be accompanied by a permit fee of $200. The annual permit renewal fee is $100.

(3) REQUIREMENTS.—

(a) To obtain a permit, an applicant must satisfy all requirements that are defined by the department in rule and must agree to comply with the applicable provisions of this chapter and rules adopted under this chapter. The department shall mail a copy of the permit to the applicant to signify that administrative requirements have been met.

(b) All permitholders must maintain records of transactions concerning the procurement, production, and processing of milk and milk products as required in the Grade “A” pasteurized milk ordinance and grant department inspectors access to such records during all reasonable hours.

(c) In addition to the testing required in the Grade “A” pasteurized milk ordinance and its appendices, each milk plant operator in the state shall be responsible for routine testing and inspection of raw milk shipped from outside the state prior to processing and shall notify the department when such testing and inspection indicate a violation of the standards contained in the Grade “A” pasteurized milk ordinance.

(d) Each frozen dessert plant permitholder must report monthly, quarterly, semiannually, or annually, as required by the department, the number of gallons of frozen dessert or frozen dessert mix sold or manufactured by the permitholder in this state.

(4) EXEMPTIONS.—

(a) The following persons shall be exempt from milk hauler permit requirements:

1. Milk producers who transport milk or milk products only from their own dairy farms.

2. Employees of a milk distributor or milk plant operator who possesses a valid permit.

3. Drivers of bulk milk tank trucks between locations who do not collect milk from farms.

(b) Grocery stores, restaurants, soda fountains, and similar establishments where milk or milk products are served or sold, but not processed, may be exempted from permit requirements.

(c) Frozen desserts retail establishments as defined in s. 502.012 are exempt from this chapter.

(5) TEMPORARY PERMITS.—

(a) The department may issue a temporary permit for a period not exceeding 90 days to milk producers who have submitted an application to the department and passed a preliminary inspection as required in the Grade “A” pasteurized milk ordinance.

(b) During this 90-day period, the department shall act expeditiously to determine compliance with all relevant laws and, upon finding compliance, shall issue a permit pursuant to subsection (1).

History.—s. 7, ch. 94-92; s. 14, ch. 2001-279; s. 6, ch. 2007-67; s. 22, ch. 2011-206; s. 14, ch. 2012-190.



502.054 - Inspection and reinspection.

502.054 Inspection and reinspection.—

(1) The department shall establish a schedule for inspections which shall require routine inspections in accordance with the minimum requirements contained in the Grade “A” pasteurized milk ordinance and more frequent inspections or reinspections for permitholders with serious or repeated violations.

(2) The department shall inspect frozen desserts and frozen dessert plants that handle and process mix and manufacture frozen desserts for wholesale. Inspections must be based on the frequency and severity of a violation. However, the department must comply with all federal requirements governing inspections.

History.—s. 8, ch. 94-92; s. 7, ch. 2007-67; s. 23, ch. 2011-206.



502.091 - Milk and milk products which may be sold.

502.091 Milk and milk products which may be sold.—

(1) Only Grade “A” pasteurized milk and milk products, pasteurized manufactured milk products, ice cream, and frozen desserts, and cheese made from pasteurized milk shall be sold at retail to the final consumer or to food service establishments as defined in chapter 381, food establishments as defined in chapter 500, or public food service establishments as defined in chapter 509. Cheese made from raw milk may also be sold at retail to the final consumer or to food service establishments as defined in chapter 381, food establishments as defined in chapter 500, or public food service establishments as defined in chapter 509 if the cheese is aged more than 60 days at a temperature above 35° F.

(a) In an emergency, however, the department may authorize the sale of reconstituted pasteurized milk products, or pasteurized milk and milk products that have not been graded or the grade of which is unknown, in which case such milk and milk products shall be appropriately labeled, as determined by the department.

(b) If the department determines that milk is fit for human consumption even though it is less than Grade “A” because the producer failed to comply with the sanitation or bacterial standards defined in this chapter, or if any specific shipment of milk fails to comply with standards of the Grade “A” pasteurized milk ordinance, the department may issue a permit allowing the milk to be used in ungraded products, such as frozen desserts, which are being processed by such milk plant. During processing of such milk, it shall be pasteurized at a temperature of at least 175° F. for at least 15 seconds or at least 160° F. for at least 30 minutes.

(2) Milk that is in final package form for beverage use shall have been pasteurized and shall contain at least 8.25 percent milk solids-not-fat and at least 3.25 percent milkfat.

History.—s. 2, ch. 67-263; ss. 14, 35, ch. 69-106; s. 1, ch. 75-14; s. 4, ch. 80-83; s. 17, ch. 92-180; s. 5, ch. 93-68; ss. 9, 15, ch. 94-92; s. 15, ch. 2001-279; s. 9, ch. 2005-210; s. 8, ch. 2007-67; s. 24, ch. 2011-206.



502.121 - Future dairy farms and milk and frozen dessert plants.

502.121 Future dairy farms and milk and frozen dessert plants.—

(1) All future construction or extensive alteration of milk houses, milking barns, stables, parlors, transfer stations, and milk and frozen dessert plants regulated under this chapter must meet certain minimum specifications and requirements which the department shall establish.

(2) Anyone who plans to construct a new milk house, milking barn, stable, parlor, transfer station, or milk or frozen dessert plant or extensively alter any such existing facility shall notify the department in writing of the intention to construct or alter, the date construction or alteration is to begin, and the legal description of the property for which the construction is planned.

(3) The minimum specifications in effect on the date of the original notification shall apply to the construction or alteration. If the construction does not meet these requirements and specifications, the department shall direct the owner to alter the construction to conform to them.

History.—s. 2, ch. 67-263; ss. 14, 35, ch. 69-106; s. 5, ch. 93-68; ss. 10, 15, ch. 94-92; s. 25, ch. 2011-206; s. 52, ch. 2015-4.



502.165 - Imitation and substitute milk and milk products.

502.165 Imitation and substitute milk and milk products.—

(1) DISPLAY.—All imitation and substitute milk and milk products sold in retail food stores shall be physically separated from milk or milk products by a partition or other device or divider in the dairy display case or other display-and-sale area.

(2) HEALTH STANDARDS.—In the interest of public health, imitation or substitute milk and milk products shall comply with the following standards:

(a) Temperature.—They shall be cooled to and maintained at 45° F. or 7° C. or less.

(b) Bacterial limits.—Bacterial limits shall be no greater than 20,000 per ml. However, these limits shall not apply to cultured products.

(c) Coliform.—Coliform shall not exceed 10 per ml.

(3) PERMIT.—Any person engaged in the manufacture of imitation or substitute milk or imitation or substitute milk products within this state shall obtain a permit from the department. Manufacturers of imitation or substitute milk or milk products outside this state shall hold a valid permit from the regulatory authority in their political jurisdiction and shall furnish the department a copy of the permit.

(4) PRODUCTS FOR SPECIAL DIETARY PURPOSES.—Products for special dietary purposes shall not mean or include any milk or cream from which none of the milk or butterfat has been extracted, whether or not condensed, evaporated, concentrated, powdered, dried, or desiccated, or to which has been added any substance rich in vitamins, or any distinctive proprietary food compound not readily mistaken for milk or cream or for condensed, evaporated, concentrated, powdered, dried, or desiccated milk or cream, if the compound is:

(a) Prepared and designed for the feeding of infants, young children, or sick or infirm persons and customarily used on the order of a physician.

(b) Packed in individual containers bearing a label which states in bold type that the contents are to be used for these purposes.

(5) FORMULATION.—Nothing in this section shall prevent the use, blending, or compounding of flavors with milk, cream, or skimmed or desiccated milk, whether in bulk or in containers, hermetically sealed or unsealed, if no fat or oil other than milkfat or butterfat has been added to or blended or compounded with it.

History.—s. 1, ch. 85-94; s. 18, ch. 92-180; s. 5, ch. 93-68; ss. 11, 15, ch. 94-92.



502.181 - Prohibited acts.

502.181 Prohibited acts.—It is unlawful for any person in this state to:

(1) Engage in the business of producing, hauling, transferring, receiving, processing, packaging, or distributing milk, milk products, or frozen desserts or operating a washing station, manufacturing single-service containers, manufacturing imitation or substitute milk or milk products, or testing for milkfat content, without first obtaining a permit or license from the department.

(2) Produce, provide, sell, offer for sale, or have in possession with intent to sell, any reconstituted or recombined milk or any adulterated or misbranded milk or milk product.

(3) Advertise, package, label, sell, or offer for sale, or cause to be advertised, packaged, labeled, sold, or offered for sale, any imitation or substitute milk or milk product in a manner that is untrue, deceptive, or misleading and which could cause consumers to think they are purchasing a Grade A milk or milk product.

(4) Repasteurize milk.

(5) Obstruct or resist any authorized inspector while in performance of inspection duties.

History.—s. 2, ch. 67-263; s. 4, ch. 70-247; s. 5, ch. 93-68; ss. 12, 15, ch. 94-92; s. 26, ch. 2011-206.



502.222 - Information relating to trade secrets confidential.

502.222 Information relating to trade secrets confidential.—The records of the department regarding matters encompassed by this chapter are public records, subject to chapter 119, except that any information that would reveal a trade secret, as defined in s. 812.081, of a dairy industry business is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. If the department determines that any information requested by the public will reveal a trade secret, it shall, in writing, inform the person making the request of that determination. The determination is a final order as defined in s. 120.52. This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 2, ch. 80-83; s. 1, ch. 87-49; s. 1, ch. 92-4; s. 5, ch. 93-68; s. 15, ch. 94-92; s. 335, ch. 96-406; s. 242, ch. 96-410; s. 13, ch. 2016-6.



502.231 - Penalty and injunction.

502.231 Penalty and injunction.—

(1) The department may enter an order imposing one or more of the following penalties against any person who violates any provision of this chapter:

(a) Issuance of a warning letter that relates to the class of the violation.

(b) Imposition of an administrative fine:

1. In the Class II category pursuant to s. 570.971 for each violation in the case of a frozen dessert licensee;

2. Ten percent of the license fee or $100, whichever is greater, for failure to report the information described in s. 502.053(3)(d); or

3. In the Class I category pursuant to s. 570.971 for each occurrence for any other violation.

When imposing a fine under this paragraph, the department must consider the degree and extent of harm caused by the violation, the cost of rectifying the damage, the benefit to the violator, whether the violation was committed willfully, and the violator’s compliance record.

(c) Revocation or suspension of any permit issued by the department under this chapter.

(2) A person who violates any of the provisions of this chapter commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) The circuit courts of this state may enjoin a violation on complaint of the department. The injunction shall issue without bond.

(4) Milk and milk product producers and handlers are subject to s. 500.172 and this section.

History.—s. 1, ch. 67-555; ss. 14, 35, ch. 69-106; s. 460, ch. 71-136; s. 20, ch. 92-180; ss. 2, 5, ch. 93-68; s. 15, ch. 94-92; s. 27, ch. 2011-206; s. 45, ch. 2014-150.



502.232 - Local regulations superseded.

502.232 Local regulations superseded.—All special or local acts, general laws of limited application, county ordinances or resolutions, municipal ordinances or resolutions, and municipal charter provisions that authorize the regulation of milk or milk products, or frozen desserts for wholesale, are superseded by this chapter and the rules adopted pursuant to this chapter.

History.—s. 2, ch. 74-370; s. 5, ch. 76-235; s. 5, ch. 93-68; ss. 13, 15, ch. 94-92; s. 28, ch. 2011-206.



502.301 - Dairy Industry Technical Council.

502.301 Dairy Industry Technical Council.—

(1) COMPOSITION.—The Dairy Industry Technical Council is created within the department and shall be composed of seven members as follows:

(a) Two citizens of the state, one of whom shall be associated with the Agricultural Extension Service of the University of Florida and the other with the College of Agricultural and Life Sciences of the University of Florida.

(b) An employee of the Department of Health.

(c) Two dairy farmers who are actively engaged in the production of milk in this state and who earn a major portion of their income from the production of milk. The commissioner shall appoint the two members from no fewer than four nor more than six nominees submitted by the recognized statewide organizations representing this group. In the absence of nominations, the commissioner shall appoint other persons qualified under this paragraph.

(d) Two distributors of milk. “Distributor” means a milk dealer who operates a milk gathering station or processing plant where milk is collected and bottled or otherwise processed and prepared for sale. The commissioner shall appoint the two members from no fewer than four nor more than six nominees submitted by the recognized statewide organizations representing this group. In the absence of nominations, the commissioner shall appoint other persons qualified under this paragraph.

(e) All members shall serve 4-year terms or until their successors are duly qualified and appointed. If a vacancy occurs, it shall be filled for the remainder of the term in the manner of an initial appointment.

(2) POWERS AND DUTIES; MEETINGS; PROCEDURES; RECORDS.—The meetings, powers and duties, procedures, and recordkeeping of the Dairy Industry Technical Council shall be pursuant to s. 570.232.

History.—s. 1, ch. 59-54; s. 6, ch. 61-407; ss. 14, 19, 35, ch. 69-106; s. 11, ch. 77-108; s. 461, ch. 77-147; s. 4, ch. 78-323; ss. 1, 2, 3, ch. 81-79; s. 1, ch. 82-46; s. 2, ch. 83-265; ss. 3, 6, 7, ch. 87-15; s. 5, ch. 91-429; s. 23, ch. 92-291; s. 23, ch. 93-169; s. 18, ch. 94-335; s. 254, ch. 99-8; s. 42, ch. 2011-206; s. 86, ch. 2014-150.

Note.—Former s. 570.42.






Chapter 504 - SPECIALIZED AGRICULTURAL PRODUCT LABELING

504.011 - Short title.

504.011 Short title.—This chapter shall be known and may be cited as the “Produce Labeling Act of 1979.”

History.—s. 1, ch. 79-121; s. 2, ch. 90-322; s. 91, ch. 2004-5.



504.012 - Label marking permitted; removal prohibited.

504.012 Label marking permitted; removal prohibited.—

(1) All producers, growers, and shippers of fresh fruits and vegetables and bee pollen and honey in this state shall be permitted to mark each individual fruit or vegetable, package of bee pollen, or package of honey in a conspicuous place as legibly, indelibly, and permanently as the nature of the fruit or vegetable, package of bee pollen, or package of honey will permit, in such manner as to indicate to an ultimate purchaser that the product was produced in Florida. Any fresh fruit or vegetable, package of bee pollen, or package of honey, including any package containing foreign honey blended with domestic honey, produced in any country other than the United States and offered for retail sale in Florida shall be marked individually in a conspicuous place as legibly, indelibly, and permanently as the nature of the fruit or vegetable, package of bee pollen, or package of honey will permit, in such manner as to indicate to an ultimate purchaser the country of origin. Markings shall be done prior to delivery into Florida.

(2) All retail vendors engaged in the business of selling products labeled or identified as to origin shall be prohibited from willfully and knowingly removing such labels or identifying marks.

History.—ss. 2, 3, ch. 79-121; s. 387, ch. 81-259; s. 2, ch. 83-14.



504.013 - Penalties.

504.013 Penalties.—Any person, firm, or corporation engaged in the business of the retail vending of fresh fruits, fresh vegetables, bee pollen, or honey who willfully and knowingly removes any labels or identifying marks from fruits, vegetables, bee pollen, or honey so labeled is guilty of a noncriminal violation as defined in s. 775.08(3) and upon conviction shall be punished as provided in s. 775.082(5) by a civil fine of not more than $500.

History.—s. 4, ch. 79-121; s. 3, ch. 83-14.



504.014 - Enforcement.

504.014 Enforcement.—The Department of Agriculture and Consumer Services shall be responsible for enforcing the provisions of this chapter.

History.—s. 5, ch. 79-121; s. 3, ch. 90-322; s. 92, ch. 2004-5.






Chapter 506 - STAMPED OR MARKED CONTAINERS AND BASKETS

506.19 - Protection of owners of marked or branded field boxes or other specified containers; recordation.

506.19 Protection of owners of marked or branded field boxes or other specified containers; recordation.—Any person who owns field boxes, pallets, crates, containers, or receptacles used in the general production, harvesting, packing, transportation, or marketing of fruits or vegetables or their byproducts or used for the storage or transport of agricultural or other commercial goods in this state may adopt for his or her exclusive use and ownership a mark or brand that designates or distinguishes his or her ownership and may identify his or her field boxes, pallets, crates, containers, or receptacles with a mark or brand using initials, symbols, designs, names, or any combination thereof, by plainly and distinctly stamping, stenciling, painting, cutting, etching, or burning the mark or brand into or upon both ends or sides of the field boxes, pallets, crates, receptacles, or containers. For purposes of any court or administrative proceeding, if a copy of the mark or brand is filed and recorded with the Department of Agriculture and Consumer Services pursuant to this chapter, the presence of this identifying mark or brand and the required registration number on any field box, pallet, crate, container, or receptacle is prima facie evidence of ownership.

History.—s. 1, ch. 16018, 1933; s. 1, ch. 16859, 1935; CGL 1936 Supp. 7087(1), (13); s. 1, ch. 67-18; ss. 14, 35, ch. 69-106; s. 1, ch. 72-47; s. 654, ch. 97-103; s. 1, ch. 2013-211.



506.20 - Filing and recording of marks and brands on field boxes.

506.20 Filing and recording of marks and brands on field boxes.—Any person desiring to avail herself or himself of the benefits of ss. 506.19-506.28, may make application to the Department of Agriculture and Consumer Services and shall file with such department a true copy and description of such identifying mark or brand, which, if entitled thereto under the provisions of ss. 506.19-506.28, shall be filed and recorded by such department in a book to be provided and kept by it for that purpose, and the name of the owner of such brand or mark shall be likewise entered into such record, and such department shall then assign or designate a permanent registered number to the owner of such brand or mark, said number to be assigned progressively as marks and brands are received and recorded, and the registered number so assigned shall then become a part of the registered brand or mark and shall plainly and distinctly be made to appear on such field boxes, pallets, crates, receptacles and containers, together with the identifying mark or brand referred to in s. 506.19 hereof. The department shall determine if such brand or mark so applied for is not a duplication of any brand or mark previously recorded by or with it, or does not so closely resemble the same as to be misleading or deceiving. If the brand or mark applied for does so resemble or is such a duplication of previously recorded brands or marks as to be misleading or deceiving, the application shall be denied and the applicant may file some other brand or mark in the manner described above. The books and records previously kept by the Secretary of State shall be transferred to the Commissioner of Agriculture upon the effective date of this act.

History.—s. 2, ch. 16018, 1933; s. 2, ch. 16859, 1935; CGL 1936 Supp. 7087(2), (14); s. 1, ch. 67-18; ss. 14, 35, ch. 69-106; s. 1, ch. 72-47; s. 655, ch. 97-103.



506.21 - Filing fee; issuance of certificate of recordation.

506.21 Filing fee; issuance of certificate of recordation.—The application for filing and recording shall be accompanied by a fee of $2 and thereupon, if consistent with the provisions of s. 506.20 the Department of Agriculture and Consumer Services shall issue to the person applying for registration and recordation of such mark or brand a certificate of such recordation and of the register number assigned thereto and thereafter it shall issue such certificates, in any number, to any person applying therefor, upon the payment of a fee of $1 for each certificate so issued, and such certificate shall, in all proceedings in all of the courts of this state be taken as proof of the adoption and recordation of such identifying mark or brand.

History.—s. 3, ch. 16018, 1933; s. 3, ch. 16859, 1935; CGL 1936 Supp. 7087(3), (15); s. 1, ch. 67-18; ss. 14, 35, ch. 69-106.



506.22 - Transfer, release, or sale of registered mark or brand.

506.22 Transfer, release, or sale of registered mark or brand.—The owner of any such registered mark or brand may transfer, release, or sell the same by an instrument in writing evidencing such transfer, release, or sale, and upon application to the Department of Agriculture and Consumer Services where such mark or brand is registered for the recordation of such instrument in writing, and upon the filing of the same with such department and the payment of a fee of $2 the department shall cause such instrument or transfer, release, or sale to be placed on record in a book provided and kept by it for that purpose, and certificates of such transfer, upon application therefor, shall be issued by it in like manner, upon the payment of like fees, as provided for the issuance of certificates under the provisions of s. 506.21.

History.—s. 4, ch. 16018, 1933; s. 4, ch. 16859, 1935; CGL 1936 Supp. 7087(4), (16); s. 1, ch. 67-18; ss. 14, 35, ch. 69-106.



506.23 - Application of law.

506.23 Application of law.—The provisions of ss. 506.19-506.28 shall not be construed to apply when fruits, vegetables, or their byproducts, are wrapped or packed in such accepted or prescribed standard containers as are prescribed and designated by the National Institute of Standards and Technology and are used only as receptacles or containers for fruits, vegetables, or their byproducts when offered for transportation or sale only.

History.—s. 10, ch. 16018, 1933; s. 10, ch. 16859, 1935; CGL 1936 Supp. 7087(5), (17); s. 5, ch. 90-320.



506.24 - Unauthorized possession of field boxes or other specified containers; penalty.

506.24 Unauthorized possession of field boxes or other specified containers; penalty.—

(1) Any person who shall have in his or her unauthorized possession any field box, pallet, crate, receptacle, or container marked or branded with any mark or brand registered under the provisions of ss. 506.19-506.28, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) The possession by any person of any field box, pallet, crate, container, or receptacle so marked or branded, in the absence of written authority therefor, shall be prima facie evidence of the violation of the provisions of this section. However, the owner of such recorded or registered mark or brand may, in writing, authorize and designate any person to use or have in his or her possession any such field boxes, pallets, crates, containers, or receptacles.

History.—s. 5, ch. 16018, 1933; s. 5, ch. 16019, 1933; s. 5, ch. 16859, 1935; CGL 1936 Supp. 7433(3), (8), (16); s. 468, ch. 71-136; s. 1, ch. 72-47; s. 656, ch. 97-103.



506.25 - Alteration or obliteration of marks or brands on field boxes or other specified containers.

506.25 Alteration or obliteration of marks or brands on field boxes or other specified containers.—If any person shall alter, change, remove or obliterate the registered mark or brand on any field box, pallet, crate, container, or receptacle other than his or her own or shall cause or procure the same to be done, with intent to claim the same, or to prevent identification thereof by the true owner, or use or have in his or her possession, any such field box, pallet, crate, container, or receptacle on which the registered mark or brand has been altered, changed, removed or obliterated, such person shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 6, ch. 16018, 1933; s. 6, ch. 16019, 1933; s. 6, ch. 16859, 1935; CGL 1936 Supp. 7433(4), (9), (17); s. 469, ch. 71-136; s. 1, ch. 72-47; s. 657, ch. 97-103.



506.26 - Purchase of marked field boxes or other specified containers from one other than owner.

506.26 Purchase of marked field boxes or other specified containers from one other than owner.—It is unlawful for any person to receive or to purchase any field box, pallet, crate, container, or receptacle marked or branded with registered mark or brand as herein provided, from any person other than the registered owner thereof or her or his duly authorized agent, and proof of such receipt or purchase shall be prima facie evidence in any court of this state that such receiver or purchaser received or purchased the same with knowledge that it was stolen or embezzled property, and upon conviction thereof, such receiver or purchaser shall be punished as for receiving stolen or embezzled property.

History.—s. 7, ch. 16018, 1933; s. 7, ch. 16019, 1933; s. 7, ch. 16859, 1935; CGL 1936 Supp. 7433(5), (10), (18); s. 1, ch. 72-47; s. 658, ch. 97-103.



506.265 - Purchase of plastic bulk merchandise containers.

506.265 Purchase of plastic bulk merchandise containers.—

(1) As used in this section, the term:

(a) “Bona fide purchaser” means a person who in good faith makes a purchase without knowledge of another person’s outstanding rights.

(b) “Noncash payment” means payment by a method other than coins or currency.

(c) “Plastic bulk merchandise container” means a plastic crate or shell used by a product manufacturer, distributor, or retailer for the bulk transportation or storage of goods, and includes a plastic pallet used as a portable platform upon which containers, products, or materials may be placed to facilitate handling.

(d) “Proof of ownership” means a bill of sale or other evidence showing that a person who claims to be the owner of an item is the bona fide purchaser who purchased the item for fair market value.

(2) A person who purchases five or more plastic bulk merchandise containers from one seller shall:

(a) Obtain from the seller proof of ownership of the containers.

(b) Maintain a record that contains the date of the transaction; the seller’s or consignee’s name, address, and telephone number; and a description of the containers, including the number of containers being sold, each container’s serial number, and other identifying marks.

(c) Verify the seller’s identity with a valid driver license or other government-issued photo identification card and maintain a copy thereof in the record of sale.

(d) Make a noncash payment for five or more plastic bulk merchandise containers and record the method of payment used in each transaction.

(3) The purchaser shall maintain required records for at least 2 years after the date of purchase or delivery, whichever is later. State attorneys of the judicial circuits in this state may inspect these records at any time upon reasonable notice.

(4)(a) As used in this subsection, the term “value” has the same meaning as provided in s. 812.012.

(b) A person who violates this section in a transaction valued at $10,000 or less commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) A person who violates this section in a transaction valued at more than $10,000 commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) A person who violates this section is liable to the owner of a stolen plastic bulk merchandise container for three times the replacement value of the stolen plastic bulk merchandise container. The owner of the plastic bulk merchandise container may bring an action in a court of competent jurisdiction to recover monetary damages and attorney fees and costs incurred in maintaining the action.

(5) This section does not apply to the collection, receipt, or recycling of plastic bulk merchandise containers by the operator of a waste management facility or an entity exempt from federal income tax under s. 501(c)(3) of the Internal Revenue Code.

History.—s. 2, ch. 2013-211.



506.27 - Refusal to deliver marked field boxes or other specified containers to owner upon demand.

506.27 Refusal to deliver marked field boxes or other specified containers to owner upon demand.—The refusal of any person in possession thereof to deliver any field box, pallet, crate, container, or receptacle so marked or branded and registered as herein provided, to the registered owner of the same or his or her duly authorized agent, upon the demand of such registered owner or authorized agent, when said demand is accompanied with a display of the certificate of recordation and number of the same, as furnished to the registered owner by the Department of Agriculture and Consumer Services, shall be prima facie evidence in any court of this state of a fraudulent intent to convert said field box, pallet, crate, container, or receptacle to the use of the person or persons, so in possession of the same, and to deprive the registered owner thereof, and any person convicted of a violation shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 16018, 1933; s. 8, ch. 16019, 1933; s. 8, ch. 16859, 1935; CGL 1936 Supp. 7433(6), (11), (19); s. 1, ch. 67-18; ss. 14, 35, ch. 69-106; s. 470, ch. 71-136; s. 1, ch. 72-47; s. 659, ch. 97-103.



506.28 - Sending marked field boxes or other specified containers out of state; penalty.

506.28 Sending marked field boxes or other specified containers out of state; penalty.—Any person who shall take or send out of the state, or cause to be taken or sent out of the state, any field box, pallet, crate, container, or receptacle so registered or branded as herein provided without the permission of the owner thereof shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 9, ch. 16018, 1933; s. 9, ch. 16019, 1933; s. 9, ch. 16859, 1935; CGL 1936 Supp. 7433(7), (12), (20); s. 471, ch. 71-136; s. 1, ch. 72-47.



506.501 - Carts, Cases, Baskets, Boxes, and Containers Act; short title.

506.501 Carts, Cases, Baskets, Boxes, and Containers Act; short title.—Sections 506.501-506.519 shall be known and may be cited as the “Carts, Cases, Baskets, Boxes, and Containers Act.”

History.—s. 1, ch. 83-262; s. 1, ch. 87-80.



506.502 - Definitions.

506.502 Definitions.—For the purposes of ss. 506.501-506.519, the term:

(1) “Bakery container” means any permanent type of container which is used by a bakery, distributor, retailer, or food service establishment or the agent of any of them as a means to transport, store, or carry bakery products.

(2) “Dairy case” means a wire or plastic container which holds 16 quarts or more of beverage and is used by a distributor, retailer, or its agent as a means to transport, store, or carry dairy products.

(3) “Department” means the Department of State.

(4) “Egg basket” means any permanent type of container which contains four dozen or more shell eggs and is used by a distributor, retailer, or its agent as a means to transport, store, or carry eggs.

(5) “Laundry cart” means a basket which is mounted on wheels and used in a coin-operated laundry or drycleaning establishment by a customer or an attendant for the purpose of transporting laundry and laundry supplies.

(6) “Name or mark” means any permanently affixed or permanently stamped name or mark which has been registered with the Department of State pursuant to s. 506.503 and is used for the purpose of identifying the registered owner of dairy cases, egg baskets, poultry boxes, or bakery containers.

(7) “Parking area” means a lot or other property provided by a retail establishment for the use of customers to park automobiles or other vehicles while doing business in that establishment.

(8) “Poultry box” means any permanent type of container which is used by a processor, distributor, retailer, food service establishment, or its agent as a means to transport, store, or carry poultry.

(9) “Registered owner” means any person, firm, corporation, or association registered with the department as the owner of an identifying name or mark described in subsection (6).

(10) “Shopping cart” means a basket mounted on wheels or a similar device which is generally used in a retail establishment by a customer for the purpose of transporting goods of any kind.

History.—s. 1, ch. 83-262; s. 2, ch. 87-80.



506.503 - Shopping carts, laundry carts, dairy cases, egg baskets, poultry boxes, and bakery containers; registration.

506.503 Shopping carts, laundry carts, dairy cases, egg baskets, poultry boxes, and bakery containers; registration.—Any person, firm, corporation, or association owning shopping carts, laundry carts, dairy cases, egg baskets, poultry boxes, or bakery containers may register with the Department of State a description of the name or mark affixed or stamped on such carts, cases, baskets, boxes, or containers for identification purposes. If the department determines that the name or mark is not a duplication of any name or mark previously recorded in its files and does not so closely resemble any other recorded name or mark as to be misleading or deceiving, it shall register and record such name or mark in a file to be provided and kept by the department for that purpose, along with the name and address of the registered owner of the name or mark. If the department determines that the name or mark so applied for is a duplication of any name or mark previously recorded by the department, or so closely resembles the previously recorded name or mark as to be misleading or deceiving, the application shall be denied; and the applicant may register some other name or mark in the manner described in this section.

History.—s. 1, ch. 83-262; s. 89, ch. 85-81; s. 3, ch. 87-80.



506.505 - Egg baskets; designation of owner.

506.505 Egg baskets; designation of owner.—Any person, firm, corporation, or association engaged in receiving, packing, handling, or selling eggs in permanent baskets which contain four dozen or more shell eggs may, in order to designate the ownership of such baskets or distinguish such baskets from other similar baskets, adopt, own, and use any name or mark and permanently affix or stamp such name or mark on any egg basket, except cardboard, fiberboard, or corrugated containers, which egg basket is owned by such person, firm, corporation, or association.

History.—s. 1, ch. 83-262.



506.506 - Poultry boxes; designation of owners.

506.506 Poultry boxes; designation of owners.—Any person, firm, corporation, or association engaged in receiving, packing, handling, or selling poultry in permanent boxes may, in order to designate the ownership of such boxes or distinguish such boxes from other similar boxes, adopt, own, and use any name or mark and permanently affix or stamp such name or mark on any poultry box, except cardboard, fiberboard, or wood containers, which poultry box is owned by such person, firm, corporation, or association.

History.—s. 1, ch. 83-262.



506.507 - Bakery containers; designation of owners.

506.507 Bakery containers; designation of owners.—Any person, firm, corporation, or association engaged in receiving, packing, handling, or selling bakery products in permanent containers may, in order to designate the ownership of such containers or distinguish such containers from other similar containers, adopt, own, and use any name or mark and permanently affix such name or mark on any bakery container it owns, except a cardboard, fiberboard, or corrugated container.

History.—s. 4, ch. 87-80.



506.508 - Illegal use of dairy cases, egg baskets, poultry boxes, or bakery containers.

506.508 Illegal use of dairy cases, egg baskets, poultry boxes, or bakery containers.—No person, firm, corporation, or association shall use for any purpose any container which is identified with or by any name or mark registered with the department as provided in s. 506.503 unless such person is the registered owner of the name or mark. No person, firm, corporation, or association shall deface, obliterate, destroy, cover up, or otherwise remove or conceal any such name or mark without the written consent of the registered owner.

History.—s. 1, ch. 83-262; s. 5, ch. 87-80.



506.509 - Possession of shopping carts, laundry carts, dairy cases, egg baskets, poultry boxes, or bakery containers.

506.509 Possession of shopping carts, laundry carts, dairy cases, egg baskets, poultry boxes, or bakery containers.—Any person who is in possession of any shopping cart, laundry cart, dairy case, egg basket, poultry box, or bakery container with a registered name or mark shall be presumed to be in possession of stolen property and is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082.

History.—s. 1, ch. 83-262; s. 6, ch. 87-80.



506.511 - Transportation of dairy cases, egg baskets, poultry boxes, or bakery containers; bill of lading.

506.511 Transportation of dairy cases, egg baskets, poultry boxes, or bakery containers; bill of lading.—It is unlawful for any common carrier or private carrier for hire, except those carriers engaged in the transporting of dairy products, eggs, poultry, or bakery products to and from farms or bakeries where produced, to receive or transport any container marked with a registered name or mark unless such carrier has in his or her possession a bill of lading or invoice therefor.

History.—s. 1, ch. 83-262; s. 90, ch. 85-81; s. 7, ch. 87-80; s. 670, ch. 97-103.



506.513 - Illegal use of shopping carts and laundry carts.

506.513 Illegal use of shopping carts and laundry carts.—It is a violation of ss. 506.501-506.519:

(1) To remove any shopping cart or laundry cart from the premises or parking area of a retail establishment with intent to deprive temporarily or permanently the owner of such cart, or the retailer, of possession of the cart.

(2) To remove a shopping cart or laundry cart, without written authorization, from its owner or from the premises or parking area of any retail establishment.

(3) To remove, obliterate, or alter any serial number or sign affixed to a shopping cart or laundry cart.

History.—s. 1, ch. 83-262.



506.5131 - Return of shopping carts; assessment of fees, fines, and costs.

506.5131 Return of shopping carts; assessment of fees, fines, and costs.—

(1) The rightful owner of any shopping cart with a registered name or mark found on public property shall be immediately notified of its recovery.

(2) Notwithstanding any other provision of law or local ordinance, no fee, fine, or costs may be assessed against the owner of a shopping cart unless the shopping cart was found on public property and was removed from the premises or parking area of a retail establishment by the owner of the shopping cart, or an employee acting on the owner’s behalf, and the fee, fine, or cost has been approved by the Department of Agriculture and Consumer Services. This subsection shall not apply to any ordinance adopted after January 31, 2002, and prior to June 30, 2002, that requires a business establishment to install a retention system to retain shopping carts within the real property boundaries of a business location.

History.—s. 12, ch. 98-396; s. 6, ch. 2006-165.



506.514 - Unlawful removal of dairy cases.

506.514 Unlawful removal of dairy cases.—It is a violation of ss. 506.501-506.519 for any person not in lawful possession of a dairy case to remove a dairy case from the premises, the parking area, or any other area of any retail establishment, or from any dairy delivery vehicle, if:

(1) The dairy case is marked on at least two sides with a registered name or mark; and

(2) A notice to the public, warning that use by any person other than the registered owner is punishable by law, is visibly displayed on the dairy case.

History.—s. 1, ch. 83-262.



506.515 - Unlawful removal of egg baskets, poultry boxes, or bakery containers.

506.515 Unlawful removal of egg baskets, poultry boxes, or bakery containers.—It is a violation of ss. 506.501-506.519 for any person not in lawful possession of an egg basket, poultry box, or bakery container to remove such egg basket, poultry box, or bakery container from the premises, the parking area, or any other area of any processor, bakery, distributor, retailer, or food service establishment.

History.—s. 1, ch. 83-262; s. 8, ch. 87-80.



506.517 - Deposits.

506.517 Deposits.—The requiring, taking, or accepting of any deposit upon delivery of any shopping cart, laundry cart, dairy case, egg basket, poultry box, or bakery container shall not be deemed a sale thereof, optional or otherwise.

History.—s. 1, ch. 83-262; s. 9, ch. 87-80.



506.518 - Penalty.

506.518 Penalty.—Any person who violates any of the provisions of ss. 506.501-506.519 is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 83-262; s. 10, ch. 87-80; s. 126, ch. 91-224.



506.519 - Scope of ss. 506.501-506.519.

506.519 Scope of ss. 506.501-506.519.—

(1) Sections 506.501-506.519 do not apply to the owner of a shopping cart, laundry cart, dairy case, egg basket, poultry box, or bakery container; to a retailer; to the agents or employees of such owner or retailer; or to a customer who has written consent from the owner of a shopping cart, laundry cart, dairy case, egg basket, poultry box, or bakery container, or from a retailer, to possess such cart, case, basket, box, or container or remove it from the premises or the parking area of the retail establishment.

(2) The provisions of ss. 506.501-506.519 are intended to be supplemental to the other provisions of this chapter and any other provisions of law governing the subject matter of ss. 506.501-506.519.

History.—s. 1, ch. 83-262; s. 11, ch. 87-80; s. 4, ch. 2000-272.






Chapter 507 - HOUSEHOLD MOVING SERVICES

507.01 - Definitions.

507.01 Definitions.—As used in this chapter, the term:

(1) “Accessorial services” means any service performed by a mover which results in a charge to the shipper and is incidental to the transportation or shipment of household goods, including, but not limited to, valuation coverage; preparation of written inventory; equipment, including dollies, hand trucks, pads, blankets, and straps; storage, packing, unpacking, or crating of articles; hoisting or lowering; waiting time; carrying articles excessive distances to or from the mover’s vehicle, which may be cited as “long carry”; overtime loading and unloading; reweighing; disassembly or reassembly; elevator or stair carrying; boxing or servicing of appliances; and furnishing of packing or crating materials. The term includes services not performed by the mover but performed by a third party at the request of the shipper or mover, if the charges for these services are to be paid to the mover by the shipper at or before the time of delivery.

(2) “Advertise” means to advise, announce, give notice of, publish, or call attention by use of oral, written, or graphic statement made in a newspaper or other publication or on radio or television, any electronic medium, or contained in any notice, handbill, sign, including signage on vehicle, flyer, catalog or letter, or printed on or contained in any tag or label attached to or accompanying any good.

(3) “Compensation” means money, fee, emolument, quid pro quo, barter, remuneration, pay, reward, indemnification, or satisfaction.

(4) “Contract for service” or “bill of lading” means a written document approved by the shipper in writing before the performance of any service which authorizes services from the named mover and lists the services and all costs associated with the household move and accessorial services to be performed.

(5) “Department” means the Department of Agriculture and Consumer Services.

(6) “Estimate” means a written document that sets forth the total costs and describes the basis of those costs, relating to a shipper’s household move, including, but not limited to, the loading, transportation or shipment, and unloading of household goods and accessorial services.

(7) “Household goods” or “goods” means personal effects or other personal property commonly found in a home, personal residence, or other dwelling, including, but not limited to, household furniture. The term does not include freight or personal property moving to or from a factory, store, or other place of business.

(8) “Household move” or “move” means the loading of household goods into a vehicle, moving container, or other mode of transportation or shipment; the transportation or shipment of those household goods; and the unloading of those household goods, when the transportation or shipment originates and terminates at one of the following ultimate locations, regardless of whether the mover temporarily stores the goods while en route between the originating and terminating locations:

(a) From one dwelling to another dwelling;

(b) From a dwelling to a storehouse or warehouse that is owned or rented by the shipper or the shipper’s agent; or

(c) From a storehouse or warehouse that is owned or rented by the shipper or the shipper’s agent to a dwelling.

(9) “Mover” means a person who, for compensation, contracts for or engages in the loading, transportation or shipment, or unloading of household goods as part of a household move. The term does not include a postal, courier, envelope, or package service that does not advertise itself as a mover or moving service.

(10) “Moving broker” or “broker” means a person who, for compensation, arranges for another person to load, transport or ship, or unload household goods as part of a household move or who, for compensation, refers a shipper to a mover by telephone, postal or electronic mail, Internet website, or other means.

(11) “Moving container” means a receptacle holding at least 200 cubic feet of volume which is used to transport or ship household goods as part of a household move.

(12) “Shipper” means a person who uses the services of a mover to transport or ship household goods as part of a household move.

(13) “Storage” means the temporary warehousing of a shipper’s goods while under the care, custody, and control of the mover.

History.—s. 1, ch. 2002-53; s. 3, ch. 2006-4; s. 1, ch. 2011-121.



507.02 - Construction; intent; application.

507.02 Construction; intent; application.—

(1) This chapter shall be construed liberally to:

(a) Establish the law of this state governing the loading, transportation or shipment, unloading, and affiliated storage of household goods as part of household moves.

(b) Address household moving practices in this state in a manner that is not inconsistent with federal law governing consumer protection.

(2) This chapter applies to the operations of any mover or moving broker engaged in the intrastate transportation or shipment of household goods originating in this state and terminating in this state. This chapter does not apply to shipments contracted by the United States, the state, or any local government or political subdivision of the state.

(3) This chapter is intended to secure the satisfaction and confidence of shippers and members of the public when using a mover.

(4) This chapter does not supersede the authority or jurisdiction of any federal agency for goods or services regulated or controlled under other provisions of law.

History.—s. 2, ch. 2002-53; s. 4, ch. 2006-4.



507.03 - Registration.

507.03 Registration.—

(1) Each mover and moving broker must register with the department, providing its legal business and trade name, mailing address, and business locations; the full names, addresses, and telephone numbers of its owners or corporate officers and directors and the Florida agent of the corporation; a statement whether it is a domestic or foreign corporation, its state and date of incorporation, its charter number, and, if a foreign corporation, the date it registered with the Department of State; the date on which the mover or broker registered its fictitious name if the mover or broker is operating under a fictitious or trade name; the name of all other corporations, business entities, and trade names through which each owner of the mover or broker operated, was known, or did business as a mover or moving broker within the preceding 5 years; and proof of the insurance or alternative coverages required under s. 507.04.

(2) A certificate evidencing proof of registration shall be issued by the department and must be prominently displayed in the mover’s or broker’s primary place of business.

(3)(a) Registration fees shall be calculated at the rate of $300 per year per mover or moving broker. All amounts collected shall be deposited by the Chief Financial Officer to the credit of the General Inspection Trust Fund of the department for the sole purpose of administration of this chapter.

(b) The department shall waive the initial registration fee for an honorably discharged veteran of the United States Armed Forces, the spouse of such a veteran, or a business entity that has a majority ownership held by such a veteran or spouse if the department receives an application, in a format prescribed by the department, within 60 months after the date of the veteran’s discharge from any branch of the United States Armed Forces. To qualify for the waiver, a veteran must provide to the department a copy of his or her DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs; the spouse of a veteran must provide to the department a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and a copy of a valid marriage license or certificate verifying that he or she was lawfully married to the veteran at the time of discharge; or a business entity must provide to the department proof that a veteran or the spouse of a veteran holds a majority ownership in the business, a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and, if applicable, a copy of a valid marriage license or certificate verifying that the spouse of the veteran was lawfully married to the veteran at the time of discharge.

(4) A registration must be renewed biennially on or before its expiration date. In order to establish staggered expiration dates, the department may extend the expiration date of a registration for a period not to exceed 12 months.

(5) Each contract of a mover or moving broker must include the phrase “  (NAME OF FIRM)   is registered with the State of Florida as a Mover or Moving Broker. Registration No.  .”

(6) Each advertisement of a mover or moving broker must include the phrase “Fla. Mover Reg. No.  ” or “Fla. IM No.  .” Each of the mover’s vehicles must clearly and conspicuously display a sign on the driver’s side door which includes at least one of these phrases in lettering of at least 1.5 inches in height.

(7) A registration is not valid for any mover or broker transacting business at any place other than that designated in the mover’s or broker’s application, unless the department is first notified in writing before any change of location. A registration issued under this chapter is not assignable, and the mover or broker may not conduct business under more than one name except as registered. A mover or broker desiring to change its registered name or location or designated agent for service of process at a time other than upon renewal of registration must notify the department of the change.

(8) The department may deny, refuse to renew, or revoke the registration of any mover or moving broker based upon a determination that the mover or moving broker, or any of the mover’s or moving broker’s directors, officers, owners, or general partners:

(a) Has failed to meet the requirements for registration as provided in this chapter;

(b) Has been convicted of a crime involving fraud, dishonest dealing, or any other act of moral turpitude;

(c) Has not satisfied a civil fine or penalty arising out of any administrative or enforcement action brought by any governmental agency or private person based upon conduct involving fraud, dishonest dealing, or any violation of this chapter;

(d) Has pending against him or her any criminal, administrative, or enforcement proceedings in any jurisdiction, based upon conduct involving fraud, dishonest dealing, or any other act of moral turpitude; or

(e) Has had a judgment entered against him or her in any action brought by the department or the Department of Legal Affairs under this chapter or ss. 501.201-501.213, the Florida Deceptive and Unfair Trade Practices Act.

(9) Each mover and moving broker shall provide evidence of the current and valid insurance or alternative coverages required under s. 507.04.

(10) At the request of the department, each moving broker shall provide a complete list of the movers that the moving broker has contracted or is affiliated with, advertises on behalf of, arranges moves for, or refers shippers to, including each mover’s complete name, address, telephone number, and e-mail address and the name of each mover’s owner or other principal.

History.—s. 3, ch. 2002-53; s. 12, ch. 2003-132; s. 566, ch. 2003-261; s. 5, ch. 2006-4; s. 2, ch. 2011-121; s. 24, ch. 2013-251; s. 15, ch. 2016-166.



507.04 - Required insurance coverages; liability limitations; valuation coverage.

507.04 Required insurance coverages; liability limitations; valuation coverage.—

(1) LIABILITY INSURANCE.—

(a)1. Except as provided in paragraph (b), each mover operating in this state must maintain current and valid liability insurance coverage of at least $10,000 per shipment for the loss or damage of household goods resulting from the negligence of the mover or its employees or agents.

2. The mover must provide the department with evidence of liability insurance coverage before the mover is registered with the department under s. 507.03. All insurance coverage maintained by a mover must remain in effect throughout the mover’s registration period. A mover’s failure to maintain insurance coverage in accordance with this paragraph constitutes an immediate threat to the public health, safety, and welfare. If a mover fails to maintain insurance coverage, the department may immediately suspend the mover’s registration or eligibility for registration, and the mover must immediately cease operating as a mover in this state. In addition, and notwithstanding the availability of any administrative relief pursuant to chapter 120, the department may seek from the appropriate circuit court an immediate injunction prohibiting the mover from operating in this state until the mover complies with this paragraph, a civil penalty not to exceed $5,000, and court costs.

(b) A mover that operates two or fewer vehicles, in lieu of maintaining the liability insurance coverage required under paragraph (a), may, and each moving broker must, maintain one of the following alternative coverages:

1. A performance bond in the amount of $25,000, for which the surety of the bond must be a surety company authorized to conduct business in this state; or

2. A certificate of deposit in a Florida banking institution in the amount of $25,000.

The original bond or certificate of deposit must be filed with the department and must designate the department as the sole beneficiary. The department must use the bond or certificate of deposit exclusively for the payment of claims to consumers who are injured by the fraud, misrepresentation, breach of contract, misfeasance, malfeasance, or financial failure of the mover or moving broker or by a violation of this chapter by the mover or broker. Liability for these injuries may be determined in an administrative proceeding of the department or through a civil action in a court of competent jurisdiction. However, claims against the bond or certificate of deposit must only be paid, in amounts not to exceed the determined liability for these injuries, by order of the department in an administrative proceeding. The bond or certificate of deposit is subject to successive claims, but the aggregate amount of these claims may not exceed the amount of the bond or certificate of deposit.

(2) MOTOR VEHICLE INSURANCE.—Each mover operating in this state must maintain current and valid motor vehicle insurance coverage, including combined bodily injury and property damage liability coverage in the following minimum amounts:

(a) Fifty thousand dollars per occurrence for a commercial motor vehicle with a gross weight of less than 35,000 pounds.

(b) One hundred thousand dollars per occurrence for a commercial motor vehicle with a gross weight of 35,000 pounds or more, but less than 44,000 pounds.

(c) Three hundred thousand dollars per occurrence for a commercial motor vehicle with a gross weight of 44,000 pounds or more.

(3) INSURANCE COVERAGES.—The insurance coverages required under paragraph (1)(a) and subsection (2) must be issued by an insurance company or carrier licensed to transact business in this state under the Florida Insurance Code as designated in s. 624.01. The department shall require a mover to present a certificate of insurance of the required coverages before issuance or renewal of a registration certificate under s. 507.03. The department shall be named as a certificateholder in the certificate and must be notified at least 10 days before cancellation of insurance coverage.

(4) LIABILITY LIMITATIONS; VALUATION RATES.—A mover may not limit its liability for the loss or damage of household goods to a valuation rate that is less than 60 cents per pound per article. A provision of a contract for moving services is void if the provision limits a mover’s liability to a valuation rate that is less than the minimum rate under this subsection. If a mover limits its liability for a shipper’s goods, the mover must disclose the limitation, including the valuation rate, to the shipper in writing at the time that the estimate and contract for services are executed and before any moving or accessorial services are provided. The disclosure must also inform the shipper of the opportunity to purchase valuation coverage if the mover offers that coverage under subsection (5).

(5) VALUATION COVERAGE.—A mover may offer valuation coverage to compensate a shipper for the loss or damage of the shipper’s household goods that are lost or damaged during a household move. If a mover offers valuation coverage, the coverage must indemnify the shipper for at least the minimum valuation rate required under subsection (4). The mover must disclose the terms of the coverage to the shipper in writing at the time that the estimate and contract for services are executed and before any moving or accessorial services are provided. The disclosure must inform the shipper of the cost of the valuation coverage, the valuation rate of the coverage, and the opportunity to reject the coverage. If valuation coverage compensates a shipper for at least the minimum valuation rate required under subsection (4), the coverage satisfies the mover’s liability for the minimum valuation rate.

History.—s. 4, ch. 2002-53; s. 13, ch. 2003-132; s. 6, ch. 2006-4; s. 25, ch. 2012-67.



507.05 - Estimates and contracts for service.

507.05 Estimates and contracts for service.—Before providing any moving or accessorial services, a contract and estimate must be provided to a prospective shipper in writing, must be signed and dated by the shipper and the mover, and must include:

(1) The name, telephone number, and physical address where the mover’s employees are available during normal business hours.

(2) The date the contract or estimate is prepared and any proposed date of the move.

(3) The name and address of the shipper, the addresses where the articles are to be picked up and delivered, and a telephone number where the shipper may be reached.

(4) The name, telephone number, and physical address of any location where the goods will be held pending further transportation, including situations where the mover retains possession of goods pending resolution of a fee dispute with the shipper.

(5) An itemized breakdown and description and total of all costs and services for loading, transportation or shipment, unloading, and accessorial services to be provided during a household move or storage of household goods.

(6) Acceptable forms of payment. A mover shall accept a minimum of two of the three following forms of payment:

(a) Cash, cashier’s check, money order, or traveler’s check;

(b) Valid personal check, showing upon its face the name and address of the shipper or authorized representative; or

(c) Valid credit card, which shall include, but not be limited to, Visa or MasterCard.

A mover must clearly and conspicuously disclose to the shipper in the estimate and contract for services the forms of payments the mover will accept, including the forms of payment described in paragraphs (a)-(c).

History.—s. 5, ch. 2002-53; s. 64, ch. 2003-1; s. 7, ch. 2006-4.



507.06 - Delivery and storage of household goods.

507.06 Delivery and storage of household goods.—

(1) A mover must relinquish household goods to a shipper and must place the goods inside a shipper’s dwelling or, if directed by the shipper, inside a storehouse or warehouse that is owned or rented by the shipper or the shipper’s agent, unless the shipper has not tendered payment in the amount specified in a written contract or estimate signed and dated by the shipper. A mover may not refuse to relinquish prescription medicines and goods for use by children, including children’s furniture, clothing, or toys, under any circumstances.

(2) A mover may not refuse to relinquish household goods to a shipper or fail to place the goods inside a shipper’s dwelling or, if directed by the shipper, inside a storehouse or warehouse that is owned or rented by the shipper or the shipper’s agent, based on the mover’s refusal to accept an acceptable form of payment.

(3) A mover that lawfully fails to relinquish a shipper’s household goods may place the goods in storage until payment is tendered; however, the mover must notify the shipper of the location where the goods are stored and the amount due within 5 days after receipt of a written request for that information from the shipper, which request must include the address where the shipper may receive the notice. A mover may not require a prospective shipper to waive any rights or requirements under this section.

History.—s. 6, ch. 2002-53; s. 8, ch. 2006-4.



507.07 - Violations.

507.07 Violations.—It is a violation of this chapter:

(1) To conduct business as a mover or moving broker, or advertise to engage in the business of moving or offering to move, without being registered with the department.

(2) To knowingly make any false statement, representation, or certification in any application, document, or record required to be submitted or retained under this chapter.

(3) To misrepresent or deceptively represent:

(a) The contract for services, bill of lading, or inventory of household goods for the move estimated.

(b) The timeframe or schedule for delivery or storage of household goods estimated.

(c) The price, size, nature, extent, qualities, or characteristics of accessorial or moving services offered.

(d) The nature or extent of other goods, services, or amenities offered.

(e) A shipper’s rights, privileges, or benefits.

(4) To fail to honor and comply with all provisions of the contract for services or bill of lading regarding the purchaser’s rights, benefits, and privileges thereunder.

(5) To withhold delivery of household goods or in any way hold goods in storage against the expressed wishes of the shipper if payment has been made as delineated in the estimate or contract for services.

(6)(a) To include in any contract any provision purporting to waive or limit any right or benefit provided to shippers under this chapter.

(b) To seek or solicit a waiver or acceptance of limitation from a shipper concerning rights or benefits provided under this chapter.

(c) To use a local mailing address, registration facility, drop box, or answering service in the promotion, advertising, solicitation, or sale of contracts, unless the mover’s, and, if applicable, the moving broker’s, fixed business address is clearly disclosed during any telephone solicitation and is prominently and conspicuously disclosed on all solicitation materials and on the contract.

(d) To commit any other act of fraud, misrepresentation, or failure to disclose a material fact.

(e) To refuse or fail, or for any of the mover’s or broker’s principal officers to refuse or fail, after notice, to produce any document or record or disclose any information required to be produced or disclosed.

(f) To knowingly make a false statement in response to any request or investigation by the department, the Department of Legal Affairs, or the state attorney.

(7) For a moving broker to enter into a contract or agreement for moving, loading, shipping, transporting, or unloading services with a mover who is not registered with the department pursuant to this chapter.

(8) For a mover to enter into a contract or agreement for moving, loading, shipping, transporting, or unloading services with a moving broker who is not registered with the department pursuant to this chapter.

History.—s. 7, ch. 2002-53; s. 9, ch. 2006-4; s. 3, ch. 2011-121; s. 25, ch. 2013-251.



507.08 - Deceptive and unfair trade practice.

507.08 Deceptive and unfair trade practice.—Acts, conduct, practices, omissions, failings, misrepresentations, or nondisclosures committed in violation of this chapter are deceptive and unfair trade practices under ss. 501.201-501.213, the Florida Deceptive and Unfair Trade Practices Act, and administrative rules adopted in accordance with the act.

History.—s. 8, ch. 2002-53; s. 10, ch. 2006-4.



507.09 - Administrative remedies; penalties.

507.09 Administrative remedies; penalties.—

(1) The department may enter an order doing one or more of the following if the department finds that a mover or moving broker, or a person employed or contracted by a mover or broker, has violated or is operating in violation of this chapter or the rules or orders issued pursuant to this chapter:

(a) Issuing a notice of noncompliance under s. 120.695.

(b) Imposing an administrative fine in the Class II category pursuant to s. 570.971 for each act or omission.

(c) Directing that the person cease and desist specified activities.

(d) Refusing to register or revoking or suspending a registration.

(e) Placing the registrant on probation, subject to the conditions specified by the department.

(2) The administrative proceedings which could result in the entry of an order imposing any of the penalties specified in subsection (1) are governed by chapter 120.

(3) The department may adopt rules under ss. 120.536(1) and 120.54 to administer this chapter.

History.—s. 9, ch. 2002-53; s. 11, ch. 2006-4; s. 46, ch. 2014-150.



507.10 - Civil penalties; remedies.

507.10 Civil penalties; remedies.—

(1) The department may institute a civil action in a court of competent jurisdiction to recover any penalties or damages authorized in this chapter and for injunctive relief to enforce compliance with this chapter.

(2) The department may seek a civil penalty in the Class II category pursuant to s. 570.971 for each violation of this chapter.

(3) The department may seek restitution for and on behalf of any shipper aggrieved or injured by a violation of this chapter.

(4) Any provision in a contract for services or bill of lading from a mover or moving broker that purports to waive, limit, restrict, or avoid any of the duties, obligations, or prescriptions of the mover or broker, as provided in this chapter, is void.

(5) The remedies provided in this chapter are in addition to any other remedies available for the same conduct, including those provided in local ordinances.

(6) Upon motion of the department in any action brought under this chapter, the court may make appropriate orders, including appointment of a master or receiver or sequestration of assets, to reimburse shippers found to have been damaged, to carry out a consumer transaction in accordance with the shipper’s reasonable expectations, or to grant other appropriate relief.

History.—s. 10, ch. 2002-53; s. 12, ch. 2006-4; s. 47, ch. 2014-150.



507.11 - Criminal penalties.

507.11 Criminal penalties.—

(1) The refusal of a mover or a mover’s employee, agent, or contractor to comply with an order from a law enforcement officer to relinquish a shipper’s household goods after the officer determines that the shipper has tendered payment of the amount of a written estimate or contract, or after the officer determines that the mover did not produce a signed estimate or contract upon which demand is being made for payment, is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A mover’s compliance with an order from a law enforcement officer to relinquish goods to a shipper is not a waiver or finding of fact regarding any right to seek further payment from the shipper.

(2) Except as provided in subsection (1), any person or business that violates this chapter commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 11, ch. 2002-53; s. 13, ch. 2006-4.



507.12 - General Inspection Trust Fund; payments.

507.12 General Inspection Trust Fund; payments.—Any moneys recovered by the department as a penalty under this chapter shall be deposited in the General Inspection Trust Fund.

History.—s. 12, ch. 2002-53; s. 14, ch. 2006-4.



507.13 - Local regulation.

507.13 Local regulation.—

(1)(a) Except as provided in paragraphs (b) and (c), this chapter preempts a local ordinance or regulation of a county or municipality which regulates transactions relating to movers of household goods or moving brokers.

(b) This chapter does not preempt an ordinance or regulation originally enacted by a county before January 1, 2011, or a subsequent amendment to such an ordinance or regulation. However, registration fees required by such an ordinance or regulation must be reasonable and may not exceed the cost of administering the ordinance or regulation. In addition, registration and bonding may be required only of a mover or moving broker whose principal place of business is located within that county’s jurisdiction.

(c) This section does not preempt a local government’s authority to levy a local business tax pursuant to chapter 205.

(2) The department may enter into a cooperative agreement with any county or municipality which provides for the referral, investigation, and prosecution of consumer complaints alleging violations of this chapter.

History.—s. 13, ch. 2002-53; s. 15, ch. 2006-4; s. 4, ch. 2011-121.






Chapter 509 - LODGING AND FOOD SERVICE ESTABLISHMENTS; MEMBERSHIP CAMPGROUNDS

Part I - PUBLIC LODGING AND PUBLIC FOOD SERVICEESTABLISHMENTS (ss. 509.013-509.417)

509.013 - Definitions.

509.013 Definitions.—As used in this chapter, the term:

(1) “Division” means the Division of Hotels and Restaurants of the Department of Business and Professional Regulation.

(2) “Operator” means the owner, licensee, proprietor, lessee, manager, assistant manager, or appointed agent of a public lodging establishment or public food service establishment.

(3) “Guest” means any patron, customer, tenant, lodger, boarder, or occupant of a public lodging establishment or public food service establishment.

(4)(a) “Public lodging establishment” includes a transient public lodging establishment as defined in subparagraph 1. and a nontransient public lodging establishment as defined in subparagraph 2.

1. “Transient public lodging establishment” means any unit, group of units, dwelling, building, or group of buildings within a single complex of buildings which is rented to guests more than three times in a calendar year for periods of less than 30 days or 1 calendar month, whichever is less, or which is advertised or held out to the public as a place regularly rented to guests.

2. “Nontransient public lodging establishment” means any unit, group of units, dwelling, building, or group of buildings within a single complex of buildings which is rented to guests for periods of at least 30 days or 1 calendar month, whichever is less, or which is advertised or held out to the public as a place regularly rented to guests for periods of at least 30 days or 1 calendar month.

License classifications of public lodging establishments, and the definitions therefor, are set out in s. 509.242. For the purpose of licensure, the term does not include condominium common elements as defined in s. 718.103.

(b) The following are excluded from the definitions in paragraph (a):

1. Any dormitory or other living or sleeping facility maintained by a public or private school, college, or university for the use of students, faculty, or visitors.

2. Any facility certified or licensed and regulated by the Agency for Health Care Administration or the Department of Children and Families or other similar place regulated under s. 381.0072.

3. Any place renting four rental units or less, unless the rental units are advertised or held out to the public to be places that are regularly rented to transients.

4. Any unit or group of units in a condominium, cooperative, or timeshare plan and any individually or collectively owned one-family, two-family, three-family, or four-family dwelling house or dwelling unit that is rented for periods of at least 30 days or 1 calendar month, whichever is less, and that is not advertised or held out to the public as a place regularly rented for periods of less than 1 calendar month, provided that no more than four rental units within a single complex of buildings are available for rent.

5. Any migrant labor camp or residential migrant housing permitted by the Department of Health under ss. 381.008-381.00895.

6. Any establishment inspected by the Department of Health and regulated by chapter 513.

7. Any nonprofit organization that operates a facility providing housing only to patients, patients’ families, and patients’ caregivers and not to the general public.

8. Any apartment building inspected by the United States Department of Housing and Urban Development or other entity acting on the department’s behalf that is designated primarily as housing for persons at least 62 years of age. The division may require the operator of the apartment building to attest in writing that such building meets the criteria provided in this subparagraph. The division may adopt rules to implement this requirement.

9. Any roominghouse, boardinghouse, or other living or sleeping facility that may not be classified as a hotel, motel, timeshare project, vacation rental, nontransient apartment, bed and breakfast inn, or transient apartment under s. 509.242.

(5)(a) “Public food service establishment” means any building, vehicle, place, or structure, or any room or division in a building, vehicle, place, or structure where food is prepared, served, or sold for immediate consumption on or in the vicinity of the premises; called for or taken out by customers; or prepared prior to being delivered to another location for consumption. The term includes a culinary education program, as defined in s. 381.0072(2), which offers, prepares, serves, or sells food to the general public, regardless of whether it is inspected by another state agency for compliance with sanitation standards.

(b) The following are excluded from the definition in paragraph (a):

1. Any place maintained and operated by a public or private school, college, or university:

a. For the use of students and faculty; or

b. Temporarily to serve such events as fairs, carnivals, food contests, cook-offs, and athletic contests.

2. Any eating place maintained and operated by a church or a religious, nonprofit fraternal, or nonprofit civic organization:

a. For the use of members and associates; or

b. Temporarily to serve such events as fairs, carnivals, food contests, cook-offs, or athletic contests.

Upon request by the division, a church or a religious, nonprofit fraternal, or nonprofit civic organization claiming an exclusion under this subparagraph must provide the division documentation of its status as a church or a religious, nonprofit fraternal, or nonprofit civic organization.

3. Any eating place maintained and operated by an individual or entity at a food contest, cook-off, or a temporary event lasting from 1 to 3 days which is hosted by a church or a religious, nonprofit fraternal, or nonprofit civic organization. Upon request by the division, the event host must provide the division documentation of its status as a church or a religious, nonprofit fraternal, or nonprofit civic organization.

4. Any eating place located on an airplane, train, bus, or watercraft which is a common carrier.

5. Any eating place maintained by a facility certified or licensed and regulated by the Agency for Health Care Administration or the Department of Children and Families or other similar place that is regulated under s. 381.0072.

6. Any place of business issued a permit or inspected by the Department of Agriculture and Consumer Services under s. 500.12.

7. Any place of business where the food available for consumption is limited to ice, beverages with or without garnishment, popcorn, or prepackaged items sold without additions or preparation.

8. Any theater, if the primary use is as a theater and if patron service is limited to food items customarily served to the admittees of theaters.

9. Any vending machine that dispenses any food or beverages other than potentially hazardous foods, as defined by division rule.

10. Any vending machine that dispenses potentially hazardous food and which is located in a facility regulated under s. 381.0072.

11. Any research and development test kitchen limited to the use of employees and which is not open to the general public.

(6) “Director” means the Director of the Division of Hotels and Restaurants of the Department of Business and Professional Regulation.

(7) “Single complex of buildings” means all buildings or structures that are owned, managed, controlled, or operated under one business name and are situated on the same tract or plot of land that is not separated by a public street or highway.

(8) “Temporary food service event” means any event of 30 days or less in duration where food is prepared, served, or sold to the general public.

(9) “Theme park or entertainment complex” means a complex comprised of at least 25 contiguous acres owned and controlled by the same business entity and which contains permanent exhibitions and a variety of recreational activities and has a minimum of 1 million visitors annually.

(10) “Third-party provider” means, for purposes of s. 509.049, any provider of an approved food safety training program that provides training or such a training program to a public food service establishment that is not under common ownership or control with the provider.

(11) “Transient establishment” means any public lodging establishment that is rented or leased to guests by an operator whose intention is that such guests’ occupancy will be temporary.

(12) “Transient occupancy” means occupancy when it is the intention of the parties that the occupancy will be temporary. There is a rebuttable presumption that, when the dwelling unit occupied is not the sole residence of the guest, the occupancy is transient.

(13) “Transient” means a guest in transient occupancy.

(14) “Nontransient establishment” means any public lodging establishment that is rented or leased to guests by an operator whose intention is that the dwelling unit occupied will be the sole residence of the guest.

(15) “Nontransient occupancy” means occupancy when it is the intention of the parties that the occupancy will not be temporary. There is a rebuttable presumption that, when the dwelling unit occupied is the sole residence of the guest, the occupancy is nontransient.

(16) “Nontransient” means a guest in nontransient occupancy.

History.—s. 1, ch. 73-325; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; s. 2, ch. 83-241; s. 3, ch. 87-117; s. 31, ch. 88-90; s. 2, ch. 88-275; ss. 2, 51, 52, ch. 90-339; s. 1, ch. 91-40; s. 4, ch. 91-429; s. 21, ch. 92-180; s. 1, ch. 93-53; s. 14, ch. 93-133; s. 36, ch. 94-180; s. 202, ch. 94-218; s. 42, ch. 95-210; s. 3, ch. 95-314; s. 2, ch. 96-384; s. 245, ch. 99-8; s. 7, ch. 2004-292; s. 1, ch. 2008-55; s. 25, ch. 2010-161; s. 1, ch. 2011-119; s. 1, ch. 2012-165; s. 275, ch. 2014-19; s. 1, ch. 2014-133; s. 1, ch. 2016-86; s. 2, ch. 2016-120.



509.032 - Duties.

509.032 Duties.—

(1) GENERAL.—The division shall carry out all of the provisions of this chapter and all other applicable laws and rules relating to the inspection or regulation of public lodging establishments and public food service establishments for the purpose of safeguarding the public health, safety, and welfare. The division shall be responsible for ascertaining that an operator licensed under this chapter does not engage in any misleading advertising or unethical practices.

(2) INSPECTION OF PREMISES.—

(a) The division has jurisdiction and is responsible for all inspections required by this chapter. The division is responsible for quality assurance. The division shall inspect each licensed public lodging establishment at least biannually, except for transient and nontransient apartments, which shall be inspected at least annually. Each establishment licensed by the division shall be inspected at such other times as the division determines is necessary to ensure the public’s health, safety, and welfare. The division shall adopt by rule a risk-based inspection frequency for each licensed public food service establishment. The rule must require at least one, but not more than four, routine inspections that must be performed annually, and may include guidelines that consider the inspection and compliance history of a public food service establishment, the type of food and food preparation, and the type of service. The division shall reassess the inspection frequency of all licensed public food service establishments at least annually. Public lodging units classified as vacation rentals or timeshare projects are not subject to this requirement but shall be made available to the division upon request. If, during the inspection of a public lodging establishment classified for renting to transient or nontransient tenants, an inspector identifies vulnerable adults who appear to be victims of neglect, as defined in s. 415.102, or, in the case of a building that is not equipped with automatic sprinkler systems, tenants or clients who may be unable to self-preserve in an emergency, the division shall convene meetings with the following agencies as appropriate to the individual situation: the Department of Health, the Department of Elderly Affairs, the area agency on aging, the local fire marshal, the landlord and affected tenants and clients, and other relevant organizations, to develop a plan that improves the prospects for safety of affected residents and, if necessary, identifies alternative living arrangements such as facilities licensed under part II of chapter 400 or under chapter 429.

(b) For purposes of performing required inspections and the enforcement of this chapter, the division has the right of entry and access to public lodging establishments and public food service establishments at any reasonable time.

(c) Public food service establishment inspections shall be conducted to enforce provisions of this part and to educate, inform, and promote cooperation between the division and the establishment.

(d) The division shall adopt and enforce sanitation rules consistent with law to ensure the protection of the public from food-borne illness in those establishments licensed under this chapter. These rules shall provide the standards and requirements for obtaining, storing, preparing, processing, serving, or displaying food in public food service establishments, approving public food service establishment facility plans, conducting necessary public food service establishment inspections for compliance with sanitation regulations, cooperating and coordinating with the Department of Health in epidemiological investigations, and initiating enforcement actions, and for other such responsibilities deemed necessary by the division. The division may not establish by rule any regulation governing the design, construction, erection, alteration, modification, repair, or demolition of any public lodging or public food service establishment. It is the intent of the Legislature to preempt that function to the Florida Building Commission and the State Fire Marshal through adoption and maintenance of the Florida Building Code and the Florida Fire Prevention Code. The division shall provide technical assistance to the commission in updating the construction standards of the Florida Building Code which govern public lodging and public food service establishments. Further, the division shall enforce the provisions of the Florida Building Code which apply to public lodging and public food service establishments in conducting any inspections authorized by this part. The division, or its agent, shall notify the local firesafety authority or the State Fire Marshal of any readily observable violation of a rule adopted under chapter 633 which relates to public lodging establishments or public food establishments, and the identification of such violation does not require any firesafety inspection certification.

(e)1. Relating to facility plan approvals, the division may establish, by rule, fees for conducting plan reviews and may grant variances from construction standards in hardship cases, which variances may be less restrictive than the provisions specified in this section or the rules adopted under this section. A variance may not be granted pursuant to this section until the division is satisfied that:

a. The variance shall not adversely affect the health of the public.

b. No reasonable alternative to the required construction exists.

c. The hardship was not caused intentionally by the action of the applicant.

2. The division’s advisory council shall review applications for variances and recommend agency action. The division shall make arrangements to expedite emergency requests for variances, to ensure that such requests are acted upon within 30 days of receipt.

3. The division shall establish, by rule, a fee for the cost of the variance process. Such fee shall not exceed $150 for routine variance requests and $300 for emergency variance requests.

(f) In conducting inspections of establishments licensed under this chapter, the division shall determine if each coin-operated amusement machine that is operated on the premises of a licensed establishment is properly registered with the Department of Revenue. Each month the division shall report to the Department of Revenue the sales tax registration number of the operator of any licensed establishment that has on location a coin-operated amusement machine and that does not have an identifying certificate conspicuously displayed as required by s. 212.05(1)(h).

(g) In inspecting public food service establishments, the department shall notify each inspected establishment of the availability of the food-recovery brochure developed under s. 595.420.

(3) SANITARY STANDARDS; EMERGENCIES; TEMPORARY FOOD SERVICE EVENTS.—The division shall:

(a) Prescribe sanitary standards which shall be enforced in public food service establishments.

(b) Inspect public lodging establishments and public food service establishments whenever necessary to respond to an emergency or epidemiological condition.

(c) Administer a public notification process for temporary food service events and distribute educational materials that address safe food storage, preparation, and service procedures.

1. Sponsors of temporary food service events shall notify the division not less than 3 days before the scheduled event of the type of food service proposed, the time and location of the event, a complete list of food service vendors participating in the event, the number of individual food service facilities each vendor will operate at the event, and the identification number of each food service vendor’s current license as a public food service establishment or temporary food service event licensee. Notification may be completed orally, by telephone, in person, or in writing. A public food service establishment or food service vendor may not use this notification process to circumvent the license requirements of this chapter.

2. The division shall keep a record of all notifications received for proposed temporary food service events and shall provide appropriate educational materials to the event sponsors and notify the event sponsors of the availability of the food-recovery brochure developed under s. 595.420.

3.a. Unless excluded under s. 509.013(5)(b), a public food service establishment or other food service vendor must obtain one of the following classes of license from the division: an individual license, for a fee of no more than $105, for each temporary food service event in which it participates; or an annual license, for a fee of no more than $1,000, that entitles the licensee to participate in an unlimited number of food service events during the license period. The division shall establish license fees, by rule, and may limit the number of food service facilities a licensee may operate at a particular temporary food service event under a single license.

b. Public food service establishments holding current licenses from the division may operate under the regulations of such a license at temporary food service events.

(4) STOP-SALE ORDERS.—The division may stop the sale, and supervise the proper destruction, of any food or food product when the director or the director’s designee determines that such food or food product represents a threat to the public safety or welfare. If the operator of a public food service establishment licensed under this chapter has received official notification from a health authority that a food or food product from that establishment has potentially contributed to any instance or outbreak of food-borne illness, the food or food product must be maintained in safe storage in the establishment until the responsible health authority has examined, sampled, seized, or requested destruction of the food or food product.

(5) REPORTS REQUIRED.—The division shall submit annually to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the chairs of the legislative appropriations committees a report, which shall state, but need not be limited to, the total number of active public lodging and public food service licenses in the state, the total number of inspections of these establishments conducted by the division to ensure the enforcement of sanitary standards, the total number of inspections conducted in response to emergency or epidemiological conditions, the number of violations of each sanitary standard, the total number of inspections conducted to meet the statutorily required number of inspections, and any recommendations for improved inspection procedures. The division shall also keep accurate account of all expenses arising out of the performance of its duties and all fees collected under this chapter. The report shall be submitted by September 30 following the end of the fiscal year.

(6) RULEMAKING AUTHORITY.—The division shall adopt such rules as are necessary to carry out the provisions of this chapter.

(7) PREEMPTION AUTHORITY.—

(a) The regulation of public lodging establishments and public food service establishments, including, but not limited to, sanitation standards, inspections, training and testing of personnel, and matters related to the nutritional content and marketing of foods offered in such establishments, is preempted to the state. This paragraph does not preempt the authority of a local government or local enforcement district to conduct inspections of public lodging and public food service establishments for compliance with the Florida Building Code and the Florida Fire Prevention Code, pursuant to ss. 553.80 and 633.206.

(b) A local law, ordinance, or regulation may not prohibit vacation rentals or regulate the duration or frequency of rental of vacation rentals. This paragraph does not apply to any local law, ordinance, or regulation adopted on or before June 1, 2011.

(c) Paragraph (b) does not apply to any local law, ordinance, or regulation exclusively relating to property valuation as a criterion for vacation rental if the local law, ordinance, or regulation is required to be approved by the state land planning agency pursuant to an area of critical state concern designation.

History.—ss. 1, 2, 9, ch. 6952, 1915; RGS 212, 213, 2130; s. 2, ch. 9264, 1923; CGL 245, 246, 3359; ss. 3, 4, ch. 16042, 1933; CGL 1936 Supp. 245, 246; s. 9, ch. 26945, 1951; s. 1, ch. 28129, 1953; ss. 1, 8, ch. 29821, 1955; s. 1, ch. 57-389; s. 1, ch. 63-420; ss. 12, 16, 35, ch. 69-106; s. 2, ch. 73-325; s. 135, ch. 73-333; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 39, 42, ch. 79-240; ss. 1, 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 3, 51, 52, ch. 90-339; s. 2, ch. 91-40; s. 4, ch. 91-429; s. 22, ch. 92-180; s. 2, ch. 93-53; s. 35, ch. 93-216; s. 19, ch. 94-314; s. 4, ch. 95-416; s. 137, ch. 95-418; s. 3, ch. 96-384; s. 1165, ch. 97-103; s. 1, ch. 98-275; s. 4, ch. 98-283; s. 246, ch. 99-8; s. 47, ch. 2000-141; s. 47, ch. 2000-154; s. 109, ch. 2000-349; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 11, ch. 2002-48; s. 1, ch. 2002-299; s. 96, ch. 2006-197; s. 2, ch. 2008-55; s. 3, ch. 2008-134; s. 2, ch. 2011-119; s. 76, ch. 2012-96; s. 1, ch. 2013-147; s. 146, ch. 2013-183; s. 1, ch. 2014-71; s. 2, ch. 2014-133; s. 48, ch. 2014-150; s. 66, ch. 2015-2; s. 1, ch. 2015-143; s. 2, ch. 2016-86.

Note.—Former ss. 509.03, 509.04, 511.11.



509.034 - Application.

509.034 Application.—Sections 509.141-509.162 and 509.401-509.417 apply to transients only. This chapter may not be used to circumvent the procedural requirements of the Florida Residential Landlord and Tenant Act.

History.—ss. 3, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 4, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.035 - Immediate closure due to severe public health threat.

509.035 Immediate closure due to severe public health threat.—The division shall, upon proper finding, immediately issue an order to close an establishment licensed under this chapter in the instance of a severe and immediate public health or safety or welfare threat as follows:

(1)(a) The director shall declare a public health threat upon a proper finding by the State Health Officer that the continued operation of a licensed establishment presents a severe and immediate threat to the public health.

(b) The director shall declare a threat to the public safety or welfare upon a proper finding by the director that the continued operation of a licensed establishment presents a severe and immediate threat to the public safety or welfare.

(2) Upon such determination, the division shall issue a notice to show cause and an emergency order of suspension. Such order shall be served upon the establishment by the division or its agent, and the establishment shall be closed. An operator who resists such closure is subject to further administrative action by the division and is punishable as provided in s. 509.281. The division shall provide an inspection within 24 hours following such closure and shall review all relevant information to determine whether the facility has met the requirements to resume operations.

(3) The division may attach a sign which states “Closed to Protect Public Health and Safety” to such an establishment and may require the licensee to immediately stop service until notification to the contrary is provided by the director.

History.—ss. 5, 52, ch. 90-339; s. 3, ch. 91-40; s. 4, ch. 91-429; s. 3, ch. 93-53; s. 53, ch. 2015-4.



509.036 - Public food service inspector standardization.

509.036 Public food service inspector standardization.—

(1) Any person performing required inspections of licensed public food service establishments for the division or its agent must:

(a) Be standardized by a food service evaluation officer certified by the federal Food and Drug Administration;

(b) Pass an approved food protection practices test as prescribed by s. 509.039; and

(c) Pass a written examination to demonstrate knowledge of the laws and rules which regulate public food service establishments.

(2) The division or its agent shall provide a minimum of 20 hours of continuing education annually for each public food service inspector. This continuing education shall include instruction in techniques to prevent food-borne illness, sanitation, and a review of relevant laws.

(3) An inspector may be subject to suspension or dismissal for cause as set forth in s. 110.227.

(4) Any costs incurred as a direct result of the requirements of subsection (1) shall be funded from the Hotel and Restaurant Trust Fund from the amounts deposited from public food service establishment license fees.

History.—s. 6, ch. 90-339; s. 15, ch. 91-201; s. 56, ch. 91-297; s. 4, ch. 91-429; s. 23, ch. 92-180; s. 15, ch. 93-53; s. 31, ch. 2002-299; s. 78, ch. 2013-18.



509.039 - Food service manager certification.

509.039 Food service manager certification.—It is the duty of the division to adopt, by rule, food safety protection standards for the training and certification of all food service managers who are responsible for the storage, preparation, display, or serving of foods to the public in establishments regulated under this chapter. The standards adopted by the division shall be consistent with the Standards for Accreditation of Food Protection Manager Certification Programs adopted by the Conference for Food Protection. These standards are to be adopted by the division to ensure that, upon successfully passing a test, approved by the Conference for Food Protection, a manager of a food service establishment shall have demonstrated a knowledge of basic food protection practices. The division may contract with an organization offering a training and certification program that complies with division standards and results in a certification recognized by the Conference for Food Protection to conduct an approved test and certify all test results to the division. Other organizations offering programs that meet the same requirements may also conduct approved tests and certify all test results to the division. The division may charge the organization it contracts with a fee of not more than $5 per certified test to cover the administrative costs of the division for the food service manager training and certification program. All managers employed by a food service establishment must have passed an approved test and received a certificate attesting thereto. Managers have a period of 30 days after employment to pass the required test. All public food service establishments must provide the division with proof of food service manager certification upon request, including, but not limited to, at the time of any division inspection of the establishment. The ranking of food service establishments is also preempted to the state; provided, however, that any local ordinances establishing a ranking system in existence prior to October 1, 1988, may remain in effect.

History.—s. 24, ch. 92-180; s. 4, ch. 93-53; s. 2, ch. 2002-299; s. 3, ch. 2008-55.



509.049 - Food service employee training.

509.049 Food service employee training.—

(1) The division shall adopt, by rule, minimum food safety protection standards for the training of all food service employees who are responsible for the storage, preparation, display, or serving of foods to the public in establishments regulated under this chapter. These standards shall not include an examination, but shall provide for a food safety training certificate program for food service employees to be administered by a private nonprofit provider chosen by the division.

(2) The division shall issue a request for competitive sealed proposals which includes a statement of the contractual services sought and all terms and conditions applicable to the contract. The division shall award the contract to the provider whose proposal is determined in writing to be the most advantageous to the state, taking into consideration the price and the other criteria set forth in the request for proposals. The division shall contract with a provider on a 4-year basis and is authorized to promulgate by rule a per employee fee to cover the contracted price for the program administered by the provider. In making its selection, the division shall consider factors including, but not limited to, the experience and history of the provider in representing the food service industry, the provider’s demonstrated commitment to food safety, and its ability to provide a statewide program with industry support and participation.

(3) Any food safety training program established and administered to food service employees utilized at a licensed public food service establishment prior to July 1, 2000, shall be submitted by the operator or the third-party provider to the division for its review and approval on or before September 1, 2004. If the food safety training program is found to be in substantial compliance with the division’s required criteria and is approved by the division, nothing in this section shall preclude any other operator of a food service establishment from also utilizing the approved program or require the employees of any operator to receive training from or pay a fee to the division’s contracted provider. Review and approval by the division of a program or programs under this section shall include, but need not be limited to, verification that the licensed public food service establishment utilized the program prior to July 1, 2000, and the minimum food safety standards adopted by the division in accordance with this section.

(4) Approval of a program is subject to the provider’s continued compliance with the division’s minimum program standards. The division may conduct random audits of any approved programs to determine compliance and may audit any program if it has reason to believe a program is not in compliance with this section. The division may revoke a program’s approval if it finds a program is not in compliance with this section or the rules adopted under this section.

(5) It shall be the duty of each public food service establishment to provide training in accordance with the described rule to all food service employees of the public food service establishment. The public food service establishment may designate any certified food service manager to perform this function. Food service employees must receive certification within 60 days after employment. Certification pursuant to this section shall remain valid for 3 years. All public food service establishments must provide the division with proof of employee training upon request, including, but not limited to, at the time of any division inspection of the establishment. Proof of training for each food service employee shall include the name of the trained employee, the date of birth of the trained employee, the date the training occurred, and the approved food safety training program used.

(6)(a) Third-party providers shall issue to a public food service establishment an original certificate for each employee certified by the provider and an original card to be provided to each certified employee. Such card or certificate shall be produced by the certified food service employee or by the public food service establishment, respectively, in its duly issued original form upon request of the division.

(b) Effective January 1, 2005, each third-party provider shall provide the following information on each employee upon certification and recertification: the name of the certified food service employee, the employee’s date of birth, the employing food service establishment, the name of the certified food manager who conducted the training, the training date, and the certification expiration date. This information shall be reported electronically to the division, in a format prescribed by the division, within 30 days of certification or recertification. The division shall compile the information into an electronic database that is not directly or indirectly owned, maintained, or installed by any nongovernmental provider of food service training. A public food service establishment that trains its employees using its own in-house, proprietary food safety training program approved by the division, and which uses its own employees to provide this training, shall be exempt from the electronic reporting requirements of this paragraph, and from the card or certificate requirement of paragraph (a).

(7) The division may adopt rules pursuant to ss. 120.536(1) and 120.54 necessary to administer this section. The rules may require:

(a) The use of application forms, which may require, but need not be limited to, the identification of training components of the program and an applicant affidavit attesting to the accuracy of the information provided in the application;

(b) Third-party providers to maintain and electronically submit information concerning establishments where they provide training or training programs pursuant to this section;

(c) Specific subject matter related to food safety for use in training program components; and

(d) The public food service establishment to be responsible for providing proof of employee training pursuant to this section, and the division may request production of such proof upon inspection of the establishment.

(8) The following are violations for which the division may impose administrative fines of up to $1,000 on a public food service establishment, or suspend or revoke the approval of a particular provider’s use of a food safety training program:

(a) Failure of a public food service establishment to provide proof of training pursuant to subsection (5) upon request by the division or an original certificate to the division when required pursuant to paragraph (6)(a).

(b) Failure of a third-party provider to submit required records pursuant to paragraph (6)(b) or to provide original certificates or cards to a public food service establishment or employee pursuant to paragraph (6)(a).

(c) Participating in falsifying any training record.

(d) Failure of the program to maintain the division’s minimum program standards.

History.—s. 4, ch. 96-384; s. 1, ch. 2000-191; s. 21, ch. 2001-53; s. 1, ch. 2001-257; s. 8, ch. 2004-292.



509.072 - Hotel and Restaurant Trust Fund; collection and disposition of moneys received.

509.072 Hotel and Restaurant Trust Fund; collection and disposition of moneys received.—

(1) There is created a Hotel and Restaurant Trust Fund to be used for the administration and operation of the division and the carrying out of all laws and rules under the jurisdiction of the division pertaining to the construction, maintenance, and operation of public lodging establishments and public food service establishments, including the inspection of elevators as required under chapter 399. All funds collected by the division and the amounts paid for licenses and fees shall be deposited in the State Treasury into the Hotel and Restaurant Trust Fund.

(2) Fees collected under s. 509.302(2) and deposited into the trust fund must be used solely for the purpose of funding the Hospitality Education Program, except for any trust fund service charge imposed by s. 215.20, and may not be used to pay for any expense of the division not directly attributable to the Hospitality Education Program. These funds may not be deposited or transferred into any other trust fund administered by the Department of Business and Professional Regulation or any of its divisions. For audit purposes, fees collected under s. 509.302(2) and all charges against those fees must be maintained by the department as a separate ledger.

History.—s. 3, ch. 75-184; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 4, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 7, 51, 52, ch. 90-339; s. 4, ch. 91-429; s. 5, ch. 96-384; s. 3, ch. 2007-237.



509.091 - Notices; form and service.

509.091 Notices; form and service.—

(1) Each notice served by the division pursuant to this chapter must be in writing and must be delivered personally by an agent of the division or by registered letter to the operator of the public lodging establishment or public food service establishment. If the operator refuses to accept service or evades service or the agent is otherwise unable to effect service after due diligence, the division may post such notice in a conspicuous place at the establishment.

(2) Notwithstanding subsection (1), the division may deliver lodging inspection reports and food service inspection reports to the operator of the public lodging establishment or public food service establishment by electronic means.

History.—s. 28, ch. 6952, 1915; RGS 2148; CGL 3377; s. 30, ch. 16042, 1933; CGL 1936 Supp. 3377; s. 1, ch. 71-157; s. 190, ch. 71-377; s. 4, ch. 73-325; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 5, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 8, 51, 52, ch. 90-339; s. 4, ch. 91-429; s. 12, ch. 93-53; s. 2, ch. 2015-143.

Note.—Former s. 511.29.



509.092 - Public lodging establishments and public food service establishments; rights as private enterprises.

509.092 Public lodging establishments and public food service establishments; rights as private enterprises.—Public lodging establishments and public food service establishments are private enterprises, and the operator has the right to refuse accommodations or service to any person who is objectionable or undesirable to the operator, but such refusal may not be based upon race, creed, color, sex, pregnancy, physical disability, or national origin. A person aggrieved by a violation of this section or a violation of a rule adopted under this section has a right of action pursuant to s. 760.11.

History.—s. 4, ch. 57-389; s. 1, ch. 70-291; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 6, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 9, 51, 52, ch. 90-339; s. 4, ch. 91-429; s. 10, ch. 92-177; s. 4, ch. 92-282; s. 1, ch. 2015-68.



509.095 - Accommodations at public lodging establishments for individuals with a valid military identification card.

509.095 Accommodations at public lodging establishments for individuals with a valid military identification card.—Upon the presentation of a valid military identification card by an individual who is currently on active duty as a member of the United States Armed Forces, National Guard, Reserve Forces, or Coast Guard, and who seeks to obtain accommodations at a hotel, motel, or bed and breakfast inn, as defined in s. 509.242, such hotel, motel, or bed and breakfast inn shall waive any minimum age policy that it may have which restricts accommodations to individuals based on age. Duplication of a military identification card presented pursuant to this section is prohibited.

History.—s. 1, ch. 2015-139.



509.101 - Establishment rules; posting of notice; food service inspection report; maintenance of guest register; mobile food dispensing vehicle registry.

509.101 Establishment rules; posting of notice; food service inspection report; maintenance of guest register; mobile food dispensing vehicle registry.—

(1) Any operator of a public lodging establishment or a public food service establishment may establish reasonable rules and regulations for the management of the establishment and its guests and employees; and each guest or employee staying, sojourning, eating, or employed in the establishment shall conform to and abide by such rules and regulations so long as the guest or employee remains in or at the establishment. Such rules and regulations shall be deemed to be a special contract between the operator and each guest or employee using the services or facilities of the operator. Such rules and regulations shall control the liabilities, responsibilities, and obligations of all parties. Any rules or regulations established pursuant to this section shall be printed in the English language and posted in a prominent place within such public lodging establishment or public food service establishment. In addition, any operator of a public food service establishment shall maintain a copy of the latest food service inspection report and shall make it available to the division at the time of any division inspection of the establishment and to the public, upon request.

(2) It is the duty of each operator of a transient establishment to maintain at all times a register, signed by or for guests who occupy rental units within the establishment, showing the dates upon which the rental units were occupied by such guests and the rates charged for their occupancy. This register shall be maintained in chronological order and available for inspection by the division at any time. Operators need not make available registers which are more than 2 years old.

(3) It is the duty of each operator of a public food service establishment that provides commissary services to maintain a daily registry verifying that each mobile food dispensing vehicle that receives such services is properly licensed by the division. In order that such licensure may be readily verified, each mobile food dispensing vehicle operator shall permanently affix in a prominent place on the side of the vehicle, in figures at least 2 inches high and in contrasting colors from the background, the operator’s public food service establishment license number. Prior to providing commissary services, each public food service establishment must verify that the license number displayed on the vehicle matches the number on the vehicle operator’s public food service establishment license.

History.—s. 2, ch. 1999, 1874; RS 871; GS 1229; RGS 2353; CGL 3757; s. 38, ch. 16042, 1933; s. 5, ch. 57-389; ss. 16, 35, ch. 69-106; s. 5, ch. 73-325; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 7, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 10, 51, 52, ch. 90-339; s. 4, ch. 91-40; s. 4, ch. 91-429; s. 5, ch. 93-53; s. 6, ch. 96-384; s. 4, ch. 2008-55; s. 3, ch. 2015-143.

Note.—Former s. 510.02.



509.111 - Liability for property of guests.

509.111 Liability for property of guests.—

(1) The operator of a public lodging establishment is not under any obligation to accept for safekeeping any moneys, securities, jewelry, or precious stones of any kind belonging to any guest, and, if such are accepted for safekeeping, the operator is not liable for the loss thereof unless such loss was the proximate result of fault or negligence of the operator. However, the liability of the operator shall be limited to $1,000 for such loss, if the public lodging establishment gave a receipt for the property (stating the value) on a form which stated, in type large enough to be clearly noticeable, that the public lodging establishment was not liable for any loss exceeding $1,000 and was only liable for that amount if the loss was the proximate result of fault or negligence of the operator.

(2) The operator of a public lodging establishment is not liable or responsible to any guest for the loss of wearing apparel, goods, or other property, except as provided in subsection (1), unless such loss occurred as the proximate result of fault or negligence of such operator, and, in case of fault or negligence, the operator is not liable for a greater sum than $500, unless the guest, prior to the loss or damage, files with the operator an inventory of the guest’s effects and the value thereof and the operator is given the opportunity to inspect such effects and check them against such inventory. The operator of a public lodging establishment is not liable or responsible to any guest for the loss of effects listed in such inventory in a total amount exceeding $1,000.

History.—s. 4, ch. 1999, 1874; RS 873; GS 1231; RGS 2355; s. 11, ch. 9264, 1923; s. 1, ch. 12052, 1927; CGL 3759; s. 40, ch. 16042, 1933; CGL 1936 Supp. 3759; s. 1, ch. 23931, 1947; s. 2, ch. 28129, 1953; s. 6, ch. 73-325; s. 1, ch. 73-364; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; ss. 8, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 11, 51, 52, ch. 90-339; s. 4, ch. 91-429; s. 671, ch. 97-103.

Note.—Former s. 510.04.



509.141 - Refusal of admission and ejection of undesirable guests; notice; procedure; penalties for refusal to leave.

509.141 Refusal of admission and ejection of undesirable guests; notice; procedure; penalties for refusal to leave.—

(1) The operator of any public lodging establishment or public food service establishment may remove or cause to be removed from such establishment, in the manner hereinafter provided, any guest of the establishment who, while on the premises of the establishment, illegally possesses or deals in controlled substances as defined in chapter 893 or is intoxicated, profane, lewd, or brawling; who indulges in any language or conduct which disturbs the peace and comfort of other guests or which injures the reputation, dignity, or standing of the establishment; who, in the case of a public lodging establishment, fails to make payment of rent at the agreed-upon rental rate by the agreed-upon checkout time; who, in the case of a public lodging establishment, fails to check out by the time agreed upon in writing by the guest and public lodging establishment at check-in unless an extension of time is agreed to by the public lodging establishment and guest prior to checkout; who, in the case of a public food service establishment, fails to make payment for food, beverages, or services; or who, in the opinion of the operator, is a person the continued entertainment of whom would be detrimental to such establishment. The admission to, or the removal from, such establishment shall not be based upon race, creed, color, sex, physical disability, or national origin.

(2) The operator of any public lodging establishment or public food service establishment shall notify such guest that the establishment no longer desires to entertain the guest and shall request that such guest immediately depart from the establishment. Such notice may be given orally or in writing. If the notice is in writing, it shall be as follows:

“You are hereby notified that this establishment no longer desires to entertain you as its guest, and you are requested to leave at once. To remain after receipt of this notice is a misdemeanor under the laws of this state.”

If such guest has paid in advance, the establishment shall, at the time such notice is given, tender to such guest the unused portion of the advance payment; however, the establishment may withhold payment for each full day that the guest has been entertained at the establishment for any portion of the 24-hour period of such day.

(3) Any guest who remains or attempts to remain in any such establishment after being requested to leave is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4) If any person is illegally on the premises of any public lodging establishment or public food service establishment, the operator of such establishment may call upon any law enforcement officer of this state for assistance. It is the duty of such law enforcement officer, upon the request of such operator, to place under arrest and take into custody for violation of this section any guest who violates subsection (3) in the presence of the officer. If a warrant has been issued by the proper judicial officer for the arrest of any violator of subsection (3), the officer shall serve the warrant, arrest the person, and take the person into custody. Upon arrest, with or without warrant, the guest will be deemed to have given up any right to occupancy or to have abandoned such right of occupancy of the premises, and the operator of the establishment may then make such premises available to other guests. However, the operator of the establishment shall employ all reasonable and proper means to care for any personal property which may be left on the premises by such guest and shall refund any unused portion of moneys paid by such guest for the occupancy of such premises.

History.—ss. 1-3, ch. 22023, 1943; s. 1, ch. 63-96; s. 2, ch. 70-291; s. 473, ch. 71-136; s. 5, ch. 72-48; s. 8, ch. 73-325; s. 8, ch. 73-330; s. 26, ch. 73-334; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 9, 39, 42, ch. 79-240; ss. 2, 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; s. 1, ch. 89-82; ss. 12, 51, 52, ch. 90-339; s. 4, ch. 91-429.

Note.—Former s. 510.08.



509.142 - Conduct on premises; refusal of service.

509.142 Conduct on premises; refusal of service.—The operator of a public lodging establishment or public food service establishment may refuse accommodations or service to any person whose conduct on the premises of the establishment displays intoxication, profanity, lewdness, or brawling; who indulges in language or conduct such as to disturb the peace or comfort of other guests; who engages in illegal or disorderly conduct; who illegally possesses or deals in controlled substances as defined in chapter 893; or whose conduct constitutes a nuisance. Such refusal may not be based upon race, creed, color, sex, physical disability, or national origin.

History.—s. 1, ch. 65-131; s. 3, ch. 70-291; s. 6, ch. 72-48; s. 9, ch. 73-325; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 10, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 13, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.143 - Disorderly conduct on the premises of an establishment; detention; arrest; immunity from liability.

509.143 Disorderly conduct on the premises of an establishment; detention; arrest; immunity from liability.—

(1) An operator may take a person into custody and detain that person in a reasonable manner and for a reasonable time if the operator has probable cause to believe that the person was engaging in disorderly conduct in violation of s. 877.03 on the premises of the licensed establishment and that such conduct was creating a threat to the life or safety of the person or others. The operator shall call a law enforcement officer to the scene immediately after detaining a person under this subsection.

(2) A law enforcement officer may arrest, either on or off the premises of the licensed establishment and without a warrant, any person the officer has probable cause to believe violated s. 877.03 on the premises of a licensed establishment and, in the course of such violation, created a threat to the life or safety of the person or others.

(3) An operator or a law enforcement officer who detains a person under subsection (1) or makes an arrest under subsection (2) is not civilly or criminally liable for false arrest, false imprisonment, or unlawful detention on the basis of any action taken in compliance with subsection (1) or subsection (2).

(4) A person who resists the reasonable efforts of an operator or a law enforcement officer to detain or arrest that person in accordance with this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, unless the person did not know or did not have reason to know that the person seeking to make such detention or arrest was the operator of the establishment or a law enforcement officer.

History.—s. 1, ch. 86-174; ss. 14, 52, ch. 90-339; s. 4, ch. 91-429.



509.144 - Prohibited handbill distribution in a public lodging establishment; penalties.

1509.144 Prohibited handbill distribution in a public lodging establishment; penalties.—

(1) As used in this section, the term:

(a) “Handbill” means a flier, leaflet, pamphlet, or other written material that advertises, promotes, or informs persons about a person, business, company, or food service establishment but does not include employee communications permissible under the National Labor Relations Act, other communications protected by the First Amendment to the United States Constitution, or communications about public health, safety, or welfare distributed by a federal, state, or local governmental entity or a public or private utility.

(b) “Without permission” means without the expressed written permission of the owner, manager, or agent of the owner or manager of the public lodging establishment where a sign is posted prohibiting advertising or solicitation in the manner provided in subsection (5).

(c) “At or in a public lodging establishment” means any property under the sole ownership or control of a public lodging establishment.

(2) Any person, agent, contractor, or volunteer who is acting on behalf of a person, business, company, or food service establishment and who, without permission, delivers, distributes, or places, or attempts to deliver, distribute, or place, a handbill at or in a public lodging establishment commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any person who, without permission, directs another person to deliver, distribute, or place, or attempts to deliver, distribute, or place, a handbill at or in a public lodging establishment commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person sentenced under this subsection shall be ordered to pay a minimum fine of $500 in addition to any other penalty imposed by the court.

(4) In addition to any penalty imposed by the court, a person who violates subsection (2) or subsection (3):

(a) Shall pay a minimum fine of $2,000 for a second violation.

(b) Shall pay a minimum fine of $3,000 for a third or subsequent violation.

(5) For purposes of this section, a public lodging establishment that intends to prohibit advertising or solicitation, as described in this section, at or in such establishment must comply with the following requirements when posting a sign prohibiting such solicitation or advertising:

(a) There must appear prominently on any sign referred to in this subsection, in letters of not less than 2 inches in height, the terms “no advertising” or “no solicitation” or terms that indicate the same meaning.

(b) The sign must be posted conspicuously.

(c) If the main office of the public lodging establishment is immediately accessible by entering the office through a door from a street, parking lot, grounds, or other area outside such establishment, the sign must be placed on a part of the main office, such as a door or window, and the sign must face the street, parking lot, grounds, or other area outside such establishment.

(d) If the main office of the public lodging establishment is not immediately accessible by entering the office through a door from a street, parking lot, grounds, or other area outside such establishment, the sign must be placed in the immediate vicinity of the main entrance to such establishment, and the sign must face the street, parking lot, grounds, or other area outside such establishment.

(6) Any personal property, including, but not limited to, any vehicle, item, object, tool, device, weapon, machine, money, security, book, or record, that is used or attempted to be used as an instrumentality in the commission of, or in aiding and abetting in the commission of, a person’s third or subsequent violation of this section, whether or not comprising an element of the offense, is subject to seizure and forfeiture under the Florida Contraband Forfeiture Act.

History.—s. 2, ch. 2005-183; s. 12, ch. 2011-119.

1Note.—Section 15, ch. 2011-119, provides that “[t]he amendments made to ss. 509.144 and 932.701, Florida Statutes, and the creation of s. 901.1503, Florida Statutes, by this act do not affect or impede the provisions of s. 790.251, Florida Statutes, or any other protection or right guaranteed by the Second Amendment to the United States Constitution.”



509.151 - Obtaining food or lodging with intent to defraud; penalty.

509.151 Obtaining food or lodging with intent to defraud; penalty.—

(1) Any person who obtains food, lodging, or other accommodations having a value of less than $300 at any public food service establishment, or at any transient establishment, with intent to defraud the operator thereof, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; if such food, lodging, or other accommodations have a value of $300 or more, such person is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) This section does not apply where there has been an agreement in writing for delay in payments. This section shall not be used to circumvent the procedural requirements of the Florida Residential Landlord and Tenant Act.

History.—ss. 1-3, ch. 6954, 1915; RGS 5157; CGL 7260; s. 45, ch. 16042, 1933; CGL 1936 Supp. 7260; s. 1, ch. 63-546; s. 474, ch. 71-136; s. 10, ch. 73-325; s. 1, ch. 74-314; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 11, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 15, 51, 52, ch. 90-339; s. 4, ch. 91-429; s. 6, ch. 93-53.

Note.—Former s. 511.38.



509.161 - Rules of evidence in prosecutions.

509.161 Rules of evidence in prosecutions.—In prosecutions under s. 509.151, proof that lodging, food, or other accommodations were obtained by false pretense; by false or fictitious show of baggage or other property; by absconding without paying or offering to pay for such food, lodging, or accommodations; or by surreptitiously removing or attempting to remove baggage shall constitute prima facie evidence of fraudulent intent. If the operator of the establishment has probable cause to believe, and does believe, that any person has obtained food, lodging, or other accommodations at such establishment with intent to defraud the operator thereof, the failure to make payment upon demand therefor, there being no dispute as to the amount owed, shall constitute prima facie evidence of fraudulent intent in such prosecutions.

History.—s. 2, ch. 6954, 1915; RGS 5158; CGL 7261; s. 46, ch. 16042, 1933; CGL 1936 Supp. 7261; s. 2, ch. 63-546; s. 11, ch. 73-325; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 12, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 51, 52, ch. 90-339; s. 4, ch. 91-429.

Note.—Former s. 511.39.



509.162 - Theft of personal property; detaining and arrest of violator; theft by employee.

509.162 Theft of personal property; detaining and arrest of violator; theft by employee.—

(1) Any law enforcement officer or operator of a public lodging establishment or public food service establishment who has probable cause to believe that theft of personal property belonging to such establishment has been committed by a person and that the officer or operator can recover such property or the reasonable value thereof by taking the person into custody may, for the purpose of attempting to effect such recovery or for prosecution, take such person into custody on the premises and detain such person in a reasonable manner and for a reasonable period of time. If the operator takes the person into custody, a law enforcement officer shall be called to the scene immediately. The taking into custody and detention by a law enforcement officer or operator of a public lodging establishment or public food service establishment, if done in compliance with this subsection, does not render such law enforcement officer or operator criminally or civilly liable for false arrest, false imprisonment, or unlawful detention.

(2) Any law enforcement officer may arrest, either on or off the premises and without warrant, any person if there is probable cause to believe that person has committed theft in a public lodging establishment or in a public food service establishment.

(3) Any person who resists the reasonable effort of a law enforcement officer or operator of a public lodging establishment or public food service establishment to recover property which the law enforcement officer or operator had probable cause to believe had been stolen from the public lodging establishment or public food service establishment, and who is subsequently found to be guilty of theft of the subject property, is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, unless such person did not know, or did not have reason to know, that the person seeking to recover the property was a law enforcement officer or the operator. For purposes of this section, the charge of theft and the charge of resisting apprehension may be tried concurrently.

(4) Theft of any property belonging to a guest of an establishment licensed under this chapter, or of property belonging to such establishment, by an employee of the establishment or by an employee of a person, firm, or entity which has contracted to provide services to the establishment constitutes a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 63-546; s. 12, ch. 73-325; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 13, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 16, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.191 - Unclaimed property.

509.191 Unclaimed property.—Any property with an identifiable owner which is left in a public lodging establishment or public food service establishment, other than property belonging to a guest who has vacated the premises without notice to the operator and with an outstanding account, which property remains unclaimed after being held by the establishment for 30 days after written notice to the guest or owner of the property, shall become the property of the establishment. Property without an identifiable owner which is found in a public lodging establishment or public food service establishment is subject to the provisions of chapter 705.

History.—ss. 1, 2, ch. 6196, 1911; RGS 2357, 2358; CGL 3761, 3762; ss. 42, 43, ch. 16042, 1933; s. 125, ch. 26869, 1951; s. 15, ch. 73-325; s. 3, ch. 76-168; s. 188, ch. 77-104; s. 1, ch. 77-457; ss. 14, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 17, 51, 52, ch. 90-339; s. 4, ch. 91-429; s. 2, ch. 98-275.

Note.—Former ss. 510.06, 510.07.



509.2015 - Telephone surcharges by public lodging establishments.

509.2015 Telephone surcharges by public lodging establishments.—

(1) A public lodging establishment which imposes a surcharge for any telephone call must post notice of such surcharge in a conspicuous place located by each telephone from which a call which is subject to a surcharge may originate. Such notice must be plainly visible and printed on a sign that is not less than 3 inches by 5 inches in size, and such notice shall clearly state if the surcharge applies whether or not the telephone call has been attempted or completed.

(2) The division may, pursuant to s. 509.261, suspend or revoke the license of, or impose a fine against, any public lodging establishment that violates subsection (1).

History.—s. 1, ch. 89-349; ss. 19, 52, ch. 90-339; s. 4, ch. 91-429.



509.211 - Safety regulations.

509.211 Safety regulations.—

(1) Each bedroom or apartment in each public lodging establishment shall be equipped with an approved locking device on each door opening to the outside, to an adjoining room or apartment, or to a hallway.

(2)(a) It is unlawful for any person to use within any public lodging establishment or public food service establishment any fuel-burning wick-type equipment for space heating unless such equipment is vented so as to prevent the accumulation of toxic or injurious gases or liquids.

(b) Any person who violates the provisions of paragraph (a) commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Each public lodging establishment that is three or more stories in height must have safe and secure railings on all balconies, platforms, and stairways, and all such railings must be properly maintained and repaired. The division may impose administrative sanctions for violations of this subsection pursuant to s. 509.261.

(4) Every enclosed space or room that contains a boiler regulated under chapter 554 which is fired by the direct application of energy from the combustion of fuels and that is located in any portion of a public lodging establishment that also contains sleeping rooms shall be equipped with one or more carbon monoxide detector devices that are listed as complying with the American National Standards Institute/Underwriters Laboratories, Inc., “Standard for Gas and Vapor Detectors and Sensors,” ANSI/UL 2075, by a nationally recognized testing laboratory accredited by the Occupational Safety and Health Administration, unless it is determined that carbon monoxide hazards have otherwise been adequately mitigated as determined by the local fire official or his or her designee. Such devices shall be integrated with the public lodging establishment’s fire detection system. Any such installation shall be made in accordance with rules adopted by the Division of State Fire Marshal. In lieu of connecting the carbon monoxide detector device to the fire detection system as described in this subsection, the device may be connected to a control unit that is listed as complying with the Underwriters Laboratories, Inc., “Standard for General-Purpose Signaling Devices and Systems,” UL 2017, or a combination system that is listed as complying with the National Fire Protection Association “Standard for the Installation of Carbon Monoxide (CO) Detection and Warning Equipment,” NFPA 720. The control unit or combination system must be connected to the boiler safety circuit in such a manner that the boiler is prevented from operating when carbon monoxide is detected until it is reset manually.

History.—s. 5, ch. 1999, 1874; RS 874; GS 1232; ss. 17-23, ch. 6952, 1915; RGS 2137-2143, 2356; s. 7, ch. 9264, 1923; CGL 3366-3372, 3760; ss. 19-25, 41, ch. 16042, 1933; CGL 1936 Supp. 3366-3372; ss. 3-5, ch. 23930, 1947; s. 10, ch. 26484, 1951; s. 3, ch. 28129, 1953; s. 4, ch. 29821, 1955; s. 7, ch. 57-389; s. 1, ch. 63-67; s. 1, ch. 63-312; s. 1, ch. 63-426; s. 7, ch. 65-421; s. 1, ch. 65-150; ss. 1, 2, ch. 67-232; ss. 16, 35, ch. 69-106; ss. 1, 2, ch. 70-281; s. 478, ch. 71-136; ss. 2, 4, 13, ch. 71-157; s. 191, ch. 71-377; s. 17, ch. 73-325; s. 3, ch. 76-168; s. 6, ch. 76-252; s. 1, ch. 77-457; s. 9, ch. 78-95; ss. 16, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; s. 12, ch. 83-145; s. 6, ch. 86-174; s. 2, ch. 90-242; ss. 20, 51, 52, ch. 90-339; s. 6, ch. 91-40; s. 4, ch. 91-429; s. 1, ch. 2007-181; s. 5, ch. 2008-55; s. 39, ch. 2010-106; s. 9, ch. 2016-132.

Note.—Former ss. 510.05, 511.18-511.24.



509.2112 - Public lodging establishments three stories or more in height; inspection rules.

509.2112 Public lodging establishments three stories or more in height; inspection rules.—The Division of Hotels and Restaurants of the Department of Business and Professional Regulation is directed to provide rules to require that:

(1) Every public lodging establishment that is three stories or more in height in the state file a certificate stating that any and all balconies, platforms, stairways, and railways have been inspected by a person competent to conduct such inspections and are safe, secure, and free of defects.

(2) The information required under subsection (1) be filed commencing January 1, 1991, and every 3 years thereafter, with the Division of Hotels and Restaurants and the applicable county or municipal authority responsible for building and zoning permits.

(3) If a public lodging establishment that is three or more stories in height fails to file the information required in subsection (1), the Division of Hotels and Restaurants shall impose administrative sanctions pursuant to s. 509.261.

History.—s. 1, ch. 90-242; s. 7, ch. 91-40; s. 15, ch. 91-201; s. 4, ch. 91-429; s. 203, ch. 94-218.



509.213 - Emergency first aid to choking victims.

509.213 Emergency first aid to choking victims.—

(1) Every public food service establishment shall post a sign which illustrates and describes the Heimlich Maneuver procedure for rendering emergency first aid to a choking victim in a conspicuous place in the establishment accessible to employees.

(2) The establishment shall be responsible for familiarizing its employees with the method of rendering such first aid.

(3) This section shall not be construed to impose upon a public food service establishment or employee thereof a legal duty to render such emergency assistance, and any such establishment or employee shall not be held liable for any civil damages as the result of such act or omission when the establishment or employee acts as an ordinary reasonably prudent person would have acted under the same or similar circumstances.

History.—ss. 1, 5, ch. 83-241; ss. 51, 52, ch. 90-339; s. 4, ch. 91-429; s. 672, ch. 97-103.



509.214 - Notification of automatic gratuity charge.

509.214 Notification of automatic gratuity charge.—Every public food service establishment which includes an automatic gratuity or service charge in the price of the meal shall include on the food menu and on the face of the bill provided to the customer notice that an automatic gratuity is included.

History.—s. 1, ch. 86-24; s. 1, ch. 88-16; ss. 21, 52, ch. 90-339; s. 4, ch. 91-429.



509.215 - Firesafety.

509.215 Firesafety.—

(1) Any:

(a) Public lodging establishment, as defined in this chapter, which is of three stories or more and for which the construction contract has been let after September 30, 1983, with interior corridors which do not have direct access from the guest area to exterior means of egress, or

(b) Building over 75 feet in height that has direct access from the guest area to exterior means of egress and for which the construction contract has been let after September 30, 1983,

shall be equipped with an automatic sprinkler system installed in compliance with the provisions prescribed in the National Fire Protection Association publication NFPA No. 13 “Standards for the Installation of Sprinkler Systems.” The sprinkler installation may be omitted in closets which are not over 24 square feet in area and in bathrooms which are not over 55 square feet in area, which closets and bathrooms are located in guest rooms. Each guest room shall be equipped with an approved listed single-station smoke detector meeting the minimum requirements of NFPA-74 “Standards for the Installation, Maintenance and Use of Household Fire Warning Equipment,” powered from the building electrical service, notwithstanding the number of stories in the structure or type or means of egress, if the contract for construction is let after September 30, 1983. Single-station smoke detection is not required when guest rooms contain smoke detectors connected to a central alarm system which also alarms locally.

(2) Any public lodging establishment, as defined in this chapter, which is of three stories or more and for which the construction contract was let before October 1, 1983, shall be equipped with:

(a) A system which complies with subsection (1); or

(b) An approved sprinkler system for all interior corridors, public areas, storage rooms, closets, kitchen areas, and laundry rooms, less individual guest rooms, if the following conditions are met:

1. There is a minimum 1-hour separation between each guest room and between each guest room and a corridor.

2. The building is constructed of noncombustible materials.

3. The egress conditions meet the requirements of s. 5-3 of the Life Safety Code, NFPA 101.

4. The building has a complete automatic fire detection system which meets the requirements of NFPA-72A and NFPA-72E, including smoke detectors in each guest room individually annunciating to a panel at a supervised location.

(3) Notwithstanding any other provision of law to the contrary, this section applies only to those public lodging establishments in a building wherein more than 50 percent of the units in the building are advertised or held out to the public as available for transient occupancy.

(4)(a) Special exception to the provisions of this section shall be made for a public lodging establishment structure that is individually listed in the National Register of Historic Places pursuant to the National Historic Preservation Act of 1966, as amended; or is a contributing property to a National Register-listed district; or is designated as a historic property, or as a contributing property to a historic district under the terms of a local preservation ordinance.

(b) For such structures, provisions shall be made for a system of fire protection and lifesafety support that would meet the intent of the NFPA standards and be acceptable to, and approved by, a task force composed of the director of the Division of Hotels and Restaurants, the director of the Division of State Fire Marshal, and the State Historic Preservation Officer. When recommending alternative systems, the task force shall consider systems which would not disturb, destroy, or alter the integrity of such historic structures. The director of the Division of State Fire Marshal shall be designated chairperson of the task force and shall record the minutes of each task force meeting, which shall be called in a timely manner to review requests for special provision considerations under this subsection.

(5) The Division of State Fire Marshal shall adopt, in accordance with the provisions of chapter 120, any rules necessary for the implementation and enforcement of this section. The Division of State Fire Marshal shall enforce this section in accordance with the provisions of chapter 633, and any establishment licensed under this chapter in violation of this section may be subject to administrative sanctions by the division pursuant to s. 509.261.

(6) Specialized smoke detectors for the deaf and hearing impaired shall be available upon request by guests in public lodging establishments at a rate of at least one such smoke detector per 50 dwelling units or portions thereof, not to exceed five such smoke detectors per public lodging facility.

(7) The National Fire Protection Association publications referenced in this section are the ones most recently adopted by rule of the Division of State Fire Marshal of the Department of Financial Services.

History.—ss. 1, 3, 4, ch. 83-194; s. 91, ch. 85-81; s. 7, ch. 86-174; s. 32, ch. 88-90; s. 1, ch. 88-209; ss. 22, 51, 52, ch. 90-339; s. 8, ch. 91-40; s. 4, ch. 91-429; s. 11, ch. 96-384; s. 59, ch. 99-5; s. 7, ch. 2000-208; s. 567, ch. 2003-261.



509.2151 - Dining facility firesafety requirement limitation.

509.2151 Dining facility firesafety requirement limitation.—Notwithstanding any law, rule, or regulation to the contrary, a restaurant, cafeteria, or similar dining facility, including an associated commercial kitchen, is required to have sprinklers only if it has a fire area occupancy load of 200 patrons or more.

History.—s. 37, ch. 2016-129.



509.221 - Sanitary regulations.

509.221 Sanitary regulations.—

(1)(a) Each public lodging establishment shall be supplied with potable water and shall provide adequate sanitary facilities for the accommodation of its employees and guests. Such facilities may include, but are not limited to, showers, handwash basins, toilets, and bidets. Such sanitary facilities shall be connected to approved plumbing. Such plumbing shall be sized, installed, and maintained in accordance with the Florida Building Code as approved by the local building authority. Wastewater or sewage shall be properly treated onsite or discharged into an approved sewage collection and treatment system.

(b) Each public food service establishment shall be supplied with potable water and shall provide adequate sanitary facilities for the accommodation of its employees. Such facilities may include, but are not limited to, showers, handwash basins, toilets, and bidets. Such sanitary facilities shall be connected to approved plumbing. Such plumbing shall be sized, installed, and maintained in accordance with the Florida Building Code as approved by the local building authority. Wastewater or sewage shall be properly treated onsite or discharged into an approved sewage collection and treatment system.

(2)(a) Each public lodging establishment and each public food service establishment shall maintain public bathroom facilities in accordance with the Florida Building Code as approved by the local building authority. The division shall establish by rule categories of establishments not subject to the bathroom requirement of this paragraph. Such rules may not alter the exemption provided for theme parks in paragraph (b).

(b) Within a theme park or entertainment complex as defined in s. 509.013(9), the bathrooms are not required to be in the same building as the public food service establishment, so long as they are reasonably accessible.

(c) Each transient establishment that does not provide private or connecting bathrooms shall maintain one public bathroom on each floor for every 15 guests, or major fraction of that number, rooming on that floor.

(3) Each establishment licensed under this chapter shall be properly lighted, heated, cooled, and ventilated and shall be operated with strict regard to the health, comfort, and safety of the guests. Such proper lighting shall be construed to apply to both daylight and artificial illumination.

(4) Each bedroom in a public lodging establishment shall have an opening to the outside of the building, air shafts, or courts sufficient to provide adequate ventilation. Where ventilation is provided mechanically, the system shall be capable of providing at least two air changes per hour in all areas served. Where ventilation is provided by windows, each room shall have at least one window opening directly to the outside.

(5) Each transient public lodging establishment shall provide in the main public bathroom soap and clean towels or other approved hand-drying devices and each public lodging establishment shall furnish each guest with two clean individual towels so that two guests will not be required to use the same towel unless it has first been laundered. Each public food service establishment shall provide in the employee bathroom and any public bathroom soap and clean towels or other approved hand-drying devices.

(6) Each transient establishment shall provide each bed, bunk, cot, or other sleeping place for the use of guests with clean pillowslips and under and top sheets. Sheets and pillowslips shall be laundered before they are used by another guest, a clean set being furnished each succeeding guest. All bedding, including mattresses, quilts, blankets, pillows, sheets, and comforters, shall be thoroughly aired, disinfected, and kept clean. Bedding, including mattresses, quilts, blankets, pillows, sheets, or comforters, may not be used if they are worn out or unfit for further use.

(7) The operator of any establishment licensed under this chapter shall take effective measures to protect the establishment against the entrance and the breeding on the premises of all vermin. Any room in such establishment infested with such vermin shall be fumigated, disinfected, renovated, or other corrective action taken until the vermin are exterminated.

(8) A person, while suffering from any contagious or communicable disease, while a carrier of such disease, or while afflicted with boils or infected wounds or sores, may not be employed by any establishment licensed under this chapter, in any capacity whereby there is a likelihood such disease could be transmitted to other individuals. An operator that has reason to believe that an employee may present a public health risk shall immediately notify the proper health authority.

(9) Subsections (2), (5), and (6) do not apply to any facility or unit classified as a vacation rental, nontransient apartment, or timeshare project as described in s. 509.242(1)(c), (d), and (g).

History.—ss. 12-16, 24-26, 32, ch. 6952, ss. 1-5, ch. 6953, 1915; RGS 2132-2136, 2144-2146, 2152-2156, 5642; ss. 5, 6, 10, ch. 9264, 1923; ss. 3, 4, ch. 12053, 1927; CGL 3361-3365, 3373-3375, 3381-3385, 7836; ss. 14-18, 26-28, 34-37, ch. 16042, 1933; CGL 1936 Supp. 3361-3365, 3373-3375, 3381, 3382, 3384, 3385; s. 8, ch. 57-389; s. 1, ch. 59-152; ss. 16, 35, ch. 69-106; s. 3, ch. 71-157; s. 18, ch. 73-325; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; ss. 17, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; s. 388, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 3, 4, ch. 82-84; ss. 3, 4, ch. 83-241; ss. 23, 51, 52, ch. 90-339; s. 9, ch. 91-40; s. 4, ch. 91-429; s. 8, ch. 93-53; s. 7, ch. 96-384; s. 48, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 6, ch. 2008-55; s. 3, ch. 2011-119; s. 3, ch. 2014-133.

Note.—Former ss. 511.13-511.17, 511.25-511.27, 511.35-511.37, 511.42.



509.232 - School carnivals and fairs; exemption from certain food service regulations.

509.232 School carnivals and fairs; exemption from certain food service regulations.—Any public or nonprofit school which operates a carnival, fair, or other celebration, by whatever name known, which is in operation for 3 days or less and which includes the sale and preparation of food and beverages must notify the local county health department of the proposed event and is exempt from any temporary food service regulations with respect to the requirements for having hot and cold running water; floors which are constructed of tight wood, asphalt, concrete, or other cleanable material; enclosed walls and ceilings with screening; and certain size counter service. A school may not use this notification process to circumvent the license requirements of this chapter.

History.—s. 1, ch. 81-147; ss. 24, 52, ch. 90-339; s. 4, ch. 91-429; s. 145, ch. 97-101.



509.233 - Public food service establishment requirements; local exemption for dogs in designated outdoor portions.

509.233 Public food service establishment requirements; local exemption for dogs in designated outdoor portions.—

(1) LOCAL EXEMPTION AUTHORIZED.—Notwithstanding s. 509.032(7), the governing body of a local government may establish, by ordinance, a local exemption procedure to certain provisions of the Food and Drug Administration Food Code, as currently adopted by the division, in order to allow patrons’ dogs within certain designated outdoor portions of public food service establishments.

(2) LOCAL DISCRETION; CODIFICATION.—

(a) The adoption of the local exemption procedure shall be at the sole discretion of the governing body of a participating local government. Nothing in this section shall be construed to require or compel a local governing body to adopt an ordinance pursuant to this section.

(b) Any ordinance adopted pursuant to this section shall provide for codification within the land development code of a participating local government.

(3) LIMITATIONS ON EXEMPTION; PERMIT REQUIREMENTS.—

(a) Any local exemption procedure adopted pursuant to this section shall only provide a variance to those portions of the currently adopted Food and Drug Administration Food Code in order to allow patrons’ dogs within certain designated outdoor portions of public food service establishments.

(b) In order to protect the health, safety, and general welfare of the public, the local exemption procedure shall require participating public food service establishments to apply for and receive a permit from the governing body of the local government before allowing patrons’ dogs on their premises. The local government shall require from the applicant such information as the local government deems reasonably necessary to enforce the provisions of this section, but shall require, at a minimum, the following information:

1. The name, location, and mailing address of the public food service establishment.

2. The name, mailing address, and telephone contact information of the permit applicant.

3. A diagram and description of the outdoor area to be designated as available to patrons’ dogs, including dimensions of the designated area; a depiction of the number and placement of tables, chairs, and restaurant equipment, if any; the entryways and exits to the designated outdoor area; the boundaries of the designated area and of other areas of outdoor dining not available for patrons’ dogs; any fences or other barriers; surrounding property lines and public rights-of-way, including sidewalks and common pathways; and such other information reasonably required by the permitting authority. The diagram or plan shall be accurate and to scale but need not be prepared by a licensed design professional.

4. A description of the days of the week and hours of operation that patrons’ dogs will be permitted in the designated outdoor area.

(c) In order to protect the health, safety, and general welfare of the public, the local exemption ordinance shall include such regulations and limitations as deemed necessary by the participating local government and shall include, but not be limited to, the following requirements:

1. All public food service establishment employees shall wash their hands promptly after touching, petting, or otherwise handling dogs. Employees shall be prohibited from touching, petting, or otherwise handling dogs while serving food or beverages or handling tableware or before entering other parts of the public food service establishment.

2. Patrons in a designated outdoor area shall be advised that they should wash their hands before eating. Waterless hand sanitizer shall be provided at all tables in the designated outdoor area.

3. Employees and patrons shall be instructed that they shall not allow dogs to come into contact with serving dishes, utensils, tableware, linens, paper products, or any other items involved in food service operations.

4. Patrons shall keep their dogs on a leash at all times and shall keep their dogs under reasonable control.

5. Dogs shall not be allowed on chairs, tables, or other furnishings.

6. All table and chair surfaces shall be cleaned and sanitized with an approved product between seating of patrons. Spilled food and drink shall be removed from the floor or ground between seating of patrons.

7. Accidents involving dog waste shall be cleaned immediately and the area sanitized with an approved product. A kit with the appropriate materials for this purpose shall be kept near the designated outdoor area.

8. A sign or signs reminding employees of the applicable rules shall be posted on premises in a manner and place as determined by the local permitting authority.

9. A sign or signs reminding patrons of the applicable rules shall be posted on premises in a manner and place as determined by the local permitting authority.

10. A sign or signs shall be posted in a manner and place as determined by the local permitting authority that places the public on notice that the designated outdoor area is available for the use of patrons and patrons’ dogs.

11. Dogs shall not be permitted to travel through indoor or nondesignated outdoor portions of the public food service establishment, and ingress and egress to the designated outdoor portions of the public food service establishment must not require entrance into or passage through any indoor area of the food establishment.

(d) A permit issued pursuant to this section shall not be transferred to a subsequent owner upon the sale of a public food service establishment but shall expire automatically upon the sale of the establishment. The subsequent owner shall be required to reapply for a permit pursuant to this section if the subsequent owner wishes to continue to accommodate patrons’ dogs.

(4) POWERS; ENFORCEMENT.—Participating local governments shall have such powers as are reasonably necessary to regulate and enforce the provisions of this section.

(5) STATE AND LOCAL COOPERATION.—The division shall provide reasonable assistance to participating local governments in the development of enforcement procedures and regulations, and participating local governments shall monitor permitholders for compliance in cooperation with the division. At a minimum, participating local governments shall establish a procedure to accept, document, and respond to complaints and to timely report to the division all such complaints and the participating local governments’ enforcement responses to such complaints. A participating local government shall provide the division with a copy of all approved applications and permits issued, and the participating local government shall require that all applications, permits, and other related materials contain the appropriate division-issued license number for each public food service establishment.

History.—s. 3, ch. 2006-72; s. 127, ch. 2007-5; s. 46, ch. 2009-195.



509.241 - Licenses required; exceptions.

509.241 Licenses required; exceptions.—

(1) LICENSES; ANNUAL RENEWALS.—Each public lodging establishment and public food service establishment shall obtain a license from the division. Such license may not be transferred from one place or individual to another. It shall be a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for such an establishment to operate without a license. Local law enforcement shall provide immediate assistance in pursuing an illegally operating establishment. The division may refuse a license, or a renewal thereof, to any establishment that is not constructed and maintained in accordance with law and with the rules of the division. The division may refuse to issue a license, or a renewal thereof, to any establishment an operator of which, within the preceding 5 years, has been adjudicated guilty of, or has forfeited a bond when charged with, any crime reflecting on professional character, including soliciting for prostitution, pandering, letting premises for prostitution, keeping a disorderly place, or illegally dealing in controlled substances as defined in chapter 893, whether in this state or in any other jurisdiction within the United States, or has had a license denied, revoked, or suspended pursuant to s. 429.14. Licenses shall be renewed annually, and the division shall adopt a rule establishing a staggered schedule for license renewals. If any license expires while administrative charges are pending against the license, the proceedings against the license shall continue to conclusion as if the license were still in effect.

(2) APPLICATION FOR LICENSE.—Each person who plans to open a public lodging establishment or a public food service establishment shall apply for and receive a license from the division prior to the commencement of operation. A condominium association, as defined in s. 718.103, which does not own any units classified as vacation rentals or timeshare projects under s. 509.242(1)(c) or (g) is not required to apply for or receive a public lodging establishment license.

(3) DISPLAY OF LICENSE.—Any license issued by the division shall be conspicuously displayed in the office or lobby of the licensed establishment. Public food service establishments which offer catering services shall display their license number on all advertising for catering services.

History.—ss. 3-5, 8, ch. 6952, 1915; RGS 2124-2126, 2129; ss. 3, 4, ch. 9264, 1923; s. 6, ch. 12053, 1927; CGL 3353-3355, 3358; s. 1, ch. 13659, 1929; ss. 6-8, 13, ch. 16042, 1933; CGL 1936 Supp. 3353, 3354; s. 1, ch. 23930, 1947; ss. 5, 6, ch. 29821, 1955; s. 1, ch. 29820, 1955; s. 9, ch. 57-389; s. 1, ch. 57-824; s. 1, ch. 61-81; s. 1, ch. 67-507; ss. 16, 35, ch. 69-106; s. 4, ch. 70-281; s. 480, ch. 71-136; s. 6, ch. 71-157; s. 19, ch. 73-325; s. 20, ch. 75-233; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 17, ch. 78-336; s. 1, ch. 78-343; ss. 18, 20, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; s. 389, ch. 81-259; ss. 2, 3, ch. 81-318; s. 4, ch. 86-174; s. 23, ch. 89-294; ss. 25, 51, 52, ch. 90-339; s. 10, ch. 91-40; s. 4, ch. 91-429; s. 97, ch. 2006-197; s. 4, ch. 2011-119; s. 4, ch. 2014-133.

Note.—Former ss. 511.01-511.03, 511.10.



509.242 - Public lodging establishments; classifications.

509.242 Public lodging establishments; classifications.—

(1) A public lodging establishment shall be classified as a hotel, motel, nontransient apartment, transient apartment, bed and breakfast inn, timeshare project, or vacation rental if the establishment satisfies the following criteria:

(a) Hotel.—A hotel is any public lodging establishment containing sleeping room accommodations for 25 or more guests and providing the services generally provided by a hotel and recognized as a hotel in the community in which it is situated or by the industry.

(b) Motel.—A motel is any public lodging establishment which offers rental units with an exit to the outside of each rental unit, daily or weekly rates, offstreet parking for each unit, a central office on the property with specified hours of operation, a bathroom or connecting bathroom for each rental unit, and at least six rental units, and which is recognized as a motel in the community in which it is situated or by the industry.

(c) Vacation rental.—A vacation rental is any unit or group of units in a condominium or cooperative or any individually or collectively owned single-family, two-family, three-family, or four-family house or dwelling unit that is also a transient public lodging establishment but that is not a timeshare project.

(d) Nontransient apartment.—A nontransient apartment is a building or complex of buildings in which 75 percent or more of the units are available for rent to nontransient tenants.

(e) Transient apartment.—A transient apartment is a building or complex of buildings in which more than 25 percent of the units are advertised or held out to the public as available for transient occupancy.

(f) Bed and breakfast inn.—A bed and breakfast inn is a family home structure, with no more than 15 sleeping rooms, which has been modified to serve as a transient public lodging establishment, which provides the accommodation and meal services generally offered by a bed and breakfast inn, and which is recognized as a bed and breakfast inn in the community in which it is situated or by the hospitality industry.

(g) Timeshare project.—A timeshare project is a timeshare property, as defined in chapter 721, that is located in this state and that is also a transient public lodging establishment.

(2) If 25 percent or more of the units in any public lodging establishment fall within a classification different from the classification under which the establishment is licensed, such establishment shall obtain a separate license for the classification representing the 25 percent or more units which differ from the classification under which the establishment is licensed.

(3) A public lodging establishment may advertise or display signs which advertise a specific classification, if it has received a license which is applicable to the specific classification and it fulfills the requirements of that classification.

History.—s. 2, ch. 57-824; s. 2, ch. 61-81; ss. 16, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 19, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 26, 51, 52, ch. 90-339; s. 11, ch. 91-40; s. 4, ch. 91-429; s. 9, ch. 93-53; s. 12, ch. 96-384; s. 7, ch. 2008-55; s. 5, ch. 2011-119; s. 2, ch. 2012-165; s. 5, ch. 2014-133.



509.251 - License fees.

509.251 License fees.—

(1) The division shall adopt, by rule, a schedule of fees to be paid by each public lodging establishment as a prerequisite to issuance or renewal of a license. Such fees shall be based on the number of rental units in the establishment. The aggregate fee per establishment charged any public lodging establishment may not exceed $1,000; however, the fees described in paragraphs (a) and (b) may not be included as part of the aggregate fee subject to this cap. Vacation rental units or timeshare projects within separate buildings or at separate locations but managed by one licensed agent may be combined in a single license application, and the division shall charge a license fee as if all units in the application are in a single licensed establishment. The fee schedule shall require an establishment which applies for an initial license to pay the full license fee if application is made during the annual renewal period or more than 6 months before the next such renewal period and one-half of the fee if application is made 6 months or less before such period. The fee schedule shall include fees collected for the purpose of funding the Hospitality Education Program, pursuant to s. 509.302, which are payable in full for each application regardless of when the application is submitted.

(a) Upon making initial application or an application for change of ownership, the applicant shall pay to the division a fee as prescribed by rule, not to exceed $50, in addition to any other fees required by law, which shall cover all costs associated with initiating regulation of the establishment.

(b) A license renewal filed with the division after the expiration date shall be accompanied by a delinquent fee as prescribed by rule, not to exceed $50, in addition to the renewal fee and any other fees required by law.

(2) The division shall adopt, by rule, a schedule of fees to be paid by each public food service establishment as a prerequisite to issuance or renewal of a license. The fee schedule shall prescribe a basic fee and additional fees based on seating capacity and services offered. The aggregate fee per establishment charged any public food service establishment may not exceed $400; however, the fees described in paragraphs (a) and (b) may not be included as part of the aggregate fee subject to this cap. The fee schedule shall require an establishment which applies for an initial license to pay the full license fee if application is made during the annual renewal period or more than 6 months before the next such renewal period and one-half of the fee if application is made 6 months or less before such period. The fee schedule shall include fees collected for the purpose of funding the Hospitality Education Program, pursuant to s. 509.302, which are payable in full for each application regardless of when the application is submitted.

(a) Upon making initial application or an application for change of ownership, the applicant shall pay to the division a fee as prescribed by rule, not to exceed $50, in addition to any other fees required by law, which shall cover all costs associated with initiating regulation of the establishment.

(b) A license renewal filed with the division after the expiration date shall be accompanied by a delinquent fee as prescribed by rule, not to exceed $50, in addition to the renewal fee and any other fees required by law.

(3) The fact that a public food service establishment is operated in conjunction with a public lodging establishment does not relieve the public food service establishment of the requirement that it be separately licensed as a public food service establishment.

(4) The actual costs associated with each epidemiological investigation conducted by the Department of Health in public food service establishments licensed pursuant to this chapter shall be accounted for and submitted to the division annually. The division shall journal transfer the total of all such amounts from the Hotel and Restaurant Trust Fund to the Department of Health annually; however, the total amount of such transfer may not exceed an amount equal to 5 percent of the annual public food service establishment licensure fees received by the division.

History.—ss. 6, 7, ch. 6952, 1915; RGS 2127, 2128; ss. 1, 2, ch. 12053, 1927; CGL 3356, 3357; ss. 9-12, ch. 16042, 1933; ss. 2, 3, ch. 17062, 1935; CGL 1936 Supp. 3356(1), 3357(1); ss. 1, 2, ch. 28276, 1953; ss. 2-5, ch. 29820, 1955; s. 1, ch. 57-272; s. 1, ch. 61-353; s. 1, ch. 63-350; ss. 1, 2, ch. 67-221; ss. 16, 35, ch. 69-106; ss. 1, 2, ch. 72-228; s. 4, ch. 75-184; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 20, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 27, 51, 52, ch. 90-339; s. 12, ch. 91-40; s. 4, ch. 91-429; s. 10, ch. 93-53; s. 8, ch. 96-384; s. 247, ch. 99-8; s. 3, ch. 2002-299; s. 6, ch. 2011-119; s. 6, ch. 2014-133; s. 4, ch. 2015-143.

Note.—Former ss. 511.06-511.09.



509.261 - Revocation or suspension of licenses; fines; procedure.

509.261 Revocation or suspension of licenses; fines; procedure.—

(1) Any public lodging establishment or public food service establishment that has operated or is operating in violation of this chapter or the rules of the division, operating without a license, or operating with a suspended or revoked license may be subject by the division to:

(a) Fines not to exceed $1,000 per offense;

(b) Mandatory completion, at personal expense, of a remedial educational program administered by a food safety training program provider approved by the division, as provided in s. 509.049; and

(c) The suspension, revocation, or refusal of a license issued pursuant to this chapter.

(2) For the purposes of this section, the division may regard as a separate offense each day or portion of a day on which an establishment is operated in violation of a “critical law or rule,” as that term is defined by rule.

(3) The division shall post a prominent closed-for-operation sign on any public lodging establishment or public food service establishment, the license of which has been suspended or revoked. The division shall also post such sign on any establishment judicially or administratively determined to be operating without a license. It is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for any person to deface or remove such closed-for-operation sign or for any public lodging establishment or public food service establishment to open for operation without a license or to open for operation while its license is suspended or revoked. The division may impose administrative sanctions for violations of this section.

(4) All funds received by the division as satisfaction for administrative fines shall be paid into the State Treasury to the credit of the Hotel and Restaurant Trust Fund and may not subsequently be used for payment to any entity performing required inspections under contract with the division. Administrative fines may be used to support division programs pursuant to s. 509.302(1).

(5)(a) A license may not be suspended under this section for a period of more than 12 months. At the end of such period of suspension, the establishment may apply for reinstatement or renewal of the license. A public lodging establishment or public food service establishment, the license of which is revoked, may not apply for another license for that location prior to the date on which the revoked license would have expired.

(b) The division may fine, suspend, or revoke the license of any public lodging establishment or public food service establishment if the operator knowingly lets, leases, or gives space for unlawful gambling purposes or permits unlawful gambling in such establishment or in or upon any premises which are used in connection with, and are under the same charge, control, or management as, such establishment.

(6) The division may fine, suspend, or revoke the license of any public lodging establishment or public food service establishment when:

(a) Any person with a direct financial interest in the licensed establishment, within the preceding 5 years in this state, any other state, or the United States, has been adjudicated guilty of or forfeited a bond when charged with soliciting for prostitution, pandering, letting premises for prostitution, keeping a disorderly place, illegally dealing in controlled substances as defined in chapter 893, or any other crime reflecting on professional character.

(b) Such establishment has been deemed an imminent danger to the public health and safety by the division or local health authority for failure to meet sanitation standards or the premises have been determined by the division or local authority to be unsafe or unfit for human occupancy.

(7) A person is not entitled to the issuance of a license for any public lodging establishment or public food service establishment except in the discretion of the director when the division has notified the current licenseholder for such premises that administrative proceedings have been or will be brought against such current licensee for violation of any provision of this chapter or rule of the division.

(8) The division may fine, suspend, or revoke the license of any public lodging establishment or public food service establishment when the establishment is not in compliance with the requirements of a final order or other administrative action issued against the licensee by the division.

(9) The division may refuse to issue or renew the license of any public lodging establishment or public food service establishment until all outstanding fines are paid in full to the division as required by all final orders or other administrative action issued against the licensee by the division.

History.—s. 48, ch. 16042, 1933; CGL 1936 Supp. 3355(2); s. 1, ch. 21660, 1943; s. 2, ch. 23930, 1947; ss. 1-5, ch. 26939, 1951; s. 1, ch. 28224, 1953; s. 1, ch. 29823, 1955; s. 10, ch. 57-389; s. 40, ch. 63-512; s. 1, ch. 63-69; s. 1, ch. 63-68; s. 1, ch. 63-70; ss. 16, 35, ch. 69-106; s. 192, ch. 71-377; s. 20, ch. 73-325; s. 3, ch. 76-168; s. 188, ch. 77-104; s. 1, ch. 77-457; s. 9, ch. 78-95; ss. 21, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 1, 4, ch. 82-84; ss. 28, 51, 52, ch. 90-339; s. 4, ch. 91-429; s. 11, ch. 93-53; s. 48, ch. 95-144; s. 4, ch. 2007-237; s. 8, ch. 2008-55; s. 7, ch. 2011-119.

Note.—Former ss. 511.05, 511.051.



509.271 - Prerequisite for issuance of municipal or county occupational license.

509.271 Prerequisite for issuance of municipal or county occupational license.—A municipality or county may not issue an occupational license to any business coming under the provisions of this chapter until a license has been procured for such business from the division.

History.—s. 49, ch. 16042, 1933; CGL 1936 Supp. 3355(1); s. 7, ch. 29821, 1955; ss. 16, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 22, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 29, 51, 52, ch. 90-339; s. 4, ch. 91-429.

Note.—Former s. 511.04.



509.281 - Prosecution for violation; duty of state attorney; penalties.

509.281 Prosecution for violation; duty of state attorney; penalties.—

(1) The division or an agent of the division, upon ascertaining by inspection that any public lodging establishment or public food service establishment is being operated contrary to the provisions of this chapter, shall make complaint and cause the arrest of the violator, and the state attorney, upon request of the division or agent, shall prepare all necessary papers and conduct the prosecution. The division shall proceed in the courts by mandamus or injunction whenever such proceedings may be necessary to the proper enforcement of the provisions of this chapter, of the rules adopted pursuant hereto, or of orders of the division.

(2) Any operator who obstructs or hinders any agent of the division in the proper discharge of the agent’s duties; who fails, neglects, or refuses to obtain a license or pay the license fee required by law; or who fails or refuses to perform any duty imposed upon it by law or rule is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Each day that such establishment is operated in violation of law or rule is a separate offense.

History.—s. 11, ch. 6952, 1915; RGS 2131; CGL 3360; s. 9, ch. 29821, 1955; ss. 16, 35, ch. 69-106; s. 481, ch. 71-136; s. 21, ch. 73-325; s. 26, ch. 73-334; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 23, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 30, 51, 52, ch. 90-339; s. 4, ch. 91-429; s. 673, ch. 97-103.

Note.—Former s. 511.12.



509.285 - Enforcement; city and county officers to assist.

509.285 Enforcement; city and county officers to assist.—Any state or county attorney, sheriff, police officer, and any other appropriate municipal and county official shall, upon request, assist the division or any of its agents in the enforcement of this chapter.

History.—ss. 31, 52, ch. 90-339; s. 4, ch. 91-429.



509.291 - Advisory council.

509.291 Advisory council.—

(1) There is created a 10-member advisory council.

(a) The Secretary of Business and Professional Regulation shall appoint six voting members to the advisory council. Each member appointed by the secretary must be an operator of an establishment licensed under this chapter and shall represent the industries regulated by the division, except that one member appointed by the secretary must be a layperson representing the general public and one member must be a hospitality education administrator from an institution of higher education of this state. Such members of the council shall serve staggered terms of 4 years.

(b) The Florida Restaurant and Lodging Association shall designate one representative to serve as a voting member of the council. The Florida Vacation Rental Managers Association shall designate one representative to serve as a voting member of the council. The Florida Apartment Association and the Florida Association of Realtors shall each designate one representative to serve as a voting member of the council.

(c) Any member who fails to attend three consecutive council meetings without good cause may be removed from the council by the secretary.

(2) The purpose of the advisory council is to promote better relations, understanding, and cooperation between such industries and the division; to suggest means of better protecting the health, welfare, and safety of persons using the services offered by such industries; to give the division the benefit of its knowledge and experience concerning the industries and individual businesses affected by the laws and rules administered by the division; to promote and coordinate the development of programs to educate and train personnel for such industries; and to perform such other duties as prescribed by law.

(3)(a) The advisory council shall meet once each January, at which time a chairperson and vice chairperson shall be elected from the members. A member may not serve consecutive terms as a chairperson.

(b) The council shall meet at the request of the division or at the request of a majority of the members. However, the council may not hold more than one meeting in any calendar month.

(c) The council shall take action only by a majority vote of the members in attendance.

(d) The division shall provide necessary staff assistance to the council. All minutes and records of the council shall be maintained by the division and shall be made available to the public upon request.

(4) The members of the council shall serve without compensation but shall be entitled to receive reimbursement for per diem and travel expenses pursuant to s. 112.061.

(5) The secretary and the division shall periodically review with the advisory council the division’s budget and financial status for the purpose of maintaining the financial stability of the division. The council shall make recommendations, when it deems appropriate, to the secretary and the division to ensure that adequate funding levels from fees, penalties, and other costs assessed by the division and paid by the industries it regulates are maintained.

(6) The division shall provide to the advisory council each year an annual internal audit of the financial records of the Hospitality Education Program for the purpose of permitting the advisory council to determine compliance with the provisions of s. 509.072(2).

History.—s. 1, ch. 28129, 1953; s. 2, ch. 29821, 1955; s. 11, ch. 57-389; ss. 16, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 4, ch. 78-323; ss. 24, 39, 41, 42, ch. 79-240; ss. 1, 2, ch. 81-74; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 1, 4, ch. 82-46; ss. 32, 51, 52, ch. 90-339; s. 13, ch. 91-40; s. 4, ch. 91-429; s. 25, ch. 92-180; s. 204, ch. 94-218; s. 9, ch. 96-384; s. 248, ch. 99-8; s. 2, ch. 2000-191; s. 4, ch. 2002-299; s. 1, ch. 2007-237; s. 8, ch. 2011-119.

Note.—Former s. 509.052.



509.292 - Misrepresenting food or food product; penalty.

509.292 Misrepresenting food or food product; penalty.—

(1) An operator may not knowingly and willfully misrepresent the identity of any food or food product to any of the patrons of such establishment. The identity of food or a food product is misrepresented if:

(a) The description of the food or food product is false or misleading in any particular;

(b) The food or food product is served, sold, or distributed under the name of another food or food product; or

(c) The food or food product purports to be or is represented as a food or food product that does not conform to a definition of identity and standard of quality if such definition of identity and standard of quality has been established by custom and usage.

(2) If the food or food product is a fruit or fruit juice, its identity is misrepresented if:

(a) The description of the fruit or fruit juice is false or misleading in any particular;

(b) The fruit or fruit juice is served, sold, or distributed under the name of another fruit or fruit juice; or

(c) A synthetic or flavored drink is sold purporting to be fruit juice.

The term “fresh juice” refers to a juice without additives and prepared from the original fruit within 12 hours or less of sale.

(3) Any person who violates any provision of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 57-412; s. 482, ch. 71-136; s. 7, ch. 71-157; s. 22, ch. 73-325; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 25, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 33, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.302 - Hospitality Education Program.

509.302 Hospitality Education Program.—

(1)(a) The division shall administer an educational program, designated the “Hospitality Education Program,” offered for the benefit of the hospitality industries of this state. As used in this section, the term “hospitality industry” means the restaurant industry or the lodging industry.

(b) The program may affiliate with Florida State University, Florida International University, and the University of Central Florida. The program may also affiliate with any other member of the State University System or Florida College System, or with any privately funded college or university, which offers a program of hospitality administration and management.

(c) The purpose of the program is to provide, support, and enhance school-to-career training and transition programs for students interested in pursuing careers in a hospitality industry.

(d) The training and transition programs shall be funded through grants to one or more nonprofit statewide organizations that represent a hospitality industry of this state. The training and transition programs shall be delivered through the public school system using a nationally recognized curriculum approved by the division. The division shall administer the application process for the grants.

(2)(a) All public lodging establishments and all public food service establishments licensed under this chapter shall pay an annual fee of no more than $10, which shall be included in the annual license fee and used for the sole purpose of funding the Hospitality Education Program.

(b) The division shall use at least 68 percent of the funds collected under paragraph (a) for programs directed to careers in the restaurant industry and at least 14 percent of the funds for programs directed to careers in the lodging industry. If the division does not receive a sufficient number of grant applications, which are submitted timely and comply with the division’s requirements, to use all of the funds reserved for programs directed to careers in one of the industries, the division may use the remaining funds for programs directed to careers in the other industry.

(c) The division may use up to 10 percent of the funds collected under paragraph (a) for administration of the program.

(3) Notwithstanding any other provision of law to the contrary, grant funding under this section shall include all expenses related to providing the programs, including the cost of staff support; student scholarships; compensation to program instructors for time spent in relevant training; special events or competitive events; and a reasonable stipend for travel, lodging, and meals for instructors and students participating in training or in related special events. All of an applicant’s expenses must be consistent with the budget submitted by the applicant in the grant application and approved by the division. The expenditure of all funds distributed under this section is subject to audit by the division.

(4) The director shall develop an annual budget, programs, and activities to accomplish the purposes of this section, in accordance with and subject to the advice and recommendations of the advisory council.

(a) The annual budget of the Hospitality Education Program must show that the total fees estimated to be collected during the next fiscal year under this section will be dedicated solely to the estimated cost of funding the Hospitality Education Program, less any trust fund service charge imposed by s. 215.20. If the estimated cost of funding the Hospitality Education Program in any fiscal year is less than the total fees estimated to be collected during that year, the director shall submit a report to the advisory council demonstrating why the amount of the fee should not be immediately reduced to eliminate the projected surplus. The director shall also submit this report to the Secretary of Business and Professional Regulation as part of the division’s annual budget request.

(b) Both the secretary’s legislative budget requests submitted under ss. 216.023 and 216.031 and the Governor’s recommended budget submitted under s. 216.163 must also show that the total fees estimated to be collected during the next fiscal year under this section will be dedicated solely to funding the Hospitality Education Program, less any trust fund service charge imposed by s. 215.20. If the estimated cost of funding the Hospitality Education Program in any fiscal year is less than the total fees estimated to be collected during that year, the secretary shall submit a report demonstrating why the amount of the fee should not be immediately reduced to eliminate the projected surplus.

(5) The director shall supervise the administration of the programs set forth in this section and shall report the status of the programs at all meetings of the advisory council and at other times prescribed by the advisory council.

(6) The division shall adopt rules providing the criteria for grant approval and the procedures for processing grant applications. The criteria and procedures must be approved by the advisory council. The criteria shall give primary consideration to the experience and history of the applicant in representing a hospitality industry in the state, the applicant’s prior commitment to school-to-career transition programs in a hospitality industry, and the applicant’s demonstrated ability to provide services statewide with industry support and participation. Grants awarded under this section shall be for a term of 4 years, with funding provided on an annual basis.

History.—s. 2, ch. 61-257; s. 2, ch. 63-204; s. 2, ch. 73-296; s. 1, ch. 75-294; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 2, 4, ch. 82-84; s. 5, ch. 86-174; ss. 34, 51, 52, ch. 90-339; s. 14, ch. 91-40; s. 4, ch. 91-429; s. 10, ch. 96-384; s. 5, ch. 98-283; s. 48, ch. 2000-154; s. 5, ch. 2002-299; s. 58, ch. 2004-357; ss. 36, 54, ch. 2007-73; s. 2, ch. 2007-237; s. 15, ch. 2009-20; s. 47, ch. 2009-195; s. 124, ch. 2014-17.



509.4005 - Applicability of ss. 509.401-509.417.

509.4005 Applicability of ss. 509.401-509.417.—Sections 509.401-509.417 apply only to guests in transient occupancy in a public lodging establishment.

History.—ss. 27, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.401 - Operator’s right to lockout.

509.401 Operator’s right to lockout.—

(1) If, upon a reasonable determination by an operator of a public lodging establishment, a guest has accumulated a large outstanding account at such establishment, the operator may lock the guest out of the guest’s rental unit for the purpose of requiring the guest to confront the operator and arrange for payment on the account. Such arrangement must be in writing, and a copy must be furnished to the guest.

(2) Once the guest has confronted the operator and made arrangements for payment on the account, the operator shall provide the guest with unrestricted access to the guest’s rental unit.

(3) The operator shall at all times permit the guest to remove from the rental unit any items of personal property essential to the health of the guest.

History.—s. 1, ch. 77-249; ss. 27, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 35, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.402 - Operator’s right to recover premises.

509.402 Operator’s right to recover premises.—If the guest of a public lodging establishment vacates the premises without notice to the operator and the operator reasonably believes the guest does not intend to satisfy the outstanding account, the operator may recover the premises. Upon recovery of the premises, the operator shall make an itemized inventory of any property belonging to the guest and store such property until a settlement or a final court judgment is obtained on the guest’s outstanding account. Such inventory shall be conducted by the operator and at least one other person who is not an agent of the operator.

History.—s. 1, ch. 77-249; ss. 28, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 36, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.403 - Operator’s writ of distress.

509.403 Operator’s writ of distress.—If, after a lockout has been imposed pursuant to s. 509.401, a guest fails to make agreed-upon payments on an outstanding account, or, notwithstanding s. 509.401, if a guest vacates the premises without making payment on an outstanding account, an operator may proceed to prosecute a writ of distress against the guest and the guest’s property. The writ of distress shall be predicated on the lien created by s. 713.67 or s. 713.68.

History.—s. 1, ch. 77-249; ss. 29, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 37, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.404 - Writ of distress; venue and jurisdiction.

509.404 Writ of distress; venue and jurisdiction.—The action under s. 509.403 shall be brought in a court of appropriate jurisdiction in the county where the property is located. When property consists of separate articles, the value of any one of which is within the jurisdictional amount of a lower court but which, taken together, exceed that jurisdictional amount, the operator may not divide the property to give jurisdiction to the lower court so as to enable the operator to bring separate actions therefor.

History.—s. 1, ch. 77-249; ss. 30, 39, 42, ch. 79-240; s. 213, ch. 79-400; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 38, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.405 - Complaint; requirements.

509.405 Complaint; requirements.—To obtain an order authorizing the issuance of a writ of distress upon final judgment, the operator must first file with the clerk of the court a complaint reciting and showing the following information:

(1) A statement as to the amount of the guest’s account at the public lodging establishment.

(2) A statement that the plaintiff is the operator of the public lodging establishment in which the guest has an outstanding account. If the operator’s interest in such account is based on written documents, a copy of such documents shall be attached to the complaint.

(3) A statement that the operator has reasonably attempted to obtain payment from the guest for an outstanding account, either by confronting the guest or by a lockout pursuant to s. 509.401, and that the guest has failed to make any payment or that the guest has vacated the premises without paying the outstanding account.

(4) A statement that the account is outstanding and unpaid by the guest; a statement of the services provided to the guest for which the outstanding account was accumulated; and the cause of such nonpayment according to the best knowledge, information, and belief of the operator.

(5) A statement as to what property the operator is requesting levy against, including the inventory conducted as prescribed by s. 509.402 if the operator has recovered the premises, and the authority under which the operator has a lien against such property.

(6) A statement, to the best of the operator’s knowledge, that the claimed property has not been taken for a tax, assessment, or fine pursuant to law or taken under an execution or attachment by order of any court.

History.—s. 1, ch. 77-249; ss. 31, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 39, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.406 - Prejudgment writ of distress.

509.406 Prejudgment writ of distress.—

(1) A prejudgment writ of distress may issue and the property seized may be delivered forthwith to the plaintiff when the nature of the claim, the amount thereof, and the grounds relied upon for the issuance of the writ clearly appear from specific facts shown by the verified petition or by separate affidavit of the plaintiff.

(2) The prejudgment writ of distress may issue if the court finds, pursuant to subsection (1), that the defendant is engaging in, or is about to engage in, conduct that may place the claimed property in danger of destruction, concealment, removal from the state, removal from the jurisdiction of the court, or transfer to an innocent purchaser during the pendency of the action and that the defendant has failed to make payment as agreed.

(3) The plaintiff shall post bond in the amount of twice the estimated value of the goods subject to the writ or twice the balance of the outstanding account, whichever is the lesser as determined by the court, as security for the payment of damages the defendant may sustain if the writ is wrongfully obtained.

(4) The defendant may obtain release of the property seized under a prejudgment writ of distress by posting bond with surety within 10 days after service of the writ, in the amount of one and one-fourth the claimed outstanding account, for the satisfaction of any judgment which may be rendered against the defendant, conditioned upon delivery of the property if the judgment should require it.

(5) A prejudgment writ of distress shall issue only upon a signed order of a circuit court judge or a county court judge. The prejudgment writ of distress shall include a notice of the defendant’s right to immediate hearing before the court issuing the writ.

(6) As an alternative to the procedure prescribed in subsection (4), the defendant, by motion filed with the court within 10 days after service of the writ, may obtain the dissolution of a prejudgment writ of distress, unless the plaintiff proves the grounds upon which the writ was issued. The court shall set such motion for an immediate hearing.

History.—s. 1, ch. 77-249; ss. 32, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 40, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.407 - Writ of distress; levy of writ.

509.407 Writ of distress; levy of writ.—The officer of the court to whom a final judgment writ of distress is directed shall execute the writ of distress by service on defendant and by levy on property distrainable for services rendered, if found within the area of the officer’s jurisdiction. If the property is not so found but is in another jurisdiction, the officer shall deliver the writ to the proper authority in the other jurisdiction. The writ shall be executed by levying on such property and delivering it to the officer of the court in which the action is pending, to be disposed of according to law, unless the officer is ordered by such court to hold the property and dispose of it according to law. If the defendant cannot be found, the levy on the property suffices as service if the plaintiff and the officer each file a sworn statement stating that the whereabouts of the defendant are unknown.

History.—s. 1, ch. 77-249; ss. 33, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 41, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.408 - Prejudgment writ; form; return.

509.408 Prejudgment writ; form; return.—The prejudgment writ issued under s. 509.406 shall command the officer to whom it may be directed to distrain the described personal property of defendant and hold such property until final judgment is rendered.

History.—s. 1, ch. 77-249; ss. 34, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.409 - Writ; inventory.

509.409 Writ; inventory.—When the officer seizes distrainable property, either under s. 509.407 or s. 509.408, and such property is seized on the premises of a public lodging establishment, the officer shall inventory the property, hold those items which, upon appraisal, would appear to satisfy the plaintiff’s claim, and return the remaining items to the defendant. If the defendant cannot be found, the officer shall hold all items of property. The officer shall release the property only pursuant to law or a court order.

History.—s. 1, ch. 77-249; ss. 35, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 42, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.411 - Exemptions from writ of distress.

509.411 Exemptions from writ of distress.—The following property of a guest is exempt from distress and sale under this chapter:

(1) From final distress and sale: clothing and items essential to the health and safety of the guest.

(2) From prejudgment writ of distress: clothing, items essential to the health and safety of the guest, and any tools of the guest’s trade or profession, business papers, or other items directly related to such trade or profession.

History.—s. 1, ch. 77-249; ss. 37, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 43, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.412 - Writ; claims by third persons.

509.412 Writ; claims by third persons.—Any third person claiming any property distrained pursuant to this chapter may interpose and prosecute a claim for the property in the same manner as is provided in similar cases of claim to property levied on under execution.

History.—s. 1, ch. 77-249; ss. 38, 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 44, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.413 - Judgment for plaintiff when goods not delivered to defendant.

509.413 Judgment for plaintiff when goods not delivered to defendant.—If it appears that the account stated in the complaint is wrongfully unpaid and the property described in such complaint is the defendant’s and was held by the officer executing the prejudgment writ, the plaintiff shall have judgment for damages sustained by the plaintiff, which may include reasonable attorney’s fees and costs, by taking title to the defendant’s property in the officer’s possession or by having the property sold as prescribed in s. 509.417.

History.—s. 1, ch. 77-249; ss. 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 45, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.414 - Judgment for plaintiff when goods retained by or redelivered to defendant.

509.414 Judgment for plaintiff when goods retained by or redelivered to defendant.—

(1) If it appears that the property was retained by, or redelivered to, the defendant on the defendant’s forthcoming bond, either under s. 509.406(4) or (6), the plaintiff shall take judgment for the property, which may include reasonable attorney’s fees and costs, and against the defendant and the surety on the forthcoming bond for the value of the outstanding account, and the judgment, which may include reasonable attorney’s fees and costs, shall be satisfied by the recovery and sale of the property or the amount adjudged against the defendant and the defendant’s surety.

(2) After the judgment is rendered, the plaintiff may seek a writ of possession for the property and execution for the plaintiff’s costs or have execution against the defendant and the defendant’s surety for the amount recovered and costs. If the plaintiff elects to have a writ of possession for the property and the officer is unable to find the property, the plaintiff may immediately have execution against the defendant and the defendant’s surety for the whole amount recovered less the value of any property found by the officer. If the plaintiff has execution for the whole amount, the officer shall release all property taken under the writ of possession.

(3) In any proceeding to ascertain the value of the property so that judgment for the value may be entered, the value of each article shall be found.

History.—s. 1, ch. 77-249; ss. 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 46, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.415 - Judgment for defendant when goods are retained by or redelivered to the defendant.

509.415 Judgment for defendant when goods are retained by or redelivered to the defendant.—When property has been retained by, or redelivered to, the defendant on the defendant’s forthcoming bond or upon the dissolution of a prejudgment writ and the defendant prevails, the defendant shall have judgment against the plaintiff for any damages due for the taking of the property, which may include reasonable attorney’s fees and costs. The remedies provided in this section and s. 509.416 do not preclude any other remedies available under the laws of this state.

History.—s. 1, ch. 77-249; ss. 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 47, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.416 - Judgment for defendant when goods are not retained by or redelivered to the defendant.

509.416 Judgment for defendant when goods are not retained by or redelivered to the defendant.—If the property has not been retained by, or redelivered to, the defendant and the defendant prevails, judgment shall be entered against the plaintiff for possession of the property. Such judgment may include reasonable attorney’s fees and costs. The remedies provided in s. 509.415 and this section do not preclude any other remedies available under the laws of this state.

History.—s. 1, ch. 77-249; ss. 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 48, 51, 52, ch. 90-339; s. 4, ch. 91-429.



509.417 - Writ; sale of property distrained.

509.417 Writ; sale of property distrained.—

(1) If the judgment is for the plaintiff, the property in whole or in part shall, at the plaintiff’s option pursuant to s. 509.413 or s. 509.414, be sold and the proceeds applied on the payment of the judgment.

(2) At the time any property levied on is sold, it must be advertised two times, the first advertisement being at least 10 days before the sale. All property so levied on may be sold on the premises of the public lodging establishment or at the courthouse door.

(3) If the defendant appeals and obtains a writ of supersedeas before sale of the property has occurred, the property shall be held by the officer executing the writ, and there may not be a sale or disposition of the property until final judgment is had on appeal.

History.—s. 1, ch. 77-249; ss. 39, 42, ch. 79-240; ss. 3, 4, ch. 81-161; ss. 2, 3, ch. 81-318; ss. 49, 51, 52, ch. 90-339; s. 4, ch. 91-429.






Part II - MEMBERSHIP CAMPGROUNDS (ss. 509.501-509.512)

509.501 - Short title.

509.501 Short title.—This act may be cited as the “Florida Membership Campground Act.”

History.—s. 1, ch. 88-157.



509.502 - Definitions.

509.502 Definitions.—As used in this act:

(1) “Advertising” means any written, oral, printed, or visual communication by an offeror made in connection with the promotion of a membership camping plan.

(2) “Business day” means a calendar day other than a Saturday, Sunday, or national holiday.

(3) “Campground” means any real property which is a part of a membership camping plan. This term does not include a mobile home, lodging, or recreational vehicle park or recreational camp as defined in chapter 513 so long as no membership camping plan is offered for sale, sold, or otherwise promoted with regard to such park.

(4) “Camping site” means any portion of a campground designed or promoted for the purpose of camping, including any trailer, tent, tent trailer, pickup camper, cabin, or other similar device or accommodation used for camping and located upon such site.

(5) “Dues payment” means the mandatory annual or periodic fee paid by a purchaser, other than the purchase price, as set forth in the membership camping contract. This term does not include optional user fees charged for specific goods or services such as campground recreation or rental fees, equipment or accommodation rentals, or meals.

(6) “Facilities” means all amenities offered in connection with a campground, including, but not limited to, camping sites, available rental trailers or cabins, if any, swimming pools, sport courts, recreation buildings, and trading posts or grocery stores.

(7) “Membership camping contract” means an agreement evidencing a purchaser’s right to use campgrounds and facilities pursuant to a membership camping plan.

(8) “Membership camping plan” means any arrangement or other device, membership agreement, rental agreement, license, right-to-use agreement, or other agreement under which a purchaser, in exchange for consideration, receives the right to use campgrounds and facilities. This term does not include any arrangement or other device, membership agreement, rental agreement, license, right-to-use agreement, or other agreement under which a purchaser has the one-time right to use a specific, identified camping site and related facilities for a specific, identified, nonrecurring period of time.

(9) “Offer” means any solicitation, advertisement, inducement, or other method or attempt to encourage any person to become a purchaser.

(10) “Offeror” means the person who creates a membership camping plan and offers membership camping contracts for sale to the public in the ordinary course of business in connection with the membership camping plan.

(11) “Ordinary course of business” means the transaction of business by a person in the business of selling or reselling membership camping plans.

(12) “Purchase price” means the total price of a membership camping contract, including finance charges and related closing costs, if any, and excluding all dues payments.

(13) “Purchaser” means a person who purchases a membership camping contract and obtains the right to use the campgrounds and facilities of a membership camping plan.

(14) “Salesperson” means a person who is engaged in promoting, offering for sale, or selling a membership camping plan as the employee, independent contractor, agent, officer, director, shareholder, partner, or principal of an offeror. This term does not include an offeror or a tour generator and does not include a purchaser who refers names of prospective purchasers to an offeror, provided that such purchaser is not in the business of making such referrals.

(15) “Tour generator” means a person who is engaged in the referral of prospective purchasers of a membership camping plan to a salesperson or to an offeror. This term does not include an offeror and does not include a purchaser who refers names of prospective purchasers to an offeror, provided that such purchaser is not in the business of making such referrals.

(16) “Trust account” means an account created and used for the purposes required in this act.

(17) “Trustee” includes only:

(a) A savings and loan association, bank, trust company, or other financial lending institution having a net worth in excess of $5 million which is either located in this state or which has submitted to the jurisdiction of the Circuit Court of Leon County, Florida, and is otherwise acceptable; or

(b) An attorney who is a member in good standing of The Florida Bar and who has posted a fidelity bond in the amount of $50,000 issued by a company authorized and licensed to do business in this state as surety.

History.—s. 2, ch. 88-157; s. 28, ch. 93-150.



509.503 - Membership camping contracts.

509.503 Membership camping contracts.—Each offeror of a membership camping plan must use and must furnish each purchaser with a fully completed copy of a contract incorporating the following information:

(1) The actual date the contract is executed by the offeror and the purchaser;

(2) The name and address of the offeror;

(3) The name and address of the trustee;

(4) A complete description of the purchase price;

(5) The expiration date of the contract and the terms and conditions of its extension or renewal, if applicable;

(6) The disclosure required by s. 509.504; and

(7) The disclosures required by s. 509.505.

History.—s. 3, ch. 88-157.



509.504 - Cancellation.

509.504 Cancellation.—

(1) A purchaser has the right to cancel her or his contract within the time period and in the manner described in paragraph (a) and to receive a refund of all sums paid to the offeror within the time period and in the manner described in paragraph (b). Any attempt by an offeror, tour generator, or salesperson to misrepresent this absolute right to cancel to a purchaser is a violation of this act.

(a) The following capitalized language must appear in at least 10-point type in close proximity to the purchaser’s signature line on the contract: “YOU MAY CANCEL THIS CONTRACT WITHOUT ANY PENALTY OR OBLIGATION UNTIL MIDNIGHT OF THE 5TH DAY AFTER THE DATE YOU SIGN THIS CONTRACT, UNLESS THE 5TH DAY FALLS ON A SUNDAY OR NATIONAL HOLIDAY, IN WHICH EVENT, YOU MAY CANCEL THIS CONTRACT WITHOUT PENALTY OR OBLIGATION UNTIL MIDNIGHT ON THE FIRST BUSINESS DAY FOLLOWING SUCH SUNDAY OR NATIONAL HOLIDAY. IF YOU DECIDE TO CANCEL THIS CONTRACT, YOU MUST NOTIFY THE TRUSTEE IN WRITING OF YOUR CANCELLATION. YOUR CANCELLATION SHALL BE EFFECTIVE UPON THE DATE POSTMARKED AND SHALL BE MAILED TO   (Name of Trustee)   AT   (Address of Trustee)  . ANY ATTEMPT TO MISREPRESENT YOUR ABSOLUTE CANCELLATION RIGHT IS UNLAWFUL.”

(b) The contract shall also include the following statement: “Within 20 days after the trustee receives your written cancellation, the trustee shall refund to you the total amount of all payments which you have made under the contract, provided that such refunds may be made either by check or, if you used a credit card, by credit to your credit card account.”

(2) The following capitalized language must appear in at least 10-point type in close proximity to the purchaser’s signature line on the contract: “YOU MAY ALSO CANCEL THIS CONTRACT AT ANY TIME AFTER THE CAMPGROUNDS OR FACILITIES ARE NO LONGER AVAILABLE AS PROVIDED IN THIS CONTRACT.”

(3) The offeror shall maintain among its business records a copy of each executed contract for a period of at least 3 years after the date of entering into the contract.

History.—s. 4, ch. 88-157; s. 674, ch. 97-103.



509.505 - Required disclosures.

509.505 Required disclosures.—

(1) The offeror of a membership camping plan shall include the following disclosures within each membership camping contract:

(a) The following capitalized statement in at least 10-point type: “THESE DISCLOSURES CONTAIN IMPORTANT MATTERS TO BE CONSIDERED IN ACQUIRING A CAMPGROUND MEMBERSHIP. THE STATEMENTS CONTAINED HEREIN ARE ONLY SUMMARY IN NATURE. A PROSPECTIVE PURCHASER SHOULD REVIEW THESE MATTERS CAREFULLY AND SHOULD NOT RELY UPON ORAL REPRESENTATIONS AS BEING CORRECT. REFER TO THESE DISCLOSURES FOR CORRECT REPRESENTATIONS. THE OFFEROR IS PROHIBITED FROM MAKING ANY REPRESENTATIONS CONTRADICTORY TO THOSE CONTAINED IN THE CONTRACT AND EXHIBITS THERETO.”

(b) A summary of the offeror’s experience in the business of developing and marketing membership camping plans.

(c) A summary of the nature and duration of the purchaser’s use rights in the campgrounds and facilities included in the membership camping plan.

(d) A description of any mandatory dues payments which shall be payable to the offeror by the purchaser during the term of the contract, including a description of any limitation upon the offeror’s ability, if any, to increase the dues payments from time to time. If there are no limitations upon the offeror’s ability to increase the dues payments, the following capitalized statement must appear in at least 10-point type: “IN ADDITION TO THE PURCHASE PRICE, YOU MUST MAKE PERIODIC DUES PAYMENTS MORE SPECIFICALLY DESCRIBED HEREIN WHICH MAY BE INCREASED FROM TIME TO TIME WITHOUT LIMITATION.”

(e) A description of any optional user fees which may be imposed upon the purchaser by the offeror, including a description of any limitation upon the offeror’s ability to increase the various user fees from time to time.

(f) A summary of the description of the campgrounds in the membership camping plan, including a summary description or grid outline of the type and number of camping sites and facilities presently constructed at such campgrounds and a separate summary description or grid outline of the type and number of camping sites and facilities planned but not yet constructed at such campgrounds. The summary description or grid outline must also include any specific goods or services for which an optional user fee may be charged.

(g) A description of the rights of any nonmembers of the membership camping plan to use the campgrounds and facilities of the membership camping plan.

(h) A description of the offeror’s right to change or withdraw from use all or a portion of the campgrounds and facilities of the membership camping plan and the extent to which the offeror is obligated to replace any campgrounds or facilities withdrawn.

(i) A summary of the rules, restrictions, or covenants governing or regulating the purchaser’s use of the campgrounds and facilities of the membership camping plan, including a description of the offeror’s right to amend such rules, restrictions, or covenants.

(j) A description of any restrictions upon the transfer by the purchaser of the purchaser’s membership in the membership camping plan.

(k) Such other information as is necessary to disclose fully and fairly all aspects of the membership camping plan.

(2) In lieu of the disclosure required by paragraph (1)(i), the offeror may furnish to each purchaser a complete copy of the rules, restrictions, or covenants described in that paragraph at the time of execution of the contract by the purchaser.

History.—s. 5, ch. 88-157.



509.506 - Trust accounts.

509.506 Trust accounts.—

(1) All funds or other properties received from or on behalf of a purchaser in connection with the execution of the membership camping contract shall be deposited by the offeror within 3 days after receipt by the offeror or a salesperson into a trust account with a financial institution located in this state, established by a trustee solely for the purpose of refunds. The funds or other properties shall be maintained in the trust account until 5 days after the purchaser’s cancellation period has expired. If the purchaser delivers a written cancellation of the purchaser’s contract to the trustee within the time period described in s. 509.504(1)(a), the purchaser’s funds or other properties shall be refunded by the trustee pursuant to s. 509.504(1)(b). If the purchaser does not timely cancel the contract in the required manner, all funds or other properties received from the purchaser may be released by the trustee to the offeror on the 6th day after the expiration of the cancellation period. If the trustee receives conflicting demands for any funds or other properties held in the trust account, the trustee shall immediately either submit the matter to arbitration with the consent of the parties or, by interpleader or otherwise, seek an adjudication of the matter by a court of competent jurisdiction.

(2) All trustees shall be independent of the offeror, and neither the offeror nor any officer, director, affiliate, subsidiary, or employee of the offeror may serve as trustee; however, an attorney who represents an offeror but who is not an officer, director, or employee of the offeror may serve as trustee for the offeror.

(3) The moneys held in trust pursuant to subsection (1) may be invested only in securities of the United States Government or any agency thereof or in savings or time deposits in institutions insured by an agency of the United States Government. The interest generated by the investments, if any, shall be paid to the party to whom the escrowed moneys are paid unless otherwise specified in the contract.

(4) Any offeror, trustee, or other person who intentionally fails to comply with the provisions of this section concerning the establishment of a trust account and the deposit and disbursement of funds and other properties received from a purchaser is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The proof of failure to establish a trust account or to deposit funds therein as required by this section constitutes prima facie proof of the intent required by this subsection.

History.—s. 6, ch. 88-157.



509.507 - Advertising; disclosures; unlawful acts.

509.507 Advertising; disclosures; unlawful acts.—

(1) Advertising by an offeror, salesperson, or tour generator may not:

(a) Misrepresent a material fact or create a false or misleading impression regarding the membership camping plan.

(b) Make a prediction of specific or immediate increases in the price or value of membership camping contracts unless the increases are in fact planned by the offeror.

(c) Contain a statement concerning future price increases by the offeror which are nonspecific or not bona fide.

(d) Contain an asterisk or other reference symbol as a means of contradicting or substantially changing any previously made statement or as a means of obscuring a material fact.

(e) Describe a planned facility that is not yet constructed unless the planned facility is conspicuously identified as proposed or under construction.

(f) Misrepresent the size, nature, extent, qualities, or characteristics of any campground or facilities.

(g) Misrepresent the amount or period of time during which any campgrounds or facilities will be available to any purchaser.

(h) Misrepresent the nature or extent of any services incident to the membership camping plan.

(i) Make a misleading or deceptive representation with respect to the content of the contract or the rights, privileges, benefits, or obligations of the purchaser under the contract or this act.

(j) Misrepresent the conditions under which a purchaser may use campgrounds and facilities.

(k) Misrepresent the availability of a resale or rental program offered by or on behalf of the offeror.

(l) Contain an offer or inducement to purchase which purports to be limited as to quantity or restricted as to time unless the numerical quantity or time limit applicable to the offer or inducement is clearly stated.

(m) Imply that a facility is available for the exclusive use of purchasers if the facility will actually be shared by others or by the general public.

(n) Purport to have resulted from a referral unless the name of the person making the referral can be produced upon demand.

(o) Misrepresent the source of the advertising by leading a prospective purchaser to believe that the advertising is mailed by a governmental agency, credit bureau, bank, or attorney, if that is not the case.

(p) Misrepresent the value of any prize, gift, or other item to be awarded in connection with any prize and gift promotional offer.

(2) Written advertising may not be disseminated within this state unless it bears the following disclosure: “THIS ADVERTISING IS BEING USED FOR THE PURPOSE OF SOLICITING SALES OF RESORT CAMPGROUND MEMBERSHIPS.” The disclosure shall be conspicuous and shall in no event appear in less than 10-point type, unless the advertising is a postcard, in which case the disclosure shall be in bold type and at least as large as the main body type. This subsection does not apply to signs, billboards, and other similar advertising which is affixed to real or personal property and which is disseminated only by visual means.

History.—s. 7, ch. 88-157.



509.508 - Prize and gift promotional offers.

509.508 Prize and gift promotional offers.—

(1) As used in this section, the term “prize and gift promotional offer” means any advertising material wherein a prospective purchaser may receive goods or services other than the membership camping plan itself, either free of charge or at a discount, including, but not limited to, the use of any prize, gift, award, premium, or lodging or vacation certificate.

(2) A game promotion, contest of chance, or sweepstakes in which the elements of chance and prize are present may not be used by an offeror in connection with the offering for sale of membership camping plans.

(3) If a prospective purchaser meets all eligibility requirements stated in a prize and gift promotional offer, a prize, gift, or other item offered pursuant to a prize and gift promotional offer must be delivered to the prospective purchaser on the day she or he appears to claim it, whether or not the prospective purchaser executes a membership camping contract.

(4) The offeror shall maintain among its records for the period of 1 year following the completion of each prize and gift promotional offer the following information with regard to each prize and gift promotional offer:

(a) A copy of all advertising material used in connection with the prize and gift promotional offer;

(b) The name, address, and telephone number, including area code, of the supplier or manufacturer from whom each type or variety of prize, gift, or other item is obtained;

(c) The manufacturer’s model number or other description of such item; and

(d) The information on which the developer relies in determining the verifiable retail value of the prize or gift.

History.—s. 8, ch. 88-157; s. 675, ch. 97-103.



509.509 - Purchasers’ remedies.

509.509 Purchasers’ remedies.—An action for damages or injunctive or declaratory relief for a violation of this act may be brought by any purchaser against an offeror, a trustee, a salesperson, or a tour generator. The prevailing party in the action may recover reasonable attorney’s fees and costs from the losing party. Relief under this section does not exclude other remedies provided by law.

History.—s. 9, ch. 88-157.



509.510 - Violation of the Florida Membership Campground Act; exception.

509.510 Violation of the Florida Membership Campground Act; exception.—A person who willfully violates a provision of this act other than the provisions of s. 509.506 is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 10, ch. 88-157; s. 127, ch. 91-224.



509.511 - Violation; Deceptive and Unfair Trade Practices Act.

509.511 Violation; Deceptive and Unfair Trade Practices Act.—A violation of this act is a deceptive and unfair trade practice and constitutes a violation of the Florida Deceptive and Unfair Trade Practices Act.

History.—s. 11, ch. 88-157.



509.512 - Timeshare plan developer and exchange company exemption.

509.512 Timeshare plan developer and exchange company exemption.—Sections 509.501-509.511 do not apply to a developer of a timeshare plan or an exchange company approved by the Division of Florida Condominiums, Timeshares, and Mobile Homes pursuant to chapter 721, but only to the extent that the developer or exchange company engages in conduct regulated under chapter 721.

History.—s. 13, ch. 91-236; s. 39, ch. 2008-240.









Chapter 513 - MOBILE HOME AND RECREATIONAL VEHICLE PARKS

513.01 - Definitions.

513.01 Definitions.—As used in this chapter, the term:

(1) “Department” means the Department of Health and includes its representative county health departments.

(2) “Lodging park” means a place set aside and offered by a person, for either direct or indirect remuneration of the operator of the place, in which 75 percent of the mobile homes or recreational vehicles or combination thereof are owned by the operator and offered for rent to the public and which is not licensed under chapter 509.

(3) “Mobile home” means a residential structure that is transportable in one or more sections, which structure is 8 body feet (2.4 meters) or more in width, over 35 feet in length with the hitch, built on an integral chassis, and designed to be used as a dwelling when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained in the structure.

(4) “Mobile home park” means a place set aside and offered by a person, for either direct or indirect remuneration of the owner, lessor, or operator of such place, for the parking, accommodation, or rental of five or more mobile homes.

(5) “Occupancy” means the length of time that a recreational vehicle is occupied by a transient guest and not the length of time that such vehicle is located on the leased recreational vehicle site. A recreational vehicle may be stored and tied down on site when not in use to accommodate the needs of the guest. The attachment of a recreational vehicle to the ground with tie-downs or other removable fasteners, and the attachment of carports, porches, screen rooms, and similar appurtenances with removable attaching devices, do not render the recreational vehicle a permanent part of the recreational vehicle site.

(6) “Operator” means the owner, operator, keeper, lessor, proprietor, manager, assistant manager, desk clerk, agent, or employee of a mobile home, lodging, or recreational vehicle park or a recreational camp who is designated by the permittee as the individual solely responsible for the daily operation of the park or camp and its compliance with this chapter and the rules adopted under this chapter.

(7) “Permittee” means a person who applies for and is granted a permit under this chapter and who is ultimately responsible for the operation of the mobile home, lodging, or recreational vehicle park or the recreational camp and the compliance of the park or camp with this chapter and the rules adopted under this chapter.

(8) “Person” means an individual, association, partnership, corporation, or governmental unit.

(9) “Recreational camp” means one or more buildings or structures, tents, trailers, or vehicles, or any portion thereof, together with the land appertaining thereto, established, operated, or used as living quarters for five or more resident members of the public and designed and operated for recreational purposes.

(10) “Recreational vehicle” has the same meaning as provided for the term “recreational vehicle-type unit” in s. 320.01. However, the terms “temporary living quarters” and “seasonal or temporary living quarters” as used in s. 320.01, in reference to recreational vehicles placed in recreational vehicle parks, relate to the period of time the recreational vehicle is occupied as living quarters during each year and not to the period of time it is located in the recreational vehicle park. During the time the recreational vehicle is not occupied as temporary or seasonal quarters, it may be stored and tied down on the recreational vehicle site. The affixing of a recreational vehicle to the ground by way of tie-downs or other removable fasteners, and the attachment of carports, porches, screen rooms, and similar appurtenances by way of removable attaching devices, does not render the recreational vehicle a permanent part of the recreational vehicle site.

(11) “Recreational vehicle park” means a place set aside and offered by a person, for either direct or indirect remuneration of the owner, lessor, or operator of such place, for the parking, accommodation, or rental of five or more recreational vehicles or tents; and the term also includes buildings and sites set aside for group camping and similar recreational facilities. For the purposes of this chapter, the terms “campground,” “camping resort,” “RV resort,” “travel resort,” and “travel park,” or any variations of these terms, are synonymous with the term “recreational vehicle park.”

(12) “Transient guest” means any guest registered as provided in s. 513.112 for 6 months or less. When a guest is permitted with the knowledge of the park operator to continuously occupy a recreational vehicle in a recreational vehicle park for more than 6 months, there is a rebuttable presumption that the occupancy is nontransient, and the eviction procedures of part II of chapter 83 apply.

History.—s. 1, ch. 12419, 1927; CGL 4140; s. 1, ch. 19365, 1939; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 3, 14, 15, ch. 83-321; s. 6, ch. 84-182; s. 13, ch. 85-343; s. 1, ch. 87-193; ss. 1, 26, ch. 93-150; s. 146, ch. 97-101; s. 249, ch. 99-8; s. 2, ch. 2013-91.



513.012 - Public health laws; enforcement.

513.012 Public health laws; enforcement.—It is the intent of the Legislature that mobile home parks, lodging parks, recreational vehicle parks, and recreational camps be regulated under this chapter. As such, the department shall administer and enforce, with respect to such parks and camps, laws and rules relating to sanitation, control of communicable diseases, illnesses and hazards to health among humans and from animals to humans, and the general health of the people of the state. However, nothing in this chapter qualifies a mobile home park, a lodging park, a recreational vehicle park, or a recreational camp for a liquor license issued under s. 561.20(2)(a)1. Mobile home parks, lodging parks, recreational vehicle parks, and recreational camps regulated under this chapter are exempt from regulation under the provisions of chapter 509.

History.—s. 5, ch. 84-182; s. 1, ch. 85-65; s. 36, ch. 92-78; s. 2, ch. 93-150.



513.014 - Applicability of recreational vehicle park provisions to mobile home parks.

513.014 Applicability of recreational vehicle park provisions to mobile home parks.—A mobile home park that has five or more sites set aside for recreational vehicles shall, for those sites set aside for recreational vehicles, comply with the recreational vehicle park requirements included in this chapter. This section does not require a mobile home park with spaces set aside for recreational vehicles to obtain two licenses. However, a mobile home park that rents spaces to recreational vehicles on the basis of long-term leases is required to comply with the laws and rules relating to mobile home parks including but not limited to chapter 723, if applicable.

History.—s. 6, ch. 84-182; s. 1, ch. 85-65; s. 36, ch. 92-78; s. 3, ch. 93-150.



513.02 - Permit.

513.02 Permit.—

(1) A person may not establish or maintain a mobile home park, lodging park, recreational vehicle park, or recreational camp in this state without first obtaining a permit from the department. Such permit is not transferable from one place or person to another. Each permit must be renewed annually.

(2) The department may refuse a permit to, or refuse to renew the permit of, any park or camp that is not constructed or maintained in accordance with law and with the rules of the department.

(3) The department may suspend or revoke a permit issued to any person that operates or maintains such a park or camp if such person fails to comply with this chapter or the rules adopted by the department under this chapter.

(4) A permit for the operation of a park or camp may not be renewed or transferred if the permittee has an outstanding fine assessed pursuant to this chapter which is in final-order status and judicial reviews are exhausted, unless the transferee agrees to assume the outstanding fine.

(5) When a park or camp regulated under this chapter is sold or its ownership transferred, the transferee must apply for a permit to the department before the date of transfer. The applicant must provide the department with a copy of the recorded deed or lease agreement before the department may issue a permit to the applicant.

History.—s. 2, ch. 12419, 1927; CGL 4141; s. 1, ch. 19365, 1939; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 439, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 4, 14, 15, ch. 83-321; s. 7, ch. 84-182; ss. 4, 26, ch. 93-150.



513.03 - Application for and issuance of permit.

513.03 Application for and issuance of permit.—

(1) An application for a permit must be made in writing to the department, on a form prescribed by the department. The application must state the location of the existing or proposed park or camp, the type of park or camp, the number of mobile homes or recreational vehicles to be accommodated or the number of recreational campsites, the type of water supply, the method of sewage disposal, and any other information the department requires.

(2) If the department is satisfied, after reviewing the application of the proposed or existing park or camp and causing an inspection to be made, that the park or camp complies with this chapter and is so located, constructed, and equipped as not to be a source of danger to the health of the general public, the department shall issue the necessary permit, in writing, on a form prescribed by the department.

History.—s. 3, ch. 12419, 1927; CGL 4142; s. 1, ch. 19365, 1939; ss. 19, 35, ch. 69-106; s. 440, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 5, 14, 15, ch. 83-321; s. 8, ch. 84-182; ss. 5, 26, ch. 93-150.



513.045 - Permit fees.

513.045 Permit fees.—

(1)(a) Each person seeking a permit to establish, operate, or maintain a mobile home park, lodging park, recreational vehicle park, or recreational camp must pay to the department a fee, the amount of which shall be set by rule of the department.

(b) Fees established pursuant to this subsection must be based on the actual costs incurred by the department in carrying out its responsibilities under this chapter. The fee for a permit may not be set at a rate that is more than $6.50 per space or less than $3.50 per space. Until rules setting these fees are adopted by the department, the permit fee per space is $3.50. The permit fee for a nonexempt recreational camp shall be based on an equivalency rate for which two camp occupants equal one space. The total fee assessed to an applicant may not be more than $600 or less than $50, except that a fee may be prorated on a quarterly basis.

(c) A recreational camp operated by a civic, fraternal, educational, or religious organization that does not rent to the public is exempt from the fee requirements of this subsection.

(2) Each local county health department shall collect the fees established pursuant to subsection (1) but may not collect any other fees for such permit.

1(3) Fees collected under this section shall be deposited in the County Health Department Trust Fund, to be administered by the department, and shall be used solely for actual costs incurred in implementing and enforcing this act.

History.—ss. 6, 15, ch. 83-321; s. 92, ch. 85-81; s. 16, ch. 93-120; ss. 6, 26, ch. 93-150; ss. 147, 148, ch. 97-101; s. 43, ch. 98-151.

1Note.—As amended by s. 16, ch. 93-120, and s. 147, ch. 97-101. Subsection (3) was also amended by s. 6, ch. 93-150, and s. 148, ch. 97-101, and that version reads:

(3) All fees collected by the department in accordance with this section and the rules adopted under this section shall be deposited into the respective county health department trust fund administered by the department for the payment of costs incurred in administering this chapter.



513.05 - Rules.

513.05 Rules.—The department may adopt rules pertaining to the location, construction, modification, equipment, and operation of mobile home parks, lodging parks, recreational vehicle parks, and recreational camps, except as provided in s. 633.206, as necessary to administer this chapter. Such rules may include definitions of terms; requirements for plan reviews of proposed and existing parks and camps; plan reviews of parks that consolidate space or change space size; water supply; sewage collection and disposal; plumbing and backflow prevention; garbage and refuse storage, collection, and disposal; insect and rodent control; space requirements; heating facilities; food service; lighting; sanitary facilities; bedding; an occupancy equivalency to spaces for permits for recreational camps; sanitary facilities in recreational vehicle parks; and the owners’ responsibilities at recreational vehicle parks and recreational camps.

History.—s. 5, ch. 12419, 1927; CGL 4144; s. 1, ch. 19365, 1939; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 442, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 7, 14, 15, ch. 83-321; s. 20, ch. 87-287; ss. 7, 26, ch. 93-150; s. 44, ch. 98-151; s. 47, ch. 2000-242; s. 147, ch. 2013-183.



513.051 - Preemption.

513.051 Preemption.—The department is the exclusive regulatory and permitting authority for sanitary standards for all mobile home parks, lodging parks, recreational vehicle parks, and recreational camps in accordance with the provisions of this chapter.

History.—s. 8, ch. 93-150.



513.052 - Inspection of premises.

513.052 Inspection of premises.—The department or its agent shall inspect, at least annually, each park or camp that the department determines qualifies as a mobile home, lodging, or recreational vehicle park or a recreational camp; and, for that purpose, the department has the right of entry and access to such park or camp at any reasonable time.

History.—s. 11, ch. 84-182; s. 1, ch. 85-65; s. 36, ch. 92-78; s. 9, ch. 93-150.



513.053 - Prosecution for violation; duty of state attorney.

513.053 Prosecution for violation; duty of state attorney.—The department or an agent of the department, upon ascertaining by inspection that a mobile home, lodging, or recreational vehicle park or a recreational camp is being operated contrary to the provisions of this chapter, shall make a complaint and cause the arrest of the violator; and the state attorney, upon request of the department or agent, shall prepare all necessary papers and conduct the prosecution. The department shall proceed in the courts by mandamus or injunction whenever such proceeding is necessary to the proper enforcement of the provisions of this chapter, of the rules adopted pursuant to this chapter, or of orders of the department.

History.—s. 13, ch. 84-182; s. 1, ch. 85-65; s. 36, ch. 92-78; s. 10, ch. 93-150.



513.054 - Penalties for specified offenses by operator.

513.054 Penalties for specified offenses by operator.—Any operator of a mobile home park, lodging park, or recreational vehicle park or a recreational camp who obstructs or hinders any agent of the department in the proper discharge of the agent’s duties; who fails, neglects, or refuses to obtain a permit for the park or camp or pay the permit fee required by law; or who fails or refuses to perform any duty imposed upon the operator by law or rule is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. On each day that such park or camp is operated in violation of law or rule, there is a separate offense.

History.—s. 13, ch. 84-182; s. 1, ch. 85-65; s. 128, ch. 91-224; s. 36, ch. 92-78; s. 11, ch. 93-150.



513.055 - Revocation or suspension of permit; fines; procedure.

513.055 Revocation or suspension of permit; fines; procedure.—

(1)(a) The department may suspend or revoke a permit issued to any person for a mobile home park, lodging park, recreational vehicle park, or recreational camp upon the failure of that person to comply with this chapter or the rules adopted under this chapter.

(b) A permit may not be suspended under this section for a period of more than 12 months. At the end of the period of suspension, the permittee may apply for reinstatement or renewal of the permit. A person whose permit is revoked may not apply for another permit for that location prior to the date on which the revoked permit would otherwise have expired.

(2)(a) In lieu of such suspension or revocation of a permit, the department may impose a fine against a permittee for the permittee’s failure to comply with the provisions described in paragraph (1)(a) or may place such licensee on probation. No fine so imposed shall exceed $500 for each offense, and all amounts collected in fines shall be deposited with the Chief Financial Officer to the credit of the County Health Department Trust Fund.

(b) In determining the amount of fine to be imposed, if any, for a violation, the department shall consider the following factors:

1. The gravity of the violation and the extent to which the provisions of the applicable statutes or rules have been violated.

2. Any action taken by the operator to correct the violation.

3. Any previous violation.

History.—ss. 9, 15, ch. 83-321; s. 9, ch. 84-182; s. 17, ch. 93-120; ss. 12, 26, ch. 93-150; ss. 149, 150, ch. 97-101; s. 568, ch. 2003-261.



513.065 - Enforcement; citations.

513.065 Enforcement; citations.—

(1) If the department reasonably believes that a permittee has committed a violation of this chapter which affects the public health, safety, or sanitation, then the department may serve a citation on the permittee for such violation. However, the department must have previously notified the permittee of the violation and the permittee must have failed to timely correct the violation. Citations issued under this section are proposed agency action.

(2) Citations shall be in writing and shall describe the particular violation, including a specific reference to the provision of this chapter or rule promulgated hereunder alleged to have been violated.

(3) The department may seek to impose a fine not to exceed $500 for each violation cited under this section. Each day a violation continues after an initial citation is issued is a separate violation for which a subsequent citation may be issued. However, if the initial citation is not upheld through an administrative hearing under chapter 120, any subsequent citation for the same violation is void.

(4) Citations shall contain a conspicuous written notice of the permittee’s right to request a hearing under chapter 120 within 21 days after the date of receiving the citation and shall contain a description of the procedures to be followed to request such a hearing. Citations shall contain a conspicuous statement that if the permittee fails to timely request an administrative hearing, the permittee may be deemed to have waived the right to an administrative hearing. The statement shall also warn that if the permittee does not request a hearing, the citation becomes final agency action and if the permittee fails to pay the fine within 60 days after the date of receiving the citation, the permittee will be required to pay the maximum fine or penalty.

(5) The department may reduce or waive any civil penalty initially sought to be imposed through a citation. In determining whether to reduce or waive a fine under this section, the department shall use the criteria in s. 513.055(2)(b).

(6) This section is an alternative means of enforcing this chapter. Nothing contained in this section prohibits the department from enforcing this chapter or the rules adopted thereunder by any other means permitted under this chapter. However, the department may only use a single enforcement procedure for any one violation.

(7) Citations issued under this section shall be served on the permittee or individual at the park or camp designated by the permittee except that service may be made by a department designee if designated by rule to effect such service.

History.—s. 13, ch. 93-150; s. 25, ch. 97-98.



513.08 - Disposal of sewage.

513.08 Disposal of sewage.—

(1) It is unlawful to empty any receptacle or fixture containing human excreta, human urine, or any other liquid waste from a mobile home or recreational vehicle or at a recreational campsite except into a sewerage system approved by the department.

(2) The operator or permittee of a mobile home park, lodging park, recreational vehicle park, or recreational camp shall provide such means for the emptying of such receptacles and for their cleaning as specified in the rules of the department.

History.—s. 1, ch. 19365, 1939; CGL 1940 Supp. 4150(2); ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 445, ch. 77-147; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 8, 14, 15, ch. 83-321; ss. 14, 26, ch. 93-150.



513.10 - Operating without permit; enforcement of chapter; penalties.

513.10 Operating without permit; enforcement of chapter; penalties.—

(1) Any person who maintains or operates a mobile home park, lodging park, recreational vehicle park, or recreational camp without first obtaining a permit as required by s. 513.02, or who maintains or operates such a park or camp after revocation of the permit, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) This chapter or rules adopted under this chapter may be enforced in the manner provided in s. 381.0012 and as provided in this chapter. Violations of this chapter and the rules adopted under this chapter are subject to the penalties provided in this chapter and in s. 381.0061.

History.—s. 1, ch. 19365, 1939; CGL 1940 Supp. 7849(a); s. 1, ch. 59-214; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 6, ch. 80-351; ss. 2, 3, ch. 81-318; ss. 10, 14, 15, ch. 83-321; s. 10, ch. 84-182; s. 129, ch. 91-224; s. 57, ch. 91-297; ss. 15, 26, ch. 93-150; s. 125, ch. 2012-184.



513.1115 - Placement of recreational vehicles on lots in permitted parks.

513.1115 Placement of recreational vehicles on lots in permitted parks.—

(1) Separation distances between recreational vehicle sites within a recreational vehicle park must be the distances established at the time of the initial approval of the recreational vehicle park by the department and the local government.

(2) Setback distances from the exterior property boundary of the recreational vehicle park must be the setback distances established at the time of the initial approval by the department and the local government.

(3) This section does not limit the regulation of the uniform firesafety standards established under s. 633.206.

History.—s. 3, ch. 2013-91; s. 125, ch. 2014-17.



513.112 - Maintenance of guest register and copy of laws.

513.112 Maintenance of guest register and copy of laws.—

(1) It is the duty of each operator of a recreational vehicle park that rents to transient guests to maintain at all times a register, signed by or for guests who occupy rental sites within the park. The register must show the dates upon which the rental sites were occupied by such guests and the rates charged for the guests’ occupancy. This register shall be maintained in chronological order and shall be available for inspection by the department at any time. An operator is not required to retain a register that is more than 2 years old.

(2) Such operator shall maintain at all times a current copy of this chapter in the park office, which shall be made available to a member of the public upon request.

History.—s. 11, ch. 84-182; s. 1, ch. 85-65; s. 36, ch. 92-78; s. 17, ch. 93-150.



513.114 - Liability for property of guests.

513.114 Liability for property of guests.—

(1) The operator of a recreational vehicle park is not under any obligation to accept for safekeeping any moneys, securities, jewelry, or precious stones of any kind belonging to any guest; and, if such properties are accepted for safekeeping, the operator is not liable for the loss of any of the properties unless such loss was the proximate result of fault or negligence of the operator. However, if the recreational vehicle park gave a receipt for the property, which receipt had a statement of the property value on a form which stated, in type large enough to be clearly noticeable, that such park was not liable for a greater amount than $1,000 for any loss exceeding $1,000 and was only liable for an amount up to $1,000 if the loss was the proximate result of fault or negligence of the operator, the liability of the operator is limited to $1,000 for such loss.

(2) The operator of a recreational vehicle park is not liable or responsible to any guest for the loss of wearing apparel, goods, or other property, except as provided in subsection (1), unless such loss occurred as the proximate result of fault or negligence of such operator; and, in case of fault or negligence, the operator is not liable for a greater sum than $500, unless the guest, prior to the loss or damage, filed with the operator an inventory of the guest’s effects and their value and the operator was given an opportunity to inspect such effects and check them against such inventory. The operator of a recreational vehicle park is not liable or responsible to any guest for a greater amount than $1,000 for the loss of effects listed in such inventory as having a value of a total amount exceeding $1,000.

History.—s. 11, ch. 84-182; s. 1, ch. 85-65; s. 63, ch. 87-225; s. 36, ch. 92-78; s. 18, ch. 93-150.



513.115 - Unclaimed property.

513.115 Unclaimed property.—Any property having an identifiable owner which is left in a recreational vehicle park by a guest, other than property belonging to a guest who has vacated the premises without notice to the operator and with an outstanding account, which property remains unclaimed after having been held by the park for 90 days after written notice was provided to the guest or the owner of the property, becomes the property of the park.

History.—s. 13, ch. 84-182; s. 1, ch. 85-65; s. 64, ch. 87-225; s. 36, ch. 92-78; s. 19, ch. 93-150.



513.117 - Park rules and regulations.

513.117 Park rules and regulations.—Any operator of a recreational vehicle park may establish reasonable rules and regulations for the management of the park and its guests and employees; and each guest or employee staying, sojourning, or employed in the park shall conform to, and abide by, such rules and regulations so long as the guest or employee remains in or at the park. Such rules and regulations are deemed to be a special contract between the operator and each guest or employee using the facilities or services of the recreational vehicle park and control the liabilities, responsibilities, and obligations of all parties. Any rules or regulations established pursuant to this section must be printed in the English language and posted, together with a copy of ss. 513.114, 513.121, and 513.13 and a notice stating that a current copy of this chapter is available in the park office for public inspection, in the registration area of such recreational vehicle park.

History.—s. 11, ch. 84-182; s. 1, ch. 85-65; s. 36, ch. 92-78; s. 20, ch. 93-150.



513.118 - Conduct on premises; refusal of service.

513.118 Conduct on premises; refusal of service.—The operator of a recreational vehicle park may refuse accommodations or service to any person whose conduct on the premises of the park displays intoxication, profanity, lewdness, or brawling; who indulges in such language or conduct as to disturb the peace or comfort of other guests; who engages in illegal or disorderly conduct; or whose conduct constitutes a nuisance. Such refusal of accommodations or service shall not be based upon race, color, national origin, sex, physical disability, or creed.

History.—s. 13, ch. 84-182; s. 1, ch. 85-65; s. 36, ch. 92-78; s. 21, ch. 93-150.



513.121 - Obtaining accommodations in a recreational vehicle park with intent to defraud; penalty; rules of evidence.

513.121 Obtaining accommodations in a recreational vehicle park with intent to defraud; penalty; rules of evidence.—

(1) Any person who obtains accommodations in a recreational vehicle park which have a value of less than $300 on a transient basis, with intent to defraud the operator of the park, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; if such accommodations have a value of $300 or more, such person is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) In a prosecution under subsection (1), proof that the accommodations were obtained by false pretense; by false or fictitious show of property; by absconding without paying, or offering to pay, for such accommodations; or by surreptitiously removing, or attempting to remove, a recreational vehicle, park trailer, or tent constitutes prima facie evidence of fraudulent intent. If the operator of the park has probable cause to believe, and does believe, that any person has obtained accommodations at the park with intent to defraud the operator of the park, the failure to make payment upon demand for payment, there being no dispute as to the amount owed, constitutes prima facie evidence of fraudulent intent.

History.—s. 13, ch. 84-182; s. 1, ch. 85-65; s. 131, ch. 91-224; s. 36, ch. 92-78; s. 22, ch. 93-150.



513.122 - Theft of personal property; detention and arrest of violator; theft by employee.

513.122 Theft of personal property; detention and arrest of violator; theft by employee.—

(1) Any law enforcement officer or operator of a recreational vehicle park who has probable cause to believe, and does believe, that theft of personal property belonging to such park has been committed by a person and that the officer or operator can recover such property or the reasonable value thereof by taking the person into custody may, for the purpose of attempting to effect such recovery or for prosecution, take such person into custody on the premises and detain such person in a reasonable manner and for a reasonable period of time. If the operator takes the person into custody, a law enforcement officer shall be called to the scene immediately. The taking into custody and detention by a law enforcement officer or an operator of a recreational vehicle park, if done in compliance with this subsection, does not render such law enforcement officer or operator criminally or civilly liable for false arrest, false imprisonment, or unlawful detention.

(2) Any law enforcement officer may arrest, either on or off the premises and without warrant, any person if there is probable cause to believe that person has committed theft in a recreational vehicle park.

(3) Any person who resists the reasonable effort of a law enforcement officer or an operator of a recreational vehicle park to recover property that the law enforcement officer or operator has probable cause to believe had been stolen from the recreational vehicle park and who is subsequently found to be guilty of theft of the subject property is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, unless such person did not know, or did not have reason to know, that the person seeking to recover the property was a law enforcement officer or the operator of the recreational vehicle park. For purposes of this section, the charge of theft and the charge of resisting apprehension may be tried concurrently.

(4) Theft of any property belonging to a guest of a recreational vehicle park permitted under this chapter, or of property belonging to such a park, by an employee of the park or by an employee of a person that has contracted to provide services to the park constitutes a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 13, ch. 84-182; s. 1, ch. 85-65; s. 36, ch. 92-78; s. 23, ch. 93-150.



513.13 - Recreational vehicle parks; eviction; grounds; proceedings.

513.13 Recreational vehicle parks; eviction; grounds; proceedings.—

(1) The operator of any recreational vehicle park may remove or cause to be removed from such park, in the manner provided in this section, any transient guest of the park who, while on the premises of the park, illegally possesses or deals in a controlled substance as defined in chapter 893 or disturbs the peace and comfort of other persons; who causes harm to the physical park; or who fails to make payment of rent at the rental rate agreed upon and by the time agreed upon. The admission of a person to, or the removal of a person from, any recreational vehicle park shall not be based upon race, color, national origin, sex, physical disability, or creed.

(2) The operator of any recreational vehicle park shall notify such guest that the park no longer desires to entertain the guest and shall request that such guest immediately depart from the park. Such notice shall be given in writing. If such guest has paid in advance, the park shall, at the time such notice is given, tender to the guest the unused portion of the advance payment. Any guest who remains or attempts to remain in such park after being requested to leave is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) If a guest has accumulated an outstanding account in excess of an amount equivalent to three nights’ rent at a recreational vehicle park, the operator may disconnect all utilities of the recreational vehicle and notify the guest that the action is for the purpose of requiring the guest to confront the operator or permittee and arrange for the payment of the guest’s account. Such arrangement must be in writing, and a copy shall be furnished to the guest. Upon entering into such agreement, the operator shall reconnect the utilities of the recreational vehicle.

(4) If any person is illegally on the premises of any recreational vehicle park, the operator of such park may call upon any law enforcement officer of this state for assistance. It is the duty of such law enforcement officer, upon the request of such operator, to place under arrest and take into custody for violation of this section any guest who violates subsection (1) or subsection (2) in the presence of the officer. If a warrant has been issued by the proper judicial officer for the arrest of any violator of subsection (1) or subsection (2), the officer shall serve the warrant, arrest the person, and take the person into custody. Upon arrest, with or without warrant, the guest is deemed to have given up any right to occupancy or to have abandoned the guest’s right to occupancy of the premises of the recreational vehicle park; and the operator of the park shall employ all reasonable and proper means to care for any personal property left on the premises by such guest and shall refund any unused portion of moneys paid by such guest for the occupancy of such premises.

(5) In addition to the grounds for eviction established by law, grounds for eviction may be established in a written lease agreement between a recreational vehicle park operator or permittee and a recreational vehicle park occupant.

History.—ss. 11, 15, ch. 83-321; s. 12, ch. 84-182; s. 93, ch. 85-81; s. 132, ch. 91-224; ss. 24, 26, ch. 93-150.



513.151 - Recreational vehicle parks; guests in transient occupancy; operator’s rights and remedies; writ of distress.

513.151 Recreational vehicle parks; guests in transient occupancy; operator’s rights and remedies; writ of distress.—This section applies only to guests in transient occupancy in a recreational vehicle park.

(1) OPERATOR’S RIGHT TO DISCONNECT UTILITIES.—

(a) If an operator of a recreational vehicle park makes a reasonable determination that a guest has accumulated a large outstanding account at such park, the operator may disconnect all utilities of the recreational vehicle or tent, except that the operator must not by such actions create a sanitary nuisance. The operator may also take such other measures considered necessary for the purpose of requiring the guest to confront the operator and arrange for payment on the guest’s account. Such arrangement must be in writing, and a copy shall be furnished to the guest.

(b) Once the guest has confronted the operator and made arrangement for payment on the guest’s account, the operator shall reconnect the utilities of the recreational vehicle or tent, or otherwise reverse the measures taken under paragraph (a).

(2) OPERATOR’S RIGHT TO RECOVER PREMISES.—If the guest of a recreational vehicle park vacates the premises without notice to the operator and the operator reasonably believes the guest does not intend to satisfy the outstanding account, the operator may recover the premises by removing the recreational vehicle or tent from the site. The operator shall take all reasonable and proper means to care for the recreational vehicle or tent until a settlement or a final court judgment is obtained on the guest’s outstanding account. Upon recovery of the premises, the operator shall seal, or cause to be sealed, the recreational vehicle in the presence of at least one other person who is not an agent of the operator or shall make an itemized inventory of any property belonging to the guest and store such property until a settlement or a final court judgment is obtained on the guest’s outstanding account. Such inventory shall be conducted by the operator and at least one other person who is not an agent of the operator.

(3) OPERATOR’S WRIT OF DISTRESS.—If, after there has been a disconnection of utilities pursuant to subsection (1), a guest fails to make the agreed-upon payments on the guest’s account, or, notwithstanding subsection (1), if a guest vacates the premises without making payment on the guest’s outstanding account, the operator may proceed to prosecute a writ of distress against the guest and the guest’s property. The writ of distress must be predicated on the lien created by s. 713.77.

(a) An action under this subsection must be brought in a court of appropriate jurisdiction in the county where the property is located. If the property consists of separate articles, the value of any one of which articles is within the jurisdictional amount of a lower court but the total value of which articles, taken together, exceeds that jurisdictional amount, the plaintiff may not divide the property to give jurisdiction to the lower court so as to enable the plaintiff to bring separate actions for the property.

(b) To obtain an order authorizing the issuance of a writ of distress upon final judgment, the plaintiff must first file with the clerk of the court a complaint reciting and showing the following information:

1. A statement of the amount of the guest’s account at the recreational vehicle park.

2. A statement that the plaintiff is the operator of the recreational vehicle park in which the guest has an outstanding account. If the plaintiff’s interest in such account is based on written documents, copies of such documents must be attached to the complaint.

3. A statement that the operator has made a reasonable attempt to obtain payment from the guest for an outstanding account, either by confronting the guest or by a disconnection of utilities pursuant to subsection (1), and a statement that the guest has failed to make any payment or that the guest has vacated the premises without paying the outstanding account.

4. A statement that the account is outstanding and unpaid by the guest; a statement of the services provided to the guest for which the outstanding account was accumulated; and a statement of the cause of such nonpayment according to the best knowledge, information, and belief of the plaintiff.

5. A general statement as to what property the plaintiff is requesting levy against, including the property included in the inventory conducted pursuant to subsection (2) if the operator has recovered the premises, and a statement of the authority under which the plaintiff has a lien against such property.

6. A statement, to the best of the plaintiff’s knowledge, that the claimed property has not been taken for a tax, assessment, or fine pursuant to law or taken under an execution or attachment by order of any court.

(c) The officer of the court to whom a writ of distress is directed shall execute the writ of distress by serving it on the defendant and by levying on the property distrainable for services rendered, if such property is found within the area of the officer’s jurisdiction. If the property is not found in that jurisdiction but is in another jurisdiction, the officer shall deliver the writ to the proper authority in the other jurisdiction. The writ shall be executed by levying on such property and delivering it to the officer of the court in which the action is pending, and the property shall be disposed of according to law, unless the officer is ordered by such court to hold the property and dispose of it according to law. If the defendant cannot be found, the levy on the property suffices as service of the writ on the defendant if the plaintiff and the officer each file a sworn statement stating that the whereabouts of the defendant are unknown.

(4) OPERATOR’S PREJUDGMENT WRIT OF DISTRESS.—

(a) A prejudgment writ of distress may issue, and the property seized may be delivered forthwith to the plaintiff, if the nature of the claim, the amount of the claim, and the grounds relied upon for the issuance of the writ clearly appear from specific facts shown by the verified petition or by a separate affidavit of the plaintiff.

(b) The prejudgment writ of distress may issue if the court finds, pursuant to paragraph (a), that the defendant has failed to make payment as agreed and that the defendant is engaging in, or is about to engage in, conduct that may place the claimed property in danger of being destroyed, being concealed, being removed from the state, being removed from the jurisdiction of the court, or being transferred to an innocent purchaser during the pendency of the action.

(c) A prejudgment writ of distress may issue only upon a signed order of a circuit judge or a county court judge. The prejudgment writ of distress must include a notice of the defendant’s right to an immediate hearing before the court issuing the writ.

(d) The plaintiff must post bond in the amount of twice the estimated value of the goods subject to the writ or twice the balance of the outstanding account, whichever is the lesser amount as determined by the court, as security for the payment of damages the defendant may sustain if the writ is wrongfully obtained.

(e) The prejudgment writ issued under this subsection must command the officer to whom it may be directed to distrain the described personal property of the defendant and hold such property until final judgment is rendered.

(f)1. The defendant may obtain release of the property seized under a prejudgment writ of distress by posting bond with a surety within 10 days after service of the writ, in the amount of 125 percent of the claimed outstanding account, for the satisfaction of any judgment that may be rendered against the defendant, conditioned upon delivery of the property if the judgment should require it.

2. As an alternative to the procedure prescribed in subparagraph 1., the defendant, by motion filed with the court within 10 days after service of the writ, may obtain the dissolution of a prejudgment writ of distress, unless the plaintiff proves the grounds upon which the writ was issued. The court shall set such motion for an immediate hearing.

(5) INVENTORY OF DISTRAINED PROPERTY.—When the officer seizes distrainable property, either under paragraph (3)(c) or paragraph (4)(e), and such property is seized on the premises of a recreational vehicle park, the officer shall inventory the property; hold those items which, upon the officer’s appraisal, would satisfy the plaintiff’s claim; and return the remaining items to the defendant. If the defendant cannot be found, the officer shall hold all items of property seized. The officer may release the property only pursuant to law or a court order.

(6) EXECUTION ON PROPERTY IN POSSESSION OF THIRD PERSON.—If the property to be distrained is in the possession of the defendant at the time of the issuance of a writ under subsection (3) or a prejudgment writ under subsection (4) and the property passes into the possession of a third person before the execution of the writ, the officer holding the writ shall execute it on the property in the possession of the third person and shall serve the writ on the defendant and the third person; and the action, with proper amendments, shall proceed against the third person.

(7) CLAIM BY THIRD PERSON TO DISTRAINED PROPERTY.—A third person claiming any property distrained pursuant to this chapter may interpose and prosecute a claim for that property in the same manner as is provided for similar cases of claim to property levied on under execution.

(8) JUDGMENT.—

(a) For plaintiff.—

1. If it appears that the account stated in the complaint is wrongfully unpaid, and the property described in such complaint is the defendant’s and was held by the officer executing the prejudgment writ, the plaintiff shall have judgment for the damages sustained by the plaintiff, which judgment may include reasonable attorney’s fees and costs, by taking title to the defendant’s property in the officer’s possession or by having the property sold as prescribed in subsection (9).

2.a. If it appears that the property was retained by, or redelivered to, the defendant on the defendant’s forthcoming bond, either under subparagraph (4)(f)1. or subparagraph (4)(f)2., the plaintiff shall take judgment for the property, which judgment may include reasonable attorney’s fees and costs, and against the defendant and the surety on the forthcoming bond for the value of the outstanding account; and the judgment, which may include reasonable attorney’s fees and costs, shall be satisfied by the recovery and sale of the property or the amount adjudged against the defendant and the defendant’s surety.

b. After the judgment is rendered, the plaintiff may seek a writ of possession for the property and execution for the plaintiff’s costs or may have execution against the defendant and the defendant’s surety for the amount recovered and costs. If the plaintiff elects to have a writ of possession for the property and the officer returns that the officer is unable to find the property or any part of it, the plaintiff may immediately have execution against the defendant and the defendant’s surety for the whole amount recovered less the value of any property found by the officer. If the plaintiff has execution for the whole amount, the officer shall release all property taken under the writ of possession.

c. In any proceeding to ascertain the value of the property so that judgment for the value may be entered, the value of each article must be found. When a lot of goods, wares, or merchandise has been distrained, it is sufficient to ascertain the total value of the entire lot found, and it is not necessary to ascertain the value of each article of the lot.

(b) For defendant.—

1. If property has been retained by, or redelivered to, the defendant on the defendant’s forthcoming bond or upon the dissolution of a prejudgment writ and the defendant prevails, the defendant shall have judgment against the plaintiff for any damages of the defendant for the taking of the property, which judgment may include reasonable attorney’s fees and costs.

2. If the property has not been retained by, or redelivered to, the defendant and the defendant prevails, judgment shall be entered against the plaintiff for possession of the property, which judgment may include reasonable attorney’s fees and costs.

3. The remedies provided in this paragraph do not preclude any other remedies available under the laws of this state.

(9) SALE OF DISTRAINED PROPERTY.—

(a) If the judgment is for the plaintiff, the property in whole or in part shall, at the plaintiff’s option pursuant to subparagraph (8)(a)1. or subparagraph (8)(a)2., be sold and the proceeds applied to the payment of the judgment.

(b) Before any property levied on is sold, it must be advertised two times, the first advertisement being at least 10 days before the sale. All property so levied on may be sold on the premises of the recreational vehicle park or at the courthouse door.

(c) If the defendant appeals and obtains a writ of supersedeas before sale of the property, the officer executing the writ shall hold the property, and there may not be any sale or disposition of the property until final judgment is had on appeal.

(10) EXEMPTIONS FROM DISTRESS AND SALE.—The following property of a guest is exempt from distress and sale under this chapter:

(a) From final distress and sale: clothing; and items essential to the health and safety of the guest.

(b) From prejudgment writ of distress: clothing; items essential to the health and safety of the guest; and any tools of the guest’s trade or profession, business papers, or other items directly related to such trade or profession.

History.—s. 13, ch. 84-182; s. 1, ch. 85-65; s. 94, ch. 85-81; s. 36, ch. 92-78; s. 25, ch. 93-150.






Chapter 514 - PUBLIC SWIMMING AND BATHING FACILITIES

514.011 - Definitions.

514.011 Definitions.—As used in this chapter:

(1) “Department” means the Department of Health.

(2) “Public swimming pool” or “public pool” means a watertight structure of concrete, masonry, or other approved materials which is located either indoors or outdoors, used for bathing or swimming by humans, and filled with a filtered and disinfected water supply, together with buildings, appurtenances, and equipment used in connection therewith. A public swimming pool or public pool shall mean a conventional pool, spa-type pool, wading pool, special purpose pool, or water recreation attraction, to which admission may be gained with or without payment of a fee and includes, but is not limited to, pools operated by or serving camps, churches, cities, counties, day care centers, group home facilities for eight or more clients, health spas, institutions, parks, state agencies, schools, subdivisions, or the cooperative living-type projects of five or more living units, such as apartments, boardinghouses, hotels, mobile home parks, motels, recreational vehicle parks, and townhouses.

(3) “Private pool” means a facility used only by an individual, family, or living unit members and their guests which does not serve any type of cooperative housing or joint tenancy of five or more living units.

(4) “Public bathing place” means a body of water, natural or modified by humans, for swimming, diving, and recreational bathing used by consent of the owner or owners and held out to the public by any person or public body, irrespective of whether a fee is charged for the use thereof. The bathing water areas of public bathing places include, but are not limited to, lakes, ponds, rivers, streams, artificial impoundments, and waters along the coastal and intracoastal beaches and shores of the state.

(5) “Portable pool” means a pool or spa, and related equipment systems of any kind, which is designed or intended to be movable from location to location.

(6) “Temporary pool” means a pool intended to be used in conjunction with a sanctioned national or international swimming or diving competition event that does not exceed 30 consecutive days of use.

History.—ss. 1, 14, ch. 85-173; s. 4, ch. 91-429; s. 676, ch. 97-103; s. 77, ch. 97-237; s. 45, ch. 98-151; s. 1, ch. 2000-309; s. 103, ch. 2012-184; s. 10, ch. 2016-129.



514.0115 - Exemptions from supervision or regulation; variances.

514.0115 Exemptions from supervision or regulation; variances.—

(1) Private pools and water therapy facilities connected with facilities connected with hospitals, medical doctors’ offices, and licensed physical therapy establishments shall be exempt from supervision under this chapter.

(2)(a) Pools serving no more than 32 condominium or cooperative units which are not operated as a public lodging establishment shall be exempt from supervision under this chapter, except for water quality.

(b) Pools serving condominium or cooperative associations of more than 32 units and whose recorded documents prohibit the rental or sublease of the units for periods of less than 60 days are exempt from supervision under this chapter, except that the condominium or cooperative owner or association must file applications with the department and obtain construction plans approval and receive an initial operating permit. The department shall inspect the swimming pools at such places annually, at the fee set forth in s. 514.033(3), or upon request by a unit owner, to determine compliance with department rules relating to water quality and lifesaving equipment. The department may not require compliance with rules relating to swimming pool lifeguard standards.

(3) A private pool used for instructional purposes in swimming shall not be regulated as a public pool.

(4) Any pool serving a residential child care agency registered and exempt from licensure pursuant to s. 409.176 shall be exempt from supervision or regulation under this chapter related to construction standards if the pool is used exclusively by the facility’s residents and if admission may not be gained by the public.

(5) A portable pool used exclusively for providing swimming lessons or related instruction in support of an established educational program sponsored or provided by a school district may not be regulated as a public pool.

(6) A temporary pool may not be regulated as a public pool.

(7) The department may grant variances from any rule adopted under this chapter pursuant to procedures adopted by department rule. The department may also grant, pursuant to procedures adopted by department rule, variances from the provisions of the Florida Building Code specifically pertaining to public swimming pools and bathing places when requested by the pool owner or the pool owner’s representative to relieve hardship in cases involving deviations from the Florida Building Code provisions, when it is shown that the hardship was not caused intentionally by the action of the applicant, where no reasonable alternative exists, and the health and safety of the pool patrons is not at risk.

History.—ss. 1, 14, ch. 85-173; s. 2, ch. 87-117; s. 46, ch. 98-151; s. 1, ch. 99-182; s. 13, ch. 2014-154; s. 67, ch. 2015-2; s. 11, ch. 2016-129.



514.021 - Department authorization.

514.021 Department authorization.—

(1) The department may adopt and enforce rules to protect the health, safety, or welfare of persons by setting sanitation and safety standards for public swimming pools and public bathing places. The department shall review and revise such rules as necessary, but not less than biennially. Sanitation and safety standards shall be limited to matters relating to source of water supply; microbiological, chemical, and physical quality of water in the pool or bathing area; method of water purification, treatment, and disinfection; lifesaving apparatus; and measures to ensure safety of bathers.

(2) The department may not establish by rule any regulation governing the design, alteration, modification, or repair of public swimming pools and bathing places which has no impact on sanitation and safety of persons using public swimming pools and bathing places. Further, the department may not adopt by rule any regulation governing the construction, erection, or demolition of public swimming pools and bathing places. It is the intent of the Legislature to preempt those functions to the Florida Building Commission through adoption and maintenance of the Florida Building Code. The department shall provide technical assistance to the commission in updating the construction standards of the Florida Building Code which govern public swimming pools. This subsection does not abrogate the authority of the department to adopt and enforce appropriate sanitary regulations and requirements as authorized in subsection (1).

History.—ss. 2, 14, ch. 85-173; s. 65, ch. 87-225; s. 4, ch. 91-429; s. 49, ch. 2000-141; s. 48, ch. 2000-242; s. 27, ch. 2000-367; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 104, ch. 2012-184.



514.023 - Sampling of beach waters; and public bathing places; health advisories.

514.023 Sampling of beach waters; and public bathing places; health advisories.—

(1) As used in this section, the term “beach waters” means the waters along the coastal and intracoastal beaches and shores of the state, and includes salt water and brackish water.

(2) The department may adopt and enforce rules to protect the health, safety, and welfare of persons using the beach waters and public bathing places of the state. The rules must establish health standards and prescribe procedures and timeframes for bacteriological sampling of beach waters and public bathing places.

(3) The department may issue health advisories if the quality of beach waters or a public bathing place fails to meet standards established by the department. The issuance of health advisories related to the results of bacteriological sampling of beach waters is preempted to the state.

(4) When the department issues a health advisory against swimming in beach waters or a public bathing place on the basis of finding elevated levels of fecal coliform, Escherichia coli, or enterococci bacteria in a water sample, the department shall concurrently notify the municipality or county in which the affected beach waters are located, whichever has jurisdiction, and the local office of the Department of Environmental Protection, of the advisory. The local office of the Department of Environmental Protection shall promptly investigate wastewater treatment facilities within 1 mile of the affected beach waters or public bathing place to determine if a facility experienced an incident that may have contributed to the contamination and provide the results of the investigation in writing or by electronic means to the municipality or county, as applicable.

History.—s. 2, ch. 2000-309; s. 1, ch. 2009-231; s. 105, ch. 2012-184.



514.0231 - Advisory committee to oversee sampling of beach waters.

514.0231 Advisory committee to oversee sampling of beach waters.—The Department of Health shall form an interagency technical advisory committee to oversee the performance of the study required in s. 514.023 and to advise it in rulemaking pertaining to standards for public bathing places along the coastal and intracoastal beaches and shores of the state. Membership on the committee shall consist of equal numbers of staff of the Department of Health and the Department of Environmental Protection with expertise in the subject matter of the study. Members shall be appointed by the State Surgeon General and the Secretary of Environmental Protection. The committee shall be chaired by a representative from the Department of Health.

History.—s. 5, ch. 2000-309; s. 22, ch. 2001-63; s. 109, ch. 2008-6.



514.025 - Assignment of authority to county health departments.

514.025 Assignment of authority to county health departments.—

(1) The department shall assign to county health departments that are staffed with qualified engineering personnel the functions of reviewing applications and plans for the construction, development, or modification of public swimming pools or bathing places; of conducting inspections; and of issuing all permits. If the county health department determines that qualified staff are not available, the department shall be responsible for such functions.

(2) County health departments are responsible for routine surveillance of water quality in all public swimming pools and bathing places, including routine inspections, complaint investigations, enforcement procedures, and operating permits.

(3) The department may assign the responsibilities and functions specified in this section to any multicounty independent special district created by the Legislature to perform multiple functions, to include municipal services and improvements, to the same extent and under the same conditions as provided in subsections (1) and (2), upon request of the special district.

History.—s. 7, ch. 78-356; s. 2, ch. 81-318; ss. 3, 13, 14, ch. 85-173; s. 66, ch. 87-225; s. 4, ch. 91-429; s. 151, ch. 97-101; s. 2, ch. 2009-231; s. 106, ch. 2012-184.

Note.—Former s. 514.032.



514.028 - Advisory review board.

514.028 Advisory review board.—

(1) The Governor shall appoint an advisory review board which shall meet as necessary or at least quarterly, to recommend agency action on variance request, rule and policy development, and other technical review problems. The board shall be comprised of:

(a) A representative from the office of licensure and certification of the department.

(b) A representative from the county health departments.

(c) Three representatives from the swimming pool construction industry.

(d) A representative from the public lodging industry.

(e) A representative from a county or local building department.

(2) The purpose of the advisory review board is to promote better relations, understanding, and cooperation between such industries and the department; to review and make recommendations regarding department product approval standards; to suggest means of better protecting the health, welfare, or safety of persons using the services offered by such industries; and to give the department the benefit of the knowledge and experience of the board concerning the industries and individual businesses affected by the laws and rules administered by the department.

(3) Members shall be reimbursed for travel expenses incurred in connection with service on the advisory review board pursuant to s. 112.061.

History.—ss. 8, 14, 15, ch. 85-173; ss. 4, 5, ch. 91-429; s. 152, ch. 97-101; s. 78, ch. 97-237; s. 17, ch. 2011-222.



514.03 - Approval necessary to construct, develop, or modify public swimming pools or public bathing places.

514.03 Approval necessary to construct, develop, or modify public swimming pools or public bathing places.—

(1) A person or public body desiring to construct, develop, or modify a public swimming pool must submit an application, containing the information required under s. 514.031(1)(a)1.-6. to the department for an operating permit before filing an application for a building permit under s. 553.79. A copy of the final inspection required under s. 514.031(1)(a)5. shall be submitted to the department upon receipt by the applicant. The application shall be deemed incomplete pursuant to s. 120.60 until such copy is submitted to the department.

(2) Local governments or local enforcement districts may determine compliance with the general construction standards of the Florida Building Code, pursuant to s. 553.80. Local governments or local enforcement districts may conduct plan reviews and inspections of public swimming pools and public bathing places for this purpose.

History.—s. 2, ch. 7825, 1919; CGL 3769; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 447, ch. 77-147; s. 1, ch. 77-457; ss. 2, 9, ch. 78-356; s. 2, ch. 81-318; ss. 4, 13, 14, ch. 85-173; s. 4, ch. 91-429; s. 47, ch. 98-151; s. 50, ch. 2000-141; s. 3, ch. 2000-309; s. 107, ch. 2012-184; s. 14, ch. 2014-154.



514.031 - Permit necessary to operate public swimming pool.

514.031 Permit necessary to operate public swimming pool.—

(1) It is unlawful for any person or public body to operate or continue to operate any public swimming pool without a valid permit from the department, such permit to be obtained in the following manner:

(a) Any person or public body desiring to operate any public swimming pool shall file an application for an operating permit with the department, on application forms provided by the department, and shall accompany such application with:

1. A description of the structure, its appurtenances, and its operation.

2. A description of the source or sources of water supply, and the amount and quality of water available and intended to be used.

3. The method and manner of water purification, treatment, disinfection, and heating.

4. The safety equipment and standards to be used.

5. A copy of the final inspection from the local enforcement agency as defined in s. 553.71.

6. Any other pertinent information deemed necessary by the department.

(b) The applicant shall respond to a request for additional information due to an incomplete application for an operating permit pursuant to s. 120.60. Upon receipt of an application, whether complete or incomplete, as required in s. 514.03 and as set forth under this section, the department shall review and provide to the local enforcement agency and the applicant any comment or proposed modifications on the information received pursuant to subparagraphs (a)1.-6.

(c) If the department determines that the public swimming pool is or may reasonably be expected to be operated in compliance with this chapter and the rules adopted hereunder, the department shall grant the application for permit.

(d) If the department determines that the public swimming pool does not meet the provisions outlined in this chapter or the rules adopted hereunder, the department shall deny the application for a permit pursuant to the provisions of chapter 120. Such denial shall be in writing and shall list the circumstances for the denial. Upon correction of such circumstances, an applicant previously denied permission to operate a public swimming pool or bathing place may reapply for a permit.

(2) Operating permits shall not be required for coastal or intracoastal beaches.

(3) Operating permits may be transferred from one name or owner to another. When the ownership or name of an existing public swimming pool is changed and such establishment is operating at the time of the change with a valid permit from the department, the new owner of the establishment shall apply to the department, upon forms provided by the department, within 30 days after such a change.

(4) Each such operating permit shall be renewed annually and the permit must be posted in a conspicuous place.

(5) An owner or operator of a public swimming pool, including, but not limited to, a spa, wading, or special purpose pool, to which admittance is obtained by membership for a fee shall post in a prominent location within the facility the most recent pool inspection report issued by the department pertaining to the health and safety conditions of such facility. The report shall be legible and readily accessible to members or potential members. The department shall adopt rules to enforce this subsection. A portable pool may not be used as a public pool unless it is exempt under s. 514.0115.

History.—s. 7, ch. 78-356; s. 2, ch. 81-318; ss. 5, 13, 14, ch. 85-173; s. 4, ch. 91-429; s. 48, ch. 98-151; s. 49, ch. 2000-154; s. 4, ch. 2000-309; s. 108, ch. 2012-184; s. 15, ch. 2014-154; s. 13, ch. 2016-129.



514.0315 - Required safety features for public swimming pools and spas.

514.0315 Required safety features for public swimming pools and spas.—

(1) A public swimming pool or spa must be equipped with an anti-entrapment system or device that complies with American Society of Mechanical Engineers/American National Standards Institute standard A112.19.8, or any successor standard.

(2) A public swimming pool or spa built before January 1, 1993, with a single main drain other than an unblockable drain must be equipped with at least one of the following features that complies with any American Society of Mechanical Engineers, American National Standards Institute, American Society for Testing and Materials, or other applicable consumer product safety standard for such system or device and protects against evisceration and body-and-limb suction entrapment:

(a) A safety vacuum release system that ceases operation of the pump, reverses the circulation flow, or otherwise provides a vacuum release at a suction outlet when a blockage is detected and that has been tested by an independent third party and found to conform to American Society of Mechanical Engineers/American National Standards Institute standard A112.19.17, American Society for Testing and Materials standard F2387, or any successor standard.

(b) A suction-limiting vent system with a tamper-resistant atmospheric opening.

(c) A gravity drainage system that uses a collector tank.

(d) An automatic pump shut-off system.

(e) A device or system that disables the drain.

(3) The determination and selection of a feature under subsection (2) for a public swimming pool or spa constructed before January 1, 1993, is at the sole discretion of the owner or operator of the public swimming pool or spa. A licensed contractor described in s. 489.105(3)(j), (k), or (l) must install the feature.

History.—s. 18, ch. 2011-222; s. 68, ch. 2012-5.



514.033 - Creation of fee schedules authorized.

514.033 Creation of fee schedules authorized.—

(1) The department is authorized to establish a schedule of fees to be charged by the department or by any authorized county health department as detailed in s. 514.025. Fees assessed under this chapter shall be in an amount sufficient to meet the cost of carrying out the provisions of this chapter.

(2) The fee schedule shall be: for original construction or development plan approval, not less than $275 and not more than $500; for modification of original construction, not less than $100 and not more than $150; for an initial operating permit, not less than $125 and not more than $250; and for review of variance applications, not less than $240 and not more than $400. The department shall assess the minimum fees provided in this subsection until a fee schedule is promulgated by rule of the department.

(3) Fees shall be based on pool aggregate gallonage, which shall be: up to and including 25,000 gallons, not less than $75 and not more than $125; and in excess of 25,000 gallons, not less than $160 and not more than $265, except for a pool inspected pursuant to s. 514.0115(2)(b) for which the annual fee shall be $50.

(4) Fees collected by the department in accordance with this chapter shall be deposited into the Grants and Donations Trust Fund or the County Health Department Trust Fund. Any fee collected under this chapter is nonrefundable.

(5) The department may not charge any fees for services provided under this chapter other than those fees authorized in this section. However, the department shall prorate the initial annual fee for an operating permit on a half-year basis.

History.—s. 7, ch. 78-356; s. 2, ch. 81-318; s. 9, ch. 83-230; ss. 6, 13, 14, ch. 85-173; s. 1, ch. 87-117; s. 4, ch. 91-429; s. 9, ch. 96-407; s. 225, ch. 97-101; s. 49, ch. 98-151; s. 109, ch. 2012-184.



514.04 - Right of entry.

514.04 Right of entry.—For the purpose of this chapter, department personnel at any reasonable time may enter upon any and all parts of the premises of such public swimming pools and bathing places to make an examination and investigation to determine the sanitary and safety conditions of such places.

History.—s. 3, ch. 7825, 1919; CGL 3770; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 448, ch. 77-147; s. 1, ch. 77-457; ss. 3, 9, ch. 78-356; s. 2, ch. 81-318; ss. 7, 13, 14, ch. 85-173; s. 4, ch. 91-429.



514.05 - Denial, suspension, or revocation of permit; administrative fines.

514.05 Denial, suspension, or revocation of permit; administrative fines.—

(1) The department may deny an application for a permit, suspend or revoke a permit issued to any person or public body, or impose an administrative fine upon the failure of such person or public body to comply with the provisions of this chapter or the rules adopted hereunder.

(2) The department may impose an administrative fine, which shall not exceed $500 for each violation, for the violation of this chapter or the rules adopted hereunder and for the violation of any of the provisions of chapter 386. Notice of intent to impose such fine shall be given by the department to the alleged violator. Each day that a violation continues may constitute a separate violation.

(3) In determining the amount of fine to be imposed, if any, for a violation, the following factors shall be considered:

(a) The gravity of the violation and the extent to which the provisions of the applicable statutes or rules were violated.

(b) Actions taken by the operator to correct violations.

(c) Any previous violations.

(4) All amounts collected pursuant to this section shall be deposited into the Grants and Donations Trust Fund or into the County Health Department Trust Fund, whichever is applicable.

(5) Under conditions specified by rule, the department may close a public pool that is not in compliance with this chapter or the rules adopted under this chapter.

History.—s. 4, ch. 7825, 1919; CGL 3771; ss. 19, 35, ch. 69-106; s. 3, ch. 76-168; s. 449, ch. 77-147; s. 1, ch. 77-457; ss. 4, 9, ch. 78-356; s. 2, ch. 81-318; ss. 9, 13, 14, ch. 85-173; s. 4, ch. 91-429; s. 153, ch. 97-101; s. 50, ch. 98-151; s. 110, ch. 2012-184.



514.06 - Injunction to restrain violations.

514.06 Injunction to restrain violations.—Any public swimming pool or public bathing place presenting a significant risk to public health by failing to meet sanitation and safety standards established pursuant to this chapter is declared to be a public nuisance, dangerous to health or safety. Such nuisances may be abated or enjoined in an action brought by the county health department or the department.

History.—s. 5, ch. 7825, 1919; CGL 3772; ss. 19, 35, ch. 69-106; s. 139, ch. 71-355; s. 3, ch. 76-168; s. 450, ch. 77-147; s. 1, ch. 77-457; ss. 5, 9, ch. 78-356; s. 2, ch. 81-318; ss. 10, 13, 14, ch. 85-173; s. 4, ch. 91-429; s. 154, ch. 97-101; s. 111, ch. 2012-184.



514.071 - Certification of swimming instructors and lifeguards required.

514.071 Certification of swimming instructors and lifeguards required.—

(1) Any person working as a swimming instructor or lifeguard at a public swimming pool must be certified by the American Red Cross, the Y.M.C.A., or other nationally recognized aquatic training programs. Swimming instructors must be currently certified in swimming instruction, first aid, and cardiopulmonary resuscitation. Lifeguards must be currently certified in lifeguarding, first aid, and cardiopulmonary resuscitation.

(2) In addition to any other remedies available to the department, the department may sue to enjoin the operation of any public swimming pool that uses any swimming instructor or lifeguard in violation of subsection (1).

(3) The department shall adopt rules necessary to implement this section which shall include, but not be limited to, defining the terms “swimming instructor,” “lifeguard,” and “nationally recognized aquatic training program.”

History.—ss. 1, 3, ch. 90-47; s. 4, ch. 91-429.



514.072 - Certification of swimming instructors for people who have developmental disabilities.

514.072 Certification of swimming instructors for people who have developmental disabilities.—Any person working at a swimming pool who holds himself or herself out as a swimming instructor specializing in training people who have developmental disabilities, as defined in s. 393.063, may be certified by the Dan Marino Foundation, Inc., in addition to being certified under s. 514.071. The Dan Marino Foundation, Inc., must develop certification requirements and a training curriculum for swimming instructors for people who have developmental disabilities. A person certified under s. 514.071 must meet the additional certification requirements of this section within 6 months after receiving certification under s. 514.071.

History.—s. 1, ch. 2006-153; s. 69, ch. 2012-5; s. 18, ch. 2013-162.



514.075 - Public pool service technician; certification.

514.075 Public pool service technician; certification.—The department may require that a public pool, as defined in s. 514.011, be serviced by a person certified as a pool service technician. To be certified, an individual must demonstrate knowledge of public pools which includes, but is not limited to: pool cleaning; general pool maintenance; source of the water supply; bacteriological, chemical, and physical quality of water; and water purification, testing, treatment, and disinfection procedures. The department may, by rule, establish the requirement for the certification course and course approval. The department shall deem certified any individual who is certified by a course of national recognition or any person licensed under s. 489.105(3)(j), (k), or (l). This requirement does not apply to a person, or the direct employee of a person, permitted as a public pool operator under s. 514.031.

History.—s. 19, ch. 96-298; s. 73, ch. 96-388.






Chapter 515 - RESIDENTIAL SWIMMING POOL SAFETY ACT

515.21 - Short title.

515.21 Short title.—This chapter may be cited as the “Preston de Ibern/McKenzie Merriam Residential Swimming Pool Safety Act.”

History.—s. 1, ch. 2000-143.



515.23 - Legislative findings and intent.

515.23 Legislative findings and intent.—The Legislature finds that drowning is the leading cause of death of young children in this state and is also a significant cause of death for medically frail elderly persons in this state, that constant adult supervision is the key to accomplishing the objective of reducing the number of submersion incidents, and that when lapses in supervision occur a pool safety feature designed to deny, delay, or detect unsupervised entry to the swimming pool, spa, or hot tub will reduce drowning and near-drowning incidents. In addition to the incalculable human cost of these submersion incidents, the health care costs, loss of lifetime productivity, and legal and administrative expenses associated with drownings of young children and medically frail elderly persons in this state each year and the lifetime costs for the care and treatment of young children who have suffered brain disability due to near-drowning incidents each year are enormous. Therefore, it is the intent of the Legislature that all new residential swimming pools, spas, and hot tubs be equipped with at least one pool safety feature as specified in this chapter. It is also the intent of the Legislature that the Department of Health be responsible for producing its own or adopting a nationally recognized publication that provides the public with information on drowning prevention and the responsibilities of pool ownership and also for developing its own or adopting a nationally recognized drowning prevention education program for the public and for persons violating the pool safety requirements of this chapter.

History.—s. 1, ch. 2000-143.



515.25 - Definitions.

515.25 Definitions.—As used in this chapter, the term:

(1) “Approved safety pool cover” means a manually or power-operated safety pool cover that meets all of the performance standards of the American Society for Testing and Materials (ASTM) in compliance with standard F1346-91.

(2) “Barrier” means a fence, dwelling wall, or nondwelling wall, or any combination thereof, which completely surrounds the swimming pool and obstructs access to the swimming pool, especially access from the residence or from the yard outside the barrier.

(3) “Department” means the Department of Health.

(4) “Exit alarm” means a device that makes audible, continuous alarm sounds when any door or window which permits access from the residence to any pool area that is without an intervening enclosure is opened or left ajar.

(5) “Indoor swimming pool” means a swimming pool that is totally contained within a building and surrounded on all four sides by walls of or within the building.

(6) “Medically frail elderly person” means any person who is at least 65 years of age and has a medical problem that affects balance, vision, or judgment, including, but not limited to, a heart condition, diabetes, or Alzheimer’s disease or any related disorder.

(7) “Outdoor swimming pool” means any swimming pool that is not an indoor swimming pool.

(8) “Portable spa” means a nonpermanent structure intended for recreational bathing, in which all controls and water-heating and water-circulating equipment are an integral part of the product and which is cord-connected and not permanently electrically wired.

(9) “Public swimming pool” means a swimming pool, as defined in s. 514.011(2), which is operated, with or without charge, for the use of the general public; however, the term does not include a swimming pool located on the grounds of a private residence.

(10) “Residential” means situated on the premises of a detached one-family or two-family dwelling or a one-family townhouse not more than three stories high.

(11) “Swimming pool” means any structure, located in a residential area, that is intended for swimming or recreational bathing and contains water over 24 inches deep, including, but not limited to, in-ground, aboveground, and on-ground swimming pools; hot tubs; and nonportable spas.

(12) “Young child” means any person under the age of 6 years.

History.—s. 1, ch. 2000-143.



515.27 - Residential swimming pool safety feature options; penalties.

515.27 Residential swimming pool safety feature options; penalties.—

(1) In order to pass final inspection and receive a certificate of completion, a residential swimming pool must meet at least one of the following requirements relating to pool safety features:

(a) The pool must be isolated from access to a home by an enclosure that meets the pool barrier requirements of s. 515.29;

(b) The pool must be equipped with an approved safety pool cover;

(c) All doors and windows providing direct access from the home to the pool must be equipped with an exit alarm that has a minimum sound pressure rating of 85 dB A at 10 feet;

(d) All doors providing direct access from the home to the pool must be equipped with a self-closing, self-latching device with a release mechanism placed no lower than 54 inches above the floor; or

(e) A swimming pool alarm that, when placed in a pool, sounds an alarm upon detection of an accidental or unauthorized entrance into the water. Such pool alarm must meet and be independently certified to ASTM Standard F2208, titled “Standard Safety Specification for Residential Pool Alarms,” which includes surface motion, pressure, sonar, laser, and infrared alarms. For purposes of this paragraph, the term “swimming pool alarm” does not include any swimming protection alarm device designed for individual use, such as an alarm attached to a child that sounds when the child exceeds a certain distance or becomes submerged in water.

(2) A person who fails to equip a new residential swimming pool with at least one pool safety feature as required in subsection (1) commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, except that no penalty shall be imposed if the person, within 45 days after arrest or issuance of a summons or a notice to appear, has equipped the pool with at least one safety feature as required in subsection (1) and has attended a drowning prevention education program established by s. 515.31. However, the requirement of attending a drowning prevention education program is waived if such program is not offered within 45 days after issuance of the citation.

History.—s. 1, ch. 2000-143; s. 14, ch. 2016-129.



515.29 - Residential swimming pool barrier requirements.

515.29 Residential swimming pool barrier requirements.—

(1) A residential swimming pool barrier must have all of the following characteristics:

(a) The barrier must be at least 4 feet high on the outside.

(b) The barrier may not have any gaps, openings, indentations, protrusions, or structural components that could allow a young child to crawl under, squeeze through, or climb over the barrier.

(c) The barrier must be placed around the perimeter of the pool and must be separate from any fence, wall, or other enclosure surrounding the yard unless the fence, wall, or other enclosure or portion thereof is situated on the perimeter of the pool, is being used as part of the barrier, and meets the barrier requirements of this section.

(d) The barrier must be placed sufficiently away from the water’s edge to prevent a young child or medically frail elderly person who may have managed to penetrate the barrier from immediately falling into the water.

(2) The structure of an aboveground swimming pool may be used as its barrier or the barrier for such a pool may be mounted on top of its structure; however, such structure or separately mounted barrier must meet all barrier requirements of this section. In addition, any ladder or steps that are the means of access to an aboveground pool must be capable of being secured, locked, or removed to prevent access or must be surrounded by a barrier that meets the requirements of this section.

(3) Gates that provide access to swimming pools must open outward away from the pool and be self-closing and equipped with a self-latching locking device, the release mechanism of which must be located on the pool side of the gate and so placed that it cannot be reached by a young child over the top or through any opening or gap.

(4) A wall of a dwelling may serve as part of the barrier if it does not contain any door or window that opens to provide access to the swimming pool.

(5) A barrier may not be located in a way that allows any permanent structure, equipment, or similar object to be used for climbing the barrier.

History.—s. 1, ch. 2000-143.



515.31 - Drowning prevention education program; public information publication.

515.31 Drowning prevention education program; public information publication.—

(1) The department shall develop a drowning prevention education program, which shall be made available to the public at the state and local levels and which shall be required as set forth in s. 515.27(2) for persons in violation of the pool safety requirements of this chapter. The department may charge a fee, not to exceed $100, for attendance at such a program. The drowning prevention education program shall be funded using fee proceeds, state funds appropriated for such purpose, and grants. The department, in lieu of developing its own program, may adopt a nationally recognized drowning prevention education program to be approved for use in local safety education programs, as provided in rule of the department.

(2) The department shall also produce, for distribution to the public at no charge, a publication that provides information on drowning prevention and the responsibilities of pool ownership. The department, in lieu of developing its own publication, may adopt a nationally recognized drowning prevention and responsibilities of pool ownership publication, as provided in rule of the department.

History.—s. 1, ch. 2000-143.



515.33 - Information required to be furnished to buyers.

515.33 Information required to be furnished to buyers.—A licensed pool contractor, on entering into an agreement with a buyer to build a residential swimming pool, or a licensed home builder or developer, on entering into an agreement with a buyer to build a house that includes a residential swimming pool, must give the buyer a document containing the requirements of this chapter and a copy of the publication produced by the department under s. 515.31 that provides information on drowning prevention and the responsibilities of pool ownership.

History.—s. 1, ch. 2000-143.



515.35 - Rulemaking authority.

515.35 Rulemaking authority.—The department shall adopt rules pursuant to the Administrative Procedure Act establishing the fees required to attend drowning prevention education programs and setting forth the information required under this chapter to be provided by licensed pool contractors and licensed home builders or developers.

History.—s. 1, ch. 2000-143.



515.37 - Exemptions.

515.37 Exemptions.—This chapter does not apply to:

(1) Any system of sumps, irrigation canals, or irrigation flood control or drainage works constructed or operated for the purpose of storing, delivering, distributing, or conveying water.

(2) Stock ponds, storage tanks, livestock operations, livestock watering troughs, or other structures used in normal agricultural practices.

(3) Public swimming pools.

(4) Any political subdivision that has adopted or adopts a residential pool safety ordinance, provided the ordinance is equal to or more stringent than the provisions of this chapter.

(5) Any portable spa with a safety cover that complies with ASTM F1346-91 (Standard Performance Specification for Safety Covers and Labeling Requirements for All Covers for Swimming Pools, Spas and Hot Tubs).

(6) Small, temporary pools without motors, which are commonly referred to or known as “kiddie pools.”

History.—s. 1, ch. 2000-143.






Chapter 516 - CONSUMER FINANCE

516.001 - Short title.

516.001 Short title.—This chapter shall hereafter be known, referred to, and cited as the “Florida Consumer Finance Act.”

History.—s. 1, ch. 73-192; s. 2, ch. 81-318; ss. 16, 17, ch. 88-342; s. 4, ch. 91-429.



516.01 - Definitions.

516.01 Definitions.—As used in this chapter, the term:

(1) “Consumer finance borrower” or “borrower” means a person who has incurred either direct or contingent liability to repay a consumer finance loan.

(2) “Consumer finance loan” means a loan of money, credit, goods, or choses in action, including, except as otherwise specifically indicated, provision of a line of credit, in an amount or to a value of $25,000 or less for which the lender charges, contracts for, collects, or receives interest at a rate greater than 18 percent per annum.

(3) “Commission” means the Financial Services Commission.

(4) “Office” means the Office of Financial Regulation of the commission.

(5) “Interest” means the cost of obtaining a consumer finance loan and includes any profit or advantage of any kind whatsoever that a lender may charge, contract for, collect, receive, or in anywise obtain, including by means of any collateral sale, purchase, or agreement, as a condition for a consumer finance loan. Charges specifically permitted by this chapter, including commissions received for insurance written as permitted by this chapter, shall not be deemed interest.

(6) “License” means a permit issued under this chapter to make and collect loans in accordance with this chapter at a single place of business.

(7) “Licensee” means a person to whom a license is issued.

(8) “Control person” means an individual, partnership, corporation, trust, or other organization that possesses the power, directly or indirectly, to direct the management or policies of a company, whether through ownership of securities, by contract, or otherwise. A person is presumed to control a company if, with respect to a particular company, that person:

(a) Is a director, general partner, or officer exercising executive responsibility or having similar status or functions;

(b) Directly or indirectly may vote 10 percent or more of a class of a voting security or sell or direct the sale of 10 percent or more of a class of voting securities; or

(c) In the case of a partnership, may receive upon dissolution or has contributed 10 percent or more of the capital.

History.—s. 19, ch. 10177, 1925; CGL 4016; s. 6, ch. 20728, 1941; s. 7, ch. 22858, 1945; s. 1, ch. 57-201; ss. 12, 35, ch. 69-106; s. 193, ch. 71-377; s. 189, ch. 77-104; s. 2, ch. 81-318; s. 1, ch. 86-100; ss. 1, 16, 17, ch. 88-342; s. 1, ch. 90-104; s. 4, ch. 91-429; s. 569, ch. 2003-261; s. 24, ch. 2006-213.



516.02 - Loans; lines of credit; rate of interest; license.

516.02 Loans; lines of credit; rate of interest; license.—

(1) A person must not engage in the business of making consumer finance loans unless she or he is authorized to do so under this chapter or other statutes and unless the person first obtains a license from the office.

(2)(a) A person who is engaged in the business of making loans of money, except as authorized by this chapter or other statutes of this state, may not directly or indirectly charge, contract for, or receive any interest or consideration greater than 18 percent per annum upon the loan, use, or forbearance of money, goods, or choses in action, or upon the loan or use of credit, of the amount or value of $25,000 or less.

(b) The prohibition in paragraph (a) applies to any lender who, as security for any such loan, use, or forbearance of money, goods, or choses in action, or for any such loan or use of credit, makes a pretended purchase of property from any person and permits the owner or pledgor to retain the possession thereof or who by any device or pretense of charging for services or otherwise seeks to obtain a greater compensation than is authorized by this chapter.

(c) A loan for which a greater rate of interest or charge than is allowed by this chapter has been contracted for or received, wherever made, is not enforceable in this state, and each person who in any manner participates therein in this state is subject to this chapter. However, this paragraph does not apply to loans legally made to a resident of another state by a person within that state if that state has in effect a regulatory small loan or consumer finance law similar in principle to this chapter.

(3) A licensee may offer lines of credit not exceeding $25,000 and may charge, contract for, and receive interest charges and other charges pursuant to s. 516.031, except that a licensee may not offer a credit card.

(4) This chapter does not apply to any person who does business under, and as permitted by, any law of this state or of the United States relating to banks, savings banks, trust companies, building and loan associations, credit unions, or industrial loan and investment companies. A pawnbroker may not be licensed to transact business under this chapter.

History.—s. 1, ch. 10177, 1925; CGL 3999; s. 2, ch. 57-201; ss. 12, 35, ch. 69-106; s. 2, ch. 73-192; ss. 1, 15, ch. 79-274; s. 1, ch. 79-592; s. 2, ch. 81-318; s. 1, ch. 85-32; s. 2, ch. 86-100; ss. 2, 16, 17, ch. 88-342; s. 2, ch. 90-104; s. 68, ch. 91-220; s. 4, ch. 91-429; s. 5, ch. 95-287; s. 677, ch. 97-103; s. 570, ch. 2003-261; s. 8, ch. 2006-201.



516.03 - Application for license; fees; etc.

516.03 Application for license; fees; etc.—

(1) APPLICATION.—Application for a license to make loans under this chapter shall be in the form prescribed by rule of the commission. The commission may require each applicant to provide any information reasonably necessary to determine the applicant’s eligibility for licensure. The applicant shall also provide information that the office requires concerning any officer, director, control person, member, partner, or joint venturer of the applicant or any person having the same or substantially similar status or performing substantially similar functions or concerning any individual who is the ultimate equitable owner of a 10-percent or greater interest in the applicant. The office may require information concerning any such applicant or person, including, but not limited to, his or her full name and any other names by which he or she may have been known, age, social security number, residential history, qualifications, educational and business history, and disciplinary and criminal history. The applicant must provide evidence of liquid assets of at least $25,000. At the time of making such application the applicant shall pay to the office a nonrefundable biennial license fee of $625. Applications, except for applications to renew or reactivate a license, must also be accompanied by a nonrefundable investigation fee of $200. An application is considered received for purposes of s. 120.60 upon receipt of a completed application form as prescribed by commission rule, a nonrefundable application fee of $625, and any other fee prescribed by law. The commission may adopt rules requiring electronic submission of any form, document, or fee required by this act if such rules reasonably accommodate technological or financial hardship. The commission may prescribe by rule requirements and procedures for obtaining an exemption due to a technological or financial hardship.

(2) FEES.—Fees provided for in this section shall be collected by the office and shall be turned into the State Treasury to the credit of the regulatory trust fund under the office. The office shall have full power to employ such examiners or clerks to assist the office as may from time to time be deemed necessary and fix their compensation. The commission may adopt rules requiring electronic submission of any fee required by this section if such rules reasonably accommodate technological or financial hardship. The commission may prescribe by rule requirements and procedures for obtaining an exemption due to a technological or financial hardship.

History.—s. 2, ch. 10177, 1925; CGL 4000; s. 1, ch. 20728, 1941; s. 127, ch. 26869, 1951; s. 3, ch. 57-201; ss. 12, 35, ch. 69-106; s. 138, ch. 71-355; s. 3, ch. 73-192; s. 3, ch. 73-326; s. 144, ch. 79-164; s. 2, ch. 81-318; ss. 3, 16, 17, ch. 88-342; s. 4, ch. 91-429; s. 29, ch. 99-155; s. 1, ch. 99-164; s. 571, ch. 2003-261; s. 25, ch. 2006-213.



516.031 - Finance charge; maximum rates.

516.031 Finance charge; maximum rates.—

(1) INTEREST RATES.—A licensee may lend any sum of money up to $25,000. A licensee may not take a security interest secured by land on any loan less than $1,000. The licensee may charge, contract for, and receive thereon interest charges as provided and authorized by this section. The maximum interest rate shall be 30 percent per annum, computed on the first $3,000 of the principal amount; 24 percent per annum on that part of the principal amount exceeding $3,000 and up to $4,000; and 18 percent per annum on that part of the principal amount exceeding $4,000 and up to $25,000. The original principal amount as used in this section is the same as the amount financed as defined by the federal Truth in Lending Act and Regulation Z of the Board of Governors of the Federal Reserve System. In determining compliance with the statutory maximum interest and finance charges set forth herein, the computations used shall be simple interest and not add-on interest or any other computations. If two or more interest rates are applied to the principal amount of a loan, the licensee may charge, contract for, and receive interest at that single annual percentage rate which, if applied according to the actuarial method to each of the scheduled periodic balances of principal, would produce at maturity the same total amount of interest as would result from the application of the two or more rates otherwise permitted, based upon the assumption that all payments are made as agreed.

(2) ANNUAL PERCENTAGE RATE UNDER FEDERAL TRUTH IN LENDING ACT.—The annual percentage rate of finance charge which may be contracted for and received under any loan contract made by a licensee under this chapter may equal, but not exceed, the annual percentage rate which must be computed and disclosed as required by the federal Truth in Lending Act and Regulation Z of the Board of Governors of the Federal Reserve System. The maximum annual percentage rate of finance charge which may be contracted for and received is 12 times the maximum monthly rate, and the maximum monthly rate shall be computed on the basis of one-twelfth of the annual rate for each full month. The commission shall by rule establish the rate for each day in a fraction of a month when the period for which the charge is computed is more or less than 1 month.

(3) OTHER CHARGES.—

(a) In addition to the interest, delinquency, and insurance charges provided in this section, further or other charges or amount for any examination, service, commission, or other thing or otherwise may not be directly or indirectly charged, contracted for, or received as a condition to the grant of a loan, except:

1. An amount of up to $25 to reimburse a portion of the costs for investigating the character and credit of the person applying for the loan;

2. An annual fee of $25 on the anniversary date of each line-of-credit account;

3. Charges paid for the brokerage fee on a loan or line of credit of more than $10,000, title insurance, and the appraisal of real property offered as security if paid to a third party and supported by an actual expenditure;

4. Intangible personal property tax on the loan note or obligation if secured by a lien on real property;

5. The documentary excise tax and lawful fees, if any, actually and necessarily paid out by the licensee to any public officer for filing, recording, or releasing in any public office any instrument securing the loan, which may be collected when the loan is made or at any time thereafter;

6. The premium payable for any insurance in lieu of perfecting any security interest otherwise required by the licensee in connection with the loan if the premium does not exceed the fees which would otherwise be payable, which may be collected when the loan is made or at any time thereafter;

7. Actual and reasonable attorney fees and court costs as determined by the court in which suit is filed;

8. Actual and commercially reasonable expenses for repossession, storing, repairing and placing in condition for sale, and selling of any property pledged as security; or

9. A delinquency charge of up to $15 for each payment in default for at least 10 days if the charge is agreed upon, in writing, between the parties before imposing the charge.

Any charges, including interest, in excess of the combined total of all charges authorized and permitted by this chapter constitute a violation of chapter 687 governing interest and usury, and the penalties of that chapter apply. In the event of a bona fide error, the licensee shall refund or credit the borrower with the amount of the overcharge immediately but within 20 days after the discovery of such error.

(b) Notwithstanding the provisions of paragraph (a), any lender of money who receives a check, draft, negotiable order of withdrawal, or like instrument drawn on a bank or other depository institution, which instrument is given by a borrower as full or partial repayment of a loan, may, if such instrument is not paid or is dishonored by such institution, make and collect from the borrower a bad check charge of not more than the greater of $20 or an amount equal to the actual charge made to the lender by the depository institution for the return of the unpaid or dishonored instrument.

(4) DIVIDED LOANS.—No licensee shall induce or permit any borrower to split up or divide any loan. No licensee shall induce or permit any person, or any husband and wife, jointly or severally, to become obligated to the licensee, directly or contingently or both, under more than one contract of loan at the same time, for the purpose, or with the result, of obtaining a greater finance charge than would otherwise be permitted by this section.

(5) UNPAID INTEREST UPON REFINANCING.—If all or part of the consideration for a new loan contract is the unpaid principal balance of a prior loan with the licensee, the principal amount payable under the new loan contract may include not more than 60 days’ unpaid interest accrued on the prior loan.

History.—s. 7, ch. 73-192; ss. 1, 2, ch. 76-180; s. 190, ch. 77-104; s. 1, ch. 77-174; ss. 2, 15, ch. 79-274; s. 1, ch. 79-592; s. 1, ch. 80-412; s. 1, ch. 81-299; s. 2, ch. 81-318; s. 1, ch. 84-193; s. 2, ch. 85-32; ss. 4, 16, 17, ch. 88-342; s. 3, ch. 90-104; s. 4, ch. 91-429; s. 1, ch. 94-108; s. 678, ch. 97-103; s. 1, ch. 97-181; s. 1, ch. 2000-127; s. 572, ch. 2003-261; s. 26, ch. 2006-213; s. 1, ch. 2013-124.



516.035 - Rate of interest upon default.

516.035 Rate of interest upon default.—In the event that any balance remains unpaid at the expiration of the scheduled maturity date of a loan, licensees may continue to charge interest on the unpaid balance at the rate provided for in s. 516.031(1) for a period not to exceed 12 months. Thereafter, the interest shall not exceed the permissible rate of interest provided by chapter 687. When advances are made pursuant to a line of credit, a licensee may charge interest on the unpaid balance at the rate provided for in s. 516.031(1) for the period a balance remains unpaid.

History.—s. 1, ch. 79-59; s. 2, ch. 81-318; s. 5, ch. 85-32; s. 3, ch. 86-100; ss. 5, 16, 17, ch. 88-342; s. 4, ch. 91-429.



516.05 - License.

516.05 License.—

(1) Upon the filing of an application for a license and payment of all applicable fees, the office shall, unless the application is to renew or reactivate an existing license, make an investigation of the facts concerning the applicant’s background. If the office determines that a license should be granted, it shall issue the license for a period not to exceed 2 years. Biennial licensure periods and procedures for renewal of licenses shall be established by the rule of the commission. If the office determines that grounds exist under this chapter for denial of an application other than an application to renew a license, it shall deny such application.

(2) A license that is not renewed at the end of the biennium established by the commission shall automatically revert to inactive status. An inactive license may be reactivated upon submission of a completed reactivation application, payment of the biennial license fee, and payment of a reactivation fee which shall equal the biennial license fee. A license expires on the date at which it has been inactive for 6 months.

(3) Only one place of business for the purpose of making loans under this chapter may be maintained under one license, but the office may issue additional licenses to a licensee upon compliance with all the provisions of this chapter governing issuance of a single license.

(4) Each licensee shall report, on a form prescribed by rule of the commission, any change to the information contained in any initial application form or any amendment to such application not later than 30 days after the change is effective.

(5) Each licensee shall report any changes in the partners, officers, members, joint venturers, directors, or control persons of any licensee, or changes in the form of business organization, by written amendment in such form and at such time as the commission specifies by rule.

(a) In any case in which a person or a group of persons, directly or indirectly or acting by or through one or more persons, proposes to purchase or acquire a controlling interest in a licensee, such person or group must submit an initial application for licensure before such purchase or acquisition at such time and in such form as the commission prescribes by rule.

(b) As used in this subsection, the term “controlling interest” means possession of the power to direct or cause the direction of the management or policies of a company whether through ownership of securities, by contract, or otherwise. Any person who directly or indirectly has the right to vote 25 percent or more of the voting securities of a company or is entitled to 25 percent or more of the company’s profits is presumed to possess a controlling interest.

(c) Any addition of a partner, officer, member, joint venturer, director, or control person of the applicant who does not have a controlling interest and who has not previously complied with the provisions of s. 516.03(1) shall be subject to such provisions unless required to file an initial application in accordance with paragraph (a). If the office determines that the licensee does not continue to meet licensure requirements, the office may bring administrative action in accordance with s. 516.07 to enforce the provisions of this chapter.

(d) The commission shall adopt rules pursuant to ss. 120.536(1) and 120.54 providing for the waiver of the application required by this subsection if the person or group of persons proposing to purchase or acquire a controlling interest in a licensee has previously complied with the provisions of s. 516.03(1) with the same legal entity or is currently licensed with the office under this chapter.

(6) A licensee may conduct the business of making loans under this chapter within a place of business in which other business is solicited or engaged in, unless the office shall find that the conduct of such other business by the licensee results in an evasion of this chapter. Upon such finding, the office shall order the licensee to desist from such evasion; provided, however, that no license shall be granted to or renewed for any person or organization engaged in the pawnbroker business.

(7) Licenses are not transferable or assignable. A licensee may invalidate any license by delivering it to the office with a written notice of the delivery, but such delivery does not affect any civil or criminal liability or the authority to enforce this chapter for acts committed in violation thereof.

(8) The office may refuse to process an initial application for a license if the applicant or any person with power to direct the management or policies of the applicant’s business is the subject of a pending criminal prosecution in any jurisdiction until conclusion of such criminal prosecution.

(9) A licensee who is the subject of a voluntary or involuntary bankruptcy filing must report such filing to the office within 7 business days after the filing date.

History.—s. 4, ch. 10177, 1925; CGL 4002; s. 2, ch. 20728, 1941; s. 4, ch. 57-201; ss. 12, 35, ch. 69-106; ss. 4, 15, ch. 73-192; s. 2, ch. 77-256; s. 7, ch. 78-95; s. 2, ch. 81-318; ss. 6, 16, 17, ch. 88-342; s. 4, ch. 91-429; s. 2, ch. 99-164; s. 573, ch. 2003-261; s. 27, ch. 2006-213; s. 128, ch. 2007-5.



516.07 - Grounds for denial of license or for disciplinary action.

516.07 Grounds for denial of license or for disciplinary action.—

(1) The following acts are violations of this chapter and constitute grounds for denial of an application for a license to make consumer finance loans and grounds for any of the disciplinary actions specified in subsection (2):

(a) A material misstatement of fact in an application for a license.

(b) Failure to maintain liquid assets of at least $25,000 at all times for the operation of business at a licensed location or proposed location.

(c) Failure to demonstrate financial responsibility, experience, character, or general fitness, such as to command the confidence of the public and to warrant the belief that the business operated at the licensed or proposed location is lawful, honest, fair, efficient, and within the purposes of this chapter.

(d) The violation, either knowingly or without the exercise of due care, of any provision of this chapter, any rule or order adopted under this chapter, or any written agreement entered into with the office.

(e) Any act of fraud, misrepresentation, or deceit, regardless of reliance by or damage to a borrower, or any illegal activity, where such acts are in connection with a loan under this chapter. Such acts include, but are not limited to:

1. Willful imposition of illegal or excessive charges; or

2. Misrepresentation, circumvention, or concealment of any matter required to be stated or furnished to a borrower.

(f) The use of unreasonable collection practices or of false, deceptive, or misleading advertising, where such acts are in connection with the operation of a business to make consumer finance loans.

(g) Any violation of part III of chapter 817 or part II of chapter 559 or of any rule adopted under part II of chapter 559.

(h) Failure to maintain, preserve, and keep available for examination, all books, accounts, or other documents required by this chapter, by any rule or order adopted under this chapter, or by any agreement entered into with the office.

(i) Refusal to permit inspection of books and records in an investigation or examination by the office or refusal to comply with a subpoena issued by the office.

(j) Pleading nolo contendere to, or having been convicted or found guilty of, a crime involving fraud, dishonest dealing, or any act of moral turpitude, regardless of whether adjudication is withheld.

1(k) Paying money or anything else of value, directly or indirectly, to any person as compensation, inducement, or reward for referring loan applicants to a licensee, if such amount is charged directly or indirectly to the borrower.

(l) Allowing any person other than the licensee to use the licensee’s business name, address, or telephone number in an advertisement.

(m) Accepting or advertising that the licensee accepts money on deposit or as consideration for the issuance or delivery of certificates of deposit, savings certificates, or similar instruments, except to the extent permitted under chapter 517.

(n) Failure to pay any fee, charge, or fine imposed or assessed pursuant to this chapter or any rule adopted under this chapter.

(o) Using the name or logo of a financial institution, as defined in s. 655.005(1), or its affiliates or subsidiaries when marketing or soliciting existing or prospective customers if such marketing materials are used without the written consent of the financial institution and in a manner that would lead a reasonable person to believe that the material or solicitation originated from, was endorsed by, or is related to or the responsibility of the financial institution or its affiliates or subsidiaries.

(p) Payment to the office for a license or permit with a check or electronic transmission of funds that is dishonored by the applicant’s or licensee’s financial institution.

2(q) Violating any provision of the Military Lending Act, 10 U.S.C. s. 987, or the regulations adopted under that act in 32 C.F.R. part 232, in connection with a consumer finance loan made under this chapter.

(2) Upon a finding by the office that any person has committed any of the acts set forth in subsection (1), the office may enter an order taking one or more of the following actions:

(a) Denying an application for a license;

(b) Revoking or suspending a license previously granted;

(c) Placing a licensee or an applicant for a license on probation for a period of time and subject to such conditions as the office may specify;

(d) Placing permanent restrictions or conditions upon issuance or maintenance of a license;

(e) Issuing a reprimand; or

(f) Imposing an administrative fine not to exceed $1,000 for each such act.

(3) The office may take any of the actions specified in subsection (2) against any partnership, corporation, or association, if the office finds that any of the acts set forth in subsection (1) have been committed by any member of the partnership, any officer or director of the corporation or association, or any person with power to direct the management or policies of the partnership, corporation, or association.

(4) A licensee is responsible for the acts of the licensee’s employee or agent if, with knowledge of such acts, the licensee retained profits, benefits, or advantages accruing from such acts or ratified the conduct of the employee or agent as a matter of law or fact.

(5) Action taken under this section against a licensee does not impair the obligation of any lawful contract between the licensee and a borrower. This chapter does not prevent a licensee from lending to residents of any part of this state or any other state or country or prohibit the making of loans by mail.

History.—s. 6, ch. 10177, 1925; CGL 4004; s. 3, ch. 20728, 1941; ss. 12, 35, ch. 69-106; s. 7, ch. 78-95; s. 145, ch. 79-164; s. 2, ch. 81-318; ss. 7, 16, 17, ch. 88-342; s. 4, ch. 90-104; s. 4, ch. 91-429; s. 3, ch. 99-164; s. 574, ch. 2003-261; s. 2, ch. 2004-340; s. 85, ch. 2004-390; s. 28, ch. 2006-213; s. 2, ch. 2016-53; s. 1, ch. 2016-160.

1Note.—Section 5, ch. 2016-53, provides that “[t]his act applies to all remittance transfers initiated on or after July 1, 2016.”

2Note.—Section 5, ch. 2016-160, provides that “[t]his act applies to a consumer credit transaction or account for consumer credit established on or after October 3, 2016, except it does not apply to a credit card account exempted under 32 C.F.R. s. 232.13(c) until the exemption expires.”



516.11 - Investigations and complaints.

516.11 Investigations and complaints.—

(1) The office shall, at intermittent periods, make such investigations and examinations of any licensee or other person as it deems necessary to determine compliance with this chapter. For such purposes, the office may examine the books, accounts, records, and other documents or matters of any licensee or other person and compel the production of all relevant books, records, and other documents and materials relative to an examination or investigation. Examinations of a licensee may not be made more often than once a year unless the office has reason to believe the licensee is not complying with this chapter.

(2) The office shall conduct all examinations at a convenient location in this state unless the office determines that it is more effective or cost-efficient to perform an examination at the licensee’s out-of-state location. For an examination performed at the licensee’s out-of-state location, the licensee shall pay the travel expense and per diem subsistence at the rate provided by law for up to thirty 8-hour days per year for each examiner who participates in such an examination. However, if the examination involves or reveals possible fraudulent conduct of the licensee, the licensee shall pay the travel expenses and per diem subsistence provided by law, without limitation, for each participating examiner.

(3) Any person who has reason to believe that this chapter has been or will be violated may file a written complaint with the office.

History.—s. 10, ch. 10177, 1925; CGL 4008; s. 4, ch. 20728, 1941; s. 6, ch. 57-201; ss. 12, 35, ch. 69-106; s. 5, ch. 73-192; s. 1, ch. 77-356; s. 2, ch. 81-299; s. 2, ch. 81-318; ss. 8, 16, 17, ch. 88-342; s. 4, ch. 91-429; s. 2, ch. 94-108; s. 4, ch. 99-164; s. 575, ch. 2003-261.



516.12 - Records to be kept by licensee.

516.12 Records to be kept by licensee.—

(1) The licensee shall keep and use in her or his business such books, accounts, and records in accordance with sound and accepted accounting practices to enable the office to determine whether such licensee is complying with the provisions of this chapter and with the rules lawfully made by the commission. Every licensee shall preserve such books, accounts, and records, including cards used in the card system, if any, for at least 2 years after making the final entry on any loan recorded therein.

(2) A licensee, operating two or more licensed places of business in this state, may maintain the books, accounts, and records of all such offices at any one of such offices, or at any other office maintained by such licensee, upon the filing of a written request with the office designating in the written request the office at which such records are maintained. However, the licensee shall make all books, accounts, and records available at a convenient location in this state upon request of the office.

(3) The commission may prescribe by rule the minimum information to be shown in the books, accounts, records, and documents of licensees for purposes of enabling the office to determine the licensee’s compliance with ss. 516.001-516.36. In addition, the commission may prescribe by rule the requirements for the destruction of books, accounts, records, and documents retained by the licensee after completion of the time period specified in subsection (1).

History.—s. 11, ch. 10177, 1925; CGL 4009; s. 5, ch. 20728, 1941; s. 7, ch. 57-201; ss. 12, 35, ch. 69-106; s. 6, ch. 73-192; s. 2, ch. 81-318; s. 1, ch. 85-27; ss. 16, 17, ch. 88-342; s. 4, ch. 91-429; s. 3, ch. 94-108; s. 679, ch. 97-103; s. 5, ch. 99-164; s. 576, ch. 2003-261; s. 30, ch. 2006-213.



516.15 - Duties of licensee.

516.15 Duties of licensee.—Every licensee shall:

(1) Deliver to the borrower at the time a loan is made a statement in the English language showing in clear and distinct terms the amount and date of the loan and the date of its maturity; the nature of the security, if any, for the loan; the name and address of the borrower and of the licensee; and the rate of interest charged. However, with respect to a line of credit, the statement need not show a maturity date.

(2) Give to the borrower a plain and complete receipt for each payment made on account of any loan at the time the payment is made or, alternatively, furnish to the borrower an annual statement showing the amount of interest paid on the loan during the previous year as well as the remaining balance on the loan, provided a simple receipt is given to the borrower for each payment made in cash and for any payment when requested in writing by the borrower.

(3) Permit payment of the loan in whole or in part prior to its maturity with interest on such payment to the date thereof.

(4) Upon repayment of the loan in full, mark indelibly every paper signed by the borrower with the word “Paid” or “Canceled” and release any mortgage, restore any pledge, cancel and return any note, and cancel and return any assignment given by the borrower as security.

History.—s. 14, ch. 10177, 1925; CGL 4012; s. 13, ch. 73-192; s. 2, ch. 81-318; s. 2, ch. 84-193; s. 4, ch. 86-100; ss. 16, 17, ch. 88-342; s. 4, ch. 91-429.



516.16 - Confession of judgment; power of attorney; contents of notes and security.

516.16 Confession of judgment; power of attorney; contents of notes and security.—No licensee shall take any confession of judgment or any power of attorney. Nor shall a licensee take any note, promise to pay, or security that does not state the actual amount of the loan, the time for which it is made, and the rate of interest charged, nor any instrument in which blanks are left to be filled after execution. However, with respect to a line of credit, the note, promise to pay, or security need not state the time for which it is made.

History.—s. 15, ch. 10177, 1925; CGL 4013; s. 2, ch. 81-318; s. 5, ch. 86-100; ss. 16, 17, ch. 88-342; s. 4, ch. 91-429; s. 680, ch. 97-103.



516.17 - Assignment of wages, etc., given to secure loans.

516.17 Assignment of wages, etc., given to secure loans.—No assignment of, or order for the payment of, any salary, wages, commissions, or other compensation for services, earned or to be earned, given to secure any such loans shall be valid.

History.—s. 16, ch. 10177, 1925; CGL 4014; s. 1, ch. 28011, 1953; s. 8, ch. 73-192; s. 2, ch. 81-318; ss. 16, 17, ch. 88-342; s. 4, ch. 91-429.



516.19 - Penalties.

516.19 Penalties.—Any person who violates any of the provisions of s. 516.02, s. 516.031, s. 516.05(3), s. 516.05(6), or s. 516.07(1)(e) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 18, ch. 10177, 1925; CGL 7880; s. 487, ch. 71-136; s. 13, ch. 73-192; s. 2, ch. 81-318; ss. 9, 16, 17, ch. 88-342; s. 8, ch. 90-104; s. 4, ch. 91-429; s. 31, ch. 2006-213; s. 2, ch. 2013-124.



516.21 - Restriction of borrower’s indebtedness.

516.21 Restriction of borrower’s indebtedness.—No licensee shall directly or indirectly charge, contract for, or receive any interest, discount, or consideration greater than 18 percent per annum upon any loan, or upon any part or all of any aggregate loan indebtedness of the same borrower, of the amount of more than $25,000. The foregoing prohibition shall also apply to any licensee who permits any person, as borrower or as endorser, guarantor, or surety for any borrower, or otherwise, or any husband and wife, jointly or severally, to owe directly or contingently or both to the licensee at any time a sum of more than $25,000 for principal. However, if the proceeds of any loan of $25,000 or less are used to discharge a preexisting debt of the borrower for goods or services owed directly to the person who provided such goods or services, the licensee may accept from such person a guaranty of payment of the principal of such loan with interest at a rate not exceeding 18 percent per annum, and the acceptance of one or more such guaranties in any aggregate amount shall not affect the rights of such licensee to make the charges against the primary borrower authorized by s. 516.031, nor shall the limitation apply to the isolated acquisition directly or indirectly by purchase or by discount of bona fide obligations of a borrower. However, in the event a licensee makes a bona fide purchase of substantially all of the loans made under this chapter from another licensee or other lender not affiliated with the purchaser and such licensee or other lender has an existing loan outstanding to one or more of the borrowers whose loans are purchased, such licensee making such purchase shall be entitled to liquidate and collect the balances due on such loans, including all lawful charges and interest at the rates or amounts agreed upon in such loan contracts.

History.—s. 8, ch. 20728, 1941; s. 12, ch. 57-201; s. 11, ch. 73-192; ss. 4, 15, ch. 79-274; s. 1, ch. 79-592; s. 2, ch. 81-318; s. 4, ch. 85-32; ss. 10, 16, 17, ch. 88-342; s. 7, ch. 90-104; s. 4, ch. 91-429.



516.22 - Rules; certified copies.

516.22 Rules; certified copies.—

(1) RULES.—The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of law conferring duties upon it.

(2) CERTIFIED COPIES OF OFFICIAL DOCUMENTS.—On application of any person and payment of the costs thereof, at the same rate and fees as allowed clerks of the circuit court by statute, the office shall furnish a certified copy of any license, regulation, or order. In any court or proceeding, such copy shall be prima facie evidence of the fact of the issuance of such license, regulation, or order.

History.—s. 9, ch. 20728, 1941; s. 13, ch. 57-201; ss. 12, 35, ch. 69-106; s. 194, ch. 71-377; s. 7, ch. 78-95; s. 146, ch. 79-164; s. 2, ch. 81-318; ss. 16, 17, ch. 88-342; s. 4, ch. 91-429; s. 177, ch. 98-200; s. 577, ch. 2003-261.



516.221 - Liability when acting upon order, declaratory statement, or rule.

516.221 Liability when acting upon order, declaratory statement, or rule.—No person or licensee hereunder shall be deemed to be in violation of this chapter nor shall such person or licensee be subject to any civil or criminal liability for any act or omission to act in good faith in reliance upon a subsisting order, declaratory statement, or rule issued by the office or commission, notwithstanding a subsequent decision by a court of competent jurisdiction invalidating the order, declaratory statement, or rule.

History.—s. 1, ch. 78-242; s. 2, ch. 81-318; ss. 16, 17, ch. 88-342; s. 4, ch. 91-429; s. 578, ch. 2003-261.



516.23 - Subpoenas; enforcement actions; rules.

516.23 Subpoenas; enforcement actions; rules.—

(1) The office may issue and serve subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records, and other evidence before it in any matter pertaining to this chapter. The office may administer oaths and affirmations to any person whose testimony is required. If any person refuses to testify, produce books, records, and documents, or otherwise refuses to obey a subpoena issued under this section, the office may enforce the subpoena in the same manner as subpoenas issued under the Administrative Procedure Act are enforced. Witnesses are entitled to the same fees and mileage as they are entitled to by law for attending as witnesses in the circuit court, unless such examination or investigation is held at the place of business or residence of the witness.

(2) In addition to any other powers conferred upon it to enforce or administer this chapter, the office may:

(a) Bring an action in any court of competent jurisdiction to enforce or administer this chapter, any rule or order adopted under this chapter, or any written agreement entered into with the office. In such action, the office may seek any relief at law or equity including a temporary or permanent injunction, appointment of a receiver or administrator, or an order of restitution.

(b) Issue and serve upon a person an order requiring such person to cease and desist and take corrective action whenever the office finds that such person is violating, has violated, or is about to violate any provision of this chapter, any rule or order adopted under this chapter, or any written agreement entered into with the office.

(c) Impose and collect an administrative fine against any person found to have violated any provision of this chapter, any rule or order adopted under this chapter, or any written agreement entered into with the office, in an amount not to exceed $1,000 for each violation.

(3) The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—s. 9, ch. 20728, 1941; ss. 11, 12, 35, ch. 69-106; s. 2, ch. 81-318; ss. 11, 16, 17, ch. 88-342; s. 4, ch. 91-429; s. 178, ch. 98-200; s. 579, ch. 2003-261.



516.26 - Purchase or assignment of wages, salaries, etc.

516.26 Purchase or assignment of wages, salaries, etc.—The payment of $25,000 or less in money, credit, goods, or things in action as consideration for any sale or assignment of or order for the payment of wages, salary, commissions, or other compensation for services, whether earned or to be earned, shall, for the purposes of regulation under, and the enforcement and interpretation of, any law, civil or criminal, relating to loans, interest charges, or usury, be deemed a loan secured by such assignment, and the amount by which such assigned compensation exceeds the amount of such consideration actually paid shall, for the purpose of regulation under, and the interpretation and enforcement of, such law, be deemed interest upon such loan from the date of such payment until the date such compensation is payable. Each such transaction shall be governed by and subject in all respects to all provisions of law relating to loans, interest, charges, usury, and to the same extent as if it had been in form a loan of the sum paid for the assignment.

History.—s. 1, ch. 20209, 1941; s. 14, ch. 57-201; s. 191, ch. 77-104; s. 2, ch. 81-318; ss. 12, 16, 17, ch. 88-342; s. 4, ch. 91-429.



516.27 - Preexisting contracts.

516.27 Preexisting contracts.—This chapter or any part thereof may be modified, amended, or repealed so as to effect a cancellation or alteration of any license or right of a licensee hereunder, provided that such cancellation or alteration shall not impair or affect the obligation of any preexisting lawful contract between any licensee and any obligor, provided further, that nothing contained herein shall be construed so as to impair or affect the obligation of any contract of loan which was lawfully entered into prior to the effective date of this law.

History.—s. 15, ch. 57-201; s. 2, ch. 81-318; ss. 16, 17, ch. 88-342; s. 4, ch. 91-429.



516.31 - Consumer protection; certain negotiable instruments restricted; assigns subject to defenses; limitation on deficiency claims; cross collateral.

516.31 Consumer protection; certain negotiable instruments restricted; assigns subject to defenses; limitation on deficiency claims; cross collateral.—

(1) SCOPE.—This section applies to every consumer finance loan or other contract authorized by this chapter in which any form of credit is extended to an individual to purchase or obtain goods or services for use primarily for personal, family, or household purposes.

(2) RESTRICTION ON CERTAIN NEGOTIABLE INSTRUMENTS AND INSTALLMENT CONTRACTS.—A holder or assignee of any negotiable instrument or installment contract, other than a currently dated check, which originated from the purchase of certain consumer goods or services is subject to all claims and defenses of the consumer debtor against the seller of those consumer goods or services. A person’s liability under this section may not exceed the amount owing to the person when the claim or defense is asserted against the person.

(3) LIMITATION ON DEFICIENCY CLAIMS.—If a creditor takes possession of property which was collateral under a consumer credit transaction, the consumer shall not be personally liable to the creditor for any unpaid balance of the obligation unless the unpaid balance of the consumer’s obligation at the time of default was $2,000 or more. When the unpaid balance is $2,000 or more, the creditor shall be entitled to recover from the consumer the deficiency, if any, resulting from deducting the fair market value of the collateral from the unpaid balance due. In a proceeding for a deficiency, the fair market value of the collateral shall be a question for the trier of fact. Periodically published trade estimates of the retail value of goods shall, to the extent they are recognized in the particular trade or business, be presumed to be the fair market value of the collateral.

(4) CROSS COLLATERAL.—If debts arising from two or more retail installment sales or other credit contracts with individual consumers are secured by more than one security interest, or consolidated into one debt payable on a single schedule of payments and the debt is secured by security interests taken with respect to one or more of the sales, payments received by the seller are deemed, for the purpose of determining the amount of the debt secured by the various security instruments, to have been first applied to the payment of the debt arising from the sale first made. To the extent that debts are paid according to this section, security interests in items of property terminate as the debt originally incurred with respect to each item is paid. Payments received by the seller or holder upon a revolving account are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries to the account showing the debts were made. If the debts consolidated arose from two or more credit sales or other credit contracts with an individual which were made on the same day, payments received by the seller or holder are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of the smallest debt.

(5) PURCHASERS OF RETAIL INSTALLMENT CONTRACTS MUST BE LICENSED UNDER CHAPTER 520.—A licensee under the Consumer Finance Act who purchases or holds retail installment contracts as defined in s. 520.31 in this state shall also be licensed under chapter 520 as an Installment Sales Finance Act licensee.

(6) WAIVER.—Waiver by the buyer of any provisions in this section shall be void and unenforceable as contrary to public policy.

History.—s. 12, ch. 73-192; s. 1, ch. 77-174; s. 2, ch. 81-318; ss. 13, 16, 17, ch. 88-342; s. 4, ch. 91-429.



516.32 - Consumer credit counseling.

516.32 Consumer credit counseling.—The office shall be responsible for promoting a consumer credit counseling service for the purpose of promoting and helping establish consumer credit counseling services for individuals in areas where a need has been established. The purposes of the consumer credit counseling service shall be to:

(1) Assist and educate individual consumers as to money management.

(2) Assist individual consumers in consolidating obligations when a situation exists in which the individual consumer is in need of such assistance.

(3) Work with consumer credit grantors in an effort to establish better relations with the individual consumer and with state and federal regulatory agencies.

History.—s. 12, ch. 73-192; s. 2, ch. 81-318; ss. 16, 17, ch. 88-342; s. 4, ch. 91-429; s. 580, ch. 2003-261.



516.33 - Public disclosures.

516.33 Public disclosures.—All findings of facts and orders filed with the commission or office shall be a public record.

History.—s. 12, ch. 73-192; s. 2, ch. 81-318; ss. 16, 17, ch. 88-342; s. 4, ch. 91-429; s. 581, ch. 2003-261.



516.35 - Credit insurance must comply with credit insurance act.

516.35 Credit insurance must comply with credit insurance act.—

(1) Tangible property offered as security may be reasonably insured against loss for a reasonable term, considering the circumstances of the loan. If such insurance is sold at standard rates through a person duly licensed by the Department of Financial Services and if the policy is payable to the borrower or any member of her or his family, it shall not be deemed to be a collateral sale, purchase, or agreement even though a customary mortgagee clause is attached or the licensee is a coassured.

(2) Credit property, credit life, and disability insurance may be provided at the expense of the borrowers and must be provided under a group or individual insurance policy which complies with ss. 627.676-627.684 and lawful regulations thereunder. The cost of such insurance shall be deducted from the principal amount of the loan and shall be disclosed on the statement required by s. 516.15(1) or on a combined note and disclosure statement required by the federal Truth in Lending Act.

History.—s. 12, ch. 73-192; s. 2, ch. 81-318; s. 536, ch. 82-243; ss. 14, 16, 17, ch. 88-342; s. 4, ch. 91-429; s. 681, ch. 97-103; s. 582, ch. 2003-261; s. 14, ch. 2004-390.



516.36 - Monthly installment requirement.

516.36 Monthly installment requirement.—Every loan made pursuant to this chapter shall be repaid in monthly installments as nearly equal as mathematically practicable. This section shall not apply to lines of credit.

History.—s. 12, ch. 73-192; s. 2, ch. 81-318; s. 6, ch. 86-100; ss. 16, 17, ch. 88-342; s. 4, ch. 91-429.






Chapter 517 - SECURITIES TRANSACTIONS

517.011 - Short title.

517.011 Short title.—This chapter may be cited as the “Florida Securities and Investor Protection Act.”

History.—s. 1, ch. 78-435; s. 5, ch. 80-254; s. 391, ch. 81-259; ss. 2, 3, ch. 81-318; s. 1, ch. 84-159; s. 1, ch. 85-165; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429.



517.021 - Definitions.

517.021 Definitions.—When used in this chapter, unless the context otherwise indicates, the following terms have the following respective meanings:

(1) “Affiliate” means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with an applicant or registrant.

(2) “Associated person” means:

(a) With respect to a dealer or investment adviser, any of the following:

1. Any partner, officer, director, or branch manager of a dealer or investment adviser or any person occupying a similar status or performing similar functions;

2. Any natural person directly or indirectly controlling or controlled by such dealer or investment adviser, other than an employee whose function is only clerical or ministerial; or

3. Any natural person, other than a dealer, employed, appointed, or authorized by a dealer, investment adviser, or issuer to sell securities in any manner or act as an investment adviser as defined in this section.

The partners of a partnership and the executive officers of a corporation or other association registered as a dealer, and any person whose transactions in this state are limited to those transactions described in s. 15(h)(2) of the Securities Exchange Act of 1934, are not “associated persons” within the meaning of this definition.

(b) With respect to a federal covered adviser, any person who is an investment adviser representative and who has a place of business in this state, as such terms are defined in Rule 203A-3 of the Securities and Exchange Commission adopted under the Investment Advisers Act of 1940.

(3) “Boiler room” means an enterprise in which two or more persons engage in telephone communications with members of the public using two or more telephones at one location, or at more than one location in a common scheme or enterprise.

(4) “Branch office” means any location in this state of a dealer or investment adviser at which one or more associated persons regularly conduct the business of rendering investment advice or effecting any transactions in, or inducing or attempting to induce the purchase or sale of, any security or any location that is held out as such. The commission may adopt by rule exceptions to this definition for dealers in order to maintain consistency with the definition of a branch office used by self-regulatory organizations authorized by the Securities and Exchange Commission, including, but not limited to, the Financial Industry Regulatory Authority. The commission may adopt by rule exceptions to this definition for investment advisers.

(5) “Control,” including the terms “controlling,” “controlled by,” and “under common control with,” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a person, whether through the ownership of voting securities, by contract, or otherwise.

(6)(a) “Dealer” includes any of the following:

1. Any person, other than an associated person registered under this chapter, who engages, either for all or part of her or his time, directly or indirectly, as broker or principal in the business of offering, buying, selling, or otherwise dealing or trading in securities issued by another person.

2. Any issuer who through persons directly compensated or controlled by the issuer engages, either for all or part of her or his time, directly or indirectly, in the business of offering or selling securities which are issued or are proposed to be issued by the issuer.

(b) The term “dealer” does not include the following:

1. Any licensed practicing attorney who renders or performs any of such services in connection with the regular practice of her or his profession;

2. Any bank authorized to do business in this state, except nonbank subsidiaries of a bank;

3. Any trust company having trust powers which it is authorized to exercise in this state, which renders or performs services in a fiduciary capacity incidental to the exercise of its trust powers;

4. Any wholesaler selling exclusively to dealers;

5. Any person buying and selling for her or his own account exclusively through a registered dealer or stock exchange; or

6. Pursuant to s. 517.061(11), any person associated with an issuer of securities if such person is a bona fide employee of the issuer who has not participated in the distribution or sale of any securities within the preceding 12 months and who primarily performs, or is intended to perform at the end of the distribution, substantial duties for, or on behalf of, the issuer other than in connection with transactions in securities.

(7) “Commission” means the Financial Services Commission.

(8) “Office” means the Office of Financial Regulation of the commission.

(9) “Federal covered adviser” means a person who is registered or required to be registered under s. 203 of the Investment Advisers Act of 1940. The term “federal covered adviser” does not include any person who is excluded from the definition of investment adviser under subparagraphs (14)(b)1.-8.

(10) “Federal covered security” means any security that is a covered security under s. 18(b) of the Securities Act of 1933 or rules and regulations adopted thereunder.

(11) “Guarantor” means a person who agrees in writing, or who holds itself out to the public as agreeing, to pay the indebtedness of another when due, including, without limitation, payments of principal and interest on a bond, debenture, note, or other evidence of indebtedness, without resort by the holder to any other obligor, whether or not such writing expressly states that the person signing is signing as a guarantor. The obligation of a guarantor hereunder shall be a continuing, absolute, and unconditional guaranty of payment, without regard to the validity, regularity, or enforceability of the underlying indebtedness.

(12) “Guaranty” means a writing in which one party either agrees, or holds itself out to the public as agreeing, to pay the indebtedness of another when due, including, without limitation, payments of principal and interest on a bond, debenture, note, or other evidence of indebtedness, without resort by the holder to any other obligor, whether or not such writing expressly states that the person signing is signing as a guarantor. An agreement that is not specifically denominated as a guaranty shall nevertheless constitute a guaranty if the holder of the underlying indebtedness or her or his representative or trustee has the right to sue to enforce the guarantor’s obligations under the guaranty. Words of guaranty or equivalent words which otherwise do not specify guaranty of payment create a presumption that payment, rather than collection, is guaranteed by the guarantor. Any guaranty in writing is enforceable notwithstanding any statute of frauds.

(13) “Intermediary” means a natural person residing in the state or a corporation, trust, partnership, association, or other legal entity registered with the Secretary of State to do business in the state, which facilitates the offer or sale of securities under s. 517.0611.

(14)(a) “Investment adviser” includes any person who receives compensation, directly or indirectly, and engages for all or part of her or his time, directly or indirectly, or through publications or writings, in the business of advising others as to the value of securities or as to the advisability of investments in, purchasing of, or selling of securities, except a dealer whose performance of these services is solely incidental to the conduct of her or his business as a dealer and who receives no special compensation for such services.

(b) The term “investment adviser” does not include the following:

1. Any licensed practicing attorney whose performance of such services is solely incidental to the practice of her or his profession;

2. Any licensed certified public accountant whose performance of such services is solely incidental to the practice of her or his profession;

3. Any bank authorized to do business in this state;

4. Any bank holding company as defined in the Bank Holding Company Act of 1956, as amended, authorized to do business in this state;

5. Any trust company having trust powers which it is authorized to exercise in the state, which trust company renders or performs services in a fiduciary capacity incidental to the exercise of its trust powers;

6. Any person who renders investment advice exclusively to insurance or investment companies;

7. Any person who does not hold herself or himself out to the general public as an investment adviser and has no more than 15 clients within 12 consecutive months in this state;

8. Any person whose transactions in this state are limited to those transactions described in s. 222(d) of the Investment Advisers Act of 1940. Those clients listed in subparagraph 6. may not be included when determining the number of clients of an investment adviser for purposes of s. 222(d) of the Investment Advisers Act of 1940; or

9. A federal covered adviser.

(15) “Issuer” means any person who proposes to issue, has issued, or shall hereafter issue any security. Any person who acts as a promoter for and on behalf of a corporation, trust, or unincorporated association or partnership of any kind to be formed shall be deemed an issuer.

(16) “Offer to sell,” “offer for sale,” or “offer” means any attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security, or an investment or interest in an investment, for value.

(17) “Predecessor” means a person the major portion of whose assets have been acquired directly or indirectly by an issuer.

(18) “Principal” means an executive officer of a corporation, partner of a partnership, sole proprietor of a sole proprietorship, trustee of a trust, or any other person with similar supervisory functions with respect to any organization, whether incorporated or unincorporated.

(19) “Promoter” includes the following:

(a) Any person who, acting alone or in conjunction with one or more other persons, directly or indirectly takes the initiative in founding and organizing the business or enterprise of an issuer.

(b) Any person who, in connection with the founding or organizing of the business or enterprise of an issuer, directly or indirectly receives in consideration of services or property, or both services and property, 10 percent or more of any class of securities of the issuer or 10 percent or more of the proceeds from the sale of any class of securities. However, a person who receives such securities or proceeds either solely as underwriting commissions or solely in connection with property shall not be deemed a promoter if such person does not otherwise take part in founding and organizing the enterprise.

(20) “Qualified institutional buyer” means any qualified institutional buyer, as defined in United States Securities and Exchange Commission Rule 144A, 17 C.F.R. s. 230.144A(a), under the Securities Act of 1933, as amended, or any foreign buyer that satisfies the minimum financial requirements set forth in such rule.

(21) “Sale” or “sell” means any contract of sale or disposition of any investment, security, or interest in a security, for value. With respect to a security or interest in a security, the term defined in this subsection does not include preliminary negotiations or agreements between an issuer or any person on whose behalf an offering is to be made and any underwriter or among underwriters who are or are to be in privity of contract with an issuer. Any security given or delivered with, or as a bonus on account of, any purchase of securities or any other thing shall be conclusively presumed to constitute a part of the subject of such purchase and to have been offered and sold for value. Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security or another issuer, is considered to include an offer of the other security.

(22) “Security” includes any of the following:

(a) A note.

(b) A stock.

(c) A treasury stock.

(d) A bond.

(e) A debenture.

(f) An evidence of indebtedness.

(g) A certificate of deposit.

(h) A certificate of deposit for a security.

(i) A certificate of interest or participation.

(j) A whiskey warehouse receipt or other commodity warehouse receipt.

(k) A certificate of interest in a profit-sharing agreement or the right to participate therein.

(l) A certificate of interest in an oil, gas, petroleum, mineral, or mining title or lease or the right to participate therein.

(m) A collateral trust certificate.

(n) A reorganization certificate.

(o) A preorganization subscription.

(p) Any transferable share.

(q) An investment contract.

(r) A beneficial interest in title to property, profits, or earnings.

(s) An interest in or under a profit-sharing or participation agreement or scheme.

(t) Any option contract which entitles the holder to purchase or sell a given amount of the underlying security at a fixed price within a specified period of time.

(u) Any other instrument commonly known as a security, including an interim or temporary bond, debenture, note, or certificate.

(v) Any receipt for a security, or for subscription to a security, or any right to subscribe to or purchase any security.

(w) A viatical settlement investment.

(23) “Underwriter” means a person who has purchased from an issuer or an affiliate of an issuer with a view to, or offers or sells for an issuer or an affiliate of an issuer in connection with, the distribution of any security, or participates or has a direct or indirect participation in any such undertaking, or participates or has a participation in the direct or indirect underwriting of any such undertaking; except that a person shall be presumed not to be an underwriter with respect to any security which she or he has owned beneficially for at least 1 year; and, further, a dealer shall not be considered an underwriter with respect to any securities which do not represent part of an unsold allotment to or subscription by the dealer as a participant in the distribution of such securities by the issuer or an affiliate of the issuer; and, further, in the case of securities acquired on the conversion of another security without payment of additional consideration, the length of time such securities have been beneficially owned by a person includes the period during which the convertible security was beneficially owned and the period during which the security acquired on conversion has been beneficially owned.

(24) “Viatical settlement investment” means an agreement for the purchase, sale, assignment, transfer, devise, or bequest of all or any portion of a legal or equitable interest in a viaticated policy as defined in chapter 626.

History.—s. 1, ch. 78-435; s. 147, ch. 79-164; ss. 1, 15, ch. 79-381; s. 5, ch. 80-254; ss. 1, 6, ch. 81-115; ss. 2, 3, ch. 81-318; s. 1, ch. 83-184; s. 3, ch. 83-265; s. 2, ch. 84-159; s. 2, ch. 85-165; s. 3, ch. 86-85; s. 3, ch. 87-237; s. 2, ch. 87-316; ss. 1, 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 5, ch. 97-35; s. 682, ch. 97-103; ss. 1, 2, ch. 97-224; s. 1, ch. 98-221; s. 32, ch. 99-7; s. 50, ch. 2000-154; s. 583, ch. 2003-261; s. 93, ch. 2004-5; s. 1, ch. 2005-237; s. 32, ch. 2006-213; s. 2, ch. 2009-242; s. 1, ch. 2015-171.



517.03 - Rulemaking; immunity for acts in conformity with rules.

517.03 Rulemaking; immunity for acts in conformity with rules.—

(1) The office shall administer and provide for the enforcement of all the provisions of this chapter. The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter conferring powers or duties upon the office, including, without limitation, adopting rules and forms governing reports. The commission shall also have the nonexclusive power to define by rule any term, whether or not used in this chapter, insofar as the definition is not inconsistent with the provisions of this chapter.

(2) No provision of this chapter imposing liability shall apply to an act done, or omitted to be done, in conformity with a rule of the commission in existence at the time of the act or omission, even though such rule may thereafter be amended or repealed or determined by judicial or other authority to be invalid for any reason.

History.—s. 2, ch. 14899, 1931; CGL 1936 Supp. 6002(3); s. 1, ch. 59-423; s. 2, ch. 65-454; ss. 12, 35, ch. 69-106; s. 196, ch. 71-377; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 15, ch. 79-381; ss. 4, 5, ch. 80-254; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 179, ch. 98-200; s. 584, ch. 2003-261.



517.051 - Exempt securities.

517.051 Exempt securities.—The exemptions provided herein from the registration requirements of s. 517.07 are self-executing and do not require any filing with the office prior to claiming such exemption. Any person who claims entitlement to any of these exemptions bears the burden of proving such entitlement in any proceeding brought under this chapter. The registration provisions of s. 517.07 do not apply to any of the following securities:

(1) A security issued or guaranteed by the United States or any territory or insular possession of the United States, by the District of Columbia, or by any state of the United States or by any political subdivision or agency or other instrumentality thereof; provided that no person shall directly or indirectly offer or sell securities, other than general obligation bonds, under this subsection if the issuer or guarantor is in default or has been in default any time after December 31, 1975, as to principal or interest:

(a) With respect to an obligation issued by the issuer or successor of the issuer; or

(b) With respect to an obligation guaranteed by the guarantor or successor of the guarantor,

except by an offering circular containing a full and fair disclosure as prescribed by rule of the commission.

(2) A security issued or guaranteed by any foreign government with which the United States is maintaining diplomatic relations at the time of the sale or offer of sale of the security, or by any state, province, or political subdivision thereof having the power of taxation or assessment, which security is recognized at the time it is offered for sale in this state as a valid obligation by such foreign government or by such state, province, or political subdivision thereof issuing the security.

(3) A security issued or guaranteed by:

(a) A national bank, a federally chartered savings and loan association, or a federally chartered savings bank, or the initial subscription for equity securities in such national bank, federally chartered savings and loan association, or federally chartered savings bank;

(b) Any federal land bank, joint-stock land bank, or national farm loan association under the provisions of the Federal Farm Loan Act of July 17, 1916;

(c) An international bank of which the United States is a member; or

(d) A corporation created and acting as an instrumentality of the government of the United States.

(4) A security issued or guaranteed, as to principal, interest, or dividend, by a corporation owning or operating a railroad or any other public service utility; provided that such corporation is subject to regulation or supervision whether as to its rates and charges or as to the issue of its own securities by a public commission, board, or officer of the government of the United States, of any state, territory, or insular possession of the United States, of any municipality located therein, of the District of Columbia, or of the Dominion of Canada or of any province thereof; also equipment securities based on chattel mortgages, leases, or agreements for conditional sale of cars, motive power, or other rolling stock mortgaged, leased, or sold to or furnished for the use of or upon such railroad or other public service utility corporation or where the ownership or title of such equipment is pledged or retained in accordance with the provisions of the laws of the United States or of any state or of the Dominion of Canada to secure the payment of such equipment securities; and also bonds, notes, or other evidences of indebtedness issued by a holding corporation and secured by collateral consisting of any securities hereinabove described; provided, further, that the collateral securities equal in fair value at least 125 percent of the par value of the bonds, notes, or other evidences of indebtedness so secured.

(5) A security issued or guaranteed by any of the following which are subject to the examination, supervision, or control of this state or of the Federal Deposit Insurance Corporation or the National Credit Union Association:

(a) A bank,

(b) A trust company,

(c) A savings institution,

(d) A building or savings and loan association,

(e) An international development bank, or

(f) A credit union;

or the initial subscription for equity securities of any institution listed in paragraphs (a)-(f), provided such institution is subject to the examination, supervision, or control of this state.

(6) A security, other than common stock, providing for a fixed return, which security has been outstanding in the hands of the public for a period of not less than 5 years, and upon which security no default in payment of principal or failure to pay the fixed return has occurred for an immediately preceding period of 5 years.

(7) Securities of nonprofit agricultural cooperatives organized under the laws of this state when the securities are sold or offered for sale to persons principally engaged in agricultural production or selling agricultural products.

(8) A note, draft, bill of exchange, or banker’s acceptance having a unit amount of $25,000 or more which arises out of a current transaction, or the proceeds of which have been or are to be used for current transactions, and which has a maturity period at the time of issuance not exceeding 9 months exclusive of days of grace, or any renewal thereof which has a maturity period likewise limited. This subsection applies only to prime quality negotiable commercial paper of a type not ordinarily purchased by the general public; that is, paper issued to facilitate well-recognized types of current operational business requirements and of a type eligible for discounting by Federal Reserve banks.

(9) A security issued by a corporation organized and operated exclusively for religious, educational, benevolent, fraternal, charitable, or reformatory purposes and not for pecuniary profit, no part of the net earnings of which corporation inures to the benefit of any private stockholder or individual, or any security of a fund that is excluded from the definition of an investment company under s. 3(c)(10)(B) of the Investment Company Act of 1940; provided that no person shall directly or indirectly offer or sell securities under this subsection except by an offering circular containing full and fair disclosure, as prescribed by the rules of the commission, of all material information, including, but not limited to, a description of the securities offered and terms of the offering, a description of the nature of the issuer’s business, a statement of the purpose of the offering and the intended application by the issuer of the proceeds thereof, and financial statements of the issuer prepared in conformance with United States generally accepted accounting principles. Section 6(c) of the Philanthropy Protection Act of 1995, Pub. L. No. 104-62, shall not preempt any provision of this chapter.

(10) Any insurance or endowment policy or annuity contract or optional annuity contract or self-insurance agreement issued by a corporation, insurance company, reciprocal insurer, or risk retention group subject to the supervision of the insurance regulator or bank regulator, or any agency or officer performing like functions, of any state or territory of the United States or the District of Columbia.

History.—s. 1, ch. 78-435; ss. 3, 15, ch. 79-381; s. 5, ch. 80-254; ss. 2, 6, ch. 81-115; ss. 2, 3, ch. 81-318; s. 3, ch. 83-265; s. 2, ch. 84-159; s. 3, ch. 85-165; s. 2, ch. 86-82; s. 4, ch. 86-85; s. 41, ch. 86-160; s. 4, ch. 87-237; s. 3, ch. 87-316; s. 1, ch. 88-187; ss. 2, 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 1, ch. 92-45; s. 1, ch. 96-338; s. 3, ch. 97-224; s. 2, ch. 98-221; s. 585, ch. 2003-261; s. 33, ch. 2006-213.



517.061 - Exempt transactions.

517.061 Exempt transactions.—Except as otherwise provided in s. 517.0611 for a transaction listed in subsection (21), the exemption for each transaction listed below is self-executing and does not require any filing with the office before claiming the exemption. Any person who claims entitlement to any of the exemptions bears the burden of proving such entitlement in any proceeding brought under this chapter. The registration provisions of s. 517.07 do not apply to any of the following transactions; however, such transactions are subject to the provisions of ss. 517.301, 517.311, and 517.312:

(1) At any judicial, executor’s, administrator’s, guardian’s, or conservator’s sale, or at any sale by a receiver or trustee in insolvency or bankruptcy, or any transaction incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims, or property interests.

(2) By or for the account of a pledgeholder or mortgagee selling or offering for sale or delivery in the ordinary course of business and not for the purposes of avoiding the provisions of this chapter, to liquidate a bona fide debt, a security pledged in good faith as security for such debt.

(3) The isolated sale or offer for sale of securities when made by or on behalf of a vendor not the issuer or underwriter of the securities, who, being the bona fide owner of such securities, disposes of her or his own property for her or his own account, and such sale is not made directly or indirectly for the benefit of the issuer or an underwriter of such securities or for the direct or indirect promotion of any scheme or enterprise with the intent of violating or evading any provision of this chapter. For purposes of this subsection, isolated offers or sales include, but are not limited to, an isolated offer or sale made by or on behalf of a vendor of securities not the issuer or underwriter of the securities if:

(a) The offer or sale of securities is in a transaction satisfying all of the requirements of subparagraphs (11)(a)1., 2., 3., and 4. and paragraph (11)(b); or

(b) The offer or sale of securities is in a transaction exempt under s. 4(1) of the Securities Act of 1933, as amended.

For purposes of this subsection, any person, including, without limitation, a promoter or affiliate of an issuer, shall not be deemed an underwriter, an issuer, or a person acting for the direct or indirect benefit of the issuer or an underwriter with respect to any securities of the issuer which she or he has owned beneficially for at least 1 year.

(4) The distribution by a corporation, trust, or partnership, actively engaged in the business authorized by its charter or other organizational articles or agreement, of securities to its stockholders or other equity security holders, partners, or beneficiaries as a stock dividend or other distribution out of earnings or surplus.

(5) The issuance of securities to such equity security holders or other creditors of a corporation, trust, or partnership in the process of a reorganization of such corporation or entity, made in good faith and not for the purpose of avoiding the provisions of this chapter, either in exchange for the securities of such equity security holders or claims of such creditors or partly for cash and partly in exchange for the securities or claims of such equity security holders or creditors.

(6) Any transaction involving the distribution of the securities of an issuer exclusively among its own security holders, including any person who at the time of the transaction is a holder of any convertible security, any nontransferable warrant, or any transferable warrant which is exercisable within not more than 90 days of issuance, when no commission or other remuneration is paid or given directly or indirectly in connection with the sale or distribution of such additional securities.

(7) The offer or sale of securities to a bank, trust company, savings institution, insurance company, dealer, investment company as defined by the Investment Company Act of 1940, pension or profit-sharing trust, or qualified institutional buyer as defined by rule of the commission in accordance with Securities and Exchange Commission Rule 144A (17 C.F.R. s. 230.144(A)(a)), whether any of such entities is acting in its individual or fiduciary capacity; provided that such offer or sale of securities is not for the direct or indirect promotion of any scheme or enterprise with the intent of violating or evading any provision of this chapter.

(8) The sale of securities from one corporation to another corporation provided that:

(a) The sale price of the securities is $50,000 or more; and

(b) The buyer and seller corporations each have assets of $500,000 or more.

(9) The offer or sale of securities from one corporation to another corporation, or to security holders thereof, pursuant to a vote or consent of such security holders as may be provided by the articles of incorporation and the applicable corporate statutes in connection with mergers, share exchanges, consolidations, or sale of corporate assets.

(10) The issuance of notes or bonds in connection with the acquisition of real property or renewals thereof, if such notes or bonds are issued to the sellers of, and are secured by all or part of, the real property so acquired.

(11)(a) The offer or sale, by or on behalf of an issuer, of its own securities, which offer or sale is part of an offering made in accordance with all of the following conditions:

1. There are no more than 35 purchasers, or the issuer reasonably believes that there are no more than 35 purchasers, of the securities of the issuer in this state during an offering made in reliance upon this subsection or, if such offering continues for a period in excess of 12 months, in any consecutive 12-month period.

2. Neither the issuer nor any person acting on behalf of the issuer offers or sells securities pursuant to this subsection by means of any form of general solicitation or general advertising in this state.

3. Before the sale, each purchaser or the purchaser’s representative, if any, is provided with, or given reasonable access to, full and fair disclosure of all material information.

4. No person defined as a “dealer” in this chapter is paid a commission or compensation for the sale of the issuer’s securities unless such person is registered as a dealer under this chapter.

5. When sales are made to five or more persons in this state, any sale in this state made pursuant to this subsection is voidable by the purchaser in such sale either within 3 days after the first tender of consideration is made by such purchaser to the issuer, an agent of the issuer, or an escrow agent or within 3 days after the availability of that privilege is communicated to such purchaser, whichever occurs later.

(b) The following purchasers are excluded from the calculation of the number of purchasers under subparagraph (a)1.:

1. Any relative or spouse, or relative of such spouse, of a purchaser who has the same principal residence as such purchaser.

2. Any trust or estate in which a purchaser, any of the persons related to such purchaser specified in subparagraph 1., and any corporation specified in subparagraph 3. collectively have more than 50 percent of the beneficial interest (excluding contingent interest).

3. Any corporation or other organization of which a purchaser, any of the persons related to such purchaser specified in subparagraph 1., and any trust or estate specified in subparagraph 2. collectively are beneficial owners of more than 50 percent of the equity securities or equity interest.

4. Any purchaser who makes a bona fide investment of $100,000 or more, provided such purchaser or the purchaser’s representative receives, or has access to, the information required to be disclosed by subparagraph (a)3.

5. Any accredited investor, as defined by rule of the commission in accordance with Securities and Exchange Commission Regulation 230.501 (17 C.F.R. s. 230.501).

(c)1. For purposes of determining which offers and sales of securities constitute part of the same offering under this subsection and are therefore deemed to be integrated with one another:

a. Offers or sales of securities occurring more than 6 months before an offer or sale of securities made pursuant to this subsection shall not be considered part of the same offering, provided there are no offers or sales by or for the issuer of the same or a similar class of securities during such 6-month period.

b. Offers or sales of securities occurring at any time after 6 months from an offer or sale made pursuant to this subsection shall not be considered part of the same offering, provided there are no offers or sales by or for the issuer of the same or a similar class of securities during such 6-month period.

2. Offers or sales which do not satisfy the conditions of any of the provisions of subparagraph 1. may or may not be part of the same offering, depending on the particular facts and circumstances in each case. The commission may adopt a rule or rules indicating what factors should be considered in determining whether offers and sales not qualifying for the provisions of subparagraph 1. are part of the same offering for purposes of this subsection.

(d) Offers or sales of securities made pursuant to, and in compliance with, any other subsection of this section or any subsection of s. 517.051 shall not be considered part of an offering pursuant to this subsection, regardless of when such offers and sales are made.

(12) The sale of securities by a bank or trust company organized or incorporated under the laws of the United States or this state at a profit to such bank or trust company of not more than 2 percent of the total sale price of such securities; provided that there is no solicitation of this business by such bank or trust company where such bank or trust company acts as agent in the purchase or sale of such securities.

(13) An unsolicited purchase or sale of securities on order of, and as the agent for, another by a dealer registered pursuant to the provisions of s. 517.12; provided that this exemption applies solely and exclusively to such registered dealers and does not authorize or permit the purchase or sale of securities on order of, and as agent for, another by any person other than a dealer so registered; and provided, further, that such purchase or sale is not directly or indirectly for the benefit of the issuer or an underwriter of such securities or for the direct or indirect promotion of any scheme or enterprise with the intent of violation or evading any provision of this chapter.

(14) The offer or sale of shares of a corporation which represent ownership, or entitle the holders of the shares to possession and occupancy, of specific apartment units in property owned by such corporation and organized and operated on a cooperative basis, solely for residential purposes.

(15) The offer or sale of securities under a bona fide employer-sponsored stock option, stock purchase, pension, profit-sharing, savings, or other benefit plan when offered only to employees of the sponsoring organization or to employees of its controlled subsidiaries.

(16) The sale by or through a registered dealer of any securities option if at the time of the sale of the option:

(a) The performance of the terms of the option is guaranteed by any dealer registered under the federal Securities Exchange Act of 1934, as amended, which guaranty and dealer are in compliance with such requirements or rules as may be approved or adopted by the commission; or

(b) Such options transactions are cleared by the Options Clearing Corporation or any other clearinghouse recognized by the office; and

(c) The option is not sold by or for the benefit of the issuer of the underlying security; and

(d) The underlying security may be purchased or sold on a recognized securities exchange or is quoted on the National Association of Securities Dealers Automated Quotation System; and

(e) Such sale is not directly or indirectly for the purpose of providing or furthering any scheme to violate or evade any provisions of this chapter.

(17)(a) The offer or sale of securities, as agent or principal, by a dealer registered pursuant to s. 517.12, when such securities are offered or sold at a price reasonably related to the current market price of such securities, provided such securities are:

1. Securities of an issuer for which reports are required to be filed by s. 13 or s. 15(d) of the Securities Exchange Act of 1934, as amended;

2. Securities of a company registered under the Investment Company Act of 1940, as amended;

3. Securities of an insurance company, as that term is defined in s. 2(a)(17) of the Investment Company Act of 1940, as amended;

4. Securities, other than any security that is a federal covered security pursuant to s. 18(b)(1) of the Securities Act of 1933 and is not subject to any registration or filing requirements under this act, which appear in any list of securities dealt in on any stock exchange registered pursuant to the Securities Exchange Act of 1934, as amended, and which securities have been listed or approved for listing upon notice of issuance by such exchange, and also all securities senior to any securities so listed or approved for listing upon notice of issuance, or represented by subscription rights which have been so listed or approved for listing upon notice of issuance, or evidences of indebtedness guaranteed by companies any stock of which is so listed or approved for listing upon notice of issuance, such securities to be exempt only so long as such listings or approvals remain in effect. The exemption provided for herein does not apply when the securities are suspended from listing approval for listing or trading.

(b) The exemption provided in this subsection does not apply if the sale is made for the direct or indirect benefit of an issuer or controlling persons of such issuer or if such securities constitute the whole or part of an unsold allotment to, or subscription or participation by, a dealer as an underwriter of such securities.

(c) This exemption shall not be available for any securities which have been denied registration pursuant to s. 517.111. Additionally, the office may deny this exemption with reference to any particular security, other than a federal covered security, by order published in such manner as the office finds proper.

(18) The offer or sale of any security effected by or through a person in compliance with s. 517.12(17).

(19) Other transactions defined by rules as transactions exempted from the registration provisions of s. 517.07, which rules the commission may adopt from time to time, but only after a finding by the office that the application of the provisions of s. 517.07 to a particular transaction is not necessary in the public interest and for the protection of investors because of the small dollar amount of securities involved or the limited character of the offering. In conjunction with its adoption of such rules, the commission may also provide in such rules that persons selling or offering for sale the exempted securities are exempt from the registration requirements of s. 517.12. No rule so adopted may have the effect of narrowing or limiting any exemption provided for by statute in the other subsections of this section.

(20) Any nonissuer transaction by a registered associated person of a registered dealer, and any resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940, in a security of a class that has been outstanding in the hands of the public for at least 90 days; provided, at the time of the transaction:

(a) The issuer of the security is actually engaged in business and is not in the organization stage or in bankruptcy or receivership and is not a blank check, blind pool, or shell company whose primary plan of business is to engage in a merger or combination of the business with, or an acquisition of, any unidentified person;

(b) The security is sold at a price reasonably related to the current market price of the security;

(c) The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security;

(d) A nationally recognized securities manual designated by rule of the commission or order of the office or a document filed with the Securities and Exchange Commission that is publicly available through the commission’s electronic data gathering and retrieval system contains:

1. A description of the business and operations of the issuer;

2. The names of the issuer’s officers and directors, if any, or, in the case of an issuer not domiciled in the United States, the corporate equivalents of such persons in the issuer’s country of domicile;

3. An audited balance sheet of the issuer as of a date within 18 months before such transaction or, in the case of a reorganization or merger in which parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet; and

4. An audited income statement for each of the issuer’s immediately preceding 2 fiscal years, or for the period of existence of the issuer, if in existence for less than 2 years or, in the case of a reorganization or merger in which the parties to the reorganization or merger had such audited income statement, a pro forma income statement; and

(e) The issuer of the security has a class of equity securities listed on a national securities exchange registered under the Securities Exchange Act of 1934 or designated for trading on the National Association of Securities Dealers Automated Quotation System, unless:

1. The issuer of the security is a unit investment trust registered under the Investment Company Act of 1940;

2. The issuer of the security has been engaged in continuous business, including predecessors, for at least 3 years; or

3. The issuer of the security has total assets of at least $2 million based on an audited balance sheet as of a date within 18 months before such transaction or, in the case of a reorganization or merger in which parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet.

(21) The offer or sale of a security by an issuer conducted in accordance with s. 517.0611.

(22) The offer or sale of securities, solely in connection with the transfer of ownership of an eligible privately held company, through a merger and acquisition broker in accordance with s. 517.12(22).

History.—s. 1, ch. 78-435; ss. 4, 15, ch. 79-381; ss. 1, 5, ch. 80-254; ss. 1, 3, ch. 80-403; ss. 3, 6, ch. 81-115; ss. 2, 3, ch. 81-318; s. 2, ch. 83-184; s. 3, ch. 83-265; s. 3, ch. 84-159; s. 4, ch. 85-165; s. 5, ch. 86-85; ss. 3, 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 2, ch. 92-45; s. 2, ch. 96-338; s. 1166, ch. 97-103; s. 3, ch. 98-221; s. 586, ch. 2003-261; s. 34, ch. 2006-213; s. 2, ch. 2015-171; s. 1, ch. 2016-111.



517.0611 - Intrastate crowdfunding.

517.0611 Intrastate crowdfunding.—

(1) This section may be cited as the “Florida Intrastate Crowdfunding Exemption.”

(2) Notwithstanding any other provision of this chapter, an offer or sale of a security by an issuer is an exempt transaction under s. 517.061 if the offer or sale is conducted in accordance with this section. The exemption provided in this section may not be used in conjunction with any other exemption under s. 517.051 or s. 517.061.

(3) The offer or sale of securities under this section must be conducted in accordance with the requirements of the federal exemption for intrastate offerings in s. 3(a)(11) of the Securities Act of 1933, 15 U.S.C. s. 77c(a)(11), and United States Securities and Exchange Commission Rule 147, 17 C.F.R. s. 230.147, adopted pursuant to the Securities Act of 1933.

(4) An issuer must:

(a) Be a for-profit business entity formed under the laws of the state, be registered with the Secretary of State, maintain its principal place of business in the state, and derive its revenues primarily from operations in the state.

(b) Conduct transactions for the offering through a dealer registered with the office or an intermediary registered under s. 517.12(20).

(c) Not be, either before or as a result of the offering, an investment company as defined in s. 3 of the Investment Company Act of 1940, 15 U.S.C. s. 80a-3, or subject to the reporting requirements of s. 13 or s. 15(d) of the Securities Exchange Act of 1934, 15 U.S.C. s. 78m or s. 78o(d).

(d) Not be a company with an undefined business operation, a company that lacks a business plan, a company that lacks a stated investment goal for the funds being raised, or a company that plans to engage in a merger or acquisition with an unspecified business entity.

(e) Not be subject to a disqualification established by the commission or office or a disqualification described in s. 517.1611 or United States Securities and Exchange Commission Rule 506(d), 17 C.F.R. 230.506(d), adopted pursuant to the Securities Act of 1933. Each director, officer, person occupying a similar status or performing a similar function, or person holding more than 20 percent of the shares of the issuer, is subject to this requirement.

(f) Execute an escrow agreement with a federally insured financial institution authorized to do business in the state for the deposit of investor funds, and ensure that all offering proceeds are provided to the issuer only when the aggregate capital raised from all investors is equal to or greater than the target offering amount.

(g) Allow investors to cancel a commitment to invest within 3 business days before the offering deadline, as stated in the disclosure statement, and issue refunds to all investors if the target offering amount is not reached by the offering deadline.

(5) The issuer must file a notice of the offering with the office, in writing or in electronic form, in a format prescribed by commission rule, together with a nonrefundable filing fee of $200. The filing fee shall be deposited into the Regulatory Trust Fund of the office. The commission may adopt rules establishing procedures for the deposit of fees and the filing of documents by electronic means if the procedures provide the office with the information and data required by this section. A notice is effective upon receipt, by the office, of the completed form, filing fee, and an irrevocable written consent to service of civil process, similar to that provided for in s. 517.101. The notice may be terminated by filing with the office a notice of termination. The notice and offering expire 12 months after filing the notice with the office and are not eligible for renewal. The notice must:

(a) Be filed with the office at least 10 days before the issuer commences an offering of securities or the offering is displayed on a website of an intermediary in reliance upon the exemption provided by this section.

(b) Indicate that the issuer is conducting an offering in reliance upon the exemption provided by this section.

(c) Contain the name and contact information of the issuer.

(d) Identify any predecessors, owners, officers, directors, and control persons or any person occupying a similar status or performing a similar function of the issuer, including that person’s title, his or her status as a partner, trustee, sole proprietor or similar role, and his or her ownership percentage.

(e) Identify the federally insured financial institution, authorized to do business in the state, in which investor funds will be deposited, in accordance with the escrow agreement.

(f) Require an attestation under oath that the issuer, its predecessors, affiliated issuers, directors, officers, and control persons, or any other person occupying a similar status or performing a similar function, are not currently and have not been within the past 10 years the subject of regulatory or criminal actions involving fraud or deceit.

(g) Include documentation verifying that the issuer is organized under the laws of the state and authorized to do business in the state.

(h) Include the intermediary’s website address where the issuer’s securities will be offered.

(i) Include the target offering amount.

(6) The issuer must amend the notice form within 30 days after any information contained in the notice becomes inaccurate for any reason. The commission may require, by rule, an issuer who has filed a notice under this section to file amendments with the office.

(7) The issuer must provide to investors and the dealer or intermediary, along with a copy to the office at the time that the notice is filed, and make available to potential investors through the dealer or intermediary, a disclosure statement containing material information about the issuer and the offering, including:

(a) The name, legal status, physical address, and website address of the issuer.

(b) The names of the directors, officers, and any person occupying a similar status or performing a similar function, and the name of each person holding more than 20 percent of the shares of the issuer.

(c) A description of the business of the issuer and the anticipated business plan of the issuer.

(d) A description of the stated purpose and intended use of the proceeds of the offering.

(e) The target offering amount, the deadline to reach the target offering amount, and regular updates regarding the progress of the issuer in meeting the target offering amount.

(f) The price to the public of the securities or the method for determining the price. However, before the sale, each investor must receive in writing the final price and all required disclosures and have an opportunity to rescind the commitment to purchase the securities.

(g) A description of the ownership and capital structure of the issuer, including:

1. Terms of the securities being offered and each class of security of the issuer, including how those terms may be modified, and a summary of the differences between such securities, including how the rights of the securities being offered may be materially limited, diluted, or qualified by rights of any other class of security of the issuer.

2. A description of how the exercise of the rights held by the principal shareholders of the issuer could negatively impact the purchasers of the securities being offered.

3. The name and ownership level of each existing shareholder who owns more than 20 percent of any class of the securities of the issuer.

4. How the securities being offered are being valued, and examples of methods of how such securities may be valued by the issuer in the future, including during subsequent corporate actions.

5. The risks to purchasers of the securities relating to minority ownership in the issuer, the risks associated with corporate action, including additional issuances of shares, a sale of the issuer or of assets of the issuer, or transactions with related parties.

(h) A description of the financial condition of the issuer.

1. For offerings that, in combination with all other offerings of the issuer within the preceding 12-month period, have target offering amounts of $100,000 or less, the description must include the most recent income tax return filed by the issuer, if any, and a financial statement that must be certified by the principal executive officer of the issuer as true and complete in all material respects.

2. For offerings that, in combination with all other offerings of the issuer within the preceding 12-month period, have target offering amounts of more than $100,000, but not more than $500,000, the description must include financial statements prepared in accordance with generally accepted accounting principles and reviewed by a certified public accountant, as defined in s. 473.302, who is independent of the issuer, using professional standards and procedures for such review or standards and procedures established by the office, by rule, for such purpose.

3. For offerings that, in combination with all other offerings of the issuer within the preceding 12-month period, have target offering amounts of more than $500,000, the description must include audited financial statements prepared in accordance with generally accepted accounting principles by a certified public accountant, as defined in s. 473.302, who is independent of the issuer, and other requirements as the commission may establish by rule.

(i) The following statement in boldface, conspicuous type on the front page of the disclosure statement:

These securities are offered under, and will be sold in reliance upon, an exemption from the registration requirements of federal and Florida securities laws. Consequently, neither the Federal Government nor the State of Florida has reviewed the accuracy or completeness of any offering materials. In making an investment decision, investors must rely on their own examination of the issuer and the terms of the offering, including the merits and risks involved. These securities are subject to restrictions on transferability and resale and may not be transferred or resold except as specifically authorized by applicable federal and state securities laws. Investing in these securities involves a speculative risk, and investors should be able to bear the loss of their entire investment.

(8) The issuer shall provide to the office a copy of the escrow agreement with a financial institution authorized to conduct business in this state. All investor funds must be deposited in the escrow account. The escrow agreement must require that all offering proceeds be released to the issuer only when the aggregate capital raised from all investors is equal to or greater than the minimum target offering amount specified in the disclosure statement as necessary to implement the business plan, and that all investors will receive a full return of their investment commitment if that target offering amount is not raised by the date stated in the disclosure statement.

(9) The sum of all cash and other consideration received for sales of a security under this section may not exceed $1 million, less the aggregate amount received for all sales of securities by the issuer within the 12 months preceding the first offer or sale made in reliance upon this exemption. Offers or sales to a person owning 20 percent or more of the outstanding shares of any class or classes of securities or to an officer, director, partner, or trustee, or a person occupying a similar status, do not count toward this limitation.

(10) Unless the investor is an accredited investor as defined by Rule 501 of Regulation D, adopted pursuant to the Securities Act of 1933, the aggregate amount sold by an issuer to an investor in transactions exempt from registration requirements under this subsection in a 12-month period may not exceed:

(a) The greater of $2,000 or 5 percent of the annual income or net worth of such investor, if the annual income or the net worth of the investor is less than $100,000.

(b) Ten percent of the annual income or net worth of such investor, not to exceed a maximum aggregate amount sold of $100,000, if either the annual income or net worth of the investor is equal to or exceeds $100,000.

(11) The issuer shall file with the office and provide to investors free of charge an annual report of the results of operations and financial statements of the issuer within 45 days after the end of its fiscal year, until no securities under this offering are outstanding. The annual reports must meet the following requirements:

(a) Include an analysis by management of the issuer of the business operations and the financial condition of the issuer, and disclose the compensation received by each director, executive officer, and person having an ownership interest of 20 percent or more of the issuer, including cash compensation earned since the previous report and on an annual basis, and any bonuses, stock options, other rights to receive securities of the issuer, or any affiliate of the issuer, or other compensation received.

(b) Disclose any material change to information contained in the disclosure statements which was not disclosed in a previous report.

(12)(a) A notice-filing under this section shall be summarily suspended by the office if the payment for the filing is dishonored by the financial institution upon which the funds are drawn. For purposes of s. 120.60(6), failure to pay the required notice filing fee constitutes an immediate and serious danger to the public health, safety, and welfare. The office shall enter a final order revoking a notice-filing in which the payment for the filing is dishonored by the financial institution upon which the funds are drawn.

(b) A notice-filing under this section shall be summarily suspended by the office if the issuer made a material false statement in the issuer’s notice-filing. The summary suspension shall remain in effect until a final order is entered by the office. For purposes of s. 120.60(6), a material false statement made in the issuer’s notice-filing constitutes an immediate and serious danger to the public health, safety, and welfare. If an issuer made a material false statement in the issuer’s notice-filing, the office shall enter a final order revoking the notice-filing, issue a fine as prescribed by s. 517.221(3), and issue permanent bars under s. 517.221(4) to the issuer and all owners, officers, directors, and control persons, or any person occupying a similar status or performing a similar function of the issuer, including title; status as a partner, trustee, sole proprietor, or similar role; and ownership percentage.

(13) An intermediary must:

(a) Take measures, as established by commission rule, to reduce the risk of fraud with respect to transactions, including verifying that the issuer is in compliance with the requirements of this section and, if necessary, denying an issuer access to its platform if the intermediary believes it is unable to adequately assess the risk of fraud of the issuer or its potential offering.

(b) Provide basic information on its website regarding the high risk of investment in and limitation on the resale of exempt securities and the potential for loss of an entire investment. The basic information must include:

1. A description of the escrow agreement that the issuer has executed and the conditions for release of such funds to the issuer in accordance with the agreement and subsection (4).

2. A description of whether financial information provided by the issuer has been audited by an independent certified public accountant, as defined in s. 473.302.

(c) Obtain a zip code or residence address from each potential investor who seeks to view information regarding specific investment opportunities, in order to confirm that the potential investor is a resident of the state.

(d) Obtain and verify a valid Florida driver license number or Florida identification card number from each investor before purchase of a security to confirm that the investor is a resident of the state. The commission may adopt rules authorizing additional forms of identification and prescribing the process for verifying any identification presented by the investor.

(e) Obtain an affidavit from each investor stating that the investment being made by the investor is consistent with the income requirements of subsection (10).

(f) Direct the release of investor funds in escrow in accordance with subsection (4).

(g) Direct investors to transmit funds directly to the financial institution designated in the escrow agreement to hold the funds for the benefit of the investor.

(h) Provide a monthly update for each offering, after the first full month after the date of the offering. The update must be accessible on the intermediary’s website and must display the date and amount of each sale of securities, and each cancellation of commitment to invest, in the previous calendar month.

(i) Require each investor to certify in writing, including as part of such certification his or her signature and his or her initials next to each paragraph of the certification, as follows:

I understand and acknowledge that:

I am investing in a high-risk, speculative business venture. I may lose all of my investment, and I can afford the loss of my investment.

This offering has not been reviewed or approved by any state or federal securities commission or other regulatory authority and no regulatory authority has confirmed the accuracy or determined the adequacy of any disclosure made to me relating to this offering.

The securities I am acquiring in this offering are illiquid and are subject to possible dilution. There is no ready market for the sale of the securities. It may be difficult or impossible for me to sell or otherwise dispose of the securities, and I may be required to hold the securities indefinitely.

I may be subject to tax on my share of the taxable income and losses of the issuer, whether or not I have sold or otherwise disposed of my investment or received any dividends or other distributions from the issuer.

By entering into this transaction with the issuer, I am affirmatively representing myself as being a Florida resident at the time this contract is formed, and if this representation is subsequently shown to be false, the contract is void.

If I resell any of the securities I am acquiring in this offering to a person that is not a Florida resident within 9 months after the closing of the offering, my contract with the issuer for the purchase of these securities is void.

(j) Require each investor to answer questions demonstrating an understanding of the level of risk generally applicable to investments in startups, emerging businesses, and small issuers, and an understanding of the risk of illiquidity.

(k) Take reasonable steps to protect personal information collected from investors, as required by s. 501.171.

(l) Prohibit its directors and officers from having any financial interest in the issuer using its services.

(m) Implement written policies and procedures that are reasonably designed to achieve compliance with federal and state securities laws; comply with the anti-money laundering requirements of 31 C.F.R. chapter X applicable to registered brokers; and comply with the privacy requirements of 17 C.F.R. part 248 relating to brokers.

(14) An intermediary not registered as a dealer under s. 517.12(6) may not:

(a) Offer investment advice or recommendations. A refusal by an intermediary to post an offering that it deems not credible or that represents a potential for fraud may not be construed as an offer of investment advice or recommendation.

(b) Solicit purchases, sales, or offers to buy securities offered or displayed on its website.

(c) Compensate employees, agents, or other persons for the solicitation of, or based on the sale of, securities offered or displayed on its website.

(d) Hold, manage, possess, or otherwise handle investor funds or securities.

(e) Compensate promoters, finders, or lead generators for providing the intermediary with the personal identifying information of any potential investor.

(f) Engage in any other activities set forth by commission rule.

(15) All funds received from investors must be directed to the financial institution designated in the escrow agreement to hold the funds and must be used in accordance with representations made to investors by the intermediary. If an investor cancels a commitment to invest, the intermediary must direct the financial institution designated to hold the funds to promptly refund the funds of the investor.

History.—s. 3, ch. 2015-171.



517.07 - Registration of securities.

517.07 Registration of securities.—

(1) It is unlawful and a violation of this chapter for any person to sell or offer to sell a security within this state unless the security is exempt under s. 517.051, is sold in a transaction exempt under s. 517.061, is a federal covered security, or is registered pursuant to this chapter.

(2) No securities that are required to be registered under this chapter shall be sold or offered for sale within this state unless such securities have been registered pursuant to this chapter and unless prior to each sale the purchaser is furnished with a prospectus meeting the requirements of rules adopted by the commission.

(3) The office shall issue a permit when registration has been granted by the office. A permit to sell securities is effective for 1 year from the date it was granted. Registration of securities shall be deemed to include the registration of rights to subscribe to such securities if the application under s. 517.081 or s. 517.082 for registration of such securities includes a statement that such rights are to be issued.

(4) A record of the registration of securities shall be kept by the office, in which register of securities shall also be recorded any orders entered by the office with respect to such securities. Such register, and all information with respect to the securities registered therein, shall be open to public inspection.

(5) Notwithstanding any other provision of this section, offers of securities required to be registered by this section may be made in this state before the registration of such securities if the offers are made in conformity with rules adopted by the commission.

History.—s. 6, ch. 14899, 1931; CGL 1936 Supp. 6002(7); s. 3, ch. 24066, 1947; s. 11, ch. 25035, 1949; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 2, ch. 78-435; ss. 5, 15, ch. 79-381; ss. 4, 5, ch. 80-254; ss. 2, 3, ch. 81-318; s. 1, ch. 83-201; s. 5, ch. 85-165; s. 6, ch. 86-85; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 4, ch. 97-224; s. 587, ch. 2003-261.



517.072 - Viatical settlement investments.

517.072 Viatical settlement investments.—

(1) The exemptions provided for by ss. 517.051(6), (8), and (10) do not apply to a viatical settlement investment.

(2) The offering of a viatical settlement investment is not an exempt transaction under s. 517.061(2), (3), (8), (11), and (18), regardless of whether the offering otherwise complies with the conditions of that section, unless such offering is to a qualified institutional buyer.

(3) The registration provisions of ss. 517.07 and 517.12 do not apply to any of the following transactions in viatical settlement investments; however, such transactions in viatical settlement investments are subject to the provisions of ss. 517.301, 517.311, and 517.312:

(a) The transfer or assignment of an interest in a previously viaticated policy from a natural person who transfers or assigns no more than one such interest in a single calendar year.

(b) The provision of stop-loss coverage to a viatical settlement provider, financing entity, or related provider trust, as those terms are defined in s. 626.9911, by an authorized or eligible insurer.

(c) The transfer or assignment of a viaticated policy from a licensed viatical settlement provider to another licensed viatical settlement provider, a related provider trust, a financing entity, or a special purpose entity, as those terms are defined in s. 626.9911, or to a contingency insurer, provided such transfer or assignment is not the direct or indirect promotion of any scheme or enterprise with the intent of violating or evading any provision of this chapter.

(d) The transfer or assignment of a viaticated policy to a bank, trust company, savings institution, insurance company, dealer, investment company as defined in the Investment Company Act of 1940, pension or profit-sharing trust, or qualified institutional buyer as defined in United States Securities and Exchange Commission Rule 144A, 17 C.F.R. s. 230.144A(a), or to an accredited investor as defined by Rule 501 of Regulation D of the Securities Act Rules, provided such transfer or assignment is not for the direct or indirect promotion of any scheme or enterprise with the intent of violating or evading any provision of this chapter.

(e) The transfer or assignment of a viaticated policy by a conservator of a viatical settlement provider appointed by a court of competent jurisdiction who transfers or assigns ownership of viaticated policies pursuant to that court’s order.

History.—s. 2, ch. 2005-237; s. 3, ch. 2009-242.



517.075 - Cuba, prospectus disclosure of doing business with, required.

517.075 Cuba, prospectus disclosure of doing business with, required.—

(1) Any issuer of securities that will be sold in this state pursuant to a prospectus must disclose in the prospectus if the issuer or any affiliate thereof, as defined in s. 517.021(1), does business with the government of Cuba or with any person or affiliate located in Cuba. The prospectus disclosure required by this subsection does not apply with respect to prospectuses prepared before April 10, 1992.

(2) Any disclosure required by subsection (1) must include:

(a) The name of such person, affiliate, or government with which the issuer does business and the nature of that business;

(b) A statement that the information is accurate as of the date the securities were effective with the United States Securities and Exchange Commission or with the office, whichever date is later; and

(c) A statement that current information concerning the issuer’s business dealings with the government of Cuba or with any person or affiliate located in Cuba may be obtained from the office, which statement must include the address and phone number of the office.

(3) If an issuer commences engaging in business with the government of Cuba or with any person or affiliate located in Cuba, after the date issuer’s securities become effective with the Securities and Exchange Commission or with the office, whichever date is later, or if the information reported in the prospectus concerning that business changes in any material way, the issuer must provide the office notice of that business or change, as appropriate, in a manner acceptable to the office. The commission shall prescribe by rule a form for persons to use to report the commencement of such business or any change in such business which occurs after the effective registration of such securities. This form must include, at a minimum, the information required by subsection (2). The information reported on the form must be kept current. Information is current if reported to the office within 90 days after the commencement of business or within 90 days after the change occurs with respect to previously reported information.

(4) The office shall provide, upon request, a copy of any form filed with the office under subsection (3) to any person requesting the form.

(5) Each securities offering sold in violation of this section, and each failure of an issuer to timely file the form required by subsection (3), subjects the issuer to a fine of up to $5,000. Any fine collected under this section shall be deposited into the Anti-Fraud Trust Fund of the office.

(6)(a) Any person who has purchased securities sold in violation of this section may commence a civil action against the issuer. Any court of competent jurisdiction in which the suit is filed may require the issuer to comply with this section and may also require the issuer to pay monetary damages to the purchaser of up to $5,000.

(b) Any person may bring an action in circuit court against the issuer to seek the imposition of a fine or injunction, or both, to ensure the issuer’s compliance with this section. Proceeds from fines imposed pursuant to an action under this subsection shall be deposited into the General Revenue Fund.

(7) A broker, dealer, or agent is deemed to have complied with this section by obtaining from the issuer a written statement, at or prior to the sale of such securities, that the issuer has complied with all provisions of this section. A broker, dealer, or agent who sells any securities offered by an issuer in violation of this section and who has obtained a statement of compliance from the issuer shall be indemnified by the issuer for all losses, including attorney’s fees, incurred by the broker, dealer, or agent as a result of the issuer’s violation of this section.

(8) This section does not apply to securities or transactions that are exempt from registration under federal or state law or to investment companies registered under the Investment Company Act of 1940, as amended.

History.—s. 1, ch. 92-198; s. 588, ch. 2003-261.



517.081 - Registration procedure.

517.081 Registration procedure.—

(1) All securities required by this chapter to be registered before being sold in this state and not entitled to registration by notification shall be registered in the manner provided by this section.

(2) The office shall receive and act upon applications to have securities registered, and the commission may prescribe forms on which it may require such applications to be submitted. Applications shall be duly signed by the applicant, sworn to by any person having knowledge of the facts, and filed with the office. The commission may establish, by rule, procedures for depositing fees and filing documents by electronic means provided such procedures provide the office with the information and data required by this section. An application may be made either by the issuer of the securities for which registration is applied or by any registered dealer desiring to sell the same within the state.

(3) The office may require the applicant to submit to the office the following information concerning the issuer and such other relevant information as the office may in its judgment deem necessary to enable it to ascertain whether such securities shall be registered pursuant to the provisions of this section:

(a) The names and addresses of the directors, trustees, and officers, if the issuer be a corporation, association, or trust; of all the partners, if the issuer be a partnership; or of the issuer, if the issuer be an individual.

(b) The location of the issuer’s principal business office and of its principal office in this state, if any.

(c) The general character of the business actually to be transacted by the issuer and the purposes of the proposed issue.

(d) A statement of the capitalization of the issuer.

(e) A balance sheet showing the amount and general character of its assets and liabilities on a day not more than 90 days prior to the date of filing such balance sheet or such longer period of time, not exceeding 6 months, as the office may permit at the written request of the issuer on a showing of good cause therefor.

(f) A detailed statement of the plan upon which the issuer proposes to transact business.

(g)1. A specimen copy of the security and a copy of any circular, prospectus, advertisement, or other description of such securities.

2. The commission shall adopt a form for a simplified offering circular to be used solely by corporations to register, under this section, securities of the corporation that are sold in offerings in which the aggregate offering price in any consecutive 12-month period does not exceed the amount provided in s. 3(b) of the Securities Act of 1933. The following issuers shall not be eligible to submit a simplified offering circular adopted pursuant to this subparagraph:

a. An issuer seeking to register securities for resale by persons other than the issuer.

b. An issuer who is subject to any of the disqualifications described in 17 C.F.R. s. 230.262, adopted pursuant to the Securities Act of 1933, or who has been or is engaged or is about to engage in an activity that would be grounds for denial, revocation, or suspension under s. 517.111. For purposes of this subparagraph, an issuer includes an issuer’s director, officer, shareholder who owns at least 10 percent of the shares of the issuer, promoter, or selling agent of the securities to be offered or any officer, director, or partner of such selling agent.

c. An issuer who is a development-stage company that either has no specific business plan or purpose or has indicated that its business plan is to merge with an unidentified company or companies.

d. An issuer of offerings in which the specific business or properties cannot be described.

e. Any issuer the office determines is ineligible if the form would not provide full and fair disclosure of material information for the type of offering to be registered by the issuer.

f. Any corporation which has failed to provide the office the reports required for a previous offering registered pursuant to this subparagraph.

As a condition precedent to qualifying for use of the simplified offering circular, a corporation shall agree to provide the office with an annual financial report containing a balance sheet as of the end of the issuer’s fiscal year and a statement of income for such year, prepared in accordance with United States generally accepted accounting principles and accompanied by an independent accountant’s report. If the issuer has more than 100 security holders at the end of a fiscal year, the financial statements must be audited. Annual financial reports must be filed with the office within 90 days after the close of the issuer’s fiscal year for each of the first 5 years following the effective date of the registration.

(h) A statement of the amount of the issuer’s income, expenses, and fixed charges during the last fiscal year or, if in actual business less than 1 year, then for such time as the issuer has been in actual business.

(i) A statement of the issuer’s cash sources and application during the last fiscal year or, if in actual business less than 1 year, then for such time as the issuer has been in actual business.

(j) A statement showing the maximum price at which such security is proposed to be sold, together with the maximum amount of commission, including expenses, or other form of remuneration to be paid in cash or otherwise, directly or indirectly, for or in connection with the sale or offering for sale of such securities.

(k) A copy of the opinion or opinions of counsel concerning the legality of the issue or other matters which the office may determine to be relevant to the issue.

(l) A detailed statement showing the items of cash, property, services, patents, good will, and any other consideration in payment for which such securities have been or are to be issued.

(m) The amount of securities to be set aside and disposed of and a statement of all securities issued from time to time for promotional purposes.

(n) If the issuer is a corporation, there shall be filed with the application a copy of its articles of incorporation with all amendments and of its existing bylaws, if not already on file in the office. If the issuer is a trustee, there shall be filed with the application a copy of all instruments by which the trust is created or declared and in which it is accepted and acknowledged. If the issuer is a partnership, unincorporated association, joint-stock company, or any other form of organization whatsoever, there shall be filed with the application a copy of its articles of partnership or association and all other papers pertaining to its organization, if not already on file in the office.

(4) All of the statements, exhibits, and documents of every kind required under this section, except properly certified public documents, shall be verified by the oath of the applicant or of the issuer in such manner and form as may be required by the commission.

(5) The commission may by rule fix the maximum discounts, commissions, expenses, remuneration, and other compensation to be paid in cash or otherwise, not to exceed 20 percent, directly or indirectly, for or in connection with the sale or offering for sale of such securities in this state.

(6) An issuer filing an application under this section shall, at the time of filing, pay the office a nonreturnable fee of $1,000 per application.

(7) If upon examination of any application the office shall find that the sale of the security referred to therein would not be fraudulent and would not work or tend to work a fraud upon the purchaser, that the terms of the sale of such securities would be fair, just, and equitable, and that the enterprise or business of the issuer is not based upon unsound business principles, it shall record the registration of such security in the register of securities; and thereupon such security so registered may be sold by any registered dealer, subject, however, to the further order of the office. In order to determine if an offering is fair, just, and equitable, the commission may by rule establish requirements and standards for the filing, content, and circulation of any preliminary, final, or amended prospectus and other sales literature and may by rule establish merit qualification criteria relating to the issuance of equity securities, debt securities, insurance company securities, real estate investment trusts, and other traditional and nontraditional investments, including, but not limited to, oil and gas investments. The criteria may include such elements as the promoter’s equity investment ratio, the financial condition of the issuer, the voting rights of shareholders, the grant of options or warrants to underwriters and others, loans and other affiliated transaction, the use or refund of proceeds of the offering, and such other relevant criteria as the office in its judgment may deem necessary to such determination.

(8) The commission may by rule establish requirements and standards for:

(a) Disclosures to purchasers of viatical settlement investments.

(b) Recordkeeping requirements for sellers of viatical settlement investments.

History.—s. 3, ch. 78-435; s. 148, ch. 79-164; ss. 6, 15, ch. 79-381; ss. 2, 5, ch. 80-254; ss. 2, 3, ch. 81-318; s. 6, ch. 85-165; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 5, ch. 97-224; s. 4, ch. 98-221; s. 589, ch. 2003-261; s. 3, ch. 2005-237; s. 35, ch. 2006-213.



517.082 - Notification registration.

517.082 Notification registration.—

(1) Except as provided in subsection (3), securities offered or sold pursuant to a registration statement filed under the Securities Act of 1933 shall be entitled to registration by notification in the manner provided in subsection (2), provided that prior to the offer or sale the registration statement has become effective.

(2) An application for registration by notification shall be filed with the office, shall contain the following information, and shall be accompanied by the following:

(a) An application to sell executed by the issuer, any person on whose behalf the offering is made, a dealer registered under this chapter, or any duly authorized agent of any such person, setting forth the name and address of the applicant, the name and address of the issuer, and the title of the securities to be offered and sold;

(b) Copies of such documents filed with the Securities and Exchange Commission as the Financial Services Commission may by rule require;

(c) An irrevocable written consent to service as required by s. 517.101; and

(d) A nonreturnable fee of $1,000 per application.

A registration under this section becomes effective when the federal registration statement becomes effective or as of the date the application is filed with the office, whichever is later, provided that, in addition to the items listed in paragraphs (a)-(d), the office has received written notification of effective registration under the Securities Act of 1933 or the Investment Company Act of 1940 within 10 business days from the date federal registration is granted. Failure to provide all the information required by this subsection to the office within 60 days of the date the registration statement becomes effective with the Securities and Exchange Commission shall be a violation of this chapter.

(3) Except for units of limited partnership interests or such other securities as the commission describes by rule as exempt from this subsection due to high investment quality, the provisions of this section may not be used to register securities if the offering price at the time of effectiveness with the Securities and Exchange Commission is $5 or less per share, unless such securities are listed or designated, or approved for listing or designation upon notice of issuance, on a stock exchange registered pursuant to the Securities Exchange Act of 1934 or on the National Association of Securities Dealers Automated Quotation (NASDAQ) System, or unless such securities are of the same issuer and of senior or substantially equal rank to securities so listed or designated.

(4) In lieu of filing with the office the application, fees, and documents for registration required by subsection (2), the commission may establish, by rule, procedures for depositing fees and filing documents by electronic means, provided such procedures provide the office with the information and data required by this section.

History.—ss. 7, 15, ch. 85-165; s. 7, ch. 86-85; s. 4, ch. 87-316; ss. 4, 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 3, ch. 96-338; s. 6, ch. 97-224; s. 5, ch. 98-221; s. 590, ch. 2003-261.



517.101 - Consent to service.

517.101 Consent to service.—

(1) Upon any initial application for registration under s. 517.081 or s. 517.082 or upon request of the office, the issuer shall file with such application the irrevocable written consent of the issuer that in suits, proceedings, and actions growing out of the violation of any provision of this chapter, the service on the office of a notice, process, or pleading therein, authorized by the laws of this state, shall be as valid and binding as if due service had been made on the issuer.

(2) Any such action shall be brought either in the county of the plaintiff’s residence or in the county in which the office has its official headquarters. The written consent shall be authenticated by the seal of said issuer, if it has a seal, and by the acknowledged signature of a member of the copartnership or company, or by the acknowledged signature of any officer of the incorporated or unincorporated association, if it be an incorporated or unincorporated association, duly authorized by resolution of the board of directors, trustees, or managers of the corporation or association, and shall in such case be accompanied by a duly certified copy of the resolution of the board of directors, trustees, or managers of the corporation or association, authorizing the officers to execute the same. In case any process or pleadings mentioned in this chapter are served upon the office, it shall be by duplicate copies, one of which shall be filed in the office and another immediately forwarded by the office by registered mail to the principal office of the issuer against which said process or pleadings are directed.

History.—s. 3, ch. 78-435; s. 5, ch. 80-254; s. 392, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 4, ch. 96-338; s. 7, ch. 97-224; s. 591, ch. 2003-261.



517.111 - Revocation or denial of registration of securities.

517.111 Revocation or denial of registration of securities.—

(1) The office may revoke or suspend the registration of any security, or may deny any application to register securities, if upon examination into the affairs of the issuer of such security it shall appear that:

(a) The issuer is insolvent;

(b) The issuer or any officer, director, or control person of the issuer has violated any provision of this chapter or any rule made hereunder or any order of the office of which such issuer has notice;

(c) The issuer or any officer, director, or control person of the issuer has been or is engaged or is about to engage in fraudulent transactions;

(d) The issuer or any officer, director, or control person of the issuer has been found guilty of a fraudulent act in connection with any sale of securities, has engaged, is engaged, or is about to engage, in making a fictitious sale or purchase of any security, or in any practice or sale of any security which is fraudulent or a violation of any law;

(e) The issuer or any officer, director, or control person of the issuer has had a final judgment entered against such issuer or person in a civil action on the grounds of fraud, embezzlement, misrepresentation, or deceit;

(f) The issuer or any officer, director, or control person of the issuer has demonstrated any evidence of unworthiness;

(g) The issuer or any officer, director, or control person of the issuer is in any other way dishonest or has made any fraudulent representations or failed to disclose any material information in any prospectus or in any circular or other literature that has been distributed concerning the issuer or its securities;

(h) The security registered or sought to be registered is the subject of an injunction entered by a court of competent jurisdiction or is the subject of an administrative stop-order or similar order prohibiting the offer or sale of the security;

(i) For any security for which registration has been applied pursuant to s. 517.081, the terms of the offer or sale of such securities would not be fair, just, or equitable; or

(j) The issuer or any person acting on behalf of the issuer has failed to timely complete any application for registration filed with the office pursuant to the provisions of s. 517.081 or s. 517.082 or any rule adopted under such sections.

In making such examination, the office shall have access to and may compel the production of all the books and papers of such issuer and may administer oaths to and examine the officers of such issuer or any other person connected therewith as to its business and affairs and may also require a balance sheet exhibiting the assets and liabilities of any such issuer or its income statement, or both, to be certified to by a public accountant either of this state or of any other state where the issuer’s business is located. Whenever the office deems it necessary, it may also require such balance sheet or income statement, or both, to be made more specific in such particulars as the office may require.

(2) If any issuer shall refuse to permit an examination to be made by the office, it shall be proper ground for revocation of registration.

(3) If the office deems it necessary, it may enter an order suspending the right to sell securities pending any investigation, provided that the order shall state the office’s grounds for taking such action.

(4) Notice of the entry of such order shall be given by mail, personally, by telephone confirmed in writing, or by telegraph to the issuer. Before such order is made final, the issuer applying for registration shall, on application, be entitled to a hearing.

(5) The office may deny any request to terminate any registration or to withdraw any application for registration if the office believes that an act which would be grounds for denial, suspension, or revocation under this chapter has been committed.

History.—s. 3, ch. 78-435; s. 5, ch. 80-254; ss. 2, 3, ch. 81-318; s. 8, ch. 85-165; ss. 5, 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 3, ch. 92-45; s. 592, ch. 2003-261.



517.12 - Registration of dealers, associated persons, intermediaries, and investment advisers.

517.12 Registration of dealers, associated persons, intermediaries, and investment advisers.—

(1) No dealer, associated person, or issuer of securities shall sell or offer for sale any securities in or from offices in this state, or sell securities to persons in this state from offices outside this state, by mail or otherwise, unless the person has been registered with the office pursuant to the provisions of this section. The office shall not register any person as an associated person of a dealer unless the dealer with which the applicant seeks registration is lawfully registered with the office pursuant to this chapter.

(2) The registration requirements of this section do not apply to the issuers of securities exempted by s. 517.051(1)-(8) and (10).

(3) Except as otherwise provided in s. 517.061(11)(a)4., (13), (16), (17), or (19), the registration requirements of this section do not apply in a transaction exempted by s. 517.061(1)-(12), (14), and (15).

(4) No investment adviser or associated person of an investment adviser or federal covered adviser shall engage in business from offices in this state, or render investment advice to persons of this state, by mail or otherwise, unless the federal covered adviser has made a notice-filing with the office pursuant to s. 517.1201 or the investment adviser is registered pursuant to the provisions of this chapter and associated persons of the federal covered adviser or investment adviser have been registered with the office pursuant to this section. The office shall not register any person or an associated person of a federal covered adviser or an investment adviser unless the federal covered adviser or investment adviser with which the applicant seeks registration is in compliance with the notice-filing requirements of s. 517.1201 or is lawfully registered with the office pursuant to this chapter. A dealer or associated person who is registered pursuant to this section may render investment advice upon notification to and approval from the office.

(5) No dealer or investment adviser shall conduct business from a branch office within this state unless the branch office is notice-filed with the office pursuant to s. 517.1202.

(6) A dealer, associated person, or investment adviser, in order to obtain registration, must file with the office a written application, on a form which the commission may by rule prescribe. The commission may establish, by rule, procedures for depositing fees and filing documents by electronic means provided such procedures provide the office with the information and data required by this section. Each dealer or investment adviser must also file an irrevocable written consent to service of civil process similar to that provided for in s. 517.101. The application shall contain such information as the commission or office may require concerning such matters as:

(a) The name of the applicant and the address of its principal office and each office in this state.

(b) The applicant’s form and place of organization; and, if the applicant is a corporation, a copy of its articles of incorporation and amendments to the articles of incorporation or, if a partnership, a copy of the partnership agreement.

(c) The applicant’s proposed method of doing business and financial condition and history, including a certified financial statement showing all assets and all liabilities, including contingent liabilities of the applicant as of a date not more than 90 days prior to the filing of the application.

(d) The names and addresses of all associated persons of the applicant to be employed in this state and the offices to which they will be assigned.

(7) The application must also contain such information as the commission or office may require about the applicant; any member, principal, or director of the applicant or any person having a similar status or performing similar functions; any person directly or indirectly controlling the applicant; or any employee of a dealer or of an investment adviser rendering investment advisory services. Each applicant and any direct owners, principals, or indirect owners that are required to be reported on Form BD or Form ADV pursuant to subsection (15) shall submit fingerprints for live-scan processing in accordance with rules adopted by the commission. The fingerprints may be submitted through a third-party vendor authorized by the Department of Law Enforcement to provide live-scan fingerprinting. The costs of fingerprint processing shall be borne by the person subject to the background check. The Department of Law Enforcement shall conduct a state criminal history background check, and a federal criminal history background check must be conducted through the Federal Bureau of Investigation. The office shall review the results of the state and federal criminal history background checks and determine whether the applicant meets licensure requirements. The commission may waive, by rule, the requirement that applicants, including any direct owners, principals, or indirect owners that are required to be reported on Form BD or Form ADV pursuant to subsection (15), submit fingerprints or the requirement that such fingerprints be processed by the Department of Law Enforcement or the Federal Bureau of Investigation. The commission or office may require information about any such applicant or person concerning such matters as:

(a) His or her full name, and any other names by which he or she may have been known, and his or her age, social security number, photograph, qualifications, and educational and business history.

(b) Any injunction or administrative order by a state or federal agency, national securities exchange, or national securities association involving a security or any aspect of the securities business and any injunction or administrative order by a state or federal agency regulating banking, insurance, finance, or small loan companies, real estate, mortgage brokers, or other related or similar industries, which injunctions or administrative orders relate to such person.

(c) His or her conviction of, or plea of nolo contendere to, a criminal offense or his or her commission of any acts which would be grounds for refusal of an application under s. 517.161.

(d) The names and addresses of other persons of whom the office may inquire as to his or her character, reputation, and financial responsibility.

(8) The commission or office may require the applicant or one or more principals or general partners, or natural persons exercising similar functions, or any associated person applicant to successfully pass oral or written examinations. Because any principal, manager, supervisor, or person exercising similar functions shall be responsible for the acts of the associated persons affiliated with a dealer, the examination standards may be higher for a dealer, office manager, principal, or person exercising similar functions than for a nonsupervisory associated person. The commission may waive the examination process when it determines that such examinations are not in the public interest. The office shall waive the examination requirements for any person who has passed any tests as prescribed in s. 15(b)(7) of the Securities Exchange Act of 1934 that relates to the position to be filled by the applicant.

(9)(a) All dealers, except securities dealers who are designated by the Federal Reserve Bank of New York as primary government securities dealers or securities dealers registered as issuers of securities, shall comply with the net capital and ratio requirements imposed pursuant to the Securities Exchange Act of 1934. The commission may by rule require a dealer to file with the office any financial or operational information that is required to be filed by the Securities Exchange Act of 1934 or any rules adopted under such act.

(b) The commission may by rule require the maintenance of a minimum net capital for securities dealers who are designated by the Federal Reserve Bank of New York as primary government securities dealers and securities dealers registered as issuers of securities and investment advisers, or prescribe a ratio between net capital and aggregate indebtedness, to assure adequate protection for the investing public. The provisions of this section shall not apply to any investment adviser that maintains its principal place of business in a state other than this state, provided such investment adviser is registered in the state where it maintains its principal place of business and is in compliance with such state’s net capital requirements.

(10) An applicant for registration shall pay an assessment fee of $200, in the case of a dealer or investment adviser, or $50, in the case of an associated person. An associated person may be assessed an additional fee to cover the cost for the fingerprints to be processed by the office. Such fee shall be determined by rule of the commission. Such fees become the revenue of the state, except for those assessments provided for under s. 517.131(1) until such time as the Securities Guaranty Fund satisfies the statutory limits, and are not returnable in the event that registration is withdrawn or not granted.

(11) If the office finds that the applicant is of good repute and character and has complied with the provisions of this chapter and the rules made pursuant hereto, it shall register the applicant. The registration of each dealer, investment adviser, and associated person expires on December 31 of the year the registration became effective unless the registrant has renewed his or her registration on or before that date. Registration may be renewed by furnishing such information as the commission may require, together with payment of the fee required in subsection (10) for dealers, investment advisers, or associated persons and the payment of any amount lawfully due and owing to the office pursuant to any order of the office or pursuant to any agreement with the office. Any dealer, investment adviser, or associated person who has not renewed a registration by the time the current registration expires may request reinstatement of such registration by filing with the office, on or before January 31 of the year following the year of expiration, such information as may be required by the commission, together with payment of the fee required in subsection (10) for dealers, investment advisers, or associated persons and a late fee equal to the amount of such fee. Any reinstatement of registration granted by the office during the month of January shall be deemed effective retroactive to January 1 of that year.

(12)(a) The office may issue a license to a dealer, investment adviser, or associated person to evidence registration under this chapter. The office may require the return to the office of any license it may issue prior to issuing a new license.

(b) Every dealer, investment adviser, or federal covered adviser shall promptly file with the office, as prescribed by rules adopted by the commission, notice as to the termination of employment of any associated person registered for such dealer or investment adviser in this state and shall also furnish the reason or reasons for such termination.

(c) Each dealer or investment adviser shall designate in writing to, and register with, the office a manager for each office the dealer or investment adviser has in this state.

(13) Changes in registration occasioned by changes in personnel of a partnership or in the principals, copartners, officers, or directors of any dealer or investment adviser or by changes of any material fact or method of doing business shall be reported by written amendment in such form and at such time as the commission may specify. In any case in which a person or a group of persons, directly or indirectly or acting by or through one or more persons, proposes to purchase or acquire a controlling interest in a registered dealer or investment adviser, such person or group shall submit an initial application for registration as a dealer or investment adviser prior to such purchase or acquisition. The commission shall adopt rules providing for waiver of the application required by this subsection where control of a registered dealer or investment adviser is to be acquired by another dealer or investment adviser registered under this chapter or where the application is otherwise unnecessary in the public interest.

(14) Every dealer or investment adviser registered or required to be registered or branch office notice-filed or required to be notice-filed with the office shall keep records of all currency transactions in excess of $10,000 and shall file reports, as prescribed under the financial recordkeeping regulations in 31 C.F.R. part 103, with the office when transactions occur in or from this state. All reports required by this subsection to be filed with the office shall be confidential and exempt from s. 119.07(1) except that any law enforcement agency or the Department of Revenue shall have access to, and shall be authorized to inspect and copy, such reports.

(15)(a) In order to facilitate uniformity and streamline procedures for persons who are subject to registration or notification in multiple jurisdictions, the commission may adopt by rule uniform forms that have been approved by the Securities and Exchange Commission, and any subsequent amendments to such forms, if the forms are substantially consistent with the provisions of this chapter. Uniform forms that the commission may adopt to administer this section include, but are not limited to:

1. Form BR, Uniform Branch Office Registration Form, adopted October 2005.

2. Form U4, Uniform Application for Securities Industry Registration or Transfer, adopted October 2005.

3. Form U5, Uniform Termination Notice for Securities Industry Registration, adopted October 2005.

4. Form ADV, Uniform Application for Investment Adviser Registration, adopted October 2003.

5. Form ADV-W, Notice of Withdrawal from Registration as an Investment Adviser, adopted October 2003.

6. Form BD, Uniform Application for Broker-Dealer Registration, adopted July 1999.

7. Form BDW, Uniform Request for Broker-Dealer Withdrawal, adopted August 1999.

(b) In lieu of filing with the office the applications specified in subsection (6), the fees required by subsection (10), the renewals required by subsection (11), and the termination notices required by subsection (12), the commission may by rule establish procedures for the deposit of such fees and documents with the Central Registration Depository or the Investment Adviser Registration Depository of the Financial Industry Regulatory Authority, as developed under contract with the North American Securities Administrators Association, Inc.

(16) Except for securities dealers who are designated by the Federal Reserve Bank of New York as primary government securities dealers or securities dealers registered as issuers of securities, every applicant for initial or renewal registration as a securities dealer and every person registered as a securities dealer shall be registered as a broker or dealer with the Securities and Exchange Commission and shall be subject to insurance coverage by the Securities Investor Protection Corporation.

(17)(a) A dealer that is located in Canada, does not have an office or other physical presence in this state, and has made a notice-filing in accordance with this subsection is exempt from the registration requirements of this section and may effect transactions in securities with or for, or induce or attempt to induce the purchase or sale of any security by:

1. A person from Canada who is present in this state and with whom the Canadian dealer had a bona fide dealer-client relationship before the person entered the United States; or

2. A person from Canada who is present in this state and whose transactions are in a self-directed, tax-advantaged retirement plan in Canada of which the person is the holder or contributor.

(b) A notice-filing under this subsection must consist of documents the commission by rule requires to be filed, together with a consent to service of process and a nonrefundable filing fee of $200. The commission may establish by rule procedures for the deposit of fees and the filing of documents to be made by electronic means, if such procedures provide the office with the information and data required by this section.

(c) A Canadian dealer may make a notice-filing under this subsection if the dealer provides to the office:

1. A notice-filing in the form the commission requires by rule.

2. A consent to service of process.

3. Evidence that the Canadian dealer is registered as a dealer in the jurisdiction in which the dealer’s main office is located.

4. Evidence that the Canadian dealer is a member of a self-regulatory organization or stock exchange in Canada.

(d) The office may issue a permit to evidence the effectiveness of a notice-filing for a Canadian dealer.

(e) A notice-filing is effective upon receipt by the office. A notice-filing expires on December 31 of the year in which the filing becomes effective unless the Canadian dealer has renewed the filing on or before that date. A Canadian dealer may annually renew a notice-filing by furnishing to the office such information as the office requires together with a renewal fee of $200 and the payment of any amount due and owing the office pursuant to any agreement with the office. Any Canadian dealer who has not renewed a notice-filing by the time a current notice-filing expires may request reinstatement of such notice-filing by filing with the office, on or before January 31 of the year following the year the notice-filing expires, such information as the commission requires by rule, together with the payment of $200 and a late fee of $200. A reinstatement of a notice-filing granted by the office during the month of January is effective retroactively to January 1 of that year.

(f) An associated person who represents a Canadian dealer who has made a notice-filing under this subsection is exempt from the registration requirements of this section and may effect transactions in securities in this state as permitted for a dealer under paragraph (a) if such person is registered in the jurisdiction from which he or she is effecting transactions into this state.

(g) A Canadian dealer who has made a notice-filing under this subsection shall:

1. Maintain its provincial or territorial registration and its membership in a self-regulatory organization or stock exchange in good standing.

2. Provide the office upon request with its books and records relating to its business in this state as a dealer.

3. Provide the office upon request notice of each civil, criminal, or administrative action initiated against the dealer.

4. Disclose to its clients in this state that the dealer and its associated persons are not subject to the full regulatory requirements under this chapter.

5. Correct any inaccurate information within 30 days after the information contained in the notice-filing becomes inaccurate for any reason.

(h) An associated person representing a Canadian dealer who has made a notice-filing under this subsection shall:

1. Maintain provincial or territorial registration in good standing.

2. Provide the office upon request with notice of each civil, criminal, or administrative action initiated against such person.

(i) A notice-filing may be terminated by filing notice of such termination with the office. Unless another date is specified by the Canadian dealer, such notice is effective upon receipt of the notice by the office.

(j) All fees collected under this subsection become the revenue of the state, except those assessments provided for under s. 517.131(1), until the Securities Guaranty Fund has satisfied the statutory limits. Such fees are not returnable if a notice-filing is withdrawn.

(18) Every dealer or associated person registered or required to be registered with the office shall satisfy any continuing education requirements established by rule pursuant to law.

(19) The registration requirements of this section which apply to investment advisers and associated persons do not apply to a commodity trading adviser who:

(a) Is registered as such with the Commodity Futures Trading Commission pursuant to the Commodity Exchange Act.

(b) Advises or exercises trading discretion, with respect to foreign currency options listed and traded exclusively on the Philadelphia Stock Exchange, on behalf of an “appropriate person” as defined by the Commodity Exchange Act.

The exemption provided in this subsection does not apply to a commodity trading adviser who engages in other activities that require registration under this chapter.

(20) An intermediary may not engage in business in this state unless the intermediary is registered as a dealer or as an intermediary with the office pursuant to this section to facilitate the offer or sale of securities in accordance with s. 517.0611. An intermediary, in order to obtain registration, must file with the office a written application on a form prescribed by commission rule and pay a registration fee of $200. The fees under this subsection shall be deposited into the Regulatory Trust Fund of the office. The commission may establish by rule procedures for depositing fees and filing documents by electronic means if such procedures provide the office with the information and data required by this section. Each intermediary must also file an irrevocable written consent to service of civil process, as provided in s. 517.101.

(a) The application must contain such information as the commission or office may require concerning:

1. The name of the applicant and address of its principal office and each office in this state.

2. The applicant’s form and place of organization; and, if the applicant is a corporation, a copy of its articles of incorporation and amendments to the articles of incorporation or, if a partnership, a copy of the partnership agreement.

3. The website address where securities of the issuer will be offered.

4. Contact information.

(b) The application must also contain such information as the commission may require by rule about the applicant; any member, principal, or director of the applicant or any person having a similar status or performing similar functions; or any persons directly or indirectly controlling the applicant. Each applicant and any direct owners, principals, or indirect owners that are required to be reported on a form adopted by commission rule shall submit fingerprints for live-scan processing in accordance with rules adopted by the commission. The fingerprints may be submitted through a third-party vendor authorized by the Department of Law Enforcement to provide live-scan fingerprinting. The costs of fingerprint processing shall be borne by the person subject to the background check. The Department of Law Enforcement shall conduct a state criminal history background check, and a federal criminal history background check must be conducted through the Federal Bureau of Investigation. The office shall review the results of the state and federal criminal history background checks and determine whether the applicant meets registration requirements. The commission may waive, by rule, the requirement that applicants, including any direct owners, principals, or indirect owners, which are required to be reported on a form adopted by commission rule, submit fingerprints or the requirement that such fingerprints be processed by the Department of Law Enforcement or the Federal Bureau of Investigation. The commission, by rule, or the office may require information about any applicant or person, including:

1. His or her full name and any other names by which he or she may have been known and his or her age, social security number, photograph, qualifications, and educational and business history.

2. Any injunction or administrative order by a state or federal agency, national securities exchange, or national securities association involving a security or any aspect of the securities business and any injunction or administrative order by a state or federal agency regulating banking, insurance, finance, or small loan companies, real estate, mortgage brokers, or other related or similar industries, which relate to such person.

3. His or her conviction of, or plea of nolo contendere to, a criminal offense or his or her commission of any acts that would be grounds for refusal of an application under s. 517.161.

(c) The application must be amended within 30 days if any information contained in the form becomes inaccurate for any reason.

(d) An intermediary or persons affiliated with the intermediary are not subject to any disqualification described in s. 517.1611 or United States Securities and Exchange Commission Rule 506(d), 17 C.F.R. 230.506(d), adopted pursuant to the Securities Act of 1933. Each director, officer, control person of the issuer, any person occupying a similar status or performing a similar function, and each person holding more than 20 percent of the shares of the intermediary is subject to this requirement.

(e) If the office finds that the applicant is of good repute and character and has complied with the provisions of this chapter and the rules adopted thereunder, it shall register the applicant. The registration of each intermediary expires on December 31 of the year the registration became effective unless the registrant renews his or her registration on or before that date. Registration may be renewed by furnishing such information as the commission may require by rule, together with payment of a $200 fee and the payment of any amount due to the office pursuant to any order of the office or pursuant to any agreement with the office. An intermediary who has not renewed a registration by the time that the current registration expires may request reinstatement of such registration by filing with the office, on or before January 31 of the year following the year of expiration, such information as required by the commission, together with payment of the $200 fee and a late fee of $200. Any reinstatement of registration granted by the office during the month of January is deemed effective retroactive to January 1 of that year.

(21) The registration requirements of this section do not apply to any general lines insurance agent or life insurance agent licensed under chapter 626, for the sale of a security as defined in s. 517.021(22)(g), if the individual is directly authorized by the issuer to offer or sell the security on behalf of the issuer and the issuer is a federally chartered savings bank subject to regulation by the Federal Deposit Insurance Corporation. Actions under this subsection shall constitute activity under the insurance agent’s license for purposes of ss. 626.611 and 626.621.

(22)(a) As used in this subsection, the term:

1. “Broker” has the same meaning as “dealer” as defined in s. 517.021.

2. “Control person” means an individual or entity that possesses the power, directly or indirectly, to direct the management or policies of a company through ownership of securities, by contract, or otherwise. A person is presumed to be a control person of a company if, with respect to a particular company, the person:

a. Is a director, a general partner, a member, or a manager of a limited liability company, or is an officer who exercises executive responsibility or has a similar status or function;

b. Has the power to vote 20 percent or more of a class of voting securities or has the power to sell or direct the sale of 20 percent or more of a class of voting securities; or

c. In the case of a partnership or limited liability company, may receive upon dissolution, or has contributed, 20 percent or more of the capital.

3. “Eligible privately held company” means a company that meets all of the following conditions:

a. The company does not have any class of securities which is registered, or which is required to be registered, with the United States Securities and Exchange Commission under the Securities Exchange Act of 1934, 15 U.S.C. ss. 78a et seq., or with the office under s. 517.07, or for which the company files, or is required to file, summary and periodic information, documents, and reports under s. 15(d) of the Securities Exchange Act of 1934, 15 U.S.C. s. 78o(d).

b. In the fiscal year immediately preceding the fiscal year during which the merger and acquisition broker begins to provide services for the securities transaction, the company, in accordance with its historical financial accounting records, has earnings before interest, taxes, depreciation, and amortization of less than $25 million or has gross revenues of less than $250 million. On July 1, 2021, and every 5 years thereafter, each dollar amount in this sub-subparagraph shall be adjusted by dividing the annual value of the Employment Cost Index for wages and salaries for private industry workers, or any successor index, as published by the Bureau of Labor Statistics, for the calendar year preceding the calendar year in which the adjustment is being made, by the annual value of such index or successor index for the calendar year ending December 31, 2012, and multiplying such dollar amount by the quotient obtained. Each dollar amount determined under this sub-subparagraph shall be rounded to the nearest multiple of $100,000.

4. “Merger and acquisition broker” means any broker and any person associated with a broker engaged in the business of effecting securities transactions solely in connection with the transfer of ownership of an eligible privately held company, regardless of whether that broker acts on behalf of a seller or buyer, through the purchase, sale, exchange, issuance, repurchase, or redemption of, or a business combination involving, securities or assets of the eligible privately held company.

5. “Public shell company” means a company that at the time of a transaction with an eligible privately held company:

a. Has any class of securities which is registered, or which is required to be registered, with the United States Securities and Exchange Commission under the Securities Exchange Act of 1934, 15 U.S.C. ss. 78a et seq., or with the office under s. 517.07, or for which the company files, or is required to file, summary and periodic information, documents, and reports under s. 15(d) of the Securities Exchange Act of 1934, 15 U.S.C. s. 78o(d);

b. Has nominal or no operations; and

c. Has nominal assets or no assets, assets consisting solely of cash and cash equivalents, or assets consisting of any amount of cash and cash equivalents and nominal other assets.

(b) Prior to the completion of any securities transaction described in s. 517.061(22), a merger and acquisition broker must receive written assurances from the control person with the largest percentage of ownership for both the buyer and seller engaged in the transaction that:

1. After the transaction is completed, any person who acquires securities or assets of the eligible privately held company, acting alone or in concert, will be a control person of the eligible privately held company or will be a control person for the business conducted with the assets of the eligible privately held company; and

2. If any person is offered securities in exchange for securities or assets of the eligible privately held company, such person will, before becoming legally bound to complete the transaction, receive or be given reasonable access to the most recent year-end financial statements of the issuer of the securities offered in exchange. The most recent year-end financial statements shall be customarily prepared by the issuer’s management in the normal course of operations. If the financial statements of the issuer are audited, reviewed, or compiled, the most recent year-end financial statements must include any related statement by the independent certified public accountant; a balance sheet dated not more than 120 days before the date of the exchange offer; and information pertaining to the management, business, results of operations for the period covered by the foregoing financial statements, and material loss contingencies of the issuer.

(c) A merger and acquisition broker engaged in a transaction exempt under s. 517.061(22) is exempt from registration under this section unless the merger and acquisition broker:

1. Directly or indirectly, in connection with the transfer of ownership of an eligible privately held company, receives, holds, transmits, or has custody of the funds or securities to be exchanged by the parties to the transaction;

2. Engages on behalf of an issuer in a public offering of any class of securities which is registered, or which is required to be registered, with the United States Securities and Exchange Commission under the Securities Exchange Act of 1934, 15 U.S.C. ss. 78a et seq., or with the office under s. 517.07; or for which the issuer files, or is required to file, periodic information, documents, and reports under s. 15(d) of the Securities Exchange Act of 1934, 15 U.S.C. s. 78o(d);

3. Engages on behalf of any party in a transaction involving a public shell company;

4. Is subject to a suspension or revocation of registration under s. 15(b)(4) of the Securities Exchange Act of 1934, 15 U.S.C. s. 78o(b)(4);

5. Is subject to a statutory disqualification described in s. 3(a)(39) of the Securities Exchange Act of 1934, 15 U.S.C. s. 78c(a)(39);

6. Is subject to a disqualification under the United States Securities and Exchange Commission Rule 506(d), 17 C.F.R. s. 230.506(d); or

7. Is subject to a final order described in s. 15(b)(4)(H) of the Securities Exchange Act of 1934, 15 U.S.C. s. 78o(b)(4)(H).

History.—s. 11, ch. 14899, 1931; s. 6, ch. 17253, 1935; CGL 1936 Supp. 6002(12); s. 3, ch. 20960, 1941; s. 3, ch. 21709, 1943; s. 1, ch. 57-288; s. 1, ch. 59-169; s. 1, ch. 63-321; s. 6, ch. 65-454; ss. 12, 35, ch. 69-106; s. 6, ch. 71-96; s. 2, ch. 72-152; s. 3, ch. 73-68; s. 1, ch. 74-278; s. 3, ch. 76-168; s. 194, ch. 77-104; s. 1, ch. 77-457; s. 4, ch. 78-435; s. 19, ch. 79-8; s. 149, ch. 79-164; ss. 7, 15, ch. 79-381; ss. 3-5, ch. 80-254; ss. 2, 3, ch. 80-403; ss. 4, 6, ch. 81-115; ss. 2, 3, ch. 81-318; s. 3, ch. 83-184; s. 3, ch. 83-265; s. 4, ch. 84-159; s. 9, ch. 85-165; s. 8, ch. 86-85; s. 2, ch. 88-187; ss. 6, 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 3, ch. 92-9; s. 4, ch. 92-45; s. 5, ch. 96-338; s. 336, ch. 96-406; s. 1167, ch. 97-103; s. 8, ch. 97-224; s. 1, ch. 98-82; s. 6, ch. 98-221; s. 51, ch. 2000-154; s. 12, ch. 2002-404; s. 65, ch. 2003-1; s. 593, ch. 2003-261; s. 62, ch. 2006-1; s. 36, ch. 2006-213; s. 1, ch. 2007-63; s. 4, ch. 2009-242; s. 48, ch. 2013-116; s. 3, ch. 2013-201; s. 1, ch. 2013-202; s. 4, ch. 2015-171; s. 2, ch. 2016-111.



517.1201 - Notice filing requirements for federal covered advisers.

517.1201 Notice filing requirements for federal covered advisers.—

(1) It is unlawful for a person to transact business in this state as a federal covered adviser unless such person has made a notice filing with the office. A notice filing under this section shall consist of a copy of those documents that have been filed or are required to be filed by the federal covered adviser with the Securities and Exchange Commission that the Financial Services Commission by rule requires to be filed, together with a consent to service of process and a filing fee of $200. The commission may establish by rule procedures for the deposit of fees and the filing of documents to be made through electronic means, if the procedures provide to the office the information and data required by this section.

(2) A notice filing shall be effective upon receipt. A notice filing shall expire on December 31 of the year in which the filing became effective unless the federal covered adviser has renewed the filing on or before that date. A federal covered adviser may renew a notice filing by furnishing to the office such information that has been filed or is required to be filed with the Securities and Exchange Commission, as the Financial Services Commission or office may require, together with a renewal fee of $200 and the payment of any amount due and owing the office pursuant to any agreement with the office. Any federal covered adviser who has not renewed a notice filing by the time a current notice filing expires may request reinstatement of such notice filing by filing with the office, on or before January 31 of the year following the year the notice filing expires, such information that has been filed or is required to be filed with the Securities and Exchange Commission as may be required by the Financial Services Commission or office, together with the payment of $200 and a late fee equal to $200. Any reinstatement of a notice filing granted by the office during the month of January shall be deemed effective retroactive to January 1 of that year.

(3) The commission may require, by rule, a federal covered adviser who has made a notice filing pursuant to this section to file with the office copies of any amendments filed or required to be filed with the Securities and Exchange Commission.

(4) The office may issue a permit to evidence the effectiveness of a notice filing for a federal covered adviser.

(5) A notice filing may be terminated by filing notice of such termination with the office. Unless another date is specified by the federal covered adviser, such notice shall be effective upon its receipt by the office.

(6) All fees collected under this section become the revenue of the state, except for those assessments provided for under s. 517.131(1) until such time as the Securities Guaranty Fund satisfies the statutory limits, and are not returnable in the event that a notice filing is withdrawn.

History.—s. 7, ch. 98-221; s. 594, ch. 2003-261.



517.1202 - Notice-filing requirements for branch offices.

517.1202 Notice-filing requirements for branch offices.—

(1) It is unlawful for a dealer or investment adviser to conduct business from a branch office in this state unless the dealer or investment adviser has made a branch office notice-filing with the office. A notice-filing under this section shall consist of a form that the commission may prescribe by rule. The commission may establish, by rule, procedures for the deposit of fees and filing of documents by electronic means if the procedures provide the office with the information and data required by this section.

(2) A notice-filing shall be effective upon receipt by the office of the form and filing fee. Each dealer and each investment adviser shall pay a filing fee of $100 for each branch office in this state.

(3) A notice-filing shall expire on December 31 of the year in which the filing became effective unless the dealer or investment adviser has renewed the filing on or before that date. A dealer or investment adviser may renew a branch office notice-filing by furnishing to the office such information as the commission or office may require, together with a renewal fee of $100 and the payment of any amount due and owing the office pursuant to any agreement with the office. Any dealer or investment adviser who has not renewed a branch office notice-filing by the time a current notice-filing expires may request reinstatement of such notice-filing by filing with the office, on or before January 31 of the year following the year the notice-filing expires, such information as the commission or office may require, together with the filing fee of $100 and a late fee equal to $100. Any reinstatement of a branch office notice-filing granted by the office during the month of January shall be deemed effective retroactive to January 1 of that year.

(4) A branch office notice-filing under this section shall be summarily suspended by the office if the notice-filer fails to provide to the office, within 30 days after a written request by the office, all of the information required by this section and the rules adopted under this section. The summary suspension shall be in effect for the branch office until such time as the notice-filer submits the requested information to the office, pays a fine as prescribed by s. 517.221(3), and a final order is entered. At such time, the suspension shall be lifted. For purposes of s. 120.60(6), failure to provide all information required by this section and the underlying rules constitutes immediate and serious danger to the public health, safety, and welfare. If the notice-filer fails to provide all of the requested information within a period of 90 days, the notice-filing shall be revoked by the office.

(5) Notification under this section may be revoked by the office if the notice-filer makes payment to the office for a branch office notice-filing with a check or electronic transmission of funds that is dishonored by the notice-filer’s financial institution.

(6) The commission may require, by rule, a dealer or investment adviser who has made a branch office notice-filing pursuant to this section to file amendments with the office.

(7) A branch office notice-filing may be terminated by filing notice of such termination with the office. Unless another date is specified by the dealer or investment adviser, such notice shall be effective upon its receipt by the office.

(8) All fees collected under this section become the revenue of the state, except for those assessments provided for under s. 517.131(1) until such time as the Securities Guaranty Fund satisfies the statutory limits, and are not returnable in the event that a branch office notice-filing is withdrawn.

History.—s. 2, ch. 2013-202.



517.1205 - Registration of associated persons specific as to securities dealer, investment adviser, or federal covered adviser identified at time of registration approval.

517.1205 Registration of associated persons specific as to securities dealer, investment adviser, or federal covered adviser identified at time of registration approval.—Inasmuch as this chapter is intended to protect investors in securities offerings and other investment transactions regulated by that chapter, its provisions are to be construed to require full and fair disclosure of all, but only, those matters material to the investor’s evaluation of the offering or other transaction. It should, furthermore, be construed to impose the standards provided by law on all those seeking to participate in the state’s securities industry through registration as a securities dealer, investment adviser, or associated person. To this end, it is declared to be the intent of the Legislature that the registration of associated persons required by law is specific to the securities dealer, investment adviser, or federal covered adviser identified at the time such registration is approved. Notwithstanding any interpretation of law to the contrary, the historical practice of the Department of Banking and Finance, reflected in its rules, that requires a new application for registration from a previously registered associated person when that person seeks to be associated with a new securities dealer or investment adviser is hereby ratified and approved as consistent with legislative intent. It is, finally, declared to be the intent of the Legislature that while approval of an application for registration of a securities dealer, investment adviser, or associated person requires a finding of the applicant’s good repute and character, such finding is precluded by a determination that the applicant may be denied registration on grounds provided by law.

History.—s. 3, ch. 88-187; s. 1, ch. 89-296; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 8, ch. 98-221; s. 3, ch. 2013-202.



517.121 - Books and records requirements; examinations.

517.121 Books and records requirements; examinations.—

(1) A dealer, investment adviser, branch office, associated person, or intermediary shall maintain such books and records as the commission may prescribe by rule.

(2) The office shall, at intermittent periods, examine the affairs and books and records of each registered dealer, investment adviser, associated person, intermediary, or branch office notice-filed with the office, or require such records and reports to be submitted to it as required by rule of the commission, to determine compliance with this act.

(3) Registration under s. 517.12 or notification under s. 517.1202 may be summarily suspended by the office pursuant to s. 120.60(6) if the registrant or notice-filed branch office fails to promptly provide to the office, after a written request, any of the records required by this section and the rules adopted under this section. The suspension may be rescinded if the registrant or notice-filed branch office submits the requested records to the office. For purposes of s. 120.60(6), failure to provide substantially all of such records constitutes immediate and serious danger to the public health, safety, and welfare.

History.—ss. 10, 15, ch. 85-165; ss. 7, 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 597, ch. 2003-261; s. 5, ch. 2009-242; s. 4, ch. 2013-202; s. 5, ch. 2015-171.



517.1215 - Requirements, rules of conduct, and prohibited business practices for investment advisors and their associated persons.

517.1215 Requirements, rules of conduct, and prohibited business practices for investment advisors and their associated persons.—

(1) The commission shall specify by rule requirements for investment advisors deemed to have custody of client funds which concern the following:

(a) Notification of custody of, maintenance of, and safeguards for client funds.

(b) Communications with clients and independent representatives.

(c) Requirements for investment advisers who have custody of pooled investments.

(d) Exceptions to the custody requirements.

In adopting the rules, the commission shall consider the rules and regulations of the federal regulatory authority and the North American Securities Administrators Association.

(2) The commission shall by rule establish rules of conduct and prohibited business practices for investment advisers and their associated persons. In adopting the rules, the commission shall consider general industry standards as expressed in the rules and regulations of the various federal and self-regulatory agencies and regulatory associations, including, but not limited to, the United States Securities and Exchange Commission, the Financial Industry Regulatory Authority, and the North American Securities Administrators Association.

History.—s. 4, ch. 2005-237; s. 6, ch. 2009-242.



517.1217 - Rules of conduct and prohibited business practices for dealers and their associated persons.

517.1217 Rules of conduct and prohibited business practices for dealers and their associated persons.—The commission by rule may establish rules of conduct and prohibited business practices for dealers and their associated persons. In adopting the rules, the commission shall consider general industry standards as expressed in the rules and regulations of the various federal and self-regulatory agencies and regulatory associations, including, but not limited to, the United States Securities and Exchange Commission, the Financial Industry Regulatory Authority, and the North American Securities Administrators Association.

History.—s. 5, ch. 2005-237; s. 7, ch. 2009-242.



517.122 - Arbitration.

517.122 Arbitration.—Any agreement to provide services that are covered by this chapter, entered into after October 1, 1996, by a person required to register under this chapter, for arbitration of disputes arising under the agreement may provide to an aggrieved party the option of having arbitration before and pursuant to the rules of the American Arbitration Association or other independent nonindustry arbitration forum as well as any industry forum.

History.—ss. 9, 15, ch. 86-85; ss. 8, 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 6, ch. 96-338.



517.131 - Securities Guaranty Fund.

517.131 Securities Guaranty Fund.—

(1)(a) The Chief Financial Officer shall establish a Securities Guaranty Fund. An amount not exceeding 20 percent of all revenues received as assessment fees pursuant to s. 517.12(10) and (11) for dealers and investment advisers or s. 517.1201 for federal covered advisers and an amount not exceeding 10 percent of all revenues received as assessment fees pursuant to s. 517.12(10) and (11) for associated persons shall be part of the regular license fee and shall be transferred to or deposited in the Securities Guaranty Fund.

(b) If the fund at any time exceeds $1.5 million, transfer of assessment fees to this fund shall be discontinued at the end of that license year, and transfer of such assessment fees shall not be resumed unless the fund is reduced below $1 million by disbursement made in accordance with s. 517.141.

(2) The Securities Guaranty Fund shall be disbursed as provided in s. 517.141 to a person who is adjudged by a court of competent jurisdiction to have suffered monetary damages as a result of any of the following acts committed by a dealer, investment adviser, or associated person who was licensed under this chapter at the time the act was committed:

(a) A violation of s. 517.07.

(b) A violation of s. 517.301.

(3) Any person is eligible to seek recovery from the Securities Guaranty Fund if:

(a) Such person has received final judgment in a court of competent jurisdiction in any action wherein the cause of action was based on a violation of those sections referred to in subsection (2).

(b) Such person has made all reasonable searches and inquiries to ascertain whether the judgment debtor possesses real or personal property or other assets subject to being sold or applied in satisfaction of the judgment, and by her or his search the person has discovered no property or assets; or she or he has discovered property and assets and has taken all necessary action and proceedings for the application thereof to the judgment, but the amount thereby realized was insufficient to satisfy the judgment. To verify compliance with such condition, the office may require such person to have a writ of execution be issued upon such judgment, may require a showing that no personal or real property of the judgment debtor liable to be levied upon in complete satisfaction of the judgment can be found, or may require an affidavit from the claimant setting forth the reasonable searches and inquiries undertaken and the result of those searches and inquiries.

(c) Such person has applied any amounts recovered from the judgment debtor, or from any other source, to the damages awarded by the court.

(d) The act for which recovery is sought occurred on or after January 1, 1979.

(e) The office waives compliance with the requirements of paragraph (a) or paragraph (b). The office may waive such compliance if the dealer, investment adviser, or associated person which is the subject of the claim filed with the office is the subject of any proceeding in which a receiver has been appointed by a court of competent jurisdiction. If the office waives such compliance, the office may, upon petition by the debtor or the court-appointed trustee, examiner, or receiver, distribute funds from the Securities Guaranty Fund up to the amount allowed under s. 517.141. Any waiver granted pursuant to this section shall be considered a judgment for purposes of complying with the requirements of this section and of s. 517.141.

(4) Any person who files an action that may result in the disbursement of funds from the Securities Guaranty Fund pursuant to the provisions of s. 517.141 shall give written notice by certified mail to the office as soon as practicable after such action has been filed. The failure to give such notice shall not bar a payment from the Securities Guaranty Fund if all of the conditions specified in subsection (3) are satisfied.

(5) The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 specifying the procedures for complying with subsections (2), (3), and (4), including rules for the form of submission and guidelines for the sufficiency and content of submissions of notices and claims.

History.—s. 5, ch. 78-435; ss. 8, 15, ch. 79-381; s. 5, ch. 80-254; ss. 2, 3, ch. 81-318; s. 5, ch. 84-159; ss. 9, 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 5, ch. 92-45; s. 7, ch. 96-338; s. 1168, ch. 97-103; s. 10, ch. 97-224; s. 4, ch. 98-82; s. 9, ch. 98-221; s. 598, ch. 2003-261; s. 37, ch. 2006-213; s. 3, ch. 2007-63.



517.141 - Payment from the fund.

517.141 Payment from the fund.—

(1) Any person who meets all of the conditions prescribed in s. 517.131 may apply to the office for payment to be made to such person from the Securities Guaranty Fund in the amount equal to the unsatisfied portion of such person’s judgment or $10,000, whichever is less, but only to the extent and amount reflected in the judgment as being actual or compensatory damages, excluding postjudgment interest, costs, and attorney’s fees.

(2) Regardless of the number of claims or claimants involved, payments for claims shall be limited in the aggregate to $100,000 against any one dealer, investment adviser, or associated person. If the total claims exceed the aggregate limit of $100,000, the office shall prorate the payment based upon the ratio that the person’s claim bears to the total claims filed.

(3) No payment shall be made on any claim against any one dealer, investment adviser, or associated person before the expiration of 2 years from the date any claimant is found by the office to be eligible for recovery pursuant to this section. If during this 2-year period more than one claim is filed against the same dealer, investment adviser, or associated person, or if the office receives notice pursuant to s. 517.131(4) that an action against the same dealer, investment adviser, or associated person is pending, all such claims and notices of pending claims received during this period against the same dealer, investment adviser, or associated person may be handled by the office as provided in this section. Two years after the first claimant against that same dealer, investment adviser, or associated person applies for payment pursuant to this section:

(a) The office shall determine those persons eligible for payment or for potential payment in the event of a pending action. All such persons may be entitled to receive their pro rata shares of the fund as provided in this section.

(b) Those persons who meet all the conditions prescribed in s. 517.131 and who have applied for payment pursuant to this section will be entitled to receive their pro rata shares of the total disbursement.

(c) Those persons who have filed notice with the office of a pending claim pursuant to s. 517.131(4) but who are not yet eligible for payment from the fund will be entitled to receive their pro rata shares of the total disbursement once they have complied with subsection (1). However, in the event that the amounts they are eligible to receive pursuant to subsection (1) are less than their pro rata shares as determined under this section, any excess shall be distributed pro rata to those persons entitled to disbursement under this subsection whose pro rata shares of the total disbursement were less than the amounts of their claims.

(4) Individual claims filed by persons owning the same joint account, or claims stemming from any other type of account maintained by a particular licensee on which more than one name appears, shall be treated as the claims of one eligible claimant with respect to payment from the fund. If a claimant who has obtained a judgment which qualifies for disbursement under s. 517.131 has maintained more than one account with the dealer, investment adviser, or associated person who is the subject of the claims, for purposes of disbursement of the fund, all such accounts, whether joint or individual, shall be considered as one account and shall entitle such claimant to only one distribution from the fund not to exceed the lesser of $10,000 or the unsatisfied portion of such claimant’s judgment as provided in subsection (1). To the extent that a claimant obtains more than one judgment against a dealer, investment adviser, or one or more associated persons arising out of the same transactions, occurrences, or conduct or out of the dealer’s, investment adviser’s, or associated person’s handling of the claimant’s account, such judgments shall be consolidated for purposes of this section and shall entitle the claimant to only one disbursement from the fund not to exceed the lesser of $10,000 or the unsatisfied portion of such claimant’s judgment as provided in subsection (1).

(5) If the final judgment that gave rise to the claim is overturned in any appeal or in any collateral proceeding, the claimant shall reimburse the fund all amounts paid from the fund to the claimant on the claim. If the claimant satisfies the judgment specified in s. 517.131(3)(a), the claimant shall reimburse the fund all amounts paid from the fund to the claimant on the claim. Such reimbursement shall be paid to the office within 60 days after the final resolution of the appellate or collateral proceedings or the satisfaction of judgment, with the 60-day period commencing on the date the final order or decision is entered in such proceedings.

(6) If a claimant receives payments in excess of that which is permitted under this chapter, the claimant shall reimburse the fund such excess within 60 days after the claimant receives such excess payment or after the payment is determined to be in excess of that permitted by law, whichever is later.

(7) The office may institute legal proceedings to enforce compliance with this section and with s. 517.131 to recover moneys owed to the fund, and shall be entitled to recover interest, costs, and attorney’s fees in any action brought pursuant to this section in which the office prevails.

(8) If at any time the money in the Securities Guaranty Fund is insufficient to satisfy any valid claim or portion of a valid claim approved by the office, the office shall satisfy such unpaid claim or portion of such valid claim as soon as a sufficient amount of money has been deposited in or transferred to the fund. When there is more than one unsatisfied claim outstanding, such claims shall be paid in the order in which the claims were approved by final order of the office, which order is not subject to an appeal or other pending proceeding.

(9) Upon receipt by the claimant of the payment from the Securities Guaranty Fund, the claimant shall assign any additional right, title, and interest in the judgment, to the extent of such payment, to the office. If the provisions of s. 517.131(3)(e) apply, the claimant must assign to the office any right, title, and interest in the debt to the extent of any payment by the office from the Securities Guaranty Fund.

(10) All payments and disbursements made from the Securities Guaranty Fund shall be made by the Chief Financial Officer upon authorization signed by the director of the office, or such agent as she or he may designate.

(11) The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 specifying procedures for complying with this section, including rules for the form of submission and guidelines for the sufficiency and content of submissions of notices and claims.

History.—s. 5, ch. 78-435; s. 5, ch. 80-254; ss. 2, 3, ch. 81-318; s. 6, ch. 84-159; s. 67, ch. 87-225; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 6, ch. 92-45; s. 683, ch. 97-103; s. 599, ch. 2003-261; s. 38, ch. 2006-213; s. 8, ch. 2009-242.



517.151 - Investments of the fund.

517.151 Investments of the fund.—The funds of the Securities Guaranty Fund shall be invested by the Chief Financial Officer under the same limitations as other state funds, and the interest earned thereon shall be deposited to the credit of the fund and available for the same purpose as other moneys deposited in the Securities Guaranty Fund.

History.—s. 5, ch. 78-435; s. 5, ch. 80-254; ss. 2, 3, ch. 81-318; s. 7, ch. 84-159; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 600, ch. 2003-261.



517.161 - Revocation, denial, or suspension of registration of dealer, investment adviser, intermediary, or associated person.

517.161 Revocation, denial, or suspension of registration of dealer, investment adviser, intermediary, or associated person.—

(1) Registration under s. 517.12 may be denied or any registration granted may be revoked, restricted, or suspended by the office if the office determines that such applicant or registrant; any member, principal, or director of the applicant or registrant or any person having a similar status or performing similar functions; or any person directly or indirectly controlling the applicant or registrant:

(a) Has violated any provision of this chapter or any rule or order made under this chapter;

(b) Has made a material false statement in the application for registration;

(c) Has been guilty of a fraudulent act in connection with rendering investment advice or in connection with any sale of securities, has been or is engaged or is about to engage in making fictitious or pretended sales or purchases of any such securities or in any practice involving the rendering of investment advice or the sale of securities which is fraudulent or in violation of the law;

(d) Has made a misrepresentation or false statement to, or concealed any essential or material fact from, any person in the rendering of investment advice or the sale of a security to such person;

(e) Has failed to account to persons interested for all money and property received;

(f) Has not delivered, after a reasonable time, to persons entitled thereto securities held or agreed to be delivered by the dealer, broker, or investment adviser, as and when paid for, and due to be delivered;

(g) Is rendering investment advice or selling or offering for sale securities through any associated person not registered in compliance with the provisions of this chapter;

(h) Has demonstrated unworthiness to transact the business of dealer, investment adviser, intermediary, or associated person;

(i) Has exercised management or policy control over or owned 10 percent or more of the securities of any dealer, intermediary, or investment adviser that has been declared bankrupt, or had a trustee appointed under the Securities Investor Protection Act; or is, in the case of a dealer, intermediary, or investment adviser, insolvent;

(j) Has been convicted of, or has entered a plea of guilty or nolo contendere to, regardless of whether adjudication was withheld, a crime against the laws of this state or any other state or of the United States or of any other country or government which relates to registration as a dealer, investment adviser, issuer of securities, intermediary, or associated person; which relates to the application for such registration; or which involves moral turpitude or fraudulent or dishonest dealing;

(k) Has had a final judgment entered against her or him in a civil action upon grounds of fraud, embezzlement, misrepresentation, or deceit;

(l) Is of bad business repute;

(m) Has been the subject of any decision, finding, injunction, suspension, prohibition, revocation, denial, judgment, or administrative order by any court of competent jurisdiction, administrative law judge, or by any state or federal agency, national securities, commodities, or option exchange, or national securities, commodities, or option association, involving a violation of any federal or state securities or commodities law or any rule or regulation promulgated thereunder, or any rule or regulation of any national securities, commodities, or options exchange or national securities, commodities, or options association, or has been the subject of any injunction or adverse administrative order by a state or federal agency regulating banking, insurance, finance or small loan companies, real estate, mortgage brokers or lenders, money transmitters, or other related or similar industries. For purposes of this subsection, the office may not deny registration to any applicant who has been continuously registered with the office for 5 years after the date of entry of such decision, finding, injunction, suspension, prohibition, revocation, denial, judgment, or administrative order provided such decision, finding, injunction, suspension, prohibition, revocation, denial, judgment, or administrative order has been timely reported to the office pursuant to the commission’s rules; or

(n) Made payment to the office for a registration with a check or electronic transmission of funds that is dishonored by the applicant’s or registrant’s financial institution.

(2) The payment or anticipated payment of any amount from the Securities Guaranty Fund in settlement of a claim or in satisfaction of a judgment against an applicant or registrant constitutes prima facie grounds for the denial of the applicant’s application for registration or the revocation of the registrant’s registration.

(3) In the event the office determines to deny an application or revoke a registration, it shall enter a final order with its findings on the register of dealers and associated persons; and denial, suspension, or revocation of the registration of a dealer, intermediary, or investment adviser shall also deny, suspend, or revoke the registration of all her or his associated persons.

(4) It shall be sufficient cause for denial of an application or revocation of registration, in the case of a partnership, corporation, or unincorporated association, if any member of the partnership or any officer, director, or ultimate equitable owner of the corporation or association has committed any act or omission which would be cause for denying, revoking, restricting, or suspending the registration of an individual dealer, investment adviser, intermediary, or associated person. As used in this subsection, the term “ultimate equitable owner” means a natural person who directly or indirectly owns or controls an ownership interest in the corporation, partnership, association, or other legal entity however organized, regardless of whether such natural person owns or controls such ownership interest through one or more proxies, powers of attorney, nominees, corporations, associations, partnerships, trusts, joint stock companies, or other entities or devices, or any combination thereof.

(5) The office may deny any request to terminate or withdraw any application or registration if the office believes that an act which would be a ground for denial, suspension, restriction, or revocation under this chapter has been committed.

(6) Registration under s. 517.12 may be denied or any registration granted may be suspended or restricted if an applicant or registrant is charged, in a pending enforcement action or pending criminal prosecution, with any conduct that would authorize denial or revocation under subsection (1). Registration under s. 517.12 may be suspended or restricted if a registrant is arrested for any conduct that would authorize revocation under subsection (1).

(a) Any denial of registration ordered under this subsection shall be without prejudice to the applicant’s ability to reapply for registration.

(b) Any order of suspension or restriction under this subsection shall:

1. Take effect only after a hearing, unless no hearing is requested by the registrant or unless the suspension or restriction is made in accordance with s. 120.60(6).

2. Contain a finding that evidence of a prima facie case supports the charge made in the enforcement action or criminal prosecution.

3. Operate for no longer than 10 days beyond receipt of notice by the office of termination with respect to the registrant of the enforcement action or criminal prosecution.

(c) For purposes of this subsection:

1. The term “enforcement action” means any judicial proceeding or any administrative proceeding where such judicial or administrative proceeding is brought by an agency of the United States or of any state to enforce or restrain violation of any state or federal law, or any disciplinary proceeding maintained by the Financial Industry Regulatory Authority, the National Futures Association, or any other similar self-regulatory organization.

2. An enforcement action is pending at any time after notice to the applicant or registrant of such action and is terminated at any time after entry of final judgment or decree in the case of judicial proceedings, final agency action in the case of administrative proceedings, and final disposition by a self-regulatory organization in the case of disciplinary proceedings.

3. A criminal prosecution is pending at any time after criminal charges are filed and is terminated at any time after conviction, acquittal, or dismissal.

History.—s. 5, ch. 78-435; s. 5, ch. 80-254; s. 393, ch. 81-259; ss. 2, 3, ch. 81-318; s. 8, ch. 84-159; s. 11, ch. 85-165; s. 10, ch. 86-85; s. 5, ch. 87-316; ss. 13, 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 7, ch. 92-45; s. 243, ch. 96-410; s. 1169, ch. 97-103; s. 10, ch. 98-221; s. 601, ch. 2003-261; s. 39, ch. 2006-213; s. 9, ch. 2009-242; s. 5, ch. 2013-202; s. 6, ch. 2015-171.



517.1611 - Guidelines.

517.1611 Guidelines.—

(1) The commission shall adopt by rule disciplinary guidelines applicable to each ground for disciplinary action that may be imposed by the office.

(a) The disciplinary guidelines shall specify a range of penalties based upon the severity and repetition of specific offenses. The disciplinary guidelines shall distinguish minor violations from violations that endanger the public health, safety, or welfare; provide reasonable notice to the public of penalties that may be imposed for proscribed conduct; and ensure that penalties are imposed in a consistent manner by the office.

(b) The commission shall identify mitigating and aggravating circumstances by rule that allow the office to impose a penalty other than that specified in the guidelines.

(2) The commission shall adopt by rule disqualifying periods pursuant to which an applicant will be disqualified from eligibility for registration based upon criminal convictions, pleas of nolo contendere, or pleas of guilt, regardless of whether adjudication was withheld, by the applicant; any partner, member, officer, or director of the applicant or any person having a similar status or performing similar functions; or any person directly or indirectly controlling the applicant.

(a) The disqualifying periods shall be 15 years for a felony and 5 years for a misdemeanor.

(b) The disqualifying periods shall be related to crimes involving registration as a dealer, investment adviser, issuer of securities, or associated person or the application for such registration or involving moral turpitude or fraudulent or dishonest dealing.

(c) The rules may also address mitigating factors, an additional waiting period based upon dates of imprisonment or community supervision, an additional waiting period based upon commitment of multiple crimes, and other factors reasonably related to the consideration of an applicant’s criminal history.

(d) An applicant is not eligible for registration until the expiration of the disqualifying period set by rule. Section 112.011 does not apply to the registration provisions under this chapter. Nothing in this section changes or amends the grounds for denial under s. 517.161.

History.—s. 10, ch. 2009-242; s. 6, ch. 2013-202.



517.171 - Burden of proof.

517.171 Burden of proof.—It shall not be necessary to negate any of the exemptions provided in this chapter in any complaint, information, indictment, or other writ or proceedings brought under this chapter; and the burden of establishing the right to any exemption shall be upon the party claiming the benefit of such exemption.

History.—s. 5, ch. 78-435; s. 5, ch. 80-254; s. 394, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429.



517.181 - Escrow agreement.

517.181 Escrow agreement.—

(1) If the statement containing information as to securities to be registered, as provided for in s. 517.081, shall disclose that any such securities or any securities senior thereto shall have been or shall be intended to be issued for any patent right, copyright, trademark, process, formula, or goodwill; for organization or promotion fees or expenses; or for goodwill or going-concern value or other intangible assets, then the amount and nature thereof shall be fully set forth, and the office may require that such securities so issued in payment of such patent right, copyright, trademark, process, formula, or goodwill; for organization or promotion fees or expenses; or for other intangible assets shall be delivered in escrow to the office or other depository satisfactory to the office under an escrow agreement. The escrow agreement shall be in a form suitable to the office and shall provide for the escrow or impoundment of such securities for a reasonable length of time determined by the office to be in the best interest of other shareholders. The securities subject to escrow shall also include any dividend, cash, or stock that may be paid during the life of the escrow and any stock issued through, or by reason of, any stock split, exchange of shares, recapitalization, merger, consolidation, reorganization, or similar combination or subdivision in substitution for or in lieu of any stock subject to this provision; and in case of dissolution or insolvency during the time such securities are held in escrow, the owners of such securities shall not participate in the assets until after the owners of all other securities shall have been paid in full.

(2) Any securities held in escrow under this section on November 1, 1978, may be released to the owners thereof upon request, if satisfactory financial data is submitted to the office showing that the issuer is currently operating on sound business principles and has net income in accordance with criteria-implementing rules of the commission relating to escrow of securities. At any time, the office may review any existing escrow agreement made under this section and determine that the same may be amended in order to permit a subsequent release of the securities upon terms and conditions which are just and equitable as defined by said rules.

(3) When it shall appear from information available to the office that the issuer of securities held in escrow has been dissolved or disbanded or is defunct or no longer actively engaged in business and such securities are of no value, the office, after giving at least 60 days’ notice in at least one newspaper of general circulation and after giving interested parties opportunity for hearing, may enter its order authorizing the destruction of said securities. Any affected escrow agent may rely on such order and shall not be required to determine the validity or sufficiency thereof.

History.—s. 5, ch. 78-435; s. 5, ch. 80-254; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 602, ch. 2003-261.



517.191 - Injunction to restrain violations; civil penalties; enforcement by Attorney General.

517.191 Injunction to restrain violations; civil penalties; enforcement by Attorney General.—

(1) When it appears to the office, either upon complaint or otherwise, that a person has engaged or is about to engage in any act or practice constituting a violation of this chapter or a rule or order hereunder, the office may investigate; and whenever it shall believe from evidence satisfactory to it that any such person has engaged, is engaged, or is about to engage in any act or practice constituting a violation of this chapter or a rule or order hereunder, the office may, in addition to any other remedies, bring action in the name and on behalf of the state against such person and any other person concerned in or in any way participating in or about to participate in such practices or engaging therein or doing any act or acts in furtherance thereof or in violation of this chapter to enjoin such person or persons from continuing such fraudulent practices or engaging therein or doing any act or acts in furtherance thereof or in violation of this chapter. In any such court proceedings, the office may apply for, and on due showing be entitled to have issued, the court’s subpoena requiring forthwith the appearance of any defendant and her or his employees, associated persons, or agents and the production of documents, books, and records that may appear necessary for the hearing of such petition, to testify or give evidence concerning the acts or conduct or things complained of in such application for injunction. In such action, the equity courts shall have jurisdiction of the subject matter, and a judgment may be entered awarding such injunction as may be proper.

(2) In addition to all other means provided by law for the enforcement of any temporary restraining order, temporary injunction, or permanent injunction issued in any such court proceedings, the court shall have the power and jurisdiction, upon application of the office, to impound and to appoint a receiver or administrator for the property, assets, and business of the defendant, including, but not limited to, the books, records, documents, and papers appertaining thereto. Such receiver or administrator, when appointed and qualified, shall have all powers and duties as to custody, collection, administration, winding up, and liquidation of said property and business as shall from time to time be conferred upon her or him by the court. In any such action, the court may issue orders and decrees staying all pending suits and enjoining any further suits affecting the receiver’s or administrator’s custody or possession of the said property, assets, and business or, in its discretion, may with the consent of the presiding judge of the circuit require that all such suits be assigned to the circuit court judge appointing the said receiver or administrator.

(3) In addition to, or in lieu of, any other remedies provided by this chapter, the office may apply to the court hearing this matter for an order directing the defendant to make restitution of those sums shown by the office to have been obtained in violation of any of the provisions of this chapter. The office has standing to request such restitution on behalf of victims in cases brought by the office under this chapter, regardless of the appointment of an administrator or receiver under subsection (2) or an injunction under subsection (1). Further, such restitution shall, at the option of the court, be payable to the administrator or receiver appointed pursuant to this section or directly to the persons whose assets were obtained in violation of this chapter.

(4) In addition to any other remedies provided by this chapter, the office may apply to the court hearing the matter for, and the court shall have jurisdiction to impose, a civil penalty against any person found to have violated any provision of this chapter, any rule or order adopted by the commission or office, or any written agreement entered into with the office in an amount not to exceed $10,000 for a natural person or $25,000 for any other person, or the gross amount of any pecuniary gain to such defendant for each such violation other than a violation of s. 517.301 plus $50,000 for a natural person or $250,000 for any other person, or the gross amount of any pecuniary gain to such defendant for each violation of s. 517.301. All civil penalties collected pursuant to this subsection shall be deposited into the Anti-Fraud Trust Fund.

(5) In addition to all other means provided by law for enforcing any of the provisions of this chapter, when the Attorney General, upon complaint or otherwise, has reason to believe that a person has engaged or is engaged in any act or practice constituting a violation of s. 517.275, s. 517.301, s. 517.311, or s. 517.312, or any rule or order issued under such sections, the Attorney General may investigate and bring an action to enforce these provisions as provided in ss. 517.171, 517.201, and 517.2015 after receiving written approval from the office. Such an action may be brought against such person and any other person in any way participating in such act or practice or engaging in such act or practice or doing any act in furtherance of such act or practice, to obtain injunctive relief, restitution, civil penalties, and any remedies provided for in this section. The Attorney General may recover any costs and attorney fees related to the Attorney General’s investigation or enforcement of this section. Notwithstanding any other provision of law, moneys recovered by the Attorney General for costs, attorney fees, and civil penalties for a violation of s. 517.275, s. 517.301, s. 517.311, or s. 517.312, or any rule or order issued pursuant to such sections, shall be deposited in the Legal Affairs Revolving Trust Fund. The Legal Affairs Revolving Trust Fund may be used to investigate and enforce this section.

(6) This section does not limit the authority of the office to bring an administrative action against any person that is the subject of a civil action brought pursuant to this section or limit the authority of the office to engage in investigations or enforcement actions with the Attorney General. However, a person may not be subject to both a civil penalty under subsection (4) and an administrative fine under s. 517.221(3) as the result of the same facts.

(7) Notwithstanding s. 95.11(4)(e), an enforcement action brought under this section based on a violation of any provision of this chapter or any rule or order issued under this chapter shall be brought within 6 years after the facts giving rise to the cause of action were discovered or should have been discovered with the exercise of due diligence, but not more than 8 years after the date such violation occurred.

History.—s. 5, ch. 78-435; s. 5, ch. 80-254; s. 395, ch. 81-259; ss. 2, 3, ch. 81-318; s. 12, ch. 85-165; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 684, ch. 97-103; s. 603, ch. 2003-261; s. 11, ch. 2009-242; s. 113, ch. 2010-5.



517.201 - Investigations; examinations; subpoenas; hearings; witnesses.

517.201 Investigations; examinations; subpoenas; hearings; witnesses.—

(1) The office:

(a) May make investigations and examinations within or outside of this state as it deems necessary:

1. To determine whether a person has violated or is about to violate any provision of this chapter or a rule or order hereunder; or

2. To aid in the enforcement of this chapter.

(b) May require or permit a person to file a statement in writing, under oath or otherwise as the office determines, as to all the facts and circumstances concerning the matter to be investigated.

(2) When it is proposed to conduct an investigation or examination, the office may gather evidence in the matter. The office may administer oaths, examine witnesses, and issue subpoenas.

(3) Subpoenas for witnesses whose evidence is deemed material to any investigation or examination may be issued by the office under the seal of the office, or by any county court judge or clerk of the circuit court or county court, commanding such witnesses to be or appear before the office at a time and place to be therein named and to bring such books, records, and documents as may be specified or to submit such books, records, and documents to inspection; and such subpoenas may be served by an authorized representative of the office.

(4)(a) In the event of substantial noncompliance with a subpoena or subpoena duces tecum issued or caused to be issued by the office pursuant to this section, the office may petition the circuit court of the county in which the person subpoenaed resides or has its principal place of business for an order requiring the subpoenaed person to appear and testify and to produce such books, records, and documents as are specified in such subpoena duces tecum. The court may grant injunctive relief restraining the issuance, sale or offer for sale, purchase or offer to purchase, promotion, negotiation, advertisement, or distribution in or from offices in this state of securities or investments by a person or agent, employee, broker, partner, officer, director, or stockholder thereof, and may grant such other relief, including, but not limited to, the restraint, by injunction or appointment of a receiver, of any transfer, pledge, assignment, or other disposition of such person’s assets or any concealment, alteration, destruction, or other disposition of subpoenaed books, records, or documents, as the court deems appropriate, until such person has fully complied with such subpoena or subpoena duces tecum and the office has completed its investigation or examination. The office is entitled to the summary procedure provided in s. 51.011, and the court shall advance the cause on its calendar. Costs incurred by the office to obtain an order granting, in whole or in part, such petition for enforcement of a subpoena or subpoena duces tecum shall be taxed against the subpoenaed person, and failure to comply with such order shall be a contempt of court.

(b) When it shall appear to the office that the compliance with a subpoena or subpoena duces tecum issued or caused to be issued by the office pursuant to this section is essential and otherwise unavailable to an investigation or examination, the office, in addition to the other remedies provided for herein, may, by verified petition setting forth the facts, apply to the circuit court of the county in which the subpoenaed person resides or has its principal place of business for a writ of ne exeat. The court shall thereupon direct the issuance of the writ against the subpoenaed person requiring sufficient bond conditioned on compliance with the subpoena or subpoena duces tecum. The court shall cause to be endorsed on the writ a suitable amount of bond on payment of which the person named in the writ shall be freed, having a due regard to the nature of the case.

(5) Witnesses shall be entitled to the same fees and mileage as they may be entitled by law for attending as witnesses in the circuit court, except where such examination or investigation is held at the place of business or residence of the witness.

History.—s. 5, ch. 78-435; s. 5, ch. 80-254; ss. 2, 3, ch. 81-318; s. 13, ch. 85-165; s. 68, ch. 87-225; ss. 10, 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 6, ch. 92-9; s. 604, ch. 2003-261.



517.2015 - Confidentiality of information relating to investigations and examinations.

517.2015 Confidentiality of information relating to investigations and examinations.—

(1)(a) Except as otherwise provided by this section, information relative to an investigation or examination by the office pursuant to this chapter, including any consumer complaint, is confidential and exempt from s. 119.07(1) until the investigation or examination is completed or ceases to be active. The information compiled by the office in such an investigation or examination shall remain confidential and exempt from s. 119.07(1) after the office’s investigation or examination is completed or ceases to be active if the office submits the information to any law enforcement or administrative agency or regulatory organization for further investigation. Such information shall remain confidential and exempt from s. 119.07(1) until that agency’s or organization’s investigation is completed or ceases to be active. For purposes of this section, an investigation or examination shall be considered “active” so long as the office or any law enforcement or administrative agency or regulatory organization is proceeding with reasonable dispatch and has a reasonable good faith belief that the investigation or examination may lead to the filing of an administrative, civil, or criminal proceeding or to the denial or conditional grant of a license, registration, or permit. This section shall not be construed to prohibit disclosure of information which is required by law to be filed with the office and which, but for the investigation or examination, would be subject to s. 119.07(1).

(b) Except as necessary for the office to enforce the provisions of this chapter, a consumer complaint and other information relative to an investigation or examination shall remain confidential and exempt from s. 119.07(1) after the investigation or examination is completed or ceases to be active to the extent disclosure would:

1. Jeopardize the integrity of another active investigation or examination.

2. Reveal the name, address, telephone number, social security number, or any other identifying number or information of any complainant, customer, or account holder.

3. Disclose the identity of a confidential source.

4. Disclose investigative techniques or procedures.

5. Reveal a trade secret as defined in s. 688.002.

(c) In the event that office personnel are or have been involved in an investigation or examination of such nature as to endanger their lives or physical safety or that of their families, then the home addresses, telephone numbers, places of employment, and photographs of such personnel, together with the home addresses, telephone numbers, photographs, and places of employment of spouses and children of such personnel and the names and locations of schools and day care facilities attended by the children of such personnel are confidential and exempt from s. 119.07(1).

(d) Nothing in this section shall be construed to prohibit the office from providing information to any law enforcement or administrative agency or regulatory organization. Any law enforcement or administrative agency or regulatory organization receiving confidential information in connection with its official duties shall maintain the confidentiality of the information so long as it would otherwise be confidential.

(e) All information obtained by the office from any person which is only made available to the office on a confidential or similarly restricted basis shall be confidential and exempt from s. 119.07(1). This exemption shall not be construed to prohibit disclosure of information which is required by law to be filed with the office or which is otherwise subject to s. 119.07(1).

(2) If information subject to subsection (1) is offered in evidence in any administrative, civil, or criminal proceeding, the presiding officer may, in her or his discretion, prevent the disclosure of information which would be confidential pursuant to paragraph (1)(b).

(3) A privilege against civil liability is granted to a person who furnishes information or evidence to the office, unless such person acts in bad faith or with malice in providing such information or evidence.

History.—s. 4, ch. 92-9; s. 337, ch. 96-406; s. 1170, ch. 97-103; s. 605, ch. 2003-261.



517.2016 - Public records exemption; examination techniques or procedures.

517.2016 Public records exemption; examination techniques or procedures.—

(1) As used in this section, the term “examination techniques or procedures” means the methods, processes, and guidelines used to evaluate regulatory compliance and to collect and analyze data, records, and testimony for the purpose of documenting violations of this chapter and the rules adopted thereunder.

(2) Information that would reveal examination techniques or procedures used by the office pursuant to this chapter is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption applies to such information held by the office before, on, or after the effective date of this exemption.

(3) Confidential and exempt information that would reveal examination techniques or procedures may be provided by the office to another governmental entity having oversight or regulatory or law enforcement authority.

History.—s. 1, ch. 2010-65; s. 1, ch. 2015-72.



517.211 - Remedies available in cases of unlawful sale.

517.211 Remedies available in cases of unlawful sale.—

(1) Every sale made in violation of either s. 517.07 or s. 517.12(1), (4), (5), (9), (11), (13), (16), or (18) may be rescinded at the election of the purchaser, except a sale made in violation of the provisions of s. 517.1202(3) relating to a renewal of a branch office notification shall not be subject to this section, and a sale made in violation of the provisions of s. 517.12(13) relating to filing a change of address amendment shall not be subject to this section. Each person making the sale and every director, officer, partner, or agent of or for the seller, if the director, officer, partner, or agent has personally participated or aided in making the sale, is jointly and severally liable to the purchaser in an action for rescission, if the purchaser still owns the security, or for damages, if the purchaser has sold the security. No purchaser otherwise entitled will have the benefit of this subsection who has refused or failed, within 30 days of receipt, to accept an offer made in writing by the seller, if the purchaser has not sold the security, to take back the security in question and to refund the full amount paid by the purchaser or, if the purchaser has sold the security, to pay the purchaser an amount equal to the difference between the amount paid for the security and the amount received by the purchaser on the sale of the security, together, in either case, with interest on the full amount paid for the security by the purchaser at the legal rate, pursuant to s. 55.03, for the period from the date of payment by the purchaser to the date of repayment, less the amount of any income received by the purchaser on the security.

(2) Any person purchasing or selling a security in violation of s. 517.301, and every director, officer, partner, or agent of or for the purchaser or seller, if the director, officer, partner, or agent has personally participated or aided in making the sale or purchase, is jointly and severally liable to the person selling the security to or purchasing the security from such person in an action for rescission, if the plaintiff still owns the security, or for damages, if the plaintiff has sold the security.

(3) In an action for rescission:

(a) A purchaser may recover the consideration paid for the security or investment, plus interest thereon at the legal rate, less the amount of any income received by the purchaser on the security or investment upon tender of the security or investment.

(b) A seller may recover the security upon tender of the consideration paid for the security, plus interest at the legal rate, less the amount of any income received by the defendant on the security.

(4) In an action for damages brought by a purchaser of a security or investment, the plaintiff shall recover an amount equal to the difference between:

(a) The consideration paid for the security or investment, plus interest thereon at the legal rate from the date of purchase; and

(b) The value of the security or investment at the time it was disposed of by the plaintiff, plus the amount of any income received on the security or investment by the plaintiff.

(5) In an action for damages brought by a seller of a security, the plaintiff shall recover an amount equal to the difference between:

(a) The value of the security at the time of the complaint, plus the amount of any income received by the defendant on the security; and

(b) The consideration received for the security, plus interest at the legal rate from the date of sale.

(6) In any action brought under this section, including an appeal, the court shall award reasonable attorneys’ fees to the prevailing party unless the court finds that the award of such fees would be unjust.

History.—s. 5, ch. 78-435; ss. 9, 15, ch. 79-381; s. 5, ch. 80-254; ss. 5, 6, ch. 81-115; ss. 2, 3, ch. 81-318; s. 3, ch. 83-265; s. 9, ch. 84-159; ss. 11, 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 1, ch. 2000-123; s. 7, ch. 2013-202.



517.221 - Cease and desist orders.

517.221 Cease and desist orders.—

(1) The office may issue and serve upon a person a cease and desist order whenever the office has reason to believe that such person is violating, has violated, or is about to violate any provision of this chapter, any rule or order promulgated by the commission or office, or any written agreement entered into with the office.

(2) Whenever the office finds that conduct described in subsection (1) presents an immediate danger to the public requiring an immediate final order, it may issue an emergency cease and desist order reciting with particularity the facts underlying such findings. The emergency cease and desist order is effective immediately upon service of a copy of the order on the respondent named therein and remains effective for 90 days. If the office begins nonemergency cease and desist proceedings under subsection (1), the emergency cease and desist order remains effective until conclusion of the proceedings under ss. 120.569 and 120.57.

(3) The office may impose and collect an administrative fine against any person found to have violated any provision of this chapter, any rule or order promulgated by the commission or office, or any written agreement entered into with the office in an amount not to exceed $10,000 for each such violation. All fines collected hereunder shall be deposited as received in the Anti-Fraud Trust Fund.

(4) The office may bar, permanently or for a specific time period, any person found to have violated any provision of this chapter, any rule or order adopted by the commission or office, or any written agreement entered into with the office from submitting an application or notification for a license or registration with the office.

History.—s. 5, ch. 78-435; s. 5, ch. 80-254; ss. 2, 3, ch. 81-318; s. 11, ch. 86-85; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 244, ch. 96-410; s. 606, ch. 2003-261; s. 12, ch. 2009-242.



517.241 - Remedies.

517.241 Remedies.—

(1) Any person aggrieved by a final order of the office may have the order reviewed as provided by chapter 120, the Administrative Procedure Act.

(2) Nothing in this chapter limits any statutory or common-law right of a person to bring an action in a court for an act involved in the sale of securities or investments, or the right of the state to punish any person for a violation of a law.

(3) The same civil remedies provided by laws of the United States for the purchasers or sellers of securities, under any such laws, in interstate commerce extend also to purchasers or sellers of securities under this chapter.

(4) When not in conflict with the Constitution or laws of the United States, the courts of this state have the same jurisdiction over civil suits instituted in connection with the sale or offer of sale of securities under any laws of the United States as the courts of this state may have under similar cases instituted under the laws of the state.

History.—s. 5, ch. 78-435; ss. 10, 15, ch. 79-381; s. 5, ch. 80-254; ss. 2, 3, ch. 81-318; s. 10, ch. 84-159; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 607, ch. 2003-261.



517.275 - Commodities; prohibited practices.

517.275 Commodities; prohibited practices.—It is unlawful and a violation of this chapter for any person to engage in any act or practice in or from this state, which act or practice constitutes a violation of any provision of the Commodity Exchange Act, 7 U.S.C. ss. 1 et seq., as amended, or the rules and regulations of the Commodity Futures Trading Commission adopted under that act as amended.

History.—ss. 12, 15, ch. 84-159; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 13, ch. 2009-242.



517.301 - Fraudulent transactions; falsification or concealment of facts.

517.301 Fraudulent transactions; falsification or concealment of facts.—

(1) It is unlawful and a violation of the provisions of this chapter for a person:

(a) In connection with the rendering of any investment advice or in connection with the offer, sale, or purchase of any investment or security, including any security exempted under the provisions of s. 517.051 and including any security sold in a transaction exempted under the provisions of s. 517.061, directly or indirectly:

1. To employ any device, scheme, or artifice to defraud;

2. To obtain money or property by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading; or

3. To engage in any transaction, practice, or course of business which operates or would operate as a fraud or deceit upon a person.

(b) To publish, give publicity to, or circulate any notice, circular, advertisement, newspaper, article, letter, investment service, communication, or broadcast which, though not purporting to offer a security for sale, describes such security for a consideration received or to be received directly or indirectly from an issuer, underwriter, or dealer, or from an agent or employee of an issuer, underwriter, or dealer, without fully disclosing the receipt, whether past or prospective, of such consideration and the amount of the consideration.

(c) In any matter within the jurisdiction of the office, to knowingly and willfully falsify, conceal, or cover up, by any trick, scheme, or device, a material fact, make any false, fictitious, or fraudulent statement or representation, or make or use any false writing or document, knowing the same to contain any false, fictitious, or fraudulent statement or entry.

(2) For purposes of ss. 517.311 and 517.312 and this section, the term “investment” means any commitment of money or property principally induced by a representation that an economic benefit may be derived from such commitment, except that the term does not include a commitment of money or property for:

(a) The purchase of a business opportunity, business enterprise, or real property through a person licensed under chapter 475 or registered under former chapter 498; or

(b) The purchase of tangible personal property through a person not engaged in telephone solicitation, where said property is offered and sold in accordance with the following conditions:

1. There are no specific representations or guarantees made by the offeror or seller as to the economic benefit to be derived from the purchase;

2. The tangible property is delivered to the purchaser within 30 days after sale, except that such 30-day period may be extended by the office if market conditions so warrant; and

3. The seller has offered the purchaser a full refund policy in writing, exercisable by the purchaser within 10 days of the date of delivery of such tangible personal property, except that the amount of such refund may not exceed the bid price in effect at the time the property is returned to the seller. If the applicable sellers’ market is closed at the time the property is returned to the seller for a refund, the amount of such refund shall be based on the bid price for such property at the next opening of such market.

History.—s. 1, ch. 65-428; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 6, ch. 78-435; ss. 4, 5, ch. 80-254; s. 396, ch. 81-259; ss. 2, 3, ch. 81-318; s. 13, ch. 84-159; s. 12, ch. 86-85; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 8, ch. 92-45; s. 608, ch. 2003-261; s. 40, ch. 2008-240.



517.302 - Criminal penalties; alternative fine; Anti-Fraud Trust Fund; time limitation for criminal prosecution.

517.302 Criminal penalties; alternative fine; Anti-Fraud Trust Fund; time limitation for criminal prosecution.—

(1) Whoever violates any of the provisions of this chapter is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any person who violates the provisions of s. 517.312(1) by obtaining money or property of an aggregate value exceeding $50,000 from five or more persons is guilty of a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) In lieu of a fine otherwise authorized by law, a person who has been convicted of or who has pleaded guilty or no contest to having engaged in conduct in violation of this chapter may be sentenced to pay a fine that does not exceed the greater of three times the gross value gained or three times the gross loss caused by such conduct, plus court costs and the costs of investigation and prosecution reasonably incurred.

(4) There is created within the office a trust fund to be known as the Anti-Fraud Trust Fund. Any amounts assessed as costs of investigation and prosecution under this subsection shall be deposited in the trust fund. Funds deposited in the trust fund must be used, when authorized by appropriation, for investigation and prosecution of administrative, civil, and criminal actions arising under this chapter. Funds may also be used to improve the public’s awareness and understanding of prudent investing.

(5) Criminal prosecution for offenses under this chapter is subject to the time limitations in s. 775.15.

History.—s. 1, ch. 65-102; s. 488, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 4, 5, ch. 80-254; s. 397, ch. 81-259; ss. 2, 3, ch. 81-318; s. 13, ch. 86-85; ss. 12, 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 2, ch. 97-90; s. 11, ch. 98-221; s. 609, ch. 2003-261; s. 151, ch. 2010-102.



517.311 - False representations; deceptive words; enforcement.

517.311 False representations; deceptive words; enforcement.—

(1) It is unlawful for any person in issuing or selling any security within the state, including any security exempted under the provisions of s. 517.051 and including any transaction exempted under the provisions of s. 517.061, to misrepresent that such security or company has been guaranteed, sponsored, recommended, or approved by the state or any agency or officer of the state or by the United States or any agency or officer of the United States.

(2) It is unlawful for any person registered or required to be registered, or subject to the notice requirements, under any section of this chapter, including such persons and issuers within the purview of ss. 517.051 and 517.061, to misrepresent that such person has been sponsored, recommended, or approved, or that her or his abilities or qualifications have in any respect been passed upon, by the state or any agency or officer of the state or by the United States or any agency or officer of the United States.

(3) It is unlawful and a violation of this chapter for a person in connection with the offer or sale of any investment to obtain money or property by means of:

(a) A misrepresentation that the investment offered or sold is guaranteed, sponsored, recommended, or approved by the state or any agency or officer of the state or by the United States or any agency or officer of the United States; or

(b) A misrepresentation that such person is sponsored, recommended, or approved, or that such person’s abilities or qualifications have in any respect been passed upon, by the state or any agency or officer of the state or by the United States or any agency or officer of the United States.

(4)(a) No provision of subsection (1) or subsection (2) shall be construed to prohibit a statement that a person or security is registered or has made a notice filing under this chapter if such statement is required by the provisions of this chapter or rules promulgated thereunder, if such statement is true in fact, and if the effect of such statement is not misrepresented.

(b) Any statement that a person is registered made in connection with the offer or sale of any security under the provisions of this chapter shall include the following disclaimer: “Registration does not imply that such person has been sponsored, recommended, or approved by the state or any agency or officer of the state or by the United States or any agency or officer of the United States.”

1. If the statement of registration is made in writing, the disclaimer shall immediately follow such statement and shall be in the same size and style of print as the statement of registration.

2. If the statement of registration is made orally, the disclaimer shall be made or broadcast with the same force and effect as the statement of registration.

History.—s. 1, ch. 63-98; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 8, ch. 78-435; ss. 11, 15, ch. 79-381; ss. 4, 5, ch. 80-254; s. 398, ch. 81-259; ss. 2, 3, ch. 81-318; s. 14, ch. 84-159; s. 14, ch. 86-85; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 685, ch. 97-103; s. 12, ch. 98-221.



517.312 - Securities, investments, boiler rooms; prohibited practices; remedies.

517.312 Securities, investments, boiler rooms; prohibited practices; remedies.—

(1) It is unlawful and a violation of this chapter for any person:

(a) To offer or sell, in this state or from this state, any security or investment when such offer or sale is in violation of s. 517.301 or s. 517.311; or

(b) To directly or indirectly manage, supervise, control, or own, either alone or in association with others, any boiler room in this state which sells or offers for sale any security or investment in violation of paragraph (a).

(2) Any purchaser of a security or investment sold in violation of subsection (1) is entitled to rescind such purchase at any time and recover damages as provided in s. 517.211(3)(a), (4), and (6).

History.—ss. 11, 15, ch. 84-159; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429.



517.313 - Destroying certain records; reproduction.

517.313 Destroying certain records; reproduction.—

(1) The commission and office may photograph, microphotograph, or reproduce on film or prints documents, records, data, and information of a permanent character.

(2) The commission and office may destroy any of said documents after audit has been completed for the period embracing the dates of said instruments, after complying with the provisions of chapter 119.

(3) Duly certified or authenticated photographs or microphotographs in the form of film or prints of any records made in compliance with the provisions of this section shall have the same force and effect as the originals thereof would have and shall be treated as originals for the purpose of their admissibility as evidence.

History.—s. 7, ch. 78-435; s. 5, ch. 80-254; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 610, ch. 2003-261.



517.315 - Fees.

517.315 Fees.—All fees of any nature collected by the office pursuant to this chapter shall be disbursed as follows:

(1) The office shall transfer the amount of fees required to be deposited into the Securities Guaranty Fund pursuant to s. 517.131;

(2) After the transfer required in subsection (1), the office shall transfer the $50 assessment fee collected from each associated person under s. 517.12(10) and (11) and 30.44 percent of the $100 assessment fee paid by dealers and investment advisors for each office in the state under s. 517.12(10) and (11) to the Regulatory Trust Fund; and

(3) All remaining fees shall be deposited into the General Revenue Fund.

History.—s. 7, ch. 78-435; s. 5, ch. 80-254; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 611, ch. 2003-261; s. 4, ch. 2007-63; s. 3, ch. 2008-132.



517.32 - Exemption from excise tax, certain obligations to pay.

517.32 Exemption from excise tax, certain obligations to pay.—There shall be exempt from all excise taxes imposed by chapter 201 all promissory notes, nonnegotiable notes, and other written obligations to pay money bearing dates subsequent to July 1, 1957, when the maker thereof is a security dealer registered by the office under this chapter and when such promissory note, nonnegotiable note or notes, or other written obligation to pay money shall be for the duration of 30 days or less and secured by pledge or deposit, as collateral security for the payment thereof, security or securities as defined in s. 517.021, provided all excise taxes imposed by chapter 201 shall have been paid upon such collateral security.

History.—s. 1, ch. 57-823; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 4, 5, ch. 80-254; s. 399, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 90-362; s. 4, ch. 91-429; s. 612, ch. 2003-261.






Chapter 518 - INVESTMENT OF FIDUCIARY FUNDS

518.01 - Investments of funds received from United States Department of Veterans Affairs.

518.01 Investments of funds received from United States Department of Veterans Affairs.—Subject to the conditions herein contained, and except as otherwise authorized by law, guardians holding funds received from, or currently in receipt of funds from, the United States Department of Veterans Affairs, to the extent of those funds alone, may invest such funds only in the following:

(1) UNITED STATES GOVERNMENT OBLIGATIONS.—In bonds or other obligations, either bearing interest or sold on a discount basis, of the United States, or the United States Treasury, or those for the payment of the principal and interest of which the faith and credit of the United States is pledged, including such bonds or obligations of the District of Columbia.

(2) BONDS AND OBLIGATIONS OF STATES AND TERRITORIES.—In bonds or other interest-bearing obligations of any state of the United States, or the Territory of Puerto Rico; provided such state or territory has not, within 10 years previous to the date of making such investment, defaulted for more than 90 days in the payment of any part of the principal or interest of any of its bonded indebtedness.

(3) BONDS AND OTHER OBLIGATIONS OF POLITICAL SUBDIVISIONS WITHIN THE STATE OF FLORIDA.—In bonds or other interest-bearing obligations of any incorporated county, city, town, school district, or road and bridge district located within the state and which has according to the federal census next preceding the date of making the investment, a population of not less than 2,000 inhabitants and for which the full faith and credit of such political subdivision has been pledged; provided, that such political subdivision or its successor through merger, consolidation, or otherwise, has not within 5 years previous to the making of such investment, defaulted for more than 6 months in the payment of any part of the principal or interest of its bonded indebtedness.

(4) BONDS AND OBLIGATIONS OF POLITICAL SUBDIVISIONS LOCATED OUTSIDE THE STATE OF FLORIDA.—In bonds or other interest-bearing obligations of any incorporated county, city, or town located outside of the state, but within another state of the United States, which county, city, or town has, according to the federal census next preceding the date of making the investment a population of not less than 40,000 inhabitants and the indebtedness of which does not exceed 7 percent of the last preceding valuation of property for the purposes of taxation; provided, that the full faith and credit of such political subdivision shall have been pledged for the payment of the principal and interest of such bonds or obligations, and provided further, that such political subdivision or its successor, through merger, consolidation, or otherwise, has not within 15 years previous to the making of such investment, defaulted for more than 90 days in the payment of any part of the principal or interest of its bonded indebtedness.

(5) BONDS OR OBLIGATIONS OF FEDERAL LAND BANKS AND FARM CREDIT INSTITUTIONS.—In the bonds or other interest-bearing obligations of any federal land bank organized under any Act of Congress enacted prior to June 14, 1937, provided such bank is not in default in the payment of principal or interest on any of its obligations at the time of making the investment; and on any notes, bonds, debentures, or other similar obligations, consolidated or otherwise, issued by farm credit institutions pursuant to the Farm Credit Act of 1971, Pub. L. No. 92-181.

(6) BONDS OF RAILROAD COMPANIES.—

(a) Bonds bearing a fixed rate of interest secured by first mortgage, general mortgage, refunding mortgage, or consolidated mortgage which is a lien on real estate, rights or interest therein, leaseholds, right-of-way, trackage, or other fixed assets; provided, that such bonds have been issued or assumed by a qualified railroad company or guaranteed as to principal and interest by indorsement by a qualified railroad company or guaranteed as to principal and interest by indorsement, which guaranty has been assumed by a qualified railroad company.

(b) In bonds secured by first mortgage upon terminal, depot, or tunnel property, including buildings and appurtenances used in the service or transportation by one or more qualified railroad companies; provided that such bonds have been issued or assumed by a qualified railroad company or guaranteed as to principal and interest by indorsement by a qualified railroad company, or guaranteed as to principal and interest by indorsement, which guaranty has been assumed by a qualified railroad company.

(c) As used in this subsection, the words “qualified railroad company” means a railroad corporation other than a street railroad corporation which, at the date of the investment by the fiduciary, meets the following requirements:

1. It shall be a railroad corporation incorporated under the laws of the United States or of any state or commonwealth thereof or of the District of Columbia.

2. It shall own and operate within the United States not less than 500 miles of standard gauge railroad lines, exclusive of sidings.

3. Its railroad operating revenues derived from the operation of all railroad lines operated by it, including leased lines and lines owned or leased by a subsidiary corporation, all of the voting stock of which, except directors’ qualifying shares, is owned by it, for its fiscal year next preceding the date of the investment, shall have been not less than $10 million.

4. At no time during its fiscal year in which the investment is made, and its 5 fiscal years immediately prior thereto, shall it have been in default in the payment of any part of the principal or interest owing by it upon any part of its funded indebtedness.

5. In at least 4 of its 5 fiscal years immediately preceding the date of investment, its net income available for fixed charges shall have been at least equal to its fixed charges, and in its fiscal year immediately preceding the date of investment, its net income available for fixed charges shall have been not less than 11/4 times its fixed charges.

(d) As used in this subsection, the words “income available for fixed charges” mean the amount obtained by deducting from gross income all items deductible in ascertaining the net income other than contingent income interest and those constituting fixed charges as used in the accounting reports of common carriers as prescribed by the accounting regulations of the 1Interstate Commerce Commission.

(e) As used in this subsection, the words “fixed charges” mean rent for leased roads, miscellaneous rents, funded debt interest, and amortization of discount on funded debt.

(7) BONDS OF GAS, WATER, OR ELECTRIC COMPANIES.—In bonds issued by, or guaranteed as to principal and interest by, or assumed by, any gas, water, or electric company, subject to the following conditions:

(a) Gas, water, or electric companies by which such bonds are issued, guaranteed, or assumed, shall be incorporated under the laws of the United States or any state or commonwealth thereof or of the District of Columbia.

(b) The company shall be an operating company transacting the business of supplying water, electrical energy, artificial gas, or natural gas for light, heat, power, and other purposes, and provided that at least 75 percent of its gross operating revenue shall be derived from such business and not more than 15 percent of its gross operating revenues shall be derived from any other one kind of business.

(c) The company shall be subject to regulation by a public service commission, a public utility commission, or any other similar regulatory body duly established by the laws of the United States or any state or commonwealth or of the District of Columbia in which such company operates.

(d) The company shall have all the franchises necessary to operate in the territory in which at least 75 percent of its gross revenues are obtained, which franchises shall either be indeterminate permits of, or agreements with, or subject to the jurisdiction of, a public service commission or other duly constituted regulatory body, or shall extend at least 5 years beyond the maturity of the bonds.

(e) The company shall have been in existence for a period of not less than 8 fiscal years, and at no time within the period of 8 fiscal years immediately preceding the date of such investment shall such company have failed to pay punctually and regularly the matured principal and interest of all its indebtedness, direct, assumed, or guaranteed, but the period of life of the company, together with the period of life of any predecessor company, or company from which a major portion of its property was acquired by consolidation, merger, or purchase, shall be considered together in determining such required period.

(f) For a period of 5 fiscal years immediately preceding the date of the investment, net earnings shall have averaged per year not less than 2 times the average annual interest charges on its entire funded debt, applicable to that period and for the last fiscal year preceding the date of investment, such net earnings shall have been not less than 2 times such interest charges for that year.

(g) The bonds of any such company must be part of an issue of not less than $1 million and must be mortgage bonds secured by a first or refunding mortgage upon property owned and operated by the company issuing or assuming them or must be underlying mortgage bonds secured by property owned and operated by the companies issuing or assuming them. The aggregate principal amount of bonds secured by such first or refunding mortgage, plus the principal amount of all the underlying outstanding bonds, shall not exceed 60 percent of the value of the physical property owned, which shall be book value less such reserves for depreciation or retirement, as the company may have established, and subject to the lien of such mortgage or mortgages securing the total mortgage debt. If such mortgage is a refunding mortgage, it must provide for the retirement on or before the date of maturity of all bonds secured by prior liens on the property.

(h) As used in this subsection, the words “gross operating revenues and expenses” mean, respectively, the total amount earned from the operation of, and the total expenses of maintaining and operating, all property owned and operated by, or leased and operated by, such companies, as determined by the system of accounts prescribed by the Public Service Commission or other similar regulatory body having jurisdiction.

(i) As used in this subsection, the words “net earnings” mean the balance obtained by deducting from its gross operating revenues, its operating and maintenance expenses, taxes, other than federal and state income taxes, rentals, and provisions for depreciation, renewals and retirements of the physical assets of the company, and by adding to such balance its income from securities and miscellaneous sources, but not, however, exceeding 15 percent of such balance.

(8) BONDS OF TELEPHONE COMPANIES.—In bonds issued by, or guaranteed as to principal and interest by, or assumed by, any telephone company, subject to the following conditions:

(a) The telephone company by which such bonds are issued shall be incorporated under the laws of the United States or of any state or commonwealth thereof or of the District of Columbia and shall be engaged in the business of supplying telephone service in the United States and shall be subject to regulations by the Federal Communications Commission, a public service commission, a public utility commission, or any similar regulatory body duly established by the laws of the United States or of any state or commonwealth or of the District of Columbia in which such company operates.

(b) The company by which such bonds are issued, guaranteed, or assumed shall have been in existence for a period of not less than 8 fiscal years, and at no time within the period of 8 fiscal years immediately preceding the date of such investment shall such company have failed to pay punctually and regularly the matured principal and interest of all its indebtedness, direct, assumed, or guaranteed, but the period of life of the company, together with the period of life of any predecessor company, or company from which a major portion of its property was acquired by consolidation, merger, or purchase, shall be considered together in determining such required period. The company shall file with the Federal Communications Commission, or a public service commission or similar regulatory body having jurisdiction over it, and make public in each year a statement and a report giving the income account covering the previous fiscal year, and a balance sheet showing in reasonable detail the assets and liabilities at the end of the year.

(c) For a period of 5 fiscal years immediately preceding the investment, the net earnings of such telephone company shall have averaged per year not less than twice the average annual interest charges on its outstanding obligations applicable to that period, and for the last fiscal year preceding such investment, such net earnings shall have been not less than twice such interest charges for that year.

(d) The bonds must be part of an issue of not less than $5 million and must be mortgage bonds secured by a first or refunding mortgage upon property owned and operated by the company issuing or assuming them, or must be underlying mortgage bonds similarly secured. As of the close of the fiscal year preceding the date of the investment by the fiduciary, the aggregate principal amount of bonds secured by such first or refunding mortgage, plus the principal amount of all the underlying outstanding bonds, shall not exceed 60 percent of the value of the real estate and tangible personal property owned absolutely, which value shall be book value less such reserves for depreciation or retirement as the company may have established, and subject to the lien of such mortgage, or mortgages, securing the total mortgage debt. If such mortgage is a refunding mortgage, it must provide for the retirement, on or before the date of their maturity, of all bonds secured by prior liens on the property.

(e) As used in this subsection, the words “gross operating revenues and expenses” mean, respectively, the total amount earned from the operation of, and the total expenses of maintaining and operating all property owned and operated by, or leased and operated by, such company as determined by the system of accounts prescribed by the Federal Communications Commission, or any other similar federal or state regulatory body having jurisdiction in the matter.

(f) As used in this subsection, the words “net earnings” mean the balance obtained by deducting from the telephone company’s gross operating revenues its operating and maintenance expenses, provision for depreciation of the physical assets of the company, taxes, other than federal and state income taxes, rentals, and miscellaneous charges, and by adding to such balance its income from securities and miscellaneous sources but not, however, to exceed 15 percent of such balance.

(9) FIRST MORTGAGES.—In mortgages signed by one or more individuals or corporations, subject to the following conditions:

(a) If the taking of the mortgages as an investment for any particular trust, estate, or guardianship will not result in more than 40 percent of the then value of the principal of such trust, estate, or guardianship being invested in mortgages.

(b) Within 30 days preceding the taking of a mortgage as an investment, the property encumbered or to be encumbered thereby shall be appraised by two or more reputable persons especially familiar with real estate values. The fair market value of the property as disclosed by the appraisal of such persons shall be set forth in a writing dated and signed by them and in such writing they shall certify that their valuation of the property was made after an inspection of the same, including all buildings and other improvements.

(c) The mortgage shall encumber improved real estate located in the state and in or within 5 miles of the corporate limits of a city or town having a population of 2,000 or more, according to the federal census next preceding the date of making any such investment.

(d) The mortgage shall be or become, through the recordation of documents simultaneously filed for record, a first lien upon the property described therein prior to all other liens, except taxes previously levied or assessed but not due and payable at the time the mortgage is taken as an investment.

(e) The mortgage shall secure no indebtedness other than that owing to the executor, administrator, trustee, or guardian taking the same as an investment.

(f) The amount of the indebtedness secured by the mortgage shall not exceed 60 percent of the fair market value, as determined in accordance with the provisions of paragraph (b), of the property encumbered or to be encumbered by said mortgage.

(g) If the amount of the indebtedness secured by the mortgage is in excess of 50 percent of the fair market value, as determined in accordance with the provisions of paragraph (b), of the property encumbered or to be encumbered by said mortgage, then the mortgage shall require principal payments, at annual or more frequent intervals, sufficient to reduce by or before the expiration of 3 years from the date the mortgage is taken as an investment, the unpaid principal balance secured thereby to an amount not in excess of 50 percent of the fair market value of said property, as determined in accordance with the provisions of paragraph (b).

(h) The mortgage shall contain a covenant of the mortgagor to keep insured at all times the improvements on the real estate encumbered by said mortgage, with loss payable to the mortgagee, against loss and damage by fire, in an amount not less than the unpaid principal secured by said mortgage.

(i) Provided, however, that the foregoing limitations and requirements shall not apply to notes or bonds secured by mortgage or trust deed insured by the Federal Housing Administrator, and that notes or bonds secured by mortgage or trust deed insured by the Federal Housing Administrator are declared to be eligible for investment under the provisions of this chapter.

(10) LIFE INSURANCE.—Annuity or endowment contracts with any life insurance company which is qualified to do business in the state under the laws thereof.

(11) SAVINGS AND LOAN ASSOCIATIONS.—In savings share or investment share accounts of any federal savings and loan association chartered under the laws of the United States, and doing business in this state, and in the shares of any Florida building and loan association which is a member of the Federal Home Loan Bank System.

(12) SAVINGS ACCOUNTS, CERTIFICATES OF DEPOSIT; STATE AND NATIONAL BANKS.—In savings accounts and certificates of deposit in any bank chartered under the laws of the United States and doing business in this state, and in savings accounts and certificates of deposit in any bank chartered under the laws of this state.

(13) SAVINGS SHARE ACCOUNTS, CREDIT UNIONS.—In savings share accounts of any credit union chartered under the laws of the United States and doing business in this state, and savings share accounts of any credit union chartered under the laws of this state, provided the credit union is insured under the federal share insurance program or an approved state share insurance program.

In determining the qualification of investments under the requirements of this section, published statements of corporations or statements of reliable companies engaged in the business of furnishing statistical information on bonds may be used.

History.—s. 1, ch. 17949, 1937; CGL 1940 Supp. 7100(9); s. 1, ch. 28154, 1953; s. 1, ch. 63-111; s. 1, ch. 73-41; s. 2, ch. 74-92; s. 24, ch. 93-268.

1Note.—Abolished by s. 101, Pub. L. No. 104-88.



518.06 - Investment of fiduciary funds in loans insured by Federal Housing Administrator.

518.06 Investment of fiduciary funds in loans insured by Federal Housing Administrator.—Banks, savings banks, trust companies, building and loan associations, insurance companies, and guardians holding funds received from or currently in receipt of funds from the United States Department of Veterans Affairs to the extent of those funds alone, may:

(1) Make such loans and advances of credit, and purchases of obligations representing loans and advances of credit, as are insured by the Federal Housing Administrator, and obtain such insurance;

(2) Make such loans secured by real property or leasehold as the Federal Housing Administrator insures or makes a commitment to insure, and obtain such insurance.

History.—s. 1, ch. 17130, 1935; CGL 1936 Supp. 7100(1); s. 1, ch. 17980, 1937; s. 2, ch. 28154, 1953; s. 25, ch. 93-268.



518.07 - Investment of fiduciary funds in bonds, etc., issued by Federal Housing Administrator.

518.07 Investment of fiduciary funds in bonds, etc., issued by Federal Housing Administrator.—

(1) Banks, savings banks, trust companies, building and loan associations, insurance companies, guardians holding funds received from or currently in receipt of funds from the United States Department of Veterans Affairs to the extent of those funds alone, the state and its political subdivisions, all institutions and agencies thereof, with the approval of the officials or boards having supervision or management of same, may invest their funds and moneys in their custody or possession, eligible for investment, in notes or bonds secured by mortgage or trust deed insured by the Federal Housing Administrator, in debentures issued by the Federal Housing Administrator, and in securities issued by national mortgage associations.

(2) Such notes, bonds, debentures, and securities made eligible for investment may be used wherever, by statute of this state, collateral is required as security for the deposit of public or other funds; or deposits are required to be made with any public official or departments, or an investment of capital or surplus, or a reserve or other fund, is required to be maintained consisting of designated securities.

History.—s. 2, ch. 17130, 1935; CGL 1936 Supp. 7100(2); s. 2, ch. 17980, 1937; s. 3, ch. 28154, 1953; s. 26, ch. 93-268.



518.08 - Applicability of laws requiring security, etc.

518.08 Applicability of laws requiring security, etc.—No law of this state requiring security upon which loans or investments may be made, prescribing the nature, amount, or form of such security, prescribing or limiting interest rates upon loans or investments, limiting investments of capital or deposits, or prescribing or limiting the period for which loans or investments may be made, shall be deemed to apply to loans or investments made pursuant to ss. 518.06 and 518.07.

History.—s. 3, ch. 17130, 1935; CGL 1936 Supp. 7100(3).



518.09 - Housing bonds legal investments and security.

518.09 Housing bonds legal investments and security.—The state and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, all insurance companies, insurance associations, and other persons carrying on an insurance business, and guardians holding funds received from or currently in receipt of funds from the United States Department of Veterans Affairs to the extent of those funds alone may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by a housing authority pursuant to the Housing Authorities Law of this state (chapter 421), or issued by any public housing authority or agency in the United States, when such bonds or other obligations are secured by a pledge of annual contributions to be paid by the United States Government or any agency thereof, and such bonds and other obligations shall be authorized security for all public deposits; it being the purpose of this section to authorize any person, associations, political subdivisions, bodies, and officers, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension, and trust funds, and funds held on deposit, for the purchase of any bonds or other obligations; provided, however, that nothing contained in this section shall be construed as relieving any person from any duty of exercising reasonable care in selecting securities.

History.—ss. 1, 2, 3, ch. 19512, 1939; CGL 1940 Supp. 7100(3-nn); s. 4, ch. 28154, 1953; s. 27, ch. 93-268.



518.10 - Fiduciary defined as used in ss. 518.11-518.14.

518.10 Fiduciary defined as used in ss. 518.11-518.14.—For the purpose of ss. 518.11-518.14, a “fiduciary” is defined as an executor, administrator, trustee, guardian (except any guardian holding funds received from or currently in receipt of funds from the United States Department of Veterans Affairs, to the extent of those funds alone), or other person, whether individual or corporate, who by reason of a written agreement, will, court order, or other instrument has the responsibility for the acquisition, investment, reinvestment, exchange, retention, sale, or management of money or property of another.

History.—s. 5, ch. 28154, 1953; s. 28, ch. 93-268.



518.11 - Investments by fiduciaries; prudent investor rule.

518.11 Investments by fiduciaries; prudent investor rule.—

(1) A fiduciary has a duty to invest and manage investment assets as follows:

(a) The fiduciary has a duty to invest and manage investment assets as a prudent investor would considering the purposes, terms, distribution requirements, and other circumstances of the trust. This standard requires the exercise of reasonable care and caution and is to be applied to investments not in isolation, but in the context of the investment portfolio as a whole and as a part of an overall investment strategy that should incorporate risk and return objectives reasonably suitable to the trust, guardianship, or probate estate. If the fiduciary has special skills, or is named fiduciary on the basis of representations of special skills or expertise, the fiduciary is under a duty to use those skills.

(b) No specific investment or course of action is, taken alone, prudent or imprudent. The fiduciary may invest in every kind of property and type of investment, subject to this section. The fiduciary’s investment decisions and actions are to be judged in terms of the fiduciary’s reasonable business judgment regarding the anticipated effect on the investment portfolio as a whole under the facts and circumstances prevailing at the time of the decision or action. The prudent investor rule is a test of conduct and not of resulting performance.

(c) The fiduciary has a duty to diversify the investments unless, under the circumstances, the fiduciary believes reasonably it is in the interests of the beneficiaries and furthers the purposes of the trust, guardianship, or estate not to diversify.

(d) The fiduciary has a duty, within a reasonable time after acceptance of the trust, estate, or guardianship, to review the investment portfolio and to make and implement decisions concerning the retention and disposition of original preexisting investments in order to conform to the provisions of this section. The fiduciary’s decision to retain or dispose of an asset may be influenced properly by the asset’s special relationship or value to the purposes of the trust, estate, or guardianship, or to some or all of the beneficiaries, consistent with the trustee’s duty of impartiality, or to the ward.

(e) The fiduciary has a duty to pursue an investment strategy that considers both the reasonable production of income and safety of capital, consistent with the fiduciary’s duty of impartiality and the purposes of the trust, estate, or guardianship. Whether investments are underproductive or overproductive of income shall be judged by the portfolio as a whole and not as to any particular asset.

(f) The circumstances that the fiduciary may consider in making investment decisions include, without limitation, the general economic conditions, the possible effect of inflation, the expected tax consequences of investment decisions or strategies, the role each investment or course of action plays within the overall portfolio, the expected total return, including both income yield and appreciation of capital, and the duty to incur only reasonable and appropriate costs. The fiduciary may, but need not, consider related trusts, estates, and guardianships, and the income available from other sources to, and the assets of, beneficiaries when making investment decisions.

(2) The provisions of this section may be expanded, restricted, eliminated, or otherwise altered by express provisions of the governing instrument, whether the instrument was executed before or after the effective date of this section. An express provision need not refer specifically to this statute. The fiduciary is not liable to any person for the fiduciary’s reasonable reliance on those express provisions.

(3) Nothing in this section abrogates or restricts the power of an appropriate court in proper cases:

(a) To direct or permit the trustee to deviate from the terms of the governing instrument; or

(b) To direct or permit the fiduciary to take, or to restrain the fiduciary from taking, any action regarding the making or retention of investments.

(4) The following terms or comparable language in the investment powers and related provisions of a governing instrument shall be construed as authorizing any investment or strategy permitted under this section: “investments permissible by law for investment of trust funds,” “legal investments,” “authorized investments,” “using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital,” “prudent trustee rule,” “prudent person rule,” and “prudent investor rule.”

(5) This section applies to all existing and future fiduciary relationships subject to this section, but only as to acts or omissions occurring after October 1, 1993.

History.—s. 6, ch. 28154, 1953; s. 2, ch. 93-257; s. 26, ch. 97-98; s. 686, ch. 97-103.



518.112 - Delegation of investment functions.

518.112 Delegation of investment functions.—

(1) A fiduciary may delegate any part or all of the investment functions, with regard to acts constituting investment functions that a prudent investor of comparable skills might delegate under the circumstances, to an investment agent as provided in subsection (3), if the fiduciary exercises reasonable care, judgment, and caution in selecting the investment agent, in establishing the scope and specific terms of any delegation, and in reviewing periodically the agent’s actions in order to monitor overall performance and compliance with the scope and specific terms of the delegation.

(2)(a) The requirements of subsection (1) notwithstanding, a fiduciary that administers an insurance contract on the life or lives of one or more persons may delegate without any continuing obligation to review the agent’s actions, certain investment functions with respect to any such contract as provided in subsection (3), to any one or more of the following persons as investment agents:

1. The trust’s settlor if the trust is one described in s. 733.707(3);

2. Beneficiaries of the trust or estate, regardless of the beneficiary’s interest therein, whether vested or contingent;

3. The spouse, ancestor, or descendant of any person described in subparagraph 1. or subparagraph 2.;

4. Any person or entity nominated by a majority of the beneficiaries entitled to receive notice under paragraph (3)(b); or

5. An investment agent if the fiduciary exercises reasonable care, judgment, and caution in selecting the investment agent and in establishing the scope and specific terms of any delegation.

(b) The delegable investment functions under this subsection include:

1. A determination of whether the insurance contract was procured or effected in compliance with s. 627.404;

2. A determination of whether any insurance contract is or remains a proper investment;

3. The investigation of the financial strength of the life insurance company;

4. A determination of whether or not to exercise any policy option available under any insurance contracts;

5. A determination of whether or not to diversify such contracts relative to one another or to other assets, if any, administered by the fiduciary; or

6. An inquiry about changes in the health or financial condition of the insured or insureds relative to any such contract.

(c) Until the contract matures and the policy proceeds are received, a fiduciary that administers insurance contracts under this subsection is not obligated to diversify nor allocate other assets, if any, relative to such insurance contracts.

(3) A fiduciary may delegate investment functions to an investment agent under subsection (1) or subsection (2), if:

(a) In the case of a guardianship, the fiduciary has obtained court approval.

(b) In the case of a trust or estate, the fiduciary has given written notice, of its intention to begin delegating investment functions under this section, to all beneficiaries, or their legal representative, eligible to receive distributions from the trust or estate within 30 days of the delegation unless such notice is waived by the eligible beneficiaries entitled to receive such notice. This notice shall thereafter, until or unless the beneficiaries eligible to receive income from the trust or distributions from the estate at the time are notified to the contrary, authorize the trustee or legal representative to delegate investment functions pursuant to this subsection. This discretion to revoke the delegation does not imply under subsection (2) any continuing obligation to review the agent’s actions.

1. Notice to beneficiaries eligible to receive distributions from the trust from the estate, or their legal representatives shall be sufficient notice to all persons who may join the eligible class of beneficiaries in the future.

2. Additionally, as used herein, legal representative includes one described in s. 731.303, without any requirement of a court order, an attorney-in-fact under a durable power of attorney sufficient to grant such authority, a legally appointed guardian, or equivalent under applicable law, any living, natural guardian of a minor child, or a guardian ad litem.

3. Written notice shall be given as provided in part III of chapter 731 as to an estate, and as provided in s. 736.0109 and part III of chapter 736 as to a trust.

(4) If all requirements of subsection (3) are satisfied, the fiduciary shall not be responsible otherwise for the investment decisions nor actions or omissions of the investment agent to which the investment functions are delegated.

(5) The investment agent shall, by virtue of acceptance of its appointment, be subject to the jurisdiction of the courts of this state.

(6) In performing a delegated function, the investment agent shall be subject to the same standards as the fiduciary.

History.—s. 3, ch. 93-257; s. 8, ch. 97-240; s. 2, ch. 2010-172.



518.115 - Power of fiduciary or custodian to deposit securities in a central depository.

518.115 Power of fiduciary or custodian to deposit securities in a central depository.—

(1)(a) Notwithstanding any other provision of law, any fiduciary, as defined in s. 518.10, holding securities, as defined in 1s. 678.102(1), in its fiduciary capacity, and any bank or trust company holding securities as a custodian, managing agent, or custodian for a fiduciary, is authorized to deposit or arrange for the deposit of such securities in a clearing corporation, as defined in 1s. 678.102(3). When such securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation with any other such securities deposited in such clearing corporation by any person, regardless of the ownership of such securities, and certificates of small denomination may be merged into one or more certificates of larger denomination.

(b) A bank or a trust company so depositing securities with a clearing corporation shall be subject to such rules and regulations with respect to the making and maintenance of such deposit as, in the case of state-chartered institutions, the Financial Services Commission and, in the case of national banking associations, the Comptroller of the Currency may from time to time issue.

(c) Notwithstanding any other provisions of law, ownership of, and other interests in, the securities credited to such account may be transferred by entries on the books of said clearing corporation without physical delivery of any securities. The records of such fiduciary and the records of such bank or trust company acting as custodian, managing agent, or custodian for a fiduciary shall at all times show the name of the party for whose account the securities are so deposited. A bank or trust company acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by such bank or trust company in such clearing corporation for the account of such fiduciary. A fiduciary shall, on demand by any party to a judicial proceeding for the settlement of such fiduciary’s account or on demand by the attorney for such party, certify in writing to such party the securities deposited by such fiduciary in such clearing corporation for its account as such fiduciary.

(2) This section shall apply to any fiduciary holding securities in its fiduciary capacity, and to any bank or trust company holding securities as a custodian, managing agent, or custodian for a fiduciary, acting on June 18, 1974, or who thereafter may act regardless of the date of the agreement, instrument, or court order by which it is appointed and regardless of whether or not such fiduciary, custodian, managing agent, or custodian for a fiduciary owns capital stock of such clearing corporation.

History.—s. 1, ch. 74-224; s. 613, ch. 2003-261.

1Note.—Repealed by s. 25, ch. 98-11.



518.116 - Power of certain fiduciaries and custodians to deposit United States Government and agency securities with a Federal Reserve bank.

518.116 Power of certain fiduciaries and custodians to deposit United States Government and agency securities with a Federal Reserve bank.—

(1)(a) Notwithstanding any other provision of law, any fiduciary, as defined in s. 518.10, which is a bank or trust company holding securities in its fiduciary capacity, and any bank or trust company holding securities as a custodian, managing agent, or custodian for a fiduciary, is authorized to deposit or arrange for the deposit with the Federal Reserve Bank in its district of any securities, the principal and interest of which the United States Government or any department, agency, or instrumentality thereof has agreed to pay or has guaranteed payment, to be credited to one or more accounts on the books of said Federal Reserve Bank in the name of such bank or trust company to be designated fiduciary or safekeeping accounts, to which account other similar securities may be credited.

(b) A bank or trust company so depositing securities with a Federal Reserve Bank shall be subject to such rules and regulations with respect to the making and maintenance of such deposits as, in the case of state-chartered institutions, the Financial Services Commission and, in the case of national banking associations, the Comptroller of the Currency may from time to time issue. The records of such bank or trust company shall at all times show the ownership of the securities held in such account.

(c) Notwithstanding any other provision of law, ownership of, and other interests in, the securities credited to such account may be transferred by entries on the books of said Federal Reserve Bank without physical delivery of any securities. The records of such fiduciary and the records of such bank or trust company acting as custodian, managing agent, or custodian for a fiduciary shall at all times show the name of the party for whose account the securities are so deposited. A bank or a trust company acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by such bank or trust company with such Federal Reserve Bank for the account of such fiduciary. A fiduciary shall, on demand by any party to a judicial proceeding for the settlement of such fiduciary’s account or on demand by the attorney for such party, certify in writing to such party the securities deposited by such fiduciary with such Federal Reserve bank for its account as such fiduciary.

(2) This section shall apply to any fiduciary and to any bank or trust company holding securities as custodian, managing agent, or custodian for a fiduciary, acting on June 18, 1974, or who thereafter may act regardless of the date of the instrument or court order by which it is appointed.

History.—s. 2, ch. 74-224; s. 1, ch. 77-174; s. 614, ch. 2003-261.



518.117 - Permissible investments of fiduciary funds.

518.117 Permissible investments of fiduciary funds.—A fiduciary that is authorized by lawful authority to engage in trust business as defined in s. 658.12(20) may invest fiduciary funds in accordance with s. 660.417 so long as the investment otherwise complies with this chapter.

History.—s. 15, ch. 2006-217.



518.12 - Instrument creating or defining powers, duties of fiduciary not affected.

518.12 Instrument creating or defining powers, duties of fiduciary not affected.—Nothing contained in ss. 518.10-518.14 shall be construed as conferring a power of sale upon any fiduciary not possessing such power or as authorizing any departure from, or variation of, the express terms or limitations set forth in any will, agreement, court order, or other instrument creating or defining the fiduciary’s duties and powers, but the terms “legal investment” or “authorized investment” or words of similar import, as used in any such instrument, shall be taken to mean any investment which is permitted by the terms of s. 518.11.

History.—s. 7, ch. 28154, 1953; s. 1, ch. 57-120.



518.13 - Authority of court to permit deviation from terms of instrument creating trust not affected.

518.13 Authority of court to permit deviation from terms of instrument creating trust not affected.—Nothing contained in ss. 518.10-518.14 shall be construed as restricting the power of a court of proper jurisdiction to permit a fiduciary to deviate from the terms of any will, agreement, or other instrument relating to the acquisition, investment, reinvestment, exchange, retention, sale, or management of fiduciary property.

History.—s. 8, ch. 28154, 1953.



518.14 - Scope of ss. 518.10-518.13.

518.14 Scope of ss. 518.10-518.13.—The provisions of ss. 518.10-518.13 shall govern fiduciaries acting under wills, agreements, court orders, and other instruments now existing or hereafter made.

History.—s. 9, ch. 28154, 1953.



518.15 - Bonds or motor vehicle tax anticipation certificates, legal investments and security.

518.15 Bonds or motor vehicle tax anticipation certificates, legal investments and security.—Notwithstanding any restrictions on investments contained in any law of this state, the state and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks, building and loan associations, savings and loan associations, investment companies, and all persons carrying on an insurance business, and all executors, administrators, guardians, trustees, and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in bonds or motor vehicle anticipation certificates issued under authority of s. 18, Art. XII of the State Constitution of 1885 as adopted by s. 9(d) of Art. XII, 1968 revised constitution, and the additional provisions of s. 9(d), and such bonds or certificates shall be authorized security for all public deposits, including, but not restricted to, deposits as authorized in s. 17.57, it being the purpose of this act to authorize any person, firm or corporation, association, political subdivision, body, and officer, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension, and trust funds, and funds held on deposit, for the purchase of any such bonds or anticipation certificates, up to the amount as authorized by law to be invested in any type of security, including United States Government Bonds.

History.—s. 1, ch. 27990, 1953; s. 31, ch. 69-216; s. 615, ch. 2003-261.



518.151 - Higher education bonds or certificates, legal investments and security.

518.151 Higher education bonds or certificates, legal investments and security.—Notwithstanding any restrictions on investments contained in any law of this state, the state and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks, building and loan associations, savings and loan associations, investment companies, and all persons carrying on an insurance business, and all executors, administrators, guardians, trustees, and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in higher education bonds or certificates issued under authority of s. 19, Art. XII of the State Constitution of 1885 or of s. 9(a), Art. XII of the constitution as revised in 1968, as amended, and such bonds or certificates shall be authorized security for all public deposits, including, but not restricted to, deposits as authorized in s. 17.57, it being the purpose of this act to authorize any person, firm or corporation, association, political subdivision, body, and officer, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension, and trust funds, and funds held on deposit, for the purchase of any such bonds or certificates, up to the amount as authorized by law to be invested in any type of security, including United States Government Bonds.

History.—s. 1, ch. 65-443; s. 140, ch. 71-355; s. 616, ch. 2003-261.



518.152 - Puerto Rican bonds or obligations, legal investments and securities.

518.152 Puerto Rican bonds or obligations, legal investments and securities.—Notwithstanding any restrictions on investments contained in any law of this state, all public officers and public bodies of the state, counties, municipal corporations, and other political subdivisions; all banks, bankers, trust companies, savings banks, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business; all insurance companies, insurance associations and other persons carrying on an insurance business; all persons holding in trust any pension, health and welfare, and vacation funds; all administrators, executors, guardians, trustees, and other fiduciaries of any public, quasi-public, or private fund or estate; and all other persons authorized to invest in bonds or other obligations may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in bonds or other obligations issued by the Commonwealth of Puerto Rico, its agencies, authorities, instrumentalities, municipalities, or political subdivisions, provided such agency, authority, instrumentality, municipality, or political subdivision has not, within 5 years prior to the making of such investment, defaulted for more than 90 days in the payment of any part of the principal or interest of its bonded indebtedness. Such bonds or obligations shall be authorized security for all public deposits, including, but not restricted to, deposits as authorized in s. 17.57, it being the purpose of this section to authorize any person, firm, corporation, association, political subdivision, body, and officer, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or obligations up to the amount as authorized by law to be invested in any type of security, including United States Government Bonds. However, nothing contained in this section shall be construed as relieving any person from any duty of exercising reasonable care in selecting securities.

History.—s. 1, ch. 72-136; s. 617, ch. 2003-261.



518.16 - Chapter cumulative.

518.16 Chapter cumulative.—This chapter shall be cumulative to any other law providing for investments and security for public deposits.

History.—s. 2, ch. 27990, 1953; s. 11, ch. 28154, 1953.






Chapter 519 - EQUITY EXCHANGES

519.101 - Florida equity exchange feasibility study; structure, operation, and regulation.

519.101 Florida equity exchange feasibility study; structure, operation, and regulation.—

(1) There may be created one or more Florida equity exchanges, with one or more offices each, upon a determination by the Office of Financial Regulation of the Financial Services Commission that each such exchange has a reasonable promise of successful operation, will promote economic development, will produce net economic benefits in the state, and will not expose the public to undue risk of financial loss. This determination shall be based on the results of a feasibility study concerning the possible structure, operation, and regulation of each such exchange, to be carried out under the supervision of the office. Said feasibility study shall evaluate to what extent securities laws may limit the transferability of investments in which any exchange would deal; to what extent companies financed through securities in which the exchange would deal would prefer a stable group of investors; to what extent the particular investment objectives of potential participants in any exchange might be inconsistent with an exchange operation; and the possibility that the frequency of investment opportunities of the type in which an exchange would deal would be too low to economically operate any exchange. The determination of the office shall constitute a final order as defined in s. 120.52 and shall be subject to the provisions of chapter 120. Nothing in this section, however, shall be construed to require the expenditure of state funds for the purpose of conducting any such feasibility study. For the purposes of this section, the term “exchange” shall apply to any such Florida equity exchange proposed or created under this section.

(2) The purpose of the exchange shall be to provide a marketplace for the negotiation, arrangement, exchange, sale, purchase, brokerage, syndication, and underwriting, and all activities incidental thereto, of investment opportunities, in an institutionalized and, to the maximum extent possible, self-regulated fashion.

(3) Within 30 days following such determination, a committee shall be appointed to write the constitution and bylaws of the exchange. The office may provide technical assistance to the committee on the development of the constitution and bylaws of the exchange. The committee shall consist of 15 members, 11 members to be appointed by the Governor, 2 members to be appointed by the Speaker of the House of Representatives, and 2 members to be appointed by the President of the Senate. The chair shall be elected by a majority of the committee. The committee shall transmit such proposed constitution, bylaws, and other recommendations for the approval of the office no later than 90 days following the first meeting of the committee. In reviewing the constitution and the bylaws of the exchange, as well as any other recommendations made to the office by the committee, the office shall consider whether such constitution, bylaws, and recommendations are reasonably consistent with the public interest and the efficient functioning of the exchange. The office shall approve the constitution and bylaws of the exchange if he or she finds that they specifically describe the types of business that the exchange will conduct, that such business activities are not inconsistent with state or federal law, that the form of business organization of the exchange complies with statutory requirements, and that the interest of owners or members of the exchange would be adequately protected. The submission of the proposed constitution and bylaws to the office shall be deemed an application for a license and shall be subject to the provisions of s. 120.80(9).

(4) The exchange shall have full authority to function 60 days after its constitution and bylaws are approved by the office. The initial Board of Governors of the exchange shall consist of the members of the committee who shall serve until the first election pursuant to the constitution and bylaws. If the constitution and bylaws are disapproved by the office, the committee, in consultation with the office, shall have 60 days from the date of such disapproval within which to submit an acceptable constitution and bylaws.

(5) The constitution and bylaws of the exchange shall include provision that:

(a) There shall be no less than 9 nor more than 15 governors of the exchange, at least one-third of whom shall not be members of the exchange.

(b) The principal offices of each exchange and the principal offices of its members shall be located within this state for the purpose of conducting the type of business described in subsection (2). Any exchange may have such other offices around the state as it deems necessary from time to time, subject to a determination by the office that such additional offices will be necessary for the efficient operation of the exchange and will be in the public interest.

(c) All members and applicants for membership on the exchange shall submit all financial information reasonably required by the office.

(d) The exchange shall establish or participate in a security fund which shall be capitalized or underwritten in such form and amount as will reasonably protect persons transacting business through the exchange from any harm or loss occasioned by the insolvency of any member of the exchange. The formation of such security fund and the adequacy of the financial security provided thereby shall be subject to the approval of the Office of Financial Regulation based upon the types and amounts of transactions effected through the facilities of the exchange.

(e) Rules shall be adopted prescribing eligibility for membership and the voting power, duties, and rights to participate in the conduct and management of the affairs of the exchange by the members thereof, such rights and duties to include, without limitation, the manner and form of conducting business, financial stability requirements, dues, membership fees, resolution of dispute mechanisms, and all other matters necessary or appropriate to conduct any business permitted herein; however, such rules shall not impose any limit on the number of members of any such exchange. Any amendments to the constitution and bylaws shall be subject to the approval of the office.

(f) Elections to the Board of Governors of the exchange shall be held once every 2 years, with those persons receiving the greatest number of votes cast being elected thereto.

(6) If the exchange contemplated by this section is established, the office shall furnish the chairs of the finance and taxation committees of the Legislature with copies of its constitution and bylaws. Upon receipt of the constitution and bylaws, the Legislature shall consider what tax policy and tax exemptions are needed to facilitate successful operation of the exchange.

(7) If the exchange contemplated by this section is finally established, the Financial Services Commission shall forthwith adopt rules providing for the reimbursement by the exchange or any member thereof of the actual costs incurred by the office in connection with the regulation and supervision of the exchange. As used in this section, “actual costs” means all direct and indirect costs and expenses incurred by the office in connection with the exchange including, without limitation, general administrative costs, travel expenses, salaries, and other benefits given to persons involved in the regulation and supervision of the exchange. The office shall have the power to make any allocations that are deemed reasonable and necessary and may require the exchange or any members to pay interim assessments related to estimated final assessments.

(8) The Florida securities laws and rules shall apply to the exchange and to its members.

(9) The Financial Services Commission may establish limitations on investments in members of the exchange by any person or company, consistent with the public interest and the efficient functioning of the exchange.

History.—s. 2, ch. 86-152; s. 2, ch. 86-180; s. 2, ch. 86-218; s. 38, ch. 91-220; s. 245, ch. 96-410; s. 1171, ch. 97-103; s. 618, ch. 2003-261.






Chapter 520 - RETAIL INSTALLMENT SALES

Part I - MOTOR VEHICLE SALES FINANCE (ss. 520.01-520.14)

520.01 - Motor Vehicle Retail Sales Finance Act.

520.01 Motor Vehicle Retail Sales Finance Act.—Sections 520.01-520.10, 520.12, 520.125, and 520.13 may be cited as “The Motor Vehicle Retail Sales Finance Act.”

History.—s. 14, ch. 57-799; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 1, 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.02 - Definitions.

520.02 Definitions.—In this act, unless the context or subject matter otherwise requires:

(1) “Branch” means any location, other than a licensee’s principal place of business, at which a licensee operates or conducts business under this act or which a licensee owns or controls for the purpose of conducting business under this act.

(2) “Cash price” means the price at which a seller, in the ordinary course of business, offers to sell for cash the property or service that is the subject of the transaction. At the seller’s option, the term “cash price” may include the price of accessories, services related to the sale, service contracts, and taxes and fees for license, title, and registration of the motor vehicle. The term “cash price” does not include any finance charge.

(3) “Commission” means the Financial Services Commission.

(4) “Control person” means an individual, partnership, corporation, trust, or other organization that possesses the power, directly or indirectly, to direct the management or policies of a company, whether through ownership of securities, by contract, or otherwise. A person is presumed to control a company if, with respect to a particular company, that person:

(a) Is a director, general partner, or officer exercising executive responsibility or having similar status or functions;

(b) Directly or indirectly may vote 10 percent or more of a class of a voting security or sell or direct the sale of 10 percent or more of a class of voting securities; or

(c) In the case of a partnership, may receive upon dissolution or has contributed 10 percent or more of the capital.

(5) “Down payment” means the amount, including the value of any property used as a trade-in, paid to a seller to reduce the cash price of goods or services purchased in a credit sale transaction. A deferred portion of a down payment may be treated as part of the down payment if it is payable not later than the due date of the second otherwise regularly scheduled payment and is not subject to a finance charge.

(6) “Finance charge” means the cost of consumer credit as a dollar amount. The term “finance charge” includes any charge payable directly or indirectly by the buyer and imposed directly or indirectly by the seller as an incident to or a condition of the extension of credit. The term “finance charge” does not include any charge of a type payable in a comparable cash transaction.

(7) “Guaranteed asset protection product” means a loan, lease, or retail installment contract term, or modification or addendum to a loan, lease, or retail installment contract, under which a creditor agrees to waive a customer’s liability for payment of some or all of the amount by which the debt exceeds the value of the collateral. Such a product is not insurance for purposes of the Florida Insurance Code. This subsection also applies to all guaranteed asset protection products issued before October 1, 2008.

(8) “Holder” of a retail installment contract means the retail seller of a motor vehicle retail installment contract or an assignee of such contract.

(9) “Mobile home” means a structure, transportable in one or more sections, which is 8 body feet or more in width and is 32 body feet or more in length, designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein.

(10) “Motor vehicle” means any device or vehicle, including automobiles, motorcycles, motor trucks, trailers, mobile homes, and all other vehicles operated over the public highways and streets of this state and propelled by power other than muscular power, but excluding traction engines, road rollers, implements of husbandry and other agricultural equipment, and vehicles which run only upon a track.

(11) “Motor vehicle retail installment seller” or “seller” means a person engaged in the business of selling motor vehicles to retail buyers in retail installment transactions.

(12) “Office” means the Office of Financial Regulation of the commission.

(13) “Official fees” means fees and charges prescribed by law which actually are or will be paid to public officials for determining the existence of, or for perfecting, releasing, or satisfying, any security related to the credit transaction, or the premium payable for any insurance in lieu of perfecting any security interest otherwise required by the creditor in connection with the transaction, if the premium does not exceed the fees and charges which would otherwise be payable to public officials.

(14) “Person” means an individual, partnership, corporation, association, and any other group however organized.

(15) “Principal place of business” means the physical location designated on the licensee’s application for licensure, unless otherwise designated as required by this chapter.

(16) “Retail buyer” or “buyer” means a person who buys a motor vehicle from a seller not principally for the purpose of resale, and who executes a retail installment contract in connection therewith or a person who succeeds to the rights and obligations of such person.

(17) “Retail installment contract” or “contract” means an agreement, entered into in this state, pursuant to which the title to, or a lien upon the motor vehicle, which is the subject matter of a retail installment transaction, is retained or taken by a seller from a retail buyer as security, in whole or in part, for the buyer’s obligation. The term includes a conditional sales contract and a contract for the bailment or leasing of a motor vehicle by which the bailee or lessee contracts to pay as compensation for its use a sum substantially equivalent to or in excess of its value and by which it is agreed that the bailee or lessee is bound to become, or for no further or a merely nominal consideration, has the option of becoming, the owner of the motor vehicle upon full compliance with the provisions of the contract.

(18) “Retail installment transaction” means any transaction evidenced by a retail installment contract entered into between a retail buyer and a seller wherein the retail buyer buys a motor vehicle from the seller at a deferred payment price payable in one or more deferred installments.

(19) “Sales finance company” means a person engaged in the business of purchasing retail installment contracts from one or more sellers. The term includes, but is not limited to, a bank or trust company, if so engaged. The term does not include the pledge of an aggregate number of such contracts to secure a bona fide loan thereon.

(20) Words in the singular include the plural and vice versa.

History.—s. 1, ch. 57-799; s. 1, ch. 59-456; s. 1, ch. 61-117; s. 1, ch. 63-101; ss. 12, 35, ch. 69-106; s. 1, ch. 69-370; s. 198, ch. 71-377; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 21, ch. 80-256; s. 1, ch. 81-102; s. 400, ch. 81-259; s. 2, ch. 81-318; s. 1, ch. 83-123; ss. 2, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 6, ch. 99-164; s. 619, ch. 2003-261; s. 40, ch. 2006-213; s. 1, ch. 2008-75.



520.03 - Licenses.

520.03 Licenses.—

(1) A person may not engage in the business of a motor vehicle retail installment seller or operate a branch of such business without a license as provided in this section; however, a bank, trust company, savings and loan association, or credit union authorized to do business in this state is not required to obtain a license under this part. If a motor vehicle retail installment seller has more than one location in the same county, only one license shall be required for that county.

(2) An application for a license under this part must be submitted to the office in such form as the commission may prescribe by rule. The commission may require each applicant to provide any information reasonably necessary to determine the applicant’s eligibility for licensure. The applicant shall also provide information that the office requires concerning any officer, director, control person, member, partner, or joint venturer of the applicant or any person having the same or substantially similar status or performing substantially similar functions or any individual who is the ultimate equitable owner of a 10-percent or greater interest in the applicant. The office may require information concerning any such applicant or person, including, but not limited to, his or her full name and any other names by which he or she may have been known, age, social security number, residential history, qualifications, educational and business history, and disciplinary and criminal history. If the office determines that an application should be granted, it shall issue the license for a period not to exceed 2 years. A nonrefundable application fee of $175 shall accompany an initial application for the principal place of business and each application for a branch location of a retail installment seller who is required to be licensed under this chapter. An application is considered received for purposes of s. 120.60 upon receipt of a completed application form as prescribed by commission rule, a nonrefundable application fee of $175, and any other fee prescribed by law.

(3) The nonrefundable renewal fee for a motor vehicle retail installment seller license shall be $175. The commission shall establish by rule biennial licensure periods and procedures for renewal of licenses. A license that is not renewed by the end of the biennium established by the commission shall revert from active to inactive status. An inactive license may be reactivated within 6 months after becoming inactive upon filing a completed reactivation form, payment of the nonrefundable renewal fee, and payment of a reactivation fee equal to the nonrefundable renewal fee. A license that is not reactivated within 6 months after becoming inactive automatically expires.

(4) A licensee may not transact business as a motor vehicle retail installment seller except under the name by which it is licensed. Licenses issued under this part are not transferable or assignable.

(5) The office may deny an initial application for a license under this part if the applicant or any officer, director, control person, member, partner, or joint venturer of the applicant is the subject of a pending criminal prosecution or governmental enforcement action, in any jurisdiction, until conclusion of such criminal prosecution or enforcement action.

(6) Each seller shall designate and maintain an agent in this state for service of process.

History.—s. 2, ch. 57-799; s. 2, ch. 59-456; ss. 12, 35, ch. 69-106; s. 138, ch. 71-355; s. 1, ch. 73-276; s. 3, ch. 73-326; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 150, ch. 79-164; ss. 2, 21, ch. 80-256; s. 2, ch. 81-318; ss. 1, 9, ch. 82-70; s. 1, ch. 87-91; ss. 3, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 7, ch. 99-164; s. 620, ch. 2003-261; s. 41, ch. 2006-213.



520.07 - Requirements and prohibitions as to retail installment contracts.

520.07 Requirements and prohibitions as to retail installment contracts.—

(1)(a) A retail installment contract shall be in writing, shall be signed by both the buyer and the seller, and shall be completed as to all essential provisions prior to the signing of the contract by the buyer.

(b) The printed portion of the contract, other than instructions for completion, shall be in at least 6-point type. The contract shall contain:

1. A specific statement that liability insurance coverage for bodily injury and property damage caused to others is not included, if that is the case; and

2. The following notice in substantially this form:

Notice to the Buyer

a. Do not sign this contract before you read it or if it contains any blank spaces.

b. You are entitled to an exact copy of the contract you sign. Keep it to protect your legal rights.

(c) The seller shall deliver to the buyer, or mail to the buyer at his or her address shown on the contract, a copy of the contract signed by the seller. Before the transaction is consummated, a copy of the retail installment contract, or a separate statement by which the disclosures required by this section are made and on which the buyer and seller are identified, shall be delivered to the buyer. Until the seller has delivered or mailed to the buyer a copy of the retail installment contract, a buyer who has not received delivery of the motor vehicle shall have the right to rescind the agreement and to receive a refund of all payments made and return of all goods traded in to the seller on account of or in contemplation of the contract or, if such goods cannot be returned, the value thereof. Any acknowledgment by the buyer of delivery of a copy of the contract, if contained in the contract, shall appear directly above or adjacent to the buyer’s signature.

(d) The contract shall contain the names of the seller and the buyer, the place of business of the seller, the residence or place of business of the buyer as specified by the buyer, and a description of the motor vehicle including its make, year model, and model and identification number or marks.

(2) The contract shall contain the following:

(a) Amount financed.—The “amount financed,” using that term, and a brief description such as “the amount of credit provided to you or on your behalf.” The amount financed is calculated by:

1. Determining the cash price, and subtracting any down payment;

2. Adding any other amounts that are financed by the creditor and that are not part of the finance charge, including any additional amount financed in a retail installment contract to discharge a security interest, lien, or lease interest on a motor vehicle traded in in connection with the contract; and

3. Subtracting any prepaid finance charge.

(b) Finance charge.—The “finance charge,” using that term, and a brief description such as “the dollar amount the credit will cost you.”

(c) Total of payments.—The “total of payments,” using that term, and a descriptive explanation such as “the amount you will have paid when you have made all scheduled payments.”

(d) Total sale price.—In a credit sale, the “total sale price,” using that term, and a descriptive explanation, including the amount of any down payment, such as “the total price of your purchase on credit, including your down payment of $ .” The total sale price is the sum of the cash price, the items described in subparagraph (a)2., and the finance charge disclosed under paragraph (b).

(e) Payment details.—The number of scheduled payments, the amount of each payment, and the date of the first payment.

Except for the requirement in subsection (3) that a separate written itemization of the amount financed be provided, a contract which complies with the federal Truth in Lending Act, 15 U.S.C. ss. 1601 et seq., or any accompanying regulations shall be deemed to comply with the provisions of this subsection and subsection (3). However, in any proceeding to enforce the provisions of this section, the burden of alleging and proving compliance with the federal Truth in Lending Act shall be on the party claiming compliance.

(3) The seller shall provide a separate written itemization of the amount financed, which itemization shall disclose the following:

(a) The cash price;

(b) The amount of down payment;

(c) The difference between the amounts disclosed under paragraphs (a) and (b);

(d) The amounts, if any, included for insurance and other benefits, specifying the types of coverages and benefits; and

(e) Any taxes and official fees not included in the cash price.

The itemization required by this subsection may appear on a disclosure statement separate from all other material, or it may be placed on the same document with the contract or other information so long as it is clearly and conspicuously segregated from everything else on the document.

(4) The amount, if any, included for insurance which may be purchased by the holder of the retail installment contract may not exceed the applicable premiums chargeable in accordance with the rates filed with the Office of Insurance Regulation of the commission. If dual interest insurance on the motor vehicle is purchased by the holder, it shall, within 30 days after execution of the retail installment contract, send or cause to be sent to the buyer a policy or policies or certificate of insurance, written by an insurance company authorized to do business in this state, clearly setting forth the amount of the premium, the kind or kinds of insurance, the coverages, and all the terms, exceptions, limitations, restrictions, and conditions of the contract or contracts of insurance. Nothing in this act shall impair or abrogate the right of a buyer, as defined herein, to procure insurance from an agent and company of his or her own selection as provided by the insurance laws of this state; and nothing contained in this act shall modify, amend, alter, or repeal any of the insurance laws of the state, including any such laws enacted by the 1957 Legislature.

(5) If any insurance is canceled, or the premium adjusted, unearned insurance premium refunds received by the holder and any unearned finance charges thereon shall, at his or her option, be credited to the final maturing installments of the contract or paid to the buyer, except to the extent applied toward payment for similar insurance protecting the interests of the buyer and the holder, or either of them. The finance charge on the original transaction shall be separately computed:

(a) With the premium for the canceled or adjusted insurance included in the “amount financed”; and

(b) With the premium for the canceled insurance or the amount of the premium adjustment excluded from the “amount financed.”

The difference in the finance charge resulting from these computations shall be the portion of the finance charge attributable to the canceled or adjusted insurance, and the unearned portion thereof shall be determined by the use of the rule of 78ths. “Cancellation of insurance” occurs at such time as the seller or holder receives from the insurance carrier the proper refund of unearned insurance premiums.

(6) The holder may, if the contract or refinancing agreement so provides, collect a delinquency and collection charge on each installment in default for a period not less than 10 days in an amount not in excess of 5 percent of each installment. In addition to such delinquency and collection charge, the contract may provide for the payment of reasonable attorney’s fees when such contract is referred for collection to an attorney not a salaried employee of the holder of the contract, plus the court costs.

(7) No retail installment contract shall be signed by any party thereto when it contains blank spaces to be filled in after it has been signed, except that, if delivery of the motor vehicle is not made at the time of the execution of the contract, the identifying numbers or marks of the motor vehicle or similar information and the due date of the first installment may be inserted in the contract after its execution. The buyer’s written acknowledgment, conforming to the requirements of paragraph (1)(c), of delivery of a copy of a contract shall be presumptive proof of such delivery, that the contract when signed did not contain any blank spaces except as herein provided, and of compliance with this section in any action or proceeding by or against the holder of the contract.

(8)(a) Upon written request from the buyer, the holder of a retail installment contract shall give or forward to the buyer a written statement of the dates and amounts of payments and the total amount unpaid under such contract. A buyer shall be given a written receipt for any payment when made in cash.

(b) When a motor vehicle retail installment contract is paid in full, the holder shall ensure that the contract or title reflects that the lien has been satisfied or released and shall ensure that evidence of satisfaction is provided to the borrower or payor.

(9) The office may order a seller to refund any amounts assessed and charged on a retail installment contract which exceed the maximum charges provided by this act or by rules of the commission.

(10) A retail installment contract may provide that if a buyer rejects or revokes acceptance of the motor vehicle and asserts a security interest in the motor vehicle based on the ground of rightful rejection or justifiable revocation, the buyer must take one of the following actions:

(a) Post a bond in the amount of the disputed balance; or

(b) Deposit all accrued, and thereafter accruing, installment payments into the registry of a court of competent jurisdiction.

The cost of a bond posted under this subsection is awardable to the buyer in the proceedings. When the provisions of chapter 681 apply, this subsection shall not apply.

(11) In conjunction with entering into any new retail installment contract or contract for a loan, a motor vehicle retail installment seller as defined in s. 520.02, a sales finance company as defined in s. 520.02, or a retail lessor as defined in s. 521.003, and any assignee of such an entity, may offer, for a fee or otherwise, optional guaranteed asset protection products in accordance with this chapter. The motor vehicle retail installment seller, sales finance company, retail lessor, or assignee may not require the purchase of a guaranteed asset protection product as a condition for making the loan. In order to offer any guaranteed asset protection product, a motor vehicle retail installment seller, sales finance company, or retail lessor, and any assignee of such an entity, shall comply with the following:

(a) The cost of any guaranteed asset protection product, with respect to any loan covered by the guaranteed asset protection product, shall not exceed the amount of the indebtedness.

(b) Any contract or agreement pertaining to a guaranteed asset protection product shall be governed by this section.

(c) A guaranteed asset protection product is considered an obligation of any person that purchases or otherwise acquires the loan contract covering such product.

(d) An entity providing guaranteed asset protection products shall provide readily understandable disclosures that explain in detail eligibility requirements, conditions, refunds, and exclusions. The disclosures must provide that the purchase of the product is optional. The disclosures must be in plain language and of a typeface and size that are easy to read.

(e) An entity must provide a copy of the executed guaranteed asset protection product contract to the buyer. The entity bears the burden of proving the contract was provided to the buyer.

(f) An entity may not offer a contract for a guaranteed asset protection product that contains terms giving the entity the right to unilaterally modify the contract unless:

1. The modification is favorable to the buyer and is made without additional charge to the buyer; or

2. The buyer is notified of any proposed change and is provided a reasonable opportunity to cancel the contract without penalty before the change goes in effect.

(g) If a contract for a guaranteed asset protection product is terminated, the entity shall refund to the buyer any unearned fees paid for the contract unless the contract provides otherwise. A refund is not due to a consumer who receives a benefit under such product. In order to receive a refund, the buyer must notify the entity of the event terminating the contract and request a refund within 90 days after the occurrence of the event terminating the contract. An entity may offer a buyer a contract that does not provide for a refund only if the entity also offers that buyer a bona fide option to purchase a comparable contract that provides for a refund.

History.—s. 6, ch. 57-799; s. 6, ch. 59-456; ss. 13, 35, ch. 69-106; s. 2, ch. 69-370; s. 3, ch. 76-168; s. 1, ch. 77-245; s. 1, ch. 77-457; s. 218, ch. 79-400; ss. 5, 21, ch. 80-256; s. 2, ch. 81-318; s. 2, ch. 83-123; s. 95, ch. 85-81; s. 1, ch. 85-207; ss. 4, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 2, ch. 95-234; s. 687, ch. 97-103; s. 8, ch. 99-164; s. 2, ch. 2000-127; s. 621, ch. 2003-261; s. 2, ch. 2008-75.



520.08 - Finance charge limitation.

520.08 Finance charge limitation.—

(1) Notwithstanding the provisions of any other law, the finance charge, exclusive of insurance, shall not exceed the following rates:

(a) Class 1. Any new motor vehicle designated by the manufacturer by a year model not earlier than the year in which the sale is made—$10 per $100 per year.

(b) Class 2. Any new motor vehicle not in Class 1 and any used motor vehicle designated by the manufacturer by a year model of the same or not more than 2 years prior to the year in which the sale is made—$11 per $100 per year.

(c) Class 3. Any used motor vehicle not in Class 2 and designated by the manufacturer by a year model not more than 4 years prior to the year in which the sale is made—$15 per $100 per year.

(d) Class 4. Any used motor vehicle not in Class 2 or Class 3 and designated by the manufacturer by a year model more than 4 years prior to the year in which the sale is made—$17 per $100 per year.

(2) Such finance charge shall be computed on the amount financed as determined under s. 520.07(2) on contracts payable in successive monthly payments substantially equal in amount. Such finance charge may be computed on the basis of a full month for any fractional-month period in excess of 10 days. A minimum finance charge of $25 may be charged on any retail installment transaction.

(3) When a retail installment contract provides for unequal or irregular installment payments, the finance charge may be at a rate which will provide the same yield as is permitted on monthly payment contracts under subsections (1) and (2) having due regard for the schedule of payment.

(4) Any holder may purchase or acquire or agree to purchase or acquire from any seller any contract on such terms and conditions as may be agreed upon between them. Filing of the assignment, notice to the buyer of the assignment, and any requirement that the holder maintain dominion over the payments or the motor vehicle if repossessed shall not be necessary to the validity of a written assignment of a contract as against creditors, subsequent purchasers, pledgees, mortgagees, and lien claimants of the seller. Unless the buyer has notice of the assignment of her or his contract, payment thereunder made by the buyer to the last known holder of such contract shall be binding upon all subsequent holders.

(5) The provisions of subsection (1) shall not apply to any retail installment contract for the purchase of a mobile home, titled as a motor vehicle, when such contract is entered into pursuant to a commitment to guarantee issued by the United States Department of Veterans Affairs or pursuant to a commitment to insure issued by the Federal Housing Administration.

(6) As amended by chapter 79-592, Laws of Florida, chapter 79-274, Laws of Florida, which amended paragraph (1)(a):

(a) Shall apply only to loans, advances of credit, or lines of credit made on or subsequent to July 1, 1979, and to loans, advances of credit, or lines of credit made prior to that date if the lender has the legal right to require full payment or to adjust or modify the interest rate, by renewal, assumption, reaffirmation, contract, or otherwise; and

(b) Shall not be construed as diminishing the force and effect of any laws applying to loans, advances of credit, or lines of credit, other than to those mentioned in paragraph (a) of this subsection, completed prior to July 1, 1979.

History.—s. 7, ch. 57-799; s. 7, ch. 59-456; s. 3, ch. 69-370; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 1, ch. 78-312; ss. 5, 15, ch. 79-274; s. 1, ch. 79-592; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 5, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 29, ch. 93-268; s. 688, ch. 97-103.



520.085 - Simple-interest contracts.

520.085 Simple-interest contracts.—

(1) A retail installment contract under The Motor Vehicle Retail Sales Finance Act may provide that the rate of finance charge be calculated on a simple-interest basis subject to the following provisions:

(a) Instead of a finance charge computed on the amount financed as determined under s. 520.07(2), the seller may compute the finance charge at a simple-interest rate equivalent to the finance charge permitted by s. 520.08 on the unpaid balance as it changes from time to time or by any other method. For the purposes of this section, the class of motor vehicle shall be determined at the time of execution of the retail installment contract.

(b) The language in s. 520.08(2) which provides that the finance charge may be computed on the basis of a full month for any fractional-month period in excess of 10 days shall not be applicable to a simple-interest contract.

(c) The provisions of s. 520.09 which prescribe a refund credit upon prepayment in full before maturity of the unpaid balance of a retail installment contract shall not be applicable to a simple-interest contract. However, the lender may impose an acquisition charge, not to exceed $75, for services performed on behalf of the borrower for processing the retail installment contract if the contract is paid in full within 6 months after the effective date of the contract.

(d) In the event the unpaid balance of a retail installment contract is extended, deferred, renewed, or restated, the holder may compute the refinance charge in accordance with the provisions of this section.

(e) Notwithstanding any provisions of The Motor Vehicle Retail Sales Finance Act or any other law to the contrary, the finance charge percentage rate included in a retail installment sale contract representing the sale of a motor vehicle primarily for business or commercial use may vary, but no higher than the limits set forth in s. 520.08, during the term of the contract pursuant to a formula or index set forth therein (such as a prime rate or commercial paper rate quoted by one or more banking institutions or the highest prime rate reported effective on the date in question by The Wall Street Journal) that is made readily available to and verifiable by the buyer and is beyond the control of the holder of the contract. For the purpose of disclosing the amount of finance charge and time balance and setting forth a payment schedule of equal successive monthly installments, such amounts may be calculated using the finance charge percentage rate applicable to the transaction as of the date of execution of the contract, notwithstanding the fact that such finance charge percentage may increase or decrease over the term of the contract according to a formula or index set forth in the contract.

(2) The holder of a simple-interest contract, upon the request of the buyer, may defer the scheduled due date of all or any part of any installment payment, and may collect a $15 fee for such deferment. The holder may also require the buyer to extend any insurance coverage required by the simple-interest contract, or require the buyer to reimburse the holder for any costs incurred by the holder for extending such coverage. With the buyer’s approval, the holder may extend any optional insurance coverage purchased in connection with the simple-interest contract and may charge the buyer for the costs of extending such optional insurance. A holder may not collect the $15 deferment fee unless this deferment option was provided for in the simple-interest contract. The holder shall disclose in the simple-interest contract and any offer to exercise the deferment option that, in addition to the $15 deferment fee and the costs of extending required or optional insurance, the buyer will also be required to pay additional finance charges as a result of exercising the deferment option.

History.—s. 1, ch. 85-93; s. 1, ch. 86-286; ss. 6, 35, 36, ch. 90-103; s. 1, ch. 91-91; s. 4, ch. 91-429; s. 9, ch. 99-164.



520.09 - Credit upon anticipation of payments.

520.09 Credit upon anticipation of payments.—Notwithstanding the provisions of any retail installment contract to the contrary, any buyer may pay in full at any time before maturity the debt of any retail installment contract and in so paying such debt shall receive a refund credit thereon for such anticipation of payments. The amount of such refund shall represent at least as great a proportion of the finance charge after first deducting from such finance charge an acquisition cost of $25, as the sum of the monthly balances after the month in which prepayment is made, bears to the sum of all the monthly balances under the schedule of payments in the contract. Where the amount of credit is less than $1 no refund need be made.

History.—s. 8, ch. 57-799; s. 4, ch. 69-370; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.10 - Refinancing retail installment contract.

520.10 Refinancing retail installment contract.—The holder of a contract, upon request by the buyer, may extend the scheduled due date of all or any part of any installment or installments or deferred payment or payments or renew or restate the unpaid balance of such contract, the amount of the installments, and the time schedule therefor and may collect for such extension, deferment, renewal, or restatement a refinance charge computed as follows: In the event the unpaid balance of the contract is extended, deferred, renewed, or restated, the holder may compute the refinance charge on such amount, by adding to the unpaid balance the cost for insurance and other benefits incidental to the refinancing plus any accrued delinquency and collection charges, after deducting any refund which may be due the buyer at the time of the renewal or restatement by prepayment pursuant to s. 520.09, at the rate of the finance charge specified in s. 520.08(1) and by reclassifying the motor vehicle by its then year model, for the term of the refinancing agreement, but otherwise subject to the provisions of this act governing computation of the original finance charge. The provisions of this act relating to minimum finance charges under s. 520.08(2) and acquisition costs under the refund schedule in s. 520.09 shall not apply in calculating refinance charges on the contract extended, deferred, renewed, or restated. If all unpaid installments are deferred, the holder may, at her or his election, charge and collect for such deferment an amount equal to the difference between the refund required for prepayment in full under s. 520.09 as of the scheduled due date of the first deferred installment and the refund required for prepayment in full as of 1 month prior to said date times the number of months in which no scheduled payment is made.

History.—s. 9, ch. 57-799; s. 8, ch. 59-456; s. 5, ch. 69-370; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 6, 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 689, ch. 97-103.



520.12 - Penalties.

520.12 Penalties.—

(1) Any person who willfully and intentionally violates any provision of s. 520.995 or engages in the business of a retail installment seller without obtaining a license as required by this part is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) In the case of a willful violation of this part with respect to any retail installment sale, the buyer may recover from the person committing such violation, or may set off or counterclaim in any action against the buyer by such person, an amount equal to any finance charge and any fees charged to the buyer by reason of delinquency, plus attorney’s fees and costs incurred by the buyer to assert rights under this part.

(3) Subsection (2) does not apply to any violation of the requirement in s. 520.07(1)(c) that the seller deliver or mail to the buyer a copy of the contract signed by the seller, if the seller delivered to the buyer at the time the buyer signed the contract an exact copy of the contract that the buyer signed.

History.—s. 11, ch. 57-799; s. 9, ch. 59-456; s. 491, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; s. 5, ch. 87-91; ss. 7, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 32, ch. 2001-196.



520.125 - Variable rate contracts; mobile homes.

520.125 Variable rate contracts; mobile homes.—A retail installment contract for the purchase of a mobile home may provide that the rate of finance charge may be adjusted at stated regular intervals, in which case the retail installment contract shall be subject to the following provisions:

(1) Instead of a finance charge computed on the amount financed as determined under s. 520.07(2), the seller may compute the finance charge on the unpaid balance as it changes from time to time or by any other method. For purposes of this section, the class of any mobile home as provided in s. 520.08(1) shall be determined at the time of execution of the retail installment contract.

(2) Adjustments to the rate of finance charge shall be based on changes in the monthly average yield on United States Treasury securities adjusted to a constant maturity of 5 years as published in the Federal Reserve Bulletin, multiplied by 2.0, hereinafter referred to as “index value.”

(3) Adjustments to the rate of finance charge may not exceed 0.5 percent a year for any 6-month period. The maximum net adjustment over the term of the retail installment contract shall not exceed 5 percentage points.

(4) The rate of finance charge shall not increase or decrease during the 6-month period beginning with the date of execution of the contract, and at least 6 months shall elapse between changes.

(5) Subject to the limitations prescribed by this section, the adjustments, either up or down, to the rate of finance charge on each rate adjustment date shall be equal:

(a) For an initial adjustment, to the difference between the index value for the third calendar month preceding the month in which the rate adjustment date falls and the index value for the month of execution of the retail installment contract.

(b) For an adjustment after the initial adjustment, to the difference between the index value for the third calendar month preceding the month in which the rate adjustment date falls and the index value for the third calendar month preceding the month in which the immediately preceding rate adjustment date fell.

(6) Any increase in the rate of finance charge permitted by this section may be waived at the option of the seller. Subject to the limitations prescribed in this section, decreases in the rate of finance charge are mandatory in the event of any decrease in the index value exceeding one-tenth of 1 percentage point in any 6-month period. If the seller and buyer agree in writing to impose limitations on the frequency or amount of increases in the rate of finance charge which are less than the limitations permitted under this section, those limitations shall also apply to decreases in the rate of finance charge. Changes in the index value which are not taken may be accumulated by the seller in the case of an increase, and shall be accumulated in the case of a decrease, and taken at a later time or used to offset other changes. Such changes shall not exceed the maximum provided in subsection (3).

(7) By written agreement of the buyer and the seller, adjustments to the rate of finance charge may result in changes in the amount of any installment payment due under the retail installment contract, changes in the term of the retail installment contract, or a combination of such changes in amount and term.

(8) The buyer and seller may agree in writing that any change in the amount of any installment payment which results from an adjustment to the rate of finance charge may be applied to any subsequent installment payments. Adjustments to the amount of the installment payments may be made less frequently than adjustments to the rate of finance charge.

(9) The seller shall send the buyer written notice of any rate adjustment by United States mail, at least 35 days prior to the effective date of the new rate. The notification shall include:

(a) The current and new rates of finance charge.

(b) The index value used to calculate the new change in the rate of finance charge and the index value for the month of execution of the retail installment contract or, for adjustments after the initial adjustment, the index value used for the immediately preceding rate adjustment.

(c) The amounts of new installment payments and the remaining maturity.

(d) For increases and decreases in the rate of finance charge, the method by which the changes will be applied.

(10) The disclosures required pursuant to s. 520.07(2) and (8) shall be made on the basis of the rate of finance charge in effect at the time the disclosure is made assuming that each scheduled payment is made on the date it is due and in the scheduled amount.

(11) The provisions of s. 520.09 which prescribe a refund credit upon prepayment in full before the maturity of the unpaid balance of the retail installment contract shall not be applicable in a simple interest contract.

(12) In the event the unpaid balance of the retail installment contract is extended, deferred, renewed, or restated, the holder may compute the refinance charge in accordance with the provisions of this section.

History.—s. 2, ch. 81-102; s. 3, ch. 82-70; s. 123, ch. 83-218; s. 1, ch. 86-286; ss. 8, 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.13 - Waiver.

520.13 Waiver.—Any waiver of the provisions of ss. 520.01-520.10, s. 520.12, s. 520.13, s. 520.993, s. 520.994, or s. 520.995 shall be unenforceable and void.

History.—s. 12, ch. 57-799; s. 3, ch. 61-117; s. 36, ch. 69-353; s. 6, ch. 69-370; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 9, 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.14 - Termination of retail installment contract for leasing a motor vehicle by a servicemember.

520.14 Termination of retail installment contract for leasing a motor vehicle by a servicemember.—

(1) Any servicemember, as defined in s. 250.01, may terminate his or her retail installment contract for leasing a motor vehicle by providing the sales finance company with a written notice of termination, effective on the date specified in the notice, which date shall be at least 30 days after the receipt of the notice by the sales finance company, if any of the following criteria are met:

(a) The servicemember is required, pursuant to a permanent change of station, to move outside the continental United States; or

(b) The servicemember receives temporary duty orders, temporary change of station orders, or active duty orders outside the continental United States, provided such orders are for a period exceeding 60 days.

(2) The written notice to the sales finance company under subsection (1) must be accompanied by either a copy of the official military orders or a written verification signed by the servicemember’s commanding officer.

(3) Upon termination of a contract under this section, the lessee is liable for the amount due under the contract, prorated to the effective date of the termination, payable at such time as would have otherwise been required by the terms of the contract. The lessee is not liable for any other fees due to the early termination of the contract as provided for in this section.

(4) The provisions of this section may not be waived or modified by the agreement of the parties under any circumstances.

History.—s. 17, ch. 2003-72.






Part II - RETAIL INSTALLMENT SALES (ss. 520.30-520.42)

520.30 - Short title.

520.30 Short title.—This act may be cited as “The Retail Installment Sales Act.”

History.—s. 1, ch. 59-414; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.31 - Definitions.

520.31 Definitions.—Unless otherwise clearly indicated by the context, the following words when used in this act, for the purposes of this act, shall have the meanings respectively ascribed to them in this section:

(1) “Branch” means any location, other than a licensee’s principal place of business, at which a licensee operates or conducts business under this act or which a licensee owns or controls for the purpose of conducting business under this act.

(2) “Cash price” means the price at which the seller, in the ordinary course of business, offers to sell for cash the property or service that is the subject of the transaction. At the seller’s option, the term “cash price” may include the price of accessories, services related to the sale, service contracts, and taxes. The term “cash price” does not include any finance charge.

(3) “Commission” means the Financial Services Commission.

(4) “Control person” means an individual, partnership, corporation, trust, or other organization that possesses the power, directly or indirectly, to direct the management or policies of a company, whether through ownership of securities, by contract, or otherwise. A person is presumed to control a company if, with respect to a particular company, that person:

(a) Is a director, general partner, or officer exercising executive responsibility or having similar status or functions;

(b) Directly or indirectly has the right to vote 10 percent or more of a class of a voting security or has the power to sell or direct the sale of 10 percent or more of a class of voting securities; or

(c) In the case of a partnership, has the right to receive upon dissolution or has contributed 10 percent or more of the capital.

(5) “Down payment” means the amount, including the value of any property used as a trade-in, paid to a seller to reduce the cash price of goods or services purchased in a credit sale transaction. A deferred portion of a down payment may be treated as part of the down payment if it is payable not later than the due date of the second otherwise regularly scheduled payment and is not subject to a finance charge.

(6) “Finance charge” means the cost of consumer credit as a dollar amount. The term “finance charge” includes any charge payable directly or indirectly by the buyer and imposed directly or indirectly by the seller as an incident to or a condition of the extension of credit. The term “finance charge” does not include any charge of a type payable in a comparable cash transaction.

(7) “Goods” means all personalty when purchased primarily for personal, family, or household use, including certificates or coupons issued by a retail seller exchangeable for personalty or services, but not including other choses in action, personalty sold for commercial or industrial use, money, motor vehicles or construction, mining, or quarrying equipment. The term “goods” includes such personalty which is furnished or used, at the time of sale or subsequently, in the modernization, rehabilitation, repair, alteration, improvement, or construction of real property as to become a part thereof, whether or not severable therefrom.

(8) “Holder” means the retail seller or an assignee of the retail seller.

(9) “Motor vehicle” means any device or vehicle operated over the public highways and streets of this state and propelled by other than muscular power, but does not include traction engines, road rollers, implements of husbandry and other agricultural equipment, and such vehicles as run only upon a track.

(10) “Office” means the Office of Financial Regulation of the commission.

(11) “Official fees” means fees and charges prescribed by law which actually are or will be paid to public officials for determining the existence of, or for perfecting, releasing, or satisfying, any security related to the credit transaction or the premium payable for any insurance in lieu of perfecting any security interest otherwise required by the creditor in connection with the transaction, if the premium does not exceed the fees and charges which would otherwise be payable to public officials.

(12) “Principal place of business” means the physical location designated on the licensee’s application for licensure, unless otherwise designated as required by this chapter.

(13) “Retail buyer” or “buyer” means a person who buys goods or obtains services from a retail seller in a retail installment transaction and not principally for the purpose of resale.

(14) “Retail installment contract” or “contract” means an instrument or instruments reflecting one or more retail installment transactions entered into in this state pursuant to which goods or services may be paid for in installments. It does not include a revolving account or an instrument reflecting a sale pursuant thereto.

(15) “Retail installment transaction” or “transaction” means a contract to sell or furnish or the sale of or the furnishing of goods or services by a retail seller to a retail buyer pursuant to a retail installment contract or a revolving account.

(16) “Retail seller” or “seller” means a person regularly engaged in, and whose business consists to a substantial extent of, selling goods to a retail buyer. The term also includes a seller who regularly grants credit to retail buyers pursuant to a retail installment contract or a revolving account for the purpose of purchasing goods or services from any other person.

(17) “Revolving account” or “account” means an instrument or instruments prescribing the terms of retail installment transactions which may be made thereafter from time to time pursuant thereto, under which the buyer’s total unpaid balance thereunder, whenever incurred, is payable in installments over a period of time and under the terms of which a finance charge is to be computed in relation to the buyer’s unpaid balance from time to time.

(18) “Sales finance company” means a person engaged in the business of purchasing retail installment contracts from one or more retail sellers. The term includes, but is not limited to, a bank or trust company, if so engaged. The term does not include the pledgee of an aggregate number of such contracts to secure a bona fide loan thereon.

(19) “Services” means work, labor, or other personal services furnished for personal, family, or household use, including but not limited to the delivery, installation, servicing, repair, or improvement of goods, and includes such work or labor furnished in connection with the modernization, rehabilitation, repair, alteration, improvement, or construction upon or in connection with real property.

History.—s. 2, ch. 59-414; s. 1, ch. 61-398; s. 1, ch. 63-547; ss. 12, 35, ch. 69-106; s. 7, ch. 69-370; s. 199, ch. 71-377; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 1, 2, ch. 82-77; s. 3, ch. 83-123; ss. 10, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 10, ch. 99-164; s. 622, ch. 2003-261; s. 42, ch. 2006-213.



520.32 - Licenses.

520.32 Licenses.—

(1) A person may not engage in or transact the business of a retail seller engaging in retail installment transactions as defined in this part or operate a branch of such business without a license, except that a license is not required for:

(a) A retail seller whose retail installment transactions are limited to the honoring of credit cards issued by dealers in oil and petroleum products licensed to do business in this state.

(b) A person licensed by the office under part I. This paragraph exempts only a person licensed under part I from the licensure requirements of this section. This paragraph does not exempt the licensee from the other sections of this part, and any violations of those sections may subject the licensee to disciplinary action.

(2) An application for a license under this part must be submitted to the office in such form as the commission may prescribe by rule. The commission may require each applicant to provide any information reasonably necessary to determine the applicant’s eligibility for licensure. The applicant shall also provide information that the office requires concerning any officer, director, control person, member, partner, or joint venturer of the applicant or any person having the same or substantially similar status or performing substantially similar functions or any individual who is the ultimate equitable owner of a 10-percent or greater interest in the applicant. The office may require information concerning any such applicant or person, including his or her full name and any other names by which he or she may have been known, age, social security number, residential history, qualifications, educational and business history, and disciplinary and criminal history. If the office determines that an application should be granted, it shall issue the license for a period not to exceed 2 years. A nonrefundable application fee of $175 shall accompany an initial application for the principal place of business and each application for a branch location of a retail installment seller. An application is considered received for purposes of s. 120.60 upon receipt of a completed application form as prescribed by commission rule, a nonrefundable application fee of $175, and any other fee prescribed by law.

(3) The nonrefundable renewal fee for a retail seller license shall be $175. Biennial licensure periods and procedures for renewal of licenses may also be established by the commission by rule. A license that is not renewed at the end of the biennium established by the commission shall revert from active to inactive status. An inactive license may be reactivated within 6 months after becoming inactive upon filing a completed reactivation form, payment of the nonrefundable renewal fee, and payment of a reactivation fee equal to the nonrefundable renewal fee. A license that is not reactivated within 6 months after becoming inactive automatically expires.

(4) A licensee may not transact business as a retail installment seller except under the name by which it is licensed. A license issued under this part is not transferable or assignable.

(5) The office may deny an initial application for a license under this part if the applicant or any officer, director, control person, member, partner, or joint venturer of the applicant is the subject of a pending criminal prosecution or governmental enforcement action, in any jurisdiction, until conclusion of such criminal prosecution or enforcement action.

(6) Each seller shall designate and maintain an agent in this state for service of process.

History.—s. 3, ch. 59-414; s. 2, ch. 63-547; ss. 12, 35, ch. 69-106; s. 138, ch. 71-355; s. 3, ch. 73-276; s. 3, ch. 73-326; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 1, ch. 79-114; s. 151, ch. 79-164; ss. 7, 21, ch. 80-256; s. 2, ch. 81-318; s. 5, ch. 82-70; s. 6, ch. 87-91; ss. 11, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 11, ch. 99-164; s. 623, ch. 2003-261; s. 43, ch. 2006-213; s. 70, ch. 2012-181.



520.34 - Retail installment contracts.

520.34 Retail installment contracts.—

(1)(a) A retail installment contract shall be in writing, shall be signed by both the buyer and the seller, and shall be completed as to all essential provisions prior to the signing of the contract by the buyer.

(b) The printed portion of the contract, other than instructions for completion, shall be in at least 6-point type. The contract shall contain the following notice in substantially this form:

Notice to the Buyer

a. Do not sign this contract before you read it or if it contains any blank spaces.

b. You are entitled to an exact copy of the contract you sign. Keep it to protect your legal rights.

(c) The seller shall deliver to the buyer, or mail to the buyer at his or her address shown on the contract, a copy of the contract signed by the seller. Before the transaction is consummated, a copy of the retail installment contract, or a separate statement by which the disclosures required by this section are made and on which the buyer and seller are identified, shall be delivered to the buyer, except as provided in s. 520.35. Any acknowledgment by the buyer of delivery of a copy of the contract, if contained in the contract, shall appear directly above or adjacent to the buyer’s signature.

(d) The contract shall contain the names of the seller and the buyer, the place of business of the seller, the residence or place of business of the buyer as specified by the buyer, and a description of the goods.

(2) The contract shall contain the following:

(a) Amount financed.—The “amount financed,” using that term, and a brief description such as “the amount of credit provided to you or on your behalf.” The amount financed is calculated by:

1. Determining the cash price, and subtracting any down payment;

2. Adding any other amounts that are financed by the creditor and that are not part of the finance charge; and

3. Subtracting any prepaid finance charge.

(b) Finance charge.—The “finance charge,” using that term, and a brief description such as “the dollar amount the credit will cost you.”

(c) Total of payments.—The “total of payments,” using that term, and a descriptive explanation such as “the amount you will have paid when you have made all scheduled payments.”

(d) Total sale price.—In a credit sale, the “total sale price,” using that term, and a descriptive explanation, including the amount of any down payment, such as “the total price of your purchase on credit, including your down payment of $ .” The total sale price is the sum of the cash price, the items described in subparagraph (a)2., and the finance charge disclosed under paragraph (b).

Except for the requirement in subsection (3) that a separate written itemization of the amount financed be provided, a contract which complies with the federal Truth in Lending Act, 15 U.S.C. ss. 1601 et seq., or any accompanying regulations shall be deemed to comply with the provisions of this subsection and subsection (3). However, in any proceeding to enforce the provisions of this section, the burden of alleging and proving compliance with the federal Truth in Lending Act shall be on the party claiming compliance.

(3) The seller shall provide a separate written itemization of the amount financed, which itemization shall disclose the following:

(a) The cash price;

(b) The amount of down payment;

(c) The difference between the amounts disclosed under paragraphs (a) and (b);

(d) The amounts, if any, included for insurance and other benefits, specifying the types of coverages and benefits; and

(e) Any taxes and official fees not included in the cash price.

The itemization required by this subsection may appear on a disclosure statement separate from all other material, or it may be placed on the same document with the contract or other information so long as it is clearly and conspicuously segregated from everything else on the document.

(4) The maximum number of payments and the amount and date of each payment need not be separately listed if the payments are stated in terms of a series of scheduled amounts and if the amount of the final payment does not exceed the scheduled amount of any preceding installment; in such case, the amount of the scheduled final payment may be stated as the remaining unpaid balance. The initial date for the payment of the first installment may be a calendar date or may refer to the time of delivery or installation.

(5) A retail installment contract need not be contained in a single document. If the contract is contained in more than one document, then one such document may be an original document applicable to purchases of goods or services to be made by the retail buyer from time to time, and in such case such document, together with the sales slip, account book, or other written statement relating to each purchase, shall set forth all of the information required by subsections (1) and (2) and shall constitute the retail installment contract for each such purchase.

(6)(a) Notwithstanding the provisions of any other law, the seller under a retail installment contract may charge, receive, and collect a finance charge which may not exceed the following rates: on the amount financed, $12 per $100 per year. The finance charge under this subsection shall be computed on the amount financed of each transaction, as determined under paragraph (2)(a), on contracts payable in successive monthly payments substantially equal in amount, for the period from the date of the contract to and including the date when the final installment thereunder is payable. When a retail installment contract is payable other than in successive monthly payments substantially equal in amount, the finance charge may be at the effective rates provided in this subsection, having due regard for the schedule of payments. The finance charge may be computed on the basis of a full month for any fractional-month period in excess of 10 days. Notwithstanding the other provisions of this subsection, a minimum finance charge not in excess of the following amounts may be charged on any retail installment contract: $12 on any retail installment contract involving an initial amount financed of $50 or more; $7.50 on a retail installment contract involving an initial amount financed of more than $25 and less than $50; and $5 on a retail installment contract involving an initial amount financed of $25 or less.

(b) The holder of a retail installment contract, upon request by the buyer, may extend the scheduled due date of all or any part of any installment. In the event the unpaid time balance of the contract is extended, the holder may, at his or her election, charge and collect for each 30 days’ extension an amount not to exceed one-twelfth of the maximum allowable rate per annum of the unpaid balance at the time of extension.

(7) No retail installment contract shall be signed by the buyer when it contains blank spaces to be filled in after it has been signed, except that, if delivery of the goods or services is not made at the time of execution of the contract, the identification of the goods or services and the due date of the first installment may be left blank and later inserted by the seller in the seller’s counterpart of the contract after it has been signed by the buyer. The buyer’s written acknowledgment, conforming to the requirements of paragraph (1)(c), of delivery of a copy of a contract shall be presumptive proof, in any action or proceeding, of such delivery and that the contract, when signed, did not contain any blank spaces as herein provided.

(8) The seller under any retail installment contract shall, within 30 days after execution of the contract, deliver or mail or cause to be delivered or mailed to the buyer at his or her aforesaid address any policy or policies of insurance the seller has agreed to purchase in connection therewith, or in lieu thereof a certificate or certificates of such insurance. The amount, if any, included for insurance shall not exceed the applicable premiums chargeable in accordance with the rates filed with the Office of Insurance Regulation of the commission; if any such insurance is canceled, unearned insurance premium refunds and any unearned finance charges thereon received by the holder shall, at his or her option, be credited to the final maturing installments of the contract or paid to the buyer, except to the extent applied toward the payment for similar insurance protecting the interests of the seller and the holder or either of them. The finance charge on the original transaction shall be separately computed:

(a) With the premium for the canceled or adjusted insurance included in the “amount financed”; and

(b) With the premium for the canceled insurance or the amount of the premium adjustment excluded from the “amount financed.”

The difference in the finance charge resulting from these computations shall be the portion of the finance charge attributable to the canceled or adjusted insurance, and the unearned portion thereof shall be determined by the use of the rule of 78ths. “Cancellation of insurance” occurs at such time as the seller or holder receives from the insurance carrier the proper refund of unearned insurance premiums. Nothing in this act shall impair or abrogate the right of a buyer to procure insurance from an agent and company of his or her own selection, as provided by the insurance laws of this state; and nothing contained in this act shall modify, alter, or repeal any of the insurance laws of this state.

(9) If the buyer so requests, the holder shall give or forward to the buyer a receipt for any payment when made in cash. At any time after the execution of a contract, but not later than 2 months after the last payment thereunder, the holder shall, upon written request of the buyer, give or forward to the buyer a written statement of the dates and amounts of payments and the total amount, if any, unpaid thereunder. Such a statement shall be supplied by the holder once without charge; if any additional statement is requested by the buyer, the holder shall supply such statement to the buyer at a charge not exceeding $1 for each additional statement so supplied.

(10) After payment of all sums for which the buyer is obligated under a contract, and upon written demand made by the buyer, the holder shall deliver or mail to the buyer, at his or her last known address, one or more good and sufficient instruments to acknowledge payment in full and shall release all security in the goods.

(11) Notwithstanding the provisions of any retail installment contract to the contrary, any buyer may prepay in full at any time before maturity the unpaid balance of any retail installment contract and in so paying such unpaid balance shall receive a refund credit thereon for such anticipation of payments. The amount of such refund shall represent at least as great a proportion of the finance charge, after first deducting therefrom an acquisition cost of $15, as the sum of the monthly balances beginning 1 month after prepayment is made bears to the sum of all the monthly balances under the schedule of payments in the contract. When the amount of such refund credit is less than $1, no refund need be made.

(12) The seller shall not request or accept a certificate of completion signed by the buyer prior to the actual delivery of the goods and completion of the work to be performed under the contract.

(13) As amended by chapter 79-592, Laws of Florida, chapter 79-274, Laws of Florida, which amended subsection (5):

(a) Shall apply only to loans, advances of credit, or lines of credit made on or subsequent to July 1, 1979, and to loans, advances of credit, or lines of credit made prior to that date if the lender has the legal right to require full payment or to adjust or modify the interest rate, by renewal, assumption, reaffirmation, contract, or otherwise; and

(b) Shall not be construed as diminishing the force and effect of any laws applying to loans, advances of credit, or lines of credit, other than to those mentioned in paragraph (a), completed prior to July 1, 1979.

(14) The seller under a retail installment contract may collect a $10 processing fee for each retail installment contract that is approved and activated. Such processing fee shall not be considered interest or finance charges pursuant to chapter 687.

History.—s. 5, ch. 59-414; s. 2, ch. 61-398; s. 5, ch. 63-547; ss. 13, 35, ch. 69-106; ss. 8, 9, ch. 69-370; s. 3, ch. 76-168; s. 2, ch. 77-245; s. 1, ch. 77-457; ss. 6, 15, ch. 79-274; s. 219, ch. 79-400; s. 1, ch. 79-592; ss. 9, 21, ch. 80-256; s. 2, ch. 81-318; s. 4, ch. 83-123; s. 69, ch. 87-225; ss. 12, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 690, ch. 97-103; s. 12, ch. 99-164; s. 624, ch. 2003-261.



520.345 - Simple-interest contracts.

520.345 Simple-interest contracts.—A retail installment contract under The Retail Installment Sales Act may provide that the rate of finance charge be calculated on a simple-interest basis subject to the following provisions:

(1) Instead of a finance charge computed on the amount financed as determined under s. 520.34(2), the seller may compute the finance charge at a simple-interest rate equivalent to the finance charge permitted by s. 520.34(6) on the unpaid balance as it changes from time to time or by any other method.

(2) The language in s. 520.34(6) which provides that the finance charge may be computed on the basis of a full month for any fractional-month period in excess of 10 days shall not be applicable to a simple-interest contract.

(3) The provisions of s. 520.34(11) which prescribe a refund credit upon prepayment in full before maturity of the unpaid balance of a retail installment contract shall not be applicable to a simple-interest contract.

(4) In the event the unpaid balance of a retail installment contract is extended, deferred, renewed, or restated, the holder may compute the refinance charge in accordance with the provisions of this section.

History.—s. 2, ch. 85-93; s. 1, ch. 86-286; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.35 - Revolving accounts.

520.35 Revolving accounts.—

(1) Every revolving account shall be in writing and shall be completed prior to the signing thereof by the retail buyer. The printed portion, other than instructions for completion, of any revolving account executed on or after January 1, 1960, shall be in at least 6-point type. Any such account shall contain the names of the seller and the buyer, the place of business of the seller, the residence or place of business of the buyer as specified by the buyer, and substantially the following notice:

“Notice to the Buyer

a. Do not sign this before you read it or if it contains any blank spaces.

b. You are entitled to an exact copy of the paper you sign.”

A copy of any such account executed on or after January 1, 1960, shall be delivered or mailed to the retail buyer by the retail seller prior to the date on which the first payment is due thereunder. Any acknowledgment by the buyer of delivery of a copy of the account shall be in a size equal to at least 6-point type and, if contained in the account, shall appear directly above or adjacent to the buyer’s signature. No account executed on or after January 1, 1960, shall be signed by the buyer when it contains blank spaces to be filled in after it has been signed. The buyer’s acknowledgment, conforming to the requirements of this subsection, of delivery of a copy of an account shall be presumptive proof, in any action or proceeding, of such delivery and that the account, when signed, did not contain any blank spaces as herein provided. Every account executed on or after January 1, 1960, shall state the amount of, or the method of calculating, the finance charge to be charged and paid pursuant thereto or shall state that a finance charge not in excess of that permitted by this law will be charged and paid pursuant to such account. A revolving account agreement is considered to be signed or accepted by the buyer if, after a request for a revolving account, the agreement or application for a revolving account is in fact signed by the buyer, or if that revolving account is used by the buyer or by another person authorized by the buyer to use it. The seller bears the burden of proving authorized use.

(2)(a) The retail seller under a revolving account shall promptly supply the retail buyer thereunder with a statement as of the end of each monthly period (which need not be a calendar month), or other regular period agreed upon by the retail seller and the retail buyer, in which there is any unpaid balance thereunder, which statement shall recite the following:

1. The unpaid balance under the account at the beginning and end of the period, using the terms “previous balance” and “new balance”;

2. Unless otherwise furnished by the retail seller to the retail buyer by sales slip, memorandum, or otherwise, the cash price and the date of each purchase during the period;

3. The payments made by the retail buyer to the retail seller and any other credits to the retail buyer during the period, using the terms “payments” and “credits”;

4. The amount of the finance charge itemized, if any.

The items need not be stated in the sequence or order set forth in this paragraph, and additional items may be included to explain the computations made in determining the amount to be paid by the retail buyer.

(b) A statement which complies with the federal Truth in Lending Act, 15 U.S.C. ss. 1601 et seq., or any accompanying regulations shall be deemed to comply with the provisions of this subsection. However, in any proceeding to enforce the provisions of this section, the burden of alleging and proving compliance with the federal Truth in Lending Act shall be on the party claiming compliance.

(3) Notwithstanding the provisions of any other law, the seller under a revolving account may charge, receive, and collect a finance charge which may not exceed 15 cents per $10 per month, computed on all amounts unpaid under the revolving account from month to month (which need not be a calendar month) or other regular period, and a delinquency charge not to exceed $10 for each payment in default for a period of not less than 10 days, if the charge is agreed upon, in writing, between the parties before imposing any charge. If the amount of the finance charge so computed is less than $1 for any such month, a finance charge of $1 for any such month may be charged, received, and collected. If the regular period is other than such monthly period or if the unpaid amount is less than or greater than $5, the permitted finance charge shall be computed proportionately. Such finance charge may be computed for all unpaid balances within a range of not in excess of $10 on the basis of the median amount within such range, if as so computed such finance charge is applied to all unpaid balances within such range.

History.—s. 6, ch. 59-414; s. 10, ch. 69-370; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; s. 5, ch. 83-123; s. 1, ch. 84-180; ss. 13, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 1, ch. 95-234; s. 1, ch. 97-174.



520.351 - Consolidated debts.

520.351 Consolidated debts.—

(1) If debts arising from two or more retail installment sales other than sales pursuant to a revolving account are secured by more than one security interest, or consolidated into one debt payable on a single schedule of payments and the debt is secured by security interests taken with respect to one or more of the sales, payments received by the seller are deemed, for the purpose of determining the amount of the debt secured by the various security instruments, to have been first applied to the payment of the debt arising from the sale first made. To the extent debts are paid according to this section, security interests in items of property terminate as the debt originally incurred with respect to each item is paid.

(2) Payments received by the seller upon a revolving account are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of credit service charges in the order of their entry to the account and then to the payment of debts in the order in which the entries to the account showing the debts were made.

(3) If the debts consolidated arose from two or more sales made on the same day, payments received by the seller are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of the smallest debt.

History.—s. 1, ch. 73-35; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.36 - Mail order and telephone sales.

520.36 Mail order and telephone sales.—Retail installment contracts negotiated and entered into by mail or telephone without personal solicitation by salespersons or other representatives of the seller, when a catalog of the seller or other printed solicitation of business which is distributed and made available generally to the public clearly sets forth the cash price and other terms of sales to be made through such medium, may be made as provided in this section. All of the provisions of this part relating to contracts shall apply to such sales except that the seller shall not be required to deliver a copy of the contract to the buyer as provided in s. 520.34(1)(c), and if the contract when received by the seller contains any blank spaces, the seller may insert in the appropriate blank space the amounts of money and other terms which are set forth in the seller’s catalog or other printed solicitation which is then in effect. In lieu of sending the buyer a copy of the contract as provided in s. 520.34(1)(c), the seller shall deliver to the buyer, not later than the date the first payment is due, a written statement of all disclosures required by this part. The seller shall be required to deliver a copy of the contract to the buyer at any time not later than when the first payment is due.

History.—s. 7, ch. 59-414; s. 11, ch. 69-370; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 691, ch. 97-103.



520.37 - Delinquency charges, attorney’s fees and court costs.

520.37 Delinquency charges, attorney’s fees and court costs.—A retail installment contract may provide for payment by the buyer of a delinquency charge on each installment in default for a period not less than 10 days. Such charge may not exceed 5 percent of such installment. A retail installment contract or a revolving account may provide for the payment of reasonable attorney’s fees if referred for collection to an attorney not a salaried employee of the retail seller and for the payment of court costs.

History.—s. 8, ch. 59-414; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; s. 2, ch. 85-207; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.38 - Transfer of contracts.

520.38 Transfer of contracts.—Any retail seller may assign, pledge, hypothecate, or otherwise transfer a retail installment contract or revolving account to any person, firm or corporation on such terms and conditions and for such price as may be mutually agreed upon. Filing of the assignment, notice to the buyer of the assignment, and any requirement that any person maintain dominion over the payments under the contract or account or over the goods if repossessed, shall not be necessary to the validity of a written assignment or transfer of a contract or account as against creditors, subsequent purchasers, pledgees, mortgagees and lien claimants of the seller. Unless the buyer has notice of the assignment, payment thereunder made by the buyer to the last known owner of the contract or account shall be binding on all subsequent owners thereof.

History.—s. 9, ch. 59-414; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.39 - Penalties.

520.39 Penalties.—

(1) Any person who willfully and intentionally violates any provision of s. 520.995 or engages in the business of a retail seller engaging in retail installment transactions without obtaining a license as required by this part is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) In the case of a willful violation of this part with respect to any retail installment transaction, the buyer may recover from the person committing such violation, or may set off or counterclaim in any action against the buyer by such person, an amount equal to any finance charge and any fees charged to the buyer by reason of delinquency, plus attorney’s fees and costs incurred by the buyer to assert rights under this part.

History.—s. 10, ch. 59-414; s. 6, ch. 63-547; ss. 12, 35, ch. 69-106; s. 12, ch. 69-370; s. 492, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; s. 9, ch. 87-91; ss. 14, 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.40 - Waiver.

520.40 Waiver.—Any waiver by the retail buyer of any provisions of this act or of any remedies granted to the buyer by this act shall be unenforceable and void.

History.—s. 11, ch. 59-414; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.41 - Prior contracts not affected.

520.41 Prior contracts not affected.—The provisions of this act shall not make contracts or accounts in effect prior to July 1, 1980, unlawful.

History.—s. 13, ch. 59-414; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 10, 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.42 - Construction.

520.42 Construction.—Nothing in this act shall be construed to affect any transaction covered by chapter 516 and part I of this chapter or any transaction by any banking institution, state or federal savings and loan association, or credit union.

History.—s. 14, ch. 59-414; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 11, 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.






Part III - INSTALLMENT SALES FINANCE (ss. 520.50-520.57)

520.50 - Short title.

520.50 Short title.—This act may be cited as “The Installment Sales Finance Act.”

History.—s. 1, ch. 63-244; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.51 - Definitions.

520.51 Definitions.—The definitions contained within ss. 520.02, 520.31, and 520.61 apply to this part.

History.—s. 2, ch. 63-244; ss. 12, 35, ch. 69-106; s. 200, ch. 71-377; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; s. 10, ch. 87-91; ss. 15, 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.52 - Licensees.

520.52 Licensees.—

(1) A person may not engage in the business of a sales finance company or operate a branch of such business without a license as provided in this section; however, a bank, trust company, savings and loan association, or credit union authorized to do business in this state is not required to obtain a license under this part. Any person authorized as a licensee or registrant pursuant to part III of chapter 494 is not required to obtain a license under this part in order to become an assignee of a home improvement finance seller.

(2) An application for a license under this part must be submitted to the office in such form as the commission may prescribe by rule. The commission may require each applicant to provide any information reasonably necessary to determine the applicant’s eligibility for licensure. The applicant shall also provide information that the office requires concerning any officer, director, control person, member, partner, or joint venturer of the applicant or any person having the same or substantially similar status or performing substantially similar functions or any individual who is the ultimate equitable owner of a 10-percent or greater interest in the applicant. The office may require information concerning any such applicant or person, including his or her full name and any other names by which he or she may have been known, age, social security number, residential history, qualifications, educational and business history, and disciplinary and criminal history. If the office determines that an application should be granted, it shall issue the license for a period not to exceed 2 years. A nonrefundable application fee of $175 shall accompany an initial application for the principal place of business and each branch location of a sales finance company. An application is considered received for purposes of s. 120.60 upon receipt of a completed application form as prescribed by commission rule, a nonrefundable application fee of $175, and any other fee prescribed by law.

(3) The nonrefundable renewal fee for a sales finance company license shall be $175. Biennial licensure periods and procedures for renewal of licenses may also be established by the commission by rule. A license that is not renewed at the end of the biennium established by the commission shall revert from active to inactive status. An inactive license may be reactivated within 6 months after becoming inactive upon filing a completed reactivation form, payment of the nonrefundable renewal fee, and payment of a reactivation fee equal to the nonrefundable renewal fee. A license that is not reactivated within 6 months after becoming inactive automatically expires.

(4) A licensee may not transact business as a sales finance company except under the name by which it is licensed. A license issued under this part is not transferable or assignable.

(5) The office may deny an initial application for a license under this part if the applicant or any officer, director, control person, member, partner, or joint venturer of the applicant is the subject of a pending criminal prosecution or governmental enforcement action, in any jurisdiction, until conclusion of such criminal prosecution or enforcement action.

(6) Each sales finance company shall designate and maintain an agent in this state for service of process.

History.—s. 3, ch. 63-244; ss. 12, 35, ch. 69-106; s. 138, ch. 71-355; s. 4, ch. 73-276; s. 3, ch. 73-326; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 152, ch. 79-164; s. 21, ch. 80-256; s. 2, ch. 81-318; s. 11, ch. 82-70; s. 11, ch. 87-91; ss. 16, 35, 36, ch. 90-103; s. 56, ch. 91-245; s. 4, ch. 91-429; s. 13, ch. 99-164; s. 625, ch. 2003-261; s. 44, ch. 2006-213; s, 66, ch. 2009-241.



520.57 - Penalties.

520.57 Penalties.—

(1) Any person who willfully and intentionally violates any provision of s. 520.995 or engages in the business of a sales finance company without obtaining a license is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) In the case of a willful violation of this part with respect to a retail installment transaction, the buyer may recover from the person committing such violation, or may set off or counterclaim in any action against the buyer by such person, an amount equal to any finance charge and any fees charged to the buyer by reason of delinquency, plus attorney’s fees and costs incurred by the buyer to assert rights under this part.

History.—s. 8, ch. 63-244; s. 493, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; s. 15, ch. 87-91; ss. 17, 35, 36, ch. 90-103; s. 4, ch. 91-429.






Part IV - HOME IMPROVEMENT SALES AND FINANCE (ss. 520.60-520.98)

520.60 - Short title.

520.60 Short title.—This act may be known and cited as “The Home Improvement Sales and Finance Act.”

History.—s. 1, ch. 69-44; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.61 - Definitions.

520.61 Definitions.—As used in this act:

(1) “Banking institution” means any bank, bank and trust company, trust company, or any national banking association organized and doing business under the provisions of any state or of the United States.

(2) “Branch” means any location, other than a licensee’s principal place of business, at which a licensee operates or conducts business under this act or which a licensee owns or controls for the purpose of conducting business under this act.

(3) “Business day” means all calendar days except Sundays and the following legal public holidays: New Year’s Day, January 1; Birthday of Dr. Martin Luther King, Jr., January 15; Washington’s Birthday, the third Monday in February; Memorial Day, the last Monday in May; Independence Day, July 4; Labor Day, the first Monday in September; Columbus Day, the second Monday in October; Veterans’ Day, November 11; Thanksgiving Day, the fourth Thursday in November; and Christmas Day, December 25.

(4) “Cash price” means the price at which a home improvement finance seller, in the ordinary course of business, offers to sell for cash the property or service that is the subject of the transaction. At the seller’s option, the term “cash price” may include the price of accessories, services related to the sale, service contracts, and taxes. The term “cash price” does not include any finance charge.

(5) “Commission” means the Financial Services Commission.

(6) “Control person” means an individual, partnership, corporation, trust, or other organization that possesses the power, directly or indirectly, to direct the management or policies of a company, whether through ownership of securities, by contract, or otherwise. A person is presumed to control a company if, with respect to a particular company, that person:

(a) Is a director, general partner, or officer exercising executive responsibility or having similar status or functions;

(b) Directly or indirectly may vote 10 percent or more of a class of a voting security or sell or direct the sale of 10 percent or more of a class of voting securities; or

(c) In the case of a partnership, may receive upon dissolution or has contributed 10 percent or more of the capital.

(7) “Debt consolidation” means any money advanced to an owner or the owner’s assignee in any connection with a home improvement contract.

(8) “Down payment” means the amount paid in money and goods to the home improvement finance seller and allowances given by the home improvement finance seller to the buyer pursuant to a home improvement contract.

(9) “Finance charge” means the cost of consumer credit as a dollar amount. The term “finance charge” includes any charge payable directly or indirectly by the buyer and imposed directly or indirectly by the seller as an incident to or a condition of the extension of credit. The term “finance charge” does not include any charge of a type payable in a comparable cash transaction.

(10) “Goods” means all personal chattels which are furnished or used in home improvement.

(11) “Holder” of a home improvement contract or related instrument means the home improvement finance seller or assignee thereof.

(12) “Home improvement” means repair, replacement, remodeling, alteration, conversion, modernization, or improvement of, or addition to, any land or building which is to be used as a single-family residence or dwelling place when such construction is done pursuant to a home improvement contract and a security interest in the real property is retained. “Home improvement” does not include:

(a) The construction of a new home building or work done by a contractor or seller in compliance with a guarantee of completion of a new building project; or

(b) The sale of goods or materials by a seller who neither arranges to perform nor performs directly or indirectly any work or labor in connection with the installation of or application of the goods or materials.

(13) “Home improvement contract” or “contract” means a written agreement contained in one or more documents between a home improvement finance seller and an owner for the performance of a home improvement and includes all labor, materials, and services to be furnished when all or part of the contract price is to be paid in installments over a period of time greater than 90 days.

(14) “Home improvement finance seller” or “seller” means any person other than a bona fide employee of the owner who directly or indirectly enters into two or more home improvement contracts, each of which was for consideration of $500 or more, in any calendar year.

(15) “Home improvement sale” or “sale” means the sale of goods and furnishing of services or the furnishing of services by a home improvement finance seller to an owner pursuant to a home improvement contract.

(16) “Office” means the Office of Financial Regulation of the commission.

(17) “Official fees” means fees actually paid to the appropriate public officer for obtaining any permit; filing, recording, or releasing any judgment, mortgage, or other lien; or perfecting any security in connection with a home improvement contract.

(18) “Owner,” “retail buyer,” or “buyer” means any homeowner, tenant, or any other person who orders, contracts for, or purchases the services of a home improvement finance seller or the person entitled to the performance of the work of a home improvement finance seller pursuant to a home improvement contract.

(19) “Person” means an individual, partnership, association, business, corporation, banking institution, nonprofit corporation, common-law trust, joint stock company, or any other group of individuals, however organized.

(20) “Principal place of business” means the physical location designated on the licensee’s application for licensure, unless otherwise designated as required by this chapter.

(21) “Retail installment transaction,” “home improvement finance transaction,” or “transaction” means a contract to sell or furnish or the sale of or the furnishing of goods or services by a home improvement finance seller to an owner.

(22) “Sales finance company” means any person who directly or indirectly purchases, acquires, solicits, or arranges for the acquisition of home improvement contracts or connected obligations by purchase, discount, pledge, or otherwise.

(23) “Services” means labor furnished for home improvement.

History.—s. 1, ch. 69-44; ss. 12, 35, ch. 69-106; s. 1, ch. 70-149; s. 141, ch. 71-355; s. 201, ch. 71-377; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 13, 21, ch. 80-256; s. 2, ch. 81-318; s. 6, ch. 83-123; s. 16, ch. 87-91; ss. 18, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 692, ch. 97-103; s. 14, ch. 99-164; s. 626, ch. 2003-261; s. 45, ch. 2006-213.



520.63 - Licensees.

520.63 Licensees.—

(1) A person may not engage in or transact any business as a home improvement finance seller or operate a branch without first obtaining a license from the office, except that a banking institution, trust company, savings and loan association, credit union authorized to do business in this state, or licensee under part III of chapter 494 is not required to obtain a license to engage in home improvement financing.

(2) An application for a license under this part must be submitted to the office in such form as the commission may prescribe by rule. The commission may require each applicant to provide any information reasonably necessary to determine the applicant’s eligibility for licensure. The applicant shall also provide information that the office requires concerning any officer, director, control person, member, partner, or joint venturer of the applicant or any person having the same or substantially similar status or performing substantially similar functions or any individual who is the ultimate equitable owner of a 10-percent or greater interest in the applicant. The office may require information concerning any such applicant or person, including, but not limited to, his or her full name and any other names by which he or she may have been known, age, social security number, residential history, qualifications, educational and business history, and disciplinary and criminal history. If the office determines that an application should be granted, it shall issue the license for a period not to exceed 2 years. A nonrefundable application fee of $175 shall accompany an initial application for the principal place of business and each application for a branch location of a home improvement finance seller. An application is considered received for purposes of s. 120.60 upon receipt of a completed application form as prescribed by commission rule, a nonrefundable application fee of $175, and any other fee prescribed by law.

(3) The nonrefundable renewal fee for a home improvement finance license shall be $175. Biennial licensure periods and procedures for renewal of licenses may also be established by the commission by rule. A license that is not renewed at the end of the biennium established by the commission shall automatically revert from active to inactive status. An inactive license may be reactivated within 6 months after becoming inactive upon filing a completed reactivation form, payment of the nonrefundable renewal fee, and payment of a reactivation fee equal to the nonrefundable renewal fee. A license that is not reactivated within 6 months after becoming inactive automatically expires.

(4) A licensee may not transact business as a home improvement finance seller except under the name by which it is licensed. A license issued under this part is not transferable or assignable.

(5) The office may deny an initial application for a license under this part if the applicant or any officer, director, control person, member, partner, or joint venturer of the applicant is the subject of a pending criminal prosecution or governmental enforcement action, in any jurisdiction, until conclusion of such criminal prosecution or enforcement action.

(6) Each seller shall designate and maintain an agent in the state for service of process.

History.—s. 1, ch. 69-44; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; s. 10, ch. 82-70; s. 18, ch. 87-91; ss. 19, 35, 36, ch. 90-103; s. 57, ch. 91-245; s. 4, ch. 91-429; s. 15, ch. 99-164; s. 627, ch. 2003-261; s. 46, ch. 2006-213; s. 67, ch. 2009-241.



520.68 - Persons not required to be licensed.

520.68 Persons not required to be licensed.—No home improvement finance seller’s or seller’s license shall be required under this act of any person when acting in any capacity or type of transaction set forth in this section:

(1) An individual who performs services for a home improvement finance seller for wages or salary.

(2) A plumber, electrician, architect, engineer, residential designer, or landscape architect who is required by state or local law to attain standards of competency or experience as a prerequisite to engaging in such craft or profession and who is acting exclusively within the scope of the craft or profession for which he or she is currently licensed pursuant to such other law. The installation of central heating and air-conditioning systems by such a person shall be deemed within the scope of such person’s craft or profession.

(3) A person who does not engage, in any manner, in two or more home improvements, each of which was for consideration of $500 or more, within a calendar year. This exemption does not apply if the work is divided and contracts for less than $500 are made for the purpose of evasion of this provision or otherwise.

(4) Any person engaged in the construction or erection of any building upon land owned by that person or in which such person has a substantial legal or equitable interest, which building the owner does not intend to occupy but intends to sell upon completion thereof or shortly thereafter.

(5) Any person licensed under chapter 527.

(6) Retail establishments, including employees thereof, which are licensed under part II of this chapter and which engage in home improvements as an incidental part of their business. However, such retail establishments and their employees shall be governed by all other provisions contained in this act.

History.—s. 1, ch. 69-44; s. 2, ch. 70-149; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 16, 21, ch. 80-256; s. 2, ch. 81-318; s. 20, ch. 87-91; ss. 20, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 693, ch. 97-103.



520.69 - Scope of license authority; scope of provisions.

520.69 Scope of license authority; scope of provisions.—

(1) All persons engaged in the home improvement business as defined herein shall be required to obtain a license under this act as well as any other licenses required by law.

(2) No mortgage broker’s license shall be required pursuant to chapter 494 of a person whose business is exclusively in home improvement contracts or related instruments.

(3) This act may not be construed to limit or restrict the power of a city or county to regulate the quality, performance, or character of work of contractors, including requiring submission to and approval by the city or county of plans and specifications for an installation before commencement of construction of the installation, inspection of work done, and regulation by a system of permits and inspections which are designed to secure compliance with, and aid in the enforcement of, applicable state and local building laws, or enforcement of other laws necessary for the protection of the public health and safety.

(4) Nothing in this section may be construed to authorize a city or county to enact ordinances or regulations relating to the qualifications necessary to engage in the home improvement business.

History.—s. 1, ch. 69-44; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.70 - Employee of the seller.

520.70 Employee of the seller.—

(1) No individual may concurrently represent more than one home improvement finance seller in the solicitation or negotiation of any home improvement contract from an owner. The use of a contract form which fails to disclose a named home improvement finance seller is prohibited. No employee of a seller may be authorized to select a home improvement finance seller on behalf of the owner.

(2) No employee of the seller shall accept or pay any compensation on or for a home improvement transaction other than from or for the home improvement finance seller represented with respect to the transaction.

History.—s. 1, ch. 69-44; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; s. 21, ch. 87-91; ss. 21, 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.71 - Contract copy to owner.

520.71 Contract copy to owner.—Every home improvement finance seller shall furnish without charge a completely executed copy of the home improvement contract to the owner immediately after the owner signs such home improvement contract, and any acknowledgment of receipt thereof by the owner shall be in 10-point boldfaced type or larger.

History.—s. 1, ch. 69-44; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; s. 22, ch. 87-91; ss. 22, 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.72 - Cancellation of contract.

520.72 Cancellation of contract.—Every home improvement finance seller or home improvement seller shall furnish to the buyer a notice of the right to rescind the contract. Either party to a home improvement contract may cancel the contract by the exercise of the right to rescind until midnight of the third business day following the execution of the contract by giving notice to the other party by either certified mail or registered mail. The party invoking this section is not liable to the other for any damages incurred by cancellation under this section.

History.—s. 1, ch. 69-44; s. 1, ch. 70-149; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; s. 7, ch. 83-123; s. 23, ch. 87-91; ss. 23, 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.73 - Home improvement contract; form and content; separate disclosures.

520.73 Home improvement contract; form and content; separate disclosures.—

(1) Every home improvement contract shall be evidenced by a written agreement and shall be signed by the parties. The home improvement contract shall be in the form approved by the office and shall contain:

(a) The name, address, and license number of the home improvement finance seller;

(b) The names of the home improvement finance seller’s employees who solicited or negotiated the home improvement contract;

(c) The approximate dates when the work will begin and will be completed; and

(d) A description of the work to be done and the materials to be used.

(2) The home improvement contract shall also contain:

(a) The “amount financed,” using that term, and a brief description such as “the amount of credit provided to you or on your behalf.” The amount financed is calculated by:

1. Determining the cash price, and subtracting any down payment;

2. Adding any other amounts that are financed by the creditor and that are not part of the finance charge; and

3. Subtracting any prepaid finance charge;

(b) The “finance charge,” using that term, and a brief description such as “the dollar amount the credit will cost you”;

(c) The “total of payments,” using that term, and a descriptive explanation such as “the amount you will have paid when you have made all scheduled payments”;

(d) In a credit sale, the “total sale price,” using that term, and a descriptive explanation, including the amount of any down payment, such as “the total price of your purchase on credit, including your down payment of $ .” The total sale price is the sum of the cash price, the items described in subparagraph (a)2., and the finance charge disclosed under paragraph (b);

(e) The amount of any money provided for debt consolidation;

(f) The interest charge for the amount advanced for debt consolidation;

(g) The total amount due under the home improvement contract, which shall be stated as a sum in dollars, less any down payment;

(h) The number of monthly payments and the amount of each payment; and

(i) The description of any collateral security taken or to be taken for the owner’s obligation under the home improvement contract.

Except for the requirements of subsection (1) and the provisions of subsection (3) which provide for a separate written itemization of the amount financed, a contract which complies with the federal Truth in Lending Act, 15 U.S.C. ss. 1601 et seq., or any accompanying regulations shall be deemed to comply with the provisions of this subsection and subsection (3). However, in any proceeding to enforce the provisions of this section, the burden of alleging and proving compliance with the federal Truth in Lending Act shall be on the party claiming compliance.

(3) The home improvement finance seller shall provide a separate written itemization of the amount financed, which itemization shall disclose the following:

(a) The cash price;

(b) The amount of down payment;

(c) The difference between the amounts disclosed under paragraphs (a) and (b);

(d) The amounts, if any, included for insurance and other benefits, specifying the types of coverages and benefits; and

(e) The official fees, survey charges, or permit charges actually incurred.

The itemization required by this subsection may appear on a disclosure statement separate from all other material, or it may be placed on the same document with the contract or other information so long as it is clearly and conspicuously segregated from everything else on the document.

(4) The home improvement contract shall be completed in full without any blank spaces to be filled in after the home improvement contract is signed by the owner.

(5) The home improvement contract shall contain the following notice, in substantially this form, and such other notices required by the public interest and specified by the commission by rule, in 10-point boldfaced type directly above the space provided for the signature of the owner:

Notice To Owner

a. Do not sign this home improvement contract in blank.

b. You are entitled to a copy of the contract at the time you sign. Keep it to protect your legal rights.

c. This home improvement contract may contain a mortgage or otherwise create a lien on your property that could be foreclosed on if you do not pay. Be sure you understand all provisions of the contract before you sign.

(6) The home improvement contract shall state whether workers’ compensation and public liability insurance are carried by the home improvement finance seller and if they are applicable to the work to be performed under the contract or if the home improvement finance seller is qualified as a self-insurer.

History.—s. 1, ch. 69-44; ss. 12, 35, ch. 69-106; s. 1, ch. 70-149; s. 1, ch. 70-439; s. 142, ch. 71-355; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 77, ch. 79-40; ss. 17, 21, ch. 80-256; s. 2, ch. 81-318; s. 8, ch. 83-123; s. 96, ch. 85-81; s. 24, ch. 87-91; ss. 24, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 628, ch. 2003-261.



520.74 - Provisions expressly prohibited.

520.74 Provisions expressly prohibited.—No home improvement contract shall contain any provision by which:

(1) The buyer agrees not to assert against a home improvement finance seller a claim or defense arising out of the sale or agrees not to assert against an assignee such a claim or defense;

(2) In the absence of the buyer’s default in the performance of any of her or his obligations, the holder may arbitrarily and without reasonable cause accelerate the maturity of any part or all of the amount owing thereunder;

(3) The buyer waives any right of action against the home improvement finance seller or holder of the home improvement contract, or other person acting on her or his behalf, for any illegal act committed in the collection of payments under the home improvement contract;

(4) The buyer relieves the home improvement finance seller from liability for any legal remedies which the buyer may have against the home improvement finance seller under the contract or any separate instrument executed in connection therewith;

(5) The home improvement finance seller or holder or any person acting on behalf of the home improvement finance seller or holder is authorized to enter upon the premises of the buyer unlawfully;

(6) The home improvement finance seller or holder is entitled to liquidated damages in an amount which exceeds 10 percent of the cash price stated in the contract in the event of the buyer’s failure or refusal to accept delivery of the goods or performance of the services covered by the contract;

(7) The contract requires or entails the execution of any note or series of notes by the buyer which, when separately negotiated, will cut off as to third parties any right of action or defense which the buyer may have against the home improvement finance seller;

(8) Any power of attorney to confess judgment or any power of attorney;

(9) Any assignment of or order for the payment of wages, salary, commissions, or other compensation for services, or any part thereof, earned or to be earned.

History.—s. 1, ch. 69-44; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; s. 25, ch. 87-91; ss. 25, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 694, ch. 97-103.



520.75 - Buyer’s waiver of statutory protection.

520.75 Buyer’s waiver of statutory protection.—No act, agreement, or statement of any buyer under a home improvement contract shall constitute a valid waiver of any provision of this act intended for the benefit or protection of the buyer.

History.—s. 1, ch. 69-44; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.76 - Insurance provisions, procurement, rates.

520.76 Insurance provisions, procurement, rates.—

(1) The premium paid for any group credit life or other insurance shall be included in the home improvement contract.

(2) The home improvement contract shall state which party is to procure insurance.

(3) The amount, if any, included for such insurance shall not exceed the applicable premiums chargeable in accordance with rates filed with the Office of Insurance Regulation of the commission. If any such group credit life or other insurance is canceled, the refund for unearned insurance premiums received or receivable by the holder of the home improvement contract or the excess of the amount included in the contract for insurance over the premiums paid or payable by the holder of the contract together with, in either case, the unearned portion of the finance charge or other interest applicable thereto shall be credited to the final maturing installments of the home improvement contract. However, no such credit need be made if the amount would be less than $1.

(4) If the insurance is to be procured by the home improvement finance seller or holder, he or she shall, within 30 days after delivery of the goods and furnishing of the services under the home improvement contract, deliver or mail to the owner at his or her address as specified in the contract a copy of the policy or policies of insurance or a certificate or certificates of the insurance procured.

History.—s. 1, ch. 69-44; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 18, 21, ch. 80-256; s. 2, ch. 81-318; ss. 26, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 695, ch. 97-103; s. 629, ch. 2003-261.



520.78 - Finance charge limitation.

520.78 Finance charge limitation.—

(1) The maximum finance charge included in a home improvement contract payable in substantially equal successive monthly installments beginning 1 month from the date the finance charge accrues shall not exceed $12 per $100 per annum. Such finance charge shall be computed on the principal amount financed on the contract, notwithstanding that the time balance is required to be paid in installments. The finance charge shall not accrue over a longer period than one which commences on the date of substantial completion of the contract and ends on the date when the final installment is payable. For a period less or greater than 12 months or for amounts less or greater than $100, the amount of the maximum finance charge shall be increased or decreased proportionately. A fractional monthly period of 15 days or more may be considered a full month. If the finance charge computed as above provided is less than $25, a minimum finance charge of $25 may be made.

(2) When a contract is payable other than in substantially equal successive monthly installments, as when payable in irregular or unequal installments either in amount or periods or in regular installments followed by or interspersed with an irregular, unequal, or larger installment or installments or if the finance charge accrues from a date more than 1 month before the first installment is payable, the finance charge may not exceed an amount which, having due regard for the schedule of installment payments, will provide the same yield as if the home improvement contract were payable in accordance with the standard payment terms stated in subsection (1).

(3) If amounts for debt consolidation are included in the home improvement contract, the finance charge shall be computed as in subsections (1) and (2), but the charge computed on the principal amount advanced for debt consolidation shall not exceed 10 percent simple interest or the rate for simple interest set in the general usury statute, chapter 687.

(4) The buyer may be charged for, and there may be collected from him or her, reasonable fees and costs actually to be paid for construction authorizations and similar permits issued by public agencies and for title search, title insurance, and services of an attorney relating to any real property mortgage, lien, or other encumbrance taken, granted, or reserved pursuant to the contract.

History.—s. 1, ch. 69-44; ss. 1, 2, ch. 70-149; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 19, 21, ch. 80-256; s. 2, ch. 81-318; ss. 27, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 696, ch. 97-103.



520.785 - Simple-interest contracts.

520.785 Simple-interest contracts.—A retail installment contract under The Home Improvement Sales and Finance Act may provide that the finance charge be calculated on a simple-interest basis subject to the following provisions:

(1) Instead of a finance charge computed on the amount financed as determined under s. 520.73(2), the seller may compute the finance charge at a simple-interest rate equivalent to the finance charge permitted by s. 520.78(1) on the unpaid balance as it changes from time to time or by any other method.

(2) The language in s. 520.78(1) which provides that the finance charge may be computed on the basis of a full month for any fractional-month period in excess of 15 days shall not be applicable to a simple-interest contract.

(3) The provisions of s. 520.84 which prescribe a refund credit upon prepayment in full before maturity of the unpaid balance of a retail installment contract shall not be applicable to a simple-interest contract.

(4) In the event the unpaid balance of a retail installment contract is extended, deferred, renewed, or restated, the holder may compute the refinance charge in accordance with the provisions of this section.

History.—s. 3, ch. 85-93; s. 1, ch. 86-286; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.79 - Unauthorized charges.

520.79 Unauthorized charges.—All costs and charges in connection with home improvement contracts which are not authorized by this act shall be unenforceable. Any payment of such costs or charges shall be applied to the next maturing installment or, if the contract has been fully paid, remitted to the owner, and the owner shall be entitled to recover all such costs or charges.

History.—s. 1, ch. 69-44; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.80 - Mortgages, promissory notes.

520.80 Mortgages, promissory notes.—Every promissory note or mortgage shall bear on the side of the note or mortgage which contains the maker’s signature the following legend in at least 10-point boldfaced type: “Payment of this note or mortgage is subject to the terms of a home improvement installment contract of even date between maker and payee or mortgagor and mortgagee.” The contract may require execution of a promissory note or mortgage.

History.—s. 1, ch. 69-44; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.81 - Completion certificate.

520.81 Completion certificate.—

(1) Upon completion of the home improvement for which the owner and the home improvement finance seller contracted, the seller shall prepare a certificate which shall be signed by both parties.

(2) The form of the certificate shall be prescribed by the commission.

History.—s. 1, ch. 69-44; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 28, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 630, ch. 2003-261.



520.82 - Statement of account.

520.82 Statement of account.—Upon written request from the owner, the holder of the home improvement contract shall deliver to the owner within 10 days from receipt of the written request a statement of the owner’s account showing the date and amount of all payments made or credited to the account and the total amount, if any, unpaid under the contract. Not more than two such statements shall be required in any 12-month period.

History.—s. 1, ch. 69-44; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.83 - Cancellation of contract on payment in full.

520.83 Cancellation of contract on payment in full.—

(1) For all home improvement contracts pursuant to which there is a lien, mortgage, or encumbrance upon the goods or real property, upon payment in full by the owner of the time sales price and other amounts lawfully due under a home improvement contract, the holder shall:

(a) Return to the owner the original instruments evidencing indebtedness under a home improvement contract which were signed by the owner or the owner’s sureties or guarantors in connection with such contract, excepting such instruments as are filed with a public official and retained in the files of such official;

(b) Release all security interest in the goods and real property affected by the contract;

(c) Deliver to the owner such good and sufficient assignments, releases of liens and mortgages on personal and real property, and such other instruments of title as may be necessary to vest the owner with complete evidence of title.

(2) For all other home improvement contracts, the holder, upon payment in full by the owner of the time sales price and other amounts lawfully due under the home improvement contract, shall furnish the owner with such instruments as the commission may by rule provide.

History.—s. 1, ch. 69-44; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 697, ch. 97-103; s. 631, ch. 2003-261.



520.84 - Credit to owner on prepayment.

520.84 Credit to owner on prepayment.—Any buyer may pay in full at any time before maturity the debt of any home improvement contract and in so paying such debt shall receive a refund credit thereon for such anticipation of payments. The amount of such refund shall represent at least as great a proportion of the time price differential charge or other interest charge, after first deducting from such charge an acquisition cost of $25, as the sum of the monthly time balances after the month in which prepayment is made, bears to the sum of all the monthly time balances under the schedule of payments in the home improvement contract. When the amount of credit is less than $1 no refund need be made.

History.—s. 1, ch. 69-44; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.85 - Delinquency and collection charges; court costs and attorney’s fees.

520.85 Delinquency and collection charges; court costs and attorney’s fees.—A home improvement contract may provide for the payment by the owner of a delinquency and collection charge on each installment in default for a period of not less than 10 days in an amount not in excess of 5 percent of such installment. However, only one such delinquency and collection charge may be collected on any installment, regardless of the period during which it remains in default. A contract may also provide for the payment of court costs actually incurred and of attorney’s fees not exceeding 20 percent of the amount due and payable under such contract, if it is referred to an attorney not a salaried employee of the seller or holder for collection.

History.—s. 1, ch. 69-44; s. 1, ch. 70-149; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 29, 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.86 - Extension or deferment.

520.86 Extension or deferment.—

(1) The holder of a home improvement contract, upon agreement in writing with the owner, may extend the scheduled due date, or defer the scheduled payment, of all or of any part of any installment. All terms of the agreement shall be in writing.

(2) The holder may charge and contract for the payment of an extension or deferral charge by the owner and collect and receive the same, but such charge may not exceed an amount equal to 1.5 percent per month simple interest on the amount of the installment or installments or part thereof extended or deferred during the period of extension or deferral. A minimum charge of $1 for the period of extension or deferral may be made in any case where the extension or deferral charge, when computed, amounts to less than $1.

(3) Such agreement may also provide for the payment by the owner of the additional cost to the holder of the contract of premiums for continuing in force until the end of such period of extension or deferral any insurance coverages provided for in the contract.

History.—s. 1, ch. 69-44; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 20, 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.87 - Receipt for cash payment; payment to assignor.

520.87 Receipt for cash payment; payment to assignor.—Whenever payment is made in cash on account of any home improvement contract, the person receiving such payment shall, at the time of receiving such payment, furnish to the person making such payment a written receipt showing the date, identification of the account, and the amount paid. Unless notice has been given to the owner of an assignment of a home improvement contract, payment thereunder or tender thereof by the owner to the last known holder of such contract shall be binding upon any holder or assignee thereof.

History.—s. 1, ch. 69-44; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.88 - Assignments of contracts or notes.

520.88 Assignments of contracts or notes.—

(1) No holder shall sell, transfer, or assign any obligation in connection with a home improvement contract or any evidence of indebtedness thereunder to any person who is not authorized as a sales finance company.

(2) Notice of any assignment shall be sent to the owner immediately after the assignment is made.

(3) No promissory note or other evidence of indebtedness may be negotiated or otherwise transferred without simultaneous delivery of the related contract.

(4) No right of action or defense arising out of the transaction which gave rise to the home improvement contract which the buyer has against the home improvement finance seller and which would be cut off by assignment shall be cut off by assignment of the contract to any third person, whether or not he or she acquired the contract in good faith and for value.

History.—s. 1, ch. 69-44; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 30, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 698, ch. 97-103.



520.90 - Prohibited acts.

520.90 Prohibited acts.—The following acts are prohibited:

(1) Abandonment or willful failure to perform, without justification, any home improvement contract or project engaged in or undertaken by a home improvement finance seller or willful deviation from or disregard of plans or specifications in any material respect without the consent of the owner.

(2) Failure of a home improvement finance seller’s employee to account for or to remit to the home improvement finance seller any payment received in connection with a home improvement sale.

(3) Making any substantial misrepresentation in the procurement of a home improvement contract or making any false promise of a character likely to influence, persuade, or induce.

(4) Any fraud in the execution or in the material alteration of any contract, mortgage, promissory note, or other document incident to a home improvement finance transaction.

(5) Preparing or accepting any mortgage, promissory note, or other evidence of indebtedness upon the obligations of a home improvement finance transaction with knowledge that it recites a greater monetary obligation than the consideration for the home improvement work, which consideration may be a time sale price.

(6) Directly or indirectly publishing any advertisement relating to home improvements which contains an assertion, representation, or statement of fact which is false, deceptive, or misleading, provided that any advertisement which is subject to and complies with the then-existing rules, regulations, or guides of the Federal Trade Commission shall not be deemed false, deceptive, or misleading; or by any means advertising or purporting to offer the general public any home improvement work with the intent not to accept contracts for the particular work or at the price which is advertised or offered to the public.

(7) Willful or deliberate disregard and violation of the building laws of this state or of any political subdivision or of the safety, labor, or workers’ compensation insurance laws of this state.

(8) Doing any home improvement business with or through any person who is subject to the licensing requirements of this act with the knowledge that such person is not licensed as required.

(9) Misrepresentation of a material fact by an applicant in obtaining a license.

(10) Willful failure to notify the office of any change of control in ownership, management, business name, or location.

(11) Conducting a home improvement business in any name other than the one in which the home improvement finance seller is licensed.

(12) Willful failure to comply with any order, demand, or requirement lawfully made by the office.

(13) Knowingly or without the exercise of due care failing to comply with or violating any provision of this act.

(14) Willful failure to perform any written agreement with an owner.

(15) Willful misrepresentation or failure to disclose any matter which is required to be stated to or furnished to the owner.

History.—s. 1, ch. 69-44; ss. 12, 35, ch. 69-106; s. 2, ch. 70-149; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 78, ch. 79-40; s. 21, ch. 80-256; s. 2, ch. 81-318; s. 26, ch. 87-91; ss. 31, 35, 36, ch. 90-103; s. 4, ch. 91-429; s. 632, ch. 2003-261.



520.91 - Uttering a false completion certificate.

520.91 Uttering a false completion certificate.—Any person who accepts or receives a completion certificate or other evidence that performance of a home improvement contract is complete or satisfactorily concluded, with knowledge that such document is false and that the performance is not completed, and who utters, offers, or uses such document in connection with making or accepting any assignment or negotiation of the right to receive any payment from the owner, under or in connection with a home improvement contract or for the purpose of obtaining or granting any credit or loan on the security of the right to receive any payment, is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 69-44; s. 494, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; ss. 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.92 - Compensation of other than licensee prohibited.

520.92 Compensation of other than licensee prohibited.—No home improvement finance seller shall pay, credit, or allow any consideration or compensation of any kind to any other home improvement finance seller, other than a licensee, for or on account of the performance of home improvement work or services except when the person or transaction to or for whom the consideration is to be paid is not subject to or is exempted from the licensing requirements of this act. However, after termination or revocation of a license, the licensee shall not be relieved of outstanding obligations and shall complete and be paid upon contracts made but not performed at the date of the termination or revocation.

History.—s. 1, ch. 69-44; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; s. 27, ch. 87-91; ss. 32, 35, 36, ch. 90-103; s. 4, ch. 91-429.



520.98 - Penalties.

520.98 Penalties.—

(1) Any person who willfully and intentionally violates any provision of s. 520.995 or engages in the business of a home improvement finance seller or a sales finance company without obtaining a license as required by this act is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) In the case of a willful violation of this act with respect to any home improvement sale or contract, the owner may recover from the person committing such violation, or may set off or counterclaim in any action against the owner by such person, an amount equal to any finance charge and any fees charged to the owner by reason of delinquency, plus attorney’s fees and costs incurred by the owner to assert rights under this part.

History.—s. 1, ch. 69-44; s. 495, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 80-256; s. 2, ch. 81-318; s. 30, ch. 87-91; ss. 33, 35, 36, ch. 90-103; s. 4, ch. 91-429.






Part V - DEPARTMENT REGULATION OF SALES AND FINANCE (ss. 520.993-520.999)

520.993 - Definitions.

520.993 Definitions.—The definitions contained within ss. 520.02, 520.31, and 520.61 apply to this part.

History.—ss. 34, 36, ch. 90-103; s. 4, ch. 91-429.



520.994 - Powers of office.

520.994 Powers of office.—

(1) The office may issue and serve subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records, and other evidence before it in any matter pertaining to this chapter. The office may administer oaths and affirmations to any person whose testimony is required. If any person refuses to testify, produce books, records, and documents, or otherwise refuses to obey a subpoena issued under this section, the office may present its petition to a court of competent jurisdiction in or for the county in which such person resides or has its principal place of business, whereupon the court shall issue its rule nisi requiring such person to obey forthwith the subpoena issued by the office or show cause for failing to obey such subpoena. Unless the person shows sufficient cause for failing to obey the subpoena, the court shall forthwith direct such person to obey the subpoena, subject to such punishment as the court may direct, including, but not limited to, the restraint, by injunction or by appointment of a receiver, of any transfer, pledge, assignment, or other disposition of such person’s assets or any concealment, alteration, destruction, or other disposition of subpoenaed books, records, or documents as the court deems appropriate, until such person has fully complied with such subpoena and the office has completed its investigation or examination. The office is entitled to the summary procedure provided in s. 51.011, and the court shall advance the cause on its calendar. Costs incurred by the office to obtain an order granting, in whole or in part, its petition shall be taxed against the subpoenaed person, and failure to comply with such order is a contempt of court. Witnesses are entitled to the same fees and mileage as they are entitled to by law for attending as witnesses in the circuit court, unless such examination or investigation is held at the place of business or residence of the witness.

(2) In addition to any other powers conferred upon it to enforce or administer this chapter, the office may bring an action in any court of competent jurisdiction to enforce or administer any provision of this chapter, any rule or order adopted pursuant to this chapter, or any written agreement entered into with the office. In such action, the office may seek temporary or permanent injunction, appointment of a receiver or administrator, or an order of restitution. If in any such action the office alleges that five or more persons have been defrauded by acts constituting violations of this chapter, it shall state the circumstances constituting such fraud with particularity and may seek any appropriate remedy at law or in equity, provided the remedy does not impair any rights granted by law to any holder in due course as defined in 1s. 673.302.

(3) In addition to any other powers conferred upon it to enforce or administer this chapter, the office may issue and serve upon a person a cease and desist order whenever the office finds that such person is violating, has violated, or is about to violate any provision of this chapter, any rule or order adopted pursuant to this chapter, or any written agreement entered into with the office. Any such order shall contain a notice of the rights provided by ss. 120.569 and 120.57.

(4) In addition to any other powers conferred upon it to enforce or administer this chapter, the office may impose and collect an administrative fine against any person found to have violated any provision of this chapter, any rule or order adopted pursuant to this chapter, or any written agreement entered into with the office, in an amount not to exceed $1,000 for each violation.

(5) The office shall administer and enforce this chapter. The commission has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter. The commission may adopt rules requiring electronic submission of any form, document, or fee required by this chapter if such rules reasonably accommodate technological or financial hardship. The commission may prescribe by rule requirements and procedures for obtaining an exemption due to a technological or financial hardship.

History.—ss. 34, 36, ch. 90-103; s. 4, ch. 91-429; s. 246, ch. 96-410; s. 180, ch. 98-200; s. 16, ch. 99-164; s. 633, ch. 2003-261; s. 47, ch. 2006-213.

1Note.—Repealed by s. 1, ch. 92-82.



520.995 - Grounds for disciplinary action.

520.995 Grounds for disciplinary action.—

(1) The following acts are violations of this chapter and constitute grounds for the disciplinary actions specified in subsection (2):

(a) Failure to comply with any provision of this chapter, any rule or order adopted pursuant to this chapter, or any written agreement entered into with the office.

(b) Fraud, misrepresentation, deceit, or gross negligence in any home improvement finance transaction or retail installment transaction, regardless of reliance by or damage to the buyer or owner.

(c) Fraudulent misrepresentation, circumvention, or concealment of any matter required to be stated or furnished to a retail buyer or owner pursuant to this chapter, regardless of reliance by or damage to the buyer or owner.

(d) Willful imposition of illegal or excessive charges in any retail installment transaction or home improvement finance transaction.

(e) False, deceptive, or misleading advertising by a seller or home improvement finance seller.

(f) Failure to maintain, preserve, and keep available for examination, all books, accounts, or other documents required by this chapter, by any rule or order adopted pursuant to this chapter, or by any agreement entered into with the office.

(g) Refusal to permit inspection of books and records in an investigation or examination by the office or refusal to comply with a subpoena issued by the office.

(h) Criminal conduct in the course of a person’s business as a seller, as a home improvement finance seller, or as a sales finance company.

(i) Failure to timely pay any fee, charge, or fine imposed or assessed pursuant to this chapter or any rule adopted under this chapter.

(j) Using the name or logo of a financial institution, as defined in s. 655.005(1), or its affiliates or subsidiaries when marketing or soliciting existing or prospective customers if such marketing materials are used without the written consent of the financial institution and in a manner that would lead a reasonable person to believe that the material or solicitation originated from, was endorsed by, or is related to or the responsibility of the financial institution or its affiliates or subsidiaries.

(k) Payment to the office for a license or permit with a check or electronic transmission of funds that is dishonored by the applicant’s or licensee’s financial institution.

(2) Upon a finding by the office that any person has committed any of the acts set forth in subsection (1), the office may enter an order taking one or more of the following actions:

(a) Denying an application for a license pursuant to this chapter;

(b) Revoking or suspending a license previously granted pursuant to this chapter;

(c) Placing a licensee or an applicant for a license on probation for a period of time and subject to such conditions as the office may specify;

(d) Placing permanent restrictions or conditions upon issuance or maintenance of a license pursuant to this chapter;

(e) Issuing a reprimand; or

(f) Imposing an administrative fine not to exceed $1,000 for each such act.

(3) In addition to the acts specified in subsection (1), the following shall be grounds for denial of a license pursuant to this chapter, or for revocation, suspension, or restriction of a license previously granted:

(a) A material misstatement of fact in an initial or renewal application for a license;

(b) Having a license, registration, or the equivalent, to practice any profession or occupation denied, suspended, revoked, or otherwise acted against by a licensing authority in any jurisdiction for fraud, dishonest dealing, or any act of moral turpitude;

(c) Pleading nolo contendere to, or having been convicted or found guilty of, a crime involving fraud, dishonest dealing, or any act of moral turpitude, regardless of whether adjudication is withheld; or

(d) Being insolvent or having a demonstrated lack of honesty or financial responsibility.

(4) It is sufficient cause for the office to take any of the actions specified in subsection (2) as to any partnership, corporation, or association, if the office finds grounds for such action as to any member of the partnership, as to any officer or director of the corporation or association, or as to any control person, partner, or joint venturer of the partnership, corporation, or association.

(5) Each licensee licensed pursuant to this chapter is responsible for the acts of its employees and agents, if, with actual knowledge of such acts, it retained profits, benefits, or advantages accruing from such acts or if it ratified the conduct of its employee or agent as a matter of law or fact.

History.—ss. 34, 36, ch. 90-103; s. 4, ch. 91-429; s. 17, ch. 99-164; s. 634, ch. 2003-261; s. 3, ch. 2004-340; s. 86, ch. 2004-390; s. 48, ch. 2006-213.



520.996 - Investigations and complaints.

520.996 Investigations and complaints.—

(1)(a) The office or its agent may, at intermittent periods, make such investigations and examinations of any licensee or other person as it deems necessary to determine compliance with this chapter. For such purposes, it may examine the books, accounts, records, and other documents or matters of any licensee or other person. It shall have the power to compel the production of all relevant books, records, and other documents and materials relative to an examination or investigation. Such investigations and examinations shall not be made more often than once during any 12-month period unless the office has good and sufficient reason to believe the licensee is not complying with the provisions of this chapter. Such examination fee shall be calculated on an hourly basis and shall be rounded to the nearest hour.

(b) The office shall conduct all examinations at a convenient location in this state unless the office determines that it is more effective or cost-efficient to perform an examination at the licensee’s out-of-state location. For an examination performed at the licensee’s out-of-state location, the licensee shall pay the travel expense and per diem subsistence at the rate provided by law for up to thirty 8-hour days per year for each examiner who participates in such an examination. However, if the examination involves or reveals possible fraudulent conduct of the licensee, the licensee shall pay the travel expenses and per diem subsistence provided by law, without limitation, for each participating examiner.

(2) The examination expenses incurred by the office in each examination shall be paid by the licensee examined. The expenses of the office incurred in each examination of a home improvement finance seller or of an employee representing such home improvement finance seller shall be paid by the home improvement finance seller. Expenses incurred for each examination of a sales finance company shall be paid by it. The examination expenses shall be paid by such licensee examined or such other person obligated to pay such examination expenses within 30 days after demand therefor by the office.

(3) Any retail buyer or owner having reason to believe that the provisions of this chapter have been violated may file with the office or the Department of Financial Services a written complaint setting forth the details of such alleged violations and the office upon receipt of such complaint, may inspect the pertinent books, records, letters, and contracts of the licensee and of the seller involved, relating to such specific written complaint.

History.—ss. 34, 36, ch. 90-103; s. 4, ch. 91-429; s. 6, ch. 92-9; s. 18, ch. 99-164; s. 635, ch. 2003-261.



520.9965 - Confidentiality of information relating to investigations and examinations.

520.9965 Confidentiality of information relating to investigations and examinations.—

(1)(a) Except as otherwise provided by this section, information relative to an investigation or examination by the office pursuant to this chapter, including any consumer complaint received by the office or the Department of Financial Services, is confidential and exempt from s. 119.07(1) until the investigation or examination is completed or ceases to be active. The information compiled by the office in such an investigation or examination shall remain confidential and exempt from s. 119.07(1) after the office’s investigation or examination is completed or ceases to be active if the office submits the information to any law enforcement or administrative agency for further investigation. Such information shall remain confidential and exempt from s. 119.07(1) until that agency’s investigation is completed or ceases to be active. For purposes of this section, an investigation or examination shall be considered “active” so long as the office or any law enforcement or administrative agency is proceeding with reasonable dispatch and has a reasonable good faith belief that the investigation or examination may lead to the filing of an administrative, civil, or criminal proceeding or to the denial or conditional grant of a license, registration, or permit. This section shall not be construed to prohibit disclosure of information which is required by law to be filed with the office and which, but for the investigation or examination, would be subject to s. 119.07(1).

(b) Except as necessary for the office to enforce the provisions of this chapter, a consumer complaint and other information relative to an investigation or examination shall remain confidential and exempt from s. 119.07(1) after the investigation or examination is completed or ceases to be active to the extent disclosure would:

1. Jeopardize the integrity of another active investigation or examination.

2. Reveal the name, address, telephone number, social security number, or any other identifying number or information of any complainant, customer, or account holder.

3. Disclose the identity of a confidential source.

4. Disclose investigative techniques or procedures.

5. Reveal a trade secret as defined in s. 688.002.

(c) In the event that office personnel or personnel of the former Department of Banking and Finance are or have been involved in an investigation or examination of such nature as to endanger their lives or physical safety or that of their families, then the home addresses, telephone numbers, places of employment, and photographs of such personnel, together with the home addresses, telephone numbers, photographs, and places of employment of spouses and children of such personnel and the names and locations of schools and day care facilities attended by the children of such personnel are confidential and exempt from s. 119.07(1).

(d) Nothing in this section shall be construed to prohibit the office from providing information to any law enforcement or administrative agency. Any law enforcement or administrative agency receiving confidential information in connection with its official duties shall maintain the confidentiality of the information so long as it would otherwise be confidential.

(e) All information obtained by the office from any person which is only made available to the office on a confidential or similarly restricted basis shall be confidential and exempt from s. 119.07(1). This exemption shall not be construed to prohibit disclosure of information which is required by law to be filed with the office or which is otherwise subject to s. 119.07(1).

(2) If information subject to subsection (1) is offered in evidence in any administrative, civil, or criminal proceeding, the presiding officer may, in his or her discretion, prevent the disclosure of information which would be confidential pursuant to paragraph (1)(b).

(3) A privilege against civil liability is granted to a person who furnishes information or evidence to the office, unless such person acts in bad faith or with malice in providing such information or evidence.

History.—s. 5, ch. 92-9; s. 338, ch. 96-406; s. 1172, ch. 97-103; s. 636, ch. 2003-261.



520.997 - Books, accounts, and records.

520.997 Books, accounts, and records.—

(1) Every licensee shall maintain, at the principal place of business, such books, accounts, and records of the business conducted under the license issued for such place of business as will enable the office to determine whether the business of the licensee contemplated by this chapter is being operated in accordance with the provisions of this chapter. The licensee shall make all such books, accounts, and records of business conducted under the license available at a convenient location in this state upon request of the office.

(2) A licensee, operating two or more licensed places of business in this state, may maintain the general control records of all such offices at any one of such offices, or at any other office maintained by such licensee, upon the filing of a written request with the office designating therein the office at which such control records are maintained.

(3) All books, accounts, and records of licensees, including any cards used in a card system, shall be preserved and available for examination by the office for at least 2 years after making the final entry therein.

(4) The commission may prescribe by rule the minimum information to be shown in the books, accounts, documents, and records of licensees so that such records will enable the office to determine compliance with this chapter. In addition, the commission may prescribe by rule requirements for the destruction of books, accounts, records, and documents retained by the licensee after completion of the time period specified in subsection (3).

(5) A licensee that is the subject of a voluntary or involuntary bankruptcy filing must provide notice of such filing to the office within 7 days after the filing date.

History.—ss. 34, 36, ch. 90-103; s. 4, ch. 91-429; s. 19, ch. 99-164; s. 637, ch. 2003-261; s. 49, ch. 2006-213.



520.998 - Regulatory Trust Fund.

520.998 Regulatory Trust Fund.—All fees, charges, and fines collected by the office pursuant to this chapter shall be deposited in the State Treasury to the credit of the Regulatory Trust Fund under the office.

History.—ss. 34, 36, ch. 90-103; s. 4, ch. 91-429; s. 30, ch. 99-155; s. 638, ch. 2003-261.



520.999 - Requirements of licensees.

520.999 Requirements of licensees.—

(1) Each licensee under this chapter shall report, on a form prescribed by rule of the commission, any change in the information contained in any initial application form or any amendment to such application not later than 30 days after the change is effective.

(2) Each licensee under this chapter shall report any changes in the partners, officers, members, joint venturers, directors, or control persons of any licensee or changes in the form of business organization by written amendment in such form and at such time as the commission specifies by rule.

(a) In any case in which a person or a group of persons, directly or indirectly or acting by or through one or more persons, proposes to purchase or acquire a controlling interest in a licensee, such person or group must submit an initial application for licensure before such purchase or acquisition at such time and in such form as the commission prescribes by rule.

(b) As used in this subsection, the term “controlling interest” means possession of the power to direct or cause the direction of the management or policies of a company whether through ownership of securities, by contract, or otherwise. Any person who directly or indirectly has the right to vote 25 percent or more of the voting securities of a company or is entitled to 25 percent or more of its profits is presumed to possess a controlling interest.

(c) Any addition of a partner, officer, member, joint venturer, director, or control person of the applicant who does not have a controlling interest and who has not previously complied with the provisions of ss. 520.03(2), 520.32(2), 520.52(2), and 520.63(2) shall be subject to such provisions unless required to file an initial application in accordance with paragraph (a). If the office determines that the licensee does not continue to meet licensure requirements, the office may bring administrative action in accordance with s. 520.995 to enforce the provisions of this chapter.

(d) The commission shall adopt rules pursuant to ss. 120.536(1) and 120.54 providing for the waiver of the application required by this subsection if the person or group of persons proposing to purchase or acquire a controlling interest in a licensee has previously complied with the provisions of ss. 520.03(2), 520.32(2), 520.52(2), and 520.63(2) with the same legal entity or is currently licensed with the office under this chapter.

History.—s. 50, ch. 2006-213.









Chapter 521 - MOTOR VEHICLE LEASE DISCLOSURE

521.001 - Short title.

521.001 Short title.—Sections 521.001-521.006 may be cited as the “Motor Vehicle Lease Disclosure Act.”

History.—s. 1, ch. 95-350.



521.002 - Applicability.

521.002 Applicability.—Sections 521.001-521.006 do not supersede applicable federal law, including the federal Truth in Lending Act, 15 U.S.C. ss. 1601 et seq.; the rules adopted under the federal Truth in Lending Act; or any state law, including the Uniform Commercial Code.

History.—s. 2, ch. 95-350.



521.003 - Definitions.

521.003 Definitions.—As used in ss. 521.001-521.006, the term:

(1) “Adjusted or net capitalized cost” means the capitalized cost, less any capitalized cost-reduction payments made by the retail lessee at the inception of the lease agreement. The adjusted or net capitalized cost shall serve as the basis for calculating the amount of the retail lessee’s periodic payment under the lease agreement.

(2) “Capitalized cost” means the agreed-upon total amount which, after deducting any capitalized cost reductions, serves as the basis for calculating the amount of the periodic payment under the lease agreement. The capitalized cost may include, without limitation:

(a) Taxes.

(b) Registration fees.

(c) License fees.

(d) Insurance charges.

(e) Charges for guaranteed auto protection or GAP coverage.

(f) Charges for service contracts and extended warranties.

(g) Fees and charges for accessories and for installing accessories.

(h) Charges for delivery, service, and repair.

(i) Administrative fees, acquisition fees, and any and all fees or charges for providing services incidental to the lease agreement.

(j) The unpaid balance of any amount financed under an outstanding motor vehicle loan agreement or motor vehicle retail installment contract with respect to a motor vehicle used as a trade-in.

(k) The unpaid portion of the early termination obligation under an outstanding lease agreement.

(l) The first periodic payment due at the inception of the lease agreement.

(3) “Capitalized cost reduction” means a payment made by cash, check, credit card debit, net vehicle trade-in, rebate, or other similar means in the nature of a down payment or credit, made by the retail lessee at the inception of the lease agreement, for the purpose of reducing the capitalized cost and shall not include any periodic payments received by the retail lessor at the inception of the lease agreement.

(4) “Lease agreement” means a written agreement entered into in this state for the transfer from a retail lessor to a retail lessee of the right to possess and use a motor vehicle in exchange for consideration for a scheduled term exceeding 4 months, whether or not the retail lessee has the option to purchase or otherwise become the owner of the motor vehicle upon expiration of the agreement. The term does not include an agreement which covers an absolute sale, a sale pending approval, or a retail installment sale, including a transaction or contract which is governed by the Motor Vehicle Retail Sales Finance Act of Florida.

(5) “Lease transaction” means a presentation made to the retail lessee concerning the motor vehicle, including a sales presentation or a document presented to the retail lessee, resulting in the execution of a lease agreement.

(6) “Motor vehicle” means a motor vehicle of the type and kind required to be registered and titled under chapters 319 and 320, excluding a recreational vehicle, moped, motorcycle powered by a motor with a displacement of 50 cubic centimeters or less, or a mobile home.

(7) “Retail lessee” means an individual who executes a lease agreement for a motor vehicle from a retail lessor primarily for personal, family, or household purposes.

(8) “Retail lessor” means a person who regularly engages in the business of selling or leasing motor vehicles and who offers or arranges a lease agreement for a motor vehicle. The term includes an agent or affiliate who acts on behalf of the retail lessor and excludes any assignee of the lease agreement.

History.—s. 3, ch. 95-350.



521.004 - Disclosures.

521.004 Disclosures.—A retail lessor must:

(1) Disclose to the retail lessee in the lease agreement in a separate blocked section, in capital letters of at least 12-point bold type, with the appropriate amounts specified, as follows:

THIS IS A LEASE AGREEMENT.
THIS IS NOT A PURCHASE AGREEMENT.

PLEASE REVIEW THESE MATTERS CAREFULLY AND SEEK INDEPENDENT PROFESSIONAL ADVICE IF YOU HAVE ANY QUESTIONS CONCERNING THIS TRANSACTION. YOU ARE ENTITLED TO AN EXACT COPY OF THE AGREEMENT YOU SIGN.

CAPITALIZED COST $

(Your total cost of goods, services, & fees.)

CAPITALIZED COST REDUCTION $

(Your total credits.)

ADJUSTED OR NET CAPITALIZED COST $

(Your net cost of goods, services, & fees.)

For purposes of this subsection, that portion of the disclosure stating the terms “capitalized cost,” “capitalized cost reduction,” and “adjusted or net capitalized cost,” and the explanations contained in the parentheticals, as well as their respective amounts, are not required to be disclosed if the terms “gross capitalized cost,” “capitalized cost reduction,” and “adjusted capitalized cost” and the descriptions and disclosures set forth and required by the federal Consumer Leasing Act, 15 U.S.C. s. 1667 et seq., and Federal Reserve Board Regulation M. 12 C.F.R. part 213, are set forth elsewhere in the lease agreement.

(2) Provide the retail lessee with a copy of the lease agreement.

History.—s. 4, ch. 95-350; s. 1, ch. 98-128; s. 1, ch. 2005-125.



521.005 - Trade-in vehicle.

521.005 Trade-in vehicle.—A trade-in vehicle used to reduce the capitalized cost must be identified as a trade-in vehicle in the lease agreement and identified by year, make, and model. The lease agreement must state the net credit of the trade-in vehicle used to reduce capitalized costs.

History.—s. 5, ch. 95-350.



521.006 - Civil remedies.

521.006 Civil remedies.—

(1) A retail lessor who fails to comply with the requirements of this act shall be liable to the retail lessee for actual damages sustained, a civil penalty of up to $1,000 per lease transaction, and reasonable attorney fees and costs.

(2) In addition to any other remedies provided by law, a retail lessee may bring an action in circuit court to recover actual damages sustained, civil penalties up to $1,000 per lease transaction, and reasonable attorney fees and costs.

(3) In addition to any other remedies provided by law except for subsection (2), the Department of Legal Affairs may bring an action in circuit court to recover actual damages sustained and civil penalties up to $1,000 per lease transaction on behalf of a consumer, and reasonable attorney fees and costs.

(4) An action authorized by this section must be brought within 1 year from the date of the last payment under the lease agreement.

(5) A bona fide printing error identified on the face of the lease agreement shall not constitute a violation of this act.

History.—s. 6, ch. 95-350.






Chapter 522 - COMMISSION MERCHANTS

522.01 - Fruit or produce brokers to make return of account sales.

522.01 Fruit or produce brokers to make return of account sales.—Any person doing in this state the business of fruit or produce broker or commission merchant, receiving pineapples in carlots or less, grown in this state for shipment or consignment, shall make return of all account sales showing the cost and expenses charged against the returns, together with the name and address of the purchaser, within 10 days of the sale.

History.—s. 1, ch. 6235, 1911; RGS 4938; CGL 7025.



522.02 - Persons presumed to be doing business in state.

522.02 Persons presumed to be doing business in state.—Any person maintaining an office or soliciting personally or by agent such business in this state shall be presumed to be doing business in this state.

History.—s. 2, ch. 6235, 1911; RGS 4939; CGL 7026.



522.03 - Liability of broker for loss by reason of delayed account sales; measure of damages.

522.03 Liability of broker for loss by reason of delayed account sales; measure of damages.—Any person doing the business of fruit or produce broker or commission merchant, receiving pineapples in carlots or less, grown in this state for shipment or consignment, and who has not returned an account sales showing the cost and expenses charged against the returns, also the name and address of the purchaser, within 10 days of the sale, shall be liable in damages for any loss by reason of delayed account sales. The loss a shipper or consignor may sustain on cars of pineapples consigned to the said person over what she or he could have obtained in other markets or by other agencies shall be considered a proximate damage from the delayed account sales. The measure of damages shall be the difference between the prevailing price in the general market at time of receipt by consignee and the price received for such cars or less, of pineapples consigned to said broker or commission merchant between the time the account sales were due and the time received.

History.—s. 4, ch. 6235, 1911; RGS 4940; CGL 7027; s. 699, ch. 97-103.



522.04 - Liability of broker in case of failure to return account sales.

522.04 Liability of broker in case of failure to return account sales.—In any suit for accounting against any person, doing the business of fruit or produce broker or commission merchant receiving pineapples in carlots or less, grown in this state for shipment or consignment, and who has not returned an account sales showing the cost and expenses charged against the returns, with the name and address of the purchaser, within 10 days of the sale, such person shall be held accountable to the shipper or consignee of said carlots, or less, of fruit for the full market price at the time of the receipt by such person of the said shipment or consignment.

History.—s. 5, ch. 6235, 1911; RGS 4941; CGL 7028.



522.05 - Penalty for failure of commission merchant to make returns.

522.05 Penalty for failure of commission merchant to make returns.—Any person, or agent or servant of such person failing to comply with the provisions of s. 522.01 shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 3, ch. 6235, 1911; RGS 5666; CGL 7869; s. 496, ch. 71-136.



522.06 - Produce commission merchant to furnish shipper duplicate sales account; shipper to have access to certain records; proviso.

522.06 Produce commission merchant to furnish shipper duplicate sales account; shipper to have access to certain records; proviso.—All persons engaged in the business of selling any produce or other article on commission in this state shall, if the produce or other thing of value be shipped to them by any person from any place in the state, when the same is sold by them, issue in duplicate a sales account which shall prescribe the kind, quantity, quality and price received for the produce or article sold, and with check shall cause same to be delivered by mail or otherwise, within 7 days of such sale, to the party furnishing the produce or article for sale, and should such sale be unsatisfactory to the party furnishing said produce or article for sale, then at her or his request the commission house shall furnish to her or him, within 5 days, the name or names, and residences of the purchaser of said produce or article; she or he shall also have access to the original sales papers and books showing the name and address of the purchaser of the produce or article, to the commission house selling said produce or article, and every reasonable assistance extended to her or him to her or his satisfaction in the matter; provided, that the provisions of this section shall not apply to any consignment, or part thereof, sold at retail or in less quantity than original packages, nor to produce consigned to retail merchants, nor to lumber or naval stores.

History.—ss. 1, 2, ch. 6921, 1915; RGS 4942; CGL 7029; s. 195, ch. 77-104; s. 700, ch. 97-103.



522.07 - Violation of regulations as to sale of produce on commissions.

522.07 Violation of regulations as to sale of produce on commissions.—Any person violating any of the provisions of s. 522.06 shall be guilty of a misdemeanor, and, upon conviction, shall be punished by a fine not exceeding $500, or sentenced to the county jail for a period of not longer than 6 months.

History.—s. 3, ch. 6921, 1915; RGS 5667; CGL 7870.






Chapter 525 - GASOLINE AND OIL INSPECTION

525.01 - Gasoline and oil to be inspected.

525.01 Gasoline and oil to be inspected.—

(1) For the purpose of this chapter:

(a) “Department” means the Department of Agriculture and Consumer Services.

(b) “Petroleum fuel” means all gasoline, kerosene (except when used as aviation turbine fuel), diesel fuel, benzine, other like products of petroleum under whatever name designated, or an alternative fuel used for illuminating, heating, cooking, or power purposes, sold, offered, or exposed for sale in this state.

(c) “Alternative fuel” means:

1. Methanol, denatured ethanol, or other alcohols;

2. Mixtures of gasoline or other fuels with methanol, denatured ethanol, or other alcohols;

3. Hydrogen;

4. Coal-derived liquid fuels; and

5. Fuels, other than alcohol, derived from biological materials.

(2) All petroleum fuels are subject to inspection and analysis by the department. Before selling or offering for sale in this state any petroleum fuel, all manufacturers, terminal suppliers, wholesalers, and importers as defined in s. 206.01 shall file with the department:

(a) An affidavit stating that they desire to do business in this state, and the name and address of the manufacturer of the petroleum fuel.

(b) An affidavit stating that the petroleum fuel is in conformity with the standards prescribed by department rule.

History.—s. 1, ch. 7905, 1919; CGL 3956; ss. 14, 35, ch. 69-106; s. 67, ch. 92-291; s. 1, ch. 94-335; s. 7, ch. 2006-165; s. 24, ch. 2011-205; s. 26, ch. 2013-251.



525.02 - Analyses of petroleum fuel.

525.02 Analyses of petroleum fuel.—The department shall collect samples of any petroleum fuel sold, offered, or exposed for sale in this state. Collected samples will be analyzed by the department. The certificate of analysis by the department shall be prima facie evidence in any court of law or equity in this state.

History.—s. 2, ch. 7905, 1919; CGL 3957; ss. 14, 35, ch. 69-106; s. 68, ch. 92-291.



525.035 - Mislabeled petroleum fuel.

525.035 Mislabeled petroleum fuel.—

(1) It shall be unlawful for any petroleum fuel to be mislabeled in any way.

(2) Petroleum fuel is deemed to be mislabeled:

(a) If the measuring device is labeled so as to misrepresent the product as to quality, content, or performance; or

(b) If the labeling on the measuring device is false or misleading in any particular.

(3) The mislabeled product shall be placed under a stop-sale order by the department and the measuring devices and storage tanks of said product shall be sealed by the department to prohibit sale of said product.

(4) The department shall issue a release order upon correction of the label or removal of said product from the premises in a manner approved by the department.

History.—s. 70, ch. 92-291; s. 2, ch. 94-335.



525.037 - Petroleum fuel standards.

525.037 Petroleum fuel standards.—

(1) It is unlawful to sell or distribute, or offer for sale or distribution, any petroleum fuel which fails to meet any standard adopted by rule of the department.

(2) The substandard product shall be placed under a stop-sale order by the department and the measuring devices and storage tanks of said product shall be sealed by the department to prohibit sale of said product.

(3) If the product is made to conform to standard or removed from the premises in a manner approved by the department, the department shall issue a release order.

History.—s. 71, ch. 92-291; s. 4, ch. 93-142.



525.07 - Powers and duties of department; inspections; unlawful acts.

525.07 Powers and duties of department; inspections; unlawful acts.—

(1) The department shall inspect all measuring devices used in selling or distributing petroleum fuel at wholesale and retail.

(2) The department shall define, by rule, the tolerances to be allowed, in excess or deficiency, on all measuring devices.

(3) Each person who owns or manages a petroleum fuel measuring device shall be responsible for ensuring accurate measure by the device within the tolerances defined by the rule. An appropriate security seal shall be placed on all measuring devices found to be giving accurate measure within the tolerances defined by the department in such a way that the metering adjustment cannot be changed without breaking the seal.

(4) A measuring device that is found to be operating outside the tolerances defined by the department shall be deemed inaccurate and the department, at its discretion, shall either:

(a) Give, in writing, the owner or manager of the measuring device a reasonable time to repair the measuring device; or

(b) Condemn or prohibit the further use of the measuring device by using an appropriate security seal to obstruct the mechanism so that it cannot be operated without breaking the seal. The measuring device shall not be operated in this state again without the written consent of the department.

(5) It shall be unlawful for any person to operate any measuring device that has been condemned or prohibited from further use by the department, without the written consent of the department.

(6) It shall be unlawful for any person to install or operate a petroleum fuel measuring device in this state which gives short measure.

(7) It is unlawful for any person to break, cut, or remove any seal applied by the department to a petroleum fuel measuring device or container. If it becomes necessary to repair and adjust a petroleum fuel measuring device during the absence of an inspector of the department, the seal on the meter adjustment may be broken by a person who is registered with the department as a meter mechanic. After repairs and adjustments have been made, the adjusting mechanism must immediately be resealed by the registered meter mechanic with a seal clasp bearing at least the name or initials of the registered mechanic. The registered mechanic shall immediately notify the department of this action.

(8)(a) All persons and service agencies that repair or install petroleum fuel measuring devices must register with the department on forms provided by the department. Any registered person or agency that has installed a petroleum fuel measuring device must report the existence of the petroleum fuel measuring device to the department.

(b) If a vendor has a petroleum fuel measuring device installed by any person or agency that is not registered by the department, that owner must report the existence of the newly installed petroleum fuel measuring device to the department.

(9) All persons and service agencies that adjust the accuracy of a petroleum fuel measuring device must use test measures that have been calibrated with standards traceable to the National Institute of Standards and Technology within 1 year prior to the date of the adjustment for volumes of less than 500 gallons and within 3 years before the date of the adjustment for volumes of 500 gallons or more.

(10)(a) Each person who owns or manages a retail petroleum fuel measuring device shall have affixed to or installed onto the measuring device a security measure to restrict the unauthorized access of customer payment card information. The security measure must include one or more of the following:

1. The placement of pressure-sensitive security tape over the panel opening that leads to the scanning device for the retail petroleum fuel measuring device in a manner that will restrict the unauthorized opening of the panel.

2. A device or system that will render the retail petroleum fuel measuring device or the scanning device in the measuring device inoperable if there is an unauthorized opening of the panel.

3. A device or system that encrypts the customer payment card information in the scanning device.

4. Another security measure approved by the department.

(b) The owner or manager of a retail petroleum fuel measuring device without a security measure or with an altered or damaged security measure, upon written notice from the department of such noncompliance, shall have 5 calendar days to comply with this subsection. After the fifth day of noncompliance, the department may prohibit further use of the retail petroleum fuel measuring device until a security measure is installed, replaced, or repaired. A repeat violation found on the same retail petroleum fuel measuring device will be cause for the department to immediately take the measuring device out of service.

(c) For purposes of this subsection, the terms “scanning device” and “payment card” have the same meanings as defined in s. 817.625.

(d) This subsection applies only to retail petroleum fuel measuring devices that have a scanning device.

(e) The department shall enforce, and may adopt rules to administer, this subsection.

History.—s. 7, ch. 7905, 1919; s. 2, ch. 10134, 1925; CGL 3963, 8119, 8120, 8121, 8122; s. 1, ch. 21883, 1943; s. 10, ch. 26484, 1951; ss. 14, 35, ch. 69-106; s. 1, ch. 70-439; s. 505, ch. 71-136; s. 1, ch. 71-152; s. 72, ch. 92-291; s. 3, ch. 94-335; s. 1, ch. 98-38; s. 6, ch. 2007-232; s. 26, ch. 2012-67; s. 2, ch. 2016-173.



525.08 - Department to have access to all stores, warehouses, factories, petroleum terminals, storage houses, and railroad depots.

525.08 Department to have access to all stores, warehouses, factories, petroleum terminals, storage houses, and railroad depots.—

(1) In the performance of its duties, the department shall have free access during all reasonable hours to any store, warehouse, factory, petroleum terminal, storage house, or railway depot, where petroleum fuels are kept or otherwise stored, for the purpose of:

(a) Examination or inspection of petroleum measuring devices.

(b) Examination, inspection, and collection of samples of petroleum fuel.

(c) Examination or inspection of records and documents pertaining to distribution and sales of petroleum products.

(2) If access to the premises is refused by the owner, agent, or manufacturer, the department may apply for an inspection warrant as provided for in chapter 933, which shall be obtained in the same manner as provided for obtaining inspection warrants in other cases.

(3) The refusal to admit the department to any of the above-mentioned premises during reasonable hours shall be construed as prima facie evidence of a violation of this chapter.

History.—s. 8, ch. 7905, 1919; CGL 3964; ss. 14, 35, ch. 69-106; s. 73, ch. 92-291; s. 4, ch. 94-335.



525.10 - Payment of expenses.

525.10 Payment of expenses.—All expenses incurred in the enforcement of this chapter and other inspection laws of this state for which fees are collected, including acquiring equipment and other property, shall be paid from the General Inspection Trust Fund. No money shall be paid to any inspector or employee created under this chapter except from the funds collected from the administration of this chapter.

History.—s. 10, ch. 7905, 1919; s. 1, ch. 15615, 1931; CGL 3966; s. 2, ch. 61-119; ss. 14, 35, ch. 69-106; s. 75, ch. 92-291; s. 28, ch. 2013-251.



525.14 - Rules.

525.14 Rules.—The department shall adopt rules not inconsistent with the provisions of this chapter as in its judgment may be necessary to the proper enforcement of this chapter; and define the standards and specifications for all petroleum fuels. The standards and specifications shall be defined before the petroleum fuel may be sold or otherwise dispensed in this state.

History.—s. 14, ch. 7905, 1919; CGL 3970; ss. 14, 35, ch. 69-106; s. 76, ch. 92-291.



525.15 - Inspectors not to be interested in sales.

525.15 Inspectors not to be interested in sales.—It is unlawful for any inspector to be interested, directly or indirectly, in the manufacturing or sale of any petroleum fuel regulated by this chapter.

History.—s. 15, ch. 7905, 1919; CGL 3971; s. 77, ch. 92-291.



525.16 - Administrative fine; penalties; prosecution of cases by state attorney.

525.16 Administrative fine; penalties; prosecution of cases by state attorney.—

(1)(a) The department may enter an order imposing one or more of the following penalties against a person who violates this chapter or the rules adopted under this chapter or impedes, obstructs, or hinders the department in the performance of its duty in connection with this chapter:

1. Issuance of a warning letter.

2. Imposition of an administrative fine in the Class II category pursuant to s. 570.971 for each violation. When imposing any fine under this section, the department shall consider the degree and extent of harm caused by the violation, the cost of rectifying the damage, the amount of money the violator benefited from by noncompliance, whether the violation was committed willfully, and the compliance record of the violator.

3. Revocation or suspension of any registration issued by the department.

(b) If, 3 years after the date of the last violation under this chapter, a new violation has not occurred at the same location during the proprietorship of the same person, all previous fines shall be disregarded when administering a fine for the next violation.

(2) Any person who knowingly violates any provision of this chapter or any rule adopted by the department commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) An entity that sells, offers for sale, distributes, or offers for distribution petroleum or alternative fuels shall ensure that its activities result in petroleum fuels that meet all requirements and standards adopted under s. 525.14. A terminal supplier, wholesaler, or blender licensed under chapter 206 is not liable for injuries or damages resulting from the subsequent blending of petroleum or alternative fuels occurring after the transfer of ownership of such fuels from the terminal supplier, wholesaler, or blender if the petroleum or alternative fuels used to make the petroleum fuel at issue met the requirements and standards adopted under s. 525.14 while under ownership of the terminal supplier, wholesaler, or blender.

(4) The state attorney, or other prosecuting officer within the jurisdiction of whose court the case may come, shall prosecute all cases certified to him or her for prosecution by the department immediately upon receipt of the evidence transmitted by the department, or as soon thereafter as practicable.

(5) In addition to the remedies provided in this chapter, and notwithstanding the existence of any adequate remedy at law, the department may bring an action to enjoin the violation of any provision of this chapter, or rules adopted under this chapter, in the circuit court of the county in which the violation occurs or is about to occur. Upon demonstration of competent and substantial evidence by the department to the court of the violation or threatened violation, the court shall immediately issue the temporary or permanent injunction sought by the department. The injunction shall be issued without bond.

History.—s. 17, ch. 7905, 1919; CGL 3972; ss. 14, 35, ch. 69-106; s. 78, ch. 92-291; s. 5, ch. 94-335; s. 713, ch. 97-103; s. 29, ch. 2013-251; s. 13, ch. 2014-147; s. 49, ch. 2014-150.






Chapter 526 - SALE OF LIQUID FUELS; BRAKE FLUID

Part I - SALE OF LIQUID FUELS (ss. 526.01-526.313)

526.01 - Fraud and deception in sale of liquid fuel, lubricating oil, and greases; labeling; stop-sale order; penalty.

526.01 Fraud and deception in sale of liquid fuel, lubricating oil, and greases; labeling; stop-sale order; penalty.—

(1) No person shall store, sell, offer, or expose for sale any liquid fuels, lubricating oils, greases, or other similar products in any manner whatsoever which may deceive or tend to deceive, or which has the effect of deceiving, the purchaser of such products as to the nature, quality, or quantity of the products so sold, exposed, or offered for sale.

(2)(a) Containers of reclaimed, recleaned, or reconditioned previously used lubricating oil, lubricants, or mixtures of lubricants shall be plainly labeled showing that the content thereof is a previously used product.

(b) In the storage, sale, offering, or exposing for sale of lubricating oil composed in whole or in part of previously used lubricating oil, it is unlawful to:

1. Represent in any manner that used lubricating oil is new or unused;

2. Fail to disclose clearly and conspicuously in all advertising and sales promotional material and on each front or face panel of the container that used lubricating oil has been previously used. The front or face panel means the part of the container on which the brand name is usually featured and which is customarily exposed to the view of prospective purchasers when displayed at point of retail sales; or

3. Use the term “rerefined,” or any other word or term of similar import, to describe previously used lubricating oil unless the physical and chemical contaminants acquired through previous use have been removed by a refining process.

(c) Previously used lubricating oil which has been rerefined by a refining process that has removed all the physical and chemical contaminants acquired in previous use and which meets the ASTM-SAE-API standards for fitness for its intended use is not subject to the labeling requirement of this subsection. A manufacturer of such rerefined oil shall register the product with the Department of Environmental Protection and provide an affidavit of proof that the product meets the required standards.

(3) Any product stored, sold, offered, or exposed for sale which is not permanently and conspicuously labeled as provided in this section is declared to be illegal. Any such illegal product shall be placed under written stop-sale order, directed to the owner or custodian, and held by the Department of Agriculture and Consumer Services or its representative at a place to be designated in the stop-sale order until properly labeled by the owner or custodian and released in writing by the department or its representative. If the product is not properly labeled within 30 days after the issuance of the stop-sale order, it shall be disposed of by the department or its representative to any tax-supported institution or agency of the state, if usable, or by destruction, if unusable.

(4) The attachment of stop-sale order to any such product is notice and warning to all persons whomsoever, including, but not limited to, the owner or custodian, to scrupulously refrain from moving, altering, or interfering in any manner with any such product or altering, defacing, or in any way interfering with the stop-sale order, or permitting the same to be done by another, except with the consent of the department or its representative.

(5) The violation of any of the provisions of this section is a misdemeanor, punishable under the provisions of s. 526.11.

History.—s. 1, ch. 16083, 1933; CGL 1936 Supp. 7315(2); s. 1, ch. 26883, 1951; s. 1, ch. 28114, 1953; s. 1, ch. 70-77; s. 1, ch. 70-439; s. 65, ch. 84-338; s. 460, ch. 94-356; s. 714, ch. 97-103.



526.015 - Lubricating oil standards and labeling requirements.

526.015 Lubricating oil standards and labeling requirements.—

(1) A person may not sell or distribute, or offer for sale or distribution, a lubricating oil that fails to meet a quality standard, such as those established by the Society of Automotive Engineers or other similar standard, or a labeling requirement designed to prevent deceptive or misleading practices as adopted by department rule.

(2) A product that fails to meet a standard or labeling requirement adopted by department rule shall be placed under a stop-sale order by the department, and the lot number of the product shall be identified and tagged by the department to prevent its sale.

(3) A person may not sell or distribute, or offer for sale or distribution, a product that has been placed under a stop-sale order.

(4) If a product is made to conform to standards and labeling requirements or is removed from the premises in a manner approved by the department, the department shall issue a release order.

History.—s. 14, ch. 2014-147.



526.02 - Proper trade name or mark to appear upon container or distributing device.

526.02 Proper trade name or mark to appear upon container or distributing device.—No person shall keep, expose or offer for sale, or sell any liquid fuels, lubricating oils, greases or other similar products from any container, tank, pump, or other distributing device, other than those manufactured or distributed by the manufacturer or distributor indicated by the name, trademark, symbol, sign or other distinguishing mark or device appearing upon said container, tank, pump, or other distributing device in which such products are sold, exposed or offered for sale or distributed.

History.—s. 2, ch. 16083, 1933; CGL 1936 Supp. 7315(3).



526.03 - Imitating trade names or equipment under which liquid fuel is marketed; prohibition.

526.03 Imitating trade names or equipment under which liquid fuel is marketed; prohibition.—It is unlawful for any person to disguise or camouflage his or her own equipment, by imitating the design, symbol, trade name, or the equipment under which recognized brands of liquid fuels, lubricating oils, and similar products, are generally marketed.

History.—s. 3, ch. 16083, 1933; CGL 1936 Supp. 7315(4); s. 715, ch. 97-103.



526.04 - Sale of liquid fuel under trademark of another; prohibition.

526.04 Sale of liquid fuel under trademark of another; prohibition.—No person shall expose or offer for sale or sell under any trademark, trade name, or name or other distinguishing mark, any liquid fuels, lubricating oils, greases, or other similar products, other than those manufactured or distributed by the manufacturer or distributor marketing such products under such trade name, trademark, or name or other distinguishing mark.

History.—s. 4, ch. 16083, 1933; CGL 1936 Supp. 7315(5).



526.05 - Mixing, blending, or compounding liquid fuels of different manufacturers prohibited.

526.05 Mixing, blending, or compounding liquid fuels of different manufacturers prohibited.—No person shall mix, blend or compound the liquid fuels, lubricating oils, greases or similar products of a manufacturer or distributor with the products of any other manufacturer or distributor, or adulterate the same, and expose, offer for sale, or sell such mixed, blended or compounded products under the trade name, trademark or name or other distinguishing mark of either of said manufacturers or distributors, or as the unadulterated products of such manufacturer or distributor; provided, however, that nothing herein shall prevent the lawful owner thereof from applying its own trademark, trade name, or symbol to any product or material.

History.—s. 5, ch. 16083, 1933; CGL 1936 Supp. 7315(6).



526.06 - Mixing, blending, compounding, or adulteration of liquid fuels of same manufacturer prohibited.

526.06 Mixing, blending, compounding, or adulteration of liquid fuels of same manufacturer prohibited.—A person may not mix, blend, compound, or adulterate the liquid fuel, lubricating oil, grease, or similar product of a manufacturer or distributor with a liquid fuel, lubricating oil, grease, or similar product of the same manufacturer or distributor of a character or nature different from the character or nature of the liquid fuel, lubricating oil, grease, or similar product so mixed, blended, compounded, or adulterated, and expose for sale, offer for sale, or sell the same as the unadulterated product of such manufacturer or distributor or as the unadulterated product of any other manufacturer or distributor. However, this chapter does not prevent the lawful owner of such products from applying his, her, or its own trademark, trade name, or symbol to any product or material.

History.—s. 6, ch. 16083, 1933; CGL 1936 Supp. 7315(7); s. 13, ch. 80-77; s. 716, ch. 97-103; s. 100, ch. 2008-227; s. 25, ch. 2011-205.



526.07 - Assisting another in illegal storage or other violation of chapter prohibited.

526.07 Assisting another in illegal storage or other violation of chapter prohibited.—No person shall aid or assist any other person in violating any of the provisions of this chapter, by depositing or delivering into any tank, pump, receptacle, or other container, any liquid fuels, lubricating oils, greases or other like products, other than those intended to be stored therein, as indicated by the name of the manufacturer or distributor, or the trademark, trade name, name or other distinguishing mark of the product displayed on the container itself or on the pump or other distributing device used in connection therewith, or shall by any other means aid or assist another in the violation of any of the provisions of this chapter.

History.—s. 7, ch. 16083, 1933; CGL 1936 Supp. 7315(8).



526.08 - Participation of director, officer, agent, employee, or member in violations.

526.08 Participation of director, officer, agent, employee, or member in violations.—If any firm, copartnership, association or corporation violates any of the provisions of this chapter, every director, officer, agent, employee or member participating in, aiding or authorizing the act or acts constituting a violation of this chapter shall be guilty of violating this chapter, and shall be subject to the punishment herein provided.

History.—s. 8, ch. 16083, 1933; CGL 1936 Supp. 7315(9).



526.09 - Department to enforce law; rules.

526.09 Department to enforce law; rules.—The Department of Agriculture and Consumer Services shall enforce the provisions of this chapter. The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—s. 11, ch. 16083, 1933; CGL 1936 Supp. 7315(12); s. 2, ch. 28114, 1953; ss. 14, 35, ch. 69-106; s. 181, ch. 98-200.



526.10 - Department of Legal Affairs and state attorneys to assist in enforcing law.

526.10 Department of Legal Affairs and state attorneys to assist in enforcing law.—The Department of Legal Affairs and each state attorney shall assist in the enforcement of the provisions of this chapter upon request of the Department of Agriculture and Consumer Services. The actual, reasonable, and necessary expenses of the Department of Legal Affairs and state attorney shall be paid in connection with the performance of additional duties imposed upon them by this chapter out of the General Inspection Trust Fund.

History.—s. 12, ch. 16083, 1933; CGL 1936 Supp. 7315(13); s. 2, ch. 61-119; ss. 11, 14, 35, ch. 69-106; s. 26, ch. 73-334.



526.11 - Penalty for violations.

526.11 Penalty for violations.—Any person who shall violate any of the provisions of this chapter shall, for a first offense, be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and, for a second or subsequent offense, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 9, ch. 16083, 1933; CGL 1936 Supp. 7315(10); s. 507, ch. 71-136; s. 717, ch. 97-103.



526.111 - Prohibited display of gasoline prices; penalty.

526.111 Prohibited display of gasoline prices; penalty.—

(1) It is unlawful for any person, firm, or corporation to display, or allow to be displayed on his or her premises, any sign, placard, or other advertisement relating to the retail price of gasoline unless numerals thereon indicating fractions or portions of a whole number are at least half the size of the largest whole number on such sign, and no such price of gasoline shall be advertised without the tax included. No such person, firm, or corporation shall be required to post prices pursuant to this section.

(2) Violation of the provisions of this section shall constitute a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 57-826; s. 508, ch. 71-136; s. 4, ch. 79-163; s. 718, ch. 97-103.



526.121 - Pricing restrictions; separation of gasolines.

526.121 Pricing restrictions; separation of gasolines.—

(1) The posting at retail service stations of a different price for the same grade of gasoline dispensed from one pump than from another pump supplied from a common storage at the same service station when represented to be and is sold as the same quality of gasoline is unlawful.

(2) This section shall not be construed to prohibit a price differential between a cash sale and a credit sale of the same grade of gasoline or between self-service pumps and attendant-controlled pumps supplied from a common storage at the same service station.

History.—s. 1, ch. 67-506; s. 7, ch. 74-162; s. 1, ch. 82-26.



526.131 - Injunction against violations.

526.131 Injunction against violations.—In addition to the remedies provided in this part, and notwithstanding the existence of any adequate remedy at law, the Department of Agriculture and Consumer Services is authorized to make application for injunction to a circuit court or circuit judge and such circuit court or circuit judge shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any of the provisions of this part or from failing or refusing to comply with the requirements of this part or any rule or regulation duly promulgated, such injunction to be issued without bond.

History.—s. 1, ch. 70-437; s. 1, ch. 70-439.



526.141 - Self-service gasoline stations; attendants; regulations.

526.141 Self-service gasoline stations; attendants; regulations.—

(1) This section authorizes the establishment of self-service gasoline stations.

(2) A “self-service gasoline station” shall be that portion of property where flammable and combustible liquids used as motor fuels are stored and subsequently dispensed from fixed, approved dispensing equipment into the fuel tanks of motor vehicles by persons other than the service station attendant.

(3) All self-service gasoline stations shall have at least one attendant on duty while the station is open to the public. The attendant’s primary function shall be the proper administration, supervision, observation, and control of the dispensing of flammable and combustible liquids used as motor fuels while such liquids are actually being dispensed. It shall be the responsibility of the attendant to prevent the dispensing of flammable and combustible liquids used as motor fuels into portable containers unless such container bears a seal of approval of a nationally recognized testing agency; to control sources of ignition; and immediately to handle accidental spills and fire extinguishers if needed. The attendant on duty shall be mentally and physically capable of performing the functions and assuming the responsibility prescribed in this subsection.

(4)(a) The “attendant control area” is that area reserved for the placing of the attendant, which shall be not more than 100 feet from the dispensing area and shall contain the fire- equipment and emergency controls.

(b) The “dispensing area” is that area where the pumps used to dispense flammable and combustible liquids used as motor fuels are located. The dispensing area shall at all times be in clear view of the attendant, and the placing or allowing of any obstruction to vision between the dispensing area and the attendant control area shall be prohibited. The attendant shall at all times be able to communicate with persons in the dispensing area. Emergency controls shall be installed at a location acceptable to the authority having jurisdiction, but controls shall not be more than 100 feet from dispensers. Operating instructions and warning signs shall be conspicuously posted in the dispensing area.

(5)(a) Every full-service gasoline station offering self-service at a lesser cost shall require an attendant employed by the station to dispense gasoline from the self-service portion of the station to any motor vehicle properly displaying an exemption parking permit as provided in s. 316.1958 or s. 320.0848 or a license plate issued pursuant to s. 320.084, s. 320.0842, s. 320.0843, or s. 320.0845 when the person to whom such permit has been issued is the operator of the vehicle and such service is requested. Such stations shall prominently display a decal no larger than 8 square inches on the front of all self-service pumps clearly stating the requirements of this subsection and the penalties applicable to violations of this subsection. The Department of Agriculture and Consumer Services shall enforce this requirement.

(b)1. When inspecting a self-service gasoline station, the Department of Agriculture and Consumer Services shall confirm that a decal is affixed to each pump. The decal must be blue, at least 15 square inches, and clearly display the international symbol of accessibility shown in s. 320.0842, the telephone number of the station, and the words “Call for Assistance.” The Department of Agriculture and Consumer Services shall adopt rules to implement and enforce this paragraph and shall confirm that the decals conform with this paragraph and are in place by July 1, 2016.

2. This paragraph does not bar a county or municipality from adopting an ordinance, or enforcing an existing ordinance, that expands the accessibility, safety, or availability of fueling assistance to a motor vehicle operator described in paragraph (a).

(c) Violation of paragraph (a) is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(6) All self-service equipment used to dispense gasoline shall be approved by a nationally recognized testing agency for its intended use.

(7) A refiner, terminal supplier, wholesaler, or retailer is not liable for damages resulting from the use of incompatible motor fuel dispensed at a retail site if:

(a) The incompatible fuel meets the requirements and standards adopted under s. 525.14;

(b) The incompatible fuel was selected by the purchaser; and

(c) The retail dispenser that dispensed the incompatible fuel was properly labeled according to the labeling requirements adopted under s. 525.14.

(8) The Chief Financial Officer, under her or his powers, duties, and functions as State Fire Marshal, shall adopt rules for the administration and enforcement of this section, except for subsection (5) which shall be administered and enforced by the Department of Agriculture and Consumer Services.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 74-162; s. 1, ch. 80-205; s. 1, ch. 85-323; s. 1, ch. 86-117; s. 2, ch. 89-233; s. 24, ch. 90-330; s. 69, ch. 91-220; s. 719, ch. 97-103; s. 639, ch. 2003-261; s. 30, ch. 2013-251; s. 39, ch. 2014-216.



526.142 - Air and vacuum devices.

526.142 Air and vacuum devices.—A retail outlet as defined in s. 526.303 is not required to provide air or vacuum supply without charge. A political subdivision of this state may not adopt any ordinance regarding the pricing of such commodities. All such ordinances, whether existing or proposed, are preempted and superseded by general law.

History.—s. 40, ch. 2014-216.



526.143 - Alternate generated power capacity for motor fuel dispensing facilities.

526.143 Alternate generated power capacity for motor fuel dispensing facilities.—

(1) By June 1, 2007, each motor fuel terminal facility, as defined in s. 526.303(16), and each wholesaler, as defined in s. 526.303(17), which sells motor fuel in this state must be capable of operating its distribution loading racks using an alternate generated power source for a minimum of 72 hours. Pending a postdisaster examination of the equipment by the operator to determine any extenuating damage that would render it unsafe to use, the facility must have such alternate generated power source available for operation no later than 36 hours after a major disaster as defined in s. 252.34. Installation of appropriate wiring, including a transfer switch, shall be performed by a certified electrical contractor. Each business that is subject to this subsection must keep a copy of the documentation of such installation on site or at its corporate headquarters. In addition, each business must keep a written statement attesting to the periodic testing and ensured operational capacity of the equipment. The required documents must be made available, upon request, to the Division of Emergency Management and the director of the county emergency management agency.

(2) Each newly constructed or substantially renovated motor fuel retail outlet, as defined in s. 526.303(14), for which a certificate of occupancy is issued on or after July 1, 2006, shall be prewired with an appropriate transfer switch, and capable of operating all fuel pumps, dispensing equipment, lifesafety systems, and payment-acceptance equipment using an alternate generated power source. As used in this subsection, the term “substantially renovated” means a renovation that results in an increase of greater than 50 percent in the assessed value of the motor fuel retail outlet. Local building inspectors shall include this equipment and operations check in the normal inspection process before issuing a certificate of occupancy. Each retail outlet that is subject to this subsection must keep a copy of the certificate of occupancy on site or at its corporate headquarters. In addition, each retail outlet must keep a written statement attesting to the periodic testing of and ensured operational capability of the equipment. The required documents must be made available, upon request, to the Division of Emergency Management and the director of the county emergency management agency.

(3)(a) No later than June 1, 2007, each motor fuel retail outlet described in subparagraph 1., subparagraph 2., or subparagraph 3., which is located within one-half mile proximate to an interstate highway or state or federally designated evacuation route must be prewired with an appropriate transfer switch and be capable of operating all fuel pumps, dispensing equipment, lifesafety systems, and payment-acceptance equipment using an alternate generated power source:

1. A motor fuel retail outlet located in a county having a population of 300,000 or more which has 16 or more fueling positions.

2. A motor fuel retail outlet located in a county having a population of 100,000 or more, but fewer than 300,000, which has 12 or more fueling positions.

3. A motor fuel retail outlet located in a county having a population of fewer than 100,000 which has eight or more fueling positions.

(b) Installation of appropriate wiring and transfer switches must be performed by a certified electrical contractor. Each retail outlet that is subject to this subsection must keep a copy of the documentation of such installation on site or at its corporate headquarters. In addition, each retail outlet must keep a written statement attesting to the periodic testing of and ensured operational capacity of the equipment. The required documents must be made available, upon request, to the Division of Emergency Management and the director of the county emergency management agency.

(4)(a) Subsections (2) and (3) apply to any self-service, full-service, or combination self-service and full-service motor fuel retail outlet regardless of whether the retail outlet is located on the grounds of, or is owned by, another retail business establishment that does not engage in the business of selling motor fuel.

(b) Subsections (2) and (3) do not apply to:

1. An automobile dealer;

2. A person who operates a fleet of motor vehicles;

3. A person who sells motor fuel exclusively to a fleet of motor vehicles; or

4. A motor fuel retail outlet that has a written agreement with a public hospital, in a form approved by the Division of Emergency Management, wherein the public hospital agrees to provide the motor fuel retail outlet with an alternative means of power generation onsite so that the outlet’s fuel pumps may be operated in the event of a power outage.

(5)(a) Each corporation or other entity that owns 10 or more motor fuel retail outlets located within a single county shall maintain at least one portable generator that is capable of providing an alternate generated power source as required under subsection (2) for every 10 outlets. If an entity owns more than 10 outlets or a multiple of 10 outlets plus an additional 6 outlets, the entity must provide one additional generator to accommodate such additional outlets. Each portable generator must be stored within this state, or may be stored in another state if located within 250 miles of this state, and must be available for use in an affected location within 24 hours after a disaster.

(b) Each corporation or other entity that owns 10 or more motor fuel retail outlets located within a single domestic security region, as determined pursuant to s. 943.0312(1), and that does not own additional outlets located outside the domestic security region shall maintain a written document of agreement with one or more similarly equipped entities for the use of portable generators that may be used to meet the requirements of paragraph (a) and that are located within this state but outside the affected domestic security region. The agreement may be reciprocal, may allow for payment for services rendered by the providing entity, and must guarantee the availability of the portable generators to an affected location within 24 hours after a disaster.

(c) Upon written request, the department may temporarily waive the requirements in paragraphs (a) and (b) if the generators are used in preparation for or response to an emergency or major disaster in another state. The waiver shall be in writing and include a beginning and ending date. The waiver may provide additional conditions as deemed necessary by the department. The waiver may be modified or terminated by the department if the Governor declares an emergency.

(d) For purposes of this section, ownership of a motor fuel retail outlet is the owner of record of the fuel storage systems operating at the location, as identified in the Department of Environmental Protection underground storage facilities registry pursuant to s. 376.303(1).

History.—s. 9, ch. 2006-71; s. 27, ch. 2012-67.



526.144 - Florida Disaster Motor Fuel Supplier Program.

526.144 Florida Disaster Motor Fuel Supplier Program.—

(1)(a) There is created the Florida Disaster Motor Fuel Supplier Program within the Division of Emergency Management.

(b) Participation in the program shall be at the option of each county governing body. In counties choosing to participate in the program, the local emergency management agency shall be primarily responsible for administering the program within those counties. Nothing in this section requires participation in the program.

(c) In participating counties, the Florida Disaster Motor Fuel Supplier Program shall allow any retail motor fuel outlet doing business in those counties to participate in a network of emergency responders to provide fuel supplies and services to government agencies, medical institutions and facilities, critical infrastructure, and other responders, as well as the general public, during a declared disaster as described in s. 252.36(2).

(d) Retail motor fuel outlets doing business in participating counties that choose to become members of the Florida Disaster Motor Fuel Supplier Program must be able to demonstrate the capability to provide onsite fuel dispensing services to other members of the State Emergency Response Team within 24 hours after a major disaster has occurred and agree to make such service available as needed. Local emergency management agencies may determine appropriate measures for determining such readiness, including acceptance of a written attestation from the retail motor fuel outlet, a copy of an executed contract for services, or other documents or activities that demonstrate readiness. Participating retail motor fuel outlets may choose to sell motor fuel through a preexisting contract with local, state, or federal response agencies or may provide point-of-sale service to such agencies. In addition, participating retail motor fuel outlets may choose to sell motor fuel to the general public upon compliance with requirements to provide service under ss. 252.35 and 252.38 as directed by county or state emergency management officials. This section does not preclude any retail motor fuel outlet from selling fuel during lawful operating hours. Nonparticipating motor fuel retail outlets may not operate during declared curfew hours. If requested, appropriate law enforcement or security personnel may be provided through emergency management protocol to the participating business for the purpose of maintaining civil order during operating hours.

(e) Motor fuel outlets that choose to participate in the Florida Disaster Motor Fuel Supplier Program pursuant to paragraph (d) may be issued a State Emergency Response Team logo by the participating county emergency management agency for public display to alert emergency responders and the public that the business is capable of assisting in an emergency.

(f) Counties that choose to participate in the Florida Disaster Motor Fuel Supplier Program may charge a fee to cover the actual costs of accepting a retail motor fuel outlet into the program, including the cost of performing any required review, filing of necessary forms, and producing logo decals for public display. Additional charges may not be imposed for processing individual documents associated with the program. Funds collected shall be deposited into an appropriate county operating account.

(2) Persons who are designated as members of the State Emergency Response Team and who can produce appropriate identification, as determined by state or county emergency management officials, shall be given priority for purchasing fuel at businesses designated as members of the State Emergency Response Team. A business may be directed by county or state emergency management officials to remain open during a declared curfew in order to provide service for emergency personnel. Under such direction, the business is not in violation of the curfew and may not be penalized for such operation and the emergency personnel are not in violation of the curfew. A person traveling during a curfew must be able to produce valid official documentation of his or her position with the State Emergency Response Team or the local emergency management agency. Such documentation may include, but need not be limited to, a current SERT identification badge, current law enforcement or other response agency identification or shield, current health care employee identification card, or current government services identification card indicating a critical services position.

(3) A business that is designated as a member of the State Emergency Response Team may request priority in receiving a resupply of fuel in order to continue service to emergency responders. Such request is not binding but shall be considered by emergency management officials in determining appropriate response actions.

(4)(a) Notwithstanding any other law or local ordinance and for the purpose of ensuring an appropriate emergency management response following major disasters in this state, the regulation, siting, and placement of alternate power source capabilities and equipment at motor fuel terminal facilities, motor fuel wholesalers, and motor fuel retail sales outlets are preempted to the state.

(b) Notwithstanding any other law or other ordinance and for the purpose of ensuring an appropriate emergency management response following major disasters in this state, the regulation of all other retail establishments participating in such response shall be as follows:

1. Regulation of retail establishments that meet the standards created by the Division of Emergency Management in the report required in s. 8, chapter 2006-71, Laws of Florida, by July 1, 2007, is preempted to the state and until such standards are adopted, the regulation of these retail establishments is preempted to the state;

2. The division shall provide written certification of such preemption to retail establishments that qualify and shall provide such information to local governments upon request; and

3. Regulation of retail establishments that do not meet the operational standards is subject to local government laws or ordinances.

History.—s. 10, ch. 2006-71; s. 114, ch. 2010-5; s. 408, ch. 2011-142.



526.301 - Short title.

526.301 Short title.—This act may be cited as the “Motor Fuel Marketing Practices Act.”

History.—s. 1, ch. 85-74.



526.302 - Legislative findings and intent.

526.302 Legislative findings and intent.—The Legislature finds that fair and healthy competition in the marketing of motor fuel provides maximum benefits to consumers in this state, and that certain marketing practices which impair such competition are contrary to the public interest. Predatory practices and, under certain conditions, discriminatory practices, are unfair trade practices and restraints which adversely affect motor fuel competition. It is the intent of the Legislature to encourage competition and promote the general welfare of citizens of this state by prohibiting such unfair practices.

History.—s. 2, ch. 85-74.



526.303 - Definitions.

526.303 Definitions.—As used in this act:

(1) “Affiliate” means any person whose stock is more than 50 percent owned by, or who, regardless of stock ownership, is controlled by, or who, regardless of stock ownership, is under common control with, any refiner.

(2) “Competition” means the vying for motor fuel sales between any two sellers in the same relevant geographic market.

(3) “Dealer” means any person, other than a refiner or wholesaler, who is engaged in the business of selling motor fuel at a retail outlet.

(4) “Direct labor cost” means the personnel costs incurred at a retail outlet attributable to providing motor fuel sales at a retail outlet and includes, without limitation, the personnel costs relating to the purchase, storage, inventory, and sale of motor fuel, the maintenance of equipment, and environmental reporting and compliance, but does not include the costs of environmental cleanup or remediation. In no case shall the direct labor cost be less than the cost of one employee’s salary and benefits, based upon that employee’s working those hours in which the retail outlet is providing motor fuel available to the public.

(5) “Motor fuel” means any petroleum product, including any special fuel, which is used for the propulsion of motor vehicles.

(6) “Nonrefiner” means any person, other than a refiner, engaged in the sale of motor fuel.

(7) “Nonrefiner cost” means: the nonrefiner’s invoice cost of the motor fuel, by grade, less credit card allowances, trade discounts, and rebates actually received, to which shall be added federal, state, and local taxes and inspection fees applicable to motor fuel; freight charges to the retail outlet; and direct labor costs and the reasonable rental value of the retail outlet attributable to the sale of motor fuel by the nonrefiner. If motor fuel is sold with another item at a combined price, nonrefiner motor fuel cost shall also include the cost of the other item and the direct labor costs and the reasonable rental value of the retail outlet attributable to the retail sale of the item by the nonrefiner.

(8) “Posted terminal price” means a refiner’s posted price at a terminal, by grade of motor fuel, to the wholesale class of trade within a general trade area. If a refiner does not have a posted terminal price in a general trade area, such refiner’s posted terminal price shall be deemed to be no lower than the lowest posted terminal price of motor fuel of like grade and quality of any other refiner selling to the wholesale class of trade in the general trade area.

(9) “Reasonable rental value” means the bona fide amount of rent which would reasonably be paid in an arm’s length transaction for the use of the specific individual retail outlet, including land and improvements, utilized for the sale of motor fuel. The value of the land and improvements shall include the costs of equipment; signage; utilities, property taxes, and insurance, if paid by the owner; and environmental compliance, such as testing, detection, and containment systems; but does not include the costs of environmental cleanup and remediation. In determining the reasonable rental value of the specific retail outlet, the rental amount of comparable retail outlets in the relevant geographic market shall be considered. When motor fuel is sold at the retail level along with other products, the reasonable rental value attributable to the sale of motor fuel at the retail outlet shall be allocated by the percentage of gross sales attributable to motor fuel sales.

(10) “Refiner” means any person who stores or exchanges motor fuel at a terminal facility in this state and who sells or transfers motor fuel through the loading rack at such terminal facility, and includes an affiliate of such refiner with respect to such affiliate’s sale of motor fuel.

(11) “Refiner cost” means a refiner’s posted terminal price plus state, federal, and local taxes and inspection fees applicable to motor fuel, and freight charges to its retail outlet, and direct labor costs and reasonable rental value of the retail outlet attributable to the retail sale of motor fuel by the refiner. If motor fuel is sold with another item, at a combined price, refiner cost shall also include the cost of the other item and direct labor costs and reasonable rental value of the retail outlet attributable to the retail sale of the item by the refiner.

(12) “Relevant geographic market” means the geographic area of effective competition.

(13) “Rent” means the payment of an amount by an individual or agency in return for the right to occupy or use the property of another.

(14) “Retail outlet” means a facility, including land and improvements, where motor fuel is offered for sale, at retail, to the motoring public.

(15) “Sale” or “sell” means any transfer, gift, sale, offer for sale, or advertisement for sale in any manner or by any means whatsoever, including any transfer of motor fuel from a person to itself or an affiliate at another level of distribution, but does not include product exchanges at the wholesale level of distribution.

(16) “Terminal facility” means any inland, waterfront, or offshore appurtenance on land used for the purpose of storing, handling, or transferring motor fuel, but does not include bulk storage facilities owned or operated by a wholesaler.

(17) “Wholesaler” means any person, other than a refiner or dealer, who purchases motor fuel at a terminal facility and supplies motor fuel to retail outlets.

History.—s. 3, ch. 85-74; s. 1, ch. 87-158; s. 1, ch. 90-354; s. 1, ch. 91-247.



526.304 - Predatory practices unlawful; exceptions.

526.304 Predatory practices unlawful; exceptions.—

(1)(a) It is unlawful for any refiner engaged in commerce in this state to sell any grade or quality of motor fuel at a retail outlet below refiner cost, where the effect is to injure competition.

(b) It is unlawful for any nonrefiner engaged in commerce in this state to sell any grade or quality of motor fuel at a retail outlet below nonrefiner cost, where the effect is to injure competition.

(2)(a) An isolated, inadvertent incident involving activity prohibited pursuant to subsection (1) or subsection (3) shall not be a violation of this act.

(b) A refiner’s sale below refiner cost or a nonrefiner’s sale below nonrefiner cost made in good faith to meet an equally low retail price of a competitor selling motor fuel of like grade in the same relevant geographic market which can be used in the same motor vehicle, or of the same or similar items in combination with motor fuel of like grade which can be used in the same motor vehicle, is not a violation of this act.

(3) Notwithstanding any other provision of law to the contrary, it is unlawful for a refiner, including any affiliate or agent thereof, to sell any grade of motor fuel at a retail outlet at a price that is below the price charged by that refiner to any wholesaler or dealer under written contract for the like grade and quality of motor fuel, to the extent that the wholesaler or dealer resells in the relevant geographic market where the refiner’s retail price is in effect.

History.—s. 4, ch. 85-74; s. 2, ch. 87-158; s. 2, ch. 91-247.



526.305 - Discriminatory practices unlawful; exceptions.

526.305 Discriminatory practices unlawful; exceptions.—

(1) It is unlawful for any person engaged in commerce in this state:

(a) To sell for resale any grade of motor fuel at a price lower than the price at which the seller contemporaneously sells motor fuel of like grade and quality to another person on the same level of distribution, in the same class of trade, and within the same relevant geographic market as the purchaser; or

(b) To knowingly receive for resale any grade of motor fuel at a price lower than the price at which the seller from which the motor fuel is purchased or received contemporaneously sells motor fuel of like grade and quality to another person on the same level of distribution, in the same class of trade, and within the same relevant geographic market as the purchaser;

where the effect is to injure competition.

(2) A sale of motor fuel of like grade and quality at different prices to persons at the same level of distribution is not a violation of this section if the difference in price is due to a difference in the cost of sale or delivery resulting from differing methods or quantities in which the grade of motor fuel is sold or delivered.

(3) Subject to the limitations of s. 526.304(3), a sale made in good faith to meet an equally low price of a competitor selling motor fuel of like grade which can be used in the same motor vehicle is not a violation of this section.

(4) It is unlawful for a refiner to sell any grade of motor fuel to a wholesaler under written contract at a price, after adding federal, state, and local taxes and inspection fees, which is higher than the net price, after deducting all allowances, rebates, and discounts, at which the refiner contemporaneously sells motor fuel of like grade and quality to a dealer in competition with any retail outlet supplied by such wholesaler, where the effect is to injure competition; except to the extent that the difference in price is attributable to a rebate, rent subsidy, or other concession which is offered to the wholesaler on proportionately equal or comparable terms.

(5) An isolated, inadvertent incident involving the activity prohibited pursuant to subsection (1) or subsection (4) shall not be a violation of this act.

History.—s. 5, ch. 85-74; s. 70, ch. 87-225; s. 3, ch. 91-247.



526.306 - Discriminatory allocations unlawful.

526.306 Discriminatory allocations unlawful.—

(1) It is unlawful for a supplier engaged in commerce in this state to limit or allocate the quantity of motor fuel available to a reseller purchasing under contract from such supplier because such reseller was prevented by such supplier from purchasing the minimum quantities such reseller was obligated to purchase from such supplier in the immediately preceding year, unless the limitations or allocations are applied in a reasonable and nondiscriminatory manner among all resellers supplied by such supplier under contract in a general trade area and the supplier’s own retail outlets.

(2) It is also unlawful for a supplier to limit or allocate for more than 5 days the quantity of motor fuel available to a reseller purchasing under contract from such supplier, unless the limitations or allocations are applied in a reasonable and nondiscriminatory manner among all resellers supplied by such supplier under contract in a general trade area and the supplier’s own retail outlets.

History.—s. 6, ch. 85-74.



526.307 - Unfair practices unlawful.

526.307 Unfair practices unlawful.—

(1) It shall be unlawful for a refiner or other supplier to fix or maintain the retail price of motor fuel at a retail outlet supplied by that refiner or supplier. Nothing herein shall be construed to prevent a refiner or supplier from counseling concerning retail prices, provided no threat or coercion is used in the counseling. This subsection shall not apply to retail outlets operated by the refiner or supplier.

(2) It is unlawful for a supplier supplying motor fuel to a person for resale and leasing a retail outlet to the person to impose any material modification in the contractual arrangements during the term of the contract, including a material modification of the leased retail outlet, unless such modification is made in good faith and based upon reasonable business practices.

History.—s. 7, ch. 85-74.



526.308 - Certain rebates unlawful.

526.308 Certain rebates unlawful.—It is unlawful for any seller to offer or give a rebate, rent subsidy, or concession of any kind in connection, either directly or indirectly, with the sale of motor fuel for resale to a person when the seller does not provide, on proportionately equal terms, the same rebate, rent subsidy, or concession, or the equivalent of the rebate, rent subsidy, or concession, to all persons purchasing for resale in the relevant geographic market, where the effect is to injure competition. If a wholesaler receives a rebate, rent subsidy, or concession, the wholesaler must offer the rebate, rent subsidy, or concession, or the equivalent of the rebate, rent subsidy, or concession, to any retail outlet supplied by such wholesaler on proportionately equal terms. However, a rebate, rent subsidy, or concession made in good faith to meet the same or a comparable rebate, rent subsidy, or concession of a competitor shall not be a violation of this act, provided that a refiner who sells motor fuel to any wholesaler or dealer under written contract for resale in the relevant geographic market shall offer the rebate, rent subsidy, or concession, or the equivalent of such rebate, rent subsidy, or concession, to all other similarly situated wholesalers and dealers on proportionately equal terms.

History.—s. 8, ch. 85-74; s. 4, ch. 91-247.



526.309 - Exempt sales.

526.309 Exempt sales.—The provisions of this act shall not apply to the following retail sales by a refiner:

(1) A bona fide clearance sale for the purpose of discontinuing trade in such motor fuel.

(2) A final business liquidation sale.

(3) A sale of the refiner’s motor fuel by a fiduciary or other officer under the order or direction of any court.

(4) Sales made during a grand opening to introduce a new or remodeled business not to exceed 3 days, which grand opening shall be held within 60 days from the date the new or remodeled business begins operations.

History.—s. 9, ch. 85-74.



526.311 - Enforcement; civil penalties; injunctive relief.

526.311 Enforcement; civil penalties; injunctive relief.—

(1) A person who knowingly violates this act shall be subject to a civil penalty in the Class III category pursuant to s. 570.971 for each violation. Each day that a violation of this act occurs shall be considered a separate violation, but the civil penalty may not exceed $250,000. Such a person shall also be liable for attorney fees and shall be subject to an action for injunctive relief.

(2) The Department of Agriculture and Consumer Services shall investigate any complaints regarding violations of this act and may request in writing the production of documents and records as part of its investigation of a complaint. If the person upon whom such request was made fails to produce the documents or records within 30 days after the date of the request, the department, through the department’s office of general counsel, may issue and serve a subpoena to compel the production of such documents and records. If any person shall refuse to comply with a subpoena issued under this section, the department may petition a court of competent jurisdiction to enforce the subpoena and assess such sanctions as the court may direct. Refiners shall afford the department reasonable access to the refiners’ posted terminal price. Any records, documents, papers, maps, books, tapes, photographs, files, sound recordings, or other business material, regardless of form or characteristics, obtained by the department are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution while the investigation is pending. At the conclusion of an investigation, any matter determined by the department or by a judicial or administrative body, federal or state, to be a trade secret or proprietary confidential business information held by the department pursuant to such investigation shall be considered confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such materials may be used in any administrative or judicial proceeding so long as the confidential or proprietary nature of the material is maintained.

(3) The civil penalty imposed under this section may be assessed and recovered in a civil action brought by the department in any court of competent jurisdiction. If the department prevails in a civil action, the court may award it reasonable attorneys’ fees as it deems appropriate. All funds recovered by the department shall be deposited into the General Inspection Trust Fund.

History.—s. 10, ch. 85-74; s. 3, ch. 87-158; s. 39, ch. 91-220; s. 5, ch. 91-247; s. 1, ch. 95-124; s. 339, ch. 96-406; s. 39, ch. 2000-258; s. 17, ch. 2000-308; s. 50, ch. 2014-150.



526.312 - Enforcement; private actions; injunctive relief.

526.312 Enforcement; private actions; injunctive relief.—

(1) Any person injured as a result of an act or practice which violates this act may bring a civil action for appropriate relief, including an action for a declaratory judgment, injunctive relief, and actual damages.

(2) On the application for a temporary restraining order or a preliminary injunction, the court, in its discretion having due regard for the public interest, may require or dispense with the requirement of a bond, with or without surety, as conditions and circumstances may require. If a bond is required, the amount shall not be greater than $50,000. Upon proper application by the plaintiff, the court shall grant preliminary injunctive relief if the plaintiff shows:

(a) That he or she is a proper person to seek the relief requested.

(b) There exist sufficiently serious questions going to the merits to make such questions a fair ground for litigation; and the court determines, on balance, the hardships imposed on the defendant and the public interest by the issuance of such preliminary injunctive relief will be less than the hardship which would be imposed on the plaintiff if such preliminary injunctive relief were not granted.

The standards specified in paragraphs (a) and (b) shall also apply to actions for injunctive relief brought by the department under s. 526.311.

(3) Any actual damages found to have resulted from violations of this act may be trebled by the court.

(4) The court shall award a reasonable attorney’s fee to the prevailing plaintiff and may award a reasonable attorney’s fee to the prevailing defendant.

History.—s. 11, ch. 85-74; s. 6, ch. 91-247; s. 720, ch. 97-103; s. 40, ch. 2000-258; s. 18, ch. 2000-308.



526.313 - Limitations period for actions.

526.313 Limitations period for actions.—Any action brought by the department shall be brought within 2 years after the alleged violation occurred or should reasonably have been discovered. Any action brought by any other person shall be brought within 1 year after the alleged violation occurred or should reasonably have been discovered, except that a private action brought under s. 526.305 for unlawful price discrimination shall be brought within 2 years from the date the alleged violation occurred or should reasonably have been discovered.

History.—s. 12, ch. 85-74; s. 41, ch. 2000-258; s. 19, ch. 2000-308.






Part II - SALE OF BRAKE FLUID (ss. 526.50-526.56)

526.50 - Definition of terms.

526.50 Definition of terms.—As used in this part:

(1) “Brake fluid” means the fluid intended for use as the liquid medium through which force is transmitted in the hydraulic brake system of a vehicle operated upon the highways.

(2) “Department” means the Department of Agriculture and Consumer Services.

(3) “Sell” includes give, distribute, barter, exchange, trade, keep for sale, offer for sale or expose for sale, in any of their variant forms.

(4) “Labeling” includes all written, printed or graphic representations, in any form whatsoever, imprinted upon or affixed to any container of brake fluid.

(5) “Container” means any receptacle in which brake fluid is immediately contained when sold, but does not mean a carton or wrapping in which a number of such receptacles are shipped or stored or a tank car or truck.

(6) “Registrant” means any manufacturer, packer, distributor, seller, or other person who has registered a brake fluid with the department.

(7) “Brand” means the product name appearing on the label of a container of brake fluid.

(8) “Formula” means the name of the chemical mixture or composition of the brake fluid product.

History.—s. 1, ch. 61-390; ss. 14, 35, ch. 69-106; s. 79, ch. 92-291; s. 28, ch. 2012-67; s. 15, ch. 2014-147.



526.51 - Registration; renewal and fees; departmental expenses; cancellation or refusal to issue or renew.

526.51 Registration; renewal and fees; departmental expenses; cancellation or refusal to issue or renew.—

(1)(a) Application for registration of each brand of brake fluid shall be made on forms supplied by the department. The applicant shall give his or her name and address and the brand name of the brake fluid, state that he or she owns the brand name and has complete control over the product sold thereunder in this state, and provide the name and address of the resident agent in this state. If the applicant does not own the brand name but wishes to register the product with the department, a notarized affidavit that gives the applicant full authorization to register the brand name and that is signed by the owner of the brand name must accompany the application for registration. The affidavit must include all affected brand names, the owner’s company or corporate name and address, the applicant’s company or corporate name and address, and a statement from the owner authorizing the applicant to register the product with the department. The owner of the brand name shall maintain complete control over each product sold under that brand name in this state. All first-time applications for a brand and formula combination must be accompanied by a certified report from an independent testing laboratory, setting forth the analysis of the brake fluid which shows its quality to be not less than the specifications established by the department for brake fluids. A sample of not less than 24 fluid ounces of brake fluid shall be submitted, in a container with a label printed in the same manner that it will be labeled when sold, and the sample and container shall be analyzed and inspected by the department in order that compliance with the department’s specifications and labeling requirements may be verified. Upon approval of the application, the department shall register the brand name of the brake fluid and issue to the applicant a permit authorizing the registrant to sell the brake fluid in this state. The registration certificate shall expire 12 months after the date of issue.

(b) Each applicant shall pay a fee of $100 with each application. A permit may be renewed by application to the department, accompanied by a renewal fee of $50 on or before the expiration of the previously issued permit. To reregister a previously registered brand and formula combination, an applicant must submit a completed application and all materials as required in this section to the department before the expiration of the previously issued permit. A brand and formula combination for which a completed application and all materials required in this section are not received before the expiration of the previously issued permit may not be registered with the department until a completed application and all materials required in this section have been received and approved. If the brand and formula combination was previously registered with the department and a fee, application, or materials required in this section are received after the expiration of the previously issued permit, a penalty of $25 accrues, which shall be added to the fee. Renewals shall be accepted only on brake fluids that have no change in formula, composition, or brand name. Any change in formula, composition, or brand name of a brake fluid constitutes a new product that must be registered in accordance with this part.

(c) If a registered brand and formula combination is no longer in production for distribution in this state, in order to ensure that any remaining product still available for sale in this state is properly registered, the registrant must submit a notarized affidavit on company letterhead to the department certifying that:

1. The stated brand and formula combination is no longer in production;

2. The stated brand and formula combination will not be distributed in this state; and

3. Either all existing product of the stated brand and formula combination will be removed by the registrant from the state within 30 days after the expiration of the registration or that the registrant will reregister the brand and formula combination for 2 subsequent years.

If production resumes, the brand and formula combination must be reregistered before it is again distributed in this state.

(2) All fees collected under the provisions of this section shall be credited to the General Inspection Trust Fund of the department and all expenses incurred in the enforcement of this part shall be paid from said fund.

(3) The department may cancel or refuse to issue any registration and permit after due notice and opportunity to be heard if it finds that the brake fluid is adulterated or misbranded or that the registrant has failed to comply with the provisions of this part or the rules adopted pursuant to this section.

History.—s. 1, ch. 61-390; s. 2, ch. 61-119; s. 721, ch. 97-103; s. 7, ch. 2007-232; s. 29, ch. 2012-67; s. 16, ch. 2014-147.



526.52 - Specifications; adulteration and misbranding.

526.52 Specifications; adulteration and misbranding.—

(1) The department shall establish specifications for brake fluid which shall promote the public safety in the operation of automotive vehicles and may amend such specifications by regulation, but in no event shall the specifications for brake fluid fall below the minimum specifications established by the Society of Automotive Engineers for brake fluid, heavy-duty-type.

(2) A brake fluid is deemed to be adulterated if its contents have been changed after registration, without reregistration, or its quality or characteristics fall below the specification for brake fluid established by the department.

(3) Brake fluid is deemed to be misbranded:

(a) If its container does not bear on its side or top a label on which is printed the name and place of business of the registrant of the product, the words “brake fluid,” and a statement that the product therein equals or exceeds the minimum specification of the Society of Automotive Engineers for brake fluid, heavy-duty-type, the United States Department of Transportation Motor Vehicle Safety Standard No. 116, or other specified standard identified in department rule. The department may require by rule that the duty-type classification appear on the label.

(b) If the container does not bear on its side or top an accurate statement of the quantity of the contents in terms of liquid measure.

(c) If the labeling on the container is false or misleading in any particular.

(4) The words and letters required by this section shall appear on the label in legible type, in English.

History.—s. 1, ch. 61-390; s. 30, ch. 2012-67.



526.53 - Enforcement; inspection and analysis, stop-sale and disposition, regulations.

526.53 Enforcement; inspection and analysis, stop-sale and disposition, regulations.—

(1) The department shall enforce the provisions of this part through the department, and may sample, inspect, analyze, and test any brake fluid manufactured, packed, or sold within this state. The department shall have free access during business hours to all premises, buildings, vehicles, cars, or vessels used in the manufacture, packing, storage, sale, or transportation of brake fluid, and may open any box, carton, parcel, or container of brake fluid and take samples for inspection and analysis or for evidence.

(2)(a) If any brake fluid is sold in violation of any of the provisions of this part, all such brake fluid of the same brand name shall be placed under a stop-sale order by the department by serving the owner of the brand name, the distributor, or other entity responsible for selling or distributing the product in this state with the stop-sale order. The department shall withdraw its stop-sale order upon the removal of the violation or upon voluntary destruction of the product, or other disposal approved by the department, under the supervision of the department.

(b) In addition to being subject to the stop-sale procedures, unregistered brake fluid shall be held by the department or its representative, at a place to be designated in the stop-sale order, until properly registered and released in writing by the department or its representative. If application has not been made for registration of such product within 30 days after issue of the stop-sale order, the department or, with the consent of the department, the representative may give the product that meets legal specifications to any tax-supported institution or agency of the state. If application has not been made for registration of the product within 30 days after issuance of the stop-order sale and the product fails to meet legal specifications, the product may be disposed of as authorized by rule of the department.

(3) Any brake fluid which becomes the subject of a court proceeding shall be disposed of by order of the court.

(4) The department may adopt and enforce such rules as are necessary to carry out the provisions of this part.

(5) No labeling relating to any brake fluid shall contain any statement that the brake fluid has been approved by the department. However, a statement that the brake fluid has been registered by the department may be included in such labeling.

History.—s. 1, ch. 61-390; s. 1, ch. 71-118; s. 80, ch. 92-291; s. 31, ch. 2012-67.



526.54 - Certified copy of analysis as evidence.

526.54 Certified copy of analysis as evidence.—A certified copy of the analysis made by the department shall be admitted as prima facie evidence in any court proceeding involving the inspection, analysis, standards or specifications of brake fluid as defined and covered by this part.

History.—s. 1, ch. 61-390.



526.55 - Violation and penalties.

526.55 Violation and penalties.—

(1) It is unlawful:

(a) To sell any brake fluid that is adulterated or misbranded, not registered, or on which a permit has not been issued.

(b) For anyone to remove any stop-sale order placed on a product by the department, or any product upon which a stop-sale order has been placed.

(2) If the department finds that a person has violated or is operating in violation of ss. 526.50-526.56 or the rules or orders adopted thereunder, the department may, by order:

(a) Issue a notice of noncompliance pursuant to s. 120.695;

(b) Impose an administrative fine in the Class II category pursuant to s. 570.971 for each violation;

(c) Direct that the person cease and desist specified activities;

(d) Revoke or suspend a registration, or refuse to register a product; or

(e) Place the registrant on probation for a period of time, subject to conditions as the department may specify.

(3) The administrative proceedings seeking entry of an order imposing any of the penalties specified in subsection (2) are governed by chapter 120.

(4) If a registrant is found to be in violation of ss. 526.50-526.56 and fails to pay a fine within 30 days after imposition of the fine, the department may suspend all registrations issued to the registrant by the department until the fine is paid.

(5) All fines collected by the department under this section shall be deposited into the General Inspection Trust Fund.

History.—s. 1, ch. 61-390; s. 509, ch. 71-136; s. 722, ch. 97-103; s. 32, ch. 2012-67; s. 51, ch. 2014-150.



526.56 - Injunction against violations.

526.56 Injunction against violations.—In addition to the remedies provided in this law, and notwithstanding the existence of any adequate remedy at law, the department is hereby authorized to make application for injunction to a circuit court or circuit judge and such circuit court or circuit judge shall have jurisdiction upon hearing and for cause shown to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any of the provisions of this law or for failing or refusing to comply with the requirements of this law or any rule or regulation duly promulgated as in this law authorized, such injunction to be issued without bond.

History.—s. 1, ch. 61-390; ss. 14, 35, ch. 69-106.









Chapter 527 - SALE OF LIQUEFIED PETROLEUM GAS

527.01 - Definitions.

527.01 Definitions.—As used in this chapter:

(1) “Liquefied petroleum gas” means any material which is composed predominantly of any of the following hydrocarbons, or mixtures of the same: propane, propylene, butanes (normal butane or isobutane), and butylenes.

(2) “Person” means any individual, firm, partnership, corporation, company, association, organization, or cooperative.

(3) “Ultimate consumer” means the person last purchasing liquefied petroleum gas in its liquid or vapor state for industrial, commercial, or domestic use.

(4) “Department” means the Department of Agriculture and Consumer Services.

(5) “Qualifier” means any person who has passed a competency examination administered by the department and is employed by a licensed business in one or more of the following classifications:

(a) Category I liquefied petroleum gas dealer.

(b) Category II liquefied petroleum gas dispenser.

(c) LP gas installer.

(d) Specialty installer.

(e) Requalifier of cylinders.

(f) Fabricator, repairer, and tester of vehicles and cargo tanks.

(g) Category IV liquefied petroleum gas dispensing unit operator and recreational vehicle servicer.

(h) Category V liquefied petroleum gases dealer for industrial uses only.

(6) “Category I liquefied petroleum gas dealer” means any person selling or offering to sell by delivery or at a stationary location any liquefied petroleum gas to the ultimate consumer for industrial, commercial, or domestic use; any person leasing or offering to lease, or exchanging or offering to exchange, any apparatus, appliances, and equipment for the use of liquefied petroleum gas; any person installing, servicing, altering, or modifying apparatus, piping, tubing, appliances, and equipment for the use of liquefied petroleum or natural gas; any person installing carburetion equipment; or any person requalifying cylinders.

(7) “Category II liquefied petroleum gas dispenser” means any person engaging in the business of operating a liquefied petroleum gas dispensing unit for the purpose of serving liquid products to the ultimate consumer for industrial, commercial, or domestic use, and selling or offering to sell, or leasing or offering to lease, apparatus, appliances, and equipment for the use of liquefied petroleum gas, including maintaining a cylinder storage rack at the licensed business location for the purpose of storing cylinders filled by the licensed business for sale or use at a later date.

(8) “Category III liquefied petroleum gas cylinder exchange operator” means any person operating a storage facility used for the purpose of storing filled propane cylinders of not more than 43.5 pounds propane capacity or 104 pounds water capacity, while awaiting sale to the ultimate consumer, or a facility used for the storage of empty or filled containers which have been offered for exchange.

(9) “Category IV liquefied petroleum gas dispenser and recreational vehicle servicer” means any person engaging in the business of operating a liquefied petroleum gas dispensing unit for the purpose of serving liquid product to the ultimate consumer for industrial, commercial, or domestic use, and selling or offering to sell, or leasing or offering to lease, apparatus, appliances, and equipment for the use of liquefied petroleum gas, and whose services include the installation, service, or repair of recreational vehicle liquefied petroleum gas appliances and equipment.

(10) “LP gas installer” means any person who is engaged in the liquefied petroleum gas business and whose services include the installation, servicing, altering, or modifying of apparatus, piping, tubing, tanks, and equipment for the use of liquefied petroleum or natural gas and selling or offering to sell, or leasing or offering to lease, apparatus, appliances, and equipment for the use of liquefied petroleum or natural gas.

(11) “Specialty installer” means any person involved in the installation, service, or repair of liquefied petroleum or natural gas appliances and equipment, and selling or offering to sell, or leasing or offering to lease, apparatus, appliances, and equipment for the use of liquefied petroleum gas, whose activities are limited to specific types of appliances and equipment as designated by department rule.

(12) “Dealer in appliances and equipment for use of liquefied petroleum gas” means any person selling or offering to sell, or leasing or offering to lease, apparatus, appliances, and equipment for the use of liquefied petroleum gas.

(13) “Manufacturer of liquefied petroleum gas appliances and equipment” means any person in this state manufacturing and offering for sale or selling tanks, cylinders, or other containers and necessary appurtenances for use in the storage, transportation, or delivery of such gas to the ultimate consumer, or manufacturing and offering for sale or selling apparatus, appliances, and equipment for the use of liquefied petroleum gas to the ultimate consumer.

(14) “Wholesaler” means any person, as defined by subsection (2), selling or offering to sell any liquefied petroleum gas for industrial, commercial, or domestic use to any person except the ultimate consumer.

(15) “Requalifier of cylinders” means any person involved in the retesting, repair, qualifying, or requalifying of liquefied petroleum gas tanks or cylinders manufactured under specifications of the United States Department of Transportation or former Interstate Commerce Commission.

(16) “Fabricator, repairer, and tester of vehicles and cargo tanks” means any person involved in the hydrostatic testing, fabrication, repair, or requalifying of any motor vehicles or cargo tanks used for the transportation of liquefied petroleum gases, when such tanks are permanently attached to or forming a part of the motor vehicle.

(17) “Recreational vehicle” means a motor vehicle designed to provide temporary living quarters for recreational, camping, or travel use, which has its own propulsion or is mounted on or towed by another motor vehicle.

(18) “Pipeline system operator” means any person who owns or operates a liquefied petroleum gas pipeline system that is used to transmit liquefied petroleum gas from a common source to the ultimate customer and that serves 10 or more customers.

(19) “Category V liquefied petroleum gases dealer for industrial uses only” means any person engaged in the business of filling, selling, and transporting liquefied petroleum gas containers for use in welding, forklifts, or other industrial applications.

(20) “License year” means the period from September 1 through the following August 31, or April 1 through the following March 31, depending upon the type of license.

History.—s. 1, ch. 24302, 1947; s. 11, ch. 25035, 1949; s. 1, ch. 57-174; s. 1, ch. 61-158; ss. 13, 35, ch. 69-106; s. 202, ch. 71-377; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 6, ch. 80-390; ss. 1, 18, 19, ch. 81-175; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-6; s. 124, ch. 83-218; s. 1, ch. 86-69; ss. 2, 3, ch. 87-34; s. 1, ch. 90-215; s. 4, ch. 91-429; s. 1, ch. 92-324; s. 7, ch. 93-142; ss. 1, 7, ch. 93-248; s. 1, ch. 2000-269; s. 23, ch. 2001-63; s. 1, ch. 2003-132; s. 31, ch. 2013-251.

Note.—Former s. 526.12.



527.02 - License; penalty; fees.

527.02 License; penalty; fees.—

(1) It is unlawful for any person to engage in this state in the activities of a pipeline system operator, category I liquefied petroleum gas dealer, category II liquefied petroleum gas dispenser, category III liquefied petroleum gas cylinder exchange operator, category IV liquefied petroleum gas dispenser and recreational vehicle servicer, category V liquefied petroleum gas dealer for industrial uses only, LP gas installer, specialty installer, dealer in liquefied petroleum gas appliances and equipment, manufacturer of liquefied petroleum gas appliances and equipment, requalifier of cylinders, or fabricator, repairer, and tester of vehicles and cargo tanks without first obtaining from the department a license to engage in one or more of these businesses. The sale of liquefied petroleum gas cylinders with a volume of 10 pounds water capacity or 4.2 pounds liquefied petroleum gas capacity or less is exempt from the requirements of this chapter. It is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, to intentionally or willfully engage in any of said activities without first obtaining appropriate licensure from the department.

(2) Each business location of a person having multiple locations shall be separately licensed and must meet the requirements of this section. Such license shall be granted to any applicant determined by the department to be competent, qualified, and trustworthy who files with the department a surety bond, insurance affidavit, or other proof of insurance, as hereinafter specified, and pays for such license the following original application fee for new licenses and annual renewal fees for existing licenses:

Category I liquefied
petroleum gas
dealer

Category II liquefied
petroleum gas
dispenser

Category III
liquefied petroleum
gas cylinder
exchange unit
operator

Category IV
liquefied petroleum
gas dispenser and
recreational vehicle
servicer

Category V liquefied
petroleum gases
dealer for industrial
uses only

LP gas
installer

Specialty
installer

Dealer in appliances
and equipment
for use of liquefied
petroleum gas

Manufacturer of
liquefied petroleum
gas appliances and
equipment

Requalifier of
cylinders

Fabricator, repairer,
and tester of
vehicles and
cargo tanks

(3)(a) An applicant for an original license who submits an application during the last 6 months of the license year may have the original license fee reduced by one-half for the 6-month period. This provision applies only to those companies applying for an original license and may not be applied to licensees who held a license during the previous license year and failed to renew the license. The department may refuse to issue an initial license to an applicant who is under investigation in any jurisdiction for an action that would constitute a violation of this chapter until such time as the investigation is complete.

(b) The department shall waive the initial license fee for an honorably discharged veteran of the United States Armed Forces, the spouse of such a veteran, or a business entity that has a majority ownership held by such a veteran or spouse if the department receives an application, in a format prescribed by the department, within 60 months after the date of the veteran’s discharge from any branch of the United States Armed Forces. To qualify for the waiver, a veteran must provide to the department a copy of his or her DD Form 214, as issued by the United States Department of Defense or another acceptable form of identification as specified by the Department of Veterans’ Affairs; the spouse of a veteran must provide to the department a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and a copy of a valid marriage license or certificate verifying that he or she was lawfully married to the veteran at the time of discharge; or a business entity must provide to the department proof that a veteran or the spouse of a veteran holds a majority ownership in the business, a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and, if applicable, a copy of a valid marriage license or certificate verifying that the spouse of the veteran was lawfully married to the veteran at the time of discharge.

(4) Any person applying for a liquefied petroleum gas license as a specialty installer, as defined by s. 527.01(11), shall upon application to the department identify the specific area of work to be performed. Upon completion of all license requirements set forth in this chapter, the department shall issue the applicant a license specifying the scope of work, as identified by the applicant and defined by rule of the department, for which the person is authorized.

(5) The license fee for a pipeline system operator shall be $100 per system owned or operated by the person, not to exceed $400 per license year. Such license fee applies only to a pipeline system operator who owns or operates a liquefied petroleum gas pipeline system that is used to transmit liquefied petroleum gas from a common source to the ultimate customer and that serves 10 or more customers.

(6) The department shall promulgate rules specifying acts deemed by the department to demonstrate a lack of trustworthiness to engage in activities requiring a license or qualifier identification card under this section.

(7) Any license issued by the department may be transferred to any person, firm, or corporation for the remainder of the current license year upon written request to the department by the original licenseholder. Prior to approval of any transfer, all licensing requirements of this chapter must be met by the transferee. A license transfer fee of $50 shall be charged for each such transfer.

History.—s. 2, ch. 24302, 1947; s. 2, ch. 57-174; s. 2, ch. 61-119; s. 1, ch. 61-158; ss. 13, 35, ch. 69-106; s. 1, ch. 70-35; s. 1, ch. 70-439; s. 1, ch. 74-296; s. 1, ch. 76-120; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 6, ch. 80-390; ss. 2, 18, 19, ch. 81-175; s. 401, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-6; s. 1, ch. 84-126; s. 2, ch. 86-69; ss. 2, 3, ch. 87-34; s. 2, ch. 90-215; s. 4, ch. 91-429; s. 1, ch. 92-6; s. 2, ch. 92-324; s. 2, ch. 93-248; s. 6, ch. 94-335; s. 340, ch. 96-406; s. 2, ch. 2000-269; s. 24, ch. 2001-63; s. 2, ch. 2003-132; s. 16, ch. 2016-166.

Note.—Former s. 526.13.



527.0201 - Qualifiers; master qualifiers; examinations.

527.0201 Qualifiers; master qualifiers; examinations.—

(1) In addition to the requirements of s. 527.02, any person applying for a license to engage in the activities of a pipeline system operator, category I liquefied petroleum gas dealer, category II liquefied petroleum gas dispenser, category IV liquefied petroleum gas dispenser and recreational vehicle servicer, category V liquefied petroleum gases dealer for industrial uses only, LP gas installer, specialty installer, requalifier of cylinders, or fabricator, repairer, and tester of vehicles and cargo tanks must prove competency by passing a written examination administered by the department or its agent with a grade of 75 percent or above in each area tested. Each applicant for examination shall submit a $20 nonrefundable fee. The department shall by rule specify the general areas of competency to be covered by each examination and the relative weight to be assigned in grading each area tested.

(2) Application for examination for competency may be made by an individual or by an owner, a partner, or any person employed by the license applicant. Upon successful completion of the competency examination, the department shall issue a qualifier identification card to the examinee.

(a) Qualifier identification cards, except those issued to category I liquefied petroleum gas dealers and liquefied petroleum gas installers, shall remain in effect as long as the individual shows to the department proof of active employment in the area of examination and all continuing education requirements are met. Should the individual terminate active employment in the area of examination for a period exceeding 24 months, or fail to provide documentation of continuing education, the individual’s qualifier status shall automatically expire. If the qualifier status has expired, the individual must apply for and successfully complete an examination by the department in order to reestablish qualifier status.

(b) Every business organization shall employ at all times a full-time qualifier who has successfully completed an examination in the corresponding category of the license held by the business organization. A person may not act as a qualifier for more than one licensed location.

(3) Qualifier cards issued to category I liquefied petroleum gas dealers and liquefied petroleum gas installers shall expire 3 years after the date of issuance. All category I liquefied petroleum gas dealer qualifiers and liquefied petroleum gas installer qualifiers holding a valid qualifier card upon the effective date of this act shall retain their qualifier status until July 1, 2003, and may sit for the master qualifier examination at any time during that time period. All such category I liquefied petroleum gas dealer qualifiers and liquefied petroleum gas installer qualifiers may renew their qualification on or before July 1, 2003, upon application to the department, payment of a $20 renewal fee, and documentation of the completion of a minimum of 16 hours approved continuing education courses, as defined by department rule, during the previous 3-year period. Applications for renewal must be made 30 calendar days before expiration. Persons failing to renew before the expiration date must reapply and take a qualifier competency examination in order to reestablish category I liquefied petroleum gas dealer qualifier and liquefied petroleum gas installer qualifier status. If a category I liquefied petroleum gas qualifier or liquefied petroleum gas installer qualifier becomes a master qualifier at any time during the effective date of the qualifier card, the card shall remain in effect until expiration of the master qualifier certification.

(4) A qualifier for a business organization involved in installation, repair, maintenance, or service of liquefied petroleum gas appliances, equipment, or systems must actually function in a supervisory capacity of other company employees installing, repairing, maintaining, or servicing liquefied petroleum gas appliances, equipment, or systems. A separate qualifier shall be required for every 10 such employees. Additional qualifiers are required for those business organizations employing more than 10 employees that install, repair, maintain, or service liquefied petroleum gas equipment and systems.

(5) In addition to all other licensing requirements, each category I liquefied petroleum gas dealer and liquefied petroleum gas installer must, at the time of application for licensure, identify to the department one master qualifier who is a full-time employee at the licensed location. This person shall be a manager, owner, or otherwise primarily responsible for overseeing the operations of the licensed location and must provide documentation to the department as provided by rule. The master qualifier requirement shall be in addition to the requirements of subsection (1).

(a) In order to apply for certification as a master qualifier, each applicant must be a category I liquefied petroleum gas dealer qualifier or liquefied petroleum gas installer qualifier, must be employed by a licensed category I liquefied petroleum gas dealer, liquefied petroleum gas installer, or applicant for such license, must provide documentation of a minimum of 1 year’s work experience in the gas industry, and must pass a master qualifier competency examination. Master qualifier examinations shall be based on Florida’s laws, rules, and adopted codes governing liquefied petroleum gas safety, general industry safety standards, and administrative procedures. The applicant must successfully pass the examination with a grade of 75 percent or above. Each applicant for master qualifier status must submit to the department a nonrefundable $30 examination fee before the examination.

(b) Upon successful completion of the master qualifier examination, the department shall issue the examinee a certificate of master qualifier status which shall include the name of the licensed company for which the master qualifier is employed. A master qualifier may transfer from one licenseholder to another upon becoming employed by the company and providing a written request to the department.

(c) Master qualifier status shall expire 3 years after the date of issuance of the certificate and may be renewed by submission to the department of documentation of completion of at least 16 hours of approved continuing education courses during the 3-year period; proof of employment with a licensed category I liquefied petroleum gas dealer, liquefied petroleum gas installer, or applicant; and a $30 certificate renewal fee. The department shall define, by rule, approved courses of continuing education.

(d) Each category I liquefied petroleum gas dealer or liquefied petroleum gas installer licensed as of August 31, 2000, shall identify to the department one current category I liquefied petroleum gas dealer qualifier or liquefied petroleum gas installer qualifier who will be the designated master qualifier for the licenseholder. Such individual must provide proof of employment for 3 years or more within the liquefied petroleum gas industry, and shall, upon approval of the department, be granted a master qualifier certificate. All other requirements with regard to master qualifier certificate expiration, renewal, and continuing education shall apply.

(6) A vacancy in a qualifier or master qualifier position in a business organization which results from the departure of the qualifier or master qualifier shall be immediately reported to the department by the departing qualifier or master qualifier and the licensed company.

(a) If a business organization no longer possesses a duly designated qualifier, as required by this section, its liquefied petroleum gas licenses shall be suspended by order of the department after 20 working days. The license shall remain suspended until a competent qualifier has been employed, the order of suspension terminated by the department, and the license reinstated. A vacancy in the qualifier position for a period of more than 20 working days shall be deemed to constitute an immediate threat to the public health, safety, and welfare. Failure to obtain a replacement qualifier within 60 days after the vacancy occurs shall be grounds for revocation of licensure or eligibility for licensure.

(b) Any category I liquefied petroleum gas dealer or LP gas installer who no longer possesses a master qualifier but currently employs a category I liquefied petroleum gas dealer or LP gas installer qualifier as required by this section, shall have 60 days within which to replace the master qualifier. If the company fails to replace the master qualifier within the 60-day time period, the license of the company shall be suspended by order of the department. The license shall remain suspended until a competent master qualifier has been employed, the order of suspension has been terminated by the department, and the license reinstated. Failure to obtain a replacement master qualifier within 90 days after the vacancy occurs shall be grounds for revocation of licensure or eligibility for licensure.

(7) The department may deny, refuse to renew, suspend, or revoke any qualifier card or master qualifier certificate for any of the following causes:

(a) Violation of any provision of this chapter or any rule or order of the department;

(b) Falsification of records relating to the qualifier card or master qualifier certificate; or

(c) Failure to meet any of the renewal requirements.

(8) Any individual having competency qualifications on file with the department may request the transfer of such qualifications to any existing licenseholder by making a written request to the department for such transfer. Any individual having a competency examination on file with the department may use such examination for a new license application after making application in writing to the department. All examinations are confidential and exempt from the provisions of s. 119.07(1).

(9) If a duplicate license, qualifier card, or master qualifier certificate is requested by the licensee, a fee of $10 must be received before issuance of the duplicate license or card. If a facsimile transmission of an original license is requested, upon completion of the transmission a fee of $10 must be received by the department before the original license may be mailed to the requester.

(10) All revenues collected herein shall be deposited in the General Inspection Trust Fund for the purpose of administering the provisions of this chapter.

History.—s. 3, ch. 2003-132; s. 32, ch. 2013-251.



527.021 - Registration of transport vehicles.

527.021 Registration of transport vehicles.—

(1) Each liquefied petroleum gas bulk delivery vehicle owned or leased by a liquefied petroleum gas licensee must be registered with the department annually.

(2) For the purposes of this section, a “liquefied petroleum gas bulk delivery vehicle” means any vehicle that is used to transport liquefied petroleum gas on any public street or highway as liquid cargo in a cargo tank, which tank is mounted on a conventional truck chassis or is an integral part of a transporting vehicle in which the tank constitutes, in whole or in part, the stress member used as a frame and is a permanent part of the transporting vehicle.

(3) Vehicle registrations shall be submitted by the vehicle owner or lessee in conjunction with the annual renewal of his or her liquefied petroleum gas license, but no later than August 31 of each year. A dealer who does not submit the required vehicle registration by August 31 of each year is subject to the penalties in s. 527.13.

(4) The department shall issue a decal to be placed on each vehicle that is inspected by the department and found to be in compliance with applicable codes.

History.—s. 3, ch. 90-215; s. 16, ch. 91-201; s. 4, ch. 91-429; s. 3, ch. 92-324; s. 7, ch. 94-335; s. 723, ch. 97-103; s. 17, ch. 2016-166.



527.03 - Annual renewal of license.

527.03 Annual renewal of license.—All licenses required under this chapter shall be renewed annually subject to the license fees prescribed in s. 527.02. All licenses, except Category III Liquefied Petroleum Gas Cylinder Exchange Unit Operator licenses and Dealer in Appliances and Equipment for Use of Liquefied Petroleum Gas licenses, shall be renewed for the period beginning September 1 and shall expire on the following August 31 unless sooner suspended, revoked, or otherwise terminated. Category III Liquefied Petroleum Gas Cylinder Exchange Unit Operator licenses and Dealer in Appliances and Equipment for Use of Liquefied Petroleum Gas licenses shall be renewed for the period beginning April 1 and shall expire on the following March 31 unless sooner suspended, revoked, or otherwise terminated. Any license allowed to expire shall become inoperative because of failure to renew. The fee for restoration of a license is equal to the original license fee and must be paid before the licensee may resume operations.

History.—s. 3, ch. 24302, 1947; s. 1, ch. 25105, 1949; s. 11, ch. 25035, 1949; s. 1, ch. 29667, 1955; s. 1, ch. 61-158; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 18, 19, ch. 81-175; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-6; s. 2, ch. 84-126; ss. 2, 3, ch. 87-34; s. 4, ch. 90-215; s. 4, ch. 91-429; s. 33, ch. 2013-251.

Note.—Former s. 526.14.



527.04 - Proof of insurance required.

527.04 Proof of insurance required.—

(1) Before any license is issued, except to a dealer in appliances and equipment for use of liquefied petroleum gas or a category III liquefied petroleum gas cylinder exchange operator, the applicant must deliver to the department satisfactory evidence that the applicant is covered by a primary policy of bodily injury liability and property damage liability insurance that covers the products and operations with respect to such business and is issued by an insurer authorized to do business in this state for an amount not less than $1 million and that the premium on such insurance is paid. An insurance certificate, affidavit, or other satisfactory evidence of acceptable insurance coverage shall be accepted as proof of insurance. In lieu of an insurance policy, the applicant may deliver a good and sufficient bond in the amount of $1 million, payable to the Governor of Florida, with the applicant as principal and a surety company authorized to do business in this state as surety. The bond must be conditioned upon the applicant’s compliance with this chapter and the rules of the department with respect to the conduct of such business and shall indemnify and hold harmless all persons from loss or damage by reason of the applicant’s failure to comply. However, the aggregated liability of the surety may not exceed $1 million. If the insurance policy is canceled or otherwise terminated or the bond becomes insufficient, the department may require new proof of insurance or a new bond to be filed, and if the licenseholder fails to comply, the department shall cancel the license issued and give the licenseholder written notice that it is unlawful to engage in business without a license. A new bond is not required as long as the original bond remains sufficient and in force. If the licenseholder’s insurance coverage as required by this subsection is canceled or otherwise terminated, the insurer must notify the department within 30 days after the cancellation or termination.

(2) Before any license is issued to a class III liquefied petroleum gas cylinder exchange operator, the applicant must deliver to the department satisfactory evidence that the applicant is covered by a primary policy of bodily injury liability and property damage liability insurance that covers the products and operations with respect to the business and is issued by an insurer authorized to do business in this state for an amount not less than $300,000 and that the premium on the insurance is paid. An insurance certificate, affidavit, or other satisfactory evidence of acceptable insurance coverage shall be accepted as proof of insurance. In lieu of an insurance policy, the applicant may deliver a good and sufficient bond in the amount of $300,000, payable to the Governor, with the applicant as principal and a surety company authorized to do business in this state as surety. The bond must be conditioned upon the applicant’s compliance with this chapter and the rules of the department with respect to the conduct of such business and must indemnify and hold harmless all persons from loss or damage by reason of the applicant’s failure to comply. However, the aggregated liability of the surety may not exceed $300,000. If the insurance policy is canceled or otherwise terminated or the bond becomes insufficient, the department may require new proof of insurance or a new bond to be filed, and if the licenseholder fails to comply, the department shall cancel the license issued and give the licenseholder written notice that it is unlawful to engage in business without a license. A new bond is not required as long as the original bond remains sufficient and in force. If the licenseholder’s insurance coverage required by this subsection is canceled or otherwise terminated, the insurer must notify the department within 30 days after the cancellation or termination.

(3) Any person having a cause of action on the bond may bring suit against the principal and surety, and a copy of such bond duly certified by the department shall be received in evidence in the courts of this state without further proof. The department shall furnish a certified copy of such bond upon payment to it of its lawful fee for making and certifying such copy.

History.—ss. 3, 4, ch. 24302, 1947; s. 1, ch. 25105, 1949; s. 11, ch. 25035, 1949; s. 1, ch. 29667, 1955; s. 1, ch. 61-158; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 3, 18, 19, ch. 81-175; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-6; s. 125, ch. 83-218; s. 3, ch. 84-126; ss. 2, 3, ch. 87-34; s. 5, ch. 90-215; s. 4, ch. 91-429; s. 724, ch. 97-103; s. 3, ch. 2000-269; s. 8, ch. 2007-232.

Note.—Former ss. 526.14, 527.05.



527.055 - General powers and duties.

527.055 General powers and duties.—

(1) The department is empowered to enforce all provisions of this chapter and rules promulgated pursuant to this chapter relating to:

(a) The safe handling, installing, storing, selling, utilizing, transporting, servicing, testing, repairing, or maintaining of liquefied petroleum gas, liquefied petroleum gas equipment, and liquefied petroleum gas systems.

(b) Reasonable standards of competency required of persons to safely engage in the business of handling, installing, storing, selling, utilizing, transporting, servicing, testing, repairing, or maintaining liquefied petroleum gas, liquefied petroleum gas equipment, or liquefied petroleum gas systems, including, but not limited to, the training, licensure, testing, and qualifying of such persons.

(2) The department shall have the powers and authority expressly conferred on it by, or reasonably implied from, the provisions of this chapter.

(3) The department may conduct such investigations as it may deem proper to determine whether any person has violated any provision of this chapter or rule promulgated pursuant to this chapter or to secure information useful in the lawful administration of any such provision or rule promulgated pursuant to this chapter.

(4) The department may collect, propose, publish, and disseminate information relating to the subject matter of any duties imposed upon it by law.

History.—ss. 3, 10, ch. 86-69; ss. 2, 3, ch. 87-34; s. 6, ch. 90-215; s. 4, ch. 91-429.



527.06 - Rules.

527.06 Rules.—

(1) The department may adopt rules necessary to effectuate any of the statutory duties of the department in the interest of public health, safety, and welfare and to promote the safe handling of liquefied petroleum gas and proper installation, storing, selling, utilizing, transporting, servicing, testing, repairing, and maintaining of liquefied petroleum gas equipment and systems. The department shall adopt rules reasonably necessary to assure the competence of persons to safely engage in the business of liquefied petroleum gas, including, but not limited to, the licensure, testing, and qualifying of such persons for the protection of the health, welfare, and safety of the public and persons using such materials. These rules shall be in substantial conformity with generally accepted standards of safety concerning the same subject matter and shall not extend, modify, or conflict with any laws of this state or the reasonable implications of such laws.

(2) The department shall promulgate and enforce rules setting forth minimum general standards covering the design, construction, location, installation, and operation of equipment for storing; handling; transporting by tank truck, tank trailer, or pipeline; and utilizing liquefied petroleum gases and specifying the odorization of such gases and the degree thereof. The rules shall be such as are reasonably necessary for the protection of the health, welfare, and safety of the public and persons using such materials and shall be in substantial conformity with the generally accepted standards of safety concerning the same subject matter.

1(3) Rules in substantial conformity with the published standards of the National Fire Protection Association (NFPA) are deemed to be in substantial conformity with the generally accepted standards of safety concerning the same subject matter.

(4) Rules in substantial conformity with the published standards in Title 49 of the Code of Federal Regulations relative to liquefied petroleum gas pipelines shall be deemed to be in substantial conformity with the generally accepted standards of safety concerning the same subject matter. Violation of any provision of the rules adopted pursuant to this subsection may be enjoined under the provisions of s. 527.09. Any person who violates any provision of the rules adopted pursuant to this subsection shall be subject to a civil penalty not to exceed $25,000 for each such violation for each day that such violation persists, except that the maximum civil penalty shall not exceed $500,000, in aggregate, for any related series of violations. Any such civil penalty may be compromised by the department. In determining the amount of such penalty or the amount agreed upon in compromise, the appropriateness of such penalty to the size of the business of the person charged, the gravity of the violation, and the good faith of the person charged in attempting to achieve compliance after notification of a violation shall be considered. Each penalty shall be a lien upon the real and personal property of such person and enforceable by the department as statutory liens under chapter 85, the proceeds of which shall be deposited in the General Inspection Trust Fund, as provided in s. 527.0201.

History.—s. 5, ch. 24302, 1947; s. 1, ch. 61-158; ss. 10, 13, 35, ch. 69-106; s. 1, ch. 73-286; ss. 1, 2, ch. 75-83; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 3, 6, ch. 80-390; ss. 4, 18, 19, ch. 81-175; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-6; s. 4, ch. 86-69; ss. 2, 3, ch. 87-34; s. 4, ch. 91-429; s. 8, ch. 94-335; s. 4, ch. 2000-269; s. 4, ch. 2003-132; s. 1, ch. 2011-106; s. 19, ch. 2011-222; s. 9, ch. 2016-11.

1Note.—As amended by s. 1, ch. 2011-106, and s. 9, ch. 2016-11. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory construction.” Subsection (3) was also amended by s. 19, ch. 2011-222, and that version reads:

(3)(a) Rules in substantial conformity with the published standards of the National Fire Protection Association (NFPA) are deemed to be in substantial conformity with the generally accepted standards of safety concerning the same subject matter.

(b) Notwithstanding any other law, the department or other state agency may not require compliance with the minimum separation distances of NFPA 58 for separation between a liquefied petroleum gas tank and a building, adjoining property line, other liquefied petroleum gas tank, or any source of ignition, except in compliance with the minimum separation distances of the 2011 edition of NFPA 58.

(c) If the department, the Florida Building Commission as part of the Florida Building Code, and the Office of the State Fire Marshal as part of the Florida Fire Prevention Code each adopt the minimum separation distances of the 2011 edition of NFPA 58 as rules, whether adopted by setting out the minimum separation distances in the text of the rules or through incorporation by reference, this subsection is repealed upon the last effective date of such rules.

Note.—Former s. 526.16.



527.0605 - Liquefied petroleum gas bulk storage locations; jurisdiction.

527.0605 Liquefied petroleum gas bulk storage locations; jurisdiction.—

(1) The provisions of this chapter shall apply to liquefied petroleum gas bulk storage locations when:

(a) A single container in the bulk storage location has a capacity of 2,000 gallons or more;

(b) The aggregate container capacity of the bulk storage location is 4,000 gallons or more; or

(c) A container or containers are installed for the purpose of serving the public the liquid product.

(2) Prior to the installation of any bulk storage container, the licensee must submit to the department a site plan of the facility which shows the proposed location of the container and must obtain written approval of such location from the department.

(3) A fee of $200 shall be assessed for each site plan reviewed by the division. The review shall include preconstruction inspection of the proposed site, plan review, and final inspection of the completed facility.

(4) No newly installed container may be placed in operation until it has been inspected and approved by the department.

History.—ss. 3, 6, ch. 80-390; ss. 5, 19, ch. 81-175; s. 2, ch. 81-318; ss. 1, 2, ch. 82-6; s. 4, ch. 84-126; ss. 2, 3, ch. 87-34; s. 7, ch. 90-215; s. 4, ch. 91-429; s. 4, ch. 92-324.



527.061 - Inspection of buildings, systems, equipment, vehicles, or premises.

527.061 Inspection of buildings, systems, equipment, vehicles, or premises.—The department may inspect, at any reasonable hour, any facility, building, system, equipment, vehicle, or premises where liquefied petroleum gas or equipment therefor is offered for sale, stored, transported, or being repaired or installed, to determine if there is any violation of this chapter or of any rules of the department.

History.—ss. 4, 6, ch. 80-390; ss. 6, 19, ch. 81-175; s. 2, ch. 81-318; ss. 1, 2, ch. 82-6; ss. 2, 3, ch. 87-34; s. 8, ch. 90-215; s. 4, ch. 91-429.



527.062 - Investigation and safety promotion; authority of department.

527.062 Investigation and safety promotion; authority of department.—

(1) The department may investigate the cause and circumstances of any accident involving loss of life, personal injury, or property damage when there is reasonable cause to believe that liquefied petroleum gas or equipment was involved. The department shall have the authority to take samples or evidence on or about the site of an accident in conjunction with an investigation. The department shall make a written report of each investigation it conducts. All information compiled by the department pursuant to an investigation is confidential and exempt from s. 119.07(1) until the investigation is completed or ceases to be active. For purposes of this section, an investigation shall be considered “active” so long as the department is proceeding with reasonable dispatch and has a reasonable good faith belief that additional information is necessary and likely to be discovered which will allow the department to make a final determination of the cause and circumstances of the accident.

(2) The department shall have the authority to assist the state, county, municipal, and other local governments of this state and their agencies in promoting safety.

(3) The department shall have the authority to publish and disseminate information consistent with this chapter and the rules promulgated thereunder which it considers to be in the public interest for liquefied petroleum gas safety.

History.—ss. 5, 6, ch. 80-390; ss. 7, 19, ch. 81-175; s. 402, ch. 81-259; s. 2, ch. 81-318; ss. 1, 2, ch. 82-6; ss. 2, 3, ch. 87-34; s. 4, ch. 91-429; s. 2, ch. 92-6; s. 341, ch. 96-406.



527.065 - Notification of accidents; leak calls.

527.065 Notification of accidents; leak calls.—

(1) Immediately upon discovery, all liquefied petroleum gas licensees shall notify the department of any liquefied petroleum gas-related accident involving a liquefied petroleum gas licensee or customer account:

(a) Which caused a death or personal injury requiring professional medical treatment;

(b) Where uncontrolled ignition of liquefied petroleum gas resulted in death, personal injury, or property damage exceeding $1,000; or

(c) Which caused estimated damage to property exceeding $1,000.

(2) “Uncontrolled ignition” means any ignition of liquefied petroleum gas that occurs outside normal maintenance, service testing, or operation of LP gas equipment or appliances.

(3) All licensees who maintain bulk storage of liquefied petroleum gas shall supply their local fire department with the name and phone number of an emergency contact for after-hour emergencies. This shall also be posted in a prominent location on the premises. If this number is answered by a service or machine, the message must be relayed to the appropriate person within an hour of receipt.

(4) Upon notification by a consumer, the supplier shall physically respond to any verifiable leak call within a reasonable time, not to exceed 24 hours.

(5) In the event that the licensee is contacted by an emergency response unit which requires the licensee’s presence at the scene because the incident involves the licensee’s equipment, the licensee shall physically respond within 2 hours.

History.—ss. 5, 10, ch. 86-69; ss. 2, 3, ch. 87-34; s. 4, ch. 91-429; s. 3, ch. 93-248; s. 5, ch. 2003-132.



527.067 - Responsibilities of persons engaged in servicing liquefied petroleum gas equipment and systems and consumers, end users, or owners of liquefied petroleum gas equipment or systems.

527.067 Responsibilities of persons engaged in servicing liquefied petroleum gas equipment and systems and consumers, end users, or owners of liquefied petroleum gas equipment or systems.—

(1) All persons engaged in the business of servicing, testing, repairing, maintaining, or installing liquefied petroleum gas equipment and systems shall initially present proof of licensure to consumers, owners, or end users prior to working on said equipment or system and shall subsequently present proof of licensure upon the request of consumers, owners, end users, or persons who have authorized such work.

(2) Any consumer, owner, end user, or person who alters or modifies his or her LP gas equipment or system in any way shall, for informational purposes, notify the licensed dealer who next fills or otherwise services his or her LP gas system that such work has been performed. The department may promulgate rules prescribing the method of notification. Such notification shall be made within a reasonable time prior to the date the liquefied petroleum gas equipment or system is next filled or otherwise serviced in order that the equipment or system may be serviced in a safe manner.

History.—ss. 7, 10, ch. 86-69; ss. 1, 2, 3, ch. 87-34; s. 4, ch. 91-429; s. 725, ch. 97-103.



527.07 - Restriction on use of containers.

527.07 Restriction on use of containers.—A person, other than the owner and those authorized by the owner, may not sell, fill, refill, remove gas from, deliver, permit to be delivered, or use in any manner any liquefied petroleum gas container or receptacle for any gas or compound, or for any other purpose.

History.—s. 6, ch. 24302, 1947; s. 1, ch. 61-158; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 8, 18, 19, ch. 81-175; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-6; ss. 2, 3, ch. 87-34; s. 4, ch. 91-429; s. 9, ch. 2007-232.

Note.—Former s. 526.17.



527.08 - Penalty for violation.

527.08 Penalty for violation.—It is unlawful for any person to violate any of the provisions of this chapter or of the rules of the department made pursuant to this chapter. Any person violating any of the provisions of this chapter or such rule is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 7, ch. 24302, 1947; s. 1, ch. 61-158; ss. 13, 35, ch. 69-106; s. 510, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 9, 18, 19, ch. 81-175; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-6; ss. 2, 3, ch. 87-34; s. 4, ch. 91-429.

Note.—Former s. 526.18.



527.09 - Injunction.

527.09 Injunction.—In addition to the penalties and other enforcement provisions of this chapter, in the event any person violates any provision of this chapter or any rule of the department, the department is authorized to resort to proceedings for injunction in the circuit court of the county where such person resides or has her or his principal place of business. The department may apply for such temporary and permanent orders as it deems necessary to restrain such person from engaging in any such businesses until such person has complied with the provisions of this chapter and such rules.

History.—s. 7, ch. 24302, 1947; s. 1, ch. 61-158; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 10, 18, 19, ch. 81-175; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-6; ss. 2, 3, ch. 87-34; s. 4, ch. 91-429; s. 726, ch. 97-103.

Note.—Former s. 526.18.



527.10 - Restriction on use of unsafe container or system.

527.10 Restriction on use of unsafe container or system.—No liquefied petroleum gas shall be introduced into or removed from any container or system in this state that has been identified by the department or its duly authorized inspectors as not complying with the rules pertaining to such container or system, until such violations as specified have been satisfactorily corrected and authorization for continued service or removal granted by the department. A statement of violations of the rules that render such a system unsafe for use shall be furnished in writing by the department to the ultimate consumer or dealer in liquefied petroleum gas.

History.—s. 1, ch. 29742, 1955; s. 1, ch. 61-158; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 11, 18, 19, ch. 81-175; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-6; ss. 2, 3, ch. 87-34; s. 4, ch. 91-429; s. 4, ch. 93-248.

Note.—Former s. 526.181.



527.11 - Minimum storage.

527.11 Minimum storage.—

(1) Every person who engages in the distribution of liquefied petroleum gas for resale to domestic, commercial, or industrial consumers as a prerequisite to obtaining a liquefied petroleum gas license shall install, own, or lease a bulk storage filling plant of not less than 18,000 gallons (water capacity) within the state and shall be located within a 75-mile radius of the licensed company’s business location. This bulk storage filling plant must have loading and unloading provisions solely for the licenseholder and be operated and maintained in compliance with this chapter for the duration of the license.

(2) A dealer in liquefied petroleum gas licensed as of August 31, 2000, who has entered or who enters into a written agreement with a wholesaler that the wholesaler will provide liquefied petroleum gas to the dealer for a period of 12 continuous months is exempt from the requirements of subsection (1), if the wholesaler has at least 18,000 gallons (water capacity) of bulk storage within this state permanently connected for storage, which is used as such for each dealer to whom gas is sold, and if the wholesaler has loading and unloading provisions. Such dealer must provide certification of this agreement on a form provided by the department to the department before her or his license may be issued. The form must be signed by both the wholesaler or his or her agent and the dealer or his or her agent and must be submitted annually with the license renewal application. A dealer who does not provide written proof of minimum storage may have her or his license denied, suspended, or revoked. A wholesaler may not enter into written agreements that allocate an amount of storage that exceeds the wholesaler’s total storage capacity minus 18,000 gallons (water capacity).

(3) A dealer in liquefied petroleum gas operating a single dispensing unit for the sole purpose of direct product sale to customers, including delivery of cylinders of 40 pounds or less of propane gas capacity for use with outdoor equipment or appliances that are not connected to or part of the permanent interior piping of a structure, or an operator of a cylinder exchange unit is exempt from the requirements of this section. A person may not deliver liquefied petroleum gas by cargo vehicle unless the person complies with requirements for minimum storage.

History.—ss. 1, 2, ch. 57-219; s. 1, ch. 61-158; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 18, 19, ch. 81-175; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-6; s. 5, ch. 84-126; ss. 2, 3, ch. 87-34; s. 9, ch. 90-215; s. 4, ch. 91-429; s. 727, ch. 97-103; s. 5, ch. 2000-269; s. 6, ch. 2003-132; s. 8, ch. 2006-165.

Note.—Former s. 526.21.



527.12 - Cease and desist orders; administrative fines.

527.12 Cease and desist orders; administrative fines.—Whenever the department shall have reason to believe that any person is or has been violating provisions of this chapter or any rules adopted pursuant thereto, it may issue a cease and desist order or impose a civil penalty or may issue such cease and desist order and impose a civil penalty.

History.—s. 3, ch. 57-174; s. 1, ch. 61-158; ss. 13, 35, ch. 69-106; s. 2, ch. 73-286; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 12, 18, 19, ch. 81-175; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-6; ss. 2, 3, ch. 87-34; s. 4, ch. 91-429.

Note.—Former s. 526.22.



527.13 - Administrative fines and warning letters.

527.13 Administrative fines and warning letters.—

(1) If a person violates this chapter or any rule adopted under this chapter or a cease and desist order, the department may impose civil or administrative penalties in the Class II category pursuant to s. 570.971 not to exceed $3,000 for each offense, suspend or revoke the license or qualification issued to such person, or any of the foregoing. The cost of the proceedings to enforce this chapter may be added to any penalty imposed. The department may allow the licensee a reasonable period, not to exceed 90 days, within which to pay to the department the amount of the penalty so imposed. If the licensee fails to pay the penalty in its entirety to the department at its office at Tallahassee within the period so allowed, the licenses of the licensee shall stand revoked upon expiration of such period.

(2) If any license expires while administrative charges are pending against the license, the proceedings against the license shall continue to conclusion as if the license were still in effect.

(3) In lieu of an administrative or civil penalty in subsection (1) of this section, the department may issue a warning letter to the licenseholder, master qualifier, qualifier, or any person for a first violation.

(4) All such fines, monetary penalties, and costs received by the department shall be deposited in the General Inspection Trust Fund for the purpose of administering the provisions of this chapter.

History.—s. 3, ch. 57-174; s. 1, ch. 61-158; s. 2, ch. 61-119; ss. 13, 35, ch. 69-106; s. 3, ch. 73-286; s. 2, ch. 74-296; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 13, 18, 19, ch. 81-175; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-6; s. 8, ch. 86-69; ss. 2, 3, ch. 87-34; s. 10, ch. 90-215; s. 4, ch. 91-429; s. 5, ch. 93-248; s. 9, ch. 94-335; s. 7, ch. 2003-132; s. 52, ch. 2014-150.

Note.—Former s. 526.22(9).



527.14 - Suspension and revocation of license.

527.14 Suspension and revocation of license.—

(1) The violation by any person possessed of a license or required to possess a license as provided in s. 527.02 of any provision of this chapter or any rule adopted pursuant thereto or of a cease and desist order shall be cause for revocation or suspension of such license or eligibility for licensure by the department after the department determines such person guilty of such violation.

(2) An order of suspension shall state the period of time of such suspension which period shall not be in excess of 1 year from the date of such order. An order of revocation may be entered for a period of not exceeding 2 years; and such order shall effect revocation of license then held by such person and during such period of time no license shall be issued such person. If during the period between the beginning of proceedings and entry of an order of suspension or revocation by the department a new license has been issued the person so charged, any order of suspension or revocation shall operate effectively with respect to the new license held by such person.

(3) The provisions of this section are cumulative and shall not affect the penalty and injunctive provisions of ss. 527.08 and 527.09.

History.—s. 2, ch. 29742, 1955; s. 1, ch. 61-158; ss. 13, 35, ch. 69-106; s. 4, ch. 73-286; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 14, 18, 19, ch. 81-175; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-6; s. 6, ch. 86-69; ss. 2, 3, ch. 87-34; s. 4, ch. 91-429.

Note.—Former s. 526.181(2).



527.15 - Conduct of proceedings; record costs.

527.15 Conduct of proceedings; record costs.—The state’s portion of the cost of the stenographic record and transcription of department proceedings shall be paid out of the General Inspection Trust Fund. Any sums received from parties for copies of the stenographic record shall be deposited by the department into the State Treasury to the credit of such trust fund.

History.—s. 1, ch. 61-158; s. 2, ch. 61-119; ss. 13, 35, ch. 69-106; s. 3, ch. 74-296; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 15, 18, 19, ch. 81-175; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-6; s. 9, ch. 86-69; ss. 2, 3, ch. 87-34; s. 11, ch. 90-215; s. 4, ch. 91-429; s. 10, ch. 94-335.



527.16 - Witnesses and evidence.

527.16 Witnesses and evidence.—

(1) As to the subject of any examination or investigation being conducted by the department, or an examiner appointed by it, the department may administer oaths, examine and cross-examine witnesses, and receive oral and documentary evidence and shall have the power to subpoena witnesses, compel their attendance and testimony, and require by subpoena the production of documents or other evidence which it deems relevant to the inquiry.

(2) If any person refuses to comply with such subpoena or to testify as to any relevant matter, the Circuit Court of Leon County, or the circuit court of the county wherein such examination or investigation is being conducted or wherein such person resides, on the department’s application, may issue an order requiring such person to comply with the subpoena and to testify. Any failure to obey such an order of the court may be punished by the court as a contempt thereof.

(3) Subpoenas shall be served and proof of such service made in the same manner as if issued by a circuit court. Witness fees and mileage if claimed shall be allowed the same as for testimony in a circuit court.

(4) Any person willfully testifying falsely under oath as to any matter material to any such examination, investigation, or hearing shall, upon conviction thereof, be guilty of perjury and shall be punished accordingly.

(5) If any person asks to be excused from attending or testifying or from producing any documents or other evidence in connection with any examination, hearing, or investigation being conducted on the ground that the testimony or evidence required may tend to incriminate him or her or subject him or her to a penalty or forfeiture and shall notwithstanding be directed to give such testimony or produce such evidence, he or she shall, if so directed by the department and the Department of Legal Affairs, nonetheless comply with such direction. The person shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she may have testified or produced evidence, and no testimony given or evidence produced shall be received against him or her in any criminal action, investigation, or proceeding. However, no person so testifying shall be exempt from prosecution or punishment for any perjury committed by him or her in such testimony, and the testimony or evidence given or produced shall be admissible against him or her in any criminal action, investigation, or proceeding concerning such perjury; nor shall the person be exempt from the refusal, suspension, or revocation of any license, permission, or authority conferred or to be conferred pursuant to this chapter.

(6) Any such individual may execute, acknowledge, and file in the office of the department a statement expressly waiving such immunity or privilege in respect to any transaction, matter, or thing specified in such statement; and thereupon the testimony of such individual or such evidence in relation to such transaction, matter, or thing may be received or produced before any judge or justice, court, tribunal, grand jury, or otherwise; and, if so received or produced, such individual shall not be entitled to any immunity or privileges on account of any testimony he or she may so give or evidence so produced.

(7) Any person who refuses or fails without lawful cause to testify relative to the affairs of any person, when subpoenaed and requested by the department to so testify, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 1, ch. 61-158; ss. 11, 13, 35, ch. 69-106; s. 511, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 16, 18, 19, ch. 81-175; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-6; ss. 2, 3, ch. 87-34; s. 4, ch. 91-429; s. 728, ch. 97-103.



527.20 - Short title and purpose.

527.20 Short title and purpose.—

(1) Sections 527.20-527.23 may be cited as the “Florida Propane Gas Education, Safety, and Research Act.”

(2) It is the finding of the Legislature that:

(a) Educating propane gas producers, distributors, and consumers about propane gas and about the mechanical, technical, and safety practices related to propane gas and propane gas equipment furthers the public interest by reducing accidents and improving safety.

(b) Improved and increased marketing of propane gas will increase the consumption and use of propane gas, thereby furthering the public interest by creating additional employment opportunities in the state and expanding revenue.

(3) The purposes of the act are to:

(a) Establish the Florida Propane Gas Education, Safety, and Research Council to study problems arising in the production, transportation, marketing, and use of propane gas and to formulate and provide to the commissioner recommendations and policy alternatives. The council is to investigate, research, study, or perform other activities in order to advance the safety, efficiency, desirability, usage, and marketability of propane gas and propane gas use equipment.

(b) Provide for education of propane gas producers, distributors, and consumers about:

1. Propane gas and its uses;

2. Safety issues related to propane gas and the mechanical, technical, and safety practices related to propane gas and propane gas equipment; and

3. Other issues related to propane gas which the council determines would be beneficial to producers, distributors, and consumers.

(c) Provide a method of funding for the activities established in the act.

History.—s. 1, ch. 97-105.



527.21 - Definitions relating to Florida Propane Gas Education, Safety, and Research Act.

527.21 Definitions relating to Florida Propane Gas Education, Safety, and Research Act.—As used in ss. 527.20-527.23, the term:

(1) “Council” means the Florida Propane Gas Education, Safety, and Research Council created by this act.

(2) “Commissioner” means the Commissioner of Agriculture or the commissioner’s designee.

(3) “Dealer” means a business engaged primarily in selling propane gas and its appliances and equipment to the ultimate consumer or to retail propane gas dispensers.

(4) “Department” means the Department of Agriculture and Consumer Services.

(5) “Education” means any action to provide information to consumers and to members of the propane gas industry concerning propane gas, propane gas use equipment, mechanical and technical practices, and propane gas uses.

(6) “Manufacturer and distributor of propane gas use equipment” means any person or firm engaged in manufacturing, assembling, and marketing appliances, containers, and products used in the propane gas industry, and any person or firm engaged in the wholesale marketing of appliances, containers, and products used in the propane gas industry.

(7) “Marketing” means the establishment of plans and programs for advertising, sales promotion, and education to maintain present markets or to create new or larger markets for propane gas without reference to a private brand or trade name.

(8) “Marketing order” means an order issued by the department prescribing rules governing the distribution, or handling in any manner, of propane gas in the state during any specified period or periods.

(9) “Person” means any individual, group of individuals, association, cooperative, corporation, firm, or other entity.

(10) “Producer” means the owner of propane gas at the time it is recovered at a manufacturing facility, irrespective of the state where production occurs.

(11) “Propane” includes propane, butane, mixtures, and liquefied petroleum gas as defined by National Fire Protection Association (NFPA) 58, Liquefied Petroleum Gas Code.

(12) “Public member” means a state resident, citizen-at-large member of the council who is representative of the views of the general public toward propane gas use and selected from among private nonindustrial or noncommercial users of propane gas.

(13) “Qualified industry organization” means the National Propane Gas Association, the Florida Propane Gas Association, or a successor association.

(14) “Research” means any type of study, investigation, or other activity designed to advance the image, desirability, usage, marketability, efficiency, and safety of propane gas and propane gas use equipment and to further the development of such information and products.

(15) “Retail marketer class” means those persons who sell or produce propane gas.

(16) “Transporter” means any person involved in the commercial transportation of propane gas by pipeline, truck, rail, or water.

(17) “Wholesaler” or “reseller” means a seller of propane gas who is not a producer and who does not sell propane gas to the ultimate consumer.

History.—s. 1, ch. 97-105; s. 2, ch. 2011-106; s. 20, ch. 2011-222.



527.22 - Florida Propane Gas Education, Safety, and Research Council established; membership; duties and responsibilities.

527.22 Florida Propane Gas Education, Safety, and Research Council established; membership; duties and responsibilities.—

(1) The Florida Propane Gas Education, Safety, and Research Council is established.

(2)(a) Within 90 days after the effective date of this act, the commissioner shall make a call to qualified industry organizations for nominees to the council. The commissioner shall appoint members of the council from a list of nominees submitted by qualified industry organizations. The commissioner may require such reports or documentation as is necessary to document the nomination process for members of the council. Qualified industry organizations, in making nominations, and the commissioner, in making appointments, shall give due regard to selecting a council that is representative of the industry and the geographic regions of the state. Other than the public member, council members must be full-time employees or owners of propane gas producers or dealers doing business in this state.

(b) The council shall consist of 15 members, as follows:

1. Ten members representing dealers of propane gas, but not more than two dealer members may be from any one company;

2. Two members representing producers of propane gas;

3. Two members representing manufacturers and distributors of propane gas use equipment, wholesalers or resellers, and transporters; and

4. One public member.

(c) Council members shall be appointed to terms of 4 years. Vacancies in unexpired terms of council members may be filled by the council subject to approval of the commissioner.

(d) The council shall elect from among its members a chair, a vice chair, and a secretary, and shall use accepted rules of procedure. The terms of such officers shall be for 1 year.

(3)(a) The council shall meet at least annually. The council shall meet at the call of its chair, at the request of a majority of its membership, at the request of the department, or at such times as may be prescribed by its rules of procedure. The commissioner shall receive notice of all meetings. Meetings of the council are subject to the provisions of chapter 286.

(b) A majority of the members of the council constitutes a quorum for all purposes, and an act by a majority of a quorum at any meeting constitutes an official act of the council.

(c) The council secretary shall keep a complete record of the proceedings of each meeting, which record shall include the names of the members present and the actions taken.

(4) The council shall keep minutes, accounting records, and other records as necessary to clearly reflect all of the acts and transactions of the council and regularly report such information to the commissioner, along with such other information as the commissioner requires. All records of the council shall be kept on file with the department, and these records and other documents about matters within the jurisdiction of the council shall be subject to the review and inspection of the department’s Inspector General, the Auditor General, and the members of the council, or other interested parties upon request. All records of the council are subject to the provisions of s. 119.07.

(5) Council members shall receive no compensation or honorarium for their services.

(6) At the beginning of each fiscal period, the council shall prepare and submit to the commissioner for approval a business plan and a budget plan that includes the estimated costs of all recommended programs and projects and states a recommended rate of assessment to cover such costs.

(7) The members and employees of the council shall not be held responsible individually in any way whatsoever to any producer or dealer or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as principal, agency, person, or employee, except for their own individual acts of dishonesty or crime. No such member or employee shall be held responsible individually for any act of any other member of the council.

History.—s. 1, ch. 97-105; s. 6, ch. 2000-269; s. 8, ch. 2003-132; s. 30, ch. 2011-206.



527.23 - Marketing orders; referendum requirements; assessments.

527.23 Marketing orders; referendum requirements; assessments.—

(1) Subject to the legislative restrictions and limitations set forth in this act, any marketing order issued by the department may contain any or all of the following provisions:

(a) Provisions for the establishment of plans and programs for advertising, sales promotion, and education to maintain present markets or to create new or larger markets for propane gas produced or marketed in the state. The department is authorized to prepare, issue, administer, and enforce plans and programs for promoting the sale of propane gas; however, any plan or program shall be directed toward increasing the sale of the commodity without reference to a private brand or trade name.

(b) Provisions for carrying on research studies in the production, marketing, or distribution of propane gas; for economic research or environmental research related to propane gas; and for the expenditure of moneys for such purposes. In any research carried on pursuant to this paragraph, the department, upon recommendation of the council, shall select the research project or projects to be carried on. These projects may be carried out by any research agency the department chooses, based upon recommendations of the council.

(c) Provisions incidental to and not inconsistent with the terms, conditions, and provisions specified and necessary to effectuate the other provisions of the marketing order.

(2) Upon request of the council, the department shall conduct a referendum of all producers and dealers of propane gas who are in the state to levy an assessment upon producers and dealers of propane gas who are in the state based upon the gallonage of odorized propane gas sold and based upon the rate of assessment recommended by the council.

(3) Due notice of any hearing shall be given to all persons who may be directly affected by any action of the department. These hearings shall be open to the public. All testimony shall be received under oath, and a full and complete record of all proceedings at any hearing shall be made and filed by the department in its office. All interested persons shall have a period of not less than 7 days following the public hearing for filing written briefs with the department concerning such action.

(4) After notice and hearing, the department shall issue a marketing order if it finds and sets forth that the order will tend to accomplish the objectives and purposes of this act.

(5)(a) With respect to any referendum conducted under this act, the department shall, before calling and announcing a referendum, determine and publicly announce, at least 15 days in advance of the date on which ballots and copies of the proposed order are mailed to all producers or dealers of propane gas who are in the state and whose names and addresses are known, the date by which ballots must be returned to the department.

(b) It is the duty of the producers or dealers of propane gas who vote in each referendum to send their marked ballots to the department, which shall have the ballots counted by qualified and impartial personnel in its office, and the department shall, within 10 days after the closing date for submitting ballots in any referendum, certify in writing and publish the results of such referendum on the front page of their website and shall send notice via e-mail to all publications of general circulation and all news departments of broadcast network affiliates located within the state.

(6)(a) No marketing order or amendments thereto directly affecting and regulating producers or dealers of propane gas in this state shall become effective unless the department finds that the order has been approved by ballot by persons representing two-thirds of the total gallonage of odorized propane gas voting in the retail marketer class.

(b) All percentages determined by the department as required in this section shall be computed on the basis of persons voting in the referendum.

(7) From assessments collected, the council shall reimburse the department for costs incurred in holding the referendum establishing the council, making appointments to the council, and other expenses directly related to the council, development, marketing, and consumer awareness.

(8) Before issuing any marketing order, or any suspension, amendment, or termination thereof, the department shall provide notice to the producers and dealers affected by the marketing order.

(9)(a) To provide funds to defray the necessary expenses incurred by the department in the formulation, issuance, administration, and enforcement of any marketing order, producers and dealers in propane gas shall pay to the department an assessment, at such times and in such installments as the department prescribes. The department, after receiving the recommendations of the council, shall fix the rate of assessment on propane gas dealers and producers.

(b) The collected assessments shall be deposited into the General Inspection Trust Fund and shall be used for the sole purpose of implementing the marketing order for which the assessment was collected. Four percent of all income of a revenue nature deposited in this fund, including transfers from any subsidiary accounts thereof and any interest income, shall be deposited in the General Revenue Fund pursuant to chapter 215. The department is not subject to the procedures found in s. 287.057 in the expenditure of these funds. However, the director of the Division of Marketing and Development shall file with the internal auditor of the department a certification of conditions and circumstances justifying each contract or agreement entered into without competitive bidding.

(10) The council, or producers or dealers representing 35 percent of the total gallonage of odorized propane gas sold in the state, may petition the commissioner to suspend or terminate an order levying an assessment. The commissioner may not suspend or terminate an order levying the assessment unless the suspension or termination is approved in a referendum by those persons representing more than one-half of the total gallonage of odorized propane gas in the dealer class.

(11) The initial assessment shall be set at no greater than one-tenth of 1 cent per gallon. Thereafter, annual assessments shall be sufficient to cover the costs of the plans and programs developed by the council and approved by the commissioner. The assessment shall not be greater than one-half of 1 cent per gallon of odorized propane gas. The assessment may not be raised by more than one-tenth of 1 cent per gallon annually.

(12) The owner of propane gas immediately prior to odorization in this state or the owner at the time of import into this state of odorized propane gas is responsible for the payment of the assessment on the volume of propane gas at the time of import or odorization, whichever is later. Nonodorized propane gas shall not be subject to assessment until odorized.

(13) The department shall adopt rules necessary for administering, collecting, reporting, and the payment of assessments collected under this act.

History.—s. 1, ch. 97-105; s. 2, ch. 2009-78; s. 17, ch. 2012-212.






Chapter 531 - WEIGHTS, MEASURES, AND STANDARDS

531.36 - Title.

531.36 Title.—This act may be cited as the “Weights and Measures Act of 1971.”

History.—s. 1, ch. 72-101.



531.37 - Definitions.

531.37 Definitions.—As used in this chapter:

(1) “Weights and measures” means all weights and measures of every kind, instruments, and devices for weighing and measuring, and any appliance and accessories associated with any or all such instruments and devices, excluding those weights and measures used for the purpose of inspecting the accuracy of devices used in conjunction with aviation fuel.

(2) “Weight” in connection with any commodity means net weight.

(3) “Correct” in connection with weights and measures means conformance to all applicable requirements of this chapter.

(4) “Primary standards” means the physical standards of the state which serve as the legal reference from which all other standards, weights, and measures are derived.

(5) “Secondary standards” means the physical standards which are traceable to the primary standards through comparisons, using acceptable laboratory procedures.

(6) “Department” means the Department of Agriculture and Consumer Services.

(7) “Person” includes both plural and singular, as the case demands, and includes individuals, partnerships, corporations, companies, societies, and associations.

(8) “Sale from bulk” means the sale of commodities when the quantity is determined at the time of sale.

(9) “Package” means any container or wrapping in which any commodity is enclosed for use in the delivery or display of that commodity to purchasers.

History.—s. 1, ch. 72-101; s. 18, ch. 2016-166.



531.38 - Systems of weights and measures.

531.38 Systems of weights and measures.—The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized, and either one or both of these systems shall be used for all commercial purposes in this state. The definitions of basic units of weight and measure, the tables of weight and measure, and weight and measure equivalents as published by the National Institute of Standards and Technology are recognized and shall govern weighing and measuring equipment and transactions in the state.

History.—s. 1, ch. 72-101; s. 6, ch. 90-320.



531.39 - State standards.

531.39 State standards.—Weights and measures that are traceable to the United States prototype standards supplied by the Federal Government, or approved as being satisfactory by the National Institute of Standards and Technology, shall be the state primary standards of weights and measures, and shall be maintained in such calibration as prescribed by the National Institute of Standards and Technology. In addition, there shall be provided by the state such secondary standards as may be necessary to carry out the provisions of this chapter. The secondary standards shall be verified upon their initial receipt and as often thereafter as deemed necessary by the department.

History.—s. 1, ch. 72-101; s. 7, ch. 90-320; s. 11, ch. 2005-210.



531.40 - Technical requirements for commercial devices.

531.40 Technical requirements for commercial devices.—The specifications, tolerances, and other technical requirements for commercial weighing and measuring devices, as determined by regulations adopted by the department, which regulations shall afford the greatest degree of protection to the public, shall conform to those adopted by the National Institute of Standards and Technology to the extent possible. The department, notwithstanding the provisions of chapter 120, shall have the power to adopt by reference in a regulation or regulations adopted by it the specifications, tolerances, and technical requirements approved by the National Conference on Weights and Measures and published in Handbook 44 of the National Institute of Standards and Technology. The department may, from time to time, adopt such regulations as may be necessary to conform the state standards to those of the National Institute of Standards and Technology, which may be adopted by reference to supplements to, or revisions of, the National Institute of Standards and Technology, Handbook 44.

History.—s. 1, ch. 72-101; s. 8, ch. 90-320.



531.41 - Powers and duties of the department.

531.41 Powers and duties of the department.—The department shall:

(1) Maintain traceability of the state standards to the National Institute of Standards and Technology.

(2) Enforce the provisions of this chapter.

(3) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

(4) Establish, by rule, standards of weight, measure, or count and reasonable standards of fill for any commodity in package form, as necessary.

(5) Make, by rule, any exemptions from the provisions of this chapter when appropriate to the maintenance of good commercial practices within this state.

(6) Conduct investigations necessary to ensure compliance with this chapter.

(7) Delegate to appropriate personnel all duties and responsibilities necessary for the proper administration of this chapter.

(8) Test annually the standards of weight and measure used by any city or county and approve the same when found to be correct and reject same when found to be incorrect.

(9) Have the authority to inspect and test all weights and measures kept or offered or exposed for sale.

(10) Inspect and test, to ascertain if they are correct, all weights and measures commercially used:

(a) In determining the weight, measure, or count of commodities or things sold or offered or exposed for sale, on the basis of weight, measure, or count; or

(b) In computing the basic charge or payment for services rendered on the basis of weight, measure or count.

In compliance with rules of the department, tests may be made on representative samples of such devices, and the lots of which samples are representative shall be held to be correct or incorrect on the basis of the results of the inspection and tests of such samples.

(11) Test all weights and measures used in checking the receipt or disbursement of supplies in every institution for the maintenance of which funds are appropriated by the Legislature of this state.

(12) Approve for use, and mark, the weights and measures it finds to be correct, and reject and order to be corrected the weights and measures it finds to be incorrect. Weights and measures that have been rejected may be seized if not corrected within the timeframe as determined by departmental rule, or if used or disposed of in a manner not specifically authorized by the department. The department shall condemn, and may seize, weights and measures found to be incorrect that are not capable of being made correct.

(13) Weigh, measure, or inspect packaged commodities kept or offered or exposed for sale, sold, or in the process of delivery, to determine whether they contain the amounts represented and whether they are kept or offered or exposed for sale in accordance with this chapter or the rules adopted pursuant thereto. In carrying out the provisions of this subsection, the department may employ recognized sampling procedures that are designated in the National Institute of Standards and Technology Handbook 133, “Checking the Net Contents of Packaged Goods.”

(14) Prescribe, by rule, the appropriate term or unit of weight or measure to be used, whenever it determines in the case of a specific commodity that an existing practice of declaring net quantity of contents by weight, measure, numerical count, or combination thereof does not facilitate value comparisons by consumers or offers an opportunity for consumer confusion.

(15) Inspect and test every grain moisture measuring device used to determine the moisture of corn, soybeans, and grains offered for sale, sold, purchased, or in the process of being purchased. The department shall also have authority to establish tolerances and specifications for the accuracy and condition of these devices.

(16) Provide by rule for the voluntary registration with the department of private weighing and measuring device service agencies or personnel. Such rule shall grant private agencies and personnel that meet all registration requirements and maintain current registered status with the department the authority to place devices that meet all state requirements into commercial service until such time as the devices can be inspected and tested as provided for in subsection (10), provided such devices are reported to the department as prescribed by the rule.

The provisions of this chapter and rules adopted thereunder notwithstanding, scales routinely used by providers of weight control services shall not be considered commercial weights and measures when used to determine human weight or to compute charges or payments for services rendered by such providers on the basis of said weight, measure, or count.

History.—s. 1, ch. 72-101; s. 1, ch. 77-217; s. 9, ch. 90-320; s. 3, ch. 91-275; s. 10, ch. 91-294; s. 81, ch. 92-291; s. 182, ch. 98-200; s. 22, ch. 2000-308.



531.415 - Fees.

531.415 Fees.—

(1) The department shall charge and collect fees of not more than the following for actual metrology laboratory calibration and testing services rendered:

(a) For each mass standard that is tested or certified to meet tolerances less stringent than American National Standards Institute/American Society for Testing and Materials (ANSI/ASTM) Standard E617 Class 4:

Weight     Fee/Unit

0 - 2 lb.     $6

3 - 10 lb.     $8

11 - 50 lb.     $12

51 - 500 lb.     $20

501 - 1000 lb.     $30

1001 - 2500 lb.     $40

2501 - 5000 lb.     $50

(b) For each mass standard that is tested or certified to meet ANSI/ASTM Standard Class 4 or National Institute of Standards and Technology Class P tolerances:

Weight     Fee/Unit

0 - 10 lb.     $20

11 - 50 lb.     $30

51 - 500 lb.     $40

501 - 1000 lb.     $50

1001 - 2500 lb.     $60

2501 - 5000 lb.     $75

(c) For each mass standard that is calibrated to determine actual mass or apparent mass values:

Weight     Fee/Unit

0 - 20 lb.     $40

21 - 50 lb.     $50

51 - 1000 lb.     $70

1001 - 2500 lb.     $150

2501 - 5000 lb.     $250

(d) For each volumetric test:

Vessel     Fee/Test Point

0 - 5 gal.     $35

Over 5 gal.     Plus $0.75 for each additional gallon

(e) For each linear measure test, a fee of $75.

(f) For each temperature measuring device, a fee of $50.

(g) For each special test or special preparation, a fee of $50 per hour.

(2) Each fee is payable to the department at the time the testing is done, regardless of whether the item tested is certified. The department may refuse to accept for testing any item deemed by the department to be unsuitable for its intended use or not to be in a condition ready for testing. The department shall deposit all fees collected under this section into the General Inspection Trust Fund.

(3) Any petroleum equipment used to measure petroleum fuel, as defined in s. 525.01, owned by a person licensed pursuant to chapter 206 is exempt from the fees established in this section.

History.—s. 5, ch. 93-142; s. 152, ch. 2010-102; s. 34, ch. 2013-251; s. 19, ch. 2016-166.



531.42 - Special police powers.

531.42 Special police powers.—With respect to the enforcement of this chapter and rules pursuant thereto, the department is:

(1) Empowered to seize, for use as evidence, without formal warrant, any incorrect or unapproved weight, measure, package, or commodity found to be used, retained, offered, or exposed for sale, or sold in violation of the provisions of this chapter or rules adopted pursuant thereto.

(2) Authorized to enter any commercial premises during normal business hours for the purpose of performing its duties.

(a) In the event that such premises, or part thereof, are not open to the public, the representative of the department shall first present his or her credentials before seeking entry thereto.

(b) Any person refusing authorized entry is in violation of this chapter and shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083. Such fine shall not be construed to be an elected alternative negating the authority to enter the establishment.

(c) In the event that such entry is denied, the representative of the department may apply for a search warrant from any person authorized to issue the same.

(3) On probable cause of violation of this chapter, empowered to stop any commercial vehicle, and the representative of the department may, after presentment of his or her credentials, inspect the contents, require that the person in charge of that vehicle produce any documents in that person’s possession concerning the contents, and require him or her to proceed with the vehicle to some specified place for inspection. Any person refusing such inspection or failing to comply with any proper instructions is in violation of this chapter and shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083. Such fine shall not be construed to be an elected alternative negating the authority to stop the vehicle, inspect the contents, or order that it be taken to a specified place.

(4) Empowered to issue stop-use, hold, and removal orders with respect to any weights and measures commercially used, and stop-sale, hold, and removal orders with respect to any packaged commodities or bulk commodities kept or offered or exposed for sale.

History.—ss. 1, 1A, ch. 72-101; s. 729, ch. 97-103.



531.421 - Powers and duties of local officials.

531.421 Powers and duties of local officials.—Any weights and measures official appointed for a county or city may exercise, in cooperation with the state, the duties enumerated in s. 531.41(9)-(13) and the powers enumerated in s. 531.42. These powers and duties shall extend to their respective jurisdictions, except that the jurisdiction of a county official shall not extend to any city for which a weights and measures official has been appointed.

History.—s. 1, ch. 72-101.



531.43 - Misrepresentation of quantity.

531.43 Misrepresentation of quantity.—No person shall sell or offer or expose for sale less than the quantity he or she represents, nor take any more than the quantity he or she represents, when, as buyer, the person furnishes the weight or measure by means of which the quantity is determined.

History.—s. 1, ch. 72-101; s. 730, ch. 97-103.



531.44 - Misrepresentation of pricing; verification procedures.

531.44 Misrepresentation of pricing; verification procedures.—

(1) No person shall misrepresent the price of any commodity or service sold or offered, exposed, or advertised for sale by weight, measure, or count, nor represent the price in any manner calculated or tending to mislead or in any way deceive a person. Whenever an advertised, posted, or labeled price per unit of weight, measure, or count includes a fraction of a cent, all elements of a fraction shall be prominently displayed, and the numeral or numerals expressing the fraction shall be immediately adjacent to, of the same general design and style as, and at least one-half the height and width of, the numerals representing the whole cent.

(2) The department may adopt, by rule, sampling procedures for determining acceptable pricing practices. Sampling procedures for determining acceptable pricing practices may include, but are not limited to, those procedures adopted by the National Conference on Weights and Measures.

History.—s. 1, ch. 72-101; s. 27, ch. 97-220.



531.45 - Method of sale.

531.45 Method of sale.—Except as otherwise provided by rule of the department, commodities in liquid form shall be sold by liquid measure or by weight, and commodities not in liquid form shall be sold only by weight, by area or volume measure, or by count, so long as the method of sale provides accurate quantity information.

History.—s. 1, ch. 72-101.



531.46 - Bulk sale.

531.46 Bulk sale.—Bulk sales in excess of $20 shall be accompanied by a delivery ticket containing the following information:

(1) The name and address of the vendor and purchaser;

(2) The date delivered;

(3) The net quantity delivered and the net quantity upon which the price is based, if this differs from the delivered quantity;

(4) The identity of commodity in the most descriptive terms commercially practicable including any quality representation made in connection with the sale; and

(5) The count of individually wrapped packages, if there are more than one of such packages.

History.—s. 1, ch. 72-101.



531.47 - Information required on packages.

531.47 Information required on packages.—Except as otherwise provided in this chapter or by rules adopted pursuant thereto, any package kept for the purpose of sale or offered or exposed for sale shall bear on the outside of the package a definite, plain, and conspicuous declaration of:

(1) The identity of the commodity in the package, unless the same can easily be identified through the wrapper or container.

(2) The net quantity of contents in terms of weight, measure, or count.

(3) The name and place of business of the manufacturer, packer, or distributor, in the case of any package kept or offered or exposed for sale or sold in any place other than on the premises where packed.

History.—s. 1, ch. 72-101; s. 12, ch. 2005-210.



531.48 - Declarations of unit price on random packages.

531.48 Declarations of unit price on random packages.—In addition to the declarations required by s. 531.47, any package being one of a lot containing random weights of the same commodity and bearing the total selling price of the package shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight.

History.—s. 1, ch. 72-101.



531.49 - Advertising packages for sale.

531.49 Advertising packages for sale.—Whenever a packaged commodity is advertised in any manner with the retail price stated, there shall be closely and conspicuously associated with the retail price a declaration of quantity as is required by law or rule to appear on the package.

History.—s. 1, ch. 72-101; s. 13, ch. 2005-210.



531.50 - Administrative fine, penalties, and offenses.

531.50 Administrative fine, penalties, and offenses.—

(1) The department may enter an order imposing one or more of the following penalties against a person who violates this chapter or any rule adopted under this chapter or impedes, obstructs, or hinders the department in performing its duties under this chapter:

(a) Issuance of a warning letter or notice.

(b) Imposition of an administrative fine in the Class II category pursuant to s. 570.971 for each violation.

When imposing any fine under this section, the department shall consider the degree and extent of potential harm caused by the violation, the amount of money by which the violator benefited from noncompliance, whether the violation was committed willfully, and the compliance record of the violator. All fines, monetary penalties, and costs received by the department shall be deposited in the General Inspection Trust Fund for the purpose of administering this chapter.

(2) Any person who willfully and knowingly violates any provision of this chapter or rule adopted by the department pursuant to this chapter commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Upon a subsequent conviction, a person commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) No person shall:

(a) Use, or have in possession for use, in commerce any weight or measure not approved or corrected as provided in s. 531.41(12).

(b) Use or dispose of any rejected or condemned weight or measure without specific authorization from the rejecting authority.

(c) Remove any mark of rejection from a rejected weight or measure without specific authorization from the rejecting authority.

History.—ss. 1, 1A, ch. 72-101; s. 731, ch. 97-103; s. 28, ch. 97-220; s. 53, ch. 2014-150.



531.51 - Injunction.

531.51 Injunction.—The department is authorized, without bond, to apply to any court of competent jurisdiction for a temporary or permanent injunction restraining any person from violating any provision of this chapter.

History.—s. 1, ch. 72-101.



531.52 - Presumptive evidence.

531.52 Presumptive evidence.—Whenever there shall exist a weight or measure or weighing or measuring device in or about any place in which or from which buying or selling is commonly carried on, there shall be a rebuttable presumption that such weight or measure or weighing or measuring device is regularly used for the business purposes of that place.

History.—s. 1, ch. 72-101.



531.53 - Regulations to be unaffected by repeal of prior enabling statute.

531.53 Regulations to be unaffected by repeal of prior enabling statute.—The enactment of this chapter or any of its provisions shall not affect any rule adopted pursuant to the authority of any earlier enabling statute unless inconsistent with this chapter or modified or revoked by rule of the department.

History.—s. 1, ch. 72-101.



531.60 - Permit for commercially operated or tested weights or measures instrument or devices.

1531.60 Permit for commercially operated or tested weights or measures instrument or devices.—

(1) A weights and measures instrument or device may not operate or be used for commercial purposes, as defined by department rule, within this state without first being permitted through a valid commercial use permit issued by the department to the person who owns the weights and measures device, unless exempted as provided in s. 531.61. Such permit applies only to the specific location and instrument types or device types listed on the permit. However, the department may allow such permit to be applicable to a replacement for the original instrument or device.

(2) If ownership of a business for which a permit has been issued changes and the instruments or devices affected by the permit:

(a) Remain in the same location, the permit transfers to the new owner and remains in effect until its original expiration date. Within 30 days after the change in ownership, the new owner shall notify the department of the change and provide the pertinent information regarding the change in ownership and an updated replacement permit shall be issued if needed.

(b) Move to a new location, the permit automatically expires and a new permit must be applied for by the new owner of the instruments or devices.

(3) A person who holds a permit that has been issued under this section must notify the department within 30 days after a change in permit status or if a permit will not be renewed due to the termination in use or removal of all weighing and measuring instruments or devices from the permitted location.

History.—ss. 33, 40, ch. 2009-66; ss. 1, 2, ch. 2013-55; ss. 36, 37, ch. 2013-251; s. 20, ch. 2016-166.

1Note.—Repealed July 1, 2020, by s. 1, ch. 2013-55, and s. 36, ch. 2013-251.



531.61 - Exemptions from permit requirement.

1531.61 Exemptions from permit requirement.—Commercial weights or measures instruments or devices are exempt from the requirements of ss. 531.60-531.66 if:

(1) The device is a taximeter that is licensed, permitted, or registered by a municipality, county, or other local government and is tested for accuracy and compliance with state standards by the local government in cooperation with the state as authorized in s. 531.421.

(2) The device is used exclusively for weighing railroad cars and is tested for accuracy and compliance with state standards by a private testing agency.

(3) The device is used exclusively for measuring aviation fuel or petroleum products inspected under chapter 525.

History.—ss. 34, 40, ch. 2009-66; ss. 1, 2, ch. 2013-55; ss. 35, 36, 37, ch. 2013-251; s. 21, ch. 2016-166.

1Note.—Repealed July 1, 2020, by s. 1, ch. 2013-55, and s. 36, ch. 2013-251.



531.62 - Permit application and renewal.

1531.62 Permit application and renewal.—

(1) An application for a commercial use permit shall be submitted to the department on a form prescribed and furnished by the department and must contain such information as the department may require by rule.

(2) The application must be accompanied by a fee in an amount determined by the number and types of instruments or devices covered by the permit as provided by department rule. However, the fee for each instrument or device listed on the permit may not exceed the maximum limits set forth in s. 531.63.

(3) The department shall issue a permit and such other identification tags or stickers as necessary to provide evidence of compliance with ss. 531.60-531.66.

(4) A permit expires 2 years following its date of issue and must be renewed biennially. If a complete application package for renewal is not received by the department before the permit expires, a late fee of up to $100 must be paid in addition to the commercial use permit fee. However, a person may elect to renew a commercial use permit on an annual basis rather than a biennial basis. An annual renewal must meet the same requirements and conditions as a biennial renewal.

(5) All permit fees shall be deposited into the General Inspection Trust Fund and used to carry out and enforce the provisions of this chapter relating to testing, inspection, licensing, and regulation of commercial weights and measures instruments or devices and practices in the state.

History.—ss. 35, 40, ch. 2009-66; ss. 1, 2, ch. 2013-55; ss. 36, 37, ch. 2013-251; s. 22, ch. 2016-166.

1Note.—Repealed July 1, 2020, by s. 1, ch. 2013-55, and s. 36, ch. 2013-251.



531.63 - Maximum permit fees.

1531.63 Maximum permit fees.—The commercial use permit fees established for weights or measures instruments or devices shall be in an amount necessary to administer this chapter but may not exceed the amounts provided in this section.

(1) For weighing devices, the fees must be based on the manufacturer’s rated capacity or the device’s design and use and whether measuring by inch or pounds or the metric equivalent:

(a) For weighing devices of up to and including the 100-pound capacity which are used during any portion of the period covered by the permit, the maximum annual fees per category of device may not exceed the following:

Number of devices
in a single category     Maximum Fee

1 to 5     $60

6 to 10     $150

11 to 30     $200

More than 30     $300

(b) For weighing devices of greater than the 100-pound capacity, the maximum annual registration fees may not exceed the following amounts per device:

Manufacturer’s rated
capacity     Maximum Fee Per Device

100-5,000 pounds     $200

5,000-20,000 pounds     $300

20,000 pounds or more     $400

Wheel load weighers     $35

Static railroad track scales     $1,000

Belt-conveyor scales     $500

In-motion railroad track scales     $1,000

(2) For other measuring devices, the annual permit fees per device may not exceed the following:

(a) Mass flow meters having a maximum flow rate of up to 150 pounds per minute..........$100.

This includes all mass flow meters used to dispense compressed and liquefied natural gas for retail sale.

(b) Mass flow meters having a maximum flow rate greater than 150 pounds per minute..........$500.

(c) Volumetric flow meters having a maximum flow rate of up to 20 gallons per minute..........$50.

This includes all devices used to dispense diesel exhaust fluid for retail sale.

(d) Volumetric flow meters having a maximum flow rate greater than 20 gallons per minute..........$100.

(e) Tanks, under 500 gallons capacity, used as measure containers, with or without gage rods or markers..........$100.

(f) Tanks, 500 or more gallons capacity, used as measure containers, with or without gage rods or markers..........$200.

(g) Taximeters..........$50.

(h) Multiple-dimension measuring
devices..........$100.

(i) Liquefied petroleum gas bulk delivery vehicles with a meter owned or leased by a liquefied petroleum gas licensee..........$150.

(3) The owner or person in possession of a weight or measures instrument or device for which the permit fees have not been paid in accordance with this section may not use such instrument or device for commercial purposes.

History.—ss. 36, 40, ch. 2009-66; ss. 1, 2, ch. 2013-55; ss. 36, 37, ch. 2013-251; s. 23, ch. 2016-166.

1Note.—Repealed July 1, 2020, by s. 1, ch. 2013-55, and s. 36, ch. 2013-251.



531.64 - Suspension and revocation of permits.

1531.64 Suspension and revocation of permits.—Any permit issued under s. 531.62 may be suspended or revoked by the department if the devices or instruments for which the permit is issued are operated or used contrary to this chapter or adopted rules.

History.—ss. 37, 40, ch. 2009-66; ss. 1, 2, ch. 2013-55; ss. 36, 37, ch. 2013-251.

1Note.—Repealed July 1, 2020, by s. 1, ch. 2013-55, and s. 36, ch. 2013-251.



531.65 - Unauthorized use; penalties.

1531.65 Unauthorized use; penalties.—If a weights or measures instrument or device is used commercially without a valid commercial use permit, the department may do one or more of the following:

(1) Prohibit the further commercial use of the unpermitted instrument or device until the proper permit has been issued.

(2) Employ and attach to the instrument or device such form, notice, tag, or seal to prevent the continued unauthorized use of the instrument or device.

(3) In addition to the permit fees prescribed by rule for the commercial use of a weights and measures instrument or device, assess the late fee authorized under s. 531.62.

(4) Impose penalties as prescribed in s. 531.50 in addition to the payment of appropriate permit fees for the commercial use of a weights and measures instrument or device.

History.—ss. 38, 40, ch. 2009-66; ss. 1, 2, ch. 2013-55; ss. 36, 37, ch. 2013-251; s. 24, ch. 2016-166.

1Note.—Repealed July 1, 2020, by s. 1, ch. 2013-55, and s. 36, ch. 2013-251.



531.66 - Forms; rules.

1531.66 Forms; rules.—

(1) The department shall prescribe such forms, permits, certificates, and identification tags or stickers it considers necessary to carry out the permitting provisions of ss. 531.60-531.66.

(2) The department shall adopt rules necessary to administer ss. 531.60-531.66.

History.—ss. 39, 40, ch. 2009-66; ss. 1, 2, ch. 2013-55; ss. 36, 37, ch. 2013-251.

1Note.—Repealed July 1, 2020, by s. 1, ch. 2013-55, and s. 36, ch. 2013-251.



531.67 - Expiration of sections.

531.67 Expiration of sections.—Sections 531.60, 531.61, 531.62, 531.63, 531.64, 531.65, and 531.66 shall expire July 1, 2020.

History.—s. 1, ch. 2013-55; s. 36, ch. 2013-251.






Chapter 532 - DEVICES ISSUED IN PAYMENT FOR LABOR

532.01 - Payment by check, draft, or other order for payment.

532.01 Payment by check, draft, or other order for payment.—Any order, check, draft, note, memorandum, payroll debit card, or other acknowledgment of indebtedness issued in payment of wages or salary due or to become due must be negotiable and payable in cash, on demand, without discount, at some established place of business in the state, the name and address of which must appear on the instrument or in the payroll debit card issuing materials, and at the time of its issuance, and for a reasonable time thereafter, which must be at least 30 days, the maker or drawer must have sufficient funds or credit, arrangement, or understanding with the drawee for its payment.

History.—s. 1, ch. 6914, 1915; RGS 2522; CGL 3944; s. 1, ch. 18004, 1937; s. 1, ch. 71-324; s. 3, ch. 2009-140.



532.02 - Payment by other device.

532.02 Payment by other device.—Any person issuing coupons, punch-outs, tickets, tokens, or other device in lieu of cash as payment for labor, whether redeemable either wholly or partially in goods or merchandise, at the person’s or any other place of business, shall, on demand of any legal holder thereof:

(1) Be liable for the full face value thereof in current money of the United States, on or after the 30th day succeeding the day of issuance.

(2) Be liable for payment in current money of the United States, notwithstanding any contrary stipulation or provision, which may be therein contained.

(3) Be subject to suit brought thereon in any court of competent jurisdiction, upon failure to comply with either subsection (1) or subsection (2), wherein any legal holder’s recovery shall include the full face value of any such device, with legal interest from demand and, in the court’s discretion, 10 percent of said amount as attorney’s fees in the same suit.

History.—s. 2, ch. 6914, 1915; RGS 2523; CGL 3945; s. 1, ch. 71-324; s. 732, ch. 97-103.



532.04 - Payment by direct deposit of funds.

532.04 Payment by direct deposit of funds.—

(1) None of the provisions of this chapter shall be deemed or construed to prohibit the payor of wages or salary from causing the amount of such wages or salary to be deposited directly to the account of the payee in a financial institution by electronic or other medium if such direct deposit has been authorized in writing by the payee and if the payee has designated in writing the financial institution of her or his choice in which such deposit is to be made. However, at the time the order for payment of such direct deposit is received by the drawee, the payor of such wages or salary must have sufficient funds or credit or an arrangement or understanding with the drawee for payment thereof.

(2) No employer or payor of wages or salary shall terminate the employment of any employee or payee solely for refusing to authorize such direct deposit of wages or salary.

(3) An employee or payee of wages or salary may bring a civil action against any person violating subsection (2). Upon rendition of a judgment or decree by any of the courts of this state against the person violating subsection (2) and in favor of the employee or payee of wages or salary, the trial court, or, in event of an appeal in which the employee or payee prevails, the appellate court, shall adjudge or decree against the person violating subsection (2) and in favor of the employee or payee a reasonable sum as fees for the employee’s or payee’s attorney prosecuting the suit in which the recovery is had. The court may, in its discretion, provide such equitable relief as it deems necessary or proper, including enjoining the defendant from further violation of subsection (2). If it appears to the court that the suit brought by the plaintiff was ill-founded or brought for purposes of harassment, the plaintiff shall be liable for reasonable attorney’s fees incurred by the defendant. When so awarded, attorney’s fees shall be included in the judgment or decree rendered in the case.

History.—s. 1, ch. 77-296; s. 733, ch. 97-103.






Chapter 534 - LIVESTOCK; MARKS AND BRANDS; STAMPING BEEF

534.011 - Inspection and protection of livestock; jurisdiction of Department of Agriculture and Consumer Services.

534.011 Inspection and protection of livestock; jurisdiction of Department of Agriculture and Consumer Services.—The inspection and protection of livestock in the state are hereby placed under the jurisdiction of the Department of Agriculture and Consumer Services, herein called the “department.” Fees collected pursuant to this chapter shall be deposited in the General Inspection Trust Fund.

History.—s. 1, ch. 65-357; ss. 14, 35, ch. 69-106; s. 29, ch. 97-220.



534.021 - Recording of marks or brands.

534.021 Recording of marks or brands.—The department shall be the recorder of livestock marks or brands, and the marks or brands may not be recorded elsewhere in the state. Any livestock owner who uses a mark or brand to identify her or his livestock must register the mark or brand by applying to the department. The application must be made on a form prescribed by the department and must be accompanied by a facsimile of the brand applied for and a statement identifying the county in which the applicant has or expects to have livestock bearing the mark or brand to be recorded. The department shall, upon its satisfaction that the application meets the requirements of this chapter, record the mark or brand for exclusive statewide use by the applicant. If an application is made to record a mark or brand previously recorded, the department shall determine whether the county in which the mark or brand will be used is near enough to another county in which the previously recorded mark or brand is used to cause confusion or to aid theft or dishonesty, and if so, the department must decline to admit to record the mark or brand. If a conflict arises between the owner of any recorded mark or brand and another claiming the right to record the same mark or brand, the department must give preference to the present owner. The department shall charge and collect at the time of recording a fee of $10 for each mark or brand. A person may not use any mark or brand to which another has a prior right of record. It is unlawful to brand any animal with a brand not registered with the department.

History.—s. 1, ch. 65-357; s. 1, ch. 69-333; ss. 14, 35, ch. 69-106; s. 1, ch. 75-37; s. 1, ch. 95-220; s. 735, ch. 97-103.



534.031 - Certified copies of marks and brands.

534.031 Certified copies of marks and brands.—Certified copies of recorded marks and brands shall be furnished by the department when and as requested and it shall charge and collect $2 for each certificate. Such certificates shall be admissible in evidence in all courts.

History.—s. 1, ch. 65-357; ss. 14, 35, ch. 69-106; s. 1, ch. 75-37.



534.041 - Renewal of certificate of mark or brand.

534.041 Renewal of certificate of mark or brand.—The registration of a mark or brand entitles the registered owner to exclusive ownership and use of the mark or brand for a period ending at midnight on the last day of the month 5 years from the date of registration. Registration may be renewed, upon application and payment of a renewal fee of $5, for successive 5-year periods, each ending at midnight on the last day of the month 5 years from the date of renewal. At least 60 days prior to the expiration of a registration, the department shall notify by letter the registered owner of the mark or brand that, upon application for renewal and payment of the renewal fee, the department will issue a renewal certificate granting the registered owner exclusive ownership and use of the mark or brand for another 5-year period ending at midnight on the last day of the month 5 years from the date of renewal. Failure to make application for renewal within the month of expiration of a registration will cause the department to send a second notice to the registered owner by mail at her or his last known address. Failure of the registered owner to make application for renewal within 30 days after receipt of the second notice will cause the owner’s mark or brand to be placed on an inactive list for a period of 12 months, after which it will be canceled and become subject to registration by another person.

History.—s. 1, ch. 65-357; ss. 14, 35, ch. 69-106; s. 1, ch. 70-152; s. 1, ch. 70-439; s. 1, ch. 75-37; s. 2, ch. 95-220; s. 736, ch. 97-103.



534.051 - Transfer of ownership of mark or brand.

534.051 Transfer of ownership of mark or brand.—Marks or brands recorded under this act are the property of the person, firm or corporation causing the record to be made, and may be sold, assigned or donated as personal property. Any instrument affecting the title of such mark or brand shall be acknowledged in the presence of the recorded owner and a notary public, and shall be recorded by the department. The fee for recording a transfer of ownership shall be $10.

History.—s. 1, ch. 65-357; ss. 14, 35, ch. 69-106; s. 1, ch. 75-37.



534.061 - Transfer of ownership of cattle.

534.061 Transfer of ownership of cattle.—It shall be the duty of all purchasers of cattle, except for immediate slaughter, to remark or rebrand the same within 10 days, or have on request a bill of sale from the rightful owner of marks and brands on cattle, provided that this requirement shall not apply where an entire stock of cattle with the mark and brand or marks and brands carried by them shall be sold and conveyed.

History.—s. 1, ch. 65-357.



534.071 - Rules and regulations.

534.071 Rules and regulations.—The department shall prescribe and enforce suitable rules and regulations for the inspection of livestock and carcasses of livestock to the end that the true ownership thereof may at all times be protected and larceny prevented and for the enforcement of this chapter. The department is hereby authorized to employ all necessary inspectors and to use any other designated persons to enforce and administer the provisions of this chapter.

History.—s. 1, ch. 65-357; ss. 14, 35, ch. 69-106.



534.081 - Duties of law enforcement officers; appointment of special officers.

534.081 Duties of law enforcement officers; appointment of special officers.—

(1) All law enforcement officers of the state or any political subdivision thereof, including investigators and agricultural law enforcement officers of the department and highway patrol officers, are authorized to stop any driver of a vehicle transporting livestock, carcasses of livestock, inedible raw products of livestock, used grease, used restaurant grease, or other such products and to require such driver to present for inspection the evidence of ownership, or authority for possession, of such livestock, carcasses of livestock, inedible raw products of livestock, used grease, used restaurant grease, or other such products.

(2) All law enforcement officers of the state or any political subdivision thereof, including investigators of the department, shall have the authority to visit all markets, slaughtering establishments, and places where slaughtered animals are offered for sale at reasonable intervals and to keep such markets under close observation.

History.—s. 1, ch. 65-357; s. 2, ch. 69-333; ss. 14, 35, ch. 69-106; s. 1, ch. 70-235; s. 1, ch. 70-439; s. 1, ch. 79-323; s. 1, ch. 80-185; s. 403, ch. 81-259; s. 1, ch. 83-178; s. 31, ch. 84-258; s. 1, ch. 86-59; s. 8, ch. 92-290; s. 103, ch. 92-291; s. 3, ch. 93-270; s. 737, ch. 97-103.



534.082 - Duties of livestock hide dealers.

534.082 Duties of livestock hide dealers.—Livestock hide dealers shall make and keep a record of all hides of livestock received by them, which record shall include the name and address of the person from whom the hides were purchased, a description of the hides, brands, and any other identifying information. Such record shall be maintained for public or official inspection for a period of 2 years.

History.—s. 3, ch. 69-333.



534.083 - Livestock hauler’s waybill or bill of lading.

534.083 Livestock hauler’s waybill or bill of lading.—Persons engaged in the business of transporting or hauling livestock in the state shall, upon receiving such livestock for transportation, issue a waybill or bill of lading for all livestock transported or hauled by them, and such waybill or bill of lading shall accompany the shipment of livestock, with a copy thereof being furnished to the person delivering livestock to the hauler. The waybill or bill of lading shall show the place of origin and destination of the shipment, the name of the owner of the livestock, date and time of loading, name of person or company hauling the livestock, and the number of animals and a general description thereof. The waybill or bill of lading shall be signed by the person delivering the livestock to the hauler certifying that the information contained thereon is correct.

History.—s. 3, ch. 69-333; ss. 14, 35, ch. 69-106; s. 1, ch. 86-70; s. 2, ch. 86-230; s. 40, ch. 91-220; s. 8, ch. 2013-226.



534.091 - Claim of ownership without title.

534.091 Claim of ownership without title.—It shall be unlawful for any person, firm or corporation to have the possession of livestock or carcasses of livestock under claim of ownership when in fact said person, firm, or corporation does not own said livestock or carcasses of livestock.

History.—s. 1, ch. 65-357.



534.101 - Penalties.

534.101 Penalties.—Any person who shall violate the provisions of ss. 534.011-534.091, either by doing anything forbidden, or failing to do and perform anything required hereby, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 65-357; s. 523, ch. 71-136.



534.111 - Injunction.

534.111 Injunction.—In addition to the remedies provided in this chapter, and notwithstanding the existence of any adequate remedy at law, the department is hereby authorized to make application for injunction to a circuit court or circuit judge and such circuit court or circuit judge shall have jurisdiction upon hearing and for cause shown to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any of the provisions of this chapter, or for failing or refusing to comply with the requirements of this chapter, or any rule or regulation duly promulgated as in this chapter authorized, such injunction to be issued without bond.

History.—s. 1, ch. 65-357; ss. 14, 35, ch. 69-106.



534.47 - Definitions.

534.47 Definitions.—As used in ss. 534.48-534.53:

(1) “Department” means the Department of Agriculture and Consumer Services.

(2) “Livestock market” means any location in the state where livestock is assembled and sold at public auction or on a commission basis during regularly scheduled or special sales. The term “livestock market” shall not include private farms or ranches or sales made at livestock shows, fairs, exhibitions, or special breed association sales.

(3) “Buyer” means the party to whom title of livestock passes or who is responsible for the purchase price of livestock, including, but not limited to, producers, dealers, meat packers, or order buyers.

History.—s. 1, ch. 73-40; s. 2, ch. 81-318; ss. 2, 3, ch. 83-7; s. 1, ch. 93-5.



534.48 - License and fee.

534.48 License and fee.—Prior to engaging in business, every livestock market shall make application to the department for a license. Such application shall be on a form provided by the department and shall be accompanied by an annual license fee of $100. Upon approval of the application by the department, a license shall be issued and shall remain in effect for 1 year from the date of issuance unless terminated by the department. All funds received as license fees shall be placed in the General Inspection Trust Fund.

History.—s. 2, ch. 73-40; s. 2, ch. 81-318; ss. 2, 3, ch. 83-7; s. 1, ch. 93-5.



534.49 - Livestock drafts; effect.

534.49 Livestock drafts; effect.—For the purposes of this section, a livestock draft given as payment at a livestock auction market for a livestock purchase shall not be deemed an express extension of credit to the buyer and shall not defeat the creation of a lien on such an animal and its carcass and all products therefrom and proceeds thereof, to secure all or a part of its sales price, as provided in s. 534.54(4).

History.—s. 3, ch. 73-40; s. 1, ch. 75-212; s. 1, ch. 77-362; s. 1, ch. 79-18; s. 2, ch. 81-318; ss. 1, 2, 3, ch. 83-7; s. 2, ch. 86-70; s. 1, ch. 93-5.



534.50 - Report and notice of dishonored check or draft.

534.50 Report and notice of dishonored check or draft.—It shall be the duty and responsibility of each livestock market to report to the department within 24 hours after having knowledge that a check or draft issued in payment for livestock has been dishonored, and it shall be the duty and responsibility of the department to notify all licensed livestock markets of the fact of such dishonor of any such check or draft issued in payment for livestock.

History.—s. 4, ch. 73-40; s. 2, ch. 81-318; ss. 2, 3, ch. 83-7; s. 1, ch. 93-5.



534.501 - Livestock draft; unlawful to delay payment.

534.501 Livestock draft; unlawful to delay payment.—It shall be unlawful for the purchaser of livestock to delay payment of the livestock draft upon presentation of said draft at the payor’s bank. Nothing contained in this section shall be construed to preclude a payor’s right to refuse payment of an unauthorized draft.

History.—s. 2, ch. 77-362; s. 2, ch. 81-318; ss. 2, 3, ch. 83-7; s. 1, ch. 93-5.



534.51 - Prohibition against filing complaint.

534.51 Prohibition against filing complaint.—A livestock market shall be prohibited from filing a complaint under s. 604.21 if such livestock market has violated any provision of ss. 534.47-534.53 in connection with any transaction included in the cause of action for said complaint.

History.—s. 5, ch. 73-40; s. 2, ch. 81-318; ss. 2, 3, ch. 83-7; s. 1, ch. 93-5.



534.52 - Violations; refusal, suspension, revocation; penalties.

534.52 Violations; refusal, suspension, revocation; penalties.—

(1) For any violation of ss. 534.47-534.53, the department may refuse to renew a license or may suspend or revoke a license already issued, upon notice to the applicant or licensee of its intention so to refuse, suspend, or revoke by giving its reasons therefor. The applicant or licensee shall have 15 days thereafter in which to request a hearing on the department’s intentions to refuse, suspend, or revoke her or his license, and upon her or his failure to do so within said time, refusal, suspension, or revocation shall become final without further procedure.

(2) In addition, or as an alternative to refusing, suspending, or revoking a license in cases involving violations, the department may impose an administrative fine in the Class I category pursuant to s. 570.971 not to exceed $500 for the first offense and not to exceed $1,000 for the second or subsequent violations. When imposed and paid, such fines shall be deposited in the General Inspection Trust Fund.

(3) Failure to comply with the provisions of s. 534.501 shall be a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 6, ch. 73-40; s. 3, ch. 77-362; s. 6, ch. 78-95; s. 2, ch. 81-318; ss. 2, 3, ch. 83-7; s. 3, ch. 86-70; s. 133, ch. 91-224; s. 1, ch. 93-5; s. 738, ch. 97-103; s. 54, ch. 2014-150.



534.53 - Information and records.

534.53 Information and records.—The livestock auction market shall be required to record and maintain information or records necessary to properly administer and enforce ss. 534.47-534.53, and such records shall be made available for inspection by all law enforcement officers and by the department or its agents during regular business hours.

History.—s. 7, ch. 73-40; s. 1, ch. 81-187; s. 2, ch. 81-318; ss. 2, 3, ch. 83-7; s. 1, ch. 93-5.



534.54 - Cattle or hog processors; prompt payment; penalty; lien.

534.54 Cattle or hog processors; prompt payment; penalty; lien.—

(1) As used in this section:

(a) “Livestock” means cattle or hogs.

(b) “Meat processor” means a person, corporation, association, or other legal entity engaged in the business of slaughtering cattle or hogs.

(2)(a) A meat processor who purchases livestock from a seller, or any person, corporation, association, or other legal entity who purchases livestock from a seller for slaughter, shall make payment by cash or check for the purchase price of the livestock and actually deliver the cash or check to the seller or her or his representative at the location where the purchaser takes physical possession of the livestock on the day the transfer of possession occurs or shall wire transfer of funds on the business day within which the possession of said livestock is transferred. However, if the transfer of possession is accomplished after normal banking hours, said payment shall be made in the manner herein provided not later than the close of the first business day following said transfer of possession. In the case of “grade and yield” selling, the purchaser shall make payment by wire transfer of funds or by personal or cashier’s check by registered mail postmarked not later than the close of the first business day following determination of “grade and yield.”

(b) All instruments issued in payment hereunder shall be drawn on banking institutions which are so located as not artificially to delay collection of funds through the mail or otherwise cause an undue lapse of time in the clearance process.

(3) In all cases in which a purchaser who purchases livestock for slaughter from a seller fails to make payment for the livestock as required by this section or artificially delays collection of funds for the payment of the livestock, the purchaser shall be liable to pay the owner of the livestock, in addition to the price of the livestock:

(a) Twelve percent damages on the amount of the price.

(b) Interest on the purchase price of the livestock at the highest legal rate from and after the transfer of possession until payment is made as required by this section.

(c) A reasonable attorney’s fee for the prosecution of collection of the payment.

(4)(a) Any person, partnership, firm, corporation, or other organization which sells livestock shall have a lien on such animal and its carcass, all products therefrom, and proceeds thereof to secure all or a part of its sales price.

(b) The lien provided in this subsection shall be deemed to have attached and to be perfected upon delivery of the livestock to the purchaser without further action, and such lien shall continue in the livestock and its carcass, all products therefrom, and proceeds thereof without regard to possession thereof by the party entitled to such lien without further perfection.

(c) If the livestock or its carcass or products therefrom are so commingled with other livestock, carcasses, or products so that the identity thereof is lost, then the lien granted in this subsection shall extend to the same effect as if same had been perfected originally in all such animals, carcasses, and products with which it has become commingled. However, all liens so extended under this paragraph to such commingled livestock, carcasses, and products shall be on a parity with one another, and, with respect to such commingled carcasses or products upon which a lien or liens have been so extended under this paragraph, no such lien shall be enforceable as against any purchaser without actual knowledge thereof purchasing one or more of such carcasses or products in the ordinary course of trade or business from the party having commingled such carcasses or products or against any subsequent transferee from such purchaser, but in the event of such sale, such lien shall instead extend to the proceeds of such sale.

History.—s. 1, ch. 76-62; s. 4, ch. 86-70; s. 739, ch. 97-103.






Chapter 535 - HORSE SALES, SHOWS, AND EXHIBITIONS

535.01 - License for the public sale of thoroughbred horses.

535.01 License for the public sale of thoroughbred horses.—All persons holding, sponsoring, or conducting a public sale at which thoroughbred horses are offered for sale shall obtain a license from the Department of Agriculture and Consumer Services. Persons shall apply to the department for a license no less than 2 months prior to the date of sale. The request shall be in compliance with department rules and shall include the name and address of the applicant and the location, dates, and details of the public sale. The request shall be accompanied by the application and license fee as provided in s. 535.05.

History.—s. 1, ch. 65-414; ss. 14, 35, ch. 69-106; s. 2, ch. 81-318; ss. 1, 10, 11, ch. 83-13; s. 4, ch. 92-151; s. 2, ch. 93-28.



535.02 - Minimum requirements; rules.

535.02 Minimum requirements; rules.—The Department of Agriculture and Consumer Services shall establish by rule minimum requirements for financial responsibility and for sales facilities with respect to the public sale of thoroughbred horses as provided in s. 535.01.

History.—s. 2, ch. 65-414; ss. 14, 35, ch. 69-106; s. 2, ch. 81-318; ss. 10, 11, ch. 83-13; s. 5, ch. 92-151; s. 2, ch. 93-28.



535.05 - License fee.

535.05 License fee.—The Department of Agriculture and Consumer Services shall assess an application and license fee of $300 for the public sale of thoroughbred horses provided in ss. 535.01 and 535.02. This fee shall be paid when a request is made for a license for the public sale of thoroughbred horses.

History.—s. 5, ch. 65-414; ss. 14, 35, ch. 69-106; s. 2, ch. 81-318; ss. 2, 10, 11, ch. 83-13; s. 6, ch. 92-151; s. 2, ch. 93-28.



535.08 - Thoroughbred sales; administration of medications prior to sale; testing.

535.08 Thoroughbred sales; administration of medications prior to sale; testing.—

(1) No person shall administer to any thoroughbred horse offered for licensed public sale at a thoroughbred horse sale any substance that is recognized as an injectable, oral, or topical medication within 72 hours of the start of the sale session in which the thoroughbred horse is offered for sale unless the person is a licensed veterinarian and the medication is therapeutic or necessary for the treatment or prevention of an illness or injury.

(2) The administration of any such medication must be reported to the sales organization on a form provided for this purpose by the sales organization, signed by the attending veterinarian, which shall set forth the following information:

(a) Identification of the medication, amount, and strength.

(b) The date and time of administration.

(c) Identification of the horse’s name, age, sex, and entry number.

(d) The reason for administration.

The form must be filed with the sales organization no later than 12 hours after administration or 1 hour before the start of the sales session in which the thoroughbred horse is offered for sale, whichever would require the earlier filing. The sales organization shall make all such forms available to the public, and the availability of this information shall be publicized in any applicable sales catalog.

(3)(a) The state veterinarian, or any veterinarian designated by the department, may collect a blood sample from any thoroughbred horse offered or sold at a licensed thoroughbred horse sale for the purpose of determining if the horse has been administered a substance in violation of subsection (1). Such a test shall be performed at the request of the purchaser of any thoroughbred horse sold, if the purchaser makes such a request before taking physical possession of the animal and within 24 hours of the time of sale. The purchaser shall be solely responsible for the cost of the test, and payment shall be made to the sales organization. The sales organization shall then remit the cost of these tests to the department.

(b) Any such blood sample shall be delivered for initial testing to an official laboratory approved by the department. One-half of any such blood sample shall be used for initial testing, and the remaining one-half shall be stored for possible followup testing for a period of not less than 2 weeks after receipt of the initial test results.

(c) The seller may request followup testing in response to any positive test result within 48 hours after receiving actual notice of such a result. The seller shall be solely responsible for the cost of any followup testing. Upon request of the seller, the original laboratory and an additional laboratory selected by the seller and approved by the state veterinarian shall test the stored sample.

(d) If initial testing reveals that a horse has been administered a substance in violation of subsection (1) and followup testing by both laboratories confirms this conclusion or the seller does not request such testing within the 48-hour period provided, the consignor must accept return of the horse as unsold.

(e) The department shall, by rule, establish those medications and depressants for which a tolerance may be set that, if found in the blood sample, may be construed to be forbidden substances; shall establish procedures for the collection, handling, and storage of blood samples; and shall specify the type of test to be used. Until such time that a tolerance or test is established, a zero tolerance will be enforced.

(4)(a) Any person who violates subsection (1) commits a misdemeanor of the second degree, punishable as provided in ss. 775.082 and 775.083. For a second or subsequent offense, such person commits a misdemeanor of the first degree, punishable as provided in ss. 775.082 and 775.083.

(b) In addition to the penalties provided in paragraph (a), any person convicted of a violation of subsection (1) shall be barred from showing, exhibiting, or offering for sale at a licensed public sale any horse in this state for a period of 2 years from the date of the conviction.

History.—s. 1, ch. 98-396.



535.11 - Prohibition against administration of drugs; testing; search powers of department; penalties.

535.11 Prohibition against administration of drugs; testing; search powers of department; penalties.—

(1) As used in this section, the term:

(a) “Depressant” means any medication that depresses the circulatory, respiratory, or central nervous system.

(b) “Forbidden substance” means any stimulant, depressant, tranquilizer, analgesic, local anesthetic, steroidal or nonsteroidal anti-inflammatory drug, or drug or drug metabolite that could affect the performance of a horse. The term includes any substance, regardless of how harmless or innocuous, which could interfere in detecting the presence of a stimulant, depressant, tranquilizer, analgesic, local anesthetic, steroidal or nonsteroidal anti-inflammatory drug, or drug or drug metabolite that could affect the performance of a horse.

(c) “Horse show,” “horse exhibition,” or “horse sale” means any event in which horses compete for awards, prizes, points, ribbons, or money or are made available for public sale other than through a public sale of thoroughbred horses that requires licensing under s. 535.01.

(d) “Stimulant” means any medication that stimulates the circulatory, respiratory, or central nervous system.

(e) “Trainer” means any adult who has the responsibility for the care, training, custody, or performance of a horse. Such person may be an owner, rider, agent, or coach, as well as a trainer.

(2) It is unlawful for any person to conduct any horse show or exhibition in which the person knowingly allows to be shown or exhibited a horse that has been administered any forbidden substance in violation of this section. A horse may not be entered, shown, or exhibited in any class in any horse show or exhibition, or entered, exhibited, or sold in a horse sale, if it has been administered, in any manner, any forbidden substance, in violation of this section. The full use of modern therapeutic measures for the improvement and protection of the health of the horse is permitted if those measures comply with subsection (5).

(3) In the absence of substantial evidence to the contrary, trainers are responsible for a horse’s condition and for compliance with all laws and rules concerning the showing and exhibiting of horses and the sale of horses. If any trainer is prevented from performing her or his duties, including the responsibility for the condition of the horses in her or his care, by illness or other cause, or is absent from any show or sale where horses under her or his care are entered and stabled, the trainer must immediately notify the management of the horse show or sales company and, at the same time, appoint a substitute. The substitute and the regular trainer are equally responsible for the condition of the horses. When a minor exhibitor has no trainer, a parent or guardian must assume the responsibility of trainer.

(4) Any trainer or other person who administers, attempts to administer, instructs, aids, or conspires with another to administer, or employs anyone who administers or attempts to administer, a forbidden substance to a horse, either before or during a horse show or sale, without complying with subsection (5), is subject to the penalties provided in s. 535.12.

(5) Any horse being exhibited at a horse show or entered in any sale which receives any medication that contains a forbidden substance is not eligible for competition in such show or to be sold at such sale unless the following requirements have been met and the facts requested are furnished in writing:

(a) The medication must be therapeutic and necessary for treatment of an illness or injury.

(b) The horse must be withdrawn from competition or from any sale for at least 24 hours after the medication is administered.

(c) The medication must be administered by a licensed veterinarian.

(d) A written statement setting forth the following information must be furnished:

1. Identification of the medication, and the amount, strength, and mode of administration.

2. Date and time of administration.

3. Identification of the horse’s name, age, sex, color, and entry number, if available.

4. Diagnosis and reason for administration.

The statement must be signed by the veterinarian administering the medication and must be filed with a representative of the management of the horse show or sale within 1 hour after administration, or within 1 hour after such representative returns to duty, if administration is made at a time other than during show or sale hours. The statement must be signed by such representative, who must also record the time of receipt on the statement.

(6) Any horse entered in any horse show or exhibition or entered in any horse sale is subject to examination by an approved veterinarian representing the Department of Agriculture and Consumer Services. The veterinarian may appoint a technician to perform certain duties under her or his direction. The examination may include physical, saliva, urine, and blood tests, and, with the trainer’s consent, the administration of a drug to induce urination, or any other test or procedure, in the discretion of the veterinarian, necessary to effectuate the purposes of this section. The veterinarian may examine any or all horses in a class or in all classes in a show, or any horse entered in any class, whether in competition or not and whether or not on the show ground, or any horse withdrawn by an exhibitor within 24 hours prior to the class for which it has been entered, or any horse entered in any horse sale. Each exhibitor, trainer, and consignor must, upon request of the veterinarian, permit such test specimens as are necessary to be taken. Any person who refuses to submit a horse for examination or to cooperate with the veterinarian or her or his agents is subject to the penalties provided in s. 535.12.

(7) A representative of the Department of Agriculture and Consumer Services may enter the stable, tack room, automobile, van, or any other place within the enclosure of a horse show or horse sale to inspect or examine the personal effects and property of each trainer and each of her or his employees or agents. If a forbidden substance is found in any of such locations, the trainer responsible for the area in which the drug is found is subject to the penalties provided in s. 535.12. If such representative has reason to believe that bottles or containers contain a forbidden substance, the bottles or containers may be removed from the custody of any trainer or her or his employees or agents for testing. The Department of Agriculture and Consumer Services or its agents or any veterinarian representing the department is not liable for any actions lawfully taken in carrying out this subsection.

(8) Each horse show and sales company must set aside suitable facilities conveniently located for the veterinarian representing the Department of Agriculture and Consumer Services to make tests under this section.

(9) The chemical analysis of saliva, urine, or other samples taken from a horse which indicate the presence of a forbidden substance constitutes prima facie evidence that the forbidden substance has been administered to the horse. If an analysis indicates the presence of a forbidden substance, and all the requirements of subsection (5) have been fully complied with, the information contained in the statement required by paragraph (5)(d) and any other relevant evidence must be considered in determining the guilt of any person charged under this section.

(10) The owners of a horse found to have been administered a forbidden substance in violation of this section must forfeit all prize money, sweepstakes, trophies, and ribbons won at any show by the horse, and the money, sweepstakes, trophies, and ribbons must be redistributed accordingly. If, following the sale of a horse, the horse is found to have been administered a forbidden substance in violation of this section, the consignor of the horse must accept return of the horse as unsold.

History.—s. 2, ch. 71-166; s. 1, ch. 77-213; s. 220, ch. 79-400; s. 2, ch. 81-318; ss. 3, 10, 11, ch. 83-13; ss. 1, 2, ch. 93-28; s. 740, ch. 97-103; s. 2, ch. 98-396.



535.12 - Horse shows or sales; penalties for violations.

535.12 Horse shows or sales; penalties for violations.—

(1) Any person who violates the provisions of subsection (2), subsection (4), subsection (6), or subsection (7) of s. 535.11 is guilty of a misdemeanor of the second degree, punishable as provided in ss. 775.082 and 775.083. For a second or subsequent offense, such person is guilty of a misdemeanor of the first degree, punishable as provided in ss. 775.082 and 775.083.

(2) In addition to the penalties provided in subsection (1), any person convicted pursuant to subsection (1) shall be barred from showing, exhibiting, or offering for sale, at a public sale, any horses in this state for a period of 2 years from the date of the conviction for the violation.

History.—s. 3A, ch. 71-166; s. 2, ch. 77-213; s. 1, ch. 78-395; s. 2, ch. 81-318; ss. 4, 10, 11, ch. 83-13; s. 2, ch. 93-28.



535.13 - Inapplicability to horseracing.

535.13 Inapplicability to horseracing.—No provision contained in s. 535.11 or s. 535.12 affects in any way existing statutes governing horseracing.

History.—s. 4, ch. 71-166; s. 2, ch. 81-318; ss. 5, 10, 11, ch. 83-13; s. 2, ch. 93-28.



535.14 - Rules.

535.14 Rules.—The department may make all necessary rules to carry out the provisions of ss. 535.11 and 535.12.

History.—s. 3, ch. 77-213; s. 2, ch. 81-318; ss. 6, 10, 11, ch. 83-13; s. 2, ch. 93-28.



535.16 - Sale and purchase of horses; unfair or deceptive trade practices.

535.16 Sale and purchase of horses; unfair or deceptive trade practices.—

(1) The Department of Agriculture and Consumer Services shall examine the conditions surrounding the sale and purchase of horses and shall adopt rules pursuant to ss. 120.536(1) and 120.54 to prevent unfair or deceptive trade practices. Vertical integration of services and employees, in and of itself, shall not be considered an unfair or deceptive practice. The department’s examination shall include the following: the disclosure of the legal owner and buyer of the horse and any dual agency to the buyer and seller; the disclosure of relevant medical conditions, defects, and surgeries; the conduct or alterations that could affect the performance of a horse; and the need for a written bill of sale or similar documentation.

(2) This provision shall not apply to sales resulting from claiming races at licensed pari-mutuel facilities.

History.—s. 2, ch. 2007-244.






Chapter 536 - TIMBER AND LUMBER

536.13 - Stamp or brand for logs.

536.13 Stamp or brand for logs.—Any person engaged in this state in the business of getting out, buying, selling, or manufacturing saw logs, may adopt a stamp or brand for such logs, of such design as she or he may select.

History.—s. 1, ch. 4738, 1899; GS 1256; RGS 2393; CGL 3802; s. 741, ch. 97-103.



536.14 - Brands to be recorded by clerk of circuit court.

536.14 Brands to be recorded by clerk of circuit court.—A person may execute a written declaration that she or he has adopted a brand, describing it, and after acknowledgment of such declaration before any officer authorized to take acknowledgments of deeds, may have the same recorded by the clerk of the circuit court in the record of mortgages, in any county in which she or he may desire to own or have in possession saw logs.

History.—s. 2, ch. 4738, 1899; GS 1257; RGS 2394; CGL 3803; s. 742, ch. 97-103.



536.15 - May prevent use by others.

536.15 May prevent use by others.—Any person who has had her or his brand recorded in any county, may prevent other persons from using the same in said county by a writ of injunction, restraining such use.

History.—s. 4, ch. 4738, 1899; GS 1258; RGS 2395; CGL 3804; s. 743, ch. 97-103.



536.16 - Prima facie evidence of ownership.

536.16 Prima facie evidence of ownership.—Any log found in any county branded with a brand recorded in said county by any person shall be deemed prima facie to be the property of such person.

History.—s. 5, ch. 4738, 1899; GS 1259; RGS 2396; CGL 3805.



536.17 - Where two or more brands the same.

536.17 Where two or more brands the same.—In case there shall be recorded in the same county two or more brands the same, or substantially the same, the brand first recorded shall be the lawful brand, and the other shall be of no effect under this chapter.

History.—s. 6, ch. 4788, 1899; GS 1260; RGS 2397; CGL 3806.



536.18 - Defacing the mark or brand of lumber and timber.

536.18 Defacing the mark or brand of lumber and timber.—If any person shall fraudulently alter, change or deface the duly recorded mark, brand, or stamp of any lumber, logs or timber, or shall fraudulently mark, brand or stamp any unmarked or unstamped or unbranded lumber, logs or timber, with intent to claim the same or to prevent identification by the owner or owners thereof, the person so offending shall be punished as if she or he had committed larceny of the same property.

History.—s. 1, ch. 4191, 1893; GS 3708; RGS 5659; CGL 7862; s. 744, ch. 97-103.



536.19 - Unlawful use of recorded log brand or stamp.

536.19 Unlawful use of recorded log brand or stamp.—Any person who shall unlawfully use any recorded log brand or stamp of another shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 4738, 1899; GS 3709; RGS 5660; CGL 7863; s. 525, ch. 71-136.






Chapter 537 - TITLE LOANS

537.001 - Short title.

537.001 Short title.—This act may be cited as the “Florida Title Loan Act.”

History.—s. 1, ch. 2000-138.



537.002 - Legislative intent.

537.002 Legislative intent.—It is the intent of the Legislature in the creation of this chapter that title loans to consumers be regulated by the provisions of this act. The provisions of this act supersede any other provisions of state law affecting title loans to the extent of any conflict.

History.—s. 2, ch. 2000-138; s. 1, ch. 2008-42.



537.003 - Definitions.

537.003 Definitions.—As used in this act, unless the context otherwise requires:

(1) “Commercially reasonable” has the same meaning as used in part V of chapter 679. In addition, nonpublic sales or disposal of personal property between a title loan lender and any business affiliates of a title loan lender or a member of a title loan lender’s family are presumed not to be made in a commercially reasonable manner.

(2) “Commission” means the Financial Services Commission.

(3) “Consumer” means an individual borrowing money for personal, family, or household purposes.

(4) “Office” means the Office of Financial Regulation of the commission.

(5) “Executive officer” means the president, chief executive officer, chief financial officer, chief operating officer, executive vice president, senior vice president, secretary, and treasurer.

(6) “Identification” means a government-issued photographic identification.

(7) “Interest” means the cost of obtaining a title loan and includes any profit or advantage of any kind whatsoever that a title loan lender may charge, contract for, collect, receive, or in any way obtain as a result of a title loan.

(8) “License” means a permit issued under this act to make or service title loans in accordance with this act at a single title loan office.

(9) “Licensee” means a person who is licensed as a title loan lender.

(10) “Loan property” means any motor vehicle certificate of title that is deposited with a title loan lender as a security for a title loan in the course of the title loan lender’s business.

(11) “Motor vehicle” means an automobile, motorcycle, mobile home, truck, trailer, semitrailer, truck tractor and semitrailer combination, or any other vehicle operated on the public highways and streets of this state, used to transport persons or property, and propelled by power other than muscular power, but excluding a vehicle which runs only upon a track and a mobile home that is the primary residence of the owner.

(12) “Title loan” or “loan” means a loan of money to a consumer secured by bailment of a certificate of title to a motor vehicle, except such loan made by a person licensed under chapter 516, chapter 520, chapter 655, chapter 657, chapter 658, chapter 660, chapter 663, chapter 665, or chapter 667 or a person who complies with s. 687.03.

(13) “Title loan agreement” or “agreement” means a written agreement in which a title loan lender agrees to make a title loan to a borrower.

(14) “Title loan lender” or “lender” means any person who engages in the business of making or servicing title loans.

(15) “Title loan office” means the location at which, or premises from which, a title loan lender regularly conducts business under this chapter or any other location that is held out to the public as a location at which a lender makes or services title loans.

(16) “Titled personal property” means a motor vehicle that has as evidence of ownership a state-issued certificate of title except for a mobile home that is the primary residence of the borrower.

(17) “Ultimate equitable owner” means a person who, directly or indirectly, owns or controls an ownership interest in a corporation, a foreign corporation, an alien business organization, or any other form of business organization, regardless of whether such person owns or controls such ownership interest through one or more persons or one or more proxies, powers of attorney, nominees, corporations, associations, partnerships, trusts, joint stock companies, or other entities or devices, or any combination thereof.

History.—s. 3, ch. 2000-138; s. 640, ch. 2003-261; s. 2, ch. 2008-42.



537.004 - License required; license fees.

537.004 License required; license fees.—

(1) A person may not act as a title loan lender or own or operate a title loan office unless such person has an active title loan lender license issued by the office under this act. A title loan lender may not own or operate more than one title loan office unless the lender obtains a separate title loan lender license for each title loan office.

(2) A person applying for licensure as a title loan lender shall file with the office an application, the bond required by s. 537.005(3), a nonrefundable application fee of $1,200, a nonrefundable investigation fee of $200, and a complete set of fingerprints taken by an authorized law enforcement officer. The office shall submit such fingerprints to the Department of Law Enforcement for state processing, and the Department of Law Enforcement shall forward the fingerprints to the Federal Bureau of Investigation for national processing.

(3) If the office determines that an application should be approved, the office shall issue a license for a period not to exceed 2 years.

(4) A license shall be renewed biennially by filing a renewal form and a nonrefundable renewal fee of $1,200. A license that is not renewed by the end of the biennial period shall automatically revert to inactive status. An inactive license may be reactivated within 6 months after becoming inactive by filing a reactivation form, payment of the nonrefundable $1,200 renewal fee, and payment of a nonrefundable reactivation fee of $600. A license that is not reactivated within 6 months after becoming inactive may not be reactivated and shall automatically expire. The commission shall establish by rule the procedures for renewal and reactivation of a license and shall adopt a renewal form and a reactivation form.

(5) Each license must be conspicuously displayed at the title loan office. When a licensee wishes to move a title loan office to another location, the licensee shall provide prior written notice to the office.

(6) A license issued pursuant to this act is not transferable or assignable.

(7) Each licensee shall designate and maintain a registered agent in this state for service of process.

(8) Whenever a person or a group of persons, directly or indirectly or acting by or through one or more persons, proposes to purchase or acquire a 50 percent or more interest in a licensee, such person or group shall submit an initial application for licensure under this act prior to such purchase or acquisition.

(9) The commission may adopt rules to allow for electronic filing of applications, fees, and forms required by this act.

(10) All moneys collected by the office under this act shall be deposited into the Regulatory Trust Fund of the office.

History.—s. 4, ch. 2000-138; s. 641, ch. 2003-261.



537.005 - Application for license.

537.005 Application for license.—

(1) A verified application for licensure under this act, in the form prescribed by commission rule, shall:

(a) Contain the name and the residence and business address of the applicant. If the applicant is other than a natural person, the application shall contain the name and the residence and business address of each ultimate equitable owner of 10 percent or more of such entity and each director, general partner, and executive officer of such entity.

(b) State whether any individual identified in paragraph (a) has, within the last 10 years, pleaded nolo contendere to, or has been convicted or found guilty of, a felony, regardless of whether adjudication was withheld.

(c) Identify the county and municipality with the street and number or location where the business is to be conducted.

(d) Contain additional information as the commission determines by rule to be necessary to ensure compliance with this act.

(2) Notwithstanding subsection (1), the application need not state the full name and address of each officer, director, and shareholder if the applicant is owned directly or beneficially by a person who as an issuer has a class of securities registered pursuant to s. 12 of the Securities Exchange Act of 1934 or, pursuant to s. 13 or s. 15(d) of such act, is an issuer of securities which is required to file reports with the Securities and Exchange Commission, if the person files with the office any information, documents, and reports required by such act to be filed with the Securities and Exchange Commission.

(3) An applicant for licensure shall file with the office a bond, in the amount of $100,000 for each license, with a surety company qualified to do business in this state. However, in no event shall the aggregate amount of the bond required for a single title loan lender exceed $1 million. In lieu of the bond, the applicant may establish a certificate of deposit or an irrevocable letter of credit in a financial institution, as defined in s. 655.005, in the amount of the bond. The original bond, certificate of deposit, or letter of credit shall be filed with the office, and the office shall be the beneficiary to that document. The bond, certificate of deposit, or letter of credit shall be in favor of the office for the use and benefit of any consumer who is injured pursuant to a title loan transaction by the fraud, misrepresentation, breach of contract, financial failure, or violation of any provision of this act by the title loan lender. Such liability may be enforced either by proceeding in an administrative action or by filing a judicial suit at law in a court of competent jurisdiction. However, in such court suit, the bond, certificate of deposit, or letter of credit posted with the office shall not be amenable or subject to any judgment or other legal process issuing out of or from such court in connection with such lawsuit, but such bond, certificate of deposit, or letter of credit shall be amenable to and enforceable only by and through administrative proceedings before the office. It is the intent of the Legislature that such bond, certificate of deposit, or letter of credit shall be applicable and liable only for the payment of claims duly adjudicated by order of the office. The bond, certificate of deposit, or letter of credit shall be payable on a pro rata basis as determined by the office, but the aggregate amount may not exceed the amount of the bond, certificate of deposit, or letter of credit.

(4) The office shall approve an application and issue a license if the office determines that the applicant satisfies the requirements of this act.

History.—s. 5, ch. 2000-138; s. 642, ch. 2003-261.



537.006 - Denial, suspension, or revocation of license.

537.006 Denial, suspension, or revocation of license.—

(1) The following acts are violations of this act and constitute grounds for the disciplinary actions specified in subsection (2):

(a) Failure to comply with any provision of this act, any rule or order adopted pursuant to this act, or any written agreement entered into with the office.

(b) Fraud, misrepresentation, deceit, or gross negligence in any title loan transaction, regardless of reliance by or damage to the borrower.

(c) Fraudulent misrepresentation, circumvention, or concealment of any matter required to be stated or furnished to a borrower pursuant to this act, regardless of reliance by or damage to the borrower.

(d) Imposition of illegal or excessive charges in any title loan transaction.

(e) False, deceptive, or misleading advertising by a title loan lender.

(f) Failure to maintain, preserve, and keep available for examination all books, accounts, or other documents required by this act, by any rule or order adopted pursuant to this act, or by any agreement entered into with the office.

(g) Aiding, abetting, or conspiring by a title loan lender with a person to circumvent or violate any of the requirements of this act.

(h) Refusal to provide information upon request of the office, to permit inspection of books and records in an investigation or examination by the office, or to comply with a subpoena issued by the office.

(i) Pleading nolo contendere to or having been convicted or found guilty, regardless of whether adjudication was withheld, of a crime involving fraud, dishonest dealing, or any act of moral turpitude or acting as an ultimate equitable owner of 10 percent or more of a licensee who has pled nolo contendere to or has been convicted or found guilty, regardless of whether adjudication was withheld, of a crime involving fraud, dishonest dealing, or any act of moral turpitude.

(j) Making or having made material misstatement of fact in an initial or renewal application for a license.

(k) Having been the subject of any decision, finding, injunction, suspension, prohibition, revocation, denial, judgment, or administrative order by any court of competent jurisdiction or administrative law judge, or by any state or federal agency, involving a violation of any federal or state law relating to title loans or any rule or regulation adopted under such law, or has been the subject of any injunction or adverse administrative order by a state or federal agency regulating banking, insurance, finance or small loan companies, real estate, mortgage brokers, or other related or similar industries for acts involving fraud, dishonest dealing, or any act of moral turpitude.

(l) Failing to continuously maintain the bond, certificate of deposit, or letter of credit required by s. 537.005(3).

(m) Failing to timely pay any fee, charge, or fine imposed or assessed pursuant to this act or rules adopted under this act.

(n) Having a license or registration, or the equivalent, to practice any profession or occupation denied, suspended, revoked, or otherwise acted against by a licensing authority in any jurisdiction for fraud, dishonest dealing, or any act of moral turpitude.

(o) Having demonstrated unworthiness, as defined by commission rule, to transact the business of a title loan lender.

(2) Upon a finding by the office that any person has committed any of the acts set forth in subsection (1), the office may enter an order taking one or more of the following actions:

(a) Denying an application for licensure under this act.

(b) Revoking or suspending a license previously granted pursuant to this act.

(c) Placing a licensee or an applicant for a license on probation for a period of time and subject to such conditions as the office specifies.

(d) Issuing a reprimand.

(e) Imposing an administrative fine not to exceed $5,000 for each separate act or violation.

(3) If a person seeking licensure is anything other than a natural person, the eligibility requirements of this section apply to each direct or ultimate equitable owner of 10 percent or more of the outstanding equity interest of such entity and to each director, general partner, and executive officer.

(4) It is sufficient cause for the office to take any of the actions specified in subsection (2), as to any entity other than a natural person, if the office finds grounds for such action as to any member of such entity, as to any executive officer or director of the entity, or as to any person with power to direct the management or policies of the entity.

(5) Each licensee is subject to the provisions of subsection (2) for the acts of employees and agents of the licensee if the licensee knew or should have known about such acts.

(6) Licensure under this act may be denied or any license issued under this act may be suspended or restricted if an applicant or licensee is charged, in a pending enforcement action or pending criminal prosecution, with any conduct that would authorize denial or revocation under this section.

History.—s. 6, ch. 2000-138; s. 643, ch. 2003-261.



537.007 - Remedies for title loans made without licensure.

537.007 Remedies for title loans made without licensure.—Any title loan made without benefit of a license is void, in which case the person making the title loan forfeits the right to collect any moneys, including principal and interest charged on the title loan, from the borrower in connection with such agreement. The person making the title loan shall return to the borrower the loan property, the titled personal property pledged or the fair market value of such titled personal property, and all principal and interest paid by the borrower. The borrower is entitled to receive reasonable attorney’s fees and costs in any action brought by the borrower to recover from the person making the title loan the loan property, the titled personal property, or the principal and interest paid by the borrower.

History.—s. 7, ch. 2000-138.



537.008 - Title loan agreement.

537.008 Title loan agreement.—

(1) At the time a title loan lender makes a title loan, the lender and the borrower shall execute a title loan agreement, which shall be legibly typed or written in indelible ink and completed as to all essential provisions prior to execution by the borrower and lender. The title loan agreement shall include the following information:

(a) The make, model, and year of the titled personal property to which the loan property relates.

(b) The vehicle identification number, or other comparable identification number, along with the license plate number, if applicable, of the titled personal property to which the loan property relates.

(c) The name, residential address, date of birth, physical description, and social security number of the borrower.

(d) The date the title loan agreement is executed by the title loan lender and the borrower.

(e) The identification number and the type of identification, including the issuing agency, accepted from the borrower.

(f) The amount of money advanced, designated as the “amount financed.”

(g) The maturity date of the title loan agreement, which shall be 30 days after the date the title loan agreement is executed by the title loan lender and the borrower.

(h) The total title loan interest payable on the maturity date, designated as the “finance charge.”

(i) The amount financed plus finance charge, which must be paid to reclaim the loan property on the maturity date, designated as the “total amount of all payments.”

(j) The interest rate, computed in accordance with the regulations adopted by the Federal Reserve Board pursuant to the federal Truth in Lending Act, designated as the “annual percentage rate.”

(2) The following information shall also be printed on all title loan agreements:

(a) The name and physical address of the title loan office.

(b) The name and address of the Department of Financial Services as well as a telephone number to which consumers may address complaints.

(c) The following statement in not less than 12-point type that:

1. If the borrower fails to repay the full amount of the title loan on or before the end of the maturity date or any extension of the maturity date and fails to make a payment on the title loan within 30 days after the end of the maturity date or any extension of the maturity date, whichever is later, the title loan lender may take possession of the borrower’s motor vehicle and sell the vehicle in the manner provided by law. If the vehicle is sold, the borrower is entitled to any proceeds of the sale in excess of the amount owed on the title loan and the reasonable expenses of repossession and sale.

2. If the title loan agreement is lost, destroyed, or stolen, the borrower should immediately so advise the issuing title loan lender in writing.

(d) The statement that “The borrower represents and warrants that the titled personal property to which the loan property relates is not stolen and has no liens or encumbrances against it, the borrower has the right to enter into this transaction, and the borrower will not apply for a duplicate certificate of title while the title loan agreement is in effect.”

(e) A blank line for the signature of the borrower and the title loan lender or the lender’s agent.

All owners of the titled personal property must sign the title loan agreement.

(3) At the time of the transaction, the title loan lender shall deliver to the borrower an exact copy of the executed title loan agreement.

(4) Upon execution of a title loan agreement, the title loan lender may take possession of the loan property and retain possession of such property until such property is redeemed. The borrower shall have the exclusive right to redeem the loan property by repaying all amounts legally due under the agreement. When the loan property is redeemed, the lender shall immediately return the loan property and commence action to release any security interest in the titled personal property. During the term of the agreement or any extension of the agreement, a title loan lender may retain physical possession of the loan property only. A title loan lender shall not require a borrower to provide any additional security or guaranty as a condition to entering into a title loan transaction.

History.—s. 8, ch. 2000-138; s. 644, ch. 2003-261.



537.009 - Recordkeeping; reporting; safekeeping of property.

537.009 Recordkeeping; reporting; safekeeping of property.—

(1) Every title loan lender shall maintain, at the lender’s title loan office, such books, accounts, and records of the business conducted under the license issued for such place of business as will enable the office to determine the licensee’s compliance with this act.

(2) The office may authorize the maintenance of books, accounts, and records at a location other than the lender’s title loan office. The office may require books, accounts, and records to be produced and available at a reasonable and convenient location in this state within a reasonable period of time after such a request.

(3) The title loan lender shall maintain the original copy of each completed title loan agreement on the title loan office premises, and shall not obliterate, discard, or destroy any such original copy, for a period of at least 2 years after making the final entry on any loan recorded in such office or after an examination by the Office of Financial Regulation, whichever is later.

(4) Loan property which is delivered to a title loan lender shall be securely stored and maintained at the title loan office unless the loan property has been forwarded to the appropriate state agency for the purpose of having a lien recorded or deleted.

(5) The commission may prescribe by rule the books, accounts, documents, and records, and the minimum information to be shown in the books, accounts, documents, and records, of licensees so that such records will enable the office to determine compliance with the provisions of this act. In addition, the commission may prescribe by rule requirements for the destruction of books, accounts, records, and documents retained by the licensee after completion of the time period specified in subsection (3).

History.—s. 9, ch. 2000-138; s. 645, ch. 2003-261; s. 51, ch. 2006-213.



537.011 - Title loan charges.

537.011 Title loan charges.—

(1) A title loan lender may charge a maximum interest rate of 30 percent per annum computed on the first $2,000 of the principal amount, 24 percent per annum on that part of the principal amount exceeding $2,000 and not exceeding $3,000, and 18 percent per annum on that part of the principal amount exceeding $3,000. The original principal amount is the same amount as the amount financed, as defined by the federal Truth in Lending Act and Regulation Z of the Board of Governors of the Federal Reserve System. In determining compliance with the statutory maximum interest, the computations must be simple interest and not add-on interest or any other computations. When two or more interest rates are to be applied to the principal amount, the lender may charge interest at that single annual percentage rate which, if applied according to the actuarial method to each of the scheduled periodic balances of principal, would produce at maturity the same total amount of interest as would result from the application of the two or more rates otherwise permitted, based upon the assumption that all payments are made as agreed.

(2) The annual percentage rate that may be charged for a title loan may equal, but not exceed, the annual percentage rate that must be computed and disclosed as required by the federal Truth in Lending Act and Regulation Z of the Board of Governors of the Federal Reserve System. The maximum annual percentage rate of interest that may be charged is 12 times the maximum monthly rate, and the maximum monthly rate must be computed on the basis of one-twelfth of the annual rate for each full month. The commission shall establish by rule the rate for each day in a fraction of a month when the period for which the charge is computed is more or less than 1 month.

(3) A title loan agreement may be extended for one or more 30-day periods by mutual consent of the title loan lender and the borrower. Each extension of a title loan agreement shall be executed in a separate extension agreement, each of which shall comply with the requirements for executing a title loan agreement as provided in this act. The interest rate charged in any title loan extension agreement shall not exceed the interest rate charged in the related title loan agreement. A title loan lender may not capitalize in any title loan extension agreement any unpaid interest due on the related title loan agreement or any subsequent extensions to that title loan agreement.

(4) Any interest contracted for or received, directly or indirectly, by a title loan lender, or an agent of the title loan lender, in excess of the amounts authorized under this chapter is prohibited and may not be collected by the title loan lender or an agent of the title loan lender.

(a) If such excess interest resulted from a bona fide error by the title loan lender, or an agent of the title loan lender, the title loan agreement shall be voidable and the lender shall refund the excess interest to the borrower within 20 days after discovery by the lender or borrower of the bona fide error, whichever occurs first.

(b) If such excess interest resulted from an act by the title loan lender, or an agent of the title loan lender, to circumvent the maximum title loan interest allowed by this act, the title loan agreement is void. The lender shall refund to the borrower any interest paid on the title loan and return to the borrower the loan property. The title loan lender forfeits the lender’s right to collect any principal owed by the borrower on the title loan.

(c) The office may order a title loan lender, or an agent of the title loan lender, to comply with the provisions of paragraphs (a) and (b).

(5) Any interest contracted for or received, directly or indirectly, by a title loan lender, or an agent of the title loan lender, in excess of the amount allowed by this act constitutes a violation of chapter 687, governing interest and usury, and the penalties of that chapter apply.

History.—s. 10, ch. 2000-138; s. 646, ch. 2003-261.



537.012 - Repossession, disposal of pledged property; excess proceeds.

537.012 Repossession, disposal of pledged property; excess proceeds.—

(1) If a borrower fails to repay all amounts legally due under the title loan agreement on or before the end of the title loan’s maturity date or any extension of such date and fails to make a payment on the loan within 30 days after the end of the loan’s maturity date or any extension of such date, whichever is later, the title loan lender may take possession of the titled personal property. A lender may take possession of the titled personal property only through an agent who is licensed by the state to repossess motor vehicles.

(2) Prior to engaging a repossession agent, the lender shall afford the debtor an opportunity to make the titled personal property available to the lender at a place, date, and time reasonably convenient to the lender and the borrower. Prior to taking possession of titled personal property, the lender shall afford the borrower a reasonable opportunity to remove from the titled personal property any personal belongings without charge or additional cost to the borrower. After the lender takes possession of the titled personal property, the lender, at the lender’s sole expense and risk, may authorize a third party to retain physical possession of the titled personal property.

(3) Upon taking possession of titled personal property, the lender may dispose of the titled personal property by sale but may do so only through a motor vehicle dealer licensed under s. 320.27. At least 10 days prior to sale, the lender shall notify the borrower of the date, time, and place of the sale and provide the borrower with a written accounting of the principal amount due on the title loan, interest accrued through the date the lender takes possession of the titled personal property, and any reasonable expenses incurred to date by the lender in taking possession of, preparing for sale, and selling the titled personal property. At any time prior to such sale, the lender shall permit the borrower to redeem the titled personal property by tendering a money order or certified check for the principal amount of the title loan, interest accrued through the date the lender takes possession, and any reasonable expenses incurred to date by the lender in taking possession of, preparing for sale, and selling the titled personal property. Nothing in this act nor in any title loan agreement shall preclude a borrower from purchasing the titled personal property at any sale.

(4) Any such sale or disposal shall vest in the purchaser the right, title, and interest of the owner and the title loan lender.

(5) Within 30 days after the sale of the titled personal property, the borrower is entitled to receive all proceeds from the sale of the motor vehicle in excess of the principal amount due on the loan, interest on the loan up to the date the lender took possession, and the reasonable expenses incurred by the lender in taking possession of, preparing for sale, and selling the titled personal property. The borrower is entitled to reasonable attorney’s fees and costs incurred in any action brought to recover such proceeds that results in the title loan lender being ordered to return all or part of such amount.

(6) The rights and remedies provided in this section are cumulative. Except as otherwise provided in this section, the disposal of titled personal property is subject to the provisions of chapter 679.

(7) In taking possession and disposing of titled personal property by sale or otherwise, the title loan lender shall at all times proceed in a commercially reasonable manner.

History.—s. 11, ch. 2000-138.



537.013 - Prohibited acts.

537.013 Prohibited acts.—

(1) A title loan lender, or any agent or employee of a title loan lender, shall not:

(a) Falsify or fail to make an entry of any material matter in a title loan agreement or any extension of such agreement.

(b) Refuse to allow the office to inspect completed title loan agreements, extensions of such agreements, or loan property during the ordinary operating hours of the title loan lender’s business or other times acceptable to both parties.

(c) Enter into a title loan agreement with a person under the age of 18 years.

(d) Make any agreement requiring or allowing for the personal liability of a borrower or the waiver of any of the provisions of this act.

(e) Knowingly enter into a title loan agreement with any person who is under the influence of drugs or alcohol when such condition is visible or apparent, or with any person using a name other than such person’s own name or the registered name of the person’s business.

(f) Fail to exercise reasonable care, as defined by commission rule, in the safekeeping of loan property or of titled personal property repossessed pursuant to this act.

(g) Fail to return loan property or repossessed titled personal property to a borrower, with any and all of the title loan lender’s liens on the property properly released, upon payment of the full amount due the title loan lender, unless the property has been seized or impounded by an authorized law enforcement agency, taken into custody by a court, or otherwise disposed of by court order.

(h) Sell or otherwise charge for any type of insurance in connection with a title loan agreement.

(i) Charge or receive any finance charge, interest, or fees which are not authorized pursuant to this act.

(j) Act as a title loan lender without an active license issued under this act.

(k) Refuse to accept partial payments toward satisfying any obligation owed under a title loan agreement or extension of such agreement.

(l) Charge a prepayment penalty.

(m) Engage in the business of selling new or used motor vehicles, or parts for motor vehicles.

(n) Act as a title loan lender under this act within a place of business in which the licensee solicits or engages in business outside the scope of this act if the office determines that the licensee’s operation of and conduct pertaining to such other business results in an evasion of this act. Upon making such a determination, the office shall order the licensee to cease and desist from such evasion; provided, no licensee shall engage in the pawnbroker business.

1(o) Violate any provision of the Military Lending Act, 10 U.S.C. s. 987, or the regulations adopted under that act in 32 C.F.R. part 232, in connection with a title loan made under this chapter.

(2) Title loan companies may not advertise using the words “interest free loans” or “no finance charges.”

History.—s. 12, ch. 2000-138; s. 647, ch. 2003-261; s. 2, ch. 2016-160.

1Note.—Section 5, ch. 2016-160, provides that “[t]his act applies to a consumer credit transaction or account for consumer credit established on or after October 3, 2016, except it does not apply to a credit card account exempted under 32 C.F.R. s. 232.13(c) until the exemption expires.”



537.014 - Right to reclaim; lost title loan agreement.

537.014 Right to reclaim; lost title loan agreement.—

(1) Any person presenting identification of such person as the borrower and presenting the borrower’s copy of the title loan agreement to the title loan lender is presumed to be entitled to reclaim the loan property described in the title loan agreement. However, if the title loan lender determines that the person is not the borrower, the title loan lender is not required to allow the redemption of the loan property by such person. The person reclaiming the loan property must sign the borrower’s copy of the title loan agreement which the title loan lender may retain to evidence such person’s receipt of the loan property. A person reclaiming the loan property who is not the borrower must show identification to the title loan lender, together with notarized written authorization from the borrower, and the title loan lender shall record that person’s name and address on the title loan agreement retained by the title loan lender. In such case, the person reclaiming the borrower’s copy of the title loan agreement shall be provided a copy of such signed form as evidence of such agreement.

(2) If the borrower’s copy of the title loan agreement is lost, destroyed, or stolen, the borrower must notify the title loan lender, in writing by certified or registered mail, return receipt requested, or in person evidenced by a signed receipt, and receipt of such notice shall invalidate such title loan agreement if the loan property has not previously been reclaimed. Before delivering the loan property or issuing a new title loan agreement, the title loan lender shall require the borrower to make a written statement of the loss, destruction, or theft of the borrower’s copy of the title loan agreement. The title loan lender shall record on the written statement the type of identification and the identification number accepted from the borrower, the date the statement is given, and the number or date of the title loan agreement lost, destroyed, or stolen. The statement shall be signed by the title loan lender or the title loan office employee who accepts the statement from the borrower. The title loan lender shall not impose any type of fee for providing the borrower with a copy of the title loan agreement.

History.—s. 13, ch. 2000-138.



537.015 - Criminal penalties.

537.015 Criminal penalties.—

(1) Any person who acts as a title loan lender without first securing the license prescribed by this act commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) In addition to any other applicable penalty, any person who willfully violates any provision of this act or who willfully makes a false entry in any record specifically required by this act commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 14, ch. 2000-138.



537.016 - Subpoenas; enforcement actions; rules.

537.016 Subpoenas; enforcement actions; rules.—

(1) The office may issue and serve subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records, and other evidence before the office in any matter pertaining to this act. The office may administer oaths and affirmations to any person whose testimony is required. If any person refuses to testify; produce books, records, and documents; or otherwise refuses to obey a subpoena issued under this section, the office may enforce the subpoena in the same manner as subpoenas issued under the Administrative Procedure Act are enforced. Witnesses are entitled to the same fees and mileage as they are entitled to by law for attending as witnesses in the circuit court, unless such examination or investigation is held at the place of business or residence of the witness.

(2) In addition to any other powers conferred upon the office to enforce or administer this act, the office may:

(a) Bring an action in any court of competent jurisdiction to enforce or administer this act, any rule or order adopted under this act, or any written agreement entered into with the office. In such action, the office may seek any relief at law or equity, including a temporary or permanent injunction, appointment of a receiver or administrator, or an order of restitution.

(b) Issue and serve upon a person an order requiring such person to cease and desist and take corrective action whenever the office finds that such person is violating, has violated, or is about to violate any provision of this act, any rule or order adopted under this act, or any written agreement entered into with the office.

(c) Whenever the office finds that conduct described in paragraph (b) presents an immediate danger to the public health, safety, or welfare requiring an immediate final order, the office may issue an emergency cease and desist order reciting with particularity the facts underlying such findings. The emergency cease and desist order is effective immediately upon service of a copy of the order on the respondent named in the order and shall remain effective for 90 days. If the office begins nonemergency proceedings under paragraph (b), the emergency cease and desist order remains effective until the conclusion of the proceedings under ss. 120.569 and 120.57.

(3) The commission may adopt rules to administer this act.

History.—s. 15, ch. 2000-138; s. 648, ch. 2003-261.



537.017 - Investigations and complaints.

537.017 Investigations and complaints.—

(1) The office may make any investigation and examination of any licensee or other person the office deems necessary to determine compliance with this act. For such purposes, the office may examine the books, accounts, records, and other documents or matters of any licensee or other person. The office may compel the production of all relevant books, records, and other documents and materials relative to an examination or investigation. Examinations shall not be made more often than once during any 12-month period unless the office has reason to believe the licensee is not complying with the provisions of this act.

(2) The office shall conduct all examinations at a convenient location in this state unless the office determines that it is more effective or cost-efficient to perform an examination at the licensee’s out-of-state location. For an examination performed at the licensee’s out-of-state location, the licensee shall pay the travel expense and per diem subsistence at the rate provided by law for up to thirty 8-hour days per year for each office examiner who participates in such an examination. However, if the examination involves or reveals possible fraudulent conduct by the licensee, the licensee shall pay the travel expenses and per diem subsistence provided by law, without limitation, for each participating examiner.

(3) Any person having reason to believe that any provision of this act has been violated may file with the Department of Financial Services or the office a written complaint setting forth the details of such alleged violation, and the office may investigate such complaint.

History.—s. 16, ch. 2000-138; s. 649, ch. 2003-261.



537.018 - County and municipal ordinances.

537.018 County and municipal ordinances.—Nothing in this act precludes a county or municipality from adopting ordinances more restrictive, in whole or in part, than the provisions of this act.

History.—s. 19, ch. 2000-138.






Chapter 538 - SECONDHAND DEALERS AND SECONDARY METALS RECYCLERS

Part I - SECONDHAND DEALERS (ss. 538.03-538.17)

538.03 - Definitions; applicability.

538.03 Definitions; applicability.—

(1) As used in this part, the term:

(a) “Acquire” means to obtain by purchase, consignment, or trade.

(b) “Appropriate law enforcement official” means the sheriff of the county in which a secondhand dealer is located or, if the secondhand dealer is located within a municipality, both the police chief of the municipality and the sheriff; however, the sheriff or police chief may designate as the appropriate law enforcement official for that county or municipality, as applicable, any law enforcement officer working within that respective county or municipality. This paragraph does not limit the authority or duties of the sheriff.

(c) “Automated kiosk” means an interactive device that is permanently installed within a secure retail space and that has the following technological functions:

1. Remotely monitored by a live representative during all business operating hours;

2. Verification of a seller’s identity by government-issued photographic identification card;

3. Automated reading and recording of item serial numbers;

4. Ability to compare item serial numbers against databases of stolen items;

5. Secure storage of goods accepted by the kiosk; and

6. Capture and storage of images during the transaction.

(d) “Consignment shop” means a shop engaging in the business of accepting for sale, on consignment, secondhand goods which, having once been used or transferred from the manufacturer to the dealer, are then received into the possession of a third party.

(e) “Department” means the Department of Revenue.

(f) “Precious metals” means any item containing any gold, silver, or platinum, or any combination thereof, excluding any chemical or any automotive, photographic, electrical, medical, or dental materials or electronic parts.

(g) “Precious metals dealer” means a secondhand dealer who normally or regularly engages in the business of buying used precious metals for resale. The term does not include those persons involved in the bulk sale of precious metals from one secondhand or precious metals dealer to another.

(h) “Secondhand dealer” means any person, corporation, or other business organization or entity which is not a secondary metals recycler subject to part II and which is engaged in the business of purchasing, consigning, or trading secondhand goods. The term includes any secondhand dealer engaged in the business of purchasing secondhand goods by means of an automated kiosk.

(i) “Secondhand goods” means personal property previously owned or used which is not regulated metals property regulated under part II and which is purchased, consigned, or traded as used property. The term includes gift certificates and credit memos as defined in s. 501.95 which are purchased, consigned, or traded by a secondhand dealer. The term does not include office furniture, pianos, books, clothing, organs, coins, motor vehicles, costume jewelry, cardio and strength training or conditioning equipment designed primarily for indoor use, and secondhand sports equipment that is not permanently labeled with a serial number. As used in this paragraph, the term “secondhand sports equipment” does not include golf clubs.

(j) “Secondhand store” means the place or premises at which a secondhand dealer is registered to conduct business as a secondhand dealer or conducts business.

(k) “Transaction” means any purchase, consignment, or trade of secondhand goods by a secondhand dealer.

(2) This chapter does not apply to:

(a) Any secondhand goods transaction involving an organization or entity registered with the state as a nonprofit, religious, or charitable organization or any school-sponsored association or organization other than a secondary metals recycler subject to the provisions of part II.

(b) A law enforcement officer acting in an official capacity.

(c) A trustee in bankruptcy, executor, administrator, or receiver who has presented proof of such status to the secondhand dealer.

(d) Any public official acting under judicial process or authority who has presented proof of such status to the secondhand dealer.

(e) A sale on the execution, or by virtue of any process issued by a court, if proof thereof has been presented to the secondhand dealer.

(f) Any garage sale operator who holds garage sales less than 10 weekends per year.

(g) Any person at antique, coin, or collectible shows or sales.

(h) Any person who sells household personal property as an agent for the property owner or the property owner’s representative pursuant to a written agreement at that person’s residence.

(i) The purchase, consignment, or trade of secondhand goods from one secondhand dealer to another secondhand dealer when the selling secondhand dealer has complied with the requirements of this chapter.

(j) Any person accepting a secondhand good as a trade-in for a similar item of greater value.

(k) Any auction business as defined in s. 468.382 operating as an auction business in the buying and selling of estates, business inventory, surplus merchandise, or business liquidations.

(l) Any business that is registered with the Department of Revenue for sales tax purposes as an antique dealer pursuant to chapter 212 and that purchases secondhand goods from the property owner or her or his representative at the property owner’s residence pursuant to a written agreement that states the name, address, and telephone number of the property owner and the type of property purchased.

(m) A business that contracts with other persons or entities to offer its secondhand goods for sale, purchase, consignment, or trade via an Internet website, and that maintains a shop, store, or other business premises for this purpose, if all of the following apply:

1. The secondhand goods must be available on the website for viewing by the public at no charge;

2. The records of the sale, purchase, consignment, or trade must be maintained for at least 2 years;

3. The records of the sale, purchase, consignment, or trade, and the description of the secondhand goods as listed on the website, must contain the serial number of each item, if any;

4. The secondhand goods listed on the website must be searchable based upon the state or zip code;

5. The business must provide the appropriate law enforcement official with the name or names under which it conducts business on the website;

6. The business must allow the appropriate law enforcement official to inspect its business premises at any time during normal business hours;

7. Any payment by the business resulting from such a sale, purchase, consignment, or trade must be made to the person or entity with whom the business contracted to offer the goods and must be made by check or via a money services business licensed under part II of chapter 560; and

8.a. At least 48 hours after the estimated time of contracting to offer the secondhand goods, the business must verify that any item having a serial number is not stolen property by entering the serial number of the item into the Department of Law Enforcement’s stolen article database located at the Florida Crime Information Center’s public access system website. The business shall record the date and time of such verification on the contract covering the goods. If such verification reveals that an item is stolen property, the business shall immediately remove the item from any website on which it is being offered and notify the appropriate law enforcement official; or

b. The business must provide the appropriate law enforcement official with an electronic copy of the name, address, phone number, driver license number, and issuing state of the person with whom the business contracted to offer the goods, as well as an accurate description of the goods, including make, model, serial number, and any other unique identifying marks, numbers, names, or letters that may be on an item, in a format agreed upon by the business and the appropriate law enforcement official. This information must be provided to the appropriate law enforcement official within 24 hours after entering into the contract unless other arrangements are made between the business and the law enforcement official.

(n) Any person offering his or her own personal property for sale, purchase, consignment, or trade via an Internet website, or a person or entity offering the personal property of others for sale, purchase, consignment, or trade via an Internet website, when that person or entity does not have, and is not required to have, a local occupational or business license for this purpose.

(o) A business whose primary business is the sale, rental, or trade of motion picture videos or video games, if the business:

1. Requires the sellers of secondhand goods to have a current account with the business;

2. Has on file in a readily accessible format the name, current residential address, home and work telephone numbers, government-issued identification number, place of employment, date of birth, gender, and right thumbprint of each seller of secondhand goods;

3. Purchases secondhand goods from the property owner or his or her representative at the place of business pursuant to an agreement in writing and signed by the property owner which describes the property purchased, states the date and time of the purchase, and states that the seller is the lawful owner of the property;

4. Retains such purchase agreements for not less than 1 year; and

5. Pays for the purchased property in the form of a store credit that is issued to the seller and is redeemable solely by the seller or another authorized user of the seller’s account with that business.

(p) A motor vehicle dealer as defined in s. 320.27.

(3) This part does not apply to secondary metals recyclers regulated under part II, except for s. 538.11, which applies to both secondhand dealers and secondary metals recyclers.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 1, ch. 90-318; s. 4, ch. 91-429; s. 202, ch. 92-303; s. 1, ch. 93-97; s. 1, ch. 95-287; s. 745, ch. 97-103; s. 1, ch. 98-30; ss. 17, 21, ch. 2000-138; s. 1, ch. 2006-201; s. 51, ch. 2008-177; s. 1, ch. 2009-158; s. 1, ch. 2009-162; s. 1, ch. 2012-179; s. 68, ch. 2015-2; s. 1, ch. 2016-59.



538.04 - Recordkeeping requirements; penalties.

538.04 Recordkeeping requirements; penalties.—

(1) A secondhand dealer shall complete a secondhand dealers transaction form at the time of the actual transaction. A secondhand dealer shall maintain a copy of a completed transaction form on the registered premises for at least 1 year after the date of the transaction. However, the secondhand dealer shall maintain a copy of the transaction form for not less than 3 years. Unless other arrangements are agreed upon by the secondhand dealer and the appropriate law enforcement official, the secondhand dealer shall, within 24 hours after acquiring any secondhand goods, deliver to such official a record of the transaction on a form approved by the Department of Law Enforcement. Such record shall contain:

(a) The time, date, and place of the transaction.

(b) A complete and accurate description of the goods acquired, including the following information, if applicable:

1. Brand name.

2. Model number.

3. Manufacturer’s serial number.

4. Size.

5. Color, as apparent to the untrained eye.

6. Precious metal type, weight, and content if known.

7. Gemstone description, including the number of stones, if applicable.

8. In the case of firearms, the type of action, caliber or gauge, number of barrels, barrel length, and finish.

9. Any other unique identifying marks, numbers, or letters.

(c) Digital photographs of the goods, clearly showing the items required to be included on the record as provided in paragraph (b).

(d) A description of the person from whom the goods were acquired, including:

1. Full name, current residential address, workplace, and home and work phone numbers.

2. Height, weight, date of birth, race, gender, hair color, eye color, and any other identifying marks.

3. The right thumbprint, free of smudges and smears, of the person from whom the goods were acquired.

(e) Any other information required by the form approved by the Department of Law Enforcement.

(2) The secondhand dealer shall require verification of the identification by the exhibition of a government-issued photographic identification card such as a driver license or military identification card. The record shall contain the type of identification exhibited, the issuing agency, and the number thereon.

(3) The seller shall sign a statement verifying that the seller is the rightful owner of the goods or is entitled to sell, consign, or trade the goods.

(4) Any person who knowingly gives false verification of ownership or who gives a false or altered identification, and who receives money from a secondhand dealer for goods sold, consigned, or traded commits:

(a) If the value of the money received is less than $300, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the value of the money received is $300 or more, a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) Secondhand dealers are exempt from the provisions of this section for all transactions involving secondhand sports equipment except secondhand sports equipment that is permanently labeled with a serial number.

(6) If the appropriate law enforcement official supplies a secondhand dealer with appropriate software and the secondhand dealer has computer capability, the secondhand dealer must electronically transmit secondhand dealer transactions required by this section to such official. If a secondhand dealer does not have computer capability, the appropriate law enforcement official may provide the secondhand dealer with a computer and all equipment necessary to electronically transmit secondhand dealer transactions. The appropriate law enforcement official shall retain ownership of the computer, unless otherwise agreed upon, and the secondhand dealer shall maintain the computer in good working order, except for ordinary wear. A secondhand dealer who transmits secondhand dealer transactions electronically is not required to also deliver the original or paper copies of the secondhand transaction forms to the appropriate law enforcement official. However, such official may, for purposes of a criminal investigation, request the secondhand dealer to deliver the original transaction form that was electronically transmitted. The secondhand dealer shall deliver the form to the appropriate law enforcement official within 24 hours after receipt of the request.

(7) If the original transaction form is lost or destroyed by the appropriate law enforcement official, a copy may be used by the secondhand dealer as evidence in court. When an electronic image of a customer’s identification is accepted for a transaction, the secondhand dealer must maintain the electronic image in order to meet the recordkeeping requirements applicable to the original transaction form. If a criminal investigation occurs, the secondhand dealer shall, upon request, provide a clear and legible copy of the image to the appropriate law enforcement official.

(8) When secondhand goods are purchased by means of an automated kiosk, the serial number reported pursuant to this section may be the International Mobile Station Equipment Identity (IMEI), the mobile equipment identifier (MEID), or another unique identifying number assigned to the device by the manufacturer. If the IMEI, MEID, or other unique identifying number is not available at the time of receipt or purchase, the report filed pursuant to this section must be updated with the IMEI, MEID, or other unique identifying number as soon as possible, but no later than 10 business days after the date of acquisition. If such identifying numbers are not available at the time of the transaction, the business shall assign another unique identifier to the item which directly associates the item to the transaction that it was purchased in. Upon entering or updating any information on the transaction form, a law enforcement official, as designated by the sheriff or the chief of police of the jurisdiction in which the item was purchased, must be timely notified in writing or by electronic means, as required by the sheriff or chief of police of the jurisdiction. If, upon receiving the device and correcting the missing information, the company finds that the item was misappropriated or stolen, the appropriate law enforcement official must be notified. The holding requirements of ss. 538.06 and 538.09(3) do not begin until all required reports are complete and submitted to the appropriate law enforcement official.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 2, ch. 90-318; s. 4, ch. 91-429; s. 2, ch. 98-30; s. 2, ch. 2006-201; s. 2, ch. 2012-179; s. 2, ch. 2016-59.



538.05 - Inspection of records and premises of secondhand dealers.

538.05 Inspection of records and premises of secondhand dealers.—

(1) The entire registered premises and required records of each secondhand dealer are subject to inspection during regular business hours by any law enforcement officer having jurisdiction.

(2) The inspection authorized by subsection (1) shall consist of an examination on the registered premises of the inventory and required records to determine whether the records and inventory are being maintained on the registered premises as required by s. 538.04 and whether the holding period required by s. 538.06 is being complied with.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 3, ch. 90-318; s. 4, ch. 91-429; s. 2, ch. 93-97; s. 3, ch. 2006-201.



538.06 - Holding period.

538.06 Holding period.—

(1)(a) A secondhand dealer may not sell, barter, exchange, alter, adulterate, use, or in any way dispose of any secondhand good:

1. That is a precious metal, a gemstone, or jewelry; an antique furnishing, fixture, or decorative object; or an item of art as defined in s. 686.501 within 30 calendar days after the date on which the good is acquired.

2. That is not described in subparagraph 1. within 15 calendar days after the date on which the good is acquired.

3. Within 30 calendar days after the date on which the good is acquired if the secondhand dealer uses an automated kiosk.

Such holding periods are not applicable when the person known by the secondhand dealer to be the person from whom the goods were acquired desires to redeem, repurchase, or recover the goods, provided the dealer can produce the record of the original transaction with verification that the customer is the person from whom the goods were originally acquired.

(b) For purposes of this subsection, the term “antique” means the item is at least 30 years old and has special value because of its age.

(2) A secondhand dealer must maintain actual physical possession of all secondhand goods throughout a transaction. It is unlawful for a secondhand dealer to accept title or any other form of security in secondhand goods in lieu of actual physical possession. A secondhand dealer who accepts title or any other form of security in secondhand goods in lieu of actual physical possession commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Upon probable cause that goods held by a secondhand dealer are stolen, a law enforcement officer with jurisdiction may place a 90-day written hold order on the goods. However, the hold may be extended beyond 90 days by a court of competent jurisdiction upon a finding of probable cause that the property is stolen and further holding is necessary for the purposes of trial or to safeguard such property. The dealer shall assume all responsibility, civil or criminal, relative to the property or evidence in question, including responsibility for the actions of any employee with respect thereto.

(4) While a hold order is in effect, the secondhand dealer must, upon request, release the property subject to the hold order to the custody of a law enforcement officer with jurisdiction for use in a criminal investigation. The release of the property to the custody of the law enforcement officer is not considered a waiver or release of the secondhand dealer’s rights or interest in the property. Upon completion of the criminal proceeding, the property must be returned to the secondhand dealer unless the court orders other disposition. When such other disposition is ordered, the court shall additionally order the person from whom the secondhand dealer acquired the property to pay restitution to the secondhand dealer in the amount that the secondhand dealer paid for the property together with reasonable attorney’s fees and costs.

(5) All dealers in secondhand property regulated by this chapter shall maintain transaction records for 3 years.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 4, ch. 90-318; s. 4, ch. 91-429; s. 3, ch. 93-97; s. 2, ch. 95-287; s. 21, ch. 2000-138; s. 4, ch. 2006-201; s. 3, ch. 2016-59.



538.07 - Penalty for violation of chapter.

538.07 Penalty for violation of chapter.—

(1) Except where otherwise provided herein, a person who knowingly violates any provision of this chapter commits a misdemeanor of the first degree, punishable as provided in s. 775.082 and by a fine not to exceed $10,000.

(2) When the lawful owner recovers stolen property from a secondhand dealer and the person who sold or pledged the stolen property to the secondhand dealer is convicted of theft, a violation of this section, or dealing in stolen property, the court shall order the defendant to make restitution to the secondhand dealer or the lawful owner, as applicable, pursuant to s. 775.089.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 4, ch. 91-429; s. 3, ch. 93-37; s. 5, ch. 2006-201.



538.08 - Stolen goods; complaint for return.

538.08 Stolen goods; complaint for return.—

(1) If the secondhand dealer contests the identification, ownership, or right of possession of the property, the person alleging ownership or right of possession of the property may, provided that a timely report of the theft of the goods was made to the proper authorities, bring an action for replevin in the county or circuit court. The complaint may be in substantially the following form:

Plaintiff A. B. sues defendant C. D., and alleges:

1. This is an action to recover possession of personal property in     County, Florida.

2. The description of the property is:   (list property)  . To the best of plaintiff’s knowledge, information, and belief, the value of the property is $   .

3. Plaintiff is the lawful owner of the property or is entitled to the possession of the property under a security agreement dated   ,   (year)  , a copy of which is attached.

4. To plaintiff’s best knowledge, information, and belief, the property is located at     .

5. The property is wrongfully detained by defendant. Defendant came into possession of the property by   (describe method of possession)  . To plaintiff’s best knowledge, information, and belief, defendant detains the property because   (give reasons)  .

6. The property has not been taken under an execution or attachment against plaintiff’s property.

(2) The filing fees shall be waived by the clerk of the court, and the service fees shall be waived by the sheriff. The court shall award the prevailing party attorney fees and costs. In addition, when the filing party prevails in the replevin action, the court shall order payment of filing fees to the clerk and service fees to the sheriff.

(3) Upon the filing of the complaint, the court shall set a hearing to be held at the earliest possible time. The plaintiff is entitled to the summary procedure provided in s. 51.011. Upon receipt of the complaint, the secondhand dealer shall hold the property at issue until the court determines the respective interests of the parties.

(4) In addition to the civil complaint for return remedy, the state may file a motion as part of a pending criminal case related to the property. The criminal court has jurisdiction to determine ownership, to order return or other disposition of the property, and to order appropriate restitution to any person. Such order shall be entered upon hearing after proper notice has been given to the secondhand dealer, the victim, and the defendant in the criminal case.

(5) A secondhand dealer commits a noncriminal violation, punishable as provided in s. 775.083 by a fine of up to $2,500, if all of the following occur:

(a) An owner or a lienor makes a written demand for return of the property and provides proof of ownership or proof of the right of possession to the secondhand dealer at least 5 calendar days before filing a replevin action.

(b) The secondhand dealer knows or should have known based on the proof provided under paragraph (a) that the property belongs to the owner or lienor.

(c) The secondhand dealer fails to return the property and does not file an action in interpleader to determine conflicting claims to the property.

(d) The owner or lienor prevails in the replevin action against the secondhand dealer.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 4, ch. 91-429; s. 4, ch. 93-97; s. 24, ch. 99-6; s. 4, ch. 2016-59.



538.09 - Registration.

538.09 Registration.—

(1) A secondhand dealer shall not engage in the business of purchasing, consigning, or trading secondhand goods from any location without registering with the Department of Revenue. A fee equal to the federal and state costs for processing required fingerprints must be submitted to the department with each application for registration. One application is required for each dealer. If a secondhand dealer is the owner of more than one secondhand store location, the application must list each location, and the department shall issue a duplicate registration for each location. For purposes of subsections (4) and (5) of this section, these duplicate registrations shall be deemed individual registrations. A dealer shall pay a fee of $6 per location at the time of registration and an annual renewal fee of $6 per location on October 1 of each year. All fees collected, less costs of administration, shall be transferred into the Operating Trust Fund. The Department of Revenue shall forward the full set of fingerprints to the Department of Law Enforcement for state and federal processing, provided the federal service is available, to be processed for any criminal justice information as defined in s. 943.045. The cost of processing such fingerprints shall be payable to the Department of Law Enforcement by the Department of Revenue. The department may issue a temporary registration to each location pending completion of the background check by state and federal law enforcement agencies, but shall revoke such temporary registration if the completed background check reveals a prohibited criminal background. An applicant for a secondhand dealer registration must be a natural person who has reached the age of 18 years.

(a) If the applicant is a partnership, all the partners must apply.

(b) If the applicant is a joint venture, association, or other noncorporate entity, all members of such joint venture, association, or other noncorporate entity must make application for registration as natural persons.

(c) If the applicant is a corporation, the registration must include the name and address of such corporation’s registered agent for service of process in the state and a certified copy of statement from the Secretary of State that the corporation is duly organized in the state or, if the corporation is organized in a state other than Florida, a certified copy of statement from the Secretary of State that the corporation is duly qualified to do business in this state. If the dealer has more than one location, the application must list each location owned by the same legal entity and the department shall issue a duplicate registration for each location.

(2) The secondhand dealer shall furnish with her or his registration a complete set of her or his fingerprints, certified by an authorized law enforcement officer, and a recent fullface photographic identification card of herself or himself. The Department of Law Enforcement shall report its findings to the Department of Revenue within 30 days after the date the fingerprints are submitted for criminal justice information.

(3) The secondhand dealer’s registration shall be conspicuously displayed at her or his registered location. A secondhand dealer must hold secondhand goods at the registered location for the period required by s. 538.06 or until any extension of the holding period has expired, whichever is later. Storage at a registered location outside the appropriate law enforcement official’s jurisdiction is permissible only upon agreement with such law enforcement official and if the secondhand dealer provides proof that he or she is able to and agrees to deliver the stored secondhand goods to the appropriate law enforcement official within 2 business days upon request.

(4) The department may impose a civil fine of up to $10,000 for each violation of this section, which fine shall be transferred into the General Revenue Fund. If the fine is not paid within 60 days, the department may bring a civil action under s. 120.69 to recover the fine.

(5) In addition to the fine provided in subsection (4), registration under this section may be denied or any registration granted may be revoked, restricted, or suspended by the department if the department determines that the applicant or registrant:

(a) Has violated any provision of this chapter or any rule or order made pursuant to this chapter;

(b) Has made a material false statement in the application for registration;

(c) Has been guilty of a fraudulent act in connection with any purchase or sale or has been or is engaged in or is about to engage in any practice, purchase, or sale which is fraudulent or in violation of the law;

(d) Has made a misrepresentation or false statement to, or concealed any essential or material fact from, any person in making any purchase or sale;

(e) Is making purchases or sales through any business associate not registered in compliance with the provisions of this chapter;

(f) Has, within the preceding 10-year period for new registrants who apply for registration on or after October 1, 2006, been convicted of, or has entered a plea of guilty or nolo contendere to, or had adjudication withheld for, a crime against the laws of this state or any other state or of the United States which relates to registration as a secondhand dealer or which involves theft, larceny, dealing in stolen property, receiving stolen property, burglary, embezzlement, obtaining property by false pretenses, possession of altered property, any felony drug offense, any violation of s. 812.015, or any fraudulent dealing;

(g) Has had a final judgment entered against her or him in a civil action upon grounds of fraud, embezzlement, misrepresentation, or deceit; or

(h) Has failed to pay any sales tax owed to the Department of Revenue.

In the event the department determines to deny an application or revoke a registration, it shall enter a final order with its findings on the register of secondhand dealers and their business associates, if any; and denial, suspension, or revocation of the registration of a secondhand dealer shall also deny, suspend, or revoke the registration of such secondhand dealer’s business associates.

(6) Upon the request of a law enforcement official, the Department of Revenue shall release to the official the name and address of any secondhand dealer registered to do business within the official’s jurisdiction.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 5, ch. 90-318; s. 4, ch. 91-429; s. 3, ch. 92-79; s. 16, ch. 94-353; s. 746, ch. 97-103; s. 6, ch. 2006-201; s. 4, ch. 2007-14; s. 71, ch. 2012-5; s. 49, ch. 2013-116; s. 5, ch. 2016-59.



538.11 - Powers and duties of department; rules.

538.11 Powers and duties of department; rules.—The same duties and privileges imposed by chapter 212 upon dealers of tangible personal property respecting the keeping of books and records and accounts and compliance with rules of the department shall apply to and be binding upon all persons who are subject to the provisions of this chapter. The department shall administer, collect, and enforce the registration authorized under this chapter pursuant to the same procedures used in the administration, collection, and enforcement of the general state sales tax imposed under chapter 212, except as provided in this section. The provisions of chapter 212 regarding the keeping of records and books shall apply. The department is authorized to employ persons and incur other expenses for which funds are appropriated by the Legislature. The department is empowered to adopt such rules, and shall prescribe and publish such forms, as may be necessary to effectuate the purposes of this chapter. The Legislature hereby finds that the failure to promptly implement the provisions of this chapter would present an immediate threat to the welfare of the state. Therefore, the executive director of the department is hereby authorized to adopt emergency rules pursuant to s. 120.54(4), for purposes of implementing this chapter. Notwithstanding any other provision of law, such emergency rules shall remain effective for 6 months from the date of adoption. Other rules of the department related to and in furtherance of the orderly implementation of the chapter shall not be subject to a rule challenge under s. 120.56(2) or a drawout proceeding under s. 120.54(3)(c)2. but, once adopted, shall be subject to an invalidity challenge under s. 120.56(3). Such rules shall be adopted by the Governor and Cabinet and shall become effective upon filing with the Department of State, notwithstanding the provisions of s. 120.54(3)(e)6.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 4, ch. 91-429; s. 247, ch. 96-410; s. 35, ch. 97-99; s. 25, ch. 2001-63.



538.15 - Certain acts and practices prohibited.

538.15 Certain acts and practices prohibited.—It is unlawful for a secondhand dealer or any employee thereof to do or allow any of the following acts:

(1) Knowingly make a transaction with:

(a) Any person who is under the influence of drugs or alcohol when such condition is visible or apparent;

(b) Any person under the age of 18 years; or

(c) Any person using a name other than her or his own name or the registered name of her or his business.

(2) Have a secondhand store open or engage in or conduct business as a secondhand dealer between the hours of 10 p.m. and 8 a.m. A secondhand dealer shall not conduct any transaction at a drive-through window or similar device.

(3) Fail to pay any sales tax owed to the Department of Revenue or fail to have a sales tax registration number.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 4, ch. 91-429; s. 3, ch. 95-287; s. 747, ch. 97-103; s. 21, ch. 2000-138.



538.17 - Local regulation of secondhand dealers.

538.17 Local regulation of secondhand dealers.—Nothing in this chapter shall preclude political subdivisions of the state and municipalities from enacting laws more restrictive than the provisions of this chapter.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 4, ch. 91-429.






Part II - SECONDARY METALS RECYCLERS (ss. 538.18-538.28)

538.18 - Definitions.

538.18 Definitions.—As used in this part, the term:

(1) “Appropriate law enforcement official” means the sheriff of the county in which a secondary metals recycler is located or, if the secondary metals recycler is located within a municipality, the police chief of the municipality in which the secondary metals recycler is located; however, the sheriff or police chief may designate as the appropriate law enforcement official for the county or municipality, as applicable, any law enforcement officer working within that respective county or municipality. This subsection does not limit the authority or duties of the sheriff.

(2) “Department” means the Department of Revenue.

(3) “Ferrous metals” means any metals containing significant quantities of iron or steel.

(4) “Fixed location” means any site occupied by a secondary metals recycler as owner of the site or as lessee of the site under a lease or other rental agreement providing for occupation of the site by the secondary metals recycler for a total duration of not less than 364 days.

(5) “Money” means a medium of exchange authorized or adopted by a domestic or foreign government as part of its currency.

(6) “Nonferrous metals” means metals not containing significant quantities of iron or steel, including, without limitation, copper, brass, aluminum, bronze, lead, zinc, nickel, and alloys thereof, excluding precious metals subject to regulation under part I.

(7) “Personal identification card” means a valid Florida driver license, a Florida identification card issued by the Department of Highway Safety and Motor Vehicles, an equivalent form of identification issued by another state, a passport, or an employment authorization issued by the United States Bureau of Citizenship and Immigration Services that contains an individual’s photograph and current address.

(8) “Purchase transaction” means a transaction in which a secondary metals recycler gives consideration for regulated metals property.

(9) “Regulated metals property” means any item composed primarily of any nonferrous metals. The term does not include aluminum beverage containers, used beverage containers, or similar beverage containers; however, the term includes stainless steel beer kegs and items made of ferrous metal obtained from any restricted regulated metals property.

(10) “Restricted regulated metals property” means any regulated metals property listed in s. 538.26(5)(b) the sale of which is restricted as provided in s. 538.26(5)(a).

(11) “Secondary metals recycler” means any person who:

(a) Is engaged, from a fixed location, in the business of purchase transactions or gathering or obtaining ferrous or nonferrous metals that have served their original economic purpose or is in the business of performing the manufacturing process by which ferrous metals or nonferrous metals are converted into raw material products consisting of prepared grades and having an existing or potential economic value; or

(b) Has facilities for performing the manufacturing process by which ferrous metals or nonferrous metals are converted into raw material products consisting of prepared grades and having an existing or potential economic value, other than by the exclusive use of hand tools, by methods including, without limitation, processing, sorting, cutting, classifying, cleaning, baling, wrapping, shredding, shearing, or changing the physical form or chemical content thereof.

(12) “Utility” means a public utility or electric utility as defined in s. 366.02 or a person, firm, corporation, association, or political subdivision, whether private, municipal, county, or cooperative, that is engaged in the sale, generation, provision, or delivery of gas, electricity, heat, water, oil, sewer service, or telephone, telegraph, radio, telecommunications, or communications service.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 6, ch. 90-318; s. 4, ch. 91-429; s. 94, ch. 2004-5; s. 1, ch. 2008-69; s. 3, ch. 2012-179.



538.19 - Records required; limitation of liability.

538.19 Records required; limitation of liability.—

(1) A secondary metals recycler shall maintain a legible paper record of all purchase transactions to which such secondary metals recycler is a party. A secondary metals recycler shall also maintain a legible electronic record, in the English language, of all such purchase transactions. The appropriate law enforcement official may provide data specifications regarding the electronic record format, but such format must be approved by the Department of Law Enforcement. An electronic record of a purchase transaction shall be electronically transmitted to the appropriate law enforcement official no later than 10 a.m. of the business day following the date of the purchase transaction. The record transmitted to the appropriate law enforcement official must not contain the price paid for the items. A secondary metals recycler who transmits such records electronically is not required to also deliver the original or paper copies of the transaction forms to the appropriate law enforcement official. However, such official may, for purposes of a criminal investigation, request the secondary metals recycler to make available the original transaction form that was electronically transmitted. This original transaction form must include the price paid for the items. The secondary metals recycler shall make the form available to the appropriate law enforcement official within 24 hours after receipt of the request.

(2) The following information must be maintained on the form approved by the Department of Law Enforcement for each purchase transaction:

(a) The name and address of the secondary metals recycler.

(b) The name, initials, or other identification of the individual entering the information on the ticket.

(c) The date and time of the transaction.

(d) The weight, quantity, or volume, and a description of the type of regulated metals property purchased in a purchase transaction.

(e) The amount of consideration given in a purchase transaction for the regulated metals property.

(f) A signed statement from the person delivering the regulated metals property stating that she or he is the rightful owner of, or is entitled to sell, the regulated metals property being sold. If the purchase involves a stainless steel beer keg, the seller must provide written documentation from the manufacturer that the seller is the owner of the stainless steel beer keg or is an employee or agent of the manufacturer.

(g) The distinctive number from the personal identification card of the person delivering the regulated metals property to the secondary metals recycler.

(h) A description of the person from whom the regulated metals property was acquired, including:

1. Full name, current residential address, workplace, and home and work phone numbers.

2. Height, weight, date of birth, race, gender, hair color, eye color, and any other identifying marks.

3. The right thumbprint, free of smudges and smears.

4. Vehicle description to include the make, model, and tag number of the vehicle and trailer of the person selling the regulated metals property.

5. Any other information required by the form approved by the Department of Law Enforcement.

(i) A photograph, videotape, or digital image of the regulated metals being sold.

(j) A photograph, videotape, or similar likeness of the person receiving consideration in which such person’s facial features are clearly visible.

(3) A secondary metals recycler complies with the requirements of this section if it maintains an electronic database containing the information required by subsection (2) as long as the electronic information required by subsection (2), along with an electronic oath of ownership with an electronic signature of the seller of the secondary metals being purchased by the secondary metals recyclers and an electronic image of the seller’s right thumbprint that has no smudges and smears, can be downloaded onto a paper form in the image of the form approved by the Department of Law Enforcement as provided in subsection (2).

(4) A secondary metals recycler shall maintain or cause to be maintained the information required by this section for not less than 3 years from the date of the purchase transaction.

(5) A secondary metals recycler registered with the department that purchases a motor vehicle from a licensed salvage motor vehicle dealer as defined in s. 320.27 or another secondary metals recycler registered with the department and uses a mechanical crusher to convert the vehicle to scrap metal must obtain a signed statement from the seller stating that the seller has surrendered the vehicle’s certificate of title to the Department of Highway Safety and Motor Vehicles as provided in s. 319.30 or otherwise complied with the titling requirements provided by law for conversion of the vehicle to scrap metal. A secondary metals recycler is not liable for the seller’s failure to comply with the titling requirements provided by law for conversion of a motor vehicle to scrap metal if the secondary metals recycler obtains and maintains the seller’s signed statement.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 4, ch. 91-429; s. 748, ch. 97-103; s. 2, ch. 2008-69; s. 5, ch. 2012-179.



538.20 - Inspection of regulated metals property and records.

538.20 Inspection of regulated metals property and records.—During the usual and customary business hours of a secondary metals recycler, a law enforcement officer shall, after properly identifying herself or himself as a law enforcement officer, have the right to inspect:

(1) Any and all purchased regulated metals property in the possession of the secondary metals recycler, and

(2) Any and all records required to be maintained under s. 538.19.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 4, ch. 91-429; s. 749, ch. 97-103.



538.21 - Hold notice.

538.21 Hold notice.—

(1) Whenever a law enforcement officer has reasonable cause to believe that certain items of regulated metals property in the possession of a secondary metals recycler have been stolen, the law enforcement officer may issue a hold notice to the secondary metals recycler.

(a) The hold notice shall be in writing, shall be delivered to the secondary metals recycler, shall specifically identify those items of regulated metals property that are believed to have been stolen and that are subject to the notice, and shall inform the secondary metals recycler of the information contained in this section.

(b) Upon receipt of the notice issued in accordance with this section, the secondary metals recycler receiving the notice may not process or remove the items of regulated metals property identified in the notice, or any portion thereof, from the place of business of the secondary metals recycler for 15 calendar days after receipt of the notice by the secondary metals recycler, unless sooner released by a law enforcement officer.

(2) No later than the expiration of the foregoing 15-day period, a law enforcement officer may issue a second hold notice to the secondary metals recycler, which shall be an extended hold notice.

(a) The extended hold notice shall be in writing, shall be delivered to the secondary metals recycler, shall specifically identify those items of regulated metals property that are believed to have been stolen and that are subject to the extended hold notice, and shall inform the secondary metals recycler of the information contained in this section.

(b) Upon receipt of the extended hold notice issued in accordance with this section, the secondary metals recycler receiving the extended hold notice may not process or remove the items of regulated metals property identified in the notice, or any portion thereof, from the place of business of the secondary metals recycler for 45 calendar days after receipt of the extended hold notice by the secondary metals recycler, unless sooner released by a law enforcement officer.

(3) At the expiration of the hold period or, if extended in accordance with this section, at the expiration of the extended hold period, the hold is automatically released and the secondary metals recycler may dispose of the regulated metals property unless other disposition has been ordered by a court of competent jurisdiction.

(4) This section provides a uniform statewide process and preempts municipal or county ordinances enacted after December 31, 2008, relating specifically to secondary metals recyclers holding such metals.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 4, ch. 91-429; s. 2, ch. 2009-162.



538.22 - Exemptions.

538.22 Exemptions.—This part shall not apply to purchases of regulated metals property from:

(1) Organizations, corporations, or associations registered with the state as charitable, philanthropic, religious, fraternal, civic, patriotic, social, or school-sponsored organizations or associations, or from any nonprofit corporation or association;

(2) A law enforcement officer acting in an official capacity;

(3) A trustee in bankruptcy, executor, administrator, or receiver who has presented proof of such status to the secondary metals recycler;

(4) Any public official acting under judicial process or authority who has presented proof of such status to the secondary metals recycler;

(5) A sale on the execution, or by virtue of any process issued by a court, if proof thereof has been presented to the secondary metals recycler; or

(6) A manufacturing, industrial, or other commercial vendor that generates regulated materials in the ordinary course of business.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 4, ch. 91-429.



538.23 - Violations and penalties.

538.23 Violations and penalties.—

(1)(a) Except as provided in paragraph (b), a secondary metals recycler who knowingly and intentionally:

1. Violates s. 538.20 or s. 538.21;

2. Engages in a pattern of failing to keep records required by s. 538.19;

3. Violates s. 538.26(2); or

4. Violates s. 538.235,

commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A secondary metals recycler who commits a third or subsequent violation of paragraph (a) commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) A secondary metals recycler is presumed to know upon receipt of stolen regulated metals property in a purchase transaction that the regulated metals property has been stolen from another if the secondary metals recycler knowingly and intentionally fails to maintain the information required in s. 538.19 and shall, upon conviction of a violation of s. 812.015, be punished as provided in s. 812.014(2) or (3).

(3) Any person who knowingly gives false verification of ownership or who gives a false or altered identification and who receives money or other consideration from a secondary metals recycler in return for regulated metals property commits:

(a) A felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the value of the money or other consideration received is less than $300.

(b) A felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the value of the money or other consideration received is $300 or more.

(4) If a lawful owner recovers stolen regulated metals property from a secondary metals recycler who has complied with this part, and the person who sold the regulated metals property to the secondary metals recycler is convicted of theft, a violation of this section, or dealing in stolen property, the court shall order the defendant to make full restitution, including, without limitation, attorneys’ fees, court costs, and other expenses to the secondary metals recycler pursuant to s. 775.089.

(5) A person acting as a secondary metals recycler who is not registered with the department under s. 538.25 commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 4, ch. 91-429; ss. 3, 4, ch. 92-79; s. 2, ch. 92-157; s. 4, ch. 93-37; s. 10, ch. 95-184; s. 3, ch. 2008-69; s. 10, ch. 2012-179; s. 1, ch. 2012-185; s. 90, ch. 2013-15.



538.235 - Method of payment.

538.235 Method of payment.—

(1) A secondary metals recycler may not enter into any cash transaction:

(a) In excess of $1,000 for the purchase of regulated metals property; or

(b) In any amount for the purchase of restricted regulated metals property.

(2) Payment in excess of $1,000 for the purchase of regulated metals property shall be made by check issued to the seller of the metal and payable to the seller.

(3) Payment for the purchase of restricted regulated metals property shall be made by check issued to the seller of the metal and payable to the seller or by electronic payment to the seller’s bank account or the seller’s employer’s bank account.

(a) Each check shall be mailed by the secondary metals recycler directly to the street address of the seller that is on file with the secondary metals recycler unless otherwise provided in this part. A check may not be mailed to a post office box. Electronic payments shall be transmitted to an account for which the seller is listed as an account holder or an employee or agent of the seller.

(b) Each check or electronic payment shall be mailed or transmitted by the secondary metals recycler to the seller within 3 days after the purchase transaction unless otherwise provided in this section.

(c) The secondary metals recycler may provide a check at the time of the purchase transaction, rather than mailing the check as required in paragraph (a), if the seller is:

1. An organization, corporation, or association registered with the state as a charitable, philanthropic, religious, fraternal, civic, patriotic, social, or school-sponsored organization or association, or any nonprofit corporation or association;

2. A law enforcement officer acting in an official capacity;

3. A trustee in bankruptcy, executor, administrator, or receiver who has presented proof of such status to the secondary metals recycler;

4. A public official acting under judicial process or authority who has presented proof of such status to the secondary metals recycler;

5. A sheriff acting under the authority of a court’s writ of execution, or by virtue of any process issued by a court, if proof thereof has been presented to the secondary metals recycler; or

6. A manufacturing, industrial, or other commercial vendor that generates regulated materials in the ordinary course of business.

History.—s. 4, ch. 2008-69; s. 6, ch. 2012-179.



538.24 - Stolen regulated metals property; petition for return.

538.24 Stolen regulated metals property; petition for return.—

(1) If the secondary metals recycler contests the identification or ownership of the regulated metals property, the party other than the secondary metals recycler claiming ownership of any stolen goods in the possession of a secondary metals recycler may, provided that a timely report of the theft of the regulated metals property was made to the proper authorities, bring an action for replevin in the county or circuit court by petition in substantially the following form:

Plaintiff A. B. sues defendant C. D., and alleges:

1. This is an action to recover possession of personal property in     County, Florida.

2. The description of the property is:   (list property)  . To the best of plaintiff’s knowledge, information, and belief, the value of the property is $  .

3. Plaintiff is the lawful owner of the property and can identify the property as belonging to the plaintiff in the following manner:   (explain basis of identification)  .

4. Plaintiff is entitled to the possession of the property under a security agreement dated    ,   (year)  , a copy of which is attached.

5. To the plaintiff’s best knowledge, information, and belief, the property is located at      .

6. The property is wrongfully detained by defendant. Defendant came into possession of the property by   (describe method of possession)  . To plaintiff’s best knowledge, information, and belief, defendant detains the property because   (give reasons)  .

7. The property has not been taken under an execution or attachment against plaintiff’s property.

(2) The filing fees shall be waived by the clerk of the court and the service fee shall be waived by the sheriff. The court may award the prevailing party reasonable attorney’s fees and costs.

(3) Upon the filing of the petition, the court shall set a hearing to be held at the earliest possible time. Upon the receipt by a secondary metals recycler of a petition for return, the secondary metals recycler shall hold, and shall not process or otherwise alter, the regulated metals property at issue, or any portion thereof, until the court determines the respective interests of the parties.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 4, ch. 91-429; s. 25, ch. 99-6.



538.25 - Registration.

538.25 Registration.—

(1) A person may not engage in business as a secondary metals recycler at any location without registering with the department. The department shall accept applications only from a fixed business address. The department may not accept an application that provides an address of a hotel room or motel room, a vehicle, or a post office box.

(a) A fee equal to the federal and state costs for processing required fingerprints must be submitted to the department with each application for registration. One application is required for each secondary metals recycler. If a secondary metals recycler is the owner of more than one secondary metals recycling location, the application must list each location, and the department shall issue a duplicate registration for each location. For purposes of subsections (3), (4), and (5), these duplicate registrations shall be deemed individual registrations. A secondary metals recycler shall pay a fee of $6 per location at the time of registration and an annual renewal fee of $6 per location on October 1 of each year. All fees collected, less costs of administration, shall be transferred into the Operating Trust Fund.

(b) The department shall forward the full set of fingerprints to the Department of Law Enforcement for state and federal processing, provided the federal service is available, to be processed for any criminal justice information as defined in s. 943.045. The cost of processing such fingerprints shall be payable to the Department of Law Enforcement by the department. The department may issue a temporary registration to each location pending completion of the background check by state and federal law enforcement agencies but shall revoke such temporary registration if the completed background check reveals a prohibited criminal background. The Department of Law Enforcement shall report its findings to the Department of Revenue within 30 days after the date the fingerprints are submitted for criminal justice information.

(c) An applicant for a secondary metals recycler registration must be a natural person who has reached the age of 18 years or a corporation organized or qualified to do business in the state.

1. If the applicant is a natural person, the registration must include a complete set of her or his fingerprints, certified by an authorized law enforcement officer, and a recent fullface photographic identification card of herself or himself.

2. If the applicant is a partnership, all the partners must make application for registration.

3. If the applicant is a corporation, the registration must include the name and address of such corporation’s registered agent for service of process in the state and a certified copy of statement from the Secretary of State that the corporation is duly organized in the state or, if the corporation is organized in a state other than Florida, a certified copy of the statement that the corporation is duly qualified to do business in this state.

(2) A secondary metals recycler’s registration shall be conspicuously displayed at the place of business set forth on the registration. A secondary metals recycler shall not dispose of property at any location until any holding period has expired.

(3) The Department of Revenue may impose a civil fine of up to $10,000 for each knowing and intentional violation of this section, which fine shall be transferred into the General Revenue Fund. If the fine is not paid within 60 days, the department may bring a civil action under s. 120.69 to recover the fine.

(4) In addition to the fine provided in subsection (3), registration under this section may be denied or any registration granted may be revoked, restricted, or suspended by the department if, after October 2, 1989, and within a 24-month period immediately preceding such denial, revocation, restriction, or suspension:

(a) The applicant or registrant has been convicted of knowingly and intentionally:

1. Violating s. 538.20 or s. 538.21;

2. Engaging in a pattern of failing to keep records as required by s. 538.19;

3. Making a material false statement in the application for registration; or

4. Engaging in a fraudulent act in connection with any purchase or sale of regulated metals property;

(b) The applicant or registrant has been convicted of, or entered a plea of guilty or nolo contendere to, a felony committed by the secondary metals recycler against the laws of the state or of the United States involving theft, larceny, dealing in stolen property, receiving stolen property, burglary, embezzlement, obtaining property by false pretenses, possession of altered property, or any felony drug offense or of knowingly and intentionally violating the laws of the state relating to registration as a secondary metals recycler; or

(c) The applicant has, after receipt of written notice from the department of failure to pay sales tax, failed or refused to pay, within 30 days after the secondary metals recycler’s receipt of such written notice, any sales tax owed to the department.

(5) A denial of an application, or a revocation, restriction, or suspension of a registration, by the department shall be probationary for a period of 12 months in the event that the secondary metals recycler subject to such action has not had any other application for registration denied, or any registration revoked, restricted, or suspended, by the department within the previous 24-month period.

(a) If, during the 12-month probationary period, the department does not again deny an application or revoke, restrict, or suspend the registration of the secondary metals recycler, the action of the department shall be dismissed and the record of the secondary metals recycler cleared thereof.

(b) If, during the 12-month probationary period, the department, for reasons other than those existing prior to the original denial or revocation, restriction, or suspension, again denies an application or revokes, restricts, or suspends the registration of the secondary metals recycler, the probationary nature of such original action shall terminate and both the original action of the department and the action of the department causing the termination of the probationary nature thereof shall immediately be reinstated against the secondary metals recycler.

(6) Upon the request of a law enforcement official, the Department of Revenue shall release to the official the name and address of any secondary metals recycler registered to do business within the official’s jurisdiction.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 7, ch. 90-318; s. 4, ch. 91-429; s. 17, ch. 94-353; s. 750, ch. 97-103; s. 5, ch. 2007-14; s. 5, ch. 2008-69; s. 72, ch. 2012-5; s. 7, ch. 2012-179; s. 50, ch. 2013-116.



538.26 - Certain acts and practices prohibited.

538.26 Certain acts and practices prohibited.—It is unlawful for a secondary metals recycler to do or allow any of the following acts:

(1) Purchase regulated metals property, restricted regulated metals property, or ferrous metals before 7 a.m. or after 7 p.m.

(2) Purchase regulated metals property, restricted regulated metals property, or ferrous metals from any seller who presents such property for sale at the registered location of the secondary metals recycler when such property was not transported in a motor vehicle.

(3) Purchase regulated metals property, restricted regulated metals property, or ferrous metals from any location other than a fixed location.

(4) Purchase regulated metals property from a seller who:

(a) Uses a name other than his or her own name or the registered name of the seller’s business;

(b) Is younger than 18 years of age; or

(c) Is visibly or apparently under the influence of drugs or alcohol.

(5)(a) Purchase any restricted regulated metals property listed in paragraph (b) unless the secondary metals recycler obtains reasonable proof that the seller:

1. Owns such property. Reasonable proof of ownership may include, but is not limited to, a receipt or bill of sale; or

2. Is an employee, agent, or contractor of the property’s owner who is authorized to sell the property on behalf of the owner. Reasonable proof of authorization to sell the property includes, but is not limited to, a signed letter on the owner’s letterhead, dated no later than 90 days before the sale, authorizing the seller to sell the property.

(b) The purchase of any of the following regulated metals property is subject to the restrictions provided in paragraph (a):

1. A manhole cover.

2. An electric light pole or other utility structure and its fixtures, wires, and hardware that are readily identifiable as connected to the utility structure.

3. A guard rail.

4. A street sign, traffic sign, or traffic signal and its fixtures and hardware.

5. Communication, transmission, distribution, and service wire from a utility, including copper or aluminum bus bars, connectors, grounding plates, or grounding wire.

6. A funeral marker or funeral vase.

7. A historical marker.

8. Railroad equipment, including, but not limited to, a tie plate, signal house, control box, switch plate, E clip, or rail tie junction.

9. Any metal item that is observably marked upon reasonable inspection with any form of the name, initials, or logo of a governmental entity, utility company, cemetery, or railroad.

10. A copper, aluminum, or aluminum-copper condensing or evaporator coil, including its tubing or rods, from an air-conditioning or heating unit, excluding coils from window air-conditioning or heating units and motor vehicle air-conditioning or heating units.

11. An aluminum or stainless steel container or bottle designed to hold propane for fueling forklifts.

12. A stainless steel beer keg.

13. A catalytic converter or any nonferrous part of a catalytic converter unless purchased as part of a motor vehicle.

14. Metallic wire that has been burned in whole or in part to remove insulation.

15. A brass or bronze commercial valve or fitting, referred to as a “fire department connection and control valve” or an “FDC valve,” that is commonly used on structures for access to water for the purpose of extinguishing fires.

16. A brass or bronze commercial potable water backflow preventer valve that is commonly used to prevent backflow of potable water from commercial structures into municipal domestic water service systems.

17. A shopping cart.

18. A brass water meter.

19. A storm grate.

20. A brass sprinkler head used in commercial agriculture.

21. More than two lead-acid batteries, or any part or component thereof, in a single purchase or from the same individual in a single day.

History.—s. 2, ch. 89-533; s. 1, ch. 90-192; s. 8, ch. 90-318; s. 4, ch. 91-429; s. 1, ch. 92-157; s. 6, ch. 2008-69; s. 8, ch. 2012-179; s. 4, ch. 2013-116.



538.28 - Local government regulation.

538.28 Local government regulation.—

(1) The regulation of purchase transactions involving regulated metals property is preempted to the state. Except as provided in subsection (2), an ordinance or regulation adopted by a county or municipality relating to the purchase or sale of regulated metals property or the registration or licensure of secondary metals recyclers is void.

(2) This part does not preempt an ordinance or regulation originally enacted by a county or municipality before March 1, 2012. Such ordinance or regulation may subsequently be amended to incorporate any provision of this part.

(3) This section does not apply to a county as defined in s. 125.011(1) until July 1, 2013.

History.—s. 9, ch. 2012-179.






Part III - MAIL-IN SECONDHAND PRECIOUS METALS DEALERS (ss. 538.31-538.37)

538.31 - Definitions; applicability.

538.31 Definitions; applicability.—

(1) As used in this part, the term:

(a) “Department” means the Department of Revenue.

(b) “Jewelry” means a personal ornament that contains precious metals and may contain gemstones.

(c) “Mail-in secondhand precious metals dealer” means any person or entity that:

1. Conducts business within this state and that contracts with other persons or entities to buy precious metals or jewelry through an Internet website, the United States mail, or telemarketing; or

2. Conducts business within this state and regularly engages in the business of purchasing jewelry or precious metals through the mail or Internet-based transactions.

(d) “Precious metals” means any item containing any gold, silver, or platinum, or any combination thereof.

(e) “Seller” means any person or entity offering precious metals or jewelry for purchase which belong solely to that person or entity and has absolute authority to sell such goods.

(f) “Transaction” includes any event relating to the purchase of secondhand precious metals or jewelry by a mail-in secondhand precious metals dealer.

(2) This part does not apply to:

(a) Any person or entity that is available to the public for walk-in business and regulated under part I.

(b) The purchase, consignment, or trade of secondhand precious metals or jewelry with another mail-in secondhand precious metals dealer or secondhand dealer regulated under part I.

History.—s. 2, ch. 2009-158; s. 3, ch. 2009-162.



538.32 - Registration, transaction, and recordkeeping requirements; penalties.

538.32 Registration, transaction, and recordkeeping requirements; penalties.—

(1) A mail-in secondhand precious metals dealer may not conduct business under this part without registering with the department and complying with all registration regulations as set forth in s. 538.09.

(2) A mail-in secondhand precious metals dealer may not remit payment to a seller unless the seller has provided the following information:

(a) The seller’s name, address, telephone number, and e-mail address, if available.

(b) The seller’s driver license number and issuing state or other government-issued identification number.

(c) A sworn statement made by the seller that the seller is of lawful age and that the driver license number or other government-issued identification number and other identifying information provided by the seller is true and correct and that the seller is the lawful owner of the goods with absolute authority to sell the goods. The statement must include the following language: “I declare under penalty of perjury that the foregoing is true and correct.”

(3) For every transaction, the secondhand dealer must keep a record of the following:

(a) A complete and accurate description of the seller’s goods, including:

1. Precious metal type, or, if jewelry, the type of jewelry.

2. Any other unique identifying marks, numbers, or letters. The description must be in an electronic format agreed upon by the dealer and the appropriate law enforcement agency.

(b) The date that the seller’s goods were received by the mail-in secondhand precious metals dealer.

This information must be provided to the appropriate law enforcement agency within 24 hours after entering into the contract unless other arrangements are made between the business and the law enforcement agency.

(4) For every transaction, pictures of the secondhand goods which are the subject of the transaction must be available online for electronic viewing, via a website accessible by username and password only, by a law enforcement agency at no charge. In addition, the electronic files must be searchable by a law enforcement agency for queries concerning property descriptions, secondhand dealer transaction information, and the seller’s personal identification, including address, state of residence, and zip code.

(5) The mail-in secondhand precious metals dealer must maintain, for a period of not less than 2 years, all information under subsections (2) and (3) and all records of any transaction between the dealer and seller in a form that is easily retrievable upon request by a law enforcement agency.

(6) The mail-in secondhand precious metals dealer must provide the appropriate law enforcement agency with an electronic copy of the name, address, phone number, driver license number, or government-issued identification number, and issuing state of the person from whom the dealer purchased or acquired the precious metals or jewelry.

(7)(a) If the seller fails to provide the information required under paragraphs (2)(a) and (b), the secondhand dealer may verify the identity and information of the seller through a national provider of personal identification verification services. Evidence from the personal identification verification service must be maintained by the secondhand dealer and available for review by a law enforcement agency upon request.

(b) Alternatively, a secondhand dealer must give written notice to the seller, by United States mail or e-mail if an e-mail address is provided by the seller, that information otherwise required to be given by the seller under subsection (2) has not been provided by the seller to the secondhand dealer. Notice of the deficient information must be sent by the secondhand dealer no later than 10 days after the transaction is received by the secondhand dealer. The secondhand dealer must specify in the notice that:

1. The seller must provide the missing information or must request the return of the property from the secondhand dealer within 30 days after receiving the notice from the secondhand dealer; and

2. The failure of the seller to provide the missing information or request return of the property within the applicable 30-day time period shall result in abandonment of the seller’s property to the Division of Unclaimed Property of the Department of Financial Services pursuant to chapter 717.

(c) If the seller fails to remedy the deficiency in information or request return of the property within 30 days after receiving the notice, the seller’s property is deemed abandoned and is relinquished to the Division of Unclaimed Property pursuant to chapter 717 if the property’s true market value is greater than $50 as defined in chapter 717.

(d) Within 24 hours after the expiration of the 30-day hold period for the property, the secondhand dealer must notify the appropriate law enforcement agency of the abandonment of the property by electronic transmission or by sending a copy of the completed form authorized by chapter 717 to the Department of Financial Services, Division of Unclaimed Property.

(8)(a) If there is probable cause that goods held by a secondhand dealer are stolen, the law enforcement agency with jurisdiction over the secondhand dealer may place a 90-day written hold order on the goods and may take possession of the goods from the dealer during the 90-day hold period. The 90-day hold period may be extended beyond 90 days by a court of competent jurisdiction upon a finding of probable cause that the property is stolen and further holding is necessary for the purpose of trial or to safeguard the property.

(b) If the secondhand dealer maintains possession of the goods during any hold period, the secondhand dealer assumes all responsibility, civil and criminal, for the safekeeping of the property or evidence in question, including responsibility for the actions of any employee of the dealer.

(c) While a hold order is in effect, the secondhand dealer must, if in possession of the goods, release the property subject to the hold order to the custody of a law enforcement agency for use in a criminal investigation. Release of the property to the law enforcement agency is not considered a waiver or release of the secondhand dealer’s rights or interest in the property unless the secondhand dealer is not owed restitution for the property.

(d) The property must be returned to the secondhand dealer upon completion of the criminal proceeding unless the court orders an alternative disposition or the secondhand dealer is not due restitution for the property. When another disposition is ordered, the court shall additionally order the person from whom the secondhand dealer acquired the property to pay restitution to the secondhand dealer in the amount that the secondhand dealer paid for the property together with reasonable attorney’s fees and costs.

(9) If a secondhand dealer contests the identification or ownership of the property, the person alleging ownership of the property may, if a timely report of the theft of the goods was made to the proper authorities, bring an action for replevin in the county or circuit court by petition in substantially the following form:

(a) Plaintiff A. B. sues defendant C. D., and alleges:

1. This is an action to recover possession of personal property in    County, Florida.

2. The description of the property is: (list property). To the best of plaintiff’s knowledge, information, and belief, the value of the property is $  .

3. Plaintiff is entitled to the possession of the property under a security agreement dated   , (year), a copy of which is attached.

4. To plaintiff’s best knowledge, information, and belief, the property is located at   .

5. The property is wrongfully detained by defendant. Defendant came into possession of the property by (describe method of possession). To plaintiff’s best knowledge, information, and belief, defendant detains the property because (give reasons).

6. The property has not been taken under an execution or attachment against plaintiff’s property.

(b) The filing fees shall be waived by the clerk of the court and the service fees shall be waived by the sheriff. The court shall award the prevailing party attorney’s fees and costs. In addition, if the filing party prevails in the replevin action, the court shall order payment of filing fees to the clerk and service fees to the sheriff.

(c) Upon the filing of the petition, the court shall set a hearing to be held at the earliest possible time. Upon receipt of a petition for a writ by a secondhand dealer, the dealer shall hold the property at issue until the court determines the respective interests of the parties.

(d) In addition to the civil petition for return remedy, the state may file a motion as part of a pending criminal case related to the property. The criminal court has jurisdiction to determine ownership, to order return or other disposition of the property, and to order any appropriate restitution to any person. The order must be entered upon hearing after proper notice has been given to the secondhand dealer, the victim, and the defendant in the criminal case.

History.—s. 2, ch. 2009-158; s. 3, ch. 2009-162; s. 39, ch. 2016-165.



538.33 - Tendering payment.

538.33 Tendering payment.—Any payment by the mail-in secondhand precious metals dealer resulting from the sale, purchase, consignment, or trade of precious metals must be made to the person or entity by check to a lawful bank account or via a money services business licensed under part II of chapter 560.

History.—s. 2, ch. 2009-158; s. 3, ch. 2009-162.



538.34 - Inspection of records and premises.

538.34 Inspection of records and premises.—The dealer must allow a law enforcement agency to inspect its business records, inventory, and premises during normal business hours to ensure compliance with this part.

History.—s. 2, ch. 2009-158; s. 3, ch. 2009-162.



538.35 - Holding period.

538.35 Holding period.—

(1) The dealer may not sell, barter, exchange, alter, adulterate, use, or in any way dispose of any goods purchased from a seller within 10 calendar days after the date payment is issued for acquisition of the goods.

(2) Records of the sale, purchase, consignment, or trade of precious metals or jewelry must be maintained by the business for at least 2 years after the date of the transaction.

History.—s. 2, ch. 2009-158; s. 3, ch. 2009-162.



538.36 - Acts and practices prohibited; penalties.

538.36 Acts and practices prohibited; penalties.—

(1) Any dealer not registered with the department as a mail-in secondhand precious metals dealer, or who fails to comply with this part, commits a felony of the third degree for each completed transaction, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If an officer or corporation is convicted or found guilty of, or pleads nolo contendere to, any such offense, the officer or corporation may not operate thereafter for 1 year as a mail-in secondhand precious metals dealer within the state.

(2) Any person who knowingly gives false personal identifying information to the dealer, who provides a driver license number or government-issued identification number that does not belong to him or her, or who makes any false statement with respect to being of lawful age or his or her ownership of goods, and who receives payment from the dealer commits:

(a) If the value of the money received is less than $300, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the value of the money received is $300 or more, a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) The penalty provisions of s. 538.07 apply to any dealer who knowingly violates any provision of this part.

History.—s. 2, ch. 2009-158; s. 3, ch. 2009-162.



538.37 - Powers and duties of department.

538.37 Powers and duties of department.—The department has the authority provided under s. 538.11.

History.—s. 2, ch. 2009-158; s, 3, ch. 2009-162.









Chapter 539 - PAWNBROKING

539.001 - The Florida Pawnbroking Act.

539.001 The Florida Pawnbroking Act.—

(1) SHORT TITLE.—This section may be cited as the “Florida Pawnbroking Act.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Agency” means the Department of Agriculture and Consumer Services.

(b) “Appropriate law enforcement official” means the sheriff of the county in which a pawnshop is located or, in case of a pawnshop located within a municipality, the police chief of the municipality in which the pawnshop is located; however, any sheriff or police chief may designate as the appropriate law enforcement official for the county or municipality, as applicable, any law enforcement officer working within the county or municipality headed by that sheriff or police chief. Nothing in this subsection limits the power and responsibilities of the sheriff.

(c) “Claimant” means a person who claims that his or her property was misappropriated.

(d) “Conveying customer” means a person who delivers property into the custody of a pawnbroker, either by pawn, sale, consignment, or trade.

(e) “Identification” means a government-issued photographic identification or an electronic image taken from a government-issued photographic identification.

(f) “Misappropriated” means stolen, embezzled, converted, or otherwise wrongfully appropriated against the will of the rightful owner.

(g) “Net worth” means total assets less total liabilities.

(h) “Pawn” means any advancement of funds on the security of pledged goods on condition that the pledged goods are left in the possession of the pawnbroker for the duration of the pawn and may be redeemed by the pledgor on the terms and conditions contained in this section.

(i) “Pawnbroker” means any person who is engaged in the business of making pawns; who makes a public display containing the term “pawn,” “pawnbroker,” or “pawnshop” or any derivative thereof; or who publicly displays a sign or symbol historically identified with pawns. A pawnbroker may also engage in the business of purchasing goods which includes consignment and trade.

(j) “Pawnbroker transaction form” means the instrument on which a pawnbroker records pawns and purchases as provided in subsection (8).

(k) “Pawn service charge” means a charge for investigating the title, storage, and insuring of the security; closing the transaction; making daily reports to appropriate law enforcement officials; expenses and losses; and all other services.

(l) “Pawnshop” means the location at which a pawnbroker conducts business.

(m) “Permitted vendor” means a vendor who furnishes a pawnbroker with an invoice specifying the vendor’s name and address, the date of the sale, a description of the items sold, and the sales price, and who has an established place of business, or, in the case of a secondhand dealer as defined in s. 538.03, has represented in writing that such dealer has complied with all applicable recordkeeping, reporting, and retention requirements pertaining to goods sold or otherwise delivered to a pawnbroker.

(n) “Person” means an individual, partnership, corporation, joint venture, trust, association, or other legal entity.

(o) “Pledged goods” means tangible personal property that is deposited with, or otherwise delivered into the possession of a pawnbroker in connection with a pawn. “Pledged goods” does not include titles or any other form of written security in tangible property in lieu of actual physical possession, including, but not limited to, choses in action, securities, printed evidence of indebtedness, or certificates of title and other instruments evidencing title to separate items of property, including motor vehicles. For purposes of federal and state bankruptcy laws, a pledgor’s interest in his or her pledged goods during the pendency of a pawn is a right of redemption only.

(p) “Pledgor” means an individual who delivers pledged goods into the possession of a pawnbroker in connection with a pawn.

(q) “Purchase” means the transfer and delivery of goods, by a person other than a permitted vendor, to a pawnbroker by acquisition for value, consignment, or trade for other goods.

(r) “Amount financed” is used interchangeably to mean the same as “amount of money advanced” or “principal amount”.

(s) “Default date” means that date upon which the pledgor’s right of redemption expires and absolute right, title, and interest in and to the pledged goods shall vest in and shall be deemed conveyed to the pawnbroker by operation of law.

(t) “Beneficial owner” means a person who does not have title to property but has rights in the property which are the normal incident of owning the property.

(u) “Operator” means a person who has charge of a corporation or company and has control of its business, or of its branch establishments, divisions, or departments, and who is vested with a certain amount of discretion and independent judgment.

(3) LICENSE REQUIRED.—

(a) A person may not engage in business as a pawnbroker unless the person has a valid license issued by the agency. A separate license is required for each pawnshop. The agency must issue more than one license to a person if that person complies with the requirements for each license.

(b) A licensee who seeks to move a pawnshop to another location must give written notice to the agency at least 30 days before the move, and the agency must amend the license to indicate the new location. The licensee must also give such written notice to the appropriate law enforcement official.

(c) Each license is valid for a period of 1 year unless it is earlier relinquished, suspended, or revoked. Each license shall be renewed annually, and each licensee shall, initially and annually thereafter, pay to the agency a license fee of $300 for each license held. The agency shall waive the initial license fee for an honorably discharged veteran of the United States Armed Forces, the spouse of such a veteran, or a business entity that has a majority ownership held by such a veteran or spouse if the agency receives an application, in a format prescribed by the agency, within 60 months after the date of the veteran’s discharge from any branch of the United States Armed Forces. To qualify for the waiver, a veteran must provide to the agency a copy of his or her DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs; the spouse of a veteran must provide to the agency a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and a copy of a valid marriage license or certificate verifying that he or she was lawfully married to the veteran at the time of discharge; or a business entity must provide to the agency proof that a veteran or the spouse of a veteran holds a majority ownership in the business, a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and, if applicable, a copy of a valid marriage license or certificate verifying that the spouse of the veteran was lawfully married to the veteran at the time of discharge.

(d) The agency may issue a temporary pawnbroker’s license for the operation of a pawnshop either upon receipt of an application to transfer an existing license from one person to another or upon receipt of an application for a license involving principals and owners that are substantially identical to those of the existing licensee. The temporary license is effective until the permanent license is issued or denied by the agency.

(e) A person must apply to the agency for a new license or for a temporary license upon any change, directly or beneficially, in the ownership of any pawnshop. An application for a license or an application to transfer an existing license is not required upon any change, directly or beneficially, in the ownership of a pawnshop if one or more holders of at least 90 percent of the outstanding equity interest of the pawnshop before the change in ownership continue to hold at least 90 percent of the outstanding equity interest after the change in ownership.

(f) Any person applying for or renewing a local occupational license to engage in business as a pawnbroker must exhibit a current license from the agency before the local business tax receipt may be issued or reissued.

(4) ELIGIBILITY FOR LICENSE.—

(a) To be eligible for a pawnbroker’s license, an applicant must:

1. Be of good moral character;

2. Have a net worth of at least $50,000 or file with the agency a bond issued by a surety company qualified to do business in this state in the amount of $10,000 for each license. In lieu of the bond required in this section, the applicant may establish a certificate of deposit or an irrevocable letter of credit in a Florida banking institution in the amount of the bond. The original bond, certificate of deposit, or letter of credit shall be filed with the agency on a form adopted by agency rule, and the agency shall be the beneficiary to said document. The bond, certificate of deposit, or letter of credit must be in favor of the agency for the use and benefit of a consumer who is injured by the fraud, misrepresentation, breach of contract, financial failure, or violation of this section by the pawnbroker. Such liability may be enforced by proceeding in an administrative action or by filing a civil action. However, in such civil action, the bond, certificate of deposit, or letter of credit posted with the agency may not be amenable or subject to a judgment or other legal process issuing out of or from such court in connection with such civil action, but such bond, certificate of deposit, or letter of credit shall be amenable to and enforceable only by and through administrative proceedings before the agency. It is the intent of the Legislature that such bond, certificate of deposit, or letter of credit be applicable and liable only for the payment of claims duly adjudicated by order of the agency. The bond, certificate of deposit, or letter of credit shall be payable on a pro rata basis as determined by the agency, but the aggregate amount awarded may not exceed the amount of the bond, certificate of deposit, or letter of credit. A consumer may file a claim against the bond, certificate of deposit, or letter of credit. Such claim, which must be submitted in writing on an affidavit form adopted by agency rule, must be submitted to the agency within 120 days after an alleged injury has occurred or is discovered to have occurred or a judgment has been entered. The proceedings shall be conducted pursuant to chapter 120. For proceedings conducted pursuant to ss. 120.569 and 120.57, the agency shall act only as a nominal party. Any indebtedness determined by final order of the agency shall be paid by the pawnbroker to the agency within 30 days after the order is entered for disbursement to the consumer. If the pawnbroker fails to make payment within 30 days, the agency shall make a demand for payment upon the surety which includes an institution issuing a letter of credit or depository on a certificate of deposit. Upon failure of a surety to comply with a demand for payment pursuant to a final order, the agency may file an action in circuit court to recover payment, up to the amount of the bond or other form of security, pursuant to s. 120.69. If the agency prevails in such action, the agency may recover court costs and reasonable attorney fees;

3. Not have been convicted of, or found guilty of, or pled guilty or nolo contendere to, or not have been incarcerated within the last 10 years as a result of having previously been convicted of, or found guilty of, or pled guilty or nolo contendere to, regardless of adjudication, a felony within the last 10 years and not be acting as a beneficial owner for someone who has been convicted of, or found guilty of, or pled guilty or nolo contendere to, regardless of adjudication, a felony within the last 10 years; and

4. Not have been convicted of, or found guilty of, or pled guilty or nolo contendere to, or not have been incarcerated within the last 10 years as a result of having previously been convicted of, or found guilty of, or pled guilty or nolo contendere to, regardless of adjudication, a crime that involves theft, larceny, dealing in stolen property, receiving stolen property, burglary, embezzlement, obtaining property by false pretenses, possession of altered property, or any other fraudulent or dishonest dealing within the last 10 years, and not be acting as a beneficial owner for someone who has been convicted, of, or found guilty of, or pled guilty or nolo contendere to, or has been incarcerated within the last 10 years as a result of having previously been convicted of, or found guilty of, or pled guilty or nolo contendere to, regardless of adjudication, a crime that involves theft, larceny, dealing in stolen property, receiving stolen property, burglary, embezzlement, obtaining property by false pretenses, possession of altered property, or any other fraudulent or dishonest dealing within the last 10 years.

(b) Any applicant claiming to have a net worth of $50,000 or more shall file with the agency, at the time of applying for a license, the following documentation:

1. A current financial statement prepared by a Florida certified public accountant; or

2. An affidavit stating the applicant’s net worth is at least $50,000, accompanied by supporting documentation; or

3. If the applicant is a corporation, a copy of the applicant’s most recently filed federal tax return.

If the agency cannot verify that the applicant meets the net worth requirement for a license, the agency may require a finding, including the presentation of a current balance sheet, by an accounting firm or individual holding a permit to practice public accounting in this state, that the accountant has reviewed the books and records of the applicant and that the applicant meets the net worth requirement.

(c) If an applicant for a pawnbroker’s license is not an individual, the eligibility requirements of this subsection, other than the requirements of subparagraph (a)2., apply to each operator of the pawnshop and to each direct or beneficial owner of at least 10 percent of the outstanding equity interest of the pawnshop and, if the applicant is a corporation, to each officer and director of the corporation.

(5) APPLICATION FOR LICENSE.—

(a) An application for a pawnbroker’s license, for the transfer of an existing pawnbroker’s license, or for the approval of a change in the ownership of a licensee’s pawnshop must be under oath and must state the full name and place of residence of the applicant, the place where the business is to be conducted, and other relevant information required by the agency.

(b)1. If the applicant is not an individual, the applicant must state the full name and address of each direct or beneficial owner of at least a 10-percent equity interest in such person. If the applicant is a corporation, the application must also state the full name and address of each officer and director.

2. Notwithstanding the provisions of subparagraph 1., the application need not state the full name and address of each officer, director, and shareholder if the applicant is owned directly or beneficially by a person that as an issuer has a class of securities registered under s. 12 of the Securities Exchange Act of 1934, or under s. 15(d) thereof, and is an issuer of registered securities required to file reports with the Securities and Exchange Commission and if the person files with the agency the information, documents, and reports required to be filed with the Securities and Exchange Commission.

(c) Each initial application for a license must be accompanied by a complete set of fingerprints taken by an authorized law enforcement officer or a fingerprinting service provider approved by the Department of Law Enforcement, $300 for the first year’s license fee, and the actual cost to the agency for fingerprint analysis for each person subject to the eligibility requirements. The agency shall submit the fingerprints to the Department of Law Enforcement for state processing, and the Department of Law Enforcement shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal history check. These fees and costs are not refundable.

(d) When the application and the required fees are received, the agency shall investigate the facts, approve the application, and issue a license to the applicant if the agency finds that the eligibility requirements for the license are satisfied. The license must be prominently displayed at the front desk or counter at each pawnshop.

(e) Fees and fines collected under this section by the agency shall be deposited into the General Inspection Trust Fund.

(6) SUSPENSION, REVOCATION, AND SURRENDER OF LICENSE; NET WORTH REQUIREMENT.—

(a) The agency may, after notice and a hearing, suspend or revoke any license upon a finding that:

1. The licensee, either knowingly or without the exercise of due care, has violated this section or has aided or conspired with another person to violate this section;

2. A condition exists that, had it existed when the license was issued, would have justified the agency’s refusal to issue a license;

3. The licensee or its applicable agents or employees who are subject to the eligibility requirements no longer meet the eligibility requirements to hold a pawnbroker’s license; or

4. The licensee has through gross negligence or willful noncompliance failed to comply with a written hold order.

(b) The agency may conditionally license or place on probation a person whose license has been suspended or may reprimand a licensee for a violation of this section.

(c) The manner of giving notice and conducting a hearing, as required by paragraph (a), must conform to chapter 120.

(d) Any licensee may surrender a license by delivering it, by certified or registered mail, return receipt requested, to the agency with written notice of its surrender. The surrender of a license does not affect the civil or criminal liability of the licensee for acts committed before the surrender of the license.

(e) The revocation, suspension, or surrender of a license does not impair or affect the obligation of any preexisting lawful contract between the licensee and any pledgor. Any pawn transaction made by a person without benefit of a license is voidable, in which case the person forfeits the right to collect any moneys, including principal and any charges, from the pledgor in connection with such transaction and is obligated to return to the pledgor the pledged goods in connection with such transaction.

(f) The agency may reinstate a suspended license or issue a new license to a person whose license has been revoked, if after a hearing it determines that no fact or condition then exists that would have justified the agency in originally refusing to issue a license.

(g) Each licensee must maintain a net worth of $50,000 or the bond specified in subsection (4).

(7) ORDERS IMPOSING PENALTIES.—

(a) The agency may enter an order imposing one or more of the penalties set forth in paragraph (b) if the agency finds that a pawnbroker:

1. Violated or is operating in violation of any of the provisions of this section or of the rules adopted or orders issued thereunder;

2. Made a material false statement in any application, document, or record required to be submitted or retained under this section;

3. Refused or failed, or any of its principal officers has refused or failed, after notice, to produce any document or records or disclose any information required to be produced or disclosed under this section or the rules of the agency;

4. Made a material false statement in response to any request or investigation by the agency, the Department of Legal Affairs, or the state attorney; or

5. Has intentionally defrauded the public through dishonest or deceptive means.

(b) Upon a finding as set forth in paragraph (a), the agency may enter an order doing one or more of the following:

1. Issuing a notice of noncompliance pursuant to s. 120.695.

2. Imposing an administrative fine in the Class II category pursuant to s. 570.971 for each act that constitutes a violation of this section, a rule, or an order.

3. Directing that the pawnbroker cease and desist specified activities.

4. Refusing to license or revoking or suspending a license.

5. Placing the licensee on probation, subject to such conditions as the agency may specify.

(c) The administrative proceedings which could result in the entry of an order imposing any of the penalties specified in paragraph (b) are governed by chapter 120.

(d)1. If a violation of this section occurs and the agency has reasonable cause to believe that a person is operating in violation of this section, the agency may bring a civil action in the appropriate court for temporary or permanent injunctive relief and may seek other appropriate civil relief, including a civil penalty in the Class II category pursuant to s. 570.971 for each violation, restitution and damages for injured customers, court costs, and reasonable attorney fees.

2. The agency may terminate an investigation or action upon agreement by the offender to pay a stipulated civil penalty, to make restitution or pay damages to customers, or to satisfy any other relief authorized under this subsection and requested by the agency.

(e) The remedies provided for in this subsection shall be in addition to any other remedy provided by law.

(8) PAWNBROKER TRANSACTION FORM.—

(a) At the time the pawnbroker enters into any pawn or purchase transaction, the pawnbroker shall complete a pawnbroker transaction form for such transaction, including an indication of whether the transaction is a pawn or a purchase, and the pledgor or seller shall sign such completed form. The agency must approve the design and format of the pawnbroker transaction form, which must be 81/2 inches x 11 inches in size and elicit the information required under this section. In completing the pawnbroker transaction form, the pawnbroker shall record the following information, which must be typed or written indelibly and legibly in English.

(b) The front of the pawnbroker transaction form must include:

1. The name and address of the pawnshop.

2. A complete and accurate description of the pledged goods or purchased goods, including the following information, if applicable:

a. Brand name.

b. Model number.

c. Manufacturer’s serial number.

d. Size.

e. Color, as apparent to the untrained eye.

f. Precious metal type, weight, and content, if known.

g. Gemstone description, including the number of stones.

h. In the case of firearms, the type of action, caliber or gauge, number of barrels, barrel length, and finish.

i. Any other unique identifying marks, numbers, names, or letters.

Notwithstanding sub-subparagraphs a.-i., in the case of multiple items of a similar nature delivered together in one transaction which do not bear serial or model numbers and which do not include precious metal or gemstones, such as musical or video recordings, books, and hand tools, the description of the items is adequate if it contains the quantity of items and a description of the type of items delivered.

3. The name, address, home telephone number, place of employment, date of birth, physical description, and right thumbprint of the pledgor or seller.

4. The date and time of the transaction.

5. The type of identification accepted from the pledgor or seller, including the issuing agency and the identification number.

6. In the case of a pawn:

a. The amount of money advanced, which must be designated as the amount financed;

b. The maturity date of the pawn, which must be 30 days after the date of the pawn;

c. The default date of the pawn and the amount due on the default date;

d. The total pawn service charge payable on the maturity date, which must be designated as the finance charge;

e. The amount financed plus the finance charge that must be paid to redeem the pledged goods on the maturity date, which must be designated as the total of payments;

f. The annual percentage rate, computed according to the regulations adopted by the Federal Reserve Board under the federal Truth in Lending Act; and

g. The front or back of the pawnbroker transaction form must include a statement that:

(I) Any personal property pledged to a pawnbroker within this state which is not redeemed within 30 days following the maturity date of the pawn, if the 30th day is not a business day, then the following business day, is automatically forfeited to the pawnbroker, and absolute right, title, and interest in and to the property vests in and is deemed conveyed to the pawnbroker by operation of law, and no further notice is necessary;

(II) The pledgor is not obligated to redeem the pledged goods; and

(III) If the pawnbroker transaction form is lost, destroyed, or stolen, the pledgor must immediately advise the issuing pawnbroker in writing by certified or registered mail, return receipt requested, or in person evidenced by a signed receipt.

(IV) A pawn may be extended upon mutual agreement of the parties.

7. In the case of a purchase, the amount of money paid for the goods or the monetary value assigned to the goods in connection with the transaction.

8. A statement that the pledgor or seller of the item represents and warrants that it is not stolen, that it has no liens or encumbrances against it, and that the pledgor or seller is the rightful owner of the goods and has the right to enter into the transaction. Any person who knowingly gives false verification of ownership or gives a false or altered identification and who receives money from a pawnbroker for goods sold or pledged commits:

a. If the value of the money received is less than $300, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

b. If the value of the money received is $300 or more, a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) A pawnbroker transaction form must provide a space for the imprint of the right thumbprint of the pledgor or seller and a blank line for the signature of the pledgor or seller.

(d) At the time of the pawn or purchase transaction, the pawnbroker shall deliver to the pledgor or seller an exact copy of the completed pawnbroker transaction form.

(9) RECORDKEEPING; REPORTING; HOLD PERIOD.—

(a) A pawnbroker must maintain a copy of each completed pawnbroker transaction form on the pawnshop premises for at least 1 year after the date of the transaction. On or before the end of each business day, the pawnbroker must deliver to the appropriate law enforcement official the original pawnbroker transaction forms for each of the transactions occurring during the previous business day, unless other arrangements have been agreed upon between the pawnbroker and the appropriate law enforcement official. If the original transaction form is lost or destroyed by the appropriate law enforcement official, a copy may be used by the pawnbroker as evidence in court. When an electronic image of a pledgor or seller identification is accepted for a transaction, the pawnbroker must maintain the electronic image in order to meet the same recordkeeping requirements as for the original transaction form. If a criminal investigation occurs, the pawnbroker shall, upon request, provide a clear and legible copy of the image to the appropriate law enforcement official.

(b) If the appropriate law enforcement agency supplies the appropriate software and the pawnbroker presently has the computer ability, pawn transactions shall be electronically transferred. If a pawnbroker does not presently have the computer ability, the appropriate law enforcement agency may provide the pawnbroker with a computer and all necessary equipment for the purpose of electronically transferring pawn transactions. The appropriate law enforcement agency shall retain ownership of the computer, unless otherwise agreed upon. The pawnbroker shall maintain the computer in good working order, ordinary wear and tear excepted. In the event the pawnbroker transfers pawn transactions electronically, the pawnbroker is not required to also deliver to the appropriate law enforcement official the original or copies of the pawnbroker transaction forms. The appropriate law enforcement official may, for the purposes of a criminal investigation, request that the pawnbroker produce an original of a transaction form that has been electronically transferred. The pawnbroker shall deliver this form to the appropriate law enforcement official within 24 hours of the request.

(c) All goods delivered to a pawnbroker in a pawn or purchase transaction must be securely stored and maintained in an unaltered condition within the jurisdiction of the appropriate law enforcement official for a period of 30 calendar days after the transaction. Those goods delivered to a pawnbroker in a purchase transaction may not be sold or otherwise disposed of before the expiration of such period. The pawnbroker shall make all pledged and purchased goods and all records relating to such goods available for inspection by the appropriate law enforcement official during normal business hours throughout such period. The pawnbroker must store and maintain pledged goods for the period prescribed in subsection (10) unless the pledged goods are redeemed earlier; provided, however, that within the first 30 days after the original pawn, the pledged goods may be redeemed only by the pledgor or the pledgor’s attorney in fact.

(10) PLEDGED GOODS NOT REDEEMED.—Pledged goods not redeemed by the pledgor on or before the maturity date of a pawn must be held by the pawnbroker for at least 30 days following such date or until the next business day, if the 30th day is not a business day. Pledged goods not redeemed within the 30-day period following the maturity date of a pawn are automatically forfeited to the pawnbroker; absolute right, title, and interest in and to the goods shall vest in and shall be deemed conveyed to the pawnbroker by operation of law; and no further notice is necessary. A pledgor has no obligation to redeem pledged goods or make any payment on a pawn.

(11) PAWN SERVICE CHARGES.—

(a) In a pawn transaction, a pawnbroker may contract for and receive a pawn service charge. The interest component of the pawn service charge shall be deemed to be 2 percent of the amount financed for each 30-day period in a pawn transaction. The pawnbroker may charge any amount of pawn service charge, so long as the total amount, inclusive of the interest component, does not exceed 25 percent of the amount financed for each 30-day period in a pawn transaction, except that the pawnbroker is entitled to receive a minimum pawn service charge of $5 for each such 30-day period.

(b) The default date of any pawn may be extended to a subsequent date by mutual agreement, between the pledgor and the pawnbroker except the pawnbroker may not impose a minimum duration of more than 30 days, evidenced by a written memorandum, a copy of which must be supplied to the pledgor, which must clearly specify the new default date, and the pawn service charges owed on the new default date. In this event, the daily pawn service charge for the extension shall be equal to the pawn service charge for the original 30-day period divided by 30 days (i.e., one-thirtieth of the original total pawn service charge). There is no limit on the number of extensions that the parties may agree to.

(c) The total amount of pawn service charges that a pawnbroker may collect in the case of pledged goods redeemed at any time within 30 days after the date of the pawn is the amount provided in paragraph (a). The total amount of pawn service charges that a pawnbroker may collect in the case of redemptions occurring at any time more than 30 days after the date of the pawn is twice the amount provided in paragraph (a), except that, for redemptions occurring more than 60 days after the date of the pawn, pawn service charges continue to accrue from and after the 60th day at the daily rate determined as provided in paragraph (b). Any unused pawn service charge paid in advance by the pledgor shall be refunded by the pawnbroker.

(d) Pledged goods may be redeemed by mail by agreement between the pledgor and the pawnbroker. The pledgor must pay in advance all moneys due and a reasonable charge assessed by the pawnbroker to recover its cost and expenses involved in the packaging, insuring, and shipping of the pledged goods. The pawnbroker shall insure the pledged goods in an amount acceptable to the pledgor. The pawnbroker’s liability for loss or damage in connection with the shipment of such pledged goods is limited to the amount of the insurance coverage obtained.

(e) Any interest, charge, or fees contracted for or received, directly or indirectly, in excess of the amounts authorized under this section are prohibited, may not be collected, and render the pawn transaction voidable, in which case the pawnbroker shall forfeit the right to collect twice the amount of the pawn service charge contracted for in the pawn and, upon the pledgor’s written request received by the pawnbroker within 30 days after the maturity date, shall be obligated to return to the pledgor the pledged goods delivered to the pawnbroker in connection with the pawn upon payment of the balance remaining due, provided that there shall be no penalty for a violation resulting from an accidental and bona fide error that is corrected upon discovery. Any action to circumvent the limitation on pawn service charges collectible under this section is voidable. In the event a pledgor makes a partial payment on a pawn that reduces the amount financed, any additional pawn service charges shall be calculated on the remaining balance of the original amount financed.

(12) PROHIBITED ACTS.—A pawnbroker, or an employee or agent of a pawnbroker, may not:

(a) Falsify or intentionally fail to make an entry of any material matter in a pawnbroker transaction form.

(b) Refuse to allow the agency, the appropriate law enforcement official, or the state attorney, or any of their designated representatives having jurisdiction, to inspect completed pawnbroker transaction forms or pledged or purchased goods during the ordinary hours of the pawnbroker’s business or other time acceptable to both parties. The appropriate law enforcement official shall disclose to a claimant the name and address of the pawnbroker, the name and address of the conveying customer, and a description of pawned, purchased, or consigned goods that the claimant claims to be misappropriated.

(c) Obliterate, discard, or destroy a completed pawnbroker transaction form sooner than 3 years after the date of the transaction.

(d) Accept a pledge or purchase property from a person under the age of 18 years.

(e) Make any agreement requiring or allowing the personal liability of a pledgor or the waiver of any of the provisions of this section.

(f) Knowingly enter into a pawn or purchase transaction with any person who is under the influence of alcohol or controlled substances when such condition is apparent, or with any person using the name of another or the registered name of another’s business.

(g) Conduct any pawn or purchase transaction at a drive-through window or similar device in which the customer remains in a vehicle while conducting the transaction.

(h) Fail to return or replace pledged goods to a pledgor upon payment of the full amount due the pawnbroker, unless the pledged goods have been placed under a hold order under subsection (16), or taken into custody by a court or otherwise disposed of by court order.

(i) Sell or otherwise charge for insurance in connection with a pawn transaction, except in connection with the shipment of pledged goods redeemed by mail as provided in subsection (11).

(j) Engage in title loan transactions at, within, or adjoining a licensed pawnshop location.

(k) Lease pledged goods to the pledgor or any other party.

(l) Operate a pawnshop between the hours of 10 p.m. and 7 a.m.

(m) Knowingly hire anyone to work in a pawnshop who has been convicted of, or entered a plea of guilty or nolo contendere to, or had adjudication withheld for a felony within the last 5 years, or been convicted of, or entered a plea of guilty or nolo contendere to, or had adjudication withheld for a crime within the last 5 years which involves theft, larceny, dealing in stolen property, receiving stolen property, burglary, embezzlement, obtaining property by false pretenses, possession of altered property, or any fraudulent, or dishonest dealing.

(n) Knowingly accept or receive misappropriated property from a conveying customer in a pawn or purchase transaction.

(13) RIGHT TO REDEEM; LOST PAWNBROKER TRANSACTION FORM.—

(a) Only a pledgor or a pledgor’s authorized representative is entitled to redeem the pledged goods described in the pawnbroker transaction form; however, if the pawnbroker determines that the person is not the original pledgor, or the pledgor’s authorized representative, the pawnbroker is not required to allow the redemption of the pledged goods by such person. The person redeeming the pledged goods must sign the pledgor’s copy of the pawnbroker transaction form, which the pawnbroker may retain as evidence of the person’s receipt of the pledged goods. If the person redeeming the pledged goods is the pledgor’s authorized representative, that person must present notarized authorization from the original pledgor and show identification to the pawnbroker and the pawnbroker shall record that person’s name and address on the pawnbroker transaction form retained by the pawnshop. It is the pawnbroker’s responsibility to verify that the person redeeming the pledged goods is either the pledgor or the pledgor’s authorized representative.

(b) If a pledgor’s copy of the pawnbroker transaction form is lost, destroyed, or stolen, the pledgor must notify the pawnbroker in writing by certified or registered mail, return receipt requested, or in person evidenced by a signed receipt, and receipt of this notice invalidates the pawnbroker transaction form if the pledged goods have not previously been redeemed. Before delivering the pledged goods or issuing a new pawnbroker transaction form, the pawnbroker must require the pledgor to make a written statement of the loss, destruction, or theft of the pledgor’s copy of the pawnbroker transaction form. The pawnbroker must record on the written statement the type of identification and the identification number accepted from the pledgor, the date the statement is given, and the number of the pawnbroker transaction form that was lost, destroyed, or stolen. The statement must be signed by the pawnbroker or the pawnshop employee who accepts the statement from the pledgor. A pawnbroker is entitled to a fee not to exceed $2 in connection with each lost, destroyed, or stolen pawnbroker transaction form and the taking of a properly prepared written statement.

(c) Sales tax is not due or collectible in connection with the redemption of pledged goods.

(d) If pledged goods are lost or damaged while in the possession of the pawnbroker, the pawnbroker may satisfy the pledgor’s claim by replacing the lost or damaged goods with like kinds of merchandise of equal value, with which the pledgor can reasonably replace the goods. Such replacement is a defense to any civil action based upon the loss or damage of the goods.

(14) PAWNBROKER’S LIEN.—A pawnbroker has a possessory lien on the pledged goods pawned as security for the funds advanced, the pawn service charge owed, and the other charges authorized under this section, but not for other debts due to the pawnbroker. A pawnbroker has no recourse against a pledgor for payment on a pawn transaction except for the pledged goods themselves. Except as otherwise provided in this section, the pawnbroker must retain possession of the pledged goods until the lien is satisfied or until the default date. The pawnbroker may be compelled to relinquish possession of the pledged goods only after receipt of the applicable funds advanced plus the accrued service charge and other authorized charges, upon court order, or as otherwise provided by law.

(15) CLAIMS AGAINST PURCHASED GOODS OR PLEDGED GOODS HELD BY PAWNBROKERS.—

(a) To obtain possession of purchased or pledged goods held by a pawnbroker which a claimant claims to be misappropriated, the claimant must notify the pawnbroker by certified mail, return receipt requested, or in person evidenced by signed receipt, of the claimant’s claim to the purchased or pledged goods. The notice must contain a complete and accurate description of the purchased or pledged goods and must be accompanied by a legible copy of the applicable law enforcement agency’s report on the misappropriation of such property. If the claimant and the pawnbroker do not resolve the matter within 10 days after the pawnbroker’s receipt of the notice, the claimant may petition the court to order the return of the property, naming the pawnbroker as a defendant, and must serve the pawnbroker with a copy of the petition. The pawnbroker shall hold the property described in the petition until the right to possession is resolved by the parties or by a court of competent jurisdiction. The court shall waive any filing fee for the petition to recover the property, and the sheriff shall waive the service fees.

(b) If, after notice and a hearing, the court finds that the property was misappropriated and orders the return of the property to the claimant:

1. The claimant may recover from the pawnbroker the cost of the action, including the claimant’s reasonable attorney’s fees; and

2. If the conveying customer is convicted of theft, a violation of this section, or dealing in stolen property, the court shall order the conveying customer to repay the pawnbroker the full amount the conveying customer received from the pawnbroker for the property, plus all applicable pawn service charges. As used in this paragraph, the term “convicted of” includes a plea of nolo contendere to the charges or any agreement in which adjudication is withheld; and

3. The conveying customer shall be responsible to pay all attorney’s fees and taxable costs incurred by the pawnbroker in defending a replevin action or any other civil matter wherein it is found that the conveying customer was in violation of this paragraph.

(c) If the court finds that the claimant failed to comply with the requirements in paragraph (a) or otherwise finds against the claimant, the claimant is liable for the defendants’ costs, including reasonable attorney’s fees.

(d) The sale, pledge, or delivery of tangible personal property to a pawnbroker by any person in this state is considered to be:

1. An agreement by the person who sells, pledges, or delivers the tangible personal property that the person is subject to the jurisdiction of the court in all civil actions and proceedings arising out of the pledge or sale transaction filed by either a resident or nonresident plaintiff;

2. An appointment of the Secretary of State by any nonresident of this state as that person’s lawful attorney and agent upon whom may be served all process in suits pertaining to the actions and proceedings arising out of the sale, pledge, or delivery; and

3. An agreement by any nonresident that any process in any suit so served has the same legal force and validity as if personally served in this state.

(16) HOLD ORDERS; ISSUANCE; REQUIRED INFORMATION; PROCEDURES.—

(a) When an appropriate law enforcement official has probable cause to believe that property in the possession of a pawnbroker is misappropriated, the official may place a written hold order on the property. The written hold order shall impose a holding period not to exceed 90 days unless extended by court order. The appropriate law enforcement official may rescind, in writing, any hold order. An appropriate law enforcement official may place only one hold order on property.

(b) Upon the expiration of the holding period, the pawnbroker shall notify, in writing, the appropriate law enforcement official by certified mail, return receipt requested, that the holding period has expired. If, on the 10th day after the written notice has been received by the appropriate law enforcement official, the pawnbroker has not received from a court an extension of the hold order on the property and the property is not the subject of a proceeding under subsection (15), title to the property shall vest in and be deemed conveyed by operation of law to the pawnbroker, free of any liability for claims but subject to any restrictions contained in the pawn transaction contract and subject to the provisions of this section.

(c) A hold order must specify:

1. The name and address of the pawnbroker.

2. The name, title, and identification number of the representative of the appropriate law enforcement official or the court placing the hold order.

3. If applicable, the name and address of the appropriate law enforcement official or court to which such representative is attached and the number, if any, assigned to the claim regarding the property.

4. A complete description of the property to be held, including model number and serial number if applicable.

5. The name of the person reporting the property to be misappropriated unless otherwise prohibited by law.

6. The mailing address of the pawnbroker where the property is held.

7. The expiration date of the holding period.

(d) The pawnbroker or the pawnbroker’s representative must sign and date a copy of the hold order as evidence of receipt of the hold order and the beginning of the 90-day holding period.

(e)1. Except as provided in subparagraph 2., a pawnbroker may not release or dispose of property subject to a hold order except pursuant to a court order, a written release from the appropriate law enforcement official, or the expiration of the holding period of the hold order.

2. While a hold order is in effect, the pawnbroker must upon request release the property subject to the hold order to the custody of the appropriate law enforcement official for use in a criminal investigation. The release of the property to the custody of the appropriate law enforcement official is not considered a waiver or release of the pawnbroker’s property rights or interest in the property. Upon completion of the criminal proceeding, the property must be returned to the pawnbroker unless the court orders other disposition. When such other disposition is ordered, the court shall additionally order the conveying customer to pay restitution to the pawnbroker in the amount received by the conveying customer for the property together with reasonable attorney’s fees and costs.

(17) CRIMINAL PENALTIES.—

(a) Any person who engages in business as a pawnbroker without first securing a license commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) In addition to any other penalty, any person, who willfully violates this section or who willfully makes a false entry in any record specifically required by this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Clerical or recordkeeping errors, such as typographical errors or scrivener’s errors, regarding any document or record required by this section do not constitute a willful violation of this section, and are not subject to criminal penalties. Clerical or recordkeeping errors are subject to the administrative remedies, as provided in this act.

(18) INJUNCTIONS.—When the agency has reasonable cause to believe that a person is violating this section, the agency may enter an order requiring the person to stop the violation. The agency may petition the court to enjoin the person from engaging in the violation, continuing the violation, or doing any act in furtherance of the violation. The court may order a preliminary or permanent injunction.

(19) RECORDS OF THE FLORIDA DEPARTMENT OF LAW ENFORCEMENT.—The Department of Law Enforcement, on request, must supply to the agency any arrest and conviction records in its possession of an individual applying for or holding a license under this section.

(20) CONFLICTING ORDINANCES.—Any county or municipality may enact ordinances that are in compliance with, but not more restrictive than this section, except that local ordinances shall not require the payment of any fee or tax related to a pawn transaction or purchase unless authorized under this chapter or restrict hours of operations other than between midnight and 6 a.m. Any ordinance that conflicts with this subsection is void. This section does not affect the authority of a county or municipality to establish land use controls or require a pawnbroker to obtain a local occupational license.

(21) RULEMAKING AUTHORITY.—The agency has authority to adopt rules pursuant to chapter 120 to implement the provisions of this section.

History.—s. 1, ch. 96-242; s. 19, ch. 97-250; s. 1, ch. 97-304; s. 9, ch. 99-307; s. 52, ch. 2000-154; s. 72, ch. 2000-158; s. 10, ch. 2001-214; s. 1, ch. 2006-143; s. 26, ch. 2011-205; s. 33, ch. 2012-67; s. 38, ch. 2013-251; s. 17, ch. 2014-147; s. 55, ch. 2014-150; s. 69, ch. 2015-2; s. 25, ch. 2016-166.



539.002 - Applicability.

539.002 Applicability.—Chapter 538 does not apply to pawnbrokers licensed under the Florida Pawnbroking Act. This act does not abrogate any provision of chapters 671-680.

History.—s. 2, ch. 96-242.



539.003 - Confidentiality.

539.003 Confidentiality.—All records relating to pawnbroker transactions delivered to appropriate law enforcement officials pursuant to s. 539.001 are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution and may be used only for official law enforcement purposes. This section does not prohibit the disclosure by the appropriate law enforcement officials of the name and address of the pawnbroker, the name and address of the conveying customer, or a description of pawned property to the alleged owner of pawned property.

History.—s. 1, ch. 96-241; s. 2, ch. 97-304; s. 1, ch. 2001-151.






Chapter 540 - COMMERCIAL DISCRIMINATION

540.01 - Unfair discrimination and competition prohibited; definition of commodity.

540.01 Unfair discrimination and competition prohibited; definition of commodity.—

(1) Any person doing business in the state, and engaged in the production, manufacture, sale or distribution of any commodity in general use, that shall, for the purpose of destroying the business of a competitor in any locality, discriminate between different sections, communities, or cities of this state by selling such commodity at a lower rate in one section, community or city, than is charged for said commodity by said party in another section, community or city, after making due allowance for the difference, if any, in the grade or quality and in the actual cost of transportation from the point of production, if a raw product, or from the point of manufacture, if a manufactured product, shall be deemed guilty of unfair discrimination, which is declared unlawful; provided, however, that nothing herein contained shall prevent discrimination in prices in the same or different sections, communities, or cities of this state made in good faith in an amount necessary to meet competition.

(2) As used in this chapter the word “commodity” shall include any article, product, thing of value, service or output of a service trade.

History.—s. 1, ch. 6945, 1915; RGS 2517; CGL 3939; s. 1, ch. 61-323; s. 1, ch. 67-485.



540.02 - Duty of state attorneys.

540.02 Duty of state attorneys.—The state attorneys and the Department of Legal Affairs shall enforce the provisions of s. 540.01 by appropriate actions in courts of competent jurisdiction.

History.—s. 3, ch. 6945, 1915; RGS 2518; CGL 3940; ss. 11, 35, ch. 69-106; s. 26, ch. 73-334.



540.03 - Complaints made to Department of State; duty.

540.03 Complaints made to Department of State; duty.—If complaint shall be made to the Department of State that any corporation authorized to do business in this state is guilty of unfair discrimination within the terms of this chapter, the Department of State shall refer the matter to the Department of Legal Affairs which may, if the facts justify it, institute proceedings in the courts against such corporation.

History.—s. 4, ch. 6945, 1915; RGS 2519; CGL 3941; ss. 10, 11, 35, ch. 69-106.



540.04 - Department of State to revoke permit of corporation found guilty of discrimination.

540.04 Department of State to revoke permit of corporation found guilty of discrimination.—If any corporation, foreign or domestic, authorized to do business in this state, is found guilty of unfair discrimination within the terms of this chapter, the Department of State shall immediately revoke the permit of such corporation to do business in this state.

History.—s. 5, ch. 6945, 1915; RGS 2520; CGL 3942; ss. 10, 35, ch. 69-106.



540.05 - Ouster of corporation found guilty.

540.05 Ouster of corporation found guilty.—If after revocation of its permit, such corporation, or any other corporation not having a permit and found guilty of having violated any of the provisions of this chapter, shall continue or attempt to do business in this state, the Department of Legal Affairs, by a proper suit in the name of the state, shall oust such corporation from all business of every kind and character in this state.

History.—s. 6, ch. 6945, 1915; RGS 2521; CGL 3943; ss. 11, 35, ch. 69-106.



540.06 - Unfair commercial discrimination prohibited; penalty.

540.06 Unfair commercial discrimination prohibited; penalty.—Any person, firm, company, association or corporation violating any of the provisions of s. 540.01, and any officer, agent or receiver of any firm, company, association or corporation, or any member of the same, or any individual shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 6945, 1915; RGS 5668; CGL 7871; s. 530, ch. 71-136.



540.08 - Unauthorized publication of name or likeness.

540.08 Unauthorized publication of name or likeness.—

(1) No person shall publish, print, display or otherwise publicly use for purposes of trade or for any commercial or advertising purpose the name, portrait, photograph, or other likeness of any natural person without the express written or oral consent to such use given by:

(a) Such person; or

(b) Any other person, firm or corporation authorized in writing by such person to license the commercial use of her or his name or likeness; or

(c) If such person is deceased, any person, firm or corporation authorized in writing to license the commercial use of her or his name or likeness, or if no person, firm or corporation is so authorized, then by any one from among a class composed of her or his surviving spouse and surviving children.

(2) In the event the consent required in subsection (1) is not obtained, the person whose name, portrait, photograph, or other likeness is so used, or any person, firm, or corporation authorized by such person in writing to license the commercial use of her or his name or likeness, or, if the person whose likeness is used is deceased, any person, firm, or corporation having the right to give such consent, as provided hereinabove, may bring an action to enjoin such unauthorized publication, printing, display or other public use, and to recover damages for any loss or injury sustained by reason thereof, including an amount which would have been a reasonable royalty, and punitive or exemplary damages.

(3) If a person uses the name, portrait, photograph, or other likeness of a member of the armed forces without obtaining the consent required in subsection (1) and such use is not subject to any exception listed in this section, a court may impose a civil penalty of up to $1,000 per violation in addition to the civil remedies contained in subsection (2). Each commercial transaction constitutes a violation under this section. As used in this section, the term “member of the armed forces” means an officer or enlisted member of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States, the Florida National Guard, and the United States Reserve Forces, including any officer or enlisted member who died as a result of injuries sustained in the line of duty.

(4) The provisions of this section shall not apply to:

(a) The publication, printing, display, or use of the name or likeness of any person in any newspaper, magazine, book, news broadcast or telecast, or other news medium or publication as part of any bona fide news report or presentation having a current and legitimate public interest and where such name or likeness is not used for advertising purposes;

(b) The use of such name, portrait, photograph, or other likeness in connection with the resale or other distribution of literary, musical, or artistic productions or other articles of merchandise or property where such person has consented to the use of her or his name, portrait, photograph, or likeness on or in connection with the initial sale or distribution thereof; or

(c) Any photograph of a person solely as a member of the public and where such person is not named or otherwise identified in or in connection with the use of such photograph.

(5) No action shall be brought under this section by reason of any publication, printing, display, or other public use of the name or likeness of a person occurring after the expiration of 40 years from and after the death of such person.

(6) As used in this section, a person’s “surviving spouse” is the person’s surviving spouse under the law of her or his domicile at the time of her or his death, whether or not the spouse has later remarried; and a person’s “children” are her or his immediate offspring and any children legally adopted by the person. Any consent provided for in subsection (1) shall be given on behalf of a minor by the guardian of her or his person or by either parent.

(7) The remedies provided for in this section shall be in addition to and not in limitation of the remedies and rights of any person under the common law against the invasion of her or his privacy.

History.—s. 1, ch. 67-57; s. 751, ch. 97-103; s. 2, ch. 2007-164.



540.09 - Unauthorized publication of photographs or pictures of areas to which admission is charged.

540.09 Unauthorized publication of photographs or pictures of areas to which admission is charged.—

(1) Any person who shall sell any photograph, drawing, or other visual representation of any area, building, or structure, the entry or admittance to which is subject to an admission charge or fee, or of any real or personal property located therein, or who shall use any such photograph, drawing, or other visual representation in connection with the sale or advertising of any other product, property or service, without the express written or oral consent of the owner or operator of the area, building, structure, or other property so depicted, shall be liable to such owner or operator for any loss, damage, or injury sustained by reason thereof, including an amount which would have been a reasonable royalty, and for punitive or exemplary damages, and such unauthorized sale or use may be enjoined.

(2) The provisions of this section shall not apply to:

(a) Photographs, drawings, or other visual representations in any newspaper, magazine, book, news broadcast or telecast, or other news medium or publication as part of any bona fide news report or presentation having a current and legitimate public interest and where such photographs, drawings, or other visual representations are not used for advertising purposes; or

(b) Photographs, drawings, or other visual representations in which the depiction of such property is incidental to the principal subject or subjects thereof and not calculated or likely to lead the viewer to associate such property with the sale, offering for sale or advertising of any property, product or service.

(3) Any person who by means of a tower or other structure to which directly or indirectly admission is charged shall permit any other person or persons to look into or view any previously established tourist attraction, the entry or admission to which for the purpose of viewing the same is subject to an admission charge or fee, without the express written or oral consent of the owner or operator of such previously established tourist attraction, shall be liable to the owner or operator of the previously established tourist attraction for any loss, damage or injury sustained by reason thereof and punitive or exemplary damages, and the use of a tower or other structure for such unauthorized viewing may be enjoined.

(4) The remedies provided for in this section shall be in addition to and not in limitation of the remedies and rights of any person under the common law against the unauthorized sale or use for purposes of trade or advertising of photographs, drawings, or other visual representations of her or his property.

History.—s. 1, ch. 67-57; s. 1, ch. 69-243; s. 752, ch. 97-103.



540.10 - Exemption of news media from liability.

540.10 Exemption of news media from liability.—No relief may be obtained under s. 540.08 or s. 540.09, against any broadcaster, publisher or distributor broadcasting, publishing or distributing paid advertising matter by radio or television or in a newspaper, magazine, or similar periodical without knowledge or notice that any consent required by s. 540.08 or s. 540.09, in connection with such advertising matter has not been obtained, except an injunction against the presentation of such advertising matter in future broadcasts or in future issues of such newspaper, magazine, or similar periodical.

History.—s. 1, ch. 67-57.



540.11 - Unauthorized copying of phonograph records, disk, wire, tape, film, or other article on which sounds are recorded.

540.11 Unauthorized copying of phonograph records, disk, wire, tape, film, or other article on which sounds are recorded.—

(1) As used in this section, unless the context otherwise requires:

(a) “Owner” means the person who owns the original sounds embodied in the master phonograph record, master disk, master tape, master film, or other device used for reproducing sounds on phonograph records, disks, tapes, films, or other articles upon which sound is recorded, and from which the transferred recorded sounds are directly or indirectly derived, or the person who owns the rights to record or authorize the recording of a live performance.

(b) “Performer” means the person or persons appearing in the performance.

(c) “Master recording” means the original fixation of sounds upon an article from which copies can be made.

(d) “Person” means any individual, partnership, corporation, association, or other legal entity.

(e) “Article” means the tangible medium upon which sounds or images are recorded or any original phonograph record, disk, tape, audio or video cassette, wire, film, or other medium now known or later developed on which sounds or images are or can be recorded or otherwise stored, or any copy or reproduction which duplicates, in whole or in part, the original.

(2)(a) It is unlawful:

1. Knowingly and willfully and without the consent of the owner, to transfer or cause to be transferred, directly or indirectly, any sounds recorded on a phonograph record, disk, wire, tape, film, or other article on which sounds are recorded, with the intent to sell, or cause to be sold, or use or cause to be used for profit through public performance, such article on which sounds are so transferred without consent of the owner.

2. Knowingly to manufacture, distribute, wholesale or transport within the state or cause to be transported within the state for commercial advantage or private financial gain any article on which sounds are recorded with knowledge that the sounds thereon are transferred without consent of the owner.

3. Knowingly and willfully and without the consent of the performer, to transfer to or cause to be transferred to any phonograph record, disk, wire, tape, film, or other article any performance, whether live before an audience or transmitted by wire or through the air by radio or television, with the intent to sell, or cause to be sold, or to use or cause to be used for profit through public performance or to be used to promote the sale of any product or such article onto which such performance is so transferred.

4. Knowingly to manufacture, distribute, wholesale or transport within this state or cause to be transported within this state for commercial advantage or private financial gain any article embodying a performance, whether live before an audience or transmitted by wire or through the air by radio or television, recorded with the knowledge that the performance is so transferred without consent of the owner.

Subparagraphs 1. and 2. apply only to sound recordings fixed prior to February 15, 1972.

(b)1. A person who violates paragraph (a) commits a felony of the third degree, punishable as provided in s. 775.082, by a fine of up to $250,000, or both if the offense involves at least 1,000 unauthorized articles embodying sound or at least 65 unauthorized audiovisual articles during any 180-day period or is a second or subsequent conviction under either this subparagraph or subparagraph 2.

2. A person who violates paragraph (a) commits a felony of the third degree, punishable as provided in s. 775.082, by a fine of up to $150,000, or both if the offense involves more than 100 but less than 1,000 unauthorized articles embodying sound or more than 7 but less than 65 unauthorized audiovisual articles during any 180-day period.

3. A person who otherwise violates paragraph (a) commits a misdemeanor of the first degree, punishable as provided in s. 775.082, by a fine of up to $25,000, or both.

(c) For purposes of this subsection, a person who is authorized to maintain custody and control over business records which reflect whether or not the owner of the live performance consented to having the live performance recorded or fixed shall be a proper witness in any proceeding regarding the issue of consent.

(3)(a) It is unlawful:

1. To sell or offer for sale or resale, advertise, cause the sale or resale of, rent, transport or cause to be rented or transported, or possess for any of these purposes any article with the knowledge, or with reasonable grounds to know, that the sounds thereon have been transferred without the consent of the owner.

2. To sell or offer for sale or resale, advertise, cause the sale or resale of, rent, transport or cause to be rented or transported, or possess for any of these purposes any article embodying any performance, whether live before an audience or transmitted by wire or through the air by radio or television, recorded without the consent of the performer.

3. Knowingly, for commercial advantage or private financial gain to sell or resell, offer for sale or resale, advertise, cause the sale or resale of, rent, transport or cause to be rented or transported, or possess for such purposes, any phonograph record, disk, wire, tape, film, or other article on which sounds are recorded, unless the outside cover, box, or jacket clearly and conspicuously discloses the actual name and address of the manufacturer thereof, and the name of the actual performer or group.

(b)1. A person who violates paragraph (a) commits a felony of the third degree, punishable as provided in s. 775.082, by a fine of up to $250,000, or both if the offense involves at least 1,000 unauthorized articles embodying sound or at least 65 unauthorized audiovisual articles during any 180-day period or is a second or subsequent conviction under either this subparagraph or subparagraph 2. of this subsection.

2. A person who violates paragraph (a) commits a felony of the third degree, punishable as provided in s. 775.082, by a fine of up to $150,000, or both if the offense involves more than 100 but less than 1,000 unauthorized articles embodying sound or more than 7 but less than 65 unauthorized audiovisual articles during any 180-day period.

3. A person who otherwise violates this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082, by a fine of up to $25,000, or both.

(4) Any recorded article produced in violation of subsections (2) and (3), or any equipment or components used in the production thereof, shall be subject to seizure and forfeiture and destruction by the seizing law enforcement agency.

(5) This section shall neither enlarge nor diminish the right of parties in private litigation.

(6) This section does not apply:

(a) To any broadcaster who, in connection with, or as part of, a radio, television, or cable broadcast transmission, or for the purpose of archival preservation, transfers any such sounds recorded on a sound recording.

(b) To any person who transfers such sounds in the home for personal use and without compensation for such transfer.

(c) To any not-for-profit educational institution or any federal or state governmental entity, if all the following conditions exist:

1. The primary purpose of the institution or entity is the advancement of the public’s knowledge and the dissemination of information.

2. Such purpose is clearly set forth in the institution’s or entity’s charter, bylaws, certificate of incorporation, or similar document.

3. Prior to the transfer of the sounds, the institution or entity has made a good faith effort to identify and locate the owner or owners of the articles to be transferred.

4. Despite good faith efforts, the owner or owners have not been located.

History.—ss. 1, 1A, ch. 71-102; s. 2, ch. 77-440; s. 221, ch. 79-400; s. 1, ch. 89-181.

Note.—Former s. 543.041.



540.12 - Unlawful use of a recording device in a motion picture theater.

540.12 Unlawful use of a recording device in a motion picture theater.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Audiovisual recording function” means the capability of a camera, an audio or video recorder, or any other device to record, transfer sounds or images, or transmit a motion picture or any part thereof by means of any technology now known or later developed.

(b) “Motion picture theater” means a movie theater, screening room, or other venue when used primarily for the exhibition of a motion picture.

(c) “Theater owner” means the owner, operator, or lessee of a motion picture theater and includes an employee or agent of the theater owner.

(2) PROHIBITED ACTS.—It is unlawful for a person to knowingly operate the audiovisual recording function of any device in a motion picture theater, in which a motion picture is being exhibited, with the intent of recording the motion picture, if the person knows or should have known that he or she was recording the motion picture without the consent of the theater owner. A person who violates this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A second or subsequent violation is a felony of the third degree, punishable as provided in s. 775.082 or by a fine of up to $25,000, or both.

(3) REQUIRED SIGNAGE.—A theater owner prohibiting motion pictures from being recorded in a motion picture theater must display a sign giving notice that recording a motion picture without the consent of the theater owner is a criminal violation. The sign must be displayed in a manner that is clearly legible and conspicuous from the entrance of the motion picture theater. This section does not create any liability for a theater owner failing to display a sign required under this subsection.

(4) IMMUNITY.—A theater owner may detain, in a reasonable manner and for a reasonable period, any person whom the owner has probable cause to believe has violated or is violating this section. A law enforcement officer shall be called to the scene immediately after the person is detained. The theater owner may not be held liable in any civil or criminal action arising out of measures taken in the course of detaining the person while awaiting the arrival of a law enforcement officer, unless the plaintiff can show by clear and convincing evidence that the measures were manifestly unreasonable or the period of detention was unreasonably long.

(5) LAW ENFORCEMENT OFFICIALS.—This section does not prevent an employee or agent of an investigative agency, law enforcement agency, protective services agency, or intelligence-gathering agency from operating an audiovisual recording device in a motion picture theater where a motion picture is being exhibited as part of a lawfully authorized investigative, protective, law enforcement, or intelligence-gathering activity.

(6) LIMITATION.—This section does not prevent the prosecution of an offense under any other law.

History.—s. 1, ch. 2004-369.






Chapter 542 - COMBINATIONS RESTRICTING TRADE OR COMMERCE

542.15 - Short title.

542.15 Short title.—This act shall be known and may be cited as the “Florida Antitrust Act of 1980.”

History.—s. 1, ch. 80-28.



542.16 - Purpose.

542.16 Purpose.—The Legislature declares it to be the purpose of this act to complement the body of federal law prohibiting restraints of trade or commerce in order to foster effective competition. It is the intent of the Legislature that this act be liberally construed to accomplish its beneficial purpose.

History.—s. 1, ch. 80-28.



542.17 - Definitions.

542.17 Definitions.—Unless a different meaning is clearly indicated by the context, for the purposes of this chapter, the terms defined in this section have the following meanings ascribed to them:

(1) “Commodity” means any goods, merchandise, wares, produce, chose in action, land, article of commerce, or other tangible or intangible property, real, personal, or mixed, for use, consumption, production, enjoyment, or resale.

(2) “Service” means any kind of activity performed in whole or in part for economic benefit.

(3) “Person” means any individual, corporation, firm, partnership, limited partnership, incorporated or unincorporated association, professional association, or other legal, commercial, or governmental entity, including the State of Florida, its departments, agencies, political subdivisions, and units of government.

(4) “Trade or commerce” means any economic activity of any type whatsoever involving any commodity or service whatsoever.

(5) “Document” means any stored or retained data or information in whatever form.

(6) “Attorney General” includes not only the Attorney General of Florida but also any designee of the Attorney General or any assistant attorney general or special assistant attorney general.

(7) “State attorney” includes not only the state attorneys of Florida but also any designee of a state attorney or any assistant state attorney or special assistant state attorney.

(8) “Local government” means a municipality, county, school district, or any other general-function or special-function governmental unit established by the laws of the state.

History.—s. 1, ch. 80-28; s. 1, ch. 85-261.



542.18 - Restraint of trade or commerce.

542.18 Restraint of trade or commerce.—Every contract, combination, or conspiracy in restraint of trade or commerce in this state is unlawful.

History.—s. 1, ch. 80-28.



542.19 - Monopolization; attempts, combinations, or conspiracies to monopolize.

542.19 Monopolization; attempts, combinations, or conspiracies to monopolize.—It is unlawful for any person to monopolize, attempt to monopolize, or combine or conspire with any other person or persons to monopolize any part of trade or commerce in this state.

History.—s. 1, ch. 80-28.



542.20 - Exemptions.

542.20 Exemptions.—Any activity or conduct exempt under Florida statutory or common law or exempt from the provisions of the antitrust laws of the United States is exempt from the provisions of this chapter.

History.—s. 1, ch. 80-28.



542.21 - Penalties for violation.

542.21 Penalties for violation.—

(1) Any natural person who violates any of the provisions of s. 542.18 or s. 542.19 shall be subject to a civil penalty of not more than $100,000. Any other person who violates any of the provisions of s. 542.18 or s. 542.19 shall be subject to a civil penalty of not more than $1 million.

(2) Any person who knowingly violates any of the provisions of s. 542.18 or s. 542.19, or who knowingly aids in or advises such violation, is guilty of a felony, punishable by a fine not exceeding $1 million if a corporation, or, if any other person, $100,000 or imprisonment not exceeding 3 years, or by both said punishments.

(3) The commencement of trial seeking civil penalties in any action under this section shall bar any subsequent criminal prosecution against the same person for violation of s. 542.18 or s. 542.19, based upon the same acts. The commencement of trial in a criminal prosecution for violation of s. 542.18 or s. 542.19 shall bar any subsequent action against the same person for recovery of civil penalties under this section based upon the same acts, but shall not bar a subsequent suit for damages or injunctive relief under ss. 542.22 and 542.23.

(4) No action under this section or s. 542.23 shall be commenced by the Attorney General against any person who, at the time, is a defendant in a suit filed by the United States for violation or alleged violation of the federal antitrust laws involving substantially the same subject matter and seeking substantially the same relief.

History.—s. 1, ch. 80-28.



542.22 - Suits for damages.

542.22 Suits for damages.—

(1) Any person who shall be injured in her or his business or property by reason of any violation of s. 542.18 or s. 542.19 may sue therefor in the circuit courts of this state and shall recover threefold the damages by her or him sustained, and the cost of suit, including a reasonable attorney’s fee. The court shall award a reasonable attorney’s fee to a defendant prevailing in any action under this chapter for damages or equitable relief in which the court finds there was a complete absence of a justiciable issue of either law or fact raised by the plaintiff.

(2) The Attorney General, or a state attorney after receiving written permission from the Attorney General, may bring a civil action in the name of the state, as parens patriae on behalf of natural persons residing in this state, to recover on behalf of those persons threefold the actual damages sustained by reason of any violation of s. 542.18 or s. 542.19, and the cost of such suit, including a reasonable attorney’s fee. The court shall exclude from the amount of monetary relief awarded in such action any amount of monetary relief which:

(a) Duplicates amounts which have been awarded for the same injury;

(b) Is properly allocable to natural persons who have excluded their claims pursuant to paragraph (3)(b); or

(c) Is properly allocable to any business entity.

(3) In any action under subsection (2):

(a) The Attorney General or state attorney shall, at such time, in such manner, and with such content as the court may direct, cause notice to be given to the proposed class by publication. If the court finds that notice given solely by publication would deny due process of law to any person or persons, the court shall direct further notice to such person or persons according to the circumstances of the case.

(b) Any person on whose behalf an action is brought under subsection (2) may elect to exclude from adjudication the portion of the claim for monetary relief attributable to her or him by filing notice of such election with the court within such time as specified in the notice given pursuant to paragraph (a). The final judgment in such action shall be res judicata as to any claim under this section by any person on behalf of whom such action was brought and who fails to give such notice within the period specified in the notice given pursuant to paragraph (a).

(c) No dismissal or compromise shall be entered without the approval of the court, and notice, if any, of the proposed dismissal or compromise shall be given in such manner as the court directs.

(d) Monetary relief shall be distributed in such manner as the court in its discretion may authorize, subject to the requirement that any distribution procedure adopted shall afford each person a reasonable opportunity to secure her or his appropriate portion of the net monetary relief.

(e) In any action under subsection (2) in which there has been a determination that a defendant agreed to fix prices in violation of s. 542.18, damages may be proved and assessed in the aggregate by statistical or sampling methods, by the computation of illegal overcharges, or by such other reasonable system of estimating aggregate damages as the court in its discretion may permit without the necessity of separately proving the individual claims of, or amounts of damage to, persons on whose behalf the suit was brought.

History.—s. 1, ch. 80-28; s. 753, ch. 97-103.



542.23 - Equitable remedies.

542.23 Equitable remedies.—In addition to other remedies provided by this chapter, any person shall be entitled to sue for and have injunctive or other equitable relief in the circuit courts of this state against threatened loss or damage by a violation of this chapter. In any action under this section in which the plaintiff substantially prevails, the court shall award the cost of suit, including a reasonable attorney’s fee, to the plaintiff.

History.—s. 1, ch. 80-28.



542.235 - Limitations of actions and penalties against local governments and their officials and employees.

542.235 Limitations of actions and penalties against local governments and their officials and employees.—

(1) No criminal action shall be brought pursuant to s. 542.21(2) against any local government.

(2) No civil penalties, damages, interest on damages, costs, or attorneys’ fees shall be recovered under s. 542.21(1) or s. 542.22 from any local government.

(3) No injunctive or other equitable relief pursuant to s. 542.23 shall be granted against a local government or its officials or employees acting within the scope of their lawful authority, if the official conduct which forms the basis of the suit bears a reasonable relationship to the health, safety, or welfare of the citizens of the local government, unless the court finds that the actual or potential anticompetitive effects outweigh the public benefits of the challenged action.

(4) No criminal action shall be maintained pursuant to s. 542.21(2), and no civil penalties, damages, interest on damages, costs, or attorneys’ fees shall be recovered pursuant to s. 542.21(1) or s. 542.22, against any local government official or employee for official conduct within the scope of her or his lawful authority, unless the official or employee has violated the provisions of this chapter for the purpose of deriving personal financial or professional gain or for the professional or financial gain of her or his immediate family or of any principal by whom the official is retained.

(5) Subsections (2) and (4) shall not apply to cases commenced before June 19, 1985, unless the defendant establishes, and the court determines, in light of all the circumstances, including the stage of litigation and the availability of alternative relief, that it would be inequitable not to apply these subsections to a pending case. In consideration of this subsection, the existence of a jury verdict or district court judgment or any stage of litigation subsequent thereto shall be deemed to be prima facie evidence that subsections (2) and (4) shall not apply.

History.—ss. 2, 3, ch. 85-261; s. 754, ch. 97-103.



542.24 - Consent decrees and settlement agreements.

542.24 Consent decrees and settlement agreements.—In a civil action maintained under this chapter by the Attorney General or a state attorney, any party to such action may petition the court for entry of a consent decree or for approval of a settlement agreement. The proposed decree or agreement shall set out the alleged violations, the future obligations of the parties, the damages or other relief agreed upon, and the reasons for entering into the consent decree or settlement agreement.

History.—s. 1, ch. 80-28.



542.25 - Judgment in favor of state as prima facie evidence.

542.25 Judgment in favor of state as prima facie evidence.—A final judgment or decree entered in any civil or criminal proceeding brought by the Attorney General or a state attorney under s. 542.21 or s. 542.23 to the effect that a defendant has violated s. 542.18 or s. 542.19, or entered in any civil or criminal proceeding brought by the United States Department of Justice under comparable federal laws, shall be prima facie evidence against such defendant in any civil action or proceeding under this chapter brought by any other person against such defendant as to all matters with respect to which such judgment or decree would be an estoppel as between the parties thereto; however, this section does not apply to a consent judgment or decree entered before any testimony has been taken. Nothing contained in this section shall be construed to impose any limitation on the application of collateral estoppel.

History.—s. 1, ch. 80-28; s. 1, ch. 84-146.



542.26 - Limitation of actions.

542.26 Limitation of actions.—

(1) Any action brought under s. 542.21 or s. 542.22 must be commenced within 4 years after the cause of action accrues.

(2) Whenever any civil or criminal proceeding is instituted by the Attorney General or a state attorney to prevent, restrain, or punish any violation of this chapter, the running of the statute of limitations, with respect to every private right of action arising under this chapter and based in whole or in part on any matter complained of in said proceeding, shall be suspended during the pendency thereof and for 1 year thereafter. Whenever the running of the statute of limitations in respect of a cause of action arising under s. 542.22(1) is suspended hereunder, any action to enforce such cause of action shall be forever barred unless commenced either within the period of suspension or within the period of limitation.

History.—s. 1, ch. 80-28; s. 17, ch. 94-316.



542.27 - Enforcement authority.

542.27 Enforcement authority.—

(1) The Attorney General, or a state attorney with written permission from the Attorney General, acting jointly or independently, may commence and try all criminal prosecutions under this chapter. Criminal prosecutions under this chapter shall be commenced by indictment. With respect to commencement and trial of such prosecutions, the Attorney General or a state attorney shall have all the powers and duties vested by law with respect to criminal prosecutions generally. Incident to any investigation commenced under this chapter, the Attorney General may participate in and appear before a grand jury in assistance of any state attorney, irrespective of the provisions of chapter 905.

(2) The Attorney General is authorized to institute or intervene in civil proceedings seeking the full range of relief afforded by this chapter or by federal laws pertaining to antitrust or restraints of trade on behalf of the state, its departments, agencies, and units of government. In addition, the Attorney General, as chief state legal officer, may institute any action authorized under this chapter, federal laws pertaining to antitrust or restraints of trade, or similar laws of other states on behalf of natural persons in the state.

(3) Whenever the Attorney General, by her or his own inquiry or as a result of a complaint, suspects that a violation of this chapter or federal laws pertaining to restraints of trade is imminent, occurring, or has occurred, the Attorney General may investigate such suspected violation.

History.—s. 1, ch. 80-28; s. 755, ch. 97-103.



542.28 - Civil investigative demand.

542.28 Civil investigative demand.—

(1) Whenever the Attorney General, or a state attorney with appropriate jurisdiction and with the written consent of the Attorney General, has reason to believe that any person may be in possession, custody, or control of any documentary material, or may have any information, which documentary material or information is relevant to a civil antitrust investigation authorized by s. 542.27(3), the Attorney General or such state attorney may, prior to the institution of a civil or criminal proceeding thereon, issue in writing and cause to be served upon such person a civil investigative demand requiring such person to:

(a) Produce such documentary material for inspection and copying or reproduction;

(b) Answer, under oath and in writing, written interrogatories;

(c) Give sworn oral testimony concerning the documentary material or information; or

(d) Furnish any combination of such material, answers, or testimony.

(2) The demand shall:

(a) Be served upon the person in the manner required for service of process in this state or by certified mail showing receipt by the addressee or by the authorized agent of the addressee.

(b) State the nature of the conduct which constitutes the violation of this chapter or of the federal antitrust laws and which is alleged to have occurred or to be imminent.

(c) Describe the class or classes of documentary material to be produced thereunder with such definiteness and certainty as to permit such materials to be reasonably identified.

(d) Prescribe a date and time at which the person must appear to testify, under oath or affirmation, or by which the person must answer written interrogatories or produce the documentary material for inspection or copying; however, such date shall not be earlier than 30 days from the date of service of the investigative demand.

(e) Specify a place for the taking of testimony or for the submission of answers to interrogatories and identify the person who is to take custody of any documentary material. Inspection and copying of documentary material shall be carried out at the place where the documentary material is located or at such other place as may be thereafter agreed to by the person and such designated custodian. Upon written agreement between the person and the designated custodian, copies may be substituted for original documents.

(3) No such demand shall require the production of any documentary material, the submission of any answers to written interrogatories, or the giving of any oral testimony if such material, answers, or testimony would be protected from disclosure under:

(a) The standards applicable to subpoenas or subpoenas duces tecum issued by a court of this state in aid of a grand jury investigation; or

(b) The standards applicable to a discovery request under the Florida Rules of Civil Procedure, to the extent that the application of such standards to any such demand is appropriate and consistent with the provisions and purposes of this chapter.

(4) Nothing in this section, however, shall limit the power of the Attorney General or a state attorney to require the appearance of witnesses or production of documents or other tangible evidence located outside the state.

(5) Within 30 days after the service of an investigative demand upon any person or at any time before the return date specified therein, whichever period is longer, the person served may file in the circuit court in and for the county in which the person resides or transacts business, and serve upon the Attorney General or state attorney, a petition for an order of the court modifying or setting aside the demand. The time allowed for compliance in whole or in part with the demand as deemed proper and ordered by the court shall not run while the petition is pending before the court. The petition shall specify each ground upon which the petitioner relies in seeking relief and may be based upon the failure of the demand to comply with the provisions of this chapter or upon any constitutional or other legal right or privilege of such person.

(6) In case of the failure of any person to comply in whole or in part with a written investigative demand and when such person has not filed a petition under subsection (5), any circuit court of this state, upon application of the Attorney General or state attorney, may issue an order requiring compliance. The failure to obey the order of the court shall be punishable as a contempt of court.

(7) The examination of all witnesses under this section shall be conducted by the Attorney General, or a state attorney with appropriate jurisdiction, before an officer authorized to administer oaths in this state. The testimony shall be taken stenographically or by a sound-recording device. Any person compelled to appear under a demand for oral testimony pursuant to this section may be accompanied, represented, and advised by counsel. Counsel may advise such person, in confidence, either upon the request of such person or upon counsel’s own initiative, with respect to any question asked of such person. Such person or counsel may object on the record to any question, in whole or in part, and shall briefly state for the record the reason for any such objection. If such person refuses to answer any question, the person conducting the examination may petition the circuit court as provided by subsection (11).

(8) When the testimony is fully transcribed, the person conducting the deposition shall afford the witness, and counsel if any, a reasonable opportunity to examine the transcript, and the transcript shall be read to or by the witness, unless such examination and reading is waived by the witness. Any changes in form or substance which the witness desires to make shall be entered and identified upon the transcript by the officer, the Attorney General, or a state attorney, with a statement of the reasons given by the witness for making such changes. The transcript shall then be signed by the witness unless the witness waives the signing in writing, is ill, cannot be found, or refuses to sign. If the transcript is not signed by the witness within 30 days of his or her being afforded a reasonable opportunity to examine it, the person conducting the examination shall sign it and state on the record the fact of the waiver, illness, absence of the witness, or refusal to sign, together with the reason, if any, given therefor. Any person required to testify or to submit documentary evidence is entitled, on payment of reasonable costs, to procure a copy of any document produced by such person and of his or her own testimony as stenographically reported or, in the case of a deposition, as reduced to writing by or under the direction of the person taking the deposition.

(9) Notwithstanding s. 119.07(1), it is the duty of the Attorney General or a state attorney to maintain the secrecy of all evidence, testimony, documents, work product, or other results of such investigative demand. However, the Attorney General or state attorney may disclose such investigative evidence to:

(a) Any court or tribunal in this state; or

(b) Other law enforcement authorities of the Federal Government or other state governments that have restrictions governing confidentiality similar to those contained in this subsection.

(10) The Attorney General shall have the authority to stipulate to protective orders with respect to documents and information submitted in response to an investigative demand under this section.

(11) The Attorney General or a state attorney may request that any natural person who refuses to comply with any provisions of this section on the ground that the testimony or documents may incriminate him or her be ordered by the circuit court to provide the testimony or the documents. Except in a prosecution for perjury, a natural person who complies with a court order to provide testimony or documents after asserting a privilege against self-incrimination to which he or she is entitled by law may not be subject to a criminal proceeding or to the civil penalty of s. 542.21(1), with respect to the transaction to which he or she is required to testify or produce documents. Any natural person who fails to comply with such a court order to testify or produce documents may be adjudged in contempt and imprisoned until the time the person purges himself or herself of the contempt.

(12) While in the possession of the custodian, documentary material, answers to interrogatories, and transcripts of oral testimony shall be available, under such reasonable terms and conditions as the Attorney General or a state attorney shall prescribe, for examination by the person who produced such materials or answers, or that person’s duly authorized representative.

(13) Nothing contained in this section shall impair the authority of the Attorney General or state attorney to:

(a) Institute a civil proceeding under s. 542.22;

(b) Lay before a grand jury of this state evidence concerning a violation of this chapter;

(c) Invoke the power of a court to compel the production of evidence before a grand jury; or

(d) File a civil complaint or criminal indictment alleging a violation of this chapter.

(14)(a) No person, knowing or having reason to believe that a demand pursuant to this section is pending, shall:

1. Alter, destroy, conceal, or remove any record, document, or thing with the purpose of impairing its verity or availability in such proceeding or investigation; or

2. Make, present, or use any record, document, or thing, knowing it to be false.

(b) Any person who violates a provision of this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(15) When copies of documentary material made available pursuant to an investigative demand are no longer required for use in a pending proceeding or, absent any pending proceeding, are no longer required in connection with the investigation for which they were demanded, or at the end of 24 months following the date when the material was made available, whichever is sooner, all copies of the material shall be returned, unless a request to extend the period beyond 24 months has been filed in the court in which a request for an order compelling compliance pursuant to subsection (6) could be filed. This subsection does not require the return of any copies of the documentary material that have passed into the control of any court or grand jury.

History.—s. 1, ch. 80-28; s. 2, ch. 84-146; s. 1, ch. 92-24; s. 342, ch. 96-406; s. 1173, ch. 97-103.



542.29 - Duty of public officers.

542.29 Duty of public officers.—In any investigation and in any criminal or civil action commenced pursuant to this chapter, it shall be the duty of all public officers and their deputies, assistants, clerks, subordinates, or employees to render and furnish to the Attorney General or a state attorney, when so requested, assistance and all information available in their official capacity.

History.—s. 1, ch. 80-28.



542.30 - Jurisdiction and venue.

542.30 Jurisdiction and venue.—Without regard to the amount in controversy, a suit or proceeding brought under this chapter shall be brought in the circuit court in and for any county in which the cause of action arose; in which any defendant resides, is found, or has an agent; or in which any act in furtherance of the conduct prohibited by this chapter occurred.

History.—s. 1, ch. 80-28.



542.31 - Action not barred as affecting or involving interstate or foreign commerce.

542.31 Action not barred as affecting or involving interstate or foreign commerce.—No action under this chapter shall be barred on the grounds that the activity or conduct complained of in any way affects or involves interstate or foreign commerce. It is the intent of the Legislature to exercise its powers to the fullest extent consistent with the Constitutions of this state and the United States.

History.—s. 1, ch. 80-28.



542.32 - Rule of construction and coverage.

542.32 Rule of construction and coverage.—It is the intent of the Legislature that, in construing this chapter, due consideration and great weight be given to the interpretations of the federal courts relating to comparable federal antitrust statutes. In particular, the failure to include in this chapter the substantive provisions of s. 3 of the Clayton Act, 15 U.S.C. s. 14, shall not be deemed in any way to limit the scope of s. 542.18 or s. 542.19.

History.—s. 1, ch. 80-28.



542.33 - Contracts in restraint of trade valid.

542.33 Contracts in restraint of trade valid.—

(1) Notwithstanding other provisions of this chapter to the contrary, each contract by which any person is restrained from exercising a lawful profession, trade, or business of any kind, as provided by subsections (2) and (3) hereof, is to that extent valid, and all other contracts in restraint of trade are void.

(2)(a) One who sells the goodwill of a business, or any shareholder of a corporation selling or otherwise disposing of all of her or his shares in said corporation, may agree with the buyer, and one who is employed as an agent, independent contractor, or employee may agree with her or his employer, to refrain from carrying on or engaging in a similar business and from soliciting old customers of such employer within a reasonably limited time and area, so long as the buyer or any person deriving title to the goodwill from her or him, and so long as such employer, continues to carry on a like business therein. Said agreements may, in the discretion of a court of competent jurisdiction, be enforced by injunction. However, the court shall not enter an injunction contrary to the public health, safety, or welfare or in any case where the injunction enforces an unreasonable covenant not to compete or where there is no showing of irreparable injury. However, use of specific trade secrets, customer lists, or direct solicitation of existing customers shall be presumed to be an irreparable injury and may be specifically enjoined. In the event the seller of the goodwill of a business, or a shareholder selling or otherwise disposing of all her or his shares in a corporation breaches an agreement to refrain from carrying on or engaging in a similar business, irreparable injury shall be presumed.

(b) The licensee, or any person deriving title from the licensee, of the use of a trademark or service mark, and the business format or system identified by that trademark or service mark, may agree with the licensor to refrain from carrying on or engaging in a similar business and from soliciting old customers of such licensor within a reasonably limited time and area, so long as the licensor, or any person deriving title from the licensor, continues to carry on a like business therein. Said agreements may, in the discretion of a court of competent jurisdiction, be enforced by injunction.

(3) Partners may, upon or in anticipation of a dissolution of the partnership, agree that all or some of them will not carry on a similar business within a reasonably limited time and area.

(4) This section does not apply to any litigation which may be pending, or to any cause of action which may have accrued, prior to May 27, 1953.

History.—ss. 1, 2, 3, 4, ch. 28048, 1953; s. 1, ch. 79-43; s. 2, ch. 80-28; s. 1, ch. 87-40; s. 1, ch. 88-400; s. 1, ch. 90-216; s. 2, ch. 96-257; s. 756, ch. 97-103.

Note.—Former s. 542.12.



542.331 - Applicability of s. 542.33.

542.331 Applicability of s. 542.33.—Section 542.33 is hereby repealed with respect to restrictive covenants entered into or having an effective date on or after July 1, 1996. Section 542.33 shall continue to govern enforcement of restrictive covenants entered into before July 1, 1996.

History.—s. 2, ch. 96-257.



542.335 - Valid restraints of trade or commerce.

542.335 Valid restraints of trade or commerce.—

(1) Notwithstanding s. 542.18 and subsection (2), enforcement of contracts that restrict or prohibit competition during or after the term of restrictive covenants, so long as such contracts are reasonable in time, area, and line of business, is not prohibited. In any action concerning enforcement of a restrictive covenant:

(a) A court shall not enforce a restrictive covenant unless it is set forth in a writing signed by the person against whom enforcement is sought.

(b) The person seeking enforcement of a restrictive covenant shall plead and prove the existence of one or more legitimate business interests justifying the restrictive covenant. The term “legitimate business interest” includes, but is not limited to:

1. Trade secrets, as defined in s. 688.002(4).

2. Valuable confidential business or professional information that otherwise does not qualify as trade secrets.

3. Substantial relationships with specific prospective or existing customers, patients, or clients.

4. Customer, patient, or client goodwill associated with:

a. An ongoing business or professional practice, by way of trade name, trademark, service mark, or “trade dress”;

b. A specific geographic location; or

c. A specific marketing or trade area.

5. Extraordinary or specialized training.

Any restrictive covenant not supported by a legitimate business interest is unlawful and is void and unenforceable.

(c) A person seeking enforcement of a restrictive covenant also shall plead and prove that the contractually specified restraint is reasonably necessary to protect the legitimate business interest or interests justifying the restriction. If a person seeking enforcement of the restrictive covenant establishes prima facie that the restraint is reasonably necessary, the person opposing enforcement has the burden of establishing that the contractually specified restraint is overbroad, overlong, or otherwise not reasonably necessary to protect the established legitimate business interest or interests. If a contractually specified restraint is overbroad, overlong, or otherwise not reasonably necessary to protect the legitimate business interest or interests, a court shall modify the restraint and grant only the relief reasonably necessary to protect such interest or interests.

(d) In determining the reasonableness in time of a postterm restrictive covenant not predicated upon the protection of trade secrets, a court shall apply the following rebuttable presumptions:

1. In the case of a restrictive covenant sought to be enforced against a former employee, agent, or independent contractor, and not associated with the sale of all or a part of:

a. The assets of a business or professional practice, or

b. The shares of a corporation, or

c. A partnership interest, or

d. A limited liability company membership, or

e. An equity interest, of any other type, in a business or professional practice,

a court shall presume reasonable in time any restraint 6 months or less in duration and shall presume unreasonable in time any restraint more than 2 years in duration.

2. In the case of a restrictive covenant sought to be enforced against a former distributor, dealer, franchisee, or licensee of a trademark or service mark and not associated with the sale of all or a part of:

a. The assets of a business or professional practice, or

b. The shares of a corporation, or

c. A partnership interest, or

d. A limited liability company membership, or

e. An equity interest, of any other type, in a business or professional practice,

a court shall presume reasonable in time any restraint 1 year or less in duration and shall presume unreasonable in time any restraint more than 3 years in duration.

3. In the case of a restrictive covenant sought to be enforced against the seller of all or a part of:

a. The assets of a business or professional practice, or

b. The shares of a corporation, or

c. A partnership interest, or

d. A limited liability company membership, or

e. An equity interest, of any other type, in a business or professional practice,

a court shall presume reasonable in time any restraint 3 years or less in duration and shall presume unreasonable in time any restraint more than 7 years in duration.

(e) In determining the reasonableness in time of a postterm restrictive covenant predicated upon the protection of trade secrets, a court shall presume reasonable in time any restraint of 5 years or less and shall presume unreasonable in time any restraint of more than 10 years. All such presumptions shall be rebuttable presumptions.

(f) The court shall not refuse enforcement of a restrictive covenant on the ground that the person seeking enforcement is a third-party beneficiary of such contract or is an assignee or successor to a party to such contract, provided:

1. In the case of a third-party beneficiary, the restrictive covenant expressly identified the person as a third-party beneficiary of the contract and expressly stated that the restrictive covenant was intended for the benefit of such person.

2. In the case of an assignee or successor, the restrictive covenant expressly authorized enforcement by a party’s assignee or successor.

(g) In determining the enforceability of a restrictive covenant, a court:

1. Shall not consider any individualized economic or other hardship that might be caused to the person against whom enforcement is sought.

2. May consider as a defense the fact that the person seeking enforcement no longer continues in business in the area or line of business that is the subject of the action to enforce the restrictive covenant only if such discontinuance of business is not the result of a violation of the restriction.

3. Shall consider all other pertinent legal and equitable defenses.

4. Shall consider the effect of enforcement upon the public health, safety, and welfare.

(h) A court shall construe a restrictive covenant in favor of providing reasonable protection to all legitimate business interests established by the person seeking enforcement. A court shall not employ any rule of contract construction that requires the court to construe a restrictive covenant narrowly, against the restraint, or against the drafter of the contract.

(i) No court may refuse enforcement of an otherwise enforceable restrictive covenant on the ground that the contract violates public policy unless such public policy is articulated specifically by the court and the court finds that the specified public policy requirements substantially outweigh the need to protect the legitimate business interest or interests established by the person seeking enforcement of the restraint.

(j) A court shall enforce a restrictive covenant by any appropriate and effective remedy, including, but not limited to, temporary and permanent injunctions. The violation of an enforceable restrictive covenant creates a presumption of irreparable injury to the person seeking enforcement of a restrictive covenant. No temporary injunction shall be entered unless the person seeking enforcement of a restrictive covenant gives a proper bond, and the court shall not enforce any contractual provision waiving the requirement of an injunction bond or limiting the amount of such bond.

(k) In the absence of a contractual provision authorizing an award of attorney’s fees and costs to the prevailing party, a court may award attorney’s fees and costs to the prevailing party in any action seeking enforcement of, or challenging the enforceability of, a restrictive covenant. A court shall not enforce any contractual provision limiting the court’s authority under this section.

(2) Nothing in this section shall be construed or interpreted to legalize or make enforceable any restraint of trade or commerce otherwise illegal or unenforceable under the laws of the United States or of this state.

(3) This act shall apply prospectively, and it shall not apply in actions determining the enforceability of restrictive covenants entered into before July 1, 1996.

History.—ss. 1, 3, ch. 96-257.



542.34 - Discriminatory trade practices.

542.34 Discriminatory trade practices.—

(1) It is an unlawful trust and an unlawful restraint of trade for any person who is chartered by, or authorized to do business in, this state to:

(a) Grant or accept any letter of credit, or other document which evidences the transfer of funds or credit, or enter into any contract for the exchange or purchase of commodities when the letter of credit, contract, or other document contains any provision which requires such person to discriminate against, or to certify that it has not dealt or will not deal with, any other person on the basis of sex, race, color, religion, ancestry, or national origin, or on the basis of a person’s lawful business associations, in order to comply with, further, or support a foreign boycott or embargo imposed by a nation other than the United States.

(b) Refuse to grant or accept any letter of credit, or other document which evidences the transfer of funds or credit, or refuse to enter into any contract for the exchange of commodities, on the ground that it does not contain such a discriminatory provision or certification as is described in paragraph (a) in order to comply with, further, or support a foreign boycott or embargo imposed by a nation other than the United States.

(c) Request or furnish information with regard to, or reflective of, a person’s race, religion, sex, ethnic or national origin, or presence or absence on a blacklist, for the use of a foreign country or its nationals or residents, in order to comply with, further, or support a foreign boycott or embargo imposed by a nation other than the United States.

(d) Request or furnish information with regard to, or reflective of, the place where commodities were not manufactured or did not originate, for the use of a foreign country or its nationals or residents, in order to comply with, further, or support a foreign boycott or embargo imposed by a nation other than the United States.

(2) This section shall not apply to foreign boycotts or embargoes imposed by the United States against other nations and shall not restrict or discourage any person or entity chartered by, or authorized to do business in, this state from supporting, enforcing, furthering, or complying with a boycott or embargo against a foreign nation imposed by the government of the United States.

(3) The prohibition against discrimination on the basis of a person’s business associations shall not include the requiring of association with particular employment or a particular group as a prerequisite to obtaining group rates or discounts on insurance, recreational activities, or other similar benefits.

History.—s. 1, ch. 77-9; s. 222, ch. 79-400; s. 2, ch. 80-28; s. 5, ch. 93-218.

Note.—Former s. 542.13.



542.35 - Remedies cumulative.

542.35 Remedies cumulative.—The remedies provided by this act are cumulative of each other and of existing powers and remedies inherent in the courts.

History.—s. 1, ch. 80-28.



542.36 - Continuing violations.

542.36 Continuing violations.—Violations commenced prior to the effective date of this act and continuing after the effective date shall be actionable as provided in this chapter. The fact that any conduct occurred prior to the effective date of this act shall not affect its relevance in proving that a violation of this chapter has occurred or is occurring.

History.—s. 1, ch. 80-28.






Chapter 545 - COMBINATIONS RESTRICTING FINANCING OF MOTOR VEHICLES

545.01 - Definitions.

545.01 Definitions.—As used in this chapter, the term:

(1) “Affiliated finance company” means a finance company which:

(a) Is affiliated with or controlled by a manufacturer or wholesale distributor through common ownership, officers, directors, or management; or

(b) Has a contractual agreement with a manufacturer or wholesale distributor to finance, via sale or lease, motor vehicles produced or distributed by such manufacturer or wholesale distributor.

(2) “Automotive-related product” means a motor vehicle service agreement, as defined in s. 634.011, or a guaranteed asset protection product, as defined in s. 520.02, or other nontangible ancillary product that is purchased or otherwise provided as part of the sale or lease of a motor vehicle by a dealer.

(3) “Dealer” means a franchised motor vehicle dealer, as defined in s. 320.27(1)(c)1.

(4) “Finance company” means a person engaged in the business of financing the sale or lease of motor vehicles, or engaged in the business of purchasing or acquiring vehicle contracts in this state.

(5) “Manufacturer” means a person engaged, directly or indirectly, in the manufacture of motor vehicles.

(6) “Person” means an individual, firm, corporation, partnership, limited liability company, association, trustee, receiver, or assignee for the benefit of creditors.

(7) “Sell,” “sold,” “buy,” or “purchase” includes an exchange, barter, gift, or offer to contract to sell or buy.

(8) “Third-party provider” means a provider of an automotive-related product that is not an affiliated finance company, manufacturer, or wholesale distributor.

(9) “Vehicle contract” means a conditional sales contract, retail installment sales contract, chattel mortgage, lease agreement, promissory note, or any other financial obligation arising from the retail sale or lease of a motor vehicle.

(10) “Wholesale distributor” means a person engaged, directly or indirectly, in the sale or distribution of motor vehicles to agents or to dealers.

History.—s. 13, ch. 18031, 1937; CGL 1940 Supp. 4151(459); s. 1, ch. 2014-130.



545.02 - Contracts designating finance company through which sale of motor vehicle to be financed declared void.

545.02 Contracts designating finance company through which sale of motor vehicle to be financed declared void.—It is unlawful for any manufacturer or wholesale distributor of motor vehicles to sell or contract for the sale of motor vehicles to any motor vehicle dealer on the condition, or with the agreement or understanding, expressed or implied, that such dealer shall in any manner finance the purchase or sale of any one or number of motor vehicles only through a designated finance company or shall sell and assign the conditional sales contracts or chattel mortgages or other paper arising from the sale of motor vehicles or any one or number thereof only to a designated finance company, when the effect of the condition, agreement or understanding so entered into may be to lessen or eliminate competition, or create or tend to create a monopoly in the finance company who is designated, by virtue of such condition, agreement or understanding to finance the purchase or sale of motor vehicles, or to purchase such conditional sales contract, chattel mortgages or other paper, and any such condition, agreement, or understanding is declared to be void and against the public policy of this state.

History.—s. 1, ch. 18031, 1937; CGL 1940 Supp. 4151(460).



545.03 - Threats by manufacturer or wholesaler as prima facie evidence of intent to violate law.

545.03 Threats by manufacturer or wholesaler as prima facie evidence of intent to violate law.—Any threat, expressed or implied, made directly or indirectly to any motor vehicle dealer, by any manufacturer, or wholesale distributor on authority or with the knowledge of any such manufacturer, or wholesale distributor, that such person will discontinue to sell, or will terminate a contract to sell motor vehicles to such dealer unless such dealer finances the purchase or sale of motor vehicles only with or through a designated finance company or sells and assigns the conditional sales contracts, chattel mortgages, or other paper arising from her or his retail sales of motor vehicles only to a designated finance company, shall be prima facie evidence of the fact that such manufacturer or wholesale distributor has sold or intends to sell motor vehicles, on the condition or with the agreement or understanding prohibited in s. 545.02.

History.—s. 2, ch. 18031, 1937; CGL 1940 Supp. 4151(461); s. 759, ch. 97-103.



545.04 - Threats by finance company presumed to be made by manufacturer or wholesaler.

545.04 Threats by finance company presumed to be made by manufacturer or wholesaler.—Any threat, express or implied, made directly or indirectly to any motor vehicle dealer by any finance company or agent thereof, who is affiliated with or controlled by any manufacturer or wholesale distributor of motor vehicles, that such manufacturer or wholesale distributor will terminate her or his contract with or cease to sell motor vehicles to such dealer unless such dealer finance the purchase or sale of motor vehicles only with or through a designated finance company or sells and assigns the conditional sales contracts, chattel mortgages, or other paper arising from her or his retail sales of motor vehicles only to a designated finance company, shall be presumed to be made at the direction of and with the authority of such manufacturer or wholesale distributor of motor vehicles, and shall be prima facie evidence of the fact that such manufacturer or wholesale distributor of motor vehicles has sold or intends to sell motor vehicles on the condition or with the agreement or understanding prohibited in s. 545.02.

History.—s. 3, ch. 18031, 1937; CGL 1940 Supp. 4151(462); s. 760, ch. 97-103.



545.045 - Purchase or assignment of third-party financing.

545.045 Purchase or assignment of third-party financing.—

(1) When a vehicle contract contains a third-party provider’s automotive-related product that is of similar nature, scope, and quality to an automotive-related product offered for sale by an affiliated finance company or its related manufacturer or wholesale distributor, that affiliated finance company may not, solely because the vehicle contract contains a third party’s automotive-related product:

(a) Refuse to purchase or accept the assignment of the vehicle contract from a dealer; or

(b) Charge a dealer an additional fee or surcharge for the purchase of, or acceptance of the assignment of, the vehicle contract.

(2) Factors in determining whether an automotive-related product is similar in nature, scope, and quality include, but are not limited to, the financial capacity of the third-party provider to meet all of its obligations, inclusive of any contractual liability insurance policies, and the third-party provider’s history of compliance with any applicable state and federal regulations.

(3) A violation of this section does not constitute a criminal offense pursuant to s. 545.12.

History.—s. 2, ch. 2014-130.



545.05 - Paying or giving anything to finance company to lessen competition prohibited.

545.05 Paying or giving anything to finance company to lessen competition prohibited.—It is unlawful for any manufacturer or wholesale distributor of motor vehicles, to pay or give, or contract to pay or give any thing or service of value to any finance company if the effect of any such payment or the giving of any such thing or service of value may be to lessen or eliminate competition, or tend to create or create a monopoly in the finance company which receives or accepts such thing or service of value.

History.—s. 4, ch. 18031, 1937; CGL 1940 Supp. 4151(463).



545.06 - Acceptance of anything of value by finance company resulting in lessening competition prohibited.

545.06 Acceptance of anything of value by finance company resulting in lessening competition prohibited.—It is unlawful for any finance company to accept or receive, or contract or agree to accept or receive, either directly or indirectly, any payment, thing or service of value from any manufacturer or wholesale distributor of motor vehicles, if the effect of the acceptance or receipt of any such payment, thing, or service of value may be to lessen or eliminate competition, or to create or tend to create a monopoly in the person who accepts or receives such payment, thing, or service of value, or contracts or agrees to accept or receive the same.

History.—s. 5, ch. 18031, 1937; CGL 1940 Supp. 4151(464).



545.07 - Acceptance of benefits by finance company for purpose of lessening competition prohibited.

545.07 Acceptance of benefits by finance company for purpose of lessening competition prohibited.—It is unlawful for any finance company who accepts or receives, either directly or indirectly, any payment, thing, or service of value, as set forth in s. 545.06, or contracts, either directly or indirectly, to receive any such payment or thing or service of value, to thereafter finance or attempt to finance the purchase or sale of any motor vehicle or buy or attempt to buy any conditional sales contracts, chattel mortgages or other paper on motor vehicles sold at retail in this state.

History.—s. 6, ch. 18031, 1937; CGL 1940 Supp. 4151(465).



545.08 - Department of Legal Affairs or state attorney to institute suit upon violation of law.

545.08 Department of Legal Affairs or state attorney to institute suit upon violation of law.—For a violation of any of the provisions of this chapter by any corporation mentioned herein, the Department of Legal Affairs or the state attorney of the proper county shall institute proper suits or quo warranto proceedings in any court of competent jurisdiction for the forfeiture of its charter rights, franchises or privileges and powers exercised by such corporation, and for the dissolution of the same under the general statutes of the state.

History.—s. 7, ch. 18031, 1937; CGL 1940 Supp. 4151(466); ss. 11, 35, ch. 69-106.



545.09 - Department of Legal Affairs to enjoin violations by foreign corporations; revocation of license by Department of State.

545.09 Department of Legal Affairs to enjoin violations by foreign corporations; revocation of license by Department of State.—Every foreign corporation, as well as every foreign association, exercising any of the powers, franchises or functions of a corporation in this state, violating any of the provisions of this chapter, is denied the right and prohibited from doing any business in this state, and the Department of Legal Affairs shall enforce this provision by bringing proper proceedings by injunction, or otherwise. The Department of State may revoke the license of any such corporation or association authorized by it to do business in this state.

History.—s. 8, ch. 18031, 1937; CGL 1940 Supp. 4151(467); ss. 10, 11, 35, ch. 69-106.



545.10 - Contract in violation of law declared void.

545.10 Contract in violation of law declared void.—Any contract or agreement in violation of the provisions of this chapter shall be void and shall not be enforceable either in law or equity.

History.—s. 10, ch. 18031, 1937; CGL 1940 Supp. 4151(468).



545.11 - Remedy for persons injured by violation of law.

545.11 Remedy for persons injured by violation of law.—In addition to the criminal and civil penalties herein provided, any person who is injured in her or his business or property by any other person, by reason of anything forbidden or declared to be unlawful by this chapter, may sue therefor in any court having jurisdiction thereof in the county where the defendant resides or is found, or any agent resides or is found, or where service may be obtained, and recover twofold the damages sustained by her or him, and the costs of suit. When it shall appear to the court before whom any proceeding under this chapter is pending, that the ends of justice require that other parties be brought before the court, the court may cause them to be made parties defendant and summoned, whether they reside in the county where such action is pending, or not.

History.—s. 12, ch. 18031, 1937; CGL 1940 Supp. 4151(469); s. 761, ch. 97-103.



545.12 - Penalty for violations of chapter.

545.12 Penalty for violations of chapter.—Any person who violates any of the provisions of this chapter, any person who is a party to any agreement or understanding, or to any contract prescribing any condition prohibited by this chapter, and any employee, agent, or officer of any such person, who shall participate, in any manner, in making, executing, enforcing, performing or in urging, aiding or abetting in the performance of any such contract, condition, agreement or understanding and any person who pays or gives or contracts to pay or give any thing or service of value prohibited by this chapter, and any person who receives or accepts or contracts to receive or accept any thing or service of value prohibited by this chapter, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 9, ch. 18031, 1937; CGL 1940 Supp. 8135(39); s. 535, ch. 71-136.






Chapter 546 - AMUSEMENT FACILITIES

546.001 - Short title.

546.001 Short title.—Sections 546.001-546.008 may be cited as the “Amusement Ride and Attraction Insurance Act.”

History.—s. 1, ch. 83-110.



546.002 - Definitions.

546.002 Definitions.—As used in ss. 546.001-546.008, the term:

(1) “Amusement attraction” means any building or structure around, over, or through which persons may move or walk, without the aid of any moving device integral to the building or structure, which building or structure provides amusement, pleasure, thrills, or excitement. This term does not include enterprises principally devoted to the exhibition of products of agriculture, industry, education, science, religion, or the arts.

(2) “Amusement ride” means any mechanical device which carries or conveys passengers around, over, or along a fixed or restricted route or course or within a defined area for the purpose of giving its passengers amusement, pleasure, thrills, or excitement.

History.—s. 2, ch. 83-110.



546.003 - Requirement for insurance coverage or bond.

546.003 Requirement for insurance coverage or bond.—No person may operate an amusement ride or amusement attraction unless at the time of such operation there is in existence:

(1) An insurance policy in an amount of not less than $1 million per occurrence insuring the owner or operator against liability for injury to persons arising out of the use of the amusement ride or amusement attraction; or

(2) A bond in a like amount; however, the aggregate liability of the surety under such bond shall not exceed the face amount thereof.

The policy or bond shall be procured from one or more insurers or sureties licensed to transact business in this state or approved as surplus lines insurers.

History.—s. 4, ch. 83-110.



546.004 - Local licenses, permits, and certificates.

546.004 Local licenses, permits, and certificates.—An amusement ride or amusement attraction may not be granted any license, permit, or registration to engage in business by any local government until the proper governmental authority has been satisfied that the amusement ride or amusement attraction has met the requirements of s. 546.003.

History.—s. 3, ch. 83-110.



546.006 - Exemptions.

546.006 Exemptions.—The following amusement rides and amusement attractions are exempt from the provisions of ss. 546.001-546.008:

(1) Nonmechanized playground equipment, including, but not limited to, swings, seesaws, stationary spring-mounted animal features, rider-propelled merry-go-rounds, climbers, slides, trampolines, swinging gates, and physical fitness devices, except when an admission fee is charged for use of such equipment or an admission fee is charged to areas where such equipment is located.

(2) An amusement ride or amusement attraction which is owned and operated by a nonprofit religious, educational, or charitable institution or association or by a fair; however, if such ride or attraction is located within a building, the ride or attraction is exempt only if the building is subject to inspection by the State Fire Marshal or by a political subdivision of the state under its building, fire, electrical, and related public safety ordinances.

History.—s. 5, ch. 83-110; s. 71, ch. 87-225; s. 1, ch. 87-264; s. 2, ch. 89-111.



546.008 - Penalties for violation of s. 546.003.

546.008 Penalties for violation of s. 546.003.—Any person who operates an amusement ride or amusement attraction in violation of the provisions of s. 546.003 is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 6, ch. 83-110; s. 134, ch. 91-224.



546.10 - Amusement games or machines.

546.10 Amusement games or machines.—

(1) This section may be cited as the “Family Amusement Games Act.”

(2) The Legislature finds that regulation of the operation of skill-based amusement games or machines at specified locations to ensure compliance with the requirements of law is appropriate to prevent expansion of casino-style gambling. Therefore, the Legislature finds that there is a compelling state interest in clarifying the operation and use of amusement games or machines to ensure that provisions regulating these devices are not subject to abuse or interpreted in any manner as creating an exception to the state’s general prohibitions against gambling.

(3) As used in this section, the term:

(a) “Amusement game or machine” means a game or machine operated only for the bona fide entertainment of the general public which a person activates by inserting or using currency or a coin, card, coupon, slug, token, or similar device, and, by the application of skill, with no material element of chance inherent in the game or machine, the person playing or operating the game or machine controls the outcome of the game. The term does not include:

1. Any game or machine that uses mechanical slot reels, video depictions of slot machine reels or symbols, or video simulations or video representations of any other casino game, including, but not limited to, any banked or banking card game, poker, bingo, pull-tab, lotto, roulette, or craps.

2. A game in which the player does not control the outcome of the game through skill or a game where the outcome is determined by factors not visible, known, or predictable to the player.

3. A video poker game or any other game or machine that may be construed as a gambling device under the laws of this state.

4. Any game or device defined as a gambling device in 15 U.S.C. s. 1171, unless excluded under 15 U.S.C. s. 1178.

(b) “Arcade amusement center” means a place of business having at least 50 amusement games or machines on premises which is operated for the entertainment of the general public and tourists as a bona fide amusement facility.

(c) “Card” means a card other than a credit card or debit card:

1. Which is used to activate an amusement game or machine.

2. Which contains a microprocessor chip, magnetic stripe, or other means for storing, retrieving, and transferring information, which may include information regarding coupons or points that are won and that may be redeemed for merchandise.

3. Which is prefunded.

4. For which the prefunded value is reduced by the cost of play.

(d) “Game play” means the process of events beginning with the activation of the amusement game or machine and ending when the results of play are determined without the insertion or the use of any additional currency, coin, card, coupon, slug, token, or similar device to continue play. A free replay is not a separate game played.

(e) “Material element of chance inherent in the game or machine” means that:

1. The possibility of the player succeeding at the game or accomplishing the player’s task is determined by the number or ratio of prior wins or prior losses of players playing the game;

2. An award of value is not based solely on the player achieving the object of the game or on the player’s score;

3. The number of the coupons or points awarded or the value of the prize awarded for successfully playing the game can be controlled by a source other than the player or players playing the game;

4. The ability of the player to succeed at the game is determined by a game feature or design that changes the effect of the player’s actions and that is not discernible or known by the player;

5. The accomplishment of the player’s task requires the exercise of a skill that no player could exercise;

6. A computer-based or mechanical random number generator or other factor that is not discernible, known, or predictable by the player determines the outcome or winner of the game; or

7. The game is designed or adapted with a control device to allow manipulation of the game by the operator in order to prevent a player from winning or to predetermine which player will win.

(f) “Merchandise” means noncash prizes maintained on the premises by the operator of the amusement game or machine, including toys and novelties. The term does not include:

1. A cash equivalent, such as a gift card or certificate;

2. An alcoholic beverage;

3. A tobacco product;

4. A card, coupon, point, slug, token, or similar device that can be used to activate an amusement game or machine;

5. A coupon or a point that has a redemption value greater than the maximum value determined under subsection (7); or

6. Any prize or other item, if the exchange or conversion to cash or a cash equivalent is facilitated or permitted by the owner or operator of the game or machine.

(g) “Redemption value” means the imputed value of a coupon or a point, based on the wholesale cost of merchandise for which the individual may redeem the coupon or point.

(h) “Truck stop” means a dealer registered pursuant to chapter 212, excluding a marina, which:

1. Declares the sale of diesel fuel to be its primary fuel business.

2. Operates at least six functional diesel fuel pumps.

(4) Notwithstanding any other provision of law, an amusement game or machine may be operated as provided in this section.

(5) For purposes of this section:

(a) “Type A” is an amusement game or machine that, upon activation and game play, does not deliver, entitle, or enable a person playing or operating the amusement game or machine to receive cash, billets, tickets, tokens, points, coupons, merchandise, or any other thing of value, including electronic credits to be exchanged for cash, regardless of whether such things are delivered or paid automatically from the machine or manually. However, Type A amusement games and machines may entitle or enable a person to replay the game without the insertion or use of any additional currency, coin, card, coupon, slug, token, or similar device, only if:

1. The amusement game or machine can accumulate and react to no more than 15 such replays;

2. The amusement game or machine can be discharged of accumulated replays only by reactivating the game or device for one additional play for each accumulated replay;

3. The amusement game or machine cannot make a permanent record, directly or indirectly, of any free replay;

4. The amusement game or machine does not entitle the player to receive anything of value other than a free replay;

5. An unused free replay may not be exchanged for anything of value, including merchandise or a coupon or a point that may be redeemed for merchandise; and

6. The amusement game or machine does not contain any device that awards a credit and contains a circuit, meter, or switch capable of removing and recording the removal of a credit if the award of a credit is dependent upon chance.

(b) “Type B” is an amusement game or machine that may, upon activation and game play, entitle or enable a person to receive a coupon or a point that may only be redeemed onsite for merchandise; and:

1. The coupon or point has no value other than for redemption onsite for merchandise;

2. The redemption value of the coupon or point that a person receives for a single game played does not exceed the maximum value determined under subsection (7). However, a player may accumulate coupons or points to redeem onsite for a single item of merchandise that has a wholesale cost of not more than 100 times the maximum value determined under subsection (7), or for a prize consisting of more than one item, unit, or part, only if the aggregate wholesale cost of all items, units, or parts does not exceed 100 times the maximum value determined under subsection (7); and

3. The redemption value of coupons or points that a person receives for playing multiple games simultaneously or competing against others in a multiplayer game does not exceed the maximum value determined under subsection (7).

(c) “Type C” is an amusement game or machine that allows the player to manipulate a claw or similar device within an enclosure that entitles or enables a person to receive merchandise directly from the game or machine, if the wholesale cost of the merchandise does not exceed 10 times the maximum value determined under subsection (7).

(6)(a) A Type B amusement game or machine may only be operated at:

1. A facility as defined in s. 721.05(17) that is under the control of a timeshare plan.

2. A public lodging establishment or public food service establishment licensed pursuant to chapter 509.

3. The following premises, if the owner or operator of the premises has a current license issued by the Department of Business and Professional Regulation pursuant to chapter 509, chapter 561, chapter 562, chapter 563, chapter 564, chapter 565, chapter 567, or chapter 568:

a. An arcade amusement center;

b. A bowling center, as defined in s. 849.141; or

c. A truck stop.

(b) A Type C amusement game or machine may only be operated at:

1. A facility as defined in s. 721.05(17) that is under the control of a timeshare plan;

2. An arcade amusement center;

3. A bowling center, as defined in s. 849.141;

4. The premises of a retailer, as defined in s. 212.02;

5. A public lodging establishment or public food service establishment licensed pursuant to chapter 509;

6. A truck stop; or

7. The premises of a veterans’ service organization granted a federal charter under Title 36, U.S.C., or a division, department, post, or chapter of such organization, for which an alcoholic beverage license has been issued.

(7) For purposes of this section, the maximum value is $5.25. Beginning September 30, 2017, and annually thereafter, the Department of Revenue shall calculate the maximum value as adjusted by the rate of inflation for the 12 months preceding September 1, rounded to the nearest 5 cents. In calculating the adjusted maximum value, the department shall multiply the previous maximum value by one plus the percentage change in the Consumer Price Index for All Urban Consumers, U.S. City Average, All Items, not seasonally adjusted, or a successor index as calculated by the United States Department of Labor. Each adjusted maximum value shall take effect on the following January 1, with the initial adjusted maximum value to take effect on January 1, 2018. Beginning October 15, 2017, and annually thereafter, the department shall publish the maximum value, as adjusted, in a brochure accessible from its website relating to sales and use tax on amusement machines. If the release of the August Consumer Price Index for All Urban Consumers occurs after September 15, in any given year, the department shall publish the adjusted maximum value within 30 calendar days after the release date.

(8) Notwithstanding any other provision of law, an action to enjoin the operation of any game or machine pursuant to or for an alleged violation of this section or chapter 849 may be brought only by:

(a) The Attorney General, the state attorney for the circuit in which the game or machine is located, a federally recognized tribal government possessing sovereign powers and rights of self-governance which is a party to a compact with the state, or in the case of an alleged violation of statutes that it is charged with enforcing, the Department of Agriculture and Consumer Services or the Department of Business and Professional Regulation; or

(b) A substantially affected person who is a resident of the county where the place of business operating the game or machine is located, or any substantially affected person who has a business or residence within 5 miles of the place of business operating the game or machine.

(9) In addition to other civil, administrative, and criminal sanctions, a person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A person convicted of violating this section a second time commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A person who violates this section after having been twice convicted is deemed a common offender and commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 2015-93; s. 66, ch. 2016-10.






Chapter 548 - PUGILISTIC EXHIBITIONS

548.001 - Short title.

548.001 Short title.—Sections 548.001-548.079 shall be known and may be cited as the “Joe Lang Kershaw Act.”

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429.



548.002 - Definitions.

548.002 Definitions.—As used in this chapter, the term:

(1) “Amateur” means a person who has never received nor competed for any purse or other article of value, either for the expenses of training or for participating in a match, other than a prize of $50 or less in value.

(2) “Amateur sanctioning organization” means a business entity organized for sanctioning and supervising matches involving amateurs.

(3) “Boxing” means the unarmed combat sport of fighting by striking with fists.

(4) “Commission” means the Florida State Boxing Commission.

(5) “Contest” means a boxing, kickboxing, or mixed martial arts engagement in which persons participating strive to win using strikes and blows to the head or other full-contact maneuvers.

(6) “Department” means the Department of Business and Professional Regulation.

(7) “Event” means one or more matches comprising a show.

(8) “Exhibition” means a boxing, kickboxing, or mixed martial arts engagement in which persons participating show or display their skill without necessarily striving to win using strikes and blows to the head or other full-contact maneuvers.

(9) “Face value” means the dollar value of a ticket equal to the dollar amount that a customer is required to pay or, for complimentary tickets, would have been required to pay to purchase a ticket with equivalent seating priority in order to view the event. If the ticket specifies the amount of admission charges attributable to state or federal taxes, such taxes are not included in the face value.

(10) “Full contact” means the use of strikes and blows during a match which:

(a) Are intended to break the plane of the receiving participant’s or amateur’s body;

(b) Are delivered to the head, face, neck, or body of the receiving participant or amateur; and

(c) Cause the receiving participant or amateur to move in response to the strike or blow.

(11) “Judge” means a person licensed by the commission who evaluates and scores a match using a designated scoring system.

(12) “Kickboxing” means the unarmed combat sport of fighting by striking with the fists, hands, feet, legs, or any combination thereof. The term does not include any form of ground fighting techniques.

(13) “Manager” means a person who, directly or indirectly, controls or administers the boxing, kickboxing, or mixed martial arts affairs of a participant.

(14) “Match” means a contest or exhibition.

(15) “Matchmaker” means a person who brings together professionals or arranges matches for professionals.

(16) “Mixed martial arts” means the unarmed combat sport involving the use of a combination of techniques, including, but not limited to, grappling, kicking, striking, and using techniques from different disciplines of the martial arts, including, but not limited to, boxing, kickboxing, Muay Thai, jujitsu, and wrestling.

(17) “Participant” means a professional competing in a boxing, kickboxing, or mixed martial arts match.

(18) “Physician” means a person who is approved by the commission, who has a license to practice medicine issued pursuant to chapter 458 or chapter 459, and whose license to practice medicine is unencumbered and in good standing.

(19) “Professional” means a person who has received or competed for a purse or other article of a value greater than $50, either for the expenses of training or for participating in a match.

(20) “Promoter” means a person or entity, including an officer, director, trustee, partner, or owner of a corporate promoter or promoter partnership, who produces, arranges, or stages a match involving a professional.

(21) “Purse” means the financial guarantee or other remuneration for which a professional is participating in a match and includes the professional’s share of any payment received for radio broadcasting and television, including pay-per-view or closed-circuit.

(22) “Second” or “cornerman” means a person who assists a participant in preparing for a match and between rounds, and who maintains the corner of a participant during a match.

(23) “Secretary” means the Secretary of Business and Professional Regulation.

(24) “Unarmed combat” means a form of competition in which a strike or blow is struck that may reasonably be expected to inflict injury.

History.—ss. 2, 4, ch. 84-246; s. 1, ch. 88-365; s. 4, ch. 91-429; s. 112, ch. 99-251; s. 1, ch. 2002-172; s. 2, ch. 2004-69; s. 48, ch. 2009-195; s. 1, ch. 2014-128.



548.003 - Florida State Boxing Commission.

548.003 Florida State Boxing Commission.—

(1) The Florida State Boxing Commission is created and is assigned to the Department of Business and Professional Regulation for administrative and fiscal accountability purposes only. The Florida State Boxing Commission shall consist of five members appointed by the Governor, subject to confirmation by the Senate. One member must be a physician licensed pursuant to chapter 458 or chapter 459, who must maintain an unencumbered license in good standing, and who must, at the time of her or his appointment, have practiced medicine for at least 5 years. Upon the expiration of the term of a commissioner, the Governor shall appoint a successor to serve for a 4-year term. A commissioner whose term has expired shall continue to serve on the commission until such time as a replacement is appointed. If a vacancy on the commission occurs prior to the expiration of the term, it shall be filled for the unexpired portion of the term in the same manner as the original appointment.

(2) The Florida State Boxing Commission, as created by subsection (1), shall administer the provisions of this chapter. The commission has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter and to implement each of the duties and responsibilities conferred upon the commission, including, but not limited to:

(a) Development of an ethical code of conduct for commissioners, commission staff, and commission officials.

(b) Facility and safety requirements relating to the ring, floor plan and apron seating, emergency medical equipment and services, and other equipment and services necessary for the conduct of a program of matches.

(c) Requirements regarding a participant’s apparel, bandages, handwraps, gloves, mouthpiece, and appearance during a match.

(d) Requirements relating to a manager’s participation, presence, and conduct during a match.

(e) Duties and responsibilities of all licensees under this chapter.

(f) Procedures for hearings and resolution of disputes.

(g) Qualifications for appointment of referees and judges.

(h) Qualifications for and appointment of chief inspectors and inspectors and duties and responsibilities of chief inspectors and inspectors with respect to oversight and coordination of activities for each program of matches regulated under this chapter.

(i) Designation and duties of a knockdown timekeeper.

(j) Setting fee and reimbursement schedules for referees and other officials appointed by the commission or the representative of the commission.

(k) Establishment of criteria for approval, disapproval, suspension of approval, and revocation of approval of amateur sanctioning organizations for amateur boxing, kickboxing, and mixed martial arts held in this state, including, but not limited to, the health and safety standards the organizations use before, during, and after the matches to ensure the health, safety, and well-being of the amateurs participating in the matches, including the qualifications and numbers of health care personnel required to be present, the qualifications required for referees, and other requirements relating to the health, safety, and well-being of the amateurs participating in the matches. The commission may adopt by rule, or incorporate by reference into rule, the health and safety standards of USA Boxing as the minimum health and safety standards for an amateur boxing sanctioning organization, the health and safety standards of the International Sport Kickboxing Association as the minimum health and safety standards for an amateur kickboxing sanctioning organization, and the minimum health and safety standards for an amateur mixed martial arts sanctioning organization. The commission shall review its rules for necessary revision at least every 2 years and may adopt by rule, or incorporate by reference into rule, the then-existing current health and safety standards of USA Boxing and the International Sport Kickboxing Association. The commission may adopt emergency rules to administer this paragraph.

(3) The commission shall maintain an office in Tallahassee. At the first meeting of the commission after June 1 of each year, the commission shall select a chair and a vice chair from among its membership. Three members shall constitute a quorum and the concurrence of at least three members is necessary for official commission action.

(4) Three consecutive unexcused absences or absences constituting 50 percent or more of the commission’s meetings within any 12-month period shall cause the commission membership of the member in question to become void, and the position shall be considered vacant. The commission shall, by rule, define unexcused absences.

(5) Each commission member shall be accountable to the Governor for the proper performance of duties as a member of the commission. The Governor shall cause to be investigated any complaint or unfavorable report received by the Governor or the department concerning an action of the commission or any member and shall take appropriate action thereon. The Governor may remove from office any member for malfeasance, unethical conduct, misfeasance, neglect of duty, incompetence, permanent inability to perform official duties, or pleading guilty or nolo contendere to or being found guilty of a felony.

(6) Each member of the commission shall be compensated at the rate of $50 for each day she or he attends a commission meeting and shall be reimbursed for other expenses as provided in s. 112.061.

(7) The commission shall be authorized to join and participate in the activities of the Association of Boxing Commissions (ABC).

(8) The department shall provide all legal and investigative services necessary to implement this chapter. The department may adopt rules as provided in ss. 120.536(1) and 120.54 to carry out its duties under this chapter.

History.—ss. 1, 2, 4, ch. 84-246; s. 1, ch. 85-21; s. 4, ch. 91-429; s. 205, ch. 94-218; s. 762, ch. 97-103; s. 183, ch. 98-200; s. 113, ch. 99-251; s. 2, ch. 2002-172; s. 3, ch. 2004-69; s. 49, ch. 2009-195.



548.004 - Executive director; duties, compensation, administrative support.

548.004 Executive director; duties, compensation, administrative support.—

(1) The department shall employ an executive director with the approval of the commission. The executive director shall serve at the pleasure of the secretary. The executive director or the executive director’s designee shall perform the duties specified by the commission, including conducting the functions of the commission office; appointing event and commission officials; approving licenses, permits, and matches; and performing any other duties as the department or commission deems necessary to fulfill the duties of the position. The executive director may issue subpoenas and administer oaths to witnesses, permitholders, record custodians, and licensees.

(2) The department shall provide assistance in budget development and budget submission for state funding requests. The department shall submit an annual balanced legislative budget for the commission which is based upon anticipated revenue. The department shall provide technical assistance and administrative support, if requested or determined necessary, to the commission and its executive director on issues relating to personnel, contracting, property management, or other issues identified as important to performing the duties of this chapter and to protecting the interests of the state.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429; s. 114, ch. 99-251; s. 53, ch. 2000-154; s. 2, ch. 2014-128.



548.005 - Oversight of the commission; long-range policy planning; plans, reports, and recommendations.

548.005 Oversight of the commission; long-range policy planning; plans, reports, and recommendations.—

(1) The department shall exercise oversight of the activities of the commission to the extent necessary to facilitate the requirements of this section.

(2) To facilitate efficient and cost-effective regulation, the commission and the department, where appropriate, shall develop and implement a long-range policy planning and monitoring process to include recommendations specific to the commission. Included in the plan shall be specific recommendations regarding performance standards and measurable outcomes for the commission. Such process shall include estimates of revenues, expenditures, cash balances, and performance statistics for the commission. The period covered shall not be less than 5 years. The commission, with assistance from the department, shall develop the long-range plan which must be approved by the Governor. The department shall monitor compliance with the approved long-range plan and shall assist the commission in annually updating the plan for approval by the Governor. The department shall provide concise management reports to the commission and the Governor quarterly. As part of the review process, the department shall evaluate:

(a) Whether the commission is operating efficiently and effectively and if there is need for assistance to help the commission in ensuring cost-effective regulation.

(b) How and why pugilistic exhibitions and contests are regulated.

(c) Whether there is a need to continue regulation, and to what degree.

(d) Whether or not licensee and consumer protection is adequate, and how it can be improved.

(e) Whether unlicensed activity is adequately enforced.

Such plans should include conclusions and recommendations on these and other issues as appropriate. Such plans shall be provided to the Governor and the Legislature by November 1 of each year.

History.—s. 115, ch. 99-251.



548.006 - Power of commission to control professional and amateur boxing, kickboxing, and mixed martial arts matches; certification of competitiveness of professional mixed martial arts and kickboxing matches.

548.006 Power of commission to control professional and amateur boxing, kickboxing, and mixed martial arts matches; certification of competitiveness of professional mixed martial arts and kickboxing matches.—

(1) The commission has exclusive jurisdiction over every boxing, kickboxing, and mixed martial arts match held within the state which involves a professional.

(2) As to professional mixed martial arts and kickboxing, until a central repository of match records for each exists and is approved by the commission, the matchmaker shall certify as to the competitiveness of each match.

(3) The commission has exclusive jurisdiction over approval, disapproval, suspension of approval, and revocation of approval of all amateur sanctioning organizations for amateur boxing, kickboxing, and mixed martial arts matches held in this state.

(4) Professional and amateur matches shall be held in accordance with this chapter and the rules adopted by the commission.

History.—ss. 2, 4, ch. 84-246; s. 2, ch. 88-365; s. 4, ch. 91-429; s. 116, ch. 99-251; s. 3, ch. 2002-172; s. 4, ch. 2004-69; s. 3, ch. 2014-128.



548.0065 - Amateur matches; sanctioning and supervision; health and safety standards; compliance checks; continuation, suspension, and revocation of sanctioning approval.

548.0065 Amateur matches; sanctioning and supervision; health and safety standards; compliance checks; continuation, suspension, and revocation of sanctioning approval.—

(1) No match involving amateurs which utilizes, but is not necessarily limited to, strikes or blows to the head may be held in this state unless it is sanctioned and supervised by an amateur sanctioning organization approved by the commission. An approved amateur sanctioning organization may only sanction and supervise the contests or exhibitions in the particular sport or sports for which it has expertise and for which it is approved by the commission.

(2) The commission may not approve any amateur sanctioning organization unless it has adopted and agreed to enforce a defined set of standards that applies to all matches which will adequately protect the health and safety of the amateurs participating in the matches and the public and can adequately demonstrate to the satisfaction of the commission that the principals of the organization have sufficient background, training, and experience in sanctioning and supervising matches for which the organization is approved.

(3) Periodic compliance checks may be performed by a representative of the commission designated by the executive director in order to ensure enforcement of approved health and safety standards and supervision of matches by the approved amateur sanctioning organization.

(4) Any member of the commission or the executive director of the commission may suspend the approval of an amateur sanctioning organization for failure to supervise amateur matches or to enforce the approved health and safety standards required under this chapter, provided that the suspension complies with the procedures for summary suspensions in s. 120.60(6). At any amateur boxing, kickboxing, or mixed martial arts contest, any member of the commission or a representative of the commission may immediately suspend one or more matches in an event whenever it appears that the match or matches violate the health and safety standards established by rule as required by this chapter. A law enforcement officer may assist any member of the commission or a representative of the commission to enforce an order to stop a contest if called upon to do so by a member of the commission or a representative of the commission.

(5) The commission shall review its approval of the amateur sanctioning organization at least biennially, or sooner if determined necessary based upon the periodic compliance checks or complaints to the commission, to determine continuation of approval. The commission may continue approval or may suspend or revoke approval based upon compliance of the organization with the approved sanctioning standards and its ability to supervise matches in the state.

History.—s. 5, ch. 2004-69; s. 41, ch. 2008-240.



548.007 - Exemptions.

548.007 Exemptions.—This chapter does not apply to any of the following:

(1) A match that does not allow full contact if the match is limited to amateur participants.

(2) A match conducted or sponsored by a company or detachment of the Florida National Guard or the United States Armed Forces, if the match is limited to amateurs who are members of a company or detachment of the Florida National Guard or the United States Armed Forces.

(3) A match conducted or sponsored by the Fraternal Order of Police, if the match is limited to amateurs and is held in conjunction with a charitable event.

(4) A match conducted by or between public postsecondary educational institutions or public K-12 schools, as described in s. 1000.04, if the match is limited to amateurs who are members of a school-sponsored club or team.

(5) A match conducted by the International Olympic Committee, the International Paralympic Committee, the Special Olympics, or the Junior Olympics, if the match is limited to amateurs who are competing in or attempting to qualify for the Olympics, Paralympics, Special Olympics, or Junior Olympics.

(6) A professional or amateur martial arts activity. As used in this subsection, the term “martial arts” means one of the traditional forms of self-defense or unarmed combat involving the use of physical skill and coordination, including, but not limited to, karate, aikido, judo, and kung fu. The term does not include mixed martial arts.

History.—ss. 2, 4, ch. 84-246; s. 3, ch. 88-365; s. 4, ch. 91-429; s. 117, ch. 99-251; s. 7, ch. 2004-69; s. 1, ch. 2008-209; s. 19, ch. 2012-72; s. 4, ch. 2014-128.



548.008 - Prohibited competitions.

548.008 Prohibited competitions.—

(1) No match involving amateurs which utilizes, but is not necessarily limited to, strikes or blows to the head may be held in this state unless it is sanctioned and supervised by an amateur sanctioning organization approved by the commission as required by this chapter.

(2) No professional match may be held in this state unless it meets the requirements for holding the match as provided in this chapter and the rules adopted by the commission.

(3)(a) Any person participating in a match prohibited under this section, knowing the match to be prohibited, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person holding, promoting, or sponsoring a match prohibited under this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 4, 18, ch. 88-365; s. 135, ch. 91-224; s. 4, ch. 91-429; s. 118, ch. 99-251; s. 4, ch. 2002-172; s. 6, ch. 2004-69; s. 42, ch. 2008-240.



548.011 - Power of commission to issue, withhold, suspend, or revoke licenses and permits.

548.011 Power of commission to issue, withhold, suspend, or revoke licenses and permits.—The commission has exclusive jurisdiction to issue, withhold, suspend, or revoke any license or permit provided for in this chapter.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429.



548.012 - Promoter’s license.

548.012 Promoter’s license.—

(1) A promoter may not, directly or indirectly, promote any match involving a professional, unless the promoter has been issued a license therefor by the commission.

(2) A violation of this section is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 2, 4, ch. 84-246; s. 136, ch. 91-224; s. 4, ch. 91-429.



548.014 - Promoters; bonds or other security.

548.014 Promoters; bonds or other security.—

(1)(a) Before a license is issued or renewed to a promoter and before a permit is issued to a promoter, she or he must file a surety bond with the commission in a reasonable amount determined by the commission of at least $15,000.

(b) All bonds must be upon forms approved and supplied by the commission.

(c) The sufficiency of any surety is subject to approval of the commission.

(d) The surety bond must be conditioned upon the faithful performance by the promoter of her or his obligations under this chapter and upon the fulfillment of her or his contracts with any other licensees under this chapter. However, the aggregate annual liability of the surety for all obligations and fees may not exceed the amount of the bond.

(2) In lieu of a surety bond, the promoter may deposit with the commission cash or a certified check, in an equivalent amount and subject to the same conditions as the bond. Such security may not be returned to the promoter until 1 year after the date it was deposited with the commission unless a surety bond is substituted for it. If no claim against the deposit is outstanding, it shall be returned to the depositor 1 year after the date it was deposited.

(3) Recovery may be made against any bond, cash, or other security in the same manner as penalties are recoverable at law.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429; s. 763, ch. 97-103; s. 119, ch. 99-251; s. 6, ch. 2014-128.



548.017 - Participants, managers, and other persons required to have licenses.

548.017 Participants, managers, and other persons required to have licenses.—

(1) A participant, manager, trainer, second, timekeeper, referee, judge, announcer, physician, matchmaker, or promoter must be licensed before directly or indirectly acting in such capacity in connection with any match involving a participant. A physician approved by the commission must be licensed pursuant to chapter 458 or chapter 459, must maintain an unencumbered license in good standing, and must demonstrate satisfactory medical training or experience in boxing, or a combination of both, to the executive director before working as the ringside physician.

(2) A violation of this section is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 2, 4, ch. 84-246; s. 5, ch. 88-365; s. 138, ch. 91-224; s. 4, ch. 91-429; s. 6, ch. 2002-172; s. 8, ch. 2014-128.



548.021 - Applications for licenses and permits.

548.021 Applications for licenses and permits.—

(1) An application for a license or a permit must:

(a) Be in writing on a form supplied by the commission which shall contain the applicant’s social security number.

(b) Be verified by the applicant.

(c) Be complete and have attached to the application any photographs and other exhibits required.

(2) Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each party is required to provide his or her social security number in accordance with this section. Disclosure of social security numbers obtained through this requirement shall be limited to the purpose of administration of the Title IV-D program for child support enforcement.

(3) Any person who seeks to obtain a license by knowingly making false or fraudulent representations in any application or who otherwise knowingly makes false statements concerning her or his medical history, boxing, kickboxing, or mixed martial arts records, or other personal information commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429; s. 65, ch. 97-170; s. 7, ch. 2002-172.



548.022 - Oral examinations.

548.022 Oral examinations.—The commission may require any applicant or any officer, director, employee, or stockholder of a corporate applicant, before taking action on her or his application, to appear before the commission for an oral examination, under oath, as to her or his qualifications.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429; s. 764, ch. 97-103.



548.024 - Background investigation of applicants for licensure.

548.024 Background investigation of applicants for licensure.—If the commission requires a background criminal history investigation of any applicant, it shall require the applicant to submit to the department fingerprints for this purpose. The fingerprints shall be forwarded to the Division of Criminal Justice Information Systems within the Department of Law Enforcement and the Federal Bureau of Investigation for processing to determine whether the applicant has a criminal history record. The information obtained by the processing of the fingerprints by the Department of Law Enforcement and the Federal Bureau of Investigation shall be sent to the department to determine whether the applicant is statutorily qualified for licensure.

History.—s. 8, ch. 2002-172; s. 79, ch. 2013-18; s. 51, ch. 2013-116.



548.025 - License fees.

548.025 License fees.—The commission shall set license fees as follows:

(1) Promoter, matchmaker—not to exceed $500.

(2) Any other license—not to exceed $100.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429; s. 120, ch. 99-251.



548.026 - Duration of license.

548.026 Duration of license.—Each license shall expire on December 31 next following the date on which it was issued.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429.



548.028 - Refusal to issue license.

548.028 Refusal to issue license.—The commission shall not issue a license to:

(1) Any person or business entity that has been convicted of any act, or that has a trustee, partner, officer, director, or owner that has been convicted of any act, that would constitute a violation of this chapter or would constitute any of the grounds set forth in this chapter for suspension or revocation of a license or against whom such charges are pending before any regulatory body; or

(2) Any person or business entity that has been named in any information or indictment, or that has a trustee, partner, officer, director, or owner that has been named in an information or indictment, for any act that would constitute a violation of this chapter or a ground for suspension or revocation of a license.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429; s. 9, ch. 2002-172.



548.032 - Permit for program of matches.

548.032 Permit for program of matches.—In addition to a promoter’s license, a promoter must procure a permit for each program of matches before presenting that program. Each application for a permit shall specify the location and time of the program.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429.



548.033 - Local prohibiting ordinance.

548.033 Local prohibiting ordinance.—A permit may not be issued for a match to be held within any political subdivision of this state that has adopted a local ordinance or resolution prohibiting such matches.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429.



548.035 - Permit fees.

548.035 Permit fees.—The commission shall set permit fees for professional matches at $1,800 per event. For purposes of this section, an “event” is one or more matches comprising a show.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429; s. 10, ch. 2002-172; s. 1, ch. 2008-136.



548.037 - Admissions not to exceed seating capacity.

548.037 Admissions not to exceed seating capacity.—It is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for any promoter to sell or cause to be sold more tickets of admission for any match than can be accommodated by the seating capacity of the premises where the match is to be held.

History.—ss. 2, 4, ch. 84-246; s. 139, ch. 91-224; s. 4, ch. 91-429.



548.041 - Age, condition, and suspension of participants.

548.041 Age, condition, and suspension of participants.—

(1) A person may not be licensed as a participant, and the license of a participant shall be suspended or revoked, if such person:

(a) Is under the age of 18;

(b) Has participated in a match in this state which was not sanctioned by the commission or by a Native American commission properly constituted under federal law;

(c) Does not meet certain health and medical examination conditions as required by rule of the commission;

(d) Has not competed in a minimum number of amateur boxing events as determined by commission rule prior to licensure; or

(e) Has not participated in a minimum number of amateur mixed martial arts events as determined by commission rule prior to licensure.

(2)(a) A participant losing by knockout as a result of being counted out in any jurisdiction shall be automatically suspended for a period of time as determined by the attending physician or commission representative, or 60 calendar days after the date of the knockout, whichever is longer. A participant shall not engage in any match, contact exhibition, or contact sparring for training purposes during the suspension period. After the suspension period and before engaging in any match, contact exhibition, or contact sparring for training purposes, the participant shall be examined by a physician. The participant shall advise the physician of the previous knockout or technical draw and shall provide medical records or his or her permission for the physician to consult with the physician who was the treating physician at the time of the previous knockout or technical draw. The results of this examination shall be filed with the commission before any further matches are approved for the participant.

(b) A participant losing by technical knockout, technical draw, or disqualification shall be automatically suspended for a period of time to be determined by the physician or commission representative, or 30 calendar days after the date of the technical knockout, technical draw, or disqualification, whichever is longer. A participant shall not engage in any match, contact exhibition, or contact sparring for training purposes during the suspension period without the approval of the physician. After the suspension period and before engaging in any match, contact exhibition, or contact sparring for training purposes, the participant shall be examined by a physician. The participant shall advise the physician of the previous knockout or technical draw and shall provide medical records or his or her permission for the physician to consult with the physician who was the treating physician at the time of the previous knockout or technical draw. The results of this examination shall be filed with the commission before any further matches are approved for the participant. In the case of a disqualification, the commission representative shall determine whether a medical clearance shall be required following suspension.

(c) Any participant who has been suspended by any state as a result of a recent knockout or series of consecutive losses, an injury, requirement for a medical procedure, physician denial of certification, failure of a drug test, the use of aliases, or the falsifying or attempting to falsify official identification cards or documents shall not be permitted to participate in this state until such time as the state in which the participant is suspended removes his or her name from the suspension list or until the requirements of such suspension have been fulfilled and proof of such has been provided to this state. If a participant has been suspended in another state for any reason other than those stated in this paragraph, the participant may be permitted to participate if the state in which the participant is suspended is notified and consulted with by this state before the granting of approval to participate or the participant appeals to the Association of Boxing Commissions and the association determines that the suspension of such participant was without sufficient grounds, for an improper purpose, or not related to the health and safety of the participant.

(d) Any participant who fails to appear at a match or fails to appear at a match at the designated time for which the participant or the participant’s manager has contracted and does not provide a valid reason or, in the case of physical disability, furnish a physician’s certificate shall be suspended for a period to be determined by the commission or shall be fined, or both, as determined by the commission.

(e) The license of any participant shall be revoked and shall not be reinstated if such participant intentionally strikes, strikes at, touches in any way, or threatens to touch in any way any official.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429; s. 121, ch. 99-251; s. 11, ch. 2002-172; s. 43, ch. 2008-240.



548.042 - Participation under fictitious name.

548.042 Participation under fictitious name.—A person may not participate under a fictitious or assumed name in any match unless she or he has registered the name with the commission.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429; s. 765, ch. 97-103; s. 122, ch. 99-251.



548.043 - Weights and classes, limitations; gloves.

548.043 Weights and classes, limitations; gloves.—

(1) The commission shall establish classes of participants based upon weights.

(2) The commission shall establish by rule the acceptable difference in weight between participants; however, the maximum difference in weight in boxing matches shall not exceed 12 pounds, except matches in the cruiserweight and heavyweight classes and exhibitions held solely for training purposes.

(3) The commission shall establish by rule the appropriate weight of gloves to be used in each boxing match; however, all participants in boxing matches shall wear gloves weighing not less than 8 ounces each and participants in mixed martial arts matches shall wear gloves weighing 4 to 8 ounces each. Participants shall wear such protective devices as the commission deems necessary.

(4) Participants in a match shall be weighed on the same scale at a time and place to be determined by the commission or a commission representative. The weigh-in shall be conducted in the presence of the opponent of the participant and a commission representative. If a participant fails to arrive at the weigh-in at the scheduled time and place, the opponent of the late-arriving participant will be permitted to be weighed without the late-arriving participant present. The participant who arrived at the weigh-in on time shall not lose his or her right of observing the weighing in of his or her opponent. The weigh-in shall occur no sooner than 4 p.m. on the day preceding the date of the program of matches or at such other time as designated by the commission or commission representative.

History.—ss. 2, 4, ch. 84-246; s. 6, ch. 88-365; s. 4, ch. 91-429; s. 123, ch. 99-251; s. 12, ch. 2002-172.



548.046 - Physician’s attendance at match; examinations; cancellation of match.

548.046 Physician’s attendance at match; examinations; cancellation of match.—

(1) The commission, or the commission representative, shall assign to each match at least one physician who shall observe the physical condition of the participants and advise the commissioner or commission representative in charge and the referee of the participants’ conditions before, during, and after the match. The commission shall establish a schedule of fees for the physician’s services. The physician’s fee shall be paid by the promoter of the match attended by the physician. The physician shall be considered an agent of the commission in determining the state insurance coverage and sovereign immunity protection applicability of ss. 284.31 and 768.28.

(2)(a) In addition to any other required examination, each participant shall be examined by the attending physician at the time of weigh-in. If the physician determines that a participant is physically or mentally unfit to proceed, the physician shall notify any commissioner or the commission representative who shall immediately cancel the match. The examination shall conform to rules adopted by the commission. The result of the examination shall be reported in writing signed by the physician and filed with the commission prior to completion of the weigh-in.

(b) The commission may require, by rule, each participant to present to the commission representative at the time of the weigh-in an original copy of blood test results which demonstrate whether the participant is free from any communicable disease. If required by the commission and the blood test results are not presented as required by commission rule or reveal the participant has a communicable disease, the commission representative shall immediately cancel the match. The commission may adopt, by rule, protocols and procedures for the blood tests and the cancellation of a match, a list of communicable diseases covered by this paragraph, and a time period within which the blood test must be taken prior to the match.

(3)(a) In a match that is a sanctioned championship title fight, or whenever the commission representative has reason to believe that a participant has ingested or used a prohibited drug or foreign substance, the commission representative shall request and the participant shall provide, under the supervision of the attending physician, commission representative, or inspector, a sample or samples of his or her urine taken not less than 1 hour before the commencement of the match or more than 1 hour after the conclusion of the match. No participant shall use substances or methods which could alter the integrity of the urine sample. Urine samples shall be taken in accordance with the protocol as agreed upon in writing between the commission and the laboratory used for processing the urine samples.

(b) The commission may require urine samples, as provided in paragraph (a), to be done randomly. If one participant in a match is tested randomly, the other participant in the match shall be tested also.

(c) A participant who fails or refuses to provide a urine sample immediately upon request shall be considered an immediate serious danger to the health, safety, or welfare of the public and his or her opponent. The license of a participant who fails or refuses to provide a urine sample shall immediately be suspended pursuant to s. 120.60(6), and such failure or refusal is grounds for additional disciplinary action. A participant who is adjudged the winner of a match and who subsequently refuses to or is unable to provide a urine sample forfeits the win. The decision shall be changed to a no-decision result and entered into the official record. The purse shall be redistributed as though the participant found to be in violation of this subsection had lost the match.

(d) A participant who tests positive for a prohibited substance as specified by commission rule shall be considered an immediate serious danger to the health, safety, or welfare of the public and his or her opponent. The license of a participant who tests positive for a prohibited substance shall immediately be suspended pursuant to s. 120.60(6), and the positive test result is grounds for additional disciplinary action.

(4) The attending physician or physicians shall provide medical assistance at the facility to the commission representative and medical advice to the referee during the match and shall be accorded the cooperation of all commission representatives and licensees present for the purpose of performing his or her medical duties. If, in the opinion of the attending physician, the referee has received an injury that prohibits the referee from continuing to officiate, the physician shall notify the commission representative, who shall temporarily halt the match. The injured referee shall be attended to by the physician until the referee is no longer in danger or has been transferred to the care of another qualified person. The commission representative shall then direct that the match continue under the supervision of the referee or under the supervision of another referee if the referee is unable to continue.

History.—ss. 2, 4, ch. 84-246; s. 98, ch. 85-81; s. 8, ch. 88-365; s. 4, ch. 91-429; s. 767, ch. 97-103; s. 125, ch. 99-251; s. 35, ch. 2001-89; s. 13, ch. 2002-172; s. 9, ch. 2014-128.



548.047 - Duty of licensee to disclose condition of participant.

548.047 Duty of licensee to disclose condition of participant.—A licensee shall disclose all information in her or his possession concerning any mental or physical disability, injury, illness, or incapacity of a participant in a match, immediately after learning thereof, to the commission, the deputy in charge, the attending physician, or the referee.

History.—ss. 2, 4, ch. 84-246; s. 9, ch. 88-365; s. 4, ch. 91-429; s. 768, ch. 97-103.



548.049 - Medical, surgical, and hospital insurance; life insurance.

548.049 Medical, surgical, and hospital insurance; life insurance.—

(1) The commission shall, by rule, require participants to be covered by not less than $20,000 of insurance for medical, surgical, and hospital care required as a result of injuries sustained while engaged in matches. The insured shall be the beneficiary of such policies. Any deductible associated with the insurance policy shall be paid by the promoter and shall not be paid by or charged to the participant.

(2) The commission may also require participants to be covered by not less than $20,000 of life insurance covering deaths caused by injuries received while engaged in matches.

History.—ss. 2, 4, ch. 84-246; s. 99, ch. 85-81; s. 10, ch. 88-365; s. 4, ch. 91-429; s. 14, ch. 2002-172.



548.05 - Control of contracts.

548.05 Control of contracts.—

(1) The commission shall adopt rules governing the form and content of contracts executed in this state between managers and participants. All such contracts shall be in writing and shall contain all provisions specifically worded as required by rules of the commission. Contracts that do not contain all provisions specifically worded as required by rules of the commission shall be deemed to contain such provisions. A copy of all such contracts must be filed with the commission within 7 days after execution.

(2) Each contract between a manager and a participant shall contain provisions governing its duration, division of the participant’s purses, and any minimum sum guaranteed annually to the participant by the manager. Each contract shall provide that it is automatically terminated if the license of either party is revoked by the commission or if the manager fails to renew her or his license within 30 days after its expiration date. If the license of either party is suspended, the contract is not binding upon the other party during the period of suspension.

(3) The commission may require that each contract contain language authorizing the Florida State Boxing Commission to withhold any or all of any manager’s share of a purse in the event of a contractual dispute as to entitlement to any portion of a purse. The commission may establish rules governing the manner of resolution of such dispute. In addition, if the commission deems it appropriate, the commission is hereby authorized to implead interested parties over any disputed funds into the appropriate circuit court for resolution of the dispute prior to release of all or any part of the funds.

(4) Each contract subject to this section shall contain the following clause: “This agreement is subject to the provisions of chapter 548, Florida Statutes, and to the rules of the Florida State Boxing Commission and to any future amendments of either.”

History.—ss. 2, 4, ch. 84-246; s. 11, ch. 88-365; s. 4, ch. 91-429; s. 769, ch. 97-103; s. 126, ch. 99-251; s. 15, ch. 2002-172.



548.052 - Payment of advances by promoter regulated.

548.052 Payment of advances by promoter regulated.—A promoter may not pay, lend, or give a participant an advance against her or his purse before a contest, except with the prior written permission of the commission, the executive director, or the executive director’s designee; and, if permitted, such advance may be made only for expenses for transportation and maintenance in preparation for a contest.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429; s. 770, ch. 97-103; s. 16, ch. 2002-172; s. 10, ch. 2014-128.



548.053 - Distribution of purses to participants; statements.

548.053 Distribution of purses to participants; statements.—

(1) Unless otherwise directed by a representative of the commission, all purses shall be distributed by the promoter no later than 24 hours after the match. A written statement showing the distribution of the purse, including each item of receipt and each expenditure or deduction, shall be furnished to the participant and her or his manager, together with the participant’s share of the purse. The promoter shall retain a copy of the statement, certified by her or him to be correct, with receipted vouchers for all expenditures and deductions, for a period to be designated by the commission, which copy shall be provided to the commission upon demand.

(2) Unless otherwise directed by a representative of the commission, a manager shall furnish to the participant she or he manages a statement of distribution, together with the participant’s share of the purse, no later than 24 hours after the manager receives the purse and statement from the promoter. The manager shall retain a copy of the statement, certified by her or him to be correct, with receipted vouchers for all expenditures and deductions, for a period to be designated by the commission, which copy shall be provided to the commission upon demand.

History.—ss. 2, 4, ch. 84-246; s. 12, ch. 88-365; s. 4, ch. 91-429; s. 771, ch. 97-103; s. 127, ch. 99-251.



548.054 - Withholding of purses; hearing; disposition of withheld purse forfeiture.

548.054 Withholding of purses; hearing; disposition of withheld purse forfeiture.—

(1) A member of the commission, the commission representative, or the referee may order a promoter to surrender to the commission any purse or other funds payable to a participant, or to withhold the share of any manager, if it appears that:

(a) The participant is not competing honestly, or is intentionally not competing to the best of her or his ability and skill, in a match represented to be a contest; or

(b) The participant, her or his manager, or any of the participant’s seconds has violated this chapter.

(2) Any purse so withheld shall be delivered by the promoter to the commission upon demand. Within 10 days after the match, the person from whom the sum was withheld may submit a petition for a hearing to the commission pursuant to s. 120.569. Upon receipt of the petition, the commission shall hold a hearing pursuant to ss. 120.569 and 120.57. If no petition for a hearing is filed, the commission shall meet and determine the disposition of the withheld purse. If the commission finds the charges sufficient, it may declare all or part of the funds forfeited. If the commission finds the charges insufficient, it shall immediately distribute the withheld funds to the appropriate persons.

(3) If a contestant’s purse is forfeited, the commission may include any payments or advances as part of the forfeiture, and if the contestant does not forward such amount to the commission, such payments and advances may be recovered in the same manner as a debt due the state.

History.—ss. 2, 4, ch. 84-246; s. 13, ch. 88-365; s. 4, ch. 91-429; s. 772, ch. 97-103; s. 128, ch. 99-251; s. 11, ch. 2014-128.



548.056 - Prohibited financial interests in participant; penalties.

548.056 Prohibited financial interests in participant; penalties.—

(1) A member of the commission; an employee of the commission; a referee or judge licensed by the commission; or an attending physician may not have any direct or indirect financial or pecuniary interest in any participant.

(2)(a) A manager, trainer, or second of any participant shall not have any direct or indirect financial or pecuniary interest in the opponent in any contest in which her or his own participant participates.

(b) A participant shall not have any direct or indirect financial or pecuniary interest in her or his opponent in any contest.

(3) A violation of this section is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 2, 4, ch. 84-246; s. 14, ch. 88-365; s. 4, ch. 91-429; s. 773, ch. 97-103; s. 8, ch. 2004-69.



548.057 - Attendance of referee and judges at match; scoring; seconds.

548.057 Attendance of referee and judges at match; scoring; seconds.—

(1) At each boxing match involving a participant, except at an exhibition held solely for training purposes, at the expense of the promoter, a referee designated by the commission shall direct and control the match.

(2) At each contest, at the expense of the promoters, three judges appointed by the executive director as delegated by the commission shall attend and shall render their individual decisions in writing on scorecards supplied by the commission. Each judge shall have one vote, and a majority of the votes cast shall determine the winner.

(3) The commission shall ensure that all referees, judges, and other officials are Florida-licensed officials qualified pursuant to rules of the commission and that no sanctioning organization or promoter has been permitted to influence the appointment of any officials, and shall prescribe the methods of scoring.

(4) Before the start of any match, the referee shall obtain the name of each participant’s chief second. The chief second shall be responsible for the conduct of her or his assistants during the match.

(5) For matches other than boxing, the commission shall establish such standards and requirements for referees as are deemed necessary.

(6) No judge licensed in this state shall act as a judge at any match in a state, territory, commonwealth, or Native American Reservation that is not regulated by a state boxing commission unless the match is supervised by a state boxing commission or a Native American commission properly constituted under federal law.

(7) No judge shall also serve as a supervisor or on the ratings committee or recommend boxers to the ratings committee for a sanctioning body.

(8) Any person whose application for a judge’s license has been denied shall not be permitted to reapply for a judge’s license for a period of 6 months. Any person whose application for a judge’s license has been denied on three occasions shall not be permitted to reapply.

(9) The number of judges shall be assigned in accordance with rules of the commission. The number of unofficial judges at each event shall be limited to three by the commission.

(10) The judges shall be located in seats designated for them by the commission representative.

(11) If sufficient judges are not available, a referee shall be selected to act as a judge for that specific program of matches.

History.—ss. 2, 4, ch. 84-246; s. 2, ch. 85-21; s. 15, ch. 88-365; s. 4, ch. 91-429; s. 774, ch. 97-103; s. 129, ch. 99-251; s. 17, ch. 2002-172.



548.058 - Sham or collusive contest prohibited.

548.058 Sham or collusive contest prohibited.—

(1) No person shall knowingly conduct, participate in, or be connected with a match which is represented to be a contest if one or both of the participants does not use her or his best efforts and skill or does not strive earnestly to win; if the result thereof has been prearranged; or if either participant does not use, or is prevented from using, her or his best efforts and skill as a result of coercion, bribery, duress, threats, reward or promise thereof, physical incapacity or disability, suggestion or agreement, or any other improper or unlawful means.

(2) If a licensee has knowledge of an act prohibited by subsection (1), the licensee shall immediately report such knowledge to the commission. The report shall be in writing or, if oral, shall be immediately reduced to writing and shall contain all of licensee’s reasons for the conclusions set forth in her or his report.

(3) A violation of this section is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 2, 4, ch. 84-246; s. 140, ch. 91-224; s. 4, ch. 91-429; s. 775, ch. 97-103.



548.06 - Payments to state; exemptions; audit of records.

548.06 Payments to state; exemptions; audit of records.—

(1) Except as provided in subsection (5), a promoter holding a match shall, within 72 hours after the match, file with the commission a written report that includes the number of tickets sold, the amount of gross receipts, and any other facts the commission may require. For the purposes of this chapter, gross receipts include each of the following:

(a) The gross price charged for the sale or lease of broadcasting, television, and pay-per-view rights of any match occurring within the state without any deductions for commissions, brokerage fees, distribution fees, advertising, or other expenses or charges.

(b) The face value of all tickets sold and complimentary tickets issued, provided, or given, not including complimentary tickets issued, provided, or given in accordance with subsections (2) and (3).

(c) The face value of any seat or seating issued, provided, or given in exchange for advertising, sponsorships, or anything of value to the promotion of an event.

(2) A promoter may issue complimentary tickets for up to 5 percent of the seats in the house designated for use in the event, equally distributed among the price categories for which complimentary tickets are issued, without including the face value of such tickets in the calculation of gross receipts.

(3)(a) A promoter may, with written authorization from the commission, the executive director, or the executive director’s designee, issue, provide, or give additional complimentary tickets in an amount greater than 5 percent of the seats in the house designated for use in the event without including the face value of such tickets in the calculation of gross receipts.

(b) The commission, the executive director, or the executive director’s designee may provide authorization for additional complimentary tickets that are issued, provided, or given to:

1. Reserve or active duty members of the United States Armed Forces or the Florida National Guard.

2. Veterans, as defined in s. 1.01(14), even if the veteran is not eligible to receive benefits as a wartime veteran.

3. Not-for-profit organizations exempt from federal income tax under s. 501(c)(3) of the Internal Revenue Code.

(c) A promoter seeking authorization to issue, provide, or give additional complimentary tickets in an amount greater than 5 percent of the seats in the house designated for use in the event in accordance with this subsection shall submit an application on a form adopted by the commission. The application must include, at a minimum, the date, time, and location of the event; the number of additional complimentary tickets for which the promoter is seeking authorization from the commission; the percentage of tickets issued for the seats in the house designated for use in the event for which the promoter is seeking authorization from the commission; and the persons or entities that will receive the additional complimentary tickets.

(d) The commission, the executive director, or the executive director’s designee shall approve or deny the application and shall provide the promoter a written explanation for each approval or denial. The commission, the executive director, or the executive director’s designee may set limitations on an approval and may approve all or a portion of the additional complimentary tickets for which the promoter has sought authorization. The commission, the executive director, or the executive director’s designee shall provide the promoter a written explanation of any limitation placed on an approval. The denial or approval with limitations of an application by the commission, the executive director, or the executive director’s designee is not final agency action and may not be appealed.

(e) A promoter who receives authorization to issue, provide, or give complimentary tickets in an amount greater than 5 percent of the seats in the house designated for use in the event in accordance with this subsection shall maintain documentation showing that the authorized additional complimentary tickets were issued, provided, or given to individuals or entities eligible for such tickets under paragraph (b). These documents are subject to an audit of the promoter’s books and records pursuant to subsection (8).

(f) The commission may not include the face value of complimentary tickets authorized under this subsection as part of the total gross receipts from admission fees.

(g) The promoter may issue, provide, or give complimentary tickets in an amount greater than 5 percent of the seats in the house designated for use in the event without obtaining written authorization in accordance with this subsection if the promoter includes the face value of such tickets in the calculation of gross receipts.

(h) The promoter remains responsible for complying with reporting and taxation requirements related to gross receipts as provided in this section. However, complimentary tickets issued, given, or provided under subsection (2) or as authorized by the commission are exempt from such reporting and taxation requirements.

(4) A written report required to be filed with the commission under this section must be postmarked within 72 hours after the conclusion of the match, and an additional 5 days is allowed for mailing.

(5) Each written report must be accompanied by a tax payment in the amount of 5 percent of the total gross receipts exclusive of any federal taxes, except that the tax payment derived from the gross price charged for the sale or lease of broadcasting, television, and pay-per-view rights of an event occurring within the state may not exceed $40,000 for a single event. A promoter who remits the maximum tax amount of $40,000 for the sale or lease of broadcasting, television, or pay-per-view rights of an event occurring within the state and who submits a form provided by the commission indicating that he or she has paid the maximum tax amount is not required to provide any further information with regard to the sale or lease of broadcasting, television, or pay-per-view rights. However, the promoter remains responsible for complying with reporting and taxation requirements related to other gross receipts as provided in this chapter.

(6)(a) A promoter who willfully makes a false and fraudulent report under this section commits perjury and, upon conviction, is subject to punishment as provided by law. Such penalty is in addition to any other penalties imposed under this chapter.

(b) A promoter who willfully fails, neglects, or refuses to make a report or to pay the taxes as prescribed or who refuses to allow the commission to examine the books, papers, and records of a promotion commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(7) A promoter shall retain a copy of the following records for 1 year and provide a copy of such records to the commission upon request:

(a) Records necessary to support each report submitted to the commission, including a copy of each report filed with the commission.

(b) A copy of each independently prepared ticket manifest.

(c) Documentation required to be maintained under paragraph (3)(e) verifying that additional complimentary tickets authorized by the commission, the executive director, or the executive director’s designee were issued, provided, or given to eligible individuals or entities.

(8) Compliance with this section is subject to verification by department or commission audit. The commission may, upon reasonable notice to the promoter, audit a promoter’s books and records relating to the promoter’s operations under this chapter.

(9) The commission shall adopt rules establishing a procedure for auditing a promoter’s records and resolving any inconsistencies revealed by an audit and shall adopt a rule imposing a late fee in the event of taxes owed.

History.—ss. 2, 4, ch. 84-246; s. 3, ch. 85-21; s. 141, ch. 91-224; s. 4, ch. 91-429; s. 18, ch. 2002-172; s. 12, ch. 2014-128.



548.062 - Public records exemption.

548.062 Public records exemption.—

(1) As used in this section, the term “proprietary confidential business information” means information that:

(a) Is owned or controlled by the promoter;

(b) The promoter intends to be and treats as private;

(c) If disclosed, would cause harm to the promoter or its business operations;

(d) Has not been disclosed, except for any disclosure pursuant to a statutory provision, an order of a court or administrative body, or a private agreement that provides that the information not be released to the public; and

(e) Concerns any of the following:

1. The number of ticket sales for a match;

2. The amount of gross receipts after a match;

3. A trade secret, as defined in s. 688.002;

4. Business plans;

5. Internal auditing controls and reports of internal auditors; or

6. Reports of external auditors.

(2) Proprietary confidential business information provided by a promoter to the commission or obtained by the commission through an audit of the promoter’s books and records pursuant to s. 548.06 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Information made confidential and exempt by this subsection may be disclosed to another governmental entity in the performance of its duties and responsibilities.

(3) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2014-129; s. 1, ch. 2016-21.



548.064 - Destruction of ticket or ticket stub.

548.064 Destruction of ticket or ticket stub.—It is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for any promoter or person associated with or employed by any promoter to destroy any ticket to a match or any ticket stub, whether sold or unsold, within 6 months after the date of the match, except upon prior written authorization of the commission.

History.—ss. 2, 4, ch. 84-246; s. 142, ch. 91-224; s. 4, ch. 91-429.



548.066 - Ticket refunds.

548.066 Ticket refunds.—

(1) Upon the postponement, substitution of either participant, or cancellation of the main event or the entire program of matches, the promoter shall refund the full purchase price of a ticket to each person presenting a ticket for a refund within 30 days after the scheduled date of the event. Within 10 days after the expiration of the 30-day period, the promoter shall pay all unclaimed ticket receipts to the commission. The commission shall hold the funds for 1 year and make refunds during such time to any person presenting a ticket for a refund. Thereafter, the commission shall pay all remaining moneys from the ticket sale to the Chief Financial Officer for deposit into the General Revenue Fund.

(2) For failure to comply with this section, the commission may declare a promoter’s bond or other security forfeited, suspend or revoke the license of a promoter, and impose any other penalty provided.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429; s. 650, ch. 2003-261; s. 13, ch. 2014-128.



548.069 - Age of spectators.

548.069 Age of spectators.—A person under 16 years of age may not attend a match unless such person is accompanied by an adult or unless the exhibition is of amateur status.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429.



548.07 - Suspension of license or permit by commissioner; hearing.

548.07 Suspension of license or permit by commissioner; hearing.—

(1) The commission, the executive director, or the executive director’s designee may issue an emergency suspension order pursuant to s. 120.60(6) suspending the license of a person or entity licensed under this chapter who poses an immediate, serious danger to the health, safety, and welfare of the public or the participants in a match.

(2) The department’s Office of General Counsel shall review the grounds for each emergency suspension order issued and, if sufficient, shall file an administrative complaint against the licensee within 21 days after the issuance of the emergency suspension order.

(3) After service of the administrative complaint pursuant to the procedure provided in s. 455.275, the disciplinary process shall proceed pursuant to chapter 120.

History.—ss. 2, 4, ch. 84-246; s. 16, ch. 88-365; s. 4, ch. 91-429; s. 776, ch. 97-103; s. 14, ch. 2014-128.



548.071 - Suspension or revocation of license or permit by commission.

548.071 Suspension or revocation of license or permit by commission.—The commission may suspend or revoke a license or permit if the commission finds that the licensee or permittee:

(1) Is guilty of violating this chapter or the rules of the commission.

(2) Has committed fraud or deceit in securing any license or permit.

(3) Has been convicted of, has pleaded guilty to, has entered a plea of nolo contendere to, or has been found guilty of a crime involving moral turpitude in any jurisdiction within 10 years preceding the suspension or revocation.

(4) Is guilty of unprofessional or unethical conduct.

(5) Has made a misstatement of a material fact, fraudulently concealed a material fact, or induced or aided another person in misstating or concealing any material fact in any application or other proceeding under this chapter.

(6) Has failed to account for or pay over moneys belonging to others which have come into her or his possession in connection with a match.

(7) Has failed to furnish to the proper party a copy of any contract or statement required by this chapter or has breached such a contract.

(8) Has paid or agreed to pay any money or article of value to any licensee or permittee for soliciting or for business secured or for rendering any service or the doing of any of the acts forbidden by this chapter and the rules adopted hereunder.

(9) Has loaned her or his license or permit to another person or has borrowed or used the license or permit of another.

(10) Has employed a person who does not hold a license or permit as required by law.

(11) Has failed to maintain in force the bond required by this chapter or has failed to deposit with the commission the required cash, check, or securities.

(12) Has been disciplined by the Florida State Boxing Commission or similar agency or body of any jurisdiction.

(13) Has failed to pay a fine imposed under this chapter.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429; s. 777, ch. 97-103; s. 130, ch. 99-251.



548.073 - Commission hearings.

548.073 Commission hearings.—All hearings held under this chapter shall be held in accordance with chapter 120.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429; s. 15, ch. 2014-128.



548.074 - Power to administer oaths, take depositions, and issue subpoenas.

548.074 Power to administer oaths, take depositions, and issue subpoenas.—For the purpose of any investigation or proceeding conducted pursuant to this chapter, the department shall have the power to administer oaths, take depositions, make inspections when authorized by statute, issue subpoenas which shall be supported by affidavit, serve subpoenas and other process, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence. The department shall exercise this power on its own initiative or whenever requested by the commission. Challenges to, and enforcement of, subpoenas and orders shall be handled as provided in s. 120.569.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429; s. 20, ch. 2002-172.



548.075 - Administrative fines; citations.

548.075 Administrative fines; citations.—

(1) The commission may impose a fine of not more than $5,000 for any violation of this chapter in lieu of or in addition to any other punishment provided for such violation.

(2) The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to permit the issuance of citations for any violation of this chapter in lieu of or in addition to any other punishment provided for such violation.

History.—ss. 2, 4, ch. 84-246; s. 4, ch. 91-429; s. 21, ch. 2002-172.



548.076 - Cease and desist notices.

548.076 Cease and desist notices.—When the department has probable cause to believe that any person not licensed by the commission has violated any provision of this chapter, or any rule adopted pursuant thereto, the department may issue and deliver to such person a notice to cease and desist from such violation. The department shall issue and enforce such cease and desist notices in accordance with s. 455.228.

History.—s. 40, ch. 2010-106.



548.077 - Florida State Boxing Commission; collection and disposition of moneys.

548.077 Florida State Boxing Commission; collection and disposition of moneys.—All fees, fines, forfeitures, and other moneys collected under the provisions of this chapter shall be paid by the commission to the Chief Financial Officer who, after the expenses of the commission are paid, shall deposit them in the Professional Regulation Trust Fund to be used for the administration and operation of the commission and to enforce the laws and rules under its jurisdiction. In the event the unexpended balance of such moneys collected under the provisions of this chapter exceeds $250,000, any excess of that amount shall be deposited in the General Revenue Fund.

History.—ss. 2, 4, ch. 84-246; s. 1, ch. 88-132; s. 4, ch. 91-429; s. 43, ch. 96-418; s. 131, ch. 99-251; s. 651, ch. 2003-261.



548.079 - Misdemeanors.

548.079 Misdemeanors.—Unless otherwise specified, any person convicted of any offense set forth in this chapter is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 2, 4, ch. 84-246; s. 143, ch. 91-224; s. 4, ch. 91-429.






Chapter 549 - AUTOMOBILE RACE MEETS

549.01 - Holding automobile race meets; notice to sheriff.

549.01 Holding automobile race meets; notice to sheriff.—Any persons intending to hold any automobile race meet in any public place within the state shall give notice thereof in writing to the sheriff of the county wherein it is proposed to hold such race meet, at least 10 days prior to the holding thereof, stating the time when and the place where such race meet is to occur. Notice shall be given to the sheriff of each county into which any such meet shall extend.

History.—s. 1, ch. 5438, 1905; RGS 2359; CGL 3763.



549.02 - Duties of sheriffs.

549.02 Duties of sheriffs.—Every sheriff who shall receive the notice provided for in s. 549.01, or who shall have other notice or knowledge of the proposed occurrence of any race meet within her or his county, shall forthwith take such measures as shall be reasonably necessary for the safeguarding of the public and the protection of persons from injury while such race shall be in progress. Every sheriff may appoint a sufficient number of deputies to thoroughly police the course over which such race is to take place, and may designate and maintain the boundaries prescribed for such course by stakes, ropes or otherwise, wherever it may seem necessary.

History.—s. 2, ch. 5438, 1905; RGS 2360; CGL 3764; s. 778, ch. 97-103.



549.03 - Sheriff to exclude from course vehicles and persons.

549.03 Sheriff to exclude from course vehicles and persons.—Every sheriff and every deputy appointed by her or him shall exclude from the course over which any race shall be about to occur, and at least 30 minutes prior to the starting thereof, all animals, vehicles, and persons, except those officiating or participating in such race, and their assistants, and shall keep such course free from the intrusion of any animal, vehicle, or person, except as above-provided, for a period beginning at least 30 minutes prior to the starting of such race and extending during the whole time such race shall be in progress.

History.—s. 3, ch. 5438, 1905; RGS 2361; CGL 3765; s. 779, ch. 97-103.



549.04 - Association holding race to pay sheriff’s fees.

549.04 Association holding race to pay sheriff’s fees.—Every sheriff and deputy sheriff participating in the policing of any racecourse, as provided in this chapter, shall receive the sum of $2 per day during the period in which such races are in progress, which shall be paid by the persons holding the races.

History.—s. 5, ch. 5438, 1905; RGS 2362; CGL 3766.



549.05 - Holding race meet without notice to sheriff; penalty.

549.05 Holding race meet without notice to sheriff; penalty.—Any person participating in any automobile race meet in any public place within this state, when the notice required to be given to the sheriff of the county wherein it is proposed to hold such race meet as required by this chapter has not been given, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 1, ch. 5438, 1905; RGS 5644; CGL 7839; s. 537, ch. 71-136.



549.06 - Failure of person to remove from automobile racecourse; penalty.

549.06 Failure of person to remove from automobile racecourse; penalty.—Any person, except those officiating or participating in such race, and their assistants, who, upon being requested so to do by the sheriff or deputy sheriff, shall fail or refuse to move beyond the boundaries of the course over which any automobile race is about to occur, or who shall fail or refuse to remove from within such boundaries any animal or vehicle owned or controlled by her or him, or who shall knowingly enter within such boundaries after being warned therefrom by such sheriff or deputy sheriff, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083, and shall be subject to immediate arrest and removal by such sheriff or deputy sheriff.

History.—s. 4, ch. 5438, 1905; RGS 5645; CGL 7840; s. 538, ch. 71-136; s. 780, ch. 97-103.



549.08 - Motor vehicle racing event; permits to conduct on highway or street or in park within municipality.

549.08 Motor vehicle racing event; permits to conduct on highway or street or in park within municipality.—

(1) This section shall be known and may be cited as the “Municipal Motor Vehicle Racing Act of 1984.”

(2) “Motorsports teams” means drivers of motor vehicles and those persons who directly support motorsports drivers in a pit area during racing events.

(3) For the purposes of this section, the term “racing event” means a motor vehicle race which is sanctioned by a nationally or internationally recognized racing organization and includes the preparations, practices, and qualifications for the race.

(4)(a) A municipality may provide for the issuance of a permit allowing the person to whom the permit is issued to conduct a racing event on a highway or street or in a park within the limits of the municipality. A person may not conduct a racing event on a highway or street or in a park in a municipality unless the person has been issued a permit which runs for the same time period as any contract for conducting the race.

(b) Prior to the issuance of a permit under this section, the municipality must determine:

1. That the person applying for the permit has adequate insurance to pay any damages incurred because of loss of or injury to any person or property;

2. That the person applying for the permit has demonstrated experience in conducting a racing event on a highway or street or in a park;

3. That adequate security and necessary facilities will be provided during the racing event; and

4. That the person applying for the permit has demonstrated the ability to protect the health, safety, and welfare of the citizens of the municipality and those persons attending the racing event.

(c) A municipality may charge a reasonable fee for the issuance of a permit under this section.

(5) A person who is issued a permit pursuant to this section may do all of the following for the purposes of a racing event conducted pursuant to this section:

(a) Limit access to the racing event area and any area from which the racing event may be viewed.

(b) Provide for viewing areas and pit areas or any other area necessary to the conduct of the racing event.

(c) Charge admission fees to persons viewing the race or entering the racing event area.

(d) Take any other action reasonably necessary for the purposes of a racing event under this section.

(6)(a) A person who is issued a permit under this section shall reasonably protect private property rights and shall not prevent access to governmental facilities.

(b) A person who is issued a permit under this section shall provide for the restoration of all highways or streets, alleys, sidewalks, buildings, and parks to a substantially similar condition as existed before the racing event so that the highways or streets, alleys, sidewalks, buildings, and parks are suitable for their normal use. The restoration of any asphalt or paving must occur after the expiration of the permit or, if a race does not occur, within 24 months of the running of the previous race.

(7) With respect to any racing event held pursuant to this section, a municipality may:

(a) Provide for the temporary closing or obstructing of highways or streets, alleys, sidewalks, and parks located within the municipality.

(b) Reroute pedestrian and vehicular traffic.

(c) Waive ordinances and traffic regulations, including ordinances and regulations providing for speed limits and traffic control devices.

(8) A municipality that issues a permit under this section is not liable for any damages that may result from the racing event because of loss of or injury to any person or property. After a permit is issued, the state or county is not liable for any damages that may result from the racing event because of loss of or injury to any person or property. If a municipality, a county, or the state is insured against liability for damages for any negligent or wrongful act, omission, or occurrence resulting from a racing event, the provisions of this subsection do not apply to the extent of such coverage provided by the insurance policy.

(9) A racing event held pursuant to this section and the actions of the municipality or the permitholder taken pursuant to this section shall not be considered or found to be a public or private nuisance.

(10) A racing event held under this section and any action taken by a municipality or a permitholder pursuant to this section shall be considered as being for public purposes, including the promotion of commerce and tourism, and for the benefit of the citizens of the municipality and the state.

History.—ss. 1, 2, 3, 4, 5, 6, 7, ch. 84-214; s. 1, ch. 87-214; s. 32, ch. 89-289.



549.09 - Motorsport nonspectator liability release.

549.09 Motorsport nonspectator liability release.—

(1) As used in this section:

(a) “Closed-course motorsport facility” means a closed-course speedway or racetrack designed and intended for motor vehicle competition, exhibitions of speed, or other forms of recreation involving the use of motor vehicles, including motorcycles.

(b) “Nonspectator area” means a posted area within a closed-course motorsport facility, admission to which is conditioned upon the signing of a motorsport liability release, which is intended for event participants, and which excludes the “spectator area” as defined in paragraph (c).

(c) “Spectator area” means a specified area within a closed-course motorsport facility intended for admission to the general public, whether or not an admission price is charged, or to which admitted persons of the general public have unrestricted access, including the grandstands and other general admission seating or viewing areas.

(d) “Posted” means a nonspectator area enclosed by a fence or wall at least 6 feet high in all areas where nonparticipants might gain entrance, and at least 3 feet high in any other areas, with signs having letters at least 4 inches high restricting entry, including, but not limited to, signs reading “Nonspectator Area,” displayed not more than 500 feet from the entrance to the nonspectator area and at each entrance to the nonspectator area.

(e) “Negligence” means all forms of negligence, whether misfeasance or nonfeasance, and failure to warn against an existing or future dangerous condition, but does not include gross negligence, recklessness, or willful and wanton conduct.

(f) “Motor vehicle” means an automobile, motorcycle, or any other vehicle propelled by power, other than muscular power, used to transport persons and which operates within the confines of a closed-course motorsports track.

(g) “Nonspectator” means an event participant who has signed a motorsport liability release or, in the case of a minor, whose natural guardian has signed a motorsport liability release on behalf of the minor.

(2) Any person who operates a closed-course motorsport facility may require, as a condition of admission to any nonspectator part of such facility, the signing of a liability release form. The persons or entities owning, leasing, or operating the facility or sponsoring or sanctioning the motorsport event shall not be liable to a nonspectator or her or his heirs, representative, or assigns for negligence which proximately causes injury or property damage to the nonspectator within a nonspectator area during the period of time covered by the release.

(3)(a) A motorsport liability release may be signed by more than one person if the release form appears on each page, or side of a page, which is signed. A motorsport liability release must be printed in 8 point type or larger.

(b)1. If a minor is participating in a motorsports event as defined in s. 549.10, the motorsport liability release must comply with the requirements of this section and is valid to the same extent provided for other nonspectators under this section.

2. If a minor is participating in an activity at a closed-course motorsport facility, other than a motorsports event as defined in s. 549.10, a waiver or release must comply with the requirements in s. 744.301(3) and is valid only to the extent, and subject to the presumptions, provided in that subsection.

History.—s. 1, ch. 91-104; s. 781, ch. 97-103; s. 1, ch. 2010-27.



549.10 - Motorsports entertainment complex; contracts.

549.10 Motorsports entertainment complex; contracts.—

(1) As used in this section, the term:

(a) “Motorsports entertainment complex” means a closed-course motorsports facility and its ancillary grounds and facilities which:

1. Has at least 70,000 fixed seats for race patrons;

2. Has at least 7 scheduled days of motorsports events each calendar year;

3. Has at least four motorsports events each calendar year;

4. Serves food and beverages at the facility during sanctioned events each calendar year through concession outlets, a majority of which are staffed by individuals who represent or are members of one or more nonprofit civic or charitable organizations that directly financially benefit from such concession outlet sales;

5. Engages in tourism promotion; and

6. Has on the property permanent exhibitions of motorsports history, events, or vehicles.

(b) “Motorsports event” means a motorsports race and its ancillary activities that have been sanctioned by a sanctioning body.

(c) “Owner” means a person who owns and operates a motorsports entertainment complex; a person who leases a motorsports entertainment complex or the land on which a motorsports entertainment complex is located from the Federal Government, the state, or a county, municipality, or special district and operates the motorsports entertainment complex; or a person who operates and maintains a motorsports entertainment complex under an operation and management agreement entered into with the Federal Government, the state, or a county, municipality, or special district.

(d) “Sanctioning body” means the American Motorcycle Association (AMA); Auto Racing Club of America (ARCA); Championship Auto Racing Teams (CART); Grand American Road Racing Association (GRAND AM); Indy Racing League (IRL); National Association for Stock Car Auto Racing (NASCAR); National Hot Rod Association (NHRA); Professional Sportscar Racing (PSR); Sports Car Club of America (SCCA); United States Auto Club (USAC); or any successor organization or any other nationally recognized governing body of motorsports that establishes an annual schedule of motorsports events and grants rights to conduct the events, that has established and administers rules and regulations governing all participants involved in the events and all persons conducting the events, and that requires certain liability assurances, including insurance.

(2)(a) Notwithstanding any other law to the contrary, the owner of a motorsports entertainment complex who is not licensed as a vendor under chapter 561 and who meets the qualifications specified in s. 561.15 may enter into a promotional contract, including a contract with any other person which may require the payment of fees, except:

1. A person licensed under s. 563.02(3), unless that person is also licensed as a manufacturer;

2. A person licensed under s. 564.02(3)(a) unless that person is also licensed as a manufacturer; or

3. A person licensed under s. 565.03. However, this exception does not apply to any contract or to the renewal or extension of any contract in effect before October 1, 2000.

(b) The owner of a motorsports entertainment complex is not considered a vendor under s. 561.14 merely because it is affiliated with, a shareholder of, or sharing in percentage payments with any vendor licensed under that section at the complex and meets the qualifications specified in s. 561.15 unless:

1. The owner of the motorsports entertainment complex obligates or requires the licensed vendors operating at the motorsports entertainment complex to purchase or sell any particular brands of beverages defined in s. 561.01 in areas that are accessible to the public. Areas accessible to the public do not include any restricted access areas that are under lease, license, or occupancy contracts with the owner.

2. A person licensed under s. 563.02(3), with the knowledge of the owner, is directly or indirectly participating in or contributing to any advertising or promotional funds being used to pay fees to the owner of the motorsports entertainment complex.

History.—s. 1, ch. 2000-236.



549.102 - Motorsports entertainment complex; overnight parking.

549.102 Motorsports entertainment complex; overnight parking.—Notwithstanding any other law to the contrary, the owner of a motorsports entertainment complex may allow temporary overnight parking during a motorsports event and the 2 days immediately preceding and following such motorsports event without any other license or permit as long as the area where such temporary overnight parking is allowed meets applicable health department requirements other than site requirements. The Department of Health, or any other health agency in the state, shall not regard such temporary overnight parking as a “recreational vehicle park” as described in chapter 513 and the administrative code adopted under that chapter.

History.—s. 25, ch. 2005-164.






Chapter 550 - PARI-MUTUEL WAGERING

550.001 - Short title.

550.001 Short title.—This chapter may be cited as the “Florida Pari-mutuel Wagering Act.”

History.—s. 2, ch. 92-348.



550.002 - Definitions.

550.002 Definitions.—As used in this chapter, the term:

(1) “Breaks” means the portion of a pari-mutuel pool which is computed by rounding down to the nearest multiple of 10 cents and is not distributed to the contributors or withheld by the permitholder as takeout.

(2) “Breeders’ and stallions’ awards” means financial incentives paid to encourage the agricultural industry of breeding racehorses in this state.

(3) “Broadcast” means the broadcast, transmission, simulcast, or exhibition in any medium or manner by means that may include, but are not limited to, community antenna systems that receive and retransmit television or radio signals by wire, cable, or otherwise to television or radio sets, and cable origination networks or programmers that transmit programming to community antenna televisions or closed-circuit systems by wire, cable, satellite, or otherwise.

(4) “Contributor” means a person who contributes to a pari-mutuel pool by engaging in any pari-mutuel wager pursuant to this chapter.

(5) “Current meet” or “current race meet” means the conduct of racing or games pursuant to a current year’s operating license issued by the division.

(6) “Department” means the Department of Business and Professional Regulation.

(7) “Division” means the Division of Pari-mutuel Wagering within the Department of Business and Professional Regulation.

(8) “Event” means a single contest, race, or game within a performance.

(9) “Exotic pools” means wagering pools, other than the traditional win, place, or show (1st, 2nd, or 3rd place) pools, into which a contributor can place a wager on more than one entry or on more than one race or game in the same bet and which includes, but is not limited to, daily doubles, perfectas, quinielas, quiniela daily doubles, exactas, trifectas, and Big Q pools.

(10) “Fronton” means a building or enclosure that contains a playing court with three walls designed and constructed for playing the sport of jai alai or pelota.

(11) “Full schedule of live racing or games” means, for a greyhound or jai alai permitholder, the conduct of a combination of at least 100 live evening or matinee performances during the preceding year; for a permitholder who has a converted permit or filed an application on or before June 1, 1990, for a converted permit, the conduct of a combination of at least 100 live evening and matinee wagering performances during either of the 2 preceding years; for a jai alai permitholder who does not operate slot machines in its pari-mutuel facility, who has conducted at least 100 live performances per year for at least 10 years after December 31, 1992, and whose handle on live jai alai games conducted at its pari-mutuel facility has been less than $4 million per state fiscal year for at least 2 consecutive years after June 30, 1992, the conduct of a combination of at least 40 live evening or matinee performances during the preceding year; for a jai alai permitholder who operates slot machines in its pari-mutuel facility, the conduct of a combination of at least 150 performances during the preceding year; for a harness permitholder, the conduct of at least 100 live regular wagering performances during the preceding year; for a quarter horse permitholder at its facility unless an alternative schedule of at least 20 live regular wagering performances is agreed upon by the permitholder and either the Florida Quarter Horse Racing Association or the horsemen’s association representing the majority of the quarter horse owners and trainers at the facility and filed with the division along with its annual date application, in the 2010-2011 fiscal year, the conduct of at least 20 regular wagering performances, in the 2011-2012 and 2012-2013 fiscal years, the conduct of at least 30 live regular wagering performances, and for every fiscal year after the 2012-2013 fiscal year, the conduct of at least 40 live regular wagering performances; for a quarter horse permitholder leasing another licensed racetrack, the conduct of 160 events at the leased facility; and for a thoroughbred permitholder, the conduct of at least 40 live regular wagering performances during the preceding year. For a permitholder which is restricted by statute to certain operating periods within the year when other members of its same class of permit are authorized to operate throughout the year, the specified number of live performances which constitute a full schedule of live racing or games shall be adjusted pro rata in accordance with the relationship between its authorized operating period and the full calendar year and the resulting specified number of live performances shall constitute the full schedule of live games for such permitholder and all other permitholders of the same class within 100 air miles of such permitholder. A live performance must consist of no fewer than eight races or games conducted live for each of a minimum of three performances each week at the permitholder’s licensed facility under a single admission charge.

(12) “Guest track” means a track or fronton receiving or accepting an intertrack wager.

(13) “Handle” means the aggregate contributions to pari-mutuel pools.

(14) “Harness racing” means a type of horseracing which is limited to standardbred horses using a pacing or trotting gait in which each horse pulls a two-wheeled cart called a sulky guided by a driver.

(15) “Horserace permitholder” means any thoroughbred entity permitted under the provisions of this chapter to conduct pari-mutuel wagering meets of thoroughbred racing; any harness entity permitted under this chapter to conduct pari-mutuel wagering meets of harness racing; or any quarter horse entity permitted under this chapter to conduct pari-mutuel wagering meets of quarter horse racing.

(16) “Host track” means a track or fronton conducting a live or simulcast race or game that is the subject of an intertrack wager.

(17) “Intertrack wager” means a particular form of pari-mutuel wagering in which wagers are accepted at a permitted, in-state track, fronton, or pari-mutuel facility on a race or game transmitted from and performed live at, or simulcast signal rebroadcast from, another in-state pari-mutuel facility.

(18) “Jai alai” or “pelota” means a ball game of Spanish origin played on a court with three walls.

(19) “Market area” means an area within 25 miles of a permitholder’s track or fronton.

(20) “Meet” or “meeting” means the conduct of live racing or jai alai for any stake, purse, prize, or premium.

(21) “Operating day” means a continuous period of 24 hours starting with the beginning of the first performance of a race or game, even though the operating day may start during one calendar day and extend past midnight except that no greyhound race or jai alai game may commence after 1:30 a.m.

(22) “Pari-mutuel” means a system of betting on races or games in which the winners divide the total amount bet, after deducting management expenses and taxes, in proportion to the sums they have wagered individually and with regard to the odds assigned to particular outcomes.

(23) “Pari-mutuel facility” means a racetrack, fronton, or other facility used by a permitholder for the conduct of pari-mutuel wagering.

(24) “Pari-mutuel wagering pool” means the total amount wagered on a race or game for a single possible result.

(25) “Performance” means a series of events, races, or games performed consecutively under a single admission charge.

(26) “Post time” means the time set for the arrival at the starting point of the horses or greyhounds in a race or the beginning of a game in jai alai.

(27) “Purse” means the cash portion of the prize for which a race or game is contested.

(28) “Quarter horse” means a breed of horse developed in the western United States which is capable of high speed for a short distance and used in quarter horse racing registered with the American Quarter Horse Association.

(29) “Racing greyhound” means a greyhound that is or was used, or is being bred, raised, or trained to be used, in racing at a pari-mutuel facility and is registered with the National Greyhound Association.

(30) “Regular wagering” means contributions to pari-mutuel pools involving wagering on a single entry in a single race, or a single jai alai player or team in a single game, such as the win pool, the place pool, or the show pool.

(31) “Same class of races, games, or permit” means, with respect to a jai alai permitholder, jai alai games or other jai alai permitholders; with respect to a greyhound permitholder, greyhound races or other greyhound permitholders; with respect to a thoroughbred permitholder, thoroughbred races or other thoroughbred permitholders; with respect to a harness permitholder, harness races or other harness permitholders; with respect to a quarter horse permitholder, quarter horse races or other quarter horse permitholders.

(32) “Simulcasting” means broadcasting events occurring live at an in-state location to an out-of-state location, or receiving at an in-state location events occurring live at an out-of-state location, by the transmittal, retransmittal, reception, and rebroadcast of television or radio signals by wire, cable, satellite, microwave, or other electrical or electronic means for receiving or rebroadcasting the events.

(33) “Standardbred horse” means a pacing or trotting horse that is used in harness racing and that has been registered as a standardbred by the United States Trotting Association or by a foreign registry whose stud book is recognized by the United States Trotting Association.

(34) “Takeout” means the percentage of the pari-mutuel pools deducted by the permitholder prior to the distribution of the pool.

(35) “Thoroughbred” means a purebred horse whose ancestry can be traced back to one of three foundation sires and whose pedigree is registered in the American Stud Book or in a foreign stud book that is recognized by the Jockey Club and the International Stud Book Committee.

(36) “Totalisator” means the computer system used to accumulate wagers, record sales, calculate payoffs, and display wagering data on a display device that is located at a pari-mutuel facility.

(37) “Ultimate equitable owner” means a natural person who, directly or indirectly, owns or controls 5 percent or more of an ownership interest in a corporation, foreign corporation, or alien business organization, regardless of whether such person owns or controls such ownership through one or more natural persons or one or more proxies, powers of attorney, nominees, corporations, associations, partnerships, trusts, joint stock companies, or other entities or devices, or any combination thereof.

(38) “Year,” for purposes of determining a full schedule of live racing, means the state fiscal year.

(39) “Net pool pricing” means a method of calculating prices awarded to winning wagers relative to the contribution, net of takeouts, to a pool by each participating jurisdiction or, as applicable, site.

History.—s. 3, ch. 92-348; s. 206, ch. 94-218; s. 1, ch. 94-328; s. 1, ch. 95-390; s. 1, ch. 96-364; s. 21, ch. 2000-354; s. 1, ch. 2005-288; s. 4, ch. 2009-170; ss. 4, 5, ch. 2010-29.



550.0115 - Permitholder license.

550.0115 Permitholder license.—After a permit has been issued by the division, and after the permit has been approved by election, the division shall issue to the permitholder an annual license to conduct pari-mutuel operations at the location specified in the permit pursuant to the provisions of this chapter.

History.—s. 4, ch. 92-348.



550.01215 - License application; periods of operation; bond, conversion of permit.

550.01215 License application; periods of operation; bond, conversion of permit.—

(1) Each permitholder shall annually, during the period between December 15 and January 4, file in writing with the division its application for a license to conduct performances during the next state fiscal year. Each application shall specify the number, dates, and starting times of all performances which the permitholder intends to conduct. It shall also specify which performances will be conducted as charity or scholarship performances. In addition, each application for a license shall include, for each permitholder which elects to operate a cardroom, the dates and periods of operation the permitholder intends to operate the cardroom or, for each thoroughbred permitholder which elects to receive or rebroadcast out-of-state races after 7 p.m., the dates for all performances which the permitholder intends to conduct. Permitholders shall be entitled to amend their applications through February 28.

(2) After the first license has been issued to a permitholder, all subsequent annual applications for a license shall be accompanied by proof, in such form as the division may by rule require, that the permitholder continues to possess the qualifications prescribed by this chapter, and that the permit has not been disapproved at a later election.

(3) The division shall issue each license no later than March 15. Each permitholder shall operate all performances at the date and time specified on its license. The division shall have the authority to approve minor changes in racing dates after a license has been issued. The division may approve changes in racing dates after a license has been issued when there is no objection from any operating permitholder located within 50 miles of the permitholder requesting the changes in operating dates. In the event of an objection, the division shall approve or disapprove the change in operating dates based upon the impact on operating permitholders located within 50 miles of the permitholder requesting the change in operating dates. In making the determination to change racing dates, the division shall take into consideration the impact of such changes on state revenues.

(4) In the event that a permitholder fails to operate all performances specified on its license at the date and time specified, the division shall hold a hearing to determine whether to fine or suspend the permitholder’s license, unless such failure was the direct result of fire, strike, war, or other disaster or event beyond the ability of the permitholder to control. Financial hardship to the permitholder shall not, in and of itself, constitute just cause for failure to operate all performances on the dates and at the times specified.

(5) In the event that performances licensed to be operated by a permitholder are vacated, abandoned, or will not be used for any reason, any permitholder shall be entitled, pursuant to rules adopted by the division, to apply to conduct performances on the dates for which the performances have been abandoned. The division shall issue an amended license for all such replacement performances which have been requested in compliance with the provisions of this chapter and division rules.

(6) Any permit which was converted from a jai alai permit to a greyhound permit may be converted to a jai alai permit at any time if the permitholder never conducted greyhound racing or if the permitholder has not conducted greyhound racing for a period of 12 consecutive months.

History.—s. 5, ch. 92-348; s. 2, ch. 95-390; ss. 2, 16, ch. 96-364; s. 27, ch. 97-94; s. 1, ch. 98-190; s. 1, ch. 98-401; s. 73, ch. 2000-158; s. 4, ch. 2000-354; s. 5, ch. 2009-170; ss. 4, 5, ch. 2010-29.



550.0235 - Limitation of civil liability.

550.0235 Limitation of civil liability.—No permittee conducting a racing meet pursuant to the provisions of this chapter; no division director or employee of the division; and no steward, judge, or other person appointed to act pursuant to this chapter shall be held liable to any person, partnership, association, corporation, or other business entity for any cause whatsoever arising out of, or from, the performance by such permittee, director, employee, steward, judge, or other person of her or his duties and the exercise of her or his discretion with respect to the implementation and enforcement of the statutes and rules governing the conduct of pari-mutuel wagering, so long as she or he acted in good faith. This section shall not limit liability in any situation in which the negligent maintenance of the premises or the negligent conduct of a race contributed to an accident; nor shall it limit any contractual liability.

History.—s. 8, ch. 92-348; s. 782, ch. 97-103.



550.0251 - The powers and duties of the Division of Pari-mutuel Wagering of the Department of Business and Professional Regulation.

550.0251 The powers and duties of the Division of Pari-mutuel Wagering of the Department of Business and Professional Regulation.—The division shall administer this chapter and regulate the pari-mutuel industry under this chapter and the rules adopted pursuant thereto, and:

(1) The division shall make an annual report to the Governor showing its own actions, receipts derived under the provisions of this chapter, the practical effects of the application of this chapter, and any suggestions it may approve for the more effectual accomplishments of the purposes of this chapter.

(2) The division shall require an oath on application documents as required by rule, which oath must state that the information contained in the document is true and complete.

(3) The division shall adopt reasonable rules for the control, supervision, and direction of all applicants, permittees, and licensees and for the holding, conducting, and operating of all racetracks, race meets, and races held in this state. Such rules must be uniform in their application and effect, and the duty of exercising this control and power is made mandatory upon the division.

(4) The division may take testimony concerning any matter within its jurisdiction and issue summons and subpoenas for any witness and subpoenas duces tecum in connection with any matter within the jurisdiction of the division under its seal and signed by the director.

(5) The division may adopt rules establishing procedures for testing occupational licenseholders officiating at or participating in any race or game at any pari-mutuel facility under the jurisdiction of the division for a controlled substance or alcohol and may prescribe procedural matters not in conflict with s. 120.80(4)(a).

(6) In addition to the power to exclude certain persons from any pari-mutuel facility in this state, the division may exclude any person from any and all pari-mutuel facilities in this state for conduct that would constitute, if the person were a licensee, a violation of this chapter or the rules of the division. The division may exclude from any pari-mutuel facility within this state any person who has been ejected from a pari-mutuel facility in this state or who has been excluded from any pari-mutuel facility in another state by the governmental department, agency, commission, or authority exercising regulatory jurisdiction over pari-mutuel facilities in such other state. The division may authorize any person who has been ejected or excluded from pari-mutuel facilities in this state or another state to attend the pari-mutuel facilities in this state upon a finding that the attendance of such person at pari-mutuel facilities would not be adverse to the public interest or to the integrity of the sport or industry; however, this subsection shall not be construed to abrogate the common-law right of a pari-mutuel permitholder to exclude absolutely a patron in this state.

(7) The division may oversee the making of, and distribution from, all pari-mutuel pools.

(8) The department may collect taxes and require compliance with reporting requirements for financial information as authorized by this chapter. In addition, the secretary of the department may require permitholders conducting pari-mutuel operations within the state to remit taxes, including fees, by electronic funds transfer if the taxes and fees amounted to $50,000 or more in the prior reporting year.

(9) The division may conduct investigations in enforcing this chapter, except that all information obtained pursuant to an investigation by the division for an alleged violation of this chapter or rules of the division is exempt from s. 119.07(1) and from s. 24(a), Art. I of the State Constitution until an administrative complaint is issued or the investigation is closed or ceases to be active. This subsection does not prohibit the division from providing such information to any law enforcement agency or to any other regulatory agency. For the purposes of this subsection, an investigation is considered to be active while it is being conducted with reasonable dispatch and with a reasonable, good faith belief that it could lead to an administrative, civil, or criminal action by the division or another administrative or law enforcement agency. Except for active criminal intelligence or criminal investigative information, as defined in s. 119.011, and any other information that, if disclosed, would jeopardize the safety of an individual, all information, records, and transcriptions become public when the investigation is closed or ceases to be active.

(10) The division may impose an administrative fine for a violation under this chapter of not more than $1,000 for each count or separate offense, except as otherwise provided in this chapter, and may suspend or revoke a permit, a pari-mutuel license, or an occupational license for a violation under this chapter. All fines imposed and collected under this subsection must be deposited with the Chief Financial Officer to the credit of the General Revenue Fund.

(11) The division shall supervise and regulate the welfare of racing animals at pari-mutuel facilities.

(12) The division shall have full authority and power to make, adopt, amend, or repeal rules relating to cardroom operations, to enforce and to carry out the provisions of s. 849.086, and to regulate the authorized cardroom activities in the state.

(13) The division shall have the authority to suspend a permitholder’s permit or license, if such permitholder is operating a cardroom facility and such permitholder’s cardroom license has been suspended or revoked pursuant to s. 849.086.

History.—s. 7, ch. 92-348; s. 207, ch. 94-218; s. 1, ch. 95-204; s. 3, ch. 95-390; s. 21, ch. 96-364; s. 343, ch. 96-406; s. 248, ch. 96-410; s. 652, ch. 2003-261; s. 105, ch. 2005-2.



550.0351 - Charity racing days.

550.0351 Charity racing days.—

(1) The division shall, upon the request of a permitholder, authorize each horseracing permitholder, dogracing permitholder, and jai alai permitholder up to five charity or scholarship days in addition to the regular racing days authorized by law.

(2) The proceeds of charity performances shall be paid to qualified beneficiaries selected by the permitholders from an authorized list of charities on file with the division. Eligible charities include any charity that provides evidence of compliance with the provisions of chapter 496 and evidence of possession of a valid exemption from federal taxation issued by the Internal Revenue Service. In addition, the authorized list must include the Racing Scholarship Trust Fund, the Historical Resources Operating Trust Fund, major state and private institutions of higher learning, and Florida community colleges.

(3) The permitholder shall, within 120 days after the conclusion of its fiscal year, pay to the authorized charities the total of all profits derived from the operation of the charity day performances conducted. If charity days are operated on behalf of another permitholder pursuant to law, the permitholder entitled to distribute the proceeds shall distribute the proceeds to charity within 30 days after the actual receipt of the proceeds.

(4) The total of all profits derived from the conduct of a charity day performance must include all revenues derived from the conduct of that racing performance, including all state taxes that would otherwise be due to the state, except that the daily license fee as provided in s. 550.0951(1) and the breaks for the promotional trust funds as provided in s. 550.2625(3), (4), (5), (7), and (8) shall be paid to the division. All other revenues from the charity racing performance, including the commissions, breaks, and admissions and the revenues from parking, programs, and concessions, shall be included in the total of all profits.

(5) In determining profit, the permitholder may elect to distribute as proceeds only the amount equal to the state tax that would otherwise be paid to the state if the charity day were conducted as a regular or matinee performance.

(6)(a) The division shall authorize one additional scholarship day for horseracing in addition to the regular racing days authorized by law and any additional days authorized by this section, to be conducted at all horse racetracks located in Hillsborough County. The permitholder shall conduct a full schedule of racing on the scholarship day.

(b) The funds derived from the operation of the additional scholarship day shall be allocated as provided in this section and paid to Pasco-Hernando Community College.

(c) When a charity or scholarship performance is conducted as a matinee performance, the division may authorize the permitholder to conduct the evening performances of that operation day as a regular performance in addition to the regular operating days authorized by law.

(7) In addition to the charity days authorized by this section, any dogracing permitholder may allow its facility to be used for conducting “hound dog derbies” or “mutt derbies” on any day during each racing season by any charitable, civic, or nonprofit organization for the purpose of conducting “hound dog derbies” or “mutt derbies” if only dogs other than those usually used in dogracing (greyhounds) are permitted to race and if adults and minors are allowed to participate as dog owners or spectators. During these racing events, betting, gambling, and the sale or use of alcoholic beverages is prohibited.

(8) In addition to the eligible charities that meet the criteria set forth in this section, a jai alai permitholder is authorized to conduct two additional charity performances each fiscal year for a fund to benefit retired jai alai players. This performance shall be known as the “Retired Jai Alai Players Charity Day.” The administration of this fund shall be determined by rule by the division.

History.—s. 9, ch. 92-348; s. 3, ch. 96-364; s. 12, ch. 96-418; s. 24, ch. 2000-157; s. 22, ch. 2000-354; s. 21, ch. 2006-79.



550.0425 - Minors attendance at pari-mutuel performances; restrictions.

550.0425 Minors attendance at pari-mutuel performances; restrictions.—

(1) A minor, when accompanied by one or both parents or by her or his legal guardian, may attend pari-mutuel performances, under the conditions and at the times specified by each permitholder conducting the pari-mutuel performance.

(2) A person under the age of 18 may not place a wager at any pari-mutuel performance.

(3) Notwithstanding subsections (1) and (2), minors may be employed at a pari-mutuel facility except in positions directly involving wagering or alcoholic beverages or except as otherwise prohibited by law.

(4) Minor children of licensed greyhound trainers, kennel operators, or other licensed persons employed in the kennel compound areas may be granted access to kennel compound areas without being licensed, provided they are in no way employed unless properly licensed, and only when under the direct supervision of one of their parents or legal guardian.

History.—s. 10, ch. 92-348; s. 783, ch. 97-103.



550.054 - Application for permit to conduct pari-mutuel wagering.

550.054 Application for permit to conduct pari-mutuel wagering.—

(1) Any person who possesses the qualifications prescribed in this chapter may apply to the division for a permit to conduct pari-mutuel operations under this chapter. Applications for a pari-mutuel permit are exempt from the 90-day licensing requirement of s. 120.60. Within 120 days after receipt of a complete application, the division shall grant or deny the permit. A completed application that is not acted upon within 120 days after receipt is deemed approved, and the division shall grant the permit.

(2) Upon each application filed and approved, a permit shall be issued to the applicant setting forth the name of the permitholder, the location of the pari-mutuel facility, the type of pari-mutuel activity desired to be conducted, and a statement showing qualifications of the applicant to conduct pari-mutuel performances under this chapter; however, a permit is ineffectual to authorize any pari-mutuel performances until approved by a majority of the electors participating in a ratification election in the county in which the applicant proposes to conduct pari-mutuel wagering activities. In addition, an application may not be considered, nor may a permit be issued by the division or be voted upon in any county, to conduct horseraces, harness horse races, or dograces at a location within 100 miles of an existing pari-mutuel facility, or for jai alai within 50 miles of an existing pari-mutuel facility; this distance shall be measured on a straight line from the nearest property line of one pari-mutuel facility to the nearest property line of the other facility.

(3) The division shall require that each applicant submit an application setting forth:

(a) The full name of the applicant.

(b) If a corporation, the name of the state in which incorporated and the names and addresses of the officers, directors, and shareholders holding 5 percent or more equity or, if a business entity other than a corporation, the names and addresses of the principals, partners, or shareholders holding 5 percent or more equity.

(c) The names and addresses of the ultimate equitable owners for a corporation or other business entity, if different from those provided under paragraph (b), unless the securities of the corporation or entity are registered pursuant to s. 12 of the Securities Exchange Act of 1934, 15 U.S.C. ss. 78a-78kk; and if such corporation or entity files with the United States Securities and Exchange Commission the reports required by s. 13 of that act or if the securities of the corporation or entity are regularly traded on an established securities market in the United States.

(d) The exact location where the applicant will conduct pari-mutuel performances.

(e) Whether the pari-mutuel facility is owned or leased and, if leased, the name and residence of the fee owner or, if a corporation, the names and addresses of the directors and stockholders thereof. However, this chapter does not prevent a person from applying to the division for a permit to conduct pari-mutuel operations, regardless of whether the pari-mutuel facility has been constructed or not, and having an election held in any county at the same time that elections are held for the ratification of any permit in that county.

(f) A statement of the assets and liabilities of the applicant.

(g) The names and addresses of any mortgagee of any pari-mutuel facility and any financial agreement between the parties. The division may require the names and addresses of the officers and directors of the mortgagee, and of those stockholders who hold more than 10 percent of the stock of the mortgagee.

(h) A business plan for the first year of operation.

(i) For each individual listed in the application as an owner, partner, officer, or director, a complete set of fingerprints that has been taken by an authorized law enforcement officer. These sets of fingerprints must be submitted to the Federal Bureau of Investigation for processing. Applicants who are foreign nationals shall submit such documents as necessary to allow the division to conduct criminal history records checks in the applicant’s home country. The applicant must pay the cost of processing. The division may charge a $2 handling fee for each set of fingerprint records.

(j) The type of pari-mutuel activity to be conducted and the desired period of operation.

(k) Other information the division requires.

(4) The division shall require each applicant to deposit with the board of county commissioners of the county in which the election is to be held, a sufficient sum, in currency or by check certified by a bank licensed to do business in the state to pay the expenses of holding the election provided in s. 550.0651.

(5) Upon receiving an application and any amendments properly made thereto, the division shall further investigate the matters contained in the application. If the applicant meets all requirements, conditions, and qualifications set forth in this chapter and the rules of the division, the division shall grant the permit.

(6) After initial approval of the permit and the source of financing, the terms and parties of any subsequent refinancing must be disclosed by the applicant or the permitholder to the division.

(7) If the division refuses to grant the permit, the money deposited with the board of county commissioners for holding the election must be refunded to the applicant. If the division grants the permit applied for, the board of county commissioners shall order an election in the county to decide whether the permit will be approved, as provided in s. 550.0651.

(8)(a) The division may charge the applicant for reasonable, anticipated costs incurred by the division in determining the eligibility of any person or entity specified in s. 550.1815(1)(a) to hold any pari-mutuel permit, against such person or entity.

(b) The division may, by rule, determine the manner of paying its anticipated costs associated with determination of eligibility and the procedure for filing applications for determination of eligibility.

(c) The division shall furnish to the applicant an itemized statement of actual costs incurred during the investigation to determine eligibility.

(d) If unused funds remain at the conclusion of such investigation, they must be returned to the applicant within 60 days after the determination of eligibility has been made.

(e) If the actual costs of investigation exceed anticipated costs, the division shall assess the applicant the amount necessary to recover all actual costs.

(9)(a) After a permit has been granted by the division and has been ratified and approved by the majority of the electors participating in the election in the county designated in the permit, the division shall grant to the lawful permitholder, subject to the conditions of this chapter, a license to conduct pari-mutuel operations under this chapter, and, except as provided in s. 550.5251, the division shall fix annually the time, place, and number of days during which pari-mutuel operations may be conducted by the permitholder at the location fixed in the permit and ratified in the election. After the first license has been issued to the holder of a ratified permit for racing in any county, all subsequent annual applications for a license by that permitholder must be accompanied by proof, in such form as the division requires, that the ratified permitholder still possesses all the qualifications prescribed by this chapter and that the permit has not been recalled at a later election held in the county.

(b) The division may revoke or suspend any permit or license issued under this chapter upon the willful violation by the permitholder or licensee of any provision of this chapter or of any rule adopted under this chapter. In lieu of suspending or revoking a permit or license, the division may impose a civil penalty against the permitholder or licensee for a violation of this chapter or any rule adopted by the division. The penalty so imposed may not exceed $1,000 for each count or separate offense. All penalties imposed and collected must be deposited with the Chief Financial Officer to the credit of the General Revenue Fund.

(10) If a permitholder has failed to complete construction of at least 50 percent of the facilities necessary to conduct pari-mutuel operations within 12 months after approval by the voters of the permit, the division shall revoke the permit upon adequate notice to the permitholder. However, the division, upon good cause shown by the permitholder, may grant one extension of up to 12 months.

(11)(a) A permit granted under this chapter may not be transferred or assigned except upon written approval by the division pursuant to s. 550.1815, except that the holder of any permit that has been converted to a jai alai permit may lease or build anywhere within the county in which its permit is located.

(b) If a permit to conduct pari-mutuel wagering is held by a corporation or business entity other than an individual, the transfer of 10 percent or more of the stock or other evidence of ownership or equity in the permitholder may not be made without the prior approval of the transferee by the division pursuant to s. 550.1815.

(12) Changes in ownership or interest of a pari-mutuel permit of 5 percent or more of the stock or other evidence of ownership or equity in the permitholder shall be approved by the division prior to such change, unless the owner is an existing owner of that permit who was previously approved by the division. Changes in ownership or interest of a pari-mutuel permit of less than 5 percent shall be reported to the division within 20 days of the change. The division may then conduct an investigation to ensure that the permit is properly updated to show the change in ownership or interest.

(13)(a) Notwithstanding any provisions of this chapter, no thoroughbred horse racing permit or license issued under this chapter shall be transferred, or reissued when such reissuance is in the nature of a transfer so as to permit or authorize a licensee to change the location of a thoroughbred horse racetrack except upon proof in such form as the division may prescribe that a referendum election has been held:

1. If the proposed new location is within the same county as the already licensed location, in the county where the licensee desires to conduct the race meeting and that a majority of the electors voting on that question in such election voted in favor of the transfer of such license.

2. If the proposed new location is not within the same county as the already licensed location, in the county where the licensee desires to conduct the race meeting and in the county where the licensee is already licensed to conduct the race meeting and that a majority of the electors voting on that question in each such election voted in favor of the transfer of such license.

(b) Each referendum held under the provisions of this subsection shall be held in accordance with the electoral procedures for ratification of permits, as provided in s. 550.0651. The expense of each such referendum shall be borne by the licensee requesting the transfer.

(14)(a) Any holder of a permit to conduct jai alai may apply to the division to convert such permit to a permit to conduct greyhound racing in lieu of jai alai if:

1. Such permit is located in a county in which the division has issued only two pari-mutuel permits pursuant to this section;

2. Such permit was not previously converted from any other class of permit; and

3. The holder of the permit has not conducted jai alai games during a period of 10 years immediately preceding his or her application for conversion under this subsection.

(b) The division, upon application from the holder of a jai alai permit meeting all conditions of this section, shall convert the permit and shall issue to the permitholder a permit to conduct greyhound racing. A permitholder of a permit converted under this section shall be required to apply for and conduct a full schedule of live racing each fiscal year to be eligible for any tax credit provided by this chapter. The holder of a permit converted pursuant to this subsection or any holder of a permit to conduct greyhound racing located in a county in which it is the only permit issued pursuant to this section who operates at a leased facility pursuant to s. 550.475 may move the location for which the permit has been issued to another location within a 30-mile radius of the location fixed in the permit issued in that county, provided the move does not cross the county boundary and such location is approved under the zoning regulations of the county or municipality in which the permit is located, and upon such relocation may use the permit for the conduct of pari-mutuel wagering and the operation of a cardroom. The provisions of s. 550.6305(9)(d) and (f) shall apply to any permit converted under this subsection and shall continue to apply to any permit which was previously included under and subject to such provisions before a conversion pursuant to this section occurred.

History.—s. 11, ch. 92-348; s. 4, ch. 95-390; s. 27, ch. 97-98; s. 653, ch. 2003-261; s. 6, ch. 2009-170; ss. 4, 5, ch. 2010-29.



550.0555 - Greyhound dogracing permits; relocation within a county; conditions.

550.0555 Greyhound dogracing permits; relocation within a county; conditions.—

(1) It is the finding of the Legislature that pari-mutuel wagering on greyhound dogracing provides substantial revenues to the state. It is the further finding that, in some cases, this revenue-producing ability is hindered due to the lack of provisions allowing the relocation of existing dogracing operations. It is therefore declared that state revenues derived from greyhound dogracing will continue to be jeopardized if provisions allowing the relocation of such greyhound racing permits are not implemented. This enactment is made pursuant to, and for the purpose of, implementing such provisions.

(2) Any holder of a valid outstanding permit for greyhound dogracing in a county in which there is only one dogracing permit issued, as well as any holder of a valid outstanding permit for jai alai in a county where only one jai alai permit is issued, is authorized, without the necessity of an additional county referendum required under s. 550.0651, to move the location for which the permit has been issued to another location within a 30-mile radius of the location fixed in the permit issued in that county, provided the move does not cross the county boundary, that such relocation is approved under the zoning regulations of the county or municipality in which the permit is to be located as a planned development use, consistent with the comprehensive plan, and that such move is approved by the department after it is determined at a proceeding pursuant to chapter 120 in the county affected that the move is necessary to ensure the revenue-producing capability of the permittee without deteriorating the revenue-producing capability of any other pari-mutuel permittee within 50 miles; the distance shall be measured on a straight line from the nearest property line of one racing plant or jai alai fronton to the nearest property line of the other.

History.—s. 12, ch. 92-348; s. 14, ch. 2000-354.



550.0651 - Elections for ratification of permits.

550.0651 Elections for ratification of permits.—

(1) The holder of any permit may have submitted to the electors of the county designated therein the question whether or not such permit will be ratified or rejected. Such questions shall be submitted to the electors for approval or rejection at a special election to be called for that purpose only. The board of county commissioners of the county designated, upon the presentation to such board at a regular or special meeting of a written application, accompanied by a certified copy of the permit granted by the division, and asking for an election in the county in which the application was made, shall order a special election in the county for the particular purpose of deciding whether such permit shall be approved and license issued and race meetings permitted in such county by such permittee and shall cause the clerk of such board to give notice of the special election by publishing the same once each week for 2 consecutive weeks in one or more newspapers of general circulation in the county. Each permit covering each track must be voted upon separately and in separate elections, and an election may not be called more often than once every 2 years for the ratification of any permit covering the same track.

(2) All elections ordered under this chapter must be held within 90 days and not less than 21 days after the time of presenting such application to the board of county commissioners, and the inspectors of election shall be appointed and qualified as in cases of general elections, and they shall count the votes cast and make due returns of same to the board of county commissioners without delay. The board of county commissioners shall canvass the returns, declare the results, and cause the same to be recorded as provided in the general law concerning elections so far as applicable.

(3) When a permit has been granted by the division and no application to the board of county commissioners has been made by the permittee within 6 months after the granting of the permit, the permit becomes void. The division shall cancel the permit without notice to the permitholder, and the board of county commissioners holding the deposit for the election shall refund the deposit to the permitholder upon being notified by the division that the permit has become void and has been canceled.

(4) All electors duly registered and qualified to vote at the last preceding general election held in such county are qualified electors for such election, and in addition thereto the registration books for such county shall be opened on the 10th day (if the 10th day is a Sunday or a holiday, then on the next day not a Sunday or holiday) after such election is ordered and called and must remain open for a period of 10 days for additional registrations of persons qualified for registration but not already registered. Electors for such special election have the same qualifications for and prerequisites to voting in elections as under the general election laws.

(5) If at any such special election the majority of the electors voting on the question of ratification or rejection of any permit vote against such ratification, such permit is void. If a majority of the electors voting on the question of ratification or rejection of any permit vote for such ratification, such permit becomes effectual and the holder thereof may conduct racing upon complying with the other provisions of this chapter. The board of county commissioners shall immediately certify the results of the election to the division.

History.—s. 13, ch. 92-348.



550.0745 - Conversion of pari-mutuel permit to summer jai alai permit.

550.0745 Conversion of pari-mutuel permit to summer jai alai permit.—

(1) The owner or operator of a pari-mutuel permit who is authorized by the division to conduct pari-mutuel pools on exhibition sports in any county having five or more such pari-mutuel permits and whose mutuel play from the operation of such pari-mutuel pools for the 2 consecutive years next prior to filing an application under this section has had the smallest play or total pool within the county may apply to the division to convert its permit to a permit to conduct a summer jai alai fronton in such county during the summer season commencing on May 1 and ending on November 30 of each year on such dates as may be selected by such permittee for the same number of days and performances as are allowed and granted to winter jai alai frontons within such county. If a permittee who is eligible under this section to convert a permit declines to convert, a new permit is hereby made available in that permittee’s county to conduct summer jai alai games as provided by this section, notwithstanding mileage and permit ratification requirements. If a permittee converts a quarter horse permit pursuant to this section, nothing in this section prohibits the permittee from obtaining another quarter horse permit. Such permittee shall pay the same taxes as are fixed and required to be paid from the pari-mutuel pools of winter jai alai permittees and is bound by all of the rules and provisions of this chapter which apply to the operation of winter jai alai frontons. Such permittee shall only be permitted to operate a jai alai fronton after its application has been submitted to the division and its license has been issued pursuant to the application. The license is renewable from year to year as provided by law.

(2) Such permittee is entitled to the issuance of a license for the operation of a jai alai fronton during the summer season as fixed in this section. A permittee granted a license under this section may not conduct pari-mutuel pools during the summer season except at a jai alai fronton as provided in this section. Such license authorizes the permittee to operate at any jai alai permittee’s plant it may lease or build within such county.

(3) Such license for the operation of a jai alai fronton shall never be permitted to be operated during the jai alai winter season; and neither the jai alai winter licensee or the jai alai summer licensee shall be permitted to operate on the same days or in competition with each other. This section does not prevent the summer jai alai permittee from leasing the facilities of the winter jai alai permittee for the operation of the summer meet.

(4) The provisions of this chapter which prohibit the location and operation of jai alai frontons within a specified distance from the location of another jai alai fronton or other permittee and which prohibit the division from granting any permit at a location within a certain designated area do not apply to the provisions of this section and do not prevent the issuance of a license under this section.

History.—s. 14, ch. 92-348.



550.0951 - Payment of daily license fee and taxes; penalties.

550.0951 Payment of daily license fee and taxes; penalties.—

(1)(a) DAILY LICENSE FEE.—Each person engaged in the business of conducting race meetings or jai alai games under this chapter, hereinafter referred to as the “permitholder,” “licensee,” or “permittee,” shall pay to the division, for the use of the division, a daily license fee on each live or simulcast pari-mutuel event of $100 for each horserace and $80 for each dograce and $40 for each jai alai game conducted at a racetrack or fronton licensed under this chapter. In addition to the tax exemption specified in s. 550.09514(1) of $360,000 or $500,000 per greyhound permitholder per state fiscal year, each greyhound permitholder shall receive in the current state fiscal year a tax credit equal to the number of live greyhound races conducted in the previous state fiscal year times the daily license fee specified for each dograce in this subsection applicable for the previous state fiscal year. This tax credit and the exemption in s. 550.09514(1) shall be applicable to any tax imposed by this chapter or the daily license fees imposed by this chapter except during any charity or scholarship performances conducted pursuant to s. 550.0351. Each permitholder shall pay daily license fees not to exceed $500 per day on any simulcast races or games on which such permitholder accepts wagers regardless of the number of out-of-state events taken or the number of out-of-state locations from which such events are taken. This license fee shall be deposited with the Chief Financial Officer to the credit of the Pari-mutuel Wagering Trust Fund.

(b) Each permitholder that cannot utilize the full amount of the exemption of $360,000 or $500,000 provided in s. 550.09514(1) or the daily license fee credit provided in this section may, after notifying the division in writing, elect once per state fiscal year on a form provided by the division to transfer such exemption or credit or any portion thereof to any greyhound permitholder which acts as a host track to such permitholder for the purpose of intertrack wagering. Once an election to transfer such exemption or credit is filed with the division, it shall not be rescinded. The division shall disapprove the transfer when the amount of the exemption or credit or portion thereof is unavailable to the transferring permitholder or when the permitholder who is entitled to transfer the exemption or credit or who is entitled to receive the exemption or credit owes taxes to the state pursuant to a deficiency letter or administrative complaint issued by the division. Upon approval of the transfer by the division, the transferred tax exemption or credit shall be effective for the first performance of the next payment period as specified in subsection (5). The exemption or credit transferred to such host track may be applied by such host track against any taxes imposed by this chapter or daily license fees imposed by this chapter. The greyhound permitholder host track to which such exemption or credit is transferred shall reimburse such permitholder the exact monetary value of such transferred exemption or credit as actually applied against the taxes and daily license fees of the host track. The division shall ensure that all transfers of exemption or credit are made in accordance with this subsection and shall have the authority to adopt rules to ensure the implementation of this section.

(2) ADMISSION TAX.—

(a) An admission tax equal to 15 percent of the admission charge for entrance to the permitholder’s facility and grandstand area, or 10 cents, whichever is greater, is imposed on each person attending a horserace, dograce, or jai alai game. The permitholder shall be responsible for collecting the admission tax.

(b) No admission tax under this chapter or chapter 212 shall be imposed on any free passes or complimentary cards issued to persons for which there is no cost to the person for admission to pari-mutuel events.

(c) A permitholder may issue tax-free passes to its officers, officials, and employees or other persons actually engaged in working at the racetrack, including accredited press representatives such as reporters and editors, and may also issue tax-free passes to other permitholders for the use of their officers and officials. The permitholder shall file with the division a list of all persons to whom tax-free passes are issued under this paragraph.

(3) TAX ON HANDLE.—Each permitholder shall pay a tax on contributions to pari-mutuel pools, the aggregate of which is hereinafter referred to as “handle,” on races or games conducted by the permitholder. The tax is imposed daily and is based on the total contributions to all pari-mutuel pools conducted during the daily performance. If a permitholder conducts more than one performance daily, the tax is imposed on each performance separately.

(a) The tax on handle for quarter horse racing is 1.0 percent of the handle.

(b)1. The tax on handle for dogracing is 5.5 percent of the handle, except that for live charity performances held pursuant to s. 550.0351, and for intertrack wagering on such charity performances at a guest greyhound track within the market area of the host, the tax is 7.6 percent of the handle.

2. The tax on handle for jai alai is 7.1 percent of the handle.

(c)1. The tax on handle for intertrack wagering is 2.0 percent of the handle if the host track is a horse track, 3.3 percent if the host track is a harness track, 5.5 percent if the host track is a dog track, and 7.1 percent if the host track is a jai alai fronton. The tax on handle for intertrack wagering is 0.5 percent if the host track and the guest track are thoroughbred permitholders or if the guest track is located outside the market area of the host track and within the market area of a thoroughbred permitholder currently conducting a live race meet. The tax on handle for intertrack wagering on rebroadcasts of simulcast thoroughbred horseraces is 2.4 percent of the handle and 1.5 percent of the handle for intertrack wagering on rebroadcasts of simulcast harness horseraces. The tax shall be deposited into the Pari-mutuel Wagering Trust Fund.

2. The tax on handle for intertrack wagers accepted by any dog track located in an area of the state in which there are only three permitholders, all of which are greyhound permitholders, located in three contiguous counties, from any greyhound permitholder also located within such area or any dog track or jai alai fronton located as specified in s. 550.615(6) or (9), on races or games received from the same class of permitholder located within the same market area is 3.9 percent if the host facility is a greyhound permitholder and, if the host facility is a jai alai permitholder, the rate shall be 6.1 percent except that it shall be 2.3 percent on handle at such time as the total tax on intertrack handle paid to the division by the permitholder during the current state fiscal year exceeds the total tax on intertrack handle paid to the division by the permitholder during the 1992-1993 state fiscal year.

(d) Notwithstanding any other provision of this chapter, in order to protect the Florida jai alai industry, effective July 1, 2000, a jai alai permitholder may not be taxed on live handle at a rate higher than 2 percent.

(4) BREAKS TAX.—Effective October 1, 1996, each permitholder conducting jai alai performances shall pay a tax equal to the breaks. The “breaks” represents that portion of each pari-mutuel pool which is not redistributed to the contributors or withheld by the permitholder as commission.

(5) PAYMENT AND DISPOSITION OF FEES AND TAXES.—Payments imposed by this section shall be paid to the division. The division shall deposit these sums with the Chief Financial Officer, to the credit of the Pari-mutuel Wagering Trust Fund, hereby established. The permitholder shall remit to the division payment for the daily license fee, the admission tax, the tax on handle, and the breaks tax. Such payments shall be remitted by 3 p.m. Wednesday of each week for taxes imposed and collected for the preceding week ending on Sunday. Beginning on July 1, 2012, such payments shall be remitted by 3 p.m. on the 5th day of each calendar month for taxes imposed and collected for the preceding calendar month. If the 5th day of the calendar month falls on a weekend, payments shall be remitted by 3 p.m. the first Monday following the weekend. Permitholders shall file a report under oath by the 5th day of each calendar month for all taxes remitted during the preceding calendar month. Such payments shall be accompanied by a report under oath showing the total of all admissions, the pari-mutuel wagering activities for the preceding calendar month, and such other information as may be prescribed by the division.

(6) PENALTIES.—

(a) The failure of any permitholder to make payments as prescribed in subsection (5) is a violation of this section, and the permitholder may be subjected by the division to a civil penalty of up to $1,000 for each day the tax payment is not remitted. All penalties imposed and collected shall be deposited in the General Revenue Fund. If a permitholder fails to pay penalties imposed by order of the division under this subsection, the division may suspend or revoke the license of the permitholder, cancel the permit of the permitholder, or deny issuance of any further license or permit to the permitholder.

(b) In addition to the civil penalty prescribed in paragraph (a), any willful or wanton failure by any permitholder to make payments of the daily license fee, admission tax, tax on handle, or breaks tax constitutes sufficient grounds for the division to suspend or revoke the license of the permitholder, to cancel the permit of the permitholder, or to deny issuance of any further license or permit to the permitholder.

History.—s. 15, ch. 92-348; s. 2, ch. 94-328; ss. 4, 26, ch. 96-364; s. 2, ch. 98-190; ss. 5, 6, ch. 98-217; s. 6, ch. 2000-354; s. 654, ch. 2003-261; s. 7, ch. 2009-170; ss. 4, 5, ch. 2010-29.



550.09511 - Jai alai taxes; abandoned interest in a permit for nonpayment of taxes.

550.09511 Jai alai taxes; abandoned interest in a permit for nonpayment of taxes.—

(1)(a) Pari-mutuel wagering at jai alai frontons in this state is an important business enterprise, and taxes derived therefrom constitute a part of the tax structure which funds operations of the state. Jai alai permitholders should pay their fair share of these taxes to the state. As further prescribed in paragraph (b), this business interest should not be taxed to such an extent as to cause any fronton which is operated under sound business principles to be forced out of business. Due to the need to protect the public health, safety, and welfare, the gaming laws of the state provide for the jai alai industry to be highly regulated and taxed. The state recognizes that there exist identifiable differences between jai alai permitholders based upon their ability to operate under such regulation and tax system.

(b) Under the taxation system set forth in this section, which is based upon revenues instead of profits, a jai alai permitholder should pay its fair share of taxes to the state, but it should not be subjected to taxes that might cause it to operate at a loss, impair its ability to service debt or to maintain its fixed assets, or otherwise jeopardize its existence and the jobs of its employees. Any jai alai permitholder that has incurred state taxes on handle and admissions in an amount that exceeds its operating earnings in a fiscal year that ends during or after the 1997-1998 state fiscal year is entitled to credit the excess amount of the taxes against state pari-mutuel taxes due and payable after June 30, 1998, during its next ensuing meets. As used in this paragraph, the term “operating earnings” means total revenues from pari-mutuel operations net of state taxes and fees less total expenses but excluding from expenses any deductions for interest, depreciation and amortization, payments to affiliated entities other than for reimbursement of expenses related to pari-mutuel operations, and any increase in an officer’s or director’s annual compensation above the amount paid during calendar year 1997.

(2) Notwithstanding the provisions of s. 550.0951(3)(b), wagering on live jai alai performances shall be subject to the following taxes:

(a)1. The tax on handle per performance for live jai alai performances is 4.25 percent of handle per performance. However, when the live handle of a permitholder during the preceding state fiscal year was less than $15 million, the tax shall be paid on the handle in excess of $30,000 per performance per day.

2. The tax rate shall be applicable only until the requirements of paragraph (b) are met.

(b) At such time as the total of admissions tax, daily license fee, and tax on handle for live jai alai performances paid to the division by a permitholder during the current state fiscal year exceeds the total state tax revenues from wagering on live jai alai performances paid or due by the permitholder in fiscal year 1991-1992, the permitholder shall pay tax on handle for live jai alai performances at a rate of 2.55 percent of the handle per performance for the remainder of the current state fiscal year. For purposes of this section, total state tax revenues on live jai alai wagering in fiscal year 1991-1992 shall include any admissions tax, tax on handle, surtaxes on handle, and daily license fees.

(c) If no tax on handle for live jai alai performances were paid to the division by a jai alai permitholder during the 1991-1992 state fiscal year, then at such time as the total of admissions tax, daily license fee, and tax on handle for live jai alai performances paid to the division by a permitholder during the current state fiscal year exceeds the total state tax revenues from wagering on live jai alai performances paid or due by the permitholder in the last state fiscal year in which the permitholder conducted a full schedule of live games, the permitholder shall pay tax on handle for live jai alai performances at a rate of 3.3 percent of the handle per performance for the remainder of the current state fiscal year. For purposes of this section, total state tax revenues on live jai alai wagering shall include any admissions tax, tax on handle, surtaxes on handle, and daily license fees. This paragraph shall take effect July 1, 1993.

(d) A permitholder who obtains a new permit issued by the division subsequent to the 1991-1992 state fiscal year and a permitholder whose permit has been converted to a jai alai permit under the provisions of this chapter, shall, at such time as the total of admissions tax, daily license fee, and tax on handle for live jai alai performances paid to the division by the permitholder during the current state fiscal year exceeds the average total state tax revenues from wagering on live jai alai performances for the first 3 consecutive jai alai seasons paid to or due the division by the permitholder and during which the permitholder conducted a full schedule of live games, pay tax on handle for live jai alai performances at a rate of 3.3 percent of the handle per performance for the remainder of the current state fiscal year.

(e) The payment of taxes pursuant to paragraphs (b), (c), and (d) shall be calculated and commence beginning the day in which the permitholder is first entitled to the reduced rate specified in this section and the report of taxes required by s. 550.0951(5) is submitted to the division.

(f) A jai alai permitholder paying taxes under this section shall retain the breaks and pay an amount equal to the breaks as special prize awards which shall be in addition to the regular contracted prize money paid to jai alai players at the permitholder’s facility. Payment of the special prize money shall be made during the permitholder’s current meet.

(g) For purposes of this section, “handle” shall have the same meaning as in s. 550.0951, and shall not include handle from intertrack wagering.

(3)(a) Notwithstanding the provisions of subsection (2) and s. 550.0951(3)(c)1., any jai alai permitholder which is restricted under Florida law from operating live performances on a year-round basis is entitled to conduct wagering on live performances at a tax rate of 3.85 percent of live handle. Such permitholder is also entitled to conduct intertrack wagering as a host permitholder on live jai alai games at its fronton at a tax rate of 3.3 percent of handle at such time as the total tax on intertrack handle paid to the division by the permitholder during the current state fiscal year exceeds the total tax on intertrack handle paid to the division by the permitholder during the 1992-1993 state fiscal year.

(b) The payment of taxes pursuant to paragraph (a) shall be calculated and commence beginning the day in which the permitholder is first entitled to the reduced rate specified in this subsection.

(4) A jai alai permitholder conducting fewer than 100 live performances in any calendar year shall pay to the state the same aggregate amount of daily license fees on live jai alai games, admissions tax, and tax on live handle as that permitholder paid to the state during the most recent prior calendar year in which the jai alai permitholder conducted at least 100 live performances.

(5) In the event that a court of competent jurisdiction determines any of the provisions of this section to be unconstitutional, it is the intent of the Legislature that the provisions contained in this section shall be null and void and that the provisions of s. 550.0951 shall apply to all jai alai permitholders beginning on the date of such judicial determination. To this end, the Legislature declares that it would not have enacted any of the provisions of this section individually and, to that end, expressly finds them not to be severable.

History.—s. 1, ch. 93-287; s. 3, ch. 94-328; ss. 5, 16, ch. 95-390; ss. 5, 26, ch. 96-364; s. 6, ch. 98-217; s. 2, ch. 98-401; s. 22, ch. 99-4; s. 2, ch. 2005-288; s. 8, ch. 2009-170; ss. 4, 5, ch. 2010-29.



550.09512 - Harness horse taxes; abandoned interest in a permit for nonpayment of taxes.

550.09512 Harness horse taxes; abandoned interest in a permit for nonpayment of taxes.—

(1) Pari-mutuel wagering at harness horse racetracks in this state is an important business enterprise, and taxes derived therefrom constitute a part of the tax structure which funds operation of the state. Harness horse permitholders should pay their fair share of these taxes to the state. This business interest should not be taxed to such an extent as to cause any racetrack which is operated under sound business principles to be forced out of business. Due to the need to protect the public health, safety, and welfare, the gaming laws of the state provide for the harness horse industry to be highly regulated and taxed. The state recognizes that there exist identifiable differences between harness horse permitholders based upon their ability to operate under such regulation and tax system.

(2)(a) The tax on handle for live harness horse performances is 0.5 percent of handle per performance.

(b) For purposes of this section, the term “handle” shall have the same meaning as in s. 550.0951, and shall not include handle from intertrack wagering.

(3)(a) The permit of a harness horse permitholder who does not pay tax on handle for live harness horse performances for a full schedule of live races during any 2 consecutive state fiscal years shall be void and shall escheat to and become the property of the state unless such failure to operate and pay tax on handle was the direct result of fire, strike, war, or other disaster or event beyond the ability of the permitholder to control. Financial hardship to the permitholder shall not, in and of itself, constitute just cause for failure to operate and pay tax on handle.

(b) In order to maximize the tax revenues to the state, the division shall reissue an escheated harness horse permit to a qualified applicant pursuant to the provisions of this chapter as for the issuance of an initial permit. However, the provisions of this chapter relating to referendum requirements for a pari-mutuel permit shall not apply to the reissuance of an escheated harness horse permit. As specified in the application and upon approval by the division of an application for the permit, the new permitholder shall be authorized to operate a harness horse facility anywhere in the same county in which the escheated permit was authorized to be operated, notwithstanding the provisions of s. 550.054(2) relating to mileage limitations.

(4) In the event that a court of competent jurisdiction determines any of the provisions of this section to be unconstitutional, it is the intent of the Legislature that the provisions contained in this section shall be null and void and that the provisions of s. 550.0951 shall apply to all harness horse permitholders beginning on the date of such judicial determination. To this end, the Legislature declares that it would not have enacted any of the provisions of this section individually and, to that end, expressly finds them not to be severable.

History.—s. 1, ch. 93-288; s. 2, ch. 98-217; s. 15, ch. 2000-354.



550.09514 - Greyhound dogracing taxes; purse requirements.

550.09514 Greyhound dogracing taxes; purse requirements.—

(1) Wagering on greyhound racing is subject to a tax on handle for live greyhound racing as specified in s. 550.0951(3). However, each permitholder shall pay no tax on handle until such time as this subsection has resulted in a tax savings per state fiscal year of $360,000. Thereafter, each permitholder shall pay the tax as specified in s. 550.0951(3) on all handle for the remainder of the permitholder’s current race meet. For the three permitholders that conducted a full schedule of live racing in 1995, and are closest to another state that authorizes greyhound pari-mutuel wagering, the maximum tax savings per state fiscal year shall be $500,000. The provisions of this subsection relating to tax exemptions shall not apply to any charity or scholarship performances conducted pursuant to s. 550.0351.

(2)(a) The division shall determine for each greyhound permitholder the annual purse percentage rate of live handle for the state fiscal year 1993-1994 by dividing total purses paid on live handle by the permitholder, exclusive of payments made from outside sources, during the 1993-1994 state fiscal year by the permitholder’s live handle for the 1993-1994 state fiscal year. Each permitholder shall pay as purses for live races conducted during its current race meet a percentage of its live handle not less than the percentage determined under this paragraph, exclusive of payments made by outside sources, for its 1993-1994 state fiscal year.

(b) Except as otherwise set forth herein, in addition to the minimum purse percentage required by paragraph (a), each permitholder shall pay as purses an annual amount equal to 75 percent of the daily license fees paid by each permitholder for the 1994-1995 fiscal year. This purse supplement shall be disbursed weekly during the permitholder’s race meet in an amount determined by dividing the annual purse supplement by the number of performances approved for the permitholder pursuant to its annual license and multiplying that amount by the number of performances conducted each week. For the greyhound permitholders in the county where there are two greyhound permitholders located as specified in s. 550.615(6), such permitholders shall pay in the aggregate an amount equal to 75 percent of the daily license fees paid by such permitholders for the 1994-1995 fiscal year. These permitholders shall be jointly and severally liable for such purse payments. The additional purses provided by this paragraph must be used exclusively for purses other than stakes. The division shall conduct audits necessary to ensure compliance with this section.

(c)1. Each greyhound permitholder when conducting at least three live performances during any week shall pay purses in that week on wagers it accepts as a guest track on intertrack and simulcast greyhound races at the same rate as it pays on live races. Each greyhound permitholder when conducting at least three live performances during any week shall pay purses in that week, at the same rate as it pays on live races, on wagers accepted on greyhound races at a guest track which is not conducting live racing and is located within the same market area as the greyhound permitholder conducting at least three live performances during any week.

2. Each host greyhound permitholder shall pay purses on its simulcast and intertrack broadcasts of greyhound races to guest facilities that are located outside its market area in an amount equal to one quarter of an amount determined by subtracting the transmission costs of sending the simulcast or intertrack broadcasts from an amount determined by adding the fees received for greyhound simulcast races plus 3 percent of the greyhound intertrack handle at guest facilities that are located outside the market area of the host and that paid contractual fees to the host for such broadcasts of greyhound races.

(d) The division shall require sufficient documentation from each greyhound permitholder regarding purses paid on live racing to assure that the annual purse percentage rates paid by each permitholder on the live races are not reduced below those paid during the 1993-1994 state fiscal year. The division shall require sufficient documentation from each greyhound permitholder to assure that the purses paid by each permitholder on the greyhound intertrack and simulcast broadcasts are in compliance with the requirements of paragraph (c).

(e) In addition to the purse requirements of paragraphs (a)-(c), each greyhound permitholder shall pay as purses an amount equal to one-third of the amount of the tax reduction on live and simulcast handle applicable to such permitholder as a result of the reductions in tax rates provided by this act through the amendments to s. 550.0951(3). With respect to intertrack wagering when the host and guest tracks are greyhound permitholders not within the same market area, an amount equal to the tax reduction applicable to the guest track handle as a result of the reduction in tax rate provided by this act through the amendment to s. 550.0951(3) shall be distributed to the guest track, one-third of which amount shall be paid as purses at the guest track. However, if the guest track is a greyhound permitholder within the market area of the host or if the guest track is not a greyhound permitholder, an amount equal to such tax reduction applicable to the guest track handle shall be retained by the host track, one-third of which amount shall be paid as purses at the host track. These purse funds shall be disbursed in the week received if the permitholder conducts at least one live performance during that week. If the permitholder does not conduct at least one live performance during the week in which the purse funds are received, the purse funds shall be disbursed weekly during the permitholder’s next race meet in an amount determined by dividing the purse amount by the number of performances approved for the permitholder pursuant to its annual license, and multiplying that amount by the number of performances conducted each week. The division shall conduct audits necessary to ensure compliance with this paragraph.

(f) Each greyhound permitholder shall, during the permitholder’s race meet, supply kennel operators and the Division of Pari-Mutuel Wagering with a weekly report showing purses paid on live greyhound races and all greyhound intertrack and simulcast broadcasts, including both as a guest and a host together with the handle or commission calculations on which such purses were paid and the transmission costs of sending the simulcast or intertrack broadcasts, so that the kennel operators may determine statutory and contractual compliance.

(g) Each greyhound permitholder shall make direct payment of purses to the greyhound owners who have filed with such permitholder appropriate federal taxpayer identification information based on the percentage amount agreed upon between the kennel operator and the greyhound owner.

(h) At the request of a majority of kennel operators under contract with a greyhound permitholder, the permitholder shall make deductions from purses paid to each kennel operator electing such deduction and shall make a direct payment of such deductions to the local association of greyhound kennel operators formed by a majority of kennel operators under contract with the permitholder. The amount of the deduction shall be at least 1 percent of purses, as determined by the local association of greyhound kennel operators. No deductions may be taken pursuant to this paragraph without a kennel operator’s specific approval before or after the effective date of this act.

(3) For the purpose of this section, the term “live handle” means the handle from wagers placed at the permitholder’s establishment on the live greyhound races conducted at the permitholder’s establishment.

History.—s. 6, ch. 96-364; s. 3, ch. 98-217; s. 60, ch. 99-5; s. 74, ch. 2000-158; s. 8, ch. 2000-354; s. 9, ch. 2009-170; ss. 4, 5, ch. 2010-29.



550.09515 - Thoroughbred horse taxes; abandoned interest in a permit for nonpayment of taxes.

550.09515 Thoroughbred horse taxes; abandoned interest in a permit for nonpayment of taxes.—

(1) Pari-mutuel wagering at thoroughbred horse racetracks in this state is an important business enterprise, and taxes derived therefrom constitute a part of the tax structure which funds operation of the state. Thoroughbred horse permitholders should pay their fair share of these taxes to the state. This business interest should not be taxed to such an extent as to cause any racetrack which is operated under sound business principles to be forced out of business. Due to the need to protect the public health, safety, and welfare, the gaming laws of the state provide for the thoroughbred horse industry to be highly regulated and taxed. The state recognizes that there exist identifiable differences between thoroughbred horse permitholders based upon their ability to operate under such regulation and tax system and at different periods during the year.

(2)(a) The tax on handle for live thoroughbred horserace performances shall be 0.5 percent.

(b) For purposes of this section, the term “handle” shall have the same meaning as in s. 550.0951, and shall not include handle from intertrack wagering.

(3)(a) The permit of a thoroughbred horse permitholder who does not pay tax on handle for live thoroughbred horse performances for a full schedule of live races during any 2 consecutive state fiscal years shall be void and shall escheat to and become the property of the state unless such failure to operate and pay tax on handle was the direct result of fire, strike, war, or other disaster or event beyond the ability of the permitholder to control. Financial hardship to the permitholder shall not, in and of itself, constitute just cause for failure to operate and pay tax on handle.

(b) In order to maximize the tax revenues to the state, the division shall reissue an escheated thoroughbred horse permit to a qualified applicant pursuant to the provisions of this chapter as for the issuance of an initial permit. However, the provisions of this chapter relating to referendum requirements for a pari-mutuel permit shall not apply to the reissuance of an escheated thoroughbred horse permit. As specified in the application and upon approval by the division of an application for the permit, the new permitholder shall be authorized to operate a thoroughbred horse facility anywhere in the same county in which the escheated permit was authorized to be operated, notwithstanding the provisions of s. 550.054(2) relating to mileage limitations.

(4) In the event that a court of competent jurisdiction determines any of the provisions of this section to be unconstitutional, it is the intent of the Legislature that the provisions contained in this section shall be null and void and that the provisions of s. 550.0951 shall apply to all thoroughbred horse permitholders beginning on the date of such judicial determination. To this end, the Legislature declares that it would not have enacted any of the provisions of this section individually and, to that end, expressly finds them not to be severable.

(5) Notwithstanding the provisions of s. 550.0951(3)(c), the tax on handle for intertrack wagering on rebroadcasts of simulcast horseraces is 2.4 percent of the handle; provided however, that if the guest track is a thoroughbred track located more than 35 miles from the host track, the host track shall pay a tax of .5 percent of the handle, and additionally the host track shall pay to the guest track 1.9 percent of the handle to be used by the guest track solely for purses. The tax shall be deposited into the Pari-mutuel Wagering Trust Fund.

(6) A credit equal to the amount of contributions made by a thoroughbred permitholder during the taxable year directly to the Jockeys’ Guild or its health and welfare fund to be used to provide health and welfare benefits for active, disabled, and retired Florida jockeys and their dependents pursuant to reasonable rules of eligibility established by the Jockeys’ Guild is allowed against taxes on live handle due for a taxable year under this section. A thoroughbred permitholder may not receive a credit greater than an amount equal to 1 percent of its paid taxes for the previous taxable year.

(7) If a thoroughbred permitholder fails to operate all performances on its 2001-2002 license, failure to pay tax on handle for a full schedule of live races for those performances in the 2001-2002 fiscal year does not constitute failure to pay taxes on handle for a full schedule of live races in a fiscal year for the purposes of subsection (3). This subsection may not be construed as forgiving a thoroughbred permitholder from paying taxes on performances conducted at its facility pursuant to its 2001-2002 license other than for failure to operate all performances on its 2001-2002 license. This subsection expires July 1, 2003.

History.—s. 1, ch. 93-123; ss. 7, 26, ch. 96-364; ss. 3, 4, ch. 98-190; s. 75, ch. 2000-158; ss. 9, 10, ch. 2000-354; s. 12, ch. 2002-2; s. 38, ch. 2002-402.



550.105 - Occupational licenses of racetrack employees; fees; denial, suspension, and revocation of license; penalties and fines.

550.105 Occupational licenses of racetrack employees; fees; denial, suspension, and revocation of license; penalties and fines.—

(1) Each person connected with a racetrack or jai alai fronton, as specified in paragraph (2)(a), shall purchase from the division an occupational license. All moneys collected pursuant to this section each fiscal year shall be deposited into the Pari-mutuel Wagering Trust Fund. Pursuant to the rules adopted by the division, an occupational license may be valid for a period of up to 3 years for a fee that does not exceed the full occupational license fee for each of the years for which the license is purchased. The occupational license shall be valid during its specified term at any pari-mutuel facility.

(2)(a) The following licenses shall be issued to persons or entities with access to the backside, racing animals, jai alai players’ room, jockeys’ room, drivers’ room, totalisator room, the mutuels, or money room, or to persons who, by virtue of the position they hold, might be granted access to these areas or to any other person or entity in one of the following categories and with fees not to exceed the following amounts for any 12-month period:

1. Business licenses: any business such as a vendor, contractual concessionaire, contract kennel, business owning racing animals, trust or estate, totalisator company, stable name, or other fictitious name: $50.

2. Professional occupational licenses: professional persons with access to the backside of a racetrack or players’ quarters in jai alai such as trainers, officials, veterinarians, doctors, nurses, EMT’s, jockeys and apprentices, drivers, jai alai players, owners, trustees, or any management or officer or director or shareholder or any other professional-level person who might have access to the jockeys’ room, the drivers’ room, the backside, racing animals, kennel compound, or managers or supervisors requiring access to mutuels machines, the money room, or totalisator equipment: $40.

3. General occupational licenses: general employees with access to the jockeys’ room, the drivers’ room, racing animals, the backside of a racetrack or players’ quarters in jai alai, such as grooms, kennel helpers, leadouts, pelota makers, cesta makers, or ball boys, or a practitioner of any other occupation who would have access to the animals, the backside, or the kennel compound, or who would provide the security or maintenance of these areas, or mutuel employees, totalisator employees, money-room employees, or any employee with access to mutuels machines, the money room, or totalisator equipment or who would provide the security or maintenance of these areas: $10.

The individuals and entities that are licensed under this paragraph require heightened state scrutiny, including the submission by the individual licensees or persons associated with the entities described in this chapter of fingerprints for a Federal Bureau of Investigation criminal records check.

(b) The division shall adopt rules pertaining to pari-mutuel occupational licenses, licensing periods, and renewal cycles.

(3) Certified public accountants and attorneys licensed to practice in this state shall not be required to hold an occupational license under this section while providing accounting or legal services to a permitholder if the certified public accountant’s or attorney’s primary place of employment is not on the permitholder premises.

(4) It is unlawful to take part in or officiate in any way at any pari-mutuel facility without first having secured a license and paid the occupational license fee.

(5)(a) The division may:

1. Deny a license to or revoke, suspend, or place conditions upon or restrictions on a license of any person who has been refused a license by any other state racing commission or racing authority;

2. Deny, suspend, or place conditions on a license of any person who is under suspension or has unpaid fines in another jurisdiction;

if the state racing commission or racing authority of such other state or jurisdiction extends to the division reciprocal courtesy to maintain the disciplinary control.

(b) The division may deny, suspend, revoke, or declare ineligible any occupational license if the applicant for or holder thereof has violated the provisions of this chapter or the rules of the division governing the conduct of persons connected with racetracks and frontons. In addition, the division may deny, suspend, revoke, or declare ineligible any occupational license if the applicant for such license has been convicted in this state, in any other state, or under the laws of the United States of a capital felony, a felony, or an offense in any other state which would be a felony under the laws of this state involving arson; trafficking in, conspiracy to traffic in, smuggling, importing, conspiracy to smuggle or import, or delivery, sale, or distribution of a controlled substance; or a crime involving a lack of good moral character, or has had a pari-mutuel license revoked by this state or any other jurisdiction for an offense related to pari-mutuel wagering.

(c) The division may deny, declare ineligible, or revoke any occupational license if the applicant for such license has been convicted of a felony or misdemeanor in this state, in any other state, or under the laws of the United States, if such felony or misdemeanor is related to gambling or bookmaking, as contemplated in s. 849.25, or involves cruelty to animals. If the applicant establishes that she or he is of good moral character, that she or he has been rehabilitated, and that the crime she or he was convicted of is not related to pari-mutuel wagering and is not a capital offense, the restrictions excluding offenders may be waived by the director of the division.

(d) For purposes of this subsection, the term “convicted” means having been found guilty, with or without adjudication of guilt, as a result of a jury verdict, nonjury trial, or entry of a plea of guilty or nolo contendere. However, the term “conviction” shall not be applied to a crime committed prior to the effective date of this subsection in a manner that would invalidate any occupational license issued prior to the effective date of this subsection or subsequent renewal for any person holding such a license.

(e) If an occupational license will expire by division rule during the period of a suspension the division intends to impose, or if a license would have expired but for pending administrative charges and the occupational licensee is found to be in violation of any of the charges, the license may be revoked and a time period of license ineligibility may be declared. The division may bring administrative charges against any person not holding a current license for violations of statutes or rules which occurred while such person held an occupational license, and the division may declare such person ineligible to hold a license for a period of time. The division may impose a civil fine of up to $1,000 for each violation of the rules of the division in addition to or in lieu of any other penalty provided for in this section. In addition to any other penalty provided by law, the division may exclude from all pari-mutuel facilities in this state, for a period not to exceed the period of suspension, revocation, or ineligibility, any person whose occupational license application has been denied by the division, who has been declared ineligible to hold an occupational license, or whose occupational license has been suspended or revoked by the division.

(f) The division may cancel any occupational license that has been voluntarily relinquished by the licensee.

(6) In order to promote the orderly presentation of pari-mutuel meets authorized in this chapter, the division may issue a temporary occupational license. The division shall adopt rules to implement this subsection. However, no temporary occupational license shall be valid for more than 90 days, and no more than one temporary license may be issued for any person in any year.

(7) The division may deny, revoke, or suspend any occupational license if the applicant therefor or holder thereof accumulates unpaid obligations or defaults in obligations, or issues drafts or checks that are dishonored or for which payment is refused without reasonable cause, if such unpaid obligations, defaults, or dishonored or refused drafts or checks directly relate to the sport of jai alai or racing being conducted at a pari-mutuel facility within this state.

(8) The division may fine, or suspend or revoke, or place conditions upon, the license of any licensee who under oath knowingly provides false information regarding an investigation by the division.

(9) The tax imposed by this section is in lieu of all license, excise, or occupational taxes to the state or any county, municipality, or other political subdivision, except that, if a race meeting or game is held or conducted in a municipality, the municipality may assess and collect an additional tax against any person conducting live racing or games within its corporate limits, which tax may not exceed $150 per day for horseracing or $50 per day for dogracing or jai alai. Except as provided in this chapter, a municipality may not assess or collect any additional excise or revenue tax against any person conducting race meetings within the corporate limits of the municipality or against any patron of any such person.

(10)(a) Upon application for an occupational license, the division may require the applicant’s full legal name; any nickname, alias, or maiden name for the applicant; name of the applicant’s spouse; the applicant’s date of birth, residence address, mailing address, residence address and business phone number, and social security number; disclosure of any felony or any conviction involving bookmaking, illegal gambling, or cruelty to animals; disclosure of any past or present enforcement or actions by any racing or gaming agency against the applicant; and any information the division determines is necessary to establish the identity of the applicant or to establish that the applicant is of good moral character. Fingerprints shall be taken in a manner approved by the division and then shall be submitted to the Federal Bureau of Investigation, or to the association of state officials regulating pari-mutuel wagering pursuant to the Federal Pari-mutuel Licensing Simplification Act of 1988. The cost of processing fingerprints shall be borne by the applicant and paid to the association of state officials regulating pari-mutuel wagering from the trust fund to which the processing fees are deposited. The division, by rule, may require additional information from licensees which is reasonably necessary to regulate the industry. The division may, by rule, exempt certain occupations or groups of persons from the fingerprinting requirements.

(b) All fingerprints required by this section that are submitted to the Department of Law Enforcement shall be retained by the Department of Law Enforcement and entered into the statewide automated biometric identification system as authorized by s. 943.05(2)(b) and shall be available for all purposes and uses authorized for arrest fingerprints entered into the statewide automated biometric identification system pursuant to s. 943.051.

(c) The Department of Law Enforcement shall search all arrest fingerprints received pursuant to s. 943.051 against the fingerprints retained in the statewide automated biometric identification system under paragraph (b). Any arrest record that is identified with the retained fingerprints of a person subject to the criminal history screening requirements of this section shall be reported to the division. Each licensee shall pay a fee to the division for the cost of retention of the fingerprints and the ongoing searches under this paragraph. The division shall forward the payment to the Department of Law Enforcement. The amount of the fee to be imposed for performing these searches and the procedures for the retention of licensee fingerprints shall be as established by rule of the Department of Law Enforcement. The division shall inform the Department of Law Enforcement of any change in the license status of licensees whose fingerprints are retained under paragraph (b).

(d) The division shall request the Department of Law Enforcement to forward the fingerprints to the Federal Bureau of Investigation for a national criminal history records check at least once every 5 years following issuance of a license. If the fingerprints of a person who is licensed have not been retained by the Department of Law Enforcement, the person must file a complete set of fingerprints as provided in paragraph (a). The division shall collect the fees for the cost of the national criminal history records check under this paragraph and forward the payment to the Department of Law Enforcement. The cost of processing fingerprints and conducting a criminal history records check under this paragraph for a general occupational license shall be borne by the applicant. The cost of processing fingerprints and conducting a criminal history records check under this paragraph for a business or professional occupational license shall be borne by the person being checked. The Department of Law Enforcement may invoice the division for the fingerprints submitted each month. Under penalty of perjury, each person who is licensed or who is fingerprinted as required by this section must agree to inform the division within 48 hours if he or she is convicted of or has entered a plea of guilty or nolo contendere to any disqualifying offense, regardless of adjudication.

History.—s. 16, ch. 92-348; s. 6, ch. 95-390; s. 28, ch. 97-98; s. 784, ch. 97-103; s. 23, ch. 2000-354; s. 10, ch. 2009-170; ss. 4, 5, ch. 2010-29; s. 52, ch. 2013-116.



550.1155 - Authority of stewards, judges, panel of judges, or player’s manager to impose penalties against occupational licensees; disposition of funds collected.

550.1155 Authority of stewards, judges, panel of judges, or player’s manager to impose penalties against occupational licensees; disposition of funds collected.—

(1) The stewards at a horse racetrack; the judges at a dog track; or the judges, a panel of judges, or a player’s manager at a jai alai fronton may impose a civil penalty against any occupational licensee for violation of the pari-mutuel laws or any rule adopted by the division. The penalty may not exceed $1,000 for each count or separate offense or exceed 60 days of suspension for each count or separate offense.

(2) All penalties imposed and collected pursuant to this section at each horse or dog racetrack or jai alai fronton shall be deposited into a board of relief fund established by the pari-mutuel permitholder. Each association shall name a board of relief composed of three of its officers, with the general manager of the permitholder being the ex officio treasurer of such board. Moneys deposited into the board of relief fund shall be disbursed by the board for the specific purpose of aiding occupational licenseholders and their immediate family members at each pari-mutuel facility.

History.—s. 17, ch. 92-348; s. 7, ch. 95-390.



550.125 - Uniform reporting system; bond requirement.

550.125 Uniform reporting system; bond requirement.—

(1) The Legislature finds that a uniform reporting system should be developed to provide acceptable uniform financial data and statistics.

(2)(a) Each permitholder that conducts race meetings or jai alai exhibitions under this chapter shall keep records that clearly show the total number of admissions and the total amount of money contributed to each pari-mutuel pool on each race or exhibition separately and the amount of money received daily from admission fees and, within 120 days after the end of its fiscal year, shall submit to the division a complete annual report of its accounts, audited by a certified public accountant licensed to practice in the state.

(b) The division shall adopt rules specifying the form and content of such reports, including, but not limited to, requirements for a statement of assets and liabilities, operating revenues and expenses, and net worth, which statement must be audited by a certified public accountant licensed to practice in this state, and any supporting informational schedule found necessary by the division to verify the foregoing financial statement, which informational schedule must be attested to under oath by the permitholder or an officer of record, to permit the division to:

1. Assess the profitability and financial soundness of permitholders, both individually and as an industry;

2. Plan and recommend measures necessary to preserve and protect the pari-mutuel revenues of the state; and

3. Completely identify the holdings, transactions, and investments of permitholders with other business entities.

(c) The Auditor General and the Office of Program Policy Analysis and Government Accountability may, pursuant to their own authority or at the direction of the Legislative Auditing Committee, audit, examine, and check the books and records of any permitholder. These audit reports shall become part of, and be maintained in, the division files.

(d) The division shall annually review the books and records of each permitholder and verify that the breaks and unclaimed ticket payments made by each permitholder are true and correct.

(3)(a) Each permitholder to which a license is granted under this chapter, at its own cost and expense, must, before the license is delivered, give a bond in the penal sum of $50,000 payable to the Governor of the state and her or his successors in office, with a surety or sureties to be approved by the division and the Chief Financial Officer, conditioned to faithfully make the payments to the Chief Financial Officer in her or his capacity as treasurer of the division; to keep its books and records and make reports as provided; and to conduct its racing in conformity with this chapter. When the greatest amount of tax owed during any month in the prior state fiscal year, in which a full schedule of live racing was conducted, is less than $50,000, the division may assess a bond in a sum less than $50,000. The division may review the bond for adequacy and require adjustments each fiscal year. The division has the authority to adopt rules to implement this paragraph and establish guidelines for such bonds.

(b) The provisions of this chapter concerning bonding do not apply to nonwagering licenses issued pursuant to s. 550.505.

History.—s. 18, ch. 92-348; s. 785, ch. 97-103; s. 122, ch. 2001-266; s. 655, ch. 2003-261.



550.135 - Division of moneys derived under this law.

550.135 Division of moneys derived under this law.—All moneys that are deposited with the Chief Financial Officer to the credit of the Pari-mutuel Wagering Trust Fund shall be distributed as follows:

(1) The daily license fee revenues collected pursuant to s. 550.0951(1) shall be used to fund the operating cost of the division and to provide a proportionate share of the operation of the office of the secretary and the Division of Administration of the Department of Business and Professional Regulation; however, other collections in the Pari-mutuel Wagering Trust Fund may also be used to fund the operation of the division in accordance with authorized appropriations.

(2) All unappropriated funds in excess of $1.5 million in the Pari-mutuel Wagering Trust Fund, collected pursuant to this chapter, shall be deposited with the Chief Financial Officer to the credit of the General Revenue Fund.

(3) The slot machine license fee, the slot machine occupational license fee, and the compulsive or addictive gambling prevention program fee collected pursuant to ss. 551.106, 551.107(2)(a)1., and 551.118 shall be used to fund the direct and indirect operating expenses of the division’s slot machine regulation operations and to provide funding for relevant enforcement activities in accordance with authorized appropriations. Funds deposited into the Pari-mutuel Wagering Trust Fund pursuant to ss. 551.106, 551.107(2)(a)1., and 551.118 shall be reserved in the trust fund for slot machine regulation operations. On June 30, any unappropriated funds in excess of those necessary for incurred obligations and subsequent year cash flow for slot machine regulation operations shall be deposited with the Chief Financial Officer to the credit of the General Revenue Fund.

History.—s. 19, ch. 92-348; s. 208, ch. 94-218; s. 8, ch. 96-364; s. 5, ch. 2000-354; s. 656, ch. 2003-261; s. 1, ch. 2004-281; s. 1, ch. 2007-83.



550.155 - Pari-mutuel pool within track enclosure; takeouts; breaks; penalty for purchasing part of a pari-mutuel pool for or through another in specified circumstances.

550.155 Pari-mutuel pool within track enclosure; takeouts; breaks; penalty for purchasing part of a pari-mutuel pool for or through another in specified circumstances.—

(1) Wagering on the results of a horserace, dograce, or on the scores or points of a jai alai game and the sale of tickets or other evidences showing an interest in or a contribution to a pari-mutuel pool are allowed within the enclosure of any pari-mutuel facility licensed and conducted under this chapter but are not allowed elsewhere in this state, must be supervised by the division, and are subject to such reasonable rules that the division prescribes.

(2) The permitholder’s share of the takeout is that portion of the takeout that remains after the pari-mutuel tax imposed upon the contributions to the pari-mutuel pool is deducted from the takeout and paid by the permitholder. The takeout is deducted from all pari-mutuel pools but may be different depending on the type of pari-mutuel pool. The permitholder shall inform the patrons, either through the official program or via the posting of signs at conspicuous locations, as to the takeout currently being applied to handle at the facility. A capital improvement proposed by a permitholder licensed under this chapter to a pari-mutuel facility existing on June 23, 1981, which capital improvement requires, pursuant to any municipal or county ordinance, resolution, or regulation, the qualification or approval of the municipality or county wherein the permitholder conducts its business operations, shall receive approval unless the municipality or county is able to show that the proposed improvement presents a justifiable and immediate hazard to the health and safety of municipal or county residents, provided the permitholder pays to the municipality or county the cost of a building permit and provided the capital improvement meets the following criteria:

(a) The improvement does not qualify as a development of regional impact as defined in s. 380.06; and

(b) The improvement is contiguous to or within the existing pari-mutuel facility site. To be contiguous, the site of the improvement must share a sufficient common boundary with the present pari-mutuel facility to allow full and free access without crossing a public roadway, public waterway, or similar barrier.

(3) After deducting the takeout and the “breaks,” a pari-mutuel pool must be redistributed to the contributors.

(4) Redistribution of funds otherwise distributable to the contributors of a pari-mutuel pool must be a sum equal to the next lowest multiple of 10 on all races and games.

(5) A distribution of a pari-mutuel pool may not be made of the odd cents of any sum otherwise distributable, which odd cents constitute the “breaks.”

(6) A person or corporation may not directly or indirectly purchase pari-mutuel tickets or participate in the purchase of any part of a pari-mutuel pool for another for hire or for any gratuity. A person may not purchase any part of a pari-mutuel pool through another wherein she or he gives or pays directly or indirectly such other person anything of value. Any person who violates this subsection is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 20, ch. 92-348; s. 8, ch. 95-390; s. 786, ch. 97-103; s. 18, ch. 2000-354.



550.1625 - Dogracing; taxes.

550.1625 Dogracing; taxes.—

(1) The operation of a dog track and legalized pari-mutuel betting at dog tracks in this state is a privilege and is an operation that requires strict supervision and regulation in the best interests of the state. Pari-mutuel wagering at dog tracks in this state is a substantial business, and taxes derived therefrom constitute part of the tax structures of the state and the counties. The operators of dog tracks should pay their fair share of taxes to the state; at the same time, this substantial business interest should not be taxed to such an extent as to cause a track that is operated under sound business principles to be forced out of business.

(2) A permitholder that conducts a dograce meet under this chapter must pay the daily license fee, the admission tax, the breaks tax, and the tax on pari-mutuel handle as provided in s. 550.0951 and is subject to all penalties and sanctions provided in s. 550.0951(6).

History.—s. 21, ch. 92-348; s. 54, ch. 2000-154.



550.1645 - Escheat to state of abandoned interest in or contribution to pari-mutuel pools.

550.1645 Escheat to state of abandoned interest in or contribution to pari-mutuel pools.—

(1) It is the public policy of the state, while protecting the interest of the owners, to possess all unclaimed and abandoned interest in or contribution to certain pari-mutuel pools conducted in this state under this chapter, for the benefit of all the people of the state; and this law shall be liberally construed to accomplish such purpose.

(2) Except as otherwise provided in this chapter, all money or other property represented by any unclaimed, uncashed, or abandoned pari-mutuel ticket which has remained in the custody of or under the control of any licensee authorized to conduct pari-mutuel pools in this state for a period of 1 year after the date the pari-mutuel ticket was issued, if the rightful owner or owners thereof have made no claim or demand for such money or other property within the aforesaid period of time, is hereby declared to have escheated to or to escheat to, and to have become the property of, the state.

(3) All money or other property that has escheated to and become the property of the state as provided herein, and which is held by such licensee authorized to conduct pari-mutuel pools in this state, shall be paid by such licensee to the Chief Financial Officer annually within 60 days after the close of the race meeting of the licensee. Such moneys so paid by the licensee to the Chief Financial Officer shall be deposited in the State School Fund to be used for the support and maintenance of public free schools as required by s. 6, Art. IX of the State Constitution.

History.—s. 22, ch. 92-348; s. 11, ch. 2000-354; s. 657, ch. 2003-261.



550.1646 - Credit for unclaimed property remitted to state.

550.1646 Credit for unclaimed property remitted to state.—All money or other property represented by any unclaimed, uncashed, or abandoned pari-mutuel ticket that has remained in the custody of or under the control of any permitholder authorized to conduct jai alai pari-mutuel pools in this state for a period of 1 year after the date the pari-mutuel ticket was issued, if the rightful owners thereof have made no claim or demand for such money or other property within that period of time, shall, with respect to live games conducted by the permitholder, be remitted to the state pursuant to s. 550.1645; however, such permitholder shall be entitled to a credit in each state fiscal year in an amount equal to 25 percent of the actual amount remitted in the prior state fiscal year which may be applied against any taxes imposed under this chapter. Funds equal to such credit from any live jai alai games shall be paid by the permitholder to the National Association of Jai Alai Frontons, to be used for the general promotion of the sport of jai alai in the state, including professional tournaments and amateur jai alai youth programs. These youth programs shall focus on benefiting children in after-school and anti-drug programs with special attention to inner-city areas.

History.—s. 45, ch. 2000-354.



550.1647 - Greyhound permitholders; unclaimed tickets; breaks.

550.1647 Greyhound permitholders; unclaimed tickets; breaks.—All money or other property represented by any unclaimed, uncashed, or abandoned pari-mutuel ticket which has remained in the custody of or under the control of any permitholder authorized to conduct greyhound racing pari-mutuel pools in this state for a period of 1 year after the date the pari-mutuel ticket was issued, if the rightful owner or owners thereof have made no claim or demand for such money or other property within that period of time, shall, with respect to live races conducted by the permitholder, be remitted to the state pursuant to s. 550.1645; however, such permitholder shall be entitled to a credit in each state fiscal year in an amount equal to the actual amount remitted in the prior state fiscal year which may be applied against any taxes imposed pursuant to this chapter. In addition, each permitholder shall pay, from any source, including the proceeds from performances conducted pursuant to s. 550.0351, an amount not less than 10 percent of the amount of the credit provided by this section to any bona fide organization that promotes or encourages the adoption of greyhounds. As used in this chapter, the term “bona fide organization that promotes or encourages the adoption of greyhounds” means any organization that provides evidence of compliance with chapter 496 and possesses a valid exemption from federal taxation issued by the Internal Revenue Service. Such bona fide organization, as a condition of adoption, must provide sterilization of greyhounds by a licensed veterinarian before relinquishing custody of the greyhound to the adopter. The fee for sterilization may be included in the cost of adoption.

History.—s. 12, ch. 2000-354; s. 2, ch. 2004-23.



550.1648 - Greyhound adoptions.

550.1648 Greyhound adoptions.—

(1) Each dogracing permitholder operating a dogracing facility in this state shall provide for a greyhound adoption booth to be located at the facility. The greyhound adoption booth must be operated on weekends by personnel or volunteers from a bona fide organization that promotes or encourages the adoption of greyhounds pursuant to s. 550.1647. As used in this section, the term “weekend” includes the hours during which live greyhound racing is conducted on Friday, Saturday, or Sunday. Information pamphlets and application forms shall be provided to the public upon request. In addition, the kennel operator or owner shall notify the permitholder that a greyhound is available for adoption and the permitholder shall provide information concerning the adoption of a greyhound in each race program and shall post adoption information at conspicuous locations throughout the dogracing facility. Any greyhound that is participating in a race and that will be available for future adoption must be noted in the race program. The permitholder shall allow greyhounds to be walked through the track facility to publicize the greyhound adoption program.

(2) In addition to the charity days authorized under s. 550.0351, a greyhound permitholder may fund the greyhound adoption program by holding a charity racing day designated as “Greyhound Adopt-A-Pet Day.” All profits derived from the operation of the charity day must be placed into a fund used to support activities at the racing facility which promote the adoption of greyhounds. The division may adopt rules for administering the fund. Proceeds from the charity day authorized in this subsection may not be used as a source of funds for the purposes set forth in s. 550.1647.

(3)(a) Upon a violation of this section by a permitholder or licensee, the division may impose a penalty as provided in s. 550.0251(10) and require the permitholder to take corrective action.

(b) A penalty imposed under s. 550.0251(10) does not exclude a prosecution for cruelty to animals or for any other criminal act.

History.—s. 1, ch. 2004-23.



550.175 - Petition for election to revoke permit.

550.175 Petition for election to revoke permit.—Upon petition of 20 percent of the qualified electors of any county wherein any racing has been licensed and conducted under this chapter, the county commissioners of such county shall provide for the submission to the electors of such county at the then next succeeding general election the question of whether any permit or permits theretofore granted shall be continued or revoked, and if a majority of the electors voting on such question in such election vote to cancel or recall the permit theretofore given, the division may not thereafter grant any license on the permit so recalled. Every signature upon every recall petition must be signed in the presence of the clerk of the board of county commissioners at the office of the clerk of the circuit court of the county, and the petitioner must present at the time of such signing her or his registration receipt showing the petitioner’s qualification as an elector of the county at the time of the signing of the petition. Not more than one permit may be included in any one petition; and, in all elections in which the recall of more than one permit is voted on, the voters shall be given an opportunity to vote for or against the recall of each permit separately. Nothing in this chapter shall be construed to prevent the holding of later referendum or recall elections.

History.—s. 23, ch. 92-348; s. 787, ch. 97-103.



550.1815 - Certain persons prohibited from holding racing or jai alai permits; suspension and revocation.

550.1815 Certain persons prohibited from holding racing or jai alai permits; suspension and revocation.—

(1) A corporation, general or limited partnership, sole proprietorship, business trust, joint venture, or unincorporated association, or other business entity may not hold any horseracing or dogracing permit or jai alai fronton permit in this state if any one of the persons or entities specified in paragraph (a) has been determined by the division not to be of good moral character or has been convicted of any offense specified in paragraph (b).

(a)1. The permitholder;

2. An employee of the permitholder;

3. The sole proprietor of the permitholder;

4. A corporate officer or director of the permitholder;

5. A general partner of the permitholder;

6. A trustee of the permitholder;

7. A member of an unincorporated association permitholder;

8. A joint venturer of the permitholder;

9. The owner of more than 5 percent of any equity interest in the permitholder, whether as a common shareholder, general or limited partner, voting trustee, or trust beneficiary; or

10. An owner of any interest in the permit or permitholder, including any immediate family member of the owner, or holder of any debt, mortgage, contract, or concession from the permitholder, who by virtue thereof is able to control the business of the permitholder.

(b)1. A felony in this state;

2. Any felony in any other state which would be a felony if committed in this state under the laws of this state;

3. Any felony under the laws of the United States;

4. A felony under the laws of another state if related to gambling which would be a felony under the laws of this state if committed in this state; or

5. Bookmaking as defined in s. 849.25.

(2)(a) If the applicant for permit as specified under subsection (1) or a permitholder as specified in paragraph (1)(a) has received a full pardon or a restoration of civil rights with respect to the conviction specified in paragraph (1)(b), the conviction does not constitute an absolute bar to the issuance or renewal of a permit or a ground for the revocation or suspension of a permit.

(b) A corporation that has been convicted of a felony is entitled to apply for and receive a restoration of its civil rights in the same manner and on the same grounds as an individual.

(3) After notice and hearing, the division shall refuse to issue or renew or shall suspend, as appropriate, any permit found in violation of subsection (1). The order shall become effective 120 days after service of the order upon the permitholder and shall be amended to constitute a final order of revocation unless the permitholder has, within that period of time, either caused the divestiture, or agreed with the convicted person upon a complete immediate divestiture, of her or his holding, or has petitioned the circuit court as provided in subsection (4) or, in the case of corporate officers or directors of the holder or employees of the holder, has terminated the relationship between the permitholder and those persons mentioned. The division may, by order, extend the 120-day period for divestiture, upon good cause shown, to avoid interruption of any jai alai or race meeting or to otherwise effectuate this section. If no action has been taken by the permitholder within the 120-day period following the issuance of the order of suspension, the division shall, without further notice or hearing, enter a final order of revocation of the permit. When any permitholder or sole proprietor of a permitholder is convicted of an offense specified in paragraph (1)(b), the department may approve a transfer of the permit to a qualified applicant, upon a finding that revocation of the permit would impair the state’s revenue from the operation of the permit or otherwise be detrimental to the interests of the state in the regulation of the industry of pari-mutuel wagering. In such approval, no public referendum is required, notwithstanding any other provision of law. A petition for transfer after conviction must be filed with the department within 30 days after service upon the permitholder of the final order of revocation. The timely filing of such a petition automatically stays any revocation order until further order of the department.

(4) The circuit courts have jurisdiction to decide a petition brought by a holder of a pari-mutuel permit that shows that its permit is in jeopardy of suspension or revocation under subsection (3) and that it is unable to agree upon the terms of divestiture of interest with the person specified in subparagraphs (1)(a)3.-9. who has been convicted of an offense specified in paragraph (1)(b). The court shall determine the reasonable value of the interest of the convicted person and order a divestiture upon such terms and conditions as it finds just. In determining the value of the interest of the convicted person, the court may consider, among other matters, the value of the assets of the permitholder, its good will and value as a going concern, recent and expected future earnings, and other criteria usual and customary in the sale of like enterprises.

(5) The division shall make such rules for the photographing, fingerprinting, and obtaining of personal data of individuals described in paragraph (1)(a) and the obtaining of such data regarding the business entities described in paragraph (1)(a) as is necessary to effectuate the provisions of this section.

History.—s. 24, ch. 92-348; s. 29, ch. 97-98; s. 788, ch. 97-103.



550.235 - Conniving to prearrange result of race or jai alai game; using medication or drugs on horse or dog; penalty.

550.235 Conniving to prearrange result of race or jai alai game; using medication or drugs on horse or dog; penalty.—

(1) Any person who influences, or has any understanding or connivance with, any owner, jockey, groom, or other person associated with or interested in any stable, kennel, horserace, dograce, or jai alai game, in which any horse, dog, or jai alai player participates, to prearrange or predetermine the results of any such race or game, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any person who attempts to affect the outcome of a horserace or dograce through administration of medication or drugs to a race animal as prohibited by law; who administers any medication or drugs prohibited by law to a race animal for the purpose of affecting the outcome of a horserace or dograce; or who conspires to administer or to attempt to administer such medication or drugs is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 25, ch. 92-348; s. 30, ch. 97-98.



550.24055 - Use of controlled substances or alcohol prohibited; testing of certain occupational licensees; penalty; evidence of test or action taken and admissibility for criminal prosecution limited.

550.24055 Use of controlled substances or alcohol prohibited; testing of certain occupational licensees; penalty; evidence of test or action taken and admissibility for criminal prosecution limited.—

(1) The use of a controlled substance as defined in chapter 893 or of alcohol by any occupational licensees officiating at or participating in a race or jai alai game is prohibited.

(2) The occupational licensees, by applying for and holding such licenses, are deemed to have given their consents to submit to an approved chemical test of their breath for the purpose of determining the alcoholic content of their blood and to a urine or blood test for the purpose of detecting the presence of controlled substances. Such tests shall only be conducted upon reasonable cause that a violation has occurred as shall be determined solely by the stewards at a horseracing meeting or the judges or board of judges at a dogtrack or jai alai meet. The failure to submit to such test may result in a suspension of the person’s occupational license for a period of 10 days or until this section has been complied with, whichever is longer.

(a) If there was at the time of the test 0.05 percent or less by weight of alcohol in the person’s blood, the person is presumed not to have been under the influence of alcoholic beverages to the extent that the person’s normal faculties were impaired, and no action of any sort may be taken by the stewards, judges, or board of judges or the division.

(b) If there was at the time of the test an excess of 0.05 percent but less than 0.08 percent by weight of alcohol in the person’s blood, that fact does not give rise to any presumption that the person was or was not under the influence of alcoholic beverages to the extent that the person’s faculties were impaired, but the stewards, judges, or board of judges may consider that fact in determining whether or not the person will be allowed to officiate or participate in any given race or jai alai game.

(c) If there was at the time of the test 0.08 percent or more by weight of alcohol in the person’s blood, that fact is prima facie evidence that the person was under the influence of alcoholic beverages to the extent that the person’s normal faculties were impaired, and the stewards or judges may take action as set forth in this section, but the person may not officiate at or participate in any race or jai alai game on the day of such test.

All tests relating to alcohol must be performed in a manner substantially similar, or identical, to the provisions of s. 316.1934 and rules adopted pursuant to that section. Following a test of the urine or blood to determine the presence of a controlled substance as defined in chapter 893, if a controlled substance is found to exist, the stewards, judges, or board of judges may take such action as is permitted in this section.

(3) A violation of subsection (2) is subject to the following penalties:

(a) For the first violation, the stewards, judges, or board of judges may suspend a licensee for up to 10 days or in the alternative may impose a civil fine of up to $500 in lieu of a suspension.

(b) For a second violation within 1 year after the first violation the stewards, judges, or board of judges may suspend a licensee for up to 30 days and in addition to or in lieu of suspension may impose a civil fine of up to $2,000.

In lieu of or in addition to the foregoing penalties, the stewards, judges, or board of judges may require the licensee to participate in a drug or alcohol rehabilitation program and to be retested.

(c) If the second violation occurred within 1 year after the first violation, then upon the finding of a third violation of this section within 1 year after the second violation, the stewards, judges, or board of judges may suspend the licensee for up to 120 days; and the stewards, judges, or board of judges shall forward the results of the tests under paragraphs (a) and (b) and this violation to the division. In addition to the action taken by the stewards, judges, or board of judges, the division, after a hearing, may deny, suspend, or revoke the occupational license of the licensee and may impose a civil penalty of up to $5,000 in addition to, or in lieu of, a suspension or revocation, it being the intent of the Legislature that the division shall have no authority over the enforcement of this section until a licensee has committed the third violation within 2 years after the first violation.

(4) The provisions of s. 120.80(4)(a) apply to all actions taken by the stewards, judges, or board of judges pursuant to this section without regard to the limitation contained therein.

(5) This section does not apply to the possession and use of controlled or chemical substances that are prescribed as part of the care and treatment of a disease or injury by a practitioner licensed under chapter 458, chapter 459, part I of chapter 464, or chapter 466.

(6) Evidence of any test or actions taken by the stewards, judges, or board of judges or the division under this section is inadmissible for any purpose in any court for criminal prosecution, it being the intent of the Legislature to provide a method and means by which the health, safety, and welfare of those officiating at or participating in a race meet or a jai alai game are sufficiently protected. However, this subsection does not prohibit any person so authorized from pursuing an independent investigation as a result of a ruling made by the stewards, judges, or board of judges, or the division.

History.—s. 26, ch. 92-348; s. 26, ch. 96-330; s. 249, ch. 96-410; s. 138, ch. 2000-318; s. 24, ch. 2000-354.



550.2415 - Racing of animals under certain conditions prohibited; penalties; exceptions.

550.2415 Racing of animals under certain conditions prohibited; penalties; exceptions.—

(1)(a) The racing of an animal that has been impermissibly medicated or determined to have a prohibited substance present is prohibited. It is a violation of this section for a person to impermissibly medicate an animal or for an animal to have a prohibited substance present resulting in a positive test for such medications or substances based on samples taken from the animal before or immediately after the racing of that animal. Test results and the identities of the animals being tested and of their trainers and owners of record are confidential and exempt from s. 119.07(1) and from s. 24(a), Art. I of the State Constitution for 10 days after testing of all samples collected on a particular day has been completed and any positive test results derived from such samples have been reported to the director of the division or administrative action has been commenced.

(b) It is a violation of this section for a race-day specimen to contain a level of a naturally occurring substance which exceeds normal physiological concentrations. The division may solicit input from the Department of Agriculture and Consumer Services and adopt rules that specify normal physiological concentrations of naturally occurring substances in the natural untreated animal and rules that specify acceptable levels of environmental contaminants and trace levels of substances in test samples.

(c) The finding of a prohibited substance in a race-day specimen constitutes prima facie evidence that the substance was administered and was carried in the body of the animal while participating in the race.

(2) Administrative action may be taken by the division against an occupational licensee responsible pursuant to rule of the division for the condition of an animal that has been impermissibly medicated or drugged in violation of this section.

(3)(a) Upon the finding of a violation of this section, the division may revoke or suspend the license or permit of the violator or deny a license or permit to the violator; impose a fine against the violator in an amount not exceeding the purse or sweepstakes earned by the animal in the race at issue or $10,000, whichever is greater; require the full or partial return of the purse, sweepstakes, and trophy of the race at issue; or impose against the violator any combination of such penalties. The finding of a violation of this section does not prohibit a prosecution for criminal acts committed.

(b) The division, notwithstanding chapter 120, may summarily suspend the license of an occupational licensee responsible under this section or division rule for the condition of a race animal if the division laboratory reports the presence of a prohibited substance in the animal or its blood, urine, saliva, or any other bodily fluid, either before a race in which the animal is entered or after a race the animal has run.

(c) If an occupational licensee is summarily suspended under this section, the division shall offer the licensee a prompt postsuspension hearing within 72 hours, at which the division shall produce the laboratory report and documentation which, on its face, establishes the responsibility of the occupational licensee. Upon production of the documentation, the occupational licensee has the burden of proving his or her lack of responsibility.

(d) Any proceeding for administrative action against a licensee or permittee, other than a proceeding under paragraph (c), shall be conducted in compliance with chapter 120.

(4) A prosecution pursuant to this section for a violation of this section must begin within 90 days after the violation was committed. Service of an administrative complaint marks the commencement of administrative action.

(5) The division shall implement a split-sample procedure for testing animals under this section.

(a) The division shall notify the owner or trainer, the stewards, and the appropriate horsemen’s association of all drug test results. If a drug test result is positive, and upon request by the affected trainer or owner of the animal from which the sample was obtained, the division shall send the split sample to an approved independent laboratory for analysis. The division shall establish standards and rules for uniform enforcement and shall maintain a list of at least five approved independent laboratories for an owner or trainer to select from if a drug test result is positive.

(b) If the division laboratory’s findings are not confirmed by the independent laboratory, no further administrative or disciplinary action under this section may be pursued.

(c) If the independent laboratory confirms the division laboratory’s positive result, the division may commence administrative proceedings as prescribed in this chapter and consistent with chapter 120. For purposes of this subsection, the department shall in good faith attempt to obtain a sufficient quantity of the test fluid to allow both a primary test and a secondary test to be made.

(d) For the testing of a racing greyhound, if there is an insufficient quantity of the secondary (split) sample for confirmation of the division laboratory’s positive result, the division may commence administrative proceedings as prescribed in this chapter and consistent with chapter 120.

(e) For the testing of a racehorse, if there is an insufficient quantity of the secondary (split) sample for confirmation of the division laboratory’s positive result, the division may not take further action on the matter against the owner or trainer, and any resulting license suspension must be immediately lifted.

(f) The division shall require its laboratory and the independent laboratories to annually participate in an externally administered quality assurance program designed to assess testing proficiency in the detection and appropriate quantification of medications, drugs, and naturally occurring substances that may be administered to racing animals. The administrator of the quality assurance program shall report its results and findings to the division and the Department of Agriculture and Consumer Services.

(6)(a) It is the intent of the Legislature that animals that participate in races in this state on which pari-mutuel wagering is conducted and animals that are bred and trained in this state for racing be treated humanely, both on and off racetracks, throughout the lives of the animals.

(b) The division shall, by rule, establish the procedures for euthanizing greyhounds. However, a greyhound may not be put to death by any means other than by lethal injection of the drug sodium pentobarbital. A greyhound may not be removed from this state for the purpose of being destroyed.

(c) It is a violation of this chapter for an occupational licensee to train a greyhound using live or dead animals. A greyhound may not be taken from this state for the purpose of being trained through the use of live or dead animals.

(d) Any act committed by any licensee that would constitute cruelty to animals as defined in s. 828.02 involving any animal constitutes a violation of this chapter. Imposition of any penalty by the division for violation of this chapter or any rule adopted by the division pursuant to this chapter shall not prohibit a criminal prosecution for cruelty to animals.

(e) The division may inspect any area at a pari-mutuel facility where racing animals are raced, trained, housed, or maintained, including any areas where food, medications, or other supplies are kept, to ensure the humane treatment of racing animals and compliance with this chapter and the rules of the division.

(7)(a) In order to protect the safety and welfare of racing animals and the integrity of the races in which the animals participate, the division shall adopt rules establishing the conditions of use and maximum concentrations of medications, drugs, and naturally occurring substances identified in the Controlled Therapeutic Medication Schedule, Version 2.1, revised April 17, 2014, adopted by the Association of Racing Commissioners International, Inc. Controlled therapeutic medications include only the specific medications and concentrations allowed in biological samples which have been approved by the Association of Racing Commissioners International, Inc., as controlled therapeutic medications.

(b) The division rules must designate the appropriate biological specimens by which the administration of medications, drugs, and naturally occurring substances is monitored and must determine the testing methodologies, including measurement uncertainties, for screening such specimens to confirm the presence of medications, drugs, and naturally occurring substances.

(c) The division rules must include a classification system for drugs and substances and a corresponding penalty schedule for violations which incorporates the Uniform Classification Guidelines for Foreign Substances, Version 8.0, revised December 2014, by the Association of Racing Commissioners International, Inc. The division shall adopt laboratory screening limits approved by the Association of Racing Commissioners International, Inc., for drugs and medications that are not included as controlled therapeutic medications, the presence of which in a sample may result in a violation of this section.

(d) The division rules must include conditions for the use of furosemide to treat exercise-induced pulmonary hemorrhage.

(e) The division may solicit input from the Department of Agriculture and Consumer Services in adopting the rules required under this subsection. Such rules must be adopted before January 1, 2016.

(f) This section does not prohibit the use of vitamins, minerals, or naturally occurring substances so long as none exceeds the normal physiological concentration in a race-day specimen.

(8) Furosemide is the only medication that may be administered within 24 hours before the officially scheduled post time of a race, but it may not be administered within 4 hours before the officially scheduled post time of a race.

(9)(a) The division may conduct a postmortem examination of any animal that is injured at a permitted racetrack while in training or in competition and that subsequently expires or is destroyed. The division may conduct a postmortem examination of any animal that expires while housed at a permitted racetrack, association compound, or licensed kennel or farm. Trainers and owners shall be requested to comply with this paragraph as a condition of licensure.

(b) The division may take possession of the animal upon death for postmortem examination. The division may submit blood, urine, other bodily fluid specimens, or other tissue specimens collected during a postmortem examination for testing by the division laboratory or its designee. Upon completion of the postmortem examination, the carcass must be returned to the owner or disposed of at the owner’s option.

(10) The presence of a prohibited substance in an animal, found by the division laboratory in a bodily fluid specimen collected after the race or during the postmortem examination of the animal, which breaks down during a race constitutes a violation of this section.

(11) The cost of postmortem examinations, testing, and disposal must be borne by the division.

(12) The division shall adopt rules to implement this section.

(13) The division may implement by rule medication levels for racing greyhounds recommended by the University of Florida College of Veterinary Medicine developed pursuant to an agreement between the Division of Pari-mutuel Wagering and the University of Florida College of Veterinary Medicine. The University of Florida College of Veterinary Medicine may provide written notification to the division that it has completed research or review on a particular drug pursuant to the agreement and when the College of Veterinary Medicine has completed a final report of its findings, conclusions, and recommendations to the division.

History.—s. 27, ch. 92-348; s. 28, ch. 93-120; s. 5, ch. 93-123; s. 1, ch. 95-205; s. 9, ch. 96-364; s. 344, ch. 96-406; s. 1174, ch. 97-103; s. 2, ch. 2002-51; s. 5, ch. 2009-69; s. 11, ch. 2009-170; ss. 4, 5, ch. 2010-29; s. 1, ch. 2015-88.



550.255 - Penalty for conducting unauthorized race meeting.

550.255 Penalty for conducting unauthorized race meeting.—Every race meeting at which racing is conducted for any stake, purse, prize, or premium, except as allowed by this chapter, is prohibited and declared to be a public nuisance, and every person acting or aiding therein or conducting, or attempting to conduct, racing in this state not in conformity with this chapter is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 29, ch. 92-348.



550.2614 - Distribution of certain funds to a horsemen’s association.

550.2614 Distribution of certain funds to a horsemen’s association.—

(1) Each licensee that holds a permit for thoroughbred horse racing in this state shall deduct from the purses required by s. 550.2625, an amount of money equal to 1 percent of the total purse pool and shall pay that amount to a horsemen’s association representing the majority of the thoroughbred racehorse owners and trainers for its use in accordance with the stated goals of its articles of association filed with the Department of State.

(2) The funds are payable to the horsemen’s association only upon presentation of a sworn statement by the officers of the association that the horsemen’s association represents a majority of the owners and trainers of thoroughbred horses stabled in the state.

(3) Upon receiving a state license, each thoroughbred owner and trainer shall receive automatic membership in the horsemen’s association as defined in subsection (1) and be counted on the membership rolls of that association, unless, within 30 calendar days after receipt of license from the state, the individual declines membership in writing, to the association as defined in subsection (1).

(4) The division shall adopt rules to facilitate the orderly transfer of funds in accordance with this section. The division shall also monitor the membership rolls of the horsemen’s association to ensure that complete, accurate, and timely listings are maintained for the purposes specified in this section.

History.—s. 30, ch. 92-348; s. 9, ch. 95-390; s. 31, ch. 97-98.



550.26165 - Breeders’ awards.

550.26165 Breeders’ awards.—

(1) The purpose of this section is to encourage the agricultural activity of breeding and training racehorses in this state. Moneys dedicated in this chapter for use as breeders’ awards and stallion awards are to be used for awards to breeders of registered Florida-bred horses winning horseraces and for similar awards to the owners of stallions who sired Florida-bred horses winning stakes races, if the stallions are registered as Florida stallions standing in this state. Such awards shall be given at a uniform rate to all winners of the awards, shall not be greater than 20 percent of the announced gross purse, and shall not be less than 15 percent of the announced gross purse if funds are available. In addition, no less than 17 percent nor more than 40 percent, as determined by the Florida Thoroughbred Breeders’ Association, of the moneys dedicated in this chapter for use as breeders’ awards and stallion awards for thoroughbreds shall be returned pro rata to the permitholders that generated the moneys for special racing awards to be distributed by the permitholders to owners of thoroughbred horses participating in prescribed thoroughbred stakes races, nonstakes races, or both, all in accordance with a written agreement establishing the rate, procedure, and eligibility requirements for such awards entered into by the permitholder, the Florida Thoroughbred Breeders’ Association, and the Florida Horsemen’s Benevolent and Protective Association, Inc., except that the plan for the distribution by any permitholder located in the area described in s. 550.615(9) shall be agreed upon by that permitholder, the Florida Thoroughbred Breeders’ Association, and the association representing a majority of the thoroughbred racehorse owners and trainers at that location. Awards for thoroughbred races are to be paid through the Florida Thoroughbred Breeders’ Association, and awards for standardbred races are to be paid through the Florida Standardbred Breeders and Owners Association. Among other sources specified in this chapter, moneys for thoroughbred breeders’ awards will come from the 0.955 percent of handle for thoroughbred races conducted, received, broadcast, or simulcast under this chapter as provided in s. 550.2625(3). The moneys for quarter horse and harness breeders’ awards will come from the breaks and uncashed tickets on live quarter horse and harness racing performances and 1 percent of handle on intertrack wagering. The funds for these breeders’ awards shall be paid to the respective breeders’ associations by the permitholders conducting the races.

(2) Each breeders’ association shall develop a plan each year that will provide for a uniform rate of payment and procedure for breeders’ and stallion awards. The plan for payment of breeders’ and stallion awards may set a cap on winnings and may limit, exclude, or defer payments on certain classes of races, such as the Florida stallion stakes races, in order to assure that there are adequate revenues to meet the proposed uniform rate. Priority shall be placed on imposing such restrictions in lieu of allowing the uniform rate for breeders’ and stallion awards to be less than 15 percent of the total purse payment. The plan must provide for the maximum possible payments within revenues.

(3) Breeders’ associations shall submit their plans to the division at least 60 days before the beginning of the payment year. The payment year may be a calendar year or any 12-month period, but once established, the yearly base may not be changed except for compelling reasons. Once a plan is approved, the division may not allow the plan to be amended during the year, except for the most compelling reasons.

(4) It is not intended that the funds in the breeders’ association special payment account be allowed to grow excessively, although there is no intent to require that payment each year equal receipts each year. The rate each year shall be adjusted to compensate for changing revenues from year to year.

(5)(a) The awards programs in this chapter, which are intended to encourage thoroughbred breeding and training operations to locate in this state, must be responsive to rapidly changing incentive programs in other states. To attract such operations, it is appropriate to provide greater flexibility to thoroughbred industry participants in this state so that they may design competitive awards programs.

(b) Notwithstanding any other provision of law to the contrary, the Florida Thoroughbred Breeders’ Association, as part of its annual plan, may:

1. Pay breeders’ awards on horses finishing in first, second, or third place in thoroughbred horse races; pay breeders’ awards that are greater than 20 percent and less than 15 percent of the announced gross purse; and vary the rates for breeders’ awards, based upon the place of finish, class of race, state or country in which the race took place, and the state in which the stallion siring the horse was standing when the horse was conceived;

2. Pay stallion awards on horses finishing in first, second, or third place in thoroughbred horse races; pay stallion awards that are greater than 20 percent and less than 15 percent of the announced gross purse; reduce or eliminate stallion awards to enhance breeders’ awards or awards under subparagraph 3.; and vary the rates for stallion awards, based upon the place of finish, class of race, and state or country in which the race took place; and

3. Pay awards from the funds dedicated for breeders’ awards and stallion awards to owners of registered Florida-bred horses finishing in first, second, or third place in thoroughbred horse races in this state, without regard to any awards paid pursuant to s. 550.2625(6).

(c) Breeders’ awards or stallion awards under this chapter may not be paid on thoroughbred horse races taking place in other states or countries unless agreed to in writing by all thoroughbred permitholders in this state, the Florida Thoroughbred Breeders’ Association, and the Florida Horsemen’s Benevolent and Protective Association, Inc.

History.—s. 31, ch. 92-348; s. 25, ch. 2000-354; s. 1, ch. 2003-295; s. 12, ch. 2009-170; ss. 4, 5, ch. 2010-29.



550.2625 - Horseracing; minimum purse requirement, Florida breeders’ and owners’ awards.

550.2625 Horseracing; minimum purse requirement, Florida breeders’ and owners’ awards.—

(1) The purse structure and the availability of breeder awards are important factors in attracting the entry of well-bred horses in racing meets in this state which in turn helps to produce maximum racing revenues for the state and the counties.

(2) Each permitholder conducting a horserace meet is required to pay from the takeout withheld on pari-mutuel pools a sum for purses in accordance with the type of race performed.

(a) A permitholder conducting a thoroughbred horse race meet under this chapter must pay from the takeout withheld a sum not less than 7.75 percent of all contributions to pari-mutuel pools conducted during the race meet as purses. In addition to the 7.75 percent minimum purse payment, permitholders conducting live thoroughbred performances shall be required to pay as additional purses .625 percent of live handle for performances conducted during the period beginning on January 3 and ending March 16; .225 percent for performances conducted during the period beginning March 17 and ending May 22; and .85 percent for performances conducted during the period beginning May 23 and ending January 2. Except that any thoroughbred permitholder whose total handle on live performances during the 1991-1992 state fiscal year was not greater than $34 million is not subject to this additional purse payment. A permitholder authorized to conduct thoroughbred racing may withhold from the handle an additional amount equal to 1 percent on exotic wagering for use as owners’ awards, and may withhold from the handle an amount equal to 2 percent on exotic wagering for use as overnight purses. No permitholder may withhold in excess of 20 percent from the handle without withholding the amounts set forth in this subsection.

(b)1. A permitholder conducting a harness horse race meet under this chapter must pay to the purse pool from the takeout withheld a purse requirement that totals an amount not less than 8.25 percent of all contributions to pari-mutuel pools conducted during the race meet. An amount not less than 7.75 percent of the total handle shall be paid from this purse pool as purses.

2. An amount not to exceed 0.5 percent of the total handle on all harness horse races that are subject to the purse requirement of subparagraph 1., must be available for use to provide medical, dental, surgical, life, funeral, or disability insurance benefits for occupational licensees who work at tracks in this state at which harness horse races are conducted. Such insurance benefits must be paid from the purse pool specified in subparagraph 1. An annual plan for payment of insurance benefits from the purse pool, including qualifications for eligibility, must be submitted by the Florida Standardbred Breeders and Owners Association for approval to the division. An annual report of the implemented plan shall be submitted to the division. All records of the Florida Standardbred Breeders and Owners Association concerning the administration of the plan must be available for audit at the discretion of the division to determine that the plan has been implemented and administered as authorized. If the division finds that the Florida Standardbred Breeders and Owners Association has not complied with the provisions of this section, the division may order the association to cease and desist from administering the plan and shall appoint the division as temporary administrator of the plan until the division reestablishes administration of the plan with the association.

(c) A permitholder conducting a quarter horse race meet under this chapter shall pay from the takeout withheld a sum not less than 6 percent of all contributions to pari-mutuel pools conducted during the race meet as purses.

(d) The division shall adopt reasonable rules to ensure the timely and accurate payment of all amounts withheld by horserace permitholders regarding the distribution of purses, owners’ awards, and other amounts collected for payment to owners and breeders. Each permitholder that fails to pay out all moneys collected for payment to owners and breeders shall, within 10 days after the end of the meet during which the permitholder underpaid purses, deposit an amount equal to the underpayment into a separate interest-bearing account to be distributed to owners and breeders in accordance with division rules.

(e) An amount equal to 8.5 percent of the purse account generated through intertrack wagering and interstate simulcasting will be used for Florida Owners’ Awards as set forth in subsection (3). Any thoroughbred permitholder with an average blended takeout which does not exceed 20 percent and with an average daily purse distribution excluding sponsorship, entry fees, and nominations exceeding $225,000 is exempt from the provisions of this paragraph.

(3) Each horseracing permitholder conducting any thoroughbred race under this chapter, including any intertrack race taken pursuant to ss. 550.615-550.6305 or any interstate simulcast taken pursuant to s. 550.3551(3) shall pay a sum equal to 0.955 percent on all pari-mutuel pools conducted during any such race for the payment of breeders’, stallion, or special racing awards as authorized in this chapter. This subsection also applies to all Breeder’s Cup races conducted outside this state taken pursuant to s. 550.3551(3). On any race originating live in this state which is broadcast out-of-state to any location at which wagers are accepted pursuant to s. 550.3551(2), the host track is required to pay 3.475 percent of the gross revenue derived from such out-of-state broadcasts as breeders’, stallion, or special racing awards. The Florida Thoroughbred Breeders’ Association is authorized to receive these payments from the permitholders and make payments of awards earned. The Florida Thoroughbred Breeders’ Association has the right to withhold up to 10 percent of the permitholder’s payments under this section as a fee for administering the payments of awards and for general promotion of the industry. The permitholder shall remit these payments to the Florida Thoroughbred Breeders’ Association by the 5th day of each calendar month for such sums accruing during the preceding calendar month and shall report such payments to the division as prescribed by the division. With the exception of the 10-percent fee, the moneys paid by the permitholders shall be maintained in a separate, interest-bearing account, and such payments together with any interest earned shall be used exclusively for the payment of breeders’, stallion, or special racing awards in accordance with the following provisions:

(a) The breeder of each Florida-bred thoroughbred horse winning a thoroughbred horse race is entitled to an award of up to, but not exceeding, 20 percent of the announced gross purse, including nomination fees, eligibility fees, starting fees, supplementary fees, and moneys added by the sponsor of the race.

(b) The owner or owners of the sire of a Florida-bred thoroughbred horse that wins a stakes race is entitled to a stallion award of up to, but not exceeding, 20 percent of the announced gross purse, including nomination fees, eligibility fees, starting fees, supplementary fees, and moneys added by the sponsor of the race.

(c) The owners of thoroughbred horses participating in thoroughbred stakes races, nonstakes races, or both may receive a special racing award in accordance with the agreement established pursuant to s. 550.26165(1).

(d) In order for a breeder of a Florida-bred thoroughbred horse to be eligible to receive a breeder’s award, the horse must have been registered as a Florida-bred horse with the Florida Thoroughbred Breeders’ Association, and the Jockey Club certificate for the horse must show that it has been duly registered as a Florida-bred horse as evidenced by the seal and proper serial number of the Florida Thoroughbred Breeders’ Association registry. The Florida Thoroughbred Breeders’ Association shall be permitted to charge the registrant a reasonable fee for this verification and registration.

(e) In order for an owner of the sire of a thoroughbred horse winning a stakes race to be eligible to receive a stallion award, the stallion must have been registered with the Florida Thoroughbred Breeders’ Association, and the breeding of the registered Florida-bred horse must have occurred in this state. The stallion must be standing permanently in this state during the period of time between February 1 and June 15 of each year or, if the stallion is dead, must have stood permanently in this state for a period of not less than 1 year immediately prior to its death. The removal of a stallion from this state during the period of time between February 1 and June 15 of any year for any reason, other than exclusively for prescribed medical treatment, as approved by the Florida Thoroughbred Breeders’ Association, renders the owner or owners of the stallion ineligible to receive a stallion award under any circumstances for offspring sired prior to removal; however, if a removed stallion is returned to this state, all offspring sired subsequent to the return make the owner or owners of the stallion eligible for the stallion award but only for those offspring sired subsequent to such return to this state. The Florida Thoroughbred Breeders’ Association shall maintain complete records showing the date the stallion arrived in this state for the first time, whether or not the stallion remained in the state permanently, the location of the stallion, and whether the stallion is still standing in this state and complete records showing awards earned, received, and distributed. The association may charge the owner, owners, or breeder a reasonable fee for this service.

(f) A permitholder conducting a thoroughbred horse race under the provisions of this chapter shall, within 30 days after the end of the race meet during which the race is conducted, certify to the Florida Thoroughbred Breeders’ Association such information relating to the thoroughbred horses winning a stakes or other horserace at the meet as may be required to determine the eligibility for payment of breeders’, stallion, and special racing awards.

(g) The Florida Thoroughbred Breeders’ Association shall maintain complete records showing the starters and winners in all races conducted at thoroughbred tracks in this state; shall maintain complete records showing awards earned, received, and distributed; and may charge the owner, owners, or breeder a reasonable fee for this service.

(h) The Florida Thoroughbred Breeders’ Association shall annually establish a uniform rate and procedure for the payment of breeders’ and stallion awards and shall make breeders’ and stallion award payments in strict compliance with the established uniform rate and procedure plan. The plan may set a cap on winnings and may limit, exclude, or defer payments to certain classes of races, such as the Florida stallion stakes races, in order to assure that there are adequate revenues to meet the proposed uniform rate. Such plan must include proposals for the general promotion of the industry. Priority shall be placed upon imposing such restrictions in lieu of allowing the uniform rate to be less than 15 percent of the total purse payment. The uniform rate and procedure plan must be approved by the division before implementation. In the absence of an approved plan and procedure, the authorized rate for breeders’ and stallion awards is 15 percent of the announced gross purse for each race. Such purse must include nomination fees, eligibility fees, starting fees, supplementary fees, and moneys added by the sponsor of the race. If the funds in the account for payment of breeders’ and stallion awards are not sufficient to meet all earned breeders’ and stallion awards, those breeders and stallion owners not receiving payments have first call on any subsequent receipts in that or any subsequent year.

(i) The Florida Thoroughbred Breeders’ Association shall keep accurate records showing receipts and disbursements of such payments and shall annually file a full and complete report to the division showing such receipts and disbursements and the sums withheld for administration. The division may audit the records and accounts of the Florida Thoroughbred Breeders’ Association to determine that payments have been made to eligible breeders and stallion owners in accordance with this section.

(j) If the division finds that the Florida Thoroughbred Breeders’ Association has not complied with any provision of this section, the division may order the association to cease and desist from receiving funds and administering funds received under this section. If the division enters such an order, the permitholder shall make the payments authorized in this section to the division for deposit into the Pari-mutuel Wagering Trust Fund; and any funds in the Florida Thoroughbred Breeders’ Association account shall be immediately paid to the Division of Pari-mutuel Wagering for deposit to the Pari-mutuel Wagering Trust Fund. The division shall authorize payment from these funds to any breeder or stallion owner entitled to an award that has not been previously paid by the Florida Thoroughbred Breeders’ Association in accordance with the applicable rate.

(4) Each permitholder conducting a harness horse race under this chapter shall pay a sum equal to the breaks on all pari-mutuel pools conducted during that race for the payment of breeders’ awards, stallion awards, and stallion stakes and for additional expenditures as authorized in this section. The Florida Standardbred Breeders and Owners Association is authorized to receive these payments from the permitholders and make payments as authorized in this subsection. The Florida Standardbred Breeders and Owners Association has the right to withhold up to 10 percent of the permitholder’s payments under this section and under s. 550.2633 as a fee for administering these payments. The permitholder shall remit these payments to the Florida Standardbred Breeders and Owners Association by the 5th day of each calendar month for such sums accruing during the preceding calendar month and shall report such payments to the division as prescribed by the division. With the exception of the 10-percent fee for administering the payments and the use of the moneys authorized by paragraph (j), the moneys paid by the permitholders shall be maintained in a separate, interest-bearing account; and such payments together with any interest earned shall be allocated for the payment of breeders’ awards, stallion awards, stallion stakes, additional purses, and prizes for, and the general promotion of owning and breeding of, Florida-bred standardbred horses. Payment of breeders’ awards and stallion awards shall be made in accordance with the following provisions:

(a) The breeder of each Florida-bred standardbred horse winning a harness horse race is entitled to an award of up to, but not exceeding, 20 percent of the announced gross purse, including nomination fees, eligibility fees, starting fees, supplementary fees, and moneys added by the sponsor of the race.

(b) The owner or owners of the sire of a Florida-bred standardbred horse that wins a stakes race is entitled to a stallion award of up to, but not exceeding, 20 percent of the announced gross purse, including nomination fees, eligibility fees, starting fees, supplementary fees, and moneys added by the sponsor of the race.

(c) In order for a breeder of a Florida-bred standardbred horse to be eligible to receive a breeder’s award, the horse winning the race must have been registered as a Florida-bred horse with the Florida Standardbred Breeders and Owners Association and a registration certificate under seal for the winning horse must show that the winner has been duly registered as a Florida-bred horse as evidenced by the seal and proper serial number of the United States Trotting Association registry. The Florida Standardbred Breeders and Owners Association shall be permitted to charge the registrant a reasonable fee for this verification and registration.

(d) In order for an owner of the sire of a standardbred horse winning a stakes race to be eligible to receive a stallion award, the stallion must have been registered with the Florida Standardbred Breeders and Owners Association, and the breeding of the registered Florida-bred horse must have occurred in this state. The stallion must be standing permanently in this state or, if the stallion is dead, must have stood permanently in this state for a period of not less than 1 year immediately prior to its death. The removal of a stallion from this state for any reason, other than exclusively for prescribed medical treatment, renders the owner or the owners of the stallion ineligible to receive a stallion award under any circumstances for offspring sired prior to removal; however, if a removed stallion is returned to this state, all offspring sired subsequent to the return make the owner or owners of the stallion eligible for the stallion award but only for those offspring sired subsequent to such return to this state. The Florida Standardbred Breeders and Owners Association shall maintain complete records showing the date the stallion arrived in this state for the first time, whether or not the stallion remained in the state permanently, the location of the stallion, and whether the stallion is still standing in this state and complete records showing awards earned, received, and distributed. The association may charge the owner, owners, or breeder a reasonable fee for this service.

(e) A permitholder conducting a harness horse race under this chapter shall, within 30 days after the end of the race meet during which the race is conducted, certify to the Florida Standardbred Breeders and Owners Association such information relating to the horse winning a stakes or other horserace at the meet as may be required to determine the eligibility for payment of breeders’ awards and stallion awards.

(f) The Florida Standardbred Breeders and Owners Association shall maintain complete records showing the starters and winners in all races conducted at harness horse racetracks in this state; shall maintain complete records showing awards earned, received, and distributed; and may charge the owner, owners, or breeder a reasonable fee for this service.

(g) The Florida Standardbred Breeders and Owners Association shall annually establish a uniform rate and procedure for the payment of breeders’ awards, stallion awards, stallion stakes, additional purses, and prizes for, and for the general promotion of owning and breeding of, Florida-bred standardbred horses and shall make award payments and allocations in strict compliance with the established uniform rate and procedure. The plan may set a cap on winnings, and may limit, exclude, or defer payments to certain classes of races, such as the Florida Breeders’ stakes races, in order to assure that there are adequate revenues to meet the proposed uniform rate. Priority shall be placed on imposing such restrictions in lieu of allowing the uniform rate allocated to payment of breeder and stallion awards to be less than 10 percent of the total purse payment. The uniform rate and procedure must be approved by the division before implementation. In the absence of an approved plan and procedure, the authorized rate for breeders’ and stallion awards is 10 percent of the announced gross purse for each race. Such purse must include nomination fees, eligibility fees, starting fees, supplementary fees, and moneys added by the sponsor of the race. If the funds in the account for payment of breeders’ and stallion awards are not sufficient to meet all earned breeders’ and stallion awards, those breeders and stallion owners not receiving payments have first call on any subsequent receipts in that or any subsequent year.

(h) The Florida Standardbred Breeders and Owners Association shall keep accurate records showing receipts and disbursements of such payments and shall annually file a full and complete report to the division showing such receipts and disbursements and the sums withheld for administration. The division may audit the records and accounts of the Florida Standardbred Breeders and Owners Association to determine that payments have been made to eligible breeders, stallion owners, and owners of Florida-bred standardbred horses in accordance with this section.

(i) If the division finds that the Florida Standardbred Breeders and Owners Association has not complied with any provision of this section, the division may order the association to cease and desist from receiving funds and administering funds received under this section and under s. 550.2633. If the division enters such an order, the permitholder shall make the payments authorized in this section and s. 550.2633 to the division for deposit into the Pari-mutuel Wagering Trust Fund; and any funds in the Florida Standardbred Breeders and Owners Association account shall be immediately paid to the division for deposit to the Pari-mutuel Wagering Trust Fund. The division shall authorize payment from these funds to any breeder, stallion owner, or owner of a Florida-bred standardbred horse entitled to an award that has not been previously paid by the Florida Standardbred Breeders and Owners Association in accordance with the applicable rate.

(j) The board of directors of the Florida Standardbred Breeders and Owners Association may authorize the release of up to 25 percent of the funds available for breeders’ awards, stallion awards, stallion stakes, additional purses, and prizes for, and for the general promotion of owning and breeding of, Florida-bred standardbred horses to be used for purses for, and promotion of, Florida-bred standardbred horses at race meetings at which there is no pari-mutuel wagering unless, and to the extent that, such release would render the funds available for such awards insufficient to pay the breeders’ and stallion awards earned pursuant to the annual plan of the association. Any such funds so released and used for purses are not considered to be an “announced gross purse” as that term is used in paragraphs (a) and (b), and no breeders’ or stallion awards, stallion stakes, or owner awards are required to be paid for standardbred horses winning races in meetings at which there is no pari-mutuel wagering. The amount of purses to be paid from funds so released and the meets eligible to receive such funds for purses must be approved by the board of directors of the Florida Standardbred Breeders and Owners Association.

(5)(a) Except as provided in subsections (7) and (8), each permitholder conducting a quarter horse race meet under this chapter shall pay a sum equal to the breaks plus a sum equal to 1 percent of all pari-mutuel pools conducted during that race for supplementing and augmenting purses and prizes and for the general promotion of owning and breeding of racing quarter horses in this state as authorized in this section. The Florida Quarter Horse Breeders and Owners Association is authorized to receive these payments from the permitholders and make payments as authorized in this subsection. The Florida Quarter Horse Breeders and Owners Association, Inc., referred to in this chapter as the Florida Quarter Horse Breeders and Owners Association, has the right to withhold up to 10 percent of the permitholder’s payments under this section and under s. 550.2633 as a fee for administering these payments. The permitholder shall remit these payments to the Florida Quarter Horse Breeders and Owners Association by the 5th day of each calendar month for such sums accruing during the preceding calendar month and shall report such payments to the division as prescribed by the division. With the exception of the 5-percent fee for administering the payments, the moneys paid by the permitholders shall be maintained in a separate, interest-bearing account.

(b) The Florida Quarter Horse Breeders and Owners Association shall use these funds solely for supplementing and augmenting purses and prizes and for the general promotion of owning and breeding of racing quarter horses in this state and for general administration of the Florida Quarter Horse Breeders and Owners Association, Inc., in this state.

(c) In order for an owner or breeder of a Florida-bred quarter horse to be eligible to receive an award, the horse winning a race must have been registered as a Florida-bred horse with the Florida Quarter Horse Breeders and Owners Association and a registration certificate under seal for the winning horse must show that the winning horse has been duly registered prior to the race as a Florida-bred horse as evidenced by the seal and proper serial number of the Florida Quarter Horse Breeders and Owners Association registry. The Department of Agriculture and Consumer Services is authorized to assist the association in maintaining this registry. The Florida Quarter Horse Breeders and Owners Association may charge the registrant a reasonable fee for this verification and registration. Any person who registers unqualified horses or misrepresents information in any way shall be denied any future participation in breeders’ awards, and all horses misrepresented will no longer be deemed to be Florida-bred.

(d) A permitholder conducting a quarter horse race under a quarter horse permit under this chapter shall, within 30 days after the end of the race meet during which the race is conducted, certify to the Florida Quarter Horse Breeders and Owners Association such information relating to the horse winning a stakes or other horserace at the meet as may be required to determine the eligibility for payment of breeders’ awards under this section.

(e) The Florida Quarter Horse Breeders and Owners Association shall maintain complete records showing the starters and winners in all quarter horse races conducted under quarter horse permits in this state; shall maintain complete records showing awards earned, received, and distributed; and may charge the owner, owners, or breeder a reasonable fee for this service.

(f) The Florida Quarter Horse Breeders and Owners Association shall keep accurate records showing receipts and disbursements of payments made under this section and shall annually file a full and complete report to the division showing such receipts and disbursements and the sums withheld for administration. The division may audit the records and accounts of the Florida Quarter Horse Breeders and Owners Association to determine that payments have been made in accordance with this section.

(g) The Florida Quarter Horse Breeders and Owners Association shall annually establish a plan for supplementing and augmenting purses and prizes and for the general promotion of owning and breeding Florida-bred racing quarter horses and shall make award payments and allocations in strict compliance with the annual plan. The annual plan must be approved by the division before implementation. If the funds in the account for payment of purses and prizes are not sufficient to meet all purses and prizes to be awarded, those breeders and owners not receiving payments have first call on any subsequent receipts in that or any subsequent year.

(h) If the division finds that the Florida Quarter Horse Breeders and Owners Association has not complied with any provision of this section, the division may order the association to cease and desist from receiving funds and administering funds received under this section and s. 550.2633. If the division enters such an order, the permitholder shall make the payments authorized in this section and s. 550.2633 to the division for deposit into the Pari-mutuel Wagering Trust Fund, and any funds in the Florida Quarter Horse Breeders and Owners Association account shall be immediately paid to the division for deposit to the Pari-mutuel Wagering Trust Fund. The division shall authorize payment from these funds to any breeder or owner of a quarter horse entitled to an award that has not been previously paid by the Florida Quarter Horse Breeders and Owners Association in accordance with this section.

(6)(a) The takeout may be used for the payment of awards to owners of registered Florida-bred horses placing first in a claiming race, an allowance race, a maiden special race, or a stakes race in which the announced purse, exclusive of entry and starting fees and added moneys, does not exceed $40,000.

(b) The permitholder shall determine for each qualified race the amount of the owners’ award for which a registered Florida-bred horse will be eligible. The amount of the available owners’ award shall be established in the same manner in which purses are established and shall be published in the condition book for the period during which the race is to be conducted. No single award may exceed 50 percent of the gross purse for the race won.

(c) If the moneys generated under paragraph (a) during the meet exceed the owners’ awards earned during the meet, the excess funds shall be held in a separate interest-bearing account, and the total interest and principal shall be used to increase the owners’ awards during the permitholder’s next meet.

(d) Breeders’ awards authorized by subsections (3) and (4) may not be paid on owners’ awards.

(e) This subsection governs owners’ awards paid on thoroughbred horse races only in this state, unless a written agreement is filed with the division establishing the rate, procedures, and eligibility requirements for owners’ awards, including place of finish, class of race, maximum purse, and maximum award, and the agreement is entered into by the permitholder, the Florida Thoroughbred Breeders’ Association, and the association representing a majority of the racehorse owners and trainers at the permitholder’s location.

(7)(a) Each permitholder that conducts race meets under this chapter and runs Appaloosa races shall pay to the division a sum equal to the breaks plus a sum equal to 1 percent of the total contributions to each pari-mutuel pool conducted on each Appaloosa race. The payments shall be remitted to the division by the 5th day of each calendar month for sums accruing during the preceding calendar month.

(b) The division shall deposit these collections to the credit of the General Inspection Trust Fund in a special account to be known as the “Florida Appaloosa Racing Promotion Account.” The Department of Agriculture and Consumer Services shall administer the funds and adopt suitable and reasonable rules for the administration thereof. The moneys in the Florida Appaloosa Racing Promotion Account shall be allocated solely for supplementing and augmenting purses and prizes and for the general promotion of owning and breeding of racing Appaloosas in this state; and the moneys may not be used to defray any expense of the Department of Agriculture and Consumer Services in the administration of this chapter.

(8) Each permitholder that conducts race meets under this chapter and runs Arabian horse races shall pay to the division a sum equal to the breaks plus a sum equal to 1 percent of the total contributions to each pari-mutuel pool conducted on each Arabian horse race. The payments shall be remitted to the division by the 5th day of each calendar month for sums accruing during the preceding calendar month.

History.—s. 32, ch. 92-348; s. 4, ch. 93-123; s. 10, ch. 95-390; ss. 10, 26, ch. 96-364; ss. 5, 6, ch. 98-190; ss. 1, 6, ch. 98-217; s. 55, ch. 2000-154; s. 26, ch. 2000-354; s. 20, ch. 2001-279; s. 83, ch. 2002-1; s. 2, ch. 2003-295; s. 5, ch. 2006-79; s. 13, ch. 2009-170; ss. 4, 5, ch. 2010-29; s. 43, ch. 2013-226.



550.2633 - Horseracing; distribution of abandoned interest in or contributions to pari-mutuel pools.

550.2633 Horseracing; distribution of abandoned interest in or contributions to pari-mutuel pools.—

(1) All moneys or other property represented by any unclaimed, uncashed, or abandoned pari-mutuel ticket which has remained in the custody of or under the control of any horseracing permitholder authorized to conduct pari-mutuel pools in this state for a period of 1 year after the date the pari-mutuel ticket was issued, when the rightful owner or owners thereof have made no claim or demand for such money or other property within that period, is hereby declared to have escheated to or to escheat to, and to have become the property of, the state.

(2) All moneys or other property which has escheated to and become the property of the state as provided herein and which is held by a permitholder authorized to conduct pari-mutuel pools in this state shall be paid annually by the permitholder to the recipient designated in this subsection within 60 days after the close of the race meeting of the permitholder. Section 550.1645 notwithstanding, the moneys shall be paid by the permitholder as follows:

(a) Funds from any harness horse races shall be paid to the Florida Standardbred Breeders and Owners Association and shall be used for the payment of breeders’ awards, stallion awards, stallion stakes, additional purses, and prizes for, and for the general promotion of owning and breeding of, Florida-bred standardbred horses, as provided for in s. 550.2625.

(b) Funds from quarter horse races shall be paid to the Florida Quarter Horse Breeders and Owners Association and shall be allocated solely for supplementing and augmenting purses and prizes and for the general promotion of owning and breeding of racing quarter horses in this state, as provided for in s. 550.2625.

(3) Uncashed tickets and breaks on live racing conducted by thoroughbred permitholders shall be retained by the permitholder conducting the live race.

History.—s. 33, ch. 92-348; s. 26, ch. 2001-63; s. 21, ch. 2001-279; s. 84, ch. 2002-1; s. 6, ch. 2006-79; s. 44, ch. 2013-226.



550.26352 - Breeders’ Cup Meet; pools authorized; conflicts; taxes; credits; transmission of races; rules; application.

550.26352 Breeders’ Cup Meet; pools authorized; conflicts; taxes; credits; transmission of races; rules; application.—

(1) Notwithstanding any provision of this chapter to the contrary, there is hereby created a special thoroughbred race meet which shall be designated as the “Breeders’ Cup Meet.” The Breeders’ Cup Meet shall be conducted at the facility of the Florida permitholder selected by Breeders’ Cup Limited to conduct the Breeders’ Cup Meet. The Breeders’ Cup Meet shall consist of 3 days: the day on which the Breeders’ Cup races are conducted, the preceding day, and the subsequent day. Upon the selection of the Florida permitholder as host for the Breeders’ Cup Meet and application by the selected permitholder, the division shall issue a license to the selected permitholder to operate the Breeders’ Cup Meet. Notwithstanding s. 550.09515(2)(a), the Breeders’ Cup Meet may be conducted on dates which the selected permitholder is not otherwise authorized to conduct a race meet.

(2) The permitholder conducting the Breeders’ Cup Meet is specifically authorized to create pari-mutuel pools during the Breeders’ Cup Meet by accepting pari-mutuel wagers on the thoroughbred horse races run during said meet.

(3) If the permitholder conducting the Breeders’ Cup Meet is located within 35 miles of one or more permitholders scheduled to conduct a thoroughbred race meet on any of the 3 days of the Breeders’ Cup Meet, then operation on any of those 3 days by the other permitholders is prohibited. As compensation for the loss of racing days caused thereby, such operating permitholders shall receive a credit against the taxes otherwise due and payable to the state under ss. 550.0951 and 550.09515. This credit shall be in an amount equal to the operating loss determined to have been suffered by the operating permitholders as a result of not operating on the prohibited racing days, but shall not exceed a total of $950,000. The determination of the amount to be credited shall be made by the division upon application by the operating permitholder. The tax credits provided in this subsection shall not be available unless an operating permitholder is required to close a bona fide meet consisting in part of no fewer than 10 scheduled performances in the 15 days immediately preceding or 10 scheduled performances in the 15 days immediately following the Breeders’ Cup Meet. Such tax credit shall be in lieu of any other compensation or consideration for the loss of racing days. There shall be no replacement or makeup of any lost racing days.

(4) Notwithstanding any provision of ss. 550.0951 and 550.09515, the permitholder conducting the Breeders’ Cup Meet shall pay no taxes on the handle included within the pari-mutuel pools of said permitholder during the Breeders’ Cup Meet.

(5) The permitholder conducting the Breeders’ Cup Meet shall receive a credit against the taxes otherwise due and payable to the state under ss. 550.0951 and 550.09515 generated during said permitholder’s next ensuing regular thoroughbred race meet. This credit shall be in an amount not to exceed $950,000 and shall be utilized by the permitholder to pay the purses offered by the permitholder during the Breeders’ Cup Meet in excess of the purses which the permitholder is otherwise required by law to pay. The amount to be credited shall be determined by the division upon application of the permitholder which is subject to audit by the division.

(6) The permitholder conducting the Breeders’ Cup Meet shall receive a credit against the taxes otherwise due and payable to the state under ss. 550.0951 and 550.09515 generated during said permitholder’s next ensuing regular thoroughbred race meet. This credit shall be in an amount not to exceed $950,000 and shall be utilized by the permitholder for such capital improvements and extraordinary expenses as may be necessary for operation of the Breeders’ Cup Meet. The amount to be credited shall be determined by the division upon application of the permitholder which is subject to audit by the division.

(7) The permitholder conducting the Breeders’ Cup Meet shall be exempt from the payment of purses and other payments to horsemen on all on-track, intertrack, interstate, and international wagers or rights fees or payments arising therefrom for all races for which the purse is paid or supplied by Breeders’ Cup Limited. The permitholder conducting the Breeders’ Cup Meet shall not, however, be exempt from breeders’ awards payments for on-track and intertrack wagers as provided in ss. 550.2625(3) and 550.625(2)(a) for races in which the purse is paid or supplied by Breeders’ Cup Limited.

(8)(a) Pursuant to s. 550.3551(2), the permitholder conducting the Breeders’ Cup Meet is authorized to transmit broadcasts of the races conducted during the Breeders’ Cup Meet to locations outside of this state for wagering purposes. The division may approve broadcasts to pari-mutuel permitholders and other betting systems authorized under the laws of any other state or country. Wagers accepted by any out-of-state pari-mutuel permitholder or betting system on any races broadcast under this section may be, but are not required to be, commingled with the pari-mutuel pools of the permitholder conducting the Breeders’ Cup Meet. The calculation of any payoff on national pari-mutuel pools with commingled wagers may be performed by the permitholder’s totalisator contractor at a location outside of this state. Pool amounts from wagers placed at pari-mutuel facilities or other betting systems in foreign countries before being commingled with the pari-mutuel pool of the Florida permitholder conducting the Breeders’ Cup Meet shall be calculated by the totalisator contractor and transferred to the commingled pool in United States currency in cycles customarily used by the permitholder. Pool amounts from wagers placed at any foreign pari-mutuel facility or other betting system shall not be commingled with a Florida pool until a determination is made by the division that the technology utilized by the totalisator contractor is adequate to assure commingled pools will result in the calculation of accurate payoffs to Florida bettors. Any totalisator contractor at a location outside of this state shall comply with the provisions of s. 550.495 relating to totalisator licensing.

(b) The permitholder conducting the Breeders’ Cup Meet is authorized to transmit broadcasts of the races conducted during the Breeders’ Cup Meet to other pari-mutuel facilities located in this state for wagering purposes; however, the permitholder conducting the Breeders’ Cup Meet shall not be required to transmit broadcasts to any pari-mutuel facility located within 25 miles of the facility at which the Breeders’ Cup Meet is conducted.

(9) The exemption from the tax credits provided in subsections (5) and (6) shall not be granted and shall not be claimed by the permitholder until an audit is completed by the division. The division is required to complete the audit within 30 days of receipt of the necessary documentation from the permitholder to verify the permitholder’s claim for tax credits. If the documentation submitted by the permitholder is incomplete or is insufficient to document the permitholder’s claim for tax credits, the division may request such additional documentation as is necessary to complete the audit. Upon receipt of the division’s written request for additional documentation, the 30-day time limitation will commence anew.

(10) The division is authorized to adopt such rules as are necessary to facilitate the conduct of the Breeders’ Cup Meet as authorized in this section. Included within this grant of authority shall be the adoption or waiver of rules regarding the overall conduct of racing during the Breeders’ Cup Meet so as to ensure the integrity of the races, licensing for all participants, special stabling and training requirements for foreign horses, commingling of pari-mutuel pools, and audit requirements for tax credits and other benefits.

(11) Any dispute between the division and any permitholder regarding the tax credits authorized under subsection (3), subsection (5), or subsection (6) shall be determined by a hearing officer of the Division of Administrative Hearings under the provisions of s. 120.57(1).

(12) The provisions of this section shall prevail over any conflicting provisions of this chapter.

History.—s. 3, ch. 93-123; s. 11, ch. 96-364; s. 19, ch. 2000-354.



550.2704 - Jai Alai Tournament of Champions Meet.

550.2704 Jai Alai Tournament of Champions Meet.—

(1) Notwithstanding any provision of this chapter, there is hereby created a special jai alai meet which shall be designated as the “Jai Alai Tournament of Champions Meet” and which shall be hosted by the Florida jai alai permitholders selected by the National Association of Jai Alai Frontons, Inc., to conduct such meet. The meet shall consist of three qualifying performances and a final performance, each of which is to be conducted on different days. Upon the selection of the Florida permitholders for the meet, and upon application by the selected permitholders, the Division of Pari-mutuel Wagering shall issue a license to each of the selected permitholders to operate the meet. The meet may be conducted during a season in which the permitholders selected to conduct the meet are not otherwise authorized to conduct a meet. Notwithstanding anything herein to the contrary, any Florida permitholder who is to conduct a performance which is a part of the Jai Alai Tournament of Champions Meet shall not be required to apply for the license for said meet if it is to be run during the regular season for which such permitholder has a license.

(2) Qualifying performances and the final performance of the tournament shall be held at different locations throughout the state, and the permitholders selected shall be under different ownership to the extent possible.

(3) Notwithstanding any provision of this chapter, each of the permitholders licensed to conduct performances comprising the Jai Alai Tournament of Champions Meet shall pay no taxes on handle under s. 550.0951 or s. 550.09511 for any performance conducted by such permitholder as part of the Jai Alai Tournament of Champions Meet. The provisions of this subsection shall apply to a maximum of four performances.

(4) The Jai Alai Tournament of Champions Meet permitholders shall also receive a credit against the taxes, otherwise due and payable under s. 550.0951 or s. 550.09511, generated during said permitholders’ current regular meet. This credit shall be in the aggregate amount of $150,000, shall be prorated equally between the permitholders, and shall be utilized by the permitholders solely to supplement awards for the performance conducted during the Jai Alai Tournament of Champions Meet. All awards shall be paid to the tournament’s participating players no later than 30 days following the conclusion of said Jai Alai Tournament of Champions Meet.

(5) In addition to the credit authorized in subsection (4), the Jai Alai Tournament of Champions Meet permitholders shall receive a credit against the taxes, otherwise due and payable under s. 550.0951 or s. 550.09511, generated during said permitholders’ current regular meet, in an amount not to exceed the aggregate amount of $150,000, which shall be prorated equally between the permitholders, and shall be utilized by the permitholders for such capital improvements and extraordinary expenses, including marketing expenses, as may be necessary for the operation of the meet. The determination of the amount to be credited shall be made by the division upon application of said permitholders.

(6) The permitholder shall be entitled to said permitholder’s pro rata share of the $150,000 tax credit provided in subsection (5) without having to make application, so long as appropriate documentation to substantiate said expenditures thereunder is provided to the division within 30 days following said Jai Alai Tournament of Champions Meet.

(7) No Jai Alai Tournament of Champions Meet shall exceed 4 days in any state fiscal year, and no more than one performance shall be conducted on any one day of the meet. There shall be only one Jai Alai Tournament of Champions Meet in any state fiscal year.

(8) The division is authorized to adopt such rules as are necessary to facilitate the conduct of the Jai Alai Tournament of Champions Meet as authorized in this section. Included within this grant of authority shall be the adoption of rules regarding the overall conduct of the tournament so as to ensure the integrity of the event, licensing for participants, commingling of pari-mutuel pools, and audit requirements for tax credits and exemptions.

(9) The provisions of this section shall prevail over any conflicting provisions of this chapter.

History.—s. 4, ch. 94-328.



550.285 - Obtaining feed or other supplies for racehorses or greyhound racing dogs with intent to defraud.

550.285 Obtaining feed or other supplies for racehorses or greyhound racing dogs with intent to defraud.—

(1) Any owner, trainer, or custodian of any horse or dog that is being used, or is being bred, raised, or trained to be used in racing at a pari-mutuel facility who obtains food, drugs, transportation, veterinary services, or supplies for the use or benefit of the horse or dog, with intent to defraud the person from whom the food, drugs, transportation, veterinary services, or supplies are obtained, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) In prosecutions under this section, proof that the food, drugs, transportation, veterinary services, or supplies had been furnished and not paid for, and that the owner, trainer, or custodian of the horse or dog was removing or attempting to remove any horse or dog out of the state and beyond the jurisdiction of the courts of this state, is prima facie evidence of intent to defraud under this section.

History.—s. 36, ch. 92-348.



550.334 - Quarter horse racing; substitutions.

550.334 Quarter horse racing; substitutions.—

(1) The operator of any licensed racetrack is authorized to lease such track to any quarter horse racing permitholder located within 35 miles of such track for the conduct of quarter horse racing under this chapter. However, a quarter horse facility located in a county where a referendum was conducted to authorize slot machines pursuant to s. 23, Art. X of the State Constitution is not subject to the mileage restriction if they lease from a licensed racetrack located within a county where a referendum was conducted to authorize slot machines pursuant to s. 23, Art. X of the State Constitution.

(2) All other provisions of this chapter, including s. 550.054, apply to, govern, and control such racing, and the same must be conducted in compliance therewith.

(3) Quarter horses participating in such races must be duly registered by the American Quarter Horse Association, and before each race such horses must be examined and declared in fit condition by a qualified person designated by the division.

(4) Any quarter horse racing days permitted under this chapter are in addition to any other racing permitted under the license issued the track where such quarter horse racing is conducted.

(5) Any quarter horse racing permitholder operating under a valid permit issued by the division is authorized to substitute races of other breeds of horses which are, respectively, registered with the American Paint Horse Association, Appaloosa Horse Club, Arabian Horse Registry of America, Palomino Horse Breeders of America, United States Trotting Association, Florida Cracker Horse Association, or Jockey Club for no more than 50 percent of the quarter horse races during its meet.

(6) Except as provided in s. 550.3345, a quarter horse permit issued pursuant to this section is not eligible for transfer or conversion to another type of pari-mutuel operation.

(7) Any nonprofit corporation, including, but not limited to, an agricultural cooperative marketing association, organized and incorporated under the laws of this state may apply for a quarter horse racing permit and operate racing meets under such permit, provided all pari-mutuel taxes and fees applicable to such racing are paid by the corporation. However, insofar as its pari-mutuel operations are concerned, the corporation shall be considered to be a corporation for profit and is subject to taxation on all property used and profits earned in connection with its pari-mutuel operations.

(8) To be eligible to conduct intertrack wagering, a quarter horse racing permitholder must have conducted a full schedule of live racing in the preceding year.

History.—s. 37, ch. 92-348; s. 11, ch. 95-390; s. 789, ch. 97-103; s. 3, ch. 2005-288; s. 14, ch. 2009-170; ss. 4, 5, ch. 2010-29; s. 41, ch. 2011-4.



550.3345 - Conversion of quarter horse permit to a limited thoroughbred permit.

550.3345 Conversion of quarter horse permit to a limited thoroughbred permit.—

(1) In recognition of the important and long-standing economic contribution of the thoroughbred horse breeding industry to this state and the state’s vested interest in promoting the continued viability of this agricultural activity, the state intends to provide a limited opportunity for the conduct of live thoroughbred horse racing with the net revenues from such racing dedicated to the enhancement of thoroughbred purses and breeders’, stallion, and special racing awards under this chapter; the general promotion of the thoroughbred horse breeding industry; and the care in this state of thoroughbred horses retired from racing.

(2) Notwithstanding any other provision of law, the holder of a quarter horse racing permit issued under s. 550.334 may, within 1 year after the effective date of this section, apply to the division for a transfer of the quarter horse racing permit to a not-for-profit corporation formed under state law to serve the purposes of the state as provided in subsection (1). The board of directors of the not-for-profit corporation must be comprised of 11 members, 4 of whom shall be designated by the applicant, 4 of whom shall be designated by the Florida Thoroughbred Breeders’ Association, and 3 of whom shall be designated by the other 8 directors, with at least 1 of these 3 members being an authorized representative of another thoroughbred permitholder in this state. The not-for-profit corporation shall submit an application to the division for review and approval of the transfer in accordance with s. 550.054. Upon approval of the transfer by the division, and notwithstanding any other provision of law to the contrary, the not-for-profit corporation may, within 1 year after its receipt of the permit, request that the division convert the quarter horse racing permit to a permit authorizing the holder to conduct pari-mutuel wagering meets of thoroughbred racing. Neither the transfer of the quarter horse racing permit nor its conversion to a limited thoroughbred permit shall be subject to the mileage limitation or the ratification election as set forth under s. 550.054(2) or s. 550.0651. Upon receipt of the request for such conversion, the division shall timely issue a converted permit. The converted permit and the not-for-profit corporation shall be subject to the following requirements:

(a) All net revenues derived by the not-for-profit corporation under the thoroughbred horse racing permit, after the funding of operating expenses and capital improvements, shall be dedicated to the enhancement of thoroughbred purses and breeders’, stallion, and special racing awards under this chapter; the general promotion of the thoroughbred horse breeding industry; and the care in this state of thoroughbred horses retired from racing.

(b) From December 1 through April 30, no live thoroughbred racing may be conducted under the permit on any day during which another thoroughbred permitholder is conducting live thoroughbred racing within 125 air miles of the not-for-profit corporation’s pari-mutuel facility unless the other thoroughbred permitholder gives its written consent.

(c) After the conversion of the quarter horse racing permit and the issuance of its initial license to conduct pari-mutuel wagering meets of thoroughbred racing, the not-for-profit corporation shall annually apply to the division for a license pursuant to s. 550.5251.

(d) Racing under the permit may take place only at the location for which the original quarter horse racing permit was issued, which may be leased by the not-for-profit corporation for that purpose; however, the not-for-profit corporation may, without the conduct of any ratification election pursuant to s. 550.054(13) or s. 550.0651, move the location of the permit to another location in the same county provided that such relocation is approved under the zoning and land use regulations of the applicable county or municipality.

(e) No permit converted under this section is eligible for transfer to another person or entity.

(3) Unless otherwise provided in this section, after conversion, the permit and the not-for-profit corporation shall be treated under the laws of this state as a thoroughbred permit and as a thoroughbred permitholder, respectively, with the exception of s. 550.09515(3).

History.—s. 15, ch. 2009-170; ss. 4, 5, ch. 2010-29; s. 42, ch. 2011-4.



550.3355 - Harness track licenses for summer quarter horse racing.

550.3355 Harness track licenses for summer quarter horse racing.—Any harness track licensed to operate under the provisions of s. 550.375 may make application for, and shall be issued by the division, a license to operate not more than 50 quarter horse racing days during the summer season, which shall extend from July 1 until October 1 of each year. However, this license to operate quarter horse racing for 50 days is in addition to the racing days and dates provided in s. 550.375 for harness racing during the winter seasons; and, it does not affect the right of such licensee to operate harness racing at the track as provided in s. 550.375 during the winter season. All provisions of this chapter governing quarter horse racing not in conflict herewith apply to the operation of quarter horse meetings authorized hereunder, except that all quarter horse racing permitted hereunder shall be conducted at night.

History.—s. 38, ch. 92-348; s. 16, ch. 2009-170; ss. 4, 5, ch. 2010-29.



550.3551 - Transmission of racing and jai alai information; commingling of pari-mutuel pools.

550.3551 Transmission of racing and jai alai information; commingling of pari-mutuel pools.—

(1)(a) It is unlawful for any person to transmit, by any means, racing information to any person or to relay the same to any person by word of mouth, by signal, or by use of telephone, telegraph, radio, or any other means when the information is knowingly used or intended to be used for illegal gambling purposes or in furtherance of illegal gambling.

(b) Paragraph (a) shall be deemed an exercise of the police power of the state for the protection of the public welfare, health, peace, safety, and morals of the people of the state, and this section shall be liberally construed for the accomplishment of this purpose.

(c) A person who violates paragraph (a) is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any horse track, dog track, or fronton licensed under this chapter may transmit broadcasts of races or games conducted at the enclosure of the licensee to locations outside this state.

(a) All broadcasts of horseraces transmitted to locations outside this state must comply with the provisions of the Interstate Horseracing Act of 1978, 92 Stat. 1811, 15 U.S.C. ss. 3001 et seq.

(b) Wagers accepted by any out-of-state pari-mutuel permitholder or licensed betting system on a race broadcasted under this subsection may be, but are not required to be, included in the pari-mutuel pools of the horse track in this state that broadcasts the race upon which wagers are accepted. The handle, as referred to in s. 550.0951(3), does not include any wagers accepted by an out-of-state pari-mutuel permitholder or licensed betting system, irrespective of whether such wagers are included in the pari-mutuel pools of the Florida permitholder as authorized by this subsection.

(3) Any horse track licensed under this chapter may receive broadcasts of horseraces conducted at other horse racetracks located outside this state at the racetrack enclosure of the licensee during its racing meet.

(a) All broadcasts of horseraces received from locations outside this state must comply with the provisions of the Interstate Horseracing Act of 1978, 92 Stat. 1811, 15 U.S.C. ss. 3001 et seq.

(b) Wagers accepted at the horse track in this state may be, but are not required to be, included in the pari-mutuel pools of the out-of-state horse track that broadcasts the race. Notwithstanding any contrary provisions of this chapter, if the horse track in this state elects to include wagers accepted on such races in the pari-mutuel pools of the out-of-state horse track that broadcasts the race, from the amount wagered by patrons at the horse track in this state and included in the pari-mutuel pools of the out-of-state horse track, the horse track in this state shall deduct as the takeout from the amount wagered by patrons at the horse track in this state and included in the pari-mutuel pools of the out-of-state horse track a percentage equal to the percentage deducted from the amount wagered at the out-of-state racetrack as is authorized by the laws of the jurisdiction exercising regulatory authority over the out-of-state horse track.

(c) All forms of pari-mutuel wagering are allowed on races broadcast under this section, and all money wagered by patrons on such races shall be computed as part of the total amount of money wagered at each racing performance for purposes of taxation under ss. 550.0951, 550.09512, and 550.09515. Section 550.2625(2)(a), (b), and (c) does not apply to any money wagered on races broadcast under this section. Similarly, the takeout shall be increased by breaks and uncashed tickets for wagers on races broadcast under this section, notwithstanding any contrary provision of this chapter.

(4) Any dog track or fronton licensed under this chapter may receive broadcasts of dograces or jai alai games conducted at other tracks or frontons located outside the state at the track enclosure of the licensee during its operational meeting. All forms of pari-mutuel wagering are allowed on dograces or jai alai games broadcast under this subsection. All money wagered by patrons on dograces broadcast under this subsection shall be computed in the amount of money wagered each performance for purposes of taxation under ss. 550.0951 and 550.09511.

(5) A pari-mutuel permitholder licensed under this chapter may not receive broadcasts of races or games from outside this state except from an out-of-state pari-mutuel permitholder who holds the same type or class of pari-mutuel permit as the pari-mutuel permitholder licensed under this chapter who intends to receive the broadcast.

(6)(a) A maximum of 20 percent of the total number of races on which wagers are accepted by a greyhound permitholder not located as specified in s. 550.615(6) may be received from locations outside this state. A permitholder may not conduct fewer than eight live races or games on any authorized race day except as provided in this subsection. A thoroughbred permitholder may not conduct fewer than eight live races on any race day without the written approval of the Florida Thoroughbred Breeders’ Association and the Florida Horsemen’s Benevolent and Protective Association, Inc., unless it is determined by the department that another entity represents a majority of the thoroughbred racehorse owners and trainers in the state. A harness permitholder may conduct fewer than eight live races on any authorized race day, except that such permitholder must conduct a full schedule of live racing during its race meet consisting of at least eight live races per authorized race day for at least 100 days. Any harness horse permitholder that during the preceding racing season conducted a full schedule of live racing may, at any time during its current race meet, receive full-card broadcasts of harness horse races conducted at harness racetracks outside this state at the harness track of the permitholder and accept wagers on such harness races. With specific authorization from the division for special racing events, a permitholder may conduct fewer than eight live races or games when the permitholder also broadcasts out-of-state races or games. The division may not grant more than two such exceptions a year for a permitholder in any 12-month period, and those two exceptions may not be consecutive.

(b) Notwithstanding any other provision of this chapter, any harness horse permitholder accepting broadcasts of out-of-state harness horse races when such permitholder is not conducting live races must make the out-of-state signal available to all permitholders eligible to conduct intertrack wagering and shall pay to guest tracks located as specified in ss. 550.615(6) and 550.6305(9)(d) 50 percent of the net proceeds after taxes and fees to the out-of-state host track on harness race wagers which they accept. A harness horse permitholder shall be required to pay into its purse account 50 percent of the net income retained by the permitholder on account of wagering on the out-of-state broadcasts received pursuant to this subsection. Nine-tenths of a percent of all harness wagering proceeds on the broadcasts received pursuant to this subsection shall be paid to the Florida Standardbred Breeders and Owners Association under the provisions of s. 550.2625(4) for the purposes provided therein.

(7) A racetrack or fronton may not pay any patron for any pari-mutuel ticket purchased on any race or game transmitted pursuant to this section until the stewards, judges, or panel of judges or other similarly constituted body at the racetrack or fronton where the race or game originates has confirmed the race or game as official.

(8) The entry and participation for a purse or any other prize of any racing animal by the owner of the animal and the jockey or driver is tantamount to acceptance of such purse or prize as full and complete remuneration and payment for such entry and participation, including the broadcast of such event, except as otherwise provided in this section.

(9) To the extent that any rights, privileges, or immunities granted to pari-mutuel permitholders under this section conflict with any other law or affect any order or rule of the Florida Public Service Commission relating to the regulation of public utilities and the furnishing to others of any communication, wire service, or other similar service or equipment, the rights, privileges, or immunities granted under this section prevail over such conflicting provisions.

(10) The division may adopt rules necessary to facilitate commingling of pari-mutuel pools, to ensure the proper calculation of payoffs in circumstances in which different commission percentages are applicable and to regulate the distribution of net proceeds between the horse track and, in this state, the horsemen’s associations.

(11) Greyhound tracks and jai alai frontons have the same privileges as provided in this section to horse tracks, as applicable, subject to rules adopted under subsection (10).

(12) All permitholders licensed under this chapter have standing to enforce the provisions of subsections (2) and (3) in the courts of this state.

(13) This section does not prohibit the commingling of national pari-mutuel pools by a totalisator company that is licensed under this chapter. Such commingling of national pools is subject to division review and approval and must be performed in accordance with rules adopted by the division to ensure accurate calculation and distribution of the pools.

(14) Notwithstanding the provisions of paragraph (3)(b) pertaining to takeout, takeouts different from those of the host track may be used when the totalisator is programmed for net pool pricing and the host track elects to use net pool pricing in the calculation of its pools. This provision shall also apply to greyhound intertrack and simulcast wagers.

History.—s. 39, ch. 92-348; s. 12, ch. 95-390; s. 12, ch. 96-364; s. 27, ch. 2000-354.



550.3615 - Bookmaking on the grounds of a permitholder; penalties; reinstatement; duties of track employees; penalty; exceptions.

550.3615 Bookmaking on the grounds of a permitholder; penalties; reinstatement; duties of track employees; penalty; exceptions.—

(1) Any person who engages in bookmaking, as defined in s. 849.25, on the grounds or property of a permitholder of a horse or dog track or jai alai fronton is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Notwithstanding the provisions of s. 948.01, any person convicted under the provisions of this subsection shall not have adjudication of guilt suspended, deferred, or withheld.

(2) Any person who, having been convicted of violating subsection (1), thereafter commits the same crime is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Notwithstanding the provisions of s. 948.01, any person convicted under the provisions of this subsection shall not have adjudication of guilt suspended, deferred, or withheld.

(3) Any person who has been convicted of bookmaking in this state or any other state of the United States or any foreign country shall be denied admittance to and shall not attend any racetrack or fronton in this state during its racing seasons or operating dates, including any practice or preparational days, for a period of 2 years after the date of conviction or the date of final appeal. Following the conclusion of the period of ineligibility, the director of the division may authorize the reinstatement of an individual following a hearing on readmittance. Any such person who knowingly violates this subsection is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) If the activities of a person show that this law is being violated, and such activities are either witnessed or are common knowledge by any track or fronton employee, it is the duty of that employee to bring the matter to the immediate attention of the permitholder, manager, or her or his designee, who shall notify a law enforcement agency having jurisdiction. Willful failure on the part of any track or fronton employee to comply with the provisions of this subsection is a ground for the division to suspend or revoke that employee’s license for track or fronton employment.

(5) Each permittee shall display, in conspicuous places at a track or fronton and in all race and jai alai daily programs, a warning to all patrons concerning the prohibition and penalties of bookmaking contained in this section and s. 849.25. The division shall adopt rules concerning the uniform size of all warnings and the number of placements throughout a track or fronton. Failure on the part of the permittee to display such warnings may result in the imposition of a $500 fine by the division for each offense.

(6) This section does not apply to any person attending a track or fronton or employed by a track or fronton who places a bet through the legalized pari-mutuel pool for another person, provided such service is rendered gratuitously and without fee or other reward.

(7) This section does not apply to any prosecutions filed and pending at the time of passage hereof, but all such cases shall be disposed of under existing law at the time of institution of such prosecutions.

History.—s. 41, ch. 92-348; s. 791, ch. 97-103.



550.375 - Operation of certain harness tracks.

550.375 Operation of certain harness tracks.—

(1) The Legislature finds that the operation of harness tracks and legalized pari-mutuel and mutuel betting at harness tracks in this state will become a substantial business compatible with the best interests of the state, and the taxes derived therefrom will constitute an important and integral part of the tax structure of the state and counties. The Legislature further finds that the operation of harness tracks within the state will establish and encourage the acquisition and maintenance of breeding farms for the breeding of standardbred horses used in harness races, and that this exhibition sport will attract a large tourist business to the state.

(2) Any permittee or licensee authorized under this section to transfer the location of its permit may conduct harness racing only between the hours of 7 p.m. and 2 a.m. A permit so transferred applies only to the locations provided in this section. The provisions of this chapter which prohibit the location and operation of a licensed harness track permittee and licensee within 100 air miles of the location of a racetrack authorized to conduct racing under this chapter and which prohibit the division from granting any permit to a harness track at a location in the area in which there are three horse tracks located within 100 air miles thereof do not apply to a licensed harness track that is required by the terms of this section to race between the hours of 7 p.m. and 2 a.m.

(3) A permit may not be issued by the division for the operation of a harness track within 75 air miles of a location of a harness track licensed and operating under this chapter.

(4) The permitholder conducting a harness horse race meet must pay the daily license fee, the admission tax, the tax on breaks, and the tax on pari-mutuel handle provided in s. 550.0951 and is subject to all penalties and sanctions provided in s. 550.0951(6).

(5) Each licensed harness track in the state must schedule an average of one race per racing day in which horses bred in this state and duly registered as standardbred harness horses have preference as entries over non-Florida-bred horses. All licensed harness tracks must write the conditions for such races in which Florida-bred horses are preferred so as to assure that all Florida-bred horses available for racing at such tracks are given full opportunity to perform in the class races for which they are qualified, and the opportunity of performing must be afforded to each class of horses in the proportion that the number of horses in this class bears to the total number of Florida-bred horses available. However, a track is not required to write conditions for a race to accommodate a class of horses for which a race would otherwise not be scheduled at such track during its meeting.

(6) If a permit has been transferred from a county under this section, no other transfer is permitted from such county.

History.—s. 42, ch. 92-348; s. 56, ch. 2000-154.



550.475 - Lease of pari-mutuel facilities by pari-mutuel permitholders.

550.475 Lease of pari-mutuel facilities by pari-mutuel permitholders.—Holders of valid pari-mutuel permits for the conduct of any jai alai games, dogracing, or thoroughbred and standardbred horse racing in this state are entitled to lease any and all of their facilities to any other holder of a same class valid pari-mutuel permit for jai alai games, dogracing, or thoroughbred or standardbred horse racing, when located within a 35-mile radius of each other; and such lessee is entitled to a permit and license to operate its race meet or jai alai games at the leased premises.

History.—s. 43, ch. 92-348; s. 13, ch. 96-364; s. 16, ch. 2000-354.



550.495 - Totalisator licensing.

550.495 Totalisator licensing.—

(1) A totalisator may not be operated at a pari-mutuel facility in this state, or at a facility located in or out of this state which is used as the primary totalisator for a race or game conducted in this state, unless the totalisator company possesses a business license issued by the division.

(2)(a) Each totalisator company must apply to the division for an annual business license. The application must include such information as the division by rule requires.

(b) As a part of its license application, each totalisator company must agree in writing to pay to the division an amount equal to the loss of any state revenues from missed or canceled races, games, or performances due to acts of the totalisator company or its agents or employees or failures of the totalisator system, except for circumstances beyond the control of the totalisator company or agent or employee, as determined by the division.

(c) Each totalisator company must file with the division a performance bond, acceptable to the division, in the sum of $250,000 issued by a surety approved by the division or must file proof of insurance, acceptable to the division, against financial loss in the amount of $250,000, insuring the state against such a revenue loss.

(d) In the event of a loss of state tax revenues, the division shall determine:

1. The estimated revenue lost as a result of missed or canceled races, games, or performances;

2. The number of races, games, or performances which is practicable for the permitholder to conduct in an attempt to mitigate the revenue loss; and

3. The amount of the revenue loss which the makeup races, games, or performances will not recover and for which the totalisator company is liable.

(e) Upon the making of such determinations, the division shall issue to the totalisator company and to the affected permitholder an order setting forth the determinations of the division.

(f) If the order is contested by either the totalisator company or any affected permitholder, the provisions of chapter 120 apply. If the totalisator company contests the order on the grounds that the revenue loss was due to circumstances beyond its control, the totalisator company has the burden of proving that circumstances vary in fact beyond its control. For purposes of this paragraph, strikes and acts of God are beyond the control of the totalisator company.

(g) Upon the failure of the totalisator company to make the payment found to be due the state, the division may cause the forfeiture of the bond or may proceed against the insurance contract, and the proceeds of the bond or contract shall be deposited into the Pari-mutuel Wagering Trust Fund. If that bond was not posted or insurance obtained, the division may proceed against any assets of the totalisator company to collect the amounts due under this subsection.

(3) If the applicant meets the requirements of this section and division rules and pays the license fee, the division shall issue the license.

(4) Each totalisator company shall conduct operations in accordance with rules adopted by the division, in such form, content, and frequency as the division by rule determines.

(5) The division and its representatives may enter and inspect any area of the premises of a licensed totalisator company, and may examine totalisator records, during the licensee’s regular business or operating hours.

History.—s. 44, ch. 92-348; s. 13, ch. 95-390.



550.505 - Nonwagering permits.

550.505 Nonwagering permits.—

(1)(a) Except as provided in this section, permits and licenses issued by the division are intended to be used for pari-mutuel wagering operations in conjunction with horseraces, dograces, or jai alai performances.

(b) Subject to the requirements of this section, the division is authorized to issue permits for the conduct of horseracing meets without pari-mutuel wagering or any other form of wagering being conducted in conjunction therewith. Such permits shall be known as nonwagering permits and may be issued only for horseracing meets. A horseracing permitholder need not obtain an additional permit from the division for conducting nonwagering racing under this section, but must apply to the division for the issuance of a license under this section. The holder of a nonwagering permit is prohibited from conducting pari-mutuel wagering or any other form of wagering in conjunction with racing conducted under the permit. Nothing in this subsection prohibits horseracing for any stake, purse, prize, or premium.

(c) The holder of a nonwagering permit is exempt from the provisions of s. 550.105 and is exempt from the imposition of daily license fees and admission tax.

(2)(a) Any person not prohibited from holding any type of pari-mutuel permit under s. 550.1815 shall be allowed to apply to the division for a nonwagering permit. The applicant must demonstrate that the location or locations where the nonwagering permit will be used are available for such use and that the applicant has the financial ability to satisfy the reasonably anticipated operational expenses of the first racing year following final issuance of the nonwagering permit. If the racing facility is already built, the application must contain a statement, with reasonable supporting evidence, that the nonwagering permit will be used for horseracing within 1 year after the date on which it is granted. If the facility is not already built, the application must contain a statement, with reasonable supporting evidence, that substantial construction will be started within 1 year after the issuance of the nonwagering permit.

(b) The division may conduct an eligibility investigation to determine if the applicant meets the requirements of paragraph (a).

(3)(a) Upon receipt of a nonwagering permit, the permitholder must apply to the division before June 1 of each year for an annual nonwagering license for the next succeeding calendar year. Such application must set forth the days and locations at which the permitholder will conduct nonwagering horseracing and must indicate any changes in ownership or management of the permitholder occurring since the date of application for the prior license.

(b) On or before August 1 of each year, the division shall issue a license authorizing the nonwagering permitholder to conduct nonwagering horseracing during the succeeding calendar year during the period and for the number of days set forth in the application, subject to all other provisions of this section.

(c) The division may conduct an eligibility investigation to determine the qualifications of any new ownership or management interest in the permit.

(4) Upon the approval of racing dates by the division, the division shall issue an annual nonwagering license to the nonwagering permitholder.

(5) Only horses registered with an established breed registration organization, which organization shall be approved by the division, shall be raced at any race meeting authorized by this section.

(6) The division may order any person participating in a nonwagering meet to cease and desist from participating in such meet if the division determines the person to be not of good moral character in accordance with s. 550.1815. The division may order the operators of a nonwagering meet to cease and desist from operating the meet if the division determines the meet is being operated for any illegal purpose.

History.—s. 45, ch. 92-348; s. 14, ch. 95-390.



550.5251 - Florida thoroughbred racing; certain permits; operating days.

550.5251 Florida thoroughbred racing; certain permits; operating days.—

(1) Each thoroughbred permitholder shall annually, during the period commencing December 15 of each year and ending January 4 of the following year, file in writing with the division its application to conduct one or more thoroughbred racing meetings during the thoroughbred racing season commencing on the following July 1. Each application shall specify the number and dates of all performances that the permitholder intends to conduct during that thoroughbred racing season. On or before March 15 of each year, the division shall issue a license authorizing each permitholder to conduct performances on the dates specified in its application. Up to February 28 of each year, each permitholder may request and shall be granted changes in its authorized performances; but thereafter, as a condition precedent to the validity of its license and its right to retain its permit, each permitholder must operate the full number of days authorized on each of the dates set forth in its license.

(2) A thoroughbred racing permitholder may not begin any race later than 7 p.m. Any thoroughbred permitholder in a county in which the authority for cardrooms has been approved by the board of county commissioners may operate a cardroom and, when conducting live races during its current race meet, may receive and rebroadcast out-of-state races after the hour of 7 p.m. on any day during which the permitholder conducts live races.

(3)(a) Each licensed thoroughbred permitholder in this state must run an average of one race per racing day in which horses bred in this state and duly registered with the Florida Thoroughbred Breeders’ Association have preference as entries over non-Florida-bred horses, unless otherwise agreed to in writing by the permitholder, the Florida Thoroughbred Breeders’ Association, and the association representing a majority of the thoroughbred racehorse owners and trainers at that location. All licensed thoroughbred racetracks shall write the conditions for such races in which Florida-bred horses are preferred so as to assure that all Florida-bred horses available for racing at such tracks are given full opportunity to run in the class of races for which they are qualified. The opportunity of running must be afforded to each class of horses in the proportion that the number of horses in this class bears to the total number of Florida-bred horses available. A track is not required to write conditions for a race to accommodate a class of horses for which a race would otherwise not be run at the track during its meet.

(b) Each licensed thoroughbred permitholder in this state may run one additional race per racing day composed exclusively of Arabian horses registered with the Arabian Horse Registry of America. Any licensed thoroughbred permitholder that elects to run one additional race per racing day composed exclusively of Arabian horses registered with the Arabian Horse Registry of America is not required to provide stables for the Arabian horses racing under this paragraph.

(c) Each licensed thoroughbred permitholder in this state may run up to three additional races per racing day composed exclusively of quarter horses registered with the American Quarter Horse Association.

History.—s. 46, ch. 92-348; s. 6, ch. 93-123; s. 14, ch. 96-364; s. 7, ch. 98-190; s. 39, ch. 2002-402; s. 3, ch. 2003-295; s. 18, ch. 2009-170; ss. 4, 5, ch. 2010-29.



550.615 - Intertrack wagering.

550.615 Intertrack wagering.—

(1) Any horserace permitholder licensed under this chapter which has conducted a full schedule of live racing may, at any time, receive broadcasts of horseraces and accept wagers on horseraces conducted by horserace permitholders licensed under this chapter at its facility.

(2) Any track or fronton licensed under this chapter which in the preceding year conducted a full schedule of live racing is qualified to, at any time, receive broadcasts of any class of pari-mutuel race or game and accept wagers on such races or games conducted by any class of permitholders licensed under this chapter.

(3) If a permitholder elects to broadcast its signal to any permitholder in this state, any permitholder that is eligible to conduct intertrack wagering under the provisions of ss. 550.615-550.6345 is entitled to receive the broadcast and conduct intertrack wagering under this section; provided, however, that the host track may require a guest track within 25 miles of another permitholder to receive in any week at least 60 percent of the live races that the host track is making available on the days that the guest track is otherwise operating live races or games. A host track may require a guest track not operating live races or games and within 25 miles of another permitholder to accept within any week at least 60 percent of the live races that the host track is making available. A person may not restrain or attempt to restrain any permitholder that is otherwise authorized to conduct intertrack wagering from receiving the signal of any other permitholder or sending its signal to any permitholder.

(4) In no event shall any intertrack wager be accepted on the same class of live races or games of any permitholder without the written consent of such operating permitholders conducting the same class of live races or games if the guest track is within the market area of such operating permitholder.

(5) No permitholder within the market area of the host track shall take an intertrack wager on the host track without the consent of the host track.

(6) Notwithstanding the provisions of subsection (3), in any area of the state where there are three or more horserace permitholders within 25 miles of each other, intertrack wagering between permitholders in said area of the state shall only be authorized under the following conditions: Any permitholder, other than a thoroughbred permitholder, may accept intertrack wagers on races or games conducted live by a permitholder of the same class or any harness permitholder located within such area and any harness permitholder may accept wagers on games conducted live by any jai alai permitholder located within its market area and from a jai alai permitholder located within the area specified in this subsection when no jai alai permitholder located within its market area is conducting live jai alai performances; any greyhound or jai alai permitholder may receive broadcasts of and accept wagers on any permitholder of the other class provided that a permitholder, other than the host track, of such other class is not operating a contemporaneous live performance within the market area.

(7) In any county of the state where there are only two permits, one for dogracing and one for jai alai, no intertrack wager may be taken during the period of time when a permitholder is not licensed to conduct live races or games without the written consent of the other permitholder that is conducting live races or games. However, if neither permitholder is conducting live races or games, either permitholder may accept intertrack wagers on horseraces or on the same class of races or games, or on both horseraces and the same class of races or games as is authorized by its permit.

(8) In any three contiguous counties of the state where there are only three permitholders, all of which are greyhound permitholders, if any permitholder leases the facility of another permitholder for all or any portion of the conduct of its live race meet pursuant to s. 550.475, such lessee may conduct intertrack wagering at its pre-lease permitted facility throughout the entire year, including while its live meet is being conducted at the leased facility, if such permitholder has conducted a full schedule of live racing during the preceding fiscal year at its pre-lease permitted facility or at a leased facility, or combination thereof.

(9) In any two contiguous counties of the state in which there are located only four active permits, one for thoroughbred horse racing, two for greyhound dogracing, and one for jai alai games, no intertrack wager may be accepted on the same class of live races or games of any permitholder without the written consent of such operating permitholders conducting the same class of live races or games if the guest track is within the market area of such operating permitholder.

(10) All costs of receiving the transmission of the broadcasts shall be borne by the guest track; and all costs of sending the broadcasts shall be borne by the host track.

History.—s. 47, ch. 92-348; s. 2, ch. 93-123; s. 17, ch. 95-390; s. 15, ch. 96-364; ss. 8, 9, ch. 98-190; ss. 13, 44, ch. 2000-354; s. 13, ch. 2002-2.



550.625 - Intertrack wagering; purses; breeders’ awards.

550.625 Intertrack wagering; purses; breeders’ awards.—If a host track is a horse track:

(1) A host track racing under either a thoroughbred or quarter horse permit shall pay an amount equal to 7.0 percent of all wagers placed pursuant to the provisions of s. 550.615, as purses during its current race meet. However, up to 0.50 percent of all wagers placed pursuant to s. 550.615 may, at the option of the host track, be deducted from the amount retained by the host track for purses to supplement the awards program for owners of Florida-bred horses as set forth in s. 550.2625(6). A host track racing under a harness permit shall pay an amount equal to 7 percent of all wagers placed pursuant to the provisions of s. 550.615, as purses during its current race meet. If a host track underpays or overpays purses required by this section and s. 550.2625, the provisions of s. 550.2625 apply to the overpayment or underpayment.

(2) Of all wagers placed pursuant to the provisions of s. 550.615:

(a) If the host track is a thoroughbred track, an amount equal to 0.75 percent shall be paid to the Florida Thoroughbred Breeders’ Association, Inc., for the payment of breeders’ awards;

(b) If the host track is a harness track, an amount equal to 1 percent shall be paid to the Florida Standardbred Breeders and Owners Association, Inc., for the payment of breeders’ awards, stallion awards, stallion stakes, additional purses, and prizes for, and the general promotion of owning and breeding, Florida-bred standardbred horses; or

(c) If the host track is a quarter horse track, an amount equal to 1 percent shall be paid to the Florida Quarter Horse Breeders and Owners Association, Inc., for the payment of breeders’ awards and general promotion.

(3) The payment to a breeders’ organization shall be combined with any other amounts received by the respective breeders’ and owners’ associations as so designated. Each breeders’ and owners’ association receiving these funds shall be allowed to withhold the same percentage as set forth in s. 550.2625 to be used for administering the payment of awards and for the general promotion of their respective industries. If the total combined amount received for thoroughbred breeders’ awards exceeds 15 percent of the purse required to be paid under subsection (1), the breeders’ and owners’ association, as so designated, notwithstanding any other provision of law, shall submit a plan to the division for approval which would use the excess funds in promoting the breeding industry by increasing the purse structure for Florida-breds. Preference shall be given to the track generating such excess.

History.—s. 48, ch. 92-348; s. 17, ch. 2000-354.



550.6305 - Intertrack wagering; guest track payments; accounting rules.

550.6305 Intertrack wagering; guest track payments; accounting rules.—

(1) All guest tracks which are eligible to receive broadcasts and accept wagers on horseraces from a host track racing under either a thoroughbred or quarter horse permit shall be entitled to payment of 7 percent of the total contributions to the pari-mutuel pool on wagers accepted at the guest track. All guest tracks that are eligible to receive broadcasts and accept wagers on greyhound races or jai alai games from a host track other than a thoroughbred or harness permitholder shall be entitled to payments of not less than 5 percent of the total contributions to the daily pari-mutuel pool on wagers accepted at the guest track. All guest tracks that are eligible to receive broadcasts and accept wagers on horseraces from a host track racing under a harness horse permit shall be entitled to a payment of 5 percent of the total contributions to the daily pari-mutuel pool on wagers accepted at the guest track. However, if a guest track is a horserace permitholder that accepts intertrack wagers during its current race meet, one-half of the payment provided in this subsection and s. 550.6345 shall be paid as purses during its current race meet.

(a) However, if the host track is a thoroughbred permitholder, and the guest track is also a thoroughbred permitholder and accepts intertrack wagers on thoroughbred races during its current race meet, one-third of the payment provided in this subsection shall be paid as purses during its current race meet. In addition, an amount equal to 2 percent of the intertrack handle at the thoroughbred guest track shall be remitted by the host track to the guest thoroughbred track, which amount shall be deducted from the purses required to be paid by the host track. Such amount shall be paid by the guest thoroughbred track as purses during its current race meet.

(b) If thoroughbred intertrack wagering is taken at any guest track, including a thoroughbred guest track, which is located within 25 miles of any thoroughbred permitholder that is not conducting live racing, the host track shall pay to such thoroughbred permitholder an amount equal to 2 percent of the intertrack handle at all such guest tracks, including the guest thoroughbred track, which amount shall be deducted from the purses otherwise required to be paid by the host track. This amount shall be used by the thoroughbred permitholder to pay purses during its next race meet.

(2) For the purposes of calculation of odds and payoffs and distribution of the pari-mutuel pools, all intertrack wagers shall be combined with the pari-mutuel pools at the host track. Notwithstanding this subsection or subsection (4), a greyhound pari-mutuel permitholder may conduct intertrack wagering without combining pari-mutuel pools on not more than three races in any week, not to exceed 20 races in a year. All other provisions concerning pari-mutuel takeout and payments, including state tax payments, apply as if the pool had been combined.

(3) All forms of pari-mutuel wagering shall be allowed on all wagering authorized under s. 550.615 and this section.

(4) The takeout on all intertrack wagering shall be the same as the takeout on similar pari-mutuel pools conducted at the host track.

(5) The division shall adopt rules providing an expedient accounting procedure for the transfer of the pari-mutuel pool in order to properly account for payment of state taxes, payment to the guest track, payment to the host track, payment of purses, payment to breeders’ associations, payment to horsemen’s associations, and payment to the public.

(6) Each host track or guest track conducting intertrack wagering shall annually file an audit identifying the intertrack wagering conducted, from wagering conducted live, which audit shall be in compliance with s. 550.125.

(7) No guest track shall make any payment to any patron on any pari-mutuel ticket purchased on any race broadcast until the stewards, judges, or panel of judges at the host track where the race or game originates has confirmed the race or game as official.

(8) The entry and participation for a purse or other prize of any racing animal by the owner of the animal and the jockey or driver is tantamount to the acceptance of such purse or prize as full and complete remuneration and payment for such entry and participation, including the broadcast of such event.

(9) A host track that has contracted with an out-of-state horse track to broadcast live races conducted at such out-of-state horse track pursuant to s. 550.3551(5) may broadcast such out-of-state races to any guest track and accept wagers thereon in the same manner as is provided in s. 550.3551.

(a) For purposes of this section, “net proceeds” means the amount of takeout remaining after the payment of state taxes, purses required pursuant to s. 550.0951(3)(c)1., the cost to the permitholder required to be paid to the out-of-state horse track, and breeders’ awards paid to the Florida Thoroughbred Breeders’ Association and the Florida Standardbred Breeders and Owners Association, to be used as set forth in s. 550.625(2)(a) and (b).

(b) Notwithstanding the provisions of subsection (1) and s. 550.625(1) and (2)(a), the distribution of the net proceeds that are retained by a thoroughbred host track from the takeout on an out-of-state race rebroadcast under this subsection shall be as follows:

1. One-third of the remainder of such proceeds shall be paid to the guest track;

2. One-third of the remainder of such proceeds shall be retained by the host track; and

3. One-third of the remainder of such proceeds shall be paid by the host track as purses at the host track.

(c) All guest tracks other than thoroughbred permitholders that are eligible to receive wagers on out-of-state horseraces rebroadcast from a host track racing under a thoroughbred horse permit shall be subject to the distribution of the net proceeds as specified in paragraph (a) unless the host and guest permitholders and the recognized horseman’s group agree to a different distribution of their respective portions of the proceeds by contract.

(d) Any permitholder located in any area of the state where there are only two permits, one for dogracing and one for jai alai, may accept wagers on rebroadcasts of out-of-state thoroughbred horse races from an in-state thoroughbred horse racing permitholder and shall not be subject to the provisions of paragraph (b) if such thoroughbred horse racing permitholder located within the area specified in this paragraph is both conducting live races and accepting wagers on out-of-state horseraces. In such case, the guest permitholder shall be entitled to 45 percent of the net proceeds on wagers accepted at the guest facility. The remaining proceeds shall be distributed as follows: one-half shall be retained by the host facility and one-half shall be paid by the host facility as purses at the host facility.

(e) Notwithstanding the provisions of subsection (1) and s. 550.625(1) and (2)(b), the proceeds that are retained by a harness host facility from the takeout on a race broadcast under this subsection shall be distributed as follows:

1. Of the total intertrack handle on the broadcast, 1 percent shall be deducted from the proceeds and paid to the Florida Standardbred Breeders and Owners Association, Inc., to be used as set forth in s. 550.625(2)(b);

2. One-third of the remainder of such proceeds shall be paid to the guest facility;

3. One-third of the remainder of such proceeds shall be retained by the host facility; and

4. One-third of the remainder of said proceeds shall be paid by the host facility as purses at the host facility.

(f) Any permitholder located in any area of the state where there are only two permits, one for dogracing and one for jai alai, may accept wagers on rebroadcasts of out-of-state harness horse races from an in-state harness horse racing permitholder and shall not be subject to the provisions of paragraph (b) if such harness horse racing permitholder located within the area specified in this paragraph is conducting live races. In such case, the guest permitholder shall be entitled to 45 percent of the net proceeds on wagers accepted at the guest facility. The remaining proceeds shall be distributed as follows: one-half shall be retained by the host facility and one-half shall be paid by the host facility as purses at the host facility.

(g)1. Any thoroughbred permitholder which accepts wagers on a simulcast signal must make the signal available to any permitholder that is eligible to conduct intertrack wagering under the provisions of ss. 550.615-550.6345.

2. Any thoroughbred permitholder which accepts wagers on a simulcast signal received after 6 p.m. must make such signal available to any permitholder that is eligible to conduct intertrack wagering under the provisions of ss. 550.615-550.6345, including any permitholder located as specified in s. 550.615(6). Such guest permitholders are authorized to accept wagers on such simulcast signal, notwithstanding any other provision of this chapter to the contrary.

3. Any thoroughbred permitholder which accepts wagers on a simulcast signal received after 6 p.m. must make such signal available to any permitholder that is eligible to conduct intertrack wagering under the provisions of ss. 550.615-550.6345, including any permitholder located as specified in 1s. 550.615(9). Such guest permitholders are authorized to accept wagers on such simulcast signals for a number of performances not to exceed that which constitutes a full schedule of live races for a quarter horse permitholder pursuant to s. 550.002(11), notwithstanding any other provision of this chapter to the contrary, except that the restrictions provided in 1s. 550.615(9)(a) apply to wagers on such simulcast signals.

No thoroughbred permitholder shall be required to continue to rebroadcast a simulcast signal to any in-state permitholder if the average per performance gross receipts returned to the host permitholder over the preceding 30-day period were less than $100. Subject to the provisions of s. 550.615(4), as a condition of receiving rebroadcasts of thoroughbred simulcast signals under this paragraph, a guest permitholder must accept intertrack wagers on all live races conducted by all then-operating thoroughbred permitholders.

(10) All races or games conducted at a permitholder’s facility, all broadcasts of such races or games, and all broadcast rights relating thereto are owned by the permitholder at whose facility such races or games are conducted and constitute the permitholder’s property as defined in s. 812.012(4). Transmission, reception of a transmission, exhibition, use, or other appropriation of such races or games, broadcasts of such races or games, or broadcast rights relating thereto without the written consent of the permitholder constitutes a theft of such property under s. 812.014; and in addition to the penal sanctions contained in s. 812.014, the permitholder has the right to avail itself of the civil remedies specified in ss. 772.104, 772.11, and 812.035 in addition to any other remedies available under applicable state or federal law.

(11) To the extent that any rights, privileges, or immunities granted to pari-mutuel permitholders in this section conflict with any provision of any other law or affect any order or rule of the Florida Public Service Commission relating to the regulation of public utilities and the furnishing to others of any communication, wire service, or other similar service or equipment, the rights, privileges, and immunities granted under this section prevail over such conflicting provision.

History.—s. 49, ch. 92-348; s. 17, ch. 96-364; s. 10, ch. 98-190; s. 20, ch. 2000-354; s. 27, ch. 2001-63; s. 85, ch. 2002-1; s. 14, ch. 2002-2.

1Note.—Repealed by s. 44, ch. 2000-354.



550.6308 - Limited intertrack wagering license.

550.6308 Limited intertrack wagering license.—In recognition of the economic importance of the thoroughbred breeding industry to this state, its positive impact on tourism, and of the importance of a permanent thoroughbred sales facility as a key focal point for the activities of the industry, a limited license to conduct intertrack wagering is established to ensure the continued viability and public interest in thoroughbred breeding in Florida.

(1) Upon application to the division on or before January 31 of each year, any person that is licensed to conduct public sales of thoroughbred horses pursuant to s. 535.01, that has conducted at least 15 days of thoroughbred horse sales at a permanent sales facility in this state for at least 3 consecutive years, and that has conducted at least 1 day of nonwagering thoroughbred racing in this state, with a purse structure of at least $250,000 per year for 2 consecutive years before such application, shall be issued a license, subject to the conditions set forth in this section, to conduct intertrack wagering at such a permanent sales facility during the following periods:

(a) Up to 21 days in connection with thoroughbred sales;

(b) Between November 1 and May 8;

(c) Between May 9 and October 31 at such times and on such days as any thoroughbred, jai alai, or a greyhound permitholder in the same county is not conducting live performances; provided that any such permitholder may waive this requirement, in whole or in part, and allow the licensee under this section to conduct intertrack wagering during one or more of the permitholder’s live performances; and

(d) During the weekend of the Kentucky Derby, the Preakness, the Belmont, and a Breeders’ Cup Meet that is conducted before November 1 and after May 8.

No more than one such license may be issued, and no such license may be issued for a facility located within 50 miles of any thoroughbred permitholder’s track.

(2) If more than one application is submitted for such license, the division shall determine which applicant shall be granted the license. In making its determination, the division shall grant the license to the applicant demonstrating superior capabilities, as measured by the length of time the applicant has been conducting thoroughbred sales within this state or elsewhere, the applicant’s total volume of thoroughbred horse sales, within this state or elsewhere, the length of time the applicant has maintained a permanent thoroughbred sales facility in this state, and the quality of the facility.

(3) The applicant must comply with the provisions of ss. 550.125 and 550.1815.

(4) Intertrack wagering under this section may be conducted only on thoroughbred horse racing, except that intertrack wagering may be conducted on any class of pari-mutuel race or game conducted by any class of permitholders licensed under this chapter if all thoroughbred, jai alai, and greyhound permitholders in the same county as the licensee under this section give their consent.

(5) The licensee shall be considered a guest track under this chapter. The licensee shall pay 2.5 percent of the total contributions to the daily pari-mutuel pool on wagers accepted at the licensee’s facility on greyhound races or jai alai games to the thoroughbred permitholder that is conducting live races for purses to be paid during its current racing meet. If more than one thoroughbred permitholder is conducting live races on a day during which the licensee is conducting intertrack wagering on greyhound races or jai alai games, the licensee shall allocate these funds between the operating thoroughbred permitholders on a pro rata basis based on the total live handle at the operating permitholders’ facilities.

History.—s. 11, ch. 98-190; s. 4, ch. 98-217; s. 28, ch. 2000-354.



550.6315 - Applicability of s. 565.02(5) to guest tracks.

550.6315 Applicability of s. 565.02(5) to guest tracks.—The provisions of s. 565.02(5) apply to any guest track.

History.—s. 50, ch. 92-348.



550.6325 - Uncashed tickets and breakage tax.

550.6325 Uncashed tickets and breakage tax.—Uncashed tickets and breakage tax on intertrack wagers shall be retained by the permitholder conducting the live racing or games.

History.—s. 51, ch. 92-348.



550.6335 - Surcharge.

550.6335 Surcharge.—

(1) Any guest track that accepts intertrack wagers may collect and retain a surcharge on any intertrack pool in an amount not to exceed 3 percent of each winning pari-mutuel ticket cashed.

(2) A thoroughbred horse permitholder that accepts wagers on out-of-state races may impose a surcharge on each winning ticket, or interstate pool, on such out-of-state race in an amount not to exceed 5 percent of each winning pari-mutuel winning ticket cashed. If a permitholder rebroadcasts such signal and elects to impose a surcharge, the surcharge shall be imposed on any winning ticket at any guest facility at the same rate as the surcharge on wagers accepted at its own facility. The proceeds from the surcharge shall be distributed as follows: if the wager is made at the host facility, then one-half of the proceeds shall be retained by the host permitholder and one-half shall be paid as purses at the host facility; if the wager is made at a guest facility, then one-half shall be retained by the guest permitholder, one-quarter shall be paid to the host permitholder, and one-quarter shall be paid as purses at the host facility.

Any surcharge taken under this section must be calculated after breakage is deducted from the wagering pool.

History.—s. 52, ch. 92-348; s. 18, ch. 96-364.



550.6345 - Intertrack wagering; purses when host track is harness racetrack.

550.6345 Intertrack wagering; purses when host track is harness racetrack.—A harness race permitholder host track may pay any guest track that receives broadcasts and accepts wagers on races from the host track an additional percentage of the total contribution to the pari-mutuel pool on wagers accepted at that guest track as a supplement to the payment authorized in s. 550.6305. A harness race permitholder host track that supplements payments to a guest track may reduce the account available for payment of purses during its current race meet by 50 percent of the supplemental amount paid to the guest track, but the total reduction may not exceed an amount which is more than 1 percent of the intertrack wagers placed on races that are part of the regular ontrack program of the host track during its current race meet pursuant to s. 550.615.

History.—s. 53, ch. 92-348.



550.70 - Jai alai general provisions; chief court judges required; extension of time to construct fronton; amateur jai alai contests permitted under certain conditions; playing days’ limitations; locking of pari-mutuel machines.

550.70 Jai alai general provisions; chief court judges required; extension of time to construct fronton; amateur jai alai contests permitted under certain conditions; playing days’ limitations; locking of pari-mutuel machines.—

(1) A chief court judge must be present for each jai alai game at which pari-mutuel wagering is authorized. Chief court judges must be able to demonstrate extensive knowledge of the rules and game of jai alai and be able to meet the physical requirements of the position. The decisions of a chief court judge are final as to any incident relating to the playing of a jai alai game.

(2) The time within which the holder of a ratified permit for jai alai or pelota has to construct and complete a fronton may be extended by the division for a period of 24 months after the date of the issuance of the permit, anything to the contrary in any statute notwithstanding.

(3) This chapter does not prohibit any fronton, jai alai plant, or facility from being used to conduct amateur jai alai or pelota contests or games during each fronton season by any charitable, civic, or nonprofit organization for the purpose of conducting jai alai contests or games if only players other than those usually used in jai alai contests or games are permitted to play and if adults and minors may participate as players or spectators. However, during such jai alai games or contests, betting and gambling and the sale or use of alcoholic beverages are prohibited.

(4) A jai alai player shall not be required to perform on more than 6 consecutive calendar days.

(5) The provisions of s. 550.155(1) allow wagering on points during a game; however, the pari-mutuel machines must be locked upon the start of the serving motion of each serve for wagers on that game.

History.—s. 55, ch. 92-348; s. 1, ch. 95-396; s. 19, ch. 96-364.



550.71 - Operation of ch. 96-364.

550.71 Operation of ch. 96-364.—If the provisions of any section of this act are held to be invalid or inoperative for any reason, the remaining provisions of this act shall be deemed to be void and of no effect, it being the legislative intent that this act as a whole would not have been adopted had any provision of the act not been included.

History.—s. 25, ch. 96-364.



550.901 - Interstate Compact on Licensure of Participants in Pari-mutuel Wagering.

550.901 Interstate Compact on Licensure of Participants in Pari-mutuel Wagering.—There is created the Interstate Compact on Licensure of Participants in Pari-mutuel Wagering.

History.—s. 31, ch. 2000-354.



550.902 - Purposes.

550.902 Purposes.—The purposes of this compact are to:

(1) Establish uniform requirements among the party states for the licensing of participants with pari-mutuel wagering, and ensure that all licensed participants meet a uniform minimum standard of honesty and integrity.

(2) Facilitate the growth of the pari-mutuel wagering industry in each party state and nationwide by simplifying the process for licensing participants in pari-mutuel wagering, and reduce the duplicative and costly process of separate licensing by the regulatory agency in each state that conducts pari-mutuel wagering.

(3) Authorize the Department of Business and Professional Regulation to participate in this compact.

(4) Provide for participation in this compact by officials of the party states, and permit those officials, through the compact committee established by this compact, to enter into contracts with governmental agencies and nongovernmental persons to carry out the purposes of this compact.

(5) Establish the compact committee created by this compact as an interstate governmental entity duly authorized to request and receive criminal history record information from the Federal Bureau of Investigation and other state and local law enforcement agencies.

History.—s. 32, ch. 2000-354.



550.903 - Definitions; Interstate Compact on Licensure of Participants in Pari-mutuel Wagering.

550.903 Definitions; Interstate Compact on Licensure of Participants in Pari-mutuel Wagering.—As used in this compact, the term:

(1) “Compact committee” means the organization of officials from the party states which is authorized and empowered to carry out the purposes of this compact.

(2) “Official” means the appointed, elected, designated, or otherwise duly selected member of a racing commission, or the equivalent thereof, in a party state who represents that party state as a member of the compact committee.

(3) “Participants in pari-mutuel wagering” means participants in horseracing, greyhound racing, and jai alai games with pari-mutuel wagering in the party states.

(4) “Party state” means each state that has enacted this compact.

(5) “State” means each of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and each territory or possession of the United States.

History.—s. 33, ch. 2000-354.



550.904 - Entry into force.

550.904 Entry into force.—This compact shall come into force when enacted by any four states. Thereafter, this compact shall become effective in any other state upon that state’s enactment of this compact and upon the affirmative vote of a majority of the officials on the compact committee as provided in s. 550.909.

History.—s. 34, ch. 2000-354; s. 28, ch. 2001-63.



550.905 - States eligible to join compact.

550.905 States eligible to join compact.—Any state that has adopted or authorized pari-mutuel wagering shall be eligible to become a party to this compact.

History.—s. 35, ch. 2000-354.



550.906 - Withdrawal from compact; impact on force and effect.

550.906 Withdrawal from compact; impact on force and effect.—

(1) Any party state may withdraw from this compact by enacting a statute repealing this compact, but such a withdrawal becomes effective only when the head of the executive branch of the withdrawing party state has given written notice of the withdrawal to the heads of the executive branch of all other party states.

(2) If, as a result of withdrawals, participation in this compact decreases to fewer than three party states, this compact shall no longer be in force and effect until participation in this compact increases to three or more party states.

History.—s. 36, ch. 2000-354.



550.907 - Compact committee.

550.907 Compact committee.—

(1) There is created an interstate governmental entity to be known as the “compact committee,” which shall be composed of one official from the racing commission, or the equivalent thereof, in each party state who shall be appointed, serve, and be subject to removal in accordance with the laws of the party state that she or he represents. The official from Florida shall be appointed by the Secretary of Business and Professional Regulation. Pursuant to the laws of her or his party state, each official shall have the assistance of her or his state’s racing commission, or the equivalent thereof, in considering issues related to licensing of participants in pari-mutuel wagering and in fulfilling her or his responsibilities as the representative from her or his state to the compact committee.

(2) If an official is unable to perform any of her or his duties as a member of the compact committee, the racing commission, or the equivalent thereof, from her or his state shall designate another of its members as an alternate who shall serve in her or his place and represent the party state as its official on the compact committee, until that racing commission, or the equivalent thereof, determines that the original representative official is once again able to perform her or his duties as that party state’s representative official on the compact committee. The designation of an alternate shall be communicated by the affected state’s racing commission, or the equivalent thereof, to the compact committee as the committee’s bylaws provide.

History.—s. 37, ch. 2000-354.



550.908 - Powers and duties of compact committee.

550.908 Powers and duties of compact committee.—In order to carry out the purposes of this compact, the compact committee has the power and duty to:

(1)(a) Determine which categories of participants in pari-mutuel wagering, including, but not limited to, owners, trainers, jockeys, jai alai players, drivers, grooms, mutuel clerks, racing officials, veterinarians, and farriers, should be licensed by the committee, and to establish the requirements for the initial licensure of applicants in each category, the term of the license for each category, and the requirements for renewal of licenses in each category.

(b) With regard to requests for criminal history record information on each applicant for a license, and with regard to the effect of a criminal record on the issuance or renewal of a license, determine for each category of participants in pari-mutuel wagering which licensure requirements for that category are, in its judgment, the most restrictive licensure requirements of any party state for that category and to adopt licensure requirements for that category which are, in its judgment, comparable to those most restrictive requirements.

(2) Investigate applicants for licensure by the compact committee and, as permitted by federal and state law, gather information on such applicants, including criminal history record information from the Federal Bureau of Investigation and relevant state and local law enforcement agencies, and, where appropriate, from the Royal Canadian Mounted Police and law enforcement agencies of other countries, which is necessary to determine whether a license should be issued under the licensure requirements established by the committee under subsection (1). The fingerprints of each applicant for licensure by the compact committee shall be taken by the compact committee, its employees, or its designee, and, pursuant to Pub. L. No. 92-544 or Pub. L. No. 100-413, shall be forwarded to a state identification bureau or to the Association of Racing Commissioners International, Inc., for submission to the Federal Bureau of Investigation for a criminal history record check. Such fingerprints may be submitted by electronic or other means authorized by the Federal Bureau of Investigation or other receiving law enforcement agency.

(3) Issue licenses to, and renew the licenses of, participants in pari-mutuel wagering who are found by the committee to have met the licensure and renewal requirements established by the committee under subsection (1). The compact committee shall not have the power or authority to deny a license. If the compact committee determines that an applicant is not eligible for the issuance or renewal of a compact committee license, the compact committee shall notify the applicant that her or his application will not be processed further. Such notification does not constitute and shall not be considered to be the denial of a license. Any such applicant shall have the right to present additional evidence to, and be heard by, the compact committee, but the final decision on issuance or renewal of the license shall be made by the compact committee using the requirements established under subsection (1).

(4) Enter into contracts or agreements with governmental agencies and nongovernmental persons to provide personal services for its activities and such other services as are necessary to effectuate the purposes of this compact.

(5) Create, appoint, and abolish those offices, employments, and positions, including that of executive director, that it considers necessary for the purposes of this compact; prescribe the powers, duties, and qualifications of, and hire persons to fill, such offices, employments, and positions; and provide for the removal, term, tenure, compensation, fringe benefits, retirement benefits, and other conditions of employment of persons filling such offices, employments, and positions.

(6) Borrow, accept, or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association, corporation, or other entity.

(7) Acquire, hold, and dispose of real and personal property by gift, purchase, lease, or license, or in other similar manner, in furtherance of the purposes of this compact.

(8) Charge a fee to each applicant for an initial license or renewal of a license.

(9) Receive other funds through gifts, grants, and appropriations.

History.—s. 38, ch. 2000-354; s. 53, ch. 2013-116.



550.909 - Voting requirements.

550.909 Voting requirements.—

(1) Each member of the compact committee is entitled to one vote.

(2) All action taken by the compact committee with regard to the addition of party states, the licensure of participants in pari-mutuel wagering, and the receipt and disbursement of funds requires a majority vote of the members of the compact committee or their alternates. All other action by the compact committee requires a majority vote of the members present or their alternates.

(3) The compact committee may not take any action unless a quorum is present. A majority of the members of the compact committee or their alternates constitutes a quorum.

History.—s. 39, ch. 2000-354.



550.910 - Administration and management.

550.910 Administration and management.—

(1) The compact committee shall elect annually from among its members a chairperson, a vice chairperson, and a secretary/treasurer.

(2) The compact committee shall adopt bylaws for the conduct of its business by a two-thirds vote of the members of the committee or their alternates and may, by the same vote, amend and rescind these bylaws. The compact committee shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendments thereto with the Secretary of State or equivalent agency of each of the party states.

(3) The compact committee may delegate the day-to-day management and administration of its duties and responsibilities to an executive director and her or his support staff.

(4) Employees of the compact committee shall be considered governmental employees.

History.—s. 40, ch. 2000-354.



550.911 - Immunity from liability for performance of official responsibilities and duties.

550.911 Immunity from liability for performance of official responsibilities and duties.—A member or employee of the compact committee may not be held personally liable for any good faith act or omission that occurs during the performance and within the scope of her or his responsibilities and duties under this compact.

History.—s. 41, ch. 2000-354.



550.912 - Rights and responsibilities of each party state.

550.912 Rights and responsibilities of each party state.—

(1) By enacting this compact, each party state:

(a) Agrees to:

1. Accept the decisions of the compact committee regarding the issuance of compact committee licenses to participants in pari-mutuel wagering pursuant to the committee’s licensure requirements.

2. Reimburse or otherwise pay the expenses of its official representative on the compact committee or her or his alternate.

(b) Agrees not to treat a notification to an applicant by the compact committee described in s. 550.908 as the denial of a license, or to penalize such an applicant in any other way based solely on such a decision by the compact committee.

(c) Reserves the right to:

1. Apply its own standards in determining whether, on the facts of a particular case, a compact committee license should be suspended or revoked. Any party state that suspends or revokes a compact committee license shall, through its racing commission or the equivalent thereof, or otherwise, promptly notify the compact committee of that suspension or revocation.

2. Apply its own standards in determining licensure eligibility, under the laws of that party state, for categories of participants in pari-mutuel wagering which the compact committee decides not to license and for individual participants in pari-mutuel wagering who do not meet the licensure requirements of the compact committee.

3. Establish its own licensure standards for those who are not covered by the compact committee license.

(2) A party state may not be held liable for the debts or other financial obligations incurred by the compact committee.

History.—s. 42, ch. 2000-354; s. 29, ch. 2001-63.



550.913 - Construction and severability.

550.913 Construction and severability.—

(1) This compact shall be liberally construed so as to effectuate its purposes. The provisions of this compact shall be severable, and, if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of the United States or of any party state, or if the applicability of this compact to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby.

(2) If all or some portion of this compact is held to be contrary to the constitution of any party state, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

History.—s. 43, ch. 2000-354.






Chapter 551 - SLOT MACHINES

551.101 - Slot machine gaming authorized.

551.101 Slot machine gaming authorized.—Any licensed pari-mutuel facility located in Miami-Dade County or Broward County existing at the time of adoption of s. 23, Art. X of the State Constitution that has conducted live racing or games during calendar years 2002 and 2003 may possess slot machines and conduct slot machine gaming at the location where the pari-mutuel permitholder is authorized to conduct pari-mutuel wagering activities pursuant to such permitholder’s valid pari-mutuel permit provided that a majority of voters in a countywide referendum have approved slot machines at such facility in the respective county. Notwithstanding any other provision of law, it is not a crime for a person to participate in slot machine gaming at a pari-mutuel facility licensed to possess slot machines and conduct slot machine gaming or to participate in slot machine gaming described in this chapter.

History.—s. 1, ch. 2005-362; s. 129, ch. 2007-5.



551.102 - Definitions.

551.102 Definitions.—As used in this chapter, the term:

(1) “Distributor” means any person who sells, leases, or offers or otherwise provides, distributes, or services any slot machine or associated equipment for use or play of slot machines in this state. A manufacturer may be a distributor within the state.

(2) “Designated slot machine gaming area” means the area or areas of a facility of a slot machine licensee in which slot machine gaming may be conducted in accordance with the provisions of this chapter.

(3) “Division” means the Division of Pari-mutuel Wagering of the Department of Business and Professional Regulation.

(4) “Eligible facility” means any licensed pari-mutuel facility located in Miami-Dade County or Broward County existing at the time of adoption of s. 23, Art. X of the State Constitution that has conducted live racing or games during calendar years 2002 and 2003 and has been approved by a majority of voters in a countywide referendum to have slot machines at such facility in the respective county; any licensed pari-mutuel facility located within a county as defined in s. 125.011, provided such facility has conducted live racing for 2 consecutive calendar years immediately preceding its application for a slot machine license, pays the required license fee, and meets the other requirements of this chapter; or any licensed pari-mutuel facility in any other county in which a majority of voters have approved slot machines at such facilities in a countywide referendum held pursuant to a statutory or constitutional authorization after the effective date of this section in the respective county, provided such facility has conducted a full schedule of live racing for 2 consecutive calendar years immediately preceding its application for a slot machine license, pays the required licensed fee, and meets the other requirements of this chapter.

(5) “Manufacturer” means any person who manufactures, builds, rebuilds, fabricates, assembles, produces, programs, designs, or otherwise makes modifications to any slot machine or associated equipment for use or play of slot machines in this state for gaming purposes. A manufacturer may be a distributor within the state.

(6) “Nonredeemable credits” means slot machine operating credits that cannot be redeemed for cash or any other thing of value by a slot machine, kiosk, or the slot machine licensee and that are provided free of charge to patrons. Such credits do not constitute “nonredeemable credits” until such time as they are metered as credit into a slot machine and recorded in the facility-based monitoring system.

(7) “Progressive system” means a computerized system linking slot machines in one or more licensed facilities within this state or other jurisdictions and offering one or more common progressive payouts based on the amounts wagered.

(8) “Slot machine” means any mechanical or electrical contrivance, terminal that may or may not be capable of downloading slot games from a central server system, machine, or other device that, upon insertion of a coin, bill, ticket, token, or similar object or upon payment of any consideration whatsoever, including the use of any electronic payment system except a credit card or debit card, is available to play or operate, the play or operation of which, whether by reason of skill or application of the element of chance or both, may deliver or entitle the person or persons playing or operating the contrivance, terminal, machine, or other device to receive cash, billets, tickets, tokens, or electronic credits to be exchanged for cash or to receive merchandise or anything of value whatsoever, whether the payoff is made automatically from the machine or manually. The term includes associated equipment necessary to conduct the operation of the contrivance, terminal, machine, or other device. Slot machines may use spinning reels, video displays, or both. A slot machine is not a “coin-operated amusement machine” as defined in s. 212.02(24) or an amusement game or machine as described in s. 546.10, and slot machines are not subject to the tax imposed by s. 212.05(1)(h).

(9) “Slot machine facility” means a facility at which slot machines as defined in this chapter are lawfully offered for play.

(10) “Slot machine license” means a license issued by the division authorizing a pari-mutuel permitholder to place and operate slot machines as provided by s. 23, Art. X of the State Constitution, the provisions of this chapter, and division rules.

(11) “Slot machine licensee” means a pari-mutuel permitholder who holds a license issued by the division pursuant to this chapter that authorizes such person to possess a slot machine within facilities specified in s. 23, Art. X of the State Constitution and allows slot machine gaming.

(12) “Slot machine operator” means a person employed or contracted by the owner of a licensed facility to conduct slot machine gaming at that licensed facility.

(13) “Slot machine revenues” means the total of all cash and property, except nonredeemable credits, received by the slot machine licensee from the operation of slot machines less the amount of cash, cash equivalents, credits, and prizes paid to winners of slot machine gaming.

History.—s. 1, ch. 2005-362; s. 1, ch. 2007-252; s. 19, ch. 2009-170; ss. 4, 5, ch. 2010-29; s. 2, ch. 2015-93.



551.103 - Powers and duties of the division and law enforcement.

551.103 Powers and duties of the division and law enforcement.—

(1) The division shall adopt, pursuant to the provisions of ss. 120.536(1) and 120.54, all rules necessary to implement, administer, and regulate slot machine gaming as authorized in this chapter. Such rules must include:

(a) Procedures for applying for a slot machine license and renewal of a slot machine license.

(b) Technical requirements and the qualifications contained in this chapter that are necessary to receive a slot machine license or slot machine occupational license.

(c) Procedures to scientifically test and technically evaluate slot machines for compliance with this chapter. The division may contract with an independent testing laboratory to conduct any necessary testing under this section. The independent testing laboratory must have a national reputation which is demonstrably competent and qualified to scientifically test and evaluate slot machines for compliance with this chapter and to otherwise perform the functions assigned to it in this chapter. An independent testing laboratory shall not be owned or controlled by a licensee. The use of an independent testing laboratory for any purpose related to the conduct of slot machine gaming by a licensee under this chapter shall be made from a list of one or more laboratories approved by the division.

(d) Procedures relating to slot machine revenues, including verifying and accounting for such revenues, auditing, and collecting taxes and fees consistent with this chapter.

(e) Procedures for regulating, managing, and auditing the operation, financial data, and program information relating to slot machine gaming that allow the division and the Department of Law Enforcement to audit the operation, financial data, and program information of a slot machine licensee, as required by the division or the Department of Law Enforcement, and provide the division and the Department of Law Enforcement with the ability to monitor, at any time on a real-time basis, wagering patterns, payouts, tax collection, and compliance with any rules adopted by the division for the regulation and control of slot machines operated under this chapter. Such continuous and complete access, at any time on a real-time basis, shall include the ability of either the division or the Department of Law Enforcement to suspend play immediately on particular slot machines if monitoring of the facilities-based computer system indicates possible tampering or manipulation of those slot machines or the ability to suspend play immediately of the entire operation if the tampering or manipulation is of the computer system itself. The division shall notify the Department of Law Enforcement or the Department of Law Enforcement shall notify the division, as appropriate, whenever there is a suspension of play under this paragraph. The division and the Department of Law Enforcement shall exchange such information necessary for and cooperate in the investigation of the circumstances requiring suspension of play under this paragraph.

(f) Procedures for requiring each licensee at his or her own cost and expense to supply the division with a bond having the penal sum of $2 million payable to the Governor and his or her successors in office for each year of the licensee’s slot machine operations. Any bond shall be issued by a surety or sureties approved by the division and the Chief Financial Officer, conditioned to faithfully make the payments to the Chief Financial Officer in his or her capacity as treasurer of the division. The licensee shall be required to keep its books and records and make reports as provided in this chapter and to conduct its slot machine operations in conformity with this chapter and all other provisions of law. Such bond shall be separate and distinct from the bond required in s. 550.125.

(g) Procedures for requiring licensees to maintain specified records and submit any data, information, record, or report, including financial and income records, required by this chapter or determined by the division to be necessary to the proper implementation and enforcement of this chapter.

(h) A requirement that the payout percentage of a slot machine be no less than 85 percent.

(i) Minimum standards for security of the facilities, including floor plans, security cameras, and other security equipment.

(j) Procedures for requiring slot machine licensees to implement and establish drug-testing programs for all slot machine occupational licensees.

(2) The division shall conduct such investigations necessary to fulfill its responsibilities under the provisions of this chapter.

(3) The Department of Law Enforcement and local law enforcement agencies shall have concurrent jurisdiction to investigate criminal violations of this chapter and may investigate any other criminal violation of law occurring at the facilities of a slot machine licensee, and such investigations may be conducted in conjunction with the appropriate state attorney.

(4)(a) The division, the Department of Law Enforcement, and local law enforcement agencies shall have unrestricted access to the slot machine licensee’s facility at all times and shall require of each slot machine licensee strict compliance with the laws of this state relating to the transaction of such business. The division, the Department of Law Enforcement, and local law enforcement agencies may:

1. Inspect and examine premises where slot machines are offered for play.

2. Inspect slot machines and related equipment and supplies.

(b) In addition, the division may:

1. Collect taxes, assessments, fees, and penalties.

2. Deny, revoke, suspend, or place conditions on the license of a person who violates any provision of this chapter or rule adopted pursuant thereto.

(5) The division shall revoke or suspend the license of any person who is no longer qualified or who is found, after receiving a license, to have been unqualified at the time of application for the license.

(6) This section does not:

(a) Prohibit the Department of Law Enforcement or any law enforcement authority whose jurisdiction includes a licensed facility from conducting investigations of criminal activities occurring at the facility of the slot machine licensee;

(b) Restrict access to the slot machine licensee’s facility by the Department of Law Enforcement or any local law enforcement authority whose jurisdiction includes the slot machine licensee’s facility; or

(c) Restrict access by the Department of Law Enforcement or local law enforcement authorities to information and records necessary to the investigation of criminal activity that are contained within the slot machine licensee’s facility.

History.—s. 1, ch. 2005-362; s. 2, ch. 2007-252.



551.104 - License to conduct slot machine gaming.

551.104 License to conduct slot machine gaming.—

(1) Upon application and a finding by the division after investigation that the application is complete and the applicant is qualified and payment of the initial license fee, the division may issue a license to conduct slot machine gaming in the designated slot machine gaming area of the eligible facility. Once licensed, slot machine gaming may be conducted subject to the requirements of this chapter and rules adopted pursuant thereto.

(2) An application may be approved by the division only after the voters of the county where the applicant’s facility is located have authorized by referendum slot machines within pari-mutuel facilities in that county as specified in s. 23, Art. X of the State Constitution.

(3) A slot machine license may be issued only to a licensed pari-mutuel permitholder, and slot machine gaming may be conducted only at the eligible facility at which the permitholder is authorized under its valid pari-mutuel wagering permit to conduct pari-mutuel wagering activities.

(4) As a condition of licensure and to maintain continued authority for the conduct of slot machine gaming, the slot machine licensee shall:

(a) Continue to be in compliance with this chapter.

(b) Continue to be in compliance with chapter 550, where applicable, and maintain the pari-mutuel permit and license in good standing pursuant to the provisions of chapter 550. Notwithstanding any contrary provision of law and in order to expedite the operation of slot machines at eligible facilities, any eligible facility shall be entitled within 60 days after the effective date of this act to amend its 2006-2007 pari-mutuel wagering operating license issued by the division under ss. 550.0115 and 550.01215. The division shall issue a new license to the eligible facility to effectuate any approved change.

(c) Conduct no fewer than a full schedule of live racing or games as defined in s. 550.002(11). A permitholder’s responsibility to conduct such number of live races or games shall be reduced by the number of races or games that could not be conducted due to the direct result of fire, war, hurricane, or other disaster or event beyond the control of the permitholder.

(d) Upon approval of any changes relating to the pari-mutuel permit by the division, be responsible for providing appropriate current and accurate documentation on a timely basis to the division in order to continue the slot machine license in good standing. Changes in ownership or interest of a slot machine license of 5 percent or more of the stock or other evidence of ownership or equity in the slot machine license or any parent corporation or other business entity that in any way owns or controls the slot machine license shall be approved by the division prior to such change, unless the owner is an existing holder of that license who was previously approved by the division. Changes in ownership or interest of a slot machine license of less than 5 percent, unless such change results in a cumulative total of 5 percent or more, shall be reported to the division within 20 days after the change. The division may then conduct an investigation to ensure that the license is properly updated to show the change in ownership or interest. No reporting is required if the person is holding 5 percent or less equity or securities of a corporate owner of the slot machine licensee that has its securities registered pursuant to s. 12 of the Securities Exchange Act of 1934, 15 U.S.C. ss. 78a-78kk, and if such corporation or entity files with the United States Securities and Exchange Commission the reports required by s. 13 of that act or if the securities of the corporation or entity are regularly traded on an established securities market in the United States. A change in ownership or interest of less than 5 percent which results in a cumulative ownership or interest of 5 percent or more shall be approved by the division prior to such change unless the owner is an existing holder of the license who was previously approved by the division.

(e) Allow the division and the Department of Law Enforcement unrestricted access to and right of inspection of facilities of a slot machine licensee in which any activity relative to the conduct of slot machine gaming is conducted.

(f) Ensure that the facilities-based computer system that the licensee will use for operational and accounting functions of the slot machine facility is specifically structured to facilitate regulatory oversight. The facilities-based computer system shall be designed to provide the division and the Department of Law Enforcement with the ability to monitor, at any time on a real-time basis, the wagering patterns, payouts, tax collection, and such other operations as necessary to determine whether the facility is in compliance with statutory provisions and rules adopted by the division for the regulation and control of slot machine gaming. The division and the Department of Law Enforcement shall have complete and continuous access to this system. Such access shall include the ability of either the division or the Department of Law Enforcement to suspend play immediately on particular slot machines if monitoring of the system indicates possible tampering or manipulation of those slot machines or the ability to suspend play immediately of the entire operation if the tampering or manipulation is of the computer system itself. The computer system shall be reviewed and approved by the division to ensure necessary access, security, and functionality. The division may adopt rules to provide for the approval process.

(g) Ensure that each slot machine is protected from manipulation or tampering to affect the random probabilities of winning plays. The division or the Department of Law Enforcement shall have the authority to suspend play upon reasonable suspicion of any manipulation or tampering. When play has been suspended on any slot machine, the division or the Department of Law Enforcement may examine any slot machine to determine whether the machine has been tampered with or manipulated and whether the machine should be returned to operation.

(h) Submit a security plan, including the facilities’ floor plan, the locations of security cameras, and a listing of all security equipment that is capable of observing and electronically recording activities being conducted in the facilities of the slot machine licensee. The security plan must meet the minimum security requirements as determined by the division under s. 551.103(1)(i) and be implemented prior to operation of slot machine gaming. The slot machine licensee’s facilities must adhere to the security plan at all times. Any changes to the security plan must be submitted by the licensee to the division prior to implementation. The division shall furnish copies of the security plan and changes in the plan to the Department of Law Enforcement.

(i) Create and file with the division a written policy for:

1. Creating opportunities to purchase from vendors in this state, including minority vendors.

2. Creating opportunities for employment of residents of this state, including minority residents.

3. Ensuring opportunities for construction services from minority contractors.

4. Ensuring that opportunities for employment are offered on an equal, nondiscriminatory basis.

5. Training for employees on responsible gaming and working with a compulsive or addictive gambling prevention program to further its purposes as provided for in s. 551.118.

6. The implementation of a drug-testing program that includes, but is not limited to, requiring each employee to sign an agreement that he or she understands that the slot machine facility is a drug-free workplace.

The slot machine licensee shall use the Internet-based job-listing system of the Department of Economic Opportunity in advertising employment opportunities. Beginning in June 2007, each slot machine licensee shall provide an annual report to the division containing information indicating compliance with this paragraph in regard to minority persons.

(j) Ensure that the payout percentage of a slot machine gaming facility is at least 85 percent.

(5) A slot machine license is not transferable.

(6) A slot machine licensee shall keep and maintain permanent daily records of its slot machine operation and shall maintain such records for a period of not less than 5 years. These records must include all financial transactions and contain sufficient detail to determine compliance with the requirements of this chapter. All records shall be available for audit and inspection by the division, the Department of Law Enforcement, or other law enforcement agencies during the licensee’s regular business hours.

(7) A slot machine licensee shall file with the division a monthly report containing the required records of such slot machine operation. The required reports shall be submitted on forms prescribed by the division and shall be due at the same time as the monthly pari-mutuel reports are due to the division, and the reports shall be deemed public records once filed.

(8) A slot machine licensee shall file with the division an audit of the receipt and distribution of all slot machine revenues provided by an independent certified public accountant verifying compliance with all financial and auditing provisions of this chapter and the associated rules adopted under this chapter. The audit must include verification of compliance with all statutes and rules regarding all required records of slot machine operations. Such audit shall be filed within 60 days after the completion of the permitholder’s pari-mutuel meet.

(9) The division may share any information with the Department of Law Enforcement, any other law enforcement agency having jurisdiction over slot machine gaming or pari-mutuel activities, or any other state or federal law enforcement agency the division or the Department of Law Enforcement deems appropriate. Any law enforcement agency having jurisdiction over slot machine gaming or pari-mutuel activities may share any information obtained or developed by it with the division.

(10)(a)1. No slot machine license or renewal thereof shall be issued to an applicant holding a permit under chapter 550 to conduct pari-mutuel wagering meets of thoroughbred racing unless the applicant has on file with the division a binding written agreement between the applicant and the Florida Horsemen’s Benevolent and Protective Association, Inc., governing the payment of purses on live thoroughbred races conducted at the licensee’s pari-mutuel facility. In addition, no slot machine license or renewal thereof shall be issued to such an applicant unless the applicant has on file with the division a binding written agreement between the applicant and the Florida Thoroughbred Breeders’ Association, Inc., governing the payment of breeders’, stallion, and special racing awards on live thoroughbred races conducted at the licensee’s pari-mutuel facility. The agreement governing purses and the agreement governing awards may direct the payment of such purses and awards from revenues generated by any wagering or gaming the applicant is authorized to conduct under Florida law. All purses and awards shall be subject to the terms of chapter 550. All sums for breeders’, stallion, and special racing awards shall be remitted monthly to the Florida Thoroughbred Breeders’ Association, Inc., for the payment of awards subject to the administrative fee authorized in s. 550.2625(3).

2. No slot machine license or renewal thereof shall be issued to an applicant holding a permit under chapter 550 to conduct pari-mutuel wagering meets of quarter horse racing unless the applicant has on file with the division a binding written agreement between the applicant and the Florida Quarter Horse Racing Association or the association representing a majority of the horse owners and trainers at the applicant’s eligible facility, governing the payment of purses on live quarter horse races conducted at the licensee’s pari-mutuel facility. The agreement governing purses may direct the payment of such purses from revenues generated by any wagering or gaming the applicant is authorized to conduct under Florida law. All purses shall be subject to the terms of chapter 550.

(b) The division shall suspend a slot machine license if one or more of the agreements required under paragraph (a) are terminated or otherwise cease to operate or if the division determines that the licensee is materially failing to comply with the terms of such an agreement. Any such suspension shall take place in accordance with chapter 120.

(c)1. If an agreement required under paragraph (a) cannot be reached prior to the initial issuance of the slot machine license, either party may request arbitration or, in the case of a renewal, if an agreement required under paragraph (a) is not in place 120 days prior to the scheduled expiration date of the slot machine license, the applicant shall immediately ask the American Arbitration Association to furnish a list of 11 arbitrators, each of whom shall have at least 5 years of commercial arbitration experience and no financial interest in or prior relationship with any of the parties or their affiliated or related entities or principals. Each required party to the agreement shall select a single arbitrator from the list provided by the American Arbitration Association within 10 days of receipt, and the individuals so selected shall choose one additional arbitrator from the list within the next 10 days.

2. If an agreement required under paragraph (a) is not in place 60 days after the request under subparagraph 1. in the case of an initial slot machine license or, in the case of a renewal, 60 days prior to the scheduled expiration date of the slot machine license, the matter shall be immediately submitted to mandatory binding arbitration to resolve the disagreement between the parties. The three arbitrators selected pursuant to subparagraph 1. shall constitute the panel that shall arbitrate the dispute between the parties pursuant to the American Arbitration Association Commercial Arbitration Rules and chapter 682.

3. At the conclusion of the proceedings, which shall be no later than 90 days after the request under subparagraph 1. in the case of an initial slot machine license or, in the case of a renewal, 30 days prior to the scheduled expiration date of the slot machine license, the arbitration panel shall present to the parties a proposed agreement that the majority of the panel believes equitably balances the rights, interests, obligations, and reasonable expectations of the parties. The parties shall immediately enter into such agreement, which shall satisfy the requirements of paragraph (a) and permit issuance of the pending annual slot machine license or renewal. The agreement produced by the arbitration panel under this subparagraph shall be effective until the last day of the license or renewal period or until the parties enter into a different agreement. Each party shall pay its respective costs of arbitration and shall pay one-half of the costs of the arbitration panel, unless the parties otherwise agree. If the agreement produced by the arbitration panel under this subparagraph remains in place 120 days prior to the scheduled issuance of the next annual license renewal, then the arbitration process established in this paragraph will begin again.

4. In the event that neither of the agreements required under subparagraph (a)1. or the agreement required under subparagraph (a)2. are in place by the deadlines established in this paragraph, arbitration regarding each agreement will proceed independently, with separate lists of arbitrators, arbitration panels, arbitration proceedings, and resulting agreements.

5. With respect to the agreements required under paragraph (a) governing the payment of purses, the arbitration and resulting agreement called for under this paragraph shall be limited to the payment of purses from slot machine revenues only.

(d) If any provision of this subsection or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this subsection or chapter which can be given effect without the invalid provision or application, and to this end the provisions of this subsection are severable.

History.—s. 1, ch. 2005-362; s. 3, ch. 2007-252; s. 20, ch. 2009-170; ss. 4, 5, ch. 2010-29; s. 409, ch. 2011-142.



551.1045 - Temporary licenses.

551.1045 Temporary licenses.—

(1) Notwithstanding any provision of s. 120.60 to the contrary, the division may issue a temporary occupational license upon the receipt of a complete application from the applicant and a determination that the applicant has not been convicted of or had adjudication withheld on any disqualifying criminal offense. The temporary occupational license remains valid until such time as the division grants an occupational license or notifies the applicant of its intended decision to deny the applicant a license pursuant to the provisions of s. 120.60. The division shall adopt rules to administer this subsection. However, not more than one temporary license may be issued for any person in any year.

(2) A temporary license issued under this section is nontransferable.

History.—s. 1, ch. 2005-362; s. 4, ch. 2007-252.



551.105 - Slot machine license renewal.

551.105 Slot machine license renewal.—

(1) Slot machine licenses shall be effective for 1 year after issuance and shall be renewed annually. The application for renewal must contain all revisions to the information submitted in the prior year’s application that are necessary to maintain such information as both accurate and current.

(2) The applicant for renewal shall attest that any information changes do not affect the applicant’s qualifications for license renewal.

(3) Upon determination by the division that the application for renewal is complete and qualifications have been met, including payment of the renewal fee, the slot machine license shall be renewed annually.

History.—s. 1, ch. 2005-362.



551.106 - License fee; tax rate; penalties.

551.106 License fee; tax rate; penalties.—

(1) LICENSE FEE.—

(a) Upon submission of the initial application for a slot machine license and annually thereafter, on the anniversary date of the issuance of the initial license, the licensee must pay to the division a nonrefundable license fee of $3 million for the succeeding 12 months of licensure. In the 2010-2011 fiscal year, the licensee must pay the division a nonrefundable license fee of $2.5 million for the succeeding 12 months of licensure. In the 2011-2012 fiscal year and for every fiscal year thereafter, the licensee must pay the division a nonrefundable license fee of $2 million for the succeeding 12 months of licensure. The license fee shall be deposited into the Pari-mutuel Wagering Trust Fund of the Department of Business and Professional Regulation to be used by the division and the Department of Law Enforcement for investigations, regulation of slot machine gaming, and enforcement of slot machine gaming provisions under this chapter. These payments shall be accounted for separately from taxes or fees paid pursuant to the provisions of chapter 550.

(b) Prior to January 1, 2007, the division shall evaluate the license fee and shall make recommendations to the President of the Senate and the Speaker of the House of Representatives regarding the optimum level of slot machine license fees in order to adequately support the slot machine regulatory program.

(2) TAX ON SLOT MACHINE REVENUES.—

(a) The tax rate on slot machine revenues at each facility shall be 35 percent. If, during any state fiscal year, the aggregate amount of tax paid to the state by all slot machine licensees in Broward and Miami-Dade Counties is less than the aggregate amount of tax paid to the state by all slot machine licensees in the 2008-2009 fiscal year, each slot machine licensee shall pay to the state within 45 days after the end of the state fiscal year a surcharge equal to its pro rata share of an amount equal to the difference between the aggregate amount of tax paid to the state by all slot machine licensees in the 2008-2009 fiscal year and the amount of tax paid during the fiscal year. Each licensee’s pro rata share shall be an amount determined by dividing the number 1 by the number of facilities licensed to operate slot machines during the applicable fiscal year, regardless of whether the facility is operating such machines.

(b) The slot machine revenue tax imposed by this section shall be paid to the division for deposit into the Pari-mutuel Wagering Trust Fund for immediate transfer by the Chief Financial Officer for deposit into the Educational Enhancement Trust Fund of the Department of Education. Any interest earnings on the tax revenues shall also be transferred to the Educational Enhancement Trust Fund.

(c)1. Funds transferred to the Educational Enhancement Trust Fund under paragraph (b) shall be used to supplement public education funding statewide.

2. If necessary to comply with any covenant established pursuant to s. 1013.68(4), s. 1013.70(1), or s. 1013.737(3), funds transferred to the Educational Enhancement Trust Fund under paragraph (b) shall first be available to pay debt service on lottery bonds issued to fund school construction in the event lottery revenues are insufficient for such purpose or to satisfy debt service reserve requirements established in connection with lottery bonds. Moneys available pursuant to this subparagraph are subject to annual appropriation by the Legislature.

(3) PAYMENT AND DISPOSITION OF TAXES.—Payment for the tax on slot machine revenues imposed by this section shall be paid to the division. The division shall deposit these sums with the Chief Financial Officer, to the credit of the Pari-mutuel Wagering Trust Fund. The slot machine licensee shall remit to the division payment for the tax on slot machine revenues. Such payments shall be remitted by 3 p.m. Wednesday of each week for taxes imposed and collected for the preceding week ending on Sunday. Beginning on July 1, 2012, the slot machine licensee shall remit to the division payment for the tax on slot machine revenues by 3 p.m. on the 5th day of each calendar month for taxes imposed and collected for the preceding calendar month. If the 5th day of the calendar month falls on a weekend, payments shall be remitted by 3 p.m. the first Monday following the weekend. The slot machine licensee shall file a report under oath by the 5th day of each calendar month for all taxes remitted during the preceding calendar month. Such payments shall be accompanied by a report under oath showing all slot machine gaming activities for the preceding calendar month and such other information as may be prescribed by the division.

(4) TO PAY TAX; PENALTIES.—A slot machine licensee who fails to make tax payments as required under this section is subject to an administrative penalty of up to $10,000 for each day the tax payment is not remitted. All administrative penalties imposed and collected shall be deposited into the Pari-mutuel Wagering Trust Fund of the Department of Business and Professional Regulation. If any slot machine licensee fails to pay penalties imposed by order of the division under this subsection, the division may suspend, revoke, or refuse to renew the license of the slot machine licensee.

(5) SUBMISSION OF FUNDS.—The division may require slot machine licensees to remit taxes, fees, fines, and assessments by electronic funds transfer.

History.—s. 1, ch. 2005-362; s. 1, ch. 2006-27; s. 1, ch. 2007-59; s. 5, ch. 2007-252; s. 21, ch. 2009-170; ss. 4, 5, ch. 2010-29.



551.107 - Slot machine occupational license; findings; application; fee.

551.107 Slot machine occupational license; findings; application; fee.—

(1) The Legislature finds that individuals and entities that are licensed under this section require heightened state scrutiny, including the submission by the individual licensees or persons associated with the entities described in this chapter of fingerprints for a criminal history record check.

(2)(a) The following slot machine occupational licenses shall be issued to persons or entities that, by virtue of the positions they hold, might be granted access to slot machine gaming areas or to any other person or entity in one of the following categories:

1. General occupational licenses for general employees, including food service, maintenance, and other similar service and support employees having access to the slot machine gaming area.

2. Professional occupational licenses for any person, proprietorship, partnership, corporation, or other entity that is authorized by a slot machine licensee to manage, oversee, or otherwise control daily operations as a slot machine manager, a floor supervisor, security personnel, or any other similar position of oversight of gaming operations, or any person who is not an employee of the slot machine licensee and who provides maintenance, repair, or upgrades or otherwise services a slot machine or other slot machine equipment.

3. Business occupational licenses for any slot machine management company or company associated with slot machine gaming, any person who manufactures, distributes, or sells slot machines, slot machine paraphernalia, or other associated equipment to slot machine licensees, or any company that sells or provides goods or services associated with slot machine gaming to slot machine licensees.

(b) The division may issue one license to combine licenses under this section with pari-mutuel occupational licenses and cardroom licenses pursuant to s. 550.105(2)(b). The division shall adopt rules pertaining to occupational licenses under this subsection. Such rules may specify, but need not be limited to, requirements and restrictions for licensed occupations and categories, procedures to apply for any license or combination of licenses, disqualifying criminal offenses for a licensed occupation or categories of occupations, and which types of occupational licenses may be combined into a single license under this section. The fingerprinting requirements of subsection (7) apply to any combination license that includes slot machine license privileges under this section. The division may not adopt a rule allowing the issuance of an occupational license to any person who does not meet the minimum background qualifications under this section.

(c) Slot machine occupational licenses are not transferable.

(3) A slot machine licensee may not employ or otherwise allow a person to work at a licensed facility unless such person holds the appropriate valid occupational license. A slot machine licensee may not contract or otherwise do business with a business required to hold a slot machine occupational license unless the business holds such a license. A slot machine licensee may not employ or otherwise allow a person to work in a supervisory or management professional level at a licensed facility unless such person holds a valid slot machine occupational license. All slot machine occupational licensees, while present in slot machine gaming areas, shall display on their persons their occupational license identification cards.

(4)(a) A person seeking a slot machine occupational license or renewal thereof shall make application on forms prescribed by the division and include payment of the appropriate application fee. Initial and renewal applications for slot machine occupational licenses must contain all information that the division, by rule, determines is required to ensure eligibility.

(b) A slot machine license or combination license is valid for the same term as a pari-mutuel occupational license issued pursuant to s. 550.105(1).

(c) Pursuant to rules adopted by the division, any person may apply for and, if qualified, be issued a slot machine occupational license valid for a period of 3 years upon payment of the full occupational license fee for each of the 3 years for which the license is issued. The slot machine occupational license is valid during its specified term at any licensed facility where slot machine gaming is authorized to be conducted.

(d) The slot machine occupational license fee for initial application and annual renewal shall be determined by rule of the division but may not exceed $50 for a general or professional occupational license for an employee of the slot machine licensee or $1,000 for a business occupational license for nonemployees of the licensee providing goods or services to the slot machine licensee. License fees for general occupational licensees shall be paid by the slot machine licensee. Failure to pay the required fee constitutes grounds for disciplinary action by the division against the slot machine licensee, but it is not a violation of this chapter or rules of the division by the general occupational licensee and does not prohibit the initial issuance or the renewal of the general occupational license.

(5) The division may:

(a) Deny an application for, or revoke, suspend, or place conditions or restrictions on, a license of a person or entity that has been refused a license by any other state gaming commission, governmental department, agency, or other authority exercising regulatory jurisdiction over the gaming of another state or jurisdiction; or

(b) Deny an application for, or suspend or place conditions on, a license of any person or entity that is under suspension or has unpaid fines in another state or jurisdiction.

(6)(a) The division may deny, suspend, revoke, or refuse to renew any slot machine occupational license if the applicant for such license or the licensee has violated the provisions of this chapter or the rules of the division governing the conduct of persons connected with slot machine gaming. In addition, the division may deny, suspend, revoke, or refuse to renew any slot machine occupational license if the applicant for such license or the licensee has been convicted in this state, in any other state, or under the laws of the United States of a capital felony, a felony, or an offense in any other state that would be a felony under the laws of this state involving arson; trafficking in, conspiracy to traffic in, smuggling, importing, conspiracy to smuggle or import, or delivery, sale, or distribution of a controlled substance; racketeering; or a crime involving a lack of good moral character, or has had a gaming license revoked by this state or any other jurisdiction for any gaming-related offense.

(b) The division may deny, revoke, or refuse to renew any slot machine occupational license if the applicant for such license or the licensee has been convicted of a felony or misdemeanor in this state, in any other state, or under the laws of the United States if such felony or misdemeanor is related to gambling or bookmaking as described in s. 849.25.

(c) For purposes of this subsection, the term “convicted” means having been found guilty, with or without adjudication of guilt, as a result of a jury verdict, nonjury trial, or entry of a plea of guilty or nolo contendere.

(7) Fingerprints for all slot machine occupational license applications shall be taken in a manner approved by the division and shall be submitted electronically to the Department of Law Enforcement for state processing and the Federal Bureau of Investigation for national processing for a criminal history record check. All persons as specified in s. 550.1815(1)(a) employed by or working within a licensed premises shall submit fingerprints for a criminal history record check and may not have been convicted of any disqualifying criminal offenses specified in subsection (6). Division employees and law enforcement officers assigned by their employing agencies to work within the premises as part of their official duties are excluded from the criminal history record check requirements under this subsection. For purposes of this subsection, the term “convicted” means having been found guilty, with or without adjudication of guilt, as a result of a jury verdict, nonjury trial, or entry of a plea of guilty or nolo contendere.

(a) Fingerprints shall be taken in a manner approved by the division upon initial application, or as required thereafter by rule of the division, and shall be submitted electronically to the Department of Law Enforcement for state processing. The Department of Law Enforcement shall forward the fingerprints to the Federal Bureau of Investigation for national processing. The results of the criminal history record check shall be returned to the division for purposes of screening. Licensees shall provide necessary equipment approved by the Department of Law Enforcement to facilitate such electronic submission. The division requirements under this subsection shall be instituted in consultation with the Department of Law Enforcement.

(b) The cost of processing fingerprints and conducting a criminal history record check for a general occupational license shall be borne by the slot machine licensee. The cost of processing fingerprints and conducting a criminal history record check for a business or professional occupational license shall be borne by the person being checked. The Department of Law Enforcement may invoice the division for the fingerprints submitted each month.

(c) All fingerprints submitted to the Department of Law Enforcement and required by this section shall be retained by the Department of Law Enforcement and entered into the statewide automated biometric identification system as authorized by s. 943.05(2)(b) and shall be available for all purposes and uses authorized for arrest fingerprints entered into the statewide automated biometric identification system pursuant to s. 943.051.

(d) The Department of Law Enforcement shall search all arrest fingerprints received pursuant to s. 943.051 against the fingerprints retained in the statewide automated biometric identification system under paragraph (c). Any arrest record that is identified with the retained fingerprints of a person subject to the criminal history screening requirements of this section shall be reported to the division. Each licensed facility shall pay a fee to the division for the cost of retention of the fingerprints and the ongoing searches under this paragraph. The division shall forward the payment to the Department of Law Enforcement. The amount of the fee to be imposed for performing these searches and the procedures for the retention of licensee fingerprints shall be as established by rule of the Department of Law Enforcement. The division shall inform the Department of Law Enforcement of any change in the license status of licensees whose fingerprints are retained under paragraph (c).

(e) The division shall request the Department of Law Enforcement to forward the fingerprints to the Federal Bureau of Investigation for a national criminal history records check every 3 years following issuance of a license. If the fingerprints of a person who is licensed have not been retained by the Department of Law Enforcement, the person must file a complete set of fingerprints as provided for in paragraph (a). The division shall collect the fees for the cost of the national criminal history record check under this paragraph and shall forward the payment to the Department of Law Enforcement. The cost of processing fingerprints and conducting a criminal history record check under this paragraph for a general occupational license shall be borne by the slot machine licensee. The cost of processing fingerprints and conducting a criminal history record check under this paragraph for a business or professional occupational license shall be borne by the person being checked. The Department of Law Enforcement may invoice the division for the fingerprints submitted each month. Under penalty of perjury, each person who is licensed or who is fingerprinted as required by this section must agree to inform the division within 48 hours if he or she is convicted of or has entered a plea of guilty or nolo contendere to any disqualifying offense, regardless of adjudication.

(8) All moneys collected pursuant to this section shall be deposited into the Pari-mutuel Wagering Trust Fund.

(9) The division may deny, revoke, or suspend any occupational license if the applicant or holder of the license accumulates unpaid obligations, defaults in obligations, or issues drafts or checks that are dishonored or for which payment is refused without reasonable cause.

(10) The division may fine or suspend, revoke, or place conditions upon the license of any licensee who provides false information under oath regarding an application for a license or an investigation by the division.

(11) The division may impose a civil fine of up to $5,000 for each violation of this chapter or the rules of the division in addition to or in lieu of any other penalty provided for in this section. The division may adopt a penalty schedule for violations of this chapter or any rule adopted pursuant to this chapter for which it would impose a fine in lieu of a suspension and adopt rules allowing for the issuance of citations, including procedures to address such citations, to persons who violate such rules. In addition to any other penalty provided by law, the division may exclude from all licensed slot machine facilities in this state, for a period not to exceed the period of suspension, revocation, or ineligibility, any person whose occupational license application has been declared ineligible to hold an occupational license or whose occupational license has been suspended or revoked by the division.

History.—s. 1, ch. 2005-362; s. 6, ch. 2007-252; s. 54, ch. 2013-116.



551.108 - Prohibited relationships.

551.108 Prohibited relationships.—

(1) A person employed by or performing any function on behalf of the division may not:

(a) Be an officer, director, owner, or employee of any person or entity licensed by the division.

(b) Have or hold any interest, direct or indirect, in or engage in any commerce or business relationship with any person licensed by the division.

(2) A manufacturer or distributor of slot machines may not enter into any contract with a slot machine licensee that provides for any revenue sharing of any kind or nature that is directly or indirectly calculated on the basis of a percentage of slot machine revenues. Any maneuver, shift, or device whereby this subsection is violated is a violation of this chapter and renders any such agreement void.

(3) A manufacturer or distributor of slot machines or any equipment necessary for the operation of slot machines or an officer, director, or employee of any such manufacturer or distributor may not have any ownership or financial interest in a slot machine license or in any business owned by the slot machine licensee.

(4) An employee of the division or relative living in the same household as such employee of the division may not wager at any time on a slot machine located at a facility licensed by the division.

(5) An occupational licensee or relative living in the same household as such occupational licensee may not wager at any time on a slot machine located at a facility where that person is employed.

History.—s. 1, ch. 2005-362.



551.109 - Prohibited acts; penalties.

551.109 Prohibited acts; penalties.—

(1) Except as otherwise provided by law and in addition to any other penalty, any person who knowingly makes or causes to be made, or aids, assists, or procures another to make, a false statement in any report, disclosure, application, or any other document required under this chapter or any rule adopted under this chapter is subject to an administrative fine or civil penalty of up to $10,000.

(2) Except as otherwise provided by law and in addition to any other penalty, any person who possesses a slot machine without the license required by this chapter or who possesses a slot machine at any location other than at the slot machine licensee’s facility is subject to an administrative fine or civil penalty of up to $10,000 per machine. The prohibition in this subsection does not apply to:

(a) Slot machine manufacturers or slot machine distributors that hold appropriate licenses issued by the division who are authorized to maintain a slot machine storage and maintenance facility at any location in a county in which slot machine gaming is authorized by this chapter. The division may adopt rules regarding security and access to the storage facility and inspections by the division.

(b) Certified educational facilities that are authorized to maintain slot machines for the sole purpose of education and licensure, if any, of slot machine technicians, inspectors, or investigators. The division and the Department of Law Enforcement may possess slot machines for training and testing purposes. The division may adopt rules regarding the regulation of any such slot machines used for educational, training, or testing purposes.

(3) Any person who knowingly excludes, or takes any action in an attempt to exclude, anything of value from the deposit, counting, collection, or computation of revenues from slot machine activity, or any person who by trick, sleight-of-hand performance, a fraud or fraudulent scheme, or device wins or attempts to win, for himself or herself or for another, money or property or a combination thereof or reduces or attempts to reduce a losing wager in connection with slot machine gaming commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Any person who manipulates or attempts to manipulate the outcome, payoff, or operation of a slot machine by physical tampering or by use of any object, instrument, or device, whether mechanical, electrical, magnetic, or involving other means, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) Theft of any slot machine proceeds or of property belonging to the slot machine operator or licensed facility by an employee of the operator or facility or by an employee of a person, firm, or entity that has contracted to provide services to the operator or facility constitutes a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(6)(a) Any law enforcement officer or slot machine operator who has probable cause to believe that a violation of subsection (3), subsection (4), or subsection (5) has been committed by a person and that the officer or operator can recover the lost proceeds from such activity by taking the person into custody may, for the purpose of attempting to effect such recovery or for prosecution, take the person into custody on the premises and detain the person in a reasonable manner and for a reasonable period of time. If the operator takes the person into custody, a law enforcement officer shall be called to the scene immediately. The taking into custody and detention by a law enforcement officer or slot machine operator, if done in compliance with this subsection, does not render such law enforcement officer, or the officer’s agency, or the slot machine operator criminally or civilly liable for false arrest, false imprisonment, or unlawful detention.

(b) Any law enforcement officer may arrest, either on or off the premises and without warrant, any person if there is probable cause to believe that person has violated subsection (3), subsection (4), or subsection (5).

(c) Any person who resists the reasonable effort of a law enforcement officer or slot machine operator to recover the lost slot machine proceeds that the law enforcement officer or slot machine operator had probable cause to believe had been stolen from the licensed facility and who is subsequently found to be guilty of violating subsection (3), subsection (4), or subsection (5) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, unless such person did not know or did not have reason to know that the person seeking to recover the lost proceeds was a law enforcement officer or slot machine operator.

(7) All penalties imposed and collected under this section must be deposited into the Pari-mutuel Wagering Trust Fund of the Department of Business and Professional Regulation.

History.—s. 1, ch. 2005-362; s. 7, ch. 2007-252.



551.111 - Legal devices.

551.111 Legal devices.—Notwithstanding any provision of law to the contrary, a slot machine manufactured, sold, distributed, possessed, or operated according to the provisions of this chapter is not unlawful.

History.—s. 1, ch. 2005-362.



551.112 - Exclusions of certain persons.

551.112 Exclusions of certain persons.—In addition to the power to exclude certain persons from any facility of a slot machine licensee in this state, the division may exclude any person from any facility of a slot machine licensee in this state for conduct that would constitute, if the person were a licensee, a violation of this chapter or the rules of the division. The division may exclude from any facility of a slot machine licensee any person who has been ejected from a facility of a slot machine licensee in this state or who has been excluded from any facility of a slot machine licensee or gaming facility in another state by the governmental department, agency, commission, or authority exercising regulatory jurisdiction over the gaming in such other state. This section does not abrogate the common law right of a slot machine licensee to exclude a patron absolutely in this state.

History.—s. 1, ch. 2005-362.



551.113 - Persons prohibited from playing slot machines.

551.113 Persons prohibited from playing slot machines.—

(1) A person who has not attained 21 years of age may not play or operate a slot machine or have access to the designated slot machine gaming area of a facility of a slot machine licensee.

(2) A slot machine licensee or agent or employee of a slot machine licensee may not knowingly allow a person who has not attained 21 years of age:

(a) To play or operate any slot machine.

(b) To be employed in any position allowing or requiring access to the designated slot machine gaming area of a facility of a slot machine licensee.

(c) To have access to the designated slot machine gaming area of a facility of a slot machine licensee.

(3) The licensed facility shall post clear and conspicuous signage within the designated slot machine gaming areas that states the following:

THE PLAYING OF SLOT MACHINES BY PERSONS UNDER THE AGE OF 21 IS AGAINST FLORIDA LAW (SECTION 551.113, FLORIDA STATUTES). PROOF OF AGE MAY BE REQUIRED AT ANY TIME.

History.—s. 1, ch. 2005-362.



551.114 - Slot machine gaming areas.

551.114 Slot machine gaming areas.—

(1) A slot machine licensee may make available for play up to 2,000 slot machines within the property of the facilities of the slot machine licensee.

(2) The slot machine licensee shall display pari-mutuel races or games within the designated slot machine gaming areas and offer patrons within the designated slot machine gaming areas the ability to engage in pari-mutuel wagering on live, intertrack, and simulcast races conducted or offered to patrons of the licensed facility.

(3) The division shall require the posting of signs warning of the risks and dangers of gambling, showing the odds of winning, and informing patrons of the toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling.

(4) Designated slot machine gaming areas may be located within the current live gaming facility or in an existing building that must be contiguous and connected to the live gaming facility. If a designated slot machine gaming area is to be located in a building that is to be constructed, that new building must be contiguous and connected to the live gaming facility.

(5) The permitholder shall provide adequate office space at no cost to the division and the Department of Law Enforcement for the oversight of slot machine operations. The division shall adopt rules establishing the criteria for adequate space, configuration, and location and needed electronic and technological requirements for office space required by this subsection.

History.—s. 1, ch. 2005-362; s. 8, ch. 2007-252.



551.116 - Days and hours of operation.

551.116 Days and hours of operation.—Slot machine gaming areas may be open daily throughout the year. The slot machine gaming areas may be open a cumulative amount of 18 hours per day on Monday through Friday and 24 hours per day on Saturday and Sunday and on those holidays specified in s. 110.117(1).

History.—s. 1, ch. 2005-362; s. 9, ch. 2007-252.



551.117 - Penalties.

551.117 Penalties.—The division may revoke or suspend any slot machine license issued under this chapter upon the willful violation by the slot machine licensee of any provision of this chapter or of any rule adopted under this chapter. In lieu of suspending or revoking a slot machine license, the division may impose a civil penalty against the slot machine licensee for a violation of this chapter or any rule adopted by the division. Except as otherwise provided in this chapter, the penalty so imposed may not exceed $100,000 for each count or separate offense. All penalties imposed and collected must be deposited into the Pari-mutuel Wagering Trust Fund of the Department of Business and Professional Regulation.

History.—s. 1, ch. 2005-362.



551.118 - Compulsive or addictive gambling prevention program.

551.118 Compulsive or addictive gambling prevention program.—

(1) The slot machine licensee shall offer training to employees on responsible gaming and shall work with a compulsive or addictive gambling prevention program to recognize problem gaming situations and to implement responsible gaming programs and practices.

(2) The division shall, subject to competitive bidding, contract for provision of services related to the prevention of compulsive and addictive gambling. The contract shall provide for an advertising program to encourage responsible gaming practices and to publicize a gambling telephone help line. Such advertisements must be made both publicly and inside the designated slot machine gaming areas of the licensee’s facilities. The terms of any contract for the provision of such services shall include accountability standards that must be met by any private provider. The failure of any private provider to meet any material terms of the contract, including the accountability standards, shall constitute a breach of contract or grounds for nonrenewal. The division may consult with the Department of the Lottery in the development of the program and the development and analysis of any procurement for contractual services for the compulsive or addictive gambling prevention program.

(3) The compulsive or addictive gambling prevention program shall be funded from an annual nonrefundable regulatory fee of $250,000 paid by the licensee to the division.

History.—s. 1, ch. 2005-362.



551.119 - Caterer’s license.

551.119 Caterer’s license.—A slot machine licensee is entitled to a caterer’s license pursuant to s. 565.02 on days on which the pari-mutuel facility is open to the public for slot machine game play as authorized by this chapter.

History.—s. 1, ch. 2005-362.



551.121 - Prohibited activities and devices; exceptions.

551.121 Prohibited activities and devices; exceptions.—

(1) Complimentary or reduced-cost alcoholic beverages may not be served to persons playing a slot machine. Alcoholic beverages served to persons playing a slot machine shall cost at least the same amount as alcoholic beverages served to the general public at a bar within the facility.

(2) A slot machine licensee may not make any loan, provide credit, or advance cash in order to enable a person to play a slot machine. This subsection shall not prohibit automated ticket redemption machines that dispense cash resulting from the redemption of tickets from being located in the designated slot machine gaming area of the slot machine licensee.

(3) A slot machine licensee may not allow any automated teller machine or similar device designed to provide credit or dispense cash to be located within the designated slot machine gaming areas of a facility of a slot machine licensee.

(4)(a) A slot machine licensee may not accept or cash any check from any person within the designated slot machine gaming areas of a facility of a slot machine licensee.

(b) Except as provided in paragraph (c) for employees of the facility, a slot machine licensee or operator shall not accept or cash for any person within the property of the facility any government-issued check, third-party check, or payroll check made payable to an individual.

(c) Outside the designated slot machine gaming areas, a slot machine licensee or operator may accept or cash a check for an employee of the facility who is prohibited from wagering on a slot machine under s. 551.108(5), a check made directly payable to a person licensed by the division, or a check made directly payable to the slot machine licensee or operator from:

1. A pari-mutuel patron; or

2. A pari-mutuel facility in this state or in another state.

(d) Unless accepting or cashing a check is prohibited by this subsection, nothing shall prohibit a slot machine licensee or operator from accepting and depositing in its accounts checks received in the normal course of business.

(5) A slot machine, or the computer operating system linking the slot machine, may be linked by any means to any other slot machine or computer operating system within the facility of a slot machine licensee. A progressive system may be used in conjunction with slot machines between licensed facilities in Florida or in other jurisdictions.

(6) A slot machine located within a licensed facility shall accept only tickets or paper currency or an electronic payment system for wagering and return or deliver payouts to the player in the form of tickets that may be exchanged for cash, merchandise, or other items of value. The use of coins, credit or debit cards, tokens, or similar objects is specifically prohibited. However, an electronic credit system may be used for receiving wagers and making payouts.

History.—s. 1, ch. 2005-362; s. 10, ch. 2007-252; s. 22, ch. 2009-170; ss. 4, 5, ch. 2010-29.



551.122 - Rulemaking.

551.122 Rulemaking.—The division may adopt rules pursuant to ss. 120.536(1) and 120.54 to administer the provisions of this chapter.

History.—s. 1, ch. 2005-362.



551.123 - Legislative authority; administration of chapter.

551.123 Legislative authority; administration of chapter.—The Legislature finds and declares that it has exclusive authority over the conduct of all wagering occurring at a slot machine facility in this state. As provided by law, only the Division of Pari-mutuel Wagering and other authorized state agencies shall administer this chapter and regulate the slot machine gaming industry, including operation of slot machine facilities, games, slot machines, and facilities-based computer systems authorized in this chapter and the rules adopted by the division.

History.—s. 4, ch. 2005-362.






Chapter 552 - MANUFACTURE, DISTRIBUTION, AND USE OF EXPLOSIVES

552.081 - Definitions.

552.081 Definitions.—As used in this chapter:

(1) “Explosive materials” means explosives, blasting agents, or detonators.

(2) “Explosives” means any chemical compound, mixture, or device, the primary purpose of which is to function by explosion. The term “explosives” includes, but is not limited to, dynamite, nitroglycerin, trinitrotoluene, other high explosives, black powder, pellet powder, initiating explosives, detonators, safety fuses, squibs, detonating cord, igniter cord, and igniters. “Explosives” does not include cartridges for firearms and does not include fireworks as defined in chapter 791.

(3) “Blasting agent” means any material or mixture, consisting of fuel and oxidizer, intended for blasting and not otherwise defined as an explosive, provided the finished product, ready for use or shipment, cannot be detonated by means of a number 8 test blasting cap when unconfined.

(4) “Detonator” means any device containing a detonating charge that is used for initiating detonation of an explosive and includes, but is not limited to, blasting caps and electric blasting caps of instantaneous and delay types.

(5) “Person” means any natural person, partnership, association, or corporation.

(6) “Manufacturer-distributor” means a person engaged in the manufacture, compounding, combining, production, or distribution of explosives.

(7) “Dealer” means a person engaged in the wholesale or retail business of buying and selling explosives.

(8) “User” means a dealer or manufacturer-distributor who uses an explosive as an ultimate consumer or a person who, as an ultimate consumer of an explosive, purchases such explosive from a dealer or manufacturer-distributor.

(9) “Blaster” means a person employed by a user who detonates or otherwise effects the explosion of an explosive.

(10) “Sale” and its various forms includes delivery of an explosive with or without consideration.

(11) “Highway” means any public highway in this state, including public streets, alleys, and other thoroughfares, by whatever name, in any municipality.

(12) “Manufacturer’s mark” means the mark placed on each carton of and each individual piece of explosive by the manufacturer to identify the manufacturer and the location, date, and shift of manufacture.

(13) “Two-component explosives” means any two inert components which, when mixed, become capable of detonation by a No. 6 blasting cap, and shall be classified as a Class “A” explosive when so mixed.

(14) “Division” means the Division of State Fire Marshal of the Department of Financial Services.

(15) “Purchase” and its various forms means acquisition of any explosive by a person with or without consideration.

History.—s. 1, ch. 29944, 1955; ss. 1, 2, ch. 59-83; ss. 13, 35, ch. 69-106; s. 205, ch. 71-377; s. 2, ch. 77-84; s. 658, ch. 2003-261.



552.091 - License or permit required of manufacturer-distributor, dealer, user, or blaster of explosives.

552.091 License or permit required of manufacturer-distributor, dealer, user, or blaster of explosives.—

(1) It shall be unlawful for any person to engage in the business of a manufacturer-distributor or to acquire, sell, possess, store, or engage in the use of explosives in this state, except in conformity with the provisions of this chapter.

(2) Each manufacturer-distributor, dealer, user, or blaster must be possessed of a valid and subsisting license or permit issued by the division, except that if a manufacturer-distributor makes sales to users, such manufacturer shall not be required to obtain an additional license as a dealer.

(3) In the case of multiple locations for storage of explosives, each manufacturer-distributor, dealer, or user maintaining more than one permanent storage magazine location shall possess an additional license, as herein set forth, for each such location.

(4) The manufacturer-distributor of two-component explosives is required to purchase a manufacturer-distributor explosive license. Dealers of two-component explosives are required to purchase a dealer’s explosive license. A user’s explosive license is required of any person to purchase, mix, or use two-component explosives from a dealer or manufacturer-distributor. A blaster’s explosive permit is required of any person employed by a user to mix, detonate, or otherwise effect the explosion of two-component explosives, provided that a user who is a natural person is not required to obtain a blaster’s permit in addition to the user’s license in order to mix, detonate, or otherwise effect the explosion of any explosive.

(5)(a) Licenses, permits, and fees therefor are required for each license year for the following:

1. Manufacturer-distributor license..........$650

2. Dealer license..........450

3. User license..........125

4. Blaster permit..........50

5. Duplicate licenses or permits or address changes..........5

(b) However, no fee shall be required for a dealer license if the only explosive sold by the dealer is black powder for recreational use.

(6) Said licenses and permits shall be issued by the division for each license year beginning October 1 and expiring the following September 30.

History.—s. 2, ch. 29944, 1955; s. 1, ch. 57-184; s. 3, ch. 59-83; s. 1, ch. 65-59; ss. 13, 35, ch. 69-106; s. 3, ch. 77-84; s. 1, ch. 80-169; s. 3, ch. 89-233.



552.092 - Forms for applications for licenses and permits.

552.092 Forms for applications for licenses and permits.—

(1) The forms for applications for explosives licenses and permits shall be prescribed by the division.

(2) Each application for a license required under this chapter shall be filed in writing with the division. Each application for a license shall require, as a minimum, the full name, date of birth, place of birth, social security number, physical description, residence address, and business address of the applicant; the types of explosives to be manufactured, distributed, or used by the applicant; and the purpose for which the license is sought in relation to explosives. Each application shall be accompanied by an accurate and current photograph of the applicant and a complete set of fingerprints of the applicant taken by an authorized law enforcement officer, unless the applicant has possessed a valid license during the prior license year and such license has not lapsed or been suspended or revoked. If fingerprints are required, the set of fingerprints shall be accompanied by a processing fee to be established by rule, which fee shall defray the costs of processing to the division, and such fingerprints shall be submitted by the division to the Department of Law Enforcement for state processing and to the Federal Bureau of Investigation for federal processing. If the application does not require a set of fingerprints, the division shall submit the name of the applicant to the Department of Law Enforcement for processing. Each application shall be in such form as to provide that the data and other information set forth therein shall be sworn to by the applicant or, if the applicant is a corporation, the application shall be sworn to by an officer thereof. The officer applying on behalf of a corporation shall provide all the information and data, and meet all other requirements, which are required for a natural person.

(3) Each application for a permit required under this chapter shall be filed in writing with the division. Each application for a permit shall require, as a minimum, the full name, date of birth, place of birth, social security number, physical description, and residence address of the applicant and the name and the license number of the user employing such blaster. Each application shall be accompanied by an accurate and current photograph of the applicant and a complete set of fingerprints of the applicant taken by an authorized law enforcement officer, unless the applicant has possessed a valid permit during the prior permit year and such permit has not lapsed or been suspended or revoked. If fingerprints are required, the set of fingerprints shall be accompanied by a processing fee to be established by rule, which fee shall defray the costs of processing to the division, and such fingerprints shall be submitted by the division to the Department of Law Enforcement for state processing and to the Federal Bureau of Investigation for federal processing. If the application does not require a set of fingerprints, the division shall submit the name of the applicant to the Department of Law Enforcement for processing. Each application shall be in such form as to provide that the data and other information set forth therein shall be sworn to by the applicant.

(4) The division may require any applicant to furnish such other information or data not required by this section if such information or data is deemed necessary.

History.—s. 4, ch. 77-84; s. 20, ch. 79-8; s. 1, ch. 79-174; s. 4, ch. 89-233.



552.093 - Competency examinations required.

552.093 Competency examinations required.—

(1) No license or permit shall be issued by the division until the applicant for such license or permit has satisfactorily passed an examination proving to the satisfaction of the division that the applicant is thoroughly competent and familiar with explosives and the operation to be performed.

(2) Any licensee or permittee who allows his or her license to lapse or whose license or permit is suspended or revoked shall be required to submit to and satisfactorily pass an examination prior to issuance of a license or permit.

(3) Each applicant shall be required to pay an examination fee of $30 upon application for the required license or permit, which fee shall apply to one scheduled examination attempt. Such fee shall not be refundable in the event the applicant does not appear for examination or does not successfully pass the examination. If the applicant does not appear for examination or does not successfully pass the examination, the applicant shall submit an additional $30 fee for each examination scheduled.

(4) The division shall formulate the competency examinations and shall establish the minimum passing grade for such examinations.

History.—s. 5, ch. 77-84; s. 5, ch. 89-233; s. 792, ch. 97-103; s. 7, ch. 2000-323.



552.094 - Issuance of licenses, permits; prohibitions.

552.094 Issuance of licenses, permits; prohibitions.—

(1) Each license issued by the division shall set forth, as a minimum, the full name, date of birth, and physical description of the licensee; the purpose for which the license is to be used in relation to explosives; the type of explosives to be manufactured, distributed, or used; a license number; and any restrictions placed upon the licensee by the division.

(2) Each permit issued by the division shall set forth, as a minimum, the full name, date of birth, and physical description of the permittee; the purpose for which the permit is to be used in relation to explosives; a permit number; the name and license number of the user employing such blaster; and any restrictions placed upon the permittee by the division.

(3) A blaster’s permit shall be valid solely for use by the holder thereof in the course of her or his employment by the licensed user named therein.

(4) The division may, in its discretion, include other information and data in the license or permit.

(5) No license or permit shall be issued, renewed, or be allowed to remain in effect for any natural person:

(a) Under 21 years of age.

(b) Who has been convicted of a felony and has not been pardoned or had her or his civil rights restored.

(c) Who has been adjudicated mentally incompetent and has not had her or his civil rights restored.

(6) No license or permit shall be issued to any person by the division pursuant to an application unless the division shall determine from the information set forth in the application that the purpose for which the applicant seeks the permit or license falls within the purview of this chapter and that such purpose is not violative of any other laws of the state.

(7) It is unlawful for any person knowingly to withhold information or present to the division any false, fictitious, or misrepresented application, identification, document, information, or data intended or likely to deceive the division for the purpose of obtaining a license or permit.

History.—s. 6, ch. 77-84; s. 6, ch. 89-233; s. 793, ch. 97-103.



552.101 - Possession without license prohibited; exceptions.

552.101 Possession without license prohibited; exceptions.—It is unlawful for any person to possess an explosive unless he or she is the holder of a current, valid license or permit, as above provided, and possesses such explosive for the purpose covered by the license or permit held. However, there is excepted from this provision common, contract, and private carriers, as described in s. 552.12, possessed of an explosive in connection with transportation of the same in the ordinary course of their business.

History.—s. 3, ch. 29944, 1955; s. 4, ch. 59-83; s. 7, ch. 77-84; s. 794, ch. 97-103.



552.111 - Maintenance of records and sales of explosives by manufacturer-distributors and dealers; inspections.

552.111 Maintenance of records and sales of explosives by manufacturer-distributors and dealers; inspections.—

(1) It is unlawful for any licensed manufacturer-distributor to sell or distribute explosives to any person except a person presenting a current, valid dealer’s explosive license or user’s explosive license.

(2) It is unlawful for any licensed dealer to sell or distribute explosives to any person except a person presenting a current, valid user of explosives license or dealer’s explosive license.

(3) Each sale shall be evidenced by an invoice or sales ticket, which shall bear the name, address, and explosives license number of the purchaser, the date of sale, quantity sold, type of explosive sold, manufacturer’s mark, and use for which the explosive is purchased. All original invoices or sales tickets shall be retained by the manufacturer-distributor or dealer and a copy thereof provided to the purchaser.

(4) Each manufacturer-distributor and each dealer shall keep an accurate and current written account of all inventories and sales of explosives. Such records shall be maintained by the manufacturer-distributor or dealer for a period of 5 years.

(5) Such records and inventories shall be made accessible to, and subject to examination by, the division and any peace officer of this state.

(6) It is unlawful for any person knowingly to withhold information or to make any false or fictitious entry or misrepresentation upon any sales invoice, sales ticket, or account of inventories.

History.—s. 4, ch. 29944, 1955; s. 5, ch. 59-83; ss. 13, 35, ch. 69-106; s. 8, ch. 77-84.



552.112 - Maintenance of records by users; inspection.

552.112 Maintenance of records by users; inspection.—

(1) It is unlawful for any user of explosives to purchase, store, or use explosives without maintaining an accurate and current written inventory of all explosives purchased, possessed, stored, or used.

(2) Such records shall include, but not be limited to, invoices or sales tickets from purchases, location of blasting sites, dates and times of firing, the amount of explosives used for each blast or delay series, the name of the person in charge of loading and firing, and the license or permit number and name of the person making such entry into the records. Such records shall be maintained by users for a period of 5 years.

(3) Such records shall be made accessible to, and subject to examination by, the division and any peace officer of this state.

(4) It is unlawful for any person knowingly to withhold information or make any false or fictitious entry or misrepresentation upon any such records.

History.—s. 6, ch. 59-83; ss. 13, 35, ch. 69-106; s. 9, ch. 77-84.



552.113 - Reports of thefts, illegal use, or illegal possession.

552.113 Reports of thefts, illegal use, or illegal possession.—

(1) Any sheriff, police department, or peace officer of this state shall give immediate notice to the division of any theft, illegal use, or illegal possession of explosives within the purview of this chapter, coming to his or her attention, and shall forward a copy of his or her final written report to the division.

(2) It is unlawful for any holder of an explosives license or permit who incurs a loss, unexplained shortage, or theft of explosives, or who has knowledge of a theft or loss of explosives, to fail to report such loss or unexplained shortage or theft, within 12 hours after discovery thereof, to the nearest county sheriff or police chief and the division. Such report shall include the amount and type of explosives missing, the manufacturer’s mark, if available, the approximate time of occurrence, if known, and any other information such licensee or permittee may possess. Any other person who has knowledge or information concerning a theft shall immediately inform the nearest county sheriff or police chief of such occurrence.

(3) The Division of Investigative and Forensic Services shall investigate, or be certain that a qualified law enforcement agency investigates, the cause and circumstances of each theft, illegal use, or illegal possession of explosives which occurs within the state. A report of each such investigation shall be made and maintained by the Division of Investigative and Forensic Services.

History.—s. 6, ch. 59-83; ss. 13, 35, ch. 69-106; s. 10, ch. 77-84; s. 795, ch. 97-103; s. 28, ch. 2016-165.



552.114 - Sale, labeling, and disposition of explosives; unlawful possession.

552.114 Sale, labeling, and disposition of explosives; unlawful possession.—No person shall sell, accept, or deliver any explosives unless each carton and each individual piece of such explosive is plainly labeled, stamped, or marked with the manufacturer’s mark. It shall only be necessary for such identification marks to be on the containers used for packaging such explosives for explosive materials of such small size as not to be suitable for marking on the individual item. It is unlawful for any person to use or possess any explosives not marked as required in this section. All unmarked explosives found in the possession of any person shall be confiscated and disposed of in accordance with the provisions of this chapter.

History.—s. 11, ch. 77-84; s. 796, ch. 97-103.



552.12 - Transportation of explosives without license prohibited; exceptions.

552.12 Transportation of explosives without license prohibited; exceptions.—No person shall transport any explosive into this state or within the boundaries of this state over the highways, on navigable waters or by air, unless such person is possessed of a license or permit; provided, there is excepted from the effects of this sentence common, contract and private carriers, as mentioned in the next succeeding sentence. Common carriers by air, highway, railroad, or water transporting explosives into this state, or within the boundaries of this state (including ocean-plying vessels loading or unloading explosives in Florida ports), and contract or private carriers by motor vehicle transporting explosives on highways into this state, or within the boundaries of this state, and which contract or private carriers are engaged in such business pursuant to certificate or permit by whatever name issued to them by any federal or state officer, agency, bureau, commission or department, shall be fully subject to the provisions of this chapter; provided, that in any instance where the Federal Government, acting through the 1Interstate Commerce Commission or other federal officer, agency, bureau, commission or department, by virtue of federal laws or rules or regulations promulgated pursuant thereto, has preempted the field of regulation in relation to any activity of any such common, contract or private carrier sought to be regulated by this chapter, such activity of such a carrier is excepted from the provisions of this chapter.

History.—s. 5, ch. 29944, 1955; s. 7, ch. 59-83.

1Note.—Abolished by s. 101, Pub. L. No. 104-88.



552.13 - Promulgation of regulations by the Division of State Fire Marshal.

552.13 Promulgation of regulations by the Division of State Fire Marshal.—The division shall make, promulgate, and enforce regulations setting forth minimum general standards covering manufacture; transportation other than on a public street, road, or highway (including loading and unloading); use; sale; handling; and storage of explosives. Said regulations shall be such as are reasonably necessary for the protection of the health, welfare, and safety of the public and persons possessing, handling, and using such materials and shall be in substantial conformity with generally accepted standards of safety concerning such subject matters. Such regulations shall be adopted by the division pursuant to the provisions of chapter 120.

History.—s. 6, ch. 29944, 1955; s. 8, ch. 59-83; ss. 13, 35, ch. 69-106; s. 1, ch. 70-299; s. 12, ch. 77-84; s. 26, ch. 82-186.



552.151 - Procedure for cease and desist orders; administrative fine.

552.151 Procedure for cease and desist orders; administrative fine.—

(1) Whenever the division shall have reason to believe that any person is or has been violating the provisions of this chapter or any rules or regulations adopted and promulgated pursuant thereto, it shall proceed to determine the matter.

(2) If the division shall determine that the acts complained of are in violation of the provisions of this law, or the rules and regulations adopted and promulgated in pursuance thereto, it shall issue to the person charged with the violation an order requiring such person to cease and desist from such violation or imposing an administrative fine, or both.

History.—s. 9, ch. 65-59; ss. 13, 35, ch. 69-106; s. 13, ch. 77-84; s. 21, ch. 78-95.



552.161 - Administrative fines.

552.161 Administrative fines.—

(1) If any person violates any provision of this chapter or any rule or regulation adopted pursuant thereto, or violates a cease and desist order, the division may impose an administrative fine, not to exceed $1,000 for each violation, or suspend or revoke the license or permit issued to such person. The division may allow the licensee or permittee a reasonable period, not to exceed 30 days, within which to pay to the division the amount of the penalty so imposed. If the licensee or permittee fails to pay the penalty in its entirety to the division at its office in Tallahassee within the period so allowed, the licenses or permits of the licensee or permittee shall stand revoked upon expiration of such period.

(2) All such fines, monetary penalties, and costs received by the division in connection with this chapter shall be deposited in the Insurance Regulatory Trust Fund.

History.—s. 10, ch. 65-59; ss. 13, 35, ch. 69-106; s. 14, ch. 77-84; s. 21, ch. 78-95; s. 7, ch. 89-233; s. 659, ch. 2003-261.



552.171 - Suspension or revocation of license or permit.

552.171 Suspension or revocation of license or permit.—

(1) The violation, by any person possessed of a license or permit as provided in s. 552.091, of any provision of this chapter or any rule or regulation adopted pursuant thereto or of a cease and desist order shall be cause for revocation or suspension of such license or permit by the division after it shall determine said person guilty of such violation.

(2) If the division should find said violation proved, it shall enter its order suspending or revoking the license or permit of the person charged. An order of suspension shall state the period of time of such suspension, which period shall not be in excess of 2 years from the date of such order. An order of revocation may be entered for a period not exceeding 5 years, and such order shall effect the revocation of all licenses or permits then held by said person, and during such period of time no license or permit shall be issued to said person. If during the period between the beginning of proceedings and entry of an order of suspension or revocation by the division a new license or permit has been issued the person so charged, any order of suspension or revocation shall operate effectively with respect to said new license or permit held by such person.

(3) The provisions of this section are cumulative and shall not affect the penalty and injunctive provisions of ss. 552.22 and 552.23.

History.—s. 11, ch. 65-59; ss. 13, 35, ch. 69-106; s. 15, ch. 77-84; s. 21, ch. 78-95; s. 8, ch. 89-233.



552.181 - Conduct of hearings.

552.181 Conduct of hearings.—All hearings shall be conducted in accordance with the provisions of chapter 120.

History.—s. 12, ch. 65-59; ss. 13, 35, ch. 69-106; s. 16, ch. 77-84.



552.20 - Review of order of the division.

552.20 Review of order of the division.—All review of orders of the division shall be in accordance with the provisions of chapter 120.

History.—s. 14, ch. 65-59; ss. 13, 35, ch. 69-106; s. 1, ch. 69-267; s. 17, ch. 77-84.



552.21 - Confiscation and disposal of explosives.

552.21 Confiscation and disposal of explosives.—

(1) Whenever the department shall have reason to believe that any person is or has been violating the provisions of this chapter or any rules or regulations adopted and promulgated pursuant thereto, the department may, without further process of law, confiscate the explosives in question and cause them to be stored in a safe manner, or, if any explosives are deemed by the department to be in such a state or condition as to constitute a hazard to life or property, the department may dispose of such explosives without further process of law. The department is authorized to dispose of any abandoned explosives that it deems to be hazardous to life or property.

(2) If the person so charged is found guilty of violating this chapter or any rule or regulation adopted pursuant thereto with regard to the possession, handling, or storage of explosives, the department is authorized to dispose of the confiscated materials in such a way as it shall deem equitable.

(3) Costs incurred in the confiscation and disposal of such explosives shall be paid from the Insurance Regulatory Trust Fund.

History.—s. 15, ch. 65-59; ss. 13, 35, ch. 69-106; s. 18, ch. 77-84; s. 21, ch. 78-95; s. 660, ch. 2003-261; s. 29, ch. 2016-165.



552.211 - Explosives; general.

552.211 Explosives; general.—

(1) All explosive materials shall be stored in magazines which are in conformity with the rules or regulations of the division, except when they are in the process of manufacture, being used, or being loaded or unloaded into or from transportation vehicles, or while in the course of transportation.

(2) Use of explosives, except by written consent of the division, shall be conducted only during daylight hours.

(3) The division may restrict the quantity and use of explosives at any location within the state when the division deems the use of such explosives is likely to cause injury to life or property.

History.—s. 19, ch. 77-84.



552.212 - Inspection of buildings, vehicles, vessels, aircraft, equipment, or premises.

552.212 Inspection of buildings, vehicles, vessels, aircraft, equipment, or premises.—The division may, when it deems necessary, inspect, at any reasonable hour, any building, storage facility, vehicle, vessel, aircraft, equipment, or premises where explosive materials are stored, kept, transported, used, manufactured, distributed, or sold, to determine if there is any violation of this chapter or of any rule or regulation of the division.

History.—s. 20, ch. 77-84.



552.22 - Penalties.

552.22 Penalties.—

(1) Any person who manufactures, purchases, transports, keeps, stores, possesses, distributes, sells, or uses any explosive with the intent to harm life, limb, or property is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Manufacturing, purchasing, possessing, distributing, or selling an explosive under circumstances contrary to the provisions of this chapter or such regulations as are adopted pursuant thereto shall be prima facie evidence of an intent to use the explosive for destruction of life, limb, or property.

(2) Any person who possesses any explosive material, knowing or having reasonable cause to believe that such explosive material was stolen, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any person who knowingly withholds information or presents to the division any false, fictitious, or misrepresented application, identification, document, information, statement, or data, intended or likely to deceive, for the purpose of obtaining an explosives license or permit is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) Any person who knowingly withholds information or makes any false or fictitious entry or misrepresentation upon any records required by s. 552.111 or s. 552.112 is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(5) Any person who is the holder of an explosives license or permit and who fails to report the loss, theft, or unexplained shortage of any explosive material as required by s. 552.113 is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(6) Any person who violates any order, rule, or regulation of the division, an order to cease and desist, or an order to correct conditions issued pursuant to this chapter is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(7) Any person who is the holder of an explosives license or permit and who abandons any explosive material is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(8) The license or permit of any person convicted of violating subsection (1) or subsection (2) is automatically and permanently revoked upon such conviction.

(9) The license or permit of any person convicted of violating subsection (3), subsection (4), subsection (5), subsection (6), or subsection (7) is automatically revoked upon such conviction, and the division shall not issue a license or permit to such person for 2 years from the date of such conviction.

(10) Any person who knowingly possesses an explosive in violation of the provisions of s. 552.101 is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 7, ch. 29944, 1955; s. 9, ch. 59-83; s. 2, ch. 65-59; s. 548, ch. 71-136; s. 21, ch. 77-84; s. 224, ch. 79-400; s. 1, ch. 84-17; s. 145, ch. 91-224.

Note.—Former s. 552.14.



552.23 - Injunction.

552.23 Injunction.—In addition to the penalties and other enforcement provisions of this chapter, in the event any person engaged in any of the activities covered by this chapter shall violate any provision of this chapter or any rule or regulation adopted or promulgated in pursuance thereto, the division is authorized to resort to proceedings for injunction in the circuit court of the county where such person shall reside or have her or his or its principal place of business, and therein apply for such temporary and permanent orders as the division may deem necessary to restrain such person from engaging in any such activities, until such person shall have complied with the provisions of this chapter and such rules and regulations.

History.—s. 16, ch. 65-59; ss. 13, 35, ch. 69-106; s. 22, ch. 77-84; s. 797, ch. 97-103.



552.24 - Exceptions.

552.24 Exceptions.—Nothing contained in this chapter shall apply to the regular military or naval forces of the United States; or to the duly organized military force of any state or territory thereof; or to police or fire departments in this state, provided they are acting within their respective official capacities and in the performance of their duties.

History.—s. 9, ch. 29944, 1955; s. 4, ch. 65-59.

Note.—Former s. 552.16.



552.241 - Limited exemptions.

552.241 Limited exemptions.—The licensing, permitting, and storage requirements of this chapter shall not apply to:

(1) Dealers who purchase, sell, possess, or transport:

(a) Smokeless propellant or commercially manufactured sporting grades of black powder in quantities not exceeding 150 pounds, provided such dealer holds a valid federal firearms dealer’s license.

(b) Small arms ammunition primers, percussion caps, safety and pyrotechnic fuses, quills, quick and slow matches and friction primers intended to be used solely for sporting, recreational, and cultural purposes, provided such dealer holds a valid federal firearms dealer’s license.

(2) Users who are natural persons and who purchase, possess, or transport:

(a) Smokeless propellant powder in quantities not to exceed 150 pounds, or commercially manufactured sporting grades of black powder not to exceed 25 pounds, provided such powder is for the sole purpose of handloading cartridges for use in pistols or sporting rifles, or handloading shells for use in shotguns, or for a combination of these or other purposes strictly confined to handloading or muzzle-loading firearms for sporting, recreational, or cultural use.

(b) Small arms ammunition primers, percussion caps, safety and pyrotechnic fuses, quills, quick and slow matches and friction primers, provided such small arms ammunition primers are for the sole purpose of handloading cartridges for use in pistols or sporting rifles, or handloading shells for use in shotguns, or for a combination of these or other purposes strictly confined to handloading or muzzle-loading firearms for sporting, recreational, or cultural use.

History.—s. 1, ch. 67-145; s. 23, ch. 77-84.



552.25 - Municipal and county ordinances, rules, and regulations.

552.25 Municipal and county ordinances, rules, and regulations.—Nothing contained in this chapter shall affect any existing ordinance, rule or regulation pertaining to explosives of any incorporated city, town, county, or other local governmental entity in this state not less restrictive than the provisions of this chapter and rules promulgated pursuant thereto, or affect, modify or limit the power of such incorporated cities, towns, counties, or other local governmental entities to make ordinances, rules or regulations hereunder pertaining to explosives within their respective corporate limits.

History.—s. 10, ch. 29944, 1955; s. 5, ch. 65-59; s. 9, ch. 89-233.

Note.—Former s. 552.17.



552.26 - Administration of chapter; personnel; fees to be deposited in Insurance Regulatory Trust Fund.

552.26 Administration of chapter; personnel; fees to be deposited in Insurance Regulatory Trust Fund.—

(1) The division is authorized to employ such persons as it may deem qualified and necessary, and incur such other expenses as may be required, in connection with the administration of this chapter.

(2) All fees collected for licenses and permits and competency examination filing fees required by this chapter shall be deposited in the Insurance Regulatory Trust Fund and are appropriated for the use of the division in the administration of this chapter.

History.—s. 11, ch. 29944, 1955; s. 6, ch. 65-59; ss. 13, 35, ch. 69-106; s. 24, ch. 77-84; s. 661, ch. 2003-261.

Note.—Former s. 552.18.



552.27 - Construction of chapter.

552.27 Construction of chapter.—The provisions of this chapter are cumulative and shall not be construed as repealing or affecting any powers, duties, or authority of the division under any other law of this state, except that with respect to the regulation of explosives as herein provided, in instances in which the provisions of this chapter may conflict with any other such law, the provisions of this chapter shall control.

History.—s. 12, ch. 29944, 1955; s. 7, ch. 65-59; ss. 13, 35, ch. 69-106; s. 25, ch. 77-84.

Note.—Former s. 552.19.



552.30 - Construction materials mining activities.

552.30 Construction materials mining activities.—

(1) Notwithstanding the provisions of s. 552.25, the State Fire Marshal shall have the sole and exclusive authority to promulgate standards, limits, and regulations regarding the use of explosives in conjunction with construction materials mining activities. Such authority to regulate use shall include, directly or indirectly, the operation, handling, licensure, or permitting of explosives and setting standards or limits, including, but not limited to, ground vibration, frequency, intensity, blast pattern, air blast and time, date, occurrence, and notice restrictions. As used in this section, “construction materials mining activities” means the extraction of limestone and sand suitable for production of construction aggregates, sand, cement, and road base materials for shipment offsite by any person or company primarily engaged in the commercial mining of any such natural resources.

(2) The State Fire Marshal shall establish statewide ground vibration limits for construction materials mining activities which conform to those limits established in the United States Bureau of Mines, Report of Investigations 8507, Appendix B - Alternative Blasting Level Criteria (Figure B-1). The State Fire Marshal may, at his or her sole discretion, by rule or formal agreement, delegate to the applicable municipality or county, the monitoring and enforcement components of regulations governing the use of explosives, as recognized in this section, by construction materials mining activities. Such delegation may include the assessment and collection of reasonable fees by the municipality or county for the purpose of carrying out the delegated activities.

(3) The State Fire Marshal is directed to conduct or contract for a study to review whether the established statewide ground vibration limits for construction materials mining activities are still appropriate and to review any legitimate claims paid for damages caused by such mining activities. The study must include a review of measured vibration amplitudes and frequencies, structure responses, theoretical analyses of material strength and strains, and assessments of home damages.

(a) The study shall be funded using the specified portion of revenues received from the water treatment plant upgrade fee pursuant to s. 373.41492.

(b) The State Fire Marshal shall submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives by December 1, 2016, which contains the findings of the study and any recommendations.

History.—s. 30, ch. 2000-266; s. 1, ch. 2003-62; s. 3, ch. 2015-141.



552.32 - Short title.

552.32 Short title.—Sections 552.32-552.44 may be cited as the “Florida Construction Materials Mining Activities Administrative Recovery Act.”

History.—s. 2, ch. 2003-62.



552.34 - Legislative findings; public purpose.

552.34 Legislative findings; public purpose.—The Legislature finds and declares that:

(1) Construction materials mining activities require the use of explosives to fracture the material prior to excavation.

(2) The use of explosives results in physical ground vibrations and air blasts that may affect other property owners in the vicinity of the mining site.

(3) It is in the best interests of the public to provide a specific administrative remedy for complaints related to the use of explosives in construction materials mining activities.

History.—s. 3, ch. 2003-62.



552.36 - Exclusive jurisdiction; Division of Administrative Hearings.

552.36 Exclusive jurisdiction; Division of Administrative Hearings.—

(1) The Division of Administrative Hearings has exclusive jurisdiction over all claims for damages to real or personal property caused by the use of explosives in connection with construction materials mining activities. This chapter does not affect any claim seeking recovery for personal injury, emotional distress, or punitive damages. Any cause of action that involves both a claim for damage to real or personal property and another claim that is not addressed by this chapter must be bifurcated so that any claim seeking recovery for damage to real or personal property is adjudicated by the Division of Administrative Hearings.

(2) Notwithstanding s. 552.25, the review procedures set forth in this chapter preempt any claims, recovery, or similar procedure of any municipality, agency, board, or county or any other subdivision, entity, or special district of the state which would otherwise address a claim for damage caused by the use of explosives in connection with construction materials mining activities.

History.—s. 4, ch. 2003-62.



552.38 - Security requirement.

552.38 Security requirement.—

(1) As a prerequisite to obtaining or renewing a valid user license as required by s. 552.091(5)(a), or obtaining or renewing a valid license or permit under s. 552.30, a person who uses explosives in connection with construction materials mining activities must post and maintain a bond or letter of credit as security as required under subsection (2). Evidence that the bond has been posted and maintained in compliance with this section must be maintained by any licensee or permitholder for the use of explosives in connection with construction materials mining activities as part of the mandatory record maintenance requirements of s. 552.112. The person must maintain, in a format approved by the Division of State Fire Marshal of the Department of Financial Services, a completed form that shows the amount and location of the bond or identifies the bond surety and the current bond value.

(2) The bond or letter of credit required under subsection (1) must be in an amount not less than $100,000, notwithstanding an award made by an administrative law judge under s. 552.40(7). In the case of a multiple licenseholder or multiple permitholder, a single bond in the aggregate amount of not less than $100,000 may be provided as security for the individual permits or licenses. If the user of explosives has not been identified as a respondent in any pending claim for damages under this chapter, and if renewal of the license or permit is not sought, the bond required under this section may be released upon the expiration of the license or permit or 181 days after the final use of explosives under the license, whichever occurs later, if the bond to be released is not security for other permits.

(3) The State Fire Marshal may adopt rules for the administration of this section.

History.—s. 5, ch. 2003-62.



552.40 - Administrative remedy for alleged damage due to the use of explosives in connection with construction materials mining activities.

552.40 Administrative remedy for alleged damage due to the use of explosives in connection with construction materials mining activities.—

(1) A person may initiate an administrative proceeding to recover damages resulting from the use of explosives in connection with construction materials mining activities by filing a petition with the Division of Administrative Hearings by electronic means through the division’s website on a form provided by it and accompanied by a filing fee of $100 within 180 days after the occurrence of the alleged damage. If the petitioner submits an affidavit stating that the petitioner’s annual income is less than 150 percent of the applicable federal poverty guideline published in the Federal Register by the United States Department of Health and Human Services, the $100 filing fee must be waived.

(2) The petition must include:

(a) The name and address of the petitioner;

(b) The name and address of the respondent, including the applicable user licenseholder under s. 552.091(5) and permitholder under s. 552.30;

(c) The approximate time, date, and place of the use of explosives which is alleged to have resulted in damage to the petitioner; and

(d) A description of the damage caused and the amount sought for recovery.

(3) Within 5 business days after the Division of Administrative Hearings receives a petition, it shall issue and serve on the petitioner and the respondent an initial order that assigns the case to a specific administrative law judge and provides general information regarding the practice and procedure before the Division of Administrative Hearings. The initial order must advise that a summary hearing is available upon the agreement of the parties under subsection (6) and must briefly describe the expedited time sequences, limited discovery, and final order provisions of the summary procedure. The initial order must also contain a statement advising the petitioner and the respondent that a mandatory, nonbinding mediation is required before a summary administrative hearing or a formal administrative hearing may be held.

(4) The administrative judge shall issue an order directing mediation under Rule 1700 et seq., Florida Rules of Civil Procedure. The parties shall jointly select a mediator and the location of mediation. If the parties fail to do so within 30 days after the order for mediation is issued, the administrative law judge shall designate the mediator and the location of mediation. Petitioner and respondent shall each pay one-half of the cost of mediation. If the petitioner’s annual income is less than 150 percent of the applicable federal poverty guideline published in the Federal Register by the United States Department of Health and Human Services, the respondent shall bear the full cost of mediation. The mediation must be concluded within 60 days after the date of designation of the mediator unless the parties agree upon a different date.

(5) If the parties have not reached a settlement within 30 days after the conclusion of the mediation, the administrative law judge shall set the matter for formal administrative hearing as soon thereafter as possible at a location in the county where the alleged damage occurred. However, a formal administrative hearing may not be scheduled sooner than 30 days after the conclusion of the mediation.

(6) In lieu of proceeding directly to a formal administrative hearing scheduled in accordance with subsection (5), upon agreement of the parties, the parties may, within 15 days after the conclusion of unsuccessful mediation, file a motion for summary hearing. The summary hearing must be held at a location in the county where the alleged damage occurred, and all procedural requirements related to the hearing must be governed by s. 120.574 and any rules implementing that section.

(7) If the administrative law judge finds that the preponderance of the evidence presented demonstrates that the petitioner’s damages were caused by the respondent’s use of explosives, the administrative law judge shall set forth in a final order precise findings as to the damages attributable to the respondent and shall direct the respondent to pay damages in an amount supported by the preponderance of the evidence presented within 30 days after the final order is issued, unless the matter is appealed in accordance with s. 552.42. If the respondent fails to pay the damages within 30 days after the final order is issued or within 30 days after the entry of an appellate mandate affirming a final order awarding damages, the petitioner may request and the administrative law judge may order that the petitioner be paid from the security posted by the respondent under s. 552.38 the amount of the damages awarded. To the extent the security does not satisfy the full amount of the damages awarded, the administrative law judge may enter a judgment directly against the respondent for the amount of the difference.

(8) If the administrative law judge finds that the preponderance of the evidence presented demonstrates that the petitioner’s alleged damages were not caused by the respondent’s use of explosives, the administrative law judge shall set forth in a final order precise findings as to the lack of responsibility of the respondent.

(9) The prevailing party is entitled to recover taxable costs, including reasonable expert witness fees and any incidental administrative costs directly associated with the case. The prevailing party is entitled to an award of reasonable attorney’s fees if the administrative law judge determines that the claim or defense of the nonprevailing party:

(a) Was not supported by the material facts necessary to establish the claim or defense;

(b) Would not be supported by the application of then-existing law to those material facts; or

(c) Was brought or advanced primarily to harass or cause unnecessary delay, for frivolous purposes, or to needlessly increase the cost incurred by the opposition.

The losing party has up to 120 days to pay the total amount of attorney’s fees and taxable costs assessed. This subsection does not apply to a petitioner who is the nonprevailing party if the petitioner’s annual income is less than 150 percent of the applicable federal poverty guideline published in the Federal Register by the United States Department of Health and Human Services.

(10) Except as otherwise provided in this chapter, the procedure for the administrative proceedings provided by this act must be governed by the uniform rules of procedure for decisions determining substantial interests which are authorized by s. 120.54(5), notwithstanding the fact that those rules implement provisions of chapter 120 which are applicable to proposed or final agency action.

(11) The filing fees paid pursuant to subsection (1) shall be deposited into the Operating Trust Fund of the Division of Administrative Hearings to defray the expenses and costs associated with the administration of ss. 552.32-552.44.

History.—s. 6, ch. 2003-62; s. 95, ch. 2004-5; s. 16, ch. 2006-79; s. 13, ch. 2011-208.



552.42 - Appeal.

552.42 Appeal.—The petitioner or the respondent may appeal the final order of the administrative law judge to the district court of appeal with jurisdiction over the county where the hearing was held by filing a notice, accompanied by the required filing fee, as provided by the Florida Rules of Appellate Procedure. The payment of any award shall be stayed during the pendency of an appeal.

History.—s. 7, ch. 2003-62.



552.44 - Prior claims.

552.44 Prior claims.—This act does not affect any claim filed in any tribunal before the effective date of this act.

History.—s. 8, ch. 2003-62.






Chapter 553 - BUILDING CONSTRUCTION STANDARDS

Part I - MANUFACTURED BUILDINGS (ss. 553.35-553.42)

553.35 - Short title.

553.35 Short title.—This part shall be known and may be cited as the “Florida Manufactured Building Act of 1979.”

History.—s. 1, ch. 71-172; s. 1, ch. 74-208; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 6, ch. 79-152; ss. 2, 3, ch. 81-318; ss. 3, 4, ch. 84-32; s. 4, ch. 91-429.



553.355 - Minimum construction requirements established.

553.355 Minimum construction requirements established.—The Florida Building Code and the Florida Fire Prevention and Lifesafety Codes shall be the minimum construction requirements governing the manufacture, design, construction, erection, alteration, modification, repair, and demolition of manufactured buildings.

History.—s. 54, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372.



553.36 - Definitions.

553.36 Definitions.—The definitions contained in this section govern the construction of this part unless the context otherwise requires.

(1) “Approved” means conforming to the requirements of the Florida Building Code.

(2) “Approved inspection agency” means an organization determined by the department to be especially qualified by reason of facilities, personnel, experience, and demonstrated reliability to investigate, test, and evaluate manufactured building units or systems or the component parts thereof, together with the plans, specifications, and quality control procedures to ensure that such units, systems, or component parts are in full compliance with the Florida Building Code and to label such units complying with those standards.

(3) “Closed construction” means that condition when any building, component, assembly, subassembly, or system is manufactured in such a manner that all portions cannot be readily inspected at the installation site without disassembly or destruction thereof.

(4) “Open construction” means any building, building component, assembly, or system manufactured in such a manner that all portions can be readily inspected at the building site without disassembly thereof, damage thereto, or destruction thereof.

(5) “Columbarium” means a permanent structure consisting of niches.

(6) “Component” means any assembly, subassembly, or combination of parts for use as a part of a building, which may include structural, electrical, mechanical, and fire protection systems and other systems affecting health and safety. Components that incorporate elements of a building subject to the product approval system adopted under s. 553.842 are subject to approval in accordance with the product approval system upon implementation thereof and are not subject to the rules adopted under this part. Components to which the rules adopted under this part apply are limited to three-dimensional systems for use as part of a building.

(7) “Department” means the Department of Business and Professional Regulation.

(8) “Factory-built school shelter” means any site-assembled or factory-built school building that is designed to be portable, relocatable, demountable, or reconstructible and that complies with the provisions for enhanced hurricane protection areas, as required by the applicable code.

(9) “Insignia” means an approved device or seal issued by the department to indicate compliance with the standards and rules established pursuant to this part.

(10) “Install” means the assembly of a manufactured building component or system on site and the process of affixing a manufactured building component or system to land, a foundation, or an existing building, and service connections which are a part thereof.

(11) “Local government” means any municipality, county, district, or combination thereof comprising a governmental unit.

(12) “Manufacture” means the process of making, fabricating, constructing, forming, or assembling a product from raw, unfinished, semifinished, or finished materials.

(13) “Manufactured building”, “modular building,” or “factory-built building” means a closed structure, building assembly, or system of subassemblies, which may include structural, electrical, plumbing, heating, ventilating, or other service systems manufactured in manufacturing facilities for installation or erection as a finished building or as part of a finished building, which shall include, but not be limited to, residential, commercial, institutional, storage, and industrial structures. The term includes buildings not intended for human habitation such as lawn storage buildings and storage sheds manufactured and assembled offsite by a manufacturer certified in conformance with this part. This part does not apply to mobile homes.

(14) “Mobile home” means any residential unit constructed to standards promulgated by the United States Department of Housing and Urban Development.

(15) “Module” means a separately transported three-dimensional component of a manufactured building which contains all or a portion of structural systems, electrical systems, plumbing systems, mechanical systems, fire systems, and thermal systems.

(16) “Private mausoleum” means a structure intended for the private use of a family or group of family members.

(17) “Site” is the location on which a manufactured building is installed or is to be installed.

(18) “System” means structural, plumbing, mechanical, heating, electrical, or ventilating elements, materials, or components combined for use in a building.

History.—s. 2, ch. 71-172; s. 1, ch. 74-208; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 6, ch. 79-152; s. 76, ch. 81-167; ss. 2, 3, ch. 81-318; s. 79, ch. 83-55; ss. 3, 4, ch. 84-32; s. 4, ch. 91-429; ss. 55, 56, ch. 2000-141; ss. 21, 34, ch. 2001-186; s. 3, ch. 2001-372; s. 12, ch. 2007-55; s. 5, ch. 2008-191; s. 410, ch. 2011-142.



553.37 - Rules; inspections; and insignia.

553.37 Rules; inspections; and insignia.—

(1) The Florida Building Commission shall adopt within the Florida Building Code requirements for construction or modification of manufactured buildings and building modules, to address:

(a) Submittal to and approval by the department of manufacturers’ drawings and specifications, including any amendments.

(b) Submittal to and approval by the department of manufacturers’ internal quality control procedures and manuals, including any amendments.

(c) Inspection criteria, which shall require the approved inspection agency to:

1. Observe the first building built, or with regard to components, observe the first unit assembled, after certification of the manufacturer, from start to finish, inspecting all subsystems: electrical, plumbing, structural, mechanical, or thermal.

2. Continue observation of the manufacturing process until the approved inspection agency determines that the manufacturer’s quality control program, in conjunction with the application of the plans approved by the approved inspection agency, will result in a building and components that meet or exceed the applicable Florida Building Code requirements.

3. Thereafter, inspect each module produced during at least one point of the manufacturing process and inspect at least 75 percent of the subsystems of each module: electrical, plumbing, structural, mechanical, or thermal.

4. With respect to components, inspect at least 75 percent of the manufactured building components and at least 20 percent of the storage sheds that are not designed for human habitation and that have a floor area of 720 square feet or less.

(2) The department shall adopt rules to address:

(a) Procedures and qualifications for approval of third-party plan review and inspection agencies and of those who perform inspections and plan reviews.

(b) Investigation of consumer complaints of noncompliance of manufactured buildings with the Florida Building Code and the Florida Fire Prevention Code.

(c) Issuance, cancellation, and revocation of any insignia issued by the department and procedures for auditing and accounting for disposition of them.

(d) Monitoring the manufacturers’, inspection agencies’, and plan review agencies’ compliance with this part and the Florida Building Code. Monitoring may include, but is not limited to, performing audits of plans, inspections of manufacturing facilities and observation of the manufacturing and inspection process, and onsite inspections of buildings.

(e) The performance by the department and its designees and contractors of any other functions required by this part.

(3) After the effective date of the Florida Building Code, no manufactured building, except as provided in subsection (12), may be installed in this state unless it is approved and bears the insignia of approval of the department and a manufacturer’s data plate. Approvals issued by the department under the provisions of the prior part shall be deemed to comply with the requirements of this part.

(4) All manufactured buildings issued and bearing insignia of approval pursuant to subsection (3) shall be deemed to comply with the Florida Building Code and are exempt from local amendments enacted by any local government.

(5) No manufactured building bearing department insignia of approval pursuant to subsection (3) shall be in any way modified prior to installation, except in conformance with the Florida Building Code.

(6) Manufactured buildings which have been issued and bear the insignia of approval pursuant to this part upon manufacture or first sale shall not require an additional approval or insignia by a local government in which they are subsequently sold or installed. Buildings or structures that meet the definition of “open construction” are subject to permitting by the local jurisdiction and are not required to bear insignia.

(7) If the department determines that the standards for construction and inspection of manufactured buildings prescribed by statute or rule of another state are at least equal to the Florida Building Code and that such standards are actually enforced by such other state, it may provide by rule that the manufactured building which has been inspected and approved by such other state shall be deemed to have been approved by the department and shall authorize the affixing of the appropriate insignia of approval.

(8) The department, by rule, shall establish a schedule of fees to pay the cost of the administration and enforcement of this part. The rule may provide for manufacturers to pay fees to the administrator directly via the Building Code Information System.

(9) The department may delegate its enforcement authority to a state department having building construction responsibilities or a local government and may enter into contracts for the performance of its administrative duties under this part. The department may delegate its plan review and inspection authority to one or more of the following in any combination:

(a) A state department having building construction responsibilities;

(b) A local government;

(c) An approved inspection agency;

(d) An approved plan review agency; or

(e) An agency of another state.

(10) The department shall develop an insignia to be affixed to all newly constructed buildings by the manufacturer or the inspection agency prior to the building leaving the plant. The department may charge a fee for issuing such insignias. Such insignias shall bear the department’s name, the state seal, an identification number unique to that insignia, and such other information as the department may require by rule.

(11) The department shall by rule develop minimum criteria for manufacturer’s data that must be affixed to all newly constructed buildings by the manufacturer prior to the building leaving the plant.

(12) Custom or one-of-a-kind prototype manufactured buildings are not required to have state approval, but must be in compliance with all local requirements of the governmental agency having jurisdiction at the installation site.

History.—s. 3, ch. 71-172; s. 1, ch. 74-208; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 6, ch. 79-152; ss. 1, 4, ch. 80-86; ss. 2, 3, ch. 81-318; ss. 1, 3, 4, ch. 84-32; s. 4, ch. 91-429; s. 1, ch. 98-145; ss. 57, 58, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 6, ch. 2008-191; s. 28, ch. 2010-176; s. 16, ch. 2014-154.



553.375 - Recertification of manufactured buildings.

553.375 Recertification of manufactured buildings.—Prior to the relocation to a site that has a higher design wind speed, modification, or change of occupancy of a manufactured building within the state, the manufacturer, dealer, or owner thereof may apply to the department for recertification of that manufactured building. The department shall, by rule, provide what information the applicant must submit for recertification and for plan review and inspection of such manufactured buildings and shall establish fees for recertification. Upon a determination by the department that the manufactured building complies with the applicable building codes, the department shall issue a recertification insignia. A manufactured building that bears recertification insignia does not require any additional approval by an enforcement jurisdiction in which the building is sold or installed, and is considered to comply with all applicable codes. As an alternative to recertification by the department, the manufacturer, dealer, or owner of a manufactured building may seek appropriate permitting and a certificate of occupancy from the local jurisdiction in accordance with procedures generally applicable under the Florida Building Code.

History.—s. 59, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 29, ch. 2010-176.



553.38 - Application and scope.

553.38 Application and scope.—The department shall enforce every provision of the Florida Building Code adopted pursuant hereto, except that local land use and zoning requirements, fire zones, building setback requirements, side and rear yard requirements, site development requirements, property line requirements, subdivision control, and onsite installation requirements, as well as the review and regulation of architectural and aesthetic requirements, are specifically and entirely reserved to local authorities. Such local requirements and rules which may be enacted by local authorities must be reasonable and uniformly applied and enforced without any distinction as to whether a building is a conventionally constructed or manufactured building. A local government shall require permit fees only for those inspections actually performed by the local government for the installation of a factory-built structure. Such fees shall be equal to the amount charged for similar inspections on conventionally built housing.

History.—s. 4, ch. 71-172; s. 1, ch. 74-208; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 78-323; ss. 1, 6, ch. 79-152; ss. 2, 4, ch. 80-86; ss. 2, 3, ch. 81-318; ss. 3, 4, ch. 84-32; s. 4, ch. 91-429; s. 60, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372.



553.381 - Manufacturer certification.

553.381 Manufacturer certification.—

(1) Before manufacturing buildings to be located within this state or selling manufactured buildings within this state, whichever occurs later, a manufacturer must be certified by the department. The department shall certify a manufacturer upon receipt from the manufacturer and approval and verification by the department of the following:

(a) The manufacturer’s internal quality control procedures and manuals, including any amendments;

(b) Evidence that the manufacturer has product liability insurance for the safety and welfare of the public in amounts determined by rule of the department; and

(c) The fee established by the department under s. 553.37(8).

(2) The department may revoke any certification upon the failure of the manufacturer to comply with the Florida Building Code or other requirements of this part.

(3) Certification of manufacturers under this section shall be for a period of 3 years, subject to renewal by the manufacturer. Upon application for renewal, the manufacturer must submit the information described in subsection (1) or a sworn statement that there has been no change in the status or content of that information since the manufacturer’s last submittal. Fees for renewal of manufacturers’ certification shall be established by the department by rule.

History.—ss. 2, 4, ch. 84-32; s. 4, ch. 91-429; s. 802, ch. 97-103; ss. 61, 62, ch. 2000-141; s. 30, ch. 2001-63; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 7, ch. 2008-191.



553.382 - Placement of certain housing.

553.382 Placement of certain housing.—Notwithstanding any other law or ordinance to the contrary, in order to expand the availability of affordable housing in this state, any residential manufactured building that is certified under this chapter by the department may be placed on a mobile home lot in a mobile home park, recreational vehicle park, or mobile home condominium, cooperative, or subdivision. Any such housing unit placed on a mobile home lot is a mobile home for purposes of chapter 723 and, therefore, all rights, obligations, and duties under chapter 723 apply, including the specifics of the prospectus. However, a housing unit subject to this section may not be placed on a mobile home lot without the prior written approval of the park owner. Each housing unit subject to this section shall be taxed as a mobile home under s. 320.08(11) and is subject to payments to the Florida Mobile Home Relocation Fund under s. 723.06116.

History.—s. 7, ch. 2007-227; s. 411, ch. 2011-142.



553.39 - Injunctive relief.

553.39 Injunctive relief.—The department may seek injunctive or other relief from the circuit court of appropriate jurisdiction to compel compliance with the requirements of this part or with the Florida Building Code or to enjoin the sale, delivery, or installation of a manufactured building, upon an affidavit specifying the manner in which the building does not conform to the Florida Building Code or other requirements of this part. Noncompliance with the Florida Building Code or this part shall be considered prima facie evidence of irreparable damage in any cause of action brought under the authority of this part.

History.—s. 6, ch. 71-172; s. 1, ch. 74-208; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 6, ch. 79-152; ss. 3, 4, ch. 80-86; ss. 2, 3, ch. 81-318; ss. 3, 4, ch. 84-32; s. 4, ch. 91-429; s. 63, ch. 2000-141.



553.41 - Penalties.

553.41 Penalties.—Any person who violates any of the provisions of this part is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 5A, ch. 71-172; s. 1, ch. 74-208; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 6, ch. 79-152; ss. 2, 3, ch. 81-318; ss. 3, 4, ch. 84-32; s. 146, ch. 91-224; s. 4, ch. 91-429.



553.415 - Factory-built school buildings.

553.415 Factory-built school buildings.—

(1) It is the purpose of this section to provide an alternative procedure for the construction and installation of factory-built school buildings designed or intended for use as school buildings. As used in this section, the term “factory-built school building” means any building designed or intended for use as a school building, which is in whole or in part, manufactured at an offsite facility in compliance with the State Uniform Code for Public Educational Facilities and Department of Education rule, effective on January 5, 2000. After March 1, 2002, the Uniform Code for Public Educational Facilities shall be incorporated into the Florida Building Code, including specific requirements for Public Educational Facilities and the Department of Education rule, effective on January 5, 2000. For the purpose of this section, factory-built school buildings include prefabricated educational facilities, factory-built educational facilities, and modular-built educational facilities, that are designed to be portable, relocatable, demountable, or reconstructible; are used primarily as classrooms or the components of an entire school; and do not fall under the provisions of ss. 320.822-320.862.

(2) A manufacturer of factory-built school buildings shall be subject to the certification and enforcement requirements in this part except as provided in this section.

(3) Within 90 days after the effective date of this section, the department shall adopt by emergency rule regulations to carry out the provisions of this section. Such rule shall ensure the safety of design, construction, accessibility, alterations, and inspections and shall also prescribe procedures for the plans, specifications, and methods of construction to be submitted to the department for approval.

(4) A manufacturer of factory-built school buildings designed or intended for use as school buildings shall submit to the department for approval the manufacturer’s plans, specifications, alterations, and methods of construction. The department is authorized to charge manufacturers a fee which reflects the actual expenses incurred for the review of such plans and specifications.

(5) The department, in accordance with the standards and procedures adopted pursuant to this section and as such standards and procedures may thereafter be modified, shall approve or reject such plans, specifications, and methods of construction. Approval shall not be given unless such plans, specifications, and methods of construction are in compliance with the State Uniform Building Code for Public Educational Facilities and department rule. After March 1, 2002, the Uniform Code for Public Educational Facilities shall be incorporated into the Florida Building Code, including specific requirements for public educational facilities and department rule.

(6) The department may delegate its plans review authority to a state agency or public or private entity; however, the department shall ensure that any person conducting plans reviews is a certified plans examiner, pursuant to part XII of chapter 468.

(7) A standard plan approval may be obtained from the department for factory-built school buildings and such department-approved plans shall be accepted by the enforcement agency as approved for the purpose of obtaining a construction permit for the structure itself. The department, or its designated representative, shall determine if the plans qualify for purposes of a factory-built school shelter, as defined in s. 553.36.

(8) Any amendment to the State Uniform Code for Public Educational Facilities, and after March 1, 2002, the Florida Building Code, shall become effective 180 days after the amendment is filed with the Secretary of State. Notwithstanding the 180-day delayed effective date, the manufacturer shall submit and obtain a revised approved plan within the 180 days. A revised plan submitted pursuant to this subsection shall be processed as a renewal or revision with appropriate fees. A plan submitted after the period of time provided shall be processed as a new application with appropriate fees.

(9) The school district or community college district for which any factory-built school building is constructed or altered after July 1, 2001, shall provide for periodic inspection of the proposed factory-built school building during each phase of construction or alteration. The inspector shall act under the direction of the governing board for employment purposes. This subsection does not prevent a school district or community college district from purchasing or otherwise using a factory-built school building that has been inspected during all phases of construction or alteration conducted after July 1, 2001, by another school district or community college or by an approved inspection agency certified pursuant to s. 553.36(2). If a factory-built school building is constructed or altered for an entity other than a school district or community college district, such entity may employ at its election a school district, community college district, or such approved inspection agency to conduct such inspections. A school district or community college district so employed may charge such entity for services at reasonable rates comparable to those charged for similar services by approved inspection agencies.

(10) The department shall, by rule, develop forms and reporting periods for the architect or structural engineer in charge of the supervision of the work of construction in the factory, the inspector on the work, and the manufacturer verifying that based upon personal knowledge, the work during the period covered by the report has been performed, and the materials used and installed, in every particular, in accordance with the approved plans and specifications, setting forth such detailed statements of facts as required by the department.

(11) The department shall require that an insignia bearing the department’s name and state seal and a manufacturer’s data plate be affixed to all newly constructed factory-built school buildings and existing factory-built school buildings which have been brought into compliance with the standards for existing “satisfactory” buildings pursuant to chapter 5 of the Uniform Code for Public Educational Facilities, and after March 1, 2002, the Florida Building Code. The department may charge a fee for issuing such insignias. The manufacturer’s data plate shall, at a minimum, contain:

(a) The name of the manufacturer.

(b) The standard plan approval number or alteration number.

(c) The date of manufacture or alteration.

(d) The serial or other identification number.

(e) The following designed-for loads: lbs. per square foot live load; lbs. per square foot floor live load; lbs. per square foot horizontal wind load; and lbs. per square foot wind uplift load.

(f) The designed-for flood zone usage.

(g) The designed-for wind zone usage.

(h) The designed-for enhanced hurricane protection zone usage: yes or no.

(12) Such insignia and data plate shall be permanently affixed by the manufacturer in the case of newly constructed factory-built school buildings, or by the department or its designee in the case of an existing factory-built building altered to comply with provisions of s. 1013.20.

(13) As of July 1, 2001, all newly constructed factory-built school buildings shall bear a label pursuant to subsection (12). As of July 1, 2002, existing factory-built school buildings and manufactured buildings used as classrooms and not bearing such label shall not be used as classrooms pursuant to s. 1013.20.

(14) Nothing in this section shall affect any requirement for compliance with firesafety criteria.

History.—s. 64, ch. 2000-141; s. 22, ch. 2001-186; s. 1, ch. 2001-372; s. 1028, ch. 2002-387; s. 8, ch. 2008-191.



553.42 - Legislative intent.

553.42 Legislative intent.—Nothing herein shall act to nullify or supersede the provisions of chapter 527 relating to sale, use, or storage of liquefied petroleum gas, except that inspections made pursuant to chapter 527 shall be made at the place of manufacture.

History.—s. 7, ch. 71-172; s. 1, ch. 74-208; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 6, ch. 79-152; ss. 2, 3, ch. 81-318; ss. 3, 4, ch. 84-32; s. 4, ch. 91-429.






Part II - ACCESSIBILITY BY HANDICAPPED PERSONS (ss. 553.501-553.514)

553.501 - Short title.

553.501 Short title.—Sections 553.501-553.513 may be cited as the “Florida Americans With Disabilities Accessibility Implementation Act.”

History.—s. 1, ch. 93-183.



553.502 - Intent.

553.502 Intent.—The purpose and intent of this part is to incorporate into the law of this state the accessibility requirements of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. ss. 12101 et seq., and to obtain and maintain United States Department of Justice certification of the Florida Accessibility Code for Building Construction as equivalent to federal standards for accessibility of buildings, structures, and facilities. All state laws, rules, standards, and codes governing facilities covered by the Americans with Disabilities Act Standards for Accessible Design shall be maintained to assure certification of the state’s construction standards and codes. This part is not intended to expand or diminish the defenses available to a place of public accommodation or a commercial facility under the Americans with Disabilities Act and the standards, including, but not limited to, the readily achievable standard, and the standards applicable to alterations to private buildings or facilities as defined by the standards.

History.—s. 1, ch. 93-183; s. 1, ch. 97-76; s. 21, ch. 2011-222.



553.503 - Adoption of federal standards.

553.503 Adoption of federal standards.—Subject to modifications under this part, the federal Americans with Disabilities Act Standards for Accessible Design, and related regulations provided in 28 C.F.R. parts 35 and 36 and 49 C.F.R. part 37, are hereby adopted and incorporated by reference as the law of this state and shall be incorporated into the Florida Accessibility Code for Building Construction and adopted by the Florida Building Commission in accordance with chapter 120.

History.—s. 1, ch. 93-183; s. 2, ch. 97-76; s. 65, ch. 2000-141; s. 59, ch. 2000-154; s. 22, ch. 2011-222.



553.504 - Exceptions to applicability of the federal standards.

553.504 Exceptions to applicability of the federal standards.—Notwithstanding the adoption of the Americans with Disabilities Act Standards for Accessible Design pursuant to s. 553.503, all buildings, structures, and facilities in this state must meet the following additional requirements if such requirements provide increased accessibility:

(1) All new or altered public buildings and facilities, private buildings and facilities, places of public accommodation, and commercial facilities, as those terms are defined by the standards, subject to this part, must comply with this part.

(2) All new single-family houses, duplexes, triplexes, condominiums, and townhouses shall provide at least one bathroom, located with maximum possible privacy, where bathrooms are provided on habitable grade levels, with a door that has a 29-inch clear opening. However, if only a toilet room is provided at grade level, such toilet room must have a clear opening of at least 29 inches.

(3) Notwithstanding the requirements in s. 404.2.9 of the standards, exterior hinged doors must be designed so that such doors can be pushed or pulled open with a force not exceeding 8.5 foot pounds.

(4) In motels and hotels a number of rooms equaling at least 5 percent of the guest rooms minus the number of accessible rooms required by the standards must provide the following special accessibility features:

(a) Grab rails in bathrooms and toilet rooms that comply with s. 604.5 of the standards.

(b) All beds in designed accessible guest rooms must be an open-frame type that allows the passage of lift devices.

(c) Water closets that comply with section 604.4 of the standards.

All buildings, structures, or facilities licensed as a hotel, motel, or condominium pursuant to chapter 509 are subject to this subsection. This subsection does not relieve the owner of the responsibility of providing accessible rooms in conformance with ss. 224 and 806 of the standards.

(5) Notwithstanding ss. 213 and 604 of the standards, required bathing rooms and toilet rooms in new construction shall be designed and constructed in accordance with the following:

(a) The wheelchair accessible toilet compartment must contain an accessible lavatory within it, which must be at least 19 inches wide by 17 inches deep, nominal size, and wall-mounted. The lavatory shall be mounted so as not to overlap the clear floor space areas required by s. 604 of the standards for the wheelchair accessible toilet compartment and comply with s. 606 of the standards. Such lavatories shall be counted as part of the required fixture count for the building.

(b) The accessible water closet within the wheelchair accessible toilet compartment must be located in the corner, diagonal to the door.

(6) Barriers at common or emergency entrances and exits of business establishments conducting business with the general public that are existing, under construction, or under contract for construction which would prevent a person from using such entrances or exits must be removed.

History.—s. 1, ch. 93-183; s. 3, ch. 97-76; s. 23, ch. 2011-222.



553.5041 - Parking spaces for persons who have disabilities.

553.5041 Parking spaces for persons who have disabilities.—

(1) This section is not intended to expand or diminish the defenses available to a place of public accommodation under the Americans with Disabilities Act and the federal Americans with Disabilities Act Standards for Accessible Design, including, but not limited to, the readily achievable standard, and the standards applicable to alterations to places of public accommodation and commercial facilities. Subject to the exceptions described in subsections (2), (4), (5), and (6), if the parking and loading zone requirements of the federal standards and related regulations provide increased accessibility, those requirements are adopted and incorporated by reference as the law of this state.

(2) State agencies and political subdivisions having jurisdiction over street parking or publicly owned or operated parking facilities are not required to provide a greater right-of-way width than would otherwise be planned under regulations, guidelines, or practices normally applied to new development.

(3) Designated accessible spaces shall be designed and marked for the exclusive use of individuals who have a severe physical disability and have permanent or temporary mobility problems that substantially impair their ability to ambulate and who have been issued a disabled parking permit under s. 316.1958 or s. 320.0848 or a license plate under s. 320.084, s. 320.0842, s. 320.0843, or s. 320.0845.

(4) The number of accessible parking spaces must comply with the parking requirements in s. 208 of the standards and the following:

(a) There must be one accessible parking space in the immediate vicinity of a publicly owned or leased building that houses a governmental entity or a political subdivision, including, but not limited to, state office buildings and courthouses, if parking for the public is not provided on the premises of the building.

(b) There must be one accessible parking space for each 150 metered on-street parking spaces provided by state agencies and political subdivisions.

(c) The number of parking spaces for persons who have disabilities must be increased on the basis of demonstrated and documented need.

(5) Accessible perpendicular and diagonal accessible parking spaces and loading zones must be designed and located to conform to ss. 502 and 503 of the standards.

(a) All spaces must be located on an accessible route that is at least 44 inches wide so that users are not compelled to walk or wheel behind parked vehicles except behind his or her own vehicle.

(b) If there are multiple entrances or multiple retail stores, the parking spaces must be dispersed to provide parking at the nearest accessible entrance. If a theme park or an entertainment complex as defined in s. 509.013(9) provides parking in several lots or areas from which access to the theme park or entertainment complex is provided, a single lot or area may be designated for parking by persons who have disabilities, if the lot or area is located on the shortest accessible route to an accessible entrance to the theme park or entertainment complex or to transportation to such an accessible entrance.

(c)1. Each parking space must be at least 12 feet wide. Parking access aisles must be at least 5 feet wide and must be part of an accessible route to the building or facility entrance. The access aisle must be striped diagonally to designate it as a no-parking zone.

2. The parking access aisles are reserved for the temporary exclusive use of persons who have disabled parking permits and who require extra space to deploy a mobility device, lift, or ramp in order to exit from or enter a vehicle. Parking is not allowed in an access aisle. Violators are subject to the same penalties imposed for illegally parking in parking spaces that are designated for persons who have disabilities. A vehicle may not be parked in an access aisle even if the vehicle owner or passenger is disabled or owns a disabled parking permit.

3. Notwithstanding any other provision of this subsection, a theme park or an entertainment complex as defined in s. 509.013 in which continuous attendant services are provided for directing individuals to marked accessible parking spaces or designated lots for parking by persons who have disabilities, may, in lieu of the required parking space design, provide parking spaces that comply with ss. 208 and 502 of the standards.

(d) On-street parallel parking spaces must be designed to conform to ss. 208 and 502 of the standards, except that access aisles are not required. Curbs adjacent to such spaces must be of a height that does not interfere with the opening and closing of motor vehicle doors. This subsection does not relieve the owner of the responsibility to comply with the parking requirements of ss. 208 and 502 of the standards.

(e)1. The removal of architectural barriers from a parking facility in accordance with 28 C.F.R. s. 36.304 or with s. 553.508 must comply with this section unless compliance would cause the barrier removal not to be readily achievable. If compliance would cause the barrier removal not to be readily achievable, a facility may provide parking spaces at alternative locations for persons who have disabilities and provide appropriate signage directing such persons to the alternative parking if readily achievable. The facility may not reduce the required number or dimensions of those spaces or unreasonably increase the length of the accessible route from a parking space to the facility. The removal of an architectural barrier must not create a significant risk to the health or safety of a person who has a disability or to others.

2. A facility that is making alterations under s. 553.507(2) must comply with this section to the maximum extent feasible. If compliance with parking location requirements is not feasible, the facility may provide parking spaces at alternative locations for persons who have disabilities and provide appropriate signage directing such persons to alternative parking. The facility may not reduce the required number or dimensions of those spaces, or unnecessarily increase the length of the accessible route from a parking space to the facility. The alteration must not create a significant risk to the health or safety of a person who has a disability or to others.

(6) Each such parking space must be striped in a manner that is consistent with the standards of the controlling jurisdiction for other spaces and prominently outlined with blue paint, and must be repainted when necessary, to be clearly distinguishable as a parking space designated for persons who have disabilities. The space must be posted with a permanent above-grade sign of a color and design approved by the Department of Transportation, which is placed on or at least 60 inches above the finished floor or ground surface measured to the bottom of the sign and which bears the international symbol of accessibility meeting the requirements of s. 703.7.2.1 of the standards and the caption “PARKING BY DISABLED PERMIT ONLY.” Such a sign erected after October 1, 1996, must indicate the penalty for illegal use of the space. Notwithstanding any other provision of this section, in a theme park or an entertainment complex as defined in s. 509.013 in which accessible parking is located in designated lots or areas, the signage indicating the lot as reserved for accessible parking may be located at the entrances to the lot in lieu of a sign at each parking place. This subsection does not relieve the owner of the responsibility of complying with the signage requirements of s. 502.6 of the standards.

History.—s. 66, ch. 2000-141; s. 24, ch. 2011-222; s. 12, ch. 2012-13.



553.505 - Exceptions to applicability of the Americans with Disabilities Act.

553.505 Exceptions to applicability of the Americans with Disabilities Act.—Notwithstanding the Americans with Disabilities Act of 1990, private clubs are governed by this part.

History.—s. 1, ch. 93-183; s. 14, ch. 96-200; s. 4, ch. 97-76; s. 23, ch. 2001-186; s. 25, ch. 2011-222.



553.506 - Powers of the commission.

553.506 Powers of the commission.—In addition to any other authority vested in the Florida Building Commission by law, the commission, in implementing this part, may, by rule, adopt revised and updated versions of the Americans with Disabilities Act Standards for Accessible Design in accordance with chapter 120.

History.—s. 1, ch. 93-183; s. 67, ch. 2000-141; s. 60, ch. 2000-154; s. 26, ch. 2011-222.



553.507 - Applicability.

553.507 Applicability.—This part applies to:

(1) All areas of newly designed and newly constructed buildings and facilities as determined by the federal standards established and adopted pursuant to s. 553.503.

(2) Portions of altered buildings and facilities as determined by the federal standards established and adopted pursuant to s. 553.503.

(3) A building or facility that is being converted from residential to nonresidential or mixed use as defined by the Florida Building Code. Such building or facility must, at a minimum, comply with s. 553.508 and the requirements for alterations as determined by the federal standards established and adopted pursuant to s. 553.503.

(4) Buildings and facilities where the original construction or any former alteration or renovation was carried out in violation of applicable permitting law.

History.—s. 1, ch. 93-183; s. 5, ch. 97-76; s. 31, ch. 2001-63; s. 24, ch. 2001-186; s. 27, ch. 2011-222.



553.508 - Architectural barrier removal.

553.508 Architectural barrier removal.—Removal of architectural barriers, pursuant to 28 C.F.R. s. 36.304, from buildings, structures, or facilities to which this act applies shall comply with ss. 553.501-553.513 unless compliance would render the removal not readily achievable. In no instance shall the removal of an architectural barrier create a significant risk to the health or safety of an individual with a disability or others.

History.—s. 1, ch. 93-183.



553.509 - Vertical accessibility.

553.509 Vertical accessibility.—

(1) This part and the Americans with Disabilities Act Standards for Accessible Design do not relieve the owner of any building, structure, or facility governed by this part from the duty to provide vertical accessibility to all levels above and below the occupiable grade level, regardless of whether the standards require an elevator to be installed in such building, structure, or facility, except for:

(a) Elevator pits, elevator penthouses, mechanical rooms, piping or equipment catwalks, and automobile lubrication and maintenance pits and platforms.

(b) Unoccupiable spaces, such as rooms, enclosed spaces, and storage spaces that are not designed for human occupancy, for public accommodations, or for work areas.

(c) Occupiable spaces and rooms that are not open to the public and that house no more than five persons, including, but not limited to, equipment control rooms and projection booths.

(d) Theaters, concert halls, and stadiums, or other large assembly areas that have stadium-style seating or tiered seating if ss. 221 and 802 of the standards are met.

(e) All play and recreation areas if the requirements of chapter 10 of the standards are met.

(f) All employee areas as exempted in s. 203.9 of the standards.

(g) Facilities, sites, and spaces exempted by s. 203 of the standards.

(2) However, buildings, structures, and facilities must, as a minimum, comply with the Americans with Disabilities Act Standards for Accessible Design.

History.—s. 1, ch. 93-183; s. 6, ch. 97-76; s. 12, ch. 2006-71; s. 28, ch. 2011-222.



553.511 - Parking facilities; minimum height clearance requirement.

553.511 Parking facilities; minimum height clearance requirement.—Every nonresidential structure built on or after January 1, 1991, which is designed to use covered or underground parking as the primary available parking space shall design the covered or underground parking facility to maintain a minimum height for the portion of the street-accessible level of the parking facility directly over van-accessible parking spaces and for providing ingress and egress to such parking spaces of at least 8 feet 2 inches. Signs shall be posted to warn operators of handicapped-equipped vans that they cannot pass beyond a certain point due to height limitations. If compliance with this minimum height clearance requirement will cause the structure to exceed local height limitations imposed by local zoning, planning, or fire ordinances, or will result in the imposition of any additional requirements of such ordinances, the structure may exceed the height limitation specified in those particular codes as necessary to comply with the requirements of this section and is exempt from such additional requirements. Structures for which the plans were sealed by an architect prior to January 1, 1991, are exempt from this section.

History.—s. 2, ch. 90-250; s. 2, ch. 93-183; s. 7, ch. 97-76.

Note.—Former s. 553.482.



553.512 - Modifications and waivers; advisory council.

553.512 Modifications and waivers; advisory council.—

(1) The Florida Building Commission shall provide by regulation criteria for granting individual modifications of, or exceptions from, the literal requirements of this part upon a determination of unnecessary, unreasonable, or extreme hardship, provided such waivers shall not violate federal accessibility laws and regulations and shall be reviewed by the Accessibility Advisory Council. The commission shall establish by rule a fee to be paid upon submitting a request for a waiver as provided in this section. Notwithstanding any other provision of this subsection, if an applicant for a waiver demonstrates economic hardship in accordance with 28 C.F.R. s. 36.403(f)(1), a waiver shall be granted. The commission may not consider waiving any of the requirements of s. 553.5041 unless the applicant first demonstrates that she or he has applied for and been denied waiver or variance from all local government zoning, subdivision regulations, or other ordinances that prevent compliance therewith. Further, the commission may not waive the requirement of s. 553.5041(5)(a) and (c)1. governing the minimum width of accessible routes and minimum width of accessible parking spaces.

(2) The Accessibility Advisory Council shall consist of the following seven members, who shall be knowledgeable in the area of accessibility for persons with disabilities. The Secretary of Business and Professional Regulation shall appoint the following: a representative from the Advocacy Center for Persons with Disabilities, Inc.; a representative from the Division of Blind Services; a representative from the Division of Vocational Rehabilitation; a representative from a statewide organization representing the physically handicapped; a representative from the hearing impaired; a representative from the Pensacola Pen Wheels Inc. Employ the Handicapped Council; and a representative of the Paralyzed Veterans of America. The terms for the first three council members appointed subsequent to October 1, 1991, shall be for 4 years, the terms for the next two council members appointed shall be for 3 years, and the terms for the next two members shall be for 2 years. Thereafter, all council member appointments shall be for terms of 4 years. No council member shall serve more than two 4-year terms subsequent to October 1, 1991. Any member of the council may be replaced by the secretary upon three unexcused absences. Upon application made in the form provided, an individual waiver or modification may be granted by the commission so long as such modification or waiver is not in conflict with more stringent standards provided in another chapter.

(3) Members of the council shall serve without compensation, but shall be entitled to reimbursement for per diem and travel expenses as provided by s. 112.061.

(4) Meetings of the advisory council shall be held in conjunction with the regular meetings of the commission.

History.—s. 3, ch. 78-333; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 25, ch. 86-220; s. 5, ch. 89-97; ss. 1, 5, 6, ch. 91-172; s. 5, ch. 91-429; s. 2, ch. 93-183; s. 10, ch. 97-76; s. 68, ch. 2000-141; s. 61, ch. 2000-154; s. 13, ch. 2002-293; s. 30, ch. 2010-176; s. 412, ch. 2011-142; s. 15, ch. 2016-129.

Note.—Former s. 553.49.



553.513 - Enforcement.

553.513 Enforcement.—It shall be the responsibility of each local government and each code enforcement agency established pursuant to s. 553.80 to enforce the provisions of this part. This act expressly preempts the establishment of handicapped accessibility standards to the state and supersedes any county or municipal ordinance on the subject. However, nothing in this section shall prohibit municipalities and counties from enforcing the provisions of this act.

History.—s. 6, ch. 89-97; s. 2, ch. 93-183.

Note.—Former s. 553.495.



553.514 - Americans with Disabilities Act Standards for Accessible Design.

553.514 Americans with Disabilities Act Standards for Accessible Design.—Consistent with the federal implementation of the 2010 Americans with Disabilities Act Standards for Accessible Design, buildings and facilities in this state may be designed in conformity with the 2010 standards if the design also complies with Florida-specific requirements provided in this part until the Florida Accessibility Code for Building Construction is updated to implement the changes to this part as provided by this act.

History.—s. 29, ch. 2011-222.






Part III - TRENCH SAFETY ACT (ss. 553.60-553.64)

553.60 - Short title.

553.60 Short title.—This act may be cited as the “Trench Safety Act.”

History.—s. 1, ch. 90-96.



553.61 - Intent.

553.61 Intent.—The purpose and intent of this act is to provide for increased worker safety by requiring compliance with sufficient standards for trench safety.

History.—s. 2, ch. 90-96.



553.62 - State standard.

553.62 State standard.—The Occupational Safety and Health Administration’s excavation safety standards, 29 C.F.R. s. 1926.650 Subpart P, are hereby incorporated as the state standard.

History.—s. 3, ch. 90-96; s. 31, ch. 2011-213.



553.63 - Trench excavations in excess of 5 feet deep; required information.

553.63 Trench excavations in excess of 5 feet deep; required information.—On all specific contracts for trench excavation in which such excavation will exceed a depth of 5 feet:

(1) The contract bid submitted by the contractor who will perform such excavation shall include:

(a) A reference to the trench safety standards that will be in effect during the period of construction of the project.

(b) Written assurance by the contractor performing the trench excavation that such contractor will comply with the applicable trench safety standards.

(c) A separate item identifying the cost of compliance with the applicable trench safety standards.

(2) A contractor performing trench excavation shall:

(a) As a minimum, comply with the excavation safety standards which are applicable to a project.

(b) Adhere to any special shoring requirements, if any, of the state or other political subdivisions which may be applicable to such a project.

(c) If any geotechnical information is available from the owner, the contractor, or otherwise, the contractor performing trench excavation shall consider this information in the contractor’s design of the trench safety system which it will employ on the project. This paragraph shall not require the owner to obtain geotechnical information.

History.—s. 4, ch. 90-96.



553.64 - Certain requirements for contract bids.

553.64 Certain requirements for contract bids.—The separate item identifying the cost of compliance with trench safety standards shall be based on the linear feet of trench to be excavated. The separate item for special shoring requirements, if any, shall be based on the square feet of shoring used. Every separate item shall indicate the specific method of compliance as well as the cost of that method.

History.—s. 5, ch. 90-96.






Part IV - FLORIDA BUILDING CODE (ss. 553.70-553.898)

553.70 - Short title.

553.70 Short title.—This part shall be known and may be cited as the “Florida Building Codes Act.”

History.—s. 1, ch. 74-167; s. 1, ch. 77-365.



553.71 - Definitions.

553.71 Definitions.—As used in this part, the term:

(1) “Commission” means the Florida Building Commission created by this part.

(2) “Department” means the Department of Business and Professional Regulation.

(3) “Housing code” means any code or rule intending postconstruction regulation of structures which would include, but not be limited to: standards of maintenance, condition of facilities, condition of systems and components, living conditions, occupancy, use, and room sizes.

(4) “Load management control device” means any device installed by any electric utility or its contractors which temporarily interrupts electric service to major appliances, motors, or other electrical systems contained within the buildings or on the premises of consumers for the purpose of reducing the utility’s system demand as needed in order to prevent curtailment of electric service in whole or in part to consumers and thereby maintain the quality of service to consumers, provided the device is in compliance with a program approved by the Florida Public Service Commission.

(5) “Local enforcement agency” means an agency of local government, a local school board, a community college board of trustees, or a university board of trustees in the State University System with jurisdiction to make inspections of buildings and to enforce the codes which establish standards for design, construction, erection, alteration, repair, modification, or demolition of public or private buildings, structures, or facilities.

(6) “Local technical amendment” means an action by a local governing authority that results in a technical change to the Florida Building Code and its local enforcement.

(7) “Prototype building” means a building constructed in accordance with architectural or engineering plans intended for replication on various sites and which will be updated to comply with the Florida Building Code and applicable laws relating to firesafety, health and sanitation, casualty safety, and requirements for persons with disabilities which are in effect at the time a construction contract is to be awarded.

(8) “Secretary” means the Secretary of Business and Professional Regulation.

(9) “Special inspector” means a licensed architect or registered engineer who is certified under chapter 471 or chapter 481 to conduct inspections of threshold buildings.

(10) “State enforcement agency” means the agency of state government with authority to make inspections of buildings and to enforce the codes, as required by this part, which establish standards for design, construction, erection, alteration, repair, modification, or demolition of public or private buildings, structures, or facilities.

(11) “Temporary” includes, but is not limited to, buildings identified by, but not designated as permanent structures on, an approved development order.

(12) “Threshold building” means any building which is greater than three stories or 50 feet in height, or which has an assembly occupancy classification as defined in the Florida Building Code which exceeds 5,000 square feet in area and an occupant content of greater than 500 persons.

History.—s. 2, ch. 74-167; s. 1, ch. 75-111; s. 1, ch. 77-365; s. 4, ch. 78-323; ss. 3, 4, ch. 81-7; s. 77, ch. 81-167; ss. 1, 4, ch. 82-46; s. 80, ch. 83-55; s. 8, ch. 83-160; s. 2, ch. 83-265; s. 1, ch. 84-24; s. 1, ch. 84-365; ss. 5, 6, ch. 91-172; s. 5, ch. 91-429; s. 3, ch. 93-249; s. 37, ch. 98-287; ss. 69, 70, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 3, ch. 2006-65; s. 58, ch. 2007-217; s. 9, ch. 2008-191; s. 413, ch. 2011-142; s. 13, ch. 2013-193.



553.72 - Intent.

553.72 Intent.—

(1) The purpose and intent of this act is to provide a mechanism for the uniform adoption, updating, amendment, interpretation, and enforcement of a single, unified state building code, to be called the Florida Building Code, which consists of a single set of documents that apply to the design, construction, erection, alteration, modification, repair, or demolition of public or private buildings, structures, or facilities in this state and to the enforcement of such requirements and which will allow effective and reasonable protection for public safety, health, and general welfare for all the people of Florida at the most reasonable cost to the consumer. The Florida Building Code shall be organized to provide consistency and simplicity of use. The Florida Building Code shall be applied, administered, and enforced uniformly and consistently from jurisdiction to jurisdiction. The Florida Building Code shall provide for flexibility to be exercised in a manner that meets minimum requirements, is affordable, does not inhibit competition, and promotes innovation and new technology. The Florida Building Code shall establish minimum standards primarily for public health and lifesafety, and secondarily for protection of property as appropriate.

(2) It is the intent of the Legislature that local governments shall have the power to inspect all buildings, structures, and facilities within their jurisdictions in protection of the public health, safety, and welfare pursuant to chapters 125 and 166.

(3) It is the intent of the Legislature that the Florida Building Code be adopted, modified, updated, interpreted, and maintained by the Florida Building Commission in accordance with ss. 120.536(1) and 120.54 and enforced by authorized state and local government enforcement agencies.

(4) It is the intent of the Legislature that the Florida Fire Prevention Code and the Life Safety Code of this state be adopted, modified, updated, interpreted, and maintained by the Department of Financial Services in accordance with ss. 120.536(1) and 120.54 and included by reference as sections in the Florida Building Code.

(5) It is the intent of the Legislature that there be no conflicting requirements between the Florida Fire Prevention Code and the Life Safety Code of the state and other provisions of the Florida Building Code or conflicts in their enforcement and interpretation. Potential conflicts shall be resolved through coordination and cooperation of the State Fire Marshal and the Florida Building Commission as provided by this part and chapter 633.

(6) It is the intent of the Legislature that the nationally recognized private sector third-party testing and evaluation system shall provide product evaluation for the product-approval system and that effective government oversight be established to ensure accountability to the state.

History.—s. 3, ch. 74-167; s. 38, ch. 98-287; ss. 71, 72, ch. 2000-141; ss. 34, 35, ch. 2001-186; ss. 3, 4, ch. 2001-372; s. 662, ch. 2003-261.



553.721 - Surcharge.

553.721 Surcharge.—In order for the Department of Business and Professional Regulation to administer and carry out the purposes of this part and related activities, there is created a surcharge, to be assessed at the rate of 1.5 percent of the permit fees associated with enforcement of the Florida Building Code as defined by the uniform account criteria and specifically the uniform account code for building permits adopted for local government financial reporting pursuant to s. 218.32. The minimum amount collected on any permit issued shall be $2. The unit of government responsible for collecting a permit fee pursuant to s. 125.56(4) or s. 166.201 shall collect the surcharge and electronically remit the funds collected to the department on a quarterly calendar basis for the preceding quarter and continuing each third month thereafter. The unit of government shall retain 10 percent of the surcharge collected to fund the participation of building departments in the national and state building code adoption processes and to provide education related to enforcement of the Florida Building Code. All funds remitted to the department pursuant to this section shall be deposited in the Professional Regulation Trust Fund. Funds collected from the surcharge shall be allocated to fund the Florida Building Commission and the Florida Building Code Compliance and Mitigation Program under s. 553.841. Funds allocated to the Florida Building Code Compliance and Mitigation Program shall be $925,000 each fiscal year. The Florida Building Code Compliance and Mitigation Program shall fund the recommendations made by the Building Code System Uniform Implementation Evaluation Workgroup, dated April 8, 2013, from existing resources, not to exceed $30,000 in the 2016-2017 fiscal year. Funds collected from the surcharge shall also be used to fund Florida Fire Prevention Code informal interpretations managed by the State Fire Marshal and shall be limited to $15,000 each fiscal year. The State Fire Marshal shall adopt rules to address the implementation and expenditure of the funds allocated to fund the Florida Fire Prevention Code informal interpretations under this section. The funds collected from the surcharge may not be used to fund research on techniques for mitigation of radon in existing buildings. Funds used by the department as well as funds to be transferred to the Department of Health and the State Fire Marshal shall be as prescribed in the annual General Appropriations Act. The department shall adopt rules governing the collection and remittance of surcharges pursuant to chapter 120.

History.—s. 1, ch. 88-285; s. 4, ch. 91-429; s. 28, ch. 92-173; s. 19, ch. 93-120; s. 33, ch. 93-166; s. 2, ch. 94-284; s. 1, ch. 95-339; s. 2, ch. 98-145; s. 32, ch. 2008-153; s. 31, ch. 2010-176; s. 414, ch. 2011-142; s. 13, ch. 2012-13; s. 17, ch. 2014-154; s. 16, ch. 2016-129.

Note.—Former s. 404.056(3).



553.73 - Florida Building Code.

553.73 Florida Building Code.—

(1)(a) The commission shall adopt, by rule pursuant to ss. 120.536(1) and 120.54, the Florida Building Code which shall contain or incorporate by reference all laws and rules which pertain to and govern the design, construction, erection, alteration, modification, repair, and demolition of public and private buildings, structures, and facilities and enforcement of such laws and rules, except as otherwise provided in this section.

(b) The technical portions of the Florida Accessibility Code for Building Construction shall be contained in their entirety in the Florida Building Code. The civil rights portions and the technical portions of the accessibility laws of this state shall remain as currently provided by law. Any revision or amendments to the Florida Accessibility Code for Building Construction pursuant to part II shall be considered adopted by the commission as part of the Florida Building Code. Neither the commission nor any local government shall revise or amend any standard of the Florida Accessibility Code for Building Construction except as provided for in part II.

(c) The Florida Fire Prevention Code and the Life Safety Code shall be referenced in the Florida Building Code, but shall be adopted, modified, revised, or amended, interpreted, and maintained by the Department of Financial Services by rule adopted pursuant to ss. 120.536(1) and 120.54. The Florida Building Commission may not adopt a fire prevention or lifesafety code, and nothing in the Florida Building Code shall affect the statutory powers, duties, and responsibilities of any fire official or the Department of Financial Services.

(d) Conflicting requirements between the Florida Building Code and the Florida Fire Prevention Code and Life Safety Code of the state established pursuant to ss. 633.206 and 633.208 shall be resolved by agreement between the commission and the State Fire Marshal in favor of the requirement that offers the greatest degree of lifesafety or alternatives that would provide an equivalent degree of lifesafety and an equivalent method of construction. If the commission and State Fire Marshal are unable to agree on a resolution, the question shall be referred to a mediator, mutually agreeable to both parties, to resolve the conflict in favor of the provision that offers the greatest lifesafety, or alternatives that would provide an equivalent degree of lifesafety and an equivalent method of construction.

(e) Subject to the provisions of this act, responsibility for enforcement, interpretation, and regulation of the Florida Building Code shall be vested in a specified local board or agency, and the words “local government” and “local governing body” as used in this part shall be construed to refer exclusively to such local board or agency.

(2) The Florida Building Code shall contain provisions or requirements for public and private buildings, structures, and facilities relative to structural, mechanical, electrical, plumbing, energy, and gas systems, existing buildings, historical buildings, manufactured buildings, elevators, coastal construction, lodging facilities, food sales and food service facilities, health care facilities, including assisted living facilities, adult day care facilities, hospice residential and inpatient facilities and units, and facilities for the control of radiation hazards, public or private educational facilities, swimming pools, and correctional facilities and enforcement of and compliance with such provisions or requirements. Further, the Florida Building Code must provide for uniform implementation of ss. 515.25, 515.27, and 515.29 by including standards and criteria for residential swimming pool barriers, pool covers, latching devices, door and window exit alarms, and other equipment required therein, which are consistent with the intent of s. 515.23. Technical provisions to be contained within the Florida Building Code are restricted to requirements related to the types of materials used and construction methods and standards employed in order to meet criteria specified in the Florida Building Code. Provisions relating to the personnel, supervision or training of personnel, or any other professional qualification requirements relating to contractors or their workforce may not be included within the Florida Building Code, and subsections (4), (6), (7), (8), and (9) are not to be construed to allow the inclusion of such provisions within the Florida Building Code by amendment. This restriction applies to both initial development and amendment of the Florida Building Code.

(3) The commission shall use the International Codes published by the International Code Council, the National Electric Code (NFPA 70), or other nationally adopted model codes and standards needed to develop the base code in Florida to form the foundation for the Florida Building Code. The Florida Building Commission may approve technical amendments to the code, subject to subsections (8) and (9), after the amendments have been subject to the following conditions:

(a) The proposed amendment has been published on the commission’s website for a minimum of 45 days and all the associated documentation has been made available to any interested party before any consideration by a Technical Advisory Committee;

(b) In order for a Technical Advisory Committee to make a favorable recommendation to the commission, the proposal must receive a three-fourths vote of the members present at the Technical Advisory Committee meeting and at least half of the regular members must be present in order to conduct a meeting;

(c) After Technical Advisory Committee consideration and a recommendation for approval of any proposed amendment, the proposal must be published on the commission’s website for at least 45 days before any consideration by the commission; and

(d) A proposal may be modified by the commission based on public testimony and evidence from a public hearing held in accordance with chapter 120.

The commission shall incorporate within sections of the Florida Building Code provisions which address regional and local concerns and variations. The commission shall make every effort to minimize conflicts between the Florida Building Code, the Florida Fire Prevention Code, and the Life Safety Code.

(4)(a) All entities authorized to enforce the Florida Building Code pursuant to s. 553.80 shall comply with applicable standards for issuance of mandatory certificates of occupancy, minimum types of inspections, and procedures for plans review and inspections as established by the commission by rule. Local governments may adopt amendments to the administrative provisions of the Florida Building Code, subject to the limitations of this paragraph. Local amendments shall be more stringent than the minimum standards described herein and shall be transmitted to the commission within 30 days after enactment. The local government shall make such amendments available to the general public in a usable format. The State Fire Marshal is responsible for establishing the standards and procedures required in this paragraph for governmental entities with respect to applying the Florida Fire Prevention Code and the Life Safety Code.

(b) Local governments may, subject to the limitations of this section, adopt amendments to the technical provisions of the Florida Building Code which apply solely within the jurisdiction of such government and which provide for more stringent requirements than those specified in the Florida Building Code, not more than once every 6 months. A local government may adopt technical amendments that address local needs if:

1. The local governing body determines, following a public hearing which has been advertised in a newspaper of general circulation at least 10 days before the hearing, that there is a need to strengthen the requirements of the Florida Building Code. The determination must be based upon a review of local conditions by the local governing body, which review demonstrates by evidence or data that the geographical jurisdiction governed by the local governing body exhibits a local need to strengthen the Florida Building Code beyond the needs or regional variation addressed by the Florida Building Code, that the local need is addressed by the proposed local amendment, and that the amendment is no more stringent than necessary to address the local need.

2. Such additional requirements are not discriminatory against materials, products, or construction techniques of demonstrated capabilities.

3. Such additional requirements may not introduce a new subject not addressed in the Florida Building Code.

4. The enforcing agency shall make readily available, in a usable format, all amendments adopted pursuant to this section.

5. Any amendment to the Florida Building Code shall be transmitted within 30 days by the adopting local government to the commission. The commission shall maintain copies of all such amendments in a format that is usable and obtainable by the public. Local technical amendments shall not become effective until 30 days after the amendment has been received and published by the commission.

6. Any amendment to the Florida Building Code adopted by a local government pursuant to this paragraph shall be effective only until the adoption by the commission of the new edition of the Florida Building Code every third year. At such time, the commission shall review such amendment for consistency with the criteria in paragraph (9)(a) and adopt such amendment as part of the Florida Building Code or rescind the amendment. The commission shall immediately notify the respective local government of the rescission of any amendment. After receiving such notice, the respective local government may readopt the rescinded amendment pursuant to the provisions of this paragraph.

7. Each county and municipality desiring to make local technical amendments to the Florida Building Code shall by interlocal agreement establish a countywide compliance review board to review any amendment to the Florida Building Code, adopted by a local government within the county pursuant to this paragraph, that is challenged by any substantially affected party for purposes of determining the amendment’s compliance with this paragraph. If challenged, the local technical amendments shall not become effective until time for filing an appeal pursuant to subparagraph 8. has expired or, if there is an appeal, until the commission issues its final order determining the adopted amendment is in compliance with this subsection.

8. If the compliance review board determines such amendment is not in compliance with this paragraph, the compliance review board shall notify such local government of the noncompliance and that the amendment is invalid and unenforceable until the local government corrects the amendment to bring it into compliance. The local government may appeal the decision of the compliance review board to the commission. If the compliance review board determines such amendment to be in compliance with this paragraph, any substantially affected party may appeal such determination to the commission. Any such appeal shall be filed with the commission within 14 days of the board’s written determination. The commission shall promptly refer the appeal to the Division of Administrative Hearings by electronic means through the division’s website for the assignment of an administrative law judge. The administrative law judge shall conduct the required hearing within 30 days, and shall enter a recommended order within 30 days of the conclusion of such hearing. The commission shall enter a final order within 30 days thereafter. The provisions of chapter 120 and the uniform rules of procedure shall apply to such proceedings. The local government adopting the amendment that is subject to challenge has the burden of proving that the amendment complies with this paragraph in proceedings before the compliance review board and the commission, as applicable. Actions of the commission are subject to judicial review pursuant to s. 120.68. The compliance review board shall determine whether its decisions apply to a respective local jurisdiction or apply countywide.

9. An amendment adopted under this paragraph shall include a fiscal impact statement which documents the costs and benefits of the proposed amendment. Criteria for the fiscal impact statement shall include the impact to local government relative to enforcement, the impact to property and building owners, as well as to industry, relative to the cost of compliance. The fiscal impact statement may not be used as a basis for challenging the amendment for compliance.

10. In addition to subparagraphs 7. and 9., the commission may review any amendments adopted pursuant to this subsection and make nonbinding recommendations related to compliance of such amendments with this subsection.

(c) Any amendment adopted by a local enforcing agency pursuant to this subsection shall not apply to state or school district owned buildings, manufactured buildings or factory-built school buildings approved by the commission, or prototype buildings approved pursuant to s. 553.77(3). The respective responsible entities shall consider the physical performance parameters substantiating such amendments when designing, specifying, and constructing such exempt buildings.

(5) Notwithstanding subsection (4), counties and municipalities may adopt by ordinance an administrative or technical amendment to the Florida Building Code relating to flood resistance in order to implement the National Flood Insurance Program or incentives. Specifically, an administrative amendment may assign the duty to enforce all or portions of flood-related code provisions to the appropriate agencies of the local government and adopt procedures for variances and exceptions from flood-related code provisions other than provisions for structures seaward of the coastal construction control line consistent with the requirements in 44 C.F.R. s. 60.6. A technical amendment is authorized to the extent it is more stringent than the code. A technical amendment is not subject to the requirements of subsection (4) and may not be rendered void when the code is updated if the amendment is adopted for the purpose of participating in the Community Rating System promulgated pursuant to 42 U.S.C. s. 4022, the amendment had already been adopted by local ordinance prior to July 1, 2010, or the amendment requires a design flood elevation above the base flood elevation. Any amendment adopted pursuant to this subsection shall be transmitted to the commission within 30 days after being adopted.

(6) The initial adoption of, and any subsequent update or amendment to, the Florida Building Code by the commission is deemed adopted for use statewide without adoptions by local government. For a building permit for which an application is submitted prior to the effective date of the Florida Building Code, the state minimum building code in effect in the permitting jurisdiction on the date of the application governs the permitted work for the life of the permit and any extension granted to the permit.

(7)(a) The commission, by rule adopted pursuant to ss. 120.536(1) and 120.54, shall update the Florida Building Code every 3 years. When updating the Florida Building Code, the commission shall select the most current version of the International Building Code, the International Fuel Gas Code, the International Mechanical Code, the International Plumbing Code, and the International Residential Code, all of which are adopted by the International Code Council, and the National Electrical Code, which is adopted by the National Fire Protection Association, to form the foundation codes of the updated Florida Building Code, if the version has been adopted by the applicable model code entity. The commission shall select the most current version of the International Energy Conservation Code (IECC) as a foundation code; however, the IECC shall be modified by the commission to maintain the efficiencies of the Florida Energy Efficiency Code for Building Construction adopted and amended pursuant to s. 553.901.

(b) Codes regarding noise contour lines shall be reviewed annually, and the most current federal guidelines shall be adopted.

(c) The commission may modify any portion of the foundation codes only as needed to accommodate the specific needs of this state. Standards or criteria referenced by the codes shall be incorporated by reference. If a referenced standard or criterion requires amplification or modification to be appropriate for use in this state, only the amplification or modification shall be set forth in the Florida Building Code. The commission may approve technical amendments to the updated Florida Building Code after the amendments have been subject to the conditions set forth in paragraphs (3)(a)-(d). Amendments to the foundation codes which are adopted in accordance with this subsection shall be clearly marked in printed versions of the Florida Building Code so that the fact that the provisions are Florida-specific amendments to the foundation codes is readily apparent.

(d) The commission shall further consider the commission’s own interpretations, declaratory statements, appellate decisions, and approved statewide and local technical amendments and shall incorporate such interpretations, statements, decisions, and amendments into the updated Florida Building Code only to the extent that they are needed to modify the foundation codes to accommodate the specific needs of the state. A change made by an institute or standards organization to any standard or criterion that is adopted by reference in the Florida Building Code does not become effective statewide until it has been adopted by the commission. Furthermore, the edition of the Florida Building Code which is in effect on the date of application for any permit authorized by the code governs the permitted work for the life of the permit and any extension granted to the permit.

(e) A rule updating the Florida Building Code in accordance with this subsection shall take effect no sooner than 6 months after publication of the updated code. Any amendment to the Florida Building Code which is adopted upon a finding by the commission that the amendment is necessary to protect the public from immediate threat of harm takes effect immediately.

(f) Provisions of the foundation codes, including those contained in referenced standards and criteria, relating to wind resistance or the prevention of water intrusion may not be modified to diminish those construction requirements; however, the commission may, subject to conditions in this subsection, modify the provisions to enhance those construction requirements.

(g) Amendments or modifications to the foundation code pursuant to this subsection shall remain effective only until the effective date of a new edition of the Florida Building Code every third year. Amendments or modifications related to state agency regulations which are adopted and integrated into an edition of the Florida Building Code shall be carried forward into the next edition of the code, subject to modification as provided in this part. Amendments or modifications related to the wind-resistance design of buildings and structures within the high-velocity hurricane zone of Miami-Dade and Broward Counties which are adopted to an edition of the Florida Building Code do not expire and shall be carried forward into the next edition of the code, subject to review or modification as provided in this part. If amendments that expire pursuant to this paragraph are resubmitted through the Florida Building Commission code adoption process, the amendments must specifically address whether:

1. The provisions contained in the proposed amendment are addressed in the applicable international code.

2. The amendment demonstrates by evidence or data that the geographical jurisdiction of Florida exhibits a need to strengthen the foundation code beyond the needs or regional variations addressed by the foundation code, and why the proposed amendment applies to this state.

3. The proposed amendment was submitted or attempted to be included in the foundation codes to avoid resubmission to the Florida Building Code amendment process.

If the proposed amendment has been addressed in the international code in a substantially equivalent manner, the Florida Building Commission may not include the proposed amendment in the foundation code.

(8) Notwithstanding the provisions of subsection (3) or subsection (7), the commission may address issues identified in this subsection by amending the code pursuant only to the rule adoption procedures contained in chapter 120. Provisions of the Florida Building Code, including those contained in referenced standards and criteria, relating to wind resistance or the prevention of water intrusion may not be amended pursuant to this subsection to diminish those construction requirements; however, the commission may, subject to conditions in this subsection, amend the provisions to enhance those construction requirements. Following the approval of any amendments to the Florida Building Code by the commission and publication of the amendments on the commission’s website, authorities having jurisdiction to enforce the Florida Building Code may enforce the amendments. The commission may approve amendments that are needed to address:

(a) Conflicts within the updated code;

(b) Conflicts between the updated code and the Florida Fire Prevention Code adopted pursuant to chapter 633;

(c) Unintended results from the integration of previously adopted Florida-specific amendments with the model code;

(d) Equivalency of standards;

(e) Changes to or inconsistencies with federal or state law; or

(f) Adoption of an updated edition of the National Electrical Code if the commission finds that delay of implementing the updated edition causes undue hardship to stakeholders or otherwise threatens the public health, safety, and welfare.

(9)(a) The commission may approve technical amendments to the Florida Building Code once each year for statewide or regional application upon a finding that the amendment:

1. Is needed in order to accommodate the specific needs of this state.

2. Has a reasonable and substantial connection with the health, safety, and welfare of the general public.

3. Strengthens or improves the Florida Building Code, or in the case of innovation or new technology, will provide equivalent or better products or methods or systems of construction.

4. Does not discriminate against materials, products, methods, or systems of construction of demonstrated capabilities.

5. Does not degrade the effectiveness of the Florida Building Code.

The Florida Building Commission may approve technical amendments to the code once each year to incorporate into the Florida Building Code its own interpretations of the code which are embodied in its opinions, final orders, declaratory statements, and interpretations of hearing officer panels under s. 553.775(3)(c), but only to the extent that the incorporation of interpretations is needed to modify the foundation codes to accommodate the specific needs of this state. Amendments approved under this paragraph shall be adopted by rule after the amendments have been subjected to subsection (3).

(b) A proposed amendment must include a fiscal impact statement that documents the costs and benefits of the proposed amendment. Criteria for the fiscal impact statement shall be established by rule by the commission and shall include the impact to local government relative to enforcement, the impact to property and building owners, and the impact to industry, relative to the cost of compliance. The amendment must demonstrate by evidence or data that the state’s geographical jurisdiction exhibits a need to strengthen the foundation code beyond the needs or regional variations addressed by the foundation code and why the proposed amendment applies to this state.

(c) The commission may not approve any proposed amendment that does not accurately and completely address all requirements for amendment which are set forth in this section. The commission shall require all proposed amendments and information submitted with proposed amendments to be reviewed by commission staff prior to consideration by any technical advisory committee. These reviews shall be for sufficiency only and are not intended to be qualitative in nature. Staff members shall reject any proposed amendment that fails to include a fiscal impact statement. Proposed amendments rejected by members of the staff may not be considered by the commission or any technical advisory committee.

(d) Provisions of the Florida Building Code, including those contained in referenced standards and criteria, relating to wind resistance or the prevention of water intrusion may not be amended pursuant to this subsection to diminish those construction requirements; however, the commission may, subject to conditions in this subsection, amend the provisions to enhance those construction requirements.

(10) The following buildings, structures, and facilities are exempt from the Florida Building Code as provided by law, and any further exemptions shall be as determined by the Legislature and provided by law:

(a) Buildings and structures specifically regulated and preempted by the Federal Government.

(b) Railroads and ancillary facilities associated with the railroad.

(c) Nonresidential farm buildings on farms.

(d) Temporary buildings or sheds used exclusively for construction purposes.

(e) Mobile or modular structures used as temporary offices, except that the provisions of part II relating to accessibility by persons with disabilities apply to such mobile or modular structures.

(f) Those structures or facilities of electric utilities, as defined in s. 366.02, which are directly involved in the generation, transmission, or distribution of electricity.

(g) Temporary sets, assemblies, or structures used in commercial motion picture or television production, or any sound-recording equipment used in such production, on or off the premises.

(h) Storage sheds that are not designed for human habitation and that have a floor area of 720 square feet or less are not required to comply with the mandatory wind-borne-debris-impact standards of the Florida Building Code. In addition, such buildings that are 400 square feet or less and that are intended for use in conjunction with one- and two-family residences are not subject to the door height and width requirements of the Florida Building Code.

(i) Chickees constructed by the Miccosukee Tribe of Indians of Florida or the Seminole Tribe of Florida. As used in this paragraph, the term “chickee” means an open-sided wooden hut that has a thatched roof of palm or palmetto or other traditional materials, and that does not incorporate any electrical, plumbing, or other nonwood features.

(j) Family mausoleums not exceeding 250 square feet in area which are prefabricated and assembled on site or preassembled and delivered on site and have walls, roofs, and a floor constructed of granite, marble, or reinforced concrete.

(k) A building or structure having less than 1,000 square feet which is constructed and owned by a natural person for hunting and which is repaired or reconstructed to the same dimension and condition as existed on January 1, 2011, if the building or structure:

1. Is not rented or leased or used as a principal residence;

2. Is not located within the 100-year floodplain according to the Federal Emergency Management Agency’s current Flood Insurance Rate Map; and

3. Is not connected to an offsite electric power or water supply.

With the exception of paragraphs (a), (b), (c), and (f), in order to preserve the health, safety, and welfare of the public, the Florida Building Commission may, by rule adopted pursuant to chapter 120, provide for exceptions to the broad categories of buildings exempted in this section, including exceptions for application of specific sections of the code or standards adopted therein. The Department of Agriculture and Consumer Services shall have exclusive authority to adopt by rule, pursuant to chapter 120, exceptions to nonresidential farm buildings exempted in paragraph (c) when reasonably necessary to preserve public health, safety, and welfare. The exceptions must be based upon specific criteria, such as under-roof floor area, aggregate electrical service capacity, HVAC system capacity, or other building requirements. Further, the commission may recommend to the Legislature additional categories of buildings, structures, or facilities which should be exempted from the Florida Building Code, to be provided by law. The Florida Building Code does not apply to temporary housing provided by the Department of Corrections to any prisoner in the state correctional system.

(11)(a) In the event of a conflict between the Florida Building Code and the Florida Fire Prevention Code and the Life Safety Code as applied to a specific project, the conflict shall be resolved by agreement between the local building code enforcement official and the local fire code enforcement official in favor of the requirement of the code which offers the greatest degree of lifesafety or alternatives which would provide an equivalent degree of lifesafety and an equivalent method of construction. Local boards created to address issues arising under the Florida Building Code or the Florida Fire Prevention Code may combine the appeals boards to create a single, local board having jurisdiction over matters arising under either code or both codes. The combined local appeals board may grant alternatives or modifications through procedures outlined in NFPA 1, Section 1.4, but may not waive the requirements of the Florida Fire Prevention Code. To meet the quorum requirement for convening the combined local appeals board, at least one member of the board who is a fire protection contractor, a fire protection design professional, a fire department operations professional, or a fire code enforcement professional must be present.

(b) Any decision made by the local fire official regarding application, interpretation, or enforcement of the Florida Fire Prevention Code or by the local building official regarding application, interpretation, or enforcement of the Florida Building Code, or the appropriate application of either code or both codes in the case of a conflict between the codes, may be appealed to a local administrative board designated by the municipality, county, or special district having firesafety responsibilities. If the decision of the local fire official and the local building official is to apply the provisions of either the Florida Building Code or the Florida Fire Prevention Code and the Life Safety Code, the board may not alter the decision unless the board determines that the application of such code is not reasonable. If the decision of the local fire official and the local building official is to adopt an alternative to the codes, the local administrative board shall give due regard to the decision rendered by the local officials and may modify that decision if the administrative board adopts a better alternative, taking into consideration all relevant circumstances. In any case in which the local administrative board adopts alternatives to the decision rendered by the local fire official and the local building official, such alternatives shall provide an equivalent degree of lifesafety and an equivalent method of construction as the decision rendered by the local officials.

(c) If the local building official and the local fire official are unable to agree on a resolution of the conflict between the Florida Building Code and the Florida Fire Prevention Code and the Life Safety Code, the local administrative board shall resolve the conflict in favor of the code which offers the greatest degree of lifesafety or alternatives which would provide an equivalent degree of lifesafety and an equivalent method of construction.

(d) All decisions of the local administrative board or, if none exists, the local building official and the local fire official in regard to the application, enforcement, or interpretation of the Florida Fire Prevention Code, or conflicts between the Florida Fire Prevention Code and the Florida Building Code, are subject to review by a joint committee composed of members of the Florida Building Commission and the Fire Code Advisory Council. If the joint committee is unable to resolve conflicts between the codes as applied to a specific project, the matter shall be resolved pursuant to paragraph (1)(d). Decisions of the local administrative board related solely to the Florida Building Code are subject to review as set forth in s. 553.775.

(e) The local administrative board shall, to the greatest extent possible, be composed of members with expertise in building construction and firesafety standards.

(f) All decisions of the local building official and local fire official and all decisions of the administrative board shall be in writing and shall be binding upon a person but do not limit the authority of the State Fire Marshal or the Florida Building Commission pursuant to paragraph (1)(d) and ss. 633.104 and 633.228. Decisions of general application shall be indexed by building and fire code sections and shall be available for inspection during normal business hours.

(12) Except within coastal building zones as defined in s. 161.54, specification standards developed by nationally recognized code promulgation organizations to determine compliance with engineering criteria of the Florida Building Code for wind load design shall not apply to one or two family dwellings which are two stories or less in height unless approved by the commission for use or unless expressly made subject to said standards and criteria by local ordinance adopted in accordance with the provisions of subsection (4).

(13) The Florida Building Code does not apply to, and no code enforcement action shall be brought with respect to, zoning requirements, land use requirements, and owner specifications or programmatic requirements which do not pertain to and govern the design, construction, erection, alteration, modification, repair, or demolition of public or private buildings, structures, or facilities or to programmatic requirements that do not pertain to enforcement of the Florida Building Code. Additionally, a local code enforcement agency may not administer or enforce the Florida Building Code to prevent the siting of any publicly owned facility, including, but not limited to, correctional facilities, juvenile justice facilities, or state universities, community colleges, or public education facilities, as provided by law.

(14) The general provisions of the Florida Building Code for buildings and other structures shall not apply to commercial wireless communication towers when such general provisions are inconsistent with the provisions of the code controlling radio and television towers. This subsection is intended to be remedial in nature and to clarify existing law.

(15) An agency or local government may not require that existing mechanical equipment located on or above the surface of a roof be installed in compliance with the requirements of the Florida Building Code except during reroofing when the equipment is being replaced or moved and is not in compliance with the provisions of the Florida Building Code relating to roof-mounted mechanical units.

(16) The Florida Building Code must require that the illumination in classroom units be designed to provide and maintain an average of 40 foot-candles of light at each desktop. Public educational facilities must consider using light-emitting diode lighting before considering other lighting sources.

(17) A provision of the International Residential Code relating to mandated fire sprinklers may not be incorporated into the Florida Building Code as adopted by the Florida Building Commission and may not be adopted as a local amendment to the Florida Building Code. This subsection does not prohibit the application of cost-saving incentives for residential fire sprinklers that are authorized in the International Residential Code upon a mutual agreement between the builder and the code official. This subsection does not apply to a local government that has a lawfully adopted ordinance relating to fire sprinklers which has been in effect since January 1, 2010.

(18) In a single-family dwelling, makeup air is not required for range hood exhaust systems capable of exhausting:

(a) Four hundred cubic feet per minute or less; or

(b) More than 400 cubic feet per minute but no more than 800 cubic feet per minute if there are no gravity vent appliances within the conditioned living space of the structure.

(19) The Florida Building Code shall require two fire service access elevators in all buildings with a height greater than 120 feet measured from the elevation of street-level access to the level of the highest occupiable floor. All remaining elevators, if any, shall be provided with Phase I and II emergency operations. Where a fire service access elevator is required, a 1-hour fire-rated fire service access elevator lobby with direct access from the fire service access elevator is not required if the fire service access elevator opens into an exit access corridor that is no less than 6 feet wide for its entire length and is at least 150 square feet with the exception of door openings, and has a minimum 1-hour fire rating with three-quarter hour fire and smoke rated openings; and during a fire event the fire service access elevator is pressurized and floor-to-floor smoke control is provided. However, where transient residential occupancies occur at floor levels more than 420 feet above the level of fire service access, a 1-hour fire-rated service access elevator lobby with direct access from the fire service access elevator is required. Standpipes in high-rise buildings of Florida Building Code—Building Occupancy Group R1 or R2 must be located in stairwells and are subject only to the requirements of the Florida Fire Prevention Code and NFPA 14, Standard for the Installation of Standpipes and Hose Systems, adopted by the State Fire Marshal.

History.—s. 4, ch. 74-167; s. 3, ch. 75-85; s. 1, ch. 77-365; s. 225, ch. 79-400; s. 1, ch. 80-106; s. 6, ch. 82-197; s. 2, ch. 84-273; s. 1, ch. 85-97; s. 33, ch. 86-191; s. 1, ch. 87-287; s. 1, ch. 88-142; s. 1, ch. 89-369; s. 2, ch. 91-172; s. 41, ch. 91-220; s. 49, ch. 95-144; s. 1, ch. 97-177; ss. 39, 40, 65, ch. 98-287; s. 61, ch. 98-419; ss. 73, 74, 75, ch. 2000-141; s. 62, ch. 2000-154; ss. 25, 34, 35, 36, ch. 2001-186; ss. 2, 3, 4, 5, ch. 2001-372; s. 86, ch. 2002-1; ss. 1, 14, ch. 2002-293; s. 66, ch. 2003-1; s. 663, ch. 2003-261; s. 7, ch. 2005-147; s. 1, ch. 2005-191; s. 4, ch. 2006-65; s. 7, ch. 2007-1; s. 4, ch. 2007-187; s. 140, ch. 2008-4; s. 10, ch. 2008-191; s. 108, ch. 2008-227; s. 1, ch. 2010-99; s. 32, ch. 2010-176; s. 14, ch. 2011-208; s. 30, ch. 2011-222; s. 14, ch. 2012-13; s. 148, ch. 2013-183; s. 14, ch. 2013-193; s. 18, ch. 2014-154; s. 17, ch. 2016-129.



553.74 - Florida Building Commission.

553.74 Florida Building Commission.—

(1) The Florida Building Commission is created and located within the Department of Business and Professional Regulation for administrative purposes. Members are appointed by the Governor subject to confirmation by the Senate. The commission is composed of 27 members, consisting of the following:

(a) One architect registered to practice in this state and actively engaged in the profession. The American Institute of Architects, Florida Section, is encouraged to recommend a list of candidates for consideration.

(b) One structural engineer registered to practice in this state and actively engaged in the profession. The Florida Engineering Society is encouraged to recommend a list of candidates for consideration.

(c) One air-conditioning or mechanical contractor certified to do business in this state and actively engaged in the profession. The Florida Air Conditioning Contractors Association, the Florida Refrigeration and Air Conditioning Contractors Association, and the Mechanical Contractors Association of Florida are encouraged to recommend a list of candidates for consideration.

(d) One electrical contractor certified to do business in this state and actively engaged in the profession. The Florida Association of Electrical Contractors and the National Electrical Contractors Association, Florida Chapter, are encouraged to recommend a list of candidates for consideration.

(e) One member from fire protection engineering or technology who is actively engaged in the profession. The Florida Chapter of the Society of Fire Protection Engineers and the Florida Fire Marshals and Inspectors Association are encouraged to recommend a list of candidates for consideration.

(f) One general contractor certified to do business in this state and actively engaged in the profession. The Associated Builders and Contractors of Florida, the Florida Associated General Contractors Council, and the Union Contractors Association are encouraged to recommend a list of candidates for consideration.

(g) One plumbing contractor licensed to do business in this state and actively engaged in the profession. The Florida Association of Plumbing, Heating, and Cooling Contractors is encouraged to recommend a list of candidates for consideration.

(h) One roofing or sheet metal contractor certified to do business in this state and actively engaged in the profession. The Florida Roofing, Sheet Metal, and Air Conditioning Contractors Association and the Sheet Metal and Air Conditioning Contractors’ National Association are encouraged to recommend a list of candidates for consideration.

(i) One residential contractor licensed to do business in this state and actively engaged in the profession. The Florida Home Builders Association is encouraged to recommend a list of candidates for consideration.

(j) Three members who are municipal or district codes enforcement officials, one of whom is also a fire official. The Building Officials Association of Florida and the Florida Fire Marshals and Inspectors Association are encouraged to recommend a list of candidates for consideration.

(k) One member who represents the Department of Financial Services.

(l) One member who is a county codes enforcement official. The Building Officials Association of Florida is encouraged to recommend a list of candidates for consideration.

(m) One member of a Florida-based organization of persons with disabilities or a nationally chartered organization of persons with disabilities with chapters in this state.

(n) One member of the manufactured buildings industry who is licensed to do business in this state and is actively engaged in the industry. The Florida Manufactured Housing Association is encouraged to recommend a list of candidates for consideration.

(o) One mechanical or electrical engineer registered to practice in this state and actively engaged in the profession. The Florida Engineering Society is encouraged to recommend a list of candidates for consideration.

(p) One member who is a representative of a municipality or a charter county. The Florida League of Cities and the Florida Association of Counties are encouraged to recommend a list of candidates for consideration.

(q) One member of the building products manufacturing industry who is authorized to do business in this state and is actively engaged in the industry. The Florida Building Material Association, the Florida Concrete and Products Association, and the Fenestration Manufacturers Association are encouraged to recommend a list of candidates for consideration.

(r) One member who is a representative of the building owners and managers industry who is actively engaged in commercial building ownership or management. The Building Owners and Managers Association is encouraged to recommend a list of candidates for consideration.

(s) One member who is a representative of the insurance industry. The Florida Insurance Council is encouraged to recommend a list of candidates for consideration.

(t) One member who is a representative of public education.

(u) One member who is a swimming pool contractor licensed to do business in this state and actively engaged in the profession. The Florida Swimming Pool Association and the United Pool and Spa Association are encouraged to recommend a list of candidates for consideration.

(v) One member who is a representative of the green building industry and who is a third-party commission agent, a Florida board member of the United States Green Building Council or Green Building Initiative, a professional who is accredited under the International Green Construction Code (IGCC), or a professional who is accredited under Leadership in Energy and Environmental Design (LEED).

(w) One member who is a representative of a natural gas distribution system and who is actively engaged in the distribution of natural gas in this state. The Florida Natural Gas Association is encouraged to recommend a list of candidates for consideration.

(x) One member who is a representative of the Department of Agriculture and Consumer Services’ Office of Energy. The Commissioner of Agriculture is encouraged to recommend a list of candidates for consideration.

(y) One member who shall be the chair.

(2) All appointments shall be for terms of 4 years. Each person who is a member of the Board of Building Codes and Standards on the effective date of this act shall serve the remainder of their term as a member of the Florida Building Commission. Any member who shall, during his or her term, cease to meet the qualifications for original appointment, through ceasing to be a practicing member of the profession indicated or otherwise, shall thereby forfeit membership on the commission.

(3) Members of the commission shall serve without compensation, but shall be entitled to reimbursement for per diem and travel expenses as provided by s. 112.061.

(4) Each appointed member is accountable to the Governor for the proper performance of the duties of the office. The Governor shall cause to be investigated any complaint or unfavorable report received concerning an action of the commission or any member and shall take appropriate action thereon. The Governor may remove from office any appointed member for malfeasance, misfeasance, neglect of duty, incompetence, permanent inability to perform official duties, or pleading guilty or nolo contendere to, or being found guilty of, a felony.

(5) Notwithstanding s. 112.313 or any other provision of law, a member of any of the commission’s technical advisory committees or a member of any other advisory committee or workgroup of the commission, does not have an impermissible conflict of interest when representing clients before the commission or one of its committees or workgroups. However, the member, in his or her capacity as member of the committee or workgroup, may not take part in any discussion on or take action on any matter in which he or she has a direct financial interest.

History.—s. 5, ch. 74-167; s. 2, ch. 77-365; s. 4, ch. 78-323; ss. 1, 2, ch. 80-231; ss. 1, 3, 4, ch. 81-7; ss. 1, 4, ch. 82-46; s. 2, ch. 83-265; ss. 3, 5, 6, ch. 91-172; s. 5, ch. 91-429; s. 803, ch. 97-103; s. 41, ch. 98-287; s. 76, ch. 2000-141; s. 63, ch. 2000-154; s. 15, ch. 2002-293; ss. 664, 665, ch. 2003-261; s. 11, ch. 2008-191; s. 33, ch. 2010-176; s. 415, ch. 2011-142; s. 31, ch. 2011-222; s. 15, ch. 2013-193; s. 19, ch. 2014-154; s. 67, ch. 2016-10.



553.75 - Organization of commission; rules and regulations; meetings; staff; fiscal affairs; public comment.

553.75 Organization of commission; rules and regulations; meetings; staff; fiscal affairs; public comment.—

(1) The commission shall meet on call of the secretary. The commission shall annually elect from its appointive members such officers as it may choose.

(2) The commission shall meet at the call of its chair, at the request of a majority of its membership, at the request of the department, or at such times as may be prescribed by its rules. The members shall be notified in writing of the time and place of a regular or special meeting at least 7 days in advance of the meeting. A majority of members of the commission shall constitute a quorum.

(3) The department shall be responsible for the provision of administrative and staff support services relating to the functions of the commission. With respect to matters within the jurisdiction of the commission, the department shall be responsible for the implementation and faithful discharge of all decisions of the commission made pursuant to its authority under the provisions of this part. The department is specifically authorized to use communications media technology in conducting meetings of the commission or any meetings held in conjunction with meetings of the commission.

(4) Meetings of the commission shall be conducted so as to encourage participation by interested persons in attendance. At a minimum, the commission shall provide one opportunity for interested members of the public in attendance at a meeting to comment on each proposed action of the commission before a final vote is taken on any motion.

History.—s. 6, ch. 74-167; s. 4, ch. 78-323; ss. 2, 3, 4, ch. 81-7; ss. 1, 4, ch. 82-46; s. 2, ch. 83-265; ss. 5, 6, ch. 91-172; s. 5, ch. 91-429; s. 804, ch. 97-103; s. 42, ch. 98-287; s. 12, ch. 2008-191.



553.76 - General powers of the commission.

553.76 General powers of the commission.—The commission is authorized to:

(1) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part.

(2) Issue memoranda of procedure for its internal management and control. The commission may adopt rules related to its consensus-based decisionmaking process, including, but not limited to, super majority voting requirements for commission actions relating to the adoption of the Florida Building Code or amendments to the code.

(3) Enter into contracts and do such things as may be necessary and incidental to the discharge of its responsibilities under this part.

(4) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of the Florida Building Code and the provisions of this chapter.

(5) Adopt and promote, in consultation with state and local governments, other boards, advisory councils, and commissions, such recommendations as are deemed appropriate to determine and ensure consistent, effective, and efficient enforcement and compliance with the Florida Building Code, including, but not limited to, voluntary professional standards for the operation of building departments and for personnel development. Recommendations shall include, but not be limited to, provisions for coordination among and between local offices with review responsibilities and their coordination with state or regional offices with special expertise.

History.—s. 7, ch. 74-167; s. 4, ch. 78-323; ss. 3, 4, ch. 81-7; ss. 1, 4, ch. 82-46; s. 2, ch. 83-265; ss. 5, 6, ch. 91-172; s. 5, ch. 91-429; s. 184, ch. 98-200; ss. 43, 44, ch. 98-287; s. 131, ch. 2000-141; s. 35, ch. 2001-186; s. 4, ch. 2001-372; s. 34, ch. 2010-176.



553.77 - Specific powers of the commission.

553.77 Specific powers of the commission.—

(1) The commission shall:

(a) Adopt and update the Florida Building Code or amendments thereto, pursuant to ss. 120.536(1) and 120.54.

(b) Make a continual study of the operation of the Florida Building Code and other laws relating to the design, construction, erection, alteration, modification, repair, or demolition of public or private buildings, structures, and facilities, including manufactured buildings, and code enforcement, to ascertain their effect upon the cost of building construction and determine the effectiveness of their provisions. Upon updating the Florida Building Code every 3 years, the commission shall review existing provisions of law and make recommendations to the Legislature for the next regular session of the Legislature regarding provisions of law that should be revised or repealed to ensure consistency with the Florida Building Code at the point the update goes into effect. State agencies and local jurisdictions shall provide such information as requested by the commission for evaluation of and recommendations for improving the effectiveness of the system of building code laws for reporting to the Legislature annually. Failure to comply with this or other requirements of this act must be reported to the Legislature for further action. Any proposed legislation providing for the revision or repeal of existing laws and rules relating to technical requirements applicable to building structures or facilities should expressly state that such legislation is not intended to imply any repeal or sunset of existing general or special laws governing any special district that are not specifically identified in the legislation.

(c) Upon written application by any substantially affected person or a local enforcement agency, issue declaratory statements pursuant to s. 120.565 relating to new technologies, techniques, and materials which have been tested where necessary and found to meet the objectives of the Florida Building Code. This paragraph does not apply to the types of products, materials, devices, or methods of construction required to be approved under paragraph (f).

(d) Make recommendations to, and provide assistance upon the request of, the Florida Commission on Human Relations regarding rules relating to accessibility for persons with disabilities.

(e) Participate with the Florida Fire Code Advisory Council created under s. 633.204, to provide assistance and recommendations relating to firesafety code interpretations. The administrative staff of the commission shall attend meetings of the Florida Fire Code Advisory Council and coordinate efforts to provide consistency between the Florida Building Code and the Florida Fire Prevention Code and the Life Safety Code.

(f) Determine the types of products which may be approved by the commission for statewide use and shall provide for the evaluation and approval of such products, materials, devices, and method of construction for statewide use. The commission may prescribe by rule a schedule of reasonable fees to provide for evaluation and approval of products, materials, devices, and methods of construction. Evaluation and approval shall be by action of the commission or delegated pursuant to s. 553.842. This paragraph does not apply to products approved by the State Fire Marshal.

(g) Appoint experts, consultants, technical advisers, and advisory committees for assistance and recommendations relating to the major areas addressed in the Florida Building Code.

(h) Establish and maintain a mutual aid program, organized through the department, to provide an efficient supply of various levels of code enforcement personnel, design professionals, commercial property owners, and construction industry individuals, to assist in the rebuilding effort in an area which has been hit with disaster. The program shall include provisions for:

1. Minimum postdisaster structural, electrical, and plumbing inspections and procedures.

2. Emergency permitting and inspection procedures.

3. Establishing contact with emergency management personnel and other state and federal agencies.

(i) Maintain a list of interested parties for noticing rulemaking workshops and hearings, disseminating information on code adoption, revisions, amendments, and all other such actions which are the responsibility of the commission.

(j) Coordinate with the state and local governments, industry, and other affected stakeholders in the examination of legislative provisions and make recommendations to fulfill the responsibility to develop a consistent, single code.

(k) Provide technical assistance to local building departments in order to implement policies, procedures, and practices which would produce the most cost-effective property insurance ratings.

(l) Develop recommendations for local governments to use when pursuing partial or full privatization of building department functions. The recommendations shall include, but not be limited to, provisions relating to equivalency of service, conflict of interest, requirements for competency, liability, insurance, and long-term accountability.

(m) Develop recommendations that increase residential and commercial recycling and composting and strongly encourage the use of recyclable materials and the recycling of construction and demolition debris.

(2) For educational and public information purposes, the commission shall develop and publish an informational and explanatory document which contains descriptions of the roles and responsibilities of the licensed design professional, residential designer, contractor, and local building and fire code officials. The State Fire Marshal shall be responsible for developing and specifying roles and responsibilities for fire code officials. Such document may also contain descriptions of roles and responsibilities of other participants involved in the building codes system.

(3) The commission may provide by rule for plans review and approval of prototype buildings owned by public and private entities to be replicated throughout the state. The rule must allow for review and approval of plans and changes to approved plans for prototype buildings to be performed by a public or private entity with oversight by the commission. The department may charge reasonable fees to cover the administrative costs of the program. Such approved plans or prototype buildings shall be exempt from further review required by s. 553.79(2), except changes to the prototype design, site plans, and other site-related items. Changes to an approved plan may be approved by the local building department or by the public or private entity that approved the plan. As provided in s. 553.73, prototype buildings are exempt from any locally adopted amendment to any part of the Florida Building Code. Construction or erection of such prototype buildings is subject to local permitting and inspections pursuant to this part.

(4) The commission may produce and distribute a commentary document to accompany the Florida Building Code. The commentary must be limited in effect to providing technical assistance and must not have the effect of binding interpretations of the code document itself.

(5) The commission may implement its recommendations delivered pursuant to s. 48(2), chapter 2007-73, Laws of Florida, by amending the Florida Energy Efficiency Code for Building Construction as provided in s. 553.901.

(6) A member of the Florida Building Commission may abstain from voting in any matter before the commission which would inure to the commissioner’s special private gain or loss, which the commissioner knows would inure to the special private gain or loss of any principal by whom he or she is retained or to the parent organization or subsidiary of a corporate principal by which he or she is retained, or which he or she knows would inure to the special private gain or loss of a relative or business associate of the commissioner. A commissioner shall abstain from voting under the foregoing circumstances if the matter is before the commission under ss. 120.569, 120.60, and 120.80. The commissioner shall, before the vote is taken, publicly state to the assembly the nature of the commissioner’s interest in the matter from which he or she is abstaining from voting and, within 15 days after the vote occurs, disclose the nature of his or her other interest as a public record in a memorandum filed with the person responsible for recording the minutes of the meeting, who shall incorporate the memorandum in the minutes.

(7) Building officials shall recognize and enforce variance orders issued by the Department of Health pursuant to s. 514.0115(7), including any conditions attached to the granting of the variance.

History.—s. 8, ch. 74-167; s. 4, ch. 75-85; s. 4, ch. 75-111; s. 3, ch. 77-365; s. 4, ch. 78-323; ss. 5, 8, ch. 79-152; ss. 3, 4, ch. 81-7; ss. 1, 4, ch. 82-46; s. 9, ch. 83-160; s. 2, ch. 83-265; s. 2, ch. 84-365; s. 1, ch. 86-135; s. 1, ch. 88-81; s. 9, ch. 89-139; s. 11, ch. 89-321; ss. 4, 5, 6, ch. 91-172; s. 5, ch. 91-429; s. 311, ch. 92-279; s. 55, ch. 92-326; s. 28, ch. 93-166; s. 51, ch. 95-196; ss. 45, 46, ch. 98-287; ss. 77, 78, 79, ch. 2000-141; ss. 26, 34, 35, ch. 2001-186; ss. 2, 3, 4, ch. 2001-372; s. 16, ch. 2002-293; s. 8, ch. 2005-147; s. 13, ch. 2008-191; s. 13, ch. 2010-143; s. 43, ch. 2011-4; s. 149, ch. 2013-183; s. 20, ch. 2014-154; s. 12, ch. 2016-129.



553.775 - Interpretations.

553.775 Interpretations.—

(1) It is the intent of the Legislature that the Florida Building Code and the Florida Accessibility Code for Building Construction be interpreted by building officials, local enforcement agencies, and the commission in a manner that protects the public safety, health, and welfare at the most reasonable cost to the consumer by ensuring uniform interpretations throughout the state and by providing processes for resolving disputes regarding interpretations of the Florida Building Code and the Florida Accessibility Code for Building Construction which are just and expeditious.

(2) Local enforcement agencies, local building officials, state agencies, and the commission shall interpret provisions of the Florida Building Code and the Florida Accessibility Code for Building Construction in a manner that is consistent with declaratory statements and interpretations entered by the commission, except that conflicts between the Florida Fire Prevention Code and the Florida Building Code shall be resolved in accordance with s. 553.73(11)(c) and (d).

(3) The following procedures may be invoked regarding interpretations of the Florida Building Code or the Florida Accessibility Code for Building Construction:

(a) Upon written application by any substantially affected person or state agency or by a local enforcement agency, the commission shall issue declaratory statements pursuant to s. 120.565 relating to the enforcement or administration by local governments of the Florida Building Code or the Florida Accessibility Code for Building Construction.

(b) When requested in writing by any substantially affected person or state agency or by a local enforcement agency, the commission shall issue a declaratory statement pursuant to s. 120.565 relating to this part and ss. 515.25, 515.27, 515.29, and 515.37. Actions of the commission are subject to judicial review under s. 120.68.

(c) The commission shall review decisions of local building officials and local enforcement agencies regarding interpretations of the Florida Building Code or the Florida Accessibility Code for Building Construction after the local board of appeals has considered the decision, if such board exists, and if such appeals process is concluded within 25 business days.

1. The commission shall coordinate with the Building Officials Association of Florida, Inc., to designate a panel composed of seven members to hear requests to review decisions of local building officials. Five members must be licensed as building code administrators under part XII of chapter 468, one member must be licensed as an architect under chapter 481, and one member must be licensed as an engineer under chapter 471. Each member must have experience interpreting or enforcing provisions of the Florida Building Code and the Florida Accessibility Code for Building Construction.

2. Requests to review a decision of a local building official interpreting provisions of the Florida Building Code or the Florida Accessibility Code for Building Construction may be initiated by any substantially affected person, including an owner or builder subject to a decision of a local building official or an association of owners or builders having members who are subject to a decision of a local building official. In order to initiate review, the substantially affected person must file a petition with the commission. The commission shall adopt a form for the petition, which shall be published on the Building Code Information System. The form shall, at a minimum, require the following:

a. The name and address of the county or municipality in which provisions of the Florida Building Code or the Florida Accessibility Code for Building Construction are being interpreted.

b. The name and address of the local building official who has made the interpretation being appealed.

c. The name, address, and telephone number of the petitioner; the name, address, and telephone number of the petitioner’s representative, if any; and an explanation of how the petitioner’s substantial interests are being affected by the local interpretation of the Florida Building Code or the Florida Accessibility Code for Building Construction.

d. A statement of the provisions of the Florida Building Code or the Florida Accessibility Code for Building Construction which are being interpreted by the local building official.

e. A statement of the interpretation given to provisions of the Florida Building Code or the Florida Accessibility Code for Building Construction by the local building official and the manner in which the interpretation was rendered.

f. A statement of the interpretation that the petitioner contends should be given to the provisions of the Florida Building Code or the Florida Accessibility Code for Building Construction and a statement supporting the petitioner’s interpretation.

g. Space for the local building official to respond in writing. The space shall, at a minimum, require the local building official to respond by providing a statement admitting or denying the statements contained in the petition and a statement of the interpretation of the provisions of the Florida Building Code or the Florida Accessibility Code for Building Construction which the local jurisdiction or the local building official contends is correct, including the basis for the interpretation.

3. The petitioner shall submit the petition to the local building official, who shall place the date of receipt on the petition. The local building official shall respond to the petition in accordance with the form and shall return the petition along with his or her response to the petitioner within 5 days after receipt, exclusive of Saturdays, Sundays, and legal holidays. The petitioner may file the petition with the commission at any time after the local building official provides a response. If no response is provided by the local building official, the petitioner may file the petition with the commission 10 days after submission of the petition to the local building official and shall note that the local building official did not respond.

4. Upon receipt of a petition that meets the requirements of subparagraph 2., the commission shall immediately provide copies of the petition to the panel, and the commission shall publish the petition, including any response submitted by the local building official, on the Building Code Information System in a manner that allows interested persons to address the issues by posting comments.

5. The panel shall conduct proceedings as necessary to resolve the issues; shall give due regard to the petitions, the response, and to comments posed on the Building Code Information System; and shall issue an interpretation regarding the provisions of the Florida Building Code or the Florida Accessibility Code for Building Construction within 21 days after the filing of the petition. The panel shall render a determination based upon the Florida Building Code or the Florida Accessibility Code for Building Construction or, if the code is ambiguous, the intent of the code. The panel’s interpretation shall be provided to the commission, which shall publish the interpretation on the Building Code Information System and in the Florida Administrative Register. The interpretation shall be considered an interpretation entered by the commission, and shall be binding upon the parties and upon all jurisdictions subject to the Florida Building Code or the Florida Accessibility Code for Building Construction, unless it is superseded by a declaratory statement issued by the Florida Building Commission or by a final order entered after an appeal proceeding conducted in accordance with subparagraph 7.

6. It is the intent of the Legislature that review proceedings be completed within 21 days after the date that a petition seeking review is filed with the commission, and the time periods set forth in this paragraph may be waived only upon consent of all parties.

7. Any substantially affected person may appeal an interpretation rendered by the panel by filing a petition with the commission. Such appeals shall be initiated in accordance with chapter 120 and the uniform rules of procedure and must be filed within 30 days after publication of the interpretation on the Building Code Information System or in the Florida Administrative Register. Hearings shall be conducted pursuant to chapter 120 and the uniform rules of procedure. Decisions of the commission are subject to judicial review pursuant to s. 120.68. The final order of the commission is binding upon the parties and upon all jurisdictions subject to the Florida Building Code or the Florida Accessibility Code for Building Construction.

8. The burden of proof in any proceeding initiated in accordance with subparagraph 7. is on the party who initiated the appeal.

9. In any review proceeding initiated in accordance with this paragraph, including any proceeding initiated in accordance with subparagraph 7., the fact that an owner or builder has proceeded with construction may not be grounds for determining an issue to be moot if the issue is one that is likely to arise in the future.

This paragraph provides the exclusive remedy for addressing requests to review local interpretations of the Florida Building Code or the Florida Accessibility Code for Building Construction and appeals from review proceedings.

(d) Upon written application by any substantially affected person, contractor, or designer, or a group representing a substantially affected person, contractor, or designer, the commission shall issue or cause to be issued a formal interpretation of the Florida Building Code or the Florida Accessibility Code for Building Construction as prescribed by paragraph (c).

(e) Local decisions declaring structures to be unsafe and subject to repair or demolition are not subject to review under this subsection and may not be appealed to the commission if the local governing body finds that there is an immediate danger to the health and safety of the public.

(f) Upon written application by any substantially affected person, the commission shall issue a declaratory statement pursuant to s. 120.565 relating to an agency’s interpretation and enforcement of the specific provisions of the Florida Building Code or the Florida Accessibility Code for Building Construction which the agency is authorized to enforce. This subsection does not provide any powers, other than advisory, to the commission with respect to any decision of the State Fire Marshal made pursuant to chapter 633.

(g) The commission may designate a commission member who has demonstrated expertise in interpreting building plans to attend each meeting of the advisory council created in s. 553.512. The commission member may vary from meeting to meeting, shall serve on the council in a nonvoting capacity, and shall receive per diem and expenses as provided in s. 553.74(3).

(h) The commission shall by rule establish an informal process of rendering nonbinding interpretations of the Florida Building Code and the Florida Accessibility Code for Building Construction. The commission is specifically authorized to refer interpretive issues to organizations that represent those engaged in the construction industry. The commission shall immediately implement the process before completing formal rulemaking. It is the intent of the Legislature that the commission create a process to refer questions to a small, rotating group of individuals licensed under part XII of chapter 468, to which a party may pose questions regarding the interpretation of code provisions. It is the intent of the Legislature that the process provide for the expeditious resolution of the issues presented and publication of the resulting interpretation on the Building Code Information System. Such interpretations shall be advisory only and nonbinding on the parties and the commission.

(4) In order to administer this section, the commission may adopt by rule and impose a fee for filing requests for declaratory statements and binding and nonbinding interpretations to recoup the cost of the proceedings which may not exceed $125 for each request for a nonbinding interpretation and $250 for each request for a binding review or interpretation. For proceedings conducted by or in coordination with a third party, the rule may provide that payment be made directly to the third party, who shall remit to the department that portion of the fee necessary to cover the costs of the department.

History.—s. 9, ch. 2005-147; s. 5, ch. 2006-65; s. 8, ch. 2007-1; s. 5, ch. 2007-187; s. 14, ch. 2008-191; s. 35, ch. 2010-176; s. 49, ch. 2013-14; s. 21, ch. 2014-154; s. 18, ch. 2016-129.



553.781 - Licensee accountability.

553.781 Licensee accountability.—

(1) The Legislature finds that accountability for work performed by design professionals and contractors is the key to strong and consistent compliance with the Florida Building Code and, therefore, protection of the public health, safety, and welfare. The purpose of this section is to provide such accountability.

(2)(a) Upon a determination by a local jurisdiction that a licensee, certificateholder, or registrant licensed under chapter 455, chapter 471, chapter 481, or chapter 489 has committed a material violation of the Florida Building Code and failed to correct the violation within a reasonable time, such local jurisdiction shall impose a fine of no less than $500 and no more than $5,000 per material violation.

(b) If the licensee, certificateholder, or registrant disputes the violation within 30 days following notification by the local jurisdiction, the fine is abated and the local jurisdiction shall report the dispute to the Department of Business and Professional Regulation or the appropriate professional licensing board for disciplinary investigation and final disposition. If an administrative complaint is filed by the department or the professional licensing board against the certificateholder or registrant, the commission may intervene in such proceeding. Any fine imposed by the department or the professional licensing board, pursuant to matters reported by the local jurisdiction to the department or the professional licensing board, shall be divided equally between the board and the local jurisdiction which reported the violation.

(3) The Department of Business and Professional Regulation, as an integral part of the automated information system provided under s. 455.2286, shall establish, and local jurisdictions and state licensing boards shall participate in, a system of reporting violations and disciplinary actions taken against all licensees, certificateholders, and registrants under this section that have been disciplined for a violation of the Florida Building Code. Such information shall be available electronically. Any fines collected by a local jurisdiction pursuant to subsection (2) shall be used initially to help set up the parts of the reporting system for which such local jurisdiction is responsible. Any remaining moneys shall be used solely for enforcing the Florida Building Code, licensing activities relating to the Florida Building Code, or education and training on the Florida Building Code.

(4) Local jurisdictions shall maintain records, readily accessible by the public, regarding material violations and shall report such violations to the Department of Business and Professional Regulation by means of the reporting system provided in s. 455.2286.

For purposes of this section, a material code violation is a violation that exists within a completed building, structure, or facility which may reasonably result, or has resulted, in physical harm to a person or significant damage to the performance of a building or its systems. Except when the fine is abated as provided in subsection (2), failure to pay the fine within 30 days shall result in a suspension of the licensee’s, certificateholder’s, or registrant’s ability to obtain permits within this state until such time as the fine is paid. Such suspension shall be reflected on the automated information system under s. 455.2286.

History.—s. 47, ch. 98-287; ss. 80, 81, ch. 2000-141; ss. 34, 35, ch. 2001-186; ss. 3, 4, ch. 2001-372.



553.79 - Permits; applications; issuance; inspections.

553.79 Permits; applications; issuance; inspections.—

1(1) After the effective date of the Florida Building Code adopted as herein provided, it shall be unlawful for any person, firm, corporation, or governmental entity to construct, erect, alter, modify, repair, or demolish any building within this state without first obtaining a permit therefor from the appropriate enforcing agency or from such persons as may, by appropriate resolution or regulation of the authorized state or local enforcing agency, be delegated authority to issue such permits, upon the payment of such reasonable fees adopted by the enforcing agency. The enforcing agency is empowered to revoke any such permit upon a determination by the agency that the construction, erection, alteration, modification, repair, or demolition of the building for which the permit was issued is in violation of, or not in conformity with, the provisions of the Florida Building Code. Whenever a permit required under this section is denied or revoked because the plan, or the construction, erection, alteration, modification, repair, or demolition of a building, is found by the local enforcing agency to be not in compliance with the Florida Building Code, the local enforcing agency shall identify the specific plan or project features that do not comply with the applicable codes, identify the specific code chapters and sections upon which the finding is based, and provide this information to the permit applicant. A plans reviewer or building code administrator who is responsible for issuing a denial, revocation, or modification request but fails to provide to the permit applicant a reason for denying, revoking, or requesting a modification, based on compliance with the Florida Building Code or local ordinance, is subject to disciplinary action against his or her license pursuant to 2s. 468.621(1)(j). Installation, replacement, removal, or metering of any load management control device is exempt from and shall not be subject to the permit process and fees otherwise required by this section.

(2) Except as provided in subsection (6), an enforcing agency may not issue any permit for construction, erection, alteration, modification, repair, or demolition of any building or structure until the local building code administrator or inspector has reviewed the plans and specifications required by the Florida Building Code, or local amendment thereto, for such proposal and found the plans to be in compliance with the Florida Building Code. If the local building code administrator or inspector finds that the plans are not in compliance with the Florida Building Code, the local building code administrator or inspector shall identify the specific plan features that do not comply with the applicable codes, identify the specific code chapters and sections upon which the finding is based, and provide this information to the local enforcing agency. The local enforcing agency shall provide this information to the permit applicant. In addition, an enforcing agency may not issue any permit for construction, erection, alteration, modification, repair, or demolition of any building until the appropriate firesafety inspector certified pursuant to s. 633.216 has reviewed the plans and specifications required by the Florida Building Code, or local amendment thereto, for such proposal and found that the plans comply with the Florida Fire Prevention Code and the Life Safety Code. Any building or structure which is not subject to a firesafety code shall not be required to have its plans reviewed by the firesafety inspector. Any building or structure that is exempt from the local building permit process may not be required to have its plans reviewed by the local building code administrator. Industrial construction on sites where design, construction, and firesafety are supervised by appropriate design and inspection professionals and which contain adequate in-house fire departments and rescue squads is exempt, subject to local government option, from review of plans and inspections, providing owners certify that applicable codes and standards have been met and supply appropriate approved drawings to local building and firesafety inspectors. The enforcing agency shall issue a permit to construct, erect, alter, modify, repair, or demolish any building or structure when the plans and specifications for such proposal comply with the Florida Building Code and the Florida Fire Prevention Code and the Life Safety Code as determined by the local authority in accordance with this chapter and chapter 633.

(3) Except as provided in this chapter, the Florida Building Code, after the effective date of adoption pursuant to the provisions of this part, shall supersede all other building construction codes or ordinances in the state, whether at the local or state level and whether adopted by administrative regulation or by legislative enactment. However, this subsection does not apply to the construction of manufactured homes as defined by federal law. Nothing contained in this subsection shall be construed as nullifying or divesting appropriate state or local agencies of authority to make inspections or to enforce the codes within their respective areas of jurisdiction.

(4) The Florida Building Code, after the effective date of adoption pursuant to the provisions of this part, may be modified by local governments to require more stringent standards than those specified in the Florida Building Code, provided the conditions of s. 553.73(4) are met.

(5)(a) The enforcing agency shall require a special inspector to perform structural inspections on a threshold building pursuant to a structural inspection plan prepared by the engineer or architect of record. The structural inspection plan must be submitted to and approved by the enforcing agency before the issuance of a building permit for the construction of a threshold building. The purpose of the structural inspection plan is to provide specific inspection procedures and schedules so that the building can be adequately inspected for compliance with the permitted documents. The special inspector may not serve as a surrogate in carrying out the responsibilities of the building official, the architect, or the engineer of record. The contractor’s contractual or statutory obligations are not relieved by any action of the special inspector. The special inspector shall determine that a professional engineer who specializes in shoring design has inspected the shoring and reshoring for conformance with the shoring and reshoring plans submitted to the enforcing agency. A fee simple title owner of a building, which does not meet the minimum size, height, occupancy, occupancy classification, or number-of-stories criteria which would result in classification as a threshold building under s. 553.71(12), may designate such building as a threshold building, subject to more than the minimum number of inspections required by the Florida Building Code.

(b) The fee owner of a threshold building shall select and pay all costs of employing a special inspector, but the special inspector shall be responsible to the enforcement agency. The inspector shall be a person certified, licensed, or registered under chapter 471 as an engineer or under chapter 481 as an architect.

(c) The architect or engineer of record may act as the special inspector provided she or he is on the Board of Professional Engineers’ or the Board of Architecture and Interior Design’s list of persons qualified to be special inspectors. School boards may utilize employees as special inspectors provided such employees are on one of the professional licensing board’s list of persons qualified to be special inspectors.

(d) The licensed architect or registered engineer serving as the special inspector shall be permitted to send her or his duly authorized representative to the job site to perform the necessary inspections provided all required written reports are prepared by and bear the seal of the special inspector and are submitted to the enforcement agency.

(6) A permit may not be issued for any building construction, erection, alteration, modification, repair, or addition unless the applicant for such permit complies with the requirements for plan review established by the Florida Building Commission within the Florida Building Code. However, the code shall set standards and criteria to authorize preliminary construction before completion of all building plans review, including, but not limited to, special permits for the foundation only, and such standards shall take effect concurrent with the first effective date of the Florida Building Code. After submittal of the appropriate construction documents, the building official may issue a permit for the construction of foundations or any other part of a building or structure before the construction documents for the entire building or structure have been submitted. The holder of such permit for the foundation or other parts of a building or structure shall proceed at the holder’s own risk and without assurance that a permit for the entire structure will be granted. Corrections may be required to meet the requirements of the technical codes.

(7) Each enforcement agency shall require that, on every threshold building:

(a) The special inspector, upon completion of the building and prior to the issuance of a certificate of occupancy, file a signed and sealed statement with the enforcement agency in substantially the following form: To the best of my knowledge and belief, the construction of all structural load-bearing components described in the threshold inspection plan complies with the permitted documents, and the specialty shoring design professional engineer has ascertained that the shoring and reshoring conforms with the shoring and reshoring plans submitted to the enforcement agency.

(b) Any proposal to install an alternate structural product or system to which building codes apply be submitted to the enforcement agency for review for compliance with the codes and made part of the enforcement agency’s recorded set of permit documents.

(c) All shoring and reshoring procedures, plans, and details be submitted to the enforcement agency for recordkeeping. Each shoring and reshoring installation shall be supervised, inspected, and certified to be in compliance with the shoring documents by the contractor.

(d) All plans for the building which are required to be signed and sealed by the architect or engineer of record contain a statement that, to the best of the architect’s or engineer’s knowledge, the plans and specifications comply with the applicable minimum building codes and the applicable firesafety standards as determined by the local authority in accordance with this chapter and chapter 633.

(8) No enforcing agency may issue a building permit for construction of any threshold building except to a licensed general contractor, as defined in s. 489.105(3)(a), or to a licensed building contractor, as defined in s. 489.105(3)(b), within the scope of her or his license. The named contractor to whom the building permit is issued shall have the responsibility for supervision, direction, management, and control of the construction activities on the project for which the building permit was issued.

(9) Any state agency whose enabling legislation authorizes it to enforce provisions of the Florida Building Code may enter into an agreement with any other unit of government to delegate its responsibility to enforce those provisions and may expend public funds for permit and inspection fees, which fees may be no greater than the fees charged others. Inspection services that are not required to be performed by a state agency under a federal delegation of responsibility or by a state agency under the Florida Building Code must be performed under the alternative plans review and inspection process created in s. 553.791 or by a local governmental entity having authority to enforce the Florida Building Code.

(10) An enforcing authority may not issue a building permit for any building construction, erection, alteration, modification, repair, or addition unless the permit either includes on its face or there is attached to the permit the following statement: “NOTICE: In addition to the requirements of this permit, there may be additional restrictions applicable to this property that may be found in the public records of this county, and there may be additional permits required from other governmental entities such as water management districts, state agencies, or federal agencies.”

(11) The local enforcing agency may not issue a building permit to construct, develop, or modify a public swimming pool without proof of application, whether complete or incomplete, for an operating permit pursuant to s. 514.031. A certificate of completion or occupancy may not be issued until such operating permit is issued. The local enforcing agency shall conduct its review of the building permit application upon filing and in accordance with this chapter. The local enforcing agency may confer with the Department of Health, if necessary, but may not delay the building permit application review while awaiting comment from the Department of Health.

(12) Nothing in this section shall be construed to alter or supplement the provisions of part I of this chapter relating to manufactured buildings.

(13) One-family and two-family detached residential dwelling units are not subject to plan review by the local fire official as described in this section or inspection by the local fire official as described in s. 633.216, unless expressly made subject to the plan review or inspection by local ordinance.

(14) A building permit for a single-family residential dwelling must be issued within 30 working days of application therefor unless unusual circumstances require a longer time for processing the application or unless the permit application fails to satisfy the Florida Building Code or the enforcing agency’s laws or ordinances.

(15) Certifications by contractors authorized under the provisions of s. 489.115(4)(b) shall be considered equivalent to sealed plans and specifications by a person licensed under chapter 471 or chapter 481 by local enforcement agencies for plans review for permitting purposes relating to compliance with the wind resistance provisions of the code or alternate methodologies approved by the commission for one and two family dwellings. Local enforcement agencies may rely upon such certification by contractors that the plans and specifications submitted conform to the requirements of the code for wind resistance. Upon good cause shown, local government code enforcement agencies may accept or reject plans sealed by persons licensed under chapter 471, chapter 481, or chapter 489. A truss-placement plan is not required to be signed and sealed by an engineer or architect unless prepared by an engineer or architect or specifically required by the Florida Building Code.

(16)(a) The Florida Building Commission shall establish, within the Florida Building Code adopted by rule, standards for permitting residential buildings or structures moved into or within a county or municipality when such structures do not or cannot comply with the code. However, such buildings or structures shall not be required to be brought into compliance with the building code in force at the time the building or structure is moved, provided:

1. The building or structure is structurally sound and in occupiable condition for its intended use;

2. The occupancy use classification for the building or structure is not changed as a result of the move;

3. The building is not substantially remodeled;

4. Current fire code requirements for ingress and egress are met;

5. Electrical, gas, and plumbing systems meet the codes in force at the time of construction and are operational and safe for reconnection; and

6. Foundation plans are sealed by a professional engineer or architect licensed to practice in this state, if required by the building code for all residential buildings or structures of the same occupancy class;

(b) The building official shall apply the same standard to a moved residential building or structure as that applied to the remodeling of any comparable residential building or structure to determine whether the moved structure is substantially remodeled. The cost of moving the building and the cost of the foundation on which the moved building or structure is placed shall not be included in the cost of remodeling for purposes of determining whether a moved building or structure has been substantially remodeled.

(17) Notwithstanding any other provision of law, state agencies responsible for the construction, erection, alteration, modification, repair, or demolition of public buildings, or the regulation of public and private buildings, structures, and facilities, shall be subject to enforcement of the Florida Building Code by local jurisdictions. This subsection applies in addition to the jurisdiction and authority of the Department of Financial Services to inspect state-owned buildings. This subsection does not apply to the jurisdiction and authority of the Department of Agriculture and Consumer Services to inspect amusement rides or the Department of Financial Services to inspect state-owned buildings and boilers.

(18)(a) A local enforcing agency, and any local building code administrator, inspector, or other official or entity, may not require as a condition of issuance of a one- or two-family residential building permit the inspection of any portion of a building, structure, or real property that is not directly impacted by the construction, erection, alteration, modification, repair, or demolition of the building, structure, or real property for which the permit is sought.

(b) This subsection does not apply to a building permit sought for:

1. A substantial improvement as defined in s. 161.54 or as defined in the Florida Building Code.

2. A change of occupancy as defined in the Florida Building Code.

3. A conversion from residential to nonresidential or mixed use pursuant to s. 553.507(3) or as defined in the Florida Building Code.

4. A historic building as defined in the Florida Building Code.

(c) This subsection does not prohibit a local enforcing agency, or any local building code administrator, inspector, or other official or entity, from:

1. Citing any violation inadvertently observed in plain view during the ordinary course of an inspection conducted in accordance with the prohibition in paragraph (a).

2. Inspecting a physically nonadjacent portion of a building, structure, or real property that is directly impacted by the construction, erection, alteration, modification, repair, or demolition of the building, structure, or real property for which the permit is sought in accordance with the prohibition in paragraph (a).

3. Inspecting any portion of a building, structure, or real property for which the owner or other person having control of the building, structure, or real property has voluntarily consented to the inspection of that portion of the building, structure, or real property in accordance with the prohibition in paragraph (a).

4. Inspecting any portion of a building, structure, or real property pursuant to an inspection warrant issued in accordance with ss. 933.20-933.30.

(d) This subsection is repealed upon receipt by the Secretary of State of the written certification by the chair of the Florida Building Commission that the commission has adopted an amendment to the Florida Building Code which substantially incorporates this subsection, including the prohibition in paragraph (a), as part of the code and such amendment has taken effect.

(19) For the purpose of inspection and record retention, site plans or building permits may be maintained in the original form or in the form of an electronic copy at the worksite. These plans and permits must be open to inspection by the building official or a duly authorized representative, as required by the Florida Building Code.

History.—s. 10, ch. 74-167; s. 4, ch. 77-365; s. 10, ch. 83-160; s. 1, ch. 83-352; s. 2, ch. 84-24; s. 3, ch. 84-365; s. 2, ch. 85-97; s. 2, ch. 86-135; s. 2, ch. 87-287; s. 5, ch. 87-349; s. 2, ch. 88-142; s. 1, ch. 88-378; s. 1, ch. 91-7; s. 4, ch. 93-249; ss. 57, 260, ch. 94-119; s. 7, ch. 94-284; s. 461, ch. 94-356; s. 72, ch. 95-144; s. 2, ch. 95-379; s. 14, ch. 96-298; s. 73, ch. 96-388; s. 1175, ch. 97-103; ss. 48, 49, ch. 98-287; ss. 82, 83, 84, 135, ch. 2000-141; ss. 27, 34, 35, 37, ch. 2001-186; ss. 2, 3, 4, 6, ch. 2001-372; s. 666, ch. 2003-261; s. 10, ch. 2005-147; s. 36, ch. 2010-176; s. 1, ch. 2011-82; s. 73, ch. 2012-5; s. 15, ch. 2012-13; s. 150, ch. 2013-183; s. 16, ch. 2013-193; s. 126, ch. 2014-17; s. 22, ch. 2014-154; ss. 19, 39, ch. 2016-129.

1Note.—As amended by s. 19, ch. 2016-129. Subsection (1) was also amended by s. 39, ch. 2016-129, effective October 1, 2017, without incorporating the language of the amendment by s. 19 of the act. Effective October 1, 2017, as amended by ss. 19 and 39, ch. 2016-129, subsection (1) will read:

(1)(a) After the effective date of the Florida Building Code adopted as herein provided, it shall be unlawful for any person, firm, corporation, or governmental entity to construct, erect, alter, modify, repair, or demolish any building within this state without first obtaining a permit therefor from the appropriate enforcing agency or from such persons as may, by appropriate resolution or regulation of the authorized state or local enforcing agency, be delegated authority to issue such permits, upon the payment of such reasonable fees adopted by the enforcing agency. The enforcing agency is empowered to revoke any such permit upon a determination by the agency that the construction, erection, alteration, modification, repair, or demolition of the building for which the permit was issued is in violation of, or not in conformity with, the provisions of the Florida Building Code. Whenever a permit required under this section is denied or revoked because the plan, or the construction, erection, alteration, modification, repair, or demolition of a building, is found by the local enforcing agency to be not in compliance with the Florida Building Code, the local enforcing agency shall identify the specific plan or project features that do not comply with the applicable codes, identify the specific code chapters and sections upon which the finding is based, and provide this information to the permit applicant. A plans reviewer or building code administrator who is responsible for issuing a denial, revocation, or modification request but fails to provide to the permit applicant a reason for denying, revoking, or requesting a modification, based on compliance with the Florida Building Code or local ordinance, is subject to disciplinary action against his or her license pursuant to 2s. 468.621(1)(j). Installation, replacement, removal, or metering of any load management control device is exempt from and shall not be subject to the permit process and fees otherwise required by this section.

(b) A local enforcement agency shall post each type of building permit application on its website. Completed applications must be able to be submitted electronically to the appropriate building department. Accepted methods of electronic submission include, but are not limited to, e-mail submission of applications in portable document format or submission of applications through an electronic fill-in form available on the building department’s website or through a third-party submission management software. Payments, attachments, or drawings required as part of the permit application may be submitted in person in a nonelectronic format, at the discretion of the building official.

2Note.—The cross-reference is erroneous; s. 468.621(1)(j) references insurance requirements. Section 468.621(1)(i) references failing to lawfully execute specified duties and responsibilities.



553.791 - Alternative plans review and inspection.

553.791 Alternative plans review and inspection.—

(1) As used in this section, the term:

(a) “Applicable codes” means the Florida Building Code and any local technical amendments to the Florida Building Code but does not include the applicable minimum fire prevention and firesafety codes adopted pursuant to chapter 633.

(b) “Audit” means the process to confirm that the building code inspection services have been performed by the private provider, including ensuring that the required affidavit for the plan review has been properly completed and affixed to the permit documents and that the minimum mandatory inspections required under the building code have been performed and properly recorded. The term does not mean that the local building official is required to replicate the plan review or inspection being performed by the private provider.

(c) “Building” means any construction, erection, alteration, demolition, or improvement of, or addition to, any structure for which permitting by a local enforcement agency is required.

(d) “Building code inspection services” means those services described in s. 468.603(6) and (7) involving the review of building plans to determine compliance with applicable codes and those inspections required by law of each phase of construction for which permitting by a local enforcement agency is required to determine compliance with applicable codes.

(e) “Duly authorized representative” means an agent of the private provider identified in the permit application who reviews plans or performs inspections as provided by this section and who is licensed as an engineer under chapter 471 or as an architect under chapter 481 or who holds a standard certificate under part XII of chapter 468.

(f) “Immediate threat to public safety and welfare” means a building code violation that, if allowed to persist, constitutes an immediate hazard that could result in death, serious bodily injury, or significant property damage. This paragraph does not limit the authority of the local building official to issue a Notice of Corrective Action at any time during the construction of a building project or any portion of such project if the official determines that a condition of the building or portion thereof may constitute a hazard when the building is put into use following completion as long as the condition cited is shown to be in violation of the building code or approved plans.

(g) “Local building official” means the individual within the governing jurisdiction responsible for direct regulatory administration or supervision of plans review, enforcement, and inspection of any construction, erection, alteration, demolition, or substantial improvement of, or addition to, any structure for which permitting is required to indicate compliance with applicable codes and includes any duly authorized designee of such person.

(h) “Permit application” means a properly completed and submitted application for the requested building or construction permit, including:

1. The plans reviewed by the private provider.

2. The affidavit from the private provider required under subsection (6).

3. Any applicable fees.

4. Any documents required by the local building official to determine that the fee owner has secured all other government approvals required by law.

(i) “Private provider” means a person licensed as an engineer under chapter 471 or as an architect under chapter 481. For purposes of performing inspections under this section for additions and alterations that are limited to 1,000 square feet or less to residential buildings, the term “private provider” also includes a person who holds a standard certificate under part XII of chapter 468.

(j) “Request for certificate of occupancy or certificate of completion” means a properly completed and executed application for:

1. A certificate of occupancy or certificate of completion.

2. A certificate of compliance from the private provider required under subsection (11).

3. Any applicable fees.

4. Any documents required by the local building official to determine that the fee owner has secured all other government approvals required by law.

(k) “Stop-work order” means the issuance of any written statement, written directive, or written order which states the reason for the order and the conditions under which the cited work will be permitted to resume.

(2) Notwithstanding any other law or local government ordinance or local policy, the fee owner of a building or structure, or the fee owner’s contractor upon written authorization from the fee owner, may choose to use a private provider to provide building code inspection services with regard to such building or structure and may make payment directly to the private provider for the provision of such services. All such services shall be the subject of a written contract between the private provider, or the private provider’s firm, and the fee owner or the fee owner’s contractor, upon written authorization of the fee owner. The fee owner may elect to use a private provider to provide plans review or required building inspections, or both. However, if the fee owner or the fee owner’s contractor uses a private provider to provide plans review, the local building official, in his or her discretion and pursuant to duly adopted policies of the local enforcement agency, may require the fee owner or the fee owner’s contractor to use a private provider to also provide required building inspections.

(3) A private provider and any duly authorized representative may only perform building code inspection services that are within the disciplines covered by that person’s licensure or certification under chapter 468, chapter 471, or chapter 481. A private provider may not provide building code inspection services pursuant to this section upon any building designed or constructed by the private provider or the private provider’s firm.

(4) A fee owner or the fee owner’s contractor using a private provider to provide building code inspection services shall notify the local building official at the time of permit application, or no less than 7 business days prior to the first scheduled inspection by the local building official or building code enforcement agency for a private provider performing required inspections of construction under this section, on a form to be adopted by the commission. This notice shall include the following information:

(a) The services to be performed by the private provider.

(b) The name, firm, address, telephone number, and facsimile number of each private provider who is performing or will perform such services, his or her professional license or certification number, qualification statements or resumes, and, if required by the local building official, a certificate of insurance demonstrating that professional liability insurance coverage is in place for the private provider’s firm, the private provider, and any duly authorized representative in the amounts required by this section.

(c) An acknowledgment from the fee owner in substantially the following form:

I have elected to use one or more private providers to provide building code plans review and/or inspection services on the building or structure that is the subject of the enclosed permit application, as authorized by s. 553.791, Florida Statutes. I understand that the local building official may not review the plans submitted or perform the required building inspections to determine compliance with the applicable codes, except to the extent specified in said law. Instead, plans review and/or required building inspections will be performed by licensed or certified personnel identified in the application. The law requires minimum insurance requirements for such personnel, but I understand that I may require more insurance to protect my interests. By executing this form, I acknowledge that I have made inquiry regarding the competence of the licensed or certified personnel and the level of their insurance and am satisfied that my interests are adequately protected. I agree to indemnify, defend, and hold harmless the local government, the local building official, and their building code enforcement personnel from any and all claims arising from my use of these licensed or certified personnel to perform building code inspection services with respect to the building or structure that is the subject of the enclosed permit application.

If the fee owner or the fee owner’s contractor makes any changes to the listed private providers or the services to be provided by those private providers, the fee owner or the fee owner’s contractor shall, within 1 business day after any change, update the notice to reflect such changes. A change of a duly authorized representative named in the permit application does not require a revision of the permit, and the building code enforcement agency shall not charge a fee for making the change. In addition, the fee owner or the fee owner’s contractor shall post at the project site, prior to the commencement of construction and updated within 1 business day after any change, on a form to be adopted by the commission, the name, firm, address, telephone number, and facsimile number of each private provider who is performing or will perform building code inspection services, the type of service being performed, and similar information for the primary contact of the private provider on the project.

(5) After construction has commenced and if the local building official is unable to provide inspection services in a timely manner, the fee owner or the fee owner’s contractor may elect to use a private provider to provide inspection services by notifying the local building official of the owner’s or contractor’s intention to do so no less than 7 business days prior to the next scheduled inspection using the notice provided for in paragraphs (4)(a)-(c).

(6) A private provider performing plans review under this section shall review construction plans to determine compliance with the applicable codes. Upon determining that the plans reviewed comply with the applicable codes, the private provider shall prepare an affidavit or affidavits on a form adopted by the commission certifying, under oath, that the following is true and correct to the best of the private provider’s knowledge and belief:

(a) The plans were reviewed by the affiant, who is duly authorized to perform plans review pursuant to this section and holds the appropriate license or certificate.

(b) The plans comply with the applicable codes.

(7)(a) No more than 30 business days after receipt of a permit application and the affidavit from the private provider required pursuant to subsection (6), the local building official shall issue the requested permit or provide a written notice to the permit applicant identifying the specific plan features that do not comply with the applicable codes, as well as the specific code chapters and sections. If the local building official does not provide a written notice of the plan deficiencies within the prescribed 30-day period, the permit application shall be deemed approved as a matter of law, and the permit shall be issued by the local building official on the next business day.

(b) If the local building official provides a written notice of plan deficiencies to the permit applicant within the prescribed 30-day period, the 30-day period shall be tolled pending resolution of the matter. To resolve the plan deficiencies, the permit applicant may elect to dispute the deficiencies pursuant to subsection (13) or to submit revisions to correct the deficiencies.

(c) If the permit applicant submits revisions, the local building official has the remainder of the tolled 30-day period plus 5 business days to issue the requested permit or to provide a second written notice to the permit applicant stating which of the previously identified plan features remain in noncompliance with the applicable codes, with specific reference to the relevant code chapters and sections. If the local building official does not provide the second written notice within the prescribed time period, the permit shall be issued by the local building official on the next business day.

(d) If the local building official provides a second written notice of plan deficiencies to the permit applicant within the prescribed time period, the permit applicant may elect to dispute the deficiencies pursuant to subsection (13) or to submit additional revisions to correct the deficiencies. For all revisions submitted after the first revision, the local building official has an additional 5 business days to issue the requested permit or to provide a written notice to the permit applicant stating which of the previously identified plan features remain in noncompliance with the applicable codes, with specific reference to the relevant code chapters and sections.

(8) A private provider performing required inspections under this section shall inspect each phase of construction as required by the applicable codes. The private provider shall be permitted to send a duly authorized representative to the building site to perform the required inspections, provided all required reports are prepared by and bear the signature of the private provider or the private provider’s duly authorized representative. The duly authorized representative must be an employee of the private provider entitled to receive reemployment assistance benefits under chapter 443. The contractor’s contractual or legal obligations are not relieved by any action of the private provider.

(9) A private provider performing required inspections under this section shall provide notice to the local building official of the date and approximate time of any such inspection no later than the prior business day by 2 p.m. local time or by any later time permitted by the local building official in that jurisdiction. The local building official may visit the building site as often as necessary to verify that the private provider is performing all required inspections. A deficiency notice must be posted at the job site by the private provider, the duly authorized representative of the private provider, or the building department whenever a noncomplying item related to the building code or the permitted documents is found. After corrections are made, the item must be reinspected by the private provider or representative before being concealed. Reinspection or reaudit fees shall not be charged by the local jurisdiction as a result of the local jurisdiction’s audit inspection occurring before the performance of the private provider’s inspection or for any other administrative matter not involving the detection of a violation of the building code or a permit requirement.

(10) Upon completing the required inspections at each applicable phase of construction, the private provider shall record such inspections on a form acceptable to the local building official. The form must be signed by the provider or the provider’s duly authorized representative. These inspection records shall reflect those inspections required by the applicable codes of each phase of construction for which permitting by a local enforcement agency is required. The private provider, before leaving the project site, shall post each completed inspection record, indicating pass or fail, at the site and provide the record to the local building official within 2 business days. The local building official may waive the requirement to provide a record of each inspection within 2 business days if the record is posted at the project site and all such inspection records are submitted with the certificate of compliance. Records of all required and completed inspections shall be maintained at the building site at all times and made available for review by the local building official. The private provider shall report to the local enforcement agency any condition that poses an immediate threat to public safety and welfare.

(11) Upon completion of all required inspections, the private provider shall prepare a certificate of compliance, on a form acceptable to the local building official, summarizing the inspections performed and including a written representation, under oath, that the stated inspections have been performed and that, to the best of the private provider’s knowledge and belief, the building construction inspected complies with the approved plans and applicable codes. The statement required of the private provider shall be substantially in the following form and shall be signed and sealed by a private provider as established in subsection (1):

To the best of my knowledge and belief, the building components and site improvements outlined herein and inspected under my authority have been completed in conformance with the approved plans and the applicable codes.

(12) No more than 2 business days after receipt of a request for a certificate of occupancy or certificate of completion and the applicant’s presentation of a certificate of compliance and approval of all other government approvals required by law, the local building official shall issue the certificate of occupancy or certificate of completion or provide a notice to the applicant identifying the specific deficiencies, as well as the specific code chapters and sections. If the local building official does not provide notice of the deficiencies within the prescribed 2-day period, the request for a certificate of occupancy or certificate of completion shall be deemed granted and the certificate of occupancy or certificate of completion shall be issued by the local building official on the next business day. To resolve any identified deficiencies, the applicant may elect to dispute the deficiencies pursuant to subsection (13) or to submit a corrected request for a certificate of occupancy or certificate of completion.

(13) If the local building official determines that the building construction or plans do not comply with the applicable codes, the official may deny the permit or request for a certificate of occupancy or certificate of completion, as appropriate, or may issue a stop-work order for the project or any portion thereof as provided by law, if the official determines that the noncompliance poses an immediate threat to public safety and welfare, subject to the following:

(a) The local building official shall be available to meet with the private provider within 2 business days to resolve any dispute after issuing a stop-work order or providing notice to the applicant denying a permit or request for a certificate of occupancy or certificate of completion.

(b) If the local building official and private provider are unable to resolve the dispute, the matter shall be referred to the local enforcement agency’s board of appeals, if one exists, which shall consider the matter at its next scheduled meeting or sooner. Any decisions by the local enforcement agency’s board of appeals, or local building official if there is no board of appeals, may be appealed to the commission as provided by this chapter.

(c) Notwithstanding any provision of this section, any decisions regarding the issuance of a building permit, certificate of occupancy, or certificate of completion may be reviewed by the local enforcement agency’s board of appeals, if one exists. Any decision by the local enforcement agency’s board of appeals, or local building official if there is no board of appeals, may be appealed to the commission as provided by this chapter, which shall consider the matter at the commission’s next scheduled meeting.

(14) For the purposes of this section, any notice to be provided by the local building official shall be deemed to be provided to the person or entity when successfully transmitted to the facsimile number listed for that person or entity in the permit application or revised permit application, or, if no facsimile number is stated, when actually received by that person or entity.

(15)(a) A local enforcement agency, local building official, or local government may not adopt or enforce any laws, rules, procedures, policies, qualifications, or standards more stringent than those prescribed by this section.

(b) A local enforcement agency, local building official, or local government may establish, for private providers and duly authorized representatives working within that jurisdiction, a system of registration to verify compliance with the licensure requirements of paragraph (1)(i) and the insurance requirements of subsection (16).

(c) This section does not limit the authority of the local building official to issue a stop-work order for a building project or any portion of the project, as provided by law, if the official determines that a condition on the building site constitutes an immediate threat to public safety and welfare.

(16) A private provider may perform building code inspection services on a building project under this section only if the private provider maintains insurance for professional liability covering all services performed as a private provider. Such insurance shall have minimum policy limits of $1 million per occurrence and $2 million in the aggregate for any project with a construction cost of $5 million or less and $2 million per occurrence and $4 million in the aggregate for any project with a construction cost of over $5 million. Nothing in this section limits the ability of a fee owner to require additional insurance or higher policy limits. For these purposes, the term “construction cost” means the total cost of building construction as stated in the building permit application. If the private provider chooses to secure claims-made coverage to fulfill this requirement, the private provider must also maintain coverage for a minimum of 5 years subsequent to the performance of building code inspection services. The insurance required under this subsection shall be written only by insurers authorized to do business in this state with a minimum A.M. Best’s rating of A. Before providing building code inspection services within a local building official’s jurisdiction, a private provider must provide to the local building official a certificate of insurance evidencing that the coverages required under this subsection are in force.

(17) When performing building code inspection services, a private provider is subject to the disciplinary guidelines of the applicable professional board with jurisdiction over his or her license or certification under chapter 468, chapter 471, or chapter 481. All private providers shall be subject to the disciplinary guidelines of s. 468.621(1)(c)-(h). Any complaint processing, investigation, and discipline that arise out of a private provider’s performance of building code inspection services shall be conducted by the applicable professional board.

(18) Each local building code enforcement agency may audit the performance of building code inspection services by private providers operating within the local jurisdiction. Work on a building or structure may proceed after inspection and approval by a private provider if the provider has given notice of the inspection pursuant to subsection (9) and, subsequent to such inspection and approval, the work shall not be delayed for completion of an inspection audit by the local building code enforcement agency.

(19) The local government, the local building official, and their building code enforcement personnel shall be immune from liability to any person or party for any action or inaction by a fee owner of a building, or by a private provider or its duly authorized representative, in connection with building code inspection services as authorized in this act.

History.—s. 17, ch. 2002-293; s. 106, ch. 2005-2; s. 11, ch. 2005-147; s. 1, ch. 2005-216; s. 6, ch. 2006-65; s. 6, ch. 2007-187; s. 141, ch. 2008-4; s. 77, ch. 2012-30.



553.792 - Building permit application to local government.

553.792 Building permit application to local government.—

(1) Within 10 days of an applicant submitting an application to the local government, the local government shall advise the applicant what information, if any, is needed to deem the application properly completed in compliance with the filing requirements published by the local government. If the local government does not provide written notice that the applicant has not submitted the properly completed application, the application shall be automatically deemed properly completed and accepted. Within 45 days after receiving a completed application, a local government must notify an applicant if additional information is required for the local government to determine the sufficiency of the application, and shall specify the additional information that is required. The applicant must submit the additional information to the local government or request that the local government act without the additional information. While the applicant responds to the request for additional information, the 120-day period described in this subsection is tolled. Both parties may agree to a reasonable request for an extension of time, particularly in the event of a force major or other extraordinary circumstance. The local government must approve, approve with conditions, or deny the application within 120 days following receipt of a completed application.

(2) The procedures set forth in subsection (1) apply to the following building permit applications: accessory structure; alarm permit; nonresidential buildings less than 25,000 square feet; electric; irrigation permit; landscaping; mechanical; plumbing; residential units other than a single family unit; multifamily residential not exceeding 50 units; roofing; signs; site-plan approvals and subdivision plats not requiring public hearings or public notice; and lot grading and site alteration associated with the permit application set forth in this subsection. The procedures set forth in subsection (1) do not apply to permits for any wireless communications facilities or when a law, agency rule, or local ordinance specify different timeframes for review of local building permit applications.

History.—s. 35, ch. 2005-147; s. 63, ch. 2006-1.



553.793 - Streamlined low-voltage alarm system installation permitting.

553.793 Streamlined low-voltage alarm system installation permitting.—

(1) As used in this section, the term:

(a) “Contractor” means a person who is qualified to engage in the business of electrical or alarm system contracting pursuant to a certificate or registration issued by the department under part II of chapter 489.

(b) “Low-voltage alarm system project” means a project related to the installation, maintenance, inspection, replacement, or service of a new or existing alarm system, as defined in s. 489.505, that is hardwired and operating at low voltage, as defined in the National Electrical Code Standard 70, Current Edition, and ancillary components or equipment attached to such a system, including, but not limited to, home-automation equipment, thermostats, and video cameras.

(c) “Wireless alarm system” means a burglar alarm system or smoke detector that is not hardwired.

(2) Notwithstanding any provision of law, this section applies to all low-voltage alarm system projects for which a permit is required by a local enforcement agency. However, a permit is not required to install, maintain, inspect, replace, or service a wireless alarm system, including any ancillary components or equipment attached to the system.

(3) This section does not apply to the installation or replacement of a fire alarm if a plan review is required.

(4) A local enforcement agency shall make uniform basic permit labels available for purchase by a contractor to be used for the installation or replacement of a new or existing alarm system at a cost of not more than $40 per label per project per unit. The local enforcement agency may not require the payment of any additional fees, charges, or expenses associated with the installation or replacement of a new or existing alarm system.

(a) A local enforcement agency may not require a contractor, as a condition of purchasing a label, to submit any information other than identification information of the licensee and proof of registration or certification as a contractor.

(b) A label is valid for 1 year after the date of purchase and may only be used within the jurisdiction of the local enforcement agency that issued the label. A contractor may purchase labels in bulk for one or more unspecified current or future projects.

(5) A contractor shall post an unused uniform basic permit label in a conspicuous place on the premises of the low-voltage alarm system project site before commencing work on the project.

(6) A contractor is not required to notify the local enforcement agency before commencing work on a low-voltage alarm system project. However, a contractor must submit a Uniform Notice of a Low-Voltage Alarm System Project as provided under subsection (7) to the local enforcement agency within 14 days after completing the project. A local enforcement agency may take disciplinary action against a contractor who fails to timely submit a Uniform Notice of a Low-Voltage Alarm System Project.

(7) The Uniform Notice of a Low-Voltage Alarm System Project may be submitted electronically or by facsimile if all submissions are signed by the owner, tenant, contractor, or authorized representative of such persons. The Uniform Notice of a Low-Voltage Alarm System Project must contain the following information:

UNIFORM NOTICE OF A LOW-VOLTAGE
ALARM SYSTEM PROJECT

Owner’s or Customer’s Name

Owner’s or Customer’s Address

City

State  Zip

Phone Number

E-mail Address

Contractor’s Name

Contractor’s Address

City

State  Zip

Phone Number

Contractor’s License Number

Date Project Completed

Scope of Work

Notice is hereby given that a low-voltage alarm system project has been completed at the address specified above. I certify that all of the foregoing information is true and accurate.

(Signature of Owner, Tenant, Contractor, or Authorized Representative)

(8) A local enforcement agency may coordinate directly with the owner or customer to inspect a low-voltage alarm system project to ensure compliance with applicable codes and standards. If a low-voltage alarm system project fails an inspection, the contractor must take corrective action as necessary to pass inspection.

(9) A municipality, county, district, or other entity of local government may not adopt or maintain in effect any ordinance or rule regarding a low-voltage alarm system project that is inconsistent with this section.

(10) A uniform basic permit label shall not be required for the subsequent maintenance, inspection, or service of an alarm system that was permitted in accordance with this section.

History.—s. 2, ch. 2013-203; s. 1, ch. 2015-50.



553.7931 - Alarm system registrations.

553.7931 Alarm system registrations.—

(1) As used in this section, the term “applicable local governmental entity” means the local enforcement agency or local law enforcement agency responsible for the administration of alarm system registration in a jurisdiction.

(a) The owner, lessee, or occupant, or an authorized representative thereof, of a property must register his or her alarm system with the applicable local governmental entity if such entity requires registration of alarm systems.

(b)1. A contractor as defined in s. 553.793 or an alarm system monitoring company that installs a monitored alarm system shall provide written notice, on paper or electronically, to an owner, lessee, or occupant, or an authorized representative thereof, before activating or reactivating an alarm system, that the applicable local governmental entity may require the registration of the alarm system.

2. An alarm system monitoring company that activates an alarm system installed by an owner, lessee, or occupant, or authorized representative thereof, shall provide verbal notice to the owner, lessee, or occupant, or authorized representative thereof, before activating or reactivating an alarm system, that the applicable local governmental entity may require the registration of the alarm system.

(2) A contractor or alarm system monitoring company is not liable for civil penalties and fines assessed or imposed by the applicable local governmental entity for failing to register an alarm system, for dispatch to an unregistered user, or for excessive false alarms not attributed to alarm system monitoring company error or improper installation by the contractor or alarm system monitoring company.

(3) A municipality, county, district, or other local governmental entity may not require that an alarm system registration form be notarized before an alarm system may be registered.

(4) A municipality, county, district, or other local governmental entity may not adopt or maintain in effect any ordinance or rule regarding alarm system registration that is inconsistent with this section.

History.—s. 20, ch. 2016-129.



553.794 - Local government residential master building permit program.

553.794 Local government residential master building permit program.—

(1) MASTER BUILDING PERMIT PROGRAM CREATION.—If a local building code administrator licensed under part XII of chapter 468 receives a written request from a general, building, or residential contractor licensed under chapter 489 requesting the creation of a master building permit program, the applicable local government shall create such program within 6 months after receipt of the written request. The master building permit program is intended for use by builders who expect to construct identical single-family or two-family dwellings or townhomes on a repetitive basis. The master building permit program must be designed to achieve standardization and consistency during the permitting process and to reduce the time spent by local building departments during the site-specific building permit application process.

(2) DEFINITIONS.—For purposes of this section, the term:

(a) “Building orientation” means the placement of a building on a parcel of land with respect to weathering elements such as sun, wind, and rain and environmental factors like topography.

(b) “Elevation” means a construction drawing that is drawn to scale and depicts the external face of the dwelling or townhome to be constructed.

(3) MASTER BUILDING PERMIT APPLICATION.—To obtain a master building permit, a builder must submit the following information to the local building department:

(a) A completed master building permit application.

(b) A general construction plan that complies with subsection (4).

(c) All general construction plan pages, documents, and drawings, including structural calculations if required by the local building department, signed and sealed by the design professional of record, along with a written acknowledgment from the design professional that the plan pages, documents, and drawings contained within the master building permit application will be used for future site-specific building permit applications. The design professional of record must be a licensed engineer or architect.

(d) Truss specifications, signed and sealed by the truss design engineer. The design professional of record must stamp and sign the truss layout sheet as reviewed and approved for each model design.

(e) Energy performance calculations for all building orientations. The calculations must consider worst-case scenarios for the relevant climate zone and must include component and cladding product approvals for all windows, pedestrian doors, garage doors, glazed opening impact protection devices, truss anchors, roof underlayments, and roof coverings. The design professional of record must stamp and sign all product approvals as reviewed and approved for use with each model design.

(4) GENERAL CONSTRUCTION PLAN.—The general construction plan submitted as part of a master building permit application:

(a) May be submitted in electronic or paper format, as required by the local building department. A plan submitted in paper format must be a minimum of 36 inches by 48 inches or must comply with requirements of the local building department.

(b) Shall include left-hand and right-hand building orientations, including floor plans.

(c) Shall include a model design which may include up to four alternate exterior elevations, each containing the same living space footprint. The model design:

1. May not contain more than three alternate garage layouts, with each garage layout limited to accommodating no more than three cars.

2. Must include a foundation plan.

3. Must contain a truss layout sheet for each exterior elevation that is compatible with the roof plan.

(d) Must show typical wall sections from the foundation to the roof.

(e) Must contain a complete set of applicable electrical, plumbing, fuel gas, and mechanical plans.

(f) Must contain window, door, and glazed opening impact protection device schedules, if applicable.

(g) Must meet any other requirements of the local building department.

(5) MASTER BUILDING PERMIT APPLICATION APPROVAL PROCESS.—

(a) A builder may submit to the local building department a master building permit application that contains the information identified in subsection (3). Once a master building permit application is approved as provided in this subsection, the local building department may only require the builder to submit the documents identified in subsection (7) for each site-specific building permit application for a single-family or two-family dwelling or townhome.

(b) The local building department shall review the general construction plan submitted as part of the master building permit application to determine compliance with existing building code requirements. If the general construction plan is approved and all documents provided pursuant to subsections (3) and (4) are verified, the builder shall receive a master building permit and permit number.

(c) The local building department must approve or deny a master building permit application within 120 days after the local building department receives a completed application, unless the applicant agrees to a longer period.

(d) A builder may submit the master building permit number an unlimited number of times, and such number applies to each subsequent dwelling or townhome to be built as long as the builder uses the model design contained in the master building permit and meets the requirement of paragraph (e).

(e) An approved master building permit remains valid until the Florida Building Code is updated as provided in s. 553.73.

(6) REVISIONS TO MASTER BUILDING PERMIT.—Once a master building permit has been approved, a local building department:

(a) May not allow structural revisions to the master building.

(b) May allow limited nonstructural revisions to the master building so long as any revised floor plan is submitted to and approved by the local building department.

(c) May accept limited field revisions, as determined by the local building department.

(7) SITE-SPECIFIC BUILDING PERMIT APPLICATIONS.—Once a master building permit is approved, the builder is only required to submit the following information for each site-specific building permit application for a single-family or two-family dwelling or townhome:

(a) A completed site-specific building permit application that includes the master building permit number and identifies the model design to be built, including elevation and garage style.

(b) Three signed and sealed copies of the lot or parcel survey or site plan, as applicable. The survey or site plan must indicate the Federal Emergency Management Agency flood zone, base flood elevation, and minimum finished floor elevation and must conform to local zoning regulations. Lot or parcel drainage indicators must be shown along with site elevations.

(c) An affidavit by the licensed engineer of record affirming that the master building permit is a true and correct copy of the master building permit on file with the local building department. The affidavit must reference the master building permit number. The licensed engineer of record must affirm that the master building permit will conform to soil conditions on the specific site.

(d) Complete mechanical drawings of the model design, including HVAC heating and cooling load calculations and equipment specifications.

(e) Specific information that was not included in the master building permit application addressing the HVAC system design, including duct design and heating and cooling load calculations.

(8) FEES.—The governing body of the applicable local government shall set fees pursuant to s. 553.80(7).

(9) PENALTIES.—In addition to any other penalty provided by law, a builder or design professional who willfully violates this section shall be fined $10,000 for each dwelling or townhome that is built under the master building permit that does not conform to the master building permit on file with the local building department.

(10) PROGRAM GUIDELINES.—Each local government may adopt procedures to provide master building permit program guidelines and requirements for the submission and approval of materials and applications.

History.—s. 1, ch. 2015-156.



553.80 - Enforcement.

553.80 Enforcement.—

(1) Except as provided in paragraphs (a)-(g), each local government and each legally constituted enforcement district with statutory authority shall regulate building construction and, where authorized in the state agency’s enabling legislation, each state agency shall enforce the Florida Building Code required by this part on all public or private buildings, structures, and facilities, unless such responsibility has been delegated to another unit of government pursuant to s. 553.79(9).

(a) Construction regulations relating to correctional facilities under the jurisdiction of the Department of Corrections and the Department of Juvenile Justice are to be enforced exclusively by those departments.

(b) Construction regulations relating to elevator equipment under the jurisdiction of the Bureau of Elevators of the Department of Business and Professional Regulation shall be enforced exclusively by that department.

(c) In addition to the requirements of s. 553.79 and this section, facilities subject to the provisions of chapter 395 and parts II and VIII of chapter 400 shall have facility plans reviewed and construction surveyed by the state agency authorized to do so under the requirements of chapter 395 and parts II and VIII of chapter 400 and the certification requirements of the Federal Government. Facilities subject to the provisions of part IV of chapter 400 may have facility plans reviewed and shall have construction surveyed by the state agency authorized to do so under the requirements of part IV of chapter 400 and the certification requirements of the Federal Government.

(d) Building plans approved under s. 553.77(3) and state-approved manufactured buildings, including buildings manufactured and assembled offsite and not intended for habitation, such as lawn storage buildings and storage sheds, are exempt from local code enforcing agency plan reviews except for provisions of the code relating to erection, assembly, or construction at the site. Erection, assembly, and construction at the site are subject to local permitting and inspections. Lawn storage buildings and storage sheds bearing the insignia of approval of the department are not subject to s. 553.842. Such buildings that do not exceed 400 square feet may be delivered and installed without need of a contractor’s or specialty license.

(e) Construction regulations governing public schools, state universities, and Florida College System institutions shall be enforced as provided in subsection (6).

(f) The Florida Building Code as it pertains to toll collection facilities under the jurisdiction of the turnpike enterprise of the Department of Transportation shall be enforced exclusively by the turnpike enterprise.

(g) Construction regulations relating to secure mental health treatment facilities under the jurisdiction of the Department of Children and Families shall be enforced exclusively by the department in conjunction with the Agency for Health Care Administration’s review authority under paragraph (c).

The governing bodies of local governments may provide a schedule of fees, as authorized by s. 125.56(2) or s. 166.222 and this section, for the enforcement of the provisions of this part. Such fees shall be used solely for carrying out the local government’s responsibilities in enforcing the Florida Building Code. The authority of state enforcing agencies to set fees for enforcement shall be derived from authority existing on July 1, 1998. However, nothing contained in this subsection shall operate to limit such agencies from adjusting their fee schedule in conformance with existing authority.

(2)(a) Any two or more counties or municipalities, or any combination thereof, may, in accordance with the provisions of chapter 163, governing interlocal agreements, form an enforcement district for the purpose of enforcing and administering the provisions of the Florida Building Code. Each district so formed shall be registered with the department on forms to be provided for that purpose. Nothing in this subsection shall be construed to supersede provisions of county charters which preempt municipal authorities respective to building codes.

(b) With respect to evaluation of design professionals’ documents, if a local government finds it necessary, in order to enforce compliance with the Florida Building Code and issue a permit, to reject design documents required by the code three or more times for failure to correct a code violation specifically and continuously noted in each rejection, including, but not limited to, egress, fire protection, structural stability, energy, accessibility, lighting, ventilation, electrical, mechanical, plumbing, and gas systems, or other requirements identified by rule of the Florida Building Commission adopted pursuant to chapter 120, the local government shall impose, each time after the third such review the plans are rejected for that code violation, a fee of four times the amount of the proportion of the permit fee attributed to plans review.

(c) With respect to inspections, if a local government finds it necessary, in order to enforce compliance with the Florida Building Code, to conduct any inspection after an initial inspection and one subsequent reinspection of any project or activity for the same code violation specifically and continuously noted in each rejection, including, but not limited to, egress, fire protection, structural stability, energy, accessibility, lighting, ventilation, electrical, mechanical, plumbing, and gas systems, or other requirements identified by rule of the Florida Building Commission adopted pursuant to chapter 120, the local government shall impose a fee of four times the amount of the fee imposed for the initial inspection or first reinspection, whichever is greater, for each such subsequent reinspection.

(3)(a) Each enforcement district shall be governed by a board, the composition of which shall be determined by the affected localities.

(b)1. At its own option, each enforcement district or local enforcement agency may adopt rules granting to the owner of a single-family residence one or more exemptions from the Florida Building Code relating to:

a. Addition, alteration, or repairs performed by the property owner upon his or her own property, provided any addition or alteration shall not exceed 1,000 square feet or the square footage of the primary structure, whichever is less.

b. Addition, alteration, or repairs by a nonowner within a specific cost limitation set by rule, provided the total cost shall not exceed $5,000 within any 12-month period.

c. Building and inspection fees.

2. However, the exemptions under subparagraph 1. do not apply to single-family residences that are located in mapped flood hazard areas, as defined in the code, unless the enforcement district or local enforcement agency has determined that the work, which is otherwise exempt, does not constitute a substantial improvement, including the repair of substantial damage, of such single-family residences.

3. Each code exemption, as defined in sub-subparagraphs 1.a., b., and c., shall be certified to the local board 10 days prior to implementation and shall only be effective in the territorial jurisdiction of the enforcement district or local enforcement agency implementing it.

(4) When an enforcement district has been formed as provided herein, upon its registration with the department, it shall have the same authority and responsibility with respect to building codes as provided by this part for local governing bodies.

(5) State and regional agencies with special expertise in building code standards and licensing of contractors and design professionals shall provide support to local governments upon request.

(6) Notwithstanding any other law, state universities, Florida College System institutions, and public school districts shall be subject to enforcement of the Florida Building Code under this part.

(a)1. State universities, Florida College System institutions, or public school districts shall conduct plan review and construction inspections to enforce building code compliance for their building projects that are subject to the Florida Building Code. These entities must use personnel or contract providers appropriately certified under part XII of chapter 468 to perform the plan reviews and inspections required by the code. Under these arrangements, the entities are not subject to local government permitting requirements, plans review, and inspection fees. State universities, Florida College System institutions, and public school districts are liable and responsible for all of their buildings, structures, and facilities. This paragraph does not limit the authority of the county, municipality, or code enforcement district to ensure that buildings, structures, and facilities owned by these entities comply with the Florida Building Code or to limit the authority and responsibility of the fire official to conduct firesafety inspections under chapter 633.

2. In order to enforce building code compliance independent of a county or municipality, a state university, Florida College System institution, or public school district may create a board of adjustment and appeal to which a substantially affected party may appeal an interpretation of the Florida Building Code which relates to a specific project. The decisions of this board, or, in its absence, the decision of the building code administrator, may be reviewed under s. 553.775.

(b) If a state university, Florida College System institution, or public school district elects to use a local government’s code enforcement offices:

1. Fees charged by counties and municipalities for enforcement of the Florida Building Code on buildings, structures, and facilities of state universities, state colleges, and public school districts may not be more than the actual labor and administrative costs incurred for plans review and inspections to ensure compliance with the code.

2. Counties and municipalities shall expedite building construction permitting, building plans review, and inspections of projects of state universities, Florida College System institutions, and public schools that are subject to the Florida Building Code according to guidelines established by the Florida Building Commission.

3. A party substantially affected by an interpretation of the Florida Building Code by the local government’s code enforcement offices may appeal the interpretation to the local government’s board of adjustment and appeal or to the commission under s. 553.775 if no local board exists. The decision of a local board is reviewable in accordance with s. 553.775.

(c) The Florida Building Commission and code enforcement jurisdictions shall consider balancing code criteria and enforcement to unique functions, where they occur, of research institutions by application of performance criteria in lieu of prescriptive criteria.

(d) School boards, Florida College System institution boards, and state universities may use annual facility maintenance permits to facilitate routine maintenance, emergency repairs, building refurbishment, and minor renovations of systems or equipment. The amount expended for maintenance projects may not exceed $200,000 per project. A facility maintenance permit is valid for 1 year. A detailed log of alterations and inspections must be maintained and annually submitted to the building official. The building official retains the right to make inspections at the facility site as he or she considers necessary. Code compliance must be provided upon notification by the building official. If a pattern of code violations is found, the building official may withhold the issuance of future annual facility maintenance permits.

This part may not be construed to authorize counties, municipalities, or code enforcement districts to conduct any permitting, plans review, or inspections not covered by the Florida Building Code. Any actions by counties or municipalities not in compliance with this part may be appealed to the Florida Building Commission. The commission, upon a determination that actions not in compliance with this part have delayed permitting or construction, may suspend the authority of a county, municipality, or code enforcement district to enforce the Florida Building Code on the buildings, structures, or facilities of a state university, Florida College System institution, or public school district and provide for code enforcement at the expense of the state university, Florida College System institution, or public school district.

(7) The governing bodies of local governments may provide a schedule of reasonable fees, as authorized by s. 125.56(2) or s. 166.222 and this section, for enforcing this part. These fees, and any fines or investment earnings related to the fees, shall be used solely for carrying out the local government’s responsibilities in enforcing the Florida Building Code. When providing a schedule of reasonable fees, the total estimated annual revenue derived from fees, and the fines and investment earnings related to the fees, may not exceed the total estimated annual costs of allowable activities. Any unexpended balances shall be carried forward to future years for allowable activities or shall be refunded at the discretion of the local government. The basis for a fee structure for allowable activities shall relate to the level of service provided by the local government and shall include consideration for refunding fees due to reduced services based on services provided as prescribed by s. 553.791, but not provided by the local government. Fees charged shall be consistently applied.

(a) As used in this subsection, the phrase “enforcing the Florida Building Code” includes the direct costs and reasonable indirect costs associated with review of building plans, building inspections, reinspections, and building permit processing; building code enforcement; and fire inspections associated with new construction. The phrase may also include training costs associated with the enforcement of the Florida Building Code and enforcement action pertaining to unlicensed contractor activity to the extent not funded by other user fees.

(b) The following activities may not be funded with fees adopted for enforcing the Florida Building Code:

1. Planning and zoning or other general government activities.

2. Inspections of public buildings for a reduced fee or no fee.

3. Public information requests, community functions, boards, and any program not directly related to enforcement of the Florida Building Code.

4. Enforcement and implementation of any other local ordinance, excluding validly adopted local amendments to the Florida Building Code and excluding any local ordinance directly related to enforcing the Florida Building Code as defined in paragraph (a).

(c) A local government shall use recognized management, accounting, and oversight practices to ensure that fees, fines, and investment earnings generated under this subsection are maintained and allocated or used solely for the purposes described in paragraph (a).

(d) The local enforcement agency may not require the payment of any additional fees, charges, or expenses associated with:

1. Providing proof of licensure pursuant to chapter 489;

2. Recording or filing a license issued pursuant to this chapter; or

3. Providing, recording, or filing evidence of workers’ compensation insurance coverage as required by chapter 440.

(8) The Department of Agriculture and Consumer Services is not subject to local government permitting requirements, plan review, or inspection fees for agricultural structures, such as equipment storage sheds and pole barns that are not used by the public.

History.—s. 11, ch. 74-167; s. 3, ch. 75-111; s. 5, ch. 77-365; s. 3, ch. 85-97; s. 805, ch. 97-103; ss. 50, 51, ch. 98-287; ss. 85, 86, ch. 2000-141; ss. 34, 35, ch. 2001-186; ss. 3, 4, ch. 2001-372; s. 87, ch. 2002-1; s. 27, ch. 2002-20; s. 12, ch. 2005-147; s. 64, ch. 2006-1; s. 15, ch. 2008-191; s. 37, ch. 2010-176; s. 127, ch. 2014-17; s. 276, ch. 2014-19; s. 23, ch. 2014-154; s. 21, ch. 2016-129.



553.83 - Injunctive relief.

553.83 Injunctive relief.—Any local government, legally constituted enforcement district, or state agency authorized to enforce sections of the Florida Building Code under s. 553.80 may seek injunctive relief from any court of competent jurisdiction to enjoin the offering for sale, delivery, use, occupancy, erection, alteration, or installation of any building covered by this part, upon an affidavit of the local government, code enforcement district, or state agency specifying the manner in which the building does not conform to the requirements of the Florida Building Code, or local amendments to the Florida Building Code. Noncompliance with the building code promulgated under this part shall be considered prima facie evidence of irreparable damage in any cause of action brought under authority of this part.

History.—s. 14, ch. 74-167; s. 5, ch. 77-365; s. 87, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372.



553.835 - Implied warranties.

553.835 Implied warranties.—

(1) The Legislature finds that the courts have reached different conclusions concerning the scope and extent of the common law doctrine or theory of implied warranty of fitness and merchantability or habitability for improvements immediately supporting the structure of a new home, which creates uncertainty in the state’s fragile real estate and construction industry.

(2) It is the intent of the Legislature to affirm the limitations to the doctrine or theory of implied warranty of fitness and merchantability or habitability associated with the construction and sale of a new home.

(3) As used in this section, the term “offsite improvement” means:

(a) The street, road, driveway, sidewalk, drainage, utilities, or any other improvement or structure that is not located on or under the lot on which a new home is constructed, excluding such improvements that are shared by and part of the overall structure of two or more separately owned homes that are adjoined or attached whereby such improvements affect the fitness and merchantability or habitability of one or more of the other adjoining structures; and

(b) The street, road, driveway, sidewalk, drainage, utilities, or any other improvement or structure that is located on or under the lot but that does not immediately and directly support the fitness and merchantability or habitability of the home itself.

(4) There is no cause of action in law or equity available to a purchaser of a home or to a homeowners’ association based upon the doctrine or theory of implied warranty of fitness and merchantability or habitability for damages to offsite improvements. However, this section does not alter or limit the existing rights of purchasers of homes or homeowners’ associations to pursue any other cause of action arising from defects in offsite improvements based upon contract, tort, or statute, including, but not limited to, ss. 718.203 and 719.203.

History.—s. 1, ch. 2012-161.



553.84 - Statutory civil action.

553.84 Statutory civil action.—Notwithstanding any other remedies available, any person or party, in an individual capacity or on behalf of a class of persons or parties, damaged as a result of a violation of this part or the Florida Building Code, has a cause of action in any court of competent jurisdiction against the person or party who committed the violation; however, if the person or party obtains the required building permits and any local government or public agency with authority to enforce the Florida Building Code approves the plans, if the construction project passes all required inspections under the code, and if there is no personal injury or damage to property other than the property that is the subject of the permits, plans, and inspections, this section does not apply unless the person or party knew or should have known that the violation existed.

History.—s. 15, ch. 74-167; s. 88, ch. 2000-141; ss. 28, 34, ch. 2001-186; s. 3, ch. 2001-372.



553.841 - Building code compliance and mitigation program.

553.841 Building code compliance and mitigation program.—

(1) The Legislature finds that knowledge and understanding by persons licensed or employed in the design and construction industries of the importance and need for complying with the Florida Building Code and related laws is vital to the public health, safety, and welfare of this state, especially for protecting consumers and mitigating damage caused by hurricanes to residents and visitors to the state. The Legislature further finds that the Florida Building Code can be effective only if all participants in the design and construction industries maintain a thorough knowledge of the code, code compliance and enforcement, duties related to consumers, and changes that improve construction standards, project completion, and compliance of design and construction to protect against consumer harm, storm damage, and other damage. Consequently, the Legislature finds that there is a need for a program to provide ongoing education and outreach activities concerning compliance with the Florida Building Code, the Florida Fire Prevention Code, construction plan and permitting requirements, construction liens, and hurricane mitigation.

(2) The Department of Business and Professional Regulation shall administer a program, designated as the Florida Building Code Compliance and Mitigation Program, to develop, coordinate, and maintain education and outreach to persons required to comply with the Florida Building Code and related provisions as specified in subsection (1) and ensure consistent education, training, and communication of the code’s requirements, including, but not limited to, methods for design and construction compliance and mitigation of storm-related damage. The program shall also operate a clearinghouse through which design, construction, and building code enforcement licensees, suppliers, and consumers in this state may find others in order to exchange information relating to mitigation and facilitate repairs in the aftermath of a natural disaster.

(3) All services and materials under the Florida Building Code Compliance and Mitigation Program must be provided by a private, nonprofit corporation under contract with the department. The term of the contract shall be for 4 years, with the option of one 4-year renewal at the end of the contract term. The initial contract must be in effect no later than November 1, 2007. The private, nonprofit corporation must be an organization whose membership includes trade and professional organizations whose members consist primarily of persons and entities that are required to comply with the Florida Building Code and that are licensed under part XII of chapter 468, chapter 471, chapter 481, or chapter 489. When selecting the private, nonprofit corporation for the program, the department must give primary consideration to the corporation’s demonstrated experience and the ability to:

(a) Develop and deliver building code-related education, training, and outreach;

(b) Directly access the majority of persons licensed in the occupations of design, construction, and building code enforcement individually and through established statewide trade and professional association networks;

(c) Serve as a clearinghouse to deliver education and outreach throughout the state. The clearinghouse must serve as a focal point at which persons licensed to design, construct, and enforce building codes and suppliers and consumers can find each other in order to exchange information relating to mitigation and facilitate repairs in the aftermath of a natural disaster;

(d) Accept input from the Florida Building Commission, licensing regulatory boards, local building departments, and the design and construction industries in order to improve its education and outreach programs; and

(e) Promote design and construction techniques and materials for mitigating hurricane damage at a Florida-based trade conference that includes participants from the broadest possible range of design and construction trades and professions, including from those private and public sector entities having jurisdiction over building codes and design and construction licensure.

(4) In administering the Florida Building Code Compliance and Mitigation Program, the department shall maintain, update, develop, or cause to be developed advanced modules designed for use by each profession.

(5) Each biennium, upon receipt of funds by the Department of Business and Professional Regulation from the Construction Industry Licensing Board and the Electrical Contractors’ Licensing Board provided under ss. 489.109(3) and 489.509(3), the department shall determine the amount of funds available for the Florida Building Code Compliance and Mitigation Program.

(6) If the projects provided through the Florida Building Code Compliance and Mitigation Program in any state fiscal year do not require the use of all available funds, the unused funds shall be carried forward and allocated for use during the following fiscal year.

(7) The Florida Building Commission shall provide by rule for the accreditation of courses related to the Florida Building Code by accreditors approved by the commission. The commission shall establish qualifications of accreditors and criteria for the accreditation of courses by rule. The commission may revoke the accreditation of a course by an accreditor if the accreditation is demonstrated to violate this part or the rules of the commission.

(8) This section does not prohibit or limit the subject areas or development of continuing education or training on the Florida Building Code by any qualified entity.

History.—s. 52, ch. 98-287; s. 89, ch. 2000-141; s. 59, ch. 2004-357; s. 14, ch. 2005-147; s. 7, ch. 2007-187; s. 38, ch. 2010-176; s. 416, ch. 2011-142; s. 24, ch. 2014-154.



553.842 - Product evaluation and approval.

553.842 Product evaluation and approval.—

(1) The commission shall adopt rules under ss. 120.536(1) and 120.54 to develop and implement a product evaluation and approval system that applies statewide to operate in coordination with the Florida Building Code. The commission may enter into contracts to provide for administration of the product evaluation and approval system. The commission’s rules and any applicable contract may provide that the payment of fees related to approvals be made directly to the administrator. Any fee paid by a product manufacturer shall be used only for funding the product evaluation and approval system. The product evaluation and approval system shall provide:

(a) Appropriate promotion of innovation and new technologies.

(b) Processing submittals of products from manufacturers in a timely manner.

(c) Independent, third-party qualified and accredited testing and laboratory facilities, product evaluation entities, quality assurance agencies, certification agencies, and validation entities.

(d) An easily accessible product acceptance list to entities subject to the Florida Building Code.

(e) Development of stringent but reasonable testing criteria based upon existing consensus standards, when available, for products.

(f) Long-term approvals, where feasible. State and local approvals will be valid until the requirements of the code on which the approval is based change, the product changes in a manner affecting its performance as required by the code, or the approval is revoked. However, the commission may authorize by rule editorial revisions to approvals and charge a fee as provided in this section.

(g) Criteria for revocation of a product approval.

(h) Cost-effectiveness.

(2) The product evaluation and approval system shall rely on national and international consensus standards, whenever adopted by the Florida Building Code, for demonstrating compliance with code standards. Other standards which meet or exceed established state requirements shall also be considered.

(3) Products or methods or systems of construction that require approval under s. 553.77, that have standardized testing or comparative or rational analysis methods established by the code, and that are certified by an approved product evaluation entity, testing laboratory, or certification agency as complying with the standards specified by the code shall be approved for statewide use. Products required to be approved for statewide use shall be approved by one of the methods established in subsection (5) without further evaluation.

(4) Products or methods or systems of construction requiring approval under s. 553.77 must be approved by one of the methods established in subsection (5) before their use in construction in this state. Products may be approved by the commission for statewide use. Notwithstanding a local government’s authority to amend the Florida Building Code as provided in this act, statewide approval shall preclude local jurisdictions from requiring further testing, evaluation, or submission of other evidence as a condition of using the product so long as the product is being used consistent with the conditions of its approval.

(5) Statewide approval of products, methods, or systems of construction may be achieved by one of the following methods. One of these methods must be used by the commission to approve the following categories of products: panel walls, exterior doors, roofing, skylights, windows, shutters, impact protective systems, and structural components as established by the commission by rule. A product may not be advertised, sold, offered, provided, distributed, or marketed as hurricane, windstorm, or impact protection from wind-borne debris from a hurricane or windstorm unless it is approved pursuant to this section or s. 553.8425. Any person who advertises, sells, offers, provides, distributes, or markets a product as hurricane, windstorm, or impact protection from wind-borne debris without such approval is subject to the Florida Deceptive and Unfair Trade Practices Act under part II of chapter 501 brought by the enforcing authority as defined in s. 501.203.

(a) Products for which the code establishes standardized testing or comparative or rational analysis methods shall be approved by submittal and validation of one of the following reports or listings indicating that the product or method or system of construction was in compliance with the Florida Building Code and that the product or method or system of construction is, for the purpose intended, at least equivalent to that required by the Florida Building Code:

1. A certification mark or listing of an approved certification agency, which may be used only for products for which the code designates standardized testing;

2. A test report from an approved testing laboratory;

3. A product evaluation report based upon testing or comparative or rational analysis, or a combination thereof, from an approved product evaluation entity; or

4. A product evaluation report based upon testing or comparative or rational analysis, or a combination thereof, developed and signed and sealed by a professional engineer or architect, licensed in this state.

A product evaluation report or a certification mark or listing of an approved certification agency which demonstrates that the product or method or system of construction complies with the Florida Building Code for the purpose intended is equivalent to a test report and test procedure referenced in the Florida Building Code. An application for state approval of a product under subparagraph 1. or subparagraph 3. must be approved by the department after the commission staff or a designee verifies that the application and related documentation are complete. This verification must be completed within 10 business days after receipt of the application. Upon approval by the department, the product shall be immediately added to the list of state-approved products maintained under subsection (13). Approvals by the department shall be reviewed and ratified by the commission’s program oversight committee except for a showing of good cause that a review by the full commission is necessary. The commission shall adopt rules providing means to cure deficiencies identified within submittals for products approved under this paragraph.

(b) Products, methods, or systems of construction for which there are no specific standardized testing or comparative or rational analysis methods established in the code may be approved by submittal and validation of one of the following:

1. A product evaluation report based upon testing or comparative or rational analysis, or a combination thereof, from an approved product evaluation entity indicating that the product or method or system of construction was in compliance with the intent of the Florida Building Code and that the product or method or system of construction is, for the purpose intended, at least equivalent to that required by the Florida Building Code; or

2. A product evaluation report based upon testing or comparative or rational analysis, or a combination thereof, developed and signed and sealed by a professional engineer or architect, licensed in this state, who certifies that the product or method or system of construction is, for the purpose intended, at least equivalent to that required by the Florida Building Code.

(6) The commission shall ensure that product manufacturers that obtain statewide product approval operate quality assurance programs for all approved products. The commission shall adopt by rule criteria for operation of the quality assurance programs.

(7) For state approvals, validation shall be performed by validation entities approved by the commission. The commission shall adopt by rule criteria for approval of validation entities, which shall be third-party entities independent of the product’s manufacturer and which shall certify to the commission the product’s compliance with the code. The commission may adopt by rule a schedule of penalties to be imposed against approved validation entities that validate product applications in violation of this section or rules adopted under this section.

(8) The commission may adopt rules to approve the following types of entities that produce information on which product approvals are based. All of the following entities, including engineers and architects, must comply with a nationally recognized standard demonstrating independence or no conflict of interest:

(a) Evaluation entities approved pursuant to this paragraph. The commission shall specifically approve the National Evaluation Service, the International Association of Plumbing and Mechanical Officials Evaluation Service, the International Code Council Evaluation Services, Underwriters Laboratories, LLC, Intertek Testing Services NA, Inc., and the Miami-Dade County Building Code Compliance Office Product Control Division. Architects and engineers licensed in this state are also approved to conduct product evaluations as provided in subsection (5).

(b) Testing laboratories accredited by national organizations, such as A2LA and the National Voluntary Laboratory Accreditation Program, laboratories accredited by evaluation entities approved under paragraph (a), and laboratories that comply with other guidelines for testing laboratories selected by the commission and adopted by rule.

(c) Quality assurance entities approved by evaluation entities approved under paragraph (a) and by certification agencies approved under paragraph (d) and other quality assurance entities that comply with guidelines selected by the commission and adopted by rule.

(d) Certification agencies accredited by nationally recognized accreditors and other certification agencies that comply with guidelines selected by the commission and adopted by rule.

(e) Validation entities that comply with accreditation standards established by the commission by rule.

(9) A building official may deny the local application of a product or method or system of construction which has received statewide approval, based upon a written report signed by the official that concludes the product application is inconsistent with the statewide approval and that states the reasons the application is inconsistent. Such denial is subject to the provisions of s. 553.77 governing appeal of the building official’s interpretation of the code.

(10) Products, other than manufactured buildings, which are custom fabricated or assembled shall not require separate approval under this section provided the component parts have been approved for the fabricated or assembled product’s use and the components meet the standards and requirements of the Florida Building Code which applies to the product’s intended use.

(11) A building official may appeal the required approval for local use of a product or method or system of construction to the commission. The commission shall conduct a hearing under chapter 120 and the uniform rules of procedure and shall handle such appeals in an expedited manner.

(12) The decisions of local building officials shall be appealable to the local board of appeals, if such board exists, and then to the commission, which shall conduct a hearing under chapter 120 and the uniform rules of procedure. Decisions of the commission regarding statewide product approvals and appeals of local product approval shall be subject to judicial review pursuant to s. 120.68.

(13) The commission shall maintain a list of the state-approved products, product evaluation entities, testing laboratories, quality assurance agencies, certification agencies, and validation entities and make such lists available in the most cost-effective manner. The commission shall establish reasonable timeframes associated with the product approval process and availability of the lists.

(14) The commission shall by rule establish criteria for revocation of product approvals as well as revocation of approvals of product evaluation entities, testing laboratories, quality assurance entities, certification agencies, and validation entities. Revocation is governed by s. 120.60 and the uniform rules of procedure.

(15) The commission may adopt a rule listing the prescriptive, material standards and alternative means by which products subject to those standards may demonstrate compliance with the code.

(16) The commission may adopt a rule that identifies standards that are equivalent to or more stringent than those specifically adopted by the code, thereby allowing the use in this state of the products that comply with the equivalent standard.

History.—s. 54, ch. 98-287; s. 90, ch. 2000-141; s. 30, ch. 2001-186; s. 18, ch. 2002-293; s. 16, ch. 2005-147; s. 65, ch. 2006-1; s. 8, ch. 2007-187; s. 16, ch. 2008-191; s. 39, ch. 2010-176; s. 32, ch. 2011-222; s. 17, ch. 2013-193; s. 22, ch. 2016-129.



553.8425 - Local product approval.

553.8425 Local product approval.—

(1) For local product approval, products or systems of construction shall demonstrate compliance with the structural windload requirements of the Florida Building Code through one of the following methods:

(a) A certification mark, listing, or label from a commission-approved certification agency indicating that the product complies with the code;

(b) A test report from a commission-approved testing laboratory indicating that the product tested complies with the code;

(c) A product-evaluation report based upon testing, comparative or rational analysis, or a combination thereof, from a commission-approved product evaluation entity which indicates that the product evaluated complies with the code;

(d) A product-evaluation report or certification based upon testing or comparative or rational analysis, or a combination thereof, developed and signed and sealed by a Florida professional engineer or Florida registered architect, which indicates that the product complies with the code;

(e) A statewide product approval issued by the Florida Building Commission; or

(f) Designation of compliance with a prescriptive, material standard adopted by the commission by rule under s. 553.842(15).

(2) For product-evaluation reports that indicate compliance with the code based upon a test report from an approved testing laboratory and rational or comparative analysis by a Florida registered architect or Florida professional engineer, the testing laboratory or the evaluating architect or engineer must certify independence from the product manufacturer.

(3) Local building officials may accept modifications to approved products or their installations if sufficient evidence is submitted to the local building official to demonstrate compliance with the code or the intent of the code, including such evidence as certifications from a Florida registered architect or Florida professional engineer.

(4) Products demonstrating compliance shall be manufactured under a quality assurance program audited by an approved quality assurance entity.

(5) Products bearing a certification mark, label, or listing by an approved certification agency require no further documentation to establish compliance with the code.

(6) Upon review of the compliance documentation, and a finding that the product complies with the code, the authority having jurisdiction or a local building official shall deem the product approved for use in accordance with its approval and limitation of use.

(7) Approval shall be valid until such time as the product changes and decreases in performance; the standards of the code change, requiring increased performance; or the approval is otherwise suspended or revoked. Changes to the code do not void the approval of products previously installed in existing buildings if such products met building code requirements at the time the product was installed.

History.—s. 19, ch. 2005-147; s. 66, ch. 2006-1.



553.844 - Windstorm loss mitigation; requirements for roofs and opening protection.

553.844 Windstorm loss mitigation; requirements for roofs and opening protection.—

(1) The Legislature finds that:

(a) The effects of recent hurricanes on the state have demonstrated the effectiveness of the Florida Building Code in reducing property damage to buildings constructed in accordance with its requirements, and have also exposed a vulnerability of some construction undertaken prior to implementation of the Florida Building Code.

(b) Hurricanes represent a continuing threat to the health, safety, and welfare of the residents of this state due to the direct destructive effects of hurricanes as well as their effects on windstorm insurance rates.

(c) The mitigation of property damage constitutes a valid and recognized objective of the Florida Building Code.

(d) Cost-effective techniques for integrating proven methods of the Florida Building Code into buildings built prior to its implementation benefit all residents of the state as a whole.

(2) The Florida Building Commission shall:

(a) Analyze the extent to which a proposed Florida Building Code provision will mitigate property damage to buildings and their contents in evaluating that proposal. If the nature of the proposed Florida Building Code provision relates only to mitigation of property damage and not to a lifesafety concern, the proposal shall be reviewed based on its measurable benefits in relation to the costs imposed.

(b) Develop and adopt within the Florida Building Code a means to incorporate recognized mitigation techniques for site-built, single-family residential structures constructed before the implementation of the Florida Building Code, including, but not limited to:

1. Prescriptive techniques for the installation of gable-end bracing;

2. Secondary water barriers for roofs and standards relating to secondary water barriers. The criteria may include, but need not be limited to, roof shape, slope, and composition of all elements of the roof system. The criteria may not be limited to one method or material for a secondary water barrier;

3. Prescriptive techniques for improvement of roof-to-wall connections. The Legislature recognizes that the cost of retrofitting existing buildings to meet the code requirements for new construction in this regard may exceed the practical benefit to be attained. The Legislature intends for the commission to provide for the integration of alternate, lower-cost means that may be employed to retrofit existing buildings that are not otherwise required to comply with the requirements of the Florida Building Code for new construction so that the cost of such improvements does not exceed approximately 15 percent of the cost of reroofing. Roof-to-wall connections shall not be required unless evaluation and installation of connections at gable ends or all corners can be completed for 15 percent of the cost of roof replacement. For houses that have both hip and gable roof ends, the priority shall be to retrofit the gable end roof-to-wall connections unless the width of the hip is more than 1.5 times greater than the width of the gable end. Priority shall be given to connecting the corners of roofs to walls below the locations at which the spans of the roofing members are greatest;

4. Strengthening or correcting roof-decking attachments and fasteners during reroofing; and

5. Adding or strengthening opening protections.

(3) The Legislature finds that the integration of these specifically identified mitigation measures is critical to addressing the serious problem facing the state from damage caused by windstorms and that delay in the adoption and implementation constitutes a threat to the health, safety, and welfare of the state. Accordingly, the Florida Building Commission shall develop and adopt these measures by October 1, 2007, by rule separate from the Florida Building Code, which take immediate effect and shall incorporate such requirements into the next edition of the Florida Building Code. Such rules shall require or otherwise clarify that for site-built, single-family residential structures:

(a) A roof replacement must incorporate the techniques specified in subparagraphs (2)(b)2. and 4.

(b) For a building that is located in the wind-borne debris region as defined in s. 1609.2 of the International Building Code (2006) and that has an insured value of $300,000 or more or, if the building is uninsured or for which documentation of insured value is not presented, has a just valuation for the structure for purposes of ad valorem taxation of $300,000 or more, a roof replacement must incorporate the techniques specified in subparagraph (2)(b)3.

(c) Any activity requiring a building permit, not including roof covering replacement or repair work associated with the prevention of degradation of the residence, that is applied for on or after July 1, 2008, and for which the estimated cost is $50,000 or more, must include provision of opening protections as required within the Florida Building Code for new construction for a building that is located in the wind-borne debris region as defined in s. 1609.2 of the International Building Code (2006) and that has an insured value of $750,000 or more, or, if the building is uninsured or for which documentation of insured value is not presented, has a just valuation for the structure for purposes of ad valorem taxation of $750,000 or more.

(4) Notwithstanding the provisions of this section, exposed mechanical equipment or appliances fastened to a roof or installed on the ground in compliance with the code using rated stands, platforms, curbs, slabs, walls, or other means are deemed to comply with the wind resistance requirements of the 2007 Florida Building Code, as amended. Further support or enclosure of such mechanical equipment or appliances is not required by a state or local official having authority to enforce the Florida Building Code.

History.—s. 5, ch. 2007-126; s. 17, ch. 2008-191; s. 40, ch. 2010-176; s. 16, ch. 2012-13; s. 10, ch. 2016-11; s. 23, ch. 2016-129.



553.85 - Liquefied petroleum gases.

553.85 Liquefied petroleum gases.—The provisions of the Florida Building Code for the design, construction, location, installation, services, and operation of equipment for storing, handling, transporting, and utilization of liquefied petroleum gases shall not be in conflict with chapter 527.

History.—s. 16, ch. 74-167; s. 91, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372.



553.86 - Public restrooms; ratio of facilities for men and women; application; incorporation into the Florida Building Code.

553.86 Public restrooms; ratio of facilities for men and women; application; incorporation into the Florida Building Code.—The Florida Building Commission shall incorporate into the Florida Building Code, to be adopted by rule pursuant to s. 553.73(1), a ratio of public restroom facilities for men and women which must be provided in all buildings that are newly constructed after September 30, 1992, and that have restrooms open to the public. This section does not apply to establishments licensed under chapter 509 if the establishment does not provide meeting or banquet rooms which accommodate more than 150 persons and the establishment has at least the same number of water closets for women as the combined total of water closets and urinals for men.

History.—s. 1, ch. 92-68; s. 1, ch. 93-45; s. 68, ch. 98-287; ss. 52, 108, ch. 2000-141; s. 58, ch. 2000-154; ss. 34, 39, ch. 2001-186; ss. 3, 8, ch. 2001-372.

Note.—Former s. 553.141.



553.88 - Adoption of electrical and alarm standards.

553.88 Adoption of electrical and alarm standards.—For the purpose of establishing minimum electrical and alarm standards in this state, the current edition of the following standards are adopted:

(1) “National Electrical Code,” NFPA No. 70.

(2) Underwriters’ Laboratories, Inc., “Standards for Safety, Electrical Lighting Fixtures, and Portable Lamps,” UL 57 and UL 153.

(3) Underwriters’ Laboratories, Inc., “Standard for Electric Signs,” UL 48.

(4) The provisions of the following which prescribe minimum electrical and alarm standards:

(a) NFPA No. 56A, “Inhalation Anesthetics.”

(b) NFPA No. 56B, “Respiratory Therapy.”

(c) NFPA No. 56C, “Laboratories in Health-related Institutions.”

(d) NFPA No. 56D, “Hyperbaric Facilities.”

(e) NFPA No. 56F, “Nonflammable Medical Gas Systems.”

(f) NFPA No. 72, “National Fire Alarm Code.”

(g) NFPA No. 76A, “Essential Electrical Systems for Health Care Facilities.”

(5) The rules and regulations of the Department of Health, entitled “Nursing Homes and Related Facilities Licensure.”

(6) The minimum standards for grounding of portable electric equipment, chapter 8C-27 as recommended by the Division of Workers’ Compensation, Department of Financial Services.

The Florida Building Commission shall update and maintain such electrical standards consistent with the procedures established in s. 553.73 and may recommend the National Electrical Installation Standards.

History.—s. 5, ch. 70-332; s. 1, ch. 72-292; s. 1, ch. 73-283; s. 1, ch. 75-55; s. 452, ch. 77-147; s. 1, ch. 77-174; s. 1, ch. 78-62; s. 46, ch. 79-7; s. 79, ch. 79-40; s. 1, ch. 82-15; s. 1, ch. 84-66; s. 1, ch. 84-273; s. 20, ch. 88-149; s. 1, ch. 89-74; s. 32, ch. 90-228; s. 9, ch. 91-119; ss. 35, 68, ch. 98-287; s. 49, ch. 98-419; ss. 92, 108, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 667, ch. 2003-261.

Note.—Former s. 553.19.



553.883 - Smoke alarms in one-family and two-family dwellings and townhomes.

553.883 Smoke alarms in one-family and two-family dwellings and townhomes.—One-family and two-family dwellings and townhomes undergoing a repair, or a level 1 alteration as defined in the Florida Building Code, may use smoke alarms powered by 10-year nonremovable, nonreplaceable batteries in lieu of retrofitting such dwelling with smoke alarms powered by the dwelling’s electrical system. A battery-powered smoke alarm that is newly installed or replaces an existing battery-powered smoke alarm as a result of a level 1 alteration must be powered by a nonremovable, nonreplaceable battery that powers the alarm for at least 10 years. The battery requirements of this section do not apply to a fire alarm, smoke detector, smoke alarm, or ancillary component that is electronically connected as a part of a centrally monitored or supervised alarm system; that uses a low-power, radio frequency wireless communication signal; or that contains multiple sensors, such as a smoke alarm combined with a carbon monoxide alarm or other multisensor devices, and is approved and listed by a nationally recognized testing laboratory.

History.—s. 25, ch. 2014-154; s. 24, ch. 2016-129.



553.885 - Carbon monoxide alarm required.

553.885 Carbon monoxide alarm required.—

(1) Every separate building or addition to an existing building, other than a hospital, an inpatient hospice facility, or a nursing home facility licensed by the Agency for Health Care Administration, constructed on or after July 1, 2008, and having a fossil-fuel-burning heater or appliance, a fireplace, an attached garage, or other feature, fixture, or element that emits carbon monoxide as a byproduct of combustion shall have an approved operational carbon monoxide alarm installed within 10 feet of each room used for sleeping purposes in the new building or addition, or at such other locations as required by the Florida Building Code. The requirements of this subsection may be satisfied with the installation of a hard-wired or battery-powered carbon monoxide alarm or a hard-wired or battery-powered combination carbon monoxide and smoke alarm. For a new hospital, an inpatient hospice facility, a nursing home facility licensed by the Agency for Health Care Administration, or a new state correctional institution, an approved operational carbon monoxide detector shall be installed inside or directly outside of each room or area within the hospital or facility where a fossil-fuel-burning heater, engine, or appliance is located. This detector shall be connected to the fire alarm system of the hospital or facility as a supervisory signal. This subsection does not apply to existing buildings that are undergoing alterations or repairs unless the alteration is an addition as defined in subsection (3).

(2) The Florida Building Commission shall adopt rules to administer this section and shall incorporate such requirements into its next revision of the Florida Building Code.

(3) As used in this section, the term:

(a) “Carbon monoxide alarm” means a device that is meant for the purpose of detecting carbon monoxide, that produces a distinct audible alarm, and that meets the requirements of and is approved by the Florida Building Commission.

(b) “Fossil fuel” means coal, kerosene, oil, fuel gases, or other petroleum or hydrocarbon product that emits carbon monoxide as a by-product of combustion.

(c) “Addition” means an extension or increase in floor area, number of stories, or height of a building or structure.

History.—s. 2, ch. 2007-181; s. 18, ch. 2008-191; s. 65, ch. 2009-21; s. 41, ch. 2010-176.



553.886 - Energy efficiency technologies.

553.886 Energy efficiency technologies.—The provisions of the Florida Building Code must facilitate and promote the use of cost-effective energy conservation, energy-demand management, and renewable energy technologies in buildings.

History.—s. 19, ch. 2008-191.



553.895 - Firesafety.

553.895 Firesafety.—

(1) Any transient public lodging establishment, as defined in chapter 509 and used primarily for transient occupancy as defined in s. 83.43(10), or any timeshare unit of a timeshare plan as defined in chapters 718 and 721, which is of three stories or more and for which the construction contract has been let after September 30, 1983, with interior corridors which do not have direct access from the guest area to exterior means of egress and on buildings over 75 feet in height that have direct access from the guest area to exterior means of egress and for which the construction contract has been let after September 30, 1983, shall be equipped with an automatic sprinkler system installed in compliance with the provisions prescribed in the National Fire Protection Association publication NFPA No. 13 (1985), “Standards for the Installation of Sprinkler Systems.” Each guest room and each timeshare unit shall be equipped with an approved listed single-station smoke detector meeting the minimum requirements of NFPA 74 (1984) “Standards for the Installation, Maintenance and Use of Household Fire Warning Equipment,” powered from the building electrical service, notwithstanding the number of stories in the structure, if the contract for construction is let after September 30, 1983. Single-station smoke detectors shall not be required when guest rooms or timeshare units contain smoke detectors connected to a central alarm system which also alarms locally.

(2) Except for single-family and two-family dwellings, any building which is of three stories or more and for which the construction contract is let after January 1, 1994, regardless of occupancy classification and including any building which is subject to s. 509.215, shall be equipped with an automatic sprinkler system installed in compliance with the provisions of chapter 633 and the rules and codes adopted pursuant thereto. A stand-alone parking garage constructed with noncombustible materials, the design of which is such that all levels of the garage are uniformly open to the atmosphere on all sides with percentages of openings as prescribed in the applicable building code, and which parking garage is separated from other structures by at least 20 feet, is exempt from the requirements of this subsection. Telecommunications spaces located within telecommunications buildings, if the spaces are equipped to meet an equivalent fire prevention standard approved by both the Florida Building Commission and the State Fire Marshal, are exempt from the requirements of this subsection. In a building less than 75 feet in height which is protected throughout with an approved and maintained fire sprinkler system, a manual wet standpipe, as defined in the National Fire Protection Association Standard 14, Standard for the Installation of Standpipe, Private Hydrant, and Hose Systems, shall be allowed.

History.—s. 2, ch. 83-194; s. 103, ch. 85-81; s. 8, ch. 86-174; s. 1, ch. 93-276; s. 3, ch. 95-379; s. 31, ch. 2001-186.



553.896 - Mitigation grant program guideline.

553.896 Mitigation grant program guideline.—

(1) The Legislature finds that facilities owned by the government and those designated to protect the public should be the first to adopt the best practices, active risk management, and improved security planning. These facilities should be protected to a higher level.

(2) Beginning with grant funds approved after July 1, 2005, the construction of new or retrofitted window or door coverings that is funded by a hazard-mitigation grant program or shelter-retrofit program must conform to design drawings that are signed, sealed, and inspected by a structural engineer who is registered in this state. Before the Division of Emergency Management forwards payment to a recipient of the grant, an inspection report and attestation or a copy of the signed and sealed plans shall be provided to the department.

(3) If the construction is funded by a hazard mitigation grant or shelter retrofit program, the Division of Emergency Management shall advise the county, municipality, or other entity applying for the grant that the cost or price of the project is not the sole criterion for selecting a vendor.

(4) A project funded under mitigation or retrofit grants is subject to inspection by the local building officials in the county in which the project is performed.

History.—s. 20, ch. 2005-147; s. 417, ch. 2011-142.



553.898 - Preemption; certain special acts concerning general purpose local government repealed.

553.898 Preemption; certain special acts concerning general purpose local government repealed.—Chapter 2000-141, Laws of Florida, does not imply any repeal or sunset of existing general or special laws governing any special district that are not specifically identified by chapter 2000-141. However, chapter 2000-141 is intended as a comprehensive revision of the regulation by counties and municipalities of the design, construction, erection, alteration, modification, repair, and demolition of public and private buildings. Therefore, any sections or provisions of any special act governing those activities by any general purpose local government are hereby repealed.

History.—s. 136, ch. 2000-141.






Part V - THERMAL EFFICIENCY STANDARDS (ss. 553.900-553.912)

553.900 - Short title.

553.900 Short title.—This part shall be known and may be cited as the “Florida Thermal Efficiency Code.”

History.—s. 1, ch. 77-128.



553.901 - Purpose of thermal efficiency code.

553.901 Purpose of thermal efficiency code.—The Department of Business and Professional Regulation shall prepare a thermal efficiency code to provide for a statewide uniform standard for energy efficiency in the thermal design and operation of all buildings statewide, consistent with energy conservation goals, and to best provide for public safety, health, and general welfare. The Florida Building Commission shall adopt the Florida Building Code-Energy Conservation, and shall modify, revise, update, and maintain the code to implement the provisions of this thermal efficiency code and amendments thereto, in accordance with the procedures of chapter 120. The department shall, at least triennially, determine the most cost-effective energy-saving equipment and techniques available and report its determinations to the commission, which shall update the code to incorporate such equipment and techniques. The proposed changes shall be made available for public review and comment no later than 6 months before code implementation. The term “cost-effective,” as used in this part, means cost-effective to the consumer.

History.—s. 1, ch. 77-128; s. 2, ch. 80-193; s. 78, ch. 81-167; s. 1, ch. 81-226; s. 1, ch. 82-197; s. 81, ch. 83-55; s. 3, ch. 84-273; s. 1, ch. 88-213; s. 5, ch. 93-249; s. 93, ch. 2000-141; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 418, ch. 2011-142; s. 18, ch. 2013-193.



553.902 - Definitions.

553.902 Definitions.—As used in this part, the term:

(1) “Energy performance level” means the indicator of the energy-related performance of a building, including, but not limited to, the levels of insulation, the amount and type of glass, and the HVAC and water heating system efficiencies.

(2) “Exempted building” means:

(a) A building or portion thereof whose peak design rate of energy usage for all purposes is less than 1 watt (3.4 Btu per hour) per square foot of floor area for all purposes.

(b) A building that is neither heated nor cooled by a mechanical system designed to control or modify the indoor temperature and powered by electricity or fossil fuels.

(c) A building for which federal mandatory standards preempt state energy codes.

(d) A historical building as described in s. 267.021(3).

The Florida Building Commission may recommend to the Legislature additional types of buildings which should be exempted from compliance with the Florida Building Code-Energy Conservation.

(3) “Exterior envelope physical characteristics” means the physical nature of those elements of a building which enclose conditioned spaces through which energy may be transferred to or from the exterior.

(4) “HVAC” means a system of heating, ventilating, and air-conditioning.

(5) “Local enforcement agency” means the agency of local government which has the authority to make inspections of buildings and to enforce the Florida Building Code. The term includes any agency within the definition of s. 553.71(5).

(6) “Renovated building” means a residential or nonresidential building undergoing alteration that varies or changes insulation, HVAC systems, water heating systems, or exterior envelope conditions, if the estimated cost of renovation exceeds 30 percent of the assessed value of the structure.

History.—s. 1, ch. 77-128; s. 3, ch. 80-193; ss. 2, 5, ch. 81-226; s. 2, ch. 82-197; s. 82, ch. 83-55; s. 2, ch. 88-213; s. 94, ch. 2000-141; ss. 32, 33, ch. 2001-63; s. 34, ch. 2001-186; s. 3, ch. 2001-372; s. 19, ch. 2013-193.



553.903 - Applicability.

553.903 Applicability.—This part applies to all new and renovated buildings in the state, except exempted buildings, for which building permits are obtained after March 15, 1979, and to the installation or replacement of building systems and components with new products for which thermal efficiency standards are set by the Florida Building Code-Energy Conservation. The provisions of this part shall constitute a statewide uniform code.

History.—s. 1, ch. 77-128; s. 1, ch. 78-625; s. 2, ch. 80-193; s. 6, ch. 93-249; s. 95, ch. 2000-141; s. 20, ch. 2013-193.



553.904 - Thermal efficiency standards for new nonresidential buildings.

553.904 Thermal efficiency standards for new nonresidential buildings.—Thermal designs and operations for new nonresidential buildings for which building permits are obtained after March 15, 1979, must at a minimum take into account exterior envelope physical characteristics, including thermal mass; HVAC, service water heating, energy distribution, lighting, energy managing, and auxiliary systems design and selection; and HVAC, service water heating, energy distribution, lighting, energy managing, and auxiliary equipment performance, and are not required to meet standards more stringent than the provisions of the Florida Building Code-Energy Conservation.

History.—s. 1, ch. 77-128; s. 1, ch. 78-625; s. 1, ch. 79-267; s. 2, ch. 80-193; s. 4, ch. 84-273; s. 3, ch. 88-213; s. 7, ch. 93-249; s. 21, ch. 2013-193.



553.905 - Thermal efficiency standards for new residential buildings.

553.905 Thermal efficiency standards for new residential buildings.—Thermal designs and operations for new residential buildings for which building permits are obtained after March 15, 1979, must at a minimum take into account exterior envelope physical characteristics, HVAC system selection and configuration, HVAC equipment performance, and service water heating design and equipment selection and are not required to meet standards more stringent than the provisions of the Florida Building Code-Energy Conservation. HVAC equipment mounted in an attic or a garage is not required to have supplemental insulation in addition to that installed by the manufacturer. All new residential buildings, except those herein exempted, must have insulation in ceilings rated at R-19 or more, space permitting. Thermal efficiency standards do not apply to a building of less than 1,000 square feet which is not primarily used as a principal residence and which is constructed and owned by a natural person for hunting or similar recreational purposes; however, such person may not build more than one exempt building in any 12-month period.

History.—s. 1, ch. 77-128; s. 1, ch. 78-625; s. 2, ch. 79-267; s. 2, ch. 80-193; s. 3, ch. 81-226; s. 5, ch. 84-273; s. 8, ch. 93-249; s. 55, ch. 98-287; s. 22, ch. 2013-193.



553.906 - Thermal efficiency standards for renovated buildings.

553.906 Thermal efficiency standards for renovated buildings.—Thermal designs and operations for renovated buildings for which building permits are obtained after March 15, 1979, must take into account insulation; windows; infiltration; and HVAC, service water heating, energy distribution, lighting, energy managing, and auxiliary systems design and equipment selection and performance. Such buildings are not required to meet standards more stringent than the provisions of the Florida Building Code-Energy Conservation. These standards apply only to those portions of the structure which are actually renovated.

History.—s. 1, ch. 77-128; s. 1, ch. 78-625; s. 3, ch. 79-267; s. 2, ch. 80-193; s. 6, ch. 84-273; s. 4, ch. 88-213; s. 23, ch. 2013-193.



553.907 - Compliance.

553.907 Compliance.—Each local enforcement agency shall report to the department any information concerning compliance certifications and amendments at such intervals as the department designates by rule adopted in accordance with chapter 120.

History.—s. 1, ch. 77-128; s. 5, ch. 88-213; s. 807, ch. 97-103; s. 3, ch. 98-145; s. 96, ch. 2000-141.



553.908 - Inspection.

553.908 Inspection.—Before construction or renovation is completed, the local enforcement agency shall inspect buildings for compliance with the standards of this part. Notwithstanding any other provision of the code or law, effective July 1, 2016, section R402.4.1.2 of the Florida Building Code, 5th Edition (2014) Energy Conservation, which became effective on June 30, 2015, shall increase the building’s or dwelling unit’s maximum tested air leakage measure from “not exceeding 5 air changes per hour” to “not exceeding 7 air changes per hour” in Climate Zones 1 and 2. The mandatory blower door testing for residential buildings or dwelling units as contained in section R402.4.1.2 of the Florida Building Code, 5th Edition (2014) Energy Conservation, shall not take effect until July 1, 2017, and shall not apply to construction permitted before July 1, 2017. Additionally, section M401.2 of the Florida Building Code, 5th Edition (2014) Mechanical, and section R303.4 of the Florida Building Code, 5th Edition (2014) Residential, which became effective on June 30, 2015, shall not require mandatory mechanical ventilation unless the air infiltration rate in a dwelling is less than 3 air changes per hour when tested with a blower door at a pressure of 0.2-inch water column (50 Pascals) in accordance with section R402.4.1.2 of the Florida Building Code, 5th Edition (2014) Energy Conservation.

History.—s. 1, ch. 77-128; s. 25, ch. 2016-129.



553.9085 - Energy performance disclosure for residential buildings.

553.9085 Energy performance disclosure for residential buildings.—The energy performance level resulting from compliance with the provisions of this part, for each new residential building, shall be disclosed at the request of the prospective purchaser. In conjunction with the normal responsibilities and duties of this part, the local building official shall require that a complete and accurate energy performance level display card be completed and certified by the builder as accurate and correct before final approval of the building for occupancy. The energy performance level display card shall be included as an addendum to each sales contract. The display card shall be uniform statewide and developed by the Department of Business and Professional Regulation. At a minimum, the display card shall list information indicating the energy performance level of the dwelling unit resulting from compliance with the code, shall be signed by the builder, and shall list general information about the energy performance level and the code.

History.—s. 3, ch. 82-197; s. 83, ch. 83-55; s. 6, ch. 88-213; s. 9, ch. 93-249; s. 97, ch. 2000-141; s. 419, ch. 2011-142.



553.909 - Setting requirements for appliances; exceptions.

553.909 Setting requirements for appliances; exceptions.—

(1) The Florida Energy Efficiency Code for Building Construction shall set the minimum requirements for commercial or residential swimming pool pumps, swimming pool water heaters, and water heaters used to heat potable water. The code shall further establish the minimum acceptable standby loss for electric water heaters and the minimum recovery efficiency and standby loss for water heaters fueled by natural gas or liquefied petroleum gas.

(2) Dishwashers sold after March 1, 1981, shall be equipped so that the normal operating cycle does not include automatic switching on of the heating element for the drying portion of the operating cycle. Dishwashers the controls of which permit the user to elect to have the heating element on during the drying portion of the operating cycle meet this requirement.

(3) Commercial or residential swimming pool heaters manufactured and sold on or after December 31, 2011, for installation in this state must comply with the requirements of the Florida Energy Efficiency Code for Building Construction.

(4) Residential swimming pool filtration pumps and pump motors manufactured and sold on or after December 31, 2011, for installation in this state must comply with the requirements of the Florida Energy Efficiency Code for Building Construction.

(5) Portable electric spas manufactured and sold on or after December 31, 2011, for installation in this state must comply with the requirements of the Florida Energy Efficiency Code for Building Construction protocol.

(6) The Florida Energy Efficiency Code for Building Construction may include standards for other appliances and energy-using systems if they are determined by the department to have a significant impact on the energy use of the building and if they are cost-effective to the consumer.

(7) If the provisions of this section are preempted in part by federal standards, those provisions not preempted shall apply.

History.—s. 7, ch. 80-163; s. 7, ch. 84-273; s. 10, ch. 93-249; s. 98, ch. 2000-141; s. 110, ch. 2008-227; s. 43, ch. 2010-176; s. 34, ch. 2011-222.



553.912 - Air conditioners.

553.912 Air conditioners.—All air conditioners that are sold or installed in the state must meet the minimum efficiency ratings of the Florida Building Code-Energy Conservation. These efficiency ratings must be minimums and may be updated in the Florida Building Code-Energy Conservation by the department in accordance with s. 553.901, following its determination that more cost-effective energy-saving equipment and techniques are available. It is the intent of the Legislature that all replacement air-conditioning systems in residential applications be installed using energy-saving, quality installation procedures, including, but not limited to, equipment sizing analysis and duct inspection. Notwithstanding this section, existing heating and cooling equipment in residential applications need not meet the minimum equipment efficiencies, including system sizing and duct sealing.

History.—s. 4, ch. 81-226; s. 8, ch. 84-273; s. 42, ch. 91-220; s. 44, ch. 2010-176; s. 24, ch. 2013-193.






Part VI - ENERGY CONSERVATION STANDARDS (ss. 553.951-553.975)

553.951 - Short title.

553.951 Short title.—This part may be cited as the “Florida Energy Conservation Standards Act.”

History.—s. 1, ch. 87-271.



553.953 - Purpose.

553.953 Purpose.—

(1) The purpose of these energy conservation standards is to provide statewide minimum standards for energy efficiency in certain products, consistent with energy conservation goals. The standards shall be based on feasible and attainable efficiencies which will reduce Florida’s energy consumption growth rate and the growth rate of energy demand. Standards adopted pursuant to this part shall be cost-effective to the majority of the users and shall consider the expected life of the covered product. Such standards shall collectively be known and may be cited as “Florida Energy Conservation Standards.”

(2) The Legislature recognizes that energy conservation is an important element of the energy policy of this state. Further, it is the policy of the state and the intent of the Legislature to employ a range of measures to reduce wasteful, uneconomical, and unnecessary uses of energy, thereby reducing the rate of growth of energy consumption and prudently conserving energy resources. The Legislature finds that increased product efficiency can contribute significantly toward energy conservation. It is the intent of the Legislature to bring about increased product efficiency through adoption of energy conservation standards.

History.—s. 1, ch. 87-271.



553.954 - Adoption of standards.

553.954 Adoption of standards.—The Department of Business and Professional Regulation shall adopt, modify, revise, update, and maintain the Florida Energy Conservation Standards to implement the provisions of this part and amendments thereto in accordance with the procedures of chapter 120.

History.—s. 1, ch. 87-271; s. 420, ch. 2011-142.



553.955 - Definitions.

553.955 Definitions.—For purposes of this part:

(1) “AV” means the adjusted volume for refrigerators, refrigerator-freezers, and freezers, as defined in the applicable test procedure.

(2) “Ballast” or “fluorescent lamp ballast” means a device to operate a fluorescent lamp by providing a starting voltage and current and limiting the current during normal operation. It must also be designed to:

(a) Operate at nominal input voltages of 120 or 227 volts.

(b) Operate with an input frequency of 60 hertz.

(3) “Ballast efficiency factor” means the ratio of relative light output, expressed as a percent, to the power input, expressed in watts under test conditions.

(4) “Code” means the Florida Energy Efficiency Code for Building Construction.

(5) “Date of sale” means the day when the product is physically delivered to the buyer.

(6) “Department” means the Department of Business and Professional Regulation.

(7) “Distributor” means any person or business entity which distributes a privately labeled product on a national basis for which the specifications for manufacture, testing, and certification are established and attested to by the distributor, rather than the manufacturer.

(8) “Energy conservation standard” means:

(a) A performance standard which prescribes a minimum level of energy efficiency or a maximum quantity of energy use for a covered product, determined in accordance with applicable test procedures;

(b) A design requirement for the products specified in s. 553.957; or

(c) A testing and rating requirement for the products specified in s. 553.957; and

includes any other requirements which the department may prescribe.

(9) “F40T12 lamp” means a tubular fluorescent lamp which is a nominal 40 watts, with a 48-inch tube, 1.5 inches in diameter. These lamps conform to American National Standards Institute standard C.78.1-1978.

(10) “F96T12 lamp” means a tubular fluorescent lamp which is a nominal 75 watts, with a 96-inch tube, 1.5 inches in diameter. These lamps conform to American National Standards Institute standard C.78.3-1978.

(11) “Luminaire” means a complete lighting unit consisting of a fluorescent lamp or lamps, together with parts designed to distribute the light, to position and protect such lamps, and to connect such lamps to the power supply.

(12) “Manufacturer” means any person or business entity engaged in the original production or assembly of a product.

(13) “New product” means a product that is sold, offered for sale, or installed for the first time and specifically includes floor models and demonstration units.

(14) “Nominal input voltage” means an input voltage within plus 5 percent or minus 5 percent of a specified value.

(15) “Nominal lamp watts” means the wattage at which a fluorescent lamp is designed to operate.

(16) “Occupancy” means an occupied building or part of a building.

(17) “Operation” means the ability to start the lamp at least 8 times out of 10 with a minimum of 1 minute between attempts when tested under test conditions.

(18) “Power input” means the rate of energy consumption in watts of a ballast and fluorescent lamp or lamps.

(19) “Relative light output” means the test ballast light output divided by a reference ballast light output using the same reference lamp and expressing the value as a percent.

(20) With respect to refrigerators, freezers, and refrigerator-freezers:

(a) “Automatic defrost system” means a defrost system in which the defrosting action for all refrigerated surfaces is initiated and terminated automatically.

(b) “Freezer” means a cabinet designed as a unit for the storage of food at temperatures of about 0 °F, having the ability to freeze food, and having a source of refrigeration requiring an energy input.

(c) “Refrigerator” means a cabinet designed for the refrigerated storage of food at temperatures above 32 °F, and having a source of refrigeration requiring an energy input. It may include a compartment for the freezing and storage of food at temperatures below 32 °F, but does not provide a separate low temperature compartment designed for the freezing of and the long-term storage of food at temperatures below 8 °F. It has only one exterior door, but it may have interior doors on compartments.

(d) “Refrigerator-freezer” means a cabinet which consists of two or more compartments with at least one of the compartments designed for the refrigerated storage of foods at temperatures above 32 °F, and with at least one of the compartments designed for the freezing of and the storage of frozen foods at temperatures of 8 °F or below. The source of refrigeration requires energy input.

(21) Definitions used in the code shall also apply to terms used in this part.

History.—s. 1, ch. 87-271; s. 11, ch. 93-249; s. 421, ch. 2011-142.



553.957 - Products covered by this part.

553.957 Products covered by this part.—

(1) The provisions of this part apply to the testing, certification, and enforcement of energy conservation standards for the following types of new products sold in the state:

(a) Refrigerators, refrigerator-freezers, and freezers which can be operated by alternating current electricity, excluding:

1. Any type designed to be used without doors; and

2. Any type which does not include a compressor and condenser unit as an integral part of the cabinet assembly.

(b) Lighting equipment.

(c) Showerheads.

(d) Any other type of consumer product which the department classifies as a covered product as specified in this part.

(2) The provisions of this part do not apply to:

(a) New products manufactured in this state and sold outside the state.

(b) New products manufactured outside this state and sold at wholesale in this state for final retail sale and installation outside the state.

(c) Products designed expressly for installation and use in recreational vehicles or other equipment designed for regular mobile use.

History.—s. 1, ch. 87-271.



553.959 - Applicability.

553.959 Applicability.—

(1) Subject to the effective dates provided by s. 553.963, no new product covered by this part may be sold, offered for sale, advertised or otherwise displayed for sale, or installed or caused to be installed in buildings or structures in the state unless the efficiency rating of the product meets or exceeds the levels established by this part. For each new product that is sold, offered for sale, advertised or otherwise displayed for sale, or installed or caused to be installed in buildings or structures in this state a separate offense may be found. Further, new products which do not comply with the provisions of this part shall not be imported or delivered after sale or pursuant to a contract for sale for use in or in connection with a building or structure in the state.

(2) The standards adopted in or pursuant to the provisions of this part shall be minimum standards. They shall constitute a statewide, uniform standard for energy conservation. The Florida Energy Conservation Standards shall, by reference, set minimum efficiencies for products also covered by the code.

History.—s. 1, ch. 87-271.



553.961 - Test methods.

553.961 Test methods.—The manufacturer shall cause the testing of samples of each model of each product covered by this part. Test procedures identified in the code shall be the accepted test procedures for those products addressed by the code. Test procedures for products not addressed in the code shall be determined by the department. The department shall use United States Department of Energy approved test methods or, in the absence of such test methods, other appropriate nationally recognized test methods applicable to the respective products. The department may elect to develop and prescribe other test methods based upon the department’s determination that use of such other test methods is justified due to decreased cost, increased accuracy, or the general use and acceptance of a specific test method by the industry involved.

History.—s. 1, ch. 87-271.



553.963 - Energy conservation standards.

553.963 Energy conservation standards.—

(1) STANDARDS FOR REFRIGERATORS, REFRIGERATOR-FREEZERS, AND FREEZERS.—

(a) The following is the maximum energy use allowed in kilowatt hours per year for the following products, other than those described in paragraph (b), manufactured on or after January 1, 1993:

Energy Standards
Equations

Refrigerators and refrigerator-freezers
with manual defrost..........13.7 AV+267

Refrigerator-freezers—partial auto-
matic defrost..........17.4 AV+344

Refrigerator-freezers—automatic defrost with:

Top-mounted freezer without
ice..........16.7 AV+336

Side-mounted freezer without
ice..........22.4 AV+395

Bottom-mounted freezer without
ice..........22.4 AV+395

Top-mounted freezer with through-
the-door ice..........18.5 AV+374

Side-mounted freezer with through-
the-door ice..........24.8 AV+438

Upright freezers with:

Manual defrost..........8.38 AV+324

Automatic defrost...........12.3 AV+477

Chest freezers and all other
freezers..........6.3 AV+282

(b) The standards described in paragraph (a) do not apply to refrigerators and refrigerator-freezers with total refrigerated volume exceeding 39 cubic feet or freezers with total refrigerated volume exceeding 30 cubic feet.

(2) STANDARDS FOR LIGHTING EQUIPMENT.—

(a) Except as provided in paragraph (b), no fluorescent lamp ballast or luminaire manufactured on or after January 1, 1989, shall either have a ballast efficiency factor, or contain a ballast with a ballast efficiency factor, less than the following applicable values:

(b) The standards described in paragraph (a) do not apply to the following types of fluorescent lamp ballasts:

1. Those which have a dimming capability.

2. Those intended for use in ambient temperatures of 0 °F or less.

3. Those with a power factor of less than 0.60.

(3) STANDARDS FOR SHOWERHEADS.—

(a) The initial minimum standards for showerheads manufactured on or after January 1, 1988, shall require the limiting of maximum water discharge to 3.00 gallons per minute when tested according to ANSI A112.18.1M-1979.

(b) Showerheads manufactured for use in safety spray installations shall be exempt.

(4) STANDARDS FOR OTHER COVERED PRODUCTS.—

(a) The department may prescribe an energy conservation standard for any type or class of covered products of a type specified in s. 553.957, except where precluded by federal law, if the department determines that:

1. The average per occupancy energy use within this state resulting from performance of products of such type or class exceeded 80 kilowatt hours or its Btu equivalent for any 12 calendar-month period ending before such determination; and

2. Substantial improvement in the energy efficiency of products of such type or class is technologically feasible.

(b) The department may prescribe an energy conservation testing and rating standard for any type or class of covered products of a type specified in s. 553.957 if the department determines that the certifications to the state and uniform product labeling required by this part will improve the enforceability of the code.

(c) Any new or amended standard for covered products of a type specified in s. 553.957(1)(d) shall not apply to products manufactured within 2 years after the publication of a final rule establishing such standard.

History.—s. 1, ch. 87-271; s. 13, ch. 93-249.



553.968 - Exemptions.

553.968 Exemptions.—The department may grant an exemption from compliance with the standards of this part for any currently produced product model which the manufacturer shows, and the department finds, comprises less than 0.5 percent of that manufacturer’s total sales volume in the state for that product class, and with respect to which the manufacturer shows, and the department finds, that modification of the product model to meet the standards of this part would place an undue burden on the manufacturer. Such determination by the department shall be considered final agency action reviewable pursuant to chapter 120. An exemption so granted shall be for a period of up to but not exceeding 2 years. The department shall grant only one exemption for any particular model, and any new product model initially produced after January 1, 1988, shall not be eligible for such an exemption.

History.—s. 1, ch. 87-271.



553.969 - Revisions of standards.

553.969 Revisions of standards.—The department shall, no earlier than 2 years after adoption of new or revised standards and no later than 4 years after adoption of new or revised standards, review and if warranted by the department update the standards established by this part. Revisions to the standards established by this part shall be based upon the department’s determination that revised energy conservation levels are cost-effective to the majority of the users and shall include consideration of the expected life of the covered product.

History.—s. 1, ch. 87-271; s. 43, ch. 91-220.



553.971 - Certification statements.

553.971 Certification statements.—

(1) Manufacturers of products covered by this part shall certify to the department that such products are in compliance with the provisions of this part.

(2) Except as provided in subsection (3), the manufacturer shall submit a certification statement to the department for each model, containing the following information:

(a) Name and address of manufacturer.

(b) Type of product.

(c) Brand name.

(d) Model number, as it appears on the product name plate.

(e) Name and address of laboratory where test for efficiency was performed.

(f) Date of test for efficiency.

(g) Results of the test for efficiency, expressed in terms consistent with the applicable test procedure identified in s. 553.961.

(h) Sufficient information about the model number or other identification by which the date of manufacture can be readily ascertained.

(i) A declaration that the product model complies with the standards established by this part.

(j) Every certification statement shall be dated and signed by the manufacturer attesting to its truth and accuracy under penalty of perjury. If the manufacturer is either a corporation or a business association, the certification statement shall be dated, signed, and attested to by an officer thereof.

(k) Within 45 days after receipt of a certification statement, the department shall forward to the manufacturer an acknowledgment that the statement has been received and that it is complete and accurate on its face.

(3) Manufacturers or distributors of covered products that participate in a nationally recognized product certification program are exempt from the requirements of subsection (2), except that sufficient information about the model number or identification by which the date of manufacture can be readily ascertained shall be provided to the department.

(4) The following information shall appear on each product:

(a) The manufacturer’s or distributor’s name or brand name.

(b) The model number as used in certifying compliance with the provisions of this part.

(c) The date of manufacture, which may be coded into the model or serial number for the product.

(5) The department may require, by rule, other information necessary to permit the determination that products covered by this part comply with the standards established herein.

History.—s. 1, ch. 87-271.



553.973 - Enforcement and penalties.

553.973 Enforcement and penalties.—

(1) The Department of Business and Professional Regulation shall investigate any complaints received concerning violations of this part and shall report the results of its investigation to the Attorney General or state attorney. The Attorney General or state attorney may institute proceedings to enjoin any person found to be violating the provisions of this part.

(2) The department shall cause periodic inspections to be made of manufacturers, distributors, or retailers of new products in order to determine compliance with this part. The department, by rule, shall adopt procedures for such inspections and verification of products.

(3) Any person who violates any provision of this part is guilty of a misdemeanor of the first degree, punishable by fine as provided in s. 775.083.

History.—s. 1, ch. 87-271; s. 422, ch. 2011-142.



553.975 - Report to the Governor and Legislature.

553.975 Report to the Governor and Legislature.—The Public Service Commission shall submit a biennial report to the Governor, the President of the Senate, and the Speaker of the House of Representatives, concurrent with the report required by s. 366.82(10), beginning in 1990. Such report shall include an evaluation of the effectiveness of these standards on energy conservation in this state.

History.—s. 1, ch. 87-271; s. 66, ch. 2009-21.






Part VII - STANDARDS FOR RADON-RESISTANT BUILDINGS (s. 553.98)

553.98 - Development of building codes for radon-resistant buildings; funding; rules for radon-resistant passive construction standards; ordinances.

553.98 Development of building codes for radon-resistant buildings; funding; rules for radon-resistant passive construction standards; ordinances.—

(1) The Department of Business and Professional Regulation shall be provided funds for activities incidental to the development and implementation of the building codes for radon-resistant buildings and for such other building code-related activities as directed by the Legislature.

(2) The rules for radon-resistant passive construction standards proposed by the department for residential buildings are hereby approved by the Legislature. The rules for radon-resistant commercial building standards shall be submitted by the department to the Legislature prior to becoming effective.

(3) Local jurisdictions may enact ordinances for radon-resistant building construction only pursuant to this subsection. A county governing authority and the governing bodies of the municipalities representing at least a majority of the county’s municipal population shall enter into an interlocal agreement to adopt by ordinance the department’s radon-resistant passive construction standards as a code for residential radon-resistant building construction. The standards shall apply uniformly to the entire jurisdictions that adopt the standards. No local jurisdiction may adopt any requirement for radon-resistant building construction other than the rules of the department, nor enact any other requirements relating to environmental radiation caused by the radon decay series other than the rules of the department.

History.—s. 2, ch. 88-285; s. 20, ch. 93-120; s. 3, ch. 94-284; s. 3, ch. 95-339; s. 91, ch. 2013-15.






Part VIII - BUILDING ENERGY-EFFICIENCY RATING SYSTEM (ss. 553.990-553.998)

553.990 - Short title.

553.990 Short title.—This part may be cited as the “Florida Building Energy-Efficiency Rating Act.”

History.—s. 12, ch. 93-249.



553.991 - Purpose.

553.991 Purpose.—The purpose of this part is to identify systems for rating the energy efficiency of buildings. It is in the interest of the state to encourage the consideration of energy-efficiency rating systems in the market so as to provide market rewards for energy-efficient buildings and to those persons or companies designing, building, or selling energy-efficient buildings.

History.—s. 12, ch. 93-249; s. 41, ch. 98-250; s. 25, ch. 2013-193.



553.993 - Definitions.

553.993 Definitions.—For purposes of this part:

(1) “Acquisition” means to gain the sole or partial use of a building through a purchase agreement.

(2) “Builder” means the primary contractor who possesses the requisite skill, knowledge, and experience, and has the responsibility, to supervise, direct, manage, and control the contracting activities of the business organization with which she or he is connected and who has the responsibility to supervise, direct, manage, and control the construction work on a job for which she or he has obtained the building permit. Construction work includes, but is not limited to, foundation, framing, wiring, plumbing, and finishing work.

(3) “Building energy-efficiency rating system” means a whole building energy evaluation system that provides a reliable and scientifically based analysis of a building’s energy consumption or energy features and allows a comparison to similar building types in similar climate zones where applicable. Specifically, the rating system shall use standard calculations, formulas, and scoring methods; be applicable nationally; compare a building to a clearly defined and researched baseline or benchmark; require qualified professionals to conduct the rating or assessment; and provide a labeling and recognition program with specific criteria or levels. Residential program benchmarks for new construction must be consistent with national building standards. Residential building program benchmarks for existing construction must be consistent with national home energy rating standards. The building energy-efficiency rating system shall require at least one level of oversight performed by an organized and balanced group of professionals with subject matter expertise in energy efficiency, energy rating, and evaluation methods.

(4) “Designer” means the architect, engineer, landscape architect, builder, interior designer, or other person who performs the actual design work or under whose direct supervision and responsible charge the construction documents are prepared.

(5) “Energy auditor” means a trained and certified professional who conducts energy evaluations of an existing building and uses tools to identify the building’s current energy usage and the condition of the building and equipment.

(6) “Energy-efficiency rating” means an unbiased indication of a building’s relative energy efficiency based on consistent inspection procedures, operating assumptions, climate data, and calculation methods.

(7) “Energy rater” means an individual certified by a building energy-efficiency rating system to perform building energy-efficiency ratings for the building type and in the rating class for which the rater is certified.

(8) “New building” means commercial occupancy buildings permitted for construction after January 1, 1995, and residential occupancy buildings permitted for construction after January 1, 1994.

(9) “Public building” means a building comfort-conditioned for occupancy that is owned or leased by the state, a state agency, or a governmental subdivision, including, but not limited to, a city, county, or school district.

History.—s. 12, ch. 93-249; s. 808, ch. 97-103; s. 27, ch. 2013-193; s. 26, ch. 2014-154.



553.994 - Applicability.

553.994 Applicability.—Building energy-efficiency rating systems apply to all public, commercial, and residential buildings in the state.

History.—s. 12, ch. 93-249; s. 4, ch. 94-284; s. 42, ch. 98-250; s. 28, ch. 2013-193.



553.995 - Energy-efficiency ratings for buildings.

553.995 Energy-efficiency ratings for buildings.—

(1) Building energy-efficiency rating systems must, at a minimum:

(a) Take into account local climate conditions, construction practices, and building use.

(b) Be compatible with standard federal rating systems and state building codes and standards, where applicable, and shall satisfy the requirements of s. 553.9085 with respect to residential buildings and s. 255.256 with respect to state buildings.

(c) Provide a means of analyzing the relative energy efficiency of buildings upon the sale of new or existing residential, public, or commercial buildings.

(2)(a) Ratings may be conducted by a local government or private entity if the appropriate persons have completed the necessary training established by the applicable building energy-efficiency rating system.

(b) The Department of Management Services shall rate state-owned or state-leased buildings if the appropriate persons have completed the necessary training established by the applicable building energy-efficiency rating system.

(c) A state agency that has building construction regulation authority may rate its own buildings and those it is responsible for if the appropriate persons have completed the necessary training established by the applicable building energy-efficiency rating system.

History.—s. 12, ch. 93-249; s. 424, ch. 2011-142; s. 29, ch. 2013-193.



553.996 - Energy-efficiency information provided by building energy-efficiency rating systems providers.

553.996 Energy-efficiency information provided by building energy-efficiency rating systems providers.—A prospective purchaser of real property with a building for occupancy located thereon shall be provided information at the time of or before the purchaser’s execution of the contract for sale and purchase which notifies the purchaser of the option for an energy-efficiency rating on the building. Building energy-efficiency rating system providers identified in this part shall prepare such information and make it available for distribution. Such information relevant to that class of building must include, but need not be limited to:

(1) How to analyze the building’s energy-efficiency rating.

(2) Comparisons to statewide averages for new and existing construction of that class.

(3) Information concerning methods to improve the building’s energy-efficiency rating.

(4) A notice to residential purchasers that the energy-efficiency rating may qualify the purchaser for an energy-efficient mortgage from lending institutions.

History.—s. 12, ch. 93-249; s. 5, ch. 94-284; s. 43, ch. 98-250; s. 30, ch. 2013-193.



553.997 - Public buildings.

553.997 Public buildings.—

(1) Each public building proposed for construction, renovation, or acquisition shall be rated pursuant to the energy-efficiency rating system provided in s. 553.995 prior to contracting for construction, renovation, or acquisition. The public body proposing to contract for construction, renovation, or acquisition of a public building shall consider the energy-efficiency rating when comparing contract alternatives, notwithstanding the provisions of s. 255.254.

(2) State agencies having building construction and maintenance responsibilities shall make available energy-efficiency practices information to be used by individuals involved in the design, construction, retrofitting, and maintenance of buildings for state and local governments.

History.—s. 12, ch. 93-249; s. 31, ch. 2013-193.



553.998 - Compliance.

553.998 Compliance.—All ratings must be determined using tools and procedures developed by the systems recognized under this part and must be certified by the rater as accurate and correct and in compliance with procedures of the system under which the rater is certified. The local enforcement agency shall accept duct and air infiltration tests conducted in accordance with the Florida Building Code, 5th Edition (2014) Energy Conservation, by individuals as defined in s. 553.993(5) or (7) or individuals licensed as set forth in s. 489.105(3)(f), (g), or (i). The local enforcement agency may accept inspections in whole or in part by individuals as defined in s. 553.993(5) or (7).

History.—s. 12, ch. 93-249; s. 32, ch. 2013-193; s. 26, ch. 2016-129.









Chapter 554 - BOILER SAFETY

554.1011 - Short title; scope.

554.1011 Short title; scope.—This act may be cited as the “Boiler Safety Act.”

History.—s. 1, ch. 87-361; s. 1, ch. 88-303; s. 4, ch. 91-429.



554.1021 - Definitions.

554.1021 Definitions.—As used in ss. 554.1011-554.115:

(1) “Boiler” means a closed vessel in which water or other liquid is heated, steam or vapor is generated, steam is superheated, or any combination of these functions is accomplished, under pressure or vacuum, for use external to itself, by the direct application of energy from the combustion of fuels or from electricity or solar energy. The term “boiler” includes fired units for heating or vaporizing liquids other than water where these units are separate from processing systems and are complete within themselves. The varieties of boilers are as follows:

(a) “Power boiler” means a boiler in which steam or other vapor is generated at a pressure of more than 15 psig.

(b) “High pressure, high temperature water boiler” means a water boiler operating at pressures exceeding 160 psig or temperatures exceeding 250 °F.

(c) “Heating boiler” means a steam or vapor boiler operating at pressures not exceeding 15 psig, or a hot water boiler operating at pressures not exceeding 160 psig or temperatures not exceeding 250 °F.

(d) “Hot water supply boiler” means a boiler or a lined storage water heater supplying heated water for use external to itself operating at a pressure not exceeding 160 psig or temperature not exceeding 250 °F.

(e) “Secondhand boiler” means a boiler that has changed ownership and location subsequent to its original installation and use.

(2) “Public assembly locations” include schools, day care centers, community centers, churches, theaters, hospitals, nursing and convalescent homes, stadiums, amusement parks, and other locations open to the general public.

(3) “Certificate inspection” means an inspection the report of which is used by the chief inspector to determine whether or not a certificate may be issued.

(4) “Certificate of compliance” means a document issued to the owner of a boiler which authorizes the owner to operate the boiler, subject to any restrictions endorsed thereon.

(5) “Certificate of competency” means a document issued to a person who has satisfied the minimum competency requirements for boiler inspectors under ss. 554.1011-554.115.

(6) “Department” means the Department of Financial Services.

(7) “A.S.M.E.” means the American Society of Mechanical Engineers.

History.—s. 2, ch. 87-361; s. 1, ch. 88-303; s. 4, ch. 91-429; s. 668, ch. 2003-261.



554.103 - Boiler code.

554.103 Boiler code.—The department shall adopt by rule a State Boiler Code for the safe construction, installation, inspection, maintenance, and repair of boilers in this state. The rules adopted shall be based upon and shall at all times follow generally accepted nationwide engineering standards, formulas, and practices pertaining to boiler construction and safety.

(1) The department shall adopt an existing code for new construction and installation known as the Boiler and Pressure Vessel Code of the American Society of Mechanical Engineers, including all amendments and interpretations approved thereto by the Council on Codes and Standards of A.S.M.E. The department may adopt amendments and interpretations to the A.S.M.E. Boiler and Pressure Vessel Code approved by the A.S.M.E. Council on Codes and Standards subsequent to the adoption of the State Boiler Code, and when so adopted, such amendments and interpretations shall become a part of the State Boiler Code.

(2) The owner of any boiler placed in use in this state after October 1, 1987, shall submit the A.S.M.E. manufacturer’s data report on such boiler to the chief inspector not more than 90 days following the inservice date of the boiler.

(3) The maximum allowable working pressure of a boiler carrying the A.S.M.E. code symbol shall be determined by the applicable sections of the code under which it was constructed and stamped. Subject to the concurrence of the chief inspector, such boiler may be rerated in accordance with the standards of the State Boiler Code.

(4) The maximum allowable working pressure of a boiler which does not carry the A.S.M.E. code symbol shall be computed in accordance with the standards of the State Boiler Code.

(5) Nothing in ss. 554.1011-554.115 shall be construed to in any way prevent the use, sale, or reinstallation of a boiler if such boiler has been made to conform to the applicable provisions of the State Boiler Code governing existing installations and if, upon inspection, the boiler has been found to be in a safe condition.

History.—s. 3, ch. 87-361; s. 1, ch. 88-303; s. 4, ch. 91-429.



554.104 - Boilers of special design.

554.104 Boilers of special design.—The department, at its discretion, may authorize the construction, installation, and operation of boilers of special design or construction that do not meet the specific requirements of the State Boiler Code but are not inconsistent with the intent of the safety objectives of such code.

History.—s. 4, ch. 87-361; s. 1, ch. 88-303; s. 4, ch. 91-429.



554.105 - Chief inspector.

554.105 Chief inspector.—

(1) The Chief Financial Officer shall appoint a chief inspector, who shall have not less than 5 years’ experience in the construction, installation, inspection, operation, maintenance, or repair of high pressure, high temperature water boilers and who shall hold a commission from the National Board of Boiler and Pressure Vessel Inspectors or a certificate of competency from the department.

(2) The department, through the chief inspector, shall administer the state boiler inspection program, and shall:

(a) Take action necessary to enforce the State Boiler Code and the rules adopted pursuant to ss. 554.1011-554.115.

(b) Keep a complete record on all boilers at public assembly locations. Such record shall include the name of each boiler owner or user and the location, type, dimensions, maximum allowable working pressure, age, and last recorded inspection of each boiler.

(c) Publish and make available to anyone, upon request, copies of the rules adopted pursuant to ss. 554.1011-554.115.

(d) Expend funds necessary to meet the expenses authorized by ss. 554.1011-554.115, including the necessary travel expenses of the chief inspector and deputy inspectors, and the expenses incident to the maintenance of his or her office.

History.—s. 5, ch. 87-361; s. 1, ch. 88-303; s. 44, ch. 91-220; s. 4, ch. 91-429; s. 809, ch. 97-103; s. 669, ch. 2003-261.



554.106 - Deputy inspectors.

554.106 Deputy inspectors.—The department shall employ deputy inspectors who shall be responsible to the chief inspector and who shall each hold a certificate of competency from the department.

History.—s. 6, ch. 87-361; s. 1, ch. 88-303; s. 45, ch. 91-220; s. 4, ch. 91-429.



554.107 - Special inspectors.

554.107 Special inspectors.—

(1) Upon application by any company licensed to insure boilers in this state, the chief inspector shall issue a certificate of competency as a special inspector to any inspector employed by the company, provided that such inspector satisfies the competency requirements for inspectors as provided in s. 554.113.

(2) The certificate of competency of a special inspector shall remain in effect only so long as the special inspector is employed by a company licensed to insure boilers in this state. Upon termination of employment with such company, a special inspector shall, in writing, notify the chief inspector of such termination. Such notice shall be given within 15 days following the date of termination.

History.—s. 7, ch. 87-361; s. 1, ch. 88-303; s. 4, ch. 91-429.



554.108 - Inspection.

554.108 Inspection.—

(1) The only boilers required to be inspected under the provisions of ss. 554.1011-554.115 are boilers located in public assembly locations.

(2) Each inspection of a boiler conducted pursuant to ss. 554.1011-554.115 shall be made by the chief inspector, a deputy inspector, or a special inspector.

(3) The construction, installation, and condition of each boiler used in a public assembly location shall be inspected as follows:

(a) Power boilers and high pressure, high temperature water boilers shall receive a certificate inspection annually. Such inspection shall include, but not be limited to, an external inspection while the boiler is under pressure and an internal inspection if the construction of the boiler so permits.

(b) Low pressure steam or vapor heating boilers shall receive a certificate inspection biennially. Such inspection shall include, but not be limited to, an internal inspection if the construction of the boiler so permits.

(c) Hot water heating boilers and hot water supply boilers shall receive a certificate inspection biennially. Such boilers shall receive an internal inspection every 4 years if the construction of the boiler so permits.

(4) Deputy inspectors and special inspectors shall file a written report on each certificate inspection with the chief inspector within 15 days following such inspection. The filing of reports of inspections other than certificate inspections are not required unless such inspections disclose that a boiler is in an unsafe condition.

(5) Upon determining that a boiler is in an unsafe condition and poses an imminent danger to the public health, safety, and welfare, the chief inspector, a deputy inspector, or a special inspector may immediately order the boiler to be shut down. The boiler shall remain shut down until a reinspection by a certified inspector determines that all violations have been corrected, that the boiler may be operated safely, and that a certificate of compliance has been issued.

History.—s. 8, ch. 87-361; s. 1, ch. 88-303; s. 4, ch. 91-429.



554.109 - Exemptions.

554.109 Exemptions.—

(1) Any insurance company insuring a boiler located in a public assembly location in this state shall inspect such boiler so insured, and any county, city, town, or other governmental subdivision which has adopted into law the Boiler and Pressure Vessel Code of the American Society of Mechanical Engineers and the National Board Inspection Code for the construction, installation, inspection, maintenance, and repair of boilers, regulating such boilers in public assembly locations, shall inspect such boilers so regulated; provided that such inspection shall be conducted by a special inspector licensed pursuant to ss. 554.1011-554.115. Upon filing of a report of satisfactory inspection with the department, such boiler is exempt from inspection by the department.

(2) The provisions of this chapter shall not apply to hot water supply boilers or lined storage water heaters which are directly fired with oil, gas, electricity, or solar energy, provided that none of the following limitations are exceeded:

(a) Heat input of 400,000 Btu per hour.

(b) Water temperature of 210 degrees Fahrenheit.

(c) Nominal water-containing capacity of 120 gallons.

These exempt hot water supply boilers and lined storage water heaters shall be equipped with safety relief valves conforming to the requirements of the Boiler and Pressure Vessel Code of the American Society of Mechanical Engineers and of the National Board Inspection Code.

History.—s. 9, ch. 87-361; s. 1, ch. 88-303; s. 10, ch. 89-233; s. 4, ch. 91-429.



554.1101 - Certificate of compliance.

554.1101 Certificate of compliance.—

(1) If an inspection report filed pursuant to s. 554.108 shows a boiler to be in compliance with all applicable provisions of the State Boiler Code, the chief inspector shall, upon receipt of the inspection fee, issue a certificate of compliance to the owner. Such certificate shall bear the date of the inspection and specify the maximum pressure at which the boiler may be operated.

(2) The certificate for a power boiler or a high pressure, high temperature water boiler is valid for a period of 12 months from the date of the certificate inspection. The certificate for a heating boiler or a hot water supply boiler is valid for a period of 24 months from the date of the certificate inspection. The certificate shall be posted under glass, or be similarly protected, in the room containing the boiler.

History.—s. 10, ch. 87-361; s. 1, ch. 88-303; s. 4, ch. 91-429.



554.111 - Fees.

554.111 Fees.—

(1) The department shall charge the following fees:

(a) For an applicant for a certificate of competency, the initial application fee shall be $50, and the annual renewal fee shall be $30. The fee for examination shall be $50.

(b) For certificate inspections conducted by the department:

1. For power boilers and high pressure, high temperature water boilers of:

4,000 square feet or less heating surface..........$60

More than 4,000 square feet heating surface and less than 10,000 square feet of heating surface..........$70

10,000 square feet or more heating surface..........$90

2. For heating boilers:

Without a manhole..........$40

With a manhole..........$70

3. For hot water supply boilers..........$40

(c) For issuance of a compliance certificate without a department inspection..........$30

(d) Duplicate certificates or address
changes..........$5

(2) Not more than an amount equal to one certificate inspection fee shall be charged or collected for any and all boiler inspections in any inspection period, except as otherwise provided in ss. 554.1011-554.115.

(a) When it is necessary to make a special trip to observe the application of a hydrostatic test, an additional fee equal to the fee for a certificate inspection of the boiler shall be charged.

(b) All other inspections, including shop inspections, surveys, and inspections of secondhand boilers made by the chief inspector or a deputy inspector, shall be charged at the rate of not less than $270 for one-half day of 4 hours, and $500 for 1 full day of 8 hours, plus travel, hotel, and incidental expenses in accordance with chapter 112.

(3) The chief inspector shall deposit all fees received pursuant to ss. 554.1011-554.115 into the Insurance Regulatory Trust Fund.

History.—s. 11, ch. 87-361; s. 1, ch. 88-303; s. 11, ch. 89-233; s. 4, ch. 91-429; s. 670, ch. 2003-261.



554.112 - Examinations.

554.112 Examinations.—

(1) The department shall prepare, not more than 180 days after October 1, 1987, a certification examination to determine the qualifications of persons to engage in the inspection of boilers in this state. This examination shall be equivalent to the examination requirements of the National Board of Boiler and Pressure Vessel Inspectors.

(2) Any person who desires to be certified to inspect boilers must apply in writing to the department to take the certification examination. Such person may take the examination if the person:

(a) Is at least 18 years of age; and

(b) Has at least 3 years’ experience in the construction, installation, inspection, operation, maintenance, or repair of high pressure, high temperature water boilers.

History.—s. 12, ch. 87-361; s. 1, ch. 88-303; s. 4, ch. 91-429.



554.113 - Certification of inspectors; renewals.

554.113 Certification of inspectors; renewals.—

(1) The chief inspector shall issue a certificate of competency, upon receipt of the certificate fee, to each person:

(a) Who has passed the certification examination; or

(b) Who holds a commission from the National Board of Boiler and Pressure Vessel Inspectors and who has at least 3 years’ experience in the construction, installation, inspection, operation, maintenance, or repair of high pressure, high temperature water boilers.

(2) The certificate is valid for a period of 1 year. The department shall mail each certificateholder an application for renewal. The certificateholder shall complete, sign, and forward the renewal application to the department, together with the appropriate fee, and the department shall, upon receipt of the application and fee, renew the certificate.

(3) The department, by rule, may establish a penalty fee for late renewal not to exceed $10.

(4) A certificate which is inoperative because of failure to renew shall be restored upon payment of the renewal fee, if the application for restoration is made to the department within 60 days after the renewal date. If the application for restoration is not made within the 60-day period, the fee for restoration shall be equal to the original application fee, plus the renewal fee.

History.—s. 13, ch. 87-361; s. 1, ch. 88-303; s. 4, ch. 91-429.



554.114 - Prohibitions; penalties.

554.114 Prohibitions; penalties.—

(1) A person may not:

(a) Operate a boiler at a public assembly location without a valid certificate of compliance for that boiler;

(b) Give false or forged information to the department or an inspector for the purpose of obtaining a certificate of compliance;

(c) Use a certificate of compliance for any boiler other than for the boiler for which it was issued;

(d) Operate a boiler for which the certificate of compliance has been suspended;

(e) Give false or forged information to the department for the purpose of obtaining a certificate of competence; or

(f) Inspect any boiler regulated under the provisions of ss. 554.1011-554.115 without having a valid certificate of competency.

(2) Any person who violates this section is guilty of a misdemeanor of the second degree, punishable by fine as provided in s. 775.083.

History.—s. 14, ch. 87-361; s. 1, ch. 88-303; s. 4, ch. 91-429.



554.115 - Disciplinary proceedings.

554.115 Disciplinary proceedings.—

(1) The department may suspend or revoke a certificate of compliance upon proof that:

(a) The certificate has been obtained by fraud or misrepresentation;

(b) The boiler for which the certificate was issued cannot be operated safely; or

(c) The person who received the certificate willfully or deliberately violated the State Boiler Code or ss. 554.1011-554.115 or any rule adopted pursuant to ss. 554.1011-554.115.

(2) The department may suspend or revoke a certificate of competency upon proof that:

(a) The certificate was obtained by fraud or misrepresentation;

(b) The inspector to whom the certificate was issued is no longer qualified under ss. 554.1011-554.115 to inspect boilers; or

(c) The inspector:

1. Operated a boiler at a public assembly location without a valid certificate of compliance for that boiler;

2. Gave false or forged information to the department or to another boiler inspector for the purpose of obtaining a certificate of compliance;

3. Used a certificate of compliance for any boiler other than the boiler for which it was issued;

4. Operated a boiler for which the certificate of compliance has been suspended or revoked or has expired;

5. Inspected any boiler regulated under ss. 554.1011-554.115 without having obtained a valid certificate of competency;

6. Operated a boiler that is in an unsafe condition; or

7. Operated a boiler in a manner that is contrary to the requirements of this chapter or any rule adopted under this chapter.

(3) Each suspension of a certificate of compliance or certificate of competency shall continue in effect until all violations have been corrected and, for boiler safety violations, until the boiler has been inspected and shown to be in a safe condition.

(4) A person in violation of this section who does not have a valid certificate of competency shall be reported by the chief inspector to the appropriate state attorney.

(5) A person in violation of this section who has a valid certificate of competency is subject to administrative action by the chief inspector.

(6) A revocation of a certificate of competency is permanent, and a revoked certificate of competency may not be reinstated or a new certificate of competency issued to the same person. A suspension of a certificate of competency continues in effect until all violations have been corrected. A suspension of a certificate of compliance for any boiler safety violation continues in effect until the boiler has been inspected by an authorized inspector and shown to be in safe working condition.

History.—s. 15, ch. 87-361; s. 1, ch. 88-303; s. 4, ch. 91-429; s. 2, ch. 2000-370.






Chapter 556 - UNDERGROUND FACILITY DAMAGE PREVENTION AND SAFETY

556.101 - Short title; legislative intent.

556.101 Short title; legislative intent.—

(1) This chapter may be cited as the “Underground Facility Damage Prevention and Safety Act.”

(2) It is the intent of the Legislature to provide access for excavating contractors and the public to provide notification to the system of their intent to engage in excavation or demolition. This notification system shall provide the member operators an opportunity to identify and locate their underground facilities. Under this notification system, Sunshine State One-Call of Florida, Inc., is not required or permitted to locate or mark underground facilities.

(3) It is the purpose of this chapter to:

(a) Aid the public by preventing injury to persons or property and the interruption of services resulting from damage to an underground facility caused by excavation or demolition operations.

(b) Create a not-for-profit corporation comprised of operators of underground facilities in this state to administer this chapter.

(c) Fund the cost of administration through contributions from the member operators for services provided to the member operators and from charges made to others for services requested and provided, such as record searches, education or training, and damage prevention activities.

(d) Reserve to the state the power to regulate any subject matter specifically addressed in this chapter. Municipalities, counties, districts, or other local governments may not adopt or enforce ordinances or rules that conflict with this chapter or that prescribe any of the following:

1. Require operators of underground facilities to obtain permits from local governments in order to identify underground facilities.

2. Require premarking or marking.

3. Specify the types of paint or other marking devices that are used to identify underground facilities.

4. Require removal of marks.

(e) Permit any local law enforcement officer, local government code inspector, or code enforcement officer to enforce this chapter without the need to incorporate the provisions of this chapter into any local code or ordinance.

(f) Foster the awareness of federal laws and regulations that promote safety with respect to underground facilities, including, but not limited to, the Federal Pipeline Safety Act of 1968, as amended, the Pipeline Safety Improvement Act of 2002, OSHA Standard 1926.651, and the National Electric Safety Code, ANSI C-2, by requiring and facilitating the advance notice of activities by those who engage in excavation or demolition operations.

(4) It is not the purpose of this chapter to amend or void any permit issued by a state agency for placement or maintenance of facilities in its right-of-way.

History.—s. 1, ch. 93-240; s. 1, ch. 97-306; s. 1, ch. 2002-234; s. 1, ch. 2006-138; s. 1, ch. 2010-100.



556.102 - Definitions.

556.102 Definitions.—As used in this act:

(1) “Business days” means Monday through Friday, excluding the following holidays: New Year’s Day, Birthday of Dr. Martin Luther King, Jr., Memorial Day, Independence Day, Labor Day, Thanksgiving Day and the following Friday, Christmas Eve, and Christmas Day. Any such holiday that falls on a Saturday shall be observed on the preceding Friday. Any such holiday that falls on a Sunday shall be observed on the following Monday.

(2) “Business hours” means the hours of a day during which the system is open for business.

(3) “Damage” means any impact upon or contact with, including, without limitation, penetrating, striking, scraping, displacing, or denting, however slight, the protective coating, housing, or other protective devices of any underground facility, or the removal or weakening of any lateral or vertical support from any underground facility, or the severance, partial or complete, of any underground facility.

(4) “Demolish” or “demolition” means any operation by which a structure or mass of material is wrecked, razed, rended, moved, or removed by means of any tool, equipment, or discharge of explosives, or any disturbance of the earth in any manner on public or private lands which could damage any underground facility.

(5) “Design services” means services that may be provided by a member operator to a design engineer, architect, surveyor, or planner, if the presence of underground facilities is known to a member operator, upon payment of a fee to the member operator, which services may be based on:

(a) Information obtained solely from a review of utility records.

(b) Information to augment utility records, such as topographic surveying of above-ground utility features.

(c) Information obtained through the use of designating technologies to obtain horizontal underground facility locations.

(d) Information obtained from physically exposing underground facilities.

(6) “Excavate” or “excavation” means any manmade cut, cavity, trench, or depression in the earth’s surface, formed by removal of earth, intended to change the grade or level of land, or intended to penetrate or disturb the surface of the earth, including land beneath the waters of the state, as defined in s. 373.019(22), and the term includes pipe bursting and directional drilling or boring from one point to another point beneath the surface of the earth, or other trenchless technologies.

(7) “Excavator” or “excavating contractor” means any person performing excavation or demolition operations.

(8) “Member operator” means any person who furnishes or transports materials or services by means of an underground facility.

(9) “Person” means any individual, firm, joint venture, partnership, corporation, association, municipality, or other political subdivision, governmental unit, department, or agency, and includes any trustee, receiver, assignee, or personal representative of a person.

(10) “Positive response” means the communications among member operators, excavators, and the system concerning the status of locating an underground facility.

(11) “Premark” means to delineate the general scope of the excavation on the surface of the ground using white paint, white stakes, or other similar white markings.

(12) “Tolerance zone” means 24 inches from the outer edge of either side of the exterior surface of a marked underground facility.

(13) “Underground facility” means any public or private personal property which is buried, placed below ground, or submerged on any member operator’s right-of-way, easement, or permitted use which is being used or will be used in connection with the storage or conveyance of water; sewage; electronic, telephonic, or telegraphic communication; electric energy; oil; petroleum products; natural gas; optical signals; or other substances, and includes, but is not limited to, pipelines, pipes, sewers, conduits, cables, valves, and lines. For purposes of this act, a liquefied petroleum gas line regulated under chapter 527 is not an underground facility unless such line is subject to the requirements of Title 49 C.F.R. adopted by the Department of Agriculture and Consumer Services, provided there is no encroachment on any member operator’s right-of-way, easement, or permitted use. Petroleum storage systems subject to regulation pursuant to chapter 376 are not considered underground facilities for the purposes of this act unless the storage system is located on a member operator’s right-of-way or easement. Storm drainage systems are not considered underground facilities.

(14) “System” means a free-access notification system established by the corporation as provided in this act.

History.—s. 2, ch. 93-240; s. 2, ch. 94-132; s. 5, ch. 95-317; s. 2, ch. 97-306; s. 2, ch. 2002-234; s. 67, ch. 2006-1; s. 2, ch. 2006-138; s. 7, ch. 2012-150.



556.103 - Creation of the corporation; establishment of the board of directors; authority of the board; annual report.

556.103 Creation of the corporation; establishment of the board of directors; authority of the board; annual report.—

(1) The “Sunshine State One-Call of Florida, Inc.,” is created as a not-for-profit corporation. Each operator of an underground facility in this state shall be a member of the corporation and shall use and participate in the system. The corporation shall administer the provisions of this chapter. The corporation shall exercise its powers through a board of directors established pursuant to this section.

(2) The membership of the corporation shall elect a board of directors to administer the system.

(3) The corporation, through the board of directors, shall have the authority to assess the member operators to fund the system.

(4) The board of directors shall file with the Governor, not later than 60 days before the convening of each regular session of the Legislature, an annual progress report on the operation of the system, which must include a summary of the reports to the system from the clerks of court.

(5) The board of directors shall submit to the President of the Senate, the Speaker of the House of Representatives, and the Governor, not later than 60 days before the convening of each regular session of the Legislature, an annual progress report on the participation by municipalities and counties in the one-call notification system created by this chapter. The report must include a summary of the reports to the system from the clerks of court.

History.—s. 3, ch. 93-240; s. 3, ch. 97-306; s. 3, ch. 2006-138; s. 2, ch. 2010-100.



556.104 - Free-access notification system.

556.104 Free-access notification system.—The corporation shall maintain a free-access notification system. Any person who furnishes or transports materials or services by means of an underground facility in this state shall participate as a member operator of the system. The purpose of the system is to receive notification of planned excavation or demolition activities and to notify member operators of the planned excavation or demolition activities. The system shall provide a single toll-free telephone number within this state which excavators can use to notify member operators of planned excavation or demolition activities, and the system may also provide additional modes of access at no cost to the user.

History.—s. 4, ch. 93-240; s. 4, ch. 97-306; s. 3, ch. 2002-234; s. 4, ch. 2006-138.



556.105 - Procedures.

556.105 Procedures.—

(1)(a) Not less than 2 full business days before beginning any excavation or demolition that is not beneath the waters of the state, and not less than 10 full business days before beginning any excavation or demolition that is beneath the waters of the state, an excavator shall provide the following information through the system:

1. The name of the individual who provided notification and the name, address, including the street address, city, state, zip code, and telephone number of her or his employer.

2. The name and telephone number of the representative for the excavator, and a valid electronic address to facilitate a positive response by the system should be provided, if available.

3. The county, the city or closest city, and the street address or the closest street, road, or intersection to the location where the excavation or demolition is to be performed, and the construction limits of the excavation or demolition.

4. The commencement date and anticipated duration of the excavation or demolition.

5. Whether machinery will be used for the excavation or demolition.

6. The person or entity for whom the work is to be done.

7. The type of work to be done.

8. The approximate depth of the excavation.

(b) The excavator shall provide the information by notifying the system through its free-access notification system during business hours, as determined by the corporation, or by such other method as authorized by the corporation. Any notification received by the system at any time other than during business hours shall be considered to be received at the beginning of the next business day.

(c) Information provided by an excavator is valid for 30 calendar days after the date such information is provided to the system. In computing the period for which information furnished is valid, the date the notice is provided is not counted, but the last day of the period shall be counted unless it is a Saturday, Sunday, or a legal holiday, in which event, the period runs until the end of the next day that is not a Saturday, Sunday, or a legal holiday.

(d) Member operators shall use the information provided to the system by other member operators only for the purposes stated in this chapter and not for sales or marketing purposes.

(2) Each notification by means of the system shall be recorded to document compliance with this chapter. Such record may be made by means of electronic, mechanical, or any other method of all incoming and outgoing wire and oral communications concerning location requests in compliance with chapter 934. The records shall be kept for 5 years and, upon written request, shall be available to the excavator making the request, the member operator intended to receive the request, and their agents. However, custody of the records may not be transferred from the system except under subpoena.

(3) The system shall provide the person who provided notification with the names of the member operators who shall be advised of the notification and a notification number that specifies the date and time of the notification.

(4) The notification number provided to the excavator under this section shall be provided to any law enforcement officer, government code inspector, or code enforcement officer upon request.

(5) All member operators within the defined area of a proposed excavation or demolition shall be promptly notified through the system, except that member operators with state-owned underground facilities located within the right-of-way of a state highway need not be notified of excavation or demolition activities and are under no obligation to mark or locate the facilities.

(a) If a member operator determines that a proposed excavation or demolition is in proximity to or in conflict with an underground facility of the member operator, except a facility beneath the waters of the state, which is governed by paragraph (b), the member operator shall identify the horizontal route by marking to within 24 inches from the outer edge of either side of the underground facility by the use of stakes, paint, flags, or other suitable means within 2 full business days after the time the notification is received under subsection (1). If the member operator is unable to respond within such time, the member operator shall communicate with the person making the request and negotiate a new schedule and time that is agreeable to, and should not unreasonably delay, the excavator.

(b) If a member operator determines that a proposed excavation is in proximity to or in conflict with an underground facility of the member operator beneath the waters of the state, the member operator shall identify the estimated horizontal route of the underground facility, within 10 business days, using marking buoys or other suitable devices, unless directed otherwise by an agency having jurisdiction over the waters of the state under which the member operator’s underground facility is located.

(c) When excavation is to take place within a tolerance zone, an excavator shall use increased caution to protect underground facilities. The protection requires hand digging, pot holing, soft digging, vacuum excavation methods, or other similar procedures to identify underground facilities. Any use of mechanized equipment within the tolerance zone must be supervised by the excavator.

(6)(a) An excavator shall avoid excavation in the area described in the notice given under subsection (1) until each member operator underground facility has been marked and located or until the excavator has been notified that no member operator has underground facilities in the area described in the notice, or for the time allowed for markings set forth in paragraphs (5)(a) and (b), whichever occurs first. If a member operator has not located and marked its underground facilities within the time allowed for marking set forth in paragraphs (5)(a) and (b), the excavator may proceed with the excavation, if the excavator does so with reasonable care and if detection equipment or other acceptable means to locate underground facilities are used.

(b) An excavator may not demolish in the area described in the notice given under subsection (1) until all member operator underground facilities have been marked and located or removed.

(7)(a) A member operator that states that it does not have accurate information concerning the exact location of its underground facilities is exempt from the requirements of paragraphs (5)(a) and (b), but shall provide the best available information to the excavator in order to comply with the requirements of this section. An excavator is not liable for any damage to an underground facility under the exemption in this subsection if the excavation or demolition is performed with reasonable care and detection equipment or other acceptable means to locate underground facilities are used.

(b) A member operator may not exercise the exemption provided by this subsection if the member operator has underground facilities that have not been taken out of service and that are locatable using available designating technologies to locate underground facilities.

(8)(a) If extraordinary circumstances exist, a member operator shall notify the system of the member operator’s inability to comply with this section. For the purposes of this section, the term “extraordinary circumstances” means circumstances other than normal operating conditions that exist and make it impractical for a member operator to comply with this chapter. After the system has received notification of a member operator’s inability to comply, the system shall make that information known to excavators who subsequently notify the system of an intent to excavate. The member operator is relieved of responsibility for compliance under the law during the period that the extraordinary circumstances exist and shall promptly notify the system when the extraordinary circumstances cease to exist.

(b) During the period when extraordinary circumstances exist, the system shall remain available during business hours to provide information to governmental agencies, member operators affected by the extraordinary circumstances, and member operators who can provide relief to the affected parties, unless the system itself has been adversely affected by extraordinary circumstances.

(9)(a) After receiving notification from the system, a member operator shall provide a positive response to the system within 2 full business days, or 10 such days for an underwater excavation or demolition, indicating the status of operations to protect the facility.

(b) The system shall establish and maintain a process to facilitate a positive-response communication between member operators and excavators. The system is exempt from any requirement to initiate a positive response to an excavator when an excavator does not provide a valid electronic address to facilitate a positive response by the system.

(c) An excavator shall verify the system’s positive responses before beginning excavation. If an excavator knows that an existing underground facility of a member operator is in the area, the excavator must contact the member operator if the facility is not marked and a positive response has not been received by the system.

(10) A member operator shall use the “Uniform Color Code for Utilities” of the American Public Works Association when marking the horizontal route of any underground facility of the operator.

(11) Before or during excavation or demolition, if the marking of the horizontal route of any facility is removed or is no longer visible, or, in the case of an underwater facility, is inadequately documented, the excavator shall stop excavation or demolition activities in the vicinity of the facility and shall notify the system to have the route remarked or adequately documented by a member operator or in a manner approved by the member operator.

(12) If any contact with or damage to any pipe, cable, or its protective covering, or any other underground facility occurs, the excavator causing the contact or damage shall immediately notify the member operator. Upon receiving notice, the member operator shall send personnel to the location as soon as possible to effect temporary or permanent repair of the contact or damage. Until such time as the contact or damage has been repaired, the excavator shall cease excavation or demolition activities that may cause further damage to such underground facility.

(13) Any costs or expenses associated with compliance by an excavator with the requirements in this section applicable to excavators shall not be charged to any member operator. Any costs or expenses associated with compliance by a member operator with the requirements in this section applicable to member operators shall not be charged to any excavator. No person shall charge the costs or expenses prohibited by this subsection after the effective date of this act. This subsection shall not excuse a member operator or excavator from liability for any damage or injury for which it would be responsible under applicable law.

History.—s. 5, ch. 93-240; s. 1, ch. 96-172; s. 1176, ch. 97-103; s. 5, ch. 97-306; s. 4, ch. 2002-234; s. 5, ch. 2006-138; s. 1, ch. 2008-230; s. 115, ch. 2010-5; s. 3, ch. 2010-100.



556.106 - Liability of the member operator, excavator, and system.

556.106 Liability of the member operator, excavator, and system.—

(1) There is no liability on the part of, and no cause of action of any nature shall arise against, the board members of the corporation in their capacity as administrators of the system.

(2)(a) If a person violates s. 556.105(1) or (6), and subsequently, whether by himself or herself or through the person’s employees, contractors, subcontractors, or agents, performs an excavation or demolition that damages an underground facility of a member operator, it is rebuttably presumed that the person was negligent. The person, if found liable, is liable for the total sum of the losses to all member operators involved as those costs are normally computed. Any damage for loss of revenue and loss of use may not exceed $500,000 per affected underground facility, except that revenues lost by a governmental member operator whose revenues are used to support payments on principal and interest on bonds may not be limited.

(b) If any excavator fails to discharge a duty imposed by this chapter, the excavator, if found liable, is liable for the total sum of the losses to all parties involved as those costs are normally computed. Any damage for loss of revenue and loss of use may not exceed $500,000 per affected underground facility, except that revenues lost by a governmental member operator whose revenues are used to support payments on principal and interest on bonds may not be limited.

(c) Obtaining information as to the location of an underground facility from the member operator as required by this chapter does not excuse any excavator from performing an excavation or demolition in a careful and prudent manner, based on accepted engineering and construction practices, and it does not excuse the excavator from liability for any damage or injury resulting from any excavation or demolition.

(3) If, after receiving proper notice, a member operator fails to discharge a duty imposed by this act and an underground facility of a member operator is damaged by an excavator who has complied with this act, as a proximate result of the member operator’s failure to discharge such duty, the excavator is not liable for such damage and the member operator, if found liable, is liable to such person for the total cost of any loss or injury to any person or damage to equipment resulting from the member operator’s failure to comply with this act. Any damage for loss of revenue and loss of use shall not exceed $500,000 per affected underground facility, except that revenues lost by a governmental member operator, which revenues are used to support payments on principal and interest on bonds, shall not be limited.

(4) If an owner of an underground facility fails to become a member of the corporation in order to use and participate in the system, as required by this act, and that failure is a cause of damage to that underground facility caused by an excavator who has complied with this act and has exercised reasonable care in the performance of the excavation that has caused damage to the underground facility, the owner has no right of recovery against the excavator for the damage to that underground facility.

(5) If, after receiving proper notification, the system fails to discharge its duties, resulting in damage to an underground facility, the system, if found liable, shall be liable to all parties, as defined in this act. Any damage for loss of revenue and loss of use shall not exceed $500,000 per affected underground facility, except that revenues lost by a governmental member operator, which revenues are used to support payments on principal and interest on bonds, shall not be limited.

(6) The system does not have a duty to mark or locate underground facilities and may not do so, and a right of recovery does not exist against the system for failing to mark or locate underground facilities. The system is not liable for the failure of a member operator to comply with the requirements of this chapter.

(7) An excavator or a member operator who performs any excavation with hand tools under s. 556.108(4)(c) or (5) is liable for any damage to any operator’s underground facilities damaged during such excavation.

(8) Any liability of the state, its agencies, or its subdivisions which arises out of this chapter is subject to the provisions of s. 768.28.

History.—s. 6, ch. 93-240; s. 810, ch. 97-103; s. 1, ch. 97-231; s. 6, ch. 97-306; s. 5, ch. 2002-234; s. 6, ch. 2006-138; s. 4, ch. 2010-100.



556.107 - Violations.

556.107 Violations.—

(1) NONCRIMINAL INFRACTIONS.—

(a) Violations of the following provisions are noncriminal infractions:

1. Section 556.105(1), relating to providing required information.

2. Section 556.105(6), relating to the avoidance of excavation.

3. Section 556.105(11), relating to the need to stop excavation or demolition because marks are no longer visible, or, in the case of underwater facilities, are inadequately documented.

4. Section 556.105(12), relating to the need to cease excavation or demolition activities because of contact or damage to an underground facility.

5. Section 556.105(5)(a) and (b), relating to identification of underground facilities, if a member operator does not mark an underground facility, but not if a member operator marks an underground facility incorrectly.

6. Section 556.109(2), relating to falsely notifying the system of an emergency situation or condition.

7. Section 556.114(1), (2), (3), and (4), relating to a failure to follow low-impact marking practices, as defined therein.

(b) Any excavator or member operator who commits a noncriminal infraction under paragraph (a) may be issued a citation by any local or state law enforcement officer, government code inspector, or code enforcement officer, and the issuer of a citation may require an excavator to cease work on any excavation or not start a proposed excavation until there has been compliance with the provisions of this chapter. Citations shall be hand delivered to any employee of the excavator or member operator who is involved in the noncriminal infraction. The citation shall be issued in the name of the excavator or member operator, whichever is applicable.

(c) Any excavator or member operator who commits a noncriminal infraction under paragraph (a) may be required to pay a civil penalty for each infraction, which is $500 plus court costs. If a citation is issued by a local law enforcement officer, a local government code inspector, or a code enforcement officer, 80 percent of the civil penalty collected by the clerk of the court shall be distributed to the local governmental entity whose employee issued the citation and 20 percent of the penalty shall be retained by the clerk to cover administrative costs, in addition to other court costs. If a citation is issued by a state law enforcement officer, the civil penalty collected by the clerk shall be retained by the clerk for deposit into the fine and forfeiture fund established pursuant to s. 142.01. Any person who fails to properly respond to a citation issued pursuant to paragraph (b) shall, in addition to the citation, be charged with the offense of failing to respond to the citation and, upon conviction, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A written warning to this effect must be provided at the time any citation is issued pursuant to paragraph (b).

(d) Any person cited for an infraction under paragraph (a) may post a bond, which shall be equal in amount to the applicable civil penalty plus court costs.

(e) A person charged with a noncriminal infraction under paragraph (a) may pay the civil penalty plus court costs, by mail or in person, within 30 days after the date of receiving the citation. If the person cited pays the civil penalty, she or he is deemed to have admitted to committing the infraction and to have waived the right to a hearing on the issue of commission of the infraction. The admission may be used as evidence in any other proceeding under this chapter.

(f) Any person may elect to appear before the county court and if so electing is deemed to have waived the limitations on the civil penalty specified in paragraph (c). The court, after a hearing, shall make a determination as to whether an infraction has been committed. If the commission of an infraction has been proven, the court may impose a civil penalty not to exceed $5,000 plus court costs. In determining the amount of the civil penalty, the court may consider previous noncriminal infractions committed.

(g) At a court hearing under this chapter, the commission of a charged infraction must be proven by a preponderance of the evidence.

(h) If a person is found by a judge or hearing official to have committed an infraction, the person may appeal that finding to the circuit court.

(i) Sunshine State One-Call of Florida, Inc., may, at its own cost, retain an attorney to assist in the presentation of relevant facts and law in the county court proceeding pertaining to the citation issued under this section. The corporation may also appear in any case appealed to the circuit court if a county court judge finds that an infraction of the chapter was committed. An appellant in the circuit court proceeding shall timely notify the corporation of any appeal under this section.

(2) REPORT OF INFRACTIONS.—By March 31 of each year, each clerk of court shall submit a report to Sunshine State One-Call of Florida, Inc., listing each violation notice written under paragraph (1)(a) which has been filed in that county during the preceding calendar year. The report must state the name and address of the member or excavator who committed each infraction and indicate whether or not the civil penalty for the infraction was paid.

(3) MISDEMEANORS.—Any person who knowingly and willfully removes or otherwise destroys the valid stakes or other valid physical markings described in s. 556.105(5)(a) and (b) used to mark the horizontal route of an underground facility commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. For purposes of this subsection, stakes or other nonpermanent physical markings are considered valid for 30 calendar days after information is provided to the system under s. 556.105(1)(a).

History.—s. 7, ch. 93-240; s. 2, ch. 96-172; s. 1177, ch. 97-103; s. 6, ch. 2002-234; s. 7, ch. 2006-138; s. 5, ch. 2010-100.



556.108 - Exemptions.

556.108 Exemptions.—The notification requirements provided in s. 556.105(1) do not apply to:

(1) Any excavation or demolition performed by the owner of a single-family residential property, not including property that is subdivided or is to be subdivided into more than one single-family residential property; or for such owner by a member operator or an agent of a member operator when such excavation or demolition is made entirely on such land, and only up to a depth of 10 inches; provided due care is used and there is no encroachment on any member operator’s right-of-way, easement, or permitted use.

(2) Any excavation or demolition associated with normal agricultural or railroad activities, provided such activities are not performed on any operator’s marked right-of-way, easement, or permitted use.

(3) Any excavation or demolition that occurs as the result of normal industrial activities, provided such activities are confined to the immediate secured property of the facility and the activities are not performed on any operator’s marked right-of-way, easement, or permitted use. For the purposes of this act, the industrial activities are limited to the following list of Standard Industrial Classifications: Industry Group Numbers 141, 206, 242, 243, and 491, and Major Group Numbers 13, 26, 28, and 29, as published by the United States Office of Management and Budget in 1987.

(4) Any excavation of 18 inches or less for:

(a) Surveying public or private property by surveyors or mappers as defined in chapter 472 and services performed by a pest control licensee under chapter 482, excluding marked rights-of-way, marked easements, or permitted uses where marked, if mechanized equipment is not used in the process of such surveying or pest control services and the surveying or pest control services are performed in accordance with the practice rules established under s. 472.027 or s. 482.051, respectively;

(b) Maintenance activities performed by a state agency and its employees when such activities are within the right-of-way of a public road; however, if a member operator has permanently marked facilities on such right-of-way, mechanized equipment may not be used without first providing notification; or

(c) Locating, repairing, connecting, adjusting, or routine maintenance of a private or public underground utility facility by an excavator, if the excavator is performing such work for the current owner or future owner of the underground facility and if mechanized equipment is not used.

(5)(a) Any excavation with hand tools by a member operator or an agent of a member operator for:

1. Locating, repairing, connecting, or protecting, or routine maintenance of, the member operator’s underground facilities; or

2. The extension of a member operator’s underground facilities onto the property of a person to be served by such facilities.

(b) The exemption provided in this subsection is limited to excavations to a depth of 30 inches if the right-of-way has permanently marked facilities of a company other than the member operator or its agents performing the excavation.

History.—s. 8, ch. 93-240; s. 3, ch. 94-132; s. 3, ch. 96-172; s. 2, ch. 97-231; s. 39, ch. 2000-164; s. 8, ch. 2006-138.



556.109 - Emergency excavations or demolitions attempted; exception.

556.109 Emergency excavations or demolitions attempted; exception.—

(1) This act does not apply to making an excavation or demolition during an emergency if the system or the member operator was notified at the earliest opportunity and all reasonable precautions had been taken to protect any underground facility. For the purposes of this act, “emergency” means any condition constituting a clear and present danger to life or property; a situation caused by the escape of any substance transported by means of an underground facility; any interruption of vital public service or communication caused by any break or defect in a member operator’s underground facility; or, in the case of the State Highway System or streets or roads maintained by a political subdivision or underground facilities owned, operated, or maintained by a political subdivision, if the use of such highways, streets, roads, or underground facilities is, in the sole judgment of the Department of Highway Safety and Motor Vehicles, the Department of Transportation, or such political subdivision, impaired by an unforeseen occurrence that necessitates repair beginning immediately after such occurrence.

(2) An excavator shall not notify the system that there is an emergency unless the excavator reasonably believes that the intended excavation or demolition is due to a situation or condition as defined in subsection (1).

History.—s. 9, ch. 93-240; s. 4, ch. 96-172; s. 6, ch. 2010-100.



556.110 - Costs assessed among member operators.

556.110 Costs assessed among member operators.—Member operators shall proportionately share in the cost of operating the system through monthly assessments made upon each member operator.

History.—s. 10, ch. 93-240; s. 7, ch. 97-306; s. 7, ch. 2010-100.



556.111 - Applicability to existing law.

556.111 Applicability to existing law.—Nothing in this act shall be construed to:

(1) Constitute the establishment or enlargement of any rights to the use of real property or create an interest therein for the placement, construction, repair, maintenance, relocation, or excavation or demolition of any underground facility;

(2) Waive any right of a party having an interest in real property to charge any fee for the use regarding such property; or

(3) Preempt a governmental member operator from reasonable regulation of its right-of-way. This subsection does not exempt a municipality, county, district, or other local governmental member operator from the provisions of this chapter that apply to the member operator.

History.—s. 11, ch. 93-240; s. 9, ch. 2006-138.



556.112 - Design services.

556.112 Design services.—

(1) Each member operator shall provide to the system annually, and shall thereafter keep current, the contact names and telephone numbers of individuals who may be contacted by design engineers, architects, surveyors, and planners for the purpose of responding to requests for design services.

(2) Each member operator shall provide to the system annually, and shall thereafter keep current, a list of fees applicable to each type of design service that each member operator chooses to offer to design engineers, architects, surveyors, and planners.

(3) Each member operator, within 20 business days after receipt of the fee provided for in subsection (2), shall either respond to a request for design services, if the member operator chooses to provide the services requested, or shall notify the party requesting services that the services will not be provided.

(4) This section shall not apply to any state agency, municipality, or county, or contractors, consultants, agents, or persons or firms acting under their authority, in the planning, preparing, or performance of work in their right-of-way. This section shall not limit or expand any existing law governing the process a state agency, municipality, or county uses to request design services from member operators or the responsibility for providing or paying for such services.

History.—s. 7, ch. 2002-234; s. 108, ch. 2005-2.



556.113 - Sunshine State One-Call of Florida, Inc.; public records exemption.

556.113 Sunshine State One-Call of Florida, Inc.; public records exemption.—

(1) As used in this section, the term “proprietary confidential business information” means information provided by:

(a) A member operator which is a map, plan, facility location diagram, internal damage investigation report or analysis, dispatch methodology, or trade secret as defined in s. 688.002, or which describes the exact location of a utility underground facility or the protection, repair, or restoration thereof, and:

1. Is intended to be and is treated by the member operator as confidential;

2. The disclosure of which would likely be used by a competitor to harm the business interests of the member operator or could be used for the purpose of inflicting damage on underground facilities; and

3. Is not otherwise readily ascertainable or publicly available by proper means by other persons from another source in the same configuration as provided to Sunshine State One-Call of Florida, Inc.

(b) An excavator in an internal damage investigation report or analysis relating to damage to underground utility facilities, and:

1. Is intended to be and is treated by the excavator as confidential;

2. The disclosure of which would be reasonably likely to be used by a competitor to harm the business interests of the excavator or could be used for the purpose of inflicting damage on underground facilities; and

3. Is not otherwise readily ascertainable or publicly available by proper means by other persons from another source in the same configuration as provided to Sunshine State One-Call of Florida, Inc.

(2) Proprietary confidential business information held by Sunshine State One-Call of Florida, Inc., for the purpose of describing the extent and root cause of damage to an underground facility or using the member ticket management software system is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

History.—s. 1, ch. 2007-101; s. 1, ch. 2012-221.



556.114 - Low-impact marking practices.

556.114 Low-impact marking practices.—

(1) An excavator providing notice under s. 556.105(1)(a) shall identify in its notice only the area that will be excavated during the period that the information in such notice is considered valid under s. 556.105(1)(c).

(2) When an excavator has not completed an excavation noticed under s. 556.105(1)(a) within the period that the information in the notice is considered valid under s. 556.105(1)(c), the excavator must provide a subsequent notice to the system under s. 556.105(1)(a) to continue with the excavation, and such subsequent notice shall identify only the remaining area to be excavated.

(3) When an excavation site cannot be described in information provided under s. 556.105(1)(a) with sufficient particularity to enable the member operator to ascertain the excavation site, and if the excavator and member operator have not mutually agreed otherwise, the excavator shall premark the proposed area of the excavation before a member operator is required to identify the horizontal route of its underground facilities in the proximity of any excavation. However, premarking is not required when the premarking could reasonably interfere with traffic or pedestrian control.

(4) A member operator shall identify the horizontal route of its underground facilities as set forth in s. 556.105(5)(a) and (b), and excavators shall premark an excavation site as set forth in subsection (3) using flags or stakes or temporary, nonpermanent paint or other industry-accepted low-impact marking practices.

(5) Any horizontal route-identification marker must be in a color identified in the Uniform Color Code for Utilities.

(6) Sunshine State One-Call of Florida, Inc., shall establish an educational program for the purpose of informing excavators and member operators about low-impact marking practices.

History.—s. 8, ch. 2010-100.



556.115 - Alternative dispute resolution.

556.115 Alternative dispute resolution.—

(1) Sunshine State One-Call of Florida, Inc., shall create a voluntary alternative dispute resolution program. The program shall be available to all member operators, excavators, and other stakeholders, such as locators, utility service users, and governmental or quasi-governmental entities, for purposes of resolving disputes arising from excavation activities, including, but not limited to, loss of services, down time, delays, loss of use of facilities during restoration or replacement, and similar economic disruptions, exclusive of penalties imposed under other provisions of this act.

(2) The alternative dispute resolution program created by Sunshine State One-Call of Florida, Inc., shall include mediation, arbitration, or other appropriate processes, including the use of the services of the Division of Administrative Hearings.

(3) The costs of using the program shall be borne by the voluntary users, and the voluntary users shall choose the form of alternative dispute resolution to be used. If arbitration is used, the users shall decide whether the arbitration will be binding.

(4) Unless binding arbitration is the chosen method of alternative dispute resolution, the users or any one of such users may end the process at any time and exercise the right to proceed in a court of competent jurisdiction or before the Division of Administrative Hearings.

(5) This section does not change the basis for civil liability for damages.

History.—s. 9, ch. 2010-100.



556.116 - High-priority subsurface installations; special procedures.

556.116 High-priority subsurface installations; special procedures.—

(1) As used in this section, the term:

(a) “Division” means the Division of Administrative Hearings.

(b) “High-priority subsurface installation” means an underground gas transmission or gas distribution pipeline, an underground pipeline used to transport gasoline, jet fuel, or any other refined petroleum product or hazardous or highly volatile liquid, such as anhydrous ammonia or carbon dioxide, if the pipeline is deemed to be critical by the operator of the pipeline and is identified as a high-priority subsurface installation to an excavator who has provided a notice of intent to excavate pursuant to s. 556.105(1), or would have been identified as a high-priority subsurface installation except for the excavator’s failure to give proper notice of intent to excavate.

(c) “Incident” means an event that involves damage to a high-priority subsurface installation that has been identified as such by the operator according to the notification procedures set forth in subsection (2) and that:

1. Results in death or serious bodily injury requiring inpatient hospitalization.

2. Results in property damage, including service-restoration costs, in an amount in excess of $50,000 or interruption of service to 2,500 or more customers.

(2) When an excavator proposes to excavate or demolish within 15 feet of the horizontal route of an underground facility that has been identified as a high-priority subsurface installation by the operator of the facility, the operator shall, in addition to identifying the horizontal route of its facility as set forth in s. 556.105(5)(a) and (b), and within the time period set forth in s. 556.105(9)(a) for a positive response, notify the excavator that the facility is a high-priority subsurface installation. If the member operator provides such timely notice of the existence of a high-priority subsurface installation, an excavator shall notify the operator of the planned excavation start date and time before beginning excavation. If the member operator does not provide timely notice, the excavator may proceed, after waiting the prescribed time period set forth in s. 556.105(9)(a), to excavate without notifying the member operator of the excavation start date and time. The exemptions stated in s. 556.108 apply to the notification requirements in this subsection.

(3)(a) An alleged commission of an infraction listed in s. 556.107(1) which results in an incident must be reported to the system by a member operator or an excavator within 24 hours after learning of the alleged occurrence of an incident.

(b) Upon receipt of an allegation that an incident has occurred, the system shall transmit an incident report to the division and contract with the division so that the division may conduct a hearing to determine whether an incident has occurred, and, if so, whether a violation of s. 556.107(1)(a) was a proximate cause of the incident. The contract for services to be performed by the division must include provisions for the system to reimburse the division for any costs incurred by the division for court reporters, transcript preparation, travel, facility rental, and other customary hearing costs, in the manner set forth in s. 120.65(9).

(c) The division has jurisdiction in a proceeding under this section to determine the facts and law concerning an alleged incident. The division may impose a fine against a violator in an amount not to exceed $50,000 if the person violated a provision of s. 556.107(1)(a) and that violation was a proximate cause of the incident. However, if a state agency or political subdivision caused the incident, the state agency or political subdivision may not be fined in an amount in excess of $10,000.

(d) A fine imposed by the division is in addition to any amount payable as a result of a citation relating to the incident under s. 556.107(1)(a).

(e) A fine against an excavator or a member operator imposed under this subsection shall be paid to the system, which shall use the collected fines to satisfy the costs incurred by the system for any proceedings under this section. To the extent there are any funds remaining, the system may use the funds exclusively for damage-prevention education.

(f) This section does not change the basis for civil liability. The findings and results of a hearing under this section may not be used as evidence of liability in any civil action.

(4)(a) The division shall issue and serve on all original parties an initial order that assigns the case to a specific administrative law judge and requests information regarding scheduling the final hearing within 5 business days after the division receives a petition or request for hearing. The original parties in the proceeding include all excavators and member operators identified by the system as being involved in the alleged incident. The final hearing must be conducted within 60 days after the date the petition or the request for a hearing is filed with the division.

(b) Unless the parties otherwise agree, venue for the hearing shall be in the county in which the underground facility is located.

(c) An intervenor in the proceeding must file a petition to intervene no later than 15 days before the final hearing. A person who has a substantial interest in the proceeding may intervene.

(5) The following procedures apply:

(a) Motions shall be limited to the following:

1. A motion in opposition to the petition.

2. A motion requesting discovery beyond the informal exchange of documents and witness lists described in paragraph (c). Upon a showing of necessity, additional discovery may be permitted in the discretion of the administrative law judge, but only if the discovery can be completed no later than 5 days before the final hearing.

3. A motion for continuance of the final hearing date.

(b) All parties shall attend a prehearing conference for the purpose of identifying the legal and factual issues to be considered at the final hearing, the names and addresses of witnesses who may be called to testify at the final hearing, documentary evidence that will be offered at the final hearing, the range of penalties that may be imposed, and any other matter that would expedite resolution of the proceeding. The prehearing conference may be held by telephone conference call.

(c) Not later than 5 days before the final hearing, the parties shall furnish to each other copies of documentary evidence and lists of witnesses who may testify at the final hearing.

(d) All parties shall have an opportunity to respond, to present evidence and argument on all issues involved, to conduct cross-examination and submit rebuttal evidence, and to be represented by counsel or other qualified representative.

(e) The record shall consist only of:

1. All notices, pleadings, motions, and intermediate rulings.

2. Evidence received during the final hearing.

3. A statement of matters officially recognized.

4. Proffers of proof and objections and rulings thereon.

5. Matters placed on the record after an ex parte communication.

6. The written final order of the administrative law judge presiding at the final hearing.

7. The official transcript of the final hearing.

(f) The division shall accurately and completely preserve all testimony in the proceeding and, upon request by any party, shall make a full or partial transcript available at no more than actual cost.

(g) The administrative law judge shall issue a final order within 30 days after the final hearing or the filing of the transcript thereof, whichever is later. The final order of the administrative law judge must include:

1. Findings of fact based exclusively on the evidence of record and matters officially recognized.

2. Conclusions of law. In determining whether a party has committed an infraction of s. 556.107(1)(a), and whether the infraction was a proximate cause of an incident, the commission of an infraction must be proven by a preponderance of the evidence.

3. Imposition of a fine, if applicable.

4. Any other information required by law or rule to be contained in a final order.

The final order of the administrative law judge constitutes final agency action subject to judicial review pursuant to s. 120.68.

History.—s. 10, ch. 2010-100; s. 126, ch. 2013-18.






Chapter 558 - CONSTRUCTION DEFECTS

558.001 - Legislative findings and declaration.

558.001 Legislative findings and declaration.—The Legislature finds that it is beneficial to have an alternative method to resolve construction disputes that would reduce the need for litigation as well as protect the rights of property owners. An effective alternative dispute resolution mechanism in certain construction defect matters should involve the claimant filing a notice of claim with the contractor, subcontractor, supplier, or design professional that the claimant asserts is responsible for the defect, and should provide the contractor, subcontractor, supplier, or design professional, and the insurer of the contractor, subcontractor, supplier, or design professional, with an opportunity to resolve the claim through confidential settlement negotiations without resort to further legal process.

History.—s. 1, ch. 2003-49; s. 1, ch. 2004-342; s. 1, ch. 2006-281; s. 1, ch. 2015-165.



558.002 - Definitions.

558.002 Definitions.—As used in this chapter, the term:

(1) “Action” means any civil action or arbitration proceeding for damages or indemnity asserting a claim for damage to or loss of real or personal property caused by an alleged construction defect, but does not include any administrative action or any civil action or arbitration proceeding asserting a claim for alleged personal injuries arising out of an alleged construction defect.

(2) “Association” has the same meaning as in s. 718.103(2), s. 719.103(2), s. 720.301(9), or s. 723.075.

(3) “Claimant” means a property owner, including a subsequent purchaser or association, who asserts a claim for damages against a contractor, subcontractor, supplier, or design professional concerning a construction defect or a subsequent owner who asserts a claim for indemnification for such damages. The term does not include a contractor, subcontractor, supplier, or design professional.

(4) “Completion of a building or improvement” means issuance of a certificate of occupancy, whether temporary or otherwise, that allows for occupancy or use of the entire building or improvement, or an equivalent authorization issued by the governmental body having jurisdiction. In jurisdictions where no certificate of occupancy or equivalent authorization is issued, the term means substantial completion of construction, finishing, and equipping of the building or improvement according to the plans and specifications.

(5) “Construction defect” means a deficiency in, or a deficiency arising out of, the design, specifications, surveying, planning, supervision, observation of construction, or construction, repair, alteration, or remodeling of real property resulting from:

(a) Defective material, products, or components used in the construction or remodeling;

(b) A violation of the applicable codes in effect at the time of construction or remodeling which gives rise to a cause of action pursuant to s. 553.84;

(c) A failure of the design of real property to meet the applicable professional standards of care at the time of governmental approval; or

(d) A failure to construct or remodel real property in accordance with accepted trade standards for good and workmanlike construction at the time of construction.

(6) “Contractor” means any person, as defined in s. 1.01, that is legally engaged in the business of designing, developing, constructing, manufacturing, repairing, or remodeling real property.

(7) “Design professional” means a person, as defined in s. 1.01, licensed in this state as an architect, interior designer, landscape architect, engineer, surveyor, or geologist.

(8) “Real property” or “property” means land that is improved and the improvements on such land, including fixtures, manufactured housing, or mobile homes and excluding public transportation projects.

(9) “Service” means delivery by certified mail with a United States Postal Service record of evidence of delivery or attempted delivery to the last known address of the addressee, by hand delivery, or by delivery by any courier with written evidence of delivery.

(10) “Subcontractor” means a person, as defined in s. 1.01, who is a contractor who performs labor and supplies material on behalf of another contractor in the construction or remodeling of real property.

(11) “Supplier” means a person, as defined in s. 1.01, who provides only materials, equipment, or other supplies for the construction or remodeling of real property.

History.—s. 2, ch. 2003-49; s. 2, ch. 2004-342; s. 31, ch. 2004-345; s. 27, ch. 2004-353; s. 109, ch. 2005-2; s. 2, ch. 2006-281; s. 1, ch. 2009-203; s. 1, ch. 2013-28; s. 2, ch. 2015-165.



558.003 - Action; compliance.

558.003 Action; compliance.—A claimant may not file an action subject to this chapter without first complying with the requirements of this chapter. If a claimant files an action alleging a construction defect without first complying with the requirements of this chapter, on timely motion by a party to the action the court shall stay the action, without prejudice, and the action may not proceed until the claimant has complied with such requirements. The notice requirement is not intended to interfere with an owner’s ability to complete a project that has not been substantially completed. The notice is not required for a project that has not reached the stage of completion of the building or improvement.

History.—s. 3, ch. 2003-49; s. 3, ch. 2004-342; s. 2, ch. 2009-203.



558.0035 - Design professionals; contractual limitation on liability.

558.0035 Design professionals; contractual limitation on liability.—

(1) A design professional employed by a business entity or an agent of the business entity is not individually liable for damages resulting from negligence occurring within the course and scope of a professional services contract if:

(a) The contract is made between the business entity and a claimant or with another entity for the provision of professional services to the claimant;

(b) The contract does not name as a party to the contract the individual employee or agent who will perform the professional services;

(c) The contract includes a prominent statement, in uppercase font that is at least 5 point sizes larger than the rest of the text, that, pursuant to this section, an individual employee or agent may not be held individually liable for negligence;

(d) The business entity maintains any professional liability insurance required under the contract; and

(e) Any damages are solely economic in nature and the damages do not extend to personal injuries or property not subject to the contract.

(2) As used in this section, the term “business entity” means any corporation, limited liability company, partnership, limited partnership, proprietorship, firm, enterprise, franchise, association, self-employed individual, or trust, whether fictitiously named or not, doing business in this state.

History.—s. 2, ch. 2013-28.



558.004 - Notice and opportunity to repair.

558.004 Notice and opportunity to repair.—

(1)(a) In actions brought alleging a construction defect, the claimant shall, at least 60 days before filing any action, or at least 120 days before filing an action involving an association representing more than 20 parcels, serve written notice of claim on the contractor, subcontractor, supplier, or design professional, as applicable, which notice shall refer to this chapter. If the construction defect claim arises from work performed under a contract, the written notice of claim must be served on the person with whom the claimant contracted.

(b) The notice of claim must describe in reasonable detail the nature of each alleged construction defect and, if known, the damage or loss resulting from the defect. Based upon at least a visual inspection by the claimant or its agents, the notice of claim must identify the location of each alleged construction defect sufficiently to enable the responding parties to locate the alleged defect without undue burden. The claimant has no obligation to perform destructive or other testing for purposes of this notice.

(c) The claimant shall endeavor to serve the notice of claim within 15 days after discovery of an alleged defect, but the failure to serve notice of claim within 15 days does not bar the filing of an action, subject to s. 558.003. This subsection does not preclude a claimant from filing an action sooner than 60 days, or 120 days as applicable, after service of written notice as expressly provided in subsection (6), subsection (7), or subsection (8).

(2) Within 30 days after service of the notice of claim, or within 50 days after service of the notice of claim involving an association representing more than 20 parcels, the person served with the notice of claim under subsection (1) is entitled to perform a reasonable inspection of the property or of each unit subject to the claim to assess each alleged construction defect. An association’s right to access property for either maintenance or repair includes the authority to grant access for the inspection. The claimant shall provide the person served with notice under subsection (1) and such person’s contractors or agents reasonable access to the property during normal working hours to inspect the property to determine the nature and cause of each alleged construction defect and the nature and extent of any repairs or replacements necessary to remedy each defect. The person served with notice under subsection (1) shall reasonably coordinate the timing and manner of any and all inspections with the claimant to minimize the number of inspections. The inspection may include destructive testing by mutual agreement under the following reasonable terms and conditions:

(a) If the person served with notice under subsection (1) determines that destructive testing is necessary to determine the nature and cause of the alleged defects, such person shall notify the claimant in writing.

(b) The notice shall describe the destructive testing to be performed, the person selected to do the testing, the estimated anticipated damage and repairs to or restoration of the property resulting from the testing, the estimated amount of time necessary for the testing and to complete the repairs or restoration, and the financial responsibility offered for covering the costs of repairs or restoration.

(c) If the claimant promptly objects to the person selected to perform the destructive testing, the person served with notice under subsection (1) shall provide the claimant with a list of three qualified persons from which the claimant may select one such person to perform the testing. The person selected to perform the testing shall operate as an agent or subcontractor of the person served with notice under subsection (1) and shall communicate with, submit any reports to, and be solely responsible to the person served with notice.

(d) The testing shall be done at a mutually agreeable time.

(e) The claimant or a representative of the claimant may be present to observe the destructive testing.

(f) The destructive testing shall not render the property uninhabitable.

(g) There shall be no construction lien rights under part I of chapter 713 for the destructive testing caused by a person served with notice under subsection (1) or for restoring the area destructively tested to the condition existing prior to testing, except to the extent the owner contracts for the destructive testing or restoration.

If the claimant refuses to agree and thereafter permit reasonable destructive testing, the claimant shall have no claim for damages which could have been avoided or mitigated had destructive testing been allowed when requested and had a feasible remedy been promptly implemented.

(3) Within 10 days after service of the notice of claim, or within 30 days after service of the notice of claim involving an association representing more than 20 parcels, the person served with notice under subsection (1) may serve a copy of the notice of claim to each contractor, subcontractor, supplier, or design professional whom it reasonably believes is responsible for each defect specified in the notice of claim and shall note the specific defect for which it believes the particular contractor, subcontractor, supplier, or design professional is responsible. The notice described in this subsection may not be construed as an admission of any kind. Each such contractor, subcontractor, supplier, and design professional may inspect the property as provided in subsection (2).

(4) Within 15 days after service of a copy of the notice of claim pursuant to subsection (3), or within 30 days after service of the copy of the notice of claim involving an association representing more than 20 parcels, the contractor, subcontractor, supplier, or design professional must serve a written response to the person who served a copy of the notice of claim. The written response must include a report, if any, of the scope of any inspection of the property and the findings and results of the inspection. The written response must include one or more of the offers or statements specified in paragraphs (5)(a)-(e), as chosen by the responding contractor, subcontractor, supplier, or design professional, with all of the information required for that offer or statement.

(5) Within 45 days after service of the notice of claim, or within 75 days after service of a copy of the notice of claim involving an association representing more than 20 parcels, the person who was served the notice under subsection (1) must serve a written response to the claimant. The response shall be served to the attention of the person who signed the notice of claim, unless otherwise designated in the notice of claim. The written response must provide:

(a) A written offer to remedy the alleged construction defect at no cost to the claimant, a detailed description of the proposed repairs necessary to remedy the defect, and a timetable for the completion of such repairs;

(b) A written offer to compromise and settle the claim by monetary payment, that will not obligate the person’s insurer, and a timetable for making payment;

(c) A written offer to compromise and settle the claim by a combination of repairs and monetary payment, that will not obligate the person’s insurer, that includes a detailed description of the proposed repairs and a timetable for the completion of such repairs and making payment;

(d) A written statement that the person disputes the claim and will not remedy the defect or compromise and settle the claim; or

(e) A written statement that a monetary payment, including insurance proceeds, if any, will be determined by the person’s insurer within 30 days after notification to the insurer by means of serving the claim, which service shall occur at the same time the claimant is notified of this settlement option, which the claimant may accept or reject. A written statement under this paragraph may also include an offer under paragraph (c), but such offer shall be contingent upon the claimant also accepting the determination of the insurer whether to make any monetary payment in addition thereto. If the insurer for the person served with the claim makes no response within the 30 days following service, then the claimant shall be deemed to have met all conditions precedent to commencing an action.

(6) If the person served with a notice of claim pursuant to subsection (1) disputes the claim and will neither remedy the defect nor compromise and settle the claim, or does not respond to the claimant’s notice of claim within the time provided in subsection (5), the claimant may, without further notice, proceed with an action against that person for the claim described in the notice of claim. Nothing in this chapter shall be construed to preclude a partial settlement or compromise of the claim as agreed to by the parties and, in that event, the claimant may, without further notice, proceed with an action on the unresolved portions of the claim.

(7) A claimant who receives a timely settlement offer must accept or reject the offer by serving written notice of such acceptance or rejection on the person making the offer within 45 days after receiving the settlement offer. If a claimant initiates an action without first accepting or rejecting the offer, the court shall stay the action upon timely motion until the claimant complies with this subsection.

(8) If the claimant timely and properly accepts the offer to repair an alleged construction defect, the claimant shall provide the offeror and the offeror’s agents reasonable access to the claimant’s property during normal working hours to perform the repair by the agreed-upon timetable as stated in the offer. If the offeror does not make the payment or repair the defect within the agreed time and in the agreed manner, except for reasonable delays beyond the control of the offeror, including, but not limited to, weather conditions, delivery of materials, claimant’s actions, or issuance of any required permits, the claimant may, without further notice, proceed with an action against the offeror based upon the claim in the notice of claim. If the offeror makes payment or repairs the defect within the agreed time and in the agreed manner, the claimant is barred from proceeding with an action for the claim described in the notice of claim or as otherwise provided in the accepted settlement offer.

(9) This section does not prohibit or limit the claimant from making any necessary emergency repairs to the property as are required to protect the health, safety, and welfare of the claimant. In addition, any offer or failure to offer pursuant to subsection (5) to remedy an alleged construction defect or to compromise and settle the claim by monetary payment does not constitute an admission of liability with respect to the defect and is not admissible in an action brought under this chapter.

(10) A claimant’s service of the written notice of claim under subsection (1) tolls the applicable statute of limitations relating to any person covered by this chapter and any bond surety until the later of:

(a) Ninety days, or 120 days, as applicable, after service of the notice of claim pursuant to subsection (1); or

(b) Thirty days after the end of the repair period or payment period stated in the offer, if the claimant has accepted the offer. By stipulation of the parties, the period may be extended and the statute of limitations is tolled during the extension.

(11) The procedures in this chapter apply to each alleged construction defect. However, a claimant may include multiple defects in one notice of claim. The initial list of construction defects may be amended by the claimant to identify additional or new construction defects as they become known to the claimant. The court shall allow the action to proceed to trial only as to alleged construction defects that were noticed and for which the claimant has complied with this chapter and as to construction defects reasonably related to, or caused by, the construction defects previously noticed. Nothing in this subsection shall preclude subsequent or further actions.

(12) This chapter does not:

(a) Bar or limit any rights, including the right of specific performance to the extent such right would be available in the absence of this chapter, any causes of action, or any theories on which liability may be based, except as specifically provided in this chapter;

(b) Bar or limit any defense, or create any new defense, except as specifically provided in this chapter; or

(c) Create any new rights, causes of action, or theories on which liability may be based.

(13) This section does not relieve the person who is served a notice of claim under subsection (1) from complying with all contractual provisions of any liability insurance policy as a condition precedent to coverage for any claim under this section. However, notwithstanding the foregoing or any contractual provision, the providing of a copy of such notice to the person’s insurer, if applicable, shall not constitute a claim for insurance purposes unless the terms of the policy specify otherwise. Nothing in this section shall be construed to impair technical notice provisions or requirements of the liability policy or alter, amend, or change existing Florida law relating to rights between insureds and insurers except as otherwise specifically provided herein.

(14) To the extent that an arbitration clause in a contract for the sale, design, construction, or remodeling of real property conflicts with this section, this section shall control.

(15) Upon request, the claimant and any person served with notice pursuant to subsection (1) shall exchange, within 30 days after service of a written request, which request must cite this subsection and include an offer to pay the reasonable costs of reproduction, any design plans, specifications, and as-built plans; photographs and videos of the alleged construction defect identified in the notice of claim; expert reports that describe any defect upon which the claim is made; subcontracts; purchase orders for the work that is claimed defective or any part of such materials; and maintenance records and other documents related to the discovery, investigation, causation, and extent of the alleged defect identified in the notice of claim and any resulting damages. A party may assert any claim of privilege recognized under the laws of this state with respect to any of the disclosure obligations specified in this chapter. In the event of subsequent litigation, any party who failed to provide the requested materials shall be subject to such sanctions as the court may impose for a discovery violation. Expert reports exchanged between the parties may not be used in any subsequent litigation for any purpose, unless the expert, or a person affiliated with the expert, testifies as a witness or the report is used or relied upon by an expert who testifies on behalf of the party for whom the report was prepared.

History.—s. 4, ch. 2003-49; s. 4, ch. 2004-342; s. 110, ch. 2005-2; s. 3, ch. 2006-281; s. 3, ch. 2009-203; s. 3, ch. 2015-165.



558.005 - Contract provisions; application.

558.005 Contract provisions; application.—

(1) Unless a claimant and a potential defendant have agreed in writing to opt out of the requirements of this section, the provisions of this chapter shall apply to any claim for legal relief for which the agreement to make the improvement was made after October 1, 2009, and for which the basis of the claim is a construction defect that has arisen after completion of a building or improvement.

(2) For a claim of a construction defect pursuant to contracts for improvement entered into as described in this subsection, the following applicable notices are required:

(a) Between July 1, 2004, and September 30, 2006, which contract contains the notice as set forth in paragraph (3)(a) and is conspicuously set forth in capitalized letters.

(b) Between October 1, 2006, and September 30, 2009, which contract contains the notice set forth in paragraph (3)(b) and is conspicuously set forth in capitalized letters.

(3)(a) The notice required by paragraph (2)(a) must be in substantially the following form:

CHAPTER 558 NOTICE OF CLAIM

CHAPTER 558, FLORIDA STATUTES, CONTAINS IMPORTANT REQUIREMENTS YOU MUST FOLLOW BEFORE YOU MAY BRING ANY LEGAL ACTION FOR AN ALLEGED CONSTRUCTION DEFECT IN YOUR HOME. SIXTY DAYS BEFORE YOU BRING ANY LEGAL ACTION, YOU MUST DELIVER TO THE OTHER PARTY TO THIS CONTRACT A WRITTEN NOTICE, REFERRING TO CHAPTER 558, OF ANY CONSTRUCTION CONDITIONS YOU ALLEGE ARE DEFECTIVE AND PROVIDE SUCH PERSON THE OPPORTUNITY TO INSPECT THE ALLEGED CONSTRUCTION DEFECTS AND TO CONSIDER MAKING AN OFFER TO REPAIR OR PAY FOR THE ALLEGED CONSTRUCTION DEFECTS. YOU ARE NOT OBLIGATED TO ACCEPT ANY OFFER WHICH MAY BE MADE. THERE ARE STRICT DEADLINES AND PROCEDURES UNDER THIS FLORIDA LAW WHICH MUST BE MET AND FOLLOWED TO PROTECT YOUR INTERESTS.

(b) The notice required by paragraph (2)(b) must expressly cite this chapter and be in substantially the following form:

CHAPTER 558 NOTICE OF CLAIM

CHAPTER 558, FLORIDA STATUTES, CONTAINS IMPORTANT REQUIREMENTS YOU MUST FOLLOW BEFORE YOU MAY BRING ANY LEGAL ACTION FOR AN ALLEGED CONSTRUCTION DEFECT. SIXTY DAYS BEFORE YOU BRING ANY LEGAL ACTION, YOU MUST DELIVER TO THE OTHER PARTY TO THIS CONTRACT A WRITTEN NOTICE, REFERRING TO CHAPTER 558, OF ANY CONSTRUCTION CONDITIONS YOU ALLEGE ARE DEFECTIVE AND PROVIDE SUCH PERSON THE OPPORTUNITY TO INSPECT THE ALLEGED CONSTRUCTION DEFECTS AND TO CONSIDER MAKING AN OFFER TO REPAIR OR PAY FOR THE ALLEGED CONSTRUCTION DEFECTS. YOU ARE NOT OBLIGATED TO ACCEPT ANY OFFER WHICH MAY BE MADE. THERE ARE STRICT DEADLINES AND PROCEDURES UNDER THIS FLORIDA LAW WHICH MUST BE MET AND FOLLOWED TO PROTECT YOUR INTERESTS.

(4) At any time, a claimant and the person to whom notice is served or otherwise must be served under s. 558.004(1) may agree in writing to preaction mediation or otherwise alter the procedure for the notice of claim process described in this chapter.

(5) Notwithstanding the notice requirements of this section for contracts entered into on or after October 1, 2006, this chapter applies to all actions accruing before July 1, 2004, but not yet commenced as of July 1, 2004, and failure to include such notice requirements in a contract entered into before July 1, 2004, does not operate to bar the procedures of this chapter from applying to all such actions.

(6) Notwithstanding s. 558.003, unless the parties agree that this chapter does not apply, after October 1, 2009, any written contract for improvement of real property entered into between an owner and a contractor, or between an owner and a design professional, must contain substantially the following notice: “ANY CLAIMS FOR CONSTRUCTION DEFECTS ARE SUBJECT TO THE NOTICE AND CURE PROVISIONS OF CHAPTER 558, FLORIDA STATUTES.” The failure to include in the contract the notice provided in this subsection does not subject the contracting owner, contractor, or design professional to any penalty. The purpose of the contractual notice is to promote awareness of the procedure, not to be a penalty.

History.—s. 5, ch. 2003-49; s. 5, ch. 2004-342; s. 4, ch. 2006-281; s. 4, ch. 2009-203.






Chapter 559 - REGULATION OF TRADE, COMMERCE, AND INVESTMENTS, GENERALLY

Part I - TRADING STAMPS (ss. 559.01-559.06)

559.01 - Definitions.

559.01 Definitions.—As used in this part:

(1) The term “trading stamp” means any stamp or similar device issued in connection with the retail sale of merchandise or service, as a cash discount or for any other marketing purpose, which entitles the rightful holder, on its due presentation for redemption, to receive merchandise, service, or cash. This term, however, shall not mean any redeemable device used by the manufacturer or packer of an article, in advertising or selling it, or any redeemable device issued and redeemed by a newspaper, magazine or other publication.

(2) The term “trading stamp company” means any person engaged in distributing trading stamps for retail issuance by others, or in redeeming trading stamps for retailers, in any way or under any guise.

(3) The term “person” means any individual, partnership, corporation, association, or other organization.

History.—s. 1, ch. 59-311.



559.02 - Fraud; false representation and lotteries prohibited.

559.02 Fraud; false representation and lotteries prohibited.—No trading stamp company shall commit any fraud or shall make any false representation or shall resort to any lottery, in distributing or redeeming trading stamps in this state.

History.—s. 2, ch. 59-311.



559.03 - Declared face value; redemption.

559.03 Declared face value; redemption.—No trading stamp company shall distribute trading stamps in this state or shall redeem trading stamps hereafter issued therein unless each stamp has legibly printed upon its face in cents or any fraction thereof a cash value determined by the company, and the rightful holders may, at their option, redeem the stamps in cash when duly presented to the company for redemption in a number having an aggregate cash value of not less than 25 cents.

History.—s. 3, ch. 59-311.



559.06 - Penalties for violations.

559.06 Penalties for violations.—Any person violating any provision of this part shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.083, and the circuit court shall have jurisdiction in equity on the complaint of any interested person to restrain and enjoin the violation of any of said provisions.

History.—s. 6, ch. 59-311; s. 552, ch. 71-136.






Part II - BUDGET PLANNING (ss. 559.10-559.13)

559.10 - Definition; “budget planning.”

559.10 Definition; “budget planning.”—

(1) The term “budget planning” as used in this part shall mean the act of entering into a contract by any person, firm, corporation, or association with a particular debtor by the terms of which contract the debtor agrees to deposit periodically with such person, firm, corporation, or association a specified sum of money and said person, firm, corporation, or association agrees to distribute said sum of money among specified creditors of the debtor in accordance with an agreed plan for which service the debtor agrees to pay a valuable consideration.

(2) The term “budget planning” does not include the following:

(a) The act of entering into a contract for services by any person, firm, corporation, or association with a particular mortgagor by the terms of which contract the mortgagor agrees to periodically deposit with such person, firm, corporation, or association, a specified sum of money and said person, firm, corporation, or association agrees to utilize said deposits to accelerate payments on a single mortgage loan of the mortgagor.

(b) Other activities defined by rule of the Financial Services Commission as not within the prohibition of this part, provided such rule is adopted after a finding that consumers are adequately protected in the activity and that its prohibition is not required in the public interest.

History.—s. 1, ch. 59-345; s. 5, ch. 90-104; s. 671, ch. 2003-261; s. 81, ch. 2013-18.



559.11 - Budget planning prohibited.

559.11 Budget planning prohibited.—No person, firm, corporation, or association, shall after June 17, 1959, engage in the business of budget planning as defined in s. 559.10; provided, the provisions of this part shall not be construed to affect any contract for services to facilitate accelerated payment of a mortgage loan.

History.—s. 2, ch. 59-345; s. 6, ch. 90-104.



559.12 - Exceptions.

559.12 Exceptions.—

(1) “Person” as used in this part shall not include a person actively practicing law in Florida and who is also admitted to The Florida Bar, and any person who is currently a member of The Florida Bar.

(2) “Firm” as used in this part shall not include a partnership, all the members of which are admitted to practice law in this state, and who are current members of The Florida Bar.

History.—s. 3, ch. 59-345.



559.13 - Penalty.

559.13 Penalty.—Whoever either individually or as an officer, director or employee of a person, firm, corporation or association, violates the provisions of this part shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 4, ch. 59-345; s. 553, ch. 71-136.






Part III - FIRE AND GOING-OUT-OF-BUSINESS SALES ANDAUCTIONS (ss. 559.20-559.27)

559.20 - Definitions.

559.20 Definitions.—In construing this part, and each and every word, phrase or part thereof, where the context will permit, the definitions contained in s. 1.01, shall be applicable, and:

(1) “Fire and other altered goods sale” is a sale held out in such a manner as to reasonably cause the public to believe that the sale will offer goods damaged or altered by fire, smoke, water, or other means.

(2) “Going-out-of-business sale” is a sale held out in such a manner as to reasonably cause the public to believe that upon the disposal of the stock of goods on hand the business will cease and be discontinued, including but not limited to the following sales: Adjusters, adjustment, alteration, assignees, bankrupt, benefit of administrators, benefit of creditors, benefit of trustees, building coming down, closing, creditor’s committee, creditors, end, executors, final days, forced out of business, insolvents, last days, lease expires, liquidation, loss of lease, mortgage sale, receiver’s, trustees, quitting business, removal. Any sale using any of the foregoing words or words of similar import, at the conclusion of which sale the business will not cease and be discontinued, and not publishing that fact or the qualified nature of said sale with equal prominence with each advertisement of such sale, shall be deemed to be a going-out-of-business sale.

(3) “Goods” is meant to include any goods, wares, merchandise, or other property capable of being the object of a sale regulated hereunder.

(4) “Person” is any person, firm, partnership, association, corporation, company, or organization of any kind.

(5) The words “publish,” “publishing,” “advertising” and “advertisement” shall include any and all means of conveying to the public notice of sale or notice of intention to conduct a sale, whether by word of mouth, by newspaper advertisement, by magazine advertisement, by handbill, by written notice, by printed display, by billboard display, by poster, by radio announcement, and any and all means including oral, written, or printed.

(6) The word “shall” is always mandatory and not merely directory.

History.—s. 1, ch. 59-292.



559.21 - Regulation of sales.

559.21 Regulation of sales.—

(1) A person may not publish or conduct any sale of the type herein defined without a permit therefor. Such permit shall be issued by the tax collector, upon written application and verified by the person who, or by an officer of the corporation which intends to conduct such sale. Such application shall contain a description of the place where such sale is to be held, the nature of the occupancy, and whether by lease or sublease and the effective date of termination of such occupancy, the means to be employed in publishing such sale. Such application shall further contain, as part thereof, an itemized list of the goods, wares, and merchandise to be offered for sale.

(2) Upon receipt of such application and payment of the fee prescribed in s. 559.23, the tax collector shall examine the same, and may make such investigation as she or he may deem proper. The tax collector shall determine if the person or corporation that intends to conduct the sale owes any taxes with respect to the goods to be offered for sale. The tax collector may not issue a permit to such person or corporation until all delinquent taxes on such goods have been paid. If after such investigation she or he is satisfied as to the truth of the statements contained in such application, the tax collector may issue a license permitting the publication and conduct of such sale on the following terms:

(a) The permit shall authorize the sale described in the application for a period of not more than 60 consecutive days, counting Sundays and legal holidays following the issuance thereof.

(b) The permit shall authorize only the one type of sale described in the application at the location named therein.

(c) The permit shall authorize only the sale of goods described in the inventory attached to the application.

(d) Upon being issued a permit hereunder for a going-out-of-business sale, the permittee shall surrender to the tax collector all other business licenses she or he may hold at that time applicable to the location and goods covered by the application for a permit under this part, which license or licenses shall be transmitted by the tax collector to the licensing authority for cancellation.

(e) Any permit herein provided for shall not be assignable or transferable.

History.—s. 2, ch. 59-292; ss. 12, 35, ch. 69-106; s. 198, ch. 77-104; s. 1, ch. 93-82; s. 37, ch. 95-312; s. 811, ch. 97-103.



559.22 - Duties of permittee.

559.22 Duties of permittee.—A permittee under this part shall:

(1) Make no additions whatsoever, during the period of authorized sale, to the stock of goods set forth in the inventory attached to the application for permit.

(2) Specify the registration or permit number of the permit issued by the tax collector within any advertising of the sale.

(3) Refrain from employing any untrue, deceptive or misleading advertising.

(4) Conduct the authorized sale in strict conformity with any advertising or holding out incident thereto.

History.—s. 2, ch. 59-292; s. 2, ch. 93-82.



559.23 - Fees.

559.23 Fees.—Upon filing an application for a permit to advertise and conduct a sale, or special sale, the applicant shall pay to the tax collector a fee in the sum of $50 which shall be deemed income of his or her office. If an application is disapproved, such payment shall be retained as and for the cost of investigating the statements contained in such application, and the applicant.

History.—s. 3, ch. 59-292; s. 11, ch. 83-255; s. 3, ch. 93-82; s. 812, ch. 97-103.



559.24 - Enforcement.

559.24 Enforcement.—

(1) Upon commencement of a sale, the permit issued shall be prominently displayed near the entrance to the premises. Duplicate originals of the application, the stock list pursuant to which the permit was issued, and the permit shall be forwarded to the tax collector, who may examine all merchandise in the premises for comparison with the stock list.

(2) All advertisements or advertising and the language contained therein must be in accordance with the purpose of the sale as stated in the application pursuant to which a permit was issued, and the wording of such advertisements may not vary from the wording as indicated in the application. Such advertising must contain a statement in these words and no others:

Sale held pursuant to   County,   sale No.   granted the   day of  , (in such blank spaces shall be indicated the type of sale, the permit number and the requisite dates.)

(3) Suitable books and records as prescribed by the tax collector shall be kept by the permittee and shall during business hours be available to the sheriff. At the close of business each day the stock list attached to the application shall be revised and those items disposed of during such day shall be so marked thereon.

History.—s. 4, ch. 59-292; ss. 12, 35, ch. 69-106; s. 4, ch. 93-82; s. 38, ch. 95-312.



559.25 - Exemptions.

559.25 Exemptions.—The provisions of this part shall not apply to or affect the following persons:

(1) Persons acting pursuant to an order or process of a court of competent jurisdiction.

(2) Persons acting in accordance with their powers and duties as public officers such as sheriffs and marshals, and similar public officers.

(3) Duly licensed auctioneers, selling at auction.

(4) Persons holding licenses or permits duly issued to conduct such sales by municipalities having municipal ordinances similar to this part.

History.—s. 5, ch. 59-292.



559.26 - Violations.

559.26 Violations.—

(1) Any person who violates this part is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A person who publishes an advertisement for a fire and other altered goods sale or going-out-of-business sale, which advertisement does not conform to the requirements specified in s. 559.24, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 6, ch. 59-292; s. 554, ch. 71-136; s. 5, ch. 93-82.



559.27 - Tag required reflecting value of item offered for sale at auction.

559.27 Tag required reflecting value of item offered for sale at auction.—

(1) At all auctions of goods at public outcry, the auctioneer or her or his agent shall place or cause to be placed upon each item to be offered at auction a tag showing the value attributed to the item at the time it is offered. Such tag shall remain affixed to the item and shall be delivered to the buyer along with the item at the time of sale.

(2) The provisions of this section shall not apply:

(a) To agricultural commodities, livestock, agricultural equipment, automobiles, or other items of goods which are most commonly marketed at auction;

(b) When a value is not expressed by the auctioneer as a guide to the bidder; or

(c) To auctions held as a result of court action.

(3) Violation of this section shall be a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, 3, ch. 70-151; s. 555, ch. 71-136; s. 813, ch. 97-103.






Part IV - BUYING SERVICES (ss. 559.3901-559.3906)

559.3901 - Short title.

559.3901 Short title.—This act may be cited as the “Buying Services Act of 1991.”

History.—s. 1, ch. 91-72.



559.3902 - Definitions.

559.3902 Definitions.—As used in this act, the term:

(1) “Business day” means any day other than a Saturday, Sunday, or legal holiday.

(2) “Buying service,” “buying club,” or “club” means any corporation, nonprofit corporation, partnership, unincorporated association, cooperative association, or other business enterprise which is organized with the primary purpose of providing benefits to members from the cooperative purchase of service or merchandise and which desires to effect such purpose through direct solicitation or other business activity in this state.

(3) “Contract” means any contract or agreement by which a person becomes a member of a buying service or club.

(4) “Member” means any person or entity entitled to any of the benefits of a buying service or buying club.

(5) “Prepayment” means any payment for service, merchandise, or membership made before the service is rendered. Money received by a club from a financial institution upon assignment of a contract shall be considered prepayment when and to the extent the member is required to make prepayments to the financial institution pursuant to the contract.

History.—s. 1, ch. 91-72.



559.3903 - Contracts of membership; right of cancellation; how exercised; entitlement to refund; right not waivable.

559.3903 Contracts of membership; right of cancellation; how exercised; entitlement to refund; right not waivable.—

(1) Any person who has elected to become a member of a club may cancel such membership by giving written notice of cancellation any time before 12 midnight of the third business day following the date on which membership was attained.

(2) Notice of cancellation may be given personally or by mail. If given by mail, the notice is effective upon deposit in a mailbox, properly addressed, and postage prepaid. Notice of cancellation need not take a particular form and is sufficient if it indicates, by any form of written expression, the intention or desire of the member to cancel the contract.

(3) Cancellation shall be without liability on the part of the member. The member will be entitled to a total refund, within 10 days after notice of cancellation is given, of the entire consideration paid for the contract.

(4) Rights of cancellation may not be waived or otherwise surrendered.

(5) Any purchase made by the member prior to cancellation will be void. If upon demand of the club the member tenders to the club all merchandise received in the same condition it was received at the time of purchase, the member shall receive a total refund for all purchases made prior to cancellation within 10 days after notice of cancellation is given.

History.—s. 1, ch. 91-72.



559.3904 - Contracts of membership; requirements; notice; effect of noncompliance.

559.3904 Contracts of membership; requirements; notice; effect of noncompliance.—

(1) A copy of a member’s contract, with all blank spaces filled in, shall be delivered to the member at the time the contract is signed.

(2) Every contract shall be in writing, shall be signed by the member, shall designate the date on which the member signed the contract, and shall state, clearly and conspicuously in boldfaced type of a minimum size of 14 points, the following:

“MEMBER’S RIGHT TO CANCEL

If you wish to cancel this contract, you may cancel by delivering or mailing a written notice to the club. To prove that you canceled, it is recommended that you send the notice by certified mail. The notice shall state that you do not wish to be bound by the contract and shall be delivered or mailed before 12 midnight of the third business day after you sign this contract. The notice shall be delivered or mailed to: (insert name and mailing address of club). If you cancel, the club will return, within 10 days of the date on which you give notice of cancellation, a total refund. It is recommended that you mail the notice of cancellation by certified mail, return receipt requested; check with your post office as to the time when you will be able to mail a certified letter. Be sure to keep a photocopy of the notice of cancellation which you mail.”

(3) No contract shall be valid for a term longer than 24 months from the date upon which the contract is signed. However, a club may allow a member to convert his or her contract into a contract for a period longer than 24 months after the member has been a member of the club for a period of at least 6 months. The duration of the contract shall be clearly and conspicuously disclosed in the contract in boldfaced type of a minimum size of 14 points.

(4) Every contract shall provide that if any goods, except custom manufactured goods, ordered by the member from the buying club, are not delivered to the member or available for pickup by the member at the location where the order was placed within 6 weeks from the date the member placed an order for such goods, then any payment by the member for such goods in advance of delivery shall, upon the member’s request, be fully refunded, unless a predetermined delivery date has been furnished to the member in writing at the time he or she ordered such goods and the goods are delivered to the member or available for pickup by that date. Every contract shall disclose that delivery dates for furniture or custom manufactured goods cannot be predicted, if such is the case.

(5) If a buying club or any of its agents or employees represents orally or in writing that use of its services will result in savings to its members it shall disclose in writing in the contract that all savings claims made by the buying club are based on price comparisons with retailers doing business in the trade area in which the claims are made if the same or comparable items are offered for sale in the trade area and with prices at which the merchandise is actually sold or offered for sale.

(6) Every contract which does not contain the requirements specified in subsections (2)-(5) may be canceled by the member at any time, without liability, by giving notice of cancellation by any means. Nothing contained in this section shall be construed to require that a member’s cancellation notice be sent by certified mail in order to effect a cancellation.

History.—s. 1, ch. 91-72; s. 814, ch. 97-103.



559.3905 - Required disclosures; prohibited acts.

559.3905 Required disclosures; prohibited acts.—

(1) It shall be unlawful for any buying club to fail to disclose to a prospective member in writing, prior to the sale of any contract for buying services:

(a) That goods or services can only be bought through catalogs with no opportunity to inspect samples if such is the case.

(b) The buying club’s policies regarding warranties or guarantees on goods ordered, return of ordered goods by buyers, procedures for cancellation of merchandise orders by the buyer, and refunds of deposits for the cancellation of orders.

(c) Any charges, such as estimated freight costs, handling fees, credit life or disability insurance, suppliers’ and buying clubs’ markup, and other costs incidental to the purchase of goods through the buying club and which are to be paid by the buyer.

(d) Advice that the contract for buying service or incidental retail installments contracts will be transferred, sold, or assigned to a third party if such practice is the case.

(e) The percentage of the purchase price required as a down payment on merchandise orders of any nature. This prohibition applies in all cases where rebates are offered, regardless of whether such promised rebates are contingent upon the seller’s ability to enroll the referred persons into the buying club.

(2) It shall be unlawful for any buying club to fail to disclose to a prospective member and to give the prospective member an opportunity to examine a list of suppliers and the nature of merchandise which is available to buyers from cooperative suppliers prior to the sale of any contract for buying services. Such lists shall be updated bimonthly.

(3) It shall be unlawful for a buying club to:

(a) Represent that it is affiliated with any other buying club organization or showroom unless an affiliation in fact exists and unless the prospective buyer would be legally entitled to services from the allegedly affiliated organization as a result of being a buyer of the subject buying club. If such an affiliation is claimed by the representative of the buying club, written proof of such a binding legal right shall be given the prospective buyer, including a description of the services available from the affiliated club, before the signing of any contract for discount buying services or application;

(b) Represent that the prospective buyer will be entitled to a particular benefit unless that benefit is currently available from the buying club on a regular basis;

(c) Offer any gifts or consideration of any nature to a prospective buyer as a solicitation for such persons to attend a buying club sales presentation or to sign a membership application or a contract for buying services where the club fails to honor or deliver the gift or consideration in accordance with the terms of its promise;

(d) Represent or suggest in any manner that it offers its buyers the lowest prices, excluding freight and service charges, available on all categories of merchandise handled by the club, unless such is true;

(e) Represent that merchandise is available to the buyer from any particular supplier unless such is true at the time the representation is made. Reference to unavailable suppliers or manufacturers may be made only for purposes of allowing prospective buyers to compare merchandise costs against those manufacturers which are available through the club. No buying club may represent to a prospective buyer that the club can purchase any item of merchandise at supplier’s cost unless such is true;

(f) Make savings claims that are not based on price comparisons with retailers offering the same or comparable items in the trade area in which the claims are made and with prices at which the merchandise is actually sold or offered for sale; or

(g) Misrepresent a material fact or create a false or misleading impression regarding the advertising sale or promotion of a buying service or club.

History.—s. 1, ch. 91-72.



559.3906 - Violations of act.

559.3906 Violations of act.—A violation of this act shall be deemed an unfair or deceptive trade practice within the meaning of part II of chapter 501. Violators shall be subject to the penalties and remedies provided therein.

History.—s. 1, ch. 91-72.






Part V - COMMERCIAL COLLECTION PRACTICES (ss. 559.541-559.548)

559.541 - Short title.

559.541 Short title.—Sections 559.541-559.548 may be cited as the “Florida Commercial Collection Practices Act.”

History.—ss. 1, 2, ch. 93-275.



559.542 - Legislative intent.

559.542 Legislative intent.—The Legislature finds that commercial collection practices in this state are not governed by the federal and state laws relating to the collection of consumer claims and that current criminal laws are inadequate to deal with certain unlawful and fraudulent activities specifically involving the collection of commercial claims in this state. Under such circumstances, there have been in the past, and will be in the future unless the Legislature acts, persons who succeed in flaunting the criminal laws of this state while engaging in the business of collecting commercial claims. Therefore, the Legislature intends by this part to specifically regulate commercial collection activities, separate and apart from consumer collection activities, to prevent unlawful and fraudulent commercial collection activities that otherwise may go unpenalized. The Legislature seeks to do so by requiring the registration of persons and businesses engaged in soliciting the collection of commercial claims or in collecting commercial claims, by prohibiting collection activities in this state by unregistered persons, and by providing effective mechanisms for enforcement of this part.

History.—ss. 1, 2, ch. 93-275.



559.543 - Definitions.

559.543 Definitions.—As used in this part:

(1) “Claim” or “commercial claim” means any obligation for the payment of money or its equivalent arising out of a transaction wherein credit has been offered or extended to any person, and the money, property, or service which was the subject of the transaction was primarily for commercial purposes and not primarily for personal, family, or household purposes, whether or not such obligation has been reduced to judgment. The term “claim” or “commercial claim” includes an obligation of a person who is comaker, endorser, guarantor, or surety as well as the person to whom such credit was originally extended.

(2) “Commercial collection agency” means any person engaged, as a primary or secondary business activity, in the business of soliciting commercial claims for collection or in the business of collecting commercial claims, asserted to be owed or due to another person, regardless of whether the collection efforts are directed at the primary debtor or some other source of payment.

(3) “Credit grantor” means any person or entity to whom a commercial claim is owed, due, or alleged to be owed or due, whether or not such person or entity is domiciled or doing business within this state and whether or not such commercial claim arose within this state. However, such term does not apply to any registrant under this part who has received an assignment or transfer of a commercial claim in default solely for the purpose of facilitating collection of such commercial claim for another.

(4) “Out-of-state collector” means any person or business entity engaged in the business of soliciting commercial claims for collection or of collecting commercial claims whose business activities in this state are limited to collecting commercial claims by means of interstate communications, including telephone, mail, or facsimile transmission, originating from outside this state.

(5) “Commission” means the Financial Services Commission.

(6) “Office” means the Office of Financial Regulation of the commission.

History.—ss. 1, 2, ch. 93-275; s. 672, ch. 2003-261.



559.544 - Registration required; exemptions.

559.544 Registration required; exemptions.—

(1) No person shall engage in business in this state as a commercial collection agency, as defined in this part, or continue to do business in this state as a commercial collection agency, without first registering in accordance with this part and thereafter maintaining such registration.

(2) Each commercial collection agency doing business in this state shall register with the office and annually renew such registration, providing the registration fee, information, and surety bond required by this part.

(3) No registration shall be valid for any commercial collection agency transacting business at any place other than that designated in the registration unless the office is first notified in advance of any change of location. A registration under this part is not transferable or assignable. Any commercial collection agency desiring to change its registered name, location, or agent for service of process at any time other than renewal of registration shall notify the office of such change prior to the change.

(4) The office shall not accept any registration for any commercial collection agency as validly made and filed with the office under this section unless the registration information furnished to the office by the registrant is complete pursuant to s. 559.545 and facially demonstrates that such registrant is qualified to engage in business as a commercial collection agency, including specifically that neither the registrant nor any principal of the registrant has engaged in any unlawful collection practices, dishonest dealings, acts of moral turpitude, or other criminal acts that reflect an inability to engage in the commercial collection agency business. The office shall inform any person whose registration is rejected by the office of the fact of and basis for such rejection. A prospective registrant shall be entitled to be registered when her or his or its registration information is complete on its face, the applicable registration fee has been paid, and the required evidence of current bond is furnished to the office.

(5) This section shall not apply to:

(a) A member of The Florida Bar, unless such person is primarily engaged in the collection of commercial claims. “Primarily engaged in the collection of commercial claims” means that more than one-half of the income of such person arises from the business of soliciting commercial claims for collection or collecting commercial claims.

(b) A financial institution authorized to do business in this state and any wholly owned subsidiary and affiliate thereof.

(c) A licensed real estate broker.

(d) A title insurance company authorized to do business in this state.

(e) A collection agency which is not primarily engaged in the collection of commercial claims. “Not primarily engaged in the collection of commercial claims” means that less than one-half of the collection revenue of such agency arises from the collection of commercial claims.

(f) A consumer finance company and any wholly owned subsidiary and affiliate thereof.

(g) A person licensed pursuant to chapter 520.

(h) A credit grantor.

(i) An out-of-state collector as defined in this part.

(j) An FDIC-insured institution or subsidiary or affiliate thereof.

History.—ss. 1, 2, ch. 93-275; s. 815, ch. 97-103; s. 673, ch. 2003-261.



559.545 - Registration of commercial collection agencies; procedure.

559.545 Registration of commercial collection agencies; procedure.—Any person who wishes to register as a commercial collection agency in compliance with this part shall do so on forms adopted by the commission and furnished by the office. Any renewal of registration shall be made between October 1 and December 31 of each year. In registering or renewing a registration as required by this part, each commercial collection agency shall furnish to the office a registration fee, information, and surety bond, as follows:

(1) The registrant shall pay to the office a registration fee of $500. All amounts collected shall be deposited to the credit of the Regulatory Trust Fund of the office.

(2) The registrant shall provide the following information:

(a) The business name or trade name of the commercial collection agency, the current mailing address of the agency, and the current business location of each place from which the agency operates either a main or branch office, with a designation of which location constitutes its principal place of business.

(b) The full names, current addresses, current telephone numbers, and social security numbers, or federal identification numbers of any corporate owner, of the registrant’s owners or corporate officers and directors, and of the Florida resident agent of the registering agency.

(c) A statement as to whether the registrant is a domestic or foreign corporation, together with the state and date of incorporation, charter number of the corporation, and, if a foreign corporation, the date the corporation first registered to do business in this state.

(d) A statement listing each county in this state in which the registrant is currently doing business or plans to do business within the next calendar year, indicating each county in which the registrant holds an occupational license.

(e) A statement listing each county in this state in which the registrant is operating under a fictitious name or trade name other than that of the registrant, indicating the date and place of registration of any such fictitious name or trade name.

(f) A statement listing the names of any other corporations, entities, or trade names through which any owner or director of the registrant was known or did business as a commercial or consumer collection agency within the 5 calendar years immediately preceding the year in which the agency is registering.

(g) A statement clearly identifying and explaining any occasion on which any professional license or occupational license held by the registrant, any principal of the registrant, or any business entity in which any principal of the registrant was the owner of 10 percent or more of such business was the subject of any suspension, revocation, or other disciplinary action.

(h) A statement clearly identifying and explaining any occasion of a finding of guilt of any crime involving moral turpitude or dishonest conduct on the part of any principal of the registrant.

(3) The registrant shall furnish to the office evidence, as provided in s. 559.546, of the registrant having a current surety bond in the amount of $50,000, valid for the year of registration, paid for and issued for the use and benefit of any credit grantor who suffers or sustains any loss or damage by reason of any violation of the provisions of this part by the registrant, or by any agent or employee of the registrant acting within the scope of her or his employment, and issued to ensure conformance with the provisions of this part.

History.—ss. 1, 2, ch. 93-275; s. 816, ch. 97-103; s. 674, ch. 2003-261.



559.546 - Bond; evidence of current and valid bond.

559.546 Bond; evidence of current and valid bond.—Pursuant to s. 559.545, the registrant shall provide to the office evidence that the registrant has been issued a current and valid surety bond as required by this part.

(1) In addition to each registration filed pursuant to s. 559.545 and any renewal of such registration, each registrant shall furnish to the office the following:

(a) A copy of the surety bond, which bond shall be one issued by a surety known by the registrant to be acceptable to the office.

(b) A statement from the surety that the annual premium for the bond has been paid in full by the registrant.

(c) A statement from the surety that the bond issued by the surety meets the requirements of this part.

(2) The liability of the surety under any bond issued pursuant to the requirements of this part shall not exceed in the aggregate the amount of the bond, regardless of the number or amount of any claims filed or which might be asserted against the surety on such bond. If multiple claims are filed against the surety on any such bond in excess of the amount of the bond, the surety may pay the full amount of the bond to the office and shall not be further liable under the bond. The office shall hold such funds for distribution to claimants and administratively determine and pay to each claimant the pro rata share of each valid claim made against the funds within 6 months after the date of the filing of the first claim against the surety.

History.—ss. 1, 2, ch. 93-275; s. 675, ch. 2003-261.



559.547 - Void registration.

559.547 Void registration.—

(1) Any registration made under this part by any person or commercial collection agency based upon the presentation by such person or collection agency of false identification or information, or identification not current with respect to name, address, and business location, or any other fact material to such registration shall be void.

(2) Any registration made under this part, but which is void under subsection (1), shall not be construed as creating any defense to any prosecution for violation of any provision of this part.

History.—ss. 1, 2, ch. 93-275.



559.548 - Penalties.

559.548 Penalties.—

(1) Each of the following acts constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084:

(a) Operating or soliciting business as a commercial collection agency in this state without first registering with the office, unless specifically exempted by this part.

(b) Registering or attempting to register by means of fraud, misrepresentation, or concealment.

(2) Each of the following acts constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083:

(a) Relocating a business as a commercial collection agency, or operating under any name other than that designated in the registration, unless written notification is given to the office and to the surety or sureties on the original bond.

(b) Assigning or attempting to assign a registration under this part.

(3) The court may, in addition to other punishment provided for, invalidate the registration of any registrant under this part who has been found guilty of conduct prohibited in subsection (1) or subsection (2).

History.—ss. 1, 2, ch. 93-275; s. 676, ch. 2003-261.






Part VI - CONSUMER COLLECTION PRACTICES (ss. 559.55-559.785)

559.55 - Definitions.

559.55 Definitions.—The following terms shall, unless the context otherwise indicates, have the following meanings for the purpose of this part:

(1) “Commission” means the Financial Services Commission.

(2) “Communication” means the conveying of information regarding a debt directly or indirectly to any person through any medium.

(3) “Consumer collection agency” means any debt collector or business entity engaged in the business of soliciting consumer debts for collection or of collecting consumer debts, which debt collector or business is not expressly exempted as set forth in s. 559.553(3).

(4) “Control person” means an individual, partnership, corporation, trust, or other organization that possesses the power, directly or indirectly, to direct the management or policies of a company, whether through ownership of securities, by contract, or otherwise. The term includes, but is not limited to:

(a) A company’s executive officers, including the president, chief executive officer, chief financial officer, chief operations officer, chief legal officer, chief compliance officer, director, and other individuals having similar status or functions.

(b) For a corporation, a shareholder who, directly or indirectly, owns 10 percent or more or that has the power to vote 10 percent or more, of a class of voting securities unless the applicant is a publicly traded company.

(c) For a partnership, all general partners and limited or special partners who have contributed 10 percent or more or that have the right to receive, upon dissolution, 10 percent or more of the partnership’s capital.

(d) For a trust, each trustee.

(e) For a limited liability company, all elected managers and those members who have contributed 10 percent or more or that have the right to receive, upon dissolution, 10 percent or more of the partnership’s capital.

(5) “Creditor” means any person who offers or extends credit creating a debt or to whom a debt is owed, but does not include any person to the extent that they receive an assignment or transfer of a debt in default solely for the purpose of facilitating collection of such debt for another.

(6) “Debt” or “consumer debt” means any obligation or alleged obligation of a consumer to pay money arising out of a transaction in which the money, property, insurance, or services which are the subject of the transaction are primarily for personal, family, or household purposes, whether or not such obligation has been reduced to judgment.

(7) “Debt collector” means any person who uses any instrumentality of commerce within this state, whether initiated from within or outside this state, in any business the principal purpose of which is the collection of debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due another. The term “debt collector” includes any creditor who, in the process of collecting her or his own debts, uses any name other than her or his own which would indicate that a third person is collecting or attempting to collect such debts. The term does not include:

(a) Any officer or employee of a creditor while, in the name of the creditor, collecting debts for such creditor;

(b) Any person while acting as a debt collector for another person, both of whom are related by common ownership or affiliated by corporate control, if the person is acting as a debt collector for persons to whom it is so related or affiliated and if the principal business of such persons is not the collection of debts;

(c) Any officer or employee of any federal, state, or local governmental body to the extent that collecting or attempting to collect any debt is in the performance of her or his official duties;

(d) Any person while serving or attempting to serve legal process on any other person in connection with the judicial enforcement of any debt;

(e) Any not-for-profit organization which, at the request of consumers, performs bona fide consumer credit counseling and assists consumers in the liquidation of their debts by receiving payments from such consumers and distributing such amounts to creditors; or

(f) Any person collecting or attempting to collect any debt owed or due or asserted to be owed or due another to the extent that such activity is incidental to a bona fide fiduciary obligation or a bona fide escrow arrangement; concerns a debt which was originated by such person; concerns a debt which was not in default at the time it was obtained by such person; or concerns a debt obtained by such person as a secured party in a commercial credit transaction involving the creditor.

(8) “Debtor” or “consumer” means any natural person obligated or allegedly obligated to pay any debt.

(9) “Federal Fair Debt Collection Practices Act” or “Federal Act” means the federal legislation regulating fair debt collection practices, as set forth in Pub. L. No. 95-109, as amended and published in 15 U.S.C. ss. 1692 et seq.

(10) “Office” means the Office of Financial Regulation of the commission.

(11) “Out-of-state consumer debt collector” means any person whose business activities in this state involve both collecting or attempting to collect consumer debt from debtors located in this state by means of interstate communication originating from outside this state and soliciting consumer debt accounts for collection from creditors who have a business presence in this state. For purposes of this subsection, a creditor has a business presence in this state if either the creditor or an affiliate or subsidiary of the creditor has an office in this state.

History.—s. 1, ch. 72-81; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 3, 6, ch. 81-314; ss. 2, 3, ch. 81-318; ss. 1, 3, ch. 83-265; ss. 4, 13, ch. 93-275; s. 817, ch. 97-103; s. 677, ch. 2003-261; s. 1, ch. 2014-116; s. 68, ch. 2016-10.



559.551 - Short title.

559.551 Short title.—Sections 559.55-559.785 may be cited as the “Florida Consumer Collection Practices Act.”

History.—ss. 5, 13, ch. 93-275.



559.552 - Relationship of state and federal law.

559.552 Relationship of state and federal law.—Nothing in this part shall be construed to limit or restrict the continued applicability of the federal Fair Debt Collection Practices Act to consumer collection practices in this state. This part is in addition to the requirements and regulations of the federal act. In the event of any inconsistency between any provision of this part and any provision of the federal act, the provision which is more protective of the consumer or debtor shall prevail.

History.—ss. 5, 13, ch. 93-275.



559.553 - Registration of consumer collection agencies required; exemptions.

559.553 Registration of consumer collection agencies required; exemptions.—

(1) A person may not engage in business in this state as a consumer collection agency or continue to do business in this state as a consumer collection agency without first registering in accordance with this part, and thereafter maintaining a valid registration.

(2) Each consumer collection agency doing business in this state shall register with the office and renew such registration annually as set forth in s. 559.555.

(3) This section does not apply to:

(a) An original creditor.

(b) A member of The Florida Bar.

(c) A financial institution authorized to do business in this state and any wholly owned subsidiary and affiliate thereof.

(d) A licensed real estate broker.

(e) An insurance company authorized to do business in this state.

(f) A consumer finance company and any wholly owned subsidiary and affiliate thereof.

(g) A person licensed pursuant to chapter 520.

(h) An out-of-state consumer debt collector who does not solicit consumer debt accounts for collection from credit grantors who have a business presence in this state.

(i) An FDIC-insured institution or subsidiary or affiliate thereof.

(4) An out-of-state consumer debt collector as defined in s. 559.55(11) who is not exempt from registration by application of subsection (3) and who fails to register in accordance with this part shall be subject to an enforcement action by the state as specified in s. 559.565.

History.—ss. 5, 13, ch. 93-275; s. 678, ch. 2003-261; s. 2, ch. 2014-116.



559.554 - Powers and duties of the commission and office.

559.554 Powers and duties of the commission and office.—

(1) The office is responsible for the administration and enforcement of this part.

(2) The commission may adopt rules to administer this part, including rules:

(a) Requiring electronic submission of forms, documents, and fees required by this part.

(b) Establishing time periods during which a consumer collection agency is barred from registration due to prior criminal convictions of, or guilty or nolo contendere pleas by, an applicant’s control persons, regardless of adjudication.

1. The rules must provide:

a. A 15-year disqualifying period for felonies involving fraud, dishonesty, breach of trust, money laundering, or other acts of moral turpitude.

b. A 7-year disqualifying period for all other felonies.

c. A 5-year disqualifying period for misdemeanors involving fraud, dishonesty, or other acts of moral turpitude.

2. The rules must provide for an additional waiting period due to dates of imprisonment or community supervision, the commitment of multiple crimes, and other factors reasonably related to the applicant’s criminal history.

3. The rules must provide for mitigating factors for crimes identified in sub-subparagraphs 1.a., 1.b., and 1.c.

4. An applicant is not eligible for registration until expiration of the disqualifying period set by rule.

5. Section 112.011 does not apply to eligibility for registration under this part.

(3) All fees, charges, and fines collected pursuant to this part shall be deposited into the Regulatory Trust Fund of the office.

History.—s. 3, ch. 2014-116.



559.5541 - Examinations and investigations.

559.5541 Examinations and investigations.—

(1) Notwithstanding s. 559.725(4), the office may, without advance notice, conduct examinations and investigations, within or outside this state, to determine whether a person has violated this part or related rules. For purposes of this section, the office may examine the books, accounts, records, and other documents or matters of any person subject to this part. The office may compel the production of all relevant books, records, and other documents and materials relative to an examination or investigation. Examinations may not be made more often than once during a 48-month period unless the office has reason to believe a person has violated or will violate this part or related rules.

(2) In order to reduce the burden on persons subject to this part, the office may conduct a joint or concurrent examination with a state or federal regulatory agency and may furnish a copy of all examinations to an appropriate regulator if the regulator agrees to abide by the confidentiality provisions in chapter 119 and this part. The office may also accept an examination from any appropriate regulator.

History.—s. 4, ch. 2014-116.



559.555 - Registration of consumer collection agencies; procedure.

559.555 Registration of consumer collection agencies; procedure.—

(1) A person who acts as a consumer collection agency must be registered in accordance with this section.

(2) In order to apply for a consumer collection agency registration, an applicant must:

(a) Submit a completed application form as prescribed by rule of the commission.

(b) Submit a nonrefundable application fee of $200. Application fees may not be prorated for partial years of registration.

(c) Submit fingerprints for each of the applicant’s control persons in accordance with rules adopted by the commission.

1. The fingerprints may be submitted through a third-party vendor authorized by the Department of Law Enforcement to provide live-scan fingerprinting.

2. A state criminal history background check must be conducted through the Department of Law Enforcement, and a national criminal history background check must be conducted through the Federal Bureau of Investigation.

3. All fingerprints submitted to the Department of Law Enforcement must be submitted electronically and entered into the statewide automated biometric identification system established in s. 943.05(2)(b) and available for use in accordance with s. 943.05(2)(g) and (h). The office shall pay an annual fee to the Department of Law Enforcement to participate in the system and inform the Department of Law Enforcement of any person whose fingerprints are no longer required to be retained.

4. The costs of fingerprint processing, including the cost of retaining the fingerprints, shall be borne by the person subject to the background check.

5. The office is responsible for reviewing the results of the state and national criminal history background checks and determining whether the applicant meets registration requirements.

(3) The office shall issue a consumer collection agency registration to each person who is not otherwise ineligible and who meets the requirements of this section. However, it is a ground for denial of registration if the applicant or one of the applicant’s control persons has committed any violation specified in this part, or is the subject of a pending felony criminal prosecution or a prosecution or an administrative enforcement action, in any jurisdiction, which involves fraud, dishonesty, breach of trust, money laundering, or any other act of moral turpitude.

(4) A registration issued under this part is not transferable or assignable.

(5) A consumer collection agency shall report, on a form prescribed by rule of the commission, any change in the information contained in an initial application form, or an amendment thereto, within 30 days after the change is effective.

(6) Renewal of registration shall be made between October 1 and December 31 of each year. There shall be no proration of the fee for any registration. In order to renew a consumer collection agency registration, a registrant must submit a nonrefundable renewal fee equal to the registration fee and a nonrefundable fee to cover the costs of further fingerprint processing and retention as set forth by commission rule.

History.—ss. 5, 13, ch. 93-275; s. 679, ch. 2003-261; s. 5, ch. 2014-116; s. 69, ch. 2016-10.



559.5551 - Requirements of registrants.

559.5551 Requirements of registrants.—A registrant under this part shall report to the office in a manner prescribed by rule of the commission:

(1) A conviction of, or plea of nolo contendere to, regardless of adjudication, a crime or administrative violation that involves fraud, dishonesty, breach of trust, money laundering, or any other act of moral turpitude, in any jurisdiction, by the registrant or any control person within 30 days after the date of conviction, entry of a plea of nolo contendere, or final administrative action.

(2) A conviction of, or plea of nolo contendere to, regardless of adjudication, a felony committed by the registrant or any control person within 30 days after the date of conviction or the date the plea of nolo contendere is entered.

(3) A change to the information contained in an initial application form or an amendment to the application within 30 days after the change is effective.

(4) An addition or subtraction of a control person or a change in the form of business organization. A control person added by a registrant is subject to this part and must submit fingerprints in accordance with s. 559.555 and the rules of the commission. The office may bring an administrative action in accordance with s. 559.730 to enforce this part if the added control person fails to meet registration requirements or comply with any other provision of this part.

History.—s. 6, ch. 2014-116.



559.5556 - Maintenance of records.

559.5556 Maintenance of records.—

(1) Each registered consumer collection agency shall maintain, at the principal place of business designated on the registration, all books, accounts, records, and documents necessary to determine the registrant’s compliance with this part.

(2) The office may authorize the maintenance of records at a location other than a principal place of business. The office may require books, accounts, and records to be produced and available at a reasonable and convenient location in this state.

(3) The commission may prescribe by rule the minimum information to be shown in the books, accounts, records, and documents of registrants so that such records enable the office to determine the registrant’s compliance with this part.

(4) All books, accounts, records, documents, and receipts of any debt collection transaction must be preserved and kept available for inspection by the office for at least 3 years after the date the transaction is completed. The commission may prescribe by rule requirements for the destruction of books, accounts, records, and documents retained by the registrant after the completion of the 3 years.

History.—s. 1, ch. 2010-127.



559.5558 - Public records exemption; investigations and examinations.

559.5558 Public records exemption; investigations and examinations.—

(1) As used in this section, the term “personal financial and health information” means:

(a) Information relating to the existence, nature, source, or amount of a consumer’s personal income, expenses, and debt;

(b) Information relating to a consumer’s financial transactions of any kind;

(c) Information relating to the existence, identification, nature, or value of a consumer’s assets, liabilities, or net worth;

(d) A consumer’s personal health condition, disease, or injury; or

(e) A history of a consumer’s personal medical diagnosis or treatment.

(2)(a) Except as otherwise provided by this section, information held by the office pursuant to an investigation or examination of a violation of this part is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, information made confidential and exempt pursuant to this section may be disclosed by the office to a law enforcement agency or another administrative agency in the performance of its official duties and responsibilities.

(b) Information made confidential and exempt pursuant to this section is no longer confidential and exempt once the investigation or examination is completed or ceases to be active unless disclosure of the information would:

1. Jeopardize the integrity of another active investigation or examination.

2. Reveal the personal identifying information of a consumer, unless the consumer is also the complainant. A complainant’s personal identifying information is subject to disclosure after the investigation or examination is completed or ceases to be active. However, a complainant’s personal financial and health information remains confidential and exempt.

3. Reveal the identity of a confidential source.

4. Reveal investigative or examination techniques or procedures.

5. Reveal trade secrets, as defined in s. 688.002.

(c) For purposes of this subsection, an investigation or examination is considered active if the investigation or examination is proceeding with reasonable dispatch and the office has a reasonable good faith belief that the investigation or examination may lead to the filing of an administrative, civil, or criminal proceeding or to the denial or conditional grant of an application for registration or other approval required under this part.

(3) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2014-117.



559.563 - Void registration.

559.563 Void registration.—Any registration made under this part based upon false identification or false information, or identification not current with respect to name, address, and business location, or other fact which is material to such registration, shall be void. Any registration made and subsequently void under this section shall not be construed as creating any defense in any action by the office to impose any sanction for any violation of this part.

History.—ss. 5, 13, ch. 93-275; s. 680, ch. 2003-261.



559.565 - Enforcement action against out-of-state consumer debt collector.

559.565 Enforcement action against out-of-state consumer debt collector.—The remedies of this section are cumulative to other sanctions and enforcement provisions of this part for any violation by an out-of-state consumer debt collector, as defined in s. 559.55(11).

(1) An out-of-state consumer debt collector who collects or attempts to collect consumer debts in this state without first registering in accordance with this part is subject to an administrative fine of up to $10,000 together with reasonable attorney fees and court costs in any successful action by the state to collect such fines.

(2) A person, whether or not exempt from registration under this part, who violates s. 559.72 is subject to sanctions the same as any other consumer debt collector, including imposition of an administrative fine. The registration of a duly registered out-of-state consumer debt collector is subject to revocation or suspension in the same manner as the registration of any other registrant under this part.

(3) In order to effectuate this section and enforce the requirements of this part as it relates to out-of-state consumer debt collectors, the Attorney General is expressly authorized to initiate such action on behalf of the state as he or she deems appropriate in any state or federal court of competent jurisdiction.

History.—ss. 5, 13, ch. 93-275; s. 818, ch. 97-103; s. 2, ch. 2010-127; s. 7, ch. 2014-116.



559.715 - Assignment of consumer debts.

559.715 Assignment of consumer debts.—This part does not prohibit the assignment, by a creditor, of the right to bill and collect a consumer debt. However, the assignee must give the debtor written notice of such assignment as soon as practical after the assignment is made, but at least 30 days before any action to collect the debt. The assignee is a real party in interest and may bring an action to collect a debt that has been assigned to the assignee and is in default.

History.—s. 1, ch. 89-69; ss. 6, 13, ch. 93-275; s. 3, ch. 2010-127.



559.72 - Prohibited practices generally.

559.72 Prohibited practices generally.—In collecting consumer debts, no person shall:

(1) Simulate in any manner a law enforcement officer or a representative of any governmental agency.

(2) Use or threaten force or violence.

(3) Tell a debtor who disputes a consumer debt that she or he or any person employing her or him will disclose to another, orally or in writing, directly or indirectly, information affecting the debtor’s reputation for credit worthiness without also informing the debtor that the existence of the dispute will also be disclosed as required by subsection (6).

(4) Communicate or threaten to communicate with a debtor’s employer before obtaining final judgment against the debtor, unless the debtor gives her or his permission in writing to contact her or his employer or acknowledges in writing the existence of the debt after the debt has been placed for collection. However, this does not prohibit a person from telling the debtor that her or his employer will be contacted if a final judgment is obtained.

(5) Disclose to a person other than the debtor or her or his family information affecting the debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that the other person does not have a legitimate business need for the information or that the information is false.

(6) Disclose information concerning the existence of a debt known to be reasonably disputed by the debtor without disclosing that fact. If a disclosure is made before such dispute has been asserted and written notice is received from the debtor that any part of the debt is disputed, and if such dispute is reasonable, the person who made the original disclosure must reveal upon the request of the debtor within 30 days the details of the dispute to each person to whom disclosure of the debt without notice of the dispute was made within the preceding 90 days.

(7) Willfully communicate with the debtor or any member of her or his family with such frequency as can reasonably be expected to harass the debtor or her or his family, or willfully engage in other conduct which can reasonably be expected to abuse or harass the debtor or any member of her or his family.

(8) Use profane, obscene, vulgar, or willfully abusive language in communicating with the debtor or any member of her or his family.

(9) Claim, attempt, or threaten to enforce a debt when such person knows that the debt is not legitimate, or assert the existence of some other legal right when such person knows that the right does not exist.

(10) Use a communication that simulates in any manner legal or judicial process or that gives the appearance of being authorized, issued, or approved by a government, governmental agency, or attorney at law, when it is not.

(11) Communicate with a debtor under the guise of an attorney by using the stationery of an attorney or forms or instruments that only attorneys are authorized to prepare.

(12) Orally communicate with a debtor in a manner that gives the false impression or appearance that such person is or is associated with an attorney.

(13) Advertise or threaten to advertise for sale any debt as a means to enforce payment except under court order or when acting as an assignee for the benefit of a creditor.

(14) Publish or post, threaten to publish or post, or cause to be published or posted before the general public individual names or any list of names of debtors, commonly known as a deadbeat list, for the purpose of enforcing or attempting to enforce collection of consumer debts.

(15) Refuse to provide adequate identification of herself or himself or her or his employer or other entity whom she or he represents if requested to do so by a debtor from whom she or he is collecting or attempting to collect a consumer debt.

(16) Mail any communication to a debtor in an envelope or postcard with words typed, written, or printed on the outside of the envelope or postcard calculated to embarrass the debtor. An example of this would be an envelope addressed to “Deadbeat, Jane Doe” or “Deadbeat, John Doe.”

(17) Communicate with the debtor between the hours of 9 p.m. and 8 a.m. in the debtor’s time zone without the prior consent of the debtor.

(a) The person may presume that the time a telephone call is received conforms to the local time zone assigned to the area code of the number called, unless the person reasonably believes that the debtor’s telephone is located in a different time zone.

(b) If, such as with toll-free numbers, an area code is not assigned to a specific geographic area, the person may presume that the time a telephone call is received conforms to the local time zone of the debtor’s last known place of residence, unless the person reasonably believes that the debtor’s telephone is located in a different time zone.

(18) Communicate with a debtor if the person knows that the debtor is represented by an attorney with respect to such debt and has knowledge of, or can readily ascertain, such attorney’s name and address, unless the debtor’s attorney fails to respond within 30 days to a communication from the person, unless the debtor’s attorney consents to a direct communication with the debtor, or unless the debtor initiates the communication.

(19) Cause a debtor to be charged for communications by concealing the true purpose of the communication, including collect telephone calls and telegram fees.

History.—s. 18, ch. 72-81; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 6, ch. 81-314; ss. 2, 3, ch. 81-318; ss. 1, 3, ch. 83-265; ss. 7, 13, ch. 93-275; s. 819, ch. 97-103; s. 1, ch. 2001-206; s. 4, ch. 2010-127.



559.725 - Consumer complaints; administrative duties.

559.725 Consumer complaints; administrative duties.—

(1) The office shall receive and maintain records of correspondence and complaints from consumers concerning any and all persons who collect debts, including consumer collection agencies.

(2) The office shall inform and furnish relevant information to the appropriate regulatory body of the state or the Federal Government, or The Florida Bar in the case of attorneys, if a person has been named in a consumer complaint pursuant to subsection (3) alleging violations of s. 559.72. The Attorney General may take action against any person in violation of this part.

(3) The complainant, subject to penalty of perjury as provided in s. 837.06, shall certify on a form approved by the Financial Services Commission a summary of the nature of the alleged violation and the facts that allegedly support the complaint, and shall submit the form to the office.

(4) The office shall investigate complaints and record the resolution of such complaints.

(5) The office shall advise the appropriate state attorney or the Attorney General of any determination by the office of a violation of this part by any consumer collection agency that is not registered as required by this part. The office shall furnish the state attorney or Attorney General with the office’s information concerning the alleged violations of such requirements.

(6) A registered consumer collection agency must provide a written response to the office within 45 days after receipt of a written request from the office for information concerning a consumer complaint. The response must address the issues and allegations raised in the complaint. The office may impose an administrative fine of up to $250 per request per day upon any registrant that fails to comply with this subsection.

History.—ss. 8, 13, ch. 93-275; s. 681, ch. 2003-261; s. 5, ch. 2010-127.



559.726 - Subpoenas.

559.726 Subpoenas.—

(1) The office may:

(a) Issue and serve subpoenas and subpoenas duces tecum to compel the attendance of witnesses and the production of all books, accounts, records, and other documents and materials relevant to an investigation conducted by the office. The office, or its authorized representative, may administer oaths and affirmations to any person.

(b) Seek subpoenas or subpoenas duces tecum from any court to command the appearance of witnesses and the production of books, accounts, records, and other documents or materials at a time and place named in the subpoenas, and an authorized representative of the office may serve such subpoenas.

(2) If there is substantial noncompliance with a subpoena or subpoena duces tecum issued by the office, the office may petition the court in the county where the person subpoenaed resides or has his or her principal place of business for an order requiring the person to appear, testify, or produce such books, accounts, records, and other documents as are specified in the subpoena or subpoena duces tecum.

(3) The office is entitled to the summary procedure provided in s. 51.011, and the court shall advance such cause on its calendar. Attorney’s fees and any other costs incurred by the office to obtain an order granting, in whole or in part, a petition for enforcement of a subpoena or subpoena duces tecum shall be taxed against the subpoenaed person, and failure to comply with such order is a contempt of court.

(4) To aid in the enforcement of this part, the office may require or permit a person to file a statement in writing, under oath, or otherwise as the office determines, as to all the facts and circumstances concerning the matter to be investigated.

History.—s. 6, ch. 2010-127.



559.727 - Cease and desist orders.

559.727 Cease and desist orders.—The office may issue and serve upon any person an order to cease and desist and to take corrective action if it has reason to believe the person is violating, has violated, or is about to violate any provision of this part, any rule or order issued under this part, or any written agreement between the person and the office. All procedural matters relating to issuance and enforcement of such order are governed by chapter 120.

History.—s. 7, ch. 2010-127.



559.730 - Grounds for disciplinary action; administrative remedies.

559.730 Grounds for disciplinary action; administrative remedies.—

(1) Each of the following acts constitutes a ground for which the disciplinary actions specified in subsection (2) may be taken against a person registered or required to be registered under this part:

(a) Failure to disburse funds in accordance with agreements.

(b) Fraud, misrepresentation, deceit, negligence, or incompetence in a collection transaction.

(c) Commission of fraud, misrepresentation, concealment, or dishonest dealing by trick, scheme, or device; culpable negligence; breach of trust in a business transaction in any state, nation, or territory; or aiding, assisting, or conspiring with another person engaged in such misconduct and in furtherance thereof.

(d) Being convicted of, or entering a plea of guilty or nolo contendere to, regardless of adjudication, a felony or crime involving fraud, dishonesty, breach of trust, money laundering, or act of moral turpitude.

(e) Having a final judgment entered against the registrant in a civil action upon grounds of fraud, embezzlement, misrepresentation, or deceit.

(f) Being the subject of a decision, finding, injunction, suspension, prohibition, revocation, denial, judgment, or administrative order by a court of competent jurisdiction or an administrative law judge, or by a state or federal agency, involving a violation of a federal or state law relating to debt collection or a rule or regulation adopted under such law.

(g) Having a license or registration, or the equivalent, to practice a profession or occupation denied, suspended, or revoked, or otherwise acted against, including the denial of a registration or license by a registration or licensing authority of this state or another state, territory, or country.

(h) Acting as a consumer collection agency without a current registration issued under this part.

(i) A material misstatement or omission of fact on an initial or amended registration application.

(j) Payment to the office for a registration or permit with a check or electronic transmission of funds, which is dishonored by the applicant’s or registrant’s financial institution.

(k) Failure to comply with, or a violation of, any provision of this part, or any rule or order made or issued pursuant to this part.

(l) Failure to maintain, preserve, and keep available for examination all books, accounts, or other documents required by this part and the rules of the commission.

(m) Refusal to permit an investigation or examination of books and records, or refusal to comply with an office subpoena or subpoena duces tecum.

(n) Failure to timely pay a fee, charge, or fine imposed or assessed pursuant to this part and the rules of the commission.

(2) If the office finds a person in violation of any act specified in this section, it may enter an order imposing one or more of the following penalties:

(a) Issuance of a reprimand.

(b) Suspension of a registration, subject to reinstatement upon satisfying all reasonable conditions imposed by the office.

(c) Revocation of a registration.

(d) Denial of a registration.

(e) Imposition of a fine of up to $10,000 for each count or separate offense.

(f) An administrative fine of up to $1,000 per day for each day that a person engages as a consumer collection agency without a valid registration issued under this part.

(3) The office may impose suspension rather than revocation of a registration if circumstances warrant that one or the other should be imposed and the registrant demonstrates that the registrant has taken affirmative steps that can be expected to effectively eliminate the violations and that the registrant’s registration has never been previously suspended.

(4) A consumer collection agency is subject to the disciplinary actions specified in subsection (2) for a violation of subsection (1) by a control person of the consumer collection agency.

(5) Pursuant to s. 120.60(6), the office may summarily suspend the registration of a consumer collection agency if the office has reason to believe that a registrant poses an immediate, serious danger to the public’s health, safety, or welfare. The arrest of the registrant, or the consumer collection agency’s control person, for any felony or any crime involving fraud, dishonesty, breach of trust, money laundering, or any other act of moral turpitude is deemed sufficient to constitute an immediate danger to the public’s health, safety, or welfare. Any proceeding for the summary suspension of a registration must be conducted by the commissioner of the office, or designee, who shall issue the final summary order.

(6) The office may deny a request to terminate a registration or withdraw a registration application if the office believes that an act that would be a ground for registration denial, suspension, restriction, or revocation under this part has been committed.

(7) The commission shall adopt rules establishing guidelines for imposing administrative penalties.

(8) This part does not preclude any person from pursuing remedies available under the Federal Fair Debt Collection Practices Act for any violation of such act.

History.—ss. 9, 13, ch. 93-275; s. 250, ch. 96-410; s. 682, ch. 2003-261; s. 8, ch. 2010-127; s. 8, ch. 2014-116.



559.77 - Civil remedies.

559.77 Civil remedies.—

(1) A debtor may bring a civil action against a person violating the provisions of s. 559.72 in the county in which the alleged violator resides or has his or her principal place of business or in the county where the alleged violation occurred.

(2) Any person who fails to comply with any provision of s. 559.72 is liable for actual damages and for additional statutory damages as the court may allow, but not exceeding $1,000, together with court costs and reasonable attorney’s fees incurred by the plaintiff. In determining the defendant’s liability for any additional statutory damages, the court shall consider the nature of the defendant’s noncompliance with s. 559.72, the frequency and persistence of the noncompliance, and the extent to which the noncompliance was intentional. In a class action lawsuit brought under this section, the court may award additional statutory damages of up to $1,000 for each named plaintiff and an aggregate award of additional statutory damages up to the lesser of $500,000 or 1 percent of the defendant’s net worth for all remaining class members; however, the aggregate award may not provide an individual class member with additional statutory damages in excess of $1,000. The court may award punitive damages and may provide such equitable relief as it deems necessary or proper, including enjoining the defendant from further violations of this part. If the court finds that the suit fails to raise a justiciable issue of law or fact, the plaintiff is liable for court costs and reasonable attorney’s fees incurred by the defendant.

(3) A person may not be held liable in any action brought under this section if the person shows by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide error, notwithstanding the maintenance of procedures reasonably adapted to avoid such error.

(4) An action brought under this section must be commenced within 2 years after the date the alleged violation occurred.

(5) In applying and construing this section, due consideration and great weight shall be given to the interpretations of the Federal Trade Commission and the federal courts relating to the federal Fair Debt Collection Practices Act.

History.—s. 23, ch. 72-81; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 9, ch. 78-95; ss. 3, 6, ch. 81-314; ss. 2, 3, ch. 81-318; ss. 1, 3, ch. 83-265; ss. 10, 13, ch. 93-275; s. 820, ch. 97-103; s. 2, ch. 2001-206; s. 9, ch. 2010-127.



559.78 - Judicial enforcement.

559.78 Judicial enforcement.—In addition to other penalties provided in this part, state attorneys and their assistants are authorized to apply to the court of competent jurisdiction within their respective jurisdictions, upon the sworn affidavit of any person alleging a violation of any of the provisions of this part. Such court shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of this part, whether or not there exists an adequate remedy at law; and such injunction, suspension, or revocation shall issue without bond.

History.—s. 24, ch. 72-81; s. 26, ch. 73-334; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 6, ch. 81-314; ss. 2, 3, ch. 81-318; ss. 1, 3, ch. 83-265; ss. 11, 13, ch. 93-275.



559.785 - Criminal penalty.

559.785 Criminal penalty.—It shall be a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any person not exempt from registering as provided in this part to engage in collecting consumer debts in this state without first registering with the office, or to register or attempt to register by means of fraud, misrepresentation, or concealment.

History.—ss. 12, 13, ch. 93-275; s. 683, ch. 2003-261.






Part VII - LICENSING BY DEPARTMENT OF BUSINESS AND PROFESSIONALREGULATION (ss. 559.79, 559.791)

559.79 - Applications for license or renewal.

559.79 Applications for license or renewal.—

(1) Each application for a license issued by the Department of Business and Professional Regulation shall include a statement showing the name, address, and social security number of each person who owns 10 percent or more of the outstanding stock or equity interest in the licensed activity and the name, address, and social security number of each officer, director, chief executive, or other person who, in accordance with the rules of the issuing agency, is determined to be able directly or indirectly to control the operation of the business of the licensed entity, and each application for renewal of such a license shall set out any changes in the required names and addresses which have occurred since the license was issued or last renewed.

(2) Each application for a license or renewal of a license issued by the Department of Business and Professional Regulation shall be signed under oath or affirmation by the applicant, or owner or chief executive of the applicant, without the need for witnesses unless otherwise required by law.

(3) The department shall work cooperatively with the Department of Revenue to establish an automated method for periodically disclosing information relating to current licensees to the Department of Revenue, the state’s Title IV-D agency. The purpose of this subsection is to promote the public policy of this state relating to child support as established in s. 409.2551. The department shall, when directed by the court or the Department of Revenue pursuant to s. 409.2598, suspend or deny the license of any licensee found not to be in compliance with a support order, a subpoena, an order to show cause, or a written agreement with the Department of Revenue. The department shall issue or reinstate the license without additional charge to the licensee when notified by the court or the Department of Revenue that the licensee has complied with the terms of the support order. The department is not liable for any license denial or suspension resulting from the discharge of its duties under this subsection.

History.—ss. 1, 2, ch. 78-51; s. 11, ch. 93-208; s. 209, ch. 94-218; s. 53, ch. 2001-158; s. 8, ch. 2008-92.



559.791 - False swearing on application; penalties.

559.791 False swearing on application; penalties.—Any license issued by the Department of Business and Professional Regulation which is issued or renewed in response to an application upon which the person signing under oath or affirmation has falsely sworn to a material statement, including, but not limited to, the names and addresses of the owners or managers of the licensee or applicant, shall be subject to denial of the application or suspension or revocation of the license, and the person falsely swearing shall be subject to any other penalties provided by law.

History.—s. 3, ch. 78-51; s. 210, ch. 94-218.






Part VIII - SALE OR LEASE OF BUSINESS OPPORTUNITIES (ss. 559.80-559.815)

559.80 - Short title.

559.80 Short title.—Sections 559.80-559.815 may be cited as the “Sale of Business Opportunities Act.”

History.—s. 1, ch. 79-374.



559.801 - Definitions.

559.801 Definitions.—For the purpose of ss. 559.80-559.815, the term:

(1)(a) “Business opportunity” means the sale or lease of any products, equipment, supplies, or services which are sold or leased to a purchaser to enable the purchaser to start a business for which the purchaser is required to pay an initial fee or sum of money which exceeds $500 to the seller, and in which the seller represents:

1. That the seller or person or entity affiliated with or referred by the seller will provide locations or assist the purchaser in finding locations for the use or operation of vending machines, racks, display cases, currency or card operated equipment, or other similar devices or currency-operated amusement machines or devices on premises neither owned nor leased by the purchaser or seller;

2. That the seller will purchase any or all products made, produced, fabricated, grown, bred, or modified by the purchaser using in whole or in part the supplies, services, or chattels sold to the purchaser;

3. That the seller guarantees that the purchaser will derive income from the business opportunity which exceeds the price paid or rent charged for the business opportunity or that the seller will refund all or part of the price paid or rent charged for the business opportunity, or will repurchase any of the products, equipment, supplies, or chattels supplied by the seller, if the purchaser is unsatisfied with the business opportunity; or

4. That the seller will provide a sales program or marketing program that will enable the purchaser to derive income from the business opportunity, except that this paragraph does not apply to the sale of a sales program or marketing program made in conjunction with the licensing of a trademark or service mark that is registered under the laws of any state or of the United States if the seller requires use of the trademark or service mark in the sales agreement.

For the purpose of subparagraph 1., the term “assist the purchaser in finding locations” means, but is not limited to, supplying the purchaser with names of locator companies, contracting with the purchaser to provide assistance or supply names, or collecting a fee on behalf of or for a locator company.

(b) “Business opportunity” does not include:

1. The sale of ongoing businesses when the owner of those businesses sells and intends to sell only those business opportunities so long as those business opportunities to be sold are no more than five in number;

2. The not-for-profit sale of sales demonstration equipment, materials, or samples for a price that does not exceed $500 or any sales training course offered by the seller the cost of which does not exceed $500; or

3. The sale or lease of laundry and drycleaning equipment.

(2) “Department” means the Department of Agriculture and Consumer Services.

(3) “Purchaser” includes a lessee.

(4) “Seller” includes a lessor.

History.—s. 1, ch. 79-374; s. 7, ch. 81-314; s. 1, ch. 89-193; s. 5, ch. 90-231; s. 1, ch. 92-161; s. 82, ch. 92-291; s. 1, ch. 93-244; s. 20, ch. 97-250; s. 11, ch. 2001-214.



559.802 - Franchises; exemption.

559.802 Franchises; exemption.—

(1) The sale of a franchise is exempt from this part if:

(a) The franchise meets the definition of that term as defined by the Federal Trade Commission regulations entitled, “Disclosure Requirements and Prohibitions Concerning Franchising and Business Opportunity Ventures,” as set forth in 16 C.F.R. ss. 436.1 et seq.; and

(b) Before offering for sale or selling a franchise to be located in this state or to a resident of this state, the franchisor files a notice with the department, on a form adopted by the department, stating that the franchisor is in substantial compliance with the requirements of the Federal Trade Commission rule and pays a fee in an amount set by the department not exceeding $100.

(2) The initial exemption granted under this section is for a period of 1 year after the date of filing the notice, and it may be renewed each year for an additional 1-year period upon filing a notice for renewal and paying a renewal fee in an amount set by the department, not exceeding $100.

(3) The department may require only the name of the applicant, the name of the franchise and the name under which the applicant intends to, or does, transact business, if different, the applicant’s principal business address, and the applicant’s federal employer identification number.

(4) The department may adopt rules to implement the provisions of this section.

History.—s. 3, ch. 93-244; s. 39, ch. 2013-251.



559.803 - Disclosure statement.

559.803 Disclosure statement.—At least 3 working days before the time the purchaser signs a business opportunity contract, or at least 3 working days before the receipt of any consideration by the seller, whichever occurs first, the seller must provide the prospective purchaser a written document, the cover sheet of which is entitled in at least 12-point boldfaced capital letters “DISCLOSURES REQUIRED BY FLORIDA LAW.” Under this title shall appear the following statement in at least 10-point type: “The State of Florida has not reviewed and does not approve, recommend, endorse, or sponsor any business opportunity. The information contained in this disclosure has not been verified by the state. If you have any questions about this investment, see an attorney before you sign a contract or agreement.” Nothing except the title and required statement shall appear on the cover sheet. Immediately following the cover sheet, the seller must provide an index page that briefly lists the contents of the disclosure document as required in this section and any pages on which the prospective purchaser can find each required disclosure. At the top of the index page, the following statement must appear in at least 10-point type: “The State of Florida requires sellers of business opportunities to disclose certain information to prospective purchasers. This index is provided to help you locate this information.” If the index contains other information not required by this section, the seller shall place a designation beside each of the disclosures required by this section and provide an explanation of the designation at the end of the statement at the top of the index page. The disclosure document shall contain the following information:

(1) The name of the seller; whether the seller is doing business as an individual, partnership, corporation, or other business entity; the names under which the seller has done business; and the name of any parent or affiliated company that will engage in business transactions with the purchasers or who takes responsibility for statements made by the seller.

(2) The names, addresses, and titles of the seller’s officers, directors, trustees, general partners, general managers, and principal executives and of any other persons charged with the responsibility for the seller’s business activities relating to the sale of business opportunities.

(3) The length of time the seller has:

(a) Sold business opportunities; or

(b) Sold business opportunities involving the products, equipment, supplies, or services currently being offered to the purchaser.

(4) A full and detailed description of the actual services that the business opportunity seller undertakes to perform for the purchaser.

(5) A copy of a current financial statement of the seller that is no older than 13 months, updated to reflect material changes in the seller’s financial condition.

(6) If training is promised by the seller, a complete description of the training, the length of the training, and the cost or incidental expenses of that training, including the cost or expense the purchaser will be required to incur.

(7) If the seller promises services to be performed in connection with the placement of the equipment, product, or supplies at a location, the full nature of those services as well as the nature of the agreements to be made with the owners or managers of the location where the purchaser’s equipment, product, or supplies will be placed.

(8) If the business opportunity seller is required to secure a bond, guaranteed letter of credit, or certificate of deposit pursuant to s. 559.807, either of the following statements:

(a) “As required by Florida law, the seller has secured a bond issued by  , a surety company authorized to do business in this state. Before signing a contract to purchase this business opportunity, you should confirm the bond’s status with the surety company.”; or

(b) “As required by Florida law, the seller has established a guaranteed letter of credit or certificate of deposit   (number of account)   with   (name and address of bank or savings institution)  . Before signing a contract to purchase this business opportunity, you should confirm with the bank or savings institution the current status of the guaranteed letter of credit or certificate of deposit.”

(9) The following statement: “If the seller fails to deliver the product, equipment, or supplies necessary to begin substantial operation of the business within 45 days of the delivery date stated in your contract, you may notify the seller in writing and cancel your contract.”

(10) If the seller makes any statement concerning sales or earnings or a range of sales or earnings that may be made through this business opportunity, a statement disclosing:

(a) The total number of purchasers of business opportunities involving the product, equipment, supplies, or services being offered who have actually achieved sales of or received earnings in the amount or range specified within 3 years prior to the date of the disclosure statement.

(b) The total number of purchasers of business opportunities involving the product, equipment, supplies, or services being offered within 3 years before the date of the disclosure statement.

(11)(a) The total number of persons who purchased the business opportunity being offered by the seller within the past 3 years.

(b) The names, addresses, and telephone numbers of the 10 persons who previously purchased the business opportunity from the seller and who are geographically closest to the potential purchaser.

(12) A statement disclosing who, if any, of the persons listed in subsections (1) and (2):

(a) Has, at any time during the previous 10 fiscal years, regardless of adjudication, been convicted of, or found guilty of, or pled guilty or nolo contendere to, or has been incarcerated within the last 10 years as a result of having previously been convicted of, or found guilty of, or pled guilty or nolo contendere to, a felony or a crime involving fraud, theft, larceny, violation of any franchise or business opportunity law or unfair or deceptive practices law, embezzlement, fraudulent conversion, misappropriation of property, or restraint of trade.

(b) Has, at any time during the previous 7 fiscal years, been held liable in a civil action resulting in a final judgment or has settled out of court any civil action or is a party to any civil action involving allegations of fraud (including violation of any franchise or business opportunity law or unfair or deceptive practices law), embezzlement, fraudulent conversion, misappropriation of property, or restraint of trade or any civil action which was brought by a present or former franchisee or franchisees and which involves or involved the franchise relationship. However, only material individual civil actions need be so listed pursuant to this paragraph, including any group of civil actions which, irrespective of the materiality of any single such action, in the aggregate is material.

(c) Is subject to any currently effective state or federal agency or court injunctive or restrictive order, or has been subject to any administrative action in which an order by a governmental agency was rendered, or is a party to a proceeding currently pending in which such order is sought, relating to or affecting business opportunities activities or the business opportunity seller-purchaser relationship or involving fraud, including violation of any franchise or business opportunity law or unfair or deceptive practices law, embezzlement, fraudulent conversion, misappropriation of property, or restraint of trade.

Such statement shall set forth the identity and location of the court or agency; the date of conviction, judgment, or decision; the penalty imposed; the damages assessed; the terms of settlement or the terms of the order; and the date, nature, and issuer of each such order or ruling. A business opportunity seller may include a summary opinion of counsel as to any pending litigation, but only if counsel’s consent to the use of such opinion is included in the disclosure statement.

(13) A statement disclosing who, if any, of the persons listed in subsections (1) and (2) at any time during the previous 7 fiscal years has:

(a) Filed in bankruptcy.

(b) Been adjudged bankrupt.

(c) Been reorganized due to insolvency.

(d) Been a principal, director, executive officer, or partner of any other person that has so filed or was so adjudged or reorganized during or within 1 year after the period that such person held such position in relation to such other person. If so, the name and location of the person having so filed or having been so adjudged or reorganized, the date thereof, and any other material facts relating thereto shall be set forth.

(14) A copy of the business opportunity contract which the seller uses as a matter of course and which is to be presented to the purchaser at closing.

History.—s. 1, ch. 79-374; s. 83, ch. 92-291; s. 4, ch. 93-244; s. 21, ch. 97-250; s. 10, ch. 99-307; s. 64, ch. 2000-154; s. 12, ch. 2001-214; s. 40, ch. 2013-251; s. 40, ch. 2013-251.



559.807 - Bond or other security required.

559.807 Bond or other security required.—If the business opportunity seller makes any representations set forth in s. 559.801(1)(a)3., the seller must either have obtained a surety bond issued by a surety company authorized to do business in this state or have established a certificate of deposit or a guaranteed letter of credit with a licensed and insured bank or savings institution located in the state. The amount of the bond, certificate of deposit, or guaranteed letter of credit shall be an amount not less than $50,000.

History.—s. 1, ch. 79-374; s. 85, ch. 92-291; s. 65, ch. 2000-154; s. 13, ch. 2001-214; s. 42, ch. 2013-251.



559.809 - Prohibited acts.

559.809 Prohibited acts.—Business opportunity sellers shall not:

(1) Misrepresent, by failure to disclose or otherwise, the known required total investment for such business opportunity.

(2) Misrepresent or fail to disclose efforts to sell or establish more franchises or distributorships than it is reasonable to expect the market or market area for the particular business opportunity to sustain.

(3) Misrepresent the quantity or the quality of the products to be sold or distributed through the business opportunity.

(4) Misrepresent the training and management assistance available to the business opportunity purchaser.

(5) Misrepresent the amount of profits, net or gross, which the franchisee can expect from the operation of the business opportunity.

(6) Misrepresent, by failure to disclose or otherwise, the termination, transfer, or renewal provision of a business opportunity agreement.

(7) Falsely claim or imply that a primary marketer or trademark of products or services sponsors or participates directly or indirectly in the business opportunity.

(8) Assign a so-called “exclusive territory” encompassing the same area to more than one business opportunity purchaser.

(9) Provide vending locations for which written authorizations have not been granted by the property owners or lessees.

(10) Provide machines or displays of a brand or kind substantially different from and inferior to those promised by the business opportunity seller.

(11) Fail to provide the purchaser a written contract as provided in s. 559.811.

(12) Misrepresent their ability or the ability of a person or entity providing services as defined in s. 559.801(1)(a) to provide locations or assist the purchaser in finding locations expected to have a positive impact on the success of the business opportunity.

(13) Misrepresent a material fact or create a false or misleading impression in the sale of a business opportunity.

(14) Fail to provide or deliver the products, equipment, supplies, or services as specified in the written contract required under s. 559.811.

History.—s. 1, ch. 79-374; s. 6, ch. 93-244; s. 32, ch. 97-98; s. 14, ch. 2001-214.



559.811 - Contracts to be in writing; form; provisions.

559.811 Contracts to be in writing; form; provisions.—

(1) Every business opportunity contract shall be in writing, and a copy shall be given to the purchaser at least 3 working days before signing the contract.

(2) Every contract for a business opportunity shall include the following:

(a) The terms and conditions of payment, including the total financial obligation of the purchaser to the seller.

(b) A full and detailed description of the acts or services that the business opportunity seller undertakes to perform for the purchaser.

(c) The seller’s principal business address and the name and address of its agent in the state authorized to receive service of process.

(d) The approximate delivery date of products, equipment, or supplies which the business opportunity seller is to deliver to the purchaser.

History.—s. 1, ch. 79-374; s. 822, ch. 97-103; s. 23, ch. 97-250.



559.813 - Remedies; enforcement.

559.813 Remedies; enforcement.—

(1) If a business opportunity seller uses untrue or misleading statements in the sale of a business opportunity, fails to give the proper disclosures in the manner required by this part, or fails to deliver the equipment, supplies, or products necessary to begin substantial operation of the business within 45 days after the delivery date stated in the business opportunity contract, or if the contract does not comply with the requirements of this part, the purchaser may, within 1 year after the date of execution of the contract and upon written notice to the seller, rescind the contract and shall be entitled to receive from the business opportunity seller all sums paid to the business opportunity seller. Upon receipt of such sums, the purchaser shall make available to the seller at the purchaser’s address, or at the places at which they are located at the time notice is given, all products, equipment, or supplies received by the purchaser. The purchaser shall not be entitled to unjust enrichment by exercising the remedies provided in this subsection.

(2) Any purchaser injured by a violation of this part, or by the business opportunity seller’s breach of a contract subject to this part or any obligation arising therefrom, may bring an action for recovery of damages, including reasonable attorney fees.

(3) Upon complaint of any person that a business opportunity seller has violated this part, the circuit court shall have jurisdiction to enjoin the defendant from further such violations.

(4) The Department of Legal Affairs, or the state attorney if a violation of this part occurs in her or his judicial circuit, is the enforcing authority for purposes of this part and may bring civil actions in circuit court for temporary or permanent injunctive relief and may seek other appropriate civil relief, including, but not limited to, a civil penalty not to exceed $5,000 for each violation, restitution and damages for injured purchasers of business opportunities, and court costs and reasonable attorney fees.

(5) Any remedy provided in this section may be recovered in an appropriate action, or the enforcing authority may terminate any investigation or action upon agreement by the offender to pay a stipulated civil penalty, to make restitution or pay damages to purchasers, or to satisfy any other relief authorized in this section and requested by the enforcing authority.

(6) The remedies provided in this section shall be in addition to any other remedies provided by law or in equity.

History.—s. 1, ch. 79-374; s. 86, ch. 92-291; s. 7, ch. 93-244; s. 823, ch. 97-103; s. 24, ch. 97-250; s. 43, ch. 2013-251.



559.815 - Penalties.

559.815 Penalties.—Any person who commits an act described in s. 559.809 is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 79-374; s. 87, ch. 92-291; s. 12, ch. 99-307; s. 15, ch. 2001-214; s. 44, ch. 2013-251.






Part IX - REPAIR OF MOTOR VEHICLES (ss. 559.901-559.9221)

559.901 - Short title.

559.901 Short title.—Sections 559.901-559.9221 shall be known and may be cited as the “Florida Motor Vehicle Repair Act.”

History.—s. 1, ch. 80-139; s. 1, ch. 93-219.



559.902 - Scope and application.

559.902 Scope and application.—This act shall apply to all motor vehicle repair shops in Florida, except:

(1) Any motor vehicle repair shop of a municipal, county, state, or federal government when carrying out the functions of the government.

(2) Any person who engages solely in the repair of:

(a) Motor vehicles that are owned, maintained, and operated exclusively by such person for that person’s own use; or

(b) For-hire vehicles, as defined in s. 320.01(15)(a), which are rented for periods of 30 days or less.

(3) Any person who repairs only motor vehicles which are operated principally for agricultural or horticultural pursuits on farms, groves, or orchards and which are operated on the roads of this state only incidentally en route to or from such farms, groves, or orchards.

(4) Motor vehicle auctions licensed under s. 320.27(1)(c)4. or persons performing motor vehicle repair solely for such auctions.

(5) Those located in public schools as defined in s. 1000.04 or charter technical career centers as defined in s. 1002.34.

However, such person may voluntarily register under this act.

History.—s. 1, ch. 80-139; s. 2, ch. 93-219; s. 16, ch. 2001-214; s. 1029, ch. 2002-387.



559.903 - Definitions.

559.903 Definitions.—As used in this act:

(1) “Customer” means the person who signs the written repair estimate or any other person whom the person who signs the written repair estimate designates on the written repair estimate as a person who may authorize repair work.

(2) “Department” means the Department of Agriculture and Consumer Services.

(3) “Employee” means an individual who is employed full time or part time by a motor vehicle repair shop and performs motor vehicle repair.

(4) “Final estimate” means the last estimate approved by the customer either in writing or orally, as evidenced by the written repair estimate.

(5) “Motor vehicle” means any automobile, truck, bus, recreational vehicle, motorcycle, motor scooter, or other motor powered vehicle, but does not include trailers, mobile homes, travel trailers, trailer coaches without independent motive power, watercraft or aircraft, or special mobile equipment as defined in s. 316.003.

(6) “Motor vehicle repair shop” means any person who, for compensation, engages or attempts to engage in the repair of motor vehicles owned by other persons and includes, but is not limited to: mobile motor vehicle repair shops, motor vehicle and recreational vehicle dealers; garages; service stations; self-employed individuals; truck stops; paint and body shops; brake, muffler, or transmission shops; and shops doing glass work. Any person who engages solely in the maintenance or repair of the coach portion of a recreational vehicle is not a motor vehicle repair shop.

(7) “Place of business” means a physical place where the business of motor vehicle repair is conducted, including any vehicle constituting a mobile motor vehicle repair shop from which the business of motor vehicle repair is conducted.

(8) “Motor vehicle repair” means all maintenance of and modifications and repairs to motor vehicles, and diagnostic work incident thereto, including, but not limited to, the rebuilding or restoring of rebuilt vehicles, body work, painting, warranty work, and other work customarily undertaken by motor vehicle repair shops.

History.—s. 1, ch. 80-139; s. 3, ch. 93-219; s. 25, ch. 97-250; s. 13, ch. 99-307; s. 20, ch. 2001-214; s. 79, ch. 2016-239.



559.904 - Motor vehicle repair shop registration; application; exemption.

559.904 Motor vehicle repair shop registration; application; exemption.—

(1) Each motor vehicle repair shop engaged or attempting to engage in the business of motor vehicle repair work must register with the department prior to doing business in this state. The application for registration must be on a form provided by the department and must include at least the following information:

(a) The name of the applicant.

(b) The name under which the applicant is doing business.

(c) The business address at which the applicant performs repair work or in the case of a mobile motor vehicle repair shop, the home address of the owner, if different from the business address.

(d) Copies of all licenses, permits, and certifications obtained by the applicant or employees of the applicant.

(e) Number of employees which the applicant intends to employ or which are currently employed.

(2) Any motor vehicle repair shop maintaining more than one place of business may file a single application biennially, which, along with the other information required by this part, clearly indicates the location of and the individual in charge of each facility or in the case of a mobile motor vehicle repair shop, the home address of the owner, if different from the business address. In such case, fees shall be paid for each place of business.

(3)(a) Each application for registration must be accompanied by a registration fee calculated on a per-year basis as follows:

1. If the place of business has 1 to 5 employees: $50.

2. If the place of business has 6 to 10 employees: $150.

3. If the place of business has 11 or more employees: $300.

(b) The department shall waive the initial registration fee for an honorably discharged veteran of the United States Armed Forces, the spouse of such a veteran, or a business entity that has a majority ownership held by such a veteran or spouse if the department receives an application, in a format prescribed by the department, within 60 months after the date of the veteran’s discharge from any branch of the United States Armed Forces. To qualify for the waiver, a veteran must provide to the department a copy of his or her DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs; the spouse of a veteran must provide to the department a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and a copy of a valid marriage license or certificate verifying that he or she was lawfully married to the veteran at the time of discharge; or a business entity must provide to the department proof that a veteran or the spouse of a veteran holds a majority ownership in the business, a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and, if applicable, a copy of a valid marriage license or certificate verifying that the spouse of the veteran was lawfully married to the veteran at the time of discharge.

(4) Each initial application for registration must be accompanied by copies of the applicant’s estimate and invoice forms. Each renewal application for registration must be accompanied by copies of the applicant’s estimate and invoice forms only if the original forms filed by the applicant are changed, altered, or revised. Such forms must comply with the applicable provisions of this act before a registration may be issued.

(5) No biennial registration fee is required for any motor vehicle repair shop which has a local municipal or county license issued pursuant to an ordinance containing standards which the department determines are at least equal to the requirements of this part, or for any motor vehicle dealer licensed pursuant to chapter 320.

(6) The department shall issue to each applicant a registration certificate in the form and size as prescribed by the department in accordance with s. 120.60. In the case of an applicant with more than one place of business, the department shall issue a registration certificate for each place of business. The certificate must show at least the name and address of the motor vehicle repair shop and the registration number for that place of business. In the case of a mobile motor vehicle repair shop, the certificate must show the home address of the owner, if different from the business address.

(7) Any person applying for or renewing a local business tax receipt to engage in business as a motor vehicle repair shop must exhibit an active registration certificate from the department before the local business tax receipt may be issued or renewed.

(8) Each registration must be renewed biennially on or before the expiration date of the current registration. A late fee of $25 shall be paid, in addition to the registration fee or any other penalty, for any registration renewal application that is received by the department after the expiration date of the current registration. The department may not issue the registration until all fees are paid.

(9) No registration application or fee is required for an individual with no employees and no established place of business. In the case of a mobile motor vehicle repair shop, the established place of business shall be considered the home address of the owner, if different than the business address.

(10) The department may deny, revoke, or refuse to renew the registration of a motor vehicle repair shop based upon a determination that the motor vehicle repair shop, or any of its directors, officers, owners, or general partners:

(a) Have failed to meet the requirements for registration as provided in this part;

(b) Have not satisfied a civil fine, administrative fine, or other penalty arising out of any administrative or enforcement action brought by any governmental agency based upon conduct involving fraud, dishonest dealing, or any violation of this part;

(c) Have had against them any civil, criminal, or administrative adjudication in any jurisdiction, based upon conduct involving fraud, dishonest dealing, or any violation of this part; or

(d) Have had a judgment entered against them in any action brought by the department or the state attorney pursuant to ss. 501.201-501.213 or this part.

(11) The department shall post a prominent “Closed by Order of the Department” sign on any motor vehicle repair shop that has had its registration suspended or revoked. The department shall also post a sign on any motor vehicle repair shop that has been judicially or administratively determined to be operating without a registration. It is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for any person to deface such sign or remove such sign without written authorization by the department or for any motor vehicle repair shop to open for operation without a registration or to open for operation as a motor vehicle repair shop while its registration is suspended or revoked. The department may impose administrative sanctions provided for in s. 559.921(4) for violations of this subsection.

History.—s. 4, ch. 93-219; s. 6, ch. 94-298; s. 26, ch. 97-250; s. 10, ch. 98-299; s. 14, ch. 99-307; s. 17, ch. 2001-214; s. 9, ch. 2003-132; s. 16, ch. 2006-2; s. 35, ch. 2012-67; s. 26, ch. 2016-166.



559.905 - Written motor vehicle repair estimate and disclosure statement required.

559.905 Written motor vehicle repair estimate and disclosure statement required.—

(1) When any customer requests a motor vehicle repair shop to perform repair work on a motor vehicle, the cost of which repair work will exceed $100 to the customer, the shop shall prepare a written repair estimate, which is a form setting forth the estimated cost of repair work, including diagnostic work, before effecting any diagnostic work or repair. The written repair estimate shall also include the following items:

(a) The name, address, and telephone number of the motor vehicle repair shop.

(b) The name, address, and telephone number of the customer.

(c) The date and time of the written repair estimate.

(d) The year, make, model, odometer reading, and license tag number of the motor vehicle.

(e) The proposed work completion date.

(f) A general description of the customer’s problem or request for repair work or service relating to the motor vehicle.

(g) A statement as to whether the customer is being charged according to a flat rate or an hourly rate, or both.

(h) The estimated cost of repair which shall include any charge for shop supplies or for hazardous or other waste removal and, if a charge is included, the estimate shall include the following statement:

“This charge represents costs and profits to the motor vehicle repair facility for miscellaneous shop supplies or waste disposal.”

If a charge is mandated by state or federal law, the estimate shall contain a statement identifying the law and the specific amount charged under the law.

(i) The charge for making a repair price estimate or, if the charge cannot be predetermined, the basis on which the charge will be calculated.

(j) The customer’s intended method of payment.

(k) The name and telephone number of another person who may authorize repair work, if the customer desires to designate such person.

(l) A statement indicating what, if anything, is guaranteed in connection with the repair work and the time and mileage period for which the guarantee is effective.

(m) A statement allowing the customer to indicate whether replaced parts should be saved for inspection or return.

(n) A statement indicating the daily charge for storing the customer’s motor vehicle after the customer has been notified that the repair work has been completed. However, no storage charges shall accrue or be due and payable for a period of 3 working days from the date of such notification.

(2) If the cost of repair work will exceed $100, the shop shall present to the customer a written notice conspicuously disclosing, in a separate, blocked section, only the following statement, in capital letters of at least 12-point type:

PLEASE READ CAREFULLY, CHECK ONE OF THE STATEMENTS BELOW, AND SIGN:

I UNDERSTAND THAT, UNDER STATE LAW, I AM ENTITLED TO A WRITTEN ESTIMATE IF MY FINAL BILL WILL EXCEED $100.

I REQUEST A WRITTEN ESTIMATE.

I DO NOT REQUEST A WRITTEN ESTIMATE AS LONG AS THE REPAIR COSTS DO NOT EXCEED $ . THE SHOP MAY NOT EXCEED THIS AMOUNT WITHOUT MY WRITTEN OR ORAL APPROVAL.

I DO NOT REQUEST A WRITTEN ESTIMATE.

SIGNED         DATE

(3) The information required by paragraphs (1)(h) and (i) need not be provided if the customer waives in writing her or his right to receive a written estimate.

(4) Except as provided in subsection (5), a copy of the written repair estimate required by subsection (1) and the disclosure statement required by subsection (2) shall be given to the customer before repair work is begun. The disclosure statement may be provided on the same form as the written repair estimate.

(5) If the customer leaves her or his motor vehicle at a motor vehicle repair shop during hours when the shop is not open or if the customer permits the shop or another person to deliver the motor vehicle to the shop, there shall be an implied partial waiver of the written estimate; however, upon completion of diagnostic work necessary to estimate the cost of repair, the shop shall notify the customer as required in s. 559.909(1).

(6) Nothing in this section shall be construed to require a motor vehicle repair shop to give a written estimated price if the motor vehicle repair shop does not agree to perform the requested repair.

History.—s. 1, ch. 80-139; s. 824, ch. 97-103; s. 27, ch. 97-250; s. 18, ch. 2001-214.



559.907 - Charges for motor vehicle repair estimate; requirement of waiver of rights prohibited.

559.907 Charges for motor vehicle repair estimate; requirement of waiver of rights prohibited.—

(1) No motor vehicle repair shop shall charge for making a repair price estimate unless, prior to making the price estimate, the shop:

(a) Discloses to the customer the amount of the charge or, if the amount cannot be determined, the basis on which the charge will be calculated; and

(b) Obtains authorization on the written repair estimate, in accordance with s. 559.905, to prepare an estimate. No motor vehicle repair shop shall impose or threaten to impose any such charge which is clearly excessive in relation to the work involved in making the price estimate.

(2) It shall be unlawful for any motor vehicle repair shop to require that any person waive her or his rights provided in this part as a precondition to the repair of her or his vehicle by the shop.

History.—s. 1, ch. 80-139; s. 5, ch. 93-219; s. 825, ch. 97-103.



559.909 - Notification of charges in excess of repair estimate; unlawful charges; refusal to return vehicle prohibited; inspection of parts.

559.909 Notification of charges in excess of repair estimate; unlawful charges; refusal to return vehicle prohibited; inspection of parts.—

(1) In the event that:

(a) The written repair estimate contains only an estimate for diagnostic work necessary to estimate the cost of repair and such diagnostic work has been completed;

(b) A determination is made by a motor vehicle repair shop that the actual charges for the repair work will exceed the written estimate by more than $10 or 10 percent, whichever is greater, but not to exceed $50; or

(c) An implied partial waiver exists for diagnostic work, as described in s. 559.905(5), and such diagnostic work has been completed,

the customer shall be promptly notified by telephone, telegraph, mail, or other means of the additional repair work and estimated cost thereof. A customer so notified shall, orally or in writing, authorize, modify, or cancel the order for repair.

(2) If a customer cancels the order for repair after being advised that a repair which she or he has authorized cannot be accomplished within the previously authorized estimate, the shop shall expeditiously reassemble the motor vehicle in a condition reasonably similar to the condition in which it was received unless:

(a) The customer waives reassembly, or

(b) The reassembled vehicle would be unsafe.

After cancellation of the repair order, the shop may charge for the cost of teardown, the cost of parts and labor to replace items that were destroyed by teardown, and the cost to reassemble the component or the vehicle, provided the customer was notified of these possible costs in the estimate prior to commencement of the diagnostic work.

(3) It shall be unlawful for a motor vehicle repair shop to charge more than the written estimate plus $10 or 10 percent, whichever is greater, but not to exceed $50, unless the motor vehicle repair shop has obtained authorization to exceed the written estimate in accordance with subsection (1).

(4) It shall be unlawful for any motor vehicle repair shop to fail to return any customer’s motor vehicle because the customer has refused to pay for unauthorized repairs or because the customer has refused to pay for repair charges in excess of the final estimate in violation of this section.

(5) Upon request made at the time the repair work is authorized by the customer, the customer is entitled to inspect parts removed from her or his vehicle or, if the shop has no warranty arrangement or exchange parts program with a manufacturer, supplier, or distributor, have them returned to her or him.

History.—s. 1, ch. 80-139; s. 6, ch. 93-219; s. 826, ch. 97-103.



559.911 - Invoice required of motor vehicle repair shop.

559.911 Invoice required of motor vehicle repair shop.—The motor vehicle repair shop shall provide each customer, upon completion of any repair, with a legible copy of an invoice for such repair. The invoice may be provided on the same form as the written repair estimate and shall include the following information:

(1) The current date and odometer reading of the motor vehicle.

(2) A statement indicating what was done to correct the problem or a description of the service provided.

(3) An itemized description of all labor, parts, and merchandise supplied and the costs thereof, indicating what is supplied to the customer without cost or at a reduced cost because of a shop or manufacturer’s warranty.

(4) A statement identifying any replacement part as being used, rebuilt, or reconditioned, as the case may be.

(5) A statement indicating what, if anything, is guaranteed in connection with the repair work and the time and mileage period for which the guarantee is effective.

(6) The registration number from the certificate issued by the department pursuant to this part.

History.—s. 1, ch. 80-139; s. 7, ch. 93-219.



559.915 - Motor vehicle repair shop records.

559.915 Motor vehicle repair shop records.—

(1) Each motor vehicle repair shop shall maintain repair records which shall include written repair estimates and repair invoices. A customer’s records shall be available to the customer for inspection and copying for a period of at least 12 months. A reasonable charge may be made for copying if copying facilities are available. The customer may not remove such original records from the premises.

(2) Motor vehicle repair shops shall allow department personnel to inspect or copy these records during regular business hours.

History.—s. 1, ch. 80-139; s. 8, ch. 93-219.



559.916 - Required disclosure; signs; notice to customers.

559.916 Required disclosure; signs; notice to customers.—

(1) The department shall prescribe, by rule, the specifications for a sign to be posted by all registered motor vehicle repair shops in a manner conspicuous to the public. The sign shall contain the toll-free telephone number of the department for consumer information and assistance and shall inform customers that they may request, at the time the work order is taken, the return or inspection of all parts that have been replaced during the motor vehicle repair.

(2) All motor vehicle repair shops required to register under the provisions of this part must include the registration number from the certificate issued by the department in any advertisements, announcements, or listings relating to motor vehicle repair which are placed in a newspaper, magazine, or directory.

History.—s. 9, ch. 93-219; s. 33, ch. 97-98.



559.917 - Bond to release possessory lien claimed by motor vehicle repair shop.

559.917 Bond to release possessory lien claimed by motor vehicle repair shop.—

(1)(a) Any customer may obtain the release of her or his motor vehicle from any lien claimed under part II of chapter 713 by a motor vehicle repair shop for repair work performed under a written repair estimate by filing with the clerk of the court in the circuit in which the disputed transaction occurred a cash or surety bond, payable to the person claiming the lien and conditioned for the payment of any judgment which may be entered on the lien. The bond shall be in the amount stated on the invoice required by s. 559.911, plus accrued storage charges, if any, less any amount paid to the motor vehicle repair shop as indicated on the invoice. The customer shall not be required to institute judicial proceedings in order to post the bond in the registry of the court, nor shall the customer be required to use a particular form for posting the bond, unless the clerk shall provide such form to the customer for filing. Upon the posting of such bond, the clerk of the court shall automatically issue a certificate notifying the lienor of the posting of the bond and directing the lienor to release the customer’s motor vehicle.

(b) The lienor shall have 60 days to file suit to recover the bond. The prevailing party in that action may be entitled to damages plus court costs and reasonable attorney’s fees. If the lienor fails to file suit within 60 days after the posting of such bond, the bond shall be discharged.

(2) The failure of a lienor to release or return to the customer the motor vehicle upon which any lien is claimed, upon receiving a copy of a certificate giving notice of the posting of the bond and directing release of the motor vehicle, shall subject the lienor to judicial proceedings which may be brought by the customer to compel compliance with the certificate. Whenever a customer brings an action to compel compliance with the certificate, the customer need only establish that:

(a) Bond in the amount of the invoice, plus accrued storage charges, if any, less any amount paid to the motor vehicle repair shop as indicated on the invoice, was posted;

(b) A certificate was issued pursuant to this section;

(c) The motor vehicle repair shop, or any employee or agent thereof who is authorized to release the motor vehicle, received a copy of a certificate issued pursuant to this section; and

(d) The motor vehicle repair shop or employee authorized to release the motor vehicle failed to release the motor vehicle.

The customer, upon a judgment in her or his favor in an action brought under this subsection, may be entitled to damages plus court costs and reasonable attorney’s fees sustained by her or him by reason of such wrongful detention or retention. Upon a judgment in favor of the motor vehicle repair shop, the shop may be entitled to reasonable attorney’s fees.

(3) Any motor vehicle repair shop which, or any employee or agent thereof who is authorized to release the motor vehicle who, upon receiving a copy of a certificate giving notice of the posting of the bond in the required amount and directing release of the motor vehicle, fails to release or return the property to the customer pursuant to this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4) Any customer who stops payment on a credit card charge or a check drawn in favor of a motor vehicle repair shop on account of an invoice or who fails to post a cash or surety bond pursuant to this section shall be prohibited from any recourse under this section with respect to the motor vehicle repair shop.

History.—s. 1, ch. 80-139; s. 147, ch. 91-224; s. 827, ch. 97-103.



559.919 - Enforcement of liens restricted.

559.919 Enforcement of liens restricted.—No motor vehicle repair shop may refuse to return a customer’s motor vehicle by virtue of any miscellaneous lien, nor may it enforce such a lien in any other fashion if it has failed to substantially comply with the provisions of this part.

History.—s. 1, ch. 80-139; s. 10, ch. 93-219.



559.920 - Unlawful acts and practices.

559.920 Unlawful acts and practices.—It shall be a violation of this act for any motor vehicle repair shop or employee thereof to:

(1) Engage or attempt to engage in repair work for compensation of any type without first being registered with or having submitted an affidavit of exemption to the department;

(2) Make or charge for repairs which have not been expressly or impliedly authorized by the customer;

(3) Misrepresent that repairs have been made to a motor vehicle;

(4) Misrepresent that certain parts and repairs are necessary to repair a vehicle;

(5) Misrepresent that the vehicle being inspected or diagnosed is in a dangerous condition or that the customer’s continued use of the vehicle may be harmful or cause great damage to the vehicle;

(6) Fraudulently alter any customer contract, estimate, invoice, or other document;

(7) Fraudulently misuse any customer’s credit card;

(8) Make or authorize in any manner or by any means whatever any written or oral statement which is untrue, deceptive or misleading, and which is known, or which by the exercise of reasonable care should be known, to be untrue, deceptive or misleading;

(9) Make false promises of a character likely to influence, persuade, or induce a customer to authorize the repair, service, or maintenance of a motor vehicle;

(10) Substitute used, rebuilt, salvaged, or straightened parts for new replacement parts without notice to the motor vehicle owner and to her or his insurer if the cost of repair is to be paid pursuant to an insurance policy and the identity of the insurer or its claims adjuster is disclosed to the motor vehicle repair shop;

(11) Cause or allow a customer to sign any work order that does not state the repairs requested by the customer or the automobile’s odometer reading at the time of repair;

(12) Fail or refuse to give to a customer a copy of any document requiring the customer’s signature upon completion or cancellation of the repair work;

(13) Willfully depart from or disregard accepted practices and professional standards;

(14) Have repair work subcontracted without the knowledge or consent of the customer unless the motor vehicle repair shop or employee thereof demonstrates that the customer could not reasonably have been notified;

(15) Conduct the business of motor vehicle repair in a location other than that stated on the registration certificate;

(16) Rebuild or restore a rebuilt vehicle without the knowledge of the owner in such a manner that it does not conform to the original vehicle manufacturer’s established repair procedures or specifications and allowable tolerances for the particular model and year; or

(17) Perform any other act that is a violation of this part or that constitutes fraud or misrepresentation.

History.—s. 11, ch. 93-219; s. 828, ch. 97-103.



559.921 - Remedies.

559.921 Remedies.—

(1) Any customer injured by a violation of this part may bring an action in the appropriate court for relief. The prevailing party in that action may be entitled to damages plus court costs and reasonable attorney’s fees. The customer may also bring an action for injunctive relief in the circuit court.

(2) The department shall process consumer complaints according to ss. 570.07 and 570.544.

(3) All motor vehicle repair shops shall allow department personnel to enter their place of business to ascertain whether the registration certificate is current. If department personnel are refused entry or access to the premises, the department may seek injunctive relief in circuit court in order to obtain compliance with this subsection.

(4)(a) The department may enter an order imposing one or more of the penalties set forth in paragraph (b) if the department finds that a motor vehicle repair shop:

1. Violated or is operating in violation of any of the provisions of this part or of the rules adopted or orders issued thereunder;

2. Made a material false statement in any application, document, or record required to be submitted or retained under this part;

3. Refused or failed, or any of its principal officers have refused or failed, after notice, to produce any document or record or disclose any information required to be produced or disclosed under this part or the rules of the department;

4. Made a material false statement in response to any request or investigation by the department, the Department of Legal Affairs, or the state attorney; or

5. Has intentionally defrauded the public through dishonest or deceptive means.

(b) Upon a finding as set forth in paragraph (a), the department may enter an order doing one or more of the following:

1. Issuing a notice of noncompliance pursuant to s. 120.695.

2. Imposing an administrative fine in the Class I category pursuant to s. 570.971 for each violation for each act which constitutes a violation of this part or a rule or order.

3. Directing that the motor vehicle repair shop cease and desist specified activities.

4. Refusing to register or revoking or suspending a registration.

5. Placing the registrant on probation, subject to such conditions as the department may specify.

(c) The administrative proceedings which could result in the entry of an order imposing any of the penalties specified in paragraph (b) shall be conducted in accordance with chapter 120.

(5)(a) The department or the state attorney, if a violation of this part occurs in his or her judicial circuit, shall be the enforcing authority for purposes of this part and may bring a civil action in circuit court for temporary or permanent injunctive relief and may seek other appropriate civil relief, including a civil penalty in the Class I category pursuant to s. 570.971 for each violation, restitution and damages for injured customers, court costs, and reasonable attorney fees.

(b) The enforcing authority may terminate any investigation or action upon agreement by the offender to pay a stipulated civil penalty, to make restitution or pay damages to customers, or to satisfy any other relief authorized herein and requested by the department.

(6) The Department of Highway Safety and Motor Vehicles shall have exclusive authority to impose the remedies in subsection (4) for motor vehicle and recreational vehicle dealers licensed under chapter 320. The Department of Highway Safety and Motor Vehicles and the state attorney shall have exclusive authority to impose the remedies in subsection (5) for motor vehicle and recreational vehicle dealers licensed under chapter 320. Upon receipt of a final order from the Department of Highway Safety and Motor Vehicles for suspension or revocation of a motor vehicle repair shop registration, the department shall suspend or revoke the registration according to the order. Rules adopted by the Department of Highway Safety and Motor Vehicles to enforce the provisions of this part shall be consistent with the rules of the Department of Agriculture and Consumer Services.

(7) If, in any proceeding brought pursuant to this part, it is determined that the repairs and costs thereof were in fact authorized, orally or in writing, the repairs were completed in a proper manner, and the consumer benefited therefrom, then the enforcing authority may consider such factors in assessing penalties or damages and may award the reasonable value of such repairs.

(8) The remedies provided for in this section shall be in addition to any other remedy provided by law.

History.—s. 1, ch. 80-139; s. 12, ch. 93-219; s. 829, ch. 97-103; s. 28, ch. 97-250; s. 45, ch. 2001-279; ss. 64, 65, ch. 2003-399; s. 56, ch. 2014-150.

Note.—Former s. 559.923.



559.9215 - Deposit of fees and fines.

559.9215 Deposit of fees and fines.—Fees and fines collected under this part by the Department of Agriculture and Consumer Services shall be deposited in the General Inspection Trust Fund. Fines collected under this part by the Department of Highway Safety and Motor Vehicles shall be deposited in the Motor Vehicle License Plate Replacement Trust Fund.

History.—s. 13, ch. 93-219.



559.92201 - Rulemaking power.

559.92201 Rulemaking power.—The department has the authority to adopt rules pursuant to chapter 120 to implement this part.

History.—s. 29, ch. 97-250.



559.9221 - Motor Vehicle Repair Advisory Council.

559.9221 Motor Vehicle Repair Advisory Council.—The Motor Vehicle Repair Advisory Council is created to advise and assist the department in carrying out this part.

(1) The membership of the council may not exceed nine members appointed by the Commissioner of Agriculture.

(a) Six industry members of the council must be chosen from individuals already engaged in the motor vehicle repair business who are eligible to be registered under this part. The professional members of this council must be licensed under this part. The commissioner shall select one industry member from each of the following categories:

1. Independent automotive mechanics shops.

2. Franchise or company-owned automotive mechanics shops.

3. Automotive collision shops.

4. Tire dealer.

5. Independent motor vehicle dealer licensed under s. 320.27.

6. Franchise motor vehicle dealer licensed under s. 320.27.

(b) One member of the council may be chosen from persons already engaged in motor vehicle repair service.

(c) Two consumer members of the council must be residents of this state and must not be connected with the motor vehicle repair business.

(d) As terms of the members expire, the commissioner shall appoint successors for terms of 4 years. Members shall serve from the time of their appointment until their successors are appointed.

(2)(a) The council shall annually elect from its members a chair and a vice chair.

(b) The council shall meet at the call of its chair, at the request of a majority of its membership, or at the request of the department.

(c) In conducting its meetings, the council shall use accepted rules of procedure. The department shall keep a complete record of each meeting, which must show the names of members present and the actions taken. These records and other documents about matters within the jurisdiction of the council must be kept on file with the department.

(3) The members of the council shall receive no compensation for their services.

(4) The department shall be responsible for providing administrative and staff support services relating to the functions of the council.

(5) The council shall review the rules relating to the Florida Motor Vehicle Repair Act which are adopted by the department and shall advise the department on matters relating to educational grants, advancements in industry standards and practices, and other issues that require technical expertise and consultation or that promote better consumer protection in the motor vehicle repair industry.

History.—s. 15, ch. 93-219; s. 830, ch. 97-103; s. 30, ch. 97-250; s. 19, ch. 2001-214; s. 31, ch. 2011-206; s. 45, ch. 2013-251.






Part X - RENTAL-PURCHASE AGREEMENTS (ss. 559.9231-559.9241)

559.9231 - Short title.

559.9231 Short title.—This act may be cited as the “Rental-Purchase Agreement Act.”

History.—s. 1, ch. 88-69.



559.9232 - Definitions; exclusion of rental-purchase agreements from certain regulations.

559.9232 Definitions; exclusion of rental-purchase agreements from certain regulations.—

(1) As used in this act, the term:

(a) “Cash price” means the price at which the lessor, in the ordinary course of business, would offer to sell for cash the property or service that is the subject of the rental-purchase agreement. The term “cash price” may include the price of accessories, services related to the agreement, and taxes.

(b) “Lessee” means a natural person who rents personal property pursuant to a rental-purchase agreement.

(c) “Lessor” means a person or corporation who, in the ordinary course of business, regularly offers to rent personal property, or arranges for personal property to be rented, pursuant to a rental-purchase agreement.

(d) “Personal property” means any property that is not real property under the laws of the state where it is located and which is offered or made available for lease under a rental-purchase agreement.

(e) “Rental-purchase agreement” means an agreement for the use of personal property by a natural person primarily for personal, family, or household purposes, for an initial period of 4 months or less, that is automatically renewed with each rental payment after the initial period and that permits the lessee to acquire ownership of the property.

(f) “Services” means work, labor, or other personal services furnished pursuant to a rental-purchase agreement, including, but not limited to, the delivery, installation, servicing, repair, or improvement of rental property and excluding the provision of such property and associated services to the lessee.

(2) A rental-purchase agreement that complies with this act shall not be construed to be, nor be governed by, any of the following:

(a) A lease or agreement that constitutes a credit sale as defined in 12 C.F.R. s. 226.2(a)(16) and s. 1602(g) of the federal Truth in Lending Act, 15 U.S.C. ss. 1601 et seq.;

(b) A lease that constitutes a “consumer lease” as defined in 12 C.F.R. s. 213.2(a)(6);

(c) Any lease for agricultural, business, or commercial purposes;

(d) Any lease made to an organization;

(e) A lease or agreement that constitutes a “retail installment contract” or “retail installment transaction” as those terms are defined in s. 520.31; or

(f) A security interest as defined in s. 671.201(38).

History.—s. 2, ch. 88-69; s. 51, ch. 95-144; s. 20, ch. 99-164; s. 685, ch. 2003-261; s. 52, ch. 2006-213; s. 20, ch. 2007-134; s. 1, ch. 2010-131.



559.9233 - Rental-purchase agreements.

559.9233 Rental-purchase agreements.—

(1) A rental-purchase agreement must be in writing, must be signed by both the lessor and the lessee, and must be completed as to all essential provisions prior to being signed by the lessee.

(2) The printed portion of the rental-purchase agreement must be in at least 6-point type and must contain the following notice in substantially this form:

Notice to the Lessee

(a) Do not sign this rental-purchase agreement before you read it or if it contains any blank spaces.

(b) You are entitled to an exact copy of the rental-purchase agreement you sign. Keep it to protect your legal rights.

(3) The lessor must deliver to the lessee, or mail to the lessee at her or his address shown on the rental-purchase agreement, a copy of the rental-purchase agreement signed by the lessor. Before the transaction is completed, a copy of the rental-purchase agreement, or a separate statement on which the disclosures required by this section are made and on which the lessee and lessor are identified, must be delivered to the lessee. Any acknowledgment by the lessee of delivery of a copy of the rental-purchase agreement, if contained in the rental-purchase agreement, must appear directly above or adjacent to the lessee’s signature.

(4) A rental-purchase agreement must contain the following:

(a) The name of the lessor and the name of the lessee;

(b) The place of business of the lessor and the residence or place of business of the lessee, as specified by the lessee;

(c) A brief description of the rental property, sufficient to identify the property to the lessee and lessor, including a statement indicating whether the property is new or previously rented. If a rental-purchase agreement is for multiple items, a description of each item may be provided in a separate statement incorporated by reference in the primary disclosure statement;

(d) The total amount of any initial payment, including any advance payment, delivery charge, or any trade-in allowance to be paid by the lessee at or before completion of the rental-purchase agreement;

(e) The amount and timing of rental payments;

(f) The amount of all other charges, individually itemized, payable by the lessee to the lessor which are not included in the rental payments;

(g) A statement of the total cost of the rental-purchase agreement expressed as the total of the initial payment, all rental payments, and all other charges necessary to acquire ownership of the rental property;

(h) A statement of the party liable for loss, damage in excess of normal wear and tear, or destruction to the rental property;

(i) The lessee’s right to reinstate the rental-purchase agreement and the amount, or method of determining the amount, of any penalty or other charge for reinstatement;

(j) The party responsible for maintaining or servicing the rental property and a brief description of the responsibility;

(k) A statement of the conditions under which the lessee or lessor may terminate the rental-purchase agreement;

(l) A statement that the lessee has the option to purchase the rental property during the term of the rental-purchase agreement and the price, formula, or method by which the purchase price is to be determined;

(m) A statement that if, at the time the lessee acquires ownership of the property, any part of a manufacturer’s warranty covering the rental property exists, such warranty will be transferred to the lessee if allowed by the terms of the warranty; and

(n) The cash price of the rental property that is the subject of the rental-purchase agreement.

(5) With respect to matters specifically governed by the federal Consumer Credit Protection Act, compliance with the provisions of such act satisfies the requirements of this section.

(6) All information required by this section must be stated in a clear and coherent manner, using words and phrases of common meaning. The information must be appropriately divided and captioned by sections. All numerical amounts and percentages must be stated in figures. All of the information required by this section must be provided directly on the rental-purchase agreement or on a separate form.

(7) At the lessor’s option, information in addition to that required by this section may be disclosed, if the additional information is not stated, utilized, or placed in a manner which will contradict, obscure, or detract attention from the required information.

History.—s. 3, ch. 88-69; s. 831, ch. 97-103.



559.9234 - Prohibited rental-purchase agreement provisions.

559.9234 Prohibited rental-purchase agreement provisions.—A rental-purchase agreement may not:

(1) Require garnishment of the lessee’s wages or grant the lessor a power of attorney for the lessee or require the lessee to confess judgment.

(2) Grant to the lessor, a person acting on the lessor’s behalf, or an assignee authority to unlawfully enter upon the lessee’s premises or to permit any breach of the peace in the repossession of the rental property.

(3) Require the lessee to waive any defense, counterclaim, or right of action against the lessor, person acting on the lessor’s behalf, or an assignee under the rental-purchase agreement in repossessing the rental property.

(4) Require the lessee to purchase insurance from the lessor.

(5) Allow the lessor to impose a penalty for early termination of a rental-purchase agreement or for the return of the rental property at any time, except those charges authorized by s. 559.9235(2) and any damage charges which may be imposed for destruction or damage to rental property.

(6) Allow the lessor to impose a fee for any in-home collection of a payment unless the lessee has expressly agreed in writing to the fee and the amount of the fee is disclosed in the rental-purchase agreement.

History.—s. 4, ch. 88-69.



559.9235 - Reinstatement.

559.9235 Reinstatement.—

(1) A lessee who fails to make timely rental payments has the right to reinstate the original rental-purchase agreement without losing any rights or options previously acquired under the rental-purchase agreement, if:

(a) The lessee promptly surrenders the rental property to the lessor or its agent upon request; and

(b) The lessee tenders the reinstatement fees within 60 days after the expiration of the last rental period for which the lessee made a timely payment.

(2) Before reinstating the rental-purchase agreement, a lessor may require a lessee to pay unpaid rental payments, including any rental renewal charges incurred, a reinstatement fee of not more than $5, and a delivery charge if redelivery of the rental property is necessary.

(3) If reinstatement occurs pursuant to this section, the lessor shall provide the lessee with the same personal property rented by the lessee prior to the reinstatement or with substitute personal property of comparable quality and condition. If substitute personal property is provided, the lessor must provide new disclosures to the lessee, including all of the information required by s. 559.9233.

History.—s. 5, ch. 88-69.



559.9236 - Receipts.

559.9236 Receipts.—

(1) If a lessee so requests, the lessor must give or forward to the lessee a receipt for any payment made in cash. The lessor must also furnish, upon the lessee’s request, an accounting of all charges, payments, and their dates in connection with a rental-purchase agreement. A charge of $5 may be imposed upon the lessee by the lessor for the second and each subsequent accounting request by the lessee in a 12-month period.

(2) After payment of all sums necessary for the lessee to acquire ownership of the rental property, a lessor must deliver or mail to the lessee, at her or his last known address, one or more good and sufficient instruments acknowledging that the lessee has acquired ownership of the rental property.

History.—s. 6, ch. 88-69; s. 832, ch. 97-103.



559.9237 - Rental renewal charges; attorney’s fees; court costs.

559.9237 Rental renewal charges; attorney’s fees; court costs.—A rental-purchase agreement may provide for payment by the lessee of a charge for failure to make a timely rental renewal payment, which charge may not exceed $5 on any payment made after either payment is due or after the return of the rental property is required. A charge pursuant to a rental-purchase agreement for a lessee’s failure to make a timely rental renewal payment may be collected only once on any accrued payment, no matter how long it remains unpaid. Such a charge may be collected at the time it accrues or any time thereafter. Such a charge may not be assessed against a payment that is timely made, even though an earlier charge has not been paid in full. A rental-purchase agreement may provide for the payment of reasonable attorney’s fees incurred by an attorney, not a salaried employee of the lessor, in the course of collection, and for the payment of court costs.

History.—s. 7, ch. 88-69.



559.9238 - Willful violations.

559.9238 Willful violations.—Any person who willfully and intentionally violates any provision of this act is guilty of a misdemeanor of the second degree, punishable by fine only as provided in s. 775.083.

History.—s. 8, ch. 88-69.



559.9239 - Damages.

559.9239 Damages.—In case of a violation of a provision of this act with respect to a rental-purchase agreement, the lessee under the rental-purchase agreement may recover from the lessor or assignee committing the violation, or may setoff or counterclaim in an action brought by that lessor or assignee, an amount equal to the greater of actual damages or 25 percent of the total cost to acquire ownership under the rental-purchase agreement, plus attorney’s fees and court costs. Notwithstanding the provisions of this section, a lessor or assignee is not subject to any penalty for failure to comply with any provision of this act until the lessee has notified such lessor or assignee in writing of such a failure and unless within 30 days after such notice such failure is not corrected by such lessor or assignee.

History.—s. 9, ch. 88-69.



559.9240 - Waiver.

559.9240 Waiver.—Any waiver by the lessee of any provisions of this act or of any remedies granted to the lessee by this act is unenforceable and void.

History.—s. 10, ch. 88-69.



559.9241 - Statute of limitations.

559.9241 Statute of limitations.—An action may not be brought under this act more than 5 years after the occurrence of the alleged violation.

History.—s. 11, ch. 88-69.






Part XI - SELLERS OF TRAVEL (ss. 559.926-559.939)

559.926 - Short title.

559.926 Short title.—This part may be cited as the “Florida Sellers of Travel Act.”

History.—s. 4, ch. 95-314.



559.927 - Definitions.

559.927 Definitions.—For the purposes of this part, the term:

(1) “Accommodations” means any hotel or motel room, condominium or cooperative unit, cabin, lodge, or apartment; any other commercial structure designed for occupancy by one or more individuals; or any lodging establishment as provided by law. The term does not include long-term home rentals covered under a lease pursuant to chapter 83.

(2) “Certifying party” means a seller of travel registering under s. 559.928 or a seller of travel who is exempt under s. 559.935(2) or (3).

(3) “Contract” means any contract, certificate, reservation request or confirmation form, membership application or use agreement, license, or reservation confirmation whereby the purchaser obtains the right to benefits and privileges of the prearranged travel or tourist service, or to a vacation certificate, or any such other document, writing, or form committing the seller of travel to provide travel services or privileges pertaining to reservations, tour or travel arrangements, and accommodations.

(4) “Department” means the Department of Agriculture and Consumer Services.

(5) “Independent agent” means a person who represents a seller of travel by soliciting persons on its behalf, who has a written contract with a seller of travel that is operating in compliance with this part and any rules promulgated thereunder, who does not receive a fee, commission, or other valuable consideration directly from the purchaser for the sale of travel, who does not at any time have any unissued ticket stock or travel documents in his or her possession, and who does not have the ability to issue tickets, vacation certificates, or any other travel documents.

(6) “Offer for sale” means direct or indirect representation, claim, or statement or making an offer or undertaking, by any means or method, to arrange for, provide, or acquire travel reservations or accommodations, tickets for domestic or foreign travel by air, rail, ship, or other medium of transportation, or hotel and motel accommodations or sightseeing tours by a seller of travel who maintains a business location in Florida or who offers to sell to persons in Florida.

(7) “Prearranged travel or tourist-related services” includes, but is not limited to, car rentals, lodging, transfers, and all other such services that are reasonably related to air, sea, rail, motor coach, or other medium of transportation, or accommodations for which a purchaser receives a premium or contracts or pays before or after departure. This term also includes services for which a purchaser, whose legal residence is outside the United States, contracts or pays before departure, and any arrangement by which a purchaser prepays for, receives a reservation or any other commitment to provide services before departure for, or otherwise arranges for travel directly to a terrorist state and which originates in Florida.

(8) “Purchaser” means the purchaser of, or person otherwise entitled to receive, prearranged travel or tourist-related services for a fee or commission, or who has acquired a vacation certificate for personal use.

(9) “Registrant” means any person registered as a seller of travel.

(10) “Satisfactory consumer complaint history” means no unresolved complaints regarding prearranged travel or tourist-related services are on file with the department. A complaint is unresolved when a seller of travel does not respond to the department’s efforts to mediate the complaint or a complaint where the department has determined that a violation of this part has occurred and the complaint has not been satisfied by the seller of travel.

(11) “Seller of travel” means any resident or nonresident person, firm, corporation, or business entity that offers, directly or indirectly, prearranged travel or tourist-related services for individuals or groups, including, but not limited to, vacation packages, or vacation certificates in exchange for a fee, commission, or other valuable consideration. The term includes such person, firm, corporation, or business entity who sells a vacation certificate to third-party merchants for a fee, or in exchange for a commission, or who offers such certificates to consumers in exchange for attendance at sales presentations. The term also includes any business entity offering membership in a travel club or travel services for an advance fee or payment, even if no travel contracts or certificates or vacation or tour packages are sold by the business entity. The term does not include third parties who may offer prearranged travel or tourist-related services, but do not participate in travel fulfillment or vacation certificate redemption.

(12) “Student tour operator” means any resident or nonresident person, firm, corporation, or business entity that offers, directly or indirectly, prearranged travel or tourist-related services for groups within the educational community, school districts, educators, and students and their families, in exchange for a fee, a commission, or any other valuable consideration.

(13) “Terrorist state” means any state, country, or nation designated by the United States Department of State as a state sponsor of terrorism.

(14) “Vacation certificate” means any arrangement, plan, program, vacation package, or advance travel purchase that promotes, discusses, or discloses a destination or itinerary or type of travel, whereby a purchaser is entitled to the use of travel, accommodations, or facilities for any number of days, whether certain or uncertain, during the period in which the certificate can be exercised, and no specific date or dates for its use are designated. A vacation certificate does not include prearranged travel or tourist-related services when a seller of travel remits full payment for the cost of such services to the provider or supplier within 10 business days of the purchaser’s initial payment to the seller of travel. The term does not include travel if exact travel dates are selected, guaranteed, and paid for at the time of the purchase.

History.—ss. 1, 2, ch. 88-363; s. 6, ch. 89-296; s. 6, ch. 90-231; s. 14, ch. 91-236; s. 4, ch. 91-429; s. 1, ch. 92-160; s. 88, ch. 92-291; s. 1, ch. 93-107; s. 211, ch. 94-218; s. 7, ch. 94-298; s. 5, ch. 95-314; s. 31, ch. 97-250; s. 1, ch. 2008-214; s. 27, ch. 2016-166.



559.928 - Registration.

559.928 Registration.—

(1) Each seller of travel shall annually register with the department, providing: its legal business or trade name, mailing address, and business locations; the full names, addresses, and telephone numbers of its owners or corporate officers and directors and the Florida agent of the corporation; a statement whether it is a domestic or foreign corporation, its state and date of incorporation, its charter number, and, if a foreign corporation, the date it registered with this state, and business tax receipt where applicable; the date on which a seller of travel registered its fictitious name if the seller of travel is operating under a fictitious or trade name; the name of all other corporations, business entities, and trade names through which each owner of the seller of travel operated, was known, or did business as a seller of travel within the preceding 5 years; a list of all authorized independent agents, including the agent’s trade name, full name, mailing address, business address, and telephone numbers; the business location and address of each branch office and full name and address of the manager or supervisor; the certification required under s. 559.9285; and proof of purchase of adequate bond as required in this part. A certificate evidencing proof of registration shall be issued by the department and must be prominently displayed in the seller of travel’s primary place of business.

(2)(a) Registration fees shall be as follows:

1. Three hundred dollars per year per registrant certifying its business activities under s. 559.9285(1)(a).

2. One thousand dollars per year per registrant certifying its business activities under s. 559.9285(1)(b).

3. Twenty-five hundred dollars per year per registrant certifying its business activities under s. 559.9285(1)(c).

(b) All amounts collected shall be deposited by the Chief Financial Officer to the credit of the General Inspection Trust Fund of the Department of Agriculture and Consumer Services pursuant to s. 570.20, for the sole purpose of administration of this part.

(c) The department shall waive the initial registration fee for an honorably discharged veteran of the United States Armed Forces, the spouse of such a veteran, or a business entity that has a majority ownership held by such a veteran or spouse if the department receives an application, in a format prescribed by the department, within 60 months after the date of the veteran’s discharge from any branch of the United States Armed Forces. To qualify for the waiver, a veteran must provide to the department a copy of his or her DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs; the spouse of a veteran must provide to the department a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and a copy of a valid marriage license or certificate verifying that he or she was lawfully married to the veteran at the time of discharge; or a business entity must provide to the department proof that a veteran or the spouse of a veteran holds a majority ownership in the business, a copy of the veteran’s DD Form 214, as issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs, and, if applicable, a copy of a valid marriage license or certificate verifying that the spouse of the veteran was lawfully married to the veteran at the time of discharge.

(3) Each independent agent shall annually file an application with the department before engaging in business in this state. This application must include the independent agent’s full name, legal business or trade name, mailing address, business address, telephone number, and the name and address of each seller of travel represented by the independent agent. A letter evidencing proof of filing must be issued by the department and must be prominently displayed in the independent agent’s primary place of business. Each independent agent must also submit an annual registration fee of $50. All moneys collected pursuant to the imposition of the fee shall be deposited by the Chief Financial Officer into the General Inspection Trust Fund of the Department of Agriculture and Consumer Services for the sole purpose of administrating this part. As used in this subsection, the term “independent agent” means a person who represents a seller of travel by soliciting persons on its behalf; who has a written contract with a seller of travel which is operating in compliance with this part and any rules adopted thereunder; who does not receive a fee, commission, or other valuable consideration directly from the purchaser for the seller of travel; who does not at any time have any unissued ticket stock or travel documents in his or her possession; and who does not have the ability to issue tickets, vacation certificates, or any other travel document. The term “independent agent” does not include an affiliate of the seller of travel, as that term is used in s. 559.935(3), or the employees of the seller of travel or of such affiliates.

(4) A person applying for or renewing a local business tax receipt to engage in business as a seller of travel must exhibit a current registration certificate from the department before the local business tax receipt may be issued or reissued.

(5) Each contract, advertisement, certificate, or travel document of a seller of travel must include the phrase “  (NAME OF FIRM)   is registered with the State of Florida as a Seller of Travel. Registration No. .”

(6) A registration is not valid for any seller of travel transacting business at any place other than that designated in its application, unless the department is first notified in writing in advance of any change of location. A registration is not valid for an affiliate of the seller of travel who engages in the prearranged travel and tourist business. A registration issued under this part may not be assignable, and the seller of travel may not be permitted to conduct business under more than one name except as registered. A seller of travel desiring to change its registered name or location or designated agent for service of process at a time other than upon renewal of registration shall notify the department of such change.

(7) Applications under this section are subject to s. 120.60.

(8) The department may deny, refuse to renew, or revoke the registration of any seller of travel based upon a determination that the seller of travel, or any of its directors, officers, owners, or general partners while acting on behalf of the seller of travel:

(a) Has failed to meet the requirements for registration as provided in this part;

(b) Has been convicted of a crime involving fraud, theft, embezzlement, dishonest dealing, or any other act of moral turpitude or any other act arising out of conduct as a seller of travel;

(c) Has not satisfied a civil fine or penalty arising out of any administrative or enforcement action brought by any governmental agency or private person based upon conduct involving fraud, theft, embezzlement, dishonest dealing, or any violation of this part; or

(d) Has had a judgment entered against her or him in any action brought by the department or the Department of Legal Affairs pursuant to ss. 501.201-501.213 or this act.

(9) The department may deny or refuse to renew the registration of any seller of travel based upon a determination by the department that the seller of travel or any of the seller’s directors, officers, owners, or general partners has pending against him or her while acting on behalf of the seller of travel any criminal, administrative, or enforcement proceedings in any jurisdiction, based upon conduct involving fraud, theft, embezzlement, or dishonest dealing, or any other act of moral turpitude.

History.—ss. 1, 2, ch. 88-363; s. 6, ch. 89-296; s. 4, ch. 91-429; s. 88, ch. 92-291; s. 5, ch. 95-314; s. 833, ch. 97-103; s. 32, ch. 97-250; s. 684, ch. 2003-261; s. 6, ch. 2008-107; s. 2, ch. 2008-214; s. 37, ch. 2012-67; s. 28, ch. 2016-166.

Note.—Former s. 599.927(2), (3).



559.9281 - Student tour operators.

559.9281 Student tour operators.—

(1) The Department of Agriculture and Consumer Services shall establish a process for sellers of travel to apply to be, and be listed as, approved student tour operators to serve students in all primary and secondary school districts within the state.

(2) The department shall adopt rules to implement this section, including the establishment of the application procedures and minimum standards for those persons wishing to be approved as student tour operators under this section. At a minimum, a student tour operator must be registered and approved by the department as a seller of travel under s. 559.928, maintain security requirements provided under s. 559.929, and be current on all state and local business taxes.

(3) The department shall maintain a list of approved student tour operators to serve students in all primary and secondary school districts within the state. The department shall update this list at least annually and shall provide, as created and updated, a current version of the list to the Department of Education.

(4) The Department of Education shall publish and maintain a current version of the list in a prominent location on its website.

History.—s. 29, ch. 2016-166.



559.9285 - Certification of business activities.

559.9285 Certification of business activities.—

(1) Each certifying party, as defined in s. 559.927(2):

(a) Which does not offer for sale, at wholesale or retail, prearranged travel or tourist-related services for individuals or groups directly to any terrorist state and which originate in Florida;

(b) Which offers for sale, at wholesale or retail, only prearranged travel or tourist-related services for individuals or groups directly to any terrorist state and which originate in Florida, but engages in no other business dealings or commerce with any terrorist state; or

(c) Which offers for sale, at wholesale or retail, prearranged travel or tourist-related services for individuals or groups directly to any terrorist state and which originate in Florida, and also engages in any other business dealings or commerce with any terrorist state,

shall annually certify its business activities by filing a disclosure statement with the department which accurately represents the scope of the seller’s business activities according to the criteria provided in paragraph (a), paragraph (b), or paragraph (c).

(2)(a) If a certifying party changes the scope of the business activities certified pursuant to subsection (1), the certifying party shall file the following with the department no later than 15 days following the change in activities:

1. An amended certificate pursuant to subsection (1); and

2. The applicable registration fee pursuant to s. 559.928.

(b) Within 15 days after filing the amended certificate, the certifying party shall provide to the department a bond in the proper amount for the certified business activity pursuant to s. 559.929.

(3) The department shall specify by rule the form of each certification under this section which shall include the following information:

(a) The legal name, any trade names or fictitious names, mailing address, physical address, telephone number or numbers, facsimile number or numbers, all Internet and electronic contact information, and registration number, if applicable, of the certifying party.

(b) Each terrorist state with which the certifying party engages in any business or commerce.

(c) The legal name, any trade names or fictitious names, mailing address, physical address, telephone number or numbers, facsimile number or numbers, and all Internet and electronic contact information of every other commercial entity with which the certifying party engages in business or commerce that is related in any way to the certifying party’s business or commerce with any terrorist state. The information disclosed pursuant to this paragraph does not constitute customer lists, customer names, or trade secrets protected under s. 570.544(8).

(d) The type of all prearranged travel or tourist-related services that the certifying party offers for sale to individuals or groups traveling directly to any terrorist state and that originate in Florida, and the frequency with which such services are offered.

History.—s. 3, ch. 2008-214; s. 38, ch. 2012-67; s. 42, ch. 2016-166.



559.929 - Security requirements.

559.929 Security requirements.—

(1) An application must be accompanied by a performance bond in an amount set by the department under paragraph (a), paragraph (b), or paragraph (c). The surety on such bond must be a surety company authorized to do business in the state.

(a) Each seller of travel which certifies its business activities under s. 559.9285(1)(a) shall provide a performance bond in an amount up to $25,000, or in the amount of $50,000 if the seller of travel is offering vacation certificates.

(b) Each seller of travel which certifies its business activities under s. 559.9285(1)(b) shall provide a performance bond in an amount up to $100,000, or in the amount of $150,000 if the seller of travel is offering vacation certificates.

(c) Each seller of travel which certifies its business activities under s. 559.9285(1)(c) shall provide a performance bond in an amount up to $250,000, or in the amount of $300,000 if the seller of travel is offering vacation certificates.

(2) The bond must be filed with the department on a form adopted by department rule and must be in favor of the department for the use and benefit of a consumer who is injured by the fraud, misrepresentation, breach of contract, or financial failure, or any other violation of this part by the seller of travel. Such liability may be enforced by proceeding in an administrative action as specified in subsection (3) or by filing a civil action. The bond must be open to successive claims, but the aggregate amount awarded may not exceed the amount of the bond. In addition to the foregoing, a bond provided by a registrant or applicant for registration which certifies its business activities under s. 559.9285(1)(b) or (c) must be in favor of the department, with payment in the following order of priority:

(a) The expenses for prosecuting the registrant or applicant in an administrative or civil action under this part, including attorney fees and fees for other professionals, court costs or other costs of the proceedings, and all other expenses incidental to the action.

(b) The costs and expenses of investigation before the commencement of an administrative or civil action under this part.

(c) An unpaid administrative fine imposed by final order or an unpaid civil penalty imposed by final judgment under this part.

(d) Damages or compensation for a consumer injured as provided in this subsection.

(3) A consumer may file a claim against the bond. Such claim, which must be submitted in writing on an affidavit form adopted by department rule, must be submitted to the department within 120 days after an alleged injury has occurred or is discovered to have occurred or a judgment has been entered. The proceedings shall be conducted pursuant to chapter 120. For proceedings conducted pursuant to ss. 120.569 and 120.57, the agency shall act only as a nominal party.

(4) A consumer who is injured by the seller of travel, or the department or another governmental agency acting on behalf of the injured consumer, may bring and maintain an action to recover against the bond.

(5) Any indebtedness determined by final order of the department shall be paid by the seller of travel to the department within 30 days after the order is entered for disbursement to the consumer. If the seller of travel fails to make payment within 30 days, the agency shall make a demand for payment upon the surety which includes an institution issuing a letter of credit or depository on a certificate of deposit. Upon failure of a surety to comply with a demand for payment pursuant to a final order, the department may file an action in circuit court to recover payment, up to the amount of the bond or other form of security, pursuant to s. 120.69. If the department prevails, the department may recover court costs and reasonable attorney fees.

(6) If the seller of travel is currently the subject of an administrative, civil, or criminal action by the department, the Department of Legal Affairs, or the state attorney relating to compliance with this part, the right to proceed against the bond as provided in subsection (3) is suspended until any enforcement action becomes final.

(7) The department may waive the bond requirement on an annual basis if the seller of travel has had 5 or more consecutive years of experience as a seller of travel in this state in compliance with this part, has not had a civil, criminal, or administrative action instituted against the seller of travel in the vacation and travel business by a governmental agency or an action involving fraud, theft, misappropriation of property, violation of a statute pertaining to business or commerce with a terrorist state, moral turpitude, or other violation of this part and has a satisfactory consumer complaint history with the department, and certifies its business activities under s. 559.9285. Such waiver may be revoked if the seller of travel violates this part. A seller of travel which certifies its business activities under s. 559.9285(1)(b) or (c) is not entitled to the waiver provided in this subsection.

History.—s. 5, ch. 95-314; s. 251, ch. 96-410; s. 33, ch. 97-250; s. 10, ch. 2003-132; s. 4, ch. 2008-214; s. 18, ch. 2014-147; s. 30, ch. 2016-166.



559.9295 - Submission of vacation certificate documents.

559.9295 Submission of vacation certificate documents.—Sellers of travel who offer vacation certificates must submit and disclose to the department with the application for registration, and any time such document is changed, but prior to the sale of any vacation certificate, the following materials:

(1) A copy of the contract by which the rights, obligations, benefits, and privileges resulting from purchase of a vacation certificate are established.

(2) A copy of each promotional brochure, pamphlet, form letter, registration form, or any other written material disseminated in connection with the advertising, promotion, or sale of any vacation certificate. Any such promotional materials that include terms such as “free,” “awarded,” “prize,” “absolutely without charge,” and “free of charge,” or similar words or groups of words, which might reasonably lead a person to believe that he or she may receive, or has been selected to receive, something of value without making full or partial compensation in any form from the recipient must:

(a) Clearly and conspicuously display the following disclosure in at least 12-point type: “  (NAME OF FIRM)   is registered with the State of Florida as a seller of travel, Registration No . THIS IS NOT A FREE OFFER. SEE TERMS AND CONDITIONS VIA WWW.(OFFER WEBSITE).COM. RESPONSE TO THIS OFFER DOES NOT GUARANTEE TRAVEL.” The offer website referred to in the disclosure must include, and clearly indicate, the terms and conditions for such a vacation certificate offer.

(b) Disclose the number of individuals who actually traveled pursuant to the vacation certificate, as opposed to the number of individuals who submitted or otherwise activated the vacation certificate, in the 12 months preceding issuance of the promotional material.

(3) A verbatim script of each radio, television, or movie, or other similar advertisement, broadcast to the public in connection with the advertising, promotion, or sale of any vacation certificates.

(4) A transcript of any standard verbal sales presentation utilized in connection with the advertising, promotion, or sale of vacation certificates.

(5) A copy of all rules, regulations, conditions, or limitations upon the use of, or obtaining reservations for the use of, accommodations or facilities available pursuant to the vacation certificate.

(6) A copy of a written authorization for the use of any registered trademark, trade name, or trade logo utilized in promotional brochures, pamphlets, form letters, registration forms, or other written materials disseminated in connection with the advertising, promotion, or sale of vacation certificates from the holder of each trademark, trade name, or trade logo so used.

(7) A complete copy of the original of each testimonial letter from previous vacation certificate purchasers utilized in advertisements disseminated in connection with advertising, promotion, or sale of vacation certificates.

(8) Where discount or complimentary coupons or tickets are to be provided to purchasers, a copy of such ticket or coupon which shall include a statement of the names and addresses of businesses where honored, the goods, services, or amenities provided, and any additional charges, limitations, or conditions.

(9) Where other goods, services, or amenities are provided to the purchaser in addition to the right to use accommodations or facilities, a description of such goods, services, or amenities, including any charges, limitations, or conditions, and a statement of the names and addresses of business entities which are to provide or honor them.

(10) A statement of the number of certificates to be issued and the date of their expiration.

(11) A copy of the vacation certificate and its component parts, including, but not limited to, any registration card, form letter, reservation form, confirmation form, and lodging directory.

(12) A copy of any agreement between the seller and business entities providing accommodations or facilities to purchasers.

(13) A copy of any agreement between the seller and each business entity providing or honoring discount or complimentary coupons or tickets, or providing other goods, services, or amenities to the purchaser.

(14) A listing of the full name, address, and telephone number of each person through which the distribution and sale of vacation certificates is to be carried out, including the number of vacation certificates allocated or sold to each such person and the name and address of a Florida registered agent for service of process.

(15) A financial statement prepared by an independent certified public accountant in accordance with generally accepted accounting principles or the most recently filed federal income tax return. Such statement or return shall be submitted annually at the close of each fiscal year. A seller which has not yet begun operations shall submit a balance sheet prepared by an independent certified public accountant in accordance with generally accepted auditing principles in lieu of an initial financial statement, thereafter annually submitting a financial statement or federal income tax return at the close of the fiscal year.

(16) An annual submission fee not to exceed $100.

Neither the submission of these materials nor the department’s response implies approval, recommendation, or endorsement by the department or that the contents of said materials have been verified by the department.

History.—ss. 1, 2, ch. 88-363; s. 6, ch. 89-296; s. 4, ch. 91-429; s. 88, ch. 92-291; s. 1, ch. 93-107; s. 5, ch. 95-314; s. 34, ch. 97-250; s. 31, ch. 2016-166.

Note.—Former s. 559.927(4).



559.931 - Vacation certificate recordkeeping.

559.931 Vacation certificate recordkeeping.—Sellers of travel who offer vacation certificates must keep and maintain among their business records, for a period of 3 years, the following documents and information:

(1) A copy of each item required to be submitted to the department under s. 559.9295.

(2) All records required by s. 607.1601, when applicable, whether a corporation or other business entity.

(3) A list consisting of the name and address of every certificate purchaser making further purchase from the seller of travel pursuant to solicitation at the time of use of accommodations or facilities, which shall be retained for a period of at least 3 years after the date of such further purchase.

(4) A list consisting of the name and last known mailing addresses of all employees engaged in the solicitation of vacation certificate purchasers for further purchase at the time of use of accommodations or facilities, including those whose employment has been terminated within the preceding 3 years.

History.—ss. 1, 2, ch. 88-363; s. 6, ch. 89-296; s. 4, ch. 91-429; s. 88, ch. 92-291; s. 1, ch. 93-107; s. 5, ch. 95-314.

Note.—Former s. 559.927(6).



559.932 - Vacation certificate disclosure.

559.932 Vacation certificate disclosure.—

(1) A seller of travel must provide each person solicited with a contract that includes the following information, which shall be in 12-point type, unless otherwise specified:

(a) A space for the date, name, address, and signature of the purchaser.

(b) The expiration date of the vacation certificate and the terms and conditions of its extension or renewal, if available.

(c) The name and business address of any seller of travel who may solicit vacation certificate purchasers for further purchases, and a full and complete statement as to the nature and method of that solicitation.

(d) The total financial obligation of the purchaser which shall include the initial purchase price and any additional charges to which the purchaser may be subject, including, but not limited to, any per diem, seasonal, reservation, or recreational charge.

(e) The name and street address of any person who has the right to alter, amend, or add to the charges to which the purchaser may be subject and the terms and conditions under which such charges may be imposed.

(f) If any accommodation or facility which a purchaser acquires the right to use pursuant to the vacation certificate is not completed at the time the certificate is offered for sale, the date of availability of each component of the accommodation or facility.

(g) By means of a section entitled “terms and conditions”:

1. All eligibility requirements for use of the vacation certificate, including, but not limited to, age, sex, marital status, group association, residency, or geographic limitations.

2. All eligibility requirements for use of any discount or complimentary coupon or ticket.

3. A statement as to whether transportation and meals are provided pursuant to use of the certificate.

4. Any room deposit requirement, including all conditions for its return or refund.

5. The manner in which reservation requests are to be made and the method by which they are to be confirmed.

6. Any identification, credential, or other means by which a purchaser must establish her or his entitlement to the rights, benefits, or privileges of the vacation certificate.

7. Any restriction or limitation upon transfer of the vacation certificate or any right, benefit, or privilege thereunder.

8. Any other term, limitation, condition, or requirement material to use of the vacation certificate or any right, benefit, or privilege thereunder.

(h) In immediate proximity to the space reserved in the contract for the date and the name, address, and signature of the purchaser, the following statement in boldfaced type of a size of 10 points:

“YOU MAY CANCEL THIS CONTRACT WITHOUT ANY PENALTY OR OBLIGATION WITHIN 30 DAYS FROM THE DATE OF PURCHASE OR RECEIPT OF THE VACATION CERTIFICATE, WHICHEVER OCCURS LATER.”

“YOU MAY ALSO CANCEL THIS CONTRACT IF ACCOMMODATIONS OR FACILITIES ARE NOT AVAILABLE PURSUANT TO A REQUEST FOR USE AS PROVIDED IN THE CONTRACT.”

“TO CANCEL THIS AGREEMENT, A SIGNED AND DATED COPY OF A STATEMENT THAT YOU ARE CANCELING THE AGREEMENT SHOULD BE MAILED AND POSTMARKED, OR DELIVERED TO   (NAME)   AT   (ADDRESS)   NO LATER THAN MIDNIGHT OF   (DATE)  .”

(i) In immediate proximity to the statement required in paragraph (h), the following statement in boldfaced type of a size of 12 points:

“NO PURCHASER SHOULD RELY UPON REPRESENTATIONS OTHER THAN THOSE INCLUDED IN THIS CONTRACT.”

However, inclusion of this statement shall not impair any purchaser’s right to bring legal action based on verbal statements.

(j) In immediate proximity to the statement required in paragraph (i), the following statement:

“This contract is for the purchase of a vacation certificate and puts all assignees on notice of the consumer’s right to cancel under section 559.933, Florida Statutes.”

(2) If a sale or agreement to purchase a vacation certificate is completed over the telephone, the seller shall inform the purchaser over the telephone that:

(a) The purchaser may cancel the contract without any penalty or obligation within 30 days from the date of purchase or receipt of the vacation certificate, whichever occurs later.

(b) The purchaser may also cancel the contract if accommodations or facilities are not available upon request for use as provided in the contract.

(3) Upon receipt of a copy of a vacation certificate or contract required pursuant to s. 559.9295, the department shall review the vacation certificate or contract for compliance with the disclosures required under this section. The submission of the vacation certificate or contract and the department’s response do not imply approval, recommendation, or endorsement by the department or that the contents of the vacation certificate or contract have been verified by the department.

History.—s. 1, ch. 93-107; s. 5, ch. 95-314; s. 834, ch. 97-103; s. 32, ch. 2016-166.

Note.—Former s. 559.927(7).



559.933 - Vacation certificate cancellation and refund provisions.

559.933 Vacation certificate cancellation and refund provisions.—

(1) A seller of travel or an assignee must honor a purchaser’s request to cancel a vacation certificate if such request is made:

(a) Within 30 days after the date of purchase or receipt of the vacation certificate, whichever occurs later; or

(b) At any time accommodations or facilities are not available pursuant to a request for use as provided in the contract, provided that:

1. The contract may not require notice greater than 60 days in advance of the date requested for use;

2. If acceptable to the purchaser, comparable alternate accommodations or facilities in a city, or reservations for a date different than that requested, may be provided.

(2) A seller of travel or an assignee must refund any and all payments made by the vacation certificate purchaser within 30 days after receipt of the certificate and notice of cancellation made pursuant to this section, if the purchaser has not received any benefits pursuant to the vacation certificate.

(3) A seller of travel or an assignee must, if the purchaser has received any benefits pursuant to the vacation certificate, refund within 30 days after receipt of the certificate and notice of cancellation made pursuant to this section any and all payments made by the purchaser which exceed a pro rata portion of the total price, representing the portion of any benefits actually received by the vacation certificate purchaser during the time preceding cancellation.

(4) If any purchaser has received confirmation of reservations in advance and is refused accommodations upon arrival, a seller of travel or an assignee must procure comparable alternate accommodations for the purchaser in the same city at no expense to the purchaser, or fully compensate the purchaser for the room rate incurred in securing comparable alternate accommodations himself or herself.

(5) A seller of travel or an assignee may not collect more than the full contract price from the purchaser.

(6) A seller of travel or an assignee may not sell, assign, or otherwise transfer any interest in a seller of travel business, or sell, assign, or otherwise transfer to a third party any interest in any vacation certificate unless:

(a) The third party agrees in writing to fully honor the rights of vacation certificate purchasers to cancel and to receive an appropriate refund or reimbursement as provided in this section.

(b) The third party agrees in writing to comply with all other provisions of this part for as long as the third party continues the sale of vacation certificates or for the duration of the period of validity of outstanding vacation certificates, whichever is longer in time.

(c) The seller of travel agrees to be liable for and fully indemnify a purchaser from any loss occasioned by the failure of the third party to honor the purchaser’s right to cancel and failure to make prompt and complete refund to the purchaser of all sums paid to the third party, or occasioned by the third party’s failure to comply with the provisions of this part.

(7) A seller of travel or an assignee must fulfill the terms of a vacation certificate within 18 months after the initial payment of any consideration by the purchaser to a seller of travel or third party.

History.—s. 1, ch. 93-107; s. 5, ch. 95-314; s. 835, ch. 97-103; s. 33, ch. 2016-166.

Note.—Former s. 559.927(8).



559.9335 - Violations.

559.9335 Violations.—It is a violation of this part for any seller of travel, independent agent, assignee, or other person:

(1) To conduct business as a seller of travel without registering annually with the department unless exempt pursuant to s. 559.935.

(2) To conduct business as a seller of travel without an annual purchase of a performance bond in the amount set by the department unless exempt pursuant to s. 559.935.

(3) Knowingly to make any false statement, representation, or certification in any application, document, or record required to be submitted or retained under this part or in any response to an inquiry or investigation conducted by the department or any other governmental agency.

(4) Knowingly to sell or market any vacation certificates that exceed the number disclosed to the department pursuant to this section.

(5) Knowingly to sell or market vacation certificates with an expiration date of more than 18 months from the date of issuance.

(6) Knowingly to state, represent, indicate, suggest, or imply, directly or indirectly, that the travel contract, certificate, or vacation package being offered by the seller of travel cannot be purchased at some later time or may not otherwise be available after the initial contact, or that callbacks by the prospective purchaser are not accepted, when no such restrictions or limitations in fact exist.

(7) To misrepresent the purchaser’s right to cancel and to receive an appropriate refund or reimbursement as provided by this part.

(8) To sell any vacation certificate the duration of which exceeds the duration of any agreement between the seller and any business entity obligated thereby to provide accommodations or facilities pursuant to the vacation certificate.

(9) To misrepresent or deceptively represent:

(a) The amount of time or period of time accommodations or facilities will be available.

(b) The location of accommodations or facilities offered.

(c) The price, size, nature, extent, qualities, or characteristics of accommodations or facilities offered.

(d) The nature or extent of other goods, services, or amenities offered.

(e) A purchaser’s rights, privileges, or benefits.

(f) The conditions under which the purchaser may obtain a reservation for the use of offered accommodations or facilities.

(g) That the recipient of an advertisement or promotional materials is a winner, or has been selected, or is otherwise being involved in a select group for receipt, of a gift, award, or prize, unless this fact is the truth.

(10) To fail to inform a purchaser of a nonrefundable cancellation policy before the seller of travel accepting any fee, commission, or other valuable consideration.

(11) To fail to include, when offering to sell a vacation certificate, in any advertisement or promotional material, the following statement: “This is an offer to sell travel.”

(12) To fail to honor and comply with all provisions of the vacation certificate regarding the purchaser’s rights, benefits, and privileges thereunder.

(13)(a) To include in any vacation certificate or contract any provision purporting to waive or limit any right or benefit provided to purchasers under this part; or

(b) To seek or solicit such waiver or acceptance of limitation from a purchaser concerning rights or benefits provided under this part.

(14) To offer vacation certificates for any accommodation or facility for which there is no contract with the owner of the accommodation or facility securing the purchaser’s right to occupancy and use, unless the seller is the owner.

(15) To use a local mailing address, registration facility, drop box, or answering service in the promotion, advertising, solicitation, or sale of vacation certificates, unless the seller’s fixed business address is clearly disclosed during any telephone solicitation and is prominently and conspicuously disclosed on all solicitation materials and on the contract.

(16) To use any registered trademark, trade name, or trade logo in any promotional, advertising, or solicitation materials without written authorization from the holder of such trademark, trade name, or trade logo.

(17) To represent, directly or by implication, any affiliation with, or endorsement by, any governmental, charitable, educational, medical, religious, fraternal, or civic organization or body, or any individual, in the promotion, advertisement, solicitation, or sale of vacation certificates without express written authorization.

(18) To sell a vacation certificate to any purchaser who is ineligible for its use.

(19) To sell any vacation certificates in excess of the number of available accommodations.

(20) During the period of a vacation certificate’s validity, in the event, for any reason whatsoever, of lapse or breach of an agreement for the provision of accommodations or facilities to purchasers, to fail to procure similar agreement for the provision of comparable alternate accommodations or facilities in the same city or surrounding area.

(21) To offer to sell, at wholesale or retail, prearranged travel or tourist-related services for individuals or groups directly to any terrorist state and which originate in Florida, without disclosing such business activities in a certification filed under s. 559.9285(1)(b) or (c).

(22) To violate any state or federal law restricting or prohibiting commerce with terrorist states.

(23) To engage in any other act that constitutes fraud, misrepresentation, or failure to disclose a material fact, or to commit any other violation of, or fail to comply with, this part.

(24) To refuse or fail, or for any of its principal officers to refuse or fail, after notice, to produce any document or record or disclose any information required to be produced or disclosed.

(25) Knowingly to make a material false statement in response to any request or investigation by the department, the Department of Legal Affairs, or the state attorney.

History.—ss. 1, 2, ch. 88-363; s. 6, ch. 89-296; s. 6, ch. 90-231; s. 4, ch. 91-429; s. 88, ch. 92-291; s. 1, ch. 93-107; s. 5, ch. 95-314; s. 35, ch. 97-250; s. 1, ch. 2006-105; s. 5, ch. 2008-214; s. 34, ch. 2016-166.

Note.—Former s. 559.927(10).



559.934 - Deceptive and unfair trade practice.

559.934 Deceptive and unfair trade practice.—Acts, conduct, practices, omissions, failings, misrepresentations, or nondisclosures which constitute a violation of this part also constitute a deceptive and unfair trade practice for the purpose of s. 501.201 and administrative rules promulgated thereunder.

History.—s. 1, ch. 93-107; s. 5, ch. 95-314.

Note.—Former s. 559.927(11).



559.935 - Exemptions.

559.935 Exemptions.—

(1) This part does not apply to:

(a) A bona fide employee of a seller of travel who is engaged solely in the business of her or his employer;

(b) Any direct common carrier of passengers or property regulated by an agency of the Federal Government or employees of such carrier when engaged solely in the transportation business of the carrier as identified in the carrier’s certificate;

(c) An intrastate common carrier of passengers or property selling only transportation as defined in the applicable state or local registration or certification, or employees of such carrier when engaged solely in the transportation business of the carrier;

(d) Hotels, motels, or other places of public accommodation selling public accommodations, or employees of such hotels, motels, or other places of public accommodation, when engaged solely in making arrangements for lodging, accommodations, or sightseeing tours within the state, or taking reservations for the traveler with times, dates, locations, and accommodations certain at the time the reservations are made, provided that hotels and motels registered with the Department of Business and Professional Regulation pursuant to chapter 509 are excluded from the provisions of this chapter;

(e) Persons involved solely in the rental, leasing, or sale of residential property;

(f) Persons involved solely in the rental, leasing, or sale of transportation vehicles;

(g) Persons who make travel arrangements for themselves; for their employees or agents; for distributors, franchisees, or dealers of the persons’ products or services; for entities which are financially related to the persons; or for the employees or agents of the distributor, franchisee, or dealer or financially related entity;

(h) A developer of a timeshare plan or an exchange company approved by the Division of Florida Condominiums, Timeshares, and Mobile Homes pursuant to chapter 721, but only to the extent that the developer or exchange company engages in conduct regulated under chapter 721; or

(i) Persons or entities engaged solely in offering diving services, including classes and sales or rentals of equipment, when engaged in making any prearranged travel-related or tourist-related services in conjunction with a primarily dive-related event.

(2) Sections 559.928, 559.929, 559.9295, 559.931, and 559.932 shall not apply to:

(a) Sellers of travel directly issuing airline tickets who have contracted with the Airlines Reporting Corporation for the most recent consecutive 3 years or more under the same ownership and control, who do not offer vacation certificates, and who annually certify their business activities under s. 559.9285(1)(a).

(b) Sellers of travel offering vacation certificates who have contracted with the Airlines Reporting Corporation for the most recent consecutive 5 years or more under the same ownership and control and who annually certify their business activities under s. 559.9285(1)(a).

This exemption does not apply to sellers of travel certifying their business activities under s. 559.9285(1)(b) or (c).

(3) Sections 559.928, 559.929, 559.9295, 559.931, and 559.932 also do not apply to a seller of travel that is an affiliate of an entity exempt pursuant to subsection (2) subject to the following conditions:

(a) If the department finds the affiliate does not have a satisfactory consumer complaint history or the affiliate fails to respond to a consumer complaint within 30 days, the related seller of travel exempt pursuant to subsection (2) is liable for the actions of the affiliate, subject to the remedies provided in ss. 559.9355 and 559.936.

(b) If the department is unable to locate an affiliate, the related seller of travel exempt pursuant to subsection (2) is fully liable for the actions of the affiliate, subject to the remedies provided in ss. 559.9355 and 559.936.

(c) Revocation by the department of an exemption provided to a seller of travel under subsection (2) shall constitute automatic revocation by law of an exemption obtained by an affiliate under the subsection.

(d) This subsection does not apply to:

1. An affiliate that independently qualifies for another exemption under this section.

2. An affiliate that sells, or offers for sale, vacation certificates.

3. An affiliate that certifies its business activities under s. 559.9285(1)(b) or (c).

(e) For purposes of this section, the term “affiliate” means an entity that meets the following:

1. The entity has the identical ownership as the seller of travel that is exempt under subsection (2).

2. The ownership controlling the seller of travel that is exempt under subsection (2) also exercises identical control over the entity.

3. The owners of the affiliate hold the identical percentage of voting shares as they hold in the seller of travel that is exempt under subsection (2).

(4) The department may revoke the exemption provided in subsection (2) or subsection (3) if the department finds that the seller of travel does not have a satisfactory consumer complaint history, has been convicted of a crime involving fraud, theft, embezzlement, misappropriation of property, deceptive or unfair trade practices, or moral turpitude, or has not complied with the terms of any order or settlement agreement arising out of an administrative or enforcement action brought by a governmental agency or private person based on conduct involving fraud, theft, embezzlement, misappropriation of property, deceptive or unfair trade practices, or moral turpitude.

(5) This section shall be subject to the provisions of chapter 120.

(6) The department shall request from the Airlines Reporting Corporation any information necessary to implement the provisions of subsection (2). Persons claiming an exemption under subsection (2) or subsection (3) must show a letter of exemption from the department before a local business tax receipt to engage in business as a seller of travel may be issued or reissued. If the department fails to issue a letter of exemption on a timely basis, the seller of travel shall submit to the department, through certified mail, an affidavit containing her or his name and address and an explanation of the exemption sought. Such affidavit may be used in lieu of a letter of exemption for the purpose of obtaining a business tax receipt. In any civil or criminal proceeding, the burden of proving an exemption under this section is on the person claiming such exemption. A letter of exemption issued by the department may not be used in, and has no bearing on, such proceedings.

History.—ss. 1, 2, ch. 88-363; s. 6, ch. 89-296; s. 14, ch. 91-236; s. 4, ch. 91-429; s. 1, ch. 92-160; s. 88, ch. 92-291; s. 1, ch. 93-107; s. 211, ch. 94-218; s. 7, ch. 94-298; s. 5, ch. 95-314; s. 836, ch. 97-103; s. 6, ch. 2008-214; s. 44, ch. 2008-240; s. 39, ch. 2012-67; s. 35, ch. 2016-166.

Note.—Former s. 559.927(12).



559.9355 - Administrative remedies; penalties.

559.9355 Administrative remedies; penalties.—

(1) The department may enter an order doing one or more of the following if the department finds that a person has violated or is operating in violation of this part or the rules or orders issued thereunder:

(a) Issuing a notice of noncompliance pursuant to s. 120.695.

(b) Imposing an administrative fine in the Class II category pursuant to s. 570.971 for each act or omission.

(c) Directing that the person cease and desist specified activities.

(d) Refusing to register or canceling or suspending a registration.

(e) Placing the registrant on probation, subject to such conditions as the department may specify.

(f) Canceling an exemption granted under s. 559.935.

(2) The administrative proceedings which could result in the entry of an order imposing any of the penalties specified in subsection (1) are governed by chapter 120.

(3) The department has the authority to adopt rules pursuant to chapter 120 to implement this section and ss. 559.928, 559.929, 559.934, and 559.935.

History.—s. 1, ch. 93-107; s. 5, ch. 95-314; s. 36, ch. 97-250; s. 7, ch. 2008-214; s. 57, ch. 2014-150.

Note.—Former s. 559.927(13).



559.936 - Civil penalties; remedies.

559.936 Civil penalties; remedies.—

(1) The department may institute a civil action in a court of competent jurisdiction to recover any penalties or damages allowed in this part and for injunctive relief to enforce compliance with this part.

(2) The department may seek a civil penalty in the Class II category pursuant to s. 570.971 for each violation of this part.

(3) The department may seek a civil penalty in the Class III category pursuant to s. 570.971 for each act or omission in violation of s. 559.9335(21) or (22).

(4) The department may bring an action for restitution for and on behalf of any purchaser of travel services aggrieved or injured by a violation of this part.

(5) Any provision in a travel contract, certificate, vacation package, or other brochure or travel material from a seller of travel that purports to waive, limit, restrict, or avoid any of the duties, obligations, or prescriptions of the seller of travel, as herein provided, is void and unenforceable and against public policy, unless it is necessitated by contractual arrangements with travel service suppliers and fully disclosed.

(6) The remedies provided in this part are in addition to any other remedies available for the same conduct.

(7) Upon motion of the department in any action brought under this part, the court may make appropriate orders, including appointment of a general or special magistrate or receiver or sequestration of assets, to reimburse consumers found to have been damaged, to carry out a consumer transaction in accordance with the consumer’s reasonable expectations, or to grant other appropriate relief.

History.—ss. 1, 2, ch. 88-363; s. 6, ch. 89-296; s. 4, ch. 91-429; s. 88, ch. 92-291; s. 1, ch. 93-107; s. 5, ch. 95-314; s. 91, ch. 2004-11; s. 8, ch. 2008-214; s. 58, ch. 2014-150; s. 36, ch. 2016-166.

Note.—Former s. 559.927(14).



559.937 - Criminal penalties.

559.937 Criminal penalties.—Any person or business that violates this part:

(1) Commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Which violation directly or indirectly pertains to an offer to sell, at wholesale or retail, prearranged travel or tourist-related services for individuals or groups directly to any terrorist state and which originate in Florida, commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 88-363; s. 6, ch. 89-296; s. 6, ch. 90-231; s. 4, ch. 91-429; s. 88, ch. 92-291; s. 1, ch. 93-107; s. 5, ch. 95-314; s. 9, ch. 2008-214; s. 43, ch. 2016-166.

Note.—Former s. 559.927(15).



559.938 - General Inspection Trust Fund; payments.

559.938 General Inspection Trust Fund; payments.—Any moneys recovered by the department as a penalty under this part shall be deposited in the General Inspection Trust Fund.

History.—ss. 1, 2, ch. 88-363; s. 6, ch. 89-296; s. 4, ch. 91-429; s. 88, ch. 92-291; s. 1, ch. 93-107; s. 5, ch. 95-314.

Note.—Former s. 559.927(16).



559.939 - State preemption.

559.939 State preemption.—No municipality or county or other political subdivision of this state shall have authority to levy or collect any registration fee or tax, as a regulatory measure, or to require the registration or bonding in any manner of any seller of travel who is registered or complies with all applicable provisions of this part, unless that authority is provided for by special or general act of the Legislature. Any ordinance, resolution, or regulation of any municipality or county or other political subdivision of this state which is in conflict with any provision of this part is preempted by this part. The provisions of this section do not apply to any local business tax levied pursuant to chapter 205.

History.—ss. 1, 2, ch. 88-363; s. 6, ch. 89-296; s. 4, ch. 91-429; s. 88, ch. 92-291; s. 1, ch. 93-107; s. 5, ch. 95-314; s. 130, ch. 2007-5.

Note.—Former s. 559.927(17).






Part XII - MISCELLANEOUS PROVISIONS (s. 559.951)

559.951 - Internet sales; prohibited practices.

559.951 Internet sales; prohibited practices.—

(1) As used in this section, the term:

(a) “Initial merchant” means a person who obtains a consumer’s billing information directly from the consumer through an Internet transaction initiated by the consumer.

(b) “Posttransaction third-party seller” means a person who:

1. Sells or offers for sale any good or service over the Internet; and

2. Solicits the purchase of such good or service over the Internet through an initial merchant after the consumer has initiated a transaction with the initial merchant.

The term does not include the initial merchant, a subsidiary or corporate affiliate of the initial merchant, or a successor of the initial merchant.

(2) A posttransaction third-party seller may not charge or attempt to charge a consumer’s credit card, debit card, bank account, or other account for any good or service sold in a transaction conducted over the Internet, unless:

(a) Before obtaining the consumer’s billing information, the posttransaction third-party seller clearly and conspicuously discloses to the consumer all material terms of the transaction, including:

1. A description of the goods or services being offered.

2. A statement that the posttransaction third-party seller is not affiliated with the initial merchant. Such statement must include the disclosure of the posttransaction third-party seller’s name in a manner that clearly differentiates the posttransaction third-party seller from the initial merchant.

3. The cost of such goods or services.

4. How and when the charges will be processed by the posttransaction third-party seller.

(b) The posttransaction third-party seller receives the express informed consent for the charge from the consumer whose credit card, debit card, bank account, or other account will be charged by:

1. Obtaining from the consumer:

a. The full account number of the account to be charged or other account information necessary to complete the transaction.

b. The consumer’s name and address.

c. A means to contact the consumer.

2. Requiring the consumer to perform an additional affirmative action, such as selecting a confirmation button or checking a box, which clearly and conspicuously indicates the consumer’s consent to be charged the amount disclosed.

(c) Before processing the consumer’s credit card or otherwise charging the consumer or soon thereafter, the posttransaction third-party seller sends written notice confirming the transaction to the consumer by first-class United States mail or e-mail. Such notice must clearly and conspicuously disclose the following:

1. The good or service purchased.

2. The amount that the consumer will be charged.

3. The timing and frequency of charges.

4. A short and plain statement disclosing the posttransaction third-party seller’s cancellation and refund policy.

5. A telephone number, mailing address, Internet website address, and e-mail address where the posttransaction third-party seller may be contacted.

6. The name of the initial merchant or fictitious name under which the initial merchant is doing business, if known.

7. The name of the posttransaction third-party seller or fictitious name under which the posttransaction third-party seller is doing business.

8. A statement that the posttransaction third-party seller is an unaffiliated and separate entity from the initial merchant.

9. A statement that the consumer is being charged by the posttransaction third-party seller for a transaction that is separate from the consumer’s transaction with the initial merchant.

If the posttransaction third-party seller sends the notice required under this paragraph by e-mail, the only words appearing in the e-mail’s subject line shall be “Notice that (  name or fictitious name of the posttransaction third-party seller  ) is charging your (  type of account  ) account.”

(3) An initial merchant may not disclose a consumer’s credit card number, debit card number, bank account number, or other account number, or disclose other consumer billing information, to a posttransaction third-party seller.

(4) A posttransaction third-party seller may not:

(a) Charge a consumer without providing a simple mechanism for the consumer to cancel the good or service and stop charges within a reasonable time after delivery of the written notice confirming the transaction; or

(b) Change its vendor code, or otherwise materially change the way the posttransaction third-party seller is identified on the consumer’s account, more than once per year, unless the posttransaction third-party seller provides the consumer with written notice of the change.

(5) A violation of this section is deemed an unfair or deceptive trade practice within the meaning of part II of chapter 501. A person who violates this section is subject to the penalties and remedies provided therein.

History.—s. 1, ch. 2011-156.









Chapter 560 - MONEY SERVICES BUSINESSES

Part I - GENERAL PROVISIONS (ss. 560.103-560.144)

560.103 - Definitions.

560.103 Definitions.—As used in this chapter, the term:

(1) “Affiliated party” means a director, officer, responsible person, employee, or foreign affiliate of a money services business, or a person who has a controlling interest in a money services business as provided in s. 560.127.

(2) “Appropriate regulator” means a state, federal, or foreign agency that has been granted authority to enforce state, federal, or foreign laws related to a money services business or deferred presentment provider.

(3) “Authorized vendor” means a person designated by a money services business licensed under part II of this chapter to act on behalf of the licensee at locations in this state pursuant to a written contract with the licensee.

(4) “Branch office” means the physical location, other than the principal place of business, of a money services business operated by a licensee under this chapter.

(5) “Cashing” means providing currency for payment instruments except for travelers checks.

(6) “Check casher” means a person who sells currency in exchange for payment instruments received, except travelers checks.

(7) “Commission” means the Financial Services Commission.

(8) “Compliance officer” means the individual in charge of overseeing, managing, and ensuring that a money services business is in compliance with all state and federal laws and rules relating to money services businesses, as applicable, including all money laundering laws and rules.

(9) “Conductor” means a natural person who presents himself or herself to a licensee for purposes of cashing a payment instrument.

(10) “Corporate payment instrument” means a payment instrument on which the payee named on the instrument’s face is other than a natural person.

(11) “Currency” means the coin and paper money of the United States or of any other country which is designated as legal tender and which circulates and is customarily used and accepted as a medium of exchange in the country of issuance. Currency includes United States silver certificates, United States notes, and Federal Reserve notes. Currency also includes official foreign bank notes that are customarily used and accepted as a medium of exchange in a foreign country.

(12) “Deferred presentment provider” means a person who is licensed under part II or part III of this chapter and has filed a declaration of intent with the office to engage in deferred presentment transactions as provided under part IV of this chapter.

(13) “Department” means the Department of Financial Services.

(14) “Electronic instrument” means a card, tangible object, or other form of electronic payment for the transmission or payment of money or the exchange of monetary value, including a stored value card or device that contains a microprocessor chip, magnetic stripe, or other means for storing information; that is prefunded; and for which the value is decremented upon each use.

(15) “Financial audit report” means a report prepared in connection with a financial audit that is conducted in accordance with generally accepted auditing standards prescribed by the American Institute of Certified Public Accountants by a certified public accountant licensed to do business in the United States, and which must include:

(a) Financial statements, including notes related to the financial statements and required supplementary information, prepared in conformity with accounting principles generally accepted in the United States. The notes must, at a minimum, include detailed disclosures regarding receivables that are greater than 90 days, if the total amount of such receivables represents more than 2 percent of the licensee’s total assets.

(b) An expression of opinion regarding whether the financial statements are presented in conformity with accounting principles generally accepted in the United States, or an assertion to the effect that such an opinion cannot be expressed and the reasons.

(16) “Foreign affiliate” means a person located outside this state who has been designated by a licensee to make payments on behalf of the licensee to persons who reside outside this state. The term also includes a person located outside of this state for whom the licensee has been designated to make payments in this state.

(17) “Foreign currency exchanger” means a person who exchanges, for compensation, currency of the United States or a foreign government to currency of another government.

(18) “Fraudulent identification paraphernalia” means all equipment, products, or materials of any kind that are used, intended for use, or designed for use in the misrepresentation of a customer’s identity. The term includes, but is not limited to:

(a) A signature stamp, thumbprint stamp, or other tool or device used to forge a customer’s personal identification information.

(b) An original of any type of personal identification listed in s. 560.310(2)(b) which is blank, stolen, or unlawfully issued.

(c) A blank, forged, fictitious, or counterfeit instrument in the similitude of any type of personal identification listed in s. 560.310(2)(b) which would in context lead a reasonably prudent person to believe that such instrument is an authentic original of such personal identification.

(d) Counterfeit, fictitious, or fabricated information in the similitude of a customer’s personal identification information that, although not authentic, would in context lead a reasonably prudent person to credit its authenticity.

(19) “Licensee” means a person licensed under this chapter.

(20) “Location” means a branch office, mobile location, or location of an authorized vendor whose business activity is regulated under this chapter.

(21) “Monetary value” means a medium of exchange, whether or not redeemable in currency.

(22) “Money services business” means any person located in or doing business in this state, from this state, or into this state from locations outside this state or country who acts as a payment instrument seller, foreign currency exchanger, check casher, or money transmitter.

(23) “Money transmitter” means a corporation, limited liability company, limited liability partnership, or foreign entity qualified to do business in this state which receives currency, monetary value, or payment instruments for the purpose of transmitting the same by any means, including transmission by wire, facsimile, electronic transfer, courier, the Internet, or through bill payment services or other businesses that facilitate such transfer within this country, or to or from this country.

(24) “Net worth” means assets minus liabilities, determined in accordance with United States generally accepted accounting principles.

(25) “Office” means the Office of Financial Regulation of the commission.

(26) “Officer” means an individual, other than a director, who participates in, or has authority to participate in, the major policymaking functions of a money services business, regardless of whether the individual has an official title or receives a salary or other compensation.

(27) “Outstanding money transmission” means a money transmission to a designated recipient or a refund to a sender that has not been completed.

(28) “Outstanding payment instrument” means an unpaid payment instrument whose sale has been reported to a licensee.

(29) “Payment instrument” means a check, draft, warrant, money order, travelers check, electronic instrument, or other instrument, payment of money, or monetary value whether or not negotiable. The term does not include an instrument that is redeemable by the issuer in merchandise or service, a credit card voucher, or a letter of credit.

(30) “Payment instrument seller” means a corporation, limited liability company, limited liability partnership, or foreign entity qualified to do business in this state which sells a payment instrument.

(31) “Person” means an individual, partnership, association, trust, corporation, limited liability company, or other group, however organized, but does not include a public agency or instrumentality thereof.

(32) “Personal identification information” means a customer’s name that, alone or together with any of the following information, may be used to identify that specific customer:

(a) Customer’s signature.

(b) Photograph, digital image, or other likeness of the customer.

(c) Unique biometric data, such as the customer’s thumbprint or fingerprint, voice print, retina or iris image, or other unique physical representation of the customer.

(33) “Responsible person” means an individual who is employed by or affiliated with a money services business and who has principal active management authority over the business decisions, actions, and activities of the money services business in this state.

(34) “Sells” means to sell, issue, provide, or deliver.

(35) “Stored value” means funds or monetary value represented in digital electronic format, whether or not specially encrypted, and stored or capable of storage on electronic media in such a way as to be retrievable and transferred electronically.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 1, ch. 97-59; s. 2, ch. 2000-360; s. 1, ch. 2001-119; s. 687, ch. 2003-261; s. 1, ch. 2004-85; s. 1, ch. 2008-177; s. 1, ch. 2012-85.



560.104 - Exemptions.

560.104 Exemptions.—The following entities are exempt from the provisions of this chapter:

(1) Banks, credit card banks, credit unions, trust companies, associations, offices of an international banking corporation, Edge Act or agreement corporations, or other financial depository institutions organized under the laws of any state or the United States.

(2) The United States or any agency or instrumentality thereof.

(3) This state or any political subdivision of this state.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 2, ch. 2008-177.



560.105 - Supervisory powers; rulemaking.

560.105 Supervisory powers; rulemaking.—

(1) The office shall:

(a) Supervise all money services businesses and their authorized vendors.

(b) Have access to the books and records of persons the office supervises as necessary to carry out the duties and functions of the office under this chapter.

(c) Issue orders and declaratory statements, disseminate information, and otherwise administer and enforce this chapter and all related rules in order to effectuate the purposes, policies, and provisions of this chapter.

(2) The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this chapter.

(a) The commission may adopt rules requiring electronic submission of any forms, documents, or fees required by this chapter, which must reasonably accommodate technological or financial hardship and provide procedures for obtaining an exemption due to a technological or financial hardship.

(b) Rules adopted to regulate money services businesses, including deferred presentment providers, must be responsive to changes in economic conditions, technology, and industry practices.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 185, ch. 98-200; s. 688, ch. 2003-261; s. 53, ch. 2006-213; s. 3, ch. 2008-177.



560.107 - Liability.

560.107 Liability.—No person acting, or who has acted, in good faith reliance upon a rule, order, or declaratory statement issued by the commission or the office shall be subject to any criminal, civil, or administrative liability for such action, notwithstanding a subsequent decision by a court of competent jurisdiction invalidating the rule, order, or declaratory statement. In the case of an order or a declaratory statement that is not of general application, no person other than the person to whom the order or declaratory statement was issued is entitled to rely upon it, except upon material facts or circumstances that are substantially the same as those upon which the order or declaratory statement was based.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 690, ch. 2003-261.



560.109 - Examinations and investigations.

560.109 Examinations and investigations.—The office may conduct examinations and investigations, within or outside this state to determine whether a person has violated any provision of this chapter and related rules, or of any practice or conduct that creates the likelihood of material loss, insolvency, or dissipation of the assets of a money services business or otherwise materially prejudices the interests of their customers.

(1) The office may, without advance notice, examine or investigate each licensee as often as is warranted for the protection of customers and in the public interest. However, the office must examine each licensee at least once every 5 years. The office may, without advance notice, examine or investigate a money services business, authorized vendor, affiliated party, or license applicant at any time if the office suspects that the money services business, authorized vendor, affiliated party, or license applicant has violated or is about to violate any provision of this chapter or any criminal law of this state or of the United States.

(2) The office may conduct a joint or concurrent examination with any state or federal regulatory agency and may furnish a copy of all examinations to an appropriate regulator if the regulator agrees to abide by the confidentiality provisions in chapter 119 and this chapter. The office may also accept an examination from any appropriate regulator or, pursuant to s. 560.1091, from an independent third party that has been approved by the office.

(3) Persons subject to this chapter who are examined or investigated shall make available to the office all books, accounts, documents, files, information, assets, and matters that are in their immediate possession or control and that relate to the subject of the examination or investigation.

(a) Records not in their immediate possession must be made available to the office within 3 days after actual notice is served.

(b) Upon notice, the office may require that records written in a language other than English be accompanied by a certified translation at the expense of the licensee. For purposes of this section, the term “certified translation” means a document translated by a person who is currently certified as a translator by the American Translators Association or other organization designated by rule.

(4) In the course of or in connection with any examination or investigation conducted by the office:

(a) An employee of the office holding the title and position of a financial examiner or analyst, financial investigator, attorney at law, or higher may:

1. Administer oaths and affirmations.

2. Take or cause to be taken testimony and depositions.

(b) The office, or any of its employees holding a title of attorney, area financial manager, or higher may issue, revoke, quash, or modify subpoenas and subpoenas duces tecum under the seal of the office or cause any such subpoena or subpoena duces tecum to be issued by any county court judge or clerk of the circuit court or county court to require persons to appear before the office at a reasonable time and place to be named and to bring such books, records, and documents for inspection as may be designated. Such subpoenas may be served by a representative of the office or as otherwise provided by law for the service of subpoenas.

(c) The office may allow a person to file a statement in writing, under oath, or otherwise as to facts and circumstances specified by the office.

(5) If a person does not comply with a subpoena issued or caused to be issued by the office pursuant to this section, the office may petition a court of competent jurisdiction for an order requiring the subpoenaed person to appear and testify and to produce such records as specified in the subpoena duces tecum. The office is entitled to the summary procedure provided in s. 51.011, and the court shall advance the cause on its calendar.

(a) A copy of the petition shall be served upon the person subpoenaed by any person authorized by this section to serve subpoenas, who shall make and file with the court an affidavit showing the time, place, and date of service.

(b) At a hearing on the petition, the person subpoenaed, or any person whose interests are substantially affected by the investigation, examination, or subpoena, may appear and object to the subpoena and to the granting of the petition. The court may make any order that justice requires to protect a party or other person and her or his personal and property rights, including, but not limited to, protection from oppression, undue burden, or expense.

(c) Failure to comply with an order granting, in whole or in part, a petition for enforcement of a subpoena is a contempt of the court.

(6) Witnesses are entitled to the same fees and mileage as witnesses in the circuit court, except that fees or mileage is not allowed for the testimony of a person taken at the person’s principal office or residence.

(7) Reasonable and necessary costs incurred by the office or third parties authorized by the office in connection with examinations or investigations may be assessed against any person subject to this chapter on the basis of actual costs incurred. Assessable expenses include, but are not limited to, expenses for: interpreters; certified translations of documents into the English language required by this chapter or related rules; communications; legal representation; economic, legal, or other research, analyses, and testimony; and fees and expenses for witnesses. The failure to reimburse the office is a ground for denial of a license application, denial of a license renewal, or for revocation of any approval thereof. Except for examinations authorized under this section, costs may not be assessed against a person unless the office determines that the person has operated or is operating in violation of this chapter.

(8) The office shall provide a written report of any violation of law that may be a felony to the appropriate criminal investigatory agency having jurisdiction with respect to such violation.

(9) The office shall prepare and submit an annual report to the President of the Senate and the Speaker of the House of Representatives beginning January 1, 2009, through January 1, 2014, which includes:

(a) The total number of examinations and investigations that resulted in a referral to a state or federal agency and the disposition of each of those referrals by agency.

(b) The total number of initial referrals received from another state or federal agency, the total number of examinations and investigations opened as a result of referrals, and the disposition of each of those cases.

(c) The number of examinations or investigations undertaken by the office which were not the result of a referral from another state agency or a federal agency.

(d) The total amount of fines assessed and collected by the office as a result of an examination or investigation of activities regulated under parts II and III of this chapter.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 837, ch. 97-103; s. 693, ch. 2003-261; s. 2, ch. 2004-85; s. 4, ch. 2008-177; s. 2, ch. 2012-85.



560.1091 - Contracted examinations.

560.1091 Contracted examinations.—The office may contract with third parties to conduct examinations under this chapter.

(1) The person or firm selected by the office may not have a conflict of interest that might affect its ability to independently perform its responsibilities with respect to an examination.

(2) An examination under this section may be conducted by an independent certified public accountant, information technology specialist, or other specialist specified by rule who meets criteria specified by rule. The rules shall also provide that:

(a) The rates charged to the licensee examined are consistent with rates charged by other firms in similar professions and are comparable with the rates charged for comparable examinations.

(b) The licensee make payment for the examination pursuant to s. 560.1092 and in accordance with the rates and terms established by the office and the person or firm performing the examination.

History.—s. 5, ch. 2008-177.



560.1092 - Examination expenses.

560.1092 Examination expenses.—

(1) Each licensee examined shall pay to the office the expenses of the examination at the rates adopted by the commission by rule. Such expenses shall include actual travel expenses, reasonable living expense allowance, compensation of the examiner or other person making the examination, and necessary attendant administrative costs of the office directly related to the examination. Travel expense and living expense allowance are limited to those expenses incurred on account of the examination and shall be paid by the examined licensee together with compensation upon presentation by the office to the licensee of a detailed account of the charges and expenses after a detailed statement has been filed by the examiner and approved by the office.

(2) All moneys collected from licensees for examinations shall be deposited into the Regulatory Trust Fund, and the office may make deposits into such fund from moneys appropriated for the operation of the office.

(3) Notwithstanding s. 112.061, the office may pay to the examiner or person making the examination out of the trust fund the actual travel expenses, reasonable living expense allowance, and compensation in accordance with the statement filed with the office by the examiner or other person, as provided in subsection (1) upon approval by the office.

(4) When not examining a licensee, the travel expenses, per diem, and compensation for the examiners and other persons employed to make examinations, if approved, shall be paid out of moneys budgeted for such purpose as regular employees, and reimbursement for travel expenses and per diem shall be at rates as provided in s. 112.061.

History.—s. 6, ch. 2008-177.



560.1105 - Records retention.

560.1105 Records retention.—Each licensee and its authorized vendors must maintain all books, accounts, documents, files, and information necessary for determining compliance with this chapter and related rules for 5 years unless a longer period is required by other state or federal law.

(1) The records required under this chapter may be maintained by the licensee at any location identified in its license application or by amendment to the application. The licensee must make such records available to the office for examination and investigation in this state within 3 business days after receipt of a written request.

(2) The original of any record of a licensee or authorized vendor includes a record stored or transmitted by electronic, computerized, mechanized, or other information storage or retrieval or transmission system or device that can generate, regenerate, or transmit the precise data or other information comprising the record. An original also includes the visible data or other information so generated, regenerated, or transmitted if it is legible or can be made legible by enlargement or other process.

(3) The commission may adopt rules to administer this section and ss. 560.211 and 560.310. In adopting rules, the commission shall take into consideration federal regulations, rulings, and guidance issued by an appropriate regulator.

(4) Any person who willfully fails to comply with this section or ss. 560.211 and 560.310 commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 7, ch. 2008-177.



560.111 - Prohibited acts.

560.111 Prohibited acts.—

(1) A money services business, authorized vendor, or affiliated party may not:

(a) Receive or possess any property except in payment of a just demand, and, with intent to deceive or defraud, to omit to make or to cause to be made a full and true entry thereof in its books and accounts, or to concur in omitting to make any material entry thereof.

(b) Embezzle, abstract, or misapply any money, property, or thing of value belonging to the money services business, an authorized vendor, or customer with intent to deceive or defraud.

(c) Make any false entry in its books, accounts, reports, files, or documents with intent to deceive or defraud another person, or with intent to deceive the office, any appropriate regulator, or any authorized third party appointed by the office to examine or investigate the affairs of the money services business or authorized vendor.

(d) Engage in an act that violates 18 U.S.C. s. 1956, 18 U.S.C. s. 1957, 18 U.S.C. s. 1960, 31 U.S.C. s. 5324, or any other law, rule, or regulation of another state or the United States relating to a money services business, deferred presentment provider, or usury which may cause the denial or revocation of a money services business or deferred presentment provider license or the equivalent in that jurisdiction.

(e) File with the office, sign as a duly authorized representative, or deliver or disclose, by any means, to the office or any of its employees any examination report, report of condition, report of income and dividends, audit, account, statement, file, or document known by it to be fraudulent or false as to any material matter.

(f) Place among the assets of a money services business or authorized vendor any note, obligation, or security that the money services business or authorized vendor does not own or is known to be fraudulent or otherwise worthless, or to represent to the office that any note, obligation, or security is the property of the money services business or authorized vendor and is genuine if it is known to be fraudulent or otherwise worthless.

(g) Knowingly possess any fraudulent identification paraphernalia. This paragraph does not prohibit the maintenance and retention of any records required by this chapter.

(2) A person may not knowingly execute, or attempt to execute, a scheme or artifice to defraud a money services business or authorized vendor, or obtain the moneys, funds, credits, assets, securities, or other property owned by, or under the custody or control of, a money services business or authorized vendor, by means of false or fraudulent pretenses, representations, or promises.

(3) A person other than the conductor of a payment instrument may not provide a licensee engaged in cashing the payment instrument with the customer’s personal identification information.

(4) Any person who violates any provision of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) Any person who willfully violates any provision of s. 560.403, s. 560.404, or s. 560.405 commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) A person who knowingly and willfully violates s. 560.310(2)(d) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s.775.084.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 2, ch. 97-59; s. 4, ch. 2000-360; s. 2, ch. 2001-119; s. 694, ch. 2003-261; s. 8, ch. 2008-177; s. 67, ch. 2009-21; s. 3, ch. 2012-85; s. 1, ch. 2014-81.



560.113 - Injunctions; receiverships; restitution.

560.113 Injunctions; receiverships; restitution.—

(1) If the office determines that any person has engaged in or is about to engage in any action that is a violation of this chapter or related rules, the office may, in addition to or in lieu of other remedies, bring an action on behalf of the state in the circuit court against the person and any other person acting in concert with such person to enjoin such person from engaging in such act. The office may apply for, and on due showing be entitled to have issued, the court’s subpoena requiring the appearance of the person and her or his employees, associated persons, or agents and the production of any documents, books, or records that may appear necessary for the hearing of the petition, and to testify or give evidence concerning the acts complained of.

(2) In addition to, or in lieu of, the enforcement of a temporary restraining order, temporary injunction, or permanent injunction against the person, the court may, upon application of the office, impound and appoint a receiver or administrator for the property, assets, and business of the defendant, including, but not limited to, any related books, records, documents, or papers. The receiver or administrator shall have all powers and duties conferred by the court as to the custody, collection, administration, winding up, and liquidation of the property and business. The court may issue orders and decrees staying all pending suits and enjoining any further suits affecting the receiver’s or administrator’s custody or possession of the property, assets, and business or may, with the consent of the presiding judge of the circuit, require that all such suits be assigned to the judge appointing the receiver or administrator.

(3) In addition to, or in lieu of, any other remedies provided under this chapter, the office may apply to the court hearing the matter for an order directing the defendant to make restitution of those sums shown by the office to have been obtained in violation of this chapter. Such restitution shall, at the option of the court, be payable to the administrator or receiver appointed under this section or directly to the persons whose assets were obtained in violation of this chapter.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 696, ch. 2003-261; s. 9, ch. 2008-177.



560.114 - Disciplinary actions; penalties.

560.114 Disciplinary actions; penalties.—

(1) The following actions by a money services business, authorized vendor, or affiliated party constitute grounds for the issuance of a cease and desist order; the issuance of a removal order; the denial, suspension, or revocation of a license; or taking any other action within the authority of the office pursuant to this chapter:

(a) Failure to comply with any provision of this chapter or related rule or order, or any written agreement entered into with the office.

(b) Fraud, misrepresentation, deceit, or gross negligence in any transaction by a money services business, regardless of reliance thereon by, or damage to, a customer.

(c) Fraudulent misrepresentation, circumvention, or concealment of any matter that must be stated or furnished to a customer pursuant to this chapter, regardless of reliance thereon by, or damage to, such customer.

(d) False, deceptive, or misleading advertising.

(e) Failure to maintain, preserve, keep available for examination, and produce all books, accounts, files, or other documents required by this chapter or related rules or orders, by 31 C.F.R. ss. 1010.306, 1010.311, 1010.312, 1010.340, 1010.410, 1010.415, 1022.210, 1022.320, 1022.380, and 1022.410, or by an agreement entered into with the office.

(f) Refusing to allow the examination or inspection of books, accounts, files, or other documents by the office pursuant to this chapter, or to comply with a subpoena issued by the office.

(g) Failure to pay a judgment recovered in any court by a claimant in an action arising out of a money transmission transaction within 30 days after the judgment becomes final.

(h) Engaging in an act prohibited under s. 560.111.

(i) Insolvency.

(j) Failure by a money services business to remove an affiliated party after the office has issued and served upon the money services business a final order setting forth a finding that the affiliated party has violated a provision of this chapter.

(k) Making a material misstatement, misrepresentation, or omission in an application for licensure, any amendment to such application, or application for the appointment of an authorized vendor.

(l) Committing any act that results in a license or its equivalent, to practice any profession or occupation being denied, suspended, revoked, or otherwise acted against by a licensing authority in any jurisdiction.

(m) Being the subject of final agency action or its equivalent, issued by an appropriate regulator, for engaging in unlicensed activity as a money services business or deferred presentment provider in any jurisdiction.

(n) Committing any act resulting in a license or its equivalent to practice any profession or occupation being denied, suspended, revoked, or otherwise acted against by a licensing authority in any jurisdiction for a violation of 18 U.S.C. s. 1956, 18 U.S.C. s. 1957, 18 U.S.C. s. 1960, 31 U.S.C. s. 5324, or any other law or rule of another state or of the United States relating to a money services business, deferred presentment provider, or usury that may cause the denial, suspension, or revocation of a money services business or deferred presentment provider license or its equivalent in such jurisdiction.

(o) Having been convicted of, or entered a plea of guilty or nolo contendere to, any felony or crime punishable by imprisonment of 1 year or more under the law of any state or the United States which involves fraud, moral turpitude, or dishonest dealing, regardless of adjudication.

(p) Having been convicted of, or entered a plea of guilty or nolo contendere to, a crime under 18 U.S.C. s. 1956 or 31 U.S.C. s. 5324, regardless of adjudication.

(q) Having been convicted of, or entered a plea of guilty or nolo contendere to, misappropriation, conversion, or unlawful withholding of moneys belonging to others, regardless of adjudication.

(r) Failure to inform the office in writing within 30 days after having pled guilty or nolo contendere to, or being convicted of, any felony or crime punishable by imprisonment of 1 year or more under the law of any state or the United States, or any crime involving fraud, moral turpitude, or dishonest dealing.

(s) Aiding, assisting, procuring, advising, or abetting any person in violating a provision of this chapter or any order or rule of the office or commission.

(t) Failure to pay any fee, charge, or cost imposed or assessed under this chapter.

(u) Failing to pay a fine assessed by the office within 30 days after the due date as stated in a final order.

(v) Failure to pay any judgment entered by any court within 30 days after the judgment becomes final.

(w) Engaging or advertising engagement in the business of a money services business or deferred presentment provider without a license, unless exempted from licensure.

(x) Payment to the office for a license or other fee, charge, cost, or fine with a check or electronic transmission of funds that is dishonored by the applicant’s or licensee’s financial institution.

(y) Violations of 31 C.F.R. ss. 1010.306, 1010.311, 1010.312, 1010.340, 1010.410, 1010.415, 1022.210, 1022.320, 1022.380, and 1022.410, and United States Treasury Interpretive Release 2004-1.

(z) Any practice or conduct that creates the likelihood of a material loss, insolvency, or dissipation of assets of a money services business or otherwise materially prejudices the interests of its customers.

(aa) Failure of a check casher to maintain a federally insured depository account as required by s. 560.309.

(bb) Failure of a check casher to deposit into its own federally insured depository account any payment instrument cashed as required by s. 560.309.

1(cc) Violating any provision of the Military Lending Act, 10 U.S.C. s. 987, or the regulations adopted under that act in 32 C.F.R. part 232, in connection with a deferred presentment transaction conducted under part IV of this chapter.

(2) Pursuant to s. 120.60(6), the office may summarily suspend the license of a money services business if the office finds that a licensee poses an immediate, serious danger to the public health, safety, and welfare. A proceeding in which the office seeks the issuance of a final order for the summary suspension of a licensee shall be conducted by the commissioner of the office, or his or her designee, who shall issue such order. The following acts are deemed to constitute an immediate and serious danger to the public health, safety, and welfare, and the office may immediately suspend the license of a money services business if:

(a) The money services business fails to provide to the office, upon written request, any of the records required by s. 560.123, s. 560.1235, s. 560.211, or s. 560.310 or any rule adopted under those sections. The suspension may be rescinded if the licensee submits the requested records to the office.

(b) The money services business fails to maintain a federally insured depository account as required by s. 560.309.

(c) A natural person required to be listed on the license application for a money services business pursuant to s. 560.141(1)(a)3. is criminally charged with, or arrested for, a crime described in paragraph (1)(o), paragraph (1)(p), or paragraph(1)(q).

(3) The office may deny licensure if the applicant or an affiliated party is the subject of a pending criminal prosecution or governmental enforcement action in any jurisdiction until the conclusion of the prosecution or action.

(4) The office may issue a cease and desist order or removal order, suspend or revoke a license, or take any other action within the authority of the office against a licensee based on any fact or condition that exists and that, if it had existed or been known to exist at the time of license application, would have been grounds for license denial.

(5) A money services business licensed under part II of this chapter is responsible for any act of its authorized vendors if the money services business should have known of the act or had actual knowledge that such act is a violation of this chapter, and the money services business allowed the act to continue. Such responsibility is limited to conduct engaged in by the authorized vendor pursuant to the authority granted to it by the money services business.

(6) If a license granted under this chapter expires or is surrendered by the licensee during the pendency of an administrative action, the proceeding may continue as if the license is still in effect.

(7) The office may, in addition to or in lieu of the denial, suspension, or revocation of a license, impose a fine of at least $1,000 but not more than $10,000 for each violation of this chapter.

(8) In addition to any other provision of this chapter, the office may impose a fine of up to $1,000 per day for each day that a person engages in the business of a money services business or deferred presentment provider without being licensed.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 3, ch. 97-59; s. 5, ch. 2000-360; s. 3, ch. 2001-119; s. 697, ch. 2003-261; s. 3, ch. 2004-85; s. 54, ch. 2006-213; s. 10, ch. 2008-177; s. 4, ch. 2012-85; s. 2, ch. 2014-81; s. 3, ch. 2016-160.

1Note.—Section 5, ch. 2016-160, provides that “[t]his act applies to a consumer credit transaction or account for consumer credit established on or after October 3, 2016, except it does not apply to a credit card account exempted under 32 C.F.R. s. 232.13(c) until the exemption expires.”



560.1141 - Disciplinary guidelines.

560.1141 Disciplinary guidelines.—

(1) The commission shall adopt by rule disciplinary guidelines applicable to each ground for disciplinary action that may be imposed by the office.

(2) The disciplinary guidelines shall specify a meaningful range of designated penalties based upon the severity and repetition of specific offenses and that distinguish minor violations from those that endanger the public health, safety, or welfare; that provide reasonable and meaningful notice to the public of likely penalties that may be imposed for proscribed conduct; and that ensure that such penalties are imposed in a consistent manner by the office.

(3) The commission shall adopt by rule mitigating and aggravating circumstances that allow the office to impose a penalty other than that provided for in the guidelines, and for variations and a range of penalties permitted under such circumstances.

History.—s. 11, ch. 2008-177.



560.115 - Surrender of license.

560.115 Surrender of license.—A licensee may voluntarily surrender its license at any time by giving written notice to the office.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 698, ch. 2003-261; s. 12, ch. 2008-177.



560.116 - Civil immunity.

560.116 Civil immunity.—Any person having reason to believe that a provision of this chapter is being violated, has been violated, or is about to be violated, may file a complaint with the office setting forth the details of the alleged violation. Such person is immune from civil liability unless the information provided is false and has been provided with reckless disregard for the truth.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 699, ch. 2003-261; s. 13, ch. 2008-177.



560.118 - Reports.

560.118 Reports.—

(1) Annual financial audit reports must be filed with the office pursuant to this chapter or related rules. The licensee shall directly bear the cost of the audit.

(2) Each licensee must submit quarterly reports to the office in a format and include information as specified by rule. The rule may require the report to contain a declaration by an officer, or any other responsible person authorized to make such declaration, that the report is true and correct to the best of her or his knowledge and belief.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 4, ch. 97-59; s. 838, ch. 97-103; s. 61, ch. 99-5; s. 7, ch. 2000-360; s. 4, ch. 2001-119; s. 701, ch. 2003-261; s. 14, ch. 2008-177.



560.121 - Access to records; record retention; penalties.

560.121 Access to records; record retention; penalties.—

(1) Orders of courts or of administrative law judges for the production of confidential records or information must provide for inspection in camera by the court or the administrative law judge; and, if the court or administrative law judge determines that the documents requested are relevant or would likely lead to the discovery of admissible evidence, the court or the administrative law judge must issue further orders to protect the confidentiality of the documents. Any order directing the release of information is immediately reviewable, and a petition by the office for review of the order shall automatically stay further proceedings in the trial court or the administrative hearing until the disposition of the petition by the reviewing court. A petition for review of the order filed by any other party shall operate as a stay of the proceedings only upon order of the reviewing court.

(2) Confidential records and information furnished pursuant to a legislative subpoena must be kept confidential except in cases involving the investigation of charges against a public official subject to impeachment or removal, and then disclosure of such information shall be only to the extent determined to be necessary by the legislative body or committee.

(3) Examination reports, investigatory records, applications, and related information compiled by the office, or photographic copies thereof, must be retained by the office for at least 5 years after the date the examination or investigation ceases to be active. Application records, and related information compiled by the office, or photographic copies thereof, must be retained by the office for a period of at least 5 years after the date the license ceases to be active.

(4) Any person who willfully discloses information made confidential by this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 253, ch. 96-410; s. 703, ch. 2003-261; s. 19, ch. 2004-335; s. 55, ch. 2006-213; s. 16, ch. 2008-177.



560.123 - Florida Control of Money Laundering in Money Services Business Act.

560.123 Florida Control of Money Laundering in Money Services Business Act.—

(1) This section may be cited as the “Florida Control of Money Laundering in Money Services Business Act.”

(2) The purpose of this section is to require the maintenance of certain records of transactions involving currency or payment instruments in order to deter the use of a money services business to conceal proceeds from criminal activity and to ensure the availability of such records for criminal, tax, or regulatory investigations or proceedings.

(3) A money services business shall keep a record of each financial transaction occurring in this state which it knows to involve currency or other payment instrument, as prescribed by the commission, having a value greater than $10,000; to involve the proceeds of specified unlawful activity; or to be designed to evade the reporting requirements of this section or chapter 896. The money services business must maintain appropriate procedures to ensure compliance with this section and chapter 896.

(a) Multiple financial transactions shall be treated as a single transaction if the money services business has knowledge that they are made by or on behalf of any one person and result in cash in or cash out totaling more than $10,000 during any day.

(b) A money services business may keep a record of any financial transaction occurring in this state, regardless of the value, if it suspects that the transaction involves the proceeds of unlawful activity.

(c) The money services business must file a report with the office of any records required by this subsection, at such time and containing such information as required by rule. The timely filing of the report required by 31 U.S.C. s. 5313 with the appropriate federal agency shall be deemed compliance with the reporting requirements of this subsection unless the reports are not regularly and comprehensively transmitted by the federal agency to the office.

(d) A money services business, or officer, employee, or agent thereof, that files a report in good faith pursuant to this section is not liable to any person for loss or damage caused in whole or in part by the making, filing, or governmental use of the report, or any information contained therein.

(4) A money services business must comply with the money laundering, enforcement, and reporting provisions of s. 655.50 relating to reports of transactions involving currency transactions and payment instruments, and of chapter 896 concerning offenses relating to financial transactions.

(5) In enforcing this section, the office shall acknowledge and take into consideration the requirements of Title 31, United States Code, in order to reduce the burden of duplicate requirements and to acknowledge the economic advantage of having similar reporting and recordkeeping requirements between state and federal regulatory authorities.

(6) The office must retain a copy of all reports received under subsection (3) for a minimum of 5 years after receipt of the report. However, if a report or information contained in a report is known by the office to be the subject of an existing criminal proceeding, the report must be retained for a minimum of 10 years after the date of receipt.

(7) In addition to any other powers conferred upon the office to enforce and administer this chapter, the office may:

(a) Bring an action in any court of competent jurisdiction to enforce or administer this section. In such action, the office may seek award of any civil penalty authorized by law and any other appropriate relief at law or equity.

(b) Issue and serve upon a person an order requiring the person to cease and desist and take corrective action if the office finds that the person is violating, has violated, or is about to violate any provision of this section or chapter 896; any rule or order adopted under this section or chapter 896; or any written agreement related to this section or chapter 896 which is entered into with the office.

(c) Issue and serve upon a person an order suspending or revoking the person’s money services business license if the office finds that the person is violating, has violated, or is about to violate any provision of this section or chapter 896; any rule or order adopted under this section or chapter 896; or any written agreement related to this section or chapter 896 which is entered into with the office.

(d) Issue and serve upon any person an order of removal whenever the office finds that the person is violating, has violated, or is about to violate any provision of this section or chapter 896; any rule or order adopted under this section or chapter 896; or any written agreement related to this section or chapter 896 which is entered into with the office.

(e) Impose and collect an administrative fine against any person found to have violated any provision of this section or chapter 896; any rule or order adopted under this section or chapter 896; or any written agreement related to this section or chapter 896 which is entered into with the office, of up to $10,000 per day for each willful violation or $500 per day for each negligent violation.

(8)(a) Except as provided in paragraph (b), a person who willfully violates any provision of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A person who willfully violates any provision of this section, if the violation involves:

1. Currency or payment instruments exceeding $300 but less than $20,000 in any 12-month period, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. Currency or payment instruments totaling or exceeding $20,000 but less than $100,000 in any 12-month period, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. Currency or payment instruments totaling or exceeding $100,000 in any 12-month period, commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) In addition to the penalties authorized by s. 775.082, s. 775.083, or s. 775.084, a person who has been convicted of, or entered a plea of guilty or nolo contendere, regardless of adjudication, to having violated paragraph (b) may be sentenced to pay a fine of up to $250,000 or twice the value of the currency or payment instruments, whichever is greater, except that on a second or subsequent conviction for or plea of guilty or nolo contendere, regardless of adjudication, to a violation of paragraph (b), the fine may be up to $500,000 or quintuple the value of the currency or payment instruments, whichever is greater.

(d) A person who violates this section is also liable for a civil penalty of not more than the greater of the value of the currency or payment instruments involved or $25,000.

(9) In any prosecution brought pursuant to this section, the common law corpus delicti rule does not apply. The defendant’s confession or admission is admissible during trial without the state having to prove the corpus delicti if the court finds in a hearing conducted outside the presence of the jury that the defendant’s confession or admission is trustworthy. Before the court admits the defendant’s confession or admission, the state must prove by a preponderance of the evidence that there is sufficient corroborating evidence that tends to establish the trustworthiness of the statement by the defendant. Hearsay evidence is admissible during the presentation of evidence at the hearing. In making its determination, the court may consider all relevant corroborating evidence, including the defendant’s statements.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 8, ch. 2000-360; s. 704, ch. 2003-261; s. 20, ch. 2004-335; s. 17, ch. 2008-177; s. 1, ch. 2009-185.



560.1235 - Anti-money laundering requirements.

560.1235 Anti-money laundering requirements.—

(1) A licensee and authorized vendor must comply with all state and federal laws and rules relating to the detection and prevention of money laundering, including, as applicable, s. 560.123, and 31 C.F.R. ss. 1010.306, 1010.311, 1010.312, 1010.313, 1010.340, 1010.410, 1010.415, 1022.320, 1022.380, and 1022.410.

(2) A licensee and authorized vendor must maintain an anti-money laundering program in accordance with 31 C.F.R. s. 1022.210. The program must be reviewed and updated as necessary to ensure that the program continues to be effective in detecting and deterring money laundering activities.

(3) A licensee must comply with United States Treasury Interpretive Release 2004-1.

History.—s. 18, ch. 2008-177; s. 3, ch. 2014-81.



560.124 - Sharing of information.

560.124 Sharing of information.—Any person may provide to a money services business, authorized vendor, law enforcement agency, prosecutorial agency, or appropriate regulator, or any money services business, authorized vendor, law enforcement agency, prosecutorial agency, or appropriate regulator may provide to any person, information about any person’s known or suspected involvement in a violation of any state, federal, or foreign law, rule, or regulation relating to the business of a money services business or deferred presentment provider which has been reported to state, federal, or foreign authorities, and is not liable in any civil action for providing such information.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 19, ch. 2008-177; s. 68, ch. 2009-21.



560.125 - Unlicensed activity; penalties.

560.125 Unlicensed activity; penalties.—

(1) A person may not engage in the business of a money services business or deferred presentment provider in this state unless the person is licensed or exempted from licensure under this chapter. A deferred presentment transaction conducted by a person not authorized to conduct such transaction under this chapter is void, and the unauthorized person has no right to collect, receive, or retain any principal, interest, or charges relating to such transaction.

(2) Only a money services business licensed under part II of this chapter may appoint an authorized vendor. Any person acting as a vendor for an unlicensed money transmitter or payment instrument issuer becomes the principal thereof, and no longer merely acts as a vendor, and is liable to the holder or remitter as a principal money transmitter or payment instrument seller.

(3) Any person whose substantial interests are affected by a proceeding brought by the office pursuant to this chapter may, pursuant to s. 560.113, petition any court of competent jurisdiction to enjoin the person or activity that is the subject of the proceeding from violating any of the provisions of this section. For the purpose of this subsection, any money services business licensed under this chapter, any person residing in this state, and any person whose principal place of business is in this state are presumed to be substantially affected. In addition, the interests of a trade organization or association are deemed substantially affected if the interests of any of its members are affected.

(4) The office may issue and serve upon any person who violates any of the provisions of this section a complaint seeking a cease and desist order or impose an administrative fine as provided in s. 560.114.

(5) A person who violates this section, if the violation involves:

(a) Currency or payment instruments exceeding $300 but less than $20,000 in any 12-month period, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Currency or payment instruments totaling or exceeding $20,000 but less than $100,000 in any 12-month period, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Currency or payment instruments totaling or exceeding $100,000 in any 12-month period, commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) In addition to the penalties authorized by s. 775.082, s. 775.083, or s. 775.084, a person who has been convicted of, or entered a plea of guilty or nolo contendere to, having violated this section may be sentenced to pay a fine of up to $250,000 or twice the value of the currency or payment instruments, whichever is greater, except that on a second or subsequent violation of this section, the fine may be up to $500,000 or quintuple the value of the currency or payment instruments, whichever is greater.

(7) A person who violates this section is also liable for a civil penalty of not more than the value of the currency or payment instruments involved or $25,000, whichever is greater.

(8) In any prosecution brought pursuant to this section, the common law corpus delicti rule does not apply. The defendant’s confession or admission is admissible during trial without the state having to prove the corpus delicti if the court finds in a hearing conducted outside the presence of the jury that the defendant’s confession or admission is trustworthy. Before the court admits the defendant’s confession or admission, the state must prove by a preponderance of the evidence that there is sufficient corroborating evidence that tends to establish the trustworthiness of the statement by the defendant. Hearsay evidence is admissible during the presentation of evidence at the hearing. In making its determination, the court may consider all relevant corroborating evidence, including the defendant’s statements.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 9, ch. 2000-360; s. 705, ch. 2003-261; s. 20, ch. 2008-177; s. 4, ch. 2014-81.



560.126 - Required notice by licensee.

560.126 Required notice by licensee.—

(1) A licensee must provide the office with a written notice sent by registered mail within 30 days after the occurrence or knowledge of, whichever period of time is greater, any of the following:

(a) The filing of a petition under the United States Bankruptcy Code for bankruptcy or reorganization by the licensee.

(b) The commencement of an administrative or judicial license suspension or revocation proceeding, or the denial of a license request or renewal, by any state, the District of Columbia, any United States territory, or any foreign country in which the licensee operates, plans to operate, or is licensed to operate.

(c) A felony indictment relating to a money services business or deferred presentment provider involving the licensee, its authorized vendor, or an affiliated party.

(d) The felony conviction, guilty plea, or plea of nolo contendere, regardless of adjudication, of the licensee, its authorized vendor, or an affiliated party.

(e) The interruption of any corporate surety bond required under this chapter.

(f) Any suspected criminal act perpetrated in this state relating to activities regulated under this chapter by an affiliated party against a money services business or authorized vendor.

(g) Notification by a law enforcement or prosecutorial agency that the licensee or its authorized vendor is under criminal investigation including, but not limited to, subpoenas to produce records or testimony and warrants issued by a court of competent jurisdiction which authorize the search and seizure of any records relating to a business activity regulated under this chapter.

(2) A licensee must report, on a form adopted by rule, any change in the information contained in an initial license application form, any amendment to such application, or the appointment of an authorized vendor within 30 days after the change is effective.

(3) Each licensee must report any change in the partners, officers, members, joint venturers, directors, controlling shareholders, or responsible persons of the licensee or changes in the form of business organization by written amendment in such form and at such time as specified by rule.

(a) If any person, directly or indirectly or acting by or through one or more persons, proposes to purchase or acquire a controlling interest in a licensee, such person or group must submit an application for licensure as a money services business or deferred presentment provider before such purchase or acquisition at such time and in such form as prescribed by rule. As used in this subsection, the term “controlling interest” means the same as described in s. 560.127.

(b) The addition of a partner, officer, member, joint venturer, director, controlling shareholder, or responsible person of the applicant who does not have a controlling interest and who has not previously complied with the applicable provisions of ss. 560.1401 and 560.141 is subject to such provisions. If the office determines that the licensee does not continue to meet the licensure requirements, the office may bring an administrative action in accordance with s. 560.114 to enforce the provisions of this chapter.

(c) The commission shall adopt rules providing for the waiver of the license application required by this subsection if the person or group of persons proposing to purchase or acquire a controlling interest in a licensee has previously complied with the applicable provisions of ss. 560.1401 and 560.141 under the same legal entity or is currently licensed under this chapter.

(4) A licensee that engages in check cashing must notify the office within 5 business days after the licensee ceases to maintain a federally insured depository account as required by s. 560.309(3) and, before resuming check cashing, must reestablish such an account and notify the office of the account.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 706, ch. 2003-261; s. 56, ch. 2006-213; s. 21, ch. 2008-177; s. 5, ch. 2012-85.



560.127 - Control of a money services business.

560.127 Control of a money services business.—A person has a controlling interest in a money services business if the person:

(1) Possesses the power, directly or indirectly, to direct the management or policies of the money services business, whether through ownership, by contract, or otherwise;

(2) Directly or indirectly may vote 25 percent or more of a class of a voting security or sell or direct the sale of 25 percent or more of a class of voting securities; or

(3) In the case of a partnership, may receive upon dissolution or has contributed 25 percent or more of the capital.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 707, ch. 2003-261; s. 57, ch. 2006-213; s. 22, ch. 2008-177.



560.128 - Customer contacts; license display.

560.128 Customer contacts; license display.—

(1) A money services business and authorized vendor must provide each customer with a toll-free telephone number for the purpose of contacting the money services business or authorized vendor or, in lieu of a toll-free telephone number, the address and telephone number of the office may be provided.

(2) The commission may by rule require a licensee to display its license at each location where the licensee engages in the activities authorized by the license.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 5, ch. 97-59; s. 708, ch. 2003-261; s. 23, ch. 2008-177.



560.129 - Confidentiality.

560.129 Confidentiality.—

(1) Except as otherwise provided in this section, all information concerning an investigation or examination conducted by the office pursuant to this chapter, including any customer complaint received by the office or the Department of Financial Services, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the investigation or examination ceases to be active. For purposes of this section, an investigation or examination is considered “active” so long as the office or any other administrative, regulatory, or law enforcement agency of any jurisdiction is proceeding with reasonable dispatch and has a reasonable good faith belief that action may be initiated by the office or other administrative, regulatory, or law enforcement agency.

(2) All information obtained by the office in the course of its investigation or examination which is a trade secret, as defined in s. 688.002, or which is personal financial information shall remain confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. If any administrative, civil, or criminal proceeding against a money services business, its authorized vendor, or an affiliated party is initiated and the office seeks to use matter that a licensee believes to be a trade secret or personal financial information, such records shall be subject to an in camera review by the administrative law judge, if the matter is before the Division of Administrative Hearings, or a judge of any court of this state, any other state, or the United States, as appropriate, for the purpose of determining if the matter is a trade secret or is personal financial information. If it is determined that the matter is a trade secret, the matter shall remain confidential. If it is determined that the matter is personal financial information, the matter shall remain confidential unless the administrative law judge or judge determines that, in the interests of justice, the matter should become public.

(3) If an administrative, civil, or criminal proceeding against a money services business, its authorized vendor, or an affiliated party results in an acquittal or the dismissal of all of the allegations, upon the request of any party, the administrative law judge or the judge may order all or a portion of the record of the proceeding to be sealed, and it shall thereafter be confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(4) Except as necessary for the office or any other administrative, regulatory, or law enforcement agency of any jurisdiction to enforce the provisions of this chapter or the law of any other state or the United States, a consumer complaint and other information concerning an investigation or examination shall remain confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution after the investigation or examination ceases to be active to the extent that disclosure would:

(a) Jeopardize the integrity of another active investigation;

(b) Reveal personal financial information;

(c) Reveal the identity of a confidential source; or

(d) Reveal investigative techniques or procedures.

(5) This section does not prevent or restrict:

(a) Furnishing records or information to any appropriate regulatory, prosecutorial, or law enforcement agency if such agency adheres to the confidentiality provisions of this chapter;

(b) Furnishing records or information to an appropriate regulator or independent third party who has been approved by the office to conduct an examination under s. 560.1091, if the independent third party adheres to the confidentiality provisions of this chapter; or

(c) Reporting any suspicious activity, with supporting documents and information, to appropriate regulatory, law enforcement, or prosecutorial agencies.

(6) All quarterly reports submitted to the office under s. 560.118(2) are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(7) Any person who willfully discloses information made confidential by this section commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 94-281; s. 345, ch. 96-406; s. 254, ch. 96-410; s. 66, ch. 2000-154; s. 1, ch. 2000-293; s. 709, ch. 2003-261; s. 4, ch. 2004-85; s. 21, ch. 2004-335; s. 24, ch. 2008-177.



560.1401 - Licensing standards.

560.1401 Licensing standards.—To qualify for licensure as a money services business under this chapter, an applicant must:

(1) Demonstrate to the office the character and general fitness necessary to command the confidence of the public and warrant the belief that the money services business or deferred presentment provider shall be operated lawfully and fairly.

(2) Be legally authorized to do business in this state.

(3) Be registered as a money services business with the Financial Crimes Enforcement Network as required by 31 C.F.R. s. 1022.380, if applicable.

(4) Have an anti-money laundering program in place which meets the requirements of 31 C.F.R. s. 1022.210.

(5) Provide the office with all the information required under this chapter and related rules.

History.—s. 25, ch. 2008-177; s. 5, ch. 2014-81.



560.141 - License application.

560.141 License application.—

(1) To apply for a license as a money services business under this chapter, the applicant must submit:

(a) An application to the office on forms prescribed by rule which includes the following information:

1. The legal name and address of the applicant, including any fictitious or trade names used by the applicant in the conduct of its business.

2. The date of the applicant’s formation and the state in which the applicant was formed, if applicable.

3. The name, social security number, alien identification or taxpayer identification number, business and residence addresses, and employment history for the past 5 years for each officer, director, responsible person, the compliance officer, each controlling shareholder, and any other person who has a controlling interest in the money services business as provided in s. 560.127.

4. A description of the organizational structure of the applicant, including the identity of any parent or subsidiary of the applicant, and the disclosure of whether any parent or subsidiary is publicly traded.

5. The applicant’s history of operations in other states if applicable and a description of the money services business or deferred presentment provider activities proposed to be conducted by the applicant in this state.

6. If the applicant or its parent is a publicly traded company, copies of all filings made by the applicant with the United States Securities and Exchange Commission, or with a similar regulator in a country other than the United States, within the preceding year.

7. The location at which the applicant proposes to establish its principal place of business and any other location, including branch offices and authorized vendors operating in this state. For each branch office and each location of an authorized vendor, the applicant shall include the nonrefundable fee required by s. 560.143.

8. The name and address of the clearing financial institution or financial institutions through which the applicant’s payment instruments are drawn or through which the payment instruments are payable.

9. The history of the applicant’s material litigation, criminal convictions, pleas of nolo contendere, and cases of adjudication withheld.

10. The history of material litigation, arrests, criminal convictions, pleas of nolo contendere, and cases of adjudication withheld for each executive officer, director, controlling shareholder, and responsible person.

11. The name of the registered agent in this state for service of process unless the applicant is a sole proprietor.

12. Any other information specified in this chapter or by rule.

(b) A nonrefundable application fee as provided in s. 560.143.

(c) Fingerprints for each person listed in subparagraph (a)3. for live-scan processing in accordance with rules adopted by the commission.

1. The fingerprints may be submitted through a third-party vendor authorized by the Department of Law Enforcement to provide live-scan fingerprinting.

2. The Department of Law Enforcement must conduct the state criminal history background check, and a federal criminal history background check must be conducted through the Federal Bureau of Investigation.

3. All fingerprints submitted to the Department of Law Enforcement must be submitted electronically and entered into the statewide automated fingerprint identification system established in s. 943.05(2)(b) and available for use in accordance with s. 943.05(2)(g) and (h). The office shall pay an annual fee to the Department of Law Enforcement to participate in the system and shall inform the Department of Law Enforcement of any person whose fingerprints no longer must be retained.

4. The costs of fingerprint processing, including the cost of retaining the fingerprints, shall be borne by the person subject to the background check.

5. The office shall review the results of the state and federal criminal history background checks and determine whether the applicant meets licensure requirements.

6. For purposes of this paragraph, fingerprints are not required to be submitted if the applicant is a publicly traded corporation or is exempted from this chapter under s. 560.104(1). The term “publicly traded” means a stock is currently traded on a national securities exchange registered with the federal Securities and Exchange Commission or traded on an exchange in a country other than the United States regulated by a regulator equivalent to the Securities and Exchange Commission and the disclosure and reporting requirements of such regulator are substantially similar to those of the commission.

7. Licensees initially approved before October 1, 2013, who are seeking renewal must submit fingerprints for each person listed in subparagraph (a)3. for live-scan processing pursuant to this paragraph. Such fingerprints must be submitted before renewing a license that is scheduled to expire between April 30, 2014, and December 31, 2015.

(d) A copy of the applicant’s written anti-money laundering program required under 31 C.F.R. s. 1022.210.

(e) Within the time allotted by rule, any information needed to resolve any deficiencies found in the application.

(2) If the office determines that the applicant meets the qualifications and requirements of this chapter, the office shall issue a license to the applicant. A license may not be issued for more than 2 years.

(a) A license issued under part II of this chapter shall expire on April 30 of the second year following the date of issuance of the license unless during such period the license is surrendered, suspended, or revoked.

(b) A license issued under part III of this chapter shall expire on December 31 of the second year following the date of issuance of the license unless during such period the license is surrendered, suspended, or revoked.

History.—s. 26, ch. 2008-177; s. 69, ch. 2009-21; s. 2, ch. 2009-185; s. 55, ch. 2013-116; s. 4, ch. 2013-201; s. 6, ch. 2014-81.



560.142 - License renewal.

560.142 License renewal.—

(1) A license may be renewed for a subsequent 2-year period by furnishing such application as required by rule, together with the payment of a nonrefundable renewal fee as provided under s. 560.143, on or before the license expiration date, or for the remainder of any such period without proration following the date of license expiration.

(2) In addition to the renewal fee, each part II licensee must pay a 2-year nonrefundable renewal fee as provided in s. 560.143 for each authorized vendor or location operating within this state.

(3) A licensee who has on file with the office a declaration of intent to engage in deferred presentment transactions may renew a declaration upon license renewal by submitting a nonrefundable deferred presentment provider renewal fee as provided in s. 560.143.

(4) If a license or declaration of intent to engage in deferred presentment transactions expires, the license or declaration of intent may be reinstated only if a renewal application or declaration of intent, all required renewal fees, and any applicable late fees are received by the office within 60 days after expiration. If not submitted within 60 days, the license or declaration of intent expires and a new license application or declaration of intent must be filed with the office pursuant to this chapter.

(5) The commission may adopt rules to administer this section.

History.—s. 27, ch. 2008-177; s. 70, ch. 2009-21.



560.143 - Fees.

560.143 Fees.—

(1) LICENSE APPLICATION FEES.—The applicable non-refundable fees must accompany an application for licensure:

(a) Part II..........$375.

(b) Part III..........$188.

(c) Per branch office..........$38.

(d) For each location of an authorized
vendor..........$38.

(e) Declaration as a deferred presentment
provider..........$1,000.

(f) Fingerprint retention fees as prescribed by rule.

(g) License application fees for branch offices and authorized vendors are limited to $20,000 when such fees are assessed as a result of a change in controlling interest as defined in s. 560.127.

(2) LICENSE RENEWAL FEES.—The applicable non-refundable license renewal fees must accompany a renewal of licensure:

(a) Part II..........$750.

(b) Part III..........$375.

(c) Per branch office..........$38.

(d) For each location of an authorized
vendor..........$38.

(e) Declaration as a deferred presentment
provider..........$1,000.

(f) Renewal fees for branch offices and authorized vendors are limited to $20,000 biennially.

(g) Fingerprint retention fees as prescribed by rule.

(3) LATE LICENSE RENEWAL FEES.—

(a) Part II..........$500.

(b) Part III..........$250.

(c) Declaration as a deferred presentment
provider..........$500.

History.—s. 28, ch. 2008-177; s. 71, ch. 2009-21; s. 3, ch. 2009-185; s. 5, ch. 2013-201.



560.144 - Deposit of fees and assessments.

560.144 Deposit of fees and assessments.—License application fees, license renewal fees, late payment penalties, civil penalties, administrative fines, and other fees, costs, or penalties provided for in this chapter shall be paid directly to the office, which shall deposit such proceeds into the Regulatory Trust Fund and use the proceeds to pay the costs of the office as necessary to carry out its responsibilities under this chapter.

History.—s. 1, ch. 94-238; s. 1, ch. 94-354; s. 5, ch. 2001-119; s. 702, ch. 2003-261; s. 15, ch. 2008-177.

Note.—Former s. 560.119.






Part II - PAYMENT INSTRUMENTS AND FUNDS TRANSMISSION (ss. 560.203-560.213)

560.203 - Exemptions from licensure.

560.203 Exemptions from licensure.—Authorized vendors of a licensee acting within the scope of authority conferred by the licensee are exempt from licensure but are otherwise subject to the provisions of this chapter.

History.—s. 2, ch. 94-238; s. 2, ch. 94-354; s. 29, ch. 2008-177.



560.204 - License required.

560.204 License required.—

(1) Unless exempted, a person may not engage in, or in any manner advertise that they engage in, the selling or issuing of payment instruments or in the activity of a money transmitter, for compensation, without first obtaining a license under this part. For purposes of this section, “compensation” includes profit or loss on the exchange of currency.

(2) A licensee under this part may also engage in the activities authorized under part III of this chapter without the imposition of any additional licensing fees.

History.—s. 2, ch. 94-238; s. 2, ch. 94-354; s. 6, ch. 2001-119; s. 30, ch. 2008-177.



560.205 - Additional license application requirements.

560.205 Additional license application requirements.—In addition to the license application requirements under part I of this chapter, an applicant seeking a license under this part must also submit to the office:

(1) A sample authorized vendor contract, if applicable.

(2) A sample form of payment instrument, if applicable.

(3) Documents demonstrating that the net worth and bonding requirements specified in s. 560.209 have been fulfilled.

(4) A copy of the applicant’s financial audit report for the most recent fiscal year. If the applicant is a wholly owned subsidiary of another corporation, the financial audit report on the parent corporation’s financial statements shall satisfy this requirement.

History.—s. 2, ch. 94-238; s. 2, ch. 94-354; s. 6, ch. 97-59; s. 10, ch. 2000-360; s. 7, ch. 2001-119; s. 711, ch. 2003-261; s. 58, ch. 2006-213; s. 31, ch. 2008-177.



560.208 - Conduct of business.

560.208 Conduct of business.—In addition to the requirements specified in s. 560.1401, a licensee under this part:

(1) May conduct its business at one or more locations within this state through branches or by means of authorized vendors, as designated by the licensee, including the conduct of business through electronic transfer, such as by the telephone or the Internet.

(2) Notwithstanding and without violating s. 501.0117, may charge a different price for a money transmitter service based on the mode of transmission used in the transaction as long as the price charged for a service paid for with a credit card is not more than the price charged when the service is paid for with currency or other similar means accepted within the same mode of transmission.

(3) Is responsible for the acts of its authorized vendors in accordance with the terms of its written contract with the vendor.

(4) Shall place assets that are the property of a customer in a segregated account in a federally insured financial institution and shall maintain separate accounts for operating capital and the clearing of customer funds.

(5) Shall, in the normal course of business, ensure that money transmitted is available to the designated recipient within 10 business days after receipt.

(6) Shall immediately upon receipt of currency or payment instrument provide a confirmation or sequence number to the customer verbally, by paper, or electronically.

History.—s. 2, ch. 94-238; s. 2, ch. 94-354; s. 10, ch. 2001-119; s. 714, ch. 2003-261; s. 5, ch. 2004-85; s. 32, ch. 2008-177.



560.2085 - Authorized vendors.

560.2085 Authorized vendors.—A licensee under this part shall:

(1) Within 60 days after an authorized vendor commences business, file with the office such information as prescribed by rule together with the nonrefundable location fee as provided by s. 560.143. This requirement applies to vendors who are also terminated within the 60-day period.

(2) Enter into a written contract, signed by the licensee and the authorized vendor, which:

(a) Sets forth the nature and scope of the relationship between the licensee and the authorized vendor, including the respective rights and responsibilities of the parties; and

(b) Includes contract provisions that require the authorized vendor to:

1. Report to the licensee, immediately upon discovery, the theft or loss of currency received for a transmission or payment instrument;

2. Display a notice to the public, in such form as prescribed by rule, that the vendor is the authorized vendor of the licensee;

3. Remit all amounts owed to the licensee for all transmissions accepted and all payment instruments sold in accordance with the contract between the licensee and the authorized vendor;

4. Hold in trust all currency or payment instruments received for transmissions or for the purchase of payment instruments from the time of receipt by the licensee or authorized vendor until the time the transmission obligation is completed;

5. Not commingle the money received for transmissions accepted or payment instruments sold on behalf of the licensee with the money or property of the authorized vendor, except for making change in the ordinary course of the vendor’s business, and ensure that the money is accounted for at the end of the business day;

6. Consent to examination or investigation by the office;

7. Adhere to the applicable state and federal laws and rules pertaining to a money services business; and

8. Provide such other information or disclosure as may be required by rule.

(3) Develop and implement written policies and procedures to monitor compliance with applicable state and federal law by its authorized vendors.

History.—s. 33, ch. 2008-177; s. 4, ch. 2009-185.



560.209 - Net worth; corporate surety bond; collateral deposit in lieu of bond.

560.209 Net worth; corporate surety bond; collateral deposit in lieu of bond.—

(1) A licensee must have a net worth of at least $100,000. A licensee operating in more than one location must have an additional net worth of $10,000 per location in this state, up to a maximum of $2 million. The required net worth must be maintained at all times.

(2) A licensee must obtain an annual financial audit report, which must be submitted to the office within 120 days after the end of the licensee’s fiscal year, as disclosed to the office. If the applicant is a wholly owned subsidiary of another corporation, the financial audit report on the parent corporation’s financial statements shall satisfy this requirement.

(3) Before the office may issue a license under this part, the applicant must provide to the office a corporate surety bond, issued by a bonding company or insurance company authorized to do business in this state.

(a) The corporate surety bond shall be in an amount as specified by rule, but may not be less than $50,000 or exceed $2 million. The rule shall provide allowances for the financial condition, number of locations, and anticipated volume of the licensee.

(b) The corporate surety bond must be in a form satisfactory to the office and shall run to the state for the benefit of any claimants in this state against the applicant or its authorized vendors to secure the faithful performance of the obligations of the applicant and its vendors with respect to the receipt, handling, transmission, and payment of funds. The aggregate liability of the corporate surety bond may not exceed the principal sum of the bond. Claimants against the applicant or its authorized vendors may bring suit directly on the corporate surety bond, or the Department of Legal Affairs may bring suit on behalf of the claimants.

(c) The corporate surety bond may not be canceled by the licensee or the corporate surety except upon written notice to the office by registered mail. A cancellation may not take effect until 30 days after receipt by the office of the written notice.

(d) The corporate surety must, within 10 days after it pays any claim, give written notice to the office by registered mail of such payment with details sufficient to identify the claimant and the claim or judgment paid.

(e) If the principal sum of the bond is reduced by one or more recoveries or payments, the licensee must furnish a new or additional bond so that the total or aggregate principal sum of the bond equals the sum required pursuant to paragraph (a). Alternatively, a licensee may furnish an endorsement executed by the corporate surety reinstating the bond to the required principal sum.

(4) In lieu of a corporate surety bond, or of any portion of the principal sum required by this section, the applicant may deposit collateral cash, securities, or alternative security devices as provided by rule with a federally insured financial institution.

(a) Acceptable collateral deposit items include cash and interest-bearing stocks and bonds, notes, debentures, or other obligations of the United States or any agency or instrumentality thereof, or guaranteed by the United States, or of this state.

(b) The collateral deposit must be in an aggregate amount, based upon principal amount or market value, whichever is lower, of at least the amount of the required corporate surety bond or portion thereof.

(c) Collateral deposits must be pledged to the office and held by the insured financial institution to secure the same obligations as the corporate surety bond, but the depositor is entitled to receive any interest and dividends thereon and may, with the approval of the office, substitute other securities or deposits for those deposited. The principal amount of the deposit shall be released only on written authorization of the office or on the order of a court of competent jurisdiction.

(5) A licensee must at all times maintain the bond or collateral deposit in the required amount. If the office reasonably determines that the bond or elements of the collateral deposit are insecure, deficient in amount, or exhausted in whole or in part, the office may, by written order, require the filing of a new or supplemental bond or the deposit of new or additional collateral deposit items.

(6) The bond and collateral deposit shall remain in place for 5 years after the licensee ceases licensed operations in this state. The office may allow the bond or collateral deposit to be reduced or eliminated prior to that time to the extent that the amount of the licensee’s outstanding payment instruments or money transmitted in this state are reduced. The office may also allow a licensee to substitute a letter of credit or other form of acceptable security for the bond or collateral deposit at the time the licensee ceases licensed operations in this state.

History.—s. 2, ch. 94-238; s. 2, ch. 94-354; s. 715, ch. 2003-261; s. 34, ch. 2008-177; s. 72, ch. 2009-21.



560.210 - Permissible investments.

560.210 Permissible investments.—

(1) A licensee must at all times possess permissible investments with an aggregate market value, calculated in accordance with generally accepted accounting principles, of at least the aggregate face amount of all outstanding money transmissions and payment instruments issued or sold by the licensee or an authorized vendor in the United States. As used in this section, permissible investments include:

(a) Cash.

(b) Certificates of deposit or other deposit liabilities of a domestic or foreign financial institution.

(c) Bankers’ acceptances eligible for purchase by member banks of the Federal Reserve System.

(d) An investment bearing a rating of one of the three highest grades as defined by a nationally recognized rating service of such securities.

(e) Investment securities that are obligations of the United States, its agencies or instrumentalities, or obligations that are guaranteed fully as to principal and interest by the United States, or any obligations of any state or municipality, or any political subdivision thereof.

(f) Shares in a money market mutual fund.

(g) A demand borrowing agreement or agreements made to a corporation or a subsidiary of a corporation whose capital stock is listed on a national exchange.

(h) Receivables that are due to a licensee from the licensee’s authorized vendors except those that are more than 90 days past due or are doubtful of collection.

(i) Any other investment approved by rule.

(2) Notwithstanding any other provision of this part, the office, with respect to any particular licensee or all licensees, may limit the extent to which any class of permissible investments may be considered a permissible investment, except for cash and certificates of deposit.

(3) The office may waive the permissible investments requirement if the dollar value of a licensee’s outstanding payment instruments and money transmitted do not exceed the bond or collateral deposit posted by the licensee under s. 560.209.

History.—s. 2, ch. 94-238; s. 2, ch. 94-354; s. 716, ch. 2003-261; s. 60, ch. 2006-213; s. 35, ch. 2008-177.



560.211 - Required records.

560.211 Required records.—

(1) In addition to the record retention requirements under s. 560.1105, each licensee under this part must make, keep, and preserve the following books, accounts, records, and documents for 5 years:

(a) A daily record of payment instruments sold and money transmitted.

(b) A general ledger containing all asset, liability, capital, income, and expense accounts, which shall be posted at least monthly.

(c) Daily settlement records received from authorized vendors.

(d) Monthly financial institution statements and reconciliation records.

(e) Records of outstanding payment instruments and money transmitted.

(f) Records of each payment instrument paid and money transmission delivered.

(g) A list of the names and addresses of all of the licensee’s authorized vendors.

(h) Records that document the establishment, monitoring, and termination of relationships with authorized vendors and foreign affiliates.

(i) Any additional records, as prescribed by rule, designed to detect and prevent money laundering.

(2) Any person who willfully fails to comply with this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 94-238; s. 2, ch. 94-354; s. 11, ch. 2000-360; s. 717, ch. 2003-261; s. 61, ch. 2006-213; s. 36, ch. 2008-177.



560.212 - Financial liability.

560.212 Financial liability.—A licensee under this part is liable for the payment of all money transmitted and payment instruments that it sells, in whatever form and whether directly or through an authorized vendor, as the maker, drawer, or principal thereof, regardless of whether such item is negotiable or nonnegotiable.

History.—s. 2, ch. 94-238; s. 2, ch. 94-354; s. 37, ch. 2008-177.



560.213 - Payment instrument information.

560.213 Payment instrument information.—Each payment instrument sold or issued by a licensee, directly or through an authorized vendor, must bear the name of the licensee, and any other information as may be required by rule, clearly imprinted thereon.

History.—s. 2, ch. 94-238; s. 2, ch. 94-354; s. 38, ch. 2008-177.






Part III - CHECK CASHING AND FOREIGN CURRENCYEXCHANGE (ss. 560.303-560.312)

560.303 - License required.

560.303 License required.—

(1) A person may not engage in, or in any manner advertise engagement in, the business of cashing payment instruments or exchanging foreign currency without being licensed under this part.

(2) A person licensed under this part may not engage directly in the activities that require a license under part II of this chapter but may be an authorized vendor for a person licensed under part II.

(3) A person exempt from licensure under this part engaging in the business of cashing payment instruments or the exchanging of foreign currency may not charge fees in excess of those provided in s. 560.309.

History.—s. 3, ch. 94-238; s. 3, ch. 94-354; s. 39, ch. 2008-177.



560.304 - Exemption from licensure.

560.304 Exemption from licensure.—The requirement for licensure under this part does not apply to a person cashing payment instruments that have an aggregate face value of less than $2,000 per person per day and that are incidental to the retail sale of goods or services whose compensation for cashing payment instruments at each site does not exceed 5 percent of the total gross income from the retail sale of goods or services by such person during the last 60 days.

History.—s. 3, ch. 94-238; s. 3, ch. 94-354; s. 40, ch. 2008-177.



560.309 - Conduct of business.

560.309 Conduct of business.—

(1) A licensee may transact business under this part only under the legal name under which the person is licensed. The use of a fictitious name is allowed if the fictitious name has been registered with the Department of State and disclosed to the office as part of an initial license application, or subsequent amendment to the application, prior to its use.

(2) At the time a licensee accepts a payment instrument that is cashed by the licensee, the payment instrument must be endorsed using the legal name under which the licensee is licensed.

(3) A licensee under this part must maintain and deposit payment instruments into its own commercial account at a federally insured financial institution. If a licensee ceases to maintain such a depository account, the licensee must not engage in check cashing until the licensee reestablishes such an account and notifies the office of the account as required by s. 560.126(4).

(4) A licensee may not accept or cash a payment instrument from a person who is not the original payee; however, this subsection does not prohibit a licensee from accepting or cashing a corporate payment instrument from a conductor who is an authorized officer of the corporate payee named on the instrument’s face.

(5) A licensee must report all suspicious activity to the office in accordance with the criteria in 31 C.F.R. s. 1022.320. In lieu of filing such reports, the commission may prescribe by rule that the licensee may file such reports with an appropriate regulator.

(6) Each location of a licensee where checks are cashed must be equipped with a security camera system that is capable of recording and retrieving an image in order to assist in identifying and apprehending an offender. The licensee does not have to install a security camera system if the licensee has installed a bulletproof or bullet-resistant partition or enclosure in the area where checks are cashed.

(7) The commission may by rule require a check casher to display its license and post a notice listing its charges for cashing payment instruments.

(8) Exclusive of the direct costs of verification, which shall be established by rule not to exceed $5, a check casher may not:

(a) Charge fees, except as otherwise provided by this part, in excess of 5 percent of the face amount of the payment instrument, or $5, whichever is greater;

(b) Charge fees in excess of 3 percent of the face amount of the payment instrument, or $5, whichever is greater, if such payment instrument is the payment of any kind of state public assistance or federal social security benefit payable to the bearer of the payment instrument; or

(c) Charge fees for personal checks or money orders in excess of 10 percent of the face amount of those payment instruments, or $5, whichever is greater.

(9) A licensee cashing payment instruments may not assess the cost of collections, other than fees for insufficient funds as provided by law, without a judgment from a court of competent jurisdiction.

(10) If a check is returned to a licensee from a payor financial institution due to lack of funds, a closed account, or a stop-payment order, the licensee may seek collection pursuant to s. 68.065. In seeking collection, the licensee must comply with the prohibitions against harassment or abuse, false or misleading representations, and unfair practices in the Fair Debt Collections Practices Act, 15 U.S.C. ss. 1692d, 1692e, and 1692f. A violation of this subsection is a deceptive and unfair trade practice and constitutes a violation of the Deceptive and Unfair Trade Practices Act under part II of chapter 501. In addition, a licensee must comply with the applicable provisions of the Consumer Collection Practices Act under part VI of chapter 559, including s. 559.77.

History.—s. 3, ch. 94-238; s. 3, ch. 94-354; s. 723, ch. 2003-261; s. 41, ch. 2008-177; s. 6, ch. 2012-85; s. 7, ch. 2014-81.



560.310 - Records of check cashers and foreign currency exchangers.

560.310 Records of check cashers and foreign currency exchangers.—

(1) A licensee engaged in check cashing must maintain for the period specified in s. 560.1105 a copy of each payment instrument cashed.

(2) If the payment instrument exceeds $1,000, the following additional information must be maintained or submitted:

(a) Customer files, as prescribed by rule, on all customers who cash corporate payment instruments that exceed $1,000.

(b) A copy of the personal identification that bears a photograph of the customer used as identification and presented by the customer. Acceptable personal identification is limited to a valid driver license; a state identification card issued by any state of the United States or its territories or the District of Columbia, and showing a photograph and signature; a United States Government Resident Alien Identification Card; a passport; or a United States Military identification card.

(c) A thumbprint of the customer taken by the licensee when the payment instrument is presented for negotiation or payment.

(d) The office shall, at a minimum, require licensees to submit the following information to the check cashing database or electronic log, before entering into each check cashing transaction for each payment instrument being cashed, in such format as required by rule:

1. Transaction date.

2. Payor name as displayed on the payment instrument.

3. Payee name as displayed on the payment instrument.

4. Conductor name, if different from the payee name.

5. Amount of the payment instrument.

6. Amount of currency provided.

7. Type of payment instrument, which may include personal, payroll, government, corporate, third-party, or another type of instrument.

8. Amount of the fee charged for cashing of the payment instrument.

9. Branch or location where the payment instrument was accepted.

10. The type of identification and identification number presented by the payee or conductor.

11. Payee’s workers’ compensation insurance policy number or exemption certificate number, if the payee is a business.

12. Such additional information as required by rule.

For purposes of this subsection, multiple payment instruments accepted from any one person on any given day which total $1,000 or more must be aggregated and reported in the check cashing database or on the log.

(3) A licensee under this part may engage the services of a third party that is not a depository institution for the maintenance and storage of records required by this section if all the requirements of this section are met.

(4) The office shall issue a competitive solicitation as provided in s. 287.057 for a statewide, real time, online check cashing database to combat fraudulent check cashing activity. After completing the competitive solicitation process, but before executing a contract, the office may request funds in its 2014-2015 fiscal year legislative budget request and submit necessary draft conforming legislation, if needed, to implement this act.

(5) The office shall ensure that the check cashing database:

(a) Provides an interface with the Secretary of State’s database for purposes of verifying corporate registration and articles of incorporation pursuant to this section.

(b) Provides an interface with the Department of Financial Services’ database for purposes of determining proof of coverage for workers’ compensation.

(6) The commission may adopt rules to administer this section, require that additional information be submitted to the check cashing database, and ensure that the database is used by the licensee in accordance with this section.

History.—s. 3, ch. 94-238; s. 3, ch. 94-354; s. 13, ch. 2000-360; s. 724, ch. 2003-261; s. 65, ch. 2006-213; s. 42, ch. 2008-177; s. 7, ch. 2012-85; s. 1, ch. 2013-139.



560.312 - Database of payment instrument transactions; confidentiality.

560.312 Database of payment instrument transactions; confidentiality.—

(1) Payment instrument transaction information held by the office pursuant to s. 560.310 which identifies a licensee, payor, payee, or conductor is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2)(a) A licensee may access information that it submits to the office for inclusion in the database.

(b) The office, to the extent permitted by state and federal law, may enter into information-sharing agreements with the department, law enforcement agencies, and other governmental agencies and, in accordance with such agreements, may provide the department, law enforcement agencies, and other governmental agencies with access to information contained in the database for use in detecting and deterring financial crimes and workers’ compensation violations, pursuant to chapter 440. Any department or agency that receives confidential information from the office under this paragraph must maintain the confidentiality of the information, unless, and only to the extent that, a court order compels production of the information to a specific party or parties.

(3) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2018, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2013-155.






Part IV - DEFERRED PRESENTMENT (ss. 560.402-560.408)

560.402 - Definitions.

560.402 Definitions.—For the purposes of this part, the term:

(1) “Affiliate” means a person who, directly or indirectly, through one or more intermediaries controls, is controlled by, or is under common control with, a deferred presentment provider.

(2) “Deferment period” means the number of days a deferred presentment provider agrees to defer depositing, presenting, or redeeming a payment instrument.

(3) “Deferred presentment transaction” means providing currency or a payment instrument in exchange for a drawer’s check and agreeing to hold the check for a deferment period.

(4) “Drawer” means a customer who writes a personal check and upon whose account the check is drawn.

(5) “Extension of a deferred presentment agreement” means continuing a deferred presentment transaction past the deferment period by having the drawer pay additional fees and the deferred presentment provider continuing to hold the check for another deferment period.

(6) “Rollover” means the termination or extension of a deferred presentment agreement by the payment of an additional fee and the continued holding of the check, or the substitution of a new check by the drawer pursuant to a new deferred presentment agreement.

(7) “Termination of a deferred presentment agreement” means that the check that is the basis for the agreement is redeemed by the drawer by payment in full in cash, or is deposited and the deferred presentment provider has evidence that such check has cleared. Verification of sufficient funds in the drawer’s account by the deferred presentment provider is not sufficient evidence to deem that the deferred deposit transaction is terminated.

History.—s. 13, ch. 2001-119; s. 725, ch. 2003-261; s. 43, ch. 2008-177.



560.403 - Declaration of intent.

560.403 Declaration of intent.—Except for financial institutions as defined in s. 655.005, a person may not engage in a deferred presentment transaction unless the person is licensed as a money services business under part II or part III of this chapter and has on file with the office a declaration of intent to engage in deferred presentment transactions, regardless of whether such person is exempted from licensure under any other provision of this chapter. The declaration of intent must be under oath and on such form as prescribed by rule. The declaration of intent must be filed with a nonrefundable filing fee as provided in s. 560.143. A declaration of intent expires after 24 months and must be renewed.

History.—s. 13, ch. 2001-119; s. 726, ch. 2003-261; s. 66, ch. 2006-213; s. 44, ch. 2008-177.



560.404 - Requirements for deferred presentment transactions.

560.404 Requirements for deferred presentment transactions.—

(1) Each deferred presentment transaction must be documented in a written agreement signed by the deferred presentment provider and the drawer.

(2) The deferred presentment transaction agreement must be executed on the day the deferred presentment provider furnishes currency or a payment instrument to the drawer.

(3) Each written agreement must, in addition to any information required by rule, contain the following information:

(a) The name or trade name, address, and telephone number of the deferred presentment provider and the name and title of the person who signs the agreement on behalf of the provider.

(b) The date the deferred presentment transaction is made.

(c) The amount of the drawer’s check.

(d) The length of the deferment period.

(e) The last day of the deferment period.

(f) The address and telephone number of the office

(g) A clear description of the drawer’s payment obligations under the deferred presentment transaction.

(h) The transaction number assigned by the office’s database.

(4) The deferred presentment provider must furnish a copy of the deferred presentment transaction agreement to the drawer.

(5) The face amount of a check taken for deferred presentment may not exceed $500 exclusive of the fees allowed under this part.

(6) A deferred presentment provider or its affiliate may not charge fees that exceed 10 percent of the currency or payment instrument provided. However, a verification fee may be charged as provided in s. 560.309(8). The 10-percent fee may not be applied to the verification fee. A deferred presentment provider may charge only those fees specifically authorized in this section.

(7) The fees authorized by this section may not be collected before the drawer’s check is presented or redeemed.

(8) A deferred presentment agreement may not be for a term longer than 31 days or less than 7 days.

(9) A deferred presentment provider may not require a drawer to provide any additional security for the deferred presentment transaction or any extension or require the drawer to provide any additional guaranty from another person.

(10) A deferred presentment provider may not include any of the following provisions in a deferred provider agreement:

(a) A hold harmless clause.

(b) A confession of judgment clause.

(c) Any assignment of or order for payment of wages or other compensation for services.

(d) A provision in which the drawer agrees not to assert any claim or defense arising out of the agreement.

(e) A waiver of any provision of this part.

(11) A deferred presentment provider shall immediately provide the drawer with the full amount of any check to be held, less only the fees allowed under this section.

(12) The deferred presentment agreement and the drawer’s check must bear the same date, and the number of days of the deferment period shall be calculated from that date. The deferred presentment provider and the drawer may not alter or delete the date on any written agreement or check held by the deferred presentment provider.

(13) For each deferred presentment transaction, the deferred presentment provider must comply with the disclosure requirements of 12 C.F.R. part 226, relating to the federal Truth-in-Lending Act, and Regulation Z of the Board of Governors of the Federal Reserve Board. A copy of the disclosure must be provided to the drawer at the time the deferred presentment transaction is initiated.

(14) A deferred presentment provider or its affiliate may not accept or hold an undated check or a check dated on a date other than the date on which the deferred presentment provider agreed to hold the check and signed the deferred presentment transaction agreement.

(15) A deferred presentment provider must hold the drawer’s check for the agreed number of days, unless the drawer chooses to redeem the check before the presentment date.

(16) Proceeds in a deferred presentment transaction may be made to the drawer in the form of the deferred presentment provider’s payment instrument if the deferred presentment provider is registered under part II; however, an additional fee may not be charged by a deferred presentment provider or its affiliate for issuing or cashing the deferred presentment provider’s payment instrument.

(17) A deferred presentment provider may not require the drawer to accept its payment instrument in lieu of currency.

(18) A deferred presentment provider or its affiliate may not engage in the rollover of a deferred presentment agreement. A deferred presentment provider may not redeem, extend, or otherwise consolidate a deferred presentment agreement with the proceeds of another deferred presentment transaction made by the same or an affiliate.

(19) A deferred presentment provider may not enter into a deferred presentment transaction with a drawer who has an outstanding deferred presentment transaction with that provider or with any other deferred presentment provider, or with a person whose previous deferred presentment transaction with that provider or with any other provider has been terminated for less than 24 hours. The deferred presentment provider must verify such information as follows:

(a) The deferred presentment provider shall maintain a common database and shall verify whether the provider or an affiliate has an outstanding deferred presentment transaction with a particular person or has terminated a transaction with that person within the previous 24 hours.

(b) The deferred presentment provider shall access the office’s database established pursuant to subsection (23) and shall verify whether any other deferred presentment provider has an outstanding deferred presentment transaction with a particular person or has terminated a transaction with that person within the previous 24 hours. If a provider has not established a database, the deferred presentment provider may rely upon the written verification of the drawer as provided in subsection (20).

(20) A deferred presentment provider shall provide the following notice in a prominent place on each deferred presentment agreement in at least 14-point type in substantially the following form and must obtain the signature of the drawer where indicated:

NOTICE

1. STATE LAW PROHIBITS YOU FROM HAVING MORE THAN ONE DEFERRED PRESENTMENT AGREEMENT AT ANY ONE TIME. STATE LAW ALSO PROHIBITS YOU FROM ENTERING INTO A DEFERRED PRESENTMENT AGREEMENT WITHIN 24 HOURS AFTER TERMINATING ANY PREVIOUS DEFERRED PRESENTMENT AGREEMENT. FAILURE TO OBEY THIS LAW COULD CREATE SEVERE FINANCIAL HARDSHIP FOR YOU AND YOUR FAMILY.

YOU MUST SIGN THE FOLLOWING STATEMENT:

I DO NOT HAVE AN OUTSTANDING DEFERRED PRESENTMENT AGREEMENT WITH ANY DEFERRED PRESENTMENT PROVIDER AT THIS TIME. I HAVE NOT TERMINATED A DEFERRED PRESENTMENT AGREEMENT WITHIN THE PAST 24 HOURS.

(Signature of Drawer)

2. YOU CANNOT BE PROSECUTED IN CRIMINAL COURT FOR A CHECK WRITTEN UNDER THIS AGREEMENT, BUT ALL LEGALLY AVAILABLE CIVIL MEANS TO ENFORCE THE DEBT MAY BE PURSUED AGAINST YOU.

3. STATE LAW PROHIBITS A DEFERRED PRESENTMENT PROVIDER (THIS BUSINESS) FROM ALLOWING YOU TO “ROLL OVER” YOUR DEFERRED PRESENTMENT TRANSACTION. THIS MEANS THAT YOU CANNOT BE ASKED OR REQUIRED TO PAY AN ADDITIONAL FEE IN ORDER TO FURTHER DELAY THE DEPOSIT OR PRESENTMENT OF YOUR CHECK FOR PAYMENT. IF YOU INFORM THE PROVIDER IN PERSON THAT YOU CANNOT COVER THE CHECK OR PAY IN FULL THE AMOUNT OWING AT THE END OF THE TERM OF THIS AGREEMENT, YOU WILL RECEIVE A GRACE PERIOD EXTENDING THE TERM OF THE AGREEMENT FOR AN ADDITIONAL 60 DAYS AFTER THE ORIGINAL TERMINATION DATE, WITHOUT ANY ADDITIONAL CHARGE. THE DEFERRED PRESENTMENT PROVIDER SHALL REQUIRE THAT YOU, AS A CONDITION OF OBTAINING THE GRACE PERIOD, COMPLETE CONSUMER CREDIT COUNSELING PROVIDED BY AN AGENCY INCLUDED ON THE LIST THAT WILL BE PROVIDED TO YOU BY THIS PROVIDER. YOU MAY ALSO AGREE TO COMPLY WITH AND ADHERE TO A REPAYMENT PLAN APPROVED BY THAT AGENCY. IF YOU DO NOT COMPLY WITH AND ADHERE TO A REPAYMENT PLAN APPROVED BY THAT AGENCY, WE MAY DEPOSIT OR PRESENT YOUR CHECK FOR PAYMENT AND PURSUE ALL LEGALLY AVAILABLE CIVIL MEANS TO ENFORCE THE DEBT AT THE END OF THE 60-DAY GRACE PERIOD.

(21) The deferred presentment provider may not deposit or present the drawer’s check if the drawer informs the provider in person that the drawer cannot redeem or pay in full in cash the amount due and owing the deferred presentment provider. No additional fees or penalties may be imposed on the drawer by virtue of any misrepresentation made by the drawer as to the sufficiency of funds in the drawer’s account. Additional fees may not be added to the amounts due and owing to the deferred presentment provider.

(22) If, by the end of the deferment period, the drawer informs the deferred presentment provider in person that the drawer cannot redeem or pay in full in cash the amount due and owing the deferred presentment provider, the deferred presentment provider shall provide a grace period extending the term of the agreement for an additional 60 days after the original termination date, without any additional charge.

(a) The provider shall require that as a condition of providing a grace period, that the drawer make an appointment with a consumer credit counseling agency within 7 days after the end of the deferment period and complete the counseling by the end of the grace period. The drawer may agree to, comply with, and adhere to a repayment plan approved by the counseling agency. If the drawer agrees to comply with and adhere to a repayment plan approved by the counseling agency, the provider must also comply with and adhere to that repayment plan. The deferred presentment provider may not deposit or present the drawer’s check for payment before the end of the 60-day grace period unless the drawer fails to comply with such conditions or the drawer fails to notify the provider of such compliance. Before each deferred presentment transaction, the provider may verbally advise the drawer of the availability of the grace period consistent with the written notice in subsection (20), and may not discourage the drawer from using the grace period.

(b) At the commencement of the grace period, the deferred presentment provider shall provide the drawer:

1. Verbal notice of the availability of the grace period consistent with the written notice in subsection (20).

2. A list of approved consumer credit counseling agencies prepared by the office. The office list shall include nonprofit consumer credit counseling agencies affiliated with the National Foundation for Credit Counseling which provide credit counseling services to state residents in person, by telephone, or through the Internet. The office list must include phone numbers for the agencies, the counties served by the agencies, and indicate the agencies that provide telephone counseling and those that provide Internet counseling. The office shall update the list at least once each year.

3. The following notice in at least 14-point type in substantially the following form:

AS A CONDITION OF OBTAINING A GRACE PERIOD EXTENDING THE TERM OF YOUR DEFERRED PRESENTMENT AGREEMENT FOR AN ADDITIONAL 60 DAYS, UNTIL [DATE], WITHOUT ANY ADDITIONAL FEES, YOU MUST COMPLETE CONSUMER CREDIT COUNSELING PROVIDED BY AN AGENCY INCLUDED ON THE LIST THAT WILL BE PROVIDED TO YOU BY THIS PROVIDER. YOU MAY ALSO AGREE TO COMPLY WITH AND ADHERE TO A REPAYMENT PLAN APPROVED BY THE AGENCY. THE COUNSELING MAY BE IN PERSON, BY TELEPHONE, OR THROUGH THE INTERNET. YOU MUST NOTIFY US WITHIN 7 DAYS, BY [DATE], THAT YOU HAVE MADE AN APPOINTMENT WITH A CONSUMER CREDIT COUNSELING AGENCY. YOU MUST ALSO NOTIFY US WITHIN 60 DAYS, BY [DATE], THAT YOU HAVE COMPLETED THE CONSUMER CREDIT COUNSELING. WE MAY VERIFY THIS INFORMATION WITH THE AGENCY. IF YOU FAIL TO PROVIDE THE 7-DAY OR 60-DAY NOTICE, OR IF YOU HAVE NOT MADE THE APPOINTMENT OR COMPLETED THE COUNSELING WITHIN THE TIME REQUIRED, WE MAY DEPOSIT OR PRESENT YOUR CHECK FOR PAYMENT AND PURSUE ALL LEGALLY AVAILABLE CIVIL MEANS TO ENFORCE THE DEBT.

(c) If a drawer completes an approved payment plan, the deferred presentment provider shall pay one-half of the drawer’s fee for the deferred presentment agreement to the consumer credit counseling agency.

(23) The office shall implement a common database with real-time access through an Internet connection for deferred presentment providers, as provided in this subsection. The database must be accessible to the office and the deferred presentment providers in order to verify whether any deferred presentment transactions are outstanding for a particular person. Deferred presentment providers shall submit such data before entering into each deferred presentment transaction in such format as required by rule, including the drawer’s name, social security number or employment authorization alien number, address, driver license number, amount of the transaction, date of transaction, the date that the transaction is closed, and such additional information as is required by rule. The commission may by rule impose a fee of up to $1 per transaction for data that must be submitted by a deferred presentment provider. A deferred presentment provider may rely on the information contained in the database as accurate and is not subject to any administrative penalty or civil liability due to relying on inaccurate information contained in the database. A deferred presentment provider must notify the office, in a manner as prescribed by rule, within 15 business days after ceasing operations or no longer holding a license under part II or part III of this chapter. Such notification must include a reconciliation of all open transactions. If the provider fails to provide notice, the office shall take action to administratively release all open and pending transactions in the database after the office becomes aware of the closure. This section does not affect the rights of the provider to enforce the contractual provisions of the deferred presentment agreements through any civil action allowed by law. The commission may adopt rules to administer this subsection and to ensure that the database is used by deferred presentment providers in accordance with this section.

(24) A deferred presentment provider may not accept more than one check or authorization to initiate more than one automated clearinghouse transaction to collect on a deferred presentment transaction for a single deferred presentment transaction.

History.—s. 13, ch. 2001-119; s. 727, ch. 2003-261; s. 45, ch. 2008-177; s. 73, ch. 2009-21.



560.4041 - Database for deferred presentment providers; public records exemption.

560.4041 Database for deferred presentment providers; public records exemption.—Information that identifies a drawer or a deferred presentment provider contained in the database authorized under s. 560.404 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. A deferred presentment provider may access information that it has entered into the database and may obtain an eligibility determination for a particular drawer based on information in the database.

History.—s. 1, ch. 2001-268; s. 728, ch. 2003-261; s. 1, ch. 2006-189.



560.405 - Deposit; redemption.

560.405 Deposit; redemption.—

(1) The deferred presentment provider or its affiliate may not present the drawer’s check before the end of the deferment period, as reflected in the deferred presentment transaction agreement.

(2) Before a deferred presentment provider presents the drawer’s check, the check must be endorsed with the name under which the deferred presentment provider is doing business.

(3) Notwithstanding subsection (1), in lieu of presentment, a deferred presentment provider may allow the check to be redeemed at any time upon payment of the face amount of the drawer’s check. However, payment may not be made in the form of a personal check. Upon redemption, the deferred presentment provider shall return the drawer’s check and provide a signed, dated receipt showing that the drawer’s check has been redeemed.

(4) A drawer may not be required to redeem his or her check before the agreed-upon date; however, the drawer may choose to redeem the check before the agreed-upon presentment date.

History.—s. 13, ch. 2001-119; s. 46, ch. 2008-177.



560.406 - Worthless checks.

560.406 Worthless checks.—

(1) If a check is returned to a deferred presentment provider from a payor financial institution due to lack of funds, a closed account, or a stop-payment order, the deferred presentment provider may seek collection pursuant to s. 68.065, except a deferred presentment provider may not collect treble damages. The notice sent by the deferred deposit provider may not include any references to treble damages and must clearly state that the deferred presentment provider is not entitled to recover such damages. Except as otherwise provided in this part, an individual who issues a personal check to a deferred presentment provider under a deferred presentment agreement is not subject to criminal penalty.

(2) If a check is returned to a deferred presentment provider from a payor financial institution due to insufficient funds, a closed account, or a stop-payment order, the deferred presentment provider may pursue all legally available civil remedies to collect the check, including, but not limited to, the imposition of all charges imposed on the deferred presentment provider by the financial institution. In its collection practices, a deferred presentment provider must comply with the prohibitions against harassment or abuse, false or misleading representations, and unfair practices that are contained in the Fair Debt Collections Practices Act, 15 U.S.C. ss. 1692d, 1692e, and 1692f. A violation of this act is a deceptive and unfair trade practice and constitutes a violation of the Deceptive and Unfair Trade Practices Act under part II of chapter 501. In addition, a deferred presentment provider must comply with the applicable provisions of the Consumer Collection Practices Act under part VI of chapter 559, including s. 559.77.

(3) A deferred presentment provider may not assess the cost of collection, other than charges for insufficient funds as allowed by law, without a judgment from a court of competent jurisdiction.

History.—s. 13, ch. 2001-119; s. 47, ch. 2008-177; s. 74, ch. 2009-21.



560.408 - Legislative intent; report.

560.408 Legislative intent; report.—It is the intent of the Legislature to provide for the regulation of deferred presentment transactions. It is further the intent of the Legislature to prevent fraud, abuse, and other unlawful activity associated with deferred presentment transactions in part by:

(1) Providing for sufficient regulatory authority and resources to monitor deferred presentment transactions.

(2) Preventing rollovers.

(3) Regulating the allowable fees charged in connection with a deferred presentment transaction.

History.—s. 13, ch. 2001-119; s. 730, ch. 2003-261; s. 111, ch. 2005-2.












TITLE XXXIV - ALCOHOLIC BEVERAGES AND TOBACCO

Chapter 561 - BEVERAGE LAW: ADMINISTRATION

561.01 - Definitions.

561.01 Definitions.—As used in the Beverage Law:

(1) “Division” means the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation.

(2) “Department” means the Department of Business and Professional Regulation.

(3) “State bonded warehouse” means any licensed warehouse used to store alcoholic beverages.

(4)(a) “Alcoholic beverages” means distilled spirits and all beverages containing one-half of 1 percent or more alcohol by volume.

(b) The percentage of alcohol by volume shall be determined by measuring the volume of the standard ethyl alcohol in the beverage and comparing it with the volume of the remainder of the ingredients as though said remainder ingredients were distilled water.

(5) “Intoxicating beverage” and “intoxicating liquor” mean only those alcoholic beverages containing more than 4.007 percent of alcohol by volume.

(6) “The Beverage Law” means this chapter and chapters 562, 563, 564, 565, 567, and 568.

(7) “Manufacturer” means all persons who make alcoholic beverages except those who make beer or wine for personal or family consumption pursuant to s. 562.165.

(8)(a) “Tax” means all taxes or payments required under the Beverage Law.

(b) “There shall be paid” means “there is hereby levied and imposed and shall be paid.”

(9) “Sale” and “sell” mean any transfer of an alcoholic beverage for a consideration, any gift of an alcoholic beverage in connection with, or as a part of, a transfer of property other than an alcoholic beverage for a consideration, or the serving of an alcoholic beverage by a club licensed under the Beverage Law.

(10) “Discount in the usual course of business” means a cash or spirituous or vinous beverage merchandise discount given pursuant to an agreement made at the time of sale. However, such agreement shall not result in an accrued, accumulated, or retroactive discount. The same discounts shall be offered to all vendors of the same license series or type buying similar quantities. Any discount which is in violation of this section shall be considered an arrangement for financial assistance by gift.

(11) “Licensed premises” means not only rooms where alcoholic beverages are stored or sold by the licensee, but also all other rooms in the building which are so closely connected therewith as to admit of free passage from drink parlor to other rooms over which the licensee has some dominion or control and shall also include all of the area embraced within the sketch, appearing on or attached to the application for the license involved and designated as such on said sketch, in addition to that included or designated by general law. The area embraced within the sketch may include a sidewalk or other outside area which is contiguous to the licensed premises. When the sketch includes a sidewalk or other outside area, written approval from the county or municipality attesting to compliance with local ordinances must be submitted to the division to authorize inclusion of sidewalks and outside areas in licensed premises. The division may approve applications for temporary expansion of the licensed premises to include a sidewalk or other outside area for special events upon the payment of a $100 application fee, stipulation of the timeframe for the special event, and submission of a sketch outlining the expanded premises and accompanied by written approval from the county or municipality as required in this subsection. All moneys collected from the fees assessed under this subsection shall be deposited into the Alcoholic Beverage and Tobacco Trust Fund.

(12) “Special airport license” means a vendor license to sell certain alcoholic beverages only on those airport premises which have been designated in the 1United States National Airport System Plan, 49 U.S.C. s. 1711, as air carrier airports, commuter airports, and reliever airports.

(13) “Airport terminal” means the airport passenger handling facilities or premises publicly owned or leased by a county, municipality, or public authority at airports which have been designated in the 1United States National Airport System Plan, 49 U.S.C. s. 1711, as air carrier airports, commuter airports, and reliever airports.

(14) “Licensee” means a legal or business entity, person, or persons that hold a license issued by the division and meet the qualifications set forth in s. 561.15.

(15) “Bottle club” means a commercial establishment, operated for a profit, whether or not a profit is actually made, wherein patrons consume alcoholic beverages which are brought onto the premises and not sold or supplied to the patrons by the establishment, whether the patrons bring in and maintain custody of their own alcoholic beverages or surrender custody to the establishment for dispensing on the premises, and which is located in a building or other enclosed permanent structure. This definition does not apply to sporting facilities where events sanctioned by nationally recognized regulatory athletic or sports associations are held, bona fide restaurants licensed by the Division of Hotels and Restaurants of the Department of Business and Professional Regulation whose primary business is the service of full course meals, or hotels and motels licensed by the Division of Hotels and Restaurants of the Department of Business and Professional Regulation.

(16) “Exporter” means any person that sells alcoholic beverages to persons for use outside the state and includes a ship’s chandler and a duty-free shop.

(17) “Performing arts center” means a facility consisting of not less than 200 seats, owned and operated by a not-for-profit corporation qualified as an exempt organization under the provisions of s. 501(c)(3) of the Internal Revenue Code of 1986 or of the corresponding section of a subsequently enacted federal revenue act, which is used and occupied to promote development of any or all of the performing, visual, or fine arts or any or all matters relating thereto and to encourage and cultivate public and professional knowledge and appreciation of the arts through:

(a) The preparation, production, public presentation, or public exhibition of dramatic or musical works, dance, opera, motion pictures, television, music, recordings, or works of fine, performing, or visual arts of any nature;

(b) The conducting of lectures, seminars, classes, or workshops for development of skills or techniques related to the practice or appreciation of any or all of these arts;

(c) The broadcast or telecast of the performing or visual arts through whatever means is desirable, including, but not limited to, television, radio, cable, or the latest state-of-the-art media, equipment, or techniques;

(d) The reproduction of the performing, visual, or fine arts through motion pictures, videotapes, video disks, delayed presentations, sound recordings, or whatever in the future becomes a viable means or state-of-the-art;

(e) The provision of banquet, concession, or other on-premises food and alcoholic and nonalcoholic beverage activities;

(f) The conduct of retail activities reasonably related to the other uses of the facility;

(g) The conduct of fundraising activities reasonably related to the arts;

(h) The provision of auxiliary services for performing or visual artists, educators, students, or the public which are necessary or desirable to promote or facilitate the foregoing uses, including, but not limited to, the publication and dissemination of any or all materials related to the foregoing;

(i) The conduct of rehearsals, conventions, meetings, or commercial or other activities; or

(j) Such other activities for the promotion and development of the arts not described in paragraphs (a)-(i) as the not-for-profit corporation determines, provided that no such activity is inconsistent with or otherwise violates any applicable statute, ordinance, or regulation.

(18) “Entertainment/resort complex” means a theme park comprised of at least 25 acres of land with permanent exhibitions and a variety of recreational activities, which has at least 1 million visitors annually who pay admission fees thereto, together with any lodging, dining, and recreational facilities located adjacent to, contiguous to, or in close proximity to the theme park, as long as the owner(s)/operators(s) of the theme park, or a parent or related company or subsidiary thereof, has an equity interest in the lodging, dining, or recreational facilities or is in privity therewith. Close proximity shall include an area within a 5-mile radius of the theme park complex.

(19) “Common carrier” means any person, firm, or corporation that undertakes for hire, as a regular business, the transportation of persons or commodities from place to place, offering its services to all who choose to employ it and pay its charges.

(20) “Permit carrier” means a licensee authorized to make deliveries as provided in s. 561.57.

(21) For purposes of license qualification pursuant to s. 561.20(2)(a)1. the term “historic structure” means a structure that is listed on the National Register of Historic Places pursuant to the National Historic Preservation Act of 1966, or is within and contributes to a registered historic district pursuant to 26 U.S.C. s. 48(g)(3)(B), or has been found to meet the criteria of historical significance of the Division of Historical Resources of the Department of State, as certified by that division or by a locally established historic preservation board or commission, or like body, which has been granted authority to designate historically significant properties by the jurisdiction within which the hotel or motel is located.

(22) “Railroad transit station” means a platform or a terminal facility where passenger trains operating on a guided rail system according to a fixed schedule between two or more cities regularly stop to load and unload passengers or goods. The term includes a passenger waiting lounge and dining, retail, entertainment, or recreational facilities within the licensed premises owned or leased by the railroad operator or owner.

History.—s. 13, ch. 16774, 1935; CGL 1936 Supp. 4151(239); s. 1, ch. 18015, 1937; ss. 1, 3A, ch. 19301, 1939; CGL 1940 Supp. 4151(271a,n); s. 1, ch. 21839, 1943; s. 1, ch. 25359, 1949; s. 4, ch. 28149, 1953; s. 1, ch. 29786, 1955; s. 1, ch. 57-420; s. 1, ch. 63-32; s. 1, ch. 67-73; ss. 16, 35, ch. 69-106; s. 213, ch. 71-377; s. 1, ch. 72-230; s. 4, ch. 77-421; s. 1, ch. 78-133; s. 27, ch. 79-4; s. 1, ch. 80-339; s. 2, ch. 80-365; s. 1, ch. 81-158; s. 1, ch. 86-269; s. 1, ch. 90-233; s. 5, ch. 91-60; s. 1, ch. 92-176; s. 1, ch. 92-205; s. 7, ch. 93-220; s. 1, ch. 97-165; s. 7, ch. 97-213; s. 1, ch. 99-216; s. 1, ch. 99-362; s. 3, ch. 2000-191; s. 2, ch. 2016-190.

1Note.—49 U.S.C. ss. 1711 et seq., were repealed by Pub. L. No. 97-248, Title V, s. 523(a), 96 Stat. 695.



561.02 - Creation and duties of Division of Alcoholic Beverages and Tobacco.

561.02 Creation and duties of Division of Alcoholic Beverages and Tobacco.—There is created within the Department of Business and Professional Regulation the Division of Alcoholic Beverages and Tobacco, which shall supervise the conduct, management, and operation of the manufacturing, packaging, distribution, and sale within the state of all alcoholic beverages and shall enforce the provisions of the Beverage Law and the 1tobacco law and rules and regulations of the division in connection therewith. It is the express legislative intent that the state retain primary regulatory authority over the activities of licensees under the Beverage Law within the power of the state and the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation. However, none of the provisions of the Beverage Law shall apply to ethyl alcohol intended for use or used for the following purposes:

(1) Scientific, chemical, mechanical, industrial, or medicinal purposes;

(2) Patented, patent, proprietary, medicinal, pharmaceutical, antiseptic, toilet, scientific, chemical, mechanical or industrial preparations, or products unfit for beverage purposes;

(3) Flavoring extracts and syrups, unfit for beverage purposes.

History.—s. 1, ch. 16774, 1935; CGL 1936 Supp. 4151(227); s. 1A, ch. 19301, 1939; s. 2, ch. 57-420; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 5, ch. 77-421; s. 212, ch. 94-218; s. 2, ch. 97-165.

1Note.—As enacted by s. 5, ch. 77-421. There is no provision designated as the “tobacco law” in the Florida Statutes.



561.025 - Alcoholic Beverage and Tobacco Trust Fund.

561.025 Alcoholic Beverage and Tobacco Trust Fund.—There is created within the State Treasury the Alcoholic Beverage and Tobacco Trust Fund. All funds collected by the division under ss. 210.15, 210.40, or under s. 569.003 and the Beverage Law with the exception of state funds collected pursuant to ss. 563.05, 564.06, and 565.12 shall be deposited in the State Treasury to the credit of the trust fund, notwithstanding any other provision of law to the contrary. Moneys deposited to the credit of the trust fund shall be used to operate the division and to provide a proportionate share of the operation of the office of the secretary and the Division of Administration of the Department of Business and Professional Regulation; except that:

(1) The revenue transfer provisions of ss. 561.32 and 561.342(1) and (2) shall continue in full force and effect, and the division shall cause such revenue to be returned to the municipality or county in the manner provided for in s. 561.32 or s. 561.342(1) and (2); and

(2) Ten percent of the revenues derived from retail tobacco products dealer permit fees collected under s. 569.003 shall be transferred to the Department of Education to provide for teacher training and for research and evaluation to reduce and prevent the use of tobacco products by children.

History.—s. 21, ch. 86-269; s. 3, ch. 89-293; s. 3, ch. 90-233; s. 10, ch. 92-285; s. 1, ch. 93-134; s. 213, ch. 94-218; s. 20, ch. 94-353; s. 70, ch. 97-190; s. 2, ch. 97-213; s. 6, ch. 2006-162.



561.027 - Federal Law Enforcement Trust Fund.

561.027 Federal Law Enforcement Trust Fund.—

(1) The Federal Law Enforcement Trust Fund is created within the Department of Business and Professional Regulation. The department may deposit into the trust fund receipts and revenues received as a result of federal criminal, administrative, or civil forfeiture proceedings and receipts and revenues received from federal asset-sharing programs. The trust fund is exempt from the service charges imposed by s. 215.20.

(2) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 98-392; s. 2, ch. 2002-157.



561.051 - Reporting requirements of director.

561.051 Reporting requirements of director.—The director of the division shall promptly report and remit to the Chief Financial Officer all taxes and fees collected by him or her hereunder.

History.—s. 1, ch. 72-230; s. 15, ch. 79-11; s. 839, ch. 97-103; s. 40, ch. 98-34; s. 731, ch. 2003-261.



561.08 - Enforcement of Beverage Law; division to prescribe forms.

561.08 Enforcement of Beverage Law; division to prescribe forms.—The division shall enforce the provisions of the Beverage Law and cigarette tax law and perform such other acts as may be necessary to carry out the provisions thereof, and the division shall prescribe forms of bonds, reports, and other papers, to be used under and in the execution and enforcement of the provisions of the Beverage Law and the cigarette tax law.

History.—s. 1, ch. 16774, 1935; CGL 1936 Supp. 4151(227); s. 1A, ch. 19301, 1939; s. 7, ch. 57-420; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230.



561.11 - Power and authority of division.

561.11 Power and authority of division.—

(1) The division has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of the Beverage Law.

(2) The division shall have full power and authority to provide for the continuous training and upgrading of all division personnel in their respective positions with the division. This training shall include the attendance of division personnel at workshops, seminars, or special schools established by the division or other organizations when attendance at such educational programs shall in the opinion of the division be deemed appropriate to the particular position which the employee holds.

History.—s. 1, ch. 16774, 1935; CGL 1936 Supp. 4151(227); s. 2, ch. 18015, 1937; s. 1A, ch. 19301, 1939; CGL 1940 Supp. 4151(271b); s. 4, ch. 22663, 1945; s. 132, ch. 26869, 1951; s. 9, ch. 57-420; s. 1, ch. 63-26; s. 1, ch. 67-366; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 9, ch. 78-95; s. 16, ch. 79-11; s. 186, ch. 98-200.



561.1105 - Inspection of licensed premises; coin-operated amusement machines.

561.1105 Inspection of licensed premises; coin-operated amusement machines.—In conducting inspections of establishments licensed under the Beverage Law, the division shall determine if each coin-operated amusement machine that is operated on the licensed premises is properly registered with the Department of Revenue. Each month, the division shall report to the Department of Revenue the sales tax registration number of the operator of any licensed premises that has on location a coin-operated amusement machine and that does not have an identifying certificate conspicuously displayed as required by s. 212.05(1)(h).

History.—s. 20, ch. 94-314; s. 5, ch. 95-416; s. 67, ch. 2000-154; s. 12, ch. 2002-48.



561.111 - Payment of taxes by electronic funds transfer.

561.111 Payment of taxes by electronic funds transfer.—The Secretary of Business and Professional Regulation may require a person who manufactures or distributes alcoholic beverages within the state to remit by electronic funds transfer any tax imposed under chapter 563, chapter 564, or chapter 565 if the taxpayer is subject to tax and if the total of such taxes he or she paid in the prior year amounted to $50,000 or more.

History.—s. 6, ch. 89-153; s. 30, ch. 89-356; s. 214, ch. 94-218; s. 840, ch. 97-103.



561.121 - Deposit of revenue.

561.121 Deposit of revenue.—

(1) All state funds collected pursuant to ss. 563.05, 564.06, 565.02(9), and 565.12 shall be paid into the State Treasury and disbursed in the following manner:

(a) Two percent of monthly collections of the excise taxes on alcoholic beverages established in ss. 563.05, 564.06, and 565.12 and the tax on alcoholic beverages, cigarettes, and other tobacco products established in s. 565.02(9) shall be deposited into the Alcoholic Beverage and Tobacco Trust Fund to meet the division’s appropriation for the state fiscal year.

(b) The remainder of the funds collected pursuant to ss. 563.05, 564.06, and 565.12 and the tax on alcoholic beverages, cigarettes, and other tobacco products established in s. 565.02(9) shall be credited to the General Revenue Fund.

(2) The unencumbered balance in the Alcoholic Beverage and Tobacco Trust Fund at the close of each fiscal year may not exceed $2 million. These funds shall be held in reserve for use in the event that trust fund revenues are unable to meet the division’s appropriation for the next fiscal year. In the event of a revenue shortfall, these funds shall be spent pursuant to subsection (3). Notwithstanding subsection (1), if the unencumbered balance on June 30 in any fiscal year is less than $2 million, the department is authorized to retain the difference between the June 30 unencumbered balance in the trust fund and $2 million from the July collections of state funds collected pursuant to ss. 563.05, 564.06, and 565.12 and the tax on alcoholic beverages, cigarettes, and other tobacco products established in s. 565.02(9). Any unencumbered funds in excess of reserve funds shall be transferred unallocated to the General Revenue Fund by August 31 of the next fiscal year.

(3) Funds deposited into the Alcoholic Beverage and Tobacco Trust Fund pursuant to subsection (1) shall be used for administration and enforcement of chapters 210, 561, 562, 563, 564, 565, 567, 568, and 569.

History.—s. 21, ch. 94-353; s. 3, ch. 97-213; s. 250, ch. 99-8; s. 15, ch. 99-239; s. 2, ch. 2000-354; s. 4, ch. 2001-380; ss. 15, 79, ch. 2002-402; s. 23, ch. 2003-399; s. 3, ch. 2004-2; s. 5, ch. 2004-269; s. 17, ch. 2006-2; ss. 1, 2, ch. 2006-162; s. 11, ch. 2006-182; s. 16, ch. 2009-20; s. 20, ch. 2016-220.



561.1211 - Credit for contributions to eligible nonprofit scholarship-funding organizations.

561.1211 Credit for contributions to eligible nonprofit scholarship-funding organizations.—There is allowed a credit of 100 percent of an eligible contribution made to an eligible nonprofit scholarship-funding organization under s. 1002.395 against any tax due under s. 563.05, s. 564.06, or s. 565.12, except excise taxes imposed on wine produced by manufacturers in this state from products grown in this state. However, a credit allowed under this section may not exceed 90 percent of the tax due on the return the credit is taken. For purposes of the distributions of tax revenue under ss. 561.121 and 564.06(10), the division shall disregard any tax credits allowed under this section to ensure that any reduction in tax revenue received that is attributable to the tax credits results only in a reduction in distributions to the General Revenue Fund. The provisions of s. 1002.395 apply to the credit authorized by this section.

History.—s. 10, ch. 2010-24.



561.14 - License and registration classification.

1561.14 License and registration classification.—Licenses and registrations referred to in the Beverage Law shall be classified as follows:

(1) Manufacturers licensed to manufacture alcoholic beverages and distribute the same at wholesale to licensed distributors and to no one else within the state, unless authorized by statute. Persons engaged in the business of distilling, rectifying, or blending spirituous liquors licensed under s. 565.03(2) shall sell and distribute such beverages at wholesale only to other manufacturers and to licensed distributors and to no one else within this state.

(2) Distributors licensed to sell and distribute alcoholic beverages at wholesale to persons who are licensed to sell alcoholic beverages.

(3) Vendors licensed to sell alcoholic beverages at retail only. No vendor shall purchase or acquire in any manner for the purpose of resale any alcoholic beverages from any person not licensed as a vendor, manufacturer, bottler, or distributor under the Beverage Law. Purchases of alcoholic beverages by vendors from vendors shall be strictly limited to purchases between members of a pool buying group for which the initial purchase of the alcoholic beverages was ordered by a pool buying agent as a single transaction. No vendor shall be a member of more than one cooperative or pool buying group at any time. No vendor shall import, or engage in the importation of, any alcoholic beverages from places beyond the limits of the state.

(4) Brokers or sales agents, whether resident or nonresident, licensed to sell, or to cause to be sold, shipped, and invoiced, alcoholic beverages to licensed manufacturers or licensed distributors, and to no one else, in this state. Such licensed brokers or sales agents, except as relates to malt beverages, only shall represent one or more primary American sources of supply, registered as such with the division, and may be compensated on a commission or remuneration basis and shall have no direct or indirect affiliation with any vendor licensed in this state. This license classification does not include manufacturers’ representatives who are registered with the division under the provisions of ss. 564.045(1) and (2) and 565.095(1) and (2).

(5) Importers, whether resident or nonresident, licensed to sell, or to cause to be sold, shipped, and invoiced, alcoholic beverages to licensed manufacturers or licensed distributors, and to no one else, in this state; provided that the provisions of ss. 564.045 and 565.095 are in no way violated by such imports. Such licensed importers shall have no direct or indirect affiliation with any vendor licensed in this state. The holder of an importer’s license shall be considered as having complied with the licensing requirements of a broker or sales agent. This license classification does not include manufacturers’ representatives who are registered with the division under the provisions of ss. 564.045(1) and (2) and 565.095(1) and (2).

(6) Bottle clubs. It is the finding of the Legislature that bottle clubs are susceptible to a distinct and separate classification under the Beverage Law for purposes of regulating establishments permitting the consumption of alcoholic beverages. Any person operating a bottle club must be licensed pursuant to this chapter and may not hold any other alcoholic beverage license for such premises while licensed as a bottle club. Nothing in this subsection shall be construed to permit the purchase at wholesale or retail of alcoholic beverages for supplying or reselling to the patrons pursuant to a license issued under this chapter. Any such business shall be subject to all general, special, and local laws regulating vendors of alcoholic beverages. Bottle club licenses shall be issued at a fee of $500 annually and shall be renewed in accordance with the schedule set out in ss. 561.26 and 561.27. This subsection shall include bottle clubs in existence on January 1, 1991. The Division of Alcoholic Beverages and Tobacco is hereby authorized to adopt rules to carry out the purposes of this section.

(7) Exporters registered to sell alcoholic beverages.

History.—s. 4, ch. 16774, 1935; CGL 1936 Supp. 4151(230); s. 1, ch. 19499, 1939; s. 2, ch. 25359, 1949; s. 10, ch. 26484, 1951; s. 11, ch. 57-420; s. 1, ch. 63-562; s. 1, ch. 72-230; s. 1, ch. 72-272; s. 5, ch. 79-163; s. 14, ch. 81-158; s. 3, ch. 83-79; s. 1, ch. 85-62; s. 4, ch. 89-361; s. 2, ch. 90-233; s. 6, ch. 91-60; s. 3, ch. 95-346; s. 3, ch. 2013-157.

1Note.—Section 6(1), ch. 2013-157, provides that “[t]he Legislature declares that it would not have enacted individually the amendments to ss. 565.03 and 561.14, Florida Statutes, and expressly finds the amendments to those provisions not to be severable. If a court of competent jurisdiction determines any provision of those sections as amended by this act to be in conflict with any law of this state, a federal law or regulation, the State Constitution, or the United States Constitution, or to be otherwise invalid for any reason, it is the intent of the Legislature that the amendments to ss. 565.03 and 561.14, Florida Statutes, shall be void, that such invalidity shall void only those changes made by this act to ss. 565.03 and 561.14, Florida Statutes, and that no other law be affected.”



561.15 - Licenses; qualifications required.

1561.15 Licenses; qualifications required.—

(1) Licenses shall be issued only to persons of good moral character who are not less than 21 years of age. Licenses to corporations shall be issued only to corporations whose officers are of good moral character and not less than 21 years of age. There shall be no exemptions from the license taxes herein provided to any person, association of persons, or corporation, any law to the contrary notwithstanding.

(2) No license under the Beverage Law shall be issued to any person who has been convicted within the last past 5 years of any offense against the beverage laws of this state, the United States, or any other state; who has been convicted within the last past 5 years in this state or any other state or the United States of soliciting for prostitution, pandering, letting premises for prostitution, or keeping a disorderly place or of any criminal violation of chapter 893 or the controlled substance act of any other state or the Federal Government; or who has been convicted in the last past 15 years of any felony in this state or any other state or the United States; or to a corporation, any of the officers of which shall have been so convicted. The term “conviction” shall include an adjudication of guilt on a plea of guilty or nolo contendere or the forfeiture of a bond when charged with a crime.

(3) The division may suspend or revoke the license under the Beverage Law of, or may refuse to issue a license under the Beverage Law to:

(a) Any person, firm, or corporation the license of which under the Beverage Law has been revoked or has been abandoned after written notice that revocation or suspension proceedings had been or would be brought against the license;

(b) Any corporation if an officer, director, or person interested directly or indirectly in the corporation has had her or his license under the Beverage Law revoked or has abandoned her or his license after written notice that revocation or suspension proceedings had been or would be brought against her or his license; or

(c) Any person who is or has been an officer of a corporation, or who was interested directly or indirectly in a corporation, the license of which has been revoked or abandoned after written notice that revocation or suspension proceedings had been or would be brought against the license.

Any license issued to a person, firm, or corporation that would not qualify for the issuance of a new license or the transfer of an existing license may be revoked by the division. However, any company regularly traded on a national securities exchange and not over the counter; any insurer, as defined in the Florida Insurance Code; or any bank or savings and loan association chartered by this state, another state, or the United States which has an interest, directly or indirectly, in an alcoholic beverage license shall not be required to obtain division approval of its officers, directors, or stockholders or any change of such positions or interests. Any such company, insurer, bank, or savings and loan association which has a direct or indirect interest or which has an ownership interest in the business sought to be licensed, but which does not operate that business, may elect to place the license solely in the name of the operator. The operator’s license application shall list the direct, indirect, or ownership interest and the names of the officers, directors, stockholders, or partners of such company, insurer, bank, or association. A shopping center with five or more stores, one or more of which has an alcoholic beverage license and is required under a lease common to all shopping center tenants to pay no more than 10 percent of the gross proceeds of the business holding the license to the shopping center, shall not be considered as having an interest, directly or indirectly, in the license. A performing arts center, as defined in s. 561.01, which has an interest, directly or indirectly, in an alcoholic beverage license is not required to obtain division approval of its volunteer officers or directors or of any change in such positions or interests.

(4) If a corporation is unable to qualify for or continue to hold an alcoholic beverage license because the corporation has been convicted of a felony and the felony conviction is unrelated to any offense against the beverage laws of this state, any other state, or the United States, such conviction will not constitute an absolute bar to the issuance, renewal, or transfer of an alcoholic beverage license to the corporation, or to the continued holding of an alcoholic beverage license by the corporation, if the corporation can demonstrate to the satisfaction of the division, in a public hearing under ss. 120.569 and 120.57, that the corporation has terminated its relationship with any director, officer, employee, or controlling shareholder whose actions directly contributed to the conviction of the corporation. If a corporation is unable to qualify for or continue to hold an alcoholic beverage license because an officer of the corporation has been convicted of an offense enumerated in subsection (2), such conviction will not constitute an absolute bar to the issuance, renewal, or transfer of a license to the corporation, or to the continued holding of an alcoholic beverage license by the corporation, if the corporation can demonstrate to the satisfaction of the division that the corporation has terminated its relationship with the officer so convicted. If any corporation has received a full pardon or restoration of civil rights pursuant to state law with respect to any conviction of a violation of law, the conviction does not constitute an absolute bar to the issuance, renewal, or transfer of a license or grounds for revocation or suspension of a license. The division shall annually report to the offices of the President of the Senate and the Speaker of the House of Representatives all agency actions taken pursuant to the provisions of this subsection.

History.—s. 3, ch. 16774, 1935; CGL 1936 Supp. 4151(229); s. 12, ch. 57-420; s. 1, ch. 61-219; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 48, ch. 77-121; s. 3, ch. 77-471; s. 1, ch. 80-74; s. 1, ch. 81-166; s. 1, ch. 84-262; s. 2, ch. 85-62; ss. 1, 6, 8, ch. 85-285; s. 1, ch. 89-309; s. 255, ch. 96-410; s. 1178, ch. 97-103; s. 1, ch. 2011-150.

1Note.—As amended by s. 1, ch. 85-285; s. 6, ch. 85-285, in pertinent part provides that “[i]n the event that a federal court of last resort determines that it is unconstitutional for the Federal Government to withhold transportation funds from the state because the legal age of the sale, consumption, or possession of alcoholic beverages is under 21 years of age or if federal legislation is enacted to allow the drinking age to be lowered or modified from 21 years of age, it is the intent of the Legislature that the amendments to [this section] contained in this act shall be null and void and that [this section reverts] to the language existing . . . on June 30, 1985.”



561.17 - License and registration applications; approved person.

561.17 License and registration applications; approved person.—

(1) Any person, before engaging in the business of manufacturing, bottling, distributing, selling, or in any way dealing in alcoholic beverages, shall file, with the district licensing personnel of the district of the division in which the place of business for which a license is sought is located, a sworn application in the format prescribed by the division. The applicant must be a legal or business entity, person, or persons and must include all persons, officers, shareholders, and directors of such legal or business entity that have a direct or indirect interest in the business seeking to be licensed under this part. However, the applicant does not include any person that derives revenue from the license solely through a contractual relationship with the licensee, the substance of which contractual relationship is not related to the control of the sale of alcoholic beverages. Before any application is approved, the division may require the applicant to file a set of fingerprints on regular United States Department of Justice forms for herself or himself and for any person or persons interested directly or indirectly with the applicant in the business for which the license is being sought, when required by the division. If the applicant or any person who is interested with the applicant either directly or indirectly in the business or who has a security interest in the license being sought or has a right to a percentage payment from the proceeds of the business, either by lease or otherwise, is not qualified, the division shall deny the application. However, any company regularly traded on a national securities exchange and not over the counter; any insurer, as defined in the Florida Insurance Code; or any bank or savings and loan association chartered by this state, another state, or the United States which has an interest, directly or indirectly, in an alcoholic beverage license is not required to obtain the division’s approval of its officers, directors, or stockholders or any change of such positions or interests. A shopping center with five or more stores, one or more of which has an alcoholic beverage license and is required under a lease common to all shopping center tenants to pay no more than 10 percent of the gross proceeds of the business holding the license to the shopping center, is not considered as having an interest, directly or indirectly, in the license. A performing arts center, as defined in s. 561.01, which has an interest, directly or indirectly, in an alcoholic beverage license is not required to obtain division approval of its volunteer officers or directors or of any change in such positions or interests.

(2) All applications for alcoholic beverage licenses for consumption on the premises shall be accompanied by a certificate of the Division of Hotels and Restaurants of the Department of Business and Professional Regulation or the Department of Agriculture and Consumer Services or the Department of Health or the county health department that the place of business wherein the business is to be conducted meets all of the sanitary requirements of the state.

(3) A transfer of 10 percent of any financial interest, a change of executive officers or directors, or a divestiture or resignation of such interest or position, in a business holding a vendor’s license permitting the sale of any alcoholic beverages regardless of alcoholic content shall be contingent upon the express approval by the division of the persons holding or acquiring such interest or position except for persons exempted in subsection (1).

(4) Any person, before engaging in the business of exporting alcoholic beverages, must file with the district supervisor of the district of the division in which the exporter’s business is located, a registration on forms provided to the district supervisor by the division. An exporter may not register unless she or he has complied with all appropriate federal regulations, including federal permitting regulations.

History.—s. 2, ch. 16774, 1935; CGL 1936 Supp. 4151(228); s. 5, ch. 22663, 1945; s. 4, ch. 25359, 1949; s. 3, ch. 29786, 1955; s. 14, ch. 57-420; s. 1, ch. 59-316; ss. 16, 19, 35, ch. 69-106; s. 1, ch. 72-230; s. 459, ch. 77-147; s. 2, ch. 77-192; s. 2, ch. 81-166; s. 3, ch. 90-17; s. 7, ch. 91-60; s. 215, ch. 94-218; s. 4, ch. 95-346; s. 841, ch. 97-103; s. 251, ch. 99-8; s. 4, ch. 2000-191; s. 41, ch. 2010-106; s. 2, ch. 2011-150.



561.18 - License investigation.

561.18 License investigation.—After the application has been filed with the local district office supervisor, the district supervisor shall cause the application to be fully investigated, both as to qualifications of the applicants and a manager or person to be in charge and the premises and location sought to be licensed, except that, in the event of any licenses issued pursuant to s. 561.19(2), the division shall cause only those applications selected by public drawing in the order selected to be fully investigated.

History.—s. 2, ch. 16774, 1935; CGL 1936 Supp. 4151(228); s. 5, ch. 25359, 1949; s. 15, ch. 57-420; s. 2, ch. 59-316; s. 1, ch. 72-230; s. 2, ch. 81-158.



561.181 - Temporary initial licenses.

561.181 Temporary initial licenses.—

(1)(a) When any person has filed a properly completed application which does not on its face disclose any reason for denying an alcoholic beverage license, the division shall issue to such person a temporary initial license of the same type and series for which the application has been submitted, to be valid for all purposes under the Beverage Law, except as provided in paragraph (b).

(b) A license issued under this section entitles a vendor to purchase alcoholic beverages for cash only. This paragraph does not apply:

1. If the entity holding the temporary initial license is also the holder of a beverage license authorizing the purchase of the same type of alcoholic beverages as is authorized under the temporary license.

2. To purchases made as part of a single-transaction cooperative purchase placed by a pool buying agent.

(2) A temporary initial license shall expire and shall not be continued or extended beyond the date the division denies the application for license, beyond 14 days after the date the division approves the application for license, or beyond the date the applicant pays the license fee for and the division issues the license applied for, whichever date occurs first. If the department issues a notice of intent to deny the license application for failure of the applicant to disclose the information required by s. 561.15(2) or (4), the initial temporary license expires and shall not be extended during any proceeding for administrative or judicial review pursuant to chapter 120.

(3) Each applicant seeking a temporary initial license shall pay to the division for such license a fee equal to one-fourth of the annual license fee for the type and series of license being applied for or $100, whichever is greater, which fee shall be deposited into the General Revenue Fund.

History.—s. 2, ch. 84-262; s. 5, ch. 95-346; s. 5, ch. 2000-191.



561.19 - License issuance upon approval of division.

561.19 License issuance upon approval of division.—

(1) Upon the completion of the investigation of an application, the division shall approve or disapprove the application. If approved, the license shall be issued upon payment to the division of the license tax hereinafter provided.

(2)(a) When beverage licenses become available by reason of an increase in the population of a county, by reason of a county permitting the sale of intoxicating beverages when such sale had been prohibited, or by reason of the revocation of a quota beverage license, the division, if there are more applicants than the number of available licenses, shall provide a method of double random selection by public drawing to determine which applicants shall be considered for issuance of licenses. The double random selection drawing method shall allow each applicant whose application is complete and does not disclose on its face any matter rendering the applicant ineligible an equal opportunity of obtaining an available license. After all applications are filed with the director, the director shall then determine by random selection drawing the order in which each applicant’s name shall be matched with a number selected by random drawing, and that number shall determine the order in which the applicant will be considered for a license. This paragraph does not prohibit a person holding a perfected lien or security interest in a quota alcoholic beverage license, in accordance with s. 561.65, from enforcing the lien or security interest against the license within 180 days after a final order of revocation or suspension. A revoked quota alcoholic beverage license encumbered by a lien or security interest, perfected pursuant to s. 561.65, may not be issued under this subsection until the 180-day period has elapsed or until such enforcement proceeding is final.

(b) Any portion of the drawing results of a particular county which reveals the rank order of persons not receiving notice of selection is confidential and exempt from the provisions of s. 119.07(1), until such time as all of the licenses from that county’s drawing have been issued.

(c) Subject to this selection process, an applicant shall, after a drawing is held, have 45 days from the date the division mails the notice of selection to file an application on forms provided by the division and if such applicant is found by the division to be qualified, a license shall be issued. The application shall be filed pursuant to s. 561.17, and the license shall be issued upon the payment of the applicable license fees. If the applicant is not prepared to use the license at a business location, the license shall be held in an inactive status by the division, and the licensee shall be required to activate the license at a location in accordance with s. 561.29. Nothing contained herein, however, shall prohibit the division from revoking a license issued to a person, firm, or corporation that would not qualify for the issuance of a new license or the transfer of an existing license.

(d) The director shall not include more than one application from any one person, firm, or corporation in the random selection process, nor may she or he consider more than one application for any one person, firm, or corporation when there are fewer applications than available licenses.

(e) Each applicant for inclusion in the drawing shall pay to the division a filing fee of $100.

(3) In the event that the number of applications does not exceed the number of licenses available, the drawing provided in subsection (2) shall not be held, but the licenses shall be issued in accordance with the provisions of subsection (2).

(4) The issuance of licenses pursuant to subsection (2) or subsection (3) shall not be governed by the provisions of s. 120.60. The issuance of any such license shall occur no later than 180 days after a drawing is held pursuant to notice published in the Florida Administrative Register or, in the event no drawing is held, within 180 days of the final date for filing applications. Any applicant who is not included in the pool for drawing to determine priority shall file, within 30 days of the date of mailing of notice to such applicant, a challenge to such action pursuant to ss. 120.569 and 120.57, or the right to file any action as to such matter shall be forever lost. Any applicant whose name is included in the pool for drawing to determine priority but who is not issued a license shall be entitled to request a hearing on the denial pursuant to ss. 120.569 and 120.57 only on the grounds that the selection process was not conducted in accordance with law or that the licensee selected does not possess the qualifications required by law.

(5) A fee of $10,750 shall be collected from each person, firm, or corporation that is issued a new liquor license subject to the limitation imposed in s. 561.20(1) as provided in this section. This initial license fee shall not be imposed on any license renewal and shall be in addition to the license fees imposed by s. 565.02. The revenues collected from the initial license fee imposed by this subsection shall be deposited in the Department of Children and Families’ Operations and Maintenance Trust Fund to be used only for alcohol and drug abuse education, treatment, and prevention programs.

(6) The state license tax shall be collected by the division, and the division shall return the county and municipal share pursuant to s. 561.342 to the appropriate county and municipality monthly on or before the 10th day of the month succeeding the beginning of the taxable year and quarterly thereafter.

History.—s. 2, ch. 16774, 1935; CGL 1936 Supp. 4151(228); s. 6, ch. 25359, 1949; s. 16, ch. 57-420; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 9, ch. 78-95; s. 28, ch. 79-4; s. 3, ch. 81-158; s. 3, ch. 84-262; s. 3, ch. 88-308; s. 4, ch. 89-293; s. 1, ch. 92-91; s. 2, ch. 92-176; s. 2, ch. 93-134; s. 6, ch. 95-346; s. 346, ch. 96-406; s. 256, ch. 96-410; s. 1179, ch. 97-103; s. 252, ch. 99-8; s. 1, ch. 2003-20; s. 50, ch. 2013-14; s. 277, ch. 2014-19.



561.20 - Limitation upon number of licenses issued.

561.20 Limitation upon number of licenses issued.—

(1) No license under s. 565.02(1)(a)-(f), inclusive, shall be issued so that the number of such licenses within the limits of the territory of any county exceeds one such license to each 7,500 residents within such county. Regardless of the number of quota licenses issued prior to October 1, 2000, on and after that date, a new license under s. 565.02(1)(a)-(f), inclusive, shall be issued for each population increase of 7,500 residents above the number of residents who resided in the county according to the April 1, 1999, Florida Estimate of Population as published by the Bureau of Economic and Business Research at the University of Florida, and thereafter, based on the last regular population estimate prepared pursuant to s. 186.901, for such county. Such population estimates shall be the basis for annual license issuance regardless of any local acts to the contrary. However, such limitation shall not prohibit the issuance of at least three licenses in any county that may approve the sale of intoxicating liquors in such county.

(2)(a) The limitation of the number of licenses as provided in this section does not prohibit the issuance of a special license to:

1. Any bona fide hotel, motel, or motor court of not fewer than 80 guest rooms in any county having a population of less than 50,000 residents, and of not fewer than 100 guest rooms in any county having a population of 50,000 residents or greater; or any bona fide hotel or motel located in a historic structure, as defined in s. 561.01(21), with fewer than 100 guest rooms which derives at least 51 percent of its gross revenue from the rental of hotel or motel rooms, which is licensed as a public lodging establishment by the Division of Hotels and Restaurants; provided, however, that a bona fide hotel or motel with no fewer than 10 and no more than 25 guest rooms which is a historic structure, as defined in s. 561.01(21), in a municipality that on the effective date of this act has a population, according to the University of Florida’s Bureau of Economic and Business Research Estimates of Population for 1998, of no fewer than 25,000 and no more than 35,000 residents and that is within a constitutionally chartered county may be issued a special license. This special license shall allow the sale and consumption of alcoholic beverages only on the licensed premises of the hotel or motel. In addition, the hotel or motel must derive at least 60 percent of its gross revenue from the rental of hotel or motel rooms and the sale of food and nonalcoholic beverages; provided that the provisions of this subparagraph shall supersede local laws requiring a greater number of hotel rooms;

2. Any condominium accommodation of which no fewer than 100 condominium units are wholly rentable to transients and which is licensed under the provisions of chapter 509, except that the license shall be issued only to the person or corporation which operates the hotel or motel operation and not to the association of condominium owners;

3. Any condominium accommodation of which no fewer than 50 condominium units are wholly rentable to transients, which is licensed under the provisions of chapter 509, and which is located in any county having home rule under s. 10 or s. 11, Art. VIII of the State Constitution of 1885, as amended, and incorporated by reference in s. 6(e), Art. VIII of the State Constitution, except that the license shall be issued only to the person or corporation which operates the hotel or motel operation and not to the association of condominium owners;

4. A food service establishment that has 2,500 square feet of service area, is equipped to serve meals to 150 persons at one time, and derives at least 51 percent of its gross food and beverage revenue from the sale of food and nonalcoholic beverages during the first 60-day operating period and each 12-month operating period thereafter. A food service establishment granted a special license on or after January 1, 1958, pursuant to general or special law may not operate as a package store and may not sell intoxicating beverages under such license after the hours of serving or consumption of food have elapsed. Failure by a licensee to meet the required percentage of food and nonalcoholic beverage gross revenues during the covered operating period shall result in revocation of the license or denial of the pending license application. A licensee whose license is revoked or an applicant whose pending application is denied, or any person required to qualify on the special license application, is ineligible to have any interest in a subsequent application for such a license for a period of 120 days after the date of the final denial or revocation;

5. Any caterer, deriving at least 51 percent of its gross revenue from the sale of food and nonalcoholic beverages, licensed by the Division of Hotels and Restaurants under chapter 509. This subparagraph does not apply to a culinary education program, as defined in s. 381.0072(2), which is licensed as a public food service establishment by the Division of Hotels and Restaurants and provides catering services. Notwithstanding any other provision of law to the contrary, a licensee under this subparagraph shall sell or serve alcoholic beverages only for consumption on the premises of a catered event at which the licensee is also providing prepared food, and shall prominently display its license at any catered event at which the caterer is selling or serving alcoholic beverages. A licensee under this subparagraph shall purchase all alcoholic beverages it sells or serves at a catered event from a vendor licensed under s. 563.02(1), s. 564.02(1), or licensed under s. 565.02(1) subject to the limitation imposed in subsection (1), as appropriate. A licensee under this subparagraph may not store any alcoholic beverages to be sold or served at a catered event. Any alcoholic beverages purchased by a licensee under this subparagraph for a catered event that are not used at that event must remain with the customer; provided that if the vendor accepts unopened alcoholic beverages, the licensee may return such alcoholic beverages to the vendor for a credit or reimbursement. Regardless of the county or counties in which the licensee operates, a licensee under this subparagraph shall pay the annual state license tax set forth in s. 565.02(1)(b). A licensee under this subparagraph must maintain for a period of 3 years all records required by the department by rule to demonstrate compliance with the requirements of this subparagraph, including licensed vendor receipts for the purchase of alcoholic beverages and records identifying each customer and the location and date of each catered event. Notwithstanding any provision of law to the contrary, any vendor licensed under s. 565.02(1) subject to the limitation imposed in subsection (1), may, without any additional licensure under this subparagraph, serve or sell alcoholic beverages for consumption on the premises of a catered event at which prepared food is provided by a caterer licensed under chapter 509. If a licensee under this subparagraph also possesses any other license under the Beverage Law, the license issued under this subparagraph shall not authorize the holder to conduct activities on the premises to which the other license or licenses apply that would otherwise be prohibited by the terms of that license or the Beverage Law. Nothing in this section shall permit the licensee to conduct activities that are otherwise prohibited by the Beverage Law or local law. The Division of Alcoholic Beverages and Tobacco is hereby authorized to adopt rules to administer the license created in this subparagraph, to include rules governing licensure, recordkeeping, and enforcement. The first $300,000 in fees collected by the division each fiscal year pursuant to this subparagraph shall be deposited in the Department of Children and Families’ Operations and Maintenance Trust Fund to be used only for alcohol and drug abuse education, treatment, and prevention programs. The remainder of the fees collected shall be deposited into the Hotel and Restaurant Trust Fund created pursuant to s. 509.072; or

6. A culinary education program as defined in s. 381.0072(2) which is licensed as a public food service establishment by the Division of Hotels and Restaurants.

a. This special license shall allow the sale and consumption of alcoholic beverages on the licensed premises of the culinary education program. The culinary education program shall specify designated areas in the facility where the alcoholic beverages may be consumed at the time of application. Alcoholic beverages sold for consumption on the premises may be consumed only in areas designated pursuant to s. 561.01(11) and may not be removed from the designated area. Such license shall be applicable only in and for designated areas used by the culinary education program.

b. If the culinary education program provides catering services, this special license shall also allow the sale and consumption of alcoholic beverages on the premises of a catered event at which the licensee is also providing prepared food. A culinary education program that provides catering services is not required to derive at least 51 percent of its gross revenue from the sale of food and nonalcoholic beverages. Notwithstanding any other provision of law to the contrary, a licensee that provides catering services under this sub-subparagraph shall prominently display its beverage license at any catered event at which the caterer is selling or serving alcoholic beverages. Regardless of the county or counties in which the licensee operates, a licensee under this sub-subparagraph shall pay the annual state license tax set forth in s. 565.02(1)(b). A licensee under this sub-subparagraph must maintain for a period of 3 years all records required by the department by rule to demonstrate compliance with the requirements of this sub-subparagraph.

c. If a licensee under this subparagraph also possesses any other license under the Beverage Law, the license issued under this subparagraph does not authorize the holder to conduct activities on the premises to which the other license or licenses apply that would otherwise be prohibited by the terms of that license or the Beverage Law. Nothing in this subparagraph shall permit the licensee to conduct activities that are otherwise prohibited by the Beverage Law or local law. Any culinary education program that holds a license to sell alcoholic beverages shall comply with the age requirements set forth in ss. 562.11(4), 562.111(2), and 562.13.

d. The Division of Alcoholic Beverages and Tobacco may adopt rules to administer the license created in this subparagraph, to include rules governing licensure, recordkeeping, and enforcement.

e. A license issued pursuant to this subparagraph does not permit the licensee to sell alcoholic beverages by the package for off-premises consumption.

However, any license heretofore issued to any such hotel, motel, motor court, or restaurant or hereafter issued to any such hotel, motel, or motor court, including a condominium accommodation, under the general law shall not be moved to a new location, such license being valid only on the premises of such hotel, motel, motor court, or restaurant. Licenses issued to hotels, motels, motor courts, or restaurants under the general law and held by such hotels, motels, motor courts, or restaurants on May 24, 1947, shall be counted in the quota limitation contained in subsection (1). Any license issued for any hotel, motel, or motor court under the provisions of this law shall be issued only to the owner of the hotel, motel, or motor court or, in the event the hotel, motel, or motor court is leased, to the lessee of the hotel, motel, or motor court; and the license shall remain in the name of the owner or lessee so long as the license is in existence. Any special license now in existence heretofore issued under the provisions of this law cannot be renewed except in the name of the owner of the hotel, motel, motor court, or restaurant or, in the event the hotel, motel, motor court, or restaurant is leased, in the name of the lessee of the hotel, motel, motor court, or restaurant in which the license is located and must remain in the name of the owner or lessee so long as the license is in existence. Any license issued under this section shall be marked “Special,” and nothing herein provided shall limit, restrict, or prevent the issuance of a special license for any restaurant or motel which shall hereafter meet the requirements of the law existing immediately prior to the effective date of this act, if construction of such restaurant has commenced prior to the effective date of this act and is completed within 30 days thereafter, or if an application is on file for such special license at the time this act takes effect; and any such licenses issued under this proviso may be annually renewed as now provided by law. Nothing herein prevents an application for transfer of a license to a bona fide purchaser of any hotel, motel, motor court, or restaurant by the purchaser of such facility or the transfer of such license pursuant to law.

(b) Any county in which special licenses were issued under the provisions of s. 561.20(2)(b) in effect prior to the effective date of this act shall continue to qualify for such licenses pursuant to those provisions in effect prior to the effective date of this act, and shall not be affected by the provisions of paragraph (a), except that in such counties, any restaurant located in a specialty center built on governmentally owned land shall be subject to the provisions of paragraph (a).

1. A specialty center means any development having at least 50,000 square feet of leasable area, containing restaurants, entertainment facilities, and specialty shops, and located adjacent to a navigable water body. Alcoholic beverages sold for consumption on the premises by a vendor in a specialty center may be consumed within the specialty center but may not be removed from such premises.

2. A specialty center also means any enclosed development that has at least 170,000 square feet of leasable area that is under the dominion and physical control of the owner or manager of the enclosed development, containing restaurants, entertainment facilities, specialty shops, and a movie theater with at least 18 operating screens. Alcoholic beverages sold for consumption on the premises by a vendor in a specialty center may be consumed only in areas designated pursuant to s. 561.01(11) and may not be removed from the designated area.

(c) In addition to any special licenses that may be issued under the provisions of paragraph (a), the division is authorized to issue special licenses to qualified applicants who own or lease bowling establishments having 12 or more lanes and all necessary equipment to operate them. Any license issued for any bowling establishment under the provisions of this paragraph shall be issued only to the owner of the bowling establishment or, in the event the bowling establishment is leased, to the lessee of the bowling establishment; and the license shall remain in the name of the owner or lessee so long as the license is in existence. Any such license issued under this paragraph shall not be moved to a new location. No license issued pursuant to this paragraph shall permit the licensee to sell alcoholic beverages by the package for off-the-premises consumption. The provisions of this paragraph do not preclude any bowling establishment from holding a beverage license issued pursuant to any other provision of this section.

(d) Any board of county commissioners may be issued a special license which shall be issued in the name of the county and be applicable only in and for facilities which are owned and operated by the county and in which the sale and consumption of alcoholic beverages are not otherwise prohibited. The license may be transferred from one qualified county facility to another upon written notification to the department.

(e) The owner of a hotel, motel, or motor court may lease his or her restaurant operation to another corporation, individual, or business association that, upon meeting the requirements for a restaurant license set forth in this chapter, may operate independently of the hotel, motel, or motor court and be permitted to provide room service for alcoholic and intoxicating beverages within such hotel, motel, or motor court in which the restaurant is located.

(f) In addition to the exceptions set forth in this subsection, no such limitation of the number of licenses as herein provided shall prohibit the issuance of special airport licenses as defined in s. 561.01(12) to restaurants that are a part of, or serve, publicly owned or leased airports. The special airport license provided for herein shall allow for consumption within designated areas of the airport terminal as defined in s. 561.01(13). Any holder of such special license located at a publicly owned and operated airport may sell and serve alcoholic beverages for consumption on the premises to the general public under such license in not more than four places or locations in control of the holder of such license. Any license so issued may not be transferred to a new location, except that a vendor operating a place of business under a special license may transfer such license when the publicly owned or leased airport at which the vendor operates a place of business under a special license moves its terminal facilities on the same airport premises, or when the airport is required by law to move its entire operation to a new location. Any license so issued shall entitle the vendor operating a place of business under such license to sell to airlines vinous beverages and distilled spirits in sealed miniature containers and other alcoholic beverages for consumption on the aircraft using the facility, but only for consumption by the passengers of the aircraft when such aircraft is airborne.

(g) In addition to any special licenses issued under the Beverage Law, the division may issue a special license for consumption on the premises only to any public fair or exposition which is organized in accordance with chapter 616. No licensee under this special license shall enter into any exclusive contract for its use. The special license may not be used in connection with any youth agricultural activity or during any regularly scheduled public fair or exposition, and such license may be used only in connection with special events held on the premises of the fairgrounds, which premises are considered to be licensed premises under the dominion and control of the public fair or exposition authority at all times. This special license is not transferable.

(h) In addition to any special licenses issued under the Beverage Law, the division may issue a special license for consumption on the premises only to any civic center authority or sports arena authority which is authorized by state law or by a local government ordinance or which civic center or sports arena is otherwise owned by a political subdivision of this state. The license may be transferred to a qualified applicant authorized by contract with the authority to provide food service for the facility. The license shall at all times remain the exclusive property of the authority, and upon termination by any manner of the contract between the authority and the applicant concerning the furnishing of food service, the license shall revert to the authority by operation of law.

(i) The division shall not charge a fee in excess of $250 for the license authorized by paragraph (g) or paragraph (h).

(j) In addition to any special licenses issued under the Beverage Law, the division may issue a special license for consumption on the premises only to a performing arts center, provided that any consumption of alcoholic beverages under this license, except as part of food and beverage service for banquets or receptions, may occur only in conjunction with an artistic, educational, cultural, promotional, civic, or charitable event occurring on the premises under the authorization of or offered directly by the performing arts center. The license may be transferred to a qualified applicant authorized by contract with the performing arts center to provide food and beverage service for the center. The license shall at all times remain the exclusive property of the performing arts center, and upon termination by any manner of the contract between the performing arts center and the applicant concerning the furnishing of food and beverage service, the license shall revert to the performing arts center by operation of law. The division shall not charge a fee in excess of $400 for the license authorized by this paragraph.

(3) The limitation upon the number of such licenses to be issued as herein provided does not apply to existing licenses or to the renewal or transfer of such licenses; but upon the revocation of any existing license, no renewal thereof or new license therefor shall be issued contrary to the limitation herein prescribed.

(4) The limitations herein prescribed shall not affect or repeal any existing or future local or special act relating to the limitation by population and exceptions or exemptions from such limitation by population of such licenses within any incorporated city or town or county that may be in conflict herewith. Any license issued under a local or special act relating to the limitation by population shall be subject to all requirements and restrictions contained in the Beverage Law that are applicable to licenses issued under subsection (1).

(5) Provisions of subsections (2) and (4) as amended by chapter 57-773, Laws of Florida, shall take effect January 1, 1958, and shall apply only to those places of business licensed to operate after January 1, 1958, and shall in no manner repeal or nullify any license issued under provisions of law which are now operating or will operate prior to the effective date January 1, 1958; and all such places of business shall be exempt from the provisions of this law so long as they are in continuous operation.

(6) When additional licenses become available by reason of an increase in population or by reason of a county permitting the sale of intoxicating beverages when such sale has been prohibited, the division may issue the number of new licenses that become available by reason of the last regular population estimate; however, in no event shall any person, firm, or corporation licensed as a vendor under subsection (1) have an interest, directly or indirectly, in more than 30 percent of the number of licenses authorized for issuance in such county. Notwithstanding the foregoing limitation, any licensed vendor having an interest, directly or indirectly, in more than 30 percent of the licenses authorized for issuance in any one county on July 1, 1981, may continue to qualify for such licenses.

(7)(a) There shall be no limitation as to the number of licenses issued pursuant to s. 565.02(4). However, any licenses issued under this section shall be limited to:

1. Subordinate lodges or clubs of national fraternal or benevolent associations;

2. Golf clubs, tennis clubs, and beach or cabana clubs which are municipally or privately owned or leased;

3. Nonprofit corporations or clubs devoted to promoting community, municipal, or county development or any phase of community, municipal, or county development;

4. Clubs fostering and promoting the general welfare and prosperity of members of showmen and amusement enterprises;

5. Clubs assisting, promoting, and developing subordinate lodges or clubs of national fraternal or benevolent associations; and

6. Clubs promoting, developing, and maintaining cultural relations of people of the same nationality.

(b) Any corporation, partnership, or individual operating a club owning or leasing and maintaining any bona fide regular, standard golf course consisting of at least nine holes, with clubhouse, locker rooms, and attendant golf facilities and comprising in all at least 35 acres of land owned or leased by such club may be issued a license under s. 565.02(4); but failure of such club to maintain the golf course and golf facilities shall be grounds for revocation of the license.

(c) Any corporation, partnership, or individual operating a club owning or leasing and maintaining any bona fide tennis club or four-wall indoor racquetball club consisting of not fewer than 10 regulation-size tennis courts or 10 regulation-size four-wall indoor racquetball courts, or a combination of such courts totaling in the aggregate not fewer than 10 courts, or a combination of 8 such courts and exercise facilities which in square footage total not fewer than the aggregate square foot equivalent of 10 regulation-size courts with clubhouse facilities, pro shop, locker rooms, and attendant tennis or racquetball facilities, all located on a contiguous tract of land owned or leased by such club, may be issued a license under s. 565.02(4); but failure of such club to maintain such courts and facilities shall be grounds for revocation of any such license so issued. Any racquetball or tennis club which has been constructed and completed on or before July 1, 1980, and which contains the requisite number of courts of proper size and attendant facilities may be granted a license without the necessity of securing additional approval from the incorporated municipality or county in which the racquetball or tennis club facility is located. It is intended that this subsection be an exception to s. 562.45(2) preempting the zoning power of local government to the state only in instances involving tennis and racquetball clubs constructed and completed on or before July 1, 1980. Nothing in this paragraph, however, shall be construed to limit the power of incorporated municipalities or counties to enact ordinances regulating hours of business and prescribing sanitary regulations for such racquetball or tennis club facilities.

(d) Any corporation, partnership, or individual operating a club which owns or leases and which maintains any bona fide beach or cabana club consisting of beach facilities, swimming pool, locker rooms with facilities for at least 100 persons, and a restaurant with seats at tables for at least 100 persons, comprising in all an area of at least 5,000 square feet located on a contiguous tract of land of in excess of 1 acre may be issued a license under s. 565.02(4). The failure of such club to maintain the facilities shall be a ground for revocation of the license.

(8) In addition to any licenses that may be issued to restaurants under the provisions of this section, the division is authorized to issue special licenses to qualified applicants whose applications have been approved by the Inter-American Center Authority for use within the confines of the Inter-American Cultural and Trade Center; however, any such license issued pursuant to this subsection shall not permit the licensee to sell alcoholic beverages by the package for off-premises consumption.

(9) In addition to any licenses that may be issued under the provisions of this chapter, the division is authorized to issue special licenses to any county which has a population of at least 1 million persons according to the latest federal census and which owns and operates airport facilities pursuant to chapters 125 and 332, for transfer to qualified applicants who have secured approval from the board of county commissioners of such county for use within the confines of such airport facilities. Such licenses shall not be valid in any location beyond the confines of the terminal facilities of the airport. In the event of expiration or revocation of such licenses, such licenses shall revert to the board of county commissioners automatically, by operation of law. However, no special license issued pursuant to this subsection shall permit the county or its transferee to sell alcoholic beverages by the package for off-premises consumption.

(10) In addition to any licenses that may be issued under the provisions of this chapter, the division is authorized to issue a special license to any marketing association of horse breeders organized under the laws of the state. Such license shall be applicable only in and for facilities used by the association for public auction of its products. No license issued pursuant to this subsection shall permit the licensee to sell alcoholic beverages by the package for off-premises consumption. The provisions of this subsection do not preclude any cooperative marketing association of horse breeders from holding a license issued pursuant to any other provision of this chapter.

(11) In addition to any licenses that may be issued under the provisions of this chapter, the division is authorized to issue a special license to historic American Legion Posts in Florida which were chartered prior to September 16, 1919, the date on which the United States Congress issued the National Charter for the American Legion. Any holder of a license issued pursuant to this subsection shall, at its option, be permitted to sell alcoholic beverages to resident guests as well as members and nonresident guests for consumption on the premises only. Revenue from the sale of such alcoholic beverages must be used to operate, maintain, or improve said American Legion Post facilities, grounds, or activities and to maintain an emergency fund not to exceed the costs of operation of the American Legion Post for the prior calendar year. Any remaining revenue from the sale of alcoholic beverages shall be donated to local nonprofit charitable organizations on an annual basis. Posts exercising their option under this subsection shall pay an annual license fee of $500. This section shall not apply to any county which has held an election under s. 567.01 and whose electors have voted to prohibit the sale of alcoholic beverages for consumption on the licensed premises.

(12)(a) In addition to any other licenses issued under the provisions of this chapter, the division is authorized to issue a special license to a person or to an organization for the purpose of authorizing:

1. A sale pursuant to a levy and execution;

2. A sale by an insurance company in possession of alcoholic beverages;

3. A bankruptcy sale;

4. A sale resulting from a license suspension or revocation;

5. A sale of damaged goods by a common carrier;

6. A sale by a bona fide wine collector; or

7. A sale of packaged alcoholic beverages pursuant to part V of chapter 679.

(b) A special license shall be issued under this subsection upon filing an application at the district office and paying a $25 fee. Such fee shall be deposited in the Alcoholic Beverages and Tobacco Trust Fund.

(c) A special license is valid for 3 days after the time of its effective date and time as set by the division. A license issued pursuant to this subsection does not permit the licensee to sell alcoholic beverages for consumption on the premises.

(d) A distributor may purchase packaged alcoholic beverages at any sale specified in paragraph (a).

(13) Notwithstanding any other provision of law, any license to sell or serve alcoholic beverages issued to a port authority, as defined in s. 315.02, entitles that port authority, or the lessee or lessees which it may choose, to sell and serve alcoholic beverages at any terminal within the port jurisdictional boundaries upon annual payment to the division of an annual fee equivalent to the annual license fee for each sales or service location. However, any lessees chosen by the port authority shall meet the criteria for licensure for sales and service of alcoholic beverages.

History.—s. 2, ch. 16774, 1935; CGL 1936 Supp. 4151(228); s. 2, ch. 23746, 1947; s. 7, ch. 25359, 1949; s. 1, ch. 28113, s. 1, ch. 28117, 1953; s. 4, ch. 29786, s. 1, ch. 29829, s. 1, ch. 29978, 1955; s. 24, ch. 57-1; s. 1, ch. 57-299; s. 17, ch. 57-420; ss. 1, 2, ch. 57-773; s. 1, ch. 57-837; s. 1, ch. 57-1991; s. 1, ch. 59-370; s. 2, ch. 61-219; ss. 1, 2, 4, ch. 61-300; s. 1, ch. 61-439; s. 1, ch. 67-173; ss. 16, 35, ch. 69-106; s. 1, ch. 71-238; s. 1, ch. 72-61; s. 1, ch. 72-83; s. 1, ch. 72-230; s. 1, ch. 72-260; s. 1, ch. 73-366; s. 1, ch. 73-367; ss. 1, 2, 3, ch. 76-2; s. 1, ch. 76-242; s. 5, ch. 77-471; s. 1, ch. 77-474; s. 1, ch. 78-103; s. 1, ch. 80-232; s. 2, ch. 80-339; s. 4, ch. 81-158; s. 1, ch. 84-95; ss. 1, 3, ch. 84-286; s. 6, ch. 85-161; s. 69, ch. 86-163; s. 2, ch. 86-228; ss. 29, 30, ch. 86-269; s. 3, ch. 87-63; s. 13, ch. 88-308; s. 1, ch. 88-404; s. 1, ch. 89-230; s. 1, ch. 89-248; s. 2, ch. 89-361; s. 9, ch. 90-17; ss. 1, 8, ch. 91-60; s. 3, ch. 92-176; s. 2, ch. 92-205; s. 3, ch. 93-134; s. 842, ch. 97-103; s. 2, ch. 99-216; s. 68, ch. 2000-154; s. 6, ch. 2000-191; s. 278, ch. 2014-19; s. 3, ch. 2016-120; s. 3, ch. 2016-190.



561.22 - Licensing manufacturers, distributors, and registered exporters as vendors prohibited.

561.22 Licensing manufacturers, distributors, and registered exporters as vendors prohibited.—

(1) Except as provided in this section, any applicant may receive a license as a manufacturer or distributor or may be registered as an exporter, but a license or registration may not be issued to a manufacturer, distributor, or exporter as a vendor, and a license or registration may not be issued to a vendor as a manufacturer, distributor, or exporter.

(2)(a) If any applicant for a vendor’s license or renewal thereof is an individual, such individual is within the provisions of subsection (1) if he or she is interested or connected, directly or indirectly, with any corporation which is engaged, directly or indirectly, or through any subsidiary or affiliate corporation, including any stock ownership exceeding 0.5 percent owned individually, including a 0.5 percent interest in a blind or revocable trust, as set forth in subsection (3), in manufacturing, distributing, or exporting alcoholic beverages under a license or registration of this state or any state of the United States.

(b) If any applicant for a vendor’s license or renewal thereof is a copartnership, such copartnership is within the provisions of subsection (1) if any member of the copartnership is interested or connected, directly or indirectly, with any corporation which is engaged, directly or indirectly, or through any subsidiary or affiliate corporation, including any stock ownership as set forth in subsection (3), in manufacturing, distributing, or exporting alcoholic beverages under a license or registration of this state or any state of the United States.

(3) If any applicant for a vendor’s license or the renewal thereof is a corporation, such corporation is within the provisions of subsection (1) if such corporation is affiliated with, directly or indirectly, any other corporation which is engaged in manufacturing, distributing, or exporting alcoholic beverages under a license or registration of this state or any other state of the United States, or if such applicant corporation is controlled by or the majority stock therein owned by another corporation, which latter corporation owns or controls in any way the majority stock or controlling interest in any other corporation that is engaged, directly or indirectly, in manufacturing, distributing, or exporting alcoholic beverages under a license or registration in this state or any other state in the United States.

(4) If any applicant for a manufacturer’s or distributor’s license or an exporter’s registration, or renewal thereof, is an individual or copartnership, such individual or copartnership is within the provisions of subsection (1) if the individual or any member of the copartnership is interested or connected, directly or indirectly, with any corporation which is engaged, directly or indirectly, or through any subsidiary or affiliate corporation, including any stock ownership as set forth in subsection (5) in selling alcoholic beverages as a vendor under a license of this state.

(5) If any applicant for a manufacturer’s or distributor’s license or an exporter’s registration, or the renewal thereof, is a corporation, such corporation is within the provisions of subsection (1) if such corporation is affiliated with, directly or indirectly, any other corporation which is engaged in selling alcoholic beverages as vendor under a license of this state or when such applicant corporation is controlled by, or the majority stock therein owned by another corporation, which latter corporation owns or controls in any way the majority stock or controlling interest in any other corporation that is engaged, directly or indirectly, in selling alcoholic beverages as vendor under a license of this state.

History.—s. 2, ch. 16774, 1935; CGL 1936 Supp. 4151(228); s. 8, ch. 25359, 1949; s. 2, ch. 63-562; s. 1, ch. 72-230; s. 1, ch. 76-288; s. 9, ch. 91-60; s. 843, ch. 97-103.



561.221 - Licensing of manufacturers and distributors as vendors and of vendors as manufacturers; conditions and limitations.

561.221 Licensing of manufacturers and distributors as vendors and of vendors as manufacturers; conditions and limitations.—

(1)(a) Nothing contained in s. 561.22, s. 561.42, or any other provision of the Beverage Law prohibits the ownership, management, operation, or control of not more than three vendor’s licenses for the sale of alcoholic beverages by a manufacturer of wine who is licensed and engaged in the manufacture of wine in this state, even if such manufacturer is also licensed as a distributor; provided that no such vendor’s license shall be owned, managed, operated, or controlled by any licensed manufacturer of wine unless the licensed premises of the vendor are situated on property contiguous to the manufacturing premises of the licensed manufacturer of wine.

(b) The Division of Alcoholic Beverages and Tobacco shall issue permits to a certified Florida Farm Winery to conduct tasting and sales of wine produced by certified Florida Farm Wineries at Florida fairs, trade shows, expositions, and festivals. The certified Florida Farm Winery shall pay all entry fees and shall have a winery representative present during the event. The permit is limited to the length of the event.

(2)(a) Notwithstanding s. 561.22, s. 561.42, or any other provision of the Beverage Law, the division is authorized to issue vendor’s licenses to a manufacturer of malt beverages, even if such manufacturer is also licensed as a distributor, for the sale of alcoholic beverages on property consisting of a single complex, which property shall include a brewery. However, such property may be divided by no more than one public street or highway.

(b) The licensed vendor premises shall be included on the sketch or diagram defining the licensed premises submitted with the manufacturer’s license application pursuant to s. 561.01(11). All sketch or diagram revisions by the manufacturer must be approved by the division, verifying that the vendor premises operated by the licensed manufacturer is owned or leased by the manufacturer and is located on the licensed manufacturing premises.

(c) Notwithstanding any other provision of the Beverage Law, a manufacturer holding multiple manufacturing licenses may transfer malt beverages to a licensed facility, as provided in s. 563.022(14)(d), in an amount up to the yearly production amount at the receiving facility. Malt beverages and other alcoholic beverages manufactured by another licensed manufacturer, including any malt beverages that are owned in whole or in part by the manufacturer but are brewed by another manufacturer, must be obtained through a licensed distributor that is not also a licensed manufacturer, a licensed broker or sales agent, or a licensed importer.

(d) A manufacturer possessing a vendor’s license under this subsection is not permitted to make deliveries under s. 561.57(1).

(e) The division is authorized to issue up to eight vendor’s licenses to a manufacturer of malt beverages pursuant to this subsection.

(3)(a) Notwithstanding other provisions of the Beverage Law, any vendor licensed in this state may be licensed as a manufacturer of malt beverages upon a finding by the division that:

1. The vendor will be engaged in brewing malt beverages at a single location and in an amount which will not exceed 10,000 kegs per year. For purposes of this subsection, the term “keg” means 15.5 gallons.

2. The malt beverages so brewed will be sold to consumers for consumption on the vendor’s licensed premises or on contiguous licensed premises owned by the vendor.

(b) Any vendor which is also licensed as a manufacturer of malt beverages pursuant to this subsection shall be responsible for applicable reports pursuant to ss. 561.50 and 561.55 with respect to the amount of beverage manufactured each month and shall pay applicable excise taxes thereon to the division by the 10th day of each month for the previous month.

(c) It shall be unlawful for any licensed distributor of malt beverages or any officer, agent, or other representative thereof to discourage or prohibit any vendor licensed as a manufacturer under this subsection from offering malt beverages brewed for consumption on the licensed premises of the vendor.

(d) It shall be unlawful for any manufacturer of malt beverages or any officer, agent, or other representative thereof to take any action to discourage or prohibit any distributor of the manufacturer’s product from distributing such product to a licensed vendor which is also licensed as a manufacturer of malt beverages pursuant to this subsection.

History.—s. 1, ch. 63-11; s. 1, ch. 67-511; s. 1, ch. 72-230; s. 1, ch. 78-187; s. 1, ch. 79-54; s. 1, ch. 84-142; s. 1, ch. 87-63; s. 8, ch. 92-151; s. 1, ch. 94-296; s. 2, ch. 2015-12.



561.23 - License display.

561.23 License display.—All vendors licensed under the Beverage Law shall display their licenses in conspicuous places on their licensed premises.

History.—s. 2, ch. 16774, 1935; CGL 1936 Supp. 4151(228); s. 9, ch. 25359, 1949; ss. 18, 19, ch. 57-420; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 4, ch. 93-134; s. 15, ch. 2012-208.



561.24 - Licensing manufacturers as distributors or registered exporters prohibited; procedure for issuance and renewal of distributors’ licenses and exporters’ registrations.

561.24 Licensing manufacturers as distributors or registered exporters prohibited; procedure for issuance and renewal of distributors’ licenses and exporters’ registrations.—

(1) A manufacturer, rectifier, or distiller that manufactures, rectifies, or distills spirituous liquors or wine may not be granted a license as a distributor and may not register as an exporter.

(2) A manufacturer, rectifier, or distiller that manufactures, rectifies, or distills spirituous liquors or wine may not be granted a renewal of a license or registration previously held as a distributor or exporter.

(3) If the applicant for a distributor’s license or exporter’s registration, or renewal thereof, is an individual or copartnership, such individual or copartnership is within the provisions of subsection (1) or subsection (2), as the case may be, if the individual or any member of the copartnership is interested or connected, directly or indirectly, with any corporation which is engaged directly or indirectly or through any subsidiary or affiliate corporation, including any stock ownership as set forth in subsection (4), in manufacturing, rectifying, or distilling spirituous liquors or wine. If any individual or any member of such copartnership within 6 months next preceding the making of an application hereunder has been interested or connected as provided by this subsection, such individual or such member of the copartnership shall be prima facie presumed to be so interested or connected with such corporation at the time of the making of the application, and such prima facie presumption shall continue until overcome by the applicant.

(4) If the applicant for a distributor’s license or exporter’s registration, or for the renewal thereof, is a corporation, such corporation is within the provisions of subsections (1) and (2), as the case may be, if such corporation is affiliated with, directly or indirectly, any other corporation which is engaged in manufacturing, rectifying, or distilling spirituous liquors or wine or if such applicant corporation is controlled by, or the majority of stock therein is owned by, another corporation, which latter corporation is engaged, directly or indirectly, in manufacturing, rectifying, or distilling spirituous liquors or wine.

(5) Notwithstanding any of the provisions of the foregoing subsections, any corporation which holds a license as a distributor on June 3, 1947, shall be entitled to a renewal thereof, provided such corporation complies with all of the provisions of the Beverage Law of Florida, as amended, and of this section and establishes by satisfactory evidence to the division that, during the 6-month period next preceding its application for such renewal, of the total volume of its sales of spirituous liquors, in either dollars or quantity, not more than 40 percent of such spirituous liquors sold by it, in either dollars or quantity, were manufactured, rectified, or distilled by any corporation with which the applicant is affiliated, directly or indirectly, including any corporation which owns or controls in any way any stock in the applicant corporation or any corporation which is a subsidiary or affiliate of the corporation so owning stock in the applicant corporation. Any manufacturer of wine holding a license as a distributor on the effective date of this act shall be entitled to a renewal of such license notwithstanding the provisions of subsections (1)-(5). This section does not apply to any winery qualifying as a certified Florida Farm Winery under s. 599.004.

(6) Any person, copartnership, or corporation applying for a distributor’s license under the provisions of this section shall file a written or printed application therefor with the division. Such application shall be sworn to by the applicant or a member of the copartnership or an officer of the corporation, depending upon whether the applicant is an individual, copartnership, or corporation. Forms for such applications shall be provided by the division. Every such application shall set forth clear and detailed information necessary and sufficient to establish the right of the applicant under the provisions of this section to receive a license. The information herein required to be set forth shall be in addition to any information required to be set forth by any other provision of applicable law. Any application failing to comply fully with the provisions of this section shall be denied.

(7) No license of any distributor shall be renewed if the license of such distributor and continuations thereof have been revoked or if the qualifications of such distributor have been impaired.

(8) Any maneuver, shift, or device by any applicant whereby any provision of this section, in any manner, is sought to be avoided or evaded constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 16774, 1935; CGL 1936 Supp. 4151(228); s. 1, ch. 23899, 1947; s. 3, ch. 63-562; ss. 16, 35, ch. 69-106; s. 559, ch. 71-136; s. 1, ch. 72-230; s. 5, ch. 81-158; s. 1, ch. 85-203; s. 10, ch. 91-60; s. 4, ch. 97-213; s. 11, ch. 2012-83.



561.25 - Officers and employees prohibited from being employed by or engaging in beverage business; penalties; exceptions.

561.25 Officers and employees prohibited from being employed by or engaging in beverage business; penalties; exceptions.—

(1) No officer or employee of the division, and no sheriff or other state, county, or municipal officer with state police power granted by the Legislature, shall be permitted to engage in the sale of alcoholic beverages under the Beverage Law; or shall be employed, directly or indirectly, in connection with the operation of any business licensed under the Beverage Law; or shall be permitted to own any stock or interest in any firm, partnership, or corporation dealing wholly or partly in the sale or distribution of alcoholic beverages, except as provided in this section. The provisions of this subsection shall not be construed to prevent any certified law enforcement officer, except members of the Florida Highway Patrol or its auxiliary, or employees of the division, from being employed in businesses which have obtained licenses only to sell beer or beer and wine for consumption off the premises. However, the written approval of the chief of police, sheriff, or other appropriate department head must be obtained for any such employment.

(2) Any person violating this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and shall be automatically removed or suspended from office.

(3) Nothing herein may be construed to prohibit any sheriff or other state, county, or municipal officer with state police power granted by the Legislature from owning, negotiating, or trading any shares of stock, bonds, or other securities which are regulated by and registered with the Securities and Exchange Commission, and which are customarily traded on the major stock exchanges of the United States, or from being employed as an entertainer or from rendering security services when off duty in any business establishment licensed under the beverage laws to sell beverages, provided the written approval of the chief of police, sheriff, or other appropriate department head is obtained for the place and hours of such employment or service. Any officer employed for the purposes of rendering private security services as permitted under this section shall not be paid less than the established prevailing wage.

History.—s. 3, ch. 16774, 1935; CGL 1936 Supp. 4151(229), 7648(4); s. 6, ch. 22663, 1945; s. 20, ch. 57-420; ss. 16, 35, ch. 69-106; s. 1, ch. 70-346; s. 560, ch. 71-136; s. 1, ch. 72-93; s. 1, ch. 72-230; s. 144, ch. 73-333; s. 1, ch. 77-471; s. 1, ch. 79-349; s. 2, ch. 88-404; s. 148, ch. 91-224.



561.26 - Term of license.

561.26 Term of license.—

(1) Except as provided in s. 561.351, no license shall be issued except an annual license. Licenses shall be renewed annually, and the division shall adopt an appropriate rule establishing the schedule for license renewals, which may provide for a semiannual schedule based on a division of the state into two geographic regions.

(2) Establishments that apply for licenses at times other than the annual renewal date fixed by the division for such establishments shall be required to pay the full annual fee if license issuance occurs more than 6 months before the next renewal date fixed by the division; if such issuance occurs less than 6 months before the next renewal date fixed by the division, the license fee shall be one-half of the annual fee.

History.—s. 5, ch. 16774, 1935; CGL 1936 Supp. 4151(231); s. 10, ch. 25359, 1949; s. 21, ch. 57-420; s. 1, ch. 67-127; s. 3, ch. 71-361; s. 1, ch. 72-230; s. 6, ch. 81-158; s. 46, ch. 91-220; s. 4, ch. 96-419.



561.27 - Renewal of license.

561.27 Renewal of license.—

(1) A licensee under the Beverage Law shall be entitled to a renewal of his or her annual license from year to year, as a matter of course, in accordance with a schedule of license renewals as established by the division and by paying the annual license tax and giving any bond required of such licensee under the Beverage Law.

(2) A license may be renewed subsequent to expiration each year upon payment of a penalty of $5 for each month or fraction of a month of delinquency, or upon payment of a penalty of 5 percent of the license fee, whichever amount is the greater. Any license not renewed within 60 days of expiration will be canceled by the division unless such license is involved in litigation or an administrative action; however, the division may allow a licensee to renew the license subsequent to the 60-day period after good and sufficient cause for the delinquency has been shown to the division by the licensee.

History.—s. 9, ch. 18015, 1937; CGL 1940 Supp. 4151(271i); s. 11, ch. 25359, 1949; s. 22, ch. 57-420; s. 3, ch. 59-316; s. 4, ch. 61-219; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 7, ch. 81-158; s. 7, ch. 95-346; s. 844, ch. 97-103.



561.29 - Revocation and suspension of license; power to subpoena.

561.29 Revocation and suspension of license; power to subpoena.—

(1) The division is given full power and authority to revoke or suspend the license of any person holding a license under the Beverage Law, when it is determined or found by the division upon sufficient cause appearing of:

(a) Violation by the licensee or his or her or its agents, officers, servants, or employees, on the licensed premises, or elsewhere while in the scope of employment, of any of the laws of this state or of the United States, or violation of any municipal or county regulation in regard to the hours of sale, service, or consumption of alcoholic beverages or license requirements of special licenses issued under s. 561.20, or engaging in or permitting disorderly conduct on the licensed premises, or permitting another on the licensed premises to violate any of the laws of this state or of the United States. A conviction of the licensee or his or her or its agents, officers, servants, or employees in any criminal court of any violation as set forth in this paragraph shall not be considered in proceedings before the division for suspension or revocation of a license except as permitted by chapter 92 or the rules of evidence.

(b) Violation by the licensee or, if a corporation, by any officers thereof, of any laws of this state or any state or territory of the United States.

(c) Maintaining a nuisance on the licensed premises.

(d) Maintaining licensed premises that are unsanitary or are not approved as sanitary by the Division of Hotels and Restaurants of the Department of Business and Professional Regulation, the Department of Agriculture and Consumer Services, the county board of health, or the Department of Health, whichever has jurisdiction thereof.

(e) Violation by the licensee, or, if a corporation, by any officer or stockholder thereof, of any rule or rules promulgated by the division in accordance with the provisions of this chapter or of any law referred to in paragraph (a), or a violation of any such rule or law by any agent, servant, or employee of the licensee on the licensed premises or in the scope of such employment.

(f) A determination that a person who is interested directly or indirectly in the license or licensed business authorized to sell spirituous beverages is not qualified.

(g) A determination that any person required to be qualified by the division as a condition for the issuance of the license is not qualified.

(h) Failure by the holder of any license under s. 561.20(1) to maintain the licensed premises in an active manner in which the licensed premises are open for the bona fide sale of authorized alcoholic beverages during regular business hours of at least 6 hours a day for a period of 120 days or more during any 12-month period commencing 18 months after the acquisition of the license by the licensee, regardless of the date the license was originally issued. Every licensee must notify the division in writing of any period during which his or her license is inactive and place the physical license with the division to be held in an inactive status. This paragraph applies to all annual license periods commencing on or after July 1, 1981, but does not apply to licenses issued after September 30, 1988. The division shall, upon written request of the licensee, grant a one-time written waiver or extension of the requirements of this paragraph for a period not to exceed 12 months. Additionally, the division may, upon written request of the licensee, grant a waiver or extension of the requirements of this paragraph for a period not to exceed 12 months if the licensee demonstrates that:

1. The licensed premises has been physically damaged to such an extent that active operation of the business at the premises is impracticable;

2. Construction or remodeling is underway to relocate the license to another location;

3. The licensed premises is prohibited from making sales as the result of an order of a court of competent jurisdiction, or the action or inaction of a governmental entity relating to the permitting, construction, or occupational capacity of the physical location of the licensed premises.

(i) Failure of a licensee having a license issued under s. 561.20(1) after September 30, 1988, to maintain the licensed premises in an active manner in which the licensed premises are open for business to the public for the bona fide retail sale of authorized alcoholic beverages during regular and reasonable business hours for at least 8 hours a day for a period of 210 days or more during any 12-month period commencing 6 months after the acquisition of the license by the licensee. It is the intent of this act that for purposes of compliance with this paragraph, a licensee shall operate the licensed premises in a manner so as to maximize sales and tax revenues thereon; this includes maintaining a reasonable inventory of merchandise, including authorized alcoholic beverages, and the use of good business practices to achieve the intent of this law. Any attempt by a licensee to circumvent the intent of this law shall be grounds for revocation or suspension of the alcoholic beverage license. A licensee shall notify the division in writing of any period during which his or her license is inactive and place the physical license with the division to be held in an inactive status. For the purpose of calculating compliance with the requirements of this paragraph, a license that is acquired in a transaction that is not an arm’s length transaction, including transfers from relatives, affiliates, subsidiaries, and other related entities, retains and is subject to the first related transferor’s date of acquisition and related periods of operation. The division shall, upon written request of the licensee, grant a one-time written waiver or extension of the requirements of this paragraph for a period not to exceed 12 months. Additionally, the division may, upon written request of the licensee, grant a waiver or extension of the requirements of this paragraph for a period not to exceed 12 months if the licensee demonstrates that:

1. The licensed premises has been physically damaged to such an extent that active operation of the business at the premises is impracticable;

2. Construction or remodeling is underway to relocate the license to another location;

3. The licensed premises has been prohibited from making sales as the result of any order of any court of competent jurisdiction, or any action or inaction of a governmental entity relating to the permitting, construction, or occupational capacity of the physical location of the licensed premises.

(j) Failure of any licensee issued a license under s. 561.20(1) to maintain records of all monthly sales and all monthly purchases of alcoholic beverages and to produce such records for inspection by any division employee within 10 days of written request therefor.

(k) Failure by the holder of any license issued under the Beverage Law to comply with a stipulation, consent order, or final order.

(2) The division, or any employee designated by it, shall have the power and authority to examine into the business, books, records, and accounts of any licensee, to issue subpoenas to said licensee or any other person from whom information is desired, and to take depositions of witnesses within or without of the state. The division, or any employee designated by it, may administer oaths and issue subpoenas. The provisions of the civil law of the state in relation to enforcing obedience to a subpoena lawfully issued by a judge or other person duly authorized to issue subpoenas under the laws of the state, to issue subpoenas in civil cases, shall apply to a subpoena issued by the division, or any employee designated by it, as authorized in this section, and may be enforced by writ of attachment to be issued by the division, or any employee designated by it, for such witness to compel him or her to attend before the division, or any employee designated by it, and give his or her testimony and to bring and produce such books, papers, and documents as may be required for examination; and the division, or any employee designated by it, may punish any willful refusal to so appear or give testimony by citation of any witness before the circuit court who shall punish such witness for contempt as in cases of refusal to obey the orders and process of the circuit court. The division may in such cases pay such attendance and mileage fees as are permitted to be paid to witnesses in civil cases appearing before the circuit court.

(3) The division may impose a civil penalty against a licensee for any violation mentioned in the Beverage Law, or any rule issued pursuant thereto, not to exceed $1,000 for violations arising out of a single transaction. If the licensee fails to pay the civil penalty, his or her license shall be suspended for such period of time as the division may specify. The funds so collected as civil penalties shall be deposited in the state General Revenue Fund.

(4) The division may compromise any alleged violations of the Beverage Law, by accepting from the licensee involved an amount not to exceed $1,000 for violations arising out of a single transaction. All funds so collected are to be deposited in the state General Revenue Fund.

(5) The division may suspend the imposition of any penalty conditioned upon terms the division should in its discretion deem appropriate.

History.—s. 1, ch. 16774, 1935; CGL 1936 Supp. 4151(227); s. 1A, ch. 19301, 1939; s. 4, ch. 21839, 1943; s. 7, ch. 22663, 1945; s. 3, ch. 23746, 1947; s. 5, ch. 29786, 1955; s. 23, ch. 57-420; s. 5, ch. 61-219; s. 1, ch. 61-397; ss. 16, 19, 35, ch. 69-106; s. 1, ch. 69-267; s. 207, ch. 71-377; s. 1, ch. 72-230; s. 460, ch. 77-147; s. 4, ch. 77-471; s. 9, ch. 78-95; s. 29, ch. 79-4; s. 17, ch. 79-11; s. 8, ch. 81-158; s. 3, ch. 81-166; s. 4, ch. 88-308; s. 2, ch. 89-309; s. 216, ch. 94-218; s. 8, ch. 95-346; s. 845, ch. 97-103; s. 253, ch. 99-8; s. 7, ch. 2000-191; s. 4, ch. 2016-190.



561.32 - Transfer of licenses; change of officers or directors; transfer of interest.

561.32 Transfer of licenses; change of officers or directors; transfer of interest.—

(1) Licenses issued under the provisions of the Beverage Law shall not be transferable except as follows:

(a) When a licensee has made a bona fide sale of the business which he or she is so licensed to conduct, he or she may obtain a transfer of such license to the purchaser of the business, provided the application of the purchaser is approved by the division in accordance with the same procedure provided for in ss. 561.17, 561.18, 561.19, and 561.65.

(b) A person holding a lien against an alcoholic beverage license may have his or her rights enforced in a judicial proceeding, subject to the rights of lienholders set forth in s. 561.65. However, any person having a security interest in an alcoholic beverage license is deemed to be interested indirectly in such license; and he or she shall be disclosed to the division and shall be subject to the qualifications of the Beverage Law as a precondition to the enforcement of the security interest. The foreclosure of a security interest or judicial transfer of a license shall not prevent the division from suspending the license or imposing a civil penalty against the licensee of record that held the license at the time of the Beverage Law violation. However, should the division obtain a revocation of the license against the previous licensee of record, the revocation shall be effective only to impair the qualifications of the officers, directors, stockholders, or persons having any interest in the license at the time of the revocable offense.

(2)(a) No person is entitled as a matter of right to a transfer of a license or interest in a license to a relative or to any other person or to a change of executive officers or directors:

1. If the division has notified the licensee in writing that a revocation, suspension, or administrative proceeding or a proceeding under s. 561.42 has been or will be brought against the license; or

2. If a licensee, executive officer, director, or person holding an interest in the license or business has been arrested, charged, indicted, or convicted, or has appealed the conviction, of a crime which is disqualifying under the alcoholic beverage laws. Any licensee, executive officer, director, or person holding an interest in a license or business who is arrested, charged, indicted, or convicted, or has appealed the conviction, of a crime which is disqualifying under the alcoholic beverage laws is required to immediately notify the division in writing of such action.

It is unlawful to transfer or attempt to transfer any license or interest in a license or business or change executive officers or directors contrary to the provisions of this section.

(b) The term “relative” with respect to this subsection means an individual who is related to the licensee, executive officer, director, or person holding an interest as father, mother, son, daughter, brother, sister, uncle, aunt, first cousin, nephew, niece, husband, wife, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepsister, stepbrother, half brother, or half sister.

(c) The transfer of such license or financial interest in such license or the change of executive officers or directors in any such case shall be within the discretion of the division.

(3)(a) Before the issuance of any transfer of license herein provided, the transferee shall pay a transfer fee of 10 percent of the annual license tax to the division, except for those licenses issued pursuant to s. 565.02(1) and subject to the limitation imposed in s. 561.20(1), for which the transfer fee shall be assessed on the average annual value of gross sales of alcoholic beverages for the 3 years immediately preceding transfer and levied at the rate of 4 mills, except that such transfer fee shall not exceed $5,000; in lieu of the 4-mill assessment, the transferor may elect to pay $5,000. Further, the maximum fee shall be applied with respect to any such license which has been inactive for the 3-year period. Records establishing the value of such gross sales shall accompany the application for transfer of the license, and falsification of such records shall be punishable as provided in s. 562.45. All transfer fees collected by the division on the transfer of licenses issued pursuant to s. 565.02(1) and subject to the limitation imposed in s. 561.20(1) shall be returned by the division to the municipality in which such transferred license is operated or, if operated in the unincorporated area of the county, to the county in which such transferred license is operated.

(b) Each licensed manufacturer, distributor, broker, sales agent, and importer shall pay a transfer license fee equal to 10 percent of the total state, county, and city, if any, annual license fee.

(4)(a) Except as provided in paragraph (b), a license issued under s. 561.20(1) shall not be transferable in any manner, either directly or indirectly, including by any change in stock, partnership shares, or other form of ownership of any entity holding the license, except by probate or guardianship proceedings, for a period of 3 years from the date of original issuance. Any attempted assignment, sale, or transfer of interest in such license either directly or indirectly in violation of this provision is hereby declared void, and the license shall be deemed abandoned and shall revert to the state to be issued in the manner provided by law for issuance of new licenses.

(b) A license issued under s. 561.20(1) may be transferred as provided by law within the 3-year period only upon payment to the division of a transfer fee in an amount equal to 15 times the annual license fee specified in s. 565.02(1)(b)-(f) in the county in which the license is valid. However, if the county is only authorized for the issuance of liquor licenses for package sales only, the transfer fee shall be in an amount equal to 15 times the annual license fee specified in s. 565.02(1)(a). Subsequent to any such transfer, the transferee shall be subject to the provisions of the beverage laws with respect to the requirement for initial issuance of a license. Any change of ownership in any manner, either directly or indirectly, including any change in stock, partnership shares, or other form of ownership of any entity holding the license shall be considered a transfer and subject to the fees set forth in this paragraph. The transfer fees provided for in this paragraph shall be in addition to any other transfer fee provided for by this section. The funds collected pursuant to this paragraph shall be deposited in the Alcoholic Beverages and Tobacco Trust Fund and shall be used by the division to defray the costs of operation.

(5) The division shall waive the transfer fee and the delinquent penalties, but not the license renewal fee, when the transfer of an interest in an alcoholic beverage license occurs by operation of law because of a death, judicial proceedings, court appointment of a fiduciary, foreclosure or forced judicial sale, bankruptcy proceedings, or seizure of a license by a government agency.

History.—s. 6, ch. 18015, 1937; CGL 1940 Supp. 4151(271f); s. 4, ch. 23746, 1947; s. 12, ch. 25359, 1949; s. 1, ch. 28123, 1953; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 3, ch. 76-288; s. 1, ch. 77-192; s. 9, ch. 81-158; s. 4, ch. 81-166; s. 45, ch. 83-216; s. 5, ch. 89-293; s. 3, ch. 89-361; s. 11, ch. 91-60; s. 9, ch. 95-346; s. 846, ch. 97-103; s. 8, ch. 2000-191; s. 2, ch. 2001-257.



561.33 - Licensee moving to new location; changing name of business.

561.33 Licensee moving to new location; changing name of business.—

(1) Any licensee may move his or her place of business and sell at his or her new place of business upon approval by the division of the licensee’s application for such change of location. Upon approval of the application, there shall be issued to such licensee a license for the new location upon the payment of a fee of $35. If the new place of business is in a county having a different license tax year from the county where the original license was issued, an additional appropriate license tax shall be paid by the licensee before the issuance of the license applied for if the effect of the transfer is an extension of the licensing period for the licensee.

(2) No licensee may change the name of his or her place of business without first giving the division 30 days’ notice in writing of such change and paying a fee of $10.

(3) Nothing in this section shall be construed to permit the transfer or issuance of licenses contrary to the county-by-county limitation on the number of such licenses based on population as provided in s. 561.20(1).

History.—s. 11, ch. 16774, 1935; CGL 1936 Supp. 4151(237); s. 1, ch. 20830, 1941; s. 13, ch. 25359, 1949; s. 24, ch. 57-420; s. 6, ch. 61-219; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 2, ch. 72-260; s. 10, ch. 81-158; s. 46, ch. 83-216; s. 5, ch. 93-134; s. 847, ch. 97-103.



561.331 - Temporary license upon application for transfer, change of location, or change of type or series.

561.331 Temporary license upon application for transfer, change of location, or change of type or series.—

(1) Upon the filing of a properly completed application for transfer pursuant to s. 561.32, which application does not on its face disclose any reason for denying an alcoholic beverage license, by any purchaser of a business which possesses a beverage license of any type or series, the purchaser of such business and the applicant for transfer are entitled as a matter of right to receive a temporary beverage license of the same type and series as that held by the seller of such business. The temporary license will be valid for all purposes under the Beverage Law until the application is denied or until 14 days after the application is approved. Such temporary beverage license shall be issued by the district supervisor of the district in which the application for transfer is made upon the payment of a fee of $100. A purchaser operating under the provisions of this subsection is subject to the same rights, privileges, duties, and limitations of a beverage licensee as are provided by law, except that purchases of alcoholic beverages during the term of such temporary license shall be for cash only. However, such cash-only restriction does not apply if the entity holding a temporary license pursuant to this section purchases alcoholic beverages as part of a single-transaction cooperative purchase placed by a pool buying agent or if such entity is also the holder of a state beverage license authorizing the purchase of the same type of alcoholic beverages as authorized under the temporary license.

(2) Upon the filing of an application for change of location pursuant to s. 561.33 by any qualified licensee who possesses a beverage license of any type or series, which application does not on its face disclose any reason for denying an alcoholic beverage license, the licensee is entitled as a matter of right to receive a temporary beverage license of the same series as that license held by the licensee to be valid for all purposes under the Beverage Law until the application is denied or until 14 days after the application is approved. Such temporary license shall be issued by the district supervisor of the district in which the application for change of location is made without the payment of any further fee or tax. A licensee operating under the provisions of this subsection is subject to the same rights, privileges, duties, and limitations of a beverage licensee as are provided by law.

(3) Upon the filing of a properly completed application to change the type or series of a beverage license by any qualified licensee having a beverage license of any type or series, which application does not on its face disclose any reason for denying an alcoholic beverage license, the licensee is entitled as a matter of right to receive a temporary beverage license of the type or series applied for, which temporary license is valid for all purposes under the Beverage Law until the application is denied or until 14 days after the application is approved. Such temporary license shall be issued by the district supervisor of the district in which the application for change of type or series is made. If the department issues a notice of intent to deny the license application for failure of the applicant to disclose the information required by s. 561.15(2) or (4), the temporary license for transfer, change of location, or change of type of series expires and shall not be extended during any proceeding for administrative or judicial review pursuant to chapter 120. If the fee for the type or series or license applied for is greater than the fee for the license then held by the applicant, the applicant for such temporary license must pay a fee in the amount of $100 or one-fourth of the difference between the fees, whichever amount is greater. A fee is not required for an application for a temporary license of a type or series for which the fee is the same as or less than the fee for the license then held by the applicant. The holder of a temporary license under this subsection is subject to the same rights, privileges, duties, and limitations of a beverage licensee as are provided by law.

(4) Nothing in this section shall be construed to permit the transfer or issuance of temporary licenses contrary to the county-by-county limitation on the number of such licenses based on population as provided in s. 561.20(1).

History.—s. 1, ch. 71-229; s. 1, ch. 72-230; s. 5, ch. 81-166; s. 1, ch. 83-180; s. 4, ch. 84-262; s. 4, ch. 90-17; s. 12, ch. 91-60; s. 10, ch. 95-346; s. 9, ch. 2000-191.

Note.—Former s. 561.321.



561.342 - County and municipal license tax.

561.342 County and municipal license tax.—

(1) Twenty-four percent of the license taxes imposed under ss. 561.14(6), 563.02, 564.02, 565.02(1), (4), and (5), and 565.03 collected within the county shall be returned to the appropriate county tax collector.

(2) Thirty-eight percent of the license taxes imposed under ss. 561.14(6), 563.02, 564.02, 565.02(1), (4), and (5), and 565.03 collected within an incorporated municipality shall be returned to the appropriate municipal officer.

(3) No tax on the manufacture, distribution, exportation, transportation, importation, or sale of such beverages shall be imposed by way of license, excise, or otherwise by any municipality, anything in any municipal charter or special or general law to the contrary notwithstanding.

History.—s. 6, ch. 71-361; s. 1, ch. 72-230; s. 15, ch. 81-158; s. 4, ch. 90-233.



561.351 - Manufacturers, brokers, sales agents, importers, and passenger common carriers; term of license.

561.351 Manufacturers, brokers, sales agents, importers, and passenger common carriers; term of license.—All licenses of manufacturers, brokers, sales agents, importers, and passenger common carriers as provided for under s. 565.02 shall be issued annually and shall run from October 1 to the succeeding September 30; except that, when a manufacturer, broker, sales agent, importer, or passenger common carrier begins business after April 1 in any year, the division may issue a license expiring on the succeeding September 30 upon the payment of one-half the tax for such annual license. However, the division may revise license renewal dates and establish a pro rata fee schedule for initial implementation of the revised renewal dates by rule.

History.—s. 1, ch. 72-230; ss. 11, 16, ch. 81-158; s. 5, ch. 96-419.



561.37 - Bond for payment of taxes.

561.37 Bond for payment of taxes.—Each manufacturer and each distributor shall file with the division a surety bond acceptable to the division in the sum of $25,000 as surety for the payment of all taxes, provided, however, that when in the discretion of the division the amount of business done by the manufacturer or distributor is of such volume that a bond of less than $25,000 will be adequate to secure the payment of all taxes assessed or authorized by the Beverage Law, the division may accept a bond in a lesser sum than $25,000, but in no event shall it accept a bond of less than $10,000, and it may at any time in its discretion require any bond in an amount less than $25,000 to be increased so as not to exceed $25,000; provided, however, that the amount of bond required for a brewer shall be $20,000, except that where, in the discretion of the division, the amount of business done by the brewer is of such volume that a bond of less than $20,000 will be adequate to secure the payment of all taxes assessed or authorized by the Beverage Law, the division may accept a bond in a lesser sum than $20,000, but in no event shall it accept a bond of less than $10,000, and it may at any time in its discretion require any bond in an amount less than $20,000 to be increased so as not to exceed $20,000; provided further that the amount of the bond required for a wine or wine and cordial manufacturer shall be $5,000, except that, in the case of a manufacturer engaged solely in the experimental manufacture of wines and cordials from Florida products, where in the discretion of the division the amount of business done by such manufacturer is of such volume that a bond of less than $5,000 will be adequate to secure the payment of all taxes assessed or authorized by the Beverage Law, the division may accept a bond in a lesser sum than $5,000, but in no event shall it accept a bond of less than $1,000 and it may at any time in its discretion require a bond in an amount less than $5,000 to be increased so as not to exceed $5,000; provided, further, that the amount of bond required for a distributor who sells only beverages containing not more than 4.007 percent of alcohol by volume, in counties where the sale of intoxicating liquors, wines, and beers is prohibited, and to distributors who sell only beverages containing not more than 17.259 percent of alcohol by volume and wines regardless of alcoholic content, in counties where the sale of intoxicating liquors, wines, and beers is permitted, shall file with the division a surety bond acceptable to the division in the sum of $25,000, as surety for the payment of all taxes; provided, however, that where in the discretion of the division the amount of business done by such distributor is of such volume that a bond of less than $25,000 will be adequate to secure the payment of all taxes assessed or authorized by the Beverage Law the division may accept a bond in a less sum than $25,000 but in no event shall it accept a bond less than $1,000 and it may at any time in its discretion require any bond in an amount less than $25,000 to be increased so as not to exceed $25,000; provided, further, that the amount of bond required for a distributor in a county having a population of 15,000 or less who procures a license by which his or her sales are restricted to distributors and vendors who have obtained licenses in the same county, shall be $5,000.

History.—s. 5, ch. 16774, 1935; CGL 1936 Supp. 4151(231); s. 2, ch. 19301, 1939; s. 6, ch. 63-562; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 2, ch. 86-269; s. 13, ch. 91-60; s. 848, ch. 97-103.



561.371 - Bond for payment of taxes by spirituous liquor distributors.

561.371 Bond for payment of taxes by spirituous liquor distributors.—Each distributor of spirituous liquors shall file with the division a surety bond acceptable to the division in the sum of $100,000 as surety for the payment of all taxes provided under the provisions of this chapter.

History.—s. 4, ch. 69-49; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230.



561.38 - Issuance of license prohibited until bond approved; cancellation or expiration of bond.

561.38 Issuance of license prohibited until bond approved; cancellation or expiration of bond.—A license may not be issued to a manufacturer or distributor until the bond herein provided for has been approved by the division. If at any time the bond is canceled or expires, the licensee is enjoined from making any further purchases, sales, distribution, or exportation of alcoholic beverages until a new bond is secured and approved by the division.

History.—s. 5, ch. 18774, 1935; CGL 1936 Supp. 4151(231); s. 2, ch. 19301, 1939; s. 7, ch. 61-219; s. 7, ch. 63-562; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 14, ch. 91-60.



561.41 - Maintenance and designation of principal office by manufacturers, distributors, importers, and exporters.

561.41 Maintenance and designation of principal office by manufacturers, distributors, importers, and exporters.—Each licensed manufacturer, distributor, and importer and each registered exporter must have within this state an office designated as its principal office within this state and may maintain branch offices within or without this state. The principal and branch offices of each manufacturer, distributor, and importer within this state must, during regular defined business hours, be kept open for the inspection of authorized employees of the division. Each registered exporter must provide access to authorized employees of the division to all business premises, inventories, and records, including all records of transporters, warehouses, and exporters required by the Federal Government, for the purpose of conducting semiannual audits and inventories.

History.—s. 4, ch. 16774, 1935; CGL 1936 Supp. 4151(230); s. 27, ch. 57-420; s. 8, ch. 63-562; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 15, ch. 91-60; s. 82, ch. 2013-18.



561.411 - Qualifications for distributors.

561.411 Qualifications for distributors.—No distributor’s license shall be issued to or held by any person or business which does not meet and maintain the following qualifications with respect to its warehouse inventory and sales.

(1) The distributor must maintain warehouse space which is either owned or leased by the distributor, or dedicated to the distributor’s use in a public warehouse, which is sufficient to store at one time:

(a) An inventory of alcoholic beverages which is equal to at least 10 percent of the distributor’s annual case sales to licensed vendors within this state or to licensed vendors within the malt beverage distributor’s exclusive sales territory; or

(b) An inventory for which the cost of acquisition is not less than $100,000.

(2) The distributor must maintain at all times, in a warehouse which is either owned or leased by the distributor or in public warehouse space dedicated to the distributor’s use, an inventory of alcoholic beverages:

(a) Which consists of not less than 5 percent of the distributor’s annual sales to licensed vendors within this state or within the malt beverage distributor’s exclusive sales territory; or

(b) For which the cost of acquisition is not less than $100,000. The inventory required herein shall be owned by the distributor, not held on consignment, and not acquired pursuant to a prior agreement to sell it to a specific licensee or licensees.

(c) For purposes of calculating inventory or percentage of annual sales as required by paragraphs (a) and (b), the calculation shall not include private label inventory whose label is owned by a vendor.

(3) The distributor must sell alcoholic beverages to licensed vendors generally rather than a selected few licensed vendors. For purposes of this section, a distributor shall be conclusively presumed to be selling to licensed vendors generally, if:

(a) The distributor sells to at least 25 percent of the licensed vendors in the county wherein the distributor’s warehouse is located or sells to at least 25 percent of the licensed vendors in the malt beverage distributor’s exclusive sales territory; or

(b) The distributor’s total volume of sales to licensed vendors within the state or within the malt beverage distributor’s exclusive sales territory during any ongoing 12-month period consists of at least 50 percent of individual sales which are in quantities of 10 cases or less.

History.—s. 6, ch. 96-419.



561.42 - Tied house evil; financial aid and assistance to vendor by manufacturer, distributor, importer, primary American source of supply, brand owner or registrant, or any broker, sales agent, or sales person thereof, prohibited; procedure for enforcement; exception.

561.42 Tied house evil; financial aid and assistance to vendor by manufacturer, distributor, importer, primary American source of supply, brand owner or registrant, or any broker, sales agent, or sales person thereof, prohibited; procedure for enforcement; exception.—

(1) No manufacturer, distributor, importer, primary American source of supply, or brand owner or registrant of any of the beverages herein referred to, whether licensed or operating in this state or out-of-state, nor any broker, sales agent, or sales person thereof, shall have any financial interest, directly or indirectly, in the establishment or business of any vendor licensed under the Beverage Law; nor shall such manufacturer, distributor, importer, primary American source of supply, brand owner or brand registrant, or any broker, sales agent, or sales person thereof, assist any vendor by any gifts or loans of money or property of any description or by the giving of any rebates of any kind whatsoever. No licensed vendor shall accept, directly or indirectly, any gift or loan of money or property of any description or any rebates from any such manufacturer, distributor, importer, primary American source of supply, brand owner or brand registrant, or any broker, sales agent, or sales person thereof; provided, however, that this does not apply to any bottles, barrels, or other containers necessary for the legitimate transportation of such beverages or to advertising materials and does not apply to the extension of credit, for liquors sold, made strictly in compliance with the provisions of this section. A brand owner is a person who is not a manufacturer, distributor, importer, primary American source of supply, brand registrant, or broker, sales agent, or sales person thereof, but who directly or indirectly owns or controls any brand, brand name, or label of alcoholic beverage. Nothing in this section shall prohibit the ownership by vendors of any brand, brand name, or label of alcoholic beverage.

(2) Credit for the sale of liquors may be extended to any vendor up to, but not including, the 10th day after the calendar week within which such sale was made.

(3) In cases when payment for sales to a vendor is not made by the 10th day succeeding the calendar week in which such sale was made, the distributor who made such sale shall, within 3 days, notify the division in writing of such fact; and the division, upon receipt of such notice, shall, after compliance with the proceedings hereinafter mentioned, declare in writing to such vendor and to all manufacturers and distributors within the state that all further sales to such vendor are prohibited until such time as the division certifies in writing that such vendor has fully paid for all liquors previously purchased. However, if a distributor received payment within the 3-day period following the 10th day succeeding the calendar week in which the sale was made, the distributor, if notification to the division has not already been made, is not required to notify the division. Payments so made within the 3-day period do not constitute a violation of this section.

(4) Before the division shall so declare and prohibit such sales to such vendor, it shall, within 2 days after receipt of such notice, give written notice to such vendor by mail of the receipt by the division of such notification of delinquency and such vendor shall be directed to forthwith make payment thereof or, upon failure to do so, to show cause before the division why further sales to such vendor shall not be prohibited. Good and sufficient cause to prevent such action by the division may be made by showing payment, failure of consideration, or any other defense which would be considered sufficient in a common-law action. The vendor shall have 5 days after receipt of such notice within which to show such cause, and he or she may demand a hearing thereon, provided he or she does so in writing within said 5 days, such written demand to be delivered to the division either in person or by due course of mail within such 5 days. If no such demand for hearing is made, the division shall thereupon declare in writing to such vendor and to all manufacturers and distributors within the state that all further sales to such vendor are prohibited until such time as the division certifies in writing that such vendor has fully paid for all liquors previously purchased. In the event such prohibition of sales and declaration thereof to the vendor, manufacturers, and distributors is ordered by the division, the vendor may seek review of such decision by the Department of Business and Professional Regulation within 5 days. In the event application for such review is filed within such time, such prohibition of sales shall not be made, published, or declared until final disposition of such review by the department.

(5) Upon receipt by the division from the distributor of the notice of nonpayment provided for by subsection (3), the division shall forthwith notify such delinquent vendor and all distributors in the state that no further purchases or sales of liquor by or to such vendor, except for cash, shall be made until good cause is shown by such vendor as heretofore provided for. No liquor shall be purchased by such vendor or sold to him or her by any distributor, except for cash, from and after such notification by the division and until such cause is shown as is provided for in subsection (4). In the event no good cause is shown, then all further sales, for cash or credit, are hereby prohibited after such declaration in writing by the division is sent to such vendor and distributors and until all delinquent accounts have been paid.

(6) Nothing herein shall be taken to forbid the giving of trade discounts in the usual course of business upon wine and liquor sales.

(7) The extension or receiving of credits in violation of this section shall be considered as an arrangement for financial assistance and shall constitute a violation of the Beverage Law and any maneuver, shift, or device of any kind by which credit is extended contrary to the provisions of this section shall be considered a violation of the Beverage Law.

(8) The division may adopt rules and require reports to enforce, and may impose administrative sanctions for any violation of, the limitations established in this section on credits, coupons, and other forms of assistance.

(9) The term “advertising materials” as used in this section does not include outside signs so located as to be connected with or appertaining to the vendor’s licensed premises.

(10) No manufacturer, distributor, importer, primary American source of supply, brand owner, or brand registrant of the beverages referred to herein, or any broker, sales agent, or sales person thereof, shall directly or indirectly give, lend, rent, sell, or in any other manner furnish to a vendor any outside sign, printed, painted, electric, or otherwise; nor shall any vendor display any sign advertising any brand of alcoholic beverages on the outside of his or her licensed premises, on any lot of ground of which the licensed premises are situate, or on any building of which the licensed premises are a part.

(11) A vendor may display in the interior of his or her licensed premises, including the window or windows thereof, neon, electric, or other signs, including window painting and decalcomanias applied to the surface of the interior or exterior of such windows, and posters, placards, and other advertising material advertising the brand or brands of alcoholic beverages sold by him or her, whether visible or not from the outside of the licensed premises, but no vendor shall display in the window or windows of his or her licensed premises more than one neon, electric, or similar sign, advertising the product of any one manufacturer.

(12) Any manufacturer, distributor, importer, primary American source of supply, or brand owner or registrant, or any broker, sales agent, or sales person thereof, may give, lend, furnish, or sell to a vendor who sells the products of such manufacturer, distributor, importer, primary American source of supply, or brand owner or registrant any of the following: neon or electric signs, window painting and decalcomanias, posters, placards, and other advertising material herein authorized to be used or displayed by the vendor in the interior of his or her licensed premises.

(13) A licensee under the Beverage Law may not possess or use, in physical or electronic format, any type of malt beverage coupon or malt beverage cross-merchandising coupon in this state, where:

(a) The coupon is produced, sponsored, or furnished, whether directly or indirectly, by an alcoholic beverage manufacturer, distributor, importer, brand owner, or brand registrant or any broker, sales agent, or sales person thereof; and

(b) The coupon is or purports to be redeemable by a vendor or other person who sells malt beverages to consumers in the state.

(14) The division shall adopt reasonable rules governing promotional displays and advertising, which rules shall not conflict with or be more stringent than the federal regulations pertaining to such promotional displays and advertising furnished to vendors by distributors, manufacturers, importers, primary American sources of supply, or brand owners or registrants, or any sales agent or sales person thereof; however:

(a) If a manufacturer, distributor, importer, brand owner, or brand registrant of malt beverage, or any sales agent or sales person thereof, provides a vendor with expendable retailer advertising specialties such as trays, coasters, mats, menu cards, napkins, cups, glasses, thermometers, and the like, such items may be sold only at a price not less than the actual cost to the industry member who initially purchased them, without limitation in total dollar value of such items sold to a vendor.

(b) Without limitation in total dollar value of such items provided to a vendor, a manufacturer, distributor, importer, brand owner, or brand registrant of malt beverage, or any sales agent or sales person thereof, may rent, loan without charge for an indefinite duration, or sell durable retailer advertising specialties such as clocks, pool table lights, and the like, which bear advertising matter.

(c) If a manufacturer, distributor, importer, brand owner, or brand registrant of malt beverage, or any sales agent or sales person thereof, provides a vendor with consumer advertising specialties such as ashtrays, T-shirts, bottle openers, shopping bags, and the like, such items may be sold only at a price not less than the actual cost to the industry member who initially purchased them, and may be sold without limitation in total value of such items sold to a vendor.

(d) A manufacturer, distributor, importer, brand owner, or brand registrant of malt beverage, or any sales agent or sales person thereof, may provide consumer advertising specialties described in paragraph (c) to consumers on any vendor’s licensed premises.

(e) A manufacturer, distributor, importer, brand owner, or brand registrant of malt beverages, and any sales agent or sales person thereof or contracted third-party, may not engage in cooperative advertising with a vendor and may not name a vendor in any advertising for a malt beverage tasting authorized under s. 563.09.

(f) A distributor of malt beverages may sell to a vendor draft equipment and tapping accessories at a price not less than the cost to the industry member who initially purchased them, except there is no required charge, and the distributor may exchange any parts that are not compatible with a competitor’s system and are necessary to dispense the distributor’s brands. A distributor of malt beverages may furnish to a vendor at no charge replacement parts of nominal intrinsic value, including, but not limited to, washers, gaskets, tail pieces, hoses, hose connections, clamps, plungers, and tap markers.

History.—s. 4, ch. 16774, 1935; CGL 1936 Supp. 4151(230); s. 1, ch. 22078, 1943; s. 6, ch. 23746, 1947; s. 1, ch. 25260, 1949; s. 1, ch. 25340, 1949; s. 10, ch. 26484, 1951; s. 28, ch. 57-420; ss. 16, 35, ch. 69-106; s. 208, ch. 71-377; s. 1, ch. 72-230; s. 1, ch. 75-97; s. 9, ch. 78-95; s. 30, ch. 79-4; s. 3, ch. 84-142; s. 10, ch. 84-262; s. 1, ch. 85-166; s. 1, ch. 87-226; s. 217, ch. 94-218; s. 34, ch. 97-98; s. 849, ch. 97-103; s. 1, ch. 2008-226; s. 1, ch. 2013-145; s. 3, ch. 2015-12; s. 70, ch. 2016-10.



561.4205 - Keg deposits; limited alternative inventory and reconciliation process.

561.4205 Keg deposits; limited alternative inventory and reconciliation process.—

(1) A distributor selling an alcoholic beverage to a vendor in bulk, by recyclable keg or other similar reusable container, for the purpose of sale in draft form on tap, must charge the vendor a deposit, to be referred to as a “keg deposit,” in an amount not less than that charged to the distributor by the manufacturer for each keg or container of the beverage sold. The deposit amount charged to a vendor for a draft keg or container of a like brand must be uniform. Charges made for deposits collected or credits allowed for empty kegs or containers returned must be shown separately on all sale tickets or invoices. A copy of such sales tickets or invoices must be given to the vendor at the time of delivery.

(2) In lieu of receiving a keg deposit, a distributor selling alcoholic beverages by recyclable keg or other similar reusable container for the purpose of sale in draft form to a vendor identified in s. 561.01(18) or s. 565.02(6) or (7) shall implement an inventory and reconciliation process with such vendor in which an accounting of kegs is completed and any loss or variance in the number of kegs is paid for by the vendor on a per-keg basis equivalent to the required keg deposit. This inventory and reconciliation process may occur twice per year, at the discretion of the distributor, but must occur at least annually. Upon completion of an agreed upon keg inventory and reconciliation, the vendor shall remit payment within 15 days after receiving an invoice from the distributor. The vendor may choose to establish and fund a separate account with the distributor for the purpose of expediting timely payments.

History.—s. 5, ch. 2016-190.



561.421 - Temporary convention permits.

561.421 Temporary convention permits.—In convention halls, coliseums, and similar type buildings where there is an existing beverage license, upon the approval of the incorporated city, town, or board of county commissioners, the director may, in his or her discretion, issue a permit for not more than 5 calendar days for the display by manufacturers or distributors of products licensed under the Beverage Law; and may authorize consumption of such beverages on the premises only.

History.—s. 1, ch. 71-100; s. 1, ch. 72-230; s. 850, ch. 97-103.



561.422 - Nonprofit civic organizations, charitable organizations, municipalities, and counties; temporary permits.

561.422 Nonprofit civic organizations, charitable organizations, municipalities, and counties; temporary permits.—Upon the filing of an application, presentation of a local building and zoning permit, and payment of a fee of $25 per permit, the director of the division may issue a permit authorizing a bona fide nonprofit civic organization, charitable organization, municipality, or county to sell alcoholic beverages for consumption on the premises only, for a period not to exceed 3 days, subject to any state law or municipal or county ordinance regulating the time for selling such beverages. All net profits from sales of alcoholic beverages collected during the permit period by a nonprofit or civic organization must be retained by such organizations. All net profits from sales of alcoholic beverages collected during the permit period by a municipality or county must be donated to a nonprofit civic or charitable organization within 90 days after the permitted event. A municipality or county may only be issued such a temporary permit if it has attempted to solicit a qualified nonprofit civic or charitable organization to conduct such sales but has been unable to find such a qualifying organization in a reasonably practicable manner and timeframe. A nonprofit civic organization, charitable organization, municipality, or county may be issued no more than 12 permits per calendar year. Notwithstanding other provisions of the Beverage Law, a nonprofit civic organization, charitable organization, municipality, or county licensed under this section may purchase alcoholic beverages from a distributor or vendor licensed under the Beverage Law. The division may adopt rules and conduct audits to ensure compliance with this section.

History.—s. 1, ch. 72-380; s. 1, ch. 83-79; s. 5, ch. 84-262; s. 2, ch. 2003-20; s. 6, ch. 2016-190.



561.423 - Beer and malt beverages; in-store servicing authorized.

561.423 Beer and malt beverages; in-store servicing authorized.—Nothing in s. 561.42 or any other provision of the Beverage Law shall prohibit a distributor of beer or malt beverages from providing in-store servicing of beer or malt beverages. “In-store servicing” as used herein means quality control procedures which include, but are not limited to: rotation of malt beverages on the vendor’s shelves, rotation and placing of malt beverages in vendor’s coolers, proper stacking and maintenance of appearance and display of malt beverages on vendor’s shelves, price-stamping of malt beverages in vendor’s licensed premises, and moving or resetting any product or display in order to display a distributor’s own product when authorized by the vendor.

History.—s. 1, ch. 75-143; s. 2, ch. 85-166.



561.424 - Vinous beverages; in-store servicing authorized.

561.424 Vinous beverages; in-store servicing authorized.—

(1) It is the finding of the Legislature that the in-store servicing of wine by a distributor is a necessary part of a distributor’s function and responsibility to a vendor. It is further the finding of the Legislature that the in-store servicing of wine by a distributor is not intended by the distributor to induce a vendor to purchase wine from the distributor nor does the distributor intend to provide any financial assistance to a vendor by providing such in-store servicing to the vendor. In addition, it is the finding of the Legislature that in-store servicing of wine by a distributor is a normal trade or business practice which has substantially contributed to the increase in sales of wine resulting in a substantial benefit to the state by increased tax revenues resulting from the increased sales, and therefore is not a rendering of financial assistance to a vendor or an inducement to purchase wine.

(2) Nothing in s. 561.42 or any other provision of the alcoholic beverage law shall prohibit a distributor of wine from providing in-store servicing of wine sold by such distributor to a vendor. “In-store servicing” as used herein means: placing the wine on the vendor’s shelves and maintaining the appearance and display of said wine on the vendor’s shelves in the vendor’s licensed premises; placing the wine not so shelved or displayed in a storage area designated by the vendor, which is located in the vendor’s licensed premises; rotation of vinous beverages; and price stamping of vinous beverages in vendor’s licensed premises. This section shall not apply to distilled spirits.

History.—s. 3, ch. 77-192.



561.43 - Dry counties; manufacturers’ or distributors’ licenses; exporters’ registrations; exemptions.

561.43 Dry counties; manufacturers’ or distributors’ licenses; exporters’ registrations; exemptions.—

(1) A license may not be issued to a manufacturer or distributor, and a registration may not be issued to an exporter, for the operation of a manufacturing or distributing plant or exporting establishment in any county where the sale of intoxicating liquors, wines, and beers is prohibited, except:

(a) To manufacturers of wines or wines and cordials;

(b) To distillers of alcoholic or spirituous liquors made exclusively from citrus fruits, citrus fruit products or citrus fruit byproducts, agricultural products and byproducts;

(c) To manufacturers of beer whose plants are licensed at the time the county in which such plants are located votes to prohibit the sale of intoxicating beverages therein under the local option provisions of the Constitution of Florida.

(d) To rectifiers and blenders of alcoholic or spirituous liquors mixed exclusively with citrus fruit products or citrus fruit byproducts, agricultural products, or agricultural byproducts.

(2) It shall be lawful for any manufacturer or distiller authorized to be licensed under the provisions of this section to sell its products from its plants only for transportation out of the county.

History.—s. 5, ch. 16774, 1935; CGL 1936 Supp. 4151(231); s. 2, ch. 19301, 1939; s. 8, ch. 22663, 1945; s. 7, ch. 23746, 1947; s. 1, ch. 57-1969; s. 1, ch. 61-438; s. 9, ch. 63-562; s. 1, ch. 72-230; s. 16, ch. 91-60.



561.49 - No tax on out-of-state sales.

561.49 No tax on out-of-state sales.—The excise taxes provided for in this chapter shall be paid as to all such beverages sold within this state. No excise tax shall be required to be paid by manufacturers, distributors, or exporters as to the sale of beverages which are actually delivered by such manufacturer, distributor, or exporter to persons outside the state when such deliveries are actually made outside the state in places where the sale of such beverages is authorized by law to persons authorized by the laws of the places where such delivery is made to purchase and receive such beverages in such places. The burden shall always be on the manufacturer, distributor, or exporter to show to the satisfaction of the division by bill of lading of a common carrier or other satisfactory evidence that delivery was made outside the state in accordance with the laws of the place of delivery.

History.—s. 9, ch. 16774, 1935; s. 10, ch. 18015, 1937; CGL 1936 Supp. 4151(235); s. 2, ch. 20830, 1941; s. 10, ch. 63-562; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230.



561.495 - Legislative findings; cost of regulating imported beverages.

561.495 Legislative findings; cost of regulating imported beverages.—Effective July 1, 1988, the Legislature finds and determines that the authorized transportation and importation into the state of alcoholic beverages described in chapters 564 and 565 require strict enforcement of state statutes regulating and administering the manufacture, distribution, and sale of alcoholic beverages; the costs of regulating and administering such imported alcoholic beverages are greater than for those alcoholic beverages not imported; the production of lower quality alcoholic beverages should be discouraged; and in order to protect the health, safety, welfare, and economic integrity of the state, the costs of ensuring compliance with relevant state laws should be included in the taxes imposed upon said alcoholic beverages.

History.—s. 9, ch. 88-308.



561.50 - One state tax payment; reports.

561.50 One state tax payment; reports.—

(1) There shall be only one state tax paid as to each gallon or fraction thereof of beverage sold under the Beverage Law, and no other excise tax shall be levied directly or indirectly. Such tax shall be computed from the reports, books, and records of manufacturers and distributors; and the amount so computed shall be remitted with the report required by s. 561.55 to the division at intervals of 1 month, on or before the 10th of each month, for all beverages sold during the previous calendar month, and such payment of tax shall accompany the report required by s. 561.55. If the monthly tax liability of a manufacturer or distributor exceeds the amount of the bond furnished for payment of taxes, the division, upon a finding based upon substantial and competent evidence that the security of the tax revenue involved is in jeopardy, may require a bond equal to the anticipated tax liability of the manufacturer or distributor. Additionally, the division may increase the frequency of the remittance of the tax when the security of the tax involved is in immediate jeopardy or the financial condition of the manufacturer or distributor is unstable and the potential tax liability exceeds the bond furnished under the Beverage Law. In arriving at a conclusion that the security of the tax revenue involved is in jeopardy, the division shall consider and be guided by the prior history, if any, of the compliance or noncompliance by the manufacturer or distributor with beverage tax obligations; the transient or nontransient nature of the manufacturer or distributorship; the type of inventory, the equity of the manufacturer or distributor therein, and the mobility of such inventory; the financial status of the manufacturer or distributor; and the anticipated tax obligation of the manufacturer or distributor.

(2) Whenever the tax on alcoholic beverages under the Beverage Law is expressed in gallons, the conversion factor of 1 liter being the equivalent of 0.26417 gallons shall be used in determining the applicable tax.

(3) The use of the word “sold” in subsection (1) shall include alcoholic beverages lost, stolen, or other unaccounted for shortages occurring after entry into the state. All lost, stolen, or other unaccounted for shortages occurring outside this state and supported by documentation shall not be subject to the Florida excise tax upon such alcoholic beverages.

History.—s. 9, ch. 16774, 1935; CGL 1936 Supp. 4151(235); s. 10, ch. 18015, 1937; s. 2, ch. 20830, 1941; s. 30, ch. 57-420; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 20, ch. 81-158; s. 5, ch. 88-308.



561.5101 - Come-to-rest requirement; exceptions; penalties.

561.5101 Come-to-rest requirement; exceptions; penalties.—

(1) For purposes of inspection and tax-revenue control, all malt beverages, except those manufactured and sold by the same licensee, pursuant to s. 561.221(2) or (3), must come to rest at the licensed premises of an alcoholic beverage wholesaler in this state before being sold to a vendor by the wholesaler. The prohibition contained in this subsection does not apply to the shipment of malt beverages commonly known as private labels. The prohibition contained in this subsection shall not prevent a manufacturer from shipping malt beverages for storage at a bonded warehouse facility, provided that such malt beverages are distributed as provided in this subsection or to an out-of-state entity.

(2) Any person who is in the business of selling alcoholic beverages and who knowingly and intentionally sells malt beverages in a manner inconsistent with the requirements of subsection (1), whether to a vendor or to an ultimate consumer, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 6, ch. 97-213; s. 4, ch. 2015-12.



561.54 - Certain deliveries of beverages prohibited.

561.54 Certain deliveries of beverages prohibited.—

(1) It is unlawful for common or permit carriers, operators of privately owned cars, trucks, buses, or other conveyances or out-of-state manufacturers or suppliers to make delivery from without the state of any alcoholic beverage to any person, association of persons, or corporation within the state, except to qualified manufacturers, distributors, and exporters of such beverages so delivered and to qualified bonded warehouses in this state.

(2) Any licensee aggrieved by a violation of this section may bring an action in any court of competent jurisdiction to recover for the state all moneys obtained by common carriers or permit carriers; obtained by operators of privately owned cars, trucks, buses, or other conveyances; or obtained by out-of-state manufacturers or suppliers as a result of the delivery of alcoholic beverages in violation of this section, and may obtain a declaratory judgment that an act or practice violates this section and enjoin any person from violating this section. In addition to such relief, the court may order the confiscation and destruction of any alcoholic beverages delivered in violation of this section. In assessing damages, the court shall enter judgment against a defendant for three times the amount of the delivery charges proved or the fair market value of merchandise unlawfully brought into the state. Payment or satisfaction of any judgment under this section, other than for costs and attorney’s fees, shall be made in its entirety to the state. In any successful action under this section, the court shall award the plaintiff costs and reasonable attorney’s fees.

History.—s. 5, ch. 20830, 1941; s. 11, ch. 22663, 1945; s. 11, ch. 23746, 1947; s. 11, ch. 25035, 1949; s. 11, ch. 29786, 1955; s. 11, ch. 63-562; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 47, ch. 83-216; s. 3, ch. 86-269; s. 8, ch. 97-213.



561.545 - Certain shipments of beverages prohibited; penalties; exceptions.

561.545 Certain shipments of beverages prohibited; penalties; exceptions.—The Legislature finds that the direct shipment of alcoholic beverages by persons in the business of selling alcoholic beverages to residents of this state in violation of the Beverage Law poses a serious threat to the public health, safety, and welfare; to state revenue collections; and to the economy of the state. The Legislature further finds that the penalties for illegal direct shipment of alcoholic beverages to residents of this state should be made adequate to ensure compliance with the Beverage Law and that the measures provided for in this section are fully consistent with the powers conferred upon the state by the Twenty-first Amendment to the United States Constitution.

(1) Any person in the business of selling alcoholic beverages who knowingly and intentionally ships, or causes to be shipped, any alcoholic beverage from an out-of-state location directly to any person in this state who does not hold a valid manufacturer’s or wholesaler’s license or exporter’s registration issued by the Division of Alcoholic Beverages and Tobacco or who is not a state-bonded warehouse is in violation of this section.

(2) Any common carrier or permit carrier or any operator of a privately owned car, truck, bus, or other conveyance who knowingly and intentionally transports any alcoholic beverage from an out-of-state location directly to any person in this state who does not hold a valid manufacturer’s or wholesaler’s license or exporter’s registration or who is not a state-bonded warehouse is in violation of this section.

(3) Any person found by the division to be in violation of subsection (1) shall be issued a notice, by certified mail, to show cause why a cease and desist order should not be issued. Any person who violates subsection (1) within 2 years after receiving a cease and desist order or within 2 years after a prior conviction for violating subsection (1) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Any common carrier or permit carrier, or any operator of a privately owned car, truck, bus, or other conveyance found by the division to be in violation of subsection (2) as a result of a second or subsequent delivery from the same source and location, within a 2-year period after the first delivery shall be issued a notice, by certified mail, to show cause why a cease and desist order should not be issued. Any person who violates subsection (2) within 2 years after receiving the cease and desist order or within 2 years after a prior conviction for violating subsection (2) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) This section does not apply to the direct shipment of sacramental alcoholic beverages to bona fide religious organizations as authorized by the division or to possession of alcoholic beverages in accordance with s. 562.15(2).

History.—s. 9, ch. 97-213.



561.55 - Manufacturers’, distributors’, brokers’, sales agents’, importers’, vendors’, and exporters’ records and reports.

561.55 Manufacturers’, distributors’, brokers’, sales agents’, importers’, vendors’, and exporters’ records and reports.—

(1) Each manufacturer, distributor, broker, sales agent, importer, and exporter shall keep a complete and accurate record and make reports showing the amount of:

(a) Beverages manufactured or sold within the state and to whom sold;

(b) Beverages imported from beyond the limits of the state and to whom sold;

(c) Beverages exported beyond the limits of the state, to whom sold, the place where sold, and the address of the person to whom sold.

(2) Each manufacturer, distributor, broker, sales agent, and importer shall make a full and complete report by the 10th day of each month for the previous calendar month. The report shall be made out in triplicate; two copies shall be sent to the division, and the third copy shall be retained for the manufacturer’s, distributor’s, broker’s, sales agent’s, or importer’s record. Reports shall be made on forms prepared and furnished by the division.

(3)(a) Each manufacturer, distributor, broker, agent, and importer licensed under the Beverage Law shall maintain and keep for a period of 3 years at the licensed place of business such records of alcoholic beverages received, sold, or delivered within or without this state as may be required by the division.

(b) Each vendor shall keep records of all purchases and other acquisitions of alcoholic beverages for a period of 3 years.

(4) Each registered exporter shall supply to the division copies of all certified reports pertaining to transporting, warehousing, and exporting alcoholic beverages prepared for the Federal Government with all supporting documents.

History.—s. 4, ch. 16774, 1935; CGL 1936 Supp. 4151(230); s. 31, ch. 57-420; s. 3, ch. 61-219; s. 12, ch. 63-562; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 17, ch. 81-158; s. 17, ch. 91-60.



561.56 - Transportation of beverages by manufacturers, distributors, and exporters.

561.56 Transportation of beverages by manufacturers, distributors, and exporters.—Manufacturers, distributors, and exporters may transport or cause to be transported such beverages from one place in this state to another place in this state, or from any place beyond the limits of this state into any place within this state, or from any place in this state to any place beyond this state, for sale at wholesale or export as herein provided, except that no beverage prohibited to be sold in certain counties in this state shall be transported for sale or be caused to be transported for sale in the counties where their sale is prohibited.

History.—s. 4, ch. 16774, 1935; CGL 1936 Supp. 4151(230); s. 13, ch. 63-562; s. 1, ch. 72-230.



561.57 - Deliveries by licensees.

561.57 Deliveries by licensees.—

(1) Vendors shall be permitted to make deliveries away from their places of business of sales actually made at the licensed place of business; provided, telephone or mail orders received at vendor’s licensed place of business shall be construed as a sale actually made at the vendor’s licensed place of business.

(2) Deliveries made by a manufacturer, distributor, or vendor away from his or her place of business may be made only in vehicles which are owned or leased by the licensee. By acceptance of an alcoholic beverage license and the use of such vehicles, the licensee agrees that such vehicle shall always be subject to be inspected and searched without a search warrant, for the purpose of ascertaining that all provisions of the alcoholic beverage laws are complied with, by authorized employees of the division and also by sheriffs, deputy sheriffs, and police officers during business hours or other times the vehicle is being used to transport or deliver alcoholic beverages.

(3) A licensed vendor may transport alcoholic beverage purchases from a distributor’s place of business to the vendor’s licensed premises or off-premises storage, if the vehicle used to transport the alcoholic beverages is owned or leased by the vendor or any person who has been disclosed on a license application filed by the vendor and approved by the division. A vehicle owned or leased by a person disclosed on a license application filed by the vendor and approved by the division under this subsection must be operated by such person when transporting alcoholic beverage purchases from a distributor’s place of business to the vendor’s licensed premises or off-premises storage.

(4) Nothing contained in this section shall prohibit deliveries by the licensee from his or her permitted storage area or deliveries by a distributor from the manufacturer to his or her licensed premises; nor shall a pool buying agent be prohibited from transporting pool purchases to the licensed premises of his or her members with the licensee’s owned or leased vehicles. In addition, a licensed salesperson of wine and spirits is authorized to deliver alcoholic beverages in his or her vehicle on behalf of the distributor.

(5) Common carriers may transport alcoholic beverages.

History.—s. 11(c), ch. 16774, 1935; CGL 1936 Supp. 4151(237); s. 1, ch. 20830, 1941; s. 17, ch. 25359, 1949; s. 32, ch. 57-420; s. 14, ch. 63-562; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 6, ch. 88-308; s. 851, ch. 97-103; s. 1, ch. 2013-170; s. 5, ch. 2015-12; s. 71, ch. 2016-10.



561.58 - Issuance of license for a prior license revoked.

561.58 Issuance of license for a prior license revoked.—When a license is revoked by the division, it may prohibit or permit a license to be issued for the location of the place of business formerly operated under such revoked license. The maximum period of time that any such license shall be prohibited by the division from any such place of business shall be 2 years from the succeeding license renewal date as fixed by the division following such revocation.

History.—s. 7, ch. 20830, 1941; s. 18, ch. 25359, 1949; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 12, ch. 81-158.



561.65 - Mortgagee’s interest in license.

561.65 Mortgagee’s interest in license.—

(1) Any person holding a bona fide mortgage or lien or security interest in a spirituous alcoholic beverage license in this state shall have the right to enforcement of a lien against that license within 180 days after any order of revocation or suspension by an administrative officer or department of the government for a cause or causes of which the lienholder did not have knowledge or in which he or she did not participate. The division is required to notify any lienholder properly filing pursuant to subsection (4) of a pending revocation or suspension. No revoked quota beverage license encumbered by a lien or security interest perfected in accordance with this section shall be issued in accordance with s. 561.19(2) until the 180-day period has elapsed or until such enforcement proceeding is final. Liens or security interests in spirituous alcoholic beverage licenses existing prior to July 1, 1981, shall not be affected by the provisions of this section.

(2) The purchaser at a foreclosure sale shall have the right to operate under such license, if otherwise lawfully qualified and authorized by the division to do so, or to have a reasonable time within which to transfer the license to some person qualified under the laws of this state to operate under such license. If the purchaser is a distributor licensed under the Beverage Law, the license becomes inoperative immediately and remains in such status until transferred, in accordance with the Beverage Law, to a person qualified to operate under such license; however, the distributor shall transfer such license within 245 days after the date of purchase.

(3) If any such bona fide mortgagee or lienholder serves notice in writing on the division of the extension of such lien and accompanies that notice with the payment of the fee set forth in subsection (4) to the division, which money shall be used by the division to defray the costs of providing this service, then such lienholder shall be notified in writing of the filing of an order to show cause as to why the license should not be suspended and revoked; and also the lienholder shall be furnished a copy of any order of suspension or revocation. In this event, the 180 days within which to file for the enforcement of the lien by the lienholder shall commence running from the date of the mailing of the copy of the order of revocation or suspension.

(4) In order to perfect a lien or security interest in a spirituous alcoholic beverage license which may be enforceable against the license, the party which holds the lien or security interest, within 90 days of the date of creation of the lien or security interest, shall record the same with the division on or with forms authorized by the division, which forms shall require the names of the parties and the terms of the obligation. The division, upon the request of any person or entity, shall conduct a lien search and shall provide to the requester copies of all recorded liens and security interests in the division’s records under the name searched, all for the fee set forth in this subsection. The fee for recording a lien or security interest shall be $10; the fee for recording an assignment of a recorded lien or security interest shall be $10; the fee for recording a satisfaction of a lien or security interest shall be $10; and the fee for a lien search shall be $20. The division shall promulgate forms to be used under this subsection. All liens and security interests filed on or after July 1, 1995, shall expire 5 years after recordation unless renewed by the lienholder within 6 months prior to its expiration date. All liens and security interests filed prior to July 1, 1995, shall expire on July 1, 2000, unless renewed by the lienholder within 6 months prior to that date. Renewals of liens and security interests shall be subject to a $10 renewal fee.

(5) Any foreclosure of a perfected lien in a beverage license shall be in the circuit court in the county in which the beverage license is issued, and the division shall be joined as an indispensable party. All holders of liens senior to the lien being foreclosed shall be joined and deemed necessary parties to the foreclosure.

(6) Upon a judgment of foreclosure and after written notice to each distributor of alcoholic beverages who has filed a claim in the foreclosure, the clerk of the circuit court shall sell the license at public auction, pursuant to chapter 45, to the highest and best bidder, who shall pay the amount bid by a cashier’s check within 24 hours of the time of sale. The proceeds from the sale of such license, after deducting the expenses of the sale, shall be paid, first, to the lienholder or lienholders in the order of date of filing and, second, to creditors who have paid or by law are obligated to pay federal or state excise taxes on purchases by the licensee; and the balance shall be paid as directed in the judgment of foreclosure.

(7) The institution of foreclosure procedures or the judicial transfer of a license shall not prevent the division from suspending or imposing a civil penalty against the licensee of record at the time of the alleged violation. However, should the division obtain a revocation of the license against the previous licensee of record, the revocation shall be effective only to impair the qualifications of the officers, directors, or stockholders of that licensee.

History.—s. 1, ch. 69-115; ss. 16, 35, ch. 69-106; s. 1, ch. 72-230; s. 18, ch. 79-11; s. 21, ch. 81-158; s. 6, ch. 84-262; s. 11, ch. 95-346; s. 852, ch. 97-103; s. 3, ch. 2003-20.



561.66 - Legislative intent.

561.66 Legislative intent.—It is the intent of the Legislature that this chapter and chapters 562, 563, 564, and 565 shall apply within the state boundaries of Florida, including Indian country, Indian reservations, or land held in trust for Indians by the United States or any other person.

History.—s. 1, ch. 79-405.



561.665 - Division to restrict licensees from permitting certain activities.

561.665 Division to restrict licensees from permitting certain activities.—The division shall promulgate rules, to become effective no later than October 1, 1989, to prohibit every person maintaining, owning, or operating a commercial establishment located within this state at which alcoholic beverages are offered for sale on the premises, from undertaking or permitting any contest or promotion or other form of recreational activity involving exploitation endangering the health, safety, and welfare of any person with dwarfism. For the purposes of this section, the term “dwarfism” means a disproportionate or proportionate short stature most often caused by a genetic syndrome. The division may suspend or revoke the license of and may impose a civil penalty not to exceed $1,000 against any person in violation of any rule promulgated pursuant to the provisions of this section, as authorized and according to the procedures set forth in s. 561.29.

History.—s. 1, ch. 89-204.



561.67 - Reclamation by distributor of beverages not paid for by licensed vendors.

561.67 Reclamation by distributor of beverages not paid for by licensed vendors.—

(1) The division shall issue to the distributor a written statement of reclamation, upon written request by such licensed distributor of spirituous, vinous, or malt beverages, to authorize reclamation by the distributor of such beverages delivered to and in possession of a licensed vendor pursuant to unpaid invoices. At the time the division issues a written statement of reclamation to the distributor, the division shall mail a copy of the statement to any financial institution or third party which has, according to the records of the Secretary of State, a perfected security interest in the spirituous, vinous, or malt beverages inventory of the licensed vendor. Reclamation by the distributor is authorized when such transaction is the cause of an unpaid account, for which the vendor has been notified pursuant to the Beverage Law, and the excise tax has been paid or is due and payable by the distributor.

(2) If reclamation wholly satisfies the unpaid invoices, the distributor shall notify the division in writing, and such vendor shall be considered to have fully paid for all beverages previously purchased from that distributor.

(3) Neither the division, nor any employee of the division, shall be liable to any person for any cause whatsoever arising out of, or from, any acts by the division, by the division director, or by any employee of the division under the provisions of this section.

(4) The division shall promulgate rules to assist in the enforcement of this section.

History.—s. 1, ch. 86-228; s. 2, ch. 92-91; s. 347, ch. 96-406.



561.68 - Licensure; distributor’s salespersons.

561.68 Licensure; distributor’s salespersons.—

(1)(a) Before any person may solicit or sell to vendors or become employed as a salesperson of spirituous or vinous beverages for a licensed Florida distributor in accordance with the provisions of this section, such person shall file with the district supervisor of the district of the Division of Alcoholic Beverage and Tobacco in which the distributor’s premises is located a sworn application for a license on forms provided by the division. Prior to any application being approved, the division shall require the applicant to file a fee of $50 and file a set of fingerprints on regular United States Department of Justice forms. The licensure requirement provided in this paragraph does not apply to the solicitation or sale of cider.

(b) Any person employed as a salesperson of spirituous or vinous beverages for a licensed Florida distributor on October 1, 1986, shall not be required to submit a set of fingerprints to the division with his or her application for licensure.

(2) After the application has been filed, the district supervisor shall cause the application to be fully investigated. Upon the completion of the investigation the division shall approve or disapprove the application. If approved the license shall be issued. Licenses shall be issued only to persons meeting the qualifications of s. 561.15 and any other requirements of the Beverage Law. Upon issuance, the salesperson’s license shall be valid and remain in effect unless the salesperson has a break in employment. If a licensee salesperson has a break in employment longer than 90 days during which time the salesperson is not employed by any Florida distributor, the salesperson must obtain a new salesperson’s license by complying with the requirements for original issuance.

(3) Each licensed salesperson is required to comply with all aspects of the Beverage Law to the same extent as all licensees and any violation of the Beverage Law shall cause the license to be subject to suspension or revocation.

(4) The division shall have the authority to promulgate rules to carry out the purposes of this act.

(5) The fee collected for a salesperson’s license pursuant to this section shall go directly to the Department of Business and Professional Regulation to provide funds to administer the provisions contained herein.

History.—ss. 1, 2, ch. 86-268; s. 47, ch. 91-220; s. 218, ch. 94-218; s. 853, ch. 97-103; s. 10, ch. 97-213.



561.695 - Stand-alone bar enforcement; qualification; penalties.

561.695 Stand-alone bar enforcement; qualification; penalties.—

(1) The division shall designate as a stand-alone bar the licensed premises of a vendor that operates a business that meets the definition of a stand-alone bar in s. 386.203(11) upon receipt of the vendor’s election to permit tobacco smoking in the licensed premises.

(2) Upon this act becoming a law and until the annual renewal of a vendor’s license, a licensed vendor who makes the required election under subsection (1) may permit tobacco smoking on the licensed premises and must post a notice of such intention at the same location at which the vendor’s current alcoholic beverage license is posted. The notice shall affirm the vendor’s intent to comply with the conditions and qualifications of a stand-alone bar imposed pursuant to part II of chapter 386 and the Beverage Law.

(3) Only the licensed vendor may provide or serve food on the licensed premises of a stand-alone bar. Other than customary bar snacks as defined by rule of the division, the licensed vendor may not provide or serve food to a person on the licensed premises without requiring the person to pay a separately stated charge for the food that reasonably approximates the retail value of the food.

(4) A licensed vendor operating a stand-alone bar must conspicuously post signs at each entrance to the establishment stating that smoking is permitted in the establishment. The color and design of such signs shall be left to the discretion of the person in charge of the premises.

(5) After the initial designation, to continue to qualify as a stand-alone bar the licensee must provide to the division annually, on or before the licensee’s annual renewal date, an affidavit that certifies, with respect to the preceding 12-month period, the following:

(a) No more than 10 percent of the gross revenue of the business is from the sale of food consumed on the licensed premises as defined in s. 386.203(11).

(b) Other than customary bar snacks as defined by rule of the division, the licensed vendor does not provide or serve food to a person on the licensed premises without requiring the person to pay a separately stated charge for food that reasonably approximates the retail value of the food.

(c) The licensed vendor conspicuously posts signs at each entrance to the establishment stating that smoking is permitted in the establishment.

The division shall establish by rule the format of the affidavit required by this subsection. A licensed vendor shall not knowingly make a false statement on the affidavit required by this subsection. In addition to the penalties provided in subsection (7), a licensed vendor who knowingly makes a false statement on the affidavit required by this subsection may be subject to suspension or revocation of the vendor’s alcoholic beverage license under s. 561.29.

(6) The Division of Alcoholic Beverages and Tobacco shall have the power to enforce the provisions of part II of chapter 386 and to audit a licensed vendor that operates a business that meets the definition of a stand-alone bar as provided in s. 386.203(11) for compliance with this section.

(7) Any vendor that operates a business that meets the definition of a stand-alone bar as provided in s. 386.203(11) who violates the provisions of this section or part II of chapter 386 shall be subject to the following penalties:

(a) For the first violation, the vendor shall be subject to a warning or a fine of up to $500, or both;

(b) For the second violation within 2 years after the first violation, the vendor shall be subject to a fine of not less than $500 or more than $2,000;

(c) For the third or subsequent violation within 2 years after the first violation, the vendor shall receive a suspension of the right to maintain a stand-alone bar in which tobacco smoking is permitted, not to exceed 30 days, and shall be subject to a fine of not less than $500 or more than $2,000; and

(d) For the fourth or subsequent violation, the vendor shall receive a 60-day suspension of the right to maintain a stand-alone bar in which tobacco smoking is permitted and shall be subject to a fine of not less than $500 or more than $2,000 or revocation of the right to maintain a stand-alone bar in which tobacco smoking is permitted.

(8) The division shall adopt rules governing the designation process, criteria for qualification, required recordkeeping, auditing, and all other rules necessary for the effective enforcement and administration of this section and part II of chapter 386. The division is authorized to adopt emergency rules pursuant to s. 120.54(4) to implement the provisions of this section.

History.—s. 14, ch. 2003-398; s. 1, ch. 2006-130.



561.701 - Short title.

561.701 Short title.—This act may be cited as the “Florida Responsible Vendor Act.”

History.—s. 1, ch. 89-107.



561.702 - Legislative intent.

561.702 Legislative intent.—It is the intent of the Legislature to:

(1) Eliminate the sale of alcoholic beverages to, and consumption of alcoholic beverages by, underaged persons.

(2) Reduce intoxication-related accidents, injuries, and deaths in the state.

(3) Encourage alcoholic beverage vendors and their employees to prevent drug activity on their premises.

(4) Encourage alcoholic beverage vendors to be prudent in their serving practices and to restrict the sanctions that may be imposed in administrative proceedings against those vendors who comply with responsible practices in accordance with this act.

(5) Encourage alcoholic beverage vendors to implement responsible policies for serving and promoting alcoholic beverages and, by so doing, prevent the over-service of alcoholic beverages to customers and prevent the over-consumption of alcoholic beverages by customers while on the licensed premises of vendors.

(6) Promote an attitude of professionalism and responsibility on the part of vendors who sell or serve alcoholic beverages which is expressed in a commitment to responsible service.

History.—s. 2, ch. 89-107; s. 1, ch. 96-419.



561.703 - Definitions relating to Florida Responsible Vendor Act.

561.703 Definitions relating to Florida Responsible Vendor Act.—As used in this act, the term:

(1) “Division” means the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation.

(2) “Vendor” means a person who is licensed pursuant to this chapter, chapter 563, chapter 564, or chapter 565, to sell or serve alcoholic beverages. However, vendors at grocery or drug stores licensed under the provisions of s. 563.02(1)(a) or s. 564.02(1)(a), whose premises are in excess of 5,000 square feet of floor space, shall be exempt from the provisions of this act.

History.—s. 3, ch. 89-107; s. 18, ch. 91-60; s. 219, ch. 94-218.



561.705 - Responsible vendor qualification.

561.705 Responsible vendor qualification.—To qualify as a responsible vendor, the vendor must:

(1) Provide a course of instruction for its employees that must include subjects dealing with alcoholic beverages and may also include subjects dealing with controlled substances as follows:

(a) Laws covering the service of alcoholic beverages and the operation of establishments serving alcoholic beverages.

(b) Alcohol or controlled substances or both as a drug and its effects on the body and behavior, including its effects on a person operating a motor vehicle.

(c) Effects of alcohol in combination with commonly used drugs, both legal and illegal.

(d) Methods of recognizing and dealing with underaged customers.

(e) Methods for dealing with customers, and for dealing with employees, who use or traffic in illegal drugs.

(2) Provide an alcohol server management course for managers of establishments that sell alcoholic beverages. The course must include subjects on alcoholic beverages and may include subjects on controlled substances as follows:

(a) Laws governing the service of alcoholic beverages and the operation of establishments serving alcoholic beverages.

(b) Development of standard operating procedures for dealing with underaged customers.

(c) Development of standard operating procedures for dealing with customers, and for dealing with employees, who use or traffic in illegal drugs.

(d) Methods of assisting employees in dealing with underaged customers and in maintaining records that relate to such incidents.

(3) Require each nonmanagerial employee who is employed to serve alcoholic beverages to complete the employee training course specified in subsection (1) within 30 days after commencing employment. The vendor must provide for the supervision of such an employee in the service of alcoholic beverages until the employee has received such training.

(4) Require each managerial employee to complete the managerial training course specified in subsection (2) within 15 days after commencing employment.

(5) Require all employees to attend one meeting every 4 months. Each meeting must include the dissemination of information covering the applicable subjects specified in this section and an explanation of the vendor’s policies and procedures relating to those subjects.

(6) Require each employee, as a condition of her or his initial employment, to complete a written questionnaire providing the vendor the same information as is required by the division from persons who apply for alcoholic beverage licenses and to determine therefrom whether the employee is precluded by law from serving or selling alcoholic beverages; however, employees of vendors licensed under s. 563.02(1)(a) or s. 564.02(1)(a) shall not be subject to the requirements of this subsection.

(7) Establish a written policy under which any employee who engages in the illegal use of controlled substances on the licensed premises will be immediately dismissed from employment and require each employee to acknowledge the policy in writing.

(8) Maintain employment records of the applications, acknowledgments, and training of its employees required by this section and records of the vendor’s enforcement of the policies requiring dismissal specified in subsection (7).

(9) Post signs on the vendor’s premises informing customers of the vendor’s policy against serving alcoholic beverages to underaged persons and informing customers that the purchase of alcoholic beverages by an underaged person or the illegal use of or trafficking in controlled substances will result in ejection from the premises and prosecution.

History.—s. 5, ch. 89-107; s. 19, ch. 91-60; s. 2, ch. 96-419; s. 1180, ch. 97-103.



561.706 - Exemption from license suspension or revocation; mitigation for certain beverage law violations; records of arrests.

561.706 Exemption from license suspension or revocation; mitigation for certain beverage law violations; records of arrests.—

(1) The license of a vendor qualified as a responsible vendor under this act may not be suspended or revoked for an employee’s illegal sale or service of an alcoholic beverage to a person who is not of lawful drinking age or for an employee’s engaging in or permitting others to engage in the illegal sale, use of, or trafficking in controlled substances, if the employee had completed the applicable training prescribed by this act prior to committing such violation, unless the vendor had knowledge of the violation, should have known about such violation, or participated in or committed such violation. No vendor may use as a defense to suspension or revocation the fact that she or he was absent from the licensed premises at the time a violation of the Beverage Law occurred if the violations are flagrant, persistent, repeated, or recurring.

(2) The division shall consider qualification as a responsible vendor in mitigation of administrative penalties for an employee’s illegal sale or service of an alcoholic beverage to a person who is not of lawful drinking age and if the vendor has administered the applicable courses for controlled substances, for an employee’s engaging in the illegal sale, use of, or trafficking in controlled substances.

(3) The division shall maintain a record of each arrest of a vendor or an employee for a violation of s. 562.11, and shall ascertain at the time of the arrest whether the vendor has provided training for its employees as provided in s. 561.705 or pursuant to any other program instituted by the vendor. In compiling the record of arrests, the division shall determine if the vendor trained its employees as provided in s. 561.705, pursuant to any other training program, or did not train its employees in a manner similar to the provisions of s. 561.705. The records may be examined by any interested person.

History.—s. 6, ch. 89-107; s. 20, ch. 91-60; s. 3, ch. 96-419; s. 1181, ch. 97-103; s. 5, ch. 2003-20.






Chapter 562 - BEVERAGE LAW: ENFORCEMENT

562.01 - Possession of untaxed beverages.

562.01 Possession of untaxed beverages.—It is unlawful for any person to own, possess, purchase, sell, serve, distribute, or store any alcoholic beverages unless said person has fully complied with the pertinent provisions of the beverage law relating to the payment of excise taxes.

History.—s. 9, ch. 16774, 1935; CGL 1936 Supp. 4151(235); s. 10, ch. 18015, 1937; s. 2, ch. 20830, 1941; s. 1, ch. 57-327; s. 147, ch. 71-355; s. 2, ch. 72-230.



562.02 - Possession of beverage not permitted to be sold under license.

562.02 Possession of beverage not permitted to be sold under license.—It is unlawful for a licensee under the Beverage Law or his or her agent to have in his or her possession, or permit anyone else to have in his or her possession, at or in the place of business of such licensee, alcoholic beverages not authorized by law to be sold by such licensee.

History.—s. 7, ch. 18015, 1937; s. 4, ch. 19301, 1939; CGL 1940 Supp. 4151(271g); s. 12, ch. 23746, 1947; s. 2, ch. 72-230; s. 854, ch. 97-103.



562.025 - Possession of beverages as food ingredients.

562.025 Possession of beverages as food ingredients.—This chapter shall not be construed to prohibit the owner or employee of a public food service establishment from possessing or using alcoholic beverages manufactured pursuant to law as ingredients to enhance the flavor of food prepared in connection with the operation of such establishment, provided that such public food service establishment meets the following criteria:

(1) Such public food service establishment shall hold a license which allows consumption of alcoholic beverages on the premises, issued by the Division of Alcoholic Beverages and Tobacco; and

(2) Such public food service establishment shall hold a license issued by the Division of Hotels and Restaurants.

Every such establishment shall maintain a menu on the premises which menu shall clearly designate the food containing alcoholic beverages. Daily specials need not be so posted. Alcoholic beverages may be used by the above licensees only as ingredients to enhance the flavor of food prepared and served on the licensed premises. It is the intention of this section to allow the use of such alcoholic beverages by the aforementioned licensees in the actual cooking of food and in the enhancement of the flavor of certain foods and desserts. This section shall not be construed so as to permit any other use of alcoholic beverages by such licensees or the purchase of spirituous beverages except from a licensed vendor.

History.—s. 1, ch. 79-70.



562.03 - Storage on licensed premises.

562.03 Storage on licensed premises.—It is unlawful for any vendor to store or keep any alcoholic beverages except for the personal consumption of the vendor, the vendor’s family and guest in any building or room other than the building or room shown in the diagram accompanying his or her license application or in another building or room approved by the division.

History.—s. 6, ch. 16774, 1935; CGL 1936 Supp. 4151(232); s. 1, ch. 57-327; ss. 16, 35, ch. 69-106; s. 2, ch. 72-230; s. 855, ch. 97-103.



562.06 - Sale only on licensed premises.

562.06 Sale only on licensed premises.—Each license application shall describe the location of the place of business where such beverage may be sold. It is unlawful to sell, or permit the sale of such beverage except on the premises covered by the license as described in the application therefor.

History.—s. 11, ch. 16774, 1935; CGL 1936 Supp. 4151(237); s. 1, ch. 20830, 1941; s. 1, ch. 57-327; s. 2, ch. 72-230.



562.061 - Misrepresentation of beverages sold on licensed premises.

562.061 Misrepresentation of beverages sold on licensed premises.—It is unlawful for any licensee, his or her agent or employee knowingly to sell or serve any beverage represented or purporting to be an alcoholic beverage which in fact is not such beverage. It is further unlawful for any licensee knowingly to keep or store on the licensed premises any bottles which are filled or contain liquid other than that stated on the label of such bottle.

History.—s. 2, ch. 57-327; s. 2, ch. 72-230; s. 856, ch. 97-103.



562.07 - Illegal transportation of beverages.

562.07 Illegal transportation of beverages.—It is unlawful for alcoholic beverages to be transported in quantities of more than 12 bottles except as follows:

(1) By common carriers;

(2) In the owned or leased vehicles of licensed vendors or any persons authorized in s. 561.57(3) transporting alcoholic beverage purchases from the distributor’s place of business to the vendor’s licensed place of business or off-premises storage for alcoholic beverages purchased and transported as provided for in the alcoholic beverage law;

(3) By individuals who possess such beverages not for resale within the state;

(4) By licensed manufacturers, distributors, or vendors transporting alcoholic beverages pursuant to s. 561.57; and

(5) By a vendor, distributor, pool buying agent, or salesperson of wine and spirits as outlined in s. 561.57(4).

History.—s. 11, ch. 16774, 1935; CGL 1936 Supp. 4151(237); s. 1, ch. 20830, 1941; s. 2, ch. 72-230; s. 7, ch. 88-308; s. 857, ch. 97-103; s. 2, ch. 2013-170; s. 6, ch. 2015-12.



562.11 - Selling, giving, or serving alcoholic beverages to person under age 21; providing a proper name; misrepresenting or misstating age or age of another to induce licensee to serve alcoholic beverages to person under 21; penalties.

1562.11 Selling, giving, or serving alcoholic beverages to person under age 21; providing a proper name; misrepresenting or misstating age or age of another to induce licensee to serve alcoholic beverages to person under 21; penalties.—

(1)(a)1. A person may not sell, give, serve, or permit to be served alcoholic beverages to a person under 21 years of age or permit a person under 21 years of age to consume such beverages on the licensed premises. A person who violates this subparagraph commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A person who violates this subparagraph a second or subsequent time within 1 year after a prior conviction commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

2. In addition to any other penalty imposed for a violation of subparagraph 1., the court may order the Department of Highway Safety and Motor Vehicles to withhold the issuance of, or suspend or revoke, the driver license or driving privilege, as provided in s. 322.057, of any person who violates subparagraph 1. This subparagraph does not apply to a licensee, as defined in s. 561.01, who violates subparagraph 1. while acting within the scope of his or her license or an employee or agent of a licensee, as defined in s. 561.01, who violates subparagraph 1. while engaged within the scope of his or her employment or agency.

3. A court that withholds the issuance of, or suspends or revokes, the driver license or driving privilege of a person pursuant to subparagraph 2. may direct the Department of Highway Safety and Motor Vehicles to issue the person a license for driving privilege restricted to business purposes only, as defined in s. 322.271, if he or she is otherwise qualified.

(b) A licensee, or his or her or its agents, officers, servants, or employees, may not provide alcoholic beverages to a person younger than 21 years of age who is employed by the licensee except as authorized pursuant to s. 562.111 or s. 562.13, and may not permit a person younger than 21 years of age who is employed by the licensee to consume alcoholic beverages on the licensed premises or elsewhere while in the scope of employment. A licensee, or his or her or its agents, officers, servants, or employees, who violates this paragraph commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. This paragraph may be cited as “the Christopher Fugate Act.”

(c) A licensee who violates paragraph (a) shall have a complete defense to any civil action therefor, except for any administrative action by the division under the Beverage Law, if, at the time the alcoholic beverage was sold, given, served, or permitted to be served, the person falsely evidenced that he or she was of legal age to purchase or consume the alcoholic beverage and the appearance of the person was such that an ordinarily prudent person would believe him or her to be of legal age to purchase or consume the alcoholic beverage and if the licensee carefully checked one of the following forms of identification with respect to the person: a driver license, an identification card issued under the provisions of s. 322.051 or, if the person is physically handicapped as defined in 2s. 553.45(1), a comparable identification card issued by another state which indicates the person’s age, a passport, or a United States Uniformed Services identification card, and acted in good faith and in reliance upon the representation and appearance of the person in the belief that he or she was of legal age to purchase or consume the alcoholic beverage. Nothing herein shall negate any cause of action which arose prior to June 2, 1978.

(d) Any person charged with a violation of paragraph (a) has a complete defense if, at the time the alcoholic beverage was sold, given, served, or permitted to be served:

1. The buyer or recipient falsely evidenced that he or she was 21 years of age or older;

2. The appearance of the buyer or recipient was such that a prudent person would believe the buyer or recipient to be 21 years of age or older; and

3. Such person carefully checked a driver license or an identification card issued by this state or another state of the United States, a passport, or a United States Uniformed Services identification card presented by the buyer or recipient and acted in good faith and in reliance upon the representation and appearance of the buyer or recipient in the belief that the buyer or recipient was 21 years of age or older.

(2) It is unlawful for any person to misrepresent or misstate his or her age or the age of any other person for the purpose of inducing any licensee or his or her agents or employees to sell, give, serve, or deliver any alcoholic beverages to a person under 21 years of age, or for any person under 21 years of age to purchase or attempt to purchase alcoholic beverages.

(a) Anyone convicted of violating the provisions of this subsection is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person under the age of 17 years who violates such provisions shall be within the jurisdiction of the judge of the circuit court and shall be dealt with as a juvenile delinquent according to law.

(c) In addition to any other penalty imposed for a violation of this subsection, if a person uses a driver license or identification card issued by the Department of Highway Safety and Motor Vehicles in violation of this subsection, the court:

1. May order the person to participate in public service or a community work project for a period not to exceed 40 hours; and

2. Shall direct the Department of Highway Safety and Motor Vehicles to withhold issuance of, or suspend or revoke, the person’s driver license or driving privilege, as provided in s. 322.056.

(3) Any person under the age of 21 years testifying in any criminal prosecution or in any hearing before the division involving the violation by any other person of the provisions of this section may, at the discretion of the prosecuting officer, be given full and complete immunity from prosecution for any violation of law revealed in such testimony that may be or may tend to be self-incriminating, and any such person under 21 years of age so testifying, whether under subpoena or otherwise, shall be compelled to give any such testimony in such prosecution or hearing for which immunity from prosecution therefor is given.

(4) This section does not apply to a person who gives, serves, or permits to be served an alcoholic beverage to a student who is at least 18 years of age, if the alcoholic beverage is delivered as part of the student’s required curriculum at a postsecondary educational institution that is institutionally accredited by an agency recognized by the United States Department of Education and is licensed or exempt from licensure pursuant to the provisions of chapter 1005 or that is a public postsecondary education institution; if the student is enrolled in the college and is required to taste alcoholic beverages that are provided only for instructional purposes during classes conducted under the supervision of authorized instructional personnel pursuant to such a curriculum; if the alcoholic beverages are never offered for consumption or imbibed by such a student and at all times remain in the possession and control of such instructional personnel, who must be 21 years of age or older; and if each participating student executes a waiver and consent in favor of the state and indemnifies the state and holds it harmless.

History.—s. 11, ch. 16774, 1935; CGL 1936 Supp. 4151(237); s. 1, ch. 20830, 1941; s. 15, ch. 23746, 1947; s. 20, ch. 25359, 1949; s. 1, ch. 57-327; s. 1, ch. 67-355; ss. 16, 35, ch. 69-106; s. 563, ch. 71-136; s. 2, ch. 72-230; s. 26, ch. 73-334; s. 49, ch. 77-121; s. 1, ch. 78-134; s. 19, ch. 79-11; s. 2, ch. 80-74; s. 413, ch. 81-259; s. 12, ch. 84-359; s. 2, ch. 85-285; s. 3, ch. 90-265; s. 22, ch. 91-60; s. 5, ch. 92-176; s. 858, ch. 97-103; s. 1, ch. 99-156; s. 1, ch. 2002-7; s. 67, ch. 2003-1; s. 4, ch. 2003-20; s. 1, ch. 2006-203; s. 1, ch. 2010-47; s. 41, ch. 2014-216.

1Note.—As amended by s. 2, ch. 85-285; s. 6, ch. 85-285, in pertinent part provides that “[i]n the event that a federal court of last resort determines that it is unconstitutional for the Federal Government to withhold transportation funds from the state because the legal age of the sale, consumption, or possession of alcoholic beverages is under 21 years of age or if federal legislation is enacted to allow the drinking age to be lowered or modified from 21 years of age, it is the intent of the Legislature that the amendments to [this section] contained in this act shall be null and void and that [this section reverts] to the language existing . . . on June 30, 1985.”

2Note.—Repealed by s. 4, ch. 93-183.



562.111 - Possession of alcoholic beverages by persons under age 21 prohibited.

1562.111 Possession of alcoholic beverages by persons under age 21 prohibited.—

(1) It is unlawful for any person under the age of 21 years, except a person employed under the provisions of s. 562.13 acting in the scope of her or his employment, to have in her or his possession alcoholic beverages, except that nothing contained in this subsection shall preclude the employment of any person 18 years of age or older in the sale, preparation, or service of alcoholic beverages in licensed premises in any establishment licensed by the Division of Alcoholic Beverages and Tobacco or the Division of Hotels and Restaurants. Notwithstanding the provisions of s. 562.45, any person under the age of 21 who is convicted of a violation of this subsection is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; however, any person under the age of 21 who has been convicted of a violation of this subsection and who is thereafter convicted of a further violation of this subsection is, upon conviction of the further offense, guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) The prohibition in this section against the possession of alcoholic beverages does not apply to the tasting of alcoholic beverages by a student who is at least 18 years of age, who is tasting the alcoholic beverages as part of the student’s required curriculum at a postsecondary educational institution that is institutionally accredited by an agency recognized by the United States Department of Education and that is licensed or exempt from licensure pursuant to the provisions of chapter 1005 or is a public postsecondary education institution; if the student is enrolled in the college and is tasting the alcoholic beverages only for instructional purposes during classes that are part of such a curriculum; if the student is allowed only to taste, but not consume or imbibe, the alcoholic beverages; and if the alcoholic beverages at all times remain in the possession and control of authorized instructional personnel of the college who are 21 years of age or older.

(3) In addition to any other penalty imposed for a violation of subsection (1), the court shall direct the Department of Highway Safety and Motor Vehicles to withhold issuance of, or suspend or revoke, the violator’s driver license or driving privilege, as provided in s. 322.056.

History.—s. 2, ch. 57-327; s. 2, ch. 72-230; s. 50, ch. 77-121; s. 3, ch. 80-74; s. 3, ch. 85-285; s. 4, ch. 90-265; s. 859, ch. 97-103; s. 2, ch. 2002-7; s. 68, ch. 2003-1.

1Note.—As amended by s. 3, ch. 85-285; s. 6, ch. 85-285, in pertinent part provides that “[i]n the event that a federal court of last resort determines that it is unconstitutional for the Federal Government to withhold transportation funds from the state because the legal age of the sale, consumption, or possession of alcoholic beverages is under 21 years of age or if federal legislation is enacted to allow the drinking age to be lowered or modified from 21 years of age, it is the intent of the Legislature that the amendments to [this section] contained in this act shall be null and void and that [this section reverts] to the language existing . . . on June 30, 1985.”



562.12 - Beverages sold with improper license, or without license or registration, or held with intent to sell prohibited.

562.12 Beverages sold with improper license, or without license or registration, or held with intent to sell prohibited.—

(1) It is unlawful for any person to sell alcoholic beverages without a license, and it is unlawful for any licensee to sell alcoholic beverages except as permitted by her or his license, or to sell such beverages in any manner except that permitted by her or his license; and any licensee or other person who keeps or possesses alcoholic beverages not permitted to be sold by her or his license, or not permitted to be sold without a license, with intent to sell or dispose of same unlawfully, or who keeps and maintains a place where alcoholic beverages are sold unlawfully, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) It is unlawful for any person to operate as an exporter of alcoholic beverages within the state without registering as an exporter pursuant to s. 561.17. Any person who violates this subsection is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Upon the arrest of any licensee or other person charged with a violation of this section, the arresting officer shall take into her or his custody all alcoholic beverages found in the possession, custody, or control of the person arrested or, in the case of a licensee, all alcoholic beverages not within the purview of her or his license, and safely keep and preserve the same and have it forthcoming at any investigation, prosecution, or other proceeding for the violation of this section and for the destruction of the same as provided herein. Upon the conviction of the person arrested for a violation of this section, the judge of the court trying the case, after notice to the person convicted and any other person whom the judge may be of the opinion is entitled to notice, as the judge may deem reasonable, shall issue to the sheriff of the county, the division, or the authorized municipality a written order adjudging and declaring the alcoholic beverages forfeited and directing the sheriff, the division, or the authorized municipality to dispose of the alcoholic beverages as provided in s. 562.44 or s. 568.10.

History.—s. 11, ch. 16774, 1935; CGL 1936 Supp. 4151(237); s. 1, ch. 20830, 1941; s. 1, ch. 28069, 1953; s. 1, ch. 61-218; ss. 16, 35, ch. 69-106; s. 564, ch. 71-136; s. 2, ch. 72-230; s. 20, ch. 79-11; s. 23, ch. 91-60; s. 860, ch. 97-103.



562.121 - Operating bottle club without license prohibited.

562.121 Operating bottle club without license prohibited.—It is unlawful for any person to operate a bottle club without the license required by s. 561.14(6). Any person convicted of a violation of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 5, ch. 90-233.



562.13 - Employment of minors or certain other persons by certain vendors prohibited; exceptions.

562.13 Employment of minors or certain other persons by certain vendors prohibited; exceptions.—

(1) Unless otherwise provided in this section, it is unlawful for any vendor licensed under the Beverage Law to employ any person under 18 years of age.

(2) This section shall not apply to:

(a) Professional entertainers 17 years of age who are not in school.

(b) Minors employed in the entertainment industry, as defined by s. 450.012(5), who have either been granted a waiver under s. 450.095 or employed under the terms of s. 450.132 or under rules adopted pursuant to either of these sections.

(c) Persons under the age of 18 years who are employed in drugstores, grocery stores, department stores, florists, specialty gift shops, or automobile service stations which have obtained licenses to sell beer or beer and wine, when such sales are made for consumption off the premises.

(d) Persons 17 years of age or over or any person furnishing evidence that he or she is a senior high school student with written permission of the principal of said senior high school or that he or she is a senior high school graduate, or any high school graduate, employed by a bona fide food service establishment where alcoholic beverages are sold, provided such persons do not participate in the sale, preparation, or service of the beverages and that their duties are of such nature as to provide them with training and knowledge as might lead to further advancement in food service establishments.

(e) Persons under the age of 18 years employed as bellhops, elevator operators, and others in hotels when such employees are engaged in work apart from the portion of the hotel property where alcoholic beverages are offered for sale for consumption on the premises.

(f) Persons under the age of 18 years employed in bowling alleys in which alcoholic beverages are sold or consumed, so long as such minors do not participate in the sale, preparation, or service of such beverages.

(g) Persons under the age of 18 years employed by a bona fide dinner theater as defined in this paragraph, as long as their employment is limited to the services of an actor, actress, or musician. For the purposes of this paragraph, a dinner theater means a theater presenting consecutive productions playing no less than 3 weeks each in conjunction with dinner service on a regular basis. In addition, both events must occur in the same room, and the only advertised price of admission must include both the cost of the meal and the attendance at the performance.

(h) Persons under the age of 18 years who are employed in places of business licensed under s. 565.02(6), provided such persons do not participate in the sale, preparation, or service of alcoholic beverages.

However, a minor to whom this subsection otherwise applies may not be employed if the employment, whether as a professional entertainer or otherwise, involves nudity, as defined in s. 847.001, on the part of the minor and such nudity is intended as a form of adult entertainment.

(3)(a) It is unlawful for any vendor licensed under the beverage law to employ as a manager or person in charge or as a bartender any person:

1. Who has been convicted within the last past 5 years of any offense against the beverage laws of this state, the United States, or any other state.

2. Who has been convicted within the last past 5 years in this state or any other state or the United States of soliciting for prostitution, pandering, letting premises for prostitution, keeping a disorderly place, or any felony violation of chapter 893 or the controlled substances act of any other state or the Federal Government.

3. Who has, in the last past 5 years, been convicted of any felony in this state, any other state, or the United States.

The term “conviction” shall include an adjudication of guilt on a plea of guilty or nolo contendere or forfeiture of a bond when such person is charged with a crime.

(b) This subsection shall not apply to any vendor licensed under the provisions of s. 563.02(1)(a) or s. 564.02(1)(a).

History.—s. 11, ch. 16774, 1935; CGL 1936 Supp. 4151(237); s. 1, ch. 20830, 1941; s. 1, ch. 22669, 1945; s. 21, ch. 25359, 1949; s. 2, ch. 29964, 1955; s. 1, ch. 57-327; s. 1, ch. 61-429; s. 1, ch. 65-534; s. 1, ch. 67-2208; ss. 16, 35, ch. 69-106; s. 1, ch. 72-183; s. 2, ch. 72-230; s. 1, ch. 73-358; s. 1, ch. 73-365; s. 2, ch. 76-288; s. 1, ch. 77-174; s. 2, ch. 91-60; s. 6, ch. 92-176; s. 52, ch. 95-144; s. 1, ch. 97-44; s. 861, ch. 97-103.



562.131 - Solicitation for sale of alcoholic beverage prohibited; penalty.

562.131 Solicitation for sale of alcoholic beverage prohibited; penalty.—

(1) It is unlawful for any licensee, his or her employee, agent, servant, or any entertainer employed at the licensed premises or employed on a contractual basis to entertain, perform or work upon the licensed premises to beg or solicit any patron or customer thereof or visitor in any licensed premises to purchase any beverage, alcoholic or otherwise, for such licensee’s employee, agent, servant, or entertainer.

(2) It is unlawful for any licensee, his or her employee, agent, or servant to knowingly permit any person to loiter in or about the licensed premises for the purpose of begging or soliciting any patron or customer of, or visitor in, such premises to purchase any beverage, alcoholic or otherwise.

(3) Any violation of this section is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1-3, ch. 61-234; s. 1, ch. 65-111; s. 565, ch. 71-136; s. 2, ch. 72-230; s. 862, ch. 97-103.



562.14 - Regulating the time for sale of alcoholic and intoxicating beverages; prohibiting use of licensed premises.

562.14 Regulating the time for sale of alcoholic and intoxicating beverages; prohibiting use of licensed premises.—

(1) Except as otherwise provided by county or municipal ordinance, no alcoholic beverages may be sold, consumed, served, or permitted to be served or consumed in any place holding a license under the division between the hours of midnight and 7 a.m. of the following day. This section shall not apply to railroads selling only to passengers for consumption on railroad cars.

(2) Except as otherwise provided by county or municipal ordinance, no vendor issued an alcoholic beverage license to sell alcoholic beverages for consumption on the vendor’s licensed premises and whose principal business is the sale of alcoholic beverages, shall allow the licensed premises, as defined in s. 561.01(11), to be rented, leased, or otherwise used during the hours in which the sale of alcoholic beverages is prohibited. However, this prohibition shall not apply to the rental, lease, or other use of the licensed premises on Sundays after 8 a.m. Further, neither this subsection, nor any local ordinance adopted pursuant to this subsection, shall be construed to apply to a theme park complex as defined in s. 565.02(6) or an entertainment/resort complex as defined in s. 561.01(18).

(3) The division shall not be responsible for the enforcement of the hours of sale established by county or municipal ordinance.

(4) Any person violating this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 11, ch. 16774, 1935; CGL 1936 Supp. 4151(237); s. 1, ch. 20830, 1941; ss. 1-4, ch. 21944, 1943; s. 1, ch. 22605, 1945; s. 16, ch. 23746, 1947; s. 1, ch. 57-327; ss. 16, 35, ch. 69-106; s. 566, ch. 71-136; s. 2, ch. 72-230; s. 21, ch. 79-11; s. 3, ch. 97-165.



562.15 - Unlawful possession; unpaid taxes.

562.15 Unlawful possession; unpaid taxes.—It is unlawful for any person to own or possess within this state any alcoholic beverage, unless full compliance has been had with the pertinent provisions of the Beverage Law as to payment of excise taxes on beverages of like alcohol content. However, this section shall not apply:

(1) To manufacturers or distributors licensed under the Beverage Law, to state bonded warehouses, or to common carriers; or

(2) To persons possessing not in excess of 1 gallon of such beverages if the beverage shall have been purchased by said possessor outside of the state in accordance with the laws of the place where purchased and shall have been brought into this state by said possessor. The burden of proof that such beverages were purchased outside the state and in accordance with the laws of the place where purchased shall in all cases be upon the possessor of such beverages.

History.—s. 5, ch. 18015, 1937; s. 5, ch. 19301, 1939; CGL 1940 Supp. 4151(271e); s. 2, ch. 22669, 1945; s. 147, ch. 71-355; s. 2, ch. 72-230; s. 4, ch. 86-269.



562.16 - Possession of beverages upon which tax is unpaid.

562.16 Possession of beverages upon which tax is unpaid.—Any person or corporation who shall own or have in her or his or its possession any beverage upon which a tax is imposed by the Beverage Law, or which would be imposed if such beverage were manufactured in or brought into this state in accordance with the regulatory provisions of the Beverage Law, and upon which such tax has not been paid shall, in addition to the fines and penalties otherwise provided in the Beverage Law, be personally liable for the amount of the tax imposed on such beverage, and the division may collect such tax from such person by suit or otherwise; provided, that this section shall not apply to manufacturers or distributors licensed under the Beverage Law, to state bonded warehouses or to common carriers; provided, further, this section shall not apply to persons possessing not in excess of 1 gallon of such beverages; provided, the beverage shall have been purchased by said possessor outside of the state in accordance with the laws of the place where purchased and shall have been brought into this state by said possessor. The burden of proof that such beverages were purchased outside the state and in accordance with the laws of the place where purchased in all cases shall be upon the possessor of such beverages.

History.—s. 5, ch. 18015, 1937; s. 5, ch. 19301, 1939; CGL 1940 Supp. 4151(271e); s. 3, ch. 22669, 1945; s. 1, ch. 57-327; ss. 16, 35, ch. 69-106; s. 2, ch. 72-230; s. 863, ch. 97-103.



562.165 - Production of beer or wine for personal or family use; exemption.

562.165 Production of beer or wine for personal or family use; exemption.—

(1) Notwithstanding any provisions to the contrary, a person who is not prohibited by s. 562.111 from possessing alcoholic beverages may produce beer for personal or family use, and not for sale, in the amounts provided in this section without payment of taxes or fees or without a license. The aggregate amount of such beer permitted to be produced with respect to any household shall be as follows:

(a) Not in excess of 200 gallons per calendar year if there are two or more such persons in such household.

(b) Not in excess of 100 gallons per calendar year if there is only one such person in such household.

(2) Notwithstanding any provisions to the contrary, a person who is not prohibited by s. 562.111 from possessing alcoholic beverages may produce wine for personal or family use, and not for sale, in the amounts provided in this section without payment of taxes or fees or without a license. The aggregate amount of such wine permitted to be produced with respect to any household shall be as follows:

(a) Not in excess of 200 gallons per calendar year if there are two or more such persons in such household.

(b) Not in excess of 100 gallons per calendar year if there is only one such person in such household.

(3) Any personal or family production of beer or wine in excess of the amount permitted in this section or any sale of such alcoholic beverages constitutes a violation of the Beverage Law.

(4) Wine and beer made under the provisions of this section may be removed from the premises where made for personal or family use, including use at organized affairs, exhibitions, or competitions, such as homemakers’ contests, tastings, or judgings. Wine or beer used under this subsection shall not be sold or offered for sale.

History.—s. 1, ch. 80-365; s. 48, ch. 83-216.



562.17 - Collection of unpaid beverage taxes.

562.17 Collection of unpaid beverage taxes.—Any excise tax imposed by the Beverage Law may be collected as any other excise tax imposed by the state, and all rights and remedies available in the collection of any excise tax imposed by the state are made available for the collection of taxes imposed under the Beverage Law. Any and all taxes due the state on alcoholic beverages may be collected as provided in s. 210.14.

History.—s. 5, ch. 18015, 1937; s. 5, ch. 19301, 1939; CGL 1940 Supp. 4151(271e); s. 22, ch. 25359, 1949; s. 2, ch. 72-230.



562.18 - Possession of beverage upon which federal tax unpaid.

562.18 Possession of beverage upon which federal tax unpaid.—It is unlawful for any person to have in her or his possession within this state any alcoholic beverage on which a federal excise tax is required to be paid, unless such federal excise tax has been paid as to such beverage.

History.—s. 4, ch. 18015, 1937; CGL 1940 Supp. 4151(271d); s. 2, ch. 72-230; s. 864, ch. 97-103.



562.20 - Monthly reports by common and other carriers of beverages required.

562.20 Monthly reports by common and other carriers of beverages required.—

(1) All common carriers of freight operating in the state shall file monthly reports with the division on forms to be prepared by the division which shall show in detail all shipments of alcoholic beverages transported by them to or from any point within the state.

(2) Every other person, except manufacturers and distributors licensed in this state who are required to make reports under s. 561.55, who brings into the state from any point without the state any alcoholic beverages, in amounts exceeding 1 gallon in the aggregate, shall likewise file monthly reports with the division on the forms to be prepared by the division, which shall show in detail all such amounts of alcoholic beverages transported by them to any point within the state from any point without the state. Every licensee under this law who ships any alcoholic beverage to points beyond the state shall file monthly reports with the division on forms to be prepared by the division, which shall show in detail all shipments of alcoholic beverages transported by them from any point within the state to any point without the state.

(3) Such reports shall show in detail the name of the shipper and the consignee of each shipment and a description of the kind and amount of each such shipment and shall be filed monthly on or before the 15th of each month for the calendar month previous.

History.—s. 12, ch. 16774, 1935; CGL 1936 Supp. 4151(238); s. 1, ch. 21840, 1943; ss. 16, 35, ch. 69-106; s. 2, ch. 72-230; s. 22, ch. 79-11.



562.23 - Conspiracy to violate Beverage Law; penalty.

562.23 Conspiracy to violate Beverage Law; penalty.—If two or more persons shall conspire to do any act which is in violation of any of the provisions of the Beverage Law, and one or more of such persons do any act to effect the object of the conspiracy, each of the parties to such conspiracy, if the act so conspired to be done would be a misdemeanor under the provisions of the Beverage Law, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, or, if the act so conspired to be done would be a felony under the provisions of the Beverage Law, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 6, ch. 19301, 1939; CGL 1940 Supp. 7648(26); s. 3, ch. 29964, 1955; s. 568, ch. 71-136; s. 2, ch. 72-230.



562.24 - Administration of oaths by director or authorized employees.

562.24 Administration of oaths by director or authorized employees.—The director and authorized employees of the division may administer oaths or affirmations on statements of defendants charged with the violation of the Beverage Law and other things directly connected with the enforcement of said law.

History.—s. 7, ch. 19301, 1939; CGL 1940 Supp. 4151(271-o); ss. 16, 35, ch. 69-106; s. 2, ch. 72-230; s. 23, ch. 79-11.



562.25 - State bonded warehouses.

562.25 State bonded warehouses.—

(1) No operator of any storage warehouse shall accept for storage in such warehouse any alcoholic beverage subject to tax under the Beverage Law until such operator shall have obtained from the division a permit to store such beverage and shall have filed a bond payable to the division, conditioned upon the full compliance by such operator with the provisions of this section. This section shall not apply to a federal bonded warehouse owned wholly by, and operated solely for, a manufacturer or distributor licensed under the Beverage Law. Such permit shall issue upon the payment of $1 to the division, and may be refused, suspended, or revoked in the same manner and upon the same grounds that the license of a distributor may be refused, suspended, or revoked. Such bond shall be in an amount of not more than $5,000 nor less than $1,000, in the discretion of the division, with a surety company licensed to do business in the state as surety.

(2) On or before the 10th day of each month the operator of any state bonded warehouse shall report, on forms furnished by the division, the amount of such beverages on deposit in such warehouse on the last day of the previous calendar month and the amount of such beverages deposited in and withdrawn from such warehouse during the previous calendar month, except that no report shall be required as to such beverages on which all taxes have been paid which have been deposited in storage by a vendor licensed under the Beverage Law.

History.—s. 8, ch. 19301, 1939; CGL 1940 Supp. 4151(271p); s. 24, ch. 57-1; ss. 16, 35, ch. 69-106; s. 2, ch. 72-230.



562.26 - Delivering beverage on which tax unpaid.

562.26 Delivering beverage on which tax unpaid.—It is unlawful for any storage warehouse operator to deliver any beverages subject to tax under the Beverage Law and on which the tax has not been paid to anyone within the state except a common carrier or a manufacturer or distributor licensed under the Beverage Law to manufacture or distribute the type of beverage so delivered.

History.—s. 8, ch. 19301, 1939; CGL 1940 Supp. 4151(271p); s. 2, ch. 72-230.



562.27 - Seizure and forfeiture.

562.27 Seizure and forfeiture.—

(1) It is unlawful for any person to have in her or his possession, custody, or control, or to own, make, construct, or repair, any still, still piping, still apparatus, or still worm, or any piece or part thereof, designed or adapted for the manufacture of an alcoholic beverage, or to have in her or his possession, custody or control any receptacle or container containing any mash, wort, or wash, or other fermented liquids whatever capable of being distilled or manufactured into an alcoholic beverage, unless such possession, custody, control, ownership, manufacture, construction, or repairing be by or for a person authorized by law to manufacture such alcoholic beverage.

(2) It is unlawful for any person to have in her or his possession, custody, or control any raw materials or substance intended to be used in the distillation or manufacturing of an alcoholic beverage unless the person holds a license from the state authorizing the manufacture of the alcoholic beverage.

(3) The terms “raw material” or “substance” for the purpose of this chapter shall mean and include, but not be limited to, any of the following: Any grade or type of sugar, syrup, or molasses derived from sugarcane, sugar beets, corn, sorghum, or any other source; starch; potatoes; grain or cornmeal, corn chops, cracked corn, rye chops, middlings, shorts, bran, or any other grain derivative; malt; malt sugar or malt syrup; oak chips, charred or not charred; yeast; cider; honey; fruit; grapes; berries; fruit, grape or berry juices or concentrates; wine; caramel; burnt sugar; gin flavor; Chinese bean cake or Chinese wine cake; urea; ammonium phosphate, ammonium carbonate, ammonium sulphate, or any other yeast food; ethyl acetate or any other ethyl ester; any other material of the character used in the manufacture of distilled spirits or any chemical or other material suitable for promoting or accelerating fermentation; any chemical or material of the character used in the production of distilled spirits by chemical reaction; or any combination of such materials or chemicals.

(4) Any such raw materials, substance, or any still, still piping, still apparatus, or still worm, or any piece or part thereof, or any mash, wort, or wash, or other fermented liquid and the receptacle or container thereof, and any alcoholic beverage, together with all personal property used to facilitate the manufacture or production of the alcoholic beverage or to facilitate the violation of the alcoholic beverage control laws of this state or the United States, may be seized by the division or by any sheriff or deputy sheriff and shall be forfeited to the state.

(5) It shall be unlawful for any person to sell or otherwise dispose of raw materials or other substances knowing same are to be used in the distillation or manufacture of an alcoholic beverage unless such person receiving same, by purchase or otherwise, holds a license from the state authorizing the manufacture of such alcoholic beverage.

(6) Any vehicle, vessel, or aircraft used in the transportation or removal of or for the deposit or concealment of any illicit liquor still or stilling apparatus; any mash, wort, wash, or other fermented liquids capable of being distilled or manufactured into an alcoholic beverage; or any alcoholic beverage commonly known and referred to as “moonshine whiskey” shall be seized and may be forfeited as provided by the Florida Contraband Forfeiture Act. Any sheriff, deputy sheriff, employee of the division, or police officer may seize any of the vehicles, vessels, or conveyances, and the same may be forfeited as provided by law.

(7) The finding of any still, still piping, still apparatus, or still worm, or any piece or part thereof, or any mash, wort, or wash or other fermented liquids in the dwelling house or place of business, or so near thereto as to lead to the reasonable belief that they are within the possession, custody, or control of the occupants of the dwelling house or place of business, shall be prima facie evidence of a violation of this section by the occupants of the dwelling house or place of business.

(8) Any person violating any provisions of this section of the law shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 9, ch. 19301, 1939; CGL 1940 Supp. 4151(271q); s. 4, ch. 22669, 1945; s. 1, ch. 28073, 1953; s. 1, ch. 29804, 1955; s. 2, ch. 61-218; ss. 16, 35, ch. 69-106; s. 569, ch. 71-136; s. 2, ch. 72-230; s. 26, ch. 73-334; s. 6, ch. 74-385; s. 24, ch. 79-11; s. 6, ch. 80-68; s. 865, ch. 97-103.



562.28 - Possession of beverages in fraud of Beverage Law.

562.28 Possession of beverages in fraud of Beverage Law.—All beverages on which taxes are imposed by the Beverage Law or would be imposed if such beverages were manufactured in or brought into this state in accordance with the regulatory provisions of such law, which shall be found in the possession, or custody, or within the control of any person, for the purpose of being sold or removed by her or him in fraud of the Beverage Law, or with design to evade payment of said taxes, may be seized by the division or any sheriff or deputy sheriff and shall be forfeited to the state.

History.—s. 10, ch. 19301, 1939; CGL 1940 Supp. 4151(271r); ss. 16, 35, ch. 69-106; s. 2, ch. 72-230; s. 866, ch. 97-103.



562.29 - Raw materials and personal property; seizure and forfeiture.

562.29 Raw materials and personal property; seizure and forfeiture.—All raw materials found in the possession of any person intending to manufacture the same into a beverage subject to tax under the Beverage Law, or into a beverage which would be subject to tax under such law if manufactured in accordance with the regulatory provisions thereof, for the purpose of fraudulently selling such manufactured beverage, or with the design to evade the payment of said tax; and all tools, implements, instruments, and personal property whatsoever, in the place or building or within any yard or enclosure or in the vicinity where such beverage or raw materials are found, may also be seized by the division or any sheriff or deputy sheriff, and shall be forfeited as aforesaid.

History.—s. 10, ch. 19301, 1939; CGL 1940 Supp. 4151(271r); ss. 16, 35, ch. 69-106; s. 2, ch. 72-230.



562.30 - Possession of beverage prima facie evidence; exception.

562.30 Possession of beverage prima facie evidence; exception.—The possession by any person, except a licensed manufacturer or distributor, a state bonded warehouse, or a common carrier, of any beverage which is taxable under the Beverage Law, or which would be taxable thereunder if such beverage were manufactured in or brought into the state in accordance with the regulatory provisions thereof, and upon which the tax has not been paid, shall be prima facie evidence that such beverage has been manufactured, or is being sold, removed, or concealed with design to evade payment of such tax.

History.—s. 10, ch. 19301, 1939; CGL 1940 Supp. 4151(271r); s. 2, ch. 72-230.



562.31 - Possession of raw materials prima facie evidence; exception.

562.31 Possession of raw materials prima facie evidence; exception.—The possession by any person, except a licensed manufacturer or distributor, a state bonded warehouse, or a common carrier, of any mash, wort, or wash, or any other raw materials for the manufacture of beverage subject to tax under the Beverage Law, or which would be taxable thereunder if such beverage were manufactured or brought into the state in accordance with the regulatory provisions of such law, shall be prima facie evidence that such person intends to manufacture the same into such beverage for the purpose of selling such beverage with design to evade the payment of such tax.

History.—s. 10, ch. 19301, 1939; CGL 1940 Supp. 4151(271r); s. 5, ch. 22669, 1945; s. 2, ch. 72-230.



562.32 - Moving or concealing beverage with intent to defraud state of tax; penalty.

562.32 Moving or concealing beverage with intent to defraud state of tax; penalty.—Every person who removes, deposits, or conceals, or is concerned in removing, depositing, or concealing any beverage for or in respect whereof any tax is imposed by the Beverage Law or would be imposed if such beverage were manufactured in or brought into this state in accordance with the regulatory provisions thereof, with intent to defraud the state of such tax or any part thereof, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 11, ch. 19301, 1939; CGL 1940 Supp. 7648(27); s. 570, ch. 71-136; s. 2, ch. 72-230.



562.33 - Beverage and personal property; seizure and forfeiture.

562.33 Beverage and personal property; seizure and forfeiture.—Whenever any beverage on which any tax is imposed by the Beverage Law or would be imposed if such beverage were manufactured in or brought into this state in accordance with the regulatory provisions thereof, or any materials, utensils, or vessels proper, or other personal property whatsoever, intended to be made use of for or in the manufacture of such beverage are removed, or are deposited or concealed in any place, with intent to defraud the state of such tax, or any part thereof, all such beverages and all such materials, utensils, vessels, or other personal property whatsoever, may be seized by the division or any sheriff or deputy sheriff and shall be forfeited to the state.

History.—s. 11, ch. 19301, 1939; CGL 1940 Supp. 4151(271s); ss. 16, 35, ch. 69-106; s. 2, ch. 72-230.



562.34 - Containers; seizure and forfeiture.

562.34 Containers; seizure and forfeiture.—

(1) It shall be unlawful for any person to have in her or his possession, custody, or control any cans, jugs, jars, bottles, vessels, or any other type of containers which are being used, are intended to be used, or are known by the possessor to have been used to bottle or package alcoholic beverages; however, this provision shall not apply to any person properly licensed to bottle or package such alcoholic beverages or to any person intending to dispose of such containers to a person, firm, or corporation properly licensed to bottle or package such alcoholic beverages.

(2) It shall be unlawful for any person to sell or otherwise dispose of any cans, jugs, jars, bottles, vessels, or any other type of containers, knowing that such are to be used in the bottling or packaging of alcoholic beverages, unless the person receiving same, by purchase or otherwise, shall hold a license to manufacture or distribute such alcoholic beverages.

(3) It shall be unlawful for any person to transport any cans, jugs, jars, bottles, vessels, or any other type of containers intended to be used to bottle or package alcoholic beverages; however, this section shall not apply to any firm or corporation holding a license to manufacture or distribute such alcoholic beverages and shall not apply to any person transporting such containers to any person, firm, or corporation holding a license to manufacture or distribute such alcoholic beverages.

(4) Any person violating any provision of this section of the law shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) Any such cans, jugs, jars, bottles, vessels, or any other type of container found in the possession, custody, or control of any person which are being used or are intended to be used or to be disposed of in violation of this section shall be seized by the division, sheriffs, or deputy sheriffs and shall be forfeited to the state.

(6) Notwithstanding the provisions of this section, it shall not be unlawful for any person to have in her or his possession, custody, or control a growler as described in s. 563.06(7), either full or empty, or to transport such growler.

History.—s. 11, ch. 19301, 1939; CGL 1940 Supp. 4151(271s); s. 3, ch. 61-218; ss. 16, 35, ch. 69-106; s. 571, ch. 71-136; s. 2, ch. 72-230; s. 25, ch. 79-11; s. 5, ch. 86-269; s. 867, ch. 97-103; s. 7, ch. 2015-12.



562.35 - Conveyance; seizure and forfeiture.

562.35 Conveyance; seizure and forfeiture.—Every vehicle, vessel, or aircraft used in the transportation or removal of, or for the deposit or concealment of, any mash, wort, or wash or other fermented liquids, any moonshine whiskey, or any raw materials used to manufacture illicit liquors, utensils, or stills and stilling apparatus shall be seized and may be forfeited as provided by the Florida Contraband Forfeiture Act.

History.—s. 11, ch. 19301, 1939; CGL 1940 Supp. 4151(271s); s. 2, ch. 28073, 1953; s. 2, ch. 72-230; s. 7, ch. 74-385; s. 7, ch. 80-68.



562.36 - Beverage on conveyance prima facie evidence; proviso.

562.36 Beverage on conveyance prima facie evidence; proviso.—The presence, in any conveyance or place, of any beverage upon which a tax is imposed by the Beverage Law or would be imposed if such beverage were manufactured in or brought into this state in accordance with the regulatory provisions thereof, and upon which the tax has not been paid, shall be prima facie evidence that such beverage is being removed, deposited, or concealed with intent to defraud the state of such tax; provided, that the provisions of this section shall not apply to any conveyance or any place owned by, or in the possession, custody, or control of a licensed manufacturer or distributor, a state bonded warehouse, or a common carrier.

History.—s. 11, ch. 19301, 1939; CGL 1940 Supp. 4151(271s); s. 2, ch. 72-230.



562.38 - Report of seizures.

562.38 Report of seizures.—Any sheriff, deputy sheriff, or police officer, upon the seizure of any property under this act, shall promptly report such seizure to the division or its representative, together with a description of all such property seized so that the state may be kept informed as to the size and magnitude of the illicit liquor business.

History.—s. 12, ch. 19301, 1939; CGL 1940 Supp. 4151(271u); s. 25, ch. 25359, 1949; s. 3, ch. 28073, 1953; ss. 16, 35, ch. 69-106; s. 2, ch. 72-230; s. 26, ch. 73-334; s. 27, ch. 79-11.



562.408 - Exercise of police power.

562.408 Exercise of police power.—It is deemed by the Legislature that this law is necessary for the more efficient and proper enforcement of the statutes and laws of this state prohibiting the manufacture of, or traffic in, illicit moonshine whiskey and a lawful exercise of the police power of the state for the protection of the public welfare, health, safety, and morals of the people of the state. All the provisions of this law shall be liberally construed for the accomplishment of these purposes.

History.—s. 13, ch. 28073, 1953; s. 2, ch. 72-230.



562.41 - Searches; penalty.

562.41 Searches; penalty.—

(1) Any authorized employee of the division, any sheriff, any deputy sheriff, or any police officer may make searches of persons, places, and conveyances of any kind whatsoever in accordance with the laws of this state for the purpose of determining whether or not the provisions of the Beverage Law are being violated.

(2) Any authorized employee of the division, any sheriff, any deputy sheriff, or any police officer may enter in the daytime any building or place where any beverages subject to tax under the Beverage Law or which would be subject to tax thereunder if such beverages were manufactured in or brought into this state in accordance with the regulatory provisions thereof, or any alcoholic beverages, are manufactured, produced, or kept, so far as may be necessary, for the purpose of examining said beverages. When such premises are open at night, such officers may enter them while so open, in the performance of their official duties.

(3) Any owner of such premises or person having the agency, superintendency, or possession of same, who refuses to admit such officer or to suffer her or him to examine such beverages, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4) Any person who shall forcibly obstruct or hinder the director, any division employee, any sheriff, any deputy sheriff, or any police officer in the execution of any power or authority vested in her or him by law, or who shall forcibly rescue or cause to be rescued any property if the same shall have been seized by such officer, or shall attempt or endeavor to do so, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(5) Licensees, by the acceptance of their license, agree that their places of business shall always be subject to be inspected and searched without search warrants by the authorized employees of the division and also by sheriffs, deputy sheriffs, and police officers during business hours or at any other time such premises are occupied by the licensee or other persons.

History.—s. 15, ch. 19301, 1939; CGL 1940 Supp. 4151(271x), 7648(28), (29); ss. 1, 2, ch. 57-327; ss. 16, 35, ch. 69-106; s. 572, ch. 71-136; s. 2, ch. 72-230; s. 28, ch. 79-11; s. 6, ch. 86-269; s. 868, ch. 97-103.



562.42 - Destruction of forfeited property.

562.42 Destruction of forfeited property.—In case of the seizure of any intoxicating beverage, still, doubler, worm, worm tub, still piping, still apparatus or any piece or part thereof, any mash, wort, or wash or other fermented liquids and any containers therefor, for any offense involving forfeiture of the same, where such apparatus shall be of less than $1,000 in value and it shall be impracticable to remove the same to a place of safe storage from the place where seized, the seizing officer is authorized to destroy the same only so far as to prevent the use thereof, or any part thereof, for the purpose for which it was intended. Such destruction shall be in the presence of at least one credible witness and such witness shall unite with the said officer in a duly sworn report of said seizure and such destruction, to be made to the division, in which report they shall set forth the grounds of the claim or forfeiture and the reasons for such seizure and destruction and an estimate of the fair value of the apparatus destroyed and also of the materials remaining after the destruction and a statement that, from facts within their own knowledge, they have no doubt whatever that such apparatus was set up for use in the unlawful manufacture of intoxicating beverages and that it was impracticable to remove the same to a place of safe storage; provided, that not more than 1 pint of any such intoxicating beverage shall be preserved by the seizing officer to be used as evidence against anyone accused of violating the provisions of the Beverage Law, and such pint of intoxicating beverage is hereby declared to be sufficient of such intoxicating beverage upon which to base a conviction of a violation of the Beverage Law.

History.—s. 16, ch. 19301, 1939; CGL 1940 Supp. 4151(271y); ss. 16, 35, ch. 69-106; s. 2, ch. 72-230.



562.44 - Donation of forfeited beverages or raw materials to state institutions; sale of forfeited beverages.

562.44 Donation of forfeited beverages or raw materials to state institutions; sale of forfeited beverages.—Any alcoholic beverage or raw materials used for the manufacture of alcoholic beverages that may be seized and forfeited under any of the provisions of the Beverage Law may, with the approval and consent of the Department of Business and Professional Regulation, be donated to any state-operated or charitable institution that may have a legitimate use therefor in the operation of such institution, or the division may sell such beverage so seized and forfeited to any licensed wholesaler in the state, upon the condition that all federal and state taxes that may be due thereon shall be paid, that such sale shall be made only upon submission by said division of a request for bids to at least five wholesale dealers in the state, and that such sale shall be made to the highest and best bidder therefor. However, if no satisfactory bid from a wholesaler is received, the division may then reject all bids and sell such beverage so seized and forfeited to any retailer, licensed in this state to sell such beverage, upon the condition that all federal and state taxes that may be due thereon shall have been paid, that such sale shall be made only upon submission by said division of a request for bids to at least five retail dealers in the state and that such sale shall be to the highest and best bidder therefor. All moneys received from such sales shall be paid by the division to the Chief Financial Officer for the account of the beverage fund and shall be subject to disbursement in accordance with the law relating thereto.

History.—s. 18, ch. 19301, 1939; CGL 1940 Supp. 4151(271aa); s. 8, ch. 22669, 1945; s. 1, ch. 57-327; ss. 16, 35, ch. 69-106; s. 2, ch. 72-230; s. 31, ch. 79-4; s. 220, ch. 94-218; s. 732, ch. 2003-261.



562.45 - Penalties for violating Beverage Law; local ordinances; prohibiting regulation of certain activities or business transactions; requiring nondiscriminatory treatment; providing exceptions.

562.45 Penalties for violating Beverage Law; local ordinances; prohibiting regulation of certain activities or business transactions; requiring nondiscriminatory treatment; providing exceptions.—

(1) Any person willfully and knowingly making any false entries in any records required under the Beverage Law or willfully violating any of the provisions of the Beverage Law, concerning the excise tax herein provided for shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. It is unlawful for any person to violate any provision of the Beverage Law, and any person who violates any provision of the Beverage Law for which no penalty has been provided shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; provided, that any person who shall have been convicted of a violation of any provision of the Beverage Law and shall thereafter be convicted of a further violation of the Beverage Law, shall, upon conviction of said further offense, be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2)(a) Nothing contained in the Beverage Law shall be construed to affect or impair the power or right of any county or incorporated municipality of the state to enact ordinances regulating the hours of business and location of place of business, and prescribing sanitary regulations therefor, of any licensee under the Beverage Law within the county or corporate limits of such municipality. However, except for premises licensed on or before July 1, 1999, and except for locations that are licensed as restaurants, which derive at least 51 percent of their gross revenues from the sale of food and nonalcoholic beverages, pursuant to chapter 509, a location for on-premises consumption of alcoholic beverages may not be located within 500 feet of the real property that comprises a public or private elementary school, middle school, or secondary school unless the county or municipality approves the location as promoting the public health, safety, and general welfare of the community under proceedings as provided in s. 125.66(4), for counties, and s. 166.041(3)(c), for municipalities. This restriction shall not, however, be construed to prohibit the issuance of temporary permits to certain nonprofit organizations as provided for in s. 561.422. The division may not issue a change in the series of a license or approve a change of a licensee’s location unless the licensee provides documentation of proper zoning from the appropriate county or municipal zoning authorities.

(b) Nothing in the Beverage Law shall be construed to affect or impair the power or right of any county or incorporated municipality of the state to enact ordinances regulating the type of entertainment and conduct permitted in any establishment licensed under the Beverage Law to sell alcoholic beverages for consumption on the premises, or any bottle club licensed under s. 561.14, which is located within such county or municipality.

(c) A county or municipality may not enact any ordinance that regulates or prohibits those activities or business transactions of a licensee regulated by the Division of Alcoholic Beverages and Tobacco under the Beverage Law. Except as otherwise provided in the Beverage Law, a local government, when enacting ordinances designed to promote and protect the general health, safety, and welfare of the public, shall treat a licensee in a nondiscriminatory manner and in a manner that is consistent with the manner of treatment of any other lawful business transacted in this state. Nothing in this section shall be construed to affect or impair the enactment or enforcement by a county or municipality of any zoning, land development or comprehensive plan regulation or other ordinance authorized under ss. 1, 2, and 5, Art. VIII of the State Constitution.

History.—s. 15, ch. 16774, 1935; s. 3, ch. 19301, 1939; CGL 1940 Supp. 4151(240), 7648(6); s. 4, ch. 29964, 1955; s. 1, ch. 57-327; s. 573, ch. 71-136; s. 2, ch. 72-230; s. 1, ch. 87-365; s. 24, ch. 91-60; s. 4, ch. 97-165; s. 2, ch. 99-156; s. 128, ch. 2014-17.



562.451 - Moonshine whiskey; ownership, possession, or control prohibited; penalties; rule of evidence.

562.451 Moonshine whiskey; ownership, possession, or control prohibited; penalties; rule of evidence.—

(1) Any person who owns or has in her or his possession or under her or his control less than 1 gallon of liquor, as defined in the Beverage Law, which was not made or manufactured in accordance with the laws in effect at the time when and place where the same was made or manufactured shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who owns or has in her or his possession or under her or his control 1 gallon or more of liquor, as defined in the Beverage Law, which was not made or manufactured in accordance with the laws in effect at the time when and place where the same was made or manufactured shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) In any prosecution under this section, proof that the liquor involved is what is commonly known as moonshine whiskey shall be prima facie evidence that the same was not made or manufactured in accordance with the laws in effect at the time when and place where the same was made or manufactured.

History.—s. 9, ch. 22669, 1945; s. 17, ch. 23746, 1947; s. 5, ch. 29964, 1955; s. 1, ch. 59-435; s. 574, ch. 71-136; s. 2, ch. 72-230; s. 869, ch. 97-103.



562.452 - Curb service of intoxicating liquor prohibited.

562.452 Curb service of intoxicating liquor prohibited.—It is unlawful for any person to sell or serve, by the drink, any intoxicating liquor, other than malt beverages of legal alcoholic content, except within the building and licensed premises as provided in ss. 562.06 and 565.02(1)(g) which is the address of the person holding a license for the sale of such intoxicating liquor. However, nothing in this section shall be construed to permit the practice of curb or drive-in service in connection with such intoxicating liquors when sold by the drink or the sale of intoxicating liquors in parking lots; provided, however, that nothing in this section contained shall be construed to prevent the regular delivery by licensed dealers of sealed containers containing such intoxicating liquors.

History.—s. 1, ch. 19437, 1939; CGL 1940 Supp. 7648(30); s. 7, ch. 22858, 1945; s. 2, ch. 72-230; s. 1, ch. 75-278; s. 8, ch. 90-17.

Note.—Former s. 569.01.



562.453 - Curb drinking of intoxicating liquor prohibited.

562.453 Curb drinking of intoxicating liquor prohibited.—It is unlawful for any person to consume any intoxicating liquor, except malt beverages of legal alcoholic content, at curb or drive-in stands, except within the building which is the address of the person holding a license for the sale of such intoxicating liquors.

History.—s. 2, ch. 19437, 1939; CGL 1940 Supp. 7648(31); s. 2, ch. 72-230.

Note.—Former s. 569.02.



562.454 - Vendors to be closed in time of riot.

562.454 Vendors to be closed in time of riot.—

(1) Whenever any riot or gathering of a mob occurs in any area of this state, all persons in the area who sell alcoholic beverages shall, upon being so ordered by proclamation as provided herein, immediately stop the sale of alcoholic beverages and immediately close all barrooms, saloons, shops, or other places where any other alcoholic beverages are sold and keep them closed and refrain from selling, bartering, lending, or giving away any alcoholic beverages until such time as public notice shall be given by the sheriff of the county or the mayor of any city, town, or village where any riot or mob action may have occurred that such places may be opened and the sale of alcoholic beverages resumed.

(2) Whenever any riot has occurred or mob has gathered, or there is a reasonable cause to apprehend the occurrence of such events in any area of the state, the mayor or county commission shall immediately issue a proclamation ordering the suspension of sale of alcoholic beverages and the closing of the places described in subsection (1) until such time as the public peace and safety no longer requires such restrictions.

(3) None of the provisions of this section shall require the closing of any store, shop, restaurant, gasoline service station, or other place or establishment in which alcoholic beverages are sold by the drink for consumption on the premises or as items in a stock of varied merchandise for sale to the general public, but all sales of such alcoholic beverages shall be suspended, and all bars, cocktail lounges, and other areas maintained for the sale or service of such beverages in such stores, shops, restaurants, gasoline service stations, and other such places or establishments shall be closed during any riot, gathering of a mob, or other occurrence contemplated in subsections (1) and (2).

(4) Any person who knowingly violates any of the provisions of this section or the proclamation or permits any person in his or her employ to do so or connives with any other person to evade the terms of such proclamation shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 4033, 1891; GS 3244, 3245; CGL 1936 Supp. 7179(1), (2); ss. 581, 582, ch. 71-136; s. 2, ch. 72-230; s. 870, ch. 97-103.

Note.—Former ss. 569.08 and 569.09.



562.455 - Adulterating liquor; penalty.

562.455 Adulterating liquor; penalty.—Whoever adulterates, for the purpose of sale, any liquor, used or intended for drink, with cocculus indicus, vitriol, grains of paradise, opium, alum, capsicum, copperas, laurel water, logwood, brazil wood, cochineal, sugar of lead, or any other substance which is poisonous or injurious to health, and whoever knowingly sells any liquor so adulterated, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 1637, 1868; RS 2664; GS 3593; RGS 5522; CGL 7687; s. 583, ch. 71-136; s. 2, ch. 72-230.

Note.—Former s. 569.10.



562.46 - Legal remedies not impaired.

562.46 Legal remedies not impaired.—It is the declared legislative intention that no provision or provisions of the Beverage Law shall in any manner limit, modify, or preclude any person from instituting legal proceedings in courts of competent jurisdiction for the adjudication of any rights that such person may have under the Federal and State Constitutions and under laws now existing, or laws which may be hereinafter enacted; further, an action involving a contractual dispute between a licensed distributor and its registered primary American source of supply, as defined in s. 564.045 or s. 565.095, may be filed in the courts of this state.

History.—s. 17, 16774, 1935; CGL 1936 Supp. 4151(243); s. 2, ch. 72-230; s. 7, ch. 85-161.



562.47 - Rules of evidence; Beverage Law.

562.47 Rules of evidence; Beverage Law.—In all prosecutions for violations of the Beverage Law:

(1) Proof that the liquor in question was and is known as whiskey, moonshine whiskey, shine, rum, gin, or brandy or by another similar name or names shall be prima facie evidence that such liquor is intoxicating and contains more than 4.007 percent of alcohol by volume and that same is intoxicating.

(2) Proof that the beverage in question was contained in a container labeled as “beer,” “ale,” “malt liquor,” “malt beverage,” “wine,” or “distilled spirits” or with other similar name; and which bears the manufacturer’s insignia, name, or trademark is prima facie evidence that such beverage is an alcoholic beverage as defined in s. 561.01.

(3) Any person or persons who by experience in the past in the handling or use of intoxicating liquors, or who by taste, smell, or the drinking of such liquors has knowledge as to the intoxicating nature thereof, may testify as to his or her opinion whether such beverage or liquor is or is not intoxicating, and a verdict based upon such testimony shall be valid.

History.—s. 1, ch. 20744, 1941; s. 2, ch. 72-230; s. 1, ch. 85-44; s. 7, ch. 86-269; s. 25, ch. 91-60; s. 871, ch. 97-103.



562.48 - Minors patronizing, visiting, or loitering in a dance hall.

562.48 Minors patronizing, visiting, or loitering in a dance hall.—Any person operating any dance hall in connection with the operation of any place of business where any alcoholic beverage is sold who shall knowingly permit or allow any person under the age of 18 years to patronize, visit, or loiter in any such dance hall or place of business, unless such minor is attended by one or both of his or her parents or by his or her natural guardian, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 20838, 1941; s. 1, ch. 28291, 1953; s. 575, ch. 71-136; s. 2, ch. 72-230.



562.50 - Habitual drunkards; furnishing intoxicants to, after notice.

562.50 Habitual drunkards; furnishing intoxicants to, after notice.—Any person who shall sell, give away, dispose of, exchange, or barter any alcoholic beverage, or any essence, extract, bitters, preparation, compound, composition, or any article whatsoever under any name, label, or brand, which produces intoxication, to any person habitually addicted to the use of any or all such intoxicating liquors, after having been given written notice by wife, husband, father, mother, sister, brother, child, or nearest relative that said person so addicted is an habitual drunkard and that the use of intoxicating drink or drinks is working an injury to the person using said liquors, or to the person giving said written notice, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 22633, 1945; s. 576, ch. 71-136; s. 2, ch. 72-230.



562.51 - Retail alcoholic beverage establishments; rights as private enterprise.

562.51 Retail alcoholic beverage establishments; rights as private enterprise.—A licensed retail alcoholic beverage establishment open to the public is a private enterprise and:

(1) May refuse service to any person who is objectionable or undesirable to the licensee, but such refusal of service shall not be on the basis of race, creed, color, religion, sex, national origin, marital status, or physical handicap.

(2)(a) May not refuse service to any person solely because the person is not purchasing alcoholic beverages if that person is the designated driver for one or more persons who are purchasing alcoholic beverages at the establishment.

(b) This subsection does not excuse a retail alcoholic beverage establishment from complying with any applicable municipal or county ordinance regulating the presence of persons under 21 years of age on the premises of any such establishment.

History.—s. 4, ch. 85-285; s. 1, ch. 2007-135.



562.61 - Sale, offer for sale, purchase, or use of alcohol vaporizing devices prohibited.

562.61 Sale, offer for sale, purchase, or use of alcohol vaporizing devices prohibited.—

(1) For purposes of this section, the term “alcohol vaporizing device” means any device, machine, or process which mixes spirits, liquor, or other alcohol products with pure oxygen or other gas to produce a vaporized product for the purpose of consumption by inhalation.

(2) A person may not sell, offer for sale, purchase, or use an alcohol vaporizing device.

(3)(a) Any person who violates this section by selling or offering for sale an alcohol vaporizing device commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person who violates this section by selling or offering for sale an alcohol vaporizing device after having been previously convicted of such an offense within the past 5 years commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person who violates this section by purchasing or using an alcohol vaporizing device commits a noncriminal violation with a fine of $250.

(4) This section does not apply to the administration or prescription of a product that contains alcohol by a health care practitioner who is licensed under the laws of this state or another state.

History.—s. 1, ch. 2006-128.






Chapter 563 - BEER

563.01 - Definition.

563.01 Definition.—The terms “beer” and “malt beverage” mean all brewed beverages containing malt.

History.—s. 3, ch. 72-230.

Note.—Former s. 561.01(3).



563.02 - License fees; vendors; manufacturers and distributors.

563.02 License fees; vendors; manufacturers and distributors.—

(1) Each vendor of malt beverages containing alcohol of 0.5 percent or more by volume shall pay an annual state license tax as follows:

(a) Vendors operating places of business where beverages are sold only for consumption off the premises, an amount equal to 50 percent of the amount of the license tax herein provided for vendors in the same county operating places of business where consumption on the premises is permitted. Vendors holding such off-premises sales licenses shall not be subject to zoning by municipal and county authorities.

(b) Vendors operating places of business where consumption on the premises is permitted in counties having a population of over 100,000, according to the latest population estimate prepared pursuant to s. 186.901, for such county, $200.

(c) Vendors operating places of business where consumption on the premises is permitted in counties having a population of over 75,000 and not over 100,000, according to the latest population estimate prepared pursuant to s. 186.901, for such county, $160.

(d) Vendors operating places of business where consumption on the premises is permitted in counties having a population of over 50,000 and less than 75,000, according to the latest population estimate prepared pursuant to s. 186.901, for such county, $120.

(e) Vendors operating places of business where consumption on the premises is permitted in counties having a population of over 25,000 and less than 50,000, according to the latest population estimate prepared pursuant to s. 186.901, for such county, $80.

(f) Vendors operating places of business where consumption on the premises is permitted in counties having a population of less than 25,000, according to the latest population estimate prepared pursuant to s. 186.901, for such county, $40.

(2) Each manufacturer engaged in the business of brewing only malt beverages shall pay an annual state license tax of $3,000 for each plant or branch he or she may operate. However, each manufacturer engaged in the business of brewing less than 10,000 kegs of malt beverages annually for consumption on the premises pursuant to s. 561.221(3) shall pay an annual state license tax of $500 for each plant or branch.

(3) Each distributor who shall distribute or sell alcoholic beverages containing less than 17.259 percent alcohol by volume shall pay an annual state license tax of $1,250 for each establishment or branch he or she may operate.

History.—s. 3, ch. 72-230; s. 8, ch. 86-269; s. 2, ch. 87-63; s. 7, ch. 92-176; s. 872, ch. 97-103.

Note.—Former ss. 561.34, 561.35.



563.021 - Malt beverages; exclusive sales territories.

563.021 Malt beverages; exclusive sales territories.—

(1) No distributor shall sell or deliver any brand or brands of malt beverages in this state to any retail vendor whose place of business is outside of the distributor’s restricted exclusive sales territory for such products. The restricted exclusive sales territory shall be mutually agreed upon by the manufacturer or importer and each distributor, and shall be embodied in a formal written agreement between the manufacturer or importer and each distributor, which agreement shall designate the specified brand or brands for which the territory is granted and set forth the exact geographical area of the territory. Where a manufacturer or importer sells several brands, the agreement may apply to all brands sold by the manufacturer or importer or may apply to one brand or several brands so long as each brand is covered by an exclusive territorial agreement. No manufacturer or importer shall provide by such written agreement for the distribution of a brand to more than one distributor for all or any part of the designated territory. All such agreements shall be filed with the division.

(2) Upon a prima facie showing of a violation of this section, the division, on its own motion or on complaint of a manufacturer or distributor, may pursue appropriate administrative remedies provided by law, including the revocation or suspension of licenses, the imposition of fines or any combination of the foregoing.

(3) No provision of any written agreement required by this section shall expressly, by implication, or in its own operation establish or maintain the resale price of any brand or brands of beer sold by the malt beverage distributor.

History.—s. 14, ch. 88-308.



563.022 - Relations between beer distributors and manufacturers.

563.022 Relations between beer distributors and manufacturers.—

(1) LEGISLATIVE FINDINGS AND INTENT.—

(a) Regulation of business relations between beer distributors and manufacturers is necessary and appropriate in the public interest.

(b) This section is enacted pursuant to authority of the state under the provisions of the Twenty-First Amendment to the United States Constitution to promote the public’s interest in fair, efficient, and competitive distribution of malt beverage products by regulation and encouragement of manufacturers and distributors to conduct their business relations toward these ends by:

1. Assuring that the beer distributor is free to manage its business enterprise, including the distributor’s right to independently establish its selling prices;

2. Assuring the manufacturer and the public of service from a distributor who will devote reasonable efforts and resources to sales and distribution of the manufacturer’s products, which distributor has been granted the right to sell and distribute and to maintain a satisfactory sales level; and

3. Establishing and maintaining an orderly system of distribution of beer to the public.

(c) This section shall govern all relations between manufacturers and their distributors to the full extent consistent with the constitutions and laws of this state and the United States.

(d) In order to promote the intention and policies announced herein, the provisions of this section shall be liberally construed.

(2) DEFINITIONS.—In construing this section, unless the context otherwise requires, the word, phrase, or term:

(a) “Designated member” means the spouse, child, grandchild, parent, brother, or sister of a deceased individual who owned an interest in a distributor, who is entitled to inherit the deceased individual’s ownership interest in the distributor under the terms of the deceased individual’s will or other testamentary device, or who is entitled to inherit such ownership interest under the laws of intestate succession of this state. With respect to an incapacitated individual owning an ownership interest in a distributor, the term means the person appointed by a court as the conservator of such individual’s property. The term also includes the appointed and qualified personal representative and the testamentary trustee of a deceased individual owning an ownership interest in a distributor.

(b) “Distributor” or “wholesaler” means any person, firm, association, corporation, or company which is a distributor licensed to sell and distribute beer at wholesale to persons who are licensed to sell beer.

(c) “Franchise” means a contract or agreement, either expressed or implied, whether oral or written, for a definite or indefinite period of time in which a manufacturer grants to a beer distributor the right to purchase, resell, and distribute any brand or brands offered by the manufacturer.

(d) “Franchisee” means a beer distributor to whom a franchise is offered or granted.

(e) “Franchisor” means a beer manufacturer who grants a franchise to a beer distributor.

(f) “Fraud” includes actual fraud or constructive fraud as normally defined, in addition to the following:

1. A misrepresentation in any manner, whether intentionally false or arising from gross negligence, of a material fact.

2. A promise or representation not made honestly and in good faith.

3. An intentional failure to disclose a material fact.

4. Any artifice employed to deceive another.

(g) “Good faith” means honesty in fact in the conduct or transaction concerned as defined and interpreted under s. 671.201(20).

(h) “Manufacturer” means any person who manufactures or imports beer for distribution to distributors licensed in Florida.

(i) “Person” means a natural person, corporation, association, partnership, trust, or other business entity and, in case of a business entity, shall include any other entity in which it has a majority interest or it effectively controls, as well as the individual officers, directors, and other persons in active control of the activities of each such entity. The term also includes heirs, assigns, personal representatives, and guardians.

(j) “Reasonable qualifications” means the standard of the reasonable criteria established and consistently used by the respective manufacturer for Florida distributors that entered into, continued, or renewed an agreement with the manufacturer during a period of 24 months prior to the proposed transfer of the distributor’s business, or for Florida distributors that have changed managers or designated managers during a period of 24 months prior to the proposed change in manager or successor manager of the distributor’s business.

(k) “Retaliatory action” includes, but is not limited to, the refusal to continue an agreement or a material reduction in the quality of service or quantity of products available to a distributor under an agreement which refusal or reduction is not made in good faith.

(l) “Sale” includes the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation, or mortgage in any manner or form, whether by transfer in trust or otherwise, of beer or of any franchise related thereto for a consideration and any option, subscription, or other contract, or solicitation, looking to a sale, or offer or attempt to sell in any form, whether in oral or written form, for a consideration.

(m) “Transfer of a distributor’s business” means the voluntary sale, assignment, or other transfer of the business or control of the business of the distributor, including the sale or other transfer of stock or assets by merger, consolidation, or dissolution.

(3) APPLICATION.—Any person who engages directly or indirectly in purposeful agreements or contracts in connection with the sale of beer to beer distributors within this state shall be subject to the provisions of this section and shall be subject to the jurisdiction of the courts of this state for violations of this section in accordance with the provisions of the laws of this state.

(4) UNLAWFUL ACTS AND PRACTICES.—Unfair methods of competition and unfair or deceptive acts or practices in the conduct of the manufacturing, importing, distribution, sale, wholesaling, and franchising of beer, as defined in subsection (5), are declared to be unlawful. Any person who violates any provision of this section shall not be subject to the criminal penalties set forth in the Beverage Law on account of such violation.

(5) UNFAIR AND PROHIBITED ACTS.—

(a) It shall be deemed a violation of subsection (4) for any manufacturer or distributor to engage in any action which is in bad faith or unconscionable and which causes damage in terms of law or equity to any of the parties or to the public.

(b) It shall be deemed a violation of subsection (4) for a manufacturer or officer, agent, or other representative thereof:

1. To coerce or compel, or attempt to coerce or compel, any beer distributor to order or accept delivery of any beer or any other commodity or commodities which such beer distributor has not voluntarily ordered.

2. To refuse to deliver in reasonable quantities and within a reasonable time after receipt of the distributor’s order to any distributor having a franchise or contractual agreement for the distribution and sale of beer sold by such manufacturer, beer covered by such franchise or contract. However, the failure to deliver any such beer shall not be considered a violation of this section if such failure is due to prudent and reasonable restriction on extension of credit by the manufacturer to the distributor, an act of God, work stoppage or delay due to a strike or labor difficulty, a bona fide shortage of materials, freight embargo, or other cause over which the manufacturer, or any agent thereof, shall have no control whatsoever.

3. To coerce or compel, or attempt to coerce or compel, a beer distributor to enter into any agreement, whether written or oral, supplementary to an existing franchise with such manufacturer or officer, agent, or other representative thereof, or to do any other act prejudicial to such distributor, by threatening to cancel any franchise or any contractual agreement existing between such manufacturer and such distributor. However, notice in good faith to a beer distributor of such distributor’s violation or breach of any terms or provisions of such franchise or contractual agreement shall not constitute a violation of this section if such notice is in writing, is mailed by registered or certified mail to such distributor at his or her current business address, and contains the specific facts as to the distributor’s violation or breach of such franchise or contractual agreement.

4. To terminate, cancel, fail to renew, or refuse to continue the franchise or selling agreement of any such distributor without good cause as defined in subsections (7) and (10). The nonrenewal of a franchise or selling agreement without good cause shall constitute an unfair termination or cancellation regardless of the specified time period of such franchise or selling agreement.

5. To willfully discriminate, either directly or indirectly, in price offered to franchisees where the effect of such discrimination is likely to substantially lessen competition.

6. To prevent or attempt to prevent, by contract or otherwise, any beer distributor from changing the capital structure of his or her distributorship or the means by or through which he or she finances the operation of his or her distributorship, provided that the distributor at all times meets capital standards which are reasonable in light of generally accepted capital standards within the manufacturer’s beer distribution system. Nothing in this subparagraph diminishes the right of a manufacturer to prohibit public ownership of its franchises.

7. To prevent or attempt to prevent, by contract or otherwise, any beer distributor or any officer, member partner, or stockholder of any beer distributor from selling or transferring any part of the interest of any of them to any other person or persons or party or parties. However, no distributor, officer, partner, or stockholder shall have the right to sell, transfer, or assign the franchise or power of management or control thereunder without the written consent of the manufacturer, distributor, or wholesaler, except that such consent shall not be unreasonably withheld.

a. No manufacturer shall unreasonably withhold or delay its approval of any assignment, sale, or transfer of the stock of a distributor or of all or any portion of a distributor’s assets, a distributor’s voting stock, the voting stock of any parent corporation, or the beneficial ownership or control of any other entity owning or controlling a distributor, including the distributor’s rights and obligations under the terms of an agreement, whenever the person or persons to be substituted meet reasonable qualifications. Upon the death of one of the partners of a partnership operating the business of a distributor, no manufacturer shall deny the surviving partner or partners of such partnership the right to become a successor-in-interest to the agreement between the manufacturer and such partnership, provided that the survivor has been active in the management of the partnership and is otherwise capable of carrying on the business of the partnership, and provided further that such right is consistent with the rights and desires of the heirs or devises of the deceased partner.

b. Notwithstanding the provisions of subparagraph a., upon the death of a distributor, no manufacturer shall deny approval for any transfer of ownership to a designated member of the family of an owner of a distributor; provided, however, that any subsequent transfer of such ownership by such designated member shall thereafter be subject to the provisions of subparagraph a.

8. To obtain money, goods, services, anything of value, or any other benefit from any person in exchange for having coerced or compelled a beer distributor to do business with such other person.

9. To require a beer distributor to assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability imposed by this section.

10. To restrict or inhibit, directly or indirectly, the right of free association among manufacturers or distributors of beer for any lawful purpose.

11. To fix or maintain the price at which a distributor may resell beer.

12. To coerce or attempt to coerce any distributor to accept delivery of any beer or other commodity ordered by a distributor if the order was properly canceled by the distributor.

13. To change a distributor’s quota of a brand or brands if the change is not made in good faith.

14. To require a distributor, by any means, to participate in or contribute to any local or national advertising fund controlled directly or indirectly by a manufacturer.

15. To take any retaliatory action against a distributor that files a complaint regarding an alleged violation by the manufacturer of state or federal law or an administrative rule.

16. To require or prohibit, without good cause provided in writing, any change in the manager or successor manager of any distributor who has been approved by the manufacturer as of June 4, 1987. Should a distributor change an approved manager or successor manager, a manufacturer shall not require or prohibit the change unless the person fails to meet the reasonable written standards for Florida distributors of the manufacturer which standards have been provided to the distributor.

(6) DISTRIBUTOR’S RESIGNATION, CANCELLATION, TERMINATION, FAILURE TO RENEW, OR REFUSAL TO CONTINUE.—Notwithstanding any agreement and except as otherwise provided for in this section, a manufacturer shall not cause a distributor to resign from an agreement, or cancel, terminate, fail to renew, or refuse to continue under an agreement unless the manufacturer has complied with all of the following:

(a) Has satisfied the applicable notice requirements of subsection (9).

(b) Has acted in good faith.

(c) Has good cause for the cancellation, termination, nonrenewal, discontinuance, or forced resignation.

(7) GOOD CAUSE.—Notwithstanding any agreement, good cause shall exist for the purposes of a termination, cancellation, nonrenewal, or discontinuance under paragraph (6)(c) when all of the following occur:

(a) There is a failure by the distributor to comply with a provision of the agreement which is both reasonable and of material significance to the business relationship between the distributor and the manufacturer.

(b) The manufacturer first acquired knowledge of the failure described in paragraph (a) not more than 18 months before the date notification was given pursuant to subsection (6).

(c) The distributor was given written notice by the manufacturer of failure to comply with the agreement.

(d) The distributor was afforded a reasonable opportunity to assert good faith efforts to comply with the agreement within the time limits provided for in paragraph (e).

(e) The distributor has been afforded 30 days in which to submit a plan of corrective action to comply with the agreement and an additional 90 days to cure such noncompliance in accordance with the plan or to sell his or her distributorship consistent with the provisions of this section.

(8) BURDEN OF PROOF.—For each termination, cancellation, nonrenewal, or discontinuance, the manufacturer shall have the burden of showing that it has acted in good faith, that the notice requirements under this section have been complied with, and that there was good cause for the termination, cancellation, nonrenewal, or discontinuance.

(9) NOTICE.—Notwithstanding any agreement and except as otherwise provided in this section, the manufacturer shall furnish written notice of the termination, cancellation, nonrenewal, or discontinuance of an agreement to the distributor not less than 90 days before the effective date of the termination, cancellation, nonrenewal, or discontinuance; in no event shall the contractual term of any such franchise or selling agreement expire without the written consent of the beer distributor involved prior to the expiration of at least 90 days following such written notice. The notice shall be by certified mail and shall contain all of the following:

(a) A statement of intention to terminate, cancel, not renew, or discontinue the agreement.

(b) A statement of the reason for the termination, cancellation, nonrenewal, or discontinuance.

(c) The date on which the termination, cancellation, nonrenewal, or discontinuance takes effect.

(10) CONDITIONS AND NOTICE REQUIRED.—Notwithstanding subsections (6) and (9), a manufacturer may terminate, cancel, fail to renew, or discontinue an agreement for good cause after not less than 15 days’ written notice given in the manner and containing the information required by subsection (9), if any of the following occur:

(a) Insolvency of the distributor, the filing of any petition by or against the distributor under any bankruptcy or receivership law, or the dissolution or liquidation of the wholesaler which materially affects the distributor’s ability to remain in business.

(b) Revocation of the distributor’s license by the division or by the Federal Bureau of Alcohol, Tobacco and Firearms whereby the distributor cannot distribute beer for more than 60 days.

(c) The distributor, or a partner or an individual who owns 10 percent or more of the partnership or stock of a corporate distributor, has been convicted of a felony under the United States Code or the laws of any state which reasonably may adversely affect the good will or interest of the distributor or manufacturer. However, an existing stockholder or stockholders, partner or partners, a designated member or members, or the distributor itself, if incorporated, shall have, subject to the provisions of this section, the right to purchase the partnership interest or the stock of the offending partner or stockholder, and if the sale is completed within 15 days of the conviction of the offending partner or stockholder, the right of termination, cancellation, nonrenewal, or discontinuance of the distributorship agreement shall not apply.

(d) There was fraudulent conduct on the part of the distributor relating to a material matter in dealings with the manufacturer or its products.

(e) The principal of the distributor intentionally and willfully sells the manufacturer’s products to a retailer or retailers located outside a distributor’s territory, but only if the manufacturer has assigned exclusive territories to its distributors in Florida.

(f) The distributor fails to pay for the manufacturer’s products ordered and delivered in accordance with terms established with the manufacturer and has continued to fail to make payment within 15 business days after receipt of notice of the delinquency and demand for immediate payment.

(g) The distributor sells, transfers, or assigns the franchise or control thereunder without the written consent of the manufacturer.

(11) DISCONTINUANCE OF PRODUCTION OR DISTRIBUTION.—Notwithstanding subsections (6), (9), and (10), a manufacturer may terminate, cancel, not renew, or discontinue an agreement upon not less than 30 days’ prior written notice if the supplier discontinues production or discontinues distribution throughout this state of all the brands sold by the manufacturer to the distributor. Nothing in this section shall prohibit a manufacturer, upon not less than 30 days’ notice, to completely discontinue the distribution throughout this state of any particular brand or package of beer. This subsection does not prohibit a manufacturer from conducting test marketing of a new brand of beer or from conducting the test marketing of a brand of beer which is not currently being sold in this state, provided that the manufacturer has notified the division in writing of its plans to test market. The notice shall describe the market area in which the test shall be conducted, the name or names of the distributor or distributors who will be selling the beer, the name or names of the brand of beer being tested, and the period of time during which the testing will take place. A market testing period shall not exceed 18 months.

(12) REASONABLE EFFORT REQUIRED.—The distributor shall devote such efforts and resources, as required in the agreement between the distributor and the manufacturer, to sales and distribution of all the manufacturer’s products which the distributor has been granted the right and has agreed to sell and distribute so long as such requirements are reasonable. In the absence of such an agreement, the distributor shall devote reasonable efforts and resources.

(13) WAIVER PROHIBITED.—A distributor shall not waive any of the rights granted in any provision of this section. Nothing in this section shall be construed to limit or prohibit good faith dispute settlements voluntarily entered into by the parties.

(14) MANUFACTURER; PROHIBITED INTERESTS.—

(a) This subsection applies to:

1. A manufacturer;

2. Any officer, director, agent, or employee of a manufacturer; or

3. An affiliate of any manufacturer, regardless of whether the affiliation is corporate or by management, direction, or control.

(b) Except as provided in paragraph (c), no entity or person specified in paragraph (a) may have an interest in the license, business, assets, or corporate stock of a licensed distributor nor shall such entity sell directly to any vendor in this state other than to vendors who are licensed pursuant to s. 561.221(2).

(c) Any entity described in paragraph (a) may financially assist a proposed distributor in acquiring ownership of the distributorship through participation in a limited partnership arrangement in which the entity described in paragraph (a) is a limited partner and the proposed distributor seeking to acquire ownership of the distributorship is the general partner. Such limited partnership arrangements may exist for no longer than 8 years from their creation and shall not be extended or renewed by means of a transfer of full ownership to an entity described in paragraph (a) followed by the creation of a new limited partnership or by any other means. In any such arrangement for financial assistance, the federal basic permit and distributor’s license issued by the division shall be issued in the name of the distributor and not in the name of an entity described in paragraph (a). If, after the creation of a limited partnership pursuant to this paragraph, an entity described in paragraph (a) acquires title to the distributorship which was the subject of the limited partnership, the entity described in paragraph (a) shall divest itself of the distributorship within 180 days, and the distributorship shall be ineligible for limited partnership financing for 20 years thereafter. No entity described in paragraph (a) shall enter into a limited partnership arrangement with a licensed distributor whose distributorship existed and was operated prior to the creation of such limited partnership arrangement.

(d) Nothing in the Beverage Law shall be construed to prohibit a manufacturer from shipping products to or between its breweries without a distributor’s license.

(e) Notwithstanding the provisions of paragraph (b), any entity named in paragraph (a) may have an interest in the license, business, assets, or corporate stock of a licensed distributor for a maximum of 180 consecutive days as the result of a judgment of foreclosure against the distributor or for 180 consecutive days after acquiring title pursuant to the written request of the licensed distributor. Under either of these circumstances, manufacturer ownership of an interest in the license, business, assets, or corporate stock of a licensed distributor shall only be for 180 days and only for the purpose of facilitating an orderly transfer of the distributorship to an owner not affiliated with a manufacturer.

(f) Notwithstanding the provisions of paragraph (b), any entity named in paragraph (a) may have a security interest in the inventory or property of its licensed distributors to secure payment for said inventory or other loans for other purposes.

(15) AGREEMENTS SUBJECT TO SECTION.—The provisions of this section shall apply to all written or oral agreements between a manufacturer and beer distributor in existence on June 4, 1987, as well as agreements entered into or renewed after June 4, 1987.

(16) AGREEMENTS BINDING ON SUCCESSOR.—A successor to a manufacturer that continues in business as a manufacturer shall be bound by all terms and conditions of each agreement of the manufacturer in effect on the date of succession.

(17) REASONABLE COMPENSATION.—Upon termination:

(a) Any manufacturer which, without good cause, cancels, terminates, or fails to renew any agreement, or lawfully denies approval of, or unreasonably withholds consent to, any assignment, transfer, or sale of a distributor’s business assets or voting stock or other equity securities, shall pay such distributor with whom it has a written contract reasonable compensation for the diminished value of the distributor’s business or of any ancillary business or both which has been negatively affected by the act of the manufacturer. “Ancillary business” means a business owned by a wholesaler, a controlling stockholder of a wholesaler, or a controlling partner of a wholesaler, the assets of which are primarily used in transporting, storing, or marketing the brand or brands of malt beverage of the supplier with whom the wholesaler has an agreement; or a business owned by a wholesaler, a controlling stockholder of a wholesaler, or a controlling partner of a wholesaler which recycles returnable beverage containers; or any other business owned by a wholesaler, a controlling stockholder of a wholesaler, or a controlling partner of a wholesaler, which business is primarily operated to benefit the wholesaler’s ability to handle the brand or brands of malt beverage of the supplier with whom the wholesaler has an agreement. “Controlling stockholder” or “controlling partner” shall mean a person with an ownership interest in the wholesaler of 50 percent or more. The value of the distributor’s business or ancillary business shall include, but not be limited to, its goodwill.

(b) In the event the manufacturer and the beer distributor are unable to mutually agree on the reasonable compensation to be paid for the value of the distributor’s business, as defined herein, the matter may by agreement of the parties be submitted to a neutral arbitrator to be selected by the parties and the claim settled in accordance with the rules provided by the American Arbitration Association. Arbitration costs shall be paid one-half by the distributor and one-half by the manufacturer. The award of the arbitrator shall be final and binding on the parties.

(18) REMEDIES.—

(a) During the 90-day period provided in subsection (9) or during the 15-day period provided in subsection (10), either party, in appropriate circumstances, may bring action in the appropriate circuit court of this state to shorten the notice period so provided or to extend it pending a final determination of such proceedings on the merits.

(b) In any action brought under this section, the court shall have authority to grant temporary, preliminary, and final injunctive relief. If the court grants injunctive relief, bond shall not be required to be posted.

(c) In addition to temporary, preliminary, or final injunctive relief, any person who shall be aggrieved or injured in his or her business or property by reason of anything forbidden in this section may bring an action therefor in the appropriate circuit court of this state and, if successful shall recover the damages sustained and the costs of such action, including a reasonable attorney’s fee.

(d) Without regard and in addition to any other remedy or relief to which a person is entitled, anyone aggrieved by a violation of this section may bring an action to obtain a declaratory judgment that an act, action, or practice violates this section and to enjoin a manufacturer or distributor who has violated, is violating, or is otherwise likely to violate this section.

(e) When such action is one of common or general interest to many persons or when the parties are numerous and it is impracticable to bring them all before the court, one or more persons may bring a class action for the benefit of the whole, including actions for injunctive relief.

(f) In an action for money damages, if a judge or jury finds that the defendant acted maliciously, the judge or jury may award punitive damages as permitted by Florida law.

(g) The remedies provided in this subsection shall be in addition to any other civil remedies provided by law or in equity. Nothing contained in this subsection shall give rise to or foreclose any claim which would otherwise exist against the manufacturer or distributor by any proposed purchaser of the distributor’s business.

(19) CONTRACTS AND THE VALIDITY THEREOF.—No manufacturer shall effect any sale to a distributor in Florida except pursuant to a written contract between the manufacturer and the distributor which contract is consistent with the provisions of this section.

(20) REPURCHASE OF INVENTORY UPON TERMINATION.—

(a) Whenever any beer distributor enters into a franchise agreement with a manufacturer wherein the distributor agrees to maintain an inventory of beer and the franchise is subsequently terminated in accordance with this section and any circuit court injunction requested by the distributor has been denied or dissolved, the manufacturer shall repurchase the inventory as provided in this section. If the distributor has any outstanding debts to the manufacturer, then the repurchase amount may be credited to the distributor’s account.

(b) The manufacturer shall repurchase that inventory previously purchased from him or her and held by the distributor on the date of termination of the contract. The manufacturer shall pay 100 percent of the actual distributor cost, including freight and reasonable storage and handling costs, of all unsold beer.

(c) Upon payment within a reasonable time of the repurchase amount to the distributor, the title and right of possession to the repurchased inventory shall be transferred to the manufacturer.

(d) The provisions of this section shall not require the repurchase from a distributor of:

1. Any inventory which the distributor desires to keep, provided the distributor has a contractual right to do so.

2. Any inventory which was ordered by the distributor on or after the date of receipt of the notification of termination of the franchise or contractual agreement.

3. Any inventory which was acquired by the distributor from any source other than the manufacturer.

(e) If any manufacturer shall fail or refuse to repurchase any inventory covered under the provisions of this section within 60 days after termination of a distributor’s contract, he or she shall be civilly liable for 100 percent of the current wholesale price of the inventory plus any freight charges paid by the distributor, the distributor’s reasonable attorney’s fees, court costs, and interest on the current wholesale price computed at the legal interest rate provided in s. 687.01 from the 61st day after termination.

(21) INDEMNIFICATION.—A manufacturer shall fully indemnify and hold harmless its distributor against any losses, including, but not limited to, court costs and reasonable attorney’s fees or damages arising out of complaints, claims, or lawsuits, including, but not limited to, strict liability, negligence, misrepresentation, or express or implied warranty where the complaint, claim, or lawsuit relates to the manufacture or packaging of beer or other functions by the manufacturer which are beyond the control of the distributor. The distributor must mail written notice to the manufacturer on a prompt and timely basis after receipt of notice of a complaint, claim, or lawsuit in order for the manufacturer to be liable under this subsection with respect to such complaint, claim, or lawsuit.

History.—s. 4, ch. 87-63; s. 1, ch. 88-21; s. 48, ch. 91-220; s. 873, ch. 97-103; s. 21, ch. 2007-134.



563.025 - Surtax on license fees.

563.025 Surtax on license fees.—Each vendor of malt beverages containing alcohol of 0.5 percent or more by volume shall pay an annual surtax in an amount equal to 40 percent of the license fee imposed by s. 563.02(1).

History.—s. 23, ch. 86-269.



563.03 - Regulation concerning draft beer.

563.03 Regulation concerning draft beer.—Each and every tap or spigot through which draft beer is served shall, on the handle of such tap or spigot in plain view of the consuming public, display the name of the beer being presently served through such tap or spigot.

History.—s. 9, ch. 20830, 1941; s. 18, ch. 57-1; s. 3, ch. 72-230.

Note.—Former s. 561.60.



563.045 - Brands or labels to be registered; qualification to do business; fee; revocation.

563.045 Brands or labels to be registered; qualification to do business; fee; revocation.—

(1) No manufacturer, brewer, bottler, distributor, or importer of malt beverages, whether licensed under the beverage laws of this state or not, shall sell or offer for sale in this state, or move or cause to be moved within this state or into this state, any malt beverages, without first qualifying to do business in the state and registering its name and the brands or labels under which the malt beverages are to be sold or moved and furnishing such samples and information as to content, quality, and formula of such malt beverages as the division may require.

(2) Each registrant shall pay an annual registration fee of $30 for a brand or label. Any registration may be suspended or revoked in the same manner as a beverage license for any violation of the Beverage Law.

(3) The purchase by any licensed wholesaler of any malt beverage from any manufacturer, brewer, bottler, distributor, or importer who has not complied with the provisions of subsection (1) is prohibited.

(4) The division shall promulgate rules to carry out the purpose of this section.

History.—s. 24, ch. 86-269.



563.05 - Excise taxes on malt beverages.

563.05 Excise taxes on malt beverages.—As to malt beverages containing 0.5 percent or more of alcohol by volume, there shall be paid by all manufacturers, distributors, and vendors, as herein defined, a tax of 48 cents per gallon upon all such beverages in bulk or in kegs or barrels; and, when such beverages are sold in containers of less than 1 gallon, the tax will be 6 cents on each pint or fraction thereof in the container. However, the excise taxes required to be paid by this section upon malt beverages are not required to be paid upon such beverages when they are sold to post exchanges, ship service stores, and base exchanges located in military, naval, or air force reservations within this state.

History.—s. 3, ch. 72-230; s. 1, ch. 77-407; s. 12, ch. 83-349; s. 7, ch. 84-262; s. 9, ch. 86-269.

Note.—Former s. 561.46(1).



563.06 - Malt beverages; imprint on individual container; size of containers; exemptions.

563.06 Malt beverages; imprint on individual container; size of containers; exemptions.—

(1) All taxable malt beverages packaged in individual containers possessed by any person in the state for the purpose of sale or resale in the state, except operators of railroads, sleeping cars, steamships, buses, and airplanes engaged in interstate commerce and licensed under this section, shall have imprinted thereon in clearly legible fashion by any permanent method the word “Florida” or “FL” and no other state name or abbreviation of any state name in not less than 8-point type. The word “Florida” or “FL” shall appear first or last, if imprinted in conjunction with any manufacturer’s code. A facsimile of the imprinting and its location as it will appear on the individual container shall be submitted to the division for approval.

(2) Nothing herein contained shall require such designation to be attached to individual containers of malt beverages which are transported through this state and which are not sold, delivered, or stored for sale therein, if transported in accordance with such rules and regulations as adopted by the division; nor shall this requirement apply to malt beverages packaged in individual containers and held on the premises of a brewer or bottler, which malt beverages are for sale and delivery to persons outside the state.

(3) Possession by any person in the state, except as otherwise provided herein, of more than 41/2 gallons of malt beverages in individual containers which do not have the word “Florida” or “FL” as herein provided, shall be prima facie evidence that said malt beverage is possessed for the purpose of sale or resale.

(4) Except as otherwise provided herein, any malt beverages in individual containers held or possessed in the state for the purpose of sale or resale within the state which do not bear the word “Florida” or “FL” thereon shall, at the direction of the division, be confiscated in accordance with the provisions of the Beverage Law.

(5)(a) Nothing contained in this section shall require that malt beverages packaged in individual containers and possessed by any person in the state for purposes of sale or resale in the state have imprinted thereon the word “Florida” or “FL” if the manufacturer of the malt beverages can establish before the division that the manufacturer has a tracking system in place, by use of code or otherwise, which enables the manufacturer, with at least 85 percent reliability by July 1, 1996, and 90 percent reliability by January 1, 2000, to identify the following:

1. The place where individual containers of malt beverages were produced;

2. The state into which the individual containers of malt beverages were shipped; and

3. The individual distributors within the state which received the individual containers of malt beverages.

(b) Prior to shipping individual containers of malt beverages into the state which do not have the word “Florida” or “FL” imprinted thereon, the manufacturer must file an application with the division to claim the exemption contained herein and must obtain approval from the division to ship individual containers of malt beverages into the state which do not have the word “Florida” or “FL” imprinted thereon. Information furnished by the manufacturer to establish the criteria contained within paragraph (a) may be subject to an annual audit and verification by the division. The division may revoke an approved exemption if the manufacturer refuses to furnish the information required in paragraph (a) upon request of the division, or if the manufacturer fails to permit a subsequent verification audit, or if the manufacturer fails to fully cooperate with the division during the conducting of an audit.

(c) When a distributor has information that malt beverages may have been shipped into Florida on which payment of Florida excise taxes has not been made, such information may be provided to the division and the division shall investigate to ascertain whether any violations of Florida law have occurred.

(6) With the exception of growlers as described in subsection (7), all malt beverages packaged in individual containers sold or offered for sale by vendors at retail in this state shall be in individual containers containing no more than 32 ounces of such malt beverages; however, nothing contained in this section shall affect malt beverages packaged in bulk, in kegs, or in barrels or in any individual container containing 1 gallon or more of such malt beverage regardless of individual container type.

(7) Notwithstanding any other provision of the Beverage Law, a malt beverage may be packaged in a growler, which is an individual container that holds 32, 64, or 128 ounces of such malt beverage if it is filled at the point of sale.

(a) A growler may be filled or refilled by any of the following:

1. A licensed manufacturer of malt beverages holding a vendor’s license under s. 561.221(2).

2. A vendor holding a quota license under s. 561.20(1) or s. 565.02(1)(a) which authorizes the sale of malt beverages.

3. A vendor holding a license under s. 563.02(1)(b)-(f), s. 564.02(1)(b)-(f), or s. 565.02(1)(b)-(f), unless such license restricts the sale of malt beverages to sale for consumption only on the premises of such vendor.

4. A vendor holding a license pursuant to s. 563.02(1)(a) or s. 564.02(1)(a), having held that license in current, active status on June 30, 2015, subject to the following requirements:

a. The vendor proves, to the satisfaction of the division, that the vendor had draft equipment and tapping accessories installed and had purchased kegs before June 30, 2015.

b. The growlers are filled or refilled by the vendor or the vendor’s employee aged 18 or older.

c. The taps or mechanisms used to fill or refill the growlers are not accessible to customers.

d. The growlers meet the labeling and sealing requirements of paragraph (b).

e. The vendor does not permit consumption on premises, including tastings or other sampling activities.

(b) A growler must include an imprint or label that provides information specifying the name of the manufacturer, the brand, and the anticipated percentage of alcohol by volume of the malt beverage. The container must have an unbroken seal or be incapable of being immediately consumed.

(c) A licensee authorized to fill or refill growlers may not use growlers for the purposes of distribution or sale outside of the licensed manufacturing premises or licensed vendor premises.

(d) A person, firm, or corporation, including its agents, officers, or employees, which violates this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and the license held by the person, firm, or corporation, if any, is subject to revocation or suspension by the division. A person, firm, or corporation, including its agents, officers, or employees, which violates paragraph (b), may be subject to a fine by the division of up to $250.

(8) Any person, firm, or corporation, its agents, officers or employees, violating any of the provisions of this section, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083; and the license, if any, shall be subject to revocation or suspension by the division.

History.—ss. 1-5, ch. 25261, 1949; s. 9, ch. 29786, 1955; s. 1, ch. 59-143; s. 8, ch. 61-219; s. 1, ch. 65-246; ss. 16, 35, ch. 69-106; s. 561, ch. 71-136; s. 3, ch. 72-230; s. 31, ch. 86-269; s. 8, ch. 88-308; s. 1, ch. 88-413; s. 12, ch. 95-346; s. 8, ch. 96-419; s. 1, ch. 2001-78; s. 8, ch. 2015-12; s. 7, ch. 2016-190.

Note.—Former s. 561.471.



563.065 - Price differentials.

563.065 Price differentials.—Nothing in the Beverage Law shall prohibit licensed distributors of malt beverages from charging different malt beverage prices according to county, according to the branch of a distributor’s parent place of business, according to whether a vendor sells malt beverages on premises or off premises, or according to quantity sold, as long as the price differentials are filed in advance with the Department of Business and Professional Regulation as provided by rule.

History.—s. 2, ch. 99-362.



563.07 - Beer distributors’ collection credit.

563.07 Beer distributors’ collection credit.—For the purpose of allowing credit to licensed distributors of malt beverages or beer for keeping prescribed records, furnishing bond, and properly accounting for and remitting taxes due to the state, such licensed distributors shall be allowed 2.5 percent of the amount of the tax due, accounted for, and remitted to the division, in the form of a deduction from such remittance. However, no allowance may be granted or permitted when the tax is delinquent at the time of payment.

History.—s. 3, ch. 72-230; s. 13, ch. 83-349.

Note.—Former s. 561.46(10).



563.08 - Cash deposit on beer sales.

563.08 Cash deposit on beer sales.—All licensed manufacturers, when distributing under a manufacturer’s license, wholesalers and distributors of domestic malt or brewed beverages, as defined in the Beverage Law, shall require a minimum cash deposit of 50 cents on the sale of each case of 24 bottles of any domestic malt or brewed beverage herein referred to from their vendors, except nonreturnable bottles, and all vendors thereof shall make a minimum cash deposit of 50 cents on the purchase of each case of 24 bottles of any domestic malt or brewed beverage herein referred to, except nonreturnable bottles, and vendors shall require a minimum cash deposit of 50 cents on the sale of each case of 24 bottles of any domestic malt or brewed beverages herein referred to from their purchasers, except nonreturnable bottles. Said manufacturers, wholesalers, and distributors shall keep a record of all such deposits and shall make refund to their vendors within 10 days after receipt of notice from such vendors in writing that empties are ready for return, if such be true, to such manufacturers, wholesalers, and distributors.

History.—s. 1, ch. 19570, 1939; CGL 1940 Supp. 4151(271dd); s. 24, ch. 25359, 1949; s. 3, ch. 72-230.

Note.—Former s. 562.22.



563.09 - Malt beverage tastings by distributors and manufacturers.

563.09 Malt beverage tastings by distributors and manufacturers.—

(1) A manufacturer, distributor, or importer of malt beverages, or any contracted third-party agent thereof, may conduct sampling activities that include the tasting of malt beverage products on:

(a) The licensed premises of a vendor authorized to sell alcoholic beverages by the drink for consumption on premises; or

(b) The licensed premises of a vendor authorized to sell alcoholic beverages only in sealed containers for consumption off premises if:

1. The licensed premises is at an establishment with at least 10,000 square feet of interior floor space exclusive of storage space not open to the general public; or

2. The licensed premises is a package store licensed under s. 565.02(1)(a).

(2) A malt beverage tasting conducted under this section must be limited to and directed toward the general public of the age of legal consumption.

(3) For a malt beverage tasting conducted under this section on the licensed premises of a vendor authorized to sell alcoholic beverages for consumption on premises, each serving of a malt beverage to be tasted must be provided to the consumer by the drink in a tasting cup, glass, or other open container and may not be provided by the package in an unopened can or bottle or in any other sealed container.

(4) For a malt beverage tasting conducted under this section on the licensed premises of a vendor authorized to sell alcoholic beverages only in sealed containers for consumption off premises, the tasting must be conducted in the interior of the building constituting the vendor’s licensed premises and each serving of a malt beverage to be tasted must be provided to the consumer in a tasting cup having a capacity of 3.5 ounces or less.

(5) A manufacturer, distributor, or importer, or any contracted third-party agent thereof, may not pay a vendor, and a vendor may not accept, a fee or compensation of any kind, including the provision of a malt beverage at no cost or at a reduced cost, to authorize the conduct of a malt beverage tasting under this section.

(6)(a) A manufacturer, distributor, or importer, or any contracted third-party agent thereof, conducting a malt beverage tasting under this section, must provide all of the beverages to be tasted; must have paid all excise taxes on those beverages which are required of the manufacturer or distributor; and must return to the manufacturer’s or distributor’s inventory all of the malt beverages provided for the tasting that remain unconsumed after the tasting. More than one tasting may be held on the licensed premises each day, but only one manufacturer, distributor, importer, or contracted third-party agent thereof, may conduct a tasting on the premises at any one time.

(b) This subsection does not preclude a manufacturer, distributor, or importer, or any contracted third-party agent thereof, from buying the malt beverages that it provides for the tasting from a vendor at no more than the retail price, but all of the malt beverages so purchased and provided for the tasting which remain unconsumed after the tasting must be removed from the premises of the tasting and properly disposed of.

(7) A manufacturer, distributor, or importer of malt beverages that contracts with a third-party agent to conduct a malt beverage tasting under this section on its behalf is responsible for any violation of this section by such agent.

(8) This section does not preclude a vendor from conducting a malt beverage tasting on its licensed premises using malt beverages from its own inventory.

(9) This section is supplemental to and does not supersede any special act or ordinance.

(10) The division may, pursuant to ss. 561.08 and 561.11, adopt rules to implement, administer, and enforce this section.

History.—s. 9, ch. 2015-12.



563.13 - Florida brewery directional signs; fees.

563.13 Florida brewery directional signs; fees.—Upon the request of a brewery licensed under s. 561.221(2) or (3) which produces a minimum of 2,500 barrels per year on the premises, is open to the public at least 30 hours per week, and is available for tours, the Department of Transportation shall install directional signs for the brewery on the rights-of-way of interstate highways and primary and secondary roads in accordance with Florida’s Highway Guide Sign Program as provided in chapter 14-51, Florida Administrative Code. A brewery licensed in this state which requests placement of a directional sign through the department’s permit process shall pay all associated costs.

History.—s. 53, ch. 2016-239.






Chapter 564 - WINE

564.01 - Definitions.

564.01 Definitions.—

(1) “Wine” means all beverages made from fresh fruits, berries, or grapes, either by natural fermentation or by natural fermentation with brandy added, in the manner required by the laws and regulations of the United States, and includes all sparkling wines, champagnes, combination of the aforesaid beverages, vermouths, and like products. Sugar, flavors, and coloring materials may be added to wine to make it conform to the consumer’s taste, except that the ultimate flavor or the color of the product may not be altered to imitate a beverage other than wine or to change the character of the wine.

(2) “Fortified wine” means all wines containing more than 17.259 percent of alcohol by volume.

History.—s. 4, ch. 72-230; s. 10, ch. 86-269.

Note.—Former s. 561.01(4),(5).



564.02 - License fees; vendors; manufacturers and distributors.

564.02 License fees; vendors; manufacturers and distributors.—

(1) Each vendor authorized to sell brewed beverages containing malt, wines, and fortified wines shall pay an annual state license tax, as follows:

(a) Vendors operating places of business where beverages are sold only for consumption off the premises shall pay an amount equal to 50 percent of the amount of the license tax herein provided for vendors in the same county operating places of business where consumption on the premises is permitted.

(b) Vendors operating places of business where consumption on the premises is permitted in counties having a population of over 100,000, according to the latest population estimate prepared pursuant to s. 186.901, for such county, shall pay $280.

(c) Vendors operating places of business where consumption on the premises is permitted in counties having a population of over 75,000 and not over 100,000, according to the latest population estimate prepared pursuant to s. 186.901, for such county, shall pay $240.

(d) Vendors operating places of business where consumption on the premises is permitted in counties having a population of over 50,000 and less than 75,000, according to the latest population estimate prepared pursuant to s. 186.901, for such county, shall pay $200.

(e) Vendors operating places of business where consumption on the premises is permitted in counties having a population of over 25,000 and less than 50,000, according to the latest population estimate prepared pursuant to s. 186.901, for such county, shall pay $160.

(f) Vendors operating places of business where consumption on the premises is permitted in counties having a population of less than 25,000, according to the latest population estimate prepared pursuant to s. 186.901, for such county, shall pay $120.

(2) Each wine manufacturer authorized to do business under the Beverage Law shall pay an annual state license tax for each plant or branch he or she may operate, as follows:

(a) If engaged in the manufacturing or bottling of wines and of nothing else, he or she shall pay $1,000.

(b) If engaged in the manufacturing of wines and cordials and of nothing else, he or she shall pay $2,000.

(3)(a) Each distributor authorized to sell brewed beverages containing malt, wines, and fortified wines in counties where the sale of intoxicating liquors, wines, and beers is permitted shall pay for each and every such establishment or branch he or she may operate or conduct a state license tax of $1,250.

(b) A bona fide religious order, monastery, church, or religious body that has a tax-exempt status as provided by s. 212.08(7)(m) or (p) may be licensed as a distributor under this subsection if its sales and distribution are limited to wines sold solely for religious or sacramental purposes to holders of valid permits obtained under s. 564.03; and such religious order, monastery, church, or religious body shall pay a state license tax of $50 for each and every such distribution establishment to be operated by the licensee.

History.—s. 4, ch. 72-230; s. 1, ch. 79-305; s. 4, ch. 83-79; s. 2, ch. 85-204; s. 11, ch. 86-269; s. 30, ch. 87-6; s. 8, ch. 92-176; s. 874, ch. 97-103; s. 9, ch. 2000-228.

Note.—Former ss. 561.34, 561.35.



564.025 - Surtax on license fees.

564.025 Surtax on license fees.—Each vendor of beverages containing alcohol of 0.5 percent or more by volume and not more than 14 percent by weight and of wines regardless of alcoholic content shall pay an annual surtax in an amount equal to 40 percent of the license fee imposed by s. 564.02(1).

History.—s. 25, ch. 86-269.



564.03 - Wines; sacramental and religious purposes.

564.03 Wines; sacramental and religious purposes.—

(1) For the purpose of this section the term “wine” is hereby defined to mean wine, vinous spirits, or vinous liquors.

(2) Any religious order, monastery, church or religious body, or any minister, pastor, priest, or rabbi thereof, may purchase wine for religious or sacramental purposes from any duly licensed wholesaler or retailer within the state, by obtaining a permit from the division for such purchases herein provided.

(3) The division shall issue said permit upon sworn application, stating the name of the applicant, the religious purpose for which the wine is to be used, the amount to be purchased, and from whom the purchase is to be made.

(4) The division for good cause may refuse to issue said permit.

(5) Said wine and the sale thereof, when sold as herein provided and used for religious or sacramental purposes, shall be exempt from all other restrictions, regulations, and taxation now provided by the laws of the state for the sale and distribution of wine.

History.—ss. 1, 2, 3, 4, 5, ch. 20978, 1941; s. 7, ch. 29964, 1955; ss. 16, 35, ch. 69-106; s. 4, ch. 72-230; s. 29, ch. 79-11.

Note.—Former s. 562.49.



564.045 - Licensure as primary American source of supply.

564.045 Licensure as primary American source of supply.—

(1) DEFINITION.—“Primary American source of supply” means the manufacturer, vintner, winery, or bottler, or their legally authorized exclusive agent, who, if the product cannot be secured directly from the manufacturer by an American distributor, is the source closest to the manufacturer in the channel of commerce from whom the product can be secured by an American distributor, or who, if the product can be secured directly from the manufacturer by an American distributor, is the manufacturer. It shall also include any applicant who directly purchases vinous beverages from a manufacturer, vintner, winery, or bottler who represents that there is no primary American source of supply for the brand and such applicant must petition the division for approval of licensure.

(2) TAX CONTROL LICENSURE REQUIRED.—For purposes of tax revenue control, no person, firm, corporation, or other entity which is the primary American source of supply as defined herein may sell, offer for sale, accept orders for sale, ship, or cause to be shipped into this state any vinous beverages to any distributor or importer within the state without having first obtained licensure as a primary American source of supply on forms provided by, and in such manner as prescribed by, the division. Applicants for licensure as a primary American source of supply shall be exempt from the requirements and qualification standards set forth in ss. 561.15 and 561.17.

(3) LICENSE FEES.—Licensure as a primary American source of supply authorizes the shipment of vinous beverages manufactured within and without the state to licensed distributors, importers, manufacturers, bonded warehouses, and registered exporters within the state. The annual license fee for a primary American source of supply is $15 for each brand that requires a federal label approval and is scheduled for shipment to a licensed distributor or importer within this state for the purpose of being sold within the state. The annual license fee shall be submitted with the application for initial licensure. This license shall be renewed each year and the renewal fee shall be $15 for each brand shipped into the state during the preceding year.

(4) CERTAIN INTERSTATE AND FOREIGN SHIPMENTS PROHIBITED.—No holder of a distributor’s license or importer’s license as classified by s. 561.14(2) may ship or cause to be shipped into this state, or accept delivery from another state or a foreign country of, any vinous beverages except directly from a licensed primary American source of supply.

(5) PRIVATE LABELS.—Nothing herein shall prohibit the ownership by vendors of brand names of distilled spirits and vinous beverages commonly known as private labels; provided that such ownership and use thereof do not otherwise violate the Beverage Law.

(6) RULEMAKING AUTHORITY.—The division shall promulgate rules as necessary to carry out the purpose of this section.

History.—ss. 1, 3, ch. 78-135; s. 1, ch. 85-58; s. 10, ch. 96-419.



564.05 - Limitation of size of individual wine containers; penalty.

564.05 Limitation of size of individual wine containers; penalty.—It is unlawful for a person to sell within this state wine in an individual container holding more than 1 gallon of such wine, unless such wine is in a reusable container holding 5.16 gallons. However, qualified distributors and manufacturers may sell wine to other qualified distributors or manufacturers in any size container. Except as provided in s. 564.09, wine sold or offered for sale by a licensed vendor to be consumed off the premises shall be in the unopened original container. A person convicted of a violation of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 19498, 1939; CGL 1940 Supp. 7648(33); s. 7, ch. 22858, 1945; s. 580, ch. 71-136; s. 4, ch. 72-230; s. 1, ch. 2013-199.

Note.—Former s. 569.06.



564.055 - Cider containers.

564.055 Cider containers.—Notwithstanding any other law to the contrary, cider, as defined in s. 564.06(4), may be sold by vendors at retail in any size individual container containing no more than 32 ounces of cider; however, this section does not prohibit cider from being packaged and sold in bulk, in kegs or barrels, or in any individual container that contains 1 gallon or more of cider, regardless of container type.

History.—s. 2, ch. 2001-78.



564.06 - Excise taxes on wines and beverages.

564.06 Excise taxes on wines and beverages.—

(1) As to beverages including wines, except natural sparkling wines, cider and malt beverages, containing 0.5 percent or more alcohol by volume and less than 17.259 percent alcohol by volume, there shall be paid by all manufacturers and distributors a tax at the rate of $2.25 per gallon.

(2) As to all wines, except natural sparkling wines, containing 17.259 percent or more alcohol by volume, there shall be paid by manufacturers and distributors a tax at the rate of $3.00 per gallon.

(3) As to natural sparkling wines, there shall be paid by all manufacturers and distributors a tax at the rate of $3.50 per gallon.

(4) As to cider, which is made from the normal alcoholic fermentation of the juice of sound, ripe apples or pears, including but not limited to flavored, sparkling, or carbonated cider and cider made from condensed apple or pear must, that contain not less than one-half of 1 percent of alcohol by volume and not more than 7 percent of alcohol by volume, there shall be paid by all manufacturers and distributors a tax at the rate of $.89 per gallon. With the sole exception of the excise tax rate, cider shall be considered wine and shall be subject to the provisions of this chapter.

(5)(a) As to wine coolers, which are a combination of wines containing 0.5 percent or more alcohol by volume, carbonated water, and flavors or fruit juices and preservatives and which contain 1 to 6 percent alcohol content by volume, there shall be paid by all manufacturers and distributors a tax at the rate of $2.25 per gallon.

(b) All products however derived, distilled, mixed, or fermented and which contain less than 6 percent alcohol by volume which are taxed under this chapter shall be available for purchase and sale as provided in ss. 563.02 and 564.02 by any licensee holding a valid license to sell alcoholic beverages for consumption either on or off premises, and nothing contained in chapter 562, chapter 563, chapter 565, or this chapter shall be construed to prevent such sales.

(6) Wine used by any established church as sacramental wine or in connection with religious services is hereby expressly exempted from the provisions of this section.

(7) Every distributor selling wine within the state shall pay the tax to the division monthly on or before the 10th day of the following month, less 1.9 percent of the tax due, which shall be withheld by the distributor for keeping prescribed records, furnishing bond, and properly accounting for and remitting taxes due to the state. However, no allowance shall be granted or permitted when the tax is delinquent at the time of payment.

(8) The excise taxes required to be paid by this section are not required to be paid upon any alcoholic beverage sold to a post exchange, ship service store, or base exchange located in a military, naval, or air force reservation within this state.

(9) The department is authorized to adopt rules to effectuate the provisions of this section.

(10) Fifty percent of all revenues collected from the excise taxes imposed by this section on wine produced by manufacturers in this state from products grown in the state must be deposited into the Viticulture Trust Fund established pursuant to s. 599.012.

History.—s. 4, ch. 72-230; s. 2, ch. 77-407; ss. 1, 2, ch. 79-304; s. 414, ch. 81-259; s. 14, ch. 83-349; s. 8, ch. 84-262; s. 1, ch. 85-204; s. 13, ch. 86-269; s. 2, ch. 87-226; ss. 10, 18, ch. 88-308; s. 6, ch. 90-233; s. 3, ch. 91-60; s. 2, ch. 94-296; s. 7, ch. 96-419; s. 127, ch. 2013-18; s. 21, ch. 2016-220.

Note.—Former s. 561.46.



564.07 - Wine lists furnished to vendors.

564.07 Wine lists furnished to vendors.—A distributor of vinous beverages in this state may furnish, give, rent, loan, or sell to a vendor, and a vendor may accept, alcoholic beverage lists, commonly referred to as “wine lists,” without the same being a violation of s. 561.42(1).

History.—s. 1, ch. 81-159.



564.08 - Wine tastings by distributors and vendors.

564.08 Wine tastings by distributors and vendors.—A licensed distributor of vinous beverages, or any vendor, is authorized to conduct wine tastings upon any licensed premises authorized to sell vinous or spirituous beverages by package or for consumption on premises without being in violation of s. 561.42, provided that the conduct of the wine tasting shall be limited to and directed toward the general public of the age of legal consumption.

History.—s. 1, ch. 81-160.



564.09 - Restaurants; off-premises consumption of wine.

564.09 Restaurants; off-premises consumption of wine.—Notwithstanding any other provision of law, a restaurant licensed to sell wine on the premises may permit a patron to remove one unsealed bottle of wine for consumption off the premises if the patron has purchased a full course meal consisting of a salad or vegetable, entree, a beverage, and bread and consumed a portion of the bottle of wine with such meal on the restaurant premises. A partially consumed bottle of wine that is to be removed from the premises must be securely resealed by the licensee or its employees before removal from the premises. The partially consumed bottle of wine shall be placed in a bag or other container that is secured in such a manner that it is visibly apparent if the container has been subsequently opened or tampered with, and a dated receipt for the bottle of wine and full course meal shall be provided by the licensee and attached to the container. If transported in a motor vehicle, the container with the resealed bottle of wine must be placed in a locked glove compartment, a locked trunk, or the area behind the last upright seat of a motor vehicle that is not equipped with a trunk.

History.—s. 1, ch. 2005-250.






Chapter 565 - LIQUOR

565.01 - Definition; liquor.

565.01 Definition; liquor.—The words “liquor,” “distilled spirits,” “spirituous liquors,” “spirituous beverages,” or “distilled spirituous liquors” mean that substance known as ethyl alcohol, ethanol, or spirits of wine in any form, including all dilutions and mixtures thereof from whatever source or by whatever process produced.

History.—s. 5, ch. 72-230; s. 14, ch. 86-269.

Note.—Former s. 561.01(6).



565.02 - License fees; vendors; clubs; caterers; and others.

565.02 License fees; vendors; clubs; caterers; and others.—

(1) The following state license taxes apply to vendors who are permitted to sell any alcoholic beverages regardless of alcoholic content:

(a) A vendor operating a place of business where beverages are sold only in sealed containers for consumption off the premises where sold shall pay an amount equal to 75 percent of the amount of the license tax for vendors in the same county as provided in paragraphs (b), (c), (d), (e), and (f).

(b) A vendor operating a place of business where consumption on the premises is permitted in a county having a population of over 100,000, according to the latest population estimate prepared pursuant to s. 186.901, for such county, shall pay $1,820.

(c) A vendor operating a place of business where consumption on the premises is permitted in a county having a population over 75,000 and not over 100,000, according to the latest population estimate prepared pursuant to s. 186.901, for such county, shall pay $1,560.

(d) A vendor operating a place of business where consumption on the premises is permitted in a county having a population of over 50,000 and not over 75,000, according to the latest population estimate prepared pursuant to s. 186.901, for such county, shall pay $1,300.

(e) A vendor operating a place of business where consumption on the premises is permitted in a county having a population of over 25,000 and not over 50,000, according to the latest population estimate prepared pursuant to s. 186.901, for such county, shall pay $858.

(f) A vendor operating a place of business where consumption on the premises is permitted in a county having a population of 25,000 or less, according to the latest population estimate prepared pursuant to s. 186.901, for such county, shall pay $624.

(g) A vendor operating a place of business where consumption on the premises is permitted and which has more than three separate rooms or enclosures in which permanent bars or counters are located from which alcoholic beverages are served for consumption on the licensed premises shall pay, in addition to the license tax imposed in paragraphs (b)-(f), $1,000. However, such permanent bars or counters do not include service bars not accessible to the public or portable or temporary bars being used for a single occasion or event. A golf club licenseholder may operate service bars or portable or temporary bars on the grounds contiguous to its licensed premises and shall pay $100 for a certified copy of the club license, which shall be posted on the bar. The area contiguous to the licensed premises shall be considered an extension of the licensed premises upon payment of the fee, posting of the certified copy of the license, and notation of such extension upon the sketch accompanying the original license application.

(2) An operator of railroads or sleeping cars, or a vendor in a railroad transit station, in this state may obtain a license to keep for sale and to sell the beverages mentioned in the Beverage Law upon the payment of an annual license tax of $2,500 to the division. A municipality or county may not require an additional license or levy a tax for the privilege of selling such beverages.

(a) Operators of railroads or sleeping cars in this state are authorized to keep for sale and to sell all beverages mentioned in the Beverage Law for consumption upon any dining, club, parlor, buffet, or observation car of a passenger train in which certified copies of the licenses issued to the operators are posted. Certified copies of such licenses shall be issued by the division upon the payment of a $10 fee. A license for the sale of alcoholic beverages on a passenger train shall be good throughout the state. Except for alcoholic beverages sold within the licensed premises of a railroad transit station, it is unlawful for such licensees to purchase or sell any liquor on a passenger train except in miniature bottles of not more than 2 ounces.

(b) A vendor in a railroad transit station is authorized to keep for sale and to sell all beverages mentioned in the Beverage Law. A license issued to a vendor in a railroad transit station may not be transferred to locations beyond the railroad transit station. The alcoholic beverages sold are for consumption on the licensed premises and may be consumed in all areas within the railroad transit station and on a passenger train. Operators of railroads and sleeping cars shall keep separate the alcoholic beverages intended for sale on passenger trains and the alcoholic beverages intended for sale in the railroad transit station.

(3)(a) Operators of steamships and steamship lines, buses and bus lines, or airplanes and airlines engaged in interstate or foreign commerce or plying between fixed terminals and upon fixed schedules in this state may obtain licenses to sell the beverages mentioned in the Beverage Law:

1. On steamships, buses, and airplanes operated by such operators, upon the payment of an annual license tax of $1,100; and

2. In no more than one passenger waiting lounge licensed by the division and operated by an airline licensed herein at each of its terminals in the state for ticketed passengers whose flights are scheduled to depart within 24 hours of service and guests in the company of such ticketholders, provided such licensed airline has first obtained an appropriate space lease or permit providing for payment of nondiscriminatory rental and concession fees and upon the payment of an additional license tax of $1,100 per lounge.

All such license taxes shall be paid to the division. Such licenses shall authorize the holders thereof to keep for sale and sell all beverages mentioned in the Beverage Law upon any steamship, bus, or airplane or in any such airline passenger waiting lounge operated by such operators in this state, but such beverages may be sold only to passengers upon such steamships, buses, and airplanes and to ticketed passengers and their guests in such airline passenger waiting lounges and may be served only for consumption on such steamships, buses, and airplanes or in such airline passenger waiting lounges. It is unlawful for such licensees to purchase for resale any liquor except in miniature bottles of not more than 2 ounces or liquor in individual containers of not less than one-fifth of 1 gallon. Such sales are permitted while such steamships, buses, and airplanes are in transit; but such sales are not permitted on airplanes while such airplanes are in airports. Every such license shall be good throughout the state. No license may be required or tax levied by any municipality or county for the privilege of selling such beverages for consumption on such steamships, buses, or airplanes or in such airline passenger waiting lounges. The division shall issue a license to sell alcoholic beverages on steamships, buses, and airplanes to an operator of a steamship line, bus line, or airline, at a central location designated on the sworn application for license. The application for initial issuance of such a license must specify the number of steamships, buses, or airplanes in the fleet scheduled by the operator of the line for operation in this state. An application for renewal of such a license must specify the total number of steamships, buses, or airplanes in the fleet that operated in this state during the preceding license year. In addition to the annual license tax imposed under this subsection, a tax of $25 is imposed for each steamship, bus, or airplane which is disclosed on the application for license or renewal of license. Upon the payment of all applicable license taxes, each such steamship, bus, or airplane is considered a licensed premises under the Beverage Law. However, this paragraph does not apply to operators of pleasure, excursion, sightseeing, or charter boats not having regular round-trip runs of more than 100 miles in each direction; but operators of such boats may obtain licenses, with such boats being designated as their places of business, upon compliance with all the laws relating to vendors operating places of business where consumption on the premises is permitted. However, the operator of any pleasure, excursion, sightseeing, or charter boat which has a Coast Guard-approved capacity of at least 125 passengers may be granted a special liquor license to sell and serve alcoholic beverages to passengers during a period of no longer than 1 hour prior to departure on a scheduled or chartered cruise while the boat is docked at a docking facility or marina and the period during which the boat is in operation on the scheduled or chartered cruise for consumption on the premises only. The fee for such special license shall be the same as that charged pursuant to paragraphs (1)(b)-(f) based on the location of the home port of the boat. Also, no license to sell the beverages herein defined shall be issued to the operator of any boat which plies upon or is anchored upon the waters of any lake within this state.

(b) Operators of railroads, sleeping cars, steamships, buses, and airplanes licensed under this section shall not be required to obtain their beverages from licensees under the Beverage Law, but such operators shall keep strict accounts of all such beverages sold within this state and shall make monthly reports to the division on the forms prepared and furnished by the division. Such operators are required to pay an excise tax for such beverages sold within this state as to which such excise tax has not theretofore been paid, equal to the tax assessed against manufacturers and distributors. Such operators shall pay such tax monthly to the division at the same time they furnish the reports hereinabove provided for. Such reports shall be filed on or before the 15th day of each month for sales for the previous calendar month.

(4) Persons associated together as a chartered or incorporated club, including any social club incorporated by order of a circuit judge after its charter has been found to be for objects authorized by law and approved by the judge as organized for lawful purposes and not for the purpose of evading license taxes on dealers in beverages defined herein, which such organization is a bona fide club, and has been at the time of application for license hereunder in continuous active existence and operation for a period of not less than 2 years in the county where it exists, shall before serving or distributing to its members or nonresident guests the beverages defined herein, whether such service or distribution is made upon contribution to the club of money or by check or other device, pay an annual state license tax of $400. However, any golf club operated by or on behalf of any incorporated municipality in this state, and any veterans’ or fraternal organization of national scope, need not have been, or need not be, in continuous active existence or operation for any required period of time prior to an application for license hereunder. The payment of such club license tax shall authorize the service and distribution to members and nonresident guests of the club only, and such service and distribution to the members and nonresident guests shall not be deemed sales within the meaning of the law in this state; but any service or distribution to anyone other than a member or nonresident guest of such licensed club shall be deemed a sale, and any officer, member, or employee of any such licensed club who sells or distributes or serves any such beverages to any person other than a member or nonresident guest of such club for money or other value shall be deemed guilty of selling such beverages without a license and shall be punished as provided by law. The holders of a golf club license may sell alcoholic beverages to those other than members and their nonresident guests on days when the club is open to the public. For each such day of service to nonmembers, the club shall obtain from the division for a fee of $50 an extension of its license to permit such sales. Such license extensions shall be limited to one event per year, not to exceed 8 consecutive days. Any officer of any such club which has not paid such license who knowingly permits such service or distribution by such club of the beverages herein defined to members or nonresident guests of such club shall, upon conviction thereof, be punished as herein provided. However, this subsection does not apply to a club organized or used for the purpose of evading the payment of the license tax on vendors of such beverages; such club is subject to the payment of the license tax imposed by the Beverage Law upon vendors. The president, vice president, secretary, or treasurer, or officers of corresponding duties by any name they may be called, of any club required by this section to pay a license tax are required to see that such license tax is paid and, in default thereof, shall each be personally liable to the punishment provided by the Beverage Law for nonpayment of the license tax hereby required. Clubs which are not authorized to obtain licenses under this subsection or which do not obtain licenses under this subsection may, if they comply with this provision of the Beverage Law, obtain licenses as vendors. A club obtaining such club license shall not purchase any beverage herein defined from anyone other than a distributor or vendor licensed under the Beverage Law; nor shall such club dispense or serve any beverage defined herein unless such beverage has been purchased by such club from such licensed distributor or vendor; nor shall the club dispense or serve any such beverage on which a tax is required by the Beverage Law unless such beverage tax has been paid as required by that law. Such club license cannot be transferred in any manner whatsoever.

(5) A caterer at a horse or dog racetrack or jai alai fronton may obtain a license upon the payment of an annual state license tax of $675. Such caterer’s license shall permit sales only within the enclosure in which such races or jai alai games are conducted, and such licensee shall be permitted to sell only during the period beginning 10 days before and ending 10 days after racing or jai alai under the authority of the Division of Pari-mutuel Wagering of the Department of Business and Professional Regulation is conducted at such racetrack or jai alai fronton. Except as in this subsection otherwise provided, caterers licensed hereunder shall be treated as vendors licensed to sell by the drink the beverages mentioned herein and shall be subject to all the provisions hereof relating to such vendors.

(6) A vendor who operates places of business where consumption on the premises is permitted, which premises are located within a theme park complex that is owned, managed, controlled, and operated by such vendor, may operate under a master license issued for the type of service offered if the theme park complex comprises at least 25 enclosed acres of land with permanent exhibitions and a variety of recreational activities, the enclosed area has a controlled entrance to, and exit from, the enclosed area, and at least 1 million visitors annually pay admission fees to the theme park complex. In addition to the license taxes imposed in paragraphs (1)(b)-(f), an additional tax of $1,500 shall be imposed for up to 5 additional bars, $2,500 for 6 to 10 additional bars, and $3,500 for more than 10 additional bars. The enclosed area within the theme park shall be considered an extension of the licensed premises upon the payment of the fee and the notation of such extension on the sketch accompanying the original license application.

(7) A marine exhibition park complex may obtain, upon the payment of appropriate fees, a license for on-premises consumption of alcoholic beverages not subject to any quota or limitation if:

(a) The marine exhibition park complex comprises at least 25 enclosed acres of land.

(b) The enclosed area has a controlled entrance to, and exit from, the enclosed area.

(c) At least 450,000 visitors annually pay admission fees to the marine exhibition park.

(d) The marine exhibition park has been in continuous existence for at least 30 years.

In addition to the license taxes imposed in paragraphs (1)(b)-(f), an additional tax of $1,500 shall be imposed for up to 5 additional bars, $2,500 for 6 to 10 additional bars, and $3,500 for more than 10 additional bars. The enclosed area within the marine exhibition park shall be considered the licensed premises upon the payment of the fee. Except as otherwise provided in this subsection, entities licensed under this subsection shall be treated as vendors licensed to sell alcoholic beverages by the drink and shall be subject to all the provisions relating to such vendors.

(8) A state-chartered legal entity not for profit organized principally for the purpose of supporting or managing the affairs of a symphony orchestra may obtain a license upon the payment of an annual license tax of $400. Such license shall permit sales only within the enclosure in which such symphony normally and regularly performs and in which alcoholic beverages are otherwise authorized; and such licensee shall be permitted to sell only during the hours in which the symphony premises are in use for a cultural event under the auspices or authorization of the licensee. The issuing of a license under this section is not subject to any quota or limitation, except that the license shall be issued only to an entity supporting a well-recognized symphony the reputation of which is known generally in the state or region of operation. Except as otherwise provided in this subsection, entities licensed hereunder shall be treated as vendors licensed to sell by the drink the beverages mentioned herein and shall be subject to all the provisions hereof relating to such vendors.

(9)(a) As used in this subsection, the term:

1. “Annual capacity” means an amount equal to the number of lower berths on a vessel multiplied by the number of embarkations of that vessel during a calendar year.

2. “Base rate” means an amount equal to the total taxes and surcharges paid by all permittees pursuant to the Beverage Law and chapter 210 for sales of alcoholic beverages, cigarettes, and other tobacco products taking place between January 1, 2015, and December 31, 2015, inclusive, divided by the sum of the annual capacities of all vessels permitted pursuant to former s. 565.02(9), Florida Statutes 2015, for calendar year 2015.

3. “Embarkation” means an instance in which a vessel departs from a port in this state.

4. “Lower berth” means a bed that is:

a. Affixed to a vessel;

b. Not located above another bed in the same cabin; and

c. Located in a cabin not in use by employees of the operator of the vessel or its contractors.

5. “Quarterly capacity” means an amount equal to the number of lower berths on a vessel multiplied by the number of embarkations of that vessel during a calendar quarter.

(b) It is the finding of the Legislature that passenger vessels engaged exclusively in foreign commerce are susceptible to a distinct and separate classification for purposes of the sale of alcoholic beverages, cigarettes, and other tobacco products under the Beverage Law and chapter 210.

(c) Upon the filing of an application and payment of an annual fee of $1,100, the director is authorized to issue a permit authorizing the operator, or, if applicable, his or her concessionaire, of a passenger vessel which has cabin-berth capacity for at least 75 passengers, and which is engaged exclusively in foreign commerce, to sell alcoholic beverages, cigarettes, and other tobacco products on the vessel for consumption on board only:

1. For no more than 24 hours before departure while the vessel is moored at a dock or wharf in a port of this state; or

2. At any time while the vessel is located in Florida territorial waters and is in transit to or from international waters.

One such permit shall be required for each such vessel and shall name the vessel for which it is issued. No license shall be required or tax levied by any municipality or county for the privilege of selling beverages, cigarettes, or other tobacco products for consumption on board such vessels. The beverages, cigarettes, or other tobacco products so sold may be purchased outside the state by the permittee, and the same shall not be considered as imported for the purposes of s. 561.14(3) solely because of such sale. The permittee is not required to obtain its beverages, cigarettes, or other tobacco products from licensees under the Beverage Law or chapter 210. Each permittee shall keep a strict account of the quarterly capacity of each of its vessels and shall make quarterly reports to the division on forms prepared and furnished by the division.

(d) Each permittee shall pay to the state a tax for beverages, cigarettes, and other tobacco products sold pursuant to this subsection in an amount equal to the base rate multiplied by the permittee’s quarterly capacity during the calendar quarter, less any tax or surcharge already paid by a licensed manufacturer or distributor pursuant to the Beverage Law or chapter 210 on beverages, cigarettes, and other tobacco products sold by the permittee pursuant to this subsection during the quarter for which tax is due.

(e) A vendor holding such permit shall pay the tax quarterly to the division at the same time he or she furnishes the required report. Such report shall be filed on or before the 15th day of each calendar quarter for the quarterly capacity during the previous calendar quarter.

(f) No later than August 1, 2016, each permittee shall report the annual capacity for each of its vessels for calendar year 2015 to the division on forms prepared and furnished by the division. No later than September 1, 2016, the division shall calculate the base rate and report it to each permittee. The base rate shall also be published in the Florida Administrative Register and on the department’s website. The division may verify independently the information provided under this paragraph.

(g) Revenues collected pursuant to this subsection shall be distributed pursuant to s. 561.121(1).

(10) A state-chartered legal entity not for profit organized principally for the purpose of operating a theater with live performances and not fewer than 100 seats may obtain a license upon the payment of an annual license tax of $400. Such license shall permit sales for consumption on the premises only to patrons during any regularly scheduled live theater performance. No licensee under this special license shall enter into any exclusive contract for its use. Except as otherwise provided in this subsection, an entity licensed hereunder shall be treated as a vendor licensed to sell by the drink the beverages mentioned herein and is subject to all the provisions hereof relating to such vendor.

(11) The John and Mable Ringling Museum of Art direct-support organization may obtain a license upon the payment of an annual license tax of $400. Such license shall permit sales for consumption on the premises of the museum in conjunction with artistic, educational, cultural, civic, or charitable events held on the premises of the museum under the auspices or authorization of the licensee. The issuing of a license under this subsection is not subject to any quota or limitation, except that the license shall be issued only to the direct-support organization of the museum or its designee. Except as otherwise provided in this subsection, the entity licensed hereunder shall be treated as a vendor licensed to sell by the drink the beverages mentioned herein and shall be subject to all provisions relating to such vendors.

(12) Except as expressly provided otherwise in this section, a vendor holding a permit is subject to the provisions of the Beverage Law.

History.—s. 1, ch. 72-42; s. 5, ch. 72-230; s. 2, ch. 72-272; s. 1, ch. 74-96; s. 2, ch. 75-278; s. 1, ch. 80-100; ss. 13, 22, ch. 81-158; s. 2, ch. 83-79; s. 2, ch. 84-142; ss. 2, 3, ch. 84-286; s. 5, ch. 85-161; s. 1, ch. 87-348; s. 1, ch. 89-361; s. 9, ch. 92-176; s. 221, ch. 94-218; s. 13, ch. 95-346; s. 875, ch. 97-103; s. 69, ch. 2000-258; s. 96, ch. 2004-5; s. 8, ch. 2016-190; s. 22, ch. 2016-220.

Note.—Former s. 561.34.



565.03 - License fees; manufacturers, distributors, brokers, sales agents, and importers of alcoholic beverages; vendor licenses and fees; craft distilleries.

1565.03 License fees; manufacturers, distributors, brokers, sales agents, and importers of alcoholic beverages; vendor licenses and fees; craft distilleries.—

(1) As used in this section, the term:

(a) “Branded product” means any distilled spirits product manufactured on site, which requires a federal certificate and label approval by the Federal Alcohol Administration Act or federal regulations.

(b) “Craft distillery” means a licensed distillery that produces 75,000 or fewer gallons per calendar year of distilled spirits on its premises and has notified the division in writing of its decision to qualify as a craft distillery.

(c) “Distillery” means a manufacturer of distilled spirits.

(2)(a) A distillery authorized to do business under the Beverage Law shall pay an annual state license tax for each plant or branch operating in the state, as follows:

1. If engaged in the business of manufacturing distilled spirits, a state license tax of $4,000.

2. If engaged in the business of rectifying and blending spirituous liquors and nothing else, a state license tax of $4,000.

(b) Persons licensed under this section who are in the business of distilling spirituous liquors may also engage in the business of rectifying and blending spirituous liquors without the payment of an additional license tax.

(c) A craft distillery licensed under this section may sell to consumers, at its souvenir gift shop, branded products distilled on its premises in this state in factory-sealed containers that are filled at the distillery for off-premises consumption. Such sales are authorized only on private property contiguous to the licensed distillery premises in this state and included on the sketch or diagram defining the licensed premises submitted with the distillery’s license application. All sketch or diagram revisions by the distillery shall require the division’s approval verifying that the souvenir gift shop location operated by the licensed distillery is owned or leased by the distillery and on property contiguous to the distillery’s production building in this state.

1. A craft distillery may not sell any factory-sealed individual containers of spirits except in face-to-face sales transactions with consumers who are making a purchase of no more than:

a. Two individual containers of each branded product;

b. Three individual containers of a single branded product and up to one individual container of a second branded product; or

c. Four individual containers of a single branded product.

2. Each container sold in face-to-face transactions with consumers must comply with the container limits in s. 565.10, per calendar year for the consumer’s personal use and not for resale and who are present at the distillery’s licensed premises in this state.

3. A craft distillery must report to the division within 5 days after it reaches the production limitations provided in paragraph (1)(b). Any retail sales to consumers at the craft distillery’s licensed premises are prohibited beginning the day after it reaches the production limitation.

4. A craft distillery may not ship or arrange to ship any of its distilled spirits to consumers and may sell and deliver only to consumers within the state in a face-to-face transaction at the distillery property. However, a craft distiller licensed under this section may ship, arrange to ship, or deliver such spirits to manufacturers of distilled spirits, wholesale distributors of distilled spirits, state or federal bonded warehouses, and exporters.

5. Except as provided in subparagraph 6., it is unlawful to transfer a distillery license for a distillery that produces 75,000 or fewer gallons per calendar year of distilled spirits on its premises or any ownership interest in such license to an individual or entity that has a direct or indirect ownership interest in any distillery licensed in this state; another state, territory, or country; or by the United States government to manufacture, blend, or rectify distilled spirits for beverage purposes.

6. A craft distillery shall not have its ownership affiliated with another distillery, unless such distillery produces 75,000 or fewer gallons per calendar year of distilled spirits on each of its premises in this state or in another state, territory, or country.

(3) Distributors authorized to do business under the Beverage Law, unless otherwise provided, shall pay a state license tax of $4,000 for each and every establishment or branch they may operate or conduct in the state. However, in counties having a population of 15,000 or less according to the latest state or federal census, the state license tax for a restricted license shall be $1,000, but the holder of such a license shall be permitted to sell only to vendors and distributors licensed in the same county, and such license shall contain such restrictions. In such counties, licenses without such restrictions may be obtained as in other counties, but the tax for a license without such restrictions shall be the same as in other counties. Warehouses of a licensed distributor used solely for storage and located in the county in which the license is issued to such distributor shall not be construed to be separate establishments or branches.

(4) Each broker or sales agent and each importer of alcoholic beverages, as defined in s. 561.14(4) and (5), respectively, shall pay an annual state license tax of $500.

(5) A craft distillery making sales under paragraph (2)(c) is responsible for submitting any excise taxes on beverages under the Beverage Law in its monthly report to the division with any tax payments due to the state.

(6) Upon the request of a craft distillery licensed in this state, the Department of Transportation shall install directional signs for the craft distillery on the rights-of-way of interstate highways and primary and secondary roads in accordance with Florida’s Highway Guide Sign Program as provided in chapter 14-51, Florida Administrative Code. A craft distillery licensed in this state that requests placement of a directional sign through the department’s permit process shall pay all associated costs.

(7) The division may adopt rules to administer this section.

History.—s. 5, ch. 72-230; s. 18, ch. 81-158; s. 876, ch. 97-103; s. 1, ch. 2013-157; s. 129, ch. 2014-17; s. 10, ch. 2015-12; s. 1, ch. 2015-52.

1Note.—Section 6(1), ch. 2013-157, provides that “[t]he Legislature declares that it would not have enacted individually the amendments to ss. 565.03 and 561.14, Florida Statutes, and expressly finds the amendments to those provisions not to be severable. If a court of competent jurisdiction determines any provision of those sections as amended by this act to be in conflict with any law of this state, a federal law or regulation, the State Constitution, or the United States Constitution, or to be otherwise invalid for any reason, it is the intent of the Legislature that the amendments to ss. 565.03 and 561.14, Florida Statutes, shall be void, that such invalidity shall void only those changes made by this act to ss. 565.03 and 561.14, Florida Statutes, and that no other law be affected.”

Note.—Former s. 561.35.



565.04 - Package store restrictions.

565.04 Package store restrictions.—

(1) Vendors licensed under s. 565.02(1)(a) shall not in said place of business sell, offer, or expose for sale any merchandise other than such beverages, and such places of business shall be devoted exclusively to such sales; provided, however, that such vendors shall be permitted to sell bitters, grenadine, nonalcoholic mixer-type beverages (not to include fruit juices produced outside this state), fruit juices produced in this state, home bar, and party supplies and equipment (including but not limited to glassware and party-type foods), miniatures of no alcoholic content, and tobacco products. Such places of business shall have no openings permitting direct access to any other building or room, except to a private office or storage room of the place of business from which patrons are excluded.

(2) Notwithstanding any other law, when delivering alcoholic beverages to a vendor licensed under s. 565.02(1)(a), a licensed distributor may transport the beverages through another premises owned in whole or in part by the vendor.

History.—s. 11, ch. 16774, 1935; CGL 1936 Supp. 4151(237); s. 1, ch. 20830, 1941; s. 13, ch. 23746, 1947; s. 1, ch. 29964, 1955; s. 1, ch. 57-327; s. 1, ch. 65-143; s. 1, ch. 67-257; s. 5, ch. 72-230; s. 9, ch. 2016-190.

Note.—Former s. 562.09.



565.045 - Regulations for consumption on premises; penalty; exemptions.

565.045 Regulations for consumption on premises; penalty; exemptions.—

(1) Vendors licensed under s. 565.02(1)(b)-(f) shall provide seats for the use of their customers. Such vendors may sell alcoholic beverages by the drink or in sealed containers for consumption on or off the premises where sold.

(2)(a) There shall not be sold at such places of business anything other than the beverages permitted, home bar and party supplies and equipment (including but not limited to glassware and party-type foods), cigarettes, and what is customarily sold in a restaurant.

(b) The provisions of paragraph (a) do not apply to any vendor who has been issued, pursuant to local law, a special alcoholic beverage license for an entertainment or lodging complex; nor do they apply to any vendor who operates an establishment which is part of an international tourist attraction located within a special improvement district that is created by local law and that includes territory in more than one county.

(3) The premises of all such vendors shall be subject to and meet all the applicable provisions of chapter 381 and the regulations promulgated thereunder.

History.—s. 11, ch. 16774, 1935; CGL 1936 Supp. 4151(237); s. 1, ch. 20830, 1941; s. 14, ch. 23746, 1947; s. 1, ch. 67-256; s. 2, ch. 72-230; s. 2, ch. 77-471; s. 2, ch. 87-52.

Note.—Former s. 562.10.



565.05 - Purchase of distilled spirits by licensed clubs; size of individual containers.

565.05 Purchase of distilled spirits by licensed clubs; size of individual containers.—It is unlawful for any person holding a license as a club for the sale of distilled spirits to purchase any of said distilled spirits in individual containers larger than 1.75 liters or 59.18 ounces, or smaller than 0.50 liter or 16.9 ounces, except for golf clubs licensed pursuant to s. 561.20(7)(b), which may purchase 50-milliliter or 1.7-ounce containers.

History.—s. 1, ch. 19500, 1939; CGL 1940 Supp. 7648(34); s. 5, ch. 72-230; s. 3, ch. 72-272; s. 1, ch. 75-96; s. 200, ch. 77-104; s. 1, ch. 79-143; s. 9, ch. 96-419; s. 10, ch. 2000-191.

Note.—Former s. 569.03.



565.06 - Clubs to sell only individual drinks.

565.06 Clubs to sell only individual drinks.—It is unlawful for any person holding a license as a club for the sale of intoxicating liquors and beverages to sell the same except by the individual drink. However, golf clubs licensed pursuant to s. 561.20(7)(b) may sell individual containers of 50 milliliters or 1.7 ounces for consumption on the premises only.

History.—s. 2, ch. 19500, 1939; CGL 1940 Supp. 7648(35); s. 5, ch. 72-230; s. 11, ch. 2000-191.

Note.—Former s. 569.04.



565.07 - Sale or consumption of certain distilled spirits prohibited.

1565.07 Sale or consumption of certain distilled spirits prohibited.—A distilled spirit greater than 153 proof may not be sold or consumed in the state. However, a distilled spirit greater than 153 proof may be distilled, bottled, packaged, or processed for export or sale outside the state.

History.—s. 3, ch. 85-203; s. 21, ch. 2012-32; s. 35, ch. 2012-61; s. 16, ch. 2012-208.

1Note.—Section 25, ch. 2012-32, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



565.08 - Labeling regulations; liquor.

565.08 Labeling regulations; liquor.—The division is fully authorized to make and promulgate reasonable rules and regulations governing the labeling of all liquors containing 0.5 percent or more of alcohol by volume, which rules and regulations shall not conflict with the federal regulations pertaining to such labeling.

History.—s. 5, ch. 72-230; s. 15, ch. 86-269.

Note.—Former s. 561.09(1).



565.095 - Licensure as primary American source of supply.

565.095 Licensure as primary American source of supply.—

(1) DEFINITION.—“Primary American source of supply” means the manufacturer, rectifier, or bottler, or their legally authorized exclusive agent, who, if the product cannot be secured directly from the manufacturer by an American distributor, is the source closest to the manufacturer in the channel of commerce from whom the product can be secured by an American distributor, or who, if the product can be secured directly from the manufacturer by an American distributor, is the manufacturer. It shall also include any applicant who directly purchases spirituous liquors from a manufacturer, rectifier, or bottler who represents that there is no primary American source of supply for the brand, and such applicant must petition the division for approval of licensure.

(2) TAX CONTROL LICENSURE REQUIRED.—For purposes of tax revenue control, no person, firm, corporation, or other entity which is the primary American source of supply as defined herein may sell, offer for sale, accept orders for sale, ship, or cause to be shipped into this state any spirituous liquors to any distributor or importer within the state without having first obtained licensure as a primary American source of supply on forms provided by, and in such manner as prescribed by, the division. Applicants for licensure as a primary American source of supply shall be exempt from the requirements and qualification standards set forth in ss. 561.15 and 561.17.

(3) LICENSE FEES.—Licensure as a primary American source of supply authorizes the shipment of distilled spirits manufactured within and without the state to licensed distributors, importers, manufacturers, bonded warehouses, and registered exporters within the state. The annual license fee for a primary American source of supply is $30 for each brand that requires a federal label approval and is scheduled for shipment to a licensed distributor or importer within this state for the purpose of being sold within the state. The annual license fee shall be submitted with the application for initial licensure. This license shall be renewed each year, and the renewal fee shall be $30 for each brand shipped into the state during the preceding year.

(4) CERTAIN INTERSTATE AND FOREIGN SHIPMENTS PROHIBITED.—No holder of a distributor’s license or importer’s license as classified by s. 561.14(2) may ship or cause to be shipped into this state, or accept delivery of from another state or a foreign country, any spirituous liquors except directly from a primary American source of supply.

(5) PRIVATE LABELS.—Nothing herein shall prohibit the ownership by vendors of brand names of distilled spirits and vinous beverages commonly known as private labels; provided, that such ownership and use thereof does not otherwise violate the Beverage Law.

(6) RULEMAKING AUTHORITY.—The division shall promulgate rules as necessary to carry out the purpose of this section.

History.—ss. 2, 3, ch. 78-135; s. 2, ch. 85-58; s. 11, ch. 96-419.



565.10 - Distilled spirits container limit.

565.10 Distilled spirits container limit.—It is unlawful for any distributor or vendor to sell or distribute distilled spirits in any size container in excess of 1.75 liters or 59.18 ounces. The division is authorized to make reasonable rules in accordance with chapter 120 governing the standards of fill of distilled spirits containers, which rules shall not conflict with or be more stringent than the federal regulations pertaining to such standards of fill of distilled spirits containers.

History.—s. 11, ch. 16774, 1935; CGL 1936 Supp. 4151(237); s. 1, ch. 20830, 1941; s. 1, ch. 57-327; s. 1, ch. 61-447; s. 1, ch. 65-142; s. 1, ch. 67-524; s. 148, ch. 71-355; s. 5, ch. 72-230; s. 1, ch. 73-328; s. 2, ch. 75-96; s. 2, ch. 79-143.

Note.—Former s. 562.08.



565.11 - Refilling liquor bottles; misrepresentation; penalty.

565.11 Refilling liquor bottles; misrepresentation; penalty.—Any person who shall reuse or refill with distilled spirituous liquors for the purpose of sale a bottle or other container which has once been used to contain spirituous liquors, or any person who shall willfully misrepresent or permit to be misrepresented the brand of distilled spirits being sold or offered for sale in or from any bottles or containers, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083 and, when such person is licensed under this law, be subject to have his or her license revoked by the division. The possession of such a refilled or a mislabeled bottle or other container of spirituous liquors shall be prima facie evidence of the violation of this section.

History.—s. 5, ch. 72-230; s. 877, ch. 97-103.

Note.—Former s. 561.09(2).



565.12 - Excise tax on liquors and beverages.

565.12 Excise tax on liquors and beverages.—

(1) As to beverages containing 17.259 percent or more of alcohol by volume and not more than 55.780 percent of alcohol by volume, except wines, there shall be paid by every manufacturer and distributor a tax at the rate of $6.50 per gallon. As to beverages containing less than 17.259 percent of alcohol by volume, there shall be paid by every manufacturer and distributor a tax at the rate provided in chapter 564.

(2) As to beverages containing more than 55.780 percent of alcohol by volume, there shall be paid by every manufacturer and distributor a tax at the rate of $9.53 per gallon.

(3) The excise taxes required to be paid by this section are not required to be paid upon any alcoholic beverage sold to a post exchange, ship service store, or base exchange located in a military, naval, or air force reservation within this state.

(4) The department is authorized to adopt rules to effectuate the provisions of this section.

History.—s. 5, ch. 72-230; s. 3, ch. 77-407; s. 15, ch. 83-349; s. 9, ch. 84-262; s. 2, ch. 85-203; s. 16, ch. 86-269; s. 11, ch. 88-308; s. 4, ch. 91-60.

Note.—Former s. 561.46.



565.13 - Monthly payment of tax by distributor.

565.13 Monthly payment of tax by distributor.—Every distributor selling spirituous beverages within the state shall pay the tax to the division monthly on or before the 10th day of the following month, less 1.0 percent of the tax due, which shall be withheld by the distributor for keeping prescribed records, furnishing bond, and properly accounting for and remitting taxes due to the state. However, no allowance may be granted or permitted when the tax is delinquent at the time of payment.

History.—s. 1, ch. 69-49; ss. 16, 35, ch. 69-106; s. 5, ch. 72-230; s. 16, ch. 83-349.

Note.—Former s. 561.505.



565.16 - Beverage lists furnished to vendors.

565.16 Beverage lists furnished to vendors.—A distributor of spirituous beverages in this state may furnish, give, rent, loan, or sell to a vendor, and a vendor may accept, alcoholic beverage lists, otherwise referred to as “wine lists,” without the same being a violation of s. 561.42(1).

History.—s. 2, ch. 81-159.



565.17 - Beverage tastings by distributors and vendors.

565.17 Beverage tastings by distributors and vendors.—A licensed distributor of spirituous beverages, or any vendor, is authorized to conduct spirituous beverage tastings upon any licensed premises authorized to sell spirituous beverages by package or for consumption on premises without being in violation of s. 561.42, provided that the conduct of the spirituous beverage tasting shall be limited to and directed toward the general public of the age of legal consumption.

History.—s. 2, ch. 81-160.






Chapter 567 - LOCAL OPTION ELECTIONS

567.001 - Alcoholic content of intoxicating liquors.

567.001 Alcoholic content of intoxicating liquors.—For the purposes of this chapter, any liquor, wine, or beer containing more than 6.243 percent of alcohol by volume is deemed and held to be an intoxicating liquor, wine, or beer and is subject to the provisions of this chapter.

History.—s. 2, ch. 84-299; s. 17, ch. 86-269.



567.01 - Petition, order, notice of election.

567.01 Petition, order, notice of election.—

(1) The board of county commissioners of each county shall order an election to decide whether the sale of intoxicating liquors, wines, or beer shall be prohibited or permitted in that county upon the presentation to said board at a regular or special meeting, of a written application asking for such a determination in the county in which said application is made signed by one-fourth of the registered voters of the county. The signature of each registered voter shall be personally signed to such application; provided, however, a copy of said petition shall be dated and filed with the clerk of the circuit court of the county in which such election is to be held prior to procuring the signature of any registered voter thereon; and such petition must be completed and presented to the board of county commissioners within 120 days from the date said copy of said petition is originally filed with the clerk of the circuit court; and if not so done, said petition shall be held to be invalid.

(2) The election so ordered shall be to decide whether the sale of intoxicating liquors, wines, or beer shall be prohibited or permitted in said county, and to decide also whether such sale, if permitted by said election, shall be restricted to sales by the package.

(3) After an election has authorized the sale of intoxicating liquors, wines, or beer and has restricted the sales to by the package only, the board of county commissioners shall order an election to decide whether intoxicating liquors, wines, or beer shall be sold by the drink for consumption on premises as provided in s. 567.07(2)(c) by a majority vote of the board of county commissioners or when application is made signed by one-tenth of the registered voters of the county.

(4) The term “Sales by the package” is defined to mean sales made in sealed containers, for consumption off the premises where sold.

(5) Such an election shall not be ordered oftener than once every 2 years. All orders for such election shall be in writing and shall be entered upon the minutes of the board, but this requirement shall be directory only.

(6) Upon the making of the order for an election, the board shall cause its clerk to give at least 30 days’ notice of said election by publishing a copy of the order for election in one newspaper in each and every town in said county in which a newspaper or newspapers be published, and if no newspaper be published within the county, then by posting at least 10 copies of said order in 10 of the most public places in said county, one of which shall be the courthouse door. Proof of publication or proof of posting shall be filed with the board and shall be made as provided by ss. 49.10 and 49.11, for making proof of publication and proof of posting incident to constructive service of process, except that the provisions of said sections for recording shall not apply. All proofs of publication and of posting shall be entered upon the minutes of the board, but this requirement shall be directory only.

(7) It is the purpose and intent of the Legislature that the election shall obviate the necessity for holding two separate elections, except as provided in s. 567.07(2)(c), by determining in one election:

(a) Whether the sale of intoxicating liquors, wines, or beer shall be prohibited or permitted, and

(b) If such sales are determined to be permitted, to further determine whether the sales so made shall be limited to sales by the package as herein before defined, or whether sales by the drink on the premises, as well as sales by the package, may be permitted.

A majority of those legally voting at such election must cast their votes for selling intoxicating liquors, wines, or beer in order that the results of the election on the second question shall be effective and binding.

History.—s. 1, ch. 3700, 1887; RS 857; GS 1209; s. 1, ch. 6180, 1911; CGL 1936 Supp. 4151(196); s. 1, ch. 23747, 1947; s. 1, ch. 57-119; s. 1, ch. 85-161; s. 1, ch. 99-380; s. 2, ch. 2013-157.



567.02 - Registration and qualification of electors.

567.02 Registration and qualification of electors.—For the election under s. 567.01 electors may be registered as provided in the general law for registration for special elections and they shall have the same qualifications for and prerequisites to voting as in elections under the general election laws.

History.—s. 1, ch. 3700, 1887; RS 858; GS 1210; CGL 1936 Supp. 4151(197).



567.03 - Mode of holding election.

567.03 Mode of holding election.—The election under s. 567.01 shall be held and conducted in the manner prescribed by law for holding general elections, except as herein provided.

History.—s. 1, ch. 3700, 1887; RS 859; GS 1211; CGL 1936 Supp. 4151(198).



567.04 - Time of holding elections.

567.04 Time of holding elections.—All elections ordered under this chapter shall be held within 60 days from the time of presenting such application, but if any such election should thereby take place within 60 days of any state or national election, it shall be held within 60 days after any such state or national election.

History.—s. 1, ch. 3700, 1887; RS 860; GS 1212; CGL 1936 Supp. 4151(199).



567.05 - Inspectors, returns, and canvass.

567.05 Inspectors, returns, and canvass.—Inspectors of election shall be appointed and qualified as in cases of general elections, and they shall canvass the vote cast and make due returns of the same to the county commissioners without delay. The county canvassing board shall canvass the returns and declare the result, and cause the same to be recorded as provided in the general law concerning elections, as far as applicable.

History.—s. 1, ch. 3700, 1887; RS 861; GS 1213; CGL 1936 Supp. 4151(200).



567.06 - Form of ballot; canvassing votes.

567.06 Form of ballot; canvassing votes.—

(1) At the election under s. 567.01, the ballot used shall be printed on one side of a plain white piece of paper in the form following:

OFFICIAL BALLOT NO.

OFFICIAL BALLOT NO.

OFFICIAL ELECTION BALLOT

(Month)  ,   (Day)  ,   (Year)

PRECINCT NUMBER

County, Florida

INSTRUCTIONS: Local Option Election on

TWO QUESTIONS:

QUESTION NUMBER 1 is to decide whether the sale of intoxicating liquors, wines, or beer containing more than 6.243 percent of alcohol by volume shall be prohibited or permitted in   County, Florida.

QUESTION NUMBER 2 is to decide whether the sale of intoxicating liquors, wines, or beer shall be restricted to sales made in sealed containers, for consumption off the premises where sold, such sales being described as “Sales by the package.” The results on question number 2 shall be effective and binding only in the event a majority of those voting at the election shall cast their votes “For Selling Intoxicating Liquors, Wines, or Beer” containing more than 6.243 percent of alcohol by volume on question number 1.

Vote on both questions!

If you fail to vote on question number 1, your vote on question number 2 will not be counted!

To vote, make a crossmark (X) at the right of your choice on each question:

QUESTION NO. 1:

For Selling Intoxicating Liquors,

Wines, or Beer containing more than 6.243 percent of alcohol by volume     ☐

Against Selling Intoxicating Liquors,

Wines, or Beer containing more than 6.243 percent of alcohol by volume     ☐

QUESTION NO. 2:

For Sales by the Package and Drink     ☐

For Sales by the Package Only     ☐

(2) No vote on question number 2 shall be counted or considered in determining the results on said question unless the elector casting said vote shall have voted also upon question number 1; provided that:

(a) If a majority of those legally voting at said election cast their votes on question number 1, the vote of said majority shall be determinative of said question and the votes cast on question number 2 shall in no way affect or nullify the result of the vote on question number 1; provided that

(b) A majority of votes legally cast on question number 2 shall be determinative of said question and the number of votes cast on question number 1 shall in no way affect or nullify the result of the vote on question number 2 unless a majority of the votes legally cast at said election shall be “Against Selling Intoxicating Liquors, Wines, or Beer”;

(c) Provided, further, that voting machines may be used in counties which have adopted voting machines for use in general elections.

(3) However, for a local option election authorized by s. 567.01(3) on the sole question of whether intoxicating liquors, wines, or beer may be sold by the drink for consumption on premises, ballot instructions shall be presented in the following form:

INSTRUCTIONS: Local Option Election on the Following Question:

THE QUESTION BEFORE THE ELECTORATE is to decide whether intoxicating liquors, wines, or beer, containing more than 6.243 percent of alcohol by volume, may be sold by the drink for consumption on premises in (   ) County, Florida.

For Sales by the Drink:

followed by the word “yes” and also by the word “no,” and shall be styled in such a manner that a “yes” vote will indicate approval of the question and a “no” vote will indicate rejection.

History.—s. 1, ch. 3700, 1887; RS 862; GS 1214; CGL 1936 Supp. 4151(201); s. 2, ch. 23747, 1947; s. 2, ch. 85-161; s. 8, ch. 93-134; s. 2, ch. 99-380; s. 4, ch. 2013-157.



567.07 - Results of election.

567.07 Results of election.—

(1) If a majority of those legally voting at any election under s. 567.01 cast their votes “Against Selling Intoxicating Liquors, Wines, or Beer” on question number 1, then no intoxicating liquors, wines, or beer shall be sold in the county in which the election was held until otherwise determined by an election, which shall not be held oftener than once in every 2 years.

(2) If a majority of those legally voting at any such election cast their votes “For Selling Intoxicating Liquors, Wines, or Beer” on question number 1 and a majority of votes legally cast on question number 2 be cast “For Sales by the Package Only,” then:

(a) No intoxicating liquors, wines, or beer shall be sold in said county that are not contained in sealed containers.

(b) No intoxicating liquors, wines, or beer shall be consumed in said county on the premises where such intoxicating liquors, wines, or beer are sold or on any other premise under the control, either directly or indirectly, of the licensee, until otherwise determined in an election, which shall not be held oftener than once in every 2 years.

(c) After the expiration of 2 years, an election pursuant to s. 567.01(3) may be held to determine the sole question of whether intoxicating liquors, wines, or beer may be sold by the drink for consumption on premises. If a majority of those legally voting cast their votes for selling intoxicating liquors, wines, or beer by the drink for consumption on premises, such alcoholic beverages may be sold as otherwise provided by law in that county until otherwise determined in an election, which shall not be held oftener than once every 2 years. If a majority of those legally voting cast their vote against the sale of intoxicating liquors, wines, or beer by the drink for consumption on premises, sales by the package only shall continue.

(3) In the event a majority of those legally voting in any such election cast their vote “For Selling Intoxicating Liquors, Wines, or Beer” on question number 1 and a majority of the votes legally cast on question number 2 be not cast “For Sales by the Package Only,” then intoxicating liquors, wines, or beer may be sold as otherwise provided by law in said county until otherwise determined in an election, which shall not be held oftener than once in every 2 years.

History.—s. 1, ch. 3700, 1887; RS 863; GS 1215; CGL 1936 Supp. 4151(202); s. 3, ch. 23747, 1947; s. 11, ch. 25035, 1949; s. 3, ch. 85-161; s. 3, ch. 99-380; s. 69, ch. 2000-154; s. 5, ch. 2013-157.



567.08 - Refund of unused portion of state license tax.

567.08 Refund of unused portion of state license tax.—When any county votes by an election to discontinue permitting the sale of intoxicating liquors, wines, or beer, prior to the date of expiration of any license issued by the state for the sale of intoxicating liquors, wines, or beer in such county, the fee for the unexpired and unused portion of said license shall be refunded to the licensee by warrant drawn by the Chief Financial Officer, who shall pay such warrants from any moneys in the State Treasury not otherwise appropriated.

History.—s. 1, ch. 5479, 1905; CGL 1936 Supp. 4151(203); s. 733, ch. 2003-261.



567.09 - Refund of unused portion of county license tax.

567.09 Refund of unused portion of county license tax.—The county commissioners of such county voting by election to discontinue permitting the sale of intoxicating liquors, wines, or beer, shall refund to the licensee the fee for the unexpired and unused portion of any such license issued to him or her by said county.

History.—s. 2, ch. 5479, 1905; CGL 1936 Supp. 4151(204); s. 878, ch. 97-103.



567.10 - Refund of unused portion of municipal license tax.

567.10 Refund of unused portion of municipal license tax.—Any municipality in such county voting by election to discontinue permitting the sale of intoxicating liquors, wines, or beer, shall refund to the licensee the fee for the unexpired and unused portion of any such license issued to him or her by said municipality.

History.—s. 3, ch. 19140, 1939; s. 1, ch. 20719, 1941; s. 879, ch. 97-103.



567.11 - Evidence of legal election.

567.11 Evidence of legal election.—In all prosecutions by the state for the unlawful sale of intoxicating liquors, wines, or beer contrary to prohibition regulations, the introduction of a copy of the record of the result of the canvass of the returns of the election as made by the county canvassing board and recorded in the minutes of the proceedings of the board of county commissioners, or in any book used as a book of record in the office of the clerk of the circuit court, duly certified to by the clerk of the circuit court, for such county in which an election shall have been held, shall be taken as prima facie evidence that said election was legally called, conducted, and held.

History.—s. 7, ch. 4930, 1901; GS 3559; s. 1, ch. 7289, 1917; CGL 1936 Supp. 7600(1).



567.12 - Proceedings to test legality of election.

567.12 Proceedings to test legality of election.—Any resident of any county in this state in which an election may be held or which may hereafter be held to determine whether the sale of intoxicating liquors, wines, or beer should be prohibited or permitted in such county and, if permitted by such election, to determine whether such sale should be restricted to “Sales by the package,” as such term is defined in s. 567.01, shall have the right to test the legality and regularity of such election by suit in equity in the circuit court of such county to be filed against the county commissioners thereof; and in case any such election shall be adjudged to be illegal and void in any such suit such judgment shall have the effect of nullifying such election in toto as to all inhabitants of such county whether they were parties to such suit or not; provided, no such suit shall be brought to test the validity of any such election unless the same shall be instituted within 90 days after the recording of the declaration of the result of any such election in the minutes of the board of county commissioners.

History.—s. 1, ch. 5247, 1903; GS 1216; CGL 1936 Supp. 4151(205); s. 4, ch. 23747, 1947; s. 2, ch. 29737, 1955.



567.13 - Sale by the package only.

567.13 Sale by the package only.—In any county that has voted “For Selling Intoxicating Liquors, Wines, or Beer” and also has voted to restrict such sale to “Sales by the Package Only” as herein provided, thereupon:

(1) It shall be unlawful for anyone to sell, or cause to be sold, any intoxicating liquors, wines, or beer not contained in sealed containers.

(2) It shall be unlawful for anyone who sells, or causes to be sold, any intoxicating liquors, wines, or beer to permit such intoxicating liquors, wines, or beer to be consumed on the premises where such intoxicating liquors, wines, or beer are sold or on any other premise under the control, either directly or indirectly, of the licensee.

(3) It shall be unlawful for anyone to consume any intoxicating liquors, wines, or beer on the premises where such intoxicating liquors, wines, or beer are sold or on any other premise under the control, either directly or indirectly, of the licensee.

History.—s. 5, ch. 23747, 1947; s. 4, ch. 85-161.



567.14 - Penalty for violation.

567.14 Penalty for violation.—Any person violating any of the provisions of s. 567.13 shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; provided, that any person who shall have been convicted of a violation of any of the provisions of s. 567.13 and shall thereafter be convicted of a further violation of any of said provisions, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 6, ch. 23747, 1947; s. 577, ch. 71-136.






Chapter 568 - INTOXICATING LIQUORS IN COUNTIES WHERE PROHIBITED

568.01 - Alcoholic content of intoxicating liquors.

568.01 Alcoholic content of intoxicating liquors.—For the purposes of this chapter, all liquors, wines, or beer containing more than 6.243 percent of alcohol by volume shall be deemed and held to be intoxicating liquors, wines, or beer and subject to the provisions of this chapter.

History.—s. 5, ch. 18016, 1937; CGL 1940 Supp. 7648(14); s. 1, ch. 84-299; s. 18, ch. 86-269.



568.02 - Selling intoxicating liquors in counties where prohibited.

568.02 Selling intoxicating liquors in counties where prohibited.—It is unlawful for anyone to sell, or cause to be sold, any intoxicating liquors, wines, or beer in any county that has voted against the sale of intoxicating liquors, wines, or beer.

History.—s. 1, ch. 18016, 1937; CGL 1940 Supp. 7648(10).



568.03 - Possessing intoxicating liquors in counties where prohibited with intent to sell.

568.03 Possessing intoxicating liquors in counties where prohibited with intent to sell.—It is unlawful for anyone to keep, or possess, intoxicating liquors, wines, or beer in any county that has voted against the sale of such intoxicating liquors, wines, or beer with intent to sell or dispose of them unlawfully.

History.—s. 2, ch. 18016, 1937; CGL 1940 Supp. 7648(11).



568.04 - Maintaining place of business for sale of liquors in counties where prohibited.

568.04 Maintaining place of business for sale of liquors in counties where prohibited.—It is unlawful for anyone to keep or maintain a place where intoxicating liquors, wines, or beer are sold in any county that has voted against the sale of intoxicating liquors, wines or beer.

History.—s. 3, ch. 18016, 1937; CGL 1940 Supp. 7648(12).



568.05 - Penalty.

568.05 Penalty.—Any person who sells, or causes to be sold, any intoxicating liquors, wines, or beer in any county that has voted against the sale of intoxicating liquors, wines, or beer, or who keeps or possesses in any such county any intoxicating liquors, wines, or beer with intent to sell or dispose of same unlawfully, or who keeps or maintains in any such county a place where intoxicating liquors, wines, or beer are sold, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 4, ch. 18016, 1937; CGL 1940 Supp. 7648(13); s. 578, ch. 71-136.



568.06 - Proof necessary to convict.

568.06 Proof necessary to convict.—In any trial of any person for violation of s. 568.02, it shall not be necessary for the prosecution to prove that the accused had any interest in the intoxicating liquors, wines, or beer delivered or sold by him or her, or any interest in the money received by the accused for such intoxicating liquors, wines, or beer delivered by him or her, but proof of the delivery of intoxicating liquors, wines, or beer by the accused and the receipt of money therefor by him or her, shall be prima facie evidence of the ownership of said intoxicating beverages by the accused and proof of the sale of a single quantity of intoxicating liquors, wines, or beer by such person shall be sufficient evidence upon which to base a conviction for violation of s. 568.02.

History.—s. 6, ch. 18016, 1937; CGL 1940 Supp. 7648(15); s. 880, ch. 97-103.



568.07 - Name sufficient proof; competency of witness.

568.07 Name sufficient proof; competency of witness.—

(1) In every prosecution for a violation of this chapter, proof that the liquor in question was and is known as whiskey, moonshine whiskey, shine, rum, gin, or brandy or by any other similar name or names shall be prima facie evidence that such liquor is intoxicating and contains more than 6.243 percent of alcohol by volume and that such content is intoxicating. Any person who by experience in the past in the handling or use of intoxicating liquors, or who by taste, smell, or the drinking of such liquors, has knowledge as to the intoxicating nature of such liquors may testify as to this opinion, whether such beverage or liquor is or is not intoxicating; and a verdict based upon such testimony shall be valid.

(2) The alcoholic content of any liquor, wine, or beer, or other beverage, may be shown by hydrometer or gravity test made in or away from the presence of the jury by any person who has knowledge of the uses of such instruments, but the production of such evidence shall be optional. The alcoholic content of any liquor or beverage, or compound, which is the subject of any inquiry in any proceedings or prosecution may also be shown by chemical analysis or any other analysis made by and certified by any competent chemist. The sample analyzed may be identified by the sworn testimony of any peace officer or prosecuting officer, that he or she personally delivered to such chemist such sample for analysis and that it was personally taken by him or her from the receptacle containing the beverage, drink, or alcoholic liquor or compound which is the subject of inquiry.

(3) The mode of proof herein provided shall be considered cumulative and not exclusive.

History.—s. 7, ch. 18016, 1937; CGL 1940 Supp. 7648(16); s. 3, ch. 84-299; s. 19, ch. 86-269; s. 49, ch. 91-220; s. 100, ch. 92-291; s. 881, ch. 97-103.



568.08 - Person required to testify; exemption from prosecution.

568.08 Person required to testify; exemption from prosecution.—No person shall, upon any investigation before a grand jury or state attorney for an alleged violation of any of the provisions of this chapter, or before any court upon the trial of any person, association of persons, or corporation, charged with the violation of any of the provisions of this chapter herein made a criminal offense, refuse to testify or give evidence, or produce any document, record, book, papers, or any other personal property of any kind or description, upon the ground that by so doing he or she may thereby convict himself or herself of crime, or give evidence against himself or herself, or expose himself or herself to criminal prosecution, penalty or forfeiture; and any person who shall so testify or give such evidence, or produce any such document, record, book, paper, or any other personal property of any kind or description, shall not be prosecuted or held liable for any penalty or forfeiture for or on account of any matter or thing concerning which he or she may so testify, or give evidence, or produce any such document, record, book, paper or any other personal property of any kind or description, and the same shall not be given in evidence or used against such person in anywise or in any manner in any prosecution or other proceeding in any of the courts of this state, or otherwise; provided, that nothing in this section contained shall protect any person against prosecution for perjury or false swearing.

History.—s. 8, ch. 18016, 1937; CGL 1940 Supp. 7648(17); s. 26, ch. 73-334; s. 882, ch. 97-103.



568.09 - Holding federal license or tax stamp prima facie evidence.

568.09 Holding federal license or tax stamp prima facie evidence.—The holding, owning, having in possession, or paying for a license or tax stamp issued by the internal revenue authorities of the United States showing the payment of a tax as a dealer in intoxicating liquors, wines, or beer, by the holder thereof to the United States Government shall be held in all the courts of this state as prima facie evidence against the holder thereof in prosecution of such holder for violation of this chapter and upon proof being made by the certificate of the collector of internal revenue, as provided for by the federal statute, in cases where the proper prosecuting officers shall produce said certificate or certified copy, the grand jury may indict the holder of such license or tax stamp or the proper prosecuting officer may file information against the holder of such license or tax stamp without further proof, charging such holder with the violation of this chapter, and upon the trial of persons charged with the violation of this chapter, upon information or indictment proof of the owning, holding, or possession of such license or tax stamp by the defendant may be made by two witnesses who have seen such license or tax stamp in the place of business or the holder thereof, or by the production of the original tax stamp or license with proof that said license or tax stamp is the property of the defendant by one or more witnesses, or by production by the prosecuting officer of a certified copy of said license, tax stamp or certificate of the Collector of Internal Revenue of the United States; and proof having been made as provided in this section, it shall be sufficient evidence, without explanation, to convict.

History.—s. 9, ch. 18016, 1937; CGL 1940 Supp. 7648(18).



568.10 - Confiscation of liquors.

568.10 Confiscation of liquors.—Upon the arrest of any person charged with a violation of any of the provisions of this chapter, the arresting officer shall take into his or her custody all of the intoxicating liquors, wines, or beer found in the possession, custody or control of the person arrested, and safely keep and preserve the same and have it forthcoming at any investigation, prosecution or other proceeding for the violation of any of the provisions of this chapter, and for the destruction of same as is in this section provided. Upon the conviction of the person arrested for the violation of any provision of this chapter, the judge of the court trying the case, after notice to the person convicted and any other person who the judge may be of the opinion is entitled to notice, as the judge may deem reasonable, shall issue to the sheriff of the county, division, or authorized municipality a written order adjudging and declaring such intoxicating liquors, wines, or beer forfeited and directing the sheriff, division, or authorized municipality to sell the liquors, wines, or beer to any licensed wholesaler in the state upon the condition that the intoxicating liquors, wines, and beer must be first inspected by an employee of the division to ascertain that all state taxes applicable have been paid. Sale shall be made, however, only upon submission by the sheriff, division, or authorized municipality of a request for bids to at least five wholesalers in the state, and the sale shall be made to the highest and best bidder; provided, however, if in the opinion of the sheriff, division, or authorized municipality no satisfactory bid from a wholesaler is received, bids may then be rejected and the intoxicating liquors, wines, or beer so seized and forfeited may be sold to any retailer licensed in this state to sell such beverages provided that the sale shall be made only upon submission by the sheriff, division, or authorized municipality of a request for bids to at least five retail dealers in the state and that the sale shall be made to the highest and best bidder therefor; the order shall further provide, in the event any forfeited liquors, wines, or beer cannot be sold, that the sheriff, division, or authorized municipality shall immediately destroy same or that the sheriff or authorized municipality shall deliver same to the division for the disposition as provided in s. 562.44. In the event that the liquors, wines, or beer are to be destroyed under the order, the destruction by the sheriff or authorized municipality shall be in the presence of the clerk of the circuit court of the county and at times, places and in the manner as the judge, in his or her order, directs.

History.—s. 10, ch. 18016, 1937; CGL 1940 Supp. 7648(19); s. 1, ch. 22024, 1943; s. 1, ch. 61-259; ss. 16, 35, ch. 69-106; s. 31, ch. 79-11; s. 883, ch. 97-103.



568.11 - Right of property forfeited.

568.11 Right of property forfeited.—The right of property in and to intoxicating liquors, wines, or beer sold or possessed by any person, association of persons, or corporation in violation of any of the provisions of this chapter is declared not to exist in any person, association of persons, or corporation and the same shall be forfeited.

History.—s. 11, ch. 18016, 1937; CGL 1940 Supp. 7648(20).



568.12 - Record of confiscation required.

568.12 Record of confiscation required.—Any sheriff, who seizes intoxicating liquors, wines, or beer as provided for in this chapter, shall keep a permanent itemized record of all such liquors including a complete record of the destruction of such liquors, which record shall be verified by the signature of the sheriff in person, and such records shall be open to inspection at all times.

History.—s. 12, ch. 18016, 1937; CGL 1940 Supp. 7648(21).



568.13 - Form of information or indictment.

568.13 Form of information or indictment.—

(1) An indictment or information framed substantially as follows shall be deemed sufficient in counties voting against the sale of intoxicating liquors, wines, or beer:

The grand jurors of the State of Florida, inquiring in and for the body of the County of  , upon their oaths do present that  , late of the County of  , did, on, to wit: the   day of  ,   (year)  , in the said County of  , State of Florida, unlawfully sell intoxicating liquors, (or intoxicating wines or intoxicating beer as the case may be), which said county had voted against the sale of intoxicating liquors, wines, or beer, contrary to the statute made and provided and against the peace and dignity of the State of Florida.

(2) Said form of indictment or information may also be used in charging violation of ss. 568.03 and 568.04.

History.—s. 13, ch. 18016, 1937; CGL 1940 Supp. 7648(22); s. 26, ch. 99-6.



568.14 - Division vested with enforcing powers.

568.14 Division vested with enforcing powers.—For the purpose of enforcing the provisions of this chapter the division shall exercise and perform all powers and duties vested in the several sheriffs and their deputies in the state under the provisions of this chapter.

History.—s. 13A, ch. 18016, 1937; CGL 1940 Supp. 7648(23); ss. 16, 35, ch. 69-106; s. 32, ch. 79-11.






Chapter 569 - TOBACCO PRODUCTS

569.002 - Definitions.

569.002 Definitions.—As used in this chapter, the term:

(1) “Dealer” is synonymous with the term “retail tobacco products dealer.”

(2) “Division” means the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation.

(3) “Permit” is synonymous with the term “retail tobacco products dealer permit.”

(4) “Retail tobacco products dealer” means the holder of a retail tobacco products dealer permit.

(5) “Retail tobacco products dealer permit” means a permit issued by the division pursuant to s. 569.003.

(6) “Tobacco products” includes loose tobacco leaves, and products made from tobacco leaves, in whole or in part, and cigarette wrappers, which can be used for smoking, sniffing, or chewing.

(7) “Any person under the age of 18” does not include any person under the age of 18 who:

(a) Has had his or her disability of nonage removed under chapter 743;

(b) Is in the military reserve or on active duty in the Armed Forces of the United States;

(c) Is otherwise emancipated by a court of competent jurisdiction and released from parental care and responsibility; or

(d) Is acting in his or her scope of lawful employment with an entity licensed under the provisions of chapter 210 or this chapter.

History.—s. 2, ch. 92-285; s. 222, ch. 94-218; s. 4, ch. 97-162; s. 1, ch. 98-172.



569.003 - Retail tobacco products dealer permits; application; qualifications; fees; renewal; duplicates.

569.003 Retail tobacco products dealer permits; application; qualifications; fees; renewal; duplicates.—

(1)(a) Each person, firm, association, or corporation that seeks to deal, at retail, in tobacco products within this state, or to allow a tobacco products vending machine to be located on its premises in this state, must obtain a retail tobacco products dealer permit for each place of business or the premises where tobacco products are sold. Each retail dealer owning, leasing, furnishing, or operating vending machines through which tobacco products are sold must obtain a permit for each machine and shall post the permit in a conspicuous place on or near the machine; however, if the dealer has more than one vending machine at a single location or if tobacco products are sold both over the counter and through a vending machine at a single location, the dealer need obtain only one permit for that location.

(b) Application for a permit must be made on a form furnished by the division and must set forth the name under which the applicant transacts or intends to transact business, the address of the location of the applicant’s place of business within the state, and any other information the division requires. If the applicant has or intends to have more than one place of business dealing in tobacco products within this state, a separate application must be made for each place of business. If the applicant is a firm or an association, the application must set forth the names and addresses of the persons constituting the firm or association; if the applicant is a corporation, the application must set forth the names and addresses of the principal officers of the corporation. The application must also set forth any other information prescribed by the division for the purpose of identifying the applicant firm, association, or corporation. The application must be signed and verified by oath or affirmation by the owner, if a sole proprietor, or, if the owner is a firm, association, or partnership, by the members or partners thereof, or, if the owner is a corporation, by an executive officer of the corporation or by any person authorized by the corporation to sign the application, together with the written evidence of this authority. The application must be accompanied by the annual permit fee prescribed by the division.

(c) Permits shall be issued annually, upon payment of the annual permit fee prescribed by the division. The division shall fix the fee in an amount sufficient to meet the costs incurred by it in carrying out its permitting, enforcement, and administrative responsibilities under this chapter, but the fee may not exceed $50. The proceeds of the fee shall be deposited into the Alcoholic Beverage and Tobacco Trust Fund.

(d) The holder of a permit may renew the permit each year, on or before January 15, upon payment of the annual permit fee. A dealer that does not timely renew its permit must pay a delinquent renewal fee of $5 for each month or portion of a month occurring after expiration, and before renewal, of the dealer’s permit. The division shall establish, by rule, a renewal procedure that, to the greatest extent feasible, combines the application and permitting procedure for permits with the application and licensing system for alcoholic beverages.

(e) The division may not grant an exemption from the permit fees prescribed in this subsection for any applicant.

(2)(a) Permits may be issued only to persons who are 18 years of age or older or to corporations the officers of which are 18 years of age or older.

(b) The division may refuse to issue a permit to any person, firm, association, or corporation the permit of which has been revoked, to any corporation an officer of which has had his or her permit revoked, or to any person who is or has been an officer of a corporation the permit of which has been revoked. Any permit issued to a firm, association, or corporation prohibited from obtaining a permit under this section shall be revoked by the division.

(3) Upon approval of an application for a permit, the division shall issue to the applicant a permit for the place of business or premises specified in the application. A permit is not assignable and is valid only for the person in whose name the permit is issued and for the place designated in the permit. The permit shall be conspicuously displayed at all times at the place for which issued.

(4) If a permit has been destroyed or lost, the dealer may apply to the division for the issuance of a duplicate permit. The division shall issue a duplicate permit upon payment of a $15 fee, which the division shall deposit into the Alcoholic Beverage and Tobacco Trust Fund.

History.—s. 3, ch. 92-285; s. 884, ch. 97-103; s. 7, ch. 97-162.



569.004 - Consent to inspection and search without warrant.

569.004 Consent to inspection and search without warrant.—An applicant for a permit, by accepting the permit when issued, agrees that the place or premises covered by the permit is subject to inspection and search without a search warrant by the division or its authorized assistants, and by sheriffs, deputy sheriffs, or police officers, to determine compliance with this chapter.

History.—s. 4, ch. 92-285; s. 8, ch. 97-162.



569.005 - Operating without a retail tobacco products dealer permit; penalty.

569.005 Operating without a retail tobacco products dealer permit; penalty.—

(1) It is unlawful for a person, firm, association, or corporation to deal, at retail, in tobacco products, in any manner, or to allow a tobacco products vending machine to be located on its premises, without having a retail tobacco products dealer permit as required by s. 569.003. A person who violates this section is guilty of a noncriminal violation, punishable by a fine of not more than $500.

(2) Any person who violates this section shall be cited for such infraction and shall be cited to appear before the county court. The citation may indicate the time, date, and location of the scheduled hearing and must indicate that the penalty for a noncriminal violation is a fine of not more than $500.

(3) A person cited for an infraction under this section may:

(a) Post a $500 bond; or

(b) Sign and accept the citation indicating a promise to appear.

(4)(a) A person cited with violating this section may:

1. Pay the $500 fine, either by mail or in person, within 10 days after receiving the citation; or

2. If that person has posted a bond, forfeit the bond by not appearing at the scheduled hearing.

(b) If the person cited pays the $500 fine or forfeits the bond, that person is deemed to have admitted violating this section and to have waived the right to a hearing on the issue of commission of the violation. Such admission may not be used as evidence in any other proceeding.

(5) The court, after a hearing, shall make a determination as to whether an infraction has been committed. If the commission of an infraction has been proven beyond a reasonable doubt, the court may impose a civil penalty in an amount that may not exceed $500.

(6) If a person is found by the court to have committed the infraction, that person may appeal that finding to the circuit court.

History.—s. 5, ch. 92-285.



569.006 - Retail tobacco products dealers; administrative penalties.

569.006 Retail tobacco products dealers; administrative penalties.—The division may suspend or revoke the permit of the dealer upon sufficient cause appearing of the violation of any of the provisions of this chapter, by a dealer or by a dealer’s agent or employee. The division may also assess and accept administrative fines of up to $1,000 against a dealer for each violation. The division shall deposit all fines collected into the General Revenue Fund as collected. An order imposing an administrative fine becomes effective 15 days after the date of the order. The division may suspend the imposition of a penalty against a dealer, conditioned upon the dealer’s compliance with terms the division considers appropriate.

History.—s. 6, ch. 92-285; s. 9, ch. 97-162.



569.007 - Sale or delivery of tobacco products; restrictions.

569.007 Sale or delivery of tobacco products; restrictions.—

(1) In order to prevent persons under 18 years of age from purchasing or receiving tobacco products, the sale or delivery of tobacco products is prohibited, except:

(a) When under the direct control or line of sight of the dealer or the dealer’s agent or employee; or

(b) Sales from a vending machine are prohibited under the provisions of paragraph (1)(a) and are only permissible from a machine that is equipped with an operational lockout device which is under the control of the dealer or the dealer’s agent or employee who directly regulates the sale of items through the machine by triggering the lockout device to allow the dispensing of one tobacco product. The lockout device must include a mechanism to prevent the machine from functioning if the power source for the lockout device fails or if the lockout device is disabled, and a mechanism to ensure that only one tobacco product is dispensed at a time.

(2) The provisions of subsection (1) shall not apply to an establishment that prohibits persons under 18 years of age on the licensed premises.

(3) The provisions of subsection (1) shall not apply to the sale or delivery of cigars and pipe tobacco.

(4) A dealer or a dealer’s agent or employee may require proof of age of a purchaser of a tobacco product before selling the product to that person.

(5) A wholesale dealer or distributing agent, as those terms are defined in s. 210.01, or a distributor, as defined in s. 210.25, may sell or deliver tobacco products only to dealers who have permits.

History.—s. 7, ch. 92-285; s. 53, ch. 95-144; s. 11, ch. 97-162.



569.0073 - Special provisions; smoking pipes and smoking devices.

569.0073 Special provisions; smoking pipes and smoking devices.—

(1) It is unlawful for any person to offer for sale at retail any of the items listed in subsection (2) unless such person:

(a) Has a retail tobacco products dealer permit under s. 569.003. The provisions of this chapter apply to any person that offers for retail sale any of the items listed in subsection (2); and

(b)1. Derives at least 75 percent of its annual gross revenues from the retail sale of cigarettes, cigars, and other tobacco products; or

2. Derives no more than 25 percent of its annual gross revenues from the retail sale of the items listed in subsection (2).

(2) The following smoking pipes and smoking devices are subject to the provisions of this section:

(a) Metal, wooden, acrylic, glass, stone, plastic, or ceramic smoking pipes, with or without screens, permanent screens, or punctured metal bowls.

(b) Water pipes.

(c) Carburetion tubes and devices.

(d) Chamber pipes.

(e) Carburetor pipes.

(f) Electric pipes.

(g) Air-driven pipes.

(h) Chillums.

(i) Bongs.

(j) Ice pipes or chillers.

(3) Any person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 2010-118.



569.0075 - Gift of sample tobacco products prohibited.

569.0075 Gift of sample tobacco products prohibited.—The gift of sample tobacco products to any person under the age of 18 by an entity licensed or permitted under the provisions of chapter 210 or this chapter, or by an employee of such entity, is prohibited and is punishable as provided in s. 569.101.

History.—s. 12, ch. 97-162.



569.008 - Responsible retail tobacco products dealers; qualifications; mitigation of disciplinary penalties; diligent management and supervision; presumption.

569.008 Responsible retail tobacco products dealers; qualifications; mitigation of disciplinary penalties; diligent management and supervision; presumption.—

(1) The Legislature intends to prevent the sale of tobacco products to persons under 18 years of age and to encourage retail tobacco products dealers to comply with responsible practices in accordance with this section.

(2) To qualify as a responsible retail tobacco products dealer, the dealer must establish and implement procedures designed to ensure that the dealer’s employees comply with the provisions of this chapter. The dealer must provide a training program for the dealer’s employees which addresses the use and sale of tobacco products and which includes at least the following topics:

(a) Laws covering the sale of tobacco products.

(b) Methods of recognizing and handling customers under 18 years of age.

(c) Procedures for proper examination of identification cards in order to verify that customers are not under 18 years of age.

(d) The use of the age audit identification function on electronic point-of-sale equipment, where available.

(3) In determining penalties under s. 569.006, the division may mitigate penalties imposed against a dealer because of an employee’s illegal sale of a tobacco product to a person under 18 years of age if the following conditions are met:

(a) The dealer is qualified as a responsible dealer under this section.

(b) The dealer provided the training program required under subsection (2) to that employee before the illegal sale occurred.

(c) The dealer had no knowledge of that employee’s violation at the time of the violation and did not direct, approve, or participate in the violation.

(d) If the sale was made through a vending machine, the machine was equipped with an operational lock-out device.

(4) The division shall develop and make available a model tobacco products training program designed to ensure adherence to this act by dealers and their employees which, if followed, will qualify dealers as responsible dealers.

(5) Dealers shall exercise diligence in the management and supervision of their premises and in the supervision and training of their employees, agents, or servants. In proceedings to impose penalties under s. 569.006, proof that employees, agents, or servants of the dealer, while in the scope of their employment, committed at least three violations of s. 569.101 during a 180-day period shall be prima facie evidence of a lack of due diligence by the dealer in the management and supervision of his or her premises and in the supervision and training of employees, agents, officers, or servants.

(6) The division may consider qualification as a responsible retail tobacco products dealer under this section as evidence that the dealer properly exercised the diligence required under this section.

History.—s. 8, ch. 92-285; s. 13, ch. 97-162.



569.009 - Rulemaking authority.

569.009 Rulemaking authority.—The division shall adopt any rules necessary to administer and enforce the provisions of this chapter.

History.—s. 9, ch. 92-285; s. 14, ch. 97-162.



569.101 - Selling, delivering, bartering, furnishing, or giving tobacco products to persons under 18 years of age; criminal penalties; defense.

569.101 Selling, delivering, bartering, furnishing, or giving tobacco products to persons under 18 years of age; criminal penalties; defense.—

(1) It is unlawful to sell, deliver, barter, furnish, or give, directly or indirectly, to any person who is under 18 years of age, any tobacco product.

(2) Any person who violates subsection (1) commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. However, any person who violates subsection (1) for a second or subsequent time within 1 year of the first violation, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) A person charged with a violation of subsection (1) has a complete defense if, at the time the tobacco product was sold, delivered, bartered, furnished, or given:

(a) The buyer or recipient falsely evidenced that she or he was 18 years of age or older;

(b) The appearance of the buyer or recipient was such that a prudent person would believe the buyer or recipient to be 18 years of age or older; and

(c) Such person carefully checked a driver license or an identification card issued by this state or another state of the United States, a passport, or a United States armed services identification card presented by the buyer or recipient and acted in good faith and in reliance upon the representation and appearance of the buyer or recipient in the belief that the buyer or recipient was 18 years of age or older.

History.—ss. 1, 2, ch. 5716, 1907; RGS 5530; CGL 7696; s. 1083, ch. 71-136; s. 1, ch. 85-100; s. 218, ch. 91-224; s. 11, ch. 92-285; s. 1388, ch. 97-102; s. 3, ch. 97-162.

Note.—Former s. 859.06.



569.11 - Possession, misrepresenting age or military service to purchase, and purchase of tobacco products by persons under 18 years of age prohibited; penalties; jurisdiction; disposition of fines.

569.11 Possession, misrepresenting age or military service to purchase, and purchase of tobacco products by persons under 18 years of age prohibited; penalties; jurisdiction; disposition of fines.—

(1) It is unlawful for any person under 18 years of age to knowingly possess any tobacco product. Any person under 18 years of age who violates the provisions of this subsection commits a noncriminal violation as provided in s. 775.08(3), punishable by:

(a) For a first violation, 16 hours of community service or, instead of community service, a $25 fine. In addition, the person must attend a school-approved anti-tobacco program, if locally available;

(b) For a second violation within 12 weeks of the first violation, a $25 fine; or

(c) For a third or subsequent violation within 12 weeks of the first violation, the court must direct the Department of Highway Safety and Motor Vehicles to withhold issuance of or suspend or revoke the person’s driver license or driving privilege, as provided in s. 322.056.

Any second or subsequent violation not within the 12-week time period after the first violation is punishable as provided for a first violation.

(2) It is unlawful for any person under 18 years of age to misrepresent his or her age or military service for the purpose of inducing a dealer or an agent or employee of the dealer to sell, give, barter, furnish, or deliver any tobacco product, or to purchase, or attempt to purchase, any tobacco product from a person or a vending machine. Any person under 18 years of age who violates a provision of this subsection commits a noncriminal violation as provided in s. 775.08(3), punishable by:

(a) For a first violation, 16 hours of community service or, instead of community service, a $25 fine and, in addition, the person must attend a school-approved anti-tobacco program, if available;

(b) For a second violation within 12 weeks of the first violation, a $25 fine; or

(c) For a third or subsequent violation within 12 weeks of the first violation, the court must direct the Department of Highway Safety and Motor Vehicles to withhold issuance of or suspend or revoke the person’s driver license or driving privilege, as provided in s. 322.056.

Any second or subsequent violation not within the 12-week time period after the first violation is punishable as provided for a first violation.

(3) Any person under 18 years of age cited for committing a noncriminal violation under this section must sign and accept a civil citation indicating a promise to appear before the county court or comply with the requirement for paying the fine and must attend a school-approved anti-tobacco program, if locally available. If a fine is assessed for a violation of this section, the fine must be paid within 30 days after the date of the citation or, if a court appearance is mandatory, within 30 days after the date of the hearing.

(4) A person charged with a noncriminal violation under this section must appear before the county court or comply with the requirement for paying the fine. The court, after a hearing, shall make a determination as to whether the noncriminal violation was committed. If the court finds the violation was committed, it shall impose an appropriate penalty as specified in subsection (1) or subsection (2). A person who participates in community service shall be considered an employee of the state for the purpose of chapter 440, for the duration of such service.

(5)(a) If a person under 18 years of age is found by the court to have committed a noncriminal violation under this section and that person has failed to complete community service, pay the fine as required by paragraph (1)(a) or paragraph (2)(a), or attend a school-approved anti-tobacco program, if locally available, the court must direct the Department of Highway Safety and Motor Vehicles to withhold issuance of or suspend the driver license or driving privilege of that person for a period of 30 consecutive days.

(b) If a person under 18 years of age is found by the court to have committed a noncriminal violation under this section and that person has failed to pay the applicable fine as required by paragraph (1)(b) or paragraph (2)(b), the court must direct the Department of Highway Safety and Motor Vehicles to withhold issuance of or suspend the driver license or driving privilege of that person for a period of 45 consecutive days.

(6) Eighty percent of all civil penalties received by a county court pursuant to this section shall be remitted by the clerk of the court to the Department of Revenue for transfer to the Department of Education to provide for teacher training and for research and evaluation to reduce and prevent the use of tobacco products by children. The remaining 20 percent of civil penalties received by a county court pursuant to this section shall remain with the clerk of the county court to cover administrative costs.

History.—s. 5, ch. 97-162; s. 3, ch. 99-156; s. 9, ch. 99-259; s. 34, ch. 2001-63; s. 30, ch. 2001-122.



569.12 - Jurisdiction; tobacco product enforcement officers or agents; enforcement.

569.12 Jurisdiction; tobacco product enforcement officers or agents; enforcement.—

(1) In addition to the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation, any law enforcement officer certified under s. 943.10(1), (6), or (8) shall enforce the provisions of this chapter.

(2)(a) A county or municipality may designate certain of its employees or agents as tobacco product enforcement officers. The training and qualifications of the employees or agents for such designation shall be determined by the county or the municipality. Nothing in this section shall be construed to permit the carrying of firearms or other weapons by a tobacco product enforcement agent, nor does designation as a tobacco product enforcement officer provide the employee or agent with the power of arrest or subject the employee or agent to the provisions of ss. 943.085-943.255. Nothing in this section amends, alters, or contravenes the provisions of any state-administered retirement system or any state-supported retirement system established by general law.

(b) A tobacco product enforcement officer is authorized to issue a citation to a person under the age of 18 when, based upon personal investigation, the officer has reasonable cause to believe that the person has committed a civil infraction in violation of s. 386.212 or s. 569.11.

(3) A correctional probation officer as defined in s. 943.10(3) is authorized to issue a citation to a person under the age of 18 when, based upon personal investigation, the officer has reasonable cause to believe that the person has committed a civil infraction in violation of s. 569.11.

(4) A citation issued to any person violating the provisions of s. 569.11 shall be in a form prescribed by the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation and shall contain:

(a) The date and time of issuance.

(b) The name and address of the person to whom the citation is issued.

(c) The date and time the civil infraction was committed.

(d) The facts constituting reasonable cause.

(e) The number of the Florida statute violated.

(f) The name and authority of the citing officer.

(g) The procedure for the person to follow in order to contest the citation, perform the required community service, attend the required anti-tobacco program, or to pay the civil penalty.

History.—s. 6, ch. 97-162.



569.14 - Posting of a sign stating that the sale of tobacco products to persons under 18 years of age is unlawful; enforcement; penalty.

569.14 Posting of a sign stating that the sale of tobacco products to persons under 18 years of age is unlawful; enforcement; penalty.—

(1) A dealer that sells tobacco products shall post a clear and conspicuous sign in each place of business where such products are sold which substantially states the following:

THE SALE OF TOBACCO PRODUCTS TO PERSONS UNDER THE AGE OF 18 IS AGAINST FLORIDA LAW. PROOF OF AGE IS REQUIRED FOR PURCHASE.

(2) A dealer that sells tobacco products and nicotine products or nicotine dispensing devices, as defined in s. 877.112, may use a sign that substantially states the following:

THE SALE OF TOBACCO PRODUCTS, NICOTINE PRODUCTS, OR NICOTINE DISPENSING DEVICES TO PERSONS UNDER THE AGE OF 18 IS AGAINST FLORIDA LAW. PROOF OF AGE IS REQUIRED FOR PURCHASE.

A dealer that uses a sign as described in this subsection meets the signage requirements of subsection (1) and s. 877.112.

(3) The division shall make available to dealers of tobacco products signs that meet the requirements of subsection (1) or subsection (2).

(4) Any dealer that sells tobacco products shall provide at the checkout counter in a location clearly visible to the dealer or the dealer’s agent or employee instructional material in a calendar format or similar format to assist in determining whether a person is of legal age to purchase tobacco products. This point of sale material must contain substantially the following language:

IF YOU WERE NOT BORN BEFORE THIS DATE

(insert date and applicable year)

YOU CANNOT BUY TOBACCO PRODUCTS.

Upon approval by the division, in lieu of a calendar a dealer may use card readers, scanners, or other electronic or automated systems that can verify whether a person is of legal age to purchase tobacco products. Failure to comply with the provisions contained in this subsection shall result in imposition of administrative penalties as provided in s. 569.006.

(5) The division, through its agents and inspectors, shall enforce this section.

(6) Any person who fails to comply with subsection (1) is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 89-259; s. 12, ch. 92-285; s. 252, ch. 94-218; s. 10, ch. 97-162; s. 1, ch. 2014-65.

Note.—Former s. 859.061.



569.19 - Annual report.

569.19 Annual report.—The division shall report annually with written findings to the Legislature and the Governor by December 31, on the progress of implementing the enforcement provisions of this chapter. This must include, but is not limited to:

(1) The number and results of compliance visits.

(2) The number of violations for failure of a retailer to hold a valid license.

(3) The number of violations for selling tobacco products to persons under age 18, and the results of administrative hearings on the above and related issues.

(4) The number of persons under age 18 cited for violations of s. 569.11 and sanctions imposed as a result of citation.

History.—s. 16, ch. 97-162; s. 116, ch. 2010-5.



569.21 - Expenditure of tobacco settlement proceeds.

569.21 Expenditure of tobacco settlement proceeds.—The following guidelines shall be applied to the expenditure of all funds paid to the State of Florida as a result of litigation entitled State of Florida et al. v. American Tobacco Company et al., No. 95-1466AH, in the Circuit Court of the Fifteenth Judicial Circuit, in and for Palm Beach County:

(1) The Legislature asserts its rights to appropriate all funds paid or payable to the state through the tobacco settlement. Before any funds are released, the Legislature must approve all program and funding proposals.

(2) A trust fund should be created solely for the purpose of receiving and managing settlement funds, and a full and complete record of all budget and expenditure actions should be maintained.

(3) Administrative costs associated with programs and providers that receive funds from the tobacco settlement should be set at a reasonable level, consistent with best management practices.

(4) Local law enforcement agencies, businesses, and school districts should be involved in enforcement efforts as appropriate to the mission of each organization.

(5) Funds received from the tobacco settlement may not be used for advertising that includes the name, voice, or likeness of any elected or appointed public official.

(6) Greater emphasis should be placed on funding education, training, and enforcement programs than is placed on the funding of advertising.

(7) County health departments must administer funds provided to each local coalition that is not specifically granted an exemption by the Legislature. Exemptions from requirements to administer coalition programs by county health departments shall be limited to established administrative entities that meet a test of several criteria established by the Department of Health and may not include provider agencies that could receive funding from the settlement.

(8) Programs which raise matching funds should be maximized in order to get the greatest leverage of state funds.

(9) Grant and contract processes should be competitive and objective.

(10) Requests for information or for proposals should emphasize that performance measures will be required for all contracts and grants.

(11) A substantial portion of the program should be character-based and focused on rewarding appropriate values and behavior in youth.

(12) Needs of the minority youth community in this state should be addressed.

History.—s. 2, ch. 98-63.



569.215 - Confidential records relating to tobacco settlement agreement.

569.215 Confidential records relating to tobacco settlement agreement.—

(1) Proprietary confidential business information received by the Governor, the Attorney General, or outside counsel representing the State of Florida in negotiations for settlement payments pursuant to the settlement agreement, as amended, in the case of State of Florida et al. v. American Tobacco Company et al., No. 95-1466AH, in the Circuit Court of the Fifteenth Judicial Circuit, in and for Palm Beach County, or received by the Chief Financial Officer or the Auditor General for any purpose relating to verifying settlement payments made pursuant to the settlement agreement is confidential and exempt from s. 119.07(1) and s. 24(a) of Art. I of the State Constitution. Any state or federal agency that is authorized to have access to such documents by any provision of law shall be granted such access in furtherance of such agency’s statutory duties, notwithstanding the provisions of this section. Proprietary confidential business information received under this section shall not retain its confidential and exempt status if that information is made public, including publicizing such information in a Securities and Exchange Commission filing, an annual financial statement, or other document or means.

(2) As used in this section, the term “proprietary confidential business information” means information, regardless of form or characteristics, which is owned or controlled by a tobacco company that is a signatory to the settlement agreement, as amended, in the case of State of Florida et al. v. American Tobacco Company et al., No. 95-1466AH, in the Circuit Court of the Fifteenth Judicial Circuit, in and for Palm Beach County, is intended to be and is treated by a tobacco company as private in that the disclosure of the information would cause harm to the company’s business operations, and has not been disclosed unless disclosed pursuant to a statutory provision, an order of a court or administrative body, or private agreement that provides that the information will not be released to the public. The term includes, but is not limited to:

(a) Trade secrets as defined in s. 688.002.

(b) Information in a Form 10-K that is confidential pursuant to an order of the Division of Corporation Finance of the Securities and Exchange Commission.

(c) Internal auditing control policies and procedures and reports of internal auditors.

(d) Financial operating and marketing information prepared in the ordinary course of business, the disclosure of which could impair the competitive business of the provider of information.

(e) Financial statements, which consist of balance sheets, statements of income and cash flows, and notes related thereto, of any subsidiary that is part of a consolidated group and engaged in the production or sale of tobacco products.

(f) Report letters from independent auditors relating to domestic operating company income.

(g) Analyses of specific items of revenue and expense included in operating profit and extraordinary items. As used in this paragraph, the term “extraordinary items” consists of one-time tobacco litigation settlement costs and restructuring charges.

(h) Working papers, schedules, analyses, and reconciliations prepared by company personnel for the purpose of clarifying the disclosures of domestic tobacco revenues and operating profit contained in financial statements or other information related to the sale or production of tobacco products.

History.—s. 1, ch. 2001-136; s. 735, ch. 2003-261; s. 1, ch. 2006-160.



569.23 - Security requirements for tobacco settlement agreement signatories, successors, parents, and affiliates.

569.23 Security requirements for tobacco settlement agreement signatories, successors, parents, and affiliates.—

(1) As used in this section, the term “tobacco settlement agreement” means any settlement agreement, as amended, entered into by the state and one or more cigarette manufacturers in settlement of State of Florida v. American Tobacco Co., No. 95-1466AH (Fla. 15th Cir. Ct.). As used in this section, the term “security” means supersedeas bonds, other surety permitted by Florida law, or cash.

(2) In any civil action involving a signatory, or a successor, parent, or affiliate of a signatory, to a tobacco settlement agreement, the security to be furnished during the pendency of all appeals or discretionary appellate reviews, including reviews by the United States Supreme Court, of any judgment in such litigation shall be set pursuant to applicable laws or court rules, except that the total cumulative value of all security required to stay the execution of the judgment may not exceed $100 million for all appellants collectively, regardless of the total value of the judgment.

(3)(a)1. In civil actions against a signatory, or a successor, parent, or affiliate of a signatory, to a tobacco settlement agreement brought by or on behalf of persons who claim or have been determined to be members of a former class action that was decertified in whole or in part, the trial courts shall automatically stay the execution of any judgment in any such actions during the pendency of all appeals or discretionary appellate reviews of such judgment in Florida courts, upon provision of security as required in this paragraph. All security shall be provided through the posting with or payment into the registry of the clerk of the Supreme Court.

2. The total amount of security that must be provided for all appellants collectively with regard to a single judgment is equal to the lesser of the amount of the judgment to be stayed or the amount of security per judgment required based on the following tiers of judgments on appeal in the courts of this state at the time the security is provided:

3. In cases having multiple defendants, an individual appellant shall provide security in proportion to the percent or amount of liability specifically allocated against that appellant in the judgment, or, if liability is not specifically allocated in the judgment, for a share of the unallocated portion of the judgment determined by dividing the unallocated portion of the judgment equally among all defendants against whom the judgment is entered. Once an appellant has provided its required security with respect to a judgment, that appellant is entitled to a stay of that judgment regardless of whether other defendants in that case have provided the security required of them.

4. When the number of judgments on appeal changes so that the total is within a higher or lower tier, the amount of security required in each case shall change by operation of law, upon notice provided by any party to all other parties and upon deposit within 30 days after notice of any additional security required hereunder, from the amount of security previously posted to an amount consistent with the statutory appeal bond rights prescribed in this paragraph. When the amount of security on deposit is changed pursuant to this subparagraph, the security shall be modified as follows:

a. If the security on deposit is in the form of a supersedeas bond or other surety, the appellant shall replace or supplement that supersedeas bond or other surety with security in the new amount as required by this paragraph.

b. If the security on deposit is in the form of cash, the clerk of the Supreme Court shall, as appropriate:

(I) Upon the request of the appellant and notice to all appellees affected, refund to the appellant the difference between the amount of security on deposit and the reduced amount of security required or hold the difference as a credit against future security to be posted by that appellant; or

(II) Record any additional cash provided by the appellant.

(b)1. In any action subject to this subsection, if there is no appeal or discretionary appellate review pending in a Florida court and an appellant exercises its right to seek discretionary appellate review outside of Florida courts, including a review by the United States Supreme Court, the trial court shall automatically stay the execution of the judgment in any such action during the pendency of the appeal, upon provision of security as required in this paragraph. All security shall be provided through the posting with or payment into the registry of the clerk of the Supreme Court of this state.

2. The amount of security shall be equal to the lesser of the amount of the judgment to be stayed or three times the security required to stay the execution of a judgment during all appellate review in Florida courts at the time appellate review is sought under this paragraph.

(c) A claim may not be made against the security provided by an appellant unless an appellant fails to pay a judgment in a case covered by this subsection within 30 days after the judgment becomes final. For purposes of this subsection, a judgment is “final” following the completion of all appeals or discretionary appellate reviews, including reviews by the United States Supreme Court. If an appellant fails to pay a judgment within such time period, the security for that judgment provided by that appellant shall be available to satisfy the judgment in favor of the appellee. Upon satisfaction of the judgment in any case, the clerk of the Supreme Court may refund any security on deposit with respect to that case to the appellant upon an order from the trial court confirming satisfaction of the judgment.

(d) The clerk of the Supreme Court shall collect fees for receipt of deposits under this subsection as authorized by ss. 28.231 and 28.24(10)(a). In addition, for as long as any cash remains on deposit with the clerk pursuant to this subsection, the clerk of the Supreme Court is entitled to regularly receive as an additional fee the net investment income earned thereon. The clerk shall use the services of the Chief Financial Officer, as needed, for the custody and management of all bonds, other surety, or cash posted or deposited with the clerk. All fees collected pursuant to this subsection shall be deposited in the State Courts Revenue Trust Fund for use as specified by law.

(e)1. It is the intent of the Legislature that the clerk of the Supreme Court maintain a record of the number of appeals in Florida courts and all security posted with or paid into the registry of the Supreme Court under this subsection. It is further the intent of the Legislature that the clerk regularly update the records to reflect any revisions in the amount of previously posted or paid security.

2. A signatory, or a successor, parent, or affiliate of a signatory, to a tobacco settlement agreement shall maintain on a continuing basis an accounting of security provided under this subsection, including, but not limited to, the specific amount of security provided with respect to each specific judgment and the date on which it was provided, the amount and date of any adjustments upward or downward to security provided and the basis for the adjustment, and the date of any final disposition related to security. By July 15 of each year, the entity shall provide to the clerk of the Supreme Court an updated copy of the accounting reflecting activity through the immediately preceding June 30, in a manner prescribed by the Supreme Court. A verified copy of such accounting shall also be filed in each circuit court case in which each such judgment was entered.

3. By August 1, 2009, a signatory, or a successor, parent, or affiliate of a signatory, to a tobacco settlement agreement shall provide to the clerk of the Supreme Court a list of all civil actions, as of the date the list is provided and identified by case name and court case number, against the signatory, or a successor, parent, or affiliate of a signatory, brought by or on behalf of persons who claim or have been determined to be members of a former class action that was decertified in whole or in part. A signatory, or a successor, parent, or affiliate of a signatory, shall provide to the clerk the same information on any additional actions filed within 60 days after the additional action is joined.

(4) Notwithstanding subsections (2) and (3), if, after notice and hearing, a plaintiff proves by a preponderance of the evidence that a defendant who posted or paid security under this section is purposefully dissipating assets outside the ordinary course of business to avoid payment of the judgment, the court may enter necessary orders as to that defendant to protect the plaintiff, including an order that the security be posted or paid in an amount up to the full amount of the judgment against that defendant.

(5) This section does not apply to any past, present, or future action brought by the State of Florida against one or more signatories to the settlement agreement.

History.—s. 1, ch. 2003-133; s. 1, ch. 2009-188; s. 16, ch. 2011-61.









TITLE XXXV - AGRICULTURE, HORTICULTURE, AND ANIMAL INDUSTRY

Chapter 570 - DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES

Part I - GENERAL PROVISIONS (ss. 570.01-570.232)

570.01 - Department created; commissioner.

570.01 Department created; commissioner.—There is hereby created a department of the government of this state to be known as the “Department of Agriculture and Consumer Services.” The affairs of the department shall be transacted under the control of the Commissioner of Agriculture.

History.—s. 1, ch. 59-54; ss. 14, 35, ch. 69-106.



570.02 - Definitions.

570.02 Definitions.—The following words and phrases as used in this chapter and in the agricultural laws of this state, unless the context otherwise requires, shall have the meanings respectively ascribed to them in this section:

(1) “Agriculture” means the science and art of production of plants and animals useful to humans, including to a variable extent the preparation of these products for human use and their disposal by marketing or otherwise, and includes aquaculture, horticulture, floriculture, viticulture, forestry, dairy, livestock, poultry, bees, and any and all forms of farm products and farm production. For the purposes of marketing and promotional activities, seafood shall also be included in this definition.

(2) “Agricultural business products” means nonconsumable products used in the producing, processing, distribution, and marketing of consumable farm products, including, but not limited to, machinery, equipment, and supplies.

(3) “Agricultural marketing facilities” means state-owned wholesale and retail markets managed by the Bureau of State Farmers’ Market.

(4) “Commissioner” means the Commissioner of Agriculture.

(5) “Department” means the Department of Agriculture and Consumer Services.

History.—s. 1, ch. 59-54; ss. 14, 35, ch. 69-106; s. 215, ch. 71-377; s. 1, ch. 87-36; s. 1, ch. 88-341; s. 5, ch. 92-291; s. 1, ch. 93-169; s. 11, ch. 94-335; s. 21, ch. 96-247; s. 1182, ch. 97-103.



570.031 - Seal of department.

570.031 Seal of department.—The department shall have an official seal which shall be used for the authentication of the orders and proceedings of the department and for such other purposes as the department may prescribe. Use of the seal or any likeness thereof requires written approval of the department.

History.—s. 1, ch. 59-54; ss. 14, 35, ch. 69-106; s. 10, ch. 93-169; s. 69, ch. 2014-150.

Note.—Former s. 570.14.



570.041 - Organization of departmental work.

570.041 Organization of departmental work.—In the assignment of functions to the divisions of the department created in s. 20.14, the department shall retain within the Division of Administration, in addition to executive functions, those powers and duties enumerated in s. 570.30. The department shall organize the work of the other divisions in such a way as to secure maximum efficiency in the conduct of the department. The divisions created in s. 20.14 are solely to make possible the definite placing of responsibility. The department shall be conducted as a unit in which every employee, including each division director, is assigned a definite workload, and there shall exist between division directors a spirit of cooperative effort to accomplish the work of the department.

History.—s. 1, ch. 59-54; ss. 14, 35, ch. 69-106; s. 1, ch. 77-289; s. 21, ch. 2000-364; s. 51, ch. 2001-89; s. 4, ch. 2011-56; s. 36, ch. 2011-206; s. 18, ch. 2012-190; s. 72, ch. 2014-150.

Note.—Former s. 570.18.



570.051 - Interference with department employees in performance of duties.

570.051 Interference with department employees in performance of duties.—No person shall attempt, by means of any threat or violence, to deter or prevent an inspector, agent, or other employee of the department from performing any duties imposed by law upon him or her or the department; and no person shall impersonate an inspector, agent, or other employee of the department. Whoever violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 59-54; s. 584, ch. 71-136; s. 12, ch. 93-169; s. 890, ch. 97-103; s. 2, ch. 2003-181; s. 70, ch. 2014-150.

Note.—Former s. 570.16.



570.06 - Offices of the department.

570.06 Offices of the department.—The principal office of the department shall be located at the seat of state government. Branch offices may be established and maintained by the department in such places as the commissioner may determine. The offices shall be supplied with all necessary books, stationery, office equipment and furniture, to be furnished and paid for in the manner provided by law.

History.—s. 1, ch. 59-54.



570.07 - Department of Agriculture and Consumer Services; functions, powers, and duties.

570.07 Department of Agriculture and Consumer Services; functions, powers, and duties.—The department shall have and exercise the following functions, powers, and duties:

(1) To inquire into the needs of agriculture in the state and make appropriate recommendations to the Governor and the Legislature, except for those functions specifically assigned under state law to other state agencies.

(2) To perform all regulatory and inspection services relating to agriculture except agricultural education, demonstration, research, and those regulatory functions assigned by law to other state agencies. In doing this, the department may:

(a) Inspect for violations of and enforce all federal standards applicable to the responsibilities of the department, which were adopted for uniform application to protect the public health, safety, and welfare.

(b) Enforce federal marketing orders identified in a cooperative agreement between the department and the United States Department of Agriculture.

(c) Apply generally accepted analytical technologies and validated methods in determining compliance with federal standards enforced pursuant to this subsection, statutes, and rules of the department.

(d) Impose a fine, as provided in s. 500.121, for a violation of a federal standard enforced pursuant to this subsection. In imposing any fine or sanction, whether authorized by this paragraph or by any other law, the department shall consider the degree and extent of harm caused by the violation, the cost of rectifying the damage, the monetary benefit to the violator, whether the violation was willful, and the violator’s compliance record.

(e) Except as expressly prohibited by law, use any of the trained personnel in the various divisions of the department in performing the regulatory and inspection services relating to agriculture.

(3) To make investigations, conduct hearings, and make recommendations concerning all matters relating to the powers, duties, and functions of the department as provided by law.

(4) To cooperate with the United States Department of Agriculture and any other state or federal agency in any manner which may be helpful to agriculture in obtaining and disseminating production statistics and market and trade information concerning demand, supply, prevailing prices, and commercial movements of agricultural products and extent of products in storage. The department may compile, publish, and disseminate information and pertinent data on crops, livestock, poultry, and agricultural products and may provide matching funds with other agencies, local, state, or national, for the conduct of these services.

(5) To annually fix inspection and license fees and recording and service charges within maximum limits provided by law to pay the cost of the service performed, to pay the cost of maintenance of reasonable reserves for contingencies, including cost of depository, accounting, disbursement, auditing, and rental of quarters and facilities furnished by the state, and to pay compensation to fruit and vegetable inspectors for work in excess of 40 hours per week at the same rate of pay as received for normal work hours when compensatory time cannot be given as reimbursement for overtime work.

(6) To foster and encourage the standardizing, grading, inspection, labeling, handling, storage, and marketing of agricultural products; to enhance the food safety of tomatoes and, after investigation and public hearings, to cooperate with the United States Department of Agriculture, to establish and promulgate standard grades and other standard classifications of and for agricultural products; and to establish and adopt requirements for enhancing food safety, in cooperation with appropriate agencies.

(7) To extend in every practicable way the distribution and sale of Florida agricultural products throughout the markets of the world.

(8) To promote, in the interest of the producer, the distributor, and the consumer, the economical and efficient distribution of agricultural products of this state; and to cooperate with the Department of Commerce of the United States and any other department or agency of the federal or state government for this purpose.

(9) To obtain and furnish information: relating to the selection of shipping routes, adoption of shipping methods, or avoidance of delays in the transportation of agricultural products; or helpful in the solution of other transportation problems connected with the distribution of agricultural products.

(10) To act as adviser to producers and distributors, when requested, to assist them in the economical and efficient distribution of their agricultural products, to encourage cooperative effort among producers to gain economical and efficient production of agricultural products, and to adopt rules establishing comprehensive best management practices for agricultural production and food safety.

(11) To foster and encourage cooperation between producers and distributors in the interest of the general public.

(12) To act as a mediator or arbitrator in any controversy or issue between producers and distributors of any agricultural products concerning the grade or classification of such products.

(13) To protect the agricultural and horticultural interests of the state; and, to that end, it shall enforce those functions, powers, and duties given to it in chapter 581 and all other laws relating thereto.

(14) To inspect apiaries for diseases inimical to bees and beekeeping and enforce the laws relating thereto.

(15) To protect the livestock interests of the state; and, to that end, it shall enforce those functions, powers, and duties given to it in chapter 585 and all other laws relating thereto.

(16) To enforce the state laws and rules relating to:

(a) Fruit and vegetable inspection and grading;

(b) Pesticide spray, residue inspection, and removal;

(c) Registration, labeling, inspection, sale, use, composition, formulation, wholesale and retail distribution, and analysis of commercial stock feeds and registration, labeling, inspection, and analysis of commercial fertilizers;

(d) Classification, inspection, and sale of poultry and eggs;

(e) Registration, inspection, and analysis of gasolines and oils;

(f) Registration, labeling, inspection, and analysis of pesticides;

(g) Registration, labeling, inspection, germination testing, and sale of seeds, both common and certified;

(h) Weights, measures, and standards;

(i) Foods, as set forth in the Florida Food Safety Act;

(j) Inspection and certification of honey;

(k) Sale of liquid fuels;

(l) Licensing of dealers in agricultural products;

(m) Administration and enforcement of all regulatory legislation applying to milk and milk products, ice cream, and frozen desserts;

(n) Recordation and inspection of marks and brands of livestock;

(o) Regulation of fertilizer, including its sale, composition, packaging, labeling, wholesale and retail distribution, and formulation, including nutrient content level and release rates; and

(p) All other regulatory laws relating to agriculture.

In order to ensure uniform health and safety standards, the adoption of standards and fines in the subject areas of paragraphs (a)-(n) is expressly preempted to the state and the department. Any local government enforcing the subject areas of paragraphs (a)-(n) must use the standards and fines set forth in the pertinent statutes or any rules adopted by the department pursuant to those statutes.

(17)(a) To receive and compile reports on all fruits, vegetables, and other farm products grown in the state, and publish them in a state press that will do so without cost;

(b) To obtain and disseminate information on carriers’ rates;

(c) To collect information on additional market centers and their capacities;

(d) To keep and compile a statement of all shipments moving out of the state;

(e) To keep farmers and producers posted as to the exact conditions existing in the state and the markets of the country;

(f) To cooperate with the United States Government in establishing and maintaining a market news system;

(g) To issue bulletins or other information advising the best method for picking, packing, packaging, and distributing agricultural products and to study all conditions as affecting other states;

(h) To keep in touch with the Department of Agriculture in Washington, D.C., to advise our people what crops to plant or not plant, what markets are overstocked, and through a system of cooperation to aid in development of agricultural interests and protection of Florida’s producers;

(i) To devise such methods as will best carry forward this work, such as inspection of packages and other measures that conform to the marketing system of the Department of Agriculture in Washington;

(j) To publish or issue bulletins listing items for sale or exchange, or wanted by farmers; and

(k) To do all that can be done to bring relief to and aid in the marketing and distribution of Florida’s products.

(18)(a) To instruct the industry in the standardization, grading, packing, processing, loading, refrigeration, routing, diversion, and distribution of farm products;

(b) To carry out research or cooperate with other state or federal agricultural agencies on research work in marketing;

(c) To provide any other information and assistance necessary to the efficient selling of farm products;

(d) To acquire suitable sites and erect necessary marketing facilities and properly equip, maintain, and operate them for the handling of all staple field crops, meats, fruits and vegetables, poultry and dairy products, and all farm and home products and for selling and loading livestock and other activities determined to be beneficial to the production or sale of agricultural products and to lease this space;

(e) To store or refrigerate any meats, vegetables, fruits, poultry, or dairy products; and

(f) To employ managers and other help as may be necessary to operate the plants and market products and to charge for these services in an amount sufficient to cover their costs.

(19) To protect the dairy interests of the state; and, to that end, it shall enforce those functions, powers, and duties given to it in chapter 502.

(20)(a) To stimulate, encourage, and foster the production and consumption of agricultural and agricultural business products;

(b) To conduct activities that may foster a better understanding and more efficient cooperation among producers, dealers, buyers, food editors, and the consuming public in the promotion and marketing of Florida’s agricultural and agricultural business products; and

(c) To sponsor events, trade breakfasts, luncheons, and dinners and distribute promotional materials and favors in connection with meetings, conferences, and conventions of dealers, buyers, food editors, and merchandising executives that will assist in the promotion and marketing of Florida’s agricultural and agricultural business products to the consuming public.

The department is authorized to receive and expend donations contributed by private persons for the purpose of covering costs associated with the above described activities.

(21) To declare an emergency when one exists in any matter pertaining to agriculture; to make, adopt, and promulgate rules and issue orders which will be effective during the term of the emergency; and to issue or require to be issued food safety information, pertaining to the emergency, that is based on reliable scientific facts and reliable scientific data. When the Commissioner of Agriculture has declared an agricultural emergency, no county or municipal ordinance relating to any action intended to end the emergency shall be enforced within a county or municipality with respect to such action taken by the Department of Agriculture and Consumer Services during the agricultural emergency.

(22) To hold hearings, administer oaths, subpoena witnesses and documents, and take testimony in all matters relating to the exercise and performance of the powers and duties of the department. Upon the failure or refusal of any witness to obey any subpoena, the department may petition the circuit court having jurisdiction in the county within which the seat of government is located; and, upon proper showing, the court shall enter an order compelling the witness to appear and testify or produce documentary evidence. The failure to obey the order of the court is punishable as a contempt of court.

(23) To adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of law conferring duties upon it.

(24) To promulgate rules pertaining to the inspection of quality, the truthful and honest branding of each package shipped, and the prohibiting of any shipper having the benefit of shipping through the facilities of the department who does not strictly observe and obey such rules in the preparation, packing, and shipping of his or her agricultural products.

(25) With the approval of a majority of the Board of Trustees of the Internal Improvement Trust Fund, to sell, exchange, convey, or otherwise dispose of any real property owned or held by it when, in its judgment, the property is not needed for the purpose for which the property was held and cannot be put to any other beneficial use by the department. A deed to any real property owned or held by the department, duly executed by the department and witnessed by a majority of the board of trustees, is sufficient to convey all the right, title, and interest of the department or of the state in and to the property described.

(26) To sell, exchange, convey, or otherwise dispose of any personal property and lease any real property owned or held by the department when, in its judgment, the property is not needed for the purpose for which the property was held and cannot be put to any other beneficial use by the department; and to seek, locate, receive, acquire, collect, preserve, exchange, sell, shelter, and exhibit artifacts, relics, and historic items reflective of the history of Florida agriculture.

(27) To incur expenses for membership dues in the national and southern associations of state departments of agriculture and other organizations affiliated with agriculture and for presentment of plaques and framed certificates for outstanding service.

(28) For purposes of pollution control and the prevention of wildfires, to regulate open burning connected with pile burning as defined in s. 590.125(1), agricultural, or forestry operations.

(29) To advance funds monthly to career service employees to be used for the purchase of official state samples for state examination. Each monthly advance shall be in an amount equal to one-twelfth of the actual expenses paid the position for samples in the previous fiscal year or, in the case of a new position, one-twelfth of the expenses paid for samples of a similar classification in the previous fiscal year; however, in the event of unusual circumstances, such advances may be increased for a period not to exceed 60 days. Advances shall be granted only to career service employees who have executed a proper power of attorney with the department to ensure the collection of such advances if not timely repaid.

(30) In conjunction with its inspection duties under chapters 487, 525, and 576, to notify the Department of Environmental Protection of any tank subject to the registration requirements of chapter 17-61, Florida Administrative Code, for which proof of valid registration is not displayed on the tank, on the dispensing or measuring device connected to it, or, where appropriate, in the office or kiosk of the facility where the tank is located.

(31) To coordinate its programs to maximize the efficient and strategic use of its resources and to provide information to the consuming public.

(32) To receive and accept grants, gifts, and donations to further the mission of the department, except as provided in s. 112.3148.

(33) To assist local volunteer and nonprofit organizations in soliciting, collecting, packaging, or delivering surplus fresh fruit and vegetables for distribution pursuant to s. 595.420. The department also may coordinate the development of food recovery programs in the production areas of the state using local volunteer and nonprofit organizations.

(34) To adopt policies creating, and providing for the operation of, an employees’ benefit fund. Notwithstanding the provisions of chapter 273, the department may deposit moneys received from the disposition of state-owned tangible personal property, specifically livestock maintained and located at the Doyle E. Conner Agricultural Complex, in the employees’ benefit fund.

(35) Under emergency conditions, to authorize the purchase of supplemental nutritional food and drink items, provide meals when personnel cannot leave an emergency incident location, and set temporary meal expenditure limits for employees engaged in physical activity for prolonged periods of time in excess of the rate established by s. 112.061(6), but not to exceed 1$50 per day.

(36) If the department, by its own inquiry or as a result of complaints, has reason to believe that a violation of the laws of the state relating to consumer protection has occurred or is occurring, to conduct an investigation, subpoena witnesses and evidence, and administer oaths and affirmations. If, as a result of the investigation, the department has reason to believe a violation of chapter 501 has occurred, the department with the coordination of the Department of Legal Affairs and any state attorney, if the violation has occurred or is occurring within her or his judicial circuit, shall have the authority to bring an action in accordance with the provisions of chapter 501.

(37) If the department, by its own inquiry or as a result of complaints, has reason to believe that a violation of the laws of the state relating to consumer protection has occurred or is occurring, that the interests of the consumers of this state have been damaged or are being damaged, or that the public health, safety, or welfare is endangered or is likely to be endangered by any consumer product or service, to commence legal proceedings in circuit court to enjoin the act or practice or the sale of the product or service and may seek appropriate relief on behalf of consumers. Upon application by the department, a hearing shall be held within 3 days after the commencement of the proceedings.

(38) To repair or build structures, from existing appropriations authority, notwithstanding chapters 216 and 255, not to exceed a cost of $250,000 per structure. These structures must meet all applicable building codes.

(39) To adopt by rule requirements governing aircraft used for the aerial application of pesticides, fertilizers, or seed, including requirements for recordkeeping, annual aircraft registration, secure storage when not in use, area-of-application information, and reporting any sale, lease, purchase, rental, or transfer of such aircraft to another person.

(40) To adopt by rule requirements governing the aerial applicator’s secure storage of pesticides and fertilizers. Except as provided in chapters 373, 376, and 403, regulation of the use of pesticides and fertilizers by aerial applicators is expressly preempted to the department.

(41)(a) Except as otherwise provided in paragraph (b), to exercise the exclusive authority to regulate the sale, composition, packaging, labeling, wholesale and retail distribution, and formulation, including nutrient content level and release rates, of fertilizer under chapter 576. This subsection expressly preempts such regulation of fertilizer to the state.

(b) An ordinance regulating the sale of fertilizer adopted by a county or municipal government before July 1, 2011, is exempt from this subsection, and the county or municipal government may enforce such ordinance within its respective jurisdiction.

(42) Notwithstanding the provisions of s. 287.057(22) that require all agencies to use the online procurement system developed by the Department of Management Services, the department may continue to use its own online system. However, vendors utilizing such system shall be prequalified as meeting mandatory requirements and qualifications and shall remit fees pursuant to s. 287.057(22), and any rules implementing s. 287.057.

(43) In cooperation with the Institute of Food and Agricultural Sciences at the University of Florida and the College of Agriculture and Food Sciences at the Florida Agricultural and Mechanical University, to annually provide to the State Board of Education and the Department of Education information and industry certifications for farm occupations to be considered for placement on the CAPE Industry Certification Funding List and the CAPE Postsecondary Industry Certification Funding List pursuant to s. 1008.44. Information and industry certifications provided by the department must be based upon the best available data.

(44) The department may, in its own name:

(a) Perform all things necessary to secure letters of patent, copyrights, and trademarks on any work products of the department and enforce its rights therein.

(b) License, lease, assign, or otherwise give written consent to any person, firm, or corporation for the manufacture or use of such department work products on a royalty basis or for such other consideration as the department deems proper.

(c) Take any action necessary, including legal action, to protect such department work products against improper or unlawful use or infringement.

(d) Enforce the collection of any sums due to the department for the manufacture or use of such department work products by another party.

(e) Sell any of such department work products and execute all instruments necessary to consummate any such sale.

(f) Do all other acts necessary and proper for the execution of powers and duties conferred upon the department by this section, including adopting rules, as necessary, in order to administer this section.

History.—s. 1, ch. 59-54; s. 1, ch. 61-407; s. 1, ch. 67-77; ss. 14, 27, 35, ch. 69-106; s. 1, ch. 69-348; s. 1, ch. 71-340; s. 4, ch. 77-114; s. 1, ch. 77-216; s. 6, ch. 78-95; s. 1, ch. 78-396; s. 3, ch. 84-72; s. 32, ch. 86-159; s. 1, ch. 87-78; s. 2, ch. 88-341; s. 1, ch. 90-323; s. 2, ch. 92-4; s. 9, ch. 92-151; s. 6, ch. 92-291; s. 2, ch. 93-169; s. 1, ch. 94-234; s. 12, ch. 94-335; s. 462, ch. 94-356; s. 35, ch. 97-98; s. 885, ch. 97-103; s. 187, ch. 98-200; s. 6, ch. 98-396; s. 23, ch. 2000-308; s. 22, ch. 2001-279; s. 2, ch. 2001-360; s. 29, ch. 2002-295; s. 13, ch. 2002-404; s. 14, ch. 2005-210; s. 23, ch. 2006-79; s. 11, ch. 2007-67; s. 75, ch. 2009-21; s. 3, ch. 2010-25; s. 37, ch. 2010-151; s. 32, ch. 2011-206; s. 5, ch. 2012-83; s. 9, ch. 2013-226; s. 1, ch. 2014-33; s. 59, ch. 2014-150; s. 70, ch. 2015-2; s. 8, ch. 2016-61.

1Note.—Section 1, ch. 2006-41, amended s. 112.061(6)(a) to revise the maximum amount from $50 to $80.

Note.—Former ss. 570.35, 570.39, 570.08.



570.077 - Confidentiality of intelligence or investigative information.

570.077 Confidentiality of intelligence or investigative information.—

(1) Criminal or civil intelligence or investigative information or any other information held by the department as part of a joint or multiagency examination or investigation with another state or federal regulatory, administrative, or criminal justice agency which is confidential or exempt under the laws or regulations of that state or federal agency is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. The department may obtain, use, and release the information in accordance with the conditions imposed by the joint or multiagency agreement.

(2) The department may release information that is made confidential and exempt under subsection (1):

(a) In the furtherance of its official duties and responsibilities.

(b) To another governmental agency in the furtherance of its official duties and responsibilities.

(3) The public records exemption provided in subsection (1) does not apply to information held by the department as part of an independent examination or investigation conducted by the department.

(4) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2016-161.



570.081 - Division of work between department and experiment station and extension service.

570.081 Division of work between department and experiment station and extension service.—All of the regulatory work of the state relating to the protection of agricultural interests shall be conducted by the department and all of the demonstrational work shall be conducted by the Extension Service of the University of Florida. The experimental and research work pertaining to agriculture shall be conducted by the Experiment Station of the University of Florida.

History.—s. 1, ch. 59-54; s. 3, ch. 61-407; ss. 14, 35, ch. 69-106; s. 71, ch. 2014-150.

Note.—Former s. 570.17.



570.09 - Assistant commissioner.

570.09 Assistant commissioner.—The commissioner shall appoint an assistant commissioner of agriculture, who shall serve at the commissioner’s pleasure. Before beginning the duties of the office, the assistant commissioner shall take and subscribe to the same oath of office as required of state officers in s. 5, Art. II of the Florida Constitution. The assistant commissioner shall be a person qualified by training and experience for the performance of the duties of the office.

History.—s. 1, ch. 59-54; s. 33, ch. 69-216; s. 1, ch. 74-204; s. 8, ch. 92-291; s. 41, ch. 98-34.



570.091 - Deputy commissioners.

570.091 Deputy commissioners.—The commissioner may appoint no more than three deputy commissioners, who shall serve at the commissioner’s pleasure. The deputy commissioners shall be responsible for the duties assigned by the commissioner or assistant commissioner.

History.—s. 9, ch. 92-291; s. 6, ch. 93-169.



570.092 - Inspector general.

570.092 Inspector general.—The commissioner shall appoint an inspector general, who shall be the inspector general as required in s. 20.055, who shall be directly responsible to the commissioner and shall serve at the pleasure of the commissioner. The inspector general shall be responsible for internal affairs investigations, management reviews, and grievances and any other investigations as necessary. The office of the inspector general shall see that all the rules issued by the department are strictly observed by all persons connected with the department. The inspector general and inspectors may enter any place where the department has an office and may review files, consult with employees, or obtain any information as necessary to conduct an investigation. The inspector general and inspectors shall be responsible for criminal and administrative investigation of matters relating to the department.

History.—s. 10, ch. 92-291; s. 6, ch. 95-153.



570.10 - Counsel.

570.10 Counsel.—

(1) The department may have a legal staff of full-time attorneys, one of whom shall be general counsel.

(2) The attorneys of the department shall represent and appear for the department at all actions and proceedings involving any question under this chapter or within the jurisdiction of the department under any general or special law or under or in reference to any act, order, or proceedings of or before the department, and shall, when directed, intervene, if possible, in behalf of the department in any action or proceeding involving or relating to any matter within the jurisdiction or powers of the department.

(3) The several prosecuting attorneys of the state shall prosecute all criminal violations of the agricultural laws of this state upon the request of the department.

(4) Counsel shall act as counsel for any officer of the department in the conduct of a hearing, investigation, or inquiry executed under authority of the department or as provided in this chapter; advise any officer of the department, when so requested, in regard to all matters in connection with his or her powers and duties; and perform generally all duties and services as counsel of the department which may be reasonably required of them.

History.—s. 1, ch. 59-54; s. 2, ch. 61-407; ss. 11, 14, 35, ch. 69-106; s. 146, ch. 73-333; ss. 1, 2, ch. 75-252; s. 7, ch. 93-169; s. 887, ch. 97-103.



570.11 - Directors; oath of office.

570.11 Directors; oath of office.—Before entering upon the duties of his or her office, each director of the department shall take and subscribe to the same oath of office as required of state officers by s. 5, Art. II of the Florida Constitution. Such oath must be filed with the Department of State.

History.—s. 1, ch. 59-54; s. 33, ch. 69-216; ss. 10, 35, ch. 69-106; s. 8, ch. 93-169; s. 888, ch. 97-103; s. 43, ch. 98-34.



570.12 - Other officers and employees.

570.12 Other officers and employees.—There shall be employed or appointed such agents, inspectors, chemists, experts, statisticians, accountants, stenographers, clerks and other assistants and employees, as the department shall deem necessary for the exercise and the performance of the duties of the department under law. Such officers and employees shall be appointed by the department subject to personnel practices which shall be adopted by it and administered by the Division of Administration. The officers and employees of the department who are employed when this chapter takes effect shall continue their employment during the pleasure of the department.

History.—s. 1, ch. 59-54; ss. 14, 35, ch. 69-106.



570.13 - Salary of commissioner, officers, and employees; expenses.

570.13 Salary of commissioner, officers, and employees; expenses.—

(1) The annual salary of the commissioner shall be the amount as provided by law. The salaries of the assistant commissioner, counsel, directors, and all other officers and employees of the department shall be fixed by the department within the limits of funds appropriated for them.

(2) The reasonable and necessary travel and other expenses of the commissioner, assistant commissioner, counsel, directors, and other officers and employees of the department, while actually engaged in the performance of their duties, outside of the City of Tallahassee, or if any such officer or employee be in charge of or regularly employed at a branch office of the department, the reasonable and necessary travel and other expenses outside the place such branch office is located, shall be paid from the State Treasury after audit by the Chief Financial Officer of vouchers approved by the department in the amount provided in s. 112.061.

History.—s. 1, ch. 59-54; ss. 14, 35, ch. 69-106; s. 9, ch. 93-169; s. 736, ch. 2003-261.



570.15 - Access to places of business and vehicles.

570.15 Access to places of business and vehicles.—

(1)(a) Any duly authorized employee of the department shall have full access at all reasonable hours to inspect:

1. All:

a. Places of business;

b. Factories;

c. Farm buildings;

d. Carriages;

e. Railroad cars;

f. Trucks;

g. Motor vehicles, except private passenger automobiles with no trailer in tow, travel trailers, camping trailers, van conversions, and motor homes as defined in s. 320.01(1)(b), or pickup trucks not carrying agricultural, horticultural, or livestock products and which have visible access to the entire cargo area, or city, county, state, or federal vehicles;

h. Truck and motor vehicle trailers; and

i. Vessels

which are used or could be used in the production, manufacture, storage, sale, or transportation within the state of any food product; any agricultural, horticultural, or livestock product; or any article or product with respect to which any authority is conferred by law on the department; and

2. All records or documents pertaining thereto.

(b) The department may examine and open any package or container of any kind containing or believed to contain any article or product which may be transported, manufactured, sold, or offered for sale in violation of the provisions of this chapter, the rules of the department, or the laws which the department enforces and may inspect the contents and take samples for analysis.

(c) If access is refused by the owner, agent, manager, or other person in charge of any premises, or by the owner, driver, operator, or other person in charge of any vehicle, the department employee may apply for, obtain, and execute a search warrant for regulatory inspection under the provisions of this section and ss. 933.20-933.30. The provisions of chapter 933 relating to probable cause do not apply to regulatory inspections under this section. Routine inspections of vehicles shall be conducted in accordance with the administrative standards, including neutral criteria, for conducting these inspections set forth by rules of the department.

(2) It is unlawful for the driver of any vehicle, other than one exempted in sub-subparagraph (1)(a)1.g. or one authorized pursuant to subsection (5), to pass any official agricultural inspection station without first stopping and submitting the vehicle for inspection. A violation of this subsection constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Every law enforcement officer is authorized to assist employees of the department in the enforcement of this section. Every law enforcement officer is authorized to stop and detain any vehicle and its driver if the driver has failed to comply with this section until an employee of the department arrives to conduct the inspection required or permitted by law. The law enforcement officer may require the driver to return with the vehicle to the agricultural inspection station where the driver failed to stop the vehicle for inspection.

(4) No civil or criminal liability shall be imposed upon any person who is authorized to enforce or assist in enforcement of the provisions of this section and who is lawfully engaged in such activity.

(5) The department shall establish by rule conditions and criteria by which nonagricultural laden vehicles may pass an agricultural inspection station without stopping for inspection.

History.—s. 1, ch. 59-54; s. 1, ch. 75-215; s. 1, ch. 78-180; s. 1, ch. 79-371; s. 1, ch. 79-587; s. 1, ch. 83-237; s. 11, ch. 93-169; s. 1, ch. 93-270; s. 3, ch. 95-141; s. 36, ch. 97-98; s. 889, ch. 97-103; s. 1, ch. 2003-181.



570.191 - Agricultural Emergency Eradication Trust Fund.

570.191 Agricultural Emergency Eradication Trust Fund.—There is created in the office of the commissioner the Agricultural Emergency Eradication Trust Fund. Funds in the trust fund may be made available for the promotion, advancement, and protection of agriculture in this state, including maintaining or increasing market share and suppressing or eradicating wildfire, animal or plant disease, insect infestation, or a plant or pest that endangers or threatens agriculture.

History.—s. 1, ch. 98-110; s. 6, ch. 99-391; ss. 46, 75, ch. 2004-269; s. 11, ch. 2008-107.



570.1912 - Funding of Agricultural Emergency Eradication Trust Fund.

570.1912 Funding of Agricultural Emergency Eradication Trust Fund.—In fiscal year 1999-2000 and each year thereafter, there shall be appropriated from the General Revenue Fund to the Agricultural Emergency Eradication Trust Fund an amount equal to the previous year’s transfers into the trust fund from ss. 206.606 and 206.608.

History.—s. 8, ch. 98-114; s. 70, ch. 2000-154.



570.192 - Administrative Trust Fund.

570.192 Administrative Trust Fund.—

(1) The Administrative Trust Fund shall be administered by the Department of Agriculture and Consumer Services.

(2) Funds to be credited to and uses of the trust fund shall be administered in accordance with s. 215.32.

(3) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of a fiscal year shall remain in the trust fund at the end of the year and be available for carrying out the purposes of the trust fund.

History.—s. 4, ch. 2014-43.



570.193 - Federal Grants Trust Fund.

570.193 Federal Grants Trust Fund.—

(1) The Federal Grants Trust Fund shall be administered by the Department of Agriculture and Consumer Services.

(2) Funds to be credited to and uses of the trust fund shall be administered in accordance with s. 215.32.

(3) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of a fiscal year shall remain in the trust fund at the end of the year and be available for carrying out the purposes of the trust fund.

History.—s. 5, ch. 2014-43.



570.194 - Florida Saltwater Products Promotion Trust Fund.

570.194 Florida Saltwater Products Promotion Trust Fund.—

(1) The Florida Saltwater Products Promotion Trust Fund shall be administered by the Department of Agriculture and Consumer Services.

(2) Funds to be credited to and uses of the trust fund shall be administered in accordance with ss. 328.76 and 379.362.

(3) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of a fiscal year shall remain in the trust fund at the end of the year and be available for carrying out the purposes of the trust fund.

History.—s. 6, ch. 2014-43.



570.20 - General Inspection Trust Fund.

570.20 General Inspection Trust Fund.—

(1) All donations and all inspection fees and other funds authorized and received from whatever source in the enforcement of the inspection laws administered by the department shall be paid into the General Inspection Trust Fund of Florida, which is created in the office of the Chief Financial Officer. All expenses incurred in carrying out the provisions of the inspection laws shall be paid from this fund as other funds are paid from the State Treasury. A percentage of all revenue deposited in this fund, including transfers from any subsidiary accounts, shall be deposited in the General Revenue Fund pursuant to chapter 215, except that funds collected for marketing orders shall pay at the rate of 4 percent.

(2) Notwithstanding any other provision of law to the contrary, moneys in the General Inspection Trust Fund may be appropriated for programs operated by the department which are related to the programs authorized by this chapter in addition to the spending authorized in subsection (1).

History.—s. 1, ch. 59-54; s. 2, ch. 61-119; s. 4, ch. 61-493; ss. 14, 35, ch. 69-106; s. 9, ch. 83-339; s. 13, ch. 93-169; s. 738, ch. 2003-261; s. 27, ch. 2007-73; s. 39, ch. 2008-153; s. 3, ch. 2009-78; s. 34, ch. 2009-82; s. 30, ch. 2010-153; ss. 36, 82, ch. 2011-47; s. 5, ch. 2011-56.



570.205 - Federal Law Enforcement Trust Fund.

570.205 Federal Law Enforcement Trust Fund.—

(1) The Federal Law Enforcement Trust Fund is created within the Department of Agriculture and Consumer Services. The department may deposit into the trust fund receipts and revenues received as a result of federal criminal, administrative, or civil forfeiture proceedings and receipts and revenues received from federal asset-sharing programs. The trust fund is exempt from the service charges imposed by s. 215.20.

(2) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 98-393; s. 2, ch. 99-72; s. 11, ch. 2001-65.



570.209 - Market Improvements Working Capital Trust Fund.

570.209 Market Improvements Working Capital Trust Fund.—There is hereby created within the department the Market Improvements Working Capital Trust Fund. The fund is established as the sole depository for funds collected by, or appropriated for, agricultural marketing facilities. Only costs associated with the operation, maintenance, and expansion of agricultural marketing facilities shall be paid from the fund.

History.—s. 5, ch. 88-341; s. 36, ch. 92-291; s. 93, ch. 2014-150.

Note.—Former s. 570.531.



570.21 - Publication of department’s bulletins, publications, and reports.

570.21 Publication of department’s bulletins, publications, and reports.—

(1) The Divisions of Administration and Marketing and Development may publish bulletins or other publications and reports containing data and statistics and information relating to:

(a) Agriculture, agricultural production, agricultural labor, and the agricultural conditions of the state, and their development and improvement to increase farm production and values.

(b) The sources, supply, and prices of food; their storage and accumulation at different places; and the quantity and location of the available supply.

(c) The market prices of foods.

(d) Facilities afforded for transportation, marketing, and distribution of foods within the state.

(e) Matters pertaining generally to the production of foods, food safety, the actual food value of articles used in food, and the sale and distribution to the consumer.

(f) Investigations, hearings, and inquiries conducted as provided in this chapter; conclusions reached; and the orders and recommendations made.

(g) Rules and orders of the department.

(h) Any other matter of an agricultural nature which the department deems proper and that is not within the jurisdiction of the agricultural experiment station or the agricultural extension service.

(2) Such bulletins, publications, reports, rules, and orders and the information contained therein shall be published and distributed in the manner deemed best by the department for the dissemination of knowledge as to the agricultural interest of the state and the production, sale, purchase, storage, marketing, and distribution of food, and the economic and food value of articles used as food. The cost of publishing these materials shall be paid in the same manner as other expenses of the department. Copies of these materials may also be sold to the public at their estimated cost, in accordance with a schedule of charges adopted by the department.

History.—s. 1, ch. 59-54; ss. 14, 17, 35, ch. 69-106; s. 1, ch. 73-283; s. 2, ch. 77-289; s. 14, ch. 93-169; s. 2, ch. 93-270; s. 35, ch. 2001-63.



570.22 - Service of process.

570.22 Service of process.—Process against the department shall be served on the commissioner or in the commissioner’s absence, on the assistant commissioner.

History.—s. 1, ch. 59-54; ss. 14, 35, ch. 69-106; s. 891, ch. 97-103.



570.23 - State Agricultural Advisory Council.

570.23 State Agricultural Advisory Council.—

(1) COMPOSITION.—The State Agricultural Advisory Council is hereby created in the department.

(a) The council shall be composed of 33 members with an alternate for each member. Members and their alternates shall be appointed by the commissioner. The dean for extension and the dean for research, Institute of Food and Agricultural Sciences of the University of Florida, and the Vice President for Agricultural Affairs at the University of Florida shall be nonvoting, ex officio members of the council.

(b) Membership shall include one citizen-at-large member and alternate who shall be representative of the views of the general public toward agriculture and its activities, but who is not actively engaged in any agricultural pursuit, and one member and alternate qualified to represent each of the 32 agricultural or trade interests enumerated in this section.

1. Producers or growers who are actively engaged in the agricultural areas of:

a. Apiary;

b. Aquaculture;

c. Beef cattle;

d. Citrus;

e. Commercial flowers;

f. Dairy;

g. Field crops;

h. Foliage plants;

i. Forestry;

j. Grapes;

k. Horses;

l. Ornamental horticulture;

m. Poultry;

n. Seed;

o. Swine;

p. Tobacco;

q. Tropical fruits;

r. Turfgrass;

s. Vegetables; or

t. Watermelons.

2. Persons actively engaged in the trade of:

a. Agricultural limestone;

b. Commercial feed;

c. Commercial fertilizer;

d. Commercial pesticide;

e. Food processing and canning, other than meat or citrus;

f. Independent agricultural markets;

g. Meat processing or packing;

h. Phosphate; or

i. Retail food stores.

3. Distributors of petroleum or petroleum products.

4. Growers and processors of sugarcane.

5. Licensed veterinarians.

(c) With the exception of the citizen-at-large member and alternate, each member and alternate shall be selected from no fewer than two nor more than three nominees submitted by recognized statewide organizations representing each agricultural or trade interest enumerated in this section. In the absence of nominations, the commissioner shall appoint persons who otherwise meet the qualifications for nomination and appointment to the council.

(d) Alternates shall be appointed for each member and shall serve as alternates for the remainder of the corresponding members’ terms. As terms of current members expire, members and their alternates shall be appointed for 4-year terms and shall serve until their successors are duly qualified and appointed. A vacancy shall be filled for the remainder of an unexpired term in the same manner as an initial appointment.

(e) An alternate member shall have all the rights, privileges, and powers of the member for whom he or she is the alternate when that member is absent from this council or any other council to which the member is appointed by designation of his or her position on this council.

(f) Any member of the council who fails to attend three consecutive council meetings without good cause may be removed from the council by the commissioner.

(2) POWERS AND DUTIES; MEETINGS; PROCEDURES; RECORDS.—The meetings, powers and duties, procedures, and recordkeeping of the State Agricultural Advisory Council shall be pursuant to s. 570.232.

History.—s. 1, ch. 59-54; s. 1, ch. 61-224; s. 1, ch. 63-395; s. 1, ch. 65-459; ss. 14, 35, ch. 69-106; s. 1, ch. 77-71; s. 5, ch. 77-108; s. 1, ch. 78-24; s. 1, ch. 78-196; s. 4, ch. 78-323; ss. 1, 2, ch. 80-11; ss. 1, 4, 5, ch. 81-62; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 7, ch. 84-90; s. 1, ch. 85-37; ss. 2, 4, 5, ch. 87-36; s. 2, ch. 90-323; s. 5, ch. 91-429; s. 11, ch. 92-291; s. 15, ch. 93-169; s. 14, ch. 94-335; s. 892, ch. 97-103; s. 37, ch. 2011-206; s. 73, ch. 2014-150.



570.232 - Advisory committees.

570.232 Advisory committees.—From time to time the commissioner may appoint any advisory committee to assist the department with its duties and responsibilities.

(1) An advisory committee may exist for no more than 3 years, but may be reestablished as necessary.

(2) Each person serving on an advisory committee shall serve at the pleasure of the commissioner.

(3) Each advisory committee, whether created by the commissioner or the Legislature, including technical councils, shall be governed by the following provisions, in addition to those specified for that committee:

(a) Composition.—Membership and appointments of advisory committees shall be made by the commissioner in accordance with the criteria set forth in the provisions establishing the committee.

(b) Powers and duties.—Each advisory committee shall have the power and duty to:

1. Consider and study the entire field relating to its area of responsibility.

2. Consider all matters submitted to it by the commissioner or the division directors.

3. Submit proposed legislation and rules to the commissioner.

4. Advise and consult with the commissioner and the division directors of the department, at their request or upon its own initiative, regarding the promulgation, administration, and enforcement of all laws and rules relating to its area of responsibility.

5. Suggest policies and practices for the conduct of departmental business which shall be duly considered by the commissioner or division directors.

(4) The advisory committee shall meet at least annually and elect a chair, a vice chair, and a secretary for 1-year terms.

(5) Each advisory committee shall meet at the call of its chair, at the request of a majority of its membership, at the request of the department, or at the times prescribed by its rules of procedure.

(6) The department shall provide administrative and staff support services to the committee and shall provide suitable space in the offices of the department for the meetings and records of the committee.

(7) In conducting its meetings, each advisory committee shall use accepted rules of procedure. The secretary shall keep a complete record of the proceedings of each meeting, which shall show the names of the members present and the actions taken. These records shall be kept on file with the department, and records and other documents about matters within the jurisdiction of the advisory committee shall be subject to inspection by the members of the advisory committee.

(8) A majority of the members shall constitute a quorum, and action by a majority of a quorum shall be official.

(9) Notwithstanding s. 20.052(4)(d), members of each advisory committee, council, board, working group, task force, or other advisory body created by law within the department or created by the department under this section may not be reimbursed for per diem or travel expenses as provided in s. 112.061.

History.—s. 9, ch. 92-151; s. 2, ch. 93-169; s. 12, ch. 94-335; s. 886, ch. 97-103; s. 153, ch. 2010-102; s. 34, ch. 2011-206; s. 15, ch. 2012-190; s. 60, ch. 2014-150.

Note.—Former s. 570.07(33), (34); s. 570.0705.






Part II - PROGRAM SERVICES (ss. 570.30-570.693)

570.30 - Division of Administration; powers and duties.

570.30 Division of Administration; powers and duties.—The Division of Administration shall render services required by the department and its other divisions, or by the commissioner in the exercise of constitutional and cabinet responsibilities, that can advantageously and effectively be centralized and administered and any other function of the department that is not specifically assigned by law to some other division. The duties of this division include, but are not limited to:

(1) Conducting all of the accounting and budgeting work of the department, including, but not restricted to, budget preparation and planning, revenue, auditing, payroll, property, inventories, insurance coverage and claims, federal funds, fixed construction, and all other contracts and grants.

(2) Conducting a sound personnel management program for the department, including, but not restricted to, the handling of all official personnel actions, records, training, recruiting, organizational changes, and employee relations and any other personnel matters.

(3) Disseminating information concerning the programs and activities of the department as set forth in s. 570.21.

(4) Researching and disseminating information concerning the constitutional and cabinet responsibilities of the commissioner.

(5) Providing support for the department, including, but not limited to, mailing, printing, purchasing, maintenance, supplies inventory, communications, and such other services as may be assigned.

History.—s. 1, ch. 59-54; s. 4, ch. 61-407; ss. 4, 14, 22, 35, ch. 69-106; s. 4, ch. 77-289; s. 229, ch. 79-400; s. 3, ch. 84-165; s. 16, ch. 92-291; s. 16, ch. 93-169; s. 9, ch. 2016-61.



570.31 - Director; duties.

570.31 Director; duties.—

(1) The director of the Division of Administration shall be appointed by the commissioner and shall serve at the commissioner’s pleasure.

(2) It shall be the duty of the director to supervise, direct and coordinate the activities provided in s. 570.30.

History.—s. 1, ch. 59-54; s. 2, ch. 74-204; s. 17, ch. 92-291.



570.32 - Division of Plant Industry; powers and duties.

570.32 Division of Plant Industry; powers and duties.—The duties of the Division of Plant Industry include, but are not limited to:

(1) Identifying insects, mites, and mollusks submitted; surveying agricultural and horticultural crops to determine the presence of insect, mite, or mollusk populations; and investigating methods of control, eradication, and prevention of dissemination of insect, mite, or mollusk pests.

(2) Identifying plant diseases from samples submitted; surveying agricultural and horticultural crops to determine the presence of plant diseases; and investigating methods of control, eradication, and prevention of dissemination of plant diseases.

(3) Identifying nematodes submitted; surveying agricultural and horticultural crops to determine the presence of nematode population; and investigating methods of control, eradication, and prevention of dissemination of nematode pests.

(4) Enforcing the laws of the state and the rules of the department relating to honeybees and the control and eradication of honeybee pests and unwanted races of honeybees.

(5) Surveying for all plant pests, inspecting all plants or plant products grown or held in any area of the state, and enforcing the laws of the state and the rules of the department pertaining to plants and plant products.

(6) Conducting plant pest and noxious weed eradication and control programs and all plant pest surveys associated with eradication and control.

(7) Testing citrus trees for diseases and desirable horticultural characteristics; registering trees meeting the requirements of the test; maintaining a source of budwood of the superior, tested varieties for distribution to the citrus industry; verifying propagations of citrus varieties and special rootstocks for growers when requested; and maintaining appropriate records.

(8) Developing, investigating, and implementing new ideas, techniques, and methods for the survey, detection, control, and eradication of plant pests.

History.—s. 1, ch. 59-54; s. 2, ch. 65-459; ss. 4, 35, ch. 69-106; s. 1, ch. 79-127; s. 4, ch. 84-165; s. 1, ch. 87-17; s. 17, ch. 93-169.



570.321 - Plant Industry Trust Fund.

570.321 Plant Industry Trust Fund.—

(1) The Plant Industry Trust Fund shall be administered by the Department of Agriculture and Consumer Services.

(2) Funds to be credited to and uses of the trust fund shall be administered in accordance with ss. 581.031, 581.141, 581.211, 581.212, 586.045, 586.15, 586.16, 593.114, and 593.117.

(3) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of a fiscal year shall remain in the trust fund at the end of the year and be available for carrying out the purposes of the trust fund.

History.—s. 7, ch. 2014-43; s. 80, ch. 2015-229.



570.33 - Director; qualifications; duties.

570.33 Director; qualifications; duties.—

(1) The director of the Division of Plant Industry shall be appointed by the commissioner and shall serve at the commissioner’s pleasure.

(2) The director shall be responsible for protecting the plant industry of the state, and shall, under the direction of the commissioner, direct, coordinate, and enforce the activities described in this chapter, in chapters 581 and 586, and in other chapters and applicable rules.

History.—s. 1, ch. 59-54; ss. 14, 35, ch. 69-106; s. 1, ch. 70-389; s. 1, ch. 70-439; s. 2, ch. 79-127; s. 18, ch. 92-291; s. 18, ch. 93-169.



570.36 - Division of Animal Industry; powers and duties.

570.36 Division of Animal Industry; powers and duties.—The duties of the Division of Animal Industry include, but are not limited to:

(1) Enforcing those provisions of chapter 585, and rules adopted pursuant thereto, relating to testing, supervising, controlling, and eradicating brucellosis and tuberculosis in livestock.

(2) Enforcing those provisions of chapter 585, and rules adopted pursuant thereto, relating to the control and eradication of dangerous transmissible diseases of livestock, including parasitic infestations such as screwworm and the cattle fever tick.

(3) Enforcing those provisions of chapter 534, and rules adopted pursuant thereto, relating to recordation of livestock marks and brands and such other provisions of such chapter as are directed by the department.

(4) Enforcing those provisions of chapter 585, and rules adopted pursuant thereto, relating to the enforcement of the provisions of the National Poultry Improvement Plan and the National Turkey Improvement Plan.

(5) Operating and managing the animal disease diagnostic laboratory provided for in chapter 585.

History.—s. 1, ch. 59-54; s. 1, ch. 67-584; ss. 4, 14, 35, ch. 69-106; s. 1, ch. 79-122; s. 5, ch. 84-165; s. 8, ch. 92-290; s. 103, ch. 92-291; s. 16, ch. 94-335; s. 84, ch. 2014-150.



570.37 - Director; qualifications; duties.

570.37 Director; qualifications; duties.—

(1) The director of the Division of Animal Industry shall be appointed by the commissioner and shall serve at the commissioner’s pleasure. The director may be known as the State Veterinarian.

(2) No person shall be appointed State Veterinarian who is not a graduate of a recognized and reputable college of veterinary medicine.

(3) The director shall be responsible for protecting the animal and livestock interests of the state and shall, under the direction of the commissioner, direct, coordinate, and enforce the applicable provisions of chapters 534 and 585.

History.—s. 1, ch. 59-54; ss. 14, 35, ch. 69-106; s. 20, ch. 92-291; s. 20, ch. 93-169.



570.44 - Division of Agricultural Environmental Services; powers and duties.

570.44 Division of Agricultural Environmental Services; powers and duties.—The duties of the Division of Agricultural Environmental Services include, but are not limited to:

(1) Inspecting and drawing samples of: commercial feeds offered for sale in this state and enforcing those provisions of chapter 580 authorized by the department; seeds offered for sale in this state and enforcing those provisions of chapter 578 authorized by the department; certified seed grown in this state; fertilizers offered for sale in this state and enforcing those provisions of chapter 576 authorized by the department; and pesticides offered for sale in this state, and soil and water in this state for the presence of pesticides, and enforcing those provisions of part I of chapter 487 authorized by the department.

(2) Conducting those general inspection activities in regard to weights, measures, and standards of articles offered for sale in this state and enforcing those provisions of chapter 531 as are authorized by the department.

(3) Reviewing and evaluating technical and scientific data associated with the production, manufacture, storage, transportation, sale, or use of any article or product with respect to any statutory authority conferred on the department. The department may establish positions within the division for the employment of experts in the fields of toxicology, hydrology, and biology to conduct such reviews and evaluations and may establish appropriate clerical support positions to implement the duties and responsibilities of the division.

(4) Analyzing samples of fertilizer offered for sale in this state, as required under chapter 576.

(5) Analyzing samples of pesticide formulations offered for sale in this state and tank mix, soil, water, and other environmental samples related to pesticide use investigations, as required under part I of chapter 487.

(6) Analyzing samples of commercial feed offered for sale in this state, as required under chapter 580.

(7) Analyzing samples of vegetables, agricultural, flower, and forest tree seed offered for sale in this state, as required under chapter 578.

(8) Investigating, evaluating, and developing new or improved methodology to enhance the analytical capability and efficiency of all divisional laboratories and performing other related analyses as deemed necessary.

History.—s. 1, ch. 59-54; s. 7, ch. 61-407; ss. 4, 14, 35, ch. 69-106; s. 13, ch. 83-310; s. 7, ch. 84-165; s. 24, ch. 92-291; s. 24, ch. 93-169; s. 1, ch. 96-231; s. 11, ch. 96-407; s. 55, ch. 2004-64; s. 87, ch. 2014-150.



570.441 - Pest Control Trust Fund.

570.441 Pest Control Trust Fund.—

(1) The Pest Control Trust Fund shall be administered by the Department of Agriculture and Consumer Services.

(2) Funds to be credited to and uses of the trust fund shall be administered in accordance with chapter 482.

(3) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of a fiscal year shall remain in the trust fund at the end of the year and be available for carrying out the purposes of the trust fund.

(4) In addition to the uses authorized under subsection (2), moneys collected or received by the department under chapter 482 may be used to carry out the provisions of s. 570.44. This subsection expires June 30, 2019.

History.—s. 8, ch. 2014-43; s. 10, ch. 2016-61.



570.45 - Director; duties.

570.45 Director; duties.—

(1) The director of the Division of Agricultural Environmental Services shall be appointed by the commissioner and shall serve at the commissioner’s pleasure.

(2) The director shall supervise, direct, and coordinate the activities of the division and enforce this chapter and chapters 388, 482, 487, 501, 504, 531, 576, 578, and 580 and any other chapter necessary to carry out the responsibilities of the division.

History.—s. 1, ch. 59-54; ss. 14, 35, ch. 69-106; s. 25, ch. 92-291; s. 12, ch. 96-407; s. 88, ch. 2014-150.



570.451 - Agricultural Feed, Seed, and Fertilizer Advisory Council.

570.451 Agricultural Feed, Seed, and Fertilizer Advisory Council.—

(1) The Agricultural Feed, Seed, and Fertilizer Advisory Council is created within the department.

(2) The council is composed of the following 15 members appointed by the commissioner:

(a) One representative of the department.

(b) One representative of the dean for extension of the Institute of Food and Agricultural Sciences at the University of Florida.

(c) One representative each from the state’s beef cattle, poultry, aquaculture, field crops, citrus, vegetable, and dairy production industries.

(d) Two representatives each from the state’s fertilizer, seed, and commercial feed industries.

Each member shall be appointed for a term not to exceed 4 years and shall serve until his or her successor is appointed.

(3)(a) A majority of the council members constitutes a quorum for all purposes, and an act by a majority of such quorum at any meeting constitutes an official act of the council. The secretary shall keep a complete record of each meeting, which must show the names of members present and the actions taken. Such records must be kept on file with the department.

(b) Members of the council shall meet and organize by electing a chair, a vice chair, and a secretary whose terms shall be for 2 years each. Council officers may not serve consecutive terms.

(c) The council shall meet at the call of its chair, at the request of a majority of its members, at the request of the department, or at such time as an agricultural or environmental emergency arises, but not less than twice per year.

(d) The meetings, powers and duties, procedures, and recordkeeping of the council shall be pursuant to s. 570.232.

(4) The council shall:

(a) Receive reports of relevant enforcement activity conducted by the Division of Agricultural Environmental Services, including the number of inspections, the number of administrative actions, the number of complaints received and investigated, and the dispositions of complaints.

(b) Provide advice to the department on the conduct of relevant enforcement activities.

(c) Receive reports on disciplinary actions.

(d) Make recommendations to the commissioner for actions to be taken with respect to the regulation of agricultural feed, seed, and fertilizer.

History.—s. 21, ch. 2012-190; s. 92, ch. 2013-15; s. 89, ch. 2014-150.



570.48 - Division of Fruit and Vegetables; powers and duties; records.

570.48 Division of Fruit and Vegetables; powers and duties; records.—The duties of the Division of Fruit and Vegetables include, but are not limited to:

(1) Performing the duties relating to the inspection and certification of fresh citrus fruit shipments for maturity and grade required by rules promulgated under the Florida Citrus Code; performing the inspection and certification duties assigned in connection with regulations issued under federal or state marketing agreements or orders; and performing the other inspection and certification assignments requested by and agreed upon with the applicant.

(2)(a) Performing the duties relating to inspection and certification of the maturity and condition of fresh citrus fruits to be processed required by the rules promulgated under the Florida Citrus Code.

(b) Inspecting and certifying the grade, quality, or condition of the finished processed pack, as required by rules promulgated under the Florida Citrus Code.

(c) Performing the inspection and certification duties as are assigned in connection with regulations issued under federal or state marketing agreements or orders for other fruit and vegetables.

(d) Conducting inspections of internal quality for any fruit or vegetable.

(e) Performing tomato food safety inspections under s. 500.70 on tomato farms, in tomato greenhouses, and in tomato packinghouses and repackers.

(f) Performing other inspection and certification assignments as requested by and agreed upon with the applicant.

(3) Maintaining the records of the division. The records of the division are public records; however, trade secrets as defined in s. 812.081 are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature. This section may not be construed to prohibit:

(a) A disclosure necessary to enforcement procedures.

(b) The department from releasing information to other governmental agencies. Other governmental agencies that receive confidential information from the department under this subsection shall maintain the confidentiality of that information.

(c) The department or other agencies from compiling and publishing appropriate data regarding procedures, yield, recovery, quality, and related matters, provided such released data do not reveal by whom the activity to which the data relate was conducted.

(4) Performing such duties relating to inspection and certification of vegetables, other fruits, melons, and nuts as are requested by and agreed upon with the applicant and performing such inspection and certification duties as are assigned in connection with regulations issued under federal or state marketing agreements or orders.

(5) Performing such duties relating to enforcement of the citrus bond and license law as are required by chapter 601.

(6) Performing analyses on waxes, dyes, and other substances used on citrus fruit and issuing authorization for the use of such waxes, dyes, and other substances; issuing equipment to inspectors and maintaining the equipment; conducting necessary technical investigations relative to inspectional procedures; and carrying out the technical duties prescribed under the arsenical spray provisions of chapter 601 and other technical duties prescribed by the department.

(7) Notwithstanding any other provision of law, appointing, certifying, licensing, and supervising inspectors whose duties are to inspect fruit and vegetables that are regulated by state law, if federal law does not require such inspectors to be licensed or certified by the federal government.

History.—s. 1, ch. 59-54; ss. 4, 14, 35, ch. 69-106; s. 1, ch. 82-165; s. 50, ch. 83-216; s. 9, ch. 84-165; s. 3, ch. 92-4; ss. 3, 4, ch. 92-290; ss. 29, 30, ch. 92-291; s. 25, ch. 93-169; s. 348, ch. 96-406; s. 8, ch. 99-391; s. 12, ch. 2007-67; s. 4, ch. 2010-25; s. 14, ch. 2016-6.



570.482 - Citrus Inspection Trust Fund.

570.482 Citrus Inspection Trust Fund.—

(1) The Citrus Inspection Trust Fund shall be administered by the Department of Agriculture and Consumer Services.

(2) Funds to be credited to and uses of the trust fund shall be administered in accordance with ss. 573.118, 581.091, 601.28, 601.281, 601.59, and 603.011.

(3) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of a fiscal year shall remain in the trust fund at the end of the year and be available for carrying out the purposes of the trust fund.

History.—s. 9, ch. 2014-43; s. 71, ch. 2015-2.



570.49 - Director; duties.

570.49 Director; duties.—

(1) The director of the Division of Fruit and Vegetables shall be appointed by the commissioner and shall serve at the commissioner’s pleasure.

(2) It shall be the duty of the director of this division to direct and supervise the overall operation of the division and exercise other powers and duties as authorized by the department.

History.—s. 1, ch. 59-54; ss. 14, 35, ch. 69-106; s. 31, ch. 92-291; s. 27, ch. 93-169.



570.50 - Division of Food Safety; powers and duties.

570.50 Division of Food Safety; powers and duties.—The duties of the Division of Food Safety include, but are not limited to:

(1) Enforcing those provisions of chapter 585, and the rules adopted under that chapter, relating to the inspection of meat and the antemortem and postmortem inspection of poultry.

(2) Conducting those general inspection activities relating to food and food products being processed, held, or offered for sale in this state and enforcing those provisions of chapters 500, 501, 502, 531, 583, 585, 586, 597, and 601 relating to foods as authorized by the department.

(3) Analyzing samples of foods offered for sale in this state as required under chapters 500, 501, 502, 585, 586, 597, and 601.

(4) Investigating, evaluating, and developing new or improved methodology to enhance the analytical capability and efficiency of all divisional laboratories and performing other related analyses as deemed necessary.

(5) Analyzing food and feed samples offered for sale in the state for chemical residues as required under the adulteration sections of chapters 500 and 580.

(6) Inspecting dairy farms of the state and enforcing those provisions of chapter 502 as are authorized by the department relating to the supervision of milking operations and the rules adopted pursuant to such law.

(7) Inspecting milk plants, milk product plants, and plants engaged in the manufacture and distribution of frozen desserts and frozen dessert mixes; analyzing and testing samples of milk, milk products, frozen desserts, and frozen dessert mixes which are collected by the division; and enforcing those provisions of chapter 502 as are authorized by the department.

History.—s. 1, ch. 59-54; s. 9, ch. 61-407; s. 2, ch. 65-459; ss. 4, 14, 35, ch. 69-106; s. 4, ch. 79-122; s. 10, ch. 84-165; s. 312, ch. 92-279; ss. 32, 33, ch. 92-291; s. 55, ch. 92-326; s. 28, ch. 93-169; s. 52, ch. 2001-89; s. 8, ch. 2011-56; s. 43, ch. 2011-206; s. 91, ch. 2014-150.

Note.—Former s. 570.32.



570.51 - Director; qualifications; duties.

570.51 Director; qualifications; duties.—

(1) The director of the Division of Food Safety shall be appointed by the commissioner to serve at the commissioner’s pleasure.

(2) The director shall supervise, direct, and coordinate the activities of the division and enforce the provisions of chapters 500, 501, 502, 531, 583, 585, 597, and 601 and any other chapter necessary to carry out the responsibilities of the division.

History.—s. 1, ch. 59-54; ss. 14, 35, ch. 69-106; s. 50, ch. 91-220; s. 34, ch. 92-291; s. 53, ch. 2001-89; s. 44, ch. 2011-206; s. 92, ch. 2014-150.



570.53 - Division of Marketing and Development; powers and duties.

570.53 Division of Marketing and Development; powers and duties.—The powers and duties of the Division of Marketing and Development include, but are not limited to:

(1)(a) Managing the operation of all agricultural marketing facilities and managing or leasing state livestock and crop pavilions owned by the state. The department shall give first priority to those engaged in the production or sale of Florida’s agricultural products when negotiating leases for the use of agricultural marketing facilities.

(b) Performing other related duties and responsibilities which are required of the department by s. 570.07(18), including authorizing the removal of a vehicle by a towing service when the vehicle is parked in a manner that restricts the normal operation of business at any such agricultural marketing facility.

(2) Obtaining and disseminating current price, supply, and movement data and other such pertinent information on the agricultural economy of the state as required of the department by ss. 570.07(4) and (17) and 570.21.

(3) Stimulating, encouraging, and fostering the production and consumption of agricultural products and conducting activities that may foster a better understanding and more efficient cooperation among producers, buyers, food editors, and the consuming public in the promotion and marketing of Florida agricultural products as required of the department by s. 570.07(20).

(4) Obtaining and disseminating production statistics, historical data, and other such pertinent information on the agricultural economy of the state as required of the department by ss. 570.07(4) and (17) and 570.21.

(5)(a) Providing professional marketing services to the agricultural agribusiness industry.

(b) Establishing and maintaining programs which will aid in the orderly marketing of agricultural products.

(c) Assisting in providing efficient and effective distribution of agricultural products.

(d) Developing plans and recommendations designed to support the agricultural industry in meeting its marketing needs.

(e) Extending in every practicable way the distribution and sale of Florida agricultural products throughout the markets of the world as required of the department by s. 570.07(7), (8), (10), and (11) and chapters 571, 573, and 574.

(6) Entering into contracts with private persons for the renovation or construction of agricultural marketing facilities. These contracts may include provisions for private financing and leaseback agreements for the recoupment of initial private investment. All schematic and conceptual construction plans shall be subject to approval by the division. The department shall promulgate rules and develop policies for using these contracts.

(7) Administering the provisions of chapter 616, including the Florida State Fair Authority and other fair or exposition charters, permits, applications, fees, premiums and awards, agricultural exhibits, and youth activities, but excluding amusement ride inspection, inspection fees, and safety requirements, at public fairs and expositions, carnivals, festivals, celebrations, bazaars, permanent facilities, and parking lot still dates.

History.—s. 1, ch. 59-54; s. 4, ch. 65-459; ss. 4, 35, ch. 69-106; s. 1, ch. 71-195; s. 5, ch. 79-122; s. 11, ch. 84-165; s. 1, ch. 85-36; s. 4, ch. 88-341; s. 1, ch. 91-253; s. 35, ch. 92-291; s. 29, ch. 93-169; s. 22, ch. 2012-190; s. 11, ch. 2016-61.



570.54 - Director; duties.

570.54 Director; duties.—

(1) The director of the Division of Marketing and Development shall be appointed by the commissioner and shall serve at the commissioner’s pleasure.

(2) It shall be the duty of the director of this division to supervise, direct, and coordinate the activities authorized by ss. 570.07(4), (7), (8), (10), (11), (12), (17), (18), and (20), 570.21, 534.47-534.53, and 604.15-604.34 and chapters 504, 571, 573, and 574 and to exercise other powers and authority as authorized by the department.

History.—s. 1, ch. 59-54; ss. 14, 35, ch. 69-106; s. 6, ch. 79-122; s. 2, ch. 85-36; s. 37, ch. 92-291; s. 30, ch. 93-169; s. 23, ch. 2012-190.



570.543 - Florida Consumers’ Council.

570.543 Florida Consumers’ Council.—The Florida Consumers’ Council in the department is created to advise and assist the department in carrying out its duties.

(1) COMPOSITION.—

(a) The council, to be appointed by the commissioner, shall not exceed 15 members, selected from the various areas of consumer interest, who are, when possible, leading members of statewide organizations representing segments of the consumer public so as to establish a broadly based and representative consumer council. At least one member of the council must be 60 years of age or older.

(b) All members shall be appointed for a term of 4 years and shall serve until their successors are appointed. A vacancy shall be filled for the remainder of the unexpired term.

(2) POWERS AND DUTIES; MEETINGS; PROCEDURES; RECORDS.—The meetings, powers and duties, procedures, and recordkeeping of the Florida Consumers’ Council shall be pursuant to s. 570.232. The council members or chair may call no more than two meetings.

History.—s. 1, ch. 67-342; ss. 14, 35, ch. 69-106; s. 6, ch. 77-108; s. 4, ch. 78-323; ss. 1, 3, ch. 79-37; ss. 1, 3, 4, ch. 81-55; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 26, ch. 87-172; ss. 1, 2, 3, ch. 87-179; s. 5, ch. 91-429; s. 39, ch. 92-291; s. 32, ch. 93-169; s. 20, ch. 94-335; s. 898, ch. 97-103; s. 155, ch. 2010-102; s. 45, ch. 2011-206; s. 95, ch. 2014-150.

Note.—Former s. 570.282.



570.544 - Division of Consumer Services; director; powers; processing of complaints; records.

570.544 Division of Consumer Services; director; powers; processing of complaints; records.—

(1) The director of the Division of Consumer Services shall be appointed by and serve at the pleasure of the commissioner.

(2) The director shall supervise, direct, and coordinate the activities of the division and shall, under the direction of the department, enforce the provisions of ss. 604.15-604.34 and chapters 472, 496, 501, 507, 525, 526, 527, 531, 539, 559, 616, and 849.

(3) The Division of Consumer Services may:

(a) Conduct studies and make analyses of matters affecting the interests of consumers.

(b) Study the operation of laws for consumer protection.

(c) Advise and make recommendations to the various state agencies concerned with matters affecting consumers.

(d) Assist, advise, and cooperate with local, state, or federal agencies and officials in order to promote the interests of consumers.

(e) Make use of the testing and laboratory facilities of the department for the detection of consumer fraud.

(f) Report to the appropriate law enforcement officers any information concerning violation of consumer protection laws.

(g) Assist, develop, and conduct programs of consumer education and consumer information through publications and other informational and educational material prepared for dissemination to the public, in order to increase the competence of consumers.

(h) Organize and hold conferences on problems affecting consumers.

(i) Recommend programs to encourage business and industry to maintain high standards of honesty, fair business practices, and public responsibility in the production, promotion, and sale of consumer goods and services.

(4) In addition to the powers, duties, and responsibilities authorized by this or any other chapter, the Division of Consumer Services shall serve as a clearinghouse for matters relating to consumer protection, consumer information, and consumer services generally. It shall receive complaints and grievances from consumers and promptly transmit them to the agency most directly concerned in order that the complaint or grievance may be expeditiously handled in the best interests of the complaining consumer. If no agency exists, the Division of Consumer Services shall seek a settlement of the complaint using formal or informal methods of mediation and conciliation and may seek any other resolution of the matter in accordance with its jurisdiction.

(5) If any complaint received by the Division of Consumer Services concerns matters that involve concurrent jurisdiction in more than one agency, duplicate copies of the complaint shall be referred to those offices deemed to have concurrent jurisdiction.

(6)(a) Any agency, office, bureau, division, or board of state government receiving a complaint that deals with consumer fraud or consumer protection and that is not within the jurisdiction of the receiving agency, office, bureau, division, or board originally receiving it, shall immediately refer the complaint to the Division of Consumer Services.

(b) Upon receipt of such a complaint, the Division of Consumer Services shall make a determination of the proper jurisdiction to which the complaint relates and shall immediately refer the complaint to the agency, office, bureau, division, or board that does have the proper regulatory or enforcement authority to deal with it.

(7) The office or agency to which a complaint has been referred shall within 30 days acknowledge receipt of the complaint. If an office or agency receiving a complaint determines that the matter presents a prima facie case for criminal prosecution or if the complaint cannot be settled at the administrative level, the complaint together with all supporting evidence shall be transmitted to the Department of Legal Affairs or other appropriate enforcement agency with a recommendation for civil or criminal action warranted by the evidence.

(8) The records of the Division of Consumer Services are public records. However, customer lists, customer names, and trade secrets are confidential and exempt from the provisions of s. 119.07(1). Disclosure necessary to enforcement procedures does not violate this prohibition.

(9) The Division of Consumer Services shall maintain records and compile summaries and analyses of consumer complaints and their eventual disposition, which data may serve as a basis for recommendations to the Legislature and to state regulatory agencies.

History.—s. 1, ch. 67-342; ss. 11, 14, 35, ch. 69-106; s. 2, ch. 73-124; s. 7, ch. 77-108; ss. 1, 2, ch. 78-16; s. 7, ch. 78-179; s. 1, ch. 79-37; s. 2, ch. 81-55; s. 3, ch. 89-4; s. 3, ch. 90-323; s. 1, ch. 91-114; s. 1, ch. 92-62; s. 40, ch. 92-291; s. 33, ch. 93-169; s. 349, ch. 96-406; s. 1183, ch. 97-103; s. 50, ch. 2001-279; ss. 60, 61, ch. 2003-399; s. 11, ch. 2006-165; s. 42, ch. 2012-67; s. 12, ch. 2016-61.

Note.—Former s. 570.283.



570.548 - Florida Forest Service; powers and duties.

570.548 Florida Forest Service; powers and duties.—The duties of the Florida Forest Service include, but are not limited to, administering and enforcing those powers and responsibilities of the Florida Forest Service prescribed in chapters 589, 590, and 591 and rules adopted under those chapters and in other forest fire, forest protection, and forest management laws of this state.

History.—s. 2, ch. 79-37; s. 12, ch. 84-165; s. 9, ch. 2011-56; s. 68, ch. 2011-206.



570.5481 - Incidental Trust Fund.

570.5481 Incidental Trust Fund.—

(1) The Incidental Trust Fund shall be administered by the Department of Agriculture and Consumer Services.

(2) Funds to be credited to and uses of the trust fund shall be administered in accordance with ss. 125.27, 253.025, 261.12, 317.0010, 317.0016, 589.011, 589.04, 589.11, 589.277, 589.31, 590.02, 590.14, and 590.42.

(3) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of a fiscal year shall remain in the trust fund at the end of the year and be available for carrying out the purposes of the trust fund.

History.—s. 10, ch. 2014-43.



570.549 - Director; duties.

570.549 Director; duties.—

(1) The director of the Florida Forest Service shall be appointed by the commissioner and shall serve at the commissioner’s pleasure.

(2) The director of the Florida Forest Service shall direct and supervise the overall operation of the Florida Forest Service and exercise such other powers and duties as authorized by the department.

History.—s. 2, ch. 79-37; s. 41, ch. 92-291; s. 10, ch. 2011-56; s. 69, ch. 2011-206.



570.61 - Division of Aquaculture; powers and duties.

570.61 Division of Aquaculture; powers and duties.—The powers and duties of the Division of Aquaculture shall include, but are not limited to, administering the aquaculture certification program; enforcing shellfish sanitation standards; administering the aquaculture and shellfish lease programs; ensuring that shellfish processing facilities comply with applicable food safety requirements; mitigating, creating, and enhancing natural shellfish harvesting areas; providing education to fishers and aquaculturists; promoting aquaculture development; purchasing commodities as necessary to carry out the provisions of this section; receiving and accepting grants, aids, gifts, and donations; providing grants, aids, and other technical assistance; and ensuring the safety of Florida waters.

History.—s. 23, ch. 2000-364; s. 4, ch. 2001-66.



570.62 - Director; duties.

570.62 Director; duties.—

(1) The director of the Division of Aquaculture shall be appointed by the commissioner and shall serve at the commissioner’s pleasure.

(2) The director shall supervise, direct, and coordinate the activities of the division, exercise such other powers and duties as authorized by the commissioner, and enforce the provisions of chapter 597, the rules adopted thereunder, and any other chapter or rule necessary to carry out the responsibilities of the division.

History.—s. 24, ch. 2000-364.



570.64 - Division of Food, Nutrition, and Wellness.

570.64 Division of Food, Nutrition, and Wellness.—

(1) The duties of the Division of Food, Nutrition, and Wellness include, but are not limited to, administering and enforcing the powers and responsibilities of the division prescribed in chapter 595 and the rules adopted thereunder.

(2) The director of the division shall be appointed by, and serve at the pleasure of, the commissioner. The director shall supervise, direct, and coordinate activities of the division, exercise such powers and duties as authorized by the commissioner, enforce the provisions of chapter 595 and the rules adopted thereunder, and any other powers and duties as authorized by the department.

History.—s. 11, ch. 2013-226.



570.65 - Department of Agriculture and Consumer Services, law enforcement officers.

570.65 Department of Agriculture and Consumer Services, law enforcement officers.—

(1) The commissioner may create an Office of Agricultural Law Enforcement under the supervision of a senior manager exempt under s. 110.205 in the Senior Management Service. The commissioner may designate law enforcement officers, as necessary, to enforce any criminal law or conduct any criminal investigation or to enforce the provisions of any statute or any other laws of this state. Officers appointed under this section shall have the primary responsibility for enforcing laws relating to agriculture and consumer services, as outlined in this section, and have jurisdiction over violations of law which threaten the overall security and safety of this state’s agriculture and consumer services. The primary responsibilities of officers appointed under this section include the enforcement of laws relating to:

(a) Domesticated animals, including livestock, poultry, aquaculture products, and other wild or domesticated animals or animal products.

(b) Farms, farm equipment, livery tack, citrus or citrus products, or horticultural products.

(c) Trespass, littering, forests, forest fires, and open burning.

(d) Damage to or theft of forest products.

(e) Enforcement of a marketing order.

(f) Protection of consumers.

(g) Civil traffic offenses as provided in state law.

(h) The use of alcohol or drugs which occurs on property owned, managed, or occupied by the department.

(i) Any emergency situation in which the life, limb, or property of any person is placed in immediate and serious danger.

(j) Any crime incidental to or related to paragraphs (a)-(i).

(k) The responsibilities of the Commissioner of Agriculture.

(2) Each law enforcement officer shall meet the qualifications of law enforcement officers under s. 943.13 and shall be certified as a law enforcement officer by the Department of Law Enforcement under the provisions of chapter 943. Upon certification, each law enforcement officer is subject to and shall have the same arrest and other authority provided for law enforcement officers generally in chapter 901 and shall have statewide jurisdiction. Each officer shall also have arrest authority as provided for state law enforcement officers in s. 901.15. Such officers have full law enforcement powers granted to other peace officers of this state, including the authority to make arrests, carry firearms, serve court process, and seize contraband and the proceeds of illegal activities.

(3) The commissioner may also appoint part-time, reserve, or auxiliary law enforcement officers under chapter 943.

(4) All department law enforcement officers, upon certification under s. 943.1395, shall have the same right and authority to carry arms as do the sheriffs of this state.

(5) Each law enforcement officer in the state who is certified pursuant to chapter 943 has the same authority as law enforcement officers designated in this section to enforce the laws of this state as described in subsection (1).

History.—s. 7, ch. 92-291; s. 5, ch. 93-169; s. 2, ch. 95-141; s. 42, ch. 98-34; s. 111, ch. 2002-20; s. 47, ch. 2002-295; s. 62, ch. 2014-150.

Note.—Former s. 570.073.



570.66 - Department of Agriculture and Consumer Services; water policy.

570.66 Department of Agriculture and Consumer Services; water policy.—The commissioner may create an Office of Agricultural Water Policy under the supervision of a senior manager exempt under s. 110.205 in the Senior Management Service. The commissioner may designate the bureaus and positions in the various organizational divisions of the department that report to the office relating to any matter over which the department has jurisdiction in matters relating to water policy affecting agriculture, application of such policies, and coordination of such matters with state and federal agencies. The office shall enforce and implement the provisions of chapter 582 and rules relating to soil and water conservation.

History.—s. 2, ch. 95-317; s. 524, ch. 2011-142; s. 35, ch. 2011-206; s. 17, ch. 2012-190; s. 63, ch. 2014-150.

Note.—Former s. 570.074.



570.67 - Office of Energy.

570.67 Office of Energy.—The Office of Energy is created within the department. The office shall be under the supervision of a senior manager exempt under s. 110.205 in the Senior Management Service appointed by the commissioner. The duties of the office shall include, but are not limited to, administering and enforcing parts II and III of chapter 377, the rules adopted under those parts, and any other duties authorized by the commissioner.

History.—s. 98, ch. 2014-150.



570.68 - Office of Agriculture Technology Services.

570.68 Office of Agriculture Technology Services.—The commissioner may create an Office of Agriculture Technology Services under the supervision of a senior manager exempt under s. 110.205 in the Senior Management Service. The office shall provide electronic data processing and agency information technology services to support and facilitate the functions, powers, and duties of the department.

History.—s. 13, ch. 2016-61.



570.681 - Florida Agriculture Center and Horse Park; legislative findings.

570.681 Florida Agriculture Center and Horse Park; legislative findings.—It is the finding of the Legislature that:

(1) Equine and other agriculture-related industries strengthen and benefit each other with the establishment of a statewide agriculture and horse facility.

(2) The Florida Agriculture Center and Horse Park provides Florida with a unique tourist experience for visitors and residents, thus generating taxes and additional dollars for the state.

(3) Promoting the Florida Agriculture Center and Horse Park as a joint effort between the state and the private sector allows this facility to use experts and generate revenue from many areas to ensure the success of this facility.

History.—s. 1, ch. 94-301; s. 107, ch. 2014-150; s. 14, ch. 2016-61.

Note.—Former s. 570.951.



570.685 - Florida Agriculture Center and Horse Park Authority.

570.685 Florida Agriculture Center and Horse Park Authority.—

(1) There is created within the Department of Agriculture and Consumer Services the Florida Agriculture Center and Horse Park Authority which shall be governed by this section and s. 570.691.

(2) The authority shall be composed of 21 members appointed by the commissioner.

(a) Initially, the commissioner shall appoint 11 members for 4-year terms and 10 members for 2-year terms. Thereafter, each member shall be appointed for a term of 4 years from the date of appointment, except that a vacancy shall be filled by appointment for the remainder of the term.

(b) A member of the authority who fails to attend three consecutive authority meetings without good cause shall be deemed to have resigned from the authority.

(3) The Florida Agriculture Center and Horse Park Authority shall:

(a) Appoint, with approval from the commissioner, an executive director for the Florida Agriculture Center and Horse Park.

(b) Establish rules of procedure for conducting its meetings and approving matters before the authority pursuant to s. 570.691.

(c) Develop, document, and implement strategies for the planning, construction, and operation of the Florida Agriculture Center and Horse Park.

(d) Advise and consult with the commissioner on matters related to the Florida Agriculture Center and Horse Park.

(e) Consider all matters submitted to the authority by the commissioner.

(4) The authority shall meet at least semiannually and elect a chair, a vice chair, and a secretary for 1-year terms.

(a) The authority shall meet at the call of its chair, at the request of a majority of its membership, at the request of the commissioner, or at such times as may be prescribed by its rules of procedure.

(b) The department may provide administrative and staff support services relating to the meetings of the authority and may provide suitable space in the offices of the department for the meetings and the storage of records of the authority.

(c) In conducting its meetings, the authority shall use accepted rules of procedure. The secretary shall keep a complete record of the proceedings of each meeting, which shows the names of the members present and the actions taken. These records shall be kept on file with the department, and such records and other documents regarding matters within the jurisdiction of the authority shall be subject to inspection by members of the authority.

History.—s. 2, ch. 94-301; s. 8, ch. 95-220; s. 7, ch. 98-396; s. 9, ch. 99-391; s. 28, ch. 2000-308; s. 17, ch. 2005-210; s. 108, ch. 2014-150; s. 15, ch. 2016-61.

Note.—Former s. 570.952.



570.686 - Agriculture Center and Horse Park Authority; donor identity; records; confidentiality.

570.686 Agriculture Center and Horse Park Authority; donor identity; records; confidentiality.—The identity of a donor to the Florida Agriculture Center and Horse Park Authority, if so requested by the donor in writing, is confidential and exempt from s. 24(a), Art. I of the State Constitution and the provisions of s. 119.07(1). All other records of the authority are public records for the purposes of chapter 119. This exemption is necessary to protect the privacy of the donor and to encourage donors to make donations without being subjected to requests for moneys from other persons.

History.—s. 1, ch. 94-283; s. 351, ch. 96-406; s. 109, ch. 2014-150.

Note.—Former s. 570.953.



570.69 - Definitions; ss. 570.69 and 570.691.

570.69 Definitions; ss. 570.69 and 570.691.—For the purpose of this section and s. 570.691:

(1) “Designated program” means the departmental program which a direct-support organization has been created to support.

(2) “Direct-support organization” or “organization” means an organization which is a Florida corporation not for profit incorporated under chapter 617 and approved by the department to operate for the benefit of a museum or a designated program.

(3) “Museum” means the Florida Agricultural Museum, which is designated as the museum for agriculture and rural history of the State of Florida.

History.—s. 12, ch. 92-151; s. 36, ch. 93-169; s. 12, ch. 2013-226; s. 102, ch. 2014-150.

Note.—Former s. 570.902.



570.691 - Direct-support organization.

570.691 Direct-support organization.—

(1) The department may authorize the establishment of direct-support organizations to provide assistance, funding, and promotional support for the museums and other programs of the department. The following provisions shall govern the creation, use, powers, and duties of the direct-support organizations:

(a) The department shall enter into a memorandum or letter of agreement with the direct-support organization, which shall specify the approval of the department, the powers and duties of the direct-support organization, and rules with which the direct-support organization must comply.

(b) The department may authorize, without charge, appropriate use of property, facilities, and personnel of the department by the direct-support organization. The use shall be for the approved purposes of the direct-support organization and may not be made at times or places that would unreasonably interfere with opportunities for the general public to use department facilities.

(c) The department shall prescribe by agreement conditions with which the direct-support organization must comply in order to use property, facilities, or personnel of the department. Such conditions shall provide for budget and audit review and oversight by the department.

(d) The department may not authorize the use of property, facilities, or personnel of the museum, department, or designated program by the direct-support organization that does not provide equal employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin.

(2)(a) The direct-support organization may conduct programs and activities; raise funds; request and receive grants, gifts, and bequests of money; acquire, receive, hold, invest, and administer, in its own name, securities, funds, objects of value, or other property, real or personal; and make expenditures to or for the direct or indirect benefit of the museum or designated program.

(b) Notwithstanding the provisions of s. 287.025(1)(e), the direct-support organization may enter into contracts to insure property of the museum or designated programs and may insure objects or collections on loan from others in satisfying security terms of the lender.

(3) The direct-support organization shall provide for an annual financial audit in accordance with s. 215.981.

(4) A department employee, direct-support organization or museum employee, volunteer, or director, or designated program may not:

(a) Receive a commission, fee, or financial benefit in connection with the sale or exchange of real or personal property or historical objects to the direct-support organization, the museum, or the designated program; or

(b) Be a business associate of any individual, firm, or organization involved in the sale or exchange of real or personal property to the direct-support organization, the museum, or the designated program.

(5) All moneys received by the direct-support organization shall be deposited into an account of the direct-support organization and shall be used by the organization in a manner consistent with the goals of the museum or designated program.

(6) The identity of a donor or prospective donor who desires to remain anonymous and all information identifying such donor or prospective donor are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(7) The Commissioner of Agriculture, or the commissioner’s designee, may serve on the board of trustees and the executive committee of any direct-support organization established to benefit the museum or any designated program.

(8) The department may terminate its agreement with a direct-support organization at any time if the department determines that the direct-support organization no longer meets the objectives of this section.

(9) Upon termination of the direct-support organization, the assets of the direct-support organization shall be distributed pursuant to its articles of incorporation or bylaws or, if not provided for, to the department.

(10) This section is repealed October 1, 2019, unless reviewed and saved from repeal by the Legislature.

History.—s. 13, ch. 92-151; s. 37, ch. 93-169; s. 1, ch. 95-126; s. 350, ch. 96-406; s. 1184, ch. 97-103; s. 123, ch. 2001-266; s. 11, ch. 2011-56; s. 70, ch. 2011-206; s. 13, ch. 2013-226; s. 21, ch. 2014-96; s. 103, ch. 2014-150.

Note.—Former s. 570.903.



570.692 - Florida Agricultural Museum.

570.692 Florida Agricultural Museum.—The Florida Agricultural Museum is designated as the museum of agriculture and rural history of the State of Florida and is hereby established within the department.

History.—s. 11, ch. 92-151; s. 101, ch. 2014-150.

Note.—Former s. 570.901.



570.693 - Florida agriculture in the classroom.

570.693 Florida agriculture in the classroom.—The Florida agriculture in the classroom program is hereby established within the department. The purpose of this program is to:

(1) Conduct programs and activities related to collecting and producing resources and materials for agricultural education enhancement programs.

(2) Establish local resource contracts to distribute teacher resources and materials.

(3) Identify methods to integrate resources and materials into the classroom and provide teacher training programs.

History.—s. 17, ch. 92-151; s. 104, ch. 2014-150.

Note.—Former s. 570.91.






Part III - AGRICULTURAL DEVELOPMENT (ss. 570.70-570.89)

570.70 - Legislative findings.

570.70 Legislative findings.—The Legislature finds and declares that:

(1) A thriving rural economy with a strong agricultural base, healthy natural environment, and viable rural communities is an essential part of Florida. Rural areas also include the largest remaining intact ecosystems and best examples of remaining wildlife habitats as well as a majority of privately owned land targeted by local, state, and federal agencies for natural resource protection.

(2) The growth of Florida’s population can result in agricultural and rural lands being converted into residential or commercial development.

(3) The agricultural, rural, natural resource, and commodity values of rural lands are vital to the state’s economy, productivity, rural heritage, and quality of life.

(4) The Legislature further recognizes the need for enhancing the ability of rural landowners to obtain economic value from their property, protecting rural character, controlling urban sprawl, and providing necessary open space for agriculture and the natural environment, and the importance of maintaining and protecting Florida’s rural economy through innovative planning and development strategies in rural areas and the use of incentives that reward landowners for good stewardship of land and natural resources.

(5) The purpose of this act is to bring under public protection lands that serve to limit subdivision and conversion of agricultural and natural areas that provide economic, open space, water, and wildlife benefits by acquiring land or related interests in land such as perpetual, less-than-fee acquisitions, agricultural protection agreements, and resource conservation agreements and innovative planning and development strategies in rural areas.

History.—s. 62, ch. 2001-279.



570.71 - Conservation easements and agreements.

570.71 Conservation easements and agreements.—

(1) The department, on behalf of the Board of Trustees of the Internal Improvement Trust Fund, may allocate moneys to acquire perpetual, less-than-fee interest in land, to enter into agricultural protection agreements, and to enter into resource conservation agreements for the following public purposes:

(a) Promotion and improvement of wildlife habitat;

(b) Protection and enhancement of water bodies, aquifer recharge areas, wetlands, and watersheds;

(c) Perpetuation of open space on lands with significant natural areas; or

(d) Protection of agricultural lands threatened by conversion to other uses.

(2) To achieve the purposes of this section, the department may accept applications for project proposals that:

(a) Purchase conservation easements, as defined in s. 704.06.

(b) Purchase rural-lands-protection easements pursuant to this section.

(c) Fund resource conservation agreements pursuant to this section.

(d) Fund agricultural protection agreements pursuant to this section.

(3) Rural-lands-protection easements shall be a perpetual right or interest in agricultural land which is appropriate to retain such land in predominantly its current state and to prevent the subdivision and conversion of such land into other uses. This right or interest in property shall prohibit only the following:

(a) Construction or placing of buildings, roads, billboards or other advertising, utilities, or structures, except those structures and unpaved roads necessary for the agricultural operations on the land or structures necessary for other activities allowed under the easement, and except for linear facilities described in s. 704.06(11);

(b) Subdivision of the property;

(c) Dumping or placing of trash, waste, or offensive materials; and

(d) Activities that affect the natural hydrology of the land or that detrimentally affect water conservation, erosion control, soil conservation, or fish or wildlife habitat, except those required for environmental restoration; federal, state, or local government regulatory programs; or best management practices.

(4) Resource conservation agreements will be contracts for services which provide annual payments to landowners for services that actively improve habitat and water restoration or conservation on their lands over and above that which is already required by law or which provide recreational opportunities. They will be for a term of not less than 5 years and not more than 10 years. Property owners will become eligible to enter into a resource conservation agreement only upon entering into a conservation easement or rural lands protection easement.

(5) Agricultural protection agreements shall be for terms of 30 years and will provide payments to landowners having significant natural areas on their land. Public access and public recreational opportunities may be negotiated at the request of the landowner.

(a) For the length of the agreement, the landowner shall agree to prohibit:

1. Construction or placing of buildings, roads, billboards or other advertising, utilities, or structures, except those structures and unpaved roads necessary for the agricultural operations on the land or structures necessary for other activities allowed under the easement, and except for linear facilities described in s. 704.06(11);

2. Subdivision of the property;

3. Dumping or placing of trash, waste, or offensive materials; and

4. Activities that affect the natural hydrology of the land, or that detrimentally affect water conservation, erosion control, soil conservation, or fish or wildlife habitat.

(b) As part of the agricultural protection agreement, the parties shall agree that the state shall have a right to buy a conservation easement or rural land protection easement at the end of the 30-year term. If the landowner tenders the easement for the purchase and the state does not timely exercise its right to buy the easement, the landowner shall be released from the agricultural agreement. The purchase price of the easement shall be established in the agreement and shall be based on the value of the easement at the time the agreement is entered into, plus a reasonable escalator multiplied by the number of full calendar years following the date of the commencement of the agreement. The landowner may transfer or sell the property before the expiration of the 30-year term, but only if the property is sold subject to the agreement and the buyer becomes the successor in interest to the agricultural protection agreement. Upon mutual consent of the parties, a landowner may enter into a perpetual easement at any time during the term of an agricultural protection agreement.

(6) Payment for conservation easements and rural land protection easements shall be a lump-sum payment at the time the easement is entered into.

(7) Landowners entering into an agricultural protection agreement may receive up to 50 percent of the purchase price at the time the agreement is entered into, and remaining payments on the balance shall be equal annual payments over the term of the agreement.

(8) Payments for the resource conservation agreements shall be equal annual payments over the term of the agreement.

(9) Easements purchased pursuant to this act may not prevent landowners from transferring the remaining fee value with the easement.

(10) The department, in consultation with the Department of Environmental Protection, the water management districts, the Department of Economic Opportunity, and the Florida Fish and Wildlife Conservation Commission, shall adopt rules that establish an application process, a process and criteria for setting priorities for use of funds consistent with the purposes specified in subsection (1) and giving preference to ranch and timber lands managed using sustainable practices, an appraisal process, and a process for title review and compliance and approval of the rules by the Board of Trustees of the Internal Improvement Trust Fund.

(11) If a landowner objects to having his or her property included in any lists or maps developed to implement this act, the department shall remove the property from any such lists or maps upon receipt of the landowner’s written request to do so.

(12) The department may use appropriated funds from the following sources to implement this section:

(a) State funds;

(b) Federal funds;

(c) Other governmental entities;

(d) Nongovernmental organizations; or

(e) Private individuals.

Any such funds provided, other than from the Land Acquisition Trust Fund, shall be deposited into the Incidental Trust Fund within the Department of Agriculture and Consumer Services and used for the purposes of this section, including administrative and operating expenses related to appraisals, mapping, title process, personnel, and other real estate expenses.

(13) No more than 10 percent of any funds made available to implement this act shall be expended for resource conservation agreements and agricultural protection agreements.

History.—s. 63, ch. 2001-279; s. 5, ch. 2002-4; s. 48, ch. 2002-295; s. 113, ch. 2005-2; s. 425, ch. 2011-142; s. 99, ch. 2014-150; s. 81, ch. 2015-229.



570.715 - Conservation easement acquisition procedures.

570.715 Conservation easement acquisition procedures.—

(1) For less than fee simple acquisitions pursuant to s. 570.71, the Department of Agriculture and Consumer Services shall comply with the following acquisition procedures:

(a) Before conveyance of title by the department, evidence of marketable title in the form of a commitment for title insurance or an abstract of title with a title opinion shall be obtained.

(b) Before approval by the board of trustees of an agreement to purchase less than fee simple title to land pursuant to s. 570.71, an appraisal of the parcel shall be required as follows:

1. Each parcel to be acquired shall have at least one appraisal. Two appraisals are required when the estimated value of the parcel exceeds $1 million. However, when both appraisals exceed $1 million and differ significantly, a third appraisal may be obtained.

2. Appraisal fees and associated costs shall be paid by the department. All appraisals used for the acquisition of less than fee simple interest in lands pursuant to this section shall be prepared by a state-certified appraiser who meets the standards and criteria established by rule of the board of trustees. Each appraiser selected to appraise a particular parcel shall, before contracting with the department or a participant in a multiparty agreement, submit to the department or participant an affidavit substantiating that he or she has no vested or fiduciary interest in such parcel.

(c) A certified survey must be made that meets the minimum requirements for upland parcels established in the Standards of Practice for Land Surveying in Florida published by the department and that accurately portrays, to the greatest extent practicable, the condition of the parcel as it currently exists. The requirement for a certified survey may, in whole or in part, be waived by the board of trustees any time before acquisition of the less than fee simple interest. If an existing boundary map and description of a parcel are determined by the department to be sufficient for appraisal purposes, the department may temporarily waive the requirement for a survey until any time before conveyance of title to the parcel.

(d) On behalf of the board of trustees and before the appraisal of parcels approved for purchase under ss. 259.105(3)(i) and 570.71, the department may enter into option contracts to buy less than fee simple interest in such parcels. Any such option contract shall state that the final purchase price is subject to approval by the board of trustees and that the final purchase price may not exceed the maximum offer authorized by law. Any such option contract presented to the board of trustees for final purchase price approval shall explicitly state that payment of the final purchase price is subject to an appropriation by the Legislature. The consideration for any such option contract may not exceed $1,000 or 0.01 percent of the estimate by the department of the value of the parcel, whichever amount is greater.

(e) A final offer shall be in the form of an option contract or agreement for purchase of the less than fee simple interest and shall be signed and attested to by the owner and the department. Before the department signs the agreement for purchase of the less than fee simple interest or exercises the option contract, the requirements of s. 286.23 shall be complied with.

(f) The procedures provided in s. 253.025(9)(a)-(d) and (10) shall be followed.

(2) If the public’s interest is reasonably protected, the board of trustees may:

(a) Waive any requirement of this section.

(b) Waive any rules adopted pursuant to s. 570.71, notwithstanding chapter 120.

(c) Substitute any other reasonably prudent procedures, including federally mandated acquisition procedures, for the procedures in this section, if federal funds are available and will be used for the purchase of a less than fee simple interest in lands, title to which will vest in the board of trustees, and qualification for such federal funds requires compliance with federally mandated acquisition procedures.

(3) The less than fee simple land acquisition procedures provided in this section are for voluntary, negotiated acquisitions.

(4) For purposes of this section, the term “negotiations” does not include preliminary contacts with the property owner to determine availability or eligibility of the property, existing appraisal data, existing abstracts, and surveys.

(5) Appraisal reports are confidential and exempt from s. 119.07(1), for use by the department and the board of trustees, until an option contract is executed or, if an option contract is not executed, until 2 weeks before a contract or agreement for purchase is considered for approval by the board of trustees. However, the department has the authority, at its discretion, to disclose appraisal reports to private landowners during negotiations for acquisitions using alternatives to fee simple techniques, if the department determines that disclosure of such reports will bring the proposed acquisition to closure. The department may also disclose appraisal information to public agencies or nonprofit organizations that agree to maintain the confidentiality of the reports or information when joint acquisition of property is contemplated, or when a public agency or nonprofit organization enters into a written multiparty agreement with the department. For purposes of this subsection, the term “nonprofit organization” means an organization whose purposes include the preservation of natural resources, and which is exempt from federal income tax under s. 501(c)(3) of the Internal Revenue Code. The department may release an appraisal report when the passage of time has rendered the conclusions of value in the report invalid or when the department has terminated negotiations.

History.—s. 4, ch. 94-240; s. 852, ch. 95-148; s. 5, ch. 96-389; s. 115, ch. 96-406; s. 12, ch. 98-336; s. 19, ch. 99-247; s. 12, ch. 2008-229; s. 27, ch. 2016-233.

Note.—Subsection (5) former s. 259.041(7).



570.73 - Short title.

570.73 Short title.—This act may be cited as the “Agricultural Economic Development Act.”

History.—ss. 1, 10, ch. 91-268; s. 4, ch. 91-429; s. 74, ch. 2014-150.

Note.—Former s. 570.241.



570.74 - Definitions relating to Agricultural Economic Development Act.

570.74 Definitions relating to Agricultural Economic Development Act.—For purposes of this act, the term:

(1) “Agriculturally depressed area” means a rural area that has declining profitability from agricultural enterprises and one or more of the following characteristics:

(a) A stable or declining population.

(b) A stable or declining real per capita income.

(c) A traditional economy based on agriculture or extraction of solid minerals.

(d) A low ad valorem tax base.

(e) A need for agribusiness and leadership training.

(f) Crop losses or economic depression resulting from a natural disaster or socioeconomic conditions or events that negatively impact a crop.

(2) “Assistance” means financial or nonfinancial assistance issued pursuant to this act.

(3) “Financial assistance” means the providing of funds to an agribusiness.

(4) “Nonfinancial assistance” means the providing of personnel to work with an agribusiness to establish an infrastructure, including, but not limited to, the development of an accounting system, management procedures, and a marketing plan. Nonfinancial assistance also includes the providing of equipment.

History.—ss. 2, 10, ch. 91-268; s. 4, ch. 91-429; s. 12, ch. 92-291; s. 24, ch. 2000-308; s. 75, ch. 2014-150.

Note.—Former s. 570.242.



570.75 - Agricultural Economic Development Program; legislative intent.

570.75 Agricultural Economic Development Program; legislative intent.—There is created within the department the Agricultural Economic Development Program. The purpose of this program shall be to promote and coordinate efficient and beneficial agricultural economic development within agriculturally depressed areas of the state.

History.—ss. 3, 10, ch. 91-268; s. 4, ch. 91-429; s. 76, ch. 2014-150.

Note.—Former s. 570.243.



570.76 - Department of Agriculture and Consumer Services; powers and duties.

570.76 Department of Agriculture and Consumer Services; powers and duties.—For the accomplishment of the purposes specified in this act, the department shall have all powers and duties necessary, including, but not limited to, the power and duty to:

(1) Identify and coordinate with all state agencies that can assist in agricultural economic development.

(2) Administer, with approval of the commissioner, agricultural economic development funds appropriated to the department.

(3) Identify, develop, and collect sources of funding for the initiation of agricultural economic development projects.

(4) Facilitate economic growth through the development of agribusinesses such as value-added processing plants and associated enterprises using raw products which are produced in the state.

(5) Accept, expend, and utilize any gift, grant of money, or property provided to the department.

(6) Provide assistance pursuant to appropriations for agricultural economic development approved by the Legislature.

(7) Establish procedures and circumstances for repayment of financial assistance by an assisted agribusiness.

(8) On or before November 1 of each year, submit an annual report to the chairs of the House of Representatives and Senate committees on agriculture. The annual report shall include, but not be limited to:

(a) A list of all projects that received assistance during the previous fiscal year, the needs each project was designed to address, the type of assistance provided, and the benefits derived from the assistance.

(b) The business plans of projects receiving assistance, including the proposed schedule for repayment of funds by assisted agribusinesses.

History.—ss. 4, 10, ch. 91-268; s. 4, ch. 91-429; s. 13, ch. 92-291; s. 893, ch. 97-103; s. 24, ch. 2001-279; s. 77, ch. 2014-150.

Note.—Former s. 570.244.



570.77 - Interaction with other economic development agencies and groups.

570.77 Interaction with other economic development agencies and groups.—Because interagency and local community cooperation and sharing of available resources and expertise is crucial to the success of an agricultural economic development program, the department shall interact with federal and state agencies, commissions, boards, and advisory groups that have programs and interests in agricultural economic development.

History.—ss. 5, 10, ch. 91-268; s. 4, ch. 91-429; s. 78, ch. 2014-150.

Note.—Former s. 570.245.



570.78 - Agricultural economic development funding.

570.78 Agricultural economic development funding.—Funds appropriated for the purposes specified in this act shall be used for the following:

(1) Employment of personnel and payment of associated overhead, equipment, and supply costs.

(2) Stimulating and assisting agribusiness entrepreneurship and new product development.

(3) Feasibility studies and consulting contracts for the development of agribusinesses and value-added processes.

(4) Issuance to approved agribusinesses, including any funds from private sources.

History.—ss. 6, 10, ch. 91-268; s. 4, ch. 91-429; s. 79, ch. 2014-150.

Note.—Former s. 570.246.



570.79 - Adoption of rules.

570.79 Adoption of rules.—The department shall adopt rules pertaining to:

(1) Formal notification procedures for the availability of assistance, including publication in the Florida Administrative Register pursuant to s. 120.55.

(2) Written evaluation criteria for selecting project proposals to receive assistance. The criteria for eligibility of assistance shall include a written business plan delineating the economic viability of the proposed project, including the financial commitment by project participants and a schedule for repayment of agricultural economic development funds.

(3) Procedures for repayment of financial assistance by an assisted agribusiness into the General Inspection Trust Fund within the department. Repayment of financial assistance shall be based upon a percentage of future profits until repayment is complete.

(4) Funding procedures for projects eligible for assistance. These procedures shall include the amount of funding, the limits and requirements for the objects of expenditure, and the duration of assistance.

(5) Other subject matter pertaining to the implementation of this act.

History.—ss. 7, 10, ch. 91-268; s. 4, ch. 91-429; s. 51, ch. 2013-14; s. 80, ch. 2014-150.

Note.—Former s. 570.247.



570.81 - Agricultural Economic Development Project Review Committee; powers and duties.

570.81 Agricultural Economic Development Project Review Committee; powers and duties.—

(1) There is created an Agricultural Economic Development Project Review Committee consisting of five members appointed by the commissioner. The members shall be appointed based upon the recommendations submitted by each entity represented on the committee and shall include:

(a) The commissioner or the commissioner’s designee.

(b) One representative from the Farm Credit Service.

(c) One representative from Enterprise Florida, Inc.

(d) One representative from the Florida Farm Bureau Federation.

(e) One agricultural economist from the Institute of Food and Agricultural Sciences or from Florida Agricultural and Mechanical University.

(2) The committee shall:

(a) Review each application for assistance that meets the basic program criteria.

(b) Make recommendations to the commissioner regarding all aspects of each eligible application, including the acceptance or rejection of each application.

(c) Prioritize the applications recommended for assistance.

(d) Forward all written comments and recommendations to the commissioner, which shall be included in the annual report of the department.

(3) If the commissioner does not accept the recommendations or priorities of the review committee, the annual report of the department shall include justification for any or all rejections.

History.—ss. 8, 10, ch. 91-268; s. 4, ch. 91-429; s. 14, ch. 92-291; s. 894, ch. 97-103; s. 25, ch. 2000-308; s. 81, ch. 2014-150.

Note.—Former s. 570.248.



570.82 - Agricultural Economic Development Program disaster loans and grants and aid.

570.82 Agricultural Economic Development Program disaster loans and grants and aid.—

(1) USE OF LOAN FUNDS.—

(a) Loan funds to agricultural producers who have experienced losses from a natural disaster or a socioeconomic condition or event may be used to:

1. Restore or replace essential physical property or remove debris from essential physical property.

2. Pay all or part of production costs associated with the disaster year.

3. Pay essential family living expenses.

4. Restructure farm debts.

(b) To be eligible, agricultural producers must have a parcel or parcels of land in production not exceeding 300 acres.

(c) Funds may be issued as direct loans, or as loan guarantees for up to 90 percent of the total loan, in amounts not less than $30,000 nor more than $300,000. Applicants must provide at least 10 percent equity.

(d) For purposes of this subsection, the term:

1. “Losses” means loss or damage to crops, agricultural products, agricultural facilities, infrastructure, or farmworker housing.

2. “Essential physical property” means fences, equipment, structural production facilities such as shade houses and greenhouses, other agricultural facilities, infrastructure, or farmworker housing.

(2) ELIGIBLE CROPS.—Crops eligible for the emergency loan program include:

(a) Crops grown for human consumption.

(b) Crops planted and grown for livestock consumption, including, but not limited to, grain, seed, and forage crops.

(c) Crops grown for fiber, except for trees.

(d) Specialty crops, such as seafood and aquaculture, including, but not limited to, the products of shellfish cultivation and harvesting, ornamental fish farming, and commercial fishing; floricultural or ornamental nursery crops; Christmas trees; turf for sod; industrial crops; and seed crops used to produce eligible crops.

(3) FARMING INFORMATION.—A borrower must keep complete and acceptable farm records and present them as proof of production levels. A borrower must operate in accordance with a farm plan that he or she develops and that is approved by the commissioner. A borrower may be required to participate in a financial management training program and obtain crop insurance.

(4) LOAN APPLICATION.—In order to qualify for a loan under this section, an applicant must submit an application to the department within 90 days after the date the natural disaster or socioeconomic condition or event occurs or the crop damage becomes apparent. An applicant must be a citizen of the United States and a bona fide resident of the state and must also demonstrate the need for economic assistance and demonstrate that he or she has the ability to repay the loan.

(5) LOAN SECURITY REQUIREMENTS.—All loans must be secured. A first lien is required on all property or product acquired, produced, or refinanced with loan funds. The specific type of collateral required may vary depending upon the loan purpose, repayment ability, and the particular circumstances of the applicant.

(6) LOAN REPAYMENT.—Repayment of loans for crops, livestock, and non-real-estate losses shall normally be made within 7 years or, in special circumstances, within 20 years. Loans for physical losses to real estate and buildings shall not exceed 30 years. Borrowers are expected to return to conventional credit sources when they are financially able. Loans are a temporary source of credit, and borrowers must be reviewed periodically to determine whether they can return to conventional credit.

(7) GRANTS AND AID.—The department shall establish a grant program to provide aid to agribusinesses to assist in market development.

History.—s. 26, ch. 2000-308; s. 25, ch. 2001-279; s. 13, ch. 2006-289; s. 82, ch. 2014-150.

Note.—Former s. 570.249.



570.83 - Beef Market Development Act; definitions; Florida Beef Council, Inc., creation, purposes, governing board, powers, and duties; referendum on assessments imposed on gross receipts from cattle sales; payments to organizations for services; collecting and refunding assessments; vote on continuing the act; council bylaws.

570.83 Beef Market Development Act; definitions; Florida Beef Council, Inc., creation, purposes, governing board, powers, and duties; referendum on assessments imposed on gross receipts from cattle sales; payments to organizations for services; collecting and refunding assessments; vote on continuing the act; council bylaws.—

(1) POPULAR NAME.—This act may be cited as the “Beef Market Development Act.”

(2) LEGISLATIVE INTENT.—The Legislature intends by this act to promote the growth of the cattle industry in this state; to assure the public an adequate and wholesome food supply; to provide for the general economic welfare of producers and consumers of beef and the state; and to provide the beef cattle production and feeding industry of this state with the authority to establish a self-financed, self-governed program to help develop, maintain, and expand the state, national, and foreign markets for beef and beef products that are produced, processed, or manufactured in this state.

(3) DEFINITIONS.—As used in this act, the term:

(a) “Beef” or “beef products” means the products of beef intended for human consumption which are derived from any bovine animal, regardless of age, including, but not limited to, veal.

(b) “Cattle” means such animals as are so designated by federal law, including any marketing, promotion, and research orders as are in effect. Unless such federal law provides to the contrary, the term “cattle” includes all bovine animals, regardless of age, including, but not limited to, calves. A cow and nursing calf sold together are considered one unit.

(c) “Council” means the Florida Beef Council, Inc.

(d) “Department” means the Department of Agriculture and Consumer Services.

(e) “Collection agent” means a person who sells, offers for sale, markets, distributes, trades, or processes cattle that have been purchased or acquired from a producer or that are marketed on behalf of a producer. The term also includes meatpacking firms and their agents that purchase or consign to purchase cattle.

(f) “Person” means any natural person, partnership, corporation, company, association, society, trust, or other business unit or organization.

(g) “Producer” means a person that has owned or sold cattle in the previous calendar year or presently owns cattle.

(4) FLORIDA BEEF COUNCIL, INC.; CREATION; PURPOSES.—

(a) There is created the Florida Beef Council, Inc., a not-for-profit corporation organized under the laws of this state and operating as a direct-support organization of the department.

(b) The council is authorized to impose an assessment of not more than $1 on each head of cattle sold in the state if the imposition of the assessment is approved by referendum pursuant to subsection (6). The proceeds of the assessment shall be used to fund the activities of the council. The council shall:

1. Establish the amount of the assessment at not more than $1 per head of cattle.

2. Develop, implement, and monitor a collection system for the assessment.

3. Coordinate the collection of the assessment with other states.

4. Establish refund procedures.

5. Conduct referenda under subsections (6) and (12).

(c) The council shall:

1. Plan, implement, and conduct programs of promotion, research, and consumer information or industry information which are designed to strengthen the cattle industry’s market position in this state and in the nation and to maintain and expand domestic and foreign markets and expand uses for beef and beef products.

2. Use the proceeds of the assessment for the purpose of funding cattle production and beef research, education, promotion, and consumer and industry information in this state and in the nation.

3. Plan and implement a cattle and beef industry feedback program in this state.

4. Coordinate research, education, promotion, industry, and consumer information programs with any national programs or programs of other states.

5. Develop new uses and markets for beef and beef products.

6. Develop and improve methods of distributing beef and beef products to the consumer.

7. Develop methods of improving the quality of beef and beef products for the benefit of consumers.

8. Inform and educate the public concerning the nutritive and economic values of beef and beef products.

9. Serve as a liaison within the beef and other food industries of the state and elsewhere in matters that would increase efficiencies that ultimately benefit both consumers and industry.

10. Buy, sell, mortgage, rent, or improve, in any manner that the council considers expedient, real property or personal property, or both.

11. Publish and distribute such papers or periodicals as the board of directors considers necessary to encourage and accomplish the purposes of the council.

12. Do all other acts necessary or expedient for the administration of the affairs and attainment of the purposes of the council.

13. Approve an annual plan, budget, and audit for the council.

(d)1. The council may not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public office. This restriction includes, but is not limited to, a prohibition against publishing or distributing any statements.

2. No part of the net receipts of the council shall inure to the benefit of or be distributable to its directors, its officers, or other private persons, except that the council may pay reasonable compensation for services rendered by staff employees and may make payments and distributions in furtherance of the purposes of this act.

3. Notwithstanding any other provision of law, the council may not carry on any other activities not permitted to be carried on:

a. By a corporation exempt from federal income tax under s. 501(c)(3) of the Internal Revenue Code of 1986, as amended; or

b. By a corporation to which contributions are deductible under s. 170(c)(2) of the Internal Revenue Code of 1986, as amended.

4. Notwithstanding any other statement of the purposes and responsibilities of the council, the council may not engage in any activities or exercise any powers that are not in furtherance of its specific and primary purposes.

(5) GOVERNING BOARD.—

(a) The Florida Beef Council, Inc., shall be governed by a board of directors composed of 13 members, including 8 representatives of the Florida Cattlemen’s Association, of whom one is a representative of the Florida Association of Livestock Markets and one is a practicing order buyer; one a representative of the Dairy Farmers, Inc.; one a representative of the Florida CattleWomen, Inc.; one a representative of the Florida Farm Bureau Federation; one an allied-industry representative; and one an Institute of Food and Agricultural Sciences representative.

(b) The initial board of directors shall be appointed by the Commissioner of Agriculture for a term of 1 year. Each subsequent vacancy shall be filled in accordance with the bylaws of the council. Thereafter, each board member shall be appointed to serve a 3-year term and may be reappointed to serve an additional consecutive term. A member may not serve more than two consecutive terms. A member must be a resident of this state and must be a producer who has been a producer for at least the 5 years immediately preceding the first day of his or her service on the board, except that the representative of the Florida Farm Bureau Federation, the allied-industry representative, and the Institute of Food and Agricultural Sciences representative need not be producers. All beef council board positions shall be unsalaried; however, the board members are entitled to reimbursement as provided in s. 112.061 for travel and other expenses incurred in carrying out the intents and purposes of this act.

(c) The council shall provide for its officers through its bylaws, including the ability to set forth offices and responsibilities and form committees necessary for the implementation of this act. The Commissioner of Agriculture may designate an ex officio nonvoting member of the board of directors.

(d) If a member of the board misses three consecutive, officially called meetings, the board of directors may declare that position vacant.

(6) REFERENDUM ON ASSESSMENTS.—All producers in this state shall have the opportunity to vote in a referendum to determine whether the council shall be authorized to impose an assessment of not more than $1 per head on cattle sold in the state. The referendum shall pose the question: “Do you approve of an assessment program, up to $1 per head of cattle pursuant to section 570.83, Florida Statutes, to be funded through specific contributions that are mandatory and refundable upon request?”

(a) A referendum held under this section must be conducted by secret ballot at extension offices of the Institute of Food and Agricultural Sciences of the University of Florida or at offices of the United States Department of Agriculture with the cooperation of the department.

(b) Notice of a referendum to be held under this act must be given at least once in trade publications, the public press, and statewide newspapers at least 30 days before the referendum is held.

(c) Additional referenda may be held to authorize the council to increase the assessment to more than $1 per head of cattle. Such referendum shall pose the question: “Do you approve of granting the Florida Beef Council, Inc., authority to increase the per-head-of-cattle assessment pursuant to section 570.83, Florida Statutes, from   (present rate)   to up to a maximum of   (proposed rate)   per head?” Referenda may not be held more often than once every 3 years.

(d) Each cattle producer is entitled to only one vote in a referendum held under this section. Proof of identification and cattle ownership must be presented before voting.

(e) A simple majority of those casting ballots shall determine any issue that requires a referendum under this section.

(7) POWERS AND DUTIES OF THE COUNCIL.—

(a) The council shall:

1. Receive and disburse funds, as prescribed elsewhere in this act, to be used in administering and implementing the act.

2. Maintain a permanent record of its business proceedings.

3. Maintain a permanent, detailed record of its financial dealings.

4. Prepare periodic reports and an annual report of its activities for the fiscal year, for review by the beef industry in this state, and file its annual report with the department.

5. Prepare, for review by the beef industry in this state, periodic reports and an annual accounting for each fiscal year of all receipts and expenditures, and shall retain a certified public accountant for this purpose.

6. Appoint a licensed banking institution to serve as the depository for program funds and to handle disbursements of those funds.

7. Maintain frequent communication with officers and industry representatives at the state and national levels, including the department.

8. Maintain an office in this state.

(b) The council may:

1. Conduct or contract for scientific research with any accredited university, college, or similar institution, and enter into other contracts or agreements that will aid in carrying out the purposes of the program, including contracts for the purchase or acquisition of facilities or equipment necessary to carry out the purposes of the program.

2. Disseminate reliable information benefiting the consumer and the beef industry on subjects such as, but not limited to, the purchase, identification, care, storage, handling, cookery, preparation, serving, and nutritive value of beef and beef products.

3. Provide to government bodies, on request, information relating to subjects of concern to the beef industry, and may act jointly or in cooperation with the state or Federal Government, and agencies thereof, in the development or administration of programs that the council considers to be consistent with the objectives of the program.

4. Sue and be sued as a council without individual liability of the members for acts of the council when acting within the scope of the powers of this act and in the manner prescribed by the laws of this state.

5. Borrow from licensed lending institutions money in amounts that are not cumulatively greater than 50 percent of the council’s anticipated annual income.

6. Maintain a financial reserve for emergency use, the total of which must not exceed 50 percent of the council’s anticipated annual income.

7. Appoint advisory groups composed of representatives from organizations, institutions, governments, or businesses related to or interested in the welfare of the beef industry and the consuming public.

8. Employ subordinate officers and employees of the council, prescribe their duties, and fix their compensation and terms of employment.

9. Cooperate with any local, state, regional, or nationwide organization or agency engaged in work or activities consistent with the objectives of the program.

10. Cause any duly authorized agent or representative to enter upon the premises of any market agency, market agent, collection agency, or collection agent and examine or cause to be examined by the authorized agent only books, papers, and records that deal with the payment of the assessment provided for in this act or with the enforcement of this act.

11. Do all other things necessary to further the intent of this act which are not prohibited by law.

(8) ACCEPTANCE OF GRANTS AND GIFTS.—The council may accept grants, donations, contributions, or gifts from any source if the use of such resources is not restricted in any manner that the council considers to be inconsistent with the objectives of the program.

(9) PAYMENTS TO ORGANIZATIONS.—

(a) The council may pay funds to other organizations for work or services performed which are consistent with the objectives of the program.

(b) Before making payments described in this subsection, the council must secure a written agreement that the organization receiving payment will:

1. Furnish at least annually, or more frequently on request of the council, written or printed reports of program activities and reports of financial data that are relative to the council’s funding of such activities; and

2. Agree to have appropriate representatives attend business meetings of the council as reasonably requested by the chairperson of the council.

(c) The council may require adequate proof of security bonding on said funds to any individual, business, or other organization.

(10) COLLECTION OF MONEYS AT TIME OF MARKETING.—

(a) Each collection agent may deduct from the gross receipts of the producer, at the time of sale, the assessment imposed by the council.

(b) The collection agent shall collect all such moneys and forward them to the council periodically, at least once a month, and the council shall provide appropriate business forms for the convenience of the collecting agent in executing this duty.

(c) The council shall maintain within its financial records a separate accounting of all moneys received under this subsection.

(d) The assessment is due and payable upon the sale of cattle in this state. The assessment constitutes a personal debt of the producer who is so assessed or who otherwise owes the assessment. If a producer fails to remit any properly due assessment, the council may bring a civil action against that person in the circuit court of any county for the collection thereof, and may add a penalty in the amount of 10 percent of the assessment owed, the cost of enforcing the collection of the assessment, court costs, and reasonable attorney’s fees. The action shall be tried and judgment rendered as in any other cause of action for debts due and payable. All assessments, penalties, and enforcement costs are due and payable to the council.

(e) The council may adopt reciprocal agreements with other beef councils or similar organizations relating to moneys collected at Florida collection agents on cattle from other states and to Florida cattle sold at other state markets.

(f) The collection agents shall be entitled to deduct 2.5 percent of the amount collected to retain as a reasonable collection allowance prior to remitting the funds to the council.

(11) REFUNDS.—

(a) A producer who has had moneys deducted from his or her gross sales receipts under this act is entitled to a prompt and full refund on request.

(b) The council shall make available to all collection agents business forms permitting request for refund, which forms are to be submitted by the objecting producer within 45 days after the sale transaction takes place.

(c) A refund claim must include the claimant’s signature, date of sale, place of sale, number of cattle, and amount of assessment deducted, and must have attached thereto proof of the assessment deducted.

(d) If the council has reasonable doubt that a refund claim is valid, it may withhold payment and take such action as it considers necessary to determine the validity of the claim. Any dispute arising under this subsection shall be determined as specified in paragraph (10)(d).

(e) The council shall take action on refund requests within 30 calendar days following the date of receipt of the request.

(f) Only the producer may initiate a request for refund.

(12) VOTE ON CONTINUING THE ASSESSMENT.—Upon the delivery by certified mail to the Florida Beef Council office of petitions from at least 1,800 producers or 10 percent of Florida’s producers as determined by the department, whichever is less, and stating “Shall the assessment authorized by the Beef Market Development Act continue?” the council shall, within 90 days, conduct a referendum to determine whether a majority of the producers voting in the referendum support the continuation of the Beef Market Development Act. All signatures must be collected within a 12-month period. A referendum held under this subsection may not be held more than one time in a 3-year period. Qualifications for signature and vote are the same as those required in subsection (6).

(13) BYLAWS.—The Florida Beef Council shall, within 90 days after this act becomes a law, adopt bylaws to carry out the intents and purposes of this act. These bylaws may be amended with a 30-day notice to board members at any regular or special meeting called for this purpose. The bylaws must conform to the requirements of this act but may also address any matter not in conflict with the general laws of this state.

(14) REPEAL.—This section is repealed October 1, 2019, unless reviewed and saved from repeal by the Legislature.

History.—s. 1, ch. 2004-65; s. 16, ch. 2005-210; s. 22, ch. 2014-96; s. 105, ch. 2014-150.

Note.—Former s. 570.9135.



570.841 - Farm-to-fuel initiative.

570.841 Farm-to-fuel initiative.—

(1) The department may develop a farm-to-fuel initiative to enhance the market for and promote the production and distribution of renewable energy from Florida-grown crops, agricultural wastes and residues, and other biomass and to enhance the value of agricultural products or expand agribusiness in the state.

(2) The department may conduct a statewide comprehensive information and education program aimed at educating the general public about the benefits of renewable energy and the use of alternative fuels.

History.—s. 7, ch. 2006-289; s. 523, ch. 2011-142; s. 46, ch. 2011-206; s. 110, ch. 2014-150.

Note.—Former s. 570.954.



570.85 - Agritourism.

570.85 Agritourism.—

(1) It is the intent of the Legislature to promote agritourism as a way to support bona fide agricultural production by providing a secondary stream of revenue and by educating the general public about the agricultural industry. It is also the intent of the Legislature to eliminate duplication of regulatory authority over agritourism as expressed in this section. Except as otherwise provided for in this section, and notwithstanding any other provision of law, a local government may not adopt or enforce a local ordinance, regulation, rule, or policy that prohibits, restricts, regulates, or otherwise limits an agritourism activity on land classified as agricultural land under s. 193.461. This subsection does not limit the powers and duties of a local government to address substantial offsite impacts of agritourism activities or an emergency as provided in chapter 252.

(2) The Department of Agriculture and Consumer Services may provide marketing advice, technical expertise, promotional support, and product development related to agritourism to assist the following in their agritourism initiatives: Enterprise Florida, Inc.; convention and visitor bureaus; tourist development councils; economic development organizations; and local governments. In carrying out this responsibility, the department shall focus its agritourism efforts on rural and urban communities.

History.—s. 1, ch. 2007-244; s. 426, ch. 2011-142; s. 1, ch. 2013-179; s. 111, ch. 2014-150; s. 1, ch. 2016-14.

Note.—Former s. 570.96.



570.86 - Definitions.

570.86 Definitions.—As used in ss. 570.85-570.89, the term:

(1) “Agritourism activity” means any agricultural related activity consistent with a bona fide farm, livestock operation, or ranch or in a working forest which allows members of the general public, for recreational, entertainment, or educational purposes, to view or enjoy activities, including farming, ranching, historical, cultural, civic, ceremonial, training and exhibition, or harvest-your-own activities and attractions. An agritourism activity does not include the construction of new or additional structures or facilities intended primarily to house, shelter, transport, or otherwise accommodate members of the general public. An activity is an agritourism activity regardless of whether the participant paid to participate in the activity.

(2) “Agritourism operator” means a person who is engaged in the business of providing one or more agritourism activities, whether for compensation or not for compensation.

(3) “Farm” means the land, buildings, support facilities, machinery, and other appurtenances used in the production of farm or aquaculture products, including land used to display plants, animals, farm products, or farm equipment to the public.

(4) “Farm operation” has the same meaning as in s. 823.14.

(5) “Inherent risks of agritourism activity” means those dangers or conditions that are an integral part of an agritourism activity including certain hazards, such as surface and subsurface conditions; natural conditions of land, vegetation, and waters; the behavior of wild or domestic animals; and the ordinary dangers of structures or equipment ordinarily used in farming and ranching operations. The term also includes the potential of a participant to act in a negligent manner that may contribute to the injury of the participant or others, including failing to follow the instructions given by the agritourism operator or failing to exercise reasonable caution while engaging in the agritourism activity.

History.—s. 1, ch. 2007-244; s. 17, ch. 2012-83; s. 2, ch. 2013-179; s. 112, ch. 2014-150; s. 2, ch. 2016-14.

Note.—Former s. 570.961.



570.87 - Agritourism participation impact on land classification.

570.87 Agritourism participation impact on land classification.—

(1) In order to promote and perpetuate agriculture throughout the state, farm operations are encouraged to engage in agritourism. The conduct of agritourism activity on a bona fide farm or on agricultural lands classified as such pursuant to s. 193.461 does not limit, restrict, or divest the land of that classification as long as such lands classified as agricultural remain used primarily for bona fide agricultural purposes.

(2) Local governments and agricultural representatives shall meet for the purpose of discussing the benefits of agritourism to local economies and opportunities for cooperation, conflict resolution, regulatory streamlining, and incentives.

History.—s. 1, ch. 2007-244; s. 113, ch. 2014-150; s. 3, ch. 2016-14.

Note.—Former s. 570.962.



570.88 - Liability.

570.88 Liability.—

(1) Except as provided in subsection (2), an agritourism operator, his or her employer or employee, or the owner of the underlying land on which the agritourism occurs is not liable for injury or death of, or damage or loss to, a participant resulting from the inherent risks of agritourism activities if the notice of risk required under s. 570.89 is posted as required. Except as provided in subsection (2), a participant, or a participant’s representative, may not maintain an action against or recover from an agritourism operator, his or her employer or employee, or the owner of the underlying land on which the agritourism occurs for the injury or death of, or damage or loss to, an agritourism participant resulting exclusively from any of the inherent risks of agritourism activities.

(2) In the event of the injury or death of, or damage or loss to, an agritourism participant, subsection (1) does not prevent or limit the liability of an agritourism operator or his or her employer or employee or the owner of the underlying land on which the agritourism occurs if he or she:

(a) Commits an act or omission that constitutes gross negligence or willful or wanton disregard for the safety of the participant, and that act or omission proximately causes injury, damage, or death to the participant; or

(b) Intentionally injures the participant.

(3) The limitation on legal liability afforded by this section to an agritourism operator or his or her employer or employee or the owner of the underlying land on which the agritourism occurs is in addition to any limitations of legal liability otherwise provided by law.

History.—s. 3, ch. 2013-179; s. 114, ch. 2014-150.

Note.—Former s. 570.963.



570.89 - Posting and notification.

570.89 Posting and notification.—

(1)(a) Each agritourism operator shall post and maintain signs that contain the notice of inherent risk specified in subsection (2). A sign shall be placed in a clearly visible location at the entrance to the agritourism location and at the site of the agritourism activity. The notice of inherent risk must consist of a sign in black letters, with each letter a minimum of 1 inch in height, with sufficient color contrast to be clearly visible.

(b) Each written contract entered into by an agritourism operator for the provision of professional services, instruction, or the rental of equipment to a participant, regardless of whether the contract involves agritourism activities on or off the location or at the site of the agritourism activity, must contain in clearly readable print the notice of inherent risk specified in subsection (2).

(2) The sign and contract required under subsection (1) must contain the following notice of inherent risk:

WARNING

Under Florida law, an agritourism operator is not liable for injury or death of, or damage or loss to, a participant in an agritourism activity conducted at this agritourism location if such injury, death, damage, or loss results from the inherent risks of the agritourism activity. Inherent risks of agritourism activities include, among others, risks of injury inherent to land, equipment, and animals, as well as the potential for you to act in a negligent manner that may contribute to your injury, death, damage, or loss. You are assuming the risk of participating in this agritourism activity.

(3) Failure to comply with this section prevents an agritourism operator, his or her employer or employee, or the owner of the underlying land on which the agritourism occurs from invoking the privileges of immunity provided by this section.

History.—s. 4, ch. 2013-179; s. 130, ch. 2014-17; s. 115, ch. 2014-150.

Note.—Former s. 570.964.






Part IV - AGRICULTURAL WATER POLICY (ss. 570.916-570.94)

570.916 - Water supply agreements; department negotiation.

570.916 Water supply agreements; department negotiation.—The Department of Agriculture and Consumer Services is authorized to negotiate agreements with landowners for water supply in rural areas, provided that:

(1) The water to be supplied is currently available to property owned or controlled by the department; and

(2) The intended use and quantity are not inconsistent with any permit required under part II of chapter 373 for the source of supply in effect at the time of the agreement.

History.—s. 37, ch. 2000-308; s. 65, ch. 2014-150.

Note.—Former s. 570.075.



570.921 - Environmental Stewardship Certification Program.

570.921 Environmental Stewardship Certification Program.—The department may establish the Environmental Stewardship Certification Program consistent with this section.

(1) The program must:

(a) Be integrated, to the maximum extent practicable, with programs that are sponsored by agricultural organizations or state universities.

(b) Be designed to recognize and promote agricultural operations or homeowner practices that demonstrate exemplary resource management that is related to environmental stewardship.

(c) Include a process to periodically review a certification to ensure compliance with the program requirements, including implementation by the certificateholder.

(d) Require periodic continuing education in relevant environmental stewardship issues in order to maintain certification.

(2) The department shall provide an agricultural certification under this program for implementation of one or more of the following criteria:

(a) A voluntary agreement between an agency and an agricultural producer for environmental improvement or water-resource protection.

(b) A conservation plan that meets or exceeds the requirements of the United States Department of Agriculture.

(c) Best management practices adopted pursuant to s. 403.067(7)(c) or s. 570.93(1)(b).

(3) The Soil and Water Conservation Council created by s. 582.06 may develop and recommend to the department for adoption additional criteria for receipt of an agricultural certification which may include, but not be limited to:

(a) Comprehensive management of all on-farm resources.

(b) Promotion of environmental awareness and responsible resource stewardship in agricultural or urban communities.

(c) Completion of a curriculum of study that is related to environmental issues and regulation.

(4) If needed, the department and the Institute of Food and Agricultural Sciences at the University of Florida may jointly develop a curriculum that provides instruction concerning environmental issues pertinent to agricultural certification and deliver such curriculum to, and certify its completion by, any person seeking certification or to maintain certification.

(5) The department may enter into agreements with third-party providers to administer or implement all or part of the program.

History.—s. 15, ch. 2005-210; s. 68, ch. 2006-1; s. 4, ch. 2013-177; s. 66, ch. 2014-150; s. 3, ch. 2016-9.

Note.—Former s. 570.076.



570.93 - Department of Agriculture and Consumer Services; agricultural water conservation and agricultural water supply planning.

570.93 Department of Agriculture and Consumer Services; agricultural water conservation and agricultural water supply planning.—

(1) The department shall establish an agricultural water conservation program that includes the following:

(a) A cost-share program, coordinated where appropriate with the United States Department of Agriculture and other federal, state, regional, and local agencies, for irrigation system retrofit and application of mobile irrigation laboratory evaluations for water conservation as provided in this section and, where applicable, for water quality improvement pursuant to s. 403.067(7)(c).

(b) The development and implementation of voluntary interim measures or best management practices, adopted by rule, which provide for increased efficiencies in the use and management of water for agricultural production. In the process of developing and adopting rules for interim measures or best management practices, the department shall consult with the Department of Environmental Protection and the water management districts. Such rules may also include a system to assure the implementation of the practices, including recordkeeping requirements. As new information regarding efficient agricultural water use and management becomes available, the department shall reevaluate and revise as needed, the interim measures or best management practices. The interim measures or best management practices may include irrigation retrofit, implementation of mobile irrigation laboratory evaluations and recommendations, water resource augmentation, and integrated water management systems for drought management and flood control and should, to the maximum extent practicable, be designed to qualify for regulatory incentives and other incentives, as determined by the agency having applicable statutory authority.

(c) Provision of assistance to the water management districts in the development and implementation of a consistent, to the extent practicable, methodology for the efficient allocation of water for agricultural irrigation.

(2) The department shall establish an agricultural water supply planning program that includes the following:

(a) The development of data indicative of future agricultural water supply demands which must be:

1. Based on at least a 20-year planning period.

2. Provided to each water management district.

3. Considered by each water management district in accordance with ss. 373.036(2) and 373.709(2)(a)1.b.

(b) The data on future agricultural water supply demands which are provided to each district must include, but need not be limited to:

1. Applicable agricultural crop types or categories.

2. Historic estimates of irrigated acreage, current estimates of irrigated acreage, and future projections of irrigated acreage for each applicable crop type or category, spatially for each county, including the historic and current methods and assumptions used to generate the spatial acreage estimates and projections.

3. Crop type or category water use coefficients for a 1-in-10 year drought and average year used in calculating historic and current water demands and projected future water demands, including data, methods, and assumptions used to generate the coefficients. Estimates of historic and current water demands must take into account actual metered data as available. Projected future water demands must incorporate appropriate potential water conservation factors based upon data collected as part of the department’s agricultural water conservation program pursuant to subsection (1).

4. An evaluation of significant uncertainties affecting agricultural production which may require a range of projections for future agricultural water supply demands.

(c) In developing the data on future agricultural water supply needs described in paragraph (b), the department shall consult with the agricultural industry, the University of Florida Institute of Food and Agricultural Sciences, the Department of Environmental Protection, the water management districts, the National Agricultural Statistics Service, and the United States Geological Survey.

(d) The department shall coordinate with each water management district to establish a schedule for provision of data on agricultural water supply needs in order to comply with water supply planning provisions in ss. 373.036(2) and 373.709(2)(a)1.b.

History.—s. 56, ch. 2001-279; s. 8, ch. 2005-166; s. 15, ch. 2005-291; s. 5, ch. 2013-177; s. 67, ch. 2014-150.

Note.—Former s. 570.085.



570.94 - Best management practices for wildlife.

570.94 Best management practices for wildlife.—The department and the Fish and Wildlife Conservation Commission recognize that agriculture provides a valuable benefit to the conservation and management of fish and wildlife in the state and agree to enter into a memorandum of agreement to develop and adopt by rule voluntary best management practices for the state’s agriculture industry which reflect the industry’s existing contribution to the conservation and management of freshwater aquatic life and wild animal life in the state.

(1) The department shall enter into a memorandum of agreement with the Fish and Wildlife Conservation Commission for the purpose of developing the best management practices pursuant to this section and applying such best management practices on agricultural lands within the state. The agreement may allow for selected pilot projects in order to better facilitate the development of the best management practices.

(2) The department may adopt rules establishing the best management practices pursuant to this section. The rules must include provisions for a notice of intent to implement the best management practices and a system to assure the implementation of the best management practices, including recordkeeping requirements.

(3) Notwithstanding any other provision of law, including s. 163.3162, the implementation of the best management practices pursuant to this section is voluntary and except as specifically provided under this section and s. 9, Art. IV of the State Constitution, an agency, department, district, or unit of local government may not adopt or enforce any ordinance, resolution, regulation, rule, or policy regarding the best management practices on land classified as agricultural land pursuant to s. 193.461.

History.—s. 10, ch. 2013-226; s. 68, ch. 2014-150.

Note.—Former s. 570.087.






Part V - PENALTIES (s. 570.971)

570.971 - Penalties; administrative and civil.

570.971 Penalties; administrative and civil.—

(1) The department or enforcing authority may impose the following fine amount for the class category specified in the chapter or section of law violated:

(a) Class I.—For each violation in the Class I category, a fine not to exceed $1,000 may be imposed.

(b) Class II.—For each violation in the Class II category, a fine not to exceed $5,000 may be imposed.

(c) Class III.—For each violation in the Class III category, a fine not to exceed $10,000 may be imposed.

(d) Class IV.—For each violation in the Class IV category, a fine of $10,000 or more may be imposed.

(2)(a) This section does not supersede a chapter or section of law or rule that limits the total fine amount that may be imposed for a violation.

(b) The class categories under this section also apply to penalties provided by rule.

(c) The penalties under this section are in addition to any other remedy provided by law.

(3) A person who violates this chapter or any rule adopted under this chapter is subject to an administrative or civil fine in the Class II category in addition to any other penalty provided by law.

(4) The department may refuse to issue or renew any license, permit, authorization, certificate, or registration to a person who has not satisfied a penalty imposed by the department.

(5) The department may adopt rules to implement this section or any section that references this section.

History.—s. 116, ch. 2014-150.









Chapter 571 - AGRICULTURAL ADVERTISING

Part I - FLORIDA SEAL OF QUALITY LAW (ss. 571.01-571.11)

571.01 - Short title.

571.01 Short title.—This part shall be known as the “Florida Seal of Quality Law.”

History.—s. 1, ch. 63-378; s. 6, ch. 90-323.



571.02 - Purpose.

571.02 Purpose.—The purpose of this part is to authorize the Department of Agriculture and Consumer Services to adopt seals of quality to be used in advertising and promoting the sale of agricultural products produced in Florida and to provide controls in the use of such seals of quality.

History.—s. 1, ch. 63-378; ss. 14, 35, ch. 69-106; s. 7, ch. 90-323.



571.03 - Definitions.

571.03 Definitions.—As used in this part:

(1) “Department” means the Department of Agriculture and Consumer Services.

(2) “Person” means an individual, firm, partnership, corporation, association, business, trust, legal representative, or any other business unit.

(3) “Seal of quality” means any word, device, emblem, or symbol adopted by the department for the purpose of identifying and promoting the sale of high-quality agricultural products produced in Florida.

(4) “Reproduce” means to stencil, emboss, print, engrave, impress, imprint, lithograph, or duplicate in any manner or to cause any such acts to be done.

(5) “Agricultural product” includes any fresh or processed horticultural, aquacultural, viticultural, dairy, poultry, apicultural, or other farm or garden product.

(6) “Use of seal of quality” means to imprint a seal of quality on any produce package or container or to attach a reproduction of any seal of quality to any Florida agricultural product package or container of same, or to cause any such acts to be done, for the purpose of identifying any such product in its preparation for market or in any of the various steps in marketing.

History.—s. 1, ch. 63-378; ss. 14, 35, ch. 69-106; s. 220, ch. 71-377; s. 6, ch. 87-367; s. 8, ch. 90-323.



571.04 - Powers and duties of the department.

571.04 Powers and duties of the department.—The duty of enforcing and administering this part is vested in the department, and the department is authorized to employ all agents and persons necessary therefor.

(1) All fees collected under this part shall be paid into the State Treasury and placed to the credit of the General Inspection Trust Fund, from which fund there shall be paid the expenses incurred in the enforcement and administration of this part to include publicizing, advertising, and promoting seals of quality and the agricultural products with which such seals of quality are used. The department may accept contributions of money or services to aid in any advertising or promotion work undertaken by it under authority of this part.

(2) The department may register any seal of quality with the Department of State of Florida, United States Patent Office, appropriate offices of other states of the United States and of foreign countries.

(3) The department, through its authorized representatives, is authorized to:

(a) Enter upon the premises, place of business, or vehicle of any applicant or licensee during normal business hours and conditions for the purpose of determining by inspection and examination the sufficiency of bookkeeping systems, accuracy of records, the agricultural products with which the seal of quality is used, articles purporting to be seals of quality or reproductions of same, and for the purpose of determining whether any other provision of this part or any rule adopted hereunder is being violated.

(b) Issue hold orders to owners and custodians and affix copy of same to seal of quality or reproduction of same in the possession of a nonlicensee; any seal of quality or reproduction of same that is an imitation or counterfeit; any agricultural product with which an imitation or counterfeit seal is used; any agricultural product on which a seal of quality is used after failure to make reports and remittance of advertising and promotion fees provided in this part and rules adopted hereunder; any agricultural product with which a seal of quality is used unless said product is labeled to indicate it is packaged by a licensee or to any agricultural product or article with which a seal of quality is used in violation of this part or rules adopted hereunder. Such hold order shall name and describe the product or article to which attached and the amount and address of same, give notice that the product or article to which attached is or is suspected of being sold, offered for sale, or held for the purpose of sale in violation of law or of rules specified in said order and said hold order shall give warning to all persons not to remove or dispose of such product or article by sale or otherwise until permission is granted by the department or by order of court.

History.—s. 1, ch. 63-378; ss. 10, 14, 35, ch. 69-106; s. 9, ch. 90-323.



571.05 - Rules.

571.05 Rules.—The department by rule may design, determine, and adopt seals of quality for use in publicizing, advertising, and promoting agricultural products; prescribe minimum standards of quality and grade of agricultural products with which a seal of quality may be used; name and define market packages of agricultural products; fix a reasonable and equitable advertising and promotion fee for such market package of agricultural products; and otherwise adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part.

History.—s. 1, ch. 63-378; ss. 14, 35, ch. 69-106; s. 10, ch. 90-323; s. 188, ch. 98-200.



571.06 - License; application, fee, and conditions.

571.06 License; application, fee, and conditions.—

(1) Application for license to reproduce or use a seal of quality shall be made to the department on application forms supplied by the department. Anyone making application and payment of license fee in the amount of $10 and meeting other qualifications required under this part and rules adopted hereunder shall be granted license for which applied. Such license shall be valid for 1 year from date of issue. The department, however, may refuse to issue a license to any person whose license has been revoked until such person demonstrates to the department that he or she no longer will violate the provisions of this part or rules adopted hereunder.

(2) Issue of license shall be conditioned upon the applicant’s satisfying the department that he or she has an adequate bookkeeping system, that he or she keeps and will keep at all times all records necessary to indicate accurately the total volume of agricultural products on which the seal of quality has been used, that such records shall be open at all times for periodic inspection and examination by auditors of the department. The volume and kind of agricultural products on which the seal of quality has been used shall be reported monthly, quarterly, semiannually, or annually as prescribed by rule of the department and such report shall be made with remittance of the advertising and promotion fee applicable not later than the 20th day of the month following the period covered by the report. The report shall be made under oath and on forms furnished by the department. If the report is not filed and advertising and promotion fee paid on the date due or if the report be false, the amount of fee due is subject to a penalty of 10 percent, which shall be added to the advertising and promotion fee and paid therewith.

History.—s. 1, ch. 63-378; ss. 14, 35, ch. 69-106; s. 11, ch. 90-323; s. 900, ch. 97-103.



571.07 - Suspension or revocation of license.

571.07 Suspension or revocation of license.—The department, after finding that a licensee has violated any of the provisions of this part or rules adopted hereunder, may revoke the license of any licensee or suspend such license for not more than 1 year.

History.—s. 1, ch. 63-378; ss. 14, 35, ch. 69-106; s. 6, ch. 78-95; s. 12, ch. 90-323.



571.08 - Unlawful acts.

571.08 Unlawful acts.—It is unlawful for any person:

(1) To remove or dispose of any hold order or any detained agricultural product or article by sale or otherwise without permission of the department or by order of court.

(2) To reproduce or use any seal of quality without license or in violation of the provisions of this part or rules adopted hereunder.

(3) To supply any seal of quality or reproduction of same to any unauthorized person.

(4) To make, reproduce, or use any seal of quality that is an imitation or counterfeit.

(5) To market any agricultural product with which an imitation or counterfeit seal of quality is used.

(6) To market any agricultural product with which a seal of quality is used unless the container of such product is labeled to indicate the name of the licensee.

(7) To fail to report the volume and kind of agricultural product on which a seal of quality has been used and make remittance of advertising and promotion fee when due as provided by rule.

(8) To mislead or deceive, use any imitation, counterfeit, or likeness of the seal of quality on any label, tag, seal, container, sign, or otherwise of any agricultural product of any kind or description for any purpose whatsoever or to mislead or deceive, use any emblem or counterfeit likeness thereof upon or in connection with any offer to sell or advertise for sale or use of any agricultural product of any kind or description which does not in fact lawfully bear a seal of quality.

(9) To fail to do any act required or to do any act prohibited by this part or rules adopted hereunder.

History.—s. 1, ch. 63-378; ss. 14, 35, ch. 69-106; s. 13, ch. 90-323.



571.09 - Penalties.

571.09 Penalties.—Any person violating any of the provisions of this part or rules adopted hereunder shall for the first offense be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and for each succeeding offense shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 63-378; s. 585, ch. 71-136; s. 14, ch. 90-323.



571.10 - Injunction.

571.10 Injunction.—In addition to the remedies provided in this part and notwithstanding the existence of any adequate remedy at law, the department is authorized to make application for injunction to a circuit judge, and such circuit judge shall have jurisdiction upon a hearing and for cause shown to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any of the provisions of this part or from failing or refusing to comply with the requirements of this part or any rule adopted hereunder, such injunction to be issued without bond.

History.—s. 1, ch. 63-378; ss. 14, 35, ch. 69-106; s. 15, ch. 90-323.



571.11 - Eggs and poultry; seal of quality violations; administrative penalties.

571.11 Eggs and poultry; seal of quality violations; administrative penalties.—

(1) The Department of Agriculture and Consumer Services may impose an administrative fine in the Class II category pursuant to s. 570.971 against any dealer, as defined in s. 583.01(4), in violation of the guidelines for the Florida seal of quality for eggs or poultry programs. All fines, when imposed and paid, shall be deposited by the department into the General Inspection Trust Fund.

(2) Whenever any administrative order has been made and entered by the department imposing a fine pursuant to this section, the order shall specify the amount of fine and time limit for payment thereof, not exceeding 15 days, and, upon failure of the dealer to pay the fine within that time, the permit of the dealer issued under s. 500.12 shall be subject to suspension.

History.—s. 3, ch. 86-215; s. 37, ch. 92-180; s. 117, ch. 2014-150.






Part II - FLORIDA AGRICULTURAL PROMOTIONAL CAMPAIGNACT (ss. 571.21-571.301)

571.21 - Short title.

571.21 Short title.—This part may be cited as the “Florida Agricultural Promotional Campaign Act.”

History.—s. 16, ch. 90-323.



571.22 - Legislative intent.

571.22 Legislative intent.—The Legislature finds that there is a need for a Florida Agricultural Promotional Campaign to increase consumer awareness and expand the market for Florida’s agricultural products. The Legislature further finds that the Florida Agricultural Promotional Campaign is a partnership between industry and the state to efficiently promote and advertise such products.

History.—s. 16, ch. 90-323.



571.23 - Definitions.

571.23 Definitions.—For purposes of this part, the following terms shall have the following meanings:

(1) “Department” means the Department of Agriculture and Consumer Services.

(2) “Person” means an individual, firm, partnership, corporation, association, business, trust, legal representative, or any other business unit.

(3) “Reproduce” means to stencil, emboss, print, engrave, impress, imprint, lithograph, or duplicate in any manner or to cause any such acts to be done.

(4) “Agricultural product” means any fresh or processed horticultural, aquacultural, viticultural, fish or seafood, dairy, poultry, apicultural, or other farm or garden product.

(5) “Division” means the Division of Marketing and Development of the Department of Agriculture and Consumer Services.

History.—s. 16, ch. 90-323; s. 43, ch. 92-291; s. 40, ch. 93-169.



571.24 - Purpose; duties of the department.

571.24 Purpose; duties of the department.—The purpose of this part is to authorize the department to establish and coordinate the Florida Agricultural Promotional Campaign. The Legislature intends for the Florida Agricultural Promotional Campaign to serve as a marketing program to promote Florida agricultural commodities, value-added products, and agricultural-related businesses and not 1as a food safety or traceability program. The duties of the department shall include, but are not limited to:

(1) Developing logos and authorizing the use of logos as provided by rule.

(2) Registering participants.

(3) Assessing and collecting fees.

(4) Collecting rental receipts for industry promotions.

(5) Developing in-kind advertising programs.

(6) Contracting with media representatives for the purpose of dispersing promotional materials.

(7) Assisting the representative of the department who serves on the Florida Agricultural Promotional Campaign Advisory Council.

(8) Adopting rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part.

(9) Enforcing and administering the provisions of this part, including measures ensuring that only Florida agricultural or agricultural based products are marketed under the “Fresh From Florida” or “From Florida” logos or other logos of the Florida Agricultural Promotional Campaign.

History.—s. 16, ch. 90-323; s. 189, ch. 98-200; s. 10, ch. 99-391; s. 76, ch. 2000-158; s. 11, ch. 2014-43; s. 16, ch. 2016-61.

1Note.—The word “as” was inserted by the editors.



571.25 - Registration and fees.

571.25 Registration and fees.—

(1) Any person who participates in the Florida Agricultural Promotional Campaign shall register annually with the department in a form and manner as required by the department. Each person shall renew his or her registration on the anniversary date of his or her original membership.

(2) The department is hereby authorized to establish by rule, registration and renewal fees sufficient to cover the cost of administering the Florida Agricultural Promotional Campaign, including all personnel costs. Fees shall be deposited in the Florida Agricultural Promotional Campaign Trust Fund.

History.—s. 16, ch. 90-323; s. 8, ch. 98-396.



571.26 - Florida Agricultural Promotional Campaign Trust Fund.

571.26 Florida Agricultural Promotional Campaign Trust Fund.—There is hereby created the Florida Agricultural Promotional Campaign Trust Fund within the Department of Agriculture and Consumer Services to receive all moneys related to the Florida Agricultural Promotional Campaign. Moneys deposited in the trust fund shall be appropriated for the sole purpose of implementing the Florida Agricultural Promotional Campaign.

History.—s. 16, ch. 90-323.



571.27 - Rules.

571.27 Rules.—The department is authorized to adopt rules that implement, make specific, and interpret the provisions of this part. The department is further authorized to determine, by rule, the logos or product identifiers to be depicted for use in advertising, publicizing, and promoting the sale of Florida agricultural products or agricultural-based products in the Florida Agricultural Promotional Campaign. The department may also adopt rules consistent with the provisions of this part as in its judgment may be necessary for participant registration, renewal of registration, classes of membership, application forms, and other forms and enforcement measures ensuring compliance with this part.

History.—s. 16, ch. 90-323; s. 11, ch. 99-391; s. 17, ch. 2016-61.



571.28 - Florida Agricultural Promotional Campaign Advisory Council.

571.28 Florida Agricultural Promotional Campaign Advisory Council.—

(1) ORGANIZATION.—There is created within the department the Florida Agricultural Promotional Campaign Advisory Council, to consist of 15 members appointed by the Commissioner of Agriculture for 4-year staggered terms. The membership shall include: 13 members representing agricultural producers, shippers, packers, retailers, agricultural associations, and wholesalers of agricultural products, one member representing consumers, and one member representing the department. Initial appointment of the council members shall be four members to a term of 4 years, four members to a term of 3 years, four members to a term of 2 years, and three members to a term of 1 year.

(2) MEETINGS; POWERS AND DUTIES; PROCEDURES; RECORDS.—The meetings, powers and duties, procedures, and recordkeeping of the Florida Agricultural Promotional Campaign Advisory Council shall be pursuant to s. 570.232.

History.—ss. 16, 18, ch. 90-323; s. 5, ch. 91-429; s. 44, ch. 93-169; s. 21, ch. 94-335; s. 47, ch. 2011-206; s. 118, ch. 2014-150; s. 18, ch. 2016-61.



571.29 - Unlawful acts; administrative remedies; criminal penalties.

571.29 Unlawful acts; administrative remedies; criminal penalties.—

(1) It is unlawful for any person to use, reproduce, or distribute the “Fresh From Florida” or “From Florida” logos or other logos of the Florida Agricultural Promotional Campaign without being registered with the department, or to otherwise violate the provisions of this part or any rules adopted under this part.

(2) It is unlawful for any person to use, reproduce, or distribute the “Fresh From Florida” or “From Florida” logos or other logos of the Florida Agricultural Promotional Campaign on any agricultural or agricultural-based products that are not Florida products.

(3) The department may enter an order imposing one or more of the following penalties against any person who violates any of the provisions of this part or any rules adopted under this part:

(a) Issuance of a warning letter.

(b) Imposition of an administrative fine in the Class I category pursuant to s. 570.971 for each violation for a first-time offender. For a second-time offender or a person who is shown to have willfully and intentionally violated this part or any rules adopted under this part, the administrative fine shall be in the Class II category pursuant to s. 570.971 for each violation. The term “each violation” means each incident in which a logo of the Florida Agricultural Promotional Campaign has been used, reproduced, or distributed in any manner inconsistent with this part or the rules adopted under this part.

(c) Revocation or suspension of any registration issued by the department.

The administrative proceedings that could result in the entry of an order imposing any of the penalties specified in paragraphs (a)-(c) shall be conducted pursuant to chapter 120.

(4) Any person who commits a violation of the provisions of this part or rules adopted under this part is, for the first offense, guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and is, for each succeeding offense, guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 16, ch. 90-323; s. 12, ch. 99-391; s. 119, ch. 2014-150.



571.301 - Injunction.

571.301 Injunction.—In addition to the remedies provided in this part and notwithstanding the existence of any adequate remedy at law, the department is authorized to make application for injunction to a circuit judge, and such circuit judge shall have jurisdiction upon a hearing for cause shown to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any provisions of this part or from failing or refusing to comply with the requirements of this part or any rule adopted hereunder, such injunction to be issued without bond.

History.—s. 13, ch. 99-391.









Chapter 573 - MARKETING OF AGRICULTURAL COMMODITIES

573.101 - Short title.

573.101 Short title.—Sections 573.101-573.124 may be cited as the “Florida Agricultural Commodities Marketing Law.”

History.—ss. 1, 26, ch. 87-171; s. 4, ch. 91-429.



573.102 - Purposes.

573.102 Purposes.—The purposes of ss. 573.101-573.124 are to:

(1) Enable producers of agricultural commodities of this state, with the aid of the state, to correlate more effectively the marketing of their agricultural commodities with market demands therefor.

(2) Establish and maintain orderly marketing of agricultural commodities.

(3) Provide methods for the maintenance of present markets, or for the development of new and larger markets for agricultural commodities grown in this state.

(4) Provide for uniform grading and proper preparation of agricultural commodities for market.

(5) Eliminate or reduce economic waste in the marketing of agricultural commodities grown in this state.

(6) Provide for the funding of production research, harvesting research, economic research, environmental research, and marketing research.

History.—ss. 2, 26, ch. 87-171; s. 1, ch. 89-197; s. 4, ch. 91-429.



573.103 - Definitions.

573.103 Definitions.—As used in ss. 573.101-573.124:

(1) “Agricultural commodities” means any and all aquacultural, agricultural, apicultural, horticultural (including floricultural), viticultural, and vegetable products produced in this state or any class, variety, or utilization thereof, either in their natural state or as processed by a producer for the purpose of marketing such product, or by a processor as herein defined, and shall include, but not be limited to, any one, any combination thereof, or all of the agricultural products, livestock and livestock products, poultry and poultry products, timber and timber products, fish and seafood, and the products of the farms, waters, and forests of this state. “Agricultural commodities” includes citrus regulated pursuant to chapter 601 only for the purpose of funding production research and associated activities related to chemical residue; the term does not include citrus with respect to any other citrus-related activity, whether or not that activity is regulated by or described in chapter 601.

(2) “Advertising and sales promotion,” in addition to the ordinarily accepted meaning, means the presentation of facts to and negotiations with the state, federal, and foreign governmental agencies on matters which affect the production and marketing of agricultural commodities.

(3) “Advisory council” means the advisory council or councils established pursuant to s. 573.112.

(4) “Container” means a crate, bag, box, basket, carton, package, bulk load, or other unit used in the packaging, transportation, sale, shipment, or any other unit used in the handling of agricultural commodities.

(5) “Department” means the Department of Agriculture and Consumer Services.

(6) “Distributor” means any person who engages in the operation of selling, marketing, or distributing, in the primary channel of trade, agricultural commodities which the person has produced, or purchased or acquired from a producer, or is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise, but shall not include a retailer as herein defined.

(7) “Handler” is synonymous with shipper and means any person, except a common or contract carrier of agricultural commodities owned by another person, engaged within this state as a distributor in the business of distributing agricultural commodities in the primary channel of trade.

(8) “Marketing agreement” means an agreement between the department and distributors, producers, handlers, and others engaged in the handling of agricultural commodities, regulating the handling of the commodities.

(9) “Marketing order” means an order issued by the department, prescribing rules governing the distributing, or handling in any manner, of agricultural commodities in the primary channel of trade during any specified period or periods.

(10) “Primary channel of trade” means agricultural commodities shall be deemed and held to be in the primary channel of trade when such commodities are cut, gathered from the ground, or otherwise harvested or prepared for sale in any manner for commercial purposes, but agricultural commodities shall cease to be in the primary channel of trade if they leave intrastate commerce.

(11) “Producer” means any person engaged within this state in a proprietary capacity in the business of producing, or causing to be produced, agricultural commodities for market.

(12) “Retailer” means any person who purchases or acquires any agricultural commodities for resale at retail to the general public, unless such retailer engages in the business of a distributor.

(13) “Seasonal marketing regulations” means marketing regulations, applicable to a particular marketing order or agreement, made effective by the department upon recommendation of the advisory council concerned for the purpose of carrying into effect by administrative order the marketing regulatory authorizations and provisions of the marketing order or agreement as such authorizations or provisions may be applicable to or required by changing economic or marketing conditions and requirements from time to time during each marketing season in which the marketing order or agreement may operate. Seasonal marketing regulations shall not extend beyond the marketing regulatory authorizations specified in the marketing order or agreement concerned.

(14) “To distribute” means to engage in the business of a distributor as herein defined.

(15) “To handle” means to engage in the business of a handler as herein defined.

(16) “To process” means to engage in the business of a processor as herein defined.

(17) “To retail” means to engage in the business of a retailer as herein defined.

(18) “Administrative rules” means rules applicable to a particular marketing order or agreement, issued and made effective by the department upon recommendation of the advisory council concerned, to provide methods and procedures to facilitate the administration and enforcement of the marketing order or agreement. Rules may include, but shall not be limited to, methods and procedures for the purpose of explaining or clarifying the provisions of the marketing order or agreement; providing information to producers and handlers subject to the provisions of the marketing order or agreement; and other similar procedural and explanatory provisions to enable such producers and handlers better to understand the program and their respective obligations thereunder and thereby assist in obtaining cooperation and compliance.

History.—ss. 3, 26, ch. 87-171; s. 2, ch. 89-197; s. 4, ch. 91-429; s. 901, ch. 97-103.



573.104 - Required consent to marketing order by industry.

573.104 Required consent to marketing order by industry.—No marketing order or amendment directly or indirectly affecting or regulating agricultural commodities in the primary channel of trade of this state shall become effective unless the marketing order or amendment has been consented to by a majority of producers or handlers of such commodities in this state, as provided in s. 573.1101.

History.—ss. 4, 26, ch. 87-171; s. 4, ch. 91-429.



573.105 - Petition of producers.

573.105 Petition of producers.—Upon the application or petition of 10 percent of the affected producers who state they have reason to believe that the issuance of a marketing order will tend to effectuate the declared policy of ss. 573.101-573.124, the department may give due notice of, and an opportunity for, a public hearing upon a proposed marketing order.

History.—ss. 5, 26, ch. 87-171; s. 4, ch. 91-429; s. 7, ch. 96-231.



573.106 - Petitioner’s expense.

573.106 Petitioner’s expense.—Prior to the issuance of any marketing order by the department, the department shall require the applicants to deposit with it such amounts as the department may deem necessary to defray the expenses of preparing and making effective any marketing order. Funds shall be received, deposited, and disbursed by the department; provided, however, any balance remaining shall be returned to the petitioners if the proposed order does not become effective. If the proposed order does become effective, the total amount deposited may be refunded from the funds collected under the order upon the recommendation of the advisory council and approval of the department.

History.—ss. 6, 26, ch. 87-171; s. 4, ch. 91-429.



573.107 - Public hearing.

573.107 Public hearing.—Due notice of any hearing shall be given to all persons who may be directly affected by any action of the department. These hearings shall be open to the public. All testimony shall be received under oath and a full and complete record of all proceedings at any hearing shall be made and filed by the department in its office. All interested persons shall have a period of not less than 7 days following the public hearing for filing written briefs with the department concerning such action.

History.—ss. 7, 26, ch. 87-171; s. 4, ch. 91-429.



573.108 - Findings required to issue marketing order.

573.108 Findings required to issue marketing order.—After notice and hearing, the department shall issue a marketing order if it finds and sets forth that the order will tend to accomplish the objectives and purposes of ss. 573.101-573.124, and:

(1) The provisions are necessary in order to effect a reasonable correlation of the supply of agricultural commodities affected with market demands therefor and the marketing order or amendments thereto will tend to reestablish or maintain a level of prices for agricultural commodities which will provide a purchasing power for the commodities adequate to maintain sufficient producers as are required to provide such supply of the quantities and qualities of agricultural commodities necessary to fulfill the normal requirements of consumers.

(2) The marketing order or amendments thereto will tend to approach equality of purchasing power at as rapid a rate as is feasible in view of the market demand for agricultural commodities.

(3) The marketing order or amendments thereto are in conformity with the provisions of ss. 573.101-573.124 and will tend to effectuate the declared purposes and policies of ss. 573.101-573.124.

(4) The marketing order or amendments thereto will protect the interests of consumers of agricultural commodities by exercising the powers of ss. 573.101-573.124 only to the extent necessary to establish the equality of purchasing power described in subsection (1).

(5) Provided that no marketing order would be issued wherein the commodity addressed is subject to regulation by any other state agency unless a memorandum of agreement is executed between the department and the regulating agency.

History.—ss. 8, 26, ch. 87-171; s. 4, ch. 91-429.



573.109 - Procedure for referendum.

573.109 Procedure for referendum.—

(1) With respect to any referendum conducted under the provisions of ss. 573.101-573.124, the department shall, before calling and announcing a referendum, fix, determine, and publicly announce, at least 15 days in advance of the date on which ballots and copies of the proposed order shall be mailed to all agricultural producers or handlers affected who are in the state and whose names and addresses are known, the date by which ballots must be returned to the department. Ballots and copies of the proposed order may be obtained from county agricultural agents’ offices in the marketing area by producers or handlers not receiving them by mail.

(2) It shall be the duty of the producers or handlers affected who vote in each referendum to send their marked ballots to the department, which shall have the ballots counted by qualified and impartial personnel in its office, and the department shall, within 10 days after the closing date for submitting ballots in any referendum, certify in writing and publish the results of such referendum on the front page of their website and shall send notice via e-mail to all publications of general circulation and all news departments of broadcast network affiliates located within the state.

History.—ss. 9, 26, ch. 87-171; s. 4, ch. 91-429; s. 18, ch. 2012-212.



573.1101 - Referendum.

573.1101 Referendum.—

(1) No marketing order or amendments thereto directly affecting and regulating handlers shall become effective unless the department finds that the order has been approved by ballot by the handlers covered by the marketing order who, during a representative period determined by the department, handled no less than 51 percent of the volume of agricultural commodities produced or marketed within the production or marketing area covered by the order, as provided in subsection (3).

(2) No marketing order or amendments thereto directly affecting and regulating producers shall become effective unless and until the department finds that the order has been approved by ballot by the producers covered by the marketing order who, during a representative period determined by the department, produced not less than 51 percent of the volume of agricultural commodities covered by the marketing order and who total by number not less than 65 percent of the agricultural commodities producers so covered by the marketing order, as provided in subsection (3).

(3) All percentages determined by the department as required in this section shall be computed on the basis of persons voting in the referendum.

History.—ss. 10, 26, ch. 87-171; s. 4, ch. 91-429.



573.111 - Notice of effective date of marketing order.

573.111 Notice of effective date of marketing order.—Before the issuance of any marketing order, or any suspension, amendment, or termination thereof, a notice shall be posted on a public bulletin board to be maintained by the department in the Division of Marketing and Development of the department in the Nathan Mayo Building, Tallahassee, Leon County, and a copy of the notice shall be posted on the department website the same date that the notice is posted on the bulletin board. No marketing order, or any suspension, amendment, or termination thereof, shall become effective until the termination of a period of 5 days from the date of posting and publication.

History.—ss. 11, 26, ch. 87-171; s. 4, ch. 91-429; s. 4, ch. 92-4; ss. 44, 45, ch. 92-291; s. 19, ch. 2012-212.



573.112 - Advisory council.

573.112 Advisory council.—

(1) When a marketing order is issued, the Department of Agriculture and Consumer Services shall appoint an advisory council to advise the department in administering the marketing order. The advisory council shall be composed of seven members and an alternate for each member. The majority of the members and alternate members of the council shall be producers.

(2) Each appointment to the council shall be made by the department in the following manner:

(a) As soon as practicable after the effective date of the marketing order, the department shall appoint the members and alternates of the first council from the class of persons set forth in the marketing order. For the purpose of selection of the council, both nomination and appointment of members and their alternates, the members shall be selected from the state at large. As designated by the department, four of the members of the council shall be appointed for terms of 4 years and three of the members shall be appointed for terms of 2 years beginning with the initial appointment. Thereafter, members shall be appointed for 4-year terms. Any vacancy shall be filled in the manner of the original appointment for the remainder of the term.

(b) Immediately after their appointment, the members of the council shall meet and organize by the election of a chair and a vice chair, whose terms shall be for 1 year.

(c) Nominations shall be submitted by the producers of the agricultural commodity. The department shall appoint members and alternates from the nominations submitted from the various commodity-producing counties. In the absence of nominations, the department may appoint a person to that seat on the council without such person first being nominated by the producers of such area.

(d) For the terms following the term in which the order becomes effective, the council, by its chair, secretary, or manager, shall submit a report of nominations to the department by June 1.

(3) An alternate member of the council shall, in the absence of the member for whom he or she is the alternate, sit in the place and stead of said member; and in such event, the alternate shall have all the rights, privileges, and powers of the member for whom he or she is the alternate.

(4) A majority of the members of the council shall constitute a quorum for all purposes, and an act by a majority of such quorum at any meeting shall constitute an official act of the council.

(5) The council shall meet at the call of its chair, at the request of a majority of its membership, at the request of the department, or at such times as may be prescribed by its rules.

(6) No member or alternate member of the council shall receive a salary. The department may employ necessary personnel, including professional and technical services personnel, and fix their compensation and terms of employment and may incur expenses to be paid from moneys collected as herein provided.

(7) Notwithstanding any provision of this section, the Citrus Research and Development Foundation, Inc., a direct-support organization of the University of Florida established pursuant to s. 1004.28, shall serve as the advisory council for a citrus research marketing order, provide the department with advice on administering the order, and, in accordance with the order, conduct citrus research and perform other duties assigned by the department. Notwithstanding s. 1004.28(3) or any provision of this section, the foundation’s board of directors shall be composed of 13 members, including 10 citrus growers, 2 representatives of the university’s Institute of Food and Agricultural Sciences, and 1 member appointed by the Commissioner of Agriculture, who are each entitled to reimbursement from the foundation for per diem and travel expenses as provided in s. 112.061.

History.—ss. 12, 26, ch. 87-171; s. 2, ch. 88-303; ss. 4, 5, ch. 91-429; s. 902, ch. 97-103; ss. 6, 11, ch. 2010-277; HJR 5-A, 2010 Special Session A; s. 48, ch. 2011-206; s. 24, ch. 2012-190.



573.113 - Advisory council; exemption from liability.

573.113 Advisory council; exemption from liability.—The members and alternate members of any advisory council duly appointed by the department, including employees of the council, shall not be held responsible individually in any way whatsoever to any producer, distributor, or other handler or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, person, or employee, except for their own individual acts of dishonesty or crime. No such person or employee shall be held responsible individually for any act of any other member of the council.

History.—ss. 13, 26, ch. 87-171; s. 2, ch. 88-303; ss. 4, 5, ch. 91-429.



573.114 - Possible subjects of marketing orders.

573.114 Possible subjects of marketing orders.—Subject to the legislative restrictions and limitations set forth herein, any marketing order issued by the department may contain any or all of the following provisions:

(1) Provisions for the establishment of plans and programs for advertising, sales promotion, and education to maintain present markets or to create new or larger markets for agricultural commodities grown in this state. The department is authorized to prepare, issue, administer, and enforce plans and programs for promoting the sale of agricultural commodities, provided that any plan or program shall be directed toward increasing the sale of the commodities without reference to a private brand or trade name.

(2) Provisions for carrying on research studies in the production, harvesting, marketing, or distribution of agricultural commodities; for economic research or environmental research related to agricultural commodities; and for the expenditure of moneys for such purposes. In any research carried on pursuant to this subsection, the department, upon recommendation of the advisory council, shall select the research project or projects to be carried on. These projects may be carried out by any research agency the department determines, based upon recommendations of the advisory council.

(3) Provisions relating to the prohibition of unfair trade practices. In addition to the unfair trade practices now prohibited by law applicable to the distribution or handling of agricultural commodities within this state, the department is hereby authorized to include in any marketing order issued provisions designed to correct any trade practices affecting the distributing or handling of agricultural commodities within this state which the department finds, after a hearing in which all interested persons are given an opportunity to be heard, are unfair and detrimental to the effectuation of the declared purposes of this act.

(4) Provisions establishing or providing for establishing, with respect to agricultural commodities, either as delivered by producers to handlers, or as handled or otherwise prepared for market, or as marketed by producers or handlers:

(a) Grading standards of quality, condition, size, shape, maturity, pack, or any other criteria for indicating desirability of agricultural commodities, which standards may include minimum standards, provided the standards shall not be established below any minimum prescribed by law for such commodities.

(b) Uniform inspection and grading and proper labeling of agricultural commodities in accordance with the standards so established.

(c) The size, weight, capacity, dimensions, or pack of the containers which may be used in the packaging, transportation, sale, shipment, or other handling of agricultural commodities.

(5) Provisions for the establishment of surplus, stabilization, or byproduct pools for agricultural commodities, or of any grade, size, quality, or condition thereof, and provisions for the sale of the commodities in any pool and for the equitable distribution among the persons participating of the net returns derived from the sale of the commodities. Whenever the marketing order authorizes the establishment of any pool or pools, the department shall have the power to receive the commodities from each producer or handler and to handle the same according to the grade, size, quality, or condition and to account to each producer or handler participating upon a pro rata basis for the net proceeds derived from the sale.

(6) Provisions for mitigating problems of agricultural commodity producers, including, without limitation, production, labor, water, and environmental problems. After receiving the advice and recommendation of the appropriate agricultural advisory council, the department may expend assessment funds collected from the affected commodity group for use by that group in mitigating a specific problem.

(7) Provisions incidental to and not inconsistent with the terms, conditions, and provisions specified and necessary to effectuate the other provisions of the marketing order.

History.—ss. 14, 26, ch. 87-171; s. 3, ch. 89-197; s. 4, ch. 91-429; s. 22, ch. 94-335.



573.115 - Cooperation with other governments.

573.115 Cooperation with other governments.—The department is hereby authorized to confer with and cooperate with the legally constituted authorities of other states and of the United States for the purpose of obtaining uniformity in the administration of federal and state marketing regulations, licenses, or orders, and the department is authorized to conduct joint hearings, issue joint or concurrent marketing orders, and exercise any administrative authority to effect such uniformity of administration and regulation.

History.—ss. 15, 26, ch. 87-171; s. 4, ch. 91-429.



573.116 - Limited marketing orders.

573.116 Limited marketing orders.—A marketing order issued by the department may be limited in application by prescribing the marketing areas or portions of the state in which a particular order shall be effective, provided that no marketing order shall be issued by the department unless it embraces all persons of a like class who are engaged in a specific and distinctive agricultural industry or trade within the prescribed marketing area or portion of the state in which a particular order shall be effective.

History.—ss. 16, 26, ch. 87-171; s. 4, ch. 91-429.



573.117 - Marketing agreement.

573.117 Marketing agreement.—In order to effectuate the declared policy of ss. 573.101-573.124, the department shall have the power to enter into marketing agreements, which agreements may contain any of those provisions contained in s. 573.114 with distributors, producers, and others engaged in the handling of agricultural commodities regulating the handling of the commodities, which marketing agreements shall be binding upon the signatories exclusively. The execution of a marketing agreement shall in no manner affect the issuance, administration, or enforcement of any marketing order. The department may issue a marketing order without executing a marketing agreement, or may execute a marketing agreement and issue a marketing order covering the same commodities.

History.—ss. 17, 26, ch. 87-171; s. 4, ch. 91-429.



573.118 - Assessment; funds; review of accounts; loans.

573.118 Assessment; funds; review of accounts; loans.—

(1) To provide funds to defray the necessary expenses incurred by the department in the formulation, issuance, administration, and enforcement of any marketing order, every person engaged in the production, distributing, or handling of agricultural commodities within this state, and directly affected by any marketing order, shall pay to the department, at such times and in such installments as the department may prescribe, such person’s pro rata share of necessary expenses. Each person’s share of expenses shall be that proportion which the total volume of agricultural commodities produced, distributed, or handled by the person during the current marketing season, or part thereof covered by such marketing order, is of the total volume of the commodities produced, distributed, or handled by all such persons during the same current marketing season or part thereof. The department, after receiving the recommendations of the advisory council, shall fix the rate of assessment on the volume of agricultural commodities sold or some other equitable basis. For convenience of collection, upon request of the department, handlers of the commodities shall pay any producer assessments. Handlers paying assessments for and on behalf of any producers may collect the producer assessments from any moneys owed by the handlers to the producers. The collected assessments shall be deposited into the appropriate trust fund and used for the sole purpose of implementing the marketing order for which the assessment was collected. The department is not subject to s. 287.057 in the expenditure of these funds. However, the director of the Division of Marketing and Development shall file with the internal auditor of the department a certification of conditions and circumstances justifying each contract or agreement entered into without competitive bidding.

(2) The department may require every producer, distributor, or handler directly affected by any marketing order to deposit with it in advance cash or sufficient bond, based upon the estimated volume of agricultural commodities to be handled during the period or periods covered by the marketing order, to defray the costs involved in the formulation, issuance, administration, and enforcement of any marketing order. At the close of each marketing season during which the marketing order is effective, the sum so deposited shall be adjusted to the amount which is chargeable against the producer, distributor, or handler upon the basis of the volume of agricultural commodities handled during the period or periods. The department shall prescribe rules with respect to the assessment and collection of these funds.

(3) Any money so collected shall be used to defray the actual expenses incurred by the department with respect to the agricultural commodities marketing order. Any moneys remaining in the fund, at the discretion of the department, may be refunded at the close of any marketing season upon a pro rata basis to all persons from whom the funds were collected. Upon termination by the department of any marketing order, all moneys remaining and not required to defray the expenses of the order shall be returned by the department upon a pro rata basis to all persons from whom the funds were collected.

(4) In the event of levying and collecting of assessments, for each fiscal year in which assessment funds are received by the department, the department shall maintain records of collections and expenditures for each marketing order separately within the state’s accounting system. If requested by an advisory council, department staff shall cause to be made a thorough review of the accounts, such review to be completed within 60 days after the request is received. The department and all producers and handlers covered by the marketing order shall be properly advised of the details of the review of the account within 30 days after the review.

(5) Any assessment levied, in the specified amount as may be determined by the department, shall constitute a personal debt of every person so assessed and shall be due and payable to the department, and the department may file a complaint against any person or persons in a state court of competent jurisdiction for the collection of the assessment.

(6) An assessment levied upon citrus fruit under this section may not exceed the rate established in the marketing order and shall be deposited into the Citrus Inspection Trust Fund.

History.—ss. 18, 26, ch. 87-171; s. 4, ch. 89-197; s. 4, ch. 91-429; s. 23, ch. 92-151; s. 4, ch. 93-270; ss. 7, 11, ch. 2010-277; HJR 5-A, 2010 Special Session A; s. 25, ch. 2012-190.



573.119 - Department; powers and duties.

573.119 Department; powers and duties.—

(1) The department shall administer and enforce the provisions of ss. 573.101-573.124. In order to effectuate the declared purposes of ss. 573.101-573.124, the department is authorized to issue, administer, and enforce the provisions of any marketing agreement or order regulating producer marketing and handling of agricultural commodities in the primary channel of trade.

(2) Upon recommendation of the advisory council concerned, the department shall have the power to establish administrative rules for each marketing order or marketing agreement issued and made effective as may be necessary to facilitate the administration and enforcement of each order or agreement.

(3) Upon recommendation of the advisory council concerned, the department shall have the power to issue and make effective seasonal marketing regulations authorized by the provisions of any marketing order or marketing agreement necessary to carry out and make effective the purposes and provisions of any marketing order or agreement. Notice of any rule issued by the department shall be given to all producers and handlers directly affected.

History.—ss. 19, 26, ch. 87-171; s. 4, ch. 91-429.



573.1201 - Certificates of exemption.

573.1201 Certificates of exemption.—

(1) The department may issue certificates of exemption to any applicant who applies for an exemption and furnishes adequate evidence to the department that by reason of a marketing order the applicant has been adversely affected or unduly burdened or that the result of the marketing order is confiscatory by reason of acts beyond the applicant’s control or by acts beyond reasonable expectation.

(2) The department shall be permitted at any time to make a thorough investigation of any applicant’s claim pertaining to exemption.

History.—ss. 20, 26, ch. 87-171; s. 4, ch. 91-429; s. 4, ch. 2016-9.



573.121 - Termination or suspension of marketing orders.

573.121 Termination or suspension of marketing orders.—The department shall suspend or terminate the marketing order or any provision of the marketing order whenever it finds the provision or order does not tend to effectuate the declared purposes of ss. 573.101-573.124, within the standards and subject to the limitations and restrictions herein imposed, and it further finds upon a referendum called by the department that 51 percent of the producers who are engaged within the state in the production of agricultural commodities for market, covered by the marketing order, and who produce for market more than 51 percent of the volume of agricultural commodities produced within the state for market are opposed to the marketing order, provided the suspension or termination shall not be effective until the expiration of the current marketing season. If the department finds that the termination of any marketing order is requested in writing by more than 51 percent of the producers who are engaged within the state in the production of agricultural commodities for market, covered by the marketing order, and who produce for market more than 51 percent of the volume of the commodity produced within the state for market, covered by the order, and the department further finds the marketing order obstructs or does not tend to carry out the declared policy and purposes of ss. 573.101-573.124, it shall terminate or suspend for a specified period the marketing order or provision thereof, provided the termination shall be effective only if announced on or before the date, prior to the end of the current marketing period, as may be specified in the order.

History.—ss. 21, 26, ch. 87-171; s. 4, ch. 91-429.



573.122 - Inspections.

573.122 Inspections.—Any authorized inspector or other authorized person discharging his or her duties in the checking of compliance with the provisions of any marketing order may enter and inspect any premises, enclosure, building, or conveyance where he or she has reason to believe any agricultural commodities subject to a marketing order are produced, stored, being prepared for market, or marketed and may inspect or cause to be inspected the representative samples of the commodities as may be necessary to determine whether or not any lot of agricultural commodities is in compliance with applicable regulations of any marketing order.

History.—ss. 22, 26, ch. 87-171; s. 4, ch. 91-429; s. 903, ch. 97-103.



573.123 - Maintenance and production of records.

573.123 Maintenance and production of records.—

(1) The department may require any and all persons directly affected by and subject to the provisions of any marketing order to maintain books and records reflecting their operations under the marketing order, to furnish to the department or its duly authorized or designated representative or representatives any information as may be from time to time requested by them relating to operations under the marketing order, and to permit the inspection by the department or its duly authorized or designated representative or representatives of such portions of the books and records as relate to operations under the marketing order.

(2) Information that, if disclosed, would reveal a trade secret, as defined in s. 812.081, of any person subject to a marketing order is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution and may not be disclosed except to an attorney who provides legal advice to the division about enforcing a marketing order or by court order. A person who receives confidential information under this subsection shall maintain the confidentiality of that information. This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(3) The department or its duly authorized or designated representative or representatives may hold hearings, take testimony, administer oaths, subpoena witnesses, and issue subpoenas for the production of books, records, or documents relevant and material to the subject matter of the hearings.

(4) No person shall be excused from attending and testifying or from producing documentary evidence before the department, or its duly authorized or designated representative or representatives, in obedience to the subpoena of the department on the ground or the reason that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate her or him or subject her or him to a penalty or forfeiture. But no natural person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which she or he may be so required to testify, or to produce evidence, documentary or otherwise, before the department in obedience to a subpoena issued, provided no natural person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.

History.—ss. 23, 26, ch. 87-171; s. 4, ch. 91-429; s. 5, ch. 92-4; s. 352, ch. 96-406; s. 1185, ch. 97-103; s. 15, ch. 2016-6.



573.124 - Penalties; violation; hearings.

573.124 Penalties; violation; hearings.—

(1) Every person who violates any provision of ss. 573.101-573.124 or any provision of any marketing agreement or order duly issued by the department shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.083. Each day during which any such violation continues after the department has issued a cease and desist order against the violator shall constitute a separate offense. Any fine imposed by a court of competent jurisdiction shall be transmitted by the clerk of such court to the department to be used to defray the cost of administering the respective marketing order or agreement.

(2) Upon the filing of a verified complaint with the department charging a violation of any provision of ss. 573.101-573.124, any provision of any marketing order issued by the department, or any provision of any marketing agreement enforced by the department, and prior to institution of any court proceedings authorized, the department may refer the matter to a prosecuting attorney of this state having jurisdiction for action pursuant to the provisions of ss. 573.101-573.124 or may proceed to consider the charges set forth in such verified complaint.

(3) If the department finds that no violation has occurred, it shall forthwith dismiss the complaint.

(4) If the department finds that a violation has occurred, it shall so enter its findings and notify the parties to the complaint. Should the defendant or defendants thereafter fail, neglect, or refuse to desist from the violation within the time specified by the department, the department may thereupon file a complaint against the defendant or defendants in a court of competent jurisdiction.

(5) Any prosecuting attorney of this state having jurisdiction may, upon his or her own initiative, and shall, upon complaint of any person, bring an action in the name of the state in any court of competent jurisdiction within the state against any person violating any provision of ss. 573.101-573.124, any marketing order duly issued by the department, or any marketing agreement enforced by the department.

(6) The several circuit courts of the state, sitting in chancery, are hereby vested with jurisdiction specifically to enforce and to enjoin and restrain any person from violating any provision of ss. 573.101-573.124, any marketing order duly issued by the department or any marketing agreement enforced by the department; and in any such proceeding it shall not be necessary for the department to allege or prove that an adequate remedy at law does not exist. The circuit court may issue a temporary restraining order and preliminary injunction, as in other actions for injunctive relief, and upon final hearing, if the final decree is in favor of the department, the final decree shall provide that the defendant or defendants pay to the department the reasonable costs of each suit, including reasonable attorney’s fees to be fixed by the court. These actions may be commenced either in the county where any defendant resides or in the county where any act complained of occurred.

(7) The provisions of ss. 573.101-573.124 shall not be applicable to retailers of agricultural commodities except to the extent that any retailer also engages in the processing or distributing of agricultural commodities as defined in ss. 573.101-573.124.

(8) It shall be a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083, for:

(a) Any person to willfully render or furnish a false or fraudulent report, statement, or record required by the department, or any marketing agreement or marketing order effective thereunder.

(b) Any person engaged in the handling of any agricultural commodity or in the wholesale or retail trade thereof to fail or refuse to furnish to the department or its duly authorized agents, upon request, information concerning the name and address of the persons from whom he or she has received any agricultural commodity regulated by a marketing order issued and in effect hereunder, and the quantity of the commodity so received.

History.—ss. 24, 26, ch. 87-171; s. 51, ch. 91-220; s. 4, ch. 91-429; s. 904, ch. 97-103; s. 30, ch. 2002-295.






Chapter 574 - SALE OF LEAF TOBACCO

574.01 - Administration of law.

574.01 Administration of law.—This act shall be administered within the Division of Marketing and Development of the Department of Agriculture and Consumer Services.

History.—s. 14, ch. 59-154; ss. 14, 35, ch. 69-106; s. 2, ch. 81-318; ss. 3, 4, ch. 83-9; s. 46, ch. 92-291; s. 1, ch. 93-6.



574.02 - Purpose of act.

574.02 Purpose of act.—The purpose of this act is to enable producers to have sufficient time to properly cure, prepare, and have an adequate time to market their leaf tobacco. Nothing herein shall prohibit a producer from selling his or her tobacco at a private sale at any time. The provisions of this act shall apply only to sales of leaf tobacco produced in the calendar year in which the sale is made.

History.—s. 1, ch. 59-154; s. 2, ch. 81-318; ss. 3, 4, ch. 83-9; s. 1, ch. 93-6; s. 905, ch. 97-103.



574.03 - Warehouseman; licenses and fees.

574.03 Warehouseman; licenses and fees.—

(1) A warehouseman operating a warehouse for the sale of flue-cured tobacco shall, on or before July 1 of each year, obtain from the Department of Agriculture and Consumer Services a state flue-cured tobacco warehouse license for the privilege of operating such warehouse.

(2) Each applicant, with an application for license, shall remit a license fee based upon total pounds sold during the previous year on the following scale:

(a) Less than 1,000,000 lbs., $100;

(b) 1,000,000 lbs. and less than 2,000,000 lbs., $200;

(c) 2,000,000 lbs. and less than 3,000,000 lbs., $300;

(d) 3,000,000 lbs. and less than 4,000,000 lbs., $400;

(e) 4,000,000 lbs. and less than 5,000,000 lbs., $500;

(f) 5,000,000 lbs. and less than 6,000,000 lbs., $600;

(g) All in excess of 6,000,000 lbs., $600 and 6 cents per 1,000 lbs.

(3) A warehouseman not operating a warehouse the previous year may procure a license by paying the license fee based upon the total estimated pounds that the new warehouseman estimates he or she will market during the complete marketing season.

(4) A new warehouseman operating an old warehouse shall pay license fee based on sales of the preceding year by the previous warehouseman.

(5) The fees levied shall be based on official statistical data reported to the Department of Agriculture and Consumer Services by the United States Department of Agriculture.

(6) As a prerequisite to the issuance of a license under the provisions of this section, each applicant shall furnish evidence to the Department of Agriculture and Consumer Services that the applicant has in force a standard fire and extended coverage insurance policy for the full market value of the maximum amount of tobacco contained in his or her sales warehouse at any one time during the marketing season for which the license is sought. The insurance policy shall be written by an insurance company of the warehouseman’s choice authorized to transact business in this state, and such insurance coverage shall be approved in form by the Office of Insurance Regulation of the Financial Services Commission, and a copy of the insurance policy shall be filed with the director of the Division of Marketing and Development of the Department of Agriculture and Consumer Services. The policy shall contain an endorsement requiring notification to the director of the Division of Marketing and Development of the Department of Agriculture and Consumer Services by the insurance company at least 10 days prior to cancellation of their intention to cancel the policy.

History.—s. 2, ch. 59-154; ss. 14, 35, ch. 69-106; s. 1, ch. 72-188; s. 2, ch. 81-318; ss. 3, 4, ch. 83-9; s. 47, ch. 92-291; s. 1, ch. 93-6; s. 906, ch. 97-103; s. 739, ch. 2003-261.



574.07 - Revocation of licenses.

574.07 Revocation of licenses.—If any warehouseman shall hold a sale prior to the date determined by the department, the license of that warehouseman shall be revoked and shall not be reinstated or reissued in that calendar year. The revocation of license as provided herein shall be in addition to the penalty for the violation of the provisions of this act.

History.—s. 6, ch. 59-154; ss. 14, 35, ch. 69-106; s. 3, ch. 72-188; s. 2, ch. 81-318; ss. 3, 4, ch. 83-9; s. 1, ch. 93-6.



574.08 - Accounts of sales; weekly reports.

574.08 Accounts of sales; weekly reports.—Each warehouseman of flue-cured tobacco doing business in the state shall keep a correct daily account of the number of pounds of flue-cured tobacco sold by type upon the floor of his or her warehouse during the previous day. On or before Monday of each succeeding week, each warehouseman shall file with the Department of Agriculture and Consumer Services a statement under oath indicating the amount of all flue-cured tobacco sold by type on the floor of his or her warehouse during the previous week. The report made to the department shall be so arranged and classified as to show the number of pounds of tobacco sold for producers by state of origin and the average price per pound, the number of pounds sold for dealers and the average price per pound, the number of pounds sold by the warehouseman for his or her own account, and number of pounds sold for other warehousemen and the average price per pound. In addition thereto, each licensee shall make additional reports as required by law or rules adopted by the department.

History.—s. 7, ch. 59-154; ss. 14, 35, ch. 69-106; s. 4, ch. 72-188; s. 2, ch. 81-318; ss. 3, 4, ch. 83-9; s. 1, ch. 93-6; s. 907, ch. 97-103.



574.09 - Department; records; penalty.

574.09 Department; records; penalty.—

(1) The Department of Agriculture and Consumer Services shall keep all weekly reports of sales as returned to it from each tobacco market in this state so far as to show the total number of pounds sold by type for producers by state of origin, for dealers, and for warehousemen. The department shall keep such records open to inspection by the public and shall periodically cause the same to be published in the market news report of the Department of Agriculture and Consumer Services or through some other news media.

(2) Any warehouseman failing to file the report required by s. 574.08 shall be subject to a penalty of $100 and, additionally, may be cited to show cause why his or her license should not be suspended or revoked.

History.—s. 8, ch. 59-154; ss. 14, 35, ch. 69-106; s. 590, ch. 71-136; s. 5, ch. 72-188; s. 2, ch. 81-318; ss. 3, 4, ch. 83-9; s. 1, ch. 93-6; s. 908, ch. 97-103.



574.12 - Tobacco warehouses; charges, fees, penalties.

574.12 Tobacco warehouses; charges, fees, penalties.—

(1) The charges for auctioneer fees, for weighing and handling, and for commissions for selling leaf tobacco upon the floor of the tobacco warehouses shall be determined by the Department of Agriculture and Consumer Services.

(2) The proprietor of each warehouse shall render to each seller of tobacco at his or her warehouse a bill plainly stating the amount charged for weighing and handling, the amounts charged for auction fees, and the amounts charged for commission on each sale.

(3) It is unlawful for any charges in addition to or in excess of those named by the department to be made or accepted, and any proprietor or person in charge of a leaf tobacco warehouse in this state who violates this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 11, ch. 59-154; s. 1, ch. 65-415; ss. 14, 35, ch. 69-106; s. 592, ch. 71-136; s. 2, ch. 81-318; ss. 1, 3, 4, ch. 83-9; s. 1, ch. 93-6; s. 909, ch. 97-103.



574.13 - Penalty.

574.13 Penalty.—Any person violating the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished as provided by law.

History.—s. 12, ch. 59-154; s. 593, ch. 71-136; s. 7, ch. 72-188; s. 2, ch. 81-318; ss. 2, 3, 4, ch. 83-9; s. 1, ch. 93-6.



574.131 - Injunction proceedings.

574.131 Injunction proceedings.—In addition to the remedies provided in this chapter and notwithstanding the existence of any adequate remedy at law, the department is authorized to make application for injunction to a circuit court or circuit judge, and such circuit court or circuit judge shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any of the provisions of this chapter or any rule duly adopted by the department, such injunction to be issued without bond.

History.—s. 7, ch. 72-188; s. 2, ch. 81-318; ss. 3, 4, ch. 83-9; s. 1, ch. 93-6.



574.14 - Rules.

574.14 Rules.—The Department of Agriculture and Consumer Services may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—s. 8, ch. 72-188; s. 2, ch. 81-318; ss. 3, 4, ch. 83-9; s. 1, ch. 93-6; s. 190, ch. 98-200.






Chapter 576 - AGRICULTURAL FERTILIZERS

576.011 - Definitions.

576.011 Definitions.—When used in this chapter, the term:

(1) “Advertisement” means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of fertilizer.

(2) “Best management practices” means practices or combinations of practices determined by research or field testing in representative sites to be the most effective and practicable methods of fertilization designed to meet nitrate groundwater quality standards, including economic and technological considerations.

(3) “Brand” means a term, design, or trademark used in connection with one or several grades of fertilizer.

(4) “Bulk fertilizer” means commercial fertilizer in a nonpackaged form.

(5) “Compost” means a substance derived primarily or entirely from decomposition of vegetative or animal organic material, which is sold or offered for sale for the purpose of promoting or stimulating plant growth, and to which no inorganic fertilizer materials have been added other than to promote decomposition. Such products may not contain more than 12 percent total plant nutrients.

(6) “Coning” means the formation of a pyramidal pile or cone of dry bulk mixed fertilizer such as may occur while being loaded into a holding hopper or transport vehicle and cause separation and segregation of the fertilizer components.

(7) “Dealer” means any person, other than the manufacturer, who offers for sale, sells, barters, or supplies commercial fertilizer.

(8) “Deconing” means any accepted process employed by a licensee that will prevent or minimize coning.

(9) “Deficiency” means the amount of nutrient found by analysis to be less than that guaranteed which may result from lack of nutrient ingredients or from lack of uniformity.

(10) “Department” means the Department of Agriculture and Consumer Services or its authorized representatives.

(11) “Excess” means the amount found by analysis to be over that guaranteed on the label.

(12) “Fertilizer” means any substance which:

(a) Contains one or more recognized plant nutrients and promotes plant growth, or

(b) Controls soil acidity or alkalinity, or

(c) Provides other soil enrichment, or

(d) Provides other corrective measures to the soil.

For the purposes of this chapter, the term “fertilizer” does not include unmanipulated animal or vegetable manures, peat, or compost which make no claims as described in paragraphs (a)-(d).

(13) “Fertilizer-pesticide mixture” means a fertilizer containing a pesticide.

(14) “Grade” means the percentages in fertilizer of total nitrogen expressed as N, available phosphorus expressed as P2O5, and soluble potassium expressed as K2O, stated in whole numbers in that order.

(15) “Guaranteed analysis” means the percentage of plant nutrients or measures of neutralizing capability claimed to be present in a fertilizer.

(16) “Investigational allowance” means an allowance for variations inherent in the taking, preparation, and analysis of an official sample of fertilizer.

(17) “Label” means a display of written, printed, or graphic matter upon the immediate container of any fertilizer or accompanying any fertilizer when moved in bulk.

(18) “Labeling” means all labels and other written, printed, or graphic matters upon an article or any of its containers or wrappers, or accompanying such article.

(19) “Licensee” means a person who guarantees a fertilizer and receives a license to distribute fertilizer under the provisions of this chapter.

(20) “Manipulated manure,” or “manure” when not qualified as unmanipulated, means substances, other than unmanipulated manures, composed of excreta of animals and residual materials that have been used for bedding, sanitary, or feeding purposes for animals, and to which no fertilizer materials have been added other than for neutralization or sanitary purposes.

(21) “Manufacturer” means a person engaged in the business of importing, preparing, mixing, blending, or manufacturing fertilizer for sale, either direct to consumers or by or through other media of distribution, and the word “manufacture” means preparation, mixing, blending, or manufacturing for the purpose of distribution.

(22) “Misbranded” means that one or more label requirements have not been fulfilled.

(23) “Mixed fertilizer” means a fertilizer containing any combination or mixtures of fertilizers.

(24) “Natural organic fertilizer” means a material derived from either plant or animal products containing one or more elements (other than carbon, hydrogen, and oxygen) which are essential for plant growth.

(25) “Nitrogen breakdown” means the classification of forms of nitrogen guaranteed in percent by weight, the sum of which equals the total nitrogen guarantee.

(26) “Official check sample” means a sealed and identified sample taken from the official sample for use in check analysis.

(27) “Official sample” means any sample of fertilizer taken by the department in accordance with the provisions of this law or rules adopted hereunder, and designated as “official” by the department.

(28) “Organic fertilizer” means a material containing carbon and one or more elements, other than hydrogen and oxygen, essential for plant growth. This term includes both “natural organic fertilizer” and “synthetic organic fertilizer.”

(29) “Pelletized fertilizer” means a fertilizer in a form, uniform in size and usually of globular shape, containing one or more nutrients produced by one of several methods including:

(a) Solidification of a melt while falling through a countercurrent stream of air.

(b) Dried layers of slurry applied to recycling particles.

(c) Compaction.

(d) Extrusion.

(e) Granulation.

(30) “Percent” or “percentage” means the percentage by weight.

(31) “Primary plant nutrient” means total nitrogen expressed as N, available phosphorus expressed as P2O5, and soluble potassium expressed as K2O, or any combination of these substances.

(32) “Registrant” means the person who registers specialty fertilizer under the provisions of this chapter.

(33) “Secondary plant nutrient” and “micro plant nutrient” mean those nutrients other than the primary plant nutrients that are essential for the normal growth of plants and have been added to the fertilizer.

(34) “Slow or controlled release fertilizer” means a fertilizer containing a plant nutrient in a form which delays its availability for plant uptake and use after application, or which extends its availability to the plant significantly longer than a reference “rapidly available nutrient fertilizer,” such as ammonium nitrate or urea, ammonium phosphate, or potassium chloride.

(35) “Soil amendment,” “soil conditioner,” or “soil additive” means any substance or mixture of substances sold or offered for sale for soil enriching or corrective purposes, intended or claimed to be effective in promoting or stimulating plant growth, increasing soil or plant productivity, improving the quality of crops, or producing any chemical or physical change in the soil, except amendments, conditioners, additives, and related products that are derived solely from inorganic sources and that contain no recognized plant nutrients.

(36) “Specialty fertilizer” means any fertilizer packaged, marketed, and distributed for home and garden use and packaged in containers or bags such that the net weight is 49 pounds or less.

(37) “Synthetic organic fertilizer” means a material that is manufactured chemically (by synthesis) from its elements or other chemicals.

(38) “Ton” means a net weight of 2,000 pounds avoirdupois.

(39) “Unit of plant nutrient” means 1 percent by weight or 20 pounds per ton.

(40) “Unmanipulated animal and vegetable manure” means substances composed of excreta of animals or plant remains which do not contain any materials other than those which have been used for bedding, sanitary, or feeding purposes for such animals, and which have not been mechanically or systematically dried, ground, shredded, blended with plant-food additives, or processed in any other manner.

(41) “Water-insoluble nitrogen” means nitrogen not soluble in water.

(42) “Water-soluble nitrogen” means all nitrogen soluble in water.

History.—s. 1, ch. 65-348; s. 1, ch. 67-213; ss. 14, 35, ch. 69-106; s. 239, ch. 71-377; s. 1, ch. 76-35; s. 1, ch. 79-204; s. 1, ch. 82-103; s. 1, ch. 83-202; s. 1, ch. 87-170; ss. 1, 19, ch. 92-143; s. 7, ch. 94-311; ss. 1, 11, ch. 97-6.



576.021 - Registration and licensing.

576.021 Registration and licensing.—

(1) A company the name and address of which appears upon a label and that guarantees a fertilizer may not distribute that fertilizer to a nonlicensee until a license to distribute has been obtained by the company from the department upon payment of a $100 fee. All licenses shall expire on June 30 each year. An application for license shall include the following information:

(a) The name and address of the applicant.

(b) The name and address of the distribution point. The name and address shown on the license shall be shown on all labels, pertinent invoices, and storage facilities for fertilizer distributed by the licensee in this state.

(2)(a) A company the name and address of which appears upon a label and that guarantees a fertilizer may not distribute a specialty fertilizer in this state until it is registered with the department. An application for registration of each brand and grade of specialty fertilizer shall be filed with the department by using a form prescribed by the department or by using the department’s website and shall be accompanied by an annual fee of $100 for each specialty fertilizer that is registered. All specialty fertilizer registrations expire June 30 each year. All licensing and registration fees paid to the department under this section shall be deposited into the State Treasury to be placed in the General Inspection Trust Fund to be used for the sole purpose of funding the fertilizer inspection program.

(b) Labels for each brand and product grade shall accompany the application and shall include the following information:

1. The brand and grade.

2. The guaranteed analysis.

3. The name and address of the licensee.

4. The net weight.

5. The sources from which the nitrogen, phosphorus, and potassium are derived.

6. The sources of secondary plant nutrients and micro plant nutrients if guaranteed, claimed, or advertised.

History.—s. 1, ch. 65-348; ss. 14, 35, ch. 69-106; s. 2, ch. 76-35; s. 2, ch. 87-170; ss. 2, 19, ch. 92-143; ss. 2, 11, ch. 97-6; s. 41, ch. 2009-66; s. 120, ch. 2014-150.



576.031 - Labeling.

576.031 Labeling.—

(1) Any fertilizer distributed in this state in containers shall have placed on or affixed to the immediate and outside container a label setting forth in clearly legible and conspicuous form the following information:

(a) The brand and grade.

(b) The guaranteed analysis.

(c) The name and address of the licensee.

(d) The net weight.

(e) The sources from which the nitrogen, phosphorus, and potassium are derived.

(f) The sources of secondary plant nutrients and micro plant nutrients if guaranteed, claimed, or advertised.

(2) If distributed in bulk, two labels containing the information required in paragraphs (1)(a)-(f) shall accompany delivery and be supplied to the purchaser at time of delivery with the delivery ticket, which shall show the certified net weight.

(3) Each label of fertilizer shall bear the Florida license number.

(4) The form of the label shall be prescribed by rule.

History.—s. 1, ch. 65-348; ss. 14, 35, ch. 69-106; ss. 3, 19, ch. 92-143; ss. 3, 11, ch. 97-6; s. 121, ch. 2014-150.



576.041 - Inspection fees; records.

576.041 Inspection fees; records.—

(1) Every licensee shall pay to the department an inspection fee in the amount of $1 per ton for fertilizer sold in the state, except raw ground phosphate rock, soft phosphate, colloidal phosphate, phosphatic clays and all other untreated phosphatic materials, gypsum, hydrated lime, limestone, and dolomite when sold or used for agricultural purposes, on which the inspection fee shall be 30 cents per ton. All fees paid to the department under this section shall be deposited into the State Treasury to be placed in the General Inspection Trust Fund to be used for the sole purpose of funding the fertilizer inspection program.

(2) Each licensee shall report to the department quarterly the tonnage of fertilizer sold in the state and pay the inspection fee. The continuance of a license is conditioned upon the applicant’s:

(a) Maintaining records and a bookkeeping system that will accurately indicate the tonnage of fertilizer sold by the licensee; and

(b) Consent to examination of the business records and books by the department to verify the correctness of tonnage reports and the payment of inspection fees. Tonnage reports and payment of inspection fees shall be made quarterly through the department’s website or on forms provided by the department and submitted within 30 days after the close of the reporting period.

(3) In addition to any other penalty provided by this chapter, a licensee who fails to timely pay the inspection fee shall be assessed a penalty of 1.5 percent for each month or part of a month that the fee or portion of the fee is not paid.

(4) If the report is not filed and the inspection fee is not paid on the date due, or if the report of tonnage is false, the amount of the inspection fee due is subject to a penalty of 10 percent or $25, whichever is greater.

(5) Failure to make an accurate statement of tonnage or to pay the inspection fee or comply as provided herein shall constitute sufficient cause for revocation of the license and also for cancellation of all registrations on file for the licensee.

(6) In order to obtain information that will facilitate the collection of inspection fees and serve other useful purposes relating to fertilizer, the department may, by rule, require licensees, manufacturers, registrants, and dealers to report movements of fertilizer.

History.—s. 1, ch. 65-348; ss. 2, 3, ch. 67-213; ss. 14, 35, ch. 69-106; s. 2, ch. 85-172; s. 3, ch. 87-170; ss. 4, 19, ch. 92-143; s. 11, ch. 97-6; s. 7, ch. 2008-107; s. 122, ch. 2014-150; s. 19, ch. 2016-61.



576.045 - Nitrogen and phosphorus; findings and intent; fees; purpose; best management practices; waiver of liability; compliance; rules; exclusions; expiration.

576.045 Nitrogen and phosphorus; findings and intent; fees; purpose; best management practices; waiver of liability; compliance; rules; exclusions; expiration.—

(1) FINDINGS AND INTENT.—

(a) The Legislature finds that nitrogen and phosphorus residues have been found in groundwater, surface water, and drinking water in various areas throughout the state at levels in excess of established water quality standards. The Legislature further finds that some fertilization-management practices could be a source of such contamination.

(b) It is the intent of the Legislature to improve fertilization-management practices as soon as practicable in a way that protects the state’s water resources and preserves a viable agricultural industry. This goal is to be accomplished through research concerning best management practices and education and incentives for the agricultural industry and other major users of fertilizer.

(2) FEES.—

(a) In addition to the fees imposed under ss. 576.021 and 576.041, the following supplemental fees shall be collected and paid by licensees for the sole purpose of implementing this section:

1. One hundred dollars for each license to distribute fertilizer.

2. One hundred dollars for each specialty fertilizer registration.

3. Fifty cents per ton for all fertilizer that contains nitrogen or phosphorus and that is sold in this state.

(b) All fees paid to the department under this section are due and payable at the same time and in the same manner as the fees specified in ss. 576.021 and 576.041 and are subject to all provisions contained in those sections.

(c) All fees paid under this section must be deposited into the General Inspection Trust Fund and are exempt from the provisions of s. 215.20. These funds are to be appropriated annually to the department and allocated according to a memorandum of understanding between the department and the Department of Environmental Protection. The allocation of indirect costs to these funds by any state agency is specifically prohibited.

(3) PURPOSE.—The funds collected pursuant to subsection (2) must be used by the department for:

(a) Research, development, demonstration, and implementation of suitable interim measures, best management practices, or other measures used to achieve state water quality standards for nitrogen and phosphorus criteria. Implementation of interim measures, best management practices, and other measures may include cost-sharing grants, technical assistance, implementation tracking, and conservation leases or other agreements for water quality improvement.

(b) Approving, adopting, publishing, and distributing interim measures, best management practices, or other measures. In the process of developing, approving, and adopting interim measures, best management practices, or other measures, the department shall consult with the Department of Environmental Protection, the Department of Health, the water management districts, environmental groups, the fertilizer industry, and representatives from the affected farming groups.

(c) Reimbursing the Department of Environmental Protection for costs incurred which are associated with:

1. Monitoring and verifying the effectiveness of the interim measures, best management practices, or other measures approved and adopted under subsection (6) at representative sites. The Department of Environmental Protection shall use its best professional judgment in making the initial determination of the effectiveness of the interim measures, best management practices, or other measures.

2. Sampling, analysis, and restoration of potable water supplies, pursuant to s. 376.307, found to contain levels of nitrate in excess of state water quality standards, which excess is determined to be the result of the application of fertilizers or other soil-applied nutritional materials containing nitrogen.

This subsection must be implemented through a memorandum of understanding between the department and the Department of Environmental Protection.

(4) WAIVER OF LIABILITY.—Notwithstanding any provision of law, the Department of Environmental Protection is not authorized to institute proceedings against any person or the Federal Government under the provisions of s. 376.307(5) to recover any costs or damages associated with nitrogen or phosphorus contamination of groundwater or surface water, or the evaluation, assessment, or remediation of such contamination of groundwater or surface water, including sampling, analysis, and restoration of potable water supplies, where the contamination of groundwater or surface water is determined to be the result of the application of fertilizers or other soil-applied nutritional materials containing nitrogen or phosphorus, provided the property owner or leaseholder:

(a)1. Provides the department with a notice of intent to implement applicable interim measures, best management practices, or other measures adopted by the department which practices or measures have been verified by the Department of Environmental Protection to be effective; and

2. Implements applicable interim measures, best management practices, or other measures as soon as practicable according to rules adopted by the department or no longer applies fertilizers or other soil-applied nutritional materials containing nitrogen or phosphorus; or

(b) No longer applies fertilizers or other soil-applied nutritional materials containing nitrogen or phosphorus as of the effective date of this section.

(5) COMPLIANCE.—If the property owner or leaseholder implements interim measures, best management practices, or other measures adopted by the department which practices or measures have been verified by the Department of Environmental Protection to be effective and complies with the following, there is a presumption of compliance with state water quality standards for such criteria with respect to the application of fertilizers or other soil-applied nutritional materials containing nitrogen or phosphorus:

(a)1. Provides the department with a notice of intent to implement applicable interim measures, best management practices, or other measures adopted by the department; and

2. Implements applicable interim measures, best management practices, or other measures as soon as practicable according to rules adopted by the department or no longer applies fertilizers or other soil-applied nutritional materials containing nitrogen or phosphorus; or

(b) No longer applies fertilizers or other soil-applied nutritional materials containing nitrogen or phosphorus as of the effective date of this section.

(6) RULEMAKING.—The department, in consultation with the Department of Environmental Protection, the Department of Health, the water management districts, environmental groups, the fertilizer industry, and representatives from the affected farming groups, shall adopt rules to:

(a) Specify the requirements of interim measures, best management practices, or other measures to be implemented by property owners and leaseholders.

(b) Establish procedures for property owners and leaseholders to submit the notice of intent to implement and comply with interim measures, best management practices, or other measures.

(c) Establish schedules for implementation of interim measures, best management practices, or other measures.

(d) Establish a system to assure the implementation of best management practices, including recordkeeping requirements.

(7) OTHER PROVISIONS.—

(a) This section does not limit the authority of the Department of Environmental Protection to regulate discharges associated with the commercial feeding of livestock and poultry defined in chapter 585, including that of dairy farm and egg production operations, or the disposal of sludge, residuals, or septage. This paragraph does not grant additional authority to regulate these discharges.

(b) This section does not limit federally delegated regulatory authority.

(c) The Department of Environmental Protection may adopt rules to establish criteria for dairy farms which provide reasonable assurance that state nitrate groundwater quality standards will not be violated and which, provided such criteria are met, shall prohibit the Department of Environmental Protection from instituting proceedings against any dairy farmer under the provisions of s. 376.307(5) and shall provide a presumption of compliance with safe nitrate groundwater quality standards.

(d) This section, except for subsection (2), does not apply to the manufacture, mixing, or blending of fertilizer, including fertilizer containing sludge, residuals, or septage.

(8) EXPIRATION OF PROVISIONS.—Subsections (1), (2), (3), (4), and (6) expire on December 31, 2022. Subsections (5) and (7) expire on December 31, 2027.

History.—s. 8, ch. 94-311; s. 255, ch. 99-8; s. 77, ch. 2000-158; s. 36, ch. 2001-63; s. 1, ch. 2003-147; s. 42, ch. 2009-66; s. 26, ch. 2012-190.



576.051 - Inspection, sampling, analysis.

576.051 Inspection, sampling, analysis.—

(1) The department is authorized to enter any public or private premise or carrier during regular business hours in the performance of its duties relating to fertilizers and fertilizer business records. In the event that entry into the public or private premise or carrier is refused, an authorized department representative may apply for, obtain, and execute an inspection warrant in accordance with the procedures of chapter 933. An inspection warrant may be issued for all matters pertaining to fertilizer business records, notwithstanding any provisions to the contrary in ss. 933.20-933.30.

(2) The department is directed to sample, test, inspect, and make analyses of fertilizer sold or offered for sale within this state. The department may conduct commercial tests of fertilizer and fix and collect fees in an amount to cover the direct and indirect costs associated with the tests when requested as an aid to support compliance with this chapter.

(3) The official analysis shall be made from the official sample. The department, before making the official analysis, shall take a sufficient portion from the official sample for check analysis and place that portion in a bottle sealed and identified by number, date, and the preparer’s initials. The official check sample shall be kept until the analysis of the official sample is completed. However, the licensee may obtain upon request a portion of the official check sample. Upon completion of the analysis of the official sample, a true copy of the fertilizer analysis report shall be mailed to the licensee of the fertilizer from whom the official sample was taken and to the dealer or agent, if any, and purchaser, if known. This fertilizer analysis report shall show all determinations of plant nutrients and pesticides. If the official analysis conforms with this section, the official check sample may be destroyed. If the official analysis does not conform with this section, the official check sample shall be retained for 60 days from the date of the fertilizer analysis report of the official sample. If, within that time, the licensee of the fertilizer from whom the official sample was taken, upon receipt of the fertilizer analysis report, makes written demand for analysis of the official check sample by a referee chemist, a portion of the official check sample sufficient for analysis shall be sent to a referee chemist who is mutually acceptable to the department and the licensee for analysis at the expense of the licensee. The referee chemist, upon completion of the analysis, shall forward to the department and to the licensee a fertilizer analysis report bearing a proper identification mark or number, and the fertilizer analysis report shall be verified by an affidavit of the person making the analysis. If the results reported on the fertilizer analysis report agree within the matching criteria defined in department rule with the department’s analysis on each element for which analysis was made, the mean average of the two analyses shall be accepted as final and binding on all concerned. However, if the referee’s fertilizer analysis report results do not agree within the matching criteria defined in department rule with the department’s analysis in any one or more elements for which an analysis was made, upon demand of either the department or the licensee from whom the official sample was taken, a portion of the official check sample sufficient for analysis shall be submitted to a second referee chemist who is mutually acceptable to the department and to the licensee from whom the official sample was taken, at the expense of the party or parties requesting the referee analysis. If no demand is made for an analysis by a second referee chemist, the department’s fertilizer analysis report shall be accepted as final and binding on all concerned. The second referee chemist, upon completion of the analysis, shall make a fertilizer analysis report as provided in this subsection for the first referee chemist. The mean average of the two analyses nearest in conformity to each other shall be accepted as final and binding on all concerned.

(4) The department, in determining for administrative purposes whether any fertilizer is deficient, shall be guided solely by the official sample obtained and analyzed as provided for in this section.

(5) Fertilizer analysis reports shall be admissible in any court or other legal proceeding.

(6) If any error occurs in analyzing fertilizer or in a fertilizer analysis report, an amended fertilizer analysis report shall be immediately prepared and furnished to all parties who received the original report.

(7) The department shall, with the recommendation of the technical council, adopt rules governing the collection and analysis of official samples. In adopting the rules, the department shall give consideration to those tools, sampling patterns, methods, and terminology which at that time are recommended by organizations such as the Association of Official Analytical Chemists and the Association of American Plant Food Control Officials.

(8) The department shall respond uniformly and equitably to consumer requests for sampling, but not to the extent that such responses interfere with its capability to effectively regulate the overall fertilizer market. Limitations on the number of samples to be taken at the request of any one consumer shall be established by rule at a level commensurate with the consumer’s volume of purchase and prior deficiency experiences. However, additional request samples beyond the maximum may be collected if the consumer pays a fee established by rule.

History.—s. 1, ch. 65-348; ss. 14, 35, ch. 69-106; s. 3, ch. 76-35; s. 197, ch. 77-104; s. 2, ch. 82-103; s. 1, ch. 82-105; s. 2, ch. 83-202; ss. 5, 19, ch. 92-143; ss. 4, 11, ch. 97-6; s. 14, ch. 2013-226; s. 123, ch. 2014-150.



576.055 - Deconing.

576.055 Deconing.—The department may adopt, by rule, procedures and methods which would require each in-state manufacturer of fertilizer to incorporate specified procedures designed to avoid coning during the loading of bulk mixed fertilizer into transport vehicles to reduce separation and segregation of fertilizer components intended for delivery to a purchaser.

History.—s. 2, ch. 79-204; s. 3, ch. 83-202; ss. 6, 19, ch. 92-143; s. 11, ch. 97-6.



576.061 - Plant nutrient investigational allowances, deficiencies, and penalties.

576.061 Plant nutrient investigational allowances, deficiencies, and penalties.—

(1) A commercial fertilizer is deemed deficient if the analysis of any nutrient is below the guarantee by an amount exceeding the investigational allowances. The department shall adopt rules, which shall take effect on July 1, 2014, that establish the investigational allowances used to determine whether a fertilizer is deficient in plant food.

(2) Deficiencies, compensation, and penalties shall be as follows:

(a) When the commercial value of a mixed fertilizer found to be deficient in primary plant nutrient equals or exceeds the amount guaranteed by the licensee, no penalty shall be assessed, provided no element of primary plant nutrient is deficient more than one-half of 1 percent when the guarantee does not exceed 10 percent or more than 1 percent when the guarantee exceeds 10 percent. If the commercial value found fails to equal or exceed that which is guaranteed, a penalty shall be assessed based on the deficiency found, but in no instance shall the penalty be less than $10. No overage in any secondary plant nutrient or micro plant nutrient shall compensate for a deficiency in primary plant nutrient or of another secondary plant nutrient or micro plant nutrient. When a deficiency is found in any plant nutrient, the buyer shall be entitled to collect an amount from the licensee equal to three times the commercial value of the deficiency found. If the licensee on which a penalty is assessed for a plant nutrient deficiency is on probationary status as provided in this chapter, the licensee shall pay to the department an additional amount equal to one-half the penalty assessed. The proceeds from any such penalty shall be deposited into the General Inspection Trust Fund to be used for the sole purpose of funding the fertilizer inspection program. A penalty shall be assessed if any of the plant nutrients in mixed fertilizer or fertilizer material are found below the investigational allowances provided in subsection (1), unless compensable.

(b) Penalties shall be assessed at the rate of three times the commercial value of the deficiency found, using the formula: the percent deficient times the commercial value times three times the tonnage represented by the official sample.

(c) A deficiency in a nitrogen breakdown form shall be compensated by an excess in another nitrogen form if the following criteria are met:

1. Fifty percent or greater of the guaranteed amount of the deficient form must be found by analysis.

2. The excess in the nitrogen forms used for compensation must exceed the commercial value of the guaranteed forms found within investigational allowance but below guarantee.

If the criteria for compensation in this paragraph are not met, a penalty shall be assessed on the difference in the guaranteed and found percentages of the deficient nitrogen form. When compensation is applied to a deficiency and the total commercial value of the nitrogen forms found by analysis fails to equal 100 percent of the total commercial value of the nitrogen forms guaranteed, a penalty of three times the difference of the commercial value after compensation and the commercial value guaranteed shall be assessed. A penalty must be assessed on the nitrogen breakdown when both the total nitrogen and the nitrogen breakdown are found to be deficient. If the nitrogen breakdown is within investigational allowance and the total nitrogen is deficient, a penalty shall be assessed against the total nitrogen deficiency unless compensable as provided in this chapter. If the nitrogen is derived solely from ammonium nitrate, the commercial value used in determining the penalty on either the total nitrogen or the nitrate nitrogen must be the same as that of the ammoniacal nitrogen.

(d) In assessing penalties on a deficient lot of dolomite or limestone, the following formula shall be used: the percentage guarantee minus the percentage of CaCO3 or MgCO3 found times the commercial value times three times the tonnage represented by the official sample. Shortages in CaCO3 liming materials may be compensated by overages in MgCO3 on a unit-for-unit basis.

(e) In calculating penalties, no consideration may be given to investigational allowances.

(f) When a pesticide in a fertilizer-pesticide mixture is found by analysis to be deficient beyond the investigational allowance as provided in this section, the buyer is entitled to collect an amount from the registrant equal to three times the value of the deficiency found, except when the official sample was taken from a fertilizer-pesticide mixture that was in the possession of a consumer for more than 45 days after the date of purchase by that consumer. When a deficiency is found in a sample drawn from a fertilizer-pesticide mixture in the hands of a dealer or agency, the penalty shall be disbursed as provided in paragraph (3)(e). The value of the deficiency found must be an amount equal to the product of the percent deficient times the comparable consumer invoice value of the quantity of pesticide as active ingredient represented by the official sample, divided by the percent guarantee of the pesticide. In no instance may the penalty be less than $25.

(3)(a) In tobacco brands of mixed fertilizer, the penalty for an excess of chlorine of more than 25 percent of the guarantee shall be 100 percent of the commercial value of the mixed fertilizer. No penalty shall be assessed for an excess of chlorine of less than 25 percent of the guarantee, and in no case shall a penalty be assessed unless the chlorine present is 1 percent or more.

(b) Within 60 days from the date of issuance of a fertilizer analysis report from the department and the notice of penalties assessed under the provisions of this chapter, a licensee shall make payment in full to the consumer, in cash, or by credit memo if and to the extent the consumer is indebted to the licensee or dealer. Any licensee who fails to make settlement in full to the consumer within the 60 days is liable for interest on the penalty of 1.5 percent per month from the date of issuance of the fertilizer analysis report. If a licensee demands an analysis of the official check sample by a referee chemist, the 60-day settlement requirement shall be temporarily suspended pending a final determination. When the final and binding analysis has been established, it shall be the responsibility of the department to determine the amount of penalty, if any, due to the consumer and to notify in writing the licensee and the consumer of the final determination. The licensee shall have 10 days from the date of receipt of the final determination from the department to make settlement with the consumer and shall notify the department in writing of the terms of the settlement.

(c) If any fertilizer is found to be of short weight by the department, the licensee, within 30 days after receipt of notice of such short weight, shall make payment to the consumer or the department an amount of three times the commercial value of the shortage in each case, or by credit memo if and to the extent the consumer is indebted to the licensee or dealer, but in no instance shall the penalty be less than $25. Any licensee who fails to make settlement in full to the consumer or the department within 60 days is liable for interest on the penalty of 1.5 percent per month from the date of issuance. The licensee shall notify the department in writing of the terms of the settlement.

(d) If the licensee, dealer, or agent fails or refuses to make payment to the consumer within the time required, the consumer may institute legal proceedings against the licensee, dealer, or agent for recovery of penalties as provided in this chapter. Any judgment against a licensee, dealer, or agent shall be double the amount of the penalty and shall include a reasonable attorney’s fee and costs.

(e) When a deficiency is found in a sample drawn from a lot of fertilizer in the hands of a dealer or agency, the dealer or agency shall collect the amount due under the deficiency from the licensee and shall within 60 days pay to each person purchasing fertilizer from such lot a proportionate share of the amount collected and shall notify the department in writing that such payment has been made. However, as to any individual sale by a dealer or agent of fertilizer subject to penalties for deficiencies when the dealer or agent is unable to determine the purchaser of the lot of fertilizer, the dealer or agent shall pay the proportionate amount of penalties to the department to be placed in the State Treasury to the credit of the General Inspection Trust Fund to be used for the sole purpose of funding the fertilizer inspection program.

(4) The department may enter an order imposing one or more of the following penalties against a person who violates this chapter or the rules adopted under this chapter or who impedes, obstructs, or hinders the department in performing its duties under this chapter:

(a) Issuance of a warning letter.

(b) Imposition of an administrative fine in the Class I category pursuant to s. 570.971 for each occurrence after the issuance of a warning letter.

(c) Cancellation, revocation, or suspension of any license issued by the department.

History.—s. 1, ch. 65-348; ss. 14, 35, ch. 69-106; s. 4, ch. 76-35; s. 3, ch. 79-204; s. 4, ch. 83-202; s. 4, ch. 87-170; ss. 7, 19, ch. 92-143; ss. 5, 11, ch. 97-6; s. 15, ch. 2013-226; s. 124, ch. 2014-150; s. 20, ch. 2015-3.



576.071 - Commercial value.

576.071 Commercial value.—The commercial value used in assessing penalties for any deficiency shall be determined by surveying the fertilizer industry in the state using annualized plant nutrient values contained in one or more generally recognized journals.

History.—s. 1, ch. 65-348; s. 19, ch. 92-143; ss. 6, 11, ch. 97-6; s. 27, ch. 2012-190; s. 125, ch. 2014-150.



576.085 - Minimum plant nutrient content.

576.085 Minimum plant nutrient content.—The department shall establish, by rule, a minimum plant nutrient content.

History.—s. 1, ch. 65-348; ss. 14, 35, ch. 69-106; s. 5, ch. 76-35; ss. 8, 19, ch. 92-143; s. 11, ch. 97-6.



576.087 - Antisiphon requirements for irrigation systems.

576.087 Antisiphon requirements for irrigation systems.—

(1) Any irrigation system used for the application of fertilizer must be equipped with an antisiphon device adequate to protect against contamination of the water supply.

(2) It is unlawful for any person to apply fertilizer through an irrigation system which is not equipped with an antisiphon device as required by this section.

History.—ss. 9, 19, ch. 92-143; s. 11, ch. 97-6; s. 126, ch. 2014-150.



576.101 - License denial, revocation, or suspension.

576.101 License denial, revocation, or suspension.—The department may deny, suspend, or revoke any license issued by the department for any violation of this chapter, the rules adopted under this chapter, or any lawful order of the department.

History.—s. 1, ch. 65-348; ss. 14, 35, ch. 69-106; s. 6, ch. 78-95; s. 5, ch. 83-202; ss. 11, 19, ch. 92-143; ss. 8, 11, ch. 97-6; s. 127, ch. 2014-150.



576.111 - Stop-sale, stop-use, removal, or hold orders.

576.111 Stop-sale, stop-use, removal, or hold orders.—

(1) When fertilizer is being offered for sale in violation of any of the provisions of this chapter, the department may issue and enforce a stop-sale, stop-use, removal, or hold order to the owner or custodian of the fertilizer ordering it to be held at a designated place until compliance has been met and the fertilizer is released in writing by the department or the violation has been the subject of a court order.

(2) Such written or printed notice is notice and warning to all persons, including, but not limited to, the owner or custodian thereof or her or his agents or employees, to scrupulously refrain from moving, bothering, altering, or interfering with the fertilizer or from altering, defacing, or in anywise interfering with the notice itself or permitting the same to be done.

(3) It shall be unlawful for any person to willfully violate any of the provisions of subsection (2) of this section.

(4) The department shall release the fertilizer so withdrawn when the provisions of this law have been complied with.

(5) The owner or custodian, with the authorization, direction, and supervision of the department, may relabel the fertilizer so that the label will conform to the product, or transfer and return the product to the licensee or supplier for the purpose of bringing the product in compliance with the law.

History.—s. 1, ch. 65-348; s. 4, ch. 67-213; ss. 14, 35, ch. 69-106; ss. 12, 19, ch. 92-143; s. 11, ch. 97-6; s. 910, ch. 97-103.



576.122 - Seizure, condemnation, and sale.

576.122 Seizure, condemnation, and sale.—Any lot of fertilizer not in compliance with the provisions of this law shall be subject to seizure on complaint of the department to the circuit court in the county in which the fertilizer is located. In the event the court finds the fertilizer to be in violation of this law and orders it condemned, it shall be disposed of as the court may direct; provided, that in no instance shall the disposition of the fertilizer be ordered by the court without first giving the owner or custodian an opportunity to apply to the court for release of the fertilizer or for permission to process or relabel it to bring it into compliance with this chapter.

History.—s. 1, ch. 65-348; ss. 14, 35, ch. 69-106; ss. 13, 19, ch. 92-143; s. 11, ch. 97-6.



576.132 - Recovery of damages.

576.132 Recovery of damages.—

(1) The department may file for penalties due for deficiencies in a court of competent jurisdiction upon 10 days’ notice after the 60 days’ payment period.

(2) When penalties are due and unpaid by a nonresident licensee, dealer, or agent, the department may proceed by attachment as provided by law. In the case of nonresident and absconding debtors, the department may proceed against any fertilizer, credits of the licensee, dealer, or agent wherever found within the limits of this state.

(3) When fertilizer in lots of one or more tons is delivered in the same car, boat or other form of transport and consigned to more than one purchaser, analysis of one sample shall be considered representative of all the fertilizer and shall entitle each purchaser to the remedies provided by this chapter.

(4) All fertilizer analysis reports, when properly verified, shall be competent evidence in any court of law or equity in this state.

History.—s. 1, ch. 65-348; ss. 14, 35, ch. 69-106; ss. 14, 19, ch. 92-143; s. 11, ch. 97-6.



576.141 - Sales or exchanges between manufacturers or licensees.

576.141 Sales or exchanges between manufacturers or licensees.—Nothing in this chapter shall be construed to apply to sales or exchanges of fertilizers between importers, manufacturers, or licensees.

History.—s. 1, ch. 65-348; ss. 15, 19, ch. 92-143; s. 11, ch. 97-6.



576.151 - Prohibited acts.

576.151 Prohibited acts.—The following acts are prohibited:

(1) The dissemination of any false advertisement or advertising matter with reference to the distribution or sale of fertilizer.

(2) The refusal to permit entry or inspection or the taking of samples.

(3) The removal or disposal of a detained or “stop-sale” lot of fertilizer or the stop-sale order.

(4) The detaching, altering, defacing or destruction, in whole or in part, of any label or labeling provided for in this law or rules adopted hereunder.

(5) The placing or causing to be placed on labels any false advertisement or misleading statement.

(6) The misbranding of fertilizer.

(7) The forging, counterfeiting, simulating, falsely representing, or improper use of any label authorized or required by s. 576.031, or any rule or regulation.

(8) The sale of any material as a fertilizer or as an ingredient of any mixed fertilizer showing an activity of water-insoluble nitrogen less than prescribed by the Association of Official Analytical Chemists. Fertilizer not defined by the Association of American Plant Food Control Officials may be distributed as fertilizer, provided the licensee furnishes an acceptable definition, Association of Official Analytical Chemists analysis, or other appropriate method of analysis and provides efficacy studies with appropriate controls that have been generated in accordance with good scientific practices whose results have been peer reviewed and published in a generally available scientific journal or have been reviewed and recognized by the research department of an accredited agricultural college or university. The data must clearly quantify and demonstrate a beneficial plant growth response attributable to the fertilizer material when it is used in accordance with the manufacturer’s or distributor’s recommendations.

(9) The failure or refusal to do or perform any affirmative provision or the doing or performing of any prohibited provision of this chapter or of any rule adopted pursuant to this chapter.

History.—s. 1, ch. 65-348; s. 7, ch. 76-35; ss. 16, 19, ch. 92-143; ss. 9, 11, ch. 97-6.



576.161 - Criminal penalties.

576.161 Criminal penalties.—Whoever knowingly violates any of the provisions of this chapter by doing anything prohibited or by failing or refusing to do anything herein required to be done shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 65-348; s. 595, ch. 71-136; s. 19, ch. 92-143; s. 11, ch. 97-6.



576.171 - Remedy by injunction.

576.171 Remedy by injunction.—In addition to the remedies provided in this chapter and notwithstanding the existence of any adequate remedy at law, the department is hereby authorized to make application for injunction to a circuit court and such court shall have jurisdiction upon hearing and for cause shown to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any of the provisions of this chapter or rules and regulations hereunder and such injunction shall be issued without bond. A single act in violation of the provisions of this chapter shall be sufficient to authorize the issuance of an injunction.

History.—s. 1, ch. 65-348; ss. 14, 35, ch. 69-106; s. 19, ch. 92-143; s. 11, ch. 97-6.



576.181 - Administration; rules; procedure.

576.181 Administration; rules; procedure.—

(1) This chapter and all rules adopted hereunder shall be administered and enforced by the department.

(2) The department may adopt rules to implement, make specific, and interpret the provisions of this chapter, and specifically to determine the composition and uses of fertilizer as defined in this chapter, including, but not limited to, the taking and handling of samples, the establishment of investigational allowances, deficiencies, matching criteria for referee analysis, and penalties where not specifically provided for in this chapter; to prohibit the sale or use in fertilizer of any material proven to be detrimental to agriculture, public health, or the environment, or of questionable value; to provide for the incorporation into fertilizer of such other substances as pesticides and proper labeling of such mixture; and to prescribe the information which shall appear on the label other than specifically set forth in this chapter.

(3) The department may establish by rule requirements governing aircraft used for the aerial application of fertilizers, including requirements for recordkeeping, annual aircraft registration, secure storage when not in use, area-of-application information, and reporting any sale, lease, purchase, rental, or transfer of such aircraft to another person.

(4) The department may establish by rule requirements governing the secure storage of fertilizers used by aerial fertilizer applicators.

(5)(a) Except as otherwise provided in paragraph (b), the department has exclusive authority to regulate the sale, composition, packaging, labeling, wholesale and retail distribution, and formulation, including nutrient content level and release rates, of fertilizer. This subsection expressly preempts such regulation of fertilizer to the state.

(b) An ordinance regulating the sale of fertilizer adopted by a county or municipal government before July 1, 2011, is exempt from this subsection, and the county or municipal government may enforce such ordinance within its respective jurisdiction.

History.—s. 1, ch. 65-348; ss. 14, 35, ch. 69-106; s. 240, ch. 71-377; s. 6, ch. 78-95; ss. 17, 19, ch. 92-143; ss. 10, 11, ch. 97-6; s. 3, ch. 2001-360; s. 33, ch. 2011-206; s. 16, ch. 2013-226.



576.191 - Enforcing official.

576.191 Enforcing official.—This chapter shall be administered by the department.

History.—s. 1, ch. 65-348; ss. 14, 35, ch. 69-106; ss. 18, 19, ch. 92-143; s. 11, ch. 97-6.






Chapter 578 - SEED

578.001 - Short title.

578.001 Short title.—This chapter shall be known and cited as the “Florida Seed Law.”

History.—s. 1, ch. 20251, 1941; s. 1, ch. 21942, 1943; s. 1, ch. 22694, 1945; s. 2, ch. 88-75.

Note.—Former s. 578.20.



578.011 - Definitions; Florida Seed Law.

578.011 Definitions; Florida Seed Law.—When used in this chapter, the term:

(1) “Advertisement” means all representations, other than those on the label, disseminated in any manner or by any means, relating to seed within the scope of this law.

(2) “Agricultural seed” includes the seed of grass, forage, cereal and fiber crops, and chufas and any other seed commonly recognized within the state as agricultural or field seed and mixtures of such seed.

(3) “Breeder seed” means seed that are released directly from the breeder or experiment station that develops the seed. These seed are one class above foundation seed.

(4) “Certified seed,” “registered seed,” and “foundation seed” mean seed that have been produced and labeled in accordance with the procedures and in compliance with the rules and regulations of any agency authorized by the laws of this state or the laws of another state.

(5) “Date of test” means the month and year the percentage of germination appearing on the label was obtained by laboratory test.

(6) “Dealer” means any person who sells or offers for sale any agricultural, vegetable, flower, or forest tree seed for seeding purposes, and includes farmers who sell cleaned, processed, packaged, and labeled seed.

(7) “Department” means the Department of Agriculture and Consumer Services or its authorized representative.

(8) “Dormant seed” refers to seed, other than hard seed, which neither germinate nor decay during the prescribed test period and under the prescribed test conditions.

(9) “Flower seed” includes seed of herbaceous plants grown for blooms, ornamental foliage, or other ornamental parts, and commonly known and sold under the name of flower seed in this state.

(10) “Forest tree seed” includes seed of woody plants commonly known and sold as forest tree seed.

(11) “Germination” means the percentage of seed capable of producing normal seedlings under ordinarily favorable conditions. Broken seedlings and weak, malformed and obviously abnormal seedlings shall not be considered to have germinated.

(12) “Hard seed” means the percentage of seed which because of hardness or impermeability did not absorb moisture or germinate under prescribed tests but remain hard during the period prescribed for germination of the kind of seed concerned.

(13) “Hybrid” means the first generation seed of a cross produced by controlling the pollination and by combining:

(a) Two or more inbred lines;

(b) One inbred or a single cross with an open-pollinated variety; or

(c) Two varieties or species, except open-pollinated varieties of corn (Zea mays).

The second generation or subsequent generations from such crosses shall not be regarded as hybrids. Hybrid designations shall be treated as variety names.

(14) “Inert matter” includes broken seed when one-half in size or less; seed of legumes or crucifers with the seed coats removed; undeveloped and badly injured weed seed such as sterile dodder which, upon visual examination, are clearly incapable of growth; empty glumes of grasses; attached sterile glumes of grasses (which must be removed from the fertile glumes except in Rhodes grass); dirt, stone, chaff, nematode, fungus bodies, and any matter other than seed.

(15) “Kind” means one or more related species or subspecies which singly or collectively is known by one common name; e.g., corn, beans, lespedeza.

(16) “Labeling” includes all labels and other written, printed, or graphic representations, in any form, accompanying and pertaining to any seed, whether in bulk or in containers, and includes invoices and other bills of shipment when sold in bulk.

(17) “Lot of seed” means a definite quantity of seed identified by a lot number or other identification, every portion or bag of which is uniform, for the factors which appear in the labeling, within permitted tolerances.

(18) “Mixed” or “mixture” means seed consisting of more than one kind or variety, each present in excess of 5 percent of the whole.

(19) “Origin” means the state, District of Columbia, Puerto Rico, or possession of the United States, or the foreign country where the seed were grown, except for forest tree seed, with respect to which the term “origin” means the county or state forest service seed collection zone and the state where the seed were grown.

(20) “Other crop seed” includes all seed of plants grown in this state as crops, other than the kind or kind and variety included in the pure seed, when not more than 5 percent of the whole of a single kind or variety is present, unless designated as weed seed.

(21) “Processing” means conditioning, cleaning, scarifying, or blending to obtain uniform quality and other operations which would change the purity or germination of the seed and, therefore, require retesting to determine the quality of the seed.

(22) “Prohibited noxious weed seed” means the seed and bulblets of perennial weeds such as not only reproduce by seed or bulblets, but also spread by underground roots or stems and which, when established, are highly destructive and difficult to control in this state by ordinary good cultural practice.

(23) “Pure seed” includes all seed of the kind or kind and variety or strain under consideration, whether shriveled, cracked, or otherwise injured, and pieces of broken seed larger than one-half the original size.

(24) “Record” includes the symbol identifying the seed as to origin, amount, processing, testing, labeling and distribution, file sample of the seed, and any other document or instrument pertaining to the purchase, sale, or handling of agricultural, vegetable, flower, or forest tree seed.

(25) “Restricted noxious weed seed” means the seed of such weeds as are very objectionable in fields, lawns, or gardens of this state, but can be controlled by good cultural practice. Seed of poisonous plants may be included.

(26) “Stop-sale” means any written or printed notice or order issued by the department to the owner or custodian of any lot of agricultural, vegetable, flower, or forest tree seed in the state, directing the owner or custodian not to sell or offer for sale seed designated by the order within the state until the requirements of this law are complied with and a written release has been issued; except that the seed may be released to be sold for feed.

(27) “Treated” means that the seed has been given an application of a material or subjected to a process designed to control or repel disease organisms, insects, or other pests attacking seed or seedlings grown therefrom to improve its planting value or to serve any other purpose.

(28) “Type” means a group of varieties so nearly similar that the individual varieties cannot be clearly differentiated except under special conditions.

(29) “Variety” means a subdivision of a kind characterized by growth, plant fruit, seed, or other characteristics by which it can be differentiated from other sorts of the same kind; e.g., Whatley’s Prolific corn, Bountiful beans, Kobe lespedeza.

(30) “Vegetable seed” means the seed of those crops which are grown in gardens or on truck farms, and are generally known and sold under the name of vegetable seed in this state.

(31) “Weed seed” includes the seed of all plants generally recognized as weeds within this state, and includes prohibited and restricted noxious weed seed, bulblets, and tubers.

History.—s. 2, ch. 22694, 1945; s. 1, ch. 57-199; s. 1, ch. 61-436; s. 1, ch. 63-116; ss. 14, 35, ch. 69-106; ss. 1, 2, 3, ch. 69-144; s. 241, ch. 71-377; s. 1, ch. 87-386; s. 22, ch. 92-143.



578.08 - Registrations.

578.08 Registrations.—

(1) Every person, except as provided in subsection (4) and s. 578.14, before selling, distributing for sale, offering for sale, exposing for sale, handling for sale, or soliciting orders for the purchase of any agricultural, vegetable, flower, or forest tree seed or mixture thereof, shall first register with the department as a seed dealer. The application for registration shall be filed with the department by using a form prescribed by the department or by using the department’s website and shall be accompanied by an annual registration fee for each such place of business based on the gross receipts from the sale of such seed for the last preceding license year as follows:

(a)1. Receipts of less than $500, a fee of $10.

2. Receipts of $500 or more but less than $1,000, a fee of $25.

3. Receipts of $1,000 or more but less than $2,500, a fee of $100.

4. Receipts of $2,500 or more but less than $5,000, a fee of $200.

5. Receipts of $5,000 or more but less than $10,000, a fee of $350.

6. Receipts of $10,000 or more but less than $20,000, a fee of $800.

7. Receipts of $20,000 or more but less than $40,000, a fee of $1,000.

8. Receipts of $40,000 or more but less than $70,000, a fee of $1,200.

9. Receipts of $70,000 or more but less than $150,000, a fee of $1,600.

10. Receipts of $150,000 or more but less than $400,000, a fee of $2,400.

11. Receipts of $400,000 or more, a fee of $4,600.

(b) For places of business not previously in operation, the fee shall be based on anticipated receipts for the first license year.

(2) A written receipt from the department of the registration and payment of the fee shall constitute a sufficient permit for the dealer to engage in or continue in the business of selling, distributing for sale, offering or exposing for sale, handling for sale, or soliciting orders for the purchase of any agricultural, vegetable, flower, or forest tree seed within the state. However, the department shall have authority to suspend or revoke any permit for the violation of any provision of this law or of any rule adopted under authority hereof. The registration shall expire on June 30 of the next calendar year and shall be renewed on July 1 of each year. If any person subject to the requirements of this section fails to comply, the department may issue a stop-sale notice or order which shall prohibit the person from selling or causing to be sold any agricultural, vegetable, flower, or forest tree seed until the requirements of this section are met.

(3) Every person selling, distributing for sale, offering for sale, exposing for sale, handling for sale, or soliciting orders for the purchase of any agricultural, vegetable, flower, or forest tree seed in the state other than as provided in s. 578.14, shall be subject to the requirements of this section; except that agricultural experiment stations of the State University System shall not be subject to the requirements of this section.

(4) The provisions of this chapter shall not apply to farmers who sell only uncleaned, unprocessed, unpackaged, and unlabeled seed, but shall apply to farmers who sell cleaned, processed, packaged, and labeled seed in amounts in excess of $10,000 in any one year.

History.—s. 4, ch. 19364, 1939; CGL 1940 Supp. 4151(593); s. 8, ch. 20251, 1941; s. 8, ch. 21942, 1943; s. 8, ch. 22694, 1945; s. 1, ch. 26969, 1951; s. 2, ch. 57-199; s. 2, ch. 61-436; ss. 14, 35, ch. 69-106; s. 4, ch. 69-144; s. 6, ch. 78-95; s. 3, ch. 85-172; s. 2, ch. 87-386; s. 23, ch. 92-143; s. 24, ch. 94-335; s. 43, ch. 2009-66; s. 128, ch. 2014-150.



578.09 - Label requirements.

578.09 Label requirements.—Each container of agricultural, vegetable, or flower seed sold, offered for sale, exposed for sale, or distributed for sale within this state for sowing or planting purposes shall bear thereon or have attached thereto, in a conspicuous place, a label or labels containing all information required under this section, plainly written or printed in the English language, in Century type. All data pertaining to analysis shall appear on a single label. Language setting forth the requirements for filing and serving complaints as described in s. 578.26(1)(b) shall be included on the analysis label or be otherwise attached to the package, except for packages containing less than 1,000 seeds by count.

(1) FOR TREATED SEED.—For all agricultural, vegetable, or flower seed treated as defined in this chapter:

(a) A word or statement indicating that the seed has been treated or description of process used.

(b) The commonly accepted coined, chemical or abbreviated chemical (generic) name of the applied substance and the words “poison treated” in red letters, in not less than 1/4-inch type.

(c) A caution statement such as “Do not use for food, feed, or oil purposes.”

(d) Rate of application or statement “Treated at manufacturer’s recommended rate.”

(e) If the seed is treated with an inoculant, the date beyond which the inoculant is not to be considered effective (date of expiration).

(2) AGRICULTURAL SEED.—

(a) Commonly accepted name of kind and variety of each agricultural seed component in excess of 5 percent of the whole, and the percentage by weight of each in the order of its predominance. Where more than one component is required to be named, the word “mixture” or the word “mixed” shall be shown conspicuously on the label.

(b) Lot number or other lot identification.

(c) Net weight or seed count.

(d) Origin, if known; if unknown, that fact shall be stated.

(e) Percentage by weight of all weed seed.

(f) The name and number per pound of each kind of restricted noxious weed seed.

(g) Percentage by weight of other crop seed.

(h) Percentage by weight of inert matter.

(i) For each named agricultural seed:

1. Percentage of germination, exclusive of hard seed;

2. Percentage of hard seed when present, if desired; and

3. The calendar month and year the test was completed to determine such percentages.

(j) Name and address of the person who labeled said seed or who sells, distributes, offers, or exposes said seed for sale within this state.

(3) FOR VEGETABLE SEED IN CONTAINERS OF 8 OUNCES OR MORE.—

(a) Name of kind and variety of seed.

(b) Net weight or seed count.

(c) Lot number or other lot identification.

(d) Percentage of germination.

(e) Calendar month and year the test was completed to determine such percentages.

(f) Name and address of the person who labeled said seed or who sells, distributes, offers or exposes said seed for sale within this state.

(g) For seed which germinate less than the standard last established by the department the words “below standard,” in not less than 8-point type, must be printed or written in ink on the face of the tag, in addition to the other information required. Provided, that no seed marked “below standard” shall be sold which falls more than 20 percent below the standard for such seed which has been established by the department, as authorized by this law.

(h) The name and number of restricted noxious weed seed per pound.

(4) FOR VEGETABLE SEED IN CONTAINERS OF LESS THAN 8 OUNCES.—

(a) Name of kind and variety of seed.

(b) Name and address of person who labeled seed or who sells, distributes, offers, or exposes said seed for sale within this state.

(c) For seed which germinate less than standard last established by the department, the additional information must be shown:

1. Percentage of germination, exclusive of hard seed.

2. Percentage of hard seed when present, if desired.

3. Calendar month and year the test was completed to determine such percentages.

4. The words “below standard” in not less than 8-point type.

(d) No seed marked “below standard” shall be sold which fall more than 20 percent below the established standard for such seed.

(5) FOR FLOWER SEED IN PACKETS PREPARED FOR USE IN HOME GARDENS OR HOUSEHOLD PLANTINGS OR FLOWER SEED IN PREPLANTED CONTAINERS, MATS, TAPES, OR OTHER PLANTING DEVICES.—

(a) For all kinds of flower seed:

1. The name of the kind and variety or a statement of type and performance characteristics as prescribed in the rules and regulations promulgated under the provisions of this chapter.

2. The calendar month and year the seed was tested or the year for which the seed was packaged.

3. The name and address of the person who labeled said seed, or who sells, offers, or exposes said seed for sale within this state.

(b) For seed of those kinds for which standard testing procedures are prescribed and which germinate less than the germination standard last established under the provisions of this chapter:

1. The percentage of germination exclusive of hard seed.

2. The words “below standard” in not less than 8-point type.

(c) For seed placed in a germination medium, mat, tape, or other device in such a way as to make it difficult to determine the quantity of seed without removing the seed from the medium, mat, tape, or device, a statement to indicate the minimum number of seed in the container.

(6) FOR FLOWER SEED IN CONTAINERS OTHER THAN PACKETS PREPARED FOR USE IN HOME FLOWER GARDENS OR HOUSEHOLD PLANTINGS AND OTHER THAN PREPLANTED CONTAINERS, MATS, TAPES, OR OTHER PLANTING DEVICES.—

(a) The name of the kind and variety or a statement of type and performance characteristics as prescribed in rules and regulations promulgated under the provisions of this chapter.

(b) The lot number or other lot identification.

(c) The calendar month and year that the seed were tested or the year for which the seed were packaged.

(d) The name and address of the person who labeled said seed or who sells, offers, or exposes said seed for sale within this state.

(e) For those kinds of seed for which standard testing procedures are prescribed:

1. The percentage germination exclusive of hard seed.

2. The percentage of hard seed, if present.

(f) For those seeds which germinate less than the standard last established by the department, the words “below standard” in not less than 8-point type must be printed or written in ink on the face of the tag.

(7) DEPARTMENT TO PRESCRIBE UNIFORM ANALYSIS TAG.—The department shall have the authority to prescribe a uniform analysis tag required by this section.

History.—s. 5, ch. 19364, 1939; CGL 1940 Supp. 4151(594); s. 3, ch. 20251, 1941; ss. 3, 13, ch. 21942, 1943; ss. 3, 12, ch. 22694, 1945; ss. 1, 2, 3, 4, ch. 26926, 1951; s. 3, ch. 57-199; s. 3, ch. 61-436; ss. 14, 35, ch. 69-106; s. 5, ch. 69-144; s. 1, ch. 88-75; s. 6, ch. 93-29.



578.091 - Forest tree seed.

578.091 Forest tree seed.—

(1) Each container of forest tree seed which is sold, offered for sale, exposed for sale, or transported within this state for sowing purposes shall bear thereon or have attached thereto in a conspicuous place a plainly written or printed label or tag in the English language, giving the following information:

(a) For all forest tree seed treated as defined in this law:

1. A word or statement indicating that the seed has been treated.

2. The commonly accepted coined, chemical or abbreviated chemical (generic) name of the applied substance or description of the process used.

3. The words “poison treated” in red letters at least 1/4-inch type and a caution statement such as “Do not use for food, feed, or oil purposes.”

4. If the seed has been treated with an inoculant, the date beyond which the inoculant is not to be considered effective (date of expiration).

(b) For all forest tree seed subject to this law:

1. Common name of the species of seed (and subspecies, if appropriate).

2. The scientific name of the genus and species (and subspecies, if appropriate).

3. Lot number or other lot identification.

4. State of origin and forest tree seed collection zone in state if state is divided into zones.

5. Purity as a percentage of pure seed by weight.

6. For those species for which standard germination testing procedures are prescribed by the department, the following:

a. Percentage germination exclusive of hard seed.

b. Percentage of hard seed, if present.

c. Calendar month and year test was completed to determine such percentages.

7. In lieu of sub-subparagraphs 6.a., b., and c., above, the seed may be labeled “Test is in process, results will be supplied upon request.”

8. For those species for which standard germination testing procedures have not been prescribed by the department, the calendar year in which the seed was collected.

9. The name and address of the person who labeled said seed or who sells, offers, or exposes said seed for sale within this state.

(2) The information required by subsection (1) to be placed on labels attached to seed containers shall not be modified or denied in the labeling or on another label attached to the container. However, labeling of seed supplied under a contractual agreement may be by invoice accompanying the shipment or by an analysis tag attached to said invoice if each bag or other container is clearly identified by a lot number stenciled on the container or if the seed is in bulk. Each bag or container that is not so identified must carry complete labeling.

History.—s. 6, ch. 69-144; ss. 14, 35, ch. 69-106.



578.10 - Exemptions.

578.10 Exemptions.—

(1) The provisions of s. 578.13 shall not apply to any common carrier in respect to any seed transported or delivered for transportation in the ordinary course of its business as a carrier. Provided, that such carrier is not engaged in processing or merchandising seed subject to the provisions of this law.

(2) The provisions of ss. 578.09 and 578.13 do not apply:

(a) To seed or grain not intended for sowing or planting purposes.

(b) To seed in storage in, consigned to or being transported to seed cleaning or processing establishments for cleaning or processing only. Any labeling or other representation which may be made with respect to the unclean seed shall be subject to this law.

(3) No person shall be subject to the criminal penalties of this law for having sold, offered, exposed, or distributed for sale in this state any agricultural, vegetable, or forest tree seed which were incorrectly labeled or represented as to kind and variety or origin, which seed cannot be identified by examination thereof, unless she or he has failed to obtain an invoice or grower’s declaration giving kind and variety and origin.

(4) When seeds are sold from a duly labeled container and taken therefrom in the presence of the purchaser, the container in which such seeds are delivered to the purchaser will not be required to have a label or tag unless so requested by the purchaser. This, however, shall not relieve or exempt any seed dealer from any liability imposed by the Florida Seed Law.

History.—s. 6, ch. 19364, 1939; CGL 1940 Supp. 4151(595); s. 5, ch. 20251, 1941; s. 5, ch. 21942, 1943; s. 5, ch. 22694, 1945; s. 2, ch. 26969, 1951; ss. 4, 9, ch. 57-199; s. 7, ch. 69-144; s. 911, ch. 97-103.



578.11 - Duties, authority, and rules of the department.

578.11 Duties, authority, and rules of the department.—

(1) The duty of administering this law and enforcing its provisions and requirements shall be vested in the Department of Agriculture and Consumer Services, which is hereby authorized to employ such agents and persons as in its judgment shall be necessary therefor. It shall be the duty of the department, which may act through its authorized agents, to sample, inspect, make analyses of, and test agricultural, vegetable, flower, or forest tree seed transported, sold, offered or exposed for sale, or distributed within this state for sowing or planting purposes, at such time and place and to such extent as it may deem necessary to determine whether said agricultural, vegetable, flower, or forest tree seed are in compliance with the provisions of this law, and to notify promptly the person who transported, distributed, sold, offered or exposed the seed for sale, of any violation.

(2) The department is authorized:

(a) To enforce this act and prescribe the methods of sampling, inspecting, testing, and examining agricultural, vegetable, flower, or forest tree seed.

(b) To establish standards and tolerances to be followed in the administration of this law, which shall be in general accord with officially prescribed practices in interstate commerce.

(c) To prescribe uniform labels.

(d) To adopt prohibited and restricted noxious weed seed lists.

(e) To prescribe limitations for each restricted noxious weed to be used in enforcement of this act and to add or subtract therefrom from time to time as the need may arise.

(f) To make commercial tests of seed and to fix and collect charges for such tests.

(g) To list the kinds of flower and forest tree seed subject to this law.

(h) To analyze samples, as requested by a consumer. The department shall establish, by rule, a fee schedule for analyzing samples at the request of a consumer. The fees shall be sufficient to cover the costs to the department for taking the samples and performing the analysis, not to exceed $150 per sample.

(i) To adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this act.

(j) To establish, by rule, requirements governing aircraft used for the aerial application of seed, including requirements for recordkeeping, annual aircraft registration, secure storage when not in use, area-of-application information, and reporting any sale, lease, purchase, rental, or transfer of such aircraft to another person.

(3) For the purpose of carrying out the provisions of this law, the department, through its authorized agents, is authorized:

(a) To enter upon any public or private premises, where agricultural, vegetable, flower, or forest tree seed is sold, offered, exposed, or distributed for sale during regular business hours, in order to have access to seed subject to this law and the rules and regulations hereunder.

(b) To issue and enforce a stop-sale notice or order to the owner or custodian of any lot of agricultural, vegetable, flower, or forest tree seed, which the department finds or has good reason to believe is in violation of any provisions of this law, which shall prohibit further sale, barter, exchange, or distribution of such seed until the department is satisfied that the law has been complied with and has issued a written release or notice to the owner or custodian of such seed. After a stop-sale notice or order has been issued against or attached to any lot of seed and the owner or custodian of such seed has received confirmation that the seed does not comply with this law, she or he shall have 15 days beyond the normal test period within which to comply with the law and obtain a written release of the seed. The provisions of this paragraph shall not be construed as limiting the right of the department to proceed as authorized by other sections of this law.

(c) To establish and maintain a seed laboratory, employ seed analysts and other personnel, and incur such other expenses as may be necessary to comply with these provisions.

History.—s. 7, ch. 19364, 1939; CGL 1940 Supp. 4151(596); s. 6, ch. 20251, 1941; s. 6, ch. 21942, 1943; s. 6, ch. 22694, 1945; s. 5, ch. 57-199; s. 4, ch. 61-436; ss. 14, 35, ch. 69-106; s. 8, ch. 69-144; s. 6, ch. 78-95; s. 24, ch. 92-143; s. 7, ch. 93-29; s. 912, ch. 97-103; s. 191, ch. 98-200; s. 4, ch. 2001-360.



578.12 - Stop-sale, stop-use, removal, or hold orders.

578.12 Stop-sale, stop-use, removal, or hold orders.—When agricultural, vegetable, flower, or forest tree seed is being offered or exposed for sale or held in violation of any of the provisions of this chapter, the department, through its authorized representative, may issue and enforce a stop-sale, stop-use, removal, or hold order to the owner or custodian of said seed ordering it to be held at a designated place until the law has been complied with and said seed is released in writing by the department or its authorized representative. If seed is not brought into compliance with this law it shall be destroyed within 30 days or disposed of by the department in such a manner as it shall by regulation prescribe.

History.—s. 8, ch. 19364, 1939; CGL 1940 Supp. 4151(597); s. 7, ch. 20251, 1941; s. 7, ch. 21942, 1943; s. 7, ch. 22694, 1945; ss. 14, 35, ch. 69-106; s. 9, ch. 69-144; s. 1, ch. 77-174.



578.13 - Prohibitions.

578.13 Prohibitions.—

(1) It shall be unlawful for any person to sell, distribute for sale, offer for sale, expose for sale, handle for sale, or solicit orders for the purchase of any agricultural, vegetable, flower, or forest tree seed within this state:

(a) Unless the test to determine the percentage of germination required by s. 578.09 shall have been completed within a period of 7 months, exclusive of the calendar month in which the test was completed, immediately prior to sale, exposure for sale, offering for sale, or transportation, except for germination test for seed in hermetically sealed containers which is provided for in s. 578.28.

(b) Not labeled in accordance with the provisions of this law, or having false or misleading labeling.

(c) Pertaining to which there has been a false or misleading advertisement.

(d) Containing noxious weed seeds subject to tolerances and methods of determination prescribed in the rules and regulations under this law.

(e) Unless a seed license has been obtained in accordance with the provisions of this law.

(f) Unless such seed conforms to the definition of a “lot of seed.”

(2) It shall be unlawful for any person within this state:

(a) To detach, deface, destroy, or use a second time any label or tag provided for in this law or in the rules and regulations made and promulgated hereunder or to alter or substitute seed in a manner that may defeat the purpose of this law.

(b) To disseminate any false or misleading advertisement concerning agricultural, vegetable, flower, or forest tree seed in any manner or by any means.

(c) To hinder or obstruct in any way any authorized person in the performance of her or his duties under this law.

(d) To fail to comply with a stop-sale order or seizure order.

(e) To sell, distribute for sale, offer for sale, expose for sale, handle for sale, or solicit orders for the purchase of any agricultural, vegetable, flower, or forest tree seed labeled “certified seed,” “registered seed,” “foundation seed,” “breeder seed,” or similar terms, unless it has been produced and labeled under seal in compliance with the rules and regulations of any agency authorized by law.

(f) To fail to keep a complete record, including a file sample which shall be retained for 1 year after seed is sold, of each lot of seed and to make available for inspection such records to the department or its duly authorized agents.

(g) To use the name of the Department of Agriculture and Consumer Services or Florida State Seed Laboratory in connection with analysis tag, labeling advertisement, or sale of any seed in any manner whatsoever.

History.—s. 4, ch. 20251, 1941; s. 4, ch. 21942, 1943; s. 4, ch. 22694, 1945; s. 6, ch. 57-199; s. 5, ch. 61-436; ss. 14, 35, ch. 69-106; s. 10, ch. 69-144; s. 13, ch. 96-407; s. 1186, ch. 97-103.



578.14 - Packet vegetable and flower seed.

578.14 Packet vegetable and flower seed.—When vegetable or flower seed are sold, offered for sale, or exposed for sale in packets of less than 8 ounces, the company who packs seed for retail sale shall register and pay fees as provided under s. 578.08.

History.—s. 9, ch. 20251, 1941; s. 9, ch. 21942, 1943; s. 9, ch. 22694, 1945; s. 6, ch. 61-436; s. 11, ch. 69-144; s. 25, ch. 92-143.



578.181 - Penalties; administrative fine.

578.181 Penalties; administrative fine.—

(1) The department may enter an order imposing one or more of the following penalties against a person who violates this chapter or the rules adopted under this chapter or who impedes, obstructs, or hinders the department in performing its duties under this chapter:

(a) Issuance of a warning letter.

(b) Imposition of an administrative fine in the Class I category pursuant to s. 570.971 for each occurrence after the issuance of a warning letter.

(c) Revocation or suspension of the registration as a seed dealer.

(2) Any person who violates the provisions of this chapter is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 15, ch. 22694, 1945; s. 596, ch. 71-136; s. 3, ch. 87-386; s. 129, ch. 2014-150.



578.22 - Disposition of fees collected.

578.22 Disposition of fees collected.—All fees required and collected as provided in this chapter shall be paid into the State Treasury to the credit of the General Inspection Trust Fund, and shall be used solely for the seed inspection program.

History.—s. 11, ch. 21942, 1943; s. 10, ch. 22694, 1945; s. 3, ch. 26960, 1951; s. 2, ch. 61-119; s. 8, ch. 93-29.



578.23 - Dealers’ records to be kept available.

578.23 Dealers’ records to be kept available.—Every seed dealer shall make and keep for a period of 3 years satisfactory records of all agricultural, vegetable, flower, or forest tree seed bought or handled to be sold, which records shall at all times be made readily available for inspection, examination, or audit by the department. Such records shall also be maintained by persons who purchase seed for production of plants for resale.

History.—s. 14, ch. 21942, 1943; s. 13, ch. 22694, 1945; ss. 14, 35, ch. 69-106; s. 12, ch. 69-144; s. 4, ch. 87-386.



578.24 - Mixed varieties of seed oats prohibited.

578.24 Mixed varieties of seed oats prohibited.—Oats consisting of mixed varieties shall not be sold for planting purposes in this state unless permitted by regulation promulgated by the department upon recommendation of the Florida Agricultural Experiment Station at Gainesville.

History.—s. 12, ch. 21942, 1943; s. 11, ch. 22694, 1945; ss. 14, 35, ch. 69-106.



578.25 - Use of disclaimer clause.

578.25 Use of disclaimer clause.—The use of a disclaimer or nonwarranty clause in any invoice, advertising, labeling, or written, printed, or graphic matter pertaining to any seed shall not relieve or exempt any person from any provisions of the Florida Seed Law.

History.—s. 14, ch. 22694, 1945.



578.26 - Complaint, investigation, hearings, findings, and recommendation prerequisite to legal action.

578.26 Complaint, investigation, hearings, findings, and recommendation prerequisite to legal action.—

(1)(a) When any farmer is damaged by the failure of agricultural, vegetable, flower, or forest tree seed to produce or perform as represented by the label attached to the seed as required by s. 578.09, as a prerequisite to her or his right to maintain a legal action against the dealer from whom the seed was purchased, the farmer shall make a sworn complaint against the dealer alleging damages sustained. The complaint shall be filed with the department, and a copy of the complaint shall be served by the department on the dealer by certified mail, within such time as to permit inspection of the crops, plants, or trees by the seed investigation and conciliation council or its representatives and by the dealer from whom the seed was purchased.

(b) Language setting forth the requirement for filing and serving the complaint shall be legibly typed or printed on the analysis label or be attached to the package containing the seed at the time of purchase by the farmer.

(c) A nonrefundable filing fee of $100 shall be paid to the department with each complaint filed. However, the complainant may recover the filing fee cost from the dealer upon the recommendation of the seed investigation and conciliation council.

(2) Within 15 days after receipt of a copy of the complaint, the dealer shall file with the department her or his answer to the complaint and serve a copy of the answer on the farmer by certified mail. Upon receipt of the findings and recommendation of the arbitration council, the department shall transmit them to the farmer and to the dealer by certified mail.

(3) The department shall refer the complaint and the answer thereto to the seed investigation and conciliation council provided in s. 578.27 for investigation, informal hearing, findings, and recommendation on the matters complained of.

(a) Each party shall be allowed to present its side of the dispute at an informal hearing before the seed investigation and conciliation council. Attorneys may be present at the hearing to confer with their clients. However, no attorney may participate directly in the proceeding.

(b) Hearings, including the deliberations of the seed investigation and conciliation council, shall be open to the public.

(c) Within 30 days after completion of a hearing, the seed investigation and conciliation council shall transmit its findings and recommendations to the department.

Upon receipt of the findings and recommendation of the seed investigation and conciliation council, the department shall transmit them to the farmer and to the dealer by certified mail.

(4) The department shall provide administrative support for the seed investigation and conciliation council.

History.—s. 1, ch. 26814, 1951; s. 7, ch. 57-199; ss. 14, 35, ch. 69-106; s. 13, ch. 69-144; s. 1, ch. 83-95; s. 3, ch. 85-62; s. 5, ch. 87-386; s. 3, ch. 88-75; s. 26, ch. 92-143; s. 913, ch. 97-103; s. 85, ch. 2013-18.



578.27 - Seed investigation and conciliation council; composition; purpose; meetings; duties; expenses.

578.27 Seed investigation and conciliation council; composition; purpose; meetings; duties; expenses.—

(1) The Commissioner of Agriculture shall appoint a seed investigation and conciliation council composed of seven members and seven alternate members, one member and one alternate to be appointed upon the recommendation of each of the following: the deans of extension and research, Institute of Food and Agricultural Sciences, University of Florida; president of the Florida Seedsmen and Garden Supply Association; president of the Florida Farm Bureau Federation; and the president of the Florida Fruit and Vegetable Association. The Commissioner of Agriculture shall appoint a representative and an alternate from the agriculture industry at large and from the Department of Agriculture and Consumer Services. Initially, three members and their alternates shall be appointed for 4-year terms and four members and their alternates shall be appointed for 2-year terms. Thereafter, members and alternates shall be appointed for 4-year terms. Each alternate member shall serve only in the absence of the member for whom she or he is an alternate. A vacancy shall be filled for the remainder of the unexpired term in the same manner as the original appointment. The council shall annually elect a chair from its membership. It shall be the duty of the chair to conduct all meetings and deliberations held by the council and to direct all other activities of the council. The department representative shall serve as secretary of the council. It shall be the duty of the secretary to keep accurate and correct records on all meetings and deliberations and perform other duties for the council as directed by the chair.

(2) The purpose of the seed investigation and conciliation council is to assist farmers and agricultural seed dealers in determining the validity of complaints made by farmers against dealers and recommend cost damages resulting from the alleged failure of the seed to produce as represented by label on the seed package.

(3) The seed investigation and conciliation council may be called into session by the department or upon the direction of the chair to consider matters referred to it by the department.

(4)(a) When the department refers to the seed investigation and conciliation council any complaint made by a farmer against a dealer, said council shall make a full and complete investigation of the matters complained of and at the conclusion of said investigation shall report its findings and make its recommendation of cost damages and file same with the department.

(b) In conducting its investigation the seed investigation and conciliation council or any representative, member, or members thereof authorized to examine the farmer on her or his farming operation of which she or he complains and the dealer on her or his packaging, labeling, and selling operation of the seed alleged to be faulty; to grow to production a representative sample of the alleged faulty seed through the facilities of the state, under the supervision of the department when such action is deemed to be necessary; to hold informal hearings at a time and place directed by the department or by the chair of the council upon reasonable notice to the farmer and the dealer.

(c) Any investigation made by less than the whole membership of the council shall be by authority of a written directive by the department or by the chair, and such investigation shall be summarized in writing and considered by the council in reporting its findings and making its recommendation.

(5) The members of the council shall receive no compensation for the performance of their duties hereunder, but the members of the council shall be reimbursed for travel expenses as provided in s. 112.061 when they attend a meeting or perform a service in conformity with the requirements of this section.

History.—s. 8, ch. 57-199; ss. 3, 14, 35, ch. 69-106; s. 1, ch. 71-1; ss. 4, 5, ch. 88-75; s. 5, ch. 91-429; s. 914, ch. 97-103.



578.28 - Seed in hermetically sealed containers.

578.28 Seed in hermetically sealed containers.—The period of validity of germination tests is extended to the following periods for seed packaged in hermetically sealed containers, under conditions and label requirements set forth in this section:

(1) GERMINATION TESTS.—The germination test for agricultural and vegetable seed shall have been completed within the following periods, exclusive of the calendar month in which the test was completed, immediately prior to shipment, delivery, transportation, or sale:

(a) In the case of agricultural or vegetable seed shipped, delivered, transported, or sold to a dealer for resale, 18 months;

(b) In the case of agricultural or vegetable seed for sale or sold at retail, 24 months.

(2) CONDITIONS OF PACKAGING.—The following conditions are considered as minimum:

(a) Hermetically sealed packages or containers.—A container, to be acceptable under the provisions of this section, shall not allow water vapor penetration through any wall, including the wall seals, greater than 0.05 gram of water per 24 hours per 100 square inches of surface at 100 °F. with a relative humidity on one side of 90 percent and on the other of 0 percent. Water vapor penetration (WVP) is measured by the standards of the National Institute of Standards and Technology as: gm H2O/24 hr./100 sq. in./100 °F/90 percent RH V. 0 percent RH.

(b) Moisture of seed packaged.—The moisture of agricultural or vegetable seed subject to the provisions of this section shall be established by rule of the department.

(3) LABELING REQUIRED.—In addition to the labeling required by s. 578.09, seed packaged under the provisions of this section shall be labeled with the following information:

(a) Seed has been preconditioned as to moisture content.

(b) Container is hermetically sealed.

(c) “Germination test valid until (month, year)” may be used. (Not to exceed 24 months from date of test).

History.—s. 14, ch. 69-144; s. 10, ch. 90-320; s. 27, ch. 92-143; s. 72, ch. 2000-154.






Chapter 580 - COMMERCIAL FEED AND FEEDSTUFF

580.011 - Title.

580.011 Title.—This chapter shall be known as the “Florida Commercial Feed Law.”

History.—s. 1, ch. 29755, 1955; s. 33, ch. 92-143; ss. 6, 7, ch. 93-90; s. 16, ch. 94-282.



580.031 - Definitions of words and terms.

580.031 Definitions of words and terms.—As used in this chapter, the term:

(1) “Brand name” means any word, name, symbol, or device, or combination thereof, identifying the commercial feed of a distributor and distinguishing it from the commercial feed of others.

(2) “Commercial feed” means all materials or combinations of materials that are distributed or intended to be distributed for use as feed or for mixing in a feed for animals other than humans, except:

(a) Unmixed whole seeds, including physically altered entire unmixed seeds, when such seeds are not chemically changed or are not adulterated within the meaning of s. 580.071.

(b) Unground hay, straw, stover, silage, cobs, husks, and hulls, and individual chemical compounds or substances, when such commodities, compounds, or substances are unmixed with other substances and are not adulterated within the meaning of s. 580.071.

(c) Feed mixed by the consumer for the consumer’s own use made entirely or in part from products raised on the consumer’s farm, except as is provided by rules of the department.

(3) “Consumer” or “customer” means the person who purchases or receives commercial feed or feedstuff for feeding to animals.

(4) “Cooperative” means any corporation organized under the provisions of chapter 618 or chapter 619 for the mutual benefit of its members who are producers of milk, and which sells, distributes, or provides feed for dairy cows or feed ingredients for such feed only to its members.

(5) “Customer-formula feed” means a commercial feed consisting of a mixture of commercial feeds or feed ingredients, each batch of which is manufactured according to the specific instructions of the final customer, is distributed only to that customer, and is not redistributed.

(6) “Department” means the Department of Agriculture and Consumer Services.

(7) “Distribute” means to offer for sale, sell, barter, or exchange commercial feed or feedstuff or to supply, furnish, or otherwise provide commercial feed or feedstuff for use by any consumer or customer in the state.

(8) “Distributor” means any person who distributes commercial feed or feedstuff. It does not include persons who sell brand name feed at retail on behalf of a registrant who manufactures such feed.

(9) “Drug” means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than humans and articles other than feed intended to affect the structure or any function of the animal body.

(10) “Feedstuff” means edible materials, other than commercial feed, which are distributed for animal consumption and which contribute energy or nutrients, or both, to an animal diet. The term includes ingredients as defined in this section.

(11) “Good management practices” means procedures for manufacture, distribution, transportation, sampling, inspection, and analysis of feed which are designed to prevent contamination of the feed by toxins, drugs, bacteria, or other harmful substances.

(12) “Hazard-analysis critical-control-point program” means the identification of points in the manufacture, distribution, transportation, sampling, inspection, and analysis of feed at which there is a risk of contamination that could be harmful to humans and other animals and the identification of methods of preventing contamination at these points.

(13) “Ingredient” means each of the constituent materials used to make a commercial feed.

(14) “Integrated poultry operation” means a business enterprise that owns all stages of poultry production and manufactures and distributes commercial feed or feedstuff for consumption by animals owned by the business enterprise. An integrated poultry operation does not sell feed commercially.

(15) “Label” means a display of written, printed, or graphic matter upon or affixed to the container in which a product is distributed, or on the invoice accompanying the product.

(16) “Labeling” means all labels and other written, printed, or graphic matter upon an article or any of its containers or wrappers, or accompanying commercial feed or feedstuff.

(17) “Manufacture” means the grinding, mixing, or blending, or further processing, of a commercial feed for distribution.

(18) “Medicated feed” means a commercial feed or customer-formula feed that contains a drug.

(19) “Member of a cooperative” means, in the case of a stock association, the owner of at least one share of voting stock, and, in the case of a nonstock association, a person who has been issued a membership certificate upon the payment of a membership fee of at least $1,000, or who has an outstanding obligation of not less than $1,000 owed to the member by the cooperative in accordance with the bylaws of the cooperative, and who is entitled to voting powers within the cooperative.

(20) “Percent” or “percentage” means percentage by weight.

(21) “Product name” means the name of the commercial feed which identifies it as to kind, class, or specific use.

(22) “Quality-assurance/quality-control plan” means a system of activities designed to provide assurance that the commercial feed or feedstuff meets defined standards of quality and to provide control of the quality of the commercial feed or feedstuff.

(23) “Registrant” means any person issued a master registration by the department.

(24) “Ton” means a net weight of 2,000 pounds avoirdupois.

Except as provided by law or rule, all terms used in connection with commercial feed or feedstuff have the meanings ascribed to them by the Association of American Feed Control Officials.

History.—s. 3, ch. 29755, 1955; s. 2, ch. 61-440; s. 1, ch. 69-62; ss. 14, 35, ch. 69-106; s. 1, ch. 75-140; s. 1, ch. 79-66; s. 1, ch. 86-112; s. 52, ch. 91-220; ss. 28, 33, ch. 92-143; ss. 1, 6, 7, ch. 93-90; ss. 1, 16, ch. 94-282; s. 27, ch. 2001-279.



580.036 - Powers and duties.

580.036 Powers and duties.—

(1) The department shall administer and enforce the provisions of this chapter. It shall have full authority to inspect, sample, and analyze any commercial feed or feedstuff distributed in this state and to assess any penalties provided for violation of this chapter.

(2) The department is authorized to adopt rules pursuant to ss. 120.536(1) and 120.54 to enforce the provisions of this chapter. These rules shall be consistent with the rules and standards of the United States Food and Drug Administration and the United States Department of Agriculture, when applicable, and shall include:

(a) Establishing definitions and reasonable standards for commercial feed or feedstuff and permissible tolerances for pesticide chemicals, chemical additives, nonnutritive ingredients, or drugs in or on commercial feed or feedstuff in such amounts as will ensure the safety of livestock and poultry and the products thereof used for human consumption.

(b) Adopting standards for the manufacture and distribution of medicated feed.

(c) Establishing definitions and reasonable standards for the certification of laboratories for the conduct of testing and analyses as required in this chapter.

(d) Establishing product labeling requirements for distributors.

(e) Limiting the use of drugs in commercial feed and prescribing feeding directions to be used to ensure safe usage of medicated feed.

(f) Establishing standards for evaluating quality-assurance/quality-control plans, including testing protocols, for exemptions to certified laboratory testing requirements.

(g) Establishing standards for the sale, use, and distribution of commercial feed or feedstuff to ensure usage that is consistent with animal safety and well-being and, to the extent that meat, poultry, and other animal products for human consumption may be affected by commercial feed or feedstuff, to ensure that these products are safe for human consumption. Such standards, if adopted, must be developed in consultation with the Agricultural Feed, Seed, and Fertilizer Advisory Council created under s. 570.451.

(3) The department is empowered to take appropriate action against any person who violates or fails to comply with the provisions of this chapter. The department may request copies of labels and labeling and any other documents deemed necessary to ascertain whether such violation or noncompliance has occurred.

History.—s. 2, ch. 94-282; s. 192, ch. 98-200; s. 6, ch. 2012-83; s. 93, ch. 2013-15; s. 130, ch. 2014-150.



580.0365 - Preemption of regulatory authority over commercial feed and feedstuff.

580.0365 Preemption of regulatory authority over commercial feed and feedstuff.—It is the intent of the Legislature to eliminate duplication of regulation over commercial feed and feedstuff. Notwithstanding any other provision of law, the authority to regulate, inspect, sample, and analyze any commercial feed or feedstuff distributed in this state 1and to exercise the powers and duties 2of regulation in this chapter, including the power to assess any penalties provided for violation of this chapter, is preempted to the department.

History.—s. 20, ch. 2016-61; s. 3, ch. 2016-88.

1Note.—As enacted by s. 20, ch. 2016-61. The enactment by s. 3, ch. 2016-88, uses the word “or” instead of the word “and.”

2Note.—As enacted by s. 20, ch. 2016-61. The enactment by s. 3, ch. 2016-88, uses the word “under” instead of the words “of regulation in.”



580.041 - Master registration; fee; refusal or cancellation of registration; reporting.

580.041 Master registration; fee; refusal or cancellation of registration; reporting.—

(1)(a) Each distributor of commercial feed must annually obtain a master registration before her or his brands are distributed in this state. Upon initial registration, the distributor shall agree to comply with this chapter and applicable rules. All registrations expire on June 30 of each year.

(b) The application for registration shall be filed with the department by using a form prescribed by the department or by using the department’s website and shall be accompanied by a fee based on tons of feed distributed in this state during the previous year. If a distributor has been in business less than 1 year, the tonnage shall be estimated by the distributor for the first year and based on actual tonnage thereafter. These fees shall be as follows:

SALES IN TONS     FEE

Zero, up to and including 25..........$40

More than 25, up to and including 50..........$75

More than 50, up to and including 100..........$150

More than 100, up to and including 300..........$375

More than 300, up to and including 600..........$600

More than 600, up to and including 1,000..........$900

More than 1,000, up to and including
2,000..........$1,250

More than 2,000, up to and including
5,000..........$2,000

More than 5,000..........$3,500

(c) Registration shall be conditioned on the distributor’s compliance with all provisions of this chapter and rules adopted under this chapter, including:

1. Submitting samples of manufactured feed for testing by laboratories that have been certified by the department or obtaining an exemption from the certified laboratory testing requirement, as provided by this chapter and rules thereof.

2. Maintaining a bookkeeping system and records necessary to indicate accurately the type and tonnage of commercial feeds sold in this state.

3. Reporting within 30 days after the end of each quarter, in the format prescribed by the department, the number of tons of feed distributed in the state during each of the following reporting periods: July through September, October through December, January through March, and April through June.

4. Allowing the department to verify the accuracy of reported type and tonnage and to otherwise examine pertinent records at reasonable times.

(d) The department shall provide a copy of the master registration to the registrant to signify that administrative requirements have been met.

(2) Failure of any distributor to comply with registration shall be considered prima facie evidence of an attempt to violate this chapter, and the department shall have full authority to assess penalties where violations are found for any commercial feed or feedstuff distributed in the state prior to registration.

(3) The department may refuse, suspend, or cancel the master registration of, or impose one or more of the penalties provided in s. 580.121 against, any distributor or registrant who violates or fails to comply with the provisions of this chapter.

History.—s. 4, ch. 29755, 1955; s. 3, ch. 61-440; ss. 2, 3, ch. 69-62; ss. 14, 35, ch. 69-106; s. 6, ch. 78-95; s. 2, ch. 86-112; s. 1, ch. 91-178; s. 33, ch. 92-143; ss. 3, 6, 7, ch. 93-90; ss. 3, 16, ch. 94-282; s. 915, ch. 97-103; s. 8, ch. 2008-107; s. 30, ch. 2012-190; s. 131, ch. 2014-150.



580.051 - Labels; requirements; penalty.

580.051 Labels; requirements; penalty.—

(1) Any commercial feed distributed in this state, except a customer-formula feed and feed distributed through an integrated poultry operation or by a cooperative to its members, shall be accompanied by a legible label bearing all information required by the federal Food and Drug Administration and the following information:

(a) An accurate statement of the net weight.

(b) The name and principal address of the registrant.

(c) The brand name and product name, if any, under which the commercial feed is distributed. The word “medicated” shall be incorporated as part of the brand or product name if the commercial feed contains a drug.

1. The department may require feeding directions and precautionary statements to be placed on the label for the safe and effective use of medicated and other feed as deemed necessary.

2. Labels on medicated feed shall include all of the following:

a. Any feeding directions prescribed by the department to ensure safe usage.

b. The stated purpose of the medication contained in the feed as stated in the claim statement.

c. The established name of each active drug ingredient.

d. The level of each drug used in the final mixture expressed in metric units as well as the required avoirdupois.

(d) The date of manufacture or expiration date of commercial feed sold at retail as the department may by rule require.

(e) The guaranteed analysis stated in terms that advise the consumer of the composition of the feed or feedstuff or support claims made in the labeling. In all cases, the elements or compounds listed in the analysis must be determinable by laboratory methods approved by the department.

1. The guaranteed analysis, listing the minimum percentage of crude protein, minimum percentage of crude fat, and maximum percentage of crude fiber and, when more than 10 percent mineral ingredients are present, the minimum or maximum percentages of mineral elements or compounds as provided by rule.

2. Vitamin ingredients, when guaranteed, shall be shown in amounts and terms provided by rule. For mineral feed, the list shall include the following: maximum or minimum percentages of calcium (Ca), phosphorus (P), salt (NaCl), iron (Fe), copper (Cu), cobalt (Co), magnesium (Mg), manganese (Mn), potassium (K), selenium (Se), zinc (Zn), and fluorine (F) if ingredients used as sources of any of these constituents are declared. All mixtures that contain mineral or vitamin ingredients generally regarded as dietary factors essential for the normal nutrition of animals and that are sold or represented for the primary purpose of supplying these minerals or vitamins as additions to rations in which these same mineral or vitamin factors may be deficient shall be classified as mineral or vitamin supplements. Products sold solely as mineral or vitamin supplements and guaranteed as specified in this section need not show guarantees for protein, fat, and fiber.

3. Other nutritional substances or elements determinable by laboratory methods may be guaranteed by permission of, or shall be guaranteed at the request of, the department as may be provided by rule.

(f) The common or usual name of each ingredient used in the manufacture of the commercial feed; however, for all commercial feed except horse feed, the department by rule may permit the use of collective terms for a group of ingredients which perform a similar nutritional function.

(2) Customer-formula feed shall be accompanied by a label, invoice, delivery slip, or other shipping document, bearing all information required by the federal Food and Drug Administration and the following:

(a) The name and address of the manufacturer.

(b) The name and address of the customer ordering the feed.

(c) The date of delivery.

(d) The product name and net weight of each commercial feed and each other ingredient used in the mixture.

(e) Adequate directions and precautionary statements for the safe and effective use of all customer-formula feed that is medicated.

(3) Feed distributed by an integrated poultry operation or by a cooperative to its members shall be accompanied by a legible label bearing information required by the federal Food and Drug Administration.

(4) When a commercial feed is distributed in this state in bags or other containers, a label shall be placed on or affixed to each container; when a commercial feed is distributed in bulk, a label shall accompany delivery and be furnished to the customer at time of delivery.

(5) The amount of $100 shall be paid to the department as penalty for the distribution of any commercial feed that is not accompanied with the label required under this chapter. The proceeds from any such penalty payments shall be deposited by the department in the General Inspection Trust Fund.

History.—s. 5, ch. 29755, 1955; s. 4, ch. 61-440; s. 2, ch. 61-119; s. 4, ch. 69-62; ss. 14, 35, ch. 69-106; s. 2, ch. 75-140; s. 3, ch. 86-112; s. 1, ch. 87-81; s. 4, ch. 90-323; s. 2, ch. 91-178; s. 33, ch. 92-143; ss. 6, 7, ch. 93-90; ss. 4, 16, ch. 94-282; s. 28, ch. 2001-279.



580.065 - Laboratory certifications; application; fees; requirements; reporting; refusal or cancellation of certification.

580.065 Laboratory certifications; application; fees; requirements; reporting; refusal or cancellation of certification.—

(1)(a) The department by rule shall establish the standards that a laboratory must meet to become certified in any of the following areas of testing:

1. Nutrient.

2. Mycotoxins.

3. Microbiological organisms.

4. Pesticide residues.

5. Drugs.

(b) The department shall be guided by the methods published by the Association of Official Analytical Chemists, the United States Environmental Protection Agency, the United States Food and Drug Administration, or other generally recognized authorities in developing the standards for these laboratory certifications.

(2)(a) Any laboratory wanting to be certified by the department in any of the testing categories must complete and return an application with a $100 application fee and a $300 fee for each of the desired certifications. A single application may be used to apply for more than one certification. The department shall furnish the application forms, which must require the distributor to state that the laboratory will comply with all provisions of this chapter and applicable rules. The registration form shall identify the laboratory’s name, the name of the owner or owners of the business, the location of the laboratory, and other information as required by rule of the department. The form shall be signed by the owner, a partner, if a partnership, or an authorized officer or agent, if a corporation.

(b) The department shall mail a certificate for each certification granted to the laboratory to signify that administrative requirements have been met.

(c) Each laboratory that is certified in any area of testing must renew each certification annually. Renewal must be submitted on a form provided by the department at least 30 days prior to the expiration date of the current certificate. The laboratory must complete and return the renewal form with the appropriate fee for the desired annual certification as indicated on the form. Failure to timely renew certification shall result in the expiration of the certification on the date stated on the certificate. Any renewal received after the expiration date on the certificate shall be accompanied by a $50 late charge. Any renewal received 30 days or more beyond the expiration date on the certificate shall be returned to the laboratory, and the laboratory shall apply to the department as if it were the initial application for certification.

(d) Certification shall be conditioned on the laboratory’s compliance with all provisions of this chapter and rules thereof, including:

1. Submitting quarterly reports to the department containing the results of the commercial feed and feedstuff analyses for that quarter, including, but not limited to, the results of each sample submitted for analysis by each registrant, the registration number of the registrant submitting the samples, the number of violative samples, and any additional information the department may require by rule.

2. Reporting immediately to the department each sample that is found to be in violation of the standards in this chapter and in the rules thereof.

3. Participating in the quarterly check-sample program administered by the department, when required.

4. Maintaining a bookkeeping system and records that will allow the department to verify the accuracy of the reports required in this chapter and to examine such records at reasonable times.

(e) Failure to submit reports as required in this subsection may result in the suspension or revocation of one or more of the laboratory’s testing certifications.

(3) The department may operate a check-sample program for all testing certifications. If 30 percent or more of a laboratory’s check-sample results are outside the acceptable variation established by rule for each check-sample test, the laboratory must pay a $100 fine and shall be placed on probation for the next quarter. The laboratory may be required to process additional check samples during the probationary period. If 20 percent or more of the results of the laboratory’s check samples are outside the acceptable variation level during the probationary period, that test category certification shall be revoked and the laboratory may not apply again for the same certification for 1 year after the date of the revocation.

(4) The department may refuse, suspend, or revoke the certification of any laboratory that violates or fails to comply with this chapter or rules adopted pursuant to this chapter.

History.—s. 5, ch. 94-282; s. 29, ch. 2001-279.



580.071 - Adulteration.

580.071 Adulteration.—No person shall distribute an adulterated commercial feed or feedstuff. A commercial feed or feedstuff shall be deemed to be adulterated:

(1)(a) If it bears or contains any poisonous, deleterious, or nonnutritive substance that may render it injurious to animal or human health. However, if the substance is not an additive, the feed shall not be considered adulterated if the quantity of the substance does not ordinarily render it injurious to animal or human health;

(b) If it bears or contains any food additive or added poisonous, deleterious, or nonnutritive substance that is unsafe within the meaning of s. 406 of the Federal Food, Drug, and Cosmetic Act, other than a pesticide chemical in or on a raw agricultural commodity;

(c) If it is, or it bears or contains, any food additive or color additive that is unsafe within the meaning of s. 409 or s. 512 of the Federal Food, Drug, and Cosmetic Act, respectively;

(d) If it is a raw agricultural commodity and it bears or contains a pesticide chemical that is unsafe within the meaning of s. 408(a) of the Federal Food, Drug, and Cosmetic Act; however, where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under s. 408 of the Federal Food, Drug, and Cosmetic Act and that raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the processed feed will result, or is likely to result, in pesticide residue in the edible product of the animal which is unsafe within the meaning of s. 408(a) of the Federal Food, Drug, and Cosmetic Act;

(e) If it is, or it bears or contains, any new animal drug that is unsafe within the meaning of s. 512 of the Federal Food, Drug, and Cosmetic Act;

(f) If it consists, in whole or in part, of any filthy, putrid, or decomposed substance or is otherwise unfit for feed;

(g) If it is prepared, packaged, or held under unsanitary conditions in which it may have become contaminated with filth or rendered injurious to health; or

(h) If it is, in whole or in part, the product of a diseased animal or of an animal that has died by a means other than slaughter which is unsafe within the meaning of s. 402(a)(1) or (2) of the Federal Food, Drug, and Cosmetic Act.

(2) If it contains viable weed seeds in amounts exceeding the limits that the department establishes.

(3) If it contains a drug and the methods, facilities, and controls used in its manufacture, processing, or packaging do not conform to current good management practices to ensure that the drug meets the requirement of this chapter as to safety and has the identity and strength and meets the quality and purity characteristics that it purports or is represented to possess.

(4) If any valuable constituent has been in whole or in part omitted or removed, or any less valuable substance has been substituted.

(5) If its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling.

History.—s. 7, ch. 29755, 1955; s. 6, ch. 61-440; s. 1, ch. 67-526; s. 6, ch. 69-62; ss. 14, 35, ch. 69-106; s. 2, ch. 79-66; s. 5, ch. 86-112; s. 33, ch. 92-143; ss. 6, 7, ch. 93-90; ss. 6, 16, ch. 94-282; s. 132, ch. 2014-150.



580.081 - Misbranding.

580.081 Misbranding.—No person shall distribute misbranded commercial feed or feedstuff. A commercial feed or feedstuff shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular.

(2) If it is distributed under the name of another commercial feed or feedstuff.

(3) If it is not labeled as required by this chapter or the rules promulgated hereunder.

(4) If it does not conform to the definition of identity and standard of quality as prescribed by rule.

(5) If any word, statement, or other information required by this chapter to appear on the label or labeling is not prominently and conspicuously placed thereon in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(6) If it is not appropriate for its intended or purported use.

(7) If a nutrient test, conducted by a laboratory certified in nutrient testing, on a sample of commercial feed or feedstuff from a given registrant shows the presence of any ingredient not listed on the label or the absence of any ingredient shown on the label. In such case, the department may impose a penalty in accordance with s. 580.121(1).

History.—s. 8, ch. 29755, 1955; s. 7, ch. 61-440; s. 3, ch. 79-66; s. 6, ch. 86-112; s. 1, ch. 88-210; s. 33, ch. 92-143; ss. 6, 7, ch. 93-90; ss. 7, 16, ch. 94-282.



580.091 - Inspection; sampling; analysis; exemption.

580.091 Inspection; sampling; analysis; exemption.—

(1)(a) The department may inspect, sample, or analyze commercial feed and feedstuff to ascertain compliance with this chapter and rules adopted pursuant to this chapter.

(b) The department is authorized to enter upon any public or business premises and any transport vehicle during regular business hours in order to have access to commercial feed or feedstuff and records relating to its origin, transport, manufacture, distribution, and sale.

(2) All registrants must have samples of their feed and feed ingredients tested by a laboratory that has been certified by the department or must be exempt from the certified laboratory testing requirements, as provided in this chapter, to ensure that all commercial feed and feedstuff comply with the provisions of this chapter. The sampling frequency and analysis requirements shall be determined by rule of the department for poultry, dairy cow, beef cattle, horse, swine, and other feed.

(a) Unless otherwise provided in this chapter, the department shall not require distributors of 300 tons or less of poultry, dairy cow, beef cattle, horse, swine, or other feed per year to submit more than one sample of each such feed per year for analysis.

(b) If a registrant distributes more than one type of commercial feed, the sampling requirement for mycotoxins shall be determined by the combined tonnage of feed distributed by that registrant and shall be the most stringent of the sampling requirements for the types of feed distributed.

(c) Integrated poultry operations and cooperatives shall not be required to submit their feed samples for nutrient analysis. However, poultry and dairy feed sold by enterprises other than integrated poultry operations or cooperatives shall be subject to nutrient analysis as required by the department.

(d) Notwithstanding provisions to the contrary in this subsection, if the department finds that circumstances exist which threaten the health of commercial livestock or the public, the department may require more frequent analysis of feed. In such case, the department must notify affected registrants of the need for additional analysis and the estimated time period for which the analysis will be required to protect animal or public health.

(e) The department shall work with registrants in the feed industry to develop a system of reporting commercial feed or feedstuff that has been rejected due to adulteration.

(3) The department shall encourage the use of good management practices and hazard-analysis critical-control-point programs in the manufacture, distribution, transportation, sampling, inspection, and analysis of commercial feed and feedstuff.

(a) If critical control points have been identified and good management practices have been implemented, the department shall conduct an onsite evaluation of the program to ensure the application of the established program. Registrants demonstrating adequate control of feed manufacture, distribution, transportation, and sampling processes and infrequent adulteration or other violations shall be subject to reduced sampling frequencies and analysis requirements that the department shall establish by rule.

(b) The department may require periodic reports to document the continued and appropriate use of good management practices and hazard analysis of critical control points. The department shall work with the industry in determining the appropriate level of such reporting.

(4) Sampling and analysis must be conducted in accordance with methods published by the Association of Official Analytical Chemists, the United States Environmental Protection Agency, the United States Food and Drug Administration, or other generally recognized authorities. In any instance where methods do not exist, the department shall adopt by rule the methods that are to be official in this state.

(5) A registrant may apply for an exemption from the certified laboratory testing requirements by submitting its quality-assurance/quality-control plan, including laboratory testing protocols, to the department for review and approval or disapproval. The department shall furnish the form for requesting the exemption, which form shall require the registrant to comply with all applicable provisions of this chapter and related rules.

(a) Upon approval of a registrant’s quality-assurance/quality-control plan, the department shall send the registrant a letter of exemption if it finds that adequate measures are in place to assure compliance with the material submitted and with this chapter.

(b) The registrant’s quality-assurance/quality-control plan shall be subject to evaluation every 3 years. Application for renewal must be submitted on a form provided by the department at least 30 days prior to the expiration date of the current approval letter. Any renewal application received after the expiration date on the approval letter shall be accompanied by a $50 late charge. Failure to timely renew certification shall result in the expiration of the approval and imposition of the requirement to have all feed samples tested by a department-certified laboratory.

(c) The department shall charge a fee for any evaluation, in an amount to cover the direct and indirect costs associated with such evaluation and approval.

(d) Registrants with approved programs must comply with all applicable provisions of this chapter and rules, including:

1. Maintaining records of all laboratory test results for 3 years or as required by federal regulation, whichever is longer.

2. Allowing department personnel access to records and laboratory facilities during reasonable hours for inspection purposes.

3. Providing to the department the results of any check-sample program the registrant may be using.

History.—s. 9, ch. 29755, 1955; s. 8, ch. 61-440; ss. 14, 35, ch. 69-106; s. 4, ch. 79-66; s. 7, ch. 86-112; s. 2, ch. 87-81; s. 2, ch. 89-245; ss. 30, 33, ch. 92-143; ss. 5, 6, 7, ch. 93-90; ss. 8, 16, ch. 94-282; s. 30, ch. 2001-279.



580.111 - Detained commercial feed and feedstuff.

580.111 Detained commercial feed and feedstuff.—

(1) STOP-SALE, STOP-USE, REMOVAL, OR HOLD ORDERS.—When the department has cause to believe any lot of commercial feed or feedstuff is being distributed in violation of this chapter or of any of the prescribed rules under this chapter, it may issue and enforce a written or printed stop-sale, stop-use, removal, or hold order, warning the possessor not to dispose of the commercial feed or feedstuff in any manner until written permission is given by the department or a court of competent jurisdiction. The department shall release the commercial feed or feedstuff so withdrawn when the provisions and rules have been complied with and all costs and expenses incurred in the withdrawal have been paid. The department may permit any lot of commercial feed or feedstuff under stop-sale, stop-use, removal, or hold order to be sold to a consumer who shall sign a statement at the time of purchase professing knowledge of the violation. If compliance is not obtained within 30 days, the department may begin proceedings for condemnation.

(2) CONDEMNATION AND CONFISCATION.—Any lot of commercial feed or feedstuff not in compliance with this chapter or rules promulgated hereunder shall be subject to seizure on complaint of the department to the circuit court of the circuit in which the commercial feed or feedstuff is located. In the event the court finds the commercial feed or feedstuff to be in violation of this chapter or rules promulgated hereunder and orders the condemnation of the commercial feed or feedstuff, it shall be disposed of in the manner provided by the circuit court in the order of condemnation. In no instance shall the disposition of the commercial feed or feedstuff be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial feed or feedstuff or to apply for permission to process or relabel the commercial feed or feedstuff to bring it into compliance with this chapter.

History.—s. 11, ch. 29755, 1955; s. 10, ch. 61-440; s. 8, ch. 69-62; ss. 14, 35, ch. 69-106; s. 6, ch. 79-66; s. 9, ch. 86-112; s. 33, ch. 92-143; ss. 6, 7, ch. 93-90; ss. 9, 16, ch. 94-282.



580.112 - Certain acts prohibited.

580.112 Certain acts prohibited.—The following acts, or the causing thereof knowingly, within the state are prohibited:

(1) The distribution of any commercial feed or feedstuff that is adulterated or misbranded.

(2) The adulteration or misbranding of any commercial feed or feedstuff.

(3) The distribution of commercial feed or feedstuff that has not been sampled or analyzed by a department-certified laboratory, as required in s. 580.091.

(4) The distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls which are adulterated.

(5) The dissemination of any false advertisement with reference to the distribution of any commercial feed or feedstuff.

(6) The refusal to permit entry, inspection, or collection of samples of commercial feed or feedstuff by authorized department personnel.

(7) The removal or disposal of a lot of commercial feed or feedstuff that has had a stop-sale, stop-use, removal, or hold order issued, prior to release by the department or the court.

(8) The use of any label that does not comply with the provisions of this chapter.

(9) The forging, counterfeiting, simulating, or false representing of any label.

(10) Placing or permitting to be placed any false advertisement or misleading statement on a label.

(11) The redistribution of a customer-formula commercial feed.

(12) The using or placing of fasteners that may be injurious to animals on any commercial feed or feedstuff or bags of any commercial feed or feedstuff, except those distributed exclusively for poultry.

(13) The failure or refusal to register, pay inspection fees, or file reports, or perform any other affirmative act required by this chapter or rule promulgated hereunder.

(14) The distribution of a feed or feedstuff which is prohibited by federal law or regulation.

History.—s. 13, ch. 61-440; s. 7, ch. 79-66; s. 10, ch. 86-112; s. 53, ch. 91-220; s. 33, ch. 92-143; ss. 6, 7, ch. 93-90; ss. 10, 16, ch. 94-282; s. 31, ch. 2001-279.



580.121 - Penalties; duties of law enforcement officers; injunctive relief.

580.121 Penalties; duties of law enforcement officers; injunctive relief.—

(1) The department may impose one or more of the following penalties against any person who violates any provision of this chapter:

(a) Issuance of a warning letter.

(b) Imposition of an administrative fine in the Class I category pursuant to s. 570.971 for each occurrence.

(c) Revocation or suspension of the master registration, laboratory certification, or quality-assurance/quality-control plan approval.

(d) Probation for up to 6 months.

However, the severity of the penalty imposed shall be commensurate with the degree of risk to human or animal safety or the level of financial harm to the consumer that is created by the violation.

(2) In cases where the department has determined a pattern of noncompliance with the provisions of this chapter, penalties may be imposed in accordance with subsection (1). Such penalties are in addition to any penalty or penalties that might be imposed under any other portion of this chapter.

(3)(a) Any person who violates any provision of this chapter commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) In all prosecutions under this chapter involving the composition of a lot of commercial feed or feedstuff, a certified copy of the certified laboratory analysis signed by the authorized agent of the laboratory or, when available, the analysis reported by the department shall be accepted by the court as prima facie evidence of the composition. Each state or county law enforcement officer shall make an arrest for violation of this chapter when such officer is notified of such violation by the department.

(4) Nothing in this chapter shall be construed as requiring the department to report for prosecution or for the institution of seizure proceedings as a result of minor violations of the chapter when it believes that the public interests will be best served by the imposition of one or more of the penalties set forth in this section.

(5) The department is hereby authorized to apply for, and the court may grant upon sufficient evidence, a temporary or permanent injunction, without bond, restraining any person from violating or continuing to violate any of the provisions of this chapter, notwithstanding the existence of other remedies at law.

(6) The receipts from any penalty payments under this section shall be deposited into the General Inspection Trust Fund.

History.—s. 12, ch. 29755, 1955; s. 11, ch. 61-440; ss. 14, 35, ch. 69-106; s. 597, ch. 71-136; s. 8, ch. 79-66; s. 11, ch. 86-112; s. 2, ch. 88-210; s. 149, ch. 91-224; s. 33, ch. 92-143; ss. 6, 7, ch. 93-90; ss. 11, 16, ch. 94-282; s. 133, ch. 2014-150.



580.131 - Penalty payable to consumer.

580.131 Penalty payable to consumer.—

(1) Any consumer who purchases without notice a commercial feed or feedstuff that is distributed in violation of this chapter or rules adopted under this chapter shall, in any legal or administrative action that may be instituted, recover penalties as follows:

(a) If a certified laboratory analysis shows that any feed bearing a guarantee of 20 percent protein or less falls more than 1 percent protein below the guarantee, or if the analysis shows that any feed bearing a guarantee of more than 20 percent protein falls more than 2 percent protein below the guarantee, $4 per ton for each percent protein deficiency shall be assessed against the manufacturer or distributor.

(b) If a certified laboratory analysis shows that any feed is deficient in fat by more than 0.5 percent fat, $4 per ton for each percent fat deficiency shall be assessed against the manufacturer or distributor.

(c) If a certified laboratory analysis shows that any feed bearing a maximum guarantee of not more than 20 percent fiber exceeds this guarantee by more than 1 percent fiber, or if the analysis shows that any feed bearing a maximum guarantee of more than 20 percent fiber exceeds this guarantee by more than 2 percent fiber, $4 per ton for each percent fiber excess shall be assessed against the manufacturer or distributor.

(d) If a certified laboratory analysis shows that any commercial feed is deficient or excessive in the required drug, mineral, or nutritive guarantees other than protein, fat, or fiber, a penalty of $4 per ton shall be assessed against the manufacturer or distributor for each deficiency or excessive level found.

(e) If a certified laboratory analysis shows that any commercial feed or feedstuff is found to be adulterated as provided in s. 580.071, a penalty of $4 per ton shall be assessed against the manufacturer or distributor for each violation found.

(f) If any feed is found by the department to be short in weight, 4 times the invoice value of the actual shortage shall be assessed against the manufacturer or distributor, but in no instance shall the penalty be less than $25. The department by rule may establish variations for short weight.

(g)  Any penalty assessed under this section, regardless of the monetary value of the violation, must be at least $10.

(2)(a) Within 60 days after the department notifies a registrant in writing of any penalty assessed under this section, the registrant shall pay the penalty to the consumer. If the consumer’s identity cannot be determined, the registrant shall, within the 60-day period, pay the assessed penalty to the department.

(b) A registrant who, within the 60-day period, fails to pay the full amount of the assessed penalty to the consumer or the department, as applicable, in addition to the penalty assessed under this section, is also subject to the penalties provided in s. 580.121.

(c) The proceeds from any penalties paid to the department under this section shall be deposited into the department’s General Inspection Trust Fund and be used by the department for the exclusive purpose of administering this chapter.

History.—s. 13, ch. 29755, 1955; s. 2, ch. 61-119; ss. 14, 35, ch. 69-106; s. 9, ch. 79-66; s. 12, ch. 86-112; s. 3, ch. 87-81; s. 3, ch. 88-210; s. 4, ch. 91-178; s. 33, ch. 92-143; ss. 6, 7, ch. 93-90; ss. 12, 16, ch. 94-282; s. 31, ch. 2012-190.



580.141 - Reports.

580.141 Reports.—The department shall submit to the President of the Senate and the Speaker of the House of Representatives by October 1 of each year a report concerning the production, distribution, and regulation of commercial feed and feedstuff in the state. The report shall include, but not be limited to, information concerning the number of laboratories certified by the department, the results of the analyses reported by certified laboratories, the number of registrants exempt from the certified laboratory testing requirements, the number and subject matter of consumer complaints concerning commercial feed, the total amount of fees and penalties by type collected by the department, and the costs, including indirect costs, incurred by the department from the operation of the feed regulatory program. The information concerning production and use of commercial feed and feedstuff shall not disclose the operations of any individual person doing business in the state.

History.—s. 14, ch. 29755, 1955; s. 12, ch. 61-440; ss. 14, 35, ch. 69-106; s. 10, ch. 79-66; s. 13, ch. 86-112; s. 7, ch. 92-4; s. 33, ch. 92-143; ss. 6, 7, ch. 93-90; ss. 13, 16, ch. 94-282.






Chapter 581 - PLANT INDUSTRY

581.011 - Definitions.

581.011 Definitions.—As used in this chapter:

(1) “Agent” means any person selling or distributing nursery stock under the partial or full control of a nurseryman.

(2) “Aquatic plant” means any plant, including a floating, immersed, submersed, or ditch bank species, growing in or closely associated with an aquatic environment, and includes any part or seed of such plant.

(3) “Arthropod” means any segmented invertebrate animal having jointed appendages and an exoskeleton, including insects, spiders, ticks, mites, and scorpions, but excluding crustaceans for the purpose of this chapter.

(4) “Authorized representative” means any designated employee, inspector, or collaborator of the division or the United States Department of Agriculture.

(5) “Certificate of inspection” means an official document stipulating compliance with the requirements of this chapter. The term “certificate” includes label, rubber stamp imprint, tag, permit, written statement, or any form of inspection and certification document which accompanies the movement of inspected and certified plant material and plant products.

(6) “Certificate of registration” means an official document issued by the division to nurseries, stock dealers, agents, and plant brokers as evidence of being properly registered with the division in compliance with the requirements of this chapter and of any of the rules promulgated hereunder.

(7) “Citrus” means all plants, plant parts, and plant products, including seed and fruit, of all genera, species, and varieties of the Rutaceous subfamilies Aurantioideae, Rutoideae, and Toddalioideae, unless specifically excluded by the rules of the department.

(8) “Collaborator” means a person cooperating with the division in some capacity, who has been officially designated to perform certain duties for the division.

(9) “Compliance agreement” means a written agreement between the department and any person engaged in growing, handling, or moving articles, plants, or plant products regulated under this chapter, wherein the person agrees to comply with stipulated requirements.

(10) “Department” means the Department of Agriculture and Consumer Services of the state or its authorized representative.

(11) “Director” means the director of the Division of Plant Industry.

(12) “Distribution” means the movement of nursery stock from the property where it is grown or kept to any other noncontiguous property, regardless of the ownership of the properties concerned.

(13) “Division” means the Division of Plant Industry of the Department of Agriculture and Consumer Services.

(14) “Genetically engineered organism” means an organism altered or produced through genetic modification from a donor, vector, or recipient organism using recombinant DNA techniques.

(15) “Invasive plant” means a naturalized plant that disrupts naturally occurring native plant communities.

(16) “Move” means to ship, offer for shipment, receive for transportation, carry, or otherwise transport.

(17) “Museum” means the Florida State Collection of Arthropods.

(18) “Noxious aquatic plant” means any part, including, but not limited to, seeds or reproductive parts, of an aquatic plant that has the potential to hinder the growth of beneficial plants, interfere with irrigation or navigation, or adversely affect the public welfare or the natural resources of this state.

(19) “Noxious weed” means any living stage, including, but not limited to, seeds and productive parts, of a parasitic or other plant of a kind, or subdivision of a kind, which may be a serious agricultural threat in Florida or have a negative impact on the plant species protected under s. 581.185.

(20) “Nursery” means any grounds or premises on or in which nursery stock is grown, propagated, or held for sale or distribution, except where aquatic plant species are tended for harvest in the natural environment.

(21) “Nurseryman” means any person engaged in the production of nursery stock for sale or distribution.

(22) “Nursery stock” means all plants, trees, shrubs, vines, bulbs, cuttings, grafts, scions, or buds grown or kept for or capable of propagation or distribution, unless specifically excluded by the rules of the department.

(23) “Official organ” means a printed document published by the division for notification to the public and industries in matters relating to division activities and in which official announcements may be made.

(24) “Places” means vessels, railroad cars, automobiles, aircraft, and other vehicles; buildings; docks; nurseries; orchards; and other premises where plants or plant products are grown, kept, or handled.

(25) “Plant broker” means a person who transacts the transfer of plants from a seller to a buyer and who may or may not be in actual physical possession of the plants.

(26) “Plant pest” means any living stage of any insects, mites, nematodes, slugs, snails, protozoa, or other invertebrate animals, bacteria, fungi, other parasitic plants or their reproductive parts, or viruses, or any organisms similar to or allied with any of the foregoing, including any genetically engineered organisms, or any infectious substances which can directly or indirectly injure or cause disease or damage in any plants or plant parts or any processed, manufactured, or other plant products.

(27) “Plants and plant products” means trees, shrubs, vines, forage and cereal plants, and all other plants and plant parts, including cuttings, grafts, scions, buds, fruit, vegetables, roots, bulbs, seeds, wood, lumber, and all products made from them, unless specifically excluded by the rules of the department.

(28) “Quarantine” means an official order issued by the department that regulates the movement of articles, plants, or plant products to prevent the spread of disease or pests.

(29) “Stock dealer” means any person not a grower of nursery stock in this state who buys or otherwise acquires nursery stock for the purpose of reselling independently of any control of a nurseryman, agent, or plant broker, and who at any time maintains physical possession of such nursery stock.

History.—s. 2, ch. 12291, 1927; CGL 3831; s. 7, ch. 22858, 1945; s. 6, ch. 29767, 1955; s. 13, ch. 59-1; s. 1, ch. 59-261; ss. 14, 35, ch. 69-106; s. 242, ch. 71-377; s. 1, ch. 79-158; s. 1, ch. 80-41; s. 1, ch. 84-355; s. 1, ch. 85-283; s. 1, ch. 87-32; s. 1, ch. 88-31; s. 1, ch. 89-199; s. 1, ch. 90-155; s. 2, ch. 92-147; s. 44, ch. 93-169; s. 1, ch. 97-220; s. 18, ch. 2005-210; s. 33, ch. 2012-190.

Note.—Former s. 581.14.



581.021 - Continuance of powers, duties, and jurisdiction in department; privileges.

581.021 Continuance of powers, duties, and jurisdiction in department; privileges.—

(1) This chapter shall be enforced by and under the control of the Department of Agriculture and Consumer Services as provided in chapter 570.

(2) The department, through the Division of Plant Industry, shall have and exercise all the powers, jurisdiction, duties, and authority exercised by, or required of, the State Plant Board, and the provisions of this chapter shall be applicable to the division within the department.

(3) The division and its employees shall be provided the same suitable quarters and faculty privileges, including but not limited to library facilities, by the University of Florida as the State Plant Board and its employees now enjoy.

History.—s. 2, ch. 59-261; ss. 14, 35, ch. 69-106; s. 6, ch. 78-95.



581.031 - Department; powers and duties.

581.031 Department; powers and duties.—The department has the following powers and duties:

(1) To make all rules governing nurseries and the movement of nursery stock as may be necessary for the eradication, control, or prevention of the dissemination of plant pests or noxious weeds.

(2) To make and publish standard grades for nursery stock.

(3) To make rules governing the grading, marking, sale, and distribution of nursery stock by nurserymen, stock dealers, agents, and plant brokers.

(4) To make rules under which plants and plant products, including nursery stock, may be brought into this state from other states, territories, and foreign countries.

(5) To make such rules with reference to plants and plant products in transit through this state as necessary to prevent the introduction into and dissemination within this state of plant pests and noxious weeds.

(6) To declare a plant pest, noxious weed, or arthropod a nuisance as well as any plant or other thing infested or infected therewith or that has been exposed to infestation or infection and is therefore likely to contaminate other plants or things.

(7) To declare a quarantine against all or part of any area, place, nursery, grove, orchard, county, or counties within this state, or against all or part of other states, territories, or foreign countries, because of plant pests or noxious weeds or genetically engineered plant or plant pests, or arthropods, which are determined after due investigation to pose a potential threat to the agricultural, horticultural, or public interest of this state, and to prohibit their movement into or within this state. The quarantine may be made absolute or rules may be adopted prescribing the method and manner under which the prohibited articles may be moved into or within, sold, or otherwise disposed of in this state.

(8) To make and publish reasonable rules governing the application for, and issuance, suspension, and revocation of, certificates of registration and of inspection.

(9) To enter into cooperative arrangements with any person, municipality, county, and other department of this state and with boards, officers, and authorities of other states and the United States, including the United States Department of Agriculture, for the inspection of plants, plant parts, and plant products and the control or eradication of plant pests or noxious weeds and to contribute a just proportionate share of the expenses incurred under these arrangements.

(10) To publish at regular intervals an official organ of the department and other publications.

(11) To suspend or revoke certificates of inspection and of registration of nurserymen, stock dealers, agents, and plant brokers in the state.

(12) To purchase all necessary materials, supplies, office and field equipment, and other things and make other expenditures as necessary to carry out the provisions of this chapter within the limits of the funds appropriated by law.

(13) To enforce the provisions of this chapter by writ of injunction in the proper court as well as by criminal proceedings.

(14)(a) To test nursery stock or any other articles to determine freedom from specific plant pests and to certify or register the stock or such articles.

(b) To propagate and distribute to qualified persons for further propagation, if approved by the owner, nursery stock that is free of the plant pest for which it was tested.

(c) To prescribe standards and procedures for the propagation and distribution of such stock and of new or superior strains of plants when not provided for by other agencies and upon recommendation of the industry concerned.

(d) To prescribe a fee for these services, provided the fee does not exceed the cost of the services rendered. Annual citrus source tree registration fees shall not exceed $5 per tree. If the fee has not been paid within 30 days of billing, a penalty of $10 or 20 percent of the unpaid balance, whichever is greater, shall be assessed.

(e) To sell at a reasonable price any plant or plant part resulting from the propagation of tested plants as sources of propagating material for distribution to the industry, and to sell in the best interest of the state any fruit produced incidental to such propagation.

(15)(a) To inspect plants, plant products, or other things and substances that may be capable of disseminating or carrying plant pests, noxious weeds, or arthropods, and for this purpose shall have power to enter into or upon any place and to open any bundle, package, or other container containing, or thought to contain, such material, and to take possession of such material if determined by the department to pose a threat to the agricultural or public interests of this state.

(b) To obtain, through a subpoena duces tecum, if necessary, and examine any records pertaining to these or other plant materials to facilitate determination of the origin of plant pests, noxious weeds, or arthropods.

(16) To investigate methods of control, eradication, and prevention of dissemination of plant pests, noxious weeds, or arthropods.

(17) To supervise, or cause to be supervised, the treatment, cutting, and destruction of plants, plant parts, fruit, soil, containers, equipment, and other articles capable of harboring plant pests, noxious weeds, or arthropods, if they are infested or located in an area which may be suspected of being infested or infected due to its proximity to a known infestation, or if they were reasonably exposed to infestation, to prevent or control the dissemination of or to eradicate plant pests, noxious weeds, or arthropods, and to make rules governing these procedures.

(18) To inspect, or cause to be inspected, all nurseries and nursery stock in the state as necessary and to keep a complete, accurate, and current list of all certified nurseries, which includes:

(a) The name of the nursery and its owner.

(b) The mailing address of the nursery.

(c) The location of the nursery.

(d) The type of crop grown.

(e) The acreage of the nursery.

(f) The type of stock dealer or plant broker.

(19) To demand of any person full information as to the origin and source of plants or plant products or other things likely to carry plant pests, noxious weeds, or arthropods, which the person has in her or his possession or under her or his control.

(20) To intercept and hold for inspection, or cause to be inspected while in transit or after arrival at their destination, all plants, plant products, or other things likely to carry plant pests, noxious weeds, or arthropods being moved into this state from another state, a territory, or a foreign country; and, if, upon inspection, such material is found to be infested or infected with a plant pest, noxious weed, or arthropod or if the material is believed to be likely to transmit the pest, weed, or arthropod or is being or has been transported in violation of any of the rules of the department, the plants, plant products, or other things may be treated when necessary and released, returned to the sender, or destroyed.

(21) To make and issue certificates of registration and of inspection to nurserymen, stock dealers, agents, and plant brokers, after proper certification of their nursery stock, authorizing them to do business as nurserymen, stock dealers, agents, or plant brokers within the state.

(22) To collect or accept from other agencies or individuals specimens of arthropods, nematodes, fungi, bacteria, parasitic plants, or other organisms for positive identification and to provide suitable space for their storage and maintenance.

(23)(a) To provide, when requested by farmers, growers, or other interested parties, special inspections, identifications, diagnostic services, treatments, publications, certifications, investigations, and special regulatory activities not otherwise specifically provided for in these statutes.

(b) To prescribe a fee for such services. However, the fee may not exceed the cost, including the salaries and expenses of the personnel involved, of the service rendered. If the fee has not been paid within 30 days of billing, a penalty of $10 or 20 percent of the unpaid balance, whichever is greater, shall be assessed.

(c) To waive such fees by rule of the department for governmental agencies, based upon the amount of service requested and the department’s ability to handle the request.

(24) To prescribe the duties of assistants, authorized representatives, inspectors, and other employees as may be required and delegate to them and other employees the powers and authority deemed proper within the limits of the powers and authority conferred upon the director by this chapter.

(25) To enter into cooperative arrangements with any person, firm, agency, company, or other entity for the production and distribution of organisms, pesticides, chemical compounds, or other methods of control investigated, discovered, or developed by, or with the assistance of, the department through the Division of Plant Industry and to accept a royalty or other remuneration for its services or contributions, any proceeds from which shall be deposited in the Plant Industry Trust Fund.

(26) To enter into compliance agreements with any person engaged in growing, handling, or moving articles, plants, or plant products regulated under this chapter.

(27) To make rules governing the importation, transportation, cultivation, collection, and possession of aquatic plants necessary for the eradication, control, or prevention of the dissemination of noxious aquatic plants from nurseries or nursery stock dealer establishments.

(28) To declare a quarantine against aquatic plants, including the vats, pools, or other containers or bodies of water in which such plants are growing in a nursery or nursery stock dealer establishment, to prevent the dissemination of any noxious aquatic plant.

(29) To enter upon and inspect any aquatic plant nursery or other facility or place where aquatic plants are cultivated, held, packaged, shipped, stored, or sold, or any vehicle of conveyance of aquatic plants, to determine whether the provisions of this section and department rules are being complied with, and to seize and destroy, without compensation, any aquatic plants imported, transported, cultivated, collected, or otherwise possessed in violation of this section or department rules.

(30) To issue and enforce a stop-sale notice or hold order to the owner or custodian of any plants, plant products, arthropods, or other regulated articles that the department finds or has good reason to believe are in violation of any provision of this chapter or any rule promulgated under this chapter, which notice or order shall prohibit further sale, barter, exchange, or distribution of such plants, plant products, arthropods, or other regulated articles until the department is satisfied that the law has been complied with and has issued a written release or notice to the owner or custodian of the plants or plant products.

(31) To conduct, assist, or cooperate with others in conducting a commercial citrus inventory and to expend funds therefor as may be deposited in the Plant Industry Trust Fund for such purposes.

(32) To conduct or cause to be conducted research projects, including, but not limited to, citrus canker and citrus greening, which are recommended by the Citrus Research and Development Foundation, Inc., within the limits of appropriations made specifically for such purpose.

History.—s. 3, ch. 59-261; s. 1, ch. 61-409; ss. 1, 2, ch. 65-202; ss. 14, 35, ch. 69-106; s. 1, ch. 70-38; s. 1, ch. 70-49; s. 1, ch. 70-439; s. 598, ch. 71-136; s. 1, ch. 75-165; s. 1, ch. 76-95; s. 1, ch. 77-174; s. 3, ch. 77-386; s. 6, ch. 78-95; s. 2, ch. 79-158; s. 2, ch. 80-41; s. 1, ch. 84-60; s. 2, ch. 84-355; s. 2, ch. 85-283; s. 2, ch. 87-32; s. 2, ch. 88-31; s. 2, ch. 90-155; s. 3, ch. 92-147; s. 45, ch. 93-169; s. 6, ch. 95-317; s. 916, ch. 97-103; s. 9, ch. 98-396; s. 14, ch. 2007-67; ss. 24, 54, ch. 2007-73; ss. 8, 11, ch. 2010-277; HJR 5-A, 2010 Special Session A.



581.035 - Preemption of regulatory authority over nurseries.

581.035 Preemption of regulatory authority over nurseries.—It is the intent of the Legislature to eliminate duplication of regulatory authority over nurseries. Notwithstanding any other law to the contrary, the authority to regulate, inspect, and permit:

(1) Nursery owners, plant brokers, and stock dealers; and

(2) Nurseries, nursery stock, plants, and plant products, including any aquatic plant as defined in s. 369.22 which is grown in a nursery,

is preempted to the department.

History.—s. 4, ch. 92-147.



581.041 - Director of Division of Plant Industry; powers and duties.

581.041 Director of Division of Plant Industry; powers and duties.—The director shall have authority to carry out any of the powers and duties of the department as authorized in s. 581.031, or as directed by the department.

History.—s. 4, ch. 59-261; s. 2, ch. 61-409; ss. 14, 35, ch. 69-106.



581.071 - Principal responsible for actions of employees.

581.071 Principal responsible for actions of employees.—In construing and enforcing the provisions of this chapter, the act, omission, or failure of any official or other person acting for or employed by any association, partnership, corporation, or other principal within the scope of her or his employment or office shall in every case be deemed the act, omission, or failure of such association, partnership, corporation, or other principal as well as that of the individual.

History.—s. 12, ch. 12291, 1927; CGL 3840; s. 7, ch. 59-261; s. 3, ch. 84-355; s. 917, ch. 97-103.

Note.—Former s. 581.10.



581.083 - Introduction or release of plant pests, noxious weeds, or organisms affecting plant life; cultivation of nonnative plants; special permit and security required.

581.083 Introduction or release of plant pests, noxious weeds, or organisms affecting plant life; cultivation of nonnative plants; special permit and security required.—

(1) The introduction into or release within this state of any plant pest, noxious weed, genetically engineered plant or plant pest, or any other organism which may directly or indirectly affect the plant life of this state as an injurious pest, parasite, or predator of other organisms, or any arthropod, is prohibited, except under special permit issued by the department through the division, which shall be the sole issuing agency for such special permits.

(2) Each application for a special permit shall be accompanied by a fee in an amount determined by the department, through its rulemaking authority, not to exceed $50. The department may waive this fee by rule for governmental agencies.

(3) Except for research projects approved by the department, no permit for any organism shall be issued unless the department has determined that the parasite, predator, or biological control agent is specific to a target organism or plant and not likely to become a pest of plants or other beneficial organisms. The department may rely on findings of the Department of Environmental Protection, the United States Department of Agriculture, and other agencies in making any determination about organisms used for biological control.

(4) A person may not cultivate a nonnative plant, algae, or blue-green algae, including a genetically engineered plant, algae, or blue-green algae in plantings greater in size than 2 contiguous acres, except under a special permit issued by the department through the division, which is the sole agency responsible for issuing such special permits. A permit is not required to cultivate any plant or group of plants that, based on experience or research data, does not pose a threat of becoming an invasive species and is commonly grown in this state for the purpose of human food consumption, commercial feed, feedstuff, forage for livestock, nursery stock, or silviculture. The department is authorized to adopt additional exemptions to the permitting requirements of this section if the department determines, after consulting with the Institute of Food and Agricultural Sciences at the University of Florida, that based on experience or research data, the nonnative plant, algae, or blue-green algae does not pose a threat of becoming an invasive species or a pest of plants or native fauna under conditions in this state and subsequently exempts the plant or group of plants by rule.

(a)1. Each application for a special permit must be accompanied by a fee as described in subsection (2) and proof that the applicant has obtained, on a form approved by the department, a bond issued by a surety company admitted to do business in this state or a certificate of deposit, or other type of security adopted by rule of the department, which provides a financial assurance of cost recovery for the removal of a planting. The application must include, on a form provided by the department, the name of the applicant and the applicant’s address or the address of the applicant’s principal place of business; a statement completely identifying the nonnative plant to be cultivated; and a statement of the estimated cost of removing and destroying the plant that is the subject of the special permit and the basis for calculating or determining that estimate. If the applicant is a corporation, partnership, or other business entity, the applicant must also provide in the application the name and address of each officer, partner, or managing agent. The applicant shall notify the department within 10 business days of any change of address or change in the principal place of business. The department shall mail all notices to the applicant’s last known address.

2. As used in this subsection, the term “certificate of deposit” means a certificate of deposit at any recognized financial institution doing business in the United States. The department may not accept a certificate of deposit in connection with the issuance of a special permit unless the issuing institution is properly insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation.

(b) Upon obtaining a permit, the permitholder may annually cultivate and maintain the nonnative plants as authorized by the special permit. If the permitholder ceases to maintain or cultivate the plants authorized by the special permit, if the permit expires, or if the permitholder ceases to abide by the conditions of the special permit, the permitholder shall immediately remove and destroy the plants that are subject to the permit, if any remain. The permitholder shall notify the department of the removal and destruction of the plants within 10 days after such event.

(c) If the department:

1. Determines that the permitholder is no longer maintaining or cultivating the plants subject to the special permit and has not removed and destroyed the plants authorized by the special permit;

2. Determines that the continued maintenance or cultivation of the plants presents an imminent danger to public health, safety, or welfare;

3. Determines that the permitholder has exceeded the conditions of the authorized special permit; or

4. Receives a notice of cancellation of the surety bond,

the department may issue an immediate final order, which shall be immediately appealable or enjoinable as provided by chapter 120, directing the permitholder to immediately remove and destroy the plants authorized to be cultivated under the special permit. A copy of the immediate final order must be mailed to the permitholder and to the surety company or financial institution that has provided security for the special permit, if applicable.

(d) If, upon issuance by the department of an immediate final order to the permitholder, the permitholder fails to remove and destroy the plants subject to the special permit within 60 days after issuance of the order, or such shorter period as is designated in the order as public health, safety, or welfare requires, the department may enter the cultivated acreage and remove and destroy the plants that are the subject of the special permit. If the permitholder makes a written request to the department for an extension of time to remove and destroy the plants that demonstrates specific facts showing why the plants could not reasonably be removed and destroyed in the applicable timeframe, the department may extend the time for removing and destroying plants subject to a special permit. The reasonable costs and expenses incurred by the department for removing and destroying plants subject to a special permit shall be reimbursed to the department by the permitholder within 21 days after the date the permitholder and the surety company or financial institution are served a copy of the department’s invoice for the costs and expenses incurred by the department to remove and destroy the cultivated plants, along with a notice of administrative rights, unless the permitholder or the surety company or financial institution object to the reasonableness of the invoice. In the event of an objection, the permitholder or surety company or financial institution is entitled to an administrative proceeding as provided by chapter 120. Upon entry of a final order determining the reasonableness of the incurred costs and expenses, the permitholder has 15 days after service of the final order to reimburse the department. Failure of the permitholder to timely reimburse the department for the incurred costs and expenses entitles the department to reimbursement from the applicable bond or certificate of deposit.

(e) Each permitholder shall maintain for each separate growing location a bond or a certificate of deposit in an amount determined by the department, but not more than 150 percent of the estimated cost of removing and destroying the cultivated plants. The bond or certificate of deposit may not exceed $5,000 per acre, unless a higher amount is determined by the department to be necessary to protect the public health, safety, and welfare or unless an exemption is granted by the department based on conditions specified in the application which would preclude the department from incurring the cost of removing and destroying the cultivated plants and would prevent injury to the public health, safety, and welfare. The aggregate liability of the surety company or financial institution to all persons for all breaches of the conditions of the bond or certificate of deposit may not exceed the amount of the bond or certificate of deposit. The original bond or certificate of deposit required by this subsection shall be filed with the department. A surety company shall give the department 30 days’ written notice of cancellation, by certified mail, in order to cancel a bond. Cancellation of a bond does not relieve a surety company of liability for paying to the department all costs and expenses incurred or to be incurred for removing and destroying the permitted plants covered by an immediate final order authorized under paragraph (c). A bond or certificate of deposit must be provided or assigned in the exact name in which an applicant applies for a special permit. The penal sum of the bond or certificate of deposit to be furnished to the department by a permitholder in the amount specified in this paragraph must guarantee payment of the costs and expenses incurred or to be incurred by the department for removing and destroying the plants cultivated under the issued special permit. The bond or certificate of deposit assignment or agreement must be upon a form prescribed or approved by the department and must be conditioned to secure the faithful accounting for and payment of all costs and expenses incurred by the department for removing and destroying all plants cultivated under the special permit. The bond or certificate of deposit assignment or agreement must include terms binding the instrument to the Commissioner of Agriculture. Such certificate of deposit shall be presented with an assignment of the permitholder’s rights in the certificate in favor of the Commissioner of Agriculture on a form prescribed by the department and with a letter from the issuing institution acknowledging that the assignment has been properly recorded on the books of the issuing institution and will be honored by the issuing institution. Such assignment is irrevocable while a special permit is in effect and for an additional period of 6 months after termination of the special permit if operations to remove and destroy the permitted plants are not continuing and if the department’s invoice remains unpaid by the permitholder under the issued immediate final order. If operations to remove and destroy the plants are pending, the assignment remains in effect until all plants are removed and destroyed and the department’s invoice has been paid. The bond or certificate of deposit may be released by the assignee of the surety company or financial institution to the permitholder, or to the permitholder’s successors, assignee, or heirs, if operations to remove and destroy the permitted plants are not pending and no invoice remains unpaid at the conclusion of 6 months after the last effective date of the special permit. The department may not accept a certificate of deposit that contains any provision that would give to any person any prior rights or claim on the proceeds or principal of such certificate of deposit. The department shall determine by rule whether an annual bond or certificate of deposit will be required. The amount of such bond or certificate of deposit shall be increased, upon order of the department, at any time if the department finds such increase to be warranted by the cultivating operations of the permitholder. In the same manner, the amount of such bond or certificate of deposit may be adjusted downward or removed when a decrease in the cultivating operations of the permitholder occurs or when research or practical field knowledge and observations indicate a low risk of invasiveness by the nonnative species. Factors that may be considered for change include multiple years or cycles of successful large-scale contained cultivation; no observation of plant, algae, or blue-green algae escape from managed areas; or science-based evidence that established or approved adjusted cultivation practices provide a similar level of containment of the nonnative plant, algae, or blue-green algae. This paragraph applies to any bond or certificate of deposit, regardless of the anniversary date of its issuance, expiration, or renewal.

(f) In order to carry out the purposes of this subsection, the department or its agents may require from any permitholder verified statements of the cultivated acreage subject to the special permit and may review the permitholder’s business or cultivation records at her or his place of business during normal business hours in order to determine the acreage cultivated. The failure of a permitholder to furnish such statement, to make such records available, or to make and deliver a new or additional bond or certificate of deposit is cause for suspension of the special permit. If the department finds such failure to be willful, the special permit may be revoked.

History.—s. 7, ch. 12291, 1927; CGL 3836; s. 8, ch. 59-261; s. 3, ch. 61-409; s. 2, ch. 70-49; s. 1, ch. 73-82; s. 1, ch. 77-174; s. 3, ch. 79-158; s. 1, ch. 82-34; s. 3, ch. 88-31; s. 3, ch. 90-155; s. 46, ch. 93-169; s. 463, ch. 94-356; s. 7, ch. 95-317; s. 19, ch. 2005-210; s. 14, ch. 2012-117.

Note.—Former s. 581.05.



581.091 - Noxious weeds and infected plants or regulated articles; sale or distribution; receipt; information to department; withholding information.

581.091 Noxious weeds and infected plants or regulated articles; sale or distribution; receipt; information to department; withholding information.—

(1) It is unlawful for any person to knowingly sell, offer for sale, or distribute any noxious weed, or any plant or plant product or regulated article infested or infected with any plant pest declared, by rule of the department, to be a public nuisance or a threat to the state’s agricultural and horticultural interests.

(2) Any person who knows or reasonably should know that such person possesses or has knowingly received any noxious weed or any plant, plant product, or regulated article sold, given away, carried, shipped, or delivered for carriage or shipment in violation of the provisions of this chapter or the rules adopted thereunder shall immediately inform the department and isolate and hold the weed, plant, plant product, or other thing unopened or unused subject to inspection or other disposition as may be provided by the department.

(3) It is unlawful for any person to fail to disclose or withhold available information regarding any infected or infested plant, plant product, regulated article, or noxious weed.

(4) The department, in conjunction with the Institute of Food and Agricultural Sciences at the University of Florida, shall biennially review the official state lists of noxious weeds and invasive plants as provided for under this chapter and department rules. The plants listed in s. 369.251 shall be incorporated into the department lists as provided for under this chapter. A water management district when identifying by rule pursuant to s. 373.185, or a local government when identifying by ordinance or regulation adopted on or after March 1, 2002, a list of noxious weeds, invasive plants, or plants deemed to be a public nuisance or threat, shall only adopt the lists developed under this chapter or rules adopted thereunder. All local government ordinances or regulations, adopted prior to March 1, 2002, that list noxious weeds or invasive plants shall remain in effect. All local ordinances or regulations requiring the removal of invasive plants or noxious weeds from publicly or privately owned conservation areas or preserves shall be exempt from the limitations in this subsection.

(5)(a) Notwithstanding any other law or rule, a person may obtain a special permit from the department to plant Casuarina cunninghamiana as a windbreak for a commercial citrus grove if the plants are produced in an authorized registered nursery and certified by the department as being vegetatively propagated from male plants.

(b) Each application for a special permit shall be accompanied by a fee in an amount determined by the department, by rule, not to exceed $500. A special permit shall be required for each noncontiguous commercial citrus grove and shall be renewed every 5 years. The property owner is responsible for maintaining and producing for inspection the original nursery invoice with certification documentation. If ownership of the property is transferred, the seller must notify the department and provide the buyer with a copy of the special permit and copies of all invoices and certification documentation before the closing of the sale.

(c) Each application shall include a baseline survey of all lands within 500 feet of the proposed Casuarina cunninghamiana windbreak showing the location and identification to species of all existing Casuarina spp.

(d) Nurseries authorized to produce Casuarina cunninghamiana must obtain a special permit from the department certifying that the plants have been vegetatively propagated from sexually mature male source trees currently grown in the state. The importation of Casuarina cunninghamiana from any area outside the state to be used as a propagation source tree is prohibited. Each male source tree must be registered by the department as being a horticulturally true-to-type male plant and be labeled with a source tree registration number. Each nursery application for a special permit shall be accompanied by a fee in an amount determined by the department, by rule, not to exceed $200. Special permits shall be renewed annually. The department shall, by rule, set the amount of an annual fee, not to exceed $50, for each Casuarina cunninghamiana registered as a source tree. The source tree registration numbers of the parent plants must be documented on each invoice or other certification documentation provided to the buyer.

(e) All Casuarina cunninghamiana must be destroyed by the property owner within 6 months after:

1. The property owner takes permanent action to no longer use the site for commercial citrus production;

2. The site has not been used for commercial citrus production for a period of 5 years; or

3. The department determines that the Casuarina cunninghamiana on the site has become invasive. This determination shall be based on, but not limited to, the recommendation of the Noxious Weed and Invasive Plant Review Committee and the Department of Environmental Protection and in consultation with a representative of the citrus industry who has a Casuarina cunninghamiana windbreak.

If the owner or person in charge refuses or neglects to comply, the director or her or his authorized representative may, under authority of the department, proceed to destroy the plants. The expense of the destruction shall be assessed, collected, and enforced against the owner by the department. If the owner does not pay the assessed cost, the department may record a lien against the property.

(f) The use of Casuarina cunninghamiana for windbreaks does not preclude the department from issuing permits for the research or release of biological control agents to control Casuarina spp. pursuant to s. 581.083.

(g) The use of Casuarina cunninghamiana for windbreaks may not restrict or interfere with any other agency or local government effort to manage or control noxious weeds or invasive plants, including Casuarina cunninghamiana. An agency or local government may not remove any Casuarina cunninghamiana planted as a windbreak under special permit issued by the department.

1. Upon obtaining a permit, the permitholder must annually maintain the Casuarina cunninghamiana authorized by a special permit as required in the permit. If the permitholder ceases to maintain the Casuarina cunninghamiana as required by the special permit, if the permit expires, or if the permitholder ceases to abide by the conditions of the special permit, the permitholder must remove and destroy the Casuarina cunninghamiana in a timely manner as specified in the permit.

2. If the department:

a. Determines that the permitholder is no longer maintaining the Casuarina cunninghamiana subject to the special permit and has not removed and destroyed the Casuarina cunninghamiana authorized by the special permit;

b. Determines that the continued use of Casuarina cunninghamiana as windbreaks presents an imminent danger to public health, safety, or welfare; or

c. Determines that the permitholder has exceeded the conditions of the authorized special permit,

the department may issue an immediate final order, which shall be immediately appealable or enjoinable pursuant to chapter 120, directing the permitholder to immediately remove and destroy the Casuarina cunninghamiana authorized to be planted under the special permit. A copy of the immediate final order shall be mailed to the permitholder.

3. If, upon issuance by the department of an immediate final order to the permitholder, the permitholder fails to remove and destroy the Casuarina cunninghamiana subject to the special permit within 60 days after issuance of the order, or such shorter period as is designated in the order as public health, safety, or welfare requires, the department may remove and destroy the Casuarina cunninghamiana that are the subject of the special permit. If the permitholder makes a written request to the department for an extension of time to remove and destroy the Casuarina cunninghamiana that demonstrates specific facts showing why the Casuarina cunninghamiana could not reasonably be removed and destroyed in the applicable timeframe, the department may extend the time for removing and destroying Casuarina cunninghamiana subject to a special permit. The reasonable costs and expenses incurred by the department for removing and destroying Casuarina cunninghamiana subject to a special permit shall be paid out of the Citrus Inspection Trust Fund and shall be reimbursed by the party to which the immediate final order is issued. If the party to which the immediate final order has been issued fails to reimburse the state within 60 days, the department may record a lien on the property. The lien shall be enforced by the department.

4. In order to carry out the purposes of this paragraph, the department or its agents may require a permitholder to provide verified statements of the planted acreage subject to the special permit and may review the permitholder’s business or planting records at her or his place of business during normal business hours in order to determine the acreage planted. The failure of a permitholder to furnish such statement or to make such records available is cause for suspension of the special permit. If the department finds such failure to be willful, the special permit may be revoked.

History.—s. 8, ch. 12291, 1927; CGL 3837; s. 9, ch. 59-261; s. 4, ch. 79-158; s. 1, ch. 86-17; s. 1, ch. 2000-308; s. 31, ch. 2002-295; s. 1, ch. 2008-221; s. 134, ch. 2014-150.

Note.—Former s. 581.06.



581.101 - Quarantines; declaration; confiscation of contraband; removal or tampering with tag or certificate.

581.101 Quarantines; declaration; confiscation of contraband; removal or tampering with tag or certificate.—

(1) When the department under the provisions of this chapter declares a quarantine against any place, nursery, grove, orchard, or county of this state, another state, a territory, or a foreign country as to a plant pest or noxious weed or genetically engineered plant or plant pest organism, or an arthropod, it is unlawful, until the quarantine is removed, for any person to introduce into this state, or to move or dispose of within this state, any plant, plant product, or other thing included in the quarantine, except as allowed by rules of the department.

(2) Any plant, plant product, or other thing included under a quarantine which is moved or disposed of within the state in violation of this section, and any plant propagated from such plant, plant product, or other thing, is contraband and shall be confiscated and destroyed by the department without compensation.

(3) It is unlawful for any person to remove from any plant or plant product any official quarantine tag or certificate of the department, or to destroy or disguise any such tag or certificate, without prior authorization from an authorized representative of the department.

History.—s. 9, ch. 12291, 1927; CGL 3838; s. 10, ch. 59-261; ss. 14, 35, ch. 69-106; s. 3, ch. 70-49; s. 1, ch. 70-439; s. 244, ch. 71-377; s. 1, ch. 77-98; s. 1, ch. 77-386; s. 5, ch. 79-158; s. 4, ch. 84-355; s. 4, ch. 88-31; s. 4, ch. 90-155; s. 47, ch. 93-169.

Note.—Former s. 581.07.



581.111 - Emergency.

581.111 Emergency.—An emergency is any situation in which the department has declared a plant pest or noxious weed to be a public nuisance or when in the opinion of the department a plant pest or noxious weed endangers or threatens the horticultural and agricultural interest of the state.

History.—s. 11, ch. 59-261; ss. 14, 35, ch. 69-106; s. 6, ch. 78-95; s. 6, ch. 79-158; s. 48, ch. 93-169.



581.121 - Nursery stock; prohibited conduct.

581.121 Nursery stock; prohibited conduct.—It is unlawful for any nurseryman, stock dealer, agent, or plant broker to sell, give away, transfer, move or cause to be moved, carry, ship, or deliver for carriage or shipment any nursery stock except in compliance with the provisions of this chapter and the rules made pursuant to law.

History.—s. 10, ch. 12291, 1927; CGL 3839; s. 12, ch. 59-261; s. 3, ch. 80-41.

Note.—Former s. 581.08.



581.122 - Nursery stock; thefts and trespass.

581.122 Nursery stock; thefts and trespass.—

(1) It is unlawful for any person, with intent to injure or defraud, to take, carry away, or damage any plant, plant product, or nursery stock contained in any nursery without the consent of the owner of the nursery or her or his agent.

(2) It is unlawful for any person to enter the premises of any nursery whenever the nursery is not open for business, without the written or oral consent of the owner of the nursery or her or his agent.

History.—s. 2, ch. 76-95; s. 918, ch. 97-103.



581.131 - Certificate of registration.

581.131 Certificate of registration.—

(1) Before any nurseryman shall sell or distribute, or offer for sale or for distribution, any nursery stock in this state, she or he shall apply to the director of the division, on forms supplied by the division, for a certificate of registration.

(2) Before any stock dealer, agent, or plant broker shall sell or distribute, or offer for sale or for distribution, any nursery stock in this state, she or he shall apply to the director of the division, on forms supplied by the division, for a certificate of registration for each outlet.

(3) Before any nurseryman, stock dealer, agent, or plant broker advertises nursery stock for sale, a copy of the certificate of registration must be provided to the publisher of the advertisement. The registration number issued by the department and printed on the certificate of registration must be included in the advertisement. Registration numbers printed in the advertisements must be legible.

(4) Each application for a certificate of registration shall be accompanied by a certificate fee in an amount determined by the department.

(5) The certificate shall be renewed annually on its anniversary date upon a satisfactory showing that the provisions of this law and the rules of the department have been complied with and upon payment of an annual renewal fee in an amount determined by the department.

(6) Neither the certificate of registration fee nor the annual renewal fee shall exceed $460. The department may exempt from the payment of a certificate fee those governmental agency nurseries whose nursery stock is used exclusively for planting on their own property.

(7) All applications and applicable fees for annual renewal of certificates of registration required by this section shall be made not later than the anniversary date of the certificate being renewed.

(8) The department shall provide to each person subject to this section written notice and renewal forms 30 days before the annual renewal date informing the person of the certificate of registration renewal date and the applicable fee.

(9)(a) If the registration has not been renewed or the fee has not been paid by the renewal date, a penalty of $10 or 20 percent of the renewal fee, whichever is greater, shall be assessed.

(b) If the registration has not been renewed or the fee has not been paid within 31 days of the renewal date, the department shall stop sale or stop movement on all nursery stock until the person has renewed the certificate of registration.

(c) Upon application prior to the renewal date, the department may, for good cause supported by written documentation, extend the renewal date without penalty for up to 90 days.

(10) Commercial citrus fruit producers producing citrus plants for their own use and for movement only within a contiguous citrus grove shall be required to obtain a certificate of registration from the department. However, no certificate of registration fee or annual renewal fee shall be required.

History.—s. 4, ch. 29767, 1955; s. 13, ch. 59-261; s. 2, ch. 61-119; s. 1, ch. 63-115; s. 1, ch. 65-539; ss. 14, 35, ch. 69-106; s. 1, ch. 74-10; s. 7, ch. 79-158; s. 4, ch. 80-41; s. 415, ch. 81-259; s. 3, ch. 85-283; s. 1, ch. 91-294; s. 5, ch. 92-147; s. 49, ch. 93-169; s. 8, ch. 95-317; s. 919, ch. 97-103; s. 114, ch. 2005-2; s. 135, ch. 2014-150.

Note.—Former s. 581.081.



581.141 - Certificate of registration or of inspection; revocation and suspension; fines.

581.141 Certificate of registration or of inspection; revocation and suspension; fines.—

(1) REVOCATION AND SUSPENSION.—If it is determined by the department that any nurseryman, stock dealer, agent, or plant broker is selling or offering for sale, or is distributing or offering to distribute, nursery stock in violation of the provisions of this chapter and the rules adopted under this chapter, or has aided or abetted in such violation, the department may revoke or suspend her or his certificate of registration or the use of any certificates, permits, or agreements issued by the division. Further, the department may refuse or suspend the certification of any nursery stock or plant product when it is determined that plant pests exist on the stock or product or that the nursery or site is in such condition with regard to growth and cultivation that an efficient inspection for plant pests cannot be made.

(2) FINES; PROBATION.—

(a)1. The department may, after notice and hearing, impose an administrative fine in the Class II category pursuant to s. 570.971 or probation not exceeding 12 months, or both, for a violation of this chapter or the rules adopted under this chapter upon a person, nurseryman, stock dealer, agent, or plant broker. The fine, when paid, shall be deposited in the Plant Industry Trust Fund.

2. The imposition of a fine or probation pursuant to this subsection may be in addition to or in lieu of the suspension or revocation of a certificate of registration or certificate of inspection.

(b) Whenever any administrative order has been made and entered by the department imposing a fine upon any person pursuant to this subsection, the order shall specify the amount of the fine and the time limit for payment, which shall not exceed 15 days. Upon failure to pay the fine within such time, the certificate of registration or certificate of inspection of the person may be suspended or revoked without further hearing; and a fine of $100 per day may be imposed for each day the violation continues.

History.—s. 5, ch. 29767, 1955; s. 14, ch. 59-261; ss. 14, 35, ch. 69-106; s. 1, ch. 70-39; s. 1, ch. 70-439; s. 6, ch. 78-95; s. 5, ch. 80-41; s. 2, ch. 84-60; s. 5, ch. 84-355; s. 4, ch. 85-283; s. 50, ch. 93-169; s. 920, ch. 97-103; s. 136, ch. 2014-150.

Note.—Former s. 581.082.



581.142 - Viable nursery stock; requirements for sale.

581.142 Viable nursery stock; requirements for sale.—

(1) It shall be unlawful to sell or offer for sale any plant or nursery stock unless the plant or nursery stock is viable and meets the basic requirements of a viable plant or viable nursery stock, at the time and place of sale.

(2) The basic requirements of viable nursery stock or a viable plant are as follows:

(a) It must be capable of living and accomplishing the purpose for which it is grown, whether foliage, flowers, fruit, or special use.

(b) It must be free of physiological and pathological defects to the extent that all essential parts function normally.

(c) The root system must have adequate roots or the ability to produce them to support normal performance of the plant. The root system must be adequately protected to prevent excessive loss of moisture while in storage and transit.

(d) Trunk and branches must be capable of transporting fluids throughout the plant and be free from any infirmity of a permanent nature which would interfere with this function. Any damaged branches must be capable of being pruned without seriously deterring growth of the plant.

(e) Leaves must be capable of performing essential manufacturing functions, such as photosynthesis. Deciduous plants, when void of leaves, must have the ability to put out new leaves capable of functioning normally.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 63-260; ss. 14, 35, ch. 69-106; s. 599, ch. 71-136; s. 6, ch. 78-95; s. 11, ch. 79-158; s. 51, ch. 93-169.



581.145 - Aquatic plant nursery registration; special permit requirements.

581.145 Aquatic plant nursery registration; special permit requirements.—

(1) A nursery or nursery stock dealer shall not engage in any business involving the importation, transportation, cultivation, collection, sale, or possession of any aquatic plant species unless a certification of registration has been issued by the department.

(2) It shall be unlawful for any nursery or nursery stock dealer to import, transport, cultivate, collect, sell, or possess any noxious aquatic plant listed on the prohibited aquatic plant list established by the Department of Environmental Protection in s. 369.25(3)(b) without a special permit issued by the department.

(a) No special permit shall be issued until the department determines that the proposed activity poses no threat or danger to the waters, wildlife, natural resources, agriculture, or environment of the state.

(b) The department may not issue a special permit with respect to a prohibited aquatic plant species if the Department of Environmental Protection prohibits the importation, transportation, cultivation, collection, sale, or possession of the species.

(3) Notwithstanding any other provision of state or federal law, the Department of Agriculture and Consumer Services shall issue, by request, a permit to the aquaculture producer to engage in the business of transporting and selling water hyacinths (Eichhornia spp.) only to other states or countries that permit such transportation and sale when such aquaculture activities have been certified by the Department of Agriculture and Consumer Services. In accordance with any appropriate state or federal law or United States treaty, a Florida aquaculture producer may not ship water hyacinths to other states or countries under such a permit for the purpose of importing water hyacinths back into Florida. This subsection does not restrict or interfere with the efforts of the Fish and Wildlife Conservation Commission, or the efforts of any other agency or local government with responsibilities for the management of noxious aquatic plants, to control or eradicate noxious nonnursery aquatic plants, including water hyacinths. This subsection may not be considered in the approval or the release of biological control agents for water hyacinths or any other noxious aquatic plants.

History.—s. 6, ch. 92-147; s. 52, ch. 93-169; s. 464, ch. 94-356; s. 73, ch. 95-144; s. 22, ch. 96-247; s. 9, ch. 99-390; s. 34, ch. 2012-190.



581.151 - Control of spreading decline.

581.151 Control of spreading decline.—The department is empowered to join with the United States Department of Agriculture or to proceed independently in a program to control and eradicate, wherever possible, spreading decline resulting from a burrowing nematode (Radopholus similis (Cobb) Thorne) in the state.

History.—s. 15, ch. 59-261.



581.161 - Fumigation or treatment of plants and plant products.

581.161 Fumigation or treatment of plants and plant products.—The division is authorized to supervise or cause the fumigation or treatment of plants and plant products infested or infected by plant pests or so exposed to infestation or infection that it is reasonably believed that infestation or infection could exist. Fumigation or treatment may be performed by employees of the division or other persons supervised by an authorized representative of the division.

History.—s. 1, ch. 31392, 1956; s. 16, ch. 59-261; ss. 14, 35, ch. 69-106; s. 8, ch. 79-158; s. 5, ch. 85-283.

Note.—Former s. 581.16.



581.181 - Notice of infection of plants; destruction.

581.181 Notice of infection of plants; destruction.—

(1) If the director or her or his authorized representative finds, on examination, any plant or plant product infested or infected with plant pests or noxious weeds, she or he shall notify in writing the owner or person having charge of the premises, and the owner or person in charge shall, within 10 days after the notice, cause the removal and destruction of the infested and infected plant or plant product if it cannot be successfully treated; otherwise, the owner or person in charge shall cause it to be treated as directed in the notice by the director or an authorized representative of the division. No damage shall be awarded to the owner for the destruction of the infested or infected plant or plant product under the provisions of this chapter.

(2) If the owner or person in charge refuses or neglects to comply with the terms of the notice within 10 days after receiving it, the director or her or his authorized representative may, under authority of the department, proceed to treat or destroy the infested or infected plant or plant product. The expense of the treatment or destruction shall be assessed, collected, and enforced against the owner by the department.

(3) This section does not apply to plants or plant products infested with pests or noxious weeds that are determined to be widely established within the state and are not specifically regulated under rules adopted by the department or under any other provision of law.

History.—s. 18, ch. 59-261; s. 6, ch. 61-409; ss. 14, 35, ch. 69-106; s. 4, ch. 70-49; s. 9, ch. 79-158; s. 54, ch. 93-169; s. 921, ch. 97-103; s. 21, ch. 2016-61.



581.182 - Citrus plants and citrus plant products from other states, territories, or foreign countries.

581.182 Citrus plants and citrus plant products from other states, territories, or foreign countries.—

(1) It is unlawful for any person to introduce into this state from another state, territory, or foreign country any citrus plant or citrus plant product or propagation therefrom without a permit issued by the department, unless specifically excluded by the rules of the department. Any such citrus plant or citrus plant product or propagation therefrom introduced into the state from another state, territory, or foreign country without a permit issued by the department, or any plants propagated thereafter from such materials, are unlawful and declared to be contraband and shall be confiscated and destroyed. No compensation shall be allowed for any plant, product, or propagation confiscated and destroyed pursuant to this section.

(2) All genera of the Rutaceous subfamilies Aurantioideae, Rutoideae, and Toddalioideae shall be regulated under the provisions of this chapter unless exempted under paragraph (4)(g).

(3) Application for a permit to introduce into this state from another state, territory, or foreign country any citrus plant or citrus plant product or propagation therefrom shall be made on an application form to be formulated by the department.

(4) In considering an application for a permit to introduce into this state from another state, territory, or foreign country any citrus plant or citrus plant product or propagation therefrom, the department shall consider the following guidelines:

(a) Only budwood of clones not available in Florida will be introduced, and no citrus budwood will be permitted entry if the desired clone is known to be reproducible by seed.

(b) The clones introduced must:

1. Have been evaluated by the Citrus Budwood Technical Advisory Committee as having desirable and superior characteristics to warrant testing under Florida field conditions prior to possible release as a new clone; or

2. Be of a type desirable:

a. For research; or

b. As a breeding stock to be used by the agricultural experiment stations in Florida.

(c) The parent trees from which the imported citrus budwood is to be taken must be free, or apparently free, from serious citrus pests. Whenever possible, budwood must be taken from plants adequately tested and certified free of disease at the point of origin.

(d) Each shipment of imported citrus budwood must be accompanied by a special permit issued by the Division of Plant Industry of the Department of Agriculture and Consumer Services and must be sent directly to the Division of Plant Industry in Gainesville, Florida.

(e) All introduced citrus budwood must be grown for a period of time to be determined by the Division of Plant Industry in a secure Division of Plant Industry greenhouse or screenhouse that has been made as insect-proof as feasible, or under other acceptable conditions mutually agreed upon by the division and the importer of budwood. It shall be isolated from other citrus as much as possible. Introduced budwood shall be subject to tests for recognized virus and virus-like pathogens for which there are reliable tests. Such tests will be started as soon as possible after arrival of the budwood in Florida. After a complete determination, the budwood will be released to the person or institution responsible for its growing, testing, propagation, and distribution.

(f) When tests are completed, new clones will be evaluated by the Citrus Budwood Technical Advisory Committee. If the committee recommends the release and distribution of any clone to the industry, a portion of this clone will be validated and maintained in a Division of Plant Industry planting.

(g) The director is authorized to waive permit requirements for certain species of plants of the subfamilies Aurantioideae, Rutoideae, or Toddalioideae which the Citrus Budwood Technical Advisory Committee determines pose no threat of introducing into the state a citrus plant pest.

History.—s. 1, ch. 76-189; s. 3, ch. 87-32; s. 2, ch. 89-199; s. 2, ch. 97-220.



581.183 - New citrus varieties.

581.183 New citrus varieties.—It is unlawful for any person to sell or propagate for sale any tree which represents a new citrus variety brought into the state after July 1, 1977, as defined by law or by rule adopted by the department, if the tree was propagated or is being propagated by graft or budwood from a tree which the Department of Agriculture and Consumer Services has not indexed and certified as free from citrus diseases, including, but not limited to, tristeza, necrotic ring spot, exocortis, xyloporosis, psorosis, and vein enation. The cost of indexing shall be paid by the person desiring to have the tree indexed. Any tree offered for sale or sold which was propagated from a tree which is not indexed is contraband and shall be confiscated and destroyed by the department without compensation.

History.—s. 2, ch. 77-98; s. 2, ch. 77-386.



581.184 - Adoption of rules; citrus disease management.

581.184 Adoption of rules; citrus disease management.—

(1) The department shall adopt by rule, pursuant to ss. 120.536(1) and 120.54, and implement a comprehensive citrus health plan to minimize the impact of exotic citrus pests and diseases to citrus production and to allow for the orderly marketing of citrus fruit in other states and countries.

(2) Regulation of the removal or destruction of citrus trees pursuant to this section is hereby preempted to the state. No county, municipal, or other local ordinance or other regulation that would otherwise impose requirements, restrictions, or conditions upon the department or its contractors with respect to the removal or destruction of citrus trees pursuant to this section shall be enforceable against the department or its contractors.

(3) The department shall adopt rules, pursuant to ss. 120.536(1) and 120.54, regarding the conditions under which citrus plants can be grown, moved, and planted in this state as may be necessary for the control or prevention of the dissemination of citrus diseases. Such rules shall be in effect for any period during which, in the judgment of the Commissioner of Agriculture, there is the threat of the spread of citrus diseases in the state.

(4) The department shall develop by rule, pursuant to ss. 120.536(1) and 120.54, a statewide program of decontamination to prevent and limit the spread of citrus canker disease. Such program shall address the application of decontamination procedures and practices to all citrus plants and plant products, vehicles, equipment, machinery, tools, objects, and persons who could in any way spread or aid in the spreading of citrus canker in this state. In order to prevent contamination of soil and water, such rules shall be developed in consultation with the Department of Environmental Protection. The department may develop compliance and other agreements which it determines can aid in the carrying out of the purposes of this section, and enter into such agreements with any person or entity.

(5) Owners or operators of nonproduction vehicles and equipment shall follow the department guidelines for citrus canker decontamination effective June 15, 2000.

(6) Notwithstanding any provision of law, the Department of Environmental Protection is not authorized to institute proceedings against any person under the provisions of s. 376.307(5) to recover any costs or damages associated with contamination of soil or water, or the evaluation, assessment, or remediation of contamination of soil or water, including sampling, analysis, and restoration of soil or potable water supplies, where the contamination of soil or water is determined to be the result of a program of decontamination to prevent and limit the spread of citrus canker disease pursuant to rules developed under this section. This subsection does not limit regulatory authority under a federally delegated or approved program.

(7) Upon request of the department, the sheriff or chief law enforcement officer of each county in the state shall provide assistance in obtaining access to private property for the purpose of enforcing the provisions of this section. The sheriff or chief law enforcement officer shall be responsible for maintaining public order during the citrus disease management process and protecting the safety of department employees, representatives, and agents charged with implementing and enforcing the provisions of this section. The department may reimburse the sheriff or chief law enforcement officer for the reasonable costs of implementing the provisions of this subsection.

History.—s. 1, ch. 86-128; s. 29, ch. 99-391; s. 2, ch. 2000-308; ss. 1, 4, ch. 2002-11; s. 30, ch. 2002-402; s. 57, ch. 2003-399; s. 3, ch. 2004-52; s. 1, ch. 2004-254; s. 1, ch. 2005-26; s. 2, ch. 2006-45.



581.1843 - Citrus nursery stock propagation and production and the establishment of regulated areas around citrus nurseries.

581.1843 Citrus nursery stock propagation and production and the establishment of regulated areas around citrus nurseries.—

(1) As used in this section, the term “commercial citrus grove” means a solid set planting of 40 or more citrus trees.

(2) Effective January 1, 2007, it is unlawful for any person to propagate for sale or movement any citrus nursery stock that was not propagated or grown on a site and within a protective structure approved by the department and that is not at least 1 mile away from commercial citrus groves. A citrus nursery registered with the department prior to April 1, 2006, shall not be required to comply with the 1-mile setback from commercial citrus groves while continuously operating at the same location for which it was registered. However, the nursery shall be required to propagate citrus within a protective structure approved by the department. Effective January 1, 2008, it shall be unlawful to distribute any citrus nursery stock that was not produced in a protective structure approved by the department.

(3) The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 which set forth the conditions under which citrus nursery stock can be propagated, grown, sold, or moved and the specifications for the approved site and protective structure.

(4) Under the provisions of this chapter, the department shall adopt rules that are consistent with scientific findings and recommendations of the Citrus Budwood Technical Advisory Committee to regulate all genera of the Rutaceous subfamilies Aurantioideae, Rutoideae, and Toddalioideae that pose a threat of introducing or spreading a citrus plant pest.

(5) The department shall establish regulated areas around the perimeter of commercial citrus nurseries that were established on sites after April 1, 2006, not to exceed a radius of 1 mile. The planting of citrus in an established regulated area is prohibited. The planting of citrus within a 1-mile radius of commercial citrus nurseries that were established on sites prior to April 1, 2006, must be approved by the department. Citrus plants planted within a regulated area prior to the establishment of the regulated area may remain in the regulated area unless the department determines the citrus plants to be infected or infested with citrus canker or citrus greening. The department shall require the removal of infected or infested citrus, nonapproved planted citrus, and citrus that has sprouted by natural means in regulated areas. The property owner shall be responsible for the removal of citrus planted without proper approval. Notice of the removal of citrus trees, by immediate final order of the department, shall be provided to the owner of the property on which the trees are located. An immediate final order issued by the department under this section shall notify the property owner that the citrus trees, which are the subject of the immediate final order, must be removed and destroyed unless the property owner, no later than 10 days after delivery of the immediate final order, requests and obtains a stay of the immediate final order from the district court of appeal with jurisdiction to review such requests. The property owner shall not be required to seek a stay from the department of the immediate final order prior to seeking a stay from the district court of appeal.

(6) Regulation of the removal or destruction of citrus plants under this section is preempted to the state. No county, municipal, or other local ordinance or other regulation that would otherwise impose requirements, restrictions, or conditions upon the department or its contractors with respect to the removal or destruction of citrus trees under this section shall be enforceable against the department or its contractors.

(7) The department shall relocate foundation source trees maintained by the Division of Plant Industry from various locations, including those in Dundee and Winter Haven, to protective structures at the Florida Forest Service nursery in Chiefland or to other protective sites located a minimum of 10 miles from any commercial citrus grove.

History.—s. 3, ch. 2006-45; s. 22, ch. 2012-7.



581.185 - Preservation of native flora of Florida.

581.185 Preservation of native flora of Florida.—

(1) LEGISLATIVE DECLARATION.—The Legislature finds and declares that it shall be the public policy of this state to: provide recognition of those plant species native to the state that are endangered, threatened, or commercially exploited; protect the native flora from unlawful harvesting on both public and privately owned lands; provide an orderly and controlled procedure for restricted harvesting of native flora from the wild, thus preventing wanton exploitation or destruction of native plant populations; encourage the propagation of native species of flora; and provide the people of this state with the information necessary to legally harvest native plants so as to ultimately transplant those plants with the greatest possible chance of survival.

(2) DEFINITIONS.—

(a) “Commercially exploited plants” means species native to the state which are subject to being removed in significant numbers from native habitats in the state and sold or transported for sale.

(b) “Endangered plants” means species of plants native to the state that are in imminent danger of extinction within the state, the survival of which is unlikely if the causes of a decline in the number of plants continue, and includes all species determined to be endangered or threatened pursuant to the federal Endangered Species Act of 1973, as amended, Pub. L. No. 93-205 (87 Stat. 884).

(c) “Harvest” means to dig up, remove, or cut and remove from the place where grown.

(d) “Landowner” includes the public agency administering any public lands.

(e) “Plant” means any member of the plant kingdom, including reproductive and vegetative parts thereof.

(f) “Regulated Plant Index” means the total number of species native to the state that are listed in rules of the department as commercially exploited plants, endangered plants, and threatened plants.

(g) “Species” means a category used in classification of plants by the binomial system of nomenclature which differentiates between plants of a given genus. This includes any subordinate subspecies or variety.

(h) “Threatened plants” means species native to the state that are in rapid decline in the number of plants within the state, but which have not so decreased in such number as to cause them to be endangered.

(3) PROHIBITIONS; PERMITS.—

(a) With regard to any plant listed as an endangered plant on the Regulated Plant Index, as provided in rules of the department, it is unlawful for any person to willfully destroy or harvest any such plant growing on the private land of another or on any public land without first obtaining the written permission of the landowner or legal representative of the landowner and a permit from the department as provided in this section. However, permits issued for species listed on the federal Endangered Species List under the federal Endangered Species Act of 1973, as amended, must be consistent with federal standards.

(b) With regard to any plant listed as a threatened plant on the Regulated Plant Index, as provided in rules of the department, it is unlawful for any person to willfully destroy or harvest any such plant growing on the private land of another or on any public land without first obtaining the written permission of the landowner or legal representative of the landowner.

(c) With regard to any plant listed as a commercially exploited plant on the Regulated Plant Index, as provided in rules of the department, it is unlawful for any person to willfully destroy or harvest one or two such plants growing on the private land of another or on any public land without first obtaining the written permission of the landowner or legal representative of the landowner or to destroy or harvest three or more of such plants without first obtaining permission from the landowner or the legal representative of the landowner and a permit from the department.

(d) Any person transporting for the purpose of sale, selling, or offering for sale any plant listed on the Regulated Plant Index, except for those plants listed as threatened, which is harvested from the person’s own property must have a permit from the department in his or her immediate possession when engaged in any of the described activities.

(e) With regard to any plant listed on the Regulated Plant Index, as provided in rules of the department, it is unlawful for any person to falsify any paper or document that permits any person to destroy or harvest such plants, or to fail to comply with all conditions or stipulations of any permit issued, or to transport, carry, or convey on any public road or highway or sell or offer for sale in any place any such plant collected in violation of this section.

(f) Any person willfully destroying or harvesting; transporting, carrying, or conveying on any public road or highway; or selling or offering for sale any plant listed in the Regulated Plant Index must have a permit, if applicable, and the written permission required by this section in his or her immediate possession at all times when engaged in any of such activities.

(4) RULES.—The department is authorized to adopt rules relating to the listing, delisting, and changing from one category to another category any plant on the Regulated Plant Index. Any such changes shall consider the recommendation, if any, of the Endangered Plant Advisory Council and shall consider the best environmental and commercial data available. The department is authorized to adopt rules relating to the issuing of permits required by this section. The department may also define by rule specific cutting, harvesting, and plant care criteria which shall include the most favorable and practical horticultural methods and seasons to assure the survival of the plants, minimize environmental damage, and provide for natural regeneration. Such rules shall be consistent with the legislative intent cited in this section and with the provisions and requirements of the federal Endangered Species Act of 1973, as amended.

(5) REVIEW.—

(a) Beginning in 1984, a comprehensive review of this section and of the Regulated Plant Index, as provided in rules of the department, shall be made by the department and the Endangered Plant Advisory Council at 4-year intervals.

(b) The department shall consider any species of plant that should be placed on the Regulated Plant Index which is in danger of disappearing from its native habitat within the foreseeable future throughout all or a significant portion of the range of the species because of:

1. Present or threatened destruction, modification, or curtailment of the range of the species.

2. Overutilization of the species for commercial, scientific, or educational purposes.

3. Disease or predation.

4. Any other natural or manmade factor affecting the continued existence of the species.

(c) In carrying out reviews and arriving at recommendations under paragraphs (a) and (b), the department and the advisory council shall use the best scientific and commercial data available and shall consult with interested persons and organizations.

(6) DEFENSES.—

(a) In any prosecution under this section, it shall be a defense that plants or the flowers, roots, bulbs, or other plant parts transported, carried, or conveyed, or sold or offered for sale, by the party were legally imported from another country.

(b) In any prosecution under this section involving the destruction or harvesting of any plant on the Threatened Plant List, or one or two plants on the Commercially Exploited Plant List, without written permission, it shall be an affirmative defense that actual permission was given prior to the destruction or harvesting.

(c) In any prosecution under this section involving the destruction or harvesting of any plant on the Endangered Plant List, or three or more plants on the Commercially Exploited Plant List, without written permission and a permit, it shall be an affirmative defense that written permission and a permit had been granted prior to the destruction or harvesting.

(7) SALES BY NURSERYMEN.—Licensed, certified nurserymen who grow from seeds or by vegetative propagation any of the native plants on the Regulated Plant Index, as provided in rules of the department, are specifically permitted to sell these commercially grown plants and shall not be in violation of this section if they do so, as it is the intent of this section to preserve and encourage the propagation of these native plants which are rapidly disappearing from the state.

(8) EXEMPTIONS.—No provision of this section shall apply to:

(a) The clearing or other disturbance of land for agricultural or silvicultural purposes, fire control measures, or required mining assessment work.

(b) The clearing or removal of regulated plants from a canal, ditch, survey line, building site, or road or other right-of-way by the landowner or his or her agent.

(c) The clearing of land by a public agency or a publicly or privately owned public utility when acting in the performance of its obligation to provide service to the public.

(9) DUTIES AND AUTHORITY OF DEPARTMENT.—The department shall:

(a) As part of the regular inspection of nurseries and stock dealer establishments, be on the alert for any of the native plants on the Regulated Plant Index, as provided in rules of the department, which appear suddenly at a given nursery or stock dealer establishment in a mature stage or a stage showing several years of growth, and the department is empowered to request proof of where and how the plants were obtained.

(b) Have the authority to enter upon properties where harvesting or storage of regulated plants is suspected, to inspect vehicles or other means of transporting such plants, and to preserve and take custody of plants harvested or moved in violation of this section, in order to assure compliance with the provisions of this section.

(c) Have the authority to conduct investigations of plants native, or thought to be native, to the state for the purpose of compiling information relative to plant populations, distributions, habitats, climatic factors, and other biological ecological data, and to determine conservation measures and requirements necessary for their survival.

(d) Have the authority to issue grants to support the preservation and propagation of native plant species of the state that are endangered or threatened as defined in this section.

(10) NOTICE OF HIGHWAY CONSTRUCTION.—The Department of Transportation shall notify the Department of Agriculture and Consumer Services and the Endangered Plant Advisory Council created by s. 581.186 of advertised bids for highway construction at the time those bids are first advertised, describing the project, the location of the project, and the representative of the Department of Transportation who can answer questions regarding the project and the plant life immediately affected by the construction. The Department of Agriculture and Consumer Services shall seek and utilize the services of the Endangered Plant Advisory Council and of any other state agencies, clubs, associations, organizations, or individuals that may offer support and services for the preservation of the plants on the Regulated Plant Index that may be affected by the construction project and shall provide by rule for the appropriate disposal of such plants.

(11) GRANTS PROGRAM.—

(a) There is created within the department an Endangered or Threatened Native Flora Conservation Grants Program to contract with qualified corporations in the private sector for the purpose of providing recognition of those flora native to the state that are endangered or threatened; and, to encourage, within a controlled program, the protection, curation, propagation, reintroduction, and monitoring of native flora that are identified as endangered or threatened.

(b) The Division of Plant Industry in the Department of Agriculture and Consumer Services may accept and administer moneys appropriated to it for providing grants to qualifying nonprofit corporations for the protection, curation, propagation, reintroduction, and monitoring of endangered or threatened native flora.

(c) A qualified corporation may apply for a grant of state funds to support programs designed to protect, conserve, propagate, reintroduce, and monitor endangered or threatened native flora. For the purposes of this section, a “qualified corporation” is a corporation that is designated a not-for-profit corporation under s. 501(c)(3) of the Internal Revenue Code of 1954, and which is described in, and allowed to receive contributions under, s. 170 of the Internal Revenue Code of 1954, and which is a corporation not for profit incorporated under chapter 617, and which can demonstrate through experience with existing conservation programs the ability to protect, conserve, propagate, reintroduce, and monitor endangered and threatened native flora.

(d) The department shall establish, by rule, criteria for the award of grants, including criteria evaluating:

1. Existing conservation experience with endangered or threatened native flora;

2. Existing facilities appropriate for program needs;

3. Existing programs administered by the corporation that successfully protect, conserve, propagate, reintroduce, and monitor native flora;

4. Existing recordkeeping and documentation that is accessible to national databases of endangered and threatened plants;

5. Qualified staff with demonstrated experience in native plant conservation;

6. Documentation of collaboration with related state, national, or international conservation programs;

7. Successful experience propagating and reintroducing endangered or threatened native flora;

8. Public exhibit programs publicizing the conservation of native species and the importance of the conservation effort; and

9. Fiscal stability and ability to match grant funding.

(e)1. Upon appropriation by the Legislature of funds for the Endangered or Threatened Native Flora Grants Program, the department shall execute a contract with each organization, which must contain information relative to the program and other provisions considered necessary by the department for the administration of the program.

2. Each recipient corporation must submit an annual report to the Division of Plant Industry detailing the expenditure of funds.

3. The department may grant moneys in advance for programs for which grants are issued, under a grant agreement or a contract.

(f) Each grant recipient shall cause an annual postaudit to be conducted by an independent certified public accountant. The annual audit report must be submitted to the department for review. The department may require from the grant recipient any detail or supplemental data relative to the operation of the corporation.

(g) The department shall adopt rules necessary to administer this subsection.

(12) REGULATED PLANT INDEX.—The Regulated Plant Index is to be used solely to restrict unlawful harvesting of native flora without the authorization of the landowner. The Regulated Plant Index is not to be used to regulate construction or other land alteration activities on any property.

History.—s. 1, ch. 78-72; s. 160, ch. 79-164; s. 1, ch. 80-23; s. 1, ch. 85-153; s. 4, ch. 87-32; s. 3, ch. 87-226; s. 3, ch. 89-199; s. 2, ch. 91-294; s. 55, ch. 93-169; s. 922, ch. 97-103; s. 3, ch. 97-220.



581.186 - Endangered Plant Advisory Council; organization; meetings; powers and duties.

581.186 Endangered Plant Advisory Council; organization; meetings; powers and duties.—

(1) COMPOSITION.—

(a) The Endangered Plant Advisory Council is created, consisting of seven persons to be appointed by the Commissioner of Agriculture. One member shall be a representative of the Florida Federation of Garden Clubs, Inc.; one member shall be a representative of the Florida Nurserymen and Growers Association, Inc.; one member shall be a representative of the Committee for Rare and Endangered Plants and Animals; one member shall be a representative of the Florida Forestry Association; one member shall be a representative of the Florida Native Plant Society; and two members shall be botanists, each of whom shall be a staff or faculty member at a state university.

(b) All members shall be appointed for terms of 4 years. A vacancy shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(2) POWERS AND DUTIES; MEETINGS; PROCEDURES; RECORDS.—The meetings, powers and duties, procedures, and recordkeeping of the Endangered Plant Advisory Council shall be pursuant to s. 570.232.

(3) PROTECTION OF ENDANGERED PLANTS.—The council shall advise the department concerning proposals for revising this section and s. 581.185. The council shall periodically examine those plant species on the Regulated Plant Index and other plants native to the state that have been proposed for inclusion on the Regulated Plant Index to determine whether the plant species should be removed from the list, transferred from one category to another category on the list, or added to an appropriate category on the list. The council shall inform the department of such determination and request that the department initiate appropriate changes in the list. The Regulated Plant Index must be used solely for the purposes specified in s. 581.185 and may not be used for regulatory purposes by other agencies. However, this section does not preclude another agency authorized to protect endangered plants from including one or more species listed on the Regulated Plant Index on a list developed by that agency under its regulatory authority.

(4) COOPERATION.—The Division of Plant Industry, the Department of Environmental Protection, the Department of Transportation, and the Fish and Wildlife Conservation Commission shall cooperate with the council whenever necessary to aid it in carrying out its duties under this section.

History.—s. 2, ch. 78-72; s. 416, ch. 81-259; s. 1, ch. 82-46; s. 2, ch. 83-265; ss. 2, 5, 6, ch. 85-153; ss. 1, 2, 3, ch. 92-153; s. 56, ch. 93-169; s. 26, ch. 94-335; s. 465, ch. 94-356; s. 4, ch. 97-220; s. 223, ch. 99-245; s. 51, ch. 2011-206; s. 137, ch. 2014-150.



581.187 - Exemptions from s. 581.185.

581.187 Exemptions from s. 581.185.—All Florida Indians, as defined in s. 285.11, shall be exempt from the prohibitions and penalties of s. 581.185.

History.—s. 3, ch. 78-72.



581.191 - Appropriations.

581.191 Appropriations.—The department shall include in its legislative budget request the estimated amounts needed to carry out the purposes of this chapter and the Legislature shall appropriate from the General Revenue Fund such amounts as it deems necessary for these purposes.

History.—s. 14, ch. 12291, 1927; CGL 3841; s. 134, ch. 26869, 1951; s. 19, ch. 59-261; s. 1, ch. 61-59.

Note.—Former s. 581.11.



581.199 - Confidential business information.

581.199 Confidential business information.—It is unlawful for any authorized representative who in an official capacity obtains under the provisions of this chapter any information entitled to protection as a trade secret, as defined in s. 812.081, to use that information for personal gain or to reveal it to any unauthorized person.

History.—s. 6, ch. 88-31; s. 8, ch. 92-4; s. 59, ch. 93-169; s. 353, ch. 96-406; s. 2, ch. 2016-5.



581.201 - Injunction.

581.201 Injunction.—A single act in violation of the provisions of this chapter shall be sufficient to authorize the issuance of an injunction. The department is not required to furnish bond when making a complaint for an injunction. The Department of Legal Affairs, the state attorneys, and all public prosecutors in each county shall represent the department when called upon to do so. The department in the discharge of its duties and in the enforcement of its powers may send for, or subpoena duces tecum, books, records, and papers, may administer oaths, and may hear witnesses, and the various sheriffs of the state shall serve all summonses and other papers upon request of the department.

History.—s. 20, ch. 59-261; s. 7, ch. 61-409; ss. 11, 14, 35, ch. 69-106; s. 26, ch. 73-334; s. 3, ch. 85-153; s. 60, ch. 93-169.



581.211 - Penalties for violations.

581.211 Penalties for violations.—

(1) Any person who:

(a) Violates any provision of this chapter or the rules adopted under this chapter;

(b) Forges, counterfeits, removes, destroys, disguises, or wrongfully or improperly uses any tag, certificate, permit, compliance agreement, or other written agreement provided for in this chapter;

(c) Interferes with or obstructs any director or authorized representative of the department in the performance of her or his duties;

(d) Willfully refuses to identify the origin and source of any plant, plant product, or other thing likely to carry plant pests, noxious weeds, or arthropods; or

(e) Has in her or his possession unauthorized imported plants or plant products,

commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who imports from other states, territories, or countries, without a special permit from the Division of Plant Industry, plants or propagative plant parts of the subfamily Aurantioideae (after Swingle and Reese which includes all species of citrus) commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(3)(a)1. In addition to any other provision of law, the department may, after notice and hearing, impose an administrative fine pursuant to s. 570.971 in the Class II category for each violation of this chapter, upon a person, nurseryman, stock dealer, agent, or plant broker. The fine, when paid, shall be deposited in the Plant Industry Trust Fund. In addition, the department may place the violator on probation for up to 1 year, with conditions.

2. The imposition of a fine or probation pursuant to this subsection may be in addition to or in lieu of the suspension or revocation of a certificate of registration or certificate of inspection.

(b) Whenever any administrative order has been entered by the department imposing a fine or probation upon any person pursuant to this subsection, the order shall specify the conditions and time limit for probation, and the amount of the fine and time limit for payment which shall not exceed 15 days. If the person fails to meet the conditions of probation or to pay the fine within the established time, the person’s certificate of registration or certificate of inspection may be suspended or revoked, and a fine of $100 per day imposed for each day the violation continues.

(4) A person who knowingly acquires, imports, possesses, sells or offers to sell, trades or offers to trade, barters or offers to barter, moves or causes to be moved, introduces, or releases a plant pest without a special permit from the division:

(a) Commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083;

(b) Is subject to an administrative fine pursuant to s. 570.971 in the Class II category for each violation of this chapter;

(c) May have a certificate of registration or certificate of inspection suspended or revoked; and

(d) Is liable for the payment of all reasonable costs and expenses incurred by the department in a pest control or eradication program. Moneys collected pursuant to this section shall be deposited into the Plant Industry Trust Fund.

(5) A person who knowingly acquires, imports, possesses, sells or offers to sell, trades or offers to trade, barters or offers to barter, moves or causes to be moved, introduces, or releases a plant pest without a special permit from the division that results in the issuance of a declaration of an agricultural emergency by the Commissioner of Agriculture or the implementation of a control or eradication program by the department or the United States Department of Agriculture:

(a) Commits a felony of the second degree, punishable as provided in s. 775.082 or s. 775.083;

(b) Is subject to an administrative fine pursuant to s. 570.971 in the Class IV category for each violation of this chapter;

(c) May have a certificate of registration or certificate of inspection suspended or revoked; and

(d) Is liable for the payment of all reasonable costs and expenses incurred by the department in a plant pest control or eradication program. Moneys collected pursuant to this section shall be deposited into the Plant Industry Trust Fund.

History.—s. 11, ch. 12291, 1927; CGL 7854; s. 21, ch. 59-261; s. 600, ch. 71-136; s. 3, ch. 76-95; s. 4, ch. 78-72; s. 10, ch. 79-158; s. 6, ch. 80-41; s. 6, ch. 84-355; s. 4, ch. 85-153; s. 5, ch. 88-31; s. 150, ch. 91-224; s. 7, ch. 92-147; s. 61, ch. 93-169; s. 923, ch. 97-103; s. 32, ch. 2001-279; s. 138, ch. 2014-150; s. 4, ch. 2016-88.

Note.—Former s. 581.09.



581.212 - Handling of moneys received.

581.212 Handling of moneys received.—All moneys received by the department under the provisions of this chapter shall be deposited in the Plant Industry Trust Fund and shall be used by the department to defray its expenses in carrying out the duties imposed on it by this chapter.

History.—s. 2, ch. 65-539; s. 3, ch. 84-60; s. 7, ch. 84-355; s. 9, ch. 95-317.






Chapter 582 - SOIL AND WATER CONSERVATION

582.01 - Definitions.

582.01 Definitions.—As used in this chapter, the term:

(1) “Commissioner” means the Commissioner of Agriculture.

(2) “Council” means the Soil and Water Conservation Council.

(3) “Department” means the Department of Agriculture and Consumer Services.

(4) “District” or “soil and water conservation district” means a governmental subdivision of this state and a body corporate and politic, organized in accordance with the provisions of this chapter for the purpose, with the powers, and subject to the provisions set forth in this chapter. The term “district” when used in this chapter means and includes a “soil and water conservation district.” All districts organized under this chapter shall be known as soil and water conservation districts and shall have all the powers set out herein.

(5) “Due notice,” in addition to notice required pursuant to the provisions of chapter 120, means notice published at least twice, with an interval of at least 7 days between the two publication dates, in a newspaper or other publication of general circulation within the appropriate area.

(6) “Land occupier” or “occupier of land” means a person, other than the owner, who possesses any lands lying within a district organized under the provisions of this chapter, whether as lessee, renter, tenant, or otherwise.

(7) “Landowner” or “owner of land” means a person who holds legal or equitable title to any lands lying within a district organized under the provisions of this chapter.

(8) “Qualified elector” means a person qualified to vote in general elections under the constitution and laws of this state.

(9) “Supervisor” means a member of the governing body of a district who is elected in accordance with the provisions of this chapter.

History.—s. 3, ch. 18144, 1937; s. 1, ch. 19473, 1939; CGL 1940 Supp. 4151(474); s. 1, ch. 65-334; s. 1, ch. 67-207; s. 1, ch. 70-392; s. 1, ch. 74-53; s. 6, ch. 78-95; s. 4, ch. 78-323; ss. 2, 3, ch. 81-129; s. 1, ch. 82-46; s. 2, ch. 83-265; ss. 1, 3, 4, ch. 87-25; s. 5, ch. 91-429; s. 22, ch. 2016-61.



582.02 - Legislative policy and findings; purpose of districts.

582.02 Legislative policy and findings; purpose of districts.—

(1) It is the policy of the Legislature to promote the appropriate and efficient use of soil and water resources, protect water quality, prevent floodwater and sediment damage, preserve wildlife, protect public lands, and protect and promote the health, safety, and general welfare of the people of this state.

(2) The Legislature finds that the farm, forest, and grazing lands; green spaces; recreational areas; and natural areas of the state are among the basic assets of the state and the conservation of these lands is necessary to protect and promote the health, safety, and general welfare of its people and is in the public interest.

(3) The Legislature further finds that to ensure the conservation of the state’s farm, forest, and grazing lands; green spaces; recreational areas; and natural areas, and to conserve, protect, and use soil and water resources, it is necessary that appropriate land and water resources protection practices be implemented.

(4) The purpose of the soil and water conservation districts is to provide assistance, guidance, and education to landowners, land occupiers, the agricultural industry, and the general public in implementing land and water resource protection practices. The Legislature intends for soil and water conservation districts to work in conjunction with federal, state, and local agencies in all matters that implement the provisions of this chapter.

History.—s. 2, ch. 18144, 1937; CGL 1940 Supp. 4151(473); s. 924, ch. 97-103; s. 23, ch. 2016-61.



582.055 - Powers and duties of the Department of Agriculture and Consumer Services; rules.

582.055 Powers and duties of the Department of Agriculture and Consumer Services; rules.—

(1) The provisions of this chapter shall be administered by the Department of Agriculture and Consumer Services.

(2) The department is authorized to receive gifts, appropriations, materials, equipment, lands, and facilities and to manage, operate, and disburse them for the use and benefit of the soil and water conservation districts of the state.

(3) The department shall provide for an annual audit of the accounts of receipts and disbursements.

(4) The department may furnish information and call upon any state or local agencies for cooperation in carrying out the provisions of this chapter.

(5) The department may offer such assistance as may be appropriate to the supervisors of soil and water conservation districts and facilitate communication and cooperation between districts.

(6) The department may seek the cooperation and assistance of any federal, state, or county agencies in the work of such districts, including the receipt and expenditure of state, federal, and other funds or contributions.

(7) The department may disseminate information throughout the state concerning the activities, research, and programs of the soil and water conservation districts and encourage the formation of such districts in areas where their organization is desirable.

(8) The department may create or dissolve a soil and water conservation district pursuant to the provisions of this chapter.

(9) The department may adopt rules, as necessary, to implement the provisions of this chapter.

History.—s. 2, ch. 70-392; s. 44, ch. 98-34; s. 86, ch. 2013-18; s. 25, ch. 2016-61.



582.06 - Soil and Water Conservation Council; powers and duties.

582.06 Soil and Water Conservation Council; powers and duties.—

(1) COMPOSITION.—

(a) The Soil and Water Conservation Council is created in the Department of Agriculture and Consumer Services and shall be composed of 7 members who have been involved in the practice of soil or water conservation, or in the development or implementation of interim measures or best management practices related thereto, and who have been engaged in agriculture or an occupation related to the agricultural industry for at least 5 years at the time of their appointment.

(b) All members shall be appointed by the commissioner.

(c) Members shall serve 4-year terms or until their successors are duly qualified and appointed. If a vacancy occurs, it shall be filled for the remainder of the term in the manner of an initial appointment.

(2) POWERS AND DUTIES; MEETINGS; PROCEDURES; RECORDS.—

(a) The meetings, powers and duties, procedures, and recordkeeping of the Soil and Water Conservation Council shall be conducted pursuant to s. 570.232.

(b) The council shall accept and review requests for creating or dissolving soil and water conservation districts and shall, by a majority vote, recommend, by resolution, to the commissioner that a district be created or dissolved pursuant to the request, or that the request be denied.

(c) When requested by the Governor or a district, the council shall provide a recommendation to the Governor whether to remove a supervisor for neglect of duty or malfeasance in office only after notice, hearing, and thorough review.

History.—s. 4, ch. 18144, 1937; s. 2, ch. 19473, 1939; CGL 1940 Supp. 4151(475); s. 1, ch. 28094, 1953; s. 24, ch. 57-1; s. 19, ch. 63-400; s. 2, ch. 67-207; ss. 14, 35, ch. 69-106; s. 3, ch. 69-235; s. 3, ch. 70-392; s. 1, ch. 70-439; s. 16, ch. 77-108; s. 6, ch. 78-95; s. 1, ch. 78-261; s. 4, ch. 78-323; ss. 1, 2, 3, ch. 81-129; s. 1, ch. 82-46; s. 2, ch. 83-265; ss. 2, 3, 4, ch. 87-25; s. 5, ch. 91-429; s. 62, ch. 93-169; s. 27, ch. 94-335; s. 1, ch. 2003-97; s. 8, ch. 2006-289; s. 35, ch. 2012-190; s. 139, ch. 2014-150; s. 26, ch. 2016-61.

Note.—Former s. 582.07.



582.10 - Creation of soil and water conservation districts.

582.10 Creation of soil and water conservation districts.—

(1) Any 10 percent of owners of land lying within the limits of the territory proposed to be organized into a district may file a petition with the Department of Agriculture and Consumer Services, asking that a soil and water conservation district be organized to function in the territory described in the petition. Such petition shall set forth:

(a) The proposed name of said district.

(b) That there is need, in the interest of the public health, safety, and welfare, for a soil and water conservation district to function in the territory described in the petition.

(c) A description of the territory proposed to be organized as a district, which description shall not be required to be given by metes and bounds or by legal subdivisions, but shall be deemed sufficient if generally accurate.

(d) A request that the department duly define the boundaries for such district; that a referendum be held within the territory so defined on the question of the creation of a soil and water conservation district in such territory; and that the department determine that such a district be created.

(2) Where more than one petition is filed covering parts of the same territory the department may consolidate all or any petitions.

History.—s. 5, ch. 18144, 1937; s. 3, ch. 19473, 1939; CGL 1940 Supp. 4151(476); s. 3, ch. 67-207; ss. 14, 35, ch. 69-106; s. 2, ch. 2003-97.



582.11 - Hearing upon question of creation; notice, etc.

582.11 Hearing upon question of creation; notice, etc.—Within 30 days after such a petition has been filed with the Department of Agriculture and Consumer Services, it shall cause due notice to be given of a proposed hearing upon the question of the desirability and necessity, in the interest of the public health, safety, and welfare, of the creation of such district, upon the question of the appropriate boundaries to be assigned to such district, upon the propriety of the petition and other proceedings taken under this chapter, and upon all questions relevant to such inquiries. All owners and occupiers of land within the limits of the territory described in the petition, and of lands within any territory considered for addition to such described territory, and all other interested parties, shall have the right to attend such hearings and to be heard. If it shall appear upon the hearing that it may be desirable to include within the proposed district territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of further hearing shall be given throughout the entire area considered for inclusion in the district and such further hearing held. After such hearing, if the department shall determine, upon the facts presented at such hearing and upon such other relevant facts and information as may be available that there is need, in the interest of the public health, safety, and welfare, for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination, and shall define, by metes and bounds or by legal subdivisions, the boundaries of such district. In making such determination and in defining such boundaries, the department shall give due weight and consideration to the topography of the area considered and of the state, the composition of soils therein, the distribution of erosion, the prevailing land use practices, the desirability and necessity of including within the boundaries the particular lands under consideration and the benefits such lands may receive from being included within such boundaries, the relation of the proposed area to existing watersheds and agricultural regions, and to other soil and water conservation districts already organized or proposed for organization under the provisions of this chapter, and such other physical, geographical, and economic factors as are relevant, having due regard to the legislative determinations set forth in this chapter. The territory to be included within such boundaries need not be contiguous. If the department shall determine after such hearing, after due consideration of the said relevant facts, that there is no need for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination and shall deny the petition. After 6 months shall have expired from the date of the denial of any such petition, subsequent petitions covering the same or substantially the same territory may be filed as aforesaid and new hearings held and determinations made thereon.

History.—s. 5, ch. 18144, 1937; s. 3, ch. 19473, 1939; CGL 1940 Supp. 4151(476); s. 3, ch. 67-207; ss. 14, 35, ch. 69-106.



582.12 - Referendum for creation.

582.12 Referendum for creation.—After the Department of Agriculture and Consumer Services has made and recorded a determination that there is need, in the interest of the public health, safety, and welfare, for the organization of a district in a particular territory and has defined the boundaries thereof, it shall consider the question whether the operation of a district within such boundaries with the powers conferred upon soil and water conservation districts in this chapter is administratively practicable and feasible. To assist the department in the determination of such administrative practicability and feasibility, the department, within a reasonable time after entry of the finding that there is need for the organization of the proposed district and the determination of the boundaries thereof, shall hold a referendum within the proposed district upon the proposition of the creation of the district, and cause due notice of such referendum to be given. The question shall be submitted by ballots upon which the words “For creation of a soil and water conservation district of the lands below described and lying in the County (ies) of  ,  , (and)  ” and “Against creation of a soil and water conservation district of the lands below described and lying in the County (ies) of   (and)  ” shall appear with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the voter may favor or oppose creation of such district. The ballot shall set forth the boundaries of such proposed district as determined by the department. All owners of lands lying within the boundaries of the territory, as determined by the department, shall be eligible to vote in such referendum. Only such landowners shall be eligible to vote.

History.—s. 5, ch. 18144, 1937; s. 3, ch. 19473, 1939; CGL 1940 Supp. 4151(476); s. 3, ch. 67-207; ss. 14, 35, ch. 69-106.



582.13 - Expenses of referendum.

582.13 Expenses of referendum.—The Department of Agriculture and Consumer Services shall pay all expenses for the issuance of such notices and the conduct of such hearings and referenda, and shall supervise the conduct of such hearings and referenda. It shall issue appropriate regulations governing the conduct of such hearings and referenda, and providing for the registration prior to the date of the referendum of all eligible voters, or prescribing some other appropriate procedure for the determination of those eligible as voters in such referendum. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as provided in s. 582.12, and said referendum shall have been fairly conducted.

History.—s. 5, ch. 18144, 1937; s. 3, ch. 19473, 1939; CGL 1940 Supp. 4151(476); ss. 14, 35, ch. 69-106.



582.14 - Results of referendum; publication, etc.

582.14 Results of referendum; publication, etc.—The Department of Agriculture and Consumer Services shall publish the result of such referendum and shall thereafter consider and determine whether the operation of the district within the defined boundaries is administratively practicable and feasible. If the department shall determine that the operation of such district is not administratively practicable and feasible, it shall record such determination and deny the petition. If the department shall determine that the operation of such district is administratively practicable and feasible, it shall record such determination and shall proceed with the organization of the district in the manner hereinafter provided. In making such determination the department shall give due regard and weight to the attitude of the owners and occupiers of lands lying within the defined boundaries, the number of landowners eligible to vote in such referendum who shall have voted, the proportion of the votes cast in such referendum in favor of the creation of the district to the total number of votes cast, the approximate wealth and income of the landowners and occupiers of the proposed district, the probable expense of carrying on erosion-control operations within such district, and such other economic and social factors as may be relevant to such determination having due regard to the legislative determinations set forth in this chapter; provided, however, that the department shall not determine that the operation of the proposed district within the defined boundaries is administratively practicable and feasible unless at least a majority of the votes cast in the referendum upon the proposition of creation of the district shall have been cast in favor of the creation of such district.

History.—s. 5, ch. 18144, 1937; s. 3, ch. 19473, 1939; CGL 1940 Supp. 4151(476); ss. 14, 35, ch. 69-106.



582.15 - Organization of district, etc.

582.15 Organization of district, etc.—

(1) If the Department of Agriculture and Consumer Services shall determine that the operation of the proposed district within the defined boundaries is administratively practicable and feasible, any five of the petitioners who signed the petition for the creation of the proposed district may present to the Department of State an application signed by them which shall set forth (and such application need contain no details other than the mere recitals):

(a) That a petition for the creation of the district was filed with the Department of Agriculture and Consumer Services pursuant to the provisions of this chapter, and that the proceedings specified in this chapter were taken pursuant to such petition; that the application is being filed in order to complete the organization of the district under this chapter;

(b) The name which is proposed for the district; and

(c) The location selected by the department to be the principal office of the supervisors of the district.

The application shall be accompanied by a statement by the Department of Agriculture and Consumer Services, which shall certify (and such statement need contain no detail other than the mere recitals) that a petition was filed, notice issued, and hearing held as aforesaid; that the department did duly determine that there is need, in the interest of the public health, safety, and welfare, for a soil and water conservation district to function in the proposed territory and did define the boundaries thereof, that notice was given and a referendum held on the question of the creation of such district, and that the result of such referendum showed a majority of the votes cast in such referendum to be in favor of the creation of the district; that thereafter the department did duly determine that the operation of the proposed district is administratively practicable and feasible. The said statement shall set forth the boundaries of the district as they have been defined by the department.

(2) The Department of State shall examine the application and statement and, if it finds that the name proposed for the district is not identical with that of any other soil and water conservation district of this state or so nearly similar as to lead to confusion or uncertainty, it shall receive and file them and shall record them in an appropriate book of record in its office. If the Department of State shall find that the name proposed for the district is identical with that of any other soil and water conservation district of this state, or so nearly similar as to lead to confusion and uncertainty, it shall certify such fact to the Department of Agriculture and Consumer Services and to the five petitioners and the petitioners shall thereupon submit to the Department of State a new name for the said district not subject to such defects. Upon receipt of such new name, free of such defects, the Department of State shall record the application and statement, with the name so modified, in an appropriate book of record in its office. The Department of State shall make and issue a certificate under the seal of the state, of the due organization of the said district, and shall record such certificate with the application and statement. The boundaries of such district shall include the territory as determined by the Department of Agriculture and Consumer Services.

(3) After 6 months shall have expired from the date of entry of a determination by the Department of Agriculture and Consumer Services that operation of a proposed district is not administratively practicable and feasible, and denial of a petition pursuant to such determination, subsequent petitions may be filed as aforesaid, and action taken thereon in accordance with the provisions of this chapter.

History.—s. 5, ch. 18144, 1937; s. 3, ch. 19473, 1939; CGL 1940 Supp. 4151(476); s. 7, ch. 22858, 1945; s. 1, ch. 25407, 1949; s. 3, ch. 67-207; ss. 10, 14, 35, ch. 69-106.



582.16 - Change of district boundaries.

582.16 Change of district boundaries.—Requests for increasing or reducing the boundaries of an existing district may be filed with the department, and the department shall follow the proceedings provided in this chapter to create a district.

History.—s. 5, ch. 18144, 1937; s. 3, ch. 19473, 1939; CGL 1940 Supp. 4151(476); s. 2, ch. 25407, 1949; s. 3, ch. 67-207; ss. 14, 35, ch. 69-106; s. 28, ch. 2016-61.



582.18 - Election of supervisors of each district.

582.18 Election of supervisors of each district.—

(1) The election of supervisors for each soil and water conservation district shall be held every 2 years. The elections shall be held at the time of the general election provided for by s. 100.041. The office of the supervisor of a soil and water conservation district is a nonpartisan office, and candidates for such office are prohibited from campaigning or qualifying for election based on party affiliation.

(a) Each candidate for supervisor for such district shall qualify as directed by chapter 99.

(b) Each nominee who collects or expends campaign contributions shall conduct her or his campaign for supervisor of a soil and water conservation district in accordance with the provisions of chapter 106. Candidates who neither receive contributions nor make expenditures, other than expenditures for verification of signatures on petitions, are exempt from the provisions of chapter 106 requiring establishment of bank accounts and appointment of a campaign treasurer, but shall file periodic reports as required by s. 106.07.

(c) The names of all nominees on behalf of whom such nominating petitions have been filed shall appear upon ballots in accordance with the general election laws. All qualified electors residing within the district shall be eligible to vote in such election. The candidates who receive the largest number of the votes cast from each group of candidates in such election shall be the elected supervisors from such group for such district. In the case of a newly created district participating in a regular election for the first time, three groups of candidates shall be elected for terms of 4 years, and two groups shall be elected for initial terms of 2 years. Each candidate elected shall assume office on the first Tuesday after the first Monday in January following the election.

(2) After the issuance of a certificate of organization of a soil and water conservation district by the Department of State, or in the event of a vacancy resulting from death, resignation, removal, or otherwise, each vacancy shall be filled by appointment by the remaining supervisors of the district until the next regular election.

History.—s. 6, ch. 18144, 1937; s. 4, ch. 19473, 1939; CGL 1940 Supp. 4151(477); s. 2, ch. 28094, 1953; s. 3, ch. 67-207; ss. 10, 14, 35, ch. 69-106; s. 1, ch. 72-114; s. 2, ch. 74-53; s. 2, ch. 78-261; s. 42, ch. 84-302; s. 45, ch. 90-315; s. 925, ch. 97-103; s. 31, ch. 2001-40; s. 88, ch. 2002-1; s. 54, ch. 2007-30.



582.19 - Qualifications and tenure of supervisors.

582.19 Qualifications and tenure of supervisors.—

(1) The governing body of the district shall consist of five supervisors, elected as provided hereinabove.

(2) The supervisors shall designate a chair and may, from time to time, change such designation by majority vote. The term of office of each supervisor shall be 4 years, except that two supervisors shall be elected to serve for initial terms of 2 years, respectively, from the date of their election as provided in this chapter. A supervisor shall hold office until her or his successor has been elected and qualified. The selection of successors to fill an unexpired term shall be in accordance with s. 582.18(2). Selection for a full term in a newly created district shall be by election of the qualified electors of the district. A majority of the supervisors shall constitute a quorum and the concurrence of a majority of the supervisors in any matter within their duties shall be required for its determination. A supervisor shall receive no compensation for her or his services, but she or he shall, with approval of the supervisors of the district, be reimbursed for travel expenses as provided in s. 112.061.

(3) The supervisors may utilize the services of the county agricultural agents and the facilities of the county agricultural agents’ offices insofar as practicable and feasible and may employ such additional employees and agents, permanent and temporary, as they may require, and determine their qualifications, duties and compensation. The supervisors may delegate to their chair, to one or more supervisors, or to one or more agents, or employees such powers and duties as they may deem proper. The supervisors shall furnish to the Department of Agriculture and Consumer Services, upon request, copies of such rules, regulations, orders, contracts, forms and other documents as they shall adopt or employ, and such other information concerning their activities as it may require in the performance of its duties under this chapter.

(4) The supervisors shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property; shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and others issued or adopted; and shall provide for an annual audit of the accounts of receipts and disbursements. Any supervisors may be removed by the Governor of this state upon notice and hearing, for neglect of duty or malfeasance in office, but for no other reason.

(5) The supervisors may invite the legislative body of any municipality or county located within or near the territory comprised within the district to designate a representative to advise and consult with the supervisors of the district on all questions of program and policy which may affect the property, water supply, or other interest of such municipality or county.

History.—s. 7, ch. 18144, 1937; s. 5, ch. 19473, 1939; CGL 1940 Supp. 4151(478); s. 3, ch. 28094, 1953; s. 19, ch. 63-400; s. 3, ch. 67-207; ss. 14, 35, ch. 69-106; s. 3, ch. 74-53; s. 926, ch. 97-103.



582.20 - Powers of districts and supervisors.

582.20 Powers of districts and supervisors.—A soil and water conservation district organized under the provisions of this chapter shall constitute a governmental subdivision of this state, and a public body corporate and politic, exercising public powers, and such district and the supervisors thereof shall have the following powers, in addition to others granted in other sections of this chapter:

(1) To conduct surveys, studies, and research relating to soil and water resources and to publish and disseminate the results of such surveys, studies, research, and related information;

(2) To conduct agricultural best management practices demonstration projects and projects for the conservation, protection, and restoration of soil and water resources:

(a) Within the district’s boundaries;

(b) Within another district’s boundaries, subject to the other district’s approval;

(c) In areas not contained within any district’s boundaries on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof; or

(d) On any other lands within the district’s boundaries, within another district’s boundaries subject to the other district’s approval, or not contained within any district’s boundaries upon obtaining the consent of the owner or occupier of the lands or the necessary rights or interests in such lands;

(3) To cooperate, or enter into agreements with, any special district, municipality, county, water management district, state or federal agency, governmental or otherwise, or owner or occupier of lands within the district’s boundaries, within another district’s boundaries subject to the other district’s approval, or not contained within any district’s boundaries in furtherance of the purposes and provisions of this chapter;

(4) To obtain options upon and to acquire, by purchase, exchange, lease, gift, grant, bequest, devise or otherwise, any property, real or personal, or rights or interests therein; to maintain, administer, and improve any properties acquired, to receive income from such properties and to expend such income in carrying out the purposes and provisions of this chapter; and to sell, lease, or otherwise dispose of any of its property or interests therein in furtherance of the purposes and provisions of this chapter;

(5) To make available, on such terms as it shall prescribe, to any owner or occupier of lands within the district’s boundaries, within another district’s boundaries subject to the other district’s approval, or not contained within any district’s boundaries agricultural and engineering machinery and equipment, and such other material or equipment, that will assist such landowners and occupiers to carry on operations upon their lands for the conservation and protection of soil and water resources;

(6) To construct, improve, operate, and maintain such structures as may be necessary or convenient for the performance of any of the operations authorized in this chapter;

(7) To provide, or assist in providing, training and education programs that further the purposes and provisions of this chapter;

(8) To sue and be sued in the name of the district; to have a seal, which seal shall be judicially noticed; to have perpetual succession unless terminated as provided in this chapter; to make and execute contracts and other instruments necessary or convenient to the exercise of its powers; upon a majority vote of the supervisors of the district, to borrow money and to execute promissory notes and other evidences of indebtedness in connection therewith, and to pledge, mortgage, and assign the income of the district and its personal property as security therefor, the notes and other evidences of indebtedness to be general obligations only of the district and in no event to constitute an indebtedness for which the faith and credit of the state or any of its revenues are pledged;

(9) To use, in coordination with the applicable county or counties, the services of the county agricultural agents and the facilities of their offices, if practicable and feasible. The supervisors may also employ additional permanent and temporary staff, as needed, and determine their qualifications, duties, and compensation. The supervisors may delegate to the chair, to one or more supervisors, or to employees such powers and duties as they may deem proper, consistent with the provisions of this chapter. The supervisors shall furnish to the department, upon request, copies of rules, orders, contracts, forms, and other documents that the district has adopted or used, and any other information concerning the district’s activities, that the department may require in the performance of its duties under this chapter;

(10) To adopt rules to implement the provisions of this chapter; and

(11) To request that the Governor remove a supervisor for neglect of duty or malfeasance in office by adoption of a resolution at a public meeting. If the district believes there is a need for a review of the request, the district may request that the council, by resolution, review its request to the Governor and provide the Governor with a recommendation.

Any provision with respect to the acquisition, operation, or disposition of property by public bodies of this state does not apply to a district organized under this chapter unless specifically so stated by the Legislature. The property and property rights of every kind and nature acquired by any district organized under the provisions of this chapter are exempt from state, county, and other taxation.

History.—s. 8, ch. 18144, 1937; CGL 1940 Supp. 4151(479); s. 7, ch. 22858, 1945; s. 2, ch. 65-334; s. 3, ch. 67-207; s. 5, ch. 69-235; s. 36, ch. 2012-190; s. 30, ch. 2016-61.



582.28 - Cooperation between districts.

582.28 Cooperation between districts.—The supervisors of any two or more districts organized under the provisions of this chapter may cooperate with one another in the exercise of any or all powers conferred in this chapter.

History.—s. 12, ch. 18144, 1937; CGL 1940 Supp. 4151(483).



582.29 - State agencies to cooperate.

582.29 State agencies to cooperate.—Agencies of this state that have jurisdiction over, or are charged with, the administration of any state-owned lands, and of any county, or other governmental subdivision of the state, that have jurisdiction over, or are charged with the administration of, any county-owned or other publicly owned lands, shall cooperate to the fullest extent with the supervisors of such districts in the implementation of programs and operations undertaken by the supervisors under the provisions of this chapter. The supervisors of such districts shall be given free access to enter and perform work upon such publicly owned lands.

History.—s. 13, ch. 18144, 1937; CGL 1940 Supp. 4151(484); s. 37, ch. 2012-190; s. 32, ch. 2016-61.



582.30 - Discontinuance of districts; referendum; commissioner’s authority.

582.30 Discontinuance of districts; referendum; commissioner’s authority.—

(1) Any time after 5 years from the organization of a district under the provisions of this chapter, any 10 percent of owners of land lying within the boundaries of such district may file a petition with the Department of Agriculture and Consumer Services praying that the operations of the district be terminated and the existence of the district discontinued. The department may conduct such public meetings and public hearings upon petition as may be necessary to assist it in the consideration thereof. Within 60 days after such a petition has been received by the department it shall give due notice of the holding of a referendum, and shall supervise such referendum, and issue appropriate regulations governing the conduct thereof, the question to be submitted by ballots upon which the words “For terminating the existence of the   (Name of the soil and water conservation district to be here inserted)  ” and “Against terminating the existence of the   (Name of the soil and water conservation district to be here inserted)  ” shall appear with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the voter may favor or oppose discontinuance of such district. All owners of lands lying within the boundaries of the district shall be eligible to vote in such referendum. Only such landowners shall be eligible to vote. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as herein provided and said referendum shall have been fairly conducted.

(2) If two-thirds or more of the qualified voters in such referendum shall have voted for the discontinuance of the district, the department shall certify to the supervisors of the district the result of such referendum and that the continued operation of the district is not administratively practicable and feasible.

(3) In the alternative, the Commissioner of Agriculture may dissolve or discontinue a district if:

(a) Upon review and recommendation of the Soil and Water Conservation Council, the council determines that the continued operation of the district is not administratively practicable and feasible under the provisions of this chapter;

(b) The district fails to comply with any audit or financial reporting requirement of chapter 189 and the department’s inspector general reviews and confirms in writing that the district has failed to comply with such requirement; or

(c) The department receives a resolution adopted by the supervisors of the district requesting that the commissioner issue a certificate determining that the continued operation of the district is not administratively practicable and feasible under the provisions of this chapter.

(4) If the requirements for dissolution or discontinuance of a district are satisfied under subsection (1), subsection (2), or subsection (3), the department shall publish notice of a proposed certification determining that the continued operation of the district is not administratively practicable and feasible under the provisions of this chapter. The notice shall be published once a week for 2 weeks in a newspaper of general circulation within the county or counties in which the district is located, stating the name of the district and a general description of the territory included in the district, and requiring that any comments or objections to the proposed certification, or any claims against the assets of the district, must be filed with the department clerk not later than 60 days after the date of last publication.

(5)(a) Upon expiration of the 60-day period after the date of last publication, the commissioner, upon review of any comments or objections received under subsection (4), may issue a certificate determining that the continued operation of the district is not administratively practicable and feasible under the provisions of this chapter.

(b) If the commissioner issues a certificate determining that the continued operation of a district is not administratively practicable and feasible under the provisions of this chapter, the department shall file the original certificate with the Department of State and shall provide a copy of the certificate to the supervisors of the district at the district’s principal office designated under s. 582.15(1)(c).

History.—s. 14, ch. 18144, 1937; s. 7, ch. 19473, 1939; CGL 1940 Supp. 4151(485); s. 3, ch. 67-207; ss. 14, 35, ch. 69-106; s. 3, ch. 2003-97; s. 52, ch. 2011-206; s. 38, ch. 2012-190.



582.31 - Certification of results of referendum; dissolution.

582.31 Certification of results of referendum; dissolution.—Upon receipt from the Department of Agriculture and Consumer Services of a certification that the department has determined that the continued operation of the district is not administratively practicable and feasible, pursuant to the provisions of this chapter, the supervisors shall forthwith proceed to terminate the affairs of the district. The supervisors shall dispose of all property belonging to the district at public auction and shall pay over the proceeds of such sale to be converted into the State Treasury, which amount shall be placed to the credit of the district for the purpose of liquidating any legal obligations the district may have at the time of its discontinuance. The supervisors shall thereupon file an application, duly verified, with the Department of State for the discontinuance of the district, and shall transmit with such application the certificate of the Department of Agriculture and Consumer Services setting forth the determination of the department that the continued operation of the district is not administratively practicable and feasible. The application shall recite that the property of the district has been disposed of and the proceeds paid over as in this section provided, and shall set forth a full accounting of such properties and proceeds of the sale. The Department of State shall issue to the supervisors a certificate of dissolution and shall record such certificate in an appropriate book of record in its office.

History.—s. 14, ch. 18144, 1937; s. 7, ch. 19473, 1939; CGL 1940 Supp. 4151(485); s. 3, ch. 67-207; ss. 10, 14, 35, ch. 69-106; s. 39, ch. 2012-190.



582.32 - Effect of dissolution.

582.32 Effect of dissolution.—

(1) Upon issuance of a certificate of dissolution, s. 189.076(2) applies and all land use regulations in effect within such districts are void.

(2) The department shall not be required to entertain petitions for the discontinuance of any district nor conduct referenda upon such petitions nor make determinations pursuant to such petitions in accordance with the provisions of this chapter, more often than once in 5 years.

History.—s. 14, ch. 18144, 1937; s. 7, ch. 19473, 1939; CGL 1940 Supp. 4151(485); s. 3, ch. 67-207; ss. 14, 35, ch. 69-106; s. 40, ch. 2012-190; s. 87, ch. 2014-22.






Chapter 583 - CLASSIFICATION AND SALE OF EGGS AND POULTRY

583.01 - Definitions.

583.01 Definitions.—For the purpose of this chapter, unless elsewhere indicated, the term:

(1) “Broker” means any person, firm, or corporation that sells eggs, egg products, or dressed poultry in this state for a dealer on a commission basis.

(2) “Carton” means any one-half-dozen-sized to three-dozen-sized container used as a carrier of eggs in which each egg has an individual covered cell. A bag or other carrier in which eggs are packed in bulk without separation between individual eggs is not considered to be a carton.

(3) “Dating” or “code dating” means the use of the actual date of pack according to the month and day of the month, or the Julian calendar date. No other code dating is permitted unless approved by the department. Dating or code dating must be legible.

(4) “Dealer” means a person, firm, or corporation, including a producer, processor, retailer, or wholesaler, that sells, offers for sale, or holds for the purpose of sale in this state 30 dozen or more eggs or its equivalent in any one week, or more than 384 dressed birds in any one week.

(5) “Department” means the Department of Agriculture and Consumer Services.

(6) “Destination” means any location other than the point of origin.

(7) “Egg producer” means any person, firm, or corporation that produces eggs.

(8) “Egg whites,” “liquid egg whites,” “whites,” or “liquid whites” means the whites of eggs of the domestic hen that are separated from the yolks of the eggs and conform with the specifications prescribed or to be prescribed by the definition and standard of identity established by the United States Egg Products Inspection Act, Pub. L. No. 91-597 (84 Stat. 1620), and chapter 500, the Florida Food Safety Act.

(9) “Egg yolks,” “liquid egg yolks,” “yolks,” or “liquid yolks” means yolks of eggs of the domestic hen so separated from the whites of the eggs as to contain a total egg solid content that conforms with the specifications prescribed by the definition and standard of identity established by the United States Egg Products Inspection Act, Pub. L. No. 91-597 (84 Stat. 1620), and chapter 500, the Florida Food Safety Act.

(10) “Eggs” means all edible shell eggs from the domesticated chicken and liquid or frozen whole eggs, yolks, whites, and egg products.

(11) “Florida dressed poultry” means any fowl, slaughtered and offered for sale in this state, that has not been hard-chilled or frozen.

(12) “Frozen egg products” means frozen whole eggs, frozen whites, or frozen yolks or any combination thereof to which have been added salt, sugar, or other food or noninjurious food additive.

(13) “Frozen eggs,” “frozen whole eggs,” or “frozen mixed eggs” means the food prepared by freezing liquid eggs.

(14) “Frozen whites” or “frozen egg whites” means the food prepared by freezing egg whites.

(15) “Frozen yolks” or “frozen egg yolks” means the food prepared by freezing egg yolks.

(16) “Liquid eggs,” “mixed eggs,” “liquid whole eggs,” or “mixed whole eggs” means eggs of the domestic hen that are broken from the shells, with the yolks and whites in their natural proportions as so broken. They may be mixed, or mixed and strained.

(17) “Live poultry” means any fowl which is to be slaughtered for human consumption.

(18) “Origin” means a plant where eggs are graded and packed.

(19) “Poultry” means all kinds of poultry and includes chickens, turkeys, ducks, guineas, geese, pigeons raised as domesticated food birds, quail, and other domesticated food birds.

(20) “Processor” means any person, firm, or corporation that packs or processes eggs, or slaughters and dresses poultry, for commercial purposes.

(21) “Quick-frozen poultry” or “frozen poultry” means any fowl that has been processed, packed, sealed, and frozen in strict conformity with accepted standards for quick-freezing, or when frozen, that has not developed any appearance of cold storage stock and shows no evidence of deterioration from freezing.

(22) “Ready-to-cook poultry” means any dressed poultry from which the protruding pinfeathers, vestigial feathers (hair or down, as the case may be), head, shanks, crop, oil gland, trachea, esophagus, entrails, reproductive organs, and lungs have been removed, which poultry is with or without giblets, and which poultry is ready to cook without need of further processing. The term “ready-to-cook poultry” also means any cut-up or disjointed portion of such poultry or any edible part thereof.

(23) “Shell eggs” means all edible shell eggs from the domesticated chicken still in their original shells and are classified as follows:

(a) “Cold storage eggs” means shell eggs which have been held under refrigeration in excess of 30 days.

(b) “Fresh eggs” means eggs of Grade A or better quality.

(c) “Graded eggs” means eggs the quality of which has been determined by candling. Only after candling may a grade be declared by any dealer or packer of shell eggs. However, it is understood that, should a new grading method be approved by the department, it shall be within the authority of the department to allow such new method for determining internal quality to be used in place of the now universally accepted candling procedure.

(d) “Loose eggs” means eggs that are not in a carton.

(e) “Nest run eggs” means eggs that come from production facilities without having been washed, sized, or graded for quality.

(f) “Shell-treated eggs” means eggs which have been treated with an acceptable food-preserving oil or another acceptable substance in the interest of preserving their internal quality.

(g) “Unclassified eggs” means washed shell eggs which have not been graded for quality and size. However, unclassified eggs may have no more checks, dirties, leakers, or loss than those allowed for Florida Grade B; and such eggs shall not be offered at retail in carton containers.

(24) “Shipped dressed poultry” means any fowl produced and slaughtered outside of this state that has not been hard-chilled or frozen.

(25) “Storage fowl” or “cold storage fowl” means any fowl that is free from disease, and regardless of where slaughtered, that shows evidence of deterioration from freezing or that has been held at low temperature for 60 or more days.

History.—s. 1, ch. 16012, 1933; ss. 1, 2, ch. 16982, 1935; s. 1, ch. 17170, 1935; CGL 1936 Supp. 4126(1),(2), 4151(379); s. 1, ch. 24106, 1947; s. 1, ch. 57-151; s. 1, ch. 61-413; ss. 14, 35, ch. 69-106; s. 245, ch. 71-377; ss. 1, 4, ch. 73-81; s. 1, ch. 84-102; s. 1, ch. 86-56; s. 37, ch. 94-180; s. 140, ch. 2014-150.



583.02 - Labeling, marking, and advertising eggs; sales between dealers; unlawful acts.

583.02 Labeling, marking, and advertising eggs; sales between dealers; unlawful acts.—It is unlawful for any dealer:

(1) To offer for sale or sell in this state any case, partial case, or carton containing eggs which is not labeled with the date of pack; grade; size; and name and address of the packer, distributor, or dealer. However, the department may permit a dealer to sell or consign eggs to another dealer in this state without labeling provided such eggs are accompanied by a proper bill of lading, and provided further that the consignee, upon receipt of the eggs and prior to selling or offering them for sale, affixes to each case the labeling required by this chapter.

(2) To offer for sale or sell eggs in bulk (not in cases or cartons) from any open case, box, basket, or other receptacle holding such eggs in bulk without displaying conspicuously on every such case, box, basket, or other receptacle a placard or heavy cardboard not smaller than 7 inches by 7 inches in size, on which shall be legibly and plainly printed, in letters not smaller than 1 inch in height, wording showing whether the eggs offered for sale or sold are “cold storage eggs,” “unclassified eggs,” or “graded eggs,” and also stating the grade and size to which the eggs contained therein conform.

(3) To offer eggs for sale in any newspaper advertisement, circular, radio, or other form of advertising without plainly designating in such advertisement the grade and size to which the eggs being offered for sale properly belong.

(4) To use the name, logo, or certificate or permit number of the department on any egg or poultry advertisement or packaging material without written approval from the department.

History.—s. 2, ch. 16012, 1933; ss. 2, 3, ch. 16982, 1935; CGL 1936 Supp. 4126(2),(3); s. 2, ch. 57-151; s. 2, ch. 61-413; ss. 14, 35, ch. 69-106; s. 2, ch. 73-81; s. 2, ch. 84-102.



583.021 - Nest run eggs; limitation on sale.

583.021 Nest run eggs; limitation on sale.—Nest run eggs shall be sold only by producers or processors to other producers or processors and shall not be sold directly to retail outlets, consumers, or public eating places.

History.—s. 1, ch. 84-102.



583.022 - Refrigeration of eggs for sale or processing; temperature requirements.

583.022 Refrigeration of eggs for sale or processing; temperature requirements.—All egg handlers shall refrigerate eggs after packaging for the ultimate consumer. Eggs shall be maintained under refrigeration from the initial time of refrigeration until sold at retail or until used by any commercial establishment or public institution. Temperature for storage and transportation of eggs shall be no greater than 45 °F. ambient, to ensure the safety and wholesomeness of the eggs in accordance with federal and state health standards.

History.—s. 1, ch. 71-3; s. 3, ch. 84-102; s. 30, ch. 92-180.



583.03 - Grades and standards for eggs.

583.03 Grades and standards for eggs.—To promote honest and fair dealing in the interest of the consumer, the department may determine, establish, and promulgate, from time to time, reasonable grades and standards of quality for eggs to be sold or offered for sale in the state; and the department may alter or modify such grades and standards of quality from time to time, as honest and fair dealing in the interest of the consumer may require; however, the grades, grade tolerances, and standards of quality so fixed by the department shall not exceed those stipulated in 7 C.F.R. part 56.

History.—s. 9, ch. 16982, 1935; CGL 1936 Supp. 4126(9); ss. 14, 35, ch. 69-106; s. 4, ch. 84-102.



583.04 - Rulemaking.

583.04 Rulemaking.—The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—s. 8, ch. 16012, 1933; s. 10, ch. 16982, 1935; CGL 1936 Supp. 4126(10); ss. 14, 35, ch. 69-106; s. 5, ch. 84-102; s. 193, ch. 98-200.



583.05 - Powers of department to make inspections, issue stop-sale orders, or condemn and destroy eggs, egg products, or poultry.

583.05 Powers of department to make inspections, issue stop-sale orders, or condemn and destroy eggs, egg products, or poultry.—For the purpose of carrying out the provisions of this chapter and upon good and sufficient cause, the department:

(1) Shall have free access at all reasonable hours to any establishment, premises, or building where eggs, egg products, or poultry are processed, stored, or offered for sale, and to any vehicle used to transport or hold eggs, egg products, or poultry, for the purpose of inspecting such establishment, premises, building, or vehicle or the eggs, egg products, or poultry therein in order to determine compliance with this chapter and chapter 500, the Florida Food Safety Act.

(2) Shall have free access at all reasonable hours to any kitchen of a restaurant, of a hotel dining room, or of another public eating place where eggs, egg products, or poultry are served as food to determine if such eggs, egg products, or poultry are in compliance with the provisions of this chapter.

(3) May issue and enforce a stop-sale order on any lot of eggs, egg products, or poultry which the department finds, or has good reason to believe, is in violation of any of the provisions of this chapter or any rule issued hereunder, which stop-sale order prohibits the further sale, barter, exchange, or distribution of the eggs, egg products, or poultry until the department is satisfied that compliance with this chapter or rule issued hereunder has been effected and has issued a written release notice to the owner or custodian of such eggs, egg products, or poultry.

(4) May condemn or destroy any eggs, egg products, or poultry which are unsound; which contain any filthy, decomposed, or putrid substances; or which may be poisonous, injurious to health, or otherwise unsafe.

History.—s. 11, ch. 16982, 1935; CGL 1936 Supp. 4126(11); s. 2, ch. 24106, 1947; s. 3, ch. 57-151; ss. 14, 35, ch. 69-106; s. 6, ch. 84-102; s. 38, ch. 94-180.



583.051 - Power of department to bill and collect moneys due under poultry or egg programs.

583.051 Power of department to bill and collect moneys due under poultry or egg programs.—The department is authorized to bill and collect moneys due to it under any state, federal, or other poultry program or egg program. All moneys due to the department must be paid in full within the allowed payment period, as established by rule; or, if the money is not so paid, the applicable certificate or permit may be denied, suspended, or revoked.

History.—s. 7, ch. 84-102.



583.052 - Cooperation by the department with other state or federal agencies.

583.052 Cooperation by the department with other state or federal agencies.—The department is authorized and empowered to cooperate with, and enter into agreements with, any other agency of this state, the United States Department of Agriculture, the Food and Drug Administration, and any other state or federal agency for the purpose of carrying out the provisions of this chapter or other related state or federal laws.

History.—s. 8, ch. 84-102.



583.06 - Employment of assistants by department.

583.06 Employment of assistants by department.—The department may employ such assistants as are necessary to carry out and enforce the provisions of this chapter.

History.—s. 12, ch. 16982, 1935; CGL 1936 Supp. 4126(12); s. 2, ch. 61-119; ss. 14, 35, ch. 69-106; s. 9, ch. 84-102.



583.09 - Egg dealers and poultry dealers; permit requirements.

583.09 Egg dealers and poultry dealers; permit requirements.—It is unlawful for any person, as a dealer or broker, to sell or hold for the purpose of sale any eggs or poultry, unless such person possesses a valid food permit issued by the department as prescribed by s. 500.12.

History.—s. 4, ch. 16012, 1933; s. 6, ch. 16982, 1935; CGL 1936 Supp. 4126(6); s. 3, ch. 24106, 1947; s. 21, ch. 57-1; s. 4, ch. 57-151; ss. 14, 35, ch. 69-106; s. 10, ch. 84-102; s. 29, ch. 92-180.



583.10 - Dealer records, invoices, and information; inspection; penalty.

583.10 Dealer records, invoices, and information; inspection; penalty.—

(1) Each dealer shall keep for a period of 2 years all invoices, manifests, bills of lading, warehouse receipts, receiving and delivery receipts, records of checks issued, bank deposits, bank account statements, and paid checks, ledgers, books of accounts, and memoranda or other equivalent information, relating to the purchase, sale, or transfer of eggs or poultry, and showing the name of the seller or consignor, the name of the purchaser or consignee, and the quantity and source; and the dealer shall make such records readily available to the department during all business hours for the purposes of inspection, examination, and audit.

(2) Upon request, the holder of a certificate or permit under this chapter shall mail to the department in Tallahassee duplicate copies of all invoices or equivalent documents, showing the consignor, the consignee, and the quantity, source, grades, and standards of eggs or poultry included in each purchase or sale, or such other information as the department may require. The department may prescribe the forms to be used for furnishing such information.

(3) Any person who violates this section, upon conviction, shall be punished as provided in s. 583.20.

History.—s. 5, ch. 16012, 1933; s. 7, ch. 16982, 1935; CGL 1936 Supp. 4126(7); s. 1, ch. 59-425; ss. 14, 35, ch. 69-106; s. 3, ch. 73-81; s. 11, ch. 84-102.



583.11 - Exemption for interstate egg or poultry shipment.

583.11 Exemption for interstate egg or poultry shipment.—This chapter does not apply to any shipment of eggs or poultry while the shipment constitutes a bona fide shipment in interstate commerce, but this chapter shall apply at the instant at which the interstate shipment comes to rest within the state, or whenever such interstate shipment loses its character as such.

History.—s. 8, ch. 16982, 1935; CGL 1936 Supp. 4126(8); s. 12, ch. 84-102.



583.13 - Labeling and advertising requirements for dressed poultry; unlawful acts.

583.13 Labeling and advertising requirements for dressed poultry; unlawful acts.—

(1) It is unlawful for any dealer or broker to sell, offer for sale, or hold for the purpose of sale in the state any dressed or ready-to-cook poultry in bulk unless such poultry is packed in a container clearly bearing a label, not less than 3 inches by 5 inches, on which shall be plainly and legibly printed, in letters not less than 1/4 in height, the grade and the part name or whole-bird statement of such poultry. The grade may be expressed in the term “premium,” “good,” or “standard,” or as the grade of another state or federal agency the standards of quality of which, by law, are equal to the standards of quality provided by this law and rules promulgated hereunder.

(2) It is unlawful to sell unpackaged dressed or ready-to-cook poultry at retail unless such poultry is labeled by a placard immediately adjacent to the poultry or unless each bird is individually labeled to show the grade and the part name or whole-bird statement. The placard shall be no smaller than 7 inches by 7 inches in size, and the required labeling information shall be legibly and plainly printed on the placard in letters not smaller than 1 inch in height.

(3) It is unlawful to sell packaged dressed or ready-to-cook poultry at retail unless such poultry is labeled to show the grade, the part name or whole-bird statement, the net weight of the poultry, and the name and address of the dealer. The size of the type on the label must be one-eighth inch or larger. A placard immediately adjacent to such poultry may be used to indicate the grade and the part name or whole-bird statement, but not the net weight of the poultry or the name and address of the dealer.

(4) It is unlawful to use dressed or ready-to-cook poultry in bulk in the preparation of food served to the public, or to hold such poultry for the purpose of such use, unless the poultry when received was packed in a container clearly bearing a label, not less than 3 inches by 5 inches, on which was plainly and legibly printed, in letters not less than one-fourth inch in height, the grade and the part name or whole-bird statement of such poultry. The grade may be expressed in the term “premium,” “good,” or “standard,” or as the grade of another state or federal agency the standards of quality of which, by law, are equal to the standards of quality provided by this law and rules promulgated hereunder.

(5) It is unlawful to offer dressed or ready-to-cook poultry for sale in any advertisement in a newspaper or circular, on radio or television, or in any other form of advertising without plainly designating in such advertisement the grade and the part name or whole-bird statement of such poultry.

History.—s. 3, ch. 17170, 1935; CGL 1936 Supp. 4151(381); s. 5, ch. 57-151; s. 2, ch. 67-477; s. 13, ch. 84-102.



583.17 - Grades and standards for fowl.

583.17 Grades and standards for fowl.—

(1) The department may from time to time determine, establish, and promulgate, for each or all of the different types of fowl to be sold or offered for sale in the state, reasonable grades and standards of quality that will promote honest and fair dealing in the interest of the consumer; and the department may alter or modify such grades and standards of quality from time to time, as honest and fair dealing in the interest of the consumer may require; however, the grades and standards of quality established by the department shall not exceed those stipulated in 7 C.F.R. part 70.

(2) The department may also make and promulgate such rules as may be necessary to carry out the provisions of this law.

History.—ss. 7, 8, ch. 17170, 1935; CGL 1936 Supp. 4151(385), (386); ss. 14, 35, ch. 69-106; s. 14, ch. 84-102.



583.181 - Disposal of dead poultry and hatchery residue; inspection and quarantine; penalties.

583.181 Disposal of dead poultry and hatchery residue; inspection and quarantine; penalties.—

(1) DEFINITIONS.—As used in this section, where the context permits, the term:

(a) “Egg producer” means any person, firm, or corporation that produces eggs.

(b) “Hatchery residue” means dead chicks, down, egg shells, or unhatched and unused eggs.

(c) “Poultry hatchery” means any person, firm, or corporation engaged in the business of hatching eggs of chickens, turkeys, ducks, or other fowl.

(d) “Poultry producer” means any person, firm, or corporation that grows chickens, turkeys, ducks, or other fowl.

(2) SANITARY DISPOSAL OF DEAD POULTRY AND HATCHERY RESIDUE.—Every poultry producer, egg producer, and poultry hatchery doing business in this state shall provide for the sanitary disposal of dead birds and hatchery residue. The disposal may be accomplished by incineration, processing in approved rendering plants, feeding to swine in permitted garbage feeding establishments after adequate heat treatment, burial in sanitary disposal pits or sanitary landfills, or other methods which may be approved by the department. If dead birds or hatchery residue is not disposed of on the premises where produced, the materials must be transported to the disposal site in containers sufficiently sealed so as to prevent spillage thereof.

(3) POWERS AND DUTIES.—In the discharge of its duties under this section, the department has the power:

(a) To prescribe satisfactory facilities and equipment for the handling, destruction, and disposal of dead birds and hatchery residue so as to prevent the spread or dissemination of diseases of poultry.

(b) To enter upon any premises where poultry is kept by poultry producers, poultry hatcheries, and egg producers and make such inspections as are necessary to ensure the proper disposal of dead birds and hatchery residue as required by this section.

(c) To quarantine any premises found to be in violation of this section or the rules adopted hereunder.

(4) EXEMPTIONS.—The provisions of this section do not apply to poultry producers or egg producers with flocks of 500 birds or less, unless it is determined by the department that such producer’s means of disposal constitutes a disease threat.

(5) PENALTY.—Any person who violates the provisions of this section or the rules adopted hereunder is guilty of a misdemeanor of the second degree, punishable as provided in ss. 775.082 and 775.083.

History.—ss. 1, 2, 3, 4A, ch. 71-143; s. 1, ch. 72-115; s. 15, ch. 84-102; s. 1, ch. 86-63; s. 5, ch. 2016-9.



583.19 - Sale of fowl unfit for human consumption prohibited.

583.19 Sale of fowl unfit for human consumption prohibited.—It is unlawful for any person to sell live or dressed fowl suspected to be unsound, unhealthful, unwholesome, diseased, adulterated, or otherwise unfit for human consumption.

History.—s. 11, ch. 17170, 1935; CGL 1936 Supp. 4151(389); s. 16, ch. 84-102.



583.20 - Penalties for violations of chapter or rules.

583.20 Penalties for violations of chapter or rules.—

(1) Any person who violates any provision of this chapter or any rule thereunder is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. In addition thereto, the department may suspend or revoke the certificate or permit of any dealer convicted of any such violation.

(2) In addition to the remedies provided in this chapter and notwithstanding the existence of any adequate remedy at law, the department is authorized to apply by a bill in equity to a circuit court or circuit judge for a temporary or permanent injunction, or both, and such court or judge has jurisdiction upon hearing and for cause shown to grant a temporary or permanent injunction, or both, to restrain any person from violating or continuing to violate any of the provisions of this chapter or from failing or refusing to comply with the requirements of this chapter or any rule duly promulgated as authorized in s. 583.04 or s. 583.17. Such injunction shall be issued without bond.

History.—s. 13, ch. 16982, 1935; s. 12, ch. 17170, 1935; CGL 1936 Supp. 4151(390), 7688(1), 8135(19); s. 7, ch. 24106, 1947; s. 24, ch. 57-1; ss. 14, 35, ch. 69-106; s. 601, ch. 71-136; s. 17, ch. 84-102.






Chapter 585 - ANIMAL INDUSTRY

Part I - GENERAL PROVISIONS (ss. 585.001-585.008)

585.001 - Definitions.

585.001 Definitions.—In construing this chapter, where the context permits, the term “department” means the Department of Agriculture and Consumer Services.

History.—s. 2, ch. 90-321; s. 48, ch. 92-291.



585.002 - Department control; continuance of powers, duties, rules, orders, etc.

585.002 Department control; continuance of powers, duties, rules, orders, etc.—

(1) This chapter shall be enforced by and under the control of the department as provided in chapter 570.

(2) The department shall have and exercise all the powers, jurisdiction, duties, and authority previously exercised by, or required of, the Florida Livestock Board, and the provisions of this chapter.

(3) The department, to the exclusion of all other state agencies, shall have regulatory authority over the possession, control, care, and maintenance of ostriches, emus, rheas, and bison domesticated and confined for commercial farming purposes, except those kept and maintained on hunting preserves or game farms or primarily for exhibition purposes in zoos, carnivals, circuses, and other such establishments where such species are kept primarily for display to the public.

(4) The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

(5) The department shall, by rule, establish a fee schedule to cover the approximate costs associated with carrying out the provisions of this chapter. This shall include establishment of fees for provision of health forms, required certificates, certifications, permits, quality assurance programs, and services. No individual fee shall exceed $200, except that the fee for carrying out the quarantine requirements relating to horses imported from countries where contagious equine metritis exists shall not exceed $1,500. These fees shall be deposited in the department’s General Inspection Trust Fund.

History.—s. 2, ch. 59-457; ss. 14, 35, ch. 69-106; s. 6, ch. 78-95; s. 3, ch. 90-321; s. 31, ch. 92-180; s. 49, ch. 92-291; s. 1, ch. 93-223; s. 1, ch. 94-272; s. 194, ch. 98-200; s. 32, ch. 2002-295; s. 20, ch. 2005-210.

Note.—Former s. 585.011.



585.003 - Power of department to enter private premises for purpose of inspection, testing, etc.

585.003 Power of department to enter private premises for purpose of inspection, testing, etc.—

(1) For the purpose of carrying out the provisions and requirements of this chapter, and all rules made pursuant thereto, the department, through its duly authorized employees, is empowered to enter upon any grounds or premises in this state to:

(a) Inspect, test, dip, identify, treat, destroy, quarantine, disinfect, or conduct such other required procedures as are contemplated by this chapter;

(b) Examine any records or documents which facilitate efforts to determine locations where an animal may have been during the previous 120 days for the purpose of animal disease control eradication programs over which any authority is conferred by law upon the department; or

(c) Carry out any other provisions of this chapter.

(2) After reasonable notice from the department or the department’s representative, owners or agents having jurisdiction over animals shall present them for such procedures as contemplated by this chapter in accordance with the directions of the department’s representative.

History.—s. 16, ch. 7345, 1917; RGS 2116; CGL 3343; s. 25, ch. 59-457; s. 2, ch. 87-151; s. 4, ch. 90-321; s. 55, ch. 91-220; s. 3, ch. 91-294.

Note.—Former s. 585.35.



585.004 - Department charged with enforcement of law; duties of state attorneys.

585.004 Department charged with enforcement of law; duties of state attorneys.—The department shall see that the provisions of this chapter are carried out. The department may require the state attorney in any circuit or county to institute suits, civil or criminal, for the purpose of enforcing or carrying out the terms of this chapter and the rules of the department, or preventing violations thereof. Any person or officer charged with any duty under this chapter may be compelled to perform the same by mandamus, injunction, or other extraordinary remedy upon the application and in the name of the department. Injunction shall issue without bond.

History.—s. 13, ch. 7345, 1917; RGS 2113; CGL 3342; s. 26, ch. 59-457; s. 8, ch. 61-408; s. 26, ch. 73-334; s. 5, ch. 90-321.

Note.—Former s. 585.36.



585.005 - Courts have power to enforce provisions by mandamus or injunction.

585.005 Courts have power to enforce provisions by mandamus or injunction.—The circuit courts of this state shall have the power to enforce any of the provisions of this chapter and any rule of the department by mandamus, or temporary or permanent injunction, or both, upon the application of the director, against any person who shall violate any provision of this chapter or any such rule.

History.—s. 20, ch. 7345, 1917; RGS 2118; CGL 3344; s. 27, ch. 59-457; s. 6, ch. 90-321.

Note.—Former s. 585.37.



585.006 - Interference with department employees.

585.006 Interference with department employees.—Any person who forcibly assaults, resists, opposes, prevents, impedes, or interferes with a duly authorized inspector or representative of the department in the execution of his or her duties under this chapter shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 16, ch. 7345, 1917; RGS 5552; s. 4, ch. 8508, 1921; CGL 7738; s. 29, ch. 59-457; s. 605, ch. 71-136; s. 7, ch. 90-321; s. 932, ch. 97-103.

Note.—Former s. 585.39.



585.007 - Violation of rules; violation of chapter.

585.007 Violation of rules; violation of chapter.—

(1) A person who violates this chapter or any rule of the department shall be subject to the imposition of an administrative fine in the Class III category pursuant to s. 570.971 for each offense. Upon repeated violation, the department may seek enforcement pursuant to s. 120.69.

(2) Unless otherwise provided, any person violating the provisions of this chapter is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 19, ch. 7345, 1917; RGS 5554; s. 6, ch. 8508, 1921; CGL 7740; s. 10, ch. 17273, 1935; CGL 1936 Supp. 7742(4); s. 34, ch. 59-457; s. 607, ch. 71-136; s. 3, ch. 87-151; s. 8, ch. 90-321; s. 141, ch. 2014-150.

Note.—Former s. 585.41.



585.008 - Animal Industry Technical Council.

585.008 Animal Industry Technical Council.—

(1) COMPOSITION.—The Animal Industry Technical Council is hereby created in the department and shall be composed of 14 members as follows:

(a) The beef cattle, swine, dairy, horse, independent agricultural market, meat processing and packing establishment, veterinary medicine, and poultry representatives who serve on the State Agricultural Advisory Council and three additional representatives from the beef cattle industry, as well as three at-large members representing other animal industries in the state, who shall be appointed by the commissioner for 4-year terms or until their successors are duly qualified and appointed.

(b) Each additional beef cattle representative shall be appointed subject to the qualifications and by the procedure as prescribed in s. 570.23 for membership to the council by the beef cattle representative. If a vacancy occurs in these three positions, it shall be filled for the remainder of the term in the same manner as an initial appointment.

(2) POWERS AND DUTIES; MEETINGS; PROCEDURES; RECORDS.—The meetings, powers and duties, procedures, and recordkeeping of the Animal Industry Technical Council shall be pursuant to s. 570.232.

History.—s. 1, ch. 59-54; s. 3, ch. 65-459; s. 1, ch. 67-69; ss. 14, 35, ch. 69-106; s. 10, ch. 77-108; s. 2, ch. 78-196; s. 4, ch. 78-323; ss. 1, 2, 3, ch. 81-82; s. 1, ch. 82-46; s. 2, ch. 83-265; ss. 2, 6, 7, ch. 87-15; s. 5, ch. 91-429; s. 21, ch. 92-291; s. 21, ch. 93-169; s. 17, ch. 94-335; s. 26, ch. 2001-279; s. 39, ch. 2011-206; s. 85, ch. 2014-150.

Note.—Former s. 570.38.






Part II - DISEASE INSPECTION, CONTROL, AND ERADICATION (ss. 585.01-585.68)

585.01 - Definitions.

585.01 Definitions.—In construing this part, where the context permits, the word, phrase, or term:

(1) “Approved brucella vaccine” means a Brucella abortus immunization product approved and licensed by the United States Department of Agriculture for injection into cattle and bison to enhance their resistance to brucellosis infection.

(2) “Beef cattle” means animals of the genus Bos of various breeds which are raised primarily for the production of meat.

(3) “Biological products” means all viruses, serums, toxins, and analogous products of natural or synthetic origin, such as diagnostics, antitoxins, vaccines, live microorganisms, killed microorganisms, and the antigenic or immunizing components of microorganisms intended for use in the diagnoses, treatment, or prevention of diseases of animals and sometimes referred to as biologics, biologicals, or products.

(4) “Biological or chemical residues” means potentially harmful substances and their metabolites not normally present in animal tissues, which result from treatment or exposure to a pesticide, organic or inorganic compound, hormone, hormone-like substance, growth promoter, antibiotic, anthelmintic, tranquilizer, vaccine, or other therapeutic or prophylactic agent.

(5) “Carcass” means the body of any animal which dies other than by slaughter, or any part of such animal.

(6) “Cattle” means any bull, steer, ox, cow, heifer, calf, or any other bovine animal.

(7) “Dairy cattle” means animals of the genus Bos of various breeds which are raised primarily for the production of milk or milk products.

(8) “Director” means the director of the Division of Animal Industry of the Department of Agriculture and Consumer Services. The director is also known as the State Veterinarian, the Chief Animal Health Official of the state, and the Chief Livestock Regulatory Official of the state.

(9) “Division” means the Division of Animal Industry of the Department of Agriculture and Consumer Services.

(10) “Domestic animal” shall include any equine or bovine animal, goat, sheep, swine, domestic cat, dog, poultry, ostrich, emu, rhea, or other domesticated beast or bird. The term “animal,” as used in this chapter, shall include wild or game animals whenever necessary to effectively control or eradicate dangerous transmissible diseases or pests which threaten the agricultural interests of the state.

(11) “Emergency” means any situation in which the department has declared a pest, a communicable, contagious, or infectious disease of animals, or the presence of biological or chemical residue to be a public nuisance or any situation in which, in the opinion of the department, a pest, disease, or residue endangers or threatens the animals or citizens of the state.

(12) “Garbage” means all refuse matter, animal or vegetable, byproducts of a restaurant, kitchen, or slaughterhouse; and shall include every accumulation of animal, fruit, or vegetable matter, liquid, or otherwise. “Garbage” shall also include “swill” as commonly used; provided, however, “garbage” shall not include fruit or vegetable matter which does not contain or has not been in contact or mixed with meat or meat parts.

(13) “Livestock” means grazing animals, such as cattle, horses, sheep, swine, goats, other hoofed animals, ostriches, emus, and rheas which are raised for private use or commercial purposes.

(14) “Owner” shall include any owner, custodian, or other person in charge of any animal, domestic or otherwise.

(15) “Pathogenic organisms” means microorganisms, such as bacteria, viruses, rickettsia, etc., capable of causing diseases in animals or humans. “Virulent organisms” are pathogenic organisms that are extremely dangerous and are characterized by being highly contagious.

(16) “Quarantine” means a strict isolation imposed on animals, or premises or other defined geographic areas, to prevent the spread of disease or pests.

(17) “Technical council” means the Animal Industry Technical Council.

(18) “Transmissible,” “communicable,” “contagious,” and “infectious” all refer to diseases which are readily transferred between or among animals in a group or to susceptible animals in proximity to diseased animals. Such transference may be directly from one animal to another, by contact with objects contaminated by disease-causing agents, or by insect (vector) transmission of disease-causing agents from diseased animals into susceptible animals or humans.

(19) “Violative levels” means levels above the tolerances established by the United States Food and Drug Administration or the United States Environmental Protection Agency, as adopted by department rule.

History.—s. 5, ch. 9201, 1923; s. 2, ch. 17273, 1935; CGL 1936 Supp. 3321, 3323(2); s. 1, ch. 25358, 1949; s. 1, ch. 59-457; ss. 14, 35, ch. 69-106; s. 246, ch. 71-377; s. 1, ch. 78-57; s. 10, ch. 90-321; s. 4, ch. 91-294; s. 1, ch. 92-206; s. 50, ch. 92-291; s. 63, ch. 93-169; s. 8, ch. 96-231; s. 1188, ch. 97-103.



585.08 - General powers of the department; rules.

585.08 General powers of the department; rules.—The Division of Animal Industry is authorized to:

(1) Establish, maintain, and enforce quarantine areas within the state, or the entire state. The department may restrict, regulate, or prohibit the movement or transportation of animals found, determined, or suspected by it to be carriers of any contagious, infectious, or communicable disease, or of the vectors of such disease, into, from, and within such quarantine areas, when necessary for the prevention, control, or eradication of any contagious, infectious, or communicable disease among domestic or wild animals, or for carrying out any of the other purposes of this chapter.

(2) Adopt, amend, repeal, and enforce rules:

(a) Governing the introduction of animals into or within the state, which rules, when deemed necessary by the department, may require that all animals moved into the state be covered by an official certificate of veterinary inspection and requisite test chart approved by the chief livestock regulatory official of the state or country of origin; and

(b) Governing the disposal or destruction of carcasses of animals which are condemned or die from or while afflicted with any contagious, infectious, or communicable disease, in such manner as to prevent the spread or continuance of the contagion or infection.

(3) Condemn and destroy any animal affected with any contagious, infectious, or communicable disease, or which has been exposed to and is liable to spread any contagious, infectious, or communicable disease.

(4) Condemn and destroy any barn, yard, shed, corral, or pen which, in the opinion of the department, is liable to convey infection or contagion.

(5) Condemn and destroy any animal that is liable to spread any contagious, infectious, or communicable disease based upon sound epidemiological facts and conclusions to prevent the further spread of disease when a state or agricultural declaration of emergency has been declared by the Governor or the Commissioner of Agriculture.

History.—ss. 5, 11, ch. 7345, 1917; RGS 2105, 2110, 2111; s. 6, ch. 9201, 1923; CGL 3322, 3323(6), 3339, 3340; ss. 5, 6, ch. 17273, 1935; s. 4, ch. 23775, 1947; s. 2, ch. 25358, 1949; s. 3, ch. 59-457; s. 1, ch. 61-408; ss. 14, 35, ch. 69-106; s. 1, ch. 70-257; s. 1, ch. 87-151; s. 11, ch. 90-321; s. 9, ch. 96-231; s. 33, ch. 2002-295.



585.09 - Procedure for condemnation of animals and property by department.

585.09 Procedure for condemnation of animals and property by department.—Condemnation and destruction of animals, barns, yards, sheds, corrals, and pens, as provided in s. 585.08, shall take place only after a fair appraisal of the value of the property. The value shall be determined by the department and the owner; provided, however, should the department and the owner be unable to agree on a value, the value shall then be determined by three disinterested appraisers, one to be appointed by the department, one by the owner of the property, and the third to be selected by these two. The appraised price shall be paid by the department as other expenses are paid. If the owner of such animal, barn, yard, shed, corral, or pen fails or refuses to name an appraiser within 5 days after requested by the department to do so, or refuses to permit the property to be condemned and destroyed, the department may make an order to the sheriff of the county wherein the property lies, directing her or him to destroy such animal, barn, yard, shed, corral, or pen, in the manner to be prescribed in the order. The order shall be immediately executed by the sheriff. Upon the destruction of the property by the sheriff, the department shall have the right to recover, from the owner of the property destroyed, all costs and expenses incurred by it in connection with the destruction.

History.—s. 11, ch. 7345, 1917; RGS 2111; s. 11, ch. 9201, 1923; CGL 3340; s. 5, ch. 23775, 1947; s. 4, ch. 59-457; ss. 14, 35, ch. 69-106; s. 12, ch. 90-321; s. 933, ch. 97-103; s. 34, ch. 2002-295.



585.11 - Cooperation with United States authorities and United States Department of Agriculture accredited private veterinarians.

585.11 Cooperation with United States authorities and United States Department of Agriculture accredited private veterinarians.—The department may cooperate with:

(1) The authorities of the United States in the enforcement of all acts of Congress for the control, prevention, suppression, and eradication of contagious, infectious, and communicable diseases affecting animals, or animal diseases which may affect humans, and in connection therewith may:

(a) Appoint inspectors of the United States Department of Agriculture as temporary assistant state veterinarians or livestock inspectors; provided, they shall first consent to act without compensation or profit from the state;

(b) Accept aid or assistance from the United States in conducting work related to the control or eradication of tuberculosis, brucellosis, pseudorabies, hog cholera, and any other such dangerous disease, or from any of its officers, representatives, or agents, in carrying out such work.

(2) The officials of the United States Department of Agriculture in the control or eradication of tuberculosis, brucellosis, pseudorabies, and hog cholera and with the owners of animals, who accept indemnity for animals found to be diseased and slaughtered in accordance with the 1special Acts of Congress now in effect and appropriating funds for this purpose, or that may hereafter be available from such source.

(3) The United States Department of Agriculture in carrying out the provisions of the National Poultry Improvement Plan and the National Turkey Improvement Plan in Florida, and in connection therewith, may promulgate rules necessary to carry out the provisions of the National Poultry Improvement Plan and the National Turkey Improvement Plan in Florida.

(4) Appointed United States Department of Agriculture accredited private veterinarians in conducting work related to the control or eradication of contagious and infectious diseases, who may be compensated for services.

History.—s. 12, ch. 7345, 1917; RGS 2112; s. 12, ch. 9201, 1923; CGL 3341; s. 7, ch. 17273, 1935; CGL 1936 Supp. 3323(7); s. 1, ch. 22581, 1945; s. 3, ch. 25358, 1949; s. 6, ch. 59-457; s. 2, ch. 61-408; s. 15, ch. 90-321; s. 36, ch. 2002-295.

1Note.—As enacted by s. 7, ch. 17273, Acts of 1935.



585.14 - Information concerning animal diseases.

585.14 Information concerning animal diseases.—The department shall collect, preserve, and disseminate information concerning infectious, contagious, communicable, and other diseases of animals, their origin, locality, nature, appearance, manner of dissemination or contagion, and method of treatment required for the successful eradication and control thereof.

History.—s. 4, ch. 7345, 1917; RGS 2104; s. 4, ch. 9201, 1923; CGL 3320; s. 7, ch. 59-457; s. 3, ch. 61-408; ss. 14, 35, ch. 69-106; s. 16, ch. 90-321.



585.145 - Control of animal diseases.

585.145 Control of animal diseases.—

(1) The department shall take such measures as may be necessary and proper for the control, suppression, eradication, and prevention of the spread of contagious, infectious, and communicable disease and to protect animals in the state. The department shall also quarantine such animals as it shall find, or have reason to believe, to be infected with or exposed to any such disease.

(2) No animal shall be imported into the state, moved within the state, or the ownership thereof transferred within the state without the owner, broker, or transferor first obtaining such health tests, official certificates of veterinary inspection, or other certificates and documents as shall be required by rules adopted by the department. Evidence of compliance with this subsection shall accompany the owner or agent having jurisdiction of such animals imported, moved intrastate, or to which ownership is being transferred. However, unless an emergency is declared, the department may not require Florida residents to carry evidence of compliance in intrastate travel for privately owned domestic canines or domestic felines which are not offered for sale. The department may provide by rule specific exceptions to this subsection upon finding that certain importations, intrastate movements, or transfers pose no threat to affected industries in Florida.

(3) A person who forges, counterfeits, simulates or alters, or who knowingly possesses, uses, presents or utters, any forged, counterfeited, altered or simulated official certificate of veterinary inspection or any other document relating to animal health requirements or substitutes, represents, or tenders an official certificate of veterinary inspection or any other document relating to animal health requirements of one animal for another animal commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Official certificates of veterinary inspection may be completed only by a veterinarian accredited under the National Veterinary Accreditation Program. The department may, as prescribed by rule, deny a veterinarian the authority to issue health certificates for the importation, movement, or transfer of ownership of animals into or within the state as required by this section for one of the following causes:

(a) The revocation of such veterinarian’s license to practice veterinary medicine in the state;

(b) Forging, counterfeiting, altering, or misrepresenting an official certificate of veterinary inspection; or

(c) Failure to report, or the negligent handling of, any reportable disease.

History.—s. 16, ch. 90-321; s. 5, ch. 91-294; s. 2, ch. 94-272; s. 11, ch. 96-231; s. 33, ch. 2001-279.



585.147 - Permit for transporting or hauling certain animals or animal products; vehicle and container requirements.

585.147 Permit for transporting or hauling certain animals or animal products; vehicle and container requirements.—

(1) No person shall engage in the business of transporting or hauling any dead, dying, disabled, or diseased animal; any product of an animal that died other than by slaughter; or any inedible animal product not meant for human consumption without having first applied for, and obtained from the department, a permit, which shall expire on June 30 of each year.

(2) All vehicles used in the transportation of carcasses or refuse on public highways shall be of such construction as to prevent seepage or residue from escaping.

(3) All barrels or other containers used for transportation and storage of carcasses or refuse shall be clearly marked “INEDIBLE” with letters not less than 2 inches in height.

History.—s. 3, ch. 98-396.



585.15 - Dangerous transmissible disease or pest a public nuisance.

585.15 Dangerous transmissible disease or pest a public nuisance.—The department may declare by rule that a certain pest or disease of animals is a public nuisance. When a pest or disease is thus determined to be dangerous, transmissible, or threatening to an agricultural interest of the state, it shall be known as a “reportable disease.” Each reportable disease shall be included by rule on the department’s dangerous transmissible disease list. When necessary because of the possible impact of an animal disease on public health, the department may consult with the Department of Health regarding an animal disease that is transmissible to humans.

History.—s. 3, ch. 17273, 1935; CGL 1936 Supp. 3323(3); s. 4, ch. 25358, 1949; s. 8, ch. 59-457; s. 1, ch. 63-356; ss. 14, 35, ch. 69-106; s. 1, ch. 84-72; s. 17, ch. 90-321; s. 12, ch. 96-231; s. 256, ch. 99-8.



585.16 - Powers of division in connection with certain diseases.

585.16 Powers of division in connection with certain diseases.—Whenever the department determines, pursuant to s. 585.15, that a pest or disease is dangerous and transmissible, or whenever the department determines it necessary or advisable to dip, examine, test, identify, treat, or destroy an animal or other property defined in s. 585.08(4), the division or its representatives and agents may dip, examine, test, identify, treat, or destroy any infected, exposed, suspected, or susceptible animal and any goods, products, or materials that may carry contagion, or may quarantine on or in, for or against any premises, areas, or localities within the state.

History.—s. 4, ch. 17273, 1935; CGL 1936 Supp. 3323(4); s. 8, ch. 23775, 1947; s. 9, ch. 59-457; s. 2, ch. 63-356; ss. 14, 35, ch. 69-106; s. 19, ch. 90-321.



585.17 - Care of animals with transmissible diseases and liability therefor.

585.17 Care of animals with transmissible diseases and liability therefor.—

(1) No person shall knowingly sell or offer for sale, or knowingly or willfully transport or move, or knowingly or willfully allow or permit any animal to stray or drift within the state, knowing that animal to be suffering from, afflicted with, or affected by any pest or disease that the department determines, pursuant to s. 585.15, is dangerous, transmissible, or threatening to an agricultural interest of the state, without first obtaining written permission from the department.

(2) No person shall knowingly or willfully transport or move, or knowingly or willfully allow or permit any domestic animal to stray or drift from any quarantine area, without first obtaining written permission from the department.

(3) In addition to the penalty provisions provided in this chapter, any person who violates this section shall be liable to the department for all expenses associated with its enforcement and to any owner of an animal who is injured by such violation.

History.—s. 9, ch. 7345, 1917; RGS 2109; CGL 3338; s. 5, ch. 17273, 1935; CGL 1936 Supp. 3323(5); s. 9, ch. 23775, 1947; s. 5, ch. 25358, 1949; s. 10, ch. 59-457; s. 20, ch. 90-321; s. 14, ch. 96-231.



585.18 - Duty to report diseased animals.

585.18 Duty to report diseased animals.—

(1) Any person who has knowledge of the existence in or among animals of any contagious, infectious, or communicable disease which is included on the department’s dangerous transmissible disease list shall, immediately upon gaining such knowledge, report the same to the State Veterinarian.

(2) No person who has knowledge that any animal is afflicted with or suffering from any such disease shall conceal or attempt to conceal such animal, or knowledge or evidence that such animal is afflicted with or suffering from any such disease, from the division or its agents and employees, or shall remove or attempt to remove such animal from the reach, care, or control of the department or its agents and employees.

History.—s. 8, ch. 7345, 1917; RGS 2108; CGL 3337; s. 11, ch. 59-457; s. 21, ch. 90-321; s. 15, ch. 96-231.



585.19 - Duty of practitioners of veterinary medicine and owners of animals to report dangerous transmissible diseases or pests; penalty.

585.19 Duty of practitioners of veterinary medicine and owners of animals to report dangerous transmissible diseases or pests; penalty.—

(1) Any practitioner of veterinary medicine who knows or suspects that an animal is afflicted with or suffering from a disease or pest designated on the department’s dangerous transmissible disease list shall immediately report the same to the State Veterinarian in the manner which the department shall prescribe.

(2) Any owner who knows or suspects that her or his animal is afflicted with or suffering from a disease or pest designated on the department’s dangerous transmissible disease list shall immediately report the same to the State Veterinarian in the manner which the department shall prescribe.

(3) All reports related to a disease or pest designated on the department’s dangerous transmissible disease list shall be made in the manner which the department shall by rule prescribe.

(4) Any veterinarian or owner of an animal who is convicted of willfully failing to report an animal as required in subsection (1) or subsection (2) is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 7, ch. 7345, 1917; RGS 2107; CGL 3336; s. 6, ch. 25358, 1949; s. 12, ch. 59-457; s. 4, ch. 61-408; s. 22, ch. 90-321; s. 16, ch. 96-231; s. 1189, ch. 97-103.



585.20 - Injection of pathogenic organisms into animals.

585.20 Injection of pathogenic organisms into animals.—No person shall inject or otherwise administer to any animal that may be used as food for humans or whose products may be used as food for humans any virus or other substance containing pathogenic or disease producing organisms of a kind that is virulent to humans or which would cause any disease listed by the department as a dangerous transmissible disease in animals, except with the written permission of the State Veterinarian.

History.—s. 9, ch. 17273, 1935; CGL 1936 Supp. 3323(9); s. 13, ch. 59-457; s. 24, ch. 90-321; s. 17, ch. 96-231; s. 1190, ch. 97-103.



585.21 - Sale of biological products.

585.21 Sale of biological products.—

(1) Each biological product intended for diagnostic or therapeutic purposes for animals which is manufactured for sale or sold in the state shall first be officially approved by the United States Department of Agriculture and shall have written permission of the Department of Agriculture and Consumer Services prior to sale in the state.

(2) The following biological products for animals shall not be manufactured for sale, sold, or distributed in the state without written permission of the department:

(a) Virulent hog cholera virus;

(b) Modified live virus hog cholera vaccine;

(c) Inactivated (killed virus type) hog cholera vaccine;

(d) Contagious ecthyma vaccine;

(e) Fowl laryngotracheitis vaccine;

(f) Anthrax spore vaccine;

(g) Brucella abortus vaccine;

(h) Brucella abortus antigen;

(i) Pseudorabies vaccine;

(j) Pseudorabies antigen;

(k) Equine infectious anemia antigen; or

(l) Any other biological product which the department may by rule prohibit.

(3) Any biological product for animals which is used or proposed to be used in a field test in this state must be approved for such use by the department. Before issuing approval, the department shall consult with the Fish and Wildlife Conservation Commission if wildlife are involved and the Department of Health if the disease may affect humans.

History.—s. 8, ch. 17273, 1935; CGL 1936 Supp. 3323(8); s. 1, ch. 57-140; s. 14, ch. 59-457; s. 25, ch. 90-321; s. 32, ch. 92-180; s. 51, ch. 92-291; s. 18, ch. 96-231; s. 257, ch. 99-8; s. 224, ch. 99-245; s. 37, ch. 2002-295.



585.22 - Public notice of general quarantines.

585.22 Public notice of general quarantines.—The department shall give public notice whenever it places any area of the state under general quarantine. The notice shall in general terms define the quarantine lines established. The department shall publish the notice, at least once, in a newspaper to be selected by the department within each county wherein the quarantined area lies, and post a copy of the notice at the door of the courthouse of each county. The provisions of this section shall not apply to quarantines for tick eradication.

History.—s. 5, ch. 7345, 1917; RGS 2105; s. 6, ch. 9201, 1923; CGL 3322; s. 15, ch. 59-457; ss. 14, 35, ch. 69-106; s. 26, ch. 90-321.



585.23 - Owners of animals and premises under quarantine to comply with rules.

585.23 Owners of animals and premises under quarantine to comply with rules.—All persons in charge of quarantined animals, and all owners in possession of any lot, yard, pasture, field, stall, enclosure, barn, or building which has been quarantined, shall comply with all rules prescribed by the department within a reasonable time, and clean and disinfect such animals or premises, and shall destroy carriers, or cause, or means of communicating any contagious, infectious, or communicable diseases affecting such animals or infecting such premises.

History.—s. 21, ch. 7345, 1917; RGS 2119; CGL 3345; s. 16, ch. 59-457; ss. 14, 35, ch. 69-106; s. 27, ch. 90-321.



585.38 - Injuring property used in the eradication of diseases of animals, etc.

585.38 Injuring property used in the eradication of diseases of animals, etc.—Any person who shall injure, destroy, or attempt to destroy any property or equipment or facilities owned by any person or county or any property or equipment or facilities owned by the department or the state, used or intended to be used in the prevention, control, suppression, or eradication of any infectious, contagious, or communicable diseases affecting animals, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 21, ch. 7345, 1917; RGS 5555; CGL 7741; s. 28, ch. 59-457; s. 604, ch. 71-136; s. 30, ch. 90-321.



585.40 - Violation of quarantine regulations.

585.40 Violation of quarantine regulations.—Whenever the department issues a quarantine, it shall be unlawful for any person, while such quarantine exists, to take, drive, or transport any animal into or out of such quarantined premise without permission of the State Veterinarian.

History.—s. 17, ch. 7345, 1917; RGS 5553; s. 5, ch. 8508, 1921; CGL 7739; s. 30, ch. 59-457; ss. 14, 35, ch. 69-106; s. 606, ch. 71-136; s. 31, ch. 90-321.



585.45 - Right to declaratory judgment.

585.45 Right to declaratory judgment.—Any owner or custodian of any animal which the department has required to be inspected, tested, treated, or quarantined shall have the right to a judicial declaration as to the validity of the order by bringing an action for declaratory judgment in the circuit court. If the order is affirmed, the cost shall be paid by the person applying for the declaration. In disposing of said cases, the court shall have the power and authority to issue subpoenas to any witness the court may deem necessary or that may be applied for by respective parties.

History.—s. 15, ch. 23775, 1947; s. 37, ch. 59-457; s. 34, ch. 63-512; s. 33, ch. 90-321; s. 19, ch. 96-231.



585.48 - Policy and purpose of ss. 585.50-585.59.

585.48 Policy and purpose of ss. 585.50-585.59.—Because of the existing and increasing possibility of the occurrence of highly contagious, infectious, and communicable diseases in the animals of this state, which threaten their destruction or productivity, and because certain known agents and vectors are instrumental in the spread of certain highly contagious, infectious, and communicable diseases in animals, it is hereby found and declared to be necessary to regulate the feeding of garbage.

History.—s. 1, ch. 28313, 1953; s. 39, ch. 59-457; s. 34, ch. 90-321.



585.50 - Garbage feeding prohibited unless sterilized.

585.50 Garbage feeding prohibited unless sterilized.—It shall be unlawful for any person to feed garbage to animals unless such garbage has been heated, cooked, treated, or processed under such temperature, pressure, process, or method, and for such a period of time, as is necessary to render the same free of any contagious, infectious, or communicable disease which might affect either the animals of this state or the citizens of this state. The department is authorized to promulgate rules covering the method of heating, cooking, treating, or processing, and to prescribe the temperature and time for such heating, cooking, treating, and processing as may be determined by scientific research. The requirements of ss. 585.48-585.59 shall not apply to an individual who feeds her or his own animals only the garbage from her or his own household.

History.—s. 4, ch. 28313, 1953; s. 41, ch. 59-457; s. 35, ch. 90-321; s. 934, ch. 97-103.



585.51 - Permitting of feeders of garbage.

585.51 Permitting of feeders of garbage.—No person shall feed garbage without first having applied for and obtained a permit from the department. Each permit shall expire as of July 1 of each year.

History.—s. 5, ch. 28313, 1953; s. 42, ch. 59-457; s. 36, ch. 90-321.



585.52 - Requirement regarding the collection, transportation, and distribution of garbage.

585.52 Requirement regarding the collection, transportation, and distribution of garbage.—Every permitted feeder of garbage shall keep and furnish the department such information as it may require regarding the collection, transportation, distribution, and processing of garbage. Each permitted feeder shall keep and maintain sanitary at all times the vehicles used in the collection, transportation, and distribution of garbage. The department is authorized to promulgate rules as may be necessary to effectuate the purpose of ss. 585.48-585.59.

History.—s. 6, ch. 28313, 1953; s. 43, ch. 59-457; s. 37, ch. 90-321.



585.53 - Permit revocation.

585.53 Permit revocation.—Every permitted feeder of garbage who shall violate this chapter or the rules promulgated by the department pursuant thereto shall have her or his permit revoked, canceled, or suspended.

History.—s. 7, ch. 28313, 1953; s. 44, ch. 59-457; s. 6, ch. 78-95; s. 38, ch. 90-321; s. 935, ch. 97-103.



585.59 - Penalties for violation.

585.59 Penalties for violation.—In addition to the penalties provided by this chapter, any person who is convicted of a violation of the provisions of ss. 585.48-585.53 shall not be allowed to recover compensation from the department for the confiscation or destruction of any hogs fed uncooked garbage.

History.—ss. 15, 16, ch. 28313, 1953; s. 4, ch. 57-140; s. 45, ch. 59-457; s. 609, ch. 71-136; s. 39, ch. 90-321.



585.61 - Animal disease diagnostic laboratory.

585.61 Animal disease diagnostic laboratory.—

(1) There is established an animal disease diagnostic laboratory in Osceola County designated as the “Bronson Animal Disease Diagnostic Laboratory.”

(2) The construction and operation of the laboratory established by this section shall be under the supervision and control of the department. It shall be the duty of the department to operate the laboratory in an efficient manner so that any person who maintains animals in this state may obtain prompt reliable diagnosis of animal diseases, including any disease which may affect poultry eggs, in this state, and recommendations for the control and eradication of such diseases, to the end that diseases of animals may be reduced and controlled, and eradicated when possible.

(3) Any person who maintains animals in the state may use the services of the laboratory under the terms of this section and the rules adopted for such use by the department. The department shall require any user of its services to pay a fee not to exceed $300 for any one of the services requested. All laboratory fees collected shall be deposited in the Animal Industry Diagnostic Laboratory Account within the General Inspection Trust Fund. The fees collected shall be used to improve the diagnostic laboratory services as provided for by the Legislature in the General Appropriations Act.

History.—ss. 2, 5, 6, ch. 29889, 1955; ss. 47, 49, 51, ch. 59-457; s. 2, ch. 61-119; s. 1, ch. 63-476; s. 1, ch. 67-311; ss. 14, 35, ch. 69-106; s. 1, ch. 84-175; ss. 4, 7, ch. 87-151; s. 40, ch. 90-321; s. 65, ch. 93-169; s. 3, ch. 94-272; s. 2, ch. 95-396; s. 20, ch. 96-231; s. 38, ch. 2002-295; s. 31, ch. 2010-230; s. 17, ch. 2013-226.

Note.—Former ss. 585.621(2), 585.64, and 585.65.



585.611 - Animal research identifying information.

585.611 Animal research identifying information.—

(1) Personal identifying information of a person employed by, under contract with, or volunteering for a public research facility, including a state university, that conducts animal research or is engaged in activities related to animal research, is exempt from s. 119.07(1) and s. 24(a), Article I of the State Constitution, when such information is contained in the following records:

(a) Animal records, including animal care and treatment records.

(b) Research protocols and approvals.

(c) Purchasing, funding, and billing records related to animal research or activities.

(d) Animal care and use committee records.

(e) Facility and laboratory records related to animal research or activities.

(2) This exemption applies to personal identifying information as described in subsection (1) held by a public research facility, including a state university, before, on, or after the effective date of this exemption.

(3) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2014-37.



585.671 - Control and eradication of equine infectious anemia and equine piroplasmosis.

585.671 Control and eradication of equine infectious anemia and equine piroplasmosis.—

(1) The department shall formulate a program and promulgate all rules necessary for the successful implementation and administration of a comprehensive program for the control and eradication of equine infectious anemia and equine piroplasmosis within this state. For this purpose, the department may conduct research.

(2) In the discharge of its duty, the department shall have the power:

(a) To employ such persons and to make such contracts as are necessary to carry out the purpose of this law.

(b) To negotiate with officials of institutions of research and to make such contracts as are necessary to conduct research for the purpose of developing and effectuating improved methods of diagnosis, control, and eradication of equine infectious anemia and equine piroplasmosis. Toward this end it may employ such competent guidance as it deems necessary in negotiating said contracts.

History.—ss. 1, 2, ch. 63-442; ss. 14, 35, ch. 69-106; s. 41, ch. 90-321.



585.68 - Animals suspected of harboring biological or chemical residues; inspection, testing, and restriction of premises and animals; notice to owners.

585.68 Animals suspected of harboring biological or chemical residues; inspection, testing, and restriction of premises and animals; notice to owners.—

(1) The department or its duly authorized representatives are hereby authorized to enter, inspect, and test any premises and animals where such animals exist, which are duly suspected of harboring biological or chemical residues, where such residues present the potential likelihood that the resultant meat or poultry products would be deemed adulterated.

(2) The department or its duly authorized representatives may issue and enforce a restricted premises/restricted animal movement order for premises and animals suspected of harboring biological or chemical residues. This order of restriction prohibits the ingress or egress of animals until there exists full compliance with this section and with the regulations of the department, and until a written notice of release has been issued by the department.

(3) If any animals that have been restricted pursuant to subsection (2) harbor such biological or chemical residues at violative levels for human or animal consumption, the department is hereby authorized to order the animals destroyed and disposed of in a manner prescribed for the particular biological or chemical residue. Tolerances established by the United States Food and Drug Administration or the United States Environmental Protection Agency shall be complied with in enforcing this law.

History.—s. 6, ch. 91-294.









Chapter 586 - HONEY CERTIFICATION AND HONEYBEES

586.01 - Short title.

586.01 Short title.—This chapter shall be known as the “Florida Honey Certification and Honeybee Law.”

History.—s. 9, ch. 28167, 1953; s. 1, ch. 86-62.



586.02 - Definitions.

586.02 Definitions.—As used in this chapter:

(1) “Apiary” means a beeyard or site where honeybee hives, honeybees, or honeybee equipment is located.

(2) “Apiculture” means the raising, caring for, and breeding of honeybees.

(3) “Beekeeping equipment” means honeybee hives, frames, supers, pallets, queen excluders, and other equipment which is used in the cultivation of honeybees and the harvesting of products produced by honeybees.

(4) “Certified honey” means honey that is sampled, analyzed, and certified by the department to be primarily of one type from a principal nectar source.

(5) “Colony” means a distinguishable localized population of honeybees in which one or more life stages may be present.

(6) “Compliance agreement” means a written agreement between the department and any person engaged in purchasing, assembling, exchanging, processing, utilizing, treating, or moving beekeeping equipment or honeybees wherein the person agrees to comply with stipulated requirements.

(7) “Department” means the Department of Agriculture and Consumer Services of the state or its authorized representative.

(8) “Honey” means the natural food product resulting from the harvest of nectar or honeydew by honeybees and the natural activities of the honeybees in processing nectar or honeydew.

(9) “Honeybee pest” means an insect, mite, or other arthropod or a bacterium, fungus, virus, microsporidium, nematode, or other organism that damages or causes abnormalities to honeybees, colonies of honeybees, or beeswax.

(10) “Honeybee products” means honey, beeswax, pollen, propolis, and other products resulting from the activities of honeybees.

(11) “Honeydew” means a sweet substance found on leaves of plants, usually a secretion from homopterous insects.

(12) “Nectar” means a sweet solution secreted by the plant extra floral glands (nectaries) or by any part of the flower.

(13) “Regulated article” means any article capable of transporting a honeybee pest or an unwanted race of honeybees.

(14) “Special inspection” means an inspection of honeybees, honeybee products, or beekeeping equipment performed at the request of the beekeeper or honeybee product producer or handler for the purpose of meeting inspection or certification requirements of other states or countries.

(15) “Unwanted race of honeybees” means those natural, genetically isolated subspecies of honeybees which beyond a reasonable doubt can inflict damage to people or animals greater than managed or feral honeybees commonly utilized in North America.

History.—s. 1, ch. 28167, 1953; ss. 14, 35, ch. 69-106; s. 250, ch. 71-377; s. 1, ch. 74-284; s. 4, ch. 83-14; s. 2, ch. 86-62; s. 1, ch. 89-56; s. 939, ch. 97-103; s. 7, ch. 2012-83.



586.025 - Unlawful acts.

586.025 Unlawful acts.—It shall be unlawful to:

(1) Introduce into this state any honeybee pest or an unwanted race of honeybees, except under special permit issued by the department, which shall be the sole issuing agency for such special permits.

(2) Use the terms “certified honey,” “certified,” “registered,” or “inspected” or any other term to convey or imply to the purchaser that the honey is certified honey, unless the honey has been certified by the department.

(3) Label, represent, advertise, or offer honey for sale unless it meets the definition provided in this chapter.

(4) Knowingly sell, offer for sale, or distribute any honeybee, any unwanted race of honeybee, or any regulated article infested or infected with any honeybee pest declared by rule of the department to be a nuisance or threat to the state’s apiary industry.

(5) Knowingly conceal, or willfully withhold information regarding, honeybees, honeybee pests, unwanted races of honeybees, or regulated articles from the department.

(6) Knowingly receive honeybees, honeybee pests, honeybee products, beekeeping equipment, or other articles for distribution within this state that are not in compliance with this chapter without immediately informing the department and isolating and holding the honeybees, honeybee pests, honeybee products, beekeeping equipment, or other articles unopened or unused until action is taken by the department.

History.—s. 3, ch. 86-62; s. 66, ch. 93-169.



586.03 - Certification and labeling of Florida-produced honey.

586.03 Certification and labeling of Florida-produced honey.—

(1) Any beekeeper or his or her representative managing honeybees in this state may make application to the department for inspection and sample analysis on which qualification for “certified honey,” or for special certification, shall be based.

(2) When requested by beekeepers, honeybee products processors, or other interested parties, the department may provide special certifications based on special inspections, special laboratory analyses, special investigations, or other honeybee regulatory activities when or where feasible and not otherwise specifically provided for in these statutes.

(3) The department may fix, assess, and collect fees not to exceed actual expenses incurred for certifying honey, including fees for special certification.

History.—s. 2, ch. 28167, 1953; ss. 14, 35, ch. 69-106; s. 4, ch. 86-62; s. 67, ch. 93-169; s. 940, ch. 97-103.



586.045 - Certificates of registration and inspection.

586.045 Certificates of registration and inspection.—

(1) Each beekeeper having honeybee colonies within the state shall apply to the department, on forms supplied by the department, for certificates of inspection and registration, and for annual renewal on the anniversary date of the registration. An application for renewal postmarked after the anniversary date shall be accompanied by a $10 late filing fee.

(2) Each application shall be accompanied by a registration fee as set by department rule, based on the cost of the honeybee inspection program.

(3) Neither the registration fee nor the annual renewal fee shall exceed $100. The department may exempt from the payment of a registration fee those governmental agencies having honeybee colonies for experimental or educational purposes.

(4) The department shall provide to each person subject to this section written notice and renewal forms 60 days prior to the annual renewal date informing the person of the certificate of registration renewal date and the application fee.

(5) Upon application prior to the renewal date, the department may, for good cause, such as natural disasters, hardship cases, or unusual circumstances, supported by written documentation, extend the renewal date without penalty for up to 90 days.

(6) The certificate of registration shall be renewed if the registrant has complied with the provisions of this chapter, including the payment of the applicable fee, and the rules of the department.

History.—s. 2, ch. 89-56; s. 8, ch. 92-147; s. 69, ch. 93-169; s. 10, ch. 95-317.



586.055 - Location of apiaries.

586.055 Location of apiaries.—An apiary may be located on land classified as agricultural under s. 193.461 or on land that is integral to a beekeeping operation.

History.—s. 8, ch. 2012-83.



586.10 - Powers and duties of department; preemption of local government ordinances.

586.10 Powers and duties of department; preemption of local government ordinances.—

(1) The authority to regulate, inspect, and permit managed honeybee colonies and to adopt rules on the placement and location of registered inspected managed honeybee colonies is preempted to the state through the department and supersedes any related ordinance adopted by a county, municipality, or political subdivision thereof.

(2) The department shall:

(a) Administer and enforce this chapter.

(b) Adopt rules necessary to enforce this chapter, rules relating to standard grades for honey and other honeybee products, and, after consultation with local governments and other affected stakeholders, rules to administer this section.

(3) The department may:

(a) Enter upon any public or private premises or carrier during regular business hours for the purpose of inspection, quarantine, destruction, or treatment of honeybees, used beekeeping equipment, unwanted races of honeybees, or regulated articles.

(b) Declare a honeybee pest or unwanted race of honeybees to be a nuisance to the beekeeping industry as well as any honeybee or other infested or infected article that is exposed to infestation or infection in a manner believed likely to communicate the infection or infestation.

(c) Declare a quarantine against any area, place, or political unit within this state or other states, territories, or foreign countries, or portion thereof, in reference to honeybee pests or unwanted races of honeybees and prohibit the movement within this state from other states, territories, or foreign countries of all honeybees, honeybee products, used beekeeping equipment, or other articles from such quarantined places or areas which are likely to carry honeybee pests or unwanted races of honeybees if the quarantine is determined, after due investigation, to be necessary in order to protect this state’s beekeeping industry, honeybees, and the public. In such cases, the quarantine may be made absolute or rules may be adopted prescribing the method and manner under which the prohibited articles may be moved into or within, sold in, or otherwise disposed of in this state.

(d) Enter into cooperative arrangements with any person, municipality, county, or other department of this state or any agency, officer, or authority of other states or the Federal Government, including the United States Department of Agriculture, for inspection of honeybees, honeybee pests, or unwanted races of honeybees and products thereof and the control or eradication of honeybee pests and unwanted races of honeybees, and contribute a share of the expenses incurred under such arrangements.

(e) Investigate methods of control, eradication, and prevention of dissemination of honeybee pests or unwanted races of honeybees.

(f) Inspect or cause to be inspected all apiaries in the state at such intervals as it may deem best and keep a complete, accurate, and current list of all inspected apiaries to include the:

1. Name of the apiary.

2. Name of the owner of the apiary.

3. Mailing address of the apiary owner.

4. Location of the apiary.

5. Number of hives in the apiary.

6. Pest problems associated with the apiary.

7. Brands used by beekeepers where applicable.

Notwithstanding s. 112.313, an apiary inspector may be a certified beekeeper as long as the inspector does not inspect his or her own apiary.

(g) Collect or accept from other agencies or individuals specimens of arthropods, nematodes, fungi, bacteria, or other organisms for identification.

(h) Confiscate, destroy, or make use of abandoned beehives or beekeeping equipment.

(i) Require the identification of ownership of apiaries.

(j) Enter into a compliance agreement with any person engaged in purchasing, assembling, exchanging, processing, utilizing, treating, or moving beekeeping equipment or honeybees.

(k) Make and issue to beekeepers certificates of registration and inspection, following proper inspection and certification of their honeybee colonies.

(l) Revoke or suspend a beekeeper’s or honeybee product processor’s certificate of inspection or use of a certificate or permit issued by the department if the department determines that the beekeeper or honeybee product processor is selling or offering for sale or is distributing or offering to distribute honeybees, honeybee products, or beekeeping equipment in violation of this chapter or rules adopted under this chapter, or has aided or abetted in such violation.

(m) Refuse the certification of any honeybees, honeybee products, or beekeeping equipment if it is determined that an unwanted race of honeybees exists, or honeybee pests exist on honeybees, honeybee products, or beekeeping equipment, or that the condition of the apiary inhibits a thorough and efficient inspection by the department.

(n) Conduct, supervise, or cause the fumigation, destruction, or treatment of honeybees, including unwanted races of honeybees, honeybee products, and used beekeeping equipment or other articles infested or infected by honeybee pests or unwanted races of honeybees or so exposed to infection or infestation that it is reasonably believed that infection or infestation could exist.

(o) Require the removal from this state of any honeybees or beekeeping equipment that is brought into the state in violation of this chapter or the rules adopted under this chapter.

History.—s. 1, ch. 61-415; ss. 14, 35, ch. 69-106; s. 7, ch. 86-62; s. 2, ch. 87-17; s. 3, ch. 89-56; s. 71, ch. 93-169; s. 941, ch. 97-103; s. 9, ch. 2012-83; s. 94, ch. 2013-15; s. 18, ch. 2013-226.



586.11 - Certificate of inspection to accompany interstate shipments; enforcement.

586.11 Certificate of inspection to accompany interstate shipments; enforcement.—

(1) All honeybees, except bees in combless packages, and used beekeeping equipment shipped or moved into this state shall be accompanied by a certificate of inspection issued by the state of origin.

(2)(a) The certificate shall certify that the apiaries owned or operated by the beekeeper or his or her agents or representatives have been inspected annually in the state of origin at a time when the bees are actively rearing brood, and that the honeybees meet the entry requirements of the department concerning honeybee pests and unwanted races of honeybees.

(b) The certificate described in paragraph (a) shall not be valid to allow honeybees and used beekeeping equipment to be shipped or moved into this state unless the certificate is issued by a state which has standards of inspection which are adequate to ensure the health and safety of Florida honeybees and which are at least equal to the standards established by the department.

(3) Bees in combless packages must be accompanied by a certificate of inspection from the state of origin and an affidavit that no honey is used in the feed.

(4) It shall be the duty of the sheriffs and officers of the Florida Highway Patrol to enforce the provisions relating to the movement of bees and used beekeeping equipment into the state, as well as such movement within the state.

History.—s. 2, ch. 61-415; ss. 14, 35, ch. 69-106; s. 1, ch. 83-168; s. 8, ch. 86-62; s. 4, ch. 89-56; s. 1, ch. 91-21; s. 72, ch. 93-169; s. 942, ch. 97-103.



586.112 - Stop-sale or stop-movement notice.

586.112 Stop-sale or stop-movement notice.—The department may issue and enforce a stop-sale or stop-movement notice to the owner or custodian of any honeybees, honeybee products, or honeybee equipment found or suspected to be in violation of this chapter or any department rules promulgated thereunder. The notice shall prohibit further sale, barter, exchange, or distribution of such items until the department has issued a written release confirming compliance with the provisions of this chapter and any department rule promulgated thereunder.

History.—s. 11, ch. 95-317.



586.13 - Removal, destruction, or treatment of infested or infected honeybees or beekeeping equipment.

586.13 Removal, destruction, or treatment of infested or infected honeybees or beekeeping equipment.—

(1) If the department finds any honeybees, honeybee products, or used beekeeping equipment or other articles infested or infected with honeybee pests or an unwanted race of honeybees, notification shall be given in writing to the owner or person having charge of the apiary to that effect. The owner or person in charge shall, under the supervision of the department and within 48 hours after notice, cause the infested and infected honeybees, honeybee products, or beekeeping equipment or other article to be removed from this state or destroyed if the problem cannot be successfully treated, as determined by the department. If successful treatment is possible, the owner or person in charge shall, under the supervision of the department, follow the treatment as prescribed in the notice of the department.

(2) No damages shall be awarded to the owner for the destruction of unwanted races of honeybees or infested or infected honeybees, honeybee products, or beekeeping equipment or other articles except as provided under the provisions of this chapter.

(3) If the owner or person in charge refuses or neglects to comply with the terms of the notice within 10 days after receiving it, the department may treat or destroy or cause to be treated or destroyed the infested or infected honeybees, beekeeping equipment, honeybee products, honeybee pests or unwanted races of honeybees. The expenses shall be assessed, collected, and enforced against the owner by the department.

History.—s. 4, ch. 61-415; ss. 14, 35, ch. 69-106; s. 10, ch. 86-62; s. 3, ch. 87-17; s. 74, ch. 93-169.



586.14 - Compensation for beekeeping equipment and honeybees contained therein destroyed due to infection with American foulbrood.

586.14 Compensation for beekeeping equipment and honeybees contained therein destroyed due to infection with American foulbrood.—Upon destruction of honeybees or honeybee equipment infected with American foulbrood, Bacillus larvae, Florida resident owners of honeybees and beekeeping equipment may receive compensation from the department. This compensation shall be up to 50 percent of the appraised value of the destroyed property, providing funds are available for this purpose; however, compensation shall not exceed $30 per colony.

History.—s. 5, ch. 61-415; ss. 14, 35, ch. 69-106; s. 1, ch. 75-213; s. 2, ch. 80-113; s. 418, ch. 81-259; s. 11, ch. 86-62; s. 75, ch. 93-169.



586.15 - Penalty for violation.

586.15 Penalty for violation.—

(1) A person who violates any of the provisions of this chapter commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083 for the first offense, and commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084 for a second or subsequent offense.

(2)(a) The department may, after notice and hearing, impose an administrative fine in the Class II category pursuant to s. 570.971 for a violation of this chapter or the rules adopted under this chapter upon any person. The fine, when paid, shall be deposited in the Plant Industry Trust Fund. The imposition of a fine pursuant to this subsection may be in addition to or in lieu of the suspension or revocation of a permit or a certificate of inspection or registration.

(b) Any administrative order made and entered by the department imposing a fine upon any person pursuant to this subsection shall specify the amount of the fine and the time limit, which shall not exceed 15 days, for payment thereof. Upon failure to pay the fine within the time limit, the permit or the certificate of inspection or registration of the person may be suspended or revoked without further hearing. An additional fine of $100 per day may be imposed until the order is complied with.

(3) In addition to the penalties provided in this section and chapter 500, the department may collect costs related to enforcing prohibitions against the adulteration or misbranding of honey. Such collections shall be deposited into the General Inspection Trust Fund.

History.—s. 6, ch. 61-415; ss. 14, 35, ch. 69-106; s. 611, ch. 71-136; s. 3, ch. 80-113; s. 12, ch. 86-62; s. 76, ch. 93-169; s. 19, ch. 2013-226; s. 142, ch. 2014-150.



586.16 - Handling of money received.

586.16 Handling of money received.—All money received by the department as fees and penalties under the provisions of this chapter shall be deposited in the State Treasury to the credit of the Plant Industry Trust Fund and shall be used by the department to defray its expenses in carrying out the duties imposed on it by this chapter.

History.—s. 13, ch. 86-62; s. 77, ch. 93-169.



586.161 - Honeybee Technical Council.

586.161 Honeybee Technical Council.—

(1) COMPOSITION.—The Honeybee Technical Council is created in the Department of Agriculture and Consumer Services and shall be composed of seven members to be appointed by the Commissioner of Agriculture of which there shall be five representatives of the honeybee industry, one representative of the Institute of Food and Agricultural Sciences, and one representative of the Department of Agriculture and Consumer Services who shall serve as secretary of the council.

(2) STAGGERED TERMS.—Members shall be appointed to 4-year staggered terms. Effective July 1, 1993, two members shall be appointed to a term of 4 years, two members shall be appointed to a term of 3 years, two members shall be appointed to a term of 2 years, and one member shall be appointed to a term of 1 year.

(3) MEETINGS; POWERS AND DUTIES; PROCEDURES; RECORDS.—The meetings, powers and duties, procedures, and recordkeeping of the Honeybee Technical Council shall be pursuant to s. 570.232.

History.—s. 14, ch. 86-62; s. 1, ch. 87-50; s. 5, ch. 91-429; s. 78, ch. 93-169; s. 28, ch. 94-335; s. 53, ch. 2011-206; s. 143, ch. 2014-150.






Chapter 588 - LEGAL FENCES AND LIVESTOCK AT LARGE

588.01 - Requirements of general fence.

588.01 Requirements of general fence.—All fences or enclosures of land shall be substantially constructed, whether with rails, logs, post and railing, iron, steel, or other material, and not less than 5 feet high; to the extent of 2 feet from the ground there shall not be a space between the material used in the construction of any fence greater than 4 inches; provided, that when any fence or enclosure shall be made with a trench or a ditch, the same shall be 4 feet wide; and in that case the fence shall be 5 feet high from the bottom of the ditch to the top of the fence.

History.—RS 875; s. 1, ch. 5038, 1901; GS 1233; RGS 2364; CGL 3773.



588.011 - Legal fence; requirements.

588.011 Legal fence; requirements.—

(1) Any fence or enclosure at least 3 feet in height made of barbed or other soft wire consisting of not less than three strands of wire stretched securely on posts, trees, or other supports, standing not more than 20 feet apart; or when using battens, up to 60 feet apart for nonelectric and 150 feet apart for electric, if constructed with high tensile wire in accordance with the manufacturer’s specifications, shall be considered as a legal fence.

(2) Any fence or enclosure made of any other material which meets substantially the minimum requirements or specifications mentioned in subsection (1) shall be considered as a legal fence.

(3) Legal fences may include gateways or openings therein provided:

(a) That any such gateways shall be equipped with gates which are so constructed as to meet the minimum requirements or specifications of a legal fence; or

(b) That any such opening shall be equipped with a cattle or livestock guard at least 6 feet in width extending to each end of the opening.

(4) The requirements of s. 588.01, shall constitute and be a legal fence to prevent the intrusion of swine where the running at large of swine is not prohibited by law.

History.—ss. 1, 2, 3, 8, ch. 25357, 1949; s. 14, ch. 99-391.



588.09 - Legally enclosed land; fenced and posted.

588.09 Legally enclosed land; fenced and posted.—

(1) Land shall be legally enclosed land, or posted land, when enclosed by a legal fence, and when there shall be placed along the boundary of said land in the manner herein provided posted notices to the public; provided that it shall not be necessary to erect any fence along any portion of the boundaries of the land formed by any ocean, gulf, bay, river, creek, or lake.

(2) The fences, enclosures, and the posted notices, when erected, placed, and maintained as herein required shall be notice to the public that the land enclosed thereby is private property upon which unauthorized entry for any purpose is prohibited and shall constitute a warning to unauthorized persons to remain off of or to depart from said land.

History.—ss. 4, 6, ch. 25357, 1949.



588.10 - Posted notices; requirement.

588.10 Posted notices; requirement.—Posted notices to the public as required by s. 588.09 shall be signs upon which there shall appear prominently, in letters of not less than 2 inches in height, the word “posted,” and in addition thereto there shall appear the name of the owner, lessee, or occupant of said land. Said posted notices shall be placed along, on, or close within the boundaries of any legally enclosed or posted land in a manner and in such position as to be clearly noticeable from the outside of the enclosure, and said notices shall be placed not farther than 500 feet apart along, and at each corner, of the boundaries of the land, and also at each gateway or opening of the fence enclosing the same. Said notices shall be placed along all boundaries formed by the waters mentioned herein on trees or posts close to the banks of said waters in position so as they may be noticeable to persons approaching the boundary formed by said waters.

History.—s. 5, ch. 25357, 1949.



588.11 - Owner to maintain fences and notices.

588.11 Owner to maintain fences and notices.—The owner of legally enclosed land shall maintain in reasonable good condition the fence or enclosure around such land and shall maintain in legible condition any and all posted notices as required by ss. 588.09, 588.10, but a substantial or reasonably effective compliance with the provisions of ss. 588.011, 588.09, 588.10, disregarding minor or inconsequential differences in the size, shape, or condition thereof, shall be sufficient for the purpose of evidencing the legal enclosure of said land.

History.—s. 7, ch. 25357, 1949.



588.12 - Livestock at large; legislative findings.

588.12 Livestock at large; legislative findings.—There is hereby found and declared a necessity for a statewide livestock law embracing all lands of the state and necessity that its application be uniform throughout the state, except as hereinafter provided.

History.—s. 1, ch. 25236, 1949; s. 30, ch. 99-391.



588.13 - Definitions.

588.13 Definitions.—In construing ss. 588.12-588.25 the following words, phrases, or terms shall be held to mean:

(1) “Livestock” shall include all animals of the equine, bovine, or swine class, including goats, sheep, mules, horses, hogs, cattle, ostriches, and other grazing animals.

(2) “Owner” shall include any person, association, firm, or corporation, natural or artificial, owning or having custody of or in charge of livestock.

(3) Livestock “running at large” or “straying” shall mean any livestock found or being on any public land, or land belonging to a person other than the owner of the livestock, without the landowner’s permission, and posing a threat to public safety.

(4) “Public roads” as used herein shall mean those roads within the state which are, or may be, maintained by the state, a political subdivision of the state, or a municipality, including the full width of the right-of-way, except those maintained, and expressly exempted from provisions of this chapter, by ordinance of the county or municipality having jurisdiction.

History.—s. 2, ch. 25236, 1949; ss. 23, 35, ch. 69-106; s. 1, ch. 77-200; s. 230, ch. 79-400; s. 3, ch. 92-206; s. 31, ch. 99-391.



588.15 - Liability of owner.

588.15 Liability of owner.—Every owner of livestock who intentionally, willfully, carelessly, or negligently suffers or permits such livestock to run at large upon or stray upon the public roads of this state shall be liable in damages for all injury and property damage sustained by any person by reason thereof.

History.—s. 4, ch. 25236, 1949.



588.16 - Authority to impound livestock running at large or strays.

588.16 Authority to impound livestock running at large or strays.—It shall be the duty of the sheriff or her or his deputies or designees, or any other law enforcement officer of the county, the county animal control center, or state highway patrol officers, where livestock is found to be running at large or straying, to take up, confine, hold, and impound any such livestock, to be disposed of as hereinafter provided.

History.—s. 5, ch. 25236, 1949; s. 2, ch. 77-200; s. 944, ch. 97-103; s. 33, ch. 99-391.



588.17 - Disposition of impounded livestock.

588.17 Disposition of impounded livestock.—

(1) Upon the impounding of any livestock by the sheriff or his or her deputies or designees, or any other law enforcement officers of the county, the county animal control center, or state highway patrol officers, the sheriff shall forthwith serve written notice upon the owner, advising such owner of the location or place where the livestock is being held and impounded, of the amount due by reason of such impounding, and that unless such livestock be redeemed within 3 days from date thereof that the same shall be offered for sale.

(2) In the event the owner of such livestock is unknown or cannot be found, service upon the owner shall be obtained by once publishing a notice in a newspaper of general circulation where the livestock is impounded (Sundays and holidays excluded). If there be no such newspaper then by posting of the notice at the courthouse door and at two other conspicuous places within said county.

Such notice shall be in substantially the following form:

“To Whom It May Concern:

You are hereby notified that the following described livestock   (giving full and accurate description of same, including marks and brands)   is now impounded at   (giving location where livestock is impounded)   and the amount due by reason of such impounding is   dollars. The above described livestock will, unless redeemed within 3 days from date hereof, be offered for sale at public auction to the highest and best bidder for cash.

(Date)         (Sheriff)

of   County, Florida”

(3) Unless the impounded livestock is redeemed within 3 days from date of notice, the sheriff shall forthwith give notice of sale thereof which shall be held not less than 5 days nor more than 10 days (excluding Sundays and holidays) from the first publication of the notice of sale. Said notice of sale shall be published in a newspaper of general circulation in the said county (excluding Sundays and holidays) and by posting a copy of such notice at the courthouse door. If there be no such newspaper then by posting such copy at the courthouse door and at two other conspicuous places in said county.

Such notice of sale shall be in substantially the following form:

“  (Name of owner, if known, otherwise ‘To Whom It May Concern’)   you are hereby notified that I will offer for sale and sell at public sale to the highest and best bidder for cash the following described livestock   (giving full and accurate description of each head of livestock)   at   o’clock,   m. (the hour of sale to be between 11 a.m. and 2 p.m. Eastern Standard Time) on the   day of   at the following place   (which place shall be where the livestock is impounded or at the place provided by the county commissioners for the taking up and keeping of such livestock) to satisfy a claim in the sum of   for fees, expenses for feeding and care and costs hereof.

(Date)         (Sheriff)

of   County, Florida”

(4) Notwithstanding the requirements of subsections (1)-(3), the sheriff or the county animal control center may offer for adoption or humanely dispose of stray livestock, excluding cattle. If the livestock is to be offered for adoption or humanely disposed of, the sheriff or the county animal control center shall:

(a) Provide written notice to the owner, if known, advising the owner of the location where the livestock is impounded and of the amount due by reason of the impounding, and that unless the livestock is redeemed within a timeframe to be established by the sheriff or the county animal control center, which shall be a period of at least 3 business days, the livestock will be offered for adoption or humanely disposed of; or

(b) If the owner is unknown or cannot be located, obtain service upon the owner by publishing a notice on the sheriff’s or the county animal control center’s website. If the livestock is not redeemed within a timeframe to be established by the authorized agency, which shall be a period of at least 3 business days, the livestock will be offered for adoption or humanely disposed of.

History.—s. 6, ch. 25236, 1949; s. 3, ch. 77-200; s. 945, ch. 97-103; s. 34, ch. 99-391; s. 1, ch. 2015-18.



588.18 - Livestock at large; fees.

588.18 Livestock at large; fees.—The fees allowed for impounding, serving notice, care and feeding, advertising, and disposing of impounded animals shall be determined by the sheriff or the county animal control center of each county. Damages done by the sheriff or the county animal control center in pursuit or in the capture, handling, or care of the livestock are the sole responsibility of the sheriff or the county animal control center.

History.—s. 7, ch. 25236, 1949; s. 1, ch. 74-54; s. 1, ch. 83-90; s. 35, ch. 99-391; s. 2, ch. 2015-18.



588.19 - Failure to secure purchaser or insufficient funds to defray certain costs.

588.19 Failure to secure purchaser or insufficient funds to defray certain costs.—If there be no bidder for such livestock at the sale aforesaid, and the sheriff has been unable to locate the owner through the notice procedures described in this chapter, the sheriff shall sell the livestock at the nearest livestock auction yard. The proceeds from the sale shall be used to reimburse the expenses incurred in capturing, maintaining, and selling the livestock and in attempting to locate the owner. Any money remaining after all expenses are paid shall be given to the owner of the livestock, if known. In the alternative, the sheriff may deliver the carcass to a public institution of the county, state, or municipality within said county or to any private charitable institution, in the order herein set forth, according to their needs.

History.—s. 8, ch. 25236, 1949; s. 4, ch. 77-200; s. 946, ch. 97-103; s. 36, ch. 99-391.



588.20 - Report of sale and disposition of proceeds.

588.20 Report of sale and disposition of proceeds.—

(1) The sheriff, upon making a sale or other disposal as herein provided, shall forthwith make a written return thereof to the clerk of the circuit court of such county, with a full and accurate description of the livestock sold or disposed of by her or him, to whom, and the sale price thereof, which report shall be filed by said clerk.

(2) At the time of making her or his return the sheriff shall pay over to the clerk of the circuit court the entire proceeds of the sale.

(3) The clerk of the circuit court shall pay all costs and fees as allowed in s. 588.18 if there be any balance remaining, such balance shall be paid to the owner of such livestock, provided the owner shall make satisfactory proof of ownership to the board of county commissioners within 90 days from the date the sheriff reports the sale. If proof of ownership, as aforesaid, be not made within the time mentioned, the clerk shall pay such proceeds into the fine and forfeiture fund of said county. The clerk shall keep a permanent record of all sales, disbursements, and distributions made under ss. 588.12-588.25.

(4) If the amount realized from the sale or other disposition of the animal is insufficient to pay all fees, costs and expenses as provided in ss. 588.12-588.25, the deficit shall be paid by the county from its fine and forfeiture fund.

History.—s. 9, ch. 25236, 1949; s. 947, ch. 97-103.



588.21 - Duty of commissioners to provide places for impounding of livestock and transportation of same.

588.21 Duty of commissioners to provide places for impounding of livestock and transportation of same.—The county commissioners of the several counties of Florida shall establish and maintain pounds or suitable places for the keeping of any livestock taken up and impounded hereunder until the same shall be sold, redeemed, or otherwise disposed of, which pounds or other suitable places may be a part of or operated in conjunction with a county animal control center. In any case, such county commissioners shall provide truck transportation for the impounded animals.

History.—s. 10, ch. 25236, 1949; s. 5, ch. 77-200.



588.22 - Duty of impounder.

588.22 Duty of impounder.—The sheriff or county animal control center, whichever is designated by the board of county commissioners, shall provide feed for the impounded animals and see that such livestock shall have feed and water not less than twice a day and that all milk cows and milk goats are milked twice a day. The sheriff or county animal control center shall employ poundmasters, guards, or other persons as may be necessary to protect, feed, care for, and have custody of, the impounded animals and the sheriff or county animal control center shall be entitled to the fees herein allowed for such feed and care.

History.—s. 11, ch. 25236, 1949; s. 6, ch. 77-200.



588.23 - Right of owner.

588.23 Right of owner.—The owner of any impounded livestock has the right at any time before the disposition thereof to redeem the livestock by paying to the sheriff or the county animal control center all impounding expenses, including fees, keeping charges, advertising, or other costs incurred therewith which sum shall be deposited by the sheriff or the county animal control center with the clerk of the circuit court who shall pay all fees and costs as allowed in s. 588.18. If there is a dispute as to the amount of such costs and expenses, the owner may give bond with sufficient sureties to be approved by the sheriff or the county animal control center, in an amount to be determined by the sheriff or the county animal control center, but not exceeding the fair cash value of such livestock, conditioned to pay such costs and damages; thereafter, within 10 days, the owner shall institute suit in equity to have the damage adjudicated by a court of equity or referred to a jury if requested by either party to such suit.

History.—s. 12, ch. 25236, 1949; s. 3, ch. 2015-18.



588.24 - Penalty.

588.24 Penalty.—Any owner of livestock who unlawfully, intentionally, knowingly or negligently permits the same to run at large or stray upon the public roads of this state or any person who shall release livestock, after being impounded, without authority of the impounder, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 13, ch. 25236, 1949; s. 612, ch. 71-136.



588.25 - Application; limitation.

588.25 Application; limitation.—The provisions of ss. 588.12-588.25 shall not apply to counties having special laws or general laws of local application requiring the confinement and restraint of livestock; provided, however, where the provisions of such special laws or general laws of local application do not prohibit livestock from running upon or straying upon the public highways, or the provisions of such special laws or general laws of local application do not provide for liability of owners of livestock for damages and injuries caused by such livestock, or provide less severe penalties than imposed by s. 588.24, the provisions of this act shall apply in each such case as if the provisions hereof were inserted in full in any such special law or general law of local application. Provided, further, that if any such special law or general law of local application is found unconstitutional or in any way inoperative, then this act shall be in full force and effect in the county, or counties, affected.

History.—s. 14, ch. 25236, 1949.






Chapter 589 - FORESTRY

589.01 - Florida Forestry Council.

589.01 Florida Forestry Council.—The Florida Forestry Council, hereinafter called the “council,” is hereby created in the Florida Forest Service of the Department of Agriculture and Consumer Services. The council shall be composed of five members appointed by the Department of Agriculture and Consumer Services for terms of 4 years.

(1) There shall be one member of the council from each of the following areas of forestry:

(a) The pulp and paper manufacturing industry.

(b) A forest products industry other than that described in paragraph (a).

(c) A timber or timber products dealer.

(d) An individual forest landowner.

(e) An active member of a statewide conservation organization having as one of its principal objectives the conservation and development of the forest resource.

(2) Not fewer than two or more than three nominations shall be made for each membership on the council, and any statewide organization representing an area of forestry represented on the council may make nominations.

(3) The council shall meet at the call of its chair, at the request of a majority of its membership or of the Department of Agriculture and Consumer Services, or at such times as may be prescribed by its rules.

(4) A majority of the members of the council shall constitute a quorum for all purposes, and an act by a majority of such quorum at any meeting shall constitute an official act of the council.

(5) The powers and duties of the council shall be as follows:

(a) To consider and study the entire field of forestry;

(b) To advise, counsel, and consult with the Department of Agriculture and Consumer Services and the Director of the Florida Forest Service upon request in connection with the promulgation, administration, and enforcement of all laws and rules relating to forestry;

(c) To consider all matters submitted to it by the Department of Agriculture and Consumer Services or the Director of the Florida Forest Service;

(d) To offer suggestions and recommendations to the Department of Agriculture and Consumer Services and the Director of the Florida Forest Service on its own initiative in regard to changes in the laws and rules relating to forestry as may be deemed advisable to secure the effective administration and enforcement of such laws and rules relating to the work of the Florida Forest Service; and

(e) To keep a complete record of all its proceedings, showing the names of the members present at each meeting and any action taken by the council, and to file and maintain such records in the Florida Forest Service as a public record.

History.—s. 1, ch. 12283, 1927; CGL 4151(1); s. 1, ch. 20419, 1941; ss. 14, 35, ch. 69-106; s. 1, ch. 70-306; s. 1, ch. 70-439; s. 204, ch. 77-104; s. 18, ch. 77-108; s. 6, ch. 78-95; s. 4, ch. 78-323; ss. 1, 4, 5, ch. 81-80; s. 1, ch. 82-46; s. 51, ch. 83-216; s. 2, ch. 83-265; ss. 1, 2, ch. 87-10; s. 5, ch. 91-429; s. 948, ch. 97-103; s. 23, ch. 2012-7.



589.011 - Use of state forest lands; fees; rules.

589.011 Use of state forest lands; fees; rules.—

(1) If authorized by a land management plan approved pursuant to chapter 253 or by an interim assignment letter which identifies the interim management activities issued by the Department of Environmental Protection pursuant to chapter 259, the Florida Forest Service of the Department of Agriculture and Consumer Services may grant privileges, permits, leases, and concessions for the use of state forest lands or any lands leased by or otherwise assigned to the Florida Forest Service for management purposes, timber, and forest products pursuant to this chapter.

(2) The Florida Forest Service is authorized to grant easements for rights-of-way, over, across, and upon state forest lands for the construction and maintenance of poles and lines for the transmission and distribution of electrical power, pipelines for the distribution and transportation of oils and gases, and for telephone and telegraphic purposes and for public roads, under such conditions and limitations as the Florida Forest Service may impose.

(3) The Florida Forest Service may set and impose reasonable fees, rentals, or charges for the use or operation of facilities and concessions on state forests or any lands leased by or otherwise assigned to the Florida Forest Service for management purposes based on factors such as the cost and extent of recreational facilities and services, geographic location, seasonal public demand, fees charged by other governmental and private entities for comparable services and activities, and market value and demand for forest products. Moneys collected from such fees, rentals, and charges shall be deposited into the Incidental Trust Fund of the Florida Forest Service.

(4) The Florida Forest Service may adopt and enforce rules necessary for the protection, utilization, occupancy, and development of state forest lands or any lands leased by or otherwise assigned to the Florida Forest Service for management purposes. Any person violating or otherwise failing to comply with any provision of this subsection or rule adopted under this subsection commits a noncriminal violation as defined in s. 775.08(3), punishable only by fine, not to exceed $500 per violation. Jurisdiction shall be with the appropriate county court.

(5) The Florida Forest Service may prohibit on state forest lands, or any lands leased by or otherwise assigned to the Florida Forest Service for management purposes, activities that interfere with management objectives, create a nuisance, or pose a threat to public safety. Such prohibited activities must be posted with signs not more than 500 feet apart along, and at each corner of, the boundaries of the land. The signs must be placed along the boundary line of posted land in a manner and in such position as to be clearly noticeable from outside the boundary line. A person who violates the provisions of this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(6) The Florida Forest Service may enter into contracts or agreements, with or without competitive bidding or procurement, to make available, on a fair, reasonable, and nondiscriminatory basis, property and other structures under Florida Forest Service control for the placement of new facilities by any wireless provider of mobile service as defined in 47 U.S.C. s. 153(27) or 47 U.S.C. s. 332(d) or any telecommunications company as defined in s. 364.02 when it is determined to be practical and feasible to make such property or other structures available. The Florida Forest Service may, without adopting a rule, charge a just, reasonable, and nondiscriminatory fee for the placement of the facilities, payable annually, based on the fair market value of space used by comparable communications facilities in the state. The Florida Forest Service and a wireless provider or telecommunications company may negotiate the reduction or elimination of a fee in consideration of services provided to the Florida Forest Service by the wireless provider or telecommunications company. All such fees collected by the Florida Forest Service shall be deposited in the Incidental Trust Fund.

History.—ss. 1-4, ch. 25324, 1949; s. 1, ch. 59-168; ss. 14, 35, ch. 69-106; s. 251, ch. 71-377; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 1, ch. 87-10; s. 1, ch. 88-321; s. 79, ch. 93-169; s. 5, ch. 97-220; s. 118, ch. 2010-5; s. 24, ch. 2012-7; s. 146, ch. 2014-150.



589.012 - Friends of Florida State Forests Program.

589.012 Friends of Florida State Forests Program.—The Friends of Florida State Forests Program is established within the Department of Agriculture and Consumer Services. Its purpose is to provide support and assistance for existing and future programs of the Florida Forest Service. These programs must be consistent with the Florida Forest Service mission statement which is incorporated by reference. The purpose of the program is to:

(1) Conduct programs and activities related to environmental education, fire prevention, recreation, and forest management.

(2) Identify and pursue methods to provide resources and materials for these programs.

(3) Establish a statewide method to integrate these resources and materials.

History.—s. 6, ch. 97-220; s. 25, ch. 2012-7.



589.02 - Headquarters and meetings of council.

589.02 Headquarters and meetings of council.—The official headquarters of the council shall be in Tallahassee, but it may hold meetings at such other places in the state as it may determine by resolutions or as may be selected by a majority of the members of the council in any call for a meeting. The council shall annually elect from its members a chair, a vice chair, and a secretary. A majority of the members of the council shall constitute a quorum for such purposes.

History.—ss. 1, 2, ch. 12283, 1927; CGL 4151(1),(2); ss. 14, 35, ch. 69-106; s. 4, ch. 78-323; ss. 2, 4, 5, ch. 81-80; s. 1, ch. 82-46; s. 2, ch. 83-265; ss. 1, 2, ch. 87-10; s. 5, ch. 91-429; s. 949, ch. 97-103; s. 20, ch. 2013-226.



589.04 - Duties of Florida Forest Service.

589.04 Duties of Florida Forest Service.—

(1) The Florida Forest Service shall cooperate with federal, state, and local governmental agencies, nonprofit organizations, and other persons to:

(a) Promote and encourage forest fire protection, forest environmental education, forest land stewardship, good forest management, tree planting and care, forest recreation, and the proper management of public lands.

(b) Apply for, solicit, and receive grants, funds, services, equipment, and supplies from those agencies, organizations, firms, and individuals.

(2) All grant proceeds and funds received for these purposes shall be deposited in the Incidental Trust Fund. Expenditures of these funds shall be for the purposes established in this section.

(3) The Florida Forest Service shall provide direction for the multiple-use management of forest lands owned by the state; serve as the lead management agency for state-owned land primarily suited for forest resource management; and provide to other state agencies having land management responsibilities technical guidance and management plan development for managing the forest resources on state-owned lands managed for other objectives. Multiple-purpose use shall include, but is not limited to, water-resource protection, forest-ecosystems protection, natural-resource-based low-impact recreation, and sustainable timber management for forest products.

(4) The Florida Forest Service shall begin immediately an aggressive program to reforest and afforest, with appropriate tree species, lands over which the Florida Forest Service has forest resource management responsibility.

History.—s. 4, ch. 12283, 1927; CGL 4151(4); ss. 14, 35, ch. 69-106; s. 80, ch. 93-169; s. 9, ch. 95-372; s. 21, ch. 96-231; s. 4, ch. 98-332; s. 26, ch. 2012-7.



589.06 - Warrants for payment of accounts.

589.06 Warrants for payment of accounts.—Upon the presentation to the Chief Financial Officer of any accounts duly approved by the Florida Forest Service, accompanied by such itemized vouchers or accounts as shall be required by her or him, the Chief Financial Officer shall audit the same and draw a warrant for the amount for which the account is audited, payable out of funds to the credit of the Florida Forest Service.

History.—s. 7, ch. 12283, 1927; CGL 4151(7); ss. 14, 35, ch. 69-106; s. 950, ch. 97-103; s. 740, ch. 2003-261; s. 27, ch. 2012-7.



589.065 - Florida Forever Program Trust Fund of the Department of Agriculture and Consumer Services.

589.065 Florida Forever Program Trust Fund of the Department of Agriculture and Consumer Services.—

(1) There is created a Florida Forever Program Trust Fund within the Department of Agriculture and Consumer Services to carry out the duties of the department under the Florida Forever Act as specified in s. 259.105(3)(f). The trust fund shall receive funds pursuant to s. 259.105(3)(f).

(2) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2000-279; s. 37, ch. 2001-63; s. 2, ch. 2004-119.



589.07 - Florida Forest Service may acquire lands for forest purposes.

589.07 Florida Forest Service may acquire lands for forest purposes.—The Florida Forest Service, on behalf of the state and subject to the restrictions mentioned in s. 589.08, may acquire lands, suitable for state forest purposes, by gift, donation, contribution, purchase, or otherwise and may enter into agreements with the Federal Government, or other agency, for acquiring by gift, purchase, or otherwise, such lands as are, in the judgment of the Florida Forest Service, suitable and desirable for state forests. The acquisition procedures for state lands provided in s. 253.025 do not apply to acquisition of land by the Florida Forest Service.

History.—s. 1, ch. 17027, 1935; CGL 1936 Supp. 4151(10-y); ss. 14, 35, ch. 69-106; s. 18, ch. 79-255; s. 2, ch. 90-304; s. 22, ch. 96-231; s. 24, ch. 96-389; s. 28, ch. 2012-7; s. 44, ch. 2016-233.



589.071 - Traffic control within state forest or Florida Forest Service-assigned lands.

589.071 Traffic control within state forest or Florida Forest Service-assigned lands.—The Florida Forest Service on behalf of the state may adopt rules to control ingress, egress, and all other movement of motor vehicles, bicycles, horses, and pedestrians, as well as all other types of traffic, within a state forest or any lands leased by or otherwise assigned to the Florida Forest Service for management purposes, outside of the designated right-of-way of state or county-maintained roads, and may designate special areas off the roadways for the operation of recreational type vehicles which need not be licensed or operated by licensed drivers. Any person violating or otherwise failing to comply with any of the provisions of this section or rules adopted pursuant hereto is guilty of a noncriminal violation as defined in s. 775.08(3), punishable only by fine not to exceed $500. Jurisdiction shall be with the appropriate county court.

History.—s. 1, ch. 72-246; s. 53, ch. 76-31; s. 4, ch. 80-280; s. 29, ch. 2012-7.



589.08 - Land acquisition restrictions.

589.08 Land acquisition restrictions.—

(1) The Florida Forest Service shall enter into no agreement for the acquisition, lease, or purchase of any land or for any other purpose whatsoever which shall pledge the credit of, or obligate in any manner whatsoever, the state to pay any sum of money or other thing of value for such purpose, and the Florida Forest Service shall not in any manner or for any purpose pledge the credit of or obligate the state to pay any sum of money.

(2) The Florida Forest Service may receive, hold the custody of, and exercise the control of any lands, and set aside into a separate, distinct and inviolable fund, any proceeds derived from the sales of the products of such lands, the use thereof in any manner, or the sale of such lands save the 25 percent of the proceeds to be paid into the State School Fund as provided by law. The Florida Forest Service may use and apply such funds for the acquisition, use, custody, management, development, or improvement of any lands vested in or subject to the control of the Florida Forest Service. After full payment has been made for the purchase of a state forest to the Federal Government or other grantor, 15 percent of the gross receipts from a state forest shall be paid to the fiscally constrained county or counties, as described in s. 218.67(1), in which it is located in proportion to the acreage located in each county for use by the county or counties for school purposes.

(3) The Florida Forest Service shall pay 15 percent of the gross receipts from the Goethe State Forest to each fiscally constrained county, as described in s. 218.67(1), in which a portion of the respective forest is located in proportion to the forest acreage located in such county. The funds must be equally divided between the board of county commissioners and the school board of each fiscally constrained county.

History.—s. 3, ch. 17027, 1935; CGL 1936 Supp. 4151(10-aa); s. 1, ch. 57-159; s. 2, ch. 61-119; ss. 14, 35, ch. 69-106; s. 3, ch. 90-304; s. 9, ch. 92-4; s. 3, ch. 95-372; s. 354, ch. 96-406; s. 44, ch. 2009-66; s. 30, ch. 2012-7; s. 144, ch. 2014-150.



589.09 - Use of lands acquired.

589.09 Use of lands acquired.—All lands acquired by the Florida Forest Service on behalf of the state shall be in the custody of and subject to the jurisdiction, management, and control of the Florida Forest Service, and, for such purposes and the utilization and development of such land, the Florida Forest Service may use the proceeds of the sale of any products therefrom, the proceeds of the sale of any such lands, save the 25 percent of such proceeds which shall be paid into the State School Fund as required by s. 1010.71(1), and such other funds as may be appropriated for use by the Florida Forest Service, and in the opinion of the Florida Forest Service, available for such uses and purposes.

History.—s. 2, ch. 17027, 1935; CGL 1936 Supp. 4151(10-z); s. 2, ch. 61-119; ss. 14, 35, ch. 69-106; s. 1030, ch. 2002-387; s. 32, ch. 2012-7.



589.10 - Disposition of lands.

589.10 Disposition of lands.—The Florida Forest Service, with the concurrence of the Board of Trustees of the Internal Improvement Trust Fund and the Governor, may sell, exchange, lease, or otherwise dispose of any lands under its jurisdiction by the provisions of this chapter when in its judgment it is advantageous to the state to do so in the interest of the highest orderly development, improvement, and management of the state forests and state parks. All such sales, exchanges, leases, or dispositions of such lands, shall be at least upon a 30-day public notice, to be given in the manner deemed reasonable by the Florida Forest Service.

History.—s. 4, ch. 17027, 1935; CGL 1936 Supp. 4151(10-bb); s. 24, ch. 57-1; s. 2, ch. 61-119; ss. 14, 27, 35, ch. 69-106; s. 33, ch. 2012-7.



589.101 - Blackwater River State Forest; lease of board’s interest in gas, oil, and other minerals.

589.101 Blackwater River State Forest; lease of board’s interest in gas, oil, and other minerals.—Notwithstanding the provisions of ss. 253.51-253.61, the Florida Forest Service is hereby expressly granted the authority to lease its 25-percent interest in oil, gas, and other minerals within the boundaries of the Blackwater River State Forest; provided, however, that grants shall be made only to the lessee or lessees holding the 75-percent interest in said minerals retained by the United States in its conveyance to this state. The concurrence of the Board of Trustees of the Internal Improvement Trust Fund required by s. 589.10 shall not be necessary under the provisions of this section.

History.—s. 1, ch. 59-184; s. 2, ch. 61-119; ss. 14, 27, 35, ch. 69-106; s. 75, ch. 2000-154; s. 34, ch. 2012-7.



589.102 - Blackwater River State Forest; use of leased forest lands.

589.102 Blackwater River State Forest; use of leased forest lands.—Each person leasing land within the Blackwater River State Forest shall confine all grazing animals upon the area covered by the lease.

History.—s. 1, ch. 65-565.



589.11 - Duties of Florida Forest Service as to Clarke-McNary Law.

589.11 Duties of Florida Forest Service as to Clarke-McNary Law.—

(1) The Florida Forest Service is designated and authorized as the agent of the state to cooperate with the United States Secretary of Agriculture under the provisions of “ss. 4 and 5, Chapter 348, 43 Statutes 654, Acts of Congress, June 7, 1924, known as the Clarke-McNary Law,” to assist owners of farms in establishing, improving, and renewing woodlots, shelterbelts, windbreaks, and other valuable forest growth; in growing and renewing useful timber crops; and to cooperate with the wood-using industries or other agencies, governmental or otherwise, interested in proper land use, forest management, and conservative forest utilization.

(2) As a means of providing seedling trees for the purposes of this section, the Florida Forest Service is authorized to operate a seedling tree nursery program and to set reasonable prices for the sale to the public of seedling trees. Receipts from the sale of seedling trees shall be deposited into the Incidental Trust Fund of the Florida Forest Service.

History.—s. 7, ch. 17027, 1935; CGL 1936 Supp. 4151(10-ee); ss. 14, 35, ch. 69-106; s. 2, ch. 88-321; s. 35, ch. 2012-7.



589.12 - Rules and regulations.

589.12 Rules and regulations.—The Florida Forest Service may make rules and regulations and do such acts and things as shall be reasonable and necessary to accomplish the purposes of ss. 589.07-589.11.

History.—s. 8, ch. 17027, 1935; CGL 1936 Supp. 4151(10-ff); ss. 14, 35, ch. 69-106; s. 36, ch. 2012-7.



589.13 - Lien of Florida Forest Service and other parties, for forestry work, etc.

589.13 Lien of Florida Forest Service and other parties, for forestry work, etc.—Liens prior in dignity to all others accruing thereafter shall exist in favor of the following persons, boards, firms, or corporations upon the following described real estate, under the circumstances hereinafter mentioned:

(1) The Florida Forest Service, the United States Government, or other governmental authority, upon all lands covered in any cooperative or other agreement entered into between the landowner and the Florida Forest Service (which term shall embrace and include agreements with the Florida Forest Service);

(2) The United States Government or other governmental authority, for the prevention and control of woods fires and other forestry work to the extent of the amounts expended by the Florida Forest Service or other governmental authority for and on behalf of the landowner and not paid by the landowner under the terms of said agreement.

History.—s. 1, ch. 17026, 1935; CGL 1936 Supp. 4151(10-t); ss. 14, 35, ch. 69-106; s. 37, ch. 2012-7.



589.14 - Enforcement of lien; notice.

589.14 Enforcement of lien; notice.—The Florida Forest Service, United States Government, or other governmental authority shall be entitled to subject said real estate in equity for the value of such expenditures made by it in pursuance of any such agreement, and may, at any time after the expenditure thereof and after default in payment thereof by the landowner in accordance with the terms of such agreement, file in the office of the clerk of the circuit court of the county in which the property is located, and have recorded in the record of liens kept by such clerk, a notice of the expenditures made in pursuance of such agreement and of default of the landowner in the payment of same in accordance with the terms thereof (the form of notice being provided in s. 589.15), and from the date of the filing of such notice the rights of purchasers or creditors of such landowner shall be subject and subordinate to the claim set out in the notice.

History.—s. 2, ch. 17026, 1935; CGL 1936 Supp. 4151(10-u); ss. 14, 35, ch. 69-106; s. 38, ch. 2012-7.



589.15 - Form of notice.

589.15 Form of notice.—The said notice shall be substantially as follows: It shall be in writing and shall be sworn to by the duly authorized agent of the Florida Forest Service or governmental authority filing same. It shall state the name of the owner of said property, the nature and character of the labor or services performed or to be performed, an itemized statement of the expenditures made in pursuance of said agreement and the value thereof, and shall also contain a description of the property covered by the said agreement and to which said services and expenditures are applicable.

History.—s. 3, ch. 17026, 1935; CGL 1936 Supp. 4151(10-v); ss. 14, 35, ch. 69-106; s. 39, ch. 2012-7.



589.16 - Time for filing notice of lien.

589.16 Time for filing notice of lien.—The notice of lien may be filed prior to the filing of a complaint brought to enforce said lien; provided that nothing herein contained shall prevent the filing of such notice at any time after the contract or agreement has been entered into and default made by the landowner in payment of any amount due under the contract or agreement; and suit in equity to enforce the rights of the Florida Forest Service or governmental authority as provided in this chapter must be brought within 12 months from the filing of said notice of lien.

History.—s. 4, ch. 17026, 1935; CGL 1936 Supp. 4151(10-w); s. 2, ch. 29737, 1955; ss. 14, 35, ch. 69-106; s. 40, ch. 2012-7.



589.17 - Application of general laws.

589.17 Application of general laws.—The general laws of this state with reference to the acquisition and enforcement of statutory liens shall be applicable to the lien created by ss. 589.13-589.16 insofar as the same may be consistent with and pertinent hereto.

History.—s. 5, ch. 17026, 1935; CGL 1936 Supp. 4151(10-x).



589.18 - Florida Forest Service to make certain investigations.

589.18 Florida Forest Service to make certain investigations.—The Florida Forest Service shall conduct investigations and make surveys to determine the areas of land in the state which are available and suitable for reforestation projects and state forests, and may recommend to the Board of Trustees of the Internal Improvement Trust Fund, any state agency, or any agency created by state law which is authorized to accept lands in the name of the state, concerning their acquisition. The Florida Forest Service shall be considered as a state agency under this law.

History.—s. 1, ch. 16030, 1933; CGL 1936 Supp. 4151(10-a); s. 2, ch. 61-119; ss. 14, 27, 35, ch. 69-106; s. 41, ch. 2012-7.



589.19 - Creation of certain state forests; naming of certain state forests; Operation Outdoor Freedom Program.

589.19 Creation of certain state forests; naming of certain state forests; Operation Outdoor Freedom Program.—

(1) When the Board of Trustees of the Internal Improvement Trust Fund, any state agency, or any agency created by state law, authorized to accept reforestation lands in the name of the state, approves the recommendations of the Florida Forest Service in reference to the acquisition of land and acquires such land, the board, state agency, or agency created by state law may formally designate and dedicate any area as a reforestation project, or state forest, and where so designated and dedicated such area shall be under the administration of the Florida Forest Service, which is authorized to manage and administer such area according to the purpose for which it was designated and dedicated.

(2) The first state forest acquired by the Board of Trustees of the Internal Improvement Trust Fund in Baker County is to be named the John M. Bethea State Forest. This is to honor Mr. John M. Bethea who was Florida’s fourth state forester and whose distinguished career in state government spanned 46 years and who is a native of Baker County.

(3) The state forest managed by the Florida Forest Service in Seminole County is to be named the Charles H. Bronson State Forest to honor Charles H. Bronson, the tenth Commissioner of Agriculture, for his distinguished contribution to this state’s agriculture and natural resources.

(4)(a) To honor the nation’s disabled veterans and injured active duty servicemembers, the Florida Forest Service shall coordinate efforts to develop an Operation Outdoor Freedom Program to provide hunting and other activities for eligible veterans and servicemembers in designated state forest areas and on designated public and private lands. The Legislature finds it to be in the public interest for the Florida Forest Service to develop partnerships with the Fish and Wildlife Conservation Commission and other public and private organizations in order to provide the needed resources and funding to make the program successful.

(b) Participation in the Operation Outdoor Freedom Program shall be limited to Florida residents, as defined in s. 379.101(30)(b), who:

1. Are honorably discharged military veterans certified by the United States Department of Veterans Affairs or its predecessor or by any branch of the United States Armed Forces to be at least 30 percent permanently service-connected disabled;

2. Have been awarded the Military Order of the Purple Heart; or

3. Are active duty servicemembers with a service-connected injury as determined by his or her branch of the United States Armed Forces.

Proof of eligibility under this subsection, as prescribed by the Florida Forest Service, may be required.

(c) Notwithstanding the eligibility requirements for program participation in paragraph (b), guided or unguided invitation-only activities may be conducted as part of the Operation Outdoor Freedom Program for injured or disabled veterans and injured or disabled active duty servicemembers of any branch of the United States Armed Forces in designated state forest areas and on designated public and private lands. The Florida Forest Service may grant admittance to designated areas and lands to a person who is not an eligible veteran or servicemember for the sole purpose of accompanying an eligible veteran or servicemember who requires the person’s assistance to use such areas and lands.

(d) The Florida Forest Service may cooperate with state and federal agencies, local governments, private landowners, and other entities in connection with the Operation Outdoor Freedom Program. Donations to the Operation Outdoor Freedom Program shall be deposited into the account of the Friends of Florida State Forests Program created under s. 589.012 and used for Operation Outdoor Freedom Program activities.

(e)1. A private landowner who provides land for designation and use as an Operation Outdoor Freedom Program hunting site shall have limited liability pursuant to s. 375.251.

2. A private landowner who consents to the designation and use of land as part of the Operation Outdoor Freedom Program without compensation shall be considered a volunteer, as defined in s. 110.501, and shall be covered by state liability protection pursuant to s. 768.28, including s. 768.28(9).

3. This subsection does not:

a. Relieve any person of liability that would otherwise exist for deliberate, willful, or malicious injury to persons or property.

b. Create or increase the liability of any person.

(f) The Legislature shall designate the second Saturday of each November as Operation Outdoor Freedom Day.

(g) The Florida Forest Service may adopt rules to administer this subsection.

History.—s. 2, ch. 16030, 1933; CGL 1936 Supp. 4151(10-b); s. 2, ch. 61-119; ss. 14, 27, 35, ch. 69-106; s. 35, ch. 2001-279; s. 33, ch. 2008-256; s. 1, ch. 2011-116; s. 42, ch. 2012-7; s. 43, ch. 2012-190; s. 21, ch. 2013-226.



589.20 - Cooperation by Florida Forest Service.

589.20 Cooperation by Florida Forest Service.—The Florida Forest Service may cooperate with other state agencies, water management districts, municipalities, and other government entities in the designation and dedication of lands that are suitable for forestry purposes. Lands designated and dedicated by a state agency, water management district, municipality, or other government entity for forestry purposes shall be administered by the Florida Forest Service.

History.—s. 3, ch. 16030, 1933; CGL 1936 Supp. 4151(10-c); ss. 14, 35, ch. 69-106; s. 43, ch. 2012-7; s. 147, ch. 2014-150.



589.21 - Management to be for public interest.

589.21 Management to be for public interest.—All state forests and reforestation projects mentioned in this chapter shall be managed and administered by the Florida Forest Service in the interests of the public. If the public interests are not already safeguarded and clearly defined by law or by regulations adopted by the state agencies authorized by law to administer such lands, or in the papers formally transferring said projects to the Florida Forest Service for administration, then, and in that event, the Florida Forest Service may define the purpose of said project. Such definition of purposes shall be construed to have the authority of law.

History.—s. 4, ch. 16030, 1933; CGL 1936 Supp. 4151(10-d); ss. 14, 35, ch. 69-106; s. 44, ch. 2012-7.



589.27 - Power of eminent domain; procedure.

589.27 Power of eminent domain; procedure.—Whenever the Florida Forest Service shall find it necessary to acquire private property for state forests or rights-of-way for state forest roads, or for exercising any of the powers and duties authorized and prescribed by law to be exercised and performed by the Florida Forest Service, the Florida Forest Service is hereby empowered and authorized to exercise the right of eminent domain and to proceed to condemn said property in the same manner as provided by law for the condemnation of private property by counties.

History.—s. 1, ch. 20900, 1941; s. 28, ch. 29615, 1955; ss. 14, 35, ch. 69-106; s. 46, ch. 2012-7.



589.275 - Planting of indigenous trees on state lands.

589.275 Planting of indigenous trees on state lands.—It is the intent of the Legislature to partially restore the character of the original domain of Florida by planting native trees on state lands, and to this end all state lands shall have a portion of such lands designated for indigenous trees, to be established and maintained by the using agency with the assistance of the Florida Forest Service of the Department of Agriculture and Consumer Services. If the Florida Forest Service, or primary managing agency, determines that any state lands are unsuitable for this purpose, such lands shall be exempt from this requirement.

History.—s. 1, ch. 77-101; s. 47, ch. 2012-7.



589.277 - Tree planting programs.

589.277 Tree planting programs.—

(1) The Florida Forest Service shall administer federal, state, and privately sponsored tree planting programs designed to assist private rural landowners and urban communities.

(2) Contributions from governmental and private sources for tree planting programs may be accepted into the Federal Grants Trust Fund or the Incidental Trust Fund of the Florida Forest Service.

(3) The Florida Forest Service shall develop and implement guidelines and procedures under which the financial resources of the fund allocated for tree planting programs may be utilized for urban and rural reforestation.

(4) Grants to municipalities, counties, nonprofit organizations, and qualifying private landowners may be made from allocated moneys in the fund for the purpose of purchasing, planting, and maintaining native tree species.

(5) The Florida Forest Service shall assist the Department of Education in developing programs that teach the importance of trees in the urban, rural, and global environment.

History.—s. 1, ch. 90-304; s. 4, ch. 95-372; s. 20, ch. 2000-331; s. 9, ch. 2006-79; s. 48, ch. 2012-7; s. 44, ch. 2012-190.



589.28 - County commissions or municipalities authorized to cooperate with Florida Forest Service.

589.28 County commissions or municipalities authorized to cooperate with Florida Forest Service.—County commissions or municipalities are authorized to cooperate with the Florida Forest Service of the Department of Agriculture and Consumer Services in providing assistance in forestry and forest-related knowledge and skills to stimulate the production of timber wealth through the proper use of forest land and to protect and improve the beauty of urban and suburban areas by helping to create in them an attractive and healthy environment through the proper use of trees and related plant associations. County commissions or municipalities are hereby authorized to appropriate funds and enter into cooperative agreements with the Florida Forest Service under the terms and conditions set forth in ss. 589.28-589.34.

History.—s. 1, ch. 20899, 1941; ss. 14, 35, ch. 69-106; s. 1, ch. 71-183; s. 49, ch. 2012-7.



589.29 - Quality of assistance.

589.29 Quality of assistance.—Any advice and assistance provided under ss. 589.28-589.34 shall be the responsibility of the State Forester and the Florida Forest Service and shall be conducted under the supervision of a professional forester in an efficient and competent manner by personnel who have the required education, training and experience to accomplish the objectives of these sections.

History.—s. 2, ch. 20899, 1941; ss. 14, 35, ch. 69-106; s. 2, ch. 71-183; s. 50, ch. 2012-7.



589.30 - Duty of district or center manager.

589.30 Duty of district or center manager.—It shall be the duty of the district or center manager to direct all work in accordance with the law and regulations of the Florida Forest Service; gather and disseminate information in the management of commercial timber, including establishment, protection and utilization; and assist in the development and use of forest lands for outdoor recreation, watershed protection, and wildlife habitat. The district or center manager or his or her representative shall provide encouragement and technical assistance to individuals and urban and county officials in the planning, establishment, and management of trees and plant associations to enhance the beauty of the urban and suburban environment and meet outdoor recreational needs.

History.—s. 3, ch. 20899, 1941; ss. 14, 35, ch. 69-106; s. 3, ch. 71-183; s. 951, ch. 97-103; s. 51, ch. 2012-7; s. 22, ch. 2013-226.



589.31 - Cooperative agreement.

589.31 Cooperative agreement.—Before any assistance is provided under this law, the county or municipality and the Florida Forest Service, through their duly constituted representatives, shall enter into a mutually satisfactory cooperative agreement covering the specific duties, and set up a budget for any fiscal period beginning July 1 and ending June 30, and the county’s or municipality’s share of the budget provided shall be turned over to the Florida Forest Service, one-half on or before July 1, and the remainder on or before January 1, and placed in the Incidental Trust Fund of the Florida Forest Service.

History.—s. 4, ch. 20899, 1941; s. 2, ch. 61-119; ss. 14, 35, ch. 69-106; s. 4, ch. 71-183; s. 52, ch. 2012-7.



589.32 - Cost of providing county forestry assistance.

589.32 Cost of providing county forestry assistance.—The cost of county forestry assistance provided under the provisions of ss. 589.28-589.34 shall be jointly determined and paid by the Florida Forest Service and the county commission or municipality and shall be not less than 40 percent of the cost of the equivalent of 1 person-year of assistance. However, the county or municipality share shall not exceed the sum of $3,000 per annum for each person-year of assistance provided.

History.—s. 5, ch. 20899, 1941; s. 1, ch. 63-399; ss. 14, 35, ch. 69-106; s. 5, ch. 71-183; s. 3, ch. 95-396; s. 952, ch. 97-103; s. 53, ch. 2012-7.



589.33 - Expenditure of budgeted funds.

589.33 Expenditure of budgeted funds.—Any money budgeted for a fiscal period shall be expended by the Florida Forest Service during the period for which it was budgeted and amounts not expended or specifically obligated by contract or other legal procedure during that period shall be available for the next fiscal period or shall be returned to the Florida Forest Service and the county or municipality in the same proportions as appropriated. However, when 40 percent of the cost of 1 person-year of assistance equals or exceeds $3,000, then in that event all budget balance will revert to the Florida Forest Service.

History.—s. 6, ch. 20899, 1941; ss. 14, 35, ch. 69-106; s. 6, ch. 71-183; s. 953, ch. 97-103; s. 54, ch. 2012-7.



589.34 - Revocation of agreement.

589.34 Revocation of agreement.—Any agreement or revision thereof entered into by the Florida Forest Service and a county or municipality under the provisions of this law shall continue from year to year, unless written notice is given to the other party 30 days prior to July 1 of any year of the intention to discontinue the work and cancel the agreement.

History.—s. 7, ch. 20899, 1941; ss. 14, 35, ch. 69-106; s. 7, ch. 71-183; s. 55, ch. 2012-7.






Chapter 590 - FOREST PROTECTION

590.01 - Wildfire protection.

590.01 Wildfire protection.—The Florida Forest Service has the primary responsibility for prevention, detection, and suppression of wildfires wherever they may occur. The Florida Forest Service shall provide leadership and direction in the evaluation, coordination, allocation of resources, and monitoring of wildfire management and protection. The Florida Forest Service shall promote natural resource management and fuel reduction through the use of prescribed fire and other fuel reduction measures.

History.—s. 2, ch. 17029, 1935; CGL 1936 Supp. 4151(10-hh); ss. 14, 35, ch. 69-106; s. 8, ch. 97-220; s. 1, ch. 99-292; s. 56, ch. 2012-7.



590.015 - Definitions.

590.015 Definitions.—As used in this chapter, the term:

(1) “Broadcast burning” means the burning of agricultural or natural vegetation by allowing fire to move across a predetermined area of land. The term does not include the burning of vegetative debris that is piled or stacked.

(2) “Fire management services” means presuppression fireline plowing, prescribed burning assistance, contract prescribed burning, prescribed and wildfire management training, and other activities associated with prevention, detection, and suppression of wildfires.

(3) “Fuel reduction” means the application of techniques that reduce vegetative fuels, and may include prescribed burning, manual and mechanical clearing, and the use of herbicides.

(4) “Open burning” means any outdoor fire or open combustion of material that produces visible emissions.

(5) “Wildfire” means any vegetative fire that threatens to destroy life, property, or natural resources.

(6) “Wild land” means any public or private managed or unmanaged forest, urban/interface, pasture or range land, recreation lands, or any other land at risk of wildfire.

History.—s. 2, ch. 99-292; s. 31, ch. 2000-308; ss. 54, 71, ch. 2011-206; s. 57, ch. 2012-7.



590.02 - Florida Forest Service; powers, authority, and duties; liability; building structures; Withlacoochee Training Center.

590.02 Florida Forest Service; powers, authority, and duties; liability; building structures; Withlacoochee Training Center.—

(1) The Florida Forest Service has the following powers, authority, and duties:

(a) To enforce the provisions of this chapter;

(b) To prevent, detect, and suppress wildfires wherever they may occur on public or private land in this state and to do all things necessary in the exercise of such powers, authority, and duties;

(c) To provide firefighting crews, who shall be under the control and direction of the Florida Forest Service and its designated agents;

(d) To appoint center managers, forest area supervisors, forestry program administrators, a forest protection bureau chief, a forest protection assistant bureau chief, a field operations bureau chief, deputy chiefs of field operations, district managers, forest operations administrators, senior forest rangers, investigators, forest rangers, firefighter rotorcraft pilots, and other employees who may, at the Florida Forest Service’s discretion, be certified as forestry firefighters pursuant to s. 633.408(8). Other law notwithstanding, center managers, district managers, forest protection assistant bureau chief, and deputy chiefs of field operations shall have Selected Exempt Service status in the state personnel designation;

(e) To develop a training curriculum for forestry firefighters which must contain the basic volunteer structural fire training course approved by the Florida State Fire College of the Division of State Fire Marshal and a minimum of 250 hours of wildfire training;

(f) To make rules to accomplish the purposes of this chapter;

(g) To provide fire management services and emergency response assistance and to set and charge reasonable fees for performance of those services. Moneys collected from such fees shall be deposited into the Incidental Trust Fund of the Florida Forest Service;

(h) To require all state, regional, and local government agencies operating aircraft in the vicinity of an ongoing wildfire to operate in compliance with the applicable state Wildfire Aviation Plan; and

(i) To authorize broadcast burning, prescribed burning, pile burning, and land clearing debris burning to carry out the duties of this chapter and the rules adopted thereunder.

(2) The Florida Forest Service’s employees, and the firefighting crews under their control and direction, may enter upon any lands for the purpose of preventing, detecting, and suppressing wildfires and investigating smoke complaints or open burning not in compliance with authorization and to enforce the provisions of this chapter.

(3) Employees of the Florida Forest Service and of federal, state, and local agencies, and all other persons and entities that are under contract or agreement with the Florida Forest Service to assist in firefighting operations as well as those entities, called upon by the Florida Forest Service to assist in firefighting may, in the performance of their duties, set counterfires, remove fences and other obstacles, dig trenches, cut firelines, use water from public and private sources, and carry on all other customary activities in the fighting of wildfires without incurring liability to any person or entity. The manner in which the Florida Forest Service monitors a smoldering wildfire or smoldering prescribed fire or fights any wildfire are planning level activities for which sovereign immunity applies and is not waived.

(4)(a) The department may build structures, notwithstanding chapters 216 and 255, not to exceed a cost of $50,000 per structure from existing resources on forest lands, federal excess property, and unneeded existing structures. These structures must meet all applicable building codes.

(b) Notwithstanding s. 553.80(1), the department shall exclusively enforce the Florida Building Code as it pertains to wildfire and law enforcement facilities under the jurisdiction of the department.

(5) The Florida Forest Service shall organize its operational units to most effectively prevent, detect, and suppress wildfires, and to that end, may employ the necessary personnel to manage its activities in each unit. The Florida Forest Service may construct lookout towers, roads, bridges, firelines, and other facilities and may purchase or fabricate tools, supplies, and equipment for firefighting. The Florida Forest Service may reimburse the public and private entities that it engages to assist in the suppression of wildfires for their personnel and equipment, including aircraft.

(6) The Florida Forest Service shall undertake privatization alternatives for fire prevention activities including constructing fire lines and conducting prescribed burns and, where appropriate, entering into agreements or contracts with the private sector to perform such activities.

(7) The Florida Forest Service may organize, staff, equip, and operate the Withlacoochee Training Center. The center shall serve as a site where fire and forest resource managers can obtain current knowledge, techniques, skills, and theory as they relate to their respective disciplines.

(a) The center may establish cooperative efforts involving federal, state, and local entities; hire appropriate personnel; and engage others by contract or agreement with or without compensation to assist in carrying out the training and operations of the center.

(b) The center shall provide wildfire suppression training opportunities for rural fire departments, volunteer fire departments, and other local fire response units.

(c) The center shall focus on curriculum related to, but not limited to, fuel reduction, an incident management system, prescribed burning certification, multiple-use land management, water quality, forest health, environmental education, and wildfire suppression training for structural firefighters.

(d) The center may assess appropriate fees for food, lodging, travel, course materials, and supplies in order to meet its operational costs and may grant free meals, room, and scholarships to persons and other entities in exchange for instructional assistance.

(8)(a) The Cross City Work Center shall be named the L. Earl Peterson Forestry Station. This is to honor Mr. L. Earl Peterson, Florida’s sixth state forester, whose distinguished career in state government has spanned 44 years, and who is a native of Dixie County.

(b) The Madison Forestry Station shall be named the Harvey Greene Sr. Forestry Station. This is to honor Mr. Harvey Greene Sr., a World War I veteran and pioneer in forestry in Madison County. In 1947, Mr. Harvey Greene Sr. offered to give the land on which the forestry station is located to the state; however, at that time, the state could not accept donations of land. Instead, Mr. Harvey Greene Sr. sold the land to the state and, with the proceeds of the sale, purchased forestry equipment to be used by the citizens of Madison County to plant trees and fight wildfires.

(9)(a) Notwithstanding ss. 273.055 and 287.16, the department may retain, transfer, warehouse, bid, destroy, scrap, or otherwise dispose of surplus equipment and vehicles that are used for wildland firefighting.

(b) All money received from the disposition of state-owned equipment and vehicles that are used for wildland firefighting shall be retained by the department. Money received pursuant to this section is appropriated for and may be disbursed for the acquisition of exchange and surplus equipment used for wildland firefighting, and for all necessary operating expenditures related to such equipment, in the same fiscal year and the fiscal year following the disposition. The department shall maintain records of the accounts into which the money is deposited.

(10)(a) Notwithstanding the provisions of s. 252.38, the Florida Forest Service has exclusive authority to require and issue authorizations for broadcast burning and agricultural and silvicultural pile burning. An agency, commission, department, county, municipality, or other political subdivision of the state may not adopt or enforce laws, regulations, rules, or policies pertaining to broadcast burning or agricultural and silvicultural pile burning.

(b) The Florida Forest Service may delegate to a county, municipality, or special district its authority:

1. As delegated by the Department of Environmental Protection pursuant to ss. 403.061(28) and 403.081, to manage and enforce regulations pertaining to the burning of yard trash in accordance with s. 590.125(6).

2. To manage the open burning of land clearing debris in accordance with s. 590.125.

History.—s. 14, ch. 17029, 1935; CGL 1936 Supp. 4151(10-ss); s. 1, ch. 26915, 1951; s. 1, ch. 57-55; ss. 2, 3, ch. 67-371; ss. 14, 31, 35, ch. 69-106; s. 1, ch. 77-70; s. 1, ch. 79-91; s. 142, ch. 79-190; s. 231, ch. 79-400; s. 1, ch. 80-40; s. 1, ch. 81-111; s. 2, ch. 83-178; s. 2, ch. 86-59; s. 3, ch. 88-321; s. 1, ch. 92-187; s. 8, ch. 92-290; s. 103, ch. 92-291; s. 23, ch. 96-231; s. 9, ch. 97-220; s. 3, ch. 99-292; s. 76, ch. 2000-154; s. 27, ch. 2000-197; s. 39, ch. 2002-295; s. 55, ch. 2011-206; s. 58, ch. 2012-7; s. 45, ch. 2012-190; s. 151, ch. 2013-183; s. 23, ch. 2013-226; s. 131, ch. 2014-17; s. 148, ch. 2014-150.



590.081 - Severe drought conditions; burning prohibited.

590.081 Severe drought conditions; burning prohibited.—

(1) The Commissioner of Agriculture may declare a severe drought emergency to exist and describe the general boundaries of the area affected.

(2) Any declaration by the Commissioner of Agriculture under authority of this section shall be effective immediately upon being filed with the Department of State and shall remain in full force and effect until conditions warrant a revocation. In order to end the declaration, the commissioner must file a revocation of the declaration with the Department of State.

(3) It is unlawful for any person to set fire to, or cause fire to be set to, any wild lands or to build a campfire or bonfire or to burn trash or other debris within the designated area of a severe drought emergency unless a written permit is obtained from the Florida Forest Service or its designated agent.

(4) Any person violating any of the provisions of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1-5, ch. 57-246; ss. 14, 35, ch. 69-106; s. 1, ch. 71-64; s. 614, ch. 71-136; s. 1, ch. 75-264; s. 4, ch. 99-292; s. 59, ch. 2012-7.



590.082 - Extraordinary fire hazard; certain acts made unlawful; proclamations by the Governor.

590.082 Extraordinary fire hazard; certain acts made unlawful; proclamations by the Governor.—

(1) When the Commissioner of Agriculture has declared a severe drought emergency to exist and described the general boundaries of the area affected as prescribed in s. 590.081 and the drought emergency continues until the wild lands become so dry or parched as to create an extraordinary fire hazard, the commissioner will advise the Governor that because of prolonged severe drought conditions an extraordinary fire hazard that could endanger life or property exists on wild lands.

(2) The Governor may by proclamation declare an extraordinary fire hazard to exist and describe the general boundaries of the area affected. Any proclamation promulgated by the Governor under authority of this section shall be effective immediately upon filing same with the Department of State and shall remain in effect until, when conditions warrant, an order of revocation of proclamation is made by the Governor and filed with the Department of State.

(3) It is unlawful for any person, except the owner or his or her agents, or persons with express permission of the landowner, or other persons regularly engaged in harvesting, processing, or moving forest or farm products, to enter or travel in any public or private wild land within the area described by proclamation, except on public roads or highways or on well-defined private roads.

(4) Any person violating any of the provisions of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 71-293; s. 1, ch. 75-264; s. 955, ch. 97-103; s. 5, ch. 99-292.



590.10 - Disposing of lighted substances, etc.

590.10 Disposing of lighted substances, etc.—

(1) It is unlawful for any person to throw, drop, or dispose of a lighted match, cigarette, cigar, ashes, or other flaming or glowing substance, or any substance or thing which may or does cause a wildfire.

(2) Anyone who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 11, ch. 17029, 1935; CGL 1936 Supp. 4151(10-pp); s. 7, ch. 99-292.



590.11 - Recreational fires.

590.11 Recreational fires.—

(1) It is unlawful for any individual or group of individuals to build a warming fire, bonfire, or campfire and leave it unattended while visible flame, smoke, or emissions exist.

(2) Anyone who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 12, ch. 17029, 1935; CGL 1936 Supp. 4151(10-qq); s. 8, ch. 99-292; s. 40, ch. 2002-295; s. 24, ch. 2013-226.



590.125 - Open burning authorized by the Florida Forest Service.

590.125 Open burning authorized by the Florida Forest Service.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Certified pile burner” means an individual who successfully completes the pile burning certification program of the Florida Forest Service and possesses a valid pile burner certification number.

(b) “Certified pile burning” means a pile burn conducted in accordance with a written pile burning plan by a certified pile burner.

(c) “Certified prescribed burn manager” means an individual who successfully completes the certified prescribed burning program of the Florida Forest Service and possesses a valid certification number.

(d) “Certified prescribed burning” means prescribed burning in accordance with a written prescription conducted by a certified prescribed burn manager.

(e) “Contained” means that fire and smoldering exist entirely within established or natural firebreaks.

(f) “Completed” means that for:

1. Broadcast burning, no continued lateral movement of fire across the authorized area into entirely unburned fuels within the authorized area.

2. Certified pile burning or pile burning, no visible flames exist.

3. Certified pile burning or pile burning in an area designated as smoke sensitive by the Florida Forest Service, no visible flames, smoke, or emissions exist.

(g) “Gross negligence” means conduct so reckless or wanting in care that it constitutes a conscious disregard or indifference to the life, safety, or rights of persons exposed to such conduct.

(h) “Pile burning” means the burning of silvicultural, agricultural, land-clearing, or tree-cutting debris originating onsite, which is stacked together in a round or linear fashion, including, but not limited to, a windrow. Pile burning authorized by the Florida Forest Service is a temporary procedure, which operates on the same site for 6 months or less.

(i) “Pile burn plan” means a written plan establishing the method of conducting a certified pile burn.

(j) “Prescribed burning” means the application of fire by broadcast burning for vegetative fuels under specified environmental conditions, while following appropriate measures to guard against the spread of fire beyond the predetermined area to accomplish the planned fire or land management objectives.

(k) “Prescription” means a written plan establishing the conditions and methods for conducting a certified prescribed burn.

(l) “Smoldering” means the continued consumption of fuels, which may emit flames and smoke, after a fire is contained.

(m) “Yard trash” means vegetative matter resulting from landscaping and yard maintenance operations and other such routine property cleanup activities. The term includes materials such as leaves, shrub trimmings, grass clippings, brush, and palm fronds.

(2) NONCERTIFIED BURNING.—

(a) Persons may be authorized to broadcast burn or pile burn pursuant to this subsection if:

1. There is specific consent of the landowner or his or her designee;

2. Authorization has been obtained from the Florida Forest Service or its designated agent before starting the burn;

3. There are adequate firebreaks at the burn site and sufficient personnel and firefighting equipment for the containment of the fire;

4. The fire remains within the boundary of the authorized area;

5. The person named responsible in the burn authorization or a designee is present at the burn site until the fire is completed;

6. The Florida Forest Service does not cancel the authorization; and

7. The Florida Forest Service determines that air quality and fire danger are favorable for safe burning.

(b) A new authorization is not required for smoldering that occurs within the authorized burn area unless new ignitions are conducted by the person named responsible in the burn authorization or a designee.

(c) Monitoring the smoldering activity of a burn does not require an additional authorization even if flames begin to spread within the authorized burn area due to ongoing smoldering.

(d) A person who broadcast burns or pile burns in a manner that violates this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) CERTIFIED PRESCRIBED BURNING; LEGISLATIVE FINDINGS AND PURPOSE.—

(a) The application of prescribed burning is a land management tool that benefits the safety of the public, the environment, and the economy of the state. The Legislature finds that:

1. Prescribed burning reduces vegetative fuels within wild land areas. Reduction of the fuel load reduces the risk and severity of wildfire, thereby reducing the threat of loss of life and property, particularly in urban areas.

2. Most of Florida’s natural communities require periodic fire for maintenance of their ecological integrity. Prescribed burning is essential to the perpetuation, restoration, and management of many plant and animal communities. Significant loss of the state’s biological diversity will occur if fire is excluded from fire-dependent systems.

3. Forestland and rangeland constitute significant economic, biological, and aesthetic resources of statewide importance. Prescribed burning on forestland prepares sites for reforestation, removes undesirable competing vegetation, expedites nutrient cycling, and controls or eliminates certain forest pathogens. On rangeland, prescribed burning improves the quality and quantity of herbaceous vegetation necessary for livestock production.

4. The state purchased hundreds of thousands of acres of land for parks, preserves, wildlife management areas, forests, and other public purposes. The use of prescribed burning for management of public lands is essential to maintain the specific resource values for which these lands were acquired.

5. A public education program is necessary to make citizens and visitors aware of the public safety, resource, and economic benefits of prescribed burning.

6. Proper training in the use of prescribed burning is necessary to ensure maximum benefits and protection for the public.

7. As Florida’s population continues to grow, pressures from liability issues and nuisance complaints inhibit the use of prescribed burning. Therefore, the Florida Forest Service is urged to maximize the opportunities for prescribed burning conducted during its daytime and nighttime authorization process.

(b) Certified prescribed burning pertains only to broadcast burning for purposes of silviculture, wildland fire hazard reduction, wildlife management, ecological maintenance and restoration, and agriculture. It must be conducted in accordance with this subsection and:

1. May be accomplished only when a certified prescribed burn manager is present on site with a copy of the prescription and directly supervises the certified prescribed burn until the burn is completed, after which the certified prescribed burn manager is not required to be present.

2. Requires that a written prescription be prepared before receiving authorization to burn from the Florida Forest Service.

a. A new prescription or authorization is not required for smoldering that occurs within the authorized burn area unless new ignitions are conducted by the certified prescribed burn manager.

b. Monitoring the smoldering activity of a certified prescribed burn does not require a prescription or an additional authorization even if flames begin to spread within the authorized burn area due to ongoing smoldering.

3. Requires that the specific consent of the landowner or his or her designee be obtained before requesting an authorization.

4. Requires that an authorization to burn be obtained from the Florida Forest Service before igniting the burn.

5. Requires that there be adequate firebreaks at the burn site and sufficient personnel and firefighting equipment to contain the fire within the authorized burn area.

a. Fire spreading outside the authorized burn area on the day of the certified prescribed burn ignition does not constitute conclusive proof of inadequate firebreaks, insufficient personnel, or a lack of firefighting equipment.

b. If the certified prescribed burn is contained within the authorized burn area during the authorized period, a strong rebuttable presumption shall exist that adequate firebreaks, sufficient personnel, and sufficient firefighting equipment were present.

c. Continued smoldering of a certified prescribed burn resulting in a subsequent wildfire does not by itself constitute evidence of gross negligence under this section.

6. Is considered to be in the public interest and does not constitute a public or private nuisance when conducted under applicable state air pollution statutes and rules.

7. Is considered to be a property right of the property owner if vegetative fuels are burned as required in this subsection.

(c) A property owner or leaseholder or his or her agent, contractor, or legally authorized designee is not liable pursuant to s. 590.13 for damage or injury caused by the fire, including the reignition of a smoldering, previously contained burn, or resulting smoke or considered to be in violation of subsection (2) for burns conducted in accordance with this subsection, unless gross negligence is proven. The Florida Forest Service is not liable for burns for which it issues authorizations.

(d) Any certified burner who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(e) The Florida Forest Service shall adopt rules for the use of prescribed burning and for certifying and decertifying certified prescribed burn managers based on their past experience, training, and record of compliance with this section.

(4) CERTIFIED PILE BURNING.—

(a) Certified pile burning pertains to the disposal of piled, naturally occurring debris from agricultural, silvicultural, land-clearing, or tree-cutting debris originating onsite. Certified pile burning must be conducted in accordance with the following:

1. A certified pile burner must ensure, before ignition, that the piles are properly placed and that the content of the piles is conducive to efficient burning.

2. A certified pile burner must ensure that the authorized burn is completed no later than 1 hour after sunset. If the burn is conducted in an area designated by the Florida Forest Service as smoke sensitive, a certified pile burner must ensure that the authorized burn is completed at least 1 hour before sunset.

3. A written pile burning plan must be prepared before receiving authorization from the Florida Forest Service to burn and must be onsite and available for inspection by a department representative.

4. The specific consent of the landowner or his or her agent must be obtained before requesting authorization to burn.

5. An authorization to burn must be obtained from the Florida Forest Service or its designated agent before igniting the burn.

6. There must be adequate firebreaks and sufficient personnel and firefighting equipment at the burn site to contain the burn to the piles authorized.

(b) If a burn is conducted in accordance with paragraph (a), the property owner and his or her agent are not liable under s. 590.13 for damage or injury caused by the fire or resulting smoke, and are not in violation of subsection (2), unless gross negligence is proven.

(c) A certified pile burner who violates this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(d) The Florida Forest Service shall adopt rules regulating certified pile burning. The rules shall include procedures and criteria for certifying and decertifying certified pile burn managers based on past experience, training, and record of compliance with this section.

(5) WILDFIRE HAZARD REDUCTION TREATMENT BY THE FLORIDA FOREST SERVICE.—The Florida Forest Service may conduct fuel reduction initiatives, including, but not limited to, burning and mechanical and chemical treatment, on any area of wild land within the state which is reasonably determined to be in danger of wildfire in accordance with the following procedures:

(a) Describe the areas that will receive fuels treatment to the affected local governmental entity.

(b) Publish a treatment notice, including a description of the area to be treated, in a conspicuous manner in at least one newspaper of general circulation in the area of the treatment not less than 10 days before the treatment.

(c) Prepare and send a notice to all landowners in each area designated by the Florida Forest Service as a wildfire hazard area. The notice must describe particularly the area to be treated and the tentative date or dates of the treatment and must list the reasons for and the expected benefits from the wildfire hazard reduction.

(d) Consider any landowner objections to the fuels treatment of his or her property. The landowner may apply to the director of the Florida Forest Service for a review of alternative methods of fuel reduction on the property. If the director or his or her designee does not resolve the landowner objection, the director shall convene a panel made up of the local forestry unit manager, the fire chief of the jurisdiction, and the affected county or city manager, or any of their designees. If the panel’s recommendation is not acceptable to the landowner, the landowner may request further consideration by the Commissioner of Agriculture or his or her designee and shall thereafter be entitled to an administrative hearing pursuant to the provisions of chapter 120.

(6) FLORIDA FOREST SERVICE APPROVAL OF LOCAL GOVERNMENT OPEN BURNING AUTHORIZATION PROGRAMS.—

(a) A county or municipality may exercise the authority of the Florida Forest Service, if delegated by the Florida Forest Service under this subsection, to issue authorizations for the burning of yard trash or debris from land-clearing operations. A county’s or municipality’s existing or proposed open burning authorization program must:

1. Be approved by the Florida Forest Service. The Florida Forest Service may not approve a program if it fails to meet the requirements of subsections (2) and (4) and any rules adopted under those subsections.

2. Provide by ordinance or local law the requirements for obtaining and performing a burn authorization that complies with subsections (2) and (4) and any rules adopted under those subsections.

3. Provide for the enforcement of the program’s requirements.

4. Provide financial, personnel, and other resources needed to carry out the program.

(b) If the Florida Forest Service determines that a county’s or municipality’s open burning authorization program does not comply with subsections (2) and (4) and any rules adopted under those subsections, the Florida Forest Service shall require the county or municipality to take necessary corrective actions within 90 days after receiving notice from the Florida Forest Service of its determination.

1. If the county or municipality fails to take the necessary corrective actions within the required period, the Florida Forest Service shall resume administration of the open burning authorization program in the county or municipality and the county or municipality shall cease administration of its program.

2. Each county and municipality administering an open burning authorization program must cooperate with and assist the Florida Forest Service in carrying out the powers, duties, and functions of the Florida Forest Service.

3. A person who violates the requirements of a county’s or municipality’s open burning authorization program, as provided by ordinance or local law enacted pursuant to this subsection, commits a violation of this chapter, punishable as provided in s. 590.14.

(7) DUTIES OF AGENCIES.—The Department of Education shall incorporate, where feasible and appropriate, the issues of fuels treatment, including prescribed burning, into its educational materials.

History.—s. 9, ch. 99-292; s. 41, ch. 2002-295; s. 21, ch. 2005-210; s. 56, ch. 2011-206; s. 61, ch. 2012-7; s. 25, ch. 2013-226; s. 150, ch. 2014-150.



590.13 - Civil liability.

590.13 Civil liability.—Any person violating any of the provisions of this chapter shall be liable for all damages caused by such violation, which damages shall be recoverable in any court of competent jurisdiction. The civil liability attaches whether or not there is criminal prosecution and conviction.

History.—s. 17, ch. 17029, 1935; CGL 1936 Supp. 4151(10-uu); s. 10, ch. 99-292.



590.14 - Notice of violation; penalties; legislative intent.

590.14 Notice of violation; penalties; legislative intent.—

(1) If a Florida Forest Service employee determines that a person has violated chapter 589, this chapter, or any rule adopted by the Florida Forest Service to administer provisions of law conferring duties upon the Florida Forest Service, the Florida Forest Service employee may issue a notice of violation indicating the statute or rule violated. This notice will be filed with the Florida Forest Service and a copy forwarded to the appropriate law enforcement entity for further action if necessary.

(2) In addition to any penalties provided by law, any person who causes a wildfire or permits any authorized fire to escape the boundaries of the authorization or to burn past the time of the authorization is liable for the payment of all reasonable costs and expenses incurred in suppressing the fire or $150, whichever is greater. All costs and expenses incurred by the Florida Forest Service shall be payable to the Florida Forest Service. When such costs and expenses are not paid within 30 days after demand, the Florida Forest Service may take proper legal proceedings for the collection of the costs and expenses. Those costs incurred by an agency acting at the direction of the Florida Forest Service are recoverable by that agency.

(3) The department may also impose an administrative fine in the Class I category pursuant to s. 570.971 for each violation of chapter 589 or this chapter or violation of any rule adopted by the Florida Forest Service to administer law conferring duties upon the Florida Forest Service. The fine shall be based upon the degree of damage, the prior violation record of the person, and whether the person knowingly provided false information to obtain an authorization. The fines shall be deposited in the Incidental Trust Fund of the Florida Forest Service.

(4) A person commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, if the person:

(a) Fails to comply with any rule or order adopted by the Florida Forest Service to administer provisions of law conferring duties upon it; or

(b) Knowingly makes any false statement or representation in any application, record, plan, or other document required by this chapter or any rules adopted under this chapter.

(5) It is the intent of the Legislature that a penalty imposed by a court under subsection (4) be of a severity that ensures immediate and continued compliance with this section.

(6) The penalties provided in this section shall extend to both the actual violator and the person or persons, firm, or corporation causing, directing, or permitting the violation.

History.—s. 15, ch. 17029, 1935; CGL 1936 Supp. 7404(2); s. 1, ch. 20898, 1941; s. 2, ch. 26915, 1951; s. 615, ch. 71-136; s. 82, ch. 93-169; s. 11, ch. 99-292; s. 32, ch. 2000-308; s. 49, ch. 2002-295; s. 57, ch. 2011-206; s. 62, ch. 2012-7; s. 151, ch. 2014-150.



590.15 - Burden of proof.

590.15 Burden of proof.—In any prosecution or civil action brought under the provisions of this chapter it shall not be necessary for the state or plaintiff to allege and prove absence of the right or authority of the defendant to set or cause to be set the fire, but such right and authority shall be a matter of affirmative defense to be alleged and proved by the defendant.

History.—s. 13, ch. 17029, 1935; CGL 1936 Supp. 4151(10-rr).



590.16 - Rewards.

590.16 Rewards.—The Florida Forest Service, in its discretion, may offer and pay rewards for information leading to the arrest and conviction of any person who violates any provision of this chapter.

History.—s. 16, ch. 17029, 1935; CGL 1936 Supp. 4151(10-tt); ss. 14, 35, ch. 69-106; s. 12, ch. 99-292; s. 63, ch. 2012-7.



590.25 - Penalty for obstructing the prevention, detection, or suppression of wildfires.

590.25 Penalty for obstructing the prevention, detection, or suppression of wildfires.—Whoever interferes with, obstructs or commits any act aimed to obstruct the prevention, detection, or suppression of wildfires by the employees of the Florida Forest Service or any other person engaged in the prevention, detection, or suppression of a wildfire, or who damages or destroys any equipment being used for such purpose, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 26833, 1951; ss. 14, 35, ch. 69-106; s. 616, ch. 71-136; s. 13, ch. 99-292; s. 64, ch. 2012-7; s. 26, ch. 2013-226.



590.27 - Penalty for mutilating or destroying forestry or fire control signs and posters.

590.27 Penalty for mutilating or destroying forestry or fire control signs and posters.—Whoever intentionally breaks down, mutilates, removes, or destroys any fire control or forestry sign or poster commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 26833, 1951; ss. 14, 35, ch. 69-106; s. 617, ch. 71-136; s. 14, ch. 99-292.



590.28 - Intentional or reckless burning of lands.

590.28 Intentional or reckless burning of lands.—

(1) Whoever intentionally burns, sets fire to, or causes to be burned or causes any fire to be set to, any wild land or vegetative land clearing debris not owned by, or in the lawful possession of, the person setting such fire or burning such lands or causing such fire to be set or lands to be burned without complying with s. 590.125, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Whoever recklessly burns, sets fire to, or causes to be burned any wild lands not owned by, or in the lawful possession of, the person setting the fire or burning the lands or causing the fire to be set or lands to be burned, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 29919, 1955; s. 15, ch. 99-292; s. 33, ch. 2000-308.



590.29 - Illegal possession of incendiary device.

590.29 Illegal possession of incendiary device.—

(1) It is unlawful for a person other than a certified fire or law enforcement instructor to have in his or her possession any incendiary device as defined by subsection (3) with the intent to use such device for the purpose of burning or setting fire to any wild land, if such person is not the owner of, nor, as under a lease, in lawful possession of, the wild land.

(2) The possession of any incendiary device as defined by subsection (3) is prima facie evidence of the intent of the person possessing such device to use such device for the purpose of burning or setting fire to wild land if such person is not the owner of the wild land.

(3) The term “incendiary device” as used in this section is included but not limited to any “slow match” which is any device contrived to accomplish the delayed ignition of a match or matches or other inflammable material by the use of a cigarette, rope, or candle to which such match or matches are attached, or a magnifying glass so focused as to intensify heat on inflammable material and thus cause a fire to start at a subsequent time, and any chemicals or chemically treated paper or material, or other combustible material so arranged or designed as to make possible its use as a delayed firing device.

(4) Anyone who violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 29919, 1955; s. 3, ch. 84-7; s. 957, ch. 97-103; s. 16, ch. 99-292.



590.31 - Southeastern Interstate Forest Fire Protection Compact.

590.31 Southeastern Interstate Forest Fire Protection Compact.—The Governor on behalf of this state is hereby authorized to execute a compact, in substantially the following form, with any one or more of the States of Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee, Virginia, and West Virginia, and the Legislature hereby signifies in advance its approval and ratification of such compact:

SOUTHEASTERN INTERSTATE FOREST
FIRE PROTECTION COMPACT

ARTICLE I

The purpose of this compact is to promote effective prevention and control of forest fires in the southeastern region of the United States by the development of integrated forest fire plans, by the maintenance of adequate forest firefighting services by the member states, by providing for mutual aid in fighting forest fires among the compacting states of the region and with states which are party to other regional forest fire protection compacts or agreements, and for more adequate forest protection.

ARTICLE II

This compact shall become operative immediately, as to those states ratifying it whenever any two or more of the States of Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee, Virginia, and West Virginia, which are contiguous have ratified it and congress has given consent thereto. Any state not mentioned in this article which is contiguous with any member state may become a party to this compact, subject to approval by the legislature of each of the member states.

ARTICLE III

In each state, the state forester or officer holding the equivalent position who is responsible for forest fire control shall act as compact administrator for that state and shall consult with like officials of the other member states and shall implement cooperation between such states in forest fire prevention and control.

The compact administrators of the member states shall coordinate the services of the member states and provide administrative integration in carrying out the purposes of this compact.

There shall be established an advisory committee of legislators, forestry commission representatives, and forestry or forest products industries representatives which shall meet from time to time with the compact administrators. Each member state shall name one member of the senate and one member of the house of representatives who shall be designated by that state’s commission on interstate cooperation, or if said commission cannot constitutionally designate the said members, they shall be designated in accordance with laws of that state; and the governor of each member state shall appoint two representatives, one of whom shall be associated with forestry or forest products industries to comprise the membership of the advisory committee. Action shall be taken by a majority of the compacting states, and each state shall be entitled to one vote.

The compact administrators shall formulate and, in accordance with need, from time to time, revise a regional forest fire plan for the member states.

It shall be the duty of each member state to formulate and put in effect a forest fire plan for that state and take such measures as may be necessary to integrate such forest fire plan with the regional forest fire plan formulated by the compact administrators.

ARTICLE IV

Whenever the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combating, controlling or preventing forest fires, it shall be the duty of the state forest fire control agency of that state to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

ARTICLE V

Whenever the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of such state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the state to which they are rendering aid.

No member state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance, or use of any equipment or supplies in connection therewith; provided, that nothing herein shall be construed as relieving any person from liability for his or her own negligent act or omission or as imposing liability for such negligent act or omission upon any state.

All liability, except as otherwise provided hereinafter, that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and subsistence of employees and maintenance of equipment incurred in connection with such request; provided, that nothing herein contained shall prevent any assisting member state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such service to the receiving member state without charge or cost.

Each member state shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

For the purposes of this compact the term employee shall include any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding state under the laws thereof.

The compact administrators shall formulate procedures for claims and reimbursement under the provisions of this article, in accordance with the laws of the member states.

ARTICLE VI

Ratification of this compact shall not be construed to affect any existing statute so as to authorize or permit curtailment or diminution of the forest firefighting forces, equipment, services or facilities of any member state.

Nothing in this compact shall be construed to limit or restrict the powers of any state ratifying the same to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to aid in such prevention, control and extinguishment in such state.

Nothing in this compact shall be construed to affect any existing or future cooperative relationship or arrangement between any federal agency and a member state or states.

ARTICLE VII

The compact administrators may request the United States Forest Service to act as a research and coordinating agency of the Southeastern Interstate Forest Fire Protection Compact in cooperation with the appropriate agencies in each state, and the United States Forest Service may accept responsibility for preparing and presenting to the compact administrators its recommendations with respect to the regional fire plan. Representatives of any federal agency engaged in forest fire prevention and control may attend meetings of the compact administrators.

ARTICLE VIII

The provisions of articles IV and V of this compact which relate to mutual aid in combating, controlling or preventing forest fires shall be operative as between any state party to this compact and any other state which is party to a regional forest fire protection compact in another region; provided, that the legislature of such other state shall have given its assent to such mutual aid provisions of this compact.

ARTICLE IX

This compact shall continue in force and remain binding on each state ratifying it until the legislature or the governor of such state, as the laws of such state shall provide, takes action to withdraw therefrom. Such action shall not be effective until 6 months after notice thereof has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.

History.—s. 1, ch. 29635, 1955; s. 958, ch. 97-103.



590.32 - Compact; effective date; ratification.

590.32 Compact; effective date; ratification.—When the Governor shall have executed the compact on behalf of this state and shall have caused a verified copy thereof to be filed with the Department of State and when the compact shall have been ratified by one or more of the states named in s. 590.31, then the compact shall become operative and effective as between this state and such other state or states. The Governor is hereby authorized and directed to take such action as may be necessary to complete the exchange of official documents as between this state and any other state ratifying the compact.

History.—s. 2, ch. 29635, 1955; ss. 10, 35, ch. 69-106.



590.33 - State compact administrator; compact advisory committee.

590.33 State compact administrator; compact advisory committee.—In pursuance of art. III of the compact, the director of the Florida Forest Service shall act as compact administrator for Florida of the Southeastern Interstate Forest Fire Protection Compact during his or her term of office as director, and his or her successor as compact administrator shall be his or her successor as director of the Florida Forest Service. As compact administrator, he or she shall be an ex officio member of the advisory committee of the Southeastern Interstate Forest Fire Protection Compact, and chair ex officio of the Florida members of the advisory committee. There shall be four members of the Southeastern Interstate Forest Fire Protection Compact Advisory Committee from Florida. Two of the members from Florida shall be members of the Legislature of Florida, one from the Senate designated by the President of the Senate and one from the House of Representatives designated by the Speaker of the House of Representatives, and the terms of any such members shall terminate at the time they cease to hold legislative office, and their successors as members shall be named in like manner. The Governor shall appoint the other two members from Florida, one of whom shall be associated with forestry or forest products industries. The terms of such members shall be 3 years and such members shall hold office until their respective successors shall be appointed and qualified. Vacancies occurring in the office of such members from any reason or cause shall be filled by appointment by the Governor for the unexpired term. The director of the Florida Forest Service as compact administrator for Florida may delegate, from time to time, to any deputy or other subordinate in his or her department or office, the power to be present and participate, including voting as his or her representative or substitute at any meeting of or hearing by or other proceeding of the compact administrators or of the advisory committee. The terms of each of the initial four memberships, whether appointed at said time or not, shall begin upon the date upon which the compact shall become effective in accordance with art. II of said compact. Any member of the advisory committee may be removed from office by the Governor upon charges and after a hearing.

History.—s. 3, ch. 29635, 1955; ss. 14, 35, ch. 69-106; s. 959, ch. 97-103; s. 17, ch. 99-292; s. 156, ch. 2010-102; s. 36, ch. 2011-34; s. 74, ch. 2012-5; s. 65, ch. 2012-7.



590.34 - State compact administrator and compact advisory committee members; powers; aid from other state agencies.

590.34 State compact administrator and compact advisory committee members; powers; aid from other state agencies.—There is hereby granted to the director of the Florida Forest Service, as compact administrator and chair ex officio of the Florida members of the advisory committee, and to the members from Florida of the advisory committee all the powers provided for in the compact and all the powers necessary or incidental to the carrying out of the compact in every particular. All officers of Florida are hereby authorized and directed to do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of the compact in every particular; it being hereby declared to be the policy of the state to perform and carry out the said compact and to accomplish the purposes thereof. All officers, bureaus, departments, and persons of and in the state government or administration of the state are hereby authorized and directed at convenient times and upon request of the compact administrator or of the advisory committee to furnish information data relating to the purposes of the compact possessed by them or any of them to the compact administrator of the advisory committee. They are further authorized to aid the compact administrator or the advisory committee by loan of personnel, equipment, or other means in carrying out the purposes of the compact.

History.—s. 4, ch. 29635, 1955; ss. 14, 35, ch. 69-106; s. 960, ch. 97-103; s. 18, ch. 99-292; s. 66, ch. 2012-7.



590.35 - Construction of ss. 590.31-590.34.

590.35 Construction of ss. 590.31-590.34.—Any powers herein granted to the Florida Forest Service shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in the Florida Forest Service by other laws of Florida or by the laws of the States of Alabama, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee, Virginia, and West Virginia or by the Congress or the terms of the compact.

History.—s. 5, ch. 29635, 1955; ss. 14, 35, ch. 69-106; s. 67, ch. 2012-7.



590.42 - Federally funded fire protection assistance programs.

590.42 Federally funded fire protection assistance programs.—

(1) The Florida Forest Service of the Department of Agriculture and Consumer Services may enter into agreements with the Secretary of Agriculture of the United States in order to participate in the Federal Rural Community Fire Protection Program authorized by Pub. L. No. 92-419, whereby the Federal Government provides financial assistance to the states on a matching basis of up to 50 percent of expenditures for such purposes.

(2) With respect to the formulation of projects relating to fire protection of livestock, wildlife, crops, pastures, orchards, rangeland, woodland, farmsteads, or other improvements, and other values in rural areas, for which such federal matching funds are available, any participating county or fire department may contribute to the nonfederal matching share and may also contribute such other nonfederal cooperation as may be deemed necessary by the Florida Forest Service.

(3) The provisions of this section are supplementary to the provisions of s. 125.27.

History.—s. 1, ch. 73-243; s. 19, ch. 99-292; s. 68, ch. 2012-7.



590.61 - Forestry arson alert program.

590.61 Forestry arson alert program.—The forestry arson alert program is hereby established within the department. The purpose of this program is to:

(1) Engage in any lawful activity to enhance public awareness of the economic costs, environmental damage, and cultural deprivations which accompany forest fires.

(2) Engage in any lawful activity to enhance public awareness of the importance of quick reports of forest arson and of accurate reporting of information to law enforcement officials to the apprehension of persons engaged in forest arson.

(3) Reward public-spirited citizens who cooperate with law enforcement officials in the apprehension and conviction of persons engaged in forest arson.

(4) Provide public recognition to public-spirited citizens who contribute to the prevention of forest arson through education programs and assistance to law enforcement officials.

History.—s. 24, ch. 92-151.






Chapter 591 - FOREST DEVELOPMENT

591.15 - Community forests; short title.

591.15 Community forests; short title.—The short title for ss. 591.16-591.26 shall be the “Florida Community Forest Law.”

History.—s. 2, ch. 20902, 1941.



591.16 - Community forests; purposes.

591.16 Community forests; purposes.—The general purposes of this law are:

(1) To encourage counties, cities, towns, and school districts to utilize idle lands for productive forest purposes.

(2) To encourage reduction of taxation through producing income from wise use of such lands.

(3) To encourage development and make available, in community forests, areas having desirable recreational features.

(4) To encourage forestry education by establishing permanent forests for use of vocational agriculture departments, schools, and Boy and Girl Scout troops.

History.—s. 1, ch. 20902, 1941.



591.17 - Community forests; definitions.

591.17 Community forests; definitions.—The terms hereinafter used, unless the text clearly indicates a different meaning, shall be as follows:

(1) The term “governing board” shall mean county commissioners, city commissioners, town councils, school boards, or any other governing body of counties, cities, towns, or school districts.

(2) The term “community forest” shall mean any forest area established under this law by a county, city, town, or school district.

(3) The term “forestry committee” shall mean the appointed committee for directing the activities of community forests.

(4) The term “counties, cities, towns” shall mean any recognized political subdivision of the state government.

(5) The term “school district” shall mean individual school districts of a county or vocational agricultural departments located in these districts.

(6) The term “forest products” shall mean any product produced from trees.

(7) The term “contiguous sale” shall mean sale of like forest products from adjoining areas that normally would be in the same sale area as determined by the forester on the forestry committee.

History.—s. 3, ch. 20902, 1941; ss. 14, 35, ch. 69-106; s. 1, ch. 69-300; s. 253, ch. 71-377; s. 205, ch. 77-104; s. 69, ch. 2012-7.



591.18 - Community forests; purchase or establishment.

591.18 Community forests; purchase or establishment.—All counties, cities, towns, or school districts, through their governing boards, are hereby empowered to establish, from lands owned by such county, city, town, or school district in fee simple, or to acquire by purchase or gift, lands at present covered with forest or tree growth, or suitable for the growth of trees, and to administer the same under the direction of the Florida Forest Service, in accordance with the practice and principles of scientific forestry, for the benefit of the said counties, cities, towns, or school districts. Such tracts may be of any size suitable for the purpose but must be located within the county embracing the county, city, town, or school district, provided that it shall be requisite for the governing board availing itself of the provisions of this law to submit to the Florida Forest Service, and secure its approval of the area and location of any lands proposed to be acquired or used for the purposes of county, city, town, or school district forests.

History.—s. 4, ch. 20902, 1941; ss. 14, 35, ch. 69-106; s. 70, ch. 2012-7.



591.19 - Community forests; tax delinquent lands.

591.19 Community forests; tax delinquent lands.—The Department of Revenue, the Board of Trustees of the Internal Improvement Trust Fund, counties, cities, towns, school districts, or any other public agency holding fee simple or tax certificate lands are hereby empowered to, and may, upon application to them, transfer title of fee simple lands not in other public use to any county, city, town, or school district for forest purposes as described under this law, provided such lands are approved by the Florida Forest Service for this purpose.

History.—s. 5, ch. 20902, 1941; ss. 14, 21, 27, 35, ch. 69-106; s. 155, ch. 71-355; s. 71, ch. 2012-7.



591.20 - Community forests; forestry committee.

591.20 Community forests; forestry committee.—The governing board of any county, city, town, or school district desiring to establish community forests after enactment of this law shall appoint a forestry committee, consisting of three members, as follows: one member of governing board, one member from the Florida Forest Service to be designated by the Florida Forest Service, and one taxpayer of the county, city, town, or school district not a member of the governing board. The first two members of such committee shall hold office until replaced in their respective official positions. The third member shall hold office for 3 years. Any vacancy shall be filled at the first regular session of the governing board after the vacancy occurs. The president of the committee shall be selected by the three members for a 1-year term at their first regular meeting. The representative of the Florida Forest Service shall not serve as an officer of the committee nor be responsible for making reports. All members shall serve without compensation, but shall be reimbursed for travel expenses as provided in s. 112.061.

History.—s. 6, ch. 20902, 1941; s. 23, ch. 57-1; s. 19, ch. 63-400; ss. 14, 35, ch. 69-106; s. 72, ch. 2012-7.



591.21 - Community forests; duties of forestry committee.

591.21 Community forests; duties of forestry committee.—

(1) It shall be the duty of the forestry committee to advise the governing board in acquiring, developing and managing the forest and in making contracts, agreements, and permits for and with the forest, and, if desirable, in hiring a qualified forester and laborers and in making rules and regulations for operating the forest.

(2) For any sale in excess of $100, the governing body shall ask for and receive open competitive bids and purchase from the lowest and best bidder. For sale of forest products in excess of $500 for the total contract, the sale shall be advertised in one issue each of 2 consecutive weeks in a county newspaper of general circulation, and the highest and best bid accepted. Contiguous sales shall not be made.

History.—s. 7, ch. 20902, 1941.



591.22 - Community forests; appropriations.

591.22 Community forests; appropriations.—Counties, cities, towns, or school districts in which forestry committees have been appointed may appropriate money from available funds to be used by said committee to carry out the purposes of this law. The forestry committee shall each year make a budget of recommendation for acquisition and operation and management of the forest for approval by the governing board.

History.—s. 8, ch. 20902, 1941.



591.23 - Community forests; revenues, use.

591.23 Community forests; revenues, use.—Revenue from the forests shall be credited to the general fund of counties, cities, towns, or school districts; provided, however, revenues from lands under land use agreements with youth organizations such as chapters of the Future Farmers of America, shall be disposed of subject to the terms of such agreements. When the revenue from any forest other than these under such land use agreements, exceeds the necessary expenses of the forest, including desirable acquisition, the excess will be used by the governing board for regular purposes and in reduction of taxation.

History.—s. 9, ch. 20902, 1941; s. 1, ch. 57-790.



591.24 - Community forests; fiscal reports.

591.24 Community forests; fiscal reports.—A fiscal year report of expenditures, income, sales, development and management shall be made by the forestry committee to the governing board of the county, city, town, or school district, and a copy sent to the Florida Forest Service. All reports shall be audited by the regular auditor of the county, city, town, or school district.

History.—s. 10, ch. 20902, 1941; ss. 14, 35, ch. 69-106; s. 73, ch. 2012-7.



591.25 - Community forests; fire protection, etc.

591.25 Community forests; fire protection, etc.—All lands entered or acquired under the provisions of this law shall be protected at all times from wildfire and shall be kept and maintained as a permanent public forest except as hereinafter provided. The timber growing thereon shall be cut in accordance with forestry methods approved by the Florida Forest Service and in such a manner as to perpetuate succeeding stands of trees. All such forest lands shall be open to the use of the public for recreational purposes so far as such recreational purposes do not interfere with, or prevent the use of, such lands to the best advantage as a public forest as determined by the forestry committee.

History.—s. 11, ch. 20902, 1941; ss. 14, 35, ch. 69-106; s. 74, ch. 2012-7.



591.26 - Community forests; sale upon referendum approval.

591.26 Community forests; sale upon referendum approval.—If it becomes desirable to sell any community forest or portion thereof as determined jointly by the governing board and forestry committee, it shall be put to a vote of the people at any regular election and a majority of those voting must approve the action. Any funds received from such sale shall be deposited in the general fund of the county, city, town, or school district making the sale and used in consolidating existing community forests or in establishing another community forest.

History.—s. 12, ch. 20902, 1941.






Chapter 593 - AGRICULTURAL COMMODITY INSECT CONTROL

Part I - BOLL WEEVIL ERADICATION (ss. 593.101-593.117)

593.101 - Short title.

593.101 Short title.—Sections 593.101-593.117 may be cited as the “Florida Boll Weevil Eradication Law.”

History.—s. 1, ch. 87-55; s. 1, ch. 88-303; s. 4, ch. 91-429.



593.102 - Definitions.

593.102 Definitions.—For the purposes of ss. 593.101-593.117, the term:

(1) “Department” means the Department of Agriculture and Consumer Services.

(2) “Commercial cotton grower” means a person who is engaged in and has an economic risk in the business of producing, or causing to be produced, cotton for market.

(3) “Eradication zone” means a geographical area designated by the department as an eradication zone.

(4) “Noncommercial or volunteer cotton” means cotton intended for purposes other than processing.

(5) “Regulated article” means an article carrying or capable of carrying the boll weevil.

History.—s. 2, ch. 87-55; s. 1, ch. 88-303; s. 4, ch. 91-429.



593.103 - Powers and duties of department.

593.103 Powers and duties of department.—The department has the power and duty to:

(1) Administer and enforce the provisions of ss. 593.101-593.117.

(2) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of ss. 593.101-593.117.

(3) Enter upon any grounds, premises, or means of conveyance in this state for the purpose of inspection, quarantine, or eradication in reference to the boll weevil.

(4) Require each person growing cotton in this state to furnish, on forms supplied by the department, such information as the department may require relating to the acreage and locations of all commercial cotton, noncommercial cotton, and volunteer cotton being grown by that person in this state.

(5) Declare a quarantine against any area, place, or political unit within this state, another state, a territory, or a foreign country, or any portion thereof, in order to prevent or reduce the spread of the boll weevil in an eradication zone.

(6) Enter into a cooperative arrangement with any person, municipality, county, or other department of this state; any agency, officer, or authority of another state or of the United States Government; any other person engaged in the growing, processing, marketing, or handling of cotton; or any other person or group, for the purpose of cost sharing or assignment of duties and responsibilities in destroying and eliminating the boll weevil in this state.

(7) Govern the movement of regulated articles into, out of, or within an eradication zone.

(8) Establish eradication zones within the state where eradication efforts will be undertaken.

(9) Restrict or prohibit the planting of cotton in an eradication zone if the department determines that the planting of cotton in the zone will jeopardize the success of the eradication effort in the zone.

(10) Require that all growers of cotton in designated eradication zones participate in the eradication program, including cost sharing, through assessment.

(11) Restrict the movement of livestock, humans, and honeybee colonies in any eradication zone that has been or is to be treated with pesticides for eradication of the boll weevil.

(12) Enter upon any premise, property, or field within an eradication zone to treat it with pesticides or destroy any volunteer or noncommercial cotton when the department determines the action is necessary.

(13) Destroy or require the destruction of commercial cotton in an eradication zone when it is not being grown in compliance with ss. 593.101-593.117.

History.—s. 3, ch. 87-55; s. 1, ch. 88-303; s. 4, ch. 91-429; s. 195, ch. 98-200.



593.104 - Entry of premises; eradication activities; inspections.

593.104 Entry of premises; eradication activities; inspections.—The department may enter any cotton field or premise in order to carry out eradication and inspection activities as may be necessary to carry out the provisions of ss. 593.101-593.117. The department may inspect any field, premise, or item of equipment in this state for the purpose of determining whether any plant, property, or equipment is infested with the boll weevil.

History.—s. 4, ch. 87-55; s. 1, ch. 88-303; s. 4, ch. 91-429.



593.105 - Reports by persons growing cotton.

593.105 Reports by persons growing cotton.—Each person growing cotton in this state shall furnish to the department, on forms supplied by the department, such information as the department may require concerning the size and location of all commercial cotton fields and of all noncommercial fields of cotton grown as ornamentals or for other purposes.

History.—s. 5, ch. 87-55; s. 1, ch. 88-303; s. 4, ch. 91-429.



593.106 - Quarantine; regulation of articles within eradication zone.

593.106 Quarantine; regulation of articles within eradication zone.—

(1) The department may declare a quarantine against any place or political unit within this state, another state, a territory, a foreign country, or any portion thereof, in order to prevent or reduce the spread of the boll weevil in an eradication zone. It is unlawful thereafter, until such quarantine is removed, for any person to introduce into the eradication zone, or to move or dispose of within the eradication zone, any regulated article, except under rules prescribed by the department.

(2) Any regulated article that is moved into or within an eradication zone in violation of ss. 593.101-593.117 is deemed contraband and shall be confiscated by the department without payment of compensation.

History.—s. 6, ch. 87-55; s. 1, ch. 88-303; s. 4, ch. 91-429.



593.107 - Regulation of collection, transportation, distribution, and movement of cotton.

593.107 Regulation of collection, transportation, distribution, and movement of cotton.—Each grower of cotton shall keep and furnish the department such information as it may require regarding the collection, transportation, distribution, and processing of cotton for the purpose of determining if the cotton is infested with the boll weevil. Further, each such grower is required to keep and maintain sanitary at all times her or his vehicles used in the collection, transportation, and distribution of cotton as may be required by the department. The department may govern the movement of regulated articles within the state and from another state, or portion thereof, into an eradication zone when that state is known to be infested with the boll weevil.

History.—s. 7, ch. 87-55; s. 1, ch. 88-303; s. 4, ch. 91-429; s. 963, ch. 97-103; s. 6, ch. 2016-9.



593.108 - Cooperative programs authorized.

593.108 Cooperative programs authorized.—The department is authorized to cooperate with any agency of the Federal Government or any state contiguous to this state, any other agency in this state, or any person or group of persons engaged in growing, processing, marketing, or handling cotton in this state in programs to carry out the purposes of ss. 593.101-593.117; and it may enter into written agreements to carry out those purposes. The agreements may provide for cost sharing and for division of duties and responsibilities under ss. 593.101-593.117 and may include other provisions generally to carry out the purposes of ss. 593.101-593.117.

History.—s. 8, ch. 87-55; s. 1, ch. 88-303; s. 4, ch. 91-429.



593.109 - Authority to designate eradication zones, prohibit planting of cotton, and require participation in eradication program.

593.109 Authority to designate eradication zones, prohibit planting of cotton, and require participation in eradication program.—

(1) The department shall designate by rule one or more areas of this state as “eradication zones” where boll weevil eradication programs will be undertaken. The department shall promulgate rules regarding areas where cotton may not be planted within an eradication zone if the department has reason to believe the planting of cotton in those areas will jeopardize the success of the program. The department may promulgate rules prohibiting the planting of noncommercial cotton in eradication zones. The department may promulgate rules requiring all growers of commercial cotton in an eradication zone to participate in a program of boll weevil eradication, including participation in cost sharing.

(2) The department is authorized to set by rule a schedule of penalty fees to be assessed when growers in designated eradication zones do not meet the requirements of the rules issued by the department with respect to reporting of acreage and participation in cost sharing as prescribed by rule. The penalty fees may not exceed a charge of $25 per acre. When a grower fails to meet the requirements of the rules adopted by the department, the department may destroy any of the grower’s cotton in the eradication zone that is not in compliance with prescribed rules.

History.—s. 9, ch. 87-55; s. 1, ch. 88-303; s. 4, ch. 91-429.



593.11 - Authority to regulate pasturage, entry, and honeybee colonies in eradication zones and other areas.

593.11 Authority to regulate pasturage, entry, and honeybee colonies in eradication zones and other areas.—The department may restrict the pasturage of livestock, entry by persons, and location of honeybee colonies in any premises in eradication zones that have been or are to be treated with pesticides or otherwise treated to cause the eradication of the boll weevil or in any other area that may be affected by the eradication treatments.

History.—s. 10, ch. 87-55; s. 1, ch. 88-303; s. 4, ch. 91-429.



593.111 - Eligibility for certification of cotton growers’ organization.

593.111 Eligibility for certification of cotton growers’ organization.—

(1) To be eligible for certification by the department as the cotton growers’ association, the cotton growers’ organization must:

(a) Be a nonprofit organization within the meaning of s. 501(a) of the Internal Revenue Code of 1954 (26 U.S.C. s. 501(a)).

(b) Be open to all commercial cotton growers in this state.

(c) Have only one class of members, with each member having only one vote.

(d) Be governed by a board of directors consisting of seven commercial cotton growers elected by the membership and one employee of the department appointed by the department, who shall be a nonvoting member.

(2)(a) The terms of office of the board members shall be for 3 years or until their successors are duly appointed and qualified.

(b) Immediately after their appointment, the members of the board shall meet and organize by the election of a chair and a vice chair, whose terms of office shall be for 1 year. The board shall meet at the call of its chair, at the request of a majority of its membership, at the request of the department, or at such times as may be prescribed by its rules. A majority of the members of the board shall constitute a quorum for all purposes, and an act by a majority of such quorum at any meeting shall constitute an official act of the board.

(c) The members of the board shall receive no compensation for their services, except that they shall receive per diem and travel expenses as provided in s. 112.061, when actually engaged in the business of the board.

(3) The books, records of account, and minutes of proceedings of the board shall be available for inspection or audit by the department upon request at any reasonable time. The board shall provide the department with an annual audit of its accounts performed by a certified public accountant.

(4) Any employee or agent of the board who handles its funds must be adequately bonded.

History.—s. 11, ch. 87-55; s. 1, ch. 88-303; s. 4, ch. 91-429; s. 964, ch. 97-103; s. 77, ch. 2000-154.



593.112 - Certification of cotton growers’ organization.

593.112 Certification of cotton growers’ organization.—The cotton growers’ organization may be certified by the department for the purpose of entering into agreements with any person, municipality, county, or other department of this state or any agency, officer, or authority of another state or the United States Government as may be necessary to carry out the purposes of ss. 593.101-593.117. If the department finds that the growers’ organization meets the requirements set forth in s. 593.111, the department shall issue certification to the organization for purposes of ss. 593.101-593.117 only. Such certification does not affect any other organization of cotton growers established for other purposes. The department is authorized to revoke the certification if at any time the organization fails to meet the certification requirements or the purposes of ss. 593.101-593.117.

History.—s. 12, ch. 87-55; s. 1, ch. 88-303; s. 4, ch. 91-429.



593.113 - Referendum.

593.113 Referendum.—Upon the request of the certified cotton growers’ organization, the department shall conduct a referendum among all cotton growers in an eradication zone to determine whether an assessment shall be levied upon them to cover, in whole or in part, the cost of boll weevil suppression and eradication programs authorized by ss. 593.101-593.117. Subsequent referenda to determine changes in assessments or program activities shall be conducted by the department upon the request of the certified cotton growers’ organization. All referenda are subject to the following conditions:

(1) All affected commercial cotton growers must be entitled to vote, and any question of eligibility must be determined by the department.

(2) At least 51 percent of the commercial cotton growers in the eradication zone must be required to vote, and passage of the referendum must require a two-thirds majority of those growers voting.

History.—s. 13, ch. 87-55; s. 1, ch. 88-303; s. 1, ch. 90-128; s. 4, ch. 91-429.



593.114 - Assessments.

593.114 Assessments.—

(1) Assessments shall be collected by the department or its agent and deposited in the State Treasury to the credit of the Plant Industry Trust Fund. Except as otherwise provided herein, upon appropriation by the Legislature, all moneys received under the provisions of this section shall be remitted to the certified growers’ organization subject to such terms and conditions as the department, after consultation with the board of directors of the cotton growers’ organization, prescribes to ensure that the assessments are used in a sound program of boll weevil suppression and eradication.

(2)(a) All assessments shall be levied on a per acre basis.

(b) Upon recommendation by the board of directors of the cotton growers’ organization, the department shall establish a per acre assessment, the period for which it will be levied, and the geographical area to which it applies.

(c) The assessment shall not exceed $35 per acre per year.

(3) If any assessment made under this chapter to defray the whole or any part of the expense of any eradication or suppression program is either in whole or in part annulled, vacated, or set aside by the judgment of any court, or if the department is satisfied that any such assessment is so irregular or defective that the same cannot be enforced or collected, or if the department fails to make such assessment when it might have done so, the department shall take all necessary steps to cause a new assessment to be made for the whole or any part of the cost of any eradication or suppression program, following as nearly as possible the provisions of this chapter, and, in case such second assessment is annulled, the department may obtain and make other assessments until a valid assessment is made.

(4) A commercial cotton grower who fails to pay any assessment levied under this chapter by the applicable due date shall be subject to interest on the unpaid assessment at the rate set forth in chapter 55. Such interest shall accrue from the date the assessment was due until payment.

History.—s. 14, ch. 87-55; s. 1, ch. 88-303; s. 4, ch. 91-429; s. 1, ch. 92-23; s. 64, ch. 99-5; s. 9, ch. 2000-272.



593.1141 - Authority to enter agreements with the Farm Service Agency.

593.1141 Authority to enter agreements with the Farm Service Agency.—The department is authorized to enter into agreements with the Farm Service Agency, “FSA,” for the purpose of allowing a cotton grower to tender payment of assessments, including penalties, to the FSA.

History.—s. 1, ch. 94-302; s. 16, ch. 99-391.



593.1142 - Liens.

593.1142 Liens.—

(1)(a) All assessments, penalties, interest, and costs not paid by a cotton grower shall constitute and operate as a lien in favor of the department. The lien shall arise as of the time the assessments become due and payable and shall cover all real and personal property owned by the grower from the date the lien arises until paid. The lien shall secure all unpaid assessments, penalties, interest, and costs which are due and which may accrue subsequent to the recording of the claim of lien and prior to entry of a final judgment of foreclosure. The lien may be recorded in the public records of any county where the grower owns real and personal property and shall state the name of the cotton grower and the amount due.

(b) The department may enforce the lien upon real property in the manner a mortgage of real property is foreclosed. The lien may also be enforced against personal property in the manner provided for the enforcement of other liens on personal property in this state. Enforcement of a lien for assessments, penalties, interest, and costs shall not operate as a waiver of any other remedies available to the department, including an action to recover a money judgment for the unpaid assessments, penalties, interest, and costs, or enforcement of the lien provided in subsection (2).

(2)(a) In addition to the lien provided in paragraph (1)(a), the department shall have a special lien on cotton, including the cottonseed and any other extracted product. Notwithstanding any provisions to the contrary under chapter 697, any special lien on cotton for assessments, penalties, interest, and costs, which assessments, penalties, interest, and costs accrue before December 31, 1994, shall have equal dignity and the same priority as liens for taxes in favor of the state as described in s. 197.122. The special lien shall arise as of the time the assessments become due and payable and shall cover all cotton grown by the cotton grower from the date the lien arises until paid. The lien shall secure all unpaid assessments, penalties, interest, and costs which are due and which may accrue prior to the enforcement of the lien.

(b) The department may provide notice of a claim of lien to potential buyers by tagging the cotton as being subject to a lien or by mailing a copy of a claim of the lien. The claim of lien shall state the name of the cotton grower, the year or years of the unpaid assessment, and the amount of assessments, penalties, interest, and costs that is due.

(c) The special lien on cotton may be enforced in the manner provided for the enforcement of other liens on personal property in this state. The lien shall also extend to the proceeds of a sale of the cotton to a buyer. If a buyer has not received written notice of the lien and the cotton is not tagged, then such buyer takes free of the lien. A buyer of cotton other than a person buying cotton from the grower takes free of the lien created by this subsection. Nothing in this subsection shall be construed to operate as a waiver of other remedies available to the department for unpaid assessments, penalties, interest, and costs, including an action to recover a money judgment for the unpaid assessments, penalties, interest, and costs, or enforcement of the lien provided in paragraph (1)(b).

(3) The department is authorized to assign any judgments and liens for assessments, penalties, interest, and costs in its favor to a certified cotton growers’ organization.

History.—s. 2, ch. 94-302.



593.115 - Mandamus or injunction.

593.115 Mandamus or injunction.—The circuit courts of this state shall have the power to enforce any of the provisions of ss. 593.101-593.117, and any rule of the department pursuant thereto, by mandamus or temporary or permanent injunction, either or both, upon the application of the department, against any person who violates any provision of ss. 593.101-593.117 or any rule of the department adopted pursuant to ss. 593.101-593.117.

History.—s. 15, ch. 87-55; s. 1, ch. 88-303; s. 4, ch. 91-429.



593.116 - Penalty for violation.

593.116 Penalty for violation.—

(1) Any person who, except in compliance with ss. 593.101-593.117 or rules of the department, moves any regulated article within the state or into this state from any other state against which the department has declared a quarantine pursuant to ss. 593.101-593.117 is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, or, upon a second or subsequent conviction thereof, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) A commercial cotton grower who fails to pay any assessment levied under ss. 593.101-593.117 or fails to destroy cotton stalks by February 1 of each year in which the boll weevil eradication program is in effect is subject to a penalty of not more than $25 per acre, such amount to be established by the department upon the recommendation of the board of directors of the cotton growers’ organization.

(3) Any commercial cotton grower who fails to pay all assessments, including penalties, within 30 days after the date of the notice is required to destroy all cotton plants growing on his or her property subject to assessment. Any cotton plant not destroyed is deemed a public nuisance. The department may apply to any court of competent jurisdiction, and the court is authorized, in its discretion, to issue judgment and order condemnation and destruction of the nuisance. The grower is liable for all court costs, fees, and other expenses incurred in such action.

History.—s. 16, ch. 87-55; s. 1, ch. 88-303; s. 1, ch. 89-11; s. 4, ch. 91-429; s. 965, ch. 97-103.



593.117 - Handling of moneys received.

593.117 Handling of moneys received.—All moneys received by the department under the provisions of ss. 593.101-593.117, other than appropriated funds and moneys collected as assessments, shall be deposited in the State Treasury to the credit of the Plant Industry Trust Fund and shall be used by the department to defray its expenses in carrying out the duties imposed on it by ss. 593.101-593.117.

History.—s. 17, ch. 87-55; s. 1, ch. 88-303; s. 4, ch. 91-429.






Part II - PEST ERADICATION IN URBANIZED AREAS (ss. 593.20-593.25)

593.20 - Emergency aerial application of pesticides in urban areas; duties of department.

593.20 Emergency aerial application of pesticides in urban areas; duties of department.—To carry out its duties with respect to emergency responses to plant pest infestations when the eradication programs involve the aerial application of a pesticide to an urbanized area, the Department of Agriculture and Consumer Services shall:

(1) Use a pesticide previously approved by the United States Environmental Protection Agency for that eradication purpose.

(2) Provide a system for dissemination of information to the public about infestations of pests that are the subject of such eradication programs. The system shall disseminate information relating to the pest; the pesticide selected to eradicate that pest; the generally accepted effects, if any, of the pesticide on the human population and the environment in the area in which an aerial eradication program will be conducted; recommended safety precautions; and the alternative methods of responding to the pest infestation, if any.

History.—s. 1, ch. 98-108.



593.21 - Monitoring of health complaints by Department of Health; hotline; rulemaking authority.

593.21 Monitoring of health complaints by Department of Health; hotline; rulemaking authority.—At any time when the Department of Agriculture and Consumer Services is conducting an emergency response to a plant pest infestation which involves the aerial application of a pesticide to an urbanized area, the Department of Health shall monitor health problems that result from chemical exposure about which complaints are made to physicians and health care facilities. The Department of Health shall provide a toll-free hotline on which persons may register complaints and shall make a record of all calls received on that line. In consultation with the Department of Health, the Department of Agriculture and Consumer Services shall adopt by rule standards for determining when the use of a particular pesticide should be discontinued.

History.—s. 2, ch. 98-108.



593.22 - Notice and information.

593.22 Notice and information.—Before the Department of Agriculture and Consumer Services begins an emergency response to a plant pest infestation which involves the aerial application of a pesticide to an urbanized area, the department shall notify the public in the area in which the pesticide is to be applied of its impending action. Notice must be given at least 48 hours before beginning the aerial application of a pesticide to an urbanized area. The department shall use all reasonable methods to disseminate information required under this section as widely as possible. Information to be disseminated includes, but is not limited to: a copy of any Environmental Protection Agency permit or other permit under which the pesticide will be applied, and the source, including the date of publication, of any technical information, if available, about the pesticide which is included in the notice; the projected area over which the pesticide will be applied; the predicted duration of the application period; and the number of the Department of Health’s toll-free hotline. When the emergency response to a plant pest infestation requires the aerial application of a pesticide to an urbanized area for a period longer than 1 week, the department shall notify the public in the area of the program’s continuation. The department shall notify the public in the area when an emergency response to a plant pest infestation which requires the aerial application of a pesticide to an urbanized area is terminated.

History.—s. 3, ch. 98-108.



593.23 - Provision of physicians and health care facilities by Department of Health.

593.23 Provision of physicians and health care facilities by Department of Health.—The Department of Health shall provide physicians and health care facilities in an area in which the Department of Agriculture and Consumer Services is conducting an emergency response to a plant pest infestation which involves the aerial application of a pesticide to an urbanized area with technical assistance relating to health problems that may result from chemical exposure. The Department of Health shall provide the names, addresses, and telephone numbers of physicians and health care facilities in the area in which the eradication program will be conducted which specialize in health problems resulting from chemical exposure.

History.—s. 4, ch. 98-108.



593.24 - Technical assistance by Department of Health; health advisory committee.

593.24 Technical assistance by Department of Health; health advisory committee.—The Department of Health shall provide technical assistance to the Department of Agriculture and Consumer Services when the latter department is carrying out an emergency response to a plant pest infestation which involves the aerial application of a pesticide to an urbanized area and shall establish a health advisory committee. The committee shall consist of seven members and shall include the State Health Officer, the local health officer, the poison information center director, a toxicologist from the Department of Agriculture and Consumer Services, a person representing a state teaching hospital, a physician practicing in the area, and an epidemiologist from the Department of Health. The duties of the health advisory committee are to serve as a resource, under the supervision of the Department of Health, to the Department of Health and the Department of Agriculture and Consumer Services in carrying out their duties under this act; duties of the health advisory committee include, but are not limited to, review of the aggregate information collected from physician and hotline calls.

History.—s. 5, ch. 98-108.



593.25 - Definition.

593.25 Definition.—As used in this act, the term “urbanized area” means land that is zoned for purposes other than agricultural purposes and that has a residential density of two or more units per acre.

History.—s. 6, ch. 98-108.









Chapter 595 - SCHOOL FOOD AND NUTRITION SERVICES

595.401 - Short title.

595.401 Short title.—This chapter may be cited as the “Florida School Food and Nutrition Act.”

History.—s. 28, ch. 2013-226.



595.402 - Definitions.

595.402 Definitions.—As used in this chapter, the term:

(1) “Commissioner” means the Commissioner of Agriculture.

(2) “Department” means the Department of Agriculture and Consumer Services.

(3) “Program” means any one or more of the school food and nutrition service programs that the department has responsibility over including, but not limited to, the National School Lunch Program, the Special Milk Program, the School Breakfast Program, the Summer Food Service Program, the Fresh Fruit and Vegetable Program, and any other program that relates to school nutrition.

(4) “School breakfast program” means a program authorized by s. 4 of the Child Nutrition Act of 1966, as amended, and administered by the department.

(5) “School district” means any of the 67 county school districts, including the respective district school board.

(6) “Sponsor” means any entity that is conducting a program under a current agreement with the department.

(7) “Summer nutrition program” means one or more of the programs authorized under 42 U.S.C. s. 1761.

(8) “Universal school breakfast program” means a program that makes breakfast available at no cost to all students regardless of their household income.

History.—s. 29, ch. 2013-226; s. 35, ch. 2016-61.



595.403 - State policy.

595.403 State policy.—The Legislature, in recognition of the demonstrated relationship between good nutrition and the capacity of students to develop and learn, declares that it is the policy of the state to provide standards for school food and nutrition services and to require each school district to establish and maintain an appropriate school food and nutrition service program consistent with the nutritional needs of students. To implement that policy, the state shall provide funds to meet the state National School Lunch Act matching requirements. The funds provided shall be distributed in such a manner as to comply with the requirements of the National School Lunch Act.

History.—s. 30, ch. 2013-226.



595.404 - School food and other nutrition programs; powers and duties of the department.

595.404 School food and other nutrition programs; powers and duties of the department.—The department has the following powers and duties:

(1) To conduct, supervise, and administer the program that will be carried out using federal or state funds, or funds from any other source.

(2) To conduct, supervise, and administer a farmers’ market nutrition program to provide participants in the Special Supplemental Nutrition Program for Women, Infants, and Children (WIC) with locally grown fruits and vegetables that will be carried out using federal or state funds, or funds from any other source.

(3) To fully cooperate with the United States Government and its agencies and instrumentalities so that the department may receive the benefit of all federal financial allotments and assistance possible to carry out the purposes of this chapter.

(4) To implement and adopt by rule, as required, federal regulations.

(5) To act as agent of, or contract with, the Federal Government, another state agency, any county or municipal government, or sponsor for the administration of the program, including the distribution of funds provided by the Federal Government to support the program.

(6) To provide a “severe need school” the highest rate of reimbursement to which it is entitled under 42 U.S.C. s. 1773 for each breakfast meal served.

(7) To develop and propose legislation necessary to implement the program, encourage the development of innovative school food and nutrition services, and expand participation in the program.

(8) To annually allocate among the sponsors, as applicable, funds provided from the school breakfast supplement in the General Appropriations Act based on each district’s total number of free and reduced-price breakfast meals served.

(9) To employ such persons as are necessary to perform its duties under this chapter.

(10) To adopt rules covering the administration, operation, and enforcement of the program and the farmers’ market nutrition program, as well as to implement the provisions of this chapter.

(11) To adopt and implement an appeal process by rule, as required by federal regulations, for applicants and participants under the programs implemented pursuant to this chapter, notwithstanding ss. 120.569 and 120.57-120.595.

(12) To assist, train, and review each sponsor in its implementation of the program.

(13) To advance funds from the program’s annual appropriation to a summer nutrition program sponsor, when requested, in order to implement the provisions of this chapter and in accordance with federal regulations.

(14) To collect data on food purchased through the programs defined and described in ss. 595.402(3) and 595.406 and to publish that data annually.

(15) To enter into agreements with federal or state agencies to coordinate and cooperate in the implementation of nutrition programs.

History.—s. 4, ch. 2011-217; s. 31, ch. 2013-226; s. 36, ch. 2016-61.

Note.—Former s. 570.98.



595.405 - School nutrition program requirements.

595.405 School nutrition program requirements.—

(1) Each district school board shall consider the recommendations of the district school superintendent and adopt policies to provide for an appropriate food and nutrition program for students consistent with federal law and department rules.

(2) Each district school board shall implement school breakfast programs that make breakfast meals available to all students in each school that serves any combination of grades kindergarten through 5.

(3) Each district school board must annually set prices for breakfast meals at rates that, combined with federal reimbursements and state allocations, are sufficient to defray costs of school breakfast programs without requiring allocations from the district’s operating funds, except if the district school board approves lower rates.

(4) Each school operating a breakfast program shall make a breakfast meal available if a student arrives at school on the school bus less than 15 minutes before the first bell rings and shall allow the student at least 15 minutes to eat the breakfast.

(5) Each district school board is encouraged to provide universal, free school breakfast meals to all students in each elementary, middle, and high school. A universal school breakfast program shall be implemented in each school in which 80 percent or more of the students are eligible for free or reduced-price meals, unless the district school board, after considering public testimony at two or more regularly scheduled board meetings, decides not to implement such a program in such schools.

(6) To increase school breakfast and universal school breakfast program participation, each district school board must, to the maximum extent practicable, make breakfast meals available to students through alternative service models as described in publications of the Food and Nutrition Service of the United States Department of Agriculture for the federal School Breakfast Program.

(7) Each district school board shall annually provide information prepared by the district’s food service administration regarding available school breakfast programs. The information shall be communicated through school announcements and notices sent to all parents.

(8) A district school board may operate a breakfast program providing for food preparation at the school site or in central locations with distribution to designated satellite schools, or any combination thereof.

History.—s. 271, ch. 2002-387; s. 1, ch. 2008-190; s. 16, ch. 2009-59; s. 5, ch. 2011-217; s. 32, ch. 2013-226; s. 37, ch. 2016-61.

Note.—Former s. 1006.06; s. 570.981(1)-(5).



595.406 - Florida Farm to School Program.

595.406 Florida Farm to School Program.—

(1) In order to implement the Florida Farm to School Program, the department shall develop policies pertaining to school food services which encourage:

(a) Sponsors to buy fresh and high-quality foods grown in this state when feasible.

(b) Farmers in this state to sell their products to sponsors, school districts, and schools.

(c) Sponsors to demonstrate a preference for competitively priced organic food products.

(d) Sponsors to make reasonable efforts to select foods based on a preference for those that have maximum nutritional content.

(2) The department shall provide outreach, guidance, and training to sponsors, schools, school food service directors, parent and teacher organizations, and students about the benefit of fresh food products from farms in this state.

(3) The department may recognize sponsors who purchase at least 10 percent of the food they serve from the Florida Farm to School Program.

History.—s. 1, ch. 2010-183; s. 5, ch. 2011-217; s. 33, ch. 2013-226; s. 38, ch. 2016-61.

Note.—Former s. 1006.06; s. 570.981(6).



595.407 - Children’s summer nutrition program.

595.407 Children’s summer nutrition program.—

(1) This section may be cited as the “Ms. Willie Ann Glenn Act.”

(2) Each school district shall develop a plan to sponsor or operate a summer nutrition program to operate sites in the school district as follows:

(a) Within 5 miles of at least one school that serves any combination of grades kindergarten through 5 at which 50 percent or more of the students are eligible for free or reduced-price school meals for the duration of 35 days between the end of the school year and the beginning of the next school year. School districts may exclude holidays and weekends.

(b) Within 10 miles of each school that serves any combination of grades kindergarten through 5 at which 50 percent or more of the students are eligible for free or reduced-price school meals, except as operated pursuant to paragraph (a).

(3)(a) A school district may be exempt from sponsoring a summer nutrition program pursuant to this section. A school district seeking such exemption must include the issue on an agenda at a regular or special school district meeting that is publicly noticed, provide residents an opportunity to participate in the discussion, and vote on whether to be exempt from this section. The school district shall notify the department within 10 days after it decides to become exempt from this section.

(b) Each year, the school district shall reconsider its decision to be exempt from the provisions of this section and shall vote on whether to continue the exemption from sponsoring a summer nutrition program. The school district shall notify the department within 10 days after each subsequent year’s decision to continue the exemption.

(c) If a school district elects to be exempt from sponsoring a summer nutrition program under this section, the school district may encourage not-for-profit entities to sponsor the program. If a not-for-profit entity chooses to sponsor the summer nutrition program but fails to perform with regard to the program, the school district and the department are not required to continue the program and shall be held harmless from any liability arising from the discontinuation of the summer nutrition program.

(4) The superintendent of schools may collaborate with municipal and county governmental agencies and private, not-for-profit leaders in implementing the plan. Although schools have proven to be the optimal site for a summer nutrition program, any not-for-profit entity may serve as a site or sponsor. By April 15 of each year, each school district with a summer nutrition program shall report to the department the district’s summer nutrition program sites in compliance with this section.

(5) The department shall provide to each school district by February 15 of each year a list of local organizations that have filed letters of intent to participate in the summer nutrition program in order that a school district may determine how many sites are needed to serve the children and where to place each site.

History.—s. 1, ch. 2005-73; s. 6, ch. 2011-217; s. 34, ch. 2013-226; s. 39, ch. 2016-61.

Note.—Former s. 1006.0606; 570.982.



595.408 - Food distribution services; department responsibilities and functions.

595.408 Food distribution services; department responsibilities and functions.—

(1)(a) The department shall conduct, supervise, and administer all food distribution services that will be carried on using federal or state funds, or funds from any other source, or food received and distributed from the United States or any of its agencies.

(b) The department shall determine the benefits each applicant or recipient of assistance is entitled to receive under this chapter, provided that each applicant or recipient is a resident of this state and a citizen of the United States or is an alien lawfully admitted for permanent residence or otherwise permanently residing in the United States under color of law.

(2) The department shall cooperate fully with the United States Government and its agencies and instrumentalities so that the department may receive the benefit of all federal financial allotments and assistance possible to carry out the purposes of this chapter.

(3) The department may:

(a) Accept any duties with respect to food distribution services as are delegated to it by an agency of the Federal Government or any state, county, or municipal government.

(b) Act as agent of, or contract with, the federal government, state government, or any county or municipal government in the administration of food distribution services to secure the benefits of any public assistance that is available from the federal government or any of its agencies, and in the distribution of funds received from the federal government, state government, or any county or municipal government for food distribution services within the state.

(c) Accept from any person or organization all offers of personal services, food, or other aid or assistance.

(4) This chapter does not limit, abrogate, or abridge the powers and duties of any other state agency.

History.—s. 54, ch. 92-58; s. 4, ch. 93-169; s. 35, ch. 2013-226; s. 40, ch. 2016-61.

Note.—Former s. 570.072.



595.409 - Public records exemption.

595.409 Public records exemption.—

(1) Personal identifying information of an applicant for or participant in a school food and nutrition service program, as defined in s. 595.402, held by the department, the Department of Children and Families, or the Department of Education is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2)(a) Such information shall be disclosed to:

1. Another governmental entity in the performance of its official duties and responsibilities; or

2. Any person who has the written consent of the applicant for or participant in such program.

(b) This section does not prohibit a participant’s legal guardian from obtaining confirmation of acceptance and approval, dates of applicability, or other information the legal guardian may request.

(3) This exemption applies to any information identifying a program applicant or participant held by the department, the Department of Children and Families, or the Department of Education before, on, or after the effective date of this exemption.

(4) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2018, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2013-217.



595.420 - Food recovery; legislative intent; department functions.

595.420 Food recovery; legislative intent; department functions.—

(1) The Legislature finds that:

(a) Millions of pounds of surplus and slightly blemished fresh fruit and vegetables are destroyed each year, while many 1residents of this state go each day without food.

(b) Food recovery programs can beneficially aid residents of this state who lack the means to purchase fresh fruit and vegetables by providing such surplus food to governmental agencies and local volunteer and nonprofit organizations for distribution to those in need, rather than continuing to see it destroyed.

(c) The state, through the Commissioner of Agriculture, should assist food recovery programs, when needed, to aid in their establishment and to support their continued and efficient operation.

(2) A food recovery program is a local, volunteer-based organization near an agricultural production area of the state that is established for the exclusive purpose of soliciting, collecting, packaging, and delivering surplus fresh fruit and vegetables for distribution in communities throughout the state. Distribution of the food to the needy would be accomplished by governmental agencies and volunteer and nonprofit organizations.

(3) In helping to coordinate the establishment of food recovery programs, the department may:

(a) Identify suppliers, volunteers, and nonprofit organizations in the community to ascertain the level of interest in establishing a food recovery program.

(b) Provide facilities and other resources for initial organizational meetings.

(c) Provide direct and indirect support for the fledgling program, upon demonstration of serious interest at the local level.

(4) The department may provide direct and indirect support to food recovery programs that are unable to obtain specific assistance from their communities or other sources by loaning equipment, facilities, and staff resources for the collection, packaging, storage, and transportation of donated food, as needed.

(5) The department shall account for the direct and indirect costs associated with supporting food recovery programs throughout the state. It shall submit an electronic report to the President of the Senate and the Speaker of the House of Representatives by November 1, for the previous fiscal year, when state funds are spent for this purpose. The report must include, but need not be limited to, the identity of organizations receiving funds, the amount of funds disbursed to these organizations, other uses of food recovery funds, and estimates of the amount of fresh produce recovered.

(6) It is the intent of the Legislature that each potential donor, to the greatest extent possible and practicable, make available to any bona fide charitable or nonprofit organization, to any representative or volunteer acting on behalf of such an organization, to an uncompensated person acting in a philanthropic manner providing services similar to those of such an organization, or to a transporter any surplus or excess canned or perishable food for use by such an organization or person to feed homeless persons or other persons who are in need of food and are otherwise unable to provide food for themselves. In achieving this intent, the following provisions must be followed:

(a) Each donor shall make every reasonable effort to contact bona fide charitable or nonprofit organizations in the community in which the donor operates in order to provide for the collection by such organizations of any surplus or excess canned food or perishable food from the donor.

(b) Each bona fide charitable or nonprofit organization in this state which provides, as a part of the services that the organization provides to the community in which it operates, food for persons who are in need of food or are otherwise unable to provide food for themselves, or which collects and transports such food to such organizations, shall make every reasonable effort to contact any donors within the organization’s area of operations for purposes of collecting any surplus or excess canned food or perishable food for use in providing such services.

(7) For public information purposes, the department shall develop a public information brochure detailing the need of food recovery programs, the benefit of food recovery programs, the manner in which such organizations may become involved in food recovery programs, the protection afforded to such programs under s. 768.136, and the food recovery entities or food banks that exist in the state. This brochure must be updated annually.

History.—s. 2, ch. 94-234; s. 13, ch. 94-335; s. 1, ch. 98-283; s. 154, ch. 2010-102; s. 61, ch. 2014-150.

1Note.—As created by s. 2, ch. 94-234. The enactment by s. 13, ch. 94-335, used the term “Florida citizens” instead of the term “residents of this state.”

Note.—Former s. 570.0725.



595.501 - Corrective action plans; penalties.

595.501 Corrective action plans; penalties.—

(1) When a corrective action plan is issued by the department or a federal agency, each sponsor is required to complete the corrective action plan to be in compliance with the program.

(2) Any person or sponsor that violates any provision of this chapter or any rule adopted thereunder or otherwise does not comply with the program is subject to a suspension or revocation of their agreement, loss of reimbursement, or a financial penalty in accordance with federal or state law, or both. This section does not restrict the applicability of any other law.

History.—s. 36, ch. 2013-226; s. 41, ch. 2016-61.



595.601 - Food and Nutrition Services Trust Fund.

595.601 Food and Nutrition Services Trust Fund.—Chapter 99-37, Laws of Florida, recreated the Food and Nutrition Services Trust Fund to record revenue and disbursements of Federal Food and Nutrition funds received by the department as authorized in ss. 595.404 and 595.408.

History.—s. 589, ch. 2002-387; s. 7, ch. 2011-217; s. 37, ch. 2013-226; s. 42, ch. 2016-61.

Note.—Former s. 1010.77; s. 570.983.



595.701 - Healthy Schools for Healthy Lives Council.

595.701 Healthy Schools for Healthy Lives Council.—

(1) There is created within the Department of Agriculture and Consumer Services the Healthy Schools for Healthy Lives Council, which shall consist of 11 members appointed by the Commissioner of Agriculture. The council shall advise the department on matters relating to nutritional standards and the prevention of childhood obesity, nutrition education, anaphylaxis, and other needs to further the development of the various school nutrition programs.

(2) The meetings, powers, duties, procedures, and recordkeeping of the Healthy Schools for Healthy Lives Council shall be pursuant to s. 570.232.

History.—s. 9, ch. 2011-217; s. 38, ch. 2013-226; s. 152, ch. 2014-150.

Note.—Former s. 570.984.






Chapter 597 - AQUACULTURE

597.001 - Florida Aquaculture Policy Act; short title.

597.001 Florida Aquaculture Policy Act; short title.—This chapter may be cited as the “Florida Aquaculture Policy Act.”

History.—s. 1, ch. 84-90; s. 1, ch. 93-152.



597.0015 - Definitions.

597.0015 Definitions.—For purposes of this chapter, the following terms shall have the following meanings:

(1) “Aquaculture” means the cultivation of aquatic organisms.

(2) “Aquaculture producers” means those persons engaging in the production of aquaculture products and certified under s. 597.004.

(3) “Aquaculture products” means aquatic organisms and any product derived from aquatic organisms that are owned and propagated, grown, or produced under controlled conditions. Such products do not include organisms harvested from the wild for depuration, wet storage, or relay for purification.

(4) “Commissioner” means the Commissioner of Agriculture.

(5) “Department” means the Department of Agriculture and Consumer Services.

History.—s. 7, ch. 91-187; s. 23, ch. 96-247; s. 10, ch. 99-390.



597.002 - Legislative declaration of public policy respecting aquaculture.

597.002 Legislative declaration of public policy respecting aquaculture.—The Legislature declares that aquaculture is agriculture and, as such, the Department of Agriculture and Consumer Services shall be the primary agency responsible for regulating aquaculture, any other law to the contrary notwithstanding. The only exceptions are those areas required by federal law, rule, or cooperative agreement to be regulated by another agency. The Legislature declares that, in order to effectively support the growth of aquaculture in this state, there is a need for a state aquaculture plan that will provide for the coordination and prioritization of state aquaculture efforts and the conservation and enhancement of aquatic resources and will provide mechanisms for increasing aquaculture production which may lead to the creation of new industries, job opportunities, income for aquaculturists, and other benefits to the state. The state aquaculture plan shall guide the research and development of the aquaculture industry. Funds designated by the Legislature for aquaculture research and development or for contracting for aquaculture research and development shall be used to address the projects and activities designated in the state aquaculture plan. Any entity receiving legislative funding for aquaculture research and development programs shall report annually to the department all activities related to aquaculture to facilitate coordination and compliance with the state aquaculture plan.

History.—s. 2, ch. 84-90; s. 3, ch. 90-92; s. 8, ch. 91-187; s. 24, ch. 96-247; s. 24, ch. 98-333.



597.0021 - Legislative intent.

597.0021 Legislative intent.—

(1) It is the intent of the Legislature to enhance the growth of aquaculture in this state, while protecting Florida’s environment.

(2) It is also the intent of the Legislature to give the department the duty to coordinate and assist the development of aquaculture.

(3) It is the intent of the Legislature that the Aquaculture Review Council is established to provide a means of communication between the aquaculture industry and the regulatory agencies.

History.—s. 1, ch. 87-367; s. 4, ch. 90-92; s. 9, ch. 91-187; s. 29, ch. 91-201; ss. 2, 6, ch. 93-152; s. 25, ch. 96-247; s. 46, ch. 2012-190.



597.003 - Powers and duties of Department of Agriculture and Consumer Services.

597.003 Powers and duties of Department of Agriculture and Consumer Services.—

(1) The department is hereby designated as the lead agency in encouraging the development of aquaculture in the state and shall have and exercise the following functions, powers, and duties with regard to aquaculture:

(a) Issue or deny aquaculture certificates that identify aquaculture producers and aquaculture products, and collect all related fees.

(b) Coordinate the development, annual revision, and implementation of a state aquaculture plan. The plan shall include prioritized recommendations for research and development as suggested by the Aquaculture Review Council and public and private institutional research, extension, and service programs.

(c) Develop memoranda of agreement, as needed, with the Department of Environmental Protection, the Fish and Wildlife Conservation Commission, the Florida Sea Grant Program, and other groups as provided in the state aquaculture plan.

(d) Provide staff for the Aquaculture Review Council.

(e) Forward the annually revised state aquaculture plan to the commissioner and to the chairs of the House Committee on Agriculture and Consumer Services and the Senate Committee on Agriculture 1 month prior to submission of the department’s legislative budget request to the Governor.

(f) Submit the list of research and development projects proposed to be funded through the department as identified in the state aquaculture plan, along with the department’s legislative budget request to the Governor, the President of the Senate, and the Speaker of the House of Representatives. If funded, these projects shall be contracted for by the Division of Aquaculture and shall require public-private partnerships, when appropriate. The contracts shall require a percentage of the profit generated by the project to be deposited into the General Inspection Trust Fund solely for funding aquaculture projects recommended by the Aquaculture Review Council.

(g) Provide developmental assistance to the various sectors of the aquaculture industry as determined in the state aquaculture plan.

(h) Assist persons seeking to engage in aquaculture when applying for the necessary permits and serve as ombudsman to resolve complaints or otherwise resolve problems arising between aquaculture producers and regulatory agencies.

(i) Develop and propose to the Legislature legislation necessary to implement the state aquaculture plan or to otherwise encourage the development of aquaculture in the state.

(j) Issue or deny any license or permit authorized or delegated to the department by the Legislature or through memorandum of understanding with other state or federal agencies that furthers the intent of the Legislature to place the regulation of aquaculture in the department.

(k) Make available state lands and the water column for the purpose of producing aquaculture products when the aquaculture activity is compatible with state resource management goals, environmental protection, and proprietary interest and when such state lands and waters are determined to be suitable for aquaculture development by the Board of Trustees of the Internal Improvement Trust Fund pursuant to s. 253.68; provide training as necessary to lessees; and be responsible for all saltwater aquaculture activities located on sovereignty submerged land or in the water column above such land and adjacent facilities directly related to the aquaculture activity.

1. The department shall act in cooperation with other state and local agencies and programs to identify and designate sovereignty lands and waters that would be suitable for aquaculture development.

2. The department shall identify and evaluate specific tracts of sovereignty submerged lands and water columns in various areas of the state to determine where such lands and waters are suitable for leasing for aquaculture purposes. Nothing in this subparagraph or subparagraph 1. shall preclude the applicant from applying for sites identified by the applicant.

3. The department shall provide assistance in developing technologies applicable to aquaculture activities, evaluate practicable production alternatives, and provide agreements to develop innovative culture practices.

(l) Act as a clearinghouse for aquaculture applications, and act as a liaison between the Fish and Wildlife Conservation Commission, the Division of State Lands, the Department of Environmental Protection district offices, other divisions within the Department of Environmental Protection, and the water management districts. The Department of Agriculture and Consumer Services shall be responsible for regulating marine aquaculture producers, except as specifically provided herein.

(2) The department may employ such persons as are necessary to perform its duties under this chapter.

History.—s. 3, ch. 84-90; s. 1, ch. 86-111; s. 5, ch. 87-367; s. 2, ch. 88-377; s. 10, ch. 91-187; s. 3, ch. 93-152; s. 467, ch. 94-356; s. 26, ch. 96-247; s. 25, ch. 98-333; s. 225, ch. 99-245; s. 25, ch. 2000-364; s. 38, ch. 2001-63; s. 47, ch. 2012-190; s. 153, ch. 2014-150.



597.004 - Aquaculture certificate of registration.

597.004 Aquaculture certificate of registration.—

(1) CERTIFICATION.—Any person engaging in aquaculture must be certified by the department. The applicant for a certificate of registration shall submit the following to the department:

(a) Applicant’s name/title.

(b) Company name.

(c) Complete mailing address.

(d) Legal property description of all aquaculture facilities.

(e) Actual physical street address for each aquaculture facility.

(f) Description of production facilities.

(g) Aquaculture products to be produced.

(h) An annual registration fee of $100. The annual registration fee is waived for each elementary, middle, or high school and each vocational school that participates in the aquaculture certification program.

(i) Documentation that the rules adopted herein have been complied with in accordance with paragraph (2)(a).

(j) A certificate of training, if required under the best management practices adopted pursuant to this section.

(2) RULES.—

(a) The department, in consultation with the Department of Environmental Protection, the water management districts, environmental groups, and representatives from the affected farming groups, shall adopt rules to:

1. Specify the requirement of best management practices to be implemented by holders of aquaculture certificates of registration.

2. Establish procedures for holders of aquaculture certificates of registration to submit the notice of intent to comply with best management practices.

3. Establish schedules for implementation of best management practices, and of interim measures that can be taken prior to adoption of best management practices. Interim measures may include the continuation of regulatory requirements in effect on June 30, 1998.

4. Establish a system to assure the implementation of best management practices, including recordkeeping requirements.

(b) Rules adopted pursuant to this subsection shall become effective pursuant to the applicable provisions of chapter 120, but must be submitted to the President of the Senate and the Speaker of the House of Representatives for review by the Legislature. The rules shall be referred to the appropriate committees of substance and scheduled for review during the first available regular session following adoption. Except as otherwise provided by operation of law, such rules shall remain in effect until rejected or modified by act of the Legislature.

(c) Notwithstanding any provision of law, the Department of Environmental Protection is not authorized to institute proceedings against any person certified under this section to recover any costs or damages associated with contamination of groundwater or surface water, or the evaluation, assessment, or remediation of contamination of groundwater or surface water, including sampling, analysis, and restoration of potable water supplies, where the contamination of groundwater or surface water is determined to be the result of aquaculture practices, provided the holder of an aquaculture certificate of registration:

1. Provides the department with a notice of intent to implement applicable best management practices adopted by the department;

2. Implements applicable best management practices as soon as practicable according to rules adopted by the department; and

3. Implements practicable interim measures identified and adopted by the department which can be implemented immediately, or according to rules adopted by the department.

(d) There is a presumption of compliance with state groundwater and surface water standards if the holder of an aquaculture certificate of registration implements best management practices that have been verified by the Department of Environmental Protection to be effective at representative sites and complies with the following:

1. Provides the department with a notice of intent to implement applicable best management practices adopted by the department;

2. Implements applicable best management practices as soon as practicable according to rules adopted by the department; and

3. Implements practicable interim measures identified and adopted by the department which can be implemented immediately, or according to rules adopted by the department.

(e) This section does not limit federally delegated regulatory authority.

(f) Any aquatic plant producer permitted by the department pursuant to s. 369.25 shall also be subject to the requirements of this section.

(g) Any alligator producer with an alligator farming license and permit to establish and operate an alligator farm shall be issued an aquaculture certificate of registration pursuant to this section. This chapter does not supersede the authority under chapter 379 to regulate alligator farms and alligator farmers.

(3) FEES.—Effective July 1, 1997, all fees collected pursuant to this section shall be deposited into the General Inspection Trust Fund in the Department of Agriculture and Consumer Services.

(4) IDENTIFICATION OF AQUACULTURE PRODUCTS.—Aquaculture products shall be identified while possessed, processed, transported, or sold as provided in this subsection.

(a) Aquaculture products shall be identified by an aquaculture certificate of registration number from harvest to point of sale. Any person who possesses aquaculture products must show, by appropriate receipt, bill of sale, bill of lading, or other such manifest where the product originated.

(b) Marine aquaculture products shall be transported in containers that separate such product from wild stocks, and shall be identified by tags or labels that are securely attached and clearly displayed.

(c) Each aquaculture registrant who sells food products labeled as “aquaculture or farm raised” must have such products containerized and clearly labeled in accordance with s. 500.11. Label information must include the name, address, and aquaculture certification number. This requirement is designed to segregate the identity of wild and aquaculture products.

(5) SALE OF AQUACULTURE PRODUCTS.—

(a) Aquaculture products, except shellfish, snook, and any fish of the genus Micropterus, and prohibited and restricted freshwater and marine species identified by rules of the Fish and Wildlife Conservation Commission, may be sold by an aquaculture producer certified pursuant to this section without restriction so long as product origin can be identified.

(b) Aquaculture shellfish must be sold and handled in accordance with s. 597.020.

(6) REGISTRATION AND RENEWALS.—

(a) Each aquaculture producer must apply for an aquaculture certificate of registration with the department and submit the appropriate fee. Upon department approval, the department shall issue the applicant an aquaculture certificate of registration for a period not to exceed 1 year. Beginning July 1, 1997, and each year thereafter, each aquaculture certificate of registration must be renewed with fee, pursuant to this chapter, on July 1.

(b) The department shall send notices of registration to all aquaculture producers of record requiring them to register for an aquaculture certificate. Renewal notices shall be sent to the registrant 60 days preceding the termination date of the certificate of registration. Prior to the termination date, the registrant must return a completed renewal form with fee, pursuant to this chapter, to the department.

(c) Any person whose certificate of registration has been revoked or suspended must reapply to the department for certification.

History.—s. 27, ch. 96-247; s. 54, ch. 97-98; s. 26, ch. 98-333; s. 11, ch. 99-390; s. 78, ch. 2000-158; s. 27, ch. 2000-364; s. 9, ch. 2008-107; s. 76, ch. 2009-21; s. 48, ch. 2012-190; s. 154, ch. 2014-150.



597.0041 - Prohibited acts; penalties.

597.0041 Prohibited acts; penalties.—

(1) It is unlawful for an aquaculture registrant to:

(a) Commingle in the same container any shellfish aquaculture product with any wild product;

(b) Transport by vessel over water both wild and aquaculture products of the same species at the same time; or

(c) Violate any provision of this chapter or chapter 500.

(2)(a) A person who violates this chapter or any rule adopted under this chapter is subject to a suspension or revocation of his or her certificate of registration or license under this chapter. The department may, in lieu of or in addition to the suspension or revocation, impose on the violator an administrative fine in the Class I category pursuant to s. 570.971 for each violation, for each day the violation exists.

(b) Except as provided in subsection (4), a person who violates this chapter or any rule adopted under this chapter commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any person certified under this chapter who has been convicted of taking aquaculture species raised at a certified facility shall have his or her certificate revoked for 5 years by the Department of Agriculture and Consumer Services pursuant to the provisions and procedures of s. 120.60.

(4) Any person who violates any provision of s. 597.010 or s. 597.020, or any rule adopted under those sections, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083 for the first offense; and for the second or any subsequent offense within a 12-month period, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 28, ch. 96-247; s. 12, ch. 99-390; s. 28, ch. 2000-364; s. 39, ch. 2001-63; s. 155, ch. 2014-150.



597.0045 - Cultured shellfish theft reward program.

597.0045 Cultured shellfish theft reward program.—There is created a cultured shellfish theft reward program, to be administered by the department, for the purpose of granting rewards to persons who provide information leading to the arrest and conviction of individuals illegally possessing, harvesting, or attempting to harvest cultured shellfish.

(1) Each person who provides information leading to the arrest and conviction of an individual or individuals for illegally possessing, harvesting, or attempting to harvest cultured shellfish and for whom the respective state attorney notifies the department of such assistance, in writing, shall be eligible for a reward of up to $2,500; except that law enforcement officers and department personnel, and members of their immediate families, shall not be eligible for rewards under the program. The department shall, by rule, establish a graduated reward payout schedule.

(2) The General Inspection Trust Fund of the department may be used for the cultured shellfish theft reward program, for deposit of general revenue funds and donations received from interested individuals, and for granting rewards to persons who provide information leading to the arrest and conviction of persons illegally possessing, harvesting, or attempting to harvest cultured shellfish. The granting of rewards shall be subject to legislative appropriations to fund the program.

(3) The department may promote the cultured shellfish theft reward program to provide for public recognition of the rewards and to improve compliance with laws prohibiting illegal possession and harvesting of cultured shellfish.

History.—s. 13, ch. 99-390.



597.005 - Aquaculture Review Council.

597.005 Aquaculture Review Council.—

(1) COMPOSITION.—There is created within the department the Aquaculture Review Council to consist of eight members as follows: the chair of the State Agricultural Advisory Council or designee and seven additional members to be appointed by the commissioner, including an alligator farmer, a food fish farmer, a shellfish farmer, a tropical fish farmer, an aquatic plant farmer, a representative of the commercial fishing industry, and a representative of the aquaculture industry at large. Members shall be appointed for 4-year terms. Each member shall be selected from no fewer than two or more than three nominees submitted by recognized statewide organizations representing each industry segment or the aquaculture industry at large. In the absence of nominees, the commissioner shall appoint persons who otherwise meet the qualifications for appointment to the council. Members shall serve until their successors are duly qualified and appointed. An appointment to fill a vacancy shall be for the unexpired portion of the term.

(2) MEETINGS; PROCEDURES; RECORDS.—

(a) The members of the council shall meet at least quarterly; shall elect a chair, a vice chair, and a secretary; and shall use accepted rules of procedure. The terms of such officers shall be for 1 year.

(b) The council shall meet at the call of its chair, at the request of a majority of its membership, at the request of the department, or at such times as may be prescribed by its rules of procedure.

(c) A majority of the members of the council constitutes a quorum for all purposes, and an act by a majority of such quorum at any meeting constitutes an official act of the council.

(d) The council secretary shall keep a complete record of the proceedings of each meeting, which record shall include the names of the members present and the actions taken. Such records shall be kept on file with the department, and these records and other documents about matters within the jurisdiction of the council shall be subject to inspection by the members of the council.

(3) RESPONSIBILITIES.—The primary responsibilities of the Aquaculture Review Council are to:

(a) Formulate and recommend to the commissioner rules and policies governing the business of aquaculture by studying and evaluating aquacultural issues.

(b) Provide aquaculture industry recommendations for research and development to be included in the annual revision of the state aquaculture plan.

(c) Submit to the commissioner on an annual basis:

1. A prioritized list of research projects to be included in the department’s legislative budget request. Each year, the council shall review the aquaculture legislative budget requests submitted to the department and rank them according to the state aquaculture plan.

2. Recommendations to be forwarded to the Speaker of the House of Representatives and the President of the Senate on legislation needed to help the aquaculture industry.

3. Recommendations on aquaculture projects, activities, research, and regulation and other needs to further the development of the aquaculture industry.

(d) On a quarterly basis, review and discuss problems that serve as barriers to the growth and development of aquaculture.

(e) Assist the department in carrying out duties identified in s. 597.003 by studying aquaculture issues and making recommendations for regulating and permitting aquaculture and in the development, revision, and implementation of the state aquaculture plan.

(f) Provide input to the department to perform studies, identify needs, research issues, write reports, record actions and meetings of the council and, in general, conduct the business of the council.

(g) Receive input from state agencies and public and private institutions on aquaculture research, service, development, and regulatory needs.

(h) For any problem that cannot be solved through simple cooperation or negotiation, provide an issue analysis to the chairs of the legislative agriculture committees. The analysis shall include, but not be limited to, specific facts and industry hardships, regulatory provisions, questions relative to the issue, and suggestions for solving the problem.

(i) Provide the Governor, the President of the Senate, the Speaker of the House of Representatives, and the chairs of legislative committees having primary jurisdiction over either the subject of aquaculture or the budget of the Department of Agriculture and Consumer Services, by August 1 of each year, a list of prioritized research needs critical to development of the aquaculture industry.

History.—ss. 5, 8, ch. 84-90; s. 7, ch. 87-367; ss. 3, 5, 6, ch. 88-377; s. 5, ch. 90-92; s. 11, ch. 91-187; ss. 4, 6, ch. 93-152; s. 29, ch. 96-247; s. 27, ch. 98-333; s. 29, ch. 2000-364; s. 58, ch. 2011-206; s. 49, ch. 2012-190.



597.010 - Shellfish regulation; leases.

597.010 Shellfish regulation; leases.—

(1) LEASE, APPLICATION FORM.—When any qualified person desires to lease a part of the bottom, water column, or bed of any of the water of this state for the purpose of growing oysters or clams, as provided for in this section, he or she shall present to the department a written application pursuant to s. 253.69.

(2) LANDS TO BE LEASED.—The lands leased shall be as compact as possible, taking into consideration the shape of the body of water and the condition of the bottom as to hardness, or soft mud or sand, or other conditions that would render the bottoms desirable or undesirable for the purpose of oyster or clam cultivation.

(3) SURVEYS, PLATS, AND MAPS OF REEFS.—The department shall accept, adopt, and use official reports, surveys, and maps of oyster, clam, or other shellfish grounds made under the direction of any authority of the United States as prima facie evidence of the natural oyster and clam reefs and beds, for the purpose and intent of this chapter. The department may also make surveys of any natural oyster or clam reefs or beds when it deems such surveys necessary and where such surveys are made pursuant to an application for a lease, the cost thereof may be charged to the applicant as a part of the cost of his or her application.

(4) EXECUTION OF LEASES; LESSEE TO STAKE OFF BOUNDARIES; PENALTY FOR FAILURE TO COMPLY WITH REGULATIONS.—When a survey of the lands to be leased has been completed pursuant to s. 253.69 and filed with the department, and the cost thereof paid by the applicant, the department may execute in duplicate a lease of the water bottoms to the applicant. One duplicate, with a plat or map of the water bottoms so leased, shall be delivered to the applicant, and the other, with a plat or map of the bottom so leased, shall be retained by the department and registered in a lease book which shall be kept exclusively for that purpose by the department; thereafter the lessees shall enjoy the exclusive use of the lands and all oysters and clams, shell, and cultch grown or placed thereon shall be the exclusive property of such lessee as long as he or she shall comply with the provisions of this chapter and chapter 253. The department shall require the lessee to stake off and mark the water bottoms leased, by such ranges, monuments, stakes, buoys, etc., so placed and made as not to interfere with the navigation, as it may deem necessary to locate the same to the end that the location and limits of the lands embraced in such lease be easily and accurately found and fixed, and such lessee shall keep the same in good condition during the open and closed oyster or clam season. All leases shall be marked according to the standards set forth in s. 253.72. The department may stipulate in each individual lease contract the types, shape, depth, size, and height of marker or corner posts. Failure on the part of the lessee to comply with the orders of the department to this effect within the time fixed by it, and to keep the markers, etc., in good condition during the open and closed oyster or clam season, shall subject such lessee to a fine not exceeding $100 for each and every such offense.

(5) LEASES IN PERPETUITY; RENT.—

(a) All leases issued previously under the provisions of s. 379.2525 shall be enforced under the authority of this chapter, notwithstanding any other law to the contrary, and shall continue in perpetuity under such restrictions as stated in the lease agreement. The annual rental fee charged for all leases shall consist of the minimum rate of $15 per acre, or any fraction of an acre, per year and shall be adjusted on January 1, 1995, and every 5 years thereafter, based on the 5-year average change in the Consumer Price Index. Rent shall be paid in advance of January 1 of each year or in the case of a new lease at the time of signing, regardless of who holds the lease.

(b) All fees collected under this subsection and subsection (6) shall be deposited in the General Inspection Trust Fund and shall be used for shellfish aquaculture activities.

(6) FORFEITURE FOR NONPAYMENT.—All leases shall stipulate that failure to timely pay the rent on or before January 1 of each year shall cause the department, at its discretion, to terminate and cancel the lease after the department has given the lessee 30 days’ written notice of the nonpayment. If after receiving the notice the lessee chooses to keep the lease, the lessee shall pay the rental fee plus a $50 late fee within the 30-day period. After the 30-day notice has expired, the department may take possession of the lease and all improvements, assets, clams, and oysters thereon.

(7) SURCHARGE FOR IMPROVEMENT OR REHABILITATION.—A surcharge of $10 per acre, or any fraction of an acre, per annum shall be levied upon each lease, other than a perpetual lease granted pursuant to former chapter 370 prior to 1985, and deposited into the General Inspection Trust Fund. The purpose of the surcharge is to provide a mechanism to have financial resources immediately available for improvement of lease areas and for cleanup and rehabilitation of abandoned or vacated lease sites. The department is authorized to adopt rules necessary to carry out the provisions of this subsection.

(a) Moneys in the fund that are not needed currently for cleanup and rehabilitation of abandoned or vacated lease sites shall be deposited with the Chief Financial Officer to the credit of the fund and may be invested in such manner as is provided for by statute. Interest received on such investment shall be credited to the fund.

(b) Funds within the General Inspection Trust Fund from receipts from the surcharge established in this section shall be disbursed for the following purposes and no others:

1. Administrative expenses, personnel expenses, and equipment costs of the department related to the improvement of lease areas, the cleanup and rehabilitation of abandoned or vacated aquaculture lease sites, and the enforcement of provisions of this section.

2. All costs involved in the improvement of lease areas and the cleanup and rehabilitation of abandoned or vacated lease sites.

3. All costs and damages which are the proximate results of lease abandonment or vacation.

4. Reward payments made pursuant to s. 597.0045.

The department shall recover to the use of the fund from the person or persons abandoning or vacating the lease, jointly and severally, all sums owed or expended from the fund.

(8) CULTIVATION REQUIREMENTS.—

(a) Effective cultivation shall consist of the growing of the oysters or clams in a density suitable for commercial harvesting over the amount of bottom prescribed by law. This commercial density shall be accomplished by the planting of seed oysters, shell, and cultch of various descriptions. The department may stipulate in each individual lease contract the types, shape, depth, size, and height of cultch materials on lease bottoms according to the individual shape, depth, location, and type of bottom of the proposed lease. Each lessee leasing lands under the provisions of this section or s. 253.71 shall begin, within 1 year after the date of such lease, bona fide cultivation of the same, and shall, by the end of the second year after the commencement of such lease, have placed under cultivation at least one-half of the leased area and shall each year thereafter place in cultivation at least one-fourth of the leased area until the whole, suitable for bedding of oysters or clams, shall have been put in cultivation. The cultivation requirements for perpetuity leases granted pursuant to former chapter 370 prior to 1985 under previously existing law shall comply with the conditions stated in the lease agreement, and the lessee or grantee is authorized to plant the leased or granted submerged land in both oysters and clams.

(b) These stipulations apply to all leases granted after the effective date of this section. All leases existing prior to the effective date of this section will operate under the law that was in effect when the leases were granted.

(c) When evidence is gathered by the department and such evidence conclusively shows a lack of effective cultivation, the department may revoke leases and return the bottoms in question to the public domain.

(d) The department has the authority to adopt rules pertaining to the water column over shellfish leases. All cultch materials in place 6 months after the formal adoption and publication of rules establishing standards for cultch materials on shellfish leases that do not comply with such rules may be declared a nuisance by the department. The department has the authority to direct the lessee to remove such cultch in violation of this section. The department may cancel a lease upon the refusal by the lessee violating such rules to remove unlawful cultch materials, and all improvements, cultch, marketable oysters, and shell shall become the property of the state. The department has the authority to retain, dispose of, or remove such materials in the best interest of the state.

(9) LEASES TRANSFERABLE, ETC.—The leases in chapter 253 and former chapter 370 shall be inheritable and transferable, in whole or in part, and shall also be subject to mortgage, pledge, or hypothecation and shall be subject to seizure and sale for debts as any other property, rights, and credits in this state, and this provision shall also apply to all buildings, betterments, and improvements thereon. Leases granted under this section cannot be transferred, by sale or barter, in whole or in part, without the written, express approval of the department, and such a transferee shall pay a $50 transfer fee before department approval may be given. Leases inherited or transferred will be valid only upon receipt of the transfer fee and approval by the department. The department shall keep proper indexes so that all original leases and all subsequent changes and transfers can be easily and accurately ascertained.

(10) CANCELLATION OF LEASES TO NATURAL REEFS OR BEDS.—Any person, within 6 months after the execution of any lease, may file a petition with the department for the purpose of determining whether a natural oyster or clam reef or bed having an area of not less than 100 square yards existed within the leased area on the date of the lease, with sufficient natural or maternal oysters or clams thereon (not including coon oysters) to have constituted a stratum sufficient to have been resorted to by the public generally for the purpose of gathering the same to sell for a livelihood. The petition shall be in writing addressed to the department, verified under oath, stating the location and approximate area of the natural reef or bed and the claim or interest of the petitioner therein and requesting the cancellation of the lease to the natural reef or bed. A petition may not be considered unless it is accompanied by a deposit of $500 to defray the expense of the department’s investigation of the matter. Upon receipt of such petition, the department shall cause an investigation to be made into the truth of the allegations of the petition, and, if found untrue, the $500 deposit shall be retained by the department to defray the expense of the investigation, but should the allegations of the petition be found true and the leased premises to contain a natural oyster or clam reef or bed, as described in this subsection, the $500 deposit shall be returned to the petitioner and the costs and expenses of the investigation taxed against the lessee and the lease canceled to the extent of the natural reef or bed and the same shall be marked with buoys and stakes and notices placed thereon showing the same to be a public reef or bed, the cost of the markers and notices to be taxed against the lessee.

(11) WHEN NATURAL REEFS OR BEDS MAY BE INCLUDED IN LEASE.—

(a) When an application for a submerged land lease for cultivating shellfish is filed, and when a resource survey of such lands identifies natural oyster or clam reefs or beds, the department shall determine if such reefs and beds are to be included in the leased area. The department, if it deems it to be in the best interest of the state, may include such natural reefs or beds in a lease. In those cases where a natural area is included in a lease, the department shall fix a reasonable value on the same, to be paid by the applicant for lease of such submerged land. No natural reefs shall be included in any shellfish or aquaculture lease granted in Franklin County.

(b) The department shall determine and settle all disputes as to boundaries between lessees. The department shall, in all cases, determine whether a particular submerged land area contains a natural reef or bed or whether it is suitable for raising oysters or clams.

(12) FRANKLIN COUNTY LEASES.—On and after the effective date of this section, the only leases available in Franklin County shall be those issued pursuant to ss. 253.67-253.75; former chapter 370 leases shall no longer be available. The department shall require in the lease agreement such restrictions as it deems necessary to protect the environment, the existing leaseholders, and public fishery.

(13) TRESPASS ON LEASED BEDS; PROTECTION OF LEASE AREAS.—

(a) Any person who willfully takes oysters, shells, cultch, or clams bedded or planted by a licensee under this chapter, or grantee under the provisions of heretofore existing laws, or riparian owner who may have heretofore planted the same on his or her riparian bottoms, or any oysters or clams deposited by anyone making up a cargo for market, or who willfully carries or attempts to carry away the same without permission of the owner thereof, or who willfully or knowingly removes, breaks off, destroys, or otherwise injures or alters any stakes, bounds, monuments, buoys, notices, or other designations of any natural oyster or clam reefs or beds or private bedding or propagating grounds, or who willfully injures, destroys, or removes any other protection around any oyster or clam reefs or beds, or who willfully moves any bedding ground stakes, buoys, marks, or designations placed by the department, commits a violation of this section.

(b) Harvesting shellfish is prohibited within a distance of 25 feet outside lawfully marked lease boundaries or within setback and access corridors within specifically designated high-density aquaculture lease areas and aquaculture use zones.

(14) SHELLFISH DEVELOPMENT.—The department, in cooperation with the Fish and Wildlife Conservation Commission and the Department of Environmental Protection, shall protect all clam beds, oyster beds, shellfish grounds, and oyster reefs from damage or destruction resulting from improper cultivation, propagation, planting, or harvesting. To this end, the Department of Health is authorized and directed to cooperate with the department and to make available its laboratory testing facilities and apparatus.

(15) SPECIAL ACTIVITY LICENSES.—The department is authorized to issue special activity licenses, in accordance with s. 597.020, to permit the harvest or cultivation of oysters, clams, mussels, and crabs.

(16) STAKING OFF WATER BOTTOMS OR BEDDING OYSTERS WITHOUT OBTAINING LEASE.—Any person staking off the water bottoms of this state, or bedding oysters on the bottoms of the waters of this state, without previously leasing same as required by law commits a violation of this section, and shall acquire no rights by reason of such staking off. This provision does not apply to grants heretofore made under the provisions of any heretofore existing laws or to artificial beds made heretofore by a riparian owner or his or her grantees on the owner’s riparian bottoms.

(17) SHELLFISH HARVESTING FROM SOVEREIGN SUBMERGED LAND LEASES; USE OF DREDGE OR MECHANICAL HARVESTING DEVICE.—

(a) As used in this subsection, the term:

1. “Dredge or mechanical harvesting device” means a dredge, scrape, rake, drag, or other device that is towed by a vessel or self-propelled and that is used to harvest shellfish. The term does not include handheld or handdrawn hydraulically or mechanically operated devices used to harvest cultured clams from leased sovereign submerged lands, and this subsection does not apply to such handheld or handdrawn devices.

2. “Shellfish” means oysters, clams, mussels, and scallops.

(b) The harvesting of shellfish from a sovereign submerged land lease may be authorized pursuant to chapter 253.

(c) The Board of Trustees of the Internal Improvement Trust Fund may authorize the use of a dredge or a mechanical harvesting device as a special lease condition of a sovereign submerged land lease issued under chapter 253 if:

1. The use of the dredge or mechanical harvesting device does not adversely impact the public health, safety, or welfare of adjacent natural resources; and

2. Aquaculture best management practices have been adopted pursuant to chapter 120 which:

a. Describe the approved size and specifications of the dredge or mechanical harvesting device to be used.

b. Provide conditions for deploying and using an approved dredge or mechanical harvesting device.

c. Specify requirements for monitoring potential impacts at, and adjacent to, the sovereign submerged land lease site by the leaseholder.

(d) The use of a dredge or mechanical harvesting device for the harvesting of shellfish from a sovereign submerged land lease is authorized if such use was previously authorized as an existing condition of a perpetual shellfish lease issued pursuant to former chapter 370.

(e) Only one dredge or mechanical harvesting device per lease may be possessed or operated at any time at a lease site.

(f) A dredge or mechanical harvesting device authorized by this subsection may not be used for taking shellfish for any purpose from public shellfish beds in waters of the state, and such dredge or mechanical harvesting device may not be possessed on the waters of the state from 5 p.m. until sunrise.

(g) This subsection does not authorize the harvesting of shellfish from natural reefs.

A violation of this subsection is a violation of the lease agreement and will result in the revocation of all leases held by the violator and denial of any future use of sovereign submerged land.

(18) FISHING FOR RELAYING OR TRANSPLANTING PURPOSES.—

(a) The department may designate areas for the taking of oysters and clams to be planted on public areas. Oysters, clams, and mussels may be taken for relaying or transplanting at any time during the year so long as, in the opinion of the department, the public health will not be endangered. The amount of oysters, clams, and mussels to be obtained for relaying or transplanting shall be established by the Fish and Wildlife Conservation Commission. The area relayed or transplanted to, and relaying or transplanting time periods shall be established in each case by the department.

(b) Application for a special activity license issued pursuant to subsection (15) for obtaining oysters, clams, or mussels for relaying from closed public shellfish harvesting areas to open areas or certified controlled purification plants or for transplanting sublegal-sized oysters, clams, or mussels must be made to the department. In return, the department may assign an area and a period of time for the oysters, clams, or mussels to be relayed or transplanted to be taken. All relaying and transplanting operations shall take place under the direction of the department.

(c) Relayed oysters, clams, or mussels shall not be subsequently harvested for any reason without written permission or public notice from the department.

(19) OYSTER AND CLAM REHABILITATION.—The board of county commissioners may appropriate and expend such sums as it may deem proper for the purpose of planting or transplanting oysters, clams, oyster shell, clam shell, or cultch or to perform such other acts for the enhancement of the oyster and clam industries of the state, out of any sum in the county treasury not otherwise appropriated.

(20) COOPERATION WITH UNITED STATES FISH AND WILDLIFE SERVICE.—The department shall cooperate with the United States Fish and Wildlife Service, under existing federal laws, rules, and regulations, and is authorized to accept donations, grants, and matching funds from the Federal Government in order to carry out its oyster resource and development responsibilities. The department is further authorized to accept any and all donations including funds, oysters, or oyster shells.

(21) OYSTER AND CLAM SHELLS PROPERTY OF DEPARTMENT.—

(a) Except for oysters used directly in the half-shell trade, 50 percent of all shells from oysters and clams shucked commercially in the state shall be and remain the property of the department when such shells are needed and required for rehabilitation projects and planting operations, in cooperation with the Fish and Wildlife Conservation Commission, when sufficient resources and facilities exist for handling and planting such shells, and when the collection and handling of such shells is practicable and useful, except that bona fide holders of leases and grants may retain 75 percent of such shells as they produce for aquacultural purposes. Storage, transportation, and planting of shells so retained by lessees and grantees shall be carried out under the conditions of the lease agreement or with the written approval of the department and shall be subject to such reasonable time limits as the department may fix. In the event of an accumulation of an excess of shells, the department is authorized to sell shells only to private growers for use in oyster or clam cultivation on bona fide leases and grants. No profit shall accrue to the department in these transactions, and shells are to be sold for the estimated moneys spent by the department to gather and stockpile the shells. Planting of shells obtained from the department by purchase shall be subject to the conditions set forth in the lease agreement or in the written approval as issued by the department. Any shells not claimed and used by private oyster cultivators 10 years after shells are gathered and stockpiled may be sold at auction to the highest bidder for any private use.

(b) If the department determines that it is unfeasible to collect oyster or clam shells, the shells become the property of the producer.

(c) If oyster or clam shells are owned by the department and it is not useful or feasible to use them in the rehabilitation projects, and if a leaseholder has not exercised his or her option to acquire them, the department may sell such shells for the highest price obtainable. Such shells may be used in any manner and for any purpose at the discretion of the purchaser.

(d) Moneys derived from the sale of shell shall be deposited in the General Inspection Trust Fund for shellfish programs.

(e) The department may publish notice, in a newspaper serving the county, of its intention to collect the oyster and clam shells and shall notify, by certified mail, each shucking establishment from which shells are to be collected. The notice shall contain the period of time the department intends to collect the shells in that county and the collection purpose.

(22) REQUIREMENTS FOR OYSTER OR CLAM VESSELS.—

(a) All vessels used for the harvesting, gathering, or transporting of oysters or clams for commercial purposes shall be constructed and maintained to prevent contamination or deterioration of shellfish. To this end, all such vessels shall have false bottoms and bulkheads fore and aft to prevent onboard shellfish from coming in contact with any bilge water. Dogs or other animals are not allowed at any time on vessels used to harvest or transport shellfish. A violation of this subsection will, at a minimum, result in the revocation of the violator’s license.

(b) For the purpose of this subsection, “harvesting, gathering, or transporting of oysters or clams for commercial purposes” means to harvest, gather, or transport oysters or clams with the intent to sell and shall apply to a quantity of two or more bags of oysters per vessel or more than one 5-gallon bucket of unshucked hard clams per person or more than two 5-gallon buckets of unshucked hard clams per vessel.

History.—s. 31, ch. 2000-364; s. 741, ch. 2003-261; s. 203, ch. 2008-247; s. 77, ch. 2009-21; s. 1, ch. 2016-200.



597.020 - Shellfish processors; regulation.

597.020 Shellfish processors; regulation.—

(1) The department may:

(a) Adopt by rule regulations, specifications, training requirements, and codes relating to sanitary practices for catching, cultivating, handling, processing, packaging, preserving, canning, smoking, and storing oysters, clams, mussels, scallops, and crabs.

(b) License shellfish processors who handle oysters, clams, mussels, scallops, and crabs when such activities relate to quality control, sanitary, and public health practices pursuant to this section and chapter 500.

(c) License or certify, for a fee determined by rule, facilities used for processing oysters, clams, mussels, scallops, and crabs, and may levy an administrative fine in the Class I category pursuant to s. 570.971 for each violation, for each day the violation exists, or suspend or revoke such licenses or certificates upon satisfactory evidence of a violation of rules adopted pursuant to this section, and seize and destroy any adulterated or misbranded shellfish products as defined by rule.

(2) A shellfish processing plant certification license is required to operate any facility in which oysters, clams, mussels, scallops, or crabs are processed, including but not limited to: an oyster, clam, mussel, or scallop cannery; a shell stock dealership; an oyster, clam, mussel, or scallop shucking plant; an oyster, clam, mussel, or scallop repacking plant; an oyster, clam, mussel, or scallop controlled purification plant; or a crab or soft-shell crab processing or shedding plant.

(3) The department may suspend or revoke any shellfish processing plant certification license upon satisfactory evidence that the licensee has violated any regulation, specification, or code adopted under this section and may seize and destroy any shellfish product which is defined by rule to be an adulterated or misbranded shellfish product.

(4) Any license or certification authorized and issued under this chapter shall automatically expire on June 30 of each year.

History.—s. 1, ch. 65-110; ss. 25, 35, ch. 69-106; s. 6, ch. 83-134; s. 2, ch. 84-121; ss. 4, 5, ch. 86-219; ss. 5, 19, ch. 86-240; s. 218, ch. 94-356; s. 13, ch. 96-247; s. 44, ch. 99-245; s. 32, ch. 2000-364; s. 42, ch. 2002-295; s. 156, ch. 2014-150; s. 72, ch. 2015-2.

Note.—Former s. 370.071.






Chapter 599 - VITICULTURE

599.0005 - Florida Viticulture Policy Act; short title.

599.0005 Florida Viticulture Policy Act; short title.—This chapter may be cited as the “Florida Viticulture Policy Act.”

History.—s. 1, ch. 85-111.



599.001 - Legislative declaration of public policy respecting viticulture.

599.001 Legislative declaration of public policy respecting viticulture.—

(1) The Legislature declares that viticulture, the production and utilization of grapes, is an underdeveloped agricultural commodity enterprise in this state. The Legislature recognizes that Florida possesses many resources and geographic advantages that favor the expansion and growth of present-day viticulture into a broad-based, economically viable industry. The growth potential of the present industry offers good opportunities for local economic development and supply trade. The development of viticulture is compatible with the economies, lifestyles, and interests of both rural and urban Florida.

(2) Further, the Legislature finds that factors such as minimal new grape cultivar development, lack of printed information on production and processing, minimal understanding of winemaking techniques and requirements that will capitalize on the unique characteristics of available grape cultivars, minimal understanding of grape juice processing requirements, lack of fresh fruit handling and processing technology specifically for muscadine grape cultivars, lack of quality standards for wine and other processed grapes, lack of assistance and printed information for overall business planning and marketing, and lack of coordination of the many diverse interests and expertises which could contribute to the further development of viticulture in the state are inhibitory to the development of viticulture to the potential of which it is reasonably capable, going into the 21st century.

(3) The Legislature further declares that, in order to effectively support the efficient and expeditious development and growth of viticulture into a broad-based, economically sound industry, there is a need for leadership and statewide viticultural planning.

History.—ss. 2, 6, ch. 84-295; s. 5, ch. 91-429; s. 6, ch. 94-296.



599.002 - Viticulture Advisory Council.

599.002 Viticulture Advisory Council.—

(1) There is created within the Department of Agriculture and Consumer Services the Viticulture Advisory Council, to consist of eight members as follows: the president of the Florida Grape Growers’ Association or a designee thereof; the viticulture representative of the State Agricultural Advisory Council; a representative from the Institute of Food and Agricultural Sciences; a representative from the viticultural science program at Florida Agricultural and Mechanical University; and four additional commercial members, to be appointed for a 2-year term each by the Commissioner of Agriculture, including a wine producer, a fresh fruit producer, a nonwine product (juice, jelly, pie fillings, etc.) producer, and a viticultural nursery operator.

(2) The meetings, powers and duties, procedures, and recordkeeping of the Viticulture Advisory Council shall be pursuant to s. 570.232.

(3) The primary responsibilities of the Viticulture Advisory Council are to submit to the Commissioner of Agriculture, annually, the industry’s recommendations for viticultural research, promotion, and education and, as necessary, the industry’s recommendations for revisions to the State Viticulture Plan.

History.—ss. 3, 6, ch. 84-295; s. 4, ch. 85-62; s. 5, ch. 91-429; s. 85, ch. 93-169; s. 3, ch. 94-296; s. 29, ch. 94-335; s. 59, ch. 2011-206; s. 157, ch. 2014-150.



599.003 - State Viticulture Plan.

599.003 State Viticulture Plan.—

(1) The Commissioner of Agriculture, in consultation with the Viticulture Advisory Council, shall develop and coordinate the implementation of the State Viticulture Plan, which shall identify problems and constraints of the viticulture industry, propose possible solutions to those problems, and develop planning mechanisms for the orderly growth of the industry, including:

(a) Criteria for viticultural research, service, and management priorities.

(b) Additional proposed legislation that may be required.

(c) Plans and goals to improve research and service capabilities at Florida Agricultural and Mechanical University and the University of Florida in their efforts to address current and future needs of the industry.

(d) The potential for viticulture products in terms of market and needs for development.

(e) Evaluation of wine policy alternatives, including, but not limited to, continued improvement in wine quality, blending considerations, promotion and advertising, labeling and vineyard designations, and development of production and marketing strategies.

(f) Evaluation of production and fresh fruit policy alternatives, including, but not limited to, setting minimum grades and standards, promotion and advertising, development of production and marketing strategies, and setting minimum standards on types and quality of nursery plants.

(g) Evaluation of policy alternatives for nonwine processed products, including, but not limited to, setting minimum quality standards and development of production and marketing strategies.

(h) Research and service priorities for further development of the viticulture industry.

(i) The identification of state agencies and public and private institutions concerned with research, education, extension, services, planning, promotion, and marketing functions related to viticultural development and the delineation of contributions and responsibilities.

(j) Business planning, investment potential, financial risks, and economics of production and utilization.

(2) A revision and update of the State Viticulture Plan shall be submitted biennially to the President of the Senate, the Speaker of the House of Representatives, and the chairs of appropriate committees of the Senate and House of Representatives, and a progress report and budget request shall be submitted annually.

History.—ss. 4, 6, ch. 84-295; s. 2, ch. 85-111; s. 5, ch. 91-429; s. 4, ch. 94-296.



599.004 - Florida Farm Winery Program; registration; logo; fees.

599.004 Florida Farm Winery Program; registration; logo; fees.—

(1) The Florida Farm Winery Program is established within the Department of Agriculture and Consumer Services. Under this program, a winery may qualify as a tourist attraction only if it is registered with and certified by the department as a Florida Farm Winery. A winery may not claim to be certified unless it has received written approval from the department.

(a) To qualify as a certified Florida Farm Winery, a winery must:

1. Produce or sell less than 250,000 gallons of wine annually of which 60 percent of the wine produced is made from state agricultural products.

2. Maintain a minimum of 5 acres of owned or managed land in Florida which produces commodities used in the production of wine.

3. Be open to the public for tours, tastings, and sales at least 30 hours each week.

4. Make annual application to the department for recognition as a Florida Farm Winery, on forms provided by the department.

5. Pay an annual application and registration fee of $100.

(b) To maintain certification and recognition as a Florida Farm Winery, a winery must comply with the qualifications provided in this section. The Commissioner of Agriculture is authorized to officially recognize a certified Florida Farm Winery as a state tourist attraction.

(2)(a) The department, in coordination with the Viticulture Advisory Council, shall develop and designate by rule a Florida Farm Winery logo, emblem, and directional sign to guide the public to certified Florida Farm Winery tourist attractions. The logo and emblem of certified Florida Farm Winery signs shall be uniform.

(b) Upon the request of a certified Florida Farm Winery, the Department of Transportation shall acquire and place Florida Farm Winery logo, emblem, and directional signs on the rights-of-way of interstate highways and primary and secondary roads. All costs for placing each sign shall be paid by the certified Florida Farm Winery requesting the sign. However, the cost of placing a sign shall not exceed $250 and the annual permit fee shall not exceed $50.

(c) Each certified Florida Farm Winery shall pay to the Department of Agriculture and Consumer Services a licensing fee of $10 each year for each Florida Farm Winery logo, emblem, and directional sign in place.

(3) All fees collected, except as otherwise provided by this section, shall be deposited into the Viticulture Trust Fund and used to develop consumer information on the native characteristics and proper use of wines.

History.—s. 30, ch. 92-151; s. 10, ch. 2012-83.



599.012 - Viticulture Trust Fund; creation.

599.012 Viticulture Trust Fund; creation.—

(1) There is established the Viticulture Trust Fund within the Department of Agriculture and Consumer Services. The department shall use the moneys deposited in the trust fund pursuant to subsection (2) to do all the following:

(a) Develop and coordinate the implementation of the State Viticulture Plan.

(b) Promote viticulture products manufactured from products grown in the state.

(c) Provide grants for viticultural research.

(2) Fifty percent of the revenues collected from the excise taxes imposed under s. 564.06 on wine produced by manufacturers in this state from products grown in the state will be deposited in the Viticulture Trust Fund in accordance with that section.

History.—s. 16, ch. 88-308; ss. 5, 6, ch. 94-296.






Chapter 600 - CITRUS MARKETING

600.011 - Short title.

600.011 Short title.—This act may be known and cited as “Florida Citrus Marketing Act.”

History.—s. 6, ch. 61-88.



600.021 - Declaration of state policy.

600.021 Declaration of state policy.—This act is passed:

(1) In the exercise of the police power of this state to promote and protect the public health, peace, safety, and general welfare, and to stabilize and protect the citrus fruit industry of the state.

(2) Because the citrus fruit crop grown in Florida comprises the major agricultural crop of Florida and the marketing thereof is affected with a public interest.

(3) Because it is hereby found and declared that, because of the increased and ever-increasing production of citrus fruit in Florida and elsewhere, except in years of freezes or other emergencies that substantially reduce the total crop, the marketing of citrus fruit grown in Florida in excess of reasonable and normal market demands therefor, disorderly marketing of such citrus fruit, unfair methods of competition in the marketing of such citrus fruit, and the inherent inability of individual producers to develop new and larger markets for Florida grown citrus fruit result in an unreasonable and unnecessary economic waste of the agricultural wealth of this state. Such conditions and the accompanying waste jeopardize the future continued production of quality citrus fruit for the people of this and other states and areas, prevent citrus fruit producers from obtaining a fair return from their labor and the citrus fruit which they produce, and impair the economic value of their citrus fruit groves. As a consequence, the purchasing power of such producers has been in the past, and in all likelihood will continue to be in the future, unless such conditions are remedied, low in relation to that of persons engaged in other gainful occupations within this state. Citrus fruit producers are thereby prevented from maintaining a proper and reasonable standard of living and from contributing their fair share to the support of the necessary governmental and educational functions, thus tending to unfairly increase the tax burdens of other citizens of this state.

(4) Because the conditions hereinbefore described and set forth vitally concern the health, peace, safety, and general welfare of the people of this state, it is hereby declared to be the policy of this state to aid citrus fruit producers and handlers in preventing economic waste in the production and marketing of their citrus fruit, to develop more efficient and equitable methods in the marketing of citrus fruit, and to aid citrus fruit producers and handlers in restoring and maintaining their purchasing power at a more adequate, equitable, and reasonable level.

History.—s. 1, ch. 61-88; s. 44, ch. 83-334.



600.031 - Purposes of law.

600.031 Purposes of law.—The purposes of this act are:

(1) To enable citrus fruit producers of this state, with the aid and under the direction and control of the state, more effectively to correlate the production and marketing of their citrus fruit with market demands therefor.

(2) To establish and maintain orderly marketing of citrus fruit grown in Florida.

(3) To provide methods and means for the development of new and larger markets for citrus fruit grown in Florida.

(4) To eliminate or reduce economic waste in the production, handling, and marketing of citrus fruit grown in Florida.

(5) To restore and maintain adequate purchasing power for the citrus fruit producers of Florida.

(6) To conserve the agricultural wealth of the state.

History.—s. 2, ch. 61-88.



600.041 - Definitions.

600.041 Definitions.—As used in this act, the following terms have the following meanings:

(1) “Department” means the Department of Agriculture and Consumer Services.

(2) “Person” means an individual, partnership, corporation, association, business trust, legal representative, or any organized group of individuals.

(3) “Citrus fruit” or “fruit” means and includes grapefruit, oranges, tangerines, Temples, tangelos, and murcott honey oranges grown in Florida as defined in and by s. 601.03, and when regulated by the Florida Citrus Commission of the Department of Citrus, all other citrus fruit grown in Florida, including lemons, sour oranges, limes, and citrus hybrids.

(4) “Variety” or “varieties” means any one or all of the following classifications or groupings of citrus fruit:

(a) Early and mid-season oranges, including Temple oranges, navel types, and other varieties commonly called “round oranges,” except Valencias, Lue Gim Gongs, and similar late maturing oranges of the Valencia type;

(b) Valencias, late Valencias, Lue Gim Gongs, and similar late maturing oranges of the Valencia type;

(c) Marsh and other seedless grapefruit, including pinks and reds;

(d) Duncan and other seeded grapefruit, including pinks and reds;

(e) Tangerines;

(f) Tangelos;

(g) Persian, Key, and Tahiti limes;

(h) Murcott honey oranges; and

(i) Lemons.

(5) “Producer” means any person growing or producing citrus fruit within this state for market.

(6) “Handler” means any person engaged within this state as a distributor in the business of handling and distributing citrus fruit in fresh fruit form in the primary channel of trade, whether such citrus fruit be purchased from the producer thereof or handled for her or his account.

(7) “Distributor” means any person who engages in the operation of packing, selling, marketing, handling, and distributing, in the primary channel of trade, citrus fruit in fresh fruit form in commercial quantities (other than express or gift fruit shippers) which she or he has produced, or purchased or acquired from a producer, or which she or he is marketing on behalf of a producer, but shall include only such persons who own and operate or have available to them facilities for packing the fresh citrus fruit handled by them; provided however, that any common marketing agency handling the sales of fresh citrus fruit for the account of any of such persons who do not maintain their own sales force or organization shall be deemed a distributor as herein defined.

(8) “Marketing agreement” means an agreement entered into, pursuant to the provisions of this act, by and between the department and handlers and distributors engaged in the handling and distributing of citrus fruit in fresh fruit form regulating the handling of such citrus fruit.

(9) “To handle” means to engage in the business of handler and distributor as herein defined.

(10) “To distribute” means to engage in the business of a distributor as herein defined.

(11) “Standard-packed box” has the same meaning as provided in s. 601.03.

(12) “Shipping season” means that period of time beginning August 1 of one year and ending July 31 of the following year.

(13) Whenever and wherever the context so admits any word or term used in this act which is not herein specifically defined shall have the meaning given by the laws of Florida.

History.—s. 3, ch. 61-88; ss. 14, 29, 35, ch. 69-106; s. 255, ch. 71-377; s. 54, ch. 91-220; s. 966, ch. 97-103; s. 3, ch. 2012-182.



600.051 - Marketing agreements; powers of department.

600.051 Marketing agreements; powers of department.—

(1) In order to effectuate the declared policy and purposes of this act, the department shall have the power to enter into, administer, and enforce marketing agreements with handlers and distributors engaged in any one or more of the citrus districts established in and by s. 601.09, in the handling and distributing of citrus fruit in fresh fruit form or any variety or varieties, grade, size, or quality thereof, regulating the handling of such citrus fruit in the way and manner and to the extent therein prescribed and agreed upon, which said marketing agreements shall be binding only upon the signatories thereto exclusively. The execution of any such marketing agreement shall in no manner affect the issuance, administration, or enforcement of any marketing order otherwise provided for by chapter 601, and any marketing agreement executed hereunder shall be ineffective to the extent that it is in conflict with any rule, regulation, marketing order, or marketing agreement under any federal law relating to the handling of citrus fruit grown in Florida.

(2) The department may issue and execute a marketing agreement, or any amendment thereof after its issuance, if it finds and sets forth in such marketing agreement that such agreement or amendment, as the case may be, will, with respect to the citrus fruit covered thereby, tend to:

(a) Reestablish or maintain prices received by producers for citrus fruit at a level which will give to such citrus fruit a purchasing power, with respect to the articles and services which producers commonly buy, equivalent to the purchasing power of such citrus fruit in the base period. The base period shall be such prior period in which the department finds that:

1. The volume of production of citrus fruit was adequate to supply the requirements of consumers thereof; and

2. The returns to producer of citrus fruit were sufficient to provide an adequate standard of living to the citrus fruit producer and his or her family.

(b) Approach such equality of purchasing power at as rapid a rate as is feasible in view of the market demand for citrus fruit.

(c) Prevent the unreasonable or unnecessary waste of the wealth of the citrus fruit industry of Florida by developing new and larger markets for citrus fruit.

(d) Protect the interests of consumers of citrus fruit by exercising the powers of this act only to such extent as is necessary to establish the equality of purchasing power described in paragraph (a).

(3) In making the findings set forth above in this section, the department shall take into consideration any and all facts available to it with respect to the following economic factors:

(a) The quantity of citrus fruit available for distribution.

(b) The quantity of citrus fruit normally required by consumers.

(c) The cost of producing citrus fruit as determined by available records, statistics, and surveys.

(d) The purchasing power of consumers as indicated by reports and indices.

(e) The level of prices of similar and other commodities which compete with or are utilized as substitutes for Florida citrus fruit.

(4) Subject to the legislative restrictions and limitations set forth herein, any marketing agreement entered into between the department and signatories thereto pursuant to this act may contain any or all of the following provisions for regulating the handling or distributing of citrus fruit in fresh fruit form within this state in the primary channel of trade, but no others:

(a) Provisions for determining the existence and extent of the surplus of citrus fruit or of any variety, grade, size, or quality thereof, and providing for the control and distribution of such surplus and for equalizing the burden of such surplus elimination or control among the handlers or other distributors affected.

(b) Provisions for limiting the total quantity of citrus fruit, or of any variety, grade, size, or quality thereof, which may be distributed or otherwise handled in the primary channel of trade by any and all affected persons engaged in such distributing or handling during any specified period or periods. The total quantity of any such citrus fruit so regulated and permitted to be distributed, or otherwise handled, shall not be less than the quantity which the department finds is reasonably necessary to supply the market demands of consumers of such citrus fruit.

(c) Provisions for allotting the quantity of citrus fruit, or of any variety, grade, size, or quality thereof, which each handler signatory to such agreement may purchase or acquire from, or handle on behalf of, any and all producers thereof in the primary channel of trade during any specified period or periods, under a uniform rule applicable to all handlers so regulated based upon the current season’s production or sales of such producers, or upon production or sales of such producers in such prior period as the department determines to be representative, or both, to the end that the total quantity of such citrus fruit or any variety, grade, size, or quality thereof, so purchased or handled in the primary channel of trade, shall be apportioned equitably among the producers thereof.

(d) Provisions for the establishment of surplus or reserve pools of citrus fruit, or of the representative value of such citrus fruit, or of any variety, grade, size or quality thereof, and providing for the sale or other disposition of such surplus citrus fruit and the equitable distribution among the persons interested therein of the net returns or other consideration derived from the sale or other disposition of such citrus fruit or such distribution of such representative value of such citrus fruit.

(e) Prohibiting unfair methods of competition and unfair trade practices.

(f) Provisions for the establishment of plans or programs for advertising, merchandising, sales promotion and incentive payments, or matters connected therewith, to create new or larger markets for citrus fruit or any variety, grade, size, or quality thereof grown in the state.

(g) Provisions incidental to and not inconsistent with the terms, conditions, and provisions hereinbefore specified and necessary to effectuate the other provisions of such marketing agreement and the provisions of this act, including, but not limited to, provisions for paying the costs and expenses of administration of any such agreement, and provisions for penalties and for liquidated damages for violation of any such agreement.

History.—s. 4, ch. 61-88; ss. 14, 35, ch. 69-106; s. 6, ch. 78-95; s. 4, ch. 90-127; s. 967, ch. 97-103.






Chapter 601 - FLORIDA CITRUS CODE

601.01 - Short title.

601.01 Short title.—This chapter may be cited as the “Florida Citrus Code.”

History.—s. 1, ch. 25149, 1949; s. 4, ch. 2012-182.



601.02 - Purposes.

601.02 Purposes.—This chapter is passed:

(1) In the exercise of the police power to protect health and welfare and to stabilize and protect the citrus industry of the state.

(2) Because the planting, growing, cultivating, spraying, pruning, and fertilizing of citrus groves and the harvesting, hauling, processing, packing, canning, and concentrating of the citrus crop produced thereon is the major agricultural enterprise of Florida and, together with the sale and distribution of said crop, affects the health, morals, and general economy of a vast number of citizens of the state who are either directly or indirectly dependent thereon for a livelihood, and said business is therefore of vast public interest.

(3) Because it is wise, necessary, and expedient to protect and enhance the quality and reputation of Florida citrus fruit and the canned and concentrated products thereof in domestic and foreign markets.

(4) To provide means whereby producers, packers, canners, and concentrators of citrus fruit and the canned and concentrated products thereof may secure prompt and efficient inspection and classification of grades of citrus fruit and the canned and concentrated products thereof at reasonable costs, it being hereby recognized that the standardization of the citrus fruit industry of Florida by the proper grading and classification of citrus fruit and the canned and concentrated products thereof by prompt and efficient inspection under competent authority is beneficial alike to producer, packer, shipper, canner, concentrator, carrier, receiver, and consumer in that it furnishes them prima facie evidence of the quality and condition of such products and informs the carrier and receiver of the quality of the products carried and received by them and assures the ultimate consumer of the quality of the products purchased.

(5) To enable citrus producers collectively to pay assessments to fund marketing and research programs for the direct benefit of the citrus industry of this state. It is the intent of the Legislature that all funds collected under this chapter and the interest accrued on such funds are consideration for a social contract between the state and the citrus growers of the state whereby the state must hold such funds in trust and inviolate and use them only for the purposes prescribed in this chapter.

(6) To stabilize the Florida citrus industry and to protect the public against fraud, deception, and financial loss through unscrupulous practices and haphazard methods in connection with the processing and marketing of citrus fruit and the canned or concentrated products thereof.

(7) Because said act is designed to promote the general welfare of the Florida citrus industry, which in turn will promote the general welfare and social and political economy of the state.

In the event any word, phrase, clause, sentence, paragraph, or section of this chapter is declared unconstitutional by any court of competent jurisdiction, then such declaration of such unconstitutionality shall not affect the remainder of this chapter, and the unconstitutional portion shall be considered severable, it being the intent of the Legislature that the remainder of this chapter shall continue in full force and effect.

History.—s. 2, ch. 25149, 1949; s. 1, ch. 71-77; s. 1, ch. 97-118.



601.03 - Definitions.

601.03 Definitions.—As used in this chapter, the term:

(1) “Additive” means any foreign substance which, when added to any citrus fruit juice, will change the amount of total soluble solids or anhydrous citric acid therein, or the color or taste thereof, or act as an artificial preservative thereof.

(2) “Agent” means any person who, on behalf of any citrus fruit dealer, negotiates the consignment, purchase, or sale of citrus fruit, or weighs citrus fruit so that the weight thereof may be used in computing the amount to be paid therefor.

(3) “Broker” means any person engaged in the business of negotiating the sale or purchase of citrus fruit for others.

(4) “Canned products” means juices, segments, or sections of citrus fruits sealed in hermetically sealed containers at a concentration that does not exceed 20 degrees Brix and sufficiently processed by heat to ensure preservation of the product, and when regulated by the department, these same products packed in any other manner or in any other type container.

(5) “Canning plant” means any building, structure, or place where citrus fruit or the juice thereof is canned or prepared for canning at a concentration that does not exceed 20 degrees Brix for market or shipment.

(6) “Cash buyer” means any person who purchases citrus fruit in this state from the producer for the purpose of resale.

(7) “Citrus fruit” means all varieties and regulated hybrids of citrus fruit and also means processed citrus products containing 20 percent or more citrus fruit or citrus fruit juice. The term does not, for purposes of this chapter, mean limes, lemons, marmalade, jellies, preserves, candies, or citrus hybrids for which specific standards have not been established by the department.

(8) “Citrus fruit dealer” means any consignor, commission merchant, consignment shipper, cash buyer, broker, association, cooperative association, express or gift fruit shipper, or person who in any manner makes or attempts to make money or other thing of value on citrus fruit in any manner whatsoever, other than of growing or producing citrus fruit. The term does not include retail establishments whose sales are direct to consumers and not for resale or persons or firms trading solely in citrus futures contracts on a regulated commodity exchange.

(9) “Citrus hybrids” includes, but is not limited to, hybrids between or among sour orange (C. aurantium), pummelo (C. grandis), lemon (C. limon), lime (C. aurantifolia), citron (C. medica), grapefruit (C. paradisi), tangerine or mandarin orange (C. reticulata), sweet orange (C. sinensis), tangelo (C. reticulata x C. paradisi or C. grandis), tangor (C. reticulata x C. sinensis), kumquat (Fortunella, species), trifoliate orange (Poncirus trifoliata), and varieties of these species.

(10) “Citrus producing area” means that part or parts of the state in which citrus fruit is grown or produced.

(11) “Color-add” or “color-added” means the application or use of any coloring matter to any citrus fruit.

(12) “Coloring matter” means any dye, or any liquid or concentrate or material containing a dye or materials that react to form a dye, used or intended to be used for the purpose of enhancing the color of citrus fruit by the addition of artificial color to the peel thereof. The term does not include any process or treatment of fruit that merely brings out or accelerates the natural color of the fruit.

(13) “Commission” means the Florida Citrus Commission as head of the department.

(14) “Commission merchant” means any person engaged in the business of receiving any citrus fruit for sale on commission for or on behalf of another.

(15) “Concentrated products” means:

(a) Frozen citrus fruit juice that has a concentration that exceeds 20 degrees Brix and is kept at a sufficiently freezing temperature to ensure preservation of the product; or

(b) Citrus fruit juice that is sealed in hermetically sealed containers at a concentration that exceeds 20 degrees Brix and is sufficiently processed by heat to ensure preservation of the product.

(16) “Concentrating plant” means any building, structure, or place where citrus fruit is canned, frozen, or prepared for canning or freezing at a concentration that exceeds 20 degrees Brix for market or shipment.

(17) “Consignment shipper” means any person who contracts with the producer of citrus fruit for the marketing thereof for the sole account and risk of such producer and who agrees to pay such producer the net proceeds derived from such sale.

(18) “Consignor” means any person, other than a producer, who ships or delivers to any commission merchant or dealer any citrus fruit for handling, sale, or resale.

(19) “Degreening room” means any room or place where citrus fruit is placed, with or without the use of heat or any gas, for the purpose of bringing out the natural color of the fruit.

(20) “Department” means the Department of Citrus.

(21) “Department of Agriculture” means the Department of Agriculture and Consumer Services.

(22) “Express or gift fruit shipper” means any person having an established place of business who ships or delivers for transportation in any manner citrus fruit to a consumer and not for the purpose of resale.

(23) “Fresh fruit juice distributor” means any person extracting and preparing for market or shipment any citrus fruit juice in fresh form.

(24) “Grapefruit” means the fruit Citrus paradisi Macf., commonly called grapefruit. The term includes the white, red, and pink meated varieties of grapefruit.

(25) “Handler” means any person engaged within this state in the business of distributing citrus fruit in the primary channel of trade or any person engaged as a processor in the business of processing citrus fruit.

(26) “Lemons” or “rough lemons” means the acid lemons of Citrus limon, including the varieties eureka, genoa, wheatley, amerfo, belair, and villafranca of the Eureka group; varieties bonnie brae, kennedy, lisbon, messer, messina, and sicily of the Lisbon group; varieties meyer, cuban, ponderosa, and rough of the Anomalous group; varieties dorshapo and millsweet of the Sweet Lemon group; and other varieties not included in this subsection, such as everbearing, palestine sweet, perrine, and spheriola.

(27) “Manufacturer” means any person who manufactures, sells or offers for sale, or licenses or offers for license for use any coloring matter, or any soaps, oils, waxes, gases, gas-forming material, or other similar compositions, or the component parts thereof on or in the processing of citrus fruits.

(28) “Oranges” means the fruit Citrus sinensis Osbeck, commonly called sweet oranges.

(29) “Packinghouse” means any building, structure, or place where citrus fruit is packed or otherwise prepared for market or shipment in fresh form.

(30) “Person” means any natural person, partnership, association, corporation, trust, estate, or other legal entity.

(31) “Primary channel of trade” means the routes through which citrus fruit is marketed. Citrus fruit is deemed to be delivered into the primary channel of trade when it is sold or delivered for shipment in fresh form or when it is received and accepted at a canning, concentrating, or processing plant for canning, concentrating, or processing.

(32) “Processor” means any person engaged within this state in the business of canning, concentrating, or otherwise processing citrus fruit for market other than for shipment in fresh fruit form.

(33) “Producer” means any person growing or producing citrus in this state for market.

(34) “Ship” or “shipping” means to move, or cause to be moved, citrus fruit or the canned or concentrated products thereof in intrastate, interstate, or foreign commerce by rail, truck, boat, airplane, or any other means.

(35) “Shipper” means any person engaged in shipping, or causing to be shipped, citrus fruit or the canned or concentrated products thereof in intrastate, interstate, or foreign commerce, whether as owner, agent, or otherwise.

(36) “Shipping season” means that period beginning August 1 of one year and ending July 31 of the following year.

(37) “Sour or bitter oranges” means the fruit of Citrus aurantium L. and contains several subspecies. Among the most important are varieties african, brazilian, rubidoux, and standard of the Normal group; varieties daidai, goleta, and bouquet of the Aberrant group; variety chinooto of the Myrtifolia group; and varieties bittersweet and paraguay of the Bittersweet group.

(38) “Standard-packed box” means 13/5 bushels of citrus fruit, whether in bulk or containers.

(39) “Tangerines” means the fruit Citrus reticulata Blanco, commonly called tangerines.

History.—s. 3, ch. 25149, 1949; ss. 1-5, ch. 26492, 1951; s. 2, ch. 29757, 1955; ss. 1-8, ch. 57-28; s. 1, ch. 59-12; s. 1, ch. 59-16; ss. 1-3, ch. 59-20; ss. 1, 2, ch. 61-91; s. 1, ch. 63-71; s. 1, ch. 65-85; s. 5, ch. 67-220; ss. 14, 29, 35, ch. 69-106; s. 6, ch. 71-185; ss. 1-3, 22, ch. 71-186; s. 256, ch. 71-377; s. 1, ch. 73-13; s. 1, ch. 76-8; s. 5, ch. 2012-182; s. 95, ch. 2013-15.



601.04 - Florida Citrus Commission; creation and membership.

601.04 Florida Citrus Commission; creation and membership.—

(1)(a) There is created within the department the Florida Citrus Commission, which shall be composed of nine members appointed by the Governor. Each member must be a resident citizen of the state who is and has been actively engaged in the growing, growing and shipping, or growing and processing of citrus fruit in the state for at least 5 years immediately before appointment to the commission and has, during that 5-year period:

1. Derived a major portion of her or his income from such growing, growing and shipping, or growing and processing of citrus fruit; or

2. Been the owner of, member of, officer of, or paid employee of a corporation, firm, or partnership that has, during that 5-year period, derived the major portion of its income from such growing, growing and shipping, or growing and processing of citrus fruit.

(b)1. Six members of the commission shall be classified as grower members and shall be primarily engaged in the growing of citrus fruit as an individual owner; as the owner of, or as stockholder of, a corporation; or as a member of a firm or partnership primarily engaged in citrus growing. Such members may not receive any compensation from any licensed citrus fruit dealer or handler, as defined in s. 601.03, other than gift fruit shippers, but any of the grower members shall not be disqualified as a member if, individually, or as the owner of, a member of, an officer of, or a stockholder of a corporation, firm, or partnership primarily engaged in citrus growing which processes, packs, and markets its own fruit and whose business is primarily not purchasing and handling fruit grown by others.

2. Three members of the commission shall be classified as grower-handler members and shall be engaged as owners, or as paid officers or employees, of a corporation, firm, partnership, or other business unit engaged in handling citrus fruit. One such member shall be primarily engaged in the fresh fruit business, and two such members shall be primarily engaged in the processing of citrus fruits.

(2)(a) Three commission members shall be appointed from each of the three citrus districts designated in s. 601.09. Members appointed from the same citrus district shall serve staggered terms, such that the term of one of the district’s three members expires each year. Each member must reside in the district from which she or he was appointed. For the purposes of this section, a member’s residence is her or his actual physical and permanent residence.

(b) Members shall be appointed to terms of 3 years each, except that, to establish staggered terms of members from each citrus district, the terms of members appointed before July 1, 2012, shall be shortened as follows:

1. The term of one member from each citrus district shall expire June 30, 2012, and her or his successor shall be appointed to a term beginning July 1, 2012, and expiring May 31, 2015.

2. The term of one member from each citrus district shall expire June 30, 2013, and her or his successor shall be appointed to a term beginning July 1, 2013, and expiring May 31, 2016.

3. The term of one member from each citrus district shall expire June 30, 2014, and her or his successor shall be appointed to a term beginning July 1, 2014, and ending May 31, 2017.

4. Subsequent appointments shall be made in accordance with this section.

Appointments shall be made by February 1 preceding the commencement of the term and are subject to confirmation by the Senate in the following legislative session. Each member is eligible for reappointment and shall serve until her or his successor is appointed and qualified. The regular terms begin on June 1 and expire on May 31 of the third year after such appointment.

(c) When appointments are made, the Governor shall publicly announce the actual classification and district that each appointee represents. A majority of the members of the commission shall constitute a quorum for the transaction of all business and the carrying out of the duties of the commission. Before entering upon the discharge of their duties as members of the commission, each member shall take and subscribe to the oath of office prescribed in s. 5, Art. II of the State Constitution. The qualifications and classification required of each member by this section continue to be required throughout the respective term of office, and if a member, after appointment, fails to meet the qualifications or classification that she or he possessed at the time of appointment, the member must resign or be removed and be replaced with a member possessing the proper qualifications and classification.

(d) When making an appointment to the commission, the Governor shall announce the district, classification, and term of the person appointed.

(3)(a) The commission shall elect a chair and secretary and may elect a vice chair and such other officers as the commission deems advisable.

(b) The chair, subject to commission concurrence, may appoint such advisory committees or councils composed of industry representatives as the chair deems appropriate, setting forth the committee or council concerns that are consistent with the statutory powers and duties of the commission and the department.

History.—s. 3, ch. 16854, 1935; CGL 1936 Supp. (57); s. 1, ch. 20449, 1941; s. 1, ch. 22535, 1945; s. 4, ch. 25149, 1949; s. 10, ch. 26484, 1951; s. 1, ch. 59-11; s. 1, ch. 65-71; s. 33, ch. 69-216; ss. 29, 35, ch. 69-106; s. 257, ch. 71-377; s. 1, ch. 79-84; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 1, ch. 85-49; ss. 1, 2, 3, ch. 88-55; s. 1, ch. 90-127; s. 1, ch. 91-11; s. 5, ch. 91-429; s. 3, ch. 95-174; s. 968, ch. 97-103; s. 78, ch. 2000-154; s. 2, ch. 2005-6; s. 1, ch. 2009-112; s. 13, ch. 2011-56; s. 6, ch. 2012-182.

Note.—Former s. 595.01; s. 601.10.



601.045 - Commission meetings; report of department’s internal auditor.

601.045 Commission meetings; report of department’s internal auditor.—The commission shall include as an agenda item at each regularly scheduled meeting a report by the department’s internal auditor.

History.—s. 2, ch. 2004-36; s. 7, ch. 2012-182.



601.05 - Department of Citrus a body corporate.

601.05 Department of Citrus a body corporate.—The department shall be a body corporate, shall have power to contract and be contracted with, and shall have and possess all the powers of a body corporate for all purposes necessary for fully carrying out the provisions and requirements of this chapter. The department shall adopt a corporate seal with which it shall authenticate its proceedings.

History.—s. 5, ch. 25149, 1949; s. 22, ch. 71-186; s. 1, ch. 2009-112; s. 8, ch. 2012-182.



601.06 - Compensation and expenses of commission members.

601.06 Compensation and expenses of commission members.—Each member of the commission shall receive the sum of $25 per day for each day or fraction thereof spent while en route to or from, or in actual attendance at, regular or special meetings of the commission or meetings of committees of the commission, or in transacting other business authorized by the department in addition to per diem and reimbursement of expenses as authorized by law.

History.—s. 6, ch. 25149, 1949; s. 16, ch. 63-400; s. 1, ch. 65-70; s. 1, ch. 71-184; s. 22, ch. 71-186; s. 969, ch. 97-103; s. 9, ch. 2012-182.



601.07 - Location of executive offices.

601.07 Location of executive offices.—The department’s executive offices shall be established and maintained at Bartow.

History.—s. 7, ch. 25149, 1949; s. 22, ch. 71-186; s. 1, ch. 2010-145; ss. 9, 11, ch. 2010-277; HJR 5-A, 2010 Special Session A; s. 10, ch. 2012-182.



601.08 - Authenticated copies of commission records as evidence.

601.08 Authenticated copies of commission records as evidence.—Copies of the proceedings, records, and acts of the commission and certificates purporting to relate the facts concerning such proceedings, records, and acts signed by the chair of the commission and authenticated by the department’s seal shall be prima facie evidence thereof in all the courts of the state.

History.—s. 8, ch. 25149, 1949; s. 22, ch. 71-186; s. 970, ch. 97-103; s. 11, ch. 2012-182.



601.09 - Citrus districts.

601.09 Citrus districts.—

(1) For purposes of this chapter, the state is divided into three districts composed of:

(a) Citrus District One: Levy, Alachua, Brevard, Putnam, St. Johns, St. Lucie, Flagler, Indian River, Marion, Seminole, Orange, Okeechobee, Polk, Volusia, and Osceola Counties.

(b) Citrus District Two: Hardee, DeSoto, Highlands, and Glades Counties.

(c) Citrus District Three: Charlotte, Citrus, Collier, Hernando, Hendry, Hillsborough, Lake, Lee, Manatee, Monroe, Martin, Pasco, Palm Beach, Pinellas, Sarasota, Sumter, Broward, and Miami-Dade Counties.

(2) The Legislature intends that the citrus districts be reviewed and, if necessary to maintain substantially equal volumes of citrus production within each district, redistricted every 5 years. The commission may, once every 5 years, review the citrus districts based on the total boxes produced within each district during the preceding 5 years and, based on the commission’s findings, submit recommendations to the Legislature for redistricting in accordance with this subsection.

History.—s. 9, ch. 25149, 1949; s. 2, ch. 85-49; s. 2, ch. 90-127; s. 1, ch. 95-174; s. 1, ch. 2000-205; s. 1, ch. 2005-6; s. 14, ch. 2011-56; s. 12, ch. 2012-182.



601.091 - Florida SunRidge, Indian River, and Gulf production areas, boundaries and designation.

601.091 Florida SunRidge, Indian River, and Gulf production areas, boundaries and designation.—

(1) Unless otherwise specifically provided by final court order entered as a result of a legal proceeding instituted prior to July 1, 1976, only citrus fruit grown within the boundaries of a specified production area of this state, or processed citrus products prepared solely from such citrus fruit, may be identified, classified, labeled, or otherwise designated with the name of such production area or identified, classified, labeled, or otherwise designated in any manner so as to imply that such citrus fruit, or processed citrus product produced therefrom, was grown in the specified production area.

(2) The “Indian River” production area of this state shall encompass only that part of the state particularly described as follows: Beginning at a point on the shore of the Atlantic Ocean where the line between Flagler and Volusia Counties intersects said shore, thence follow the line between said two counties to the southwest corner of Section 23, Township 14 South, Range 31 East; thence continue south to the southwest corner of Section 35, Township 14 South, Range 31 East; thence east to the northwest corner of Township 15 South, Range 32 East; thence south to the southwest corner of Township 17 South, Range 32 East; thence east to the northwest corner of Township 18 South, Range 33 East; thence south to the St. Johns River, thence along the main channel of the St. Johns River and through Lake Harney, Lake Poinsett, Lake Winder, Lake Washington, Sawgrass Lake, and Lake Helen Blazes to the range line between Ranges 35 East and 36 East; thence south to the south line of Brevard County; thence east to the line between Ranges 36 East and 37 East; thence south to the southwest corner of St. Lucie County; thence east to the line between Ranges 39 East and 40 East; thence south to the south line of Martin County; thence east to the line between Ranges 40 East and 41 East; thence south to the West Palm Beach Canal (also known as the Okeechobee Canal); thence follow said canal eastward to the mouth thereof; thence east to the shore of the Atlantic Ocean; thence northerly along the shore of the Atlantic Ocean to the point of beginning.

(3) The “Gulf” production area of this state shall encompass all of Charlotte, Collier, Glades, Hendry, and Lee Counties.

(4) The “Florida SunRidge” production area of this state shall encompass all the area of the state not included within the boundaries established by subsections (2) and (3).

History.—s. 1, ch. 76-87; s. 1, ch. 77-174; s. 2, ch. 91-11; s. 2, ch. 95-174.



601.10 - Powers of the Department of Citrus.

601.10 Powers of the Department of Citrus.—The department shall have and shall exercise such general and specific powers as are delegated to it by this chapter and other statutes of the state, which powers shall include, but are not limited to, the following:

(1) To adopt and periodically alter, rescind, modify, or amend all proper and necessary rules and orders for the exercise of its powers and the performance of its duties under this chapter and other statutes of the state, which rules and orders shall have the force and effect of law when not inconsistent therewith.

(2) To act as the general supervisory authority over the administration and enforcement of this chapter and to exercise such other powers and perform such other duties as may be imposed upon it by other laws of the state.

(3)(a) To pay, or participate in the payment of, premiums for health, accident, and life insurance for its full-time employees, pursuant to such rules as the department may adopt, in addition to the regular salaries of such full-time employees. The payment of such or similar benefits to its employees in foreign countries, including, but not limited to, social security, retirement, and other similar fringe benefit costs, may be in accordance with laws in effect in the country of employment, except that no benefits will be payable to employees not authorized for other state employees, as provided in the Career Service System.

(b) Subject to all applicable rules adopted by the Department of Management Services, the department shall be staffed 5 days per week, 40 hours per week, as necessary to accommodate industry inquiries. However, the executive director, with the commission’s approval, may establish alternative schedules for individual department employees to ensure maximum efficiencies.

(4) To purchase or authorize the purchase of all office equipment and supplies and to incur all necessary expenses in connection with and required for the proper administration of this chapter and other applicable laws.

(5) To investigate violations of this chapter and other laws conferring powers and duties upon the department and to report its findings or recommendations in connection therewith to the Department of Agriculture.

(6) To incur such reasonable obligations and expenses as may be necessary and proper for the discharge of its powers and duties under this or other laws and to have such obligations and expenses paid out of the funds authorized by law to be collected and expended. The department’s executive director, or such other person specifically designated by the commission to act in the event the executive director is either unable or not available to act, is authorized to execute, on behalf of the department, contracts and agreements previously approved by the commission during a regular or special meeting, and the secretary or assistant secretary of the commission is authorized to attest to the signature of the executive director or other designated person.

(7) To adopt, amend or repeal, and enforce rules that establish minimum maturity and quality standards for citrus fruits not inconsistent with existing laws or that regulate and control methods and practices followed or used in harvesting, grading, packing, extracting, canning, concentrating, sectionizing, or otherwise processing citrus fruits or citrus juices or the products thereof for human consumption, including the addition or prohibition of any and all additives, and including application to or use of coloring matter thereon and coloring of fruit by placing in a degreening room with or without use of heat or any form of gas in such process, to the end that such methods and practices as affect the eating and keeping qualities and depreciate the value of citrus fruits or the juices or other food products thereof in any form may be minimized to the greatest extent possible, if not altogether eliminated.

(8)(a) To prepare and disseminate information of importance to citrus growers, handlers, shippers, processors, and industry-related and interested persons and organizations relating to department activities and the production, handling, shipping, processing, and marketing of citrus fruit and processed citrus products. For referendum and other notice and informational purposes, the department may prepare and maintain, from the best available sources, a citrus grower mailing list. Such list shall be a public record available as other public records but is not subject to the purging provisions of s. 283.55.

(b) Any information provided to the department which constitutes a trade secret as defined in s. 812.081 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(c) Any nonpublished reports or data related to studies or research conducted, caused to be conducted, or funded by the department under s. 601.13 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2017, unless reviewed and saved from repeal through reenactment by the Legislature.

(9) When, in the opinion of the department, revenues collected pursuant to assessments levied under this chapter, whether allocated for research, advertising or promotion, reserve funds, advertising incentive plans, or other purposes, are not immediately needed for the purpose for which such funds are provided, the Chief Financial Officer is authorized and shall, upon the request and approval of the department, or its executive director if she or he has been given such authority, invest and reinvest the funds designated and for the period of time specified in such request. In the investment of such funds, the Chief Financial Officer has the powers and is subject to the limitations provided for in s. 17.61.

(10) Subject to the concurrence of the Chief Financial Officer, whenever the department contracts with a foreign entity for performance of services or the purchase of materials and such contract requires payment in equivalent foreign currency, the department may, for payment of such contract obligation, deposit sufficient state funds in a foreign bank, or purchase foreign currency at the current market rate, up to an amount not in excess of the contract obligation. All payments from these funds must have prior audit approval from the office of the Chief Financial Officer.

(11) To conduct an annual merchandising and management meeting in this state for department field personnel and to make direct payment, by means of vendor contracts approved by the commission, for all necessary lodging, meals, facilities, and training expenses for department employees attending such annual meeting, in lieu of payment of individual employee per diem allowances as established by s. 112.061.

(12) Notwithstanding part I of chapter 287, to adopt rules for the purpose of entering into contracts that are primarily for promotional and advertising services and promotional events, which may include commodities involving a service. Such rules shall include the authority to negotiate costs with the offerors of such services and commodities who have been determined to be qualified on the basis of technical merit, creative ability, and professional competency. Contracts pursuant to this subsection may provide for advance payments when the department determines that such provision is essential to acquiring the service.

(13) To investigate or address the transportation problems affecting the citrus industry.

(14) To investigate or research the mechanical harvesting of citrus fruit grown in the state.

(15) To provide by rule a list of forms used in conducting its business. The adoption of such rule constitutes sufficient notice to the public of the existence of the forms and negates the need to place specific citation to such list throughout the related chapters of the Florida Administrative Code.

History.—ss. 3A, 8, ch. 16854, 1935; ss. 1-4, ch. 16863, 1935; CGL 1936 Supp. 3254(62), (63); ss. 1-4, ch. 19309, 1939; CGL 1940 Supp. 3254(177)-(181); s. 2, ch. 20449, 1941; s. 1, ch. 23680, 1947; s. 10, ch. 25149, 1949; s. 1, ch. 57-14; s. 1, ch. 65-65; s. 1, ch. 65-66; s. 1, ch. 67-68; ss. 3, 14, 35, ch. 69-106; s. 1, ch. 70-444; s. 1, ch. 71-158; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 1, ch. 76-134; s. 1, ch. 77-27; s. 1, ch. 79-137; s. 1, ch. 79-155; s. 1, ch. 80-4; s. 1, ch. 80-5; s. 15, ch. 81-295; s. 12, ch. 82-196; ss. 4, 6, ch. 83-252; s. 1, ch. 87-44; s. 21, ch. 87-331; s. 4, ch. 88-32; s. 2, ch. 89-12; s. 44, ch. 90-335; s. 1, ch. 92-43; s. 355, ch. 96-406; s. 1191, ch. 97-103; s. 2, ch. 98-41; s. 742, ch. 2003-261; ss. 30, 31, 82, ch. 2011-47; s. 15, ch. 2011-56; s. 13, ch. 2012-182; s. 1, ch. 2012-183; s. 16, ch. 2016-6.

Note.—Former s. 595.07.



601.101 - Ownership of rights under patent and trademark laws developed or acquired under this chapter.

601.101 Ownership of rights under patent and trademark laws developed or acquired under this chapter.—Notwithstanding chapter 286, the legal title and every right, interest, claim, or demand of any kind in and to any patent, trademark, copyright, certification mark, or other right acquired under the patent and trademark laws of the United States, this state, or any foreign country, or the application therefor, or that is or may subsequently be owned or held, acquired, or developed by the department under this chapter, is vested in the department for the use, benefit, and purposes provided in this chapter. The department is vested with and may exercise any of the normal incidents of such ownership, including the receipt and disposition of royalties. Any sums received as royalties from any such rights are appropriated to the department for the purposes and uses provided in this chapter.

History.—s. 1, ch. 72-191; s. 14, ch. 2012-182.



601.11 - Department of Citrus; power to establish standards; rulemaking authority.

601.11 Department of Citrus; power to establish standards; rulemaking authority.—

(1) The department shall have the power to:

(a) Establish state grades and minimum maturity and quality standards not inconsistent with existing laws for citrus fruits and food products thereof containing 20 percent or more citrus or citrus juice, whether canned, concentrated, or otherwise processed, including standards for frozen concentrate for manufacturing purposes, and for containers therefor. These standards must be designed to increase the acceptance and consumption by the consuming public of such regulated citrus fruits and food products thereof and may include, but are not limited to, standards for:

1. Color break, predominant color, total soluble solids, juice content, and ratio of soluble solids of the juice to anhydrous citric acid of oranges, grapefruit, and tangerines.

2. Total soluble solids, juice content, and ratio of soluble solids of the juice to anhydrous citric acid of citrus fruit grown in the state for export to foreign countries other than Canada and Mexico.

3. Canned orange juice or frozen concentrated orange juice that is sold, offered for sale, shipped, or offered for shipment, including, but not limited to, standards for total soluble solids, ratio of soluble solids of juice to anhydrous citric acid, amount of anhydrous citric acid, amount of recoverable oil, color, taste, flavor, and absence of additives or defects, and labeling requirements for substandard juice. These standards may establish separate density, compositional, labeling, and inspection requirements for high-density frozen concentrated orange juice that is sold, offered for sale, shipped, or offered for shipment in retail, institutional, or bulk size containers.

4. The processing, shipping, and sale of frozen concentrated orange juice and concentrated orange juice for manufacturing to which nutritive sweetening ingredients are added, including, but not limited to, total soluble solids of orange juice exclusive of the added nutritive sweetening ingredients; labeling requirements; and requirements for the inspection and reinspection of such concentrated orange juice before and after nutritive sweetening ingredients are added.

5. Grapefruit juice products, including, but not limited to, standards for the ratio of soluble solids of juice to anhydrous citric acid and any other standards designed to increase the acceptance and consumption by the consuming public of such regulated grapefruit juice products.

6. Canned blends of orange juice and grapefruit juice that are sold, offered for sale, shipped, or offered for shipment, including, but not limited to, standards for total soluble solids, ratio of soluble solids of juice to anhydrous citric acid, amount of anhydrous citric acid, amount of recoverable oil, color, taste, flavor, absence of defects, and labeling requirements for substandard juice blends.

(b) Issue permits for the export to foreign countries other than Canada and Mexico of citrus fruit grown in the state that complies with the standards established under subparagraph (a)2.

(c) Establish standards limiting any increase of spacing between stacked field boxes caused by the placement of cleats or other devices on the field boxes.

(2) The commission shall:

(a) Issue and renew permits for processors of frozen concentrated orange juice and concentrated orange juice for manufacturing to which nutritive sweetening ingredients are added and, in addition to disciplinary action that may be taken by the Department of Agriculture against a citrus fruit dealer for violations of this chapter, suspend or revoke the permit of any processor that does not comply with the standards established under subparagraph (1)(a)4.

(b) Determine whether freezing temperatures have caused damage or freeze-related injury as described in s. 601.89 to citrus fruit and, if the commission determines that such damage has been caused, issue emergency quality assurance orders that:

1. Temporarily prohibit the preparation for market, sale, offer for sale, or shipment of any citrus fruit showing freeze damage or freeze-related injury.

2. Establish the degree of freeze damage or freeze-related injury that is temporarily permitted in citrus fruit used in frozen concentrated products, including concentrate for manufacturing purposes.

(3) The department shall adopt rules governing:

(a) The marking, branding, labeling, tagging, or stamping of citrus fruit, or products thereof, whether canned, concentrated, or otherwise processed, and upon containers therefor for the purpose of showing the name and address of the person marketing such citrus fruit or products thereof, whether canned, concentrated, or otherwise processed.

(b) The grade, quality, variety, type, or size of citrus fruit; the grade, quality, variety, type, and amount of the products thereof, whether canned, concentrated, or otherwise processed; and the quality, type, size, dimensions, and shape of containers therefor.

(c) The regulation or prohibition of the use of containers that previously have been used for the sale, transportation, or shipment of citrus fruit or the products thereof, whether canned, concentrated, or otherwise processed, or any other commodity. However, the department may not prohibit the use of secondhand containers for the sale or delivery of citrus fruit for retail consumption within the state.

(4) The department may not adopt any standard, rule, or order under this section that is inconsistent with any requirement of federal law or regulations that applies to citrus fruit, or the products thereof, whether canned, concentrated, or otherwise processed, or to containers therefor, that are being shipped from this state in interstate commerce.

(5)(a) All citrus fruit and the products thereof, whether canned, concentrated, or otherwise processed, sold, offered for sale, or offered for shipment within or without the state shall be graded and marked as required by this section.

(b) The rules and orders adopted under this section, to the extent that they are not inconsistent with state or federal law, shall have the force and effect of law.

History.—s. 11, ch. 25149, 1949; s. 1, ch. 57-30; s. 22, ch. 71-186; s. 15, ch. 2012-182.



601.111 - Maturity standards; modification by emergency rule.

601.111 Maturity standards; modification by emergency rule.—

(1) The Legislature finds that emergencies creating abnormal conditions in the state’s citrus industry, which may include, but are not limited to, unusual climatic conditions that produce unusual growing conditions of citrus fruit, freezes and hurricanes, or other acts of God that may affect a substantial part of the citrus industry, require that the department have the power and authority to modify the maturity standards established by rule for citrus fruit or any variety thereof.

(2)(a) Upon the determination by the department that an emergency exists that creates abnormal conditions in the state’s citrus industry, the department, in addition to all other powers and authority provided by law, may adopt emergency rules pursuant to s. 120.54(4) that temporarily modify the maturity standards previously adopted by rule.

(b) An emergency rule adopted under this subsection does not take effect unless the emergency rule is adopted by the affirmative vote of at least seven members of the commission. Notwithstanding the limitation on the effective period for emergency rules in s. 120.54(4)(c), each such emergency rule adopted under this section must contain an expiration date of not later than 1 year after its effective date.

(3) This section does not repeal any other section or part of this chapter and shall be deemed as supplemental and additional to the express power vested in the department, subject only to the limitations, restrictions, conditions, provisions, and standards provided in this section.

History.—s. 1, ch. 63-104; s. 22, ch. 71-186; s. 10, ch. 78-95; s. 1, ch. 92-347; s. 16, ch. 2012-182.



601.13 - Citrus research; administration by Department of Citrus; appropriation.

601.13 Citrus research; administration by Department of Citrus; appropriation.—

(1) The department shall administer this section and prescribe suitable and reasonable rules to properly implement this section.

(2) The department shall:

(a)1. Conduct or cause to be conducted a thorough and comprehensive study of citrus fruit and the juices thereof:

a. With respect to the quality and maturity of such fruit and the juices thereof, including proper effort to assemble data and arrive at a proper standard of quality, grade, and maturity with reference to its texture, stability, and general marketability and so far as possible reduce such findings to specific and readily understood chemical, mathematical, or descriptive terms; and

b. With respect to the nutritional and other value or values of such fruit and the juices thereof.

2. Provide suitable facilities and equipment of every kind whatsoever proper and necessary in connection with all such work.

(b) Conduct or cause to be conducted such study and research as is necessary to provide all the information and data required to be disseminated pursuant to this section.

(c) Provide suitable and sufficient laboratory facilities and equipment, making use of the laboratory facilities and equipment of the University of Florida, insofar as it is practicable for the purpose of conducting thorough and comprehensive study and research to determine all possible new and further uses for citrus fruit and citrus fruit juices and the products and byproducts into which the same can be converted or manufactured, as well as to determine and develop new and profitable methods and instruments of distribution thereof.

(d) Carry on, or cause to be carried on, suitable experiments in an effort to prove the commercial value of each, and determine and develop new and further use for citrus fruit and citrus fruit juices or the products and byproducts into which the same can be converted or manufactured.

(e) Carry on or cause to be carried on suitable experiments in an effort to prove the commercial value of any and all new profitable methods and instruments of distribution of citrus fruit and citrus fruit juices and the products and byproducts into which the same can be converted or manufactured.

(f) Carry on or cause to be carried on an economic and marketing research program relating to citrus fruits and products or byproducts thereof.

(g) Enter into any mutually satisfactory contracts or agreements with any person, firm, institution, corporation, or business unit, as well as any state or federal agency, that the department deems wise, necessary, and expedient in the administration of this chapter.

(h) Incur and pay such expenses and obligations as are necessary in connection with and required for the proper administration of this chapter.

(i) Conduct or cause to be conducted any research related to disease and crop efficiency that would advance the purposes of the state’s citrus industry and commercialization related to advancing such research.

(3) There is appropriated and made available for defraying the expenses of the administration of this section from the moneys derived from advertising assessments levied on citrus fruit such amounts as the department may deem necessary within the percentage limitations imposed by s. 601.15.

History.—s. 13, ch. 25149, 1949; s. 7, ch. 26492, 1951; s. 1, ch. 61-48; s. 1, ch. 63-80; s. 1, ch. 65-67; s. 22, ch. 71-186; s. 17, ch. 2012-182.



601.15 - Advertising campaign; methods of conducting; assessments; emergency reserve fund; citrus research.

601.15 Advertising campaign; methods of conducting; assessments; emergency reserve fund; citrus research.—

(1) The department shall administer this section, prescribe suitable and reasonable rules for the enforcement of this section, and administer the assessments levied and imposed under this section. All funds collected under this section and the interest accrued on such funds are consideration for a social contract between the state and the citrus growers of the state whereby the state must hold such funds in trust and inviolate and use them only for the purposes prescribed in this chapter. The department may cause its duly authorized agent or representative to enter upon the premises of any handler of citrus fruits and to examine or cause to be examined any books, papers, records, or memoranda bearing on the amount of assessments payable and to secure other information directly or indirectly concerned in the enforcement of this section. Any person who is required to pay the assessments levied and imposed and who by any practice or evasion makes it difficult to enforce this section by inspection, or any person who, after demand by the department or any agent or representative designated by it for that purpose, refuses to allow full inspection of the premises or any part thereof or any books, records, documents, or other instruments in any manner relating to the liability of the person or entity liable for the assessment imposed or hinders, delays, or prevents such inspection, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) The department shall plan and conduct campaigns for commodity advertising, publicity, and sales promotion, and may conduct campaigns to encourage noncommodity advertising, to increase the consumption of citrus fruits and may contract for any such advertising, publicity, and sales promotion service. To accomplish such purpose, the department shall:

(a) Disseminate information relating to:

1. Citrus fruits and the importance thereof in preserving the public health, the economy thereof in the diet of the people, and the importance thereof in the nutrition of children.

2. The manner, method, and means used and employed in the production and marketing of citrus fruits and information relating to laws of the state regulating and safeguarding such production and marketing.

3. The added cost to the producer and dealer in producing and handling citrus fruits to meet the high standards imposed by the state that ensure a pure and wholesome product.

4. The effect upon the public health that would result from a breakdown of the state’s citrus industry or any part thereof.

5. The reasons that producers and dealers should receive a reasonable return on their labor and investment.

6. The problem of furnishing the consumer at all times with an abundant supply of fine quality citrus fruits at reasonable prices.

7. Factors of instability peculiar to the citrus fruit industry, such as unbalanced production, the effect of the weather, the influence of consumer purchasing power, and price relative to the cost of other items of food in the normal diet of people, all to the end that an intelligent and increasing consumer demand may be created.

8. The possibilities with particular reference to increased consumption of citrus fruits.

9. Such additional information that tends to promote increased consumption of citrus fruits and that fosters a better understanding and more efficient cooperation among producers, dealers, and the consuming public.

(b) Decide upon some distinctive and suggestive trade name and promote its use in all ways to advertise Florida citrus fruit.

(3)(a) There is levied and imposed upon each standard-packed box of citrus fruit grown and placed into the primary channel of trade in this state an assessment at maximum annual rates for each citrus season as provided in this paragraph. The rates may be set at any lower rate in any year pursuant to paragraph (e).

1. The maximum assessment for grapefruit that enters the primary channel of trade for use in fresh form may not exceed 36 cents per box.

2. The maximum assessment for grapefruit that enters the primary channel of trade for use in processed form may not exceed 36 cents per box.

3. The maximum assessment for oranges that enter the primary channel of trade for use in fresh form may not exceed 7 cents per box.

4. The maximum assessment for oranges that enter the primary channel of trade for use in processed form may not exceed 25 cents per box.

5. The actual assessment levied each year upon tangerines and citrus hybrids regulated by the department that enter the primary channel of trade for use in processed form may not exceed 25 cents per box.

6. The maximum assessment for tangerines and citrus hybrids regulated by the department that enter the primary channel of trade for use in fresh form may not exceed 16 cents per box.

(b) Whenever citrus fruit is purchased, acquired, or handled on a weight basis, the following weights are deemed the equivalent of one standard-packed box for assessment purposes under this section:

1. Grapefruit, 85 pounds.

2. Oranges, 90 pounds.

3. Tangerines, 95 pounds.

4. Citrus hybrids, 90 pounds.

(c) The assessments imposed by this section do not apply to citrus fruit used for noncommercial domestic consumption on the premises where produced.

(d) For purposes of this subsection, a citrus season begins on August 1 of a year and ends on July 31 of the following year.

(e) The commission, upon an affirmative vote of a majority of its members and by an order entered by it before November 1 of any year, may set the assessments up to the maximum rates specified in this subsection. The assessment shall apply only to the citrus season that began on August 1 of the same calendar year. Such assessment may be applied by variety and on the basis of whether the fruit enters the primary channel of trade for use in fresh or processed form. If the commission cannot agree on a box assessment, the assessment for the previous year shall remain in effect until the commission approves a new assessment.

(4) Every handler shall keep a complete and accurate record of all citrus fruit handled by her or him. Such record shall be in such form and contain such other information as the department shall by rule prescribe. Such records shall be preserved by such handlers for a period of 1 year and shall be offered for inspection at any time upon oral or written demand by the department or its duly authorized agents or representatives.

(5) Every handler shall, at such times and in such manner as the department may by rule require, file with the department a return certified as true and correct, on forms furnished by the department, stating, in addition to other information, the number of standard-packed boxes of each kind of citrus fruit handled by such handler in the primary channel of trade during the period of time covered by the return. Full payment of all assessments due for the period reported shall accompany each handler’s return.

(6)(a) All assessments levied and imposed pursuant to this section are due and payable and shall be paid, or the amount thereof guaranteed as provided in this subsection, at the time the citrus fruit is first handled in the primary channels of trade. All such assessments shall be paid, or the payment thereof shall be guaranteed, to the department by the person first handling the fruit in the primary channel of trade, except that payment of assessments on fruit delivered or sold for processing in this state shall be paid, or payment thereof shall be guaranteed in accordance with department rules, by the person processing such fruit.

(b) Periodic payment of assessments upon citrus fruit by the person liable for such payment is permitted only in accordance with department rules, and the payment thereof shall be guaranteed by the posting of a good and sufficient letter of credit from an issuing financial institution located in the United States, a cash bond, an appropriate certificate of deposit, or an approved surety bond in an amount and manner as prescribed by department rule. Evidence of such guarantee of payment of assessments must be made on the grade certificate in such manner and form as may be prescribed by department rule.

(c) All assessments collected by the department shall be delivered to the State Treasury for payment into the proper advertising fund.

(7) All assessments levied and collected under this chapter shall be paid into the State Treasury on or before the 15th day of each month. Such moneys shall be accounted for in a special fund to be designated as the Florida Citrus Advertising Trust Fund, and all moneys in such fund are appropriated to the department for the following purposes:

(a) Four percent of all income of a revenue nature deposited in this fund, including transfers from any subsidiary accounts thereof and any interest income, shall be deposited in the General Revenue Fund pursuant to chapter 215.

(b) Moneys in the Florida Citrus Advertising Trust Fund shall be expended for the activities authorized by s. 601.13 and for the cost of those general overhead, research and development, maintenance, salaries, professional fees, enforcement costs, and other such expenses that are not related to advertising, merchandising, public relations, trade luncheons, publicity, and other associated activities. The cost of general overhead, maintenance, salaries, professional fees, enforcement costs, and other such expenses that are related to advertising, merchandising, public relations, trade luncheons, publicity, and associated activities shall be paid from the balance of the Florida Citrus Advertising Trust Fund.

(c) Moneys in the Florida Citrus Advertising Trust Fund shall also be used by the department for defraying those expenses not included in paragraph (b). After payment of such expenses, the money levied and collected under subsection (3) shall be used exclusively for commodity and noncommodity advertising, merchandising, publicity, or sales promotion of citrus products in both fresh form and processed form, including citrus cattle feed and all other products of citrus fruits, produced in the state, in such equitable manner and proration as the department may determine, but funds expended for commodity advertising thereunder shall be expended through an established advertising agency. A proration of moneys between commodity programs and noncommodity programs and among types of citrus products shall be made on or before November 1 of each shipping season and may not thereafter be modified for that shipping season unless the department finds such action necessary to preserve the economic welfare of the citrus industry.

(d)1. The pro rata portion of moneys allocated to each type of citrus product in noncommodity programs shall be used by the department to encourage substantial increases in the effectiveness, frequency, and volume of noncommodity advertising, merchandising, publicity, and sales promotion of such citrus products through rebates and incentive payments to handlers and trade customers for these activities. The department shall adopt rules providing for the use of such moneys. The rules shall establish alternate incentive programs, including at least one incentive program for product sold under advertised brands, one incentive program for product sold under private label brands, and one incentive program for product sold in bulk. For each incentive program, the rules must establish eligibility and performance requirements and must provide appropriate limitations on amounts payable to a handler or trade customer for a particular season. Such limitations may relate to the amount of citrus assessments levied and collected on the citrus product handled by such handler or trade customer during a 12-month representative period.

2. The department may require from participants in noncommodity advertising and promotional programs commercial information necessary to determine eligibility for and performance in such programs. Any information required which constitutes a trade secret as defined in s. 812.081 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This subparagraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(8)(a) On certification by any employee of the department that her or his actual and necessary expenses on any particular day while traveling outside the state exceeded the per diem provided by law, such employee shall show such excess on her or his regular expense voucher and support the same by the proof required pursuant to rules adopted by the department.

(b) The department is authorized to spend such amount as it deems advisable for guests involved in promotional activities in the sale of Florida citrus fruits and products.

(c) All obligations, expenses, and costs incurred under this section shall be paid out of the Citrus Advertising Fund upon warrant of the Chief Financial Officer when vouchers thereof, approved by the department, are exhibited.

(9)(a) Any handler who fails to file a return or to pay any assessment within the time required shall thereby forfeit to the department a penalty of 5 percent of the amount of assessment determined to be due, but the department, if satisfied that the delay was excusable, may remit all or any part of such penalty. Such penalty shall be paid to the department and disposed of as provided with respect to moneys derived from the assessments levied and imposed by subsection (3).

(b) The department may collect any assessments levied and assessed by this chapter in any or all of the following methods:

1. By the voluntary payment by the person liable therefor.

2. By a suit at law.

3. By a suit in equity to enjoin and restrain any handler, citrus fruit dealer, or other person owing such assessments from operating her or his business or engaging in business as a citrus fruit dealer until the delinquent assessments are paid. Such action may include an accounting to determine the amount of assessments plus delinquencies due. In any such proceeding, it is not necessary to allege or prove that an adequate remedy at law does not exist.

(10) The powers and duties of the department include the following:

(a) To adopt and periodically alter, rescind, modify, and amend all proper and necessary rules and orders for the exercise of its powers and the performance of its duties under this chapter.

(b) To employ and at its pleasure discharge an advertising manager, agents, advertising agencies, and such clerical and other help as it deems necessary and to outline their powers and duties and fix their compensation.

(c) To make in the name of the department such advertising contracts and other agreements as may be necessary.

(d) To keep books, records, and accounts of all of its activities, which books, records, and accounts shall be open to inspection, audit, and examination by the Auditor General and the Office of Program Policy Analysis and Government Accountability.

(e) To purchase or authorize the purchase of all office equipment and supplies and to incur all other reasonable and necessary expenses and obligations in connection with and required for the proper administration of this chapter.

(f) To conduct, and pay out of the Florida Citrus Advertising Trust Fund, premium and prize promotions designed to increase the use of citrus in any form.

(g) To advertise citrus cattle feed and promote its use.

(h) To conduct marketing activities in foreign countries and other programs designed to develop and protect domestic and international markets.

History.—s. 15, ch. 25149, 1949; s. 10, ch. 26484, 1951; ss. 9-11, ch. 26492, 1951; s. 2, ch. 29737, 1955; ss. 3, 6, ch. 29757, 1955; ss. 1-3, ch. 57-31; ss. 1-4, ch. 57-49; ss. 1-3, ch. 59-5; s. 1, ch. 59-10; s. 5, ch. 59-20; s. 2, ch. 61-119; s. 1, ch. 61-297; s. 1, ch. 62-2; s. 1, ch. 63-78; s. 1, ch. 63-79; ss. 1, 2, ch. 63-320; ss. 1, 2, ch. 65-62; s. 1, ch. 65-69; s. 1, ch. 65-91; s. 1, ch. 67-103; s. 8, ch. 69-82; ss. 12, 35, ch. 69-106; s. 1, ch. 70-161; s. 621, ch. 71-136; ss. 5, 6, 22, ch. 71-186; s. 5, ch. 71-187; s. 1, ch. 76-98; s. 1, ch. 78-392; s. 1, ch. 80-7; s. 1, ch. 80-89; s. 1, ch. 82-29; s. 1, ch. 82-35; s. 1, ch. 83-233; s. 10, ch. 83-339; s. 1, ch. 84-81; s. 1, ch. 85-171; s. 2, ch. 87-44; s. 3, ch. 88-199; s. 97, ch. 90-201; s. 40, ch. 91-5; s. 10, ch. 92-4; s. 1, ch. 95-358; s. 356, ch. 96-406; s. 1192, ch. 97-103; s. 2, ch. 97-118; s. 124, ch. 2001-266; s. 743, ch. 2003-261; s. 53, ch. 2003-399; s. 21, ch. 2005-3; s. 10, ch. 2006-45; s. 10, ch. 2008-107; s. 4, ch. 2009-78; ss. 28, 29, 82, ch. 2011-47; s. 16, ch. 2011-56; s. 18, ch. 2012-182; s. 96, ch. 2013-15; s. 17, ch. 2016-6.



601.152 - Special marketing orders.

601.152 Special marketing orders.—

(1)(a) Whenever, upon its own motion or upon petition of any handler or producer or group or association of handlers or producers of citrus fruit, the commission, upon affirmative vote of seven of its members, determines:

1. That the conduct of a special advertising and promotional marketing campaign or the conduct of market and product research and development, in addition to the advertising campaign being conducted pursuant to s. 601.15 and the research being conducted pursuant to the other provisions of the Florida Citrus Code, may substantially further increase the consumer acceptance and consumption of, and strengthen the market for, any type, variety, or form of citrus fruit or processed citrus product by further increasing the number of families buying such citrus fruit or such processed citrus product or by further increasing the quantity of such citrus fruit or processed citrus product purchased by buying families; and

2. That such substantial further increase and strengthening may be of substantial benefit to handlers thereof, producers thereof, and to the economy and well-being of the state,

the commission shall direct that a proposed marketing order be formulated for a special marketing campaign of advertising and sales promotion, including, but not limited to, brand advertising rebate promotions or the conduct of market and product research and development for such type, variety, or form of citrus fruit or processed citrus product, and shall designate a public hearing to consider adoption and implementation of such proposed marketing order.

(b) Notice of the time, place, and purpose of such public hearing shall be:

1. Mailed, at least 10 days before such hearing, to each handler who, during the 12 months immediately before such mailing, has first handled in the primary channel of trade in the state the type, variety, and form of citrus fruit or citrus product specified in the proposed marketing order, and to each handler who the department has good cause to believe will, during the period of time covered by the proposed marketing order, first handle in the primary channel of trade in the state the type, variety, and form of citrus fruit or processed citrus product specified in such proposed marketing order.

2. Published in the Florida Administrative Register at least 10 days before such hearing.

(c) A full and complete record of all proceedings at such public hearing shall be made and filed by the department at its offices, which record, when signed by the chair of the commission and authenticated by the seal of the department, shall constitute prima facie evidence of such proceedings in all courts of this state.

(d) Copies of the proposed marketing order shall be made available to the public at the offices of the department at least 5 days before such hearing and shall be in sufficient detail to apprise all persons having an interest therein of the approximate amount of moneys proposed to be expended; the assessments to be levied thereunder; and the general details of the proposed marketing order for a special marketing campaign of advertising or sales promotion or market or product research and development. Among the details so specified shall be the period of time during which the assessment imposed pursuant to subsection (8) will be levied upon the privilege so assessed, which period may not be greater than 2 years. The order may, however, provide that the expenditure of the funds received from the imposition of such assessments shall not be so confined but may be expended during such time or times as shall be specified in the proposed marketing order, which may be either during the shipping season immediately preceding the shipping seasons during which such assessments are imposed or during, or at any time subsequent to, the shipping seasons during which such assessments are imposed. This section does not prevent the imposition of a subsequent marketing order before, during, or after the expenditure of funds collected under a previously imposed marketing order, provided the aggregate of the assessments imposed may not exceed the maximum permitted under subsection (8).

(e) A proposed marketing order shall specify the type, variety, and form of citrus fruit or processed citrus product to be covered by the order and whether it applies:

1. To such citrus fruit or processed citrus product if it was so packed or processed from fruit first placed in the primary channel of trade in Florida during the period of time specified in the marketing order for the imposition of such assessments, or

2. To such citrus fruit or processed citrus product if it was so packed, processed, or shipped in such type, variety, and form during the period of time specified in the marketing order for the imposition of such assessments.

(f) If a marketing order provides for a brand advertising rebate promotion, the details specified shall include the requirements which must be met by the handler, broker, distributor, or grower in order to be eligible for rebate of advertising or promotional expenditures; the amount, or a method for computing the amount, rebatable; and the procedure for making rebates.

(g) Any marketing order may provide that policy decisions with respect to details not specifically set forth in such marketing order may be made either by the commission upon its own motion or by the commission upon the recommendation of any handlers’ committee that may be established by the order. Otherwise such policy decisions shall be made by the commission.

(2) After such notice and hearing, the commission shall determine whether or not implementation of the new special marketing order, as originally proposed or as amended at the public hearing, will substantially further increase the consumer acceptance and consumption of the citrus fruit or processed citrus product specified in such marketing order and that such substantial further increase in the consumer acceptance and consumption thereof will be of substantial benefit to the handlers and producers thereof and to the economy and well-being of the state. If the commission so determines and if it adopts a marketing order, the commission shall direct that such marketing order be subjected to a referendum of the handlers who have, during a representative period to be selected by the commission, handled in the primary channel of trade in Florida the type, variety, and form of citrus fruit or processed citrus product specified in such marketing order.

(3) No marketing order adopted pursuant to this section shall be effective unless and until the commission, at a public meeting, determines such marketing order to have been assented to by referendum by at least 67 percent of the handlers covered by the marketing order who, during the representative period determined by the commission, first handled in the primary channel of trade in Florida not less than 51 percent of the total volume of the type, variety, and form of citrus fruit or processed citrus product specified in the marketing order.

(4) The department may prescribe such procedures as it deems necessary properly to conduct a referendum among handlers covered by the marketing order to determine whether such marketing order has been so assented to.

(5)(a) Any marketing order adopted under this section and subsequently approved by referendum as provided in this section shall take effect 15 days after referendum approval is officially determined by the commission. Chapter 120 does not apply to this section. Any such marketing order is reviewable by any person adversely affected, by certiorari to the district courts of appeal in the manner prescribed by the Florida Rules of Appellate Procedure. The venue of the proceeding for such review shall be the appellate district that includes the county in which the hearings were conducted or, if the venue cannot be determined, the appellate district in which the department’s executive offices are located.

(b) In cases in which certiorari is granted pursuant to this section, the court may issue its mandate or order with directions to the agency to enter in the proceedings as is appropriate on the record, or the court may remand the cause for such further proceedings, including the taking of testimony, as may to the court seem necessary or proper:

1. To accord the parties due process of law;

2. To establish a sufficient record for review;

3. To accord the parties their constitutional, statutory, or procedural rights; or

4. To accomplish the purposes and objectives of the law pursuant to which the administrative proceeding was initiated.

(6) Any marketing order so implemented under this section may be amended subsequent to its implementation, provided such amendment has been formulated, published, subjected to public hearing, determined by the commission to meet the requirements set forth in the other subsections hereof, and assented to in the same manner and in accordance with all of the procedures and requirements set forth in this section for implementation of the original marketing order. Any such amendment may:

(a) Terminate, extend, accelerate, or defer the conduct of the campaign.

(b) Defer for one or more shipping seasons the imposition of assessments thereunder.

(c) Extend by not more than 2 additional years the period of time during which the assessments imposed pursuant to subsection (8) may be levied upon the privilege so assessed.

(d) Increase (subject to the maximum limitations imposed herein) or reduce the assessments or the amount of moneys to be expended.

(e) Alter the general details of the campaign.

(f) Otherwise amend the originally implemented marketing order.

(7) For the purpose of carrying out any and all provisions of this section, the department, or its duly authorized or designated representative or representatives, may hold hearings, take testimony, and administer oaths. Copies of the proceedings, records, and acts of the department and the handlers’ committee, if any, established by the marketing order and certificates purporting to relate the facts concerning such proceedings, records, and acts signed by the chair of the commission and authenticated by the seal of the department shall be prima facie evidence thereof in all the courts of the state.

(8)(a) Each person who, during the period specified in any marketing order implemented under this section, first handles in the primary channel of trade in the state any citrus fruit or processed citrus product of the type, variety, and form specified in such marketing order shall, for the privilege of so handling such citrus fruit or such citrus product, pay to the department such assessments as are levied and imposed thereon by such marketing order, which funds shall be used by the department to defray the necessary expenses incurred in the formation, issuance, administration, and enforcement of such marketing order and in the conduct of the special marketing campaign or market and product research and development provided for in such marketing order. However, such assessments levied and imposed under this section may not exceed 8 cents per standard-packed box on citrus fruits in fresh form, 1.3 cents per gallon on single strength citrus juices or sections, or 1.3 cents per pound of soluble citrus solids on concentrated citrus juices.

(b) The department shall prescribe procedures for the assessment and collection of such funds to defray the necessary expenses incurred, or expected to be incurred, by the department in the formation, issuance, administration, and enforcement of any marketing order implemented under this section.

(c)1. Every handler shall, at such times as the department may require, file with the department a return, not under oath, on forms to be prescribed and furnished by the department, certified as true and correct, stating the quantity of the type, variety, and form of citrus fruit or citrus product specified in the marketing order first handled in the primary channels of trade in the state by such handler during the period of time specified in the marketing order. Such returns must contain any further information deemed by the department to be reasonably necessary to properly administer or enforce this section or any marketing order implemented under this section.

2. Information that, if disclosed, would reveal a trade secret, as defined in s. 812.081, of any person subject to a marketing order is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This subparagraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(d) All assessments imposed under this section are due and payable and shall be paid by such handlers at such times and in such installments as the commission prescribes in such marketing order, or the amount thereof shall be provided for and guaranteed by giving a surety bond or cash deposit or as the department otherwise prescribes.

(9)(a) All moneys collected by the department under this section shall be set aside in the Florida Citrus Advertising Trust Fund as a special fund to be known as the “Citrus Special Marketing Order Fund.” All moneys in such fund, after deducting the service charge provided in s. 601.15(7), are appropriated to the department for the actual expenses incurred by the department for the formulation, issuance, administration, and enforcement of any marketing order so implemented and in the conduct of the special marketing campaign or market and product research and development to be carried out pursuant to any such marketing order so implemented. Upon the completion of the special marketing campaign or market and product research and development provided for pursuant to any marketing order so implemented, any and all moneys remaining and not required by the department to defray the expenses of such marketing order shall be deposited to and made a part of the Florida Citrus Advertising Trust Fund created by s. 601.15.

(b) If the department finds it necessary, the department may transfer to the Citrus Special Marketing Order Fund from any other portion of the Florida Citrus Advertising Trust Fund, including the Emergency Reserve Fund and any other special or reserve fund, such sum of money as the department determines is initially required to formulate, issue, administer, and enforce any such marketing order and conduct the special marketing campaign or market and product research and development to be carried out pursuant to such marketing order until moneys in the Citrus Special Marketing Order Fund derived from assessments imposed and collected pursuant to this section are sufficient for such purposes and thereafter repay such advance out of the Citrus Special Marketing Order Fund.

(10)(a) Any handler who fails to file a return or to pay any assessment within the time required shall thereby forfeit to the department a penalty of 5 percent of the amount of assessment then due, but the department, upon good cause shown, may waive all or any part of such penalty. Such penalty shall be paid to the department and disposed of as provided with respect to moneys derived from the assessments imposed under this section.

(b) The department may collect the assessments imposed under this section by any of the following methods:

1. The voluntary payment by the handler liable therefor.

2. By a suit at law.

3. By a suit in equity to enjoin and restrain any handler owing such assessments from operating his or her business or engaging in business as a citrus fruit dealer until the delinquent assessments are paid. Such action may include an accounting to determine the amount of assessments plus delinquencies due. In any such proceeding, it shall not be necessary to allege or prove that an adequate remedy at law does not exist.

(11) This section shall be liberally construed to effectuate the purposes set forth and as additional and supplemental powers vested in the department under the police power of this state.

History.—ss. 1, 3, ch. 61-87; s. 2, ch. 61-119; s. 1, ch. 63-81; s. 1, ch. 65-90; s. 1, ch. 67-85; s. 1, ch. 69-267; s. 22, ch. 71-186; s. 154, ch. 73-333; s. 1, ch. 76-9; s. 1, ch. 77-174; s. 10, ch. 78-95; s. 12, ch. 83-339; s. 11, ch. 92-4; s. 357, ch. 96-406; s. 1193, ch. 97-103; s. 19, ch. 2012-182; s. 52, ch. 2013-14; s. 1, ch. 2013-230; s. 18, ch. 2016-6.



601.155 - Equalizing assessment; credit; exemption.

601.155 Equalizing assessment; credit; exemption.—

(1) The first person who exercises in this state the privilege of processing, reprocessing, blending, or mixing processed orange products or processed grapefruit products or the privilege of packaging or repackaging processed orange products or processed grapefruit products into retail or institutional size containers or, except as provided in subsection (9) or except if an assessment is levied and collected on the exercise of one of the foregoing privileges, the first person having title to or possession of any processed orange product or any processed grapefruit product who exercises the privilege in this state of storing such product or removing any portion of such product from the original container in which it arrived in this state for purposes other than official inspection or direct consumption by the consumer and not for resale shall be assessed and shall pay an assessment upon the exercise of such privilege at the rate described in subsection (2).

(2) Upon the exercise of any privilege described in subsection (1), the assessment levied by this section shall be at the same rate per box of oranges or grapefruit utilized in the initial production of the processed citrus products so handled as that imposed, at the time of exercise of the assessable privilege, by s. 601.15 per box of oranges.

(3) For the purposes of this section, the number of boxes of oranges or grapefruit utilized in the initial production of processed citrus products subject to the assessable privilege shall be:

(a) The actual number of boxes so utilized, if known and verified in accordance with department rules; or

(b) An equivalent number established by department rule which, on the basis of existing data, reasonably equates to the quantity of citrus contained in the product, when the actual number of boxes so utilized is not known or properly verified.

(4) For purposes of this section:

(a) “Processed orange products” means products for human consumption consisting of 20 percent or more single strength equivalent orange juice; orange sections, segments, or edible components; or whole peeled fruit.

(b) “Processed grapefruit products” means products for human consumption consisting of 20 percent or more single strength equivalent grapefruit juice; grapefruit sections, segments, or edible components; or whole peeled fruit.

(c) “Original container” includes any vessel, tanker or tank car, or other transport vehicle.

(d) “Retail or institutional container” means a container having a capacity of 10 gallons or less.

(5) Products made in whole or in part from citrus fruit on which an equivalent assessment is levied pursuant to s. 601.15 are exempt from the assessment imposed by this section. In the case of products made in part from citrus fruit exempt from the assessment imposed by this section, it shall be the burden of the persons liable for the assessment to show the department, through competent evidence, proof of that part which is not subject to an assessable privilege.

(6) Every person liable for the assessment imposed by this section shall keep a complete and accurate record of the receipt, storage, handling, exercise of any assessable privilege under this section, and shipment of all products subject to the assessment imposed by this section. Such record shall be preserved for a period of 1 year and shall be offered for inspection upon oral or written request by the department or its duly authorized agent.

(7) Every person liable for the assessment imposed by this section shall, at such times and in such manner as the department may by rule require, file with the department a return, certified as true and correct, on forms to be prescribed and furnished by the department, stating, in addition to other information reasonably required by the department, the number of units of processed orange or grapefruit products subject to this section upon which any assessable privilege under this section was exercised during the period of time covered by the return. Full payment of assessments due for the period reported shall accompany each return.

(8) All assessments levied and imposed by this section shall be due and payable within 61 days after the first of the assessable privileges is exercised in this state. Periodic payment of the assessments imposed by this section by the person first exercising the assessable privileges and liable for such payment shall be permitted only in accordance with department rules, and the payment thereof shall be guaranteed by the posting of an appropriate certificate of deposit, approved surety bond, letter of credit from an issuing financial institution located in the United States, or cash deposit in an amount and manner as prescribed by the department.

(9) When any processed orange or grapefruit product is stored or removed from its original container as provided in subsection (1), the equalizing assessment is levied on such storage or removal, and such product is subsequently shipped out of the state in a vessel, tanker or tank car, or container having a capacity greater than 10 gallons, the person who is liable for the assessment shall be entitled to an assessment refund, if such assessment has been paid, or to an assessment credit, provided she or he can provide satisfactory proof that such product has been shipped out of the state and that no privilege assessable under subsection (1) other than storage or removal from the original container was exercised before such shipment out of the state.

(10) Notwithstanding any provision of law, the department shall develop a process by which any person liable for the assessment imposed under this section may annually object to payment of the assessment. Any such objection must be allowed without discretion as to the validity thereof, and that person shall be granted the immediate right to elect not to pay two-thirds of the applicable assessment. The department may not expend any of the remaining one-third of the applicable assessment on any advertising, marketing, or public relations activities to which any person liable for the assessment imposed under this section objects; however, such funds may be used for research, administrative, and regulatory activities. Effective July 1, 2004, upon any necessary legislative appropriation of moneys due under the settlement agreement of Consolidated Case No. 2002-CA-4686 in the Circuit Court of the Tenth Judicial Circuit in Polk County, the plaintiffs shall agree to the dismissal of their claim under the foreign commerce clause with prejudice.

(11) All assessments levied and collected under this section, including penalties, shall be paid into the State Treasury to be made a part of the Florida Citrus Advertising Trust Fund in the same manner, for the same purposes, and in the same proportions as set forth in s. 601.15(7). Any person failing to file a return or pay any assessment within the time required shall thereby forfeit to the department a penalty of 5 percent of the amount of assessment then due, but the department, on good cause shown, may waive all or any part of such penalty.

(12) This section shall be liberally construed to effectuate the purposes set forth and as additional and supplemental powers vested in the department under the police power of this state.

History.—s. 1, ch. 70-142; s. 1, ch. 70-439; s. 22, ch. 71-186; s. 1, ch. 73-29; s. 1, ch. 78-99; s. 1, ch. 83-143; s. 3, ch. 85-170; s. 4, ch. 87-44; s. 971, ch. 97-103; s. 79, ch. 2000-154; s. 2, ch. 2002-26; s. 1, ch. 2004-36; s. 20, ch. 2012-182.



601.24 - Department of Citrus to prescribe methods of testing and grading.

601.24 Department of Citrus to prescribe methods of testing and grading.—The department shall adopt rules providing the manner and method to be used in drawing samples and the quantity to be used in testing and grading of citrus fruit and the canned and concentrated products thereof and shall provide specifications and methods for use of juice extractors to be used in extracting juice for such tests and grading purposes.

History.—s. 24, ch. 25149, 1949; s. 1, ch. 61-49; s. 22, ch. 71-186; s. 21, ch. 2012-182.



601.25 - Determination of soluble solids and acid.

601.25 Determination of soluble solids and acid.—The department shall adopt rules determining the method by which juice is tested for percentage of total soluble solids, the method by which juice is tested for acidity, and the method for testing fruit for juice content. Until the department determines such method by rule, the Brix hydrometer shall be used and the reading of the hydrometer corrected for temperature shall be considered as the percent of the total soluble solids, and anhydrous citric acid shall be determined by titration of the juice using standard alkali and phenolphthalein as indicator, the total acidity being calculated as anhydrous citric acid.

History.—s. 25, ch. 25149, 1949; s. 1, ch. 61-68; s. 22, ch. 71-186; s. 22, ch. 2012-182.



601.27 - Department of Agriculture; citrus inspectors.

601.27 Department of Agriculture; citrus inspectors.—The inspection in the state of all citrus fruit and the canned and concentrated products thereof, and the certifying as to grades and qualifications thereof, and the enforcement of all provisions of this chapter and rules and orders made pursuant to and under authority of this chapter shall be under the direction, supervision, and control of the Department of Agriculture. The sampling, testing, and inspection of all processed citrus products shall be done by authorized agents or inspectors of the Department of Agriculture or pursuant to cooperative agreement between the Department of Agriculture and any agency of the Federal Government.

History.—s. 27, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 1, ch. 90-195.



601.28 - Inspection fees.

601.28 Inspection fees.—

(1) There is hereby levied upon citrus fruit and processed citrus products the following inspection fees:

(a) Upon each standard-packed box or equivalent, including hourly rate equivalent, thereof of citrus fruit inspected and certified for shipment in fresh form other than fruit on which a fee is imposed by paragraph (b), such fee, to be fixed annually promptly following the release by the United States Department of Agriculture of the October citrus crop estimate, as is determined by the Department of Agriculture to be necessary to pay:

1. The costs expected to be incurred during the then-current shipping season by the Bureau of Citrus Inspection in performing its duties with respect to such citrus fruit and by the Bureau of Citrus Technical Control in performing its duties with respect to such citrus fruit;

2. A pro rata portion of the costs expected to be incurred during the then-current shipping season by the Bureau of Citrus License and Bond;

3. A pro rata portion of the costs expected to be incurred during the then-current shipping season, by the Department of Agriculture through its cooperative agreement with the United States Department of Agriculture, which are directly attributable to the estimation of the size of the citrus crop in Florida; and

4. The amount, if any, by which the costs actually incurred with respect to the foregoing during the preceding shipping season may have exceeded the income received during that season, or less the amounts, if any, by which the income received during the preceding shipping season may have exceeded the costs actually incurred with respect to the foregoing during that season. For the purpose of this subparagraph, income received during the preceding season shall be deemed to include all fees collected under this paragraph, plus a pro rata portion of all fees collected under s. 601.59, plus a pro rata portion of all fines and penalties collected pursuant to this chapter, and plus all interest earned on the investment of the foregoing funds.

(b) Upon each unit, as defined by the Department of Citrus, of citrus fruit inspected and certified for shipment in fresh form as gift fruit or for sale at roadside retail fruit stands, such fee, to be fixed annually promptly following the release by the United States Department of Agriculture of the October citrus crop estimate, as is determined by the Department of Agriculture to be necessary to pay:

1. The costs expected to be incurred during the then-current shipping season by the Bureau of Citrus Inspection in performing its duties with respect to such citrus fruit and by the Bureau of Citrus Technical Control in performing its duties with respect to such citrus fruit;

2. A pro rata portion of the costs expected to be incurred during the then-current shipping season by the Bureau of Citrus License and Bond;

3. A pro rata portion of the costs expected to be incurred during the then-current shipping season by the Department of Agriculture through its cooperative agreement with the United States Department of Agriculture which are directly attributable to the estimation of the size of the citrus crop in Florida; and

4. The amount, if any, by which the costs actually incurred with respect to the foregoing during the preceding shipping season may have exceeded the income received during that season, or less the amounts, if any, by which the income received during the preceding shipping season may have exceeded the costs actually incurred with respect to the foregoing during that season. For the purpose of this subparagraph, income received during the preceding shipping season shall be deemed to include all fees collected under this paragraph, plus a pro rata portion of all fees collected under s. 601.59, plus a pro rata portion of all fines and penalties collected pursuant to this chapter, and all interest earned on the investment of the foregoing funds.

(c) Upon each standard-packed box or equivalent thereof of citrus fruit inspected and certified for processing, such fee, to be fixed annually promptly following the release by the United States Department of Agriculture of the October citrus crop estimate, as is determined by the Department of Agriculture to be necessary to pay:

1. The costs expected to be incurred during the then-current shipping season by the Bureau of Citrus Inspection in performing its duties with respect to such citrus fruit and by the Bureau of Citrus Technical Control in performing its duties with respect to such citrus fruit;

2. A pro rata portion of the costs expected to be incurred during the then-current shipping season by the Bureau of Citrus License and Bond;

3. A pro rata portion of the costs expected to be incurred during the then-current shipping season by the Department of Agriculture through its cooperative agreement with the United States Department of Agriculture directly attributable to the estimation of the size of the citrus crop in Florida; and

4. The amount, if any, by which the costs actually incurred with respect to the foregoing during the preceding shipping season may have exceeded the income received during that season, or less the amount, if any, by which the income received during the preceding shipping season may have exceeded the costs actually incurred with respect to the foregoing during that season. For the purpose of this subparagraph, income received during the preceding shipping season shall be deemed to include all fees collected under this paragraph, a pro rata portion of all fees collected under s. 601.59, a pro rata portion of all fines and penalties collected pursuant to this chapter, and all interest earned on the investments of the foregoing funds.

(d) Upon each standard case of 24 No. 2 cans, or the equivalent thereof, of processed citrus products inspected and certified within this state, such fee, to be fixed annually promptly following the release by the United States Department of Agriculture of the October citrus crop estimate, as is determined by the Department of Agriculture to be necessary to pay:

1. The costs expected to be incurred during the then-current shipping season by the Bureau of Citrus Inspection, through the cooperative agreement between the Department of Agriculture and the United States Department of Agriculture, in performing its duties with respect to processed citrus products; and

2. The amount, if any, by which the costs actually incurred with respect to the foregoing during the preceding shipping season may have exceeded the fees collected under this paragraph during that season, or less the amount, if any, by which the fees collected under this paragraph during the preceding shipping season may have exceeded the costs actually incurred with respect to the foregoing during that season.

(2)(a) Costs and income required to be prorated under the terms of paragraphs (a), (b), and (c) of subsection (1) shall be prorated on the basis of the number of boxes on which fees were assessed under the particular paragraph as compared to the total number of boxes of citrus fruit delivered into the primary channel of trade during the particular shipping season. Expenditures of funds for estimation of the size of the citrus crop in Florida by the Department of Agriculture through its cooperative agreement with the United States Department of Agriculture shall be for service and research work related to estimating and forecasting citrus production in Florida, including, but not limited to, tree counts, using aerial photography and ground surveys, fruit counts, fruit measurement, maturity and yield surveys, damage surveys, opinion surveys, season average price determinations, and related activities.

(b) If, after the release of the October citrus crop estimate, a subsequent citrus crop estimate is so substantially different that any of the foregoing fees fixed following the October estimate are determined by the Department of Agriculture to be insufficient to pay the estimated costs expected to be incurred as set forth in the preceding paragraphs, then the Department of Agriculture shall determine the fee necessary to pay such estimated costs based upon such revised citrus crop estimate and shall amend such fee accordingly.

(c) In fixing the foregoing fees, the Department of Agriculture shall provide for adequate reserves to pay costs expected to be incurred during those periods when costs are expected to exceed income.

(d) The computations of the fees provided for herein and information as to the data upon which they are based shall be furnished by the Department of Agriculture upon request to any person liable for fees hereunder.

(3)(a) All fees levied by this section shall be applicable retroactively to a date to be fixed by the Department of Agriculture. Such fees shall be paid to the Department of Agriculture or the payment thereof guaranteed by the person who is the owner or operator of the facility at which the citrus fruit or processed citrus products so certified are handled under the provisions of this chapter. Payment of such fees shall be due upon the certification of the citrus fruit or processed citrus products and shall be paid periodically under such rules and regulations as shall be prescribed by the Department of Agriculture. Payment shall be secured by the filing and posting of a bond or cash deposit in the form and amount required by the Department of Agriculture.

(b) All fees levied and collected under the provisions of this section shall be paid into the State Treasury on or before the 15th day of each month. Such moneys shall be deposited to and made a part of the Citrus Inspection Trust Fund and are hereby appropriated to the Department of Agriculture to be used to pay the costs incurred in its performance of the duties of the Bureau of Citrus Inspection and under the cooperative agreements referred to in subsection (1) with respect to citrus fruit and processed citrus products.

(4)(a) All persons liable for the fees imposed by this section shall keep a complete and accurate record of the receipt, sale, shipment, and processing of citrus fruit and processed citrus products subject to the fees imposed hereby. Such records shall be preserved by such persons for a period of 1 year following the end of the shipping season to which they pertain and shall be offered for inspection at any time upon oral or written demand by the Department of Agriculture.

(b) All persons liable for the fees imposed by this section shall, at such times as the Department of Agriculture may by rule or regulation require, file with the Department of Agriculture a return certified as true and correct on forms to be prescribed and furnished by the Department of Agriculture stating the number of applicable units of citrus fruit and processed citrus products which were subject to fees hereunder during the period of time covered by the return.

(5) The Department of Agriculture may adopt rules providing for the imposition of special fees for inspections conducted during hours not contemplated by regular state work hours. The rules shall prescribe circumstances under which the fees levied pursuant to paragraphs (1)(a) and (b) would not apply and the fees imposed pursuant to such rules would apply. The rules shall require that such fees be levied when specifically actuated by contract between the Department of Agriculture and persons liable for the fees created by this subsection. The rules may not authorize fees that exceed the Department of Agriculture’s actual cost of the inspection to be made, nor may such fees be less than those imposed by paragraphs (1)(a) and (b).

(6) When any portion of the revenues deposited to the Citrus Inspection Trust Fund is not immediately needed for the purpose for which such funds are appropriated, the Chief Financial Officer shall invest and reinvest such funds, and the earnings thereon shall be deposited to and made a part of the Citrus Inspection Trust Fund.

(7) The duties of the Department of Agriculture shall include the duty to conduct hearings, through a hearing officer who shall be an attorney authorized to practice law within this state, on violations of this section and rules adopted thereunder. The hearing officer shall be selected by the Commissioner of Agriculture and shall be in addition to her or his regular legal staff authorized by law. The hearing officer shall, in addition to conducting such hearings, be available to the Division of Fruit and Vegetables for other legal services on matters pertaining to violations of this chapter and rules adopted thereunder.

History.—s. 28, ch. 25149, 1949; s. 16, ch. 26492, 1951; s. 5, ch. 29757, 1955; s. 1, ch. 57-84; s. 1, ch. 59-15; ss. 7, 8, ch. 59-20; s. 1, ch. 61-97; s. 2, ch. 61-119; s. 1, ch. 63-108; ss. 1-4, ch. 65-2442; ss. 1-3, ch. 67-219; s. 1, ch. 69-226; ss. 14, 35, ch. 69-106; s. 1, ch. 71-185; s. 16, ch. 81-295; s. 1, ch. 86-61; s. 1, ch. 89-12; s. 53, ch. 92-291; s. 972, ch. 97-103; s. 3, ch. 97-118; s. 744, ch. 2003-261; s. 23, ch. 2012-182.



601.281 - Road guard fees.

601.281 Road guard fees.—There is hereby levied upon all citrus fruit upon which inspection fees are imposed by s. 601.28 an additional fee in the amount of 1 mill per standard-packed box or the equivalent thereof. This additional fee shall be collected at the same time and in the same manner as citrus inspection fees imposed by s. 601.28. All fees levied and collected under the provisions of this section shall be paid into the State Treasury on or before the 15th day of each month. Such money shall be deposited in the General Inspection Trust Fund and is hereby appropriated to the Department of Agriculture to defray that portion of the cost of operating road guard stations that is attributable to the services performed by the road guard stations with respect to citrus fruit. All such money not required to defray that portion of such costs shall be deposited in the Citrus Inspection Trust Fund and is hereby appropriated in the manner provided by s. 601.28(3)(b).

History.—s. 2, ch. 71-185.



601.29 - Powers of Department of Agriculture and Consumer Services.

601.29 Powers of Department of Agriculture and Consumer Services.—The powers of the Department of Agriculture and Consumer Services or its authorized representative include, but are not limited to, the following:

(1) To enter and inspect any place within the state where citrus fruit is being prepared, colored, packed, loaded, or stored for shipment, either in fresh or processed form, and to stop and inspect any shipment of citrus fruit or processed citrus products.

(2) To enter and survey, at any reasonable hour of the day, all commercial citrus groves for the purpose of estimating and forecasting citrus production in Florida. The property owner or lessee shall not be liable for injury to any employee or agent during the course of entry.

(3) To forbid and prohibit the shipment or sale of any citrus fruit or the canned or concentrated products thereof found to be in violation of any of the provisions of this chapter or order made or adopted under the authority of this chapter.

(4) To provide complete and adequate inspection of citrus fruit and canned and concentrated citrus products in order to permit any shipper or canning or concentrating plant to have citrus fruit or canned or concentrated citrus products graded according to the standards fixed by the United States Department of Agriculture and adopted by the Department of Agriculture and Consumer Services by rule. The Department of Agriculture and Consumer Services is authorized to enter into all necessary contracts and agreements with the United States Department of Agriculture to implement this section.

(5) To prosecute for violation of any of the citrus laws or for violation of any rule, regulation, or order promulgated by the commission or by the Department of Agriculture and Consumer Services.

(6) To institute such action at law or in equity as may appear necessary to enforce compliance with any provisions of this chapter, or to enforce compliance with any rule, regulation, or order of the Department of Citrus or the Department of Agriculture and Consumer Services made pursuant to the provisions of this chapter, and, in addition to any other remedy, to apply to any circuit court of this state for relief by injunction, if necessary, to protect the public interest without being compelled to allege or prove that an adequate remedy at law does not exist.

(7) To employ and fix the compensation of attorneys as it deems necessary to assist in exercising the powers and discharging the duties conferred and imposed upon the Department of Agriculture and Consumer Services by law, and particularly by subsections (5) and (6).

History.—s. 29, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; ss. 14, 22, ch. 71-186; s. 31, ch. 92-151.



601.31 - Citrus inspectors; employment.

601.31 Citrus inspectors; employment.—The Department of Agriculture may annually employ as many citrus fruit inspectors for a period not to exceed 1 year as the Department of Agriculture deems necessary for the effective enforcement of the citrus fruit laws of this state. All persons authorized to inspect and certify the maturity and grade of citrus fruit shall be governed by such laws and by the rules adopted by the Department of Citrus and the Department of Agriculture and shall perform their duties under the direction and supervision of the Department of Agriculture. All such citrus inspectors shall be licensed or certified by the Department of Agriculture.

History.—s. 31, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 24, ch. 2012-182; s. 43, ch. 2016-61.



601.32 - Compensation of inspectors.

601.32 Compensation of inspectors.—The salaries of the chief citrus inspector, the chief laboratory inspector, the district supervising inspectors, the junior and senior inspectors, and all other necessary inspectors shall be in the amount as determined and fixed by the Department of Agriculture, and in addition thereto, each such inspector shall be reimbursed for travel expenses as provided in s. 112.061, which shall be paid upon approval of accounts therefor by the Department of Agriculture. The Department of Agriculture may employ such additional field and other agents and clerical assistance at such times and for such periods and incur and pay any other expenses, including travel expenses, as provided in s. 112.061, of the Department of Agriculture during the citrus fruit season, as may be necessary for the effective enforcement of the citrus fruit laws of this state and of the rules of the Department of Citrus and ensure the payments of the inspection fees imposed or that may be imposed under the authority of law.

History.—s. 32, ch. 25149, 1949; s. 19, ch. 63-400; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 25, ch. 2012-182.



601.33 - Interference with inspectors.

601.33 Interference with inspectors.—A person may not obstruct, hinder, resist, interfere with, or attempt to obstruct, hinder, resist, or interfere with any authorized inspector in the discharge of any duty imposed upon or required of her or him by the provisions of law or by any rule adopted by the Department of Citrus or the Department of Agriculture, or change or attempt to change any instrument, substance, article, or fluid used by such inspector or emergency inspector in making tests of citrus fruit or the canned or concentrated products thereof.

History.—s. 33, ch. 25149, 1949; s. 1, ch. 59-19; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 973, ch. 97-103; s. 26, ch. 2012-182.



601.34 - Duties of law enforcement officers.

601.34 Duties of law enforcement officers.—Each state or county law enforcement officer shall make arrests for violations of the citrus fruit laws of this state or of any rule or order of the commission or the Department of Agriculture under authority of law when notified of such violation by the Department of Agriculture or its duly authorized agent or representative.

History.—s. 34, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 27, ch. 2012-182.



601.35 - Disputes as to quality, etc.; procedure.

601.35 Disputes as to quality, etc.; procedure.—When any dispute as to quality, grade, or condition of citrus fruit or the canned or concentrated products thereof arises, the shipper or any financially interested person may call in at his, her, or its expense an inspector licensed or certified only by the United States Department of Agriculture to inspect such citrus fruit or its canned or concentrated products. Such inspector shall issue a regular official certificate to the applicant showing the quality, grade, and condition thereof, and in all cases, such certificate shall be prima facie evidence. If such certificate shows that the citrus fruit or the canned or concentrated products thereof conform to the requirements of this chapter and the rules or orders of the Department of Citrus and of the Department of Agriculture, such shipper or such financially interested person may present the original certificate to the person or representative of the person having charge of the vehicle of transportation by which such citrus fruit or the canned or concentrated products thereof are to be transported, which person or representative shall then accept such citrus fruit or the canned or concentrated products thereof for shipment provided that all other provisions of this chapter and of the rules and orders of the Department of Citrus and of the Department of Agriculture have been met and complied with.

History.—s. 35, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 28, ch. 2012-182.



601.36 - Inspection information required when two or more lots of fruit run simultaneously.

601.36 Inspection information required when two or more lots of fruit run simultaneously.—In the event that any packinghouse packing citrus fruit or canning plant canning citrus fruit or concentrating plant concentrating citrus fruit shall have present therein or shall be packing, canning, or concentrating two or more lots of fruit simultaneously, the manager or other person in charge of said packinghouse or said canning plant or said concentrating plant shall notify the citrus fruit inspector conducting inspections at said packinghouse or canning plant or concentrating plant of said fact and furnish to said inspector full information as to the source of said several lots of fruit and the number of boxes in each several lots.

History.—s. 36, ch. 25149, 1949.



601.37 - Unlawful acts of inspectors.

601.37 Unlawful acts of inspectors.—An authorized inspector may not make or deliver a certificate of inspection and maturity and quality of any citrus fruit or the canned or concentrated products thereof upon which the inspection fees and advertising assessments have not been paid or the payment thereof guaranteed, or make or issue any false certificate as to inspection, maturity, quality, or payment of inspection fees.

History.—s. 37, ch. 25149, 1949; s. 29, ch. 2012-182.



601.38 - Citrus inspectors; authority.

601.38 Citrus inspectors; authority.—For the purpose of enforcing the citrus fruit laws of this state, as well as rules of the department, citrus fruit inspectors may enter into any packinghouse, canning plant, or concentrating plant at any hour of day or night and have and demand access and admission to any enclosed portion of such packinghouse, canning plant, or concentrating plant. Such citrus fruit inspectors may also inspect all packinghouse or canning plant records pertaining to receipts from groves and to details of receiving, handling, running, processing, packing, or canning citrus fruit.

History.—s. 38, ch. 25149, 1949; s. 10, ch. 26484, 1951; s. 22, ch. 71-186; s. 30, ch. 2012-182.



601.39 - Special inspectors.

601.39 Special inspectors.—In cases of emergency or necessity, when no citrus fruit inspector is available for inspection of a particular lot of citrus fruit or the canned or concentrated products thereof, the Department of Agriculture may designate some fit and competent individual to inspect, test, and certify as to such lot of fruit or the canned or concentrated products thereof. Certificates made or issued by such designated individual shall be signed by her or him as “Special citrus fruit inspector.” The designated individual shall not be required to give any bond, but shall be subject to the penalties imposed for violation of any of the provisions of the citrus fruit laws.

History.—s. 39, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 974, ch. 97-103.



601.40 - Registration of citrus packinghouses, processing plants with Department of Agriculture.

601.40 Registration of citrus packinghouses, processing plants with Department of Agriculture.—The owner, manager, or operator of each packinghouse, canning plant, or concentrating plant at which it is intended to pack, can, concentrate, or prepare citrus fruit for market or transportation during the then-present or the next ensuing citrus fruit shipping season shall register such packinghouse, canning plant, or concentrating plant and its location, shipping point, and post office with the Department of Agriculture at least 10 days before packing, canning, concentrating, or otherwise preparing any citrus fruit or the canned or concentrated products thereof for sale or transportation in or at such packinghouse, canning plant, or concentrating plant, and she or he shall, in addition to such registration, give the Department of Agriculture at least 7 days’ written notice of the date on which packing, canning, concentrating, or other preparation for sale or transportation of citrus fruit of the then-current or the next ensuing season’s crop will begin. The Department of Agriculture shall issue a certificate of registration to each such packinghouse, canning plant, or concentrating plant registering. However, such certificate of registration may not be issued to any packinghouse, canning plant, or concentrating plant unless the operator thereof has applied for and received her or his license as a citrus fruit dealer and furnished a bond as such citrus fruit dealer in accordance with law.

History.—s. 40, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 975, ch. 97-103; s. 31, ch. 2012-182.



601.41 - Operation without registration unlawful.

601.41 Operation without registration unlawful.—It is unlawful for any person to operate a citrus fruit packinghouse, canning plant, or concentrating plant, or to pack or otherwise prepare for sale or transportation any citrus fruit at such packinghouse, canning plant, or concentrating plant without having previously registered said packinghouse, canning plant, or concentrating plant and given the notice required in s. 601.40 and having received and still having unrevoked from the Department of Agriculture a certificate; provided, that no certificate of inspection and maturity of any fruit shall be issued by any authorized inspector except to a person who has registered with the Department of Agriculture during the then-current year and has an unrevoked certificate of registration and has given to said Department of Agriculture the notice required.

History.—s. 41, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185.



601.42 - Revocation of registration.

601.42 Revocation of registration.—Whenever the Department of Agriculture shall issue a certificate of registration to any packinghouse, canning plant, or concentrating plant for the purpose of processing citrus fruit or citrus products, as provided by s. 601.40, and said Department of Agriculture shall thereafter revoke or suspend the license of any citrus fruit dealer who may own, operate, or have any proprietary or ownership interest in any such packinghouse, canning plant, or concentrating plant aforesaid, the certificate of registration as provided for in s. 601.40 shall automatically and without further proceedings stand suspended or revoked during the entire period of the suspension or revocation of the citrus fruit dealer’s license.

History.—s. 42, ch. 25149, 1949; s. 1, ch. 59-18; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 6, ch. 78-95.



601.43 - Immature and unfit citrus fruit; individual sampling.

601.43 Immature and unfit citrus fruit; individual sampling.—Any oranges, grapefruit, tangerines, and citrus hybrids not conforming to the minimum maturity requirements set forth in department rules are deemed and held to be immature and unfit for human consumption. In the testing of fruit to determine whether the same conforms to such requirements, any inspector has the right and authority to test the individual fruit in any given sample of fruit drawn in the number and by the manner as prescribed by department rules. If, upon testing the juice of individual fruit in any sample, more than 10 percent of such individual fruit fail by more than one-half percentage point to meet the minimum ratio of total soluble solids to anhydrous citric acid that is required for such fruit, all of the fruit in the lot from which the sample was drawn is deemed and shall be held to be immature and unfit for human consumption.

History.—s. 43, ch. 25149, 1949; s. 15, ch. 71-186; s. 32, ch. 2012-182.



601.44 - Destruction of immature fruit.

601.44 Destruction of immature fruit.—All citrus fruit or processed citrus products prepared for sale or transportation, that are being prepared for such purpose, or that have been or are being delivered for sale or transportation that may be found immature or otherwise unfit for human consumption upon inspection and testing shall be seized and destroyed by a citrus fruit inspector or the sheriff of the county where found as may be provided by department rules. Such determination of immaturity or unfitness for human consumption may be made by a citrus fruit inspector at any place where such citrus fruit may be found after severance from the tree, and such seizure and destruction may likewise occur at any such place. However, in the event of seizure of citrus fruit upon the grounds that such citrus fruit fails to show a break in color required by this chapter or department rules for that particular variety of citrus fruit, the owner or person in charge of such citrus fruit shall be allowed to separate and retain for subsequent use, in accordance with this chapter or department rules, that portion of such citrus fruit which shows a break in color required by this chapter or department rules for that particular variety, and in such case, only that portion thereof which fails to show a break in color for such variety, as required by this chapter or department rules, shall be destroyed by a citrus fruit inspector or the sheriff of the county, as may be prescribed by department rules.

History.—s. 44, ch. 25149, 1949; s. 16, ch. 71-186; s. 33, ch. 2012-182.



601.45 - Grading of fresh citrus fruit.

601.45 Grading of fresh citrus fruit.—

(1) All citrus fruit, except as provided in s. 601.50, sold or shipped, or offered for sale or shipment, for consumption in fresh form shall be graded in a registered packinghouse in this state according to standards established by the department, and the grade of such fruit shall be indicated as provided in this section.

(2) Fresh citrus fruit being transported in bulk form shall have stamped upon such fruit, subject to department rules:

(a) The actual grade thereof; or

(b) Brands or trademarks properly registered with the department to represent state or U.S. grades, as provided in subsection (4).

(3) For fresh citrus fruit being transported when packed in a closed container approved or otherwise authorized by the department, it shall be sufficient if the closed container has the grade indicated thereon, in accordance with department rules, by:

(a) Stamping the grade of the fruit on the container; or

(b) Use of labels, brands, or trademarks properly registered with the department to represent state or U.S. grades, as provided in subsection (4).

(4) In accordance with such rules as the department may prescribe, licensed citrus fruit dealers in this state are entitled to register labels, brands, or trademarks for grade identification purposes. The department shall maintain a record of all labels, brands, or trademarks registered for grade identification purposes, which record may be purged as necessary.

History.—s. 45, ch. 25149, 1949; s. 1, ch. 57-29; s. 22, ch. 71-186; s. 1, ch. 77-4; s. 34, ch. 2012-182.



601.46 - Condition precedent to sale of citrus fruit.

601.46 Condition precedent to sale of citrus fruit.—

(1) It is unlawful, except as provided in s. 601.50, for any person to sell or offer for sale, transport, prepare, receive, or deliver for transportation or market any citrus fruit in fresh form unless such fruit has matured in accordance with the maturity standards and is accompanied by a certificate of inspection and maturity thereof issued by a duly authorized citrus fruit inspector of the Department of Agriculture. However, the Department of Citrus may adopt rules providing that, in lieu of the accompaniment of such shipment by a certificate of inspection and maturity, the fact of such inspection may be shown by appropriate means on the manifest or bill of lading covering such shipment.

(2) Inspection for maturity may be made at any time, anywhere, after the fruit is severed from the tree until the shipment, after inspection and certification, is accepted by common carrier or until it has been transported beyond the state lines where being transported other than by a common carrier.

(3) Shipments in bulk, either by common carrier or otherwise, to a packinghouse for repacking in Florida must be reinspected and certified before final delivery to a carrier. However, only one inspection fee shall be paid by the shipper.

(4) It shall be unlawful at any time for any person to sell or offer for sale, transport, prepare, receive, or deliver for transportation or market any citrus fruit which is immature or otherwise unfit for human consumption, or for any person to receive any such citrus fruit under a contract of sale, or for the purpose of sale, offering for sale, transportation, or delivery for transportation thereof. However, these provisions shall not apply to sale of citrus fruit “on the trees” or to common carriers or their agents when the fruit accepted for transportation or transported by any common carrier is accompanied by proper proof of inspection, maturity, and grade.

History.—s. 46, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; ss. 1, 2, 3, 4, ch. 73-11; s. 35, ch. 2012-182.



601.461 - Falsification of weights; penalty.

601.461 Falsification of weights; penalty.—

(1) It shall be unlawful for any person, firm, association, or corporation to falsify or alter any certificate, slip, or other document evidencing or pretending to evidence the weight of citrus fruit bought by weight or knowingly to make, utter, or deliver any such certificate, slip, or document which shall be false or to counsel, assist in, or procure any such act.

(2) Any person, firm, association, or corporation convicted of the violation of any provision of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 29814, 1955; s. 624, ch. 71-136.



601.47 - Condition precedent to processing citrus.

601.47 Condition precedent to processing citrus.—It is unlawful for any person to can any citrus fruits or to can or concentrate the juices thereof unless such fruit is mature in accordance with the maturity standards and is accompanied by a certificate of inspection and maturity thereof issued by a duly authorized citrus fruit inspector of the Department of Agriculture. Inspection for maturity shall be made at the canning or concentrating plant with the further proviso that shipments either by common carrier or otherwise to a canning plant or a concentrating plant in Florida must be reinspected and recertified before use by the canner or concentrator.

History.—s. 47, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185.



601.471 - Definition of “canned or concentrated citrus fruit products” expanded.

601.471 Definition of “canned or concentrated citrus fruit products” expanded.—The term “canned or concentrated citrus fruit products” when used in ss. 601.48-601.54 shall include chilled citrus juice, chilled citrus sections, or otherwise processed products of citrus fruit.

History.—s. 1, ch. 65-72.



601.48 - Grading processed citrus products.

601.48 Grading processed citrus products.—

(1) If processed citrus products meet the requirements of the two highest grades as established by the Department of Citrus or, at the option of the processor, the two highest grades established by the United States Department of Agriculture, the processor shall have the privilege of using labels, brands, or trademarks properly registered with the Department of Citrus, as provided in subsection (2), to represent state or U.S. grades.

(2) In accordance with such rules as the Department of Citrus may prescribe, licensed citrus fruit dealers in this state shall be entitled to register labels, brands, or trademarks for grade identification purposes. The department shall maintain a record of all labels, brands, and trademarks registered for grade identification purposes, which record may be purged as necessary.

(3) The grade labeling requirements of this section shall not apply to intrastate shipments of processed citrus products between licensed citrus fruit dealers who are operators of processing plants duly registered under s. 601.40.

History.—s. 48, ch. 25149, 1949; s. 1, ch. 71-78; s. 22, ch. 71-186; s. 1, ch. 77-5; s. 52, ch. 2001-279; s. 97, ch. 2004-5.



601.49 - Condition precedent to selling processed citrus products.

601.49 Condition precedent to selling processed citrus products.—A person, except as provided in s. 601.50, may not sell or offer for sale, transport, receive, or deliver for transportation or market any canned or concentrated products of citrus fruits unless such products have been inspected and are accompanied by a certificate of inspection issued by a duly authorized inspector of the Department of Agriculture. However, in lieu of a certificate of inspection, proof of such inspection may be shown, pursuant to rules adopted by the Department of Citrus, by appropriate means on the manifest or bill of lading covering such shipment.

History.—s. 49, ch. 25149, 1949; s. 17, ch. 26492, 1951; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 36, ch. 2012-182.



601.50 - Exemptions; sale or shipment of citrus or citrus products for certain purposes.

601.50 Exemptions; sale or shipment of citrus or citrus products for certain purposes.—

(1) Notwithstanding ss. 601.45, 601.46, 601.48, 601.49, 601.51, and 601.52, the department may adopt such precautionary rules that it deems expedient to permit the sale or shipment of citrus fruit or the canned or concentrated products thereof without the issuance of and filing of an inspection certificate and without the grade being shown on the container thereof, of:

(a) Intrastate shipments of fresh citrus fruit for consumption or use within the state.

(b) Shipments to be used for charitable or unemployment relief purposes.

(c) Shipments to the United States Government or any of its agencies and interstate shipments to any packinghouse, canning plant, or concentrate plant for commercial processing, as may be defined by the department, or to fresh fruit juice distributors outside the state.

(d) Shipments by any method of transportation by “gift fruit shippers,” as defined by the department, but such shipments shall not be for the purpose of resale by the consignee thereof.

(2) However, any such rule adopted under this section may not permit or allow the sale or shipment of citrus fruit deemed by this section to be immature and unfit for human consumption or of canned or concentrated products thereof prepared or made from citrus fruit deemed by this law to be immature and unfit for human consumption. In addition, shipments under paragraphs (1)(a) and (d) must meet such minimum grade standards as may periodically be established by the department, and such rules must provide for the due collection of any advertising assessments and inspection fees that may be due thereon.

History.—s. 50, ch. 25149, 1949; s. 18, ch. 26492, 1951; s. 1, ch. 59-41; s. 1, ch. 63-100; s. 1, ch. 67-24; s. 22, ch. 71-186; s. 37, ch. 2012-182.



601.501 - Charitable shipments exempt from assessments.

601.501 Charitable shipments exempt from assessments.—Shipments of citrus fruit when permitted under s. 601.50 for charitable purposes are exempt from all advertising assessments.

History.—s. 3, ch. 28197, 1953; s. 38, ch. 2012-182.



601.51 - Certification required for shipment of citrus fruit or products.

601.51 Certification required for shipment of citrus fruit or products.—

(1) A person, including a common carrier or other carrier, may not:

(a) Except as provided in s. 601.50, accept for shipment, ship, or transport any citrus fruit or the canned or concentrated products thereof until a grade certificate is issued showing the grade thereof, which certificate or a duplicate thereof must be filed with the carrier at the point of shipment.

(b) Accept for shipment or ship any citrus fruit or the canned or concentrated products thereof where written notice has been given to such person, common carrier, or other carrier, or her or his representative or agent, by the Department of Agriculture or its authorized agent, employee, or inspector that such citrus fruit or the canned or concentrated products thereof do not comply with the provisions of law or rules adopted by the Department of Citrus or the Department of Agriculture.

(2)(a) A shipper or handler of such citrus fruit or the canned or concentrated products thereof has the privilege of repacking or remarking, and if or when such citrus fruit or the canned or concentrated products thereof are repacked or remarked to conform to the provisions of law or rules or orders of the Department of Citrus or the Department of Agriculture, the Department of Agriculture or its authorized inspector or agent shall notify such person, common carrier, or other carrier, or her or his agent, that such citrus fruit or the canned or concentrated products thereof may be accepted for shipment, and such shipper or handler is not considered as having violated this chapter or such rules or orders.

(b) If a shipper conforms to the rules adopted by the Department of Citrus under s. 601.49, the shipper is deemed to have complied with this section.

History.—s. 51, ch. 25149, 1949; s. 10, ch. 26492, 1951; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 976, ch. 97-103; s. 39, ch. 2012-182.



601.52 - Carriers not to accept fruit without evidence of payment of assessments and fees.

601.52 Carriers not to accept fruit without evidence of payment of assessments and fees.—A common carrier or other carrier or person, except as provided in s. 601.50, may not accept for shipment, ship, or transport any citrus fruit or processed citrus products unless the grade certificate, manifest, or bill of lading covering such citrus fruit or processed citrus products bears evidence of the payment, as provided by law, of the assessments and fees imposed by this chapter.

History.—s. 52, ch. 25149, 1949; s. 20, ch. 26492, 1951; s. 3, ch. 71-187; s. 40, ch. 2012-182.



601.53 - Unlawful to process unwholesome citrus.

601.53 Unlawful to process unwholesome citrus.—It is unlawful for any person to can or concentrate, or buy for canning or concentrating purposes, or sell for canning or concentrating purposes in Florida any citrus fruit that is unwholesome or decomposed so that it is unfit for canning or concentrating purposes.

History.—s. 53, ch. 25149, 1949.



601.54 - Seizure of unwholesome fruit by Department of Agriculture’s agents.

601.54 Seizure of unwholesome fruit by Department of Agriculture’s agents.—

(1) The Department of Agriculture or its duly authorized inspectors shall seize and destroy all citrus fruit found by the Department of Agriculture or inspectors to be unwholesome or decomposed so that it is unfit for canning or concentrating purposes as defined by law or by any rule adopted by the Department of Citrus under this chapter, and in the event any inspector finds that any canner or concentrator is canning or concentrating fruit prohibited to be used, she or he may seize and destroy not only such fresh fruit found in the canning or concentrating plant but also citrus fruit or juice in the process of being canned or concentrated or that has been canned or concentrated from the same lot or shipment wherein the fresh fruit is found by such inspector to be subject to seizure under this section.

(2) Whenever any inspector finds citrus fruit in the canning or concentrating plant which should be destroyed under the provisions of this law, the operator, manager, or other person in charge of the canning or concentrating plant shall make known to the inspector the code number or other manner of identifying any fruit or the canned or concentrated products thereof that has been canned or concentrated from the same lot or shipment wherein is found the said fruit subject to be seized.

History.—s. 54, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 977, ch. 97-103; s. 41, ch. 2012-182.



601.55 - Citrus fruit dealer; license required.

601.55 Citrus fruit dealer; license required.—

(1) No person shall act as a citrus fruit dealer in this state without first having applied for and obtained the issuance of a current license for each shipping season, or portion thereof.

(2) An application for a citrus fruit dealer’s license shall be within one of the following classifications, and any license that may be issued upon such application shall have an effective date as herein prescribed.

(a) A “repeat application” is defined as an application filed by a dealer who held a valid license during the season immediately preceding that for which application is made; and, if the application is approved on or before August 1, such license shall be in effect for the period August 1 through July 31 of the shipping season applied for. Any license issued upon approval of such application, if approval is granted after August 1, shall be effective from the date of license issuance through July 31 of the shipping season applied for.

(b) Any application filed by an applicant who was not licensed during the immediately preceding shipping season for which the license application is made shall be considered a “new application.” Any license subsequently issued upon approval of such application shall be effective from the date of license issuance through July 31 of the shipping season applied for.

The termination dates of citrus fruit dealers’ licenses as set forth above shall not apply to a temporary license approved and issued in accordance with s. 601.57(3).

(3) An applicant is limited to the filing of one application for each citrus shipping season, which application may be amended if necessary to comply with the requirements of this chapter and department rules.

History.—s. 55, ch. 25149, 1949; s. 1, ch. 73-12; s. 1, ch. 80-6; s. 2, ch. 81-318; ss. 2, 7, ch. 82-29; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429; s. 42, ch. 2012-182.



601.56 - Application for dealers’ licenses; requirements.

601.56 Application for dealers’ licenses; requirements.—Any person desiring to engage in the business of a citrus fruit dealer in the state must apply to the department for a license. The department shall adopt rules prescribing the information to be contained in such application.

(1) All such applications, in addition to other information that may be prescribed by the department, must contain the following information:

(a) Name and address of the individual, firm, partnership, association, corporation, or other business unit applying for a license.

(b) Names and addresses of the principal stockholders, officers, partners, or other individuals belonging to or connected with the applicant if the applicant for a license is a firm, partnership, association, corporation, or other business unit, whether it be for profit or otherwise.

(c) The length of time the applicant has been engaged in the citrus fruit business in the state in any manner whatsoever.

(d) A statement of delinquent accounts, if any, growing out of the ordinary course of business with producers.

(e) A financial statement of the applicant, if required by the department, showing such information as the department may prescribe regarding the financial conditions of the applicant.

(f) Whether or not the applicant or any of its officers, directors, or stockholders have previously been licensed as a citrus fruit dealer or connected with a licensed citrus fruit dealer in the state and, if so, the date all such licenses were obtained.

(g) The number of boxes of citrus fruit, measured in terms of standard-packed boxes, that the applicant intends to deal with during the current or ensuing shipping season.

(2) If the applicant is an individual and is shown to be a nonresident of the state or is a copartnership and each member is shown to be a nonresident of the state, the applicant shall designate some bona fide resident of the state as such applicant’s resident agent upon whom process may be served. The service of process of any of the courts of this state upon such resident agent shall be as effectual and binding upon such applicant as if personally served upon such applicant.

(3) If the applicant is a corporation, such corporation must be one organized and existing under the laws of this state or having an unrevoked permit authorizing it to transact business in this state.

(4) When a license application is submitted for a person or business entity that has an unpaid balance due and owing the department for any citrus assessments or delinquency fees levied and imposed under the authority of this chapter, the applicant shall be notified immediately by the department, and such application may not be further processed or presented to the commission for action until such assessments and fees are paid in full. However, any applicant whose assessments are under review by the department or are contested in the appropriate administrative agency or court shall not have its application denied solely on the basis of owed assessments or fees until the matter is determined by the department, agency, or court.

History.—s. 56, ch. 25149, 1949; s. 22, ch. 71-186; s. 2, ch. 81-318; ss. 3, 7, ch. 82-29; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429; s. 43, ch. 2012-182.



601.57 - Examination of application; approval of dealers’ licenses.

601.57 Examination of application; approval of dealers’ licenses.—

(1) The department shall, within a reasonable time, examine the application and consider the information submitted therewith, including the applicant’s financial statement and the reputation of the applicant as shown by applicant’s past and current history and activities, including applicant’s method and manner of doing business. The department shall also consider the past history of any applicant, either individually or in connection with any individual, copartnership, corporation, association, or other business unit with whom any applicant has been connected in any capacity, and may in proper cases impute to any individual, corporation, copartnership, association, or other business unit liability for any wrong or unlawful act previously done or performed by such individual, corporation, copartnership, association, or other business unit.

(2) If the Florida Citrus Commission shall, by a majority vote, be of the opinion that the applicant is qualified and entitled to a license as a citrus fruit dealer, the commission shall approve the application; otherwise the application shall be disapproved. However, commission approval of any application may be contingent upon such reasonable conditions as may be endorsed thereon by the commission, or commission action on an application may, by majority vote, be deferred to a subsequent date.

(3) In cases of deferred action, as set forth in subsection (2), if the applicant so requests and the factual circumstances are deemed by the commission so to justify, the commission may approve the granting of a temporary license to be valid for a period to be set by the commission, not to exceed 60 days. No more than one temporary license shall be approved for any applicant during a shipping season. No temporary license may be approved unless all requirements relating to bonds or fees required to be posted or paid by the applicant have been met the same as though the approval were not of a temporary nature.

(4) Grounds for the disapproval of the application include, but are not limited to:

(a) Any previous conduct of the applicant which would have been grounds for revocation or suspension of a license as hereinafter provided if the applicant had been licensed.

(b) Delinquent accounts of the applicant owing to and growing out of the ordinary course of business with producers and other persons or firms.

(c) Delinquent accounts of the applicant with any person or persons with whom applicant has dealt in its operations under a previous license.

(d) Failure of the applicant or its owners, partners, officers, or agents to comply with any valid order of the Department of Agriculture or the Department of Citrus relating to citrus fruit laws or rules.

(e) Applicant’s violation, or aiding or abetting in the violation, of any federal or Florida law or governmental agency rule or regulation governing or applicable to citrus fruit dealers.

(5) When the applicant is a corporate or other business entity, the term “applicant” as used in this section shall be deemed to include within its meaning those individuals who have been, or can reasonably be expected to be, actively engaged in the managerial affairs of the corporate or other business entity applicant.

(6) The department shall designate not more than three employees directly involved in the processing of citrus fruit dealer license applications, who shall be a part of, and shall have access to, the criminal justice information system described in chapter 943, for purposes of investigating license applicants.

(7) The department may adopt rules establishing the procedure and guidelines for granting interim conditional staff approval for issuance of a conditional citrus fruit dealer’s license, which license shall at all times be subject to final approval or other action by the commission at its next regular meeting. Any license so issued shall clearly and conspicuously indicate thereon the conditional nature of the approval and pendency of final action.

History.—s. 57, ch. 25149, 1949; s. 22, ch. 71-186; s. 1, ch. 73-17; s. 1, ch. 76-10; s. 1, ch. 77-8; s. 1, ch. 80-8; s. 2, ch. 81-318; ss. 4, 7, ch. 82-29; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429; s. 13, ch. 92-4; s. 358, ch. 96-406; s. 44, ch. 2012-182.



601.58 - Application approval or disapproval.

601.58 Application approval or disapproval.—

(1) Each citrus fruit dealer’s license application that is approved, or approved subject to conditions, shall be forwarded immediately to the Department of Agriculture, which shall, upon satisfaction of the stated conditions, if any are endorsed thereon, issue to the applicant an appropriate license as prescribed in s. 601.60.

(2) Each temporary license granted under s. 601.57(3), license with conditions approved by the commission under s. 601.57(2), or conditional license issued upon interim staff approval under s. 601.57(7) shall clearly and conspicuously show thereon the specific conditions, or the temporary or conditional nature, thereof.

(3) No license shall be issued to any applicant whose application has been finally disapproved by the commission. Once an application has been finally disapproved by the commission, the application shall remain disapproved for the remainder of the subject shipping season.

History.—s. 58, ch. 25149, 1949; s. 10, ch. 26484, 1951; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 1, ch. 73-250; s. 10, ch. 78-95; s. 2, ch. 81-318; ss. 5, 7, ch. 82-29; s. 52, ch. 83-216; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429; s. 54, ch. 92-291; s. 11, ch. 97-220; s. 45, ch. 2012-182.



601.59 - Dealer’s license fee; agent’s registration fee.

601.59 Dealer’s license fee; agent’s registration fee.—

(1) Each applicant who qualifies for a citrus fruit dealer’s license shall pay to the Department of Agriculture, prior to issuance of such license, a license fee of $25 per shipping season or portion thereof covered by the license.

(2) A registration fee of $10 per shipping season or portion thereof covered by the dealer’s license shall be paid to the Department of Agriculture for the registration of each agent of a licensed citrus fruit dealer.

(3) All license and registration fees imposed and collected under the provisions of this section shall be paid to the State Treasury on or before the 15th day of each month. Such moneys shall be deposited in the Citrus Inspection Trust Fund and are hereby appropriated in the manner provided by s. 601.28(3)(b).

History.—s. 59, ch. 25149, 1949; s. 2, ch. 61-119; s. 1, ch. 65-80; s. 1, ch. 67-104; ss. 14, 35, ch. 69-106; ss. 4, 7, ch. 71-185; s. 1, ch. 76-25; s. 2, ch. 81-318; s. 1, ch. 83-142; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429.



601.60 - Issuance of dealers’ licenses.

601.60 Issuance of dealers’ licenses.—

(1) Whenever an application bears the approved endorsement of the Department of Citrus and satisfactions of conditions of approval, if any, and the applicant has paid the prescribed fee, the Department of Agriculture shall issue to such applicant a license, as approved by the Department of Citrus, which shall entitle the licensee to do business as a citrus fruit dealer during the effective term of such license in accordance with s. 601.55 or, if applicable, until such license is suspended or revoked by the Department of Agriculture in accordance with law. The Department of Agriculture may issue a provisional license for a period of no longer than 1 year to an applicant who is under investigation for an action that would constitute a violation of this chapter or has pending against such applicant an administrative or civil proceeding that alleges an action that would constitute a violation of this chapter. The department shall establish by rule requirements for renewal of a provisional license. When the investigation is complete or the pending proceeding has been disposed of, the Department of Agriculture may issue a regular license under this section.

(2) If, during the effective term of such license, there is any change in the ownership, officers, managership, or stockholders of any copartnership, association, corporation, or other business unit to which a license has been issued, the licensee shall immediately notify the Department of Citrus in writing specifying the change in detail. The Department of Citrus may receive, and the licensee must promptly furnish, such additional information as if the licensee were applying for a new license. If, after investigating the facts and applying the standards prescribed for the issuance of new licenses, the commission finds that the licensee is not entitled to a citrus fruit dealer’s license, the commission shall recommend to the Department of Agriculture that such existing license be suspended or revoked, and upon such recommendation, the Department of Agriculture shall immediately take necessary steps to suspend or revoke such existing license.

History.—s. 60, ch. 25149, 1949; s. 1, ch. 65-81; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 1, ch. 76-11; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429; s. 12, ch. 97-220; s. 46, ch. 2012-182.



601.601 - Registration of dealers’ agents.

601.601 Registration of dealers’ agents.—Each licensed citrus fruit dealer shall:

(1) Register with the Department of Agriculture each agent as defined in s. 601.03 who is authorized to represent such dealer; apply for registration of such agent or agents on a form approved by the Department of Agriculture and filed with the Department of Agriculture at least 5 days before the active participation of the agent or agents on behalf of such dealer in any transaction described in s. 601.03; and be held fully liable for and legally bound by all contracts and agreements, verbal or written, involving the consignment, purchase, or sale of citrus fruit executed by a duly registered agent on the dealer’s behalf during the entire period of valid registration of such agent the same as though such contracts or agreements were executed by the dealer. Registration of each agent shall be for the entire shipping season for which the applying dealer’s license is issued; however, a licensed dealer may cancel the registration of any agent registered by her or him by returning the agent’s identification card to the Department of Agriculture and giving formal written notice to the Department of Agriculture of at least 10 days. In addition, such dealer shall make every effort to alert the public to the fact that the agent is no longer authorized to represent her or him. An agent may be registered by more than one licensed dealer for the same shipping season, provided that each licensed dealer applies individually for registration of the agent and further provided that written consent is given by each and every dealer under whose license the agent has valid prior registration.

(2) When the requirements of subsection (1) and such additional requirements set forth by rules adopted by the Department of Citrus for registration of an agent are met and the fee required by s. 601.59(2) is paid, the Department of Agriculture shall duly register the agent and issue an identification card certifying such registration. The identification card, among other things, shall show in a prominent manner:

(a) The name and address of the agent.

(b) The authorizing dealer’s name, address, and license number.

(c) The effective date and season for which registration is made.

(d)1. A space for signature of the agent.

2. A space to be countersigned by the licensed dealer.

3. A statement providing that the card is not valid unless so signed and countersigned.

The department may periodically adopt, as necessary, additional requirements or conditions relating to the registration of agents.

History.—s. 1, ch. 63-75; s. 1, ch. 65-86; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 2, ch. 81-318; s. 2, ch. 83-142; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429; s. 978, ch. 97-103; s. 47, ch. 2012-182.



601.61 - Bond requirements of citrus fruit dealers.

601.61 Bond requirements of citrus fruit dealers.—

(1)(a) Except as provided in this section, before the approval of a citrus fruit dealer’s license, the applicant must deliver to the Department of Agriculture a good and sufficient cash bond, an appropriate certificate of deposit, or a surety bond executed by the applicant as principal and by a surety company qualified to do business in this state as surety, in an amount determined by the Department of Citrus pursuant to rules adopted by the department. The rules shall allow the department to consider any of the following factors for determining the amount of such bonds or certificates of deposit: the number of standard-packed boxes of citrus fruit, or the equivalent thereof, that the applicant intends to handle during the term of the license as set forth in the application; the total volume of fruit handled by the dealer the previous season; the highest month’s volume handled the previous season; the anticipated increase in the total citrus crop during the season for which the application for license is made; or other relevant factors.

(b) If a citrus fruit dealer during the term of her or his license finds that she or he has handled, or can reasonably expect to handle, a volume of fruit greater than that covered by a posted bond or certificate of deposit, the dealer has the affirmative duty to immediately notify the Department of Agriculture and initiate a review by the Department of Citrus to determine any increase required in the amount of such bond or certificate of deposit to comply with the department’s rules for determining the amount of such bonds or certificates of deposit.

(2) Such bond shall be in the form approved by the Department of Agriculture and shall be conditioned as provided in s. 601.66(9); to fully comply with the terms and conditions of all contracts, verbal or written, made by the citrus fruit dealer with producers or with other citrus fruit dealers relative to the purchasing, handling, sale, and accounting of purchases and sales of citrus fruit; upon the dealer’s accounting for the proceeds from, and paying for, any citrus fruit purchased or contracted for in accordance with the terms of the contracts with producers; and upon the dealer’s accounting for any advance payments or deposits made, and delivering all citrus fruit contracted for, in accordance with the terms of the contracts with other citrus fruit dealers. The commission may prescribe by rule that such a producer contract contain information that it considers necessary to protect the producer from deceptive practices. For purposes of this chapter, every such contract shall be conclusively deemed to have been made and entered into during the shipping season in which the delivery of fruit into the primary channel of trade is made.

(3) Such bond shall be to the Department of Agriculture for the use and benefit of every producer and of every citrus fruit dealer with whom the dealer deals in the purchase, handling, sale, and accounting of purchases and sales of citrus fruit. The aggregate accumulative liability under any bond may not exceed the amount of the bond. Such bond shall provide that the surety company executing the bond is not liable to any citrus fruit dealer claiming to be injured or damaged by such dealer if the aggregate of the amounts found to be due to producers pursuant to this chapter equals or exceeds the amount of the bond, unless such citrus fruit dealer is also a producer and is acting in the capacity of a producer and not in the capacity of a citrus fruit dealer in the transaction wherein she or he claims to have been injured or damaged by applicant; however, if the aggregate of such amounts is less than the amount of the bond, the surety may be held liable to such citrus fruit dealers, but not in excess of the sum by which the amount of the bond exceeds the aggregate of the amounts found to be due to producers pursuant to this chapter.

(4) The Department of Citrus or the Department of Agriculture, or any officer or employee designated by the Department of Citrus or the Department of Agriculture, is authorized to inspect such accounts and records of any citrus fruit dealer as may be deemed necessary to determine whether a bond that has been delivered to the Department of Agriculture is in the amount required by this section or whether a previously licensed nonbonded dealer should be required to furnish bond. If any such citrus fruit dealer refuses to permit such inspection, the Department of Agriculture may publish the facts and circumstances and by order suspend the license of the offender until permission to make such inspection is given. Upon a finding by the Department of Agriculture that any citrus fruit dealer has dealt or probably will deal with more fruit during the season than shown by the application, the Department of Agriculture may order such bond increased to such an amount as will meet the requirements set forth in the rules adopted by the Department of Citrus for determining the amount of such bonds. Upon failure to file such increased bond within the time fixed by the Department of Agriculture, the Department of Agriculture may publish the facts and circumstances and by order suspend the license of such citrus fruit dealer until such bond is increased as ordered.

(5)(a) The following citrus fruit, subject to such rules as may be prescribed by the Department of Citrus, is not considered fruit with which the applicant intends to deal for the purpose of determining the amount of the bond required under subsection (1):

1. Citrus fruit that the applicant produces.

2. Citrus fruit that is handled for its members by a cooperative marketing association organized and existing under chapter 618 or chapter 619.

3. Fresh citrus fruit handled by the applicant that has been prepared and packaged by a registered packinghouse other than the applicant and has been inspected and certified for shipment.

4. Citrus fruit handled by the applicant from citrus groves for which the applicant provides complete grove management services under direct contract with the owner or producer.

5. Citrus fruit handled by a corporate or partnership applicant that is from citrus groves owned by officers or stockholders of the corporation or from citrus groves owned by the partnership, the parent corporation, or a wholly owned subsidiary corporation or its corporate officers or stockholders, or any partner of a partnership, if appropriate waivers of right to any claim against the bond required to be posted by this section are attached to and made a part of the license application.

6. Processed citrus fruit handled by the applicant that has been processed and packaged by a registered citrus processing plant other than the applicant and has been inspected and certified for shipment.

(b) If the applicant does not intend to deal with any citrus fruit other than that described in paragraph (a), the Department of Agriculture shall issue a license without the posting of a bond. Such a license shall bear a descriptive statement to the effect that the licensee is not a bonded citrus fruit dealer.

(c) A claim against any citrus fruit dealer’s bond required to be posted by this section shall not be accepted with respect to any damages in connection with fruit handled under subparagraphs (a)1.-6. if such claim is filed against the bond of the dealer who was granted bond exempt status for such fruit.

History.—s. 61, ch. 25149, 1949; s. 21, ch. 26492, 1951; s. 2, ch. 28197, 1953; s. 1, ch. 29762, 1955; s. 1, ch. 61-45; s. 1, ch. 61-389; s. 1, ch. 63-61; ss. 1, 2, ch. 65-73; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 22, ch. 71-186; ss. 1, 2, 3, ch. 73-199; s. 1, ch. 75-102; s. 2, ch. 78-100; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429; s. 979, ch. 97-103; s. 3, ch. 98-41; s. 48, ch. 2012-182; s. 97, ch. 2013-15.



601.611 - Applicable law in event ch. 61-389 held invalid.

601.611 Applicable law in event ch. 61-389 held invalid.—If any of the provisions of s. 601.61 be held unconstitutional or invalid for any reason by any court of competent jurisdiction, or if any such court shall find or declare that no applicant shall be required to furnish the bond required by this act, then and in that event this entire act, including s. 5 thereof, shall be ineffective for any and all purposes, and the Laws of Florida in effect on August 1, 1961, which are amended or repealed by this act shall not be deemed to be amended or repealed by this act but shall instead remain in full force and effect, it being the intention of the Legislature that in that event this entire act shall be ineffective for any and all purposes and the Laws of Florida in effect on August 1, 1961, including chapter 61-45, which are amended or repealed by this act shall not be deemed to be amended or repealed by this act but shall instead remain in full force and effect.

History.—s. 4, ch. 61-389; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429.



601.64 - Citrus fruit dealers; unlawful acts.

601.64 Citrus fruit dealers; unlawful acts.—It is unlawful in, or in connection with, any transaction relative to the purchase, handling, sale, and accounting of sales of citrus fruit:

(1) For any citrus fruit dealer to make or exact any fraudulent charge to or from any person;

(2) For any citrus fruit dealer to reject or fail to deliver in accordance with the terms of the contract without reasonable cause any citrus fruit bought, sold, or contracted to be bought or sold by such citrus fruit dealer;

(3) For any citrus fruit dealer to discard, dump, or destroy without reasonable cause any citrus fruit received by such citrus fruit dealer;

(4) For any citrus fruit dealer to make, for a fraudulent purpose, any false or misleading statement concerning the condition, quality, quantity, or disposition of, or the condition of the market for, any citrus fruit which is received by such citrus fruit dealer or bought or sold or contracted to be bought or sold by such citrus fruit dealer; or the purchase or sale of which is negotiated by such citrus fruit dealer; or to fail or refuse truly and correctly to account and make full payment promptly in respect of any such transaction in any such citrus fruit to the person with whom such transaction is had, or to fail or refuse on such account to make full payment of such amounts as may be due thereon, or to fail without reasonable cause to perform any specification or duty express or implied arising out of any undertaking in connection with any such transaction;

(5) For any citrus fruit dealer to knowingly buy, sell, receive, process, or handle stolen citrus fruit;

(6) For any citrus fruit dealer to violate, or aid or abet in the violation of, any law of Florida governing or applicable to citrus fruit dealers, including any of the provisions of this chapter not herein specifically set forth;

(7) For any citrus fruit dealer to violate or aid or abet in the violation of any rule adopted by the department.

History.—s. 64, ch. 25149, 1949; s. 10, ch. 26484, 1951; s. 1, ch. 65-82; s. 22, ch. 71-186; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429; s. 49, ch. 2012-182.



601.641 - Fraudulent representations, penalties.

601.641 Fraudulent representations, penalties.—

(1) It shall be unlawful for any person, firm, association, or corporation to claim or represent to be a licensed citrus fruit dealer, licensed and bonded citrus dealer, or agent of a licensed citrus fruit dealer unless such person, firm, association, or corporation is licensed, licensed and bonded, or a registered agent of a licensed citrus fruit dealer under the Laws of Florida.

(2) It shall be unlawful for any person, firm, association, or corporation to advertise or in any way represent falsely as to her or his status as a seller of citrus fruit, to make any false claim as to the status of such seller of citrus fruit, or to make any false claim as to the condition, grade, quality, quantity, grove origin, or producer’s name and address of any citrus fruit sold by any such person, firm, association, or corporation.

(3) It shall be unlawful for any person, firm, association, or corporation licensed under this chapter to advertise or to use on her or his letterhead, or on any advertising material, or in any way pretend to be a bonded shipper unless said person, firm, association, or corporation has filed and had approved a performance bond in addition to the bond required under this chapter.

(4) This section is supplemental, making provisions in addition to any other provisions of law and shall be construed liberally.

(5) Any person, firm, association, or corporation violating any of the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Such criminal penalties shall be in addition to any other penalties provided by law. If the violator be a licensed citrus fruit dealer, then such license may be revoked or suspended in the manner provided by s. 601.67.

History.—ss. 1-5, ch. 57-4; s. 1, ch. 61-92; s. 1, ch. 65-84; s. 625, ch. 71-136; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429; s. 980, ch. 97-103.



601.65 - Liability of citrus fruit dealers.

601.65 Liability of citrus fruit dealers.—If any licensed citrus fruit dealer violates any provision of this chapter, such dealer shall be liable to the person allegedly injured thereby for the full amount of damages sustained in consequence of such violation. Such liability may be enforced either by proceeding in an administrative action to and before the Department of Agriculture and pursuing such action to its ultimate termination if desired or by filing of a judicial suit at law in a court of competent jurisdiction; however, in such court suit the bond of such citrus fruit dealer theretofore posted with the Department of Agriculture pursuant to s. 601.61 shall not be amenable or subject to any judgment or other legal process issuing out of or from such court in connection with such law suit, whether cash bond or surety company bond, but such bonds shall be amenable to and enforceable only by and through administrative proceedings before the Department of Agriculture, it being the intent and purpose of the Legislature that such citrus dealer’s bond so posted with the Department of Agriculture shall be applicable and liable only for the payment of claims duly adjudicated by order of the Department of Agriculture and the determination of such adjudicated claim if and in the event such order is appealed by any aggrieved party to the administrative proceeding.

History.—s. 65, ch. 25149, 1949; s. 1, ch. 65-76; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 157, ch. 71-355; s. 6, ch. 78-95; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429.



601.66 - Complaints of violations by citrus fruit dealers; procedure; bond distribution; court action on bond.

601.66 Complaints of violations by citrus fruit dealers; procedure; bond distribution; court action on bond.—

(1) Any person may complain of any violation of this chapter by any citrus fruit dealer during any shipping season by filing of a written complaint with the Department of Agriculture at any time before May 1 of the year immediately after the end of such shipping season. Such complaint shall briefly state the facts, and the Department of Agriculture shall thereupon, if the facts alleged prima facie warrant such action, forward true copies of such complaint to the dealer in question and also to the surety company on the dealer’s bond. The dealer at such time shall be called upon, within a reasonable time to be prescribed by the Department of Agriculture, either to satisfy the complaint or to answer the complaint in writing, either admitting or denying the liability.

(2) If the dealer admits the violation but fails to satisfy the complaint within the time fixed by the Department of Agriculture, the Department of Agriculture shall thereupon order payment by the dealer of the damages sustained.

(3) If the dealer, in her or his answer to the original complaint, denies the violation alleged, the Department of Agriculture shall thereupon determine whether the facts and circumstances set forth in the complaint have been established by competent substantial evidence.

(4) If the Department of Agriculture determines that the complaint has not been so established as aforesaid, the order shall, among other things, dismiss the proceeding.

(5) If the Department of Agriculture determines that the allegations of the complaint have been established as aforesaid, it shall make its findings of fact accordingly and thereupon adjudicate the amount of indebtedness or damages due to be paid by the dealer to the complainant. The administrative order shall fix a reasonable time within which said indebtedness shall be paid by the dealer.

(6) Upon failure by a dealer to comply with an order of the Department of Agriculture directing payment, the Department of Agriculture shall call upon the surety company to pay over to the Department of Agriculture, out of the bond theretofore posted by the surety for such dealer, the amount of damages sustained but not exceeding the amount of the bond. The proceeds to the Department of Agriculture by the surety company shall, in the discretion of the Department of Agriculture, be paid to the original complainant or held by the Department of Agriculture for later disbursement, depending upon the time during the shipping season when the complaint was made, when liability was admitted by the dealer, when the proceeds were so paid by the surety company to the Department of Agriculture, the amount of other claims then pending against the same dealer, the amount of other claims already adjudicated against the dealer, and such other pertinent facts as the Department of Agriculture in its discretion may consider material. The Department of Agriculture, if it decides to pay the proceeds to the original complainant, may order an increase in the original bond of the dealer to such higher sum as the Department of Agriculture would be justified under all the circumstances so as to protect other possible claimants and to exercise all powers otherwise confided to it under this chapter to enforce the posting of such increased bond. The Department of Agriculture also, in its discretion as the facts and circumstances might appear to it, may hold the amount of such proceeds until such later time, up to the time when all claims have been filed during the allotted period after the closing of the shipping season and such claims adjudicated, and may disburse the total proceeds in its possession paid over to it by the surety company on the dealer’s bond as such claims were adjudicated to the various claimants, paying first to the producers the amount of their claims in full, if such proceeds are sufficient for such purpose, and if not, then in pro rata shares to such producer claimants. The balance of any additional proceeds in the hands of the Department of Agriculture, after all claims of producers have been paid in full, shall be paid to claimants who are citrus fruit dealers, either in whole or in pro rata portion, as the aggregate of their claims may bear to the amount of such additional proceeds.

(7) Upon failure of a surety company to comply with a demand for payment of the proceeds of a citrus fruit dealer’s bond pursuant to administrative orders entered by the Department of Agriculture fixing amounts due claimants, the Department of Agriculture shall within a reasonable time file in the Circuit Court in and for Polk County an original petition or complaint setting forth the administrative proceedings before the Department of Agriculture and ask for final order of the court directing the surety company to pay the proceeds of the bond to the Department of Agriculture for distribution to the claimants.

(8) In any court proceeding filed under subsection (7), the findings of facts and orders of the Department of Agriculture shall be prima facie evidence of the facts therein stated, and if in such suit the Department of Agriculture is successful and the court affirms the Department of Agriculture’s demand for payment from the surety company, the Department of Agriculture shall be allowed all court costs incurred therein and also reasonable attorney fees to be fixed and collected as a part of the costs of the suit.

(9) The bond required to be posted by citrus fruit dealers under s. 601.61 shall be subject, and so conditioned therein, only to payment of claims duly adjudicated by the Department of Agriculture. All proceeds from such bonds shall be paid over by the surety company directly to the Department of Agriculture, to be disbursed by it to successful claimants in whose favor the Department of Agriculture has entered administrative order or orders. Such funds shall be considered trust funds in the hands of the Department of Agriculture for the exclusive purpose of satisfying orders of indebtedness duly adjudicated. Cash bonds which may be posted by citrus fruit dealers in lieu of surety company bonds shall occupy the same legal status as funds paid over by the surety company to the Department of Agriculture for payment of claims.

History.—s. 66, ch. 25149, 1949; s. 2, ch. 29737, 1955; s. 1, ch. 65-77; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; ss. 4, 5, ch. 73-199; s. 1, ch. 77-117; s. 6, ch. 78-95; s. 1, ch. 78-100; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429; s. 55, ch. 92-291; s. 981, ch. 97-103; s. 50, ch. 2012-182.



601.67 - Disciplinary action by Department of Agriculture against citrus fruit dealers.

601.67 Disciplinary action by Department of Agriculture against citrus fruit dealers.—

(1) The Department of Agriculture may impose an administrative fine in the Class IV category pursuant to s. 570.971 not to exceed $50,000 for each violation against a licensed citrus fruit dealer who violates this chapter and, in lieu of or in addition to such fine, may revoke or suspend the license of such a dealer when it has been satisfactorily shown that such dealer, in her or his activities as a citrus fruit dealer, has:

(a) Obtained a license by means of fraud, misrepresentation, or concealment;

(b) Violated or aided or abetted in the violation of any law of this state governing or applicable to citrus fruit dealers or any lawful rules of the Department of Citrus;

(c) Been guilty of a crime against the laws of this or any other state or government involving moral turpitude or dishonest dealing or has become legally incompetent to contract or be contracted with;

(d) Made, printed, published, distributed, or caused, authorized, or knowingly permitted the making, printing, publication, or distribution of false statements, descriptions, or promises of such a character as to reasonably induce a person to act to her or his damage or injury, if such citrus fruit dealer then knew, or by the exercise of reasonable care and inquiry could have known, of the falsity of such statements, descriptions, or promises;

(e) Knowingly committed or been a party to any material fraud, misrepresentation, concealment, conspiracy, collusion, trick, scheme, or device whereby another person lawfully relying upon the word, representation, or conduct of the citrus fruit dealer has acted to her or his injury or damage;

(f) Committed any act or conduct of the same or different character than that enumerated which constitutes fraudulent or dishonest dealing; or

(g) Violated ss. 506.19-506.28.

(2) The Department of Agriculture may impose an administrative fine in the Class IV category pursuant to s. 570.971 not to exceed $100,000 for each violation against a person who operates as a citrus fruit dealer without a current citrus fruit dealer license issued by the Department of Agriculture pursuant to s. 601.60. In addition, the Department of Agriculture may order such person to cease and desist operating as a citrus fruit dealer without a license. An administrative order entered by the Department of Agriculture under this subsection may be enforced pursuant to s. 601.73.

(3) The Department of Agriculture shall impose an administrative fine in the Class IV category pursuant to s. 570.971 not to exceed $100,000 for each violation against a licensed citrus fruit dealer and shall suspend, for 60 days during the first available period between September 1 and May 31, the license of a citrus fruit dealer who:

(a) Falsely labels or otherwise misrepresents that a fresh citrus fruit was grown in a specific production area specified in s. 601.091; or

(b) Knowingly, falsely labels or otherwise misrepresents that a processed citrus fruit product was prepared solely with citrus fruit grown in a specific production area specified in s. 601.091.

(4) A fine imposed pursuant to subsection (1), subsection (2), or subsection (3), when paid, shall be deposited by the Department of Agriculture into its General Inspection Trust Fund.

(5) Whenever an administrative order has been made and entered by the Department of Agriculture that imposes a fine pursuant to this section, such order shall specify a time limit for payment of the fine, not exceeding 15 days. The failure of the citrus fruit dealer to pay the fine within that time shall result in the immediate suspension of such citrus fruit dealer’s current license, or any subsequently issued license, until the order has been fully satisfied. An order suspending a citrus fruit dealer’s license shall include a provision that the suspension shall be for a specified period not to exceed 60 days, and such period of suspension may begin at any designated date within the current license period or subsequent license period. Whenever an order has been entered that suspends a citrus fruit dealer’s license for a definite period and that license, by law, expires during the period of suspension, the suspension order shall continue automatically and shall be effective against any subsequent citrus fruit dealer license issued to such dealer until the entire period of suspension has elapsed. Whenever any such administrative order of the Department of Agriculture is sought to be reviewed by the offending dealer involved in a court of competent jurisdiction, if such court proceedings should finally terminate in such administrative order being upheld or not quashed, such order shall, upon the filing with the Department of Agriculture of a certified copy of the mandate or other order of the last court having to do with the matter in the judicial process, become immediately effective and shall then be carried out and enforced notwithstanding such time will be during a new and subsequent shipping season from that during which the administrative order was first originally entered by the Department of Agriculture.

History.—s. 67, ch. 25149, 1949; s. 1, ch. 61-90; s. 2, ch. 61-119; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 6, ch. 78-95; s. 1, ch. 79-126; s. 2, ch. 81-318; ss. 6, 7, ch. 82-29; ss. 1, 3, ch. 85-129; s. 1, ch. 89-83; s. 4, ch. 91-429; s. 982, ch. 97-103; s. 4, ch. 97-118; s. 13, ch. 97-220; s. 51, ch. 2012-182; s. 158, ch. 2014-150.



601.671 - Appropriation of fines collected.

601.671 Appropriation of fines collected.—All fines imposed and collected by the Department of Agriculture under the provisions of this chapter are hereby appropriated in the manner provided by s. 601.28(3)(b).

History.—s. 5, ch. 71-185; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429.



601.68 - Investigation of violations.

601.68 Investigation of violations.—The Department of Agriculture may instigate and make investigation of any citrus fruit dealer who it has reason to believe has violated any law of this state governing and applicable to citrus fruit dealers, and, whenever the Department of Agriculture determines that any citrus fruit dealer has violated any law of the state governing and applicable to citrus fruit dealers, it may publish the facts and circumstances of such violation and suspend the license of such offender for a specific period or revoke the same or make such other appropriate order as it may deem just and proper, and any such order shall specify the effective date thereof and any order other than one suspending or revoking a license shall automatically suspend such license until said order is complied with. Any administrative order of the Department of Agriculture issued under the provisions of ss. 601.66-601.68 or s. 601.70 shall be deemed to have been issued in the county wherein the licensee has her or his main office, as disclosed in the licensee’s application for citrus dealer’s license.

History.—s. 68, ch. 25149, 1949; s. 10, ch. 26484, 1951; s. 35, ch. 63-512; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 6, ch. 78-95; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429; s. 983, ch. 97-103.



601.69 - Records to be kept by citrus fruit dealers.

601.69 Records to be kept by citrus fruit dealers.—Every citrus fruit dealer shall make and keep a correct record showing in detail the following with reference to the purchase, handling, sale, and accounting of sale of citrus fruit handled by her or him, namely:

(1) The name and address of the producers or other persons from whom the citrus fruit was procured, and, if same was procured from some person other than a licensed citrus fruit dealer, the name and address of the producer of said fruit;

(2) The date citrus fruit is received, the amount thereof, and the purchase price paid therefor if purchased for the purpose of resale;

(3) The condition of such citrus fruit upon receipt by the citrus fruit dealer;

(4) If the citrus fruit is handled on consignment for the account of the producer, the date of sale and the selling price;

(5) An itemized statement of the charges to be paid by the producer in connection with any sale;

(6) A detailed statement of all claims made by producers against the citrus fruit dealer, a copy of each when received to be certified and filed with the Department of Agriculture;

(7) A copy of the record and account of sale of citrus fruit handled on consignment or commission shall be delivered to the producer upon the consummation of the sale, together with all moneys received by the citrus fruit dealer in payment for such transaction made upon account of the producer, less the agreed commission and other charges which must be separately itemized, and said payment and accounting must be made by said citrus fruit dealer to the producer within 15 days after said citrus fruit dealer receives the money in payment of said citrus fruit unless otherwise specified in contract between citrus fruit dealers and producer;

(8) A detailed statement and record of the resale or commercial disposition of citrus fruit so purchased by the dealer for purpose of resale or other commercial disposition, showing the number of boxes resold, the moneys received by such dealer upon such resale of the fruit, the person or dealer and address thereof to whom sold, the date of such resale, and how delivered to such purchaser;

(9) Any other record or account required to be kept and maintained by such dealer by rule adopted by the department.

History.—s. 69, ch. 25149, 1949; s. 1, ch. 65-78; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429; s. 984, ch. 97-103; s. 52, ch. 2012-182.



601.70 - Inspection of records by Department of Agriculture.

601.70 Inspection of records by Department of Agriculture.—The Department of Agriculture or its duly authorized agents have the right to inspect all accounts, records, and memoranda of any citrus fruit dealer required to be kept under this chapter. If any such citrus fruit dealer refuses to permit such inspection, the Department of Agriculture may publish the facts and circumstances and by order suspend the license of the offender until permission to make such inspection is given.

History.—s. 70, ch. 25149, 1949; s. 1, ch. 65-79; ss. 14, 35, ch. 69-106; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429; s. 53, ch. 2012-182.



601.701 - Penalty for failure to keep records.

601.701 Penalty for failure to keep records.—

(1) It is unlawful to fail to keep any records required to be kept under the Florida Citrus Code or required to be kept by any other law or by any rule adopted by the Department of Agriculture or the Department of Citrus, or to falsify or cause the falsification of any such records or to keep false records.

(2) The violation of any of the provisions of this act shall constitute a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 61-96; ss. 14, 35, ch. 69-106; s. 626, ch. 71-136; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429; s. 54, ch. 2012-182.



601.72 - Penalties for violations.

601.72 Penalties for violations.—Any person who violates or aids or abets in the violation of any provision of this chapter shall for each offense be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083; provided further that a person shall be guilty hereunder upon conviction for nonpayment of a debt arising solely out of the purchase or sale of citrus fruits only when criminal fraud is proved. Civil suits against a citrus fruit dealer only, without resort to such dealer’s bond as provided in s. 601.65, and also criminal prosecutions arising by violation of any of the provisions of this chapter as herein provided, may be instituted or prosecuted in the county where the said citrus fruit was received by the dealer or in the county wherein the principal place of business of such dealer is located within the state, or within the county in which the alleged violation occurred; and if such violation occurs in more than one county, then within the county wherein such violation or any part thereof occurred.

History.—s. 72, ch. 25149, 1949; s. 1, ch. 65-83; s. 627, ch. 71-136; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429.



601.73 - Additional methods of enforcement.

601.73 Additional methods of enforcement.—The several circuit courts of the state, sitting in chancery, are vested with jurisdiction specifically to enforce, and to enjoin and restrain any citrus fruit dealer from violating the provisions of this law, or any rule, regulation, or order made by the Department of Agriculture, in any proceeding brought by the Department of Agriculture in any of said circuit courts; and in any such proceeding it shall not be necessary for the Department of Agriculture to allege or prove that an adequate remedy at law does not exist.

History.—s. 73, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; s. 4, ch. 91-429.



601.731 - Transporting citrus on highways; name and dealer designation on vehicles; load identification; penalty.

601.731 Transporting citrus on highways; name and dealer designation on vehicles; load identification; penalty.—

(1)(a) It is unlawful to operate any truck, tractor, trailer, or other motor vehicle hauling citrus fruit in bulk or in unclosed containers for commercial purposes on the highways of this state unless such truck, tractor, trailer, or other motor vehicle is:

1. Designated by a number assigned or permitted for use in the way and manner and to the extent prescribed by department rule.

2. Identified by lettering plainly showing the name of the person owning same, or the name of any lessee or other person operating same. The lettering shall not be less than 3 inches in height on both sides of the vehicle or on the front end and the rear end of the vehicle, except that lettering on flatbed semitrailers shall not be less than 11/2 inches in height on the rear end of the trailer.

(b) If the truck, tractor, trailer, or other motor vehicle is owned by a licensed fruit dealer under this chapter, there shall also appear, except on the rear end of a flatbed semitrailer or similar truck trailer, the words “Licensed Citrus Fruit Dealer” by lettering of not less than 3 inches minimum in height under the name of the owner of such vehicle. When both a tractor and trailer or when two units are used in the operation of hauling, both of such units shall be so marked.

(c) The designations aforesaid shall be painted or affixed by decal upon the vehicle or units so as to be of a permanent character, except that where vehicles are leased for a period of not more than 30 days, it shall be sufficient if the designations provided in paragraphs (a) and (b) are clearly legible and affixed by temporary means.

(d) A motor vehicle which is not so marked that is so hauling such citrus fruit on the highways of this state shall prima facie be considered to be hauling commercial fruit with intent to violate this section. The provisions of this subsection do not apply to any such fruit being hauled from the farm or grove by the producer of such fruit in her or his own vehicle to market or place of first commercial handling unless such producer is also a licensed citrus fruit dealer.

(2) Any person driving any truck, tractor, trailer, or other motor vehicle hauling citrus fruit in bulk or in unclosed containers for commercial purposes on the highways of the state must have on her or his person while driving such vehicle a certificate or other paper showing the approximate amount of fruit being hauled; the name of the owner and the grove or other origin of such fruit; the number painted or affixed by decal, as well as the number of the motor vehicle license tag, on the vehicle in which such fruit is being hauled; and such other information and data as may be prescribed by department rule, and it is unlawful to drive any such vehicle on the highways of this state without having such certificate or other paper. The failure of any such person to have such certificate or other paper on her or his person while driving such vehicle is prima facie evidence of intent to violate and of the violation of this section.

(3)(a) A person who violates or fails to comply with any of the provisions of subsection (1) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A person who violates or fails to comply with any of the provisions of subsection (2) is, upon the first conviction, guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and upon any subsequent conviction, guilty of a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 59-37; s. 2, ch. 63-77; s. 1, ch. 65-87; s. 628, ch. 71-136; s. 22, ch. 71-186; s. 1, ch. 79-23; s. 2, ch. 81-318; ss. 1, 2, ch. 84-212; ss. 1, 2, 3, ch. 85-129; s. 4, ch. 91-429; s. 3, ch. 92-43; s. 54, ch. 95-144; s. 985, ch. 97-103; s. 55, ch. 2012-182.



601.74 - Fees for licensing and analysis of processing materials.

601.74 Fees for licensing and analysis of processing materials.—The Department of Agriculture may set fees with respect to the licensing and analysis of materials and composition used on or in the packing of citrus fruits. Fees shall be not less than $30 nor more than $100 for each manufacturer applying to the Department of Agriculture. All such license fees collected under this section shall be paid monthly by the Department of Agriculture into the State Treasury to the credit of the General Inspection Trust Fund and shall be appropriated and made available for defraying the expenses incurred in the administration of this law.

History.—s. 74, ch. 25149, 1949; s. 2, ch. 61-119; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; ss. 5, 12, ch. 87-44; s. 4, ch. 91-429; s. 56, ch. 2012-182; s. 87, ch. 2013-18.



601.76 - Manufacturer to furnish formula and other information.

601.76 Manufacturer to furnish formula and other information.—Any formula required to be filed with the Department of Agriculture shall be deemed a trade secret as defined in s. 812.081, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, and may be divulged only to the Department of Agriculture or to its duly authorized representatives or upon court order when necessary in the enforcement of this law. A person who receives such a formula from the Department of Agriculture under this section shall maintain the confidentiality of the formula. This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 76, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 2, ch. 81-318; ss. 1, 3, ch. 85-129; ss. 7, 12, ch. 87-44; s. 4, ch. 91-429; s. 14, ch. 92-4; s. 359, ch. 96-406; s. 58, ch. 2012-182; s. 89, ch. 2013-18; s. 19, ch. 2016-6.



601.79 - To color grapefruit and tangerines prohibited.

601.79 To color grapefruit and tangerines prohibited.—It is unlawful for any person to use on grapefruit or tangerines or apply thereto any coloring matter.

History.—s. 79, ch. 25149, 1949; ss. 1-3, ch. 29808, 1955; ss. 1-3, ch. 57-27; ss. 1-3, ch. 59-32; s. 1, ch. 61-89.



601.80 - Unlawful to use uncertified coloring matter.

601.80 Unlawful to use uncertified coloring matter.—It is unlawful for any person to use on oranges or citrus hybrids any coloring matter which has not first received the approval of the Department of Agriculture as provided under s. 601.76.

History.—s. 80, ch. 25149, 1949; s. 2, ch. 61-89; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 17, ch. 71-186; s. 10, ch. 87-44; s. 61, ch. 2012-182; s. 128, ch. 2013-18.



601.85 - Standard shipping box for fresh fruit.

601.85 Standard shipping box for fresh fruit.—The specifications for the standard shipping box, when used as a unit of trade or for reporting purposes, shall be as established by the department, but the unit of a standard-packed box, commonly called 13/5 bushels, shall contain an inside cubical measurement of 3,456 cubic inches.

History.—s. 85, ch. 25149, 1949; s. 22, ch. 71-186; s. 62, ch. 2012-182.



601.86 - Standard field boxes for fresh citrus fruit.

601.86 Standard field boxes for fresh citrus fruit.—The standard field box or its equivalent, when used as a unit of trade or for reporting purposes, shall be of the uniform standard size of 311/2 inches long, 13 inches high, and 12 inches wide, inside measurements, and shall be divided into two compartments by a center partition of at least three-fourths inch thickness, and each of these compartments thus created shall have a cubical capacity that does not exceed 2,400 cubic inches.

History.—s. 86, ch. 25149, 1949; s. 63, ch. 2012-182.



601.88 - Oversized boxes to be stamped.

601.88 Oversized boxes to be stamped.—

(1) It is unlawful to use any field box that exceeds the total capacity of 4,900 cubic inches in the purchase, sale, or handling of oranges, grapefruit, or tangerines by a citrus fruit dealer from or for a grower, unless all field boxes exceeding this dimension shall have plainly stamped on both ends of the box in letters of the dimension of 1 inch in height and width the word “oversize.”

(2) It is unlawful to use any “tractor box” or other bulk harvesting equipment or special type field box that exceeds the total capacity of 4,900 cubic inches in the purchase, sale, or handling of oranges, grapefruit, or tangerines by a citrus fruit dealer from or for a grower, unless such tractor box or other bulk harvesting equipment or special type field box exceeding this dimension shall have plainly stamped on both ends of the tractor box or other bulk harvesting equipment or special type field box in letters of the dimension of 1 inch in height and width the actual content expressed in terms of standard field box equivalent as defined in s. 601.86.

History.—s. 88, ch. 25149, 1949; s. 9, ch. 59-20; s. 1, ch. 63-72.



601.89 - Citrus fruit; when damaged by freezing.

601.89 Citrus fruit; when damaged by freezing.—

(1) Citrus fruit shall be deemed “seriously” damaged by freezing when such freezing causes:

(a) Marked dryness to extend into the segments of oranges and grapefruit more than 1/2 inch at the stem end; or into segments of mandarin or hybrid varieties more than 1/4 inch at the stem end; or more than an equivalent amount by volume of dryness to occur in any other portions of the fruit.

(b) Internal freeze-related injury, as defined in subsection (3), when such condition or combination of conditions is determined to affect the fruit to a degree equal in seriousness to that described in paragraph (a).

(2) Citrus fruit shall be deemed “damaged” by freezing when such freezing causes:

(a) Marked dryness to extend into the segments of oranges and grapefruit more than 1/4 inch but less than 1/2 inch at the stem end; or into segments of mandarin or hybrid varieties more than 1/8 inch but less than 1/4 inch at the stem end; or more than an equivalent amount by volume of dryness to occur in any portions of the fruit.

(b) Internal freeze-related injury, as defined by subsection (3), when such condition or combination of conditions is determined to affect the fruit to a degree equal in seriousness to that described in paragraph (a).

(3) Internal freeze-related injury to citrus fruit, caused by freezing, shall consist of any of the following:

(a) Wet cores or wet segment walls;

(b) Water soaking;

(c) Juice cell breakdown;

(d) Mushy condition;

(e) Honeycomb or open spaces in pulp; or

(f) Other evidence of internal breakdown, decay, or moldy condition.

History.—s. 89, ch. 25149, 1949; s. 1, ch. 81-97.



601.91 - Unlawful to sell, transport, prepare, receive, or deliver freeze-damaged citrus.

601.91 Unlawful to sell, transport, prepare, receive, or deliver freeze-damaged citrus.—

(1) It is unlawful at any time for any person to sell or offer for sale, to transport, or to prepare, receive, or deliver for transportation or market, except for canning, concentrating, or byproduct purposes within the state, any citrus fruit seriously damaged by freezing, as defined in s. 601.89. Not more than 15 percent by count of the citrus fruit in any one container or bulk lot may be seriously damaged by freezing injury; but not more than one-third of this tolerance shall be allowed for citrus fruit now or hereafter deemed adulterated by federal law or regulation.

(2) No lot of citrus fruit seriously damaged by freezing may be mixed with other lots of citrus fruit which are free from damage by freezing resulting in concealment of inferior fruit and thereby reducing the percentage of defective fruit in the seriously damaged lot to within the tolerance permitted for error in grading only.

(3) The manner and method of drawing samples and conducting tests under this section shall be prescribed by rules of the Department of Citrus. The inspection in the state of all citrus fruits seriously damaged by freezing and the enforcement of this section and of rules and orders of the department pursuant to and under authority of this section shall be under the direction, supervision, and control of the Department of Agriculture and its duly authorized agents and inspectors who are qualified under existing laws to inspect for grade and maturity, and all citrus fruits that may be found to be seriously damaged by freezing, as defined by s. 601.89, upon inspection and testing shall be seized and may be confiscated and destroyed under the supervision of the citrus fruit inspector at the expense of the owner unless previous disposition is made by the owner or other person who offered the same for inspection, all the provisions of this section being subject to such reasonable rules as may be adopted by the Department of Citrus.

History.—s. 91, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 6, ch. 78-95; s. 64, ch. 2012-182.



601.92 - Use of arsenic in connection with citrus.

601.92 Use of arsenic in connection with citrus.—Persons owning, managing, or tending and cultivating citrus groves or trees shall not use arsenic or any of its derivatives, or any combination, compound, or preparation containing arsenic as a fertilizer or spray on bearing citrus trees, except grapefruit trees.

History.—s. 92, ch. 25149, 1949.



601.93 - Sale of citrus containing arsenic.

601.93 Sale of citrus containing arsenic.—No person shall sell or offer for sale, transport, prepare, secure, or deliver for transportation or market any fruit of any variety except grapefruit which contains any arsenic or any compound or derivative of arsenic.

History.—s. 93, ch. 25149, 1949.



601.94 - Fruit containing arsenic; powers of inspection.

601.94 Fruit containing arsenic; powers of inspection.—Citrus fruit inspectors are authorized:

(1) To inspect citrus fruit, except grapefruit, for arsenic content at any packinghouse, canning plant, concentrating plant, or other place where citrus fruit, except grapefruit, is being received or prepared for sale or transportation, and

(2) To enforce the provisions of these arsenic laws under the direction and supervision of the Department of Agriculture in accordance with the law and rules and regulations prescribed by the said Department of Agriculture.

History.—s. 94, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185.



601.95 - Seizure of citrus fruit containing arsenic.

601.95 Seizure of citrus fruit containing arsenic.—Whenever any citrus fruit inspector shall find citrus fruit, except grapefruit, at any packinghouse, canning plant, concentrating plant, or other place that the same is being received or prepared for sale or transportation which citrus fruit shall, when tested, show an abnormal and excessively high ratio of total soluble solids of the juice thereof to the anhydrous citric acid thereof indicating the presence of arsenic therein, said inspector shall at once seize and take possession of said citrus fruit, except grapefruit, pending the procuring of the chemical analysis provided for in this chapter notifying the manager or other person in charge of said packinghouse, canning plant, concentrating plant, or other place where the said fruit is being received of such seizure. It is unlawful for the manager of said packinghouse, canning plant, concentrating plant, or other place where the fruit is being received, or the owner of said citrus fruit, or any person whomsoever to sell, transport, or in any way move or dispose of any of said fruit from the time of seizure thereof until after the making of said chemical analysis and the receipt of the chemist’s report thereon; provided that no citrus fruit so seized may be held by any inspector more than 96 hours after the time of seizure thereof unless the same shall be shown by the chemist’s analysis to contain arsenic.

History.—s. 95, ch. 25149, 1949; s. 10, ch. 26484, 1951.



601.96 - Seized fruit; taking samples for analysis.

601.96 Seized fruit; taking samples for analysis.—Upon the making of seizure of any citrus fruit as provided in s. 601.95, the inspector making said seizure shall immediately draw samples therefrom, as shall be provided for by regulations to be issued by the Department of Agriculture, drawing said samples either from the packinghouse, canning plant, or concentrating plant bins, or elsewhere in the packinghouse, canning plant, or concentrating plant, or from field boxes or vehicles delivering said citrus fruit to said packinghouse. Such samples so drawn by said inspector shall be transported with all possible haste to such chemist as may be designated by the Department of Agriculture for the making by such chemist of a chemical analysis thereof to determine whether or not the said citrus fruit contains arsenic. Said chemist shall make said analysis with all the proper haste and report by the quickest means available the result of said analysis as soon as the same is completed to the inspector making the seizure. If the said analysis shall show that the said citrus fruit contains no arsenic, the inspector shall release the fruit from seizure as soon as she or he receives the report of the chemist thereon.

History.—s. 96, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 987, ch. 97-103.



601.97 - Destruction of certain fruit containing arsenic.

601.97 Destruction of certain fruit containing arsenic.—All citrus fruit, except grapefruit, prepared for sale or transportation, or which is being prepared for such purpose, or which has been or is being delivered for sale or transportation that may be shown by the chemical analysis provided for in s. 601.96 to contain arsenic, or any compound or derivative of arsenic, shall be destroyed by the inspector making seizure of the same, or by any citrus fruit inspector, or by the sheriff of the county where found, as may be provided by regulations prescribed by the Department of Agriculture. Regulations for the application and enforcement of ss. 601.92-601.97, inclusive, shall be promulgated by the Department of Agriculture.

History.—s. 97, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185.



601.98 - Shipment, sale, or offer of imported citrus fruit or citrus products.

601.98 Shipment, sale, or offer of imported citrus fruit or citrus products.—

(1) It is unlawful for any person to quote, offer for sale, sell, ship, or invoice in or from Florida any citrus fruit or the canned or concentrated products thereof grown and canned or concentrated in any other state or country other than Florida in such manner as to indicate in any form whatsoever that the citrus fruit or the canned or concentrated products thereof were produced and canned in Florida.

(2) Every such person in Florida shall specifically advise and notify the buyer of any citrus fruit or the canned or concentrated product thereof produced and canned or concentrated in any state or country other than Florida which is being sold, quoted, offered for sale, or shipped to such buyer that the citrus fruit or the canned or concentrated products thereof were not produced in Florida; and the failure to so notify and advise such buyer will be construed as a violation of this section.

History.—s. 98, ch. 25149, 1949.



601.99 - Unlawful to misbrand wrappers or packages containing citrus fruit.

601.99 Unlawful to misbrand wrappers or packages containing citrus fruit.—It is unlawful for any person to misbrand any package or any wrapper containing citrus fruits or any container of the canned or concentrated products thereof, and all citrus fruits and the canned or concentrated products thereof shall be deemed misbranded if the package or the wrapper or the container thereof shall bear any statement, design, or device regarding the fruit therein contained which is false or misleading either as to the name, size, quality, or brand of such fruit or the canned or concentrated products thereof or as to the locality in which it was grown.

History.—s. 99, ch. 25149, 1949.



601.9901 - Certificates of inspection; form.

601.9901 Certificates of inspection; form.—All certificates of inspection prescribed by this chapter shall be of such number, form, size, and character as the department may by rule prescribe and shall be used in such manner as to identify the fruit or the canned or concentrated products thereof to which they relate.

History.—s. 100, ch. 25149, 1949; s. 22, ch. 71-186; s. 65, ch. 2012-182.

Note.—Former s. 601.0100.



601.9902 - Payment of salaries and expenses; Department of Citrus.

601.9902 Payment of salaries and expenses; Department of Citrus.—All salaries, costs, and expenses incurred by the department in the administration and enforcement of this chapter and in the performance of the department’s duties and the exercise of its powers under the laws of this state shall be proratably paid from the moneys derived from the citrus advertising assessments imposed on the various types of citrus fruit in such proportion as the department may find each respective type affected by such expenditures.

History.—s. 101, ch. 25149, 1949; s. 10, ch. 59-20; s. 20, ch. 71-186; s. 66, ch. 2012-182.

Note.—Former s. 601.0101.



601.9903 - Annual report of Department of Citrus.

601.9903 Annual report of Department of Citrus.—The department shall submit an annual report to the Governor concerning the work of the department. The department shall also submit such special reports concerning any phase of the department’s work as may be requested by the Governor or the Legislature or either house thereof.

History.—s. 102, ch. 25149, 1949; s. 22, ch. 71-186; s. 67, ch. 2012-182.

Note.—Former s. 601.0102.



601.99035 - Annual travel report of Department of Citrus.

601.99035 Annual travel report of Department of Citrus.—The department shall, at the end of each fiscal year, publish an annual travel report that states, for each department staff member and each commission member who has traveled during that year, the name of the person, the person’s position title, the date on which a claim for reimbursement was submitted, the dates of travel, the destinations, the purpose of the travel, and all expenditures that resulted from the travel.

History.—s. 3, ch. 2003-144; s. 68, ch. 2012-182.



601.99036 - Approval of specified salary changes.

601.99036 Approval of specified salary changes.—Any change in the annual salary of an employee of the department who earns $100,000 or more must be approved by a majority of the commission before the salary adjustment is made.

History.—s. 2, ch. 2003-144; s. 69, ch. 2012-182.



601.9904 - Frozen citrus juices; rules of Department of Citrus.

601.9904 Frozen citrus juices; rules of Department of Citrus.—The department shall adopt and enforce rules concerning the contents, preparation, concentrating, other processing, and keeping or storing of frozen concentrated fresh citrus juices, and such rules may govern, but are not limited to, the sanitary conditions under which such product is prepared, the type of equipment and machinery used therein, the manner and method of storage within this state, and the manner and method of shipment.

History.—s. 103, ch. 25149, 1949; s. 22, ch. 71-186; s. 70, ch. 2012-182.

Note.—Former s. 601.0103.



601.9908 - Canned tangerine juice; standards; labeling.

601.9908 Canned tangerine juice; standards; labeling.—No canned tangerine juice shall be sold or offered for sale or shipped or offered for shipment which:

(1) Is prepared from raw juice containing before the addition of any additive less than 9 percent total soluble solids;

(2) When canned, contains less than 10 percent total soluble solids; or

(3) Has a ratio of total soluble solids to anhydrous citric acid of less than 9 to 1;

(4) Contains less than 0.55 percent or more than 1.60 percent anhydrous citric acid;

(5) Contains more than 0.050 percent recoverable oil; or

(6) Does not meet requirements to be established by the department regarding color, absence of defects, taste, and flavor; unless the immediate container thereof shall be labeled in accordance with regulations of the department and there shall appear on such label the word “substandard” in bold type not less than 1/4 inch high printed or stamped diagonally thereon.

History.—s. 107, ch. 25149, 1949; s. 22, ch. 71-186; s. 71, ch. 2012-182.

Note.—Former s. 601.0107.



601.9910 - Legislative findings of fact; strict enforcement of maturity standard in public interest.

601.9910 Legislative findings of fact; strict enforcement of maturity standard in public interest.—

(1) FINDINGS.—

(a) The Legislature finds and determines and so declares that, for many years past, the shipment of raw, immature citrus fruit, generally designated as “green fruit,” from the state to consuming markets has caused the loss of millions of dollars to the citrus growers of Florida; also has resulted in the lowering of the standard of living of many of its citizens; adversely affected the economic conditions of the entire state; reduced the receipts in the collection of ad valorem taxes, thereby reducing revenue needed by counties and cities; caused financial loss to the growers and shippers and processors who did not engage in the shipment of green fruit; and that such practice each year hurts the good name and reputation of all Florida citrus.

(b) The Legislature, after extensive hearings conducted annually, and after many hearings attended by its citrus committees at various citrus industry meetings throughout the citrus area; and after having had the advice and counsel of the best qualified and most expert technical advisers in the Florida citrus industry, and after having had the benefit of the advice of some of the most expert and best informed growers, shippers, and processors, and after having made a careful study of the reaction of all citrus fruits by reason of changes in climatic conditions, and having found that regardless of the color of an orange or the color of a grapefruit or regardless of the juice content of such fruit, finds such fruit may be immature and unfit for human consumption. It is also recognized by experts that there are certain factors entering into the maturity of fruit which are not now measurable by chemical tests. There is a change brought about by time and nature in the blending of solids and acids into juice which characterizes maturity but not in a manner susceptible to chemical determination. Because of this, it is scientifically sound that the minimum requirements for solids and the ratio of solids to anhydrous citric acid in determining maturity be relaxed as the season progresses and the raw, immature flavor characteristic of fruit early in the season has disappeared through the workings of time and nature. Therefore, the Legislature hereby finds and determines and so declares that, until nature has completed its process of removing the raw, immature flavor, such citrus fruit will still be immature and unfit for human consumption and, when marketed, will result in dissatisfied consumers who will cease purchasing Florida citrus for some time and will classify that fruit which they had purchased as “Florida green fruit.”

(c) The Legislature finds and determines and so declares that there is no better method of determining when such raw and immature flavor leaves Florida citrus than by the standards authorized by this chapter and set forth in department rule; that experience has demonstrated over a period of many years, by the best available records and under various climatic conditions and various seasonal changes, that generally speaking, before November 1 of each season, oranges that do not have a total soluble solids of 9 percent with a minimum ratio of total soluble solids, as set forth in department rule, still have a raw, immature flavor; that beginning on or about November 1 of each season, such raw, immature fruit flavor gradually disappears from the orange, and by November 15 the same orange may have a still lower soluble solids percentage and not be immature; that after November 15 the same orange can still have a further lower soluble solids percentage without being immature; and that by December 1 nature has completed its process of removing the raw, immature flavor that might have existed before that time, provided such fruit meets the other minimum maturity requirements authorized by this chapter and set forth in department rule. On December 1 oranges meeting the requirements set forth in department rule, while not being sufficiently mature to ship in fresh form, may be safely used in some processed products without the finished product having a raw, immature flavor. On December 1 grapefruit meeting the requirements set forth in department rule, while not being sufficiently mature to ship in fresh form, may be safely used in some processed products without the finished product having a raw, immature flavor.

(d) The Legislature finds and determines and so declares that the enforcement of the maturity standards, authorized by this chapter and set forth in department rule, will not result in preventing any grower from marketing her or his fruit at some time during the marketing season, whenever nature has removed the raw, immature flavor, and if there is a delay in such marketing, it will result in higher prices for the entire season, bringing additional millions of dollars to the state’s growers and resulting in benefit to all growers, including the grower or growers who were delayed a short time in the shipment of their fruit.

(2) DECLARATION.—Therefore, the Legislature declares that the strict enforcement of the maturity standards authorized by this chapter and set forth in department rule is definitely in the public’s interest and for the public’s welfare and that no citrus that has a raw, immature flavor and that could be classed by the consuming public as “Florida green fruit” should be shipped from the state and sold in consuming markets.

(3) RULES SETTING FORTH MATURITY STANDARDS FOR HYBRIDS.—The Legislature finds and determines that the classifications of and maturity standards for citrus hybrids should be established by rules adopted by the department pursuant to this chapter.

History.—s. 109, ch. 25149, 1949; s. 1, ch. 67-25; s. 21, ch. 71-186; s. 988, ch. 97-103; s. 72, ch. 2012-182; s. 98, ch. 2013-15.

Note.—Former s. 601.0109.



601.9911 - Fruit may be sold or transported direct from producer.

601.9911 Fruit may be sold or transported direct from producer.—Any citrus producer may transport her or his own citrus fruit or any citrus fruit may be sold or purchased and transported in interstate or intrastate commerce in truckload lots direct from a producer, and any such fruit so sold, purchased, or transported need not be processed, handled by any packinghouse, washed, polished, graded, stamped, labeled, branded, placed in containers, or otherwise prepared for market as provided in this chapter. Such fruit shall be certified at the time of inspection as tree run grade of fruit but shall otherwise remain subject to the maturity standards and all other conditions, restrictions, emergency quality assurance orders, and other requirements of this chapter and shall be inspected for such compliance as all other fruit is inspected at such convenient locations as may be determined by the Department of Agriculture. Any such fruit violating any provision of this chapter, or any rule adopted by the department under this chapter, but not inconsistent with this section, may be seized, condemned, and destroyed as provided in this chapter. At the time of such inspection, all fees and assessments provided in this chapter shall be paid and collected at the same rate as paid by all other fresh fruit growers or shippers.

History.—s. 1091/2, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 7, ch. 71-185; s. 22, ch. 71-186; s. 3, ch. 90-195; s. 989, ch. 97-103; s. 73, ch. 2012-182.

Note.—Former s. 601.0110.



601.9912 - Penalties.

601.9912 Penalties.—Any person violating any provisions of this chapter or of the rules or regulations of the Department of Citrus or the Department of Agriculture shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 112, ch. 25149, 1949; ss. 14, 35, ch. 69-106; s. 629, ch. 71-136; s. 7, ch. 71-185; s. 22, ch. 71-186.

Note.—Former s. 601.0111.



601.9918 - Rules related to issuance and use of symbols.

601.9918 Rules related to issuance and use of symbols.—In rules related to the issuance and voluntary use of symbols, certification marks, service marks, or trademarks, the commission may make general references to national or state requirements that the license applicant would be compelled to meet regardless of the department’s issuance of the license applied for.

History.—s. 1, ch. 98-41; s. 74, ch. 2012-182; s. 2, ch. 2013-230.



601.992 - Collection of dues and other payments on behalf of certain nonprofit corporations engaged in market news and grower education.

601.992 Collection of dues and other payments on behalf of certain nonprofit corporations engaged in market news and grower education.—The Department of Citrus or the Department of Agriculture or their successors may collect or compel the entities regulated by the Department of Citrus to collect dues, contributions, or any other financial payment upon request by, and on behalf of, any not-for-profit corporation and its related not-for-profit corporations located in this state that receive payments or dues from their members. Such not-for-profit corporation must be engaged, to the exclusion of agricultural commodities other than citrus, in market news and grower education solely for citrus growers, and must have at least 5,000 members who are engaged in growing citrus in this state for commercial sale. The Department of Citrus may adopt rules to administer this section. The rules may establish indemnity requirements for the requesting corporation and for fees to be charged to the corporation that are sufficient but do not exceed the amount necessary to ensure that any direct costs incurred by the Department of Citrus in implementing this section are borne by the requesting corporation and not by the Department of Citrus.

History.—s. 39, ch. 2001-201; s. 53, ch. 2001-279; s. 9, ch. 2006-255; s. 17, ch. 2006-289; s. 75, ch. 2012-182; s. 3, ch. 2013-230.






Chapter 603 - FRUITS AND VEGETABLES

Part I - INSPECTION (ss. 603.011-603.161)

603.011 - Fruit and vegetable inspection fees; penalty.

603.011 Fruit and vegetable inspection fees; penalty.—

(1)(a) Each person receiving inspection services pursuant to s. 570.48 shall pay to the department an inspection fee. This fee shall cover the cost of providing the inspection service and shall be set annually by the department by rule.

(b) All fees collected by the department to cover the cost of providing the inspection service for farms or greenhouses growing tomatoes or for tomato packinghouses and repackers shall be deposited into the General Inspection Trust Fund and shall be used for tomato-related inspections, education, and research.

(2) All fees collected by the department under this section shall be deposited into the Citrus Inspection Trust Fund, except that fees collected pursuant to paragraph (1)(b) and s. 570.48(4) shall be deposited in the General Inspection Trust Fund.

(3) The department may terminate inspection services upon a 3-day written notice if inspection fees are not paid.

History.—s. 10, ch. 92-151; s. 26, ch. 93-169; s. 13, ch. 2007-67; s. 90, ch. 2014-150.

Note.—Former s. 570.481.



603.11 - Grades of fruits, vegetables, nuts, grains, and other agricultural products.

603.11 Grades of fruits, vegetables, nuts, grains, and other agricultural products.—

(1) The standard grades of all fruits, vegetables, nuts, grains, and other agricultural products shall be the same as those of the United States grades as now promulgated or which may be promulgated by the United States Department of Agriculture.

(2) The Department of Agriculture and Consumer Services is authorized to establish by rule Florida grades and Florida sizes on any fruits or vegetables in this state. However, this subsection shall not apply to citrus.

History.—s. 1, ch. 12292, 1927; CGL 2006; s. 1, ch. 67-259; s. 1, ch. 80-12.



603.12 - Inspection of fruits, vegetables, nuts, grains, and other agricultural products; certificates.

603.12 Inspection of fruits, vegetables, nuts, grains, and other agricultural products; certificates.—The Department of Agriculture and Consumer Services, cooperating with the United States Department of Agriculture, shall, when requested by the shipper, furnish carlot inspection of fruits, vegetables, nuts, grains, and other agricultural products at shipping point, furnishing certificates in conformity with those used by the United States Department of Agriculture in shipping point inspection. The expense or charge of such inspection shall be paid by the shipper.

History.—s. 2, ch. 12292, 1927; CGL 2007; s. 1, ch. 23677, 1947; s. 2, ch. 67-259; ss. 14, 35, ch. 69-106.



603.13 - Fees for inspections.

603.13 Fees for inspections.—All fees for inspection performed under the preceding section shall be paid to the Department of Agriculture and Consumer Services which shall deposit the same in the State Treasury in the General Inspection Trust Fund from which all expenses for inspection services performed and other expenses incurred under the provisions of s. 603.12 shall be paid upon the approval and at the direction of the state department, but the expenditures from the General Inspection Trust Fund for all such expenses shall not exceed the amount of fees charged and collected as authorized and provided by said s. 603.12 of this chapter. Any amount of fees so charged and collected in excess of the requirements for paying all expenses for inspection services shall be held in the State Treasury in the General Inspection Trust Fund, subject to any contract or agreement entered into by and between the Department of Agriculture and Consumer Services and the United States Department of Agriculture for carrying out the provisions of s. 603.12.

History.—s. 3, ch. 12292, 1927; CGL 2008; s. 1, ch. 17948, 1937; s. 2, ch. 23677, 1947; s. 2, ch. 61-119; ss. 14, 35, ch. 69-106.



603.14 - Cooperative certificates as evidence.

603.14 Cooperative certificates as evidence.—All such cooperative government certificates shall be accepted as prima facie evidence in the courts of Florida.

History.—s. 4, ch. 12292, 1927; CGL 2009.



603.15 - United States inspection certificates as evidence.

603.15 United States inspection certificates as evidence.—

(1) Any inspection certificate issued by any licensed inspector of the Bureau of Agricultural Economics, of the United States Department of Agriculture under the laws of the United States or the regulations of the Secretary of Agriculture of the United States, showing the grade, quality, condition or the size, pack or method of loading for shipment of any agricultural, horticultural or citricultural products shall be received as competent evidence in all proceedings in any of the courts of this state, except when offered in behalf of the state in criminal prosecutions.

(2) Every such certificate when offered in evidence shall be prima facie evidence of the truth of all matters and things set forth therein.

History.—ss. 1, 2, ch. 12056, 1927; CGL 2011; s. 7, ch. 22858, 1945.



603.151 - Enforcement of Federal Marketing Agreement Act by state as to certain vegetables.

603.151 Enforcement of Federal Marketing Agreement Act by state as to certain vegetables.—

(1) During the period of time in each year that tomatoes, cucumbers, avocados, or limes are subject to any regulations issued by the Secretary of Agriculture of the United States pursuant to an order issued by said Secretary of Agriculture under the authority and provisions of the Act of Congress known as the Agricultural Marketing Agreement Act of 1937, as amended, (48 Stat. s. 1, as amended; 7 U.S.C. ss. 601 et seq.), it shall be unlawful for any producer, shipper, forwarding company, private carrier, or common carrier, to ship or transport outside the production area defined in said regulations and order of the Secretary of Agriculture, any lot or cargo of tomatoes, cucumbers, avocados or limes subject to the provisions of any such existing regulations, unless the same has been inspected by the Department of Agriculture and Consumer Services, or its authorized inspectors or agents, and a certificate of such inspection obtained.

(2) Failure to have at all times a copy of such inspection certificate present with such lot or cargo of tomatoes, cucumbers, avocados or limes being shipped or transported outside the production area as defined in said regulations or order of the Secretary of Agriculture, shall be prima facie evidence of violation of the provisions of subsection (1).

(3) The Department of Agriculture and Consumer Services is hereby authorized to make such rules, regulations, and orders as may be necessary to carry out the provisions and intent of this section, and such rules, regulations, and orders issued by the department shall have the force and effect of law when not inconsistent therewith.

(4) Whoever violates the provisions of subsection (1) shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, 3, 4, chs. 59-501, 59-502, 59-503; ss. 14, 35, ch. 69-106; s. 630, ch. 71-136.



603.152 - Maturity standard for limes; applicability; testing of limes; rules and regulations.

603.152 Maturity standard for limes; applicability; testing of limes; rules and regulations.—The provisions of this section shall be applicable and effective only in the event that there shall cease to be a federal marketing agreement as referred to in s. 603.151. In such event, the following shall be applicable:

(1) As used in this section, the word “limes” shall mean and include limes of all varieties and clones of acid limes grown in the state classified botanically as Citrus aurantifolia (Christm.) Swingle and includes the group known as large fruited limes (Tahiti, Persian, Bearss, Pond, Idemor).

(2) Limes shall be deemed to be mature only when clipped or picked, or otherwise severed from the tree and the limes in each lot have been found by inspection as herein provided to contain an average of 42 percent juice content by volume, and no limes in any such lot shall contain less than 38 percent juice content by volume and measure at least 17/8 inches in diameter when measured on a line perpendicular to a line running from the stem end to the blossom end, except from March 15 to May 1 of each year, during which latter period of time, limes shall measure at least 13/4 inches along the said diameter.

(3) The tests of the juice content of limes hereunder shall be based upon the average maximum amount of liquid contents which can be extracted from the flesh and pulp of not less than 10 average individual specimens of said limes of any lot of limes. The testing of the juice content of limes on a percentage basis by volume shall be the total maximum amount of liquid contents of the limes being tested when determined by the percentage of such juice contents as compared to the total volume displacement of said limes before the juice is extracted. The Department of Agriculture and Consumer Services shall, by proper rules and regulations, be authorized to prescribe the manner, method, cost and expense of drawing of said samples and of conducting said tests. In the making of such tests, the juice of the limes being tested shall not be strained through a cloth or other strainer but shall be considered for testing as said juice comes from the juice extractor. The juice extractor used shall be any suitable mechanical device or fruit press used for extracting juice, such type or kind of extractor or fruit press to be determined and approved by the department.

(4) Any limes not conforming to the standards, as set forth herein, shall be deemed and held to be immature and shall be destroyed under the supervision of an inspector; provided however, that limes meeting the juice content requirements but not meeting the size requirements as set forth in subsection (2) above may be diverted directly to a processing plant under the supervision of an inspector; provided further that in event of an emergency such as a freeze or hurricane the department, at its own discretion, may waive size requirements only.

(5) It shall be unlawful for any producer, shipper, forwarding company, private carrier, or common carrier, to sell, ship or transport limes, unless the same has been inspected by the department, or its authorized inspectors or agents, and a certificate of such inspection obtained.

(6) Failure to have at all times a copy of such inspection certificate present with such a lot or cargo of limes being shipped shall be prima facie evidence of violation of the provisions of this act.

(7) The department is hereby authorized to make such rules, regulations, and orders as may be necessary to carry out the provisions and intent of this section, and such rules, regulations, and orders issued by the department shall have the force and effect of law when not inconsistent therewith.

(8) Whoever violates the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 61-437; s. 1, ch. 65-169; ss. 14, 35, ch. 69-106; s. 631, ch. 71-136.



603.161 - Sales certificates, work orders to accompany certain fruit.

603.161 Sales certificates, work orders to accompany certain fruit.—

(1) This section applies to tropical or subtropical fruit. “Tropical or subtropical fruit” means avocados, bananas, calamondins, carambolas, guavas, kumquats, limes, longans, loquats, lychees, mameys, mangoes, papayas, passion fruit, sapodillas, and fruit that must be grown in tropical or semitropical regions, except citrus fruit as defined in s. 601.03.

(2) Every purchaser of more than one bushel or crate of tropical or semitropical fruit at the point of growth shall obtain a sales certificate from the grower who shall prepare and furnish such certificates. The sales certificate shall accompany the fruit from the point of growth to the final processor or wholesaler who will offer for retail sale and such processor or wholesaler shall keep the sales certificate for inspection upon request by a peace officer for 1 year from date of purchase.

(3) The sales certificate shall indicate the name, address and telephone number of the grower from whom the fruit was purchased; the species, variety and amount purchased; and for the purchaser and each subsequent purchaser, her or his name, address and telephone number, date of purchase and driver license number; if the fruit is transported by other than the owner, the name of the transporting company and the make, type and license number of the vehicle transporting the fruit. The grower shall keep a copy of the sales certificate for 1 year from date of the purchase. The Commissioner of Agriculture, according to requirements of this section, shall prescribe the form of sales certificates.

(4) All firms or individuals transporting fruit for handlers, packinghouses or processors shall obtain a work order from the dispatcher of the named organizations which must remain in the possession of the driver to the point of pickup and thereafter with the fruit until delivered. The form of the work order shall be prescribed by the Commissioner of Agriculture and shall indicate the name of firm or individual transporting fruit, date, grove destination, time for pickup, truck number, number of crates, variety of fruit, name of packinghouse or other place where fruit is to be delivered, driver’s name, driver license number and the name of the truck dispatcher.

(5) Violation of the provisions of this section shall constitute a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 67-494; s. 830, ch. 71-136; s. 3, ch. 72-252; s. 990, ch. 97-103; s. 2, ch. 98-123; s. 76, ch. 2012-182.

Note.—Former s. 811.271.






Part II - FLORIDA TROPICAL FRUIT POLICY ACT (ss. 603.201-603.211)

603.201 - Short title.

603.201 Short title.—This act may be cited as the “Florida Tropical Fruit Policy Act.”

History.—ss. 1, 5, ch. 90-277; s. 45, ch. 91-201; s. 5, ch. 91-429.



603.202 - Legislative declarations and findings.

603.202 Legislative declarations and findings.—

(1) The Legislature declares that the production and utilization of tropical fruits is an underdeveloped agricultural commodity enterprise in this state. The Legislature recognizes that Florida possesses many resources and geographic advantages, particularly a marine subtropical climate, that favor the expansion and growth of present-day tropical fruits into a broad-based industry. The growth potential of the present industry offers good opportunities for local economic development and supply trade. Development of tropical fruits is compatible with the economies, lifestyles, and interests of both rural and urban Florida.

(2) Further, the Legislature finds that factors, such as minimal new tropical fruit cultivar development, lack of printed production and processing information, minimal understanding of tropical fruit processing requirements, lack of fresh fruit handling and processing technology, lack of quality standards for fresh fruit, lack of assistance and printed information for overall business planning and marketing, and lack of coordination of the many diverse interests and expertise which could contribute to the further development of tropical fruit in the state are inhibitory to the future development of the tropical fruit industry.

(3) The Legislature further declares that, in order to effectively support the efficient and expeditious development and growth of tropical fruit into a broad-based, economically sound industry, there is a need for leadership and a South Florida Tropical Fruit Plan.

(4) The Legislature further declares that the term “tropical fruit” as used in this act does not include citrus fruit as defined in s. 601.03, limes, or avocados.

History.—ss. 2, 5, ch. 90-277; s. 45, ch. 91-201; s. 5, ch. 91-429.



603.203 - Tropical Fruit Advisory Council.

603.203 Tropical Fruit Advisory Council.—

(1) There is hereby created within the Department of Agriculture and Consumer Services the Tropical Fruit Advisory Council to consist of eight members as follows: the chair of the State Agricultural Advisory Council or a designee thereof; a representative from the Institute of Food and Agricultural Sciences at the University of Florida who is a specialist in tropical fruits; and six additional commercial members representing as fairly as may be possible the diverse tropical fruit industry and tropical fruit growers associations, who shall be appointed for a 4-year term by the Commissioner of Agriculture. Initially, the Commissioner of Agriculture shall appoint two members for a term of 4 years, two members for a term of 3 years, two members for a term of 2 years, and two members for a term of 1 year. Thereafter, members shall be appointed for 4-year terms.

(2) Immediately after their appointment, the members of the council shall meet and organize by electing a chair, a vice chair, and a secretary, and shall adopt rules of procedure for governing their deliberations. The terms of such officers shall be for 1 year.

(3) The council shall meet in South Florida at the call of its chair, at the request of a majority of its membership, at the request of the Commissioner of Agriculture, or at such times as may be prescribed by its rules.

(4) Three-fourths of the members of the council shall constitute a quorum for all purposes, and an act by a majority of such quorum at any meeting shall constitute an official act of the council.

(5) The primary responsibilities of the Tropical Fruit Advisory Council shall be to provide necessary assistance, review, and recommendations for drafting a South Florida Tropical Fruit Plan.

History.—ss. 3, 5, ch. 90-277; s. 45, ch. 91-201; s. 5, ch. 91-429; s. 991, ch. 97-103.



603.204 - South Florida Tropical Fruit Plan.

603.204 South Florida Tropical Fruit Plan.—The Commissioner of Agriculture, in consultation with the Tropical Fruit Advisory Council, shall develop and update a South Florida Tropical Fruit Plan, which shall identify problems and constraints of the tropical fruit industry, propose possible solutions to such problems, and develop planning mechanisms for orderly growth of the industry, including:

(1) Criteria for tropical fruit research, service, and management priorities.

(2) Proposed legislation that may be required.

(3) Plans relating to other tropical fruit programs and related disciplines in the State University System.

(4) Potential tropical fruit products in terms of market and needs for development.

(5) Evaluation of production and fresh fruit policy alternatives, including, but not limited to, setting minimum grades and standards, promotion and advertising, development of production and marketing strategies, and setting minimum standards on types and quality of nursery plants.

(6) Evaluation of policy alternatives for processed tropical fruit products, including, but not limited to, setting minimum quality standards and development of production and marketing strategies.

(7) Research and service priorities for further development of the tropical fruit industry.

(8) Identification of state agencies and public and private institutions concerned with research, education, extension, services, planning, promotion, and marketing functions related to tropical fruit development, and delineation of contributions and responsibilities. The recommendations in the plan relating to education or research shall be submitted to the Institute of Food and Agricultural Sciences.

(9) Business planning, investment potential, financial risks, and economics of production and use.

History.—ss. 4, 5, ch. 90-277; s. 45, ch. 91-201; s. 5, ch. 91-429; s. 992, ch. 97-103; s. 157, ch. 2010-102.



603.211 - Identification of sellers or handlers of tropical or subtropical fruit and vegetables; containers specified; penalties.

603.211 Identification of sellers or handlers of tropical or subtropical fruit and vegetables; containers specified; penalties.—

(1) SHORT TITLE.—This section may be known and cited as the “Florida Tropical or Subtropical Fruit and Vegetables Sales Law.”

(2) ENFORCEMENT AGENCY.—This section shall be administered by the Office of Agricultural Law Enforcement and may be enforced by any law enforcement officer as defined in chapter 943.

(3) DEFINITIONS.—As used in this section:

(a) “Department” means the Department of Agriculture and Consumer Services.

(b) “Distribute” means to engage in the business of selling, marketing, or distributing, in the primary channel of trade, tropical or subtropical fruit or vegetables produced, purchased, or acquired from a producer, or being marketed on behalf of a producer, whether by the owner, agent, employee, broker, or otherwise, but shall not include such activity by a person engaged in the business of retailing.

(c) “Handle” means to produce, distribute, retail, or transport tropical or subtropical fruit or vegetables in the primary channel of trade.

(d) “Handler” means any person engaged in growing, distributing, retailing, or transporting tropical or subtropical fruit or vegetables in the primary channel of trade.

(e) “Inspector” means an inspector or agent of the department.

(f) “Primary channel of trade” means that period of time when tropical or subtropical fruit or vegetables are cut, gathered from the ground, or otherwise harvested for commercial purposes. However, these commodities shall cease to be in the “primary channel of trade” if and when they leave intrastate commerce.

(g) “Retail” means to engage in the business of purchasing or acquiring tropical or subtropical fruit or vegetables for resale at retail to the general public, but does not include such activity by a person engaged in the business of distributing.

(h) “Tropical or subtropical fruit” means avocados, bananas, calamondins, carambolas, guavas, kumquats, limes, longans, loquats, lychees, mameys, mangoes, papayas, passion fruit, sapodillas, and fruit that must be grown in tropical or semitropical regions, except citrus fruit as defined in s. 601.03.

(i) “Vegetables” means tomatoes, peppers, squash, cucumbers, leafy greens, green beans, eggplant, sweet corn, and cabbage. The Department of Agriculture and Consumer Services may by rule include additional vegetables.

(4) IDENTIFICATION OF HANDLER.—At the time of each transaction involving the handling or sale of 55 pounds or more of tropical or subtropical fruit or vegetables in the primary channel of trade, the buyer or receiver of the tropical or subtropical fruit or vegetables shall demand a bill of sale, invoice, sales memorandum, or other document listing the date of the transaction, the quantity of the tropical or subtropical fruit or vegetables involved in the transaction, and the identification of the seller or handler as it appears on the driver license of the seller or handler, including the driver license number. If the seller or handler does not possess a driver license, the buyer or receiver shall use any other acceptable means of identification, i.e., voter’s registration card and number, draft card, social security card, or other identification. However, no less than two identification documents shall be used. The identification of the seller or handler shall be recorded on the bill of sale, sales memorandum, invoice, or voucher, which shall be retained by the buyer or receiver for a period of not less than 1 year from the date of the transaction.

(5) CONFISCATION.—When any person is in violation of subsection (4), an inspector or any law enforcement officer as defined in chapter 943 shall confiscate any and all tropical or subtropical fruit or vegetables in the possession of that person.

(6) Each person engaged in the business of packing or shipping tropical or subtropical fruit or vegetables for resale or distribution, except growers or growers’ agents transporting their own tropical or subtropical fruit or vegetables, shall accept such fruit or vegetables delivered only in a standard industry field container.

(7) PENALTY.—In addition to confiscation of tropical or subtropical fruit or vegetables as provided in subsection (5), whoever knowingly, willfully, and intentionally violates the provisions of subsection (4) shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 73-77; s. 1, ch. 75-267; s. 5, ch. 92-290; s. 42, ch. 92-291; s. 34, ch. 93-169; s. 1, ch. 98-123; s. 2, ch. 2012-182; s. 97, ch. 2014-150.

Note.—Former s. 570.55.









Chapter 604 - GENERAL AGRICULTURAL LAWS

604.001 - Public policy with respect to agricultural production.

604.001 Public policy with respect to agricultural production.—The Legislature declares that:

(1) It is the public policy of this state and the purpose of this act to achieve and maintain the production of agricultural commodities for food and fiber as an essential element for the survival of mankind.

(2) The production of agricultural commodities in this state is a large and basic industry that is important to the health and welfare of the people and to the economy of the state.

(3) A sound agricultural industry in this state requires the efficient and profitable use of water and energy and many other natural, commercial, and industrial resources.

(4) The efficient and profitable use of energy and water resources in agricultural production in this state is often difficult to achieve because of problems that are not well known or fully understood by the people, such as weather, climatic changes, and market conditions.

(5) It is important to the health and welfare of the people of this state and to the economy of the state that additional problems are not created for growers and ranchers engaged in the Florida agricultural industry by laws and regulations that cause, or tend to cause, agricultural production to become inefficient or unprofitable.

(6) The laws and regulations that have caused problems for agricultural production in this state have been due primarily to a lack of adequate and informed consideration of the adverse impact such laws and regulations would have on efficient and profitable agricultural production in this state.

History.—s. 12, ch. 83-310.



604.01 - Statewide soil survey and mapping; declaration of policy.

604.01 Statewide soil survey and mapping; declaration of policy.—A thorough and careful survey and mapping of the soils of Florida is hereby declared as a matter of legislative policy, basic to:

(1) The development of intelligent research programs on the agricultural potentialities of the soils of the state;

(2) The organization of effective soil conservation and land use planning programs;

(3) Agricultural extension and home demonstration work;

(4) Highway and secondary road planning;

(5) Establishment of equitable land tax assessments;

(6) Agricultural teaching;

(7) The development of a sound body of helpful agricultural information for nationwide distribution to prospective landowners; and

(8) A number of other social and agricultural enterprises of broad public interest.

History.—s. 1, ch. 20454, 1941.



604.02 - Costs of surveys, by whom payable.

604.02 Costs of surveys, by whom payable.—The cost of the survey shall be borne jointly by the state and county or any other local agency and by the federal government in a proportion to be determined by the availability of funds and of trained personnel for the purpose.

History.—s. 2, ch. 20454, 1941.



604.04 - Administration of law.

604.04 Administration of law.—The agricultural experiment station of the University of Florida shall administer this law and shall be responsible for the general supervision of this cooperative enterprise between and among federal, state, county and local agencies, and that it be charged with the duty of developing an energetic soil survey program for the state accordingly as funds are made available for this purpose from federal, state, county, or other sources.

History.—s. 4, ch. 20454, 1941.



604.05 - Standard procedure to be used; cooperation with federal and other agencies.

604.05 Standard procedure to be used; cooperation with federal and other agencies.—The methods used in the survey shall be the standard procedures developed by the United States Department of Agriculture now in common use; all correlation work shall be carried out jointly by the regular soil survey inspectors of the United States Department of Agriculture in cooperation with representatives of the state agricultural experiment station.

History.—s. 5, ch. 20454, 1941.



604.06 - Determination of soils to be surveyed.

604.06 Determination of soils to be surveyed.—The successive selection of units to be surveyed shall be by type areas well distributed over the state, just as far as possible or practicable, especially during the early stages of the program, though determination shall naturally depend, too, on the feeling of need by the people in the area and the willingness of county or other local officials to cooperate.

History.—s. 6, ch. 20454, 1941.



604.07 - Analyses of type materials.

604.07 Analyses of type materials.—Suitable physical, chemical and other analyses of type materials associated with the work of the survey shall be carried out in the laboratories of the Florida Agricultural Experiment Station or of the proper bureau of the United States Department of Agriculture.

History.—s. 7, ch. 20454, 1941.



604.08 - Reports; maps; publications.

604.08 Reports; maps; publications.—The preparation of soil survey reports and maps for such areas surveyed shall be a joint responsibility of state and federal workers, although publication shall be by the United States Department of Agriculture, especially for the purpose of full conformity with the many reports of this same type that are regularly being published for other states where survey work of this type is making notable advances.

History.—s. 8, ch. 20454, 1941.



604.09 - Limited agricultural association; purpose of law.

604.09 Limited agricultural association; purpose of law.—In order to promote, foster and encourage more efficient and progressive agriculture and to enable the farmers and growers of Florida to enjoy the manifold benefits of joint and collective effort without personal liability and without the expense and technical involvements incident to corporate structure, this chapter is enacted.

History.—s. 1, ch. 20620, 1941.



604.10 - Limited agricultural association; powers, membership.

604.10 Limited agricultural association; powers, membership.—Any three or more persons engaged in agricultural pursuits may form a limited agricultural association under the provisions of this law, and such association shall have and may exercise all the powers granted by the laws of this state to persons, partnerships and corporations for profit and not for profit, so far as the same may be applicable to agriculture or livestock in all its phases and the operations incident thereto and which are not inconsistent with the provisions of this law. Persons may become members of such association upon such terms as may be prescribed in its bylaws. No member shall be held personally liable for any of the claims against or the indebtedness and obligations of the association.

History.—s. 2, ch. 20620, 1941.



604.11 - Limited agricultural association; formation, fees.

604.11 Limited agricultural association; formation, fees.—

(1) The articles of association shall be subscribed by the original members and acknowledged by one of them before an officer authorized by the laws of this state to take acknowledgments and administer oaths.

(2) Two copies of the proposed articles of association, together with a certificate of the Department of State to the effect that there is no other limited agricultural association within the state having the same name, shall be filed with the clerk of the circuit court in the county within which the principal place of business of the association is to be located. The said articles shall then be presented to a circuit judge of the circuit within which the principal place of business of the association is to be located, and, if such judge shall find that the proposed articles of association are for purposes authorized by law, she or he shall approve the same and endorse her or his approval thereon. The articles of association, with their endorsements, shall thereupon be recorded by the clerk of the circuit court, and thereafter the association and the subscribers shall be a limited agricultural association for profit. The clerk of the circuit court shall transmit a certified copy of the articles of association to the Department of State for filing. The original articles of association, or any certified copy thereof, shall be received as conclusive evidence of the contents thereof. The Department of State and the clerk of the circuit court shall each be entitled to a fee of $5.25 for all services rendered by them in connection with the formation of the association.

History.—s. 3, ch. 20620, 1941; ss. 10, 35, ch. 69-106; s. 9, ch. 71-114; s. 62, ch. 90-132; s. 993, ch. 97-103.



604.12 - Limited agricultural association; articles of association, name.

604.12 Limited agricultural association; articles of association, name.—

(1) The articles of association shall be subscribed by three or more persons, and shall set forth:

(a) The name of the association and the location of the principal place of business.

(b) The purpose for which the association is formed.

(c) The term for which the association is to exist.

(d) By what officers the business, or businesses, of the association is to be conducted, and the names of the officers who are to conduct the business, or businesses, until their successors shall have qualified. Officers shall be members of the association.

(e) The number, to be not less than three, of the association’s managing committee members. Managing committee members shall be members of the association.

(f) The fact that the members are not to be held personally liable for any of the claims against or the indebtedness and obligations of the association.

(2) The name of the proposed association shall be different from that of any other limited agricultural association in the state and shall include the words “Limited Agricultural Association,” or the letters “LAA,” to indicate that it is a limited agricultural association as distinguished from a natural person, firm, copartnership or corporation.

History.—s. 4, ch. 20620, 1941; s. 994, ch. 97-103.



604.13 - Limited agricultural association; bylaws.

604.13 Limited agricultural association; bylaws.—Each association organized hereunder shall, by a majority vote of its members, within 30 days after its organization, adopt for its government and management a code of bylaws, which shall be taken and deemed to be the law of the association. The bylaws shall provide for such matters as may be pertinent and necessary to the business, including the matter of the acceptance of memberships, the issuance of certificates of membership, the fixing of the voting and participation rights of the owners of such certificates, the assignability of such certificates, the election of a managing committee and the determination of its powers, the time and place of meetings of the association and the election, powers and duties of its officers.

History.—s. 5, ch. 20620, 1941.



604.14 - Limited agricultural association; dissolution; conversion to a corporation not for profit.

604.14 Limited agricultural association; dissolution; conversion to a corporation not for profit.—

(1) A limited agricultural association may be dissolved upon the presentation by its members of a petition for dissolution to a circuit judge of the circuit in which the association’s principal place of business is located. The judge may issue any orders necessary for preservation of the rights of the members and creditors and the winding up of the affairs of the association. Notice of hearing on the petition for dissolution must be given as the judge deems proper.

(2) A limited agricultural association may convert to a corporation not for profit in accordance with s. 617.1809.

History.—s. 6, ch. 20620, 1941; s. 1, ch. 2012-71.



604.15 - Dealers in agricultural products; definitions.

604.15 Dealers in agricultural products; definitions.—For the purpose of ss. 604.15-604.34, the following words and terms, when used, shall be construed to mean:

(1) “Agricultural products” means the natural products of the farm, nursery, grove, orchard, vineyard, garden, and apiary (raw or manufactured); sod; horticulture; hay; livestock; milk and milk products; poultry and poultry products; the fruit of the saw palmetto (meaning the fruit of the Serenoa repens); limes (meaning the fruit Citrus aurantifolia, variety Persian, Tahiti, Bearss, or Florida Key limes); and any other nonexempt agricultural products produced in the state, except tobacco, sugarcane, tropical foliage, timber and timber byproducts, forest products as defined in s. 591.17, and citrus other than limes.

(2) “Dealer in agricultural products” means any person, partnership, corporation, or other business entity, whether itinerant or domiciled within this state, engaged within this state in the business of purchasing, receiving, or soliciting agricultural products from the producer or the producer’s agent or representative for resale or processing for sale; acting as an agent for such producer in the sale of agricultural products for the account of the producer on a net return basis; or acting as a negotiating broker between the producer or the producer’s agent or representative and the buyer.

(3) “Delivery ticket” means a document provided to a grain producer by a grain dealer in conjunction with the delivery of grain to the grain dealer.

(4) “Department” means the Department of Agriculture and Consumer Services.

(5) “Grain” means any food or feed grains, which include, but are not limited to, soybeans, corn, wheat, oats, and rye.

(6) “Grain dealer” means any person engaged in this state in:

(a) Buying, receiving, selling, exchanging, negotiating, or processing for resale, or soliciting the sale, resale, exchange, or transfer of, grain purchased from the producer or the producer’s agent or representative or received from the producer to be handled on a net return basis; or

(b) Receiving grain for storage.

(7) “Negotiating broker” means any person in the state engaged in the business of negotiating sales and purchases of agricultural products with a dealer in agricultural products for or on behalf of the producer or the producer’s agent or representative. The negotiating broker never takes title to the agricultural product involved in the sale or purchase or handles the proceeds therefrom.

(8) “Net return basis” means the sale of agricultural products for the account of a producer, other than the seller, wherein the seller acts as the agent for the producer and pays the producer of such products the net proceeds after subtracting all authorized and allowable deductions.

(9) “Producer” means any grower of agricultural products produced in the state.

(10) “Producer’s agent” means the seller of agricultural products for the account of a producer or group of producers on a net return basis, wherein the producer’s agent acts as the agent for the producer or group of producers and pays the producer of such products all of the net proceeds after subtracting all authorized and allowable deductions. Allowable deductions may include, but are not limited to: packing charges, shipping charges, boxes, crates, billing, commission fees, cooling charges, pallets, and other deductible charges or fees agreed upon by the producer and producer’s agent.

History.—s. 1, ch. 20678, 1941; s. 1, ch. 23812, 1947; s. 1, ch. 28183, 1953; s. 1, ch. 57-139; s. 1, ch. 63-291; s. 1, ch. 67-109; ss. 14, 35, ch. 69-106; s. 259, ch. 71-377; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 12, 14, ch. 79-238; ss. 2, 3, ch. 81-318; s. 1, ch. 84-30; s. 3, ch. 85-36; s. 1, ch. 85-65; ss. 9, 10, ch. 90-161; s. 4, ch. 91-429; s. 995, ch. 97-103; s. 15, ch. 97-220; s. 1, ch. 2005-206; ss. 5, 9, ch. 2011-7; HJR 7103, 2011 Regular Session.

Note.—Subsections (3), (5), and (6) former s. 604.31.



604.151 - Purpose.

604.151 Purpose.—The Legislature recognizes that the recovery of agricultural products is impractical because of the speed with which such products move through commerce and because of the difficulty of identification and that, because recovery is impractical, producers are subject to the possibility of serious economic harm in the event an agricultural products dealer defaults. Therefore, it is necessary in the interest of the public welfare to regulate agricultural products dealers in this state. However, restrictions shall be imposed only to the extent necessary to protect the public from significant and discernible harm or damage and not in a manner which will unreasonably affect the competitive market.

History.—ss. 3, 14, ch. 79-238; ss. 2, 3, ch. 81-318; ss. 9, 10, ch. 90-161; s. 4, ch. 91-429.



604.16 - Exceptions to provisions of ss. 604.15-604.34.

604.16 Exceptions to provisions of ss. 604.15-604.34.—Except for s. 604.22(2), the provisions of ss. 604.15-604.34 do not apply to:

(1) Farmers or groups of farmers in the sale of agricultural products grown by themselves.

(2) A dealer in agricultural products who pays at the time of purchase with United States cash currency or a cash equivalent, such as a money order, cashier’s check, wire transfer, electronic funds transfer, or PIN-based debit transaction.

(3) A dealer in agricultural products who operates as a bonded licensee under the federal Packers and Stockyards Act.

(4) Dealers who purchase less than $1,000 worth of agricultural products from Florida producers or their agents or representatives during the peak month of such purchases within the calendar year.

(5) A dealer in agricultural products to the extent that the dealer purchases agricultural products from a producer that is owned by the same person who owns the dealer, a producer that is owned solely by the dealer, or a producer that solely owns the dealer.

History.—s. 2, ch. 20678, 1941; s. 1, ch. 21878, 1943; s. 2, ch. 23812, 1947; s. 1, ch. 59-437; s. 1, ch. 63-351; s. 3, ch. 76-168; s. 1, ch. 76-185; s. 1, ch. 77-457; ss. 12, 14, ch. 79-238; ss. 2, 3, ch. 81-318; s. 2, ch. 84-347; s. 4, ch. 85-36; ss. 9, 10, ch. 90-161; s. 4, ch. 91-429; s. 2, ch. 2005-206; s. 159, ch. 2014-150.



604.17 - License required.

604.17 License required.—It shall be unlawful for any dealer in agricultural products who comes within the terms of this law to engage in such business in this state without a state license issued by the department.

History.—s. 3, ch. 20678, 1941; ss. 14, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 4, 12, 14, ch. 79-238; ss. 2, 3, ch. 81-318; ss. 9, 10, ch. 90-161; s. 4, ch. 91-429.



604.18 - Application; form; contents.

604.18 Application; form; contents.—Every dealer in agricultural products desiring to transact business within the state directly with a Florida producer, a producer’s agent or representative, or a negotiating broker shall, prior to transacting any business as such, file an application for such license with the department. The license shall be renewed annually on its anniversary date. The application shall be on a form furnished by the department and, together with such other information as the department shall require, shall state:

(1) The kind or kinds of agricultural products the applicant proposes to handle.

(2) The full name or title of the person, partnership, corporation, or other business entity and the name and mailing address of each owner, partner, officer, or managing agent.

(3) The names of buyers or other local agents of the applicant, if any.

(4) The cities and towns within which places of business of the applicant will be located, together with the street or mailing address of each.

(5) The federal employer’s identification number of the applicant, if any.

(6) The primary mailing address and physical address for each place of business. A dealer in agricultural products must have on file with the department the address of the dealer’s primary place of business prior to engaging in business as a dealer in agricultural products in this state. Prior to changing the address of the primary place of business, the dealer must notify the department of the address of the new primary place of business. All documents relating to the provisions of ss. 604.15-604.34 and chapter 120 shall be served to the last address of record; to a corporation’s registered agent or the registered agent’s substitute; in the absence of a registered agent, to an owner, officer, partner, employee, or managing agent of the business entity; or as designated by the applicant in the applicant’s application.

(7) The dollar amount of business done by a renewal applicant with Florida producers and their agents or representatives during the month in which the maximum dollar amount of agricultural products was purchased or handled as a dealer in agricultural products or the dollar amount of business estimated to be done by a first-time applicant with Florida producers and their agents or representatives during the month in which the estimated maximum dollar amount of agricultural products will be purchased or handled as a dealer in agricultural products.

History.—s. 4, ch. 20678, 1941; s. 1, ch. 61-412; ss. 14, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 5, 12, 14, ch. 79-238; ss. 2, 3, ch. 81-318; ss. 9, 10, ch. 90-161; s. 4, ch. 91-429; s. 3, ch. 2005-206.



604.19 - License; fee; bond; certificate of deposit; penalty.

604.19 License; fee; bond; certificate of deposit; penalty.—Unless the department refuses the application on one or more of the grounds provided in this section, it shall issue to an applicant, upon the payment of required fees and the execution and delivery of a bond or certificate of deposit as provided in this section, a state license entitling the applicant to conduct business as a dealer in agricultural products for a 1-year period to coincide with the effective period of the bond or certificate of deposit furnished by the applicant. During the 1-year period covered by a license, if the supporting surety bond or certificate of deposit is canceled for any reason, the license shall automatically expire on the date the surety bond or certificate of deposit terminates, unless an acceptable replacement is in effect before the date of termination so that continual coverage occurs for the remaining period of the license. A surety company shall give the department a 30-day written notice of cancellation by certified mail in order to cancel a bond. Cancellation of a bond or certificate of deposit shall not relieve a surety company or financial institution of liability for purchases or sales occurring while the bond or certificate of deposit was in effect. The license fee, which must be paid for the principal place of business for a dealer in agricultural products, shall be based upon the amount of the dealer’s surety bond or certificate of deposit furnished by each dealer under the provisions of s. 604.20 and may not exceed $500. For each additional place in which the applicant desires to conduct business and which the applicant names in the application, the additional license fee must be paid but may not exceed $100 annually. Should any dealer in agricultural products fail, refuse, or neglect to apply and qualify for the renewal of a license on or before the date of expiration thereof, a penalty not to exceed $100 shall apply to and be added to the original license fee and shall be paid by the applicant before the renewal license may be issued. The department by rule shall prescribe fee amounts sufficient to fund ss. 604.15-604.34.

History.—s. 5, ch. 20678, 1941; s. 2, ch. 59-437; s. 2, ch. 61-412; s. 2, ch. 63-351; ss. 14, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 6, 12, 14, ch. 79-238; ss. 2, 3, ch. 81-318; s. 1, ch. 83-6; s. 5, ch. 85-36; ss. 1, 9, 10, ch. 90-161; s. 4, ch. 91-429; s. 32, ch. 92-151; s. 4, ch. 2005-206.



604.20 - Bond or certificate of deposit prerequisite; amount; form.

604.20 Bond or certificate of deposit prerequisite; amount; form.—

(1) Before any license is issued, the applicant therefor shall make and deliver to the department a surety bond or certificate of deposit in the amount of at least $5,000 or in such greater amount as the department may determine. No bond or certificate of deposit may be in an amount less than $5,000. The penal sum of the bond or certificate of deposit to be furnished to the department by an applicant for license as a dealer in agricultural products shall be in an amount equal to twice the dollar amount of agricultural products handled for a Florida producer or a producer’s agent or representative, by purchase or otherwise, during the month of maximum transaction in such products during the preceding 12-month period. An applicant for license who has not handled agricultural products for a Florida producer or a producer’s agent or representative, by purchase or otherwise, during the preceding 12-month period shall furnish a bond or certificate of deposit in an amount equal to twice the estimated dollar amount of such agricultural products to be handled, by purchase or otherwise, during the month of maximum transaction during the next immediate 12 months. Such bond or certificate of deposit shall be provided or assigned in the exact name in which the dealer will conduct business subject to the provisions of ss. 604.15-604.34. Such bond must be executed by a surety company authorized to transact business in the state. For the purposes of ss. 604.19-604.21, the term “certificate of deposit” means a certificate of deposit at any recognized financial institution doing business in the United States. No certificate of deposit may be accepted in connection with an application for a dealer’s license unless the issuing institution is properly insured by either the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation. Such bond or any certificate of deposit assignment or agreement shall be upon a form prescribed or approved by the department and shall be conditioned to secure the faithful accounting for and payment, in the manner prescribed by s. 604.21(9), to producers or their agents or representatives of the proceeds of all agricultural products handled or purchased by such dealer and to secure payment to dealers who sell agricultural products to such dealer. Such bond or certificate of deposit assignment or agreement shall include terms binding the instrument to the Commissioner of Agriculture. A certificate of deposit shall be presented with an assignment of applicant’s rights in the certificate in favor of the Commissioner of Agriculture on a form prescribed by the department and with a letter from the issuing institution acknowledging that the assignment has been properly recorded on the books of the issuing institution and will be honored by the issuing institution. Such assignment shall be irrevocable while the dealer’s license is in effect and for an additional period of 6 months after the termination or expiration of the dealer’s license, provided no complaint is pending against the licensee. If a complaint is pending, the assignment shall remain in effect until all actions on the complaint have been finalized. The certificate of deposit may be released by the assignee of the financial institution to the licensee or the licensee’s successors, assignee, or heirs if no claims are pending against the licensee before the department at the conclusion of 6 months after the last effective date of the license. No certificate of deposit shall be accepted that contains any provision that would give the issuing institution any prior rights or claim on the proceeds or principal of such certificate of deposit. The department shall determine by rule the maximum amount of bond or certificate of deposit required of a dealer and whether an annual bond or certificate of deposit will be required.

(2) The amount of such bond or certificate of deposit shall, upon the order of the department at any time, be increased, if in its discretion the department finds such increase to be warranted by the dollar amount of agricultural products being handled, by purchase or otherwise, by the licensee. In the same manner, the amount of such bond or certificate of deposit may be decreased when a decrease in the dollar amount of products handled, by purchase or otherwise, warrants such decrease. These provisions apply to any bond or certificate of deposit, regardless of the anniversary date of its issuance, expiration, cancellation, or renewal.

(3) In order to effectuate the purposes of this section, the department or its agents may require from any applicant or licensee verified statements of the dollar amount of the applicant’s or licensee’s business or may review the applicant’s or licensee’s records at the applicant’s or licensee’s place of business during normal business hours to determine the actual dollar amount of agricultural products handled, by purchase or otherwise. The failure of a licensee to furnish such statement, to make such records available, or to make and deliver a new or additional bond or certificate of deposit shall be cause for suspension of the licensee’s license. If the department finds such failure to be willful, the license may be revoked.

(4) The department may issue a conditional license to an applicant who is unable to provide a single bond or certificate of deposit in the full amount required by the calculation in subsection (1). The conditional license shall remain in effect for a 1-year period to coincide with the effective period of the bond or certificate of deposit furnished by the applicant. The applicant must provide at least the minimum $5,000 bond or certificate of deposit as provided in subsection (1) together with one of the following:

(a) A notarized affidavit limiting the handling of agricultural products, by purchase or otherwise, during their largest month to a minimum of one-half the amount of the bond or certificate of deposit provided by the applicant;

(b) A notarized affidavit stating that any subject agricultural products, handled by purchase or otherwise, exceeding one-half of the amount of the bond or certificate of deposit will be handled under the exemption provisions set forth in s. 604.16(2); or

(c) A second bond or certificate of deposit in such an amount that, when the penal sum of the second bond or certificate of deposit is added to the penal sum of the first bond or certificate of deposit, the combined penal sum will equal twice the dollar amount of agricultural products handled for a Florida producer or a producer’s agent or representative, by purchase or otherwise, during the month of maximum transaction in such products during the preceding 12-month period.

The department or its agents may require from any licensee who is issued a conditional license verified statements of the volume of the licensee’s business or may review the licensee’s records at the licensee’s place of business during normal business hours to determine the licensee’s adherence to the conditions of the license. The failure of a licensee to furnish such statement or to make such records available shall be cause for suspension of the licensee’s conditional license. If the department finds such failure to be willful, the conditional license may be revoked.

History.—s. 6, ch. 20678, 1941; s. 1, ch. 28032, 1953; s. 2, ch. 57-139; s. 3, ch. 61-412; ss. 14, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 6, ch. 78-95; ss. 7, 12, 14, ch. 79-238; ss. 2, 3, ch. 81-318; ss. 2, 4, ch. 83-6; ss. 2, 9, 10, ch. 90-161; s. 4, ch. 91-429; s. 996, ch. 97-103; s. 5, ch. 2005-206.



604.21 - Complaint; investigation; hearing.

604.21 Complaint; investigation; hearing.—

(1)(a) Any person, partnership, corporation, or other business entity claiming to be damaged by any breach of the conditions of a bond or certificate of deposit assignment or agreement given by a dealer in agricultural products as hereinbefore provided may enter complaint thereof against the dealer and against the surety company, if any, to the department, which complaint shall be a written statement of the facts constituting the complaint. Such complaint shall include all agricultural products defined in s. 604.15(1), as well as any additional charges necessary to effectuate the sale unless these additional charges are already included in the total delivered price. Such complaint shall be filed within 6 months from the date of sale in instances involving direct sales or from the date on which the agricultural product was received by the dealer in agricultural products, as agent, to be sold for the producer. No complaint shall be filed pursuant to this section unless the transactions involved total at least $500 and occurred in a single license year. Before a complaint can be processed, the complainant must provide the department with a $50 filing fee. In the event the complainant is successful in proving the claim, the dealer in agricultural products shall reimburse the complainant for the $50 filing fee as part of the settlement of the claim.

(b) To be considered timely filed, a complaint together with any required affidavit must be received by the department within 6 months after the date of sale by electronic transmission, facsimile, regular mail, certified mail, or private delivery service. If the complaint is sent by a service other than electronic mail or facsimile, the mailing shall be postmarked or dated on or before the 6-month deadline to be accepted as timely filed.

(c) When multiple claims exist by a producer, a producer’s agent or representative, or a dealer and the combined adjudicated amounts exceed the total amount of any bond and certificate of deposit, sales occurring 120 or more days after the oldest sale stated in any complaint filed by the same producer, producer’s agent or representative, or dealer shall not be considered for payment from the proceeds of the bond or certificate of deposit in the event that the surety company or financial institution is called on to make payment.

(d) A person, partnership, corporation, or other business entity filing a complaint shall submit to the department the following documents: a completed complaint affidavit on a form provided by the department with an original signature of an owner, partner, general partner, or corporate officer and an original notarization. Attached to the complaint affidavit shall be copies of all documents to support the complaint. Supporting documents may be copies of invoices, bills of lading, packing or shipping documents, demand letters, or any other documentation to support the claim. In cases in which there are multiple invoices being claimed, a summary list of all claimed invoices must accompany the complaint.

(e) A dealer in agricultural products who is in compliance with ss. 604.15-604.34 may file a complaint with the department against another licensed dealer in agricultural products. However, payment from a bond or certificate of deposit to a dealer shall occur only after all claims of producers or producers’ agents or representatives have been paid in full except as provided pursuant to paragraph (c).

(f) Filing a complaint with the department does not constitute an election of remedies when the same or similar complaint is filed in another venue.

(g) The surety company or financial institution shall be responsible for payment of properly established complaints filed against a dealer, notwithstanding the dealer’s filing of a bankruptcy proceeding.

(2) Upon the filing of a complaint pursuant to this section, the department shall investigate the matters complained of and if, in the opinion of the department, the facts contained in the complaint warrant such action, the department shall serve notice of the complaint to the dealer against whom the complaint has been filed at the last address of record. The notice shall be accompanied by a copy of the complaint. A copy of the notice and complaint shall also be served to the surety company, if any, that provided the bond for the dealer, which surety company shall become party to the action. The notice shall inform the dealer of a reasonable time within which to answer the complaint by advising the department in writing that the allegations in the complaint are admitted or denied or that the complaint has been satisfied. The notice shall also inform the dealer and the surety company or financial institution of a right to a hearing on the complaint, if requested.

(3) If the dealer files an answer admitting the allegations of the complaint and the department determines through inquiry of the complainant that the dealer has failed to satisfy same within 21 days after receipt of the notice of the filing of a complaint by any party whose substantial interests are determined by the department, the department shall thereupon order payment by the dealer of the amount found owed. In the event a party files a request that the complaint be held in abeyance pending a settlement agreement, the period of abeyance shall not exceed 6 months and successive periods of abeyance shall not be granted.

(4) If the dealer files an answer and denies the allegations of the complaint and waives a hearing, the department may order a hearing or enter an order based on the facts and circumstances set forth in the complaint and the respondent’s answer thereto. If the department determines the complaint has not been established or fails to meet the provisions of this section, the order shall, among other things, dismiss the proceedings. If the department determines that the allegations of the complaint have been established, it shall enter its findings of fact accordingly and thereupon enter its order adjudicating the amount of indebtedness due to be paid by the dealer to the complainant.

(5) Any order entered by the department pursuant to this section shall become final and effective on the date filed with the department’s agency clerk.

(6) Any party whose substantial interest is affected by a proceeding pursuant to this section shall be granted a hearing upon request as provided by chapter 120. Such hearing shall be conducted pursuant to chapter 120. The final order of the department, when issued pursuant to the recommended order of an administrative law judge, shall be final and effective on the date filed with the department’s agency clerk. Any party to these proceedings adversely affected by the final order is entitled to seek review of the final order pursuant to s. 120.68 and the Florida Rules of Appellate Procedure. Should a complaint forwarded by the department to the Division of Administrative Hearings be settled prior to a hearing pursuant to chapter 120, the department shall issue a notice closing the complaint file upon receipt of the administrative law judge’s order closing the complaint file, and the matter before the department shall be closed accordingly.

(7) Any indebtedness set forth in a departmental order against a dealer shall be paid by the dealer within 15 days after such order becomes final.

(8) Upon the failure by a dealer to comply with an order of the department directing payment, the department shall, in instances involving bonds, call upon the surety company to pay over to the department out of the bond posted by the surety company for such dealer or, in instances involving certificates of deposit, call upon the financial institution issuing such certificate to pay over to the department out of the certificate under the conditions of the assignment or agreement, the amount called for in the order of the department, not exceeding the amount of the bond or the principal of the certificate of deposit. If the bond or the principal of the certificate of deposit is insufficient to pay in full the amount due each complainant as set forth in the order of the department, the department shall distribute the proceeds pro rata among such complainants. The proceeds from a bond or the principal from a certificate of deposit shall be paid directly to the department to be distributed by it to successful complainants, except the accrued interest on a certificate of deposit shall be paid to the dealer. Such funds shall be considered trust funds in the hands of the department for the exclusive purpose of satisfying duly established complaints. Payments made to the department pursuant to this section shall be considered payments made upon demand and may not be considered voluntary payments.

(9) Payments from a surety company or proceeds from a certificate of deposit shall be paid first to the producer or the producer’s agent or representative in the amount of the producer’s claims in full if such proceeds are sufficient for such purpose and, if not, then in pro rata shares to such producer or producer’s agent or representative. If additional proceeds exist in the hands of the department after all claims of a producer and a producer’s agent or representative have been paid in full, the balance of such proceeds shall be paid to claimants who are licensed dealers in agricultural products, either in whole or in pro rata portion, as the aggregate of their claims may bear to the amount of such additional proceeds.

(10) Nothing in this section may be construed as relieving a surety company from responsibility for payment on properly established complaints against dealers involved in a federal bankruptcy proceeding and against whom the department is prohibited from entering an order.

(11) Upon the failure of a surety company to comply with a demand for payment of the proceeds on a bond for a dealer in agricultural products, a complainant who is entitled to such proceeds, in total or in part, may, within a reasonable time, file in the circuit court a petition or complaint setting forth the administrative proceeding before the department and ask for final order of the court directing the surety company to pay the bond proceeds to the department for distribution to the complainants. If in such suit the complainant is successful and the court affirms the demand of the department for payment, the complainant shall be awarded all court costs incurred therein and also a reasonable attorney’s fee to be fixed and collected as part of the costs of the suit. In lieu of such suit, the department may enforce its final agency action in the manner provided in s. 120.69.

(12) Notwithstanding any provision of law to the contrary, the Commissioner of Agriculture or the commissioner’s authorized designee may act as trustee on any bond or other form of security posted with the United States Department of Agriculture in compliance with the federal Packers and Stockyards Act. The commissioner may enter into agreements with the United States Department of Agriculture as necessary to carry out the purposes of the Packers and Stockyards Act.

History.—s. 7, ch. 20678, 1941; s. 3, ch. 57-139; s. 4, ch. 61-412; s. 2, ch. 67-109; ss. 14, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 6, ch. 78-95; ss. 8, 12, 14, ch. 79-238; ss. 2, 3, ch. 81-318; s. 3, ch. 83-6; ss. 3, 9, 10, ch. 90-161; s. 4, ch. 91-429; s. 263, ch. 96-410; s. 1196, ch. 97-103; s. 6, ch. 2005-206; s. 51, ch. 2012-190; s. 44, ch. 2016-61.



604.211 - Limitation on successive consignments.

604.211 Limitation on successive consignments.—No licensee, while acting as an agent for a producer or in disposing of agricultural products received on consignment from a producer or her or his agent or representative, shall consign such products to another, use the services of a broker, or receive more than one commission or fee for making the sale thereof, unless by written consent of the producer or consignor. No charges or costs for acts prohibited by this section may be passed on to the producer or consignor.

History.—s. 5, ch. 61-412; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 9, 12, 14, ch. 79-238; ss. 2, 3, ch. 81-318; ss. 9, 10, ch. 90-161; s. 4, ch. 91-429; s. 997, ch. 97-103.



604.22 - Dealers to keep records; contents.

604.22 Dealers to keep records; contents.—

(1)(a) Each licensee, while acting as agent for a producer, shall make and preserve for at least 1 year a record of each transaction, specifying the name and address of the producer for whom she or he acts as agent; the date of receipt; the kind, quality, and quantity of agricultural products received; the name and address of the purchaser of each package of agricultural products; the price for which each package was sold; the amount of any additional charges necessary to effectuate the sale; the amount and explanation of any adjustments given; and the net amount due from each purchaser.

(b) An account of sales shall be furnished to each producer within 48 hours after the sale of such agricultural products unless otherwise agreed to in a written contract or verifiable oral agreement. Such account of sales shall clearly show the sale price of each lot of agricultural products sold; all adjustments to the original price, along with an explanation of such adjustments; and an itemized showing of all marketing costs deducted by the licensee, along with the net amount due the producer.

(c) The licensee shall make the payment to the producer within 5 days after the licensee’s receipt of payment unless otherwise agreed to in a written contract or verifiable oral agreement.

(2)(a) Notwithstanding s. 604.16(2), (3), and (4), a person, partnership, corporation, or other business entity, except a person described in s. 604.16(1), who possesses and offers for sale agricultural products is required to possess and display, upon the request of a department representative or state, county, or local law enforcement officer, an invoice, bill of sale, manifest, or other written document showing the date of sale, the name and address of the seller, and the kind and quantity of products for all such agricultural products.

(b) A person who violates this section is subject to s. 604.30(2) and (3).

History.—s. 8, ch. 20678, 1941; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 10, 12, 14, ch. 79-238; ss. 2, 3, ch. 81-318; s. 3, ch. 84-347; ss. 4, 9, 10, ch. 90-161; s. 4, ch. 91-429; s. 998, ch. 97-103; s. 7, ch. 2005-206; s. 160, ch. 2014-150.



604.23 - Examination of records, sales, accounts, books, and other documents.

604.23 Examination of records, sales, accounts, books, and other documents.—The department shall have power to investigate, upon complaint of any interested person or upon its own initiative, the record of any dealer in agricultural products or any transaction involving the solicitation, receipt, sale or attempted sale of agricultural products, the failure to make proper and true accounts and settlements at prompt and regular intervals, the making of false statements as to condition, quality or quantity of goods received or while in storage, the making of false statements as to market conditions with intent to deceive, or the failure to make payment for goods received, or other alleged injurious transactions. For such purposes the department or its agents may examine, at the place or places of business of the dealer in agricultural products, the ledgers, books of accounts, memoranda, and other documents which relate to the transaction involved, and may take testimony thereon under oath.

History.—s. 9, ch. 20678, 1941; ss. 14, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 12, 14, ch. 79-238; ss. 2, 3, ch. 81-318; ss. 9, 10, ch. 90-161; s. 4, ch. 91-429; s. 999, ch. 97-103; s. 8, ch. 2005-206.



604.25 - Refusal to grant, or suspension or revocation of, license.

604.25 Refusal to grant, or suspension or revocation of, license.—

(1) The department may decline to grant a license or may suspend or revoke a license already granted if the applicant or licensee has:

(a) Suffered a monetary judgment entered against the applicant or licensee upon which execution has been returned unsatisfied;

(b) Made false charges for handling or services rendered;

(c) Failed to account promptly and properly or to make settlements with any producer;

(d) Made any false statement or statements as to condition, quality, or quantity of goods received or held for sale when the true condition, quality, or quantity could have been ascertained by reasonable inspection;

(e) Made any false or misleading statement or statements as to market conditions or service rendered;

(f) Been guilty of a fraud in the attempt to procure, or the procurement of, a license;

(g) Directly or indirectly sold agricultural products received on consignment or on a net return basis for her or his own account, without prior authority from the producer consigning the same, or without notifying such producer;

(h) Employed in a responsible position a person, or an officer of a corporation, who has failed to fully comply with an order of the department at any time within 1 year after issuance;

(i) Violated any statute or rule relating to the purchase or sale of any agricultural product, whether or not such transaction is subject to the provisions of this chapter; or

(j) Failed to submit to the department an application, appropriate license fees, and an acceptable surety bond or certificate of deposit.

(2) If a licensee fails or refuses to comply in full with an order of the department, her or his license may be suspended or revoked, in which case she or he shall not be eligible for license for a period of 1 year or until she or he has fully complied with the order of the department.

(3) No person, or officer of a corporation, whose license has been suspended or revoked for failure to comply with an order of the department may hold a responsible position with a licensee for a period of 1 year or until the order of the department has been fully complied with.

History.—s. 11, ch. 20678, 1941; s. 3, ch. 67-109; ss. 14, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 12, 14, ch. 79-238; ss. 2, 3, ch. 81-318; s. 4, ch. 84-347; ss. 5, 9, 10, ch. 90-161; s. 4, ch. 91-429; s. 33, ch. 92-151; s. 1000, ch. 97-103; s. 9, ch. 2005-206.



604.27 - Rules.

604.27 Rules.—The department shall adopt rules deemed necessary to carry out the provisions of ss. 604.15-604.34 and enforce same.

History.—s. 14, ch. 20678, 1941; ss. 14, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 12, 14, ch. 79-238; ss. 2, 3, ch. 81-318; s. 6, ch. 85-36; ss. 9, 10, ch. 90-161; s. 4, ch. 91-429.



604.28 - Department may employ help.

604.28 Department may employ help.—The department may employ all help and services necessary to carry out and enforce the provisions of ss. 604.15-604.34 and fix their compensation. All expenses and salaries shall be paid out of the General Inspection Trust Fund.

History.—s. 15, ch. 20678, 1941; s. 2, ch. 61-119; ss. 14, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 12, 14, ch. 79-238; ss. 2, 3, ch. 81-318; s. 7, ch. 85-36; ss. 9, 10, ch. 90-161; s. 4, ch. 91-429.



604.29 - License fees; disposition.

604.29 License fees; disposition.—All moneys received as license fees under this law shall be placed in the General Inspection Trust Fund.

History.—s. 16, ch. 20678, 1941; s. 2, ch. 61-119; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 12, 14, ch. 79-238; ss. 2, 3, ch. 81-318; ss. 9, 10, ch. 90-161; s. 4, ch. 91-429.



604.30 - Penalties; injunctive relief; administrative fines.

604.30 Penalties; injunctive relief; administrative fines.—

(1) Any dealer in agricultural products who violates the provisions of ss. 604.15-604.34, or who interferes with an agent of the department in the enforcement of ss. 604.15-604.34, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and for a second or subsequent offense is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) In addition to the remedies provided in this chapter and notwithstanding the existence of any adequate remedy at law, when the department has probable cause to believe that any person, partnership, corporation, or other business entity has violated any provision of this chapter or any rule adopted pursuant thereto, the department may issue and deliver to such person, partnership, corporation, or other business entity a notice to cease and desist from such violation. For the purpose of enforcing a cease and desist order, the department may file a proceeding in the name of the state seeking issuance of an injunction or writ of mandamus against any person, partnership, corporation, or other business entity who violates any provisions of such order, and such injunction shall be issued without bond.

(3)(a) In addition to the penalties provided in this section, the department may, after notice and hearing, impose an administrative fine in the Class II category pursuant to s. 570.971, not to exceed $2,500 for a violation of ss. 604.15-604.34 or the rules adopted thereunder against a dealer in agricultural products. Such fine, when imposed and paid, shall be deposited by the department into the General Inspection Trust Fund.

(b) Whenever any administrative order has been made and entered by the department imposing a fine pursuant to this subsection, the order shall specify the amount of the fine and a time limit of no more than 15 days for the payment thereof. Upon the failure of the dealer involved to pay the fine within that time, the dealer’s license as dealer in agricultural products shall be subject to suspension or revocation and a fine not to exceed $100 a day shall be imposed on the dealer while the dealer is in violation of such order.

History.—s. 13, ch. 20678, 1941; s. 3, ch. 23812, 1947; s. 29, ch. 29737, 1955; s. 4, ch. 57-139; ss. 14, 35, ch. 69-106; s. 632, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 12, 14, ch. 79-238; ss. 2, 3, ch. 81-318; s. 5, ch. 84-347; s. 8, ch. 85-36; ss. 6, 9, 10, ch. 90-161; s. 4, ch. 91-429; s. 1001, ch. 97-103; s. 10, ch. 2005-206; s. 161, ch. 2014-150.



604.32 - Grain dealers to provide delivery tickets.

604.32 Grain dealers to provide delivery tickets.—Each grain dealer receiving grain shall issue and provide to the grain producer a delivery ticket within a reasonable time, not to exceed 24 hours, after delivery of the grain. The delivery ticket shall include, at least, the following information:

(1) The grain dealer’s name and address.

(2) The grain producer’s name and, when applicable, the producer’s address.

(3) The date.

(4) The consecutive scale ticket number.

(5) The type of grain.

(6) The gross, tare, and net weights.

(7) A statement whether the grain is inbound or outbound.

(8) The truck or trailer identification.

(9) The type of transaction, clearly indicating whether the grain is sold or stored.

(10) The signature of the grain dealer or her or his agent, representative, or employee.

(11) The base price per bushel, when applicable.

(12) The grade factors, when applicable.

(13) The deductions, when applicable.

(14) The net price and total amount paid, when applicable.

History.—s. 1, ch. 84-30; s. 9, ch. 85-36; s. 1, ch. 85-65; ss. 9, 10, ch. 90-161; s. 4, ch. 91-429; s. 1002, ch. 97-103.



604.33 - Security requirements for grain dealers.

604.33 Security requirements for grain dealers.—Each grain dealer doing business in the state shall maintain liquid security, in the form of grain on hand, cash, certificates of deposit, or other nonvolatile security that can be liquidated in 10 days or less, or cash bonds, surety bonds, or letters of credit, that have been assigned to the department and that are conditioned to secure the faithful accounting for and payment to the producers for grain stored or purchased, in an amount equal to the value of grain which the grain dealer has received from grain producers for which the producers have not received payment. The bonds must be executed by the applicant as principal and by a surety corporation authorized to transact business in the state. The certificates of deposit and letters of credit must be from a recognized financial institution doing business in the United States. The department may make at least one spot check annually of each grain dealer to determine compliance with the requirements of this section.

History.—s. 1, ch. 84-30; s. 9, ch. 85-36; s. 1, ch. 85-65; s. 1, ch. 86-8; ss. 7, 9, 10, ch. 90-161; s. 4, ch. 91-429; s. 1003, ch. 97-103; s. 45, ch. 2016-61.



604.34 - When grain dealer required to pay for grain delivered.

604.34 When grain dealer required to pay for grain delivered.—Each grain dealer shall, within 6 months of the date of the contract for sale of grain or, in lieu of a contract, within 6 months of the date of the first delivery for the marketing season, make payment to producers for the grain delivered to the dealer. This provision does not apply in cases when grain is held for storage.

History.—s. 1, ch. 84-30; s. 9, ch. 85-36; s. 1, ch. 85-65; ss. 8, 9, 10, ch. 90-161; s. 4, ch. 91-429.



604.40 - Farm equipment.

604.40 Farm equipment.—Notwithstanding any other law, ordinance, rule, or policy to the contrary, all power-drawn, power-driven, or self-propelled equipment used on a farm may be stored, maintained, or repaired by the owner within the boundaries of the owner’s farm and at least 50 feet away from any public road without limitation.

History.—s. 50, ch. 2002-295.



604.50 - Nonresidential farm buildings; farm fences; farm signs.

604.50 Nonresidential farm buildings; farm fences; farm signs.—

(1) Notwithstanding any provision of law to the contrary, any nonresidential farm building, farm fence, or farm sign that is located on lands used for bona fide agricultural purposes is exempt from the Florida Building Code and any county or municipal code or fee, except for code provisions implementing local, state, or federal floodplain management regulations. A farm sign located on a public road may not be erected, used, operated, or maintained in a manner that violates any of the standards provided in s. 479.11(4), (5)(a), and (6)-(8).

(2) As used in this section, the term:

(a) “Bona fide agricultural purposes” has the same meaning as provided in s. 193.461(3)(b).

(b) “Farm” has the same meaning as provided in s. 823.14.

(c) “Farm sign” means a sign erected, used, or maintained on a farm by the owner or lessee of the farm which relates solely to farm produce, merchandise, or services sold, produced, manufactured, or furnished on the farm.

(d) “Nonresidential farm building” means any temporary or permanent building or support structure that is classified as a nonresidential farm building on a farm under s. 553.73(10)(c) or that is used primarily for agricultural purposes, is located on land that is an integral part of a farm operation or is classified as agricultural land under s. 193.461, and is not intended to be used as a residential dwelling. The term may include, but is not limited to, a barn, greenhouse, shade house, farm office, storage building, or poultry house.

History.—s. 13, ch. 98-396; s. 19, ch. 2002-293; s. 51, ch. 2002-295; ss. 6, 9, ch. 2011-7; HJR 7103, 2011 Regular Session; s. 75, ch. 2012-5; s. 12, ch. 2012-83; s. 2, ch. 2013-239.



604.60 - Damage or destruction of agricultural products or agricultural production systems; civil action.

604.60 Damage or destruction of agricultural products or agricultural production systems; civil action.—

(1) As used in this section, the term:

(a) “Agricultural product” means the natural products from a farm, nursery, grove, orchard, vineyard, garden, or apiary, including livestock, tobacco, and vegetables, and includes aquacultural, horticultural, viticultural, forestry, aquatic, dairy, livestock, poultry, bee, and any farm products.

(b) “Agricultural production system” means land, buildings, or equipment used in the production of any agricultural product as defined in paragraph (a).

(2) Any private, public, or commercial agricultural grower or producer who grows or produces any agricultural product for personal, research, or commercial purposes or for testing or research purposes in a product development program conducted in conjunction or coordination with a private research facility, a university, or any federal, state, or local government agency who suffers damages as a result of another person’s willful and knowing damage or destruction of any such agricultural product or the agricultural production system of such grower or producer has a cause of action for damages equal to triple the amount of the value of the product or production system or portion thereof damaged or destroyed, including the cost of any experimental product replication, and for any other relief a court of competent jurisdiction deems appropriate, including, but not limited to, compensatory and punitive damages.

(3) In awarding damages under this section, the courts shall consider the market value of the product or production system prior to damage or destruction, and production, research, testing, replacement, and product development costs directly related to the product or production system that has been damaged or destroyed as part of the value of the product or production system. The prevailing party in any action brought pursuant to this section is entitled to an award of reasonable attorney’s fees and court costs.

History.—s. 1, ch. 2001-182; s. 46, ch. 2001-279; s. 1, ch. 2002-83.









TITLE XXXVI - BUSINESS ORGANIZATIONS

Chapter 605 - FLORIDA REVISED LIMITED LIABILITY COMPANY ACT

605.0101 - Short title.

605.0101 Short title.—Sections 605.0101-605.1108 may be cited as the “Florida Revised Limited Liability Company Act.”

History.—s. 2, ch. 2013-180.



605.0102 - Definitions.

605.0102 Definitions.—As used in this chapter, the term:

(1) “Acquired entity” means the entity that has all of one or more of its classes or series of interests acquired in an interest exchange.

(2) “Acquiring entity” means the entity that acquires all of one or more classes or series of interests of the acquired entity in an interest exchange.

(3) “Articles of conversion” means the articles of conversion required under s. 605.1045. The term includes the articles of conversion as amended or restated.

(4) “Articles of domestication” means the articles of domestication required under s. 605.1055. The term includes the articles of domestication as amended or restated.

(5) “Articles of interest exchange” means the articles of interest exchange required under s. 605.1035. The term includes the articles of interest exchange as amended or restated.

(6) “Articles of merger” means the articles of merger required under s. 605.1025. The term includes the articles of merger as amended or restated.

(7) “Articles of organization” means the articles of organization required under s. 605.0201. The term includes the articles of organization as amended or restated.

(8) “Authorized representative” means:

(a) In the case of the formation of a limited liability company, a person authorized by a prospective member of the limited liability company to form the company by executing and filing its articles of organization with the department.

(b) In the case of an existing limited liability company, with respect to the execution and filing of a record with the department or taking any other action required or authorized under this chapter:

1. A manager of a manager-managed limited liability company who is authorized to do so;

2. A member of a member-managed limited liability company who is authorized to do so; or

3. An agent or officer of the limited liability company who is granted the authority to do so by such a manager or such a member, pursuant to the operating agreement of the limited liability company or pursuant to s. 605.0709.

(c) In the case of a foreign limited liability company or another entity, with respect to the execution and filing of a record with the department or taking any other action required or authorized under this chapter, a person who is authorized to file the record or take the action on behalf of the foreign limited liability company or other entity.

(9) “Business day” means Monday through Friday, excluding any day that a national banking association is not open for normal business transactions.

(10) “Contribution,” except in the phrase “right of contribution,” means property or a benefit described in s. 605.0402 which is provided by a person to a limited liability company to become a member or which is provided in the person’s capacity as a member.

(11) “Conversion” means a transaction authorized under ss. 605.1041-605.1046.

(12) “Converted entity” means the converting entity as it continues in existence after a conversion.

(13) “Converting entity” means the domestic entity that approves a plan of conversion pursuant to s. 605.1043 or the foreign entity that approves a conversion pursuant to the organic law of its jurisdiction of formation.

(14) “Day” means a calendar day.

(15) “Debtor in bankruptcy” means a person who is the subject of:

(a) An order for relief under Title 11 of the United States Code or a successor statute of general application; or

(b) A comparable order under federal, state, or foreign law governing insolvency.

(16) “Department” means the Department of State.

(17) “Distribution” means a transfer of money or other property from a limited liability company to a person on account of a transferable interest or in the person’s capacity as a member.

(a) The term includes:

1. A redemption or other purchase by a limited liability company of a transferable interest.

2. A transfer to a member in return for the member’s relinquishment of any right to participate as a member in the management or conduct of the company’s activities and affairs or a relinquishment of a right to have access to records or other information concerning the company’s activities and affairs.

(b) The term does not include amounts constituting reasonable compensation for present or past service or payments made in the ordinary course of business under a bona fide retirement plan or other bona fide benefits program.

(18) “Distributional interest” means the right under an unincorporated entity’s organic law and organic rules to receive distributions from the entity.

(19) “Domestic,” with respect to an entity, means an entity whose jurisdiction of formation is this state.

(20) “Domesticated limited liability company” means the domesticating entity as it continues in existence after a domestication.

(21) “Domesticating entity” means a non-United States entity that approves a domestication pursuant to the law of its jurisdiction of formation.

(22) “Domestication” means a transaction authorized under ss. 605.1051-605.1056.

(23)(a) “Entity” means:

1. A business corporation;

2. A nonprofit corporation;

3. A general partnership, including a limited liability partnership;

4. A limited partnership, including a limited liability limited partnership;

5. A limited liability company;

6. A real estate investment trust; or

7. Any other domestic or foreign entity that is organized under an organic law.

(b) “Entity” does not include:

1. An individual;

2. A trust with a predominantly donative purpose or a charitable trust;

3. An association or relationship that is not a partnership solely by reason of s. 620.8202(3) or a similar provision of the law of another jurisdiction;

4. A decedent’s estate; or

5. A government or a governmental subdivision, agency, or instrumentality.

(24) “Filing entity” means an entity whose formation requires the filing of a public organic record.

(25) “Foreign,” with respect to an entity, means an entity whose jurisdiction of formation is a jurisdiction other than this state.

(26) “Foreign limited liability company” means an unincorporated entity that was formed in a jurisdiction other than this state and is denominated by that law as a limited liability company.

(27) “Governance interest” means a right under the organic law or organic rules of an unincorporated entity, other than as a governor, agent, assignee, or proxy, to:

(a) Receive or demand access to information concerning an entity or its books and records;

(b) Vote for or consent to the election of the governors of the entity; or

(c) Receive notice of, vote on, or consent to an issue involving the internal affairs of the entity.

(28) “Governor” means:

(a) A director of a business corporation;

(b) A director or trustee of a nonprofit corporation;

(c) A general partner of a general partnership;

(d) A general partner of a limited partnership;

(e) A manager of a manager-managed limited liability company;

(f) A member of a member-managed limited liability company;

(g) A director or a trustee of a real estate investment trust; or

(h) Any other person under whose authority the powers of an entity are exercised and under whose direction the activities and affairs of the entity are managed pursuant to the organic law and organic rules of the entity.

(29) “Interest” means:

(a) A share in a business corporation;

(b) A membership in a nonprofit corporation;

(c) A partnership interest in a general partnership;

(d) A partnership interest in a limited partnership;

(e) A membership interest in a limited liability company;

(f) A share or beneficial interest in a real estate investment trust;

(g) A member’s interest in a limited cooperative association;

(h) A beneficial interest in a statutory trust, business trust, or common law business trust; or

(i) A governance interest or distributional interest in another entity.

(30) “Interest exchange” means a transaction authorized under ss. 605.1031-605.1036.

(31) “Interest holder” means:

(a) A shareholder of a business corporation;

(b) A member of a nonprofit corporation;

(c) A general partner of a general partnership;

(d) A general partner of a limited partnership;

(e) A limited partner of a limited partnership;

(f) A member of a limited liability company;

(g) A shareholder or beneficial owner of a real estate investment trust;

(h) A beneficiary or beneficial owner of a statutory trust, business trust, or common law business trust; or

(i) Another direct holder of an interest.

(32) “Interest holder liability” means:

(a) Personal liability for a liability of an entity which is imposed on a person:

1. Solely by reason of the status of the person as an interest holder; or

2. By the organic rules of the entity which make one or more specified interest holders or categories of interest holders liable in their capacity as interest holders for all or specified liabilities of the entity.

(b) An obligation of an interest holder under the organic rules of an entity to contribute to the entity.

(33) “Jurisdiction,” if used to refer to a political entity, means the United States, a state, a foreign country, or a political subdivision of a foreign country.

(34) “Jurisdiction of formation” means, with respect to an entity:

(a) The jurisdiction under whose organic law the entity is formed, incorporated, or created or otherwise comes into being; however, for these purposes, if an entity exists under the law of a jurisdiction different from the jurisdiction under which the entity originally was formed, incorporated, or created or otherwise came into being, then the jurisdiction under which the entity then exists is treated as the jurisdiction of formation; or

(b) In the case of a limited liability partnership or foreign limited liability partnership, the jurisdiction in which the partnership’s statement of qualification or equivalent document is filed.

(35) “Legal representative” means, with respect to a natural person, the personal representative, executor, guardian, or conservator or any other person who is empowered by applicable law with the authority to act on behalf of the natural person, and, with respect to a person other than a natural person, a person who is empowered by applicable law with the authority to act on behalf of the person.

(36) “Limited liability company” or “company,” except in the phrase “foreign limited liability company,” means an entity formed or existing under this chapter or an entity that becomes subject to this chapter pursuant to ss. 605.1001-605.1072.

(37) “Majority-in-interest” means those members who hold more than 50 percent of the then-current percentage or other interest in the profits of the limited liability company owned by all of its members; however, as used in ss. 605.1001-605.1072, the term means:

(a) In the case of a limited liability company with only one class or series of members, the holders of more than 50 percent of the then-current percentage or other interest in the profits of the company owned by all of its members who have the right to approve the merger, interest exchange, or conversion, as applicable, under the organic law or the organic rules of the company; and

(b) In the case of a limited liability company having more than one class or series of members, the holders in each class or series of more than 50 percent of the then-current percentage or other interest in the profits of the company owned by all of the members of that class or series who have the right to approve the merger, interest exchange, or conversion, as applicable, under the organic law or the organic rules of the company, unless the company’s organic rules provide for the approval of the transaction in a different manner.

(38) “Manager” means a person who, under the operating agreement of a manager-managed limited liability company, is responsible, alone or in concert with others, for performing the management functions stated in ss. 605.0407(3) and 605.04073(2).

(39) “Manager-managed limited liability company” means a limited liability company that is manager-managed by virtue of the operation of s. 605.0407(1).

(40) “Member” means a person who:

(a) Is a member of a limited liability company under s. 605.0401 or was a member in a company when the company became subject to this chapter; and

(b) Has not dissociated from the company under s. 605.0602.

(41) “Member-managed limited liability company” means a limited liability company that is not a manager-managed limited liability company.

(42) “Merger” means a transaction authorized under ss. 605.1021-605.1026.

(43) “Merging entity” means an entity that is a party to a merger and exists immediately before the merger becomes effective.

(44) “Non-United States entity” means a foreign entity other than an entity with a jurisdiction of formation that is not a state.

(45) “Operating agreement” means an agreement, whether referred to as an operating agreement or not, which may be oral, implied, in a record, or in any combination thereof, of the members of a limited liability company, including a sole member, concerning the matters described in s. 605.0105(1). The term includes the operating agreement as amended or restated.

(46) “Organic law” means the law of the jurisdiction in which an entity was formed.

(47) “Organic rules” means the public organic record and private organic rules of an entity.

(48) “Person” means an individual, business corporation, nonprofit corporation, partnership, limited partnership, limited liability company, limited cooperative association, unincorporated nonprofit association, statutory trust, business trust, common law business trust, estate, trust, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or another legal or commercial entity.

(49) “Plan” means a plan of merger, plan of interest exchange, plan of conversion, or plan of domestication, as appropriate in the particular context.

(50) “Plan of conversion” means a plan under s. 605.1042 and includes the plan of conversion as amended or restated.

(51) “Plan of domestication” means a plan under s. 605.1052 and includes the plan of domestication as amended or restated.

(52) “Plan of interest exchange” means a plan under s. 605.1032 and includes the plan of interest exchange as amended or restated.

(53) “Plan of merger” means a plan under s. 605.1022 and includes the plan of merger as amended or restated.

(54) “Principal office” means the principal executive office of a limited liability company or foreign limited liability company, regardless of whether the office is located in this state.

(55) “Private organic rules” means the rules, whether or not in a record, which govern the internal affairs of an entity, are binding on all its interest holders, and are not part of its public organic record, if any. The term includes:

(a) The bylaws of a business corporation.

(b) The bylaws of a nonprofit corporation.

(c) The partnership agreement of a general partnership.

(d) The partnership agreement of a limited partnership.

(e) The operating agreement of a limited liability company.

(f) The bylaws, trust instrument, or similar rules of a real estate investment trust.

(g) The trust instrument of a statutory trust or similar rules of a business trust or common law business trust.

(56) “Property” means all property, whether real, personal, mixed, tangible, or intangible, or a right or interest therein.

(57) “Protected agreement” means:

(a) A record evidencing indebtedness and any related agreement in effect on January 1, 2014;

(b) An agreement that is binding on an entity on January 1, 2014;

(c) The organic rules of an entity in effect on January 1, 2014; or

(d) An agreement that is binding on any of the governors or interest holders of an entity on January 1, 2014.

(58) “Public organic record” means a record, the filing of which by a governmental body is required to form an entity, and an amendment to or restatement of that record. The term includes the following:

(a) The articles of incorporation of a business corporation.

(b) The articles of incorporation of a nonprofit corporation.

(c) The certificate of limited partnership of a limited partnership.

(d) The articles of organization of a limited liability company.

(e) The articles of incorporation of a general cooperative association or a limited cooperative association.

(f) The certificate of trust of a statutory trust or similar record of a business trust.

(g) The articles of incorporation of a real estate investment trust.

(59) “Record,” if used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(60) “Registered foreign entity” means a foreign entity that is authorized to transact business in this state pursuant to a record filed with the department.

(61) “Registered foreign limited liability company” means a foreign limited liability company that has a certificate of authority to transact business in this state pursuant to a record filed with the department.

(62) “Sign” means, with present intent to authenticate or adopt a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach or logically associate an electronic symbol, sound, or process to or with a record, and includes a manual, facsimile, conformed, or electronic signature.

The terms “signed” and “signature” have the corresponding meanings.

(63) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or a territory or insular possession subject to the jurisdiction of the United States.

(64) “Surviving entity” means the entity that continues in existence after or is created by a merger.

(65) “Transfer” includes:

(a) An assignment.

(b) A conveyance.

(c) A sale.

(d) A lease.

(e) An encumbrance, including a mortgage or security interest.

(f) A gift.

(g) A transfer by operation of law.

(66) “Transferable interest” means the right, as initially owned by a person in the person’s capacity as a member, to receive distributions from a limited liability company in accordance with the operating agreement, whether the person remains a member or continues to own a part of the right. The term applies to any fraction of the interest, by whomever owned.

(67) “Transferee” means a person to which all or part of a transferable interest is transferred, whether or not the transferor is a member. The term includes a person who owns a transferable interest under s. 605.0603(1)(c).

(68) “Type of entity” means a generic form of entity that is:

(a) Recognized at common law; or

(b) Formed under an organic law, whether or not some of the entities formed under that organic law are subject to provisions of that law which create different categories of the form of entity.

(69) “Writing” means printing, typewriting, electronic communication, or other intentional communication that is reducible to a tangible form. The term “written” has the corresponding meaning.

History.—s. 2, ch. 2013-180; s. 20, ch. 2015-148.



605.0103 - Knowledge; notice.

605.0103 Knowledge; notice.—

(1) A person knows a fact if the person:

(a) Has actual knowledge of the fact; or

(b) Is deemed to know the fact under paragraph (4)(b), or a law other than this chapter.

(2) A person has notice of a fact when the person:

(a) Has reason to know the fact from all of the facts known to the person at the time in question; or

(b) Is deemed to have notice of the fact under paragraph (4)(b).

(3) Subject to s. 605.0210(8), a person notifies another person of a fact by taking steps reasonably required to inform the other person in the ordinary course of events, regardless of whether those steps actually cause the other person to know of the fact.

(4) A person who is not a member is deemed to:

(a) Know of a limitation on authority to transfer real property as provided in s. 605.0302(7); and

(b) Have notice of a limited liability company’s:

1. Dissolution, 90 days after the articles of dissolution filed under s. 605.0707 become effective;

2. Termination, 90 days after a statement of termination filed under s. 605.0709(7) becomes effective;

3. Participation in a merger, interest exchange, conversion, or domestication, 90 days after the articles of merger, articles of interest exchange, articles of conversion, or articles of domestication under s. 605.1025, s. 605.1035, s. 605.1045, or s. 605.1055, respectively, become effective;

4. Declaration in its articles of organization that it is manager-managed in accordance with s. 605.0201(3)(a); however, if such a declaration has been added or changed by an amendment or amendment and restatement of the articles of organization, notice of the addition or change may not become effective until 90 days after the effective date of such amendment or amendment and restatement; and

5. Grant of authority to or limitation imposed on the authority of a person holding a position or having a specified status in a company, or grant of authority to or limitation imposed on the authority of a specific person, if the grant of authority or limitation imposed on the authority is described in the articles of organization in accordance with s. 605.0201(3)(d); however, if that description has been added or changed by an amendment or an amendment and restatement of the articles of organization, notice of the addition or change may not become effective until 90 days after the effective date of such amendment or amendment and restatement. A provision of the articles of organization that limits the authority of a person to transfer real property held in the name of the limited liability company is not notice of such limitation to a person who is not a member or manager of the company, unless such limitation appears in an affidavit, certificate, or other instrument that bears the name of the limited liability company and is recorded in the office for recording transfers of such real property.

History.—s. 2, ch. 2013-180; s. 1, ch. 2015-148.



605.0104 - Governing law.

605.0104 Governing law.—The law of this state governs:

(1) The internal affairs of a limited liability company.

(2) The liability of a member as member, and a manager as manager, for the debts, obligations, or other liabilities of a limited liability company.

History.—s. 2, ch. 2013-180.



605.0105 - Operating agreement; scope, function, and limitations.

605.0105 Operating agreement; scope, function, and limitations.—

(1) Except as otherwise provided in subsections (3) and (4), the operating agreement governs the following:

(a) Relations among the members as members and between the members and the limited liability company.

(b) The rights and duties under this chapter of a person in the capacity of manager.

(c) The activities and affairs of the company and the conduct of those activities and affairs.

(d) The means and conditions for amending the operating agreement.

(2) To the extent the operating agreement does not otherwise provide for a matter described in subsection (1), this chapter governs the matter.

(3) An operating agreement may not do any of the following:

(a) Vary a limited liability company’s capacity under s. 605.0109 to sue and be sued in its own name.

(b) Vary the law applicable under s. 605.0104.

(c) Vary the requirement, procedure, or other provision of this chapter pertaining to:

1. Registered agents; or

2. The department, including provisions pertaining to records authorized or required to be delivered to the department for filing under this chapter.

(d) Vary the provisions of s. 605.0204.

(e) Eliminate the duty of loyalty or the duty of care under s. 605.04091, except as otherwise provided in subsection (4).

(f) Eliminate the obligation of good faith and fair dealing under s. 605.04091, but the operating agreement may prescribe the standards by which the performance of the obligation is to be measured if the standards are not manifestly unreasonable.

(g) Relieve or exonerate a person from liability for conduct involving bad faith, willful or intentional misconduct, or a knowing violation of law.

(h) Unreasonably restrict the duties and rights stated in s. 605.0410, but the operating agreement may impose reasonable restrictions on the availability and use of information obtained under that section and may define appropriate remedies, including liquidated damages, for a breach of a reasonable restriction on use.

(i) Vary the grounds for dissolution specified in s. 605.0702.

(j) Vary the requirement to wind up the company’s business, activities, and affairs as specified in s. 605.0709(1), (2)(a), and (5).

(k) Unreasonably restrict the right of a member to maintain an action under ss. 605.0801-605.0806.

(l) Vary the provisions of s. 605.0804, but the operating agreement may provide that the company may not appoint a special litigation committee. However, the operating agreement may not prevent a court from appointing a special litigation committee.

(m) Vary the right of a member to approve a merger, interest exchange, or conversion under s. 605.1023(1)(b), s. 605.1033(1)(b), or s. 605.1043(1)(b), respectively.

(n) Vary the required contents of plan of merger under s. 605.1022, a plan of interest exchange under s. 605.1032, a plan of conversion under s. 605.1042, or a plan of domestication under s. 605.1052.

(o) Except as otherwise provided in ss. 605.0106 and 605.0107(2), restrict the rights under this chapter of a person other than a member or manager.

(p) Provide for indemnification for a member or manager under s. 605.0408 for any of the following:

1. Conduct involving bad faith, willful or intentional misconduct, or a knowing violation of law.

2. A transaction from which the member or manager derived an improper personal benefit.

3. A circumstance under which the liability provisions of s. 605.0406 are applicable.

4. A breach of duties or obligations under s. 605.04091, taking into account a restriction, an expansion, or an elimination of such duties and obligations provided for in the operating agreement to the extent allowed by subsection (4).

(4) Subject to paragraph (3)(g), without limiting other terms that may be included in an operating agreement, the following rules apply:

(a) The operating agreement may:

1. Specify the method by which a specific act or transaction that would otherwise violate the duty of loyalty may be authorized or ratified by one or more disinterested and independent persons after full disclosure of all material facts; or

2. Alter the prohibition stated in s. 605.0405(1)(b) so that the prohibition requires solely that the company’s total assets not be less than the sum of its total liabilities.

(b) To the extent the operating agreement of a member-managed limited liability company expressly relieves a member of responsibility that the member would otherwise have under this chapter and imposes the responsibility on one or more other members, the operating agreement may, to the benefit of the member that the operating agreement relieves of the responsibility, also eliminate or limit a duty or obligation that would have pertained to the responsibility.

(c) If not manifestly unreasonable, the operating agreement may:

1. Alter or eliminate the aspects of the duty of loyalty under s. 605.04091(2);

2. Identify specific types or categories of activities that do not violate the duty of loyalty;

3. Alter the duty of care, but may not authorize willful or intentional misconduct or a knowing violation of law; and

4. Alter or eliminate any other fiduciary duty.

(5) The court shall decide as a matter of law whether a term of an operating agreement is manifestly unreasonable under paragraph (3)(f) or paragraph (4)(c). The court:

(a) Shall make its determination as of the time the challenged term became part of the operating agreement and shall consider only circumstances existing at that time; and

(b) May invalidate the term only if, in light of the purposes, activities, and affairs of the limited liability company, it is readily apparent that:

1. The objective of the term is unreasonable; or

2. The term is an unreasonable means to achieve the provision’s objective.

(6) An operating agreement may provide for specific penalties or specified consequences, including those described in s. 605.0403(5), if a member or transferee fails to comply with the terms and conditions of the operating agreement or if other events specified in the operating agreement occur.

History.—s. 2, ch. 2013-180; s. 2, ch. 2015-148.



605.0106 - Operating agreement; effect on limited liability company and person becoming member; preformation agreement; other matters involving operating agreement.

605.0106 Operating agreement; effect on limited liability company and person becoming member; preformation agreement; other matters involving operating agreement.—

(1) A limited liability company is bound by and may enforce the operating agreement, regardless of whether the company has itself manifested assent to the operating agreement.

(2) A person who becomes a member of a limited liability company is deemed to assent to, is bound by, and may enforce the operating agreement, regardless of whether the member executes the operating agreement.

(3) Two or more persons who intend to become the initial members of a limited liability company may make an agreement providing that, upon the formation of the company, the agreement will become the operating agreement. One person who intends to become the initial member of a limited liability company may assent to terms that will become the operating agreement upon formation of the company.

(4) A manager of a limited liability company or a transferee is bound by the operating agreement, regardless of whether the manager or transferee has agreed to the operating agreement.

(5) An operating agreement of a limited liability company that has only one member is not unenforceable simply because there is only one person who is a party to the operating agreement.

(6) Except as provided in s. 605.0403(1), an operating agreement is not subject to a statute of frauds.

(7) An operating agreement may provide rights to a person, including a person who is not a party to the operating agreement, to the extent provided in the operating agreement.

(8) A written operating agreement or other record:

(a) May provide that a person be admitted as a member of a limited liability company, become a transferee of a limited liability company interest, or have other rights or powers of a member to the extent assigned:

1. If the person or a representative authorized by that person orally, in writing, or by other action such as payment for a limited liability company interest, executes the operating agreement or another record evidencing the intent of the person to become a member or transferee; or

2. Without the execution of the operating agreement, if the person or a representative authorized by the person orally, in writing, or by other action such as payment for a limited liability company interest complies with the conditions for becoming a member or transferee as provided in the operating agreement or another record; and

(b) Is not unenforceable by reason of its not being signed by a person being admitted as a member or becoming a transferee as provided in paragraph (a), or by reason of its being signed by a representative as provided in this chapter.

History.—s. 2, ch. 2013-180.



605.0107 - Operating agreement; effect on third parties and relationship to records effective on behalf of limited liability company.

605.0107 Operating agreement; effect on third parties and relationship to records effective on behalf of limited liability company.—

(1) An operating agreement may specify that its amendment requires the approval of a person who is not a party to the agreement or upon the satisfaction of a condition. An amendment is ineffective if its adoption does not include the required approval or satisfy the specified condition.

(2) The obligations of a limited liability company and its members to a person in the person’s capacity as a transferee or a person dissociated as a member are governed by the operating agreement. An amendment to the operating agreement made after a person becomes a transferee or is dissociated as a member:

(a) Is effective with regard to a debt, obligation, or other liability of the limited liability company or its members to the person in the person’s capacity as a transferee or person dissociated as a member; and

(b) Is not effective to the extent the amendment imposes a new debt, obligation, or other liability on the transferee or person dissociated as a member.

(3) If a record delivered to the department for filing becomes effective under this chapter and contains a provision that would be ineffective under s. 605.0105(3) or (4)(c) if contained in the operating agreement, the provision is ineffective in the record.

(4) Subject to subsection (3), if a record delivered to the department for filing which has become effective under this chapter but conflicts with a provision of the operating agreement:

(a) The operating agreement prevails as to members, dissociated members, transferees, and managers; and

(b) The record prevails as to other persons to the extent the other persons reasonably rely on the record.

History.—s. 2, ch. 2013-180.



605.0108 - Nature, purpose, and duration of limited liability company.

605.0108 Nature, purpose, and duration of limited liability company.—

(1) A limited liability company is an entity distinct from its members.

(2) A limited liability company may have any lawful purpose, regardless of whether the company is a for-profit company.

(3) A limited liability company has an indefinite duration.

History.—s. 2, ch. 2013-180.



605.0109 - Powers.

605.0109 Powers.—A limited liability company has the powers, rights, and privileges granted by this chapter, by any other law, or by its operating agreement to do all things necessary or convenient to carry out its activities and affairs, including the power to do all of the following:

(1) Sue, be sued, and defend in its name.

(2) Purchase, receive, lease, or otherwise acquire, own, hold, improve, use, and otherwise deal with real or personal property or any legal or equitable interest in property, wherever located.

(3) Sell, convey, mortgage, grant a security interest in, lease, exchange, and otherwise encumber or dispose of all or a part of its property.

(4) Purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, grant a security interest in, or otherwise dispose of and deal in and with, shares or other interests in or obligations of another entity.

(5) Make contracts or guarantees or incur liabilities; borrow money; issue notes, bonds, or other obligations, which may be convertible into or include the option to purchase other securities of the limited liability company; or make contracts of guaranty and suretyship which are necessary or convenient to the conduct, promotion, or attainment of the purposes, activities, and affairs of the limited liability company.

(6) Lend money, invest or reinvest its funds, and receive and hold real or personal property as security for repayment.

(7) Conduct its business, locate offices, and exercise the powers granted by this chapter within or without this state.

(8) Select managers and appoint officers, directors, employees, and agents of the limited liability company, define their duties, fix their compensation, and lend them money and credit.

(9) Make donations for the public welfare or for charitable, scientific, or educational purposes.

(10) Pay pensions and establish pension plans, pension trusts, profit-sharing plans, bonus plans, option plans, and benefit or incentive plans for any or all of its current or former managers, members, officers, agents, and employees.

(11) Be a promoter, incorporator, shareholder, partner, member, associate, or manager of a corporation, partnership, joint venture, trust, or other entity.

(12) Make payments or donations or conduct any other act not inconsistent with applicable law which furthers the business of the limited liability company.

(13) Enter into interest rate, basis, currency, hedge or other swap agreements, or cap, floor, put, call, option, exchange or collar agreements, derivative agreements, or similar agreements.

(14) Grant, hold, or exercise a power of attorney, including an irrevocable power of attorney.

History.—s. 2, ch. 2013-180; s. 132, ch. 2014-17.



605.0110 - Limited liability company property.

605.0110 Limited liability company property.—

(1) All property originally contributed to the limited liability company or subsequently acquired by a limited liability company by purchase or other method is limited liability company property.

(2) Property acquired with limited liability company funds is limited liability company property.

(3) Instruments and documents providing for the acquisition, mortgage, or disposition of property of the limited liability company are valid and binding upon the limited liability company if they are executed in accordance with this chapter.

(4) A member of a limited liability company has no interest in any specific limited liability company property.

History.—s. 2, ch. 2013-180.



605.0111 - Rules of construction and supplemental principles of law.

605.0111 Rules of construction and supplemental principles of law.—

(1) It is the intent of this chapter to give the maximum effect to the principle of freedom of contract and to the enforceability of operating agreements, including the purposes of ss. 605.0105-605.0107.

(2) To the extent that, at law or in equity, a member, manager, or other person has duties, including fiduciary duties, to a limited liability company or to another member or manager or to another person that is a party to or is otherwise bound by an operating agreement, the duties of the member, manager, or other person may be restricted, expanded, or eliminated, including in the determination of applicable duties and obligations under this chapter, by the operating agreement, to the extent allowed by s. 605.0105.

(3) Unless displaced by particular provisions of this chapter, the principles of law and equity, including the common law principles relating to the fiduciary duties of loyalty and care, supplement this chapter.

History.—s. 2, ch. 2013-180; s. 3, ch. 2015-148.



605.0112 - Name.

605.0112 Name.—

(1) The name of a limited liability company:

(a) Must contain the words “limited liability company” or the abbreviation “L.L.C.” or “LLC.”

(b) Must be distinguishable in the records of the Division of Corporations of the department from the names of all other entities or filings that are on file with the division, except fictitious name registrations pursuant to s. 865.09, general partnership registrations pursuant to s. 620.8105, and limited liability partnership statements pursuant to s. 620.9001 which are organized, registered, or reserved under the laws of this state; however, a limited liability company may register under a name that is not otherwise distinguishable on the records of the division with the written consent of the owner entity if the consent is filed with the division at the time of registration of such name. A name that is different from the name of another entity or filing due to any of the following is not considered distinguishable:

1. A suffix.

2. A definite or indefinite article.

3. The word “and” and the symbol “&.”

4. The singular, plural, or possessive form of a word.

5. A recognized abbreviation of a root word.

6. A punctuation mark or a symbol.

(c) May not contain language stating or implying that the limited liability company is organized for a purpose other than a purpose authorized in this chapter and its articles of organization.

(d) May not contain language stating or implying that the limited liability company is connected with a state or federal government agency or a corporation or other entity chartered under the laws of the United States.

(2) Subject to s. 605.0905, this section applies to a foreign limited liability company transacting business in this state which has a certificate of authority to transact business in this state or which has applied for a certificate of authority.

(3) In the case of a limited liability company in existence before July 1, 2007, and registered with the department, the requirement in this section that the name of a limited liability company be distinguishable from the names of other entities and filings applies only if the limited liability company files documents on or after July 1, 2007, which would otherwise have affected its name.

(4) A limited liability company in existence before January 1, 2014, which was registered with the department and is using an abbreviation or designation in its name authorized under previous law, may continue using the abbreviation or designation in its name until it dissolves or amends its name in the records of the department.

(5) The name of the limited liability company must be filed with the department for public notice only, and the act of filing alone does not create any presumption of ownership beyond that which is created under the common law.

History.—s. 2, ch. 2013-180; s. 1, ch. 2014-209.



605.0113 - Registered agent.

605.0113 Registered agent.—

(1) Each limited liability company and each foreign limited liability company that has a certificate of authority under s. 605.0902 shall designate and continuously maintain in this state:

(a) A registered office, which may be the same as its place of business in this state; and

(b) A registered agent, who must be:

1. An individual who resides in this state and whose business address is identical to the address of the registered office; or

2. A foreign or domestic entity authorized to transact business in this state whose business address is identical to the address of the registered office.

(2) Each initial registered agent, and each successor registered agent that is appointed, shall file a statement in writing with the department, in the form and manner prescribed by the department, accepting the appointment as registered agent while simultaneously being designated as the registered agent. The statement of acceptance must provide that the registered agent is familiar with and accepts the obligations of that position.

(3) The duties of a registered agent are as follows:

(a) To forward to the limited liability company or registered foreign limited liability company, at the address most recently supplied to the agent by the company or foreign limited liability company, a process, notice, or demand pertaining to the company or foreign limited liability company which is served on or received by the agent.

(b) If the registered agent resigns, to provide the notice required under s. 605.0115(2) to the company or foreign limited liability company at the address most recently supplied to the agent by the company or foreign limited liability company.

(4) The department shall maintain an accurate record of the registered agent and registered office for service of process and shall promptly furnish information disclosed thereby upon request and payment of the required fee.

(5) A limited liability company and each foreign limited liability company that has a certificate of authority under s. 605.0902 may not prosecute, maintain, or defend an action in a court until the limited liability company complies with this section and pays to the department a penalty of $5 for each day it has failed to comply or $500, whichever is less, and pays any other amounts required under this chapter.

History.—s. 2, ch. 2013-180.



605.0114 - Change of registered agent or registered office.

605.0114 Change of registered agent or registered office.—

(1) In order to change its registered agent or registered office address, a limited liability company or a foreign limited liability company may deliver to the department for filing a statement of change containing the following:

(a) The name of the limited liability company or foreign limited liability company.

(b) The name of its current registered agent.

(c) If the registered agent is to be changed, the name of the new registered agent.

(d) The street address of its current registered office for its registered agent.

(e) If the street address of the registered office is to be changed, the new street address of the registered office in this state.

(2) If the registered agent is changed, the written acceptance of the successor registered agent described in s. 605.0113(2) must also be included in or attached to the statement of change.

(3) A statement of change is effective when filed by the department or when authorized under s. 605.0207.

(4) The changes described in this section may also be made on the limited liability company’s or foreign limited liability company’s annual report, in an application for reinstatement filed with the department under s. 605.0715(1), in an amendment to or restatement of a company’s articles of organization in accordance with s. 605.0202, or in an amendment to a foreign limited liability company’s certificate of authority in accordance with s. 605.0907.

History.—s. 2, ch. 2013-180.



605.0115 - Resignation of registered agent.

605.0115 Resignation of registered agent.—

(1) A registered agent may resign as agent for a limited liability company or foreign limited liability company by delivering for filing to the department a signed statement of resignation containing the name of the limited liability company or foreign limited liability company.

(2) After delivering the statement of resignation with the department for filing, the registered agent shall mail a copy to the limited liability company’s or foreign limited liability company’s current mailing address.

(3) A registered agent is terminated upon the earlier of:

(a) The 31st day after the department files the statement of resignation; or

(b) When a statement of change or other record designating a new registered agent is filed by the department.

(4) When a statement of resignation takes effect, the registered agent ceases to have responsibility for a matter thereafter tendered to it as agent for the limited liability company or foreign limited liability company. The resignation does not affect contractual rights that the company or foreign limited liability company has against the agent or that the agent has against the company or foreign limited liability company.

(5) A registered agent may resign from a limited liability company or foreign limited liability company regardless of whether the company or foreign limited liability company has active status.

History.—s. 2, ch. 2013-180.



605.0116 - Change of name or address by registered agent.

605.0116 Change of name or address by registered agent.—

(1) If a registered agent changes his or her name or address, the agent may deliver to the department for filing a statement of change that provides the following:

(a) The name of the limited liability company or foreign limited liability company represented by the registered agent.

(b) The name of the agent as currently shown in the records of the department for the company or foreign limited liability company.

(c) If the name of the agent has changed, its new name.

(d) If the address of the agent has changed, the new address.

(e) That the registered agent has given the notice required under subsection (2).

(2) A registered agent shall promptly furnish notice of the statement of change and the changes made by the statement filed with the department to the represented limited liability company or foreign limited liability company.

History.—s. 2, ch. 2013-180.



605.0117 - Service of process, notice, or demand.

605.0117 Service of process, notice, or demand.—

(1) A limited liability company or registered foreign limited liability company may be served with process, notice, or a demand required or authorized by law by serving on its registered agent.

(2) If a limited liability company or registered foreign limited liability company ceases to have a registered agent or if its registered agent cannot with reasonable diligence be served, the process, notice, or demand required or permitted by law may instead be served:

(a) On a member of a member-managed limited liability company or registered foreign limited liability company; or

(b) On a manager of a manager-managed limited liability company or registered foreign limited liability company.

(3) If the process, notice, or demand cannot be served on a limited liability company or registered foreign limited liability company pursuant to subsection (1) or subsection (2), the process, notice, or demand may be served on the department as an agent of the company.

(4) Service with process, notice, or a demand on the department may be made by delivering to and leaving with the department duplicate copies of the process, notice, or demand.

(5) Service is effectuated under subsection (3) on the date shown as received by the department.

(6) The department shall keep a record of each process, notice, and demand served pursuant to this section and record the time of and the action taken regarding the service.

(7) This section does not affect the right to serve process, notice, or a demand in any other manner provided by law.

History.—s. 2, ch. 2013-180.



605.0118 - Delivery of record.

605.0118 Delivery of record.—

(1) Except as otherwise provided in this chapter, permissible means of delivery of a record include delivery by hand, the United States Postal Service, a commercial delivery service, and electronic transmission.

(2) Except as provided in subsection (3), delivery to the department is effective only when a record is received by the department.

(3) If a check is mailed to the department for payment of an annual report fee or the annual fee required under s. 607.193, the check shall be deemed to have been received by the department as of the postmark date appearing on the envelope or package transmitting the check if the envelope or package is received by the department.

History.—s. 2, ch. 2013-180.



605.0119 - Waiver of notice.

605.0119 Waiver of notice.—If, pursuant to this chapter or the articles of organization or operating agreement of a limited liability company, notice is required to be given to a member of a limited liability company or to a manager of a limited liability company having a manager or managers, a waiver in writing signed by the person or persons entitled to the notice, whether made before or after the time for notice to be given, is equivalent to the giving of notice.

History.—s. 2, ch. 2013-180.



605.0201 - Formation of limited liability company; articles of organization.

605.0201 Formation of limited liability company; articles of organization.—

(1) One or more persons may act as authorized representatives to form a limited liability company by signing and delivering articles of organization to the department for filing.

(2) The articles of organization must state the following:

(a) The name of the limited liability company, which must comply with s. 605.0112.

(b) The street and mailing addresses of the company’s principal office.

(c) The name, street address in this state, and written acceptance of the company’s initial registered agent.

(3) The articles of organization may contain statements on matters other than those required under subsection (2), but may not vary from or otherwise affect the provisions specified in s. 605.0105(3) in a manner inconsistent with that subsection. Additional statements may include one or more of the following:

(a) A declaration as to whether the limited liability company is manager-managed for purposes of s. 605.0407 and other relevant provisions of this chapter.

(b) For a manager-managed limited liability company, the names and addresses of one or more of the managers of the company.

(c) For a member-managed limited liability company, the names and addresses of one or more of the members of the company.

(d) A description of the authority or limitation on the authority of a specific person in the company or a person holding a position or having a specified status in the company.

(e) Any other relevant matters.

(4) A limited liability company is formed when the company’s articles of organization become effective under s. 605.0207 and when at least one person becomes a member at the time the articles of organization become effective. By signing the articles of organization, the person who signs the articles of organization affirms that the company has or will have at least one member as of the time the articles of organization become effective.

History.—s. 2, ch. 2013-180.



605.0202 - Amendment or restatement of articles of organization.

605.0202 Amendment or restatement of articles of organization.—

(1) The articles of organization may be amended or restated at any time.

(2) To amend the articles of organization, a limited liability company must deliver to the department for filing an amendment, designated as such in its heading, which contains the following:

(a) The present name of the company.

(b) The date of filing of the company’s articles of organization.

(c) The amendment to the articles of organization.

(d) The delayed effective date, as provided under s. 605.0207, if the amendment is not effective on the date the department files the amendment.

(3) To restate its articles of organization, a limited liability company must deliver to the department for filing an instrument, entitled “Restatement of Articles of Organization,” which contains the following:

(a) The present name of the company.

(b) The date of the filing of its articles of organization.

(c) All of the provisions of its articles of organization in effect, as restated.

(d) The delayed effective date, as provided under s. 605.0207, if the restatement is not effective on the date the department files the restatement.

(4) A restatement of the articles of organization of a limited liability company may also contain one or more amendments to the articles of organization, in which case the instrument must be entitled “Amended and Restated Articles of Organization.”

(5) If a member of a member-managed limited liability company or a manager of a manager-managed limited liability company knew that information contained in filed articles of organization was inaccurate when the articles of organization were filed or became inaccurate due to changed circumstances, the member or manager shall promptly:

(a) Cause the articles of organization to be amended; or

(b) If appropriate, deliver to the department for filing a statement of change under s. 605.0114 or a statement of correction under s. 605.0209.

History.—s. 2, ch. 2013-180.



605.0203 - Signing of records to be delivered for filing to department.

605.0203 Signing of records to be delivered for filing to department.—

(1) A record delivered to the department for filing pursuant to this chapter must be signed as follows:

(a) Except as otherwise provided in paragraphs (b) and (c), a record signed on behalf of a limited liability company must be signed by a person authorized by the company.

(b) A company’s initial articles of organization must be signed by at least one person acting as an authorized representative. The articles of organization must also include or have attached a statement signed by the company’s initial registered agent in the form described in s. 605.0113(2).

(c) A record delivered on behalf of a dissolved company that has no member must be signed by the person winding up the company’s activities and affairs under s. 605.0709(3) or a person appointed under s. 605.0709(4) or (5) to wind up the activities and affairs.

(d) A statement of denial by a person under s. 605.0303 must be signed by that person.

(e) A record changing the registered agent must also include or be accompanied by a statement signed by the successor registered agent in the form described in s. 605.0113(2).

(f) Any other record delivered on behalf of a person to the department must be signed by that person.

(2) A record may also be signed by an agent, legal representative, or attorney-in-fact, as applicable, if such person is duly appointed and authorized to sign the record and the record states that such person possesses that authority.

(3) A person who signs a record as an agent, legal representative, or attorney-in-fact affirms as a fact that the person is authorized to sign the record.

History.—s. 2, ch. 2013-180.



605.0204 - Signing and filing pursuant to judicial order.

605.0204 Signing and filing pursuant to judicial order.—

(1) If a person who is required under this chapter to sign a record or deliver a record to the department for filing under this chapter does not do so, another person who is aggrieved may petition the circuit court to order:

(a) The person to sign the record;

(b) The person to deliver the record to the department for filing; or

(c) The department to file the record unsigned.

(2) If a petitioner under subsection (1) is not the limited liability company or foreign limited liability company to which the record pertains, the petitioner shall make the limited liability company or foreign limited liability company a party to the action. The petitioner may seek the remedies provided in subsection (1) in the same action, in combination or in the alternative.

(3) A record filed pursuant to paragraph (1)(c) is effective without being signed.

History.—s. 2, ch. 2013-180.



605.0205 - Liability for inaccurate information in filed record.

605.0205 Liability for inaccurate information in filed record.—

(1) If a record delivered to the department for filing under this chapter and filed by the department contains inaccurate information, a person who suffers a loss by reliance on such information may recover damages for the loss from:

(a) A person who signed the record, or caused another to sign it on the person’s behalf, and knew the information was inaccurate at the time the record was signed; and

(b) Subject to subsection (2), a member of a member-managed limited liability company or a manager of a manager-managed limited liability company if:

1. The record was delivered for filing on behalf of the company; and

2. The member or manager had notice of the inaccuracy for a reasonably sufficient time before the information was relied upon so that, before the reliance, the member or manager reasonably could have:

a. Effected an amendment pursuant to s. 605.0202;

b. Filed a petition pursuant to s. 605.0204; or

c. Delivered to the department for filing a statement of change pursuant to s. 605.0114 or a statement of correction under s. 605.0209.

(2) To the extent that the operating agreement of a member-managed limited liability company expressly relieves a member of responsibility for maintaining the accuracy of information contained in records delivered on behalf of the company to the department for filing and imposes that responsibility on one or more other members, the liability stated in paragraph (1)(b) applies to those other members and not to the member that the operating agreement relieves of the responsibility.

(3) An individual who signs a record authorized or required to be filed under this chapter affirms under penalty of perjury that the information stated in the record is accurate.

History.—s. 2, ch. 2013-180.



605.0206 - Filing requirements.

605.0206 Filing requirements.—

(1) A record authorized or required to be delivered to the department for filing under this chapter must be captioned to describe the record’s purpose, be in a medium authorized by the department, and be delivered to the department. If all filing fees are paid, the department shall file the record unless the department determines that the record does not comply with the filing requirements.

(2) Upon request and payment of the applicable fee, the department shall send to the requester a certified copy of the requested record.

(3) If the department has prescribed a mandatory medium or form for the record being filed, the record must be in the prescribed medium or on the prescribed form.

(4) Except as otherwise provided by the department, a document to be filed with the department must be typewritten or printed, legible, and written in the English language. A limited liability company name does not need to be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of a foreign limited liability company does not need to be in English if accompanied by a reasonably authenticated English translation. The department may prescribe forms in electronic format which comply with this chapter. The department may also use electronic transmissions for the purposes of notice and communication in the performance of its duties and may require filers and registrants to furnish e-mail addresses when presenting a document for filing.

History.—s. 2, ch. 2013-180.



605.0207 - Effective date and time.

605.0207 Effective date and time.—Except as otherwise provided in s. 605.0208, and subject to s. 605.0209(3), any document delivered to the department for filing under this chapter may specify an effective time and a delayed effective date. In the case of initial articles of organization, a prior effective date may be specified in the articles of organization if such date is within 5 business days before the date of filing. Subject to ss. 605.0114, 605.0115, 605.0208, and 605.0209, a record filed by the department is effective:

(1) If the record does not specify an effective time and does not specify a prior or a delayed effective date, on the date and at the time the record is filed as evidenced by the department’s endorsement of the date and time on the record.

(2) If the record specifies an effective time, but not a prior or delayed effective date, on the date the record is filed at the time specified in the record.

(3) If the record specifies a delayed effective date, but not an effective time, at 12:01 a.m. on the earlier of:

(a) The specified date; or

(b) The 90th day after the record is filed.

(4) If the record is the initial articles of organization and specifies a date before the effective date, but no effective time, at 12:01 a.m. on the later of:

(a) The specified date; or

(b) The 5th business day before the record is filed.

(5) If the record is the initial articles of organization and specifies an effective time and a delayed effective date, at the specified time on the earlier of:

(a) The specified date; or

(b) The 90th day after the record is filed.

(6) If the record specifies an effective time and a prior effective date, at the specified time on the later of:

(a) The specified date; or

(b) The 5th business day before the record is filed.

History.—s. 2, ch. 2013-180.



605.0208 - Withdrawal of filed record before effectiveness.

605.0208 Withdrawal of filed record before effectiveness.—

(1) Except as otherwise provided in ss. 605.1001-605.1072, a record delivered to the department for filing may be withdrawn before it takes effect by delivering to the department for filing a withdrawal statement.

(2) A withdrawal statement must:

(a) Be signed by each person who signed the record being withdrawn, except as otherwise agreed by those persons;

(b) Identify the record to be withdrawn; and

(c) If not signed by all the persons who signed the record being withdrawn, state that the record is withdrawn in accordance with the agreement of all the persons who signed the record.

(3) On the filing by the department of a withdrawal statement, the action or transaction evidenced by the original record does not take effect.

History.—s. 2, ch. 2013-180.



605.0209 - Correcting filed record.

605.0209 Correcting filed record.—

(1) A person on whose behalf a filed record was delivered to the department for filing may correct the record if:

(a) The record at the time of filing was inaccurate;

(b) The record was defectively signed; or

(c) The electronic transmission of the record to the department was defective.

(2) To correct a filed record, a person on whose behalf the record was delivered to the department must deliver to the department for filing a statement of correction.

(3) A statement of correction:

(a) May not state a delayed effective date;

(b) Must be signed by the person correcting the filed record;

(c) Must identify the filed record to be corrected;

(d) Must specify the inaccuracy or defect to be corrected; and

(e) Must correct the inaccuracy or defect.

(4) A statement of correction is effective as of the effective date of the filed record that it corrects, except for purposes of s. 605.0103(4) and as to persons relying on the uncorrected filed record and adversely affected by the correction. For those purposes and as to those persons, the statement of correction is effective when filed.

History.—s. 2, ch. 2013-180.



605.0210 - Duty of department to file; review of refusal to file; transmission of information by department.

605.0210 Duty of department to file; review of refusal to file; transmission of information by department.—

(1) The department files a document by stamping or otherwise endorsing the document as “filed,” together with the department’s official title and the date and time of receipt.

(2) After filing a record, the department shall deliver an acknowledgment of the filing or certified copy of the document to the company or foreign limited liability company or its authorized representative.

(3) If the department refuses to file a record, the department shall, within 15 days after the record is delivered:

(a) Return the record or notify the person who submitted the record of the refusal; and

(b) Provide a brief explanation in a record of the reason for the refusal.

(4) If the applicant returns the document with corrections in accordance with the rules of the department within 60 days after it was mailed to the applicant by the department and, if at the time of return, the applicant so requests in writing, the filing date of the document shall be the filing date that would have been applied had the original document not been deficient, except as to persons who relied on the record before correction and were adversely affected thereby.

(5) The department’s duty to file documents under this section is ministerial. Filing or refusing to file a document does not:

(a) Affect the validity or invalidity of the document in whole or part;

(b) Relate to the correctness or incorrectness of information contained in the document; or

(c) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

(6) If not otherwise provided by law and this chapter, the department shall determine by rule the appropriate format for any document placed under its jurisdiction, and the number of copies, manner of execution, method of electronic transmission, and amount and method of payment of fees for such document.

(7) If the department refuses to file a record, the person who submitted the record may petition the circuit court to compel filing of the record. The record and the explanation of the department of the refusal to file must be attached to the petition. The court may decide the matter in a summary proceeding.

(8) Except as otherwise provided under s. 605.0117 or by any law other than this chapter, the department may deliver a record to a person by delivering it:

(a) In person to the person who submitted it;

(b) To the address of the person’s registered agent;

(c) To the principal office of the person; or

(d) To another address that the person provides to the department for delivery.

History.—s. 2, ch. 2013-180.



605.0211 - Certificate of status.

605.0211 Certificate of status.—

(1) The department, upon request and payment of the requisite fee, shall issue a certificate of status for a limited liability company if the records filed in the department show that the department has accepted and filed the company’s articles of organization. A certificate of status must state the following:

(a) The company’s name.

(b) That the company was organized under the laws of this state and the date of organization.

(c) Whether all fees due to the department under this chapter have been paid.

(d) If the company’s most recent annual report required under s. 605.0212 has not been filed by the department.

(e) If the department has administratively dissolved the company or received a record notifying the department that the company has been dissolved by judicial action pursuant to s. 605.0705.

(f) If the department has filed articles of dissolution for the company.

(g) If the department has accepted and filed a statement of termination.

(2) The department, upon request and payment of the requisite fee, shall furnish a certificate of status for a foreign limited liability company if the records filed show that the department has filed a certificate of authority. A certificate of status for a foreign limited liability company must state the following:

(a) The foreign limited liability company’s name and a current alternate name adopted under s. 605.0906(1) for use in this state.

(b) That the foreign limited liability company is authorized to transact business in this state.

(c) Whether all fees and penalties due to the department under this chapter or other law have been paid.

(d) If the foreign limited liability company’s most recent annual report required under s. 605.0212 has not been filed by the department.

(e) If the department has:

1. Revoked the foreign limited liability company’s certificate of authority; or

2. Filed a notice of withdrawal of certificate of authority.

(3) Subject to any qualification stated in the certificate of status, a certificate of status issued by the department is conclusive evidence that the limited liability company is in existence or the foreign limited liability company is authorized to transact business in this state.

History.—s. 2, ch. 2013-180.



605.0212 - Annual report for department.

605.0212 Annual report for department.—

(1) A limited liability company or a registered foreign limited liability company shall deliver to the department for filing an annual report that states the following:

(a) The name of the limited liability company or, if a foreign limited liability company, the name under which the foreign limited liability company is registered to transact business in this state.

(b) The street address of its principal office and its mailing address.

(c) The date of its organization and, if a foreign limited liability company, the jurisdiction of its formation and the date on which it became qualified to transact business in this state.

(d) The company’s federal employer identification number or, if none, whether one has been applied for.

(e) The name, title or capacity, and address of at least one person who has the authority to manage the company.

(f) Any additional information that is necessary or appropriate to enable the department to carry out this chapter.

(2) Information in the annual report must be current as of the date the report is delivered to the department for filing.

(3) The first annual report must be delivered to the department between January 1 and May 1 of the year following the calendar year in which the limited liability company’s articles of organization became effective or the foreign limited liability company obtained a certificate of authority to transact business in this state. Subsequent annual reports must be delivered to the department between January 1 and May 1 of each calendar year thereafter. If one or more forms of annual report are submitted for a calendar year, the department shall file each of them and make the information contained in them part of the official record. The first form of annual report filed in a calendar year shall be considered the annual report for that calendar year, and each report filed after that one in the same calendar year shall be treated as an amended report for that calendar year.

(4) If an annual report does not contain the information required in this section, the department shall promptly notify the reporting limited liability company or registered foreign limited liability company. If the report is corrected to contain the information required in subsection (1) and delivered to the department within 30 days after the effective date of the notice, it is timely delivered.

(5) If an annual report contains the name or address of a registered agent which differs from the information shown in the records of the department immediately before the annual report becomes effective, the differing information in the annual report is considered a statement of change under s. 605.0114.

(6) A limited liability company or foreign limited liability company that fails to file an annual report that complies with the requirements of this section may not maintain or defend any action in a court of this state until the report is filed and all fees and penalties due under this chapter are paid, and shall be subject to dissolution or cancellation of its certificate of authority to transact business as provided in this chapter.

(7) The department shall prescribe the forms, which may be in an electronic format, on which to make the annual report called for in this section and may substitute the uniform business report pursuant to s. 606.06 as a means of satisfying the requirement of this chapter.

(8) As a condition of a merger under s. 605.1021, each party to a merger which exists under the laws of this state, and each party to the merger which exists under the laws of another jurisdiction and has a certificate of authority to transact business or conduct its affairs in this state, must be active and current in filing its annual reports in the records of the department through December 31 of the calendar year in which the articles of merger are submitted to the department for filing.

(9) As a condition of a conversion of an entity to a limited liability company under s. 605.1041, the entity, if it exists under the laws of this state, or if it exists under the laws of another jurisdiction and has a certificate of authority to transact business or conduct its affairs in this state, must be active and current in filing its annual reports in the records of the department through December 31 of the calendar year in which the articles of conversion are submitted to the department for filing.

(10) As a condition of a conversion of a limited liability company to another type of entity under s. 605.1041, the limited liability company converting to the other type of entity must be active and current in filing its annual reports in the records of the department through December 31 of the calendar year in which the articles of conversion are submitted to the department for filing.

(11) As a condition of an interest exchange between a limited liability company and another entity under s. 605.1031, the limited liability company and each other entity that is a party to the interest exchange which exists under the laws of this state, and each party to the interest exchange which exists under the laws of another jurisdiction and has a certificate of authority to transact business or conduct its affairs in this state, must be active and current in filing its annual reports in the records of the department through December 31 of the calendar year in which the articles of interest exchange are submitted to the department for filing.

History.—s. 2, ch. 2013-180.



605.0213 - Fees of the department.

605.0213 Fees of the department.—The fees of the department under this chapter are as follows:

(1) For furnishing a certified copy, $30.

(2) For filing original articles of organization or articles of revocation of dissolution, $100.

(3) For filing a foreign limited liability company’s application for a certificate of authority to transact business, $100.

(4) For filing a certificate of merger of limited liability companies or other business entities, $25 per constituent party to the merger, unless a specific fee is required for a party under other applicable law.

(5) For filing an annual report, $50.

(6) For filing an application for reinstatement after an administrative or judicial dissolution or a revocation of authority to transact business, $100.

(7) For filing a certificate designating a registered agent or changing a registered agent, $25.

(8) For filing a registered agent’s statement of resignation from an active limited liability company, $85.

(9) For filing a registered agent’s statement of resignation from a dissolved limited liability company, $25.

(10) For filing a certificate of conversion of a limited liability company, $25.

(11) For filing any other limited liability company document, $25.

(12) For furnishing a certificate of status, $5.

History.—s. 2, ch. 2013-180.



605.0214 - Powers of department.

605.0214 Powers of department.—The department has the authority reasonably necessary to administer this chapter efficiently, to perform the duties imposed upon it, and to adopt reasonable rules necessary to carry out its duties and functions under this chapter.

History.—s. 2, ch. 2013-180.



605.0215 - Certificates to be received in evidence and evidentiary effect of copy of filed document.

605.0215 Certificates to be received in evidence and evidentiary effect of copy of filed document.—All certificates issued by the department in accordance with this chapter shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the facts stated. A certificate from the department delivered with a copy of a document filed by the department is conclusive evidence that the original document is on file with the department.

History.—s. 2, ch. 2013-180.



605.0216 - Statement of dissociation or resignation.

605.0216 Statement of dissociation or resignation.—

(1) A member of a limited liability company may file a statement of dissociation with the department containing the following:

(a) The name of the limited liability company.

(b) The name and signature of the dissociating member.

(c) The date the member withdrew or will withdraw.

(d) A statement that the company has been notified of the dissociation in writing.

(2) A manager in a manager-managed limited liability company may file a statement of resignation with the department containing the following:

(a) The name of the limited liability company.

(b) The name and signature of the resigning manager.

(c) The date the resigning manager resigned or will resign.

(d) A statement that the limited liability company has been notified of the resignation in writing.

History.—s. 2, ch. 2013-180.



605.0301 - Power to bind limited liability company.

605.0301 Power to bind limited liability company.—A person does not have the power to bind a limited liability company, except to the extent the person:

(1) Is an agent of the company by virtue of s. 605.04074;

(2) Has the authority to do so under the articles of organization or operating agreement of the company;

(3) Has the authority to do so by a statement of authority filed under s. 605.0302; or

(4) Has the status of an agent of the company or the authority or power to bind the company under a law other than this chapter.

History.—s. 2, ch. 2013-180.



605.0302 - Statement of authority.

605.0302 Statement of authority.—

(1) A limited liability company may file a statement of authority. The statement:

(a) Must include the name of the company as it appears on the records of the department, and the street and mailing addresses of its principal office;

(b) With respect to a specified status or position of a person in a company, whether as a member, transferee, manager, officer, or otherwise, may state the authority or limitations on the authority of all persons having such status or holding such position to:

1. Execute an instrument transferring real property held in the name of the company; or

2. Enter into other transactions on behalf of, or otherwise act for or bind, the company; and

(c) May state the authority or limitations on the authority of a specific person to:

1. Execute an instrument transferring real property held in the name of the company; or

2. Enter into other transactions on behalf of, or otherwise act for or bind, the company.

(2) To amend or cancel a statement of authority filed by the department, a limited liability company must deliver to the department for filing an amendment or cancellation stating the following:

(a) The name of the company as it appears on the records of the department.

(b) The street and mailing addresses of the limited liability company’s principal office.

(c) The date the statement being affected became effective.

(d) The contents of the amendment or a declaration that the affected statement is canceled.

(3) A statement of authority affects only the power of a person to bind a limited liability company to persons who are not members.

(4) Subject to subsection (3) and s. 605.0103(4) and except as otherwise provided in subsections (6)-(8), a limitation on the authority of a person or a status or position contained in an effective statement of authority is not by itself evidence of knowledge or notice of the limitation.

(5) Subject to subsection (3) and ss. 605.0407-605.04074, a grant of authority not pertaining to transfers of real property and contained in an effective statement of authority is conclusive in favor of a person who gives value in reliance on the grant, except to the extent that when the person gives value:

(a) The person has knowledge to the contrary;

(b) The statement has been canceled or restrictively amended under subsection (2); or

(c) A limitation on the grant is contained in another statement of authority that became effective after the statement containing the grant became effective.

(6) Subject to subsection (3), an effective statement of authority that grants authority to transfer real property held in the name of the limited liability company, a certified copy of which statement is recorded in the office for recording transfers of the real property, is conclusive in favor of a person who gives value in reliance on the grant without knowledge to the contrary, except to the extent that when the person gives value:

(a) The statement has been canceled or restrictively amended under subsection (2) and a certified copy of the cancellation or restrictive amendment has been recorded in the office for recording transfers of the real property; or

(b) A limitation on the grant is contained in another statement of authority that became effective after the statement containing the grant became effective and a certified copy of the later effective statement is recorded in the office for recording transfers of the real property.

(7) Subject to subsection (3), if a certified copy of an effective statement of authority containing a limitation on the authority to transfer real property held in the name of a limited liability company is recorded in the office for recording transfers of that real property, all persons are deemed to know of the limitation.

(8) Subject to subsection (9), effective articles of dissolution or termination effectuate a cancellation of a filed statement of authority for the purposes of subsection (6) and limit authority for the purposes of subsection (7).

(9) After a company’s articles of dissolution become effective, a limited liability company may deliver to the department for filing and, if appropriate, may record a statement of authority in accordance with subsection (1) which is designated as a postdissolution statement of authority. The statement operates as provided in subsections (6) and (7).

(10) Unless earlier canceled, an effective statement of authority is canceled by operation of law 5 years after the date on which the statement, or its most recent amendment, becomes effective. This cancellation operates without need for a recording under subsection (6) or subsection (7). An effective statement of denial operates as a restrictive amendment under this section and may be recorded by certified copy for the purposes of paragraph (6)(a).

(11) A statement of dissociation or a statement of resignation filed pursuant to s. 605.0216 terminates the authority of the person who filed the statement.

History.—s. 2, ch. 2013-180.



605.0303 - Statement of denial.

605.0303 Statement of denial.—A person who is named in a filed statement of authority granting that person authority may deliver to the department for filing a statement of denial signed by that person which:

(1) Provides the name of the limited liability company and the caption of the statement of authority to which the statement of denial pertains; and

(2) Denies the grant of authority.

History.—s. 2, ch. 2013-180.



605.0304 - Liability of members and managers.

605.0304 Liability of members and managers.—

(1) A debt, obligation, or other liability of a limited liability company is solely the debt, obligation, or other liability of the company. A member or manager is not personally liable, directly or indirectly, by way of contribution or otherwise, for a debt, obligation, or other liability of the company solely by reason of being or acting as a member or manager. This subsection applies regardless of the dissolution of the company.

(2) The failure of a limited liability company to observe formalities relating to the exercise of its powers or management of its activities and affairs is not a ground for imposing liability on a member or manager of the company for a debt, obligation, or other liability of the company.

(3) The limitation of liability in this section is in addition to the limitations of liability provided for in s. 605.04093.

History.—s. 2, ch. 2013-180.



605.0401 - Becoming a member.

605.0401 Becoming a member.—

(1) If a limited liability company is to have only one member upon formation, the person becomes a member as agreed by that person and the authorized representative of the company. That person and the authorized representative may be, but need not be, different persons. If different persons, the authorized representative acts on behalf of the initial member.

(2) If a limited liability company is to have more than one member upon formation, those persons become members as agreed by the persons before the formation of the company. The authorized representative acts on behalf of the persons in forming the company and may be, but need not be, one of the persons.

(3) After formation of a limited liability company, a person becomes a member:

(a) As provided in the operating agreement;

(b) As the result of a merger, interest exchange, conversion, or domestication under ss. 605.1001-605.1072, as applicable;

(c) With the consent of all the members; or

(d) As provided in s. 605.0701(3).

(4) A person may become a member without acquiring a transferable interest and without making or being obligated to make a contribution to the limited liability company.

History.—s. 2, ch. 2013-180; s. 21, ch. 2015-148.



605.0402 - Form of contribution.

605.0402 Form of contribution.—A contribution may consist of tangible or intangible property or other benefit to a limited liability company, including money, services performed, promissory notes, other agreements to contribute money or property, and contracts for services to be performed.

History.—s. 2, ch. 2013-180.



605.0403 - Liability for contributions.

605.0403 Liability for contributions.—

(1) A promise by a person to contribute to the limited liability company is not enforceable unless it is set out in a writing signed by the person.

(2) A person’s obligation to make a contribution to a limited liability company is not excused by the person’s death, disability, or other inability to perform personally.

(3) If a person does not fulfill an obligation to make a contribution other than money, the person is obligated at the option of the limited liability company to contribute money equal to the value of the part of the contribution that has not been made. The foregoing option is in addition to and not in lieu of other rights, including the right to specific performance, that the limited liability company may have against the person under the articles of organization or operating agreement or applicable law.

(4) The obligation of a person to make a contribution may be compromised only by consent of all members. If a creditor of a limited liability company extends credit or otherwise acts in reliance on an obligation described in subsection (1) without notice of a compromise under this subsection, the creditor may enforce the obligation.

(5) An operating agreement may provide that the limited liability company interest of a member who fails to make a contribution that the member is obligated to make is subject to specified penalties for or specified consequences of the failure. The penalty or consequence may take the form of reducing or eliminating the defaulting member’s proportionate interest in a limited liability company, subordinating the defaulting member’s limited liability company interest to that of nondefaulting members, a forced sale of that limited liability company interest, forfeiture of the defaulting member’s limited liability company interest, the lending by other members of the amount necessary to meet the defaulting member’s commitment, a fixing of the value of the defaulting member’s limited liability company interest by appraisal or by formula and redemption or sale of the defaulting member’s limited liability company interest at such value, or other penalty or consequence.

History.—s. 2, ch. 2013-180.



605.0404 - Sharing of distributions before dissolution and profits and losses.

605.0404 Sharing of distributions before dissolution and profits and losses.—

(1) Distributions made by a limited liability company before its dissolution and winding up must be shared by the members and persons dissociated as members on the basis of the agreed value, as stated in the company’s records, of the contributions made by each of the members and persons dissociated as members to the extent that the contributions have been received by the company, except to the extent necessary to comply with a transfer effective under s. 605.0502 or charging order in effect under s. 605.0503.

(2) A person has a right to a distribution before the dissolution and winding up of a limited liability company only if the company decides to make an interim distribution. A person’s dissociation does not entitle the person to a distribution.

(3) A person does not have a right to demand or receive a distribution from a limited liability company in a form other than money. Except as otherwise provided in s. 605.0710(4), a limited liability company may distribute an asset in kind only if each part of the asset is fungible with each other part and each person receives a percentage of the asset equal in value to the person’s share of distributions.

(4) If a member or transferee becomes entitled to receive a distribution, the member or transferee has the status of and is entitled to all remedies available to a creditor of the limited liability company with respect to the distribution.

(5) Profits and losses of a limited liability company must be allocated among the members and persons dissociated as members on the basis of the agreed value, as stated in the company’s records, of the contributions made by each of the members and persons dissociated as members to the extent that the contributions have been received by the company.

History.—s. 2, ch. 2013-180.



605.0405 - Limitations on distributions.

605.0405 Limitations on distributions.—

(1) A limited liability company may not make a distribution, including a distribution under s. 605.0710, if after the distribution:

(a) The company would not be able to pay its debts as they become due in the ordinary course of the company’s activities and affairs; or

(b) The company’s total assets would be less than the sum of its total liabilities, plus the amount that would be needed if the company were to be dissolved and wound up at the time of the distribution, to satisfy the preferential rights upon dissolution and winding up of members and transferees whose preferential rights are superior to those of persons receiving the distribution.

(2) A limited liability company may base a determination that a distribution is not prohibited under subsection (1) on:

(a) Financial statements prepared on the basis of accounting practices and principles that are reasonable under the circumstances; or

(b) A fair valuation or other method that is reasonable under the circumstances.

(3) Except as otherwise provided in subsection (5), the effect of a distribution under subsection (1) is measured:

(a) In the case of a distribution by purchase, redemption, or other acquisition of a transferable interest in the company, as of the earlier of the date on which:

1. Money or other property is transferred or the debt is incurred by the company; and

2. The person entitled to distribution ceases to own the interest or right being acquired by the company in return for the distribution.

(b) In the case of a distribution of indebtedness, as of the date on which the indebtedness is distributed.

(c) In all other cases, as of the date on which:

1. The distribution is authorized if the payment occurs within 120 days after that date; or

2. The payment is made if the payment occurs more than 120 days after the distribution is authorized.

(4) A limited liability company’s indebtedness to a member or transferee incurred by reason of a distribution made in accordance with this section is at parity with the company’s indebtedness to its general, unsecured creditors, except to the extent subordinated by agreement.

(5) A limited liability company’s indebtedness, including indebtedness issued as a distribution, is not a liability for purposes of subsection (1) if the terms of the indebtedness provide that payment of principal and interest is made only if and to the extent that a distribution could then be made under this section. If the indebtedness is issued as a distribution, and by its terms provides that the payments of principal and interest are made only to the extent a distribution could be made under this section, then each payment of principal or interest of that indebtedness is treated as a distribution, the effect of which is measured on the date the payment is actually made.

(6) In measuring the effect of a distribution under s. 605.0710, the liabilities of a dissolved limited liability company do not include a claim that is disposed of under ss. 605.0710-605.0713.

History.—s. 2, ch. 2013-180.



605.0406 - Liability for improper distributions.

605.0406 Liability for improper distributions.—

(1) Except as otherwise provided in subsection (2), if a member of a member-managed limited liability company or manager of a manager-managed limited liability company consents to a distribution made in violation of s. 605.0405 and, in consenting to the distribution, fails to comply with s. 605.04091, the member or manager is personally liable to the company for the amount of the distribution which exceeds the amount that could have been distributed without the violation of s. 605.0405.

(2) To the extent the operating agreement of a member-managed limited liability company expressly relieves a member of the authority and responsibility to consent to distributions and imposes that authority and responsibility on one or more other members, the liability in subsection (1) applies to the other members and not the member that the operating agreement relieves of authority and responsibility.

(3) A person who receives a distribution knowing that the distribution violated s. 605.0405 is personally liable to the limited liability company, but only to the extent that the distribution received by the person exceeded the amount that could have been properly paid under s. 605.0405.

(4) A person against whom an action is commenced because that person is or may be liable under subsection (1) may:

(a) Implead another person who is or may be liable under subsection (1) and seek to enforce a right of contribution from the person; or

(b) Implead a person who received a distribution in violation of subsection (3) and seek to enforce a right of contribution from an impleaded person in the amount the person received in violation of subsection (3).

(5) An action under this section is barred unless commenced within 2 years after the distribution.

History.—s. 2, ch. 2013-180.



605.0407 - Management of limited liability company.

605.0407 Management of limited liability company.—

(1) A limited liability company is a member-managed limited liability company unless the operating agreement or articles of organization:

(a) Expressly provide that:

1. The company is or will be manager-managed;

2. The company is or will be managed by managers; or

3. Management of the company is or will be vested in managers; or

(b) Include words of similar import to those in subparagraphs (a)1.-3. except that, unless the context in which the expression is used otherwise requires, the terms “managing member” and “managing members” do not, in and of themselves, constitute words of similar import for this purpose.

(2) In a member-managed limited liability company, the management and conduct of the company are vested in the members, except as expressly provided in this chapter.

(3) In a manager-managed limited liability company, a matter relating to the activities and affairs of the company is decided exclusively by the manager, or if there is more than one manager, by the managers, except as expressly provided in this chapter.

(4) A member is not entitled to remuneration for services performed for a member-managed limited liability company, except for reasonable compensation for services rendered in winding up the activities and affairs of the company, in the absence of an agreement to the contrary.

(5) A limited liability company shall reimburse a member for an advance to the company beyond the amount of capital the member agreed to contribute.

(6) The dissolution of a limited liability company does not affect the applicability of this section and ss. 605.04071-605.04074. However, a person who wrongfully causes dissolution of the company loses the right to participate in management as a member and a manager.

History.—s. 2, ch. 2013-180.



605.04071 - Delegation of rights and powers to manage.

605.04071 Delegation of rights and powers to manage.—A member or manager of a limited liability company has the power and authority to delegate to one or more other persons the member’s or manager’s, as the case may be, rights and powers to manage and control the business and affairs of the limited liability company, including the power and authority to delegate to agents, boards of managers, members, or directors, officers and assistant officers, and employees of a member or manager of the limited liability company, and the power and authority to delegate by a management agreement or similar agreement with, or otherwise to other persons. The delegation by a member or manager will not cause the member or manager to cease to be a member or manager, as the case may be, of the limited liability company.

History.—s. 2, ch. 2013-180.



605.04072 - Selection and terms of managers in a manager-managed limited liability company.

605.04072 Selection and terms of managers in a manager-managed limited liability company.—In a manager-managed limited liability company, the following rules apply:

(1) A manager may be chosen at any time by the consent of the member or members holding more than 50 percent of the then-current percentage or other interest in the profits of the limited liability company owned by all of its members.

(2) A person need not be a member to be a manager.

(3) A person chosen as a manager continues as a manager until a successor is chosen, unless the manager at an earlier time resigns, is removed, or dies or, in the case of a manager that is not an individual, terminates.

(4) A manager may be removed at any time without notice or cause by the consent of the member or members holding more than 50 percent of the then-current percentage or other interest in the profits of the limited liability company owned by all of its members.

(5) The dissociation of a member who is also a manager removes the person as a manager.

(6) If a person who is both a manager and a member ceases to be a manager, that cessation does not, by itself, dissociate the person as a member.

(7) A person’s ceasing to be a manager does not discharge a debt, obligation, or other liability to the limited liability company or members which the person incurred while a manager.

History.—s. 2, ch. 2013-180.



605.04073 - Voting rights of members and managers.

605.04073 Voting rights of members and managers.—

(1) In a member-managed limited liability company, the following rules apply:

(a) Each member has the right to vote with respect to the management and conduct of the company’s activities and affairs.

(b) Each member’s vote is proportionate to that member’s then-current percentage or other interest in the profits of the limited liability company owned by all members.

(c) Except as otherwise provided in this chapter, the affirmative vote or consent of a majority-in-interest of the members is required to undertake an act, whether within or outside the ordinary course of the company’s activities and affairs, including a transaction under ss. 605.1001-605.1072.

(d) The operating agreement and articles of organization may be amended only with the affirmative vote or consent of all members.

(2) In a manager-managed limited liability company, the following rules apply:

(a) Each manager has equal rights in the management and conduct of the company’s activities and affairs.

(b) Except as expressly provided in this chapter, a matter relating to the activities and affairs of the company shall be decided by the manager; if there is more than one manager, by the affirmative vote or consent of a majority of the managers; or if the action is taken without a meeting, by the managers’ unanimous consent in a record.

(c) Each member’s vote is proportionate to that member’s then-current percentage or other interest in the profits of the limited liability company owned by all members.

(d) Except as otherwise provided in this chapter, the affirmative vote or consent of a majority-in-interest of the members is required to undertake an act outside the ordinary course of the company’s activities and affairs, including a transaction under ss. 605.1001-605.1072.

(e) The operating agreement and articles of organization may be amended only with the affirmative vote or consent of all members.

(3) If a member has transferred all or a portion of the member’s transferable interest in the limited liability company to a person who is not admitted as a member and if the transferring member has not been dissociated in accordance with s. 605.0602(5)(b), the transferring member continues to be entitled to vote on an action reserved to the members, with the vote of the transferring member being proportionate to the then-current percentage or other interest in the profits of the limited liability company owned by all members that the transferring member would have if the transfer had not occurred.

(4) An action requiring the vote or consent of members under this chapter may be taken without a meeting if the action is approved in a record by members with at least the minimum number of votes that would be necessary to authorize or take the action at a meeting of the members. A member may appoint a proxy or other agent to vote or consent for the member by signing an appointing record, personally or by the member’s agent. On an action taken by fewer than all of the members without a meeting, notice of the action must be given to those members who did not consent in writing to the action or who were not entitled to vote on the action within 10 days after the action was taken.

(5) An action requiring the vote or consent of managers under this chapter may be taken without a meeting if the action is unanimously approved by the managers in a record. A manager may appoint a proxy or other agent to vote or consent for the manager by signing an appointing record, personally or by the manager’s agent.

(6) Meetings of members and meetings of managers may be held by a conference telephone call or other communications equipment if all persons participating in the meeting can hear each other. Participation in a meeting pursuant to this subsection constitutes presence in person at the meeting.

History.—s. 2, ch. 2013-180; s. 4, ch. 2015-148.



605.04074 - Agency rights of members and managers.

605.04074 Agency rights of members and managers.—

(1) In a member-managed limited liability company, the following rules apply:

(a) Except as provided in subsection (3), each member is an agent of the limited liability company for the purpose of its activities and affairs, and an act of a member, including signing an agreement or instrument of transfer in the name of the company for apparently carrying on in the ordinary course of the company’s activities and affairs or activities and affairs of the kind carried on by the company, binds the company unless the member had no authority to act for the company in the particular matter and the person with whom the member was dealing knew or had notice that the member lacked authority.

(b) An act of a member which is not done for apparently carrying on in the ordinary course of the limited liability company’s activities and affairs or activities and affairs of the kind carried on by the company, binds the company only if the act was authorized by appropriate vote of the members.

(2) In a manager-managed limited liability company, the following rules apply:

(a) A member is not an agent of the limited liability company for the purpose of its business solely by reason of being a member.

(b) Except as provided in subsection (3), each manager is an agent of the limited liability company for the purpose of its activities and affairs, and an act of a manager, including signing an agreement or instrument of transfer in the name of the company, for apparently carrying on in the ordinary course of the company’s activities and affairs or activities and affairs of the kind carried on by the company, binds the company unless the manager had no authority to act for the company in the particular matter and the person with whom the manager was dealing knew or had notice that the manager lacked authority.

(c) An act of a manager which is not apparently for carrying on in the ordinary course of the limited liability company’s activities and affairs or activities and affairs of the kind carried on by the company, binds the company only if the act was authorized by appropriate vote of the members.

(3) Unless a certified statement of authority recorded in the applicable real estate records limits the authority of a member or a manager, a member of a member-managed company or a manager of a manager-managed company may sign and deliver an instrument transferring or affecting the limited liability company’s interest in real property. The instrument is conclusive in favor of a person who gives value without knowledge of the lack of the authority of the person signing and delivering the instrument.

History.—s. 2, ch. 2013-180; s. 22, ch. 2015-148.



605.0408 - Reimbursement, indemnification, advancement, and insurance.

605.0408 Reimbursement, indemnification, advancement, and insurance.—

(1) A limited liability company may reimburse a member of a member-managed company or a manager of a manager-managed company for any payment made by the member or manager in the course of the member’s or manager’s activities on behalf of the company if the member or manager complied with ss. 605.0407-605.04074, this section, and s. 605.04091 in making the payment.

(2) A limited liability company may indemnify and hold harmless a person with respect to a claim or demand against the person and a debt, obligation, or other liability incurred by the person by reason of the person’s former or present capacity as a member or manager if the claim, demand, debt, obligation, or other liability does not arise from the person’s breach of s. 605.0405, s. 605.0407, s. 605.04071, s. 605.04072, s. 605.04073, s. 605.04074, or s. 605.04091.

(3) In the ordinary course of its activities and affairs, a limited liability company may advance reasonable expenses, including attorney fees and costs, incurred by a person in connection with a claim or demand against the person by reason of the person’s former or present capacity as a member or manager if the person promises to repay the company in the event that the person ultimately is determined not to be entitled to be indemnified under subsection (2).

(4) A limited liability company may purchase and maintain insurance on behalf of a member or manager of the company against liability asserted against or incurred by the member or manager in that capacity or arising from that status even if:

(a) Under s. 605.0105(3)(g), the operating agreement could not eliminate or limit the person’s liability to the company for the conduct giving rise to the liability; and

(b) Under s. 605.0105(3)(p), the operating agreement could not provide for indemnification for the conduct giving rise to the liability.

History.—s. 2, ch. 2013-180.



605.04091 - Standards of conduct for members and managers.

605.04091 Standards of conduct for members and managers.—

(1) Each manager of a manager-managed limited liability company and member of a member-managed limited liability company owes fiduciary duties of loyalty and care to the limited liability company and members of the limited liability company.

(2) The duty of loyalty includes:

(a) Accounting to the limited liability company and holding as trustee for it any property, profit, or benefit derived by the manager or member, as applicable:

1. In the conduct or winding up of the company’s activities and affairs;

2. From the use by the member or manager of the company’s property; or

3. From the appropriation of a company opportunity;

(b) Refraining from dealing with the company in the conduct or winding up of the company’s activities and affairs as, or on behalf of, a person having an interest adverse to the company, except to the extent that a transaction satisfies the requirements of s. 605.04092; and

(c) Refraining from competing with the company in the conduct of the company’s activities and affairs before the dissolution of the company.

(3) The duty of care in the conduct or winding up of the company’s activities and affairs is to refrain from engaging in grossly negligent or reckless conduct, willful or intentional misconduct, or a knowing violation of law.

(4) A manager of a manager-managed limited liability company and a member of a member-managed limited liability company shall discharge their duties and obligations under this chapter or under the operating agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(5) A manager of a manager-managed limited liability company or a member of a member-managed limited liability company does not violate a duty or obligation under this chapter or under the operating agreement solely because the manager’s or member’s conduct furthers the manager’s or member’s own interest.

(6) In discharging his, her, or its duties, a manager of a manager-managed limited liability company or a member of a member-managed limited liability company is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by any of the following:

(a) One or more members or employees of the limited liability company whom the manager or member reasonably believes to be reliable and competent in the matters presented.

(b) Legal counsel, public accountants, or other persons as to matters the manager or member reasonably believes are within the persons’ professional or expert competence.

(c) A committee of managers or members of which the affected manager or member is not a participant, if the manager or member reasonably believes the committee merits confidence.

(7) A manager or member, as applicable, is not acting in good faith if the manager or member has knowledge concerning the matter in question which makes reliance otherwise authorized under subsection (6) unwarranted.

(8) In discharging his, her, or its duties, a manager of a manager-managed limited liability company or member of a member-managed limited liability company may consider factors that the manager or member deems relevant, including the long-term prospects and interests of the limited liability company and its members, and the social, economic, legal, or other effects of any action on the employees, suppliers, and customers of the limited liability company, the communities and society in which the limited liability company operates, and the economy of this state and the nation.

(9) This section applies to a person winding up the limited liability company activities and affairs as the legal representative of the last surviving member as if such person were subject to this section.

History.—s. 2, ch. 2013-180; ss. 5, 23, ch. 2015-148.



605.04092 - Conflict of interest transactions.

605.04092 Conflict of interest transactions.—

(1) As used in this section, the following terms and definitions apply:

(a) A member or manager is “indirectly” a party to a transaction if that member or manager has a material financial interest in or is a director, officer, member, manager, or partner of a person, other than the limited liability company, who is a party to the transaction.

(b) A member or manager has an “indirect material financial interest” if a spouse or other family member has a material financial interest in the transaction, other than having an indirect interest as a member or manager of the limited liability company, or if the transaction is with an entity, other than the limited liability company, which has a material financial interest in the transaction and controls, or is controlled by, the member or manager or another person specified in this subsection.

(c) “Fair to the limited liability company” means that the transaction, as a whole, is beneficial to the limited liability company and its members, taking into appropriate account whether it is:

1. Fair in terms of the member’s or manager’s dealings with the limited liability company in connection with that transaction; and

2. Comparable to what might have been obtainable in an arm’s length transaction.

(2) If the requirements of this section have been satisfied, a transaction between a limited liability company and one or more of its members or managers, or another entity in which one or more of the limited liability company’s members or managers have a financial or other interest, is not void or voidable because of that relationship or interest; because the members or managers are present at the meeting of the members or managers at which the transaction was authorized, approved, effectuated, or ratified; or because the votes of the members or managers are counted for such purpose.

(3) If a transaction is fair to the limited liability company at the time it is authorized, approved, effectuated, or ratified, the fact that a member or manager of the limited liability company is directly or indirectly a party to the transaction, other than being an indirect party as a result of being a member or manager of the limited liability company, or has a direct or indirect material financial interest or other interest in the transaction, other than having an indirect interest as a result of being a member or manager of the limited liability company, is not grounds for equitable relief and does not give rise to an award of damages or other sanctions.

(4)(a) In a proceeding challenging the validity of a transaction described in subsection (3), the person challenging the validity has the burden of proving the lack of fairness of the transaction if:

1. In a manager-managed limited liability company, the material facts of the transaction and the member’s or manager’s interest in the transaction were disclosed or known to the managers or a committee of managers who voted upon the transaction and the transaction was authorized, approved, or ratified by a majority of the disinterested managers even if the disinterested managers constitute less than a quorum; however, the transaction cannot be authorized, approved, or ratified under this subsection solely by a single manager; and

2. In a member-managed limited liability company, or a manager-managed limited liability company in which the managers have failed to or cannot act under subparagraph 1., the material facts of the transaction and the member’s or manager’s interest in the transaction were disclosed or known to the members who voted upon such transaction and the transaction was authorized, approved, or ratified by a majority-in-interest of the disinterested members even if the disinterested members constitute less than a quorum; however, the transaction cannot be authorized, approved, or ratified under this subsection solely by a single member; or

(b) If neither of the conditions provided in paragraph (a) has been satisfied, the person defending or asserting the validity of a transaction described in subsection (3) has the burden of proving its fairness in a proceeding challenging the validity of the transaction.

(5) The presence of or a vote cast by a manager or member with an interest in the transaction does not affect the validity of an action taken under paragraph (4)(a) if the transaction is otherwise authorized, approved, or ratified as provided in subsection (4), but the presence or vote of the manager or member may be counted for purposes of determining whether the transaction is approved under other sections of this chapter.

(6) In addition to other grounds for challenge, a party challenging the validity of the transaction is not precluded from asserting and proving that a particular member or manager was not disinterested on grounds of financial or other interest for purposes of the vote on, consent to, or approval of the transaction.

History.—s. 2, ch. 2013-180; s. 133, ch. 2014-17.



605.04093 - Limitation of liability of managers and members.

605.04093 Limitation of liability of managers and members.—

(1) A manager in a manager-managed limited liability company or a member in a member-managed limited liability company is not personally liable for monetary damages to the limited liability company, its members, or any other person for any statement, vote, decision, or failure to act regarding management or policy decisions by a manager in a manager-managed limited liability company or a member in a member-managed limited liability company unless:

(a) The manager or member breached or failed to perform the duties as a manager in a manager-managed limited liability company or a member in a member-managed limited liability company; and

(b) The manager’s or member’s breach of, or failure to perform, those duties constitutes any of the following:

1. A violation of the criminal law unless the manager or member had a reasonable cause to believe his, her, or its conduct was lawful or had no reasonable cause to believe such conduct was unlawful. A judgment or other final adjudication against a manager or member in any criminal proceeding for a violation of the criminal law estops that manager or member from contesting the fact that such breach, or failure to perform, constitutes a violation of the criminal law, but does not estop the manager or member from establishing that he, she, or it had reasonable cause to believe that his, her, or its conduct was lawful or had no reasonable cause to believe that such conduct was unlawful.

2. A transaction from which the manager or member derived an improper personal benefit, directly or indirectly.

3. A distribution in violation of s. 605.0406.

4. In a proceeding by or in the right of the limited liability company to procure a judgment in its favor or by or in the right of a member, conscious disregard of the best interest of the limited liability company, or willful misconduct.

5. In a proceeding by or in the right of someone other than the limited liability company or a member, recklessness or an act or omission that was committed in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property.

(2) As used in this section, the term “recklessness” means acting or failing to act in conscious disregard of a risk known, or a risk so obvious that it should have been known, to the manager in a manager-managed limited liability company or the member in a member-managed limited liability company, and known to the manager or member, or so obvious that it should have been known, to be so great as to make it highly probable that harm would follow from such action or failure to act.

(3) A manager in a manager-managed limited liability company or a member in a member-managed limited liability company is deemed not to have derived an improper personal benefit from any transaction if the transaction has been approved in the manner as is provided in s. 605.04092 or is fair to the limited liability company as defined in s. 605.04092(1)(c).

(4) The circumstances set forth in subsection (3) are not exclusive and do not preclude the existence of other circumstances under which a manager in a manager-managed limited liability company or a member in a member-managed limited liability company will be deemed not to have derived an improper benefit.

History.—s. 2, ch. 2013-180.



605.0410 - Records to be kept; rights of member, manager, and person dissociated to information.

605.0410 Records to be kept; rights of member, manager, and person dissociated to information.—

(1) A limited liability company shall keep at its principal office or another location the following records:

(a) A current list of the full names and last known business, residence, or mailing addresses of each member and manager.

(b) A copy of the then-effective operating agreement, if made in a record, and all amendments thereto if made in a record.

(c) A copy of the articles of organization, articles of merger, articles of interest exchange, articles of conversion, and articles of domestication, and other documents and all amendments thereto, concerning the limited liability company which were filed with the department, together with executed copies of any powers of attorney pursuant to which any articles of organization or such other documents were executed.

(d) Copies of the limited liability company’s federal, state, and local income tax returns and reports, if any, for the 3 most recent years.

(e) Copies of the financial statements of the limited liability company, if any, for the 3 most recent years.

(f) Unless contained in an operating agreement made in a record, a record stating the amount of cash and a description and statement of the agreed value of the property or other benefits contributed and agreed to be contributed by each member, and the times at which or occurrence of events upon which additional contributions agreed to be made by each member are to be made.

(2) In a member-managed limited liability company, the following rules apply:

(a) Upon reasonable notice, a member may inspect and copy during regular business hours, at a reasonable location specified by the company:

1. The records described in subsection (1); and

2. Each other record maintained by the company regarding the company’s activities, affairs, financial condition, and other circumstances, to the extent the information is material to the member’s rights and duties under the operating agreement or this chapter.

(b) The company shall furnish to each member:

1. Without demand, any information concerning the company’s activities, affairs, financial condition, and other circumstances that is known to the company and is material to the proper exercise of the member’s rights and duties under the operating agreement or this chapter, except to the extent the company can establish that it reasonably believes the member already knows the information; and

2. On demand, other information concerning the company’s activities, affairs, financial condition, and other circumstances, except to the extent the demand or information demanded is unreasonable or otherwise improper under the circumstances.

(c) Within 10 days after receiving a demand pursuant to subparagraph (b)2., the company shall provide to the member who made the demand a record of:

1. The information that the company will provide in response to the demand and when and where the company will provide such information.

2. For any demanded information that the company is not providing, the reasons that the company will not provide the information.

(d) The duty to furnish information under this subsection also applies to each member to the extent the member knows any of the information described in this subsection.

(3) In a manager-managed limited liability company, the following rules apply:

(a) The informational rights stated in subsection (2) and the duty stated in paragraph (2)(d) apply to the managers and not to the members.

(b) During regular business hours and at a reasonable location specified by the company, a member may inspect and copy:

1. The records described in subsection (1); and

2. Full information regarding the activities, affairs, financial condition, and other circumstances of the company as is just and reasonable if:

a. The member seeks the information for a purpose reasonably related to the member’s interest as a member; or

b. The member makes a demand in a record received by the company, describing with reasonable particularity the information sought and the purpose for seeking the information, and if the information sought is directly connected to the member’s purpose.

(c) Within 10 days after receiving a demand pursuant to subparagraph (2)(b)2., the company shall, in a record, inform the member who made the demand of:

1. The information that the company will provide in response to the demand and when and where the company will provide the information; and

2. The company’s reasons for declining, if the company declines to provide any demanded information.

(d) If this chapter or an operating agreement provides for a member to give or withhold consent to a matter, before the consent is given or withheld, the company shall, without demand, provide the member with all information that is known to the company and is material to the member’s decision.

(4) Subject to subsection (10), on 10 days’ demand made in a record received by a limited liability company, a person dissociated as a member may have access to information to which the person was entitled while a member if:

(a) The information pertains to the period during which the person was a member;

(b) The person seeks the information in good faith; and

(c) The person satisfies the requirements imposed on a member by paragraph (3)(b).

(5) A limited liability company shall respond to a demand made pursuant to subsection (4) in the manner provided in paragraph (3)(c).

(6) A limited liability company may charge a person who makes a demand under this section the reasonable costs of copying, which costs are limited to the costs of labor and materials.

(7) A member or person dissociated as a member may exercise rights under this section through an agent or, in the case of an individual under legal disability or an entity that is dissolved or its existence terminated, through a legal representative. A restriction or condition imposed by the operating agreement or under subsection (10) applies both to the agent or legal representative and the member or person dissociated as a member.

(8) Subject to subsection (9), the rights under this section do not extend to a person as transferee.

(9) If a member dies, s. 605.0504 applies.

(10) In addition to a restriction or condition stated in the operating agreement, a limited liability company, as a matter within the ordinary course of its activities and affairs, may impose reasonable restrictions and conditions on access to and use of information to be furnished under this section, including designating information confidential and imposing nondisclosure and safeguarding obligations on the recipient. In a dispute concerning the reasonableness of a restriction under this subsection, the company has the burden of proving reasonableness. This subsection does not apply to the request by a member for the records described in subsection (1).

History.—s. 2, ch. 2013-180; s. 6, ch. 2015-148; s. 72, ch. 2016-10.



605.0411 - Court-ordered inspection.

605.0411 Court-ordered inspection.—

(1) If a limited liability company does not allow a member, manager, or other person who complies with s. 605.0410(2)(a), (3)(a), (3)(b), or (4), as applicable, to inspect and copy any records required by that section to be available for inspection, the circuit court in the county where the limited liability company’s principal office is or was last located, as shown by the records of the department or, if there is no principal office in this state, where its registered office is or was last located, may summarily order inspection and copying of the records demanded, at the limited liability company’s expense, upon application of the member, manager, or other person.

(2) If the court orders inspection or copying of the records demanded, it shall also order the limited liability company to pay the costs, including reasonable attorney fees, reasonably incurred by the member, manager, or other person seeking the records to obtain the order and enforce its rights under this section unless the limited liability company proves that it refused inspection in good faith because the company had a reasonable basis for doubt about the right of the member, manager, or such other person to inspect or copy the records demanded.

(3) If the court orders inspection or copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the member, manager, or other person demanding such records.

History.—s. 2, ch. 2013-180.



605.0501 - Nature of transferable interest.

605.0501 Nature of transferable interest.—A transferable interest is personal property.

History.—s. 2, ch. 2013-180.



605.0502 - Transfer of transferable interest.

605.0502 Transfer of transferable interest.—

(1) Subject to s. 605.0503, a transfer, in whole or in part, of a transferable interest:

(a) Is permissible;

(b) Does not by itself cause a member’s dissociation or a dissolution and winding up of the limited liability company’s activities and affairs; and

(c) Does not entitle the transferee to:

1. Participate in the management or conduct of the company’s activities and affairs; or

2. Except as otherwise provided in subsection (3), have access to records or other information concerning the company’s activities and affairs.

(2) A transferee has the right to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled.

(3) In a dissolution and winding up of a limited liability company, a transferee is entitled to an account of the company’s transactions only from the date of dissolution.

(4) A transferable interest may be evidenced by a certificate of the interest issued by the limited liability company in a record, and, subject to this section, the interest represented by the certificate may be transferred by a transfer of the certificate.

(5) A limited liability company need not give effect to a transferee’s rights under this section until the company knows or has notice of the transfer.

(6) A transfer of a transferable interest in violation of a restriction on transfer contained in the operating agreement is ineffective as to a person who has knowledge or notice of the restriction at the time of transfer.

(7) Except as otherwise provided in s. 605.0602(5)(b), if a member transfers a transferable interest, the transferor retains the rights of a member other than the transferable interest transferred and retains all the duties and obligations of a member.

(8) If a member transfers a transferable interest to a person who becomes a member with respect to the transferred interest, the transferee is liable for the member’s obligations under ss. 605.0403 and 605.0406(3) which are known to the transferee at the time the transferee becomes a member.

History.—s. 2, ch. 2013-180.



605.0503 - Charging order.

605.0503 Charging order.—

(1) On application to a court of competent jurisdiction by a judgment creditor of a member or a transferee, the court may enter a charging order against the transferable interest of the member or transferee for payment of the unsatisfied amount of the judgment with interest. Except as provided in subsection (5), a charging order constitutes a lien upon a judgment debtor’s transferable interest and requires the limited liability company to pay over to the judgment creditor a distribution that would otherwise be paid to the judgment debtor.

(2) This chapter does not deprive a member or transferee of the benefit of any exemption law applicable to the transferable interest of the member or transferee.

(3) Except as provided in subsections (4) and (5), a charging order is the sole and exclusive remedy by which a judgment creditor of a member or member’s transferee may satisfy a judgment from the judgment debtor’s interest in a limited liability company or rights to distributions from the limited liability company.

(4) In the case of a limited liability company that has only one member, if a judgment creditor of a member or member’s transferee establishes to the satisfaction of a court of competent jurisdiction that distributions under a charging order will not satisfy the judgment within a reasonable time, a charging order is not the sole and exclusive remedy by which the judgment creditor may satisfy the judgment against a judgment debtor who is the sole member of a limited liability company or the transferee of the sole member, and upon such showing, the court may order the sale of that interest in the limited liability company pursuant to a foreclosure sale. A judgment creditor may make a showing to the court that distributions under a charging order will not satisfy the judgment within a reasonable time at any time after the entry of the judgment and may do so at the same time that the judgment creditor applies for the entry of a charging order.

(5) If a limited liability company has only one member and the court orders a foreclosure sale of a judgment debtor’s interest in the limited liability company or of a charging order lien against the sole member of the limited liability company pursuant to subsection (4):

(a) The purchaser at the court-ordered foreclosure sale obtains the member’s entire limited liability company interest, not merely the rights of a transferee;

(b) The purchaser at the sale becomes the member of the limited liability company; and

(c) The person whose limited liability company interest is sold pursuant to the foreclosure sale or is the subject of the foreclosed charging order ceases to be a member of the limited liability company.

(6) In the case of a limited liability company that has more than one member, the remedy of foreclosure on a judgment debtor’s interest in the limited liability company or against rights to distribution from the limited liability company is not available to a judgment creditor attempting to satisfy the judgment and may not be ordered by a court.

(7) This section does not limit any of the following:

(a) The rights of a creditor who has been granted a consensual security interest in a limited liability company interest to pursue the remedies available to the secured creditor under other law applicable to secured creditors.

(b) The principles of law and equity which affect fraudulent transfers.

(c) The availability of the equitable principles of alter ego, equitable lien, or constructive trust or other equitable principles not inconsistent with this section.

(d) The continuing jurisdiction of the court to enforce its charging order in a manner consistent with this section.

History.—s. 2, ch. 2013-180.



605.0504 - Power of legal representative.

605.0504 Power of legal representative.—If a member who is an individual dies or a court of competent jurisdiction adjudges the member to be incompetent to manage the member’s person or property, the member’s legal representative may exercise all of the member’s rights for the purpose of settling the member’s estate or administering the member’s property, including any power the member had to give a transferee the right to become a member. If a member is a corporation, trust, or other entity and is dissolved or terminated, the powers of that member may be exercised by its legal representative.

History.—s. 2, ch. 2013-180.



605.0601 - Power to dissociate as member; wrongful dissociation.

605.0601 Power to dissociate as member; wrongful dissociation.—

(1) A person has the power to dissociate as a member at any time, rightfully or wrongfully, by withdrawing as a member by express will under s. 605.0602(1).

(2) A person’s dissociation as a member is wrongful only if the dissociation:

(a) Is in breach of an express provision of the operating agreement; or

(b) Occurs before completion of the winding up of the company, and:

1. The person withdraws as a member by express will;

2. The person is expelled as a member by judicial order under s. 605.0602(6);

3. The person is dissociated under s. 605.0602(8); or

4. In the case of a person that is not a trust other than a business trust, an estate, or an individual, the person is expelled or otherwise dissociated as a member because it willfully dissolved or terminated.

(3) A person who wrongfully dissociates as a member is liable to the limited liability company and, subject to s. 605.0801, to the other members for damages caused by the dissociation. The liability is in addition to each debt, obligation, or other liability of the member to the company or the other members.

(4) Notwithstanding anything to the contrary under applicable law, the articles of organization or operating agreement may provide that a limited liability company interest may not be assigned before the dissolution and winding up of the limited liability company.

History.—s. 2, ch. 2013-180.



605.0602 - Events causing dissociation.

605.0602 Events causing dissociation.—A person is dissociated as a member if any of the following occur:

(1) The company has notice of the person’s express will to withdraw as a member, but if the person specified a withdrawal date later than the date the company had notice, on that later date.

(2) An event stated in the operating agreement as causing the person’s dissociation occurs.

(3) The person’s entire interest is transferred in a foreclosure sale under s. 605.0503(5).

(4) The person is expelled as a member pursuant to the operating agreement.

(5) The person is expelled as a member by the unanimous consent of the other members if any of the following occur:

(a) It is unlawful to carry on the company’s activities and affairs with the person as a member.

(b) There has been a transfer of the person’s entire transferable interest in the company other than:

1. A transfer for security purposes; or

2. A charging order in effect under s. 605.0503 which has not been foreclosed.

(c) The person is a corporation and:

1. The company notifies the person that it will be expelled as a member because the person has filed articles or a certificate of dissolution or the equivalent, the person has been administratively dissolved, its charter or equivalent has been revoked, or the person’s right to conduct business has been suspended by the person’s jurisdiction of its formation; and

2. Within 90 days after the notification, the articles or certificate of dissolution or the equivalent has not been revoked or its charter or right to conduct business has not been reinstated.

(d) The person is an unincorporated entity that has been dissolved and whose business is being wound up.

(6) On application by the company or a member in a direct action under s. 605.0801, the person is expelled as a member by judicial order because the person:

(a) Has engaged or is engaging in wrongful conduct that has affected adversely and materially, or will affect adversely and materially, the company’s activities and affairs;

(b) Has committed willfully or persistently, or is committing willfully or persistently, a material breach of the operating agreement or a duty or obligation under s. 605.04091; or

(c) Has engaged or is engaging in conduct relating to the company’s activities and affairs which makes it not reasonably practicable to carry on the activities and affairs with the person as a member.

(7) In the case of an individual:

(a) The individual dies; or

(b) In a member-managed limited liability company:

1. A guardian or general conservator for the individual is appointed; or

2. There is a judicial order that the individual has otherwise become incapable of performing the individual’s duties as a member under this chapter or the operating agreement.

(8) In a member-managed limited liability company, the person:

(a) Becomes a debtor in bankruptcy;

(b) Executes an assignment for the benefit of creditors; or

(c) Seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the person or of all or substantially all the person’s property.

(9) In the case of a person that is a testamentary or inter vivos trust or is acting as a member by virtue of being a trustee of such a trust, the trust’s entire transferable interest in the company is distributed.

(10) In the case of a person that is an estate or is acting as a member by virtue of being a legal representative of an estate, the estate’s entire transferable interest in the company is distributed.

(11) In the case of a person that is not an individual, the existence of the person terminates.

(12) The company participates in a merger under ss. 605.1021-605.1026 and:

(a) The company is not the surviving entity; or

(b) Otherwise as a result of the merger, the person ceases to be a member.

(13) The company participates in an interest exchange under ss. 605.1031-605.1036, and the person ceases to be a member.

(14) The company participates in a conversion under ss. 605.1041-605.1046, and the person ceases to be a member.

(15) The company dissolves and completes winding up.

History.—s. 2, ch. 2013-180; s. 24, ch. 2015-148.



605.0603 - Effect of dissociation.

605.0603 Effect of dissociation.—

(1) If a person is dissociated as a member:

(a) The person’s right to participate as a member in the management and conduct of the company’s activities and affairs terminates;

(b) If the company is member-managed, the person’s duties and obligations under s. 605.04091 as a member end with regard to matters arising and events occurring after the person’s dissociation; and

(c) Subject to ss. 605.0504 and 605.1001-605.1072, a transferable interest owned by the person in the person’s capacity immediately before dissociation as a member is owned by the person solely as a transferee.

(2) A person’s dissociation as a member does not, of itself, discharge the person from a debt, obligation, or other liability to the company or the other members which the person incurred while a member.

History.—s. 2, ch. 2013-180.



605.0701 - Events causing dissolution.

605.0701 Events causing dissolution.—A limited liability company is dissolved and its activities and affairs must be wound up upon the occurrence of the following:

(1) An event or circumstance that the operating agreement states causes dissolution.

(2) The consent of all the members.

(3) The passage of 90 consecutive days during which the company has no members, unless:

(a) Consent to admit at least one specified person as a member is given by transferees owning the rights to receive a majority of distributions as transferees at the time the consent is to be effective; and

(b) At least one person becomes a member in accordance with the consent.

(4) The entry of a decree of judicial dissolution in accordance with s. 605.0705.

(5) The filing of a statement of administrative dissolution by the department pursuant to s. 605.0714.

History.—s. 2, ch. 2013-180.



605.0702 - Grounds for judicial dissolution.

605.0702 Grounds for judicial dissolution.—

(1) A circuit court may dissolve a limited liability company:

(a) In a proceeding by the Department of Legal Affairs if it is established that:

1. The limited liability company obtained its articles of organization through fraud; or

2. The limited liability company has continued to exceed or abuse the authority conferred upon it by law.

The enumeration in subparagraphs 1. and 2. of grounds for involuntary dissolution does not exclude actions or special proceedings by the Department of Legal Affairs or a state official for the annulment or dissolution of a limited liability company for other causes as provided in another law of this state.

(b) In a proceeding by a manager or member if it is established that:

1. The conduct of all or substantially all of the company’s activities and affairs is unlawful;

2. It is not reasonably practicable to carry on the company’s activities and affairs in conformity with the articles of organization and the operating agreement;

3. The managers or members in control of the company have acted, are acting, or are reasonably expected to act in a manner that is illegal or fraudulent;

4. The limited liability company’s assets are being misappropriated or wasted, causing injury to the limited liability company, or in a proceeding by a member, causing injury to one or more of its members; or

5. The managers or the members of the limited liability company are deadlocked in the management of the limited liability company’s activities and affairs, the members are unable to break the deadlock, and irreparable injury to the limited liability company is threatened or being suffered.

(c) In a proceeding by the limited liability company to have its voluntary dissolution continued under court supervision.

(2) If the managers or the members of the limited liability company are deadlocked in the management of the limited liability company’s activities and affairs, the members are unable to break the deadlock, and irreparable injury to the limited liability company is threatened or being suffered, if the operating agreement contains a deadlock sale provision that has been initiated before the time that the court determines that the grounds for judicial dissolution exist under subparagraph (1)(b)5., then such deadlock sale provision applies to the resolution of such deadlock instead of the court entering an order of judicial dissolution or an order directing the purchase of petitioner’s interest under s. 605.0706, so long as the provisions of such deadlock sale provision are thereafter initiated and effectuated in accordance with the terms of such deadlock sale provision or otherwise pursuant to an agreement of the members of the company. As used in this section, the term “deadlock sale provision” means a provision in an operating agreement which is or may be applicable in the event of a deadlock among the managers or the members of the limited liability company which the members of the company are unable to break and which provides for a deadlock breaking mechanism, including, but not limited to: a purchase and sale of interests or a governance change, among or between members; the sale of all or substantially all of the assets of the company; or a similar provision that, if initiated and effectuated, breaks the deadlock by causing the transfer of interests, a governance change, or the sale of all or substantially all of the company’s assets. A deadlock sale provision in an operating agreement which is not initiated and effectuated before the court enters an order of judicial dissolution under subparagraph (1)(b)5. or an order directing the purchase of petitioner’s interest under s. 605.0706 does not adversely affect the rights of members and managers to seek judicial dissolution under subparagraph (1)(b)5. or the rights of the company or one or more members to purchase the petitioner’s interest under s. 605.0706. The filing of an action for judicial dissolution on the grounds described in subparagraph (1)(b)5. or an election to purchase the petitioner’s interest under s. 605.0706 does not adversely affect the right of a member to initiate an available deadlock sale provision under the operating agreement or to enforce a member-initiated or an automatically-initiated deadlock sale provision if the deadlock sale provision is initiated and effectuated before the court enters an order of judicial dissolution under subparagraph (1)(b)5. or an order directing the purchase of petitioner’s interest under s. 605.0706.

History.—s. 2, ch. 2013-180.



605.0703 - Procedure for judicial dissolution; alternative remedies.

605.0703 Procedure for judicial dissolution; alternative remedies.—

(1) Venue for a proceeding brought under s. 605.0702 lies in the circuit court of the county where the limited liability company’s principal office is or was last located, as shown by the records of the department, or, if there is or was no principal office in this state, in the circuit court of the county where the company’s registered office is or was last located.

(2) It is not necessary to make members parties to a proceeding to dissolve a limited liability company unless relief is sought against such members individually.

(3) A court in a proceeding brought to dissolve a limited liability company may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the limited liability company’s assets wherever located, and carry on the business of the limited liability company until a full hearing can be held.

(4) In a proceeding brought under s. 605.0702, the court may, upon a showing of sufficient merit to warrant such a remedy:

(a) Appoint a receiver or custodian under s. 605.0704;

(b) Order a purchase of a petitioning member’s interest pursuant to s. 605.0706; or

(c) Upon a showing of good cause, order another remedy the court deems appropriate in its discretion, including an equitable remedy.

(5) Section 57.105 applies to a proceeding brought under s. 605.0702.

History.—s. 2, ch. 2013-180.



605.0704 - Receivership or custodianship.

605.0704 Receivership or custodianship.—

(1) A court in a judicial proceeding brought to dissolve a limited liability company may appoint one or more receivers to wind up and liquidate or one or more custodians to manage the business and affairs of the limited liability company. The court shall hold a hearing, after notifying all parties to the proceeding and an interested person designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the limited liability company and all of its property, wherever located.

(2) The court may appoint a person authorized to act as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended. Among other powers:

(a) The receiver:

1. May dispose of all or a part of the assets of the limited liability company, wherever located, at a public or private sale, if authorized by the court; and

2. May sue and defend in the receiver’s own name, as receiver of the limited liability company, in all courts of this state; and

(b) The custodian may exercise all of the powers of the limited liability company, through or in place of its managers or members, to the extent necessary to manage the activities and affairs of the limited liability company in the best interest of its members and creditors.

(4) During a receivership, the court may redesignate the receiver as a custodian and, during a custodianship, may redesignate the custodian as a receiver if doing so is in the best interests of the limited liability company and its members and creditors.

(5) During the receivership or custodianship the court may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver’s or custodian’s counsel from the assets of the limited liability company or proceeds from the sale of part or all of those assets.

(6) The court has jurisdiction to appoint an ancillary receiver for the assets and business of a limited liability company. The ancillary receiver shall serve ancillary to a receiver located in another state if the court deems that circumstances exist requiring the appointment of such a receiver. The court may appoint a receiver for a foreign limited liability company even though a receiver has not been appointed elsewhere. The receivership shall be converted into an ancillary receivership if an order entered by a court of competent jurisdiction in the other state provides for a receivership of the foreign limited liability company.

History.—s. 2, ch. 2013-180.



605.0705 - Decree of dissolution.

605.0705 Decree of dissolution.—

(1) If, after a hearing, the court determines that one or more grounds for judicial dissolution described in s. 605.0702 exist, the court may enter a decree dissolving the limited liability company and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the department, which shall file the decree.

(2) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the limited liability company’s activities and affairs in accordance with ss. 605.0709-605.0713, subject to subsection (3).

(3) In a proceeding for judicial dissolution, the court may require all creditors of the limited liability company to file with the clerk of the court or with the receiver, in a form as the court may prescribe, proofs under oath of their respective claims. If the court requires the filing of claims, the court shall fix a date, which may not be earlier than 4 months after the date of the order, as the last day for filing claims. The court shall prescribe the deadline for filing claims which shall be given to creditors and claimants. Before the date so fixed, the court may extend the time for the filing of claims by court order. Creditors and claimants failing to file proofs of claim on or before the date so fixed may be barred, by order of court, from participating in the distribution of the assets of the limited liability company. This section does not affect the enforceability of a recorded mortgage or lien or the perfected security interest or rights of a person in possession of real or personal property.

History.—s. 2, ch. 2013-180.



605.0706 - Election to purchase instead of dissolution.

605.0706 Election to purchase instead of dissolution.—

(1) In a proceeding initiated by a member of a limited liability company under s. 605.0702(1)(b) to dissolve the company, the company may elect, or, if it fails to elect, one or more other members may elect, to purchase the entire interest of the petitioner in the company at the fair value of the interest. An election pursuant to this section is irrevocable unless the court determines that it is equitable to set aside or modify the election.

(2) An election to purchase pursuant to this section may be filed with the court within 90 days after the filing of the petition by the petitioning member under s. 605.0702(1)(b) or (2) or at such later time as the court may allow. If the election to purchase is filed, the company shall within 10 days thereafter give written notice to all members, other than the petitioning member. The notice must describe the interest in the company owned by each petitioning member and must advise the recipients of their right to join in the election to purchase the petitioning member’s interest in accordance with this section. Members who wish to participate must file notice of their intention to join in the purchase within 30 days after the effective date of the notice. A member who has filed an election or notice of the intent to participate in the election to purchase thereby becomes a party to the proceeding and shall participate in the purchase in proportion to the ownership interest as of the date the first election was filed unless the members otherwise agree or the court otherwise directs. After an election to purchase has been filed by the limited liability company or one or more members, the proceeding under s. 605.0702(1)(b) or (2) may not be discontinued or settled, and the petitioning member may not sell or otherwise dispose of the interest of the petitioner in the company unless the court determines that it would be equitable to the company and the members, other than the petitioner, to authorize such discontinuance, settlement, sale, or other disposition or the sale is pursuant to a deadlock sale provision described in s. 605.0702(1)(b).

(3) If, within 60 days after the filing of the first election, the parties reach an agreement as to the fair value and terms of the purchase of the petitioner’s interest, the court shall enter an order directing the purchase of the petitioner’s interest upon the terms and conditions agreed to by the parties, unless the petitioner’s interest has been acquired pursuant to a deadlock sale provision before the order.

(4) If the parties are unable to reach an agreement as provided for in subsection (3), the court, upon application of a party, shall stay the proceedings and determine the fair value of the petitioner’s interest as of the day before the date on which the petition was filed or as of such other date as the court deems appropriate under the circumstances.

(5) Upon determining the fair value of the petitioner’s interest in the company, unless the petitioner’s interest has been acquired pursuant to a deadlock sale provision before the order, the court shall enter an order directing the purchase upon such terms and conditions as the court deems appropriate, which may include: payment of the purchase price in installments, when necessary in the interests of equity; a provision for security to ensure payment of the purchase price and additional costs, fees, and expenses as may have been awarded; and, if the interest is to be purchased by members, the allocation of the interest among those members. In allocating the petitioner’s interest among holders of different classes or series of interests in the company, the court shall attempt to preserve the existing distribution of voting rights among holders of different classes insofar as practicable and may direct that holders of a specific class or classes or series not participate in the purchase. Interest may be allowed at the rate and from the date determined by the court to be equitable; however, if the court finds that the refusal of the petitioning member to accept an offer of payment was arbitrary or otherwise not in good faith, payment of interest is not allowed. If the court finds that the petitioning member had probable grounds for relief under s. 605.0702(1)(b)3. or 4., it may award to the petitioning member reasonable fees and expenses of counsel and of experts employed by petitioner.

(6) Upon entry of an order under subsection (3) or subsection (5), the court shall dismiss the petition to dissolve the limited liability company, and the petitioning member shall no longer have rights or status as a member of the limited liability company except the right to receive the amounts awarded by the order of the court, which shall be enforceable in the same manner as any other judgment.

(7) The purchase ordered pursuant to subsection (5) must be made within 10 days after the date the order becomes final unless, before that time, the limited liability company files with the court a notice of its intention to dissolve pursuant to s. 605.0701(2), in which case articles of dissolution for the company must be filed within 50 days thereafter. Upon filing of such articles of dissolution, the limited liability company shall be wound up in accordance with ss. 605.0709-605.0713, and the order entered pursuant to subsection (5) shall no longer be of force or effect except that the court may award the petitioning member reasonable fees and expenses of counsel and experts in accordance with subsection (5), and the petitioner may continue to pursue any claims previously asserted on behalf of the limited liability company.

(8) A payment by the limited liability company pursuant to an order under subsection (3) or subsection (5), other than an award of fees and expenses pursuant to subsection (5), is subject to s. 605.0405.

History.—s. 2, ch. 2013-180.



605.0707 - Articles of dissolution; filing of articles of dissolution.

605.0707 Articles of dissolution; filing of articles of dissolution.—

(1) Upon the occurrence of an event described in s. 605.0701(1)-(3), the limited liability company shall deliver for filing articles of dissolution as provided in this section.

(2) The articles of dissolution must state the following:

(a) The name of the limited liability company.

(b) The delayed effective date of the limited liability company’s dissolution if the dissolution is not to be effective on the date the articles of dissolution are filed by the department.

(c) The occurrence that resulted in the limited liability company’s dissolution.

(d) If there are no members, the name, address, and signature of the person appointed in accordance with this subsection to wind up the company.

(3) The articles of dissolution of the limited liability company shall be delivered to the department. If the department finds that the articles of dissolution conform to law, it shall, when all fees have been paid as prescribed in this chapter, file the articles of dissolution and issue a certificate of dissolution.

(4) Upon the filing of the articles of dissolution, the limited liability company shall cease conducting its business and shall continue solely for the purpose of winding up its affairs in accordance with s. 605.0709, except for the purpose of lawsuits, other proceedings, and appropriate action as provided in this chapter.

History.—s. 2, ch. 2013-180.



605.0708 - Revocation of articles of dissolution.

605.0708 Revocation of articles of dissolution.—

(1) A limited liability company that has dissolved as the result of an event described in s. 605.0701(1)-(3) and filed articles of dissolution with the department, but has not filed a statement of termination which has become effective, may revoke its dissolution at any time before 120 days after the effective date of its articles of dissolution.

(2) The revocation of the dissolution shall be authorized in the same manner as the dissolution was authorized.

(3) After the revocation of dissolution is authorized, the limited liability company shall deliver a statement of revocation of dissolution to the department for filing, together with a copy of its articles of dissolution, which must include the following:

(a) The name of the limited liability company.

(b) The effective date of the dissolution which was revoked.

(c) The date that the statement of revocation of dissolution was authorized.

(4) If there has been substantial compliance with subsection (3), the revocation of dissolution is effective when the department files the statement of revocation of dissolution.

(5) When the revocation of dissolution becomes effective:

(a) The company resumes carrying on its activities and affairs as if dissolution had never occurred;

(b) Subject to paragraph (c), a liability incurred by the company after the dissolution and before the revocation is effective is determined as if dissolution had never occurred; and

(c) The rights of a third party arising out of conduct in reliance on the dissolution before the third party knew or had notice of the revocation may not be adversely affected.

History.—s. 2, ch. 2013-180.



605.0709 - Winding up.

605.0709 Winding up.—

(1) A dissolved limited liability company shall wind up its activities and affairs and, except as otherwise provided in ss. 605.0708 and 605.0715, the company continues after dissolution only for the purpose of winding up.

(2) In winding up its activities and affairs, a limited liability company:

(a) Shall discharge or make provision for the company’s debts, obligations, and other liabilities as provided in ss. 605.0710-605.0713, settle and close the company’s activities and affairs, and marshal and distribute the assets of the company; and

(b) May:

1. Preserve the company’s activities, affairs, and property as a going concern for a reasonable time;

2. Prosecute and defend actions and proceedings, whether civil, criminal, or administrative;

3. Transfer title to the company’s real estate and other property;

4. Settle disputes by mediation or arbitration;

5. Dispose of its properties that will not be distributed in kind to its members; and

6. Perform other acts necessary or appropriate to the winding up.

(3) If a dissolved limited liability company has no members, the legal representative of the last person to have been a member may wind up the activities and affairs of the company. If the legal representative does so, the person has the powers of a sole manager under s. 605.0407(3) and is deemed to be a manager for the purposes of s. 605.0304(1).

(4) If the legal representative under subsection (3) declines or fails to wind up the company’s activities and affairs, a person may be appointed to do so by the consent of the transferees owning a majority of the rights to receive distributions as transferees at the time the consent is to be effective. A person appointed under this subsection has the powers of a sole manager under s. 605.0407(3) and is deemed to be a manager for the purposes of s. 605.0304(1).

(5) A circuit court may order judicial supervision of the winding up of a dissolved limited liability company, including the appointment of one or more persons to wind up the company’s activities and affairs:

(a) On application of a member or manager if the applicant establishes good cause;

(b) On the application of a transferee if:

1. The company does not have any members;

2. The legal representative of the last person to have been a member declines or fails to wind up the company’s activities and affairs; or

3. Within a reasonable time following the dissolution a person has not been appointed pursuant to subsection (3);

(c) On application of a creditor of the company if the applicant establishes good cause, but only if a receiver, custodian, or another person has not already been appointed for that purpose under this chapter; or

(d) In connection with a proceeding under s. 605.0702 if a receiver, custodian, or another person has not already been appointed for that purpose under s. 605.0704.

(6) The person or persons appointed by a court under subsection (5) may also be designated trustees for or receivers of the company with the authority to take charge of the limited liability company’s property; to collect the debts and property due and belonging to the limited liability company; to prosecute and defend, in the name of the limited liability company, or otherwise, all such suits as may be necessary or proper for the purposes described above; to appoint an agent or agents under them; and to do all other acts that might be done by the limited liability company, if in being, which may be necessary for the final settlement of the unfinished activities and affairs of the limited liability company. The powers of the trustees or receivers may be continued as long as the court determines is necessary for the above purposes.

(7) A dissolved limited liability company that has completed winding up may deliver to the department for filing a statement of termination that provides the following:

(a) The name of the limited liability company.

(b) The date of filing of its initial articles of organization.

(c) The date of the filing of its articles of dissolution.

(d) The limited liability company has completed winding up its activities and affairs and has determined that it will file a statement of termination.

(e) Other information as determined by the authorized representative.

(8) The manager or managers in office at the time of dissolution or the survivors of such manager or managers, or, if none, the members, shall thereafter be trustees for the members and creditors of the dissolved limited liability company. The trustees may distribute property of the limited liability company discovered after dissolution, convey real estate and other property, and take such other action as may be necessary on behalf of and in the name of the dissolved limited liability company.

History.—s. 2, ch. 2013-180.



605.0710 - Disposition of assets in winding up.

605.0710 Disposition of assets in winding up.—

(1) In winding up its activities and affairs, a limited liability company must apply its assets to discharge its obligations to creditors, including members who are creditors.

(2) After a limited liability company complies with subsection (1), the surplus must be distributed in the following order, subject to a charging order in effect under s. 605.0503:

(a) To each person owning a transferable interest that reflects contributions made and not previously returned, an amount equal to the value of the unreturned contributions; then

(b) To members and persons dissociated as members, in the proportions in which they shared in distributions before dissolution, except to the extent necessary to comply with a transfer effective under s. 605.0502.

(3) If the limited liability company does not have sufficient surplus to comply with paragraph (2)(a), any surplus must be distributed among the owners of transferable interests in proportion to the value of their respective unreturned contributions.

(4) All distributions made under subsections (2) and (3) must be paid in money.

History.—s. 2, ch. 2013-180.



605.0711 - Known claims against dissolved limited liability company.

605.0711 Known claims against dissolved limited liability company.—

(1) A dissolved limited liability company or successor entity, as defined in subsection (14), may dispose of the known claims against it by following the procedures described in subsections (2)-(7).

(2) A dissolved limited liability company or successor entity shall deliver to each of its known claimants written notice of the dissolution after its effective date. The written notice must do the following:

(a) Provide a reasonable description of the claim that the claimant may be entitled to assert.

(b) State whether the claim is admitted or not admitted, in whole or in part, and, if admitted:

1. The amount that is admitted, which may be as of a given date; and

2. An interest obligation if fixed by an instrument of indebtedness.

(c) Provide a mailing address to which a claim may be sent.

(d) State the deadline, which may not be less than 120 days after the effective date of the written notice, by which confirmation of the claim must be delivered to the dissolved limited liability company or successor entity.

(e) State that the dissolved limited liability company or successor entity may make distributions to other claimants and to the members or transferees of the limited liability company or persons interested without further notice.

(3) A dissolved limited liability company or successor entity may reject, in whole or in part, a claim made by a claimant pursuant to this subsection by mailing notice of the rejection to the claimant within 90 days after receipt of the claim and, in all events, at least 150 days before the expiration of the 3-year period after the effective date of dissolution. A notice sent by the dissolved limited liability company or successor entity pursuant to this subsection must be accompanied by a copy of this section.

(4) A dissolved limited liability company or successor entity electing to follow the procedures described in subsections (2) and (3) shall also give notice of the dissolution of the limited liability company to persons who have known claims that are contingent upon the occurrence or nonoccurrence of future events or otherwise conditional or unmatured and request that the persons present the claims in accordance with the terms of the notice. The notice must be in substantially the same form and sent in the same manner as described in subsection (2).

(5) A dissolved limited liability company or successor entity shall offer a claimant whose known claim is contingent, conditional, or unmatured such security as the limited liability company or entity determines is sufficient to provide compensation to the claimant if the claim matures. The dissolved limited liability company or successor entity shall deliver such offer to the claimant within 90 days after receipt of the claim and, in all events, at least 150 days before expiration of 3 years after the effective date of dissolution. If the claimant that is offered the security does not deliver in writing to the dissolved limited liability company or successor entity a notice rejecting the offer within 120 days after receipt of the offer for security, the claimant is deemed to have accepted such security as the sole source from which to satisfy his, her, or its claim against the limited liability company.

(6) A dissolved limited liability company or successor entity that gives notice in accordance with subsections (2) and (4) shall petition the circuit court in the applicable county to determine the amount and form of security that are sufficient to provide compensation to a claimant that has rejected the offer for security made pursuant to subsection (5).

(7) A dissolved limited liability company or successor entity that has given notice in accordance with subsection (2) shall petition the circuit court in the applicable county to determine the amount and form of security that will be sufficient to provide compensation to claimants whose claims are known to the limited liability company or successor entity but whose identities are unknown. The court shall appoint a guardian ad litem to represent all claimants whose identities are unknown in a proceeding brought under this subsection. The reasonable fees and expenses of the guardian, including all reasonable expert witness fees, shall be paid by the petitioner in the proceeding.

(8) The giving of notice or making of an offer pursuant to this section does not revive a claim then barred, extend an otherwise applicable statute of limitations, or constitute acknowledgment by the dissolved limited liability company or successor entity that a person to whom such notice is sent is a proper claimant, and does not operate as a waiver of a defense or counterclaim in respect of a claim asserted by a person to whom such notice is sent.

(9) A dissolved limited liability company or successor entity that followed the procedures described in subsections (2)-(7) must:

(a) Pay the claims admitted or made and not rejected in accordance with subsection (3);

(b) Post the security offered and not rejected pursuant to subsection (5);

(c) Post a security ordered by the circuit court in a proceeding under subsections (6) and (7); and

(d) Pay or make provision for all other known obligations of the limited liability company or the successor entity.

If there are sufficient funds, such claims or obligations must be paid in full, and a provision for payments must be made in full. If there are insufficient funds, the claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of funds that are legally available therefor. Remaining funds shall be distributed to the members and transferees of the dissolved limited liability company. However, the distribution may not be made before the expiration of 150 days after the date of the last notice of a rejection given pursuant to subsection (3). In the absence of actual fraud, the judgment of the managers of a dissolved manager-managed limited liability company or the members of a dissolved member-managed limited liability company, or other person or persons winding up the limited liability company or the governing persons of the successor entity, as to the provisions made for the payment of all obligations under paragraph (d), is conclusive.

(10) A dissolved limited liability company or successor entity that has not followed the procedures described in subsections (2) and (3) shall pay or make reasonable provision to pay all known claims and obligations, including all contingent, conditional, or unmatured claims known to the dissolved limited liability company or the successor entity and all claims that are known to the dissolved limited liability company or the successor entity but for which the identity of the claimant is unknown. If there are sufficient funds, the claims must be paid in full, and a provision made for payment must be made in full. If there are insufficient funds, the claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of funds that are legally available. Remaining funds shall be distributed to the members and transferees of the dissolved limited liability company.

(11) A member or transferee of a dissolved limited liability company to which the assets were distributed pursuant to subsection (9) or subsection (10) is not liable for a claim against the limited liability company in an amount in excess of the member’s or transferee’s pro rata share of the claim or the amount distributed to the member or transferee, whichever is less.

(12) A member or transferee of a dissolved limited liability company to whom the assets were distributed pursuant to subsection (9) is not liable for a claim against the limited liability company, which claim is known to the limited liability company or successor entity and on which a proceeding is not begun before the expiration of 3 years after the effective date of dissolution.

(13) The aggregate liability of a person for claims against the dissolved limited liability company arising under this section or s. 605.0710 may not exceed the amount distributed to the person in dissolution.

(14) As used in this section and s. 605.0712, the term “successor entity” includes a trust, receivership, or other legal entity governed by the laws of this state to which the remaining assets and liabilities of a dissolved limited liability company are transferred and which exists solely for the purposes of prosecuting and defending suits by or against the dissolved limited liability company, thereby enabling the dissolved limited liability company to settle and close the activities and affairs of the dissolved limited liability company, to dispose of and convey the property of the dissolved limited liability company, to discharge the liabilities of the dissolved limited liability company, and to distribute to the dissolved limited liability company’s members or transferees any remaining assets, but not for the purpose of continuing the activities and affairs for which the dissolved limited liability company was organized.

(15) As used in this section and ss. 605.0712 and 605.0713, the term “applicable county” means the county in this state in which the limited liability company’s principal office is located or was located at the effective date of dissolution; if the company has, and at the effective date of dissolution had, no principal office in this state, then in the county in which the company has, or at the effective date of dissolution had, an office in this state; or if none in this state, then in the county in which the company’s registered office is or was last located.

(16) As used in this section, the term “known claim” or “claim” includes unliquidated claims, but does not include a contingent liability that has not matured so that there is no immediate right to bring suit or a claim based on an event occurring after the effective date of dissolution.

History.—s. 2, ch. 2013-180; s. 134, ch. 2014-17.



605.0712 - Other claims against a dissolved limited liability company.

605.0712 Other claims against a dissolved limited liability company.—

(1) A dissolved limited liability company or successor entity, as defined in s. 605.0711(14), may choose to execute one of the following procedures to resolve payment of unknown claims:

(a) The company or successor entity may file notice of its dissolution with the department on the form prescribed by the department and request that persons who have claims against the company which are not known to the company or successor entity present them in accordance with the notice. The notice must:

1. State the name of the company and the date of dissolution;

2. Describe the information that must be included in a claim, state that the claim must be in writing, and provide a mailing address to which the claim may be sent; and

3. State that a claim against the company is barred unless an action to enforce the claim is commenced within 4 years after the filing of the notice.

(b) The company or successor entity may publish notice of its dissolution and request persons who have claims against the company to present them in accordance with the notice. The notice must:

1. Be published in a newspaper of general circulation in the county in which the dissolved limited liability company’s principal office is located or, if the principal office is not located in this state, in the county in which the office of the company’s registered agent is or was last located;

2. Describe the information that must be included in a claim, state that the claim must be in writing, and provide a mailing address to which the claim is to be sent; and

3. State that a claim against the company is barred unless an action to enforce the claim is commenced within 4 years after publication of the notice.

(2) If a dissolved limited liability company complies with paragraph (1)(a) or paragraph (1)(b), unless sooner barred by another statute limiting actions, the claim of each of the following claimants is barred unless the claimant commences an action to enforce the claim against the dissolved limited liability company within 4 years after the publication date of the notice:

(a) A claimant that did not receive notice in a record under s. 605.0711;

(b) A claimant whose claim was timely sent to the dissolved limited liability company but not acted on; and

(c) A claimant whose claim is contingent at or based on an event occurring after the effective date of dissolution.

(3) A claim that is not barred by this section or another statute limiting actions may be enforced:

(a) Against a dissolved limited liability company, to the extent of its undistributed assets; and

(b) Except as otherwise provided in s. 605.0713, if assets of the limited liability company have been distributed after dissolution, against a member or transferee to the extent of that person’s proportionate share of the claim or of the company’s assets distributed to the member or transferee after dissolution, whichever is less, but a person’s total liability for all claims under this subsection may not exceed the total amount of assets distributed to the person after dissolution.

(4) This section does not extend an otherwise applicable statute of limitations.

History.—s. 2, ch. 2013-180; s. 73, ch. 2015-2; s. 25, ch. 2015-148.



605.0713 - Court proceedings.

605.0713 Court proceedings.—

(1) A dissolved limited liability company that has filed or published a notice under s. 605.0712(1)(a) or (1)(b) may file an application with the circuit court in the applicable county, as defined in s. 605.0711(15), for a determination of the amount and form of security to be provided for payment of claims that are contingent, have not been made known to the company, or are based on an event occurring after the effective date of dissolution but which, based on the facts known to the dissolved company, are reasonably expected to arise after the effective date of dissolution. Security is not required for a claim that is, or is reasonably anticipated to be, barred under s. 605.0712.

(2) Within 10 days after filing an application under subsection (1), the dissolved limited liability company must give notice of the proceeding to each claimant holding a contingent claim known to the company.

(3) In a proceeding under this section, the court may appoint a guardian ad litem to represent all claimants whose identities are unknown. The reasonable fees and expenses of the guardian ad litem, including all reasonable expert witness fees, must be paid by the dissolved limited liability company.

(4) A dissolved limited liability company that provides security in the amount and form ordered by the court under subsection (1) satisfies the company’s obligations with respect to claims that are contingent, have not been made known to the company, or are based on an event occurring after the effective date of dissolution, and such claims may not be enforced against a member or transferee that received assets in liquidation.

History.—s. 2, ch. 2013-180.



605.0714 - Administrative dissolution.

605.0714 Administrative dissolution.—

(1) The department may dissolve a limited liability company administratively if the company does not:

(a) Deliver its annual report to the department by 5:00 p.m. Eastern Time on the third Friday in September of each year;

(b) Pay a fee or penalty due to the department under this chapter;

(c) Appoint and maintain a registered agent as required under s. 605.0113; or

(d) Deliver for filing a statement of a change under s. 605.0114 within 30 days after a change has occurred in the name or address of the agent unless, within 30 days after the change occurred:

1. The agent filed a statement of change under s. 605.0116; or

2. The change was made in accordance with s. 605.0114(4).

(2) Administrative dissolution of a limited liability company for failure to file an annual report must occur on the fourth Friday in September of each year. The department shall issue a notice in a record of administrative dissolution to the limited liability company dissolved for failure to file an annual report. Issuance of the notice may be by electronic transmission to a limited liability company that has provided the department with an e-mail address.

(3) If the department determines that one or more grounds exist for administratively dissolving a limited liability company under paragraph (1)(b), paragraph (1)(c), or paragraph (1)(d), the department shall serve notice in a record to the limited liability company of its intent to administratively dissolve the limited liability company. Issuance of the notice may be by electronic transmission to a limited liability company that has provided the department with an e-mail address.

(4) If, within 60 days after sending the notice of intent to administratively dissolve pursuant to subsection (3), a limited liability company does not correct each ground for dissolution under paragraph (1)(b), paragraph (1)(c), or paragraph (1)(d) or demonstrate to the reasonable satisfaction of the department that each ground determined by the department does not exist, the department shall dissolve the limited liability company administratively and issue to the company a notice in a record of administrative dissolution that states the grounds for dissolution. Issuance of the notice of administrative dissolution may be by electronic transmission to a limited liability company that has provided the department with an e-mail address.

(5) A limited liability company that has been administratively dissolved continues in existence but may only carry on activities necessary to wind up its activities and affairs, liquidate and distribute its assets, and notify claimants under ss. 605.0711 and 605.0712.

(6) The administrative dissolution of a limited liability company does not terminate the authority of its registered agent for service of process.

History.—s. 2, ch. 2013-180; s. 135, ch. 2014-17.



605.0715 - Reinstatement.

605.0715 Reinstatement.—

(1) A limited liability company that is administratively dissolved under s. 605.0714 or former s. 608.4481 may apply to the department for reinstatement at any time after the effective date of dissolution. The company must submit all fees and penalties then owed by the company at the rates provided by law at the time the company applies for reinstatement, together with an application for reinstatement prescribed and furnished by the department, which is signed by both the registered agent and an authorized representative of the company and states:

(a) The name of the limited liability company.

(b) The street address of the company’s principal office and mailing address.

(c) The date of the company’s organization.

(d) The company’s federal employer identification number or, if none, whether one has been applied for.

(e) The name, title or capacity, and address of at least one person who has authority to manage the company.

(f) Additional information that is necessary or appropriate to enable the department to carry out this chapter.

(2) In lieu of the requirement to file an application for reinstatement as described in subsection (1), an administratively dissolved limited liability company may submit all fees and penalties owed by the company at the rates provided by law at the time the company applies for reinstatement, together with a current annual report, signed by both the registered agent and an authorized representative of the company, which contains the information described in subsection (1).

(3) If the department determines that an application for reinstatement contains the information required under subsection (1) or subsection (2) and that the information is correct, upon payment of all required fees and penalties, the department shall reinstate the limited liability company.

(4) When reinstatement under this section becomes effective:

(a) The reinstatement relates back to and takes effect as of the effective date of the administrative dissolution.

(b) The limited liability company may resume its activities and affairs as if the administrative dissolution had not occurred.

(c) The rights of a person arising out of an act or omission in reliance on the dissolution before the person knew or had notice of the reinstatement are not affected.

(5) The name of the dissolved limited liability company is not available for assumption or use by another business entity until 1 year after the effective date of dissolution unless the dissolved limited liability company provides the department with a record executed as required pursuant to s. 605.0203 permitting the immediate assumption or use of the name by another limited liability company.

History.—s. 2, ch. 2013-180; s. 7, ch. 2015-148.



605.0716 - Judicial review of denial of reinstatement.

605.0716 Judicial review of denial of reinstatement.—

(1) If the department denies a limited liability company’s application for reinstatement after administrative dissolution, the department shall serve the company with a notice in a record that explains the reason or reasons for the denial.

(2) Within 30 days after service of a notice of denial of reinstatement, a limited liability company may appeal the denial by petitioning the circuit court in the applicable county, as defined in s. 605.0711(15), to set aside the dissolution. The petition must be served on the department and contain a copy of the department’s notice of administrative dissolution, the company’s application for reinstatement, and the department’s notice of denial.

(3) The court may order the department to reinstate a dissolved limited liability company or take other action the court considers appropriate.

History.—s. 2, ch. 2013-180.



605.0717 - Effect of dissolution.

605.0717 Effect of dissolution.—

(1) Dissolution of a limited liability company does not:

(a) Transfer title to the limited liability company’s assets;

(b) Prevent commencement of a proceeding by or against the limited liability company in its name;

(c) Abate or suspend a proceeding pending by or against the limited liability company on the effective date of dissolution; or

(d) Terminate the authority of the registered agent of the limited liability company.

(2) Except as provided in s. 605.0715(5), the name of the dissolved limited liability company is not available for assumption or use by another business entity until 120 days after the effective date of dissolution or filing of a statement of termination, if earlier.

History.—s. 2, ch. 2013-180; s. 26, ch. 2015-148.



605.0801 - Direct action by member.

605.0801 Direct action by member.—

(1) Subject to subsection (2), a member may maintain a direct action against another member, a manager, or the limited liability company to enforce the member’s rights and otherwise protect the member’s interests, including rights and interests under the operating agreement or this chapter or arising independently of the membership relationship.

(2) A member maintaining a direct action under this section must plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited liability company.

History.—s. 2, ch. 2013-180.



605.0802 - Derivative action.

605.0802 Derivative action.—A member may maintain a derivative action to enforce a right of a limited liability company if:

(1) The member first makes a demand on the other members in a member-managed limited liability company or the managers of a manager-managed limited liability company requesting that the managers or other members cause the company to take suitable action to enforce the right, and the managers or other members do not take the action within a reasonable time, not to exceed 90 days; or

(2) A demand under subsection (1) would be futile, or irreparable injury would result to the company by waiting for the other members or the managers to take action to enforce the right in accordance with subsection (1).

History.—s. 2, ch. 2013-180.



605.0803 - Proper plaintiff.

605.0803 Proper plaintiff.—A derivative action to enforce a right of a limited liability company may be maintained only by a person who is a member at the time the action is commenced and:

(1) Was a member when the conduct giving rise to the action occurred; or

(2) Whose status as a member devolved on the person by operation of law or pursuant to the terms of the operating agreement from a person who was a member at the time of the conduct.

History.—s. 2, ch. 2013-180.



605.0804 - Special litigation committee.

605.0804 Special litigation committee.—

(1) If a limited liability company is named as or made a party in a derivative action, the company may appoint a special litigation committee to investigate the claims asserted in the derivative action and determine whether pursuing the action is in the best interest of the company. If the company appoints a special litigation committee, on motion, except for good cause shown, the court may stay any derivative action for the time reasonably necessary to permit the committee to make its investigation. This subsection does not prevent the court from:

(a) Enforcing a person’s rights under the company’s operating agreement or this chapter, including the person’s rights to information under s. 605.0410; or

(b) Exercising its equitable or other powers, including granting extraordinary relief in the form of a temporary restraining order or preliminary injunction.

(2) A special litigation committee must be composed of one or more disinterested and independent individuals, who may be members.

(3) A special litigation committee may be appointed:

(a) In a member-managed limited liability company, by the consent of the members who are not named as parties in the derivative action, who are otherwise disinterested and independent, and who hold a majority of the current percentage or other interest in the profits of the company owned by all of the members of the company who are not named as parties in the derivative action and who are otherwise disinterested and independent;

(b) In a manager-managed limited liability company, by a majority of the managers not named as parties in the derivative action and who are otherwise disinterested and independent; or

(c) Upon motion by the limited liability company, consisting of a panel of one or more disinterested and independent persons.

(4) After appropriate investigation, a special litigation committee shall determine what action is in the best interest of the limited liability company, including continuing, dismissing, or settling the derivative action or taking another action that the special litigation committee deems appropriate.

(5) After making a determination under subsection (4), a special litigation committee shall file or cause to be filed with the court a statement of its determination and its report supporting its determination and shall serve each party to the derivative action with a copy of the determination and report. Upon motion to enforce the determination of the special litigation committee, the court shall determine whether the members of the committee were disinterested and independent and whether the committee conducted its investigation and made its recommendation in good faith, independently, and with reasonable care, with the committee having the burden of proof. If the court finds that the members of the committee were disinterested and independent and that the committee acted in good faith, independently, and with reasonable care, the court may enforce the determination of the committee. Otherwise, the court shall dissolve any stay of derivative action entered under subsection (1) and allow the derivative action to continue under the control of the plaintiff.

History.—s. 2, ch. 2013-180.



605.0805 - Proceeds and expenses.

605.0805 Proceeds and expenses.—

(1) Except as otherwise provided in subsection (2):

(a) Proceeds or other benefits of a derivative action under s. 605.0802, whether by judgment, compromise, or settlement, belong to the limited liability company and not to the plaintiff; and

(b) If the plaintiff receives any proceeds, the plaintiff shall remit them immediately to the company.

(2) If a derivative action is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney fees and costs, from the recovery of the limited liability company.

History.—s. 2, ch. 2013-180; s. 74, ch. 2015-2; s. 27, ch. 2015-148.



605.0806 - Voluntary dismissal or settlement; notice.

605.0806 Voluntary dismissal or settlement; notice.—

(1) A derivative action on behalf of a limited liability company may not be voluntarily dismissed or settled without the court’s approval.

(2) If the court determines that a proposed voluntary dismissal or settlement will substantially affect the interest of the limited liability company’s members or a class, series, or voting group of members, the court shall direct that notice be given to the members affected. The court may determine which party or parties to the derivative action shall bear the expense of giving the notice.

History.—s. 2, ch. 2013-180.



605.0901 - Governing law.

605.0901 Governing law.—

(1) The law of the state or other jurisdiction under which a foreign limited liability company exists governs:

(a) The organization and internal affairs of the foreign limited liability company; and

(b) The liability of a member as member and a manager as manager for the debts, obligations, or other liabilities of the foreign limited liability company.

(2) A foreign limited liability company may not be denied a certificate of authority by reason of a difference between its jurisdiction of formation and the laws of this state.

(3) A certificate of authority does not authorize a foreign limited liability company to engage in any business or exercise any power that a limited liability company may not engage in or exercise in this state.

History.—s. 2, ch. 2013-180.



605.0902 - Application for certificate of authority.

605.0902 Application for certificate of authority.—

(1) A foreign limited liability company may not transact business in this state until it obtains a certificate of authority from the department. A foreign limited liability company may apply for a certificate of authority to transact business in this state by delivering an application to the department for filing. Such application must be made on forms prescribed by the department. The application must contain the following:

(a) The name of the foreign limited liability company and, if the name does not comply with s. 605.0112, an alternate name adopted pursuant to s. 605.0906.

(b) The name of the foreign limited liability company’s jurisdiction of formation.

(c) The principal office and mailing addresses of the foreign limited liability company.

(d) The name and street address in this state of, and the written acceptance by, the foreign limited liability company’s initial registered agent in this state.

(e) The name, title or capacity, and address of at least one person who has the authority to manage the foreign limited liability company.

(f) Additional information as may be necessary or appropriate in order to enable the department to determine whether the foreign limited liability company is entitled to file an application for a certificate of authority to transact business in this state and to determine and assess the fees as prescribed in this chapter.

(2) A foreign limited liability company shall deliver with a completed application under subsection (1) a certificate of existence or a record of similar import signed by the Secretary of State or other official having custody of the foreign limited liability company’s publicly filed records in its jurisdiction of formation, dated not more than 90 days before the delivery of the application to the department.

(3) For purposes of complying with the requirements of this chapter, the department may require each individual series or cell of a foreign series limited liability company that transacts business in this state to make a separate application for certificate of authority, and to make such other filings as may be required for purposes of complying with the requirements of this chapter as if each such series or cell were a separate foreign limited liability company.

History.—s. 2, ch. 2013-180.



605.0903 - Effect of a certificate of authority.

605.0903 Effect of a certificate of authority.—

(1) Unless the department determines that an application for a certificate of authority of a foreign limited liability company to transact business in this state does not comply with the filing requirements of this chapter, the department shall, upon payment of all filing fees, authorize the foreign limited liability company to transact business in this state and file the application for a certificate of authority.

(2) The filing by the department of an application for a certificate of authority authorizes the foreign limited liability company that files the application to transact business in this state, subject, however, to the right of the department to suspend or revoke the certificate of authority as provided in this chapter.

History.—s. 2, ch. 2013-180.



605.0904 - Effect of failure to have certificate of authority.

605.0904 Effect of failure to have certificate of authority.—

(1) A foreign limited liability company transacting business in this state or its successors may not maintain an action or proceeding in this state unless it has a certificate of authority to transact business in this state.

(2) The successor to a foreign limited liability company that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in a court in this state until the foreign limited liability company or its successor obtains a certificate of authority.

(3) A court may stay a proceeding commenced by a foreign limited liability company or its successor or assignee until it determines whether the foreign limited liability company or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign limited liability company or its successor obtains the certificate.

(4) The failure of a foreign limited liability company to have a certificate of authority to transact business in this state does not impair the validity of a contract or act of the foreign limited liability company or prevent the foreign limited liability company from defending an action or proceeding in this state.

(5) A member or manager of a foreign limited liability company is not liable for the debts, obligations, or other liabilities of the foreign limited liability company solely because the foreign limited liability company transacted business in this state without a certificate of authority.

(6) If a foreign limited liability company transacts business in this state without a certificate of authority or cancels its certificate of authority, it appoints the department as its agent for service of process for rights of action arising out of the transaction of business in this state.

(7) A foreign limited liability company that transacts business in this state without obtaining a certificate of authority is liable to this state for the years or parts thereof during which it transacted business in this state without obtaining a certificate of authority in an amount equal to all fees and penalties that would have been imposed by this chapter upon the foreign limited liability company had it duly applied for and received a certificate of authority to transact business in this state as required under this chapter. In addition to the payments thus prescribed, the foreign limited liability company is liable for a civil penalty of at least $500 but not more than $1,000 for each year or part thereof during which it transacts business in this state without a certificate of authority. The department may collect all penalties due under this subsection.

History.—s. 2, ch. 2013-180; s. 136, ch. 2014-17.



605.0905 - Activities not constituting transacting business.

605.0905 Activities not constituting transacting business.—

(1) The following activities, among others, do not constitute transacting business within the meaning of s. 605.0902(1):

(a) Maintaining, defending, or settling any proceeding.

(b) Holding meetings of the managers or members or carrying on other activities concerning internal company affairs.

(c) Maintaining bank accounts.

(d) Maintaining managers or agencies for the transfer, exchange, and registration of the foreign limited liability company’s own securities or maintaining trustees or depositaries with respect to those securities.

(e) Selling through independent contractors.

(f) Soliciting or obtaining orders, whether by mail or through employees, agents, or otherwise, if the orders require acceptance outside this state before they become contracts.

(g) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property.

(h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

(i) Transacting business in interstate commerce.

(j) Conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature.

(k) Owning and controlling a subsidiary corporation incorporated in or limited liability company formed in, or transacting business within, this state; voting the stock of any such subsidiary corporation; or voting the membership interests of any such limited liability company, which it has lawfully acquired.

(l) Owning a limited partner interest in a limited partnership that is transacting business within this state, unless the limited partner manages or controls the partnership or exercises the powers and duties of a general partner.

(m) Owning, without more, real or personal property.

(2) The list of activities in subsection (1) is not an exhaustive list of activities that do not constitute transacting business within the meaning of s. 605.0902(1).

(3) The ownership in this state of income-producing real property or tangible personal property, other than property excluded under subsection (1), constitutes transacting business in this state for purposes of s. 605.0902(1).

(4) This section does not apply when determining the contacts or activities that may subject a foreign limited liability company to service of process, taxation, or regulation under the law of this state other than this chapter.

History.—s. 2, ch. 2013-180; s. 137, ch. 2014-17.



605.0906 - Noncomplying name of foreign limited liability company.

605.0906 Noncomplying name of foreign limited liability company.—

(1) A foreign limited liability company whose name is unavailable under or whose name does not otherwise comply with s. 605.0112 may use an alternate name that complies with s. 605.0112 to transact business in this state. An alternate name adopted for use in this state shall be cross-referenced to the actual name of the foreign limited liability company in the records of the department. If the actual name of the foreign limited liability company subsequently becomes available in this state or the foreign limited liability company chooses to change its alternate name, a copy of the record approving the change by its members, managers, or other persons having the authority to do so, and executed as required pursuant to s. 605.0203, shall be delivered to the department for filing.

(2) A foreign limited liability company that adopts an alternate name under subsection (1) and obtains a certificate of authority with the alternate name need not comply with s. 865.09.

(3) After obtaining a certificate of authority with an alternate name, a foreign limited liability company shall transact business in this state under the alternate name unless the company is authorized under s. 865.09 to transact business in this state under another name.

(4) If a foreign limited liability company authorized to transact business in this state changes its name to one that does not comply with s. 605.0112, it may not thereafter transact business in this state until it complies with subsection (1) and obtains an amended certificate of authority.

History.—s. 2, ch. 2013-180.



605.0907 - Amendment to certificate of authority.

605.0907 Amendment to certificate of authority.—

(1) A foreign limited liability company authorized to transact business in this state shall deliver for filing an amendment to its certificate of authority to reflect the change of any of the following:

(a) Its name on the records of the department.

(b) Its jurisdiction of formation.

(c) The name and street address in this state of the company’s registered agent in this state, unless the change was timely made in accordance with s. 605.0114 or s. 605.0116.

(d) Any person identified in accordance with s. 605.0902(1)(e), or a change in the title or capacity or address of that person.

(2) The amendment must be filed within 30 days after the occurrence of a change described in subsection (1), must be signed by an authorized representative of the foreign limited liability company, and must state the following:

(a) The name of the foreign limited liability company as it appears on the records of the department.

(b) Its jurisdiction of formation.

(c) The date the foreign limited liability company was authorized to transact business in this state.

(d) If the name of the foreign limited liability company has been changed, the name relinquished and its new name.

(e) If the amendment changes the jurisdiction of formation of the foreign limited liability company, a statement of that change.

(3) Subject to subsection (4), a foreign limited liability company authorized to do business in this state may make application to the department to obtain an amended certificate of authority to add, remove, or change the name, title, capacity, or address of a person who has the authority to manage the foreign limited liability company.

(4) The requirements of s. 605.0902(2) for obtaining an original certificate of authority apply to obtaining an amended certificate under this section unless the Secretary of State or other official having custody of the foreign limited liability company’s publicly filed records in its jurisdiction of formation did not require an amendment to effectuate the change on its records.

History.—s. 2, ch. 2013-180; s. 138, ch. 2014-17.



605.0908 - Revocation of certificate of authority.

605.0908 Revocation of certificate of authority.—

(1) A certificate of authority of a foreign limited liability company to transact business in this state may be revoked by the department if:

(a) The foreign limited liability company does not deliver its annual report to the department by 5 p.m. Eastern Time on the third Friday in September of each year;

(b) The foreign limited liability company does not pay a fee or penalty due to the department under this chapter;

(c) The foreign limited liability company does not appoint and maintain a registered agent as required under s. 605.0113;

(d) The foreign limited liability company does not deliver for filing a statement of a change under s. 605.0114 within 30 days after a change has occurred in the name or address of the agent, unless, within 30 days after the change occurred, either:

1. The registered agent files a statement of change under s. 605.0116; or

2. The change was made in accordance with s. 605.0114(4) or s. 605.0907(1)(d);

(e) The foreign limited liability company has failed to amend its certificate of authority to reflect a change in its name on the records of the department or its jurisdiction of formation;

(f) The department receives a duly authenticated certificate from the official having custody of records in the company’s jurisdiction of formation stating that it has been dissolved or is no longer active on the official’s records;

(g) The foreign limited liability company’s period of duration has expired;

(h) A member, manager, or agent of the foreign limited liability company signs a document that the member, manager, or agent knew was false in a material respect with the intent that the document be delivered to the department for filing; or

(i) The foreign limited liability company has failed to answer truthfully and fully, within the time prescribed in s. 605.1104, interrogatories propounded by the department.

(2) Revocation of a foreign limited liability company’s certificate of authority for failure to file an annual report shall occur on the fourth Friday in September of each year. The department shall issue a notice in a record of the revocation to the revoked foreign limited liability company. Issuance of the notice may be by electronic transmission to a foreign limited liability company that has provided the department with an e-mail address.

(3) If the department determines that one or more grounds exist under paragraphs (1)(b)-(i) for revoking a foreign limited liability company’s certificate of authority, the department shall issue a notice in a record to the foreign limited liability company of the department’s intent to revoke the certificate of authority. Issuance of the notice may be by electronic transmission to a foreign limited liability company that has provided the department with an e-mail address.

(4) If, within 60 days after the department sends the notice of intent to revoke in accordance with subsection (3), the foreign limited liability company does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the department that each ground determined by the department does not exist, the department shall revoke the foreign limited liability company’s authority to transact business in this state and issue a notice in a record of revocation which states the grounds for revocation. Issuance of the notice may be by electronic transmission to a foreign limited liability company that has provided the department with an e-mail address.

History.—s. 2, ch. 2013-180.



605.0909 - Reinstatement following revocation of certificate of authority.

605.0909 Reinstatement following revocation of certificate of authority.—

(1) A foreign limited liability company whose certificate of authority has been revoked may apply to the department for reinstatement at any time after the effective date of the revocation. The foreign limited liability company applying for reinstatement must submit all fees and penalties then owed by the foreign limited liability company at rates provided by law at the time the foreign limited liability company applies for reinstatement, together with an application for reinstatement prescribed and furnished by the department, which is signed by both the registered agent and an authorized representative of the company and states:

(a) The name under which the foreign limited liability company is registered to transact business in this state.

(b) The street address of the company’s principal office and its mailing address.

(c) The jurisdiction of the company’s formation and the date on which it became qualified to transact business in this state.

(d) The company’s federal employer identification number or, if none, whether one has been applied for.

(e) The name, title or capacity, and address of at least one person who has authority to manage the company.

(f) Additional information that is necessary or appropriate to enable the department to carry out this chapter.

(2) In lieu of the requirement to file an application for reinstatement as described in subsection (1), a foreign limited liability company whose certificate of authority has been revoked may submit all fees and penalties owed by the company at the rates provided by law at the time the company applies for reinstatement, together with a current annual report, signed by both the registered agent and an authorized representative of the company, which contains the information described in subsection (1).

(3) If the department determines that an application for reinstatement contains the information required under subsection (1) or subsection (2) and that the information is correct, upon payment of all required fees and penalties, the department shall reinstate the foreign limited liability company’s certificate of authority.

(4) When a reinstatement becomes effective, it relates back to and takes effect as of the effective date of the revocation of authority and the foreign limited liability company may resume its activities in this state as if the revocation of authority had not occurred.

(5) The name of the foreign limited liability company whose certificate of authority has been revoked is not available for assumption or use by another business entity until 1 year after the effective date of revocation of authority unless the limited liability company provides the department with a record executed pursuant to s. 605.0203 which authorizes the immediate assumption or use of its name by another limited liability company.

(6) If the name of the foreign limited liability company applying for reinstatement has been lawfully assumed in this state by another business entity, the department shall require the foreign limited liability company to comply with s. 605.0906 before accepting its application for reinstatement.

History.—s. 2, ch. 2013-180; s. 8, ch. 2015-148.



605.0910 - Withdrawal and cancellation of certificate of authority.

605.0910 Withdrawal and cancellation of certificate of authority.—To cancel its certificate of authority to transact business in this state, a foreign limited liability company must deliver to the department for filing a notice of withdrawal of certificate of authority. The certificate is canceled when the notice becomes effective pursuant to s. 605.0207. The notice of withdrawal of certificate of authority must be signed by an authorized representative and state the following:

(1) The name of the foreign limited liability company as it appears on the records of the department.

(2) The name of the foreign limited liability company’s jurisdiction of formation.

(3) The date the foreign limited liability company was authorized to transact business in this state.

(4) The foreign limited liability company is withdrawing its certificate of authority in this state.

History.—s. 2, ch. 2013-180.



605.0911 - Withdrawal deemed on conversion to domestic filing entity.

605.0911 Withdrawal deemed on conversion to domestic filing entity.—A registered foreign limited liability company that converts to a domestic limited liability company or to another domestic entity that is organized, incorporated, registered or otherwise formed through the delivery of a record to the department for filing is deemed to have withdrawn its certificate of authority on the effective date of the conversion.

History.—s. 2, ch. 2013-180.



605.0912 - Withdrawal on dissolution, merger, or conversion to nonfiling entity.

605.0912 Withdrawal on dissolution, merger, or conversion to nonfiling entity.—

(1) A registered foreign limited liability company that has dissolved and completed winding up, has merged into a foreign entity that is not registered in this state, or has converted to a domestic or foreign entity that is not organized, incorporated, registered or otherwise formed through the public filing of a record, shall deliver a notice of withdrawal of certificate of authority to the department for filing in accordance with s. 605.0910.

(2) After a withdrawal under this section of a foreign entity that has converted to another type of entity is effective, service of process in any action or proceeding based on a cause of action arising during the time the foreign limited liability company was registered to do business in this state may be made pursuant to s. 605.0117.

History.—s. 2, ch. 2013-180; s. 139, ch. 2014-17.



605.0913 - Action by Department of Legal Affairs.

605.0913 Action by Department of Legal Affairs.—The Department of Legal Affairs may maintain an action to enjoin a foreign limited liability company from transacting business in this state in violation of this chapter.

History.—s. 2, ch. 2013-180.



605.1001 - Relationship of the provisions of this section and ss. 605.1002-605.1072 to other laws.

605.1001 Relationship of the provisions of this section and ss. 605.1002-605.1072 to other laws.—

(1) The provisions of this section and ss. 605.1002-605.1072 do not authorize an act prohibited by, and do not affect the application or requirements of, law other than the provisions of this section and ss. 605.1002-605.1072.

(2) A transaction effected under this section and ss. 605.1002-605.1072 may not create or impair a right or obligation on the part of a person under a provision of the law of this state other than this section and ss. 605.1002-605.1072, relating to a change in control, takeover, business combination, control-share acquisition, or similar transaction involving a merging, acquiring, or converting domestic business corporation unless:

(a) If the corporation does not survive the transaction, the transaction satisfies the requirements of the provision; or

(b) If the corporation survives the transaction, the approval of the plan is by a vote of the shareholders or directors which would be sufficient to create or impair the right or obligation directly under the provision.

History.—s. 2, ch. 2013-180.



605.1002 - Charitable and donative provisions.

605.1002 Charitable and donative provisions.—

(1) Property held for a charitable purpose under the law of this state by a domestic or foreign entity immediately before a transaction under this chapter becomes effective may not, as a result of the transaction, be diverted from the objects for which it was donated, granted, devised, or otherwise transferred unless, to the extent required under or pursuant to the law of this state concerning cy pres or other law dealing with nondiversion of charitable assets, the entity obtains an appropriate order of the appropriate court specifying the disposition of the property.

(2) A bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance that is made to a merging entity that is not the surviving entity and that takes effect or remains payable after the merger inures to the surviving entity. A trust obligation that would govern property if transferred to the nonsurviving entity applies to property that is transferred to the surviving entity under this section.

History.—s. 2, ch. 2013-180.



605.1003 - Status of filings.

605.1003 Status of filings.—A filing under ss. 605.1001-605.1072 signed by a domestic entity becomes part of the public organic record of the entity if the entity’s organic law provides that similar filings under that law become part of the public organic record of the entity.

History.—s. 2, ch. 2013-180.



605.1004 - Nonexclusivity.

605.1004 Nonexclusivity.—The fact that a transaction under ss. 605.1001-605.1072 produces a certain result does not preclude the same result from being accomplished in any other manner authorized under a law other than the provisions of ss. 605.1001-605.1072.

History.—s. 2, ch. 2013-180.



605.1005 - Reference to external facts.

605.1005 Reference to external facts.—A plan may refer to facts ascertainable outside the plan if the manner in which the facts will operate upon the plan is specified in the plan. The facts may include the occurrence of an event or a determination or action by a person, whether or not the event, determination, or action is within the control of a party to the transaction.

History.—s. 2, ch. 2013-180.



605.1006 - Appraisal rights.

605.1006 Appraisal rights.—

(1) A member of a limited liability company is entitled to appraisal rights and to obtain payment of the fair value of that member’s membership interest in the following events:

(a) Consummation of a merger of a limited liability company pursuant to this chapter where the member possessed the right to vote upon the merger.

(b) Consummation of a conversion of such limited liability company pursuant to this chapter where the member possessed the right to vote upon the conversion.

(c) Consummation of an interest exchange pursuant to this chapter where the member possessed the right to vote upon the interest exchange except that appraisal rights are not available to any interest holder of the limited liability company whose interest in the limited liability company is not subject to exchange in the interest exchange.

(d) Consummation of a sale of substantially all of the assets of a limited liability company where the member possessed the right to vote upon the sale unless the sale is pursuant to court order or the sale is for cash pursuant to a plan under which all or substantially all of the net proceeds of the sale will be distributed to the interest holders within 1 year after the date of sale.

(e) An amendment to the organic rules of the entity which reduces the interest of the holder to a fraction of an interest, if the limited liability company will be obligated to or will have the right to repurchase the fractional interest so created.

(f) An amendment to the organic rules of an entity, the effect of which is to alter or abolish voting or other rights with respect to such interest in a manner that is adverse to the interest of such member, except as the right may be affected by the voting or other rights of new interests then being authorized of a new class or series of interests.

(g) An amendment to the organic rules of an entity the effect of which is to adversely affect the interest of the member by altering or abolishing appraisal rights under this section.

(h) To the extent otherwise expressly authorized by the organic rules of the limited liability company.

(2) A limited liability company may modify, restrict, or eliminate the appraisal rights provided in this section in its organic rules if the provision modifying, restricting, or eliminating the appraisal rights is authorized by each member whose appraisal rights are being modified, restricted, or eliminated. Organic rules containing an express waiver of appraisal rights that are approved by a member constitute a waiver of appraisal rights with respect to such member to the extent provided in such organic rules.

(3) To the extent that appraisal rights are available hereunder, ss. 605.1061-605.1072 govern the procedures with respect to such appraisal rights as between the limited liability company and its members.

(4) Notwithstanding subsection (1), the availability of appraisal rights must be limited in accordance with the following provisions:

(a) Appraisal rights are not available for holders of a membership interest that is:

1. A covered security under s. 18(b)(1)(A) or (B) of the Securities Act of 1933, as amended;

2. Traded in an organized market and part of a class or series that has at least 2,000 members or other holders and a market value of at least $20 million, exclusive of the value of such class or series of membership interests held by the limited liability company’s subsidiaries, senior executives, managers, and beneficial members owning more than 10 percent of such class or series of membership interests; or

3. Issued by an open-end management investment company registered with the Securities and Exchange Commission under the Investment Company Act of 1940 and subject to being redeemed at the option of the holder at net asset value.

(b) The applicability of paragraph (a) shall be determined as of the date fixed to determine the members entitled to receive notice of and to vote upon the appraisal event, or the day before the effective date of such appraisal event if there is no meeting of the members to vote upon the appraisal event.

(c) This subsection does not apply to, and appraisal rights must be available pursuant to subsection (1) for, any members who are required by the appraisal event to accept for their membership interests anything other than cash or a proprietary interest in an entity that satisfies the standards provided in paragraph (a) at the time the appraisal event becomes effective.

(d) This subsection does not apply to, and appraisal rights must be available pursuant to subsection (1) for, the holder of a membership interest if:

1. Any of the members’ interests in the limited liability company or the limited liability company’s assets are being acquired or converted, whether by merger, conversion, or otherwise, pursuant to the appraisal event by a person or by an affiliate of a person who:

a. Is or at any time in the 1-year period immediately preceding approval of the appraisal event was the beneficial owner of 20 percent or more of those interests in the limited liability company entitled to vote on the appraisal event, excluding any such interests acquired pursuant to an offer for all interests having such voting rights, if such offer was made within 1 year before the appraisal event for consideration of the same kind and of a value equal to or less than that paid in connection with the appraisal event; or

b. Directly or indirectly has, or at any time in the 1-year period immediately preceding approval of the appraisal event had, the power, contractually or otherwise, to cause the appointment or election of any senior executives or managers of the limited liability company; or

2. Any of the members’ interests in the limited liability company or the limited liability company’s assets are being acquired or converted, whether by merger, conversion, or otherwise, pursuant to the appraisal event by a person, or by an affiliate of a person, who is or at any time in the 1-year period immediately preceding approval of the appraisal event was a senior executive of the limited liability company or a senior executive of any affiliate of the limited liability company, and that senior executive will receive, as a result of the limited liability company action, a financial benefit not generally available to members, other than:

a. Employment, consulting, retirement, or similar benefits established separately and not as part, or in contemplation, of the appraisal event;

b. Employment, consulting, retirement, or similar benefits established in contemplation, or as part, of the appraisal event which are not more favorable than those existing before the appraisal event or, if more favorable, which have been approved by the limited liability company; or

c. In the case of a manager of the limited liability company who will, during or as the result of the appraisal event, become a manager, general partner, or director of the surviving or converted entity or one of its affiliates, those rights and benefits as a manager, general partner, or director which are provided on the same basis as those afforded by the surviving or converted entity generally to other managers, general partners, or directors of the surviving or converted entity or its affiliate.

(e) For the purposes of sub-subparagraph (d)1.a., the term “beneficial owner” means a person who, directly or indirectly, through a contract, arrangement, or understanding, other than a revocable proxy, has or shares the right to vote or to direct the voting of an interest in a limited liability company with respect to approval of the appraisal event; however, a member of a national securities exchange may not be deemed to be a beneficial owner of an interest in a limited liability company held directly or indirectly by it on behalf of another person solely because the member is the record holder of interests in the limited liability company if the member is precluded by the rules of such exchange from voting without instruction on contested matters or matters that may substantially affect the rights or privileges of the holders of the interests in the limited liability company to be voted. If two or more persons agree to act together for the purpose of voting such interests, each member of the group formed thereby is deemed to have acquired beneficial ownership, as of the date of such agreement, of all voting interests in the limited liability company beneficially owned by a member or members of the group.

History.—s. 2, ch. 2013-180; s. 140, ch. 2014-17.



605.1021 - Merger authorized.

605.1021 Merger authorized.—

(1) By complying with the provisions of this section and ss. 605.1022-605.1026:

(a) One or more domestic limited liability companies may merge with one or more domestic or foreign entities into a domestic or foreign surviving entity; and

(b) Two or more foreign entities may merge into a domestic limited liability company.

(2) By complying with the provisions of this section and ss. 605.1022-605.1026 which are applicable to foreign entities, a foreign entity may be a party to a merger under the provisions of this section and ss. 605.1022-605.1026 or may be the surviving entity in such a merger if the merger is authorized by the law of the foreign entity’s jurisdiction of formation.

(3) In the case of a merger involving a limited liability company that is a not-for-profit company, the surviving limited liability company or other business entity must also be a not-for-profit entity.

History.—s. 2, ch. 2013-180.



605.1022 - Plan of merger.

605.1022 Plan of merger.—

(1) A domestic limited liability company may become a party to a merger under the provisions of ss. 605.1021-605.1026 by approving a plan of merger. The plan must be in a record and contain the following:

(a) As to each merging entity, its name, jurisdiction of formation, and type of entity.

(b) The surviving entity in the merger.

(c) The manner and basis of converting the interests and the rights to acquire interests in each party to the merger into interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing.

(d) If the surviving entity exists before the merger, any proposed amendments to or restatements of its public organic record, or any proposed amendments to or restatements of its private organic rules, which are or are proposed to be in a record, and all such amendments or restatements that are effective at the effective date of the merger.

(e) If the surviving entity is to be created in the merger, its proposed public organic record and the full text of its private organic rules that are proposed to be in a record, if any.

(f) The other terms and conditions of the merger.

(g) Any other provision required by the law of a merging entity’s jurisdiction of formation or the organic rules of a merging entity.

(2) In addition to the requirements under subsection (1), a plan of merger may contain any other provision not prohibited by law.

History.—s. 2, ch. 2013-180.



605.1023 - Approval of merger.

605.1023 Approval of merger.—

(1) A plan of merger is not effective unless it has been approved:

(a) With respect to a domestic merging limited liability company, by a majority-in-interest of the members; and

(b) In a record, by each member of a merging limited liability company which will have interest holder liability for debts, obligations, and other liabilities that arise after the merger becomes effective, unless:

1. The organic rules of the company in a record provide for the approval of a merger in which some or all of its members become subject to interest holder liability by the vote or consent of fewer than all of the members; and

2. The member consented in a record to or voted for that provision of the organic rules or became a member after the adoption of that provision.

(2) A merger involving a domestic merging entity that is not a limited liability company is not effective unless the merger is approved by that entity in accordance with its organic law.

(3) A merger involving a foreign merging entity is not effective unless the merger is approved by the foreign entity in accordance with the law of the foreign entity’s jurisdiction of formation.

(4) All members of each domestic limited liability company that is a party to the merger who have a right to vote upon the merger must be given written notice of any meeting with respect to the approval of a plan of merger as provided in subsection (1) not less than 10 days and not more than 60 days before the date of the meeting at which the plan of merger is submitted for approval by the members of such limited liability company. The notification required under this subsection may be waived in writing by the person or persons entitled to such notification.

(5) The notification required under subsection (4) must be in writing and must include the following:

(a) The date, time, and place of the meeting at which the plan of merger is to be submitted for approval by the members of the limited liability company.

(b) A copy of the plan of merger.

(c) The statement or statements required under ss. 605.1006 and 605.1061-605.1072 regarding the availability of appraisal rights, if any, to members of the limited liability company.

(d) The date on which such notification was mailed or delivered to the members.

(6) In addition to the requirements under subsection (5), the notification required under subsection (4) may contain any other information concerning the plan of merger not prohibited by applicable law.

(7) The notification required under subsection (4) is deemed to be given at the earliest date of:

(a) The date such notification is received;

(b) Five days after the date such notification is deposited in the United States mail addressed to the member at the member’s address as it appears in the books and records of the limited liability company, with prepaid postage affixed;

(c) The date shown on the return receipt if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee; or

(d) The date such notification is given in accordance with the provisions of the organic rules of the limited liability company.

History.—s. 2, ch. 2013-180.



605.1024 - Amendment or abandonment of plan of merger.

605.1024 Amendment or abandonment of plan of merger.—

(1) A plan of merger may be amended only with the consent of each party to the plan except as otherwise provided in the plan or in the organic rules of each such entity.

(2) A merging limited liability company may approve an amendment of a plan of merger:

(a) In the same manner that the plan was approved if the plan does not provide for the manner in which it may be amended; or

(b) By the managers or members in the manner provided in the plan, but a member who was entitled to vote on or consent to the approval of the merger is entitled to vote on or consent to an amendment of the plan which will change:

1. The amount or kind of interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing, to be received by the interest holders of any party to the plan;

2. The public organic record, if any, or private organic rules of the surviving entity which will be in effect immediately after the merger becomes effective, except for changes that do not require approval of the interest holders of the surviving entity under its organic law or organic rules; or

3. Any other terms or conditions of the plan if the change would adversely affect the member in any material respect.

(3) After a plan of merger has been approved and before the articles of merger become effective, the plan may be abandoned as provided in the plan. Unless prohibited by the plan, a domestic merging limited liability company may abandon the plan in the same manner as the plan was approved.

(4) If a plan of merger is abandoned after articles of merger have been delivered to the department for filing and before such articles of merger have become effective, a statement of abandonment, signed by a party to the plan, must be delivered to the department for filing before the articles of merger become effective. The statement of abandonment takes effect on filing, and the merger is abandoned and does not become effective. The statement of abandonment must contain the following:

(a) The name of each party to the plan of merger.

(b) The date on which the articles of merger were delivered to the department for filing.

(c) A statement that the merger has been abandoned in accordance with this section.

History.—s. 2, ch. 2013-180.



605.1025 - Articles of merger.

605.1025 Articles of merger.—

(1) After a plan of merger is approved, articles of merger must be signed by each merging entity and delivered to the department for filing.

(2) The articles of merger must contain the following:

(a) The name, jurisdiction of formation, and type of entity of each merging entity that is not the surviving entity.

(b) The name, jurisdiction of formation, and type of entity of the surviving entity.

(c) A statement that the merger was approved by each domestic merging entity that is a limited liability company, if any, in accordance with the provisions of ss. 605.1021-605.1026; by each other merging entity, if any, in accordance with the law of its jurisdiction of formation; and by each member of such limited liability company who, as a result of the merger, will have interest holder liability under s. 605.1023(1)(b) and whose approval is required.

(d) If the surviving entity exists before the merger and is a domestic filing entity, any amendment to its public organic record approved as part of the plan of merger.

(e) If the surviving entity is created by the merger and is a domestic filing entity, its public organic record, as an attachment.

(f) If the surviving entity is created by the merger and is a domestic limited liability partnership or domestic limited liability limited partnership, its statement of qualification, as an attachment.

(g) If the surviving entity is a foreign entity that does not have a certificate of authority to transact business in this state, a mailing address to which the department may send any process served on the department pursuant to s. 605.0117 and chapter 48.

(h) A statement that the surviving entity has agreed to pay to any members of any limited liability company with appraisal rights the amount to which such members are entitled under the provisions of ss. 605.1006 and 605.1061-605.1072.

(i) The effective date of the merger if the effective date of the merger is not the same as the date of filing of the articles of merger, subject to the limitations contained in s. 605.0207.

(3) In addition to the requirements of subsection (2), articles of merger may contain any other provision not prohibited by law.

(4) A merger becomes effective when the articles of merger become effective, unless the articles of merger specify an effective time or a delayed effective date that complies with s. 605.0207.

(5) A copy of the articles of merger, certified by the department, may be filed in the official records of any county in this state in which any party to the merger holds an interest in real property.

(6) A limited liability company is not required to deliver articles of merger for filing pursuant to subsection (1) if the limited liability company is named as a merging entity or surviving entity in articles of merger or a certificate of merger filed for the same merger in accordance with s. 607.1109, s. 617.1108, s. 620.2108(3), or s. 620.8918(3), and if such articles of merger or certificate of merger substantially comply with the requirements of this section. In such a case, the other articles of merger or certificate of merger may also be used for purposes of subsection (5).

History.—s. 2, ch. 2013-180.



605.1026 - Effect of merger.

605.1026 Effect of merger.—

(1) When a merger becomes effective:

(a) The surviving entity continues in existence;

(b) Each merging entity that is not the surviving entity ceases to exist;

(c) All property of each merging entity vests in the surviving entity without transfer, reversion, or impairment;

(d) All debts, obligations, and other liabilities of each merging entity are debts, obligations, and other liabilities of the surviving entity;

(e) Except as otherwise provided by law or the plan of merger, all the rights, privileges, immunities, powers, and purposes of each merging entity vest in the surviving entity;

(f) If the surviving entity exists before the merger:

1. All its property continues to be vested in it without transfer, reversion, or impairment;

2. It remains subject to all of its debts, obligations, and other liabilities; and

3. All of its rights, privileges, immunities, powers, and purposes continue to be vested in it;

(g) The name of the surviving entity may be substituted for the name of any merging entity that is a party to any pending action or proceeding;

(h) If the surviving entity exists before the merger:

1. Its public organic record, if any, is amended as provided in the articles of merger; and

2. Its private organic rules that are to be in a record, if any, are amended to the extent provided in the plan of merger;

(i) If the surviving entity is created by the merger:

1. Its public organic record, if any, is effective; and

2. Its private organic rules are effective; and

(j) The interests or rights to acquire interests in each merging entity which are to be converted in the merger are converted, and the interest holders of those interests are entitled only to the rights provided to them under the plan of merger and to any appraisal rights they have under ss. 605.1006 and 605.1061-605.1072 and the merging entity’s organic law.

(2) Except as otherwise provided in the organic law or organic rules of a merging entity:

(a) The merger does not give rise to any rights that an interest holder, governor, or third party would have upon a dissolution, liquidation, or winding up of the merging entity; and

(b) The merging entity is not required to wind up its affairs, pay its liabilities, and distribute its assets under ss. 605.0701-605.0717, and the merger shall not constitute a dissolution of the merging entity.

(3) When a merger becomes effective, a person who did not have interest holder liability with respect to any of the merging entities and becomes subject to interest holder liability with respect to a domestic entity as a result of the merger will have interest holder liability only to the extent provided by the organic law of that entity and only for those debts, obligations, and other liabilities that arise after the merger becomes effective.

(4) When a merger becomes effective, the interest holder liability of a person who ceases to hold an interest in a domestic merging entity with respect to which the person had interest holder liability is as follows:

(a) The merger does not discharge an interest holder liability under the organic law of the domestic merging entity to the extent the interest holder liability arose before the merger became effective.

(b) The person does not have interest holder liability under the organic law of the domestic merging entity for a debt, obligation, or other liability that arises after the merger becomes effective.

(c) The organic law of the domestic merging entity and any rights of contribution provided under such law, or the organic rules of the domestic merging entity, continue to apply to the release, collection, or discharge of any interest holder liability preserved under paragraph (a) as if the merger had not occurred and the surviving entity were the domestic merging entity.

(5) When a merger becomes effective, a foreign entity that is the surviving entity may be served with process in this state for the collection and enforcement of any debts, obligations, or other liabilities of a domestic merging entity as provided in s. 605.0117 and chapter 48.

(6) When a merger becomes effective, the certificate of authority to transact business in this state of any foreign merging entity that is not the surviving entity is canceled.

History.—s. 2, ch. 2013-180.



605.1031 - Interest exchange authorized.

605.1031 Interest exchange authorized.—

(1) By complying with the provisions this section and of ss. 605.1032-605.1036:

(a) A domestic limited liability company may acquire all of one or more classes or series of interests of another domestic or foreign entity, or rights to acquire one or more classes or series of any such interests, in exchange for interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing; or

(b) All of one or more classes or series of interests of a domestic limited liability company or rights to acquire one or more classes or series of any such interests may be acquired by another domestic or foreign entity in exchange for interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing.

(2) By complying with the provisions of this section and ss. 605.1032-605.1036 which are applicable to foreign entities, a foreign entity may be the acquiring or acquired entity in an interest exchange completed under the provisions of this section and ss. 605.1032-605.1036 if the interest exchange is authorized by the organic law in the foreign entity’s jurisdiction of formation.

(3) If a protected agreement contains a provision that applies to a merger of a domestic limited liability company but does not refer to an interest exchange, the provision applies to an interest exchange in which the domestic limited liability company is the acquired entity as if the interest exchange were a merger until the provision is amended after January 1, 2014.

History.—s. 2, ch. 2013-180.



605.1032 - Plan of interest exchange.

605.1032 Plan of interest exchange.—

(1) A domestic limited liability company may be the acquired entity in an interest exchange under the provisions of ss. 605.1031-605.1036 by approving a plan of interest exchange. The plan must be in a record and contain the following:

(a) The name of the acquired entity.

(b) The name, jurisdiction of formation, and type of entity of the acquiring entity.

(c) The manner and basis of converting the interests and the rights to acquire interests of the members of each limited liability company that is to be an acquired entity into interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing.

(d) If the acquired entity is a domestic limited liability company, any proposed amendments to or restatements of its public organic record or any amendments to or restatements of its private organic rules that are or are proposed to be in a record and all such amendments or restatements are effective at the effective date of the interest exchange.

(e) The other terms and conditions of the interest exchange.

(f) Any other provision required by the law of an acquired entity’s jurisdiction of formation, the organic rules of the acquired entity, the organic rules of an acquiring entity, or the law of the jurisdiction of formation of the acquiring entity.

(2) In addition to the requirements of subsection (1), a plan of interest exchange may contain any other provision not prohibited by law.

History.—s. 2, ch. 2013-180.



605.1033 - Approval of interest exchange.

605.1033 Approval of interest exchange.—

(1) A plan of interest exchange is not effective unless it has been approved:

(a) With respect to a domestic limited liability company that is the acquired entity in the interest exchange, by a majority-in-interest of the members of such company; and

(b) In a record, by each member of the domestic-acquired limited liability company that will have interest holder liability for debts, obligations, and other liabilities that arise after the interest exchange becomes effective, unless:

1. The organic rules of the company in a record provide for the approval of an interest exchange or a merger in which some or all of its members become subject to interest holder liability by the vote or consent of fewer than all the members; and

2. The member consented in a record to or voted for that provision of the organic rules or became a member after the adoption of that provision.

(2) An interest exchange involving a domestic-acquired entity that is not a limited liability company is not effective unless it is approved by the domestic entity in accordance with its organic law.

(3) An interest exchange involving a foreign-acquired entity is not effective unless it is approved by the foreign entity in accordance with the law of the foreign entity’s jurisdiction of formation.

(4) Except as otherwise provided in its organic law or organic rules, the interest holders of the acquiring entity are not required to approve the interest exchange.

(5) All members of each domestic limited liability company that is a party to the interest exchange who have a right to vote upon the interest exchange must be given written notice of any meeting with respect to the approval of a plan of interest exchange as provided in subsection (1) not less than 10 days and not more than 60 days before the date of the meeting at which the plan of interest exchange is submitted for approval by the members of such limited liability company. The notification required under this subsection may be waived in writing by the person entitled to such notification.

(6) The notification required under subsection (5) must be in writing and must include the following:

(a) The date, time, and place of the meeting at which the plan of interest exchange is to be submitted for approval by the members of the limited liability company.

(b) A copy of the plan of interest exchange.

(c) The statement or statements required under ss. 605.1006 and 605.1061-605.1072 regarding the availability of appraisal rights, if any, to members of the limited liability company.

(d) The date on which such notification was mailed or delivered to the members.

(7) In addition to the requirements of subsection (6), the notification required under subsection (5) may contain any other information concerning the plan of interest exchange not prohibited by applicable law.

(8) The notification required under subsection (5) is deemed to be given at the earliest date of:

(a) The date the notification is received;

(b) Five days after the date such notification is deposited in the United States mail addressed to the member at the member’s address as it appears in the books and records of the limited liability company, with prepaid postage affixed;

(c) The date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and if the receipt is signed by or on behalf of the addressee; or

(d) The date such notification is given in accordance with the provisions of the organic rules of the limited liability company.

History.—s. 2, ch. 2013-180; s. 141, ch. 2014-17.



605.1034 - Amendment or abandonment of plan of interest exchange.

605.1034 Amendment or abandonment of plan of interest exchange.—

(1) A plan of interest exchange may be amended only with the consent of each party to the plan, except as otherwise provided in the plan or in the organic rules of each such entity.

(2) A domestic-acquired limited liability company may approve an amendment of a plan of interest exchange:

(a) In the same manner as the plan was approved, if the plan does not provide for the manner in which it may be amended; or

(b) By the managers or members in the manner provided in the plan, but a member who was entitled to vote on or consent to approval of the interest exchange is entitled to vote on or consent to any amendment of the plan which will change:

1. The amount or kind of interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing, to be received by the interest holders of any party to the plan;

2. The public organic record, if any, or private organic rules of the acquired entity which will be in effect immediately after the interest exchange becomes effective, except for changes that do not require approval of the interest holders of the acquired entity under its organic law or organic rules; or

3. Any other terms or conditions of the plan, if the change would adversely affect the member in any material respect.

(3) After a plan of interest exchange has been approved and before such articles of interest exchange become effective, the plan may be abandoned as provided in the plan. Unless prohibited by the plan, a domestic limited liability company may abandon the plan in the same manner as the plan was approved.

(4) If a plan of interest exchange is abandoned after articles of interest exchange have been delivered to the department for filing and before such articles of interest exchange have become effective, a statement of abandonment, signed by a party to the plan, must be delivered to the department for filing before the articles of interest exchange become effective. The statement of abandonment takes effect on filing, and the interest exchange is abandoned and does not become effective. The statement of abandonment must contain the following:

(a) The name of each party to the plan of interest exchange.

(b) The date on which the articles of interest exchange were delivered to the department for filing.

(c) A statement that the interest exchange has been abandoned in accordance with this section.

History.—s. 2, ch. 2013-180.



605.1035 - Articles of interest exchange.

605.1035 Articles of interest exchange.—

(1) After a plan of interest exchange has been approved, articles of interest exchange must be signed by each party to the interest exchange and delivered to the department for filing.

(2) The articles of interest exchange must contain the following:

(a) The name of the acquired limited liability company.

(b) The name, jurisdiction of formation, and type of entity of the acquiring entity.

(c) A statement that the plan of interest exchange was approved by the acquired limited liability entity in accordance with the provisions of ss. 605.1031-605.1036 and by each member of such limited liability company who, as a result of the interest exchange, will have interest holder liability under s. 605.1033(1)(b) and whose approval is required.

(d) Any amendments to the acquired limited liability company’s public organic record approved as part of the plan of interest exchange.

(e) A statement that the plan of interest exchange was approved by each acquiring entity that is a party to the interest exchange in accordance with the organic laws in its jurisdiction of formation, or, if such approval was not required, a statement to that effect.

(f) A statement that the acquiring entity has agreed to pay to any members of the acquired entity with appraisal rights the amount to which such members are entitled under ss. 605.1006 and 605.1061-605.1072.

(g) The effective date of the interest exchange, if the effective date of the interest exchange is not the same as the date of filing of the articles of interest exchange, subject to the limitations in s. 605.0207.

(3) In addition to the requirements of subsection (2), articles of interest exchange may include any other provision not prohibited by law.

(4) An interest exchange becomes effective when the articles of interest exchange become effective, unless the articles of interest exchange specify an effective time or a delayed effective date that complies with s. 605.0207.

(5) A limited liability company is not required to deliver articles of interest exchange for filing pursuant to subsection (1) if the domestic limited liability company is named as an acquired entity or as an acquiring entity in the articles of share exchange filed for the same interest exchange in accordance with s. 607.1105(1) and if such articles of share exchange substantially comply with the requirements of this section.

History.—s. 2, ch. 2013-180.



605.1036 - Effect of interest exchange.

605.1036 Effect of interest exchange.—

(1) When an interest exchange in which the acquired entity is a domestic limited liability company becomes effective:

(a) The interests in a domestic company which are the subject of the interest exchange cease to exist or are converted or exchanged, and the members holding those interests are entitled only to the rights provided to them under the plan of interest exchange and to any appraisal rights they have under ss. 605.1006 and 605.1061-605.1072;

(b) The acquiring entity becomes the interest holder of the interests in the acquired entity stated in the plan of interest exchange to be acquired by the acquiring entity;

(c) The public organic record of the acquired entity is amended as provided in the articles of interest exchange; and

(d) The provisions of the private organic rules of the acquired entity that are to be in a record, if any, are amended to the extent provided in the plan of interest exchange.

(2) Except as otherwise provided in the organic rules of the acquired limited liability company, the interest exchange does not give rise to any rights that a member, manager, or third party would have upon a dissolution, liquidation, or winding up of the acquired entity.

(3) When an interest exchange becomes effective, a person who did not have interest holder liability with respect to a domestic-acquired limited liability company and who becomes subject to interest holder liability with respect to a domestic entity as a result of the interest exchange will have interest holder liability only to the extent provided by the organic law of the entity and only for those debts, obligations, and other liabilities that arise after the interest exchange becomes effective.

(4) When an interest exchange becomes effective, the interest holder liability of a person who ceases to hold an interest in a domestic-acquired limited liability company with respect to which the person had interest holder liability is as follows:

(a) The interest exchange does not discharge any interest holder liability to the extent the interest holder liability arose before the interest exchange became effective.

(b) The person does not have interest holder liability for any debt, obligation, or other liability that arises after the interest exchange becomes effective.

(c) The organic law of the acquired entity’s jurisdiction of formation and any rights of contribution provided by such law, or under the organic rules of the acquired entity, continue to apply to the release, collection, or discharge of any interest holder liability preserved under paragraph (a) as if the interest exchange had not occurred.

History.—s. 2, ch. 2013-180.



605.1041 - Conversion authorized.

605.1041 Conversion authorized.—

(1) By complying with the provisions of this section and ss. 605.1042-605.1046, a domestic limited liability company may become:

(a) A domestic entity that is a different type of entity; or

(b) A foreign entity that is a limited liability company or a different type of entity, if the conversion is authorized by the law of the foreign entity’s jurisdiction of formation.

(2) By complying with the provisions of this section and ss. 605.1042-605.1046, which are applicable to a domestic entity that is not a domestic limited liability company, the domestic entity may become a domestic limited liability company if the conversion is authorized by the law governing the domestic entity.

(3) By complying with the provisions of this section and ss. 605.1042-605.1046 which are applicable to foreign entities, a foreign entity may become a domestic limited liability company if the conversion is authorized by the law of the foreign entity’s jurisdiction of formation.

(4) If a protected agreement contains a provision that applies to a merger of a domestic limited liability company but does not refer to a conversion, the provision applies to a conversion of the entity as if the conversion were a merger until the provision is amended after January 1, 2014.

History.—s. 2, ch. 2013-180; s. 142, ch. 2014-17.



605.1042 - Plan of conversion.

605.1042 Plan of conversion.—

(1) A domestic limited liability company may convert into a different type of domestic entity or into a foreign entity that is a foreign limited liability company or a different type of foreign entity by approving a plan of conversion. The plan must be in a record and contain the following:

(a) The name of the converting limited liability company.

(b) The name, jurisdiction of formation, and type of entity of the converted entity.

(c) The manner and basis of converting the interests and rights to acquire interests in the converting limited liability company into interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing.

(d) The proposed public organic record of the converted entity, if it will be a filing entity.

(e) The full text of the private organic rules of the converted entity which are proposed to be in a record, if any.

(f) Any other provision required by the law of this state or the organic rules of the converted limited liability company, if the entity is to be an entity other than a domestic limited liability company.

(g) All other statements required to be set forth in a plan of conversion by the law of the jurisdiction of formation of the converted entity following the conversion.

(2) In addition to the requirements of subsection (1), a plan of conversion may contain any other provision not prohibited by law.

History.—s. 2, ch. 2013-180.



605.1043 - Approval of conversion.

605.1043 Approval of conversion.—

(1) A plan of conversion is not effective unless it has been approved:

(a) If the converting entity is a domestic limited liability company, by a majority-in-interest of the members of such company who have a right to vote upon the conversion; and

(b) In a record, by each member of a converting limited liability company which will have interest holder liability for debts, obligations, and other liabilities that arise after the conversion becomes effective, unless:

1. The organic rules of the company in a record provide for the approval of a conversion in which some or all of its members become subject to interest holder liability by the vote or consent of less than all of the members; and

2. The member consented in a record to or voted for that provision of the organic rules or became a member after the adoption of that provision.

(2) A conversion involving a domestic converting entity that is not a limited liability company is not effective unless it is approved by the domestic converting entity in accordance with its organic law.

(3) A conversion of a foreign converting entity is not effective unless it is approved by the foreign entity in accordance with the law of the foreign entity’s jurisdiction of formation.

(4) If the converting entity is a domestic limited liability company, all members of the company who have the right to vote upon the conversion must be given written notice of a meeting with respect to the approval of a plan of conversion as provided in subsection (1) not less than 10 days and not more than 60 days before the date of the meeting at which the plan of conversion is submitted for approval by the members of such limited liability company. The notification required under this subsection may be waived in writing by the person or persons entitled to such notification.

(5) The notification required under subsection (4) must be in writing and include the following:

(a) The date, time, and place of the meeting at which the plan of conversion is to be submitted for approval by the members of the limited liability company.

(b) A copy of the plan of conversion.

(c) The statement or statements required under ss. 605.1006 and 605.1061-605.1072 regarding the availability of appraisal rights, if any, to members of the limited liability company.

(d) The date on which such notification was mailed or delivered to the members.

(6) In addition to the requirements of subsection (5), the notification required under subsection (4) may contain any other information concerning the plan of conversion not prohibited by applicable law.

(7) The notification required under subsection (4) is deemed to be given at the earliest date of:

(a) The date the notification is received;

(b) Five days after the date the notification is deposited in the United States mail addressed to the member at the member’s address as it appears in the books and records of the limited liability company, with prepaid postage affixed;

(c) The date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and if the receipt is signed by or on behalf of the addressee; or

(d) The date the notification is given in accordance with the organic rules of the limited liability company.

History.—s. 2, ch. 2013-180.



605.1044 - Amendment or abandonment of plan of conversion.

605.1044 Amendment or abandonment of plan of conversion.—

(1) A plan of conversion of a domestic converting limited liability company may be amended:

(a) In the same manner as the plan was approved, if the plan does not provide for the manner in which it may be amended; or

(b) By the managers or members of the entity in the manner provided in the plan, but a member who was entitled to vote on or consent to approval of the conversion is entitled to vote on or consent to an amendment of the plan which will change:

1. The amount or kind of interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing, to be received by the interest holders of the converting entity under the plan;

2. The public organic record, if any, or private organic rules of the converted entity which will be in effect immediately after the conversion becomes effective, except for changes that do not require approval of the interest holders of the converting entity under its organic law or organic rules; or

3. Any other terms or conditions of the plan, if the change would adversely affect the interest holder in any material respect.

(2) After a plan of conversion has been approved and before the articles of conversion become effective, the plan may be abandoned as provided in the plan. Unless prohibited by the plan, a domestic converting limited liability company may abandon the plan in the same manner as the plan was approved.

(3) If a plan of conversion is abandoned after articles of conversion have been delivered to the department for filing and before such articles of conversion have become effective, a statement of abandonment, signed by the converting entity, must be delivered to the department for filing before the articles of conversion become effective. The statement of abandonment takes effect on filing, and the conversion is abandoned and does not become effective. The statement of abandonment must contain the following:

(a) The name of the converting limited liability company.

(b) The date on which the articles of conversion were delivered to the department for filing.

(c) A statement that the conversion has been abandoned in accordance with this section.

History.—s. 2, ch. 2013-180.



605.1045 - Articles of conversion.

605.1045 Articles of conversion.—

(1) After a plan of conversion is approved, articles of conversion signed by the converting entity must be delivered to the department for filing.

(2) The articles of conversion must contain the following:

(a) The name, jurisdiction of formation, and type of entity of the converting entity.

(b) The name, jurisdiction of formation, and type of entity of the converted entity.

(c) If the converting entity is a domestic limited liability company, a statement that the plan of conversion has been approved in accordance with ss. 605.1041-605.1046, or if the converting entity is a foreign entity, a statement that the conversion was approved by the foreign converting entity in accordance with the law of its jurisdiction of formation and by each member of the converting entity who as a result of the conversion will have interest holder liability under s. 605.1043(1)(b) and whose approval is required.

(d) If the converted entity is a domestic filing entity, the text of its public organic record, as an attachment.

(e) If the converted entity is a domestic limited liability partnership, the text of its statement of qualification, as an attachment.

(f) If the converted entity is a foreign entity that does not have a certificate of authority to transact business in this state, a mailing address to which the department may send any process served on the department pursuant to s. 605.0117 and chapter 48.

(g) A statement that the converted entity has agreed to pay to the members of any limited liability company with appraisal rights the amount to which such members are entitled under ss. 605.1006 and 605.1061-605.1072.

(h) The effective date of the conversion, if the effective date of the conversion is not the same as the date of filing of the articles of conversion, subject to the limitations contained in s. 605.0207.

(3) In addition to the requirements of subsection (2), articles of conversion may contain any other provision not prohibited by law.

(4) A conversion becomes effective when the articles of conversion become effective, unless the articles of conversion specify an effective time or a delayed effective date that complies with s. 605.0207.

(5) A copy of the articles of conversion, certified by the department, may be filed in the official records of any county in this state in which the converted entity holds an interest in real property.

History.—s. 2, ch. 2013-180.



605.1046 - Effect of conversion.

605.1046 Effect of conversion.—

(1) When a conversion in which the converted entity is a domestic limited liability company becomes effective:

(a) The converted entity is:

1. Organized under and subject to this chapter; and

2. The same entity, without interruption, as the converting entity;

(b) All property of the converting entity continues to be vested in the converted entity without transfer, reversion, or impairment;

(c) All debts, obligations, and other liabilities of the converting entity continue as debts, obligations, and other liabilities of the converted entity;

(d) Except as otherwise provided by law or the plan of conversion, all the rights, privileges, immunities, powers, and purposes of the converting entity remain in the converted entity;

(e) The name of the converted entity may be substituted for the name of the converting entity in any pending action or proceeding;

(f) The provisions of the organic rules of the converted entity which are to be in a record, if any, approved as part of the plan of conversion are effective; and

(g) The interests or rights to acquire interests in the converting entity are converted, and the interest holders of the converting entity are entitled only to the rights provided to them under the plan of conversion and to any appraisal rights they have under ss. 605.1006 and 605.1061-605.1072 and the converting entity’s organic law.

(2) Except as otherwise provided in the private organic rules of a domestic converting limited liability company, the conversion does not give rise to any rights that a member, manager, or third party would otherwise have upon a dissolution, liquidation, or winding up of the converting entity.

(3) When a conversion becomes effective, a person who did not have interest holder liability with respect to the converting entity and becomes subject to interest holder liability with respect to a domestic entity as a result of the conversion has interest holder liability only to the extent provided by the organic law of the entity and only for those debts, obligations, and other liabilities that arise after the conversion becomes effective.

(4) When a conversion becomes effective, the interest holder liability of a person who ceases to hold an interest in a domestic limited liability company with respect to which the person had interest holder liability is as follows:

(a) The conversion does not discharge interest holder liability to the extent the interest holder liability arose before the conversion became effective.

(b) The person does not have interest holder liability for any debt, obligation, or other liability that arises after the conversion becomes effective.

(c) The organic law of the jurisdiction of formation of the converting limited liability company and the rights of contribution provided under such law, or the organic rules of the converting limited liability company, continue to apply to the release, collection, or discharge of any interest holder liability preserved under paragraph (a) as if the conversion had not occurred.

(5) When a conversion becomes effective, a foreign entity that is the converted entity may be served with process in this state for the collection and enforcement of its debts, obligations, and liabilities as provided in s. 605.0117 and chapter 48.

(6) If the converting entity is a registered foreign entity, the certificate of authority to conduct business in this state of the converting entity is canceled when the conversion becomes effective.

(7) A conversion does not require the entity to wind up its affairs and does not constitute or cause the dissolution of the entity.

History.—s. 2, ch. 2013-180.



605.1051 - Domestication authorized.

605.1051 Domestication authorized.—By complying with this section and ss. 605.1052-605.1056, a non-United States entity may become a domestic limited liability company if the domestication is authorized under the organic law of the non-United States entity’s jurisdiction of formation.

History.—s. 2, ch. 2013-180.



605.1052 - Plan of domestication.

605.1052 Plan of domestication.—

(1) A non-United States entity may become a domestic limited liability company by approving a plan of domestication. The plan of domestication must be in a record and contain the following:

(a) The name and jurisdiction of formation of the domesticating entity.

(b) If applicable, the manner and basis of converting the interests and rights to acquire interests in the domesticating entity into interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing.

(c) The proposed public organic record of the domesticating entity in this state.

(d) The full text of the proposed private organic rules of the domesticated entity that are to be in a record, if any.

(e) Any other provision required by the law of the jurisdiction of formation of the domesticating entity or the organic rules of the domesticating entity.

(2) In addition to the requirements of subsection (1), a plan of domestication may contain any other provision not prohibited by law.

History.—s. 2, ch. 2013-180.



605.1053 - Approval of domestication.

605.1053 Approval of domestication.—A plan of domestication of a domesticating entity shall be approved:

(1) In accordance with the organic law of the domesticating entity’s jurisdiction of formation; and

(2) In a record, by each of the domesticating entity’s owners who will have interest holder liability for debts, obligations, and other liabilities that arise after the domestication becomes effective, unless:

(a) The organic rules of the domesticating entity in a record provide for the approval of a domestication in which some or all of the persons who are its owners become subject to interest holder liability by the vote or consent of fewer than all of the persons who are its owners; and

(b) The person who will be a member of the domesticated limited liability company consented in a record to or voted for that provision of the organic rules of the domesticating entity or became an owner of the domesticating entity after the adoption of that provision.

History.—s. 2, ch. 2013-180.



605.1054 - Amendment or abandonment of plan of domestication.

605.1054 Amendment or abandonment of plan of domestication.—

(1) A plan of domestication of a domesticating entity may be amended:

(a) In the same manner as the plan was approved if the plan does not provide for the manner in which it may be amended; or

(b) By the interest holders of the domesticating entity in the manner provided in the plan, but an owner who was entitled to vote on or consent to approval of the domestication is entitled to vote on or consent to any amendment of the plan that will change:

1. If applicable, the amount or kind of interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing, to be received by the interest holders of the domesticating entity under the plan;

2. The public organic record, if any, or private organic rules of the domesticated limited liability company which will be in effect immediately after the domestication becomes effective except for changes that do not require approval of the interest holders of the domesticating entity under its organic law or organic rules; or

3. Any other terms or conditions of the plan, if the change would adversely affect the interest holder in any material respect.

(2) After a plan of domestication has been approved and before the articles of domestication become effective, the plan may be abandoned as provided in the plan. Unless prohibited by the plan, the domesticating entity may abandon the plan in the same manner as the plan was approved.

(3) If a plan of domestication is abandoned after articles of domestication have been delivered to the department for filing and before such articles of domestication have become effective, a statement of abandonment, signed by the domesticating entity, must be delivered to the department for filing before the articles of domestication become effective. The statement of abandonment takes effect on filing, and the domestication is abandoned and does not become effective. The statement of abandonment must contain the following:

(a) The name of the domesticating entity.

(b) The date on which the articles of domestication were delivered to the department for filing.

(c) A statement that the domestication has been abandoned in accordance with this section.

History.—s. 2, ch. 2013-180.



605.1055 - Articles of domestication.

605.1055 Articles of domestication.—

(1) The articles of domestication must be filed with the department. The articles of domestication must contain the following:

(a) The date on which the domesticating entity was first formed, incorporated, created, or otherwise came into being.

(b) The name of the domesticating entity immediately before the filing of the articles of domestication.

(c) The articles of organization of the domesticated limited liability company, as an attachment.

(d) The effective date of the domestication as a limited liability company, if the effective date of the domestication is not the same as the date of filing of the articles of domestication, subject to the limitations contained in s. 605.0207.

(e) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the domesticating entity, or any other equivalent thereto under the law of the jurisdiction of formation, immediately before the filing of the articles of domestication.

(f) A statement that the domestication has been approved in accordance with the laws of the jurisdiction of formation of the domesticating entity.

(2) In addition to the requirements of subsection (1), articles of domestication may contain any other provision not prohibited by law.

(3) The articles of domestication which are filed with the department must be accompanied by a certificate of status or equivalent document, if any, from the domesticating entity’s jurisdiction of formation.

(4) The articles of domestication and the articles of organization of a domesticated limited liability company must satisfy the requirements of the law of this state, and may be executed by an authorized representative and registered agent in accordance with this chapter.

History.—s. 2, ch. 2013-180.



605.1056 - Effect of domestication.

605.1056 Effect of domestication.—

(1) When a domestication becomes effective:

(a) The domesticated limited liability company is:

1. Organized under and subject to the organic law of this state; and

2. The same entity, without interruption, as the domesticating entity;

(b) All property of the domesticating entity continues to be vested in the domesticated limited liability company without transfer, reversion, or impairment;

(c) All debts, obligations, and other liabilities of the domesticating entity continue as debts, obligations, and other liabilities of the domesticated limited liability company;

(d) Except as otherwise provided by law or the plan of domestication, all the rights, privileges, immunities, powers, and purposes of the domesticating entity remain in the domesticated limited liability company;

(e) The name of the domesticated limited liability company may be substituted for the name of the domesticating entity in any pending action or proceeding;

(f) The articles of organization of the domesticated limited liability company are effective;

(g) The provisions of the private organic rules of the domesticated limited liability company which are to be in a record, if any, approved as part of the plan of domestication are effective; and

(h) The interests in the domesticating entity are converted to the extent and as approved in connection with the domestication, and the interest holders of the domesticating entity are entitled only to the rights provided to them under the plan of domestication.

(2) Except as otherwise provided in the organic law or organic rules of the domesticating entity, the domestication does not give rise to any rights that an interest holder or third party would otherwise have upon a dissolution, liquidation, or winding up of the domesticating entity.

(3) When a domestication becomes effective, a person who did not have interest holder liability with respect to the domesticating entity and becomes subject to interest holder liability with respect to the domesticated limited liability company as a result of the domestication has interest holder liability only to the extent provided by the organic law of the domesticating entity and only for those debts, obligations, and other liabilities that arise after the domestication becomes effective.

(4) When a domestication becomes effective, the interest holder liability of a person who ceases to hold an interest in a domestic limited liability company with respect to which the person had interest holder liability is as follows:

(a) The domestication does not discharge any interest holder liability under this chapter to the extent the interest holder liability arose before the domestication became effective;

(b) A person does not have interest holder liability under this chapter for any debt, obligation, or other liability that arises after the domestication becomes effective; and

(c) The organic law of the jurisdiction of formation of the domesticating entity and any rights of contribution provided under such law, or the organic rules of the domesticating entity, continue to apply to the release, collection, or discharge of any interest holder liability preserved under paragraph (a) as if the domestication had not occurred.

(5) When a domestication becomes effective, a domesticating entity that has become the domesticated limited liability company may be served with process in this state for the collection and enforcement of its debts, obligations, and liabilities as provided in s. 605.0117 and chapter 48.

(6) If the domesticating entity is qualified to transact business in this state, the certificate of authority of the domesticating entity is canceled when the domestication becomes effective.

(7) A domestication does not require the domesticating entity to wind up its affairs and does not constitute or cause the dissolution of the domesticating entity.

History.—s. 2, ch. 2013-180.



605.1061 - Appraisal rights; definitions.

605.1061 Appraisal rights; definitions.—The following definitions apply to this section and to ss. 605.1006 and 605.1062-605.1072:

(1) “Accrued interest” means interest from the effective date of the appraisal event to which the member objects until the date of payment, at the rate of interest determined for judgments in accordance with s. 55.03, determined as of the effective date of the appraisal event.

(2) “Affiliate” means a person who directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with another person or is a senior executive thereof. For purposes of s. 605.1006(4)(d), a person is deemed to be an affiliate of its senior executives.

(3) “Appraisal event” means an event described in s. 605.1006(1).

(4) “Beneficial member” means a person who is the beneficial owner of a membership interest held in a voting trust or by a nominee on the beneficial owner’s behalf.

(5) “Fair value” means the value of the member’s membership interest determined:

(a) Immediately before the effectuation of the appraisal event to which the member objects;

(b) Using customary and current valuation concepts and techniques generally employed for similar businesses in the context of the transaction requiring appraisal, excluding any appreciation or depreciation in anticipation of the transaction to which the member objects, unless exclusion would be inequitable to the limited liability company and its remaining members; and

(c) Without discounting for lack of marketability or minority status.

(6) “Limited liability company” means the limited liability company that issued the membership interest held by a member demanding appraisal and, for matters covered in this section and ss. 605.1062-605.1072, includes the converted entity in a conversion or the surviving entity in a merger.

(7) “Member” means a record member or a beneficial member.

(8) “Membership interest” means a member’s transferable interest and all other rights as a member of the limited liability company that issued the membership interest, including voting rights, management rights, or other rights under this chapter or the organic rules of the limited liability company except, if the appraisal rights of a member under s. 605.1006 pertain to only a certain class or series of a membership interest, the term “membership interest” means only the membership interest pertaining to such class or series.

(9) “Record member” means each person who is identified as a member in the current list of members maintained for purposes of s. 605.1006 by the limited liability company, or to the extent the limited liability company has failed to maintain a current list, each person who is the rightful owner of a membership interest in the limited liability company. A transferee of a membership interest who has not been admitted as a member is not a record member.

(10) “Senior executive” means a manager in a manager-managed limited liability company; a member in a member-managed limited liability company; or the chief executive officer, chief operating officer, chief financial officer, or president or any other person in charge of a principal business unit or function of a limited liability company, in charge of a manager in a manager-managed limited liability company, or in charge of a member in a member-managed limited liability company.

History.—s. 2, ch. 2013-180.



605.1062 - Assertion of rights by nominees and beneficial owners.

605.1062 Assertion of rights by nominees and beneficial owners.—

(1) A record member may assert appraisal rights as to less than all the membership interests registered in the record member’s name which are owned by a beneficial member only if the record member objects with respect to all membership interests of the class or series owned by that beneficial member and notifies the limited liability company in writing of the name and address of each beneficial member on whose behalf appraisal rights are being asserted. The rights of a record member who asserts appraisal rights for only part of the membership interests of the class or series held of record in the record member’s name under this subsection shall be determined as if the membership interests to which the record member objects and the record member’s other membership interests were registered in the names of different record members.

(2) A beneficial member may assert appraisal rights as to a membership interest held on behalf of the member only if such beneficial member:

(a) Submits to the limited liability company the record member’s written consent to the assertion of such rights by the date provided in s. 605.1063(3)(b); and

(b) Does so with respect to all membership interests of the class or series that are beneficially owned by the beneficial member.

History.—s. 2, ch. 2013-180.



605.1063 - Notice of appraisal rights.

605.1063 Notice of appraisal rights.—

(1) If a proposed appraisal event is to be submitted to a vote at a members’ meeting, the meeting notice must state that the limited liability company has concluded that the members are, are not, or may be entitled to assert appraisal rights under this chapter.

(2) If the limited liability company concludes that appraisal rights are or may be available, a copy of ss. 605.1006 and 605.1061-605.1072 must accompany the meeting notice sent to those record members who are or may be entitled to exercise appraisal rights.

(3) If the appraisal event is to be approved other than by a members’ meeting:

(a) Written notice that appraisal rights are, are not, or may be available must be sent to each member from whom a consent is solicited at the time consent of such member is first solicited, and if the limited liability company has concluded that appraisal rights are or may be available, a copy of ss. 605.1006 and 605.1061-605.1072 must accompany such written notice; or

(b) Written notice that appraisal rights are, are not, or may be available must be delivered, at least 10 days before the appraisal event becomes effective, to all nonconsenting and nonvoting members, and, if the limited liability company has concluded that appraisal rights are or may be available, a copy of ss. 605.1006 and 605.1061-605.1072 must accompany such written notice.

(4) If a particular appraisal event is proposed and the limited liability company concludes that appraisal rights are or may be available, the notice referred to in subsection (1), paragraph (3)(a), or paragraph (3)(b) must be accompanied by:

(a) Financial statements of the limited liability company that issued the membership interests that may be or are subject to appraisal rights, consisting of a balance sheet as of the end of the fiscal year ending not more than 16 months before the date of the notice, an income statement for that fiscal year, and a cash flow statement for that fiscal year; however, if such financial statements are not reasonably available, the limited liability company shall provide reasonably equivalent financial information; and

(b) The latest available interim financial statements, including year-to-date through the end of the interim period, of such limited liability company, if any.

(5) The right to receive the information described in subsection (4) may be waived in writing by a member before or after the appraisal event.

History.—s. 2, ch. 2013-180.



605.1064 - Notice of intent to demand payment.

605.1064 Notice of intent to demand payment.—

(1) If a proposed appraisal event is submitted to a vote at a members’ meeting, a member who is entitled to and who wishes to assert appraisal rights with respect to a class or series of membership interests:

(a) Must deliver, before the vote is taken, to any other member of a member-managed limited liability company, to a manager of a manager-managed limited liability company, or, if the limited liability company has appointed officers, to an officer written notice of such person’s intent to demand payment if the proposed appraisal event is effectuated; and

(b) May not vote, or cause or permit to be voted, any membership interests of the class or series in favor of the appraisal event.

(2) If a proposed appraisal event is to be approved by less than unanimous written consent of the members, a member who is entitled to and who wishes to assert appraisal rights with respect to a class or series of membership interests must not sign a consent in favor of the proposed appraisal event with respect to that class or series of membership interests.

(3) A person who may otherwise be entitled to appraisal rights, but does not satisfy the requirements of subsection (1) or subsection (2), is not entitled to payment under ss. 605.1006 and 605.1061-605.1072.

History.—s. 2, ch. 2013-180.



605.1065 - Appraisal notice and form.

605.1065 Appraisal notice and form.—

(1) If the proposed appraisal event becomes effective, the limited liability company must send a written appraisal notice and form required by paragraph (2)(a) to all members who satisfy the requirements of s. 605.1064(1) or (2).

(2) The appraisal notice must be sent no earlier than the date the appraisal event became effective and within 10 days after such date and must:

(a) Supply a form that specifies the date that the appraisal event became effective and that provides for the member to state:

1. The member’s name and address;

2. The number, classes, and series of membership interests as to which the member asserts appraisal rights;

3. That the member did not vote for or execute a written consent with respect to the transaction as to any classes or series of membership interests as to which the member asserts appraisal rights;

4. Whether the member accepts the limited liability company’s offer as stated in subparagraph (b)5.; and

5. If the offer is not accepted, the member’s estimated fair value of the membership interests and a demand for payment of the member’s estimated value plus accrued interest.

(b) State:

1. Where the form described in paragraph (a) must be sent;

2. A date by which the limited liability company must receive the form, which date may not be less than 40 days or more than 60 days after the date the appraisal notice and form described in this section are sent, and that the member is considered to have waived the right to demand appraisal with respect to the membership interests unless the form is received by the limited liability company by such specified date;

3. In the case of membership interests represented by a certificate, the location at which certificates for the certificated membership interests must be deposited, if that action is required by the limited liability company, and the date by which those certificates must be deposited, which may not be earlier than the date for receiving the required form under subparagraph 2.;

4. The limited liability company’s estimate of the fair value of the membership interests;

5. An offer to each member who is entitled to appraisal rights to pay the limited liability company’s estimate of fair value provided in subparagraph 4.;

6. That, if requested in writing, the limited liability company will provide to the member so requesting, within 10 days after the date specified in subparagraph 2., the number of members who return the forms by the specified date and the total number of membership interests owned by such members;

7. The date by which the notice to withdraw under s. 605.1066 must be received, which date must be within 20 days after the date specified in subparagraph 2.; and

8. If not previously provided, accompanied by a copy of ss. 605.1006 and 605.1061-605.1072.

History.—s. 2, ch. 2013-180.



605.1066 - Perfection of rights; right to withdraw.

605.1066 Perfection of rights; right to withdraw.—

(1) A member who receives notice pursuant to s. 605.1065 and wishes to exercise appraisal rights must sign and return the form received pursuant to s. 605.1065(1) and, in the case of certificated membership interests and if the limited liability company so requires, deposit the member’s certificates in accordance with the terms of the notice by the date referred to in the notice pursuant to s. 605.1065(2)(b)2. Once a member deposits that member’s certificates or, in the case of uncertificated membership interests, returns the signed form described in s. 605.1065(2), the member loses all rights as a member, unless the member withdraws pursuant to subsection (2). Upon receiving a demand for payment from a member who holds an uncertificated membership interest, the limited liability company shall make an appropriate notation of the demand for payment in its records and shall restrict the transfer of the membership interest, or the applicable class or series, from the date the member delivers the items required by this section.

(2) A member who has complied with subsection (1) may nevertheless decline to exercise appraisal rights and withdraw from the appraisal process by so notifying the limited liability company in writing by the date provided in the appraisal notice pursuant to s. 605.1065(2)(b)7. A member who fails to notify the limited liability company in writing of the withdrawal by the date provided in the appraisal notice may not thereafter withdraw without the limited liability company’s written consent.

(3) A member who does not sign and return the form and, in the case of certificated membership interests, deposit that member’s certificates, if so required by the limited liability company, each by the date set forth in the notice described in s. 605.1065(2)(a), is not entitled to payment under ss. 605.1006 and 605.1061-605.1072.

(4) If the member’s right to receive fair value is terminated other than by the purchase of the membership interest by the limited liability company, all rights of the member, with respect to such membership interest, shall be reinstated effective as of the date the member delivered the items required by subsection (1), including the right to receive any intervening payment or other distribution with respect to such membership interest, or, if any such rights have expired or any such distribution other than a cash payment has been completed, in lieu thereof at the election of the limited liability company, the fair value thereof in cash as determined by the limited liability company as of the time of such expiration or completion, but without prejudice otherwise to any action or proceeding of the limited liability company that may have been taken by the limited liability company on or after the date the member delivered the items required by subsection (1).

History.—s. 2, ch. 2013-180.



605.1067 - Member’s acceptance of limited liability company’s offer.

605.1067 Member’s acceptance of limited liability company’s offer.—

(1) If the member states on the form provided in s. 605.1065(1) that the member accepts the offer of the limited liability company to pay the limited liability company’s estimated fair value for the membership interest, the limited liability company shall make the payment to the member within 90 days after the limited liability company’s receipt of the items required by s. 605.1066(1).

(2) Upon payment of the agreed value, the member shall cease to have an interest in the membership interest.

History.—s. 2, ch. 2013-180.



605.1068 - Procedure if member is dissatisfied with offer.

605.1068 Procedure if member is dissatisfied with offer.—

(1) A member who is dissatisfied with the limited liability company’s offer as provided pursuant to s. 605.1065(2)(b)4. must notify the limited liability company on the form provided pursuant to s. 605.1065(1) of the member’s estimate of the fair value of the membership interest and demand payment of that estimate plus accrued interest.

(2) A member who fails to notify the limited liability company in writing of the member’s demand to be paid the member’s estimate of the fair value plus interest under subsection (1) within the timeframe provided in s. 605.1065(2)(b)2. waives the right to demand payment under this section and is entitled only to the payment offered by the limited liability company pursuant to s. 605.1065(2)(b)4.

History.—s. 2, ch. 2013-180.



605.1069 - Court action.

605.1069 Court action.—

(1) If a member makes demand for payment under s. 605.1068 which remains unsettled, the limited liability company shall commence a proceeding within 60 days after receiving the payment demand and petition the court to determine the fair value of the membership interest plus accrued interest from the date of the appraisal event. If the limited liability company does not commence the proceeding within the 60-day period, any member who has made a demand pursuant to s. 605.1068 may commence the proceeding in the name of the limited liability company.

(2) The proceeding must be commenced in the appropriate court of the county in which the limited liability company’s principal office in this state is located or, if none, the county in which its registered agent is located. If by virtue of the appraisal event becoming effective the entity has become a foreign entity without a registered agent in this state, the proceeding must be commenced in the county in this state in which the principal office or registered agent of the limited liability company was located immediately before the time the appraisal event became effective; if it has, and immediately before the appraisal event became effective had no principal office in this state, then in the county in which the limited liability company has, or immediately before the time the appraisal event became effective had, an office in this state; or if none in this state, then in the county in which the limited liability company’s registered office is or was last located.

(3) All members, whether or not residents of this state, whose demands remain unsettled shall be made parties to the proceeding as in an action against their membership interests. The limited liability company shall serve a copy of the initial pleading in such proceeding upon each member-party who is a resident of this state in the manner provided by law for the service of a summons and complaint and upon each nonresident member-party by registered or certified mail or by publication as provided by law.

(4) The jurisdiction of the court in which the proceeding is commenced under subsection (2) is plenary and exclusive. If it so elects, the court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers shall have the powers described in the order appointing them or in an amendment to the order. The members demanding appraisal rights are entitled to the same discovery rights as parties in other civil proceedings. There is no right to a jury trial.

(5) Each member who is made a party to the proceeding is entitled to judgment for the amount of the fair value of such member’s membership interests, plus interest, as found by the court.

(6) The limited liability company shall pay each such member the amount found to be due within 10 days after final determination of the proceedings. Upon payment of the judgment, the member ceases to have any interest in the membership interests.

History.—s. 2, ch. 2013-180.



605.1070 - Court costs and attorney fees.

605.1070 Court costs and attorney fees.—

(1) The court in an appraisal proceeding shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the limited liability company, except that the court may assess costs against all or some of the members demanding appraisal, in amounts the court finds equitable, to the extent the court finds the members acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this chapter.

(2) The court in an appraisal proceeding may also assess the expenses incurred by the respective parties, in amounts the court finds equitable:

(a) Against the limited liability company and in favor of any or all members demanding appraisal, if the court finds the limited liability company did not substantially comply with the requirements of ss. 605.1061-605.1072; or

(b) Against either the limited liability company or a member demanding appraisal, in favor of another party, if the court finds that the party against whom the expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this chapter.

(3) If the court in an appraisal proceeding finds that the expenses incurred by any member were of substantial benefit to other members similarly situated and should not be assessed against the limited liability company, the court may direct that the expenses be paid out of the amounts awarded the members who were benefited.

(4) To the extent the limited liability company fails to make a required payment pursuant to s. 605.1067 or s. 605.1069, the member may sue the limited liability company directly for the amount owed and, to the extent successful, is entitled to recover from the limited liability company all costs and expenses of the suit, including attorney fees.

History.—s. 2, ch. 2013-180.



605.1071 - Limitation on limited liability company payment.

605.1071 Limitation on limited liability company payment.—

(1) Payment may not be made to a member seeking appraisal rights if, at the time of payment, the limited liability company is unable to meet the distribution standards of s. 605.0405. In such event, the member shall, at the member’s option:

(a) Withdraw the notice of intent to assert appraisal rights, which is deemed withdrawn with the consent of the limited liability company; or

(b) Retain the status as a claimant against the limited liability company and, if the limited liability company is liquidated, be subordinated to the rights of creditors of the limited liability company, but have rights superior to the members not asserting appraisal rights and, if the limited liability company is not liquidated, retain the right to be paid for the membership interest, which right the limited liability company shall be obligated to satisfy when the restrictions of this section do not apply.

(2) The member shall exercise the option under paragraph (1)(a) or paragraph (1)(b) by written notice filed with the limited liability company within 30 days after the limited liability company has given written notice that the payment for the membership interests cannot be made because of the restrictions of this section. If the member fails to exercise the option, the member is deemed to have withdrawn the notice of intent to assert appraisal rights.

History.—s. 2, ch. 2013-180.



605.1072 - Other remedies limited.

605.1072 Other remedies limited.—

(1) The legality of a proposed or completed appraisal event may not be contested, and the appraisal event may not be enjoined, set aside, or rescinded, in a legal or equitable proceeding by a member after the members have approved the appraisal event.

(2) Subsection (1) does not apply to an appraisal event that:

(a) Was not authorized and approved in accordance with the applicable provisions of this chapter, the organic rules of the limited liability company, or the resolutions of the members authorizing the appraisal event; or

(b) Was procured as a result of fraud, a material misrepresentation, or an omission of a material fact that is necessary to make statements made, in light of the circumstances in which they were made, not misleading.

History.—s. 2, ch. 2013-180; s. 9, ch. 2015-148.



605.1101 - Uniformity of application and construction.

605.1101 Uniformity of application and construction.—In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to the uniform act upon which it is based.

History.—s. 2, ch. 2013-180.



605.1102 - Relation to Electronic Signatures in Global and National Commerce Act.

605.1102 Relation to Electronic Signatures in Global and National Commerce Act.—This chapter modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. s. 7001 et seq., but does not modify, limit, or supersede s. 101(c) of that act, 15 U.S.C. s. 7001(c), or authorize electronic delivery of the notices described in s. 103(b) of that act, 15 U.S.C. s. 7003(b). Notwithstanding the foregoing, this chapter does not operate to modify, limit, or supersede any provisions of s. 15.16, s. 116.34, or s. 668.50.

History.—s. 2, ch. 2013-180.



605.1103 - Tax exemption on income of certain limited liability companies.

605.1103 Tax exemption on income of certain limited liability companies.—

(1) A limited liability company classified as a partnership for federal income tax purposes, or a single-member limited liability company that is disregarded as an entity separate from its owner for federal income tax purposes, and organized pursuant to this chapter or qualified to do business in this state as a foreign limited liability company is not an “artificial entity” within the purview of s. 220.02 and is not subject to the tax imposed under chapter 220. If a single-member limited liability company is disregarded as an entity separate from its owner for federal income tax purposes, its activities are, for purposes of taxation under chapter 220, treated in the same manner as a sole proprietorship, branch, or division of the owner.

(2) For purposes of taxation under chapter 220, a limited liability company formed in this state or a foreign limited liability company with a certificate of authority to transact business in this state shall be classified as a partnership or a limited liability company that has only one member shall be disregarded as an entity separate from its owner for federal income tax purposes, unless classified otherwise for federal income tax purposes, in which case the limited liability company shall be classified identically to its classification for federal income tax purposes. For purposes of taxation under chapter 220, a member or a transferee of a member of a limited liability company formed in this state or a foreign limited liability company with a certificate of authority to transact business in this state shall be treated as a resident or nonresident partner unless classified otherwise for federal income tax purposes, in which case the member or transferee of a member has the same status as the member or transferee of a member for federal income tax purposes.

(3) Single-member limited liability companies and other entities that are disregarded for federal income tax purposes must be treated as separate legal entities for all non-income tax purposes. The Department of Revenue shall adopt rules to take into account that single-member disregarded entities such as limited liability companies and qualified subchapter S corporations may be disregarded as separate entities for federal tax purposes and therefore may report and account for income, employment, and other taxes under the taxpayer identification number of the owner of the single-member entity.

History.—s. 2, ch. 2013-180; s. 143, ch. 2014-17.



605.1104 - Interrogatories by department; other powers of department.

605.1104 Interrogatories by department; other powers of department.—

(1) The department may direct to any limited liability company or foreign limited liability company subject to this chapter, and to a member or manager of any limited liability company or foreign limited liability company subject to this chapter, interrogatories reasonably necessary and proper to enable the department to ascertain whether the limited liability company or foreign limited liability company has complied with the provisions of this chapter applicable to the limited liability company or foreign limited liability company. The interrogatories must be answered within 30 days after the date of mailing, or within such additional time as fixed by the department. The answers to the interrogatories must be full and complete and must be made in writing and under oath. If the interrogatories are directed to an individual, they must be answered by the individual, and if directed to a limited liability company or foreign limited liability company, they must be answered by a manager of a manager-managed company, a member of a member-managed company, or other applicable governor if a foreign limited liability company is not member-managed or manager managed, or a fiduciary if the company is in the hands of a receiver, trustee, or other court-appointed fiduciary.

(2) The department need not file a record in a court of competent jurisdiction to which the interrogatories relate until the interrogatories are answered as provided in this chapter, and is not required to file a record if the answers disclose that the record is not in conformity with the requirements of this chapter or if the department has determined that the parties to such document have not paid all fees, taxes, and penalties due and owing this state. The department shall certify to the Department of Legal Affairs, for such action as the Department of Legal Affairs may deem appropriate, all interrogatories and answers that disclose a violation of this chapter.

(3) The department may, based upon its findings under this section or as provided in s. 213.053(15), bring an action in circuit court to collect any penalties, fees, or taxes determined to be due and owing the state and to compel any filing, qualification, or registration required by law. In connection with such proceeding, the department may, without prior approval by the court, file a lis pendens against any property owned by the limited liability company and may further certify any findings to the Department of Legal Affairs for the initiation of an action permitted pursuant to this chapter which the Department of Legal Affairs may deem appropriate.

(4) The department has the power and authority reasonably necessary to administer this chapter efficiently, to perform the duties herein imposed upon it, and to adopt reasonable rules necessary to carry out its duties and functions under this chapter.

History.—s. 2, ch. 2013-180.



605.1105 - Reservation of power to amend or repeal.

605.1105 Reservation of power to amend or repeal.—The Legislature has the power to amend or repeal all or part of this chapter at any time, and all domestic and foreign limited liability companies subject to this chapter shall be governed by the amendment or repeal.

History.—s. 2, ch. 2013-180.



605.1106 - Savings clause.

605.1106 Savings clause.—

(1) Except as provided in subsection (2), the repeal of a statute by this chapter does not affect:

(a) The operation of the statute or an action taken under it before its repeal, including, without limiting the generality of the foregoing, the continuing validity of any provision of the articles of organization, regulations, or operating agreements of a limited liability company authorized under the statute at the time of its adoption;

(b) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(c) Any violation of the statute or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal; or

(d) Any proceeding, merger, sale of assets, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, merger, sale of assets, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed.

(2) If a penalty or punishment imposed for violation of a statute is reduced by this chapter, the penalty or punishment, if not already imposed, shall be imposed in accordance with this chapter.

(3) This chapter does not affect an action commenced, proceeding brought, or right accrued before this chapter takes effect.

History.—s. 2, ch. 2013-180.



605.1107 - Severability clause.

605.1107 Severability clause.—If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History.—s. 2, ch. 2013-180.



605.1108 - Application to limited liability company formed under the Florida Limited Liability Company Act.

605.1108 Application to limited liability company formed under the Florida Limited Liability Company Act.—

(1) Subject to subsection (4), before January 1, 2015, this chapter governs only:

(a) A limited liability company formed on or after January 1, 2014; and

(b) A limited liability company formed before January 1, 2014, which elects, in the manner provided in its operating agreement or by law for amending the operating agreement, to be subject to this chapter.

(2) On or after January 1, 2015, this chapter governs all limited liability companies.

(3) For the purpose of applying this chapter to a limited liability company formed before January 1, 2014, under the Florida Limited Liability Company Act, former ss. 608.401-608.705, the company’s articles of organization are deemed to be the company’s articles of organization under this chapter.

(4) Notwithstanding the provisions of subsections (1) and (2), effective January 1, 2014, all documents, instruments, and other records submitted to the department must comply with the filing requirements stipulated by this chapter.

History.—s. 2, ch. 2013-180; s. 10, ch. 2015-148.






Chapter 606 - BUSINESS COORDINATION

606.01 - Legislative findings and intent.

606.01 Legislative findings and intent.—

(1) The Legislature finds that:

(a) As documented by the Governor’s Single Business Identifier Interagency Task Force, state government places a heavy burden on the business community of this state through the requirement to obtain and maintain numerous licenses, permits, and registrations.

(b) While such requirements are necessary to ensure the public safety and welfare, present methods for the business community to meet such obligations, as prescribed by law and administered and enforced by state agencies, are cumbersome and place an undue hardship on business entities in this state.

(c) The potential exists for the state to more easily identify and eliminate duplicative or outdated licensing requirements and thereby reduce its cost of operation without jeopardizing the public safety or welfare.

(2) It is the intent of this act to establish a master business index within the Department of State and to facilitate a reporting mechanism which consolidates and coordinates business entity licensing and reporting requirements whenever possible.

History.—s. 1, ch. 97-15.



606.02 - Short title.

606.02 Short title.—This act may be cited as the “Florida Business Coordination Act.”

History.—s. 2, ch. 97-15.



606.03 - Definitions.

606.03 Definitions.—As used in this act:

(1) “Business entity” means any form of corporation, partnership, association, cooperative, joint venture, business trust, or sole proprietorship that conducts business in this state.

(2) “Department” means the Department of State.

(3) “Master business index” means that database maintained by the department which indexes all business entity records maintained by any state government agency.

(4) “Participating agency” means an agency of government which elects to participate in the exchange of information through the master business index.

(5) “Single business identifier” means the unique record number assigned to a business entity by the department in compliance with the provisions of this act.

(6) “State agency” means any state government agency, department, or commission which has jurisdiction over business entities.

(7) “Uniform business report” means an information gathering document distributed by the department to collect or update current data for the master business index.

History.—s. 3, ch. 97-15; s. 1, ch. 99-218.



606.04 - Master business index.

606.04 Master business index.—

(1)(a) The department shall create a master business index, using as an initial base the commercial regulation and registration program databases the department currently maintains. Each business entity shall be assigned a unique single business identifier for interagency use. The master business index shall serve as the state’s central index of business entities and shall reflect a listing of all licenses and registrations held by a business with any participating agency.

(b) Each participating agency, notwithstanding any other requirement of law, shall:

1. Provide updated information regarding the status of a business entity which the agency regulates or licenses and on which the agency maintains records.

2. Have the discretion to use the index as an alternative means of acquiring information about a business entity and, as necessary, use the information in the index to comply with the various requirements for registration, license issuance, renewal, or otherwise in the fulfillment of the agency’s statutory responsibilities.

3. Have the discretion to use the index in any instance as an authorized source for the creation or amendment of any official records.

(c) The department is authorized to create, in conjunction with the master business index, a directory of business activity which will facilitate the exchange of information on Florida’s business opportunities and further the international and domestic economic development efforts of this state.

(2) The department is authorized to take the actions it deems necessary to integrate all nonbusiness entity or commercial registrations it maintains into the master business index such that all registrations maintained for a business entity are reflected in the index in a consolidated manner.

(3) The department is authorized to enter into any formal agreement with federal, state, or local agencies to facilitate the registration of a business entity with that agency.

History.—s. 4, ch. 97-15; s. 2, ch. 99-218.



606.05 - Custodian.

606.05 Custodian.—The Secretary of State is hereby designated the custodian of the master business index.

History.—s. 5, ch. 97-15.



606.06 - Uniform business report.

606.06 Uniform business report.—The department may use the uniform business report:

(1) To create index records and for referral to other federal, state, or local agencies as requested by a registrant.

(2) As a substitute for any annual report or renewal filing required by chapters 495, 605, 607, 609, 617, 620, 621, and 865.

(3) As the means for any registrant to apply for the issuance of a Federal Employer Identification Number, pursuant to any formal agreement with the Internal Revenue Service of the United States.

(4) To comply with any formal agreement for information exchange or reciprocal issuance of a license permit or registration.

(5) To facilitate the creation and maintenance of a database and a directory of businesses and any information regarding the activities of such businesses which will further the international and domestic economic development efforts of this state.

History.—s. 3, ch. 99-218; s. 28, ch. 2015-148.






Chapter 607 - FLORIDA BUSINESS CORPORATION ACT

Part I - GENERAL PROVISIONS (ss. 607.0101-607.193)

607.0101 - Short title.

607.0101 Short title.—This chapter may be cited as the “Florida Business Corporation Act.”

History.—s. 1, ch. 89-154; s. 3, ch. 2014-209.



607.0102 - Reservation of power to amend or repeal.

607.0102 Reservation of power to amend or repeal.—The Legislature has power to amend or repeal all or part of this act at any time, and all domestic and foreign corporations subject to this act shall be governed by the amendment or repeal.

History.—s. 2, ch. 89-154.



607.0120 - Filing requirements.

607.0120 Filing requirements.—

(1) A document must satisfy the requirements of this section and of any other section that adds to or varies these requirements to be entitled to filing by the Department of State.

(2) This act must require or permit filing the document in the office of the Department of State.

(3) The document must contain the information required by this act. It may contain other information as well.

(4) The document must be typewritten or printed, or, if electronically transmitted, the document must be in a format that can be retrieved or reproduced in typewritten or printed form, and must be legible.

(5) The document must be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of status required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(6) The document must be executed:

(a) By a director of a domestic or foreign corporation, or by its president or by another of its officers;

(b) If directors or officers have not been selected or the corporation has not been formed, by an incorporator; or

(c) If the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(7) The person executing the document shall sign it and state beneath or opposite his or her signature his or her name and the capacity in which he or she signs. The document may, but need not, contain the corporate seal, an attestation, an acknowledgment, or a verification.

(8) If the Department of State has prescribed a mandatory form for the document under s. 607.0121, the document must be in or on the prescribed form.

(9) The document must be delivered to the office of the Department of State for filing. Delivery may be made by electronic transmission if and to the extent permitted by the Department of State. If it is filed in typewritten or printed form and not transmitted electronically, the Department of State may require one exact or conformed copy, to be delivered with the document, (except as provided in s. 607.1509).

(10) When the document is delivered to the Department of State for filing, the correct filing fee, and any other tax, license fee, or penalty required to be paid by this act or other law shall be paid or provision for payment made in a manner permitted by the Department of State.

History.—s. 3, ch. 89-154; s. 133, ch. 90-179; s. 2, ch. 93-281; s. 1, ch. 97-102; s. 13, ch. 99-218; s. 1, ch. 2003-283.



607.0121 - Forms.

607.0121 Forms.—

(1) The Department of State may prescribe and furnish on request forms for:

(a) An application for certificate of status,

(b) A foreign corporation’s application for certificate of authority to transact business in the state,

(c) A foreign corporation’s application for certificate of withdrawal, and

(d) The annual report, for which the department may prescribe the use of the uniform business report, pursuant to s. 606.06.

If the Department of State so requires, the use of these forms shall be mandatory.

(2) The Department of State may prescribe and furnish on request forms for other documents required or permitted to be filed by this act, but their use shall not be mandatory.

History.—s. 4, ch. 89-154; s. 5, ch. 99-218.



607.0122 - Fees for filing documents and issuing certificates.

607.0122 Fees for filing documents and issuing certificates.—The Department of State shall collect the following fees when the documents described in this section are delivered to the department for filing:

(1) Articles of incorporation: $35.

(2) Application for registered name: $87.50.

(3) Application for renewal of registered name: $87.50.

(4) Corporation’s statement of change of registered agent or registered office or both if not included on the annual report: $35.

(5) Designation of and acceptance by registered agent: $35.

(6) Agent’s statement of resignation from active corporation: $87.50.

(7) Agent’s statement of resignation from an inactive corporation: $35.

(8) Amendment of articles of incorporation: $35.

(9) Restatement of articles of incorporation with amendment of articles: $35.

(10) Articles of merger or share exchange for each party thereto: $35.

(11) Articles of dissolution: $35.

(12) Articles of revocation of dissolution: $35.

(13) Application for reinstatement following administrative dissolution: $600.

(14) Application for certificate of authority to transact business in this state by a foreign corporation: $35.

(15) Application for amended certificate of authority: $35.

(16) Application for certificate of withdrawal by a foreign corporation: $35.

(17) Annual report: $61.25.

(18) Articles of correction: $35.

(19) Application for certificate of status: $8.75.

(20) Certificate of domestication of a foreign corporation: $50.

(21) Certified copy of document: $52.50.

(22) Serving as agent for substitute service of process: $87.50.

(23) Supplemental corporate fee: $88.75.

(24) Any other document required or permitted to be filed by this act: $35.

History.—s. 5, ch. 89-154; s. 63, ch. 90-132; s. 134, ch. 90-179; s. 25, ch. 92-319; ss. 1, 2, 3, ch. 96-212; s. 15, ch. 98-101; s. 2, ch. 2003-283.



607.0123 - Effective time and date of document.

607.0123 Effective time and date of document.—

(1) Except as provided in subsections (2) and (4) and in s. 607.0124(3), a document accepted for filing is effective on the date and at the time of filing, as evidenced by such means as the Department of State may use for the purpose of recording the date and time of filing.

(2) A document may specify a delayed effective date and, if desired, a time on that date, and if it does the document shall become effective on the date and at the time, if any, specified. If a delayed effective date is specified without specifying a time on that date, the document shall become effective at the start of business on that date. Unless otherwise permitted by this act, a delayed effective date for a document may not be later than the 90th day after the date on which it is filed.

(3) If a document is determined by the Department of State to be incomplete and inappropriate for filing, the Department of State may return the document to the person or corporation filing it, together with a brief written explanation of the reason for the refusal to file, in accordance with s. 607.0125(3). If the applicant returns the document with corrections in accordance with the rules of the department within 60 days after it was mailed to the applicant by the department and if at the time of return the applicant so requests in writing, the filing date of the document will be the filing date that would have been applied had the original document not been deficient, except as to persons who relied on the record before correction and were adversely affected thereby.

(4) Corporate existence may predate the filing date, pursuant to s. 607.0203(1).

History.—s. 6, ch. 89-154; s. 3, ch. 93-281; s. 14, ch. 99-218; s. 3, ch. 2003-283.



607.0124 - Correcting filed document.

607.0124 Correcting filed document.—

(1) A domestic or foreign corporation may correct a document filed by the Department of State within 30 days after filing if the document:

(a) Contains an inaccuracy;

(b) Was defectively executed, attested, sealed, verified, or acknowledged; or

(c) The electronic transmission was defective.

(2) A document is corrected:

(a) By preparing articles of correction that:

1. Describe the document (including its filing date);

2. Specify the inaccuracy or defect to be corrected; and

3. Correct the inaccuracy or defect; and

(b) By delivering the articles of correction to the Department of State for filing, executed in accordance with s. 607.0120.

(3) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

History.—s. 7, ch. 89-154; s. 4, ch. 93-281; s. 15, ch. 99-218; s. 4, ch. 2003-283.



607.0125 - Filing duties of Department of State.

607.0125 Filing duties of Department of State.—

(1) If a document delivered to the Department of State for filing satisfies the requirements of s. 607.0120, the Department of State shall file it.

(2) The Department of State files a document by recording it as filed on the date of receipt. After filing a document, the Department of State shall deliver an acknowledgment or certified copy to the domestic or foreign corporation or its representative.

(3) If the Department of State refuses to file a document, it shall return it to the domestic or foreign corporation or its representative within 15 days after the document was received for filing, together with a brief, written explanation of the reason for refusal.

(4) The Department of State’s duty to file documents under this section is ministerial. The filing or refusing to file a document does not:

(a) Affect the validity or invalidity of the document in whole or part;

(b) Relate to the correctness or incorrectness of information contained in the document;

(c) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

(5) If not otherwise provided by law and the provisions of this act, the Department of State shall determine, by rule, the appropriate format for, number of copies of, manner of execution of, method of electronic transmission of, and amount of and method of payment of fees for, any document placed under its jurisdiction.

History.—s. 8, ch. 89-154; s. 135, ch. 90-179; s. 16, ch. 99-218.



607.0126 - Appeal from Department of State’s refusal to file document.

607.0126 Appeal from Department of State’s refusal to file document.—If the Department of State refuses to file a document delivered to its office for filing, within 30 days after return of the document by the department by mail, as evidenced by the postmark, the domestic or foreign corporation may:

(1) Appeal the refusal pursuant to s. 120.68; or

(2) Appeal the refusal to the circuit court of the county where the corporation’s principal office (or, if none in this state, its registered office) is or will be located. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the Department of State’s explanation of its refusal to file. The matter shall promptly be tried de novo by the court without a jury. The court may summarily order the Department of State to file the document or take other action the court considers appropriate. The court’s final decision may be appealed as in other civil proceedings.

History.—s. 9, ch. 89-154; s. 136, ch. 90-179.



607.0127 - Evidentiary effect of copy of filed document.

607.0127 Evidentiary effect of copy of filed document.—A certificate from the Department of State delivered with a copy of a document filed by the Department of State is conclusive evidence that the original document is on file with the department.

History.—s. 10, ch. 89-154; s. 17, ch. 99-218.



607.0128 - Certificate of status.

607.0128 Certificate of status.—

(1) Anyone may apply to the Department of State to furnish a certificate of status for a domestic corporation or a certificate of authorization for a foreign corporation.

(2) A certificate of status or authorization sets forth:

(a) The domestic corporation’s corporate name or the foreign corporation’s corporate name used in this state;

(b)1. That the domestic corporation is duly incorporated under the law of this state and the date of its incorporation, or

2. That the foreign corporation is authorized to transact business in this state;

(c) That all fees and penalties owed to the department have been paid, if:

1. Payment is reflected in the records of the department, and

2. Nonpayment affects the existence or authorization of the domestic or foreign corporation;

(d) That its most recent annual report required by s. 607.1622 has been delivered to the department; and

(e) That articles of dissolution have not been filed.

(3) Subject to any qualification stated in the certificate, a certificate of status or authorization issued by the department may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state.

History.—s. 11, ch. 89-154.



607.0130 - Powers of Department of State.

607.0130 Powers of Department of State.—

(1) The Department of State may propound to any corporation subject to the provisions of this act, and to any officer or director thereof, such interrogatories as may be reasonably necessary and proper to enable it to ascertain whether the corporation has complied with all applicable provisions of this act. Such interrogatories must be answered within 30 days after mailing or within such additional time as fixed by the department. Answers to interrogatories must be full and complete, in writing, and under oath. Interrogatories directed to an individual must be answered by the individual, and interrogatories directed to a corporation must be answered by the president, vice president, secretary, or assistant secretary.

(2) The Department of State is not required to file any document:

(a) To which interrogatories, as propounded pursuant to subsection (1), relate, until the interrogatories are answered in full;

(b) When interrogatories or other relevant evidence discloses that such document is not in conformity with the provisions of this act; or

(c) When the department has determined that the parties to such document have not paid all fees, taxes, and penalties due and owing this state.

(3) The Department of State may, based upon its findings hereunder or as provided in s. 213.053(15), bring an action in circuit court to collect any penalties, fees, or taxes determined to be due and owing the state and to compel any filing, qualification, or registration required by law. In connection with such proceeding the department may, without prior approval by the court, file a lis pendens against any property owned by the corporation and may further certify any findings to the Department of Legal Affairs for the initiation of any action permitted pursuant to s. 607.0505 which the Department of Legal Affairs may deem appropriate.

(4) The Department of State shall have the power and authority reasonably necessary to enable it to administer this act efficiently, to perform the duties herein imposed upon it, and to promulgate reasonable rules necessary to carry out its duties and functions under this act.

History.—s. 13, ch. 89-154; s. 4, ch. 91-214; s. 3, ch. 97-102; s. 5, ch. 2006-85; s. 131, ch. 2007-5.



607.01401 - Definitions.

607.01401 Definitions.—As used in this act, unless the context otherwise requires, the term:

(1) “Articles of incorporation” includes original, amended, and restated articles of incorporation, articles of share exchange, and articles of merger, and all amendments thereto.

(2) “Authorized shares” means the shares of all classes a domestic or foreign corporation is authorized to issue.

(3) “Business day” means Monday through Friday, excluding any day a national banking association is not open for normal business transactions.

(4) “Conspicuous” means so written that a reasonable person against whom the writing is to operate should have noticed it. For example, printing in italics, boldface, or a contrasting color or typing in capitals or underlined is conspicuous.

(5) “Corporation” or “domestic corporation” means a corporation for profit, which is not a foreign corporation, incorporated under or subject to the provisions of this act.

(6) “Day” means a calendar day.

(7) “Deliver” or “delivery” means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery, and electronic transmission.

(8) “Distribution” means a direct or indirect transfer of money or other property (except its own shares) or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend; a purchase, redemption, or other acquisition of shares; a distribution of indebtedness; or otherwise.

(9) “Electronic transmission” or “electronically transmitted” means any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval, and reproduction of information by the recipient. For purposes of proxy voting in accordance with ss. 607.0721, 607.0722, and 607.0724, the term includes, but is not limited to, telegrams, cablegrams, telephone transmissions, and transmissions through the Internet.

(10) “Employee” includes an officer but not a director. A director may accept duties that make him or her also an employee.

(11) “Entity” includes corporation and foreign corporation; unincorporated association; business trust, estate, partnership, trust, and two or more persons having a joint or common economic interest; and state, United States, and foreign governments.

(12) “Foreign corporation” means a corporation for profit incorporated under laws other than the laws of this state.

(13) “Governmental subdivision” includes authority, county, district, and municipality.

(14) “Includes” denotes a partial definition.

(15) “Individual” includes the estate of an incompetent or deceased individual.

(16) “Insolvent” means the inability of a corporation to pay its debts as they become due in the usual course of its business.

(17) “Mail” means the United States mail, facsimile transmissions, and private mail carriers handling nationwide mail services.

(18) “Means” denotes an exhaustive definition.

(19) “Person” includes individual and entity.

(20) “Principal office” means the office (in or out of this state) where the principal executive offices of a domestic or foreign corporation are located as designated in the articles of incorporation or other initial filing until an annual report has been filed, and thereafter as designated in the annual report.

(21) “Proceeding” includes civil suit and criminal, administrative, and investigatory action.

(22) “Record date” means the date on which a corporation determines the identity of its shareholders and their share holdings for purposes of this act. The determination shall be made as of the close of the business on the record date unless another time is fixed.

(23) “Secretary” means the corporate officer to whom the board of directors has delegated responsibility under s. 607.08401 for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation.

(24) “Shareholder” or “stockholder” means one who is a holder of record of shares in a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

(25) “Shares” means the units into which the proprietary interests in a corporation are divided.

(26) “Sign” or “signature” means any symbol, manual, facsimile, conformed, or electronic signature adopted by a person with the intent to authenticate a document.

(27) “State,” when referring to a part of the United States, includes a state and commonwealth (and their agencies and governmental subdivisions) and a territory and insular possession (and their agencies and governmental subdivisions) of the United States.

(28) “Subscriber” means a person who subscribes for shares in a corporation, whether before or after incorporation.

(29) “Treasury shares” means shares of a corporation that belong to the issuing corporation, which shares are authorized and issued shares that are not outstanding, are not canceled, and have not been restored to the status of authorized but unissued shares.

(30) “United States” includes district, authority, bureau, commission, department, and any other agency of the United States.

(31) “Voting group” means all shares of one or more classes or series that under the articles of incorporation or this act are entitled to vote and be counted together collectively on a matter at the meeting of shareholders. All shares entitled by the articles of incorporation or this act to vote generally on the matter are for that purpose a single voting group.

History.—s. 14, ch. 89-154; s. 137, ch. 90-179; s. 4, ch. 97-102; s. 4, ch. 97-230; s. 18, ch. 99-218; s. 1, ch. 2001-195.

Note.—Former s. 607.0140.



607.0141 - Notice.

607.0141 Notice.—

(1) Notice under this act must be in writing, unless oral notice is:

(a) Expressly authorized by the articles of incorporation or the bylaws, and

(b) Reasonable under the circumstances.

Notice by electronic transmission is written notice.

(2) Notice may be communicated in person; by telephone, voice mail (where oral notice is permitted), or other electronic means; or by mail or other method of delivery.

(3)(a) Written notice by a domestic or foreign corporation authorized to transact business in this state to its shareholder, if in a comprehensible form, is effective:

1. Upon deposit into the United States mail, if mailed postpaid and correctly addressed to the shareholder’s address shown in the corporation’s current record of shareholders; or

2. When electronically transmitted to the shareholder in a manner authorized by the shareholder.

(b) Unless otherwise provided in the articles of incorporation or bylaws, and without limiting the manner by which notice otherwise may be given effectively to shareholders, any notice to shareholders given by the corporation under any provision of this chapter, the articles of incorporation, or the bylaws shall be effective if given by a single written notice to shareholders who share an address if consented to by the shareholders at that address to whom such notice is given. Any such consent shall be revocable by a shareholder by written notice to the corporation.

(c) Any shareholder who fails to object in writing to the corporation, within 60 days after having been given written notice by the corporation of its intention to send the single notice permitted under paragraph (b), shall be deemed to have consented to receiving such single written notice.

(d) This subsection shall not apply to s. 607.0620, s. 607.1402, or s. 607.1404.

(4) Written notice to a domestic or foreign corporation authorized to transact business in this state may be addressed:

(a) To its registered agent at its registered office; or

(b) To the corporation or its secretary at its principal office or electronic mail address as authorized and shown in its most recent annual report or, in the case of a corporation that has not yet delivered an annual report, in a domestic corporation’s articles of incorporation or in a foreign corporation’s application for certificate of authority.

(5) Except as provided in subsection (3) or elsewhere in this act, written notice, if in a comprehensible form, is effective at the earliest date of the following:

(a) When received;

(b) Five days after its deposit in the United States mail, if mailed postpaid and correctly addressed; or

(c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

(6) Oral notice is effective when communicated if communicated directly to the person to be notified in a comprehensible manner.

(7) If this act prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements not less stringent than the requirements of this section or other provisions of this act, those requirements govern.

History.—s. 15, ch. 89-154; s. 19, ch. 99-218; s. 5, ch. 2003-283.



607.0201 - Incorporators.

607.0201 Incorporators.—One or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Department of State for filing.

History.—s. 16, ch. 89-154.



607.0202 - Articles of incorporation; content.

607.0202 Articles of incorporation; content.—

(1) The articles of incorporation must set forth:

(a) A corporate name for the corporation that satisfies the requirements of s. 607.0401;

(b) The street address of the initial principal office and, if different, the mailing address of the corporation;

(c) The number of shares the corporation is authorized to issue;

(d) If any preemptive rights are to be granted to shareholders, the provision therefor;

(e) The street address of the corporation’s initial registered office and the name of its initial registered agent at that office together with a written acceptance as required in s. 607.0501(3); and

(f) The name and address of each incorporator.

(2) The articles of incorporation may set forth:

(a) The names and addresses of the individuals who are to serve as the initial directors;

(b) Provisions not inconsistent with law regarding:

1. The purpose or purposes for which the corporation is organized;

2. Managing the business and regulating the affairs of the corporation;

3. Defining, limiting, and regulating the powers of the corporation and its board of directors and shareholders;

4. A par value for authorized shares or classes of shares;

5. The imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions; and

(c) Any provision that under this act is required or permitted to be set forth in the bylaws.

(3) The articles of incorporation need not set forth any of the corporate powers enumerated in this act.

History.—s. 17, ch. 89-154; s. 138, ch. 90-179; s. 5, ch. 93-281.



607.0203 - Incorporation.

607.0203 Incorporation.—

(1) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed or on a date specified in the articles of incorporation, if such date is within 5 business days prior to the date of filing.

(2) The Department of State’s filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.

History.—s. 18, ch. 89-154.



607.0204 - Liability for preincorporation transactions.

607.0204 Liability for preincorporation transactions.—All persons purporting to act as or on behalf of a corporation, having actual knowledge that there was no incorporation under this chapter, are jointly and severally liable for all liabilities created while so acting except for any liability to any person who also had actual knowledge that there was no incorporation.

History.—s. 19, ch. 89-154.



607.0205 - Organizational meeting of directors.

607.0205 Organizational meeting of directors.—

(1) After incorporation:

(a) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;

(b) If initial directors are not named in the articles, the incorporators shall hold an organizational meeting at the call of a majority of the incorporators:

1. To elect directors and complete the organization of the corporation; or

2. To elect a board of directors who shall complete the organization of the corporation.

(2) Action required or permitted by this act to be taken by incorporators or directors at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator or director.

(3) The directors or incorporators calling the organizational meeting shall give at least 3 days’ notice thereof to each director or incorporator so named, stating the time and place of the meeting.

(4) An organizational meeting may be held in or out of this state.

History.—s. 20, ch. 89-154.



607.0206 - Bylaws.

607.0206 Bylaws.—

(1) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation unless that power is reserved to the shareholders by the articles of incorporation.

(2) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.

History.—s. 21, ch. 89-154.



607.0207 - Emergency bylaws.

607.0207 Emergency bylaws.—

(1) Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (5). The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during an emergency, including:

(a) Procedures for calling a meeting of the board of directors;

(b) Quorum requirements for the meeting; and

(c) Designation of additional or substitute directors.

(2) The board of directors, either before or during any such emergency, may provide, and from time to time modify, lines of succession in the event that during such emergency any or all officers or agents of the corporation are for any reason rendered incapable of discharging their duties.

(3) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(4) Corporate action taken in good faith in accordance with the emergency bylaws:

(a) Binds the corporation; and

(b) May not be used to impose liability on a corporate director, officer, employee, or agent.

(5) An emergency exists for purposes of this section if a quorum of the corporation’s directors cannot readily be assembled because of some catastrophic event.

History.—s. 22, ch. 89-154.



607.0301 - Purposes and application.

607.0301 Purposes and application.—Corporations may be organized under this act for any lawful purpose or purposes, and the provisions of this act extend to all corporations, whether chartered by special acts or general laws, except that special statutes for the regulation and control of types of business and corporations shall control when in conflict herewith.

History.—s. 23, ch. 89-154; s. 6, ch. 93-281.



607.0302 - General powers.

607.0302 General powers.—Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation power:

(1) To sue and be sued, complain, and defend in its corporate name;

(2) To have a corporate seal, which may be altered at will and to use it or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(3) To purchase, receive, lease, or otherwise acquire, own, hold, improve, use, and otherwise deal with real or personal property or any legal or equitable interest in property wherever located;

(4) To sell, convey, mortgage, pledge, create a security interest in, lease, exchange, and otherwise dispose of all or any part of its property;

(5) To lend money to, and use its credit to assist, its officers and employees in accordance with s. 607.0833;

(6) To purchase, receive, subscribe for, or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of; and deal in and with shares or other interests in, or obligations of, any other entity;

(7) To make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations (which may be convertible into or include the option to purchase other securities of the corporation), and secure any of its obligations by mortgage or pledge of any of its property, franchises, and income and make contracts of guaranty and suretyship which are necessary or convenient to the conduct, promotion, or attainment of the business of a corporation the majority of the outstanding stock of which is owned, directly or indirectly, by the contracting corporation; a corporation which owns, directly or indirectly, a majority of the outstanding stock of the contracting corporation; or a corporation the majority of the outstanding stock of which is owned, directly or indirectly, by a corporation which owns, directly or indirectly, the majority of the outstanding stock of the contracting corporation, which contracts of guaranty and suretyship shall be deemed to be necessary or convenient to the conduct, promotion, or attainment of the business of the contracting corporation, and make other contracts of guaranty and suretyship which are necessary or convenient to the conduct, promotion, or attainment of the business of the contracting corporation;

(8) To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(9) To conduct its business, locate offices, and exercise the powers granted by this act within or without this state;

(10) To elect directors and appoint officers, employees, and agents of the corporation and define their duties, fix their compensation, and lend them money and credit;

(11) To make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for managing the business and regulating the affairs of the corporation;

(12) To make donations for the public welfare or for charitable, scientific, or educational purposes;

(13) To transact any lawful business that will aid governmental policy;

(14) To make payments or donations or do any other act not inconsistent with law that furthers the business and affairs of the corporation;

(15) To pay pensions and establish pension plans, pension trusts, profit-sharing plans, share bonus plans, share option plans, and benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents and for any or all of the current or former directors, officers, employees, and agents of its subsidiaries;

(16) To provide insurance for its benefit on the life of any of its directors, officers, or employees, or on the life of any shareholder for the purpose of acquiring at his or her death shares of its stock owned by the shareholder or by the spouse or children of the shareholder; and

(17) To be a promoter, incorporator, partner, member, associate, or manager of any corporation, partnership, joint venture, trust, or other entity.

History.—s. 24, ch. 89-154; s. 5, ch. 97-102.



607.0303 - Emergency powers.

607.0303 Emergency powers.—

(1) In anticipation of or during any emergency defined in subsection (5), the board of directors of a corporation may:

(a) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(b) Relocate the principal office or designate alternative principal offices or regional offices or authorize the officers to do so.

(2) During an emergency defined in subsection (5), unless emergency bylaws provide otherwise:

(a) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio;

(b) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum; and

(c) The director or directors in attendance at a meeting, or any greater number affixed by the emergency bylaws, constitute a quorum.

(3) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:

(a) Binds the corporation; and

(b) May not be used to impose liability on a corporate director, officer, employee, or agent.

(4) No officer, director, or employee acting in accordance with any emergency bylaws shall be liable except for willful misconduct.

(5) An emergency exists for purposes of this section if a quorum of the corporation’s directors cannot readily be assembled because of some catastrophic event.

(6) To the extent not inconsistent with any emergency bylaws so adopted, the bylaws of the corporation shall remain in effect during any emergency, and upon termination of the emergency, the emergency bylaws will cease to be operative.

History.—s. 25, ch. 89-154.



607.0304 - Ultra vires.

607.0304 Ultra vires.—

(1) Except as provided in subsection (2), the validity of corporate action, including, but not limited to, any conveyance, transfer, or encumbrance of real or personal property to or by a corporation, may not be challenged on the ground that the corporation lacks or lacked power to act.

(2) A corporation’s power to act may be challenged:

(a) In a proceeding by a shareholder against the corporation to enjoin the act;

(b) In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, or through shareholders in a representative suit, against an incumbent or former officer, employee, or agent of the corporation; or

(c) In a proceeding by the Attorney General, as provided in this act, to dissolve the corporation or in a proceeding by the Attorney General to enjoin the corporation from the transaction of unauthorized business.

(3) In a shareholder’s proceeding under paragraph (2)(a) to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss (other than anticipated profits) suffered by the corporation or another party because of enjoining the unauthorized act.

History.—s. 26, ch. 89-154.



607.0401 - Corporate name.

607.0401 Corporate name.—A corporate name:

(1) Must contain the word “corporation,” “company,” or “incorporated” or the abbreviation “Corp.,” “Inc.,” or “Co.,” or the designation “Corp,” “Inc,” or “Co,” as will clearly indicate that it is a corporation instead of a natural person, partnership, or other business entity.

(2) May not contain language stating or implying that the corporation is organized for a purpose other than that permitted in this act and its articles of incorporation.

(3) May not contain language stating or implying that the corporation is connected with a state or federal government agency or a corporation chartered under the laws of the United States.

(4) Must be distinguishable from the names of all other entities or filings that are on file with the Division of Corporations, except fictitious name registrations pursuant to s. 865.09, general partnership registrations pursuant to s. 620.8105, and limited liability partnership statements pursuant to s. 620.9001 which are organized, registered, or reserved under the laws of this state. A name that is different from the name of another entity or filing due to any of the following is not considered distinguishable:

(a) A suffix.

(b) A definite or indefinite article.

(c) The word “and” and the symbol “&.”

(d) The singular, plural, or possessive form of a word.

(e) A recognized abbreviation of a root word.

(f) A punctuation mark or a symbol.

(5) As filed with the Department of State, is for public notice only and does not alone create any presumption of ownership beyond that which is created under the common law.

History.—s. 27, ch. 89-154; s. 7, ch. 93-281; s. 6, ch. 2003-283; s. 4, ch. 2014-209.



607.0403 - Registered name; application; renewal; revocation.

607.0403 Registered name; application; renewal; revocation.—

(1) A foreign corporation may register its corporate name, or its corporate name with any addition required by s. 607.1506, if the name is distinguishable upon the records of the Department of State from the corporate names that are not available under s. 607.0401(4).

(2) A foreign corporation registers its corporate name, or its corporate name with any addition required by s. 607.1506, by delivering to the Department of State for filing an application:

(a) Setting forth its corporate name, or its corporate name with any addition required by s. 607.1506, the state or country and date of its incorporation, and a brief description of the nature of the business in which it is engaged; and

(b) Accompanied by a certificate of existence, or a certificate setting forth that such corporation is in good standing under the laws of the state or country wherein it is organized (or a document of similar import), from the state or country of incorporation.

(3) The name is registered for the applicant’s exclusive use upon the effective date of the application and shall be effective until the close of the calendar year in which the application for registration is filed.

(4) A foreign corporation the registration of which is effective may renew it from year to year by annually filing a renewal application which complies with the requirements of subsection (2) between October 1 and December 31 of the preceding year. The renewal application when filed renews the registration for the following calendar year.

(5) A foreign corporation the registration of which is effective may thereafter qualify as a foreign corporation under the registered name or consent in writing to the use of that name by a corporation thereafter incorporated under this act or by another foreign corporation thereafter authorized to transact business in this state. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.

(6) The Department of State may revoke any registration if, after a hearing, it finds that the application therefor or any renewal thereof was not made in good faith.

History.—s. 29, ch. 89-154.



607.0501 - Registered office and registered agent.

607.0501 Registered office and registered agent.—

(1) Each corporation shall have and continuously maintain in this state:

(a) A registered office which may be the same as its place of business; and

(b) A registered agent, who may be either:

1. An individual who resides in this state whose business office is identical with such registered office;

2. Another corporation or not-for-profit corporation as defined in chapter 617, authorized to transact business or conduct its affairs in this state, having a business office identical with the registered office; or

3. A foreign corporation or not-for-profit foreign corporation authorized pursuant to this chapter or chapter 617 to transact business or conduct its affairs in this state, having a business office identical with the registered office.

(2) This section does not apply to corporations which are required by law to designate the Chief Financial Officer as their attorney for the service of process, associations subject to the provisions of chapter 665, and banks and trust companies subject to the provisions of the financial institutions codes.

(3) A registered agent appointed pursuant to this section or a successor registered agent appointed pursuant to s. 607.0502 on whom process may be served shall each file a statement in writing with the Department of State, in such form and manner as shall be prescribed by the department, accepting the appointment as a registered agent simultaneously with his or her being designated. Such statement of acceptance shall state that the registered agent is familiar with, and accepts, the obligations of that position.

(4) The Department of State shall maintain an accurate record of the registered agents and registered offices for the service of process and shall furnish any information disclosed thereby promptly upon request and payment of the required fee.

(5) A corporation may not maintain any action in a court in this state until the corporation complies with the provisions of this section or s. 607.1507, as applicable, and pays to the Department of State a penalty of $5 for each day it has failed to so comply or $500, whichever is less.

History.—s. 30, ch. 89-154; s. 139, ch. 90-179; s. 203, ch. 92-303; s. 8, ch. 93-281; s. 6, ch. 97-102; s. 745, ch. 2003-261; s. 4, ch. 2009-205.



607.0502 - Change of registered office or registered agent; resignation of registered agent.

607.0502 Change of registered office or registered agent; resignation of registered agent.—

(1) A corporation may change its registered office or its registered agent upon filing with the Department of State a statement of change setting forth:

(a) The name of the corporation;

(b) The street address of its current registered office;

(c) If the current registered office is to be changed, the street address of the new registered office;

(d) The name of its current registered agent;

(e) If its current registered agent is to be changed, the name of the new registered agent and the new agent’s written consent (either on the statement or attached to it) to the appointment;

(f) That the street address of its registered office and the street address of the business office of its registered agent, as changed, will be identical;

(g) That such change was authorized by resolution duly adopted by its board of directors or by an officer of the corporation so authorized by the board of directors.

(2) Any registered agent may resign his or her agency appointment by signing and delivering for filing with the Department of State a statement of resignation and mailing a copy of such statement to the corporation at its principal office address shown in its most recent annual report or, if none, filed in the articles of incorporation or other most recently filed document. The statement of resignation shall state that a copy of such statement has been mailed to the corporation at the address so stated. The agency is terminated as of the 31st day after the date on which the statement was filed and unless otherwise provided in the statement, termination of the agency acts as a termination of the registered office.

(3) If a registered agent changes his or her business name or business address, he or she may change such name or address and the address of the registered office of any corporation for which he or she is the registered agent by:

(a) Notifying all such corporations in writing of the change,

(b) Signing (either manually or in facsimile) and delivering to the Department of State for filing a statement that substantially complies with the requirements of paragraphs (1)(a)-(f), setting forth the names of all such corporations represented by the registered agent, and

(c) Reciting that each corporation has been notified of the change.

(4) Changes of the registered office or registered agent may be made by a change on the corporation’s annual report form filed with the Department of State.

(5) The Department of State shall collect a fee pursuant to s. 15.09(2) for the filings authorized under this section.

History.—s. 31, ch. 89-154; s. 9, ch. 93-281; s. 4, ch. 96-212; s. 1714, ch. 97-102.



607.0504 - Service of process, notice, or demand on a corporation.

607.0504 Service of process, notice, or demand on a corporation.—

(1) Process against any corporation may be served in accordance with chapter 48 or chapter 49.

(2) Any notice to or demand on a corporation under this act may be made to the chair of the board, the president, any vice president, the secretary, or the treasurer; to the registered agent of the corporation at the registered office of the corporation in this state; or to any other address in this state that is in fact the principal office of the corporation in this state.

(3) This section does not prescribe the only means, or necessarily the required means, of serving notice or demand on a corporation.

History.—s. 32, ch. 89-154; s. 140, ch. 90-179; s. 7, ch. 97-102.



607.0505 - Registered agent; duties.

607.0505 Registered agent; duties.—

(1)(a) Each corporation, foreign corporation, or alien business organization that owns real property located in this state, that owns a mortgage on real property located in this state, or that transacts business in this state shall have and continuously maintain in this state a registered office and a registered agent and shall file with the Department of State notice of the registered office and registered agent as provided in ss. 607.0501 and 607.0502. The appointment of a registered agent in compliance with s. 607.0501 or s. 607.1507 is sufficient for purposes of this section provided the registered agent so appointed files, in such form and manner as prescribed by the Department of State, an acceptance of the obligations provided for in this section.

(b) Each such corporation, foreign corporation, or alien business organization which fails to have and continuously maintain a registered office and a registered agent as required in this section will be liable to this state for $500 for each year, or part of a year, during which the corporation, foreign corporation, or alien business organization fails to comply with these requirements; but such liability will be forgiven in full upon the compliance by the corporation, foreign corporation, or alien business organization with the requirements of this subsection, even if such compliance occurs after an action to collect such liability is instituted. The Department of Legal Affairs may file an action in the circuit court for the judicial circuit in which the corporation, foreign corporation, or alien business organization is found or transacts business, or in which real property belonging to the corporation, foreign corporation, or alien business organization is located, to petition the court for an order directing that a registered agent be appointed and that a registered office be designated, and to obtain judgment for the amount owed under this subsection. In connection with such proceeding, the department may, without prior approval by the court, file a lis pendens against real property owned by the corporation, foreign corporation, or alien business organization, which lis pendens shall set forth the legal description of the real property and shall be filed in the public records of the county where the real property is located. If the lis pendens is filed in any county other than the county in which the action is pending, the lis pendens which is filed must be a certified copy of the original lis pendens. The failure to comply timely or fully with an order directing that a registered agent be appointed and that a registered office be designated will result in a civil penalty of not more than $1,000 for each day of noncompliance. A judgment or an order of payment entered pursuant to this subsection will become a judgment lien against any real property owned by the corporation, foreign corporation, or alien business organization when a certified copy of the judgment or order is recorded as required by s. 55.10. The department will be able to avail itself of, and is entitled to use, any provision of law or of the Florida Rules of Civil Procedure to further the collecting or obtaining of payment pursuant to a judgment or order of payment. The state, through the Attorney General, may bid, at any judicial sale to enforce its judgment lien, any amount up to the amount of the judgment or lien obtained pursuant to this subsection. All moneys recovered under this subsection shall be treated as forfeitures under ss. 895.01-895.09 and used or distributed in accordance with the procedure set forth in s. 895.09. A corporation, foreign corporation, or alien business organization which fails to have and continuously maintain a registered office and a registered agent as required in this section may not defend itself against any action instituted by the Department of Legal Affairs or by any other agency of this state until the requirements of this subsection have been met.

(2) Each corporation, foreign corporation, or alien business organization that owns real property located in this state, that owns a mortgage on real property located in this state, or that transacts business in this state shall, pursuant to subpoena served upon the registered agent of the corporation, foreign corporation, or alien business organization issued by the Department of Legal Affairs, produce, through its registered agent or through a designated representative within 30 days after service of the subpoena, testimony and records reflecting the following:

(a) True copies of documents evidencing the legal existence of the entity, including the articles of incorporation and any amendments to the articles of incorporation or the legal equivalent of the articles of incorporation and such amendments.

(b) The names and addresses of each current officer and director of the entity or persons holding equivalent positions.

(c) The names and addresses of all prior officers and directors of the entity or persons holding equivalent positions, for a period not to exceed the 5 years previous to the date of issuance of the subpoena.

(d) The names and addresses of each current shareholder, equivalent equitable owner, and ultimate equitable owner of the entity, the number of which names is limited to the names of the 100 shareholders, equivalent equitable owners, and ultimate equitable owners that, in comparison to all other shareholders, equivalent equitable owners, or ultimate equitable owners, respectively, own the largest number of shares of stock of the corporation, foreign corporation, or alien business organization or the largest percentage of an equivalent form of equitable ownership of the corporation, foreign corporation, or alien business organization.

(e) The names and addresses of all prior shareholders, equivalent equitable owners, and ultimate equitable owners of the entity for the 12-month period preceding the date of issuance of the subpoena, the number of which names is limited to the 100 shareholders, equivalent equitable owners, and ultimate equitable owners that, in comparison to all other shareholders, equivalent equitable owners, or ultimate equitable owners, respectively, own the largest number of shares of stock of the corporation, foreign corporation, or alien business organization or the largest percentage of an equivalent form of equitable ownership of the corporation, foreign corporation, or alien business organization.

(f) The names and addresses of the person or persons who provided the records and information to the registered agent or designated representative of the entity.

(g) The requirements of paragraphs (d) and (e) do not apply to:

1. A financial institution;

2. A corporation, foreign corporation, or alien business organization the securities of which are registered pursuant to s. 12 of the Securities Exchange Act of 1934, 15 U.S.C. ss. 78a-78kk, if such corporation, foreign corporation, or alien business organization files with the United States Securities and Exchange Commission the reports required by s. 13 of that act; or

3. A corporation, foreign corporation, or alien business organization, the securities of which are regularly traded on an established securities market located in the United States or on an established securities market located outside the United States, if such non-United States securities market is designated by rule adopted by the Department of Legal Affairs;

upon a showing by the corporation, foreign corporation, or alien business organization that the exception in subparagraph 1., subparagraph 2., or subparagraph 3. applies to the corporation, foreign corporation, or alien business organization. Such exception in subparagraph 1., subparagraph 2., or subparagraph 3. does not, however, exempt the corporation, foreign corporation, or alien business organization from the requirements for producing records, information, or testimony otherwise imposed under this section for any period of time when the requisite conditions for the exception did not exist.

(3) The time limit for producing records and testimony may be extended for good cause shown by the corporation, foreign corporation, or alien business organization.

(4) A person, corporation, foreign corporation, or alien business organization designating an attorney, accountant, or spouse as a registered agent or designated representative shall, with respect to this state or any agency or subdivision of this state, be deemed to have waived any privilege that might otherwise attach to communications with respect to the information required to be produced pursuant to subsection (2), which communications are among such corporation, foreign corporation, or alien business organization; the registered agent or designated representative of such corporation, foreign corporation, or alien business organization; and the beneficial owners of such corporation, foreign corporation, or alien business organization. The duty to comply with the provisions of this section will not be excused by virtue of any privilege or provision of law of this state or any other state or country, which privilege or provision authorizes or directs that the testimony or records required to be produced under subsection (2) are privileged or confidential or otherwise may not be disclosed.

(5) If a corporation, foreign corporation, or alien business organization fails without lawful excuse to comply timely or fully with a subpoena issued pursuant to subsection (2), the Department of Legal Affairs may file an action in the circuit court for the judicial circuit in which the corporation, foreign corporation, or alien business organization is found or transacts business or in which real property belonging to the corporation, foreign corporation, or alien business organization is located, for an order compelling compliance with the subpoena. The failure without a lawful excuse to comply timely or fully with an order compelling compliance with the subpoena will result in a civil penalty of not more than $1,000 for each day of noncompliance with the order. In connection with such proceeding, the department may, without prior approval by the court, file a lis pendens against real property owned by the corporation, foreign corporation, or alien business organization, which lis pendens shall set forth the legal description of the real property and shall be filed in the public records of the county where the real property is located. If the lis pendens is filed in any county other than the county in which the action is pending, the lis pendens which is filed must be a certified copy of the original lis pendens. A judgment or an order of payment entered pursuant to this subsection will become a judgment lien against any real property owned by the corporation, foreign corporation, or alien business organization when a certified copy of the judgment or order is recorded as required by s. 55.10. The department will be able to avail itself of, and is entitled to use, any provision of law or of the Florida Rules of Civil Procedure to further the collecting or obtaining of payment pursuant to a judgment or order of payment. The state, through the Attorney General, may bid, at any judicial sale to enforce its judgment lien, an amount up to the amount of the judgment or lien obtained pursuant to this subsection. All moneys recovered under this subsection shall be treated as forfeitures under ss. 895.01-895.09 and used or distributed in accordance with the procedure set forth in s. 895.09.

(6) Information provided to, and records and transcriptions of testimony obtained by, the Department of Legal Affairs pursuant to this section are confidential and exempt from the provisions of s. 119.07(1) while the investigation is active. For purposes of this section, an investigation shall be considered “active” while such investigation is being conducted with a reasonable, good faith belief that it may lead to the filing of an administrative, civil, or criminal proceeding. An investigation does not cease to be active so long as the department is proceeding with reasonable dispatch and there is a good faith belief that action may be initiated by the department or other administrative or law enforcement agency. Except for active criminal intelligence or criminal investigative information, as defined in s. 119.011, and information which, if disclosed, would reveal a trade secret, as defined in s. 688.002, or would jeopardize the safety of an individual, all information, records, and transcriptions become public record when the investigation is completed or ceases to be active. The department shall not disclose confidential information, records, or transcriptions of testimony except pursuant to the authorization by the Attorney General in any of the following circumstances:

(a) To a law enforcement agency participating in or conducting a civil investigation under chapter 895, or participating in or conducting a criminal investigation.

(b) In the course of filing, participating in, or conducting a judicial proceeding instituted pursuant to this section or chapter 895.

(c) In the course of filing, participating in, or conducting a judicial proceeding to enforce an order or judgment entered pursuant to this section or chapter 895.

(d) In the course of a criminal or civil proceeding.

A person or law enforcement agency which receives any information, record, or transcription of testimony that has been made confidential by this subsection shall maintain the confidentiality of such material and shall not disclose such information, record, or transcription of testimony except as provided for herein. Any person who willfully discloses any information, record, or transcription of testimony that has been made confidential by this subsection, except as provided for herein, is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. If any information, record, or testimony obtained pursuant to subsection (2) is offered in evidence in any judicial proceeding, the court may, in its discretion, seal that portion of the record to further the policies of confidentiality set forth herein.

(7) This section is supplemental and shall not be construed to preclude or limit the scope of evidence gathering or other permissible discovery pursuant to any other subpoena or discovery method authorized by law or rule of procedure.

(8) It is unlawful for any person, with respect to any record or testimony produced pursuant to a subpoena issued by the Department of Legal Affairs under subsection (2), to knowingly and willfully falsify, conceal, or cover up a material fact by a trick, scheme, or device; make any false, fictitious, or fraudulent statement or representation; or make or use any false writing or document knowing the writing or document to contain any false, fictitious, or fraudulent statement or entry. A person who violates this provision is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(9) In the absence of a written agreement to the contrary, a registered agent is not liable for the failure to give notice of the receipt of a subpoena under subsection (2) to the corporation, foreign corporation, or alien business organization which appointed such registered agent if such registered agent timely sends written notice of the receipt of such subpoena by first-class mail or domestic or international air mail, postage fees prepaid, to the last address that has been designated in writing to the registered agent by such appointing corporation, foreign corporation, or alien business organization.

(10) The designation of a registered agent and a registered office as required by subsection (1) for a corporation, foreign corporation, or alien business organization which owns real property in this state or a mortgage on real property in this state is solely for the purposes of this act; and, notwithstanding s. 48.181, s. 607.1502, s. 607.1503, or any other relevant section of the Florida Statutes, such designation shall not be used in determining whether the corporation, foreign corporation, or alien business organization is actually doing business in this state.

(11) As used in this section, the term:

(a) “Alien business organization” means:

1. Any corporation, association, partnership, trust, joint stock company, or other entity organized under any laws other than the laws of the United States, of any United States territory or possession, or of any state of the United States; or

2. Any corporation, association, partnership, trust, joint stock company, or other entity or device 10 percent or more of which is owned or controlled, directly or indirectly, by an entity described in subparagraph 1. or by a foreign natural person.

(b) “Financial institution” means:

1. A bank, banking organization, or savings association, as defined in s. 220.62;

2. An insurance company, trust company, credit union, or industrial savings bank, any of which is licensed or regulated by an agency of the United States or any state of the United States; or

3. Any person licensed under part III of chapter 494.

(c) “Mortgage” means a mortgage on real property situated in this state, except a mortgage owned by a financial institution.

(d) “Real property” means any real property situated in this state or any interest in such real property.

(e) “Ultimate equitable owner” means a natural person who, directly or indirectly, owns or controls an ownership interest in a corporation, foreign corporation, or alien business organization, regardless of whether such natural person owns or controls such ownership interest through one or other natural persons or one or more proxies, powers of attorney, nominees, corporations, associations, partnerships, trusts, joint stock companies, or other entities or devices, or any combination thereof.

(12) Any alien business organization may withdraw its registered agent designation by delivering an application for certificate of withdrawal to the Department of State for filing. Such application shall set forth:

(a) The name of the alien business organization and the jurisdiction under the law of which it is incorporated or organized.

(b) That it is no longer required to maintain a registered agent in this state.

History.—s. 165, ch. 89-154; s. 141, ch. 90-179; s. 58, ch. 91-245; s. 1, ch. 92-14; s. 360, ch. 96-406; s. 7, ch. 2003-283; s. 68, ch. 2009-241.



607.0601 - Authorized shares.

607.0601 Authorized shares.—

(1) The articles of incorporation must prescribe the classes of shares and the number of shares of each class that the corporation is authorized to issue. If more than one class of shares is authorized, the articles of incorporation must prescribe a distinguishing designation for each class, and prior to the issuance of shares of a class the preferences, limitations, and relative rights of that class must be described in the articles of incorporation. All shares of a class must have preferences, limitations, and relative rights identical with those of other shares of the same class except to the extent otherwise permitted by s. 607.0602 or s. 607.0624.

(2) The articles of incorporation must authorize:

(a) One or more classes of shares that together have unlimited voting rights, and

(b) One or more classes of shares (which may be the same class or classes as those with voting rights) that together are entitled to receive the net assets of the corporation upon dissolution.

(3) The articles of incorporation may authorize one or more classes of shares that:

(a) Have special, conditional, or limited voting rights, or no right to vote, except to the extent prohibited by this act;

(b) Are redeemable or convertible as specified in the articles of incorporation:

1. At the option of the corporation, the shareholder, or another person or upon the occurrence of a designated event;

2. For cash, indebtedness, securities, or other property; or

3. In a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events;

(c) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative;

(d) Have preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.

(4) The description of the designations, preferences, limitations, and relative rights of share classes in subsection (3) is not exhaustive.

(5) Shares which are entitled to preference in the distribution of dividends or assets shall not be designated as common shares. Shares which are not entitled to preference in the distribution of dividends or assets shall be common shares and shall not be designated as preferred shares.

History.—s. 33, ch. 89-154; s. 10, ch. 93-281.



607.0602 - Terms of class or series determined by board of directors.

607.0602 Terms of class or series determined by board of directors.—

(1) If the articles of incorporation so provide, the board of directors may determine, in whole or part, the preferences, limitations, and relative rights (within the limits set forth in s. 607.0601) of:

(a) Any class of shares before the issuance of any shares of that class, or

(b) One or more series within a class before the issuance of any shares of that series.

(2) Each series of a class must be given a distinguishing designation.

(3) All shares of a series must have preferences, limitations, and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, of those of other series of the same class.

(4) Before issuing any shares of a class or series created under this section, the corporation must deliver to the Department of State for filing articles of amendment, which are effective without shareholder action, that set forth:

(a) The name of the corporation;

(b) The text of the amendment determining the terms of the class or series of shares;

(c) The date the amendment was adopted; and

(d) A statement that the amendment was duly adopted by the board of directors.

History.—s. 34, ch. 89-154.



607.0603 - Issued and outstanding shares.

607.0603 Issued and outstanding shares.—

(1) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or canceled, except as provided in s. 607.0631.

(2) The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of subsection (3) and to s. 607.06401.

(3) At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding.

History.—s. 35, ch. 89-154; s. 142, ch. 90-179; s. 11, ch. 93-281.



607.0604 - Fractional shares.

607.0604 Fractional shares.—

(1) A corporation may:

(a) Issue fractions of a share or pay in money the fair value of fractions of a share;

(b) Make arrangements, or provide reasonable opportunity, for any person entitled to or holding a fractional interest in a share to sell such fractional interest or to purchase such additional fractional interests as may be necessary to acquire a full share;

(c) Issue scrip in registered or bearer form, over the manual or facsimile signature of an officer of the corporation or its agent, entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

(2) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

(a) That the scrip will become void if not exchanged for full shares before a specified date; and

(b) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.

(3) Each certificate representing scrip must be conspicuously labeled “scrip” and must contain the information required by s. 607.0625.

(4) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

(5) When a corporation is to pay in money the value of fractions of a share, the good faith judgment of the board of directors as to the fair value shall be conclusive.

History.—s. 36, ch. 89-154.



607.0620 - Subscriptions for shares.

607.0620 Subscriptions for shares.—

(1) A subscription for shares entered into before incorporation is irrevocable for 6 months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

(2) A subscription for shares, whether made before or after incorporation, is not enforceable unless in writing and signed by the subscriber.

(3) The board of directors may determine the payment terms of subscriptions for shares that were entered into before incorporation, unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

(4) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

(5) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid more than 20 days after the corporation sends written demand for payment to the subscriber. If mailed, such written demand shall be deemed to be made when deposited in the United States mail in a sealed envelope addressed to the subscriber at his or her last post office address known to the corporation, with first-class postage thereon prepaid. The defaulting subscriber or his or her legal representative shall be entitled to be paid the excess of the sale proceeds over the sum of the amount due and unpaid on the subscription and the reasonable expenses incurred in selling the shares, but in no event shall the defaulting subscriber or his or her legal representative be entitled to be paid an amount greater than the amount paid by the subscriber on the subscription.

History.—s. 37, ch. 89-154; s. 12, ch. 93-281; s. 8, ch. 97-102.



607.0621 - Issuance of shares.

607.0621 Issuance of shares.—

(1) The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.

(2) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, promises to perform services evidenced by a written contract, or other securities of the corporation.

(3) Before the corporation issues shares, the board of directors must determine that the consideration received or to be received for shares to be issued is adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid, and nonassessable. When it cannot be determined that outstanding shares are fully paid and nonassessable, there shall be a conclusive presumption that such shares are fully paid and nonassessable if the board of directors makes a good faith determination that there is no substantial evidence that the full consideration for such shares has not been paid.

(4) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable. Consideration in the form of a promise to pay money or a promise to perform services is received by the corporation at the time of the making of the promise, unless the agreement specifically provides otherwise.

(5) The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note, or make other arrangements to restrict the transfer of the shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid, or the benefits received. If the services are not performed, the shares escrowed or restricted and the distributions credited may be canceled in whole or part.

History.—s. 38, ch. 89-154.



607.0622 - Liability for shares issued before payment.

607.0622 Liability for shares issued before payment.—

(1) A holder of, or subscriber to, shares of a corporation shall be under no obligation to the corporation or its creditors with respect to such shares other than the obligation to pay to the corporation the full consideration for which such shares were issued or to be issued. Such an obligation may be enforced by the corporation and its successors or assigns; by a shareholder suing derivatively on behalf of the corporation; by a receiver, liquidator, or trustee in bankruptcy of the corporation; or by another person having the legal right to marshal the assets of such corporation.

(2) Any person becoming an assignee or transferee of shares, or of a subscription for shares, in good faith and without knowledge or notice that the full consideration therefor has not been paid shall not be personally liable to the corporation or its creditors for any unpaid portion of such consideration, but the assignor or transferor shall continue to be liable therefor.

(3) No pledgee or other holder of shares as collateral security shall be personally liable as a shareholder, but the pledgor or other person transferring such shares as collateral shall be considered the holder thereof for purposes of liability under this section.

(4) An executor, administrator, conservator, guardian, trustee, assignee for the benefit of creditors, receiver, or other fiduciary shall not be personally liable to the corporation as a holder of, or subscriber to, shares of a corporation, but the estate and funds in her or his hands shall be so liable.

(5) No liability under this section may be asserted more than 5 years after the earlier of:

(a) The issuance of the stock, or

(b) The date of the subscription upon which the assessment is sought.

History.—s. 39, ch. 89-154; s. 9, ch. 97-102.



607.0623 - Share dividends.

607.0623 Share dividends.—

(1) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation’s shareholders or to the shareholders of one or more classes or series. An issuance of shares under this subsection is a share dividend.

(2) Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless:

(a) The articles of incorporation so authorize,

(b) A majority of the votes entitled to be cast by the class or series to be issued approves the issue, or

(c) There are no outstanding shares of the class or series to be issued.

(3) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.

History.—s. 40, ch. 89-154.



607.0624 - Share options.

607.0624 Share options.—

(1) Unless the articles of incorporation provide otherwise, a corporation may issue rights, options, or warrants for the purchase of shares of the corporation. The board of directors shall determine the terms upon which the rights, options, or warrants are issued, their form and content, and the consideration for which the shares are to be issued.

(2) The terms and conditions of stock rights and options which are created and issued by a corporation formed under this chapter, or its successor, and which entitle the holders thereof to purchase from the corporation shares of any class or classes, whether authorized but unissued shares, treasury shares, or shares to be purchased or acquired by the corporation, may include, without limitation, restrictions, or conditions that preclude or limit the exercise, transfer, receipt, or holding of such rights or options by any person or persons, including any person or persons owning or offering to acquire a specified number or percentage of the outstanding common shares or other securities of the corporation, or any transferee or transferees of any such person or persons, or that invalidate or void such rights or options held by any such person or persons or any such transferee or transferees.

History.—s. 41, ch. 89-154; s. 143, ch. 90-179.



607.0625 - Form and content of certificates.

607.0625 Form and content of certificates.—

(1) Shares may but need not be represented by certificates. Unless this act or another statute expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates.

(2) At a minimum, each share certificate must state on its face:

(a) The name of the issuing corporation and that the corporation is organized under the laws of this state;

(b) The name of the person to whom issued; and

(c) The number and class of shares and the designation of the series, if any, the certificate represents.

(3) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series (and the authority of the board of directors to determine variations for future series) must be summarized on the front or back of each certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder a full statement of this information on request and without charge.

(4) Each share certificate:

(a) Must be signed (either manually or in facsimile) by an officer or officers designated in the bylaws or designated by the board of directors, and

(b) May bear the corporate seal or its facsimile.

(5) If the person who signed (either manually or in facsimile) a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid.

(6) Nothing in this section may be construed to invalidate any share certificate validly issued and outstanding under the general corporation law on July 1, 1990.

History.—s. 42, ch. 89-154.



607.0626 - Shares without certificates.

607.0626 Shares without certificates.—

(1) Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

(2) Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by s. 607.0625(2) and (3), and, if applicable, s. 607.0627.

History.—s. 43, ch. 89-154.



607.0627 - Restriction on transfer of shares and other securities.

607.0627 Restriction on transfer of shares and other securities.—

(1) The articles of incorporation, the bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of such shares are parties to the restriction agreement or voted in favor of the restriction.

(2) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by s. 607.0626(2). Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction.

(3) A restriction on the transfer or registration of transfer of shares is authorized:

(a) To maintain the corporation’s status when it is dependent on the number or identity of its shareholders;

(b) To preserve exemptions under federal or state securities law; or

(c) For any other reasonable purpose.

(4) A restriction on the transfer or registration of transfer of shares may:

(a) Obligate the shareholder first to offer the corporation or other persons (separately, consecutively, or simultaneously) an opportunity to acquire the restricted shares;

(b) Obligate the corporation or other persons (separately, consecutively, or simultaneously) to acquire the restricted shares;

(c) Require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable; or

(d) Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

(5) For purposes of this section, “shares” includes a security convertible into or carrying a right to subscribe for or acquire shares.

History.—s. 44, ch. 89-154.



607.0628 - Expenses of issue.

607.0628 Expenses of issue.—A corporation may pay the expenses of selling or underwriting its shares and of organizing or reorganizing the corporation from the consideration received for shares.

History.—s. 45, ch. 89-154.



607.0630 - Shareholders’ preemptive rights.

607.0630 Shareholders’ preemptive rights.—

(1) The shareholders of a corporation do not have a preemptive right to acquire the corporation’s unissued shares or the corporation’s treasury shares, except in each case to the extent the articles of incorporation so provide.

(2) A statement included in the articles of incorporation that “the corporation elects to have preemptive rights” (or words of similar import) means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

(a) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation’s unissued shares and treasury shares upon the decision of the board of directors to issue them.

(b) A shareholder may waive his or her preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.

(c) There is no preemptive right with respect to:

1. Shares issued as compensation to directors, officers, agents, or employees of the corporation or its subsidiaries or affiliates;

2. Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation or its subsidiaries or affiliates;

3. Shares authorized in articles of incorporation that are issued within 6 months from the effective date of incorporation;

4. Shares issued pursuant to a plan of reorganization approved by a court of competent jurisdiction pursuant to a law of this state or of the United States; or

5. Shares issued for consideration other than money.

(d) Holders of shares of any class or series without general voting rights but with preferential rights to distributions or net assets upon dissolution and liquidation have no preemptive rights with respect to shares of any class.

(e) Holders of shares of any class or series with general voting rights but without preferential rights to distributions or net assets upon dissolution or liquidation have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights.

(f) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of 1 year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of 1 year is subject to the shareholders’ preemptive rights.

(3) For purposes of this section, “shares” includes a security convertible into or carrying a right to subscribe for or acquire shares.

(4) In the case of any corporation in existence prior to January 1, 1976, shareholders of such corporation shall continue to have the preemptive rights in such corporation which they had immediately prior to that date, unless and until the articles of incorporation are amended to alter or terminate shareholders’ preemptive rights.

History.—s. 46, ch. 89-154; s. 10, ch. 97-102; s. 8, ch. 2003-283.



607.0631 - Corporation’s acquisition of its own shares.

607.0631 Corporation’s acquisition of its own shares.—

(1) A corporation may acquire its own shares, and, unless otherwise provided in the articles of incorporation or except as provided in subsection (4) or subsection (5), shares so acquired constitute authorized but unissued shares of the same class but undesignated as to series.

(2) If the articles of incorporation prohibit the reissue of acquired shares, the number of authorized shares is reduced by the number of shares acquired, effective upon amendment of the articles of incorporation.

(3) Articles of amendment may be adopted by the board of directors without shareholder action, shall be delivered to the Department of State for filing, and shall set forth:

(a) The name of the corporation;

(b) The reduction in the number of authorized shares, itemized by class and series; and

(c) The total number of authorized shares, itemized by class and series, remaining after reduction of the shares.

(4) Shares of a corporation in existence on June 30, 1990, which are treasury shares under s. 607.004(18), Florida Statutes (1987), shall be issued, but not outstanding, until canceled or disposed of by the corporation.

(5) A corporation that has shares of any class or series which are either registered on a national securities exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc., may acquire such shares and designate, either in the bylaws or in the resolutions of its board, that shares so acquired by the corporation shall constitute treasury shares.

History.—s. 47, ch. 89-154; s. 1, ch. 99-135.



607.06401 - Distributions to shareholders.

607.06401 Distributions to shareholders.—

(1) A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitations in subsection (3).

(2) If the board of directors does not fix the record date for determining shareholders entitled to a distribution (other than one involving a purchase, redemption, or other acquisition of the corporation’s shares), it is the date the board of directors authorizes the distribution.

(3) No distribution may be made if, after giving it effect:

(a) The corporation would not be able to pay its debts as they become due in the usual course of business; or

(b) The corporation’s total assets would be less than the sum of its total liabilities plus (unless the articles of incorporation permit otherwise) the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(4) The board of directors may base a determination that a distribution is not prohibited under subsection (3) either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances. In the case of any distribution based upon such a valuation, each such distribution shall be identified as a distribution based upon a current valuation of assets, and the amount per share paid on the basis of such valuation shall be disclosed to the shareholders concurrent with their receipt of the distribution.

(5) If the articles of incorporation of a corporation engaged in the business of exploiting natural resources or other wasting assets so provide, distributions may be paid in cash out of depletion or similar reserves; and each such distribution shall be identified as a distribution based upon such reserves, and the amount per share paid on the basis of such reserves shall be disclosed to the shareholders concurrent with their receipt of the distribution.

(6) Except as provided in subsection (8), the effect of a distribution under subsection (3) is measured:

(a) In the case of distribution by purchase, redemption, or other acquisition of the corporation’s shares, as of the earlier of:

1. The date money or other property is transferred or debt incurred by the corporation, or

2. The date the shareholder ceases to be a shareholder with respect to the acquired shares;

(b) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed;

(c) In all other cases, as of:

1. The date the distribution is authorized if the payment occurs within 120 days after the date of authorization, or

2. The date the payment is made if it occurs more than 120 days after the date of authorization.

(7) A corporation’s indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation’s indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

(8) Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under subsection (3) if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is actually made.

History.—s. 48, ch. 89-154; s. 144, ch. 90-179.

Note.—Former s. 607.0640.



607.0701 - Annual meeting.

607.0701 Annual meeting.—

(1) A corporation shall hold a meeting of shareholders annually, for the election of directors and for the transaction of any proper business, at a time stated in or fixed in accordance with the bylaws.

(2) Annual shareholders’ meetings may be held in or out of this state at a place stated in or fixed in accordance with the bylaws or, when not inconsistent with the bylaws, stated in the notice of the annual meeting. If no place is stated in or fixed in accordance with the bylaws, or stated in the notice of the annual meeting, annual meetings shall be held at the corporation’s principal office.

(3) The failure to hold the annual meeting at the time stated in or fixed in accordance with a corporation’s bylaws or pursuant to this act does not affect the validity of any corporate action and shall not work a forfeiture of or dissolution of the corporation.

(4) If authorized by the board of directors, and subject to such guidelines and procedures as the board of directors may adopt, shareholders and proxy holders not physically present at an annual meeting of shareholders may, by means of remote communication:

(a) Participate in an annual meeting of shareholders.

(b) Be deemed present in person and vote at an annual meeting of shareholders, whether such meeting is to be held at a designated place or solely by means of remote communication, provided that:

1. The corporation shall implement reasonable measures to verify that each person deemed present and permitted to vote at the annual meeting by means of remote communication is a shareholder or proxy holder;

2. The corporation shall implement reasonable measures to provide such shareholders or proxy holders a reasonable opportunity to participate in the annual meeting and to vote on matters submitted to the shareholders, including, without limitation, an opportunity to communicate and to read or hear the proceedings of the annual meeting substantially concurrently with such proceedings; and

3. If any shareholder or proxy holder votes or takes other action at the annual meeting by means of remote communication, a record of such vote or other action shall be maintained by the corporation.

History.—s. 49, ch. 89-154; s. 9, ch. 2003-283.



607.0702 - Special meeting.

607.0702 Special meeting.—

(1) A corporation shall hold a special meeting of shareholders:

(a) On call of its board of directors or the person or persons authorized to do so by the articles of incorporation or bylaws; or

(b) If the holders of not less than 10 percent, unless a greater percentage not to exceed 50 percent is required by the articles of incorporation, of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation’s secretary one or more written demands for the meeting describing the purpose or purposes for which it is to be held.

(2) Special shareholders’ meetings may be held in or out of the state at a place stated in or fixed in accordance with the bylaws or, when not inconsistent with the bylaws, in the notice of the special meeting. If no place is stated in or fixed in accordance with the bylaws or in the notice of the special meeting, special meetings shall be held at the corporation’s principal office.

(3) Only business within the purpose or purposes described in the special meeting notice required by s. 607.0705 may be conducted at a special shareholders’ meeting.

(4) If authorized by the board of directors, and subject to such guidelines and procedures as the board of directors may adopt, shareholders and proxy holders not physically present at a special meeting of shareholders may, by means of remote communication:

(a) Participate in a special meeting of shareholders.

(b) Be deemed present in person and vote at a special meeting of shareholders, whether such meeting is to be held at a designated place or solely by means of remote communication, provided that:

1. The corporation shall implement reasonable measures to verify that each person deemed present and permitted to vote at the special meeting by means of remote communication is a shareholder or proxy holder;

2. The corporation shall implement reasonable measures to provide such shareholders or proxy holders a reasonable opportunity to participate in the special meeting and to vote on matters submitted to the shareholders, including, without limitation, an opportunity to communicate and to read or hear the proceedings of the special meeting substantially concurrently with such proceedings; and

3. If any shareholder or proxy holder votes or takes other action at the special meeting by means of remote communication, a record of such vote or other action shall be maintained by the corporation.

History.—s. 50, ch. 89-154; s. 10, ch. 2003-283.



607.0703 - Court-ordered meeting.

607.0703 Court-ordered meeting.—

(1) The circuit court of the county where a corporation’s principal office is located, if located in this state, or where a corporation’s registered office is located if its principal office is not located in this state, may, after notice to the corporation, order a meeting to be held:

(a) On application of any shareholder of the corporation entitled to vote in an annual meeting if an annual meeting has not been held within any 13-month period; or

(b) On application of a shareholder who signed a demand for a special meeting valid under s. 607.0702, if:

1. Notice of the special meeting was not given within 60 days after the date the demand was delivered to the corporation’s secretary; or

2. The special meeting was not held in accordance with the notice.

(2) The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, and enter other orders as may be appropriate.

History.—s. 51, ch. 89-154; s. 13, ch. 93-281.



607.0704 - Action by shareholders without a meeting.

607.0704 Action by shareholders without a meeting.—

(1) Unless otherwise provided in the articles of incorporation, action required or permitted by this act to be taken at an annual or special meeting of shareholders may be taken without a meeting, without prior notice, and without a vote if the action is taken by the holders of outstanding stock of each voting group entitled to vote thereon having not less than the minimum number of votes with respect to each voting group that would be necessary to authorize or take such action at a meeting at which all voting groups and shares entitled to vote thereon were present and voted. In order to be effective the action must be evidenced by one or more written consents describing the action taken, dated and signed by approving shareholders having the requisite number of votes of each voting group entitled to vote thereon, and delivered to the corporation by delivery to its principal office in this state, its principal place of business, the corporate secretary, or another officer or agent of the corporation having custody of the book in which proceedings of meetings of shareholders are recorded. No written consent shall be effective to take the corporate action referred to therein unless, within 60 days of the date of the earliest dated consent delivered in the manner required by this section, written consents signed by the number of holders required to take action are delivered to the corporation by delivery as set forth in this section.

(2) Any written consent may be revoked prior to the date that the corporation receives the required number of consents to authorize the proposed action. No revocation is effective unless in writing and until received by the corporation at its principal office or received by the corporate secretary or other officer or agent of the corporation having custody of the book in which proceedings of meetings of shareholders are recorded.

(3) Within 10 days after obtaining such authorization by written consent, notice must be given to those shareholders who have not consented in writing or who are not entitled to vote on the action. The notice shall fairly summarize the material features of the authorized action and, if the action be such for which dissenters’ rights are provided under this act, the notice shall contain a clear statement of the right of shareholders dissenting therefrom to be paid the fair value of their shares upon compliance with further provisions of this act regarding the rights of dissenting shareholders.

(4) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

(5) In the event that the action to which the shareholders consent is such as would have required the filing of a certificate under any other section of this act if such action had been voted on by shareholders at a meeting thereof, the certificate filed under such other section shall state that written consent has been given in accordance with the provisions of this section.

(6) Whenever action is taken pursuant to this section, the written consent of the shareholders consenting thereto or the written reports of inspectors appointed to tabulate such consents shall be filed with the minutes of proceedings of shareholders.

History.—s. 52, ch. 89-154; s. 14, ch. 93-281.



607.0705 - Notice of meeting.

607.0705 Notice of meeting.—

(1) A corporation shall notify shareholders of the date, time, and place of each annual and special shareholders’ meeting no fewer than 10 or more than 60 days before the meeting date. Unless this act or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting. Notice shall be given in the manner provided in s. 607.0141, by or at the direction of the president, the secretary, or the officer or persons calling the meeting. If the notice is mailed at least 30 days before the date of the meeting, it may be done by a class of United States mail other than first class. Notwithstanding s. 607.0141, if mailed, such notice shall be deemed to be delivered when deposited in the United States mail addressed to the shareholder at her or his address as it appears on the stock transfer books of the corporation, with postage thereon prepaid.

(2) Unless this act or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

(3) Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.

(4) Unless the bylaws require otherwise, if an annual or special shareholders’ meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before an adjournment is taken, and any business may be transacted at the adjourned meeting that might have been transacted on the original date of the meeting. If a new record date for the adjourned meeting is or must be fixed under s. 607.0707, however, notice of the adjourned meeting must be given under this section to persons who are shareholders as of the new record date who are entitled to notice of the meeting.

(5) Notwithstanding the foregoing, no notice of a shareholders’ meeting need be given to a shareholder if:

(a) An annual report and proxy statements for two consecutive annual meetings of shareholders or

(b) All, and at least two checks in payment of dividends or interest on securities during a 12-month period,

have been sent by first-class United States mail, addressed to the shareholder at her or his address as it appears on the share transfer books of the corporation, and returned undeliverable. The obligation of the corporation to give notice of a shareholders’ meeting to any such shareholder shall be reinstated once the corporation has received a new address for such shareholder for entry on its share transfer books.

History.—s. 53, ch. 89-154; s. 11, ch. 97-102.



607.0706 - Waiver of notice.

607.0706 Waiver of notice.—

(1) A shareholder may waive any notice required by this act, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the shareholder entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records. Neither the business to be transacted at nor the purpose of any regular or special meeting of the shareholders need be specified in any written waiver of notice unless so required by the articles of incorporation or the bylaws.

(2) A shareholder’s attendance at a meeting:

(a) Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; or

(b) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.

History.—s. 54, ch. 89-154.



607.0707 - Record date.

607.0707 Record date.—

(1) The bylaws may fix or provide the manner of fixing the record date for one or more voting groups in order to determine the shareholders entitled to notice of a shareholders’ meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing such a record date, the board of directors of the corporation may fix the record date. In no event may a record date fixed by the board of directors be a date preceding the date upon which the resolution fixing the record date is adopted.

(2) If not otherwise provided by or pursuant to the bylaws, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder delivers his or her demand to the corporation.

(3) If not otherwise provided by or pursuant to the bylaws and no prior action is required by the board of directors pursuant to this act, the record date for determining shareholders entitled to take action without a meeting is the date the first signed written consent is delivered to the corporation under s. 607.0704. If not otherwise fixed, and prior action is required by the board of directors pursuant to this chapter, the record date for determining shareholders entitled to take action without a meeting is at the close of business on the day on which the board of directors adopts the resolution taking such prior action.

(4) If not otherwise provided by or pursuant to the bylaws, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders’ meeting is the close of business on the day before the first notice is delivered to shareholders.

(5) A record date for purposes of this section may not be more than 70 days before the meeting or action requiring a determination of shareholders.

(6) A determination of shareholders entitled to notice of or to vote at a shareholders’ meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

(7) If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.

History.—s. 55, ch. 89-154; s. 12, ch. 97-102.



607.0720 - Shareholders’ list for meeting.

607.0720 Shareholders’ list for meeting.—

(1) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders’ meeting, arranged by voting group with the address of, and the number and class and series, if any, of shares held by, each.

(2) The shareholders’ list must be available for inspection by any shareholder for a period of 10 days prior to the meeting or such shorter time as exists between the record date and the meeting and continuing through the meeting at the corporation’s principal office, at a place identified in the meeting notice in the city where the meeting will be held, or at the office of the corporation’s transfer agent or registrar. A shareholder or the shareholder’s agent or attorney is entitled on written demand to inspect the list (subject to the requirements of s. 607.1602(3)), during regular business hours and at his or her expense, during the period it is available for inspection.

(3) The corporation shall make the shareholders’ list available at the meeting, and any shareholder or the shareholder’s agent or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

(4) The shareholders’ list is prima facie evidence of the identity of shareholders entitled to examine the shareholders’ list or to vote at a meeting of shareholders.

(5) If the requirements of this section have not been substantially complied with or if the corporation refuses to allow a shareholder or the shareholder’s agent or attorney to inspect the shareholders’ list before or at the meeting, the meeting shall be adjourned until such requirements are complied with on the demand of any shareholder in person or by proxy who failed to get such access, or, if not adjourned upon such demand and such requirements are not complied with, the circuit court of the county where a corporation’s principal office (or, if none in this state, its registered office) is located, on application of the shareholder, may summarily order the inspection or copying at the corporation’s expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

(6) Refusal or failure to comply with the requirements of this section shall not affect the validity of any action taken at such meeting.

(7) A shareholder may not sell or otherwise distribute any information or records inspected under this section, except to the extent that such use is for a proper purpose as defined in s. 607.1602(3). Any person who violates this provision shall be subject to a civil penalty of $5,000.

History.—s. 56, ch. 89-154; s. 15, ch. 93-281; s. 1, ch. 94-327; s. 13, ch. 97-102.



607.0721 - Voting entitlement of shares.

607.0721 Voting entitlement of shares.—

(1) Except as provided in subsections (2), (3), and (4) or unless the articles of incorporation or this act provides otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter submitted to a vote at a meeting of shareholders. Only shares are entitled to vote. If the articles of incorporation provide for more or less than one vote for any share on any matter, every reference in this act to a majority or other proportion of shares shall refer to such a majority or other proportion of votes entitled to be cast.

(2) The shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.

(3) Subsection (2) does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

(4) Redeemable shares are not entitled to vote on any matter, and shall not be deemed to be outstanding, after notice of redemption is mailed to the holders thereof and a sum sufficient to redeem such shares has been deposited with a bank, trust company, or other financial institution upon an irrevocable obligation to pay the holders the redemption price upon surrender of the shares.

(5) Shares standing in the name of another corporation, domestic or foreign, may be voted by such officer, agent, or proxy as the bylaws of the corporate shareholder may prescribe or, in the absence of any applicable provision, by such person as the board of directors of the corporate shareholder may designate. In the absence of any such designation or in case of conflicting designation by the corporate shareholder, the chair of the board, the president, any vice president, the secretary, and the treasurer of the corporate shareholder, in that order, shall be presumed to be fully authorized to vote such shares.

(6) Shares held by an administrator, executor, guardian, personal representative, or conservator may be voted by him or her, either in person or by proxy, without a transfer of such shares into his or her name. Shares standing in the name of a trustee may be voted by him or her, either in person or by proxy, but no trustee shall be entitled to vote shares held by him or her without a transfer of such shares into his or her name or the name of his or her nominee.

(7) Shares held by or under the control of a receiver, a trustee in bankruptcy proceedings, or an assignee for the benefit of creditors may be voted by him or her without the transfer thereof into his or her name.

(8) If a share or shares stand of record in the names of two or more persons, whether fiduciaries, members of a partnership, joint tenants, tenants in common, tenants by the entirety, or otherwise, or if two or more persons have the same fiduciary relationship respecting the same shares, unless the secretary of the corporation is given notice to the contrary and is furnished with a copy of the instrument or order appointing them or creating the relationship wherein it is so provided, then acts with respect to voting have the following effect:

(a) If only one votes, in person or by proxy, his or her act binds all;

(b) If more than one vote, in person or by proxy, the act of the majority so voting binds all;

(c) If more than one vote, in person or by proxy, but the vote is evenly split on any particular matter, each faction is entitled to vote the share or shares in question proportionally;

(d) If the instrument or order so filed shows that any such tenancy is held in unequal interest, a majority or a vote evenly split for purposes of this subsection shall be a majority or a vote evenly split in interest;

(e) The principles of this subsection shall apply, insofar as possible, to execution of proxies, waivers, consents, or objections and for the purpose of ascertaining the presence of a quorum.

(9) Subject to s. 607.0723, nothing herein contained shall prevent trustees or other fiduciaries holding shares registered in the name of a nominee from causing such shares to be voted by such nominee as the trustee or other fiduciary may direct. Such nominee may vote shares as directed by a trustee or other fiduciary without the necessity of transferring the shares to the name of the trustee or other fiduciary.

History.—s. 57, ch. 89-154; s. 145, ch. 90-179; s. 14, ch. 97-102.



607.0722 - Proxies.

607.0722 Proxies.—

(1) A shareholder, other person entitled to vote on behalf of a shareholder pursuant to s. 607.0721, or attorney in fact for a shareholder may vote the shareholder’s shares in person or by proxy.

(2)(a) A shareholder, other person entitled to vote on behalf of a shareholder pursuant to s. 607.0721, or attorney in fact for a shareholder may appoint a proxy to vote or otherwise act for the shareholder by signing an appointment form or by electronic transmission. Any type of electronic transmission appearing to have been, or containing or accompanied by such information or obtained under such procedures to reasonably ensure that the electronic transmission was, transmitted by such person is a sufficient appointment, subject to the verification requested by the corporation under s. 607.0724.

(b) Without limiting the manner in which a shareholder, other person entitled to vote on behalf of a shareholder pursuant to s. 607.0721, or attorney in fact for a shareholder may appoint a proxy to vote or otherwise act for the shareholder pursuant to paragraph (a), a shareholder, other person entitled to vote on behalf of a shareholder pursuant to s. 607.0721, or attorney in fact for a shareholder may make such an appointment by:

1. Signing an appointment form, with the signature affixed, by any reasonable means including, but not limited to, facsimile or electronic signature.

2. Transmitting or authorizing the transmission of an electronic transmission to the person who will be appointed as the proxy or to a proxy solicitation firm, proxy support service organization, registrar, or agent authorized by the person who will be designated as the proxy to receive such transmission. However, any electronic transmission must set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the shareholder, other person entitled to vote on behalf of a shareholder pursuant to s. 607.0721, or attorney in fact for a shareholder. If it is determined that the electronic transmission is valid, the inspectors of election or, if there are no inspectors, such other persons making that determination shall specify the information upon which they relied.

(3) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for up to 11 months unless a longer period is expressly provided in the appointment.

(4) The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy’s authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his or her authority under the appointment.

(5) An appointment of a proxy is revocable by the shareholder unless the appointment form or electronic transmission conspicuously states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:

(a) A pledgee;

(b) A person who purchased or agreed to purchase the shares;

(c) A creditor of the corporation who extended credit to the corporation under terms requiring the appointment;

(d) An employee of the corporation whose employment contract requires the appointment; or

(e) A party to a voting agreement created under s. 607.0731.

(6) An appointment made irrevocable under subsection (5) becomes revocable when the interest with which it is coupled is extinguished.

(7) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of its existence when he or she acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

(8) Subject to s. 607.0724 and to any express limitation on the proxy’s authority appearing on the face of the appointment form or in the electronic transmission, a corporation is entitled to accept the proxy’s vote or other action as that of the shareholder making the appointment.

(9) If an appointment form expressly provides, any proxy holder may appoint, in writing, a substitute to act in his or her place.

(10) Any copy, facsimile transmission, or other reliable reproduction of the writing or electronic transmission created under subsection (2) may be substituted or used in lieu of the original writing or electronic transmission for any purpose for which the original writing or electronic transmission could be used if the copy, facsimile transmission, or other reproduction is a complete reproduction of the entire original writing or electronic transmission.

(11) A corporation may adopt bylaws authorizing additional means or procedures for shareholders to use in exercising rights granted by this section.

History.—s. 58, ch. 89-154; s. 15, ch. 97-102; s. 2, ch. 99-135; s. 2, ch. 2001-195.



607.0723 - Shares held by nominees.

607.0723 Shares held by nominees.—

(1) A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

(2) The procedure may set forth:

(a) The types of nominees to which it applies;

(b) The rights or privileges that the corporation recognizes in a beneficial owner;

(c) The manner in which the procedure is selected by the nominee;

(d) The information that must be provided when the procedure is selected;

(e) The period for which selection of the procedure is effective; and

(f) Other aspects of the rights and duties created.

History.—s. 59, ch. 89-154.



607.0724 - Corporation’s acceptance of votes.

607.0724 Corporation’s acceptance of votes.—

(1) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.

(2) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if:

(a) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(b) The name signed purports to be that of an administrator, executor, guardian, personal representative, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(c) The name signed purports to be that of a receiver, trustee in bankruptcy, or assignee for the benefit of creditors of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(d) The name signed purports to be that of a pledgee, beneficial owner, or attorney in fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory’s authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment; or

(e) Two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coowners and the person signing appears to be acting on behalf of all the coowners.

(3) The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory’s authority to sign for the shareholder.

(4) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

(5) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

History.—s. 60, ch. 89-154.



607.0725 - Quorum and voting requirements for voting groups.

607.0725 Quorum and voting requirements for voting groups.—

(1) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or this act provides otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

(2) Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

(3) If a quorum exists, action on a matter (other than the election of directors) by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation or this act requires a greater number of affirmative votes.

(4) The holders of a majority of the shares represented, and who would be entitled to vote at a meeting if a quorum were present, where a quorum is not present, may adjourn such meeting from time to time.

(5) The articles of incorporation may provide for a greater voting requirement or a greater or lesser quorum requirement for shareholders, or voting groups of shareholders, than is provided by this act, but in no event shall a quorum consist of less than one-third of the shares entitled to vote.

(6) An amendment to the articles of incorporation that adds, changes, or deletes a greater or lesser quorum or voting requirement shall meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.

(7) The election of directors is governed by s. 607.0728.

History.—s. 61, ch. 89-154; s. 16, ch. 93-281.



607.0726 - Action by single and multiple voting groups.

607.0726 Action by single and multiple voting groups.—

(1) If the articles of incorporation or this act provides for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in s. 607.0725.

(2) If the articles of incorporation or this act provides for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in s. 607.0725. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.

History.—s. 62, ch. 89-154.



607.0728 - Voting for directors; cumulative voting.

607.0728 Voting for directors; cumulative voting.—

(1) Unless otherwise provided in the articles of incorporation, or in a bylaw that fixes a greater voting requirement for the election of directors and that is adopted by the board of directors or shareholders of a corporation having shares listed on a national securities exchange at the time of adoption, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present. A bylaw provision or amendment adopted by shareholders which specifies the votes necessary for the election of directors may not be further amended or repealed by the board of directors.

(2) Each shareholder who is entitled to vote at an election of directors has the right to vote the number of shares owned by him or her for as many persons as there are directors to be elected and for whose election the shareholder has a right to vote. Shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation so provide.

(3) A statement included in the articles of incorporation that “all or a designated voting group of shareholders are entitled to cumulate their votes for directors,” or words of similar import, means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates.

History.—s. 64, ch. 89-154; s. 16, ch. 97-102; s. 1, ch. 2009-205.



607.0730 - Voting trusts.

607.0730 Voting trusts.—

(1) One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for him or her or for them, by signing an agreement setting out the provisions of the trust (which may include anything consistent with its purpose) and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation’s principal office. After filing a copy of the list and agreement in the corporation’s principal office, such copy shall be open to inspection by any shareholder of the corporation (subject to the requirements of s. 607.1602(3)) or any beneficiary of the trust under the agreement during business hours.

(2) A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee’s name.

History.—s. 65, ch. 89-154; s. 18, ch. 93-281; s. 17, ch. 97-102; s. 1, ch. 98-101.



607.0731 - Shareholders’ agreements.

607.0731 Shareholders’ agreements.—

(1) Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A shareholders’ agreement created under this section is not subject to the provisions of s. 607.0730.

(2) A shareholders’ agreement created under this section is specifically enforceable.

(3) A transferee of shares in a corporation the shareholders of which have entered into an agreement authorized by subsection (1) shall be bound by such agreement if the transferee takes shares subject to such agreement with notice thereof. A transferee shall be deemed to have notice of any such agreement or any such renewal if the existence thereof is noted on the face or back of the certificate or certificates representing such shares.

History.—s. 66, ch. 89-154; s. 147, ch. 90-179; s. 19, ch. 93-281; s. 18, ch. 97-102.



607.0732 - Shareholder agreements.

607.0732 Shareholder agreements.—

(1) An agreement among the shareholders of a corporation with 100 or fewer shareholders at the time of the agreement, that complies with this section, is effective among the shareholders and the corporation, even though it is inconsistent with one or more other provisions of this chapter, if it:

(a) Eliminates the board of directors or restricts the discretion or powers of the board of directors;

(b) Governs the authorization or making of distributions whether or not in proportion to ownership of shares, subject to the limitations in s. 607.06401;

(c) Establishes who shall be directors or officers of the corporation, or their terms of office or manner of selection or removal;

(d) Governs, in general or in regard to specific matters, the exercise or division of voting power by the shareholders and directors, including use of weighted voting rights or director proxies;

(e) Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer, or employee of the corporation;

(f) Transfers to any shareholder or other person any authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or shareholders; or

(g) Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency.

(h) Otherwise governs the exercise of the corporate powers or the management of the business and affairs of the corporation or the relationship between the shareholders, the directors, or the corporation, and is not contrary to public policy. For purposes of this paragraph, agreements contrary to public policy include, but are not limited to, agreements that reduce the duties of care and loyalty to the corporation as required by ss. 607.0830 and 607.0832, exculpate directors from liability that may be imposed under s. 607.0831, adversely affect shareholders’ rights to bring derivative actions under s. 607.07401, or abrogate dissenters’ rights under ss. 607.1301-607.1320.

(2) An agreement authorized by this section shall be:

(a)1. Set forth in the articles of incorporation or bylaws and approved by all persons who are shareholders at the time the agreement; or

2. Set forth in a written agreement that is signed by all persons who are shareholders at the time of the agreement and such written agreement is made known to the corporation.

(b) Subject to termination or amendment only by all persons who are shareholders at the time of the termination or amendment, unless the agreement provides otherwise with respect to termination and with respect to amendments that do not change the designation, rights, preferences, or limitations of any of the shares of a class or series.

(3) The existence of an agreement authorized by this section shall be noted conspicuously on the front or back of each certificate for outstanding shares or on the information statement required by s. 607.0626(2). If at the time of the agreement the corporation has shares outstanding which are represented by certificates, the corporation shall recall such certificates and issue substitute certificates that comply with this subsection. The failure to note the existence of the agreement on the certificate or information statement shall not affect the validity of the agreement or any action taken pursuant to it. Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement shall be entitled to rescission of the purchase. A purchaser shall be deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate or information statement for the shares in compliance with this subsection and, if the shares are not represented by a certificate, the information statement is delivered to the purchaser at or prior to the time of the purchase of the shares. An action to enforce the right of rescission authorized by this subsection must be commenced within earlier of 90 days after discovery of the existence of the agreement or 2 years after the time of purchase of the shares.

(4) An agreement authorized by this section shall cease to be effective when shares of the corporation are listed on a national securities exchange or regularly quoted in a market maintained by one or more members of a national or affiliated securities association. If the agreement ceases to be effective for any reason, the board of directors may, if the agreement is contained or referred to in the corporation’s articles of incorporation or bylaws, adopt an amendment to the articles of incorporation or bylaws, without shareholder action, to delete the agreement and any references to it.

(5) An agreement authorized by this section that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

(6) The existence or performance of an agreement authorized by this section shall not be a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

(7) Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by this section if no shares have been issued when the agreement is made.

History.—s. 20, ch. 93-281; s. 2, ch. 94-327; s. 5, ch. 97-230.



607.07401 - Shareholders’ derivative actions.

607.07401 Shareholders’ derivative actions.—

(1) A person may not commence a proceeding in the right of a domestic or foreign corporation unless the person was a shareholder of the corporation when the transaction complained of occurred or unless the person became a shareholder through transfer by operation of law from one who was a shareholder at that time.

(2) A complaint in a proceeding brought in the right of a corporation must be verified and allege with particularity the demand made to obtain action by the board of directors and that the demand was refused or ignored by the board of directors for a period of at least 90 days from the first demand unless, prior to the expiration of the 90 days, the person was notified in writing that the corporation rejected the demand, or unless irreparable injury to the corporation would result by waiting for the expiration of the 90-day period. If the corporation commences an investigation of the charges made in the demand or complaint, the court may stay any proceeding until the investigation is completed.

(3) The court may dismiss a derivative proceeding if, on motion by the corporation, the court finds that one of the groups specified below has made a determination in good faith after conducting a reasonable investigation upon which its conclusions are based that the maintenance of the derivative suit is not in the best interests of the corporation. The corporation shall have the burden of proving the independence and good faith of the group making the determination and the reasonableness of the investigation. The determination shall be made by:

(a) A majority vote of independent directors present at a meeting of the board of directors, if the independent directors constitute a quorum;

(b) A majority vote of a committee consisting of two or more independent directors appointed by a majority vote of independent directors present at a meeting of the board of directors, whether or not such independent directors constitute a quorum; or

(c) A panel of one or more independent persons appointed by the court upon motion by the corporation.

(4) A proceeding commenced under this section may not be discontinued or settled without the court’s approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporation’s shareholders or a class, series, or voting group of shareholders, the court shall direct that notice be given to the shareholders affected. The court may determine which party or parties to the proceeding shall bear the expense of giving the notice.

(5) On termination of the proceeding, the court may require the plaintiff to pay any defendant’s reasonable expenses, including reasonable attorney’s fees, incurred in defending the proceeding if it finds that the proceeding was commenced without reasonable cause.

(6) The court may award reasonable expenses for maintaining the proceeding, including reasonable attorney’s fees, to a successful plaintiff or to the person commencing the proceeding who receives any relief, whether by judgment, compromise, or settlement, and require that the person account for the remainder of any proceeds to the corporation; however, this subsection does not apply to any relief rendered for the benefit of injured shareholders only and limited to a recovery of the loss or damage of the injured shareholders.

(7) For purposes of this section, “shareholder” includes a beneficial owner whose shares are held in a voting trust or held by a nominee on his or her behalf.

History.—s. 67, ch. 89-154; s. 148, ch. 90-179; s. 19, ch. 97-102; s. 11, ch. 2003-283.

Note.—Former s. 607.0740.



607.0801 - Requirement for and duties of board of directors.

607.0801 Requirement for and duties of board of directors.—

(1) Except as provided in s. 607.0732(1), each corporation must have a board of directors.

(2) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, its board of directors, subject to any limitation set forth in the articles of incorporation or in an agreement authorized under s. 607.0732.

History.—s. 68, ch. 89-154; s. 21, ch. 93-281.



607.0802 - Qualifications of directors.

607.0802 Qualifications of directors.—

(1) Directors must be natural persons who are 18 years of age or older but need not be residents of this state or shareholders of the corporation unless the articles of incorporation or bylaws so require. The articles of incorporation or bylaws may prescribe additional qualifications for directors.

(2) In the event that the eligibility to serve as a member of the board of directors of a condominium association, cooperative association, homeowners’ association, or mobile home owners’ association is restricted to membership in such association and membership is appurtenant to ownership of a unit, parcel, or mobile home, a grantor of a trust described in s. 733.707(3), or a qualified beneficiary as defined in s. 736.0103 of a trust which owns a unit, parcel, or mobile home shall be deemed a member of the association and eligible to serve as a director of the condominium association, cooperative association, homeowners’ association, or mobile home owners’ association, provided that said beneficiary occupies the unit, parcel, or mobile home.

History.—s. 69, ch. 89-154; s. 1, ch. 99-382; s. 16, ch. 2006-217; s. 15, ch. 2013-172.



607.0803 - Number of directors.

607.0803 Number of directors.—

(1) A board of directors must consist of one or more individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws.

(2) The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws.

(3) Directors are elected at the first annual shareholders’ meeting and at each annual meeting thereafter unless their terms are staggered under s. 607.0806.

History.—s. 70, ch. 89-154.



607.0804 - Election of directors by certain voting groups.

607.0804 Election of directors by certain voting groups.—The articles of incorporation may confer upon holders of any voting group the right to elect one or more directors who shall serve for such term and have such voting powers as are stated in the articles of incorporation. The terms of office and voting powers of the directors elected in the manner provided in the articles of incorporation may be greater than or less than those of any other director or class of directors. If the articles of incorporation provide that directors elected by the holders of a voting group shall have more or less than one vote per director on any matter, every reference in this act to a majority or other proportion of directors shall refer to a majority or other proportion of the votes of such directors.

History.—s. 71, ch. 89-154; s. 22, ch. 93-281.



607.0805 - Terms of directors generally.

607.0805 Terms of directors generally.—

(1) The terms of the initial directors of a corporation expire at the first shareholders’ meeting at which directors are elected.

(2) The terms of all other directors expire at the next annual shareholders’ meeting following their election unless their terms are staggered under s. 607.0806.

(3) A decrease in the number of directors does not shorten an incumbent director’s term.

(4) The term of a director elected to fill a vacancy expires at the next shareholders’ meeting at which directors are elected.

(5) Despite the expiration of a director’s term, the director continues to serve until his or her successor is elected and qualifies or until there is a decrease in the number of directors.

History.—s. 72, ch. 89-154; s. 20, ch. 97-102.



607.0806 - Staggered terms for directors.

607.0806 Staggered terms for directors.—

(1) The directors of any corporation organized under this act may, by the articles of incorporation or by an initial bylaw, or by a bylaw adopted by a vote of the shareholders, be divided into one, two, or three classes with the number of directors in each class being as nearly equal as possible; the term of office of those of the first class to expire at the annual meeting next ensuing; of the second class 1 year thereafter; of the third class 2 years thereafter; and at each annual election held after such classification and election, directors shall be chosen for a full term, as the case may be, to succeed those whose terms expire. If the directors have staggered terms, then any increase or decrease in the number of directors shall be so apportioned among the classes as to make all classes as nearly equal in number as possible.

(2) In the case of any Florida corporation in existence prior to July 1, 1990, directors of such corporation divided into four classes may continue to serve staggered terms as the articles of incorporation or bylaws of such corporation provided immediately prior to the effective date of this act, unless and until the articles of incorporation or bylaws are amended to alter or terminate such classes.

History.—s. 73, ch. 89-154; s. 23, ch. 93-281.



607.0807 - Resignation of directors.

607.0807 Resignation of directors.—

(1) A director may resign at any time by delivering written notice to the board of directors or its chair or to the corporation.

(2) A resignation is effective when the notice is delivered unless the notice specifies a later effective date or an effective date determined upon the subsequent happening of an event. If a resignation is made effective at a later date or upon the subsequent happening of an event, the board of directors may fill the pending vacancy before the effective date occurs if the board of directors provides that the successor does not take office until the effective date.

(3) A resignation that specifies a later effective date or that is conditioned upon the subsequent happening of an event may provide that the resignation is irrevocable.

History.—s. 74, ch. 89-154; s. 21, ch. 97-102; s. 2, ch. 2009-205.



607.0808 - Removal of directors by shareholders.

607.0808 Removal of directors by shareholders.—

(1) The shareholders may remove one or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

(2) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove him or her.

(3) If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against his or her removal. If cumulate voting is not authorized, a director may be removed only if the number of votes cast to remove the director exceeds the number of votes cast not to remove him or her.

(4) A director may be removed by the shareholders at a meeting of shareholders, provided the notice of the meeting states that the purpose, or one of the purposes, of the meeting is removal of the director.

History.—s. 75, ch. 89-154; s. 22, ch. 97-102.



607.0809 - Vacancy on board.

607.0809 Vacancy on board.—

(1) Whenever a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors, it may be filled by the affirmative vote of a majority of the remaining directors, though less than a quorum of the board of directors, or by the shareholders, unless the articles of incorporation provide otherwise.

(2) Whenever the holders of shares of any voting group are entitled to elect a class of one or more directors by the provisions of the articles of incorporation, vacancies in such class may be filled by holders of shares of that voting group or by a majority of the directors then in office elected by such voting group or by a sole remaining director so elected. If no director elected by such voting group remains in office, unless the articles of incorporation provide otherwise, directors not elected by such voting group may fill vacancies as provided in subsection (1).

(3) A vacancy that may occur at a later date (under s. 607.0807(2) by reason of a resignation effective at a later date or upon the subsequent happening of an event) may be filled before the vacancy occurs, but the new director may not take office until the vacancy occurs.

History.—s. 76, ch. 89-154; s. 3, ch. 2009-205.



607.08101 - Compensation of directors.

607.08101 Compensation of directors.—Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.

History.—s. 77, ch. 89-154; s. 149, ch. 90-179.

Note.—Former s. 607.0810.



607.0820 - Meetings.

607.0820 Meetings.—

(1) The board of directors may hold regular or special meetings in or out of this state.

(2) A majority of the directors present, whether or not a quorum exists, may adjourn any meeting of the board of directors to another time and place. Unless the bylaws otherwise provide, notice of any such adjourned meeting shall be given to the directors who were not present at the time of the adjournment and, unless the time and place of the adjourned meeting are announced at the time of the adjournment, to the other directors.

(3) Meetings of the board of directors may be called by the chair of the board or by the president unless otherwise provided in the articles of incorporation or the bylaws.

(4) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

History.—s. 78, ch. 89-154; s. 23, ch. 97-102.



607.0821 - Action by directors without a meeting.

607.0821 Action by directors without a meeting.—

(1) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this act to be taken at a board of directors’ meeting or committee meeting may be taken without a meeting if the action is taken by all members of the board or of the committee. The action must be evidenced by one or more written consents describing the action taken and signed by each director or committee member.

(2) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.

(3) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

History.—s. 79, ch. 89-154.



607.0822 - Notice of meetings.

607.0822 Notice of meetings.—

(1) Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

(2) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least 2 days’ notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.

History.—s. 80, ch. 89-154.



607.0823 - Waiver of notice.

607.0823 Waiver of notice.—Notice of a meeting of the board of directors need not be given to any director who signs a waiver of notice either before or after the meeting. Attendance of a director at a meeting shall constitute a waiver of notice of such meeting and a waiver of any and all objections to the place of the meeting, the time of the meeting, or the manner in which it has been called or convened, except when a director states, at the beginning of the meeting or promptly upon arrival at the meeting, any objection to the transaction of business because the meeting is not lawfully called or convened.

History.—s. 81, ch. 89-154.



607.0824 - Quorum and voting.

607.0824 Quorum and voting.—

(1) Unless the articles of incorporation or bylaws require a different number, a quorum of a board of directors consists of a majority of the number of directors prescribed by the articles of incorporation or the bylaws.

(2) The articles of incorporation may authorize a quorum of a board of directors to consist of less than a majority but no fewer than one-third of the prescribed number of directors determined under the articles of incorporation or the bylaws.

(3) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors.

(4) A director of a corporation who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless the director:

(a) Objects at the beginning of the meeting (or promptly upon his or her arrival) to holding it or transacting specified business at the meeting; or

(b) Votes against or abstains from the action taken.

History.—s. 82, ch. 89-154; s. 24, ch. 97-102.



607.0825 - Committees.

607.0825 Committees.—

(1) Unless the articles of incorporation or the bylaws otherwise provide, the board of directors, by resolution adopted by a majority of the full board of directors, may designate from among its members an executive committee and one or more other committees each of which, to the extent provided in such resolution or in the articles of incorporation or the bylaws of the corporation, shall have and may exercise all the authority of the board of directors, except that no such committee shall have the authority to:

(a) Approve or recommend to shareholders actions or proposals required by this act to be approved by shareholders.

(b) Fill vacancies on the board of directors or any committee thereof.

(c) Adopt, amend, or repeal the bylaws.

(d) Authorize or approve the reacquisition of shares unless pursuant to a general formula or method specified by the board of directors.

(e) Authorize or approve the issuance or sale or contract for the sale of shares, or determine the designation and relative rights, preferences, and limitations of a voting group except that the board of directors may authorize a committee (or a senior executive officer of the corporation) to do so within limits specifically prescribed by the board of directors.

(2) Unless the articles of incorporation or bylaws provide otherwise, ss. 607.0820, 607.0822, 607.0823, and 607.0824 which govern meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors apply to committees and their members as well.

(3) Each committee must have two or more members who serve at the pleasure of the board of directors. The board, by resolution adopted in accordance with subsection (1), may designate one or more directors as alternate members of any such committee who may act in the place and stead of any absent member or members at any meeting of such committee.

(4) Neither the designation of any such committee, the delegation thereto of authority, nor action by such committee pursuant to such authority shall alone constitute compliance by any member of the board of directors not a member of the committee in question with his or her responsibility to act in good faith, in a manner he or she reasonably believes to be in the best interests of the corporation, and with such care as an ordinarily prudent person in a like position would use under similar circumstances.

History.—s. 83, ch. 89-154; s. 25, ch. 97-102.



607.0830 - General standards for directors.

607.0830 General standards for directors.—

(1) A director shall discharge his or her duties as a director, including his or her duties as a member of a committee:

(a) In good faith;

(b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(c) In a manner he or she reasonably believes to be in the best interests of the corporation.

(2) In discharging his or her duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(a) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(b) Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the persons’ professional or expert competence; or

(c) A committee of the board of directors of which he or she is not a member if the director reasonably believes the committee merits confidence.

(3) In discharging his or her duties, a director may consider such factors as the director deems relevant, including the long-term prospects and interests of the corporation and its shareholders, and the social, economic, legal, or other effects of any action on the employees, suppliers, customers of the corporation or its subsidiaries, the communities and society in which the corporation or its subsidiaries operate, and the economy of the state and the nation.

(4) A director is not acting in good faith if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) unwarranted.

(5) A director is not liable for any action taken as a director, or any failure to take any action, if he or she performed the duties of his or her office in compliance with this section.

History.—s. 84, ch. 89-154; s. 26, ch. 97-102.



607.0831 - Liability of directors.

607.0831 Liability of directors.—

(1) A director is not personally liable for monetary damages to the corporation or any other person for any statement, vote, decision, or failure to act, regarding corporate management or policy, by a director, unless:

(a) The director breached or failed to perform his or her duties as a director; and

(b) The director’s breach of, or failure to perform, those duties constitutes:

1. A violation of the criminal law, unless the director had reasonable cause to believe his or her conduct was lawful or had no reasonable cause to believe his or her conduct was unlawful. A judgment or other final adjudication against a director in any criminal proceeding for a violation of the criminal law estops that director from contesting the fact that his or her breach, or failure to perform, constitutes a violation of the criminal law; but does not estop the director from establishing that he or she had reasonable cause to believe that his or her conduct was lawful or had no reasonable cause to believe that his or her conduct was unlawful;

2. A transaction from which the director derived an improper personal benefit, either directly or indirectly;

3. A circumstance under which the liability provisions of s. 607.0834 are applicable;

4. In a proceeding by or in the right of the corporation to procure a judgment in its favor or by or in the right of a shareholder, conscious disregard for the best interest of the corporation, or willful misconduct; or

5. In a proceeding by or in the right of someone other than the corporation or a shareholder, recklessness or an act or omission which was committed in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property.

(2) For the purposes of this section, the term “recklessness” means the action, or omission to act, in conscious disregard of a risk:

(a) Known, or so obvious that it should have been known, to the director; and

(b) Known to the director, or so obvious that it should have been known, to be so great as to make it highly probable that harm would follow from such action or omission.

(3) A director is deemed not to have derived an improper personal benefit from any transaction if the transaction and the nature of any personal benefit derived by the director are not prohibited by state or federal law or regulation and, without further limitation:

(a) In an action other than a derivative suit regarding a decision by the director to approve, reject, or otherwise affect the outcome of an offer to purchase the stock of, or to effect a merger of, the corporation, the transaction and the nature of any personal benefits derived by a director are disclosed or known to all directors voting on the matter, and the transaction was authorized, approved, or ratified by at least two directors who comprise a majority of the disinterested directors (whether or not such disinterested directors constitute a quorum);

(b) The transaction and the nature of any personal benefits derived by a director are disclosed or known to the shareholders entitled to vote, and the transaction was authorized, approved, or ratified by the affirmative vote or written consent of such shareholders who hold a majority of the shares, the voting of which is not controlled by directors who derived a personal benefit from or otherwise had a personal interest in the transaction; or

(c) The transaction was fair and reasonable to the corporation at the time it was authorized by the board, a committee, or the shareholders, notwithstanding that a director received a personal benefit.

(4) The circumstances set forth in subsection (3) are not exclusive and do not preclude the existence of other circumstances under which a director will be deemed not to have derived an improper benefit.

History.—s. 85, ch. 89-154; s. 24, ch. 93-281; s. 27, ch. 97-102.



607.0832 - Director conflicts of interest.

607.0832 Director conflicts of interest.—

(1) No contract or other transaction between a corporation and one or more of its directors or any other corporation, firm, association, or entity in which one or more of its directors are directors or officers or are financially interested shall be either void or voidable because of such relationship or interest, because such director or directors are present at the meeting of the board of directors or a committee thereof which authorizes, approves, or ratifies such contract or transaction, or because his or her or their votes are counted for such purpose, if:

(a) The fact of such relationship or interest is disclosed or known to the board of directors or committee which authorizes, approves, or ratifies the contract or transaction by a vote or consent sufficient for the purpose without counting the votes or consents of such interested directors;

(b) The fact of such relationship or interest is disclosed or known to the shareholders entitled to vote and they authorize, approve, or ratify such contract or transaction by vote or written consent; or

(c) The contract or transaction is fair and reasonable as to the corporation at the time it is authorized by the board, a committee, or the shareholders.

(2) For purposes of paragraph (1)(a) only, a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors on the board of directors, or on the committee, who have no relationship or interest in the transaction described in subsection (1), but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors who have no such relationship or interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with such relationship or interest in the transaction does not affect the validity of any action taken under paragraph (1)(a) if the transaction is otherwise authorized, approved, or ratified as provided in that subsection, but such presence or vote of those directors may be counted for purposes of determining whether the transaction is approved under other sections of this act.

(3) For purposes of paragraph (1)(b), a conflict of interest transaction is authorized, approved, or ratified if it receives the vote of a majority of the shares entitled to be counted under this subsection. Shares owned by or voted under the control of a director who has a relationship or interest in the transaction described in subsection (1) may not be counted in a vote of shareholders to determine whether to authorize, approve, or ratify a conflict of interest transaction under paragraph (1)(b). The vote of those shares, however, is counted in determining whether the transaction is approved under other sections of this act. A majority of the shares, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

History.—s. 86, ch. 89-154; s. 25, ch. 93-281; s. 28, ch. 97-102.



607.0833 - Loans to officers, directors, and employees; guaranty of obligations.

607.0833 Loans to officers, directors, and employees; guaranty of obligations.—Any corporation may lend money to, guarantee any obligation of, or otherwise assist any officer, director, or employee of the corporation or of a subsidiary, whenever, in the judgment of the board of directors, such loan, guaranty, or assistance may reasonably be expected to benefit the corporation. The loan, guaranty, or other assistance may be with or without interest and may be unsecured or secured in such manner as the board of directors shall approve, including, without limitation, a pledge of shares of stock of the corporation. Nothing in this section shall be deemed to deny, limit, or restrict the powers of guaranty or warranty of any corporation at common law or under any statute. Loans, guarantees, or other types of assistance are subject to s. 607.0832.

History.—s. 87, ch. 89-154.



607.0834 - Liability for unlawful distributions.

607.0834 Liability for unlawful distributions.—

(1) A director who votes for or assents to a distribution made in violation of s. 607.06401 or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating s. 607.06401 or the articles of incorporation if it is established that the director did not perform his or her duties in compliance with s. 607.0830. In any proceeding commenced under this section, a director has all of the defenses ordinarily available to a director.

(2) A director held liable under subsection (1) for an unlawful distribution is entitled to contribution:

(a) From every other director who could be liable under subsection (1) for the unlawful distribution; and

(b) From each shareholder for the amount the shareholder accepted knowing the distribution was made in violation of s. 607.06401 or the articles of incorporation.

(3) A proceeding under this section is barred unless it is commenced within 2 years after the date on which the effect of the distribution was measured under s. 607.06401(6) or (8).

History.—s. 88, ch. 89-154; s. 150, ch. 90-179; s. 29, ch. 97-102.



607.08401 - Required officers.

607.08401 Required officers.—

(1) A corporation shall have the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws.

(2) A duly appointed officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

(3) The bylaws or the board of directors shall delegate to one of the officers responsibility for preparing minutes of the directors’ and shareholders’ meetings and for authenticating records of the corporation.

(4) The same individual may simultaneously hold more than one office in a corporation.

History.—s. 89, ch. 89-154; s. 151, ch. 90-179.

Note.—Former s. 607.0840.



607.0841 - Duties of officers.

607.0841 Duties of officers.—Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of any officer authorized by the bylaws or the board of directors to prescribe the duties of other officers.

History.—s. 90, ch. 89-154.



607.0842 - Resignation and removal of officers.

607.0842 Resignation and removal of officers.—

(1) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a later effective date. If a resignation is made effective at a later date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.

(2) A board of directors may remove any officer at any time with or without cause. Any officer or assistant officer, if appointed by another officer, may likewise be removed by such officer.

History.—s. 91, ch. 89-154.



607.0843 - Contract rights of officers.

607.0843 Contract rights of officers.—

(1) The appointment of an officer does not itself create contract rights.

(2) An officer’s removal does not affect the officer’s contract rights, if any, with the corporation. An officer’s resignation does not affect the corporation’s contract rights, if any, with the officer.

History.—s. 92, ch. 89-154.



607.0850 - Indemnification of officers, directors, employees, and agents.

607.0850 Indemnification of officers, directors, employees, and agents.—

(1) A corporation shall have power to indemnify any person who was or is a party to any proceeding (other than an action by, or in the right of, the corporation), by reason of the fact that he or she is or was a director, officer, employee, or agent of the corporation or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise against liability incurred in connection with such proceeding, including any appeal thereof, if he or she acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to, the best interests of the corporation and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful. The termination of any proceeding by judgment, order, settlement, or conviction or upon a plea of nolo contendere or its equivalent shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he or she reasonably believed to be in, or not opposed to, the best interests of the corporation or, with respect to any criminal action or proceeding, had reasonable cause to believe that his or her conduct was unlawful.

(2) A corporation shall have power to indemnify any person, who was or is a party to any proceeding by or in the right of the corporation to procure a judgment in its favor by reason of the fact that the person is or was a director, officer, employee, or agent of the corporation or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against expenses and amounts paid in settlement not exceeding, in the judgment of the board of directors, the estimated expense of litigating the proceeding to conclusion, actually and reasonably incurred in connection with the defense or settlement of such proceeding, including any appeal thereof. Such indemnification shall be authorized if such person acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to, the best interests of the corporation, except that no indemnification shall be made under this subsection in respect of any claim, issue, or matter as to which such person shall have been adjudged to be liable unless, and only to the extent that, the court in which such proceeding was brought, or any other court of competent jurisdiction, shall determine upon application that, despite the adjudication of liability but in view of all circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which such court shall deem proper.

(3) To the extent that a director, officer, employee, or agent of a corporation has been successful on the merits or otherwise in defense of any proceeding referred to in subsection (1) or subsection (2), or in defense of any claim, issue, or matter therein, he or she shall be indemnified against expenses actually and reasonably incurred by him or her in connection therewith.

(4) Any indemnification under subsection (1) or subsection (2), unless pursuant to a determination by a court, shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the director, officer, employee, or agent is proper in the circumstances because he or she has met the applicable standard of conduct set forth in subsection (1) or subsection (2). Such determination shall be made:

(a) By the board of directors by a majority vote of a quorum consisting of directors who were not parties to such proceeding;

(b) If such a quorum is not obtainable or, even if obtainable, by majority vote of a committee duly designated by the board of directors (in which directors who are parties may participate) consisting solely of two or more directors not at the time parties to the proceeding;

(c) By independent legal counsel:

1. Selected by the board of directors prescribed in paragraph (a) or the committee prescribed in paragraph (b); or

2. If a quorum of the directors cannot be obtained for paragraph (a) and the committee cannot be designated under paragraph (b), selected by majority vote of the full board of directors (in which directors who are parties may participate); or

(d) By the shareholders by a majority vote of a quorum consisting of shareholders who were not parties to such proceeding or, if no such quorum is obtainable, by a majority vote of shareholders who were not parties to such proceeding.

(5) Evaluation of the reasonableness of expenses and authorization of indemnification shall be made in the same manner as the determination that indemnification is permissible. However, if the determination of permissibility is made by independent legal counsel, persons specified by paragraph (4)(c) shall evaluate the reasonableness of expenses and may authorize indemnification.

(6) Expenses incurred by an officer or director in defending a civil or criminal proceeding may be paid by the corporation in advance of the final disposition of such proceeding upon receipt of an undertaking by or on behalf of such director or officer to repay such amount if he or she is ultimately found not to be entitled to indemnification by the corporation pursuant to this section. Expenses incurred by other employees and agents may be paid in advance upon such terms or conditions that the board of directors deems appropriate.

(7) The indemnification and advancement of expenses provided pursuant to this section are not exclusive, and a corporation may make any other or further indemnification or advancement of expenses of any of its directors, officers, employees, or agents, under any bylaw, agreement, vote of shareholders or disinterested directors, or otherwise, both as to action in his or her official capacity and as to action in another capacity while holding such office. However, indemnification or advancement of expenses shall not be made to or on behalf of any director, officer, employee, or agent if a judgment or other final adjudication establishes that his or her actions, or omissions to act, were material to the cause of action so adjudicated and constitute:

(a) A violation of the criminal law, unless the director, officer, employee, or agent had reasonable cause to believe his or her conduct was lawful or had no reasonable cause to believe his or her conduct was unlawful;

(b) A transaction from which the director, officer, employee, or agent derived an improper personal benefit;

(c) In the case of a director, a circumstance under which the liability provisions of s. 607.0834 are applicable; or

(d) Willful misconduct or a conscious disregard for the best interests of the corporation in a proceeding by or in the right of the corporation to procure a judgment in its favor or in a proceeding by or in the right of a shareholder.

(8) Indemnification and advancement of expenses as provided in this section shall continue as, unless otherwise provided when authorized or ratified, to a person who has ceased to be a director, officer, employee, or agent and shall inure to the benefit of the heirs, executors, and administrators of such a person, unless otherwise provided when authorized or ratified.

(9) Unless the corporation’s articles of incorporation provide otherwise, notwithstanding the failure of a corporation to provide indemnification, and despite any contrary determination of the board or of the shareholders in the specific case, a director, officer, employee, or agent of the corporation who is or was a party to a proceeding may apply for indemnification or advancement of expenses, or both, to the court conducting the proceeding, to the circuit court, or to another court of competent jurisdiction. On receipt of an application, the court, after giving any notice that it considers necessary, may order indemnification and advancement of expenses, including expenses incurred in seeking court-ordered indemnification or advancement of expenses, if it determines that:

(a) The director, officer, employee, or agent is entitled to mandatory indemnification under subsection (3), in which case the court shall also order the corporation to pay the director reasonable expenses incurred in obtaining court-ordered indemnification or advancement of expenses;

(b) The director, officer, employee, or agent is entitled to indemnification or advancement of expenses, or both, by virtue of the exercise by the corporation of its power pursuant to subsection (7); or

(c) The director, officer, employee, or agent is fairly and reasonably entitled to indemnification or advancement of expenses, or both, in view of all the relevant circumstances, regardless of whether such person met the standard of conduct set forth in subsection (1), subsection (2), or subsection (7).

(10) For purposes of this section, the term “corporation” includes, in addition to the resulting corporation, any constituent corporation (including any constituent of a constituent) absorbed in a consolidation or merger, so that any person who is or was a director, officer, employee, or agent of a constituent corporation, or is or was serving at the request of a constituent corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, is in the same position under this section with respect to the resulting or surviving corporation as he or she would have with respect to such constituent corporation if its separate existence had continued.

(11) For purposes of this section:

(a) The term “other enterprises” includes employee benefit plans;

(b) The term “expenses” includes counsel fees, including those for appeal;

(c) The term “liability” includes obligations to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to any employee benefit plan), and expenses actually and reasonably incurred with respect to a proceeding;

(d) The term “proceeding” includes any threatened, pending, or completed action, suit, or other type of proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal;

(e) The term “agent” includes a volunteer;

(f) The term “serving at the request of the corporation” includes any service as a director, officer, employee, or agent of the corporation that imposes duties on such persons, including duties relating to an employee benefit plan and its participants or beneficiaries; and

(g) The term “not opposed to the best interest of the corporation” describes the actions of a person who acts in good faith and in a manner he or she reasonably believes to be in the best interests of the participants and beneficiaries of an employee benefit plan.

(12) A corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the corporation or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise against any liability asserted against the person and incurred by him or her in any such capacity or arising out of his or her status as such, whether or not the corporation would have the power to indemnify the person against such liability under the provisions of this section.

History.—s. 93, ch. 89-154; s. 30, ch. 97-102.



607.0901 - Affiliated transactions.

607.0901 Affiliated transactions.—

(1) For purposes of this section:

(a) “Affiliate” means a person who directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, a specified person.

(b) “Affiliated transaction,” when used in reference to the corporation and any interested shareholder, means:

1. Any merger or consolidation of the corporation or any subsidiary of the corporation with:

a. The interested shareholder; or

b. Any other corporation (whether or not itself an interested shareholder) which is, or after such merger or consolidation would be, an affiliate or associate of the interested shareholder;

2. Any sale, lease, exchange, mortgage, pledge, transfer, or other disposition (in one transaction or a series of transactions) to or with the interested shareholder or any affiliate or associate of the interested shareholder of assets of the corporation or any subsidiary of the corporation:

a. Having an aggregate fair market value equal to 5 percent or more of the aggregate fair market value of all the assets, determined on a consolidated basis, of the corporation;

b. Having an aggregate fair market value equal to 5 percent or more of the aggregate fair market value of all the outstanding shares of the corporation; or

c. Representing 5 percent or more of the earning power or net income, determined on a consolidated basis, of the corporation;

3. The issuance or transfer by the corporation or any subsidiary of the corporation (in one transaction or a series of transactions) of any shares of the corporation or any subsidiary of the corporation which have an aggregate fair market value equal to 5 percent or more of the aggregate fair market value of all the outstanding shares of the corporation to the interested shareholder or any affiliate or associate of the interested shareholder except pursuant to the exercise of warrants or rights to purchase stock offered, or a dividend or distribution paid or made, pro rata to all shareholders of the corporation;

4. The adoption of any plan or proposal for the liquidation or dissolution of the corporation proposed by, or pursuant to any agreement, arrangement, or understanding (whether or not in writing) with, the interested shareholder or any affiliate or associate of the interested shareholder;

5. Any reclassification of securities (including, without limitation, any stock split, stock dividend, or other distribution of shares in respect of shares, or any reverse stock split) or recapitalization of the corporation, or any merger or consolidation of the corporation with any subsidiary of the corporation, or any other transaction (whether or not with or into or otherwise involving the interested shareholder), with the interested shareholder or any affiliate or associate of the interested shareholder, which has the effect, directly or indirectly (in one transaction or a series of transactions during any 12-month period), of increasing by more than 5 percent the percentage of the outstanding voting shares of the corporation or any subsidiary of the corporation beneficially owned by the interested shareholder; or

6. Any receipt by the interested shareholder or any affiliate or associate of the interested shareholder of the benefit, directly or indirectly (except proportionately as a shareholder of the corporation), of any loans, advances, guaranties, pledges, or other financial assistance or any tax credits or other tax advantages provided by or through the corporation.

(c) “Announcement date,” when used in reference to any affiliated transaction, means the date of the first general public announcement of the proposed affiliated transaction or of the intention to propose an affiliated transaction, or the date on which the proposed affiliated transaction or the intention to propose an affiliated transaction is first communicated generally to the shareholders of the corporation, whichever is earlier.

(d) “Associate,” when used to indicate a relationship with any person, means any entity, other than the corporation or any of its subsidiaries, of which such person is an officer, director, or partner or is, directly or indirectly, the beneficial owner of 10 percent or more of any class of voting shares; any trust or other estate in which such person has a substantial beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity; and any relative or spouse of such person, or any relative of such spouse, who has the same home as such person or who is an officer or director of the corporation or any of its affiliates.

(e) A person is deemed to be a “beneficial owner” of voting shares as to which such person and such person’s affiliates and associates, individually or in the aggregate, have or share directly, or indirectly through any contract, arrangement, understanding, relationship, or otherwise:

1. Voting power, which includes the power to vote or to direct the voting of the voting shares;

2. Investment power, which includes the power to dispose of or to direct the disposition of the voting shares; or

3. The right to acquire the voting power or investment power, whether such right is exercisable immediately or only after the passage of time, pursuant to any contract, arrangement, or understanding, upon the exercise of conversion rights, exchange rights, warrants, or options, or otherwise; however, in no case shall a director of the corporation be deemed to be the beneficial owner of voting shares beneficially owned by another director of the corporation solely by reason of actions undertaken by such persons in their capacity as directors of the corporation.

(f) “Control” means the possession, directly or indirectly, through the ownership of voting shares, by contract, arrangement, understanding, relationship, or otherwise, of the power to direct or cause the direction of the management and policies of a person. Notwithstanding the foregoing, a person shall not be deemed to have control of a corporation if such person holds voting shares, in good faith and not for the purpose of circumventing this section, as an agent, bank, broker, nominee, custodian, or trustee for one or more beneficial owners who do not individually or as a group have control of such corporation.

(g) “Determination date” means the date on which an interested shareholder became an interested shareholder.

(h) Unless otherwise specified in the articles of incorporation initially filed with the Department of State, a “disinterested director” means as to any particular interested shareholder:

1. Any member of the board of directors of the corporation who was a member of the board of directors before the later of January 1, 1987, or the determination date; and

2. Any member of the board of directors of the corporation who was recommended for election by, or was elected to fill a vacancy and received the affirmative vote of, a majority of the disinterested directors then on the board.

(i) “Exchange Act” means the Act of Congress known as the Securities Exchange Act of 1934, as the same has been or hereafter may be amended from time to time.

(j) “Fair market value” means:

1. In the case of shares, the highest closing sale price of a share quoted during the 30-day period immediately preceding the date in question on the composite tape for shares listed on the New York Stock Exchange; or, if such shares are not quoted on the composite tape on the New York Stock Exchange or if such shares are not listed on such exchange, the highest closing sale price quoted during such period on the principal United States securities exchange registered under the Exchange Act on which such shares are listed; or, if such shares are not listed on any such exchange, the highest closing bid quotation with respect to a share during the 30-day period preceding the date in question on the National Association of Securities Dealers, Inc., automated quotations system or any similar system then in general use; or, if no such quotations are available, the fair market value of a share on the date in question as determined by a majority of disinterested directors; and

2. In the case of property other than cash or shares, the fair market value of such property on the date in question as determined by a majority of the disinterested directors.

(k) “Interested shareholder” means any person who is the beneficial owner of more than 10 percent of the outstanding voting shares of the corporation. However, the term “interested shareholder” shall not include the corporation or any of its subsidiaries; any savings, employee stock ownership, or other employee benefit plan of the corporation or any of its subsidiaries; or any fiduciary with respect to any such plan when acting in such capacity. For the purpose of determining whether a person is an interested shareholder, the number of voting shares deemed to be outstanding shall include shares deemed owned by the interested shareholder through application of subparagraph (e)3. but shall not include any other voting shares that may be issuable pursuant to any contract, arrangement, or understanding, upon the exercise of conversion rights, exchange rights, warrants, or options, or otherwise.

(l) “Shares” means the units into which the proprietary interests in an entity are divided and includes:

1. Any stock or similar security, any certificate of interest, any participation in any profit-sharing agreement, any voting trust certificate, or any certificate of deposit for shares; and

2. Any security convertible, with or without consideration, into shares; or any warrant, call, or other option or privilege of buying shares without being bound to do so; or any other security carrying any right to acquire, subscribe to, or purchase shares.

(m) “Subsidiary” means, as to any corporation, any other corporation of which it owns, directly or indirectly through one or more subsidiaries, a majority of the voting shares.

(n) “Valuation date” means, if the affiliated transaction is voted upon by shareholders, the day before the date of the vote of shareholders or, if the affiliated transaction is not voted upon by shareholders, the date of the consummation of the affiliated transaction.

(o) “Voting shares” means the outstanding shares of all classes or series of the corporation entitled to vote generally in the election of directors.

(2) Except as provided in subsection (4), in addition to any affirmative vote required by any other section of this act or by the articles of incorporation, an affiliated transaction shall be approved by the affirmative vote of the holders of two-thirds of the voting shares other than the shares beneficially owned by the interested shareholder.

(3) A majority of the disinterested directors shall have the power to determine for the purposes of this section:

(a) Whether a person is an interested shareholder;

(b) The number of voting shares beneficially owned by any person;

(c) Whether a person is an affiliate or associate of another; and

(d) Whether the securities to be issued or transferred by the corporation or any of its subsidiaries to any interested shareholder or any affiliate or associate of the interested shareholder have an aggregate fair market value equal to or greater than 5 percent of the aggregate fair market value of all of the outstanding voting shares of the corporation or any of its subsidiaries.

(4) The voting requirements set forth in subsection (2) do not apply to a particular affiliated transaction if all of the conditions specified in any one of the following paragraphs are met:

(a) The affiliated transaction has been approved by a majority of the disinterested directors;

(b) The corporation has not had more than 300 shareholders of record at any time during the 3 years preceding the announcement date;

(c) The interested shareholder has been the beneficial owner of at least 80 percent of the corporation’s outstanding voting shares for at least 5 years preceding the announcement date;

(d) The interested shareholder is the beneficial owner of at least 90 percent of the outstanding voting shares of the corporation, exclusive of shares acquired directly from the corporation in a transaction not approved by a majority of the disinterested directors;

(e) The corporation is an investment company registered under the Investment Company Act of 1940; or

(f) In the affiliated transaction, consideration shall be paid to the holders of each class or series of voting shares and all of the following conditions shall be met:

1. The aggregate amount of the cash and the fair market value as of the valuation date of consideration other than cash to be received per share by holders of each class or series of voting shares in such affiliated transaction are at least equal to the highest of the following:

a. If applicable, the highest per share price, including any brokerage commissions, transfer taxes, and soliciting dealers’ fees, paid by the interested shareholder for any shares of such class or series acquired by it within the 2-year period immediately preceding the announcement date or in the transaction in which it became an interested shareholder, whichever is higher;

b. The fair market value per share of such class or series on the announcement date or on the determination date, whichever is higher;

c. If applicable, the price per share equal to the fair market value per share of such class or series determined pursuant to sub-subparagraph b., multiplied by the ratio of the highest per share price, including any brokerage commissions, transfer taxes, and soliciting dealers’ fees, paid by the interested shareholder for any shares of such class or series acquired by it within the 2-year period immediately preceding the announcement date, to the fair market value per share of such class or series on the first day in such 2-year period on which the interested shareholder acquired any shares of such class or series; and

d. If applicable, the highest preferential amount, if any, per share to which the holders of such class or series are entitled in the event of any voluntary or involuntary dissolution of the corporation.

2. The consideration to be received by holders of outstanding shares shall be in cash or in the same form as the interested shareholder has previously paid for shares of the same class or series, and if the interested shareholder has paid for shares with varying forms of consideration, the form of the consideration shall be either cash or the form used to acquire the largest number of shares of such class or series previously acquired by the interested shareholder.

3. During such portion of the 3-year period preceding the announcement date that such interested shareholder has been an interested shareholder, except as approved by a majority of the disinterested directors:

a. There shall have been no failure to declare and pay at the regular date therefor any full periodic dividends, whether or not cumulative, on any outstanding shares of the corporation;

b. There shall have been:

(I) No reduction in the annual rate of dividends paid on any class or series of voting shares, except as necessary to reflect any subdivision of the class or series; and

(II) An increase in such annual rate of dividends as necessary to reflect any reclassification, including any reverse stock split, recapitalization, reorganization, or similar transaction which has the effect of reducing the number of outstanding shares of the class or series; and

c. Such interested shareholder shall not have become the beneficial owner of any additional voting shares except as part of the transaction which results in such interested shareholder becoming an interested shareholder.

4. During such portion of the 3-year period preceding the announcement date that such interested shareholder has been an interested shareholder, except as approved by a majority of the disinterested directors, such interested shareholder shall not have received the benefit, directly or indirectly (except proportionately as a shareholder), of any loans, advances, guaranties, pledges, or other financial assistance or any tax credits or other tax advantages provided by the corporation, whether in anticipation of or in connection with such affiliated transaction or otherwise.

5. Except as otherwise approved by a majority of the disinterested directors, a proxy or information statement describing the affiliated transaction and complying with the requirements of the Exchange Act and the rules and regulations thereunder has been mailed to holders of voting shares of the corporation at least 25 days before the consummation of such affiliated transaction, whether or not such proxy or information statement is required to be mailed pursuant to the Exchange Act or such rules or regulations.

(5) The provisions of this section do not apply:

(a) To any corporation the original articles of incorporation of which contain a provision expressly electing not to be governed by this section;

(b) To any corporation which adopted an amendment to its articles of incorporation prior to January 1, 1989, expressly electing not to be governed by this section, provided that such amendment does not apply to any affiliated transaction of the corporation with an interested shareholder whose determination date is on or prior to the effective date of such amendment;

(c) To any corporation which adopts an amendment to its articles of incorporation or bylaws, approved by the affirmative vote of the holders, other than interested shareholders and their affiliates and associates, of a majority of the outstanding voting shares of the corporation, excluding the voting shares of interested shareholders and their affiliates and associates, expressly electing not to be governed by this section, provided that such amendment to the articles of incorporation or bylaws shall not be effective until 18 months after such vote of the corporation’s shareholders and shall not apply to any affiliated transaction of the corporation with an interested shareholder whose determination date is on or prior to the effective date of such amendment; or

(d) To any affiliated transaction of the corporation with an interested shareholder of the corporation which became an interested shareholder inadvertently, if such interested shareholder, as soon as practicable, divests itself of a sufficient amount of the voting shares of the corporation so that it no longer is the beneficial owner, directly or indirectly, of 10 percent or more of the outstanding voting shares of the corporation, and would not at any time within the 5-year period preceding the announcement date with respect to such affiliated transaction have been an interested shareholder but for such inadvertent acquisition.

(6) Any corporation that elected not to be governed by this section, either through a provision in its original articles of incorporation or through an amendment to its articles of incorporation or bylaws may elect to be bound by the provisions of this section by adopting an amendment to its articles of incorporation or bylaws that repeals the original article or the amendment. In addition to any requirements of this act, or the articles of incorporation or bylaws of the corporation, any such amendment shall be approved by the affirmative vote of the holders of two-thirds of the voting shares other than shares beneficially owned by any interested shareholder.

History.—s. 94, ch. 89-154; s. 26, ch. 93-281.



607.0902 - Control-share acquisitions.

607.0902 Control-share acquisitions.—

(1) “CONTROL SHARES.”—As used in this section, “control shares” means shares that, except for this section, would have voting power with respect to shares of an issuing public corporation that, when added to all other shares of the issuing public corporation owned by a person or in respect to which that person may exercise or direct the exercise of voting power, would entitle that person, immediately after acquisition of the shares, directly or indirectly, alone or as a part of a group, to exercise or direct the exercise of the voting power of the issuing public corporation in the election of directors within any of the following ranges of voting power:

(a) One-fifth or more but less than one-third of all voting power.

(b) One-third or more but less than a majority of all voting power.

(c) A majority or more of all voting power.

(2) “CONTROL-SHARE ACQUISITION.”—

(a) As used in this section, “control-share acquisition” means the acquisition, directly or indirectly, by any person of ownership of, or the power to direct the exercise of voting power with respect to, issued and outstanding control shares.

(b) For purposes of this section, all shares, the beneficial ownership of which is acquired within 90 days before or after the date of the acquisition of the beneficial ownership of shares which result in a control share acquisition, and all shares the beneficial ownership of which is acquired pursuant to a plan to make a control-share acquisition shall be deemed to have been acquired in the same acquisition.

(c) For purposes of this section, a person who acquires shares in the ordinary course of business for the benefit of others in good faith and not for the purpose of circumventing this section has voting power only of shares in respect of which that person would be able to exercise or direct the exercise of votes without further instruction from others.

(d) The acquisition of any shares of an issuing public corporation does not constitute a control-share acquisition if the acquisition is consummated in any of the following circumstances:

1. Before July 2, 1987.

2. Pursuant to a contract existing before July 2, 1987.

3. Pursuant to the laws of intestate succession or pursuant to a gift or testamentary transfer.

4. Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing this section.

5. Pursuant to a merger or share exchange effected in compliance with s. 607.1101, s. 607.1102, s. 607.1103, s. 607.1104, or s. 607.1107, if the issuing public corporation is a party to the agreement of merger or plan of share exchange.

6. Pursuant to any savings, employee stock ownership, or other employee benefit plan of the issuing public corporation or any of its subsidiaries or any fiduciary with respect to any such plan when acting in such fiduciary capacity.

7. Pursuant to an acquisition of shares of an issuing public corporation if the acquisition has been approved by the board of directors of such issuing public corporation before acquisition.

(e) The acquisition of shares of an issuing public corporation in good faith and not for the purpose of circumventing this section by or from:

1. Any person whose voting rights had previously been authorized by shareholders in compliance with this section; or

2. Any person whose previous acquisition of shares of an issuing public corporation would have constituted a control-share acquisition but for paragraph (d),

does not constitute a control-share acquisition, unless the acquisition entitles any person, directly or indirectly, alone or as a part of a group, to exercise or direct the exercise of voting power of the corporation in the election of directors in excess of the range of the voting power otherwise authorized.

(f) For the purpose of this section, persons shall not be deemed to be part of a “group” if such persons join together to exercise or direct the exercise of the voting power of an issuing public corporation (whether through a voting trust, a shareholder agreement, or through other arrangements), and the voting trustee of any voting trust shall not be deemed to be an “acquiring person” if such persons or all the parties to the voting trust:

1. Are related by blood or marriage or are the personal representatives or trustees of such persons; and

2. Such persons were shareholders (or the beneficial owners of shares) of the issuing public corporation (or were trustees, personal representatives, or heirs of such shareholders or beneficial owners) on July 1, 1987, and have continued to be shareholders (or the beneficial owners of shares) of the issuing public corporation (or have been trustees, personal representatives, or heirs of such shareholders or beneficial owners) since that time.

(3) “INTERESTED SHARES.”—As used in this section, “interested shares” means the shares of an issuing public corporation in respect of which any of the following persons may exercise or direct the exercise of the voting power of the corporation in the election of directors:

(a) An acquiring person or member of a group with respect to a control-share acquisition.

(b) Any officer of the issuing public corporation.

(c) Any employee of the issuing public corporation who is also a director of the corporation.

(4) “ISSUING PUBLIC CORPORATION.”—

(a) As used in this section, “issuing public corporation” means a corporation that has:

1. One hundred or more shareholders;

2. Its principal place of business, its principal office, or substantial assets within this state; and

3. Either:

a. More than 10 percent of its shareholders resident in this state;

b. More than 10 percent of its shares owned by residents of this state; or

c. One thousand shareholders resident in this state.

(b) The residence of a shareholder is presumed to be the address appearing in the records of the corporation.

(c) Shares held by banks (except as trustee or guardian), brokers, or nominees shall be disregarded for purposes of calculating the percentages or numbers described in this subsection.

(5) LAW APPLICABLE TO CONTROL-SHARE VOTING RIGHTS.—Unless the corporation’s articles of incorporation or bylaws provide that this section does not apply to control-share acquisitions of shares of the corporation before the control-share acquisition, control shares of an issuing public corporation acquired in a control-share acquisition have only such voting rights as are conferred by subsection (9).

(6) NOTICE OF CONTROL-SHARE ACQUISITION.—Any person who proposes to make or has made a control-share acquisition may at the person’s election deliver an acquiring person statement to the issuing public corporation at the issuing public corporation’s principal office. The acquiring person statement must set forth all of the following:

(a) The identity of the acquiring person and each other member of any group of which the person is a part for purposes of determining control shares.

(b) A statement that the acquiring person statement is given pursuant to this section.

(c) The number of shares of the issuing public corporation owned, directly or indirectly, by the acquiring person and each other member of the group.

(d) The range of voting power under which the control-share acquisition falls or would, if consummated, fall.

(e) If the control-share acquisition has not taken place:

1. A description in reasonable detail of the terms of the proposed control-share acquisition; and

2. Representations of the acquiring person, together with a statement, in reasonable detail of the facts upon which they are based, that the proposed control-share acquisition, if consummated, will not be contrary to law and that the acquiring person has the financial capacity to make the proposed control-share acquisition.

(7) SHAREHOLDER MEETING TO DETERMINE CONTROL-SHARE VOTING RIGHTS.—

(a) If the acquiring person so requests at the time of delivery of an acquiring person statement and gives an undertaking to pay the corporation’s expenses of a special meeting, within 10 days thereafter, the directors of the issuing public corporation or others authorized to call such a meeting under the issuing public corporation’s articles of incorporation or bylaws shall call a special meeting of shareholders of the issuing public corporation for the purpose of considering the voting rights to be accorded the shares acquired or to be acquired in the control-share acquisition.

(b) Unless the acquiring person agrees in writing to another date, the special meeting of shareholders shall be held within 50 days after receipt by the issuing public corporation of the request.

(c) If the acquiring person so requests in writing at the time of delivery of the acquiring person statement, the special meeting must not be held sooner than 30 days after receipt by the issuing public corporation of the acquiring person statement.

(d) If no request is made, the voting rights to be accorded the shares acquired in the control-share acquisition shall be presented to the next special or annual meeting of the shareholders.

(8) NOTICE OF SHAREHOLDER MEETING.—

(a) If a special meeting is requested, notice of the special meeting of shareholders shall be given as promptly as reasonably practicable by the issuing public corporation to all shareholders of record as of the record date set for the meeting, whether or not entitled to vote at the meeting.

(b) Notice of the special or annual shareholder meeting at which the voting rights are to be considered must include or be accompanied by each of the following:

1. A copy of the acquiring person statement delivered to the issuing public corporation pursuant to this section.

2. A statement by the board of directors of the corporation, authorized by its directors, of its position or recommendation, or that it is taking no position or making no recommendation, with respect to the proposed control-share acquisition.

(9) RESOLUTION GRANTING CONTROL-SHARE VOTING RIGHTS.—

(a) Control shares acquired in a control-share acquisition have the same voting rights as were accorded the shares before the control-share acquisition only to the extent granted by resolution approved by the shareholders of the issuing public corporation.

(b) To be approved under this subsection, the resolution must be approved by:

1. Each class or series entitled to vote separately on the proposal by a majority of all the votes entitled to be cast by the class or series, with the holders of the outstanding shares of a class or series being entitled to vote as a separate class if the proposed control-share acquisition would, if fully carried out, result in any of the changes described in s. 607.1004; and

2. Each class or series entitled to vote separately on the proposal by a majority of all the votes entitled to be cast by that group, excluding all interested shares.

(c) Any control shares that do not have voting rights because such rights were not accorded to such shares by approval of a resolution by the shareholders pursuant to paragraph (b) shall regain voting rights and shall no longer be deemed control shares upon a transfer to a person other than the acquiring person or associate or affiliate, as defined in s. 607.0901, of the acquiring person unless the acquisition of the shares by the other person constitutes a control-share acquisition, in which case the voting rights of the shares remain subject to the provisions of this section.

(10) REDEMPTION OF CONTROL SHARES.—

(a) If authorized in a corporation’s articles of incorporation or bylaws before a control-share acquisition has occurred, control shares acquired in a control-share acquisition with respect to which no acquiring person statement has been filed with the issuing public corporation may, at any time during the period ending 60 days after the last acquisition of control shares by the acquiring person, be subject to redemption by the corporation at the fair value thereof pursuant to the procedures adopted by the corporation.

(b) Control shares acquired in a control-share acquisition are not subject to redemption after an acquiring person statement has been filed unless the shares are not accorded full voting rights by the shareholders as provided in subsection (9).

History.—s. 95, ch. 89-154; s. 27, ch. 93-281; s. 4, ch. 94-327; s. 6, ch. 97-230; s. 12, ch. 2003-283.



607.1001 - Authority to amend the articles of incorporation.

607.1001 Authority to amend the articles of incorporation.—

(1) A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation or to delete a provision not required in the articles of incorporation. Whether a provision is required or permitted in the articles of incorporation is determined as of the effective date of the amendment.

(2) A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, or purpose or duration of the corporation.

History.—s. 97, ch. 89-154.



607.1002 - Amendment by board of directors.

607.1002 Amendment by board of directors.—Unless the articles of incorporation provide otherwise, a corporation’s board of directors may adopt one or more amendments to the corporation’s articles of incorporation without shareholder action:

(1) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(2) To delete the names and addresses of the initial directors;

(3) To delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Department of State;

(4) To delete any other information contained in the articles of incorporation that is solely of historical interest;

(5) To delete the authorization for a class or series of shares authorized pursuant to s. 607.0602, if no shares of such class or series are issued;

(6) To change the corporate name by substituting the word “corporation,” “incorporated,” or “company,” or the abbreviation “corp.,” “Inc.,” or “Co.,” for a similar word or abbreviation in the name, or by adding, deleting, or changing a geographical attribution for the name;

(7) To change the par value for a class or series of shares;

(8) To provide that if the corporation acquires its own shares, such shares belong to the corporation and constitute treasury shares until disposed of or canceled by the corporation; or

(9) To make any other change expressly permitted by this act to be made without shareholder action.

History.—s. 98, ch. 89-154; s. 28, ch. 93-281; s. 7, ch. 97-230.



607.10025 - Shares; combination or division.

607.10025 Shares; combination or division.—

(1) A corporation may effect a division or combination of its shares in the manner as provided in this section. For purposes of this section, the terms “division” and “combination” mean dividing or combining shares of any issued and outstanding class or series into a greater or lesser number of shares of the same class or series.

(2) Unless the articles of incorporation provide otherwise, a division or combination may be effected solely by the action of the board of directors. In effecting a share combination or division, the board shall have authority to amend the articles to:

(a) Increase or decrease the par value of shares;

(b) Increase or decrease the number of authorized shares; or

(c) Make any other changes necessary or appropriate to assure that the rights or preferences of each holder of outstanding shares of all classes and series will not be adversely affected by the combination or division.

The board shall not have the authority to amend the articles, and shareholder approval of any amendment shall be required pursuant to s. 607.1003, if, as a result of the amendment, the rights or preferences of the holders of any outstanding class or series will be adversely affected, or the percentage of authorized shares remaining unissued after the share division or combination will exceed the percentage of authorized shares that was unissued before the division or combination.

(3) Fractional shares created by a division or combination effected under this section may not be redeemed for cash under s. 607.0604.

(4) If a division or combination is effected by a board action without shareholder approval and includes an amendment to the articles of incorporation, there shall be executed in accordance with s. 607.0120 on behalf of the corporation and filed in the office of the Department of State articles of amendment which shall set forth:

(a) The name of the corporation.

(b) The date of adoption by the board of directors of the resolution approving the division or combination.

(c) That the amendment to the articles of incorporation does not adversely affect the rights or preferences of the holders of outstanding shares of any class or series and does not result in the percentage of authorized shares that remain unissued after the division or combination exceeding the percentage of authorized shares that were unissued before the division or combination.

(d) The class or series and number of shares subject to the division or combination and the number of shares into which the shares are to be divided or combined.

(e) The amendment of the articles of incorporation made in connection with the division or combination.

(f) If the division or combination is to become effective at a time subsequent to the time of filing, the date, which may not exceed 90 days after the date of filing, when the division or combination becomes effective.

(5) Within 30 days after effecting a division or combination without shareholder approval, the corporation shall give written notice to its shareholders setting forth the material terms of the division or combination.

(6) If a division or combination is effected by action of the board and of the shareholders, there shall be executed on behalf of the corporation and filed with the Department of State articles of amendment as provided in s. 607.1003, which articles shall set forth, in addition to the information required by s. 607.1003, the information required in subsection (4).

(7) Upon the effectiveness of a combination, the authorized shares of the classes or series affected by the combination shall be reduced by the same percentage by which the issued shares of such class or series were reduced as a result of the combination, unless the articles of incorporation otherwise provide or the combination was approved by the shareholders pursuant to s. 607.1003.

(8) This section applies only to corporations with more than 35 shareholders of record.

History.—s. 29, ch. 93-281; s. 3, ch. 94-327; s. 1, ch. 97-93; s. 13, ch. 2003-283.



607.1003 - Amendment by board of directors and shareholders.

607.1003 Amendment by board of directors and shareholders.—

(1) A corporation’s board of directors may propose one or more amendments to the articles of incorporation for submission to the shareholders.

(2) For the amendment to be adopted:

(a) The board of directors must recommend the amendment to the shareholders, unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the amendment; and

(b) The shareholders entitled to vote on the amendment must approve the amendment as provided in subsection (5).

(3) The board of directors may condition its submission of the proposed amendment on any basis.

(4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders’ meeting in accordance with s. 607.0705. The notice of meeting must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(5) Unless this act, the articles of incorporation, or the board of directors (acting pursuant to subsection (3)) requires a greater vote or a vote by voting groups, the amendment to be adopted must be approved by:

(a) A majority of the votes entitled to be cast on the amendment by any voting group with respect to which the amendment would create dissenters’ rights; and

(b) The votes required by ss. 607.0725 and 607.0726 by every other voting group entitled to vote on the amendment.

(6) Unless otherwise provided in the articles of incorporation, the shareholders of a corporation having 35 or fewer shareholders may amend the articles of incorporation without an act of the directors at a meeting for which notice of the changes to be made is given.

History.—s. 99, ch. 89-154.



607.1004 - Voting on amendments by voting groups.

607.1004 Voting on amendments by voting groups.—

(1) The holders of the outstanding shares of a class are entitled to vote as a class (if shareholder voting is otherwise required by this act) upon a proposed amendment, if the amendment would:

(a) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class.

(b) Effect an exchange or reclassification, or create a right of exchange, of all or part of the shares of another class into the shares of the class.

(c) Change the designation, rights, preferences, or limitations of all or part of the shares of the class.

(d) Change the shares of all or part of the class into a different number of shares of the same class.

(e) Create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior or superior to the shares of the class.

(f) Increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior or superior to the shares of the class.

(g) Limit or deny an existing preemptive right of all or part of the shares of the class.

(h) Cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class.

(2) If a proposed amendment would affect a series of a class of shares in one or more of the ways described in subsection (1), the shares of that series are entitled to vote as a separate class on the proposed amendment.

(3) If a proposed amendment that entitles the holders of two or more classes or series of shares to vote as separate voting groups under this section would affect those two or more classes or series in the same or substantially similar way, the holders of the shares of all the classes or series so affected must vote together as a single voting group on the proposed amendment, unless otherwise provided in the articles of incorporation.

(4) A class or series of shares is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares.

History.—s. 100, ch. 89-154; s. 14, ch. 2003-283.



607.1005 - Amendment before issuance of shares.

607.1005 Amendment before issuance of shares.—If a corporation has not yet issued shares, a majority of its incorporators or board of directors may adopt one or more amendments to the corporation’s articles of incorporation.

History.—s. 101, ch. 89-154.



607.1006 - Articles of amendment.

607.1006 Articles of amendment.—A corporation amending its articles of incorporation shall deliver to the Department of State for filing articles of amendment which shall be executed in accordance with s. 607.0120 and which shall set forth:

(1) The name of the corporation;

(2) The text of each amendment adopted;

(3) If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself;

(4) The date of each amendment’s adoption;

(5) If an amendment was adopted by the incorporators or board of directors without shareholder action, a statement to that effect and that shareholder action was not required;

(6) If an amendment was approved by the shareholders, a statement that the number of votes cast for the amendment by the shareholders was sufficient for approval and if more than one voting group was entitled to vote on the amendment, a statement designating each voting group entitled to vote separately on the amendment, and a statement that the number of votes cast for the amendment by the shareholders in each voting group was sufficient for approval by that voting group.

History.—s. 102, ch. 89-154; s. 30, ch. 93-281; s. 15, ch. 2003-283.



607.1007 - Restated articles of incorporation.

607.1007 Restated articles of incorporation.—

(1) A corporation’s board of directors may restate its articles of incorporation at any time with or without shareholder action.

(2) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring shareholder approval, it must be adopted as provided in s. 607.1003.

(3) If the board of directors submits a restatement for shareholder action, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders’ meeting in accordance with s. 607.0705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles.

(4) A corporation restating its articles of incorporation shall execute and deliver to the Department of State for filing articles of restatement, that comply with the provisions of s. 607.0120, and to the extent applicable, s. 607.0202, setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

(a) Whether the restatement contains an amendment to the articles requiring shareholder approval and, if it does not, that the board of directors adopted the restatement; or

(b) If the restatement contains an amendment to the articles requiring shareholder approval, the information required by s. 607.1006.

(5) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(6) The Department of State may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection (4).

History.—s. 103, ch. 89-154; s. 31, ch. 93-281.



607.1008 - Amendment pursuant to reorganization.

607.1008 Amendment pursuant to reorganization.—

(1) A corporation’s articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under any federal or Florida statute if the articles of incorporation after amendment contain only provisions required or permitted by s. 607.0202.

(2) The individual or individuals designated by the court shall deliver to the Department of State for filing articles of amendment setting forth:

(a) The name of the corporation;

(b) The text of each amendment approved by the court;

(c) The date of the court’s order or decree approving the articles of amendment;

(d) The title of the reorganization proceeding in which the order or decree was entered; and

(e) A statement that the court had jurisdiction of the proceeding under a federal or Florida statute.

(3) Shareholders of a corporation undergoing reorganization do not have dissenters’ rights except as and to the extent provided in the reorganization plan.

(4) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

History.—s. 104, ch. 89-154.



607.1009 - Effect of amendment.

607.1009 Effect of amendment.—An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation’s name does not abate a proceeding brought by or against the corporation in its former name.

History.—s. 105, ch. 89-154.



607.1020 - Amendment of bylaws by board of directors or shareholders.

607.1020 Amendment of bylaws by board of directors or shareholders.—

(1) A corporation’s board of directors may amend or repeal the corporation’s bylaws unless:

(a) The articles of incorporation or this act reserves the power to amend the bylaws generally or a particular bylaw provision exclusively to the shareholders; or

(b) The shareholders, in amending or repealing the bylaws generally or a particular bylaw provision, provide expressly that the board of directors may not amend or repeal the bylaws or that bylaw provision.

(2) A corporation’s shareholders may amend or repeal the corporation’s bylaws even though the bylaws may also be amended or repealed by its board of directors.

History.—s. 106, ch. 89-154.



607.1021 - Bylaw increasing quorum or voting requirements for shareholders.

607.1021 Bylaw increasing quorum or voting requirements for shareholders.—

(1) If authorized by the articles of incorporation, the shareholders may adopt or amend a bylaw that fixes a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is required by this act. The adoption or amendment of a bylaw that adds, changes, or deletes a greater quorum or voting requirement for shareholders must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

(2) A bylaw that fixes a greater quorum or voting requirement for shareholders under subsection (1) may not be adopted, amended, or repealed by the board of directors.

History.—s. 107, ch. 89-154.



607.1022 - Bylaw increasing quorum or voting requirements for directors.

607.1022 Bylaw increasing quorum or voting requirements for directors.—

(1) A bylaw that fixes a greater quorum or voting requirement for the board of directors may be amended or repealed:

(a) If originally adopted by the shareholders, only by the shareholders;

(b) If originally adopted by the board of directors, either by the shareholders or by the board of directors.

(2) A bylaw adopted or amended by the shareholders that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors.

(3) Action by the board of directors under paragraph (1)(b) to adopt or amend a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

History.—s. 108, ch. 89-154.



607.1101 - Merger.

607.1101 Merger.—

(1) One or more corporations may merge into another corporation if the board of directors of each corporation adopts and its shareholders (if required by s. 607.1103) approve a plan of merger.

(2) The plan of merger shall set forth:

(a) The name of each corporation planning to merge and the name of the surviving corporation into which each other corporation plans to merge, which is hereinafter designated as the surviving corporation;

(b) The terms and conditions of the proposed merger; and

(c) The manner and basis of converting the shares of each corporation into shares, obligations, or other securities of the surviving corporation or any other corporation or, in whole or in part, into cash or other property and the manner and basis of converting rights to acquire shares of each corporation into rights to acquire shares, obligations, or other securities of the surviving or any other corporation or, in whole or in part, into cash or other property.

(3) The plan of merger may set forth:

(a) Amendments to, or a restatement of, the articles of incorporation of the surviving corporation;

(b) The effective date of the merger, which may be on or after the date of filing the certificate; and

(c) Other provisions relating to the merger.

History.—s. 109, ch. 89-154.



607.1102 - Share exchange.

607.1102 Share exchange.—

(1) A corporation may acquire all of the outstanding shares of one or more classes or series of another corporation if the board of directors of each corporation adopts and its shareholders (if required by s. 607.1103) approve a plan of share exchange.

(2) The plan of share exchange shall set forth:

(a) The name of the corporation the shares of which will be acquired and the name of the acquiring corporation;

(b) The terms and conditions of the exchange;

(c) The manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring or any other corporation or, in whole or in part, for cash or other property, and the manner and basis of exchanging rights to acquire shares of the corporation to be acquired for rights to acquire shares, obligations, or, in whole or in part, other securities of the acquiring or any other corporation or, in whole or in part, for cash or other property.

(3) The plan of share exchange may set forth other provisions relating to the exchange.

(4) This section does not limit the power of a corporation to acquire all or part of the shares of one or more classes or series of another corporation through a voluntary exchange or otherwise.

History.—s. 110, ch. 89-154.



607.1103 - Action on plan.

607.1103 Action on plan.—

(1) After adopting a plan of merger or share exchange, the board of directors of each corporation party to the merger, and the board of directors of the corporation the shares of which will be acquired in the share exchange, shall submit the plan of merger (except as provided in subsection (7)) or the plan of share exchange for approval by its shareholders.

(2) For a plan of merger or share exchange to be approved:

(a) The board of directors must recommend the plan of merger or share exchange to the shareholders, unless the board of directors determines that it should make no recommendation because of conflict of interest or other special circumstances and communicates the basis for its determination to the shareholders with the plan; and

(b) The shareholders entitled to vote must approve the plan as provided in subsection (5).

(3) The board of directors may condition its submission of the proposed merger or share exchange on any basis.

(4) The corporation the shareholders of which are entitled to vote on the matter shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders’ meeting in accordance with s. 607.0705. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger or share exchange, regardless of whether or not the meeting is an annual or a special meeting, and contain or be accompanied by a copy or summary of the plan. Furthermore, the notice shall contain a clear and concise statement that, if the plan of merger or share exchange is effected, shareholders dissenting therefrom may be entitled, if they comply with the provisions of this act regarding appraisal rights, to be paid the fair value of their shares, and shall be accompanied by a copy of ss. 607.1301-607.1333.

(5) Unless this act, the articles of incorporation, or the board of directors (acting pursuant to subsection (3)) requires a greater vote or a vote by classes, the plan of merger or share exchange to be authorized shall be approved by each class entitled to vote on the plan by a majority of all the votes entitled to be cast on the plan by that class.

(6) Voting by a class or series as a separate voting group is required:

(a) On a plan of merger if the plan contains a provision which, if contained in a proposed amendment to articles of incorporation, would entitle the class or series to vote as a separate voting group on the proposed amendment under s. 607.1004; or

(b) On a plan of share exchange if the shares of such class or series of shares are to be converted or exchanged under such plan or if the plan contains any provisions which, if contained in a proposed amendment to articles of incorporation, would entitle the class or series to vote as a separate voting group on the proposed amendment under s. 607.1004.

(7) Notwithstanding the requirements of this section, unless required by its articles of incorporation, action by the shareholders of the surviving corporation on a plan of merger is not required if:

(a) The articles of incorporation of the surviving corporation will not differ (except for amendments enumerated in s. 607.1002) from its articles before the merger; and

(b) Each shareholder of the surviving corporation whose shares were outstanding immediately prior to the effective date of the merger will hold the same number of shares, with identical designations, preferences, limitations, and relative rights, immediately after the merger.

(8) Any plan of merger or share exchange may authorize the board of directors of each corporation party to the merger or share exchange to amend the plan at any time prior to the filing of the articles of merger or share exchange. An amendment made subsequent to the approval of the plan by the shareholders of any corporation party to the merger or share exchange may not:

(a) Change the amount or kind of shares, securities, cash, property, or rights to be received in exchange for or on conversion of any or all of the shares of any class or series of such corporation;

(b) Change any other terms and conditions of the plan if such change would materially and adversely affect such corporation or the holders of the shares of any class or series of such corporation; or

(c) Except as specified in s. 607.1002 or without the vote of shareholders entitled to vote on the matter, change any term of the articles of incorporation of any corporation the shareholders of which must approve the plan of merger or share exchange.

If articles of merger or share exchange already have been filed with the Department of State, amended articles of merger or share exchange shall be filed with the Department of State prior to the effective date of the merger or share exchange.

(9) Unless a plan of merger or share exchange prohibits abandonment of the merger or share exchange without shareholder approval after a merger or share exchange has been authorized, the planned merger or share exchange may be abandoned (subject to any contractual rights) at any time prior to the filing of articles of merger or share exchange by any corporation party to the merger or share exchange, without further shareholder action, in accordance with the procedure set forth in the plan of merger or share exchange or, if none is set forth, in the manner determined by the board of directors of such corporation.

History.—s. 111, ch. 89-154; s. 32, ch. 93-281; s. 16, ch. 2003-283.



607.1104 - Merger of subsidiary corporation.

607.1104 Merger of subsidiary corporation.—

(1)(a) A parent corporation owning at least 80 percent of the outstanding shares of each class of a subsidiary corporation may merge the subsidiary into itself, may merge itself into the subsidiary, or may merge the subsidiary into and with another subsidiary in which the parent corporation owns at least 80 percent of the outstanding shares of each class of the subsidiary without the approval of the shareholders of the parent or subsidiary. In a merger of a parent corporation into its subsidiary corporation, the approval of the shareholders of the parent corporation shall be required if the articles of incorporation of the surviving corporation will differ, except for amendments enumerated in s. 607.1002, from the articles of incorporation of the parent corporation before the merger, and the required vote shall be the greater of the vote required to approve the merger and the vote required to adopt each change to the articles of incorporation as if each change had been presented as an amendment to the articles of incorporation of the parent corporation.

(b) The board of directors of the parent shall adopt a plan of merger that sets forth:

1. The names of the parent and subsidiary corporations;

2. The manner and basis of converting the shares of the subsidiary or parent into shares, obligations, or other securities of the parent or any other corporation or, in whole or in part, into cash or other property, and the manner and basis of converting rights to acquire shares of each corporation into rights to acquire shares, obligations, and other securities of the surviving or any other corporation or, in whole or in part, into cash or other property;

3. If the merger is between the parent and a subsidiary corporation and the parent is not the surviving corporation, a provision for the pro rata issuance of shares of the subsidiary to the holders of the shares of the parent corporation upon surrender of any certificates therefor; and

4. A clear and concise statement that shareholders of the subsidiary who, except for the applicability of this section, would be entitled to vote and who dissent from the merger pursuant to s. 607.1321, may be entitled, if they comply with the provisions of this act regarding appraisal rights, to be paid the fair value of their shares.

(2) The parent shall mail a copy or summary of the plan of merger to each shareholder of the subsidiary who does not waive the mailing requirement in writing.

(3) The parent may not deliver articles of merger to the Department of State for filing until at least 30 days after the date it mailed a copy of the plan of merger to each shareholder of the subsidiary who did not waive the mailing requirement, or, if earlier, upon the waiver thereof by the holders of all of the outstanding shares of the subsidiary.

(4) Articles of merger under this section may not contain amendments to the articles of incorporation of the parent corporation (except for amendments enumerated in s. 607.1002).

(5) Two or more subsidiaries may be merged into the parent pursuant to this section.

History.—s. 112, ch. 89-154; s. 33, ch. 93-281; s. 17, ch. 2003-283.



607.11045 - Holding company formation by merger by certain corporations.

607.11045 Holding company formation by merger by certain corporations.—

(1) This section applies only to a corporation that has shares of any class or series which are either registered on a national securities exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc., or held of record by not fewer than 2,000 shareholders.

(2) As used in this section, the term:

(a) “Constituent corporation” means a corporation that is a party to a merger governed by this section.

(b) “Holding company” means a corporation that, from the date it first issued shares until consummation of a merger governed by this section, was at all times a wholly owned subsidiary of a constituent corporation, and whose shares are issued in such merger.

(c) “Wholly owned subsidiary” means, as to a corporation, any other corporation of which it owns, directly or indirectly through one or more subsidiaries, all of the issued and outstanding shares.

(3) Notwithstanding the requirements of s. 607.1103, unless expressly required by its articles of incorporation, no vote of shareholders of a corporation is necessary to authorize a merger of the corporation with or into a wholly owned subsidiary of such corporation if:

(a) Such corporation and wholly owned subsidiary are the only constituent corporations to the merger;

(b) Each share or fraction of a share of the constituent corporation whose shares are being converted pursuant to the merger which are outstanding immediately prior to the effective date of the merger is converted in the merger into a share or equal fraction of share of a holding company having the same designations, rights, powers and preferences, and qualifications, limitations and restrictions thereof as the share of the constituent corporation being converted in the merger;

(c) The holding company and each of the constituent corporations to the merger are domestic corporations;

(d) The articles of incorporation and bylaws of the holding company immediately following the effective date of the merger contain provisions identical to the articles of incorporation and bylaws of the constituent corporation whose shares are being converted pursuant to the merger immediately prior to the effective date of the merger, except provisions regarding the incorporators, the corporate name, the registered office and agent, the initial board of directors, the initial subscribers for shares and matters solely of historical significance, and such provisions contained in any amendment to the articles of incorporation as were necessary to effect a change, exchange, reclassification, or cancellation of shares, if such change, exchange, reclassification, or cancellation has become effective;

(e) As a result of the merger, the constituent corporation whose shares are being converted pursuant to the merger or its successor corporation becomes or remains a direct or indirect wholly owned subsidiary of the holding company;

(f) The directors of the constituent corporation become or remain the directors of the holding company upon the effective date of the merger;

(g) The articles of incorporation of the surviving corporation immediately following the effective date of the merger are identical to the articles of incorporation of the constituent corporation whose shares are being converted pursuant to the merger immediately prior to the effective date of the merger, except provisions regarding the incorporators, the corporate name, the registered office and agent, the initial board of directors, the initial subscribers for shares and matters solely of historical significance, and such provisions contained in any amendment to the articles of incorporation as were necessary to effect a change, exchange, reclassification, or cancellation of shares, if such change, exchange, reclassification, or cancellation has become effective. The articles of incorporation of the surviving corporation must be amended in the merger to contain a provision requiring, by specific reference to this section, that any act or transaction by or involving the surviving corporation which requires for its adoption under this act or its articles of incorporation the approval of the shareholders of the surviving corporation also be approved by the shareholders of the holding company, or any successor by merger, by the same vote as is required by this act or the articles of incorporation of the surviving corporation. The articles of incorporation of the surviving corporation may be amended in the merger to reduce the number of classes and shares which the surviving corporation is authorized to issue;

(h) The board of directors of the constituent corporation determines that the shareholders of the constituent corporation will not recognize gain or loss for United States federal income tax purposes; and

(i) The board of directors of such corporation adopts a plan of merger that sets forth:

1. The names of the constituent corporations;

2. The manner and basis of converting the shares of the corporation into shares of the holding company and the manner and basis of converting rights to acquire shares of such corporation into rights to acquire shares of the holding company; and

3. A provision for the pro rata issuance of shares of the holding company to the holders of shares of the corporation upon surrender of any certificates therefor.

(4) From and after the effective time of a merger adopted by a constituent corporation by action of its board of directors and without any vote of shareholders pursuant to this section:

(a) To the extent the restrictions of ss. 607.0901 and 607.0902 applied to the constituent corporation and its shareholders at the effective time of the merger, such restrictions also apply to the holding company and its shareholders immediately after the effective time of the merger as though it were the constituent corporation, and all shares of the holding company acquired in the merger shall, for purposes of ss. 607.0901 and 607.0902, be deemed to have been acquired at the time that the shares of the constituent corporation converted in the merger were acquired, and provided further that any shareholder who immediately prior to the effective time of the merger was not an interested shareholder within the meaning of s. 607.0901 shall not, solely by reason of the merger, become an interested shareholder of the holding company; and

(b) If the corporate name of the holding company immediately following the effective time of the merger is the same as the corporate name of the constituent corporation immediately prior to the effective time of the merger, the shares of the holding company into which the shares of the constituent corporation are converted in the merger shall be represented by the share certificates that previously represented shares of the constituent corporation.

(5) If a plan of merger is adopted by a constituent corporation by selection of its board of directors without any vote of shareholders pursuant to this section, the secretary or assistant secretary of the constituent corporation shall certify in the articles of merger that the plan of merger has been adopted pursuant to this section and that the conditions specified in subsection (3) have been satisfied. The articles of merger so certified shall then be filed and become effective in accordance with s. 607.1106.

History.—s. 2, ch. 98-101; s. 3, ch. 99-135.



607.1105 - Articles of merger or share exchange.

607.1105 Articles of merger or share exchange.—

(1) After a plan of merger or share exchange is approved by the shareholders, or adopted by the board of directors if shareholder approval is not required, the surviving or acquiring corporation shall deliver to the Department of State for filing articles of merger or share exchange which shall be executed by each corporation as required by s. 607.0120 and which shall set forth:

(a) The plan of merger or share exchange;

(b) The effective date of the merger or share exchange, which may be on or after the date of filing the articles of merger or share exchange; if the articles of merger or share exchange do not provide for an effective date of the merger or share exchange, then the effective date shall be the date on which the articles of merger or share exchange are filed;

(c) If shareholder approval was not required, a statement to that effect; and

(d) As to each corporation, to the extent applicable, the date of adoption of the plan of merger or share exchange by the shareholders or by the board of directors when no vote of the shareholders is required.

(2) A copy of the articles of merger or share exchange, certified by the Department of State, may be filed in the office of the official who is the recording officer of each county in this state in which real property of a constituent corporation other than the surviving corporation is situated.

History.—s. 113, ch. 89-154; s. 152, ch. 90-179; s. 34, ch. 93-281.



607.1106 - Effect of merger or share exchange.

607.1106 Effect of merger or share exchange.—

(1) When a merger becomes effective:

(a) Every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases;

(b) The title to all real estate and other property, or any interest therein, owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment;

(c) The surviving corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each corporation party to the merger;

(d) Any claim existing or action or proceeding pending by or against any corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation which ceased existence;

(e) Neither the rights of creditors nor any liens upon the property of any corporation party to the merger shall be impaired by such merger;

(f) The articles of incorporation of the surviving corporation are amended to the extent provided in the plan of merger; and

(g) The shares (and the rights to acquire shares, obligations, or other securities) of each corporation party to the merger that are to be converted into shares, rights, obligations, or other securities of the surviving or any other corporation or into cash or other property are converted, and the former holders of the shares are entitled only to the rights provided in the articles of merger or to their rights under s. 607.1302.

(2) When a share exchange becomes effective, the shares of each acquired corporation are exchanged as provided in the plan of exchange, and the former holders of the shares are entitled only to the exchange rights provided in the articles of share exchange or to their rights under s. 607.1302.

History.—s. 114, ch. 89-154; s. 4, ch. 2004-378.



607.1107 - Merger or share exchange with foreign corporations.

607.1107 Merger or share exchange with foreign corporations.—

(1) One or more foreign corporations may merge or enter into a share exchange with one or more domestic corporations if:

(a) In a merger, the merger is permitted by the law of the state or country under the law of which each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger;

(b) In a share exchange, the corporation the shares of which will be acquired is a domestic corporation, whether or not a share exchange is permitted by law of the state or country under the law of which the acquiring corporation is incorporated;

(c) The foreign corporation complies with s. 607.1105 if it is the surviving corporation of the merger or acquiring corporation of the share exchange; and

(d) Each domestic corporation complies with the applicable provisions of ss. 607.1101-607.1104 and, if it is the surviving corporation of the merger or acquiring corporation of the share exchange, with s. 607.1105.

(2) Upon the merger becoming effective, the surviving foreign corporation of a merger, and the acquiring foreign corporation in a share exchange, is deemed:

(a) To appoint the Secretary of State as its agent for service of process in a proceeding to enforce any obligation or the rights of dissenting shareholders of each domestic corporation party to the merger or share exchange; and

(b) To agree that it will promptly pay to the dissenting shareholders of each domestic corporation party to the merger or share exchange the amount, if any, to which they are entitled under s. 607.1302.

(3) This section does not limit the power of a foreign corporation to acquire all or part of the shares of one or more classes or series of a domestic corporation through a voluntary exchange or otherwise.

(4) The effect of such merger shall be the same as in the case of the merger of domestic corporations if the surviving corporation is to be governed by the laws of this state. If the surviving corporation is to be governed by the laws of any state other than this state, the effect of such merger shall be the same as in the case of the merger of domestic corporations except insofar as the laws of such other state provide otherwise.

(5) The redomestication of a foreign insurer to this state under s. 628.520 shall be deemed a merger of a foreign corporation and a domestic corporation, and the surviving corporation shall be deemed to be a domestic corporation incorporated under the laws of this state. The redomestication of a Florida corporation to a foreign jurisdiction under s. 628.525 shall be deemed a merger of a domestic corporation and a foreign corporation, and the surviving corporation shall be deemed to be a foreign corporation.

History.—s. 115, ch. 89-154; s. 5, ch. 2004-378.



607.1108 - Merger of domestic corporation and other business entity.

607.1108 Merger of domestic corporation and other business entity.—

(1) As used in this section and ss. 607.1109 and 607.11101, the term “other business entity” means a limited liability company, a foreign corporation, a not-for-profit corporation, a business trust or association, a real estate investment trust, a common law trust, an unincorporated business, a general partnership, a limited partnership, or any other entity that is formed pursuant to the requirements of applicable law. Notwithstanding the provisions of chapter 617, a domestic not-for-profit corporation acting under a plan of merger approved pursuant to s. 617.1103 shall be governed by the provisions of ss. 607.1109, 607.11101, and this section.

(2) Pursuant to a plan of merger complying and approved in accordance with this section, one or more domestic corporations may merge with or into one or more other business entities formed, organized, or incorporated under the laws of this state or any other state, the United States, foreign country, or other foreign jurisdiction, if:

(a) Each domestic corporation which is a party to the merger complies with the applicable provisions of this chapter.

(b) Each domestic partnership that is a party to the merger complies with the applicable provisions of chapter 620.

(c) Each domestic limited liability company that is a party to the merger complies with the applicable provisions of chapter 605.

(d) The merger is permitted by the laws of the state, country, or jurisdiction under which each other business entity that is a party to the merger is formed, organized, or incorporated and each such other business entity complies with such laws in effecting the merger.

(3) The plan of merger shall set forth:

(a) The name of each domestic corporation and the name and jurisdiction of formation, organization, or incorporation of each other business entity planning to merge, and the name of the surviving or resulting domestic corporation or other business entity into which each other domestic corporation or other business entity plans to merge, which is hereinafter and in ss. 607.1109 and 607.11101 designated as the surviving entity.

(b) The terms and conditions of the merger.

(c) The manner and basis of converting the shares of each domestic corporation that is a party to the merger and the partnership interests, interests, shares, obligations or other securities of each other business entity that is a party to the merger into partnership interests, interests, shares, obligations or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property, and the manner and basis of converting rights to acquire the shares of each domestic corporation that is a party to the merger and rights to acquire partnership interests, interests, shares, obligations or other securities of each other business entity that is a party to the merger into rights to acquire partnership interests, interests, shares, obligations or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property.

(d) If a partnership is to be the surviving entity, the names and business addresses of the general partners of the surviving entity.

(e) If a limited liability company is to be the surviving entity and management thereof is vested in one or more managers, the names and business addresses of such managers.

(f) All statements required to be set forth in the plan of merger by the laws under which each other business entity that is a party to the merger is formed, organized, or incorporated.

(4) The plan of merger may set forth:

(a) If a domestic corporation is to be the surviving entity, any amendments to, or a restatement of, the articles of incorporation of the surviving entity, and such amendments or restatement shall be effective at the effective date of the merger.

(b) The effective date of the merger, which may be on or after the date of filing the certificate of merger.

(c) Any other provisions relating to the merger.

(5) The plan of merger required by subsection (3) shall be adopted and approved by each domestic corporation that is a party to the merger in the same manner as is provided in s. 607.1103. Notwithstanding the foregoing, if the surviving entity is a partnership, no shareholder of a domestic corporation that is a party to the merger shall, as a result of the merger, become a general partner of the surviving entity, unless such shareholder specifically consents in writing to becoming a general partner of the surviving entity, and unless such written consent is obtained from each such shareholder who, as a result of the merger, would become a general partner of the surviving entity, such merger shall not become effective under s. 607.11101. Any shareholder providing such consent in writing shall be deemed to have voted in favor of the plan of merger for purposes of s. 607.1103.

(6) Sections 607.1103 and 607.1301-607.1333 shall, insofar as they are applicable, apply to mergers of one or more domestic corporations with or into one or more other business entities.

(7) Notwithstanding any provision of this section or ss. 607.1109 and 607.11101, any merger consisting solely of the merger of one or more domestic corporations with or into one or more foreign corporations shall be consummated solely in accordance with the requirements of s. 607.1107.

History.—s. 4, ch. 98-101; s. 18, ch. 2003-283; s. 29, ch. 2015-148.



607.1109 - Articles of merger.

607.1109 Articles of merger.—

(1) After a plan of merger is approved by each domestic corporation and other business entity that is a party to the merger, the surviving entity shall deliver to the Department of State for filing articles of merger, which shall be executed by each domestic corporation as required by s. 607.0120 and by each other business entity as required by applicable law, and which shall set forth:

(a) The plan of merger.

(b) A statement that the plan of merger was approved by each domestic corporation that is a party to the merger in accordance with the applicable provisions of this chapter, and, if applicable, a statement that the written consent of each shareholder of such domestic corporation who, as a result of the merger, becomes a general partner of the surviving entity has been obtained pursuant to s. 607.1108(5).

(c) A statement that the plan of merger was approved by each domestic partnership that is a party to the merger in accordance with the applicable provisions of chapter 620.

(d) A statement that the plan of merger was approved by each domestic limited liability company that is a party to the merger in accordance with the applicable provisions of chapter 605.

(e) A statement that the plan of merger was approved by each other business entity that is a party to the merger, other than domestic corporations, limited liability companies, and partnerships formed, organized, or incorporated under the laws of this state, in accordance with the applicable laws of the state, country, or jurisdiction under which such other business entity is formed, organized, or incorporated.

(f) The effective date of the merger, which may be on or after the date of filing the articles of merger, provided, if the articles of merger do not provide for an effective date of the merger, the effective date shall be the date on which the articles of merger are filed.

(g) If the surviving entity is another business entity formed, organized, or incorporated under the laws of any state, country, or jurisdiction other than this state:

1. The address, including street and number, if any, of its principal office under the laws of the state, country, or jurisdiction in which it was formed, organized, or incorporated.

2. A statement that the surviving entity is deemed to have appointed the Secretary of State as its agent for service of process in a proceeding to enforce any obligation or the rights of dissenting shareholders of each domestic corporation that is a party to the merger.

3. A statement that the surviving entity has agreed to promptly pay to the dissenting shareholders of each domestic corporation that is a party to the merger the amount, if any, to which they are entitled under s. 607.1302.

(2) A copy of the articles of merger, certified by the Department of State, may be filed in the office of the official who is the recording officer of each county in this state in which real property of a party to the merger other than the surviving entity is situated.

(3) A domestic corporation is not required to file articles of merger pursuant to subsection (1) if the domestic corporation is named as a party or constituent organization in articles of merger or a certificate of merger filed for the same merger in accordance with s. 605.1025, s. 617.1108, s. 620.2108(3), or s. 620.8918(1) and (2), and if the articles of merger or certificate of merger substantially complies with the requirements of this section. In such a case, the other articles of merger or certificate of merger may also be used for purposes of subsection (2).

History.—s. 4, ch. 98-101; s. 6, ch. 2004-378; s. 1, ch. 2008-187; ss. 6, 7, ch. 2013-180; s. 30, ch. 2015-148.



607.11101 - Effect of merger of domestic corporation and other business entity.

607.11101 Effect of merger of domestic corporation and other business entity.—When a merger becomes effective:

(1) Every domestic corporation and other business entity that is a party to the merger merges into the surviving entity and the separate existence of every domestic corporation and other business entity that is a party to the merger except the surviving entity ceases.

(2) The title to all real estate and other property, or any interest therein, owned by each domestic corporation and other business entity that is a party to the merger is vested in the surviving entity without reversion or impairment.

(3) The surviving entity shall thereafter be responsible and liable for all the liabilities and obligations of each domestic corporation and other business entity that is a party to the merger, including liabilities arising out of appraisal rights with respect to such merger under applicable law.

(4) Any claim existing or action or proceeding pending by or against any domestic corporation or other business entity that is a party to the merger may be continued as if the merger did not occur or the surviving entity may be substituted in the proceeding for the domestic corporation or other business entity which ceased existence.

(5) Neither the rights of creditors nor any liens upon the property of any domestic corporation or other business entity shall be impaired by such merger.

(6) If a domestic corporation is the surviving entity, the articles of incorporation of such corporation in effect immediately prior to the time the merger becomes effective shall be the articles of incorporation of the surviving entity, except as amended or restated to the extent provided in the plan of merger.

(7) The shares, partnership interests, interests, obligations, or other securities, and the rights to acquire shares, partnership interests, interests, obligations, or other securities, of each domestic corporation and other business entity that is a party to the merger shall be converted into shares, partnership interests, interests, obligations, or other securities, or rights to such securities, of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property as provided in the plan of merger, and the former holders of shares, partnership interests, interests, obligations, or other securities, or rights to such securities, shall be entitled only to the rights provided in the plan of merger and to their appraisal rights, if any, under s. 605.1006, ss. 605.1061-605.1072, ss. 607.1301-607.1333, ss. 620.2114-620.2124, or other applicable law.

History.—s. 4, ch. 98-101; s. 1, ch. 2000-298; s. 19, ch. 2003-283; s. 24, ch. 2005-267; s. 31, ch. 2015-148.



607.1112 - Conversion of domestic corporation into another business entity.

607.1112 Conversion of domestic corporation into another business entity.—

(1) As used in this section and ss. 607.1113 and 607.1114, the term “another business entity” or “other business entity” means a limited liability company; a common law or business trust or association; a real estate investment trust; a general partnership, including a limited liability partnership; a limited partnership, including a limited liability limited partnership; or any other domestic or foreign entity that is organized under a governing law or other applicable law, provided such term shall not include a corporation and shall not include any entity that has not been organized for profit.

(2) Pursuant to a plan of conversion complying with and approved in accordance with this section, a domestic corporation may convert to another business entity organized under the laws of this state or any other state, the United States, a foreign country, or other foreign jurisdiction, if:

(a) The domestic corporation converting to the other business entity complies with the applicable provisions of this chapter.

(b) The conversion is permitted by the laws of the jurisdiction that enacted the applicable laws under which the other business entity is governed and the other business entity complies with such laws in effecting the conversion.

(3) The plan of conversion shall set forth:

(a) The name of the domestic corporation and the name and jurisdiction of organization of the other business entity to which the domestic corporation is to be converted.

(b) The terms and conditions of the conversion, including the manner and basis of converting the shares, obligations, or other securities, or rights to acquire shares, obligations, or other securities, of the domestic corporation into the partnership interests, limited liability company interests, obligations, or other securities of the other business entity, including any rights to acquire any such interests, obligations, or other securities, or, in whole or in part, into cash or other consideration.

(c) All statements required to be set forth in the plan of conversion by the laws under which the other business entity is governed.

(4) The plan of conversion shall include, or have attached to it, the articles, certificate, registration, or other organizational document by which the other business entity has been or will be organized under its governing laws.

(5) The plan of conversion may also set forth any other provisions relating to the conversion.

(6) The plan of conversion shall be adopted and approved by the board of directors and shareholders of a domestic corporation in the same manner as a merger of a domestic corporation under s. 607.1103. Notwithstanding such requirement, if the other business entity is a partnership or limited partnership, no shareholder of the converting domestic corporation shall, as a result of the conversion, become a general partner of the partnership or limited partnership, unless such shareholder specifically consents in writing to becoming a general partner of such partnership or limited partnership and, unless such written consent is obtained from each such shareholder, such conversion shall not become effective under s. 607.1114. Any shareholder providing such consent in writing shall be deemed to have voted in favor of the plan of conversion pursuant to which the shareholder became a general partner.

(7) Section 607.1103 and ss. 607.1301-607.1333 shall, insofar as they are applicable, apply to a conversion of a domestic corporation into another business entity in accordance with this chapter.

History.—s. 1, ch. 2005-267.



607.1113 - Certificate of conversion.

607.1113 Certificate of conversion.—

(1) After a plan of conversion is approved by the board of directors and shareholders of a converting domestic corporation, such corporation shall deliver to the Department of State for filing a certificate of conversion which shall be executed by the domestic corporation as required by s. 607.0120 and shall set forth:

(a) A statement that the domestic corporation has been converted into another business entity in compliance with this chapter and that the conversion complies with the applicable laws governing the other business entity.

(b) A statement that the plan of conversion was approved by the converting domestic corporation in accordance with this chapter and, if applicable, a statement that the written consent of each shareholder of such domestic corporation who, as a result of the conversion, becomes a general partner of the surviving entity has been obtained pursuant to s. 607.1112(6).

(c) The effective date of the conversion, which, subject to the limitations in s. 607.0123(2), may be on or after the date of filing the certificate of conversion but shall not be different than the effective date of the conversion under the laws governing the other business entity into which the domestic corporation has been converted.

(d) The address, including street and number, if any, of the principal office of the other business entity under the laws of the state, country, or jurisdiction in which such other business entity was organized.

(e) If the other business entity is a foreign entity and is not authorized to transact business in this state, a statement that the other business entity appoints the Secretary of State as its agent for service of process in a proceeding to enforce obligations of the converting domestic corporation, including any appraisal rights of shareholders of the converting domestic corporation under ss. 607.1301-607.1333 and the street and mailing address of an office which the Department of State may use for purposes of s. 607.1114(4).

(f) A statement that the other business entity has agreed to pay any shareholders having appraisal rights the amount to which they are entitled under ss. 607.1301-607.1333.

(2) A copy of the certificate of conversion, certified by the Department of State, may be filed in the official records of any county in this state in which the converting domestic corporation holds an interest in real property.

(3) A converting domestic corporation is not required to file a certificate of conversion pursuant to subsection (1) if the converting domestic corporation files articles of conversion or a certificate of conversion that substantially complies with the requirements of this section pursuant to s. 605.1045, s. 620.2104(1)(b), or s. 620.8914(1)(b) and contains the signatures required by this chapter. In such a case, the other certificate of conversion may also be used for purposes of subsection (2).

History.—s. 1, ch. 2005-267; s. 2, ch. 2008-187; ss. 8, 9, ch. 2013-180.



607.1114 - Effect of conversion of domestic corporation into another business entity.

607.1114 Effect of conversion of domestic corporation into another business entity.—When a conversion becomes effective:

(1) A domestic corporation that has been converted into another business entity pursuant to this chapter is for all purposes the same entity that existed before the conversion.

(2) The title to all real property and other property, or any interest therein, owned by the domestic corporation at the time of its conversion into the other business entity remains vested in the converted entity without reversion or impairment by operation of this chapter.

(3) The other business entity into which the domestic corporation was converted shall continue to be responsible and liable for all the liabilities and obligations of the converting domestic corporation, including liability to any shareholders having appraisal rights under ss. 607.1301-607.1333 with respect to such conversion.

(4) Any claim existing or action or proceeding pending by or against any domestic corporation that is converted into another business entity may be continued as if the conversion did not occur. If the converted entity is a foreign entity, it shall be deemed to have consented to the jurisdiction of the courts of this state to enforce any obligation of the converting domestic corporation if, before the conversion, the converting domestic corporation was subject to suit in this state on the obligation. A converted entity that is a foreign entity and not authorized to transact business in this state shall appoint the Department of State as its agent for service of process for purposes of enforcing an obligation under this subsection, including any appraisal rights of shareholders under ss. 607.1301-607.1333 to the extent applicable to the conversion. Service on the Department of State under this subsection shall be made in the same manner and with the same consequences as under s. 48.181.

(5) Neither the rights of creditors nor any liens upon the property of a domestic corporation that is converted into another business entity under this chapter shall be impaired by such conversion.

(6) The shares, obligations, and other securities, or rights to acquire shares, obligations, or other securities, of the domestic corporation shall be converted into the partnership interests, limited liability company interests, obligations, or other securities of the other business entity, including any rights to acquire any such interests, obligations, or other securities, or, in whole or in part, into cash, or other consideration, as provided in the plan of conversion. The former shareholders of the converting domestic corporation shall be entitled only to the rights provided in the plan of conversion and to their appraisal rights, if any, under ss. 607.1301-607.1333 or other applicable law.

History.—s. 1, ch. 2005-267.



607.1115 - Conversion of another business entity to a domestic corporation.

607.1115 Conversion of another business entity to a domestic corporation.—

(1) As used in this section, the term “other business entity” means a limited liability company; a common law or business trust or association; a real estate investment trust; a general partnership, including a limited liability partnership; a limited partnership, including a limited liability limited partnership; or any other domestic or foreign entity that is organized under a governing law or other applicable law, provided such term shall not include a corporation and shall not include any entity that has not been organized for profit.

(2) Any other business entity may convert to a domestic corporation if the conversion is permitted by the laws of the jurisdiction that enacted the applicable laws governing the other business entity and the other business entity complies with such laws and the requirements of this section in effecting the conversion. The other business entity shall file with the Department of State in accordance with s. 607.0120:

(a) A certificate of conversion that has been executed in accordance with s. 607.0120 and by the other business entity as required by applicable law.

(b) Articles of incorporation that comply with s. 607.0202 and have been executed in accordance with s. 607.0120.

(3) The certificate of conversion shall state:

(a) The date on which, and the jurisdiction in which, the other business entity was first organized and, if the entity has changed, its jurisdiction immediately prior to its conversion.

(b) The name of the other business entity immediately prior to the filing of the certificate of conversion to a corporation.

(c) The name of the corporation as set forth in its articles of incorporation filed in accordance with subsection (2).

(d) The delayed effective date or time, which, subject to the limitations in s. 607.0123(2), shall be a date or time certain, of the conversion if the conversion is not to be effective upon the filing of the certificate of conversion and the articles of incorporation, provided such delayed effective date may not be different than the effective date and time of the articles of incorporation.

(4) Upon the filing with the Department of State of the certificate of conversion and the articles of incorporation, or upon the delayed effective date or time of the certificate of conversion and the articles of incorporation, the other business entity shall be converted into a domestic corporation and the corporation shall thereafter be subject to all of the provisions of this chapter, except notwithstanding s. 607.0123, the existence of the corporation shall be deemed to have commenced when the other business entity commenced its existence in the jurisdiction in which the other business entity was first organized.

(5) The conversion of any other business entity into a domestic corporation shall not affect any obligations or liabilities of the other business entity incurred prior to its conversion to a domestic corporation or the personal liability of any person incurred prior to such conversion.

(6) When any conversion becomes effective under this section, for all purposes of the laws of this state, all of the rights, privileges, and powers of the other business entity that has been converted, and all property, real, personal, and mixed, and all debts due to such other business entity, as well as all other things and causes of action belonging to such other business entity, shall be vested in the domestic corporation into which it was converted and shall thereafter be the property of the domestic corporation as they were of the other business entity. Without limiting this provision, title to any real property, or any interest therein, vested by deed or otherwise in such other business entity at the time of conversion shall remain vested in the converted entity without reversion or impairment by operation of this chapter. All rights of creditors and all liens upon any property of such other business entity shall be preserved unimpaired, and all debts, liabilities, and duties of such other business entity shall thenceforth attach to the domestic corporation into which it was converted and may be enforced against the domestic corporation to the same extent as if said debts, liabilities, and duties had been incurred or contracted by the domestic corporation.

(7) Unless otherwise agreed, or as required under applicable laws of states other than this state, the converting entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets and the conversion shall not constitute a dissolution of such entity and shall constitute a continuation of the existence of the converting entity in the form of a domestic corporation.

(8) Prior to filing a certificate of conversion with the Department of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement, or other writing, as the case may be, governing the internal affairs of the other business entity or by other applicable law, as appropriate, and the articles of incorporation and bylaws of the corporation shall be approved by the same authorization required to approve the conversion. As part of such an approval, a plan of conversion or other record may describe the manner and basis of converting the partnership interests, limited liability company interests, obligations, or securities of, or other interests or rights in, the other business entity, including any rights to acquire any such interests, obligations, securities, or other rights, into shares of the domestic corporation, or rights to acquire shares, obligations, securities, or other rights, or, in whole or in part, into cash or other consideration. Such a plan or other record may also contain other provisions relating to the conversion, including without limitation the right of the other business entity to abandon a proposed conversion, or an effective date for the conversion that is not inconsistent with paragraph (2)(d).

History.—s. 1, ch. 2005-267; s. 3, ch. 2008-187.



607.1201 - Sale of assets in regular course of business and mortgage of assets.

607.1201 Sale of assets in regular course of business and mortgage of assets.—

(1) A corporation may, on the terms and conditions and for the consideration determined by the board of directors:

(a) Sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of business;

(b) Mortgage, pledge, dedicate to the repayment of indebtedness (whether with or without recourse), create a security interest in, or otherwise encumber any or all of its property whether or not in the usual and regular course of business; or

(c) Transfer any or all of its property to a corporation all the shares of which are owned by the corporation.

(2) Unless the articles of incorporation require it, approval by the shareholders of a transaction described in subsection (1) is not required.

History.—s. 116, ch. 89-154.



607.1202 - Sale of assets other than in regular course of business.

607.1202 Sale of assets other than in regular course of business.—

(1) A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property (with or without the good will), otherwise than in the usual and regular course of business, on the terms and conditions and for the consideration determined by the corporation’s board of directors, if the board of directors proposes and its shareholders of record approve the proposed transaction.

(2) For a transaction to be authorized:

(a) The board of directors must recommend the proposed transaction to the shareholders of record unless the board of directors determines that it should make no recommendation because of conflict of interest or other special circumstances and communicates the basis for its determination to the shareholders of record with the submission of the proposed transaction; and

(b) The shareholders entitled to vote must approve the transaction as provided in subsection (5).

(3) The board of directors may condition its submission of the proposed transaction on any basis.

(4) The corporation shall notify each shareholder of record, whether or not entitled to vote, of the proposed shareholders’ meeting in accordance with s. 607.0705. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, the property of the corporation, regardless of whether or not the meeting is an annual or a special meeting, and shall contain or be accompanied by a description of the transaction. Furthermore, the notice shall contain a clear and concise statement that, if the transaction is effected, shareholders dissenting therefrom are or may be entitled, if they comply with the provisions of this act regarding appraisal rights, to be paid the fair value of their shares and such notice shall be accompanied by a copy of ss. 607.1301-607.1333.

(5) Unless this act, the articles of incorporation, or the board of directors (acting pursuant to subsection (3)) requires a greater vote or a vote by voting groups, the transaction to be authorized shall be approved by a majority of all the votes entitled to be cast on the transaction.

(6) Any plan or agreement providing for a sale, lease, exchange, or other disposition of property, or any resolution of the board of directors or shareholders approving such transaction, may authorize the board of directors of the corporation to amend the terms thereof at any time prior to the consummation of such transaction. An amendment made subsequent to the approval of the transaction by the shareholders of the corporation may not:

(a) Change the amount or kind of shares, securities, cash, property, or rights to be received in exchange for the corporation’s property; or

(b) Change any other terms and conditions of the transaction if such change would materially and adversely affect the shareholders or the corporation.

(7) Unless a plan or agreement providing for a sale, lease, exchange, or other disposition of property, or any resolution of the board of directors or shareholders approving such transaction, prohibits abandonment of the transaction without shareholder approval after a transaction has been authorized, the planned transaction may be abandoned (subject to any contractual rights) at any time prior to consummation thereof, without further shareholder action, in accordance with the procedure set forth in the plan, agreement, or resolutions providing for or approving such transaction or, if none is set forth, in the manner determined by the board of directors.

(8) A transaction that constitutes a distribution is governed by s. 607.06401 and not by this section.

History.—s. 117, ch. 89-154; s. 153, ch. 90-179; s. 20, ch. 2003-283.



607.1301 - Appraisal rights; definitions.

607.1301 Appraisal rights; definitions.—The following definitions apply to ss. 607.1302-607.1333:

(1) “Affiliate” means a person that directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with another person or is a senior executive thereof. For purposes of s. 607.1302(2)(d), a person is deemed to be an affiliate of its senior executives.

(2) “Beneficial shareholder” means a person who is the beneficial owner of shares held in a voting trust or by a nominee on the beneficial owner’s behalf.

(3) “Corporation” means the issuer of the shares held by a shareholder demanding appraisal and, for matters covered in ss. 607.1322-607.1333, includes the surviving entity in a merger.

(4) “Fair value” means the value of the corporation’s shares determined:

(a) Immediately before the effectuation of the corporate action to which the shareholder objects.

(b) Using customary and current valuation concepts and techniques generally employed for similar businesses in the context of the transaction requiring appraisal, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable to the corporation and its remaining shareholders.

(c) For a corporation with 10 or fewer shareholders, without discounting for lack of marketability or minority status.

(5) “Interest” means interest from the effective date of the corporate action until the date of payment, at the rate of interest on judgments in this state on the effective date of the corporate action.

(6) “Preferred shares” means a class or series of shares the holders of which have preference over any other class or series with respect to distributions.

(7) “Record shareholder” means the person in whose name shares are registered in the records of the corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with the corporation.

(8) “Senior executive” means the chief executive officer, chief operating officer, chief financial officer, or anyone in charge of a principal business unit or function.

(9) “Shareholder” means both a record shareholder and a beneficial shareholder.

History.—s. 118, ch. 89-154; s. 21, ch. 2003-283; s. 2, ch. 2005-267.



607.1302 - Right of shareholders to appraisal.

607.1302 Right of shareholders to appraisal.—

(1) A shareholder of a domestic corporation is entitled to appraisal rights, and to obtain payment of the fair value of that shareholder’s shares, in the event of any of the following corporate actions:

(a) Consummation of a conversion of such corporation pursuant to s. 607.1112 if shareholder approval is required for the conversion and the shareholder is entitled to vote on the conversion under ss. 607.1103 and 607.1112(6), or the consummation of a merger to which such corporation is a party if shareholder approval is required for the merger under s. 607.1103 and the shareholder is entitled to vote on the merger or if such corporation is a subsidiary and the merger is governed by s. 607.1104;

(b) Consummation of a share exchange to which the corporation is a party as the corporation whose shares will be acquired if the shareholder is entitled to vote on the exchange, except that appraisal rights are not available to any shareholder of the corporation with respect to any class or series of shares of the corporation that is not exchanged;

(c) Consummation of a disposition of assets pursuant to s. 607.1202 if the shareholder is entitled to vote on the disposition, including a sale in dissolution but not including a sale pursuant to court order or a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within 1 year after the date of sale;

(d) An amendment of the articles of incorporation with respect to the class or series of shares which reduces the number of shares of a class or series owned by the shareholder to a fraction of a share if the corporation has the obligation or right to repurchase the fractional share so created;

(e) Any other amendment to the articles of incorporation, merger, share exchange, or disposition of assets to the extent provided by the articles of incorporation, bylaws, or a resolution of the board of directors, except that no bylaw or board resolution providing for appraisal rights may be amended or otherwise altered except by shareholder approval;

(f) With regard to a class of shares prescribed in the articles of incorporation prior to October 1, 2003, including any shares within that class subsequently authorized by amendment, any amendment of the articles of incorporation if the shareholder is entitled to vote on the amendment and if such amendment would adversely affect such shareholder by:

1. Altering or abolishing any preemptive rights attached to any of his or her shares;

2. Altering or abolishing the voting rights pertaining to any of his or her shares, except as such rights may be affected by the voting rights of new shares then being authorized of any existing or new class or series of shares;

3. Effecting an exchange, cancellation, or reclassification of any of his or her shares, when such exchange, cancellation, or reclassification would alter or abolish the shareholder’s voting rights or alter his or her percentage of equity in the corporation, or effecting a reduction or cancellation of accrued dividends or other arrearages in respect to such shares;

4. Reducing the stated redemption price of any of the shareholder’s redeemable shares, altering or abolishing any provision relating to any sinking fund for the redemption or purchase of any of his or her shares, or making any of his or her shares subject to redemption when they are not otherwise redeemable;

5. Making noncumulative, in whole or in part, dividends of any of the shareholder’s preferred shares which had theretofore been cumulative;

6. Reducing the stated dividend preference of any of the shareholder’s preferred shares; or

7. Reducing any stated preferential amount payable on any of the shareholder’s preferred shares upon voluntary or involuntary liquidation;

(g) An amendment of the articles of incorporation of a social purpose corporation to which s. 607.504 or s. 607.505 applies;

(h) An amendment of the articles of incorporation of a benefit corporation to which s. 607.604 or s. 607.605 applies;

(i) A merger, conversion, or share exchange of a social purpose corporation to which s. 607.504 applies; or

(j) A merger, conversion, or share exchange of a benefit corporation to which s. 607.604 applies.

(2) Notwithstanding subsection (1), the availability of appraisal rights under paragraphs (1)(a), (b), (c), and (d) shall be limited in accordance with the following provisions:

(a) Appraisal rights shall not be available for the holders of shares of any class or series of shares which is:

1. Listed on the New York Stock Exchange or the American Stock Exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc.; or

2. Not so listed or designated, but has at least 2,000 shareholders and the outstanding shares of such class or series have a market value of at least $10 million, exclusive of the value of such shares held by its subsidiaries, senior executives, directors, and beneficial shareholders owning more than 10 percent of such shares.

(b) The applicability of paragraph (a) shall be determined as of:

1. The record date fixed to determine the shareholders entitled to receive notice of, and to vote at, the meeting of shareholders to act upon the corporate action requiring appraisal rights; or

2. If there will be no meeting of shareholders, the close of business on the day on which the board of directors adopts the resolution recommending such corporate action.

(c) Paragraph (a) shall not be applicable and appraisal rights shall be available pursuant to subsection (1) for the holders of any class or series of shares who are required by the terms of the corporate action requiring appraisal rights to accept for such shares anything other than cash or shares of any class or any series of shares of any corporation, or any other proprietary interest of any other entity, that satisfies the standards set forth in paragraph (a) at the time the corporate action becomes effective.

(d) Paragraph (a) shall not be applicable and appraisal rights shall be available pursuant to subsection (1) for the holders of any class or series of shares if:

1. Any of the shares or assets of the corporation are being acquired or converted, whether by merger, share exchange, or otherwise, pursuant to the corporate action by a person, or by an affiliate of a person, who:

a. Is, or at any time in the 1-year period immediately preceding approval by the board of directors of the corporate action requiring appraisal rights was, the beneficial owner of 20 percent or more of the voting power of the corporation, excluding any shares acquired pursuant to an offer for all shares having voting power if such offer was made within 1 year prior to the corporate action requiring appraisal rights for consideration of the same kind and of a value equal to or less than that paid in connection with the corporate action; or

b. Directly or indirectly has, or at any time in the 1-year period immediately preceding approval by the board of directors of the corporation of the corporate action requiring appraisal rights had, the power, contractually or otherwise, to cause the appointment or election of 25 percent or more of the directors to the board of directors of the corporation; or

2. Any of the shares or assets of the corporation are being acquired or converted, whether by merger, share exchange, or otherwise, pursuant to such corporate action by a person, or by an affiliate of a person, who is, or at any time in the 1-year period immediately preceding approval by the board of directors of the corporate action requiring appraisal rights was, a senior executive or director of the corporation or a senior executive of any affiliate thereof, and that senior executive or director will receive, as a result of the corporate action, a financial benefit not generally available to other shareholders as such, other than:

a. Employment, consulting, retirement, or similar benefits established separately and not as part of or in contemplation of the corporate action;

b. Employment, consulting, retirement, or similar benefits established in contemplation of, or as part of, the corporate action that are not more favorable than those existing before the corporate action or, if more favorable, that have been approved on behalf of the corporation in the same manner as is provided in s. 607.0832; or

c. In the case of a director of the corporation who will, in the corporate action, become a director of the acquiring entity in the corporate action or one of its affiliates, rights and benefits as a director that are provided on the same basis as those afforded by the acquiring entity generally to other directors of such entity or such affiliate.

(e) For the purposes of paragraph (d) only, the term “beneficial owner” means any person who, directly or indirectly, through any contract, arrangement, or understanding, other than a revocable proxy, has or shares the power to vote, or to direct the voting of, shares, provided that a member of a national securities exchange shall not be deemed to be a beneficial owner of securities held directly or indirectly by it on behalf of another person solely because such member is the recordholder of such securities if the member is precluded by the rules of such exchange from voting without instruction on contested matters or matters that may affect substantially the rights or privileges of the holders of the securities to be voted. When two or more persons agree to act together for the purpose of voting their shares of the corporation, each member of the group formed thereby shall be deemed to have acquired beneficial ownership, as of the date of such agreement, of all voting shares of the corporation beneficially owned by any member of the group.

(3) Notwithstanding any other provision of this section, the articles of incorporation as originally filed or any amendment thereto may limit or eliminate appraisal rights for any class or series of preferred shares, but any such limitation or elimination contained in an amendment to the articles of incorporation that limits or eliminates appraisal rights for any of such shares that are outstanding immediately prior to the effective date of such amendment or that the corporation is or may be required to issue or sell thereafter pursuant to any conversion, exchange, or other right existing immediately before the effective date of such amendment shall not apply to any corporate action that becomes effective within 1 year of that date if such action would otherwise afford appraisal rights.

(4) A shareholder entitled to appraisal rights under this chapter may not challenge a completed corporate action for which appraisal rights are available unless such corporate action:

(a) Was not effectuated in accordance with the applicable provisions of this section or the corporation’s articles of incorporation, bylaws, or board of directors’ resolution authorizing the corporate action; or

(b) Was procured as a result of fraud or material misrepresentation.

History.—s. 119, ch. 89-154; s. 5, ch. 94-327; s. 31, ch. 97-102; s. 22, ch. 2003-283; s. 1, ch. 2004-378; s. 3, ch. 2005-267; s. 5, ch. 2014-209.



607.1303 - Assertion of rights by nominees and beneficial owners.

607.1303 Assertion of rights by nominees and beneficial owners.—

(1) A record shareholder may assert appraisal rights as to fewer than all the shares registered in the record shareholder’s name but owned by a beneficial shareholder only if the record shareholder objects with respect to all shares of the class or series owned by the beneficial shareholder and notifies the corporation in writing of the name and address of each beneficial shareholder on whose behalf appraisal rights are being asserted. The rights of a record shareholder who asserts appraisal rights for only part of the shares held of record in the record shareholder’s name under this subsection shall be determined as if the shares as to which the record shareholder objects and the record shareholder’s other shares were registered in the names of different record shareholders.

(2) A beneficial shareholder may assert appraisal rights as to shares of any class or series held on behalf of the shareholder only if such shareholder:

(a) Submits to the corporation the record shareholder’s written consent to the assertion of such rights no later than the date referred to in s. 607.1322(2)(b)2.

(b) Does so with respect to all shares of the class or series that are beneficially owned by the beneficial shareholder.

History.—s. 23, ch. 2003-283.



607.1320 - Notice of appraisal rights.

607.1320 Notice of appraisal rights.—

(1) If proposed corporate action described in s. 607.1302(1) is to be submitted to a vote at a shareholders’ meeting, the meeting notice must state that the corporation has concluded that shareholders are, are not, or may be entitled to assert appraisal rights under this chapter. If the corporation concludes that appraisal rights are or may be available, a copy of ss. 607.1301-607.1333 must accompany the meeting notice sent to those record shareholders entitled to exercise appraisal rights.

(2) In a merger pursuant to s. 607.1104, the parent corporation must notify in writing all record shareholders of the subsidiary who are entitled to assert appraisal rights that the corporate action became effective. Such notice must be sent within 10 days after the corporate action became effective and include the materials described in s. 607.1322.

(3) If the proposed corporate action described in s. 607.1302(1) is to be approved other than by a shareholders’ meeting, the notice referred to in subsection (1) must be sent to all shareholders at the time that consents are first solicited pursuant to s. 607.0704, whether or not consents are solicited from all shareholders, and include the materials described in s. 607.1322.

History.—s. 120, ch. 89-154; s. 35, ch. 93-281; s. 32, ch. 97-102; s. 24, ch. 2003-283.



607.1321 - Notice of intent to demand payment.

607.1321 Notice of intent to demand payment.—

(1) If proposed corporate action requiring appraisal rights under s. 607.1302 is submitted to a vote at a shareholders’ meeting, or is submitted to a shareholder pursuant to a consent vote under s. 607.0704, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares:

(a) Must deliver to the corporation before the vote is taken, or within 20 days after receiving the notice pursuant to s. 607.1320(3) if action is to be taken without a shareholder meeting, written notice of the shareholder’s intent to demand payment if the proposed action is effectuated.

(b) Must not vote, or cause or permit to be voted, any shares of such class or series in favor of the proposed action.

(2) A shareholder who does not satisfy the requirements of subsection (1) is not entitled to payment under this chapter.

History.—s. 25, ch. 2003-283; s. 7, ch. 2004-378.



607.1322 - Appraisal notice and form.

607.1322 Appraisal notice and form.—

(1) If proposed corporate action requiring appraisal rights under s. 607.1302(1) becomes effective, the corporation must deliver a written appraisal notice and form required by paragraph (2)(a) to all shareholders who satisfied the requirements of s. 607.1321. In the case of a merger under s. 607.1104, the parent must deliver a written appraisal notice and form to all record shareholders who may be entitled to assert appraisal rights.

(2) The appraisal notice must be sent no earlier than the date the corporate action became effective and no later than 10 days after such date and must:

(a) Supply a form that specifies the date that the corporate action became effective and that provides for the shareholder to state:

1. The shareholder’s name and address.

2. The number, classes, and series of shares as to which the shareholder asserts appraisal rights.

3. That the shareholder did not vote for the transaction.

4. Whether the shareholder accepts the corporation’s offer as stated in subparagraph (b)4.

5. If the offer is not accepted, the shareholder’s estimated fair value of the shares and a demand for payment of the shareholder’s estimated value plus interest.

(b) State:

1. Where the form must be sent and where certificates for certificated shares must be deposited and the date by which those certificates must be deposited, which date may not be earlier than the date for receiving the required form under subparagraph 2.

2. A date by which the corporation must receive the form, which date may not be fewer than 40 nor more than 60 days after the date the subsection (1) appraisal notice and form are sent, and state that the shareholder shall have waived the right to demand appraisal with respect to the shares unless the form is received by the corporation by such specified date.

3. The corporation’s estimate of the fair value of the shares.

4. An offer to each shareholder who is entitled to appraisal rights to pay the corporation’s estimate of fair value set forth in subparagraph 3.

5. That, if requested in writing, the corporation will provide to the shareholder so requesting, within 10 days after the date specified in subparagraph 2., the number of shareholders who return the forms by the specified date and the total number of shares owned by them.

6. The date by which the notice to withdraw under s. 607.1323 must be received, which date must be within 20 days after the date specified in subparagraph 2.

(c) Be accompanied by:

1. Financial statements of the corporation that issued the shares to be appraised, consisting of a balance sheet as of the end of the fiscal year ending not more than 15 months prior to the date of the corporation’s appraisal notice, an income statement for that year, a cash flow statement for that year, and the latest available interim financial statements, if any.

2. A copy of ss. 607.1301-607.1333.

History.—s. 26, ch. 2003-283.



607.1323 - Perfection of rights; right to withdraw.

607.1323 Perfection of rights; right to withdraw.—

(1) A shareholder who wishes to exercise appraisal rights must execute and return the form received pursuant to s. 607.1322(1) and, in the case of certificated shares, deposit the shareholder’s certificates in accordance with the terms of the notice by the date referred to in the notice pursuant to s. 607.1322(2)(b)2. Once a shareholder deposits that shareholder’s certificates or, in the case of uncertificated shares, returns the executed forms, that shareholder loses all rights as a shareholder, unless the shareholder withdraws pursuant to subsection (2).

(2) A shareholder who has complied with subsection (1) may nevertheless decline to exercise appraisal rights and withdraw from the appraisal process by so notifying the corporation in writing by the date set forth in the appraisal notice pursuant to s. 607.1322(2)(b)6. A shareholder who fails to so withdraw from the appraisal process may not thereafter withdraw without the corporation’s written consent.

(3) A shareholder who does not execute and return the form and, in the case of certificated shares, deposit that shareholder’s share certificates if required, each by the date set forth in the notice described in subsection (2), shall not be entitled to payment under this chapter.

History.—s. 27, ch. 2003-283.



607.1324 - Shareholder’s acceptance of corporation’s offer.

607.1324 Shareholder’s acceptance of corporation’s offer.—

(1) If the shareholder states on the form provided in s. 607.1322(1) that the shareholder accepts the offer of the corporation to pay the corporation’s estimated fair value for the shares, the corporation shall make such payment to the shareholder within 90 days after the corporation’s receipt of the form from the shareholder.

(2) Upon payment of the agreed value, the shareholder shall cease to have any interest in the shares.

History.—s. 28, ch. 2003-283.



607.1326 - Procedure if shareholder is dissatisfied with offer.

607.1326 Procedure if shareholder is dissatisfied with offer.—

(1) A shareholder who is dissatisfied with the corporation’s offer as set forth pursuant to s. 607.1322(2)(b)4. must notify the corporation on the form provided pursuant to s. 607.1322(1) of that shareholder’s estimate of the fair value of the shares and demand payment of that estimate plus interest.

(2) A shareholder who fails to notify the corporation in writing of that shareholder’s demand to be paid the shareholder’s stated estimate of the fair value plus interest under subsection (1) within the timeframe set forth in s. 607.1322(2)(b)2. waives the right to demand payment under this section and shall be entitled only to the payment offered by the corporation pursuant to s. 607.1322(2)(b)4.

History.—s. 29, ch. 2003-283.



607.1330 - Court action.

607.1330 Court action.—

(1) If a shareholder makes demand for payment under s. 607.1326 which remains unsettled, the corporation shall commence a proceeding within 60 days after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the 60-day period, any shareholder who has made a demand pursuant to s. 607.1326 may commence the proceeding in the name of the corporation.

(2) The proceeding shall be commenced in the appropriate court of the county in which the corporation’s principal office, or, if none, its registered office, in this state is located. If the corporation is a foreign corporation without a registered office in this state, the proceeding shall be commenced in the county in this state in which the principal office or registered office of the domestic corporation merged with the foreign corporation was located at the time of the transaction.

(3) All shareholders, whether or not residents of this state, whose demands remain unsettled shall be made parties to the proceeding as in an action against their shares. The corporation shall serve a copy of the initial pleading in such proceeding upon each shareholder party who is a resident of this state in the manner provided by law for the service of a summons and complaint and upon each nonresident shareholder party by registered or certified mail or by publication as provided by law.

(4) The jurisdiction of the court in which the proceeding is commenced under subsection (2) is plenary and exclusive. If it so elects, the court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers shall have the powers described in the order appointing them or in any amendment to the order. The shareholders demanding appraisal rights are entitled to the same discovery rights as parties in other civil proceedings. There shall be no right to a jury trial.

(5) Each shareholder made a party to the proceeding is entitled to judgment for the amount of the fair value of such shareholder’s shares, plus interest, as found by the court.

(6) The corporation shall pay each such shareholder the amount found to be due within 10 days after final determination of the proceedings. Upon payment of the judgment, the shareholder shall cease to have any interest in the shares.

History.—s. 2, ch. 2004-378.



607.1331 - Court costs and counsel fees.

607.1331 Court costs and counsel fees.—

(1) The court in an appraisal proceeding shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the corporation, except that the court may assess costs against all or some of the shareholders demanding appraisal, in amounts the court finds equitable, to the extent the court finds such shareholders acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this chapter.

(2) The court in an appraisal proceeding may also assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable:

(a) Against the corporation and in favor of any or all shareholders demanding appraisal if the court finds the corporation did not substantially comply with ss. 607.1320 and 607.1322; or

(b) Against either the corporation or a shareholder demanding appraisal, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this chapter.

(3) If the court in an appraisal proceeding finds that the services of counsel for any shareholder were of substantial benefit to other shareholders similarly situated, and that the fees for those services should not be assessed against the corporation, the court may award to such counsel reasonable fees to be paid out of the amounts awarded the shareholders who were benefited.

(4) To the extent the corporation fails to make a required payment pursuant to s. 607.1324, the shareholder may sue directly for the amount owed and, to the extent successful, shall be entitled to recover from the corporation all costs and expenses of the suit, including counsel fees.

History.—s. 30, ch. 2003-283; s. 98, ch. 2004-5.



607.1332 - Disposition of acquired shares.

607.1332 Disposition of acquired shares.—Shares acquired by a corporation pursuant to payment of the agreed value thereof or pursuant to payment of the judgment entered therefor, as provided in this chapter, may be held and disposed of by such corporation as authorized but unissued shares of the corporation, except that, in the case of a merger or share exchange, they may be held and disposed of as the plan of merger or share exchange otherwise provides. The shares of the surviving corporation into which the shares of such shareholders demanding appraisal rights would have been converted had they assented to the merger shall have the status of authorized but unissued shares of the surviving corporation.

History.—s. 31, ch. 2003-283.



607.1333 - Limitation on corporate payment.

607.1333 Limitation on corporate payment.—

(1) No payment shall be made to a shareholder seeking appraisal rights if, at the time of payment, the corporation is unable to meet the distribution standards of s. 607.06401. In such event, the shareholder shall, at the shareholder’s option:

(a) Withdraw his or her notice of intent to assert appraisal rights, which shall in such event be deemed withdrawn with the consent of the corporation; or

(b) Retain his or her status as a claimant against the corporation and, if it is liquidated, be subordinated to the rights of creditors of the corporation, but have rights superior to the shareholders not asserting appraisal rights, and if it is not liquidated, retain his or her right to be paid for the shares, which right the corporation shall be obliged to satisfy when the restrictions of this section do not apply.

(2) The shareholder shall exercise the option under paragraph (1)(a) or paragraph (1)(b) by written notice filed with the corporation within 30 days after the corporation has given written notice that the payment for shares cannot be made because of the restrictions of this section. If the shareholder fails to exercise the option, the shareholder shall be deemed to have withdrawn his or her notice of intent to assert appraisal rights.

History.—s. 32, ch. 2003-283.



607.1401 - Dissolution by incorporators or directors.

607.1401 Dissolution by incorporators or directors.—A majority of the incorporators or directors of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering to the Department of State for filing articles of dissolution that set forth:

(1) The name of the corporation;

(2) The date of filing of its articles of incorporation;

(3) Either:

(a) That none of the corporation’s shares have been issued, or

(b) That the corporation has not commenced business;

(4) That no debt of the corporation remains unpaid;

(5) That the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued; and

(6) That a majority of the incorporators or directors authorized the dissolution.

History.—s. 121, ch. 89-154.



607.1402 - Dissolution by board of directors and shareholders; dissolution by written consent of shareholders.

607.1402 Dissolution by board of directors and shareholders; dissolution by written consent of shareholders.—

(1) A corporation’s board of directors may propose dissolution for submission to the shareholders.

(2) For a proposal to dissolve to be adopted:

(a) The board of directors must recommend dissolution to the shareholders, unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and

(b) The shareholders entitled to vote must approve the proposal to dissolve as provided in subsection (5).

(3) The board of directors may condition its submission of the proposal for dissolution on any basis.

(4) The corporation shall notify each shareholder of record, whether or not entitled to vote, of the proposed shareholders’ meeting in accordance with s. 607.0705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

(5) Unless the articles of incorporation or the board of directors (acting pursuant to subsection (3)) require a greater vote or a vote by voting groups, the proposal to dissolve to be adopted must be approved by a majority of all the votes entitled to be cast on that proposal.

(6) Alternatively, without action of the board of directors, action to dissolve a corporation may be taken by the written consent of the shareholders pursuant to s. 607.0704.

History.—s. 122, ch. 89-154.



607.1403 - Articles of dissolution.

607.1403 Articles of dissolution.—

(1) At any time after dissolution is authorized, the corporation may dissolve by delivering to the Department of State for filing articles of dissolution which shall be executed in accordance with s. 607.0120 and which shall set forth:

(a) The name of the corporation;

(b) The date dissolution was authorized;

(c) If dissolution was approved by the shareholders, a statement that the number cast for dissolution by the shareholders was sufficient for approval.

(d) If dissolution was approved by the shareholders and if voting by voting groups was required, a statement that the number cast for dissolution by the shareholders was sufficient for approval must be separately provided for each voting group entitled to vote separately on the plan to dissolve.

(2) A corporation is dissolved upon the effective date of its articles of dissolution.

History.—s. 123, ch. 89-154; s. 33, ch. 2003-283.



607.1404 - Revocation of dissolution.

607.1404 Revocation of dissolution.—

(1) A corporation may revoke its dissolution at any time prior to the expiration of 120 days following the effective date of the articles of dissolution.

(2) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

(3) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Department of State for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(a) The name of the corporation;

(b) The effective date of the dissolution that was revoked;

(c) The date that the revocation of dissolution was authorized;

(d) If the corporation’s board of directors or incorporators revoked the dissolution, a statement to that effect;

(e) If the corporation’s board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(f) If shareholder action was required to revoke the dissolution, the information required by s. 607.1403(1)(c) or (d).

(4) Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

(5) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred.

History.—s. 124, ch. 89-154.



607.1405 - Effect of dissolution.

607.1405 Effect of dissolution.—

(1) A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

(a) Collecting its assets;

(b) Disposing of its properties that will not be distributed in kind to its shareholders;

(c) Discharging or making provision for discharging its liabilities;

(d) Distributing its remaining property among its shareholders according to their interests; and

(e) Doing every other act necessary to wind up and liquidate its business and affairs.

(2) Dissolution of a corporation does not:

(a) Transfer title to the corporation’s property;

(b) Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation’s share transfer records;

(c) Subject its directors or officers to standards of conduct different from those prescribed in ss. 607.0801-607.0850 except as provided in s. 607.1421(4);

(d) Change quorum or voting requirements for its board of directors or shareholders; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws;

(e) Prevent commencement of a proceeding by or against the corporation in its corporate name;

(f) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(g) Terminate the authority of the registered agent of the corporation.

(3) The directors, officers, and agents of a corporation dissolved pursuant to s. 607.1403 shall not incur any personal liability thereby by reason of their status as directors, officers, and agents of a dissolved corporation, as distinguished from a corporation which is not dissolved.

(4) The name of a dissolved corporation shall not be available for assumption or use by another corporation until 120 days after the effective date of dissolution unless the dissolved corporation provides the Department of State with an affidavit, executed pursuant to s. 607.0120, permitting the immediate assumption or use of the name by another corporation.

(5) For purposes of this section, the circuit court may appoint a trustee for any property owned or acquired by the corporation who may engage in any act permitted under subsection (1) if any director or officer of the dissolved corporation is unwilling or unable to serve or cannot be located.

History.—s. 125, ch. 89-154; s. 154, ch. 90-179; s. 36, ch. 93-281.



607.1406 - Known claims against dissolved corporation.

607.1406 Known claims against dissolved corporation.—

(1) A dissolved corporation or successor entity, as defined in subsection (15), may dispose of the known claims against it by following the procedures described in subsections (2), (3), and (4).

(2) The dissolved corporation or successor entity shall deliver to each of its known claimants written notice of the dissolution at any time after its effective date. The written notice shall:

(a) Provide a reasonable description of the claim that the claimant may be entitled to assert;

(b) State whether the claim is admitted or not admitted, in whole or in part, and, if admitted:

1. The amount that is admitted, which may be as of a given date; and

2. Any interest obligation if fixed by an instrument of indebtedness;

(c) Provide a mailing address where a claim may be sent;

(d) State the deadline, which may not be fewer than 120 days after the effective date of the written notice, by which confirmation of the claim must be delivered to the dissolved corporation or successor entity; and

(e) State that the corporation or successor entity may make distributions thereafter to other claimants and the corporation’s shareholders or persons interested as having been such without further notice.

(3) A dissolved corporation or successor entity may reject, in whole or in part, any claim made by a claimant pursuant to this subsection by mailing notice of such rejection to the claimant within 90 days after receipt of such claim and, in all events, at least 150 days before expiration of 3 years following the effective date of dissolution. A notice sent by the dissolved corporation or successor entity pursuant to this subsection shall be accompanied by a copy of this section.

(4) A dissolved corporation or successor entity electing to follow the procedures described in subsections (2) and (3) shall also give notice of the dissolution of the corporation to persons with known claims, that are contingent upon the occurrence or nonoccurrence of future events or otherwise conditional or unmatured, and request that such persons present such claims in accordance with the terms of such notice. Such notice shall be in substantially the same form, and sent in the same manner, as described in subsection (2).

(5) A dissolved corporation or successor entity shall offer any claimant whose known claim is contingent, conditional, or unmatured such security as the corporation or such entity determines is sufficient to provide compensation to the claimant if the claim matures. The dissolved corporation or successor entity shall deliver such offer to the claimant within 90 days after receipt of such claim and, in all events, at least 150 days before expiration of 3 years following the effective date of dissolution. If the claimant offered such security does not deliver in writing to the dissolved corporation or successor entity a notice rejecting the offer within 120 days after receipt of such offer for security, the claimant is deemed to have accepted such security as the sole source from which to satisfy his or her claim against the corporation.

(6) A dissolved corporation or successor entity which has given notice in accordance with subsections (2) and (4) shall petition the circuit court in the county where the corporation’s principal office is located or was located at the effective date of dissolution to determine the amount and form of security that will be sufficient to provide compensation to any claimant who has rejected the offer for security made pursuant to subsection (5).

(7) A dissolved corporation or successor entity which has given notice in accordance with subsection (2) shall petition the circuit court in the county where the corporation’s principal office is located or was located at the effective date of dissolution to determine the amount and form of security which will be sufficient to provide compensation to claimants whose claims are known to the corporation or successor entity but whose identities are unknown. The court shall appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this subsection. The reasonable fees and expenses of such guardian, including all reasonable expert witness fees, shall be paid by the petitioner in such proceeding.

(8) The giving of any notice or making of any offer pursuant to the provisions of this section shall not revive any claim then barred or constitute acknowledgment by the dissolved corporation or successor entity that any person to whom such notice is sent is a proper claimant and shall not operate as a waiver of any defense or counterclaim in respect of any claim asserted by any person to whom such notice is sent.

(9) A dissolved corporation or successor entity which has followed the procedures described in subsections (2)-(7):

(a) Shall pay the claims admitted or made and not rejected in accordance with subsection (3);

(b) Shall post the security offered and not rejected pursuant to subsection (5);

(c) Shall post any security ordered by the circuit court in any proceeding under subsections (6) and (7); and

(d) Shall pay or make provision for all other known obligations of the corporation or such successor entity.

Such claims or obligations shall be paid in full, and any such provision for payments shall be made in full if there are sufficient funds. If there are insufficient funds, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of funds legally available therefor. Any remaining funds shall be distributed to the shareholders of the dissolved corporation; however, such distribution may not be made before the expiration of 150 days from the date of the last notice of rejections given pursuant to subsection (3). In the absence of actual fraud, the judgment of the directors of the dissolved corporation or the governing persons of such successor entity as to the provisions made for the payment of all obligations under paragraph (d) is conclusive.

(10) A dissolved corporation or successor entity which has not followed the procedures described in subsections (2) and (3) shall pay or make reasonable provision to pay all known claims and obligations, including all contingent, conditional, or unmatured claims known to the corporation or such successor entity and all claims which are known to the dissolved corporation or such successor entity but for which the identity of the claimant is unknown. Such claims shall be paid in full, and any such provision for payment made shall be made in full if there are sufficient funds. If there are insufficient funds, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of funds legally available therefor. Any remaining funds shall be distributed to the shareholders of the dissolved corporation.

(11) Directors of a dissolved corporation or governing persons of a successor entity which has complied with subsection (9) or subsection (10) are not personally liable to the claimants of the dissolved corporation.

(12) A shareholder of a dissolved corporation the assets of which were distributed pursuant to subsection (9) or subsection (10) is not liable for any claim against the corporation in an amount in excess of such shareholder’s pro rata share of the claim or the amount distributed to the shareholder, whichever is less.

(13) A shareholder of a dissolved corporation, the assets of which were distributed pursuant to subsection (9), is not liable for any claim against the corporation, which claim is known to the corporation or successor entity, on which a proceeding is not begun prior to the expiration of 3 years following the effective date of dissolution.

(14) The aggregate liability of any shareholder of a dissolved corporation for claims against the dissolved corporation arising under this section, s. 607.1407, or otherwise, may not exceed the amount distributed to the shareholder in dissolution.

(15) As used in this section or s. 607.1407, the term “successor entity” includes any trust, receivership, or other legal entity governed by the laws of this state to which the remaining assets and liabilities of a dissolved corporation are transferred and which exists solely for the purposes of prosecuting and defending suits by or against the dissolved corporation, enabling the dissolved corporation to settle and close the business of the dissolved corporation, to dispose of and convey the property of the dissolved corporation, to discharge the liabilities of the dissolved corporation, and to distribute to the dissolved corporation’s shareholders any remaining assets, but not for the purpose of continuing the business for which the dissolved corporation was organized.

History.—s. 126, ch. 89-154; s. 155, ch. 90-179; s. 37, ch. 93-281; s. 33, ch. 97-102; s. 34, ch. 2003-283; s. 5, ch. 2009-205.



607.1407 - Unknown claims against dissolved corporation.

607.1407 Unknown claims against dissolved corporation.—A dissolved corporation or successor entity, as defined in s. 607.1406(15), may choose to execute one of the following procedures to resolve payment of unknown claims.

(1) A dissolved corporation or successor entity may file notice of its dissolution with the Department of State on the form prescribed by the Department of State and request that persons with claims against the corporation which are not known to the corporation or successor entity present them in accordance with the notice. The notice shall:

(a) State the name of the corporation and the date of dissolution;

(b) Describe the information that must be included in a claim and provide a mailing address to which the claim may be sent; and

(c) State that a claim against the corporation under this subsection will be barred unless a proceeding to enforce the claim is commenced within 4 years after the filing of the notice.

(2) A dissolved corporation or successor entity may, within 10 days after filing articles of dissolution with the Department of State, publish a “Notice of Corporate Dissolution.” The notice shall appear once a week for 2 consecutive weeks in a newspaper of general circulation in a county in the state in which the corporation has its principal office, if any, or, if none, in a county in the state in which the corporation owns real or personal property. Such newspaper shall meet the requirements as are prescribed by law for such purposes. The notice shall:

(a) State the name of the corporation and the date of dissolution;

(b) Describe the information that must be included in a claim and provide a mailing address to which the claim may be sent; and

(c) State that a claim against the corporation under this subsection will be barred unless a proceeding to enforce the claim is commenced within 4 years after the date of the second consecutive weekly publication of the notice authorized by this section.

(3) If the dissolved corporation or successor entity complies with subsection (1) or subsection (2), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within 4 years after the date of filing the notice with the Department of State or the date of the second consecutive weekly publication, as applicable:

(a) A claimant who did not receive written notice under s. 607.1406(9), or whose claim was not provided for under s. 607.1406(10), whether such claim is based on an event occurring before or after the effective date of dissolution.

(b) A claimant whose claim was timely sent to the dissolved corporation but on which no action was taken.

(4) A claim may be entered under this section:

(a) Against the dissolved corporation, to the extent of its undistributed assets; or

(b) If the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of such shareholder’s pro rata share of the claim or the corporate assets distributed to such shareholder in liquidation, whichever is less, provided that the aggregate liability of any shareholder of a dissolved corporation arising under this section, s. 607.1406, or otherwise may not exceed the amount distributed to the shareholder in dissolution.

Nothing in this section shall preclude or relieve the corporation from its notification to claimants otherwise set forth in this chapter.

History.—s. 35, ch. 2003-283; s. 99, ch. 2004-5; s. 3, ch. 2004-378.



607.1420 - Grounds for administrative dissolution.

607.1420 Grounds for administrative dissolution.—

(1) The Department of State may commence a proceeding under s. 607.1421 to administratively dissolve a corporation if:

(a) The corporation has failed to file its annual report and pay the annual report filing fee by 5 p.m. Eastern Time on the third Friday in September;

(b) The corporation is without a registered agent or registered office in this state for 30 days or more;

(c) The corporation does not notify the Department of State within 30 days that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued;

(d) The corporation has failed to answer truthfully and fully, within the time prescribed by this act, interrogatories propounded by the Department of State; or

(e) The corporation’s period of duration stated in its articles of incorporation has expired.

(2) The foregoing enumeration in subsection (1) of grounds for administrative dissolution shall not exclude actions or special proceedings by the Department of Legal Affairs or any state officials for the annulment or dissolution of a corporation for other causes as provided in any other statute of this state.

History.—s. 127, ch. 89-154; s. 156, ch. 90-179; s. 9, ch. 2009-72.



607.1421 - Procedure for and effect of administrative dissolution.

607.1421 Procedure for and effect of administrative dissolution.—

(1) If the Department of State determines that one or more grounds exist under s. 607.1420 for dissolving a corporation, it shall serve the corporation with notice of its intention to administratively dissolve the corporation. If the corporation has provided the department with an electronic mail address, such notice shall be by electronic transmission. Administrative dissolution for failure to file an annual report shall occur on the fourth Friday in September of each year. The Department of State shall issue a certificate of dissolution to each dissolved corporation. Issuance of the certificate of dissolution may be by electronic transmission to any corporation that has provided the department with an electronic mail address.

(2) If the corporation does not correct each ground for dissolution under s. 607.1420(1)(b), (c), (d), or (e) or demonstrate to the reasonable satisfaction of the Department of State that each ground determined by the department does not exist within 60 days of issuance of the notice, the department shall administratively dissolve the corporation by issuing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. Issuance of the certificate of dissolution may be by electronic transmission to any corporation that has provided the department with an electronic mail address.

(3) A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under s. 607.1405 and notify claimants under s. 607.1406.

(4) A director, officer, or agent of a corporation dissolved pursuant to this section, purporting to act on behalf of the corporation, is personally liable for the debts, obligations, and liabilities of the corporation arising from such action and incurred subsequent to the corporation’s administrative dissolution only if he or she has actual notice of the administrative dissolution at the time such action is taken; but such liability shall be terminated upon the ratification of such action by the corporation’s board of directors or shareholders subsequent to the reinstatement of the corporation under ss. 607.1401-607.14401.

(5) The administrative dissolution of a corporation does not terminate the authority of its registered agent.

History.—s. 128, ch. 89-154; s. 1, ch. 95-211; s. 34, ch. 97-102; s. 10, ch. 2009-72.



607.1422 - Reinstatement following administrative dissolution.

607.1422 Reinstatement following administrative dissolution.—

(1) A corporation administratively dissolved under s. 607.1421 may apply to the Department of State for reinstatement at any time after the effective date of dissolution. The corporation must submit a reinstatement form prescribed and furnished by the Department of State or a current uniform business report signed by the registered agent and an officer or director and all fees then owed by the corporation, computed at the rate provided by law at the time the corporation applies for reinstatement.

(2) If the Department of State determines that the application contains the information required by subsection (1) and that the information is correct, it shall reinstate the corporation.

(3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred.

(4) The name of the dissolved corporation shall not be available for assumption or use by another corporation until 1 year after the effective date of dissolution unless the dissolved corporation provides the Department of State with an affidavit executed as required by s. 607.0120 permitting the immediate assumption or use of the name by another corporation.

(5) If the name of the dissolved corporation has been lawfully assumed in this state by another corporation, the Department of State shall require the dissolved corporation to amend its articles of incorporation to change its name before accepting its application for reinstatement.

History.—s. 129, ch. 89-154; s. 157, ch. 90-179; s. 36, ch. 2003-283.



607.1423 - Appeal from denial of reinstatement.

607.1423 Appeal from denial of reinstatement.—

(1) If the Department of State denies a corporation’s application for reinstatement following administrative dissolution, it shall serve the corporation under s. 607.0504(2) with a written notice that explains the reason or reasons for denial.

(2) After exhaustion of administrative remedies, the corporation may appeal the denial of reinstatement to the appropriate court as provided in s. 120.68 within 30 days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Department of State’s certificate of dissolution, the corporation’s application for reinstatement, and the department’s notice of denial.

(3) The court may summarily order the Department of State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(4) The court’s final decision may be appealed as in other civil proceedings.

History.—s. 130, ch. 89-154; s. 264, ch. 96-410.



607.1430 - Grounds for judicial dissolution.

607.1430 Grounds for judicial dissolution.—A circuit court may dissolve a corporation or order such other remedy as provided in s. 607.1434:

(1)(a) In a proceeding by the Department of Legal Affairs if it is established that:

1. The corporation obtained its articles of incorporation through fraud; or

2. The corporation has continued to exceed or abuse the authority conferred upon it by law.

(b) The enumeration in paragraph (a) of grounds for involuntary dissolution does not exclude actions or special proceedings by the Department of Legal Affairs or any state official for the annulment or dissolution of a corporation for other causes as provided in any other statute of this state;

(2) In a proceeding by a shareholder if it is established that:

(a) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered; or

(b) The shareholders are deadlocked in voting power and have failed to elect successors to directors whose terms have expired or would have expired upon qualification of their successors;

(3) In a proceeding by a shareholder or group of shareholders in a corporation having 35 or fewer shareholders if it is established that:

(a) The corporate assets are being misapplied or wasted, causing material injury to the corporation; or

(b) The directors or those in control of the corporation have acted, are acting, or are reasonably expected to act in a manner that is illegal or fraudulent;

(4) In a proceeding by a creditor if it is established that:

(a) The creditor’s claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(b) The corporation has admitted in writing that the creditor’s claim is due and owing and the corporation is insolvent; or

(5) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

History.—s. 131, ch. 89-154; s. 7, ch. 94-327.



607.1431 - Procedure for judicial dissolution.

607.1431 Procedure for judicial dissolution.—

(1) Venue for a proceeding brought under s. 607.1430 lies in the circuit court of the county where the corporation’s principal office is or was last located, as shown by the records of the Department of State, or, if none in this state, where its registered office is or was last located.

(2) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(3) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

(4) If the court determines that any party has commenced, continued, or participated in an action under s. 607.1430 and has acted arbitrarily, frivolously, vexatiously, or not in good faith, the court may, in its discretion, award attorney’s fees and other reasonable expenses to the other parties to the action who have been affected adversely by such actions.

History.—s. 132, ch. 89-154; s. 8, ch. 94-327.



607.1432 - Receivership or custodianship.

607.1432 Receivership or custodianship.—

(1) A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(2) The court may appoint a natural person or a corporation authorized to act as a receiver or custodian. The corporation may be a domestic corporation or a foreign corporation authorized to transact business in this state. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(a) The receiver:

1. May dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and

2. May sue and defend in his or her own name as receiver of the corporation in all courts of this state.

(b) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

(4) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation and its shareholders and creditors.

(5) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and his or her counsel from the assets of the corporation or proceeds from the sale of the assets.

(6) The court has jurisdiction to appoint an ancillary receiver for the assets and business of a corporation. The ancillary receiver shall serve ancillary to a receiver located in any other state, whenever the court deems that circumstances exist requiring the appointment of such a receiver. The court may appoint such an ancillary receiver for a foreign corporation even though no receiver has been appointed elsewhere. Such receivership shall be converted into an ancillary receivership when an order entered by a court of competent jurisdiction in the other state provides for a receivership of the corporation.

History.—s. 133, ch. 89-154; s. 35, ch. 97-102.



607.1433 - Judgment of dissolution.

607.1433 Judgment of dissolution.—

(1) If after a hearing the court determines that one or more grounds for judicial dissolution described in s. 607.1430 exist, it may enter a judgment dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the judgment to the Department of State, which shall file it.

(2) After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the corporation’s business and affairs in accordance with s. 607.1405 and the notification of claimants in accordance with s. 607.1406, subject to the provisions of subsection (3).

(3) In a proceeding for judicial dissolution, the court may require all creditors of the corporation to file with the clerk of the court or with the receiver, in such form as the court may prescribe, proofs under oath of their respective claims. If the court requires the filing of claims, it shall fix a date, which shall be not less than 4 months from the date of the order, as the last day for filing of claims. The court shall prescribe the method by which such notice of the deadline for filing claims shall be given to creditors and claimants. Prior to the date so fixed, the court may extend the time for the filing of claims by court order. Creditors and claimants failing to file proofs of claim on or before the date so fixed may be barred, by order of court, from participating in the distribution of the assets of the corporation. Nothing in this section affects the enforceability of any recorded mortgage or lien or the perfected security interest or rights of a person in possession of real or personal property.

History.—s. 134, ch. 89-154; s. 158, ch. 90-179; s. 38, ch. 93-281.



607.1434 - Alternative remedies to judicial dissolution.

607.1434 Alternative remedies to judicial dissolution.—In an action for dissolution pursuant to s. 607.1430, the court may, upon a showing of sufficient merit to warrant such remedy:

(1) Appoint a receiver or custodian pendente lite as provided in s. 607.1432;

(2) Appoint a provisional director as provided in s. 607.1435;

(3) Order a purchase of the complaining shareholder’s shares pursuant to s. 607.1436; or

(4) Upon proof of good cause, make any order or grant any equitable relief other than dissolution or liquidation as in its discretion it may deem appropriate.

History.—s. 9, ch. 94-327.



607.1435 - Provisional director.

607.1435 Provisional director.—

(1) A provisional director may be appointed in the discretion of the court if it appears that such action by the court will remedy the grounds alleged by the complaining shareholder to support the jurisdiction of the court under s. 607.1430. A provisional director may be appointed notwithstanding the absence of a vacancy on the board of directors, and such director shall have all the rights and powers of a duly elected director, including the right to notice of and to vote at meetings of directors, until such time as the provisional director is removed by order of the court or, unless otherwise ordered by a court, removed by a vote of the shareholders sufficient either to elect a majority of the board of directors or, if greater than majority voting is required by the articles of incorporation or the bylaws, to elect the requisite number of directors needed to take action. A provisional director shall be an impartial person who is neither a shareholder nor a creditor of the corporation or of any subsidiary or affiliate of the corporation, and whose further qualifications, if any, may be determined by the court.

(2) A provisional director shall report from time to time to the court concerning the matter complained of, or the status of the deadlock, if any, and of the status of the corporation’s business, as the court shall direct. No provisional director shall be liable for any action taken or decision made, except as directors may be liable under s. 607.0831. In addition, the provisional director shall submit to the court, if so directed, recommendations as to the appropriate disposition of the action. Whenever a provisional director is appointed, any officer or director of the corporation may, from time to time, petition the court for instructions clarifying the duties and responsibilities of such officer or director.

(3) In any proceeding under this section, the court shall allow reasonable compensation to the provisional director for services rendered and reimbursement or direct payment of reasonable costs and expenses, which amounts shall be paid by the corporation.

History.—s. 10, ch. 94-327.



607.1436 - Election to purchase instead of dissolution.

607.1436 Election to purchase instead of dissolution.—

(1) In a proceeding under s. 607.1430(2) or (3) to dissolve a corporation, the corporation may elect or, if it fails to elect, one or more shareholders may elect to purchase all shares owned by the petitioning shareholder at the fair value of the shares. An election pursuant to this section shall be irrevocable unless the court determines that it is equitable to set aside or modify the election.

(2) An election to purchase pursuant to this section may be filed with the court at any time within 90 days after the filing of the petition under s. 607.1430(2) or (3) or at such later time as the court in its discretion may allow. If the election to purchase is filed by one or more shareholders, the corporation shall, within 10 days thereafter, give written notice to all shareholders, other than the petitioner. The notice must state the name and number of shares owned by the petitioner and the name and number of shares owned by each electing shareholder and must advise the recipients of their right to join in the election to purchase shares in accordance with this section. Shareholders who wish to participate must file notice of their intention to join in the purchase no later than 30 days after the effective date of the notice to them. All shareholders who have filed an election or notice of their intention to participate in the election to purchase thereby become parties to the proceeding and shall participate in the purchase in proportion to their ownership of shares as of the date the first election was filed, unless they otherwise agree or the court otherwise directs. After an election has been filed by the corporation or one or more shareholders, the proceeding under s. 607.1430(2) or (3) may not be discontinued or settled, nor may the petitioning shareholder sell or otherwise dispose of his or her shares, unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioner, to permit such discontinuance, settlement, sale, or other disposition.

(3) If, within 60 days after the filing of the first election, the parties reach agreement as to the fair value and terms of the purchase of the petitioner’s shares, the court shall enter an order directing the purchase of petitioner’s shares upon the terms and conditions agreed to by the parties.

(4) If the parties are unable to reach an agreement as provided for in subsection (3), the court, upon application of any party, shall stay the s. 607.1430 proceedings and determine the fair value of the petitioner’s shares as of the day before the date on which the petition under s. 607.1430 was filed or as of such other date as the court deems appropriate under the circumstances.

(5) Upon determining the fair value of the shares, the court shall enter an order directing the purchase upon such terms and conditions as the court deems appropriate, which may include payment of the purchase price in installments, when necessary in the interests of equity, provision for security to assure payment of the purchase price and any additional costs, fees, and expenses as may have been awarded, and, if the shares are to be purchased by shareholders, the allocation of shares among such shareholders. In allocating petitioner’s shares among holders of different classes of shares, the court shall attempt to preserve the existing distribution of voting rights among holders of different classes insofar as practicable and may direct that holders of a specific class or classes shall not participate in the purchase. Interest may be allowed at the rate and from the date determined by the court to be equitable; however, if the court finds that the refusal of the petitioning shareholder to accept an offer of payment was arbitrary or otherwise not in good faith, no interest shall be allowed. If the court finds that the petitioning shareholder had probable grounds for relief under s. 607.1430(3), it may award to the petitioning shareholder reasonable fees and expenses of counsel and of any experts employed by petitioner.

(6) Upon entry of an order under subsection (3) or subsection (5), the court shall dismiss the petition to dissolve the corporation under s. 607.1430 and the petitioning shareholder shall no longer have any rights or status as a shareholder of the corporation, except the right to receive the amounts awarded by the order of the court, which shall be enforceable in the same manner as any other judgment.

(7) The purchase ordered pursuant to subsection (5) shall be made within 10 days after the date the order becomes final unless, before that time, the corporation files with the court a notice of its intention to adopt articles of dissolution pursuant to ss. 607.1402 and 607.1403, which articles shall then be adopted and filed within 50 days thereafter. Upon filing of such articles of dissolution, the corporation shall be dissolved in accordance with the provisions of ss. 607.1405 and 607.1406, and the order entered pursuant to subsection (5) shall no longer be of any force or effect, except that the court may award the petitioning shareholder reasonable fees and expenses of counsel and any experts in accordance with the provisions of subsection (5) and the petitioner may continue to pursue any claims previously asserted on behalf of the corporation.

(8) Any payment by the corporation pursuant to an order under subsection (3) or subsection (5), other than an award of fees and expenses pursuant to subsection (5), is subject to the provisions of s. 607.06401.

History.—s. 11, ch. 94-327; s. 36, ch. 97-102.



607.14401 - Deposit with Department of Financial Services.

607.14401 Deposit with Department of Financial Services.—Assets of a dissolved corporation that should be transferred to a creditor, claimant, or shareholder of the corporation who cannot be found or who is not competent to receive them shall be deposited, within 6 months from the date fixed for the payment of the final liquidating distribution, with the Department of Financial Services, where such assets shall be held as abandoned property. When the creditor, claimant, or shareholder furnishes satisfactory proof of entitlement to the amount or assets deposited, the Department of Financial Services shall pay the creditor, claimant, or shareholder or his or her representative that amount or those assets.

History.—s. 135, ch. 89-154; s. 159, ch. 90-179; s. 37, ch. 97-102; s. 746, ch. 2003-261.

Note.—Former s. 607.1440.



607.1501 - Authority of foreign corporation to transact business required.

607.1501 Authority of foreign corporation to transact business required.—

(1) A foreign corporation may not transact business in this state until it obtains a certificate of authority from the Department of State.

(2) The following activities, among others, do not constitute transacting business within the meaning of subsection (1):

(a) Maintaining, defending, or settling any proceeding.

(b) Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs.

(c) Maintaining bank accounts.

(d) Maintaining officers or agencies for the transfer, exchange, and registration of the corporation’s own securities or maintaining trustees or depositaries with respect to those securities.

(e) Selling through independent contractors.

(f) Soliciting or obtaining orders, whether by mail or through employees, agents, or otherwise, if the orders require acceptance outside this state before they become contracts.

(g) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property.

(h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

(i) Transacting business in interstate commerce.

(j) Conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature.

(k) Owning and controlling a subsidiary corporation incorporated in or transacting business within this state or voting the stock of any corporation which it has lawfully acquired.

(l) Owning a limited partnership interest in a limited partnership that is doing business within this state, unless such limited partner manages or controls the partnership or exercises the powers and duties of a general partner.

(m) Owning, without more, real or personal property.

(3) The list of activities in subsection (2) is not exhaustive.

(4) This section has no application to the question of whether any foreign corporation is subject to service of process and suit in this state under any law of this state.

History.—s. 136, ch. 89-154.



607.1502 - Consequences of transacting business without authority.

607.1502 Consequences of transacting business without authority.—

(1) A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(2) The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

(3) A court may stay a proceeding commenced by a foreign corporation or its successor or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(4) A foreign corporation which transacts business in this state without authority to do so shall be liable to this state for the years or parts thereof during which it transacted business in this state without authority in an amount equal to all fees and taxes which would have been imposed by this act upon such corporation had it duly applied for and received authority to transact business in this state as required by this act. In addition to the payments thus prescribed, such corporation shall be liable for a civil penalty of not less than $500 or more than $1,000 for each year or part thereof during which it transacts business in this state without a certificate of authority. The Department of State may collect all penalties due under this subsection and may bring an action in circuit court to recover all penalties and fees due and owing the state.

(5) Notwithstanding subsections (1) and (2), the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of any of its contracts, deeds, mortgages, security interests, or corporate acts or prevent it from defending any proceeding in this state.

History.—s. 137, ch. 89-154; s. 5, ch. 91-214.



607.1503 - Application for certificate of authority.

607.1503 Application for certificate of authority.—

(1) A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the Department of State for filing. Such application shall be made on forms prescribed and furnished by the Department of State and shall set forth:

(a) The name of the foreign corporation as long as its name satisfies the requirements of s. 607.0401, but if its name does not satisfy such requirements, a corporate name that otherwise satisfies the requirements of s. 607.1506;

(b) The jurisdiction under the law of which it is incorporated;

(c) Its date of incorporation and period of duration;

(d) The street address of its principal office;

(e) The address of its registered office in this state and the name of its registered agent at that office;

(f) The names and usual business addresses of its current directors and officers;

(g) Such additional information as may be necessary or appropriate in order to enable the Department of State to determine whether such corporation is entitled to file an application for authority to transact business in this state and to determine and assess the fees and taxes payable as prescribed in this act.

(2) The foreign corporation shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated, not more than 90 days prior to delivery of the application to the Department of State, by the secretary of state or other official having custody of corporate records in the jurisdiction under the law of which it is incorporated. A translation of the certificate, under oath of the translator, must be attached to a certificate which is in a language other than the English language.

(3) A foreign corporation shall not be denied authority to transact business in this state by reason of the fact that the laws of the jurisdiction under which such corporation is organized governing its organization and internal affairs differ from the laws of this state.

History.—s. 138, ch. 89-154; s. 37, ch. 2003-283.



607.1504 - Amended certificate of authority.

607.1504 Amended certificate of authority.—

(1) A foreign corporation authorized to transact business in this state shall make application to the Department of State to obtain an amended certificate of authority if it changes:

(a) Its corporate name;

(b) The period of its duration; or

(c) The jurisdiction of its incorporation.

(2) Such application shall be made within 90 days after the occurrence of any change mentioned in subsection (1), shall be made on forms prescribed by the Department of State, and shall be executed in accordance with s. 607.0120. The foreign corporation shall deliver with the completed application, a certificate, or a document of similar import, authenticated as of a date not more than 90 days prior to delivery of the application to the Department of State by the Secretary of State or other official having custody of corporate records in the jurisdiction under the laws of which it is incorporated, evidencing the amendment. A translation of the certificate, under oath or affirmation of the translator, must be attached to a certificate that is in a language other than English. The application shall set forth:

(a) The name of the foreign corporation as it appears on the records of the Department of State.

(b) The jurisdiction of its incorporation.

(c) The date it was authorized to do business in this state.

(d) If the name of the foreign corporation has been changed, the name relinquished, the new name, a statement that the change of name has been effected under the laws of the jurisdiction of its incorporation, and the date the change was effected.

(e) If the amendment changes its period of duration, a statement of such change.

(f) If the amendment changes the jurisdiction of incorporation, a statement of such change.

(3) The requirements of s. 607.1503 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.

History.—s. 139, ch. 89-154; s. 160, ch. 90-179; s. 38, ch. 2003-283.



607.1505 - Effect of certificate of authority.

607.1505 Effect of certificate of authority.—

(1) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the Department of State to suspend or revoke the certificate as provided in this act.

(2) A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by this act is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

(3) This act does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.

History.—s. 140, ch. 89-154.



607.1506 - Corporate name of foreign corporation.

607.1506 Corporate name of foreign corporation.—

(1) A foreign corporation is not entitled to file an application for a certificate of authority unless the corporate name of such corporation satisfies the requirements of s. 607.0401. If the corporate name of a foreign corporation does not satisfy the requirements of s. 607.0401, the foreign corporation, to obtain or maintain a certificate of authority to transact business in this state:

(a) May add the word “corporation,” “company,” or “incorporated” or the abbreviation “Corp.,” “Inc.,” “Co.,” or the designation “Corp,” “Inc,” or “Co,” as will clearly indicate that it is a corporation instead of a natural person, partnership, or other business entity; or

(b) May use an alternate name to transact business in this state if its real name is unavailable. Any such alternate corporate name, adopted for use in this state, shall be cross-referenced to the real corporate name in the records of the Division of Corporations. If the corporation’s real corporate name becomes available in this state or the corporation chooses to change its alternate name, a copy of the resolution of its board of directors changing or withdrawing the alternate name, executed as required by s. 607.0120, shall be delivered for filing.

(2) The corporate name (including the alternate name) of a foreign corporation must be distinguishable upon the records of the Division of Corporations from:

(a) Any corporate name of a corporation incorporated or authorized to transact business in this state;

(b) The alternate name of another foreign corporation authorized to transact business in this state;

(c) The corporate name of a not-for-profit corporation incorporated or authorized to transact business in this state; and

(d) The names of all other entities or filings, except fictitious name registrations pursuant to s. 865.09, organized or registered under the laws of this state that are on file with the Division of Corporations.

(3) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of s. 607.0401, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of s. 607.0401 and obtains an amended certificate of authority under s. 607.1504.

History.—s. 141, ch. 89-154; s. 161, ch. 90-179; s. 39, ch. 93-281; s. 15, ch. 98-101; s. 39, ch. 2003-283.



607.1507 - Registered office and registered agent of foreign corporation.

607.1507 Registered office and registered agent of foreign corporation.—

(1) Each foreign corporation authorized to transact business in this state must continuously maintain in this state:

(a) A registered office that may be the same as any of its places of business; and

(b) A registered agent, who may be:

1. An individual who resides in this state and whose business office is identical with the registered office;

2. A corporation or not-for-profit corporation as defined in chapter 617, the business office of which is identical with the registered office; or

3. Another foreign corporation or foreign not-for-profit corporation authorized pursuant to this chapter or chapter 617, to transact business or conduct its affairs in this state the business office of which is identical with the registered office.

(2) A registered agent appointed pursuant to this section or a successor registered agent appointed pursuant to s. 607.1508 on whom process may be served shall each file a statement in writing with the Department of State, in such form and manner as shall be prescribed by the department, accepting the appointment as a registered agent simultaneously with his or her being designated. Such statement of acceptance shall state that the registered agent is familiar with, and accepts, the obligations of that position.

History.—s. 142, ch. 89-154; s. 162, ch. 90-179; s. 40, ch. 93-281; s. 38, ch. 97-102.



607.1508 - Change of registered office and registered agent of foreign corporation.

607.1508 Change of registered office and registered agent of foreign corporation.—

(1) A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the Department of State for filing a statement of change that sets forth:

(a) Its name;

(b) The street address of its current registered office;

(c) If the current registered office is to be changed, the street address of its new registered office;

(d) The name of its current registered agent;

(e) If the current registered agent is to be changed, the name of its new registered agent and the new agent’s written consent (either on the statement or attached to it) to the appointment;

(f) That, after the change or changes are made, the street address of its registered office and the business office of its registered agent will be identical; and

(g) That such change was authorized by resolution duly adopted by its board of directors or by an officer of the corporation so authorized by the board of directors.

(2) If a registered agent changes the street address of her or his business office, she or he may change the street address of the registered office of any foreign corporation for which she or he is the registered agent by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the Department of State for filing a statement of change that complies with the requirements of paragraphs (1)(a)-(f) and recites that the corporation has been notified of the change.

History.—s. 143, ch. 89-154; s. 163, ch. 90-179; s. 41, ch. 93-281; s. 39, ch. 97-102.



607.1509 - Resignation of registered agent of foreign corporation.

607.1509 Resignation of registered agent of foreign corporation.—

(1) The registered agent of a foreign corporation may resign his or her agency appointment by signing and delivering to the Department of State for filing a statement of resignation and mailing a copy of such statement to the corporation at the corporation’s principal office address shown in its most recent annual report or, if none, shown in its application for a certificate of authority or other most recently filed document. The statement of resignation must state that a copy of such statement has been mailed to the corporation at the address so stated. The statement of resignation may include a statement that the registered office is also discontinued.

(2) The agency appointment is terminated as of the 31st day after the date on which the statement was filed and, unless otherwise provided in the statement, termination of the agency acts as a termination of the registered office.

History.—s. 144, ch. 89-154; s. 164, ch. 90-179; s. 42, ch. 93-281; s. 40, ch. 97-102.



607.15101 - Service of process, notice, or demand on a foreign corporation.

607.15101 Service of process, notice, or demand on a foreign corporation.—

(1) The registered agent of a foreign corporation authorized to transact business in this state is the corporation’s agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.

(2) A foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation at its principal office shown in its application for a certificate of authority or in its most recent annual report if the foreign corporation:

(a) Has no registered agent or its registered agent cannot with reasonable diligence be served;

(b) Has withdrawn from transacting business in this state under s. 607.1520; or

(c) Has had its certificate of authority revoked under s. 607.1531.

(3) Service is perfected under subsection (2) at the earliest of:

(a) The date the foreign corporation receives the mail;

(b) The date shown on the return receipt, if signed on behalf of the foreign corporation; or

(c) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(4) This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation. Process against any foreign corporation may also be served in accordance with chapter 48 or chapter 49.

(5) Any notice to or demand on a foreign corporation made pursuant to this act may be made in accordance with the procedures for notice to or demand on domestic corporations under s. 607.0504.

History.—s. 145, ch. 89-154; s. 165, ch. 90-179.

Note.—Former s. 607.1510.



607.1520 - Withdrawal of foreign corporation.

607.1520 Withdrawal of foreign corporation.—

(1) A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the Department of State.

(2) A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the Department of State for filing. The application shall be made on forms prescribed and furnished by the Department of State and shall set forth:

(a) The name of the foreign corporation and the jurisdiction under the law of which it is incorporated;

(b) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(c) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Department of State as its agent for service of process based on a cause of action arising during the time it was authorized to transact business in this state;

(d) A mailing address to which the Department of State may mail a copy of any process served on it under paragraph (c); and

(e) A commitment to notify the Department of State in the future of any change in its mailing address.

(3) After the withdrawal of the corporation is effective, service of process on the Department of State under this section is service on the foreign corporation. Upon receipt of the process, the Department of State shall mail a copy of the process to the foreign corporation at the mailing address set forth under subsection (2).

History.—s. 146, ch. 89-154; s. 2, ch. 95-211.



607.1530 - Grounds for revocation of authority to transact business.

607.1530 Grounds for revocation of authority to transact business.—The Department of State may commence a proceeding under s. 607.1531 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) The foreign corporation has failed to file its annual report with the Department of State by 5 p.m. Eastern Time on the third Friday in September.

(2) The foreign corporation does not pay, within the time required by this act, any fees, taxes, or penalties imposed by this act or other law.

(3) The foreign corporation is without a registered agent or registered office in this state for 30 days or more.

(4) The foreign corporation does not notify the Department of State under s. 607.1508 or s. 607.1509 that its registered agent has resigned or that its registered office has been discontinued within 30 days of the resignation or discontinuance.

(5) An incorporator, director, officer, or agent of the foreign corporation signed a document she or he knew was false in any material respect with intent that the document be delivered to the Department of State for filing.

(6) The Department of State receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the jurisdiction under the law of which the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger.

(7) The foreign corporation has failed to answer truthfully and fully, within the time prescribed by this act, interrogatories propounded by the Department of State.

History.—s. 147, ch. 89-154; s. 41, ch. 97-102; s. 11, ch. 2009-72.



607.1531 - Procedure for and effect of revocation.

607.1531 Procedure for and effect of revocation.—

(1) If the Department of State determines that one or more grounds exist under s. 607.1530 for revocation of a certificate of authority, the Department of State shall serve the foreign corporation with notice of its intent to revoke the foreign corporation’s certificate of authority. If the foreign corporation has provided the department with an electronic mail address, such notice shall be by electronic transmission. Revocation for failure to file an annual report shall occur on the fourth Friday in September of each year. The department shall issue a certificate of revocation to each revoked corporation. Issuance of the certificate of revocation may be by electronic transmission to any corporation that has provided the department with an electronic mail address.

(2) If the foreign corporation does not correct each ground for revocation under s. 607.1530(2)-(7) or demonstrate to the reasonable satisfaction of the Department of State that each ground determined by the Department of State does not exist within 60 days after issuance of notice, the Department of State shall revoke the foreign corporation’s certificate of authority by issuing a certificate of revocation that recites the ground or grounds for revocation and its effective date. Issuance of the certificate of revocation may be by electronic transmission to any foreign corporation that has provided the department with an electronic mail address.

(3) The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(4) Revocation of a foreign corporation’s certificate of authority does not terminate the authority of the registered agent of the corporation.

History.—s. 148, ch. 89-154; s. 166, ch. 90-179; s. 12, ch. 2009-72.



607.15315 - Revocation; application for reinstatement.

607.15315 Revocation; application for reinstatement.—

(1)(a) A foreign corporation the certificate of authority of which has been revoked pursuant to s. 607.1531 may apply to the Department of State for reinstatement at any time after the effective date of revocation of authority. The application must:

1. Recite the name of the foreign corporation and the effective date of its revocation of authority;

2. State that the ground or grounds for revocation of authority either did not exist or have been eliminated and that no further grounds currently exist for revocation of authority;

3. State that the foreign corporation’s name satisfies the requirements of s. 607.1506; and

4. State that all fees owed by the corporation and computed at the rate provided by law at the time the foreign corporation applies for reinstatement have been paid; or

(b) As an alternative, the foreign corporation may submit a current annual report, signed by the registered agent and an officer or director, which substantially complies with the requirements of paragraph (a).

(2) If the Department of State determines that the application contains the information required by subsection (1) and that the information is correct, it shall cancel the certificate of revocation of authority and prepare a certificate of reinstatement that recites its determination and prepare a certificate of reinstatement, file the original of the certificate, and serve a copy on the corporation under s. 607.0504(2).

(3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the revocation of authority and the foreign corporation resumes carrying on its business as if the revocation of authority had never occurred.

(4) The name of the foreign corporation the certificate of authority of which has been revoked is not available for assumption or use by another corporation until 1 year after the effective date of revocation of authority unless the corporation provides the Department of State with an affidavit executed as required by s. 607.0120 permitting the immediate assumption or use of the name by another corporation.

(5) If the name of the foreign corporation has been lawfully assumed in this state by another corporation, the Department of State shall require the foreign corporation to comply with s. 607.1506 before accepting its application for reinstatement.

History.—s. 167, ch. 90-179.



607.1532 - Appeal from revocation.

607.1532 Appeal from revocation.—

(1) If the Department of State revokes the authority of any foreign corporation to transact business in this state pursuant to the provisions of this act, such foreign corporation may likewise appeal to the circuit court of the county where the registered office of such corporation in this state is situated by filing with the clerk of such court a petition setting forth a copy of its application for authority to transact business in this state and a copy of the certificate of revocation given by the Department of State, whereupon the matter shall be tried de novo by the court, and the court shall either sustain the action of the Department of State or direct the department to take such action as the court deems proper.

(2) Appeals from all final orders and judgments entered by the circuit court under this section in review of any ruling or decision of the Department of State may be taken as in other civil actions.

History.—s. 149, ch. 89-154.



607.1601 - Corporate records.

607.1601 Corporate records.—

(1) A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

(2) A corporation shall maintain accurate accounting records.

(3) A corporation or its agent shall maintain a record of its shareholders in a form that permits preparation of a list of the names and addresses of all shareholders in alphabetical order by class of shares showing the number and series of shares held by each.

(4) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(5) A corporation shall keep a copy of the following records:

(a) Its articles or restated articles of incorporation and all amendments to them currently in effect;

(b) Its bylaws or restated bylaws and all amendments to them currently in effect;

(c) Resolutions adopted by its board of directors creating one or more classes or series of shares and fixing their relative rights, preferences, and limitations, if shares issued pursuant to those resolutions are outstanding;

(d) The minutes of all shareholders’ meetings and records of all action taken by shareholders without a meeting for the past 3 years;

(e) Written communications to all shareholders generally or all shareholders of a class or series within the past 3 years, including the financial statements furnished for the past 3 years under s. 607.1620;

(f) A list of the names and business street addresses of its current directors and officers; and

(g) Its most recent annual report delivered to the Department of State under s. 607.1622.

History.—s. 150, ch. 89-154.



607.1602 - Inspection of records by shareholders.

607.1602 Inspection of records by shareholders.—

(1) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporation’s principal office, any of the records of the corporation described in s. 607.1601(5) if the shareholder gives the corporation written notice of his or her demand at least 5 business days before the date on which he or she wishes to inspect and copy.

(2) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder meets the requirements of subsection (3) and gives the corporation written notice of his or her demand at least 5 business days before the date on which he or she wishes to inspect and copy:

(a) Excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders, and records of action taken by the shareholders or board of directors without a meeting, to the extent not subject to inspection under subsection (1);

(b) Accounting records of the corporation;

(c) The record of shareholders; and

(d) Any other books and records.

(3) A shareholder may inspect and copy the records described in subsection (2) only if:

(a) The shareholder’s demand is made in good faith and for a proper purpose;

(b) The shareholder describes with reasonable particularity his or her purpose and the records he or she desires to inspect; and

(c) The records are directly connected with the shareholder’s purpose.

(4) A shareholder of a Florida corporation, or a shareholder of a foreign corporation authorized to transact business in this state who resides in this state, is entitled to inspect and copy, during regular business hours at a reasonable location in this state specified by the corporation, a copy of the records of the corporation described in s. 607.1601(5)(b) and (f), if the shareholder gives the corporation written notice of his or her demand at least 15 business days before the date on which he or she wishes to inspect and copy.

(5) This section does not affect:

(a) The right of a shareholder to inspect and copy records under s. 607.0720 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant;

(b) The power of a court, independently of this act, to compel the production of corporate records for examination.

(6) A corporation may deny any demand for inspection made pursuant to subsection (2) if the demand was made for an improper purpose, or if the demanding shareholder has within 2 years preceding his or her demand sold or offered for sale any list of shareholders of the corporation or any other corporation, has aided or abetted any person in procuring any list of shareholders for any such purpose, or has improperly used any information secured through any prior examination of the records of the corporation or any other corporation.

(7) A shareholder may not sell or otherwise distribute any information or records inspected under this section, except to the extent that such use is for a proper purpose as defined in subsection (3). Any person who violates this provision shall be subject to a civil penalty of $5,000.

(8) For purposes of this section, the term “shareholder” includes a beneficial owner whose shares are held in a voting trust or by a nominee on his or her behalf.

(9) For purposes of this section, a “proper purpose” means a purpose reasonably related to such person’s interest as a shareholder.

History.—s. 151, ch. 89-154; s. 12, ch. 94-327; s. 42, ch. 97-102.



607.1603 - Scope of inspection right.

607.1603 Scope of inspection right.—

(1) A shareholder’s agent or attorney has the same inspection and copying rights as the shareholder he or she represents.

(2) The right to copy records under s. 607.1602 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(3) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production or reproduction of the records. If the records are kept in other than written form, the corporation shall convert such records into written form upon the request of any person entitled to inspect the same. The corporation shall bear the costs of converting any records described in s. 607.1601(5). The requesting shareholder shall bear the costs, including the cost of compiling the information requested, incurred to convert any records described in s. 607.1602(2).

(4) If requested by a shareholder, the corporation shall comply with a shareholder’s demand to inspect the records of shareholders under s. 607.1602(2)(c) by providing him or her with a list of its shareholders of the nature described in s. 607.1601(3). Such a list must be compiled as of the last record date for which it has been compiled or as of a subsequent date if specified by the shareholder.

History.—s. 152, ch. 89-154; s. 43, ch. 97-102.



607.1604 - Court-ordered inspection.

607.1604 Court-ordered inspection.—

(1) If a corporation does not allow a shareholder who complies with s. 607.1602(1) or (4) to inspect and copy any records required by that subsection to be available for inspection, the circuit court in the county where the corporation’s principal office (or, if none in this state, its registered office) is located may summarily order inspection and copying of the records demanded at the corporation’s expense upon application of the shareholder.

(2) If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with s. 607.1602(2) and (3), may apply to the circuit court in the county where the corporation’s principal office (or, if none in this state, its registered office) is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

(3) If the court orders inspection or copying of the records demanded, it shall also order the corporation to pay the shareholder’s costs, including reasonable attorney’s fees, reasonably incurred to obtain the order and enforce its rights under this section unless the corporation, or the officer, director, or agent, as the case may be, proves that it or she or he refused inspection in good faith because it or she or he had a reasonable basis for doubt about the right of the shareholder to inspect or copy the records demanded.

(4) If the court orders inspection or copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.

History.—s. 153, ch. 89-154; s. 44, ch. 97-102.



607.1605 - Inspection of records by directors.

607.1605 Inspection of records by directors.—

(1) A director of a corporation is entitled to inspect and copy the books, records, and documents of the corporation at any reasonable time to the extent reasonably related to the performance of the director’s duties as a director, including duties as a member of a committee, but not for any other purpose or in any manner that would violate any duty to the corporation.

(2) The circuit court of the county in which the corporation’s principal office or, if none in this state, its registered office is located may order inspection and copying of the books, records, and documents at the corporation’s expense, upon application of a director who has been refused such inspection rights, unless the corporation establishes that the director is not entitled to such inspection rights. The court shall dispose of an application under this subsection on an expedited basis.

(3) If an order is issued, the court may include provisions protecting the corporation from undue burden or expense and prohibiting the director from using information obtained upon exercise of the inspection rights in a manner that would violate a duty to the corporation, and may also order the corporation to reimburse the director for the director’s costs, including reasonable counsel fees, incurred in connection with the application.

History.—s. 40, ch. 2003-283.



607.1620 - Financial statements for shareholders.

607.1620 Financial statements for shareholders.—

(1) Unless modified by resolution of the shareholders within 120 days of the close of each fiscal year, a corporation shall furnish its shareholders annual financial statements which may be consolidated or combined statements of the corporation and one or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year, an income statement for that year, and a statement of cash flows for that year. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.

(2) If the annual financial statements are reported upon by a public accountant, his or her report must accompany them. If not, the statements must be accompanied by a statement of the president or the person responsible for the corporation’s accounting records:

(a) Stating his or her reasonable belief whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(b) Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.

(3) Any corporation required by subsection (1) to furnish annual financial statements to its shareholders shall furnish such annual financial statements to each shareholder within 120 days after the close of each fiscal year or within such additional time thereafter as is reasonably necessary to enable the corporation to prepare its financial statements if, for reasons beyond the corporation’s control, it is unable to prepare its financial statements within the prescribed period. Thereafter, on written request from a shareholder who was not furnished the statements, the corporation shall furnish him or her the latest annual financial statements.

(4) If a corporation does not comply with the shareholder’s request for annual financial statements pursuant to this section within 30 days of delivery of such request to the corporation, the circuit court in the county where the corporation’s principal office (or, if none in this state, its registered office) is located may, upon application of the shareholder, summarily order the corporation to furnish such financial statements. If the court orders the corporation to furnish the shareholder with the financial statements demanded, it shall also order the corporation to pay the shareholder’s costs, including reasonable attorney’s fees, reasonably incurred to obtain the order and otherwise enforce its rights under this section.

(5) The requirement to furnish annual financial statements as described in this section shall be satisfied by sending such annual financial statements by mail or electronic transmission. If a corporation has an outstanding class of securities registered under s. 12 of the Securities Exchange Act of 1934, as amended, the requirement to furnish annual financial statements may be satisfied by complying with 17 C.F.R. s. 240.14a-16, as amended, with respect to the obligation of a corporation to furnish an annual financial report to shareholders pursuant to 17 C.F.R. s. 240.14a-3(b), as amended.

History.—s. 154, ch. 89-154; s. 45, ch. 97-102; s. 1, ch. 2009-118; s. 6, ch. 2009-205.



607.1621 - Other reports to shareholders.

607.1621 Other reports to shareholders.—

(1) If a corporation indemnifies or advances expenses to any director, officer, employee, or agent under s. 607.0850 otherwise than by court order or action by the shareholders or by an insurance carrier pursuant to insurance maintained by the corporation, the corporation shall report the indemnification or advance in writing to the shareholders with or before the notice of the next shareholders’ meeting, or prior to such meeting if the indemnification or advance occurs after the giving of such notice but prior to the time such meeting is held, which report shall include a statement specifying the persons paid, the amounts paid, and the nature and status at the time of such payment of the litigation or threatened litigation.

(2) If a corporation issues or authorizes the issuance of shares for promises to render services in the future, the corporation shall report in writing to the shareholders the number of shares authorized or issued, and the consideration received by the corporation, with or before the notice of the next shareholders’ meeting.

History.—s. 155, ch. 89-154.



607.1622 - Annual report for Department of State.

607.1622 Annual report for Department of State.—

(1) Each domestic corporation and each foreign corporation authorized to transact business in this state shall deliver to the Department of State for filing a sworn annual report on such forms as the Department of State prescribes that sets forth:

(a) The name of the corporation and the state or country under the law of which it is incorporated;

(b) The date of incorporation or, if a foreign corporation, the date on which it was admitted to do business in this state;

(c) The address of its principal office and the mailing address of the corporation;

(d) The corporation’s federal employer identification number, if any, or, if none, whether one has been applied for;

(e) The names and business street addresses of its directors and principal officers;

(f) The street address of its registered office and the name of its registered agent at that office in this state;

(g) Language permitting a voluntary contribution of $5 per taxpayer, which contribution shall be transferred into the 1Election Campaign Financing Trust Fund. A statement providing an explanation of the purpose of the trust fund shall also be included; and

(h) Such additional information as may be necessary or appropriate to enable the Department of State to carry out the provisions of this act.

(2) Proof to the satisfaction of the Department of State that on or before May 1 such report was deposited in the United States mail in a sealed envelope, properly addressed with postage prepaid, shall be deemed compliance with this requirement.

(3) If an annual report does not contain the information required by this section, the Department of State shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction. If the report is corrected to contain the information required by this section and delivered to the Department of State within 30 days after the effective date of notice, it is deemed to be timely filed.

(4) Each report shall be executed by the corporation by an officer or director or, if the corporation is in the hands of a receiver or trustee, shall be executed on behalf of the corporation by such receiver or trustee, and the signing thereof shall have the same legal effect as if made under oath, without the necessity of appending such oath thereto.

(5) The first annual report must be delivered to the Department of State between January 1 and May 1 of the year following the calendar year in which a domestic corporation was incorporated or a foreign corporation was authorized to transact business. Subsequent annual reports must be delivered to the Department of State between January 1 and May 1 of the subsequent calendar years.

(6) Information in the annual report must be current as of the date the annual report is executed on behalf of the corporation.

(7) If an additional updated report is received, the department shall file the document and make the information contained therein part of the official record.

(8) Any corporation failing to file an annual report which complies with the requirements of this section shall not be permitted to maintain or defend any action in any court of this state until such report is filed and all fees and taxes due under this act are paid and shall be subject to dissolution or cancellation of its certificate of authority to do business as provided in this act.

(9) The department shall prescribe the forms on which to make the annual report called for in this section and may substitute the uniform business report, pursuant to s. 606.06, as a means of satisfying the requirement of this part.

History.—s. 156, ch. 89-154; s. 168, ch. 90-179; s. 30, ch. 91-107; s. 10, ch. 91-112; s. 26, ch. 92-319; s. 6, ch. 99-218; s. 41, ch. 2003-283.

1Note.—The trust fund expired, effective November 4, 1996, by operation of s. 19(f), Art. III of the State Constitution.



607.1701 - Application to existing domestic corporation.

607.1701 Application to existing domestic corporation.—This act applies to all domestic corporations in existence on July 1, 1990, that were incorporated under any general statute of this state providing for incorporation of corporations for profit if power to amend or repeal the statute under which the corporation was incorporated was reserved.

History.—s. 157, ch. 89-154.



607.1702 - Application to qualified foreign corporations.

607.1702 Application to qualified foreign corporations.—A foreign corporation authorized to transact business in this state on July 1, 1990, is subject to this act but is not required to obtain a new certificate of authority to transact business under this act.

History.—s. 158, ch. 89-154.



607.1711 - Application to foreign and interstate commerce.

607.1711 Application to foreign and interstate commerce.—The provisions of this act apply to commerce with foreign nations and among the several states only insofar as the same may be permitted under the Constitution and laws of the United States.

History.—s. 159, ch. 89-154.



607.1801 - Domestication of foreign corporations.

607.1801 Domestication of foreign corporations.—

(1) As used in this section, the term “corporation” includes any incorporated organization, private law corporation (whether or not organized for business purposes), public law corporation, partnership, proprietorship, joint venture, foundation, trust, association, or similar entity.

(2) Any foreign corporation may become domesticated in this state by filing with the Department of State:

(a) A certificate of domestication which shall be executed in accordance with subsection (7) and filed and recorded in accordance with s. 607.0120; and

(b) Articles of incorporation, which shall be executed, filed, and recorded in accordance with ss. 607.0120 and 607.0202.

(3) The certificate of domestication shall certify:

(a) The date on which and jurisdiction where the corporation was first formed, incorporated, or otherwise came into being;

(b) The name of the corporation immediately prior to the filing of the certificate of domestication;

(c) The name of the corporation as set forth in its articles of incorporation filed in accordance with paragraph (2)(b); and

(d) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the corporation, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of domestication.

(4) Upon filing with the Department of State of the certificate of domestication and articles of incorporation, the corporation shall be domesticated in this state, and the corporation shall thereafter be subject to this act, except that notwithstanding the provision of s. 607.0203 the existence of the corporation shall be deemed to have commenced on the date the corporation commenced its existence in the jurisdiction in which the corporation was first formed, incorporated, or otherwise came into being.

(5) The domestication of any corporation in this state shall not be deemed to affect any obligations or liabilities of the corporation incurred prior to its domestication.

(6) The filing of a certificate of domestication shall not affect the choice of law applicable to the corporation, except that, from the date the certificate of domestication is filed, the law of this state, including this act, shall apply to the corporation to the same extent as if the corporation has been incorporated as a corporation of this state on that date.

(7) The certificate of domestication shall be signed by any corporation officer, director, trustee, manager, partner, or other person performing functions equivalent to those of an officer or director, however named or described, and who is authorized to sign the certificate of domestication on behalf of the corporation.

History.—s. 160, ch. 89-154; s. 169, ch. 90-179; s. 5, ch. 96-212.



607.1805 - Procedures for conversion to professional service corporation.

607.1805 Procedures for conversion to professional service corporation.—A corporation that is organized for profit under the laws of this state and that is engaged solely in carrying out the professional services provided by a corporation organized under chapter 621 may change its corporate nature to that of a professional service corporation if it complies with chapter 621.

History.—s. 161, ch. 89-154.



607.1904 - Estoppel.

607.1904 Estoppel.—No body of persons acting as a corporation shall be permitted to set up the lack of legal organization as a defense to an action against them as a corporation, nor shall any person sued on a contract made with the corporation or sued for an injury to its property or a wrong done to its interests be permitted to set up the lack of such legal organization in his or her defense.

History.—s. 163, ch. 89-154; s. 46, ch. 97-102.



607.1907 - Effect of repeal of prior acts.

607.1907 Effect of repeal of prior acts.—

(1) Except as provided in subsection (2), the repeal of a statute by this act does not affect:

(a) The operation of the statute or any action taken under it before its repeal, including, without limiting the generality of the foregoing, the continuing validity of any provision of the articles of incorporation or bylaws of a corporation authorized by the statute at the time of its adoption;

(b) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(c) Any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal;

(d) Any proceeding, merger, consolidation, sale of assets, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, merger, consolidation, sale of assets, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed.

(2) If a penalty or punishment imposed for violation of a statute repealed by this act is reduced by this act, the penalty or punishment if not already imposed shall be imposed in accordance with this act.

History.—s. 164, ch. 89-154; s. 170, ch. 90-179; s. 42, ch. 2003-283.



607.193 - Supplemental corporate fee.

607.193 Supplemental corporate fee.—

(1) In addition to any other taxes imposed by law, an annual supplemental corporate fee of $88.75 is imposed on each business entity that is authorized to transact business in this state and is required to file an annual report with the Department of State under s. 605.0212, s. 607.1622, or s. 620.1210.

(2)(a) The business entity shall remit the supplemental corporate fee to the Department of State at the time it files the annual report required by s. 605.0212, s. 607.1622, or s. 620.1210.

(b) In addition to the fees levied under ss. 605.0213, 607.0122, and 620.1109 and the supplemental corporate fee, a late charge of $400 shall be imposed if the supplemental corporate fee is remitted after May 1 except in circumstances in which a business entity was administratively dissolved or its certificate of authority was revoked due to its failure to file an annual report and the entity subsequently applied for reinstatement and paid the applicable reinstatement fee.

History.—s. 24, ch. 92-319; s. 43, ch. 93-281; ss. 6, 7, ch. 96-212; s. 4, ch. 2001-195; s. 13, ch. 2003-401; s. 7, ch. 2006-111; s. 132, ch. 2007-5; s. 1, ch. 2010-164; s. 92, ch. 2013-18; ss. 10, 11, ch. 2013-180.






Part II - SOCIAL PURPOSE CORPORATIONS (ss. 607.501-607.513)

607.501 - Application and effect of part.

607.501 Application and effect of part.—

(1) This part applies to a social purpose corporation and does not affect a corporation that is not a social purpose corporation.

(2) Except as otherwise provided in this part, this chapter applies generally to all social purpose corporations.

(3) A social purpose corporation may be simultaneously subject to this part and to one or more chapters, including chapter 621. In such event, this part takes precedence with respect to a social purpose corporation.

(4) Except as authorized by this part, a provision of the articles of incorporation or bylaws of a social purpose corporation, or a shareholders agreement among shareholders of a social purpose corporation, may not limit, be inconsistent with, or supersede a provision of this part.

History.—s. 7, ch. 2014-209.



607.502 - Definitions.

607.502 Definitions.—As used in this part, unless the context otherwise requires, the term:

(1) “Benefit director” means:

(a) The director designated as the benefit director of a social purpose corporation under s. 607.508; or

(b) A person with one or more of the powers, duties, or rights of a benefit director to the extent provided in the articles of incorporation or bylaws under s. 607.508.

(2) “Benefit enforcement proceeding” means a claim or action for:

(a) The failure of a social purpose corporation to pursue or create a public benefit or a specific public benefit established in its articles of incorporation; or

(b) A violation of any obligation, duty, or standard of conduct under this part.

(3) “Benefit officer” means the individual designated as the benefit officer of a social purpose corporation under s. 607.510.

(4) “Independent” means not having a material relationship with the social purpose corporation or a subsidiary of the social purpose corporation. A person does not have a material relationship solely by virtue of serving as the benefit director or benefit officer of the social purpose corporation or a subsidiary of the social purpose corporation. In determining whether a director or officer is independent, a material relationship between an individual and a social purpose corporation or any of its subsidiaries will be conclusively presumed to exist, at the time independence is to be determined, if any of the following apply:

(a) The individual is or was within the prior 3 years an employee, other than a benefit officer, of the social purpose corporation or a subsidiary.

(b) An immediate family member of the individual is or was within the prior 3 years an executive officer, other than a benefit officer, of the social purpose corporation or a subsidiary.

(c) When ownership is calculated as if all outstanding rights to acquire equity interests in the social purpose corporation had been exercised, there is beneficial or record ownership of 5 percent or more of the outstanding shares of the social purpose corporation by:

1. The individual; or

2. An entity:

a. Of which the individual is a director, an officer, or a manager; or

b. In which, when ownership is calculated as if all outstanding rights to acquire equity interests in the entity had been exercised, the individual owns beneficially or of record 5 percent or more of the outstanding equity interests.

(5) “Minimum status vote” means:

(a) In the case of a corporation that is to become a social purpose corporation, whether by amendment of the articles of incorporation or by way of or pursuant to a merger, conversion, or share exchange; a social purpose corporation whose articles of incorporation are to be amended pursuant to s. 607.506(2); or a social purpose corporation that is to cease being a social purpose corporation, in addition to any other required approval or vote, the satisfaction of the following conditions:

1. The holders of each class or series of shares shall be entitled to vote as a separate voting group on the corporate action regardless of any limitation on the voting rights of any class or series stated in the articles of incorporation or bylaws.

2. The corporate action is approved by vote of each class or series of shares entitled to vote by at least two-thirds of the total votes of the class or series.

(b) In the case of a domestic entity, other than a corporation, which is to be simultaneously converted to a social purpose corporation or merged into a social purpose corporation, in addition to any other required approval, vote, or consent, the satisfaction of the following conditions:

1. The holders of each class or series of equity interest in the entity who are entitled to receive a distribution of any kind are entitled, as a separate voting group, to vote on or consent to the action regardless of any applicable limitation on the voting or consent rights of any class or series.

2. The action is approved by vote or consent of each class or series of equity interest described in subparagraph 1. who are entitled to vote by at least two-thirds of the votes or consent of the class or series.

(6) “Public benefit” means a positive effect, or the minimization of negative effects, taken as a whole, on the environment or on one or more categories of persons or entities, other than shareholders in their capacity as shareholders, of an artistic, charitable, economic, educational, cultural, literary, religious, social, ecological, or scientific nature, from the business and operations of a social purpose corporation. The term includes, but is not limited to, the following:

(a) Providing low-income or underserved individuals or communities with beneficial products or services.

(b) Promoting economic opportunity for individuals or communities beyond the creation of jobs in the normal course of business.

(c) Protecting or restoring the environment.

(d) Improving human health.

(e) Promoting the arts, sciences, or advancement of knowledge.

(f) Increasing the flow of capital to entities that have as their stated purpose the provision of a benefit to society or the environment.

(7) “Social purpose corporation” means a corporation that is formed, or has elected to become, subject to this part, the status of which as a social purpose corporation has not been terminated.

(8) “Specific public benefit” means a benefit identified as a purpose of the social purpose corporation which is set forth in the articles of incorporation and is consistent with a public benefit.

(9) “Subsidiary” means, in relation to a person other than an individual, an entity in which the person owns beneficially or of record 50 percent or more of the outstanding equity interests.

(10) “Third-party standard” means a recognized standard for defining, reporting, and assessing the societal and environmental performance of a business which is:

(a) Comprehensive, because it assesses the effect of the business and its operations upon the interests listed in s. 607.507(1)(a).

(b) Developed by an entity that is not controlled by the social purpose corporation.

(c) Credible, because it is developed by an entity that has access to necessary expertise to assess the overall effect of the business and uses a balanced, collaborative approach to develop the standard, including a period for public comment.

(d) Transparent, because the following information is publicly available:

1. The criteria considered under the standard when measuring the overall effect of the business and its operations upon the interests provided in s. 607.507(1)(a) and the relative weights, if any, of those criteria; and

2. The process used in the development and revision of the third-party standard regarding the identity of the directors, officers, material owners, and governing body of the entity that developed and controls revisions to the standard; the process by which revisions to the standard and changes to the membership of the governing body are made; and an accounting of the revenue and sources of financial support for the entity with sufficient detail to disclose any relationships that could reasonably be considered to present a potential conflict of interest.

History.—s. 8, ch. 2014-209.



607.503 - Incorporation.

607.503 Incorporation.—To incorporate as a social purpose corporation, an incorporator must satisfy the requirements of this chapter, and the articles of incorporation must state that the corporation is a social purpose corporation under this part.

History.—s. 9, ch. 2014-209.



607.504 - Election of social purpose corporation status.

607.504 Election of social purpose corporation status.—

(1) An existing corporation may become a social purpose corporation under this part by amending its articles of incorporation to include a statement that the corporation is a social purpose corporation under this part. The amendment must be adopted by the minimum status vote.

(2) A plan of merger, conversion, or share exchange must be adopted by the minimum status vote if an entity that is not a social purpose corporation is a party to the merger or conversion or if the exchanging entity in a share exchange and the surviving, new, or resulting entity is, or will be, a social purpose corporation.

(3) If an entity elects to become a social purpose corporation by amendment of the articles of incorporation or by a merger, conversion, or share exchange, the shareholders of the entity are entitled to appraisal rights under and pursuant to ss. 607.1301-607.1333.

History.—s. 10, ch. 2014-209.



607.505 - Termination of social purpose corporation status.

607.505 Termination of social purpose corporation status.—

(1) A social purpose corporation may terminate its status as such and cease to be subject to this part by amending its articles of incorporation to delete the provision required under s. 607.503 or s. 607.504. The amendment must be adopted by the minimum status vote.

(2) A plan of merger, conversion, or share exchange which has the effect of terminating the status of a corporation as a social purpose corporation must be adopted by the minimum status vote. A sale, lease, exchange, or other disposition of all or substantially all of the assets of a social purpose corporation is not effective unless the transaction is approved by the minimum status vote. However, a minimum status vote is not required if the transaction is in the usual and regular course of business, is pursuant to court order, or is a sale pursuant to which all or a substantial portion of the net proceeds of the sale will be distributed to the shareholders within 1 year after the date of the sale.

(3) If a corporation’s status as a social purpose corporation is terminated pursuant to subsection (1) or subsection (2), shareholders of the corporation are entitled to appraisal rights under and pursuant to ss. 607.1301-607.1333.

History.—s. 11, ch. 2014-209.



607.506 - Corporate purpose.

607.506 Corporate purpose.—

(1) A social purpose corporation has the purpose of creating a public benefit. This purpose is in addition to its purpose under s. 607.0301.

(2) The articles of incorporation of a social purpose corporation may identify one or more specific public benefits as its purpose in addition to its purposes under subsection (1) and s. 607.0301. A social purpose corporation may amend its articles of incorporation to add, amend, or delete the identification of a specific public benefit purpose; however, the amendment must be adopted by the minimum status vote.

(3) The creation of a public benefit and a specific public benefit under subsections (1) and (2) is deemed to be in the best interest of the social purpose corporation.

(4) A professional corporation that is a social purpose corporation does not violate s. 621.08 by having as its purpose the creation of a public benefit or a specific public benefit.

History.—s. 12, ch. 2014-209.



607.507 - Standard of conduct for directors.

607.507 Standard of conduct for directors.—

(1) In discharging their duties and in considering the best interests of the social purpose corporation, the directors:

(a) Shall consider the effects of any action or inaction upon:

1. The shareholders of the social purpose corporation; and

2. The ability of the social purpose corporation to accomplish its public benefit or any specific public benefit purpose.

(b) May consider the effects of any action or inaction upon any of the following:

1. The employees and work force of the social purpose corporation, its subsidiaries, and its suppliers.

2. The interests of customers and suppliers as beneficiaries of the public benefit or specific public benefits of the social purpose corporation.

3. Community and societal factors, including those of each community in which offices or facilities of the social purpose corporation, its subsidiaries, or its suppliers are located.

4. The local and global environment.

5. The short-term and long-term interests of the social purpose corporation, including benefits that may accrue to the social purpose corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the social purpose corporation.

(c) May consider other pertinent factors or the interests of any other group that they deem appropriate.

(d) Are not required to give priority to the interests of a particular person or group referred to in paragraph (a), paragraph (b), or paragraph (c) unless the social purpose corporation states in its articles of incorporation its intention to give such priority.

(e) Are not required to give equal weight to the interests of any particular person or group referred to in paragraph (a), paragraph (b), or paragraph (c) unless the social purpose corporation has stated in its articles of incorporation its intention to give such equal weight.

(2) Except as provided in the articles of incorporation, a director is not personally liable for monetary damages to the corporation, or to any other person, for the failure of the social purpose corporation to pursue or create a public benefit or a specific public benefit. A director is subject to the duties specified in s. 607.0830.

(3) Except as provided in the articles of incorporation, a director does not have a duty to a person who is a beneficiary of the public benefit purpose or any one or more specific public benefit purposes of a social purpose corporation.

History.—s. 13, ch. 2014-209.



607.508 - Benefit director.

607.508 Benefit director.—

(1) If the articles of incorporation so provide, the board of directors of a social purpose corporation may include a director who is designated as the benefit director and, in addition to the powers, duties, rights, and immunities of the other directors of the social purpose corporation, has the powers, duties, rights, and immunities provided in this part.

(2) The benefit director shall be elected, and may be removed, in the manner provided by this chapter. Except as provided under subsection (5), the benefit director shall be independent and may serve as a benefit officer. The articles of incorporation or bylaws may prescribe additional qualifications of the benefit director.

(3) Unless the articles of incorporation or bylaws provide otherwise, the benefit director shall prepare, and the social purpose corporation shall include in the annual benefit report to shareholders required under s. 607.512, the opinion of the benefit director on the following:

(a) Whether the social purpose corporation in all material respects acted in accordance with its public benefit purpose and any specific public benefit purpose during the period covered by the report.

(b) Whether the directors and officers complied with ss. 607.507(1) and 607.509(1).

(c) Whether the social purpose corporation or its directors or officers failed to comply with paragraph (a) or s. 607.507(1) or s. 607.509(1), including a description of the ways in which the social purpose corporation or its directors or officers failed to comply.

(4) The action or inaction of an individual in his or her capacity as a benefit director shall constitute for all purposes an action or inaction of that individual in his or her capacity as a director of the social purpose corporation.

(5) The benefit director of a corporation formed under chapter 621 is not required to be independent.

History.—s. 14, ch. 2014-209.



607.509 - Standard of conduct for officers.

607.509 Standard of conduct for officers.—

(1) If an officer of a social purpose corporation reasonably believes that a matter may have a material effect on the ability of the corporation to create a public benefit or a specific public benefit identified in the articles of incorporation and the officer has discretion to act on the matter, the officer shall consider the interests and factors provided in s. 607.507(1).

(2) The officer’s consideration of interests and factors under subsection (1) does not constitute a violation of s. 607.0841.

(3) Except as provided in the articles of incorporation, an officer is not personally liable for monetary damages to the corporation or any other person for the failure of the social purpose corporation to pursue or create a public benefit or a specific public benefit; however, he or she is subject to s. 607.0841.

(4) Except as provided in the articles of incorporation, an officer does not have any duty to a person who is a beneficiary of the public benefit purpose or any specific public benefit purpose of a social purpose corporation arising from the status of the person as a beneficiary.

History.—s. 15, ch. 2014-209.



607.510 - Benefit officer.

607.510 Benefit officer.—

(1) A social purpose corporation may designate an officer as the benefit officer.

(2) The benefit officer has the powers and duties set forth in the bylaws or determined by the board of directors, which may include, but are not limited to:

(a) Powers and duties relating to the public benefit or a specific public benefit purpose of the corporation; and

(b) The duty to prepare the annual benefit report required under s. 607.512.

History.—s. 16, ch. 2014-209.



607.511 - Right of action.

607.511 Right of action.—

(1)(a) Except in a benefit enforcement proceeding, a person may not bring an action or assert a claim against a social purpose corporation or its directors or officers with respect to:

1. A failure to pursue or create a public benefit or a specific public benefit set forth in its articles of incorporation; or

2. A violation of an obligation, duty, or standard of conduct under this part.

(b) A social purpose corporation is not liable for monetary damages under this part for the failure of the social purpose corporation to pursue or create a public benefit or a specific public benefit.

(2) A benefit enforcement proceeding may be commenced or maintained only:

(a) Directly by the social purpose corporation; or

(b) Derivatively by:

1. A shareholder of record on the date of the action or inaction complained of in the benefit enforcement proceeding;

2. A director;

3. A person or group of persons that owns beneficially or of record 5 percent or more of the outstanding equity interests in an entity of which the social purpose corporation is a subsidiary on the date of the action or inaction complained of in the benefit enforcement proceeding; or

4. Any other person who is specified in the articles of incorporation or bylaws of the social purpose corporation.

History.—s. 17, ch. 2014-209.



607.512 - Preparation of annual benefit report.

607.512 Preparation of annual benefit report.—

(1) Unless it is prepared by a benefit director or benefit officer, the board of directors shall prepare an annual benefit report. The annual benefit report must include all of the following:

(a) A narrative description of:

1. The ways in which the social purpose corporation pursued a public benefit during the year and the extent to which a public benefit was created.

2. Any circumstance that has hindered the pursuit or creation of a public benefit by the social purpose corporation.

3. The process and rationale for selecting or changing the third-party standard used to prepare the benefit report, if the articles of incorporation of the social purpose corporation require, or the board of directors determines, that the annual benefit report must be prepared in accordance with a third-party standard.

(b) If the articles of incorporation of the social purpose corporation require, or the board of directors determines, that the annual benefit report must be prepared in accordance with a third-party standard, the third-party standard must be:

1. Applied consistently with any previous application in prior annual benefit reports; or

2. Accompanied by an explanation of the reasons for inconsistent application or any change in the standard from the immediate prior report.

(c) The name of the benefit director and the benefit officer, if those positions exist, and the respective addresses to which correspondence may be directed.

(d) If the corporation has a benefit director, his or her statement as provided in s. 607.508(3).

(e) If the articles of incorporation of the social purpose corporation require, or the board of directors determines, that the annual benefit report must be prepared in accordance with a third-party standard, a statement of any connection between the organization that established the third-party standard, or its directors, officers, or any holder of 5 percent or more of the governance interests in the organization, and the social purpose corporation or its directors, officers, or any holder of 5 percent or more of the outstanding shares of the social purpose corporation, including any financial or governance relationship that might materially affect the credibility of the use of the third-party standard.

(2) If, during the year covered by an annual benefit report, a benefit director resigned from, or refused to stand for reelection to, his or her position, or was removed from his or her position, and he or she furnished written correspondence to the social purpose corporation concerning the circumstances surrounding his or her departure, that correspondence must be included as an exhibit in the annual benefit report.

(3) The annual benefit report and the assessment of the performance of the social purpose corporation in the annual benefit report required under paragraph (1)(b) are not required to be audited or certified by a third-party standards provider.

History.—s. 18, ch. 2014-209.



607.513 - Availability of annual benefit report.

607.513 Availability of annual benefit report.—

(1) Each social purpose corporation shall send its annual benefit report to each shareholder:

(a) Within 120 days after the end of the fiscal year of the social purpose corporation; or

(b) At the same time that the social purpose corporation delivers any other annual report to its shareholders.

(2) A social purpose corporation shall post each annual benefit report on the public portion of its website, if any, and it shall remain posted for at least 3 years.

(3) If a social purpose corporation does not have a website, the corporation shall provide a copy of its most recent annual benefit report, without charge, to any person who requests a copy.

(4) If a social purpose corporation does not comply with the annual benefit report delivery requirement, the circuit court in the county in which the principal office of the social purpose corporation is located or, if no office is located in this state, the county in which its registered office is located, may, after a shareholder of the social purpose corporation requests a copy, summarily order the corporation to furnish the annual benefit report. If the court orders the annual benefit report to be furnished, the court may also order the social purpose corporation to pay the shareholder’s costs, including reasonable attorney fees, which were incurred in obtaining the order and otherwise enforce his or her rights under this section.

History.—s. 19, ch. 2014-209.






Part III - BENEFIT CORPORATIONS (ss. 607.601-607.613)

607.601 - Application and effect of part.

607.601 Application and effect of part.—

(1) This part applies to a benefit corporation and does not affect a corporation that is not a benefit corporation.

(2) Except as provided in this part, this chapter applies generally to all benefit corporations.

(3) A benefit corporation may be simultaneously subject to this part and to one or more chapters, including chapter 621. In such event, this part takes precedence with respect to a benefit corporation.

(4) Except as authorized by this part, a provision of the articles of incorporation or bylaws of a benefit corporation, or a shareholders agreement among shareholders of a benefit corporation, may not limit, be inconsistent with, or supersede a provision of this part.

History.—s. 21, ch. 2014-209.



607.602 - Definitions.

607.602 Definitions.—As used in this part, unless the context otherwise requires, the term:

(1) “Benefit corporation” means a corporation that is formed, or has elected to become, subject to this part, the status of which as a benefit corporation has not been terminated.

(2) “Benefit director” means:

(a) The director designated as the benefit director of a benefit corporation under s. 607.608; or

(b) A person with one or more of the powers, duties, or rights of a benefit director to the extent provided in the articles of incorporation or bylaws under s. 607.608.

(3) “Benefit enforcement proceeding” means any claim or action for:

(a) The failure of a benefit corporation to pursue or create general public benefit or a specific public benefit purpose set forth in its articles of incorporation; or

(b) A violation of any obligation, duty, or standard of conduct under this part.

(4) “Benefit officer” means the individual designated as the benefit officer of a benefit corporation under s. 607.610.

(5) “General public benefit” means a material, positive effect on society and the environment, taken as a whole, as assessed using a third-party standard which is attributable to the business and operations of a benefit corporation.

(6) “Independent” means not having a material relationship with the benefit corporation or a subsidiary of the benefit corporation. A person does not have a material relationship solely by virtue of serving as the benefit director or benefit officer of the benefit corporation or a subsidiary of the benefit corporation. In determining whether a director or officer is independent, a material relationship between an individual and a benefit corporation or any of its subsidiaries will be conclusively presumed to exist, at the time independence is to be determined, if any of the following apply:

(a) The individual is or has been within the prior 3 years an employee, other than a benefit officer, of the benefit corporation or a subsidiary.

(b) An immediate family member of the individual is or has been within the prior 3 years an executive officer, other than a benefit officer, of the benefit corporation or a subsidiary.

(c) When ownership is calculated as if all outstanding rights to acquire equity interests in the benefit corporation had been exercised, there is beneficial or record ownership of 5 percent or more of the outstanding shares of the benefit corporation by:

1. The individual; or

2. An entity:

a. Of which the individual is a director, an officer, or a manager; or

b. In which, when ownership is calculated as if all outstanding rights to acquire equity interests in the entity had been exercised, the individual owns beneficially or of record 5 percent or more of the outstanding equity interests.

(7) “Minimum status vote” means:

(a) In the case of a corporation that is to become a benefit corporation, whether by amendment of the articles of incorporation or by way of or pursuant to a merger, conversion, or share exchange; a benefit corporation whose articles of incorporation are to be amended pursuant to s. 607.606(2); or a benefit corporation that is to cease being a benefit corporation, in addition to any other required approval or vote, the satisfaction of the following conditions:

1. The holders of each class or series of shares shall be entitled to vote as a separate voting group on the corporate action regardless of any limitation on the voting rights of any class or series stated in the articles of incorporation or bylaws.

2. The corporate action is approved by vote of each class or series of shares entitled to vote by at least two-thirds of the total votes of the class or series.

(b) In the case of a domestic entity, other than a corporation, which is to be simultaneously converted to a benefit corporation or merged into a benefit corporation, in addition to any other required approval, vote, or consent, the satisfaction of the following conditions:

1. The holders of each class or series of equity interest in the entity who are entitled to receive a distribution of any kind are entitled, as a separate voting group, to vote on or consent to the action regardless of any applicable limitation on the voting or consent rights of any class or series.

2. The action is approved by vote or consent of each class or series of equity interest described in subparagraph 1. who are entitled to vote by at least two-thirds of the votes or consent of the class or series.

(8) “Specific public benefit” includes, but is not limited to:

(a) Providing low-income or underserved individuals or communities with beneficial products or services;

(b) Promoting economic opportunity for individuals or communities beyond the creation of jobs in the normal course of business;

(c) Protecting or restoring the environment;

(d) Improving human health;

(e) Promoting the arts, sciences, or advancement of knowledge;

(f) Increasing the flow of capital to entities that have as their stated purpose the provision of a benefit to society or the environment; and

(g) Any other public benefit consistent with the purposes of the benefit corporation.

(9) “Subsidiary” means, in relation to a person other than an individual, an entity in which a person owns beneficially or of record 50 percent or more of the outstanding equity interests.

(10) “Third-party standard” means a recognized standard for defining, reporting, and assessing the societal and environmental performance of a business which is:

(a) Comprehensive, because it assesses the effect of the business and its operations upon the interests provided in s. 607.607(1)(a)2.-5.

(b) Developed by an entity that is not controlled by the benefit corporation.

(c) Credible, because it is developed by an entity that has access to necessary expertise to assess the overall societal and environmental performance of a business and uses a balanced, collaborative approach to develop the standard, including a period for public comment.

(d) Transparent, because the following information is publicly available:

1. The criteria considered under the standard when measuring the overall societal and environmental performance of a business and the relative weights, if any, of those criteria.

2. The identity of the directors, officers, material owners, and governing body of the entity that developed and controlled revisions; the process by which revisions to the standard and changes to the membership of the governing body are made; and an accounting of the revenue and sources of financial support for the entity, with sufficient detail to disclose any relationships that could reasonably be considered to present a potential conflict of interest.

History.—s. 22, ch. 2014-209.



607.603 - Incorporation.

607.603 Incorporation.—To incorporate as a benefit corporation, an incorporator must satisfy the requirements of this chapter, and the articles of incorporation must state that the corporation is a benefit corporation under this part.

History.—s. 23, ch. 2014-209.



607.604 - Election of benefit corporation status.

607.604 Election of benefit corporation status.—

(1) An existing corporation may become a benefit corporation under this part by amending its articles of incorporation to include a statement that the corporation is a benefit corporation under this part. The amendment must be adopted by the minimum status vote.

(2) A plan of merger, conversion, or share exchange must be adopted by the minimum status vote if an entity that is not a benefit corporation is a party to a merger or conversion or if the exchanging entity in a share exchange and the surviving, new, or resulting entity is, or will be, a benefit corporation.

(3) If an entity elects to become a benefit corporation by amendment of the articles of incorporation or by a merger, conversion, or share exchange, the shareholders of the entity are entitled to appraisal rights under and pursuant to ss. 607.1301-607.1333.

History.—s. 24, ch. 2014-209.



607.605 - Termination of benefit corporation status.

607.605 Termination of benefit corporation status.—

(1) A benefit corporation may terminate its status as such and cease to be subject to this part by amending its articles of incorporation to delete the provision required under s. 607.603 or s. 607.604. The amendment must be adopted by the minimum status vote.

(2) A plan of merger, conversion, or share exchange which has the effect of terminating the status of a corporation as a benefit corporation must be adopted by the minimum status vote. A sale, lease, exchange, or other disposition of all or substantially all of the assets of a benefit corporation is not effective unless the transaction is approved by the minimum status vote. However, a minimum status vote is not required if the transaction is in the usual and regular course of business, is pursuant to court order, or is a sale pursuant to which all or a substantial portion of the net proceeds of the sale will be distributed to the shareholders within 1 year after the date of the sale.

(3) If a corporation’s status as a benefit corporation is terminated pursuant to subsection (1) or subsection (2), shareholders of the corporation are entitled to appraisal rights under and pursuant to ss. 607.1301-607.1333.

History.—s. 25, ch. 2014-209.



607.606 - Corporate purpose.

607.606 Corporate purpose.—

(1) A benefit corporation has the purpose of creating general public benefit. This purpose is in addition to its purpose under s. 607.0301.

(2) The articles of incorporation of a benefit corporation may identify one or more specific public benefits as its purpose in addition to its purposes under subsection (1) and s. 607.0301. A benefit corporation may amend its articles of incorporation to add, amend, or delete the identification of a specific public benefit purpose; however, the amendment must be adopted by the minimum status vote. The identification of a specific public benefit under this subsection does not limit the obligation of a benefit corporation under subsection (1).

(3) The creation of general public benefit and a specific public benefit under subsections (1) and (2) is deemed to be in the best interest of the benefit corporation.

(4) A professional corporation that is a benefit corporation does not violate s. 621.08 by having as its purpose the creation of general public benefit or a specific public benefit.

History.—s. 26, ch. 2014-209.



607.607 - Standard of conduct for directors.

607.607 Standard of conduct for directors.—

(1) In discharging their duties and in considering the best interests of the benefit corporation, the directors:

(a) Shall consider the effects of any action or inaction upon:

1. The shareholders of the benefit corporation;

2. The employees and workforce of the benefit corporation, its subsidiaries, and its suppliers;

3. The interests of customers and suppliers as beneficiaries of the general public benefit and any specific public benefit purposes of the benefit corporation;

4. Community and societal factors, including those of each community in which offices or facilities of the benefit corporation, its subsidiaries, or its suppliers are located;

5. The local and global environment;

6. The short-term and long-term interests of the benefit corporation, including benefits that may accrue to the benefit corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the benefit corporation; and

7. The ability of the benefit corporation to accomplish its general public benefit purpose and each of its specific public benefit purposes, if any.

(b) May consider other pertinent factors or the interests of any other group that they deem appropriate.

(c) Are not required to give priority to the interests of a particular person or group referred to in paragraph (a) or paragraph (b) over the interests of any other person or group, unless the benefit corporation has stated in its articles of incorporation its intention to give priority to certain interests.

(d) Are not required to give equal weight to the interests of a particular person or group referred to in paragraph (a) or paragraph (b) unless the benefit corporation has stated in its articles of incorporation its intention to give such equal weight.

(2) Except as provided in the articles of incorporation, a director is not personally liable for monetary damages to the corporation, or to any other person, for the failure of the benefit corporation to pursue or create general public benefit or a specific public benefit. A director is subject to the duties established in s. 607.0830.

(3) Except as provided in the articles of incorporation, a director does not have a duty to a person who is a beneficiary of the general public benefit purpose or any one or more specific public benefit purposes of the benefit corporation.

History.—s. 27, ch. 2014-209.



607.608 - Benefit director.

607.608 Benefit director.—

(1) If the articles of incorporation so provide, the board of directors of a benefit corporation may include a director who is designated as the benefit director and, in addition to the powers, duties, rights, and immunities of the other directors of the benefit corporation, has the powers, duties, rights, and immunities provided in this part.

(2) The benefit director shall be elected, and may be removed, in the manner provided by this chapter. Except as provided under subsection (5), the benefit director shall be independent and may serve as a benefit officer. The articles of incorporation or bylaws may prescribe additional qualifications of the benefit director.

(3) Unless the articles of incorporation or bylaws provide otherwise, the benefit director shall prepare, and the benefit corporation shall include in the annual benefit report to shareholders required under s. 607.612, the opinion of the benefit director on the following:

(a) Whether the benefit corporation in all material respects acted in accordance with its general public benefit purpose and any specific public benefit purpose during the period covered by the report.

(b) Whether the directors and officers complied with ss. 607.607(1) and 607.609(1).

(c) Whether the benefit corporation or its directors or officers failed to comply with paragraph (a) or s. 607.607(1) or s. 607.609(1), including a description of the ways in which the benefit corporation or its directors or officers failed to comply.

(4) The action or inaction of an individual in his or her capacity as a benefit director shall constitute for all purposes an action or inaction of that individual in his or her capacity as a director of the benefit corporation.

(5) The benefit director of a corporation formed under chapter 621 is not required to be independent.

History.—s. 28, ch. 2014-209.



607.609 - Standard of conduct for officers.

607.609 Standard of conduct for officers.—

(1) If an officer of a benefit corporation reasonably believes that a matter may have a material effect on the ability of the corporation to create, or the creation by the corporation of, general public benefit or a specific public benefit identified in the articles of incorporation and the officer has discretion to act on the matter, the officer shall consider the interests and factors provided in s. 607.607(1).

(2) The officer’s consideration of interests and factors under subsection (1) does not constitute a violation of s. 607.0841.

(3) Except as provided in the articles of incorporation, an officer is not personally liable for monetary damages to the corporation or to any other person for the failure of the benefit corporation to pursue or create general public benefit or a specific public benefit; however, he or she is subject to s. 607.0841.

(4) Except as provided in the articles of incorporation, an officer does not have a duty to a person who is a beneficiary of the general public benefit purpose or any specific public benefit purpose of the benefit corporation arising from the status of the person as a beneficiary.

History.—s. 29, ch. 2014-209.



607.610 - Benefit officer.

607.610 Benefit officer.—

(1) A benefit corporation may designate an officer as the benefit officer.

(2) The benefit officer has the powers and duties set forth in the bylaws or determined by the board of directors, which may include, but are not limited to:

(a) Powers and duties relating to the general public benefit or a specific public benefit purpose of the corporation; and

(b) The duty to prepare the annual benefit report required under s. 607.612.

History.—s. 30, ch. 2014-209.



607.611 - Right of action.

607.611 Right of action.—

(1)(a) Except in a benefit enforcement proceeding, no person may bring an action or assert a claim against a benefit corporation or its directors or officers with respect to:

1. A failure to pursue or create a general public benefit or a specific public benefit set forth in its articles of incorporation; or

2. A violation of an obligation, duty, or standard of conduct under this part.

(b) A benefit corporation is not liable for monetary damages under this part for the failure of the benefit corporation to pursue or create general public benefit or a specific public benefit.

(2) A benefit enforcement proceeding may be commenced or maintained only:

(a) Directly by the benefit corporation; or

(b) Derivatively by:

1. A shareholder of record on the date of the action or inaction complained of in the benefit enforcement proceeding;

2. A director;

3. A person or group of persons that owns beneficially or of record 5 percent or more of the outstanding equity interests in an entity of which the benefit corporation is a subsidiary on the date of the action or inaction complained of in the proceeding; or

4. Any other person who is specified in the articles of incorporation or bylaws of the benefit corporation.

History.—s. 31, ch. 2014-209.



607.612 - Preparation of annual benefit report.

607.612 Preparation of annual benefit report.—

(1) Unless it is prepared by a benefit director or a benefit officer, the board of directors shall prepare an annual benefit report. The annual benefit report must include all of the following:

(a) A narrative description of:

1. The ways in which the benefit corporation pursued general public benefit during the year and the extent to which the general public benefit was created.

2. Any circumstance that has hindered the pursuit or creation of general public benefit or a specific public benefit by the benefit corporation.

3. The process and rationale for selecting or changing the third-party standard used to prepare the benefit report.

(b) The name of the benefit director and the benefit officer, if those positions exist, and the respective business addresses to which correspondence may be directed.

(c) If the corporation has a benefit director, the statement as provided in s. 607.608(3).

(d) A statement of any connection between the organization that established the third-party standard, or its directors, officers, or any holder of 5 percent or more of the governance interests in the organization, and the benefit corporation or its directors, officers, or any holder of 5 percent or more of the outstanding shares of the benefit corporation, including any financial or governance relationship that might materially affect the credibility of the use of the third-party standard.

(2) The annual benefit report must be prepared in accordance with a third-party standard that is:

(a) Applied consistently with any previous application in prior annual benefit reports; or

(b) Accompanied by an explanation of the reasons for any inconsistent application or any change in the standard from the immediate prior report.

(3) If, during the year covered by an annual benefit report, a benefit director resigned from, or refused to stand for reelection to, his or her position, or was removed from his or her position, and he or she furnished written correspondence to the benefit corporation concerning the circumstances surrounding his or her departure, that correspondence must be included as an exhibit in the annual benefit report.

(4) The annual benefit report and the assessment of the performance of the benefit corporation in the annual benefit report required under subsection (2) are not required to be audited or certified by a third-party standards provider.

History.—s. 32, ch. 2014-209.



607.613 - Availability of annual benefit report.

607.613 Availability of annual benefit report.—

(1) Each benefit corporation shall send its annual benefit report to each shareholder:

(a) Within 120 days after the end of the fiscal year of the benefit corporation; or

(b) At the same time that the benefit corporation delivers any other annual report to its shareholders.

(2) A benefit corporation shall post each annual benefit report on the public portion of its website, if any, and it shall remain posted for at least 3 years.

(3) If a benefit corporation does not have a website, the benefit corporation shall provide a copy of its most recent annual benefit report, without charge, to any person who requests a copy.

(4) If a benefit corporation does not comply with the annual benefit report delivery requirement, the circuit court in the county in which the principal office of the benefit corporation is located or, if no office is located in this state, the county in which its registered office is located, may, after a shareholder of the benefit corporation requests a copy, summarily order the corporation to furnish the report. If the court orders the report to be furnished, the court may also order the benefit corporation to pay the shareholder’s costs, including reasonable attorney fees, which were incurred in obtaining the order and otherwise enforce his or her rights under this section.

History.—s. 33, ch. 2014-209.









Chapter 609 - COMMON-LAW DECLARATIONS OF TRUST

609.01 - Common-law declaration of trust.

609.01 Common-law declaration of trust.—Two or more persons, whether residents of this state or not, may organize and associate themselves together for the purpose of transacting business in this state under what is commonly designated or known as a “declaration of trust”; provided, however, no such association shall ever be permitted or authorized to transact a banking or security business, of any kind, in this state.

History.—s. 1, ch. 9125, 1923; s. 1, ch. 11995, 1927; CGL 7091.



609.02 - Filing a declaration of trust.

609.02 Filing a declaration of trust.—Every such organization organized for the purpose of transacting business in this state, or organized in this state for the purpose of transacting business elsewhere, which intends to sell or offer for sale any units, shares, contracts, notes, bonds, mortgages, oil or mineral leases or other security of such association shall, prior to transacting any such business, file with the Department of State a true and correct copy of the declaration of trust under which the association proposes to conduct its business, which copy shall be sworn to, as being a true and correct copy, by the chair of the board of trustees named in such declaration of trust. When such copy shall have been filed with the Department of State it shall constitute public notice as to the purposes and manner of the business to be engaged in by such association. The Department of State, prior to the issuance of the certificate by it, shall collect from the said association a filing fee of $350, which fee shall be paid by it into the general fund of the state.

History.—ss. 1, 2, ch. 9125, 1923; s. 1, ch. 11995, 1927; CGL 7091, 7092; ss. 10, 35, ch. 69-106; s. 12, ch. 71-114; s. 67, ch. 90-132; s. 68, ch. 97-102.



609.03 - Issuance of certificate to association.

609.03 Issuance of certificate to association.—Upon the filing of the copy of the declaration of trust and the payment of the filing fee, in compliance with s. 609.02, the Department of State shall issue to the trustees named in the said declaration of trust a certificate showing that such declaration of trust has been duly filed in its office; whereupon, such association shall be authorized to transact business in this state; provided that all other applicable laws have been complied with.

History.—s. 2, ch. 9125, 1923; CGL 7092; ss. 10, 35, ch. 69-106.



609.04 - Unlawful to transact business prior to compliance.

609.04 Unlawful to transact business prior to compliance.—No person may transact or conduct any business, within this state, under any declaration of trust, or like association, without first complying with the provisions and requirements of this chapter, and no person organized to do business under any such declaration of trust, may offer for sale, barter, or exchange any unit, share, contract, note, bond, mortgage, oil or mineral lease or other security of such organization or association, without first having complied with the provisions and requirements of this chapter.

History.—s. 1, ch. 9125, 1923; s. 1, ch. 11995, 1927; CGL 7091.



609.05 - Qualification with Office of Financial Regulation.

609.05 Qualification with Office of Financial Regulation.—Before any person may offer for sale, barter or sell any unit, share, contract, note, bond, mortgage, oil or mineral lease or other security of an association doing business under what is known as a “declaration of trust” in this state, such person shall procure from the Office of Financial Regulation of the Financial Services Commission a permit to offer for sale and sell such securities, which permit shall be applied for and granted under the same conditions as like permits are applied for and granted to corporations.

History.—s. 3, ch. 9125, 1923; CGL 7093; ss. 12, 35, ch. 69-106; s. 747, ch. 2003-261.



609.051 - Shares, personal property.

609.051 Shares, personal property.—Shares, however designated, in such trusts are declared for purposes of taxation, to be personal property, and not interest in land, notwithstanding the nature of the property of which the trust shall consist unless otherwise provided in the trust instrument.

History.—s. 3, ch. 63-488.



609.06 - Penalties.

609.06 Penalties.—Any person who shall violate any of the provisions of this chapter shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 9125, 1923; CGL 8130; s. 635, ch. 71-136.



609.07 - Issuance of certain units, shares, certificates, or other security.

609.07 Issuance of certain units, shares, certificates, or other security.—The declaration of trust may provide that the units, shares, certificates of beneficial ownership or interest, or other security issued, or to be issued, in accordance with the provisions thereof shall be fully paid and nonassessable. When the declaration of trust so provides, every holder of any such unit, share, certificate of beneficial ownership or interest, or other security issued by the trust, who has not paid in full the sum agreed to be paid for each unit, share, certificate of beneficial ownership or interest, or other security, shall be personally liable to the trust, or to its creditors, as the case may be, in an amount equal to the portion of said sum remaining unpaid. Such holders shall not otherwise be liable for any debt or obligation of the trust.

History.—s. 1, ch. 63-171.



609.08 - Merger of association into wholly owned subsidiary corporation; dissenters’ rights of appraisal.

609.08 Merger of association into wholly owned subsidiary corporation; dissenters’ rights of appraisal.—

(1) Any association organized under the laws of this state pursuant to a declaration of trust filed in accordance with the provisions of this chapter, which owns all of the outstanding shares of any corporation, domestic or foreign, may merge into such corporation as provided in this section if such merger is permitted by the laws of the jurisdiction under which such corporation is organized.

(2) The association shall comply with the provisions of this section, and the subsidiary corporation, hereinafter designated the surviving corporation, shall comply with the applicable provisions of the laws of the jurisdiction under which it is organized.

(3) If the surviving corporation is to be governed by the laws of any jurisdiction other than this state, it shall comply with part I of chapter 607 with respect to foreign corporations if it is to transact business in this state, and in every case it shall file with the Department of State of this state:

(a) An agreement that it may be served with process in this state in any proceeding for the enforcement of any obligation of the association and in any proceeding for the enforcement of any rights under the declaration of trust of the association of a dissenting shareholder of the association against the surviving corporation.

(b) An irrevocable appointment of the Secretary of State as its agent to accept service of process in any such proceeding.

(c) An agreement that it will promptly pay to the dissenting shareholders of the association the amount, if any, to which they are entitled under its declaration of trust with respect to the rights of dissenting shareholders.

(4) The board of trustees of the association shall, by resolution adopted by such board, approve a plan of merger setting forth:

(a) The name of the association and the name of the surviving corporation.

(b) The articles of incorporation of the surviving corporation, if revised from original filing.

(c) The manner and basis of converting the shares of the association into shares of the surviving corporation, which shall consist entirely of shares having the characteristics of corporation shares but otherwise with the same relative preferences, limitations and rights amongst themselves as the shares of the association.

(5) The board of trustees of the association, upon approving such plan of merger, shall by resolution direct that the plan be submitted to a vote at a meeting of shareholders of the association, which may be either an annual or a special meeting. Written notice shall be given to each shareholder of record, whether or not entitled to vote at such meeting, in the manner provided in the declaration of trust of the association for giving of notice of meetings of shareholders and, whether the meeting be an annual or a special meeting, shall state that the purpose or one of the purposes is to consider the proposed plan of merger. A copy of a summary of the plan of merger shall be included in or enclosed with such notice. The notice shall contain a clear and concise statement of appraisal rights, if any, to which shareholders of the association dissenting from the plan may be entitled under the provisions of the declaration of trust and the terms, conditions, and procedures for preserving and perfecting such rights.

(6) At such meeting of shareholders, a vote of the shareholders shall be taken on the proposed plan of merger. The plan of merger shall be approved upon receiving the affirmative vote of a majority of the shares of the association entitled to vote thereon, or such higher percentage as may be required under the provisions of the declaration of trust of the association, unless any class of shares of the association is entitled to vote thereon as a class, in which event the plan of merger shall be approved upon receiving the like percentage of affirmative vote of the holders of each class entitled to vote thereon as a class. Any class of shares of the association shall be entitled to vote as a class if the plan of merger contains any provision which, if contained in a proposed amendment to the declaration of trust, would entitle such class of shares to vote as a class.

(7) After such approval by a vote of the shareholders of the association, and at any time prior to the filing of the articles of merger, the merger may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger.

(8) Upon such approval pursuant to subsection (6), articles of merger shall be executed by the association by the chair of the board of trustees and acknowledged by him or her in such capacity, and shall set forth:

(a) The name of the association and the name of the corporation, designating the corporation as the surviving corporation.

(b) The plan of merger.

(c) The dates of adoption of the plan of merger by the shareholders of the association and by the board of directors of the surviving corporation.

(9) The articles of merger shall be delivered to the Department of State. If the Department of State finds that such articles conform to law, it shall, when all fees and taxes have been paid as prescribed in this chapter, and when a filing fee of $350 has been paid to the Department of State (which fee shall be paid by it into the General Revenue Fund of the state), file the articles of merger.

(10) The surviving corporation shall thereafter cause a copy of the articles of merger certified by the Department of State to be filed in the office of the official who is the recording officer of each county of this state in which real property of the association is situated, but no delay or failure to so file shall impair the validity or effectiveness of the merger.

(11) Upon the filing of the articles of merger by the Department of State, the merger shall be effected.

(12) Notwithstanding the provisions of subsection (11), the date on which the merger shall be effected may be specified in the articles of merger; however, in no event shall the effective date be prior to, or more than 90 days after, the filing of the articles of merger by the Department of State.

(13) When such merger has been effected, it shall have the same effects as those specified for mergers between corporations in 1s. 607.231(3), regardless of the location of any property, rights, interests, or obligations of any kind or nature whatsoever, within or without this state, except insofar as provided otherwise by the laws of the jurisdiction under which the surviving corporation is organized if the surviving corporation be a foreign corporation. The personal liability, if any, of any shareholder of the association existing at the time of such merger shall not thereby be extinguished, shall remain personal to such shareholder, and shall not become the liability of any subsequent transferee of any share in the surviving corporation or of any other stockholder of the surviving corporation.

(14) Except as otherwise expressly provided to the contrary in the declaration of trust of any association organized under the laws of this state pursuant to a declaration of trust filed in accordance with this chapter, no shareholder of the association shall have any dissenters’ rights of appraisal on account of any merger pursuant to this section or for any other reason.

History.—s. 1, ch. 76-150; s. 68, ch. 90-132; s. 69, ch. 97-102; s. 48, ch. 2014-209.

1Note.—Repealed by s. 189, ch. 90-179.






Chapter 610 - CABLE AND VIDEO SERVICES

610.102 - Department of State authority to issue statewide cable and video franchise.

610.102 Department of State authority to issue statewide cable and video franchise.—The department shall be designated as the franchising authority for a state-issued franchise for the provision of cable or video service. A municipality or county may not grant a new franchise for the provision of cable or video service within its jurisdiction.

History.—s. 7, ch. 2007-29.



610.103 - Definitions.

610.103 Definitions.—As used in ss. 610.102-610.117:

(1) “Cable service” means:

(a) The one-way transmission to subscribers of video programming or any other programming service.

(b) Subscriber interaction, if any, that is required for the selection or use of such video programming or other programming service.

(2) “Cable service provider” means a person that provides cable service over a cable system.

(3) “Cable system” means a facility consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service that includes video programming and that is provided to multiple subscribers within a community, but such term does not include:

(a) A facility that serves only to retransmit the television signals of one or more television broadcast stations;

(b) A facility that serves only subscribers in one or more multiple-unit dwellings under common ownership, control, or management, unless such facility or facilities use any public right-of-way;

(c) A facility that serves subscribers without using any public right-of-way;

(d) A facility of a common carrier that is subject, in whole or in part, to the provisions of Title II of the federal Communications Act of 1934 except that such facility shall be considered a cable system other than for purposes of 47 U.S.C. s. 541(c) to the extent such facility is used in the transmission of video programming directly to subscribers, unless the extent of such use is solely to provide interactive on-demand services;

(e) Any facilities of any electric utility used solely for operating its electric utility systems; or

(f) An open video system that complies with 47 U.S.C. s. 573.

(4) “Certificateholder” means a cable or video service provider that has been issued and holds a certificate of franchise authority from the department.

(5) “Department” means the Department of State.

(6) “Franchise” means an initial authorization or renewal of an authorization, regardless of whether the authorization is designated as a franchise, permit, license, resolution, contract, certificate, agreement, or otherwise, to construct and operate a cable system or video service provider network facilities in the public right-of-way.

(7) “Franchise authority” means any governmental entity empowered by federal, state, or local law to grant a franchise.

(8) “Incumbent cable service provider” means a cable or video service provider providing cable or video service on July 1, 2007.

(9) “Public right-of-way” means the area on, below, or above a public roadway, highway, street, sidewalk, alley, or waterway, including, without limitation, a municipal, county, state, district, or other public roadway, highway, street, sidewalk, alley, or waterway.

(10) “Video programming” means programming provided by, or generally considered comparable to programming provided by, a television broadcast station as set forth in 47 U.S.C. s. 522(20).

(11) “Video service” means video programming services, including cable services, provided through wireline facilities located at least in part in the public rights-of-way without regard to delivery technology, including Internet protocol technology. This definition does not include any video programming provided by a commercial mobile service provider as defined in 47 U.S.C. s. 332(d), video programming provided as part of and via a service that enables end users to access content, information, electronic mail, or other services offered over the public Internet.

(12) “Video service provider” means an entity providing video service.

History.—s. 7, ch. 2007-29.



610.104 - State authorization to provide cable or video service.

610.104 State authorization to provide cable or video service.—

(1) An entity or person seeking to provide cable or video service in this state after July 1, 2007, shall file an application for a state-issued certificate of franchise authority with the department as required by this section.

(2) An applicant for a state-issued certificate of franchise authority to provide cable or video service shall submit to the Department of State an application that contains:

(a) The official name of the cable or video service provider.

(b) The street address of the principal place of business of the cable or video service provider.

(c) The federal employer identification number or the Department of State’s document number.

(d) The name, address, and telephone number of an officer, partner, owner, member, or manager as a contact person for the cable or video service provider to whom questions or concerns may be addressed.

(e) A duly executed affidavit signed by an officer, partner, owner, or managing member affirming and containing:

1. That the applicant is fully qualified under the provisions of this chapter to file an application and affidavit for a certificate of franchise authority.

2. That the applicant has filed or will timely file with the Federal Communications Commission all forms required by that agency in advance of offering cable or video service in this state.

3. That the applicant agrees to comply with all applicable federal and state laws and regulations, to the extent such state laws and rules are not in conflict with or superseded by the provisions of this chapter or other applicable state law.

4. That the applicant agrees to comply with all state laws and rules and municipal and county ordinances and regulations regarding the placement and maintenance of communications facilities in the public rights-of-way that are generally applicable to providers of communications services in accordance with s. 337.401.

5. A description of the service area for which the applicant seeks a certificate of franchise authority provided on a municipal or countywide basis. The description may be provided in a manner that does not disclose competitively sensitive information. Notwithstanding the foregoing:

a. For incumbent cable or video service providers that have existing local franchise agreements, the service area shall be coextensive with the provider’s service area description in the existing local franchise.

b. For applicants using telecommunications facilities to provide video services, the service area shall be described in terms of entire wire centers that may or may not be consistent with municipal or county boundaries except any portion of a specific wire center which will remain subject to an existing cable or video franchise agreement until the earlier of the agreement’s expiration or termination.

6. The location of the applicant’s principal place of business, the names of the applicant’s principal executive officers, and a physical address sufficient for the purposes of chapter 48.

7. That the applicant will file with the department a notice of commencement of service within 5 business days after first providing service in each area described in subparagraph 5.

8. A statement affirming that the applicant will notify the department of any change of address or contact person.

9. The applicant’s system shall comply with the Federal Communications Commission’s rules and regulations of the Emergency Alert System.

(3) Before the 10th business day after the department receives the application, the department shall notify the applicant whether the application and affidavit described in subsection (2) are complete. If the department rejects the application and affidavit, the department shall specify with particularity the reasons for the rejection and permit the applicant to amend the application or affidavit to cure any deficiency. The department shall act upon the amended application or affidavit within 10 business days after the department’s receipt of the amended application or affidavit.

(4) The department shall issue a certificate of franchise authority to the applicant before the 15th business day after receipt of an accepted application. The certificate of franchise authority issued by the department shall contain:

(a) The name of the certificateholder and its identification number.

(b) A grant of authority to provide cable or video service as requested in the application.

(c) A grant of authority to construct, maintain, and operate facilities through, upon, over, and under any public right-of-way or waters, subject to the applicable governmental permitting or authorization from the Board of Trustees of the Internal Improvement Trust Fund.

(d) A statement that the grant of authority is subject to lawful operation of the cable or video service by the applicant or its successor in interest.

(e) A statement that describes the service area for which this certificate of authority applies.

(f) A statement that includes the issuance date that shall be the effective date of the commencement of this authority.

(5) If the department fails to act on the accepted application within 30 business days after receiving the accepted application, the application shall be deemed approved by the department without further action.

(6) A certificateholder that seeks to include additional service areas in its current certificate shall file an amendment to the certificate with the department. Such amendment shall specify the name and address of the certificateholder, the new service area or areas to be served, consistent with subparagraph (2)(e)5., but need not be coextensive with municipal or county boundaries, and the effective date of commencement of operations in the new service area or areas. Such amendment shall be filed with the department within 5 business days after first providing service in each such additional area.

(7) The certificate of franchise authority issued by the department is fully transferable to any successor in interest to the applicant to which the certificate is initially granted. A notice of transfer shall be filed with the department and the relevant municipality or county within 14 business days following the completion of such transfer.

(8) The certificate of franchise authority issued by the department may be terminated by the cable or video service provider by submitting notice to the department.

(9) An applicant may challenge a rejection of an application by the department in a court of competent jurisdiction through a petition for mandamus.

(10) In executing the provisions of this section, the department shall function in a ministerial capacity accepting information contained in the application and affidavit at face value. The applicant shall ensure continued compliance with all applicable business formation, registration, and taxation provisions of law.

(11) The application shall be accompanied by a one-time fee of $10,000. A parent company may file a single application covering itself and all of its subsidiaries and affiliates intending to provide cable or video service in the service areas throughout the state as described in subparagraph (2)(e)5., but the entity actually providing such service in a given area shall otherwise be considered the certificateholder under this act.

(12) Beginning 5 years after approval of the certificateholder’s initial certificate of franchise issued by the department, and every 5 years thereafter, the certificateholder shall update the information contained in the original application for a certificate of franchise. At the time of filing the information update, the certificateholder shall pay a processing fee of $1,000. Any certificateholder that fails to file the updated information and pay the processing fee on the 5-year anniversary dates shall be subject to cancellation of its state-issued certificate of franchise authority if, upon notice given to the certificateholder at its last address on file with the department, the certificateholder fails to file the updated information and pay the processing fee within 30 days after the date notice was mailed. The application and processing fees imposed in this section shall be paid to the Department of State for deposit into the Clearing Funds Trust Fund for immediate transfer by the Chief Financial Officer to the General Inspection Trust Fund of the Department of Agriculture and Consumer Services. The Department of Agriculture and Consumer Services shall maintain a separate account within the General Inspection Trust Fund to distinguish cable franchise revenues from all other funds. The application, any amendments to the certificate, or information updates must be accompanied by a fee to the Department of State equal to that for filing articles of incorporation pursuant to s. 607.0122(1).

History.—s. 7, ch. 2007-29; s. 142, ch. 2008-4; s. 6, ch. 2010-16.



610.105 - Eligibility for state-issued franchise.

610.105 Eligibility for state-issued franchise.—

(1) After July 1, 2007, an incumbent cable or video service provider is immediately eligible at its option to apply for a state-issued certificate of franchise authority under this chapter and shall file a written notice with the applicable municipality or county in which the provider provides cable or video service simultaneously with any filing with the department under this chapter. The applicable municipal or county franchise is terminated under this section on the date the department issues the state-issued certificate of franchise authority.

(2) If an incumbent cable or video service provider has been granted a state-issued certificate of franchise authority that covers all or a portion of a municipality or county, any obligation under any existing municipal or county franchise that exceeds the obligations imposed on the certificateholder in the area covered by the certificate shall be against public policy and void.

History.—s. 7, ch. 2007-29.



610.106 - Franchise fees prohibited.

610.106 Franchise fees prohibited.—Except as otherwise provided in this chapter, the department may not impose any taxes, fees, charges, or other impositions on a cable or video service provider as a condition for the issuance of a state-issued certificate of franchise authority. No municipality or county may impose any taxes, fees, charges, or other exactions on certificateholders in connection with use of public right-of-way as a condition of a certificateholder doing business in the municipality or county, or otherwise, except such taxes, fees, charges, or other exactions permitted by chapter 202, s. 337.401(6), or s. 610.117.

History.—s. 7, ch. 2007-29.



610.107 - Buildout.

610.107 Buildout.—No franchising authority, state agency, or political subdivision may impose any buildout, system construction, or service deployment requirements on a certificateholder.

History.—s. 7, ch. 2007-29.



610.108 - Customer service standards.

610.108 Customer service standards.—

(1) All cable or video service providers shall comply with customer service requirements in 47 C.F.R. s. 76.309(c).

(2) The Department of Agriculture and Consumer Services shall have the sole authority to respond to all cable or video service customer complaints. This provision does not permit the municipality, county, or department to impose customer service standards inconsistent with the requirements in 47 C.F.R. s. 76.309(c).

(3) The Department of Agriculture and Consumer Services shall receive service quality complaints from customers of a cable or video service provider and shall address such complaints in an expeditious manner by assisting in the resolution of such complaint between the complainant and the cable or video service provider. The Department of Agriculture and Consumer Services may adopt any procedural rules pursuant to ss. 120.536(1) and 120.54 necessary to administer this section, but shall not have any authority to impose any customer service requirements inconsistent with those contained in 47 C.F.R. s. 76.309(c).

History.—s. 7, ch. 2007-29; s. 144, ch. 2014-17.



610.109 - Public, educational, and governmental access channels.

610.109 Public, educational, and governmental access channels.—

(1) A certificateholder, not later than 180 days following a request by a municipality or county within whose jurisdiction the certificateholder is providing cable or video service, shall designate a sufficient amount of capacity on its network to allow the provision of public, educational, and governmental access channels for noncommercial programming as set forth in this section.

(2) A certificateholder shall designate a sufficient amount of capacity on its network to allow the provision of the same number of public, educational, and governmental access channels or their functional equivalent that a municipality or county has activated under the incumbent cable or video service provider’s franchise agreement as of July 1, 2007. For the purposes of this section, a public, educational, or governmental channel is deemed activated if the channel is being used for public, educational, or governmental programming within the municipality or county. The municipality or county may request additional channels or their functional equivalent permitted under the incumbent cable or video service provider’s franchise agreement as of July 1, 2007. Upon the expiration of the incumbent cable or video service provider’s franchise agreement or within 6 months after a request of a municipality or county for an additional channel or its functional equivalent, a public access channel or capacity equivalent may be furnished after a polling of all subscribers of the cable or video service in their service area. The usage of one public access channel or capacity equivalent shall be determined by a majority of all the provider’s subscribers in the jurisdiction. The video or cable service subscribers must be provided with clear, plain language informing them that public access is unfiltered programming and may contain adult content.

(3) If a municipality or county did not have public, educational, or governmental access channels activated under the incumbent cable or video service provider’s franchise agreement as of July 1, 2007, after the expiration date of the incumbent cable or video service provider’s franchise agreement and within 6 months after a request by the municipality or county within whose jurisdiction a certificateholder is providing cable or video service, the certificateholder shall furnish up to two public, educational, or governmental channels or their functional equivalent. The usage of the channels or their functional equivalent shall be determined by a majority of all the video service provider’s subscribers in the jurisdiction in order of preference of all video service subscribers. Cable or video service subscribers must be provided with clear, plain language informing them that public access is unfiltered programming and contains adult content.

(4) If a municipality or county has not used the number of access channels or their functional equivalent permitted by subsection (3), access to the additional channels or their functional equivalent allowed in subsection (3) shall be provided upon 6 months’ written notice.

(5) A public, educational, or governmental access channel authorized by this section is deemed activated and substantially used if the channel is being used for public, educational, or governmental access programming within the municipality or county for at least 10 hours per day on average, of which at least 5 hours must be nonrepeat programming and as measured on a quarterly basis. Static information screens or bulletin-board programming shall not count toward this 10-hour requirement. If the applicable access channel does not meet this utilization criterion, the video service provider shall notify the applicable access provider in writing of this failure. If the access provider fails to meet this utilization criterion in the subsequent quarter, the cable or video service provider may reprogram the channel at its discretion. The cable or video service provider shall work in good faith with the access provider to attempt to provide future carriage of the applicable access channel within the limits of this section if the access provider can make reasonable assurances that its future programming will meet the utilization criteria set out in this subsection.

(6) A cable or video service provider may locate any public, educational, or governmental access channel on its lowest digital tier of service offered to the provider’s subscribers. A cable or video service provider must notify its customers and the applicable municipality or county at least 120 days prior to relocating the applicable educational or governmental access channel.

(7) The operation of any public, educational, or governmental access channel or its functional equivalent provided under this section shall be the responsibility of the municipality or county receiving the benefit of such channel or its functional equivalent, and a certificateholder bears only the responsibility for the transmission of such channel content. A certificateholder shall be responsible for the cost of providing the connectivity to one origination point for each public, educational, or governmental access channel up to 200 feet from the certificateholder’s activated video service distribution plant.

(8) The municipality or county shall ensure that all transmissions, content, or programming to be transmitted over a channel or facility by a certificateholder are provided or submitted to the cable or video service provider in a manner or form that is capable of being accepted and transmitted by a provider without any requirement for additional alteration or change in the content by the provider, over the particular network of the cable or video service provider, which is compatible with the technology or protocol used by the cable or video service provider to deliver services. To the extent that a public, educational, or governmental channel content provider has authority, the delivery of public, educational, or governmental content to a certificateholder constitutes authorization for the certificateholder to carry such content, including, at the provider’s option, authorization to carry the content beyond the jurisdictional boundaries of the municipality or county.

(9) Where technically feasible, a certificateholder and an incumbent cable service provider shall use reasonable efforts to interconnect their networks for the purpose of providing public, educational, and governmental programming. Interconnection may be accomplished by direct cable, microwave link, satellite, or other reasonable method of connection. Certificateholders and incumbent cable service providers shall negotiate in good faith, and incumbent cable service providers may not withhold interconnection of public, educational, and governmental channels. The requesting party shall bear the cost of such interconnection.

(10) A certificateholder is not required to interconnect for, or otherwise to transmit, public, educational, and governmental content that is branded with the logo, name, or other identifying marks of another cable or video service provider, and a municipality or county may require a cable or video service provider to remove its logo, name, or other identifying marks from public, educational, and governmental content that is to be made available to another provider. This subsection does not apply to the logo, name, or other identifying marks of the public, educational, or governmental programmer or producer.

(11) A court of competent jurisdiction shall have exclusive jurisdiction to enforce any requirement under this section.

History.—s. 7, ch. 2007-29; s. 99, ch. 2013-15.



610.112 - Cable or video services for public facilities.

610.112 Cable or video services for public facilities.—Upon a request by a municipality or county, a certificateholder shall provide, within 90 days after receipt of the request, one active basic cable or video service outlet to K-12 public schools, public libraries, or local government administrative buildings, to the extent such buildings are located within 200 feet of the certificateholder’s activated video distribution plant. At the request of the municipality or county, the certificateholder shall extend its distribution plant to serve such buildings located more than 200 feet from the certificateholder’s activated video distribution plant. In such circumstances, the governmental entity owning or occupying the building is responsible for the time and material costs incurred in extending the certificateholder’s activated video distribution plant to within 200 feet adjacent to the building. The cable or video services provided under this section shall not be available in an area viewed by the general public and may not be used for any commercial purpose.

History.—s. 7, ch. 2007-29.



610.113 - Nondiscrimination by municipality or county.

610.113 Nondiscrimination by municipality or county.—

(1) A municipality or county shall allow a certificateholder to install, construct, and maintain a network within a public right-of-way and shall provide a certificateholder with comparable, nondiscriminatory, and competitively neutral access to the public right-of-way in accordance with the provisions of s. 337.401. All use of a public right-of-way by a certificateholder is nonexclusive.

(2) A municipality or county may not discriminate against a certificateholder regarding:

(a) The authorization or placement of a network in a public right-of-way;

(b) Access to a building or other property; or

(c) Utility pole attachment terms and conditions.

History.—s. 7, ch. 2007-29.



610.114 - Limitation on local authority.

610.114 Limitation on local authority.—

(1) A municipality or county may not impose additional requirements on a certificateholder, including, but not limited to, financial, operational, and administrative requirements, except as expressly permitted by this chapter. A municipality or county may not impose on activities of a certificateholder a requirement:

(a) That particular business offices be located in the municipality or county;

(b) Regarding the filing of reports and documents with the municipality or county that are not required by state or federal law and that are not related to the use of the public right-of-way. Reports and documents other than schematics indicating the location of facilities for a specific site that are provided in the normal course of the municipality’s or county’s permitting process, that are authorized by s. 337.401 for communications service providers, or that are otherwise required in the normal course of such permitting process shall not be considered related to the use of the public right-of-way for communications service providers. A municipality or county may not request information concerning the capacity or technical configuration of a certificateholder’s facilities;

(c) For the inspection of a certificateholder’s business records; or

(d) For the approval of transfers of ownership or control of a certificateholder’s business, except that a municipality or county may require a certificateholder to provide notice of a transfer within a reasonable time.

(2) Notwithstanding any other provision of law, a municipality or county may require the issuance of a permit in accordance with and subject to s. 337.401 to a certificateholder that is placing and maintaining facilities in or on a public right-of-way in the municipality or county. In accordance with s. 337.402, the permit may require the permitholder to be responsible, at the permitholder’s expense, for any damage resulting from the issuance of such permit and for restoring the public right-of-way to its original condition before installation of such facilities. The terms of the permit shall be consistent with construction permits issued to other providers of communications services placing or maintaining communications facilities in a public right-of-way.

History.—s. 7, ch. 2007-29.



610.115 - Discrimination prohibited.

610.115 Discrimination prohibited.—

(1) The purpose of this section is to prevent discrimination among potential residential subscribers.

(2) A cable or video service provider may not deny access to service to any individual or group of potential residential subscribers because of the race or income of the residents in the local area in which the individual or group resides. Enforcement of this section shall be in accordance with s. 501.2079.

History.—s. 7, ch. 2007-29.



610.116 - Compliance.

610.116 Compliance.—If a certificateholder is found by a court of competent jurisdiction not to be in compliance with the requirements of this chapter, the certificateholder shall have a reasonable period of time, as specified by the court, to cure such noncompliance.

History.—s. 7, ch. 2007-29.



610.117 - Limitation.

610.117 Limitation.—Nothing in this chapter shall be construed to give any local government or the department any authority over any communications service other than cable or video services whether offered on a common carrier or private contract basis.

History.—s. 7, ch. 2007-29.



610.118 - Impairment; court-ordered operations.

610.118 Impairment; court-ordered operations.—

(1) If an incumbent cable or video service provider is required to operate under its existing franchise and is legally prevented by a lawfully issued order of a court of competent jurisdiction from exercising its right to terminate its existing franchise pursuant to the terms of s. 610.105, any certificateholder providing cable service or video service in whole or in part within the service area that is the subject of the incumbent cable or video service provider’s franchise shall, for as long as the court order remains in effect, comply with the following franchise terms and conditions as applicable to the incumbent cable or video service provider in the service area:

(a) The certificateholder shall pay to the municipality or county:

1. Any prospective lump-sum or recurring per-subscriber funding obligations to support public, educational, and governmental access channels or other prospective franchise-required monetary grants related to public, educational, or governmental access facilities equipment and capital costs. Prospective lump-sum payments shall be made on an equivalent per-subscriber basis calculated as follows: the amount of the prospective funding obligations divided by the number of subscribers being served by the incumbent cable service provider at the time of payment, divided by the number of months remaining in the incumbent cable or video service provider’s franchise equals the monthly per subscriber amount to be paid by the certificateholder until the expiration or termination of the incumbent cable or video service provider’s franchise; and

2. If the incumbent cable or video service provider is required to make payments for the funding of an institutional network, the certificateholder shall pay an amount equal to the incumbent’s funding obligations but not to exceed 1 percent of the sales price, as defined in s. 202.11(13), for the taxable monthly retail sales of cable or video programming services the certificateholder received from subscribers in the affected municipality or county. All definitions and exemptions under chapter 202 apply in the determination of taxable monthly retail sales of cable or video programming services.

(b) Payments are not due under this subsection until 45 days after the municipality or county notifies the respective providers.

(c) Any certificateholder may designate that portion of that subscriber’s bill attributable to any fee imposed pursuant to this section as a separate item on the bill and recover such amount from the subscriber.

(2) The provisions of subsection (1) do not alter the rights of a cable service or video service provider with respect to service areas designated pursuant to s. 610.104(2)(e)5. Any certificateholder providing cable service or video service in a service area covered by the terms of an existing cable or video service provider’s franchise that is subject to a court or other proceeding challenging the ability of an incumbent cable or video service provider to exercise its legal right to terminate its existing cable franchise pursuant to s. 610.105 has the right to intervene in such proceeding.

History.—s. 7, ch. 2007-29.



610.1201 - Severability.

610.1201 Severability.—If any provision of ss. 610.102-610.118 or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or application of ss. 610.102-610.118 which can be given effect without the invalid provision or application, and to this end the provisions of ss. 610.102-610.118 are severable.

History.—s. 7, ch. 2007-29; s. 73, ch. 2016-10.






Chapter 616 - PUBLIC FAIRS AND EXPOSITIONS

Part I - GENERAL PROVISIONS (ss. 616.001-616.24)

616.001 - Definitions.

616.001 Definitions.—As used in this chapter, the term:

(1) “Annual public fair” means a community, county, district, regional, or state fair that is held and conducted by a fair association and permitted by the department pursuant to s. 616.15.

(2) “Authority” means the Florida State Fair Authority.

(3) “Community fair” means an annual public fair that serves an area of less than an entire county, has exhibits that are in accordance with s. 616.17, and gives premiums or awards to exhibitors. Agricultural products shall be produced in the community the exhibit represents. The majority of the board of directors of the fair shall reside, be employed, or operate a business in the community the fair represents.

(4) “Concession” means use by a fair association, or a grant, lease, or license to a third party, of a portion of the land under the ownership, custody, or control of a fair association for specific uses, or the right to enter upon the land for specific purposes, such as providing rides, games, food, beverage, merchandise for sale, exhibits, projects, activities, events, programs, or other uses authorized in this chapter.

(5) “County fair” means an annual public fair that serves an entire county and provides exhibitors with premiums or awards for exhibits that are in accordance with s. 616.17. Agricultural products must be typical of those produced in the county the exhibit represents. The majority of the board of directors of the fair shall reside, be employed, or operate a business in the county that the fair association represents.

(6) “Department” means the Department of Agriculture and Consumer Services.

(7) “District fair” means an annual public fair that serves at least five counties and has exhibits that meet the requirements of s. 616.17. A district fair shall pay at least $25,000 in cash premiums or awards to exhibitors. Agricultural products must be typical of those produced in the counties the exhibit represents. Livestock may originate from outside the district, but must be registered in the exhibitor’s name at least 30 days before the opening day of the fair. Each county is encouraged to have proportionate exhibits, typical of its respective natural resources. Each county shall have exhibits representing basic resources in agriculture and industry.

(8) “Entry” means one item entered for competition or show. An entry may constitute an exhibit, depending upon the regulations stated in the premium book.

(9) “Exhibit” means one or more entries entered for exhibition and constituting a unit. An exhibit may consist of one or more entries, depending upon the regulations stated in the premium book. The term includes parades and displays of articles or a collection of articles, whether static, interactive, or dynamic, by a fair association or a third party contracting with a fair association, such as exhibits of animals, art, housewares, or motor vehicles.

(10) “Exhibitor” means an individual, group of individuals, or business, including a fair association or third party contracting with a fair association, which has an exhibit.

(11) “Fair association” or “association” means an association not for profit incorporated under this chapter for the purpose of conducting and operating public fairs or expositions.

(12) “Public fair or exposition” means a project, activity, event, or program, and use by a fair association, including, but not limited to, the annual public fair, which serves the purposes specified in s. 616.08 and benefits and develops the educational, agricultural, horticultural, livestock, charitable, historical, civic, cultural, scientific, and other resources of this state, or any county, municipality, or other community in this state.

(13) “Regional fair” or “interstate fair” means an annual public fair of this state and other states in which fair exhibits meet the requirements of s. 616.17. Agricultural products must be typical of those produced in the area the exhibit represents.

(14) “Specialized show” means a show or exhibition exhibiting and emphasizing livestock or poultry, or a fruit or vegetable festival, and must meet the minimum exhibit requirements specified in s. 616.17. A specialized show may qualify under one of the definitions in subsections (3), (5), (7), and (15).

(15) “State fair” means an annual public fair that serves the entire state. Exhibits must comply with s. 616.17, and cash premiums or awards may be given to exhibitors.

History.—s. 8, ch. 63-247; s. 2, ch. 81-318; ss. 1, 25, 26, ch. 83-239; s. 6, ch. 87-226; s. 94, ch. 92-291; ss. 1, 44, ch. 93-168; s. 25, ch. 96-231; s. 11, ch. 2000-272; s. 1, ch. 2012-204.



616.01 - Number of persons required; requisites of proposed charter.

616.01 Number of persons required; requisites of proposed charter.—Twenty-five or more persons who are residents and qualified electors of the county in which the annual public fair is to be located, who wish to form an association not for profit for the purpose of conducting and operating public fairs or expositions, may become incorporated in the following manner. The subscribers shall submit the proposed charter to the department for review and approval. If the proposed charter is approved, the subscribers shall sign and present the proposed charter to the judge of the circuit court for the county in which the principal office of the association will be located. The proposed charter must specify:

(1) The name of the association and the place where the principal office is to be located. The name of the association shall include the word, “Inc.”

(2) The general nature of the objectives and powers of the association, including a provision that the association is incorporated for the sole purpose of conducting and operating public fairs or expositions.

(3) The qualifications and terms of association members and criteria for their admission and expulsion. Provision may be made in the charter for ex officio membership.

(4) The time for which the association is to exist.

(5) The name and residence of each subscriber.

(6) Procedures for the election of and governance by officers, who may be elected or appointed.

(7) The designation of officers who will manage the affairs of the association until the first election or appointment under the charter.

(8) Procedures for the adoption, amendment, or rescission of bylaws of the association.

(9) The highest amount of indebtedness or liability that may be accrued by the association.

History.—s. 1, ch. 7388, 1917; RGS 4517; CGL 6516; s. 1, ch. 57-796; s. 1, ch. 59-166; s. 2, ch. 81-318; ss. 4, 25, 26, ch. 83-239; ss. 2, 44, ch. 93-168; s. 2, ch. 2012-204.



616.02 - Acknowledgment of charter.

616.02 Acknowledgment of charter.—The proposed charter of a fair association shall be acknowledged by at least three of its subscribers before an officer authorized to make acknowledgment of deeds. Subscribers shall also make and take an oath, which must be attached to the proposed charter, stating that the primary objective of the association is public service and holding, conducting, and promoting public fairs or expositions; that money and other available assets in value exceeding $5,000 have been provided for the purposes of the association; and that the association will operate in good faith to carry out the purposes and objectives set forth in its charter.

History.—s. 1, ch. 7388, 1917; RGS 4518; CGL 6517; s. 2, ch. 81-318; ss. 5, 25, 26, ch. 83-239; ss. 3, 44, ch. 93-168; s. 3, ch. 2012-204.



616.03 - Notice of application; approval and record of charter.

616.03 Notice of application; approval and record of charter.—A notice of intention to apply to the circuit court for the charter of a fair association must specify the date that application will be made, shall be sent to the department for approval, and shall be published in a newspaper in the county where the principal office of the association will be located once each week for 4 consecutive weeks. The notice must briefly summarize the charter and objectives of the proposed association. The proposed charter shall be submitted to and approved by the board of county commissioners of the county in which the principal office of the association will be located. After approval by the department and the board of county commissioners, the proposed charter and proof of approval and publication shall be submitted to the circuit judge on the date specified in the notice. If no cause is shown to the contrary and the judge finds that the proposed charter is in proper form and will serve the primary objective of public service, the judge shall approve the charter and issue an order incorporating the subscribers under the charter for the objectives and purposes specified in the charter. The charter and order of incorporation shall be recorded in the office of the clerk of the circuit court in the county where the principal office of the association will be located and provided to the department. After the order is recorded, the subscribers and their associates are incorporated with the objectives and powers established in the charter and under the name given in the charter. During the publication period, the proposed charter shall be on file in the office of the clerk of the circuit court. This section does not preclude a fair association from also filing its duly approved charter with the Department of State pursuant to chapter 617 for notice purposes.

History.—s. 1, ch. 7388, 1917; s. 1, ch. 17806, 1937; RGS 4519; CGL 6518; s. 1, ch. 63-247; ss. 14, 35, ch. 69-106; s. 2, ch. 81-318; ss. 6, 25, 26, ch. 83-239; ss. 4, 44, ch. 93-168; s. 4, ch. 2012-204.



616.04 - Evidence of existence and contents of charter.

616.04 Evidence of existence and contents of charter.—A certified copy of the charter and decree of incorporation of a fair association shall be evidence of the contents of the charter in all actions and proceedings, and shall be conclusive evidence of the existence of the incorporated association in all actions and proceedings where the question of its existence is only collaterally involved, and prima facie evidence in all other actions and proceedings.

History.—s. 2, ch. 7388, 1917; RGS 4520; CGL 6519; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 5, 44, ch. 93-168.



616.05 - Amendment of charter.

616.05 Amendment of charter.—A fair association may propose an amendment to its charter by resolution as provided in its charter or bylaws.

(1) The proposed amendment shall be submitted to the department for approval.

(2) After the department approves the proposed amendment, it will be incorporated into the original charter upon:

(a) Publication of notice in the same manner as provided in s. 616.03;

(b) Filing the order of the circuit judge approving the amendment with the office of the clerk of the circuit court and the department; and

(c) Being recorded in the clerk’s office.

If a fair association has filed its charter with the Department of State pursuant to chapter 617, a copy of any amendment to the charter must be filed with the Department of State for notice purposes.

History.—s. 3, ch. 7388, 1917; RGS 4521; CGL 6520; s. 2, ch. 63-247; ss. 14, 35, ch. 69-106; s. 2, ch. 81-318; ss. 7, 25, 26, ch. 83-239; s. 7, ch. 87-226; ss. 6, 44, ch. 93-168; s. 17, ch. 99-391; s. 5, ch. 2012-204.



616.051 - Dissolving a charter.

616.051 Dissolving a charter.—A fair association may dissolve its charter by resolution as provided in its charter or bylaws. The proposal for dissolving the charter shall be submitted to the department for approval. Upon approval and publication of notice and proof that all indebtedness has been paid and no claims are outstanding against the association, the circuit judge may, by decree, dissolve the association and order its remaining public funds to be distributed as recommended by the board of directors.

History.—s. 1, ch. 29914, 1955; s. 2, ch. 81-318; ss. 8, 25, 26, ch. 83-239; ss. 7, 44, ch. 93-168; s. 6, ch. 2012-204.



616.06 - Amount of indebtedness authorized.

616.06 Amount of indebtedness authorized.—Any fair association may subject itself to indebtedness or liability in an aggregate sum not greater than the limit stated in its charter or any amendment thereto, without regard to the value of its property. Any fair association may also subject itself to specific bonded or mortgage indebtedness, in addition to and without regard to its general powers or limit as to indebtedness or liability.

History.—s. 4, ch. 7388, 1917; RGS 4522; CGL 6521; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 8, 44, ch. 93-168.



616.07 - Members not personally liable; property of association held in trust; exempt from taxation.

616.07 Members not personally liable; property of association held in trust; exempt from taxation.—

(1) A member, officer, director, or trustee of a fair association is not personally liable for any of the debts of the association, and money or property of a fair association may not be distributed as profits or dividends among its members, officers, directors, or trustees.

(2) All money and property of the association, except that necessary for the payment of its just debts and liabilities, are public property, shall be administered by the association as trustee, and shall be used exclusively for the legitimate purpose of the association. So long as they are used for that purpose, all money and property of the association are exempt from all forms of taxation, including special assessments, and any projects, activities, events, programs, and uses authorized by this part serve an essential governmental purpose and, therefore, are not taxable and are not subject to assessments. This subsection does not apply to chapter 212.

(3) Upon order of the circuit judge, any public funds or property remaining in a fair association when the association is dissolved shall be distributed by resolution of the board of directors to any county or any municipality within the county. The board may designate in the distribution resolution the public project that will benefit from the funds or the manner in which the property will be used. If property has been contributed by a municipality or county, the property shall be reconveyed to the municipality or county that gave the property to the association.

History.—s. 5, ch. 7388, 1917; RGS 4523; CGL 6522; s. 2, ch. 29914, 1955; s. 1, ch. 57-745; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 9, 44, ch. 93-168; s. 18, ch. 99-391; s. 7, ch. 2012-204.



616.08 - Additional powers of association.

616.08 Additional powers of association.—Each fair association shall hold, conduct, and operate public fairs and expositions, including an annual public fair. For that purpose, a fair association may buy, lease, acquire, and occupy lands and erect buildings and improvements of any kind on those lands; sell, mortgage, lease, license, or convey any such property or any part thereof, in its discretion, from time to time for the purpose of public fairs or expositions; charge and receive compensation for admission to those public fairs and expositions, and grant a lease or license or rent space for exhibits, concessions, and other purposes; conduct and hold public meetings; supervise and conduct lectures and demonstration work in connection with or for the improvement of agriculture, horticulture, stockraising and poultry raising, and all kinds of farming and related matters; hold exhibits of agricultural and horticultural products and livestock, poultry, equine, and other domestic animals; give certificates or diplomas of excellence; promote the progress of the geographical area it represents and serves and stimulate public interest in the advantages and development of that area by providing facilities for the benefit and development of the educational, agricultural, horticultural, livestock, equestrian, charitable, historical, civic, cultural, scientific, and other resources of the state, any county of the state, or any municipality or other community of any county of the state, including facilities for exhibits, concessions, industrial exhibitions, public gatherings, cultural activities, entertainment events, recreational vehicle parking, auctions, trade shows, concerts, and other functions that the association determines will enhance the educational, physical, economic, and cultural interests of the public; and generally do, perform, and carry out all matters, acts, and business usual or proper in connection with public fairs and expositions. This enumeration of particular powers does not diminish or limit any special provisions of the charter of the association for the regulation of its business, and the conduct of its affairs of creating, defining, limiting, and regulating the powers of the association or its officers or members. The treasurer or similar officer of the association shall give a good and sufficient bond with a surety company duly authorized under the laws of the state, payable to the association and in an amount equal to the value of the total amount of money and other property in that officer’s possession or custody, in addition to the value of any money and property of the association which may reasonably be expected to come into that officer’s possession or custody. A fair association organized under this chapter is a noncommercial activity provider.

History.—s. 6, ch. 7388, 1917; RGS 4524; CGL 6523; s. 2, ch. 17806, 1937; s. 3, ch. 63-247; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 10, 44, ch. 93-168; s. 19, ch. 99-391; s. 8, ch. 2012-204.



616.09 - Not authorized to carry on gambling, etc.; forfeiture of charter for violations; annulment proceedings.

616.09 Not authorized to carry on gambling, etc.; forfeiture of charter for violations; annulment proceedings.—Nothing in this chapter shall be held or construed to authorize or permit any fair association to carry on, conduct, supervise, permit, or suffer any gambling or game of chance, lottery, betting, or other act in violation of the criminal laws of the state; and nothing in this chapter shall permit horseracing or dogracing or any other pari-mutuel wagering, for money or upon which money is placed. Any fair association which violates any such law or which knowingly permits the violation of any such law is subject to forfeiture of its charter; and if any citizen complains to the Department of Legal Affairs that the association was organized for or is being used as a cover to evade any of the laws of Florida against crime, and submits prima facie evidence to sustain the charge, the Department of Legal Affairs shall institute, and in due time prosecute to final judgment, such proceedings as may be necessary to annul the charter and incorporation of the association. A writ of injunction or other extraordinary process shall be issued by a court of competent jurisdiction on the application of the Department of Legal Affairs on complaint pending the annulment proceeding and in aid thereof, and the case shall be given precedence over all civil cases pending in that court and shall be heard and disposed of with as little delay as practicable.

History.—s. 7, ch. 7388, 1917; RGS 4525; CGL 6524; s. 2, ch. 29737, 1955; s. 4, ch. 63-247; ss. 11, 35, ch. 69-106; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 11, 44, ch. 93-168.



616.101 - Annual review of accounts and records.

616.101 Annual review of accounts and records.—The accounts and records of every fair association whose annual public fair has an annual attendance of more than 25,000 shall be reviewed annually by a qualified accountant licensed by the state. A fair association whose annual public fair has an annual attendance of 25,000 or fewer must submit an annual financial statement that has been signed by an officer of the county. The results of the reviews shall be kept in the official records of each association, available to all directors of the association. A certified copy of the review shall be filed with the department:

(1) On request by the department to certify expenditures of the premiums awarded to exhibitors of a fair or of building funds when there is evidence of violation of state laws; or

(2) When the association is applying for a fair permit.

History.—s. 7, ch. 63-247; ss. 14, 35, ch. 69-106; s. 2, ch. 81-318; ss. 10, 25, 26, ch. 83-239; s. 5, ch. 85-62; ss. 14, 44, ch. 93-168; s. 1, ch. 94-297; s. 24, ch. 96-231; s. 9, ch. 2012-204.



616.11 - Association authorized to contract with municipality, county, or state for use of land; admission fees; state, counties, and municipalities authorized to make contributions.

616.11 Association authorized to contract with municipality, county, or state for use of land; admission fees; state, counties, and municipalities authorized to make contributions.—Any fair association may enter into any contract, lease, or agreement with any municipality or county in the state or with the state or agency or subdivision of the state for the donation to or the use and occupation by the association of any land owned, leased, or held by the county or municipality or the state or agency or subdivision of the state during a time and on the terms approved by the county or municipality or the state or agency or subdivision, with the right of the association to use the property for public exposition purposes. The state, the Department of Transportation and any other agency or subdivision of the state, the board of county commissioners of any county within which the fair or exhibition is held, and the mayor and city council of any municipality within the county may also make contributions of money, property, or services to fair associations to assist in carrying out the purposes of the associations under this chapter. The state or any agency or subdivision of the state, boards of county commissioners of the various counties of the state, and the mayor and city council of any municipality within the county may expend such sums of money as they deem necessary for the best interests of their counties and in aiding the development of the educational, agricultural, horticultural, livestock, charitable, historical, civic, cultural, scientific, and any other resources of their counties at and in connection with public fairs and expositions, including the offering and paying of premiums for the exhibitions of resources of the state, county, or municipality.

History.—s. 9, ch. 7388, 1917; RGS 4527; CGL 6526; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 15, 44, ch. 93-168; s. 10, ch. 2012-204.



616.12 - Licenses upon certain shows; distribution of fees; exemptions.

616.12 Licenses upon certain shows; distribution of fees; exemptions.—

(1) Each person who operates any traveling show, exhibition, amusement enterprise, carnival, vaudeville, exhibit, minstrel, rodeo, theatrical, game or test of skill, riding device, dramatic repertoire, other show or amusement, or concession, including a concession operating in a tent, enclosure, or other temporary structure, within the grounds of, and in connection with, any annual public fair held by a fair association shall pay the license taxes provided by law. However, if the association satisfies the requirements of this chapter, including securing the required fair permit from the department, the license taxes and local business tax authorized in chapter 205 are waived and the department shall issue a tax exemption certificate. The department shall adopt the proper forms and rules to administer this section, including the necessary tax exemption certificate, showing that the fair association has met all requirements and that the traveling show, exhibition, amusement enterprise, carnival, vaudeville, exhibit, minstrel, rodeo, theatrical, game or test of skill, riding device, dramatic repertoire, other show or amusement, or concession is exempt.

(2) Any fair association securing the required annual fair permit from the department is exempt from local business tax as defined by chapter 205, occupational permit fees, or any occupational taxes assessed by any county, municipality, political subdivision, agency, or instrumentality thereof.

History.—s. 1, ch. 17759, 1937; CGL 1940 Supp. 6526(1); s. 2, ch. 57-796; s. 2, ch. 59-166; s. 5, ch. 63-247; ss. 14, 35, ch. 69-106; s. 1, ch. 81-297; s. 2, ch. 81-318; ss. 11, 25, 26, ch. 83-239; s. 6, ch. 85-62; ss. 16, 44, ch. 93-168; s. 11, ch. 2012-204.



616.121 - Making false application.

616.121 Making false application.—Any person who, with fraudulent intent, makes or causes to be made any false statement in an application for a permit to hold an annual public fair or in an application for distribution of the amount paid for license taxes under the provisions of this chapter, and by that false statement obtains that permit or distribution, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 57-796; s. 3, ch. 59-166; s. 638, ch. 71-136; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 17, 44, ch. 93-168; s. 74, ch. 97-102; s. 12, ch. 2012-204.



616.13 - Restrictions on other amusement rides.

616.13 Restrictions on other amusement rides.—A person may not engage in the business of providing temporary amusement rides, as defined in s. 616.242, within a 5-mile radius of and within 30 days before or during any public fair or exposition being operated by a fair association, when not operating in connection with that fair or exposition, except with the written consent of the affected fair association.

History.—s. 3, ch. 17759, 1937; CGL 1940 Supp. 6526(2); s. 4, ch. 59-166; s. 2, ch. 81-318; ss. 12, 25, 26, ch. 83-239; ss. 18, 44, ch. 93-168; s. 4, ch. 98-133; s. 20, ch. 99-391.



616.14 - Number of fairs; penalty.

616.14 Number of fairs; penalty.—

(1) A fair association may not conduct more than one annual public fair each calendar year. Any fair association that conducts more than one public fair during any one calendar year is subject to revocation of its charter by the court granting the charter.

(2) Any fair association that does not conduct an annual public fair for a period of 3 calendar years shall, upon the recommendation of the department, have its charter revoked by the court granting the charter.

History.—s. 2, ch. 17759, 1937; CGL 1940 Supp. 6526(3); s. 5, ch. 59-166; s. 2, ch. 81-318; ss. 13, 25, 26, ch. 83-239; ss. 19, 44, ch. 93-168; s. 13, ch. 2012-204.



616.15 - Permit from Department of Agriculture and Consumer Services required.

616.15 Permit from Department of Agriculture and Consumer Services required.—

(1) An annual public fair may not be conducted by a fair association without a permit issued by the department. The association shall present to the department an application for a permit, signed by an officer of the association, at least 3 months before holding the annual public fair. The application shall be accompanied by a fee in an amount to be determined by the department for processing the application and making any required investigation. The application fee must be at least $183 and may not exceed $366. Fees collected under this subsection shall be deposited in the General Inspection Trust Fund of the State Treasury in a special account to be known as the “Agricultural and Livestock Fair Account.” A copy of the application must be sent to each fair association located within 50 miles of the site of the proposed annual public fair at the same time the application is sent to the department. The department may issue a permit if the applicant provides:

(a) The opening and closing dates of the proposed annual public fair.

(b) The name and address of the owner of the central amusement attraction that will operate during the annual public fair.

(c) An affidavit properly executed by the president or chief executive officer of the applicant association certifying the existence of a binding contract entered into by the association and the owner of the central amusement attraction covering the period for which the permit from the department is applied. The contract between the parties shall be available for inspection by duly authorized agents of the department in administering this chapter.

(d) A written statement that the main purpose of the association is to conduct and operate a public fair and exposition, including the annual fair, for the benefit and development of the educational, agricultural, horticultural, livestock, charitable, historical, civic, cultural, scientific, and other resources of the geographical area the fair association represents and serves. The statement must be subscribed and acknowledged by an officer of the association before an officer authorized to take acknowledgments.

(e) A premium list of the current annual public fair to be conducted or a copy of the previous year’s premium list showing all premiums and awards to be offered to exhibitors in various departments of the annual public fair, which may include, but are not limited to, art exhibition, beef cattle, county exhibits, dairy cattle, horticulture, swine, women’s department, 4-H Club activities, Future Farmers of America activities, Future Homemakers of America activities, poultry and egg exhibits, and community exhibits. The premium list, which may be submitted separately from the application, must be submitted at least 60 days before the annual public fair begins operation.

(f) Proof of liability insurance insuring the association against liability for injury to persons, in an amount of not less than $300,000 per occurrence.

(g) A copy of the most recent review.

(h) A list of all current members of the board of directors of the association and their contact information, including home address.

The department shall issue the permit within 10 days after it receives all the information and the applicant qualifies pursuant to this section.

(2) The department shall administer and enforce the provisions of this chapter except as to the regulation of games, which shall be regulated by local law enforcement agencies. The department shall adopt rules to administer this chapter, including rules governing the form and contents of the application for the permit and any reports that it may deem necessary in enforcing the provisions of this chapter.

(3) Notwithstanding any fair association meeting the requirements set forth in subsection (1), the department may order a full investigation to determine if the fair association meets the requirements of s. 616.01, and may withhold a permit from, deny a permit to, or withdraw a permit once issued to the association. The department shall also consider whether any proposed annual public fair, as set forth in an application for a permit, will compete with another annual public fair within 50 miles of the proposed annual public fair with respect to name, dates of operation, or market. The department may deny, withhold, or withdraw a permit from a fair association if the department determines that such fair association will compete with another association. The department shall give preference to existing fair associations with established dates, locations, and names. The determination by the department is final.

History.—s. 4, ch. 57-796; s. 6, ch. 59-166; s. 2, ch. 61-119; s. 4, ch. 67-491; ss. 14, 35, ch. 69-106; s. 2, ch. 81-297; s. 2, ch. 81-318; ss. 14, 25, 26, ch. 83-239; s. 15, ch. 92-4; ss. 20, 44, ch. 93-168; s. 2, ch. 94-297; s. 21, ch. 99-391; s. 12, ch. 2000-272; s. 14, ch. 2012-204.



616.165 - Rules.

616.165 Rules.—The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—ss. 3, 26, ch. 83-239; ss. 41, 44, ch. 93-168; s. 196, ch. 98-200.

Note.—Former s. 616.27.



616.17 - Minimum exhibits.

616.17 Minimum exhibits.—

(1) An annual public fair conducted by a fair association may not be approved by the department for a tax exemption certificate unless the fair association displays at least the following exhibits:

(a) Three exhibits from 4-H Clubs or Future Farmers of America chapters which are officially approved by those clubs or chapters.

(b) Three exhibits of community, individual, or county farm displays.

(c) Three exhibits of field crops in at least three different crops.

(d) Three exhibits of horticultural products.

(e) Three culinary exhibits such as canned fruits, canned vegetables, canned pickles or juices, jams, jellies, cakes, bread, candies, or eggs.

(f) Three exhibits of household arts such as homemade spreads, towels, luncheon sets, rugs, clothing, or baby apparel.

(g) Three exhibits of fruit or vegetable crops in at least three different crops.

(h) Three exhibits of arts, crafts, photography, or antiques or of scout handiwork.

(i) Three exhibits from home demonstration, home economics, educational, religious, or civic groups.

(j) Three exhibits of livestock such as dairy cows, beef cattle, hogs, sheep, poultry, horses, or mules.

(2) The provisions of subsection (1) do not apply to specialized livestock shows or fruit or vegetable festivals, the minimum exhibits of which shall be as follows:

(a) Each specialized livestock show shall consist of at least 50 head of animals or 300 head of poultry.

(b) Each specialized fruit, vegetable, or crop festival or exposition shall consist of at least 50 entries in the specialty, which shall occupy at least 1,000 square feet of display area.

(3) The department may provide a waiver to the minimum exhibit requirements of this section to any fair association that submits an application for the waiver to the department, at least 30 days before the annual public fair in need of the waiver, and shows good cause why the requirements of this section cannot be met.

(4) An authority or fair association as defined in this chapter that provides any of the exhibits set forth in subsection (1) or other exhibits or concessions, whether such exhibits or concessions are provided directly or through an agreement with a third party, is not subject to criminal penalties or civil damages arising out of the personal injury or death of any person, or property damage, resulting from such exhibits or concessions. This subsection does not apply if the personal injury, death, or property damage was due to an act or omission committed by the authority or fair association in bad faith, with malicious purpose, or with wanton and willful disregard of human rights, safety, or property. This subsection does not apply to third parties providing exhibits or concessions.

History.—s. 8, ch. 59-166; ss. 14, 35, ch. 69-106; s. 3, ch. 81-297; s. 2, ch. 81-318; ss. 15, 25, 26, ch. 83-239; s. 7, ch. 85-62; ss. 21, 44, ch. 93-168; s. 60, ch. 2011-206; s. 15, ch. 2012-204.



616.185 - Trespass upon grounds or facilities of public fair; penalty; arrests.

616.185 Trespass upon grounds or facilities of public fair; penalty; arrests.—

(1) For the purposes of this chapter, trespass upon the grounds of the Florida State Fair Authority or any other fair association permitted under s. 616.15 means:

(a) Entering and remaining upon any grounds or facilities owned, operated, or controlled by the Florida State Fair Authority or any other association permitted under s. 616.15 and committing any act that disrupts the orderly conduct of any authorized activity of the fair association in charge, or its lessees, licensees, or the general public on those grounds or facilities; or

(b) Entering and remaining on those grounds or facilities after being directed not to enter or to leave them by the executive director of the authority, chief administrative officer of the fair association, or any employee or agent of the association designated by the executive director or administrator to maintain order on those grounds and facilities, after a determination by the executive director, administrator, employee, or agent that the entering or remaining on those grounds or facilities is in violation of the rules and regulations of the Florida State Fair Authority or permitted fair association or is disrupting the orderly conduct of any authorized activity of the fair association in charge, or its lessees, licensees, or the general public on those grounds or facilities.

(2) Any person committing the offense of trespass upon the grounds of the Florida State Fair Authority or any other fair association permitted under s. 616.15 commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) A law enforcement officer may arrest any person on or off the premises, without a warrant, if the officer has probable cause for believing such person has committed the offense of trespass upon the grounds of the Florida State Fair Authority or any fair association permitted under s. 616.15. Such an arrest does not render the law enforcement officer criminally or civilly liable for false arrest, false imprisonment, or unlawful detention.

History.—s. 1, ch. 78-427; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; s. 152, ch. 91-224; ss. 40, 44, ch. 93-168; s. 16, ch. 2012-204.

Note.—Former s. 616.266.



616.19 - Designation of fairs.

616.19 Designation of fairs.—Any fair association created pursuant to this chapter shall be designated by the name stated in the permit required or stated by its fair association and is recognized by the state as equal in dignity to the Florida State Fair and as fully recognized as the Florida State Fair.

History.—ss. 1, 2, ch. 61-513; s. 2, ch. 81-318; ss. 16, 25, 26, ch. 83-239; ss. 22, 44, ch. 93-168; s. 17, ch. 2012-204.



616.21 - Agricultural and livestock exhibit buildings; conditions for expenditures.

616.21 Agricultural and livestock exhibit buildings; conditions for expenditures.— Appropriated funds may not be expended except upon approval and with the recommendation of the department. Further, the appropriation may not be expended for the construction of a building unless fee simple title to the land on which the building is to be constructed is vested in the county, municipality, or fair association for which the building is to be constructed.

History.—s. 2, ch. 29832, 1955; s. 1, ch. 59-367; s. 2, ch. 61-119; s. 2, ch. 63-393; ss. 3, 14, 35, ch. 69-106; s. 1, ch. 71-2; s. 260, ch. 71-377; s. 207, ch. 77-104; s. 17, ch. 77-108; s. 4, ch. 78-323; ss. 4, 5, 6, ch. 81-297; s. 2, ch. 81-318; s. 1, ch. 82-46; ss. 17, 24, 25, 26, ch. 83-239; s. 7, ch. 85-75; s. 95, ch. 92-291; ss. 23, 44, 45, ch. 93-168; s. 2, ch. 97-93; s. 75, ch. 97-102; s. 38, ch. 97-307; s. 13, ch. 2000-272; s. 18, ch. 2012-204.

Note.—Former s. 603.21.



616.22 - Exhibit buildings; matching funds for construction or repair.

616.22 Exhibit buildings; matching funds for construction or repair.—In the construction or repair of buildings as authorized by any annual appropriation, the money to be expended therefor from the appropriation shall be matched in an equal amount by the county, municipality, or fair association for which the buildings are to be constructed or repaired. The amount to be paid by the county, municipality, or fair association for the construction or repair shall be made available before the construction or repair is begun. In no event may an amount greater than $25,000 be expended from the appropriation for the construction or repair of exhibit buildings for any one county, municipality, or fair association, from funds appropriated for that purpose; however, any amount not greater than $25,000 may be expended from the appropriation for the construction or repair of exhibit buildings for any one county, municipality, or fair association from the unexpended balance of any appropriation regardless of the amount previously expended under any other legislative appropriation for that one county, municipality, or fair association.

History.—s. 3, ch. 29832, 1955; s. 2, ch. 59-367; s. 3, ch. 63-393; s. 207, ch. 77-104; s. 2, ch. 81-318; ss. 18, 25, 26, ch. 83-239; ss. 24, 44, ch. 93-168.

Note.—Former s. 603.22.



616.23 - Use of buildings.

616.23 Use of buildings.—The buildings authorized by ss. 616.21-616.23 may be used by the county, municipality, or fair association for public fair or exposition purposes. These buildings may be used as office space for agricultural agents; however, no more than 20 percent of the buildings may be so used.

History.—s. 4, ch. 29832, 1955; s. 3, ch. 59-367; s. 4, ch. 63-393; s. 2, ch. 81-318; ss. 19, 25, 26, ch. 83-239; ss. 25, 44, ch. 93-168; s. 19, ch. 2012-204.

Note.—Former s. 603.23.



616.24 - Enforcement.

616.24 Enforcement.—

(1) The department shall administer and enforce the provisions of this chapter and the rules adopted pursuant thereto.

(2) It is the duty of each state attorney, law enforcement officer as defined by chapter 943, and other appropriate county or municipal officer to enforce this chapter and the rules adopted pursuant thereto and to assist the department and its inspectors and agents in the enforcement of this chapter and the rules adopted pursuant thereto.

(3) The department may commence and maintain any necessary and proper action for the following purposes:

(a) To enforce this chapter and the rules adopted pursuant thereto.

(b) To seek to enjoin any violation of this chapter or any rule adopted pursuant thereto. The circuit court may, after a hearing and for good cause shown, temporarily or permanently enjoin any person from violating this chapter or any rule adopted pursuant thereto or failing to comply with the requirements of this chapter or any rule adopted pursuant thereto.

History.—ss. 2, 26, ch. 83-239; s. 96, ch. 92-291; ss. 42, 44, ch. 93-168; s. 20, ch. 2012-204.

Note.—Former s. 616.28.






Part II - TRADE AND SAFETY STANDARDS (ss. 616.241, 616.242)

616.241 - Trade standards for operation at public fairs and expositions.

616.241 Trade standards for operation at public fairs and expositions.—Trade standards for the operation of shows or games in connection with public fairs and expositions are as follows:

(1) APPROVAL OF SHOWS.—The approval of all shows will be left to the discretion of the fair management.

(2) WALK-THROUGH SHOW.—When donations are accepted, a sign to that effect shall be plainly posted at the entrance to the show.

(3) SPECIFICATIONS FOR TICKET OR CHANGE BOOTH.—The counter of the ticket or change booth patronized by children may not be more than 4 feet above the ground.

(4) PROTECTION TO FAIR PATRONS.—In order to provide adequate protection to fair patrons, for any motor dome show or any other similar show, in which equipment is used as a ballyhoo or for any other purpose, there shall be a barrier, guardrail, or chain of sufficient strength or height to prevent any equipment out of control from leaving the platform.

(5) GAME REGULATIONS.—The operator of a game at any public fair or exposition, before and during operation, must have and keep in a conspicuous place a sign stating the cost of a play and an explanation of how the game is played. The lettering on signs shall be plain and may not be less than 2 inches in height. Signs or placards shall be of permanent material so they can be used from one fair to the next. The game shall be closed until compliance with the regulation is provided.

(6) CAPITAL PRIZE.—Prizes shall be left to the discretion of the fair management; however, a capital prize must be given. No operator is permitted to display merchandise of any type which is not one of the prizes possible to be won. Each prize shall be so marked that any player may know in advance what is required to win any one of the prizes displayed. No flash display is permitted.

(7) OPERATORS OF GAMES REGULATED.—The operator of a game must work inside of the concession at all times except in a concession for which the operator has secured permission from the management to work on the outside, not over 4 feet from the barrier and only in front of the operator’s own game.

(8) FALSE ADVERTISING.—False advertising by banner or word-of-mouth or otherwise is prohibited.

(9) VIOLATIONS; REPORTING.—Florida law forbids lotteries, gambling, raffles, and other games of chance at community, county, district, state, regional, or interstate fairs and specialized shows. Enforcement is the responsibility of local boards and authorities.

(10) PARTICULAR GAMES.—The department shall prescribe by rule the particular games which may be exhibited at a public fair or exposition. Such rules shall include the operating standards and procedures to be used for all authorized games.

(11) CONCESSIONAIRES GENERALLY.—All concessionaires are prohibited from exhibiting at any public fair or exposition any game which has not been authorized by rule of the department.

History.—s. 6, ch. 63-247; ss. 1-3, ch. 67-491; ss. 14, 35, ch. 69-106; s. 2, ch. 81-318; ss. 9, 25, 26, ch. 83-239; s. 5, ch. 85-63; s. 1, ch. 86-164; s. 1, ch. 89-111; s. 5, ch. 91-178; s. 93, ch. 92-291; ss. 12, 44, ch. 93-168.

Note.—Former s. 616.091.



616.242 - Safety standards for amusement rides.

616.242 Safety standards for amusement rides.—

(1) OWNER RESPONSIBILITY.—The owner of an amusement ride, and each amusement ride, must meet at all times the requirements of this section and any rules adopted thereunder.

(2) SCOPE.—This section applies to all amusement rides within this state unless exempt under subsection (10).

(3) DEFINITIONS.—As used in this section, the term:

(a) “Amusement ride” means any building, structure, or mechanical device or combination thereof through which a patron moves, walks, or is carried or conveyed on, along, around, over, or through a fixed or restricted course or within a defined area for the purpose of giving its patrons amusement, pleasure, thrills, or excitement.

(b) “Annual permit” means the United States Amusement Identification Number and the numbered and dated decal issued by the department, which signify that the amusement ride has been permitted by the department.

(c) “Bungy operation” means an amusement ride which utilizes as a component a bungy cord which is an elastic rope made of rubber, latex, or other elastic type materials whether natural or synthetic.

(d) “Go-kart” means an amusement ride vehicle controlled or driven by patrons specifically designed for and run on a fixed course.

(e) “Inspection certificate” means the document issued by the department, which indicates that the amusement ride has undergone a recurring inspection by the department as required by this section.

(f) “Kiddie ride” means an amusement ride designed primarily for use by patrons up to 12 years of age.

(g) “Kiddie train” means a train designed as a kiddie ride which is operated on a flat surface or flat track, carries no more than 14 patrons, and does not exceed a speed of 3 miles per hour.

(h) “Major modification” means any change in either the structural or operational characteristics of the amusement ride which will alter its performance from that specified in the manufacturer’s design criteria.

(i) “Manager” means a person having possession, custody, or managerial control of an amusement ride, whether as owner, lessee, agent, operator, attendant, or otherwise.

(j) “Nondestructive testing” is the development and application of technical methods, including, but not limited to, radiographic, magnetic particle, ultrasonic, liquid penetrant, electromagnetic, neutron radiographic, acoustic emission, visual, and leak testing to examine materials or components in ways that do not impair their future usefulness and serviceability in order to detect, locate, measure, and evaluate discontinuities, defects, and other imperfections; to assess integrity, properties, and composition; and to measure geometrical characters.

(k) “Owner” means the person exercising ultimate dominion and control over an amusement ride.

(l) “Patron” means any person who is in the immediate vicinity of an amusement ride, getting on or off, or entering or exiting an amusement ride, or using an amusement ride. The term does not include employees, agents, or servants of the owner while they are engaged in the duties of their employment.

(m) “Permanent amusement ride” means an amusement ride that is not regularly relocated.

(n) “Permanent facility” means a location or place from which amusement rides are not regularly relocated and at which such rides operate as a lasting part of the premises.

(o) “Private event” means an event that is not open to the general public and where no admission is charged.

(p) “Professional engineer” means a person who holds a valid license as a professional engineer issued by the Department of Business and Professional Regulation or by an equivalent licensing body in another state.

(q) “Qualified inspector” means an employee or agent of an insurance underwriter of an amusement ride who documents to the department in a manner established by rule of the department the following qualifications:

1. A minimum of 5 years experience in the amusement ride field, at least 2 years of which were involved in actual amusement ride inspection with a manufacturer, government agency, park, carnival, or insurance underwriter;

2. The completion of 32 hours per year of continuing education at a school approved by rule of the department, which includes inservice industry or manufacturer updates and seminars; and

3. At least 80 hours of formal education during the past 5 years from a school approved by rule of the department for amusement ride safety. Nondestructive-testing training, as determined by rule of the department, may be substituted for up to one-half of the 80 hours of education.

(r) “Simulator” means any amusement ride that is a self-contained unit requiring little or no assembly and that uses a motion picture simulation, along with a mechanical movement, to simulate activities that provide amusement or excitement for the patron.

(s) “Temporary amusement ride” means an amusement ride that is regularly relocated, with or without disassembly.

(t) “Water park” means a permanent facility with one or more amusement rides that totally or partially immerse a patron in water.

(4) ADOPTION OF STANDARDS; RULES.—

(a) The department shall adopt by rule standards for amusement rides which are the same as or similar to the following national standards:

1. American Society for Testing and Materials Committee F-24 Standards on Amusement Rides and Devices.

2. National Electric Code Handbook, Article 525.

3. National Fire Protection Code 101 (chapters 8-4.6 and 9-4.6).

4. ASTM Standards: E543 Practice for Determining the Qualification of Nondestructive Testing Agencies.

5. ASNT Document Recommended Practice SNT-TC-1A Personnel Qualification and Certification in Nondestructive Testing.

(b) The department may adopt rules necessary to effectuate the statutory duties of the department in the interest of public health, safety, and welfare and to promote patron safety in the design, construction, assembly, disassembly, maintenance, and operation of amusement rides in this state.

(c) The Legislature finds that go-karts, amusement rides at water parks, and bungy operations are amusement rides that, because of their unique nature, pose safety risks to patrons distinct from other amusement rides. Therefore, the department shall adopt rules regulating their safe use and operation and establish safety standards and inspection requirements in addition to those required by this section or other rule of the department.

(d) The Legislature finds that, as a result of accidents or other unforeseen events, circumstances may arise requiring additional safety standards for the protection of patrons of amusement rides, and therefore the department may adopt rules to address the circumstances that may arise following an accident or unforeseen event.

(5) ANNUAL PERMIT.—

(a) An amusement ride may not be operated without a current annual permit.

(b) To apply for an annual permit, an owner must submit to the department a written application on a form prescribed by rule of the department, which must include the following:

1. The legal name, address, and primary place of business of the owner.

2. A description, manufacturer’s name, serial number, model number and, if previously assigned, the United States Amusement Identification Number of the amusement ride.

3. A valid certificate of insurance for each amusement ride.

4. An affidavit of compliance that the amusement ride was inspected in person by the affiant and that the amusement ride is in general conformance with the requirements of this section and all applicable rules adopted by the department. The affidavit must be executed by a professional engineer or a qualified inspector no earlier than 60 days before, but not later than, the date of the filing of the application with the department. The owner shall request inspection and permitting of the amusement ride within 60 days of the date of filing the application with the department. The department shall inspect and permit the amusement ride within 60 days after filing the application with the department.

5. If required by subsection (6), an affidavit of nondestructive testing dated and executed no earlier than 60 days before, but not later than, the date of the filing of the application with the department. The owner shall request inspection and permitting of the amusement ride within 60 days of the date of filing the application with the department. The department shall inspect and permit the amusement ride within 60 days after filing the application with the department.

6. A request for inspection.

7. Upon request, the owner shall, at no cost to the department, provide the department a copy of the manufacturer’s current recommended operating instructions in the possession of the owner, the owner’s operating fact sheet, and any written bulletins in the possession of the owner concerning the safety, operation, or maintenance of the amusement ride.

(c) An annual permit must be issued by the department to the owner of an amusement ride when a completed application has been received, the amusement ride has passed the department’s inspection, and all applicable fees, as set by rule of the department, have been paid.

(d) The annual permit is valid for 1 year from the date of issue and is not transferable.

(e) The annual permit must be displayed on the amusement ride in a place visible to patrons of the amusement ride.

(f) Each go-kart track at the same permanent facility is considered a separate amusement ride.

(g) Amusement rides at water parks which operate from the same deck or level are considered one amusement ride.

(6) NONDESTRUCTIVE TESTING; AFFIDAVIT; EXEMPTIONS.—

(a) Except as provided in paragraph (d), an owner may not operate an amusement ride unless the owner has at all times a current affidavit of nondestructive testing from a professional engineer or qualified inspector that the amusement ride has undergone nondestructive testing for metal fatigue at least annually. The nondestructive testing for metal fatigue must be conducted more often than annually, if required by any rule adopted under this section, by the manufacturer of the amusement ride or by the professional engineer or qualified inspector executing the affidavit of nondestructive testing. The nondestructive testing for metal fatigue must consist at least of visual nondestructive testing; in addition, nonvisual nondestructive testing for metal fatigue must be conducted on the components of the amusement ride as required by any rule adopted under this section, by the manufacturer of the amusement ride, or by the professional engineer or qualified inspector executing the affidavit of nondestructive testing.

(b) Nondestructive testings must be performed by a technician who meets the requirements of subparagraphs (4)(a)4. and 5.

(c) An affidavit of nondestructive testing must state:

1. That the amusement ride was inspected in person by the affiant.

2. That all nondestructive testing requirements are current.

3. That the nondestructive testing was performed by a qualified nondestructive testing technician.

4. The components of the amusement ride for which the manufacturer has recommended or required nondestructive testing.

5. The type of nondestructive testing required or recommended by the manufacturer.

6. The frequency of the nondestructive testing required or recommended by the manufacturer.

7. The components of the amusement ride for which the affiant has recommended or required nondestructive testing.

8. The type of nondestructive testing required or recommended by the affiant.

9. The frequency of the nondestructive testing as required or recommended by the affiant.

10. That visual nondestructive testing is adequate for the amusement ride to be in general conformance with the requirements of this section, and all applicable rules, if only visual nondestructive testing is required or recommended by either the manufacturer or the affiant.

(d) Nondestructive testing is not required for fun houses, houses of mirrors, haunted houses, mazes, wave pools, wave-making devices, kiddie pools, slides that are fully supported by an earthen mound, nonmotorized playground equipment that requires a manager, or lazy-river-type nonmotorized floating carriers propelled by water.

(7) DEPARTMENT INSPECTIONS.—

(a) In order to obtain an annual permit, an amusement ride must be inspected by the department in accordance with subsection (11) and receive an inspection certificate. In addition, each permanent amusement ride must be inspected semiannually by the department in accordance with subsection (11) and receive an inspection certificate, and each temporary amusement ride must be inspected by the department in accordance with subsection (11), and must receive an inspection certificate each time the ride is set up or moved to a new location in this state unless the temporary amusement ride is:

1. Used at a private event;

2. A simulator, the capacity of which does not exceed 16 persons; or

3. A kiddie ride used at a public event, provided that there are no more than three amusement rides at the event, none of the kiddie rides at the event exceeds a capacity of 12 persons, and the ride has an inspection certificate that was issued within the preceding 6 months. The capacity of a kiddie ride shall be determined by rule of the department, unless the capacity of the ride has been determined and specified by the manufacturer. Any owner of a kiddie ride operating under this exemption is responsible for ensuring that no more than three amusement rides are operated at the event.

(b) To obtain a department inspection for an amusement ride, the owner must submit to the department on a form prescribed by rule of the department a written Request for Inspection. The owner must provide the following information to the department:

1. The legal name, address, and primary place of business of the owner.

2. A description, manufacturer’s name, serial number, model number, and the United States Amusement Identification Number, if previously assigned, of the amusement ride.

3. For a temporary amusement ride, for each time the amusement ride is set up or moved to a new location, the date of first intended use at the new location and the address or a description of the new location.

(c) For permanent amusement rides, the request for inspection must be received by the department at least 15 days before the owner’s planned opening date or at least 15 days before the expiration of the prior inspection certificate. If the request for inspection is received less than 15 days before the owner’s planned opening date or less than 15 days before the expiration of the prior inspection certificate, the department may nevertheless inspect the amusement ride and charge a late fee, as set by rule of the department.

(d) For temporary amusement rides, the request for inspection must be received by the department for each time the amusement ride is set up or moved to a new location at least 14 days before the date of first intended use at the new location. If the request for inspection is received less than 14 days before the date of first intended use at the new location, the department may nevertheless inspect the amusement ride and charge a late fee, as set by rule of the department.

(e) Inspections will be assigned on a first come, first served basis, and overflow requests will be scheduled on the closest date to the date for which the inspection was requested.

(f) Upon failure of an amusement ride to pass any department inspection, the owner may request reinspection which shall be submitted in writing to the department on a form prescribed by rule of the department. The department shall reinspect the amusement ride as soon as practical following receipt of the written request for reinspection and any applicable reinspection fees set by rule of the department. Inspections will be assigned on a first come, first served basis, and the overflow requests will be scheduled on the closest date to the date for which the inspection was requested.

(g) If the amusement ride passes inspection and the owner pays the applicable fee set by rule of the department, the department shall issue an inspection certificate on a form prescribed by rule of the department.

(h) The inspection certificate must contain the date of inspection, the site of the inspection, and the name of the inspector.

(i) The inspection certificate is valid only for the site stated on the inspection certificate. The inspection certificate is valid for a period of not more than 6 months from the date of issuance, and is not transferable.

(j) The inspection certificate must be displayed on the amusement ride at a place readily visible to patrons of the amusement ride.

(k) If the owner fails to timely cancel a Request for Inspection, requests holiday or weekend inspections, or is required to have a replacement USAID plate issued by the department, the owner may be charged an appropriate fee to be set by rule of the department.

(8) FEES.—

(a) The department shall by rule establish fees to cover the costs and expenditures associated with the fair rides inspection program, including all direct and indirect costs. If there is not sufficient general revenue appropriated by the Legislature, the industry shall pay for the remaining cost of the program. The fees must be deposited in the General Inspection Trust Fund.

(b) Any owner of an amusement ride who has not paid all the fees required under this section or who has any unpaid fine outstanding under this section may not operate any amusement ride in this state until the fees and fines have been paid to the department.

(9) INSURANCE REQUIREMENTS.—

(a) An owner may not operate an amusement ride unless the owner has in effect at all times of operation an insurance policy in an amount of at least $1 million per occurrence, $1 million in the aggregate, which insures the owner of the amusement ride against liability for injury to persons arising out of the use of the amusement ride.

(b) The policy must be procured from an insurer that is licensed to transact business in this state or that is approved as a surplus lines insurer.

(c) The insurance requirements imposed under this subsection do not apply to a governmental entity that is covered by the provisions of s. 768.28(16).

(10) EXEMPTIONS.—

(a) This section does not apply to:

1. Permanent facilities that employ at least 1,000 full-time employees and that maintain full-time, in-house safety inspectors. Furthermore, the permanent facilities must file an affidavit of the annual inspection with the department, on a form prescribed by rule of the department. Additionally, the Department of Agriculture and Consumer Services may consult annually with the permanent facilities regarding industry safety programs.

2. Any playground operated by a school, local government, or business licensed under chapter 509, if the playground is an incidental amenity and the operating entity is not primarily engaged in providing amusement, pleasure, thrills, or excitement.

3. Museums or other institutions principally devoted to the exhibition of products of agriculture, industry, education, science, religion, or the arts.

4. Conventions or trade shows for the sale or exhibit of amusement rides if there are a minimum of 15 amusement rides on display or exhibition, and if any operation of such amusement rides is limited to the registered attendees of the convention or trade show.

5. Skating rinks, arcades, laser or paint ball war games, bowling alleys, miniature golf courses, mechanical bulls, inflatable rides, trampolines, ball crawls, exercise equipment, jet skis, paddle boats, airboats, helicopters, airplanes, parasails, hot air or helium balloons whether tethered or untethered, theatres, batting cages, stationary spring-mounted fixtures, rider-propelled merry-go-rounds, games, side shows, live animal rides, or live animal shows.

6. Go-karts operated in competitive sporting events if participation is not open to the public.

7. Nonmotorized playground equipment that is not required to have a manager.

8. Coin-actuated amusement rides designed to be operated by depositing coins, tokens, credit cards, debit cards, bills, or other cash money and which are not required to have a manager, and which have a capacity of six persons or less.

9. Facilities described in s. 549.09(1)(a) when such facilities are operating cars, trucks, or motorcycles only.

10. Battery-powered cars or other vehicles that are designed to be operated by children 7 years of age or under and that cannot exceed a speed of 4 miles per hour.

11. Mechanically driven vehicles that pull train cars, carts, wagons, or other similar vehicles, that are not confined to a metal track or confined to an area but are steered by an operator and do not exceed a speed of 4 miles per hour.

12. A water-related amusement ride operated by a business licensed under chapter 509 if the water-related amusement ride is an incidental amenity and the operating business is not primarily engaged in providing amusement, pleasure, thrills, or excitement and does not offer day rates.

13. An amusement ride at a private, membership-only facility if the amusement ride is an incidental amenity and the facility is not open to the general public; is not primarily engaged in providing amusement, pleasure, thrills, or excitement; and does not offer day rates.

14. A nonprofit permanent facility registered under chapter 496 which is not open to the general public.

(b) The department may, by rule, establish exemptions from this section for nonmotorized or human-powered amusement rides or coin-actuated amusement rides.

(11) INSPECTION STANDARDS.—An amusement ride must conform to and must be inspected by the department in accordance with the following standards:

(a) All mechanical, structural, and electrical components that affect patron safety must be in good working order.

(b) All control devices, speed-limiting devices, brakes, and safety equipment designated by the manufacturer must be in good working order.

(c) Parts must be properly aligned, and they may not be bent, distorted, cut, or otherwise injured to force a fit. Parts requiring lubrication must be lubricated in the course of assembly. Fastening and locking devices must be installed where required for safe operation.

(d) Before being used by the public, an amusement ride must be placed or secured with blocking, cribbing, outriggers, guys, or other means so as to be stable under all operating conditions.

(e) Areas in which patrons may be endangered by the operation of an amusement ride must be fenced, barricaded, or otherwise effectively guarded against inadvertent contact.

(f) Machinery used in or with an amusement ride must be enclosed, barricaded, or otherwise effectively guarded against inadvertent contact.

(g) An amusement ride powered so as to be capable of exceeding its maximum safe operating speed must be provided with a maximum-speed-limiting device.

(h) The interior and exterior parts of all patron-carrying amusement rides with which a patron may come in contact must be smooth and rounded and free from sharp, rough, or splintered edges and corners, with no projecting studs, bolts, screws, or other projections which might cause injury.

(i) Signs that advise or warn patrons of age restrictions, size restrictions, health restrictions, weight limitations, or any other special consideration or use restrictions required or recommended for the amusement ride by the manufacturer shall be prominently displayed at the patron entrance of each amusement ride.

(j) All amusement rides must comply with this section and the rules adopted hereunder.

(12) MAJOR MODIFICATION.—After an amusement ride has undergone a major modification, and prior to the time it is placed in operation, a professional engineer licensed by the state in which the certification is performed must certify that the amusement ride is in compliance with this section and all rules adopted pursuant thereto.

(13) ENTRY FOR INSPECTION OR INVESTIGATION.—Upon presentation of identification, an authorized employee of the department may enter unannounced and inspect amusement rides at any time and in a reasonable manner and has the right to question any owner or manager; to inspect, investigate, photograph, and sample all pertinent places, areas, and devices; and to conduct or have conducted all appropriate tests including nondestructive testing. The department may impose fees for unannounced inspections and recover the cost of tests authorized by this subsection.

(14) REPORTING AND INVESTIGATION OF ACCIDENTS AND DEFECTS; IMPOUNDMENTS.—

(a) Any accident of which the owner or manager has knowledge or, through the exercise of reasonable diligence should have knowledge, and for which a patron is transported to a hospital, as defined in chapter 395, must be reported by the owner or manager to the department by telephone within 4 hours after the occurrence of the accident and must be followed up by a written report to the department within 24 hours after the occurrence of the accident.

(b) Any mechanical, structural, or electrical defects affecting patron safety for which an amusement ride is closed to patron use for more than 4 hours must be reported by the owner or manager to the department by telephone or facsimile within 8 hours after the closing of the ride. A written report of the closing of the ride, on a form prescribed by rule of the department, must be filed by the owner or manager with the department within 24 hours after the closing of the amusement ride.

(c) The department may impound an amusement ride involved in an accident for which a patron is transported to a hospital as defined in chapter 395 or which has a mechanical, structural, or electrical defect affecting patron safety, and may impound any other amusement ride of a similar make and model, and may perform all necessary tests to determine the cause of the accident or the mechanical, structural, or electrical defect, or to determine the safety of the amusement ride and any other amusement ride of a similar make and model. The cost of impounding the amusement ride and performing the necessary tests must be borne by the owner of the amusement ride.

(15) INSPECTION BY OWNER OR MANAGER.—Before opening on each day of operation and before any inspection by the department, the owner or manager of an amusement ride must inspect and test the amusement ride to ensure compliance with all requirements of this section. Each inspection must be recorded on a form prescribed by rule of the department and signed by the person who conducted the inspection. In lieu of the form prescribed by rule of the department, the owner or manager may request approval of an alternative form if the alternative form includes, at a minimum, the information required on the form prescribed by rule of the department. Inspection records of the last 14 daily inspections must be kept on site by the owner or manager and made immediately available to the department upon request.

(16) TRAINING OF EMPLOYEES.—The owner or manager of an amusement ride shall maintain a record of employee training for each employee authorized to operate, assemble, disassemble, transport, or conduct maintenance on an amusement ride on a form prescribed by rule of the department. In lieu of the form prescribed by rule of the department, the owner or manager may request approval of an alternative form if the alternative form includes, at a minimum, the information required on the form prescribed by rule of the department. The training record must be kept on site by the owner or manager and made immediately available to the department upon request. Training may not be conducted when an amusement ride is open to the public unless the training is conducted under the supervision of an employee who is trained in the operation of that ride. The owner or manager shall certify that each employee is trained, as required by this section and any rules adopted thereunder, on the amusement ride for which the employee is responsible.

(17) PROHIBITIONS RELATED TO BUNGY OPERATIONS.—The following bungy operations are prohibited:

(a) A bungy operation conducted with balloons, blimps, helicopters, or other aircraft.

(b) Sand bagging, which is the practice of holding onto any object, including another person, while bungy jumping, for the purpose of exerting more force on the bungy cord to stretch it further, and then releasing the object during the jump causing the jumper to rebound with more force than could be created by the jumper’s weight alone.

(c) Tandem or multiple bungy jumping.

(d) Bungy jumping from any bridge, overpass, or any other structure not specifically designed as an amusement ride.

(e) The practice of bungy catapulting or reverse bungy jumping.

(18) IMMEDIATE FINAL ORDERS.—

(a) An amusement ride that fails to meet the requirements of this section or pass the inspections required by this section, or an amusement ride that is involved in an accident for which a patron is transported to a hospital as defined in chapter 395, or an amusement ride that has a mechanical, structural, or electrical defect that affects patron safety may be considered an immediate serious danger to public health, safety, and welfare and, upon issuance of an immediate final order prohibiting patron use of the ride, may not be operated for patron use until it has passed a subsequent inspection by or at the direction of the department.

(b) An amusement ride of a similar make and model to an amusement ride described in paragraph (a) may be considered an immediate serious danger to the public health, safety, and welfare and, upon issuance of an immediate final order prohibiting patron use of the ride, may not be operated for patron use until it has passed a subsequent inspection by or at the direction of the department.

(19) ENFORCEMENT AND PENALTIES.—

(a) The department may deny, suspend for a period not to exceed 1 year, or revoke any permit or inspection certificate. In addition to denial, suspension, or revocation, the department may impose an administrative fine in the Class II category pursuant to s. 570.971 not to exceed $2,500 for each violation, for each day the violation exists, against the owner of the amusement ride if it finds that:

1. An amusement ride has operated or is operating:

a. With a mechanical, structural, or electrical defect that affects patron safety, of which the owner or manager has knowledge, or, through the exercise of reasonable diligence, should have knowledge;

b. In a manner or circumstance that presents a risk of serious injury to patrons;

c. At a speed in excess of its maximum safe operating speed;

d. In violation of this section or any rule adopted under this section; or

e. In violation of an order of the department or order of any court; or

2. A manager in the course of his or her duties is under the influence of drugs or alcohol.

(b) The department shall, in its order suspending a permit or inspection certificate, specify the period during which the suspension is effective; but such period may not exceed 1 year. The permit or inspection certificate shall remain suspended during the period so specified, subject, however, to any rescission or modification of the order by the department, or modification or reversal thereof by the court, prior to expiration of the suspension period.

(c) The owner of an amusement ride, if the permit or inspection certificate for the amusement ride has been revoked by the department, may not apply for another permit or inspection certificate for the amusement ride within 2 years after the date of such revocation. If judicial review is sought and a stay of the revocation is obtained, the owner may not apply for another permit or inspection certificate within 2 years after the final order of the court sustaining the revocation.

(d) During the period of suspension or revocation of a permit or inspection certificate, the owner may not engage in or attempt to engage in any operation of the amusement ride for which a permit or inspection certificate is required under this section.

(e) When a suspension period imposed by the department has expired, an owner whose annual permit or inspection certificate has expired may reapply for a new permit or inspection certificate by submitting a complete application to the department.

(f) In addition to the remedies provided in this section, and notwithstanding the existence of any adequate remedy at law, the department may bring an action to enjoin the violation of any provision of this section, or rules adopted under this section, in the circuit court of the county in which the violation occurs or is about to occur. Upon competent and substantial evidence presented by the department to the court of the violation or threatened violation, the court must immediately issue the temporary or permanent injunction sought by the department. The injunction must be issued without bond.

(g) In addition to the penalties authorized to be imposed for any violation of this section or any rule adopted under this section, the department may issue a letter of warning to the owner of the amusement ride specifying the violation and directing the owner to immediately correct the violation.

(h) Any person who knowingly violates any provision of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 91, 92, ch. 92-291; ss. 13, 46, ch. 93-168; s. 3, ch. 94-297; s. 1, ch. 98-133; s. 22, ch. 99-391; s. 80, ch. 2000-154; s. 34, ch. 2000-308; s. 36, ch. 2001-279; s. 43, ch. 2002-295; s. 13, ch. 2006-165; s. 9, ch. 2006-172; s. 43, ch. 2012-67; s. 46, ch. 2013-251; s. 162, ch. 2014-150; s. 37, ch. 2016-166.

Note.—Former s. 616.0915.






Part III - FLORIDA STATE FAIR AUTHORITY (ss. 616.251-616.265)

616.251 - Florida State Fair Authority; creation; responsibility for staging annual state fair.

616.251 Florida State Fair Authority; creation; responsibility for staging annual state fair.—

(1) There is created and constituted the “Florida State Fair Authority,” a public body corporate and politic, for the purposes and with the powers set forth in this part. Such instrumentality, hereinafter referred to as “the authority,” shall have perpetual succession. For the purposes of implementing the intent of this part, the authority shall be considered an instrumentality of the state, subject to the jurisdiction of the state. Any conflict with respect to that jurisdiction will be resolved by the authority and respective state agencies.

(2) The authority shall operate under the supervision of the Commissioner of Agriculture, which supervision may include, but is not limited to, assisting, advising, and making recommendations regarding the financing and operation of the authority. In assisting and advising the authority, the Commissioner of Agriculture may make appropriate staff of the department available to the authority.

(3) The authority is charged with the responsibility of staging an annual fair to serve the entire state. Cash premiums or awards may be given to exhibitors.

(4) The principal offices of the authority shall be in such place or places in or near the City of Tampa as the authority may from time to time designate.

History.—ss. 1, 5, ch. 74-322; s. 4, ch. 78-323; ss. 1, 5, 6, ch. 81-81; s. 2, ch. 81-318; s. 1, ch. 82-46; ss. 20, 24, 25, 26, ch. 83-239; s. 8, ch. 85-62; ss. 26, 45, ch. 93-168; s. 26, ch. 96-231.



616.252 - Florida State Fair Authority; membership; number, terms, compensation.

616.252 Florida State Fair Authority; membership; number, terms, compensation.—

(1)(a) The authority shall be composed of 22 members. The Commissioner of Agriculture, or her or his designee, shall serve as a voting member. There shall also be a member who is the member of the Board of County Commissioners of Hillsborough County representing the county commission district in which the Florida State Fairgrounds is located, who shall serve as a voting member. There shall also be an appointed youth member who is an active member of the Florida Future Farmers of America or a 4-H Club, who shall serve as a nonvoting member. The Commissioner of Agriculture shall appoint each other member of the authority. Each member appointed by the Commissioner of Agriculture shall serve at the pleasure of the Commissioner of Agriculture. The term of each member appointed by the Commissioner of Agriculture shall be 4 years, but the term of the nonvoting youth member shall be for 1 year. Members may be appointed for more than one term. Any vacancy shall be filled for the remainder of the unexpired term pursuant to the method provided in this section for appointment. Six of the members may be from Hillsborough County. The Commissioner of Agriculture shall appoint and set the compensation of an executive director. The executive director shall serve at the pleasure of the Commissioner of Agriculture.

(b) Members of the authority may be persons who are or have been directors or officers of a fair association or who have otherwise actively participated in conducting a public fair, festival, show, exposition, or similar activity. Holding a commission as a member of another board or authority does not render a person ineligible to serve as a member of the fair authority so long as the common-law rule of incompatibility does not prohibit holding both commissions.

(2) The authority shall meet at the call of its chair, at the request of a majority of its membership, at the request of the Commissioner of Agriculture, or at such times as may be prescribed by its rules.

(3) Members of the authority are not entitled to compensation for their services as members but shall be reimbursed by the authority for per diem and travel expenses as provided in s. 112.061. Except for the nonvoting youth member, each member may be compensated for any special or full-time service performed in the authority’s behalf as officers or agents of the authority.

History.—s. 2, ch. 74-322; s. 1, ch. 78-409; s. 2, ch. 81-81; s. 2, ch. 81-318; ss. 21, 25, 26, ch. 83-239; ss. 27, 44, ch. 93-168; s. 4, ch. 95-220; s. 13, ch. 95-317; s. 27, ch. 96-231; s. 1715, ch. 97-102; s. 61, ch. 2011-206; s. 52, ch. 2012-190.



616.253 - Florida State Fair Authority; officers; quorum.

616.253 Florida State Fair Authority; officers; quorum.—The authority shall elect from among its members an executive committee to consist of a chair, who shall preside, a vice chair, a secretary, a treasurer, and such other officers as the authority may deem necessary or expedient in the performance of its functions. The same person may serve both as secretary and treasurer, if thus designated. The authority may delegate to any of its members, officers, agents, or employees any of its powers or duties, which delegation it deems necessary to fulfill its responsibilities, and shall establish bylaws and such rules of conduct and procedure as it may deem necessary to govern its own functioning. A majority of the members of the authority shall constitute a quorum. No vacancy in the membership shall impair the right of a quorum to exercise all of the powers, functions, and duties of the authority.

History.—s. 3, ch. 74-322; s. 2, ch. 78-409; s. 3, ch. 81-81; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 28, 44, ch. 93-168; s. 5, ch. 95-220; s. 14, ch. 95-317.



616.254 - Authority of Florida State Fair Authority to sue and be a party to suits.

616.254 Authority of Florida State Fair Authority to sue and be a party to suits.—The authority may sue and be sued, plead and be impleaded, and complain and defend in all courts of law and equity with respect to its contractual rights and obligations and its responsibility to carry out its proper purposes and functions.

History.—s. 4, ch. 74-322; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 29, 44, ch. 93-168.



616.255 - Duties of authority; Florida State Fairgrounds.

616.255 Duties of authority; Florida State Fairgrounds.—The authority shall:

(1) Designate a suitable location in Hillsborough County as the Florida State Fairgrounds.

(2) Throughout each year, promote the progress of the state and stimulate public interest in the advantages and development of the state by providing facilities for agricultural and industrial exhibitions, public gatherings, cultural activities, and other functions intended to advance the educational, physical, economic, and cultural interests of the public. It is the intent of the Legislature that the authority, when contracting for concessions at functions held pursuant to this subsection, give consideration to increasing the number of concessionaires that are minority businesses.

(3) Hold an annual fair on the Florida State Fairgrounds for the exhibition of agricultural, industrial, mechanical, horticultural, dairy, forestry, poultry, livestock, mineral, cultural, and all other interests of the state, and establish rules of exhibition and operation for the fair. The fair shall be subject to the requirements of ss. 616.15 and 616.17.

(4) Erect and repair buildings on the Florida State Fairgrounds, make any and all necessary or proper improvements, and generally carry on a program of development and extension of facilities designed to accomplish the objectives set forth in this section.

(5) Develop and implement a master plan to remedy the infrastructure deficiencies on and surrounding the fairgrounds. The deficiencies shall include, but are not limited to, stormwater and drainage, internal and external traffic including parking and construction. The development of the plan shall include input from Hillsborough County.

History.—s. 6, ch. 74-322; s. 2, ch. 81-318; ss. 22, 25, 26, ch. 83-239; ss. 30, 44, ch. 93-168; s. 28, ch. 96-231.



616.256 - Powers of authority.

616.256 Powers of authority.—

(1) The authority shall have power to:

(a) Have a seal and alter the same at its pleasure.

(b) Acquire, hold, lease, and dispose of real and personal property for authorized purposes.

(c) Own, operate, maintain, repair, and improve its facilities.

(d) Acquire in its own name by purchase, grant, gift, or lease, on such terms and conditions and in such manner as it may deem proper, real and personal property, and acquire, construct, reconstruct, improve, alter, repair, maintain, operate, sell, convey, lease, and dispose of any building, structure, or facility.

(e) Employ the executive director appointed by the Commissioner of Agriculture at the compensation set by the commissioner. Employ other managers, consulting engineers, architects, accountants, inspectors, attorneys, and such other employees as may be deemed necessary and prescribe their powers and duties and fix their compensation.

(f) Accept loans or grants of money, property, or personal services from any agency, corporation, or person.

(g) Make and enter into all contracts or agreements, as the authority may determine, which are necessary or incidental to the performance of its duties or the execution of its powers under this part.

(h) Borrow money for any of its authorized purposes and for expenses incidental thereto, including expenses incurred during the period of organization and construction prior to the operation of the Florida State Fair, and incur obligations with respect to such borrowings, including notes, secured or unsecured, and negotiable revenue bonds, as hereinafter provided, payable solely from revenues accruing from the operation of the Florida State Fair or any part or parts thereof and from authorized activities incidental thereto; pay interest with respect to such borrowings not exceeding the maximum allowable by law; provide for the payment of such borrowings and interest as hereinafter provided; fix rates and make collections for the use of the facilities and services of the authority; and execute mortgages, trust indentures, or other instruments, as may be required for the financing of the authorized activities of the authority.

(i) Engage in any lawful business or activity deemed by it to be necessary, convenient, appropriate, or useful in the full exercise of its powers to establish, finance, and operate the Florida State Fair under the provisions of this part, including the leasing for revenue of any land, improved real estate, or personal property directly related to, or appropriate in connection with, the financing or conduct of the Florida State Fair or reserved for its future use or expansion. Within the meaning of this part, any use of the property of the authority, real or personal, shall be deemed necessary, convenient, appropriate, or useful which stimulates, assists, fosters, and promotes all phases of the economy of the state, including agricultural, industrial, commercial, cultural, and recreational pursuits, or which provides revenue to the authority from the property, pending its future use for any of the purposes of the state fair.

(j) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of law conferring duties upon it.

(2) It is the intent of the Legislature that the authority, when contracting for the acquisition of personal property or services pursuant to this section, give consideration to increasing the number of contractors that are minority businesses.

History.—s. 7, ch. 74-322; s. 4, ch. 81-81; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 31, 44, ch. 93-168; s. 6, ch. 95-220; s. 15, ch. 95-317; s. 29, ch. 96-231; s. 197, ch. 98-200.



616.257 - Issuance of revenue bonds by authority.

616.257 Issuance of revenue bonds by authority.—

(1) Revenue bonds may be issued on behalf of and at the request of the authority, as provided in the State Bond Act. The proceeds of each issue of bonds shall be used solely for the payment of the cost of the state fair project or projects for which the bonds were issued, as provided in the proceedings authorizing the issuance of the bonds.

(2) No revenue bonds shall be issued under the provisions of this part unless the authority shall have found and determined:

(a) The estimated cost of the project for which the bonds are proposed to be issued.

(b) The estimated annual revenues of the project, and of any other special funds provided for in this part, which may be pledged as security for the bonds.

(c) The estimated annual cost of maintaining, repairing, and operating the project.

(3) Revenue bonds issued under the provisions of this part shall not be deemed to be a debt of the state or to pledge the faith and credit or taxing power of the state, but such bonds shall be payable exclusively from the funds pledged for their payment as authorized in this part.

(4) All projects of the authority shall be deemed to be state fixed capital projects within the meaning of s. 11, Art. VII of the State Constitution.

History.—ss. 8, 9, ch. 74-322; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 32, 44, ch. 93-168; s. 30, ch. 96-231.



616.258 - Revenues from projects of authority.

616.258 Revenues from projects of authority.—

(1) The authority shall fix and revise from time to time rates, fees, rentals, tolls, or other charges for the use of each project or for the services and facilities furnished thereby and charge and collect the same. Such rates, fees, rentals, tolls, or other charges shall be so fixed and adjusted, in respect of the aggregate of rates, fees, rentals, tolls, or other charges from the project or projects for which bonds are issued, as to provide a fund sufficient, together with any other special funds pledged therefor as provided in this part, to pay the cost of maintaining, repairing, and operating such project or projects and the principal of, and interest on, the revenue bonds as the same shall become due and to provide reserves for such purposes, and to make all such other payments required by the proceedings authorizing the issuance of such revenue bonds. The rates, fees, rentals, tolls, and other charges shall not be subject to supervision or regulations by any state commission, board, bureau, or agency other than the authority.

(2) All, or a sufficient amount of, the revenues derived from a project or projects for which revenue bonds have been issued shall be set aside, at such regular intervals as may be provided in the resolution authorizing the issuance of the bonds, or in the trust agreement securing them, in a sinking fund for the payment of the principal and interest on the bonds as they become due and any premium upon bonds retired by call or purchase as therein provided, and for reserves therefor, and to pay the cost of maintaining, repairing, and operating the project or projects and of providing reserves therefor, all in the order of priority and manner as shall be provided in the resolution or trust agreement. The use and disposition of the sinking fund shall be subject to such regulations as may be provided in the resolution authorizing the issuance of the bonds or in the trust agreement.

History.—s. 10, ch. 74-322; s. 1, ch. 77-174; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 33, 44, ch. 93-168.



616.259 - Revenues of authority; trust funds.

616.259 Revenues of authority; trust funds.—All moneys received pursuant to the authority of this part, whether as proceeds from the sale of revenue bonds or as revenues, shall be deemed to be trust funds. Proceeds from the sale of revenue bonds shall be held and applied as provided by law. Revenues of the authority shall be held and applied, consistent with law, as provided by resolutions of the authority.

History.—s. 11, ch. 74-322; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 34, 44, ch. 93-168.



616.260 - Tax exemption of authority.

616.260 Tax exemption of authority.—It is hereby found and determined that all of the projects authorized by this part constitute essential governmental purposes, and all of the properties, revenues, moneys, and other assets owned and used in the operation of those projects shall be exempt from all taxation, including special assessments, by the state or by any county, municipality, political subdivision, agency, or instrumentality thereof. However, nothing in this section shall grant any person other than the authority an exemption from the tax imposed in chapter 220, and if property of the authority is leased, the property shall be exempt from ad valorem taxation only if the use by the lessee qualifies the property for exemption under s. 196.199. The exemption granted by this section shall not be applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations. The property of the authority shall be subject to the provisions of s. 196.199.

History.—s. 12, ch. 74-322; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 35, 44, ch. 93-168; s. 23, ch. 99-391.



616.261 - Finances of Florida State Fair.

616.261 Finances of Florida State Fair.—Operation of the Florida State Fair, and custody and maintenance of the buildings and grounds, shall be financed from the revenues derived from the state fair and other exhibits or events; revenue bonds; lease, rental, or other charges for the use of the buildings or grounds; and donations and other available sources of funds or revenues.

History.—s. 13, ch. 74-322; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 36, 44, ch. 93-168; s. 31, ch. 96-231; s. 20, ch. 96-420; s. 23, ch. 99-4.



616.262 - Conveyance by the authority; option to acquire by Board of Trustees of Internal Improvement Trust Fund.

616.262 Conveyance by the authority; option to acquire by Board of Trustees of Internal Improvement Trust Fund.—Any provision of this part to the contrary notwithstanding, no transfer, lease, conveyance, or encumbrance of any land or interest therein inconsistent with the development of a state fair as provided in this part shall be made without prior approval from the Board of Trustees of the Internal Improvement Trust Fund or its successors. Prior to any lawful transfer of title to all or any part of the property owned by the authority by any public entity to any private person, individual, group, partnership, association, corporation, organization, or other private entity or entities, the board of trustees or its successors shall have an option to acquire the subject property without payment of consideration.

History.—s. 14, ch. 74-322; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 37, 44, ch. 93-168.



616.263 - Annual reports of authority.

616.263 Annual reports of authority.—

(1) The authority shall submit each year, at least 60 days prior to the convening of the Legislature in regular session, a comprehensive report to the Commissioner of Agriculture outlining the progress and the activities of the authority, including all land bought, leased, acquired, sold, mortgaged, or conveyed, and all buildings and improvements erected, in the preceding 12 months and, as ascertainable, purchases, leases, acquisitions, sales, mortgages, and conveyances of land, and buildings and improvements, proposed for the subsequent 12 months in the year preceding that session. The Commissioner of Agriculture shall transmit the report to the Legislature, together with a plan for oversight of the authority, including, but not limited to, program review, goal setting, objectives to be achieved, strategies, and any recommendations for legislation.

(2) The authority shall at all times maintain proper accounting systems and procedures and shall be subject to audit by the Auditor General.

History.—ss. 15, 16, ch. 74-322; s. 2, ch. 81-318; ss. 25, 26, ch. 83-239; ss. 38, 44, ch. 93-168; s. 7, ch. 95-220; s. 16, ch. 95-317; s. 125, ch. 2001-266.



616.265 - Issuance of beverage license to the authority.

616.265 Issuance of beverage license to the authority.—

(1) The Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation is authorized, upon application, to issue a beverage license, as contemplated in ss. 561.17 and 565.02, to the Florida State Fair Authority for use by the authority or by a concessionaire under contract with the authority within the Florida State Fairgrounds in Hillsborough County; however, the license issued pursuant to this section shall not permit the licensee or its transferee assigns to sell alcoholic beverages in sealed containers for consumption off the Florida State Fairgrounds.

(2) The application for the license authorized in this section shall be made in the name of the Florida State Fair Authority, and the applicant shall comply with all applicable provisions of chapter 561 prior to the issuance of the license in the name of the Florida State Fair Authority.

(3) The Florida State Fair Authority may transfer the beverage license authorized in this section to a concessionaire under contract with the Florida State Fair Authority to furnish alcoholic beverages within the Florida State Fairgrounds. The contract with the concessionaire must contain a provision that the concessionaire agrees not to discriminate on the basis of race, sex, age, or religion. The Florida State Fair Authority shall make application for the transfer of the license to the concessionaire, and the application shall be approved by the Director of the Division of Alcoholic Beverages and Tobacco in compliance with the applicable provisions of chapter 561. However, any transfer of the beverage license authorized in this section to a concessionaire operating under contract with the Florida State Fair Authority shall be on the condition that, if the concession contract is terminated at any time and for any cause, the concessionaire shall immediately retransfer the beverage license to the Florida State Fair Authority. In the event of the failure or refusal of the concessionaire so to retransfer the beverage license, it shall be retransferred to the Florida State Fair Authority upon proper request made in writing to the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation. Thereafter, the beverage license may again be transferred upon the same terms and conditions to any new concessionaire under contract with the Florida State Fair Authority. It is the intent and purpose of this section that the beverage license be at all times the property of the Florida State Fair Authority, subject to its transfer, from time to time, to enable the concessionaire under contract with the Florida State Fair Authority to furnish alcoholic beverages within the Florida State Fairgrounds while operating under the beverage license authorized by this section.

History.—ss. 1, 2, 3, ch. 77-252; s. 33, ch. 79-11; s. 2, ch. 81-318; ss. 23, 25, 26, ch. 83-239; ss. 39, 44, ch. 93-168; s. 223, ch. 94-218; s. 32, ch. 96-231.









Chapter 617 - CORPORATIONS NOT FOR PROFIT

617.01011 - Short title.

617.01011 Short title.—This act may be cited as the “Florida Not For Profit Corporation Act.”

History.—s. 1, ch. 90-179.



617.0102 - Reservation of power to amend or repeal.

617.0102 Reservation of power to amend or repeal.—The Legislature has the power to amend or repeal all or part of this act at any time, and all domestic and foreign corporations subject to this act shall be governed by the amendment or repeal.

History.—s. 2, ch. 90-179.



617.01201 - Filing requirements.

617.01201 Filing requirements.—

(1) A document must satisfy the requirements of this section and of any other section that adds to or varies these requirements to be entitled to filing by the Department of State.

(2) This act must require or permit filing the document in the office of the Department of State.

(3) The document must contain the information required by this act. It may contain other information as well.

(4) The document must be typewritten or printed and must be legible. If electronically transmitted, the document must be in a format that may be retrieved or reproduced in typewritten or printed form.

(5) The document must be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of authority required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(6) The document must be executed:

(a) By a director of a domestic or foreign corporation, or by its president or by another of its officers;

(b) If directors or officers have not been selected or the corporation has not been formed, by an incorporator; or

(c) If the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by the fiduciary.

(7) The person executing the document shall sign it and state beneath or opposite his or her signature his or her name and the capacity in which he or she signs. The document may, but need not, contain:

(a) The corporate seal,

(b) An attestation by the secretary or an assistant secretary,

(c) An acknowledgment, verification, or proof.

(8) If the Department of State has prescribed a mandatory form for the document under s. 617.0121, the document must be in or on the prescribed form.

(9) The document must be delivered to the department for filing. Delivery may be made by electronic transmission if and to the extent allowed by the department. If the document is filed in typewritten or printed form and not transmitted electronically, the department may require that one exact or conformed copy be delivered with the document, except as provided in s. 617.1508. The document must be accompanied by the correct filing fee and any other tax or penalty required by law.

History.—s. 3, ch. 90-179; s. 44, ch. 93-281; s. 76, ch. 97-102; s. 7, ch. 2009-205.



617.0121 - Forms.

617.0121 Forms.—

(1) The Department of State may prescribe and furnish on request forms for:

(a) An application for certificate of status,

(b) A foreign corporation’s application for certificate of authority to conduct its affairs in the state,

(c) A foreign corporation’s application for certificate of withdrawal, and

(d) The annual report, for which the department may prescribe the use of the uniform business report, pursuant to s. 606.06.

If the Department of State so requires, the use of these forms shall be mandatory.

(2) The Department of State may prescribe and furnish on request forms for other documents required or permitted to be filed by this act, but their use shall not be mandatory.

History.—s. 4, ch. 90-179; s. 8, ch. 99-218.



617.0122 - Fees for filing documents and issuing certificates.

617.0122 Fees for filing documents and issuing certificates.—The Department of State shall collect the following fees on documents delivered to the department for filing:

(1) Articles of incorporation: $35.

(2) Application for registered name: $87.50.

(3) Application for renewal of registered name: $87.50.

(4) Corporation’s statement of change of registered agent or registered office or both if not included on the annual report: $35.

(5) Designation of and acceptance by registered agent: $35.

(6) Agent’s statement of resignation from active corporation: $87.50.

(7) Agent’s statement of resignation from inactive corporation: $35.

(8) Amendment of articles of incorporation: $35.

(9) Restatement of articles of incorporation with amendment of articles: $35.

(10) Articles of merger for each party thereto: $35.

(11) Articles of dissolution: $35.

(12) Articles of revocation of dissolution: $35.

(13) Application for reinstatement following administrative dissolution: $175.

(14) Application for certificate of authority to transact business in this state by a foreign corporation: $35.

(15) Application for amended certificate of authority: $35.

(16) Application for certificate of withdrawal by a foreign corporation: $35.

(17) Annual report: $61.25.

(18) Articles of correction: $35.

(19) Application for certificate of status: $8.75.

(20) Certified copy of document: $52.50.

(21) Serving as agent for substitute service of process: $87.50.

(22) Certificate of conversion of a limited agricultural association to a domestic corporation: $35.

(23) Any other document required or permitted to be filed by this chapter: $35.

Any citizen support organization that is required by rule of the Department of Environmental Protection to be formed as a nonprofit organization and is under contract with the department is exempt from any fees required for incorporation as a nonprofit organization, and the Secretary of State may not assess any such fees if the citizen support organization is certified by the Department of Environmental Protection to the Secretary of State as being under contract with the Department of Environmental Protection.

History.—s. 5, ch. 90-179; s. 45, ch. 93-281; ss. 25, 27, ch. 94-314; s. 469, ch. 94-356; s. 13, ch. 97-94; s. 15, ch. 98-101; s. 8, ch. 2009-205; s. 2, ch. 2012-71.



617.0123 - Effective date of document.

617.0123 Effective date of document.—

(1) Except as provided in subsection (2) and in s. 617.0124(3), a document accepted for filing is effective at the time of filing on the date it is filed, as evidenced by the Department of State’s date and time endorsement on the original document.

(2) A document may specify a delayed effective date, and if it does the document shall become effective on the date specified. Unless otherwise permitted by this act, a delayed effective date for a document may not be later than the 90th day after the date on which it is filed.

(3) If a document is determined by the Department of State to be incomplete and inappropriate for filing, the Department of State may return the document to the person or corporation filing it, together with a brief written explanation of the reason for the refusal to file, in accordance with s. 617.0125(3). If the applicant returns the document with corrections in accordance with the rules of the department within 60 days after it was mailed to the applicant by the department, and if at the time of return the applicant so requests in writing, the filing date of the document will be the filing date that would have been applied had the original document not been deficient, except as to persons who relied on the record before correction and were adversely affected thereby.

(4) Corporate existence may predate the filing date, pursuant to s. 617.0203(1).

History.—s. 6, ch. 90-179; s. 47, ch. 93-281.



617.0124 - Correcting filed document.

617.0124 Correcting filed document.—

(1) A domestic or foreign corporation may correct a document filed by the department within 30 days after filing if:

(a) The document contains an incorrect statement;

(b) The document was defectively executed, attested, sealed, verified, or acknowledged; or

(c) The electronic transmission of the document was defective.

(2) A document is corrected:

(a) By preparing articles of correction that:

1. Describe the document, including its filing date;

2. Specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

3. Correct the incorrect statement or defective execution; and

(b) By delivering the executed articles of correction to the department for filing.

(3) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and who are adversely affected by the correction. As to those persons, articles of correction are effective when filed.

History.—s. 7, ch. 90-179; s. 48, ch. 93-281; s. 9, ch. 2009-205.



617.0125 - Filing duties of Department of State.

617.0125 Filing duties of Department of State.—

(1) If a document delivered to the Department of State for filing satisfies the requirements of s. 617.01201, the Department of State shall file it.

(2) The Department of State files a document by stamping or otherwise endorsing “filed,” together with the Secretary of State’s official title and the date and time of receipt. After filing a document, the Department of State shall deliver the acknowledgment of filing or a certified copy to the domestic or foreign corporation or its representative.

(3) If the Department of State refuses to file a document, it shall return it to the domestic or foreign corporation or its representative within 15 days after the document was received for filing, together with a brief, written explanation of the reason for refusal.

(4) The Department of State’s duty to file documents under this section is ministerial. The filing or refusing to file a document does not:

(a) Affect the validity or invalidity of the document in whole or part;

(b) Relate to the correctness or incorrectness of information contained in the document; or

(c) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

(5) If not otherwise provided by law and the provisions of this act, the Department of State shall determine, by rule, the appropriate format for, number of copies of, manner of execution of, method of electronic transmission of, and amount of and method of payment of fees for, any document placed under its jurisdiction.

History.—s. 8, ch. 90-179.



617.0126 - Appeal from Department of State’s refusal to file document.

617.0126 Appeal from Department of State’s refusal to file document.—If the Department of State refuses to file a document delivered to its office for filing, within 30 days after return of the document by the department by mail, as evidenced by the postmark, the domestic or foreign corporation may:

(1) Appeal the refusal pursuant to s. 120.68; or

(2) Appeal the refusal to the circuit court of the county where the corporation’s principal office (or, if none in this state, its registered office) is or will be located. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the Department of State’s explanation of its refusal to file. The matter shall promptly be tried de novo by the court without a jury. The court may summarily order the Department of State to file the document or take other action the court considers appropriate. The court’s final decision may be appealed as in other civil proceedings.

History.—s. 9, ch. 90-179.



617.0127 - Evidentiary effect of copy of filed document.

617.0127 Evidentiary effect of copy of filed document.—A certificate attached to a copy of a document filed by the Department of State, bearing the signature of the Secretary of State (which may be in facsimile) and the seal of this state, is conclusive evidence that the original document is on file with the department.

History.—s. 10, ch. 90-179.



617.0128 - Certificate of status.

617.0128 Certificate of status.—

(1) Anyone may apply to the Department of State to furnish a certificate of status for a domestic corporation or a certificate of authorization for a foreign corporation.

(2) A certificate of status or authorization sets forth:

(a) The domestic corporation’s corporate name or the foreign corporation’s corporate name used in this state;

(b)1. That the domestic corporation is duly incorporated under the law of this state and the date of its incorporation, or

2. That the foreign corporation is authorized to conduct its affairs in this state;

(c) That all fees and penalties owed to the department have been paid, if:

1. Payment is reflected in the records of the department, and

2. Nonpayment affects the existence or authorization of the domestic or foreign corporation;

(d) That its most recent annual report required by s. 617.1622 has been delivered to the department; and

(e) That articles of dissolution have not been filed.

(3) Subject to any qualification stated in the certificate, a certificate of status or authorization issued by the department may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to conduct its affairs in this state.

History.—s. 11, ch. 90-179; s. 3, ch. 95-211.



617.01301 - Powers of Department of State.

617.01301 Powers of Department of State.—

(1) The Department of State may propound to any corporation subject to the provisions of this act, and to any officer or director thereof, such interrogatories as may be reasonably necessary and proper to enable it to ascertain whether the corporation has complied with all applicable filing provisions of this act. Such interrogatories must be answered within 30 days after mailing or within such additional time as fixed by the department. Answers to interrogatories must be full and complete, in writing, and under oath. Interrogatories directed to an individual must be answered by him or her, and interrogatories directed to a corporation must be answered by the president, vice president, secretary, or assistant secretary.

(2) The Department of State is not required to file any document:

(a) To which interrogatories, as propounded pursuant to subsection (1) relate, until the interrogatories are answered in full;

(b) When interrogatories or other relevant evidence discloses that such document is not in conformity with the provisions of this act; or

(c) When the department has determined that the parties to such document have not paid all fees, taxes, and penalties due and owing this state.

(3) The Department of State may, based upon its findings hereunder or as provided in s. 213.053(15), bring an action in circuit court to collect any penalties, fees, or taxes determined to be due and owing the state and to compel any filing, qualification, or registration required by law. In connection with such proceeding the department may, without prior approval by the court, file a lis pendens against any property owned by the corporation and may further certify any findings to the Department of Legal Affairs for the initiation of any action permitted pursuant to s. 617.0503 which the Department of Legal Affairs may deem appropriate.

(4) The Department of State shall have the power and authority reasonably necessary to enable it to administer this act efficiently, to perform the duties herein imposed upon it, and to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this act conferring duties upon it.

History.—s. 13, ch. 90-179; s. 49, ch. 93-281; s. 78, ch. 97-102; s. 198, ch. 98-200; s. 7, ch. 2006-85; s. 74, ch. 2016-10.



617.01401 - Definitions.

617.01401 Definitions.—As used in this chapter, the term:

(1) “Articles of incorporation” includes original, amended, and restated articles of incorporation, articles of consolidation, and articles of merger, and all amendments thereto, including documents designated by the laws of this state as charters, and, in the case of a foreign corporation, documents equivalent to articles of incorporation in the jurisdiction of incorporation.

(2) “Board of directors” means the group of persons vested with the management of the affairs of the corporation irrespective of the name by which such group is designated, including, but not limited to, managers or trustees.

(3) “Bylaws” means the code or codes of rules adopted for the regulation or management of the affairs of the corporation irrespective of the name or names by which such rules are designated.

(4) “Corporation” or “domestic corporation” means a corporation not for profit, subject to the provisions of this chapter, except a foreign corporation.

(5) “Corporation not for profit” means a corporation no part of the income or profit of which is distributable to its members, directors, or officers, except as otherwise provided under this chapter.

(6) “Department” means the Department of State.

(7) “Distribution” means the payment of a dividend or any part of the income or profit of a corporation to its members, directors, or officers.

(a) A donation or transfer of corporate assets or income to or from another not-for-profit corporation qualified as tax-exempt under s. 501(c) of the Internal Revenue Code or a governmental organization exempt from federal and state income taxes, if such corporation or governmental organization is a member of the corporation making such donation or transfer, is not a distribution for purposes of this chapter.

(b) A dividend or distribution by a not-for-profit insurance company subsidiary to its mutual insurance holding company organized under part III of chapter 628, directly or indirectly through one or more intermediate holding companies authorized under that part, is not a distribution for the purposes of this chapter.

(8) “Electronic transmission” means any form of communication, not directly involving the physical transmission or transfer of paper, which creates a record that may be retained, retrieved, and reviewed by a recipient and which may be directly reproduced in a comprehensible and legible paper form by such recipient through an automated process. Examples of electronic transmission include, but are not limited to, telegrams, facsimile transmissions of images, and text that is sent via electronic mail between computers.

(9) “Foreign corporation” means a corporation not for profit organized under laws other than the laws of this state.

(10) “Insolvent” means the inability of a corporation to pay its debts as they become due in the usual course of its affairs.

(11) “Mail” means the United States mail, facsimile transmissions, and private mail carriers handling nationwide mail services.

(12) “Member” means one having membership rights in a corporation in accordance with the provisions of its articles of incorporation or bylaws or the provisions of this chapter.

(13) “Mutual benefit corporation” means a domestic corporation that is not organized primarily or exclusively for religious purposes; is not recognized as exempt under s. 501(c)(3) of the Internal Revenue Code; and is not organized for a public or charitable purpose that is required upon its dissolution to distribute its assets to the United States, a state, a local subdivision thereof, or a person that is recognized as exempt under s. 501(c)(3) of the Internal Revenue Code. The term does not include an association organized under chapter 718, chapter 719, chapter 720, or chapter 721, or any corporation where membership in the corporation is required pursuant to a document recorded in county property records.

(14) “Person” includes individual and entity.

(15) “Successor entity” means any trust, receivership, or other legal entity that is governed by the laws of this state to which the remaining assets and liabilities of a dissolved corporation are transferred and that exists solely for the purposes of prosecuting and defending suits by or against the dissolved corporation and enabling the dissolved corporation to settle and close the business of the dissolved corporation, to dispose of and convey the property of the dissolved corporation, to discharge the liabilities of the dissolved corporation, and to distribute to the dissolved corporation’s members any remaining assets, but not for the purpose of continuing the business for which the dissolved corporation was organized.

(16) “Voting power” means the total number of votes entitled to be cast for the election of directors at the time the determination of voting power is made, excluding a vote that is contingent upon the happening of a condition or event that has not yet occurred. If the members of a class are entitled to vote as a class to elect directors, the determination of the voting power of the class is based on the percentage of the number of directors the class is entitled to elect relative to the total number of authorized directors. If the corporation’s directors are not elected by the members, voting power shall, unless otherwise provided in the articles of incorporation or bylaws, be on a one-member, one-vote basis.

History.—s. 14, ch. 90-179; s. 1, ch. 2003-14; s. 10, ch. 2009-205; s. 3, ch. 2013-125.



617.0141 - Notice.

617.0141 Notice.—

(1) Notice under this act must be in writing, unless oral notice is:

(a) Expressly authorized by the articles of incorporation or the bylaws; and

(b) Reasonable under the circumstances.

(2) Notice may be communicated in person; by telephone (where oral notice is permitted), telegraph, teletype, or other form of electronic transmission; or by mail.

(3) Written notice by a domestic or foreign corporation authorized to conduct its affairs in this state to its member, if in a comprehensible form, is effective:

(a) When mailed, if mailed postpaid and correctly addressed to the member’s address shown in the corporation’s current record of members;

(b) When actually transmitted by facsimile telecommunication, if correctly directed to a number at which the member has consented to receive notice;

(c) When actually transmitted by electronic mail, if correctly directed to an electronic mail address at which the member has consented to receive notice;

(d) When posted on an electronic network that the member has consented to consult, upon the later of:

1. Such correct posting; or

2. The giving of a separate notice to the member of the fact of such specific posting; or

(e) When correctly transmitted to the member, if by any other form of electronic transmission consented to by the member to whom notice is given.

(4) Consent by a member to receive notice by electronic transmission shall be revocable by the member by written notice to the corporation. Any such consent shall be deemed revoked if:

(a) The corporation is unable to deliver by electronic transmission two consecutive notices given by the corporation in accordance with such consent; and

(b) Such inability becomes known to the secretary or an assistant secretary of the corporation, or other authorized person responsible for the giving of notice. However, the inadvertent failure to treat such inability as a revocation does not invalidate any meeting or other action.

(5) Written notice to a domestic or foreign corporation authorized to conduct its affairs in this state may be addressed to its registered agent at its registered office or to the corporation or its secretary at its principal office shown in its most recent annual report or, in the case of a corporation that has not yet delivered an annual report, in a domestic corporation’s articles of incorporation or in a foreign corporation’s application for certificate of authority.

(6) Except as provided in subsection (3) or elsewhere in this act, written notice, if in a comprehensible form, is effective at the earliest date of the following:

(a) When received;

(b) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed; or

(c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

(7) Oral notice is effective when communicated if communicated directly to the person to be notified in a comprehensible manner.

(8) An affidavit of the secretary, an assistant secretary, the transfer agent, or other authorized agent of the corporation that the notice has been given by a form of electronic transmission is, in the absence of fraud, prima facie evidence of the facts stated in the notice.

(9) If this act prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements not less stringent than the requirements of this section or other provisions of this act, those requirements govern.

History.—s. 15, ch. 90-179; s. 2, ch. 2003-14.



617.02011 - Incorporators.

617.02011 Incorporators.—One or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Department of State for filing.

History.—s. 16, ch. 90-179.



617.0202 - Articles of incorporation; content.

617.0202 Articles of incorporation; content.—

(1) The articles of incorporation must set forth:

(a) A corporate name for the corporation that satisfies the requirements of s. 617.0401.

(b) The street address of the initial principal office and, if different, the mailing address of the corporation;

(c) The purpose or purposes for which the corporation is organized;

(d) A statement of the manner in which the directors are to be elected or appointed. In lieu thereof, the articles of incorporation may provide that the method of election of directors be stated in the bylaws;

(e) Any provision, not inconsistent with this act or with any other law, which limits in any manner the corporate powers authorized under this act;

(f) The street address of the corporation’s initial registered office and the name of its initial registered agent at that address together with a written acceptance of appointment as a registered agent as required by s. 617.0501; and

(g) The name and address of each incorporator.

(2) The articles of incorporation may set forth:

(a) The names and addresses of the individuals who are to serve as the initial directors;

(b) Any provision not inconsistent with law, regarding the regulation of the internal affairs of the corporation, including, without limitation, any provision with respect to the relative rights or interests of the members as among themselves or in the property of the corporation;

(c) The manner of termination of membership in the corporation;

(d) The rights, upon termination of membership, of the corporation, the terminated members, and the remaining members;

(e) The transferability or nontransferability of membership;

(f) The distribution of assets upon dissolution or final liquidation or, if otherwise permitted by law, upon partial liquidation;

(g) If the corporation is to have one or more classes of members, any provision designating the class or classes of members and stating the qualifications and rights of the members of each class;

(h) The names of any persons or the designations of any groups of persons who are to be the initial members;

(i) A provision to the effect that the corporation will be subordinate to and subject to the authority of any head or national association, lodge, order, beneficial association, fraternal or beneficial society, foundation, federation, or other corporation, society, organization, or association not for profit; and

(j) Any provision that under this act is required or permitted to be set forth in the bylaws. Any such provision set forth in the articles of incorporation need not be set forth in the bylaws.

(3) The articles of incorporation need not set forth any of the corporate powers enumerated in this act.

History.—s. 17, ch. 90-179; s. 50, ch. 93-281; s. 1, ch. 96-343.



617.0203 - Incorporation.

617.0203 Incorporation.—

(1) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed or on a date specified in the articles of incorporation, if such date is within 5 business days prior to the date of filing.

(2) The Department of State’s filing of the articles of incorporation, and the original recorded charter or certified copy of the charter of a corporation which has not been reincorporated under s. 617.0901, is conclusive proof that the incorporators satisfied all conditions precedent to incorporation and that the corporation has been incorporated under this act, except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.

History.—s. 18, ch. 90-179.



617.0204 - Liability for preincorporation transactions.

617.0204 Liability for preincorporation transactions.—All persons purporting to act as or on behalf of a corporation, having actual knowledge that there was no incorporation under this act, are jointly and severally liable for all liabilities created while so acting except for any liability to any person who also had actual knowledge that there was no incorporation.

History.—s. 19, ch. 90-179.



617.0205 - Organizational meeting of directors.

617.0205 Organizational meeting of directors.—

(1) After incorporation:

(a) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;

(b) If initial directors are not named in the articles of incorporation, the incorporators shall hold an organizational meeting at the call of a majority of the incorporators:

1. To elect directors and complete the organization of the corporation; or

2. To elect a board of directors who shall complete the organization of the corporation.

(2) Action required or permitted by this act to be taken by incorporators or directors at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator or director.

(3) The directors or incorporators calling the organizational meeting shall give at least 3 days’ notice thereof to each director or incorporator so named, stating the time and place of the meeting.

(4) An organizational meeting may be held in or out of this state.

History.—s. 20, ch. 90-179; s. 11, ch. 2009-205.



617.0206 - Bylaws.

617.0206 Bylaws.—The initial bylaws of a corporation shall be adopted by its board of directors. The power to alter, amend, or repeal the bylaws or adopt new bylaws shall be vested in the board of directors unless otherwise provided in the articles of incorporation or the bylaws. The bylaws may contain any provision for the regulation and management of the affairs of the corporation not inconsistent with law or the articles of incorporation.

History.—s. 21, ch. 90-179.



617.0207 - Emergency bylaws.

617.0207 Emergency bylaws.—

(1) Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (5). The emergency bylaws may make all provisions necessary for managing the corporation during an emergency, including:

(a) Procedures for calling a meeting of the board of directors;

(b) Quorum requirements for the meeting; and

(c) Designation of additional or substitute directors.

(2) The board of directors, either before or during any such emergency, may provide, and from time to time modify, lines of succession if during such emergency any or all officers or agents of the corporation are for any reason rendered incapable of discharging their duties.

(3) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(4) Corporate action taken in good faith in accordance with the emergency bylaws:

(a) Binds the corporation; and

(b) May not be used to impose liability on a corporate director, officer, employee, or agent.

(5) An emergency exists for purposes of this section if a quorum of the corporation’s directors cannot readily be assembled because of some catastrophic event.

History.—s. 22, ch. 90-179.



617.0301 - Purposes and application.

617.0301 Purposes and application.—Corporations may be organized under this act for any lawful purpose or purposes not for pecuniary profit and not specifically prohibited to corporations under other laws of this state. Such purposes include, without limitation, charitable, benevolent, eleemosynary, educational, historical, civic, patriotic, political, religious, social, fraternal, literary, cultural, athletic, scientific, agricultural, horticultural, animal husbandry, and professional, commercial, industrial, or trade association purposes. If special provisions are made, by law, for the organization of designated classes of corporations not for profit, such corporations shall be formed under such provisions and not under this act.

History.—s. 23, ch. 90-179.



617.0302 - Corporate powers.

617.0302 Corporate powers.—Every corporation not for profit organized under this chapter, unless otherwise provided in its articles of incorporation or bylaws, shall have power to:

(1) Have succession by its corporate name for the period set forth in its articles of incorporation.

(2) Sue and be sued and appear and defend in all actions and proceedings in its corporate name to the same extent as a natural person.

(3) Adopt, use, and alter a common corporate seal. However, such seal must always contain the words “corporation not for profit.”

(4) Elect or appoint such officers and agents as its affairs shall require and allow them reasonable compensation.

(5) Adopt, change, amend, and repeal bylaws, not inconsistent with law or its articles of incorporation, for the administration of the affairs of the corporation and the exercise of its corporate powers.

(6) Increase, by a vote of its members cast as the bylaws may direct, the number of its directors so that the number shall not be less than three but may be any number in excess thereof.

(7) Make contracts and guaranties, incur liabilities, borrow money at such rates of interest as the corporation may determine, issue its notes, bonds, and other obligations, and secure its obligations by mortgage and pledge of all or any of its property, franchises, or income.

(8) Conduct its affairs, carry on its operations, and have offices and exercise the powers granted by this act in any state, territory, district, or possession of the United States or any foreign country.

(9) Purchase, take, receive, lease, take by gift, devise, or bequest, or otherwise acquire, own, hold, improve, use, or otherwise deal in and with real or personal property, or any interest therein, wherever situated.

(10) Acquire, enjoy, utilize, and dispose of patents, copyrights, and trademarks and any licenses and other rights or interests thereunder or therein.

(11) Sell, convey, mortgage, pledge, lease, exchange, transfer, or otherwise dispose of all or any part of its property and assets.

(12) Purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of and otherwise use and deal in and with, shares and other interests in, or obligations of, other domestic or foreign corporations, whether for profit or not for profit, associations, partnerships, or individuals, or direct or indirect obligations of the United States, or of any other government, state, territory, governmental district, municipality, or of any instrumentality thereof.

(13) Lend money for its corporate purposes, invest and reinvest its funds, and take and hold real and personal property as security for the payment of funds loaned or invested except as prohibited by s. 617.0833.

(14) Make donations for the public welfare or for religious, charitable, scientific, educational, or other similar purposes.

(15) Have and exercise all powers necessary or convenient to effect any or all of the purposes for which the corporation is organized.

(16) Merge with other corporations or other business entities identified in s. 607.1108(1), both for profit and not for profit, domestic and foreign, if the surviving corporation or other surviving business entity is a corporation not for profit or other business entity that has been organized as a not-for-profit entity under a governing statute or other applicable law that permits such a merger.

History.—s. 24, ch. 90-179; s. 14, ch. 2005-267; s. 12, ch. 2009-205.



617.0303 - Emergency powers.

617.0303 Emergency powers.—

(1) In anticipation of or during any emergency defined in subsection (5), the board of directors of a corporation may:

(a) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(b) Relocate the principal office or designate alternative principal offices or regional offices or authorize the officers to do so.

(2) During an emergency defined in subsection (5), unless emergency bylaws provide otherwise:

(a) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio;

(b) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum; and

(c) The director or directors in attendance at a meeting, or any greater number affixed by the emergency bylaws, constitute a quorum.

(3) Corporate action taken in good faith during an emergency under this section to further the ordinary affairs of the corporation:

(a) Binds the corporation; and

(b) May not be used to impose liability on a corporate director, officer, employee, or agent.

(4) An officer, director, or employee acting in accordance with any emergency bylaws is only liable for willful misconduct.

(5) An emergency exists for purposes of this section if a quorum of the corporation’s directors cannot readily be assembled because of some catastrophic event.

(6) To the extent not inconsistent with any emergency bylaws so adopted, the bylaws of the corporation shall remain in effect during any emergency, and upon termination of the emergency, the emergency bylaws will cease to be operative.

History.—s. 25, ch. 90-179.



617.0304 - Ultra vires.

617.0304 Ultra vires.—

(1) Except as provided in subsection (2), the validity of corporate action, including, but not limited to, any conveyance, transfer, or encumbrance of real or personal property to or by a corporation, may not be challenged on the ground that the corporation lacks or lacked power to act.

(2) A corporation’s power to act may be challenged:

(a) In a proceeding by a member against the corporation to enjoin the act;

(b) In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, or through members in a representative suit, against an incumbent or former officer, employee, or agent of the corporation; or

(c) In a proceeding by the Attorney General, as provided in this act, to dissolve the corporation or in a proceeding by the Attorney General to enjoin the corporation from the transaction of unauthorized business.

(3) In a member’s proceeding under paragraph (2)(a) to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss (other than anticipated profits) suffered by the corporation or another party because of enjoining the unauthorized act.

History.—s. 26, ch. 90-179.



617.0401 - Corporate name.

617.0401 Corporate name.—

(1) A corporate name:

(a) Must contain the word “corporation” or “incorporated” or the abbreviation “Corp.” or “Inc.” or words or abbreviations of like import in language as will clearly indicate that it is a corporation instead of a natural person, unincorporated association, or partnership. The name of the corporation may not contain the word “company” or its abbreviation “Co.”

(b) May contain the word “cooperative” or “co-op” only if the resulting name is distinguishable from the name of any corporation, agricultural cooperative marketing association, or nonprofit cooperative association existing or doing business in this state under part I of chapter 607, chapter 618, or chapter 619.

(c) May not contain language stating or implying that the corporation is organized for a purpose other than that permitted in this act and its articles of incorporation.

(d) May not contain language stating or implying that the corporation is connected with a state or federal government agency or a corporation chartered under the laws of the United States.

(e) Must be distinguishable from the names of all other entities or filings that are on file with the Division of Corporations, except fictitious name registrations pursuant to s. 865.09, general partnership registrations pursuant to s. 620.8105, and limited liability partnership statements pursuant to s. 620.9001 which are organized, registered, or reserved under the laws of this state. A name that is different from a name of another entity or filing due to any of the following is not considered distinguishable:

1. A suffix.

2. A definite or indefinite article.

3. The word “and” and the symbol “&.”

4. The singular, plural, or possessive form of a word.

5. A recognized abbreviation of a root word.

6. A punctuation mark or a symbol.

(2) Any corporation eligible to reincorporate under s. 617.0901, may do so and retain its corporate name, subject to the requirements of paragraphs (1)(a) and (b).

History.—s. 27, ch. 90-179; s. 51, ch. 93-281; s. 34, ch. 2014-209.



617.0403 - Registered name; application; renewal; revocation.

617.0403 Registered name; application; renewal; revocation.—

(1) A foreign corporation may register its corporate name, or its corporate name with any addition required by s. 617.1506, if the name is distinguishable upon the records of the Department of State from the corporate names that are not available under s. 617.0401(1)(e).

(2) A foreign corporation registers its corporate name, or its corporate name with any addition required by s. 617.1506, by delivering to the Department of State for filing an application:

(a) Setting forth its corporate name, or its corporate name with any addition required by s. 617.1506, the state or country and date of its incorporation, and a brief description of the nature of its purposes and the affairs in which it is engaged; and

(b) Accompanied by a certificate of existence, or a certificate setting forth that such corporation is in good standing under the laws of the state or country wherein it is organized (or a document of similar import), from the state or country of incorporation.

(3) The name is registered for the applicant’s exclusive use upon the effective date of the application and shall be effective until the close of the calendar year in which the application for registration is filed.

(4) A foreign corporation the registration of which is effective may renew it from year to year by annually filing a renewal application which complies with the requirements of subsection (2) between October 1 and December 31 of the preceding year. The renewal application when filed renews the registration for the following calendar year.

(5) A foreign corporation the registration of which is effective may thereafter qualify as a foreign corporation under the registered name or consent in writing to the use of that name by a corporation thereafter incorporated under this act or by another foreign corporation thereafter authorized to conduct its affairs in this state. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.

(6) The Department of State may revoke any registration if, after a hearing, it finds that the application therefor or any renewal thereof was not made in good faith.

History.—s. 29, ch. 90-179.



617.0501 - Registered office and registered agent.

617.0501 Registered office and registered agent.—

(1) Each corporation shall have and continuously maintain in this state:

(a) A registered office which may be the same as its principal office; and

(b) A registered agent, who may be either:

1. An individual who resides in this state whose business office is identical with such registered office; or

2. A corporation for profit or not for profit, authorized to transact business or conduct its affairs in this state, having a business office identical with the registered office.

(2) This section does not apply to corporations which are required by law to designate the Chief Financial Officer as their attorney for the service of process.

(3) A registered agent appointed pursuant to this section or a successor registered agent appointed pursuant to s. 617.0502 on whom process may be served shall each file a statement in writing with the Department of State, in such form and manner as shall be prescribed by the department, accepting the appointment as a registered agent simultaneously with his or her being designated. Such statement of acceptance shall state that the registered agent is familiar with, and accepts, the obligations of that position.

(4) The Department of State shall maintain an accurate record of the registered agents and registered offices for the service of process and shall furnish any information disclosed thereby promptly upon request and payment of the required fee.

(5) A corporation may not maintain any action in a court in this state until the corporation complies with this section or s. 617.1508, as applicable, and pays to the Department of State a penalty of $5 for each day it has failed to so comply or $500, whichever is less.

History.—s. 30, ch. 90-179; s. 52, ch. 93-281; s. 79, ch. 97-102; s. 748, ch. 2003-261; s. 13, ch. 2009-205.



617.0502 - Change of registered office or registered agent; resignation of registered agent.

617.0502 Change of registered office or registered agent; resignation of registered agent.—

(1) A corporation may change its registered office or its registered agent upon filing with the Department of State a statement of change setting forth:

(a) The name of the corporation;

(b) The street address of its current registered office;

(c) If the current registered office is to be changed, the street address of the new registered office;

(d) The name of its current registered agent;

(e) If its current registered agent is to be changed, the name of the new registered agent and the new agent’s written consent (either on the statement or attached to it) to the appointment;

(f) That the street address of its registered office and the street address of the business office of its registered agent, as changed, will be identical; and

(g) That such change was authorized by resolution duly adopted by its board of directors or by an officer of the corporation so authorized by the board of directors.

(2) Any registered agent may resign his or her agency appointment by signing and delivering for filing with the Department of State a statement of resignation and mailing a copy of such statement to the corporation at its principal office address shown in its most recent annual report or, if none, filed in the articles of incorporation or other most recently filed document. The statement of resignation shall state that a copy of such statement has been mailed to the corporation at the address so stated. The agency is terminated as of the 31st day after the date on which the statement was filed and unless otherwise provided in the statement, termination of the agency acts as a termination of the registered office.

(3) If a registered agent changes his or her business name or business address, he or she may change such name or address and the address of the registered office of any corporation for which he or she is the registered agent by:

(a) Notifying all such corporations in writing of the change;

(b) Signing (either manually or in facsimile) and delivering to the Department of State for filing a statement that substantially complies with the requirements of paragraphs (1)(a)-(f), setting forth the names of all such corporations represented by the registered agent; and

(c) Reciting that each corporation has been notified of the change.

(4) Changes of the registered office or registered agent may be made by a change on the corporation’s annual report form filed with the Department of State.

(5) The Department of State shall collect a fee pursuant to s. 15.09(2) for filings authorized by this section.

History.—s. 31, ch. 90-179; s. 53, ch. 93-281; s. 8, ch. 96-212; s. 1716, ch. 97-102.



617.0503 - Registered agent; duties; confidentiality of investigation records.

617.0503 Registered agent; duties; confidentiality of investigation records.—

(1)(a) Each corporation, foreign corporation, or alien business organization that owns real property located in this state, that owns a mortgage on real property located in this state, or that transacts business in this state shall have and continuously maintain in this state a registered office and a registered agent and shall file with the Department of State notice of the registered office and registered agent as provided in ss. 617.0501 and 617.0502. The appointment of a registered agent in compliance with s. 617.0501 or s. 617.0502 is sufficient for purposes of this section if the registered agent so appointed files, in the form and manner prescribed by the Department of State, an acceptance of the obligations provided for in this section.

(b) Each such corporation, foreign corporation, or alien business organization that fails to have and continuously maintain a registered office and a registered agent as required in this section is liable to this state for $500 for each year, or part of a year, during which the corporation, foreign corporation, or alien business organization fails to comply with these requirements; but this liability is forgiven in full upon the compliance by the corporation, foreign corporation, or alien business organization with the requirements of this subsection, even if that compliance occurs after an action to collect such amount is instituted. The Department of Legal Affairs may file an action in the circuit court for the judicial circuit in which the corporation, foreign corporation, or alien business organization is found or transacts business, or in which real property belonging to the corporation, foreign corporation, or alien business organization is located, to petition the court for an order directing that a registered agent be appointed and that a registered office be designated, and to obtain judgment for the amount owed under this subsection. In connection with such proceeding, the department may, without prior approval by the court, file a lis pendens against real property owned by the corporation, foreign corporation, or alien business organization, which lis pendens shall set forth the legal description of the real property and shall be filed in the public records of the county where the real property is located. If the lis pendens is filed in any county other than the county in which the action is pending, the lis pendens that is filed must be a certified copy of the original lis pendens. The failure to comply timely or fully with an order directing that a registered agent be appointed and that a registered office be designated will result in a civil penalty of not more than $1,000 for each day of noncompliance. A judgment or an order of payment entered under this subsection becomes a judgment lien against any real property owned by the corporation, foreign corporation, or alien business organization when a certified copy of the judgment or order is recorded as required by s. 55.10. The department may avail itself of, and is entitled to use, any provision of law or of the Florida Rules of Civil Procedure to further the collecting or obtaining of payment pursuant to a judgment or order of payment. The state, through the Attorney General, may bid, at any judicial sale to enforce its judgment lien, any amount up to the amount of the judgment or lien obtained pursuant to this subsection. All moneys recovered under this subsection shall be treated as forfeitures under ss. 895.01-895.09 and used or distributed in accordance with the procedure set forth in s. 895.09. A corporation, foreign corporation, or alien business organization that fails to have and continuously maintain a registered office and a registered agent as required in this section may not defend itself against any action instituted by the Department of Legal Affairs or by any other agency of this state until the requirements of this subsection have been met.

(2) Each corporation, foreign corporation, or alien business organization that owns real property located in this state, that owns a mortgage on real property located in this state, or that transacts business in this state shall, pursuant to subpoena served upon the registered agent of the corporation, foreign corporation, or alien business organization issued by the Department of Legal Affairs, produce, through its registered agent or through a designated representative within 30 days after service of the subpoena, testimony and records showing the following:

(a) True copies of documents evidencing the legal existence of the entity, including the articles of incorporation and any amendments to the articles of incorporation or the legal equivalent of the articles of incorporation and such amendments.

(b) The names and addresses of each current officer and director of the entity or persons holding equivalent positions.

(c) The names and addresses of all prior officers and directors of the entity or persons holding equivalent positions, for a period not to exceed the 5 years previous to the date of issuance of the subpoena.

(d) The names and addresses of each current shareholder, equivalent equitable owner, and ultimate equitable owner of the entity, the number of which names is limited to the names of the 100 shareholders, equivalent equitable owners, and ultimate equitable owners that, in comparison to all other shareholders, equivalent equitable owners, or ultimate equitable owners, respectively, own the largest number of shares of stock of the corporation, foreign corporation, or alien business organization or the largest percentage of an equivalent form of equitable ownership of the corporation, foreign corporation, or alien business organization.

(e) The names and addresses of all prior shareholders, equivalent equitable owners, and ultimate equitable owners of the entity for the 12-month period preceding the date of issuance of the subpoena, the number of which names is limited to the 100 shareholders, equivalent equitable owners, and ultimate equitable owners that, in comparison to all other shareholders, equivalent equitable owners, or ultimate equitable owners, respectively, own the largest number of shares of stock of the corporation, foreign corporation, or alien business organization or the largest percentage of an equivalent form of equitable ownership of the corporation, foreign corporation, or alien business organization.

(f) The names and addresses of the person or persons who provided the records and information to the registered agent or designated representative of the entity.

(g) The requirements of paragraphs (d) and (e) do not apply to:

1. A financial institution;

2. A corporation, foreign corporation, or alien business organization the securities of which are registered pursuant to s. 12 of the Securities Exchange Act of 1934, 15 U.S.C. ss. 78a-78kk, if such corporation, foreign corporation, or alien business organization files with the United States Securities and Exchange Commission the reports required by s. 13 of that act; or

3. A corporation, foreign corporation, or alien business organization, the securities of which are regularly traded on an established securities market located in the United States or on an established securities market located outside the United States, if such non-United States securities market is designated by rule adopted by the Department of Legal Affairs;

upon a showing by the corporation, foreign corporation, or alien business organization that the exception in subparagraph 1., subparagraph 2., or subparagraph 3. applies to the corporation, foreign corporation, or alien business organization. Such exception in subparagraph 1., subparagraph 2., or subparagraph 3. does not, however, exempt the corporation, foreign corporation, or alien business organization from the requirements for producing records, information, or testimony otherwise imposed under this section for any period of time when the requisite conditions for the exception did not exist.

(3) The time limit for producing records and testimony may be extended for good cause shown by the corporation, foreign corporation, or alien business organization.

(4) A person, corporation, foreign corporation, or alien business organization designating an attorney, accountant, or spouse as a registered agent or designated representative shall, with respect to this state or any agency or subdivision of this state, be deemed to have waived any privilege that might otherwise attach to communications with respect to the information required to be produced pursuant to subsection (2), which communications are among such corporation, foreign corporation, or alien business organization; the registered agent or designated representative of such corporation, foreign corporation, or alien business organization; and the beneficial owners of such corporation, foreign corporation, or alien business organization. The duty to comply with the provisions of this section will not be excused by virtue of any privilege or provision of law of this state or any other state or country, which privilege or provision authorizes or directs that the testimony or records required to be produced under subsection (2) are privileged or confidential or otherwise may not be disclosed.

(5) If a corporation, foreign corporation, or alien business organization fails without lawful excuse to comply timely or fully with a subpoena issued pursuant to subsection (2), the Department of Legal Affairs may file an action in the circuit court for the judicial circuit in which the corporation, foreign corporation, or alien business organization is found or transacts business or in which real property belonging to the corporation, foreign corporation, or alien business organization is located, for an order compelling compliance with the subpoena. The failure without a lawful excuse to comply timely or fully with an order compelling compliance with the subpoena will result in a civil penalty of not more than $1,000 for each day of noncompliance with the order. In connection with such proceeding, the department may, without prior approval by the court, file a lis pendens against real property owned by the corporation, foreign corporation, or alien business organization, which lis pendens shall set forth the legal description of the real property and shall be filed in the public records of the county where the real property is located. If the lis pendens is filed in any county other than the county in which the action is pending, the lis pendens that is filed must be a certified copy of the original lis pendens. A judgment or an order of payment entered pursuant to this subsection will become a judgment lien against any real property owned by the corporation, foreign corporation, or alien business organization when a certified copy of the judgment or order is recorded as required by s. 55.10. The department may avail itself of, and is entitled to use, any provision of law or of the Florida Rules of Civil Procedure to further the collecting or obtaining of payment pursuant to a judgment or order of payment. The state, through the Attorney General, may bid at any judicial sale to enforce its judgment lien, an amount up to the amount of the judgment or lien obtained pursuant to this subsection. All moneys recovered under this subsection shall be treated as forfeitures under ss. 895.01-895.09 and used or distributed in accordance with the procedure set forth in s. 895.09.

(6) Information provided to, and records and transcriptions of testimony obtained by, the Department of Legal Affairs pursuant to this section are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution while the investigation is active. For purposes of this section, an investigation shall be considered “active” while such investigation is being conducted with a reasonable, good faith belief that it may lead to the filing of an administrative, civil, or criminal proceeding. An investigation does not cease to be active so long as the department is proceeding with reasonable dispatch and there is a good faith belief that action may be initiated by the department or other administrative or law enforcement agency. Except for active criminal intelligence or criminal investigative information, as defined in s. 119.011, and information which, if disclosed, would reveal a trade secret, as defined in s. 688.002, or would jeopardize the safety of an individual, all information, records, and transcriptions become available to the public when the investigation is completed or ceases to be active. The department shall not disclose confidential information, records, or transcriptions of testimony except pursuant to authorization by the Attorney General in any of the following circumstances:

(a) To a law enforcement agency participating in or conducting a civil investigation under chapter 895, or participating in or conducting a criminal investigation.

(b) In the course of filing, participating in, or conducting a judicial proceeding instituted pursuant to this section or chapter 895.

(c) In the course of filing, participating in, or conducting a judicial proceeding to enforce an order or judgment entered pursuant to this section or chapter 895.

(d) In the course of a criminal proceeding.

A person or law enforcement agency that receives any information, record, or transcription of testimony that has been made confidential by this subsection shall maintain the confidentiality of such material and shall not disclose such information, record, or transcription of testimony except as provided for herein. Any person who willfully discloses any information, record, or transcription of testimony that has been made confidential by this subsection, except as provided for in this subsection, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. If any information, record, or testimony obtained pursuant to subsection (2) is offered in evidence in any judicial proceeding, the court may, in its discretion, seal that portion of the record to further the policies of confidentiality set forth in this subsection.

(7) This section is supplemental and shall not be construed to preclude or limit the scope of evidence gathering or other permissible discovery pursuant to any other subpoena or discovery method authorized by law or rule of procedure.

(8) It is unlawful for any person, with respect to any record or testimony produced pursuant to a subpoena issued by the Department of Legal Affairs under subsection (2), to knowingly and willfully falsify, conceal, or cover up a material fact by a trick, scheme, or device; make any false, fictitious, or fraudulent statement or representation; or make or use any false writing or document knowing the writing or document to contain any false, fictitious, or fraudulent statement or entry. A person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(9) In the absence of a written agreement to the contrary, a registered agent is not liable for the failure to give notice of the receipt of a subpoena under subsection (2) to the corporation, foreign corporation, or alien business organization that appointed the registered agent if the registered agent timely sends written notice of the receipt of the subpoena by first-class mail or domestic or international air mail, postage fees prepaid, to the last address that has been designated in writing to the registered agent by the appointing corporation, foreign corporation, or alien business organization.

(10) The designation of a registered agent and a registered office as required by subsection (1) for a corporation, foreign corporation, or alien business organization that owns real property in this state or a mortgage on real property in this state is solely for the purposes of this chapter; and, notwithstanding s. 48.181, s. 617.1502, s. 617.1503, or any other relevant section of the Florida Statutes, such designation may not be used in determining whether the corporation, foreign corporation, or alien business organization is actually doing business in this state.

(11) As used in this section, the term:

(a) “Alien business organization” means:

1. Any corporation, association, partnership, trust, joint stock company, or other entity organized under any laws other than the laws of the United States, of any United States territory or possession, or of any state of the United States; or

2. Any corporation, association, partnership, trust, joint stock company, or other entity or device 10 percent or more of which is owned or controlled, directly or indirectly, by an entity described in subparagraph 1. or by a foreign natural person.

(b) “Financial institution” means:

1. A bank, banking organization, or savings association, as defined in s. 220.62;

2. An insurance company, trust company, credit union, or industrial savings bank, any of which is licensed or regulated by an agency of the United States or any state of the United States; or

3. Any person licensed under the provisions of chapter 494.

(c) “Mortgage” means a mortgage on real property situated in this state, except a mortgage owned by a financial institution.

(d) “Real property” means any real property situated in this state or any interest in such real property.

(e) “Ultimate equitable owner” means a natural person who, directly or indirectly, owns or controls an ownership interest in a corporation, foreign corporation, or alien business organization, regardless of whether such natural person owns or controls such ownership interest through one or other natural persons or one or more proxies, powers of attorney, nominees, corporations, associations, partnerships, trusts, joint stock companies, or other entities or devices, or any combination thereof.

(12) Any alien business organization may withdraw its registered agent designation by delivering an application for certificate of withdrawal to the department for filing. The application shall set forth:

(a) The name of the alien business organization and the jurisdiction under the law of which it is incorporated or organized; and

(b) That it is no longer required to maintain a registered agent in this state.

History.—s. 54, ch. 93-281; s. 1, ch. 95-116; s. 361, ch. 96-406; s. 14, ch. 2009-205.



617.0504 - Service of process, notice, or demand on a corporation.

617.0504 Service of process, notice, or demand on a corporation.—

(1) Process against any corporation may be served in accordance with chapter 48 or chapter 49.

(2) Any notice to or demand on a corporation made pursuant to this act may be made to the chair of the board, the president, any vice president, the secretary, the treasurer, the registered agent of the corporation at the registered office of the corporation in this state, or any address in this state that is in fact the principal office of the corporation in this state.

(3) This section does not prescribe the only means, or necessarily the required means, of serving notice or demand on a corporation.

History.—s. 32, ch. 90-179; s. 80, ch. 97-102.



617.0505 - Distributions; exceptions.

617.0505 Distributions; exceptions.—Except as authorized in s. 617.1302, a corporation may not make distributions to its members, directors, or officers.

(1) A mutual benefit corporation, such as a private club that is established for social, pleasure, or recreational purposes and that is organized as a corporation of which the equity interests are held by the members, may, subject to s. 617.1302, purchase the equity membership interest of any member, and the payment for such interest is not a distribution for purposes of this section.

(2) A corporation may pay compensation in a reasonable amount to its members, directors, or officers for services rendered, may confer benefits upon its members in conformity with its purposes, and, upon dissolution or final liquidation, may make distributions to its members as permitted by this chapter.

(3) If expressly permitted by its articles of incorporation, a corporation may make distributions upon partial liquidation to its members, as permitted by this section. Any such payment, benefit, or distribution does not constitute a dividend or a distribution of income or profit for purposes of this section.

(4) A corporation that is a utility exempt from regulation under s. 367.022(7), whose articles of incorporation state that it is exempt from taxation under s. 501(c)(12) of the Internal Revenue Code, may make refunds to its members, prior to a dissolution or liquidation, as its managing board deems necessary to establish or preserve its tax-exempt status. Any such refund does not constitute a dividend or a distribution of income or profit for purposes of this section.

(5) A corporation that is regulated by chapter 718, chapter 719, chapter 720, chapter 721, or chapter 723, or a corporation where membership in such corporation is required pursuant to a document recorded in the county property records, may make refunds to its members, giving credits to its members, disbursing insurance proceeds to its members, or disbursing or paying settlements to its members without violating this section.

History.—s. 33, ch. 90-179; s. 2, ch. 96-343; s. 15, ch. 2005-267; s. 15, ch. 2009-205.



617.0601 - Members, generally.

617.0601 Members, generally.—

(1)(a) A corporation may have one or more classes of members or may have no members. If the corporation has one or more classes of members, the designation of such class or classes, the qualifications and rights of the members of each class, any quorum and voting requirements for meetings and activities of the members, and notice requirements sufficient to provide notice of meetings and activities of the members must be set forth in the articles of incorporation or in the bylaws.

(b) The articles of incorporation or bylaws of any corporation not for profit that maintains chapters or affiliates may grant representatives of such chapters or affiliates the right to vote in conjunction with the board of directors of the corporation notwithstanding applicable quorum or voting requirements of this chapter if the corporation is registered with the Department of Agriculture and Consumer Services pursuant to ss. 496.401-496.424, the Solicitation of Contributions Act.

(c) This subsection does not apply to any condominium association organized under chapter 718.

(2) A corporation may issue certificates of membership. Stock certificates issued under former s. 617.011(2), Florida Statutes (1989), constitute certificates of membership for purposes of this section.

(3) Corporation members have no voting or other rights except as provided in the articles of incorporation or bylaws. However, members of any corporation existing on July 1, 1991, shall continue to have the same voting and other rights as before such date until changed by amendment of the articles of incorporation or bylaws.

(4) A corporation shall keep a membership book containing, in alphabetical order, the name and address of each member. The corporation shall also keep records in accordance with s. 617.1601.

(5) A resignation, expulsion, suspension, or termination of membership pursuant to s. 617.0606 or s. 617.0607 shall be recorded in the membership book. Unless otherwise provided in the articles of incorporation or the bylaws, all the rights and privileges of a member cease on termination of membership.

(6) Subsections (1), (2), (3), and (4) do not apply to a corporation that is an association as defined in s. 720.301.

(7) Where the articles of incorporation expressly limit membership in the corporation to property owners within specific measurable geographic boundaries and where the corporation has been formed for the benefit of all of those property owners, no such property owner shall be denied membership, provided that such property owner once admitted to membership, shall comply with the terms and conditions of membership. Any bylaws, rules, or other regulations to the contrary are deemed void and any persons excluded from membership by such bylaws, rules, or other regulations are deemed members with full rights, including the right, by the majority, or as otherwise provided in the articles of incorporation, to call for a meeting of the membership.

History.—s. 34, ch. 90-179; s. 4, ch. 95-211; s. 48, ch. 95-274; s. 2, ch. 99-382; s. 52, ch. 2000-258; s. 16, ch. 2009-205; s. 146, ch. 2014-17.



617.0604 - Liability of members.

617.0604 Liability of members.—

(1) A member of a corporation is not, as such, personally liable for any act, debt, liability, or obligation of the corporation.

(2) A member may become liable to the corporation for dues, assessments, or fees as provided by law.

History.—s. 55, ch. 93-281.



617.0605 - Transfer of membership interests.

617.0605 Transfer of membership interests.—

(1) A member of a corporation may not transfer a membership or any right arising from membership except as otherwise allowed in this section.

(2) Except as set forth in the articles of incorporation or bylaws of a mutual benefit corporation, a member of a mutual benefit corporation may not transfer a membership or any right arising from membership.

(3) If transfer rights have been provided for one or more members of a mutual benefit corporation, a restriction on such rights is not binding with respect to a member holding a membership issued before the adoption of the restriction unless the restriction is approved by the members and the affected member.

History.—s. 17, ch. 2009-205.



617.0606 - Resignation of members.

617.0606 Resignation of members.—

(1) Except as may be provided in the articles of incorporation or bylaws of a corporation, a member of a mutual benefit corporation may not transfer a membership or any right arising from membership.

(2) The resignation of a member does not relieve the member from any obligations that the member may have to the corporation as a result of obligations incurred or commitments made before resignation.

History.—s. 18, ch. 2009-205.



617.0607 - Termination, expulsion, and suspension.

617.0607 Termination, expulsion, and suspension.—

(1) A member of a corporation may not be expelled or suspended, and a membership in the corporation may not be terminated or suspended, except pursuant to a procedure that is fair and reasonable and is carried out in good faith.

(2) Any written notice given by mail must be delivered by certified mail or first-class mail to the last address of the member shown on the records of the corporation.

(3) Any proceeding challenging an expulsion, suspension, or termination, including a proceeding in which the defective notice is alleged, must be commenced within 1 year after the effective date of the expulsion, suspension, or termination.

(4) A member who has been expelled or suspended may be liable to the corporation for dues, assessments, or fees as a result of obligations incurred or commitments made before expulsion or suspension.

History.—s. 19, ch. 2009-205.



617.0608 - Purchase of memberships.

617.0608 Purchase of memberships.—

(1) A corporation may not purchase any of its memberships or any right arising from membership except as provided in s. 617.0505 or subsection (2).

(2) Subject to s. 617.1302, a mutual benefit corporation may purchase the membership of a member who resigns, or whose membership is terminated, for the amount and pursuant to the conditions set forth in its articles of incorporation or bylaws.

History.—s. 20, ch. 2009-205.



617.0701 - Meetings of members, generally; failure to hold annual meeting; special meeting; consent to corporate actions without meetings; waiver of notice of meetings.

617.0701 Meetings of members, generally; failure to hold annual meeting; special meeting; consent to corporate actions without meetings; waiver of notice of meetings.—

(1) The frequency of all meetings of members, the time and manner of notice of such meetings, the conduct and adjournment of such meetings, the determination of members entitled to notice or to vote at such meetings, and the number or voting power of members necessary to constitute a quorum, shall be determined by or in accordance with the articles of incorporation or the bylaws. The place and time of all meetings may be determined by the board of directors.

(2) Failure to hold an annual meeting does not cause a forfeiture or give cause for dissolution of the corporation, nor does such failure affect otherwise valid corporate acts, except as provided in s. 617.1430 in the case of a deadlock among the directors or the members.

(3) Except as provided in the articles of incorporation or bylaws, special meetings of the members may be called by:

(a) The president;

(b) The chair of the board of directors;

(c) The board of directors;

(d) Other officers or persons as are provided for in the articles of incorporation or the bylaws;

(e) The holders of at least 5 percent of the voting power of a corporation when one or more written demands for the meeting, which describe the purpose for which the meeting is to be held, are signed, dated, and delivered to a corporate officer; or

(f) A person who signs a demand for a special meeting pursuant to paragraph (e) if notice for a special meeting is not given within 30 days after receipt of the demand. The person signing the demand may set the time and place of the meeting and give notice under this subsection.

(4) Unless otherwise provided in the articles of incorporation, action required or permitted by this chapter to be taken at an annual or special meeting of members may be taken without a meeting, without prior notice, and without a vote if the action is taken by the members entitled to vote on such action and having not less than the minimum number of votes necessary to authorize such action at a meeting at which all members entitled to vote on such action were present and voted.

(a) To be effective, the action must be evidenced by one or more written consents describing the action taken, dated and signed by approving members having the requisite number of votes and entitled to vote on such action, and delivered to the corporation to its principal office in this state, its principal place of business, the corporate secretary, or another officer or agent of the corporation having custody of the book in which proceedings of meetings of members are recorded. Written consent to take the corporate action referred to in the consent is not effective unless the consent is signed by members having the requisite number of votes necessary to authorize the action within 90 days after the date of the earliest dated consent and is delivered in the manner required by this section.

(b) Any written consent may be revoked prior to the date that the corporation receives the required number of consents to authorize the proposed action. A revocation is not effective unless in writing and until received by the corporation at its principal office in this state or its principal place of business, or received by the corporate secretary or other officer or agent of the corporation having custody of the book in which proceedings of meetings of members are recorded.

(c) Within 30 days after obtaining authorization by written consent, notice must be given to those members who are entitled to vote on the action but who have not consented in writing. The notice must fairly summarize the material features of the authorized action.

(d) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

(e) If the action to which the members consent is such as would have required the filing of articles or a certificate under any other section of this chapter if such action had been voted on by members at a meeting, the articles or certificate filed under such other section must state that written consent has been given in accordance with this section.

(f) Whenever action is taken pursuant to this section, the written consent of the members consenting to such action or the written reports of inspectors appointed to tabulate such consents must be filed with the minutes of member proceedings.

(5)(a) Notice of a meeting of members need not be given to any member who signs a waiver of notice, in person or by proxy, either before or after the meeting. Unless required by the bylaws, neither the affairs transacted nor the purpose of the meeting need be specified in the waiver.

(b) Attendance of a member at a meeting, either in person or by proxy, constitutes waiver of notice and waiver of any and all objections to the place of the meeting, the time of the meeting, or the manner in which it has been called or convened, unless the member attends a meeting solely for the purpose of stating, at the beginning of the meeting, any such objection or objections to the transaction of affairs.

(6) Subsections (1) and (3) do not apply to any corporation that is an association as defined in s. 720.301; a corporation regulated by chapter 718, chapter 719, chapter 720, chapter 721, or chapter 723; or a corporation where membership in such corporation is required pursuant to a document recorded in the county property records.

History.—s. 35, ch. 90-179; s. 49, ch. 95-274; s. 81, ch. 97-102; s. 53, ch. 2000-258; s. 21, ch. 2009-205.



617.0721 - Voting by members.

617.0721 Voting by members.—

(1) Members are not entitled to vote except as conferred by the articles of incorporation or the bylaws.

(2) A member who is entitled to vote may vote in person or, unless the articles of incorporation or the bylaws otherwise provide, may vote by proxy executed in writing by the member or by his or her duly authorized attorney in fact. Notwithstanding any provision to the contrary in the articles of incorporation or bylaws, any copy, facsimile transmission, or other reliable reproduction of the original proxy may be substituted or used in lieu of the original proxy for any purpose for which the original proxy could be used if the copy, facsimile transmission, or other reproduction is a complete reproduction of the entire proxy. An appointment of a proxy is not valid after 11 months following the date of its execution unless otherwise provided in the proxy.

(a) If directors or officers are to be elected by members, the bylaws may provide that such elections may be conducted by mail.

(b) A corporation may reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has a reasonable basis for doubting the validity of the signature on it or the signatory’s authority to sign for the member.

(3) If authorized by the board of directors, and subject to such guidelines and procedures as the board of directors may adopt, members and proxy holders who are not physically present at a meeting may, by means of remote communication:

(a) Participate in the meeting.

(b) Be deemed to be present in person and vote at the meeting if:

1. The corporation implements reasonable means to verify that each person deemed present and authorized to vote by means of remote communication is a member or proxy holder; and

2. The corporation implements reasonable measures to provide such members or proxy holders with a reasonable opportunity to participate in the meeting and to vote on matters submitted to the members, including an opportunity to communicate and to read or hear the proceedings of the meeting substantially concurrent with the proceedings.

If any member or proxy holder votes or takes other action by means of remote communication, a record of that member’s participation in the meeting must be maintained by the corporation in accordance with s. 617.1601.

(4) If any corporation, whether for profit or not for profit, is a member of a corporation organized under this chapter, the chair of the board, president, any vice president, the secretary, or the treasurer of the member corporation, and any such officer or cashier or trust officer of a banking or trust corporation holding such membership, and any like officer of a foreign corporation whether for profit or not for profit, holding membership in a domestic corporation, shall be deemed by the corporation in which membership is held to have the authority to vote on behalf of the member corporation and to execute proxies and written waivers and consents in relation thereto, unless, before a vote is taken or a waiver or consent is acted upon, it appears pursuant to a certified copy of the bylaws or resolution of the board of directors or executive committee of the member corporation that such authority does not exist or is vested in some other officer or person. In the absence of such certification, a person executing any such proxies, waivers, or consents or presenting himself or herself at a meeting as one of such officers of a corporate member shall be, for the purposes of this section, conclusively deemed to be duly elected, qualified, and acting as such officer and to be fully authorized. In the case of conflicting representation, the corporate member shall be represented by its senior officer, in the order stated in this subsection.

(5) The articles of incorporation or the bylaws may provide that, in all elections for directors, every member entitled to vote has the right to cumulate his or her votes and to give one candidate a number of votes equal to the number of votes he or she could give if one director were being elected multiplied by the number of directors to be elected or to distribute such votes on the same principles among any number of such candidates. A corporation may not have cumulative voting unless such voting is expressly authorized in the articles of incorporation.

(6) If a corporation has no members or its members do not have the right to vote, the directors shall have the sole voting power.

(7) Subsections (1), (5), and (6) do not apply to a corporation that is an association, as defined in s. 720.301, or a corporation regulated by chapter 718 or chapter 719.

History.—s. 36, ch. 90-179; s. 50, ch. 95-274; s. 82, ch. 97-102; s. 54, ch. 2000-258; s. 22, ch. 2009-205; s. 2, ch. 2010-174; s. 1, ch. 2015-97.



617.0725 - Quorum.

617.0725 Quorum.—An amendment to the articles of incorporation or the bylaws which adds, changes, or deletes a greater or lesser quorum or voting requirement must meet the same quorum or voting requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.

History.—s. 37, ch. 90-179; s. 23, ch. 2009-205.



617.07401 - Members’ derivative actions.

617.07401 Members’ derivative actions.—

(1) A person may not commence a proceeding in the right of a domestic or foreign corporation unless the person was a member of the corporation when the transaction complained of occurred or unless the person became a member through transfer by operation of law from one who was a member at that time.

(2) A complaint in a proceeding brought in the right of a domestic or foreign corporation must be verified and allege with particularity the demand made to obtain action by the board of directors and that the demand was refused or ignored by the board of directors for at least 90 days after the date of the first demand unless, before the expiration of the 90 days, the person was notified in writing that the corporation rejected the demand, or unless irreparable injury to the corporation would result by waiting for the expiration of the 90-day period. If the corporation commences an investigation of the charges made in the demand or complaint, the court may stay any proceeding until the investigation is completed.

(3) The court may dismiss a derivative proceeding if, on motion by the corporation, the court finds that one of the groups specified in paragraphs (a)-(c) has made a good faith determination after conducting a reasonable investigation upon which its conclusions are based that the maintenance of the derivative suit is not in the best interests of the corporation. The corporation has the burden of proving the independence and good faith of the group making the determination and the reasonableness of the investigation. The determination shall be made by:

(a) A majority vote of independent directors present at a meeting of the board of directors, if the independent directors constitute a quorum;

(b) A majority vote of a committee consisting of two or more independent directors appointed by a majority vote of independent directors present at a meeting of the board of directors, whether or not such independent directors constitute a quorum; or

(c) A panel of one or more independent persons appointed by the court upon motion by the corporation.

(4) A proceeding commenced under this section may not be discontinued or settled without the approval of the court. If the court determines that a proposed discontinuance or settlement substantially affects the interest of the members of the corporation, or a class, series, or voting group of members, the court shall direct that notice be given to the members affected. The court may determine which party or parties to the proceeding shall bear the expense of giving the notice.

(5) Upon termination of the proceeding, the court may require the plaintiff to pay any defendant’s reasonable expenses, including reasonable attorney’s fees, incurred in defending the proceeding if it finds that the proceeding was commenced without reasonable cause.

(6) The court may award reasonable expenses for maintaining the proceeding, including reasonable attorney’s fees, to a successful plaintiff or to the person commencing the proceeding who receives any relief, whether by judgment, compromise, or settlement, and may require that the person account for the remainder of any proceeds to the corporation; however, this subsection does not apply to any relief rendered for the benefit of injured members only and is limited to a recovery of the loss or damage of the injured members.

History.—s. 24, ch. 2009-205.



617.0801 - Duties of board of directors.

617.0801 Duties of board of directors.—All corporate powers must be exercised by or under the authority of, and the affairs of the corporation managed under the direction of, its board of directors, subject to any limitation set forth in the articles of incorporation.

History.—s. 38, ch. 90-179; s. 25, ch. 2009-205.



617.0802 - Qualifications of directors.

617.0802 Qualifications of directors.—

(1) Directors must be natural persons who are 18 years of age or older but need not be residents of this state or members of the corporation unless the articles of incorporation or bylaws so require. For a corporation organized according to the provisions of s. 501(c)(3) of the Internal Revenue Code of 1986, as amended, but not for a corporation regulated by chapter 718, chapter 719, chapter 720, chapter 721, or chapter 723 or a corporation for which membership in such corporation is required pursuant to a document recorded in the county property records, one director may be 15 years of age or older if so permitted in the articles of incorporation or bylaws or by resolution of the board of directors. The articles of incorporation or the bylaws may prescribe additional qualifications for directors.

(2) In the event that the eligibility to serve as a member of the board of directors of a condominium association, cooperative association, homeowners’ association, or mobile home owners’ association is restricted to membership in such association and membership is appurtenant to ownership of a unit, parcel, or mobile home, a grantor of a trust described in s. 733.707(3), or a beneficiary as defined in former s. 737.303(4)(b) of a trust which owns a unit, parcel, or mobile home shall be deemed a member of the association and eligible to serve as a director of the condominium association, cooperative association, homeowners’ association, or mobile home owners’ association, provided that said beneficiary occupies the unit, parcel, or mobile home.

History.—s. 39, ch. 90-179; s. 3, ch. 99-382; s. 143, ch. 2008-4; s. 18, ch. 2008-5; s. 26, ch. 2009-205.



617.0803 - Number of directors.

617.0803 Number of directors.—

(1) A board of directors must consist of three or more individuals, with the number specified in or fixed in accordance with the articles of incorporation or the bylaws.

(2) The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws, but the corporation must never have fewer than three directors.

(3) Directors shall be elected or appointed in the manner and for the terms provided in the articles of incorporation or the bylaws.

History.—s. 40, ch. 90-179.



617.0806 - Staggered terms for directors.

617.0806 Staggered terms for directors.—The articles of incorporation or bylaws may provide that directors be divided into classes. Each director shall hold office for the term to which he or she is elected or appointed and until his or her successor has been elected or appointed and qualified or until his or her earlier resignation, removal from office, or death.

History.—s. 41, ch. 90-179; s. 83, ch. 97-102; s. 27, ch. 2009-205.



617.0807 - Resignation of directors.

617.0807 Resignation of directors.—

(1) A director may resign at any time by delivering written notice to the board of directors or its chair or to the corporation.

(2) A resignation is effective when the notice is delivered unless the notice specifies a later effective date. If a resignation is made effective at a later date, the board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.

History.—s. 43, ch. 90-179; s. 84, ch. 97-102.



617.0808 - Removal of directors.

617.0808 Removal of directors.—

(1) Subject to subsection (2), a director may be removed from office pursuant to procedures provided in the articles of incorporation or the bylaws, which shall provide the following, and if they do not do so, shall be deemed to include the following:

(a) Any member of the board of directors may be removed from office with or without cause by:

1. Except as provided in paragraph (i), a majority of all votes of the directors, if the director was elected or appointed by the directors; or

2. A majority of all votes of the members, if the director was elected or appointed by the members.

(b) If a director is elected by a class, chapter, or other organizational unit, or by region or other geographic grouping, the director may be removed only by the members of that class, chapter, unit, or grouping. However:

1. A director may be removed only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors, except as provided in subparagraphs 2. and 3.

2. If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against the removal of the director.

3. If at the beginning of the term of a director the articles of incorporation or bylaws provide that the director may be removed for missing a specified number of board meetings, the board may remove the director for failing to attend the specified number of meetings. The director may be removed only if a majority of the directors then in office vote for the removal.

(c) The notice of a meeting to recall a member or members of the board of directors shall state the specific directors sought to be removed.

(d) A proposed removal of a director at a meeting shall require a separate vote for each director whose removal is sought. Where removal is sought by written consent, a separate consent is required for each director to be removed.

(e) If removal is effected at a meeting, any vacancies created shall be filled by the members or directors eligible to vote for the removal.

(f) Any director who is removed from the board is not eligible to stand for reelection until the next annual meeting at which directors are elected.

(g) Any director removed from office shall turn over to the board of directors within 72 hours any and all records of the corporation in his or her possession.

(h) If a director who is removed does not relinquish his or her office or turn over records as required under this section, the circuit court in the county where the corporation’s principal office is located may summarily order the director to relinquish his or her office and turn over corporate records upon application of any member.

(i) A director elected or appointed by the board may be removed without cause by a vote of two-thirds of the directors then in office or such greater number as is set forth in the articles of incorporation or bylaws.

(2) A director of a corporation described in s. 501(c) of the Internal Revenue Code may be removed from office pursuant to procedures provided in the articles of incorporation or the bylaws, and the corporation may provide in the articles of incorporation or the bylaws that it is subject to the provisions of subsection (1).

(3) This section does not apply to any corporation that is an association, as defined in s. 720.301, or a corporation regulated under chapter 718 or chapter 719.

History.—s. 42, ch. 90-179; s. 56, ch. 93-281; s. 65, ch. 95-274; s. 85, ch. 97-102; s. 1, ch. 97-230; s. 28, ch. 2009-205; s. 3, ch. 2010-174.



617.0809 - Board vacancy.

617.0809 Board vacancy.—

(1) Except as provided in s. 617.0808(1)(f), any vacancy occurring on the board of directors may be filled by the affirmative vote of the majority of the remaining directors, even though the remaining directors constitute less than a quorum, or by the sole remaining director or, if the vacancy is not so filled or if no director remains, by the members or, on the application of any person, by the circuit court of the county where the registered office of the corporation is located.

(2) Whenever a vacancy occurs with respect to a director elected by a class, chapter, unit, or group, the vacancy may be filled only by members of that class, chapter, unit, or group, or by a majority of the directors then in office elected by such class, chapter, unit, or group.

(3) The term of a director elected or appointed to fill a vacancy expires at the next annual meeting at which directors are elected. Any directorship to be filled by reason of an increase in the number of directors may be filled by the board of directors, but only for a term of office continuing until the next election of directors by the members or, if the corporation has no members or no members having the right to vote thereon, for such term of office as is provided in the articles of incorporation or the bylaws.

(4) A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under s. 617.0807 or otherwise, may be filled before the vacancy occurs. However, the new director may not take office until the vacancy occurs.

History.—s. 44, ch. 90-179; s. 86, ch. 97-102; s. 29, ch. 2009-205.



617.08101 - Compensation of directors.

617.08101 Compensation of directors.—Unless the articles of incorporation or the bylaws provide otherwise, the board of directors may fix the compensation of directors.

History.—s. 45, ch. 90-179.



617.0820 - Meetings.

617.0820 Meetings.—

(1) The board of directors may hold regular or special meetings in or out of this state.

(2) A majority of the directors present, whether or not a quorum exists, may adjourn any meeting of the board of directors to another time and place. Unless the bylaws otherwise provide, notice of any such adjourned meeting shall be given to the directors who were not present at the time of the adjournment and, unless the time and place of the adjourned meeting are announced at the time of the adjournment, to the other directors.

(3) Meetings of the board of directors may be called by the chair of the board or by the president unless otherwise provided in the articles of incorporation or the bylaws.

(4) Unless the articles of incorporation or the bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

History.—s. 46, ch. 90-179; s. 87, ch. 97-102.



617.0821 - Action by directors without a meeting.

617.0821 Action by directors without a meeting.—

(1) Unless the articles of incorporation or the bylaws provide otherwise, action required or permitted by this act to be taken at a board of directors’ meeting or committee meeting may be taken without a meeting if the action is taken by all members of the board or of the committee. The action must be evidenced by one or more written consents describing the action taken and signed by each director or committee member.

(2) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.

(3) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

History.—s. 47, ch. 90-179.



617.0822 - Notice of meetings.

617.0822 Notice of meetings.—

(1) Unless the articles of incorporation or the bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

(2) Unless the articles of incorporation or the bylaws provide for a longer or shorter period, a special meeting of the board of directors must be preceded by at least 2 days’ notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or the bylaws.

History.—s. 48, ch. 90-179.



617.0823 - Waiver of notice.

617.0823 Waiver of notice.—Notice of a meeting of the board of directors need not be given to any director who signs a waiver of notice either before or after the meeting. Attendance of a director at a meeting shall constitute a waiver of notice of such meeting and a waiver of any and all objections to the place of the meeting, the time of the meeting, or the manner in which it has been called or convened, except when a director states, at the beginning of the meeting or promptly upon arrival at the meeting, any objection to the transaction of affairs because the meeting is not lawfully called or convened.

History.—s. 49, ch. 90-179.



617.0824 - Quorum and voting.

617.0824 Quorum and voting.—

(1) Unless the articles of incorporation or the bylaws require a different number, a quorum of a board of directors consists of a majority of the number of directors prescribed by the articles of incorporation or the bylaws. Directors younger than 18 years of age may not be counted toward a quorum.

(2) The articles of incorporation may authorize a quorum of a board of directors to consist of less than a majority but no fewer than one-third of the prescribed number of directors determined under the articles of incorporation or the bylaws.

(3) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or the bylaws require the vote of a greater number of directors.

(4) A director of a corporation who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

(a) The director objects, at the beginning of the meeting or promptly upon his or her arrival, to holding the meeting or transacting specified affairs at the meeting; or

(b) The director votes against or abstains from the action taken.

History.—s. 50, ch. 90-179; s. 88, ch. 97-102; s. 30, ch. 2009-205.



617.0825 - Committees.

617.0825 Committees.—

(1) Unless the articles of incorporation or the bylaws otherwise provide, the board of directors, by resolution adopted by a majority of the full board of directors, may designate from among its members an executive committee and one or more other committees each of which, to the extent provided in such resolution or in the articles of incorporation or the bylaws of the corporation, shall have and may exercise all the authority of the board of directors, except that no such committee shall have the authority to:

(a) Approve or recommend to members actions or proposals required by this act to be approved by members.

(b) Fill vacancies on the board of directors or any committee thereof.

(c) Adopt, amend, or repeal the bylaws.

(2) Unless the articles of incorporation or the bylaws provide otherwise, ss. 617.0820, 617.0822, 617.0823, and 617.0824, which govern meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.

(3) Each committee must have two or more members who serve at the pleasure of the board of directors. The board, by resolution adopted in accordance with subsection (1), may designate one or more directors as alternate members of any such committee who may act in the place and stead of any absent member or members at any meeting of such committee.

(4) Neither the designation of any such committee, the delegation thereto of authority, nor action by such committee pursuant to such authority shall alone constitute compliance by any member of the board of directors not a member of the committee in question with his or her responsibility to act in good faith, in a manner he or she reasonably believes to be in the best interests of the corporation, and with such care as an ordinarily prudent person in a like position would use under similar circumstances.

History.—s. 51, ch. 90-179; s. 89, ch. 97-102.



617.0830 - General standards for directors.

617.0830 General standards for directors.—

(1) A director shall discharge his or her duties as a director, including his or her duties as a member of a committee:

(a) In good faith;

(b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(c) In a manner he or she reasonably believes to be in the best interests of the corporation.

(2) In discharging his or her duties, a director may rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(a) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(b) Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the persons’ professional or expert competence; or

(c) A committee of the board of directors of which he or she is not a member if the director reasonably believes the committee merits confidence.

(3) A director is not acting in good faith if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) unwarranted.

(4) A director is not liable for any action taken as a director, or any failure to take any action, if he or she performed the duties of his or her office in compliance with this section.

History.—s. 52, ch. 90-179; s. 90, ch. 97-102.



617.0831 - Indemnification and liability of officers, directors, employees, and agents.

617.0831 Indemnification and liability of officers, directors, employees, and agents.—Except as provided in s. 617.0834, ss. 607.0831 and 607.0850 apply to a corporation organized under this act and a rural electric cooperative organized under chapter 425. Any reference to “directors” in those sections includes the directors, managers, or trustees of a corporation organized under this act or of a rural electric cooperative organized under chapter 425. However, the term “director” as used in ss. 607.0831 and 607.0850 does not include a director appointed by the developer to the board of directors of a condominium association under chapter 718, a cooperative association under chapter 719, a homeowners’ association defined in s. 720.301, or a timeshare managing entity under chapter 721. Any reference to “shareholders” in those sections includes members of a corporation organized under this act and members of a rural electric cooperative organized under chapter 425.

History.—s. 53, ch. 90-179; s. 1, ch. 94-165; s. 51, ch. 95-274; s. 55, ch. 2000-258.



617.0832 - Director conflicts of interest.

617.0832 Director conflicts of interest.—

(1) No contract or other transaction between a corporation and one or more of its directors or any other corporation, firm, association, or entity in which one or more of its directors are directors or officers or are financially interested shall be either void or voidable because of such relationship or interest, because such director or directors are present at the meeting of the board of directors or a committee thereof which authorizes, approves, or ratifies such contract or transaction, or because his or her or their votes are counted for such purpose, if:

(a) The fact of such relationship or interest is disclosed or known to the board of directors or committee which authorizes, approves, or ratifies the contract or transaction by a vote or consent sufficient for the purpose without counting the votes or consents of such interested directors;

(b) The fact of such relationship or interest is disclosed or known to the members entitled to vote on such contract or transaction, if any, and they authorize, approve, or ratify it by vote or written consent; or

(c) The contract or transaction is fair and reasonable as to the corporation at the time it is authorized by the board, a committee, or the members.

(2) For purposes of paragraph (1)(a) only, a conflict-of-interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors on the board of directors, or on the committee, who have no relationship or interest in the transaction described in subsection (1), but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors who have no relationship or interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director having a relationship or interest in the transaction does not affect the validity of any action taken under paragraph (1)(a) if the transaction is otherwise authorized, approved, or ratified as provided in subsection (1), but such presence or vote of such a director may be counted for purposes of determining whether the transaction is approved under other sections of this chapter.

(3) For purposes of paragraph (1)(b), a conflict-of-interest transaction is authorized, approved, or ratified if it receives the vote of a majority in interest of the members entitled to vote under this subsection. A director who has a relationship or interest in the transaction described in subsection (1) may not vote to determine whether to authorize, approve, or ratify a conflict-of-interest transaction under paragraph (1)(b). However, the vote of that director is counted in determining whether the transaction is approved under other sections of this chapter. A majority in interest of the members entitled to vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section. As used in this subsection, the term “majority in interest” refers to a majority of the voting shares or other voting units allotted to the members.

History.—s. 55, ch. 90-179; s. 91, ch. 97-102; s. 31, ch. 2009-205.



617.0833 - Loans to directors or officers.

617.0833 Loans to directors or officers.—Loans, other than through the purchase of bonds, debentures, or similar obligations of the type customarily sold in public offerings, or through ordinary deposit of funds in a bank, may not be made by a corporation to its directors or officers, or to any other corporation, firm, association, or other entity in which one or more of its directors or officers is a director or officer or holds a substantial financial interest, except a loan by one corporation which is exempt from federal income taxation under s. 501(c)(3) of the Internal Revenue Code of 1986, as amended, to another corporation which is exempt from federal income taxation under s. 501(c)(3) of the Internal Revenue Code of 1986, as amended. A loan made in violation of this section is a violation of the duty to the corporation of the directors or officers authorizing it or participating in it, but the obligation of the borrower with respect to the loan is not affected.

History.—s. 56, ch. 90-179; s. 57, ch. 93-281; s. 32, ch. 2009-205.



617.0834 - Officers and directors of certain corporations and associations not for profit; immunity from civil liability.

617.0834 Officers and directors of certain corporations and associations not for profit; immunity from civil liability.—

(1) An officer or director of a nonprofit organization recognized under s. 501(c)(3) or s. 501(c)(4) or s. 501(c)(6) of the Internal Revenue Code of 1986, as amended, or of an agricultural or a horticultural organization recognized under s. 501(c)(5), of the Internal Revenue Code of 1986, as amended, is not personally liable for monetary damages to any person for any statement, vote, decision, or failure to take an action, regarding organizational management or policy by an officer or director, unless:

(a) The officer or director breached or failed to perform his or her duties as an officer or director; and

(b) The officer’s or director’s breach of, or failure to perform, his or her duties constitutes:

1. A violation of the criminal law, unless the officer or director had reasonable cause to believe his or her conduct was lawful or had no reasonable cause to believe his or her conduct was unlawful. A judgment or other final adjudication against an officer or director in any criminal proceeding for violation of the criminal law estops that officer or director from contesting the fact that his or her breach, or failure to perform, constitutes a violation of the criminal law, but does not estop the officer or director from establishing that he or she had reasonable cause to believe that his or her conduct was lawful or had no reasonable cause to believe that his or her conduct was unlawful;

2. A transaction from which the officer or director derived an improper personal benefit, directly or indirectly; or

3. Recklessness or an act or omission that was committed in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property.

(2) For the purposes of this section, the term:

(a) “Recklessness” means the acting, or omission to act, in conscious disregard of a risk:

1. Known, or so obvious that it should have been known, to the officer or director; and

2. Known to the officer or director, or so obvious that it should have been known, to be so great as to make it highly probable that harm would follow from such action or omission.

(b) “Director” means a person who serves as a director, trustee, or member of the governing board of an organization.

(c) “Officer” means a person who serves as an officer without compensation except reimbursement for actual expenses incurred or to be incurred.

History.—s. 54, ch. 90-179; s. 92, ch. 97-102; s. 33, ch. 2009-205.



617.0835 - Prohibited activities by private foundations.

617.0835 Prohibited activities by private foundations.—

(1) As used in this section, section references, unless otherwise indicated, refer to the Internal Revenue Code of 1986, as amended, Title 26 of the United States Code, including corresponding provisions of any subsequent federal tax laws.

(2) A corporation, during the period it is a “private foundation” as defined in s. 509(a), may not:

(a) Engage in any act of “self-dealing,” as defined in s. 4941(d), which would give rise to any liability for the tax imposed by s. 4941(a);

(b) Retain any “excess business holdings,” as defined in s. 4943(c), which would give rise to any liability for the tax imposed by s. 4943(a);

(c) Make any investment which would jeopardize the carrying out of any of its exempt purposes, within the meaning of s. 4944, so as to give rise to any liability for the tax imposed by s. 4944(a); and

(d) Make any “taxable expenditures,” as defined in s. 4945(d), which would give rise to any liability for the tax imposed by s. 4945(a).

(3) Each corporation, during the period it is a “private foundation” as defined in s. 509, shall distribute, for the purposes specified in its articles of incorporation or organization, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by s. 4942(a).

(4) The provisions of subsections (2) and (3) do not apply to any corporation to the extent that a court of competent jurisdiction determines that such application would be contrary to the terms of the articles of incorporation or organization or other instrument governing such corporation or governing the administration of charitable funds held by it and that the same may not properly be changed to conform to such subsections.

(5) This section shall not impair the rights and powers of the courts or of the Department of Legal Affairs with respect to any corporation.

History.—s. 57, ch. 90-179.



617.0840 - Required officers.

617.0840 Required officers.—

(1) A corporation shall have the officers described in its articles of incorporation or its bylaws who shall be elected or appointed at such time and for such terms as is provided in the articles of incorporation or the bylaws. In the absence of any such provisions, all officers shall be elected or appointed by the board of directors annually.

(2) A duly appointed officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

(3) The bylaws or the board of directors shall delegate to one of the officers responsibility for preparing minutes of the directors’ and members’ meetings and for authenticating records of the corporation.

(4) The same individual may simultaneously hold more than one office in a corporation.

History.—s. 58, ch. 90-179.



617.0841 - Duties of officers.

617.0841 Duties of officers.—Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of any officer authorized by the bylaws or the board of directors to prescribe the duties of other officers.

History.—s. 59, ch. 90-179.



617.0842 - Resignation and removal of officers.

617.0842 Resignation and removal of officers.—

(1) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a later effective date. If a resignation is made effective at a later date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date of the pending vacancy.

(2) A board of directors may remove any officer at any time with or without cause. Any officer or assistant officer, if appointed by another officer, may likewise be removed by such officer.

History.—s. 60, ch. 90-179.



617.0843 - Contract rights of officers.

617.0843 Contract rights of officers.—

(1) The appointment of an officer does not itself create contract rights.

(2) An officer’s removal does not affect the officer’s contract rights, if any, with the corporation. An officer’s resignation does not affect the corporation’s contract rights, if any, with the officer.

History.—s. 61, ch. 90-179.



617.0901 - Reincorporation.

617.0901 Reincorporation.—

(1) Any corporation which has a charter approved by a circuit judge under former chapter 617, Florida Statutes (1989), or a charter granted by the Legislature of this state, on or prior to September 1, 1959, the effective date of chapter 59-427, Laws of Florida, may reincorporate under this act by filing with the Department of State a copy of its charter and all amendments thereto, certified by the clerk of the circuit court of the county wherein recorded, as to charters and amendments granted by circuit judges, and by the Department of State, as to legislative charters, together with a certificate containing the provisions required in original articles of incorporation by s. 617.0202, and accepting the provisions of this act.

(2) A certificate of reincorporation must be executed in accordance with s. 617.01201, and it must show that its issuance was duly authorized by a meeting of its members regularly called, or if there are no members entitled to vote on reincorporation, by a meeting of its board of directors. Upon the filing of a certificate of reincorporation in accordance with s. 617.01201, the corporation shall be deemed to be incorporated under this act and the certificate shall constitute its articles of incorporation.

(3) The corporation shall then be entitled to and be possessed of all the privileges, franchises, and powers as if originally incorporated under this act, and all the properties, rights, and privileges belonging to the corporation prior to reincorporation, which were acquired by gift, grant, conveyance, assignment, or otherwise are hereby ratified, approved, confirmed, and assured to the corporation with like effect and to all intents and purposes as if they had been originally acquired pursuant to incorporation under this act. However, any corporation reincorporating under this act shall be subject to all the contracts, duties, and obligations resting upon the corporation prior to reincorporation or to which the corporation shall then be in any way liable.

History.—s. 62, ch. 90-179.



617.1001 - Authority to amend the articles of incorporation.

617.1001 Authority to amend the articles of incorporation.—

(1) A corporation may amend its articles of incorporation at any time as provided in this act.

(2) A member of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, purpose, or duration of the corporation.

History.—s. 63, ch. 90-179; s. 58, ch. 93-281.



617.1002 - Procedure for amending articles of incorporation.

617.1002 Procedure for amending articles of incorporation.—

(1) Unless the articles of incorporation provide an alternative procedure, amendments to the articles of incorporation must be made in the following manner:

(a) If there are members entitled to vote on a proposed amendment to the articles of incorporation, the board of directors must adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of members entitled to vote on the proposed amendment, which may be either an annual or a special meeting. Written notice setting forth the proposed amendment or a summary of the changes to be effected by the amendment must be given to each member entitled to vote at such meeting in accordance with the articles of incorporation or the bylaws. The proposed amendment shall be adopted upon receiving at least a majority, or any larger or smaller percentage specified in the articles of incorporation or the bylaws, of the votes which members present at such meeting or represented by proxy are entitled to cast; or

(b) If there are no members or if members are not entitled to vote on proposed amendments to the articles of incorporation, an amendment may be adopted at a meeting of the board of directors by a majority vote of the directors then in office.

(2) Unless otherwise provided in the articles of incorporation, members entitled to vote on proposed amendments to the articles of incorporation may amend the articles of incorporation, without action by the directors, at a meeting for which notice of the changes to be made is given.

(3) Any number of amendments may be submitted and voted upon at any one meeting.

History.—s. 64, ch. 90-179; s. 27, ch. 91-208; s. 59, ch. 93-281.



617.1006 - Contents of articles of amendment.

617.1006 Contents of articles of amendment.—The articles of amendment must be executed by the corporation as provided in s. 617.01201 and must set forth:

(1) The name of the corporation;

(2) The text of each amendment adopted;

(3) If there are members entitled to vote on a proposed amendment, the date of the adoption of the amendment by the members and a statement that the number of votes cast for the amendment was sufficient for approval; and

(4) If there are no members or if members are not entitled to vote on a proposed amendment, a statement of such fact and the date of the adoption of the amendment by the board of directors.

History.—s. 65, ch. 90-179.



617.1007 - Restated articles of incorporation.

617.1007 Restated articles of incorporation.—

(1) A corporation’s board of directors may restate its articles of incorporation at any time with or without a vote of the members.

(2) The restatement may include one or more amendments to the articles of incorporation. If the restatement includes an amendment requiring member approval, it must be adopted as provided in s. 617.1002.

(3) A corporation restating its articles of incorporation shall deliver to the department for filing articles of restatement, executed in accordance with s. 617.01201, setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

(a) Whether the restatement contains an amendment to the articles of incorporation requiring member approval and, if it does not, that the board of directors adopted the restatement; or

(b) If the restatement contains an amendment to the articles of incorporation requiring member approval, the information required by s. 617.1006.

(4) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(5) The Department of State may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection (3).

History.—s. 66, ch. 90-179; s. 60, ch. 93-281; s. 34, ch. 2009-205.



617.1008 - Amendment pursuant to reorganization.

617.1008 Amendment pursuant to reorganization.—

(1) A corporation’s articles of incorporation may be amended without action by the board of directors or members to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under any federal or state law if the articles of incorporation, after amendment, contain only provisions required or permitted by s. 617.0202.

(2) The individual or individuals designated by the court shall deliver to the Department of State for filing articles of amendment setting forth:

(a) The name of the corporation;

(b) The text of each amendment approved by the court;

(c) The date of the court’s order or decree approving the articles of amendment;

(d) The title of the reorganization proceeding in which the order or decree was entered; and

(e) A statement that the court had jurisdiction of the proceeding under federal or state law.

(3) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

History.—s. 67, ch. 90-179.



617.1009 - Effect of amendment.

617.1009 Effect of amendment.—An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than members of the corporation. An amendment changing a corporation’s name does not abate a proceeding brought by or against the corporation in its former name.

History.—s. 68, ch. 90-179.



617.1101 - Plan of merger.

617.1101 Plan of merger.—

(1) Any two or more domestic corporations may merge into one domestic corporation pursuant to a plan of merger approved in the manner provided in this section.

(2) Each corporation must adopt a plan of merger setting forth:

(a) The names of the corporations proposing to merge and the name of the surviving corporation into which each other corporation plans to merge, which is designated as the surviving corporation;

(b) The terms and conditions of the proposed merger;

(c) A statement of any changes in the articles of incorporation of the surviving corporation to be effected by such merger; and

(d) The manner and basis, if any, of converting the memberships of each merging corporation into memberships, obligations, or securities of the surviving corporation or any other corporation or, in whole or in part, into cash or other property.

(3) The plan of merger may set forth:

(a) Amendments to, or a restatement of, the articles of incorporation of the surviving corporation;

(b) The effective date of the merger, which may be on or after the date of filing the articles of incorporation or merger; or

(c) Other provisions relating to the merger.

History.—s. 69, ch. 90-179; s. 35, ch. 2009-205.



617.1102 - Limitation on merger.

617.1102 Limitation on merger.—A corporation not for profit organized under this chapter may merge with one or more other business entities, as identified in s. 607.1108(1), only if the surviving entity of such merger is a corporation not for profit or other business entity that has been organized as a not-for-profit entity under a governing statute or other applicable law that allows such a merger.

History.—s. 36, ch. 2009-205.



617.1103 - Approval of plan of merger; abandonment of plan thereafter.

617.1103 Approval of plan of merger; abandonment of plan thereafter.—

(1) A plan of merger must be adopted in the following manner:

(a) If the members of any merging corporation are entitled to vote on a plan of merger, the board of directors of such corporation must adopt a resolution approving the proposed plan and directing that it be submitted to a vote at a meeting of members entitled to vote on the proposed plan, which may be either an annual or special meeting. Written notice setting forth the proposed plan or a summary thereof must be given to each member entitled to vote at such meeting in accordance with the articles of incorporation or the bylaws. The proposed plan shall be adopted upon receiving at least a majority of the votes which members present at each such meeting or represented by proxy are entitled to cast; or

(b) If a merging corporation has no members or if its members are not entitled to vote on a plan of merger, such plan may be adopted at a meeting of its board of directors by a majority vote of the directors then in office.

(2) Unless a plan of merger prohibits abandonment of the merger without approval by the members entitled to vote on the plan of merger, after authorization for a planned merger by a vote of members, the board of directors may, in its discretion, abandon such planned merger, subject to the rights of third parties under any contracts relating to the planned merger, at any time prior to the filing of articles of merger by any corporation party to the merger without any further action or approval by the members.

History.—s. 70, ch. 90-179.



617.1105 - Articles of merger.

617.1105 Articles of merger.—Articles of merger must be executed by each corporation, as provided in s. 617.01201 and must set forth:

(1) The plan of merger;

(2) If the members of any merging corporation are entitled to vote on such a plan, then, as to each such corporation, the date of the meeting of members at which the plan of merger was adopted, a statement that the number of votes cast for the merger was sufficient for approval, and the vote on the plan, or a statement that such plan was adopted by written consent and executed in accordance with s. 617.0701;

(3) If a merging corporation has no members or if its members are not entitled to vote on a plan of merger, then, as to each such corporation, a statement of such fact, the date of the adoption of the plan by the board of directors, the number of directors then in office, and the vote for the plan; and

(4) The effective date of the merger if the effective date of the merger is to occur after the delivery of the articles of merger to the Department of State.

History.—s. 71, ch. 90-179.



617.1106 - Effect of merger.

617.1106 Effect of merger.—When a merger becomes effective:

(1) Every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases;

(2) The title to all real estate and other property, or any interest therein, owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment;

(3) The surviving corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each corporation party to the merger;

(4) Any claim existing or action or proceeding pending by or against any corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation which ceased existence;

(5) Neither the rights of creditors nor any liens upon the property of any corporation party to the merger shall be impaired by such merger;

(6) The articles of incorporation of the surviving corporation are amended to the extent provided in the plan of merger; and

(7) Members of each corporation which is a party to the merger, other than the surviving corporation, are entitled only to the rights, if any, provided in the articles of merger.

History.—s. 72, ch. 90-179.



617.1107 - Merger of domestic and foreign corporations.

617.1107 Merger of domestic and foreign corporations.—

(1) One or more foreign corporations and one or more domestic corporations may be merged into a corporation of this state or of another jurisdiction if such merger is permitted by the laws of the jurisdiction under which each such foreign corporation is organized and if:

(a) Each foreign corporation complies with the applicable laws of the jurisdiction under which it is organized; and

(b) Each domestic corporation complies with the provisions of this act relating to the merger of domestic corporations.

(2) If the surviving corporation is to be governed by the laws of any jurisdiction other than this state, it must comply with the provisions of this act with respect to foreign corporations if it is to conduct its affairs in this state, and in every case it will be deemed to have filed with the Department of State:

(a) An agreement that it may be served with process in this state in any proceeding for the enforcement of any obligation of any domestic corporation which is a party to such merger; and

(b) An irrevocable appointment of the Department of State of this state as its agent to accept service of process in any such proceeding.

(3) If the surviving corporation is to be governed by the laws of this state, the effect of such merger is the same as in the case of the merger of domestic corporations. If the surviving corporation is to be governed by the laws of any jurisdiction other than this state, the effect of such merger is governed by the laws of such other jurisdiction.

(4) At any time prior to the filing of the articles of merger by the Department of State, the merger may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger.

History.—s. 73, ch. 90-179.



617.1108 - Merger of domestic corporation and other business entities.

617.1108 Merger of domestic corporation and other business entities.—

(1) Subject to s. 617.0302(16) and other applicable provisions of this chapter, ss. 607.1108, 607.1109, and 607.11101 shall apply to a merger involving a corporation not for profit organized under this act and one or more other business entities identified in s. 607.1108(1).

(2) A domestic corporation not for profit organized under this chapter is not required to file articles of merger pur-suant to this section if the corporation not for profit is named as a party or constituent organization in articles of merger or a certificate of merger filed for the same merger in accordance with s. 605.1025, s. 607.1109, s. 620.2108(3), or s. 620.8918(1) and (2). In such a case, the other articles of merger or certificate of merger may also be used for purposes of subsection (3).

(3) A copy of the articles of merger or certificate of merger, certified by the Department of State, may be filed in the office of the official who is the recording officer of each county in this state in which real property of a party to the merger, other than the surviving entity, is situated.

History.—s. 16, ch. 2005-267; s. 7, ch. 2008-187; ss. 12, 13, ch. 2013-180.



617.1201 - Secured transactions and other dispositions of corporate property and assets not requiring member approval.

617.1201 Secured transactions and other dispositions of corporate property and assets not requiring member approval.—

(1) Unless the articles of incorporation or the bylaws otherwise provide, the board of directors may authorize any of the following transactions without any vote or consent of the members, even though the corporation has members entitled to vote:

(a) Any mortgage or pledge of, or creation of a security interest in, or conveyance of title to, all or any part of the property and assets of the corporation of any description, or any interest therein, for the purpose of securing the payment or performance of any contract, note, bond, or other obligation of the corporation;

(b) Any sale, lease, exchange, or other disposition of less than substantially all the property and assets of the corporation; and

(c) Any sale of all or substantially all of the property and assets of the corporation if:

1. The corporation is insolvent and a sale for cash or its equivalent is deemed advisable by the board in order to meet the liabilities of the corporation; or

2. The corporation was incorporated for the purpose of liquidating such property and assets.

(2) Any transaction made pursuant to this section without any vote or consent of the members may be upon such terms and conditions and for such consideration as the board may deem to be in the best interests of the corporation.

History.—s. 74, ch. 90-179.



617.1202 - Sale, lease, exchange, or other disposition of corporate property and assets requiring member approval.

617.1202 Sale, lease, exchange, or other disposition of corporate property and assets requiring member approval.—A sale, lease, exchange, or other disposition of all or substantially all of the property and assets of a corporation, in all cases other than those not requiring member approval as specified in s. 617.1201, may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares, bonds, or other securities of any corporation or corporations for profit, domestic or foreign, and must be authorized in the following manner:

(1) If the corporation has members entitled to vote on the sale, lease, exchange, or other disposition of corporate property, the board of directors must adopt a resolution approving such sale, lease, exchange, or other disposition, and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or special meeting. Written notice stating that the purpose, or one of the purposes, of such meeting is to consider the sale, lease, exchange, or other disposition of all or substantially all of the property and assets of the corporation must be given to each member entitled to vote at such meeting in accordance with the articles of incorporation or the bylaws. At such meeting, the members may authorize such sale, lease, exchange, or other disposition and may approve or fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the corporation therefor. Such authorization requires at least a majority of the votes which members present at such meeting or represented by proxy are entitled to cast. After such authorization by a vote of members, the board of directors may, in its discretion, abandon such sale, lease, exchange, or other disposition of assets, subject to the rights of third parties under any contracts relating to such sale, lease, exchange, or other disposition, without further action or approval by members.

(2) If the corporation has no members or if its members are not entitled to vote thereon, a sale, lease, exchange, or other disposition of all or substantially all the property and assets of a corporation may be authorized by a majority vote of the directors then in office.

History.—s. 75, ch. 90-179.



617.1301 - Prohibited distributions.

617.1301 Prohibited distributions.—Except as authorized in ss. 617.0505 and 617.1302, a corporation may not make any distributions to its members.

History.—s. 37, ch. 2009-205.



617.1302 - Authorized distributions.

617.1302 Authorized distributions.—

(1) A mutual benefit corporation may purchase its memberships pursuant to s. 617.0608 only if, after the purchase is completed:

(a) The mutual benefit corporation is able to pay its debts as they become due in the usual course of its activities; and

(b) The total assets of the mutual benefit corporation at least equal the sum of its total liabilities.

(2) A corporation may make distributions upon dissolution in conformity with the dissolution provisions of this chapter.

History.—s. 38, ch. 2009-205.



617.1401 - Voluntary dissolution of corporation prior to conducting its affairs.

617.1401 Voluntary dissolution of corporation prior to conducting its affairs.—

(1) At any time after the filing of the articles of incorporation, a corporation which has not commenced to conduct its affairs may be voluntarily dissolved in the following manner:

(a) If there are no directors of the corporation, by the incorporator or, if there is more than one incorporator, by a majority of the incorporators; or

(b) If there are directors of the corporation, by a majority of the directors.

(2) Articles of dissolution must be executed in accordance with s. 617.01201 and must set forth:

(a) The name of the corporation;

(b) The date of filing of its articles of incorporation;

(c) That the corporation has not commenced to conduct its affairs;

(d) That no debts of the corporation remain unpaid; and

(e) That the incorporator or a majority of the incorporators or a majority of the directors, as the case may be, authorized the dissolution.

(3) The articles of dissolution must be filed and shall become effective in accordance with s. 617.1403, may be revoked in accordance with s. 617.1404, and shall have the effect prescribed in s. 617.1405.

History.—s. 80, ch. 90-179; s. 61, ch. 93-281.



617.1402 - Dissolution of corporation.

617.1402 Dissolution of corporation.—A corporation desiring to dissolve and wind up its affairs must adopt a resolution to dissolve in the following manner:

(1) If the corporation has members entitled to vote on a resolution to dissolve, and unless the board of directors determines that because of a conflict of interest or other substantial reason it should not make any recommendation, the board of directors must adopt a resolution recommending that the corporation be dissolved and directing that the question of such dissolution be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or special meeting. Written notice stating that the purpose, or one of the purposes, of such meeting is to consider the advisability of dissolving the corporation must be given to each member entitled to vote at such meeting in accordance with the articles of incorporation or the bylaws. A resolution to dissolve the corporation shall be adopted upon receiving at least a majority of the votes which members present at such meeting or represented by proxy are entitled to cast.

(2) If the corporation has no members or if its members are not entitled to vote on a resolution to dissolve, the dissolution of the corporation may be authorized at a meeting of the board of directors by a majority vote of the directors then in office.

History.—s. 76, ch. 90-179.



617.1403 - Articles of dissolution.

617.1403 Articles of dissolution.—

(1) At any time after dissolution is authorized, the corporation may dissolve by delivering to the Department of State for filing articles of dissolution setting forth:

(a) The name of the corporation;

(b) If the corporation has members entitled to vote on dissolution, the date of the meeting of members at which the resolution to dissolve was adopted, a statement that the number of votes cast for dissolution was sufficient for approval, or a statement that such a resolution was adopted by written consent and executed in accordance with s. 617.0701; and

(c) If the corporation has no members or if its members are not entitled to vote on dissolution, a statement of such fact, the date of the adoption of such resolution by the board of directors, the number of directors then in office, and the vote for the resolution.

(2) A corporation is dissolved upon the effective date of its articles of dissolution.

History.—s. 77, ch. 90-179.



617.1404 - Revocation of dissolution.

617.1404 Revocation of dissolution.—

(1) A corporation may revoke its dissolution at any time prior to the expiration of 120 days following the effective date of the articles of dissolution.

(2) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without member action.

(3) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Department of State for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(a) The name of the corporation;

(b) The effective date of the dissolution that was revoked;

(c) The date that the revocation of dissolution was authorized;

(d) If the corporation’s board of directors revoked a dissolution authorized by the members, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(e) If member action was required to revoke the dissolution, the information required by s. 617.1403(1)(b) or (c), whichever is applicable.

(4) Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

(5) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes conducting its affairs as if dissolution had never occurred.

History.—s. 78, ch. 90-179.



617.1405 - Effect of dissolution.

617.1405 Effect of dissolution.—

(1) A dissolved corporation continues its corporate existence but may not conduct its affairs except to the extent appropriate to wind up and liquidate its affairs, including:

(a) Collecting its assets;

(b) Disposing of its properties that will not be distributed in kind pursuant to the plan of distribution of assets adopted under s. 617.1406;

(c) Discharging or making provision for discharging its liabilities;

(d) Distributing its remaining property in accordance with the plan of distribution of assets adopted under s. 617.1406; and

(e) Doing every other act necessary to wind up and liquidate its affairs.

(2) Dissolution of a corporation does not:

(a) Transfer title to the corporation’s property;

(b) Subject its directors or officers to standards of conduct different from those which applied prior to dissolution;

(c) Change quorum or voting requirements for its board of directors or members, change provisions for selection, resignation, or removal of its directors or officers or both, or change provisions for amending its bylaws;

(d) Prevent commencement of a proceeding by or against the corporation in its corporate name;

(e) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(f) Terminate the authority of the registered agent of the corporation.

(3) The directors, officers, and agents of a corporation dissolved pursuant to s. 617.1403 shall not incur any personal liability thereby by reason of their status as directors, officers, and agents of a dissolved corporation, as distinguished from a corporation which is not dissolved.

(4) The name of a dissolved corporation is not available for assumption or use by another corporation until 120 days after the effective date of dissolution unless the dissolved corporation provides the department with an affidavit, executed pursuant to s. 617.01201, authorizing the immediate assumption or use of the name by another corporation.

History.—s. 79, ch. 90-179; s. 39, ch. 2009-205.



617.1406 - Plan of distribution of assets.

617.1406 Plan of distribution of assets.—A plan providing for the distribution of assets, not inconsistent with this act or the articles of incorporation, must be adopted by a corporation in the following manner:

(1) If the corporation has members entitled to vote on a plan of distribution of assets, the board of directors must adopt a resolution recommending a plan of distribution and directing its submission to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice setting forth the proposed plan of distribution or a summary thereof must be given to each member entitled to vote at such meeting in accordance with the articles of incorporation or the bylaws. Such plan of distribution shall be adopted upon receiving at least a majority of the votes which the members present at such meeting or represented by proxy are entitled to cast.

(2) If the corporation has no members or if its members are not entitled to vote on a plan of distribution, such plan may be adopted at a meeting of the board of directors by a majority vote of the directors then in office.

(3) A plan of distribution of assets must provide that:

(a) All liabilities and obligations of the corporation be paid and discharged, or adequate provisions be made therefor;

(b) Assets held by the corporation upon condition requiring return, transfer, or conveyance, which condition occurs by reason of the dissolution, be returned, transferred, or conveyed in accordance with such requirements;

(c) Assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational, or similar purposes, but not held upon a condition requiring return, transfer, or conveyance by reason of the dissolution, be transferred or conveyed to one or more domestic or foreign corporations, trusts, societies, or organizations engaged in activities substantially similar to those of the dissolving corporation, as provided in the plan of distribution of assets;

(d) Other assets, if any, be distributed in accordance with the provisions of the articles of incorporation or the bylaws to the extent that the articles of incorporation or the bylaws determine the distributive rights of members, or any class or classes of members, or provide for distribution to others; and

(e) Any remaining assets be distributed to such persons, trusts, societies, organizations, or domestic or foreign corporations, whether for profit or not for profit, as specified in the plan of distribution of assets.

(4) A copy of the plan of distribution of assets, authenticated by an officer of the corporation and containing the officer’s certificate of compliance with the requirements of subsection (1) or subsection (2) must be filed with the Department of State.

History.—s. 81, ch. 90-179.



617.1407 - Unknown claims against dissolved corporation.

617.1407 Unknown claims against dissolved corporation.—

(1) A dissolved corporation or successor entity may execute one of the following procedures to resolve payment of unknown claims:

(a) A dissolved corporation or successor entity may file notice of its dissolution with the department on the form prescribed by the department and request that persons having claims against the corporation which are not known to the corporation or successor entity present them in accordance with the notice. The notice must:

1. State the name of the corporation and the date of dissolution;

2. Describe the information that must be included in a claim and provide a mailing address to which the claim may be sent; and

3. State that a claim against the corporation under this subsection is barred unless a proceeding to enforce the claim is commenced within 4 years after the filing of the notice.

(b) A dissolved corporation or successor entity may, within 10 days after filing articles of dissolution with the department, publish a “Notice of Corporate Dissolution.” The notice must appear once a week for 2 consecutive weeks in a newspaper of general circulation in the county in the state in which the corporation has its principal office, if any, or, if none, in a county in the state in which the corporation owns real or personal property. Such newspaper shall meet the requirements as are prescribed by law for such purposes. The notice must:

1. State the name of the corporation and the date of dissolution;

2. Describe the information that must be included in a claim and provide a mailing address to which the claim may be sent; and

3. State that a claim against the corporation under this subsection is barred unless a proceeding to enforce the claim is commenced within 4 years after the date of the second consecutive weekly publication of the notice.

(2) If the dissolved corporation or successor entity complies with paragraph (1)(a) or paragraph (1)(b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within 4 years after the date of filing the notice with the department or the date of the second consecutive weekly publication, as applicable:

(a) A claimant who did not receive written notice under s. 617.1408(9), or whose claim is not provided for under s. 617.1408(10), regardless of whether such claim is based on an event occurring before or after the effective date of dissolution.

(b) A claimant whose claim was timely sent to the dissolved corporation but on which no action was taken.

(3) A claim may be entered under this section:

(a) Against the dissolved corporation, to the extent of its undistributed assets; or

(b) If the assets have been distributed in liquidation, against a member of the dissolved corporation to the extent of such member’s pro rata share of the claim or the corporate assets distributed to such member in liquidation, whichever is less; however, the aggregate liability of any member of a dissolved corporation may not exceed the amount distributed to the member in dissolution.

History.—s. 40, ch. 2009-205.



617.1408 - Known claims against dissolved corporation.

617.1408 Known claims against dissolved corporation.—

(1) A dissolved corporation or successor entity may dispose of the known claims against it by following the procedures described in subsections (2), (3), and (4).

(2) The dissolved corporation or successor entity shall deliver to each of its known claimants written notice of the dissolution at any time after its effective date. The written notice must:

(a) Provide a reasonable description of the claim that the claimant may be entitled to assert;

(b) State whether the claim is admitted or not admitted, in whole or in part, and, if admitted:

1. The amount that is admitted, which may be as of a given date; and

2. Any interest obligation if fixed by an instrument of indebtedness;

(c) Provide a mailing address where a claim may be sent;

(d) State the deadline, which must be at least 120 days after the effective date of the written notice, by which confirmation of the claim must be delivered to the dissolved corporation or successor entity; and

(e) State that the corporation or successor entity may make distributions thereafter to other claimants and the members of the corporation or persons interested as having been such without further notice.

(3) A dissolved corporation or successor entity may reject, in whole or in part, any claim made by a claimant pursuant to this section by mailing notice of such rejection to the claimant within 90 days after receipt of such claim and, in all events, at least 150 days before expiration of 3 years following the effective date of dissolution. The notice must be accompanied by a copy of this section.

(4) A dissolved corporation or successor entity electing to follow the procedures described in subsections (2) and (3) must also give notice of dissolution to persons having known claims that are contingent upon the occurrence or nonoccurrence of future events, or are otherwise conditional or unmatured, and request that such persons present such claims in accordance with the terms of the notice. The notice must be in substantially the same form, and sent in the same manner, as described in subsection (2).

(5) A dissolved corporation or successor entity shall offer any claimant whose known claim is contingent, conditional, or unmatured such security as the corporation or entity determines is sufficient to provide compensation to the claimant if the claim matures. The dissolved corporation or successor entity shall deliver such offer to the claimant within 90 days after receipt of such claim and, in all events, at least 150 days before expiration of 3 years following the effective date of dissolution. If the claimant offered such security does not deliver in writing to the dissolved corporation or successor entity a notice rejecting the offer within 120 days after receipt of such offer, the claimant is deemed to have accepted such security as the sole source from which to satisfy his or her claim against the corporation.

(6) A dissolved corporation or successor entity that has given notice in accordance with subsections (2) and (4) shall petition the circuit court in the county where the corporation’s principal office is located or was located on the effective date of dissolution to determine the amount and form of security which is sufficient to provide compensation to a claimant who has rejected the offer for security made pursuant to subsection (5).

(7) A dissolved corporation or successor entity that has given notice in accordance with subsection (2) shall petition the circuit court in the county where the corporation’s principal office is located or was located on the effective date of dissolution to determine the amount and form of security which is sufficient to provide compensation to claimants whose claims are known to the corporation or successor entity but whose identities are unknown. The court shall appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this subsection. The reasonable fees and expenses of such guardian, including all reasonable expert witness fees, shall be paid by the petitioner in such proceeding.

(8) The giving of any notice or making of any offer pursuant to this section does not revive any claim then barred, does not constitute acknowledgment by the dissolved corporation or successor entity that any person to whom such notice is sent is a proper claimant, and does not operate as a waiver of any defense or counterclaim in respect of any claim asserted by any person to whom such notice is sent.

(9) A dissolved corporation or successor entity that has followed the procedures described in subsections (2)-(7) shall:

(a) Pay the claims admitted or made and not rejected in accordance with subsection (3);

(b) Post the security offered and not rejected pursuant to subsection (5);

(c) Post any security ordered by the circuit court in any proceeding under subsections (6) and (7); and

(d) Pay or make provision for all other known obligations of the corporation or the successor entity. Such claims or obligations shall be paid in full, and any provision for payments shall be made in full if there are sufficient funds. If there are insufficient funds, the claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of funds legally available for payment. Any remaining funds shall be distributed in accordance with s. 617.1406; however, such distribution may not be made until 150 days after the date of the last notice of rejections given pursuant to subsection (3). In the absence of actual fraud, the judgment of the directors of the dissolved corporation or the governing persons of the successor entity as to the provisions made for the payment of all obligations under this paragraph is conclusive.

(10) A dissolved corporation or successor entity that has not followed the procedures described in subsections (2) and (3) shall pay or make reasonable provision to pay all known claims and obligations, including all contingent, conditional, or unmatured claims known to the corporation or the successor entity and all claims that are known to the dissolved corporation or the successor entity but for which the identity of the claimant is unknown. Such claims shall be paid in full, and any provision for payment made shall be made in full if there are sufficient funds. If there are insufficient funds, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of funds legally available for payment thereof. Any remaining funds shall be distributed in accordance with s. 617.1406.

(11) Directors of a dissolved corporation or governing persons of a successor entity that has complied with subsection (9) or subsection (10) are not personally liable to the claimants of the dissolved corporation.

(12) A member of a dissolved corporation the assets of which were distributed pursuant to subsection (9) or subsection (10) is not liable for any claim against the corporation greater than the member’s pro rata share of the claim or the amount distributed to the member, whichever is less.

(13) A member of a dissolved corporation, the assets of which were distributed pursuant to subsection (9), is not liable for any claim against the corporation which is known to the corporation or successor entity and on which a proceeding is begun after the expiration of 3 years following the effective date of dissolution.

(14) The aggregate liability of any member of a dissolved corporation for claims against the dissolved corporation may not be greater than the amount distributed to the member in dissolution.

History.—s. 41, ch. 2009-205.



617.1420 - Grounds for administrative dissolution.

617.1420 Grounds for administrative dissolution.—

(1) The Department of State may commence a proceeding under s. 617.1421 to administratively dissolve a corporation if:

(a) The corporation has failed to file its annual report and pay the annual report filing fee by 5 p.m. Eastern Time on the third Friday in September;

(b) The corporation is without a registered agent or registered office in this state for 30 days or more;

(c) The corporation does not notify the Department of State within 30 days after its registered agent or registered office has been changed, after its registered agent has resigned, or after its registered office has been discontinued;

(d) The corporation has failed to answer truthfully and fully, within the time prescribed by this act, interrogatories propounded by the Department of State; or

(e) The corporation’s period of duration stated in its articles of incorporation has expired.

(2) The foregoing enumeration in subsection (1) of grounds for administrative dissolution shall not exclude actions or special proceedings by the Department of Legal Affairs or any state officials for the annulment or dissolution of a corporation for other causes as provided by law.

History.—s. 82, ch. 90-179; s. 17, ch. 2009-72.



617.1421 - Procedure for and effect of administrative dissolution.

617.1421 Procedure for and effect of administrative dissolution.—

(1) If the Department of State determines that one or more grounds exist under s. 617.1420 for administratively dissolving a corporation, it shall serve the corporation with notice of its intent under s. 617.0504(2) to administratively dissolve the corporation. If the corporation has provided the department with an electronic mail address, such notice shall be by electronic transmission. Administrative dissolution for failure to file an annual report shall occur on the fourth Friday in September of each year. The Department of State shall issue a certificate of dissolution to each dissolved corporation. Issuance of the certificate of dissolution may be by electronic transmission to any corporation that has provided the department with an electronic mail address.

(2) If the corporation does not correct each ground for dissolution under s. 617.1420(1)(b), (c), (d), or (e) or demonstrate to the reasonable satisfaction of the Department of State that each ground determined by the department does not exist within 60 days after issuance of the notice, the department shall administratively dissolve the corporation by issuing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. Issuance of the certificate of dissolution may be by electronic transmission to any corporation that has provided the department with an electronic mail address.

(3) A corporation administratively dissolved continues its corporate existence but may not conduct any affairs except that necessary to wind up and liquidate its affairs under s. 617.1405 and adopt a plan of distribution of assets pursuant to s. 617.1406.

(4) A director, officer, or agent of a corporation dissolved pursuant to this section, purporting to act on behalf of the corporation, is personally liable for the debts, obligations, and liabilities of the corporation arising from such action and incurred subsequent to the corporation’s administrative dissolution only if he or she has actual notice of the administrative dissolution at the time such action is taken; but such liability shall be terminated upon the ratification of such action by the corporation’s board of directors or members subsequent to the reinstatement of the corporation.

(5) The administrative dissolution of a corporation does not terminate the authority of its registered agent.

History.—s. 83, ch. 90-179; s. 93, ch. 97-102; s. 18, ch. 2009-72; s. 42, ch. 2009-205.



617.1422 - Reinstatement following administrative dissolution.

617.1422 Reinstatement following administrative dissolution.—

(1) A corporation administratively dissolved under s. 617.1421 may apply to the department for reinstatement at any time after the effective date of dissolution. The corporation must submit a reinstatement form prescribed and furnished by the department or a current uniform business report signed by a registered agent and an officer or director and submit all fees owed by the corporation and computed at the rate provided by law at the time the corporation applies for reinstatement.

(2) If the department determines that the application contains the information required by subsection (1) and that the information is correct, it shall reinstate the corporation.

(3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred.

(4) The name of the dissolved corporation is not available for assumption or use by another corporation until 1 year after the effective date of dissolution unless the dissolved corporation provides the department with an affidavit executed pursuant to s. 617.01201 authorizing the immediate assumption or use of the name by another corporation.

(5) If the name of the dissolved corporation has been lawfully assumed in this state by another corporation, the department shall require the dissolved corporation to amend its articles of incorporation to change its name before accepting its application for reinstatement.

History.—s. 84, ch. 90-179; s. 43, ch. 2009-205.



617.1423 - Appeal from denial of reinstatement.

617.1423 Appeal from denial of reinstatement.—

(1) If the Department of State denies a corporation’s application for reinstatement following administrative dissolution, it shall serve the corporation under s. 617.0504(2) with a written notice that explains the reason or reasons for denial.

(2) After exhaustion of administrative remedies, the corporation may appeal the denial of reinstatement to the appropriate court as provided in s. 120.68 within 30 days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Department of State’s certificate of dissolution, the corporation’s application for reinstatement, and the department’s notice of denial.

(3) The court may summarily order the Department of State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(4) The court’s final decision may be appealed as in other civil proceedings.

History.—s. 85, ch. 90-179; s. 266, ch. 96-410.



617.1430 - Grounds for judicial dissolution.

617.1430 Grounds for judicial dissolution.—A circuit court may dissolve a corporation:

(1)(a) In a proceeding by the Department of Legal Affairs if it is established that:

1. The corporation obtained its articles of incorporation through fraud; or

2. The corporation has continued to exceed or abuse the authority conferred upon it by law.

(b) The enumeration in paragraph (a) of grounds for judicial dissolution does not exclude actions or special proceedings by the Department of Legal Affairs or any state official for the annulment or dissolution of a corporation for other causes as provided by law.

(2) In a proceeding brought by at least 50 members or members holding at least 10 percent of the voting power, whichever is less, or by a member or group or percentage of members as otherwise provided in the articles of incorporation or bylaws, or by a director or any person authorized in the articles of incorporation, if it is established that:

(a) The directors are deadlocked in the management of the corporate affairs, the members are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered;

(b) The members are deadlocked in voting power and have failed to elect successors to directors whose terms have expired or would have expired upon qualification of their successors; or

(c) The corporate assets are being misapplied or wasted.

(3) In a proceeding by a creditor if it is established that:

(a) The creditor’s claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(b) The corporation has admitted in writing that the creditor’s claim is due and owing and the corporation is insolvent.

(4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

History.—s. 86, ch. 90-179; s. 44, ch. 2009-205.



617.1431 - Procedure for judicial dissolution.

617.1431 Procedure for judicial dissolution.—

(1) Venue for a proceeding brought under s. 617.1430 lies in the circuit court of the county where the corporation’s principal office is or was last located, as shown by the records of the Department of State, or, if none in this state, where its registered office is or was last located.

(2) It is not necessary to make members parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(3) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the affairs of the corporation until a full hearing can be held.

History.—s. 87, ch. 90-179.



617.1432 - Receivership or custodianship.

617.1432 Receivership or custodianship.—

(1) A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(2) The court may appoint a natural person or a corporation authorized to act as a receiver or custodian. The corporation may be a domestic corporation or a foreign corporation authorized to transact business in this state. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(a) The receiver:

1. May dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and

2. May sue and defend in his or her own name as receiver of the corporation in all courts of this state.

(b) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its members and creditors.

(4) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation and its members and creditors.

(5) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and his or her counsel from the assets of the corporation or proceeds from the sale of the assets.

(6) The court may appoint an ancillary receiver for the assets and affairs of a corporation. The ancillary receiver shall serve ancillary to a receiver located in any other state, whenever the court deems that circumstances exist requiring the appointment of such a receiver. The court may appoint such an ancillary receiver for a foreign corporation even though a receiver has not been appointed elsewhere. Such receivership shall be converted into an ancillary receivership when an order entered by a court of competent jurisdiction in the other state provides for a receivership of the corporation.

History.—s. 88, ch. 90-179; s. 94, ch. 97-102.



617.1433 - Judgment of dissolution.

617.1433 Judgment of dissolution.—

(1) If after a hearing the court determines that one or more grounds for judicial dissolution described in s. 617.1430 exist, it may enter a judgment dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the judgment to the Department of State, which shall file it.

(2) After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the corporation’s affairs in accordance with ss. 617.1405 and 617.1406, subject to the provisions of subsection (3).

(3) In a proceeding for judicial dissolution, the court may require all creditors of the corporation to file with the clerk of the court or with the receiver, in such form as the court may prescribe, proofs under oath of their respective claims. If the court requires the filing of claims, it shall fix a date, which shall be not less than 4 months after the date of the order, as the last day for filing of claims. The court shall prescribe the deadline for filing claims that shall be given to creditors and claimants. Prior to the date so fixed, the court may extend the time for the filing of claims by court order. Creditors and claimants failing to file proofs of claim on or before the date so fixed may be barred, by order of court, from participating in the distribution of the assets of the corporation. Nothing in this section affects the enforceability of any recorded mortgage or lien or the perfected security interest or rights of a person in possession of real or personal property.

History.—s. 89, ch. 90-179; s. 62, ch. 93-281.



617.1440 - Deposit with Department of Financial Services.

617.1440 Deposit with Department of Financial Services.—Assets of a dissolved corporation that should be transferred to a creditor, claimant, member of the corporation, or other person who cannot be found or who is not competent to receive them shall be deposited, within 6 months after the date fixed for the payment of the final liquidating distribution, with the Department of Financial Services, where such assets shall be held as abandoned property. When the creditor, claimant, member, or other person furnishes satisfactory proof of entitlement to the amount or assets deposited, the Department of Financial Services shall pay him or her or his or her representative that amount or those assets.

History.—s. 90, ch. 90-179; s. 95, ch. 97-102; s. 749, ch. 2003-261.



617.1501 - Authority of foreign corporation to conduct affairs required.

617.1501 Authority of foreign corporation to conduct affairs required.—

(1) A foreign corporation may not conduct its affairs in this state until it obtains a certificate of authority from the Department of State.

(2) The following activities, among others, do not constitute conducting affairs within the meaning of subsection (1):

(a) Maintaining, defending, or settling any proceeding.

(b) Holding meetings of the board of directors or members or carrying on other activities concerning internal corporate affairs.

(c) Maintaining bank accounts.

(d) Selling through independent contractors.

(e) Soliciting or obtaining orders, whether by mail or through employees, agents, or otherwise, if the orders require acceptance outside this state before they become contracts.

(f) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property.

(g) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

(h) Conducting its affairs in interstate commerce.

(i) Conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature.

(j) Owning and controlling a subsidiary corporation incorporated in or transacting business within this state or voting the stock of any corporation which it has lawfully acquired.

(k) Owning a limited partnership interest in a limited partnership that is doing business within this state, unless such limited partner manages or controls the partnership or exercises the powers and duties of a general partner.

(l) Owning, without more, real or personal property.

(3) The list of activities in subsection (2) is not exhaustive.

(4) This section has no application to the question of whether any foreign corporation is subject to service of process and suit in this state under any law of this state.

History.—s. 91, ch. 90-179.



617.1502 - Consequences of conducting affairs without authority.

617.1502 Consequences of conducting affairs without authority.—

(1) A foreign corporation conducting its affairs in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(2) The successor to a foreign corporation that conducted its affairs in this state without a certificate of authority and the assignee of a cause of action arising out of those affairs may not maintain a proceeding based on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

(3) A court may stay a proceeding commenced by a foreign corporation or its successor or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(4) A foreign corporation which conducts its affairs in this state without authority to do so shall be liable to this state for the years or parts thereof during which it conducted its affairs in this state without authority in an amount equal to all fees and taxes which would have been imposed by this act upon such corporation had it duly applied for and received authority to conduct its affairs in this state as required by this act. In addition to the payments thus prescribed, such corporation shall be liable for a civil penalty of not less than $500 or more than $1,000 for each year or part thereof during which it conducts its affairs in this state without a certificate of authority. The Department of State may collect all penalties due under this subsection.

(5) Notwithstanding subsections (1) and (2), the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of any of its contracts, deeds, mortgages, security interests, or corporate acts or prevent it from defending any proceeding in this state.

History.—s. 92, ch. 90-179; s. 63, ch. 93-281.



617.1503 - Application for certificate of authority.

617.1503 Application for certificate of authority.—

(1) A foreign corporation may apply for a certificate of authority to conduct its affairs in this state by delivering an application to the Department of State for filing. Such application shall be made on forms prescribed and furnished by the Department of State and shall set forth:

(a) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of s. 617.1506;

(b) The jurisdiction under the law of which it is incorporated;

(c) Its date of incorporation and period of duration;

(d) The purpose or purposes which it intends to pursue in this state and a statement that it is authorized to pursue such purpose or purposes in the jurisdiction of its incorporation;

(e) The street address of its principal office;

(f) The address of its registered office in this state and the name of its registered agent at that office;

(g) The names and usual business addresses of its current directors and officers; and

(h) Such additional information as may be necessary or appropriate in order to enable the Department of State to determine whether such corporation is entitled to file an application for authority to conduct its affairs in this state and to determine and assess the fees and taxes payable as prescribed in this act.

(2) The foreign corporation shall deliver with the completed application a certificate of existence, or a document of similar import, duly authenticated, within 90 days prior to delivery of the application to the department, by the Secretary of State or other official having custody of corporate records in the jurisdiction under the law of which it is incorporated. A translation of the certificate, under oath of the translator, must be attached to a certificate that is in a language other than the English language.

(3) A foreign corporation may not be denied authority to conduct its affairs in this state by reason of the fact that the laws of the jurisdiction under which such corporation is organized governing its organization and internal affairs differ from the laws of this state.

History.—s. 93, ch. 90-179; s. 45, ch. 2009-205.



617.1504 - Amended certificate of authority.

617.1504 Amended certificate of authority.—

(1) A foreign corporation authorized to conduct its affairs in this state shall make application to the Department of State to obtain an amended certificate of authority if it changes:

(a) Its corporate name;

(b) The period of its duration;

(c) The purpose or purposes which it intends to pursue in this state; or

(d) The jurisdiction of its incorporation.

(2) Such application shall be made within 90 days after the occurrence of any change mentioned in subsection (1), shall be made on forms prescribed by the department, shall be executed and filed in the same manner as an original application for authority, and shall set forth:

(a) The name of the foreign corporation as it appears on the department’s records;

(b) The jurisdiction of its incorporation;

(c) The date it was authorized to conduct its affairs in this state;

(d) If the name of the foreign corporation has changed, the name relinquished, the new name, a statement that the change of name has been effected under the laws of the jurisdiction of its incorporation, and the date the change was effected;

(e) If the period of duration has changed, a statement of such change and the date the change was effected;

(f) If the jurisdiction of incorporation has changed, a statement of such change and the date the change was effected; and

(g) If the purposes that the corporation intends to pursue in this state have changed, a statement of such new purposes, and a further statement that the corporation is authorized to pursue such purposes in the jurisdiction of its incorporation.

(3) The requirements of s. 617.1503 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.

History.—s. 94, ch. 90-179; s. 64, ch. 93-281; s. 46, ch. 2009-205.



617.1505 - Effect of certificate of authority.

617.1505 Effect of certificate of authority.—

(1) A certificate of authority authorizes the foreign corporation to which it is issued to conduct its affairs in this state subject, however, to the right of the Department of State to suspend or revoke the certificate as provided in this act.

(2) A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by this act is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

(3) This act does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to conduct its affairs in this state.

History.—s. 95, ch. 90-179.



617.1506 - Corporate name of foreign corporation.

617.1506 Corporate name of foreign corporation.—

(1) A foreign corporation may not file an application for a certificate of authority unless the corporate name of such corporation satisfies the requirements of s. 617.0401. To obtain or maintain a certificate of authority to transact business in this state, the foreign corporation:

(a) May add the word “corporation” or “incorporated” or the abbreviation “corp.” or “inc.” or words of like import, which clearly indicate that it is a corporation instead of a natural person or partnership or other business entity; however, the name of a foreign corporation may not contain the word “company” or the abbreviation “co.”; or

(b) May use an alternate name to transact business in this state if its real name is unavailable. Any alternate corporate name adopted for use in this state must be cross-referenced to the real corporate name in the records of the Division of Corporations. If the real corporate name of the corporation becomes available in this state or if the corporation chooses to change its alternate name, a copy of the resolution of its board of directors, changing or withdrawing the alternate name and executed as required by s. 617.01201, must be delivered for filing.

(2) The corporate name, including the alternate name, of a foreign corporation must be distinguishable, within the records of the Division of Corporations, from:

(a) Any corporate name of a corporation for profit incorporated or authorized to transact business in this state.

(b) The alternate name of another foreign corporation authorized to transact business in this state.

(c) The corporate name of a not-for-profit corporation incorporated or authorized to transact business in this state.

(d) The names of all other entities or filings, except fictitious name registrations pursuant to s. 865.09, organized, or registered under the laws of this state, that are on file with the Division of Corporations.

(3) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of s. 617.0401, such corporation may not transact business in this state under the changed name until the corporation adopts a name satisfying the requirements of s. 617.0401.

History.—s. 96, ch. 90-179; s. 65, ch. 93-281; s. 15, ch. 98-101; s. 47, ch. 2009-205.



617.1507 - Registered office and registered agent of foreign corporation.

617.1507 Registered office and registered agent of foreign corporation.—

(1) Each foreign corporation authorized to conduct its affairs in this state must continuously maintain in this state:

(a) A registered office that may be the same as any of the places it conducts its affairs; and

(b) A registered agent, who may be:

1. An individual who resides in this state and whose business office is identical with the registered office;

2. A domestic corporation for profit or not for profit the business office of which is identical with the registered office; or

3. A foreign corporation for profit or not for profit authorized to transact business or conduct its affairs in this state the business office of which is identical with the registered office.

(2) A registered agent appointed pursuant to this section or a successor registered agent appointed pursuant to s. 617.1508 on whom process may be served shall each file a statement in writing with the Department of State, in such form and manner as shall be prescribed by the department, accepting the appointment as a registered agent simultaneously with his or her being designated. Such statement of acceptance shall state that the registered agent is familiar with, and accepts, the obligations of that position.

History.—s. 97, ch. 90-179; s. 66, ch. 93-281; s. 3, ch. 97-93; s. 96, ch. 97-102.



617.1508 - Change of registered office and registered agent of foreign corporation.

617.1508 Change of registered office and registered agent of foreign corporation.—

(1) A foreign corporation authorized to conduct its affairs in this state may change its registered office or registered agent by delivering to the Department of State for filing a statement of change that sets forth:

(a) Its name;

(b) The street address of its current registered office;

(c) If the current registered office is to be changed, the street address of its new registered office;

(d) The name of its current registered agent;

(e) If the current registered agent is to be changed, the name of its new registered agent and the new agent’s written consent (either on the statement or attached to it) to the appointment;

(f) That, after the change or changes are made, the street address of its registered office and the business office of its registered agent will be identical; and

(g) That any such change was authorized by resolution duly adopted by its board of directors or by an officer of the corporation so authorized by the board of directors.

(2) If a registered agent changes the street address of his or her business office, he or she may change the street address of the registered office of any foreign corporation for which he or she is the registered agent by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the Department of State for filing a statement of change that complies with the requirements of paragraphs (1)(a)-(f) and recites that the corporation has been notified of the change.

History.—s. 98, ch. 90-179; s. 67, ch. 93-281; s. 97, ch. 97-102.



617.1509 - Resignation of registered agent of foreign corporation.

617.1509 Resignation of registered agent of foreign corporation.—

(1) The registered agent of a foreign corporation may resign his or her agency appointment by signing and delivering to the Department of State for filing a statement of resignation and mailing a copy of such statement to the corporation at the corporation’s principal office address shown in its most recent annual report or, if none, shown in its application for a certificate of authority or other most recently filed document. The statement of resignation must state that a copy of such statement has been mailed to the corporation at the address so stated. The statement of resignation may include a statement that the registered office is also discontinued.

(2) The agency appointment is terminated as of the 31st day after the date on which the statement was filed and, unless otherwise provided in the statement, termination of the agency acts as a termination of the registered office.

History.—s. 99, ch. 90-179; s. 68, ch. 93-281; s. 98, ch. 97-102.



617.1510 - Service of process, notice, or demand on a foreign corporation.

617.1510 Service of process, notice, or demand on a foreign corporation.—

(1) The registered agent of a foreign corporation authorized to conduct its affairs in this state is the corporation’s agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.

(2) A foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation at its principal office shown in its application for a certificate of authority or in its most recent annual report if the foreign corporation:

(a) Has no registered agent or its registered agent cannot with reasonable diligence be served;

(b) Has withdrawn from conducting its affairs in this state under s. 617.1520; or

(c) Has had its certificate of authority revoked under s. 617.1531.

(3) Service is perfected under subsection (2) at the earliest of:

(a) The date the foreign corporation receives the mail;

(b) The date shown on the return receipt, if signed on behalf of the foreign corporation; or

(c) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(4) This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation. Process against any foreign corporation may also be served in accordance with chapter 48 or chapter 49.

(5) Any notice to or demand on a foreign corporation made pursuant to this act may be made in accordance with the procedures for notice to or demand on domestic corporations under s. 617.0504.

History.—s. 100, ch. 90-179.



617.1520 - Withdrawal of foreign corporation.

617.1520 Withdrawal of foreign corporation.—

(1) A foreign corporation authorized to conduct its affairs in this state may not withdraw from this state until it obtains a certificate of withdrawal from the Department of State.

(2) A foreign corporation authorized to conduct its affairs in this state may apply for a certificate of withdrawal by delivering an application to the Department of State for filing. The application shall be made on forms prescribed and furnished by the Department of State and shall set forth:

(a) The name of the foreign corporation and the jurisdiction under the law of which it is incorporated;

(b) That it is not conducting its affairs in this state and that it surrenders its authority to conduct its affairs in this state;

(c) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Department of State as its agent for service of process based on a cause of action arising during the time it was authorized to conduct its affairs in this state;

(d) A mailing address to which the Department of State may mail a copy of any process served on it under paragraph (c); and

(e) A commitment to notify the Department of State in the future of any change in its mailing address.

(3) After the withdrawal of the corporation is effective, service of process on the Department of State under this section is service on the foreign corporation. Upon receipt of the process, the Department of State shall mail a copy of the process to the foreign corporation at the mailing address set forth under subsection (2).

History.—s. 101, ch. 90-179.



617.1530 - Grounds for revocation of authority to conduct affairs.

617.1530 Grounds for revocation of authority to conduct affairs.—The Department of State may commence a proceeding under s. 617.1531 to revoke the certificate of authority of a foreign corporation authorized to conduct its affairs in this state if:

(1) The foreign corporation has failed to file its annual report with the Department of State by 5 p.m. Eastern Time on the third Friday in September.

(2) The foreign corporation does not pay, within the time required by this act, any fees, taxes, or penalties imposed by this act or other law.

(3) The foreign corporation is without a registered agent or registered office in this state for 30 days or more.

(4) The foreign corporation does not notify the Department of State under s. 617.1508 or s. 617.1509 that its registered agent has resigned or that its registered office has been discontinued within 30 days after the date of such resignation or discontinuance.

(5) An incorporator, director, officer, or agent of the foreign corporation signed a document he or she knew was false in any material respect with intent that the document be delivered to the Department of State for filing.

(6) The department receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the jurisdiction under the law of which the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger.

(7) The foreign corporation has failed to answer truthfully and fully, within the time prescribed by this act, interrogatories propounded by the Department of State.

History.—s. 102, ch. 90-179; s. 99, ch. 97-102; s. 19, ch. 2009-72; s. 48, ch. 2009-205.



617.1531 - Procedure for and effect of revocation.

617.1531 Procedure for and effect of revocation.—

(1) If the Department of State determines that one or more grounds exist under s. 617.1530 for revocation of a certificate of authority, the Department of State shall serve the foreign corporation with notice of its intent to revoke the foreign corporation’s certificate of authority. If the foreign corporation has provided the department with an electronic mail address, such notice shall be by electronic transmission. Revocation for failure to file an annual report shall occur on the fourth Friday in September of each year. The Department of State shall issue a certificate of revocation to each revoked corporation. Issuance of the certificate of revocation may be by electronic transmission to any foreign corporation that has provided the department with an electronic mail address.

(2) If the foreign corporation does not correct each ground for revocation under s. 617.1530(2)-(7) or demonstrate to the reasonable satisfaction of the Department of State that each ground determined by the Department of State does not exist within 60 days after issuance of notice, the Department of State shall revoke the foreign corporation’s certificate of authority by issuing a certificate of revocation that recites the ground or grounds for revocation and its effective date. Issuance of the certificate of revocation may be by electronic transmission to any foreign corporation that has provided the department with an electronic mail address.

(3) The authority of a foreign corporation to conduct its affairs in this state ceases on the date shown on the certificate revoking its certificate of authority.

(4) Revocation of a foreign corporation’s certificate of authority does not terminate the authority of the registered agent of the corporation.

History.—s. 103, ch. 90-179; s. 20, ch. 2009-72.



617.1532 - Appeal from revocation.

617.1532 Appeal from revocation.—

(1) If the Department of State revokes the authority of any foreign corporation to conduct its affairs in this state pursuant to the provisions of this act, such foreign corporation may likewise appeal to the circuit court of the county where the registered office of such corporation in this state is situated by filing with the clerk of such court a petition setting forth a copy of its application for authority to conduct its affairs in this state and a copy of the certificate of revocation given by the Department of State, whereupon the matter shall be tried de novo by the court, and the court shall either sustain the action of the Department of State or direct the department to take such action as the court deems proper.

(2) Appeals from all final orders and judgments entered by the circuit court under this section in review of any ruling or decision of the Department of State may be taken as in other civil actions.

History.—s. 105, ch. 90-179.



617.1533 - Reinstatement following revocation.

617.1533 Reinstatement following revocation.—

(1)(a) A foreign corporation whose certificate of authority has been revoked under s. 617.1531 may apply to the Department of State for reinstatement at any time after the effective date of revocation of authority. The application must:

1. Recite the name of the corporation and the effective date of its revocation of authority;

2. State that the ground or grounds for revocation either did not exist or have been eliminated and that no further grounds currently exist for revocation of authority;

3. State that the corporation’s name satisfies the requirements of s. 617.1506; and

4. State that all fees owed by the corporation and computed at the rate provided by law at the time the corporation applies for reinstatement have been paid; or

(b) In the alternative, the foreign corporation may submit a current annual report, signed by the registered agent and an officer or director, which substantially complies with the requirements of paragraph (a).

(2) If the Department of State determines that the application contains the information required by subsection (1) and that the information is correct, it shall file the document, cancel the certificate of revocation of authority, and reinstate the foreign corporation effective on the date on which the reinstatement document is filed.

(3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the revocation of authority and the foreign corporation resumes carrying on its affairs as if the revocation of authority has never occurred.

(4) The name of the foreign corporation whose certificate of authority has been revoked shall not be available for assumption or use by another corporation until 1 year after the effective date of revocation of authority unless the corporation provides the Department of State with an affidavit executed as required by s. 617.01201 permitting the immediate assumption or use of the name by another corporation.

(5) If the name of the foreign corporation has been lawfully assumed in this state by another corporation, the Department of State shall require the foreign corporation to comply with s. 617.1506 before accepting its application for reinstatement.

History.—s. 104, ch. 90-179; s. 5, ch. 95-211; s. 4, ch. 97-93.



617.1601 - Corporate records.

617.1601 Corporate records.—

(1) A corporation shall keep as records minutes of all meetings of its members and board of directors, a record of all actions taken by the members or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

(2) A corporation shall maintain accurate accounting records.

(3) A corporation or its agent shall maintain a record of its members in a form that permits preparation of a list of the names and addresses of all members in alphabetical order by class of voting members.

(4) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(5) A corporation shall keep a copy of the following records:

(a) Its articles of incorporation or restated articles of incorporation and all amendments to them currently in effect.

(b) Its bylaws or restated bylaws and all amendments to them currently in effect.

(c) The minutes of all members’ meetings and records of all action taken by members without a meeting for the past 3 years.

(d) Written communications to all members generally or all members of a class within the past 3 years, including the financial statements furnished for the past 3 years under s. 617.1605.

(e) A list of the names and business street, or home if there is no business street, addresses of its current directors and officers.

(f) Its most recent annual report delivered to the Department of State under s. 617.1622.

History.—s. 106, ch. 90-179; s. 69, ch. 93-281; s. 49, ch. 2009-205.



617.1602 - Inspection of records by members.

617.1602 Inspection of records by members.—

(1) A member of a corporation is entitled to inspect and copy, during regular business hours at the corporation’s principal office or at a reasonable location specified by the corporation, any of the records of the corporation described in s. 617.1601(5), if the member gives the corporation written notice of his or her demand at least 10 business days before the date on which he or she wishes to inspect and copy.

(2) A member of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the member meets the requirements of subsection (3) and gives the corporation written notice of his or her demand at least 10 business days before the date on which he or she wishes to inspect and copy:

(a) Excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the members, and records of action taken by the members or board of directors without a meeting, to the extent not subject to inspection under subsection (1).

(b) Accounting records of the corporation.

(c) The record of members.

(d) Any other books and records.

(3) A member may inspect and copy the records described in subsection (2) only if:

(a) The member’s demand is made in good faith and for a proper purpose;

(b) The member describes with reasonable particularity his or her purpose and the records he or she desires to inspect;

(c) The records are directly connected with the member’s purpose.

(4) This section does not affect:

(a) The right of a member in litigation with the corporation to inspect and copy records to the same extent as any other litigant.

(b) The power of a court, independently of this chapter, to compel the production of corporate records for examination.

(5) A corporation may deny any demand for inspection made pursuant to subsection (2) if the demand was made for an improper purpose, or if the demanding member has within 2 years preceding his or her demand sold or offered for sale any list of members of the corporation or any other corporation, has aided or abetted any person in procuring any list of members for any such purpose, or has improperly used any information secured through any prior examination of the records of the corporation or any other corporation.

(6) For purposes of this section, the term “member” includes a beneficial owner whose shares are held in a voting trust or by a nominee on his or her behalf.

(7) For purposes of this section, a “proper purpose” means a purpose reasonably related to such person’s interest as a member.

History.—s. 70, ch. 93-281; s. 100, ch. 97-102; s. 50, ch. 2009-205.



617.1603 - Scope of inspection right.

617.1603 Scope of inspection right.—

(1) A member’s agent or attorney has the same inspection and copying rights as the member he or she represents.

(2) The right to copy records under s. 617.1602 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(3) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records. If the records are kept in other than written form, the corporation shall convert such records into written form upon the request of any person entitled to inspect the same. The corporation shall bear the costs of converting any records described in s. 617.1601(5). The requesting member shall bear the costs, including the cost of compiling the information requested, incurred to convert any records described in s. 617.1602(2).

(4) If requested by a member, the corporation shall comply with a member’s demand to inspect the records of members under s. 617.1602(2)(c) by providing him or her with a list of its members of the nature described in s. 617.1601(3). Such a list shall be compiled as of the last record date for which it has been compiled or as of a subsequent date if specified by the member.

History.—s. 71, ch. 93-281; s. 101, ch. 97-102.



617.1604 - Court-ordered inspection.

617.1604 Court-ordered inspection.—

(1) If a corporation does not, within a reasonable time, allow a member to inspect and copy any record, and the member complies with any prerequisites to inspection and copying imposed by this section, the member may apply to the circuit court in the county where the corporation’s principal office, or, if none in this state, its registered office, is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited summary basis.

(2) If the court orders inspection or copying of the records demanded, it shall also order the corporation and the custodian of the particular records demanded to pay the member’s costs, including reasonable attorney’s fees, reasonably incurred to obtain the order and enforce its rights under this section unless the corporation, or the officer, director, or agent, as the case may be, provides that it or he or she refused inspection in good faith because it or he or she had a reasonable basis for doubt about the right of the member to inspect or copy the records demanded.

(3) If the court orders inspection or copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.

History.—s. 72, ch. 93-281; s. 5, ch. 97-93; s. 102, ch. 97-102.



617.1605 - Financial reports for members.

617.1605 Financial reports for members.—A corporation, upon a member’s written demand, shall furnish that member its latest annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries or affiliates, as appropriate, and which include a balance sheet as of the end of the fiscal year and a statement of operations for that year. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on such basis.

History.—s. 73, ch. 93-281; s. 51, ch. 2009-205.



617.1606 - Access to records.

617.1606 Access to records.—Sections 617.1601-617.1605 do not apply to a corporation that is an association, as defined in s. 720.301, or a corporation regulated under chapter 718 or chapter 719.

History.—s. 4, ch. 2010-174.



617.1622 - Annual report for Department of State.

617.1622 Annual report for Department of State.—

(1) Each domestic and each foreign corporation authorized to conduct its affairs in this state shall deliver to the Department of State for filing a sworn annual report, on such form as the Department of State prescribes, that sets forth:

(a) The name of the corporation and the state or country under the law of which it is incorporated;

(b) The date of incorporation or, if a foreign corporation, the date on which it was admitted to conduct its affairs in this state;

(c) The address of the principal office and the mailing address of the corporation;

(d) The corporation’s federal employer identification number, if any, or, if none, whether one has been applied for;

(e) The names and business street addresses of its directors and principal officers;

(f) The street address of its registered office in this state and the name of its registered agent at that office; and

(g) Such additional information as may be necessary or appropriate to enable the Department of State to carry out the provisions of this act.

(2) The deposit of such report, on or before May 1, in the United States mail in a sealed envelope, properly addressed with postage prepaid, constitutes compliance with subsection (1).

(3) If an annual report does not contain the information required by subsection (1), the Department of State shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction. If the report is corrected to contain the information required by subsection (1) and delivered to the Department of State within 30 days after the effective date of notice, it is deemed to be timely filed.

(4) Each annual report must be executed by the corporation by an officer or director or, if the corporation is in the hands of a receiver or trustee, must be executed on behalf of the corporation by such receiver or trustee, and the signing of the annual report shall have the same legal effect as if made under oath, without the necessity of appending such oath thereto.

(5) The first annual report must be delivered to the Department of State between January 1 and May 1 of the year following the calendar year in which a domestic corporation was incorporated or a foreign corporation was authorized to conduct affairs. Subsequent annual reports must be delivered to the Department of State between January 1 and May 1 of the subsequent calendar years.

(6) Information in the annual report must be current as of the date the annual report is executed on behalf of the corporation.

(7) If an additional report is received, the department shall file the document and make the information contained therein part of the official record.

(8) Any corporation that fails to file an annual report which complies with the requirements of this section may not maintain or defend any action in any court of this state until such report is filed and all fees and taxes due under this act are paid, and such corporation is subject to dissolution or cancellation of its certificate of authority to conduct its affairs as provided in this act.

(9) The department shall prescribe the forms on which to make the annual report called for in this section and may substitute the uniform business report, pursuant to s. 606.06, as a means of satisfying the requirement of this section.

History.—s. 107, ch. 90-179; s. 28, ch. 92-319; s. 74, ch. 93-281; s. 9, ch. 99-218; s. 41, ch. 2001-63.



617.1623 - Corporate information available to the public; application to corporations incorporated by circuit courts and by special act of the Legislature.

617.1623 Corporate information available to the public; application to corporations incorporated by circuit courts and by special act of the Legislature.—

(1)(a) Each corporation incorporated in this state shall maintain a registered agent and registered office in accordance with s. 617.0501, and current information regarding the corporations incorporated in this state shall be readily available to the public. At a minimum, such information must include the text of the charter or articles of incorporation and all amendments thereto, the name of the corporation, the date of incorporation, the street address of the principal office of the corporation, the corporation’s federal employer identification number, the name and business street address of each officer, the name and business street address of each director, the name of its registered agent, and the street address of its registered office.

(b) Any corporation which has a charter approved by a circuit judge under former chapter 617, Florida Statutes 1989, or a charter granted by the Legislature on or before September 1, 1959, the effective date of chapter 59-427, Laws of Florida, must file with the Department of State, not later than July 1, 1992, a copy of its charter and all amendments thereto, certified by the clerk of the circuit court of the county wherein recorded, together with a registration containing the provisions required in paragraph (a), as to charters and amendments granted by circuit judges, and by the Department of State, as to legislative charters, and the corporation thereafter shall be subject to the requirements of ss. 617.0501 and 617.1622.

(c) Any such corporation which fails to comply with paragraph (b), and is not exempt from the requirements thereof pursuant to subsection (2), is, as of July 2, 1992, dissolved and thereafter may not maintain or defend any action in any of the courts in this state.

(d) Any corporation dissolved pursuant to paragraph (c) shall be reinstated upon application to the Department of State, signed by an officer or director thereof, accompanied by a copy of its charter and all amendments thereto, certified by the clerk of the circuit court of the county wherein recorded, as to charters and amendments granted by circuit judges, and by the Department of State, as to legislative charters, together with a registration containing the provisions required in paragraph (a), and the payment of all fees due from the time of dissolution computed at the rate provided by law at the time the corporation applies for reinstatement.

(e) Whenever the application for reinstatement is approved and filed by the Department of State, the corporate existence shall be deemed to have continued without interruption from the date of dissolution. The reinstatement terminates any personal liability of the directors, officers, or agents of the corporation incurred on account of actions taken during the period between dissolution and reinstatement. Upon reinstatement, the corporation shall be subject to the requirements of ss. 617.0501 and 617.1622.

(2) Any corporation which has reincorporated under s. 617.0901 or former s. 617.012, Florida Statutes 1989, is exempt from the requirements of this section.

History.—s. 109, ch. 90-179; s. 75, ch. 93-281; s. 6, ch. 95-211.



617.1701 - Application to existing domestic corporation.

617.1701 Application to existing domestic corporation.—This act applies to all domestic corporations in existence on July 1, 1991, that were incorporated under any general statute of this state providing for incorporation of corporations not for profit if power to amend or repeal the statute under which the corporation was incorporated was reserved.

History.—s. 108, ch. 90-179.



617.1702 - Application to qualified foreign corporations.

617.1702 Application to qualified foreign corporations.—A foreign corporation authorized to conduct its affairs in this state on July 1, 1991, is subject to this act but is not required to obtain a new certificate of authority to conduct its affairs under this act.

History.—s. 110, ch. 90-179.



617.1703 - Application of chapter.

617.1703 Application of chapter.—In the event of any conflict between the provisions of this chapter and chapter 718 regarding condominiums, chapter 719 regarding cooperatives, chapter 720 regarding homeowners’ associations, chapter 721 regarding timeshares, or chapter 723 regarding mobile home owners’ associations, the provisions of such other chapters shall apply. The provisions of ss. 617.0605-617.0608 do not apply to corporations regulated by any of the foregoing chapters or to any other corporation where membership in the corporation is required pursuant to a document recorded in the county property records.

History.—s. 52, ch. 2009-205.



617.1711 - Application to foreign and interstate commerce.

617.1711 Application to foreign and interstate commerce.—The provisions of this act apply to commerce with foreign nations and among the several states only insofar as such commerce may be permitted under the Constitution and laws of the United States.

History.—s. 111, ch. 90-179.



617.1803 - Domestication of foreign not-for-profit corporations.

617.1803 Domestication of foreign not-for-profit corporations.—

(1) As used in this section, the term “not-for-profit corporation” includes any not-for-profit incorporated organization.

(2) Any foreign not-for-profit corporation may become domesticated in this state by filing with the Department of State:

(a) A certificate of domestication, executed in accordance with subsection (7) and filed in accordance with s. 617.01201; and

(b) Articles of incorporation, executed and filed in accordance with ss. 617.01201 and 617.0202.

(3) The certificate of domestication shall certify:

(a) The date on which and the jurisdiction in which the corporation was first formed, incorporated, or otherwise came into being;

(b) The name of the corporation immediately before the filing of the certificate of domestication;

(c) The name of the corporation, as set forth in its articles of incorporation; and

(d) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the corporation, or any other equivalent jurisdiction under applicable law, immediately before the filing of the certificate of domestication.

(4) Upon filing the certificate of domestication and articles of incorporation, the corporation shall be domesticated in this state and shall thereafter be subject to this section, except that notwithstanding s. 617.0203, the existence of the corporation shall be deemed to have commenced on the date it commenced its existence in the jurisdiction in which it was first formed, incorporated, or otherwise came into being.

(5) The domestication of any not-for-profit corporation in this state does not affect any obligations or liabilities that it incurred before its domestication.

(6) The filing of a certificate of domestication does not affect the choice of law applicable to the corporation, except that, after the date the certificate of domestication is filed, the law of this state, applies to the corporation to the same extent as if it had been incorporated as a not-for-profit corporation of this state on that date.

(7) The certificate of domestication shall be signed by any corporate officer, director, trustee, manager, partner, or other person performing functions equivalent to those of an officer or director, however named or described, who is authorized to sign the certificate of domestication on behalf of the corporation.

(8) When a domestication becomes effective:

(a) The title to all real and personal property, both tangible and intangible, of the foreign corporation remains in the domesticated corporation without reversion or impairment;

(b) The liabilities of the foreign corporation remain the liabilities of the domesticated corporation;

(c) An action or proceeding against the foreign corporation continues against the domesticated corporation as if the domestication had not occurred;

(d) The articles of incorporation attached to the certificate of domestication constitute the articles of incorporation of the domesticated corporation; and

(e) Membership interests in the foreign corporation remain identical in the domesticated corporation.

History.—s. 3, ch. 2003-14; s. 53, ch. 2009-205.



617.1805 - Corporations for profit; when may become corporations not for profit.

617.1805 Corporations for profit; when may become corporations not for profit.—Any corporation for profit incorporated under any of the laws of the state, engaged solely in carrying out the purposes and objects for which corporations not for profit are authorized under state law to carry out, may change its corporate nature from a corporation for profit to that of a corporation not for profit as defined in this act, by filing a petition in the circuit court of the county wherein its principal place of business is located in the name of the corporation signed by an officer of the corporation and under its corporate seal setting forth the purposes and objects in which it is solely engaged, and requesting that the nature of the corporation be changed. However, any corporation for profit, which has transferred, or is in the process of transferring, its functions and assets to a corporation not for profit by proceedings under this act shall, upon the recital of the facts, circumstances, and intentions surrounding such transfer proceedings in a petition filed in accordance with s. 617.1806, and the subsequent approval thereof by the circuit judge to whom presented, be deemed to have acted under this act and such corporation not for profit shall succeed to the rights, liabilities, and assets of its corporate predecessor.

History.—s. 123, ch. 90-179; s. 7, ch. 95-211.



617.1806 - Conversion to corporation not for profit; petition and contents.

617.1806 Conversion to corporation not for profit; petition and contents.—A petition for conversion to a corporation not for profit pursuant to s. 617.1805 shall be accompanied by the written consent of all the shareholders authorizing the change in the corporate nature and directing an authorized officer to file such petition before the court, together with a statement agreeing to accept all the property of the petitioning corporation and agreeing to assume and pay all its indebtedness and liabilities, and the proposed articles of incorporation signed by the president and secretary of the petitioning corporation which shall set forth the provisions required in original articles of incorporation by s. 617.0202.

History.—s. 124, ch. 90-179; s. 54, ch. 2009-205.



617.1807 - Conversion to corporation not for profit; authority of circuit judge.

617.1807 Conversion to corporation not for profit; authority of circuit judge.—If the circuit judge to whom the petition and proposed articles of incorporation are presented finds that the petition and proposed articles are in proper form, he or she shall approve the articles of incorporation and endorse his or her approval thereon; such approval shall provide that all of the property of the petitioning corporation shall become the property of the successor corporation not for profit, subject to all indebtedness and liabilities of the petitioning corporation. The articles of incorporation with such endorsements thereupon shall be sent to the Department of State, which shall, upon receipt thereof and upon payment of all taxes due the state by the petitioning corporation, if any, issue a certificate showing the receipt of the articles of incorporation with the endorsement of approval thereon and of the payment of all taxes to the state. Upon payment of the filing fees specified in s. 617.0122, the Department of State shall file the articles of incorporation, and from thenceforth the petitioning corporation shall become a corporation not for profit under the name adopted in the articles of incorporation and subject to all the rights, powers, immunities, duties, and liabilities of corporations not for profit under state law, and its rights, powers, immunities, duties, and liabilities as a corporation for profit shall cease and determine.

History.—s. 125, ch. 90-179; s. 103, ch. 97-102.



617.1808 - Application of act to corporation converted to corporation not for profit.

617.1808 Application of act to corporation converted to corporation not for profit.—All the provisions of this act relating to corporations not for profit, except insofar as they are inconsistent with ss. 617.1805, 617.1806, and 617.1807, shall be applicable to any corporation whose character has been changed under ss. 617.1805, 617.1806, and 617.1807 and shall henceforth govern such corporation.

History.—s. 126, ch. 90-179; s. 8, ch. 95-211.



617.1809 - Limited agricultural association; conversion to a domestic corporation not for profit.

617.1809 Limited agricultural association; conversion to a domestic corporation not for profit.—

(1) As used in this section, the term “limited agricultural association” or “association” means a limited agricultural association formed under ss. 604.09-604.14.

(2) A limited agricultural association may convert to a domestic corporation not for profit by filing the following documents with the department in accordance with s. 617.01201:

(a) A certificate of conversion, which must be executed by a person authorized in s. 617.01201(6) and such other persons that may be required in the association’s articles of association or bylaws.

(b) Articles of incorporation, which must comply with s. 617.0202 and be executed by a person authorized in s. 617.01201(6).

(3) The certificate of conversion must include:

(a) The date upon which the association was initially formed under ss. 604.09-604.14.

(b) The name of the association immediately before filing the certificate of conversion.

(c) The name of the domestic corporation as set forth in its articles of incorporation.

(d) The effective date of the conversion. If the conversion does not take effect upon filing the certificate of conversion and articles of incorporation, the delayed effective date for the conversion, subject to the limitation in s. 617.0123(2), must be a date certain and the same as the effective date of the articles of incorporation.

(4) When the certificate of conversion and articles of incorporation are filed with the department, or upon the delayed effective date, the association is converted to the domestic corporation, and the corporation becomes subject to this chapter. However, notwithstanding s. 617.0123, the existence of the corporation is deemed to have commenced when the association was initially formed under ss. 604.09-604.14.

(5) Conversion of a limited agricultural association to a domestic corporation does not affect any obligation or liability of the association that was incurred before the conversion.

(6) When a conversion takes effect under this section, all rights, privileges, and powers of the converting association, all property, real, personal, and mixed, and all debts due to the association, as well as all other assets and causes of action belonging to the association, are vested in the domestic corporation to which the association is converted and are the property of the corporation as they were of the association. The title to any real property that is vested by deed or otherwise in the converting association does not revert and is not impaired by the operation of this chapter, but all rights of creditors and all liens upon any property of the association are preserved unimpaired, and all debts, liabilities, and duties of the association attach to the domestic corporation and are enforceable against it to the same extent as if the debts, liabilities, and duties had been incurred or contracted by the corporation.

(7) The limited agricultural association is not required to wind up its affairs or pay its liabilities and distribute its assets. Conversion does not constitute a dissolution of the association but is a continuation of the association’s existence in the form of the domestic corporation.

(8) Before a limited agricultural association may file a certificate of conversion with the department, unless otherwise specified in the association’s articles of association or bylaws, the conversion must be approved by a majority vote of the association’s members, and the articles of incorporation must be approved by the same authorization required for approval of the conversion. As part of the approval, the converting association may provide a plan or other record of conversion which describes the manner and basis of converting the membership interests in the association into membership interests in the domestic corporation. The plan or other record may also contain other provisions relating to the conversion, including, but not limited to, the right of the converting association to abandon the proposed conversion or an effective date for the conversion that is consistent with paragraph (3)(d).

History.—s. 3, ch. 2012-71.



617.1904 - Estoppel.

617.1904 Estoppel.—No body of persons acting as a corporation shall be permitted to set up the lack of legal organization as a defense to an action against them as a corporation, nor shall any person sued on a contract made with the corporation or sued for an injury to its property or a wrong done to its interests be permitted to set up the lack of such legal organization in his or her defense.

History.—s. 113, ch. 90-179; s. 104, ch. 97-102.



617.1907 - Effect of repeal or amendment of prior acts.

617.1907 Effect of repeal or amendment of prior acts.—

(1) Except as provided in subsection (2), the repeal or amendment of a statute by this chapter does not affect:

(a) The operation of the statute or any action taken under it before its repeal or amendment;

(b) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal or amendment;

(c) Any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal or amendment; or

(d) Any proceeding, reorganization, or dissolution commenced before its repeal or amendment, and the proceeding, reorganization, or dissolution may be completed as if it had not been repealed or amended.

(2) If a penalty or punishment imposed for violation of a statute repealed or amended by this chapter is reduced by this act, the penalty or punishment if not already imposed shall be imposed in accordance with this chapter.

History.—s. 114, ch. 90-179; s. 55, ch. 2009-205.



617.1908 - Applicability of Florida Business Corporation Act.

617.1908 Applicability of Florida Business Corporation Act.—Except as made applicable by specific reference in any other section of this chapter, part I of chapter 607, the Florida Business Corporation Act, does not apply to any corporations not for profit.

History.—s. 115, ch. 90-179; s. 76, ch. 93-281; s. 2, ch. 94-165; s. 49, ch. 2014-209.



617.2001 - Corporations which may be incorporated hereunder; incorporation of certain medical services corporations.

617.2001 Corporations which may be incorporated hereunder; incorporation of certain medical services corporations.—

(1) Corporations may be organized and incorporated under this act for any one or more lawful purposes not for pecuniary profit. However, corporations not for profit which may be incorporated under any other law of this state governing particular types of corporations may not be incorporated under this act.

(2) A corporation not for profit organized prior to December 1, 1987, pursuant to the provisions of chapter 85-56, Laws of Florida, or to the provisions of s. 2, chapter 87-296, Laws of Florida, may conduct the practice of medicine, conduct programs of medical education, and carry on major medical research efforts.

History.—s. 116, ch. 90-179.



617.2002 - Corporation not for profit organized pursuant to s. 2, ch. 87-296; requirements.

617.2002 Corporation not for profit organized pursuant to s. 2, ch. 87-296; requirements.—A corporation not for profit organized pursuant to the provisions of s. 2, chapter 87-296, Laws of Florida, must meet the following requirements:

(1) At least 25 percent of its physicians must have a full-time contract for the provision of medical services with the corporation, be currently certified as specialists by the appropriate American specialty boards accredited by the Council on Medical Education of the American Medical Association, and have clinical privileges at one or more hospitals in this state.

(2) A hospital owned by a corporation organized pursuant to s. 2, chapter 87-296, Laws of Florida, must provide Medicaid and charity care.

History.—s. 117, ch. 90-179.



617.2003 - Proceedings to revoke articles of incorporation or charter or prevent its use.

617.2003 Proceedings to revoke articles of incorporation or charter or prevent its use.—If any member or citizen complains to the Department of Legal Affairs that any corporation organized under this act was organized or is being used as a cover to evade any of the laws against crime, or for purposes inconsistent with those stated in its articles of incorporation or charter, or that an officer or director of a corporation has participated in a sale or transaction that is affected by a conflict of interest or from which he or she derived an improper personal benefit, either directly or indirectly, and shall submit prima facie evidence to sustain such charge, together with sufficient money to cover court costs and expenses, the department shall institute and in due course prosecute to final judgment such legal or equitable proceedings as may be considered advisable either to revoke the articles of incorporation or charter, to prevent its improper use, or to recover on behalf of the corporation or its unknown beneficiaries any profits improperly received by the corporation or its officers or directors.

History.—s. 118, ch. 90-179; s. 105, ch. 97-102.



617.2004 - Extinct churches and religious societies; property.

617.2004 Extinct churches and religious societies; property.—Property, both real and personal, belonging to or held in trust for any church or any religious society belonging to any religious denomination in this state that has or shall become extinct, shall vest in and become the property of that denomination of which such church or religious society is a member. However, this section shall not affect the title to any property that is now held by any of the denominational associations or organizations of the state, and this section shall not affect the reversionary interest of any person in such property or any valid lien thereon.

History.—s. 119, ch. 90-179.



617.2005 - Extinct churches and religious societies; dissolution.

617.2005 Extinct churches and religious societies; dissolution.—Any church or religious society in this state which has ceased or failed to maintain religious worship or service, or to use its property for religious worship or services according to the tenets, usages, and customs of a church of the denomination of which it is a member in this state for the space of 2 consecutive years, or whose membership has so diminished in numbers or in financial strength as to render it impossible for such church or society to maintain religious worship or services, or to protect its property from exposure to waste and dilapidation for a period of 2 years, shall be extinct. Upon the facts being established to the satisfaction of the circuit court in and for the county in which such church or society has been situated, an order of such court may be made dissolving the church or religious society and the property of such church or society, or the property which may be held in trust for such church or society, may by court order be transferred to and the title and possession thereof vested in the denomination of which such church or society was a member. A copy of the decree of dissolution shall be filed with the Department of State.

History.—s. 120, ch. 90-179.



617.2006 - Incorporation of labor unions or bodies.

617.2006 Incorporation of labor unions or bodies.—Any group or combination of groups of workers or wage earners, bearing the name labor, organized labor, federation of labor, brotherhood of labor, union labor, union labor committee, trade union, trades union, union labor council, building trades council, building trades union, allied trades union, central labor body, central labor union, federated trades council, local union, state union, national union, international union, district labor council, district labor union, American Federation of Labor, Florida Federation of Labor, or any component parts or significant words of such terms, whether the same be used in juxtaposition or with interspace, may be incorporated under this act.

(1) In addition to the requirements of ss. 617.02011 and 617.0202, the articles of incorporation for a labor union or body shall set forth the necessity for the incorporation, shall be subscribed to by not less than five persons, and shall be acknowledged by all of the subscribers, who shall also make and subscribe to an oath, to be endorsed on the articles of incorporation, that it is intended in good faith to carry out the purposes and objects set forth in the articles of incorporation. The articles of incorporation shall be filed in the office of the clerk of the circuit court of the county in which the labor union or body is organized, and the approval of the judge of the circuit court shall be obtained.

(2) The subscribers of the articles of incorporation shall give notice of their intention to obtain approval thereof by the circuit judge. Such notice shall state the name of the judge, the date the articles of incorporation will be presented, and the general nature and necessity of the articles of incorporation. Notice shall be published in a newspaper of general circulation in the county in which the labor union or body is organized at least once, or posted at the courthouse door in counties having no newspapers, at least 10 days prior to the date the articles of incorporation will be presented to the judge.

(3) When presented to the judge, the articles of incorporation shall be accompanied by a petition, signed and sworn to by the subscribers, stating fully the aims and purposes of such organization and the necessity therefor.

(4) Upon the filing of the articles of incorporation and the petition, and the giving of such notice, the circuit judge to whom such petition may be addressed shall, upon the date stated in such notice, take testimony and inquire into the admissions and purposes of such organization and the necessity therefor, and upon such hearing, if the circuit judge shall be satisfied that the allegations set forth in the petition and articles of incorporation have been substantiated, and shall find that such organization will not be harmful to the community in which it proposes to operate, or to the state, and that it is intended in good faith to carry out the purposes and objects set forth in the articles of incorporation, and that there is a necessity therefor, the judge shall approve the articles of incorporation and endorse his or her approval thereon. Upon the filing of the articles of incorporation with its endorsements thereupon with the Department of State and payment of the filing fees specified in s. 617.0122, the subscribers and their associates and successors shall be a corporation by the name given.

(5) Any person may intervene by filing an answer to the petition stating his or her reasons, if any, and be heard thereon, why the circuit judge shall not approve the articles of incorporation.

(6) The existence, amendment of the articles of incorporation, and dissolution of any such corporation shall be in accordance with this act.

History.—s. 121, ch. 90-179; s. 106, ch. 97-102.



617.2007 - Sponge packing and marketing corporations.

617.2007 Sponge packing and marketing corporations.—Persons engaged in the business of buying, selling, packing, and marketing commercial sponges may incorporate under this act to aid in facilitating the orderly cooperative buying, selling, packing, and marketing of commercial sponges. Such association is not a combination in restraint of trade or an illegal monopoly or an attempt to lessen competition or fix prices arbitrarily, and any marketing contract or agreement by the corporation and its members, or the exercise of any power granted by this act is not illegal or in restraint of trade.

History.—s. 122, ch. 90-179.



617.2101 - Corporation authorized to act as trustee.

617.2101 Corporation authorized to act as trustee.—Any corporation, organized under this act, may act as trustee of property whenever the corporation has either a beneficial, contingent, or remainder interest in such property. Any corporation may accept and hold the legal title to property, the beneficial interest of which is owned by any other eleemosynary institution or nonprofit corporation or fraternal, benevolent, charitable, or religious society or association.

History.—s. 127, ch. 90-179.



617.2102 - Fines and penalties against members.

617.2102 Fines and penalties against members.—A corporation may, if so authorized in the bylaws, levy fines or otherwise penalize members of the corporation. No fine or penalty shall be levied until after the corporation has provided notice thereof to the members concerned and has afforded the member an opportunity to be heard on the matter. The foregoing notice and hearing shall not be required as to the levy of a late fee for nonpayment of dues.

History.—s. 77, ch. 93-281.



617.2104 - Florida Uniform Prudent Management of Institutional Funds Act.

617.2104 Florida Uniform Prudent Management of Institutional Funds Act.—

(1) SHORT TITLE.—This section may be cited as the “Florida Uniform Prudent Management of Institutional Funds Act.”

(2) DEFINITIONS.—For purposes of this section:

(a) “Charitable purpose” means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose the achievement of which is beneficial to the community.

(b) “Endowment fund” means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.

(c) “Gift instrument” means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

(d) “Institution” means:

1. A person organized and operated exclusively for charitable purposes, other than:

a. An individual; or

b. A trust subject to s. 518.11;

2. A government or governmental subdivision, agency, or instrumentality to the extent that it holds funds exclusively for a charitable purpose; or

3. A trust that had both charitable and noncharitable interests after all noncharitable interests have been terminated if the trust is not subject to s. 518.11.

(e) “Institutional fund” means a fund held by an institution exclusively for charitable purposes. The term does not include:

1. Program-related assets;

2. A fund held for an institution by a trustee that is not an institution;

3. A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund; or

4. A fund managed or administered by the State Board of Administration pursuant to its constitutional or statutory authority.

(f) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(g) “Program-related asset” means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(h) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(3) STANDARD OF CONDUCT IN MANAGING AND INVESTING INSTITUTIONAL FUND.—

(a) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b) In addition to complying with the duty of loyalty imposed by law other than this section, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(c) In managing and investing an institutional fund, an institution:

1. May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution.

2. Shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

(d) An institution may pool two or more institutional funds for purposes of management and investment.

(e) Except as otherwise provided by a gift instrument, the following rules apply:

1. In managing and investing an institutional fund, the following factors, if relevant, must be considered:

a. General economic conditions.

b. The possible effect of inflation or deflation.

c. The expected tax consequences, if any, of investment decisions or strategies.

d. The role that each investment or course of action plays within the overall investment portfolio of the fund.

e. The expected total return from income and the appreciation of investments.

f. Other resources of the institution.

g. The needs of the institution and the fund to make distributions and to preserve capital.

h. An asset’s special relationship or special value, if any, to the charitable purposes of the institution.

2. Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund’s portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

3. Except as otherwise provided by law other than this section, an institution may invest in any kind of property or type of investment consistent with this section.

4. An institution shall diversify the investments of an institutional fund unless the institution reasonably and prudently determines under this section that the purposes of the fund are better served without diversification.

5. Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this section.

6. A person that has special skills or expertise, or is selected in reliance upon the person’s representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.

(4) APPROPRIATION FOR EXPENDITURE OR ACCUMULATION OF ENDOWMENT FUND; RULES OF CONSTRUCTION.—

(a) Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith with the care that an ordinarily prudent person in a like position would exercise under similar circumstances and shall consider, if relevant, the following factors:

1. The duration and preservation of the endowment fund.

2. The purposes of the institution and the endowment fund.

3. General economic conditions.

4. The possible effect of inflation or deflation.

5. The expected total return from income and the appreciation of investments.

6. Other resources of the institution.

7. The investment policy of the institution.

(b) To limit the authority to appropriate for expenditure or accumulate under paragraph (a), a gift instrument must specifically state the limitation.

(c) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only “income,” “interest,” “dividends,” or “rents, issues, or profits,” or “to preserve the principal intact,” or words of similar import:

1. Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund.

2. Do not otherwise limit the authority to appropriate for expenditure or accumulate under paragraph (a).

(5) DELEGATION OF MANAGEMENT AND INVESTMENT FUNCTIONS.—

(a) Subject to any specific limitation set forth in a gift instrument or in law other than this section, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

1. Selecting an agent.

2. Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund.

3. Periodically reviewing the agent’s actions in order to monitor the agent’s performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c) An institution that complies with paragraph (a) is not liable for the decisions or actions of an agent to which the function was delegated.

(d) By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e) An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law other than this section.

(6) RELEASE OR MODIFICATION OF RESTRICTIONS ON MANAGEMENT, INVESTMENT, OR PURPOSE.—

(a) If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

(b) If consent of the donor in a record cannot be obtained by reason of the donor’s death, disability, unavailability, or impossibility of identification, a governing board may modify a restriction contained in a gift instrument regarding the management, investment, or use of an institutional fund if the fund has a total value of $100,000 or less and the restriction has become impracticable or wasteful; impairs the management, investment, or use of the fund; or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund.

(c) If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, after providing written notice to the Attorney General, may release or modify the restriction, in whole or part, if:

1. The institutional fund subject to the restriction has a total value of at least $100,000 and not more than $250,000;

2. More than 20 years have elapsed since the fund was established; and

3. The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.

(d) The circuit court for the circuit in which an institution is located, upon application of that institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the Attorney General of the application. To the extent practicable, any modification must be made in accordance with the donor’s probable intention.

(e) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the circuit court for the circuit in which an institution is located, upon application of that institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the Attorney General of the application.

(7) REVIEWING COMPLIANCE.—Compliance with this section is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.

(8) APPLICATION TO EXISTING INSTITUTIONAL FUNDS.—This section applies to institutional funds existing on or established after the effective date of this section. As applied to institutional funds existing on the effective date of this section, this section governs only decisions made or actions taken on or after that date.

(9) RELATION TO ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT.—This section modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. ss. 7001 et seq., but does not modify, limit, or supersede s. 101(c) of that act, 15 U.S.C. s. 7001(c), or authorize electronic delivery of any of the notices described in s. 103(b) of that act, 15 U.S.C. s. 7003(b).

(10) UNIFORMITY OF APPLICATION AND CONSTRUCTION.—In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History.—s. 1, ch. 2011-170.



617.2105 - Corporation issued a deed to real property.

617.2105 Corporation issued a deed to real property.—When a corporation or foreign corporation subject to this chapter is issued a deed to real property in the state by the Board of Trustees of the Internal Improvement Trust Fund containing a reverter clause that restricts the use of property to specified uses in the deed, the failure to put the property to the required use within a period of 3 years after the grant, unless a stricter time period is contained in the deed, is prima facie evidence that the restriction is violated, subjecting the property to reversion to the Board of Trustees of the Internal Improvement Trust Fund at its discretion. This section applies retroactively and prospectively and may not be construed to excuse for any period of time a use of the property in violation of the restrictive use.

History.—s. 2, ch. 2011-170.



617.221 - Membership associations.

617.221 Membership associations.—

(1) As used in this section, the term “membership association” means a not-for-profit corporation, including a department or division of such corporation, the majority of whose board members are constitutional officers who, pursuant to s. 1001.32(2), operate, control, and supervise public entities that receive annual state appropriations through a statutorily defined formulaic allocation that is funded and prescribed annually in the General Appropriations Act or the substantive bill implementing the annual appropriations act. The term does not include a labor organization as defined in s. 447.02 or an entity funded through the Justice Administrative Commission.

(2) Dues paid to a membership association which are paid with public funds shall be assessed for each elected or appointed public officer and may be paid to a membership association. If a public officer elects not to join the membership association, the dues assessed to that public officer may not be paid to the membership association.

History.—s. 1, ch. 2016-237.






Chapter 618 - AGRICULTURAL COOPERATIVE MARKETING ASSOCIATIONS

618.01 - Definitions.

618.01 Definitions.—In construing this chapter, where the context permits, the word, phrase, or term:

(1) “Agricultural products” shall include aquacultural, horticultural, viticultural, forestry, aquatic, dairy, livestock, poultry, bee, and any farm products.

(2) “Member” shall include actual members of associations without capital stock and holders of common stock in associations organized with capital stock.

(3) “Association” means any corporation organized as a cooperative association, for the mutual benefit of its members either as producers of agricultural products or as nonprofit cooperative organizations of producers of agricultural products, or both, and in which the return on the stock or membership capital is limited to an amount not to exceed 8 percent per annum, and in which during any fiscal year thereof the value of business done with nonmembers shall not exceed the business done with members during the same period.

(4) Associations organized hereunder shall be deemed “nonprofit,” inasmuch as they are not organized to make profit for themselves, as such, or for their members, as such, but only for their members as producers.

History.—s. 2, ch. 9300, 1923; CGL 6467; s. 2, ch. 14675, 1931; s. 1, ch. 74-88; s. 8, ch. 87-367.



618.02 - Who may organize association.

618.02 Who may organize association.—Three or more persons engaged in the production of any agricultural products, or three or more associations, may form a nonprofit cooperative association under the provisions of this chapter.

History.—s. 3, ch. 9300, 1923; CGL 6468; s. 3, ch. 14675, 1931.



618.03 - Preliminary investigation.

618.03 Preliminary investigation.—Every group of persons contemplating the organization of an association under this chapter is urged to communicate with the Department of Agriculture and Consumer Services, which will inform it whatever a survey of the marketing conditions affecting the commodities to be handled by the proposed association indicates regarding probable success.

History.—s. 5, ch. 9300, 1923; CGL 6470; s. 5, ch. 14675, 1931; ss. 14, 35, ch. 69-106.



618.04 - Articles of incorporation; fees.

618.04 Articles of incorporation; fees.—Each association organized under this chapter shall prepare and file articles of incorporation setting forth:

(1) The name of the association, which may or may not include the word “cooperative” or any abbreviation thereof;

(2) The purpose for which it is formed;

(3) The place where its principal office within the state will be located;

(4) Whether the association is to have perpetual existence and, if not, the term of its existence;

(5) The names and addresses (not less than three), of those who are to serve as directors for the first term or until the election of their successors;

(6) If organized without capital stock, whether the property rights and interest of each member shall be equal or unequal; if unequal, the general rules applicable to all members by which the property rights and interest, respectively, of each member may and shall be determined and fixed; and provision for the admission of new members, who shall be entitled to share in the property of the association with the old members, in accordance with such general rules. This provision or paragraph of the articles of incorporation shall not be altered, amended or repealed, except by the written consent or vote of three-fourths of the members;

(7) If organized with capital stock, the amount of such stock and the number of shares into which the capital stock is to be divided, whether all or part of the same shall have a par value, and if so, the par value thereof, whether all or part of the same shall have no par value, and if there is to be more than one class of stock created, a description of the different classes, the number of shares in each class, and the relative rights, interests, and preferences each class shall represent;

(8)(a) In addition to the foregoing, the articles of incorporation of any association incorporated hereunder may contain any provision consistent with law with respect to management, regulation, government, financing, indebtedness, membership, the establishment of voting districts, and the election of delegates for representative purposes, the issuance, retirement and transfer of its stock, if formed with capital stock or any provisions relative to the way or manner in which it shall operate or with respect to its members, officers, or directors, and any other provisions relating to its affairs.

(b) The articles shall be subscribed by the incorporators and acknowledged by one of them, if individuals, or by the president or any vice president of one of them, if corporations, before an officer authorized by law to take and certify acknowledgments of deeds and conveyances, and shall be filed with the Department of State accompanied by a fee of $52.50 which shall be the only fee required therefor; and thereupon the association shall be and constitute a body corporate under the provisions of this chapter, and a copy of said articles of incorporation certified by the Department of State shall be received in all the courts of this state and other places, as prima facie evidence of the facts contained therein and of the due incorporation of such association.

History.—s. 8, ch. 9300, 1923; CGL 6473; s. 8, ch. 14675, 1931; s. 2, ch. 16879, 1935; s. 1, ch. 29813, 1955; ss. 10, 35, ch. 69-106; s. 16, ch. 71-114; s. 70, ch. 90-132.



618.05 - Amendment of articles of incorporation.

618.05 Amendment of articles of incorporation.—The articles of incorporation may be altered or amended at any regular meeting or any special meeting called for the purpose. An amendment must first be approved by two-thirds of the directors and then adopted by a vote representing a majority of a quorum of the members attending a meeting of which notice of the proposed amendment shall have been given. Thereupon the association shall make under its corporate seal and the hands of its president or vice president and secretary or assistant secretary, a certificate accordingly, and the president or vice president shall duly execute and acknowledge such certificate before an officer authorized by law to take and certify acknowledgments of deeds, and such certificate so executed and acknowledged shall be filed with the Department of State; and upon so filing the same, the articles of incorporation of such association shall be deemed to be amended accordingly; provided, however, a fee of only $15 shall be required therefor by the Department of State.

History.—s. 9, ch. 9300, 1923; CGL 6474; s. 9, ch. 14675, 1931; s. 3, ch. 16879, 1935; ss. 10, 35, ch. 69-106; s. 17, ch. 71-114.



618.06 - Purposes of incorporation.

618.06 Purposes of incorporation.—An association may be organized under this chapter for the purpose of engaging in any cooperative activity in connection with the producing, marketing, or selling of agricultural products; or with the growing, harvesting, preserving, drying, processing, canning, packing, grading, storing, warehousing, handling, shipping, or utilizing such products; or the manufacturing or marketing of the byproducts thereof; or in connection with any of the activities mentioned herein, the manufacturing, selling, or supplying of machinery, equipment or supplies; or in the financing of any of the above-enumerated activities; or in performing or furnishing business or educational services, on a cooperative basis for those engaged in agriculture as bona fide producers of agricultural products or in any one or more of the activities specified herein.

History.—s. 4, ch. 9300, 1923; CGL 6469; s. 4, ch. 14675, 1931.



618.07 - Powers of corporations.

618.07 Powers of corporations.—Except as the same may be limited in its articles of incorporation, each association organized under this chapter shall have the following powers:

(1) To engage in any activity in connection with the producing, marketing, selling, preserving, growing, harvesting, drying, processing, manufacturing, canning, packing, grading, warehousing, storing, handling, or utilizing of agricultural products or in the manufacturing or marketing of the byproducts thereof; or in any activities in connection with the manufacturing, purchasing, hiring or using supplies, machinery, or equipment; or in the financing of any of the above-enumerated activities, or in performing business or educational services, on a cooperative basis, for those engaged in agriculture as bona fide producers of agricultural products; or in any one or more of the activities specified herein;

(2) To borrow money from any source without limitation as to amount of corporate indebtedness or liability, with authority to give any kind or form of obligation or security therefor;

(3) To act as the agent or representative of any person in any of the above-mentioned activities;

(4) To make loans or advances to members and to their members, to nonmember patrons, and to nonmember patrons of members, with authority to accept therefor any kind, form or type of obligation with or without security; to purchase, endorse, discount, sell, or guarantee the payment of any note, draft, bill of exchange, indenture, bill of sale, mortgage, or other obligation, the proceeds of which have been advanced or used in the first instance for any of the purposes provided for herein; to discount for or purchase from any association organized under the laws of any state, with or without its endorsement, any note, draft, bill of exchange, indenture, bill of sale, mortgage, or other obligation the proceeds of which are advanced or used in the first instance for carrying on any cooperative activity authorized in this chapter and with authority to dispose of same with or without endorsement. An association organized under this chapter and exercising any of the powers provided in this subsection shall not engage in the business of banking;

(5) To purchase or otherwise acquire, to hold, own, and exercise all rights of ownership in, and to sell, transfer, pledge, or guarantee the payment of dividends or interest on, or the retirement or redemption of shares, of capital stock, bonds, or other obligations of any corporation or association, engaged in any directly or indirectly related activity, or in the producing, picking, hauling, packing, shipping, handling, warehousing, financing, canning, preserving, processing, manufacturing, utilizing, marketing, or selling of any of the products handled by the association, or any byproducts thereof;

(6) To establish reserves and to invest the funds thereof in bonds, or in such other property as may be provided in the bylaws;

(7) To buy, hold, and exercise all privileges of ownership over such real or personal property, as may be necessary or convenient for the conduct and operation of any of the business of the association or incidental thereto;

(8) To sell, convey, and transfer all of the assets of the association; provided, such sale shall be consented to by not less than two-thirds of its members or by the holders of not less than two-thirds of its common stock, which consent shall be given either in writing, or by vote at a special meeting of its members or stockholders called for that purpose;

(9) To establish, secure, own, and develop patents, trademarks, and copyrights;

(10) To do each and everything necessary, suitable or proper for the accomplishment of any one of the purposes, or the attainment of any one or more of the objects herein enumerated, or conducive to or expedient for the interest or benefit of the association, and to contract accordingly; and in addition, to exercise and possess all powers, rights, and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged, and any other rights, powers, and privileges granted by the laws of this state to corporations for profit, except such as are inconsistent with the express provisions of this chapter; and to do any such thing anywhere;

(11) No association organized under this chapter, during any fiscal year thereof, shall deal in or handle products, machinery, equipment, supplies, or perform services for and on behalf of nonmembers to an amount greater in value than such as are dealt in, handled, or performed by it for and on behalf of members during the same period.

History.—s. 6, ch. 9300, 1923; CGL 6471; s. 6, ch. 14675, 1931; s. 1, ch. 16879, 1935.



618.08 - Corporations may mortgage farm supplies.

618.08 Corporations may mortgage farm supplies.—A mortgage, executed by a cooperative association, may cover its stock of farm supplies, changing in specifics, which stock mortgagor is permitted to retain in its possession and sell in the usual course of business. The lien of such mortgage shall be lost on all farm supplies sold up to the time of foreclosure, and shall attach to the farm supplies acquired to replenish the stock. No such mortgage shall be invalid as to creditors of the mortgagor because the mortgagor is permitted to retain possession and sell such mortgaged property in the usual course of business; provided, the mortgagor replenishes such property from the proceeds of sale or applies such proceeds in payment of the mortgage debt. In all other respects the laws relating to chattel mortgages shall be applicable to such mortgages.

History.—ss. 1, 2, ch. 17111, 1935; CGL 1936 Supp. 6471(1); s. 1, ch. 99-3.



618.09 - Bylaws.

618.09 Bylaws.—Each association incorporated under this chapter shall adopt for its government and management, a code of bylaws not inconsistent with the powers granted by this chapter. A majority vote of a quorum of the members or stockholders attending a meeting, of which notice of the proposed bylaws shall have been given, is sufficient to adopt or amend the bylaws. Each association, under its bylaws, may provide for any or all of the following matters:

(1) The time, place, and manner of calling and conducting its meetings, which meetings and meetings of its directors, may be held either within or without the state.

(2) The number of stockholders or members constituting a quorum.

(3) The right of members or stockholders to vote by proxy or by mail or both; and the conditions, manner, form, and effects of such votes.

(4) The number of directors constituting a quorum.

(5) The qualifications, compensation, and duties and term of office of directors and officers; time of their election and the mode and manner of giving notice thereof.

(6) Penalties for violations of the bylaws.

(7) The amount of entrance, organization, and membership fees, if any; the manner and method of collection of the same; and the purposes for which they may be used.

(8) The amount which each member or stockholder shall be required to pay annually or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member or stockholder for services rendered by the association to him or her and the time of payment and the manner of collection; and the form of marketing contract between the association and its members or stockholders, which marketing contract shall be binding upon every member or stockholder, unless otherwise agreed upon in writing.

(9) The number and qualification of members or stockholders of the association and the conditions precedent to membership or ownership of common stock; the method, time, and manner of permitting members to withdraw or the holders of common stock to transfer their stock; the manner of assignment and transfer of the interest of members and of the shares of common stock; the condition upon which and time when membership of any member shall cease; the automatic suspension of the rights of a member when he or she ceases to be eligible to membership in the association; the mode, manner, and effect of the expulsion of a member; whether a member upon withdrawal, death, or expulsion shall have any interest in the property of the association, if organized without capital stock; the manner of determining the value of the property interest or the shares of common stock of retiring or expelled members, which interest or stock may be conclusively appraised by the board of directors of the association and purchased by the association at such value within 1 year after the date of such retirement or expulsion.

History.—s. 10, ch. 9300, 1923; CGL 6475; s. 10, ch. 14675, 1931; s. 4, ch. 16879, 1935; s. 7, ch. 22858, 1945; s. 108, ch. 97-102.



618.10 - Membership of corporation.

618.10 Membership of corporation.—

(1) Under the terms and conditions prescribed in the bylaws adopted by it, an association may admit as members, or issue common stock only to persons engaged in the production of agricultural products and to associations as defined in this chapter.

(2) An association organized hereunder may become a member or stockholder of any other association or corporation.

History.—s. 7, ch. 9300, 1923; CGL 6472; s. 7, ch. 14675, 1931; s. 7, ch. 22858, 1945.



618.11 - How meetings called.

618.11 How meetings called.—In its bylaws each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time, and 10 percent of the members or stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. Such meeting must thereupon be called by the directors. Notice of all special meetings, together with a statement of the purpose thereof, shall be mailed to each member at least 10 days prior to the meeting; provided, however, that the bylaws may require instead that such notice may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.

History.—s. 11, ch. 9300, 1923; CGL 6476; s. 11, ch. 14675, 1931.



618.12 - Directors; election.

618.12 Directors; election.—

(1) The affairs of the association shall be managed by a board of not less than three directors, to be elected by the members or stockholders, with such qualifications as may be provided for in the articles of incorporation or the bylaws. The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be nominated according to such district, either directly or by district delegates elected by the members in that district. In such case the bylaws shall specify the number of directors to be nominated by each district, the manner and method of reapportioning the directors and of redistricting the territory covered by the association. The bylaws may provide that primary elections shall be held in each district to nominate the directors apportioned to such districts and the result of all such primary elections may be ratified by the next regular meeting of the association or may be considered final as to the association. The bylaws may provide that one or more directors may be nominated by the Department of Agriculture and Consumer Services or by the other directors nominated by the members or their delegates. Such directors shall represent primarily the interest of the general public in such associations. Such directors shall not number more than one-third of the entire number of directors.

(2) An association may provide a fair remuneration for the time actually spent by its officers and directors in the service and for the service of the members of its executive committee. No director, during the term of her or his office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association or others, or differing from terms generally current in that district.

(3) The bylaws may provide for an executive committee to be elected by the board of directors from within or without the membership of the board and may allot to such committee all the functions and powers of the board of directors, subject to the general direction and control of the board.

(4) When a vacancy on the board of directors occurs other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy, unless the bylaws provide for the nomination of directors by districts. In such case the board of directors shall call a special meeting of the members or stockholders in the respective district to nominate a person qualified to fill the vacancy.

History.—s. 12, ch. 9300, 1923; CGL 6477; s. 12, ch. 14675, 1931; ss. 14, 35, ch. 69-106; s. 109, ch. 97-102.



618.13 - Officers; election.

618.13 Officers; election.—The directors shall elect from their number a president and one or more vice presidents. They shall also elect a secretary, a treasurer, and such other officers as may be provided for in the bylaws, none of whom need be directors or members of the association. The office of secretary and treasurer may be combined into one office designated as secretary-treasurer, or both functions and titles may be united in one person. The treasurer may be a bank or any depository, and as such, shall not be considered as an officer, but as a function of the board of directors, and in such case the secretary shall perform the usual accounting duties of the treasurer excepting that the funds shall be deposited only as and where authorized by the board of directors.

History.—s. 13, ch. 9300, 1923; CGL 6478; s. 13, ch. 14675, 1931.



618.14 - Removal of officers and directors.

618.14 Removal of officers and directors.—

(1) Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by 10 percent of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association, and by a vote of a majority of the members, the association may remove the officer or director and fill the vacancy. The director or officer against whom such charges have been brought shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses, and the person bringing the charges against him or her shall have the same opportunity.

(2) In case the bylaws provide for election of directors by districts with primary elections in each district then the petition for removal of a director must be signed by 20 percent of the members residing in the district from which he or she was elected. The board of directors must call a special meeting of the members residing in that district to consider the removal of the director. By a vote of the majority of the members of that district, the director in question shall be removed from office.

History.—s. 15, ch. 9300, 1923; CGL 6480; s. 15, ch. 14675, 1931; s. 110, ch. 97-102.



618.15 - Capital stock and membership.

618.15 Capital stock and membership.—

(1) When a member of an association organized without capital stock has paid his or her membership fee in full the member shall receive a certificate of membership. An association may issue its shares of stock having no par value from time to time for such consideration as may be fixed by the board of directors. No association shall issue stock until it has been fully paid for. Promissory notes may be accepted by the association as full or partial payment for such stock. The association shall hold the stock as security for the payment of the note; but such retention as security shall not affect the right of any stockholder to vote unless such notes are past due.

(2) No member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his or her membership fee or subscription to capital stock, including any unpaid balance on any promissory notes given in payment thereof.

(3) No stockholder of an association organized under this chapter, except an association organized under this chapter or an association as defined in this chapter, shall own more than one-third of the outstanding common stock of the association; and an association in its bylaws may limit the amount of common stock which one member may own to an amount less than one-third of the outstanding common stock. The association shall limit its dividends on stock both common and preferred, to any amount not greater than 8 percent per annum on the par value thereof, or if such capital stock is without par value, then upon the actual cash value of the consideration received by the association therefor. The association by the vote of its directors, may establish and accumulate reserves out of earnings, including a permanent surplus fund as an addition to capital. Net income in excess of additions to reserves and surpluses so established shall be distributed to the members of the association on the basis of patronage. Any distribution of reserves and surpluses at any time shall be made to members at the time such distribution is ordered on the basis of patronage.

(4) Any receipts or dividends from subsidiary corporations or from stock or other securities owned by the association shall be included in the ordinary receipts of the association.

(5) No member in any association without capital stock shall be entitled to more than one vote; but the bylaws may provide that such members or the holders of common stock in an association with capital stock, may vote upon any or all questions on a patronage basis.

(6) Preferred stock may be sold to any person, member or nonmember, and may be redeemable or retirable by the association on such terms and conditions as may be provided for in the articles of incorporation, and printed on the stock certificates. The bylaws, except as otherwise provided for in this chapter, shall prohibit the transfer of the common stock of the association to persons not engaged in the production of agricultural products and such restrictions shall be printed upon every certificate of stock subject thereto.

History.—s. 14, ch. 9300, 1923; CGL 6479; s. 14, ch. 14675, 1931; s. 111, ch. 97-102.



618.16 - Referendum upon certain motions.

618.16 Referendum upon certain motions.—Upon demand of one-third of the entire board of directors made immediately and so recorded at the same meeting at which the original motion was passed any matter that has been approved or passed by the board must be referred to the entire membership or the stockholders for decision at the next special or regular meeting; provided, however, that a special meeting may be called for the purpose.

History.—s. 16, ch. 9300, 1923; CGL 6481; s. 16, ch. 14675, 1931.



618.17 - Marketing contracts.

618.17 Marketing contracts.—The association and its members may make and execute marketing contracts requiring the members to sell, for any period of time, all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any agencies designated by the association. The contracts may provide that the association may sell or resell the products of its members with or without taking title thereto; and pay to its members the resale price, after deducting all necessary selling, overhead and other costs and expenses, including interest or dividends on stock, not exceeding 8 percent per annum, and reserves for retiring the stock, if any; and other proper reserves; and any other proper deductions.

History.—s. 17, ch. 9300, 1923; CGL 6482(1); s. 17, ch. 14675, 1931.



618.18 - Remedies for breach of marketing contract.

618.18 Remedies for breach of marketing contract.—

(1) The bylaws and the marketing contract may fix, as liquidated damages, specific sums to be paid by the member or stockholder of the association upon the breach by her or him of any provisions of the marketing contract regarding the sale or delivery or withholding of products; and may further provide that the member will pay all costs, premiums for bonds, expenses and fees in case any action is brought upon the contract by the association; and any such provisions shall be valid and enforceable in the courts of this state.

(2) In the event of any such breach or threatened breach of such marketing contract by a member, the association shall be entitled to an injunction to prevent the further breach of the contract and to a decree of specific performance thereof. Pending the adjudication of such an action and upon filing a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.

History.—s. 17, ch. 9300, 1923; CGL 6482(1); s. 18, ch. 14675, 1931; CGL 1936 Supp. 6482(1); s. 7, ch. 22858, 1945; s. 112, ch. 97-102.



618.19 - Contracts and agreements with other like associations.

618.19 Contracts and agreements with other like associations.—Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements and contracts, and arrangements with any other cooperative corporation, association or associations, formed in this or in any other state, for the cooperative and more economical carrying on of its business or any part thereof. Any two or more associations may, by agreement between them, unite in employing and using or may separately employ and use the same personnel, methods, means, and agencies for carrying on and conducting their respective businesses.

History.—s. 22, ch. 9300, 1923; CGL 6487; s. 22, ch. 14675, 1931.



618.20 - Purchase of interest in like corporations.

618.20 Purchase of interest in like corporations.—

(1) An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any other association or corporation, with or without capital stock, and engaged in planting, growing, producing, preserving, drying, processing, canning, packing, storing, warehousing, handling, shipping, utilizing, manufacturing, or selling of agricultural products, or byproducts thereof; or in performing business or educational services; or in the financing of any of the above enumerated activities.

(2) If such corporations are warehousing corporations, they may issue legal warehouse receipts to the associations against the commodities delivered by it, or to any other person and such legal warehouse receipts shall be considered as adequate collateral to the extent of the usual and current value of the commodity represented thereby. In case such warehouse is licensed, or licensed and bonded under the laws of this or any other state or the United States, its warehouse receipt delivered to the association on commodities of the association or its members, or delivered by the association or its members, shall not be challenged or discriminated against because of ownership or control wholly or in part, by the association.

History.—s. 21, ch. 9300, 1923; CGL 6486; s. 21, ch. 14675, 1931.



618.21 - Corporations not in restraint of trade.

618.21 Corporations not in restraint of trade.—No association as defined in this chapter while engaged in any of the activities specified in s. 618.20 shall be deemed to be a conspiracy, or a combination in unlawful restraint of trade, or an illegal monopoly, or an attempt to lessen competition or to fix prices arbitrarily; nor shall the marketing contracts and agreements between the association and its members or any agreements authorized in this chapter, be considered illegal as such, or in unlawful restraint of trade, or part of a conspiracy or combination to accomplish an improper or illegal purpose.

History.—s. 24, ch. 9300, 1923; CGL 6489; s. 24, ch. 14675, 1931.



618.22 - Adoption of provisions of this chapter by prior corporations.

618.22 Adoption of provisions of this chapter by prior corporations.—Any corporation or association, organized under previously existing statutes, may, by a majority vote of its stockholders or members, be brought under the provisions of this chapter by limiting its membership and adopting the other restrictions as provided herein. It shall make out in duplicate a statement signed and sworn to by its directors to the effect that the corporation or association has, by a majority vote of its stockholders or members, decided to accept the benefits and be bound by the provisions of this chapter and has authorized all changes accordingly. Articles of incorporation shall be filed as required in s. 618.04, except that they shall be signed by the members of the then board of directors. The filing fee shall be the same as for filing an amendment to articles of incorporation.

History.—s. 23, ch. 9300, 1923; CGL 6488; s. 23, ch. 14675, 1931.



618.221 - Conversion into a corporation for profit.

618.221 Conversion into a corporation for profit.—Any association incorporated under or that has adopted the provisions of this chapter, may, by a majority vote of its stockholders or members be brought under part I of chapter 607, as a corporation for profit by surrendering all right to carry on its business under this chapter, and the privileges and immunities incident thereto. It shall make out in duplicate a statement signed and sworn to by its directors to the effect that the association has, by a majority vote of its stockholders or members, decided to surrender all rights, powers, and privileges as a nonprofit cooperative marketing association under this chapter and to do business under and be bound by part I of chapter 607, as a corporation for profit and has authorized all changes accordingly. Articles of incorporation shall be delivered to the Department of State for filing as required under part I of chapter 607, except that they shall be signed by the members of the then board of directors. The filing fees and taxes shall be as provided under part I of chapter 607. Such articles of incorporation shall adequately protect and preserve the relative rights of the stockholders or members of the association so converting into a corporation for profit; provided that no rights or obligations due any stockholder or member of such association or any other person, firm, or corporation which have not been waived or satisfied shall be impaired by such conversion into a corporation for profit as herein authorized.

History.—s. 2, ch. 29813, 1955; s. 8, ch. 79-9; s. 234, ch. 79-400; s. 50, ch. 2014-209; s. 75, ch. 2016-10.



618.23 - Quo warranto to test validity of corporation.

618.23 Quo warranto to test validity of corporation.—The right of an association claiming to be organized and incorporated and carrying on its business under this chapter to do and to continue its business, may be inquired into by quo warranto at the suit of the Department of Legal Affairs, but not otherwise.

History.—s. 26, ch. 14675, 1931; CGL 1936 Supp. 6489(2); ss. 11, 35, ch. 69-106.



618.24 - Application of general corporation laws.

618.24 Application of general corporation laws.—The provisions of the laws of this state with respect to corporations for profit and all powers and rights thereunder shall apply to associations organized under this chapter, except where such provisions are in conflict with or inconsistent with the express provisions of this chapter.

History.—s. 26, ch. 9300, 1923; CGL 6491; s. 29, ch. 14675, 1931.



618.25 - Dissolution.

618.25 Dissolution.—

(1) Any association incorporated under or adopting the provisions of this chapter may be dissolved and its affairs wound up voluntarily by a petition signed by two-thirds of the members or by the holders of two-thirds of the common stock, either in person or by their agent, which petition shall be presented to the circuit judge, who shall direct notice thereof to be published for such time as he or she may judge expedient. After the expiration of the time of such notice, the circuit judge may decree a dissolution and make all necessary orders and decrees for the winding up of its affairs, including the application of its assets toward the satisfaction of the claims of creditors so far as may be and the distribution of any moneys then remaining among its members in proportion to their respective property interests.

(2) Any such association shall continue to be a body corporate for a term of 2 years after the date of the decree or dissolution for the purpose of prosecuting and defending suits and settling its affairs, and the president and directors at the time of its dissolution, and the survivors of them, or such other person as may be appointed by the circuit judge, shall be trustees of such association for that purpose during said term with full power in its name to settle its affairs, collect all sums due it, sell and convey its property, pay its debt as far as may be, and distribute any moneys or property then remaining among those entitled thereto.

History.—s. 27, ch. 14675, 1931; CGL 1936 Supp. 6489(3); s. 113, ch. 97-102.



618.26 - Conditions under which foreign similar corporation may do business in this state.

618.26 Conditions under which foreign similar corporation may do business in this state.—Any cooperative association with or without capital stock as defined in this chapter heretofore or hereafter organized under the laws of another state shall be allowed to carry on any proper activities, operations and functions in this state upon the filing with the Department of State of a certified copy of its articles of incorporation and the payment of a filing fee of $17.50 in lieu of all franchise or license or corporation taxes as required of associations organized under this chapter, and all contracts which could be made by any association organized under this chapter, made by or with such associations shall be legal and valid and enforceable in this state with all of the remedies set forth in this chapter.

History.—s. 25, ch. 14675, 1931; CGL 1936 Supp. 6489(1); ss. 10, 35, ch. 69-106; s. 71, ch. 90-132.



618.27 - Use of term “cooperative.”

618.27 Use of term “cooperative.”—

(1) No person doing business in this state, shall be entitled to use the word “cooperative” as part of its corporate or other business name or title unless it has complied with the provisions of this chapter.

(2) Any person now organized and existing or doing business in this state, and embodying the word “cooperative” as part of its corporate or other business name or title, and which is not organized in compliance with the provisions of this chapter, shall eliminate the word “cooperative” from its said corporate or other business name or title.

History.—s. 20, ch. 9300, 1923; CGL 6485; s. 20, ch. 14675, 1931; s. 7, ch. 22858, 1945.



618.28 - This chapter not to affect certain laws.

618.28 This chapter not to affect certain laws.—The provisions of this chapter shall not be construed to affect, limit, or in anywise interfere with the rights, powers, or privileges of any corporation or association which exists or which may be hereafter organized under chapter 617 or chapter 619 and laws prior thereto.

History.—s. 29, ch. 9300, 1923; CGL 6494; s. 30, ch. 14675, 1931; s. 6, ch. 16879, 1935; s. 2, ch. 80-192.






Chapter 619 - NONPROFIT COOPERATIVE ASSOCIATIONS

619.01 - Nonprofit cooperative associations; powers.

619.01 Nonprofit cooperative associations; powers.—Three or more persons engaged in the production, preserving, drying, packing, canning, bottling, shipping, or marketing of agricultural products, as defined in s. 618.01, or in the manufacture or preparation of any confection, extracts, oils, juices, or byproducts, or three or more persons engaged in the production and marketing of aquatic products and sponges, may form a nonprofit cooperative association under the provisions of this chapter to carry on said business. Such associations shall have and may exercise powers authorized by this chapter, powers, necessarily incidental thereto, and all other powers granted to private corporations by the laws of this state, except such powers as are inconsistent with those granted by this chapter.

History.—s. 1, ch. 5958, 1909; RGS 4510; s. 1, ch. 9144, 1923; s. 1, ch. 10097, 1925; CGL 6509; s. 1, ch. 14544, 1929; s. 2, ch. 74-88; s. 1, ch. 88-34.



619.02 - Associations not in restraint of trade.

619.02 Associations not in restraint of trade.—No association organized under this chapter shall be deemed to be a combination in restraint of trade or an illegal monopoly; or an attempt to lessen competition to fix prices arbitrarily, nor shall the marketing contracts, or any agreements authorized in this chapter be considered illegal or in restraint of trade.

History.—s. 1, ch. 5958, 1909; RGS 4510; s. 1, ch. 9144, 1923; s. 1, ch. 10097, 1925; CGL 6509; s. 1, ch. 14544, 1929.



619.03 - Prohibitions; membership; assignment.

619.03 Prohibitions; membership; assignment.—Such associations shall not have a capital stock, and its business shall not be carried on for profit. Any person, or any number of persons, in addition to the original incorporators, may become members of such association, upon such terms and conditions as to membership and subject to such rules and regulations as to their, and each of their, contract and other rights and liabilities between it and the member, as the said association shall provide in its bylaws. The association shall issue a certificate of membership to each member but the said membership, or the said certificate thereof, shall not be assigned by a member to any other person, nor shall the assigns thereof be entitled to membership in the association or to any property rights or interest therein. Nor shall a purchaser at execution sale, or any other person who may succeed, by operation of law or otherwise, to the property interests of a member, be entitled to membership or become a member of the association by virtue of such transfer. The board of directors may, however, by motion duly adopted by it, consent to such assignment or transfer and to the acceptance of the assignee or transferee as a member of the association, but the association may, by its bylaws, provide for or against the transfer of membership and for or against the assignment of membership certificates, and also the terms and conditions upon which any such transfer or assignment shall be allowed.

History.—s. 2, ch. 5958, 1909; RGS 4511; CGL 6510.



619.04 - Articles of incorporation.

619.04 Articles of incorporation.—Each association formed under this chapter must prepare and file articles of incorporation in the same manner and under the same regulations as required under part I of chapter 607, and therein shall set forth:

(1) The name of the association.

(2) The purpose for which it is formed.

(3) The place where its principal business will be transacted.

(4) The term for which it is to exist, not exceeding 50 years.

(5) The number of directors thereof, which must not be less than three and which may be any number in excess thereof, and the names and residences of those selected for the first year and until their successors shall have been elected and shall have accepted office.

(6) Whether the voting power and the property rights and interest of each member shall be equal, or unequal, and if unequal these articles shall set forth a general rule applicable to all members by which the voting power and the property rights and interests, respectively, of each member may and shall be determined and fixed, but the association shall have power to admit new members, who shall be entitled to vote and to share in the property of the association with the old members, in accordance with such general rule. This provision of the articles of incorporation may not be altered, amended, or repealed except by the unanimous written consent or the vote of all the members.

(7) Said articles must be subscribed by the original members and acknowledged by one of them before an officer authorized by the law of this state to take and certify acknowledgments of deeds of conveyance, and shall be filed in accordance with the provisions of law, and when so filed the said articles of incorporation or certified copies thereof shall be received in all the courts of this state and other places as prima facie evidence of the facts contained therein.

History.—s. 3, ch. 5958, 1909; RGS 4512; CGL 6511; s. 9, ch. 79-9; s. 51, ch. 2014-209.



619.05 - Amendment of articles of incorporation.

619.05 Amendment of articles of incorporation.—

(1) Any nonprofit cooperative association heretofore or hereafter organized may amend its charter by a two-thirds vote of all its members at any regular meeting, or at a special meeting called for that purpose.

(2) If the proposed alteration or amendment shall be so adopted, the corporation shall prepare a certificate, under its common seal, of the proposed alteration or amendment as adopted by said corporation, which certificate accompanied by said proposed amendment or alteration, shall be signed by the president or vice president of said corporation and attested by its secretary, and file the same with the Department of State; which certificate accompanied by said proposed amendment or alteration, shall be produced to the Governor, who shall examine the same, and if it is found to be in proper form, and that the proposed alteration or amendment has been properly adopted, is lawful and not injurious to the community, and is in accord with the purpose of the charter, the Governor shall approve the same, and thereupon letters patent shall issue, reciting the alteration or amendment; and the said letters patent shall then be recorded by the Department of State, and from the date of the record thereof in the Department of State, said alteration or amendment shall be treated and considered as a part of the charter of said corporation.

History.—s. 1, ch. 17132, 1935; CGL 1936 Supp. 6515(1); s. 17, ch. 61-530; ss. 10, 35, ch. 69-106.



619.06 - Bylaws.

619.06 Bylaws.—Each association incorporated under this chapter must, within 30 days after its incorporation, adopt a code of bylaws for its government and management not inconsistent with the provisions of this law. A majority vote of the members or the written assent of members representing a majority of the votes, is necessary to adopt such bylaws. The provisions of the general laws of this state not inconsistent with the provisions of this chapter shall apply to the bylaws of the corporations provided for in this chapter. Each association may also, by its bylaws adopted as aforesaid, provide for the following matters:

(1) The manner of removal of any one or more of its directors and for filling any and all vacancies in the board of directors.

(2) The number of directors and the number of members or votes thereof constituting a quorum.

(3) The conditions upon which, and the time when, membership of any member in the association shall cease; the mode, manner and effect of expulsion of a member, subject to the right of the expelled member to have the board of directors (equitably) appraise the expelled member’s property interests in the association and to affix the amount thereof in money, and to have the money paid to him or her within 60 days after such expulsion.

(4) The amount of membership fee, if any, and the amount which each member shall be required to pay annually, or from time to time, if at all, to carry on the business of the association, and also the compensation, if any, to be paid by each member for any services rendered by the association to him or her, and the time of payment and the manner of collecting the same, and for forfeiture of the interest of the member in the association for nonpayment of the same.

(5) The number and qualification of members of the association and the conditions precedent to membership, and the method, time and manner of permitting members to withdraw, and providing for the assignment and transfer of the interest of the member, and the manner of determining the value of such interest, and providing for the purchase of such interest by the association upon the death, withdrawal or expulsion of a member or upon the forfeiture of his or her membership, at the option of the association.

(6) Permitting members to vote by their proxies and determining the conditions, manner, form and effect thereof.

History.—s. 4, ch. 5958, 1909; RGS 4513; CGL 6512; s. 114, ch. 97-102.



619.07 - Special powers; marketing contracts; voluntary dissolution.

619.07 Special powers; marketing contracts; voluntary dissolution.—Each association incorporated under this chapter shall have the powers granted by the provisions of this law and other laws of Florida relating to private corporations, and shall also have the following powers:

(1) To appoint such agents and officers as its business may require, and such appointed agents may be either persons or corporations; to admit persons to membership in the association, and to expel any member pursuant to the provisions of its bylaws; to forfeit the membership of any member for violation of any agreement between the member and the association, or for his or her violation of its bylaws.

(2) To purchase or otherwise acquire, hold, own, sell, and otherwise dispose of any and every kind of real and personal property necessary to carry on its business, and to acquire by purchase or otherwise the interest of any member in the property of the association.

(3) Upon the written assent or by a vote of members representing two-thirds of the total votes of all members to cooperate with any other cooperative corporation or corporations for the cooperative and more economical carrying on of their respective business, by consolidation; upon resolution adopted by board of directors, to enter into all necessary and proper contracts and agreements, and to make all necessary and proper stipulations and arrangements with any other cooperative corporation or corporations, for the cooperative and more economical carrying on of its business, or any part thereof; or any two or more cooperative corporations organized under this title, upon resolutions adopted by their respective boards of directors, may for the purpose of more economically carrying on their respective business, by agreement between them, unite in employing and using, or several associations may separately employ and use, the same methods, means and agencies for carrying on and conducting their respective businesses.

(4) To organize, form, operate, own, control, have interest in, own stock of, or be a member of any other corporation, with or without capital stock, and engaged in preserving, drying, processing, canning, picking, hauling, packing, storing, handling, shipping, utilizing, manufacturing, marketing, or selling any of the agricultural or horticultural products handled by the association, or the byproducts thereof.

(5) To make and execute marketing contracts requiring the members to sell, for any period of time, not over 10 years, all or any specified part of their agricultural products, as defined in s. 618.01, exclusively to or through the association or any facilities to be created by the association. The contracts may provide that the association may sell or resell the products of its members with or without taking title thereto, and pay over to its members the sale or resale price, after deducting all necessary selling, overhead, and other costs and expenses, including interest on bonds, not exceeding 8 percent per annum and reserves for retiring the bonds, if any, and other proper reserves.

(6) Either the bylaws or the marketing contracts, or both the said bylaws and marketing contracts may fix, as liquidated damages, specific sums to be paid by the member to the association upon the breach by the member of any provision of the marketing contract regarding the sale or delivery or withholding of products; and may further provide that the member will pay all costs, premiums for bonds, expenses and fees in case any action is brought upon the contract by the association and any such provisions shall be valid and enforceable in the courts of this state.

(7) In the event of any breach or threatened breach of a marketing contract by a member, the association shall be entitled to an injunction to prevent the further breach of the contract, and to a decree of specific performance thereof. Pending the adjudication of such an action, and upon filing a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and a preliminary injunction against the member.

(8) Any association formed or consolidated under this chapter may be dissolved and its affairs wound up voluntarily by the written request of members representing two-thirds of the total votes, in the manner and with the effect now provided by law, except that the moneys remaining after liquidation shall be divided among the members in proportion to their property interest therein.

History.—s. 5, ch. 5958, 1909; RGS 4514; s. 2, ch. 10097, 1925; CGL 6513; s. 2, ch. 88-34; s. 115, ch. 97-102.



619.08 - May own stock in certain corporations.

619.08 May own stock in certain corporations.—Any association formed under this chapter may own or hold stock in any corporation organized under the laws of the state, if such corporation is organized, or conducts, or operates, its business, solely for the benefit or advancement of the interests of persons engaged in the production, preservation, drying, packing, bottling, shipping, or marketing of agricultural products as defined in s. 618.01.

History.—s. 1, ch. 7383, 1917; RGS 4515; CGL 6514; s. 3, ch. 88-34.



619.09 - Quo warranto to test validity of incorporation.

619.09 Quo warranto to test validity of incorporation.—The right of an association claiming to be organized and incorporated and carrying on its business under this chapter to do and to continue its business, may be inquired into by quo warranto at the suit of the Department of Legal Affairs, but not otherwise.

History.—s. 8, ch. 5958, 1909; RGS 4516; CGL 6515; ss. 11, 35, ch. 69-106.






Chapter 620 - PARTNERSHIP LAWS

Part I - FLORIDA REVISED UNIFORM LIMITED PARTNERSHIP ACT OF2005 (ss. 620.1101-620.2205)

620.1101 - Popular name.

620.1101 Popular name.—This section and sections 620.1102-620.2205 may be cited as the “Florida Revised Uniform Limited Partnership Act of 2005.”

History.—s. 17, ch. 2005-267.



620.1102 - Definitions.

620.1102 Definitions.—As used in this act:

(1) “Act” means the Florida Revised Uniform Limited Partnership Act of 2005, as amended.

(2) “Certificate of limited partnership” means the certificate required by s. 620.1201. The term includes the certificate as amended or restated.

(3) “Contribution,” except in the phrase “right of contribution,” means any benefit provided by a person to a limited partnership in order to become a partner or in the person’s capacity as a partner.

(4) “Debtor in bankruptcy” means a person that is the subject of:

(a) An order for relief under Title 11 U.S.C. or a comparable order under a successor statute of general application; or

(b) A comparable order under federal, state, or foreign law governing insolvency.

(5) “Designated office” means:

(a) With respect to a limited partnership, the office that the limited partnership is required to designate and maintain under s. 620.1114.

(b) With respect to a foreign limited partnership, its principal office.

(6) “Distribution” means a transfer of money or other property from a limited partnership to a partner in the partner’s capacity as a partner or to a transferee on account of a transferable interest owned by the transferee.

(7) “Foreign limited liability limited partnership” means a foreign limited partnership whose general partners have limited liability for the obligations of the foreign limited partnership under a provision similar to s. 620.1404(3).

(8) “Foreign limited partnership” means a partnership formed under the laws of a jurisdiction other than this state and required by those laws to have one or more general partners and one or more limited partners. The term includes a foreign limited liability limited partnership.

(9) “General partner” means:

(a) With respect to a limited partnership, a person that:

1. Becomes a general partner under s. 620.1401; or

2. Was a general partner in a limited partnership when the limited partnership became subject to this act under s. 620.2204(1) or (2).

(b) With respect to a foreign limited partnership, a person that has rights, powers, and obligations similar to those of a general partner in a limited partnership.

(10) “Limited liability limited partnership,” except in the phrase “foreign limited liability limited partnership,” means a limited partnership whose certificate of limited partnership states that the limited partnership is a limited liability limited partnership, or which was a limited liability limited partnership when the limited partnership became subject to this act under s. 620.2204(1) or (2).

(11) “Limited partner” means:

(a) With respect to a limited partnership, a person that:

1. Becomes a limited partner under s. 620.1301; or

2. Was a limited partner in a limited partnership when the limited partnership became subject to this act under s. 620.2204(1) or (2).

(b) With respect to a foreign limited partnership, a person that has rights, powers, and obligations similar to those of a limited partner in a limited partnership.

(12) “Limited partnership,” except in the phrases “foreign limited partnership” and “foreign limited liability limited partnership,” means an entity, having one or more general partners and one or more limited partners, which is formed under this act by two or more persons or becomes subject to this act as the result of a conversion or merger under this act, or which was a limited partnership governed by the laws of this state when this act became a law and became subject to this act under s. 620.2204(1) or (2). The term includes a limited liability limited partnership.

(13) “Partner” means a limited partner or general partner.

(14) “Partnership agreement” means the partners’ agreement, whether oral, implied, in a record, or in any combination thereof, concerning the limited partnership. The term includes the agreement as amended or restated.

(15) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(16) “Person dissociated as a general partner” means a person dissociated as a general partner of a limited partnership.

(17) “Principal office” means the office at which the principal executive office of a limited partnership or foreign limited partnership is located, whether or not the office is located in this state.

(18) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(19) “Registered agent” means the person acting as the registered agent of the limited partnership for service of process and meeting the requirements in s. 620.1114.

(20) “Registered office” means the address of the registered agent meeting the requirements of s. 620.1114.

(21) “Required information” means the information that a limited partnership is required to maintain under s. 620.1111.

(22) “Sign” means to:

(a) Execute or adopt a tangible symbol with the present intent to authenticate a record; or

(b) Attach or logically associate an electronic symbol, sound, or process to or with a record with the present intent to authenticate the record.

(23) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(24) “Transfer” includes an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift, or transfer by operation of law.

(25) “Transferable interest” means a partner’s right to receive distributions.

(26) “Transferee” means a person to which all or part of a transferable interest has been transferred, whether or not the transferor is a partner.

History.—s. 17, ch. 2005-267.



620.1103 - Knowledge and notice.

620.1103 Knowledge and notice.—

(1) A person knows a fact if the person has actual knowledge of the fact.

(2) A person has notice of a fact if the person:

(a) Knows of the fact;

(b) Has received a notification of the fact;

(c) Has reason to know the fact exists from all of the facts known to the person at the time in question; or

(d) Has notice of the fact under subsection (3) or subsection (4).

(3) A certificate of limited partnership on file in the Department of State is notice that the partnership is a limited partnership and the persons designated in the certificate as general partners are general partners. Except as otherwise provided in subsection (4), the certificate is not notice of any other fact.

(4) A person has notice of:

(a) Another person’s dissociation as a general partner 90 days after the effective date of an amendment to the certificate of limited partnership which states that the other person has dissociated or 90 days after the effective date of a statement of dissociation pertaining to the other person, whichever occurs first;

(b) A limited partnership’s dissolution 90 days after the effective date of the certificate of dissolution of the limited partnership;

(c) A limited partnership’s termination 90 days after the effective date of a statement of termination;

(d) A limited partnership’s conversion under s. 620.2102 90 days after the effective date of the certificate of conversion;

(e) A merger under s. 620.2106 90 days after the effective date of the certificate of merger; or

(f) Any limitations upon the authority of a general partner as set forth in the initial certificate of limited partnership or, if the limitations are added by an amendment or restatement of the certificate of limited partnership, 90 days after the effective date of the amendment or restatement, provided a provision in the certificate of limited partnership limiting the authority of a general partner to transfer real property held in the name of the limited partnership is not notice of the limitation to a person who is not a partner unless the limitation appears in an affidavit, certificate, or other instrument that bears the name of the limited partnership and is recorded in the office for recording transfers of such real property.

(5) A person notifies or gives a notification to another person by taking steps reasonably required to inform the other person in the ordinary course, whether or not the other person learns of it.

(6) A person receives a notification when the notification:

(a) Comes to the person’s attention; or

(b) Is delivered at the person’s place of business or at any other place held out by the person as a place for receiving communications.

(7) Except as otherwise provided in subsection (8), a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction for the person knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual’s attention if the person had exercised reasonable diligence. A person other than an individual exercises reasonable diligence if such person maintains reasonable routines for communicating significant information to the individual conducting the transaction for the person and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual’s regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(8) A general partner’s knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is effective immediately as knowledge of, notice to, or receipt of a notification by the limited partnership, except in the case of a fraud on the limited partnership committed by or with the consent of the general partner. A limited partner’s knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is not effective as knowledge of, notice to, or receipt of a notification by the limited partnership.

History.—s. 17, ch. 2005-267.



620.1104 - Nature, purpose, and duration of entity.

620.1104 Nature, purpose, and duration of entity.—

(1) A limited partnership is an entity distinct from its partners. A limited partnership is the same entity regardless of whether its certificate states that the limited partnership is a limited liability limited partnership.

(2) A limited partnership may be organized under this act for any lawful purpose.

(3) A limited partnership has a perpetual duration.

History.—s. 17, ch. 2005-267.



620.1105 - Powers.

620.1105 Powers.—A limited partnership has the powers to do all things necessary or convenient to carry on its activities, including the power to sue, be sued, and defend in its own name and to maintain an action against a partner for harm caused to the limited partnership by a breach of the partnership agreement or violation of a duty to the partnership.

History.—s. 17, ch. 2005-267.



620.1106 - Governing law.

620.1106 Governing law.—The laws of this state govern relations among the partners of a limited partnership and between the partners and the limited partnership and the liability of partners as partners for an obligation of the limited partnership.

History.—s. 17, ch. 2005-267.



620.1107 - Supplemental principles of law; rate of interest.

620.1107 Supplemental principles of law; rate of interest.—

(1) Unless displaced by particular provisions of this act, the principles of law and equity supplement this act.

(2) If an obligation to pay interest arises under this act and the rate is not specified, the same rate of interest that has been determined for judgments in accordance with s. 55.03 shall apply to the obligation in question.

History.—s. 17, ch. 2005-267.



620.1108 - Name.

620.1108 Name.—

(1) The name of a limited partnership may contain the name of any partner.

(2) The name of a limited partnership that is not a limited liability limited partnership must contain the phrase “limited partnership” or “limited” or the abbreviation “L.P.” or “Ltd.” or the designation “LP,” and may not contain the phrase “limited liability limited partnership” or the abbreviation “L.L.L.P.” or the designation “LLLP.”

(3) The name of a limited liability limited partnership must contain the phrase “limited liability limited partnership” or the abbreviation “L.L.L.P.” or designation “LLLP,” except that a limited liability limited partnership organized prior to the effective date of this act that is using an abbreviation or designation permitted under prior law shall be entitled to continue using such abbreviation or designation until its dissolution.

(4) The name of a limited partnership must be distinguishable in the records of the Department of State from the names of all other entities or filings that are on file with the Department of State, except fictitious name registrations pursuant to s. 865.09, general partnership registrations pursuant to s. 620.8105, and limited liability partnership statements pursuant to s. 620.9001 which are organized, registered, or reserved under the laws of this state. A name that is different from the name of another entity or filing due to any of the following is not considered distinguishable:

(a) A suffix.

(b) A definite or indefinite article.

(c) The word “and” and the symbol “&.”

(d) The singular, plural, or possessive form of a word.

(e) A recognized abbreviation of a root word.

(f) A punctuation mark or a symbol.

(5) Subject to s. 620.1905, this section applies to any foreign limited partnership transacting business in this state, having a certificate of authority to transact business in this state, or applying for a certificate of authority.

History.—s. 17, ch. 2005-267; s. 71, ch. 2006-1; s. 35, ch. 2014-209.



620.1109 - Department of State; fees.

620.1109 Department of State; fees.—In addition to the supplemental corporate fee of $88.75 imposed pursuant to s. 607.193, the fees of the Department of State under this act are as follows:

(1) For furnishing a certified copy, $52.50 for the first 15 pages plus $1.00 for each additional page.

(2) For filing an original certificate of limited partnership, $965.

(3) For filing an original application for registration as a foreign limited partnership, $965.

(4) For filing certificate of conversion, $52.50.

(5) For filing certificate of merger, $52.50 for each party thereto.

(6) For filing a reinstatement, $500 for each calendar year or part thereof the limited partnership was administratively dissolved or foreign limited partnership was revoked in the records of the Department of State.

(7) For filing an annual report, $411.25.

(8) For filing a certificate:

(a) Designating a registered agent, $35;

(b) Changing a registered agent or registered office address, $35;

(c) Resigning as a registered agent, $87.50; or

(d) Of amendment or restatement of the certificate of limited partnership, $52.50;

(9) For filing a statement of termination, $52.50.

(10) For filing a notice of cancellation for foreign limited partnership, $52.50.

(11) For furnishing a certificate of status or authorization, $8.75.

(12) For filing a certificate of dissolution, $52.50.

(13) For filing a certificate of revocation of dissolution, $52.50.

(14) For filing any other domestic or foreign limited partnership document, $52.50.

History.—s. 17, ch. 2005-267.



620.1110 - Effect of partnership agreement; nonwaivable provisions.

620.1110 Effect of partnership agreement; nonwaivable provisions.—

(1) Except as otherwise provided in subsection (2), the partnership agreement governs relations among the partners and between the partners and the partnership. To the extent the partnership agreement does not otherwise provide, this act governs relations among the partners and between the partners and the partnership.

(2) A partnership agreement may not:

(a) Vary a limited partnership’s power under s. 620.1105 to sue, be sued, and defend in its own name;

(b) Vary the law applicable to a limited partnership under s. 620.1106;

(c) Vary the requirements of s. 620.1204;

(d) Vary the information required under s. 620.1111 or unreasonably restrict the right to information under s. 620.1304 or s. 620.1407, but the partnership agreement may impose reasonable restrictions on the availability and use of information obtained under those sections and may define appropriate remedies, including liquidated damages, for a breach of any reasonable restriction on use;

(e) Eliminate the duty of loyalty of a general partner under s. 620.1408 but the partnership agreement may:

1. Identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; and

2. Specify the number, percentage, class, or other type of partners that may authorize or ratify, after full disclosure to all partners of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(f) Unreasonably reduce the duty of care of a general partner under s. 620.1408(3);

(g) Eliminate the obligation of good faith and fair dealing under ss. 620.1305(2) and 620.1408(4), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(h) Vary the power of a person to dissociate as a general partner under s. 620.1604(1), except to require that the notice under s. 620.1603(1) be in a record;

(i) Vary the power of a court to decree dissolution in the circumstances specified in s. 620.1802;

(j) Vary the requirement to wind up the partnership’s business as specified in s. 620.1803;

(k) Unreasonably restrict the right to maintain an action under s. 620.2001 or s. 620.2002;

(l) Restrict the right of a partner under s. 620.2110(1) to approve a conversion or merger or the right of a general partner under s. 620.2110(2) to consent to an amendment to the certificate of limited partnership which deletes a statement that the limited partnership is a limited liability limited partnership; or

(m) Restrict rights under this act of a person other than a partner or a transferee.

History.—s. 17, ch. 2005-267; s. 72, ch. 2006-1.



620.1111 - Required information.

620.1111 Required information.—A limited partnership shall maintain at its designated office the following information:

(1) A current list showing the full name and last known street and mailing address of each partner, separately identifying the general partners, in alphabetical order, and the limited partners, in alphabetical order.

(2) A copy of the initial certificate of limited partnership and all amendments to and restatements of the certificate, together with signed copies of any powers of attorney under which any certificate, amendment, or restatement has been signed.

(3) A copy of any filed certificate of conversion or merger, together with the plan of conversion or plan of merger approved by the partners.

(4) A copy of the limited partnership’s federal, state, and local income tax returns and reports, if any, for the 3 most recent years.

(5) A copy of any partnership agreement made in a record and any amendment made in a record to any partnership agreement.

(6) A copy of any financial statement of the limited partnership for the 3 most recent years.

(7) A copy of the three most recent annual reports delivered by the limited partnership to the Department of State pursuant to s. 620.1210.

(8) A copy of any record made by the limited partnership during the past 3 years of any consent given by or vote taken of any partner pursuant to this act or the partnership agreement.

(9) Unless contained in a partnership agreement made in a record, a record stating:

(a) The amount of cash and a description and statement of the agreed value of the other benefits contributed and agreed to be contributed by each partner.

(b) The times at which, or events on the happening of which, any additional contributions agreed to be made by each partner are to be made.

(c) For any person that is both a general partner and a limited partner, a specification of transferable interest the person owns in each capacity.

(d) Any events upon the happening of which the limited partnership is to be dissolved and its activities wound up.

History.—s. 17, ch. 2005-267.



620.1112 - Business transactions of partner with partnership.

620.1112 Business transactions of partner with partnership.—A partner may lend money to and transact other business with the limited partnership and, subject to s. 620.1408 and any other applicable provisions of this act, a partner has the same rights and obligations with respect to the loan or other transaction as a person that is not a partner.

History.—s. 17, ch. 2005-267.



620.1113 - Dual capacity.

620.1113 Dual capacity.—A person may be both a general partner and a limited partner. A person that is both a general and limited partner has the rights, powers, duties, and obligations provided by this act and the partnership agreement in each of those capacities. When the person acts as a general partner, the person is subject to the obligations, duties, and restrictions under this act and the partnership agreement for general partners. When the person acts as a limited partner, the person is subject to the obligations, duties, and restrictions under this act and the partnership agreement for limited partners.

History.—s. 17, ch. 2005-267.



620.1114 - Designated office, registered office, and registered agent.

620.1114 Designated office, registered office, and registered agent.—

(1) A limited partnership shall designate and continuously maintain in this state:

(a) A designated office, which need not be a place of its activity in this state.

(b) A registered agent for service of process upon the limited partnership and a registered office, which shall be the address of its registered agent.

(2) A foreign limited partnership shall designate and continuously maintain in this state a registered agent for service of process and a registered office, which shall be the address of its registered agent.

(3) A registered agent of a limited partnership or foreign limited partnership must be an individual who is a resident of this state or other person authorized to do business in this state.

History.—s. 17, ch. 2005-267.



620.1115 - Change of registered agent or registered office.

620.1115 Change of registered agent or registered office.—

(1) In order to change its registered agent or registered office address, a limited partnership or a foreign limited partnership may deliver to the Department of State for filing a statement of change containing:

(a) The name of the limited partnership or foreign limited partnership.

(b) The name of its current registered agent.

(c) If the registered agent is to be changed, the name and written acceptance of the new registered agent.

(d) The street address of its current registered office address for its registered agent.

(e) If the registered office address is to be changed, the new street address in this state of such office.

(2) A statement of change is effective when filed by the Department of State.

(3) The changes described in this section may also be made on the limited partnership or foreign limited partnership’s annual report filed with the Department of State.

History.—s. 17, ch. 2005-267.



620.1116 - Resignation of registered agent.

620.1116 Resignation of registered agent.—

(1) In order to resign as registered agent of a limited partnership or foreign limited partnership, the agent must deliver to the Department of State for filing a signed statement of resignation containing the name of the limited partnership or foreign limited partnership.

(2) After filing the statement with the Department of State, the registered agent shall mail a copy to the limited partnership’s or foreign limited partnership’s current mailing address.

(3) A registered agent is terminated on the 31st day after the Department of State files the statement of resignation.

History.—s. 17, ch. 2005-267.



620.1117 - Service of process.

620.1117 Service of process.—

(1) A registered agent appointed by a limited partnership or foreign limited partnership is an agent of the limited partnership or foreign limited partnership for service of any process, notice, or demand required or permitted by law to be served upon the limited partnership or foreign limited partnership.

(2) If a limited partnership or foreign limited partnership does not appoint or maintain a registered agent in this state or the registered agent cannot with reasonable diligence be found at the address of the registered office, the Department of State shall be an agent of the limited partnership or foreign limited partnership upon whom process, notice, or demand may be served.

(3) Service of any process, notice, or demand on the Department of State may be made by delivering to and leaving with the Department of State duplicate copies of the process, notice, or demand.

(4) Service is effected under subsection (3) upon the date shown as having been received by the Department of State.

(5) The Department of State shall keep a record of each process, notice, and demand served pursuant to this section and record the time of, and the action taken regarding, the service.

(6) This section does not affect the right to serve process, notice, or demand in any other manner provided by law.

History.—s. 17, ch. 2005-267.



620.1118 - Consent and proxies of partners.

620.1118 Consent and proxies of partners.—Subject to the management and approval rights described in s. 620.1406, an action requiring the consent of partners under this act may be taken without a meeting, and a partner may appoint a proxy to consent or otherwise act for the partner by a record appointing the proxy that is signed, either personally or by the partner’s attorney in fact.

History.—s. 17, ch. 2005-267.



620.1201 - Formation of limited partnership; certificate of limited partnership.

620.1201 Formation of limited partnership; certificate of limited partnership.—

(1) In order for a limited partnership to be formed, a certificate of limited partnership must be delivered to the Department of State for filing. The certificate must state:

(a) The name of the limited partnership, which must comply with s. 620.1108.

(b) The street and mailing address of the initial designated office of the limited partnership, and the name, street address in this state, and written acceptance of the initial registered agent.

(c) The name and the business address of each general partner; each general partner that is not an individual must be organized or otherwise registered with the Department of State as required by law, must maintain an active status, and must not be dissolved, revoked, or withdrawn.

(d) Whether the limited partnership is a limited liability limited partnership.

(e) Any additional information which may be required by s. 620.2104 or s. 620.2108.

(2) A certificate of limited partnership may also contain any other matters, but may not vary or otherwise affect the provisions specified in s. 620.1110(2) in a manner inconsistent with that section.

(3) If there has been substantial compliance with subsection (1), then subject to s. 620.1206(3), a limited partnership is formed when the Department of State files the certificate of limited partnership.

(4) Subject to subsection (2), if any provision of a partnership agreement is inconsistent with the filed certificate of limited partnership, or with a filed statement of dissociation, termination, or change, a filed certificate of conversion or merger, or a certificate of dissolution or revocation of dissolution, involving the limited partnership:

(a) The partnership agreement prevails as to partners and transferees.

(b) The filed certificate of limited partnership, statement of dissociation, termination, or change, certificate of conversion or merger, or certificate of dissolution or revocation of dissolution prevails as to persons, other than partners and transferees, that reasonably rely on the filed record to their detriment.

History.—s. 17, ch. 2005-267.



620.1202 - Amendment or restatement of certificate.

620.1202 Amendment or restatement of certificate.—

(1) In order to amend or restate its certificate of limited partnership, a limited partnership must deliver to the Department of State for filing an amendment or restatement or, pursuant to s. 620.2108, certificate of merger stating:

(a) The name of the limited partnership.

(b) The date of filing of its initial certificate.

(c) The changes the amendment or restatement makes to the certificate as most recently amended or restated.

(2) A limited partnership shall promptly deliver to the Department of State for filing an amendment to or restatement of a certificate of limited partnership to reflect:

(a) The admission of a new general partner;

(b) The dissociation of a person as a general partner; or

(c) The appointment of a person to wind up the limited partnership’s activities under s. 620.1803(3) or (4).

(3) A general partner that knows that any information in a filed certificate of limited partnership was false when the certificate was filed or has become false due to changed circumstances shall promptly:

(a) Cause the certificate to be amended or restated; or

(b) If appropriate, deliver to the Department of State for filing a statement of change pursuant to s. 620.1115 or a statement of correction pursuant to s. 620.1207.

(4) A certificate of limited partnership may be amended or restated at any time for any other proper purpose as determined by the limited partnership.

(5) Subject to s. 620.1206(3), an amendment or restated certificate is effective when filed by the Department of State.

(6) A limited partnership may, whenever desired, integrate into a single instrument all of the provisions of its certificate of limited partnership which are then in effect and operative as a result of there having theretofore been filed with the Department of State one or more certificates or other instruments pursuant to any provision of this section, and the limited partnership may at the same time further amend its certificate of limited partnership by adopting a restated certificate of limited partnership in accordance with subsections (7)-(10).

(7) If the restated certificate of limited partnership merely restates and integrates but does not further amend the initial certificate of limited partnership, as theretofore amended or restated by any instrument that was executed and filed pursuant to any of the subsections in this section, the restated certificate shall be specifically designated in its heading as a “Restated Certificate of Limited Partnership,” together with such other words as the limited partnership may deem appropriate, and shall be executed by at least one general partner and filed as provided by this act with the Department of State. If the restated certificate restates and integrates and also further amends in any respect the initial certificate of limited partnership, as theretofore amended or restated, the restated certificate shall be specifically designated in its heading as an “Amended and Restated Certificate of Limited Partnership,” together with such other words as the limited partnership may deem appropriate, and shall be executed by at least one general partner and by each other general partner designated in the restated certificate of limited partnership as a new general partner and filed as provided by this act with the Department of State.

(8) A restated certificate of limited partnership shall state, either in its heading or in an introductory paragraph, the limited partnership’s present name, and, if it has been changed, the name under which it was originally filed; the date of filing of its original certificate of limited partnership with the Department of State; and, subject to s. 620.1206(3), the delayed effective date or time, which shall be a date or time certain, of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If the restated certificate only restates and integrates and does not further amend the limited partnership’s certificate of limited partnership as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(9) Upon the filing of the restated certificate of limited partnership with the Department of State, or upon the delayed effective date or time of a restated certificate of limited partnership as provided for therein, the initial certificate of limited partnership, as theretofore amended or supplemented, shall be superseded. Thereafter, the restated certificate of limited partnership, including any further amendment or changes made thereby, shall be the certificate of limited partnership of the limited partnership, but the original effective date of formation shall remain unchanged.

(10) Any amendment or change effected in accordance with subsections (7)-(9) and this subsection shall be subject to any other provisions of this act, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

History.—s. 17, ch. 2005-267.



620.1203 - Certificate of dissolution; statement of termination.

620.1203 Certificate of dissolution; statement of termination.—

(1) A certificate of dissolution shall be filed with the Department of State in accordance with s. 620.1801(2) and set forth:

(a) The name of the limited partnership.

(b) The date of filing of its initial certificate of limited partnership.

(c) The reason for filing the certificate of dissolution.

(d) Any other information as determined by the general partners filing the statement or by a person appointed pursuant to s. 620.1803(3) or (4).

(2) If there has been substantial compliance with subsection (1), then subject to s. 620.1206(3) the dissolution of the limited partnership shall be effective when the Department of State files the certificate of dissolution.

(3) A dissolved limited partnership that has completed winding up may deliver to the Department of State for filing a statement of termination that states:

(a) The name of the limited partnership.

(b) The date of filing of its initial certificate of limited partnership.

(c) The limited partnership has completed winding up its affairs and wishes to file a statement of termination.

(d) Any other information as determined by the general partners filing the statement or by a person appointed pursuant to s. 620.1803(3) or (4).

History.—s. 17, ch. 2005-267.



620.1204 - Signing of records.

620.1204 Signing of records.—

(1) Each record delivered to the Department of State for filing pursuant to this act must be signed in the following manner:

(a) An initial certificate of limited partnership must be signed by all general partners listed in the certificate of limited partnership.

(b) An amendment adding or deleting a statement that the limited partnership is a limited liability limited partnership must be signed by all general partners listed in the certificate of limited partnership.

(c) An amendment designating as general partner a person admitted under s. 620.1801(1)(c) following the dissociation of a limited partnership’s last general partner must be signed by that person.

(d) An amendment required by s. 620.1803(3) following the appointment of a person to wind up the dissolved limited partnership’s activities must be signed by that person.

(e) Any other amendment must be signed by:

1. At least one general partner listed in the certificate of limited partnership.

2. Each other person designated in the amendment as a new general partner.

3. Each person that the amendment indicates has dissociated as a general partner, unless:

a. The person is deceased or a guardian or general conservator has been appointed for the person and the amendment so states; or

b. The person has previously delivered to the Department of State for filing a statement of dissociation.

(f) A restated certificate of limited partnership must be signed by at least one general partner listed in the certificate, and, to the extent the restated certificate of limited partnership effects a change described under any other paragraph of this subsection, the certificate of limited partnership must also be signed in a manner that satisfies that paragraph.

(g) A certificate of dissolution, a statement of termination, and a certificate of revocation of dissolution must be signed by all general partners listed in the certificate of limited partnership or, if the certificate of limited partnership of a dissolved limited partnership lists no general partners, by the person appointed pursuant to s. 620.1803(3) or (4) to wind up the dissolved limited partnership’s activities.

(h) A certificate of conversion must be signed as provided in s. 620.2104(1).

(i) A certificate of merger must be signed as provided in s. 620.2108(1).

(j) Any other record delivered on behalf of a limited partnership to the Department of State for filing must be signed by at least one general partner listed in the certificate of limited partnership.

(k) A statement by a person pursuant to s. 620.1605(2) stating that the person has dissociated as a general partner must be signed by that person.

(l) A statement of withdrawal by a person pursuant to s. 620.1306 must be signed by that person.

(m) A record delivered on behalf of a foreign limited partnership to the Department of State for filing must be signed by at least one general partner of the foreign limited partnership.

(n) Any other record delivered on behalf of any person to the Department of State for filing must be signed by that person.

(2) Any person may sign by an attorney in fact any record to be filed pursuant to this act.

History.—s. 17, ch. 2005-267; s. 73, ch. 2006-1.



620.1205 - Signing and filing pursuant to judicial order.

620.1205 Signing and filing pursuant to judicial order.—

(1) If a person required by this act to sign a record or deliver a record to the Department of State for filing does not do so, any other person that is aggrieved may petition the circuit court to order:

(a) The person to sign the record;

(b) The person to deliver the record to the Department of State for filing; or

(c) The Department of State to file the record unsigned.

(2) If the person aggrieved under subsection (1) is not the limited partnership or foreign limited partnership to which the record pertains, the aggrieved person shall make the limited partnership or foreign limited partnership a party to the action. A person aggrieved under subsection (1) may seek the remedies provided in subsection (1) in the same action in combination or in the alternative.

(3) A record filed unsigned pursuant to this section is effective without being signed.

History.—s. 17, ch. 2005-267.



620.1206 - Delivery to and filing of records by Department of State; effective time and date.

620.1206 Delivery to and filing of records by Department of State; effective time and date.—

(1) A record authorized or required to be delivered to the Department of State for filing under this act must be captioned to describe the record’s purpose, be in a medium permitted by the Department of State, and be delivered to the Department of State. Unless the Department of State determines that a record does not comply with the filing requirements of this act, and if all filing fees have been paid, the Department of State shall file the record.

(2) Upon request and payment of a fee, the Department of State shall send to the requester a certified copy of the requested record.

(3) Except as otherwise provided in ss. 620.1116 and 620.1207, a record delivered to the Department of State for filing under this act may specify an effective time and a delayed effective date. Except as otherwise provided in this act, a record filed by the Department of State is effective:

(a) If the record does not specify an effective time and does not specify a delayed effective date, on the date and at the time the record is filed as evidenced by the Department of State’s endorsement of the date and time on the record;

(b) If the record specifies an effective time but not a delayed effective date, on the date the record is filed at the time specified in the record;

(c) If the record specifies a delayed effective date but not an effective time, at 12:01 a.m. on the earlier of:

1. The specified date; or

2. The 90th day after the record is filed; or

(d) If the record specifies an effective time and a delayed effective date, at the specified time on the earlier of:

1. The specified date; or

2. The 90th day after the record is filed.

History.—s. 17, ch. 2005-267.



620.1207 - Correcting filed record.

620.1207 Correcting filed record.—

(1) A limited partnership or foreign limited partnership may deliver to the Department of State for filing a statement of correction to correct a record previously delivered by the limited partnership or foreign limited partnership to the Department of State and filed by the Department of State, if at the time of filing the record contained false or erroneous information or was defectively signed.

(2) A statement of correction may not state a delayed effective date and must:

(a) Describe the record to be corrected, including its filing date.

(b) Specify the incorrect information and the reason it is incorrect or the manner in which the signing was defective.

(c) Correct the incorrect information or defective signature.

(3) When filed by the Department of State, a statement of correction is effective retroactively as of the effective date of the record the statement corrects, but the statement is effective when filed:

(a) For the purposes of s. 620.1103(3) and (4).

(b) As to persons relying on the uncorrected record and adversely affected by the correction.

History.—s. 17, ch. 2005-267; s. 74, ch. 2006-1.



620.1208 - Liability for false information in filed record.

620.1208 Liability for false information in filed record.—

(1) If a record delivered to the Department of State for filing under this act and filed by the Department of State contains false information, a person that suffers loss by reliance on the information may recover damages for the loss from:

(a) A person that signed the record, or caused another to sign the record on the person’s behalf, and knew the information to be false at the time the record was signed.

(b) A general partner that has notice the information was false when the record was filed or has become false because of changed circumstances, if the general partner has notice for a reasonably sufficient time before the information is relied upon to enable the general partner to effect an amendment pursuant to s. 620.1202, file a petition pursuant to s. 620.1205, or deliver to the Department of State for filing a statement of change pursuant to s. 620.1115 or a statement of correction pursuant to s. 620.1207.

(2) Signing a record authorized or required to be filed under this act constitutes an affirmation under the penalties of perjury that the facts stated in the record are true.

History.—s. 17, ch. 2005-267.



620.1209 - Certificate of status.

620.1209 Certificate of status.—

(1) The Department of State, upon request and payment of the requisite fee, shall furnish a certificate of status for a limited partnership if the records filed in the Department of State show that the Department of State has filed a certificate of limited partnership. A certificate of status must state:

(a) The limited partnership’s name.

(b) That the limited partnership was duly formed under the laws of this state and the date of formation.

(c) Whether all fees and penalties due to the Department of State under this act have been paid.

(d) Whether the limited partnership’s most recent annual report required by s. 620.1210 has been filed by the Department of State.

(e) Whether the Department of State has administratively dissolved the limited partnership or received a record notifying the Department of State that the limited partnership has been dissolved by judicial action pursuant to s. 620.1802.

(f) Whether the Department of State has filed a certificate of dissolution for the limited partnership.

(g) Whether the Department of State has filed a statement of termination for the limited partnership.

(2) The Department of State, upon request and payment of the requisite fee, shall furnish a certificate of status for a foreign limited partnership if the records filed in the Department of State show that the Department of State has filed a certificate of authority. A certificate of status must state:

(a) The foreign limited partnership’s name and any alternate name adopted under s. 620.1905(1) for use in this state.

(b) That the foreign limited partnership is authorized to transact business in this state.

(c) Whether all fees and penalties due to the Department of State under this act or other law have been paid.

(d) Whether the foreign limited partnership’s most recent annual report required by s. 620.1210 has been filed by the Department of State.

(e) Whether the Department of State has revoked the foreign limited partnership’s certificate of authority or filed a notice of cancellation.

(3) Subject to any qualification stated in the certificate, a certificate of status issued by the Department of State may be relied upon as conclusive evidence that the limited partnership or foreign limited partnership is in existence or is authorized to transact business in this state.

History.—s. 17, ch. 2005-267.



620.1210 - Annual report for Department of State.

620.1210 Annual report for Department of State.—

(1) A limited partnership or a foreign limited partnership authorized to transact business in this state shall deliver to the Department of State for filing an annual report that states:

(a) The name of the limited partnership or, if a foreign limited partnership, the name under which the foreign limited partnership is registered to transact business in this state.

(b) The street and mailing address of the limited partnership or foreign limited partnership, the name of its registered agent in this state, and the street address of its registered office in this state.

(c) The name and business address of each general partner. Each general partner that is not an individual must be organized or otherwise registered with the Department of State as required by law, must maintain an active status, and must not be dissolved, revoked, or withdrawn.

(d) Federal Employer Identification number.

(e) Any additional information that is necessary or appropriate to enable the Department of State to carry out the provisions of this act.

(2) Information in an annual report must be current as of the date the annual report is delivered to the Department of State for filing.

(3) The first annual report must be delivered to the Department of State between January 1 and May 1 of the year following the calendar year in which a limited partnership was formed or a foreign limited partnership was authorized to transact business. An annual report must be delivered to the Department of State between January 1 and May 1 of each subsequent calendar year.

(4) If an annual report does not contain the information required in subsection (1), the Department of State shall promptly notify the reporting limited partnership or foreign limited partnership and return the report to it for correction. If the report is corrected to contain the information required in subsection (1) and delivered to the Department of State within 30 days after the effective date of the notice, it is timely delivered.

(5) If a filed annual report contains the address of a designated office, name of a registered agent, or registered office address which differs from the information shown in the records of the Department of State immediately before the filing, the differing information in the annual report is considered a statement of change under s. 620.1115.

History.—s. 17, ch. 2005-267.



620.1301 - Becoming limited partner.

620.1301 Becoming limited partner.—A person becomes a limited partner:

(1) As provided in the partnership agreement;

(2) As the result of a conversion or merger involving the limited partnership under this act as provided in the plan of conversion or merger; or

(3) With the consent of all the partners.

History.—s. 17, ch. 2005-267.



620.1302 - No right or power as limited partner to bind limited partnership; certain approval rights.

620.1302 No right or power as limited partner to bind limited partnership; certain approval rights.—

(1) A limited partner does not have the right or the power as a limited partner to act for or bind the limited partnership.

(2) The limited partners have only those approval rights as are described in s. 620.1406.

History.—s. 17, ch. 2005-267.



620.1303 - No liability as limited partner for limited partnership obligations.

620.1303 No liability as limited partner for limited partnership obligations.—An obligation of a limited partnership, whether arising in contract, tort, or otherwise, is not the obligation of a limited partner. A limited partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for an obligation of the limited partnership solely by reason of being a limited partner, even if the limited partner participates in the management and control of the limited partnership.

History.—s. 17, ch. 2005-267.



620.1304 - Right of limited partner and former limited partner to information.

620.1304 Right of limited partner and former limited partner to information.—

(1) Upon 10 days’ demand, made in a record received by the limited partnership, a limited partner may inspect and copy required information during regular business hours in the limited partnership’s designated office. The limited partner need not have any particular purpose for seeking the information.

(2) During regular business hours and at a reasonable location specified by the limited partnership, a limited partner may obtain from the limited partnership and inspect and copy true and full information regarding the state of the activities and financial condition of the limited partnership and other information regarding the activities of the limited partnership as is just and reasonable if:

(a) The limited partner seeks the information for a purpose reasonably related to the limited partner’s interest as a limited partner.

(b) The limited partner makes a demand in a record received by the limited partnership, describing with reasonable particularity the information sought and the purpose for seeking the information.

(c) The information sought is directly connected to the limited partner’s purpose.

(3) Within 10 days after receiving a demand pursuant to subsection (2), the limited partnership in a record shall inform the limited partner that made the demand:

(a) What information the limited partnership will provide in response to the demand.

(b) When and where the limited partnership will provide the information.

(c) If the limited partnership declines to provide any demanded information, the limited partnership’s reasons for declining.

(4) Subject to subsection (6), a person dissociated as a limited partner may inspect and copy required information during regular business hours in the limited partnership’s designated office if:

(a) The information pertains to the period during which the person was a limited partner.

(b) The person seeks the information in good faith.

(c) The person meets the requirements of subsection (2).

(5) The limited partnership shall respond to a demand made pursuant to subsection (4) in the same manner as provided in subsection (3).

(6) If a limited partner dies, s. 620.1704 applies.

(7) Subject to s. 620.1110(2)(d), the limited partnership may impose reasonable restrictions on the use of information obtained under this section. In a dispute concerning the reasonableness of a restriction under this subsection, the limited partnership has the burden of proving reasonableness.

(8) A limited partnership may charge a person that makes a demand under this section reasonable costs of copying, limited to the costs of labor and material.

(9) Whenever this act or a partnership agreement provides for a limited partner to give or withhold consent to a matter, before the consent is given or withheld, the limited partnership shall, without demand, provide the limited partner with all information material to the limited partner’s decision that the limited partnership knows.

(10) A limited partner or person dissociated as a limited partner may exercise the rights under this section through an attorney or other agent. Any restriction imposed under subsection (7) or by the partnership agreement applies both to the attorney or other agent and to the limited partner or person dissociated as a limited partner.

(11) The rights stated in this section do not extend to a person as transferee but may be exercised by the legal representative of an individual under legal disability who is a limited partner or person dissociated as a limited partner.

History.—s. 17, ch. 2005-267.



620.1305 - Limited duties of limited partners.

620.1305 Limited duties of limited partners.—

(1) A limited partner does not have any fiduciary duty to the limited partnership or to any other partner solely by reason of being a limited partner. To the extent a limited partner is vested with or delegated management powers or duties under the partnership agreement, the only fiduciary duties that such limited partner has to the limited partnership and the other partners with respect to the exercise of such powers or duties are those duties described in s. 620.1408, subject to the same standards and limitations that would apply to a general partner under that section with respect to the exercise of such powers or duties.

(2) A limited partner shall discharge the duties to the limited partnership and the other partners under this act or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(3) A limited partner does not violate a duty or obligation under this act or under the partnership agreement merely because the limited partner’s conduct furthers the limited partner’s own interest.

History.—s. 17, ch. 2005-267.



620.1306 - Person erroneously believing self to be limited partner.

620.1306 Person erroneously believing self to be limited partner.—

(1) Except as otherwise provided in subsection (2), a person that makes an investment in a business enterprise and erroneously but in good faith believes that the person has become a limited partner in the enterprise is not liable for the enterprise’s obligations by reason of making the investment, receiving distributions from the enterprise, or exercising any rights of or appropriate to a limited partner, if, on ascertaining the mistake, the person:

(a) Causes an appropriate certificate of limited partnership, amendment, or statement of correction to be signed and delivered to the Department of State for filing; or

(b) Withdraws from future participation as an owner in the enterprise by signing and delivering to the Department of State for filing a statement of withdrawal under this section.

(2) A person that makes an investment described in subsection (1) is liable to the same extent as a general partner to any third party that enters into a transaction with the enterprise, believing in good faith that the person is a general partner, before the Department of State files a statement of withdrawal, certificate of limited partnership, amendment, or statement of correction to show that the person is not a general partner.

(3) If a person makes a diligent effort in good faith to comply with paragraph (1)(a) and is unable to cause the appropriate certificate of limited partnership, amendment, or statement of correction to be signed and delivered to the Department of State for filing, the person has the right to withdraw from the enterprise pursuant to paragraph (1)(b) even if the withdrawal would otherwise breach an agreement with others that are or have agreed to become coowners of the enterprise.

History.—s. 17, ch. 2005-267.



620.1401 - Becoming general partner.

620.1401 Becoming general partner.—A person becomes a general partner:

(1) As provided in the partnership agreement;

(2) Under s. 620.1801(1)(c) following the dissociation of a limited partnership’s last general partner;

(3) As the result of a conversion or merger involving the limited partnership under this act as provided for in the plan of conversion or merger; or

(4) With the consent of all the partners.

History.—s. 17, ch. 2005-267.



620.1402 - General partner agent of limited partnership.

620.1402 General partner agent of limited partnership.—

(1) Each general partner is an agent of the limited partnership for the purposes of its activities. An act of a general partner, including the signing of a record in the partnership’s name, for apparently carrying on in the ordinary course the limited partnership’s activities or activities of the kind carried on by the limited partnership binds the limited partnership, unless the general partner did not have authority to act for the limited partnership in the particular matter and the person with which the general partner was dealing knew, had received a notification, or had notice under s. 620.1103(4) that the general partner lacked authority.

(2) An act of a general partner which is not apparently for carrying on in the ordinary course the limited partnership’s activities or activities of the kind carried on by the limited partnership binds the limited partnership only if the act was approved by the other partners as provided in s. 620.1406.

History.—s. 17, ch. 2005-267.



620.1403 - Limited partnership liable for general partner’s actionable conduct.

620.1403 Limited partnership liable for general partner’s actionable conduct.—

(1) A limited partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a general partner acting in the ordinary course of activities of the limited partnership or with authority of the limited partnership.

(2) If, in the course of the limited partnership’s activities or while acting with authority of the limited partnership, a general partner receives or causes the limited partnership to receive money or property of a person not a partner, and the money or property is misapplied by a general partner, the limited partnership is liable for the loss.

History.—s. 17, ch. 2005-267.



620.1404 - General partner’s liability.

620.1404 General partner’s liability.—

(1) Except as otherwise provided in subsections (2) and (3), all general partners are liable jointly and severally for all obligations of the limited partnership unless otherwise agreed by the claimant or provided by law.

(2) A person that becomes a general partner of an existing limited partnership is not personally liable for an obligation of a limited partnership incurred before the person became a general partner.

(3) An obligation of a limited partnership incurred while the limited partnership is a limited liability limited partnership, whether arising in contract, tort, or otherwise, is solely the obligation of the limited partnership. A general partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or acting as a general partner. This subsection applies despite anything inconsistent in the partnership agreement that existed immediately before the consent required to become a limited liability limited partnership under s. 620.1406.

History.—s. 17, ch. 2005-267.



620.1405 - Actions by and against partnership and partners.

620.1405 Actions by and against partnership and partners.—

(1) To the extent not inconsistent with s. 620.1404, a general partner may be joined in an action against the limited partnership or named in a separate action.

(2) A judgment against a limited partnership is not by itself a judgment against a general partner. A judgment against a limited partnership may not be satisfied from a general partner’s assets unless there is also a judgment against the general partner.

(3) A judgment creditor of a general partner may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the limited partnership, unless the partner is personally liable for the claim under s. 620.1404 and:

(a) A judgment based on the same claim has been obtained against the limited partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(b) The limited partnership is a debtor in bankruptcy;

(c) The general partner has agreed that the creditor need not exhaust limited partnership assets;

(d) A court grants permission to the judgment creditor to levy execution against the assets of a general partner based on a finding that limited partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of limited partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court’s equitable powers; or

(e) Liability is imposed on the general partner by law or contract independent of the existence of the limited partnership.

History.—s. 17, ch. 2005-267.



620.1406 - Management rights of general partner; approval rights of other partners.

620.1406 Management rights of general partner; approval rights of other partners.—

(1) Each general partner has equal rights in the management and conduct of the limited partnership’s activities. Any matter relating to the activities of the limited partnership may be exclusively decided by the general partner or, if there is more than one general partner, by a majority of the general partners, except that the following actions require the approval of all general partners:

(a) Amending the partnership agreement or the certificate of limited partnership, including any statement changing the status of the limited partnership to a limited liability limited partnership or deleting a statement that the limited partnership is a limited liability limited partnership.

(b) Admitting a limited partner under s. 620.1301.

(c) Admitting a general partner under s. 620.1401.

(d) Compromising a partner’s obligation to make contributions under s. 620.1502 or return an improper distribution under s. 620.1508.

(e) Expelling a limited partner under s. 620.1601.

(f) Redeeming a transferable interest subject to a charging order under s. 620.1703.

(g) Dissolving the limited partnership under s. 620.1801.

(h) Approving a plan of conversion under s. 620.2103 or a plan of merger under s. 620.2107.

(i) Selling, leasing, exchanging, or otherwise disposing of all, or substantially all, of the limited partnership’s property, with or without good will, other than in the usual and regular course of the limited partnership’s activities.

(2) The expulsion of a general partner under s. 620.1603 shall require the consent of all of the other general partners.

(3) In addition to the approval of the general partners required by subsections (1) and (2), the approval of all limited partners shall also be required in order to take any of the actions under subsection (1) or subsection (2) with the exception of a transaction described in paragraph (1)(e), a transaction described in paragraph (1)(h), or a transaction described in paragraph (1)(i).

(4) The approval of a plan of conversion under s. 620.2103 or a plan of merger under s. 620.2107 shall also require the consent of the limited partners in the manner described therein.

(5) The expulsion of a limited partner described in paragraph (1)(e) shall also require the consent of all of the other limited partners. A transaction described in paragraph (1)(i) shall also require approval of limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective.

(6) A limited partnership shall reimburse a general partner for payments made and indemnify a general partner for liabilities incurred by the general partner in the ordinary course of the activities of the partnership or for the preservation of its activities or property if such payments were made or such liabilities were incurred in good faith and either in the furtherance of the limited partnership’s purposes or the ordinary scope of its activities.

(7) A limited partnership shall reimburse a general partner for an advance to the limited partnership beyond the amount of capital the general partner agreed to contribute.

(8) A payment or advance made by a general partner which gives rise to an obligation of the limited partnership under subsection (6) or subsection (7) constitutes a loan to the limited partnership which accrues interest from the date of the payment or advance.

(9) A general partner is not entitled to remuneration for services performed for the partnership.

History.—s. 17, ch. 2005-267; s. 8, ch. 2008-187.



620.1407 - Right of general partner and former general partner to information.

620.1407 Right of general partner and former general partner to information.—

(1) A general partner, without having any particular purpose for seeking the information, may inspect and copy during regular business hours:

(a) In the limited partnership’s designated office, required information.

(b) At a reasonable location specified by the limited partnership, any other records maintained by the limited partnership regarding the limited partnership’s activities and financial condition.

(2) Each general partner and the limited partnership shall furnish to a general partner:

(a) Without demand, any information concerning the limited partnership’s activities, reasonably required for the proper exercise of the general partner’s rights and duties under the partnership agreement or this act.

(b) On demand, any other information concerning the limited partnership’s activities, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(3) Subject to subsection (5), upon 10 days’ demand made in a record received by the limited partnership, a person dissociated as a general partner may have access to the information and records described in subsection (1) at the location specified in subsection (1) if:

(a) The information or record pertains to the period during which the person was a general partner.

(b) The person seeks the information or record in good faith.

(c) The person satisfies the requirements imposed on a limited partner by s. 620.1304(2).

(4) The limited partnership shall respond to a demand made pursuant to subsection (3) in the same manner as provided in s. 620.1304(3).

(5) If a general partner dies, s. 620.1704 applies.

(6) The limited partnership may impose reasonable restrictions on the use of information under this section. In any dispute concerning the reasonableness of a restriction under this subsection, the limited partnership has the burden of proving reasonableness.

(7) A limited partnership may charge a person dissociated as a general partner that makes a demand under this section reasonable costs of copying, limited to the costs of labor and material.

(8) A general partner or person dissociated as a general partner may exercise the rights under this section through an attorney or other agent. Any restriction imposed under subsection (6) or by the partnership agreement applies both to the attorney or other agent and to the general partner or person dissociated as a general partner.

(9) The rights under this section do not extend to a person as transferee, but the rights under subsection (3) of a person dissociated as a general partner may be exercised by the legal representative of an individual who dissociated as a general partner under s. 620.1603(7)(b) or (c).

History.—s. 17, ch. 2005-267; s. 75, ch. 2006-1.



620.1408 - General standards of conduct for general partner.

620.1408 General standards of conduct for general partner.—

(1) The only fiduciary duties that a general partner has to the limited partnership and the other partners are the duties of loyalty and care under subsections (2) and (3).

(2) A general partner’s duty of loyalty to the limited partnership and the other partners is limited to the following:

(a) To account to the limited partnership and hold as trustee for it any property, profit, or benefit derived by the general partner in the conduct and winding up of the limited partnership’s activities or derived from a use by the general partner of limited partnership property, including the appropriation of a limited partnership opportunity.

(b) To refrain from dealing with the limited partnership in the conduct or winding up of the limited partnership’s activities as or on behalf of a party having an interest adverse to the limited partnership.

(c) To refrain from competing with the limited partnership in the conduct of the limited partnership’s activities.

(3) A general partner’s duty of care to the limited partnership and the other partners in the conduct and winding up of the limited partnership’s activities is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(4) A general partner shall discharge the duties to the partnership and the other partners under this act or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(5) A general partner does not violate a duty or obligation under this act or under the partnership agreement merely because the general partner’s conduct furthers the general partner’s own interest.

History.—s. 17, ch. 2005-267.



620.1501 - Form of contribution.

620.1501 Form of contribution.—A contribution of a partner may consist of tangible or intangible property or other benefit to the limited partnership, including money, services performed, promissory notes, other agreements to contribute cash or property, and contracts for services to be performed.

History.—s. 17, ch. 2005-267.



620.1502 - Liability for contribution.

620.1502 Liability for contribution.—

(1) A partner’s obligation to contribute money or other property or other benefit to, or to perform services for, a limited partnership shall be in a record signed by the partner, and such obligation shall not be excused by the partner’s death, disability, or other inability to perform personally.

(2) If a partner does not make a promised nonmonetary contribution, the partner is obligated at the option of the limited partnership to contribute money equal to that portion of the value, as stated in the required information, of the stated contribution which has not been made.

(3) The obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this act may be compromised only by consent of all partners. A creditor of a limited partnership which extends credit or otherwise acts in reliance on an obligation described in subsection (1), without notice of any compromise under this subsection, may enforce the original obligation.

(4) A partnership agreement may provide that the interest of any partner who fails to make any contribution that the partner is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing the partner’s proportionate interest in the limited partnership, subordinating the partner’s partnership interests to that of nondefaulting partners, a forced sale, or the forfeiture of the partner’s interest in the limited partnership, the lending by other partners of the amount necessary to meet the partner’s commitment, a fixing of the value of the partner’s interest in the limited partnership by appraisal or by formula and redemption or sale of such interest at such value, or other penalty or consequence.

History.—s. 17, ch. 2005-267.



620.1503 - Sharing of profits, losses, and distributions.

620.1503 Sharing of profits, losses, and distributions.—

(1) Profits and losses of a limited partnership shall be allocated among the partners on the basis of the value, as stated in the required records when the limited partnership makes the allocations, of the contributions the limited partnership has received from each partner.

(2) Distributions by a limited partnership shall be shared by the partners on the basis of the value, as stated in the required records when the limited partnership decides to make the distribution, of the contributions the limited partnership has received from each partner.

History.—s. 17, ch. 2005-267.



620.1504 - Interim distributions.

620.1504 Interim distributions.—A partner does not have a right to any distribution before the dissolution and winding up of the limited partnership unless the limited partnership decides to make an interim distribution.

History.—s. 17, ch. 2005-267.



620.1505 - No distribution on account of dissociation.

620.1505 No distribution on account of dissociation.—A person does not have a right to receive a distribution on account of dissociation.

History.—s. 17, ch. 2005-267.



620.1506 - Distribution in kind.

620.1506 Distribution in kind.—A partner does not have a right to demand or receive any distribution from a limited partnership in any form other than cash. Subject to s. 620.1813, a limited partnership may distribute an asset in kind to the extent each partner receives a percentage of the asset equal to the partner’s share of distributions.

History.—s. 17, ch. 2005-267.



620.1507 - Right to distribution.

620.1507 Right to distribution.—When a partner or transferee becomes entitled to receive a distribution, the partner or transferee has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution. However, the limited partnership’s obligation to make a distribution is subject to offset for any amount owed to the limited partnership by the partner or dissociated partner on whose account the distribution is made.

History.—s. 17, ch. 2005-267.



620.1508 - Limitations on distribution.

620.1508 Limitations on distribution.—

(1) A limited partnership may not make a distribution in violation of the partnership agreement.

(2) A limited partnership may not make a distribution if after the distribution:

(a) The limited partnership would not be able to pay its debts as they become due in the ordinary course of the limited partnership’s activities; or

(b) The limited partnership’s total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the limited partnership were to be dissolved, wound up, and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up, and termination of partners whose preferential rights are superior to those of persons receiving the distribution.

(3) A limited partnership may base a determination that a distribution is not prohibited under subsection (2) on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(4) Except as otherwise provided in subsection (7), the effect of a distribution under subsection (2) is measured:

(a) In the case of distribution by purchase, redemption, or other acquisition of a transferable interest in the limited partnership, as of the date money or other property is transferred or debt incurred by the limited partnership.

(b) In all other cases, as of the date:

1. The distribution is authorized, if the payment occurs within 120 days after that date; or

2. The payment is made, if payment occurs more than 120 days after the distribution is authorized.

(5) A limited partnership’s indebtedness to a partner incurred by reason of a distribution made in accordance with this section is at parity with the limited partnership’s indebtedness to its general, unsecured creditors.

(6) A limited partnership’s indebtedness, including indebtedness issued in connection with or as part of a distribution, is not considered a liability for purposes of subsection (2) if the terms of the indebtedness provide that payment of principal and interest are made only to the extent that a distribution could then be made to partners under this section.

(7) If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.

History.—s. 17, ch. 2005-267.



620.1509 - Liability for improper distributions.

620.1509 Liability for improper distributions.—

(1) A general partner that consents to a distribution made in violation of s. 620.1508 is personally liable to the limited partnership for the amount of the distribution which exceeds the amount that could have been distributed without the violation if it is established that in consenting to the distribution the general partner failed to comply with s. 620.1408.

(2) A partner or transferee that received a distribution knowing that the distribution to that partner or transferee was made in violation of s. 620.1508 is personally liable to the limited partnership but only to the extent that the distribution received by the partner or transferee exceeded the amount that could have been properly paid under s. 620.1508.

(3) A general partner against which an action is commenced under subsection (1) may:

(a) Implead in the action any other person that is liable under subsection (1) and compel contribution from the person.

(b) Implead in the action any person that received a distribution in violation of subsection (2) and compel contribution from the person in the amount the person received in violation of subsection (2).

(4) An action under this section is barred if it is not commenced within 2 years after the distribution.

History.—s. 17, ch. 2005-267.



620.1601 - Dissociation as limited partner.

620.1601 Dissociation as limited partner.—

(1) A person does not have a right to dissociate as a limited partner before the termination of the limited partnership.

(2) A person is dissociated from a limited partnership as a limited partner upon the occurrence of any of the following events:

(a) The limited partnership’s having notice of the person’s express will to withdraw as a limited partner or on a later date specified by the person;

(b) An event agreed to in the partnership agreement as causing the person’s dissociation as a limited partner;

(c) The person’s expulsion as a limited partner pursuant to the partnership agreement;

(d) The person’s expulsion as a limited partner by the unanimous consent of the other partners if:

1. It is unlawful to carry on the limited partnership’s activities with the person as a limited partner;

2. There has been a transfer of all of the person’s transferable interest in the limited partnership, other than a transfer for security purposes, or a court order charging the person’s interest, which has not been foreclosed;

3. The person is a corporation and, within 90 days after the limited partnership notifies the person that the corporation will be expelled as a limited partner because the corporation has filed a certificate of dissolution or the equivalent, the corporation’s charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, and there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

4. The person is a limited liability company or partnership that has been dissolved and whose business is being wound up;

(e) On application by the limited partnership, the person’s expulsion as a limited partner by judicial determination because:

1. The person engaged in wrongful conduct that adversely and materially affected the limited partnership’s activities;

2. The person willfully or persistently committed a material breach of the partnership agreement, any duty the person may have under s. 620.1305(1), or the obligation of good faith and fair dealing under s. 620.1305(2); or

3. The person engaged in conduct relating to the limited partnership’s activities which makes it not reasonably practicable to carry on the activities with the person as limited partner;

(f) In the case of a person who is an individual, the person’s death;

(g) In the case of a person that is a trust or is acting as a limited partner by virtue of being a trustee of a trust, distribution of the trust’s entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor trustee;

(h) In the case of a person that is an estate or is acting as a limited partner by virtue of being a personal representative of an estate, distribution of the estate’s entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor personal representative;

(i) Termination of a limited partner that is not an individual, partnership, limited liability company, corporation, trust, or estate; or

(j) The limited partnership’s participation in a conversion or merger under this act, if the limited partnership:

1. Is not the converted or surviving entity; or

2. Is the converted or surviving entity but, as a result of the conversion or merger, the person ceases to be a limited partner.

History.—s. 17, ch. 2005-267.



620.1602 - Effect of dissociation as limited partner.

620.1602 Effect of dissociation as limited partner.—

(1) Upon a person’s dissociation as a limited partner:

(a) Subject to s. 620.1704, the person does not have further rights as a limited partner.

(b) The person’s obligation of good faith and fair dealing as a limited partner under s. 620.1305(2) continues only as to matters arising and events occurring before the dissociation and such person’s duties, if any, under s. 620.1305(1) terminate or continue in the same manner as provided in s. 620.1605(1)(b) and (c).

(c) Subject to s. 620.1704 and ss. 620.2101-620.2125, any transferable interest owned by the person in the person’s capacity as a limited partner immediately before dissociation is owned by the person as a mere transferee.

(2) A person’s dissociation as a limited partner does not of itself discharge the person from any obligation to the limited partnership or the other partners which the person incurred while a limited partner.

History.—s. 17, ch. 2005-267.



620.1603 - Dissociation as general partner.

620.1603 Dissociation as general partner.—A person is dissociated from a limited partnership as a general partner upon the occurrence of any of the following events:

(1) The limited partnership’s having notice of the person’s express will to withdraw as a general partner or on a later date specified by the person;

(2) An event agreed to in the partnership agreement as causing the person’s dissociation as a general partner;

(3) The person’s expulsion as a general partner pursuant to the partnership agreement;

(4) The person’s expulsion as a general partner by the unanimous consent of the other partners if:

(a) It is unlawful to carry on the limited partnership’s activities with the person as a general partner;

(b) There has been a transfer of all or substantially all of the person’s transferable interest in the limited partnership, other than a transfer for security purposes, or a court order charging the person’s interest, which has not been foreclosed;

(c) The person is a corporation and, within 90 days after the limited partnership notifies the person that the corporation will be expelled as a general partner because the corporation has filed a certificate of dissolution or the equivalent, the corporation’s charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, and there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(d) The person is a limited liability company or partnership that has been dissolved and whose business is being wound up;

(5) On application by the limited partnership, the person’s expulsion as a general partner by judicial determination because:

(a) The person engaged in wrongful conduct that adversely and materially affected the limited partnership activities;

(b) The person willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under s. 620.1408; or

(c) The person engaged in conduct relating to the limited partnership’s activities which makes it not reasonably practicable to carry on the activities of the limited partnership with the person as a general partner;

(6) The person’s:

(a) Becoming a debtor in bankruptcy;

(b) Execution of an assignment for the benefit of creditors;

(c) Seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of the person or of all or substantially all of the person’s property; or

(d) Failure, within 90 days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the general partner or of all or substantially all of the person’s property obtained without the person’s consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated;

(7) In the case of a person who is an individual:

(a) The person’s death;

(b) The appointment of a guardian or general conservator for the person; or

(c) A judicial determination that the person has otherwise become incapable of performing the person’s duties as a general partner under the partnership agreement;

(8) In the case of a person that is a trust or is acting as a general partner by virtue of being a trustee of a trust, distribution of the trust’s entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor trustee;

(9) In the case of a person that is an estate or is acting as a general partner by virtue of being a personal representative of an estate, distribution of the estate’s entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor personal representative;

(10) Termination of a general partner that is not an individual, partnership, limited liability company, corporation, trust, or estate; or

(11) The limited partnership’s participation in a conversion or merger under this act, if the limited partnership:

(a) Is not the converted or surviving entity; or

(b) Is the converted or surviving entity but, as a result of the conversion or merger, the person ceases to be a general partner.

History.—s. 17, ch. 2005-267.



620.1604 - Person’s power to dissociate as general partner; wrongful dissociation.

620.1604 Person’s power to dissociate as general partner; wrongful dissociation.—

(1) A person has the power to dissociate as a general partner at any time, rightfully or wrongfully, by express will pursuant to s. 620.1603(1).

(2) A person’s dissociation as a general partner is wrongful only if:

(a) It is in breach of an express provision of the partnership agreement; or

(b) It occurs before the termination of the limited partnership, and:

1. The person withdraws as a general partner by express will;

2. The person is expelled as a general partner by judicial determination under s. 620.1603(5);

3. The person is dissociated as a general partner by becoming a debtor in bankruptcy; or

4. In the case of a person that is not an individual, trust other than a business trust, or estate, the person is expelled or otherwise dissociated as a general partner because it willfully dissolved or terminated.

(3) A person that wrongfully dissociates as a general partner is liable to the limited partnership and, subject to s. 620.2001, to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the general partner to the limited partnership or to the other partners.

History.—s. 17, ch. 2005-267.



620.1605 - Effect of dissociation as general partner.

620.1605 Effect of dissociation as general partner.—

(1) Upon a person’s dissociation as a general partner:

(a) The person’s right to participate as a general partner in the management and conduct of the partnership’s activities terminates.

(b) The person’s duty of loyalty as a general partner under s. 620.1408(2)(c) terminates.

(c) The person’s duty of loyalty as a general partner under s. 620.1408(2)(a) and (b) and duty of care under s. 620.1408(3) continue only with regard to matters arising and events occurring before the person’s dissociation as a general partner.

(2) The person may sign and deliver to the Department of State for filing a statement of dissociation pertaining to the person and, at the request of the limited partnership, shall sign an amendment to the certificate of limited partnership which states that the person has dissociated.

(3) Subject to s. 620.1704 and ss. 620.2101-620.2125, any transferable interest owned by the person immediately before dissociation in the person’s capacity as a general partner is owned by the person as a mere transferee.

(4) A person’s dissociation as a general partner does not of itself discharge the person from any obligation to the limited partnership or the other partners which the person incurred while a general partner.

History.—s. 17, ch. 2005-267.



620.1606 - Power to bind and liability to limited partnership before dissolution of partnership of person dissociated as general partner.

620.1606 Power to bind and liability to limited partnership before dissolution of partnership of person dissociated as general partner.—

(1) After a person is dissociated as a general partner and before the limited partnership is dissolved, converted under s. 620.2102, or merged out of existence under s. 620.2106, the limited partnership is bound by an act of the person only if:

(a) The act would have bound the limited partnership under s. 620.1402 before the dissociation.

(b) At the time the other party enters into the transaction:

1. Less than 2 years have passed since the dissociation.

2. The other party does not have notice of the dissociation and reasonably believes that the person is a general partner.

(2) If a limited partnership is bound under subsection (1), the person dissociated as a general partner which caused the limited partnership to be bound is liable:

(a) To the limited partnership for any damage caused to the limited partnership arising from the obligation incurred under subsection (1).

(b) If a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability.

History.—s. 17, ch. 2005-267.



620.1607 - Liability to other persons of person dissociated as general partner.

620.1607 Liability to other persons of person dissociated as general partner.—

(1) A person’s dissociation as a general partner does not of itself discharge the person’s liability as a general partner for an obligation of the limited partnership incurred before dissociation. Except as otherwise provided in subsections (2) and (3), the person is not liable for a limited partnership’s obligation incurred after dissociation.

(2) A person whose dissociation as a general partner resulted in a dissolution and winding up of the limited partnership’s activities is liable to the same extent as a general partner under s. 620.1404 on an obligation incurred by the limited partnership under s. 620.1804.

(3) A person that has dissociated as a general partner but whose dissociation did not result in a dissolution and winding up of the limited partnership’s activities is liable on a transaction entered into by the limited partnership after the dissociation only if:

(a) A general partner would be liable on the transaction.

(b) At the time the other party enters into the transaction:

1. Less than 2 years have passed since the dissociation.

2. The other party does not have notice of the dissociation and reasonably believes that the person is a general partner.

(4) By agreement with a creditor of a limited partnership and the limited partnership, a person dissociated as a general partner may be released from liability for an obligation of the limited partnership.

(5) A person dissociated as a general partner is released from liability for an obligation of the limited partnership if the limited partnership’s creditor, with notice of the person’s dissociation as a general partner but without the person’s consent, agrees to a material alteration in the nature or time of payment of the obligation.

History.—s. 17, ch. 2005-267.



620.1701 - Partner’s transferable interest; certificates.

620.1701 Partner’s transferable interest; certificates.—

(1) The only interest of a partner which is transferable is the partner’s transferable interest. A transferable interest is personal property.

(2) The partnership agreement may provide that a partner’s interest in a limited partnership may be evidenced by a certificate issued by the limited partnership and may also provide for the assignment or transfer of any interest in the limited partnership represented by such a certificate and make other provisions with respect to such certificates.

History.—s. 17, ch. 2005-267.



620.1702 - Transfer of partner’s transferable interest.

620.1702 Transfer of partner’s transferable interest.—

(1) A transfer, in whole or in part, of a partner’s transferable interest:

(a) Is permissible.

(b) Does not by itself cause the partner’s dissociation or a dissolution and winding up of the limited partnership’s activities.

(c) Does not, as against the other partners or the limited partnership, entitle the transferee to participate in the management or conduct of the limited partnership’s activities, to require access to any information to which a limited partner would otherwise have access under s. 620.1304, except as otherwise provided in subsection (3), or to inspect or copy the required information or the limited partnership’s other records.

(2) A transferee has a right to receive, in accordance with the transfer:

(a) Distributions to which the transferor would otherwise be entitled.

(b) Upon the dissolution and winding up of the limited partnership’s activities the net amount otherwise distributable to the transferor.

(3) In a dissolution and winding up, a transferee is entitled to an account of the limited partnership’s transactions only from the date of dissolution.

(4) Upon transfer, the transferor retains the rights of a partner other than the interest in distributions transferred and retains all duties and obligations of a partner.

(5) A limited partnership need not give effect to a transferee’s rights under this section until the limited partnership has notice of the transfer.

(6) A transfer of a partner’s transferable interest in the limited partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

(7) A transferee that becomes a partner with respect to a transferable interest is liable for the transferor’s obligations under ss. 620.1502 and 620.1509. However, the transferee is not obligated for liabilities unknown to the transferee at the time the transferee became a partner.

History.—s. 17, ch. 2005-267.



620.1703 - Rights of creditor of partner or transferee.

620.1703 Rights of creditor of partner or transferee.—

(1) On application to a court of competent jurisdiction by any judgment creditor of a partner or transferee, the court may charge the partnership interest of the partner or transferable interest of a transferee with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of a transferee of the partnership interest.

(2) This act shall not deprive any partner or transferee of the benefit of an exemption law applicable to the partner’s partnership or transferee’s transferable interest.

(3) This section provides the exclusive remedy which a judgment creditor of a partner or transferee may use to satisfy a judgment out of the judgment debtor’s interest in the limited partnership or transferable interest. Other remedies, including foreclosure on the partner’s interest in the limited partnership or a transferee’s transferable interest and a court order for directions, accounts, and inquiries that the debtor general or limited partner might have made, are not available to the judgment creditor attempting to satisfy the judgment out of the judgment debtor’s interest in the limited partnership and may not be ordered by a court.

History.—s. 17, ch. 2005-267.



620.1704 - Power of estate of deceased partner.

620.1704 Power of estate of deceased partner.—If a partner dies, the deceased partner’s personal representative or other legal representative may exercise the rights of a transferee as provided in s. 620.1702 and, for the purposes of settling the estate, may exercise the rights of a current limited partner under s. 620.1304.

History.—s. 17, ch. 2005-267.



620.1801 - Nonjudicial dissolution.

620.1801 Nonjudicial dissolution.—

(1) Except as otherwise provided in s. 620.1802, a limited partnership is dissolved, and its activities must be wound up, only upon the occurrence of any of the following:

(a) The happening of an event specified in the partnership agreement;

(b) The consent of all general partners and of all limited partners;

(c) After the dissociation of a person as a general partner:

1. If the limited partnership has at least one remaining general partner, the consent to dissolve the limited partnership by all partners at the time the consent is to be effective; or

2. If the limited partnership does not have a remaining general partner, the passage of 90 days after the dissociation, unless before the end of the period:

a. Consent to continue the activities of the limited partnership and admit at least one general partner is given by all partners at the time the consent is to be effective;

b. At least one person is admitted as a general partner in accordance with the consent;

(d) The passage of 90 days after the dissociation of the limited partnership’s last limited partner, unless before the end of the period the limited partnership admits at least one limited partner; or

(e) The signing and filing of a declaration of dissolution by the Department of State under s. 620.1809(3).

(2) Upon the occurrence of an event specified in paragraphs (1)(a)-(d), the limited partnership shall file a certificate of dissolution as provided in s. 620.1203.

History.—s. 17, ch. 2005-267.



620.1802 - Judicial dissolution.

620.1802 Judicial dissolution.—On application by a partner, the circuit court may order dissolution of a limited partnership if it is not reasonably practicable to carry on the activities of the limited partnership in conformity with the partnership agreement.

History.—s. 17, ch. 2005-267.



620.1803 - Winding up.

620.1803 Winding up.—

(1) A limited partnership continues after dissolution only for the purpose of winding up its activities.

(2) In winding up its activities, the limited partnership:

(a) May preserve the limited partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, transfer the limited partnership’s property, settle disputes by mediation or arbitration, and perform other necessary acts.

(b) Shall discharge, make provision for, or otherwise address the limited partnership’s liabilities, settle and close the limited partnership’s activities, and marshal and distribute the assets of the partnership.

(c) May file a statement of termination as provided in s. 620.1203.

(3) If a dissolved limited partnership does not have a general partner, a person to wind up the dissolved limited partnership’s activities may be appointed by the consent of limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective. A person appointed under this subsection:

(a) Has the powers of a general partner under s. 620.1804.

(b) Shall promptly amend the certificate of limited partnership to state:

1. That the limited partnership does not have a general partner.

2. The name of the person that has been appointed to wind up the limited partnership.

3. The street and mailing address of the person.

(4) On the application of any partner, the circuit court may order judicial supervision of the winding up, including the appointment of a person to wind up the dissolved limited partnership’s activities, if:

(a) A limited partnership does not have a general partner and within a reasonable time following the dissolution no person has been appointed pursuant to subsection (3); or

(b) The applicant establishes other good cause.

History.—s. 17, ch. 2005-267.



620.1804 - Power of general partner and person dissociated as general partner to bind partnership after dissolution.

620.1804 Power of general partner and person dissociated as general partner to bind partnership after dissolution.—

(1) A limited partnership is bound by a general partner’s act after dissolution which:

(a) Is appropriate for winding up the limited partnership’s activities; or

(b) Would have bound the limited partnership under s. 620.1402 before dissolution, if, at the time the other party enters into the transaction, the other party does not have notice of the dissolution.

(2) A person dissociated as a general partner binds a limited partnership through an act occurring after dissolution if:

(a) At the time the other party enters into the transaction:

1. Less than 2 years have passed since the dissociation.

2. The other party does not have notice of the dissociation and reasonably believes that the person is a general partner.

(b) The act:

1. Is appropriate for winding up the limited partnership’s activities; or

2. Would have bound the limited partnership under s. 620.1402 before dissolution and at the time the other party enters into the transaction the other party does not have notice of the dissolution.

History.—s. 17, ch. 2005-267.



620.1805 - Liability after dissolution of general partner and person dissociated as general partner to limited partnership, other general partners, and persons dissociated as general partner.

620.1805 Liability after dissolution of general partner and person dissociated as general partner to limited partnership, other general partners, and persons dissociated as general partner.—

(1) If a general partner having knowledge of the dissolution causes a limited partnership to incur an obligation under s. 620.1804(1) by an act that is not appropriate for winding up the partnership’s activities, the general partner is liable:

(a) To the limited partnership for any damage caused to the limited partnership arising from the obligation.

(b) If another general partner or a person dissociated as a general partner is liable for the obligation, to that other general partner or person for any damage caused to that other general partner or person arising from the liability.

(2) If a person dissociated as a general partner causes a limited partnership to incur an obligation under s. 620.1804(2), the person is liable:

(a) To the limited partnership for any damage caused to the limited partnership arising from the obligation.

(b) If a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability.

History.—s. 17, ch. 2005-267.



620.1806 - Known claims against dissolved limited partnership.

620.1806 Known claims against dissolved limited partnership.—

(1) A dissolved limited partnership or successor entity, as defined in subsection (14), may dispose of the known claims against it by following the procedure described in subsections (2), (3), and (4).

(2) A dissolved limited partnership or successor entity shall deliver to each of its known claimants written notice of the dissolution at any time after its effective date. The written notice shall:

(a) Provide a reasonable description of the claim that the claimant may be entitled to assert.

(b) State whether the claim is admitted or not admitted, in whole or in part, and, if admitted:

1. The amount that is admitted, which may be as of a given date.

2. Any interest obligation if fixed by an instrument of indebtedness.

(c) Provide a mailing address to which a claim may be sent.

(d) State the deadline, which may not be fewer than 120 days after the effective date of the written notice, by which confirmation of the claim must be delivered to the dissolved limited partnership or successor entity.

(e) State that the dissolved limited partnership or successor entity may make distributions thereafter to other claimants and to the partners or transferees of the limited partnership or persons interested as having been such without further notice.

(f) Unless the limited partnership has been throughout its existence a limited liability limited partnership, state that the barring of a claim against the limited partnership will also bar any corresponding claim against any general partner or person dissociated as a general partner which is based on s. 620.1404.

(3) A dissolved limited partnership or successor entity may reject, in whole or in part, any claim made by a claimant pursuant to this subsection by mailing notice of such rejection to the claimant within 90 days after receipt of such claim and, in all events, at least 150 days before expiration of 3 years following the effective date of dissolution. A notice sent by the dissolved limited partnership or successor entity pursuant to this subsection shall be accompanied by a copy of this section.

(4) A dissolved limited partnership or successor entity electing to follow the procedures described in subsections (2) and (3) shall also give notice of the dissolution of the limited partnership to persons with known claims, that are contingent upon the occurrence or nonoccurrence of future events or otherwise conditional or unmatured, and request that such persons present such claims in accordance with the terms of such notice. Such notice shall be in substantially the form, and sent in the same manner, as described in subsection (2).

(5) A dissolved limited partnership or successor entity shall offer any claimant whose known claim is contingent, conditional, or unmatured such security as the limited partnership or such entity determines is sufficient to provide compensation to the claimant if the claim matures. The dissolved limited partnership or successor entity shall deliver such offer to the claimant within 90 days after receipt of such claim and, in all events, at least 150 days before expiration of 3 years following the effective date of dissolution. If the claimant offered such security does not deliver in writing to the dissolved limited partnership or successor entity a notice rejecting the offer within 120 days after receipt of such offer for security, the claimant is deemed to have accepted such security as the sole source from which to satisfy his or her claim against the limited partnership.

(6) A dissolved limited partnership or successor entity which has given notice in accordance with subsections (2) and (4), and is seeking the protection offered by subsections (9) and (12), shall petition the circuit court in the county in which the limited partnership’s principal office is located or was located at the effective date of dissolution to determine the amount and form of security that will be sufficient to provide compensation to any claimant who has rejected the offer for security made pursuant to subsection (5).

(7) A dissolved limited partnership or successor entity which has given notice in accordance with subsection (2), and is seeking the protection offered by subsections (9) and (12), shall petition the circuit court in the county in which the limited partnership’s principal office is located or was located at the effective date of dissolution to determine the amount and form of security which will be sufficient to provide compensation to claimants whose claims are known to the limited partnership or successor entity but whose identities are unknown. The court shall appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this subsection. The reasonable fees and expenses of such guardian, including all reasonable expert witness fees, shall be paid by the petitioner in such proceeding.

(8) The giving of any notice or making of any offer pursuant to the provisions of this section shall not revive any claim then barred or constitute acknowledgment by the dissolved limited partnership or successor entity that any person to whom such notice is sent is a proper claimant and shall not operate as a waiver of any defense or counterclaim in respect of any claim asserted by any person to whom such notice is sent.

(9) A dissolved limited partnership or successor entity which has followed the procedures described in subsections (2)-(7):

(a) Shall pay the claims admitted or made and not rejected in accordance with subsection (3).

(b) Shall post the security offered and not rejected pursuant to subsection (5).

(c) Shall post any security ordered by the circuit court in any proceeding under subsections (6) and (7).

(d) Shall pay or make provision for all other known obligations of the limited partnership or such successor entity.

If there are sufficient funds, such claims or obligations shall be paid in full, and any such provision for payments shall be made in full. If there are insufficient funds, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of funds legally available therefor. Any remaining funds shall be distributed to the partners and transferees of the dissolved limited partnership; however, such distribution may not be made before the expiration of 150 days after the date of the last notice of any rejection given pursuant to subsection (3). In the absence of actual fraud, the judgment of the general partners of the dissolved limited partnership, or other person or persons winding up the limited partnership under s. 620.1803, or the governing persons of such successor entity, as to the provisions made for the payment of all obligations under paragraph (d), is conclusive.

(10) A dissolved limited partnership or successor entity which has not followed the procedures described in subsections (2) and (3) shall pay or make reasonable provision to pay all known claims and obligations, including all contingent, conditional, or unmatured claims known to the dissolved limited partnership or such successor entity and all claims which are known to the dissolved limited partnership or such successor entity but for which the identity of the claimant is unknown. If there are sufficient funds, such claims shall be paid in full, and any such provision made for payment shall be made in full. If there are insufficient funds, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of funds legally available therefor. Any remaining funds shall be distributed to the partners and transferees of the dissolved limited partnership.

(11) Except for any general partner otherwise liable under s. 620.1404, s. 620.1405, or s. 620.1607, a partner or transferee of a dissolved limited partnership the assets of which were distributed pursuant to subsection (9) or subsection (10) is not liable for any claim against the limited partnership in an amount in excess of such partner’s or transferee’s pro rata share of the claim or the amount distributed to the partner or transferee, whichever is less.

(12) A partner, whether or not a general partner, or transferee of a dissolved limited partnership, the assets of which were distributed pursuant to subsection (9), is not liable for any claim against the limited partnership which claim is known to the limited partnership or successor entity and on which a proceeding is not begun prior to the expiration of 3 years following the effective date of dissolution.

(13) Except for any general partner otherwise liable under s. 620.1404, s. 620.1405, or s. 620.1607 and not entitled to the relief provided under subsection (12), the aggregate liability of any person for claims against the dissolved limited partnership arising under this section or s. 620.1807 may not exceed the amount distributed to the person in dissolution.

(14) As used in this section or s. 620.1807, the term “successor entity” includes any trust, receivership, or other legal entity governed by the laws of this state to which the remaining assets and liabilities of a dissolved limited partnership are transferred and which exists solely for the purposes of prosecuting and defending suits by or against the dissolved limited partnership, enabling the dissolved limited partnership to settle and close the business of the dissolved limited partnership, to dispose of and convey the property of the dissolved limited partnership, to discharge the liabilities of the dissolved limited partnership, and to distribute to the dissolved limited partnership’s partners any remaining assets, but not for the purpose of continuing the business for which the dissolved limited partnership was organized.

History.—s. 17, ch. 2005-267.



620.1807 - Unknown claims against dissolved limited partnership.

620.1807 Unknown claims against dissolved limited partnership.—

(1) In addition to filing the certificate of dissolution under s. 620.1801(2), a dissolved limited partnership or successor entity, as defined in s. 620.1806(14), may also file with the Department of State on the form prescribed by the department a request that persons with claims against the limited partnership which are not known to the limited partnership or successor entity present them in accordance with the notice.

(2) The notice must:

(a) Describe the information that must be included in a claim and provide a mailing address to which the claim may be sent.

(b) State that a claim against the limited partnership will be barred unless a proceeding to enforce the claim is commenced within 4 years after the filing of the notice.

(3) If the dissolved limited partnership or successor entity files the notice in accordance with subsections (1) and (2), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited partnership within 4 years after the filing date:

(a) A claimant who did not receive written notice under s. 620.1806(9) or whose claim was not provided for under s. 620.1806(10), whether such claim is based on an event occurring before or after the effective date of dissolution.

(b) A claimant whose claim was timely sent to the dissolved limited partnership but not acted on.

(4) A claim may be enforced under this section:

(a) Against the dissolved limited partnership, to the extent of its undistributed assets; or

(b) If the assets have been distributed in liquidation, against a partner or transferee of the dissolved limited partnership to the extent of such partner’s or transferee’s pro rata share of the claim or the limited partnership assets distributed to such partner or transferee in liquidation, whichever is less, provided the aggregate liability of any person for all claims against the dissolved limited partnership arising under this section or s. 620.1806, or, with respect to a limited partner, otherwise, may not exceed the amount distributed to the person in liquidation; or

(c) Against any person liable on the claim under s. 620.1404.

History.—s. 17, ch. 2005-267.



620.1808 - Liability of general partner and person dissociated as general partner when claim against limited partnership barred.

620.1808 Liability of general partner and person dissociated as general partner when claim against limited partnership barred.—If a claim is barred under s. 620.1806 or s. 620.1807, any corresponding claim under s. 620.1404, s. 620.1405, or s. 620.1607 is also barred.

History.—s. 17, ch. 2005-267.



620.1809 - Administrative dissolution.

620.1809 Administrative dissolution.—

(1) The Department of State may dissolve a limited partnership administratively if the limited partnership does not:

(a) Pay any fee or penalty due to the Department of State under this act;

(b) Deliver its annual report to the Department of State by 5 p.m. Eastern Time on the third Friday in September;

(c) Appoint and maintain a registered agent as required by s. 620.1114; or

(d) Deliver for filing a statement of a change under s. 620.1115 within 30 days after a change has occurred in the name of the registered agent or the registered office address.

(2) If the Department of State determines that a ground exists for administratively dissolving a limited partnership, the Department of State shall serve notice on the limited partnership of its intent to administratively dissolve the limited partnership. If the limited partnership has provided the department with an electronic mail address, such notice shall be by electronic transmission. Administrative dissolution for failure to file an annual report shall occur on the fourth Friday in September of each year. The Department of State shall issue a certificate of dissolution to each dissolved limited partnership. Issuance of the certificate of dissolution may be by electronic transmission to any limited partnership that has provided the department with an electronic mail address.

(3) If within 60 days after sending notice of dissolution, the limited partnership does not correct each ground for dissolution under paragraph (1)(a), paragraph (1)(c), or paragraph (1)(d), or demonstrate to the reasonable satisfaction of the Department of State that each ground determined by the Department of State does not exist, the Department of State shall administratively dissolve the limited partnership and issue a certificate of dissolution that states the grounds for dissolution. Issuance of the certificate of dissolution may be by electronic transmission to any limited partnership that has provided the department with an electronic mail address.

(4) A limited partnership administratively dissolved continues its existence but may carry on only activities necessary to wind up its activities and liquidate its assets under ss. 620.1803 and 620.1812 and to notify claimants under ss. 620.1806 and 620.1807.

(5) The administrative dissolution of a limited partnership does not terminate the authority of its agent for service of process.

(6) A partner of a limited partnership is not liable for the obligations of the limited partnership solely by reason of the foreign limited partnership’s having been administratively dissolved pursuant to this section.

History.—s. 17, ch. 2005-267; s. 21, ch. 2009-72.



620.1810 - Reinstatement following administrative dissolution.

620.1810 Reinstatement following administrative dissolution.—

(1) A limited partnership that has been administratively dissolved under s. 620.1809 may apply to the Department of State for reinstatement at any time after the effective date of dissolution. The limited partnership must submit a form of reinstatement prescribed and furnished by the Department of State together with all fees then owed by the limited partnership, computed at a rate provided by law at the time the limited partnership applies for reinstatement.

(2) As an alternative to submitting the form of reinstatement referred to in subsection (1), the limited partnership may submit a current annual report, signed by its registered agent and a general partner, which contains the same information described in subsection (1).

(3) If the Department of State determines that the application for reinstatement, or current annual report described in subsection (2), contains the information required by subsection (1) and that the information is correct, the Department of State shall reinstate the limited partnership.

(4) When the reinstatement becomes effective, the reinstatement relates back to and takes effect as of the effective date of the administrative dissolution, and the limited partnership may resume its activities as if the administrative dissolution had never occurred.

History.—s. 17, ch. 2005-267.



620.1811 - Appeal from denial of reinstatement.

620.1811 Appeal from denial of reinstatement.—

(1) If the Department of State denies a limited partnership’s request for reinstatement following administrative dissolution, the Department of State shall prepare, sign, and file a notice that explains the reason or reasons for denial and serve the limited partnership with a copy of the notice.

(2) Within 30 days after service of the notice of denial, the limited partnership may appeal from the denial of reinstatement by petitioning the circuit court to set aside the dissolution. The petition must be served on the Department of State and contain a copy of the Department of State’s declaration of dissolution, the limited partnership’s application for reinstatement, and the Department of State’s notice of denial.

(3) The court may summarily order the Department of State to reinstate the dissolved limited partnership or may take other action the court considers appropriate.

History.—s. 17, ch. 2005-267.



620.1812 - Revocation of dissolution.

620.1812 Revocation of dissolution.—

(1) A limited partnership that has dissolved as the result of an event described in s. 620.1801(1)(a)-(d) and filed a certificate of dissolution with the Department of State may revoke its dissolution at any time prior to the expiration of 120 days following the effective date of its certificate of dissolution.

(2) Revocation of dissolution shall be authorized in the same manner as the dissolution was authorized.

(3) After revocation of dissolution is authorized, the limited partnership shall deliver a certificate of revocation of dissolution to the Department of State for filing, together with a copy of its certificate of dissolution, that sets forth:

(a) The name of the limited partnership.

(b) The effective date of the dissolution that was revoked.

(c) The date that the revocation of dissolution was authorized.

(4) If there has been substantial compliance with subsection (3), subject to s. 620.1206(3) the revocation of dissolution is effective when the Department of State files the certificate of revocation of dissolution.

(5) When the revocation of dissolution is effective, the revocation of dissolution relates back to and takes effect as of the effective date of the dissolution, and the limited partnership resumes carrying on its business as if dissolution had never occurred.

History.—s. 17, ch. 2005-267.



620.1813 - Disposition of assets; when contributions required.

620.1813 Disposition of assets; when contributions required.—

(1) In winding up a limited partnership’s activities, the assets of the limited partnership, including the contributions required by this section, must be applied to satisfy the limited partnership’s obligations to creditors, including, to the extent permitted by law, partners that are creditors.

(2) Any surplus remaining after the limited partnership complies with subsection (1) must be paid in cash as a distribution.

(3) If a limited partnership’s assets are insufficient to satisfy all of its obligations under subsection (1), with respect to each unsatisfied obligation incurred when the limited partnership was not a limited liability limited partnership, subject to s. 620.1808 the following rules apply:

(a) Each person that was a general partner when the obligation was incurred and that has not been released from the obligation under s. 620.1607 shall contribute to the limited partnership for the purpose of enabling the limited partnership to satisfy the obligation. The contribution due from each of those persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred.

(b) If a person does not contribute the full amount required under paragraph (a) with respect to an unsatisfied obligation of the limited partnership, the other persons required to contribute by paragraph (a) on account of the obligation shall contribute the additional amount necessary to discharge the obligation. The additional contribution due from each of those other persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those other persons when the obligation was incurred.

(c) If a person does not make the additional contribution required by paragraph (b), further additional contributions are determined and due in the same manner as provided in that paragraph.

(4) A person that makes an additional contribution under paragraph (3)(b) or paragraph (3)(c) may recover from any person whose failure to contribute under paragraph (3)(a) or paragraph (3)(b) necessitated the additional contribution. A person may not recover under this subsection more than the amount additionally contributed. A person’s liability under this subsection may not exceed the amount the person failed to contribute.

(5) The estate of a deceased individual is liable for the person’s obligations under this section.

(6) An assignee for the benefit of creditors of a limited partnership or a partner, or a person appointed by a court to represent creditors of a limited partnership or a partner, may enforce a person’s obligation to contribute under subsection (3).

History.—s. 17, ch. 2005-267.



620.1901 - Governing law regarding foreign limited partnerships.

620.1901 Governing law regarding foreign limited partnerships.—

(1) The laws of the state or other jurisdiction under which a foreign limited partnership is organized govern relations among the partners of the foreign limited partnership and between the partners and the foreign limited partnership and the liability of partners as partners for an obligation of the foreign limited partnership.

(2) A foreign limited partnership may not be denied a certificate of authority by reason of any difference between the laws of the jurisdiction under which the foreign limited partnership is organized and the laws of this state.

(3) A certificate of authority does not authorize a foreign limited partnership to engage in any business or exercise any power that a limited partnership may not engage in or exercise in this state.

History.—s. 17, ch. 2005-267.



620.1902 - Application for certificate of authority.

620.1902 Application for certificate of authority.—

(1) A foreign limited partnership shall apply for a certificate of authority to transact business in this state by delivering a signed application to the Department of State for filing. The application must state:

(a) The name of the foreign limited partnership and, if the name does not comply with s. 620.1108, an alternate name adopted pursuant to s. 620.1905(1).

(b) The state or other jurisdiction under whose law the foreign limited partnership is organized and the date of its formation.

(c) The principal office and mailing address of the foreign limited partnership.

(d) The name, street address in this state, and written acceptance of the foreign limited partnership’s initial registered agent in this state.

(e) The name and principal office and mailing address of each of the foreign limited partnership’s general partners. Each general partner that is not an individual must be organized or otherwise registered with the Department of State as required by law, must maintain an active status, and may not be dissolved, revoked, or withdrawn.

(f) Whether the foreign limited partnership is a foreign limited liability limited partnership.

(2) A foreign limited partnership shall deliver with the completed application a certificate of existence or a record of similar import signed by the Department of State or other official having custody of the foreign limited partnership’s publicly filed records in the state or other jurisdiction under whose law the foreign limited partnership is organized, dated not more than 90 days prior to the delivery of the application to the Secretary of State.

History.—s. 17, ch. 2005-267.



620.1903 - Activities not constituting transacting business.

620.1903 Activities not constituting transacting business.—

(1) Activities of a foreign limited partnership which do not constitute transacting business in this state within the meaning of s. 620.1902 include:

(a) Maintaining, defending, and settling an action or proceeding.

(b) Holding meetings of its partners or carrying on any other activity concerning its internal affairs.

(c) Maintaining accounts in financial institutions.

(d) Maintaining offices or agencies for the transfer, exchange, and registration of the foreign limited partnership’s own securities or maintaining trustees or depositories with respect to those securities.

(e) Selling through independent contractors.

(f) Soliciting or obtaining orders, whether by mail or electronic means or through employees, agents, or otherwise, if the orders require acceptance outside this state before they become contracts.

(g) Creating or acquiring indebtedness, mortgages, or security interests in real or personal property.

(h) Securing or collecting debts or enforcing mortgages or other security interests in property securing the debts, and holding, protecting, and maintaining property so acquired.

(i) Conducting an isolated transaction that is completed within 30 days and is not one in the course of similar transactions of a like manner.

(j) Transacting business in interstate commerce.

(k) Owning and controlling a subsidiary corporation incorporated in or transacting business within this state or voting the stock of any corporation which it has lawfully acquired.

(l) Owning a limited partnership interest in a limited partnership that is doing business within this state, unless such limited partner manages or controls the partnership or exercises the powers and duties of a general partner.

(m) Owning, without more, real or personal property.

(2) The list of activities in subsection (1) is not exhaustive.

(3) For purposes of s. 620.1902, the ownership in this state of income-producing real property or tangible personal property, other than property excluded under subsection (1), constitutes transacting business in this state.

(4) This section does not apply in determining the contacts or activities that may subject a foreign limited partnership to service of process, taxation, or regulation under any other law of this state.

History.—s. 17, ch. 2005-267.



620.1904 - Filing of certificate of authority.

620.1904 Filing of certificate of authority.—Unless the Department of State determines that an application for a certificate of authority does not comply with the filing requirements of this act, the Department of State, upon payment of all filing fees, shall authorize the foreign limited partnership to transact business in this state.

History.—s. 17, ch. 2005-267.



620.1905 - Noncomplying name of foreign limited partnership.

620.1905 Noncomplying name of foreign limited partnership.—

(1) A foreign limited partnership whose name does not comply with s. 620.1108 may not obtain a certificate of authority until it adopts, for the purpose of transacting business in this state, an alternate name that complies with s. 620.1108. A foreign limited partnership that adopts an alternate name under this subsection and then obtains a certificate of authority with the name need not comply with s. 865.09. After obtaining a certificate of authority with an alternate name, a foreign limited partnership shall transact business in this state under the name unless the foreign limited partnership is authorized under s. 865.09 to transact business in this state under another name.

(2) If a foreign limited partnership authorized to transact business in this state changes its name to one that does not comply with s. 620.1108, it may not thereafter transact business in this state until it complies with subsection (1) and obtains an amended certificate of authority.

History.—s. 17, ch. 2005-267.



620.1906 - Revocation of certificate of authority.

620.1906 Revocation of certificate of authority.—

(1) A certificate of authority of a foreign limited partnership to transact business in this state may be revoked by the Department of State in the manner provided in subsections (2) and (3) if the foreign limited partnership does not:

(a) Pay, within 60 days after the due date, any fee or penalty due to the Department of State under this act;

(b) Deliver its annual report to the Department of State by 5 p.m. Eastern Time on the third Friday in September;

(c) Appoint and maintain an agent for service of process as required by s. 620.1114(2); or

(d) Deliver for filing a statement of a change under s. 620.1115 within 30 days after a change has occurred in the name or address of the agent.

(2) If the Department of State determines that one or more grounds exist under this section for revocation of a foreign limited partnership, it shall notify the foreign limited partnership of its intent to revoke the foreign limited partnership’s certificate of authority. If the foreign limited partnership has provided the department with an electronic mail address, such notice shall be by electronic transmission. Revocation for failure to file an annual report shall occur on the fourth Friday in September of each year. The Department of State shall issue a certificate of revocation to each revoked foreign limited partnership. Issuance of the certificate of revocation may be by electronic transmission to any foreign limited partnership that has provided the department with an electronic mail address.

(3) If within 60 days after sending a notice of revocation, the foreign limited partnership does not correct each ground for revocation under paragraph (1)(a), paragraph (1)(c), or paragraph (1)(d), or demonstrate to the reasonable satisfaction of the Department of State that each ground determined by the department does not exist, the department shall revoke the foreign limited partnership’s authority to transact business in this state and issue a certificate of revocation that states the grounds for revocation. Issuance of the certificate of revocation may be by electronic transmission to any foreign limited partnership that has provided the department with an electronic mail address.

(4) The authority of the foreign limited partnership to transact business in this state ceases on the effective date of the certificate of revocation unless before that date the foreign limited partnership cures each failure to comply with subsection (1).

History.—s. 17, ch. 2005-267; s. 22, ch. 2009-72.



620.1907 - Cancellation of certificate of authority; effect of failure to have certificate.

620.1907 Cancellation of certificate of authority; effect of failure to have certificate.—

(1) In order to cancel its certificate of authority to transact business in this state, a foreign limited partnership must deliver to the Department of State for filing a notice of cancellation. The certificate is canceled when the notice becomes effective under s. 620.1206. The notice of cancellation shall be signed by at least one general partner and set forth the following:

(a) The name of the foreign limited partnership as it appears on the records of the Department of State.

(b) The jurisdiction of its formation.

(c) The date the foreign limited partnership was authorized to transact business in this state.

(d) A statement that the foreign limited partnership is canceling its certificate of authority in this state.

(2) A foreign limited partnership transacting business in this state may not maintain an action or proceeding in this state until the foreign limited partnership has a certificate of authority to transact business in this state.

(3) The failure of a foreign limited partnership to have a certificate of authority to transact business in this state does not impair the validity of a contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending an action or proceeding in this state.

(4) A partner of a foreign limited partnership is not liable for the obligations of the foreign limited partnership solely by reason of the foreign limited partnership’s having transacted business in this state without a certificate of authority.

(5) If a foreign limited partnership transacts business in this state without a certificate of authority or cancels its certificate of authority, the foreign limited partnership shall appoint the Department of State as its agent for service of process for rights of action arising out of the transaction of business in this state.

History.—s. 17, ch. 2005-267.



620.1908 - Action by Attorney General.

620.1908 Action by Attorney General.—The Attorney General may maintain an action to restrain a foreign limited partnership from transacting business in this state in violation of this act.

History.—s. 17, ch. 2005-267.



620.1909 - Reinstatement following administrative revocation.

620.1909 Reinstatement following administrative revocation.—

(1) A foreign limited partnership whose certificate of authority was administratively revoked under s. 620.1906 may apply to the Department of State for reinstatement at any time after the effective date of revocation of the certificate of authority. The foreign limited partnership must submit a form of reinstatement prescribed and furnished by the Department of State together with all fees then owed by the foreign limited partnership, computed at a rate provided by law at the time the foreign limited partnership applies for reinstatement.

(2) As an alternative to submitting the form of reinstatement referred to in subsection (1), the foreign limited partnership may submit a current annual report, signed by its registered agent and a general partner, which contains the same information described in subsection (1).

(3) If the Department of State determines that the application for reinstatement or the current annual report described in subsection (2) contains the information required by subsection (1) and that the information is correct, it shall reinstate the foreign limited partnership’s certificate of authority.

(4) When the reinstatement becomes effective, the reinstatement relates back to and takes effect as of the effective date of the administrative revocation, and the foreign limited partnership may resume its activities as if the administrative revocation had never occurred.

History.—s. 17, ch. 2005-267.



620.1910 - Amending certificate of authority.

620.1910 Amending certificate of authority.—

(1) A foreign limited partnership authorized to transact business in this state shall make application to the Department of State to obtain an amended certificate of authority to:

(a) Change its name on the records of the Department of State;

(b) Amend its jurisdiction;

(c) Change its general partners;

(d) Add or delete its status as a limited liability limited partnership; or

(e) Amend any false statement contained in its application for certificate of authority.

(2) Such application shall be made within 30 days after the occurrence of any change mentioned in subsection (1), must be signed by at least one general partner, and shall set forth:

(a) The name of the foreign limited partnership as it appears on the records of the Department of State.

(b) The jurisdiction of its formation.

(c) The date the foreign limited partnership was authorized to transact business in this state.

(d) If the name of the foreign limited partnership has been changed, the name relinquished and its new name.

(e) If the amendment changes the jurisdiction of the foreign limited partnership, a statement of such change.

(f) If the amendment changes the general partners, the name and address of each new general partner. Each general partner that is not an individual must be registered with the Department of State as required by law, must maintain an active status, and must not be dissolved, revoked, or withdrawn.

(g) If the foreign limited partnership corrects a false statement, the statement it is correcting and a statement containing the corrected information.

(3) The requirements of s. 620.1902(2) for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.

History.—s. 17, ch. 2005-267.



620.2001 - Direct action by partner.

620.2001 Direct action by partner.—

(1) Subject to subsection (2), a partner may maintain a direct action against the limited partnership or another partner for legal or equitable relief, with or without an accounting as to the partnership’s activities, to enforce the rights and otherwise protect the interests of the partner, including rights and interests under the partnership agreement or this act or arising independently of the partnership relationship.

(2) A partner commencing a direct action under this section is required to plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited partnership.

(3) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

History.—s. 17, ch. 2005-267.



620.2002 - Derivative action.

620.2002 Derivative action.—A partner may maintain a derivative action to enforce a right of a limited partnership if:

(1) The partner first makes a demand on the general partners requesting that they cause the limited partnership to bring an action to enforce the right and the general partners do not bring the action within a reasonable time; or

(2) A demand would be futile.

History.—s. 17, ch. 2005-267.



620.2003 - Proper plaintiff.

620.2003 Proper plaintiff.—A derivative action may be maintained only by a person that is a partner at the time the action is commenced and:

(1) Was a partner when the conduct giving rise to the action occurred; or

(2) Whose status as a partner devolved upon the person by operation of law or pursuant to the terms of the partnership agreement from a person that was a partner at the time of the conduct.

History.—s. 17, ch. 2005-267.



620.2004 - Pleading.

620.2004 Pleading.—In a derivative action, the complaint must state with particularity:

(1) The date and content of plaintiff’s demand and the general partners’ response to the demand; or

(2) Why demand should be excused as futile.

History.—s. 17, ch. 2005-267.



620.2005 - Proceeds and expenses.

620.2005 Proceeds and expenses.—

(1) Except as otherwise provided in subsection (2):

(a) Any proceeds or other benefits of a derivative action, whether by judgment, compromise, or settlement, belong to the limited partnership and not to the derivative plaintiff.

(b) If the derivative plaintiff receives any proceeds, the derivative plaintiff shall immediately remit such proceeds to the limited partnership.

(2) If a derivative action is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney’s fees, from the limited partnership.

History.—s. 17, ch. 2005-267.



620.2101 - Definitions.

620.2101 Definitions.—As used in this section and ss. 620.2102-620.2124:

(1) “Constituent limited partnership” means a constituent organization that is a limited partnership.

(2) “Constituent organization” means an organization that is party to a merger.

(3) “Converted organization” means the organization into which a converting organization converts pursuant to ss. 620.2102-620.2105.

(4) “Converting limited partnership” means a converting organization that is a limited partnership.

(5) “Converting organization” means an organization that converts into another organization pursuant to s. 620.2102.

(6) “General partner” means a general partner of a limited partnership.

(7) “Governing law” of an organization means the law that governs the organization’s internal affairs.

(8) “Organization” means a corporation; general partnership, including a limited liability partnership; limited partnership, including a limited liability limited partnership; limited liability company; common law or business trust or association; real estate investment trust; or any other person organized under a governing statute or other applicable law, provided such term does not include an organization that is not organized for profit unless the not-for-profit organization is the converted organization or the surviving organization in a conversion or a merger governed by this act. The term includes domestic and foreign organizations.

(9) “Organizational documents” means:

(a) For a domestic or foreign general partnership, its partnership agreement.

(b) For a limited partnership or foreign limited partnership, its certificate of limited partnership and partnership agreement.

(c) For a domestic or foreign limited liability company, its articles of organization and operating agreement, or comparable records as provided in its governing law.

(d) For a business trust, its agreement of trust and declaration of trust.

(e) For a domestic or foreign corporation for profit, its articles of incorporation, bylaws, and other agreements among its shareholders which are authorized by its governing law, or comparable records as provided in its governing law.

(f) For any other organization, the basic records that create the organization and determine its internal governance and the relations among the persons that own such organization, have an interest in the organization, or are members of the organization.

(10) “Personal liability” means personal liability for a debt, liability, or other obligation of an organization which is imposed on a person that coowns, has an interest in, or is a member of the organization:

(a) By the organization’s governing law solely by reason of the person’s coowning, having an interest in, or being a member of the organization; or

(b) By the organization’s organizational documents under a provision of the organization’s governing law authorizing those documents to make one or more specified persons liable for all or specified debts, liabilities, and other obligations of the organization solely by reason of the person or persons’ coowning, having an interest in, or being a member of the organization.

(11) “Surviving organization” means an organization into which one or more other organizations are merged. A surviving organization may preexist the merger or be created by the merger.

History.—s. 17, ch. 2005-267.



620.2102 - Conversion.

620.2102 Conversion.—

(1) An organization other than a limited partnership may convert to a limited partnership, and a limited partnership may convert to another organization, other than an organization which is also a domestic limited partnership governed by this act, pursuant to this section and ss. 620.2103-620.2105 and a plan of conversion, if:

(a) The other organization’s governing law authorizes the conversion.

(b) The conversion is permitted by the law of the jurisdiction that enacted the governing law.

(c) The other organization complies with its governing law in effecting the conversion.

(2) A plan of conversion must be in a record and must include:

(a) The name and form of the organization before conversion.

(b) The name and form of the organization after conversion.

(c) The terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration.

(d) The organizational documents of the converted organization.

History.—s. 17, ch. 2005-267.



620.2103 - Action on plan of conversion by converting limited partnership.

620.2103 Action on plan of conversion by converting limited partnership.—

(1) A plan of conversion must be consented to by all of the general partners of a converting limited partnership. Subject to s. 620.2110, the plan of conversion must also be consented to by those limited partners who own a majority of the rights to receive distributions as limited partners at the time the consent is effective, provided, if there is more than one class or group of limited partners, the plan of conversion must be consented to by those limited partners in each class or group which owns a majority of the rights to receive distributions as limited partners in that class or group at the time the consent is effective. The consents required by this subsection must be in, or evidenced by, a record.

(2) Subject to s. 620.2110 and any contractual rights, after a conversion is approved, and at any time before a filing is made under s. 620.2104, a converting limited partnership may amend the plan or abandon the planned conversion:

(a) As provided in the plan.

(b) Except as prohibited by the plan, by the same consent as was required to approve the plan.

History.—s. 17, ch. 2005-267.



620.2104 - Filings required for conversion; effective date.

620.2104 Filings required for conversion; effective date.—

(1) After a plan of conversion is approved:

(a) A converting limited partnership shall deliver to the Department of State for filing a certificate of conversion, signed by each general partner listed in the certificate of limited partnership, and must include:

1. A statement that the limited partnership has been converted into another organization.

2. The name and form of the organization and the jurisdiction of its governing law.

3. The date the conversion is effective under the governing law of the converted organization.

4. A statement that the conversion was approved as required by this act.

5. A statement that the conversion was approved as required by the governing law of the converted organization.

6. If the converted organization is a foreign organization not authorized to transact business in this state, the street and mailing address of an office which the Department of State may use for the purposes of s. 620.2105(3).

(b) If the converting organization is not a converting limited partnership, the converting organization shall deliver to the Department of State for filing:

1. A certificate of limited partnership containing the information required by s. 620.1201, signed by each general partner as required by s. 620.1204(1)(a).

2. A certificate of conversion, signed by each general partner listed in the certificate of limited partnership submitted in accordance with subparagraph 1. and by the converting organization as required by applicable law, which certificate of conversion must include:

a. A statement that the limited partnership was converted from another organization.

b. The name and form of the converting organization and the jurisdiction of its governing law.

c. A statement that the conversion was approved as required by this act.

d. A statement that the conversion was approved in a manner that complied with the converting organization’s governing law.

(c) A converting limited partnership is not required to file a certificate of conversion pursuant to paragraph (a) if the converting limited partnership files articles of conversion or a certificate of conversion that substantially complies with the requirements of this section pursuant to s. 605.1045, s. 607.1115, or s. 620.8914(1)(b) and contains the signatures required by this chapter. In such a case, the other certificate of conversion may also be used for purposes of s. 620.2105(4).

(2) A conversion becomes effective:

(a) If the converted organization is a limited partnership, when the certificate of limited partnership takes effect.

(b) If the converted organization is not a limited partnership, as provided by the governing law of the converted organization.

History.—s. 17, ch. 2005-267; s. 9, ch. 2008-187; ss. 14, 15, ch. 2013-180.



620.2105 - Effect of conversion.

620.2105 Effect of conversion.—

(1) An organization that has been converted pursuant to this act is for all purposes the same entity that existed before the conversion.

(2) When a conversion takes effect:

(a) Title to all real and other property, or any interest in such property, owned by the converting organization at the time of its conversion remains vested in the converted organization without reversion or impairment under this act.

(b) All debts, liabilities, and other obligations of the converting organization continue as obligations of the converted organization.

(c) An action or proceeding pending by or against the converting organization may be continued as if the conversion had not occurred.

(d) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of the converting organization remain vested in the converted organization.

(e) Except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect.

(f) Except as otherwise agreed, the conversion does not dissolve a converting limited partnership for the purposes of ss. 620.1801-620.1813.

(3) A converted organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any obligation owed by the converting limited partnership, if before the conversion the converting limited partnership was subject to suit in this state on the obligation. A converted organization that is a foreign organization and not authorized to transact business in this state appoints the Department of State as its agent for service of process for purposes of enforcing an obligation under this subsection and any appraisal rights of limited partners under ss. 620.2113-620.2124 to the extent applicable to the conversion. Service on the Department of State under this subsection is made in the same manner and with the same consequences as in s. 620.1117(3) and (4).

(4) A copy of the statement of conversion, certified by the Department of State, may be filed in any county of this state in which the converting organization holds an interest in real property.

History.—s. 17, ch. 2005-267.



620.2106 - Merger.

620.2106 Merger.—

(1) A limited partnership may merge with one or more other constituent organizations pursuant to this section and ss. 620.2107-620.2109 and a plan of merger, if:

(a) The governing law of each of the other organizations authorizes the merger.

(b) The merger is permitted by the law of a jurisdiction that enacted each of those governing laws.

(c) Each of the other organizations complies with its governing law in effecting the merger.

(2) A plan of merger must be in a record and must include:

(a) The name and form of each constituent organization.

(b) The name and form of the surviving organization.

(c) The terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration.

(d) Any amendments to be made by the merger to the surviving organization’s organizational documents.

History.—s. 17, ch. 2005-267.



620.2107 - Action on plan of merger by constituent limited partnership.

620.2107 Action on plan of merger by constituent limited partnership.—

(1) A plan of merger must be consented to by all of the general partners of a constituent limited partnership. Subject to s. 620.2110, the plan of merger must also be consented to by those limited partners who own a majority of the rights to receive distributions as limited partners at the time the consent is effective, provided, if there is more than one class or group of limited partners, the plan of merger must be consented to by those limited partners who own a majority of the rights to receive distributions as limited partners in that class or group at the time the consent is effective. The consents required by this subsection must be in, or evidenced by, a record.

(2) Subject to s. 620.2110 and any contractual rights, after a merger is approved, and at any time before a filing is made under s. 620.2108, a constituent limited partnership may amend the plan or abandon the planned merger:

(a) As provided in the plan; and

(b) Except as prohibited by the plan,

with the same consent as was required to approve the plan.

History.—s. 17, ch. 2005-267.



620.2108 - Filings required for merger; effective date.

620.2108 Filings required for merger; effective date.—

(1) After each constituent organization has approved a merger, a certificate of merger must be signed on behalf of:

(a) Each preexisting constituent limited partnership, by each general partner listed in the certificate of limited partnership.

(b) Each other preexisting constituent organization, by an authorized representative.

(2) The certificate of merger must include:

(a) The name and form of each constituent organization and the jurisdiction of its governing law.

(b) The name and form of the surviving organization, the jurisdiction of its governing law, and, if the surviving organization is created by the merger, a statement to that effect.

(c) The date the merger is effective under the governing law of the surviving organization.

(d) Any amendments provided for in the plan of merger for the organizational document that created the organization.

(e) A statement as to each constituent organization that the merger was approved as required by the organization’s governing law.

(f) If the surviving organization is a foreign organization not authorized to transact business in this state, the street and mailing address of an office which the Department of State may use for the purposes of s. 620.2109(2).

(g) Any additional information required by the governing law of any constituent organization.

(3) Each constituent limited partnership shall deliver the certificate of merger for filing in the Department of State unless the constituent limited partnership is named as a party or constituent organization in articles of merger or a certificate of merger filed for the same merger in accordance with s. 605.1025, s. 607.1109(1), s. 617.1108, or s. 620.8918(1) and (2) and such articles of merger or certificate of merger substantially complies with the requirements of this section. In such a case, the other articles of merger or certificate of merger may also be used for purposes of s. 620.2109(3).

(4) A merger becomes effective under this act:

(a) If the surviving organization is a limited partnership, upon the later of:

1. Compliance with subsection (3); or

2. Subject to s. 620.1206(3), as specified in the certificate of merger; or

(b) If the surviving organization is not a limited partnership, as provided by the governing law of the surviving organization.

(5) A certificate of merger shall act as a statement of termination for purposes of s. 620.1203 for a limited partnership that is a party to the merger that is not the surviving organization, which shall be deemed filed upon the effective date of the merger.

History.—s. 17, ch. 2005-267; s. 10, ch. 2008-187; ss. 16, 17, ch. 2013-180.



620.2109 - Effect of merger.

620.2109 Effect of merger.—

(1) When a merger becomes effective:

(a) The surviving organization continues.

(b) Each constituent organization that merges into the surviving organization ceases to exist as a separate entity.

(c) All property owned by each constituent organization that ceases to exist vests in the surviving organization.

(d) All debts, liabilities, and other obligations of each constituent organization that ceases to exist continue as obligations of the surviving organization.

(e) An action or proceeding pending by or against any constituent organization that ceases to exist may be continued as if the merger had not occurred.

(f) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization.

(g) Except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect.

(h) Except as otherwise agreed, if a constituent limited partnership ceases to exist, the merger does not dissolve the limited partnership for the purposes of ss. 620.1801-620.1813.

(i) Any amendments provided for in the certificate of merger for the organizational document that created the organization become effective.

(2) A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any obligation owed by a constituent organization, if before the merger the constituent organization was subject to suit in this state on the obligation. A surviving organization that is a foreign organization and not authorized to transact business in this state shall appoint the Department of State as its agent for service of process for the purposes of enforcing an obligation under this subsection and any appraisal rights of limited partners under ss. 620.2113-620.2124 to the extent applicable to the merger. Service on the Department of State under this subsection is made in the same manner and with the same consequences as in s. 620.1117(3) and (4).

(3) A copy of the certificate of merger, certified by the Department of State, may be filed in any county of this state in which a constituent organization holds an interest in real property.

History.—s. 17, ch. 2005-267.



620.2110 - Restrictions on approval of conversions and mergers and on relinquishing limited liability limited partnership status.

620.2110 Restrictions on approval of conversions and mergers and on relinquishing limited liability limited partnership status.—

(1) If a partner of a converting or constituent limited partnership will have personal liability with respect to a converted or surviving organization, approval and amendment of a plan of conversion or merger are ineffective without the consent of the partner, unless:

(a) The limited partnership’s partnership agreement provides for the approval of the conversion or merger with the consent of fewer than all the partners.

(b) The partner has consented to the provision of the partnership agreement.

(2) An amendment to a certificate of limited partnership which deletes a statement that the limited partnership is a limited liability limited partnership is ineffective without the consent of each general partner unless:

(a) The limited partnership’s partnership agreement provides for the amendment with the consent of less than all the general partners.

(b) Each general partner that does not consent to the amendment has consented to the provision of the partnership agreement.

(3) A partner does not give the consent required by subsection (1) or subsection (2) merely by consenting to a provision of the partnership agreement which permits the partnership agreement to be amended with the consent of fewer than all the partners.

History.—s. 17, ch. 2005-267.



620.2111 - Liability of general partner after conversion or merger.

620.2111 Liability of general partner after conversion or merger.—

(1) A conversion or merger under this act does not discharge any liability under ss. 620.1404 and 620.1607 of a person that was a general partner in or dissociated as a general partner from a converting or constituent limited partnership, but:

(a) The provisions of this act pertaining to the collection or discharge of the liability continue to apply to the liability.

(b) For the purposes of applying those provisions, the converted or surviving organization is deemed to be the converting or constituent limited partnership.

(c) If a person is required to pay any amount under this subsection:

1. The person has a right of contribution from each other person that was liable as a general partner under s. 620.1404 when the obligation was incurred and has not been released from the obligation under s. 620.1607.

2. The contribution due from each of those persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred.

(2) In addition to any other liability provided by law:

(a) A person that immediately before a conversion or merger became effective was a general partner in a converting or constituent limited partnership that was not a limited liability limited partnership is personally liable on a transaction entered into by the converted or surviving organization with a third party after the conversion or merger becomes effective, if, at the time the third party enters into the transaction, the third party:

1. Does not have notice of the conversion or merger.

2. Reasonably believes that:

a. The converted or surviving business is the converting or constituent limited partnership.

b. The converting or constituent limited partnership is not a limited liability limited partnership.

c. The person is a general partner in the converting or constituent limited partnership.

(b) A person that was dissociated as a general partner from a converting or constituent limited partnership before the conversion or merger became effective is personally liable on a transaction entered into by the converted or surviving organization with a third party after the conversion or merger becomes effective, if:

1. Immediately before the conversion or merger became effective the converting or surviving limited partnership was not a limited liability limited partnership.

2. At the time the third party enters into the transaction less than 2 years have passed since the person dissociated as a general partner and the third party:

a. Does not have notice of the dissociation.

b. Does not have notice of the conversion or merger.

c. Reasonably believes that the converted or surviving organization is the converting or constituent limited partnership, the converting or constituent limited partnership is not a limited liability limited partnership, and the person is a general partner in the converting or constituent limited partnership.

History.—s. 17, ch. 2005-267.



620.2112 - Power of general partners and persons dissociated as general partners to bind organization after conversion or merger.

620.2112 Power of general partners and persons dissociated as general partners to bind organization after conversion or merger.—

(1) An act of a person that immediately before a conversion or merger became effective was a general partner in a converting or constituent limited partnership binds the converted or surviving organization after the conversion or merger becomes effective, if:

(a) Before the conversion or merger became effective, the act would have bound the converting or constituent limited partnership under s. 620.1402.

(b) At the time the third party enters into the transaction, the third party:

1. Does not have notice of the conversion or merger.

2. Reasonably believes that the converted or surviving business is the converting or constituent limited partnership and that the person is a general partner in the converting or constituent limited partnership.

(2) An act of a person that before a conversion or merger became effective was dissociated as a general partner from a converting or constituent limited partnership binds the converted or surviving organization after the conversion or merger becomes effective, if:

(a) Before the conversion or merger became effective, the act would have bound the converting or constituent limited partnership under s. 620.1402 if the person had been a general partner.

(b) At the time the third party enters into the transaction, less than 2 years have passed since the person dissociated as a general partner and the third party:

1. Does not have notice of the dissociation.

2. Does not have notice of the conversion or merger.

3. Reasonably believes that the converted or surviving organization is the converting or constituent limited partnership and that the person is a general partner in the converting or constituent limited partnership.

(3) If a person having knowledge of the conversion or merger causes a converted or surviving organization to incur an obligation under subsection (1) or subsection (2), the person is liable:

(a) To the converted or surviving organization for any damage caused to the organization arising from the obligation.

(b) If another person is liable for the obligation, to that other person for any damage caused to that other person arising from the liability.

History.—s. 17, ch. 2005-267.



620.2113 - Appraisal rights; definitions.

620.2113 Appraisal rights; definitions.—The following definitions apply to this section and ss. 620.2114-620.2124:

(1) “Affiliate” means a person that directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with another person. For purposes of s. 620.2114(2)(d), a person is deemed to be an affiliate of its senior executives.

(2) “Appraisal event” means an event described in s. 620.2114(1).

(3) “Beneficial limited partner” means a person who is the beneficial owner of a limited partner interest held in a voting trust or by a nominee on the beneficial owner’s behalf.

(4) “Fair value” means the value of the limited partner’s partnership interests determined:

(a) Immediately before the effectuation of the appraisal event to which the partner objects.

(b) Using customary and current valuation concepts and techniques generally employed for similar businesses in the context of the transaction requiring appraisal, excluding any appreciation or depreciation in anticipation of the transaction to which the partner objects unless exclusion would be inequitable to the limited partnership and its remaining partners.

(c) For a limited partnership with ten or fewer limited partners, without discounting for lack of marketability or minority status.

(5) “Interest” means interest from the effective date of the appraisal event to which the limited partner objects until the date of payment, at the rate of interest described in s. 620.1107(2), determined as of the effective date of the appraisal event.

(6) “Limited partnership” means the limited partnership governed by this act that issued the limited partner interest held by a limited partner demanding appraisal and, for matters covered in ss. 620.2114-620.2124, includes the converted organization in a conversion or the surviving organization in a merger.

(7) “Record limited partner” means each person who is identified as a limited partner in the current list of partners maintained in accordance with s. 620.1111 by the limited partnership or, to the extent the limited partnership has failed to maintain a current list, each person that is the rightful owner of a limited partner interest in the limited partnership. A transferee of a limited partner interest is not a record limited partner.

(8) “Senior executive” means a general partner or the chief executive officer, chief operating officer, chief financial officer, manager, or anyone in charge of a principal business unit or function of a limited partnership or of a general partner of the limited partnership.

(9) “Limited partner” means a record limited partner or a beneficial limited partner.

(10) “Limited partner interest” means all rights and other interests held by a person in the limited partnership in that person’s capacity as a limited partner under this act and the limited partnership’s partnership agreement, including the limited partner’s transferable interest and management and voting rights, if any, and subject to any obligations that such person has in that capacity of limited partner. If the appraisal rights of the limited partner under s. 620.2114 pertain to only a certain class or series of a limited partner interest, the term “limited partner interest” means only the limited partner interest pertaining to such class or series.

History.—s. 17, ch. 2005-267; s. 133, ch. 2007-5.



620.2114 - Right of limited partners to appraisal.

620.2114 Right of limited partners to appraisal.—

(1) A limited partner of a limited partnership governed by this act is entitled to appraisal rights, and to obtain payment of the fair value of that limited partner’s limited partner interest, in the following events:

(a) Consummation of a merger of such limited partnership pursuant to this act and the limited partner possessed the right to vote upon the merger; or

(b) Consummation of a conversion of such limited partnership pursuant to this act and the limited partner possessed the right to vote upon the conversion.

(2) Notwithstanding subsection (1), the availability of appraisal rights shall be limited in accordance with the following provisions:

(a) Appraisal rights shall not be available for limited partner interests which are:

1. Listed on the New York Stock Exchange or the American Stock Exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc.; or

2. Not so listed or designated, but are issued by a limited partnership that has at least 500 partners and the interests of all partners in the partnership, including transferable interests, have a market value of at least $10 million, exclusive of the value of any such interests held by its general partners and other senior executives owning more than 10 percent of the rights to receive distributions from the limited partnership.

(b) The applicability of paragraph (a) shall be determined as of the date fixed to determine the limited partners entitled to receive notice of, and to vote upon, the appraisal event.

(c) Paragraph (a) shall not apply and appraisal rights shall be available pursuant to subsection (1) for any limited partners who are required by the appraisal event to accept for their limited partner interests anything other than cash or a proprietary interest of an entity that satisfies the standards set forth in paragraph (a) at the time the appraisal event becomes effective.

(d) Paragraph (a) shall not apply and appraisal rights shall be available pursuant to subsection (1) for the holders of a limited partner interest if:

1. Any of the partners’ interests in the limited partnership or the limited partnership’s assets are being acquired or converted, whether by merger, conversion, or otherwise, pursuant to the appraisal event by a person, or by an affiliate of a person, who:

a. Is, or at any time in the 1-year period immediately preceding approval of the appraisal event was, the beneficial owner of 20 percent or more of those interests in the limited partnership entitled to vote on the appraisal event, excluding any such interests acquired pursuant to an offer for all interests having such voting rights if such offer was made within 1 year prior to the appraisal event for consideration of the same kind and of a value equal to or less than that paid in connection with the appraisal event. For purposes of this subparagraph, the term “beneficial owner” means any person who, directly or indirectly, through any contract, arrangement, or understanding, other than a revocable proxy, has or shares the right to vote, or to direct the voting of, an interest in a limited partnership with respect to approval of the appraisal event, provided that a member of a national securities exchange shall not be deemed to be a beneficial owner of an interest in a limited partnership held directly or indirectly by it on behalf of another person solely because such member is the record holder of interests in the limited partnership if the member is precluded by the rules of such exchange from voting without instruction on contested matters or matters that may affect substantially the rights or privileges of the holders of the interests in the limited partnership to be voted. When two or more persons agree to act together for the purpose of voting such interests, each member of the group formed thereby shall be deemed to have acquired beneficial ownership, as of the date of such agreement, of all voting interests in the limited partnership beneficially owned by any member of the group; or

b. Directly or indirectly has, or at any time in the 1-year period immediately preceding approval of the appraisal event had, the power, contractually or otherwise, to cause the appointment or election of any senior executives; or

2. Any of the partners’ interests in the limited partnership or the limited partnership’s assets are being acquired or converted, whether by merger, conversion, or otherwise, pursuant to the appraisal event by a person, or by an affiliate of a person, who is, or at any time in the 1-year period immediately preceding approval of the appraisal event was, a senior executive of the limited partnership or a senior executive of any affiliate of the limited partnership, and that senior executive will receive, as a result of the limited partnership action, a financial benefit not generally available to limited partners, other than:

a. Employment, consulting, retirement, or similar benefits established separately and not as part of or in contemplation of the appraisal event;

b. Employment, consulting, retirement, or similar benefits established in contemplation of, or as part of, the appraisal event that are not more favorable than those existing before the appraisal event or, if more favorable, that have been approved by the limited partnership; or

c. In the case of a general partner of the limited partnership who will, during or as the result of the appraisal event, become a general partner, manager, or director of the surviving or converted organization or one of its affiliates, those rights and benefits as a general partner, manager, or director that are provided on the same basis as those afforded by the surviving or converted organization generally to other general partners, managers, or directors of the surviving or converted organization or its affiliate.

(3) A limited partner entitled to appraisal rights under ss. 620.2113-620.2124 may not challenge a completed appraisal event unless the appraisal event:

(a) Was not effectuated in accordance with the applicable provisions of ss. 620.2113-620.2124, the limited partnership’s certificate of limited partnership, or the partnership agreement; or

(b) Was procured as a result of fraud or material misrepresentation.

(4) A limited partnership may modify, restrict, or eliminate the appraisal rights provided in ss. 620.2113-620.2124 in its partnership agreement.

History.—s. 17, ch. 2005-267.



620.2115 - Assertion of rights by nominees and beneficial owners.

620.2115 Assertion of rights by nominees and beneficial owners.—

(1) A record limited partner may assert appraisal rights as to fewer than all the limited partner interests registered in the record limited partner’s name that are owned by a beneficial limited partner only if the record limited partner objects with respect to all limited partner interests of the class or series owned by that beneficial limited partner and notifies the limited partnership in writing of the name and address of each beneficial limited partner on whose behalf appraisal rights are being asserted. The rights of a record limited partner who asserts appraisal rights for only part of the limited partner interests of the class or series held of record in the record limited partner’s name under this subsection shall be determined as if the limited partner interests as to which the record limited partner objects and the record limited partner’s other limited partner interests were registered in the names of different record limited partners.

(2) A beneficial limited partner may assert appraisal rights as to a limited partner interest held on behalf of the partner only if such beneficial limited partner:

(a) Submits to the limited partnership the record limited partner’s written consent to the assertion of such rights no later than the date referred to in s. 620.2118(2)(b)2.

(b) Does so with respect to all limited partner interests of the class or series that are beneficially owned by the beneficial limited partner.

History.—s. 17, ch. 2005-267.



620.2116 - Notice of appraisal rights.

620.2116 Notice of appraisal rights.—

(1) If a proposed appraisal event is to be submitted to a vote at a limited partners’ meeting, the meeting notice must state that the limited partnership has concluded that partners are, are not, or may be entitled to assert appraisal rights under this act.

(2) If the limited partnership concludes that appraisal rights are or may be available, a copy of ss. 620.2113-620.2124 must accompany the meeting notice sent to those record limited partners entitled to exercise appraisal rights.

(3) If the appraisal event is to be approved other than by a partners’ meeting, the notice referred to in subsection (1) must be sent to all limited partners at the time that consents are first solicited, whether or not consents are solicited from all limited partners, and include the materials described in s. 620.2118.

History.—s. 17, ch. 2005-267.



620.2117 - Notice of intent to demand payment.

620.2117 Notice of intent to demand payment.—

(1) If a proposed appraisal event is submitted to a vote at a partners’ meeting, or is submitted to a partner pursuant to a consent vote, a limited partner who is entitled to and who wishes to assert appraisal rights with respect to any class or series of limited partner interests:

(a) Must deliver to a general partner of the limited partnership before the vote is taken, or within 20 days after receiving the notice pursuant to s. 620.2116(3) if action is to be taken without a partner meeting, written notice of such person’s intent to demand payment if the proposed appraisal event is effectuated.

(b) Must not vote, or cause or permit to be voted, any limited partner interests of such class or series in favor of the appraisal event.

(2) A person who may otherwise be entitled to appraisal rights, but who does not satisfy the requirements of subsection (1), is not entitled to payment under ss. 620.2113-620.2124.

History.—s. 17, ch. 2005-267.



620.2118 - Appraisal notice and form.

620.2118 Appraisal notice and form.—

(1) If the proposed appraisal event becomes effective, the limited partnership must deliver a written appraisal notice and form required by paragraph (2)(a) to all limited partners who satisfied the requirements of s. 620.2117.

(2) The appraisal notice must be sent no earlier than the date the appraisal event became effective and no later than 10 days after such date and must:

(a) Supply a form that specifies the date that the appraisal event became effective and that provides for the limited partner to state:

1. The limited partner’s name and address.

2. The number, classes, and series of limited partner interests as to which the limited partner asserts appraisal rights.

3. That the limited partner did not vote for the transaction.

4. Whether the limited partner accepts the limited partnership’s offer as stated in subparagraph (b)4.

5. If the offer is not accepted, the limited partner’s estimated fair value of the limited partner interests and a demand for payment of the limited partner’s estimated value plus interest.

(b) State:

1. Where the form described in paragraph (a) must be sent.

2. A date by which the limited partnership must receive the form, which date may not be fewer than 40 or more than 60 days after the date the appraisal notice and form described in this subsection are sent, and state that the limited partner shall have waived the right to demand appraisal with respect to the limited partner interests unless the form is received by the limited partnership by such specified date.

3. In the case of limited partner interest represented by a certificate, the location at which certificates for such certificated partnership interests must be deposited, if that action is required by the limited partnership, and the date by which those certificates must be deposited, which date may not be earlier than the date for receiving the required form under subparagraph 2.

4. The limited partnership’s estimate of the fair value of the limited partner interests.

5. An offer to each limited partner who is entitled to appraisal rights to pay the limited partnership’s estimate of fair value set forth in subparagraph 4.

6. That, if requested in writing, the limited partnership will provide to the limited partner so requesting, within 10 days after the date specified in subparagraph 2., the number of limited partners who return the forms by the specified date and the total number of limited partner interests owned by them.

7. The date by which the notice to withdraw under s. 620.2119 must be received, which date must be within 20 days after the date specified in subparagraph 2.

(c) Be accompanied by:

1. Financial statements of the limited partnership that issued the limited partner interests to be appraised, consisting of a balance sheet as of the end of the fiscal year ending not more than 15 months prior to the date of the limited partnership’s appraisal notice, an income statement for that year, a cash flow statement for that year, and the latest available interim financial statements, if any.

2. A copy of ss. 620.2113-620.2124.

History.—s. 17, ch. 2005-267; s. 76, ch. 2006-1; s. 134, ch. 2007-5.



620.2119 - Perfection of rights; right to withdraw.

620.2119 Perfection of rights; right to withdraw.—

(1) A limited partner who wishes to exercise appraisal rights must execute and return the form received pursuant to s. 620.2118(1) and, in the case of certificated partnership interests and the limited partnership so requires, deposit the limited partner’s certificates in accordance with the terms of the notice by the date referred to in the notice pursuant to s. 620.2118(2)(b)2. Once a limited partner deposits that limited partner’s certificates or, in the case of uncertificated partnership interests, returns the executed form described in s. 620.2118(2), the limited partner loses all rights as a limited partner, unless the limited partner withdraws pursuant to subsection (3). Upon receiving a demand for payment from a limited partner who holds an uncertificated partnership interest, the limited partnership shall make an appropriate notation of the demand for payment in its records.

(2) The limited partnership may restrict the transfer of such limited partner interests from the date the limited partner delivers the items required by subsection (1).

(3) A limited partner who has complied with subsection (1) may nevertheless decline to exercise appraisal rights and withdraw from the appraisal process by so notifying the limited partnership in writing by the date set forth in the appraisal notice pursuant to s. 620.2118(2)(b)7. A limited partner who fails to so withdraw from the appraisal process may not thereafter withdraw without the limited partnership’s written consent.

(4) A limited partner who does not execute and return the form and, in the case of certificated partnership interests, deposit that limited partner’s certificates, if so required by the limited partnership, each by the date set forth in the notice described in subsection (2), shall not be entitled to payment under this act.

(5) If the limited partner’s right to receive fair value is terminated other than by the purchase of the limited partner interest by the limited partnership, all rights of the limited partner, with respect to such limited partner interest, shall be reinstated effective as of the date the limited partner delivered the items required by subsection (1), including the right to receive any intervening payment or other distribution with respect to such partnership interests, or, if any such rights have expired or any such distribution other than a cash payment has been completed, in lieu thereof at the election of the limited partnership, the fair value thereof in cash as determined by the limited partnership as of the time of such expiration or completion, but without prejudice otherwise to any action or proceeding of the limited partnership that may have been taken by the limited partnership on or after the date the limited partner delivered the items required by subsection (1).

History.—s. 17, ch. 2005-267.



620.2120 - Limited partner’s acceptance of limited partnership’s offer.

620.2120 Limited partner’s acceptance of limited partnership’s offer.—

(1) If the limited partner states on the form provided in s. 620.2118(1) that the limited partner accepts the offer of the limited partnership to pay the limited partnership’s estimated fair value for the limited partner interest, the limited partnership shall make such payment to the limited partner within 90 days after the limited partnership’s receipt of the items required by s. 620.2119(1).

(2) Upon payment of the agreed value, the limited partner shall cease to have any interest in the partnership interests.

History.—s. 17, ch. 2005-267; s. 77, ch. 2006-1.



620.2121 - Procedure if limited partner is dissatisfied with offer.

620.2121 Procedure if limited partner is dissatisfied with offer.—

(1) A limited partner who is dissatisfied with the limited partnership’s offer as set forth pursuant to s. 620.2118(2)(b)5. must notify the limited partnership on the form provided pursuant to s. 620.2118(1) of the limited partner’s estimate of the fair value of the limited partner interest and demand payment of that estimate plus interest.

(2) A limited partner who fails to notify the limited partnership in writing of the limited partner’s demand to be paid the limited partner’s estimate of the fair value plus interest under subsection (1) within the timeframe set forth in s. 620.2118(2)(b)2. waives the right to demand payment under this section and shall be entitled only to the payment offered by the limited partnership pursuant to s. 620.2118(2)(b)5.

History.—s. 17, ch. 2005-267.



620.2122 - Court action.

620.2122 Court action.—

(1) If a limited partner makes demand for payment under s. 620.2121 which remains unsettled, the limited partnership shall commence a proceeding within 60 days after receiving the payment demand and petition the court to determine the fair value of the partnership interests and accrued interest. If the limited partnership does not commence the proceeding within the 60-day period, any limited partner who has made a demand pursuant to s. 620.2121 may commence the proceeding in the name of the limited partnership.

(2) The proceeding shall be commenced in the appropriate court of the county in which the limited partnership’s principal office, or, if none, its registered office, in this state is located. If the limited partnership is a foreign limited partnership without a registered office in this state, the proceeding shall be commenced in the county in this state in which the principal office or registered office of the domestic limited partnership was located at the time of the transaction.

(3) All limited partners, whether or not residents of this state, whose demands remain unsettled shall be made parties to the proceeding as in an action against their partnership interests. The limited partnership shall serve a copy of the initial pleading in such proceeding upon each limited partner party who is a resident of this state in the manner provided by law for the service of a summons and complaint and upon each nonresident limited partner party by registered or certified mail or by publication as provided by law.

(4) The jurisdiction of the court in which the proceeding is commenced under subsection (2) is plenary and exclusive. If the court so elects, the court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers shall have the powers described in the order appointing them or in any amendment to the order. The limited partners demanding appraisal rights are entitled to the same discovery rights as parties in other civil proceedings. There shall be no right to a jury trial.

(5) Each partner made a party to the proceeding is entitled to judgment for the amount of the fair value of such limited partner’s limited partner partnership interests, plus interest, as found by the court.

(6) The limited partnership shall pay each such partner the amount found to be due within 10 days after final determination of the proceedings. Upon payment of the judgment, the limited partner shall cease to have any interest in the limited partnership interests.

History.—s. 17, ch. 2005-267.



620.2123 - Court costs and counsel fees.

620.2123 Court costs and counsel fees.—

(1) The court in an appraisal proceeding shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the limited partnership, except that the court may assess costs against all or some of the limited partners demanding appraisal, in amounts the court finds equitable, to the extent the court finds such partners acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this act.

(2) The court in an appraisal proceeding may also assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable:

(a) Against the limited partnership and in favor of any or all limited partners demanding appraisal if the court finds the limited partnership did not substantially comply with ss. 620.2116 and 620.2118; or

(b) Against either the limited partnership or a limited partner demanding appraisal, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this act.

(3) If the court in an appraisal proceeding finds that the services of counsel for any limited partner were of substantial benefit to other limited partners similarly situated, and that the fees for those services should not be assessed against the limited partnership, the court may award to such counsel reasonable fees to be paid out of the amounts awarded the limited partners who were benefited.

(4) To the extent the limited partnership fails to make a required payment pursuant to s. 620.2120, the limited partner may sue directly for the amount owed and, to the extent successful, shall be entitled to recover from the limited partnership all costs and expenses of the suit, including counsel fees.

History.—s. 17, ch. 2005-267.



620.2124 - Limitation on limited partnership payment.

620.2124 Limitation on limited partnership payment.—

(1) No payment shall be made to a limited partner seeking appraisal rights if, at the time of payment, the limited partnership is unable to meet the distribution standards of s. 620.1508. In such event, the limited partner shall, at the limited partner’s option:

(a) Withdraw the notice of intent to assert appraisal rights, which shall in such event be deemed withdrawn with the consent of the limited partnership; or

(b) Retain the status as a claimant against the limited partnership and, if the limited partnership is liquidated, be subordinated to the rights of creditors of the limited partnership, but have rights superior to the limited partners not asserting appraisal rights, and, if it is not liquidated, retain the right to be paid for the limited partner interests, which right the limited partnership shall be obliged to satisfy when the restrictions of this section do not apply.

(2) The limited partner shall exercise the option under paragraph (1)(a) or paragraph (1)(b) by written notice filed with the limited partnership within 30 days after the limited partnership has given written notice that the payment for the limited partner interests cannot be made because of the restrictions of this section. If the limited partner fails to exercise the option, the limited partner shall be deemed to have withdrawn the notice of intent to assert appraisal rights.

History.—s. 17, ch. 2005-267.



620.2125 - Application of other laws to provisions governing conversions and mergers.

620.2125 Application of other laws to provisions governing conversions and mergers.—

(1) The provisions of ss. 620.2101-620.2124 do not preclude an entity from being converted or merged under other law.

(2) The provisions of ss. 620.2101-620.2124 do not authorize any act prohibited by other applicable law or change the requirements of any law or rule regulating a specific organization or industry, such as a not-for-profit organization, insurance, banking or investment establishment, or other regulated business or activity.

History.—s. 17, ch. 2005-267.



620.2201 - Uniformity of application and construction.

620.2201 Uniformity of application and construction.—In applying and construing this act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History.—s. 17, ch. 2005-267.



620.2202 - Severability clause.

620.2202 Severability clause.—If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History.—s. 17, ch. 2005-267.



620.2203 - Relation to Electronic Signatures in Global and National Commerce Act.

620.2203 Relation to Electronic Signatures in Global and National Commerce Act.—This act modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. ss. 7001 et seq., but this act does not modify, limit, or supersede s. 101(c) of that act, 15 U.S.C. s. 7001(c), or authorize electronic delivery of any of the notices described in s. 103(b) of that act, 15 U.S.C. s. 7001(b), except to the extent permitted pursuant to ss. 15.16, 116.34, and 668.50 of such act.

History.—s. 17, ch. 2005-267.



620.2204 - Application to existing relationships.

620.2204 Application to existing relationships.—

(1) Before January 1, 2007, this act governs only:

(a) A limited partnership formed on or after January 1, 2006.

(b) Except as otherwise provided in subsections (3) and (4), a limited partnership formed before January 1, 2006, which elects, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be subject to this act.

(2) Except as otherwise provided in subsection (3), on and after January 1, 2007, this act governs all limited partnerships.

(3) With respect to a limited partnership formed before January 1, 2006, the following rules apply except as the partners otherwise elect in the manner provided in the partnership agreement or by law for amending the partnership agreement:

(a) The provisions of s. 620.1104(3) do not apply and the limited partnership has whatever duration such limited partnership had under the law applicable immediately before January 1, 2006.

(b) The limited partnership is not required to amend its certificate of limited partnership to comply with s. 620.1201(1)(d).

(c) The provisions of ss. 620.1601 and 620.1602 do not apply and a limited partner has the same right and power to dissociate from the limited partnership, with the same consequences, as existed immediately before January 1, 2006.

(d) The provisions of s. 620.1603(4) do not apply.

(e) The provisions of s. 620.1603(5) do not apply and a court has the same power to expel a general partner as the court had immediately before January 1, 2006.

(f) The provisions of s. 620.1801(1)(c) do not apply and the connection between a person’s dissociation as a general partner and the dissolution of the limited partnership is the same as existed immediately before January 1, 2006.

(4) With respect to a limited partnership that elects pursuant to paragraph (1)(b) to be subject to this act, after the election takes effect the provisions of this act relating to the liability of the limited partnership’s general partners to third parties apply:

(a) Before January 1, 2007, to:

1. A third party that had not done business with the limited partnership in the year before the election took effect.

2. A third party that had done business with the limited partnership in the year before the election took effect only if the third party knows or has received a notification of the election.

(b) On and after January 1, 2007, to all third parties, but those provisions remain inapplicable to any obligation incurred while those provisions were inapplicable under subparagraph (a)2.

History.—s. 17, ch. 2005-267; s. 78, ch. 2006-1; s. 11, ch. 2008-187.



620.2205 - Savings clause.

620.2205 Savings clause.—This act does not affect an action commenced, proceeding brought, or right accrued before this act takes effect.

History.—s. 17, ch. 2005-267.






Part II - REVISED UNIFORM PARTNERSHIP ACT (ss. 620.81001-620.9902)

620.81001 - Uniformity of application and construction.

620.81001 Uniformity of application and construction.—This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act.

History.—s. 13, ch. 95-242.



620.81002 - Short title.

620.81002 Short title.—This act may be cited as the Revised Uniform Partnership Act of 1995.

History.—s. 13, ch. 95-242.



620.8101 - Definitions.

620.8101 Definitions.—As used in this act, the term:

(1) “Act” means the Revised Uniform Partnership Act of 1995, consisting of ss. 620.81001-620.9902.

(2) “Business” means any trade, occupation, profession, or investment activity.

(3) “Debtor in bankruptcy” means a person who is the subject of:

(a) An order for relief under Title 11, United States Code, or a comparable order under a successor statute of general application; or

(b) A comparable order under federal or state law governing insolvency.

(4) “Distribution” means a transfer of money or other property from a partnership to a partner in the partner’s capacity as a partner or to the partner’s transferee.

(5) “Foreign limited liability partnership” means a partnership that is formed under laws other than the laws of this state and has the status of a limited liability partnership under those laws.

(6) “Limited liability partnership” means a registered limited liability partnership registered under former ss. 620.78-620.789 immediately prior to the effective date of this act or a partnership that has filed a statement of qualification under s. 620.9001 and has not filed a similar statement in any other jurisdiction.

(7) “Partnership” means an association of two or more persons to carry on as coowners a business for profit formed under s. 620.8202, predecessor law, or the comparable law of another jurisdiction.

(8) “Partnership agreement” means an agreement, whether written, oral, or implied, among the partners concerning the partnership, including amendments to the partnership agreement.

(9) “Partnership at will” means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

(10) “Partnership interest” or “partner’s interest in the partnership” means all of a partner’s interests in the partnership, including the partner’s transferable interest and all management and other rights.

(11) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited partnership, association, joint venture, limited liability company, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(12) “Property” means all property, real, personal, or mixed, tangible or intangible, or any interest therein.

(13) “Registration” or “registration statement” means a partnership registration statement filed with the Department of State under s. 620.8105.

(14) “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

(15) “Statement” means a statement of partnership authority under s. 620.8303, a statement of denial under s. 620.8304, a statement of dissociation under s. 620.8704, a statement of dissolution under s. 620.8805, a statement of qualification under s. 620.9001, a statement of foreign qualification under s. 620.9102, or an amendment or cancellation of any of the foregoing.

(16) “Transfer” includes an assignment, conveyance, lease, mortgage, deed, or encumbrance.

History.—s. 13, ch. 95-242; s. 1, ch. 99-285; s. 42, ch. 2001-63; s. 79, ch. 2006-1; s. 12, ch. 2008-187.



620.8102 - Knowledge and notice.

620.8102 Knowledge and notice.—

(1) A person knows a fact if the person has actual knowledge of the fact.

(2) A person has notice of a fact if the person:

(a) Knows of the fact;

(b) Has received a notification of the fact; or

(c) Has reason to know the fact exists from all other facts known to the person at the time in question.

(3) A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in the ordinary course, whether or not the other person learns of it.

(4) A person receives a notification when the notification:

(a) Comes to the person’s attention; or

(b) Is duly delivered at the person’s place of business or at any other place held out by the person as a place for receiving communications.

(5) Except as otherwise provided in subsection (6), a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual’s attention if the person had exercised reasonable diligence. The person exercises reasonable diligence if the person maintains reasonable routines for communicating significant information to an individual conducting a transaction and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual’s regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(6) A partner’s knowledge, notice, or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to, or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

History.—s. 13, ch. 95-242.



620.8103 - Effect of partnership agreement; nonwaivable provisions.

620.8103 Effect of partnership agreement; nonwaivable provisions.—

(1) Except as otherwise provided in subsection (2), relations among partners and between partners and a partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this act governs relations among partners and between partners and a partnership.

(2) The partnership agreement may not:

(a) Vary the rights and duties under s. 620.8105 except to eliminate the duty to provide copies of statements to all of the partners;

(b) Vary the law applicable to a limited liability partnership under s. 620.8106(2);

(c) Unreasonably restrict the right of access to books and records under s. 620.8403(2) or to information under s. 620.8403(3);

(d) Eliminate the duty of loyalty under s. 620.8404(2) or s. 620.8603(2)(c), but:

1. The partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; or

2. All of the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(e) Unreasonably reduce the duty of care under s. 620.8404(3) or s. 620.8603(2)(c);

(f) Eliminate the obligation of good faith and fair dealing under s. 620.8404(4), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured if the standards are not manifestly unreasonable;

(g) Vary the power to dissociate as a partner under s. 620.8602(1), except to require the notice under s. 620.8601(1) to be in writing;

(h) Vary the right of a court to expel a partner under the events specified in s. 620.8601(5);

(i) Vary the requirement to wind up the partnership business in cases specified in s. 620.8801(4), (5), or (6); or

(j) Restrict rights of third parties under this act.

History.—s. 13, ch. 95-242; s. 2, ch. 99-285; s. 18, ch. 2005-267.



620.8104 - Supplemental principles of law.

620.8104 Supplemental principles of law.—

(1) Unless displaced by particular provisions of this act, the principles of law and equity supplement this act.

(2) If an obligation to pay interest arises under this act and the rate is not specified, the rate is that specified in s. 687.01.

History.—s. 13, ch. 95-242.



620.8105 - Execution, filing, and recording of partnership registration and other statements.

620.8105 Execution, filing, and recording of partnership registration and other statements.—

(1) A partnership may file a partnership registration statement with the Department of State, which must include:

(a) The name of the partnership, which is filed for purpose of public notice only and creates no presumption of ownership beyond that which is created under the common law and which shall be recorded by the Department of State without regard to any other name recordation.

(b) The street address of the chief executive office of the partnership and the street address of the principal office of the partnership in this state, if there is one.

(c)1. The names and mailing addresses of all partners of the partnership; or

2. The name and street address of an agent in this state appointed and maintained by the partnership, who shall maintain a list of the names and mailing addresses of all of the partners of the partnership and, on request for good cause shown, shall make the list available to any person at an office open from at least 10 a.m. to 12 noon each day, except Saturdays, Sundays, and legal holidays.

(d) Pursuant to s. 119.092, the partnership’s federal employer identification number.

(e) The name and recorded document number in this state of a partner or agent named pursuant to subparagraph (c)2. that is a person other than an individual.

(2) The Department of State shall file a partnership registration statement under subsection (1) without regard to the use of the same or a similar name by another partnership registered or other entity organized or qualified in this state. The use of a partnership name in a registration statement filed with the Department of State is for the purpose of public notice only and does not create a presumption of ownership of the name used beyond that acquired under the common law.

(3) Each partner of a registered partnership, and any agent named pursuant to subparagraph (1)(c)2. that is a legal or other commercial entity, and not an individual, must:

(a) Be organized or otherwise registered with the Department of State as required by law.

(b) Maintain an active status with the Department of State.

(c) Not be dissolved, revoked, canceled, or withdrawn.

(4) Except as provided in s. 620.8304 or s. 620.8704, a statement or a certificate of conversion or certificate of merger may be filed with the Department of State only if the partnership has filed a registration statement pursuant to subsection (1). If otherwise sufficient, a certified copy of a statement that is filed in a jurisdiction other than this state may be filed with the Department of State in lieu of an original statement. Any such filing has the effect provided in this act with respect to partnership property located in, or transactions that occur in, this state.

(5) A partnership registration statement or other statement or a certificate of merger or certificate of conversion delivered to the Department of State for filing, which may be accomplished by electronic filing pursuant to s. 15.16, must be typewritten or legibly printed in the English language. A registration statement or other statement, or a certificate of merger or certificate of conversion, may specify a delayed effective time and, if so specified, such filing shall become effective at the delayed time and date specified. If a delayed effective date, but no time, is specified, the filing shall become effective at the close of business on the delayed effective date. Unless otherwise permitted by this chapter, a delayed effective date for a document to be filed may not be later than the 90th day after the date on which the document is filed.

(6) A registration statement filed by a partnership must be executed by at least two partners. Other statements must be executed by a partner or other person authorized by this act. The execution of a statement by an individual as, or on behalf of, a partner or other person named as a partner in a filing constitutes an affirmation under the penalties of perjury that the facts stated therein are true.

(7) A partnership may amend or cancel its registration statement, and a person authorized by this act to file a statement of partnership authority, a statement of denial, a statement of dissociation, a statement of dissolution, a certificate of merger, a certificate of conversion, a statement of qualification, or a statement of foreign qualification may amend or cancel such document, by filing an amendment or cancellation that:

(a) Identifies the partnership and the statement or certificate being amended or canceled.

(b) States the substance of what is being amended or canceled.

(8) A certified copy of a statement or certificate that has been filed with the Department of State and recorded in the office for recording transfers of real property has the effect provided for recorded statements in this act. A recorded statement that is not a certified copy of a statement or certificate filed with the Department of State does not have the effect provided for recorded statements in this act.

(9) A person who files a statement pursuant to this section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement. Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person who is not a partner.

(10) If a document is determined by the Department of State to be incomplete and inappropriate for filing, the Department of State shall return the document to the person or entity filing it within 15 days after the document was received for filing, together with a brief written explanation of the reason for the refusal to file the document. If the applicant returns the document with corrections in accordance with the rules of the Department of State within 60 days after it was mailed to the applicant by the Department of State and, if at the time of return the applicant so requests in writing, the filing date of the document will be the filing date that would have been applied had the original document not been deficient, except as to persons who relied on the record before correction and were adversely affected thereby.

History.—s. 13, ch. 95-242; s. 3, ch. 99-285; s. 19, ch. 2005-267; s. 13, ch. 2008-187.



620.81055 - Fees for filing documents and issuing certificates; powers of the Department of State.

620.81055 Fees for filing documents and issuing certificates; powers of the Department of State.—

(1) The Department of State shall collect the following fees when documents authorized by this act are delivered to the Department of State for filing:

(a) Partnership registration statement: $50.

(b) Statement of partnership authority: $25.

(c) Statement of denial: $25.

(d) Statement of dissociation: $25.

(e) Statement of dissolution: $25.

(f) Statement of qualification: $25.

(g) Statement of foreign qualification: $25.

(h) Limited liability partnership annual report: $25.

(i) Certificate of merger for each party thereto: $25.

(j) Amendment to any statement or registration: $25.

(k) Cancellation of any statement or registration: $25.

(l) Certified copy of any recording or part thereof: $52.50.

(m) Certificate of status: $8.75.

(n) Certificate of conversion: $25.

(o) Any other document required or permitted to be filed by this act: $25.

(2) The Department of State has the power and authority reasonably necessary to enable it to administer this act efficiently, to perform the duties imposed upon it by this act, and to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this act conferring duties upon it.

History.—s. 13, ch. 95-242; s. 200, ch. 98-200; s. 4, ch. 99-285; s. 20, ch. 2005-267; s. 14, ch. 2008-187.



620.8106 - Governing law.

620.8106 Governing law.—

(1) Except as otherwise provided in subsection (2), the law of the jurisdiction in which a partnership has its chief executive office governs relations among partners and between the partners and a partnership.

(2) The law of this state governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.

History.—s. 13, ch. 95-242; s. 5, ch. 99-285.



620.8107 - Partnership subject to amendment or repeal of act.

620.8107 Partnership subject to amendment or repeal of act.—A partnership governed by this act is subject to any amendment to or repeal of this act.

History.—s. 13, ch. 95-242.



620.8201 - Partnership as entity.

620.8201 Partnership as entity.—

(1) A partnership is an entity distinct from its partners.

(2) A limited liability partnership continues to be the same entity that existed before the filing of a statement of qualification under s. 620.9001.

History.—s. 13, ch. 95-242; s. 6, ch. 99-285.



620.8202 - Formation of partnership.

620.8202 Formation of partnership.—

(1) Except as otherwise provided in subsection (2), the association of two or more persons to carry on as coowners a business for profit forms a partnership, whether or not the persons intend to form a partnership.

(2) An association formed under a statute, other than this act, a predecessor statute, or a comparable law of another jurisdiction is not a partnership under this act.

(3) In determining whether a partnership is formed, the following rules apply:

(a) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not, by itself, establish a partnership, even if the coowners share profits made by the use of the property.

(b) The sharing of gross returns does not, by itself, establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(c) A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

1. Of a debt by installments or otherwise;

2. For services as an independent contractor or of wages or other compensation to an employee;

3. Of rent;

4. Of an annuity or other retirement benefit to a beneficiary, representative, or designee of a deceased or retired partner;

5. Of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds, or increase in value derived from the collateral; or

6. For the sale of the goodwill of a business or other property by installments or otherwise.

History.—s. 13, ch. 95-242.



620.8203 - Partnership property.

620.8203 Partnership property.—Property acquired by a partnership is property of the partnership and not of the partners individually.

History.—s. 13, ch. 95-242.



620.8204 - When property is partnership property.

620.8204 When property is partnership property.—

(1) Property is partnership property if acquired in the name of:

(a) The partnership; or

(b) One or more partners with an indication in the instrument transferring title to the property of the person’s capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(2) Property is acquired in the name of the partnership by a transfer to:

(a) The partnership in its name; or

(b) One or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(3) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person’s capacity as a partner or of the existence of a partnership.

(4) Property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person’s capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.

History.—s. 13, ch. 95-242.



620.8301 - Partner agent of partnership.

620.8301 Partner agent of partnership.—Subject to the effect of a statement of partnership authority under s. 620.8303:

(1) Each partner is an agent of the partnership for the purpose of its business. An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course of partnership business or business of the kind carried on by the partnership, in the geographic area in which the partnership operates, binds the partnership unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

(2) An act of a partner which is not apparently for carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership only if the act was authorized by all of the other partners or is authorized by the terms of a written partnership agreement.

History.—s. 13, ch. 95-242.



620.8302 - Transfer of partnership property.

620.8302 Transfer of partnership property.—

(1) Partnership property may be transferred as follows:

(a) Subject to the effect of a statement of partnership authority under s. 620.8303, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(b) Partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(c) Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(2) A partnership may recover partnership property from a transferee only if the partnership proves that execution of the instrument of initial transfer did not bind the partnership under s. 620.8301 and:

(a) As to a subsequent transferee who gave value for property transferred under paragraph (1)(a) or paragraph (1)(b), proves that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(b) As to a transferee who gave value for property transferred under paragraph (1)(c), proves that the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(3) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property under subsection (2) from any earlier transferee of the property.

(4) If a person holds all of the partners’ interests in the partnership, all of the partnership property vests in such person. Such person may execute a document in the name of the partnership to evidence vesting of the property in such person and may file or record the document.

History.—s. 13, ch. 95-242.



620.8303 - Statement of partnership authority.

620.8303 Statement of partnership authority.—

(1) A partnership may file a statement of partnership authority, which:

(a) Must include the name of the partnership, as identified in the records of the Department of State, and the names of the partners authorized to execute an instrument transferring real property held in the name of the partnership.

(b) May also state or include the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership, and any other matter.

(2) If a filed statement of partnership authority is executed pursuant to s. 620.8105(6) and states the name of the partnership but does not contain all of the other information required by subsection (1), the statement nevertheless operates with respect to a person not a partner as provided in subsections (3) and (4).

(3) Except as provided in subsection (6), a filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(a) Except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another filed statement. A filed cancellation of a limitation on authority revives the previous grant of authority.

(b) A grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a filed statement of partnership authority recorded in the office for recording transfers of such real property is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a filed statement containing a limitation on such authority is not then of record in the office for recording transfers of such real property. The recording in the office for recording transfers of such real property of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

(4) A person who is not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the filed statement containing the limitation on authority is of record in the office for recording transfers of such real property.

(5) Except as otherwise provided in subsections (3) and (4) and ss. 620.8704 and 620.8805, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.

(6) Unless earlier canceled, a filed statement of partnership authority is canceled by operation of law 5 years after the date on which the statement, or the most recent amendment, was filed with the Department of State.

History.—s. 13, ch. 95-242; s. 7, ch. 99-285.



620.8304 - Statement of denial.

620.8304 Statement of denial.—

(1) A partner or other person named as a partner in a filed registration, statement of partnership authority, or in a list maintained by an agent pursuant to s. 620.8105(1)(c) may file a statement of denial stating:

(a) The name of the partnership, as identified in the records of the Department of State; and

(b) The fact that is being denied, which may include denial of a person’s authority or status as a partner.

(2) A statement of denial may be filed without regard to the provisions of s. 620.8105(4) if it states that no partnership registration statement has been filed with the Department of State.

(3) A statement of denial is a limitation on authority as provided in s. 620.8303(3) and (4).

History.—s. 13, ch. 95-242; s. 8, ch. 99-285.



620.8305 - Partnership liable for partner’s actionable conduct.

620.8305 Partnership liable for partner’s actionable conduct.—

(1) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(2) If, in the course of the partnership’s business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person who is not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.

History.—s. 13, ch. 95-242.



620.8306 - Partner’s liability.

620.8306 Partner’s liability.—

(1) Except as otherwise provided in subsections (2) and (3), all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by a claimant or provided by law.

(2) A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person’s admission as a partner.

(3) An obligation of a partnership incurred while the partnership is a limited liability partnership, whether arising in contract, tort, or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or so acting as a partner. This subsection applies notwithstanding anything inconsistent in the partnership agreement that existed immediately before the vote required to become a limited liability partnership under s. 620.9001(2). Notwithstanding the provisions of this subsection, at any time during the first 6 months after the effective date of this subsection, a limited liability partnership that became a limited liability partnership before the effective date of this subsection may, by filing a notice with the Secretary of State so stating, waive its partners’ protection from liability arising from written contractual obligations of the limited liability partnership with regard to any particular written obligations or all written obligations entered into at any time or during any particular period of time set forth in the notice. If a limited liability partnership executes and delivers such a notice, each partner of the limited liability partnership is jointly and severally liable for the contractual obligations of the partnership which are the subject of the notice, except that no partner is liable under any such contract for any amount in excess of the amount for which the partner would have been liable under the laws of this state as they existed immediately before the effective date of this subsection.

History.—s. 13, ch. 95-242; s. 9, ch. 99-285.



620.8307 - Actions by and against partnership and partners.

620.8307 Actions by and against partnership and partners.—

(1) A partnership may sue and be sued in the name of the partnership.

(2) An action may be brought against the partnership and, to the extent not inconsistent with s. 620.8306, any or all of the partners in the same action or in separate actions.

(3) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from a partner’s assets unless there is also a judgment against the partner.

(4) A judgment creditor of a partner may perfect a judgment lien but may not proceed against or otherwise levy or execute against the assets of the partner to satisfy a judgment arising from a partnership obligation or liability unless the partner is personally liable for the claim under s. 620.8306 and:

(a) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(b) The partnership is a debtor in bankruptcy;

(c) The partner has agreed that the creditor need not exhaust partnership assets;

(d) A court grants permission to the judgment creditor to proceed against or otherwise levy or execute against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court’s equitable powers; or

(e) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(5) This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under s. 620.8308.

History.—s. 13, ch. 95-242; s. 10, ch. 99-285.



620.8308 - Liability of purported partner.

620.8308 Liability of purported partner.—

(1) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons who are not partners, the purported partner is liable to a person to whom the representation is made if such person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner’s consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to such liability as if the purported partner were a partner. If no partnership liability results, the purported partner is liable with respect to such liability jointly and severally with any other person consenting to the representation.

(2) If a person is thus represented to be a partner in an existing partnership, or with one or more persons who are not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(3) A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.

(4) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner’s dissociation from the partnership.

(5) Except as otherwise provided in subsections (1) and (2), persons who are not partners as to each other are not liable as partners to other persons.

History.—s. 13, ch. 95-242.



620.8401 - Partner’s rights and duties.

620.8401 Partner’s rights and duties.—

(1) Each partner is deemed to have an account which is:

(a) Credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner’s share of the partnership profits; and

(b) Charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner’s share of the partnership losses.

(2) Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner’s share of the profits.

(3) A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.

(4) A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

(5) A payment or advance made by a partner which gives rise to a partnership obligation under subsection (3) or subsection (4) constitutes a loan to the partnership which accrues interest from the date of the payment or advance.

(6) Each partner has equal rights in the management and conduct of the partnership business.

(7) A partner may use or possess partnership property only on behalf of the partnership.

(8) A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

(9) A person may become a partner only with the consent of all of the partners.

(10) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all of the partners.

(11) This section does not affect the obligations of a partnership to other persons under s. 620.8301.

History.—s. 13, ch. 95-242.



620.8402 - Distributions in kind.

620.8402 Distributions in kind.—A partner has no right to receive, and may not be required to accept, a distribution in kind.

History.—s. 13, ch. 95-242.



620.8403 - Partner’s rights and duties with respect to information.

620.8403 Partner’s rights and duties with respect to information.—

(1) A partnership shall keep its books and records, if any, at the chief executive office of the partnership.

(2) A partnership shall provide partners and their agents and attorneys access to the books and records of the partnership. The partnership shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

(3) Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability:

(a) Without demand, any information concerning the partnership’s business and affairs reasonably required for the proper exercise of the partner’s rights and duties under the partnership agreement or this act; and

(b) Upon demand, any other information concerning the partnership’s business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

History.—s. 13, ch. 95-242.



620.8404 - General standards of partner’s conduct.

620.8404 General standards of partner’s conduct.—

(1) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care, as set forth in subsections (2) and (3).

(2) A partner’s duty of loyalty to the partnership and the other partners is limited to the following:

(a) To account to the partnership and hold as trustee for the partnership any property, profit, or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(b) To refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership; and

(c) To refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

(3) A partner’s duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(4) A partner shall discharge the duties to the partnership and the other partners under this act or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(5) A partner does not violate a duty or obligation under this act or under a partnership agreement merely because the partner’s conduct furthers the partner’s own interest.

(6) A partner may lend money to and transact other business with the partnership, and as to each loan or transaction, the rights and obligations of the partner are the same as those of a person who is not a partner, subject to other applicable law.

(7) This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.

History.—s. 13, ch. 95-242; s. 21, ch. 2005-267.



620.8405 - Actions by partnership and partners.

620.8405 Actions by partnership and partners.—

(1) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(2) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(a) Enforce such partner’s rights under the partnership agreement;

(b) Enforce such partner’s rights under this act, including:

1. Such partner’s rights under s. 620.8401, s. 620.8403, or s. 620.8404;

2. Such partner’s right upon dissociation to have the partner’s interest in the partnership purchased pursuant to s. 620.8701 or enforce any other right under ss. 620.8601-620.8705; or

3. Such partner’s right to compel a dissolution and winding up of the partnership business under s. 620.8801 or enforce any other right under ss. 620.8801-620.8807; or

(c) Enforce the rights and otherwise protect the interests of such partner, including rights and interests arising independently of the partnership relationship.

(3) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

History.—s. 13, ch. 95-242.



620.8406 - Continuation of partnership beyond definite term or particular undertaking.

620.8406 Continuation of partnership beyond definite term or particular undertaking.—

(1) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(2) If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.

History.—s. 13, ch. 95-242.



620.8501 - Partner not coowner of partnership property.

620.8501 Partner not coowner of partnership property.—Partnership property is owned by the partnership as an entity, not by the partners as coowners. A partner has no interest that can be transferred, either voluntarily or involuntarily, in specific partnership property.

History.—s. 13, ch. 95-242.



620.8502 - Partner’s transferable interest in partnership.

620.8502 Partner’s transferable interest in partnership.—The only transferable interest of a partner in the partnership is the partner’s share of the profits and losses of the partnership and the partner’s right to receive distributions. A partner’s interest in the partnership is personal property.

History.—s. 13, ch. 95-242.



620.8503 - Transfer of partner’s transferable interest.

620.8503 Transfer of partner’s transferable interest.—

(1) A transfer, in whole or in part, of a partner’s transferable interest in the partnership:

(a) Is permissible.

(b) Does not, by itself, cause the partner’s dissociation or a dissolution and winding up of the partnership business.

(c) Does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions, or to inspect or copy the partnership books or records.

(2) A transferee of a partner’s transferable interest in the partnership has a right:

(a) To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(b) To receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(c) To seek, under s. 620.8801(6), a judicial determination that it is equitable to wind up the partnership business.

(3) In a dissolution and winding up of a partnership, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all the partners.

(4) Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.

(5) A partnership need not give effect to a transferee’s rights under this section until it has notice of the transfer.

(6) A transfer of a partner’s transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

History.—s. 13, ch. 95-242; s. 147, ch. 2014-17.



620.8504 - Partner’s transferable interest subject to charging order.

620.8504 Partner’s transferable interest subject to charging order.—

(1) Upon application by a judgment creditor of a partner or of a partner’s transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require.

(2) A charging order constitutes a lien on the judgment debtor’s transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

(3) At any time before foreclosure, an interest charged may be redeemed:

(a) By the judgment debtor;

(b) With property other than partnership property, by one or more of the other partners; or

(c) With partnership property, by one or more of the other partners with the consent of all of the partners whose interests are not so charged.

(4) This act does not deprive a partner of a right under exemption laws with respect to the partner’s interest in the partnership.

(5) This section provides the exclusive remedy by which a judgment creditor of a partner or partner’s transferee may satisfy a judgment out of the judgment debtor’s transferable interest in the partnership.

History.—s. 13, ch. 95-242.



620.8601 - Events causing partner’s dissociation.

620.8601 Events causing partner’s dissociation.—A partner is dissociated from a partnership upon the occurrence of any of the following events:

(1) The partnership having notice of the partner’s express will to immediately withdraw as a partner or withdraw on a later date specified by the partner;

(2) An event agreed to in the partnership agreement causing the partner’s dissociation;

(3) The partner’s expulsion pursuant to the partnership agreement;

(4) The partner’s expulsion by a unanimous vote of the other partners if:

(a) It is unlawful to carry on the partnership business with such partner;

(b) There has been a transfer of all or substantially all of such partner’s transferable interest in the partnership other than a transfer for security purposes, or a court order charging the partner’s interest, which has not been foreclosed;

(c) Within 90 days after the partnership notifies a corporate partner that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of the corporate partner’s charter or the corporate partner’s right to conduct business; or

(d) A partnership that is a partner has been dissolved and its business is being wound up;

(5) On application by the partnership or another partner, the partner’s expulsion by judicial determination because:

(a) The partner engaged in wrongful conduct that adversely and materially affected the partnership business;

(b) The partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under s. 620.8404; or

(c) The partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

(6) The partner’s:

(a) Becoming a debtor in bankruptcy;

(b) Executing an assignment for the benefit of creditors;

(c) Seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of such partner or of all or substantially all of such partner’s property; or

(d) Failing, within 90 days after appointment, to have vacated or have stayed the appointment of a trustee, receiver, or liquidator of the partner or of all or substantially all of the partner’s property obtained without the partner’s consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated;

(7) In the case of a partner who is an individual:

(a) The partner’s death;

(b) The appointment of a guardian or general conservator for the partner; or

(c) A judicial determination that the partner has otherwise become incapable of performing the partner’s duties under the partnership agreement;

(8) In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust’s entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

(9) In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate’s entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

(10) Termination of a partner who is not an individual, partnership, corporation, trust, or estate.

History.—s. 13, ch. 95-242.



620.8602 - Partner’s power to dissociate; wrongful dissociation.

620.8602 Partner’s power to dissociate; wrongful dissociation.—

(1) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to s. 620.8601(1).

(2) A partner’s dissociation is wrongful only if:

(a) It is in breach of an express provision of the partnership agreement; or

(b) In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

1. The partner withdraws by express will, unless the withdrawal follows within 90 days after another partner’s dissociation by death or otherwise under s. 620.8601(6)-(10) or wrongful dissociation under this subsection;

2. The partner is expelled by judicial determination under s. 620.8601(5);

3. The partner is dissociated by becoming a debtor in bankruptcy; or

4. In the case of a partner who is not an individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because the partner willfully dissolved or terminated.

(3) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.

History.—s. 13, ch. 95-242.



620.8603 - Effect of partner’s dissociation.

620.8603 Effect of partner’s dissociation.—

(1) If a partner’s dissociation results in a dissolution and winding up of the partnership business, ss. 620.8801-620.8807 apply; otherwise, ss. 620.8701-620.8705 apply.

(2) Upon a partner’s dissociation:

(a) The partner’s right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in s. 620.8803;

(b) The partner’s duty of loyalty under s. 620.8404(2)(c) terminates; and

(c) The partner’s duty of loyalty under s. 620.8404(2)(a) and (b) and duty of care under s. 620.8404(3) continue only with regard to matters arising and events occurring before the partner’s dissociation, unless the partner participates in winding up the partnership’s business pursuant to s. 620.8803.

History.—s. 13, ch. 95-242.



620.8701 - Purchase of dissociated partner’s interest.

620.8701 Purchase of dissociated partner’s interest.—

(1) If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under s. 620.8801, the partnership shall cause the dissociated partner’s interest in the partnership to be purchased for a buyout price determined pursuant to subsection (2).

(2) The buyout price of a dissociated partner’s interest is the amount that would have been distributable to the dissociating partner under s. 620.8807(2) if, on the date of dissociation, the assets of the partnership were sold at a price equal to the greater of the liquidation value of the assets or the value of the assets based upon a sale of the entire business as a going concern without the dissociated partner and the partnership were wound up as of such date. Interest must be paid from the date of dissociation to the date of payment.

(3) Damages for wrongful dissociation under s. 620.8602(2), and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, must be offset against the buyout price. Interest must be paid from the date the amount owed becomes due to the date of payment.

(4) A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under s. 620.8702.

(5) If no agreement for the purchase of a dissociated partner’s interest is reached within 120 days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (3).

(6) If a deferred payment is authorized under subsection (8), the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (3), stating the time of payment, the amount and type of security for payment, and the other terms and conditions of the obligation.

(7) The payment or tender required by subsection (5) or subsection (6) must be accompanied by the following:

(a) A statement of partnership assets and liabilities as of the date of dissociation;

(b) The latest available partnership balance sheet and income statement, if any;

(c) An explanation of how the estimated amount of the payment was calculated; and

(d) Written notice that the payment is in full satisfaction of the obligation to purchase unless, within 120 days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection (3), or other terms of the obligation to purchase.

(8) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment must be adequately secured and shall bear interest.

(9) A dissociated partner may maintain an action against the partnership, pursuant to s. 620.8405(2)(b)2., to determine the buyout price of that partner’s interest, any offsets under subsection (3), or other terms of the obligation to purchase. The action must be commenced within 120 days after the partnership has tendered payment or an offer to pay or within 1 year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner’s interest, any offset due under subsection (3), and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection (8), the court shall also determine the security for payment and other terms of the obligation to purchase. The court may assess reasonable attorney’s fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously, or not in good faith. The finding may be based on the partnership’s failure to tender payment or an offer to pay or to comply with subsection (7).

History.—s. 13, ch. 95-242; s. 11, ch. 99-285.



620.8702 - Dissociated partner’s power to bind and liability to partnership.

620.8702 Dissociated partner’s power to bind and liability to partnership.—

(1) For 1 year after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under ss. 620.8911-620.8923, is bound by an act of the dissociated partner which would have bound the partnership under s. 620.8301 before dissociation only if, at the time of entering into the transaction, the other party:

(a) Reasonably believed that the dissociated partner was then a partner;

(b) Did not have notice of the partner’s dissociation; and

(c) Is not deemed to have had knowledge under s. 620.8303(4) or notice under s. 620.8704(4).

(2) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (1).

History.—s. 13, ch. 95-242; s. 12, ch. 99-285; s. 80, ch. 2006-1.



620.8703 - Dissociated partner’s liability to other persons.

620.8703 Dissociated partner’s liability to other persons.—

(1) A partner’s dissociation does not, by itself, discharge the partner’s liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection (2).

(2) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to any other party to a transaction entered into by the partnership, or a surviving partnership under ss. 620.8911-620.8923, within 1 year after the partner’s dissociation only if the partner is liable for the obligation under s. 620.8306 and, at the time of entering into the transaction, the other party:

(a) Reasonably believed that the dissociated partner was then a partner;

(b) Did not have notice of the partner’s dissociation; and

(c) Is not deemed to have had knowledge under s. 620.8303(4) or notice under s. 620.8704(4).

(3) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(4) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner’s dissociation but without the partner’s consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.

History.—s. 13, ch. 95-242; s. 13, ch. 99-285; s. 81, ch. 2006-1.



620.8704 - Statement of dissociation.

620.8704 Statement of dissociation.—

(1) A dissociated partner or the partnership may file a statement of dissociation stating:

(a) The name of the partnership as identified in the records of the Department of State.

(b) That the partner is dissociated from the partnership.

(2) A statement of dissociation may be filed without regard to the provisions of s. 620.8105(4) if it states that no partnership registration statement has been filed with the Department of State.

(3) A statement of dissociation is a limitation on the authority of a dissociated partner for purposes of s. 620.8303(4) and (5).

(4) For purposes of ss. 620.8702(1)(c) and 620.8703(2)(c), a person who is not a partner is deemed to have notice of the dissociation 90 days after a statement of dissociation is filed.

History.—s. 13, ch. 95-242; s. 14, ch. 99-285.



620.8705 - Continued use of partnership name.

620.8705 Continued use of partnership name.—Continued use of a partnership name, or a dissociated partner’s name as part thereof, by partners continuing the business does not, by itself, make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.

History.—s. 13, ch. 95-242.



620.8801 - Events causing dissolution and winding up of partnership business.

620.8801 Events causing dissolution and winding up of partnership business.—A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of the following events:

(1) In a partnership at will, the partnership’s having notice from a partner, other than a partner who is dissociated under s. 620.8601(2)-(10), of such partner’s express will to withdraw as a partner, or withdraw on a later date specified by the partner;

(2) In a partnership for a definite term or particular undertaking:

(a) Within 90 days after a partner’s dissociation by death or otherwise under s. 620.8601(6)-(10) or wrongful dissociation under s. 620.8602(2), the express will of at least half of the remaining partners to wind up the partnership business, for which purpose a partner’s rightful dissociation pursuant to s. 620.8602(2)(b)1. constitutes the expression of that partner’s will to wind up the partnership business;

(b) The express will of all of the partners to wind up the partnership’s business; or

(c) The expiration of the term or the completion of the undertaking;

(3) An event agreed to in the partnership agreement resulting in the winding up of the partnership business;

(4) An event which makes it unlawful for all or substantially all of the business of the partnership to be continued, provided, a cure of the illegality, within 90 days after notice to the partnership of the event, is effective retroactively to the date of the event for purposes of this section;

(5) On application by a partner, a judicial determination that:

(a) The economic purpose of the partnership is likely to be unreasonably frustrated;

(b) Another partner has engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with such partner; or

(c) It is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

(6) On application by a transferee of a partner’s transferable interest, a judicial determination that it is equitable to wind up the partnership business:

(a) After the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(b) At any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.

History.—s. 13, ch. 95-242; s. 15, ch. 99-285.



620.8802 - Partnership continues after dissolution.

620.8802 Partnership continues after dissolution.—

(1) Subject to subsection (2), a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

(2) At any time after the dissolution of a partnership before the winding up of partnership business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership’s business wound up and the partnership terminated. In that event:

(a) The partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined is as if the dissolution had never occurred; and

(b) The rights of a third party accruing under s. 620.8804(1) or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.

History.—s. 13, ch. 95-242.



620.8803 - Right to wind up partnership business.

620.8803 Right to wind up partnership business.—

(1) After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership’s business, but, upon application of any partner, partner’s legal representative, or transferee, the circuit court, for good cause shown, may order judicial supervision of the winding up.

(2) The legal representative of the last surviving partner may wind up a partnership’s business.

(3) A person winding up a partnership’s business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnership’s business, dispose of and transfer the partnership’s property, discharge the partnership’s liabilities, distribute the assets of the partnership pursuant to s. 620.8807, settle disputes by mediation or arbitration, and perform any other necessary acts.

History.—s. 13, ch. 95-242.



620.8804 - Partner’s power to bind partnership after dissolution.

620.8804 Partner’s power to bind partnership after dissolution.—Subject to s. 620.8805, a partnership is bound by a partner’s act after dissolution which:

(1) Is appropriate for winding up the partnership business; or

(2) Would have bound the partnership under s. 620.8301 before dissolution if any other party to the transaction did not have notice of the dissolution.

History.—s. 13, ch. 95-242.



620.8805 - Statement of dissolution.

620.8805 Statement of dissolution.—

(1) After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating:

(a) The name of the partnership, as identified in the records of the Department of State; and

(b) That the partnership has dissolved and is winding up its business.

(2) A statement of dissolution cancels a filed statement of partnership authority for purposes of s. 620.8303(3) and is a limitation on authority for purposes of s. 620.8303(4).

(3) For purposes of ss. 620.8301 and 620.8804, a person who is not a partner is deemed to have notice of a dissolution, and the limitation on the partners’ authority as a result of the statement of dissolution, 90 days after it is filed.

(4) After filing and, if appropriate, recording a statement of dissolution, a dissolved partnership may file and, if appropriate, record a statement of partnership authority that will operate with respect to a person who is not a partner, as provided in s. 620.8303(3) and (4), in any transaction, whether or not the transaction is appropriate for winding up the partnership business.

History.—s. 13, ch. 95-242; s. 16, ch. 99-285.



620.8806 - Partner’s liability to other partners after dissolution.

620.8806 Partner’s liability to other partners after dissolution.—

(1) Except as otherwise provided in subsection (2) and s. 620.8306, after dissolution, a partner is liable to the other partners for the partner’s share of any partnership liability incurred under s. 620.8804.

(2) A partner who, with knowledge of the dissolution, incurs a partnership liability under s. 620.8804(2) by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.

History.—s. 13, ch. 95-242; s. 17, ch. 99-285.



620.8807 - Settlement of accounts and contributions among partners.

620.8807 Settlement of accounts and contributions among partners.—

(1) In winding up a partnership’s business, the assets of the partnership, including the contributions of the partners required by this section, must be applied to discharge the partnership’s obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (2).

(2) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners’ accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner’s account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under s. 620.8306. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner’s account.

(3) If a partner fails to contribute the full amount required under subsection (2), all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under s. 620.8306. A partner or partner’s legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner’s share of the partnership obligations for which the partner is personally liable under s. 620.8306.

(4) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under s. 620.8306.

(5) The estate of a deceased partner is liable for such partner’s obligation to contribute to the partnership.

(6) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner’s obligation to contribute to the partnership.

History.—s. 13, ch. 95-242; s. 18, ch. 99-285.



620.8911 - Definitions.

620.8911 Definitions.—As used in this section and ss. 620.8912-620.8923:

(1) “Constituent partnership” means a constituent organization that is a partnership governed by this act.

(2) “Constituent organization” means an organization that is party to a merger.

(3) “Converted organization” means the organization into which a converting organization converts pursuant to ss. 620.8912-620.8915.

(4) “Converting partnership” means a converting organization that is a partnership governed by this act.

(5) “Converting organization” means an organization that converts into another organization pursuant to s. 620.8912.

(6) “Governing law” of an organization means the law that governs the organization’s internal affairs.

(7) “Organization” means a corporation; general partnership, including a limited liability partnership; limited partnership, including a limited liability limited partnership; limited liability company; common law or business trust or association; real estate investment trust; or any other person organized under a governing law or other applicable law, provided such term shall not include an organization that is not organized for profit, unless the not-for-profit organization is the converted organization in a conversion or the surviving organization in a merger governed by this act. The term includes both domestic and foreign organizations.

(8) “Organizational documents” means:

(a) For a domestic or foreign general partnership, its partnership agreement.

(b) For a limited partnership or foreign limited partnership, its certificate of limited partnership and partnership agreement.

(c) For a domestic or foreign limited liability company, its articles of organization and operating agreement, or comparable records as provided in its governing law.

(d) For a business trust, its agreement of trust and declaration of trust.

(e) For a domestic or foreign corporation for profit, its articles of incorporation, bylaws, and other agreements among its shareholders which are authorized by its governing law, or comparable records as provided in its governing law.

(f) For any other organization, the basic records that create the organization and determine its internal governance and the relations among the persons that own it, have an interest in it, or are members of it.

(9) “Personal liability” means personal liability for a debt, liability, or other obligation of an organization which is imposed on a person that coowns, has an interest in, or is a member of the organization:

(a) By the organization’s governing law solely by reason of the person’s coowning, having an interest in, or being a member of the organization; or

(b) By the organization’s organizational documents under a provision of the organization’s governing law authorizing those documents to make one or more specified persons liable for all or specified debts, liabilities, and other obligations of the organization solely by reason of the person or persons’ coowning, having an interest in, or being a member of the organization.

(10) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11) “Surviving organization” means an organization into which one or more other organizations are merged. A surviving organization may preexist the merger or be created by the merger.

History.—s. 22, ch. 2005-267; s. 135, ch. 2007-5; s. 15, ch. 2008-187.



620.8912 - Conversion.

620.8912 Conversion.—

(1) An organization other than a partnership may convert to a partnership, and a partnership may convert to another organization pursuant to this section and ss. 620.8913-620.8915 and a plan of conversion, if:

(a) The other organization’s governing law authorizes the conversion.

(b) The conversion is permitted by the law of the jurisdiction that enacted the governing law.

(c) The other organization complies with its governing law in effecting the conversion.

(2) A plan of conversion must be in a record and must include:

(a) The name and form of the organization before conversion.

(b) The name and form of the organization after conversion.

(c) The terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration.

(d) The organizational documents of the converted organization.

History.—s. 22, ch. 2005-267.



620.8913 - Action on plan of conversion by converting partnership.

620.8913 Action on plan of conversion by converting partnership.—

(1) A plan of conversion must be consented to by all of the partners of a converting partnership. The consents required by this subsection must be in, or evidenced by, a record.

(2) Subject to s. 620.8920 and any contractual rights, after a conversion is approved, and at any time before a filing is made under s. 620.8914, a converting partnership may amend the plan or abandon the planned conversion:

(a) As provided in the plan.

(b) Except as prohibited by the plan, by the same consent as was required to approve the plan.

History.—s. 22, ch. 2005-267.



620.8914 - Filings required for conversion; effective date.

620.8914 Filings required for conversion; effective date.—

(1) After a plan of conversion is approved:

(a) A converting partnership shall deliver to the Department of State for filing a registration statement in accordance with s. 620.8105, if such statement was not previously filed, and a certificate of conversion, in accordance with s. 620.8105, which must include:

1. A statement that the partnership has been converted into another organization.

2. The name and form of the organization and the jurisdiction of its governing law.

3. The date the conversion is effective under the governing law of the converted organization.

4. A statement that the conversion was approved as required by this act.

5. A statement that the conversion was approved as required by the governing law of the converted organization.

6. If the converted organization is a foreign organization not authorized to transact business in this state, the street and mailing address of an office which the Department of State may use for the purposes of s. 620.8915(3).

(b) In the case of a converting organization converting into a partnership to be governed by this act, the converting organization shall deliver to the Department of State for filing:

1. A registration statement in accordance with s. 620.8105.

2. A certificate of conversion, in accordance with s. 620.8105, signed by a general partner of the partnership in accordance with s. 620.8105(6) and by the converting organization as required by applicable law, which certificate of conversion must include:

a. A statement that the partnership was converted from another organization.

b. The name and form of the converting organization and the jurisdiction of its governing law.

c. A statement that the conversion was approved as required by this act.

d. A statement that the conversion was approved in a manner that complied with the converting organization’s governing law.

e. The effective time of the conversion, if other than the time of the filing of the certificate of conversion.

A converting domestic partnership is not required to file a certificate of conversion pursuant to paragraph (a) if the converting domestic partnership files articles of conversion or a certificate of conversion that substantially complies with the requirements of this section pursuant to s. 605.1045, s. 607.1115, or s. 620.2104(1)(b) and contains the signatures required by this chapter. In such a case, the other certificate of conversion may also be used for purposes of s. 620.8915(4).

(2) A conversion becomes effective:

(a) If the converted organization is a partnership, at the time specified in the certificate of conversion, which may be as of or after the time of the filing of the certificate of conversion, and, if the certificate of conversion does not contain such an effective time, the effective time shall be upon the filing of the certificate of conversion with the Department of State. However, if the certificate has a delayed effective date, the certificate may not be effective any later than the 90th day after the date it was filed and the effective date may not be any earlier than the effective date of the registration statement filed with the Department of State for the partnership in accordance with s. 620.8105.

(b) If the converted organization is not a partnership, as provided by the governing law of the converted organization.

A certificate of conversion acts as a cancellation of any registration statement for a converting partnership for purposes of s. 620.8105, and the cancellation shall be deemed filed upon the effective date of the conversion.

History.—s. 22, ch. 2005-267; s. 16, ch. 2008-187; ss. 18, 19, ch. 2013-180.



620.8915 - Effect of conversion.

620.8915 Effect of conversion.—

(1) An organization that has been converted pursuant to this act is for all purposes the same entity that existed before the conversion.

(2) When a conversion takes effect:

(a) Title to all real estate and other property, or any interest therein, owned by the converting organization at the time of its conversion remains vested in the converted organization without reversion or impairment under this act.

(b) All debts, liabilities, and other obligations of the converting organization continue as obligations of the converted organization.

(c) An action or proceeding pending by or against the converting organization may be continued as if the conversion had not occurred.

(d) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of the converting organization remain vested in the converted organization.

(e) Except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect.

(f) Except as otherwise agreed, the conversion does not dissolve a converting limited partnership for purposes of this act and ss. 620.8801-620.8807 shall not apply.

(3) A converted organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any obligation owed by the converting partnership, if before the conversion the converting partnership was subject to suit in this state on the obligation. A converted organization that is a foreign organization and not authorized to transact business in this state shall appoint the Department of State as its agent for service of process for purposes of enforcing an obligation under this subsection. Service on the Department of State under this subsection shall be made in the same manner and with the same consequences as provided in s. 48.181.

(4) A copy of the certificate of conversion, certified by the Department of State, may be filed in any county of this state in which the converting organization holds an interest in real property.

History.—s. 22, ch. 2005-267.



620.8916 - Merger.

620.8916 Merger.—

(1) A partnership may merge with one or more other constituent organizations pursuant to this section and ss. 620.8917-620.8919 and a plan of merger, if:

(a) The governing law of each of the other organizations authorizes the merger.

(b) The merger is permitted by the law of each jurisdiction that enacted those governing laws.

(c) Each of the other organizations complies with its governing law in effecting the merger.

(2) A plan of merger must be in a record and must include:

(a) The name and form of each constituent organization.

(b) The name and form of the surviving organization.

(c) The terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration.

(d) Any amendments to be made by the merger to the surviving organization’s organizational documents.

History.—s. 22, ch. 2005-267.



620.8917 - Action on plan of merger by constituent partnership.

620.8917 Action on plan of merger by constituent partnership.—

(1) A plan of merger must be consented to by all of the partners of a constituent partnership. The consents required by this subsection must be in, or evidenced by, a record.

(2) Subject to s. 620.8920 and any contractual rights, after a merger is approved, and at any time before a filing is made under s. 620.8918, a constituent partnership may amend the plan or abandon the planned merger:

(a) As provided in the plan.

(b) Except as prohibited by the plan, with the same consent as was required to approve the plan.

History.—s. 22, ch. 2005-267.



620.8918 - Filings required for merger; effective date.

620.8918 Filings required for merger; effective date.—

(1) After each constituent organization has approved a merger, a certificate of merger must be signed on behalf of:

(a) Each preexisting constituent partnership, by all of the partners of such partnership.

(b) Each other preexisting constituent organization, by an authorized representative.

(2) The certificate of merger must include:

(a) The name and form of each constituent organization and the jurisdiction of its governing law.

(b) The name and form of the surviving organization, the jurisdiction of its governing law, and, if the surviving organization is created by the merger, a statement to that effect.

(c) The date the merger is effective under the governing law of the surviving organization.

(d) Any amendments provided for in the plan of merger for the organizational document that created the organization.

(e) A statement as to each constituent organization that the merger was approved as required by the organization’s governing law.

(f) If the surviving organization is a foreign organization not authorized to transact business in this state, the street and mailing address of an office which the Department of State may use for the purposes of s. 620.8919(2).

(g) Any additional information required by the governing law of any constituent organization.

(3) Each domestic constituent partnership shall deliver the certificate of merger for filing with the Department of State, unless the domestic constituent partnership is named as a party or constituent organization in articles of merger or a certificate of merger filed for the same merger in accordance with s. 605.1025, s. 607.1109(1), s. 617.1108, or s. 620.2108(3). The articles of merger or certificate of merger must substantially comply with the requirements of this section. In such a case, the other articles of merger or certificate of merger may also be used for purposes of s. 620.8919(3). Each domestic constituent partnership in the merger shall also file a registration statement in accordance with s. 620.8105(1) if it does not have a currently effective registration statement filed with the Department of State.

(4) A merger becomes effective under this act:

(a) If the surviving organization is a partnership, at the time specified in the certificate of merger, which may be as of or after the time of the filing of the certificate of merger, and, if the certificate of merger does not contain such an effective time, the effective time shall be upon the filing of the certificate of merger with the Department of State. However, if the certificate has a delayed effective date, the certificate may not be effective any later than the 90th day after the date it was filed, and the effective date may not be any earlier than the effective date of the registration statement filed with the Department of State for the partnership in accordance with s. 620.8105.

(b) If the surviving organization is not a partnership, as provided by the governing law of the surviving organization.

(5) A certificate of merger acts as a cancellation of any registration statement for purposes of s. 620.8105 for a partnership that is a party to the merger is not the surviving organization, which cancellation shall be deemed filed upon the effective date of the merger.

History.—s. 22, ch. 2005-267; s. 17, ch. 2008-187; ss. 20, 21, ch. 2013-180.



620.8919 - Effect of merger.

620.8919 Effect of merger.—

(1) When a merger becomes effective:

(a) The surviving organization continues.

(b) Each constituent organization that merges into the surviving organization ceases to exist as a separate entity.

(c) Title to all real estate and other property owned by each constituent organization that ceases to exist vests in the surviving organization without reversion or impairment.

(d) All debts, liabilities, and other obligations of each constituent organization that ceases to exist continue as obligations of the surviving organization.

(e) An action or proceeding pending by or against any constituent organization that ceases to exist may be continued as if the merger had not occurred.

(f) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization.

(g) Except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect.

(h) Except as otherwise agreed, if a constituent partnership ceases to exist, the merger does not dissolve the partnership for purposes of this act, and ss. 620.8801-620.8807 shall not apply.

(i) Any amendments provided for in the certificate of merger for the organizational document that created the organization become effective.

(2) A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any obligation owed by a constituent organization, if before the merger the constituent organization was subject to suit in this state on the obligation. A surviving organization that is a foreign organization and not authorized to transact business in this state shall appoint the Department of State as its agent for service of process pursuant to the provisions of s. 48.181.

(3) A copy of the certificate of merger, certified by the Department of State, may be filed in any county of this state in which a constituent organization holds an interest in real property.

History.—s. 22, ch. 2005-267.



620.8920 - Restrictions on approval of conversions and mergers and on relinquishing limited liability partnership status.

620.8920 Restrictions on approval of conversions and mergers and on relinquishing limited liability partnership status.—

(1) If a partner of a converting or constituent partnership will have personal liability with respect to a converted or surviving organization, approval and amendment of a plan of conversion or merger are ineffective without the consent of the partner, unless:

(a) The partnership’s partnership agreement provides for the approval of the conversion or merger with the consent of fewer than all the partners.

(b) The partner has consented to the provision of the partnership agreement.

(2) An amendment to a statement of qualification of a limited liability partnership which revokes its status as such is ineffective without the consent of each general partner unless:

(a) The limited liability partnership’s partnership agreement provides for the amendment with the consent of less than all its partners.

(b) Each partner that does not consent to the amendment has consented to the provision of the partnership agreement.

(3) A partner does not give the consent required by subsection (1) or subsection (2) merely by consenting to a provision of the partnership agreement which permits the partnership agreement to be amended with the consent of fewer than all the partners.

History.—s. 22, ch. 2005-267.



620.8921 - Liability of a partner after conversion or merger.

620.8921 Liability of a partner after conversion or merger.—

(1) A conversion or merger under this act does not discharge any liability under ss. 620.8306 and 620.8703 of a person that was a partner in or dissociated as a partner from a converting or constituent partnership, but:

(a) The provisions of this act pertaining to the collection or discharge of the liability continue to apply to the liability.

(b) For the purposes of applying those provisions, the converted or surviving organization is deemed to be the converting or constituent partnership.

(c) If a person is required to pay any amount under this subsection:

1. The person has a right of contribution from each other person that was liable as a partner under s. 620.8306 when the obligation was incurred and has not been released from the obligation under s. 620.8703.

2. Any such rights of contribution and the relative amounts of contribution shall be determined and settled in the same manner as provided in s. 620.8807(3).

(2) In addition to any other liability provided by law:

(a) A person that immediately before a conversion or merger became effective was a partner in a converting or constituent partnership that was not a limited liability partnership is personally liable on a transaction entered into by the converted or surviving organization with a third party after the conversion or merger becomes effective, if, at the time the third party enters into the transaction, the third party:

1. Does not have notice of the conversion or merger.

2. Reasonably believes that:

a. The converted or surviving business is the converting or constituent partnership.

b. The converting or constituent partnership is not a limited liability limited partnership.

c. The person is a partner in the converting or constituent partnership.

(b) A person that was dissociated as a partner from a converting or constituent partnership before the conversion or merger became effective is personally liable on a transaction entered into by the converted or surviving organization with a third party after the conversion or merger becomes effective, if:

1. Immediately before the conversion or merger became effective the converting or surviving partnership was not a limited liability partnership.

2. At the time the third party enters into the transaction fewer than 2 years have passed since the person dissociated as a partner, and the third party:

a. Does not have notice of the dissociation.

b. Does not have notice of the conversion or merger.

c. Reasonably believes that the converted or surviving organization is the converting or constituent partnership, the converting or constituent limited partnership is not a limited liability partnership, and the person is a partner in the converting or constituent partnership.

History.—s. 22, ch. 2005-267.



620.8922 - Power of partners and persons dissociated as partners to bind organization after conversion or merger.

620.8922 Power of partners and persons dissociated as partners to bind organization after conversion or merger.—

(1) An act of a person who immediately before a conversion or merger became effective was a partner in a converting or constituent partnership binds the converted or surviving organization after the conversion or merger becomes effective, if:

(a) Before the conversion or merger became effective, the act would have bound the converting or constituent limited partnership under s. 620.8301.

(b) At the time the third party enters into the transaction, the third party:

1. Does not have notice of the conversion or merger.

2. Reasonably believes that the converted or surviving business is the converting or constituent partnership and that the person is a partner in the converting or constituent partnership.

(2) An act of a person that before a conversion or merger became effective was dissociated as a partner from a converting or constituent partnership binds the converted or surviving organization after the conversion or merger becomes effective, if:

(a) Before the conversion or merger became effective, the act would have bound the converting or constituent partnership under s. 620.8301 if the person had been a partner.

(b) At the time the third party enters into the transaction, fewer than 2 years have passed since the person dissociated as a partner, and the third party:

1. Does not have notice of the dissociation.

2. Does not have notice of the conversion or merger.

3. Reasonably believes that the converted or surviving organization is the converting or constituent partnership and that the person is a partner in the converting or constituent partnership.

(3) If a person having knowledge of the conversion or merger causes a converted or surviving organization to incur an obligation under subsection (1) or subsection (2), the person is liable:

(a) To the converted or surviving organization for any damage caused to the organization arising from the obligation.

(b) If another person is liable for the obligation, to that other person for any damage caused to that other person arising from the liability.

History.—s. 22, ch. 2005-267.



620.8923 - Application of other laws to provisions governing conversions and mergers.

620.8923 Application of other laws to provisions governing conversions and mergers.—

(1) The provisions of ss. 620.8911-620.8922 do not preclude an entity from being converted or merged under other law.

(2) The provisions of ss. 620.8911-620.8922 do not authorize any act prohibited by any other applicable law or change the requirements of any law or rule regulating a specific organization or industry, including, but not limited to, a not-for-profit organization, insurance, banking or investment establishment, or other regulated business or activity.

History.—s. 22, ch. 2005-267.



620.9001 - Statement of qualification.

620.9001 Statement of qualification.—

(1) A partnership may become a limited liability partnership pursuant to this section.

(2) The terms and conditions on which a partnership becomes a limited liability partnership must be approved by the vote necessary to amend the partnership agreement except, in the case of a partnership agreement that expressly considers contribution obligations, the vote necessary to amend those provisions.

(3) After the approval required by subsection (2), a partnership may become a limited liability partnership by filing a statement of qualification. The statement must contain:

(a) The name of the partnership as identified in the records of the Department of State;

(b) The street address of the partnership’s chief executive office and, if different, the street address of its principal office in this state, if there is one;

(c) The name and street address of the partnership’s agent for service of process, who must be an individual resident of this state or other person authorized to do business in this state;

(d) A statement that the partnership elects to be a limited liability partnership; and

(e) A deferred effective date, if any.

(4) The status of a partnership as a limited liability partnership is effective on the later of the filing of the statement or a date specified in the statement. The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to s. 620.8105(7) or revoked pursuant to s. 620.9003.

(5) The status of a partnership as a limited liability partnership and the liability of its partners are not affected by errors or later changes in the information required to be contained in the statement of qualification under subsection (3).

(6) The filing of a statement of qualification establishes that a partnership has satisfied all conditions precedent to the qualification of the partnership as a limited liability partnership.

(7) An amendment or cancellation of a statement of qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.

History.—s. 23, ch. 99-285.



620.9002 - Name.

620.9002 Name.—The name of a limited liability partnership must end with “Registered Limited Liability Partnership,” “Limited Liability Partnership,” “R.L.L.P.,” “L.L.P.,” “RLLP,” or “LLP.”

History.—s. 24, ch. 99-285.



620.9003 - Annual report.

620.9003 Annual report.—

(1) A limited liability partnership, and a foreign limited liability partnership authorized to transact business in this state, shall file an annual report in the office of the Secretary of State which contains:

(a) The name of the limited liability partnership and the state or other jurisdiction under whose laws the foreign limited liability partnership is formed;

(b) The current street address of the partnership’s chief executive office and, if different, the current street address of its principal office in this state, if there is one;

(c) The partnership’s Federal Employer Identification Number, if any, or, if none, whether one has been applied for; and

(d) The name and street address of the partnership’s current agent for service of process, who must be an individual resident of this state or other person authorized to do business in this state.

(2) An annual report must be filed between January 1 and May 1 of each year following the calendar year in which a partnership files a statement of qualification or a foreign partnership becomes authorized to transact business in this state.

(3) The Department of State may administratively revoke the statement of qualification of a partnership that fails to file its annual report and pay the required filing fee by 5 p.m. Eastern Time on the third Friday in September. The Department of State shall serve a 60-day notice on the limited liability partnership of its intent to revoke the statement of qualification. If the partnership has provided the department with an electronic mail address, such notice shall be by electronic transmission. Revocation for failure to file an annual report shall occur on the fourth Friday in September of each year. The Department of State shall issue a certificate of revocation of the statement of qualification to each revoked partnership. Issuance of the certificate of revocation of the statement of qualification may be by electronic transmission to any partnership that has provided the department with an electronic mail address.

(4) A revocation under subsection (3) affects only a partnership’s status as a limited liability partnership and is not an event of dissolution of the partnership.

(5) A partnership whose statement of qualification has been administratively revoked may apply to the Secretary of State for reinstatement within 2 years after the effective date of the revocation. The application must state:

(a) The name of the partnership and the effective date of the revocation; and

(b) That the ground for revocation either did not exist or has been corrected.

(6) A reinstatement under subsection (5) relates back to and takes effect as of the effective date of the revocation, and the partnership’s status as a limited liability partnership continues as if the revocation had never occurred.

History.—s. 25, ch. 99-285; s. 23, ch. 2009-72.



620.9101 - Law governing foreign limited liability partnership.

620.9101 Law governing foreign limited liability partnership.—

(1) The law under which a foreign limited liability partnership is formed governs relations among the partners and between the partners and the partnership and the liability of partners for obligations of the partnership.

(2) A foreign limited liability partnership may not be denied a statement of foreign qualification by reason of any difference between the laws under which the partnership was formed and the laws of this state.

(3) A statement of foreign qualification does not authorize a foreign limited liability partnership to engage in any business or exercise any power that a partnership may not engage in or exercise in this state as a limited liability partnership.

History.—s. 26, ch. 99-285.



620.9102 - Statement of foreign qualification.

620.9102 Statement of foreign qualification.—

(1) Before transacting business in this state, a foreign limited liability partnership must comply with the requirements of s. 620.8105 and file a statement of foreign qualification. The statement must contain:

(a) The name of the foreign limited liability partnership which satisfies the requirements of the state or other jurisdiction under whose law it is formed and ends with “Registered Limited Liability Partnership,” “Limited Liability Partnership,” “R.L.L.P.,” “L.L.P.,” “RLLP,” or “LLP”;

(b) The street address of the partnership’s chief executive office and, if different, the street address of its principal office in this state, if there is one;

(c) The name and street address of the partnership’s agent for service of process who must be an individual resident of this state or other person authorized to do business in this state; and

(d) A deferred effective date, if any.

(2) The status of a partnership as a foreign limited liability partnership is effective on the later of the filing of the statement of foreign qualification or a date specified in the statement. The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to s. 620.8105(7) or revoked pursuant to s. 620.9003.

(3) An amendment or cancellation of a statement of foreign qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.

History.—s. 27, ch. 99-285.



620.9103 - Effect of failure to qualify.

620.9103 Effect of failure to qualify.—

(1) A foreign limited liability partnership transacting business in this state may not maintain an action or proceeding in this state unless it has in effect a statement of foreign qualification.

(2) The failure of a foreign limited liability partnership to have in effect a statement of foreign qualification does not impair the validity of a contract or act of the foreign limited liability partnership or preclude it from defending an action or proceeding in this state.

(3) Limitations on personal liability of partners are not waived solely by transacting business in this state without a statement of foreign qualification.

(4) If a foreign limited liability partnership transacts business in this state without a statement of foreign qualification, the Secretary of State may accept substituted service of process, pursuant to the provisions of s. 48.181 with respect to actions arising out of the transaction of business in this state.

History.—s. 28, ch. 99-285.



620.9104 - Activities not constituting transacting business.

620.9104 Activities not constituting transacting business.—

(1) Activities of a foreign limited liability partnership which do not constitute transacting business within the meaning of ss. 620.9101-620.9105 include, but are not limited to:

(a) Maintaining, defending, or settling an action or proceeding.

(b) Holding meetings of its partners or carrying on any other activity concerning its internal affairs.

(c) Maintaining accounts in financial institutions.

(d) Maintaining offices or agencies for the transfer, exchange, and registration of the partnership’s own securities or maintaining trustees or depositories with respect to those securities.

(e) Selling through independent contractors.

(f) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts.

(g) Creating or acquiring indebtedness, mortgages, or security interests in real or personal property.

(h) Securing or collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting, and maintaining property so acquired.

(i) Conducting an isolated transaction that is completed within 30 days and is not one in the course of similar transactions of like nature.

(j) Transacting business in interstate commerce.

(k) Owning and controlling a subsidiary corporation incorporated in or transacting business within this state or voting the stock of any corporation which it has lawfully acquired.

(l) Owning a limited partnership interest in a limited partnership that is doing business within this state, unless such limited partner manages or controls the partnership or exercises the powers and duties of a general partner.

(m) Owning, without more, real or personal property.

(2) For purposes of this act, the ownership in this state of income-producing real property or tangible personal property, other than property excluded under subsection (1), constitutes transacting business in this state.

(3) This section does not apply in determining the contacts or activities that may subject a foreign limited liability partnership to service of process, taxation, or regulation under any other law of this state.

History.—s. 29, ch. 99-285; s. 23, ch. 2005-267.



620.9105 - Action by Attorney General.

620.9105 Action by Attorney General.—The Attorney General may maintain an action to restrain a foreign limited liability partnership from transacting business in this state in violation of ss. 620.9101-620.9104.

History.—s. 30, ch. 99-285.



620.9901 - Applicability.

620.9901 Applicability.—Effective January 1, 1998, the Revised Uniform Partnership Act of 1995 governs all partnerships.

History.—s. 14, ch. 95-242; s. 34, ch. 99-285; s. 43, ch. 2001-63; s. 115, ch. 2005-2.

Note.—Former s. 620.90.



620.9902 - Saving clause.

620.9902 Saving clause.—The Revised Uniform Partnership Act of 1995 does not affect any action or proceeding commenced or any right accrued before January 1, 1996.

History.—s. 15, ch. 95-242; s. 35, ch. 99-285.

Note.—Former s. 620.91.









Chapter 621 - PROFESSIONAL SERVICE CORPORATIONS AND LIMITED LIABILITY COMPANIES

621.01 - Legislative intent.

621.01 Legislative intent.—It is the legislative intent to provide for the incorporation or organization as a limited liability company of an individual or group of individuals, professional corporations, or professional limited liability companies to render the same professional service to the public for which such individuals, individual shareholders of professional corporations, or members of limited liability companies are required by law to be licensed or to obtain other legal authorization.

History.—s. 1, ch. 61-64; s. 1, ch. 93-110; s. 74, ch. 93-284.



621.02 - Short title.

621.02 Short title.—This act may be cited as the “Professional Service Corporation and Limited Liability Company Act.”

History.—s. 2, ch. 61-64; s. 2, ch. 93-110; s. 75, ch. 93-284.



621.03 - Definitions.

621.03 Definitions.—As used in this act the following words shall have the meaning indicated:

(1) The term “professional service” means any type of personal service to the public which requires as a condition precedent to the rendering of such service the obtaining of a license or other legal authorization. By way of example and without limiting the generality thereof, the personal services which come within the provisions of this act are the personal services rendered by certified public accountants, public accountants, chiropractic physicians, dentists, osteopathic physicians, physicians and surgeons, doctors of medicine, doctors of dentistry, podiatric physicians, chiropodists, architects, veterinarians, attorneys at law, and life insurance agents.

(2) The term “professional corporation” means a corporation which is organized under this act for the sole and specific purpose of rendering professional service and which has as its shareholders only other professional corporations, professional limited liability companies, or individuals who themselves are duly licensed or otherwise legally authorized to render the same professional service as the corporation.

(3) The term “professional limited liability company” means a limited liability company that is organized under this act for the sole and specific purpose of rendering professional service and that has as its members only other professional limited liability companies, professional corporations, or individuals who themselves are duly licensed or otherwise legally authorized to render the same professional service as the limited liability company.

History.—s. 3, ch. 61-64; s. 3, ch. 93-110; s. 76, ch. 93-284; s. 56, ch. 97-264; ss. 220, 289, ch. 98-166.



621.04 - Exemptions.

621.04 Exemptions.—This act shall not apply to any individuals or groups of individuals within this state who prior to the passage of this act were permitted to organize a corporation or limited liability company and perform personal services to the public by the means of a corporation or limited liability company, and this act shall not apply to any corporations or limited liability companies organized by such individual or group of individuals prior to the passage of this act; provided, however, an individual or group of individuals or any such corporation or limited liability company may bring themselves and such corporation or limited liability company within the provisions of this act by amending the articles of incorporation, if a corporation, or the articles of organization, if a limited liability company, in such a manner so as to be consistent with all the provisions of this act and by affirmatively stating in the amended articles that the shareholders or members have elected to bring the corporation or limited liability company within the provisions of this act.

History.—s. 4, ch. 61-64; s. 4, ch. 93-110; s. 77, ch. 93-284.



621.05 - Corporation organization.

621.05 Corporation organization.—One or more individuals, professional corporations, or professional limited liability companies, in any combination, duly licensed or otherwise legally authorized to render the same professional services may organize and become a shareholder or shareholders of a professional corporation for pecuniary profit under the provisions of chapter 607 for the sole and specific purpose of rendering the same and specific professional service.

History.—s. 5, ch. 61-64; s. 10, ch. 79-9; s. 5, ch. 93-110; s. 78, ch. 93-284.



621.051 - Limited liability company organization.

621.051 Limited liability company organization.—A group of professional service corporations, professional limited liability companies, or individuals, in any combination, duly licensed or otherwise legally authorized to render the same professional services may organize and become members of a professional limited liability company for pecuniary profit under the provisions of chapter 605 for the sole and specific purpose of rendering the same and specific professional service.

History.—s. 6, ch. 93-110; s. 79, ch. 93-284; ss. 22, 23, ch. 2013-180.



621.06 - Rendition of professional services, limitations.

621.06 Rendition of professional services, limitations.—No corporation or limited liability company organized under this act may render professional services except through its members, officers, employees, and agents who are duly licensed or otherwise legally authorized to render such professional services; provided, however, this provision shall not be interpreted to include in the term “employee,” as used herein, clerks, secretaries, bookkeepers, technicians, and other assistants who are not usually and ordinarily considered by custom and practice to be rendering professional services to the public for which a license or other legal authorization is required; and provided further, that nothing contained in this act shall be interpreted to require that the right of an individual to be a shareholder of a corporation or a member of a limited liability company organized under this act, or to organize such a corporation or limited liability company, is dependent upon the present or future existence of an employment relationship between him or her and such corporation or limited liability company, or his or her present or future active participation in any capacity in the production of the income of such corporation or limited liability company or in the performance of the services rendered by such corporation or limited liability company.

History.—s. 6, ch. 61-64; s. 1, ch. 67-590; s. 7, ch. 93-110; s. 80, ch. 93-284; s. 170, ch. 97-102; s. 18, ch. 2008-187.



621.07 - Liability of officers, agents, employees, shareholders, members, and corporation or limited liability company.

621.07 Liability of officers, agents, employees, shareholders, members, and corporation or limited liability company.—Nothing contained in this act shall be interpreted to abolish, repeal, modify, restrict, or limit the law now in effect in this state applicable to the professional relationship and liabilities between the person furnishing the professional services and the person receiving such professional service and to the standards for professional conduct; provided, however, that any officer, agent, member, manager, or employee of a corporation or limited liability company organized under this act shall be personally liable and accountable only for negligent or wrongful acts or misconduct committed by that person, or by any person under that person’s direct supervision and control, while rendering professional service on behalf of the corporation or limited liability company to the person for whom such professional services were being rendered; and provided further that the personal liability of shareholders of a corporation, or members of a limited liability company, organized under this act, in their capacity as shareholders or members of such corporation or limited liability company, shall be no greater in any aspect than that of a shareholder-employee of a corporation organized under chapter 607 or a member-employee of a limited liability company organized under chapter 605. The corporation or limited liability company shall be liable up to the full value of its property for any negligent or wrongful acts or misconduct committed by any of its officers, agents, members, managers, or employees while they are engaged on behalf of the corporation or limited liability company in the rendering of professional services.

History.—s. 7, ch. 61-64; s. 2, ch. 67-590; s. 11, ch. 79-9; s. 8, ch. 93-110; s. 81, ch. 93-284; ss. 24, 25, ch. 2013-180.



621.08 - Limitation on corporation’s or limited liability company’s business transactions; investment of funds.

621.08 Limitation on corporation’s or limited liability company’s business transactions; investment of funds.—No corporation or limited liability company organized under this act shall engage in any business other than the rendering of the professional services for which it was specifically organized; provided, however, nothing in this act or in any other provisions of existing law applicable to corporations or limited liability companies shall be interpreted to prohibit such corporation or limited liability company from investing its funds in real estate, mortgages, stocks, bonds, or any other type of investments, or from owning real or personal property necessary for the rendering of professional services.

History.—s. 8, ch. 61-64; s. 9, ch. 93-110; s. 82, ch. 93-284.



621.09 - Limitation on issuance and transfer of ownership.

621.09 Limitation on issuance and transfer of ownership.—

(1) No corporation organized under the provisions of this act may issue any of its capital stock to anyone other than a professional corporation, a professional limited liability company, or an individual who is duly licensed or otherwise legally authorized to render the same specific professional services as those for which the corporation was incorporated. No shareholder of a corporation organized under this act shall enter into a voting trust agreement or any other type agreement vesting another person with the authority to exercise the voting power of any or all of that person’s stock.

(2) No person shall be admitted as a member of a limited liability company organized under this act, unless such person is a professional corporation, a professional limited liability company, or an individual, each of which must be duly licensed or otherwise legally authorized to render the same specific professional services as those for which the limited liability company is organized. No member of a limited liability company organized under this act shall enter into any type of agreement vesting another person with the authority to exercise any of that member’s voting power in the limited liability company.

History.—s. 9, ch. 61-64; s. 10, ch. 93-110; s. 83, ch. 93-284.



621.10 - Disqualification of member, shareholder, officer, agent, or employee; administrative dissolution.

621.10 Disqualification of member, shareholder, officer, agent, or employee; administrative dissolution.—If any member, officer, shareholder, agent, or employee of a corporation or limited liability company organized under this chapter who has been rendering professional service to the public becomes legally disqualified to render such professional services or accepts employment that, pursuant to existing law, places restrictions or limitations upon that person’s continued rendering of such professional services, that person shall sever all employment with, and financial interests in, such corporation or limited liability company forthwith. A corporation’s or limited liability company’s failure to require compliance with this provision shall constitute a ground for the judicial dissolution of the corporation or limited liability company. When a corporation’s or limited liability company’s failure to comply with this provision is brought to the attention of the Department of State, the department forthwith shall certify that fact to the Department of Legal Affairs for appropriate action to dissolve the corporation or limited liability company.

History.—s. 10, ch. 61-64; ss. 10, 11, 35, ch. 69-106; s. 1, ch. 69-288; s. 1, ch. 70-305; s. 1, ch. 70-439; s. 11, ch. 93-110; s. 84, ch. 93-284; s. 19, ch. 2008-187.



621.11 - Alienation of shares and ownership interests; restrictions.

621.11 Alienation of shares and ownership interests; restrictions.—

(1) No shareholder of a corporation organized under this act may sell or transfer her or his shares in such corporation except to another professional corporation, professional limited liability company, or individual, each of which must be eligible to be a shareholder of such corporation.

(2) No member of a limited liability company organized under this act may sell or transfer ownership interest in the limited liability company except to another professional corporation, professional limited liability company, or individual, each of which must be eligible to be a member of the limited liability company.

History.—s. 11, ch. 61-64; s. 3, ch. 67-590; s. 12, ch. 93-110; s. 85, ch. 93-284; s. 171, ch. 97-102.



621.12 - Identification with individual shareholders or individual members.

621.12 Identification with individual shareholders or individual members.—

(1) The name of a corporation or limited liability company organized under this act may contain the last names of some or all of the individual shareholders or individual members and may contain the last names of retired or deceased former individual shareholders or individual members of the corporation, limited liability company, a predecessor corporation or limited liability company, or partnership.

(2) The name shall also contain:

(a) The word “chartered”; or

(b)1. In the case of a professional corporation, the words “professional association” or the abbreviation “P.A.”; or

2. In the case of a professional limited liability company formed before January 1, 2014, the words “professional limited company” or “professional limited liability company,” the abbreviation “P.L.” or “P.L.L.C.” or the designation “PL” or “PLLC,” in lieu of the words “limited company” or “limited liability company,” or the abbreviation “L.C.” or “L.L.C.” or the designation “LC” or “LLC” as otherwise required under s. 605.0112 or former s. 608.406.

3. In the case of a professional limited liability company formed on or after January 1, 2014, the words “professional limited liability company,” the abbreviation “P.L.L.C.” or the designation “PLLC,” in lieu of the words “limited liability company,” or the abbreviation “L.L.C.” or the designation “LLC” as otherwise required under s. 605.0112.

(3) In the case of a corporation, the use of the word “company,” “corporation,” or “incorporated” or any other word, abbreviation, affix, or prefix indicating that it is a corporation in the corporate name of a corporation organized under this act, other than the word “chartered” or the words “professional association” or the abbreviation “P.A.,” is specifically prohibited.

(4) It shall be permissible, however, for the corporation or limited liability company to render professional services and to exercise its authorized powers under a name which is identical to its name or contains any one or more of the last names of any shareholder or member included in such name except that the word “chartered,” the words “professional association,” “professional limited company,” or “professional limited liability company,” the abbreviations “P.A.,” “P.L.,” or “P.L.L.C.,” or the designation “PL” or “PLLC” may be omitted, provided that the corporation or limited liability company has first registered the name to be so used in the manner required for the registration of fictitious names.

History.—s. 12, ch. 61-64; s. 1, ch. 77-134; s. 1, ch. 87-41; s. 13, ch. 93-110; s. 86, ch. 93-284; s. 26, ch. 2013-180; s. 32, ch. 2015-148.



621.13 - Applicability of chapters 605 and 607.

621.13 Applicability of chapters 605 and 607.—

(1) Chapter 607 is applicable to a corporation organized pursuant to this act except to the extent that any of the provisions of this act are interpreted to be in conflict with the provisions of chapter 607. In such event, the provisions and sections of this act shall take precedence with respect to a corporation organized pursuant to the provisions of this act.

(2) Chapter 605 is applicable to a limited liability company organized pursuant to this act except to the extent that any of the provisions of this act are interpreted to be in conflict with the provisions of chapter 605. In such event, the provisions and sections of this act shall take precedence with respect to a limited liability company organized pursuant to the provisions of this act.

(3) A professional corporation or limited liability company heretofore or hereafter organized under this act may change its business purpose from the rendering of professional service to provide for any other lawful purpose by amending its certificate of incorporation in the manner required for an original incorporation under chapter 607 or by amending its certificate of organization in the manner required for an original organization under chapter 605. However, such an amendment, when filed with and accepted by the Department of State, shall remove such corporation or limited liability company from the provisions of this chapter including, but not limited to, the right to practice a profession. A change of business purpose shall not have any effect on the continued existence of the corporation or limited liability company.

History.—s. 13, ch. 61-64; ss. 10, 35, ch. 69-106; s. 2, ch. 69-288; s. 210, ch. 77-104; s. 179, ch. 90-179; s. 14, ch. 93-110; s. 87, ch. 93-284; s. 20, ch. 2008-187; ss. 27, 28, ch. 2013-180.



621.14 - Construction of law.

621.14 Construction of law.—The provisions of this act shall not be construed as repealing, modifying, or restricting the applicable provisions of law relating to incorporations, organization of limited liability companies, sales of securities, or regulating the several professions enumerated in this act except insofar as such laws conflict with the provisions of this act.

History.—s. 15, ch. 61-64; s. 15, ch. 93-110; s. 88, ch. 93-284.






Chapter 622 - FOREIGN UNINCORPORATED ASSOCIATIONS

622.01 - Qualification permissive.

622.01 Qualification permissive.—Qualification in compliance with this chapter is not and shall not be mandatory, and is and shall be optional, as a permissive alternative to compliance with any other law or laws with respect to the trade, business, or fictitious name or style, and the recording, registration, or publication thereof, under which business may be transacted by an unincorporated association, company, or group of persons; but no foreign association, as defined hereinafter, shall enjoy or exercise the powers conferred by this chapter unless it shall have qualified in compliance herewith.

History.—s. 1, ch. 23897, 1947.



622.02 - Definitions.

622.02 Definitions.—

(1) The term “foreign association” as used in this chapter shall mean and include any unincorporated joint stock association for profit, created and existing under the laws of any state other than this state, or of the District of Columbia, or of any territory or possession of the United States, engaged in any business or businesses other than the banking, trust, or insurance business, and having written articles of association, capital stock divided into shares, and a name including the word “company” or “association” or “society”; but shall not mean nor include any unincorporated association, company or group of persons engaged in the banking, trust, or insurance business.

(2) The term “association” as used in this chapter shall mean and include any foreign association that shall have qualified, in the manner permitted by this chapter, to transact business and acquire, hold, and dispose of property, and sue and be sued in this state.

History.—s. 2, ch. 23897, 1947.



622.03 - Qualification.

622.03 Qualification.—Any foreign association may qualify to transact business and acquire, hold, and dispose of property, and sue and be sued in this state, by complying with all requirements of law, including but not limited to the paying of all fees, taxes, and other charges, now or hereafter prescribed for qualification by foreign corporations for profit to transact business in this state, and all laws heretofore or hereafter enacted prescribing requirements to be observed by foreign corporations for profit in so qualifying shall apply to and govern and control such qualification by foreign associations, except that in lieu of filing an authenticated copy of any charter, or certificate of incorporation, or articles of incorporation, the foreign association shall file a duly authenticated copy of its written articles of association.

History.—s. 3, ch. 23897, 1947.



622.04 - Process.

622.04 Process.—Every association shall comply with all requirements of law, including but not limited to the paying of all fees and charges, now or hereafter prescribed for the designation and maintenance of an office for the service of process, the appointment of a resident agent upon whom process may be served, and the acceptance of such appointment, by foreign corporations for profit qualified to transact business in this state, and all laws heretofore or hereafter enacted with respect to such offices and agents shall apply to and govern and control all associations.

History.—s. 4, ch. 23897, 1947; s. 11, ch. 25035, 1949.



622.05 - Annual reports.

622.05 Annual reports.—Every association shall comply with all requirements of law, including but not limited to the paying of all fees, taxes, and other charges, now or hereafter prescribed for the filing of annual reports by foreign corporations for profit qualified to transact business in this state, except railroad, pullman, telephone, telegraph, and insurance companies, and all laws heretofore or hereafter enacted with respect to such reports shall apply to and govern and control all associations.

History.—s. 5, ch. 23897, 1947.



622.06 - Name.

622.06 Name.—Every association may transact business in this state in its name, without including as a part thereof, or displaying or publishing in connection or conjunction therewith, the words “not incorporated,” or any similar words, and without making any other showing or display of the fact that it is unincorporated, and without recording, registering, or publishing its name as a trade, business, or fictitious name. Any other law or laws heretofore or hereafter enacted with respect to an unincorporated association, company, or group of persons doing business under any trade, business, or fictitious name or style including the word “company” or “association” or “society,” or with respect to the recording, registration, or publication of any trade, business, or fictitious name or style, shall not apply to nor govern nor control an association, and every association is and shall be exempted from the provisions and requirements thereof.

History.—s. 6, ch. 23897, 1947.



622.07 - Powers.

622.07 Powers.—Every association shall have power and authority to transact business and acquire, hold, and dispose of property and sue and be sued in this state; provided that such association shall file with the Department of State a sworn statement setting forth the name under which such association is authorized to transact business and acquire, hold, and dispose of property, and the style by which it is prescribed that such association shall sue and be sued, under the law or laws under which it shall have been created and shall be existing.

History.—s. 7, ch. 23897, 1947; ss. 10, 35, ch. 69-106.






Chapter 623 - PRIVATE SCHOOL CORPORATIONS

623.01 - Short title.

623.01 Short title.—This law may be cited as the “Private School Corporation Law of 1959.”

History.—s. 1, ch. 59-113; s. 421, ch. 81-259.



623.02 - Private school corporation; charter.

623.02 Private school corporation; charter.—Any 25 or more adult persons, who are legal residents of Florida and of the county in which any corporation may be formed hereunder, may form a private school corporation, under the provisions of this act and such private school shall be incorporated in the following manner: There shall be presented to one of the judges of the circuit court for the county in which such corporation will operate, a proposed charter subscribed by the intended incorporators, which shall set forth:

(1) The name of the corporation which name shall include the words “private school.”

(2) A designation of the geographic area in which such corporation will operate its school or schools.

(3) The object and purpose of the corporation.

(4) The qualifications of the members and the manner of their designation.

(5) The term for which the corporation will exist, which term may be perpetual.

(6) The names and addresses of the charter members.

(7) The names of the officers who shall manage the affairs of the corporation until the first election of officers.

(8) The procedure by which the bylaws of the corporation shall be made, altered, or rescinded.

History.—s. 2, ch. 59-113.



623.03 - Charter; submission to and approval by circuit court; recordation.

623.03 Charter; submission to and approval by circuit court; recordation.—

(1) The proposed charter shall be acknowledged by one of the subscribing incorporators before an officer authorized to take acknowledgments of deeds, which said subscribing incorporator shall also take and subscribe to an oath, to be endorsed on the proposed charter, that it is intended in good faith to carry out the purposes and objectives set forth therein and as provided in this act.

(2) The circuit judge to whom the proposed charter is presented, finding the same to be in proper form and for the objective and purpose authorized by this act, and in accordance with the provisions and limitations of this act shall approve the charter and endorse her or his approval thereon. The charter shall then be recorded in the office of the clerk of such circuit court and from thenceforth the subscribers and their associates and successors shall be a nonprofit eleemosynary corporation by the name given.

History.—s. 3, ch. 59-113; s. 172, ch. 97-102.



623.04 - Charter; amendment.

623.04 Charter; amendment.—The charter of any corporation incorporated under this act may be amended as follows: When the members of the corporation at a regular or special meeting held in accordance with its bylaws shall approve a resolution providing an amendment to the charter, a copy of such resolution certified by the president and secretary shall be presented to the judge of the circuit court of the county and if she or he finds the amendment to be proper in form and substance she or he shall endorse her or his approval thereon and it shall be recorded by the clerk of the circuit court and the amendment shall be effective from the date of record.

History.—s. 4, ch. 59-113; s. 173, ch. 97-102.



623.05 - Evidence in court proceedings.

623.05 Evidence in court proceedings.—The original charter, with the clerk’s certificate of recording thereon, or a duly certified copy thereof, shall be evidence of the contents of the charter in all actions and proceedings, and shall be conclusive evidence of the existence of such corporation in all actions and proceedings where the question of its existence is only collaterally involved and prima facie evidence in all other actions and proceedings.

History.—s. 5, ch. 59-113.



623.06 - Dissolution of corporation.

623.06 Dissolution of corporation.—Any such corporation may be dissolved upon its petition to the circuit judge who shall order notice thereof to be published for such period of time as she or he may deem expedient and upon proof of such publication the circuit judge may decree dissolution and make all necessary orders and decrees for the settlement of the affairs of such corporation, taking care that the claims of creditors be satisfied to the extent of the assets of the corporation.

History.—s. 6, ch. 59-113; s. 174, ch. 97-102.



623.07 - Consolidation or merger of corporations.

623.07 Consolidation or merger of corporations.—

(1) Any two or more corporations existing under the provisions of this act and operating within the same county may consolidate into a new corporation or merge into any one of the constituent corporations, as shall be specified in the consolidation or merger agreement. The board of directors of such corporation or a majority of the members of such corporation at a meeting however duly called or held, as desire to consolidate or merge may enter into an agreement signed by a majority of the members of the several boards of directors or, as the case may be, by a majority of such corporation members at such meeting prescribing the terms and conditions of consolidation or merger, the mode of carrying the same into effect, and stating such other facts as are necessary to be set out in the charter with such other details and provisions as are necessary or desirable.

(2) The agreement shall be submitted to a meeting of the members of record of each corporation. Notice of the time, place, and purpose of the meeting shall be given to every member of such corporations. Upon adoption of the agreement by the majority of the corporate members of each corporation the secretary of each corporation shall certify the fact of that approval on said agreement. The agreement so adopted and certified shall for each corporation be signed and acknowledged by the president or vice president. The agreement so certified and acknowledged by each corporation shall be filed with the clerk of the circuit court in the county where such corporations exist and when approved by a circuit judge of such county the consolidation or merger shall be effective.

History.—s. 7, ch. 59-113.



623.08 - Operation of separate schools in same county.

623.08 Operation of separate schools in same county.—A corporation incorporated under the provisions of this act to operate in an entire county, or major area thereof may operate separate schools in such area and in such locations as it may deem necessary or advisable and under such rules and regulations as specified in the bylaws.

History.—s. 8, ch. 59-113.



623.09 - Taxation exemption.

623.09 Taxation exemption.—The property of any private school corporation incorporated under the provisions of this act shall be exempt from taxation as provided by law.

History.—s. 9, ch. 59-113.



623.10 - Powers and duties.

623.10 Powers and duties.—Any corporation existing under the provisions of this act, unless otherwise limited by its charter or bylaws shall have the following powers:

(1) To purchase, own, lease, hold, sell, convey, assign, transfer, mortgage, pledge, or otherwise dispose of real and personal property, tangible and intangible.

(2) To borrow money and contract debts whenever necessary for the transaction of its business or for the exercise of its corporate powers, rights, and privileges, or for any other lawful purpose; to issue bonds, promissory notes, bills of exchange, debentures, and other obligations and evidences of indebtedness, payable at a specified time, or payable upon the happening of a specified event, whether secured by mortgages, pledge or otherwise, or unsecured for money borrowed or in payment of property purchased or acquired, or for any other lawful object.

(3) To accept gifts from members and nonmembers and other legitimate sources.

(4) To do all things necessary and proper for the accomplishment of the objectives and purposes of the corporation as enumerated in its charter, its bylaws, or any amendment thereof, or necessary or incidental to the attainment of the objectives and purposes of the corporation.

(5) To sue and be sued.

History.—s. 10, ch. 59-113.



623.11 - Corporation membership.

623.11 Corporation membership.—The membership of a corporation existing under the provisions of this act shall be composed of persons who have been approved for membership, as provided by the charter and bylaws of the corporation.

History.—s. 11, ch. 59-113.



623.12 - Board of directors.

623.12 Board of directors.—

(1) The control of such corporation shall be vested in a board consisting of not fewer than five directors. The number of directors, whether five or more, shall be specified by the charter or bylaws of the corporation. The term of service of the directors shall be established by the charter or bylaws, and the directors shall be elected by a majority vote of the members present at a meeting of the membership, whether annual, special, or otherwise. The board of directors, from and by its membership and by majority vote thereof, shall elect, for a term of office as established by the charter or bylaws, the following officers, whose duties shall include the following:

(a) A president who shall be the chief executive officer of the corporation, who shall preside at all meetings of the members and of the board of directors, and who shall perform such other duties as may be prescribed by the bylaws or directed by the board of directors.

(b) A vice president who in the absence or inability of the president to perform her or his duties shall act as president for the duration of such absence or inability and who shall perform such other duties as may be prescribed by the bylaws or directed by the board of directors.

(c) A secretary who shall keep the minutes of all meetings of the corporation and other records of the corporation and who shall perform such additional duties as may be prescribed by the bylaws or directed by the board of directors.

(d) A treasurer who shall receive and keep all corporate funds and securities; keep all accounts and records of the corporation; examine, audit, adjust, and settle all accounts of the corporation; and perform such other duties as may be prescribed by the bylaws or directed by the board of directors.

(e) Such other officers as may be prescribed by the bylaws or directed by the board of directors.

(2) Only the treasurer, when authorized by the board of directors, shall receive any monetary reward for services rendered, except that all officers may receive actual and reasonable expenses while performing services for the corporation.

(3) Actions by corporations formed under this chapter that were made by a board consisting of not fewer than five members are hereby ratified, confirmed, and approved, as are actions that were made by a board consisting of one or more members having served as directors for a period exceeding 1 year.

(4) This section shall be supplemental to those provided elsewhere in this chapter and shall be construed liberally in order to effectuate the legislative intent that adequate provisions be made for the management of private school corporations.

History.—s. 12, ch. 59-113; s. 1, ch. 79-153; s. 175, ch. 97-102.



623.13 - Administration, supervision, and operation by private persons or entities.

623.13 Administration, supervision, and operation by private persons or entities.—Any corporation organized and existing under this act shall be administered, supervised, operated, financed, and controlled exclusively by private persons and private entities and their funds. All persons while acting in any public official capacity are hereby specifically prohibited from engaging in any manner in such administration, supervision, operation, financing, and control of the affairs of such corporation. This section does not prohibit the financing of educational facilities as provided in part II of chapter 159.

History.—s. 13, ch. 59-113; s. 2, ch. 98-306.



623.14 - Construction.

623.14 Construction.—The provisions of this act shall be deemed to be accumulative and supplemental to any other powers and authority for the creation of corporations not for profit as set out in chapter 617.

History.—s. 15, ch. 59-113.









TITLE XXXVII - INSURANCE

Chapter 624 - INSURANCE CODE: ADMINISTRATION AND GENERAL PROVISIONS

Part I - SCOPE OF CODE (ss. 624.01-624.26)

624.01 - Short title.

624.01 Short title.—Chapters 624-632, 634, 635, 636, 641, 642, 648, and 651 constitute the “Florida Insurance Code.”

History.—s. 1, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 1, 15, 809(1st), ch. 82-243; s. 1, ch. 85-321; s. 49, ch. 90-131; ss. 2, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 114, ch. 93-399; s. 10, ch. 99-3; s. 750, ch. 2003-261.



624.02 - “Insurance” defined.

624.02 “Insurance” defined.—“Insurance” is a contract whereby one undertakes to indemnify another or pay or allow a specified amount or a determinable benefit upon determinable contingencies.

History.—s. 2, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 15, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.03 - “Insurer” defined.

624.03 “Insurer” defined.—“Insurer” includes every person engaged as indemnitor, surety, or contractor in the business of entering into contracts of insurance or of annuity.

History.—s. 3, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 15, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.031 - “Self-insurance” defined.

624.031 “Self-insurance” defined.—For the purposes of ss. 627.551 and 627.651, self-insurance includes any plan, fund, or program which is communicated or the benefits of which are described in writing to employees and which has heretofore been or is hereafter established by or on behalf of any individual, partnership, association, corporation, trustee, governmental unit, employer, or employee organization, or any other organized group, for the purpose of providing for employees or their beneficiaries through such individual, partnership, association, corporation, trustee, governmental unit, employer, or employee organization, or any other group, benefits in the event of sickness, accident, disability, or death. Self-insurance does not include:

(1) Any plan with respect to which benefits are insured or reinsured by an insurance company or are provided by a health maintenance organization.

(2) Any plan covering fewer than 10 employees in this state.

(3) Any plan established and maintained as a pension or profit-sharing plan for the exclusive benefit of employees and their beneficiaries.

(4) Any plan established and maintained for the purpose of complying with any workers’ compensation law.

(5) Any plan administered by or for the Federal Government.

(6) Any plan with respect to payments by an employer continuing an employee’s regular compensation, or part thereof, during an illness or disability.

(7) Any plan which is primarily for the purpose of providing first aid care and treatment, at a dispensary of an employer, for injury or sickness of employees while engaged in their employment.

(8) Any plan established and maintained for the purpose of providing malpractice coverage or professional liability coverage.

History.—ss. 2, 10, ch. 80-341; s. 2, ch. 81-318; s. 809(1st), ch. 82-243; s. 1, ch. 82-386; s. 77, ch. 83-216; ss. 3, 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.04 - “Person” defined.

624.04 “Person” defined.—“Person” includes an individual, insurer, company, association, organization, Lloyds, society, reciprocal insurer or interinsurance exchange, partnership, syndicate, business trust, corporation, agent, general agent, broker, service representative, adjuster, and every legal entity.

History.—s. 4, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 15, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 69, ch. 2003-1; s. 11, ch. 2003-267; s. 4, ch. 2003-281.



624.05 - “Department,” “commission,” and “office” defined.

624.05 “Department,” “commission,” and “office” defined.—As used in the Insurance Code:

(1) “Department” means the Department of Financial Services. The term does not mean the Financial Services Commission or any office of the Financial Services Commission.

(2) “Commission” means the Financial Services Commission.

(3) “Office” means the Office of Insurance Regulation of the Financial Services Commission.

History.—s. 5, ch. 59-205; ss. 13, 35, ch. 69-106; s. 262, ch. 71-377; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 15, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 751, ch. 2003-261.



624.06 - “Domestic,” “foreign,” “alien” insurer defined.

624.06 “Domestic,” “foreign,” “alien” insurer defined.—

(1) A “domestic” insurer is one formed under the laws of this state.

(2) A “foreign” insurer is one formed under the laws of any state, district, territory, or commonwealth of the United States other than this state.

(3) An “alien” insurer is an insurer other than a domestic or foreign insurer.

History.—s. 6, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 2, 15, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.07 - “Domicile” defined.

624.07 “Domicile” defined.—Except as provided in s. 631.011, the “domicile” of an insurer means:

(1) As to Canadian insurers, Canada and the province under the laws of which the insurer was formed.

(2) As to other alien insurers authorized to transact insurance in one or more states, the state designated by the insurer in writing filed with the office at the time of admission to this state or within 6 months after the effective date of this code, whichever date is the later, and may be any of the following states:

(a) That in which the insurer was first authorized to transact insurance if the insurer is still so authorized.

(b) That in which is located the insurer’s principal place of business in the United States.

(c) That in which is held the larger deposit of trusteed assets of the insurer for the protection of its policyholders and creditors in the United States.

If the insurer makes no such designation, its domicile shall be deemed to be that state in which is located its principal place of business in the United States.

(3) As to alien insurers not authorized to transact insurance in one or more states, the country under the laws of which the insurer was formed.

(4) As to all other insurers, the state under the laws of which the insurer was formed.

History.—s. 7, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 3, 15, 809(1st), ch. 82-243; s. 2, ch. 82-386; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 752, ch. 2003-261.



624.075 - “Commercially domiciled insurer” defined.

624.075 “Commercially domiciled insurer” defined.—Every foreign or alien insurer which is authorized to do business in this state and which, during its 3 preceding fiscal years taken together, or during any lesser period of time if it has been licensed to transact its business in this state only for the lesser period of time, has written an average of 25 percent or more direct premiums in this state than it has written in its state of domicile during the same period, and the direct premiums written constitute more than 55 percent of its total direct premiums written everywhere in the United States during its 3 preceding fiscal years taken together, or during any lesser period of time if it has been authorized to transact its business in this state only for the lesser period of time, as reported in its most recent applicable annual or quarterly statements, shall be deemed a “commercially domiciled insurer” within this state.

History.—s. 1, ch. 85-214; s. 1, ch. 86-286; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.08 - “State” defined.

624.08 “State” defined.—When used in context signifying a jurisdiction other than the State of Florida, “state” means any state, district, territory, or commonwealth of the United States.

History.—s. 8, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 5, 15, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.09 - “Authorized,” “unauthorized” insurer defined.

624.09 “Authorized,” “unauthorized” insurer defined.—

(1) An “authorized” insurer is one duly authorized by a subsisting certificate of authority issued by the office to transact insurance in this state.

(2) An “unauthorized” insurer is one not so authorized.

History.—s. 9, ch. 59-205; s. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 15, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 753, ch. 2003-261.



624.10 - Other definitions.

624.10 Other definitions.—As used in the Florida Insurance Code, the term:

(1) “Affiliate” means an entity that exercises control over or is directly or indirectly controlled by the insurer through:

(a) Equity ownership of voting securities;

(b) Common managerial control; or

(c) Collusive participation by the management of the insurer and affiliate in the management of the insurer or the affiliate.

(2) “Affiliated person” of another person means:

(a) The spouse of the other person;

(b) The parents of the other person and their lineal descendants, or the parents of the other person’s spouse and their lineal descendants;

(c) A person who directly or indirectly owns or controls, or holds with the power to vote, 10 percent or more of the outstanding voting securities of the other person;

(d) A person, 10 percent or more of whose outstanding voting securities are directly or indirectly owned or controlled, or held with power to vote, by the other person;

(e) A person or group of persons who directly or indirectly control, are controlled by, or are under common control with the other person;

(f) An officer, director, partner, copartner, or employee of the other person;

(g) If the other person is an investment company, an investment adviser of such company, or a member of an advisory board of such company;

(h) If the other person is an unincorporated investment company not having a board of directors, the depositor of such company; or

(i) A person who has entered into a written or unwritten agreement to act in concert with the other person in acquiring or limiting the disposition of securities of a domestic stock insurer or controlling company.

(3) “Control,” including the terms “controlling,” “controlled by,” and “under common control with,” means the direct or indirect possession of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise. Control is presumed to exist if a person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing 10 percent or more of the voting securities of another person.

(4) “NAIC” means the National Association of Insurance Commissioners.

(5) “Transact” with respect to insurance includes any of the following, in addition to other applicable provisions of this code:

(a) Solicitation or inducement.

(b) Preliminary negotiations.

(c) Effectuation of a contract of insurance.

(d) Transaction of matters subsequent to effectuation of a contract of insurance and arising out of it.

History.—s. 10, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 15, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1, ch. 2014-101.



624.105 - Waiver of customer liability.

624.105 Waiver of customer liability.—Any regulated company as defined in s. 350.111, any electric utility as defined in s. 366.02(2), any utility as defined in s. 367.021(12) or s. 367.022(2) and (7), and any provider of communications services as defined in s. 202.11(1) may charge for and include an optional waiver of liability provision in their customer contracts under which the entity agrees to waive all or a portion of the customer’s liability for service from the entity for a defined period in the event of the customer’s call to active military service, death, disability, involuntary unemployment, qualification for family leave, or similar qualifying event or condition. Such provisions may not be effective in the customer’s contract with the entity unless affirmatively elected by the customer. No such provision shall constitute insurance so long as the provision is a contract between the entity and its customer.

History.—s. 74, ch. 2003-281; s. 8, ch. 2005-187; s. 10, ch. 2012-70.



624.11 - Compliance required.

624.11 Compliance required.—

(1) No person shall transact insurance in this state, or relative to a subject of insurance resident, located, or to be performed in this state, without complying with the applicable provisions of this code.

(2) Any risk retention group organized and existing under the provisions of the Product Liability Risk Retention Act of 1981 (Pub. L. No. 97-45), which has been licensed as an insurance company and authorized to engage in the business of insurance may transact insurance in this state and shall be subject to the provisions of ss. 624.15, 624.316, 624.418, 624.421, 624.4211, 624.422, 624.509, 626.112, 626.611, 626.621, 626.7315, 626.741, 626.932, 626.938, 626.9541, 627.351, and 627.915; part I of chapter 631; and all other applicable provisions of the laws of this state. Any such group formed in another jurisdiction shall furnish to the office, upon request, a copy of any financial report submitted by the group in the licensing jurisdiction.

History.—s. 11, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 6, 15, 809(1st), ch. 82-243; s. 3, ch. 82-386; s. 20, ch. 90-119; s. 10, ch. 90-248; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 2, ch. 2002-206; s. 754, ch. 2003-261.



624.12 - Application of code as to fraternal benefit societies.

624.12 Application of code as to fraternal benefit societies.—No provision of this code shall apply with respect to fraternal benefit societies (as identified in chapter 632), except as stated in chapter 632.

History.—s. 12, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 15, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.123 - Certain international health insurance policies; exemption from code.

624.123 Certain international health insurance policies; exemption from code.—

(1) International health insurance policies and applications may be solicited and sold in this state at any international airport to a resident of a foreign country. Such international health insurance policies shall be solicited and sold only by a licensed health insurance agent and underwritten only by an admitted insurer. For purposes of this subsection:

(a) “International airport” means any airport in Florida with United States Bureau of Customs and Border Protection service, which enplanes more than 1 million passengers per year.

(b) “International health insurance policy” means health insurance, as provided in s. 627.6562(3)(a)2., which is offered to an individual, covering only a resident of a foreign country on an annual basis.

(c) “Resident of a foreign country” does not include any United States citizen, any natural person maintaining his or her residence in this country, or any natural person staying in this state continuously for more than 120 days.

(2) Any international health insurance policy sold, and any application provided, to residents of foreign countries pursuant to this subsection shall contain the following conspicuous, boldfaced disclaimer in at least 12-point type: “This individual health insurance policy may be sold only to a person not a resident of the United States. This policy does not comply with coverage, underwriting, and other provisions of the Florida Insurance Code, and must comply with coverage, underwriting, and other insurance regulatory provisions of your country of residence.”

(3) Any insurer underwriting international health insurance policies pursuant to this subsection is subject to all applicable provisions of the insurance code, except as otherwise provided in this subsection. International health insurance policies are not subject to any form approval, rate approval, underwriting restrictions, guaranteed availability, or coverage mandates provided in the insurance code. Health insurance agents who are licensed and appointed pursuant to chapter 626 may solicit, sell, effect, collect premium on, and deliver international health insurance policies in accordance with this section. Solicitation or sale of an international health insurance policy to a United States citizen or to a natural person not a resident of a foreign country is a willful violation of the provisions of s. 626.611.

(4) Any international health insurance policy or application solicited, provided, entered into, issued, or delivered pursuant to this subsection is exempt from all provisions of the insurance code, except that such policy, contract, or agreement is subject to the provisions of ss. 624.155, 624.316, 624.3161, 626.951, 626.9511, 626.9521, 626.9541, 626.9551, 626.9561, 626.9571, 626.9581, 626.9591, 626.9601, 627.413, 627.4145, 627.428, and 627.6043.

History.—s. 82, ch. 98-199; s. 1, ch. 98-399; s. 11, ch. 99-3; s. 100, ch. 2004-5; s. 4, ch. 2016-194.



624.124 - Motor vehicle services; exemption from code.

624.124 Motor vehicle services; exemption from code.—Any person may, in exchange for fees, dues, charges, or other consideration, provide any of the following services related to the ownership, operation, use, or maintenance of a motor vehicle without being deemed an insurer and without being subject to the provisions of this code:

(1) Towing service.

(2) Procuring from an insurer group coverage for bail and arrest bonds or for accidental death and dismemberment.

(3) Emergency service.

(4) Procuring prepaid legal services, or providing reimbursement for legal services, except that this shall not be deemed to be an exemption from chapter 642.

(5) Offering assistance in locating or recovering stolen or missing motor vehicles.

(6) Paying emergency living and transportation expenses of the owner of a motor vehicle when the motor vehicle is damaged.

For purposes of this section, “motor vehicle” has the same meaning specified by s. 634.011(6).

History.—s. 1, ch. 82-233; s. 1, ch. 86-286; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1, ch. 95-335; s. 24, ch. 2001-281; s. 755, ch. 2003-261.



624.125 - Certain motor vehicle service agreements; exemption from code.

624.125 Certain motor vehicle service agreements; exemption from code.—

(1) Any person may, in exchange for fees, charges, or other consideration, solicit, offer, provide, enter into, issue, or deliver a motor vehicle service agreement indemnifying the service agreement holder against loss caused by the failure of any mechanical or component part or parts of a motor vehicle listed in the agreement arising out of the ownership, operation, and use of such motor vehicle when:

(a)1. The premium charged for the motor vehicle service agreement does not exceed a total of $50 annually or $50 for the term of the agreement; or

2. The difference in the price of substantially similar parts, or service connected therewith, sold with and without the agreement does not exceed a total of $50 annually or $50 for the term of the agreement;

(b) The agreement is entered into incidentally to the sale of the part or parts or to the service connected therewith by the person soliciting, offering, providing, entering into, issuing, or delivering the motor vehicle service agreement; and

(c) No other agreements are solicited, offered, provided, entered into, issued, or delivered by such person at any time on any other mechanical or component part or parts or service connected therewith on the same motor vehicle where the total of all payments exceeds $50 annually or $50 for the term of the agreement;

without being deemed an insurer and without being subject to the provisions of this code, provided that the agreement is not renewable or subject to extension or extendible.

(2) Any person soliciting, offering, providing, entering into, issuing, or delivering a motor vehicle service agreement without being deemed an insurer and without being subject to this code pursuant to subsection (1) shall, as to any such agreement, be subject to the provisions of the Florida Deceptive and Unfair Trade Practices Act, part II of chapter 501.

History.—ss. 2, 50, ch. 85-321; ss. 4, 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.126 - Certain mutual aid associations; exemption from code.

624.126 Certain mutual aid associations; exemption from code.—

(1) Any beneficial, relief, or mutual aid society, however organized, established prior to 1935 and formed by a religious organization, which religious organization qualifies as an exempt religious organization under Title 26, s. 501, of the Internal Revenue Code, and which society is formed for the purpose of aiding members who sustain property losses, and in which the coverages, privileges, and memberships in the society are confined to members of the religious organization, is exempt from the provisions of this code except as otherwise provided in this section, and to that extent any such society shall not be deemed to be an insurer.

(2) Any person soliciting, offering, providing, entering into, issuing, or delivering a contract or agreement providing membership in a society pursuant to subsection (1) shall, as to any such contract or agreement, be subject to the provisions of ss. 626.951, 626.9511, 626.9521, 626.9541, 626.9551, 626.9561, 626.9571, 626.9581, 626.9591, 626.9601, and 626.9631.

History.—ss. 62, 70, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.1265 - Nonprofit religious organization exemption; authority; notice.

624.1265 Nonprofit religious organization exemption; authority; notice.—

(1) A nonprofit religious organization is not subject to the requirements of the Florida Insurance Code if the nonprofit religious organization qualifies under Title 26, s. 501 of the Internal Revenue Code of 1986, as amended; limits its participants to members of the same religion; acts as an organizational clearinghouse for information between participants who have financial, physical, or medical needs and participants who have the ability to pay for the benefit of those participants who have financial, physical, or medical needs; provides for the financial or medical needs of a participant through payments directly from one participant to another participant; and suggests amounts that participants may voluntarily give with no assumption of risk or promise to pay among the participants or between the participants.

(2) This section does not prevent the organization described in subsection (1) from establishing qualifications of participation relating to the health of a prospective participant, does not prevent a participant from limiting the financial or medical needs that may be eligible for payment, and does not prevent the organization from canceling the membership of a participant when such participant indicates his or her unwillingness to participate by failing to make a payment to another participant for a period in excess of 60 days.

(3) The religious organization described in subsection (1) shall provide each prospective participant in the organizational clearinghouse written notice that the organization is not an insurance company, that membership is not offered through an insurance company, and that the organization is not subject to the regulatory requirements or consumer protections of the Florida Insurance Code.

History.—s. 6, ch. 2008-32.



624.127 - Certain political subdivisions offering prepaid ambulance service plans; exemption from code.

624.127 Certain political subdivisions offering prepaid ambulance service plans; exemption from code.—A political subdivision of this state which, on October 1, 1991, was operating an emergency medical services system established by special act and offers a prepaid ambulance service plan as part of its emergency medical services system shall, with respect to the prepaid ambulance services plan, be exempt from the provisions of the Florida Insurance Code.

History.—s. 35, ch. 92-78.



624.1275 - Insurance agents; prohibited exclusion from public bidding and negotiations.

624.1275 Insurance agents; prohibited exclusion from public bidding and negotiations.—A licensed insurance agent shall not be prohibited or excluded from competing or negotiating for any insurance product or plan purchased, provided, or endorsed by a state agency or any political subdivision of this state on the basis of the compensation, contractual or employment arrangement granted to the agent by an employer, insurer, or licensed agency. The term “political subdivision” has the same meaning set forth in s. 1.01.

History.—s. 33, ch. 2005-257.



624.128 - Crime victims exemption.

624.128 Crime victims exemption.—Any other provision of the Florida Statutes to the contrary notwithstanding, the deductible or copayment provision of any insurance policy shall not be applicable to a person determined eligible pursuant to the Florida Crimes Compensation Act, excluding s. 960.28.

History.—s. 17, ch. 94-342.



624.129 - Certain location and recovery services; exemption from code.

624.129 Certain location and recovery services; exemption from code.—

(1) Any person may, in exchange for fees, dues, charges, or other consideration, not exceeding $300 annually (adjusted for increases in the Consumer Price Index after 1994) for each covered individual, provide services involving the registration of natural persons and related services identified in this section concerning the location and recovery of natural persons who are lost, missing, or abducted, without being deemed an insurer and without being subject to the provisions of this code.

(2) For purposes of this section, the following shall be considered services related to the registration of natural persons:

(a) Obtaining, compiling, storing, and retrieving biographical, statistical, pictorial, and similar information regarding natural persons desiring such services.

(b) Providing educational, preventive, or remedial information or assistance relating to the possibility of natural persons being or becoming missing, lost, or abducted.

(c) Contacting, assisting, or obtaining assistance from law enforcement officials, organizations concerned with missing persons, or the media regarding the search for and location and recovery of a natural person reported missing.

(d) Providing or arranging to provide investigative, psychological, or social services and assistance in connection with the search for and location and recovery of a natural person reported missing.

(e) In the discretion of the provider and as part of its investigative or search methods, offering a reward (but not a ransom) for information leading to the location or recovery of a natural person who is lost, missing, or abducted.

(3) The written agreement or enrollment form used by the provider of such services for subscribers in this state shall contain a conspicuous legend to the effect that the services are not regulated by either the department or the office as insurance.

(4) Any person soliciting, offering, providing, entering into, issuing, or delivering an agreement for services under this section, without being deemed an insurer and without being subject to this code pursuant to subsection (1), shall, as to any such agreement, be subject to the provisions of the Florida Deceptive and Unfair Trade Practices Act, part II of chapter 501.

History.—s. 2, ch. 95-335; s. 756, ch. 2003-261.



624.13 - Particular provisions prevail.

624.13 Particular provisions prevail.—Provisions of this code relative to a particular kind of insurance or a particular type of insurer or to a particular matter shall prevail over provisions relating to insurance in general or insurers in general or to such matter in general.

History.—s. 13, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 15, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.15 - General penalty.

624.15 General penalty.—

(1) Each willful violation of this code or rule of the department, office, or commission as to which a greater penalty is not provided by another provision of this code or rule of the department, office, or commission or by other applicable laws of this state is a misdemeanor of the second degree and is, in addition to any prescribed applicable denial, suspension, or revocation of certificate of authority, license, or permit, punishable as provided in s. 775.082 or s. 775.083. Each instance of such violation shall be considered a separate offense.

(2) Each willful violation of an emergency rule or order of the department, office, or commission by a person who is not licensed, authorized, or eligible to engage in business in accordance with the Florida Insurance Code is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Each instance of such violation is a separate offense. This subsection does not apply to licensees or affiliated parties of licensees.

History.—s. 15, ch. 59-205; s. 641, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 8, 15, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 153, ch. 91-224; s. 4, ch. 91-429; s. 7, ch. 2006-305.



624.155 - Civil remedy.

624.155 Civil remedy.—

(1) Any person may bring a civil action against an insurer when such person is damaged:

(a) By a violation of any of the following provisions by the insurer:

1. Section 626.9541(1)(i), (o), or (x);

2. Section 626.9551;

3. Section 626.9705;

4. Section 626.9706;

5. Section 626.9707; or

6. Section 627.7283.

(b) By the commission of any of the following acts by the insurer:

1. Not attempting in good faith to settle claims when, under all the circumstances, it could and should have done so, had it acted fairly and honestly toward its insured and with due regard for her or his interests;

2. Making claims payments to insureds or beneficiaries not accompanied by a statement setting forth the coverage under which payments are being made; or

3. Except as to liability coverages, failing to promptly settle claims, when the obligation to settle a claim has become reasonably clear, under one portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage.

Notwithstanding the provisions of the above to the contrary, a person pursuing a remedy under this section need not prove that such act was committed or performed with such frequency as to indicate a general business practice.

(2) Any party may bring a civil action against an unauthorized insurer if such party is damaged by a violation of s. 624.401 by the unauthorized insurer.

(3)(a) As a condition precedent to bringing an action under this section, the department and the authorized insurer must have been given 60 days’ written notice of the violation. If the department returns a notice for lack of specificity, the 60-day time period shall not begin until a proper notice is filed.

(b) The notice shall be on a form provided by the department and shall state with specificity the following information, and such other information as the department may require:

1. The statutory provision, including the specific language of the statute, which the authorized insurer allegedly violated.

2. The facts and circumstances giving rise to the violation.

3. The name of any individual involved in the violation.

4. Reference to specific policy language that is relevant to the violation, if any. If the person bringing the civil action is a third party claimant, she or he shall not be required to reference the specific policy language if the authorized insurer has not provided a copy of the policy to the third party claimant pursuant to written request.

5. A statement that the notice is given in order to perfect the right to pursue the civil remedy authorized by this section.

(c) Within 20 days of receipt of the notice, the department may return any notice that does not provide the specific information required by this section, and the department shall indicate the specific deficiencies contained in the notice. A determination by the department to return a notice for lack of specificity shall be exempt from the requirements of chapter 120.

(d) No action shall lie if, within 60 days after filing notice, the damages are paid or the circumstances giving rise to the violation are corrected.

(e) The authorized insurer that is the recipient of a notice filed pursuant to this section shall report to the department on the disposition of the alleged violation.

(f) The applicable statute of limitations for an action under this section shall be tolled for a period of 65 days by the mailing of the notice required by this subsection or the mailing of a subsequent notice required by this subsection.

(4) Upon adverse adjudication at trial or upon appeal, the authorized insurer shall be liable for damages, together with court costs and reasonable attorney’s fees incurred by the plaintiff.

(5) No punitive damages shall be awarded under this section unless the acts giving rise to the violation occur with such frequency as to indicate a general business practice and these acts are:

(a) Willful, wanton, and malicious;

(b) In reckless disregard for the rights of any insured; or

(c) In reckless disregard for the rights of a beneficiary under a life insurance contract.

Any person who pursues a claim under this subsection shall post in advance the costs of discovery. Such costs shall be awarded to the authorized insurer if no punitive damages are awarded to the plaintiff.

(6) This section shall not be construed to authorize a class action suit against an authorized insurer or a civil action against the commission, the office, or the department or any of their employees, or to create a cause of action when an authorized health insurer refuses to pay a claim for reimbursement on the ground that the charge for a service was unreasonably high or that the service provided was not medically necessary.

(7) In the absence of expressed language to the contrary, this section shall not be construed to authorize a civil action or create a cause of action against an authorized insurer or its employees who, in good faith, release information about an insured or an insurance policy to a law enforcement agency in furtherance of an investigation of a criminal or fraudulent act relating to a motor vehicle theft or a motor vehicle insurance claim.

(8) The civil remedy specified in this section does not preempt any other remedy or cause of action provided for pursuant to any other statute or pursuant to the common law of this state. Any person may obtain a judgment under either the common-law remedy of bad faith or this statutory remedy, but shall not be entitled to a judgment under both remedies. This section shall not be construed to create a common-law cause of action. The damages recoverable pursuant to this section shall include those damages which are a reasonably foreseeable result of a specified violation of this section by the authorized insurer and may include an award or judgment in an amount that exceeds the policy limits.

(9) A surety issuing a payment or performance bond on the construction or maintenance of a building or roadway project is not an insurer for purposes of subsection (1).

History.—ss. 9, 809(1st), ch. 82-243; s. 78, ch. 83-216; s. 2, ch. 83-288; s. 2, ch. 86-262; s. 1, ch. 87-278; s. 1, ch. 88-166; s. 30, ch. 90-119; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 176, ch. 97-102; s. 2, ch. 2003-148; s. 757, ch. 2003-261; s. 2, ch. 2005-218.



624.19 - Existing forms and filings.

624.19 Existing forms and filings.—Every form of insurance document and every rate or other filing lawfully in use immediately prior to October 1, 1959, may continue to be so used or be effective until the commission or office otherwise prescribes pursuant to this code.

History.—s. 811, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 12, 15, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 758, ch. 2003-261.



624.21 - Prospective operation of amendments to code.

624.21 Prospective operation of amendments to code.—Each amendment to this code shall be construed to operate prospectively, unless a contrary legislative intent is specified.

History.—s. 4, ch. 82-386; s. 1, ch. 86-286; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.215 - Proposals for legislation which mandates health benefit coverage; review by Legislature.

624.215 Proposals for legislation which mandates health benefit coverage; review by Legislature.—

(1) LEGISLATIVE INTENT.—The Legislature finds that there is an increasing number of proposals which mandate that certain health benefits be provided by insurers and health maintenance organizations as components of individual and group policies. The Legislature further finds that many of these benefits provide beneficial social and health consequences which may be in the public interest. However, the Legislature also recognizes that most mandated benefits contribute to the increasing cost of health insurance premiums. Therefore, it is the intent of the Legislature to conduct a systematic review of current and proposed mandated or mandatorily offered health coverages and to establish guidelines for such a review. This review will assist the Legislature in determining whether mandating a particular coverage is in the public interest.

(2) MANDATED HEALTH COVERAGE; REPORT TO AGENCY FOR HEALTH CARE ADMINISTRATION AND LEGISLATIVE COMMITTEES; GUIDELINES FOR ASSESSING IMPACT.—Every person or organization seeking consideration of a legislative proposal which would mandate a health coverage or the offering of a health coverage by an insurance carrier, health care service contractor, or health maintenance organization as a component of individual or group policies, shall submit to the Agency for Health Care Administration and the legislative committees having jurisdiction a report which assesses the social and financial impacts of the proposed coverage. Guidelines for assessing the impact of a proposed mandated or mandatorily offered health coverage, to the extent that information is available, shall include:

(a) To what extent is the treatment or service generally used by a significant portion of the population.

(b) To what extent is the insurance coverage generally available.

(c) If the insurance coverage is not generally available, to what extent does the lack of coverage result in persons avoiding necessary health care treatment.

(d) If the coverage is not generally available, to what extent does the lack of coverage result in unreasonable financial hardship.

(e) The level of public demand for the treatment or service.

(f) The level of public demand for insurance coverage of the treatment or service.

(g) The level of interest of collective bargaining agents in negotiating for the inclusion of this coverage in group contracts.

(h) To what extent will the coverage increase or decrease the cost of the treatment or service.

(i) To what extent will the coverage increase the appropriate uses of the treatment or service.

(j) To what extent will the mandated treatment or service be a substitute for a more expensive treatment or service.

(k) To what extent will the coverage increase or decrease the administrative expenses of insurance companies and the premium and administrative expenses of policyholders.

(l) The impact of this coverage on the total cost of health care.

History.—ss. 1, 2, ch. 87-188; s. 188, ch. 91-108; s. 4, ch. 91-429; s. 31, ch. 92-33.



624.23 - Public records exemption.

624.23 Public records exemption.—

(1) As used in this section, the term:

(a) “Consumer” means:

1. A prospective purchaser, purchaser, or beneficiary of, or applicant for, any product or service regulated under the Florida Insurance Code, and a family member or dependent of a consumer.

2. An employee seeking assistance from the Employee Assistance and Ombudsman Office under s. 440.191.

(b) “Personal financial and health information” means:

1. A consumer’s personal health condition, disease, or injury;

2. A history of a consumer’s personal medical diagnosis or treatment;

3. The existence, nature, source, or amount of a consumer’s personal income or expenses;

4. Records of or relating to a consumer’s personal financial transactions of any kind;

5. The existence, identification, nature, or value of a consumer’s assets, liabilities, or net worth;

6. The existence or content of, or any individual coverage or status under a consumer’s beneficial interest in, any insurance policy or annuity contract; or

7. The existence, identification, nature, or value of a consumer’s interest in any insurance policy, annuity contract, or trust.

(2) Personal financial and health information held by the department or office relating to a consumer’s complaint or inquiry regarding a matter or activity regulated under the Florida Insurance Code or s. 440.191 are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption applies to personal financial and health information held by the department or office before, on, or after the effective date of this exemption.

(3) Such confidential and exempt information may be disclosed to:

(a) Another governmental entity, if disclosure is necessary for the receiving entity to perform its duties and responsibilities.

(b) The National Association of Insurance Commissioners.

(c) The consumer or the consumer’s legally authorized representative.

History.—s. 1, ch. 2002-175; s. 89, ch. 2003-1; s. 1097, ch. 2003-261; s. 1, ch. 2007-70; s. 1, ch. 2012-225.

Note.—Former s. 627.3111.



624.231 - Disclosure and fees for production of records.

624.231 Disclosure and fees for production of records.—If the department or office determines that any portion of a record that is requested by a person is exempt pursuant to chapter 119, the insurance code, or chapter 641, the department or office shall disclose to the person in writing that the requested record will be provided in a redacted format and that there will be additional fees charged for staff time associated with researching and redacting the exempt portion of the record. Before the department or office provides the record, the person must affirm his or her request to receive the record.

History.—s. 4, ch. 2009-70.



624.24 - Prohibition against requiring the purchase of health insurance; exceptions.

624.24 Prohibition against requiring the purchase of health insurance; exceptions.—

(1) A person may not be compelled to purchase health insurance, except as a condition of:

(a) Public employment;

(b) Voluntary participation in a state or local benefit;

(c) Operating a dangerous instrumentality;

(d) Undertaking an occupation having a risk of occupational injury or illness;

(e) An order of child support; or

(f) Activity between private persons.

(2) This section does not prohibit the collection of debts lawfully incurred for health insurance.

History.—s. 1, ch. 2011-126.



624.25 - Patient Protection and Affordable Care Act.

624.25 Patient Protection and Affordable Care Act.—A provision of the Florida Insurance Code, or rule adopted pursuant to the code, applies unless such provision or rule prevents the application of a provision of PPACA. As used in this section, the term “PPACA” has the same meaning as provided in s. 627.402.

History.—s. 1, ch. 2013-101.



624.26 - Collaborative arrangement with the Department of Health and Human Services.

624.26 Collaborative arrangement with the Department of Health and Human Services.—

(1) As used in this section, the term “PPACA” has the same meaning as provided in s. 627.402.

(2) When reviewing forms filed by health insurers or health maintenance organizations pursuant to s. 627.410 or s. 641.31(3) for compliance with state law, the office may also review such forms for compliance with PPACA. If the office determines that a form does not comply with PPACA, the office shall inform the insurer or organization of the reason for noncompliance. If the office determines that a form ultimately used by an insurer or organization does not comply with PPACA, the office may report such potential violation to the federal Department of Health and Human Services. The review of forms by the office under this subsection does not include review of the rates, rating practices, or the relationship of benefits to the rates.

(3) When performing market conduct examinations or investigations of health insurers or health maintenance organizations as authorized under s. 624.307, s. 624.3161, or s. 641.3905 for compliance with state law, the office may include compliance with PPACA within the scope of such examination or investigation. If the office determines that an insurer’s or organization’s operations do not comply with PPACA, the office shall inform the insurer or organization of the reason for such determination. If the insurer or organization does not take action to comply with PPACA, the office may report such potential violation to the federal Department of Health and Human Resources.

(4) The department’s Division of Consumer Services may respond to complaints by consumers relating to a requirement of PPACA and report apparent or potential violations to the office and to the federal Department of Health and Human Services.

(5) A determination made by the office or department pursuant to this section regarding compliance with PPACA does not constitute a determination that affects the substantial interests of any party for purposes of chapter 120.

History.—s. 2, ch. 2013-101; s. 4, ch. 2016-165.






Part II - DEPARTMENT OF FINANCIAL SERVICES (ss. 624.302-624.34)

624.302 - Offices.

624.302 Offices.—The department shall establish and maintain offices at the State Capitol in Tallahassee, and in such other places throughout the state as it designates. The Office of Insurance Regulation shall establish and maintain offices in Tallahassee and in such other places throughout the state as it designates.

History.—s. 17, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 37, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 759, ch. 2003-261.



624.303 - Seal; certified copies as evidence.

624.303 Seal; certified copies as evidence.—

(1) The department, commission, and office shall each have an official seal by which its respective proceedings are authenticated.

(2) All certificates executed by the department or office, other than licenses of agents, or adjusters or similar licenses or permits, shall bear its respective seal.

(3) Any written instrument purporting to be a copy of any action, proceeding, or finding of fact by the department, commission, or office or any record of the department, commission, or office or copy of any document on file in its office when authenticated under hand of the respective agency head or his or her designee by the seal shall be accepted by all the courts of this state as prima facie evidence of its contents.

History.—s. 18, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 16, 37, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 70, ch. 2003-1; s. 760, ch. 2003-261; s. 12, ch. 2003-267; s. 5, ch. 2003-281.



624.307 - General powers; duties.

624.307 General powers; duties.—

(1) The department and office shall enforce the provisions of this code and shall execute the duties imposed upon them by this code, within the respective jurisdiction of each, as provided by law.

(2) The department shall have the powers and authority expressly conferred upon it by, or reasonably implied from, the provisions of this code. The office shall have the powers and authority expressly conferred upon it by, or reasonably implied from, the provisions of this code.

(3) The department or office may conduct such investigations of insurance matters, in addition to investigations expressly authorized, as it may deem proper to determine whether any person has violated any provision of this code within its respective regulatory jurisdiction or to secure information useful in the lawful administration of any such provision. The cost of such investigations shall be borne by the state.

(4) The department and office may each collect, propose, publish, and disseminate information relating to the subject matter of any duties imposed upon it by law.

(5) The department and office shall each have such additional powers and duties as may be provided by other laws of this state.

(6) The department and office may each employ actuaries who shall be at-will employees and who shall serve at the pleasure of the Chief Financial Officer, in the case of department employees, or at the pleasure of the director of the office, in the case of office employees. Actuaries employed pursuant to this paragraph shall be members of the Society of Actuaries or the Casualty Actuarial Society and shall be exempt from the Career Service System established under chapter 110. The salaries of the actuaries employed pursuant to this paragraph shall be set in accordance with 1s. 216.251(2)(a)5. and shall be set at levels which are commensurate with salary levels paid to actuaries by the insurance industry.

(7) The office, within existing resources, may expend funds for the professional development of its employees, including, but not limited to, professional dues for employees who are required to be members of professional organizations; examinations leading to professional designations required for employment with the office; training courses and examinations provided through, and to ensure compliance with, the National Association of Insurance Commissioners; or other training courses related to the regulation of insurance.

(8) The office shall, within existing resources, develop and implement an outreach program for the purpose of encouraging the entry of additional insurers into the Florida market.

(9) Upon receiving service of legal process issued in any civil action or proceeding in this state against any regulated person or any unauthorized insurer under s. 626.906 or s. 626.937 which is required to appoint the Chief Financial Officer as its attorney to receive service of all legal process, the Chief Financial Officer, as attorney, may, in lieu of sending the process by registered or certified mail, send the process or make it available by any other verifiable means, including, but not limited to, making the documents available by electronic transmission from a secure website established by the department to the person last designated by the regulated person or the unauthorized insurer to receive the process. When process documents are made available electronically, the Chief Financial Officer shall send a notice of receipt of service of process to the person last designated by the regulated person or unauthorized insurer to receive legal process. The notice must state the date and manner in which the copy of the process was made available to the regulated person or unauthorized insurer being served and contain the uniform resource locator (URL) for a hyperlink to access files and information on the department’s website to obtain a copy of the process.

(10)(a) The Division of Consumer Services shall perform the following functions concerning products or services regulated by the department or office:

1. Receive inquiries and complaints from consumers.

2. Prepare and disseminate information that the department deems appropriate to inform or assist consumers.

3. Provide direct assistance to and advocacy for consumers who request such assistance or advocacy.

4. With respect to apparent or potential violations of law or applicable rules committed by a person or entity licensed by the department or office, report apparent or potential violations to the office or to the appropriate division of the department, which may take any additional action it deems appropriate.

5. Designate an employee of the division as the primary contact for consumers on issues relating to sinkholes.

(b) Any person licensed or issued a certificate of authority by the department or the office shall respond, in writing, to the division within 20 days after receipt of a written request for information from the division concerning a consumer complaint. The response must address the issues and allegations raised in the complaint. The division may impose an administrative penalty for failure to comply with this paragraph of up to $2,500 per violation upon any entity licensed by the department or the office and $250 for the first violation, $500 for the second violation, and up to $1,000 for the third or subsequent violation upon any individual licensed by the department or the office.

(c) The department may adopt rules to administer this subsection.

(d) The powers, duties, and responsibilities expressed or granted in this subsection do not limit the powers, duties, and responsibilities of the department, the Financial Services Commission, the Office of Insurance Regulation, or the Office of Financial Regulation as otherwise provided by law.

History.—s. 22, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 20, 37, 809(1st), ch. 82-243; s. 5, ch. 86-160; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1, ch. 93-410; s. 761, ch. 2003-261; s. 101, ch. 2004-5; s. 6, ch. 2004-273; s. 6, ch. 2012-213; s. 10, ch. 2016-132; s. 5, ch. 2016-165.

1Note.—Section 216.251(2)(a)5. was transferred to s. 216.251(2)(a)6. by s. 67, ch. 92-142, and subsequently repealed by s. 36, ch. 2005-152.



624.308 - Rules.

624.308 Rules.—

(1) The department and the commission may each adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of law conferring duties upon the department or the commission, respectively.

(2) In addition to any other penalty provided, willful violation of any such rule shall subject the violator to such suspension or revocation of certificate of authority or license as may be applicable under this code as for violation of the provision as to which such rule relates.

History.—s. 23, ch. 59-205; ss. 10, 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 21, 37, 809(1st), 811, ch. 82-243; ss. 185, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 201, ch. 98-200; s. 762, ch. 2003-261.



624.310 - Enforcement; cease and desist orders; removal of certain persons; fines.

624.310 Enforcement; cease and desist orders; removal of certain persons; fines.—

(1) DEFINITIONS.—For the purposes of this section, the term:

(a) “Affiliated party” means any person who directs or participates in the conduct of the affairs of a licensee and who is:

1. A director, officer, employee, trustee, committee member, or controlling stockholder of a licensee or a subsidiary or service corporation of the licensee, other than a controlling stockholder which is a holding company, or an agent of a licensee or a subsidiary or service corporation of the licensee;

2. A person who has filed or is required to file a statement or any other information required to be filed under s. 628.461 or s. 628.4615;

3. A stockholder, other than a stockholder that is a holding company of the licensee, who participates in the conduct of the affairs of the licensee;

4. An independent contractor who:

a. Renders a written opinion required by the laws of this state under her or his professional credentials on behalf of the licensee, which opinion is reasonably relied on by the department or office in the performance of its duties; or

b. Affirmatively and knowingly conceals facts, through a written misrepresentation to the department or office, with knowledge that such misrepresentation:

(I) Constitutes a violation of the insurance code or a lawful rule or order of the department, commission, or office; and

(II) Directly and materially endangers the ability of the licensee to meet its obligations to policyholders.

For the purposes of this subparagraph, any representation of fact made by an independent contractor on behalf of a licensee, affirmatively communicated as a representation of the licensee to the independent contractor, shall not be considered a misrepresentation by the independent contractor; or

5. A third-party marketer who aids or abets a licensee in a violation of the insurance code relating to the sale of an annuity to a person 65 years of age or older.

(b) “Licensee” means a person issued a license or certificate of authority or approval under this code or a person registered under a provision of this code.

(2) ENFORCEMENT GENERALLY.—

(a) The powers granted by this section to the office apply only with respect to licensees of the office and their affiliated parties and to unlicensed persons subject to the regulatory jurisdiction of the office, and the powers granted by this section to the department apply only with respect to licensees of the department and their affiliated parties and to unlicensed persons subject to regulatory jurisdiction of the department.

(b) The department and office each may institute such suits or other legal proceedings as may be required to enforce any provision of this code within the respective regulatory jurisdiction of each. If it appears that any person has violated any provision of this code for which criminal prosecution is provided, the department or office shall provide the appropriate state attorney or other prosecuting agency having jurisdiction with respect to such prosecution with the relevant information in its possession.

(3) CEASE AND DESIST ORDERS.—

(a) The department or office may issue and serve a complaint stating charges upon any licensee or upon any affiliated party, whenever the department or office has reasonable cause to believe that the person or individual named therein is engaging in or has engaged in conduct that is:

1. An act that demonstrates a lack of fitness or trustworthiness to engage in the business of insurance, is hazardous to the insurance buying public, or constitutes business operations that are a detriment to policyholders, stockholders, investors, creditors, or the public;

2. A violation of any provision of the Florida Insurance Code;

3. A violation of any rule of the department or commission;

4. A violation of any order of the department or office; or

5. A breach of any written agreement with the department or office.

(b) The complaint shall contain a statement of facts and notice of opportunity for a hearing pursuant to ss. 120.569 and 120.57.

(c) If no hearing is requested within the time allowed by ss. 120.569 and 120.57, or if a hearing is held and the department or office finds that any of the charges are proven, the department or office may enter an order directing the licensee or the affiliated party named in the complaint to cease and desist from engaging in the conduct complained of and take corrective action to remedy the effects of past improper conduct and assure future compliance.

(d) If the licensee or affiliated party named in the order fails to respond to the complaint within the time allotted by ss. 120.569 and 120.57, the failure constitutes a default and justifies the entry of a cease and desist order.

(e) A contested or default cease and desist order is effective when reduced to writing and served upon the licensee or affiliated party named therein. An uncontested cease and desist order is effective as agreed.

(f) Whenever the department or office finds that conduct described in paragraph (a) is likely to cause insolvency, substantial dissipation or misvaluation of assets or earnings of the licensee, substantial inability to pay claims on a timely basis, or substantial prejudice to prospective or existing insureds, policyholders, subscribers, or the public, it may issue an emergency cease and desist order requiring the licensee or any affiliated party to immediately cease and desist from engaging in the conduct complained of and to take corrective and remedial action. The emergency order is effective immediately upon service of a copy of the order upon the licensee or affiliated party named therein and remains effective for 90 days. If the department or office begins nonemergency cease and desist proceedings under this subsection, the emergency order remains effective until the conclusion of the proceedings under ss. 120.569 and 120.57. Any emergency order entered under this subsection is exempt from s. 119.07(1) and is confidential until it is made permanent unless the department or office finds that the confidentiality will result in substantial risk of financial loss to the public. All emergency cease and desist orders that are not made permanent are available for public inspection 1 year from the date the emergency cease and desist order expires; however, portions of an emergency cease and desist order remain confidential and exempt from the provisions of s. 119.07(1) if disclosure would:

1. Jeopardize the integrity of another active investigation;

2. Impair the safety and financial soundness of the licensee or affiliated party;

3. Reveal personal financial information;

4. Reveal the identity of a confidential source;

5. Defame or cause unwarranted damage to the good name or reputation of an individual or jeopardize the safety of an individual; or

6. Reveal investigative techniques or procedures.

(4) REMOVAL OF AFFILIATED PARTIES.—

(a) The department or office may issue and serve a complaint stating charges upon any affiliated party and upon the licensee involved, whenever the department or office has reason to believe that an affiliated party is engaging in or has engaged in conduct that constitutes:

1. An act that demonstrates a lack of fitness or trustworthiness to engage in the business of insurance through engaging in illegal activity or mismanagement of business activities;

2. A willful violation of any law relating to the business of insurance; however, if the violation constitutes a misdemeanor, no complaint shall be served as provided in this section until the affiliated party is notified in writing of the matter of the violation and has been afforded a reasonable period of time, as set forth in the notice, to correct the violation and has failed to do so;

3. A violation of any other law involving fraud or moral turpitude that constitutes a felony;

4. A willful violation of any rule of the department or commission;

5. A willful violation of any order of the department or office;

6. A material misrepresentation of fact, made knowingly and willfully or made with reckless disregard for the truth of the matter; or

7. An act of commission or omission or a practice which is a breach of trust or a breach of fiduciary duty.

(b) The complaint shall contain a statement of facts and notice of opportunity for a hearing pursuant to ss. 120.569 and 120.57.

(c) If no hearing is requested within the time allotted by ss. 120.569 and 120.57, or if a hearing is held and the department or office finds that any of the charges in the complaint are proven true and that:

1. The licensee has suffered or will likely suffer loss or other damage;

2. The interests of the policyholders, creditors, or public are, or could be, seriously prejudiced by reason of the violation or act or breach of fiduciary duty;

3. The affiliated party has received financial gain by reason of the violation, act, or breach of fiduciary duty; or

4. The violation, act, or breach of fiduciary duty is one involving personal dishonesty on the part of the affiliated party or the conduct jeopardizes or could reasonably be anticipated to jeopardize the financial soundness of the licensee,

The department or office may enter an order removing the affiliated party or restricting or prohibiting participation by the person in the affairs of that particular licensee or of any other licensee.

(d) If the affiliated party fails to respond to the complaint within the time allotted by ss. 120.569 and 120.57, the failure constitutes a default and justifies the entry of an order of removal, suspension, or restriction.

(e) A contested or default order of removal, restriction, or prohibition is effective when reduced to writing and served on the licensee and the affiliated party. An uncontested order of removal, restriction, or prohibition is effective as agreed.

(f)1. The chief executive officer, or the person holding the equivalent office, of a licensee shall promptly notify the department or office that issued the license if she or he has actual knowledge that any affiliated party is charged with a felony in a state or federal court.

2. Whenever any affiliated party is charged with a felony in a state or federal court or with the equivalent of a felony in the courts of any foreign country with which the United States maintains diplomatic relations, and the charge alleges violation of any law involving fraud, theft, or moral turpitude, the department or office may enter an emergency order suspending the affiliated party or restricting or prohibiting participation by the affiliated party in the affairs of the particular licensee or of any other licensee upon service of the order upon the licensee and the affiliated party charged. The order shall contain notice of opportunity for a hearing pursuant to ss. 120.569 and 120.57, where the affiliated party may request a postsuspension hearing to show that continued service to or participation in the affairs of the licensee does not pose a threat to the interests of the licensee’s policyholders or creditors and does not threaten to impair public confidence in the licensee. In accordance with applicable rules, the department or office shall notify the affiliated party whether the order suspending or prohibiting the person from participation in the affairs of a licensee will be rescinded or otherwise modified. The emergency order remains in effect, unless otherwise modified by the department or office, until the criminal charge is disposed of. The acquittal of the person charged, or the final, unappealed dismissal of all charges against the person, dissolves the emergency order, but does not prohibit the department or office from instituting proceedings under paragraph (a). If the person charged is convicted or pleads guilty or nolo contendere, whether or not an adjudication of guilt is entered by the court, the emergency order shall become final.

(g) Any affiliated party removed from office pursuant to this section is not eligible for reelection or appointment to the position or to any other official position in any licensee in this state except upon the written consent of the department or office. Any affiliated party who is removed, restricted, or prohibited from participation in the affairs of a licensee pursuant to this section may petition the department or office for modification or termination of the removal, restriction, or prohibition.

(h) Resignation or termination of an affiliated party does not affect the department’s or office’s jurisdiction to proceed under this subsection.

(5) ADMINISTRATIVE FINES; ENFORCEMENT.—

(a) The department or office may, in a proceeding initiated pursuant to chapter 120, impose an administrative fine against any person found in the proceeding to have violated any provision of this code, a cease and desist order of the department or office, or any written agreement with the department or office. No proceeding shall be initiated and no fine shall accrue until after the person has been notified in writing of the nature of the violation and has been afforded a reasonable period of time, as set forth in the notice, to correct the violation and has failed to do so.

(b) A fine imposed under this subsection may not exceed the amounts specified in s. 624.4211, per violation.

(c) The department or office may, in addition to the imposition of an administrative fine under this subsection, also suspend or revoke the license or certificate of authority of the licensee fined under this subsection.

(d) Any administrative fine levied by the department or office under this subsection may be enforced by the department or office by appropriate proceedings in the circuit court of the county in which the person resides or in which the principal office of a licensee is located, or, in the case of a foreign insurer or person not residing in this state, in Leon County. In any administrative or judicial proceeding arising under this section, a party may elect to correct the violation asserted by the department or office, and, upon doing so, any fine shall cease to accrue; however, the election to correct the violation does not render any administrative or judicial proceeding moot. All fines collected under this section shall be paid to the Insurance Regulatory Trust Fund.

(e) In imposing any administrative penalty or remedy provided for under this section, the department or office shall take into account the appropriateness of the penalty with respect to the size of the financial resources and the good faith of the person charged, the gravity of the violation, the history of previous violations, and other matters as justice may require.

(f) The imposition of an administrative fine under this subsection may be in addition to any other penalty or administrative fine authorized under this code.

(6) ADMINISTRATIVE PROCEDURES.—All administrative proceedings under subsections (3), (4), and (5) shall be conducted in accordance with chapter 120. Any service required or authorized to be made by the department or office under this code shall be made:

(a)1. By certified mail, return receipt requested, delivered to the addressee only; or

2. If service by certified mail cannot be obtained at the last address provided to the department by the recipient, then by e-mail, delivery receipt required, sent to the most recent e-mail address provided to the department by the applicant or licensee in accordance with s. 626.171, s. 626.551, s. 648.34, or s. 648.421;

(b) By personal delivery, including hand delivery by a department investigator;

(c) By publication in accordance with s. 120.60; or

(d) In accordance with chapter 48.

The service provided for in this subsection shall be effective from the date of delivery.

(7) OTHER LAWS NOT SUPERSEDED.—The provisions of this section are in addition to other provisions of this code, and shall not be construed to curtail, impede, replace, or delete any other similar provision or power of the department or office under the insurance code as defined in s. 624.01 or any power of the department or office which may exist under the common law of this state. The procedures set forth in s. 626.9581 do not apply to regulatory action taken pursuant to the provisions of this section.

(8) CRIMINAL ENFORCEMENT.—It is unlawful for any affiliated party who is removed or prohibited from participation in the affairs of a licensee pursuant to this section, or for any licensee whose rights or privileges under such license have been suspended or revoked pursuant to the Florida Insurance Code, to knowingly act as an affiliated party as defined in this section or to knowingly transact insurance as defined in s. 624.10 until expressly authorized to do so by the department or office. Such authorization by the department or office may not be provided unless the affiliated party or the licensee has made restitution, if applicable, to all parties damaged by the actions of the affiliated party or the licensee which served as the basis for the removal or prohibition of the affiliated party or the suspension or revocation of the rights and privileges of the licensee. Any person who violates the provisions of this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083 or s. 775.084.

History.—s. 25, ch. 59-205; ss. 13, 35, ch. 69-106; s. 26, ch. 73-334; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 22, 37, 809(1st), ch. 82-243; ss. 5, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1, ch. 93-78; s. 9, ch. 95-211; s. 363, ch. 96-406; s. 267, ch. 96-410; s. 1719, ch. 97-102; s. 3, ch. 2003-148; s. 763, ch. 2003-261; s. 42, ch. 2010-175; s. 44, ch. 2011-4; s. 2, ch. 2014-123.



624.3102 - Immunity from civil liability for providing department, commission, or office with information about condition of insurer.

624.3102 Immunity from civil liability for providing department, commission, or office with information about condition of insurer.—A person, other than a person filing a required report or other required information, who provides the department, commission, or office with information about the financial condition of an insurer is immune from civil liability arising out of the provision of the information unless the person acted with knowledge that the information was false or with reckless disregard for the truth or falsity of the information.

History.—s. 3, ch. 93-410; s. 764, ch. 2003-261.



624.311 - Records; reproductions; destruction.

624.311 Records; reproductions; destruction.—

(1) Except as provided in this section, the department, commission, and office shall each preserve in permanent form records of its proceedings, hearings, investigations, and examinations and shall file such records in its office.

(2) The records of insurance claim negotiations of any state agency or political subdivision are confidential and exempt from s. 119.07(1) until termination of all litigation and settlement of all claims arising out of the same incident.

(3) The department, commission, and office may each photograph, microphotograph, or reproduce on film, or maintain in an electronic recordkeeping system, all financial records, financial statements of domestic insurers, reports of business transacted in this state by foreign insurers and alien insurers, reports of examination of domestic insurers, and such other records and documents on file in its office as it may in its discretion select.

(4) To facilitate the efficient use of floor space and filing equipment in its offices, the department, commission, and office may each destroy the following records and documents pursuant to chapter 257:

(a) General closed correspondence files over 3 years old;

(b) Agent, adjuster, and similar license files, including license files of the Division of State Fire Marshal, over 2 years old; except that the department or office shall preserve by reproduction or otherwise a copy of the original records upon the basis of which each such licensee qualified for her or his initial license, except a competency examination, and of any disciplinary proceeding affecting the licensee;

(c) All agent, adjuster, and similar license files and records, including original license qualification records and records of disciplinary proceedings 5 years after a licensee has ceased to be qualified for a license;

(d) Insurer certificate of authority files over 2 years old, except that the office shall preserve by reproduction or otherwise a copy of the initial certificate of authority of each insurer;

(e) All documents and records which have been photographed or otherwise reproduced as provided in subsection (3), if such reproductions have been filed and an audit of the department or office has been completed for the period embracing the dates of such documents and records; and

(f) All other records, documents, and files not expressly provided for in paragraphs (a)-(e).

History.—s. 26, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 1, ch. 79-52; ss. 2, 3, ch. 81-318; ss. 23, 37, 809(1st), ch. 82-243; s. 41, ch. 83-215; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 2, ch. 93-78; s. 10, ch. 95-211; s. 364, ch. 96-406; s. 1720, ch. 97-102; s. 44, ch. 2002-206; s. 765, ch. 2003-261; s. 22, ch. 2004-335.



624.312 - Reproductions and certified copies of records as evidence.

624.312 Reproductions and certified copies of records as evidence.—

(1) Photographs or microphotographs in the form of film or prints, or other reproductions from an electronic recordkeeping system, of documents and records made under s. 624.311(3), or made under former s. 624.311(3) before October 1, 1982, shall have the same force and effect as the originals thereof and shall be treated as originals for the purpose of their admissibility in evidence. Duly certified or authenticated reproductions of such photographs, microphotographs, or other reproductions from an electronic recordkeeping system shall be as admissible in evidence as the originals.

(2) Upon the request of any person and payment of the applicable fee, the department, commission, or office shall give a certified copy of any record in its office which is then subject to public inspection.

(3) Copies of original records or documents in its office certified by the department, commission, or office shall be received in evidence in all courts as if they were originals.

History.—s. 27, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 37, 809(1st), ch. 82-243; s. 42, ch. 83-215; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 3, ch. 93-78; s. 766, ch. 2003-261; s. 23, ch. 2004-335.



624.313 - Publications.

624.313 Publications.—

(1) As early as reasonably possible, the office shall annually have printed and made available a statistical report which must include all of the following information on either a calendar year or fiscal year basis:

(a) A summary of all information reported to the office under s. 627.915(1).

(b) The total amount of premiums written and earned by line of insurance.

(c) The total amount of losses paid and losses incurred by line of insurance.

(d) The ratio of premiums written to losses paid by line of insurance.

(e) The ratio of premiums earned to losses incurred by line of insurance.

(f) The market share of the 10 largest insurers or insurer groups by line of insurance and of each insurer or insurer group that has a market share of at least 1 percent of a line of insurance in this state.

(g) The profitability of each major line of insurance.

(h) An analysis of the impact of the insurance industry on the economy of the state.

(i) A complaint ratio by line of insurance for the insurers referred to in paragraph (f), based upon information provided to the office by the department. The office shall determine the most appropriate ratio or ratios for quantifying complaints.

(j) An analysis of such lines or kinds of insurance for which the office determines that an availability problem exists in this state.

(k) A summary of the findings of market examinations performed by the office under s. 624.3161 during the preceding year.

(l) Such other information as the office deems relevant.

(2) The department may prepare and have printed and published in pamphlet or book form the following:

(a) As needed, questions and answers for the use of persons applying for an examination for licensing as agents for property, casualty, surety, health, and miscellaneous insurers.

(b) As needed, questions and answers for the use of persons applying for an examination for licensing as agents for life and health insurers.

(c) As needed, questions and answers for the use of persons applying for an examination for licensing as adjusters.

(3) The department or office shall sell the publications mentioned in subsections (1) and (2) to purchasers at a price fixed by the department or office at not less than the cost of printing and binding such publications, plus packaging and postage costs for mailing; except that the department or office may deliver copies of such publications free of cost to state agencies and officers; insurance supervisory authorities of other states and jurisdictions; institutions of higher learning located in Florida; the Library of Congress; insurance officers of Naval, Military, and Air Force bases located in Florida; and to persons serving as advisers to the department or office in preparation of the publications.

(4) The department or office may contract with outside vendors, in accordance with chapter 287, to compile data in an electronic data processing format that is compatible with the systems of the department or office.

History.—s. 28, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 73-305; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 24, 37, 809(1st), ch. 82-243; ss. 6, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 71, ch. 2003-1; s. 767, ch. 2003-261; s. 13, ch. 2003-267; s. 6, ch. 2003-281; s. 15, ch. 2004-390.



624.314 - Publications; Insurance Regulatory Trust Fund.

624.314 Publications; Insurance Regulatory Trust Fund.—The department and office shall each deposit all moneys received from the sale of publications under s. 624.313 in the Insurance Regulatory Trust Fund for the purpose of paying costs for the preparation, printing, and delivery of the publications mentioned in s. 624.313(2), packaging and mailing costs, and banking, accounting, and incidental expenses connected with the sale and delivery of such publications. All moneys so deposited and all funds hereafter transferred to the Insurance Regulatory Trust Fund are appropriated for the uses and purposes above mentioned.

History.—s. 29, ch. 59-205; s. 2, ch. 61-119; ss. 13, 35, ch. 69-106; s. 1, ch. 74-298; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 37, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 768, ch. 2003-261.



624.315 - Department; annual report.

624.315 Department; annual report.—

(1) As early as reasonably possible, the office, with such assistance from the department as requested, shall annually prepare a report to the Speaker and Minority Leader of the House of Representatives, the President and Minority Leader of the Senate, the chairs of the legislative committees with jurisdiction over matters of insurance, and the Governor showing, with respect to the preceding calendar year:

(a) Names of the authorized insurers transacting insurance in this state, with abstracts of their financial statements including assets, liabilities, and net worth.

(b) Names of insurers whose business was closed during the year, the cause thereof, and amounts of assets and liabilities as ascertainable.

(c) Names of insurers against which delinquency or similar proceedings were instituted, and a concise statement of the circumstances and results of each such proceeding.

(d) The receipts and estimated expenses of the office for the year.

(e) Such other pertinent information and matters as the office deems to be in the public interest.

(f) Annually after each regular session of the Legislature, a compilation of the laws of this state relating to insurance. Any such publication may be printed, revised, or reprinted upon the basis of the original low bid.

(g) An analysis and summary report of the state of the insurance industry in this state evaluated as of the end of the most recent calendar year.

(2) The office shall maintain the following information and make such information available upon request:

(a) Calendar year profitability, including investment income from policyholders’ unearned premium and loss reserves (Florida and countrywide).

(b) Aggregate Florida loss reserves.

(c) Premiums written (Florida and countrywide).

(d) Premiums earned (Florida and countrywide).

(e) Incurred losses (Florida and countrywide).

(f) Paid losses (Florida and countrywide).

(g) Allocated Florida loss adjustment expenses.

(h) Renewal ratio (countrywide).

(i) Variation of premiums charged by the industry as compared to rates promulgated by the Insurance Services Office (Florida and countrywide).

(j) An analysis of policy size limits (Florida and countrywide).

(k) Insureds’ selection of claims-made versus occurrence coverage (Florida and countrywide).

(l) A subreport on the involuntary market in Florida encompassing such joint underwriting plans and assigned risk plans operating in the state.

(m) A subreport providing information relevant to emerging markets and alternate marketing mechanisms, such as self-insured trusts, risk retention groups, purchasing groups, and the excess-surplus lines market.

(n) Trends; emerging trends as exemplified by the percentage change in frequency and severity of both paid and incurred claims, and pure premium (Florida and countrywide).

(o) Fast track loss ratios as defined and assimilated by the Insurance Services Office (Florida and countrywide).

(3) The office may contract with outside vendors, in accordance with chapter 287, to compile data in an electronic data processing format that is compatible with the systems of the office.

History.—s. 30, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 13, ch. 77-468; ss. 2, 3, ch. 81-318; ss. 25, 37, 809(1st), ch. 82-243; s. 5, ch. 82-386; s. 1, ch. 88-390; s. 1, ch. 90-119; ss. 7, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 178, ch. 97-102; s. 769, ch. 2003-261.



624.316 - Examination of insurers.

624.316 Examination of insurers.—

(1)(a) The office shall examine the affairs, transactions, accounts, records, and assets of each authorized insurer and of the attorney in fact of a reciprocal insurer as to its transactions affecting the insurer as often as it deems advisable, except as provided in this section. The examination may include examination of the affairs, transactions, accounts, and records relating directly or indirectly to the insurer and of the assets of the insurer’s managing general agents and controlling or controlled person, as defined in s. 625.012. The examination shall be pursuant to a written order of the office. Such order shall expire upon receipt by the office of the written report of the examination.

(b) As a part of its examination procedure, the office shall examine each insurer regarding all of the information required by s. 627.915.

(c) The office shall examine each insurer according to accounting procedures designed to fulfill the requirements of generally accepted insurance accounting principles and practices and good internal control and in keeping with generally accepted accounting forms, accounts, records, methods, and practices relating to insurers. To facilitate uniformity in examinations, the commission may adopt, by rule, the Market Conduct Examiners Handbook and the Financial Condition Examiners Handbook of the National Association of Insurance Commissioners, 2002, and may adopt subsequent amendments thereto, if the examination methodology remains substantially consistent.

(2)(a) Except as provided in paragraph (f), the office may examine each insurer as often as may be warranted for the protection of the policyholders and in the public interest, and shall examine each domestic insurer not less frequently than once every 5 years. The examination shall cover the preceding 5 fiscal years of the insurer and shall be commenced within 12 months after the end of the most recent fiscal year being covered by the examination. The examination may cover any period of the insurer’s operations since the last previous examination. The examination may include examination of events subsequent to the end of the most recent fiscal year and the events of any prior period that affect the present financial condition of the insurer.

(b) The office shall examine each insurer applying for an initial certificate of authority to transact insurance in this state before granting the initial certificate.

(c) In lieu of making its own examination, the office may accept a full report of the last recent examination of a foreign insurer, certified to by the insurance supervisory official of another state.

(d) The examination by the office of an alien insurer shall be limited to the alien insurer’s insurance transactions and affairs in the United States, except as otherwise required by the office.

(e) The commission shall adopt rules providing that an examination under this section may be conducted by independent certified public accountants, actuaries, investment specialists, information technology specialists, and reinsurance specialists meeting criteria specified by rule. The rules shall provide:

1. That the rates charged to the insurer being examined are consistent with rates charged by other firms in a similar profession and are comparable with the rates charged for comparable examinations.

2. That the firm selected by the office to perform the examination has no conflicts of interest that might affect its ability to independently perform its responsibilities on the examination.

3. That the insurer being examined must make payment for the examination pursuant to s. 624.320(1) in accordance with the rates and terms established by the office and the firm performing the examination.

(f) An examination under this section must be conducted at least once every year with respect to a domestic insurer that has continuously held a certificate of authority for less than 3 years. The examination must cover the preceding fiscal year or the period since the last examination of the insurer. The office may limit the scope of the examination.

History.—s. 31, ch. 59-205; ss. 12, 13, 35, ch. 69-106; s. 1, ch. 70-324; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 14, ch. 77-468; ss. 2, 3, ch. 81-318; ss. 26, 37, 809(1st), ch. 82-243; s. 1, ch. 85-245; s. 20, ch. 90-119; s. 1, ch. 90-248; ss. 8, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 4, ch. 93-410; s. 87, ch. 98-199; s. 770, ch. 2003-261; s. 1, ch. 2007-224; s. 144, ch. 2008-4.



624.3161 - Market conduct examinations.

624.3161 Market conduct examinations.—

(1) As often as it deems necessary, the office shall examine each licensed rating organization, each advisory organization, each group, association, carrier, as defined in s. 440.02, or other organization of insurers which engages in joint underwriting or joint reinsurance, and each authorized insurer transacting in this state any class of insurance to which the provisions of chapter 627 are applicable. The examination shall be for the purpose of ascertaining compliance by the person examined with the applicable provisions of chapters 440, 624, 626, 627, and 635.

(2) In lieu of any such examination, the office may accept the report of a similar examination made by the insurance supervisory official of another state.

(3) The examination may be conducted by an independent professional examiner under contract to the office, in which case payment shall be made directly to the contracted examiner by the insurer examined in accordance with the rates and terms agreed to by the office and the examiner.

(4) The reasonable cost of the examination shall be paid by the person examined, and such person shall be subject, as though an insurer, to the provisions of s. 624.320.

(5) Such examinations shall also be subject to the applicable provisions of chapter 440 and ss. 624.318, 624.319, 624.321, and 624.322.

(6) Based on the findings of a market conduct examination that an insurer has exhibited a pattern or practice of willful violations of an unfair insurance trade practice related to claims-handling which caused harm to policyholders, as prohibited by s. 626.9541(1)(i), the office may order an insurer pursuant to chapter 120 to file its claims-handling practices and procedures related to that line of insurance with the office for review and inspection, to be held by the office for the following 36-month period. Such claims-handling practices and procedures are public records and are not trade secrets or otherwise exempt from the provisions of s. 119.07(1). As used in this section, “claims-handling practices and procedures” are any policies, guidelines, rules, protocols, standard operating procedures, instructions, or directives that govern or guide how and the manner in which an insured’s claims for benefits under any policy will be processed.

History.—s. 442, ch. 59-205; s. 18, ch. 67-9; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 27, ch. 77-468; ss. 2, 3, ch. 81-318; ss. 349, 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 17, ch. 85-245; ss. 9, 188, ch. 91-108; s. 4, ch. 91-429; s. 114, ch. 92-318; s. 5, ch. 97-292; s. 64, ch. 2002-194; s. 771, ch. 2003-261; s. 3, ch. 2008-66.

Note.—Former s. 627.321.



624.317 - Investigation of agents, adjusters, administrators, service companies, and others.

624.317 Investigation of agents, adjusters, administrators, service companies, and others.—If it has reason to believe that any person has violated or is violating any provision of this code, or upon the written complaint signed by any interested person indicating that any such violation may exist:

(1) The department shall conduct such investigation as it deems necessary of the accounts, records, documents, and transactions pertaining to or affecting the insurance affairs of any general agent, surplus lines agent, adjuster, managing general agent, insurance agent, insurance agency, customer representative, service representative, or other person subject to its jurisdiction, subject to the requirements of s. 626.601.

(2) The office shall conduct such investigation as it deems necessary of the accounts, records, documents, and transactions pertaining to or affecting the insurance affairs of any:

(a) Administrator, service company, or other person subject to its jurisdiction.

(b) Person having a contract or power of attorney under which she or he enjoys in fact the exclusive or dominant right to manage or control an insurer.

(c) Person engaged in or proposing to be engaged in the promotion or formation of:

1. A domestic insurer;

2. An insurance holding corporation; or

3. A corporation to finance a domestic insurer or in the production of the domestic insurer’s business.

History.—s. 32, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 70-55; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 27, 37, 809(1st), ch. 82-243; s. 1, ch. 83-203; ss. 10, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 179, ch. 97-102; s. 72, ch. 2003-1; s. 772, ch. 2003-261; s. 14, ch. 2003-267; s. 7, ch. 2003-281; s. 16, ch. 2004-390; s. 1, ch. 2005-257.



624.318 - Conduct of examination or investigation; access to records; correction of accounts; appraisals.

624.318 Conduct of examination or investigation; access to records; correction of accounts; appraisals.—

(1) The examination or investigation may be conducted by the accredited examiners or investigators of the department or office at the offices wherever located of the person being examined or investigated and at such other places as may be required for determination of matters under examination or investigation. In the case of alien insurers, the examination may be so conducted in the insurer’s offices and places in the United States, except as otherwise required by the department or office.

(2) Every person being examined or investigated, and its officers, attorneys, employees, agents, and representatives, shall make freely available to the department or office or its examiners or investigators the accounts, records, documents, files, information, assets, and matters in their possession or control relating to the subject of the examination or investigation. An agent who provides other products or services or maintains customer information not related to insurance must maintain records relating to insurance products and transactions separately if necessary to give the department or office access to such records. If records relating to the insurance transactions are maintained by an agent on premises owned or operated by a third party, the agent and the third party must provide access to the records by the department or office.

(3) If the department or office finds any accounts or records to be inadequate, or inadequately kept or posted, it may employ experts to reconstruct, rewrite, post, or balance them at the expense of the person being examined if such person has failed to maintain, complete, or correct such records or accounting after the department or office has given her or him notice and a reasonable opportunity to do so.

(4) If the office deems it necessary to value any asset involved in such an examination of an insurer, it may make written request of the insurer to designate one or more competent appraisers acceptable to the office, who shall promptly make an appraisal of the asset and furnish a copy thereof to the office. If the insurer fails to designate such an appraiser or appraisers within 20 days after the request of the office, the office may designate the appraiser or appraisers. The reasonable expense of any such appraisal shall be a part of the expense of examination, to be borne by the insurer.

(5) The department, the office, or an examiner may not remove any original record, account, document, file, or other property of the person being examined from the offices of such person except with the written consent of such person given in advance of such removal or pursuant to an order of court duly obtained.

(6) Any individual who willfully obstructs the department, the office, or the examiner in the examinations or investigations authorized by this part is guilty of a misdemeanor and upon conviction shall be punished as provided in s. 624.15.

(7)(a) The department or office or its examiners or investigators may electronically scan accounts, records, documents, files, and information, relating to the subject of the examination or investigation, in the possession or control of the person being examined or investigated.

(b) The provisions of this subsection are applicable to all investigations and examinations authorized by any provision of the Florida Insurance Code.

History.—s. 33, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 28, 37, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 180, ch. 97-102; s. 1, ch. 2001-142; s. 773, ch. 2003-261; s. 2, ch. 2005-257; s. 3, ch. 2014-123.



624.319 - Examination and investigation reports.

624.319 Examination and investigation reports.—

(1) The department or office or its examiner shall make a full and true written report of each examination. The examination report shall contain only information obtained from examination of the records, accounts, files, and documents of or relative to the insurer examined or from testimony of individuals under oath, together with relevant conclusions and recommendations of the examiner based thereon. The department or office shall furnish a copy of the examination report to the insurer examined not less than 30 days prior to filing the examination report in its office. If such insurer so requests in writing within such 30-day period, the department or office shall grant a hearing with respect to the examination report and shall not so file the examination report until after the hearing and after such modifications have been made therein as the department or office deems proper.

(2) The examination report so filed is admissible in evidence in any action or proceeding brought by the department or office against the person examined, or against its officers, employees, or agents. In all other proceedings, the admissibility of the examination report is governed by the evidence code. The department or office or its examiners may testify and offer other proper evidence as to information secured or matters discovered during the course of an examination, regardless of whether a written report of the examination has been made, furnished, or filed in the department or office. The production of documents during the course of an examination or investigation does not constitute a waiver of the attorney-client or work-product privilege.

(3)(a)1. Examination reports, until filed, are confidential and exempt from s. 119.07(1).

2. Investigation reports are confidential and exempt from s. 119.07(1) until the investigation is completed or ceases to be active.

3. For purposes of this subsection, an investigation is active while it is being conducted by the department or office with a reasonable, good faith belief that it could lead to the filing of administrative, civil, or criminal proceedings. An investigation does not cease to be active if the department or office is proceeding with reasonable dispatch and has a good faith belief that action could be initiated by the department or office or other administrative or law enforcement agency. After an investigation is completed or ceases to be active, portions of the investigation report relating to the investigation remain confidential and exempt from s. 119.07(1) if disclosure would:

a. Jeopardize the integrity of another active investigation;

b. Impair the safety and financial soundness of the licensee or affiliated party;

c. Reveal personal financial information;

d. Reveal the identity of a confidential source;

e. Defame or cause unwarranted damage to the good name or reputation of an individual or jeopardize the safety of an individual; or

f. Reveal investigative techniques or procedures.

(b)1. For purposes of this paragraph, “work papers” means the records of the procedures followed, the tests performed, the information obtained and the conclusions reached in an examination or investigation performed under this section or ss. 624.316, 624.3161, 624.317, and 624.318. Work papers include planning documentation, work programs, analyses, memoranda, letters of confirmation and representation, abstracts of company documents, and schedules or commentaries prepared or obtained in the course of such examination or investigation.

2.a. Work papers held by the department or office are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the examination report is filed or until the investigation is completed or ceases to be active.

b. Information received from another governmental entity or the National Association of Insurance Commissioners, which is confidential or exempt when held by that entity, for use by the department or office in the performance of its examination or investigation duties pursuant to this section or ss. 624.316, 624.3161, 624.317, and 624.318 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

c. This exemption applies to work papers and such information held by the department or office before, on, or after the effective date of this exemption.

3. Confidential and exempt work papers and information may be disclosed to:

a. Another governmental entity, if disclosure is necessary for the receiving entity to perform its duties and responsibilities; and

b. The National Association of Insurance Commissioners.

4. After an examination report is filed or an investigation is completed or ceases to be active, portions of work papers may remain confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if disclosure would:

a. Jeopardize the integrity of another active examination or investigation;

b. Impair the safety or financial soundness of the licensee, affiliated party, or insured;

c. Reveal personal financial, medical, or health information;

d. Reveal the identity of a confidential source;

e. Defame or cause unwarranted damage to the good name or reputation of an individual or jeopardize the safety of an individual;

f. Reveal examination techniques or procedures; or

g. Reveal information that is confidential or exempt under sub-subparagraph 2.b.

(c) Lists of insurers or regulated companies are confidential and exempt from s. 119.07(1) if:

1. The financial solvency, condition, or soundness of such insurers or regulated companies is being monitored by the office;

2. The list is prepared to internally coordinate regulation by the office of the financial solvency, condition, or soundness of the insurers or regulated companies; and

3. The office determines that public inspection of such list could impair the financial solvency, condition, or soundness of such insurers or regulated companies.

(4) After the examination report has been filed pursuant to subsection (1), the department or office may publish the results of any such examination in one or more newspapers published in this state whenever it deems it to be in the public interest.

(5) After the examination report of an insurer has been filed pursuant to subsection (1), an affidavit shall be filed with the office, not more than 30 days after the report has been filed, on a form furnished by the office and signed by the officer of the company in charge of the insurer’s business in this state, stating that she or he has read the report and that the recommendations made in the report will be considered within a reasonable time.

History.—s. 34, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 71-46; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 29, 37, 809(1st), ch. 82-243; s. 1, ch. 86-126; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 5, ch. 93-78; s. 365, ch. 96-406; s. 1721, ch. 97-102; s. 1, ch. 2002-185; s. 774, ch. 2003-261; s. 1, ch. 2007-249; s. 2, ch. 2014-101.



624.320 - Examination expenses.

624.320 Examination expenses.—

(1) Each insurer so examined shall pay to the office the expenses of the examination at the rates adopted by the office. Such expenses shall include actual travel expenses, reasonable living expense allowance, compensation of the examiner or other person making the examination, and necessary attendant administrative costs of the office directly related to the examination. Such travel expense and living expense allowance shall be limited to those expenses necessarily incurred on account of the examination and shall be paid by the examined insurer together with compensation upon presentation by the office to such insurer of a detailed account of such charges and expenses after a detailed statement has been filed by the examiner and approved by the office.

(2) All moneys collected from insurers for examinations shall be deposited into the Insurance Regulatory Trust Fund, and the office may make deposits from time to time into such fund from moneys appropriated for the operation of the office.

(3) Notwithstanding the provisions of s. 112.061, the office may pay to the examiner or person making the examination out of such trust fund the actual travel expenses, reasonable living expense allowance, and compensation in accordance with the statement filed with the office by the examiner or other person, as provided in subsection (1) upon approval by the office.

(4) When not examining an insurer, the travel expenses, per diem, and compensation for the examiners and other persons employed to make examinations, if approved, shall be paid out of moneys budgeted for such purpose as regular employees, reimbursements for such travel expenses and per diem to be at rates no more than as provided in s. 112.061.

(5) The office may pay to regular insurance examiners, not residents of Leon County, Florida, per diem for periods not exceeding 30 days for each such examiner while at the Office of Insurance Regulation in Tallahassee, Florida, for the purpose of auditing insurers’ annual statements. Such expenses shall be paid out of moneys budgeted for such purpose, as for regular employees at rates provided in s. 112.061.

(6) The provisions of this section shall apply to rate analysts and rate examiners in the discharge of their duties under s. 624.3161.

History.—s. 35, ch. 59-205; s. 1, ch. 61-208; s. 1, ch. 63-125; ss. 13, 35, ch. 69-106; ss. 2, 3, ch. 71-46; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 30, 37, 809(1st), ch. 82-243; ss. 11, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 775, ch. 2003-261.



624.321 - Witnesses and evidence.

624.321 Witnesses and evidence.—

(1) As to any examination, investigation, or hearing being conducted under this code, a person designated by the department or office, respectively:

(a) May administer oaths, examine and cross-examine witnesses, receive oral and documentary evidence; and

(b) Shall have the power to subpoena witnesses, compel their attendance and testimony, and require by subpoena the production of books, papers, records, files, correspondence, documents, or other evidence which is relevant to the inquiry.

(2) If any person refuses to comply with any such subpoena or to testify as to any matter concerning which she or he may be lawfully interrogated, the Circuit Court of Leon County or of the county wherein such examination, investigation, or hearing is being conducted, or of the county wherein such person resides, may, on the application of the department or office, issue an order requiring such person to comply with the subpoena and to testify.

(3) Subpoenas shall be served, and proof of such service made, in the same manner as if issued by a circuit court. Witness fees, cost, and reasonable travel expenses, if claimed, shall be allowed the same as for testimony in a circuit court.

History.—s. 36, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 31, 37, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 181, ch. 97-102; s. 776, ch. 2003-261.



624.322 - Testimony compelled; immunity from prosecution.

624.322 Testimony compelled; immunity from prosecution.—

(1) If any natural person asks to be excused from attending or testifying or from producing any books, papers, records, contracts, documents, or other evidence in connection with any examination, hearing, or investigation being conducted by the department, commission, or office or its examiner, on the ground that the testimony or evidence required of her or him may tend to incriminate the person or subject her or him to a penalty or forfeiture, and shall notwithstanding be directed to give such testimony or produce such evidence, the person must, if so directed by the department, commission, or office and the Department of Legal Affairs, nonetheless comply with such direction; but she or he shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which she or he may have so testified or produced evidence; and no testimony so given or evidence produced shall be received against the person upon any criminal action, investigation, or proceeding. However, no such person so testifying shall be exempt from prosecution or punishment for any perjury committed by her or him in such testimony, and the testimony or evidence so given or produced shall be admissible against her or him upon any criminal action, investigation, or proceeding concerning such perjury. No license or permit conferred or to be conferred to such person shall be refused, suspended, or revoked based upon the use of such testimony.

(2) Any such individual may execute, acknowledge, and file with the department, commission, or office, as appropriate, a statement expressly waiving such immunity or privilege in respect to any transaction, matter, or thing specified in such statement; and thereupon the testimony of such individual or such evidence in relation to such transaction, matter, or thing may be received or produced before any judge or justice, court, tribunal, grand jury, or otherwise; and, if so received or produced, such individual shall not be entitled to any immunity or privileges on account of any testimony she or he may so give or evidence so produced.

History.—s. 37, ch. 59-205; ss. 11, 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 32, 37, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 182, ch. 97-102; s. 777, ch. 2003-261.



624.324 - Hearings.

624.324 Hearings.—The department, commission, and office may each hold hearings for any purpose within the scope of this code deemed to be necessary.

History.—s. 39, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 34, 37, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 778, ch. 2003-261.



624.33 - Jurisdiction regarding health or life coverage.

624.33 Jurisdiction regarding health or life coverage.—

(1) Notwithstanding any other provision of law, and except as provided in this section, any person or other entity which in this state provides life insurance coverage; annuities; or coverage for medical, surgical, chiropractic, physical therapy, speech-language pathology, audiology, professional mental health, dental, hospital, or optometric expenses, or any other health insurance coverage, whether such coverage is by direct payment, reimbursement, or otherwise, shall, upon request, file with the office a copy of Internal Revenue Service form 5500 and attached schedules as filed with the Internal Revenue Service and the United States Department of Labor, and an annual summary, as required by the Employee Retirement Income Security Act of 1974, 29 U.S.C. ss. 1001 et seq., as amended.

(2) Any person or entity providing any of the coverages or benefits referred to in subsection (1) which does not meet the filing requirements referred to in subsection (1), or which otherwise fails to demonstrate to the office that, while providing such services, it is exempt from state law, shall submit to an examination by the office to determine the organization and solvency of the person or entity and to determine whether or not such entity is in compliance with the applicable provisions of chapters 624-651.

(3) A governmental trust which is established or maintained entirely by the state, counties, municipalities, or special taxing districts or any agency or instrumentality thereof or any combination thereof exclusively for the benefit of their employees is exempt from the terms of this section.

(4) Any licensed agent, administrator, service company, or other person which, in connection with coverage offered by an entity subject to examination by the office in accordance with subsection (2), is engaged in this state in the solicitation, negotiation, or effectuation of any such coverage or the inspection of risks or the setting of rates, the investigation or adjustment of losses, the collection of premiums, or any other function connected with any such coverage is subject to the jurisdiction of the department or office and to such examination as the department or office deems necessary of the accounts, records, documents, and transactions pertaining to or affecting such coverage to the same extent as the person or entity affording such coverage.

(5) This section does not apply to an insurer, health maintenance organization, professional service plan corporation, or person providing continuing care, which person or entity possesses a valid certificate of authority issued by the office, except to the extent that such person or entity provides the coverages described in subsection (1) to its employees other than under a policy or contract which is otherwise subject to regulation under the Florida Insurance Code.

History.—s. 2, ch. 83-203; s. 13, ch. 84-70; s. 3, ch. 84-94; s. 1, ch. 85-212; ss. 12, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 779, ch. 2003-261.



624.34 - Authority of Department of Law Enforcement to accept fingerprints of, and exchange criminal history records with respect to, certain persons.

624.34 Authority of Department of Law Enforcement to accept fingerprints of, and exchange criminal history records with respect to, certain persons.—

(1) The Department of Law Enforcement may accept fingerprints of organizers, incorporators, subscribers, officers, stockholders, directors, or any other persons involved, directly or indirectly, in the organization, operation, or management of:

(a) Any insurer or proposed insurer transacting or proposing to transact insurance in this state.

(b) Any other entity which is examined or investigated or which is eligible to be examined or investigated under the provisions of the Florida Insurance Code.

(2) The Department of Law Enforcement may accept fingerprints of individuals who apply for a license as an agent, customer representative, adjuster, service representative, navigator, or managing general agent or the fingerprints of the majority owner, sole proprietor, partners, officers, and directors of a corporation or other legal entity that applies for licensure with the department or office under the Florida Insurance Code.

(3) The Department of Law Enforcement may, to the extent provided for by federal law, exchange state, multistate, and federal criminal history records with the department or office for the purpose of the issuance, denial, suspension, or revocation of a certificate of authority, certification, or license to operate in this state.

(4) The Department of Law Enforcement may accept fingerprints of any other person required by statute or rule to submit fingerprints to the department or office or any applicant or licensee regulated by the department or office who is required to demonstrate that he or she has not been convicted of or pled guilty or nolo contendere to a felony or a misdemeanor.

(5) The Department of Law Enforcement shall, upon receipt of fingerprints from the department or office, submit the fingerprints to the Federal Bureau of Investigation to check federal criminal history records.

(6) Statewide criminal records obtained through the Department of Law Enforcement, federal criminal records obtained through the Federal Bureau of Investigation, and local criminal records obtained through local law enforcement agencies shall be used by the department and office for the purpose of issuance, denial, suspension, or revocation of certificates of authority, certifications, or licenses issued to operate in this state.

History.—s. 1, ch. 84-131; s. 1, ch. 86-286; s. 3, ch. 88-166; s. 191, ch. 90-363; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 780, ch. 2003-261; s. 15, ch. 2003-267; s. 8, ch. 2003-281; s. 3, ch. 2013-101.






Part III - AUTHORIZATION OF INSURERS AND GENERALREQUIREMENTS (ss. 624.401-624.489)

624.401 - Certificate of authority required.

624.401 Certificate of authority required.—

(1) No person shall act as an insurer, and no insurer or its agents, attorneys, subscribers, or representatives shall directly or indirectly transact insurance, in this state except as authorized by a subsisting certificate of authority issued to the insurer by the office, except as to such transactions as are expressly otherwise provided for in this code.

(2) No insurer shall from offices or by personnel or facilities located in this state solicit insurance applications or otherwise transact insurance in another state or country unless it holds a subsisting certificate of authority issued to it by the office authorizing it to transact the same kind or kinds of insurance in this state.

(3) This state hereby preempts the field of regulating insurers and their agents and representatives; and no county, city, municipality, district, school district, or political subdivision shall require of any insurer, agent, or representative regulated under this code any authorization, permit, or registration of any kind for conducting transactions lawful under the authority granted by the state under this code.

(4)(a) Any person who acts as an insurer, transacts insurance, or otherwise engages in insurance activities in this state without a certificate of authority in violation of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) However, any person acting as an insurer without a valid certificate of authority who violates this section commits insurance fraud, punishable as provided in this paragraph. If the amount of any insurance premium collected with respect to any violation of this section:

1. Is less than $20,000, the offender commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, and the offender shall be sentenced to a minimum term of imprisonment of 1 year.

2. Is $20,000 or more, but less than $100,000, the offender commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, and the offender shall be sentenced to a minimum term of imprisonment of 18 months.

3. Is $100,000 or more, the offender commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, and the offender shall be sentenced to a minimum term of imprisonment of 2 years.

History.—s. 45, ch. 59-205; s. 1, ch. 61-75; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 64, 809(1st), ch. 82-243; ss. 13, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 4, ch. 2003-148; s. 781, ch. 2003-261.



624.402 - Exceptions, certificate of authority required.

624.402 Exceptions, certificate of authority required.—A certificate of authority shall not be required of an insurer with respect to:

(1) Investigation, settlement, or litigation of claims under its policies lawfully written in this state, or liquidation of assets and liabilities of the insurer (other than collection of new premiums), all as resulting from its former authorized operations in this state.

(2) Transactions involving a policy, subsequent to issuance thereof, covering only subjects of insurance not resident, located, or expressly to be performed in this state at the time of issuance, and lawfully solicited, written, or delivered outside this state.

(3) Transactions pursuant to surplus lines coverages lawfully written under part VIII of chapter 626.

(4) Reinsurance, when transacted as authorized under s. 624.610.

(5) Continuation and servicing of life insurance or health insurance policies or annuity contracts remaining in force as to residents of this state when the insurer has withdrawn from the state and is not transacting new insurance therein.

(6) Investment by a foreign insurer of its funds in real estate in this state or in securities secured thereby, if the foreign insurer complies with the laws of this state relating generally to foreign business corporations.

(7) Transactions involving hospital professional, hospital liability, and hospital general liability insurance issued to a resident of this state by a captive insurance company, provided:

(a) The captive insurance company is domiciled in a United States jurisdiction, the insurance regulatory body of which has been accredited by the National Association of Insurance Commissioners;

(b) The insured owns or controls, or holds with the power to vote, a percentage of the voting securities of such captive insurance company which is equal to or greater than the greatest percentage of voting securities owned or controlled by any other person;

(c) The captive insurance company files an insurance premium tax return in this state and pays the tax on such insurance premiums imposed by s. 624.509(1) or s. 624.5091, whichever is greater;

(d) The captive insurance company has insured no more than three hospitals in Florida;

(e) The captive insurance company has been in existence for at least 3 years as of July 1, 1992; and

(f) The captive insurance company maintains a surplus of at least $1.5 million in accordance with the laws of its state of domicile.

(8)(a) An insurer domiciled outside the United States covering only persons who, at the time of issuance or renewal, are nonresidents of the United States if:

1. The insurer does not solicit, sell, or accept application for any insurance policy or contract to be delivered or issued for delivery to any person in any state;

2. The insurer registers with the office via a letter of notification upon commencing business from this state;

3. The insurer provides the following information, in English, to the office annually by March 1:

a. The name of the insurer; the country of domicile; the address of the insurer’s principal office and office in this state; the names of the owners of the insurer and their percentage of ownership; the names of the officers and directors of the insurer; the name, e-mail, and telephone number of a contact person for the insurer; and the number of individuals who are employed by the insurer or its affiliates in this state;

b. The lines of insurance and types of products offered by the insurer;

c. A statement from the applicable regulatory body of the insurer’s domicile certifying that the insurer is licensed or registered for those lines of insurance and types of products in that domicile; and

d. A copy of the filings required by the applicable regulatory body of the insurer’s country of domicile in that country’s official language or in English, if available;

4. All certificates, policies, or contracts issued in this state showing coverage under the insurer’s policy include the following statement in a contrasting color and at least 10-point type: “The policy providing your coverage and the insurer providing this policy have not been approved by the Florida Office of Insurance Regulation”; and

5. If the insurer ceases to do business from this state, the insurer will provide written notification to the office within 30 days after cessation.

(b) For purposes of this subsection, “nonresident” means a trust or other entity organized and domiciled under the laws of a country other than the United States or a person who resides in and maintains a physical place of domicile in a country other than the United States, which he or she recognizes as and intends to maintain as his or her permanent home. A nonresident does not include an unauthorized immigrant present in the United States. Notwithstanding any other provision of law, it is conclusively presumed, for purposes of this subsection, that a person is a resident of the United States if such person has:

1. Had his or her principal place of domicile in the United States for 180 days or more in the 365 days prior to issuance or renewal of the policy;

2. Registered to vote in any state;

3. Made a statement of domicile in any state; or

4. Filed for homestead tax exemption on property in any state.

(c) Subject to the limitations provided in this subsection, services, including those listed in the definition of the term “transact” in s. 624.10, may be provided by the insurer or an affiliated person as defined in s. 624.04 under common ownership or control with the insurer.

(d) An alien insurer transacting insurance in this state without complying with this subsection shall be in violation of this chapter and subject to the penalties provided in s. 624.15.

(9)(a) Life insurance policies or annuity contracts may be solicited, sold, or issued in this state by an insurer domiciled outside the United States, covering only persons who, at the time of issuance are nonresidents of the United States, provided that:

1. The insurer is currently an authorized insurer in his or her country of domicile as to the kind or kinds of insurance proposed to be offered and must have been such an insurer for not fewer than the immediately preceding 3 years, or must be the wholly owned subsidiary of such authorized insurer or must be the wholly owned subsidiary of an already eligible authorized insurer as to the kind or kinds of insurance proposed for a period of not fewer than the immediately preceding 3 years. However, the office may waive the 3-year requirement if the insurer has operated successfully for a period of at least the immediately preceding year and has capital and surplus of not less than $25 million.

2. Before the office may grant eligibility, the requesting insurer furnishes the office with a duly authenticated copy of its current annual financial statement, in English, and with all monetary values therein expressed in United States dollars, at an exchange rate then-current and shown in the statement, in the case of statements originally made in the currencies of other countries, and with such additional information relative to the insurer as the office may request.

3. The insurer has and maintains surplus as to policyholders of not less than $15 million. Any such surplus as to policyholders shall be represented by investments consisting of eligible investments for like funds of like domestic insurers under part II of chapter 625; however, any such surplus as to policyholders may be represented by investments permitted by the domestic regulator of such alien insurance company if such investments are substantially similar in terms of quality, liquidity, and security to eligible investments for like funds of like domestic insurers under part II of chapter 625.

4. The insurer has a good reputation as to providing service to its policyholders and the payment of losses and claims.

5. To maintain eligibility, the insurer furnishes the office within the time period specified in s. 624.424(1), a duly authenticated copy of its current annual and quarterly financial statements, in English, and with all monetary values therein expressed in United States dollars, at an exchange rate then-current and shown in the statement, in the case of statements originally made in the currencies of other countries, and with such additional information relative to the insurer as the office may request.

6. An insurer receiving eligibility under this subsection agrees to make its books and records pertaining to its operations in this state available for inspection during normal business hours upon request of the office.

7. The insurer notifies the applicant in clear and conspicuous language:

a. The date of organization of the insurer.

b. The identity of and rating assigned by each recognized insurance company rating organization that has rated the insurer or, if applicable, that the insurer is unrated.

c. That the insurer does not hold a certificate of authority issued in this state and that the office does not exercise regulatory oversight over the insurer.

d. The identity and address of the regulatory authority exercising oversight of the insurer. This paragraph does not impose upon the office any duty or responsibility to determine the actual financial condition or claims practices of any unauthorized insurer, and the status of eligibility, if granted by the office, indicates only that the insurer appears to be financially sound and to have satisfactory claims practices and that the office has no credible evidence to the contrary.

(b) If the office has reason to believe that an insurer issuing policies or contracts pursuant to this subsection is insolvent or is in unsound financial condition, does not make reasonable prompt payment of benefits, or is no longer eligible under the conditions specified in this subsection, the office may conduct an examination or investigation in accordance with s. 624.316, s. 624.3161, or s. 624.320 and, if the findings of the examination or investigation warrant, may withdraw the eligibility of the insurer to issue policies or contracts pursuant to this subsection without having a certificate of authority issued by the office.

(c) This subsection does not provide an exception to the agent licensure requirements of chapter 626. A insurer issuing policies or contracts pursuant to this subsection shall appoint the agents that the insurer uses to sell such policies or contracts as provided in chapter 626.

(d) An insurer issuing policies or contracts pursuant to this subsection is subject to part IX of chapter 626, the Unfair Insurance Trade Practices Act, and the office may take such actions against the insurer for a violation as are provided in that part.

(e) Policies and contracts issued pursuant to this subsection are not subject to the premium tax specified in s. 624.509.

(f) Applications for life insurance coverage offered under this subsection must contain, in contrasting color and not less than 12-point type, the following statement on the same page as the applicant’s signature:

This policy is primarily governed by the laws of a foreign country. As a result, all of the rating and underwriting laws applicable to policies filed in this state do not apply to this coverage, which may result in your premiums being higher than would be permissible under a Florida-approved policy. A purchase of individual life insurance should be considered carefully, as future medical conditions may make it impossible to qualify for another individual life policy. If the insurer issuing your policy becomes insolvent, this policy is not covered by the Florida Life and Health Insurance Guaranty Association. For information concerning individual life coverage under a Florida-approved policy, consult your agent or the Florida Department of Financial Services.

(g) All life insurance policies and annuity contracts issued pursuant to this subsection must contain on the first page of the policy or contract, in contrasting color and not less than 10-point type, the following statement:

The benefits of the policy providing your coverage are governed primarily by the law of a country other than the United States.

(h) All single-premium life insurance policies and single-premium annuity contracts issued to persons who are not residents of the United States and are not nonresidents illegally residing in the United States pursuant to this subsection are subject to chapter 896.

(i) For purposes of this subsection, the term “nonresident” means a trust or other entity or person as defined in subsection (8).

(j) An alien insurer transacting insurance in this state without complying with this subsection is in violation of this chapter and subject to the penalties provided in s. 624.15, and must also pay the fine required for each violation as prescribed by s. 626.910.

History.—s. 46, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 38, 64, 809(1st), ch. 82-243; s. 8, ch. 87-226; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 2, ch. 92-328; s. 1, ch. 2005-94; s. 4, ch. 2011-174; s. 3, ch. 2012-151; s. 100, ch. 2013-15; s. 3, ch. 2014-101.



624.4031 - Church benefit plans and church benefit board.

624.4031 Church benefit plans and church benefit board.—

(1) For purposes of this section, “church benefits board” means an organization as described in s. 414(e)(3)(A) of the Internal Revenue Code of 1986, as amended, that:

(a) Has the principal purpose or function of administering or funding a plan or program for providing retirement benefits or welfare benefits for the ministers or employees of a church or a conference, convention, or association of churches.

(b) Is controlled by or affiliated with a church or a conference, convention, or association of churches.

(2) If authorized by its members or as otherwise provided by law, a domestic or foreign nonprofit corporation formed for a religious purpose may provide, directly or through a separate church benefits board, for the support and payment of pensions and benefits to its ministers, teachers, employees, trustees, directors, or other functionaries and to the ministers, teachers, employees, trustees, directors, or functionaries of organizations controlled by or affiliated with a church or a conference, convention, or association of churches under its jurisdiction and control and may provide for the payment of pensions and benefits to the spouse, children, dependents, or other beneficiaries of such persons.

(3) A church benefits board may provide for the collection of contributions and other payments to aid in providing pensions and benefits under this act and for the creation, maintenance, investment, management, and disbursement of necessary annuities, endowments, reserves, and other funds for such purposes. Payments may be received from a trust fund or corporation that funds a “church plan” as defined by s. 414(e) of the Internal Revenue Code of 1986, as amended.

(4) A church benefits board may provide certificates or agreements of participation and debentures and indemnification agreements to its program participants as appropriate to accomplish its purposes, may act as trustee under a lawful trust committed to it by contract, will, or otherwise, and may act as agent for the performance of a lawful act relating to the purposes of the trust.

(5) A church benefits board, directly or through an affiliate wholly owned by the board, may agree to indemnify against damage or risk of loss:

(a) Its affiliated ministers, teachers, employees, trustees, functionaries, and directors and their families, dependents, and beneficiaries.

(b) A church, or a convention, conference, or association of churches, or an organization that is controlled by or affiliated with a church or a convention, conference, or association of churches.

(6) Money or other benefits that have been or will be provided to a participant or a beneficiary under a plan or program of retirement income, relief, welfare, or employee benefit provided by or through a church benefits board is not subject to execution, attachment, garnishment, or other process and may not be seized, taken, appropriated, or applied as part of a judicial, legal, or equitable process or operation of a law other than a constitution to pay a debt or liability of the participant or beneficiary. This section does not apply to a qualified domestic relations order or an amount required by the church benefits board to recover costs or expenses it incurred in the plan or program.

(7) If a plan or program under this act contains a provision prohibiting assignment or other transfer by a beneficiary of money or benefits to be paid or rendered or of other rights under the plan or program without the written consent of the church benefits board, a prohibited assignment or transfer or an attempt to make a prohibited assignment or transfer is void if made without that consent.

(8) The Florida Insurance Code does not apply to a church benefits board that has operated more than 5 years in its state of domicile and has more than $2 million in reserves. This exemption extends to the programs, plans, benefits, activities, or affiliates of the church benefits board. A church benefits board may qualify for this exemption if an authorized representative of the church benefits board submits to the office an affidavit stating that the church benefits board meets or exceeds the requirements of this section. If the office believes the information provided on the affidavit is inaccurate, the office has the burden of proving that the church benefits board fails to meet the requirements of this section.

(9) Church benefits boards may not issue life insurance policies.

History.—s. 6, ch. 96-168; s. 782, ch. 2003-261.



624.404 - General eligibility of insurers for certificate of authority.

624.404 General eligibility of insurers for certificate of authority.—To qualify for and hold authority to transact insurance in this state, an insurer must be otherwise in compliance with this code and with its charter powers and must be an incorporated stock insurer, an incorporated mutual insurer, or a reciprocal insurer, of the same general type as may be formed as a domestic insurer under this code; except that:

(1) No insurer shall be authorized to transact insurance in this state which does not maintain reserves as required by part I of chapter 625 applicable to the kind or kinds of insurance transacted by such insurer, wherever transacted in the United States, or which transacts insurance in the United States on the assessment premium plan, stipulated premium plan, cooperative plan, or any similar plan.

(2) No foreign or alien insurer or exchange shall be authorized to transact insurance in this state unless it is otherwise qualified therefor under this code and has operated satisfactorily for at least 3 years in its state or country of domicile; however, the office may waive the 3-year requirement if the foreign or alien insurer or exchange:

(a) Has operated successfully and has capital and surplus of $5 million;

(b) Is the wholly owned subsidiary of an insurer which is an authorized insurer in this state;

(c) Is the successor in interest through merger or consolidation of an authorized insurer; or

(d) Provides a product or service not readily available to the consumers of this state.

(3)(a) The office shall not grant or continue authority to transact insurance in this state as to any insurer the management, officers, or directors of which are found by it to be incompetent or untrustworthy; or so lacking in insurance company managerial experience as to make the proposed operation hazardous to the insurance-buying public; or so lacking in insurance experience, ability, and standing as to jeopardize the reasonable promise of successful operation; or which it has good reason to believe are affiliated directly or indirectly through ownership, control, reinsurance transactions, or other insurance or business relations, with any person or persons whose business operations are or have been marked, to the detriment of policyholders or stockholders or investors or creditors or of the public, by manipulation of assets, accounts, or reinsurance or by bad faith.

(b) The office shall not grant or continue authority to transact insurance in this state as to any insurer if any person, including any subscriber, stockholder, or incorporator, who exercises or has the ability to exercise effective control of the insurer, or who influences or has the ability to influence the transaction of the business of the insurer, does not possess the financial standing and business experience for the successful operation of the insurer.

(c) The office may deny, suspend, or revoke the authority to transact insurance in this state of any insurer if any person, including any subscriber, stockholder, or incorporator, who exercises or has the ability to exercise effective control of the insurer, or who influences or has the ability to influence the transaction of the business of the insurer, has been found guilty of, or has pleaded guilty or nolo contendere to, any felony or crime punishable by imprisonment of 1 year or more under the law of the United States or any state thereof or under the law of any other country which involves moral turpitude, without regard to whether a judgment of conviction has been entered by the court having jurisdiction in such case. However, in the case of an insurer operating under a subsisting certificate of authority, the insurer shall remove any such person immediately upon discovery of the conditions set forth in this paragraph when applicable to such person or upon the order of the office, and the failure to so act by said insurer shall be grounds for revocation or suspension of the insurer’s certificate of authority.

(d) The office may deny, suspend, or revoke the authority of an insurer to transact insurance in this state if any person, including any subscriber, stockholder, or incorporator, who exercises or has the ability to exercise effective control of the insurer, or who influences or has the ability to influence the transaction of the business of the insurer, which person the office has good reason to believe is now or was in the past affiliated directly or indirectly, through ownership interest of 10 percent or more, control, or reinsurance transactions, with any business, corporation, or other entity that has been found guilty of or has pleaded guilty or nolo contendere to any felony or crime punishable by imprisonment for 1 year or more under the laws of the United States, any state, or any other country, regardless of adjudication. However, in the case of an insurer operating under a subsisting certificate of authority, the insurer shall immediately remove such person or immediately notify the office of such person upon discovery of the conditions set forth in this paragraph, either when applicable to such person or upon order of the office; the failure to remove such person, provide such notice, or comply with such order constitutes grounds for suspension or revocation of the insurer’s certificate of authority.

(4)(a) No authorized insurer shall act as a fronting company for any unauthorized insurer which is not an approved reinsurer.

(b) A “fronting company” is an authorized insurer which by reinsurance or otherwise generally transfers more than 50 percent to one unauthorized insurer which does not meet the requirements of s. 624.610(3)(a), (b), or (c), or more than 75 percent to two or more unauthorized insurers which do not meet the requirements of s. 624.610(3)(a), (b), or (c), of the entire risk of loss on all of the insurance written by it in this state, or on one or more lines of insurance, on all of the business produced through one or more agents or agencies, or on all of the business from a designated geographical territory, without obtaining the prior approval of the office.

(c) The office may, in its discretion, approve a transfer of risk in excess of the limits in paragraph (b) upon presentation of evidence, satisfactory to the office, that the transfer would be in the best interests of the financial condition of the insurer and in the best interests of the policyholders.

(5) No insurer shall be authorized to transact insurance in this state which, during the 3 years immediately preceding its application for a certificate of authority, has violated any of the insurance laws of this state and after being informed of such violation has failed to correct the same; except that, if all other requirements are met, the office may nevertheless issue a certificate of authority to such an insurer upon the filing by the insurer of a sworn statement of all such insurance so written in violation of law, and upon payment to the office of a sum of money as additional filing fee equivalent to all premium taxes and other state taxes and fees as would have been payable by the insurer if such insurance had been lawfully written by an authorized insurer under the laws of this state. This fee, when collected, shall be deposited to the credit of the Insurance Regulatory Trust Fund.

(6) Nothing in this code shall be deemed to prohibit the granting and continuance of a certificate of authority to a domestic title insurer organized as a business trust, if the declaration of trust of such insurer was filed in the office of the Secretary of State prior to January 1, 1959, and if the insurer otherwise meets the applicable requirements of this code. Such an insurer may hereinafter in this code be referred to as a “business trust insurer.”

(7) For the purpose of satisfying the requirements of ss. 624.407 and 624.408, the investment portfolio of an insurer applying for an initial certificate of authority to do business in this state shall value its bonds and stocks in accordance with the provisions of the latest edition of the publication “Purposes and Procedures Manual of the NAIC Securities Valuation Office” by the National Association of Insurance Commissioners, July 1, 2002, and subsequent amendments thereto, if the valuation methodology remains substantially unchanged.

History.—s. 48, ch. 59-205; s. 3, ch. 65-269; ss. 13, 35, ch. 69-106; s. 1, ch. 74-44; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 15, ch. 77-468; ss. 2, 3, ch. 81-318; ss. 40, 64, 809(1st), ch. 82-243; s. 3, ch. 83-288; s. 1, ch. 84-65; s. 1, ch. 86-140; s. 4, ch. 88-166; s. 24, ch. 89-360; ss. 14, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1, ch. 2002-247; s. 783, ch. 2003-261.



624.4055 - Restrictions on existing private passenger automobile insurance.

624.4055 Restrictions on existing private passenger automobile insurance.—Effective January 1, 2008, no insurer writing private passenger automobile insurance in this state may continue to write such insurance if the insurer writes homeowners’ insurance in another state but not in this state, unless the insurer writing private passenger automobile insurance in this state is affiliated with an insurer writing homeowners’ insurance in this state.

History.—s. 42, ch. 2007-1.



624.406 - Combinations of insuring powers, one insurer.

624.406 Combinations of insuring powers, one insurer.—An insurer which otherwise qualifies therefor may be authorized to transact any one kind or combination of kinds of insurance as defined in part V except:

(1) A life insurer may also grant annuities, but shall not be authorized to transact any other kind of insurance except health insurance, disability income insurance, excess coverage for health maintenance organizations, or excess insurance, specific and aggregate, for self-insurers of a plan of health insurance and multiple-employer welfare arrangements.

(2) A reciprocal insurer shall not transact life insurance.

(3) Except as to domestic business trust title insurers as referred to in s. 624.404(6), so authorized prior to the effective date of this code, a title insurer shall be a stock insurer.

(4) A health insurer may also transact excess insurance, specific and aggregate, for self-insurers of a plan of health insurance and multiple-employer welfare arrangements and reinsurance for the medical and lost wages benefits provided under a workers’ compensation insurance policy.

History.—s. 50, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 42, 64, 809(1st), ch. 82-243; s. 2, ch. 84-65; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 8, ch. 2003-267.



624.407 - Surplus required; new insurers.

624.407 Surplus required; new insurers.—

(1) To receive authority to transact any one kind or combinations of kinds of insurance, as defined in part V of this chapter, an insurer applying for its original certificate of authority in this state shall possess surplus as to policyholders at least the greater of:

(a) For a property and casualty insurer, $5 million, or $2.5 million for any other insurer;

(b) For life insurers, 4 percent of the insurer’s total liabilities;

(c) For life and health insurers, 4 percent of the insurer’s total liabilities, plus 6 percent of the insurer’s liabilities relative to health insurance;

(d) For all insurers other than life insurers and life and health insurers, 10 percent of the insurer’s total liabilities;

(e) Notwithstanding paragraph (a) or paragraph (d), for a domestic insurer that transacts residential property insurance and is:

1. Not a wholly owned subsidiary of an insurer domiciled in any other state, $15 million.

2. A wholly owned subsidiary of an insurer domiciled in any other state, $50 million; or

(f) Notwithstanding paragraphs (a), (d), and (e), for a domestic insurer that only transacts limited sinkhole coverage insurance for personal lines residential property pursuant to s. 627.7151, $7.5 million.

(2) Notwithstanding subsection (1), a new insurer may not be required to have surplus as to policyholders greater than $100 million.

(3) The requirements of this section shall be based upon all the kinds of insurance actually transacted or to be transacted by the insurer in any and all areas in which it operates, whether or not only a portion of such kinds of insurance are transacted in this state.

(4) As to surplus as to policyholders required for qualification to transact one or more kinds of insurance, domestic mutual insurers are governed by chapter 628, and domestic reciprocal insurers are governed by chapter 629.

(5) For the purposes of this section, liabilities do not include liabilities required under s. 625.041(5). For purposes of computing minimum surplus as to policyholders pursuant to s. 625.305(1), liabilities include liabilities required under s. 625.041(5).

History.—s. 51, ch. 59-205; s. 1, ch. 63-29; s. 1, ch. 67-235; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 43, 64, 809(1st), ch. 82-243; s. 2, ch. 85-245; s. 25, ch. 89-360; ss. 15, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 5, ch. 93-410; s. 11, ch. 2007-1; s. 4, ch. 2007-90; s. 5, ch. 2011-39; s. 3, ch. 2014-112; s. 3, ch. 2014-132; s. 1, ch. 2016-197.



624.40711 - Restrictions on insurers that are wholly owned subsidiaries of insurers to do business in state.

624.40711 Restrictions on insurers that are wholly owned subsidiaries of insurers to do business in state.—Effective December 31, 2008, and notwithstanding any other provision of law:

(1) A new certificate of authority for the transaction of residential property insurance may not be issued to any insurer domiciled in this state that is a wholly owned subsidiary of an insurer authorized to do business in any other state.

(2) The rate filings of any insurer domiciled in this state that is a wholly owned subsidiary of an insurer authorized to do business in any other state shall include information relating to the profits of the parent company of the insurer domiciled in this state.

History.—s. 25, ch. 2007-90.



624.4073 - Officers and directors of insolvent insurers.

624.4073 Officers and directors of insolvent insurers.—Any person who was an officer or director of an insurer doing business in this state and who served in that capacity within the 2-year period prior to the date the insurer became insolvent, for any insolvency that occurs on or after July 1, 2002, may not thereafter serve as an officer or director of an insurer authorized in this state unless the officer or director demonstrates that his or her personal actions or omissions were not a significant contributing cause to the insolvency.

History.—s. 13, ch. 2002-25.



624.408 - Surplus required; current insurers.

624.408 Surplus required; current insurers.—

(1) To maintain a certificate of authority to transact any one kind or combinations of kinds of insurance, as defined in part V of this chapter, an insurer in this state must at all times maintain surplus as to policyholders at least the greater of:

(a) Except as provided in paragraphs (e), (f), and (g), $1.5 million.

(b) For life insurers, 4 percent of the insurer’s total liabilities.

(c) For life and health insurers, 4 percent of the insurer’s total liabilities plus 6 percent of the insurer’s liabilities relative to health insurance.

(d) For all insurers other than mortgage guaranty insurers, life insurers, and life and health insurers, 10 percent of the insurer’s total liabilities.

(e) For property and casualty insurers, $4 million, except for property and casualty insurers authorized to underwrite any line of residential property insurance.

(f) For residential property insurers not holding a certificate of authority before July 1, 2011, $15 million.

(g) For residential property insurers holding a certificate of authority before July 1, 2011, and until June 30, 2016, $5 million; on or after July 1, 2016, and until June 30, 2021, $10 million; on or after July 1, 2021, $15 million.

(h) Notwithstanding paragraphs (e), (f), and (g), for a domestic insurer that only transacts limited sinkhole coverage insurance for personal lines residential property pursuant to s. 627.7151, $7.5 million.

The office may reduce the surplus requirement in paragraphs (f) and (g) if the insurer is not writing new business, has premiums in force of less than $1 million per year in residential property insurance, or is a mutual insurance company.

(2) For purposes of this section, liabilities do not include liabilities required under s. 625.041(5). For purposes of computing minimum surplus as to policyholders pursuant to s. 625.305(1), liabilities include liabilities required under s. 625.041(5).

(3) This section does not require an insurer to have surplus as to policyholders greater than $100 million.

(4) A mortgage guaranty insurer shall maintain a minimum surplus as required by s. 635.042.

History.—s. 52, ch. 59-205; s. 2, ch. 63-29; s. 2, ch. 67-235; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 2, ch. 79-72; ss. 2, 3, ch. 81-318; ss. 44, 64, 809(1st), ch. 82-243; s. 4, ch. 83-288; s. 3, ch. 85-245; s. 26, ch. 89-360; ss. 16, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 6, ch. 93-410; s. 12, ch. 99-3; s. 1, ch. 2000-333; s. 1, ch. 2001-37; s. 44, ch. 2001-63; s. 89, ch. 2002-1; s. 6, ch. 2011-39; s. 4, ch. 2014-112; s. 4, ch. 2014-132; s. 2, ch. 2016-197.



624.4085 - Risk-based capital requirements for insurers.

624.4085 Risk-based capital requirements for insurers.—

(1) As used in this section, the term:

(a) “Adjusted risk-based capital report” means a risk-based capital report that has been adjusted by the office in accordance with this section.

(b) “Authorized control level risk-based capital” means the number determined under the risk-based capital formula in the risk-based capital instructions.

(c) “Company action level risk-based capital” means the product of 2.0 and an insurer’s authorized control level risk-based capital.

(d) “Corrective order” means an order issued by the office specifying corrective actions that the office has determined are required.

(e) “Domestic insurer” means any insurer domiciled in this state.

(f) “Foreign insurer” means any insurer that is authorized or eligible to do business in this state but that is not domiciled in this state.

(g) “Life and health insurer” means an insurer authorized or eligible under the Florida Insurance Code to underwrite life or health insurance. The term includes a property and casualty insurer that writes accident and health insurance only. Effective January 1, 2015, the term also includes a health maintenance organization that is authorized in this state and one or more other states, jurisdictions, or countries and a prepaid limited health service organization that is authorized in this state and one or more other states, jurisdictions, or countries.

(h) “Mandatory control level risk-based capital” means the product of 0.70 and the authorized control level risk-based capital.

(i) “Negative trend” means, with respect to a life and health insurer, a negative trend over a period of time, as determined in accordance with the trend test calculation included in the risk-based capital instructions.

(j) “Property and casualty insurer” means any insurer licensed under the Florida Insurance Code, but does not include a single-line mortgage guaranty insurer, financial guaranty insurer, or title insurer or a life and health insurer.

(k) “Regulatory action level risk-based capital” means the product of 1.5 and an insurer’s authorized control level risk-based capital.

(l) “Revised risk-based capital plan” means the revision of the risk-based capital plan which is prepared by an insurer after the office rejects the original plan.

(m) “Risk-based capital instructions” means the instructions for preparing a risk-based capital report as adopted by the National Association of Insurance Commissioners.

(n) “Risk-based capital level” means an insurer’s company action level risk-based capital, regulatory action level risk-based capital, authorized control level risk-based capital, or mandatory control level risk-based capital.

(o) “Risk-based capital plan” means a comprehensive financial plan specified in paragraph (4)(b).

(p) “Risk-based capital report” means the report required in subsection (2).

(q) “Total adjusted capital” means the sum of:

1. An insurer’s statutory capital and surplus; and

2. Any other item required by the risk-based capital instructions.

(2)(a) Each domestic insurer that is subject to this section shall, on or before March 1 of each year, prepare and file with the National Association of Insurance Commissioners a report of its risk-based capital levels as of the end of the calendar year just ended, in a form and containing the information required in the risk-based capital instructions. In addition, each domestic insurer shall file a printed copy of its risk-based capital report:

1. With the office on or before March 1 of each year.

2. With the insurance department in any other state in which the insurer is authorized to do business, if that department has notified the insurer of its request in writing, in which case the insurer shall file its risk-based capital report not later than the later of:

a. Fifteen days after the receipt of notice to file its risk-based capital report with that state; or

b. March 1.

(b) The comparison of an insurer’s total adjusted capital to any of its risk-based capital levels is a regulatory tool that may indicate the need for possible corrective action with respect to the insurer, and may not be used as a means to rank insurers generally. Therefore, except as otherwise required under this section, the making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the risk-based capital levels of any insurer, or of any component derived in the calculation, by any insurer, agent, broker, or other person engaged in any manner in the insurance business would be misleading and is therefore prohibited; however, if any materially false statement with respect to the comparison regarding an insurer’s total adjusted capital to its risk-based capital levels (or any of them) or an inappropriate comparison of any other amount to the insurer’s risk-based capital levels is published in any written publication and the insurer is able to demonstrate to the office with substantial proof the falsity or inappropriateness of the statement, the insurer may publish in a written publication an announcement the sole purpose of which is to rebut the materially false statement.

(c) The office shall use the risk-based capital instructions, risk-based capital reports, adjusted risk-based capital reports, risk-based capital plans, and revised risk-based capital plans solely for monitoring the solvency of insurers and assessing the need for corrective action with respect to insurers. The office may not use that information for ratemaking, as evidence in any rate proceeding, or for calculating or deriving any elements of an appropriate premium level or rate of return for any line of insurance which an insurer or an affiliate of such insurer is authorized to write.

(d) A life and health insurer’s risk-based capital is determined in accordance with the formula set forth in the risk-based capital instructions. The formula takes into account and may adjust for the covariance between:

1. The risk with respect to the insurer’s assets;

2. The risk of adverse insurance experience with respect to the insurer’s liabilities and obligations;

3. The interest rate risk with respect to the insurer’s business; and

4. Any other business or other relevant risk set out in the risk-based capital instructions,

determined in each case by applying the factors in the manner set forth in the risk-based capital instructions.

(e) A property and casualty insurer’s risk-based capital is determined in accordance with the formula set forth in the risk-based capital instructions. The formula takes into account and may adjust for the covariance between:

1. The asset risk;

2. The credit risk;

3. The underwriting risk; and

4. Any other business or other relevant risk set out in the risk-based capital instructions,

determined in each case by applying the factors in the manner set forth in the risk-based capital instructions.

(f) The Legislature finds that an excess of capital over the amount produced by the risk-based capital requirements and the formulas, schedules, and instructions specified in this section is a desirable goal with respect to the business of insurance. Accordingly, insurers should seek to maintain capital above the risk-based capital levels required by this section. Additional capital is used and useful in the insurance business and helps to secure an insurer against various risks inherent in, or affecting, the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this section.

(g) If a domestic insurer files a risk-based capital report that the office finds is inaccurate, the office shall adjust the risk-based capital report to correct the inaccuracy and shall notify the insurer of the adjustment. The notice must state the reason for the adjustment. A risk-based capital report that is so adjusted is referred to as the adjusted risk-based capital report. The adjusted risk-based capital report must also be filed by the insurer with the National Association of Insurance Commissioners.

(3)(a) A company action level event includes:

1. The filing of a risk-based capital report by an insurer which indicates that:

a. The insurer’s total adjusted capital is greater than or equal to its regulatory action level risk-based capital but less than its company action level risk-based capital;

b. If a life and health insurer reports using the life and health annual statement instructions, the insurer has total adjusted capital that is greater than or equal to its company action level risk-based capital, but is less than the product of its authorized control level risk-based capital and 3.0, and has a negative trend;

c. Effective January 1, 2015, if a life and health or property and casualty insurer reports using the health annual statement instructions, the insurer or organization has total adjusted capital that is greater than or equal to its company action level risk-based capital, but is less than the product of its authorized control level risk-based capital and 3.0, and triggers the trend test determined in accordance with the trend test calculation included in the Risk-Based Capital Forecasting and Instructions, Health, updated annually by the NAIC; or

d. If a property and casualty insurer reports using the property and casualty annual statement instructions, the insurer has total adjusted capital that is greater than or equal to its company action level risk-based capital, but less than the product of its authorized control level risk-based capital and 3.0, and triggers the trend test determined in accordance with the trend test calculation included in the Risk-Based Capital Forecasting and Instructions, Property/Casualty, updated annually by the NAIC;

2. The notification by the office to the insurer of an adjusted risk-based capital report that indicates an event in subparagraph 1., unless the insurer challenges the adjusted risk-based capital report under subsection (7); or

3. If, under subsection (7), an insurer challenges an adjusted risk-based capital report that indicates an event in subparagraph 1., the notification by the office to the insurer that the office has, after a hearing, rejected the insurer’s challenge.

(b) If a company action level event occurs, the insurer shall prepare and submit to the office a risk-based capital plan, which must:

1. Identify the conditions that contribute to the company action level event;

2. Contain proposals of corrective actions that the insurer intends to take and that are reasonably expected to result in the elimination of the company action level event;

3. Provide projections of the insurer’s financial results in the current year and at least the 4 succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, capital, and surplus. The projections for both new and renewal business may include separate projections for each major line of business and, if separate projections are provided, must separately identify each significant income, expense, and benefit component;

4. Identify the key assumptions affecting the insurer’s projections and the sensitivity of the projections to the assumptions; and

5. Identify the quality of, and problems associated with, the insurer’s business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and any use of reinsurance.

(c) The risk-based capital plan must be submitted:

1. Within 45 days after the company action level event; or

2. If the insurer challenges an adjusted risk-based capital report under subsection (7), within 45 days after notification to the insurer that the office has, after a hearing, rejected the insurer’s challenge.

(d) Within 60 days after the submission by an insurer of a risk-based capital plan to the office, the office shall notify the insurer whether the risk-based capital plan must be implemented or is, in the judgment of the office, unsatisfactory. If the office determines that the risk-based capital plan is unsatisfactory, the notification to the insurer must set forth the reasons for the determination and may set forth proposed revisions. Upon notification from the office, the insurer shall prepare a revised risk-based capital plan, which may incorporate by reference any revisions proposed by the office, and shall submit the revised risk-based capital plan to the office:

1. Within 45 days after the notification from the office; or

2. If the insurer challenges the notification from the office under subsection (7), within 45 days after a notification to the insurer that the office has, after a hearing, rejected the insurer’s challenge.

(e) If the office notifies an insurer that the insurer’s risk-based capital plan or revised risk-based capital plan is unsatisfactory, the office may, at its discretion and subject to the insurer’s right to a hearing under subsection (7), specify in the notification that the notification is a regulatory action level event.

(f) Each domestic insurer that files a risk-based capital plan or a revised risk-based capital plan with the office shall file a copy of the risk-based capital plan or the revised risk-based capital plan with the insurance department in any other state in which the insurer is authorized to do business if:

1. That state has a risk-based capital law that is substantially similar to paragraph (8)(a); and

2. The insurance department of that state has notified the insurer of its request for the filing in writing, in which case the insurer shall file a copy of the risk-based capital plan or the revised risk-based capital plan in that state no later than the later of:

a. Fifteen days after the receipt of notice to file a copy of its risk-based capital plan or revised risk-based capital plan with the state; or

b. The date on which the risk-based capital plan or the revised risk-based capital plan is filed under paragraph (c) or paragraph (d).

(4)(a) A regulatory action level event includes:

1. The filing of a risk-based capital report by the insurer which indicates that the insurer’s total adjusted capital is greater than or equal to its authorized control level risk-based capital but is less than its regulatory action level risk-based capital;

2. The notification by the office to the insurer of an adjusted risk-based capital report that indicates the event described in subparagraph 1., unless the insurer challenges the adjusted risk-based capital report under subsection (7);

3. If, under subsection (7), the insurer challenges an adjusted risk-based capital report that indicates the event described in subparagraph 1., the notification by the office to the insurer that the office has, after a hearing, rejected the insurer’s challenge;

4. The failure of the insurer to file a risk-based capital report by the filing date, unless the insurer provides an explanation for such failure which is satisfactory to the office and cures the failure within 10 days after the filing date;

5. The failure of the insurer to submit a risk-based capital plan to the office within the time period set forth in paragraph (3)(c);

6. Notification by the office to the insurer that:

a. The risk-based capital plan or the revised risk-based capital plan submitted by the insurer is, in the judgment of the office, unsatisfactory; and

b. This notification constitutes a regulatory action level event with respect to the insurer, unless the insurer challenges the determination under subsection (7);

7. If, under subsection (7), the insurer challenges a determination by the office under subparagraph 6., the notification by the office to the insurer that the office has, after a hearing, rejected the challenge;

8. Notification by the office to the insurer that the insurer has failed to adhere to its risk-based capital plan or revised risk-based capital plan, but only if this failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event in accordance with its risk-based capital plan or revised risk-based capital plan and the office has so stated in the notification, unless the insurer challenges the determination under subsection (7); or

9. If, under subsection (7), the insurer challenges a determination by the office under subparagraph 8., the notification by the office to the insurer that the office has, after a hearing, rejected the challenge.

(b) If a regulatory action level event occurs, the office shall:

1. Require the insurer to prepare and submit a risk-based capital plan or, if applicable, a revised risk-based capital plan;

2. Perform an examination pursuant to s. 624.316 or an analysis, as the office considers necessary, of the assets, liabilities, and operations of the insurer, including a review of the risk-based capital plan or the revised risk-based capital plan; and

3. After the examination or analysis, issue a corrective order specifying such corrective actions as the office determines are required.

(c) In determining corrective actions, the office shall consider any factor relevant to the insurer based upon the office’s examination or analysis of the assets, liabilities, and operations of the insurer, including, but not limited to, the results of any sensitivity tests undertaken as provided in the risk-based capital instructions. The risk-based capital plan or the revised risk-based capital plan must be submitted:

1. Within 45 days after the occurrence of the regulatory action level event;

2. If the insurer challenges an adjusted risk-based capital report under subsection (7), within 45 days after the notification to the insurer that the office has, after a hearing, rejected the insurer’s challenge; or

3. If the insurer challenges a revised risk-based capital plan under subsection (7), within 45 days after the notification to the insurer that the office has, after a hearing, rejected the insurer’s challenge.

(d) The office may retain actuaries, investment experts, and other consultants to review an insurer’s risk-based capital plan or revised risk-based capital plan, examine or analyze the assets, liabilities, and operations of an insurer, and formulate the corrective order with respect to the insurer. The fees, costs, and expenses relating to consultants must be borne by the affected insurer or by any other party as directed by the office.

(5)(a) An authorized control level event includes:

1. The filing of a risk-based capital report by the insurer which indicates that the insurer’s total adjusted capital is greater than or equal to its mandatory control level risk-based capital but is less than its authorized control level risk-based capital;

2. The notification by the office to the insurer of an adjusted risk-based capital report that indicates the event in subparagraph 1., unless the insurer challenges the adjusted risk-based capital report under subsection (7);

3. If, under subsection (7), the insurer challenges an adjusted risk-based capital report that indicates the event in subparagraph 1., notification by the office to the insurer that the office has, after a hearing, rejected the insurer’s challenge;

4. The failure of the insurer to respond, in a manner satisfactory to the office, to a corrective order, unless the insurer challenges the corrective order under subsection (7); or

5. If the insurer challenges a corrective order under subsection (7) and the office has, after a hearing, rejected the challenge or modified the corrective order, the failure of the insurer to respond, in a manner satisfactory to the office, to the corrective order after rejection or modification by the office.

(b) If an authorized control level event occurs, the office shall:

1. Take any action required under subsection (4) regarding the insurer with respect to which a regulatory action level event has occurred; or

2. If the office considers it to be in the best interests of the policyholders and creditors of the insurer and of the public, take any action as necessary to cause the insurer to be placed under regulatory control under chapter 631. An authorized control level event is sufficient ground for the department to be appointed as receiver as provided in chapter 631.

(6)(a) A mandatory control level event includes:

1. The filing of a risk-based capital report that indicates that the insurer’s total adjusted capital is less than its mandatory control level risk-based capital;

2. Notification by the office to the insurer of an adjusted risk-based capital report that indicates the event in subparagraph 1., unless the insurer challenges the adjusted risk-based capital report under subsection (7); or

3. If, under subsection (7), the insurer challenges an adjusted risk-based capital report that indicates the event in subparagraph 1., notification by the office to the insurer that the office has, after a hearing, rejected the insurer’s challenge.

(b) If a mandatory control level event occurs:

1. With respect to a life and health insurer, the office shall, after due consideration of s. 624.408, and effective January 1, 2015, ss. 636.045 and 641.225, take any action necessary to place the insurer under regulatory control, including any remedy available under chapter 631. A mandatory control level event is sufficient ground for the department to be appointed as receiver as provided in chapter 631. The office may forego taking action for up to 90 days after the mandatory control level event if the office finds there is a reasonable expectation that the event may be eliminated within the 90-day period.

2. With respect to a property and casualty insurer, the office shall, after due consideration of s. 624.408, take any action necessary to place the insurer under regulatory control, including any remedy available under chapter 631, or, in the case of an insurer that is not writing new business, may allow the insurer to continue to operate under the supervision of the office. In either case, the mandatory control level event is sufficient ground for the department to be appointed as receiver as provided in chapter 631. The office may forego taking action for up to 90 days after the mandatory control level event if the office finds there is a reasonable expectation that the event may be eliminated within the 90-day period.

(7)(a) An insurer has a right to a hearing before the office upon:

1. Notification to an insurer by the office of an adjusted risk-based capital report;

2. Notification to an insurer by the office that the insurer’s risk-based capital plan or revised risk-based capital plan is unsatisfactory, and that the notification constitutes a regulatory action level event with respect to such insurer;

3. Notification to any insurer by the office that the insurer has failed to adhere to its risk-based capital plan or revised risk-based capital plan and that the failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event in accordance with its risk-based capital plan or its revised risk-based capital plan; or

4. Notification to an insurer by the office of a corrective order with respect to the insurer.

(b) At such hearing the insurer may challenge any determination or action by the office. The insurer shall notify the office of its request for a hearing within 5 days after receipt of the notification by the office under this subsection. Upon receipt of the request for a hearing, the office shall set a date for the hearing, which date must be no fewer than 10 nor more than 30 days after the date the office receives the insurer’s request. The hearing must be conducted as provided in s. 624.324, with the right to appellate review under s. 120.68.

(8)(a) Any foreign insurer shall, upon the written request of the office, submit to the office a risk-based capital report, as of the end of the calendar year just ended, no later than the later of:

1. The date a risk-based capital report is required to be filed by a domestic insurer under this section; or

2. Fifteen days after the request is received by the foreign insurer.

(b) Any foreign insurer shall, upon the written request of the office, promptly submit to the office a copy of any risk-based capital plan that is filed with the insurance department of another state.

(c) The office may require a foreign insurer to file a risk-based capital plan if:

1. A company action level event, regulatory action level event, or authorized control level event occurs with respect to any foreign insurer as determined under the risk-based capital law of the state of domicile of the insurer, or, if there is no risk-based capital law in that state, under this section.

2. The insurance department of the state of domicile of the foreign insurer fails to require the foreign insurer to file a risk-based capital plan in the manner specified under the risk-based capital law of that state, or, if there is no risk-based capital law in that state, under subsection (3).

The failure of the foreign insurer to file a risk-based capital plan with the office when required under this paragraph is a ground for the office to take any action under s. 624.418 which it determines is necessary.

(d) If a mandatory control level event occurs with respect to any foreign insurer and a domiciliary receiver has not been appointed with respect to the foreign insurer under the rehabilitation and liquidation law of the state of domicile of the foreign insurer, the office may apply to the Circuit Court of Leon County and such event constitutes grounds for the department to be appointed as receiver as provided in chapter 631 with respect to the liquidation of property of foreign insurers found in this state. The occurrence of a mandatory control level event is a ground for such application.

(9) There shall be no liability on the part of, and no cause of action shall arise against, the commission, department, or office, or their employees or agents, for any action taken by them in the performance of their powers and duties under this section.

(10) The office shall transmit any notice that may result in regulatory action by registered mail, certified mail, or any other method of transmission. Notice is effective when the insurer receives it.

(11) This section is supplemental to the other laws of this state and does not preclude or limit any power or duty of the department or office under those laws or under the rules adopted under those laws.

(12) This section does not apply to a domestic property and casualty insurer that meets all of the following conditions:

(a) Writes direct business only in this state;

(b) Writes direct annual premiums of $2 million or less; and

(c) Assumes no reinsurance in excess of 5 percent of direct premiums written.

(13) The commission may adopt rules to administer this section, including, but not limited to, those regarding risk-based capital reports, adjusted risk-based capital reports, risk-based capital plans, corrective orders and procedures to be followed in the event of a triggering of a company action level event, a regulatory action level event, an authorized control level event, or a mandatory control level event.

History.—s. 3, ch. 97-292; s. 785, ch. 2003-261; s. 4, ch. 2014-101.



624.40851 - Confidentiality of risk-based capital information.

624.40851 Confidentiality of risk-based capital information.—

(1) The initial risk-based capital report and any adjusted risk-based capital report; any risk-based capital plan and any revised risk-based capital plan; and working papers and reports of examination or analysis of an insurer performed pursuant to a plan or corrective order, or regulatory action level event, with respect to any domestic insurer or foreign insurer, held by the office, and transcripts of hearings made as required by this section, are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2) Hearings conducted pursuant to s. 624.4085 relating to the office’s actions regarding any insurer’s risk-based capital plan, revised risk-based capital plan, risk-based capital report, or adjusted risk-based capital report, are exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution, except as otherwise provided in this section. Such hearings shall be recorded by a court reporter. The office shall open such hearings or provide a copy of the transcript of such hearings or information otherwise made confidential and exempt pursuant to this section to a department, agency, or instrumentality of this or another state or of the United States if the office determines the disclosure is necessary or proper for the enforcement of the laws of the United States or of this or another state.

(3) The exemptions provided by this section shall terminate:

(a) One year following the conclusion of any risk-based capital plan or revised risk-based capital plan; or

(b) On the date of entry of an order of seizure, rehabilitation, or liquidation pursuant to chapter 631.

History.—s. 1, ch. 97-293; s. 1, ch. 2002-39; s. 786, ch. 2003-261.



624.4094 - Bail bond premiums.

624.4094 Bail bond premiums.—

(1) The Legislature finds that a significant portion of bail bond premiums is retained by the licensed bail bond agents or licensed managing general agents. For purposes of reporting in financial statements required to be filed with the office pursuant to s. 624.424, direct written premiums for bail bonds by a domestic insurer in this state shall be reported net of any amounts retained by licensed bail bond agents or licensed managing general agents. However, in no case shall the direct written premiums for bail bonds be less than 6.5 percent of the total consideration received by the agent for all bail bonds written by the agent. This subsection also applies to any determination of compliance with s. 624.4095.

(2) Premiums assumed by a domestic insurer shall be reported consistent with subsections (1) and (4) for purposes of filing financial statements with the office.

(3) Each domestic bail bond insurer shall keep complete and accurate records of the total consideration paid for all bail bonds written by such insurer.

(4) Each domestic bail bond insurer shall disclose the following information in the notes to the financial statement in the insurer’s annual statement filed with the office.

(a) The gross bail bond premiums written in each state by agents for the company.

(b) The amount of premium taxes incurred by the company in each state.

(c) Total consideration withheld by agents and not reported as an expense by the insurer in financial statements filed with the office.

(d) The amount of bail bond premium included on the surety line of the annual statement filed with the office.

History.—s. 1, ch. 2000-126; s. 787, ch. 2003-261; s. 17, ch. 2014-38.



624.4095 - Premiums written; restrictions.

624.4095 Premiums written; restrictions.—

(1) Whenever an insurer’s ratio of actual or projected annual written premiums as adjusted in accordance with subsection (4) to current or projected surplus as to policyholders as adjusted in accordance with subsection (6) exceeds 10 to 1 for gross written premiums or exceeds 4 to 1 for net written premiums, the office shall suspend the insurer’s certificate of authority or establish by order maximum gross or net annual premiums to be written by the insurer consistent with maintaining the ratios specified herein unless the insurer demonstrates to the office’s satisfaction that exceeding the ratios of this section does not endanger the financial condition of the insurer or endanger the interests of the insurer’s policyholders.

(2) Projected annual net or gross premiums shall be based on the actual writings to date for the insurer’s current calendar year or the insurer’s writings for the previous calendar year or both. Ratios shall be computed on an annualized basis.

(3) For the purposes of this section, gross premiums written means direct premiums written and reinsurance assumed.

(4) For the purposes of this section, for the calendar year ending December 31, 1990, and each subsequent year, premiums shall be calculated as the product of the actual or projected premiums and the following:

(a) For property insurance, 0.90.

(b) For casualty insurance, 1.25.

(c) For health insurance, 0.80.

(d) For all other kinds of insurance, 1.00.

(5) This section shall not apply to:

(a) Life insurance written by life or life and health insurers; or

(b) Life and health insurers which have a surplus as to policyholders greater than $40 million and which have written health insurance during each of the immediately preceding five calendar years.

(6) For the purposes of this section, surplus as to policyholders for life and health insurers shall be calculated as follows: (actual or projected surplus as to policyholders) minus (surplus as to policyholders required to be maintained under s. 624.408 for liabilities relating to life insurance).

(7) For purposes of ss. 624.407 and 624.408 and this section, with regard to capital and surplus required, gross written premiums for federal multiple-peril crop insurance that is ceded to the Federal Crop Insurance Corporation and authorized reinsurers shall not be included when calculating the insurer’s gross writing ratio. The liabilities for ceded reinsurance premiums payable for federal multiple-peril crop insurance ceded to the Federal Crop Insurance Corporation and authorized reinsurers shall be netted against the asset for amounts recoverable from reinsurers. Each insurer that writes other insurance products together with federal multiple-peril crop insurance shall disclose in the notes to the annual and quarterly financial statement, or file a supplement to the financial statement that discloses, a breakout of the gross written premiums for federal multiple-peril crop insurance.

History.—s. 4, ch. 85-245; s. 1, ch. 86-286; s. 27, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 788, ch. 2003-261; ss. 7, 9, ch. 2011-7; HJR 7103, 2011 Regular Session.



624.410 - Permissible insuring combinations without additional capital funds.

624.410 Permissible insuring combinations without additional capital funds.—A property insurer may include such amount and kind of insurance against legal liability for injury, damage, or loss to the person or property of others, and for medical, hospital, and surgical expense related to such injury, as the office deems to be reasonably incidental to insurance of real property against fire and other perils under policies covering residential properties involving not more than four families, with or without incidental office, professional, private school or studio occupancy by an insured, whether or not the premium or rate charged for certain perils so covered is specified in the policy. Any provision of s. 624.609 to the contrary notwithstanding, no insurer authorized as to property insurance only shall, pursuant to this subsection, retain risk as to any one subject of insurance as to hazards other than property insurance hazards, in an amount exceeding 5 percent of its surplus as to policyholders.

History.—s. 54, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 46, 64, 809(1st), ch. 82-243; s. 28, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 789, ch. 2003-261.



624.411 - Deposit requirement; domestic insurers and foreign insurers.

624.411 Deposit requirement; domestic insurers and foreign insurers.—

(1) As to domestic insurers, the office shall not issue or permit to exist a certificate of authority unless such insurer has deposited and maintains deposited in trust for the protection of the insurer’s policyholders or its policyholders and creditors with the department securities eligible for such deposit under s. 625.52, having at all times a value of not less than as follows:

(a) To transact casualty insurance, $250,000.

(b) To transact all other kinds of insurance, $100,000 per kind of insurance.

(c) A domestic insurer authorized to transact more than one kind of insurance shall not be required to deposit more than $300,000 under this subsection.

(2) As to foreign insurers, the office, upon issuing or permitting to exist a certificate of authority, may require for good cause a deposit and maintenance of the deposit in trust for the protection of the insured’s policyholders or its policyholders and creditors with the department securities eligible for such deposit under s. 625.52, having at all times a value of not less than as follows:

(a) To transact casualty insurance, $150,000.

(b) To transact all other kinds of insurance, $100,000 per kind of insurance.

(c) A foreign insurer authorized to transact more than one kind of insurance in this state shall not be required to deposit more than $200,000 under this subsection.

(d) A foreign insurer with surplus as to policyholders of more than $10 million according to its latest annual statement shall not be required to make a deposit under this subsection.

(3) Whenever the office determines that the financial condition of an insurer has deteriorated or that the policyholders’ best interests are not being preserved by the activities of an insurer, the office may require such insurer to deposit and maintain deposited in trust with the department for the protection of the insurer’s policyholders or its policyholders and creditors, for such time as the office deems necessary, securities eligible for such deposit under s. 625.52, having a market value of not less than the amount which the office determines is necessary, which amount shall be not less than $100,000, or more than 25 percent of the insurer’s obligations in this state, as determined from the latest annual financial statement of the insured. The deposit required under this subsection shall not exceed $2 million and is in addition to any other deposits required of an insurer pursuant to subsections (1) and (2) or any other provisions of the Florida Insurance Code.

(4) All such deposits in this state are subject to the applicable provisions of part III of chapter 625.

History.—s. 55, ch. 59-205; s. 1, ch. 61-166; s. 1, ch. 63-19; ss. 13, 35, ch. 69-106; s. 1, ch. 71-89; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 16, ch. 77-468; ss. 2, 3, ch. 81-318; ss. 47, 64, 809(1st), ch. 82-243; s. 5, ch. 85-245; s. 10, ch. 87-226; s. 29, ch. 89-360; s. 9, ch. 90-249; s. 13, ch. 90-366; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 790, ch. 2003-261.



624.412 - Deposit of alien insurers.

624.412 Deposit of alien insurers.—

(1) An alien insurer shall not have authority to transact insurance in this state unless it has and maintains within the United States as trust deposits with public officials having supervision over insurers, or with trustees, public depositories, or trust institutions approved by the office, assets available for discharge of its United States insurance obligations, which assets shall be in amount not less than the outstanding reserves and other liabilities of the insurer arising out of its insurance transactions in the United States together with the amount of surplus as to policyholders required by s. 624.408 of a domestic stock insurer transacting like kinds of insurance.

(2) Any such deposit made in this state shall be held for the protection of the insurer’s policyholders or policyholders and creditors in the United States and shall be subject to the applicable provisions of part III of chapter 625 and chapter 630.

History.—s. 56, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 48, 64, 809(1st), ch. 82-243; ss. 17, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 80, ch. 98-199; s. 791, ch. 2003-261.



624.413 - Application for certificate of authority.

624.413 Application for certificate of authority.—

(1) To apply for a certificate of authority, an insurer shall file its application therefor with the office, upon a form adopted by the commission and furnished by the office, showing its name; location of its home office and, if an alien insurer, its principal office in the United States; kinds of insurance to be transacted; state or country of domicile; and such additional information as the commission reasonably requires, together with the following documents:

(a) One copy of its corporate charter, articles of incorporation, existing and proposed nonfacultative reinsurance contracts, declaration of trust, or other charter documents, with all amendments thereto, certified by the public official with whom the originals are on file in the state or country of domicile.

(b) If a mutual insurer, a copy of its bylaws, as amended, certified by its secretary or other officer having custody thereof.

(c) If a foreign or alien reciprocal insurer, a copy of the power of attorney of its attorney in fact and of its subscribers’ agreement, if any, certified by the attorney in fact; and, if a domestic reciprocal insurer, the declaration provided for in s. 629.081.

(d) A copy of its financial statement as of December 31 next preceding, containing information generally included in insurer financial statements prepared in accordance with generally accepted insurance accounting principles and practices and in a form generally utilized by insurers for financial statements, sworn to by at least two executive officers of the insurer, or certified by the public official having supervision of insurance in the insurer’s state of domicile or of entry into the United States. To facilitate uniformity in financial statements, the commission may by rule adopt the form for financial statements approved by the National Association of Insurance Commissioners in 2002, and may adopt subsequent amendments thereto if the form remains substantially consistent.

(e) Supplemental quarterly financial statements for each calendar quarter since the beginning of the year of its application for the certificate of authority, sworn to by at least two of its executive officers. To facilitate uniformity in financial statements, the commission may by rule adopt the form for quarterly financial statements approved by the National Association of Insurance Commissioners in 2002, and may adopt subsequent amendments thereto if the form remains substantially consistent.

(f) If a foreign or alien insurer, a copy of the report of the most recent examination of the insurer certified by the public official having supervision of insurance in its state of domicile or of entry into the United States. The end of the most recent year covered by the examination must be within the 5-year period preceding the date of application. In lieu of the certified examination report, the office may accept an audited certified public accountant’s report prepared on a basis consistent with the insurance laws of the insurer’s state of domicile, certified by the public official having supervision of insurance in its state of domicile or of entry into the United States.

(g) If a foreign or alien insurer, a certificate of compliance from the public official having supervision of insurance in its state or country of domicile showing that it is duly organized and authorized to transact insurance therein and the kinds of insurance it is so authorized to transact.

(h) If a foreign or alien insurer, a certificate of the public official having custody of any deposit maintained by the insurer in another state in lieu of a deposit or part thereof required in this state under s. 624.411 or s. 624.412, showing the amount of such deposit and the assets or securities of which comprised.

(i) If a life insurer, a certificate of valuation.

(j) If an alien insurer, a copy of the appointment and authority of its United States manager, certified by its officer having custody of its records.

(2) The application shall be accompanied by the applicable fees and license tax as specified in s. 624.501.

History.—s. 57, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 49, 64, 809(1st), ch. 82-243; s. 6, ch. 85-245; s. 30, ch. 89-360; ss. 18, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 792, ch. 2003-261; s. 3, ch. 2015-42.



624.4135 - Redomestication.

624.4135 Redomestication.—The commission shall adopt rules establishing procedures and forms for a foreign insurer to apply for a certificate of authority as a domestic insurer.

History.—s. 3, ch. 2000-370; s. 793, ch. 2003-261.



624.414 - Issuance or refusal of authority.

624.414 Issuance or refusal of authority.—The fee for filing application for a certificate of authority shall not be subject to refund. The office shall issue to the applicant insurer a proper certificate of authority if it finds that the insurer has met the requirements of this code, exclusive of the requirements relative to the filing and approval of an insurer’s policy forms, riders, endorsements, applications, and rates. If it does not so find, the office shall issue its order refusing the certificate. The certificate, if issued, shall specify the kind or kinds and line or lines of insurance the insurer is authorized to transact in this state. The issuance of a certificate of authority does not signify that an insurer has met the requirements of this code relative to the filing and approval of an insurer’s policy forms, riders, endorsements, applications, and rates which may be required prior to an insurer actually writing any premiums.

History.—s. 58, ch. 59-205; s. 1, ch. 65-242; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 50, 64, 809(1st), ch. 82-243; s. 31, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 794, ch. 2003-261.



624.415 - Ownership of certificate of authority; return.

624.415 Ownership of certificate of authority; return.—Although issued to the insurer, the certificate of authority is at all times the property of this state. Upon any expiration, suspension, or termination thereof, the insurer shall promptly deliver the certificate of authority to the office.

History.—s. 59, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 64, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 795, ch. 2003-261.



624.416 - Continuance, expiration, reinstatement, and amendment of certificate of authority.

624.416 Continuance, expiration, reinstatement, and amendment of certificate of authority.—

(1) A certificate of authority issued under this code shall continue in force as long as the insurer is entitled thereto under this code and until suspended, revoked, or terminated at the request of the insurer; subject, however, to continuance of the certificate by the insurer each year by:

(a) Payment prior to June 1 of the annual license tax provided for in s. 624.501(3);

(b) Due filing by the insurer of its annual statement for the calendar year preceding as required under s. 624.424; and

(c) Payment by the insurer of applicable taxes with respect to the preceding calendar year as required under this code.

(2) If not so continued by the insurer, its certificate of authority shall expire at midnight on the May 31 next following such failure of the insurer so to continue it in force. The office shall promptly notify the insurer of the occurrence of any failure resulting in impending expiration of its certificate of authority.

(3) The office may, in its discretion, reinstate a certificate of authority which the insurer has inadvertently permitted to expire, after the insurer has fully cured all its failures which resulted in the expiration, and upon payment by the insurer of the fee for reinstatement, in the amount provided in s. 624.501(1)(b). Otherwise, the insurer shall be granted another certificate of authority only after filing application therefor and meeting all other requirements as for an original certificate of authority in this state.

(4) The office may amend a certificate of authority at any time to accord with changes in the insurer’s charter or insuring powers.

History.—s. 60, ch. 59-205; s. 1, ch. 63-149; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 51, 64, 809(1st), ch. 82-243; ss. 19, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 796, ch. 2003-261.



624.418 - Suspension, revocation of certificate of authority for violations and special grounds.

624.418 Suspension, revocation of certificate of authority for violations and special grounds.—

(1) The office shall suspend or revoke an insurer’s certificate of authority if it finds that the insurer:

(a) Is in unsound financial condition.

(b) Is using such methods and practices in the conduct of its business as to render its further transaction of insurance in this state hazardous or injurious to its policyholders or to the public.

(c) Has failed to pay any final judgment rendered against it in this state within 60 days after the judgment became final.

(d) No longer meets the requirements for the authority originally granted.

(2) The office may, in its discretion, suspend or revoke the certificate of authority of an insurer if it finds that the insurer:

(a) Has violated any lawful order or rule of the office or commission or any provision of this code.

(b) Has refused to be examined or to produce its accounts, records, and files for examination, or if any of its officers have refused to give information with respect to its affairs or to perform any other legal obligation as to such examination, when required by the office.

(c) Has for any line, class, or combination thereof, with such frequency as to indicate its general business practice in this state, without just cause refused to pay proper claims arising under its policies, whether any such claim is in favor of an insured or is in favor of a third person with respect to the liability of an insured to such third person, or without just cause compels such insureds or claimants to accept less than the amount due them or to employ attorneys or to bring suit against the insurer or such an insured to secure full payment or settlement of such claims.

(d) Is affiliated with and under the same general management or interlocking directorate or ownership as another insurer which transacts direct insurance in this state without having a certificate of authority therefor, except as permitted as to surplus lines insurers under part VIII of chapter 626.

(e) Has been convicted of, or entered a plea of guilty or nolo contendere to, a felony relating to the transaction of insurance, in this state or in any other state, without regard to whether adjudication was withheld.

(f) Has a ratio of net premiums written to surplus as to policyholders that exceeds 4 to 1, and the office has reason to believe that the financial condition of the insurer endangers the interests of the policyholders. The ratio of net premiums written to surplus as to policyholders shall be on an annualized actual or projected basis. The ratio shall be based on the insurer’s current calendar year activities and experience to date or the insurer’s previous calendar year activities and experience, or both, and shall be calculated to represent a 12-month period. However, the provisions of this paragraph do not apply to any insurance or insurer exempted from s. 624.4095.

(g) Is under suspension or revocation in another state.

(3) The insolvency or impairment of an insurer constitutes an immediate serious danger to the public health, safety, or welfare; and the office may, at its discretion, without prior notice and the opportunity for hearing immediately suspend the certificate of authority of an insurer upon a determination that:

(a) The insurer is impaired or insolvent; or

(b) Receivership, conservatorship, rehabilitation, or other delinquency proceedings have been initiated against the insurer by the public insurance supervisory official of any state.

History.—s. 62, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 71-320; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 17, ch. 77-468; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 53, 64, 809(1st), ch. 82-243; s. 7, ch. 85-245; s. 11, ch. 87-226; s. 2, ch. 90-119; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 797, ch. 2003-261.



624.420 - Order, notice of suspension or revocation of certificate of authority; effect; publication.

624.420 Order, notice of suspension or revocation of certificate of authority; effect; publication.—

(1) Suspension or revocation of an insurer’s certificate of authority shall be by the order of the office. The office shall promptly also give notice of such suspension or revocation to the insurer’s agents in this state of record. The insurer shall not solicit or write any new coverages in this state during the period of any such suspension and may renew coverages only upon a finding by the office that the insurer is capable of servicing the renewal coverage. The insurer shall not solicit or write any new or renewal coverages after any such revocation.

(2) In its discretion, the office may cause notice of any such suspension or revocation to be published in one or more newspapers of general circulation published in this state.

History.—s. 64, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 64, 809(1st), ch. 82-243; s. 32, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 798, ch. 2003-261.



624.421 - Duration of suspension; insurer’s obligations during suspension period; reinstatement.

624.421 Duration of suspension; insurer’s obligations during suspension period; reinstatement.—

(1) Suspension of an insurer’s certificate of authority shall be for:

(a) A fixed period of time not to exceed 2 years; or

(b) Until the occurrence of a specific event necessary for remedying the reasons for suspension.

Such suspension may be modified, rescinded, or reversed.

(2) During the period of suspension, the insurer shall file with the office all documents and information and pay all license fees and taxes as required under this code as if the certificate had continued in full force.

(3) If the suspension of the certificate of authority is for a fixed period of time and the certificate of authority has not been otherwise terminated, upon expiration of the suspension period the insurer’s certificate of authority shall be reinstated unless the office finds that the insurer is not in compliance with the requirements of this code. The office shall promptly notify the insurer of such reinstatement, and the insurer shall not consider its certificate of authority reinstated until so notified by the office. If not reinstated, the certificate of authority shall be deemed to have expired as of the end of the suspension period or upon failure of the insurer to continue the certificate during the suspension period in accordance with subsection (2), whichever event first occurs.

(4) If the suspension of the certificate of authority was until the occurrence of a specific event or events and the certificate of authority has not been otherwise terminated, upon the presentation of evidence satisfactory to the office that the specific event or events have occurred, the insurer’s certificate of authority shall be reinstated unless the office finds that the insurer is otherwise not in compliance with the requirements of this code. The office shall promptly notify the insurer of such reinstatement, and the insurer shall not consider its certificate of authority reinstated until so notified by the office. If satisfactory evidence as to the occurrence of the specific event or events has not been presented to the office within 2 years of the date of such suspension, the certificate of authority shall be deemed to have expired as of 2 years from the date of suspension or upon failure of the insurer to continue the certificate during the suspension period in accordance with subsection (2), whichever first occurs.

(5) Upon reinstatement of the insurer’s certificate of authority, the authority of its agents in this state to represent the insurer shall likewise reinstate. The office shall promptly notify the insurer of such reinstatement.

History.—s. 65, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 54, 64, 809(1st), ch. 82-243; s. 33, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 799, ch. 2003-261.



624.4211 - Administrative fine in lieu of suspension or revocation.

624.4211 Administrative fine in lieu of suspension or revocation.—

(1) If the office finds that one or more grounds exist for the discretionary revocation or suspension of a certificate of authority issued under this chapter, the office may, in lieu of such revocation or suspension, impose a fine upon the insurer.

(2) With respect to any nonwillful violation, such fine may not exceed $5,000 per violation. In no event shall such fine exceed an aggregate amount of $20,000 for all nonwillful violations arising out of the same action. If an insurer discovers a nonwillful violation, the insurer shall correct the violation and, if restitution is due, make restitution to all affected persons. Such restitution shall include interest at 12 percent per year from either the date of the violation or the date of inception of the affected person’s policy, at the insurer’s option. The restitution may be a credit against future premiums due provided that interest accumulates until the premiums are due. If the amount of restitution due to any person is $50 or more and the insurer wishes to credit it against future premiums, it shall notify such person that she or he may receive a check instead of a credit. If the credit is on a policy that is not renewed, the insurer shall pay the restitution to the person to whom it is due.

(3) With respect to any knowing and willful violation of a lawful order or rule of the office or commission or a provision of this code, the office may impose a fine upon the insurer in an amount not to exceed $40,000 for each such violation. In no event shall such fine exceed an aggregate amount of $200,000 for all knowing and willful violations arising out of the same action. In addition to such fines, the insurer shall make restitution when due in accordance with subsection (2).

(4) The failure of an insurer to make restitution when due as required under this section constitutes a willful violation of this code. However, if an insurer in good faith is uncertain as to whether any restitution is due or as to the amount of such restitution, it shall promptly notify the office of the circumstances; and the failure to make restitution pending a determination thereof shall not constitute a violation of this code.

History.—s. 1, ch. 72-248; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 55, 64, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 183, ch. 97-102; s. 800, ch. 2003-261; s. 4, ch. 2008-66.



624.4212 - Confidentiality of proprietary business and other information.

624.4212 Confidentiality of proprietary business and other information.—

(1) As used in this section, the term “proprietary business information” means information, regardless of form or characteristics, which is owned or controlled by an insurer, or a person or an affiliated person who seeks acquisition of controlling stock in a domestic stock insurer or controlling company, and which:

(a) Is intended to be and is treated by the insurer or the person as private in that the disclosure of the information would cause harm to the insurer, the person, or the company’s business operations and that the information has not been disclosed unless disclosed pursuant to a statutory requirement, an order of a court or administrative body, or a private agreement that provides that the information will not be released to the public;

(b) Is not otherwise readily ascertainable or publicly available by proper means by other persons from another source in the same configuration as requested by the office; and

(c) Includes:

1. Trade secrets as defined in s. 688.002 which comply with s. 624.4213.

2. Information relating to competitive interests, the disclosure of which would impair the competitive business of the provider of the information.

3. The source, nature, and amount of the consideration used or to be used in carrying out a merger or other acquisition of control in the ordinary course of business, including the identity of the lender, if the person filing a statement regarding consideration so requests.

4. Information relating to bids or other contractual data, the disclosure of which would impair the efforts of the insurer or its affiliates to contract for goods or services on favorable terms.

5. Internal auditing controls and reports of internal auditors.

(2) Proprietary business information contained in the following items held by the office is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) The actuarial opinion summary required under ss. 624.424(1)(b) and 625.121(3) and information related thereto.

(b) A notice filed with the office by the person or affiliated person who seeks to divest controlling stock in an insurer pursuant to s. 628.461.

(c) The filings required under s. 628.801 and information related thereto.

(d) The enterprise risk report required under ss. 628.461(3) and 628.801 and information related thereto.

(e) Information provided to or obtained by the office pursuant to participation in a supervisory college established under s. 628.805.

(f) Beginning on the operative date of the valuation manual as defined in s. 625.1212(2):

1. An actuarial examination conducted pursuant to s. 625.1212(5)(c), and information related thereto;

2. The annual certification submitted by the insurer pursuant to s. 625.1212(6)(b)2., and information related thereto;

3. The principle-based valuation report filed pursuant to s. 625.1212(6)(b)3., and information related thereto; and

4. Mortality, morbidity, policyholder behavior, or expense experience and other data submitted pursuant to s. 625.1212(7), which includes potentially company identifiable or personally identifiable information.

(3) Except for information obtained by the office which would otherwise be available for public inspection, the following information held by the office is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) An ORSA summary report, a substantially similar ORSA report, and supporting documents submitted pursuant to s. 628.8015.

(b) A corporate governance annual disclosure and supporting documents submitted pursuant to s. 628.8015.

(4) Information received from the NAIC, a governmental entity in this or another state, the Federal Government, or a government of another nation which is confidential or exempt if held by that entity and which is held by the office for use in the performance of its duties relating to insurer valuation and solvency is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(5) The office may disclose information made confidential and exempt under this section:

(a) If the insurer to which it pertains gives prior written consent;

(b) Pursuant to a court order;

(c) To the Actuarial Board for Counseling and Discipline upon a request stating that the information is for the purpose of professional disciplinary proceedings and specifying procedures satisfactory to the office for preserving the confidentiality of the information;

(d) To other states, federal and international agencies, the National Association of Insurance Commissioners and its affiliates and subsidiaries, and state, federal, and international law enforcement authorities, including members of a supervisory college described in s. 628.805 if the recipient agrees in writing to maintain the confidential and exempt status of the document, material, or other information and has certified in writing its legal authority to maintain such confidentiality; or

(e) For the purpose of aggregating information on an industrywide basis and disclosing the information to the public only if the specific identities of the insurers, or persons or affiliated persons, are not revealed.

(6) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and is repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2014-100; s. 1, ch. 2016-205.



624.4213 - Trade secret documents.

624.4213 Trade secret documents.—

(1) If any person who is required to submit documents or other information to the office or department pursuant to the insurance code or by rule or order of the office, department, or commission claims that such submission contains a trade secret, such person may file with the office or department a notice of trade secret as provided in this section. Failure to do so constitutes a waiver of any claim by such person that the document or information is a trade secret.

(a) Each page of such document or specific portion of a document claimed to be a trade secret must be clearly marked as “trade secret.”

(b) All material marked as a trade secret must be separated from all non-trade secret material, such as being submitted in a separate envelope clearly marked as “trade secret.”

(c) In submitting a notice of trade secret to the office or department, the submitting party must include an affidavit certifying under oath to the truth of the following statements concerning all documents or information that are claimed to be trade secrets:

1. [I consider/My company considers] this information a trade secret that has value and provides an advantage or an opportunity to obtain an advantage over those who do not know or use it.

2. [I have/My company has] taken measures to prevent the disclosure of the information to anyone other than those who have been selected to have access for limited purposes, and [I intend/my company intends] to continue to take such measures.

3. The information is not, and has not been, reasonably obtainable without [my/our] consent by other persons by use of legitimate means.

4. The information is not publicly available elsewhere.

(2) If the office or department receives a public records request for a document or information that is marked and certified as a trade secret, the office or department shall promptly notify the person that certified the document as a trade secret. The notice shall inform such person that he or she or his or her company has 30 days following receipt of such notice to file an action in circuit court seeking a determination whether the document in question contains trade secrets and an order barring public disclosure of the document. If that person or company files an action within 30 days after receipt of notice of the public records request, the office or department may not release the documents pending the outcome of the legal action. The failure to file an action within 30 days constitutes a waiver of any claim of confidentiality, and the office or department shall release the document as requested.

(3) The office or department may disclose a trade secret, together with the claim that it is a trade secret, to an officer or employee of another governmental agency whose use of the trade secret is within the scope of his or her employment.

History.—s. 5, ch. 2008-66; s. 78, ch. 2009-21.



624.422 - Service of process; appointment of Chief Financial Officer as process agent.

624.422 Service of process; appointment of Chief Financial Officer as process agent.—

(1) Each licensed insurer, whether domestic, foreign, or alien, shall be deemed to have appointed the Chief Financial Officer and her or his successors in office as its attorney to receive service of all legal process issued against it in any civil action or proceeding in this state; and process so served shall be valid and binding upon the insurer.

(2) Prior to its authorization to transact insurance in this state, each insurer shall file with the department designation of the name and address of the person to whom process against it served upon the Chief Financial Officer is to be forwarded. The insurer may change the designation at any time by a new filing.

(3) Service of process upon the Chief Financial Officer as the insurer’s attorney pursuant to such an appointment shall be the sole method of service of process upon an authorized domestic, foreign, or alien insurer in this state.

History.—s. 66, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 56, 64, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 184, ch. 97-102; s. 801, ch. 2003-261.



624.423 - Serving process.

624.423 Serving process.—

(1) Service of process upon the Chief Financial Officer as process agent of the insurer under s. 624.422 and s. 626.937 shall be made by serving a copy of the process upon the Chief Financial Officer or upon her or his assistant, deputy, or other person in charge of her or his office. Service may also be made by mail or electronically as provided in s. 48.151. Upon receiving such service, the Chief Financial Officer shall retain a record copy and promptly forward one copy of the process by registered or certified mail or by other verifiable means, as provided under s. 624.307(9), to the person last designated by the insurer to receive the same, as provided under s. 624.422(2). For purposes of this section, records may be retained as paper or electronic copies.

(2) If process is served upon the Chief Financial Officer as an insurer’s process agent, the insurer is not required to answer or plead except within 20 days after the date upon which the Chief Financial Officer sends or makes available by other verifiable means a copy of the process served upon her or him as required by subsection (1).

(3) Process served upon the Chief Financial Officer and sent or made available in accordance with this section and s. 624.307(9) shall for all purposes constitute valid and binding service thereof upon the insurer.

History.—s. 67, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 64, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 185, ch. 97-102; s. 802, ch. 2003-261; s. 7, ch. 2011-159; s. 11, ch. 2016-132.



624.424 - Annual statement and other information.

624.424 Annual statement and other information.—

(1)(a) Each authorized insurer shall file with the office full and true statements of its financial condition, transactions, and affairs. An annual statement covering the preceding calendar year shall be filed on or before March 1, and quarterly statements covering the periods ending on March 31, June 30, and September 30 shall be filed within 45 days after each such date. The office may, for good cause, grant an extension of time for filing an annual or quarterly statement. The statements must contain information generally included in insurers’ financial statements prepared in accordance with generally accepted insurance accounting principles and practices and in a form generally used by insurers for financial statements, sworn to by at least two executive officers of the insurer or, if a reciprocal insurer, by oath of the attorney in fact or its like officer if a corporation. To facilitate uniformity in financial statements and to facilitate office analysis, the commission may by rule adopt the form and instructions for financial statements approved by the NAIC in 2014, and subsequent amendments thereto if the methodology remains substantially consistent, and may by rule require each insurer to submit to the office, or such organization as the office may designate, all or part of the information contained in the financial statement in a computer-readable form compatible with the electronic data processing system specified by the office.

(b) Each insurer’s annual statement must contain:

1. A statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or by a qualified loss reserve specialist, pursuant to criteria established by rule of the commission. In adopting the rule, the commission shall consider any criteria established by the NAIC. The office may require semiannual updates of the annual statement of opinion for a particular insurer if the office has reasonable cause to believe that such reserves are understated to the extent of materially misstating the financial position of the insurer. Workpapers in support of the statement of opinion must be provided to the office upon request. This paragraph does not apply to life insurance, health insurance, or title insurance.

2. An actuarial opinion summary written by the insurer’s appointed actuary. The summary must be filed in accordance with the appropriate NAIC property and casualty annual statement instructions. Proprietary business information contained in the summary is confidential and exempt under s. 624.4212, and the summary and related information are not subject to subpoena or discovery directly from the office. Neither the office nor any person who received documents, materials, or other information while acting under the authority of the office, or with whom such information is shared pursuant to s. 624.4212, may testify in a private civil action concerning such confidential information. However, the department or office may use the confidential and exempt information in the furtherance of any regulatory or legal action brought against an insurer as a part of the official duties of the department or office. No waiver of any other applicable claim of confidentiality or privilege may occur as a result of a disclosure to the office under this section or any other section of the insurance code. This paragraph does not apply to life and health insurers subject to s. 625.121(3) before the operative date of the valuation manual as defined in s. 625.1212(2), and does not apply to life and health insurers subject to s. 625.1212(4) on or after such operative date.

(c) The commission may by rule require reports or filings required under the insurance code to be submitted by electronic means in a computer-readable form compatible with the electronic data processing equipment specified by the commission.

(2) The statement of an alien insurer shall be verified by the insurer’s United States manager or other officer duly authorized. It shall be a separate statement, to be known as its general statement, of its transactions, assets, and affairs within the United States unless the office requires otherwise. If the office requires a statement as to the insurer’s affairs elsewhere, the insurer shall file such statement with the office as soon as reasonably possible.

(3) Each insurer having a deposit as required under s. 624.411 shall file with the office annually with its annual statement a certificate to the effect that the assets so deposited have a market value equal to or in excess of the amount of deposit so required.

(4) At the time of filing, the insurer shall pay the fee for filing its annual statement in the amount specified in s. 624.501.

(5) The office may refuse to continue, or may suspend or revoke, the certificate of authority of an insurer failing to file its annual or quarterly statements and accompanying certificates when due.

(6) In addition to information called for and furnished in connection with its annual or quarterly statements, an insurer shall furnish to the office as soon as reasonably possible such information as to its transactions or affairs as the office may from time to time request in writing. All such information furnished pursuant to the office’s request shall be verified by the oath of two executive officers of the insurer or, if a reciprocal insurer, by the oath of the attorney in fact or its like officers if a corporation.

(7) The signatures of all such persons when written on annual or quarterly statements or other reports required by this section shall be presumed to have been so written by authority of the person whose signature is affixed thereon. The affixing of any signature by anyone other than the purported signer constitutes a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(8)(a) All authorized insurers must have conducted an annual audit by an independent certified public accountant and must file an audited financial report with the office on or before June 1 for the preceding year ending December 31. The office may require an insurer to file an audited financial report earlier than June 1 upon 90 days’ advance notice to the insurer. The office may immediately suspend an insurer’s certificate of authority by order if an insurer’s failure to file required reports, financial statements, or information required by this subsection or rule adopted pursuant thereto creates a significant uncertainty as to the insurer’s continuing eligibility for a certificate of authority.

(b) Any authorized insurer otherwise subject to this section having direct premiums written in this state of less than $1 million in any calendar year and fewer than 1,000 policyholders or certificateholders of directly written policies nationwide at the end of such calendar year is exempt from this section for such year unless the office makes a specific finding that compliance is necessary in order for the office to carry out its statutory responsibilities. However, any insurer having assumed premiums pursuant to contracts or treaties or reinsurance of $1 million or more is not exempt. Any insurer subject to an exemption must submit by March 1 following the year to which the exemption applies an affidavit sworn to by a responsible officer of the insurer specifying the amount of direct premiums written in this state and number of policyholders or certificateholders.

(c) The board of directors of an insurer shall hire the certified public accountant that prepares the audit required by this subsection and the board shall establish an audit committee of three or more directors of the insurer or an affiliated company. The audit committee shall be responsible for discussing audit findings and interacting with the certified public accountant with regard to her or his findings. The audit committee shall be comprised solely of members who are free from any relationship that, in the opinion of its board of directors, would interfere with the exercise of independent judgment as a committee member. The audit committee shall report to the board any findings of adverse financial conditions or significant deficiencies in internal controls that have been noted by the accountant. The insurer may request the office to waive this requirement of the audit committee membership based upon unusual hardship to the insurer.

(d) An insurer may not use the same accountant or partner of an accounting firm responsible for preparing the report required by this subsection for more than 5 consecutive years. Following this period, the insurer may not use such accountant or partner for a period of 5 years, but may use another accountant or partner of the same firm. An insurer may request the office to waive this prohibition based upon an unusual hardship to the insurer and a determination that the accountant is exercising independent judgment that is not unduly influenced by the insurer considering such factors as the number of partners, expertise of the partners or the number of insurance clients of the accounting firm; the premium volume of the insurer; and the number of jurisdictions in which the insurer transacts business.

(e) The commission shall adopt rules to administer this subsection which must be in substantial conformity with the 2006 Annual Financial Reporting Model Regulation adopted by the NAIC or subsequent amendments, except where inconsistent with the requirements of this subsection. Any exception to, waiver of, or interpretation of accounting requirements of the commission must be in writing and signed by an authorized representative of the office. An insurer may not raise an exception to, waiver of, or interpretation of accounting requirements as a defense in an action, unless previously issued in writing by an authorized representative of the office.

(9)(a) Each authorized insurer shall, pursuant to s. 409.910(20), provide records and information to the Agency for Health Care Administration to identify potential insurance coverage for claims filed with that agency and its fiscal agents for payment of medical services under the Medicaid program.

(b) Each authorized insurer shall, pursuant to s. 409.2561(5)(c), notify the Medicaid agency of a cancellation or discontinuance of a policy within 30 days if the insurer received notification from the Medicaid agency to do so.

(c) Any information provided by an insurer under this subsection does not violate any right of confidentiality or contract that the insurer may have with covered persons. The insurer is immune from any liability that it may otherwise incur through its release of such information to the Agency for Health Care Administration.

(10) Each insurer or insurer group doing business in this state shall file on a quarterly basis in conjunction with financial reports required by paragraph (1)(a) a supplemental report on an individual and group basis on a form prescribed by the commission with information on personal lines and commercial lines residential property insurance policies in this state. The supplemental report shall include separate information for personal lines property policies and for commercial lines property policies and totals for each item specified, including premiums written for each of the property lines of business as described in ss. 215.555(2)(c) and 627.351(6)(a). The report shall include the following information for each county on a monthly basis:

(a) Total number of policies in force at the end of each month.

(b) Total number of policies canceled.

(c) Total number of policies nonrenewed.

(d) Number of policies canceled due to hurricane risk.

(e) Number of policies nonrenewed due to hurricane risk.

(f) Number of new policies written.

(g) Total dollar value of structure exposure under policies that include wind coverage.

(h) Number of policies that exclude wind coverage.

(11) Each insurer doing business in this state which reinsures through a captive insurance company as defined in s. 628.901, but without regard to domiciliary status, shall, in conjunction with the annual financial statement required under paragraph (1)(a), file a report with the office containing financial information specific to reinsurance assumed by each captive.

(a) The report shall be filed as a separate schedule designed to avoid duplication of disclosures required by the NAIC’s annual statement and instructions.

(b) Insurers must:

1. Identify the products ceded to the captive and whether the products are subject to rule 69O-164.020, Florida Administrative Code, the NAIC Valuation of Life Insurance Policies Regulation (Model #830), or the NAIC Actuarial Guideline XXXVIII (AG 38).

2. Disclose the assets of the captive in the format prescribed in the NAIC annual statement schedules.

3. Include a stand-alone actuarial opinion or certification identifying the differences between the assets the ceding company would be required to hold and the assets held by the captive.

History.—s. 68, ch. 59-205; ss. 13, 35, ch. 69-106; ss. 1, 2, ch. 70-56; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 18, ch. 77-468; ss. 2, 3, ch. 81-318; ss. 57, 64, 809(1st), ch. 82-243; s. 5, ch. 83-288; s. 8, ch. 85-245; s. 5, ch. 87-377; s. 9, ch. 89-183; s. 34, ch. 89-360; s. 3, ch. 90-119; s. 6, ch. 90-232; s. 35, ch. 90-295; ss. 20, 187, 188, ch. 91-108; s. 65, ch. 91-282; s. 4, ch. 91-429; s. 7, ch. 93-410; s. 81, ch. 95-211; s. 3, ch. 95-276; s. 186, ch. 97-102; s. 3, ch. 97-214; s. 6, ch. 97-292; s. 2, ch. 98-411; s. 258, ch. 99-8; s. 803, ch. 2003-261; s. 1, ch. 2009-189; s. 5, ch. 2011-174; s. 5, ch. 2014-101.



624.4241 - NAIC filing requirements.

624.4241 NAIC filing requirements.—

(1) Each domestic, foreign, and alien insurer who is authorized to transact insurance in this state shall file one extra copy of its annual statement convention blank, along with such additional filings as prescribed by the commission for the preceding year. Such extra copy shall be for the explicit purpose of allowing the office to forward it to the National Association of Insurance Commissioners.

(2) Coincident with the filing of the documents required in subsection (1), each insurer shall pay to the office a reasonable fee to cover the costs associated with the filing and analysis of the documents by the National Association of Insurance Commissioners and the office.

(3) The provisions of this section shall not apply to any foreign, domestic, or alien insurer which has filed such documents directly with the National Association of Insurance Commissioners if the National Association of Insurance Commissioners has certified receipt of the required documents to the office.

History.—s. 9, ch. 85-245; s. 1, ch. 86-286; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 804, ch. 2003-261.



624.4243 - Reporting of premium growth.

624.4243 Reporting of premium growth.—

(1) Each insurer that has been authorized to transact property and casualty insurance in this state for a continuous period of less than 3 years shall monthly calculate its premium growth as follows:

(a) For the 12-month period ending on the last day of the previous month, obtain the amount of the insurer’s direct and assumed written premiums for the United States and its territories.

(b) For the 12-month period immediately preceding the 12-month period specified in paragraph (a), obtain the amount of the insurer’s direct and assumed written premiums for the United States and its territories.

(c) Subtract the amount of premiums calculated under paragraph (b) from the amount of premiums calculated under paragraph (a).

(d) Divide the amount of premiums determined under paragraph (c) by the amount of premiums determined under paragraph (b).

(2) Until an insurer has held a certificate of authority in this state for 24 months, the insurer shall, instead of making the calculations required under subsection (1), report to the office no later than the last day of each month the insurer’s direct and assumed written premiums from the United States and its territories for the previous month.

(3) If the amount of the premium growth calculated by an insurer under this section exceeds 33 percent, the insurer shall, within 30 days after the end of the 12-month period ending on the last day of the previous month, file with the office a statement of the premium growth calculations under this section. The commission shall adopt rules specifying the form for the report. In response to a report under this section, the office may require the insurer to submit an explanation of the insurer’s pattern of premium growth.

(4) For the purposes of this section, direct and assumed written premiums shall be calculated in the same manner as for the preparation of the insurer’s annual statement under s. 624.424.

History.—s. 8, ch. 93-410; s. 1, ch. 93-412; s. 805, ch. 2003-261.



624.4245 - Change in controlling interest of foreign or alien insurer; report required.

624.4245 Change in controlling interest of foreign or alien insurer; report required.—In the event of a change in the controlling capital stock or a change of 50 percent or more of the assets of a foreign or alien insurer, such insurer shall report such change in writing to the office within 30 days of the effective date thereof. The report shall contain the name and address of the new owner or owners of the controlling stock or assets, the nature and value of the new assets, and such other relevant information as the commission or office may reasonably require. For the purposes of this section, the term “controlling capital stock” means a sufficient number of shares of the issued and outstanding capital stock of such insurer or person so as to give the owner thereof power to exercise a controlling influence over the management or policies of such insurer or person.

History.—s. 1, ch. 70-323; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 58, 64, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 806, ch. 2003-261.



624.425 - Agent countersignature required, property, casualty, surety insurance.

624.425 Agent countersignature required, property, casualty, surety insurance.—

(1) Except as stated in s. 624.426, no authorized property, casualty, or surety insurer shall assume direct liability as to a subject of insurance resident, located, or to be performed in this state unless the policy or contract of insurance is issued by or through, and is countersigned by, an agent who is regularly commissioned and licensed currently as an agent and appointed as an agent for the insurer under this code. If two or more authorized insurers issue a single policy of insurance against legal liability for loss or damage to person or property caused by the nuclear energy hazard, or a single policy insuring against loss or damage to property by radioactive contamination, whether or not also insuring against one or more other perils proper to insure against in this state, such policy if otherwise lawful may be countersigned on behalf of all of the insurers by a licensed and appointed agent of any insurer appearing thereon. The producing agent shall receive on each policy or contract the full and usual commission allowed and paid by the insurer to its agents on business written or transacted by them for the insurer.

(2) If any subject of insurance referred to in subsection (1) is insured under a policy, or contract, or certificate of renewal or continuation thereof, issued in another state and covering also property and risks outside this state, a certificate evidencing such insurance as to subjects located, resident, or to be performed in this state, shall be issued by or through and shall be countersigned by the insurer’s commissioned and appointed producing agent.

(3) An agent shall not sign or countersign in blank any policy to be issued outside her or his office, or countersign in blank any countersignature endorsement therefor, or certificate issued thereunder. An agent may give a written power of attorney to the issuing insurance company to countersign such documents by imprinting her or his name, or the name of the agency or other entity with which the agent may be sharing commission pursuant to s. 626.753(1)(a) and (2), thereon in lieu of manually countersigning such documents; but an agent shall not give a power of attorney to any other person to countersign any such document in her or his name unless the person so authorized is directly employed by the agent and by no other person, and is so employed in the office of the agent.

(4) This section shall not be deemed to prohibit insurers from using salaried licensed and appointed agents for the production and servicing of business in this state and the issuance and countersignature by such agents of insurance policies or contracts, when required under subsection (1), and without payment of commission therefor.

(5) This section shall not be deemed to prohibit an insurer from authorizing an agent who is not regularly commissioned and appointed currently as an agent of the insurer from countersigning a policy or contract of insurance issued pursuant to the provisions of ss. 627.311 and 627.351. This section does not apply to reissuance of insurance policies or endorsements thereto which are part of a mass reissuance of such policies or endorsements and do not involve a change of premium or payment of agent’s commissions.

(6) The absence of a countersignature required under this section does not affect the validity of a policy or contract of insurance.

History.—s. 69, ch. 59-205; s. 1, ch. 74-64; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 59, 64, 809(1st), ch. 82-243; s. 6, ch. 83-288; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 187, ch. 97-102; s. 1, ch. 98-199; s. 37, ch. 99-7; s. 1, ch. 2004-374; s. 4, ch. 2015-42.



624.426 - Exceptions to countersignature law.

624.426 Exceptions to countersignature law.—Section 624.425 does not apply to:

(1) Contracts of reinsurance.

(2) Policies of insurance on the rolling stock of railroad companies doing a general freight and passenger business.

(3) United States Customs surety bonds that are issued by a corporate surety approved by the United States Department of Treasury and that name the United States as the beneficiary.

(4) Policies of insurance issued by insurers whose agents represent only one company or group of companies under common ownership if a company within one group is transferring policies to another company within the same group and the agent of record remains the same.

(5) Policies of insurance issued by insurers whose agents represent, as to property, casualty, and surety insurance, only one company or group of companies under common ownership and for which the application has been lawfully submitted to the insurer.

History.—s. 70, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 64, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 57, ch. 97-278; s. 88, ch. 98-199; s. 1, ch. 2000-192; s. 2, ch. 2004-374; s. 116, ch. 2005-2.



624.428 - Licensed agent law, life and health insurances.

624.428 Licensed agent law, life and health insurances.—

(1) No insurer shall deliver or issue for delivery in this state any policy of life insurance, master group life insurance contract, master credit life policy or agreement, annuity contract, or contract or policy of health insurance, unless the application for such policy or contract is taken by, and the delivery of such policy or contract is made through, a resident or nonresident insurance agent of the insurer duly licensed and appointed under the law of this state, who shall receive the usual commission due to an agent from such insurer.

(2) Each such insurer shall maintain a licensed and appointed resident or nonresident agent at all times for the purpose of and through whom policies or contracts issued or delivered in this state shall be serviced.

(3) This section does not apply to policies of insurance or annuity contracts on nonresidents which are applied for outside, and delivered in, the state or to reissuance of insurance policies or endorsements thereto which are part of a mass reissuance of such policies or endorsements and do not involve a change of premium or payment of agent’s commissions.

History.—s. 72, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 61, 64, 809(1st), ch. 82-243; s. 7, ch. 83-288; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 2, ch. 98-199; s. 3, ch. 2004-374.



624.430 - Withdrawal of insurer or discontinuance of writing certain kinds or lines of insurance.

624.430 Withdrawal of insurer or discontinuance of writing certain kinds or lines of insurance.—

(1) Any insurer desiring to surrender its certificate of authority, withdraw from this state, or discontinue the writing of any one or multiple kinds or lines of insurance in this state shall give 90 days’ notice in writing to the office setting forth its reasons for such action. Any insurer who does not write any premiums in a kind or line of insurance within a calendar year shall have that kind or line of insurance removed from its certificate of authority; however, such line of insurance shall be restored to the insurer’s certificate upon the insurer demonstrating that it has available the expertise necessary and meets the other requirements of this code to write that line of insurance.

(2) If the office determines, based upon its review of the notice and other required information, that the plan of an insurer withdrawing from this state makes adequate provision for the satisfaction of the insurer’s obligations and is not hazardous to policyholders or the public, the office shall approve the surrender of the insurer’s certificate of authority. The office shall, within 45 days from receipt of a complete notice and all required or requested additional information, approve, disapprove, or approve with conditions the plan submitted by the insurer. Failure to timely take action with respect to the notice shall be deemed an approval of the surrender of the certificate of authority.

(3) Upon office approval of the surrender of the certificate of authority of a domestic property and casualty insurer that is a corporation, the insurer may initiate the dissolution of the corporation in accordance with the applicable provisions of part I of chapter 607.

(4) Any insurer withdrawing from this state or discontinuing the writing of all kinds of insurance in this state shall surrender its certificate of authority.

(5) This section does not apply to life insurance and corresponding lines of insurance as long as the insurer has in force life insurance policies and corresponding lines in this state.

(6) This section does not apply to insurers during the calendar year in which they first receive their certificate of authority.

(7) This section does not apply to insurers who have discontinued writing in accordance with an order issued by the office.

(8) Notwithstanding subsection (7), any insurer desiring to surrender its certificate of authority, withdraw from this state, or discontinue the writing of any one or multiple kinds or lines of insurance in this state is expected to have availed itself of all reasonably available reinsurance. Reasonably available reinsurance shall include unrealized reinsurance, which is defined as reinsurance recoverable on known losses incurred and due under valid reinsurance contracts that have not been identified in the normal course of business and have not been reported in financial statements filed with the Office of Insurance Regulation. Within 90 days after surrendering its certificate of authority, withdrawing from this state, or discontinuing the writing of any one or multiple kinds or lines of insurance in this state, the insurer shall certify to the Director of the Office of Insurance Regulation that the insurer has engaged an independent third party to search for unrealized reinsurance, and that the insurer has made all relevant books and records available to such third party. The compensation to such third party may be a percentage of unrealized reinsurance identified and collected.

(9) The commission may adopt rules to administer this section.

History.—s. 2, ch. 63-149; s. 1, ch. 67-10; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 63, 64, 809(1st), ch. 82-243; s. 35, ch. 89-360; ss. 21, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1, ch. 2002-25; s. 807, ch. 2003-261; s. 76, ch. 2003-281; s. 102, ch. 2004-5; s. 52, ch. 2014-209.



624.4305 - Nonrenewal of residential property insurance policies.

624.4305 Nonrenewal of residential property insurance policies.—Any insurer planning to nonrenew more than 10,000 residential property insurance policies in this state within a 12-month period shall give notice in writing to the Office of Insurance Regulation for informational purposes 90 days before the issuance of any notices of nonrenewal. The notice provided to the office must set forth the insurer’s reasons for such action, the effective dates of nonrenewal, and any arrangements made for other insurers to offer coverage to affected policyholders.

History.—s. 6, ch. 2008-66.



624.4315 - Workers’ compensation insurers; notice of significant underwriting change.

624.4315 Workers’ compensation insurers; notice of significant underwriting change.—Each workers’ compensation insurer shall notify the office in writing or by electronic means of a significant underwriting change that materially limits or restricts the number of workers’ compensation policies or premiums written in this state. The commission may adopt rules to administer this requirement.

History.—s. 1, ch. 2004-82.



624.436 - Florida Nonprofit Multiple-Employer Welfare Arrangement Act.

624.436 Florida Nonprofit Multiple-Employer Welfare Arrangement Act.—Sections 624.436-624.446 may be cited as the “Florida Nonprofit Multiple-Employer Welfare Arrangement Act.”

History.—s. 3, ch. 83-203; s. 3, ch. 84-94; ss. 22, 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.4361 - Definitions.

624.4361 Definitions.—As used in ss. 624.436-624.446:

(1) “Arrangement” means a multiple-employer welfare arrangement.

(2) “Fund balance” means total statutory assets in excess of total statutory liabilities, except that assets pledged to secure debts not reflected on the books of the multiple-employer welfare arrangement shall not be included in the fund balance. “Fund balance” includes other contributed capital, retained earnings, and surplus notes.

(3) “Insolvent” or “insolvency” means that all the assets of the multiple-employer welfare arrangement, if made immediately available, would not be sufficient to discharge all of its liabilities, or that the multiple-employer welfare arrangement is unable to pay its debts as they become due in the usual course of business.

(4) “Reporting period” means the annual accounting period or fiscal year of the multiple-employer welfare arrangement.

(5) “Statutory accounting principles” means generally accepted accounting principles, except as modified by part I of chapter 625 and by rules adopted by the commission which recognize the difference between an arrangement and an insurer.

(6) “Surplus notes” means funds borrowed by a multiple-employer welfare arrangement which result in a written instrument which includes all of the following:

(a) The effective date, amount, interest, and parties involved are clearly set forth.

(b) The principal sum and any interest accrued thereon are subject to and subordinate to all other liabilities of the multiple-employer welfare arrangement.

(c) The instrument states that the parties agree that the multiple-employer welfare arrangement shall satisfy the office that all claims of participants and general creditors of the organization have been paid or otherwise discharged prior to any payment of interest or repayment of principal.

(d) The instrument is executed by both parties and a certified copy of the instrument is filed with the office.

(e) The parties agree not to modify, terminate, or cancel the surplus note without the prior approval of the office.

(7) “Qualified actuary” means an actuary who is a member of the American Academy of Actuaries or the Society of Actuaries and has experience in establishing rates for a self-insured trust and the health services being provided.

History.—ss. 23, 188, ch. 91-108; s. 4, ch. 91-429; s. 808, ch. 2003-261.



624.437 - “Multiple-employer welfare arrangement” defined; certificate of authority required; penalty.

624.437 “Multiple-employer welfare arrangement” defined; certificate of authority required; penalty.—

(1) For the purposes of ss. 624.436-624.446, the term “multiple-employer welfare arrangement” means an employee welfare benefit plan or any other arrangement which is established or maintained for the purpose of offering or providing health insurance benefits or any other benefits described in s. 624.33, other than life insurance benefits, to the employees of two or more employers, or to their beneficiaries.

(2) No person shall operate, maintain, or, after October 1, 1983, establish a multiple-employer welfare arrangement unless such arrangement has a valid certificate of authority issued by the office.

(3) This section does not apply to a multiple-employer welfare arrangement which offers or provides benefits which are fully insured by an authorized insurer, to an arrangement which is exempt from state insurance regulation in accordance with Pub. L. No. 93-406, the Employee Retirement Income Security Act, or to the state group health insurance program administered pursuant to s. 110.123.

(4)(a) Any person failing to hold a subsisting certificate of authority from the office while operating or maintaining a multiple-employer welfare arrangement shall be subject to a fine of not less than $5,000 or more than $100,000 for each violation.

(b) Any person who operates or maintains a multiple-employer welfare arrangement without a subsisting certificate of authority from the office shall be subject to the cease and desist penalty powers of the office as set forth in ss. 626.9571, 626.9581, 626.9591, and 626.9601.

(c)1. Any person who operates or maintains a multiple-employer welfare arrangement without a subsisting certificate of authority as required under this section commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

2. Except as provided in subparagraph 1., any person who violates the provisions of ss. 624.437-624.446 commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(d) In addition to the penalties and other enforcement provisions of the Florida Insurance Code, the office is vested with the power to seek both temporary and permanent injunctive relief when:

1. A multiple-employer welfare arrangement is being operated by any person or entity without a subsisting certificate of authority.

2. Any person, entity, or multiple-employer welfare arrangement has engaged in any activity prohibited by the Florida Insurance Code or by any rule adopted pursuant thereto.

3. Any multiple-employer welfare arrangement, person, or entity is renewing, issuing, or delivering a policy, contract, certificate, summary plan description, or other evidence of the benefits and coverages provided to employees or employee family members without a subsisting certificate of authority.

The office’s authority to seek injunctive relief shall not be conditioned on having conducted any proceeding pursuant to chapter 120. The authority vested in the office by virtue of the operation of this section shall not act to reduce any other enforcement remedy or power to seek injunctive relief that may otherwise be available to the office.

History.—s. 3, ch. 83-203; s. 3, ch. 84-94; s. 2, ch. 85-212; ss. 24, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 809, ch. 2003-261; s. 3, ch. 2004-347.



624.438 - General eligibility.

624.438 General eligibility.—

(1) To meet the requirements for issuance of a certificate of authority and to maintain a multiple-employer welfare arrangement, an arrangement:

(a) Must be nonprofit.

(b)1. Must be established by a trade association, industry association, or professional association of employers or professionals which has a constitution or bylaws specifically stating its purpose and which has been organized and maintained in good faith for a continuous period of 1 year for purposes other than that of obtaining or providing insurance.

2. Must not combine member employers from disparate trades, industries, or professions as defined by the appropriate licensing agencies, and must not combine member employers from more than one of the employer categories defined in sub-subparagraphs a.-c.

a. A trade association consists of member employers who are in the same trade as recognized by the appropriate licensing agency.

b. An industry association consists of member employers who are in the same major group code, as defined by the Standard Industrial Classification Manual issued by the federal Office of Management and Budget, unless restricted by sub-subparagraph a. or sub-subparagraph c.

c. A professional association consists of member employers who are of the same profession as recognized by the appropriate licensing agency.

The requirements of this subparagraph do not apply to an arrangement licensed prior to April 1, 1995, regardless of the nature of its business. However, an arrangement exempt from the requirements of this subparagraph may not expand the nature of its business beyond that set forth in the articles of incorporation of its sponsoring association as of April 1, 1995, except as authorized in this subparagraph.

(c) Must be operated pursuant to a trust agreement by a board of trustees which shall have complete fiscal control over the arrangement and which shall be responsible for all operations of the arrangement. The trustees selected shall be owners, partners, officers, directors, or employees of one or more employers in the arrangement. A trustee may not be an owner, officer, or employee of the administrator or service company of the arrangement. The trustees shall have the authority to approve applications of association members for participation in the arrangement and to contract with an authorized administrator or service company to administer the day-to-day affairs of the arrangement.

(d) Must be neither offered nor advertised to the public generally.

(e) Must be offered only to eligible employers who have been members of the sponsoring association for at least 2 consecutive months. The requirements of this paragraph shall not apply to an arrangement that has been operating under a certificate for at least 3 years.

(f) Must be operated in accordance with sound actuarial principles.

(g) May, notwithstanding the provisions of paragraph (e), be offered to eligible physician employers. An eligible physician employer may participate in an arrangement’s employer health benefit plans without being a member of the arrangement’s sponsoring association if:

1. The physician has more than one employee.

2. The physician employer enters into a contract to render medical services to the arrangement’s plan participants.

3. The physician employer agrees to waive any fee due from the arrangement in the event that the arrangement becomes insolvent.

4. The physician employer agrees to be subject to the same assessments and surcharges as apply to arrangement members.

(2) The arrangement shall issue to each covered employee a policy, contract, certificate, summary plan description, or other evidence of the benefits and coverages provided. This evidence of the benefits and coverages provided shall contain in boldfaced print and in at least 12-point type in a conspicuous location, the following statement: “The benefits and coverages described herein are provided through a trust fund established and funded by a group of employers. It is not an insurance company and it is not protected by a guaranty fund in the event of insolvency. Participating employers are assessable for any losses incurred by the trust.”

(3) Each arrangement shall maintain specific excess insurance with a retention level determined in accordance with s. 624.439(6) and sound actuarial principles.

(4) Each arrangement shall establish and maintain appropriate loss reserves determined in accordance with sound actuarial principles.

(5) The office shall not grant or continue a certificate of authority for any arrangement if the office determines any trustee, manager, or administrator to be incompetent, untrustworthy, or so lacking in insurance expertise as to make the operations of the arrangement hazardous to potential and existing insureds; that any trustee, manager, or administrator has been found guilty of, or has pled guilty or no contest to a felony, a crime involving moral turpitude, or a crime punishable by imprisonment of 1 year or more under the law of any state, territory, or country, whether or not a judgment or conviction has been entered; that any trustee, manager, or administrator has had any type of insurance license revoked in this or any other state; or that the business operations of the arrangement are or have been marked, to the detriment of the employers participating in the arrangement, of persons receiving benefits from the arrangement, or of creditors or the public, by the improper manipulation of assets, accounts, or specific excess insurance or by bad faith.

(6) To qualify for and retain approval to transact business, an arrangement shall make all contracts with administrators or service companies available for inspection by the office initially, and annually thereafter upon reasonable notice.

(7) Failure to maintain compliance with the eligibility requirements established by this section and the filing requirements of ss. 624.33(1) and 624.439 shall be grounds for suspension or revocation of the certificate of authority of an arrangement.

History.—s. 3, ch. 83-203; s. 3, ch. 84-94; s. 3, ch. 85-212; ss. 25, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1, ch. 94-133; s. 2, ch. 95-340; s. 810, ch. 2003-261.



624.4385 - Certain words prohibited in name of organization.

624.4385 Certain words prohibited in name of organization.—No entity holding a certificate as a multiple-employer welfare arrangement other than a licensed insurer may use in its name, contracts, or literature the term “insurance,” “casualty,” “surety,” or “mutual,” or any other words descriptive of the insurance, casualty, or surety business or deceptively similar to the name or description of any insurance or surety company doing business in the state.

History.—ss. 26, 188, ch. 91-108; s. 4, ch. 91-429.



624.439 - Filing of application.

624.439 Filing of application.—The sponsoring association shall file with the office an application for a certificate of authority upon a form to be adopted by the commission and furnished by the office, signed under oath by officers of the trust, which shall include or have attached the following:

(1) A copy of the articles of incorporation, constitution, and bylaws of the association, if any.

(2) A list of the names, addresses, and official capacities within the arrangement of the individuals who are to be responsible for the management of and the conduct of the affairs of the arrangement, including all trustees, officers, and directors. Such individuals shall fully disclose to the office the extent and nature of any contracts or arrangements between themselves and the arrangement, including any possible conflicts of interest.

(3) A copy of the articles of incorporation, bylaws, or trust agreement which governs the operation of the arrangement.

(4) A copy of the policy, contract, certificate, summary plan description, or other evidence of the benefits and coverages provided to covered employees, which shall be in accordance with s. 627.651(4), and which shall include a table of the rates charged, or proposed to be charged, for each form of such contract. A qualified actuary shall certify that:

(a) The rates are not inadequate.

(b) The rates are appropriate for the class of risks for which they have been computed.

(c) An adequate description of the rating methodology has been filed with the office and such methodology follows consistent and equitable actuarial principles.

(5) A copy of the fidelity bond in an amount equal to not less than 10 percent of the funds handled annually and issued in the name of the arrangement covering its trustees, directors, officers, employees, administrator, or other individuals managing or handling the funds or assets of the arrangement. In no case may such bond be less than $50,000 or more than $500,000, except that the office, after due notice to all interested parties and opportunity for hearing, and after consideration of the record, may prescribe an amount in excess of $500,000, subject to the 10-percent limitation of the preceding sentence.

(6)(a) A copy of the arrangement’s excess insurance agreement, which shall provide that the net retention level for any one risk shall not exceed $50,000, and which shall otherwise be in accordance with sound actuarial principles.

(b) The office may waive or modify the maximum net retention requirement if:

1. The excess insurance is not available for a reasonable cost; or

2. The arrangement:

a. Has 150 percent of the statutory reserve requirement as specified in s. 624.441;

b. Has a fund balance in excess of that required by statute; and

c. Has a ratio of current assets to current liabilities of at least 2.0 to 1.0.

(7)(a) A feasibility study, done by an independent qualified actuary and an independent certified public accountant, determined by the office to satisfactorily address market potential, market penetration, market competition, operating expenses, gross revenues, net income, total assets and liabilities, cash flow, and such other items as the office or commission reasonably requires. The study shall be for the greater of 3 years or until the arrangement has been projected to be profitable for 12 consecutive months. The study must show that the arrangement would not, at any month-end of the projection period, have less than the minimum statutory deposit as required by s. 624.441 or have a fund balance less than the amount required by s. 624.4392.

(b) The feasibility study shall reflect and support that initial gross premiums for the first year of operation will be at least $100,000.

(8) Evidence satisfactory to the office showing that the arrangement will be operated in accordance with sound actuarial principles. The office shall not approve the arrangement unless the office determines that the plan is designed to provide sufficient revenues to pay current and future liabilities, as determined in accordance with sound actuarial principles.

(9) Confirmation of insolvency protection as required by s. 624.441.

(10) A copy of each contract between the arrangement and any administrator or service company which may be made available for review rather than filed or attached.

(11) Such additional information as the office or commission reasonably requires.

History.—s. 3, ch. 83-203; s. 3, ch. 84-94; s. 4, ch. 85-212; ss. 27, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 13, ch. 99-3; s. 811, ch. 2003-261.



624.4392 - Fund balance.

624.4392 Fund balance.—

(1) Each multiple-employer welfare arrangement licensed on or after October 1, 1991, shall have a fund balance equal to $200,000 before a certificate of authority may be issued by the office. After it has received a certificate of authority, the arrangement must maintain a fund balance equal to $100,000 or 10 percent of total liabilities, whichever is greater.

(2) A multiple-employer welfare arrangement holding a certificate of authority on October 1, 1991, shall increase and maintain its fund balance as follows:

(a) As of January 1, 1992, the balance shall be equal to $75,000 or 5 percent of total liabilities, whichever is greater.

(b) As of January 1, 1993, the balance shall be equal to $100,000 or 10 percent of total liabilities, whichever is greater.

(3) The office shall order the arrangement to assess participating employers at any time the fund balance does not meet the requirements of this section.

History.—ss. 1, 5, ch. 88-116; ss. 28, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 812, ch. 2003-261.



624.44 - Examination by the office.

624.44 Examination by the office.—

(1)(a) The office shall examine the affairs, transactions, accounts, business records, and assets of any multiple-employer welfare arrangement as often as it deems necessary for the protection of the people of the state, but not less frequently than once every 3 years. For the purpose of examinations, the office may administer oaths and examine the trustees, directors, officers, and agents of an arrangement concerning its business and affairs.

(b) The expenses of examination of each arrangement by the office are subject to the same terms and conditions as apply to insurers under part II.

(c) The office may contract, at reasonable fees for work performed, with qualified, impartial, outside sources to perform audits or examinations or portions thereof to determine continued compliance with the requirements of ss. 624.436-624.446. Any contracted assistance shall be under direct supervision of the office. The results of any contracted assistance shall be subject to review, approval, disapproval, or modification by the office.

(2) If the office preliminarily finds that an arrangement is insolvent, the office shall notify the arrangement of such insolvency. Upon being so notified, the arrangement shall within 15 days file with the office all information that proves that the arrangement is not insolvent.

(3) If the arrangement fails within the 15-day period provided in subsection (2) to supply information showing to the satisfaction of the office that the arrangement is not insolvent, the office may:

(a)1. Suspend any new enrollment;

2. Suspend or revoke the arrangement’s certificate of authority; or

3. Place the arrangement in administrative supervision under 1s. 624.80; or

(b) For the purposes of dissolution, liquidation, or rehabilitation, place the arrangement under the supervision of the department pursuant to chapter 631.

History.—s. 3, ch. 83-203; s. 3, ch. 84-94; s. 9, ch. 85-62; s. 5, ch. 85-212; ss. 29, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 813, ch. 2003-261.

1Note.—Section 624.80 defines terms applicable to part VI, dealing with administrative supervision.



624.441 - Insolvency protection.

624.441 Insolvency protection.—

(1) To assure the faithful performance of its obligations to its member employers and covered employees and their dependents, every arrangement shall deposit with the department cash, securities of the type eligible for deposit by insurers under s. 625.52, or any combination of these, in an amount equal to 25 percent of the preceding 12 months’ health care claims expenditures or 5 percent of gross annual premiums for the succeeding year, whichever is greater, which deposit shall be made within 30 days after the close of each fiscal year; however, in no case shall the amount of the deposit exceed $500,000.

(2) All income from deposits shall belong to the depositing arrangement and shall be paid to it as it becomes available. An arrangement that has made a securities deposit may withdraw that deposit, or any part thereof, after making a substitute deposit of cash, securities, or any combination of these or other measures of equal amount and value, upon approval by the office and department. No judgment creditor or other claimant of a multiple-employer welfare association shall have the right to levy upon any of the assets or securities held in this state as a deposit under this section.

(3) Deposits of securities or cash pursuant to this section shall be administered by the office and department in accordance with part III of chapter 625.

History.—s. 6, ch. 85-212; s. 1, ch. 86-286; ss. 30, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 814, ch. 2003-261.



624.4411 - Administrative, provider, and management contracts.

624.4411 Administrative, provider, and management contracts.—

(1) The office may require a multiple-employer welfare arrangement to submit any contract for administrative services, contract with a provider other than an individual physician, contract for management services, or contract with an affiliated person to the office, if the office has reason to believe that the arrangement has entered into a contract which requires it to pay a fee which is unreasonably high in relation to the services provided. Multiple-employer welfare arrangements are prohibited from paying a fee to a sponsoring association unless such fee is directly related to services provided by the association for the arrangement.

(2) After review of a contract, the office may order the arrangement to cancel the contract in accordance with the terms of the contract and applicable law if the office determines that the fees to be paid by the arrangement under the contract are so unreasonably high in relation to the services provided that the contract is detrimental to the policyholders or certificateholders of the arrangement.

(3) All contracts for administrative services, management services, and provider services other than individual physician contracts, and all contracts with affiliated entities, entered into or renewed by an arrangement on or after October 1, 1991, shall contain a provision that the contract shall be canceled upon issuance of an order by the office pursuant to this section.

History.—ss. 31, 188, ch. 91-108; s. 4, ch. 91-429; s. 815, ch. 2003-261.



624.4412 - Policy forms.

624.4412 Policy forms.—

(1) No policy or contract form, application form, certificate, rider, endorsement, summary plan description, or other evidence of coverage shall be issued by an arrangement unless the form and all changes thereto have been filed with the office by or on behalf of the arrangement which proposes to use such form and have been approved by the office. Filing of all forms shall be in accordance with the provisions of s. 627.410(2).

(2) The office shall disapprove any form filed under this section, or withdraw any previous approval thereof, only if the form:

(a) Is in any respect in violation of, or does not comply with, this code;

(b) Contains or incorporates by reference, where such incorporation is otherwise permissible, any inconsistent, ambiguous, or misleading clauses, or exceptions and conditions which deceptively affect the risk purported to be assumed in the general coverage of the contract;

(c) Has any title, heading, or other indication of its provisions which is misleading;

(d) Is printed or otherwise reproduced in such manner as to render any material provision of the form substantially illegible; or

(e) Contains provisions which are unfair or inequitable, or contrary to the public policy of this state or which encourage misrepresentation.

History.—ss. 2, 5, ch. 88-116; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 816, ch. 2003-261.



624.4414 - Employer participants’ liability.

624.4414 Employer participants’ liability.—

(1) The liability of each employer participant for the obligations of the multiple-employer welfare arrangement shall be individual, several, and proportionate, but not joint, except as provided in this section and s. 624.4415.

(2) Each employer participant shall have a contingent assessment liability pursuant to s. 624.4415 for payment of actual losses and expenses incurred while the policy was in force.

(3) Each policy issued by the arrangement shall contain a statement of the contingent liability. Both the application for insurance and policy shall contain, in contrasting color and not less than 10-point type, the following statement: “This is a fully assessable policy. In the event the arrangement is unable to pay its obligations, policyholders (employers) will be required to contribute on a pro rata earned premium basis the money necessary to meet any unfilled obligations.”

History.—ss. 3, 5, ch. 88-116; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.4415 - Assessments.

624.4415 Assessments.—

(1) All multiple-employer welfare arrangements shall provide that employers are assessable in accordance with this section.

(2) Each multiple-employer welfare arrangement may assess all employers if its prior fiscal year statement of operations reflected a loss.

(3) Each multiple-employer welfare arrangement shall assess all employers if the arrangement’s fund balance at the end of any accounting period is less than the fund balance required by statute.

(4)(a) The minimum assessment shall be the amount necessary to comply with the requirements of s. 624.4392. Each employer’s assessment shall be computed by applying the earned premium for each employer’s plan of benefits during the prior fiscal year as a percent of the amount of the total of all employers’ earned premium for the same year. Each employer’s assessment shall be that employer’s percent times the total assessment levied.

(b) In the event members fail to pay assessments, the other members shall be liable on a proportionate basis for an additional assessment.

(c) The multiple-employer welfare arrangement, acting on behalf of all members who paid the additional assessment, shall institute legal action, when necessary and appropriate, to recover the assessment from the members who fail to pay their assessment.

History.—ss. 4, 5, ch. 88-116; ss. 32, 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.4416 - Assessments by receiver.

624.4416 Assessments by receiver.—

(1) In the event of delinquency proceedings against a multiple-employer welfare arrangement, the department as receiver may assess employer participants. Any person or entity that was an employer participant in the arrangement at any time is liable for the assessments, regardless of whether or not it was a participant during the entire assessment period. The assessment period is the 12 months immediately preceding the date of the delinquency order or the period from the date of creation of the arrangement through the date of the delinquency order, whichever is shorter. Employer participants assessed under this section shall be assessed in the amounts specified by s. 624.4415.

(2) The total assessment must equal the projected amount which the department reasonably estimates to be necessary to pay all class four claims as defined in s. 631.271, whenever accrued, together with the costs and expenses of collecting the assessments, a reasonable loading factor for uncollected assessments, and the costs and expenses of the delinquency proceeding in full.

(3) To the extent not inconsistent with this section, the assessment must follow the procedure for assessments for reciprocal insurers provided in ss. 631.311, 631.321, and 631.331.

(4) No offset may be allowed against any assessment.

(5) If an arrangement, in violation of applicable laws or rules, issues coverage to a person or entity not eligible for coverage, the insured is eligible to participate in the proceeds of the assessment, and is assessable, subject to the relief provisions of s. 624.4417, if applicable.

History.—ss. 33, 188, ch. 91-108; s. 4, ch. 91-429.



624.4417 - Certain sales prohibited.

624.4417 Certain sales prohibited.—

(1) A multiple-employer welfare arrangement may not offer, advertise, or sell insurance coverage to the general public.

(2) As used in this section, a member of the general public is a person who:

(a) Purchases insurance directly from the arrangement or an agent rather than through an employer;

(b) Makes premium payments directly to the arrangement or through an agent rather than through an employer; or

(c) Is not employed by an employer subject to assessment.

(3) A person who violates this section is jointly and severally liable for the payment of assessments on behalf of any person who is sold coverage in violation of this section. A person to whom coverage is sold in violation of this section is not subject to assessment until the department determines that the assessment is not collectible in full from the agent, trustee, officer, or other person.

(4) Any person in violation of this section commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 34, 188, ch. 91-108; s. 4, ch. 91-429.



624.442 - Annual reports; actuarial certification; quarterly reports; penalties.

624.442 Annual reports; actuarial certification; quarterly reports; penalties.—

(1) Every arrangement shall, annually within 3 months after the end of the fiscal year or within such extension of time therefor as the office for good cause may grant, file a report with the office, on forms prescribed by the commission, verified by the oath of a member of the board of trustees and by an administrative executive appointed by the board, showing its condition on the last day of the preceding fiscal year. The report shall contain an audited financial statement of the arrangement prepared in accordance with statutory accounting principles, including its balance sheet and a statement of operations for the preceding year certified by an independent certified public accountant. The report shall also include an analysis of the adequacy of reserves and contributions or premiums charged, based on a review of past and projected claims and expenses.

(2) In addition to information called for and furnished in connection with the annual report, if reasonable grounds exist, the office may request information which summarizes paid and incurred expenses, and contributions or premiums received, and may request evidence satisfactory to the office that the arrangement is actuarially sound. Such information and evidence shall be furnished to the office by the arrangement as soon as reasonably possible after requested by the office, but not later than 30 days after such request, unless the office, for good cause, grants an extension.

(3) Annually, in conjunction with the annual report required by subsection (1), each arrangement shall submit an actuarial certification prepared by an independent actuary certifying that:

(a) The arrangement is actuarially sound. The certification shall consider the rates, benefits, and expenses of, and any other funds available for the payment of the obligations of, the arrangement.

(b) The rates being charged and to be charged for contracts are actuarially adequate through the end of the period for which rates have been guaranteed.

(c) Incurred but not reported claims and claims reported but not fully paid have been adequately provided for.

(d) Such other information relating to the performance of the arrangement as the commission or office requires.

(4) Each arrangement shall file quarterly, within 45 days after the end of each of its four quarterly reporting periods, an unaudited financial statement of the arrangement on forms prescribed by the commission, verified according to the best of their information, knowledge, and belief by the oath of a member of the board of trustees and by an administrative executive appointed by the board showing its condition on the last day of the preceding quarter.

(5) Any arrangement that fails to file an annual financial report, actuarial report, or quarterly financial report in the form and within the time required by this section shall forfeit to the office an amount set by order of the office which does not exceed $1,000 for each of the first 10 days of noncompliance and does not exceed $2,000 for each subsequent day of noncompliance. Upon notice by the office that the arrangement is not in compliance with this section, the arrangement’s authority to enroll new enrollees or to do business in this state ceases until the office determines the arrangement to be in compliance. The office may not collect more than $100,000 under this subsection with respect to any particular report.

(6) All moneys collected by the office under this section shall be deposited to the credit of the Insurance Regulatory Trust Fund.

(7) Each authorized arrangement must retain an independent certified public accountant, referred to in this subsection as “CPA,” who agrees by written contract with the arrangement to comply with ss. 624.436-624.445. The contract must state that:

(a) The CPA will provide to the arrangement audited financial statements consistent with ss. 624.436-624.445.

(b) Any determination by the CPA that the arrangement does not meet the minimum surplus requirements set forth in ss. 624.436-624.445 will be stated by the CPA, in writing, in the audited financial statement.

(c) The completed workpapers and any written communications between the CPA and the arrangement will be made available for review on a visual inspection-only basis by the office at the location of the arrangement, the office, or any other reasonable place agreeable to both the office and the arrangement.

(d) The CPA will retain for review the workpapers and written communications with the arrangement for not less than 6 years.

History.—s. 6, ch. 85-212; s. 1, ch. 86-286; ss. 35, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 817, ch. 2003-261.



624.443 - Place of business; maintenance of records.

624.443 Place of business; maintenance of records.—Each arrangement shall have and maintain its principal place of business in this state and shall therein make available to the office complete records of its assets, transactions, and affairs in accordance with such methods and systems as are customary for, or suitable to, the kind or kinds of business transacted. The office may waive this requirement if an arrangement has been operating in another state for at least 25 years, has been licensed in such state for at least 10 years, and has a minimum fund balance of $25 million at the time of licensure.

History.—s. 6, ch. 85-212; s. 1, ch. 86-286; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 818, ch. 2003-261; s. 1, ch. 2008-212; s. 1, ch. 2008-220.



624.4431 - Administration; rules.

624.4431 Administration; rules.—The administration of ss. 624.436-624.446 is vested in the commission and office. The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of ss. 624.436-624.446.

History.—ss. 36, 188, ch. 91-108; s. 4, ch. 91-429; s. 202, ch. 98-200; s. 819, ch. 2003-261.



624.4432 - Assets, liabilities, and investments.

624.4432 Assets, liabilities, and investments.—Each arrangement that obtains or maintains a certificate of authority is subject to parts I and II of chapter 625 as they apply to domestic insurers.

History.—ss. 37, 188, ch. 91-108; s. 4, ch. 91-429.



624.444 - Suspension, revocation of approval.

624.444 Suspension, revocation of approval.—

(1) The office shall deny, suspend, or revoke an arrangement’s certificate of authority if it finds that the arrangement:

(a) Is insolvent;

(b) Is using such methods and practices in the conduct of its business as to render its further transaction of business in this state hazardous or injurious to its participating employers, covered employees and dependents, or to the public;

(c) Has failed to pay any final judgment rendered against it in this state within 60 days after the judgment became final;

(d) Is in violation of any provision of this chapter, including any requirements for the granting of a certificate of authority;

(e) Is no longer actuarially sound or the arrangement does not have the minimum surplus required by this chapter; or

(f) The existing contract rates are inadequate.

(2) The office may, in its discretion, deny, suspend, or revoke the certificate of authority of any arrangement if it finds that the arrangement:

(a) Has violated any lawful order or rule of the office or commission or any applicable provision of the Florida Insurance Code; or

(b) Has refused to be examined or to produce its accounts, records, and files for examination, or if any of its officers have refused to give information with respect to its affairs or to perform any other legal obligation as to such examination, when required by the office.

(3) Whenever the financial condition of the arrangement is such that, if not modified or corrected, its continued operation would result in impairment or insolvency, the department may order the arrangement to file with the office and implement a corrective action plan designed to do one or more of the following:

(a) Reduce the total amount of present potential liability for benefits by reinsurance or other means.

(b) Reduce the volume of new business being accepted.

(c) Reduce the expenses of the arrangement by specified methods.

(d) Suspend or limit the writing of new business for a specified period of time.

(e) Require an increase in the arrangement’s net worth.

If the arrangement fails to submit a plan within 30 days after the office’s order, or if the plan submitted is insufficient to correct the arrangement’s financial condition, the office may order the arrangement to implement one or more of the corrective actions specified in this subsection.

(4) In any order to suspend the authority of an arrangement to enroll new subscribers, the office shall specify the period during which the suspension is to be in effect and the conditions, if any, which must be met by the arrangement prior to reinstatement of its authority to enroll new subscribers. The order of suspension is subject to rescission or modification by further order of the office prior to the expiration of the suspension period. An arrangement’s authority to enroll new subscribers shall not be reinstated unless it requests reinstatement, and shall not be reinstated if the office finds that the circumstances that gave rise to the suspension still exist.

History.—s. 6, ch. 85-212; s. 1, ch. 86-286; ss. 38, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 820, ch. 2003-261.



624.445 - Order, notice, duration, effect of suspension or revocation; administrative fine.

624.445 Order, notice, duration, effect of suspension or revocation; administrative fine.—

(1) Suspension or revocation of an arrangement’s certificate of authority shall be in accordance with ss. 624.420 and 624.421.

(2) If the office finds that one or more grounds exist for the discretionary revocation or suspension of an arrangement’s certificate of authority under ss. 624.436-624.446, the office may, in lieu of or in addition to such revocation or suspension, impose a fine upon such arrangement, in accordance with s. 624.4211.

History.—s. 6, ch. 85-212; s. 1, ch. 86-286; ss. 39, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 821, ch. 2003-261.



624.446 - Rehabilitation, dissolution.

624.446 Rehabilitation, dissolution.—Any rehabilitation, liquidation, conservation, or dissolution of a multiple-employer welfare arrangement shall be conducted under the supervision of the department, which shall have all power with respect thereto granted to it under the laws governing the rehabilitation, liquidation, conservation, or dissolution of insurers.

History.—s. 6, ch. 85-212; s. 1, ch. 86-286; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.447 - Certificate of insurance for contractors.

624.447 Certificate of insurance for contractors.—Any insurer shall, upon request, verify a certificate of insurance on any contractor, as defined in s. 768.0425.

History.—s. 14, ch. 87-310; s. 188, ch. 91-108; s. 4, ch. 91-429; s. 11, ch. 95-211.



624.448 - Assets of insurers; reporting requirements.

624.448 Assets of insurers; reporting requirements.—

(1) As used in this section, the term:

(a) “Material acquisition of assets” or “material disposition of assets” means one or more transactions occurring during any 30-day period which are nonrecurring and not in the ordinary course of business and involve more than 5 percent of the reporting insurer’s total admitted assets as reported in its most recent statutory statement filed with the insurance department of the insurer’s state of domicile.

(b) “Material nonrenewal, cancellation, or revision of a ceded reinsurance agreement” is one that affects:

1. With respect to property and casualty business, including accident and health business written by a property and casualty insurer:

a. More than 50 percent of the insurer’s total ceded written premium; or

b. More than 50 percent of the insurer’s total ceded indemnity and loss adjustment reserves.

2. With respect to life, annuity, and accident and health business, more than 50 percent of the total reserve credit taken for business ceded, on an annualized basis, as indicated in the insurer’s most recent annual statement.

3. With respect to property and casualty business or life, annuity, and accident and health business, a material revision includes:

a. The replacement of an authorized reinsurer representing more than 10 percent of a total cession by one or more unauthorized reinsurers; or

b. The reduction or waiver, with respect to one or more unauthorized insurers, of previously established collateral requirements representing more than 10 percent of a total cession.

(2) Each domestic insurer shall file a report with the office disclosing a material acquisition of assets, a material disposition of assets, or a material nonrenewal, cancellation, or revision of a ceded reinsurance agreement, unless the material acquisition or disposition of assets or the material nonrenewal, cancellation, or revision of a ceded reinsurance agreement has been submitted to the office for review, approval, or informational purposes under another section of the Florida Insurance Code or a rule adopted thereunder. A copy of the report and each exhibit or other attachment must be filed by the insurer with the National Association of Insurance Commissioners. The report required in this section is due within 15 days after the end of the calendar month in which the transaction occurs.

(3) An immaterial acquisition or disposition of assets need not be reported under this section.

(4)(a) Acquisitions of assets which are subject to this section include each purchase, lease, exchange, merger, consolidation, succession, or other acquisition of assets. Asset acquisitions for the construction or development of real property by or for the reporting insurer and the acquisition of construction materials for this purpose are not subject to this section.

(b) Dispositions of assets which are subject to this section include each sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment for the benefit of a creditor or otherwise, abandonment, destruction, or other disposition of assets.

(5)(a) The following information must be disclosed in any report of a material acquisition or disposition of assets:

1. The date of the transaction;

2. The manner of acquisition or disposition;

3. The description of the assets involved;

4. The nature and amount of the consideration given or received;

5. The purpose of, or reason for, the transaction;

6. The manner by which the amount of consideration was determined;

7. The gain or loss recognized or realized as a result of the transaction; and

8. The name of the person from whom the assets were acquired or to whom they were disposed.

(b) Insurers must report material acquisitions or dispositions on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which uses a pooling arrangement or a 100-percent reinsurance agreement that affects the solvency and integrity of the insurer’s reserves and the insurer has ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1 million in total direct and assumed written premiums during a calendar year which are not subject to a pooling arrangement and if the net income of the business which is not subject to the pooling arrangement represents less than 5 percent of the insurer’s capital and surplus.

(6) The nonrenewal, cancellation, or revision of a ceded reinsurance agreement need not be reported if the renewal or the revision is not material or if:

(a) With respect to property and casualty business, including accident and health business written by a property and casualty insurer, the insurer’s total ceded written premium represents, on an annualized basis, less than 10 percent of its total written premium for direct and assumed business; or

(b) With respect to life, annuity, and accident and health business, the total reserve credit taken for business ceded represents, on an annualized basis, less than 10 percent of the statutory reserve requirement before the cession.

(7)(a) The following information must be disclosed in any report of a material nonrenewal, cancellation, or revision of a ceded reinsurance agreement:

1. The effective date of the nonrenewal, cancellation, or revision;

2. The description of the transaction and the identification of the initiator of the transaction;

3. The purpose of, or reason for, the transaction; and

4. If applicable, the identity of each replacement reinsurer.

(b) Insurers shall report the material nonrenewal, cancellation, or revision of a ceded reinsurance agreement on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which uses a pooling arrangement or a 100-percent reinsurance agreement that affects the solvency and integrity of the insurer’s reserves and the insurer has ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1 million in total direct and assumed written premiums during a calendar year which are not subject to a pooling arrangement and if the net income of the business not subject to the pooling arrangement represents less than 5 percent of the insurer’s capital and surplus.

History.—s. 4, ch. 97-292; s. 822, ch. 2003-261.

Note.—Former s. 624.4435.



624.449 - Insurer investment in foreign companies.

624.449 Insurer investment in foreign companies.—A domestic insurer shall provide to the office on an annual basis a list of investments that the insurer has in companies included on the “Scrutinized Companies with Activities in Sudan List” and the “Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List” compiled by the State Board of Administration pursuant to s. 215.473(2). The insurer’s list must include the name of the issuer and the stock, bond, security, and other evidence of indebtedness.

History.—s. 3, ch. 2014-134.



624.45 - Participation of financial institutions in reinsurance and in insurance exchanges.

624.45 Participation of financial institutions in reinsurance and in insurance exchanges.—Subject to applicable laws relating to financial institutions and to any other applicable provision of the Florida Insurance Code, any financial institution or aggregation of such institutions may:

(1) Own or control, directly or indirectly, any insurer which is authorized or approved by the office, which insurer transacts only reinsurance in this state and which actively engages in reinsuring risks located in this state.

(2) Participate, directly or indirectly, as an underwriting member or as an investor in an underwriting member of any insurance exchange authorized in accordance with s. 629.401, which underwriting member transacts only aggregate or specific excess insurance over underlying self-insurance coverage for self-insurance organizations authorized under the Florida Insurance Code, for multiple-employer welfare arrangements, or for workers’ compensation self-insurance trusts, in addition to any reinsurance the underwriting member may transact.

Nothing in this section shall be deemed to prohibit a financial institution from engaging in any presently authorized insurance activity.

History.—s. 3, ch. 86-160; s. 188, ch. 91-108; s. 4, ch. 91-429; s. 823, ch. 2003-261.



624.460 - Short title.

624.460 Short title.—Sections 624.460-624.488 may be cited as the “Commercial Self-Insurance Fund Act.”

History.—s. 25, ch. 86-160; s. 188, ch. 91-108; s. 4, ch. 91-429.



624.461 - Definition.

624.461 Definition.—For the purposes of the Florida Insurance Code, “self-insurance fund” means both commercial self-insurance funds organized under s. 624.462 and group self-insurance funds organized under s. 624.4621. The term “self-insurance fund” does not include a governmental self-insurance pool created under s. 768.28(16).

History.—s. 77, ch. 93-415; s. 14, ch. 99-3; s. 103, ch. 2004-5.



624.462 - Commercial self-insurance funds.

624.462 Commercial self-insurance funds.—

(1) Any group of persons may form a commercial self-insurance fund for the purpose of pooling and spreading liabilities of its group members in any commercial property or casualty risk or surety insurance. Any fund established pursuant to subparagraph (2)(a)1. may be organized as a corporation under part I of chapter 607.

(2) As used in ss. 624.460-624.488, “commercial self-insurance fund” or “fund” means a group of members, operating individually and collectively through a trust or corporation, that must be:

(a) Established by:

1. A not-for-profit trade association, industry association, or professional association of employers or professionals which has a constitution or bylaws, which is incorporated under the laws of this state, and which has been organized for purposes other than that of obtaining or providing insurance and operated in good faith for a continuous period of 1 year;

2. A self-insurance trust fund organized pursuant to s. 627.357 and maintained in good faith for a continuous period of 1 year for purposes other than that of obtaining or providing insurance pursuant to this section. Each member of a commercial self-insurance trust fund established pursuant to this subsection must maintain membership in the self-insurance trust fund organized pursuant to s. 627.357;

3. A group of 10 or more health care providers, as defined in s. 627.351(4)(h), for purposes of providing medical malpractice coverage; or

4. A not-for-profit group comprised of one or more community associations responsible for operating at least 50 residential parcels or units created and operating under chapter 718, chapter 719, chapter 720, chapter 721, or chapter 723 which restricts its membership to community associations only and which has been organized and maintained in good faith for the purpose of pooling and spreading the liabilities of its group members relating to property or casualty risk or surety insurance which, in accordance with applicable provisions of part I of chapter 626, appoints resident general lines agents only, and which does not prevent, impede, or restrict any applicant or fund participant from maintaining or selecting an agent of choice. The fund may not refuse to appoint the agent of record for any fund applicant or fund member and may not favor one or more such appointed agents over other appointed agents.

(b)1. In the case of funds established pursuant to subparagraph (a)2. or subparagraph (a)4., operated pursuant to a trust agreement by a board of trustees which shall have complete fiscal control over the fund and which shall be responsible for all operations of the fund. The majority of the trustees shall be owners, partners, officers, directors, or employees of one or more members of the fund. The trustees shall have the authority to approve applications of members for participation in the fund and to contract with an authorized administrator or servicing company to administer the day-to-day affairs of the fund.

2. In the case of funds established pursuant to subparagraph (a)1. or subparagraph (a)3., operated pursuant to a trust agreement by a board of trustees or as a corporation by a board of directors which board shall:

a. Be responsible to members of the fund or beneficiaries of the trust or policyholders of the corporation;

b. Appoint independent certified public accountants, legal counsel, actuaries, and investment advisers as needed;

c. Approve payment of dividends to members;

d. Approve changes in corporate structure; and

e. Have the authority to contract with an administrator authorized under s. 626.88 to administer the day-to-day affairs of the fund, including, but not limited to, marketing, underwriting, billing, collection, claims administration, safety and loss prevention, reinsurance, policy issuance, accounting, regulatory reporting, and general administration. The fees or compensation for services under such contract shall be comparable to the costs for similar services incurred by insurers writing the same lines of insurance, or where available such expenses as filed by boards, bureaus, and associations designated by insurers to file such data. A majority of the trustees or directors shall be owners, partners, officers, directors, or employees of one or more members of the fund.

(3) Each member of a commercial self-insurance trust fund established pursuant to this section, except a fund established pursuant to subparagraph (2)(a)3., must maintain membership in the association or self-insurance trust fund established under s. 627.357. Membership in a not-for-profit trade association, industry association, or professional association of employers or professionals for the purpose of obtaining or providing insurance shall be in accordance with the constitution or bylaws of the association, and the dues, fees, or other costs of membership shall not be different for members obtaining insurance from the commercial self-insurance fund. The association shall not be liable for any actions of the fund nor shall it have any responsibility for establishing or enforcing any policy of the commercial self-insurance fund. Fees, services, and other aspects of the relationship between the association and the fund shall be subject to contractual agreement.

(4) Any financial institution may participate as a member in a commercial self-insurance fund. A financial institution may not require as a condition precedent to making a loan that the prospective borrower insure with any commercial self-insurance fund. Any financial institution participating in a commercial self-insurance fund may participate only for the purpose of providing coverage on the financial institution’s direct commercial property and commercial casualty or surety insurance exposures. The financial institution may not participate for the purpose of covering the direct or indirect exposures of its customers.

(5) A commercial self-insurance fund created under subparagraph (2)(a)4. shall be an insurer for the purpose of any assessments levied by the Florida Hurricane Catastrophe Fund as provided under s. 215.555 or by the Citizens Property Insurance Corporation as provided under s. 627.351(6)(b)3. The office shall establish the method for determining the imputed premium that is subject to any such assessment.

(6) A governmental self-insurance pool created pursuant to s. 768.28(16) shall not be considered a commercial self-insurance fund.

History.—s. 26, ch. 86-160; s. 1, ch. 87-46; s. 14, ch. 90-249; s. 4, ch. 90-366; ss. 40, 188, ch. 91-108; s. 56, ch. 91-110; s. 4, ch. 91-429; s. 3, ch. 92-318; s. 78, ch. 93-415; s. 82, ch. 95-211; s. 39, ch. 2003-416; s. 104, ch. 2004-5; s. 12, ch. 2007-1; s. 2, ch. 2007-80; s. 53, ch. 2014-209.



624.4621 - Group self-insurance funds.

624.4621 Group self-insurance funds.—

(1) The commission shall adopt rules that allow two or more employers to enter into agreements to pool their liabilities under chapter 440 for the purpose of qualifying as a group self-insurer’s fund, which shall be classified as a self-insurer, and each employer member of such approved group shall be known as a group self-insurer’s fund member and shall be classified as a self-insurer as defined in chapter 440. The agreement entered into under this section may provide that the pool will be liable for 80 percent, and the employer member will be liable for 20 percent, of the medical benefits due any employee for an injury compensable under this chapter up to the amount of $5,000. One hundred percent of the medical benefits above $5,000 due to an employee for one injury shall be paid by the pool. The agreement may also provide that each employer member will be responsible for up to the first $500 of medical benefits due each of its employees for each injury. The claim shall be paid by the pool, regardless of its size, which shall be reimbursed by the employer for any amounts required to be paid by the employer under the agreement.

(2) The commission shall adopt rules:

(a) Requiring monetary reserves to be maintained by such self-insurers to insure their financial solvency; and

(b) Governing their organization and operation to assure compliance with such requirements.

(3) The commission shall adopt rules implementing the reserve requirements in accordance with accepted actuarial techniques.

(4) Any self-insurer established under this section, except for self-insurers that are state or local governmental entities, is required to carry reinsurance in accordance with rules adopted by the commission.

(5) A dividend or premium refund of any self-insurer established under this section, otherwise earned, may not be made contingent upon continued membership in the fund, renewal of any policy, or the payment of renewal premiums for membership in the fund or on any policy issued by such self-insurer.

(a) For any self-insurer established under this section before June 1, 2008, the board of trustees of the self-insurer may declare any moneys in excess of the amount necessary to fund all obligations of the self-insurer as refundable to the members or policyholders of the self-insurer. The board of trustees may distribute such dividends or premium refunds at the board’s discretion, in accordance with the agreement establishing the self-insurer and subject to the following limitations:

1. The amount of the distribution may not exceed the total sum of the dividends declared and unpaid to policyholders and unassigned funds as recorded on the most recently completed audited financial statements of the self-insurer.

2. The payment of the dividend or premium refund may not jeopardize the financial condition of the self-insurer or result in the self-insurer having a negative unassigned funds balance.

3. Notice of the dividend shall be submitted to the office no later than 10 days after the date on which payment of a dividend or premium refund is made.

(b) For any self-insurer established under this section after June 1, 2008, such self-insurer must receive prior written approval from the office for any dividend or premium refunds during its first 7 years of operation. The office shall issue a decision within 60 days after receiving a request for a dividend or premium refund.

(c) The notice or request submitted to the office for a dividend must contain the following information:

1. Audited financial statements as of the most recently completed fund year.

2. Annual evaluations of loss reserves by a qualified independent actuary as of the most recently completed fund year.

(d) If a self-insurer does not make or declare a dividend or member distribution payable during a given fund year, the required information listed in paragraph (c) shall be submitted annually, no later than 7 months after the end of the group self-insurer’s fund year.

(e) The notice or request submitted to the office for such dividend or premium refund must include a resolution of the board of trustees of the group self-insurer stating the specific amount that has been paid or that is sought to be paid to the members or policyholders. A dividend, premium refund, or premium discount or credit must not discriminate on the basis of continued coverage or continued membership in the group self-insurer. Any dividend or premium refund that cannot be paid to the applicable member or policyholder or former member or policyholder of the group self-insurer because the former member or policyholder cannot be reasonably located becomes the property of the group self-insurer.

(6) The office may impose civil penalties not to exceed $100 per occurrence for violations of the provisions of this chapter or rules adopted pursuant hereto.

(7) Premiums, contributions, and assessments received by a group self-insurer’s fund are subject to ss. 624.509(1) and (2) and 624.5092, except that the tax rate shall be 1.6 percent of the gross amount of such premiums, contributions, and assessments.

(8) This section does not apply to any program, intergovernmental agreement, cooperative effort, consortium, or agency through which two or more governmental entities, without pooling their liabilities, administer the payment of workers’ compensation to their respective employees.

(9) A group self-insurance fund shall participate in the Florida Self-Insurance Fund Guaranty Association.

(10) Any self-insurance fund which holds a certificate of authority on or after January 1, 1998, shall maintain surplus to policyholders in a positive amount.

(11)(a) Notwithstanding any other provision of law, each application for workers’ compensation coverage issued by a group self-insurance fund established under this section must contain, in boldface and in not less than 10-point type, the following statement:

“This is a fully assessable policy. If the fund is unable to pay its obligations, policyholders must contribute, on a pro rata earned premium basis, the money necessary to meet any unfilled obligations.”

(b) If the application is signed by the applicant, the applicant is deemed to have made an informed, knowing acceptance of the assessment liability that exists as a result of participation in the fund.

History.—s. 201/2, ch. 18413, 1937; CGL 1940 Supp. 5966(57); ss. 17, 35, ch. 69-106; ss. 16, 23, ch. 78-300; ss. 43, 124, ch. 79-40; s. 21, ch. 79-312; s. 18, ch. 83-305; s. 1, ch. 88-204; s. 17, ch. 88-206; s. 12, ch. 89-167; ss. 26, 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 79, ch. 93-415; s. 4, ch. 97-262; s. 824, ch. 2003-261; s. 1, ch. 2008-181; s. 1, ch. 2009-116.

Note.—Former s. 440.57.



624.4622 - Local government self-insurance funds.

624.4622 Local government self-insurance funds.—

(1) Any two or more local governmental entities may enter into interlocal agreements for the purpose of securing the payment of benefits under chapter 440, or insuring or self-insuring real or personal property of every kind and every interest in such property against loss or damage from any hazard or cause and against any loss consequential to such loss or damage, provided the local government self-insurance fund that is created must:

(a) Have annual normal premiums in excess of $5 million;

(b) Maintain a continuing program of excess insurance coverage and reserve evaluation to protect the financial stability of the fund in an amount and manner determined by a qualified and independent actuary;

(c) Submit annually an audited fiscal year-end financial statement by an independent certified public accountant within 6 months after the end of the fiscal year to the office; and

(d) Have a governing body which is comprised entirely of local elected officials.

(2) A local government self-insurance fund that meets the requirements of this section is not subject to s. 624.4621 and is not required to file any report with the office under s. 440.38(2)(b) which is uniquely required of group self-insurer funds qualified under s. 624.4621. If any of the requirements of this section are not met, the local government self-insurance fund is subject to the requirements of s. 624.4621.

(3) Notwithstanding subsection (2), a local government self-insurance fund created under this section after October 1, 2004, shall initially be subject to the requirements of a commercial fund under s. 624.4621 and, for the first 5 years of its existence, shall be subject to all the requirements applied to commercial self-insurance funds or to group self-insurance funds, respectively.

(4)(a) A local government self-insurance fund formed after January 1, 2005, shall, for its first 5 fiscal years, file with the office full and true statements of its financial condition, transactions, and affairs. An annual statement covering the preceding fiscal year shall be filed within 60 days after the end of the fund’s fiscal year, and quarterly statements shall be filed within 45 days after each such date. The office may, for good cause, grant an extension of time for filing an annual or quarterly statement. The statements shall contain information generally included in insurers’ financial statements prepared in accordance with generally accepted insurance accounting principles and practices and in a form generally used by insurers for financial statements, sworn to by at least two executive officers of the self-insurance fund. The form for financial statements shall be the form currently approved by the National Association of Insurance Commissioners for use by property and casualty insurers.

(b) Each annual statement shall contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries. Workpapers in support of the statement of opinion must be provided to the office upon request.

History.—s. 6, ch. 84-267; s. 43, ch. 89-289; ss. 44, 56, ch. 90-201; ss. 42, 52, ch. 91-1; s. 80, ch. 93-415; s. 825, ch. 2003-261; s. 4, ch. 2004-370; s. 17, ch. 2004-390; s. 13, ch. 2007-1.

Note.—Former s. 440.575.



624.46223 - Notice of intent to withdraw.

1624.46223 Notice of intent to withdraw.—Any association, fund, or pool authorized by state law and created for the purpose of forming a risk management mechanism or providing self insurance for public entities in this state may not require its members to provide more than 45 days’ notice of the member’s intention to withdraw as a prerequisite for withdrawing from the association, fund, or pool.

History.—ss. 3, 43, ch. 2010-175.

1Note.—As enacted by s. 43, ch. 2010-175. For a description of multiple provisions in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Section 3, ch. 2010-175, also created s. 624.46223, and that version reads:

624.46223 Notice of intent to withdraw.—An association, fund, or pool authorized under Florida law and created for the purpose of forming or managing a risk management mechanism or providing self-insurance for a public entity in this state may not require its members, as a prerequisite for withdrawing from the association, fund, or pool, to give more than 60 days’ notice of the member’s intention to withdraw from the association, fund, or pool.



624.46225 - Self-insured public utilities.

624.46225 Self-insured public utilities.—A self-insured public utility, as authorized by s. 440.38(1)(c), may assume by contract the liabilities under this chapter of contractors and subcontractors, or each of them, employed by or on behalf of such public utility when performing work on or adjacent to property owned or used by the public utility.

History.—s. 19, ch. 83-305; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 81, ch. 93-415.

Note.—Former s. 440.571.



624.46226 - Public housing authorities self-insurance funds; exemption for taxation and assessments.

624.46226 Public housing authorities self-insurance funds; exemption for taxation and assessments.—

(1) Notwithstanding any other provision of law, any two or more public housing authorities in the state as defined in chapter 421 may form a self-insurance fund for the purpose of pooling and spreading liabilities of its members as to any one or combination of casualty risk or real or personal property risk of every kind and every interest in such property against loss or damage from any hazard or cause and against any loss consequential to such loss or damage, provided the self-insurance fund that is created:

(a) Has annual normal premiums in excess of $5 million.

(b) Uses a qualified actuary to determine rates using accepted actuarial principles and annually submits to the office a certification by the actuary that the rates are actuarially sound and are not inadequate, as defined in s. 627.062.

(c) Uses a qualified actuary to establish reserves for loss and loss adjustment expenses and annually submits to the office a certification by the actuary that the loss and loss adjustment expense reserves are adequate. If the actuary determines that reserves are not adequate, the fund shall file with the office a remedial plan for increasing the reserves or otherwise addressing the financial condition of the fund, subject to a determination by the office that the fund will operate on an actuarially sound basis and the fund does not pose a significant risk of insolvency.

(d) Maintains a continuing program of excess insurance coverage and reserve evaluation to protect the financial stability of the fund in an amount and manner determined by a qualified and independent actuary. At a minimum, this program must:

1. Purchase excess insurance from authorized insurance carriers or eligible surplus lines insurers.

2. Retain a per-loss occurrence that does not exceed $350,000.

(e) Submits to the office annually an audited fiscal year-end financial statement by an independent certified public accountant within 6 months after the end of the fiscal year.

(f) Has a governing body which is comprised entirely of commissioners of public housing authorities that are members of the public housing authority self-insurance fund or persons appointed by the commissioners of public housing authorities that are members of the public housing authority self-insurance fund.

(g) Uses knowledgeable persons or business entities to administer or service the fund in the areas of claims administration, claims adjusting, underwriting, risk management, loss control, policy administration, financial audit, and legal areas. Such persons must meet all applicable requirements of law for state licensure and must have at least 5 years’ experience with commercial self-insurance funds formed under s. 624.462, self-insurance funds formed under s. 624.4622, or domestic insurers.

(h) Submits to the office copies of contracts used for its members that clearly establish the liability of each member for the obligations of the fund.

(i) Annually submits to the office a certification by the governing body of the fund that, to the best of its knowledge, the requirements of this section are met.

(2) As used in this section, the term “qualified actuary” means an actuary that is a member of the Casualty Actuarial Society or the American Academy of Actuaries.

(3) A public housing authority’s self-insurance fund that meets the requirements of this section is not:

(a) An insurer for purposes of participation in or coverage by any insurance guaranty association established by chapter 631; or

(b) Subject to s. 624.4621 and is not required to file any report with the department under s. 440.38(2)(b) that is uniquely required of group self-insurer funds qualified under s. 624.4621.

(4) Premiums, contributions, and assessments received by a public housing authority’s self-insurance fund are subject to ss. 624.509(1) and (2) and 624.5092, except that the tax rate shall be 1.6 percent of the gross amount of such premiums, contributions, and assessments.

(5) If any of the requirements of subsection (1) are not met, a public housing authority’s self-insurance fund is subject to the requirements of s. 624.4621 if the fund provides only workers’ compensation coverage or is subject to the requirements of ss. 624.460-624.488 if the fund provides coverage for other property, casualty, or surety risks.

(6) Any public housing authority in the state as defined in chapter 421 that is a member of a self-insurance fund pursuant to this section shall be exempt from the assessments imposed under ss. 215.555, 627.351 and 631.57.

(7) Reinsurance companies complying with s. 624.610 may issue coverage directly to a public housing authority self-insuring its liabilities under this section. A public housing authority purchasing reinsurance shall be considered an insurer for the sole purpose of entering into such reinsurance contracts. Contracts of reinsurance issued to public housing authorities self-insuring under this section shall receive the same tax treatment as reinsurance contracts issued to insurance companies. However, the purchase of reinsurance coverage by a public housing authority self-insuring under this section shall not be construed as authorization to otherwise act as an insurer.

History.—s. 20, ch. 2007-198; s. 4, ch. 2008-220; s. 17, ch. 2009-87.



624.4623 - Independent Educational Institution Self-Insurance Funds.

624.4623 Independent Educational Institution Self-Insurance Funds.—

(1) Notwithstanding any other provision of law, any two or more independent nonprofit colleges or universities accredited by the Commission on Colleges of the Southern Association of Colleges and Schools or independent, nonprofit, accredited secondary educational institutions, located in and chartered by the State of Florida, may form a self-insurance fund for the purpose of pooling and spreading liabilities of its group members in any property or casualty risk or surety insurance or securing the payment of benefits under chapter 440, provided the independent educational institution self-insurance fund that is created must:

(a) Have annual normal premiums in excess of $5 million;

(b) Maintain a continuing program of excess insurance coverage and reserve evaluation to protect the financial stability of the fund in an amount and manner determined by a qualified and independent actuary;

(c) Submit annually an audited fiscal year-end financial statement by an independent certified public accountant within 6 months after the end of the fiscal year to the office; and

(d) Have a governing body which is comprised entirely of independent educational institution officials.

(2) An independent educational institution self-insurance fund that meets the requirements of this section is not subject to s. 624.4621 and is not required to file any report with the department under s. 440.38(2)(b) which is uniquely required of group self-insurer funds qualified under s. 624.4621. If any of the requirements of this section are not met, the independent educational self-insurance fund is subject to the requirements of s. 624.4621.

History.—s. 78, ch. 2003-281.



624.4625 - Corporation not for profit self-insurance funds.

624.4625 Corporation not for profit self-insurance funds.—

(1) Notwithstanding any other provision of law, any two or more corporations not for profit located in and organized under the laws of this state may form a self-insurance fund for the purpose of pooling and spreading liabilities of its group members in any one or combination of property or casualty risk, provided the corporation not for profit self-insurance fund that is created:

(a) Has annual normal premiums in excess of $5 million.

(b) Requires for qualification that each participating member receive at least 75 percent of its revenues from local, state, or federal governmental sources or a combination of such sources.

(c) Uses a qualified actuary to determine rates using accepted actuarial principles and annually submits to the office a certification by the actuary that the rates are actuarially sound and are not inadequate, as defined in s. 627.062.

(d) Uses a qualified actuary to establish reserves for loss and loss adjustment expenses and annually submits to the office a certification by the actuary that the loss and loss adjustment expense reserves are adequate. If the actuary determines that reserves are not adequate, the fund shall file with the office a remedial plan for increasing the reserves or otherwise addressing the financial condition of the fund, subject to a determination by the office that the fund will operate on an actuarially sound basis and the fund does not pose a significant risk of insolvency.

(e) Maintains a continuing program of excess insurance coverage and reserve evaluation to protect the financial stability of the fund in an amount and manner determined by a qualified actuary. At a minimum, this program must:

1. Purchase excess insurance from authorized insurance carriers or eligible surplus lines insurers or reinsurers.

2. Retain a per-loss occurrence that does not exceed $350,000.

(f) Submit to the office annually an audited fiscal year-end financial statement by an independent certified public accountant within 6 months after the end of the fiscal year.

(g) Have a governing body that is comprised entirely of officials from corporations not for profit that are members of the corporation not for profit self-insurance fund.

(h) Use knowledgeable persons or business entities to administer or service the fund in the areas of claims administration, claims adjusting, underwriting, risk management, loss control, policy administration, financial audit, and legal areas. Such persons must meet all applicable requirements of law for state licensure and must have at least 5 years’ experience with commercial self-insurance funds formed under s. 624.462, self-insurance funds formed under s. 624.4622, or domestic insurers.

(i) Submit to the office copies of contracts used for its members that clearly establish the liability of each member for the obligations of the fund.

(j) Annually submit to the office a certification by the governing body of the fund that, to the best of its knowledge, the requirements of this section are met.

(2) As used in this section, the term “qualified actuary” means an actuary that is a member of the Casualty Actuarial Society or the American Academy of Actuaries.

(3) A corporation not for profit self-insurance fund that meets the requirements of this section is not:

(a) An insurer for purposes of participation in or coverage by any insurance guaranty association established by chapter 631; or

(b) Subject to s. 624.4621 and is not required to file any report with the department under s. 440.38(2)(b) that is uniquely required of group self-insurer funds qualified under s. 624.4621.

(4) Premiums, contributions, and assessments received by a corporation not for profit self-insurance fund are subject to ss. 624.509(1) and (2) and 624.5092, except that the tax rate shall be 1.6 percent of the gross amount of such premiums, contributions, and assessments.

(5) A corporation not for profit self-insurance fund formed under this section, which is hereby deemed to be an association in compliance with s. 627.654, may purchase for its members, on a group basis, any one or more policies of health, accident, or hospitalization coverage, provided:

(a) Insurance policies purchased to provide coverage under this subsection are purchased only from authorized insurance companies that participate in the Florida Life and Health Insurance Guaranty Association and such policy forms have been filed with and approved by the office;

(b) The corporation not for profit self-insurance fund retains no risk related to coverage provided under this subsection;

(c) An insurance policy purchased to provide coverage under this subsection shall not be subject to the restrictions relating to the premium rates for small employer groups under chapter 627;

(d) The premiums paid for insurance policies purchased pursuant to paragraph (a) shall not count toward the $5 million requirement in paragraph (1)(a); and

(e) Any individual not-for-profit entity participating as a member of the association for the purchase of a master health, accident, or hospitalization policy by the association under this subsection may retain its individual insurance agent, and such agent shall be deemed an additional agent of record for the master policy issued to the association.

(6) If any of the requirements of subsection (1) are not met, a corporation not for profit self-insurance fund is subject to the requirements of s. 624.4621 if the fund provides only workers’ compensation coverage or is subject to the requirements of ss. 624.460-624.488 if the fund provides coverage for other property, casualty, or surety risks.

History.—s. 14, ch. 2007-1; s. 2, ch. 2012-151.



624.4626 - Electric cooperative self-insurance fund.

624.4626 Electric cooperative self-insurance fund.—

(1) Notwithstanding any other provision of law, any two or more electric cooperatives organized pursuant to chapter 425 may operate a self-insurance fund for the purpose of pooling and spreading liabilities of its group members in securing the payment of benefits under chapter 440. A self-insurance fund established under this section must:

(a) Require that every member of the fund is jointly and severally liable for the obligations of the fund.

(b) Maintain a continuing program of excess insurance coverage and reserve evaluation to protect the financial stability of the fund in an amount and manner determined by a qualified and independent actuary.

(c) Subscribe to, or be a member of, a rating organization as prescribed in s. 627.231.

(d) Employ an independent certified public accountant to complete an audit of its fiscal year-end financial statement within 6 months after the end of the fiscal year.

(e) Have a governing body comprised of a representative from each member of the fund.

(f) Limit membership in the fund to electric cooperatives that operate in this state, their subsidiaries, and the current members of the Florida Rural Electric Self-Insurer’s Fund.

(g) At renewal, provide the members of the fund with a disclosure statement that notifies the members that the fund is not regulated by the office.

(2) A self-insurance fund that meets the requirements of this section is subject to the assessments set forth in ss. 440.49(8), 440.51(1), and 624.4621(7), but is not subject to any other provision of s. 624.4621 and is not required to file any report with the department under s. 440.38(2)(b) which is uniquely required of group self-insurer funds qualified under s. 624.4621.

History.—s. 2, ch. 2009-116; s. 10, ch. 2016-56.



624.464 - Certificate of authority required; penalties.

624.464 Certificate of authority required; penalties.—

(1) No person shall establish a commercial self-insurance fund unless such fund is issued a certificate of authority by the office pursuant to s. 624.466.

(2)(a) Any person failing to hold a subsisting certificate of authority from the office while operating or maintaining a commercial self-insurance fund shall be subject to a fine of not less than $5,000 or more than $10,000 for each violation.

(b) Any person who operates or maintains a commercial self-insurance fund without a subsisting certificate of authority from the office shall be subject to the cease and desist penalty powers of the office as set forth in ss. 626.9571, 626.9581, 626.9591, and 626.9601.

(c) In addition to the penalties and other enforcement provisions of the Florida Insurance Code, the office is vested with the power to seek both temporary and permanent injunctive relief when:

1. A commercial self-insurance fund is being operated by any person or entity without a subsisting certificate of authority.

2. Any person, entity, or commercial self-insurance fund has engaged in any activity prohibited by the Florida Insurance Code made applicable by ss. 624.460-624.488 or by any rule adopted pursuant thereto.

3. Any commercial self-insurance fund, person, or entity is renewing, issuing, or delivering a policy, contract, certificate, summary plan description, or other evidence of the benefits and coverages provided to members without a subsisting certificate of authority.

The office’s authority to seek injunctive relief shall not be conditioned on having conducted any proceeding pursuant to chapter 120. The authority vested in the office by virtue of the operation of this section shall not act to reduce any other enforcement remedy or power to seek injunctive relief that may otherwise be available to the office.

History.—s. 27, ch. 86-160; s. 188, ch. 91-108; s. 4, ch. 91-429; s. 826, ch. 2003-261.



624.466 - Application requirements for certificate of authority.

624.466 Application requirements for certificate of authority.—All applications for a certificate of authority for a commercial self-insurance fund shall be on a form adopted by the commission and furnished by the office and shall include or have attached the following:

(1) The name of the fund and the location of the fund’s principal office, which shall be maintained within this state.

(2) The kinds of insurance initially proposed to be transacted and a copy of each policy, endorsement, and application form it initially proposes to issue or use.

(3) A copy of the constitution, bylaws, or trust agreement which governs the operation of the fund. The constitution, bylaws, or trust agreement shall contain a provision prohibiting any distribution of surplus funds or profit except to members of the fund, as approved by the office pursuant to s. 624.473.

(4) The names and addresses of the trustees of the fund. The office shall not grant or continue approval as to any fund if the office determines any trustee to be incompetent or untrustworthy; that any trustee has been found guilty of, or has pled guilty or no contest to, a felony, a crime involving moral turpitude, or a crime punishable by imprisonment of 1 year or more under the law of any state, territory, or country, whether or not a judgment or conviction has been entered; or that any trustee has had any type of insurance license revoked in this or any other state.

(5) A copy of a properly executed indemnity agreement binding each fund member to individual, several, and proportionate liability as set forth in ss. 624.472 and 624.474.

(6) A plan of risk management which has established measures and procedures to minimize both the frequency and severity of losses.

(7) Proof of competent and trustworthy persons to administer or service the fund in the areas of claims adjusting, underwriting, risk management, and loss control.

(8) Membership applications and the name and address of each member applying for coverage and a current financial statement on each member applying for coverage showing the aggregate net worth of all members to be not less than $500,000, a combined ratio of current assets to current liabilities of more than 1 to 1, and a combined working capital of an amount establishing financial strength and liquidity of the businesses to promptly provide for payment of the normal property or casualty claims proposed to be self-insured.

(9)(a) An initial deposit of cash or securities of the type eligible for deposit by insurers under s. 625.52 in the amount of $100,000.

1. All income from deposits shall belong to the fund and shall be transmitted to the fund as it becomes available.

2. No judgment creditor or other claimant of the fund shall have the right to levy upon any of the assets or securities held as a deposit under this section.

(b) In lieu of the deposit of cash or securities, a fund may file with the office a surety bond in like amount. The bond shall be one issued by an authorized surety insurer, shall be for the same purpose as the deposit in lieu of which it is filed, and shall be subject to the office’s approval.

1. No bond shall be approved unless it covers liabilities arising from all policies and contracts issued and entered into during the time the bond is in effect and unless the office is satisfied that the bond provides the same degree of security as would be provided by a deposit of securities.

2. No bond shall be canceled or subject to cancellation unless at least 60 days’ advance notice thereof in writing is filed with the office.

(c) Deposits of securities or cash pursuant to this section shall be administered by the office and department in accordance with part III of chapter 625.

(10)(a) Copies of acceptable excess insurance policies written by an insurer or insurers authorized or approved to transact insurance in this state, which excess insurance provides specific and aggregate limits and retention levels satisfactory to the office in accordance with sound actuarial principles. The office may waive this requirement if the fund demonstrates to the satisfaction of the office that its operation is and will be actuarially sound without obtaining excess insurance.

(b) At least 10 days prior to the proposed effective date of the issuance of any policy, the trustees shall submit proof that the members have paid into a common claims fund in a designated depository cash premiums in an amount of not less than $50,000 or 10 percent of the estimated annual premium of the members at the inception, whichever is greater.

(11) A copy of a fidelity bond or insurance policy from an authorized insurer providing coverage in an amount equal to not less than 10 percent of the funds handled annually and issued in the name of the fund covering its trustees, employees, administrator, or other individuals managing or handling the funds or assets of the fund. In no case may such bond or policy be less than $1,000 or more than $500,000, except that the office may for good cause prescribe an amount in excess of $500,000, subject to the 10-percent limitation of the preceding sentence.

(12)(a) A plan of operation designed to provide sufficient revenues to pay current and future liabilities, as determined in accordance with sound actuarial principles.

(b) A statement prepared by an actuary who is a member of the American Academy of Actuaries or the Casualty Actuarial Society establishing that the fund has prepared a plan of operation which is based on sound actuarial principles. The office shall not approve the fund unless the office determines that the plan established by the fund is designed to provide sufficient revenues to pay current and future liabilities, as determined in accordance with sound actuarial principles.

(13) Such additional information as the commission or office reasonably requires.

History.—s. 28, ch. 86-160; ss. 184, 188, ch. 91-108; s. 4, ch. 91-429; s. 827, ch. 2003-261.



624.468 - Continuing requirements for certificate of authority.

624.468 Continuing requirements for certificate of authority.—After issuance of its initial certificate of authority a commercial self-insurance fund shall thereafter meet the following requirements as a condition of maintaining its certificate of authority:

(1) Maintenance of competent and trustworthy persons to service the program, as further specified in s. 624.466(7). Written notice shall be provided to the office before changing the fund’s method of fulfilling its servicing requirements.

(2) Maintenance of a risk management program as further specified in s. 624.466(6).

(3) Maintenance of a deposit of cash or securities in the amount of $100,000, or a surety bond in lieu thereof, as further specified in s. 624.466(9).

(4) Maintenance of excess insurance in accordance with sound actuarial principles, unless waived by the office, as further specified in s. 624.466(10).

(5) Maintenance of a fidelity bond, as further specified in s. 624.466(11).

(6) Maintenance of appropriate funded loss reserves determined in accordance with sound actuarial principles satisfactory to the office.

(7) Any self-insurance fund which holds a certificate of authority on or after January 1, 1998, shall maintain surplus to policyholders in a positive amount.

(8) Each fund shall have and maintain its principal place of business in this state and shall therein make available to the office upon reasonable notice complete records of its assets, transactions, and affairs in accordance with such methods and systems as are customary for, or suitable to, the kind or kinds of business transacted.

(9) A fund shall file such reports with the office as are required by s. 624.470.

(10) A fund shall report to the office within 15 days of a determination that the actual premiums written or liability assumed or any other factor which substantially contributes to the financial condition of the plan deviates by more than 25 percent from the projections used in the most recent annual report, as required by s. 624.470 or, if the first annual report has not yet been filed, projections used in the initial plan of operation.

(11) Payment of the annual license tax provided for in s. 624.501(3).

(12) A fund shall maintain records which will confirm that membership in the fund is in accordance with the constitution or bylaws of the association as required by s. 624.462(3). The office may request from the fund, not more than annually, a certification which confirms that all members of the fund are members of the association and are in compliance with the constitution or bylaws of the association and may require that the fund submit a plan, acceptable to the office, to eliminate membership that does not comply with s. 624.462(3).

History.—s. 29, ch. 86-160; s. 15, ch. 90-249; s. 5, ch. 90-366; s. 188, ch. 91-108; s. 4, ch. 91-429; s. 12, ch. 95-211; s. 5, ch. 97-262; s. 828, ch. 2003-261.



624.470 - Annual reports.

624.470 Annual reports.—

(1)(a) Every self-insurance fund shall, annually within 3 months of the end of the fiscal year, file a financial statement of the fund, including its balance sheet and a statement of operations for the preceding year, verified by the oath of a member of the board of trustees or by an administrative executive appointed by the board. An entry for future investment income, reported on or after January 1, 1998, may only be reflected as an aggregate write-in asset on the balance sheet of the annual and quarterly financial statements. Future investment income shall be calculated as the sum of the admitted asset value of Line 1 (Bonds) plus the admitted asset value of Line 6 (Cash and Short-Term Investments) as reported on page 2 in the annual or quarterly financial statement, times the 3-year treasury note yield as of the date of the financial statement, times 3.

(b) For financial statements filed on or after January 1, 1998, future investment income may only be reported as an admitted asset by an Assessable Mutual or Self-Insurance Fund which reported future investment income in financial statements filed with the 1Department of Insurance prior to January 1, 1998.

(2) Every fund shall, annually within 6 months of the end of the fiscal year, file a report with the office verified by the oath of a member of the board of trustees or by an administrative executive appointed by the board, containing the following information:

(a) A financial statement of the fund, including its balance sheet and a statement of operations for the preceding year certified by an independent certified public accountant.

(b) A report prepared by an actuary who is a member of the American Academy of Actuaries as to the actuarial soundness of the fund. The report shall consist of, but shall not be limited to, the following:

1. Adequacy of premiums or contributions in paying claims and changes, if any, needed in the contribution rates to achieve or preserve a level of funding deemed adequate, which shall include a valuation of present assets, based on statement value, and prospective assets and liabilities of the plan and the extent of any unfunded accrued liabilities.

2. A plan to amortize any unfunded liabilities and a description of actions taken to reduce unfunded liabilities.

3. A description and explanation of actuarial assumptions.

4. A schedule illustrating the amortization of any unfunded liabilities.

5. A comparative review illustrating the level of funds available to the commercial self-insurance fund from rates, investment income, and other sources realized over the period covered by the report, indicating the assumptions used.

6. A projection of the following year’s plan of operation, including additional number of members, gross premiums to be written, and projected liabilities.

7. A statement by the actuary that the report is complete and accurate and that in her or his opinion the techniques and assumptions used are reasonable and meet the requirements of this subsection.

8. Other factors or statements as may be reasonably required by the office or commission in order to determine the actuarial soundness of the plan.

(c) Any changes in the constitution, bylaws, or trust agreement of the fund.

History.—s. 30, ch. 86-160; s. 188, ch. 91-108; s. 4, ch. 91-429; s. 188, ch. 97-102; s. 6, ch. 97-262; s. 829, ch. 2003-261.

1Note.—Duties of the Department of Insurance were transferred to the Department of Financial Services or the Financial Services Commission by ch. 2002-404, and s. 20.13, creating the Department of Insurance, was repealed by s. 3, ch. 2003-1.



624.472 - Member’s liability.

624.472 Member’s liability.—

(1) The liability of each member other than a governmental entity for the obligations of the commercial self-insurance fund unrelated to governmental entities shall be individual, several, and proportionate, but not joint, except as provided in this section and s. 624.474. Nothing herein shall preclude a governmental entity from being a member of a fund established pursuant to this part. However, the liability of each governmental entity member shall be limited to the obligations of the commercial self-insurance fund related to governmental entities only and shall be individual, several, and proportionate, but not joint, except as provided in this section and s. 624.474.

(2) Subject to the limitations of subsection (1), each member shall have a contingent assessment liability for payment of actual losses and expenses incurred while her or his policy was in force.

(3) Each policy issued by the fund shall contain a statement of the contingent liability. Both the application for insurance and the policy shall contain, in contrasting color and in not less than 10-point type, the following statements: “This is a fully assessable policy. In the event the fund is unable to pay its obligations, policyholders will be required to contribute on a pro rata earned premium basis the money necessary to meet any unfilled obligations.” In lieu of the notice provided for above, a fund with governmental entity members shall provide the following notice to members other than governmental entities: “This is a fully assessable policy. In the event the fund is unable to pay its obligations related to members which are not governmental entities, the policyholders which are not governmental entities will be required to contribute on a pro rata earned premium basis the money necessary to meet any such unfilled obligations.” A fund with governmental entity members shall provide the following notice to governmental entity members: “This is a fully assessable policy. In the event the fund is unable to pay its obligations related to governmental entity members, governmental entity policyholders will be required to contribute on a pro rata earned premium basis the money necessary to meet any such unfilled obligations.” If the application is signed by the applicant, it must be conclusively presumed that there was an informed, knowing acceptance of the assessment liability that exists as a result of participation in the fund.

History.—s. 31, ch. 86-160; s. 1, ch. 89-247; s. 188, ch. 91-108; s. 4, ch. 91-429; s. 3, ch. 92-328; s. 189, ch. 97-102.



624.473 - Dividends.

624.473 Dividends.—A commercial self-insurance fund shall obtain the approval of the office prior to paying any dividend or refund to its members. No such dividend or refund may be approved until 12 months after the last day of the fiscal year for which the dividend or refund is payable, or such later time as the office may require in accordance with sound actuarial principles.

History.—s. 32, ch. 86-160; s. 188, ch. 91-108; s. 4, ch. 91-429; s. 830, ch. 2003-261.



624.474 - Assessments.

624.474 Assessments.—

(1) The trustees of a self-insurance fund operating as a trust, or the corporate directors of a self-insurance fund operating as a corporation, may assess from time to time members of a self-insurance fund liable therefor under the terms of their policies and pursuant to this section, or the department may assess the members in the event of liquidation of the fund.

(2) Subject to the limitations of s. 624.472(1), each member’s share of a deficiency for which an assessment is made shall be computed by applying to the premium earned on the member’s policy or policies during the period to be covered by the assessment the ratio of the total deficiency to the total premiums earned during such period upon all policies subject to the assessment. In the event one or more members fail to pay an assessment, the other members are liable on a proportionate basis for an additional assessment. The fund, acting on behalf of all members who paid the additional assessment, shall institute legal action when necessary and appropriate to recover the assessment from members who failed to pay it.

(3) In computing the earned premiums for the purposes of this section, the gross premium received by the fund for the policy shall be used as a base, deducting therefrom solely charges not recurring upon the renewal or extension of the policy.

(4) No member shall have an offset against any assessment for which she or he is liable on account of any claim for unearned premium or losses payable.

History.—s. 33, ch. 86-160; s. 2, ch. 89-247; ss. 41, 188, ch. 91-108; s. 4, ch. 91-429; s. 83, ch. 93-415; s. 190, ch. 97-102.



624.4741 - Venue in assessment actions.

624.4741 Venue in assessment actions.—In any action brought by a self-insurance fund to collect assessments levied under this chapter, venue lies where the fund maintains its principal place of business or, if the department, the office, or the Florida Group Self-Insurers Guaranty Association is a party to such action, in the Circuit Court of Leon County.

History.—s. 84, ch. 93-415; s. 831, ch. 2003-261.



624.475 - Tax on premiums, contributions, and assessments.

624.475 Tax on premiums, contributions, and assessments.—Premiums, contributions, and assessments received by a commercial self-insurance fund are subject to ss. 624.509(1) and (2) and 624.5092, except that the tax rate shall be 1.6 percent of the gross amount of such premiums, contributions, and assessments.

History.—s. 4, ch. 88-206; s. 15, ch. 89-167; s. 188, ch. 91-108; s. 4, ch. 91-429; s. 14, ch. 95-211.



624.476 - Impaired self-insurance funds.

624.476 Impaired self-insurance funds.—

(1) If the assets of a self-insurance fund are at any time insufficient to comply with the requirements of law or to discharge its liabilities, other than any liability on account of funds contributed by the trustees or others, and to meet the required conditions of financial soundness, or if a judgment against the fund has remained unsatisfied for 30 days, its trustees shall forthwith make up the deficiency or levy an assessment upon the members for the amount needed to make up the deficiency, but subject to the limitation set forth in the trust agreement or the policy.

(2) If any fund levies an assessment pursuant to subsection (1), the office shall require the fund to consent to administrative supervision under part VI of this chapter. The office may waive the requirement to consent to administrative supervision for good cause.

(3) If the trustees fail to make an assessment as required by subsection (1), the office shall order the trustees to do so. If the deficiency is not sufficiently made up within 60 days after the date of the order, the fund shall be deemed insolvent and grounds shall exist to proceed against the fund as provided for in part I of chapter 631.

(4) Notwithstanding the requirement of the fund to make an assessment pursuant to subsection (1) or subsection (3), the office may at any time request that the department be appointed receiver for purposes of rehabilitation or liquidation if it is able to demonstrate that any grounds for rehabilitation or liquidation exist pursuant to s. 631.051 or s. 631.061.

History.—s. 34, ch. 86-160; s. 188, ch. 91-108; s. 4, ch. 91-429; s. 85, ch. 93-415; s. 7, ch. 97-262; s. 832, ch. 2003-261.



624.477 - Liquidation, rehabilitation, reorganization, and conservation.

624.477 Liquidation, rehabilitation, reorganization, and conservation.—Any rehabilitation, liquidation, conservation, or dissolution of a self-insurance fund shall be conducted under the supervision of the office and department, which shall each have all power with respect thereto granted to the fund under part I of chapter 631 governing the rehabilitation, liquidation, conservation, or dissolution of insurers and including all grounds for the appointment of a receiver contained in ss. 631.051 and 631.061.

History.—s. 8, ch. 97-262; s. 833, ch. 2003-261.



624.480 - Filing, approval, and disapproval of forms.

624.480 Filing, approval, and disapproval of forms.—

(1) A basic insurance policy or application form for which written application is required and is to be a part of the policy or contract or printed rider or endorsement form may not be issued by a self-insurance fund unless the form has been filed with and approved by the office.

(2) Every such filing shall be made not less than 30 days in advance of any such use or delivery. At the expiration of such 30 days, the form so filed shall be deemed approved unless prior thereto it has been affirmatively approved or disapproved by order of the office. The office may extend by not more than an additional 15 days the period within which it may so affirmatively approve or disapprove any such form, by giving notice of such extension before expiration of the initial 30-day period. At the expiration of any such period as so extended, and in the absence of such prior affirmative approval or disapproval, any such form must be deemed approved.

(3) The office shall disapprove any form or withdraw any previous approval thereof only, if the form:

(a) Is in any respect in violation of, or does not comply with, this code.

(b) Contains or incorporates by reference, when such incorporation is otherwise permissible, any inconsistent, ambiguous, or misleading clauses, or any exceptions and conditions which deceptively affect the risk purported to be assumed in the general coverage of the contract.

(c) Has any title, heading, or other indication of its provisions which is misleading.

(d) Is printed or otherwise reproduced in such manner as to render any material provision of such form substantially illegible.

History.—s. 36, ch. 86-160; s. 188, ch. 91-108; s. 4, ch. 91-429; s. 86, ch. 93-415; s. 834, ch. 2003-261.



624.482 - Making and use of rates.

624.482 Making and use of rates.—

(1) With respect to all classes of insurance which a self-insurance fund underwrites, the rates must not be excessive, inadequate, or unfairly discriminatory. In determining what rates, including credits and surcharges, are excessive, inadequate, or unfairly discriminatory, the office shall apply the same standards applicable to other insurers regulated by the office.

(2) A rate shall be held to be excessive if the expense factors associated with the rate are not justified or are not reasonable for the benefits and services provided.

(3) Rates shall be deemed inadequate if they are clearly insufficient, together with the investment income attributable to them, to sustain projected losses and expenses in the class of business to which they apply.

(4) A rate shall be deemed inadequate as to the premium charged to a risk or group of risks if discounts or credits are allowed which exceed a reasonable reflection of expense savings and reasonably expected loss experience from the risk or group of risks.

(5) If the office determines that the continued use of a rate for a coverage endangers the solvency of the fund, it may issue an order requiring the rate to be increased or requiring the fund to limit or cease writing the coverage.

(6) A fund shall have the burden of proving that a rate filed is adequate if, during the first 5 years of issuing policies, the fund files a rate that is below the rate for loss and loss adjustment expenses for the same type and classification of insurance that has been filed by the Insurance Services Office and approved by the office.

(7) Nothing herein shall be construed to prohibit the office from examining a fund pursuant to s. 624.3161.

(8) A self-insurance fund shall file its rates, including credits and surcharge schedules, with the office for approval pursuant to the standards of this section and the procedures of s. 624.480(2).

(9) Any self-insurance fund may subscribe to, or be a member of, a rating organization as prescribed in s. 627.231. A rating organization may not discriminate against a self-insurance fund as to conditions of subscription or membership.

(10) Any self-insurance fund that writes workers’ compensation insurance and employer’s liability insurance is subject to, and shall make all rate filings for workers’ compensation insurance and employer’s liability insurance in accordance with, ss. 627.091, 627.101, 627.111, 627.141, 627.151, 627.171, 627.191, and 627.211.

History.—s. 37, ch. 86-160; s. 1, ch. 87-124; s. 8, ch. 91-106; ss. 42, 188, ch. 91-108; s. 4, ch. 91-429; s. 87, ch. 93-415; s. 835, ch. 2003-261.



624.483 - Self-insurer members; payment of delinquent premiums and assessments.

624.483 Self-insurer members; payment of delinquent premiums and assessments.—Upon petition of the trustees of the following self-insurers groups: Printing Industry Associates, Allied Gasoline Retailers Association, Florida Plumbing and Mechanical Contractors, Florida State Retailers Association, Automotive Industries of Florida, Florida Nurserymen and Growers Association, Florida Pest Control Association, Florida Wholesalers Association, Florida Electrical Contractors, Florida Home Builders, Florida Restaurant Association, and Florida Nursing Home Association, who entered into agreements with Robert F. Coleman of Florida, Inc., as servicing agent, or any other self-insurers groups similarly situated, the department shall enter its order requiring the employer members and former members of said groups liable therefor to pay all delinquent premiums and all necessary assessments, such payments to be paid to the department and by it disbursed to said trustees to be used for the payment of workers’ compensation claims and related compensation expenses.

History.—s. 2, ch. 67-606; ss. 17, 35, ch. 69-106; s. 23, ch. 78-300; ss. 44, 124, ch. 79-40; s. 21, ch. 79-312; s. 43, ch. 89-289; s. 56, ch. 90-201; s. 52, ch. 91-1; s. 88, ch. 93-415.

Note.—Former s. 440.58.



624.484 - Registration of agent.

624.484 Registration of agent.—A self-insurance fund shall register with and designate the Chief Financial Officer as its agent solely for the purpose of receiving service of legal documents or process.

History.—s. 38, ch. 86-160; s. 188, ch. 91-108; s. 4, ch. 91-429; s. 89, ch. 93-415; s. 836, ch. 2003-261.



624.486 - Examination.

624.486 Examination.—Self-insurance funds licensed under ss. 624.460-624.488 are subject to periodic examination by the office in the same manner and subject to the same terms and conditions applicable to insurers under part II of this chapter.

History.—s. 39, ch. 86-160; s. 188, ch. 91-108; s. 4, ch. 91-429; s. 90, ch. 93-415; s. 837, ch. 2003-261.



624.487 - Enforcement of specified insurance provisions.

624.487 Enforcement of specified insurance provisions.—The office may enforce, with respect to group self-insurance funds established or operated under s. 624.4621, the provisions of s. 624.316, s. 624.424, s. 625.091, or s. 625.305 as they relate to workers’ compensation insurers.

History.—s. 132, ch. 91-108; s. 91, ch. 93-415; s. 838, ch. 2003-261; s. 93, ch. 2013-18.

Note.—Former s. 440.5705.



624.488 - Applicability of related laws.

624.488 Applicability of related laws.—In addition to other provisions of the code cited in ss. 624.460-624.488:

(1) Sections 624.155, 624.308, 624.414, 624.415, and 624.416(4); ss. 624.418-624.4211, except s. 624.418(2)(f); and s. 624.501;

(2) Parts I, II, and III of chapter 625;

(3) Applicable sections of part VI of chapter 626; s. 626.9541(1)(a), (b), (c), (d), (e), (f), (h), (i), (j), (k), (l), (m), (n), (o), (q), (u), (w), and (x); and ss. 626.9561-626.9641;

(4) Sections 627.291, 627.413, 627.4132, 627.416, 627.418, 627.420, 627.421, 627.425, 627.426, 627.4265, 627.427, 627.428, 627.702, and 627.706; part XI of chapter 627; ss. 627.912, 627.913, and 627.918;

(5) Section 628.361(2) and s. 628.6014; and

(6) Parts I and V of chapter 631,

apply to self-insurance funds. Only those sections of the code that are expressly and specifically cited in ss. 624.460-624.489 apply to self-insurance funds.

History.—s. 40, ch. 86-160; s. 2, ch. 87-124; s. 31, ch. 90-119; ss. 184, 188, ch. 91-108; s. 4, ch. 91-429; s. 92, ch. 93-415; s. 9, ch. 97-262.



624.489 - Liability of trustees of self-insurance trust fund and directors of self-insurance funds operating as corporations.

624.489 Liability of trustees of self-insurance trust fund and directors of self-insurance funds operating as corporations.—

(1) A trustee of any self-insurance trust fund organized under the laws of this state is not personally liable for monetary damages to any person for any statement, vote, decision, or failure to act, regarding the management or policy of the fund, by a trustee, unless:

(a) The trustee breached or failed to perform her or his duties as a trustee; and

(b) The trustee’s breach of, or failure to perform, her or his duties constitutes:

1. A violation of the criminal law, unless the trustee had reasonable cause to believe her or his conduct was lawful or had no reasonable cause to believe her or his conduct was unlawful. A judgment or other final adjudication against a trustee in any criminal proceeding for violation of the criminal law estops that trustee from contesting the fact that her or his breach, or failure to perform, constitutes a violation of the criminal law; but does not estop the trustee from establishing that she or he had reasonable cause to believe that her or his conduct was lawful or had no reasonable cause to believe that her or his conduct was unlawful;

2. A transaction from which the trustee derived an improper personal benefit, either directly or indirectly; or

3. Recklessness or an act or omission which was committed in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property.

(2) For the purposes of this section, the term “recklessness” means the acting, or omission to act, in conscious disregard of a risk:

(a) Known, or so obvious that it should have been known, to the trustee; and

(b) Known to the trustee, or so obvious that it should have been known, to be so great as to make it highly probable that harm would follow from such action or omission.

(3) The immunities from liability provided in this section with respect to trustees also apply to members of the board of directors of a commercial self-insurance fund organized as a corporation under part I of chapter 607 if the board of directors has contracted with an administrator authorized under s. 626.88 to administer the day-to-day affairs of the fund.

History.—s. 8, ch. 87-245; ss. 43, 188, ch. 91-108; s. 4, ch. 91-429; s. 191, ch. 97-102; s. 54, ch. 2014-209.






Part IV - FEES, TAXES, AND FUNDS (ss. 624.501-624.523)

624.501 - Filing, license, appointment, and miscellaneous fees.

624.501 Filing, license, appointment, and miscellaneous fees.—The department, commission, or office, as appropriate, shall collect in advance, and persons so served shall pay to it in advance, fees, licenses, and miscellaneous charges as follows:

(1) Certificate of authority of insurer.

(a) Filing application for original certificate of authority or modification thereof as a result of a merger, acquisition, or change of controlling interest due to a sale or exchange of stock, including all documents required to be filed therewith, filing fee..........$1,500.00

(b) Reinstatement fee..........$50.00

(2) Charter documents of insurer.

(a) Filing articles of incorporation or other charter documents, other than at time of application for original certificate of authority, filing fee..........$10.00

(b) Filing amendment to articles of incorporation or charter, other than at time of application for original certificate of authority, filing fee..........$5.00

(c) Filing bylaws, when required, or amendments thereof, filing fee..........$5.00

(3) Annual license tax of insurer, each domestic insurer, foreign insurer, and alien insurer (except that, as to fraternal benefit societies insuring less than 200 members in this state and the members of which as a prerequisite to membership possess a physical handicap or disability, such license tax shall
be $25)..........$1,000.00

(4) Statements of insurer, filing (except when filed as part of application for original certificate of authority), filing fees:

(a) Annual statement..........$250.00

(b) Quarterly statement..........$250.00

(5) All insurance representatives, application for license, application for reinstatement of suspended license, each filing, filing fee..........$50.00

(6) Insurance representatives, property, marine, casualty, and surety insurance.

(a) Agent’s original appointment and biennial renewal or continuation thereof, each insurer or unaffiliated agent making an appointment:

Appointment fee..........$42.00

State tax..........12.00

County tax..........6.00

Total..........$60.00

(b) Customer representative’s original appointment and biennial renewal or continuation thereof:

Appointment fee..........$42.00

State tax..........12.00

County tax..........6.00

Total..........$60.00

(c) Nonresident agent’s original appointment and biennial renewal or continuation thereof, appointment fee, each insurer or unaffiliated agent making an appointment..........$60.00

(d) Service representatives; managing general agents.

Original appointment and biennial renewal or continuation thereof, each insurer or managing general agent, whichever is applicable..........$60.00

(7) Life insurance agents.

(a) Agent’s original appointment and biennial renewal or continuation thereof, each insurer or unaffiliated agent making an appointment:

Appointment fee..........$42.00

State tax..........12.00

County tax..........6.00

Total..........$60.00

(b) Nonresident agent’s original appointment and biennial renewal or continuation thereof, appointment fee, each insurer or unaffiliated agent making an appointment..........$60.00

(8) Health insurance agents.

(a) Agent’s original appointment and biennial renewal or continuation thereof, each insurer or unaffiliated agent making an appointment:

Appointment fee..........$42.00

State tax..........12.00

County tax..........6.00

Total..........$60.00

(b) Nonresident agent’s original appointment and biennial renewal or continuation thereof, appointment fee, each insurer or unaffiliated agent making an appointment..........$60.00

(9)(a) Except as provided in paragraph (b), all limited appointments as agent, as provided for in s. 626.321. Agent’s original appointment and biennial renewal or continuation thereof, each insurer:

Appointment fee..........$42.00

State tax..........12.00

County tax..........6.00

Total..........$60.00

(b) For all limited appointments as agent, as provided in s. 626.321(1)(c) and (d), the agent’s original appointment and biennial renewal or continuation thereof for each insurer is equal to the number of offices, branch offices, or places of business covered by the license multiplied by the fees set forth in paragraph (a).

(10) Fraternal benefit society agents. Original appointment and biennial renewal or continuation thereof, each insurer:

Appointment fee..........$42.00

State tax..........12.00

County tax..........6.00

Total..........$60.00

(11) Surplus lines agent. Agent’s appointment and biennial renewal or continuation thereof, appointment fee..........$150.00

(12) Adjusters:

(a) Adjuster’s original appointment and biennial renewal or continuation thereof, appointment fee..........$60.00

(b) Nonresident adjuster’s original appointment and biennial renewal or continuation thereof, appointment fee..........$60.00

(c) Emergency adjuster’s license, appointment fee..........$10.00

(d) Fee to cover actual cost of credit report, when such report must be secured by department.

(13) Examination—Fee to cover actual cost of examination.

(14) Temporary license and appointment as agent or adjuster, where expressly provided for, rate of fee for each month of the period for which the license and appointment is issued..........$5.00

(15) Issuance, reissuance, reinstatement, modification resulting in a modified license being issued, duplicate copy of any insurance representative license, or an appointment being reinstated..........$5.00

(16) Additional appointment continuation fees as prescribed in chapter 626..........$5.00

(17) Filing application for permit to form insurer as referred to in chapter 628, filing fee..........$25.00

(18) Annual license fee of rating organization, each domestic or foreign organization..........$25.00

(19) Miscellaneous services:

(a) For copies of documents or records on file with the department, commission, or office, per
page..........$ .15

(b) For each certificate of the department, commission, or office under its seal, authenticating any document or other instrument (other than a license or certificate of authority)..........$5.00

(c) For preparing lists of agents, adjusters, and other insurance representatives, and for other miscellaneous services, such reasonable charge as may be fixed by the office or department.

(d) For processing requests for approval of continuing education courses, processing fee..........$100.00

(e) Insurer’s registration fee for agent exchanging business more than 24 times in calendar year under s. 626.752, s. 626.793, or s. 626.837, registration fee per agent per year..........$30.00

(20) Adjusting firm, original or renewal 3-year license..........$60.00

(21) Limited surety agent or professional bail bond agent, as defined in s. 648.25, each agent and each insurer represented. Original appointment and biennial renewal or continuation thereof, each agent or insurer, whichever is applicable:

Appointment fee..........$44.00

State tax..........24.00

County tax..........12.00

Total..........$80.00

(22) Certain military installations, as authorized under s. 626.322: original appointment and biennial renewal or continuation thereof, each insurer..........$20.00

(23) Filing application for original certificate of authority for third-party administrator or original certificate of approval for a service company, including all documents required to be filed therewith, filing fee..........$100.00

(24) Fingerprinting processing fee—Fee to cover fingerprint processing.

(25) Sales representatives, miscellaneous lines. Original appointment and biennial renewal or continuation thereof, appointment fee..........$60.00

(26) Reinsurance intermediary:

(a) Application filing and license fee..........$50.00

(b) Original appointment and biennial renewal or continuation thereof, appointment fee..........$60.00

(27) Title insurance agents:

(a) Agent’s original appointment or biennial renewal or continuation thereof, each insurer:

Appointment fee..........$42.00

State tax..........12.00

County tax..........6.00

Total..........$60.00

(b) Agency original appointment or biennial renewal or continuation thereof, each insurer:

Appointment fee..........$42.00

State tax..........12.00

County tax..........6.00

Total..........$60.00

(c) Filing for title insurance agent’s license:

Application for filing, each filing, filing
fee..........$10.00

(d) Additional appointment continuation fee as prescribed by s. 626.843..........$5.00

(e) Title insurer and title insurance agency administrative surcharge:

1. On or before January 30 of each calendar year, each title insurer shall pay to the office for each licensed title insurance agency appointed by the title insurer and for each retail office of the insurer on January 1 of that calendar year an administrative surcharge of $200.00.

2. On or before January 30 of each calendar year, each licensed title insurance agency shall remit to the department an administrative surcharge of $200.00.

The administrative surcharge may be used solely to defray the costs to the department and office in their examination or audit of title insurance agencies and retail offices of title insurers and to gather title insurance data for statistical purposes to be furnished to and used by the office in its regulation of title insurance.

(28) Late filing of appointment renewals for agents, adjusters, and other insurance representatives, each appointment..........$20.00

History.—s. 74, ch. 59-205; s. 1, ch. 63-491; s. 5, ch. 65-269; ss. 1, 2, 3, 4, 5, ch. 67-278; s. 1, ch. 69-196; s. 1, ch. 69-197; ss. 13, 35, ch. 69-106; s. 1, ch. 70-208; s. 1, ch. 70-439; s. 23, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 65, ch. 82-243; s. 7, ch. 82-386; s. 8, ch. 83-288; s. 39, ch. 85-175; s. 2, ch. 85-208; s. 12, ch. 87-226; s. 5, ch. 88-166; s. 192, ch. 90-363; s. 67, ch. 91-106; s. 44, ch. 92-146; s. 5, ch. 92-324; s. 1, ch. 93-253; s. 192, ch. 97-102; s. 4, ch. 98-199; s. 2, ch. 2001-142; s. 29, ch. 2002-260; s. 73, ch. 2003-1; s. 839, ch. 2003-261; s. 16, ch. 2003-267; s. 9, ch. 2003-281; s. 18, ch. 2004-390; s. 6, ch. 2005-237; s. 3, ch. 2005-257; s. 82, ch. 2006-1; s. 1, ch. 2007-76; s. 5, ch. 2008-220; s. 5, ch. 2009-70; s. 4, ch. 2012-151; s. 4, ch. 2014-123.



624.5015 - Advance collection of fees and taxes; title insurers not to pay without reimbursement.

624.5015 Advance collection of fees and taxes; title insurers not to pay without reimbursement.—

(1) The department or the office shall collect in advance from the applicant or licensee fees and taxes as provided in s. 624.501.

(2) A title insurer shall not pay directly or indirectly without reimbursement from a title insurance agent any appointment fee required under this section. The failure of a title insurance agent to make reimbursement is not a ground for cancellation of the title insurance agent’s appointment by the title insurer.

History.—s. 8, ch. 85-185; s. 2, ch. 89-305; s. 193, ch. 90-363; s. 6, ch. 92-324; s. 840, ch. 2003-261.



624.502 - Service of process fee.

1624.502 Service of process fee.—In all instances as provided in any section of the insurance code and s. 48.151(3) in which service of process is authorized to be made upon the Chief Financial Officer or the director of the office, the party requesting service shall pay to the department or office a fee of $15 for such service of process on an authorized or unauthorized insurer, which fee shall be deposited into the Administrative Trust Fund.

History.—s. 1, ch. 67-260; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 66, ch. 82-243; s. 5, ch. 90-119; s. 15, ch. 99-3; s. 841, ch. 2003-261; ss. 17, 18, ch. 2013-41; ss. 27, 28, ch. 2014-53; ss. 40, 41, ch. 2015-222; ss. 69, 70, 126, ch. 2016-62; s. 12, ch. 2016-132; s. 6, ch. 2016-165.

1Note.—

A. Section 69, ch. 2016-62, reenacted s. 624.502 “[i]n order to implement Specific Appropriations 2257 through 2265 of the 2016-2017 General Appropriations Act.”

B. Section 70, ch. 2016-62, provides that “[t]he amendment to s. 624.502, Florida Statutes, as carried forward by this act from chapter 2015-222, Laws of Florida, expires July 1, 2017, and the text of that section shall revert to that in existence on June 30, 2013, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.”

C. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 12, ch. 2016-132, and s. 6, ch. 2016-165, reenacted and amended s. 624.502, as amended by ch. 2013-41 and did not include a repeal provision.



624.504 - Liability for state, county tax.

624.504 Liability for state, county tax.—Each authorized insurer that uses insurance agents in this state shall be liable for and shall pay the state and county taxes required therefor under s. 624.501 or s. 624.505.

History.—s. 76, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 194, ch. 90-363; s. 74, ch. 2003-1; s. 17, ch. 2003-267; s. 10, ch. 2003-281.



624.505 - County tax; determination; additional offices; nonresident agents.

624.505 County tax; determination; additional offices; nonresident agents.—

(1) The county tax provided for under s. 624.501 as to an agent shall be paid by each insurer for each agent only for the county where the agent resides, or if such agent’s place of business is located in a county other than that of her or his residence, then for the county wherein is located such place of business. If an agent maintains an office or place of business in more than one county, the tax shall be paid for her or him by each such insurer for each county wherein the agent represents such insurer and has a place of business. When under this subsection an insurer is required to pay county tax for an agent for a county or counties other than the agent’s county of residence, the insurer shall designate the county or counties for which the taxes are paid.

(2) A county tax of $3 per year shall be paid by each insurer for each county in this state in which an agent who resides outside of this state represents and engages in person in the activities of an agent for the insurer. This provision shall not be deemed to authorize any activities by an agent which are otherwise prohibited under this code.

History.—s. 77, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 195, ch. 90-363; s. 193, ch. 97-102; s. 72, ch. 2002-206.



624.506 - County tax; deposit and remittance.

624.506 County tax; deposit and remittance.—

(1) The department shall deposit in the Agents County Tax Trust Fund all moneys accepted as county tax under this part. She or he shall keep a separate account for all moneys so collected for each county and, after deducting therefrom the service charges provided for in s. 215.20, shall remit the balance to the counties.

(2) The payment and collection of county tax under this chapter shall be in lieu of collection thereof by the respective county tax collectors.

(3) The Chief Financial Officer shall annually, as of January 1 following the date of collection, and thereafter at such other times as she or he may elect, draw her or his warrants on the State Treasury payable to the respective counties entitled to receive the same for the full net amount of such taxes to each county.

History.—s. 78, ch. 59-205; s. 2, ch. 61-119; s. 6, ch. 65-269; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 14, ch. 85-61; s. 196, ch. 90-363; s. 118, ch. 91-112; s. 194, ch. 97-102; s. 842, ch. 2003-261; s. 18, ch. 2003-267; s. 11, ch. 2003-281.



624.507 - Municipal tax.

624.507 Municipal tax.—Municipal corporations may require a tax of insurance agents not to exceed 50 percent of the state tax specified as to such agents under this part, and unless otherwise authorized by law. Such a tax may be required only by a municipal corporation within the boundaries of which is located the agent’s business office, or if no such office is required under this code, by the municipal corporation of the agent’s place of residence.

History.—s. 79, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 422, ch. 81-259; s. 197, ch. 90-363; s. 46, ch. 2002-206.



624.508 - Insurer’s license tax; when payable.

624.508 Insurer’s license tax; when payable.—

(1) The insurer’s license tax provided for in s. 624.501(3) shall be paid, by an insurer newly applying for a certificate of authority to transact insurance in this state, prior to and contingent upon the issuance of its original certificate of authority. If the certificate of authority is not issued, the license tax payment shall be refunded to the insurer. The license tax so paid by a newly authorized insurer shall cover the period expiring on the June 1 next following the date of its original certificate of authority.

(2) Each authorized insurer shall pay the license tax annually on or before June 1.

History.—s. 80, ch. 59-205; s. 3, ch. 63-149; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 68, ch. 82-243.



624.509 - Premium tax; rate and computation.

624.509 Premium tax; rate and computation.—

(1) In addition to the license taxes provided for in this chapter, each insurer shall also annually, and on or before March 1 in each year, except as to wet marine and transportation insurance taxed under s. 624.510, pay to the Department of Revenue a tax on insurance premiums, premiums for title insurance, or assessments, including membership fees and policy fees and gross deposits received from subscribers to reciprocal or interinsurance agreements, and on annuity premiums or considerations, received during the preceding calendar year, the amounts thereof to be determined as set forth in this section, to wit:

(a) An amount equal to 1.75 percent of the gross amount of such receipts on account of life and health insurance policies covering persons resident in this state and on account of all other types of policies and contracts, except annuity policies or contracts taxable under paragraph (b) and bail bond policies or contracts taxable under paragraph (c), covering property, subjects, or risks located, resident, or to be performed in this state, omitting premiums on reinsurance accepted, and less return premiums or assessments, but without deductions:

1. For reinsurance ceded to other insurers;

2. For moneys paid upon surrender of policies or certificates for cash surrender value;

3. For discounts or refunds for direct or prompt payment of premiums or assessments; and

4. On account of dividends of any nature or amount paid and credited or allowed to holders of insurance policies; certificates; or surety, indemnity, reciprocal, or interinsurance contracts or agreements;

(b) An amount equal to 1 percent of the gross receipts on annuity policies or contracts paid by holders thereof in this state; and

(c) An amount equal to 1.75 percent of the direct written premiums for bail bonds, excluding any amounts retained by licensed bail bond agents or licensed managing general agents.

(2) Payment by the insurer of the license taxes and premium receipts taxes provided for in this part of this chapter is a condition precedent to doing business within this state.

(3) Notwithstanding other provisions of law, the distribution of the premium tax and any penalties or interest collected thereunder shall be made to the General Revenue Fund in accordance with rules adopted by the Department of Revenue and approved by the Administration Commission.

1(4) The income tax imposed under chapter 220 which is paid by any insurer shall be credited against, and to the extent thereof shall discharge, the liability for tax imposed by this section for the annual period in which such tax payments are made. As to any insurer issuing policies insuring against loss or damage from the risks of fire, tornado, and certain casualty lines, the tax imposed by this section, as intended and contemplated by this subsection, shall be construed to mean the net amount of such tax remaining after there has been credited thereon such gross premium receipts tax as may be payable by such insurer in pursuance of the imposition of such tax by any incorporated cities or towns in the state for firefighters’ relief and pension funds and police officers’ retirement funds maintained in such cities or towns, as provided in and by relevant provisions of the Florida Statutes. For purposes of this subsection, payments of estimated income tax under chapter 220 shall be deemed paid either at the time the insurer actually files its annual returns under chapter 220 or at the time such returns are required to be filed, whichever first occurs, and not at such earlier time as such payments of estimated tax are actually made.

(5)(a)1. There shall be allowed a credit against the net tax imposed by this section equal to 15 percent of the amount paid by an insurer in salaries to employees located or based within this state and who are covered by the provisions of chapter 443.

2. As an alternative to the credit allowed in subparagraph 1., an affiliated group of corporations which includes at least one insurance company writing premiums in Florida may elect to take a credit against the net tax imposed by this section in an amount that may not exceed 15 percent of the salary of the employees of the affiliated group of corporations who perform insurance-related activities, are located or based within this state, and are covered by chapter 443. For purposes of this subparagraph, the term “affiliated group of corporations” means two or more corporations that are entirely owned directly or indirectly by a single corporation and that constitute an affiliated group as defined in s. 1504(a) of the Internal Revenue Code. The amount of credit allowed under this subparagraph is limited to the combined Florida salary tax credits allowed for all insurance companies that were members of the affiliated group of corporations for the tax year ending December 31, 2002, divided by the combined Florida taxable premiums written by all insurance companies that were members of the affiliated group of corporations for the tax year ending December 31, 2002, multiplied by the combined Florida taxable premiums of the affiliated group of corporations for the current year. An affiliated group of corporations electing this alternative calculation method must make such election on or before August 1, 2005. The election of this alternative calculation method is irrevocable and binding upon successors and assigns of the affiliated group of corporations electing this alternative. However, if a member of an affiliated group of corporations acquires or merges with another insurance company after the date of the irrevocable election, the acquired or merged company is not entitled to the affiliated group election and shall only be entitled to calculate the tax credit under subparagraph 1.

In no event shall the salary paid to an employee by an affiliated group of corporations be claimed as a credit by more than one insurer or be counted more than once in an insurer’s calculation of the credit as described in subparagraph 1. or subparagraph 2. Only the portion of an employee’s salary paid for the performance of insurance-related activities may be included in the calculation of the premium tax credit in this subsection.

(b) For purposes of this subsection:

1. The term “salaries” does not include amounts paid as commissions.

2. The term “employees” does not include independent contractors or any person whose duties require that the person hold a valid license under the Florida Insurance Code, except adjusters, managing general agents, and service representatives, as defined in s. 626.015.

3. The term “net tax” means the tax imposed by this section after applying the calculations and credits set forth in subsection (4).

4. An affiliated group of corporations that created a service company within its affiliated group on July 30, 2002, shall allocate the salary of each service company employee covered by contracts with affiliated group members to the companies for which the employees perform services. The salary allocation is based on the amount of time during the tax year that the individual employee spends performing services or otherwise working for each company over the total amount of time the employee spends performing services or otherwise working for all companies. The total amount of salary allocated to an insurance company within the affiliated group shall be included as that insurer’s employee salaries for purposes of this section.

a. Except as provided in subparagraph (a)2., the term “affiliated group of corporations” means two or more corporations that are entirely owned by a single corporation and that constitute an affiliated group of corporations as defined in s. 1504(a) of the Internal Revenue Code.

b. The term “service company” means a separate corporation within the affiliated group of corporations whose employees provide services to affiliated group members and which are treated as service company employees for reemployment assistance or unemployment compensation and common law purposes. The holding company of an affiliated group may not qualify as a service company. An insurance company may not qualify as a service company.

c. If an insurance company fails to substantiate, whether by means of adequate records or otherwise, its eligibility to claim the service company exception under this section, or its salary allocation under this section, no credit shall be allowed.

5. A service company that is a subsidiary of a mutual insurance holding company, which mutual insurance holding company was in existence on or before January 1, 2000, shall allocate the salary of each service company employee covered by contracts with members of the mutual insurance holding company system to the companies for which the employees perform services. The salary allocation is based on the ratio of the amount of time during the tax year which the individual employee spends performing services or otherwise working for each company to the total amount of time the employee spends performing services or otherwise working for all companies. The total amount of salary allocated to an insurance company within the mutual insurance holding company system shall be included as that insurer’s employee salaries for purposes of this section. However, this subparagraph does not apply for any tax year unless funds sufficient to offset the anticipated salary credits have been appropriated to the General Revenue Fund prior to the due date of the final return for that year.

a. The term “mutual insurance holding company system” means two or more corporations that are subsidiaries of a mutual insurance holding company and in compliance with part IV of chapter 628.

b. The term “service company” means a separate corporation within the mutual insurance holding company system whose employees provide services to other members of the mutual insurance holding company system and are treated as service company employees for reemployment assistance or unemployment compensation and common-law purposes. The mutual insurance holding company may not qualify as a service company.

c. If an insurance company fails to substantiate, whether by means of adequate records or otherwise, its eligibility to claim the service company exception under this section, or its salary allocation under this section, no credit shall be allowed.

(c) The department may adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this subsection.

(6)1(a) The total of the credit granted for the taxes paid by the insurer under chapter 220 and the credit granted by subsection (5) may not exceed 65 percent of the tax due under subsection (1) after deducting therefrom the taxes paid by the insurer under ss. 175.101 and 185.08 and any assessments pursuant to s. 440.51.

(b) To the extent that any credits granted by subsection (5) remain as a result of the limitation set forth in paragraph (a), such excess credits related to salaries and wages of employees whose place of employment is located within an enterprise zone created pursuant to chapter 290 may be transferred, in an aggregate amount not to exceed 25 percent of such excess salary credits, to any insurer that is a member of an affiliated group of corporations, as defined in sub-subparagraph (5)(b)4.a., that includes the original insurer qualifying for the credits under subsection (5). The amount of such excess credits to be transferred shall be calculated by multiplying the amount of such excess credits by a fraction, the numerator of which is the sum of the salaries qualifying for the credit allowed by subsection (5) of employees whose place of employment is located in an enterprise zone and the denominator of which is the sum of the salaries qualifying for the credit allowed by subsection (5). Any such transferred credits shall be subject to the same provisions and limitations set forth within part IV of this chapter. The provisions of this paragraph do not apply to an affiliated group of corporations that participate in a common paymaster arrangement as defined in s. 443.1216.

1(7) Credits and deductions against the tax imposed by this section shall be taken in the following order: deductions for assessments made pursuant to s. 440.51; credits for taxes paid under ss. 175.101 and 185.08; credits for income taxes paid under chapter 220 and the credit allowed under subsection (5), as these credits are limited by subsection (6); all other available credits and deductions.

(8) The premium tax authorized by this section may not be imposed on:

(a) Any portion of the title insurance premium, as defined in s. 627.7711, retained by a title insurance agent or agency. It is the intent of the Legislature that this exemption be contingent on title insurers adding employees to their payroll. This paragraph expires December 31, 2017, unless the Department of Economic Opportunity determines that title insurers holding a valid certificate of authority as of July 1, 2014, have added, in aggregate, at least 600 Florida-based full-time equivalent positions above those existing on July 1, 2014, including positions obtained from a temporary employment agency or employee leasing company or through a union agreement or coemployment under a professional employer organization agreement by July 1, 2017. For purposes of this paragraph, the term “full-time equivalent position” means a position in which the employee works an average of at least 36 hours per week each month.

1. The Department of Economic Opportunity may verify information provided by title insurers concerning additional positions created with any appropriate agency or authority, including the Department of Revenue.

2. To facilitate verification of additional positions created by title insurers, the Department of Economic Opportunity may provide a list of employees holding additional positions created by title insurers to any appropriate agency or authority, including the Department of Revenue.

3. The Department of Economic Opportunity shall submit such determination to the President of the Senate, the Speaker of the House of Representatives, and the Department of Revenue by October 1, 2017.

(b) Receipts of annuity premiums or considerations paid by holders in this state if the tax savings derived are credited to the annuity holders. Upon request by the Department of Revenue, an insurer availing itself of this provision shall submit to the department evidence that establishes that the tax savings derived have been credited to annuity holders. As used in this paragraph, the term “holders” includes employers contributing to an employee’s pension, annuity, or profit-sharing plan.

(9) As used in this section “insurer” includes any entity subject to the tax imposed by this section.

History.—s. 81, ch. 59-205; ss. 21, 35, ch. 69-106; ss. 1, 3, ch. 71-9(B); s. 3, ch. 71-984; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 1, ch. 79-247; s. 1, ch. 80-18; s. 17, ch. 81-178; s. 69, ch. 82-243; ss. 6, 7, ch. 82-385; s. 8, ch. 84-170; s. 26, ch. 87-99; s. 13, ch. 87-226; s. 1, ch. 88-206; ss. 1, 22, ch. 89-167; s. 96, ch. 90-132; s. 11, ch. 90-249; s. 10, ch. 90-366; s. 39, ch. 92-173; s. 195, ch. 97-102; s. 12, ch. 98-132; s. 1, ch. 99-286; s. 3, ch. 2002-206; s. 60, ch. 2002-218; s. 36, ch. 2003-254; s. 843, ch. 2003-261; s. 105, ch. 2004-5; s. 26, ch. 2005-280; s. 83, ch. 2006-1; s. 7, ch. 2006-55; s. 33, ch. 2011-76; s. 78, ch. 2012-30; s. 18, ch. 2014-38; s. 5, ch. 2014-132; s. 23, ch. 2015-221.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



624.5091 - Retaliatory provision, insurers.

624.5091 Retaliatory provision, insurers.—

(1)(a) When by or pursuant to the laws of any other state or foreign country any taxes, licenses, and other fees, in the aggregate, and any fines, penalties, deposit requirements, or other material obligations, prohibitions, or restrictions are or would be imposed upon Florida insurers or upon the agents or representatives of such insurers, which are in excess of such taxes, licenses, and other fees, in the aggregate, or which are in excess of the fines, penalties, deposit requirements, or other obligations, prohibitions, or restrictions directly imposed upon similar insurers, or upon the agents or representatives of such insurers, of such other state or country under the statutes of this state, so long as such laws of such other state or country continue in force or are so applied, the same taxes, licenses, and other fees, in the aggregate, or fines, penalties, deposit requirements, or other material obligations, prohibitions, or restrictions of whatever kind shall be imposed by the Department of Revenue upon the insurers, or upon the agents or representatives of such insurers, of such other state or country doing business or seeking to do business in this state. In determining the taxes to be imposed under this section, 80 percent and a portion of the remaining 20 percent as provided in paragraph (b) of the credit provided by s. 624.509(5), as limited by s. 624.509(6) and further determined by s. 624.509(7), shall not be taken into consideration.

(b) As used in this subsection, the term “portion of the remaining 20 percent” shall be calculated by multiplying the remaining 20 percent by a fraction, the numerator of which is the sum of the salaries qualifying for the credit allowed by s. 624.509(5) of employees whose place of employment is located in an enterprise zone created pursuant to chapter 290 and the denominator of which is the sum of the salaries qualifying for the credit allowed by s. 624.509(5).

(2) Any tax, license, or other obligation imposed by any city, county, or other political subdivision or agency of a state, jurisdiction, or foreign country on Florida insurers or their agents or representatives shall be deemed to be imposed by such state, jurisdiction, or foreign country within the meaning of subsection (1).

(3) This section does not apply as to personal income taxes, nor as to sales or use taxes, nor as to ad valorem taxes on real or personal property, nor as to reimbursement premiums paid to the Florida Hurricane Catastrophe Fund, nor as to emergency assessments paid to the Florida Hurricane Catastrophe Fund, nor as to special purpose obligations or assessments imposed in connection with particular kinds of insurance other than property insurance, except that deductions, from premium taxes or other taxes otherwise payable, allowed on account of real estate or personal property taxes paid shall be taken into consideration by the department in determining the propriety and extent of retaliatory action under this section.

(4) For the purposes of this section, a “similar insurer” is an insurer with identical premiums, personnel, and property to that of the alien or foreign insurer’s Florida premiums, personnel, and property. The similar insurer’s premiums, personnel, and property shall be used to calculate any taxes, licenses, other fees, in the aggregate, or any fines, penalties, deposit requirements, or other material obligations, prohibitions, or restrictions that are or would be imposed under Florida law and under the law of the foreign or alien insurer’s state of domicile.

(5) The excess amount of all fees, licenses, and taxes collected by the Department of Revenue under this section over the amount of similar fees, licenses, and taxes provided for in this part, together with all fines, penalties, or other monetary obligations collected under this section and ss. 626.711 and 626.743 exclusive of such fees, licenses, and taxes, shall be deposited by the Department of Revenue to the credit of the Insurance Regulatory Trust Fund; provided that such excess amount shall not exceed $125,000 for 1992, and for any subsequent year shall not exceed $125,000 adjusted annually by the lesser of 20 percent or the growth in the total of such excess amount. The remainder of such excess amount shall be deposited into the General Revenue Fund.

History.—s. 73, ch. 59-205; s. 1, ch. 65-233; s. 4, ch. 65-269; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 62, 64, 809(1st), ch. 82-243; s. 25, ch. 87-99; s. 13, ch. 89-167; s. 38, ch. 90-132; s. 1, ch. 91-425; s. 7, ch. 92-324; s. 4, ch. 93-409; ss. 13, 14, ch. 94-314; s. 18, ch. 94-353; s. 844, ch. 2003-261; s. 27, ch. 2005-280.

Note.—Former s. 624.429.



624.5092 - Administration of taxes; payments.

624.5092 Administration of taxes; payments.—

(1) The Department of Revenue shall administer, audit, and enforce the assessment and collection of those taxes to which this section is applicable. The office and department may share information with the Department of Revenue as necessary to verify premium tax or other tax liability arising under such taxes and credits which may apply thereto.

(2)(a) Installments of the taxes to which this section is applicable shall be due and payable on April 15, June 15, and October 15 in each year, based upon the estimated gross amount of receipts of insurance premiums or assessments received during the immediately preceding calendar quarter. A final payment of tax due for the year shall be made at the time the taxpayer files her or his return for such year. On or before March 1 in each year, an annual return shall be filed showing, by quarters, the gross amount of receipts taxable for the preceding year and the installment payments made during that year.

(b) Any taxpayer who fails to report and timely pay any installment of tax, who estimates any installment of tax to be less than 90 percent of the amount finally shown to be due in any quarter, or who fails to report and timely pay any tax due with the final return is in violation of this section and is subject to a penalty of 10 percent on any underpayment of taxes or delinquent taxes due and payable for that quarter or on any delinquent taxes due and payable with the final return. Any taxpayer paying, for each installment required in this section, 27 percent of the amount of the net tax due as reported on her or his return for the preceding year shall not be subject to the penalty provided by this section for underpayment of estimated taxes.

(c) When any taxpayer fails to pay any amount due under this section, or any portion thereof, on or before the day when such tax or installment of tax is required by law to be paid, there shall be added to the amount due interest at the rate of 12 percent per year from the date due until paid.

(d) All penalties and interest imposed on those taxes to which this section is applicable shall be payable to and collectible by the Department of Revenue in the same manner as if they were a part of the tax imposed.

(e) The Department of Revenue may settle or compromise any such interest or penalties imposed on those taxes to which this section is applicable pursuant to s. 213.21.

(3) This section is applicable to taxes imposed by ss. 624.4621, 624.475, 624.509-624.515, 627.357, 629.5011, and 636.066.

History.—s. 2, ch. 89-167; s. 45, ch. 90-132; s. 4, ch. 92-318; s. 4, ch. 93-128; s. 55, ch. 93-148; s. 22, ch. 93-233; s. 15, ch. 95-211; s. 196, ch. 97-102; s. 16, ch. 99-3; s. 845, ch. 2003-261.



624.50921 - Adjustments.

624.50921 Adjustments.—

(1) If a taxpayer is required to amend its corporate income tax liability under chapter 220, or the taxpayer receives a refund of its workers’ compensation administrative assessment paid under chapter 440, the taxpayer shall file an amended insurance premium tax return not later than 60 days after such an occurrence.

(2) If an amended insurance premium tax return is required under subsection (1), notwithstanding any other provision of s. 95.091(3):

(a) A notice of deficiency may be issued at any time within 3 years after the date the amended insurance premium tax return is given; or

(b) If a taxpayer fails to file an amended insurance premium tax return, a notice of deficiency may be issued at any time.

The amount of any proposed assessment set forth in such a notice of deficiency shall be limited to the amount of any deficiency resulting under this code from recomputation of the taxpayer’s insurance premium tax and retaliatory tax for the taxable year after giving effect only to the change in corporate income tax paid and the change in the amount of the workers’ compensation administrative assessment paid. Interest in accordance with s. 624.5092 is due on the amount of any deficiency from the date fixed for filing the original insurance premium tax return for the taxable year until the date of payment of the deficiency.

(3) If an amended insurance premium tax return is required by subsection (1), a claim for refund may be filed within 2 years after the date on which the amended insurance premium tax return was due, regardless of whether such notice was given, notwithstanding any other provision of s. 215.26. However, the amount recoverable pursuant to such a claim shall be limited to the amount of any overpayment resulting under this code from recomputation of the taxpayer’s insurance premium tax and retaliatory tax for the taxable year after giving effect only to the change in corporate income tax paid and the change in the amount of the workers’ compensation administrative assessment paid.

History.—s. 25, ch. 2005-280.



624.5094 - Casualty insurance premiums.

624.5094 Casualty insurance premiums.—Notwithstanding any statutory provision to the contrary, for the purposes of calculating the annual assessments for the Special Disability Trust Fund under s. 440.49 and expenses of administration under s. 440.51, any amount paid or credited as dividends or premium refunds in the same calendar year by the insurer to its policyholders must be deducted from “net premium,” “net premiums written,” “direct premium,” and “net premium collected” for the calendar year. Such offset for dividends or premium refunds paid or credited for the current year must be applied against the current year’s net premium for that year’s assessment regardless of the policy year for which the dividends or premium refunds are being reimbursed.

History.—s. 7, ch. 97-292.



624.510 - Tax on wet marine and transportation insurance.

624.510 Tax on wet marine and transportation insurance.—

(1) On or before March 1 of each year each insurer shall file with the Department of Revenue a report of its gross underwriting profit on wet marine and transportation insurance, as defined in s. 624.607(2), written in this state during the calendar year next preceding and shall at the same time pay to the Department of Revenue a tax of 0.75 percent of such gross underwriting profit.

(2) Such gross underwriting profit shall be ascertained by deducting from the net premiums (i.e., gross premiums less all return premiums and premiums for reinsurance) on such wet marine and transportation insurance contracts the net losses paid (i.e., gross losses paid less salvage and recoveries on reinsurance ceded) during such calendar year under such contracts.

(3) The income tax imposed under chapter 220 which is paid by any insurer shall be credited against, and to the extent thereof shall discharge, the liability for tax imposed by this section for the annual period in which such income tax payment is made. The aggregate income tax credit for any insurer under this subsection and s. 624.509(4) shall not exceed the amount of tax paid under chapter 220 in any calendar year. As to any insurer issuing policies insuring against loss or damage from the risks of fire, tornado, and certain casualty lines, the tax imposed by this section, as intended and contemplated by this subsection, shall be construed to mean the net amount of such tax remaining after there has been credited thereon such gross premium receipts tax as may be payable by such insurer in pursuance of the imposition of such tax by any incorporated cities or towns in the state for firefighters’ relief and pension funds and police officers’ retirement funds maintained in such cities or towns, as provided in and by relevant provisions of Florida Statutes. For purposes of this subsection, payments of estimated income tax under chapter 220 shall be deemed paid either at the time the insurer actually files its annual return under chapter 220 or at the time such return is required to be filed, whichever first occurs, and not at such earlier time as such payments of estimated tax are actually made.

History.—s. 82, ch. 59-205; ss. 21, 35, ch. 69-106; s. 4, ch. 71-984; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 70, ch. 82-243; s. 27, ch. 87-99; s. 197, ch. 97-102.



624.5105 - Community contribution tax credit; authorization; limitations; eligibility and application requirements; administration; definitions; expiration.

624.5105 Community contribution tax credit; authorization; limitations; eligibility and application requirements; administration; definitions; expiration.—

(1) AUTHORIZATION TO GRANT TAX CREDITS; LIMITATIONS.—

(a) There shall be allowed a credit of 50 percent of a community contribution against any tax due for a calendar year under s. 624.509 or s. 624.510.

(b) No insurer shall receive more than $200,000 in annual tax credits for all approved community contributions made in any one year.

(c) The total amount of tax credit which may be granted for all programs approved under this section and ss. 212.08(5)(p) and 220.183 is $18.4 million in the 2015-2016 fiscal year, $21.4 million in the 2016-2017 fiscal year, and $21.4 million in the 2017-2018 fiscal year for projects that provide housing opportunities for persons with special needs as defined in s. 420.0004 or homeownership opportunities for low-income or very-low-income households as defined in s. 420.9071 and $3.5 million annually for all other projects.

(d) Each proposal for the granting of such tax credit requires the prior approval of the director.

(e) If the credit granted pursuant to this section is not fully used in any one year because of insufficient tax liability on the part of the insurer, the unused amount may be carried forward for a period not to exceed 5 years. The carryover credit may be used in a subsequent year when the tax imposed by s. 624.509 or s. 624.510 for such year exceeds the credit under this section for such year.

(f) An insurer that claims a credit against premium-tax liability earned by making a community contribution under this section need not pay any additional retaliatory tax levied under s. 624.5091 as a result of claiming such a credit. Section 624.5091 does not limit such a credit in any manner.

(2) ELIGIBILITY REQUIREMENTS.—

(a) Each community contribution by an insurer must be in a form specified in subsection (5).

(b) Each community contribution must be reserved exclusively for use in a project as defined in s. 220.03(1)(t).

(c) The project must be undertaken by an “eligible sponsor,” as defined in s. 220.183(2)(c). In no event shall a contributing insurer have a financial interest in the eligible sponsor.

(d) The project shall be located in an area that was designated as an enterprise zone pursuant to chapter 290 as of May 1, 2015, or a Front Porch Florida Community. Any project designed to provide housing opportunities for persons with special needs as defined in s. 420.0004 or to construct or rehabilitate housing for low-income or very-low-income households as defined in s. 420.9071(19) and (28) is exempt from the area requirement of this paragraph.

(e)1. If, during the first 10 business days of the state fiscal year, eligible tax credit applications for projects that provide housing opportunities for persons with special needs as defined in s. 420.0004 or homeownership opportunities for low-income or very-low-income households as defined in s. 420.9071(19) and (28) are received for less than the annual tax credits available for those projects, the Department of Economic Opportunity shall grant tax credits for those applications and shall grant remaining tax credits on a first-come, first-served basis for any subsequent eligible applications received before the end of the state fiscal year. If, during the first 10 business days of the state fiscal year, eligible tax credit applications for projects that provide housing opportunities for persons with special needs as defined in s. 420.0004 or homeownership opportunities for low-income or very-low-income households as defined in s. 420.9071(19) and (28) are received for more than the annual tax credits available for those projects, the Department of Economic Opportunity shall grant the tax credits for those applications as follows:

a. If tax credit applications submitted for approved projects of an eligible sponsor do not exceed $200,000 in total, the credits shall be granted in full if the tax credit applications are approved.

b. If tax credit applications submitted for approved projects of an eligible sponsor exceed $200,000 in total, the amount of tax credits granted under sub-subparagraph a. shall be subtracted from the amount of available tax credits, and the remaining credits shall be granted to each approved tax credit application on a pro rata basis.

2. If, during the first 10 business days of the state fiscal year, eligible tax credit applications for projects other than those that provide housing opportunities for persons with special needs as defined in s. 420.0004 or homeownership opportunities for low-income or very-low-income households as defined in s. 420.9071(19) and (28) are received for less than the annual tax credits available for those projects, the Department of Economic Opportunity shall grant tax credits for those applications and shall grant remaining tax credits on a first-come, first-served basis for any subsequent eligible applications received before the end of the state fiscal year. If, during the first 10 business days of the state fiscal year, eligible tax credit applications for projects other than those that provide housing opportunities for persons with special needs as defined in s. 420.0004 or homeownership opportunities for low-income or very-low-income households as defined in s. 420.9071(19) and (28) are received for more than the annual tax credits available for those projects, the Department of Economic Opportunity shall grant the tax credits for those applications on a pro rata basis.

(3) APPLICATION REQUIREMENTS.—

(a) Any eligible sponsor wishing to participate in this program must submit a proposal to the Department of Economic Opportunity which sets forth the sponsor, the project, the area in which the project is located, and such supporting information as may be prescribed by rule. The proposal shall also contain a resolution from the local governmental unit in which the proposed project is located certifying that the project is consistent with local plans and regulations.

(b)1. Any insurer wishing to participate in this program must submit an application for tax credit to the Department of Economic Opportunity which sets forth the sponsor; the project; and the type, value, and purpose of the contribution. The sponsor must verify, in writing, the terms of the application and indicate its willingness to receive the contribution, which verification must accompany the application for tax credit.

2. The insurer must submit a separate application for tax credit for each individual contribution which it proposes to contribute to each individual project.

(4) ADMINISTRATION.—

(a)1. The Department of Economic Opportunity may adopt rules to administer this section, including rules for the approval or disapproval of proposals by insurers.

2. The decision of the director shall be in writing, and, if approved, the proposal shall state the maximum credit allowable to the insurer. A copy of the decision shall be transmitted to the executive director of the Department of Revenue, who shall apply such credit to the tax liability of the insurer.

3. The Department of Economic Opportunity shall monitor all projects periodically, in a manner consistent with available resources to ensure that resources are utilized in accordance with this section; however, each project shall be reviewed no less frequently than once every 2 years.

4. The Department of Economic Opportunity shall, in consultation with the Florida Housing Finance Corporation and the statewide and regional housing and financial intermediaries, market the availability of the community contribution tax credit program to community-based organizations.

(b) The Department of Revenue shall adopt any rules necessary to ensure the orderly implementation and administration of this section.

(5) DEFINITIONS.—As used in this section, the term:

(a) “Community contribution” means the grant by an insurer of any of the following items:

1. Cash or other liquid assets.

2. Real property, including 100 percent ownership of a real property holding company.

3. Goods or inventory.

4. Other physical resources which are identified by the department.

For purposes of this paragraph, the term “real property holding company” means a Florida entity, such as a Florida limited liability company, that is wholly owned by the insurer; is the sole owner of real property, as defined in s. 192.001(12), located in the state; is disregarded as an entity for federal income tax purposes pursuant to 26 C.F.R. s. 301.7701-3(b)(1)(ii); and at the time of contribution to an eligible sponsor, has no material assets other than the real property and any other property that qualifies as a community contribution.

(b) “Director” means the director of the Department of Economic Opportunity.

(c) “Local government” means any county or incorporated municipality in the state.

(d) “Project” means an activity as defined in s. 220.03(1)(t).

(6) EXPIRATION.—The provisions of this section, except paragraph (1)(e), expire June 30, 2018.

History.—s. 56, ch. 84-356; s. 124, ch. 91-112; s. 54, ch. 94-136; s. 149, ch. 96-320; s. 2, ch. 98-219; s. 2, ch. 99-265; s. 41, ch. 2000-210; s. 32, ch. 2001-201; s. 25, ch. 2004-243; s. 4, ch. 2005-282; s. 3, ch. 2006-78; s. 136, ch. 2007-5; s. 36, ch. 2008-153; s. 20, ch. 2010-4; s. 429, ch. 2011-142; s. 77, ch. 2012-96; s. 19, ch. 2014-38; s. 24, ch. 2015-221; s. 77, ch. 2016-10; s. 3, ch. 2016-131.



624.51055 - Credit for contributions to eligible nonprofit scholarship-funding organizations.

624.51055 Credit for contributions to eligible nonprofit scholarship-funding organizations.—

1(1) There is allowed a credit of 100 percent of an eligible contribution made to an eligible nonprofit scholarship-funding organization under s. 1002.395 against any tax due for a taxable year under s. 624.509(1) after deducting from such tax deductions for assessments made pursuant to s. 440.51; credits for taxes paid under ss. 175.101 and 185.08; credits for income taxes paid under chapter 220; and the credit allowed under s. 624.509(5), as such credit is limited by s. 624.509(6). An insurer claiming a credit against premium tax liability under this section shall not be required to pay any additional retaliatory tax levied pursuant to s. 624.5091 as a result of claiming such credit. Section 624.5091 does not limit such credit in any manner.

(2) The provisions of s. 1002.395 apply to the credit authorized by this section.

History.—s. 3, ch. 2009-108; s. 11, ch. 2010-24; s. 34, ch. 2011-76; s. 2, ch. 2011-123.

1Note.—Section 35, ch. 2011-76, provides that:

“(1) The executive director of the Department of Revenue is authorized, and all conditions are deemed met, to adopt emergency rules under ss. 120.536(1) and 120.54(4), Florida Statutes, for the purpose of implementing this act.

“(2) Notwithstanding any other provision of law, such emergency rules shall remain in effect for 6 months after the date adopted and may be renewed during the pendency of procedures to adopt permanent rules addressing the subject of the emergency rules.”



624.5107 - Child care tax credits.

624.5107 Child care tax credits.—

(1) If the credit granted under this section is not fully used in any one year because of insufficient tax liability on the part of the insurer, the unused amount may be carried forward for a period not to exceed 5 years. The carryover credit may be used in a subsequent year when the tax imposed by s. 624.509 or s. 624.510 for that year exceeds the credit for which the insurer is eligible in that year under this section.

(2) If an insurer receives a credit for child care facility startup costs, and the facility fails to operate for at least 5 years, a pro rata share of the credit must be repaid, in accordance with the formula: A = C x (1 - (N/60)), where:

(a) “A” is the amount in dollars of the required repayment.

(b) “C” is the total credits taken by the insurer for child care facility startup costs.

(c) “N” is the number of months the facility was in operation.

This repayment requirement is inapplicable if the insurer goes out of business or can demonstrate to the department that its employees no longer want to have a child care facility.

History.—s. 5, ch. 98-293; s. 19, ch. 2009-20.



624.511 - Tax statement; overpayments.

624.511 Tax statement; overpayments.—

(1) Tax returns as to taxes mentioned in ss. 624.509 and 624.510 shall be made by insurers on forms to be prescribed by the Department of Revenue, and shall be sworn to by one or more of the executive officers or attorney (if a reciprocal insurer) of the insurer making the returns.

(2) Notwithstanding the provisions of s. 215.26(1), if any insurer makes an overpayment on account of taxes due under ss. 624.509 and 624.510, a refund of the overpayment of taxes shall be made out of the General Revenue Fund. Overpayment of taxes due under ss. 624.509 and 624.510 shall be refunded no sooner than the first day of the state fiscal year following the date the tax was due.

(3)(a) If it appears, upon examination of an insurance premium tax return made under this chapter, that an amount of insurance premium tax has been paid in excess of the amount due, the Department of Revenue may refund the amount of the overpayment to the taxpayer by a warrant of the Chief Financial Officer. The Department of Revenue may refund the overpayment without regard to whether the taxpayer has filed a written claim for a refund; however, the Department of Revenue may request that the taxpayer file a statement affirming that the taxpayer made the overpayment.

(b) Notwithstanding paragraph (a), a refund of the insurance premium tax may not be made, and a taxpayer is not entitled to bring an action for a refund of the insurance premium tax, after the period specified in s. 215.26(2) has elapsed.

(c) If a refund issued by the Department of Revenue under this subsection is found to exceed the amount of refund legally due to the taxpayer, the provisions of s. 624.5092 concerning penalties and interest do not apply if the taxpayer reimburses the department for any overpayment within 60 days after the taxpayer is notified that the overpayment was made.

History.—s. 83, ch. 59-205; ss. 21, 35, ch. 69-106; s. 2, ch. 71-9(B); s. 264, ch. 71-377; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 71, ch. 82-243; s. 125, ch. 91-112; s. 36, ch. 2007-106.



624.515 - State Fire Marshal regulatory assessment and surcharge; levy and amount.

624.515 State Fire Marshal regulatory assessment and surcharge; levy and amount.—

(1)(a) In addition to any other license or excise tax now or hereafter imposed, and such taxes as may be imposed under other statutes, there is hereby assessed and imposed upon every domestic, foreign, and alien insurer authorized to engage in this state in the business of issuing policies of fire insurance, a regulatory assessment in an amount equal to 1 percent of the gross amount of premiums collected by each such insurer on policies of fire insurance issued by it and insuring property in this state. The assessment shall be payable annually on or before March 1 to the Department of Revenue by the insurer on such premiums collected by it during the preceding calendar year.

(b) When it is impractical, due to the nature of the business practices within the insurance industry, to determine the percentage of fire insurance contained within a line of insurance written by an insurer on risks located or resident in Florida, the Department of Revenue may establish by rule such percentages for the industry. The Department of Revenue may also amend the percentages as the insurance industry changes its practices concerning the portion of fire insurance within a line of insurance.

(2) Every insurer authorized to transact insurance in this state shall collect, in addition to the applicable premium charge, an annual surcharge from each holder of a policy of fire, allied lines, or multiperil insurance insuring commercial property located in this state. The surcharge shall be imposed at a rate of .1 percent on the gross direct premium written on commercial property located in this state. The surcharge shall be remitted by the insurer to the Department of Revenue pursuant to s. 624.5092.

(3) As used in this section, “fire insurance” means the insurance of structures or other property at fixed locations against loss or damage to such structures or other described properties from the risks of fire and lightning; and the terms “policies” and “premiums” respectively mean and include those policies or other contracts or agreements effecting and evidencing insurance, and premiums and other considerations for such policies, of the same character as described in and contemplated by the provisions of ss. 624.509 and 624.510. As used in this section, “allied lines” means the insurance of structures or other property against loss or damage to such structures or other properties from the risks of tornado, windstorm, hail, sprinkler or water damage, explosion, riot or civil commotion, flood, rain, and damage from aircraft or vehicle. The amount of such premiums upon which the regulatory assessment shall be computed by each such insurer shall be the amount thereof remaining after deducting therefrom those items described in and permitted by s. 624.509(1) relating to the premium receipts tax thereby imposed.

History.—s. 87, ch. 59-205; ss. 21, 35, ch. 69-106; s. 1, ch. 70-207; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 12, ch. 89-233; s. 8, ch. 92-324; s. 28, ch. 98-342; s. 2, ch. 2000-333.



624.516 - State Fire Marshal regulatory assessment and surcharge; deposit and use of funds.

624.516 State Fire Marshal regulatory assessment and surcharge; deposit and use of funds.—

(1) The regulatory assessment imposed under s. 624.515(1) and the surcharge imposed under s. 624.515(2) shall be deposited by the Department of Revenue, when received and audited, into the Insurance Regulatory Trust Fund.

(2) The moneys received and deposited in the fund, as provided in subsection (1), are appropriated for use by the Chief Financial Officer as ex officio State Fire Marshal, hereinafter referred to as “State Fire Marshal,” to defray the expenses of the State Fire Marshal in the discharge of her or his administrative and regulatory powers and duties as prescribed by law, including the maintaining of offices and necessary supplies therefor, essential equipment and other materials, salaries and expenses of required personnel, and all other legitimate expenses relating to the discharge of the administrative and regulatory powers and duties imposed in and charged to her or him under such laws.

(3) If, at the end of any fiscal year, a balance of funds remains in the Insurance Regulatory Trust Fund, such balance shall not revert to the general fund of the state, but shall be retained in the Insurance Regulatory Trust Fund to be used for the purposes for which the moneys are appropriated as set forth in subsection (2).

History.—s. 88, ch. 59-205; s. 2, ch. 61-119; ss. 21, 35, ch. 69-106; s. 265, ch. 71-377; s. 1, ch. 73-305; s. 1, ch. 74-295; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 9, ch. 92-324; s. 198, ch. 97-102; s. 10, ch. 99-205; s. 846, ch. 2003-261.



624.517 - State Fire Marshal regulatory assessment; reduction of assessment.

624.517 State Fire Marshal regulatory assessment; reduction of assessment.—

(1) The office shall ascertain on or before December 1 of each year whether the amounts estimated to be received from the regulatory assessment imposed under s. 624.515 for that calendar year, payable on or before the following March 1, as herein prescribed, shall result in an accumulation of funds in excess of the just requirements for which the assessment is imposed as set forth in s. 624.516; and if it determines that the imposition of the full amount of the assessment would result in such excess, it may reduce the percentage amount of the assessment for that calendar year to such percentage as may be necessary to meet the just requirements for which the assessment is imposed.

(2) When a determination is made so reducing the amount of the assessment, the department shall make and issue its order setting forth such determination and fixing the amount of assessment for that calendar year, payable on or before March 1 of the following year, and shall mail a copy of such order to each insurer who, according to the records of the office, is subject to the assessment.

History.—s. 89, ch. 59-205; s. 2, ch. 61-119; ss. 13, 35, ch. 69-106; s. 2, ch. 74-295; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 847, ch. 2003-261.



624.518 - State Fire Marshal regulatory assessment and surcharge; tax return, overpayment.

624.518 State Fire Marshal regulatory assessment and surcharge; tax return, overpayment.—

(1) Tax returns with respect to the regulatory assessment and surcharge prescribed by s. 624.515 shall be made by each insurer liable for payment of such tax on forms to be prescribed by the Department of Revenue and sworn to by one or more of the executive officers or other persons charged under the law with the management of the insurer.

(2) In the event an insurer makes an overpayment on account of the assessment, a refund of the overpayment may be made to the remitter.

(3) The surcharge shall be state funds when collected and subject to refund only as provided in s. 213.756.

History.—s. 90, ch. 59-205; ss. 21, 35, ch. 69-106; s. 266, ch. 71-377; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 74, ch. 82-243; s. 10, ch. 92-324.



624.519 - Nonpayment of premium tax or fire marshal assessment; penalty.

624.519 Nonpayment of premium tax or fire marshal assessment; penalty.—If any insurer fails to pay to the Department of Revenue on or before March 1 in each and every year any premium taxes required of it under s. 624.509 or s. 624.510, or any state fire marshal regulatory assessment required of it under s. 624.515 or s. 624.517, the office may revoke its certificate of authority.

History.—s. 91, ch. 59-205; ss. 13, 21, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 848, ch. 2003-261.



624.520 - Preemption by state.

624.520 Preemption by state.—

(1) This state hereby preempts the field of imposing excise, privilege, franchise, income, license, permit, registration, and similar taxes and fees, measured by premiums, income, or volume of transactions, upon insurers and their agents and other representatives; and no county, city, municipality, district, school district, or other political subdivision or agency in this state shall impose, levy, charge, or require the same, subject however to the provisions of subsection (2).

(2) This section shall not be construed to limit or modify the power of any incorporated city or town to levy the taxes authorized by ss. 175.101 and 185.08 or the power of any special fire control district to levy the taxes authorized by s. 175.101.

History.—s. 92, ch. 59-205; s. 2, ch. 61-75; s. 2, ch. 65-233; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 50, ch. 93-193.



624.521 - Deposit of certain tax receipts; refund of improper payments.

624.521 Deposit of certain tax receipts; refund of improper payments.—

(1) The department shall promptly deposit in the State Treasury to the credit of the Insurance Regulatory Trust Fund all “state tax” portions of agents’ licenses collected under s. 624.501 necessary to fund the Division of Investigative and Forensic Services. The balance of the tax shall be credited to the General Fund. All moneys received by the department or the office not in accordance with this code or not in the exact amount as specified by the applicable provisions of this code shall be returned to the remitter. The records of the department or office shall show the date and reason for such return.

(2) The Department of Revenue shall promptly deposit in the Department of Revenue Premium Tax Clearing Trust Fund all premium taxes collected according to ss. 624.509, 624.510, and 624.515. Such taxes shall be distributed on an estimated basis within 15 days after receipt by the Department of Revenue. Such distribution shall be adjusted pursuant to an audit by the Department of Revenue.

History.—s. 93, ch. 59-205; s. 267, ch. 71-377; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 1, ch. 81-48; s. 75, ch. 82-243; s. 33, ch. 87-99; s. 3, ch. 89-167; s. 199, ch. 90-363; s. 75, ch. 2003-1; s. 849, ch. 2003-261; s. 19, ch. 2003-267; s. 12, ch. 2003-281; s. 13, ch. 2016-165.



624.523 - Insurance Regulatory Trust Fund.

624.523 Insurance Regulatory Trust Fund.—

(1) There is created in the State Treasury a trust fund designated “Insurance Regulatory Trust Fund” to which shall be credited all payments received on account of the following items:

(a) All fines, monetary penalties, and costs imposed upon persons by the department or the office as authorized by law for violation of the laws of this state.

(b) Any sums received for copies of the stenographic record of hearings, as authorized by law.

(c) All sums received under s. 624.404(5).

(d) All sums received under s. 624.5091, as provided in subsection (5) thereof.

(e) All payments received on account of items provided for under respective provisions of s. 624.501, as follows:

1. Subsection (1) (certificate of authority of insurer).

2. Subsection (2) (charter documents of insurer).

3. Subsection (3) (annual license tax of insurer).

4. Subsection (4) (annual statement of insurer).

5. Subsection (5) (application fee for insurance representatives).

6. The “appointment fee” portion of any appointment provided for under paragraphs (6)(a) and (b) (insurance representatives, property, marine, casualty and surety insurance, and agents).

7. Paragraph (6)(c) (nonresident agents).

8. Paragraph (6)(d) (service representatives).

9. The “appointment fee” portion of any appointment provided for under paragraph (7)(a) (life insurance agents, original appointment, and renewal or continuation of appointment).

10. Paragraph (7)(b) (nonresident agent license).

11. The “appointment fee” portion of any appointment provided for under paragraph (8)(a) (health insurance agents, agent’s appointment, and renewal or continuation fee).

12. Paragraph (8)(b) (nonresident agent appointment).

13. The “appointment fee” portion of any appointment provided for under subsections (9) and (10) (limited licenses and fraternal benefit society agents).

14. Subsection (11) (surplus lines agent).

15. Subsection (12) (adjusters’ appointment).

16. Subsection (13) (examination fee).

17. Subsection (14) (temporary license and appointment as agent or adjuster).

18. Subsection (15) (reissuance, reinstatement, etc.).

19. Subsection (16) (additional license continuation fees).

20. Subsection (17) (filing application for permit to form insurer).

21. Subsection (18) (license fee of rating organization).

22. Subsection (19) (miscellaneous services).

23. Subsection (20) (insurance agencies).

(f) All payments received on account of actuarial and other services in the valuation or computation of the reserves of life insurers pursuant to s. 625.121(2).

(g) All sums received under ss. 626.711 and 626.743.

(h) All sums received under s. 627.828.

(i) All sums received from motor vehicle service agreement companies under s. 634.221.

(j) All sums received under s. 648.27 (bail bond agent, limited surety agent, continuation fee), the “appointment fee” portion of any license or permit provided for under s. 648.31, and the application fees provided for under s. 648.34(3).

(k) All sums received under s. 651.015.

(l) All sums received by the Chief Financial Officer or the director of the office as fees for her or his services as service-of-process agent.

(m) All state tax portions of agents’ licenses collected under s. 624.501.

(n) All sums received under s. 626.932(5).

(o) All sums received under s. 626.938(7).

(2) The moneys so received and deposited in this regulatory trust fund are hereby appropriated for use by the department and the office to defray the expenses of the department and the office in the discharge of their administrative and regulatory powers and duties as prescribed by law.

History.—s. 98, ch. 59-205; s. 2, ch. 61-119; s. 8, ch. 65-269; s. 2, ch. 67-260; s. 2, ch. 67-279; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-237; s. 1, ch. 77-457; s. 2, ch. 81-48; s. 77, ch. 82-243; s. 8, ch. 82-386; s. 43, ch. 83-215; ss. 40, 48, ch. 90-132; s. 200, ch. 90-363; s. 44, ch. 91-108; s. 57, ch. 93-148; s. 53, ch. 93-193; s. 118, ch. 93-399; s. 16, ch. 95-211; s. 199, ch. 97-102; s. 45, ch. 2002-206; s. 30, ch. 2002-260; s. 76, ch. 2003-1; s. 850, ch. 2003-261; s. 6, ch. 2009-70; s. 1, ch. 2014-60; s. 75, ch. 2015-2.






Part V - KINDS OF INSURANCE; LIMITS OF RISK;REINSURANCE (ss. 624.601-624.610)

624.601 - Definitions not mutually exclusive.

624.601 Definitions not mutually exclusive.—It is intended that certain insurance coverages may come within the definitions of two or more kinds of insurance as defined in this part of this chapter. The inclusion of such coverage within one definition shall not exclude it from being considered as any other kind of insurance, the definition of which reasonably includes such coverage.

History.—s. 99, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 78(1st), 86, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.6011 - “Kinds of insurance” defined.

624.6011 “Kinds of insurance” defined.—Insurance shall be classified into the following “kinds of insurance”:

(1) Life.

(2) Health.

(3) Property.

(4) Casualty.

(5) Surety.

(6) Marine.

(7) Title.

History.—ss. 38, 51, 70, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.6012 - “Lines of insurance” defined.

624.6012 “Lines of insurance” defined.—Kinds of insurance shall be classified into “lines of insurance.” The commission shall adopt by rule the lines of insurance to be utilized. Such lines of insurance shall be consistent with the reporting requirements of the National Association of Insurance Commissioners.

History.—ss. 39, 51, 70, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 851, ch. 2003-261.



624.602 - “Life insurance,” “life insurer” defined.

624.602 “Life insurance,” “life insurer” defined.—

(1) “Life insurance” is insurance of human lives. The transaction of life insurance includes also the granting of annuity contracts, including, but not limited to, fixed or variable annuity contracts; the granting of endowment benefits, additional benefits in event of death or dismemberment by accident or accidental means, additional benefits in event of the insured’s disability; and optional modes of settlement of proceeds of life insurance. Life insurance does not include workers’ compensation coverages.

(2) A “life insurer” or “life insurance company” is an insurer engaged in the business of issuing life insurance contracts, including contracts of combined life and health and accident insurance.

History.—s. 100, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-295; s. 1, ch. 77-457; s. 82, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 79(1st), 86, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.603 - “Health insurance” defined.

624.603 “Health insurance” defined.—“Health insurance,” also known as “disability insurance,” is insurance of human beings against bodily injury, disablement, or death by accident or accidental means, or the expense thereof, or against disablement or expense resulting from sickness, and every insurance appertaining thereto. Health insurance does not include workers’ compensation coverages, except as provided in s. 624.406(4).

History.—s. 101, ch. 59-205; s. 1, ch. 65-10; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 83, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 78(2nd), 86, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 9, ch. 2003-267.



624.604 - “Property insurance” defined.

624.604 “Property insurance” defined.—“Property insurance” is insurance on real or personal property of every kind and of every interest therein, whether on land, water, or in the air, against loss or damage from any and all hazard or cause, and against loss consequential upon such loss or damage, other than noncontractual legal liability for any such loss or damage. Property insurance may contain a provision for accidental death or injury as part of a multiple peril homeowner’s policy. Such insurance, which is incidental to the property insurance, is not subject to the provisions of this code applicable to life or health insurance. Property insurance does not include title insurance, as defined in s. 624.608.

History.—s. 102, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 86, 809(1st), ch. 82-243; s. 29, ch. 83-288; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



624.605 - “Casualty insurance” defined.

624.605 “Casualty insurance” defined.—

(1) “Casualty insurance” includes:

(a) Vehicle insurance.—Insurance against loss of or damage to any land vehicle or aircraft or any draft or riding animal, or to property while contained therein or thereon or being loaded or unloaded therein or therefrom, from any hazard or cause, and against any loss, liability, or expense resulting from or incidental to ownership, maintenance, or use of any such vehicle, aircraft, or animal. As to land vehicles, the term also includes insurance providing for medical, hospital, surgical, and disability benefits to injured persons, and funeral and death benefits to dependents, beneficiaries, or personal representatives of persons killed, irrespective of the legal liability of the insured, while in, entering, alighting from, adjusting, repairing, cranking, or being struck by a vehicle, if such insurance is issued as a part of a liability insurance contract.

(b) Liability insurance.—Insurance against legal liability for the death, injury, or disability of any human being, or for damage to property, with provision for medical, hospital, and surgical benefits to the injured persons, irrespective of the legal liability of the insured, when issued as a part of a liability insurance contract.

(c) Workers’ compensation and employer’s liability.—Insurance of the obligations accepted by, imposed upon, or assumed by employers under law for death, disablement, or injury of employees.

(d) Burglary and theft.—Insurance against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, vandalism, malicious mischief, confiscation, or wrongful conversion, disposal, or concealment, or from any attempt at any of the foregoing; including supplemental coverage for medical, hospital, surgical, and funeral expense incurred by the named insured or any other person as a result of bodily injury during the commission of a burglary, robbery, or theft by another; also insurance against loss of or damage to moneys, coins, bullion, securities, notes, drafts, acceptances or any other valuable papers and documents, resulting from any cause.

(e) Personal property floater.—Insurance upon personal effects against loss or damage from any cause under a floater.

(f) Glass.—Insurance against loss or damage to glass, including its lettering, ornamentation, and fittings.

(g) Boiler and machinery.—Insurance against any liability and loss or damage to property or interest resulting from accidents to or explosions of boilers, pipes, pressure containers, machinery, or apparatus, and to make inspection of and issue certificates of inspection upon boilers, machinery, and apparatus of any kind, whether or not insured; together with provision for medical, hospital, and surgical benefits to the injured persons, irrespective of the legal liability of the insured, when issued as an incidental coverage which is part of a liability insurance contract.

(h) Leakage and fire extinguishing equipment.—Insurance against loss or damage to any property or interest caused by the breakage or leakage of sprinklers, hose, pumps, and other fire extinguishing equipment or apparatus, water pipes or containers, or by water entering through leaks or openings in buildings, and insurance against such loss or damage to such sprinklers, hose, pumps, and other fire extinguishing equipment or apparatus.

(i) Credit.—Insurance against loss or damage resulting from failure of debtors to pay their obligations to the creditor (including loss or damage resulting from the involuntary unemployment of the debtors), except insurance against loss or damage resulting from the death or disability of the debtors. However, insurance may not be written as credit insurance if it falls within the definition of financial guaranty insurance, as defined in s. 627.971.

(j) Credit property insurance.—Credit property insurance is a limited line of insurance providing coverage on personal property used as collateral for securing a loan or on personal property purchased under an installment sales agreement. Credit property insurance shall not be considered to be property insurance. The coverage shall be issued on an inland marine policy form, and coverage limits shall be restricted to the initial amount of the loan or the amount of the installment sale.

(k) Malpractice.—Insurance against legal liability of the insured, and against loss, damage, or expense incidental to a claim of such liability, arising out of the death, injury, or disablement of any person, or arising out of damage to the economic interest of any person, as the result of negligence in rendering expert, fiduciary, or professional service.

(l) Animal.—Insurance against loss or damage to animals, and services of a veterinary for such animals.

(m) Elevator.—Insurance against loss of or damage to any property of the insured resulting from the ownership, maintenance, or use of elevators, except loss or damage by fire, together with provision for medical, hospital, and surgical benefits to injured persons, irrespective of the legal liability of the insured, when issued as an incidental coverage which is part of a liability insurance contract.

(n) Entertainments.—Insurance indemnifying the producer of any motion picture, television, radio, theatrical, sport, spectacle, entertainment, or similar production, event, or exhibition against loss from interruption, postponement, or cancellation thereof due to death, accidental injury, or sickness of performers, participants, directors, or other principals.

(o) Failure of certain institutions to record documents.—Insurance indemnifying banks, bankers, trust companies, and credit unions against loss from failure or omission to record as public records chattel mortgages and liens of every kind upon personal property, given, held, delivered, or possessed as security or collateral for loans, advances, debts, or obligations of all kinds, provided that such insurance does not indemnify intentional omission to comply with the law relating to the recording of liens upon motor vehicles, nor to the intentional omission to record mortgages upon real property.

(p) Failure to file certain personal property instruments.—With respect to persons and institutions other than those referred to in paragraph (o), insurance against loss resulting from failure to file or record written instruments affecting the title of, or creating a lien upon, personal property.

(q) Miscellaneous.—When first approved by the office as not being contrary to law or public policy nor covered by any other kind of insurance as defined in the code, insurance against liability for any other kind of loss or damage to person or property, properly a subject of insurance and not within any other kind of insurance as defined in this code.

(r) Insurance for debt cancellation products.—Insurance that a creditor may purchase against the risk of financial loss from the use of debt cancellation products with consumer loans or leases or retail installment contracts. Insurance for debt cancellation products is not liability insurance but is considered credit insurance only for the purposes of s. 631.52(4).

1. For purposes of this paragraph, the term “debt cancellation products” means loan, lease, or retail installment contract terms, or modifications to loan, lease, or retail installment contracts, under which a creditor agrees to cancel or suspend all or part of a customer’s obligation to make payments upon the occurrence of specified events and includes, but is not limited to, debt cancellation contracts, debt suspension agreements, and guaranteed asset protection contracts. However, the term does not include title insurance as defined in s. 624.608.

2. Debt cancellation products may be offered by financial institutions as defined in s. 655.005, insured depository institutions as defined in 12 U.S.C. s. 1813(c), and subsidiaries of such institutions, as provided in the financial institutions codes; by sellers as defined in s. 721.05, or by the parents, subsidiaries, or affiliated entities of sellers, in connection with the sale of timeshare interests; or by other business entities as specifically authorized by law, and such products are not insurance for purposes of the Florida Insurance Code.

(2) The provision of medical, hospital, surgical, and funeral benefits, and of coverage against accidental death or injury, as part of other insurance as stated under paragraphs (a) (vehicle), (b) (liability), (d) (burglary and theft), (g) (boiler and machinery), or (m) (elevator) of subsection (1) shall for all purposes be deemed to be the same kind of insurance to which it is incidental and shall not be subject to provisions of this code applicable to life or health insurance.

History.—s. 103, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 69-200; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 84, ch. 79-40; ss. 1, 3, ch. 79-156; ss. 2, 3, ch. 81-318; ss. 79(2nd), 86, 809(1st), ch. 82-243; s. 9, ch. 82-386; s. 14, ch. 83-145; s. 5, ch. 88-87; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 2, ch. 94-133; s. 852, ch. 2003-261; s. 3, ch. 2008-75; s. 6, ch. 2009-133; s. 40, ch. 2011-194.



624.606 - “Surety insurance” defined.

624.606 “Surety insurance” defined.—

(1) “Surety insurance” includes:

(a) A contract bond, including a bid, payment, or maintenance bond, or a performance bond, which guarantees the execution of a contract other than a contract of indebtedness or other monetary obligation;

(b) An indemnity bond for the benefit of a public body, railroad, or charitable organization or a lost security or utility payment bond;

(c) Becoming surety on, or guaranteeing the performance of, any lawful contract where the bond is guaranteeing the execution of a contract other than a contract of indebtedness or other monetary obligation;

(d) Becoming surety on, or guaranteeing the performance of, bonds and undertakings required or permitted in a judicial proceeding or otherwise allowed by law, including surety bonds accepted by states and municipal authorities in lieu of deposits as security for the performance of insurance contracts;

(e) Fidelity insurance as defined in s. 624.6065 for the purposes of the Florida Insurance Code other than part XX of chapter 627; or

(f) Residual value insurance as defined in s. 624.6081.

(2) “Surety insurance” does not include:

(a) Mortgage guaranty insurance, as defined in s. 635.011;

(b) Financial guaranty insurance, as defined in s. 627.971; or

(c) Any reinsurance contract authorized pursuant to s. 624.610.

History.—s. 104, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 86, 809(1st), ch. 82-243; s. 3, ch. 88-87; ss. 184, 187, 188, ch. 91-108; s. 1, ch. 91-110; s. 4, ch. 91-429; s. 17, ch. 95-211.



624.6065 - “Fidelity insurance” defined.

624.6065 “Fidelity insurance” defined.—For the purposes of part XX of chapter 627, the term “fidelity insurance” means:

(1) Insurance guaranteeing the fidelity of persons holding positions of public or private trust, or indemnifying banks, thrifts, brokers, or other financial institutions against loss of money, securities, negotiable instruments, other specified valuable papers, or tangible items of personal property caused by larceny, misplacement, destruction, or other stated perils, including loss while being transported in an armored motor vehicle or by messenger and including insurance for loss caused by the forgery of signatures on, or alteration of, specified documents and valuable papers.

(2) Insurance against losses that financial institutions become legally obligated to pay by reason of loss of customers’ property from safe-deposit boxes.

History.—ss. 4, 7, ch. 88-87; ss. 187, 188, ch. 91-108; s. 2, ch. 91-110; s. 4, ch. 91-429; s. 18, ch. 95-211.



624.607 - “Marine insurance,” “wet marine and transportation insurance,” and “inland marine insurance” defined.

624.607 “Marine insurance,” “wet marine and transportation insurance,” and “inland marine insurance” defined.—

(1) “Marine insurance” includes:

(a) Insurance against any kinds of loss or damage to:

1. Vessels, craft, aircraft, cars, automobiles, and vehicles of every kind, as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidences of debt, valuable papers, bottomry and respondentia interests and all other kinds of property and interests therein, in respect to, appertaining to, or in connection with any and all risks or perils of navigation, transit, or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed, or similarly prepared for shipment or while awaiting the same or during any delays, storage, transshipment, or reshipment incident thereto, including marine builder’s risks and all personal property floater risks; and

2. Person or property in connection with or appertaining to a marine, inland marine, transit, or transportation insurance, including liability for loss of or damage to either, arising out of or in connection with the construction, repair, operation, maintenance, or use of the subject matter of such insurance, but not including life insurance or surety bonds nor insurance against loss by reason of bodily injury to the person arising out of the ownership, maintenance, or use of automobiles; and

3. Precious stones, jewels, jewelry, gold, silver, and other precious metals, whether used in business or trade or otherwise and whether the same be in course of transportation or otherwise; and

4. Bridges, tunnels, and other instrumentalities of transportation and communication (excluding buildings, their furniture and furnishings, fixed contents, and supplies held in storage) unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot, and/or civil commotion are the only hazards to be covered; piers, wharves, docks, and slips, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot, and/or civil commotion; and other aids to navigation and transportation, including dry docks and marine railways, against all risks.

(b) Marine protection and indemnity insurance, meaning insurance against, or against legal liability of the insured for, loss, damage, or expense arising out of, or incident to, the ownership, operation, chartering, maintenance, use, repair, or construction of any vessel, craft, or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness, or death or for loss of or damage to the property of another person.

(2) For the purposes of this code, “wet marine and transportation insurance” is that part of marine insurance which includes only:

(a) Insurance upon vessels, crafts, and hulls and of interests therein or with relation thereto;

(b) Insurance of marine builders’ risks, marine war risks, and contracts of marine protection and indemnity insurance;

(c) Insurance of freights and disbursements pertaining to a subject of insurance coming within this definition; and

(d) Insurance of personal property and interests therein, in course of exportation from or importation into any country, or in course of transportation coastwise or on inland waters, including transportation by land, water, or air from point of origin to final destination, in respect to, appertaining to, or in connection with any and all risks or perils of navigation, transit, or transportation, and while being prepared for and while awaiting shipment, and during any delays, storage, transshipment, or reshipment incident thereto.

(3) For the purposes of this code, “inland marine insurance” is as established by general custom of the insurance business and promulgated by rule of the commission.

History.—ss. 105, 417, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 80, 86, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 853, ch. 2003-261.

Note.—Consolidation of s. 624.607 and former s. 627.071.



624.608 - “Title insurance” defined.

624.608 “Title insurance” defined.—“Title insurance” is:

(1) Insurance of owners of real property or others having an interest in real property or contractual interest derived therefrom, or liens or encumbrances on real property, against loss by encumbrance, or defective titles, or invalidity, or adverse claim to title; or

1(2) Insurance of owners and secured parties of the existence, attachment, perfection, and priority of security interests in personal property under the Uniform Commercial Code.

History.—s. 106, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 83, 86, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1, ch. 2005-153.

1Note.—Section 23, ch. 2008-220, provides that “[t]he Legislature finds that the Uniform Commercial Code insurance product authorized by section 1 of Chapter 2005-153, Laws of Florida, will open new markets in this state and will result in generation of new revenue for the state. Accordingly, title insurers may petition for a rate deviation as provided by s. 627.783, Florida Statutes, for the uniform commercial code insurance product. In determining whether to approve such petition for a rate deviation for the uniform commercial code insurance product, the office shall be guided by standards for national rates for the product currently being offered in other states.”



624.6081 - “Residual value insurance” defined.

624.6081 “Residual value insurance” defined.—For the purposes of part XX of chapter 627, the term “residual value insurance” means insurance issued in connection with a lease or contract which sets forth a specific termination value at the end of the term of the lease or contract for the property covered by the lease or contract and which insures against loss of economic value of tangible personal property or real property or improvements thereto, except loss due to physical damage to property. However, insurance may not be written as residual value insurance if it may be written as financial guaranty insurance by a financial guaranty insurance corporation pursuant to part XX of chapter 627.

History.—ss. 2, 7, ch. 88-87; ss. 187, 188, ch. 91-108; s. 3, ch. 91-110; s. 4, ch. 91-429; s. 19, ch. 95-211.



624.6085 - “Collateral protection insurance” defined.

624.6085 “Collateral protection insurance” defined.—For purposes of ss. 215.555, 627.311, and 627.351, “collateral protection insurance” means commercial property insurance under which a creditor is the primary beneficiary and policyholder and which protects or covers an interest of the creditor arising out of a credit transaction secured by real or personal property. Initiation of such coverage is triggered by the mortgagor’s failure to maintain insurance coverage as required by the mortgage or other lending document. Collateral protection insurance is not residential coverage.

History.—s. 10, ch. 99-204.



624.609 - Limit of risk.

624.609 Limit of risk.—

(1) No insurer shall retain any risk on any one subject of insurance, either as the direct insurer or the reinsurer, whether located or to be performed in this state or elsewhere, in an amount exceeding 10 percent of its surplus to policyholders, except as provided in subsection (5).

(2) A “subject of insurance” for the purposes of this section, as to insurance against fire and hazards other than windstorm, earthquake, or other catastrophic hazards, includes all properties insured by the same insurer which are customarily considered by underwriters to be subject to loss or damage from the same fire or the same occurrence of such other hazard insured against.

(3) Reinsurance ceded as authorized by s. 624.610 shall be deducted in determining risk retained. As to surety risks, a deduction shall also be made of the amount assumed by any established incorporated cosurety and the value of any security deposited, pledged, or held subject to the surety’s consent and for the surety’s protection.

(4) As to alien insurers, other than insurers domiciled in Canada, this section relates only to risks and surplus to policyholders of the insurer’s United States branch.

(5) As to fire insurance covering risks adequately protected by automatic sprinklers or risks principally of noncombustible construction and occupancy, the insurer may retain risk as to any one such subject of insurance in an amount not exceeding 25 percent of the sum of its unearned premium reserve applicable to property insurance policies and its surplus to policyholders.

(6) “Surplus to policyholders” for the purposes of this section, in addition to the insurer’s capital and surplus, shall be deemed to include any voluntary reserves which are not required pursuant to law and shall be determined from the last sworn statement of the insurer on file with the office, or by the last report of examination of the insurer, whichever is the more recent at time of assumption of risk.

(7) This section does not apply to life insurance, health insurance, annuity contracts, title insurance, insurance of wet marine and transportation insurance risks, workers’ compensation insurance, or employers’ liability coverages or to any policy or type of coverage as to which the maximum possible loss to the insurer is not readily ascertainable on issuance of the policy.

History.—s. 107, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 85, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 84, 86, 809(1st), ch. 82-243; s. 36, ch. 89-360; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 854, ch. 2003-261.



624.610 - Reinsurance.

624.610 Reinsurance.—

(1) The purpose of this section is to protect the interests of insureds, claimants, ceding insurers, assuming insurers, and the public. It is the intent of the Legislature to ensure adequate regulation of insurers and reinsurers and adequate protection for those to whom they owe obligations. In furtherance of that state interest, the Legislature requires that upon the insolvency of a non-United States insurer or reinsurer which provides security to fund its United States obligations in accordance with this section, such security shall be maintained in the United States and claims shall be filed with and valued by the state insurance regulator with regulatory oversight, and the assets shall be distributed in accordance with the insurance laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic United States insurance companies. The Legislature declares that the matters contained in this section are fundamental to the business of insurance in accordance with 15 U.S.C. ss. 1011-1012.

(2) Credit for reinsurance must be allowed a ceding insurer as either an asset or a deduction from liability on account of reinsurance ceded only when the reinsurer meets the requirements of paragraph (3)(a), paragraph (3)(b), or paragraph (3)(c). Credit must be allowed under paragraph (3)(a) or paragraph (3)(b) only for cessions of those kinds or lines of business that the assuming insurer is licensed, authorized, or otherwise permitted to write or assume in its state of domicile or, in the case of a United States branch of an alien assuming insurer, in the state through which it is entered and licensed or authorized to transact insurance or reinsurance.

(3)(a) Credit must be allowed when the reinsurance is ceded to an assuming insurer that is authorized to transact insurance or reinsurance in this state.

(b)1. Credit must be allowed when the reinsurance is ceded to an assuming insurer that is accredited as a reinsurer in this state. An accredited reinsurer is one that:

a. Files with the office evidence of its submission to this state’s jurisdiction;

b. Submits to this state’s authority to examine its books and records;

c. Is licensed or authorized to transact insurance or reinsurance in at least one state or, in the case of a United States branch of an alien assuming insurer, is entered through, licensed, or authorized to transact insurance or reinsurance in at least one state;

d. Files annually with the office a copy of its annual statement filed with the insurance department of its state of domicile any quarterly statements if required by its state of domicile or such quarterly statements if specifically requested by the office, and a copy of its most recent audited financial statement; and

(I) Maintains a surplus as regards policyholders in an amount not less than $20 million and whose accreditation has not been denied by the office within 90 days after its submission; or

(II) Maintains a surplus as regards policyholders in an amount not less than $20 million and whose accreditation has been approved by the office.

2. The office may deny or revoke an assuming insurer’s accreditation if the assuming insurer does not submit the required documentation pursuant to subparagraph 1., if the assuming insurer fails to meet all of the standards required of an accredited reinsurer, or if the assuming insurer’s accreditation would be hazardous to the policyholders of this state. In determining whether to deny or revoke accreditation, the office may consider the qualifications of the assuming insurer with respect to all the following subjects:

a. Its financial stability;

b. The lawfulness and quality of its investments;

c. The competency, character, and integrity of its management;

d. The competency, character, and integrity of persons who own or have a controlling interest in the assuming insurer; and

e. Whether claims under its contracts are promptly and fairly adjusted and are promptly and fairly paid in accordance with the law and the terms of the contracts.

3. Credit must not be allowed a ceding insurer if the assuming insurer’s accreditation has been revoked by the office after notice and the opportunity for a hearing.

4. The actual costs and expenses incurred by the office to review a reinsurer’s request for accreditation and subsequent reviews must be charged to and collected from the requesting reinsurer. If the reinsurer fails to pay the actual costs and expenses promptly when due, the office may refuse to accredit the reinsurer or may revoke the reinsurer’s accreditation.

(c)1. Credit must be allowed when the reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified United States financial institution, as defined in paragraph (5)(b), for the payment of the valid claims of its United States ceding insurers and their assigns and successors in interest. To enable the office to determine the sufficiency of the trust fund, the assuming insurer shall report annually to the office information substantially the same as that required to be reported on the NAIC Annual Statement form by authorized insurers. The assuming insurer shall submit to examination of its books and records by the office and bear the expense of examination.

2.a. Credit for reinsurance must not be granted under this subsection unless the form of the trust and any amendments to the trust have been approved by:

(I) The insurance regulator of the state in which the trust is domiciled; or

(II) The insurance regulator of another state who, pursuant to the terms of the trust instrument, has accepted principal regulatory oversight of the trust.

b. The form of the trust and any trust amendments must be filed with the insurance regulator of every state in which the ceding insurer beneficiaries of the trust are domiciled. The trust instrument must provide that contested claims are valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust must vest legal title to its assets in its trustees for the benefit of the assuming insurer’s United States ceding insurers and their assigns and successors in interest. The trust and the assuming insurer are subject to examination as determined by the insurance regulator.

c. The trust remains in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust. No later than February 28 of each year, the trustee of the trust shall report to the insurance regulator in writing the balance of the trust and list the trust’s investments at the preceding year end, and shall certify that the trust will not expire prior to the following December 31.

3. The following requirements apply to the following categories of assuming insurer:

a. The trust fund for a single assuming insurer consists of funds in trust in an amount not less than the assuming insurer’s liabilities attributable to reinsurance ceded by United States ceding insurers, and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than $20 million. Not less than 50 percent of the funds in the trust covering the assuming insurer’s liabilities attributable to reinsurance ceded by United States ceding insurers and trusteed surplus shall consist of assets of a quality substantially similar to that required in part II of chapter 625. Clean, irrevocable, unconditional, and evergreen letters of credit, issued or confirmed by a qualified United States financial institution, as defined in paragraph (5)(a), effective no later than December 31 of the year for which the filing is made and in the possession of the trust on or before the filing date of its annual statement, may be used to fund the remainder of the trust and trusteed surplus.

b.(I) In the case of a group including incorporated and individual unincorporated underwriters:

(A) For reinsurance ceded under reinsurance agreements with an inception, amendment, or renewal date on or after August 1, 1995, the trust consists of a trusteed account in an amount not less than the group’s several liabilities attributable to business ceded by United States domiciled ceding insurers to any member of the group;

(B) For reinsurance ceded under reinsurance agreements with an inception date on or before July 31, 1995, and not amended or renewed after that date, notwithstanding the other provisions of this section, the trust consists of a trusteed account in an amount not less than the group’s several insurance and reinsurance liabilities attributable to business written in the United States; and

(C) In addition to these trusts, the group shall maintain in trust a trusteed surplus of which $100 million must be held jointly for the benefit of the United States domiciled ceding insurers of any member of the group for all years of account.

(II) The incorporated members of the group must not be engaged in any business other than underwriting of a member of the group, and are subject to the same level of regulation and solvency control by the group’s domiciliary regulator as the unincorporated members.

(III) Within 90 days after its financial statements are due to be filed with the group’s domiciliary regulator, the group shall provide to the insurance regulator an annual certification by the group’s domiciliary regulator of the solvency of each underwriter member or, if a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the group.

(d) Credit must be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of paragraph (a), paragraph (b), or paragraph (c), but only as to the insurance of risks located in jurisdictions in which the reinsurance is required to be purchased by a particular entity by applicable law or regulation of that jurisdiction.

(e) If the reinsurance is ceded to an assuming insurer not meeting the requirements of paragraph (a), paragraph (b), paragraph (c), or paragraph (d), the commissioner may allow credit, but only if the assuming insurer holds surplus in excess of $250 million and has a secure financial strength rating from at least two statistical rating organizations deemed acceptable by the commissioner as having experience and expertise in rating insurers doing business in Florida, including, but not limited to, Standard & Poor’s, Moody’s Investors Service, Fitch Ratings, A.M. Best Company, and Demotech. In determining whether credit should be allowed, the commissioner shall consider the following:

1. The domiciliary regulatory jurisdiction of the assuming insurer.

2. The structure and authority of the domiciliary regulator with regard to solvency regulation requirements and the financial surveillance of the reinsurer.

3. The substance of financial and operating standards for reinsurers in the domiciliary jurisdiction.

4. The form and substance of financial reports required to be filed by the reinsurers in the domiciliary jurisdiction or other public financial statements filed in accordance with generally accepted accounting principles.

5. The domiciliary regulator’s willingness to cooperate with United States regulators in general and the office in particular.

6. The history of performance by reinsurers in the domiciliary jurisdiction.

7. Any documented evidence of substantial problems with the enforcement of valid United States judgments in the domiciliary jurisdiction.

8. Any other matters deemed relevant by the commissioner. The commissioner shall give appropriate consideration to insurer group ratings that may have been issued. The commissioner may, in lieu of granting full credit under this subsection, reduce the amount required to be held in trust under paragraph (c).

(f) If the assuming insurer is not authorized or accredited to transact insurance or reinsurance in this state pursuant to paragraph (a) or paragraph (b), the credit permitted by paragraph (c) or paragraph (d) must not be allowed unless the assuming insurer agrees in the reinsurance agreements:

1.a. That in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, will comply with all requirements necessary to give the court jurisdiction, and will abide by the final decision of the court or of any appellate court in the event of an appeal; and

b. To designate the Chief Financial Officer, pursuant to s. 48.151, or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on behalf of the ceding company.

2. This paragraph is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if this obligation is created in the agreement.

(g) If the assuming insurer does not meet the requirements of paragraph (a) or paragraph (b), the credit permitted by paragraph (c) or paragraph (d) is not allowed unless the assuming insurer agrees in the trust agreements, in substance, to the following conditions:

1. Notwithstanding any other provisions in the trust instrument, if the trust fund is inadequate because it contains an amount less than the amount required by paragraph (c), or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation, or similar proceedings under the laws of its state or country of domicile, the trustee shall comply with an order of the insurance regulator with regulatory oversight over the trust or with an order of a United States court of competent jurisdiction directing the trustee to transfer to the insurance regulator with regulatory oversight all of the assets of the trust fund.

2. The assets must be distributed by and claims must be filed with and valued by the insurance regulator with regulatory oversight in accordance with the laws of the state in which the trust is domiciled which are applicable to the liquidation of domestic insurance companies.

3. If the insurance regulator with regulatory oversight determines that the assets of the trust fund or any part thereof are not necessary to satisfy the claims of the United States ceding insurers of the grantor of the trust, the assets or part thereof must be returned by the insurance regulator with regulatory oversight to the trustee for distribution in accordance with the trust agreement.

4. The grantor shall waive any right otherwise available to it under United States law which is inconsistent with this provision.

(4) An asset allowed or a deduction from liability taken for the reinsurance ceded by an insurer to an assuming insurer not meeting the requirements of subsections (2) and (3) is allowed in an amount not exceeding the liabilities carried by the ceding insurer. The deduction must be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with the assuming insurer as security for the payment of obligations thereunder, if the security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer, or, in the case of a trust, held in a qualified United States financial institution, as defined in paragraph (5)(b). This security may be in the form of:

(a) Cash in United States dollars;

(b) Securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners and qualifying as admitted assets pursuant to part II of chapter 625;

(c) Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified United States financial institution, as defined in paragraph (5)(a), effective no later than December 31 of the year for which the filing is made, and in the possession of, or in trust for, the ceding company on or before the filing date of its annual statement; or

(d) Any other form of security acceptable to the office.

(5)(a) For purposes of paragraph (4)(c) regarding letters of credit, a “qualified United States financial institution” means an institution that:

1. Is organized or, in the case of a United States office of a foreign banking organization, is licensed under the laws of the United States or any state thereof;

2. Is regulated, supervised, and examined by United States or state authorities having regulatory authority over banks and trust companies; and

3. Has been determined by either the office or the Securities Valuation Office of the National Association of Insurance Commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the office.

(b) For purposes of those provisions of this law which specify institutions that are eligible to act as a fiduciary of a trust, a “qualified United States financial institution” means an institution that is a member of the Federal Reserve System or that has been determined by the office to meet the following criteria:

1. Is organized or, in the case of a United States branch or agency office of a foreign banking organization, is licensed under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers; and

2. Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.

(6) For the purposes of this section only, the term “ceding insurer” includes any health maintenance organization operating under a certificate of authority issued under part I of chapter 641.

(7) After notice and an opportunity for a hearing, the office may disallow any credit that it finds would be contrary to the proper interests of the policyholders or stockholders of a ceding domestic insurer.

(8) Credit must be allowed to any ceding insurer for reinsurance otherwise complying with this section only when the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding insurer under the contract or contracts reinsured without diminution because of the insolvency of the ceding insurer. Such credit must be allowed to the ceding insurer for reinsurance otherwise complying with this section only when the reinsurance agreement provides that payments by the assuming insurer will be made directly to the ceding insurer or its receiver, except when:

(a) The reinsurance contract specifically provides payment to the named insured, assignee, or named beneficiary of the policy issued by the ceding insurer in the event of the insolvency of the ceding insurer; or

(b) The assuming insurer, with the consent of the named insured, has assumed the policy obligations of the ceding insurer as direct obligations of the assuming insurer in substitution for the obligations of the ceding insurer to the named insured.

(9) No person, other than the ceding insurer, has any rights against the reinsurer which are not specifically set forth in the contract of reinsurance or in a specific written, signed agreement between the reinsurer and the person.

(10) An authorized insurer may not knowingly accept as assuming reinsurer any risk covering subject of insurance which is resident, located, or to be performed in this state and which is written directly by any insurer not then authorized to transact such insurance in this state, other than as to surplus lines insurance lawfully written under part VIII of chapter 626.

(11)(a) Any domestic or commercially domiciled insurer ceding directly written risks of loss under this section shall, within 30 days after receipt of a cover note or similar confirmation of coverage, or, without exception, no later than 6 months after the effective date of the reinsurance treaty, file with the office one copy of a summary statement containing the following information about each treaty:

1. The contract period;

2. The nature of the reinsured’s business;

3. An indication as to whether the treaty is proportional, nonproportional, coinsurance, modified coinsurance, or indemnity, as applicable;

4. The ceding company’s loss retention per risk;

5. The reinsured limits;

6. Any special contract restrictions;

7. A schedule of reinsurers assuming the risks of loss;

8. An indication as to whether payments to the assuming insurer are based on written premiums or earned premiums;

9. Identification of any intermediary or broker used in obtaining the reinsurance and the commission paid to such intermediary or broker if known; and

10. Ceding commissions and allowances.

(b) The summary statement must be signed and attested to by either the chief executive officer or the chief financial officer of the reporting insurer. In addition to the summary statement, the office may require the filing of any supporting information relating to the ceding of such risks as it deems necessary. If the summary statement prepared by the ceding insurer discloses that the net effect of a reinsurance treaty or treaties (or series of treaties with one or more affiliated reinsurers entered into for the purpose of avoiding the following threshold amount) at any time results in an increase of more than 25 percent to the insurer’s surplus as to policyholders, then the insurer shall certify in writing to the office that the relevant reinsurance treaty or treaties comply with the accounting requirements contained in any rule adopted by the commission under subsection (14). If such certificate is filed after the summary statement of such reinsurance treaty or treaties, the insurer shall refile the summary statement with the certificate. In any event, the certificate must state that a copy of the certificate was sent to the reinsurer under the reinsurance treaty.

(c) This subsection applies to cessions of directly written risk or loss. This subsection does not apply to contracts of facultative reinsurance or to any ceding insurer that has a surplus as to policyholders which exceeds $100 million as of the immediately preceding December 31. A ceding insurer otherwise subject to this section which had less than $500,000 in direct premiums written in this state during the preceding calendar year and no more than $250,000 in direct premiums written in this state during the preceding calendar quarter, and which had fewer than 1,000 policyholders at the end of the preceding calendar year, is exempt from this subsection.

(d) An authorized insurer not otherwise exempt from the provisions of this subsection shall provide the information required by this subsection with underlying and supporting documentation upon written request of the office.

(e) The office may, upon a showing of good cause, waive the requirements of this subsection.

(12) If the office finds that a reinsurance agreement creates a substantial risk of insolvency to either insurer entering into the reinsurance agreement, the office may by order require a cancellation of the reinsurance agreement.

(13) No credit shall be allowed for reinsurance with regard to which the reinsurance agreement does not create a meaningful transfer of risk of loss to the reinsurer.

(14) The commission may adopt rules implementing the provisions of this section. Rules are authorized to protect the interests of insureds, claimants, ceding insurers, assuming insurers, and the public. These rules shall be in substantial compliance with:

(a) The National Association of Insurance Commissioners model regulations relating to credit for reinsurance;

(b) The National Association of Insurance Commissioners Accounting Practices and Procedures Manual as of March 2002 and subsequent amendments thereto if the methodology remains substantially consistent; and

(c) The National Association of Insurance Commissioners model regulation for Credit for Reinsurance and Life and Health Reinsurance Agreements.

The commission may further adopt rules to provide for transition from existing requirements for the approval of reinsurers to the accreditation of reinsurers pursuant to this section.

(15) Any reinsurer approved pursuant to s. 624.610(3)(a)2., as such provision existed prior to July 1, 2000, which fails to obtain accreditation pursuant to this section prior to December 30, 2003, shall have its approval terminated by operation of law on that date.

(16) This act shall apply to all cessions on or after January 1, 2001, under reinsurance agreements that have an inception, anniversary, or renewal date on or after January 1, 2001.

History.—s. 108, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 74-203; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 85, 86, 809(1st), ch. 82-243; s. 1, ch. 83-165; s. 2, ch. 85-177; s. 10, ch. 85-245; s. 1, ch. 86-86; s. 8, ch. 86-160; s. 14, ch. 87-226; s. 37, ch. 89-360; ss. 45, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 5, ch. 92-146; s. 9, ch. 93-410; s. 200, ch. 97-102; s. 2, ch. 97-214; s. 89, ch. 98-199; s. 17, ch. 99-3; s. 2, ch. 2000-168; s. 13, ch. 2001-213; s. 855, ch. 2003-261; s. 5, ch. 2004-370; s. 150, ch. 2004-390; s. 15, ch. 2007-1; s. 2, ch. 2011-226; s. 5, ch. 2012-151.






Part VI - ADMINISTRATIVE SUPERVISION; CONFIDENTIALITY;REVIEW (ss. 624.80-624.915)

624.80 - Definitions.

624.80 Definitions.—As used in this part:

(1) “Insurer” means and includes every person as defined in s. 624.03 as limited to:

(a) Any domestic or commercially domiciled insurer who is doing business as an insurer, or has transacted insurance in this state, and against whom claims arising from that transaction may exist now or in the future.

(b) Any specialty insurer as that term is defined in s. 628.4615.

(c) Any domestic or commercially domiciled fraternal benefit society which is subject to the provisions of chapter 632.

(2) “Unsound condition” means that the office has determined that one or more of the following conditions exist with respect to an insurer:

(a) The insurer’s required surplus, capital, or capital stock is impaired to an extent prohibited by law;

(b) The insurer continues to write new business when it has not maintained the required surplus or capital;

(c) The insurer attempts to dissolve or liquidate without first having made provisions, satisfactory to the office, for liabilities arising from insurance policies issued by the insurer; or

(d) The insurer meets one or more of the grounds in s. 631.051 for the appointment of the department as receiver.

(3) “Exceeded its powers” means the following conditions:

(a) The insurer has refused to permit examination by the office of its books, papers, accounts, records, or business practices;

(b) An insurer organized in this state has unlawfully removed from this state books, papers, accounts, or records necessary for an examination of the insurer by the office;

(c) The insurer has failed to promptly comply with the applicable financial reporting statutes and office requests relating thereto;

(d) The insurer has neglected or refused to observe an order of the office to correct a deficiency in its capital or surplus; or

(e) The insurer has unlawfully or in violation of an office order:

1. Totally reinsured its entire outstanding business; or

2. Merged or consolidated substantially its entire property or business with another insurer.

(4) “Consent” means authorized written agreement to supervision by the insurer.

(5) “Commercially domiciled insurer” means and includes any foreign or alien insurer which, during its 3 preceding fiscal years taken together, or during any lesser period of time if not authorized to do business in this state or if it has been licensed to transact its business in this state only for the lesser period of time, has written an average of 25 percent or more direct premiums in this state than it has written in its state of domicile during the same period, or the direct premiums written in this state constitute more than 55 percent of its total direct premiums written everywhere in the United States during its 3 preceding fiscal years taken together, or during any lesser period of time if not authorized to do business in this state or if it has been authorized to transact its business in this state only for the lesser period of time, as reported in its most recent applicable annual or quarterly statements.

History.—ss. 71, 72, ch. 89-360; s. 46, ch. 91-108; s. 4, ch. 91-429; s. 2, ch. 2002-247; s. 856, ch. 2003-261.



624.81 - Notice to comply with written requirements of office; noncompliance.

624.81 Notice to comply with written requirements of office; noncompliance.—

(1) If the office determines that the conditions set forth in subsection (2) exist, the office shall issue an order placing the insurer in administrative supervision, setting forth the reasons giving rise to the determination, and specifying that the office is applying and effectuating the provisions of this part. An order issued by the office pursuant to this subsection entitles the insurer to request a proceeding under ss. 120.569 and 120.57, and such a request shall stay the action pending such proceeding.

(2) An insurer shall be subject to administrative supervision by the office if upon examination or at any other time the office determines that:

(a) The insurer is in unsound condition;

(b) The insurer’s methods or practices render the continuance of its business hazardous to the public or to its insureds; or

(c) The insurer has exceeded its powers granted under its certificate of authority and applicable law.

(3) Within 15 days of receipt of notice of the office’s determination to proceed under this part, an insurer shall submit to the office a plan to correct the conditions set forth in the notice. For good cause shown, the office may extend the 15-day time period for submission of the plan. If the office and the insurer agree on a corrective plan, a written agreement shall be entered into to carry out the plan.

(4) If an insurer fails to timely submit a plan, the office may specify the requirements of a plan to address the conditions giving rise to imposition of administrative supervision under this part. In addition, failure of the insurer to timely submit a plan is a violation of the provisions of this code punishable in accordance with s. 624.418.

(5) The plan shall address, but shall not be limited to, each of the activities of the insurer’s business which are set forth in s. 624.83.

(6) Any insurer subject to administrative supervision is expected to avail itself of all reasonably available reinsurance. Reasonably available reinsurance shall include unrealized reinsurance, which is defined as reinsurance recoverable on known losses incurred and due under valid reinsurance contracts that have not been identified in the normal course of business and have not been reported in financial statements filed with the Office of Insurance Regulation. Within 90 days of being placed under administrative supervision, the insurer shall certify to the Director of the Office of Insurance Regulation that the insurer has engaged an independent third party to search for unrealized reinsurance, and that the insurer has made all relevant books and records available to the third party. The compensation to the third party may be a percentage of unrealized reinsurance identified and collected.

(7) If the office and the insurer are unable to agree on the provisions of the plan, the office may require the insurer to take such corrective action as may be reasonably necessary to remove the causes and conditions giving rise to the need for administrative supervision.

(8) The insurer shall have 60 days, or a longer period of time as designated by the office but not to exceed 120 days, after the date of the written agreement or the receipt of the office’s plan within which to comply with the requirements of the office. At the conclusion of the initial period of supervision, the office may extend the supervision in increments of 60 days or longer, not to exceed 120 days, if conditions justifying supervision exist. Each extension of supervision shall provide the insurer with a point of entry pursuant to chapter 120.

(9) The initiation or pendency of administrative proceedings arising from actions taken under this section shall not preclude the office from initiating judicial proceedings to place an insurer in conservation, rehabilitation, or liquidation or initiating other delinquency proceedings however designated under the laws of this state.

(10) If it is determined that the conditions giving rise to administrative supervision have been remedied so that the continuance of its business is no longer hazardous to the public or to its insureds, the office shall release the insurer from supervision.

(11) The commission may adopt rules to define standards of hazardous financial condition and corrective action substantially similar to that indicated in the National Association of Insurance Commissioners’ 1997 “Model Regulation to Define Standards and Commissioner’s Authority for Companies Deemed to be in Hazardous Financial Condition,” which are necessary to implement the provisions of this part.

History.—ss. 71, 72, ch. 89-360; s. 4, ch. 91-429; s. 3, ch. 2002-247; s. 857, ch. 2003-261; s. 79, ch. 2003-281.



624.82 - Confidentiality of certain proceedings and records.

624.82 Confidentiality of certain proceedings and records.—

(1) Orders, notices, correspondence, reports, records, and other information in the possession of the office relating to the supervision of any insurer are confidential and exempt from the provisions of s. 119.07(1), except as otherwise provided in this section. Proceedings and hearings relating to the office’s supervision of any insurer are exempt from the provisions of s. 286.011, except as otherwise provided in this section.

(2) The personnel of the department and the office shall have access to proceedings, hearings, notices, correspondence, reports, records, or other information as permitted by the office.

(3) The office may open the proceedings or hearings or disclose the contents of the notices, correspondence, reports, records, or other information to a department, agency, or instrumentality of this or another state or the United States if it determines that the disclosure is necessary or proper for the enforcement of the laws of the United States or of this or another state of the United States.

(4) The office may open the proceedings or hearings or make public the notices, correspondence, reports, records, or other information if the office finds that it is in the best interest of the public, the insurer in supervision, or its insureds.

(5) This section does not apply to proceedings, hearings, notices, correspondence, reports, records, or other information obtained upon the appointment of a receiver for the insurer by a court of competent jurisdiction.

(6) The exemptions provided by this section shall terminate on the earlier of the following dates:

(a) One year after the conclusion of the entire period of supervision, as determined pursuant to s. 624.81(3); or

(b) The date of the entry of an order of seizure, rehabilitation, or liquidation pursuant to chapter 631.

History.—ss. 71, 72, ch. 89-360; s. 4, ch. 91-429; s. 6, ch. 93-78; s. 366, ch. 96-406; s. 858, ch. 2003-261.



624.83 - Prohibited acts during period of supervision.

624.83 Prohibited acts during period of supervision.—The office may provide that the insurer may not conduct the following activities during the period of supervision, without prior approval by the office:

(1) Dispose of, convey, or encumber any of its assets or its business in force;

(2) Withdraw any of its bank accounts;

(3) Lend any of its funds;

(4) Invest any of its funds;

(5) Transfer any of its property;

(6) Incur any debt, obligation, or liability;

(7) Merge or consolidate with another company;

(8) Enter into any new reinsurance contract or treaty;

(9) Terminate, surrender, forfeit, convert, or lapse any insurance policy, certificate, or contract of insurance, except for nonpayment of premiums due;

(10) Release, pay, or refund premium deposits, accrued cash or loan values, unearned premiums, or other reserves on any insurance policy or certificate; or

(11) Make any material change in management.

History.—ss. 71, 72, ch. 89-360; s. 4, ch. 91-429; s. 859, ch. 2003-261.



624.84 - Review.

624.84 Review.—During the period of supervision, the insurer may contest an action taken or proposed to be taken by the supervisor, specifying the manner wherein the action complained of would not result in improving the condition of the insurer. Such request shall not stay the action specified pending reconsideration of the action by the office. Denial of the insurer’s request upon reconsideration entitles the insurer to request a proceeding under ss. 120.569 and 120.57.

History.—ss. 71, 72, ch. 89-360; s. 4, ch. 91-429; s. 268, ch. 96-410; s. 4, ch. 2002-247; s. 860, ch. 2003-261.



624.85 - Administrative election of proceedings.

624.85 Administrative election of proceedings.—If the office determines to act under authority of this part, the sequence of its acts and proceedings shall be as set forth herein. However, it is a purpose and substance of this part to allow the office administrative discretion in the event of insurer delinquencies and, in furtherance of that purpose, the office is hereby authorized, in respect to insurer delinquencies or suspected delinquencies, to proceed and administer either under the provisions of this part or under any other applicable law, or under the provisions of this part in conjunction with other applicable law, and it is so provided. Nothing contained in this part or in any other provision of law shall preclude the office from initiating judicial proceedings to place an insurer in conservation, rehabilitation, or liquidation proceedings or other delinquency proceedings however designated under the laws of this state, regardless of whether the office has previously initiated administrative supervision proceedings under this part against the insurer. The entry of an order of seizure, rehabilitation, or liquidation pursuant to chapter 631 shall terminate all proceedings pending pursuant to this part.

History.—ss. 71, 72, ch. 89-360; s. 4, ch. 91-429; s. 861, ch. 2003-261.



624.86 - Other laws; conflicts; meetings between the office and the supervisor.

624.86 Other laws; conflicts; meetings between the office and the supervisor.—During the period of administrative supervision, the office may meet with a supervisor appointed under this part and with the attorney or other representative of the supervisor and such meetings are exempt from the provisions of s. 286.011.

History.—ss. 71, 72, ch. 89-360; s. 4, ch. 91-429; s. 4, ch. 93-78; s. 367, ch. 96-406; s. 862, ch. 2003-261.



624.87 - Administrative supervision; expenses.

624.87 Administrative supervision; expenses.—

(1) During the period of supervision the office by contract or otherwise may appoint a deputy supervisor to supervise the insurer.

(2) Each insurer which is subject to administrative supervision by the office shall pay to the office the expenses of its administrative supervision at the rates adopted by the office. Expenses shall include actual travel expenses, a reasonable living expense allowance, compensation of the deputy supervisor or other person employed or appointed by the office for purposes of the supervision, and necessary attendant administrative costs of the office directly related to the supervision. The travel expense and living expense allowance shall be limited to those expenses necessarily incurred on account of the administrative supervision and shall be paid by the insurer together with compensation upon presentation by the office to the insurer of a detailed account of the charges and expenses after a detailed statement has been filed by the deputy supervisor or other person employed or appointed by the office and approved by the office.

(3) All moneys collected from insurers for the expenses of administrative supervision shall be deposited into the Insurance Regulatory Trust Fund, and the office is authorized to make deposits from time to time into this fund from moneys appropriated for the operation of the office.

(4) Notwithstanding the provisions of s. 112.061, the office is authorized to pay to the deputy supervisor or person employed or appointed by the office for purposes of the supervision out of such trust fund the actual travel expenses, reasonable living expense allowance, and compensation in accordance with the statement filed with the office by the deputy supervisor or other person, as provided in subsection (2), upon approval by the office.

(5) The office may in whole or in part defer payment of expenses due from the insurer pursuant to this section upon a showing that payment would adversely impact on the financial condition of the insurer and jeopardize its rehabilitation. The payment shall be made by the insurer when the condition is removed and the payment would no longer jeopardize the insurer’s financial condition.

History.—ss. 71, 72, ch. 89-360; s. 4, ch. 91-429; s. 863, ch. 2003-261.



624.91 - The Florida Healthy Kids Corporation Act.

624.91 The Florida Healthy Kids Corporation Act.—

(1) SHORT TITLE.—This section may be cited as the “William G. ‘Doc’ Myers Healthy Kids Corporation Act.”

(2) LEGISLATIVE INTENT.—

(a) The Legislature finds that increased access to health care services could improve children’s health and reduce the incidence and costs of childhood illness and disabilities among children in this state. Many children do not have comprehensive, affordable health care services available. It is the intent of the Legislature that the Florida Healthy Kids Corporation provide comprehensive health insurance coverage to such children. The corporation is encouraged to cooperate with any existing health service programs funded by the public or the private sector.

(b) It is the intent of the Legislature that the Florida Healthy Kids Corporation serve as one of several providers of services to children eligible for medical assistance under Title XXI of the Social Security Act. Although the corporation may serve other children, the Legislature intends the primary recipients of services provided through the corporation be school-age children with a family income below 200 percent of the federal poverty level, who do not qualify for Medicaid. It is also the intent of the Legislature that state and local government Florida Healthy Kids funds be used to continue coverage, subject to specific appropriations in the General Appropriations Act, to children not eligible for federal matching funds under Title XXI.

(3) ELIGIBILITY FOR STATE-FUNDED ASSISTANCE.—Only the following individuals are eligible for state-funded assistance in paying Florida Healthy Kids premiums:

(a) Residents of this state who are eligible for the Florida Kidcare program pursuant to s. 409.814.

(b) Notwithstanding s. 409.814, a legal alien who is enrolled in the Florida Healthy Kids program as of January 31, 2004, who does not qualify for Title XXI federal funds because he or she is not a lawfully residing child as defined in s. 409.811.

(4) NONENTITLEMENT.—Nothing in this section shall be construed as providing an individual with an entitlement to health care services. No cause of action shall arise against the state, the Florida Healthy Kids Corporation, or a unit of local government for failure to make health services available under this section.

(5) CORPORATION AUTHORIZATION, DUTIES, POWERS.—

(a) There is created the Florida Healthy Kids Corporation, a not-for-profit corporation.

(b) The Florida Healthy Kids Corporation shall:

1. Arrange for the collection of any family, local contributions, or employer payment or premium, in an amount to be determined by the board of directors, to provide for payment of premiums for comprehensive insurance coverage and for the actual or estimated administrative expenses.

2. Arrange for the collection of any voluntary contributions to provide for payment of Florida Kidcare program premiums for children who are not eligible for medical assistance under Title XIX or Title XXI of the Social Security Act.

3. Subject to the provisions of s. 409.8134, accept voluntary supplemental local match contributions that comply with the requirements of Title XXI of the Social Security Act for the purpose of providing additional Florida Kidcare coverage in contributing counties under Title XXI.

4. Establish the administrative and accounting procedures for the operation of the corporation.

5. Establish, with consultation from appropriate professional organizations, standards for preventive health services and providers and comprehensive insurance benefits appropriate to children, provided that such standards for rural areas shall not limit primary care providers to board-certified pediatricians.

6. Determine eligibility for children seeking to participate in the Title XXI-funded components of the Florida Kidcare program consistent with the requirements specified in s. 409.814, as well as the non-Title-XXI-eligible children as provided in subsection (3).

7. Establish procedures under which providers of local match to, applicants to and participants in the program may have grievances reviewed by an impartial body and reported to the board of directors of the corporation.

8. Establish participation criteria and, if appropriate, contract with an authorized insurer, health maintenance organization, or third-party administrator to provide administrative services to the corporation.

9. Establish enrollment criteria that include penalties or waiting periods of 30 days for reinstatement of coverage upon voluntary cancellation for nonpayment of family premiums.

10. Contract with authorized insurers or any provider of health care services, meeting standards established by the corporation, for the provision of comprehensive insurance coverage to participants. Such standards shall include criteria under which the corporation may contract with more than one provider of health care services in program sites. Health plans shall be selected through a competitive bid process. The Florida Healthy Kids Corporation shall purchase goods and services in the most cost-effective manner consistent with the delivery of quality medical care. The maximum administrative cost for a Florida Healthy Kids Corporation contract shall be 15 percent. For health care contracts, the minimum medical loss ratio for a Florida Healthy Kids Corporation contract shall be 85 percent. For dental contracts, the remaining compensation to be paid to the authorized insurer or provider under a Florida Healthy Kids Corporation contract shall be no less than an amount which is 85 percent of premium; to the extent any contract provision does not provide for this minimum compensation, this section shall prevail. The health plan selection criteria and scoring system, and the scoring results, shall be available upon request for inspection after the bids have been awarded.

11. Establish disenrollment criteria in the event local matching funds are insufficient to cover enrollments.

12. Develop and implement a plan to publicize the Florida Kidcare program, the eligibility requirements of the program, and the procedures for enrollment in the program and to maintain public awareness of the corporation and the program.

13. Secure staff necessary to properly administer the corporation. Staff costs shall be funded from state and local matching funds and such other private or public funds as become available. The board of directors shall determine the number of staff members necessary to administer the corporation.

14. In consultation with the partner agencies, provide a report on the Florida Kidcare program annually to the Governor, the Chief Financial Officer, the Commissioner of Education, the President of the Senate, the Speaker of the House of Representatives, and the Minority Leaders of the Senate and the House of Representatives.

15. Provide information on a quarterly basis to the Legislature and the Governor which compares the costs and utilization of the full-pay enrolled population and the Title XXI-subsidized enrolled population in the Florida Kidcare program. The information, at a minimum, must include:

a. The monthly enrollment and expenditure for full-pay enrollees in the Medikids and Florida Healthy Kids programs compared to the Title XXI-subsidized enrolled population; and

b. The costs and utilization by service of the full-pay enrollees in the Medikids and Florida Healthy Kids programs and the Title XXI-subsidized enrolled population.

16. Establish benefit packages that conform to the provisions of the Florida Kidcare program, as created in ss. 409.810-409.821.

(c) Coverage under the corporation’s program is secondary to any other available private coverage held by, or applicable to, the participant child or family member. Insurers under contract with the corporation are the payors of last resort and must coordinate benefits with any other third-party payor that may be liable for the participant’s medical care.

(d) The Florida Healthy Kids Corporation shall be a private corporation not for profit, organized pursuant to chapter 617, and shall have all powers necessary to carry out the purposes of this act, including, but not limited to, the power to receive and accept grants, loans, or advances of funds from any public or private agency and to receive and accept from any source contributions of money, property, labor, or any other thing of value, to be held, used, and applied for the purposes of this act.

(6) BOARD OF DIRECTORS.—

(a) The Florida Healthy Kids Corporation shall operate subject to the supervision and approval of a board of directors chaired by the Chief Financial Officer or her or his designee, and composed of 12 other members selected for 3-year terms of office as follows:

1. The Secretary of Health Care Administration, or his or her designee.

2. One member appointed by the Commissioner of Education from the Office of School Health Programs of the Florida Department of Education.

3. One member appointed by the Chief Financial Officer from among three members nominated by the Florida Pediatric Society.

4. One member, appointed by the Governor, who represents the Children’s Medical Services Program.

5. One member appointed by the Chief Financial Officer from among three members nominated by the Florida Hospital Association.

6. One member, appointed by the Governor, who is an expert on child health policy.

7. One member, appointed by the Chief Financial Officer, from among three members nominated by the Florida Academy of Family Physicians.

8. One member, appointed by the Governor, who represents the state Medicaid program.

9. One member, appointed by the Chief Financial Officer, from among three members nominated by the Florida Association of Counties.

10. The State Health Officer or her or his designee.

11. The Secretary of Children and Families, or his or her designee.

12. One member, appointed by the Governor, from among three members nominated by the Florida Dental Association.

(b) A member of the board of directors may be removed by the official who appointed that member. The board shall appoint an executive director, who is responsible for other staff authorized by the board.

(c) Board members are entitled to receive, from funds of the corporation, reimbursement for per diem and travel expenses as provided by s. 112.061.

(d) There shall be no liability on the part of, and no cause of action shall arise against, any member of the board of directors, or its employees or agents, for any action they take in the performance of their powers and duties under this act.

(7) LICENSING NOT REQUIRED; FISCAL OPERATION.—

(a) The corporation shall not be deemed an insurer. The officers, directors, and employees of the corporation shall not be deemed to be agents of an insurer. Neither the corporation nor any officer, director, or employee of the corporation is subject to the licensing requirements of the insurance code or the rules of the Department of Financial Services. However, any marketing representative utilized and compensated by the corporation must be appointed as a representative of the insurers or health services providers with which the corporation contracts.

(b) The board has complete fiscal control over the corporation and is responsible for all corporate operations.

(c) The Department of Financial Services shall supervise any liquidation or dissolution of the corporation and shall have, with respect to such liquidation or dissolution, all power granted to it pursuant to the insurance code.

History.—s. 1, ch. 90-199; s. 1, ch. 91-188; s. 30, ch. 91-201; s. 5, ch. 91-429; s. 7, ch. 93-78; s. 21, ch. 93-129; s. 1, ch. 96-337; s. 368, ch. 96-406; s. 28, ch. 96-418; s. 9, ch. 96-420; s. 1722, ch. 97-102; s. 8, ch. 97-153; s. 54, ch. 98-288; s. 5, ch. 99-357; s. 20, ch. 2001-377; s. 32, ch. 2002-400; s. 14, ch. 2002-404; s. 21, ch. 2003-405; s. 6, ch. 2004-1; s. 20, ch. 2004-270; s. 84, ch. 2006-1; s. 18, ch. 2006-2; s. 23, ch. 2006-28; s. 7, ch. 2008-32; s. 3, ch. 2008-146; s. 1, ch. 2009-41; s. 13, ch. 2009-113; s. 119, ch. 2010-5; s. 1, ch. 2012-42; s. 148, ch. 2014-17; s. 280, ch. 2014-19; s. 24, ch. 2016-65.



624.915 - Florida Healthy Kids Corporation; operating fund.

624.915 Florida Healthy Kids Corporation; operating fund.—The Florida Healthy Kids Corporation may establish and manage an operating fund for the purposes of addressing the corporation’s unique cash-flow needs and facilitating the fiscal management of the corporation. The corporation may accumulate and maintain in the operating fund at any given time a cash balance reserve equal to no more than 25 percent of its annualized operating expenses. Upon dissolution of the corporation, any remaining cash balances of state funds shall revert to the General Revenue Fund, or such other state funds consistent with the appropriated funding, as provided by law.

History.—s. 1, ch. 2002-220.









Chapter 625 - ACCOUNTING, INVESTMENTS, AND DEPOSITS BY INSURERS

Part I - ASSETS AND LIABILITIES (ss. 625.01115-625.181)

625.01115 - Definitions.

625.01115 Definitions.—As used in this chapter, the term “statutory accounting principles” means accounting principles as defined in the National Association of Insurance Commissioners Accounting Practices and Procedures Manual as of March 2002 and subsequent amendments thereto if the methodology remains substantially consistent.

History.—s. 14, ch. 2001-213; s. 864, ch. 2003-261.



625.012 - “Assets” defined.

625.012 “Assets” defined.—In any determination of the financial condition of an insurer, there shall be allowed as “assets” only such assets as are owned by the insurer and which consist of:

(1) Cash or cash equivalents, in the possession of the insurer, or in transit under its control, and including the true balance of any deposit in a solvent bank, savings and loan association, or trust company. Cash equivalents are short-term, highly liquid investments, with original maturities of 3 months or less, which are both readily convertible to known amounts of cash and so near their maturity that they present insignificant risk of changes in value because of changes in interest rates.

(2) Investments, securities, properties, and loans acquired or held in accordance with this code, and in connection therewith the following items:

(a) Interest due or accrued on any bond or evidence of indebtedness which is not in default and which is not valued on a basis including accrued interest.

(b) Declared and unpaid dividends on stock and shares, unless such amount has otherwise been allowed as an asset.

(c) Interest due or accrued upon a collateral loan in an amount not to exceed 1 year’s interest thereon.

(d) Interest due or accrued on deposits in solvent banks, savings and loan associations, and trust companies, and interest due or accrued on other assets, if such interest is in the judgment of the office a collectible asset.

(e) Interest due or accrued on a current mortgage loan, in an amount not exceeding in any event the amount, if any, of the excess of the value of the property less delinquent taxes thereon over the unpaid principal; but in no event shall interest accrued for a period in excess of 90 days be allowed as an asset.

(f) Rent due or accrued on real property if such rent is not in arrears for more than 3 months, and rent more than 3 months in arrears if the payment of such rent is adequately secured by property held in the name of the tenant and conveyed to the insurer as collateral.

(g) The unaccrued portion of taxes paid prior to the due date on real property.

(3) Premium notes, policy loans, and other policy assets and liens on policies and certificates of life insurance and annuity contracts and accrued interest thereon, in an amount not exceeding the legal reserve and other policy liabilities carried on each individual policy.

(4) The net amount of uncollected and deferred premiums and annuity considerations in the case of a life insurer.

(5)(a) Premiums in the course of collection, other than for life insurance, not more than 3 months past due, less commissions payable thereon. The foregoing limitation shall not apply to premiums payable directly or indirectly by the United States Government or by any of its instrumentalities. All premiums, excluding commissions payable thereon, due from a controlling or controlled person shall not be allowed as an asset to the extent that:

1. The premiums collected by the controlling or controlled person and not remitted to the insurer are not held in a trust account with a bank or other depository approved by the office. Such funds shall be held as trust funds and may not be commingled with any other funds of the controlling or controlled person. Disbursements from the trust account may be made only to the insurer, the insured, or, for the purpose of returning premiums, an entity who is entitled to returned premiums on behalf of the insured. A written copy of the trust agreement must be filed with and approved by the office prior to its becoming effective. However, the investment income derived from the trust may be allocated as the parties deem proper. A controlling or controlled person shall deposit premiums collected into the trust account within 15 working days after collection;

2. The controlling or controlled person has not provided to the insurer and the insurer has not maintained in its possession an unexpired, clean irrevocable letter of credit, payable to the insurer, issued for a term of not less than 1 year and in conformity with the requirements set forth in this subparagraph, the amount of which equals or exceeds the liability of the controlling or controlled person to the insurer, at all times during the period which the letter of credit is in effect, for premiums collected by the controlling or controlled person. The requirements are that such letter of credit be issued under arrangements satisfactory to the office and that the letter be issued by a banking institution which is a member of the Federal Reserve System and which has a financial standing satisfactory to the office;

3. The controlling or controlled person has not provided to the insurer and the insurer maintained in its possession evidence that the controlling or controlled person has purchased and has currently in effect a financial guaranty bond, payable to the insurer, issued for a term of not less than 1 year and which is in conformity with the requirements set forth in this subparagraph, the amount of which equals or exceeds the liability of the controlling or controlled person to the insurer, at all times during which the financial guaranty bond is in effect, for the premiums collected by the controlling or controlled person. The requirements are that such a financial guaranty bond shall be issued under an arrangement satisfactory to the office and that the financial guaranty bond be issued by an insurer authorized to transact such business in Florida and which has a financial standing satisfactory to the office and which is neither controlled nor controlling in relation to either the insurer or the person for whom the bond is purchased; or

4. A financial evaluation indicates that the controlling or controlled person is unlikely to have the ability to pay such premiums as they become due. The financial evaluation shall be based on a review of the books and records of the controlling or controlled person.

(b) For the purpose of this subsection:

1. “Controlling person” means any person owning, directly or indirectly, 25 percent or more of the voting securities of the insurer.

2. “Controlled person” means any person that is, directly or indirectly, owned or controlled by a controlling person.

3. “Controlling” or “controlled person” means any person that individually or in combination with other such persons owes to the insurer an amount that exceeds 50 percent of the insurer’s total premiums in course of collection as stated on the insurer’s financial statement.

(c) The office shall disapprove any trust agreement filed pursuant to paragraph (a) which does not assure the safety of the premiums collected.

(6) Installment premiums other than life insurance premiums to the extent of the unearned premium reserve carried on the policy to which such premiums apply.

(7) Notes and like written obligations not past due, taken for premiums other than life insurance premiums, on policies permitted to be issued on such basis, to the extent of the unearned premium reserves carried thereon.

(8) The full amount of reinsurance recoverable by a ceding insurer from a solvent reinsurer and which reinsurance is authorized under s. 624.610.

(9) Amounts receivable by an assuming insurer representing funds withheld by a solvent ceding insurer under a reinsurance treaty.

(10) Deposits or equities recoverable from underwriting associations, syndicates, and reinsurance funds, or from any suspended banking institution, to the extent deemed by the office available for the payment of losses and claims and at values to be determined by it.

(11) Electronic and mechanical machines, including computer-operating software equipment and system software constituting a data processing and accounting system, the cost of which is at least $25,000, which cost shall be amortized in full over a period not to exceed 3 calendar years. The aggregate amount admitted under this subsection shall be limited to 3 percent of the insurer’s capital and surplus, adjusted to exclude any electronic data processing equipment and operating software, net deferred tax assets, and net positive goodwill, as reported on the insurer’s most recently filed annual statement.

(12) Goodwill arising from acquisitions and mergers occurring after January 1, 2001.

(13) Loans or advances by an insurer to its parent or principal owner if approved by the office.

(14) Current income tax recoverables.

(15)(a) Assessments levied pursuant to s. 631.57(3)(a) and (e) that are paid before policy surcharges are collected and result in a receivable for policy surcharges to be collected in the future. This amount, to the extent it is likely that it will be realized, meets the definition of an admissible asset as specified in the National Association of Insurance Commissioners’ Statement of Statutory Accounting Principles No. 4. The asset shall be established and recorded separately from the liability regardless of whether it is based on a retrospective or prospective premium-based assessment. If an insurer is unable to fully recoup the amount of the assessment because of a reduction in writings or withdrawal from the market, the amount recorded as an asset shall be reduced to the amount reasonably expected to be recouped.

(b) Assessments levied as monthly installments pursuant to s. 631.57(3)(e)3. that are paid after policy surcharges are collected so that the recognition of assets is based on actual premium written offset by the obligation to the Florida Insurance Guaranty Association.

(16) Capitalized interest.

(17) Other assets, not inconsistent with the provisions of this section, deemed by the office to be available for the payment of losses and claims, at values to be determined by it.

History.—s. 109, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 87, 98, 809(1st), ch. 82-243; s. 28, ch. 83-288; s. 11, ch. 85-245; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 15, ch. 2001-213; s. 865, ch. 2003-261; s. 1, ch. 2015-167; s. 78, ch. 2016-10.



625.031 - Assets not allowed.

625.031 Assets not allowed.—In addition to assets impliedly excluded by the provisions of s. 625.012, the following expressly shall not be allowed as assets in any determination of the financial condition of an insurer:

(1) Trade names, patents, agreements not to compete, and other like intangible assets.

(2) Advances (other than policy loans) to officers and directors, whether secured or not, and advances to employees, agents, and other persons on personal security only.

(3) Stock of such insurer, owned by it, or any material equity therein or loans secured thereby, or any material proportionate interest in such stock acquired or held through the ownership by such insurer of an interest in another firm, corporation, or business unit.

(4) Furniture, fixtures, furnishings, safes, vehicles, libraries, stationery, literature, and supplies, other than data processing and accounting systems authorized under s. 625.012(11), except in the case of title insurers such materials and plants as the insurer is expressly authorized to invest in under s. 625.330 and except, in the case of any insurer, such personal property as the insurer is permitted to hold pursuant to part II of this chapter, or which is acquired through foreclosure of chattel mortgages acquired pursuant to s. 625.329, or which is reasonably necessary for the maintenance and operation of real estate lawfully acquired and held by the insurer other than real estate used by it for home office, branch office, and similar purposes.

(5) The amount, if any, by which the aggregate book value of investments as carried in the ledger assets of the insurer exceeds the aggregate value thereof as determined under this code.

(6) Bonds, notes, or other evidences of indebtedness which are secured by mortgages or deeds of trust which are in default.

(7) Prepaid and deferred expenses.

History.—s. 111, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 89, 98, 809(1st), ch. 82-243; s. 40, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 16, ch. 2001-213.



625.041 - Liabilities, in general.

625.041 Liabilities, in general.—In any determination of the financial condition of an insurer, liabilities to be charged against its assets include:

(1) The amount, estimated in accordance with this code, necessary to pay all of its unpaid losses and claims incurred on or before the date of statement, whether reported or unreported, together with the expenses of adjustment or settlement thereof.

(2) With respect to title insurance, the amount, estimated in accordance with this code, necessary to pay all of its known unpaid losses and claims incurred on or before the date of statement, together with the expenses of adjustment or settlement thereof. This requirement is in addition to the reserves required under s. 625.111.

(3) With respect to life and health insurance and annuity contracts:

(a) The amount of reserves on life insurance policies and annuity contracts in force, valued according to the tables of mortality, rates of interest, and methods adopted pursuant to this code which are applicable thereto.

(b) Reserves for disability benefits, for both active and disabled lives.

(c) Reserves for accidental death benefits.

(d) Any additional reserves that may be required by the office in accordance with practice formulated or approved by the National Association of Insurance Commissioners or its successor organization, on account of such insurance, including contract and premium deficiency reserves.

(4) With respect to insurance other than that specified in subsections (2) and (3), the amount of reserves equal to the unearned portions of the gross premiums charged on policies in force, computed in accordance with this part.

(5) Taxes, expenses, and other obligations due or accrued at the date of the statement.

(6) An insurer in this state that writes workers’ compensation insurance shall accrue a liability on its financial statements for all Special Disability Trust Fund assessments that are due within the current calendar year. Those insurers shall also disclose in the notes to the financial statements required to be filed pursuant to s. 624.424 an estimate of future Special Disability Trust Fund assessments if the assessments are likely to occur and can be estimated with reasonable certainty.

History.—s. 112, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 90, 98, 809(1st), ch. 82-243; s. 41, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 20, ch. 95-211; s. 17, ch. 2001-213; s. 5, ch. 2002-247; s. 6, ch. 2002-282; s. 866, ch. 2003-261; s. 1, ch. 2014-112; s. 1, ch. 2014-132.



625.051 - Unearned premium reserve.

625.051 Unearned premium reserve.—

(1) As to insurance against loss or damage to property, except as provided in s. 625.061, and as to all general casualty insurance and surety insurance, every insurer shall maintain an unearned premium reserve on all policies in force.

(2) The office may require that such reserves be equal to the unearned portions of the gross premiums in force after deducting applicable reinsurance in solvent insurers as computed on each respective risk from the date of issue of the policy. If the office does not so require, the portions of the gross premium in force, less applicable reinsurance in solvent insurers, to be held as an unearned premium reserve, shall be computed according to the following table:

Term for which policy     Reserve for unearned

was written     premium

1 year or less..........1/2

2 years..........1st year—3/4

2nd year—1/4

3 years..........1st year—5/6

2nd year—1/2

3rd year—1/6

4 years..........1st year—7/8

2nd year—5/8

3rd year—3/8

4th year—1/8

5 years..........1st year—9/10

2nd year—7/10

3rd year—1/2

4th year—3/10

5th year—1/10

Over 5 years..........pro rata

(3) In lieu of computation according to the foregoing table, the insurer at its option may compute all of such reserves on a monthly or more frequent pro rata basis.

(4) After adopting a method for computing such reserve, an insurer shall not change methods without approval of the public insurance supervisory official of the state of domicile.

(5) This section does not apply to title insurance.

History.—s. 113, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 98, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 867, ch. 2003-261.



625.061 - Unearned premium reserve for marine and transportation insurance.

625.061 Unearned premium reserve for marine and transportation insurance.—As to marine and transportation insurance, the entire amount of premiums on trip risks not terminated shall be deemed unearned; and the office may require the insurer to carry a reserve equal to 100 percent of premiums on trip risks written during the month ended as of the date of statement.

History.—s. 114, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168, s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 98, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 868, ch. 2003-261.



625.071 - Special reserve for bail and judicial bonds.

625.071 Special reserve for bail and judicial bonds.—In lieu of the unearned premium reserve required on surety bonds under s. 625.051, the office may require any surety insurer or limited surety insurer to set up and maintain a reserve on all bail bonds or other single-premium bonds without definite expiration date, furnished in judicial proceedings, equal to the lesser of 35 percent of the bail premiums in force or $7 per $1,000 of bail liability. Such reserve shall be reported as a liability in financial statements required to be filed with the office. Each insurer shall file a supplementary schedule showing bail premiums in force and bail liability and the associated special reserve for bail and judicial bonds with financial statements required by s. 624.424. Bail premiums in force do not include amounts retained by licensed bail bond agents or licensed managing general agents, but may not be less than 6.5 percent of the total consideration received for all bail bonds in force.

History.—s. 115, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 98, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1, ch. 2001-248; s. 869, ch. 2003-261.



625.081 - Reserve for health insurance.

625.081 Reserve for health insurance.—For all health insurance policies, the insurer shall maintain an active life reserve which places a sound value on the insurer’s liabilities under such policies; is not less than the reserve according to appropriate standards set forth in rules issued by the commission; and, with the exception of credit disability insurance, in no event, is less in the aggregate than the pro rata gross unearned premiums for such policies.

History.—s. 116, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 91, 98, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 870, ch. 2003-261; s. 6, ch. 2004-370; s. 151, ch. 2004-390.



625.091 - Losses and loss adjustment expense reserves; liability insurance and workers’ compensation insurance.

625.091 Losses and loss adjustment expense reserves; liability insurance and workers’ compensation insurance.—The reserve liabilities recorded in the insurer’s annual statement and financial statements for unpaid losses and loss adjustment expenses shall be the estimated value of its claims when ultimately settled and shall be computed as follows:

(1) For all liability and workers’ compensation claims, the statement and statutory reserves and loss adjustment expenses shall be in accordance with the form of the annual statement as required in s. 624.424, and shall include the computed, determined, or estimated value of the unpaid reported claims and loss adjustment expenses, allocated and unallocated, and a provision for loss and loss adjustment expenses, allocated and unallocated, that are incurred but not reported. For claims under liability policies, the reserve for reported claims shall not be less than $1,000 for each outstanding liability suit.

(2)(a) Workers’ compensation tabular reserves and long-term disability claims including death claims may be reserved at the present value at 4 percent interest of the determined and the estimated future payments.

(b) If workers’ compensation reserves are discounted in accordance with paragraph (a), discounted loss and loss expense reserves shall be used in the computation of excess statutory reserves over statement reserves.

(3) Structured settlements may be used to reduce reserves if:

(a) There is the purchase of an annuity by the insurer to fund future payments that are fixed or determined by settlement provisions or statutes wherein the claimant is the payee, the transaction may be treated as a paid claim and the reserve taken down accordingly. The appropriate disclosure of the contingent liability for such amount must be disclosed in notes to the financial statements of the annual statement; or

(b) The insurer assigns the obligation to make periodic payments to a third party and obtains a full and complete release from the claimant, the claim may be treated as a paid claim without additional disclosure.

(4)(a) Accounting credit for anticipated recoveries from the Special Disability Trust Fund may only be taken in the determination of loss reserves and may not be reflected on the financial statements in any manner other than that allowed pursuant to this subsection.

(b)1. For calendar years 1999-2003, an insurer recording anticipated recoveries from the Special Disability Trust Fund shall limit the aggregate amount to the amount management reasonably expects will be reimbursed or the following amount, whichever is lower:

a. For financial statements filed in 2000, an insurer may take accounting credit in an amount equaling 80 percent of the amount utilized in calendar year 1996.

b. For financial statements filed in 2001, an insurer may take accounting credit in an amount equaling 60 percent of the amount utilized in calendar year 1996.

c. For financial statements filed in 2002, an insurer may take accounting credit in an amount equaling 40 percent of the amount utilized in calendar year 1996.

d. For financial statements filed in 2003, an insurer may take accounting credit in an amount equaling 20 percent of the amount utilized in calendar year 1996.

2. Subparagraph 1. does not apply to an insurer recording anticipated recoveries from the Special Disability Trust Fund on the basis of:

a. A proof of claim which the fund has reviewed, determined to be a valid claim and so notified the carrier, and extended a payment offer; or

b. A reimbursement request audited and approved for payment or paid by the fund;

(c) Beginning with financial statements filed in 2004, an insurer may only take accounting credit for anticipated recoveries from the Special Disability Trust Fund for each proof of claim which the fund has reviewed, determined to be a valid claim and so notified the carrier, and extended a payment offer; or a reimbursement request audited and approved for payment or paid by the fund.

(d)1. Beginning in calendar year 1998, each insurer shall separately identify anticipated recoveries from the Special Disability Trust Fund on the annual statement required to be filed pursuant to s. 624.424.

2. For all financial statements filed with the office, each insurer shall disclose in the notes to the financial statements of any financial statement required to be filed pursuant to s. 624.424 any credit in loss reserves taken for anticipated recoveries from the Special Disability Trust Fund. That disclosure shall include:

a. The amount of credit taken by the insurer in the determination of its loss reserves for the prior calendar year and the current reporting period on a year-to-date basis.

b. The amount of payments received by the insurer from the Special Disability Trust Fund during the prior calendar year and the year-to-date recoveries for the current year.

c. The amount the insurer was assessed by the Special Disability Trust Fund during the prior calendar year and during the current calendar year.

History.—s. 117, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 86, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 92, 98, 809(1st), ch. 82-243; ss. 47, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 2, ch. 97-262; s. 871, ch. 2003-261.



625.101 - Increase of inadequate loss reserves.

625.101 Increase of inadequate loss reserves.—If loss experience shows that an insurer’s loss reserves, however computed or estimated, are inadequate, the office shall require the insurer to maintain loss reserves in such additional amount as is needed to make them adequate. This section does not apply as to life insurance.

History.—s. 118, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 98, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 872, ch. 2003-261.



625.111 - Title insurance reserve.

625.111 Title insurance reserve.—In addition to an adequate reserve as to outstanding losses relating to known claims as required under s. 625.041, a domestic title insurer shall establish, segregate, and maintain a guaranty fund or unearned premium reserve as provided in this section. The sums to be reserved for unearned premiums on title guarantees and policies shall be considered and constitute unearned portions of the original premiums and shall be charged as a reserve liability of the insurer in determining its financial condition. Such reserved funds shall be withdrawn from the use of the insurer for its general purposes, impressed with a trust in favor of the holders of title guarantees and policies, and held available for reinsurance of the title guarantees and policies in the event of the insolvency of the insurer. This section does not preclude the insurer from investing such reserve in investments authorized by law, and the income from such investments shall be included in the general income of the insurer and may be used by such insurer for any lawful purpose.

(1) For an unearned premium reserve established on or after July 1, 1999, such reserve must be in an amount at least equal to the sum of paragraphs (a), (b), and (d) for title insurers holding less than $50 million in surplus as to policyholders as of the previous year end and the sum of paragraphs (c) and (d) for title insurers holding $50 million or more in surplus as to policyholders as of the previous year end or title insurers that are members of an insurance holding company system holding $1 billion or more in surplus as to policyholders and a superior, excellent, exceptional, or equivalent financial strength rating by a rating agency acceptable to the office:

(a) A reserve with respect to unearned premiums for policies written or title liability assumed in reinsurance before July 1, 1999, equal to the reserve established on June 30, 1999, for those unearned premiums with such reserve being subsequently released as provided in subsection (2). For domestic title insurers subject to this section, such amounts shall be calculated in accordance with state law in effect at the time the associated premiums were written or assumed and as amended before July 1, 1999.

(b) A total amount equal to 30 cents for each $1,000 of net retained liability for policies written or title liability assumed in reinsurance on or after July 1, 1999, with such reserve being subsequently released as provided in subsection (2). For the purpose of calculating this reserve, the total of the net retained liability for all simultaneous issue policies covering a single risk shall be equal to the liability for the policy with the highest limit covering that single risk, net of any liability ceded in reinsurance.

(c) On or after January 1, 2014, for title insurers holding $50 million or more in surplus as to policyholders as of the previous year end or title insurers that are members of an insurance holding company system holding $1 billion or more in surplus as to policyholders and a superior, excellent, exceptional, or equivalent financial strength rating by a rating agency acceptable to the office, a minimum of 6.5 percent of the total of the following:

1. Direct premiums written; and

2. Premiums for reinsurance assumed, plus other income, less premiums for reinsurance ceded as displayed in Schedule P of the title insurer’s most recent annual statement filed with the office with such reserve being subsequently released as provided in subsection (2). Title insurers with less than $50 million in surplus as to policyholders and 1that are not members of an insurance holding company system with $1 billion or more in surplus as to policyholders and a superior, excellent, exceptional, or equivalent financial strength rating by a rating agency acceptable to the office must continue to record unearned premium reserve in accordance with paragraph (b).

(d) An additional amount, if deemed necessary by a qualified actuary, to be subsequently released as provided in subsection (2). Using financial results as of December 31 of each year, all domestic title insurers shall obtain a Statement of Actuarial Opinion from a qualified actuary regarding the insurer’s loss and loss adjustment expense reserves, including reserves for known claims, incurred but not reported claims, and unallocated loss adjustment expenses. The actuarial opinion must conform to the annual statement instructions for title insurers adopted by the National Association of Insurance Commissioners and include the actuary’s professional opinion of the insurer’s reserves as of the date of the annual statement. If the amount of the reserve stated in the opinion and displayed in Schedule P of the annual statement for that reporting date is greater than the sum of the known claim reserve and unearned premium reserve as calculated under this section, as of the same reporting date and including any previous actuarial provisions added at earlier dates, the insurer shall add to the insurer’s unearned premium reserve an actuarial amount equal to the reserve shown in the actuarial opinion, minus the known claim reserve and the unearned premium reserve, as of the current reporting date and calculated in accordance with this section, but not calculated as of any date before December 31, 1999. The comparison shall be made using that line on Schedule P displaying the Total Net Loss and Loss Adjustment Expense which is comprised of the Known Claim Reserve, and any associated Adverse Development Reserve, the reserve for Incurred But Not Reported Losses, and Unallocated Loss Adjustment Expenses.

(2) With respect to reserves established in accordance with:

(a) Paragraph (1)(a), the domestic title insurer shall release the reserve over the subsequent 20 years as provided in this paragraph. The insurer shall release 30 percent of the initial aggregate sum during 1999, with one quarter of that amount being released on March 31, June 30, September 30, and December 31, 1999, with the March 31 and June 30 releases to be retroactive and reflected on the September 30 financial statements. Thereafter, the insurer shall release, on the same quarterly basis as specified for reserves released during 1999, a percentage of the initial aggregate sum as follows: 15 percent during calendar year 2000, 10 percent during each of calendar years 2001 and 2002, 5 percent during each of calendar years 2003 and 2004, 3 percent during each of calendar years 2005 and 2006, 2 percent during each of calendar years 2007-2013, and 1 percent during each of calendar years 2014-2018.

(b) Paragraph (1)(b), the unearned premium for policies written or title liability assumed during a particular calendar year shall be earned, and released from reserve, over the subsequent 20 years as provided in this paragraph. The insurer shall release 30 percent of the initial sum during the year following the year the premium was written or assumed, with one quarter of that amount being released on March 31, June 30, September 30, and December 31 of such year. Thereafter, the insurer shall release, on the same quarterly basis as specified for reserves released during the year following the year the premium was written or assumed, a percentage of the initial sum as follows: 15 percent during the next succeeding year, 10 percent during each of the next succeeding 2 years, 5 percent during each of the next succeeding 2 years, 3 percent during each of the next succeeding 2 years, 2 percent during each of the next succeeding 7 years, and 1 percent during each of the next succeeding 5 years.

(c) Paragraph (1)(c), the unearned premium for policies written or title liability assumed during a particular calendar year shall be earned, and released from reserve, over the subsequent 20 years at an amortization rate not to exceed the formula in this paragraph. The insurer shall release 35 percent of the initial sum during the year following the year the premium was written or assumed, with one quarter of that amount being released on March 31, June 30, September 30, and December 31 of such year. Thereafter, the insurer shall release, on the same quarterly basis, as specified for reserve released during the year following the year the premium was written or assumed, a percentage of the initial sum as follows: 15 percent during each year of the next succeeding 2 years, 10 percent during the next succeeding year, 3 percent during each of the next succeeding 3 years, 2 percent during each of the succeeding 3 years, and 1 percent during each of the next succeeding 10 years.

(d) Paragraph (1)(d), any additional amount established in any calendar year shall be released in the years subsequent to its establishment as provided in paragraph (c), with the timing and percentage of releases being in all respects identical to those of unearned premium reserves that are calculated as provided in paragraph (c) and established with regard to premiums written or liability assumed in reinsurance in the same year as the year in which any additional amount was originally established.

(3) If a title insurer that is organized under the laws of another state transfers its domicile to this state, the insurer must calculate an adjusted statutory or unearned premium reserve as of the effective date of its redomestication to this state. The adjusted statutory or unearned premium reserve must be calculated as if subsections (1) and (2) had been in effect as to the insurer’s foreign statutory premium reserve for all years beginning 20 years before the date of redomestication. For purposes of calculating the adjusted statutory or unearned premium reserve, the balance of the insurer’s foreign statutory premium reserve as of the date 20 years before the redomestication shall be $0. If the adjusted statutory or unearned premium reserve exceeds the aggregate amount set aside for statutory or unearned premium in the insurer’s annual statement on file with the office on the date of redomestication, the insurer must, out of the total charges for policies of title insurance, increase its statutory or unearned premium reserve by an amount equal to one-sixth of that excess in each of the following 6 years, beginning with the calendar year that includes the redomestication, until the entire excess has been added. If the adjusted statutory or unearned premium reserve is less than the aggregate amount set aside for statutory or unearned premiums in the insurer’s annual statement on file with the office on the date of redomestication, the insurer may release the excess into surplus.

(4) At any reporting date, the amount of the required releases of existing unearned premium reserves under subsection (2) shall be calculated and deducted from the total unearned premium reserve before any additional amount is established for the current calendar year in accordance with paragraph (1)(d).

(5) A domestic title insurer is not required to record a separate bulk reserve. However, if a separate bulk reserve is recorded, the statutory premium reserve must be reduced by the amount recorded for such bulk reserve. A domestic title insurer must obtain approval from the office before using or recording a bulk reserve.

(6) As used in this section, the term:

(a) “Bulk reserve” means provision for subsequent development on known claims.

(b) “Net retained liability” means the total liability retained by a title insurer for a single risk, after taking into account the deduction for ceded liability, if any.

(c) “Qualified actuary” means a person who is, as detailed in the National Association of Insurance Commissioners’ Annual Statement Instructions:

1. A member in good standing of the Casualty Actuarial Society;

2. A member in good standing of the American Academy of Actuaries who has been approved as qualified for signing casualty loss reserve opinions by the Casualty Practice Council of the American Academy of Actuaries; or

3. A person who otherwise has competency in loss reserve evaluation as demonstrated to the satisfaction of the insurance regulatory official of the domiciliary state. In such case, at least 90 days before filing its annual statement, the insurer must request that the person be deemed qualified and that request must be approved or denied. The request must include the National Association of Insurance Commissioners’ Biographical Form and a list of all loss reserve opinions issued in the last 3 years by this person.

(d) “Single risk” means the insured amount of a title insurance policy, except that where two or more title insurance policies are issued simultaneously covering different estates in the same real property, “single risk” means the sum of the insured amounts of all such policies. A title insurance policy insuring a mortgage interest, a claim payment under which reduces the insured amount of a fee or leasehold title insurance policy, shall be excluded in computing the amount of a single risk to the extent that the insured amount of the mortgage title insurance policy does not exceed the insured amount of the fee or leasehold title insurance policy.

History.—s. 119, ch. 59-205; s. 2, ch. 65-359; s. 1, ch. 72-363; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 93, 98, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1, ch. 92-34; s. 2, ch. 93-253; s. 2, ch. 99-286; s. 1, ch. 99-336; s. 2, ch. 2014-112; s. 2, ch. 2014-132; s. 1, ch. 2016-57.

1Note.—The word “that” was inserted by the editors to improve clarity.



625.121 - Standard Valuation Law; life insurance.

625.121 Standard Valuation Law; life insurance.—

(1) SHORT TITLE.—This section shall be known as the “Standard Valuation Law.”

(2) ANNUAL VALUATION.—The office shall annually value, or cause to be valued, the reserves for all outstanding life insurance policies and annuity and pure endowment contracts of each life insurer doing business in this state. In the case of an alien insurer, such valuation is limited to its insurance transactions in the United States. In calculating reserves, the office may use group methods and approximate averages for fractions of a year or otherwise, and may accept the insurer’s calculation of such reserves. In lieu of the valuation of the reserves required of a foreign or alien insurer, the office may accept any valuation made or caused to be made by the insurance supervisory official of any state or other jurisdiction if the valuation complies with the minimum standard provided under this section. If a valuation is made by the office, the office may use its actuary or employ an actuary for that purpose; and the reasonable compensation of the actuary, at a rate approved by the office, plus reimbursement of travel expenses pursuant to s. 624.320, supported by an itemized statement of such compensation and expenses, shall be paid by the insurer upon demand of the office. If a domestic insurer furnishes the office with a valuation of its outstanding policies as computed by its own actuary or by an actuary deemed satisfactory for that purpose by the office, the valuation shall be verified by the actuary of the office without cost to the insurer. This section applies to the calculation of reserves for policies and contracts not subject to s. 625.1212.

(3) ACTUARIAL OPINION OF RESERVES.—

(a) Each life insurer doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commission by rule are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this state. The commission by rule shall define the specifics of this opinion and add any other items determined necessary to its scope.

1. The opinion shall be submitted with the annual statement and must reflect the valuation of such reserve liabilities for each year ending on or before December 31 of the year before the operative date of the valuation manual as defined in s. 625.1212(2), and in accordance with s. 625.1212(4) for each year thereafter.

2. The opinion applies to all business in force, including individual and group health insurance plans, in the form and substance acceptable to the office as specified by rule of the commission.

3. The commission may adopt rules providing the standards of the actuarial opinion consistent with standards adopted by the Actuarial Standards Board on December 31, 2013, and subsequent revisions thereto if the standards remain substantially consistent.

4. The office may accept an opinion filed by a foreign or alien insurer with the insurance supervisory official of another state if the office determines that the opinion reasonably meets the requirements applicable to an insurer domiciled in this state.

5. As used in this subsection, the term “qualified actuary” means a member in good standing of the American Academy of Actuaries who also meets the requirements specified by rule of the commission.

6. Disciplinary action by the office against the insurer or the qualified actuary shall be in accordance with the insurance code and related rules adopted by the commission.

7. A memorandum in the form and substance specified by rule shall be prepared to support each actuarial opinion.

8. If the insurer fails to provide a supporting memorandum at the request of the office within a period specified by rule of the commission, or if the office determines that the supporting memorandum provided by the insurer fails to meet the standards prescribed by rule of the commission, the office may engage a qualified actuary at the expense of the insurer to review the opinion and the basis for the opinion and prepare such supporting memorandum as required by the office.

9. Except as otherwise provided in this subparagraph, any memorandum or other material in support of the opinion is confidential and exempt from s. 119.07(1) and is not subject to subpoena or discovery directly from the office; however, the memorandum or other material may be released by the office with the written consent of the insurer, or to the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the office for preserving the confidentiality of the memorandum or other material. If any portion of the confidential memorandum is cited by the insurer in its marketing, is cited before any governmental agency other than a state insurance department, or is released by the insurer to the news media, no portion of the memorandum is confidential. Neither the office nor any person who receives documents, materials, or other information while acting under the authority of the office or with whom such information is shared pursuant to this paragraph may testify in a private civil action concerning the confidential documents, materials, or information. However, the department or office may use the confidential and exempt information in the furtherance of any regulatory or legal action brought against an insurer as a part of the official duties of the department or office. A waiver of an applicable privilege or claim of confidentiality in the documents, materials, or information may not occur as a result of disclosure to the office under this section or any other section of the insurance code, or as a result of sharing as authorized under s. 624.4212.

(b) In addition to the opinion required by paragraph (a), the office may, pursuant to commission rule, require an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commission by rule, when considered in light of the assets held by the insurer with respect to the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the insurer’s obligations under the policies and contracts, including, but not limited to, the benefits under, and expenses associated with, the policies and contracts.

(c) The commission may provide by rule for a transition period for establishing any higher reserves which the qualified actuary may deem necessary in order to render the opinion required by this subsection.

(4) MINIMUM STANDARD FOR VALUATION OF POLICIES AND CONTRACTS ISSUED BEFORE OPERATIVE DATE OF STANDARD NONFORFEITURE LAW.—The minimum standard for the valuation of all such policies and contracts issued prior to the operative date of s. 627.476 (Standard Nonforfeiture Law) shall be any basis satisfactory to the office. Any basis satisfactory to the former Department of Insurance on the effective date of this code shall be deemed to meet such minimum standards.

(5) MINIMUM STANDARD FOR VALUATION OF POLICIES AND CONTRACTS ISSUED ON OR AFTER OPERATIVE DATE OF THE STANDARD NONFORFEITURE LAW.—Except as otherwise provided in paragraph (h) and subsections (6), (13), and (14), the minimum standard for the valuation of all such policies and contracts issued on or after the operative date of s. 627.476 shall be the commissioners’ reserve valuation method defined in subsections (7), (11), and (14); 5 percent interest for group annuity and pure endowment contracts and 3.5 percent interest for all other such policies and contracts, or in the case of life insurance policies and contracts, other than annuity and pure endowment contracts, issued on or after July 1, 1973, 4 percent interest for such policies issued prior to October 1, 1979, and 4.5 percent interest for such policies issued on or after October 1, 1979; and the following tables:

(a) For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies:

1. For policies issued before the operative date of s. 627.476(9), the 1958 Commissioners Standard Ordinary (CSO) Mortality Table; except that, for any category of such policies issued on female risks, modified net premiums and present values, referred to in subsection (7), may be calculated according to an age up to 6 years younger than the actual age of the insured.

2. For policies issued on or after the operative date of s. 627.476(9), the 1980 Commissioners Standard Ordinary Mortality Table or, at the election of the insurer for any one or more specified plans of life insurance, the 1980 Commissioners Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors.

3. For policies issued on or after July 1, 2004, ordinary mortality tables, adopted after 1980 by the NAIC, adopted by rule by the commission for use in determining the minimum standard of valuation for such policies.

(b) For all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies:

1. For policies issued before the first date, the 1961 Commissioners Standard Industrial Mortality Table is applicable according to s. 627.476, the 1941 Standard Industrial Mortality Table;

2. For policies issued on or after that date, the 1961 Commissioners Standard Industrial Mortality Table; and

3. For policies issued on or after October 1, 2014, a Commissioners Standard Industrial Mortality Table adopted by the NAIC after 1980 which is adopted by rule of the commission for use in determining the minimum standard of valuation for such policies.

(c) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies, the 1937 Standard Annuity Mortality Table or, at the option of the insurer, the Annuity Mortality Table for 1949, Ultimate, or any modification of these tables approved by the office.

(d) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies, the Group Annuity Mortality Table for 1951; any modification of such table approved by the office; or, at the option of the insurer, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts.

(e) For total and permanent disability benefits in or supplementary to ordinary policies or contracts:

1. For policies or contracts issued on or after January 1, 1966, the tables of period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 disability study of the Society of Actuaries, with due regard to the type of benefit;

2. For policies or contracts issued on or after January 1, 1961, and before January 1, 1966, either of the tables specified in subparagraph 1. or, at the option of the insurer, the class three disability table (1926);

3. For policies issued before January 1, 1961, the class three disability table (1926); and

4. For policies or contracts issued on or after July 1, 2004, tables of disablement rates and termination rates adopted after 1980 by the NAIC, adopted by rule by the commission for use in determining the minimum standard of valuation for those policies or contracts.

Any such table for active lives shall be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(f) For accidental death benefits in or supplementary to policies:

1. For policies issued on or after January 1, 1966, the 1959 Accidental Death Benefits Table;

2. For policies issued on or after January 1, 1961, and before January 1, 1966, the 1959 Accidental Death Benefits Table or, at the option of the insurer, the Intercompany Double Indemnity Mortality Table;

3. For policies issued before January 1, 1961, the Intercompany Double Indemnity Mortality Table; and

4. For policies issued on or after July 1, 2004, tables of accidental death benefits adopted after 1980 by the NAIC, adopted by rule by the commission for use in determining the minimum standard of valuation for those policies.

Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(g) For group life insurance, life insurance issued on the substandard basis, and other special benefits, such tables as may be approved by the office as being sufficient with relation to the benefits provided by such policies.

(h) Except as provided in subsection (6), the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the operative date of this paragraph and for all annuities and pure endowments purchased on or after such operative date under group annuity and pure endowment contracts shall be the commissioners’ reserve valuation method defined in subsection (7) and the following tables and interest rates:

1. For individual annuity and pure endowment contracts issued before October 1, 1979, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table, or any modification of this table approved by the office, and 6 percent interest for single-premium immediate annuity contracts and 4 percent interest for all other individual annuity and pure endowment contracts.

2. For individual single-premium immediate annuity contracts issued on or after October 1, 1979, and before October 1, 1986, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table, or any modification of this table approved by the office, and 7.5 percent interest. For such contracts issued on or after October 1, 1986, the 1983 Individual Annual Mortality Table, or any modification of such table approved by the office, and the applicable calendar year statutory valuation interest rate as described in subsection (6).

3. For individual annuity and pure endowment contracts issued on or after October 1, 1979, and before October 1, 1986, other than single-premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table, or any modification of this table approved by the office, and 5.5 percent interest for single-premium deferred annuity and pure endowment contracts and 4.5 percent interest for all other such individual annuity and pure endowment contracts. For such contracts issued on or after October 1, 1986, the 1983 Individual Annual Mortality Table, or any modification of such table approved by the office, and the applicable calendar year statutory valuation interest rate as described in subsection (6).

4. For all annuities and pure endowments purchased before October 1, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 Group Annuity Mortality Table, or any modification of this table approved by the office, and 6 percent interest.

5. For all annuities and pure endowments purchased on or after October 1, 1979, and before October 1, 1986, under group annuity and pure endowment contracts, excluding disability and accidental death benefits purchased under such contracts, the 1971 Group Annuity Mortality Table, or any modification of this table approved by the office, and 7.5 percent interest. For such contracts purchased on or after October 1, 1986, the 1983 Group Annuity Mortality Table, or any modification of such table approved by the office, and the applicable calendar year statutory valuation interest rate as described in subsection (6).

After July 1, 1973, an insurer may have filed with the former Department of Insurance a written notice of its election to comply with this paragraph after a specified date before January 1, 1979, which shall be the operative date of this paragraph for such insurer. However, an insurer may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If an insurer does not make such election, the operative date of this paragraph for such insurer is January 1, 1979.

(i) In lieu of the mortality tables specified in this subsection, and subject to rules previously adopted by the former Department of Insurance, the insurance company may, at its option:

1. Substitute the applicable 1958 CSO or CET Smoker and Nonsmoker Mortality Tables, in lieu of the 1980 CSO or CET mortality table standard, for policies issued on or after the operative date of s. 627.476(9) and before January 1, 1989.

2. Substitute the applicable 1980 CSO or CET Smoker and Nonsmoker Mortality Tables in lieu of the 1980 CSO or CET mortality table standard.

3. Use the Annuity 2000 Mortality Table for determining the minimum standard of valuation for individual annuity and pure endowment contracts issued on or after January 1, 1998, and before July 1, 1998.

4. Use the 1994 GAR Table for determining the minimum standard of valuation for annuities and pure endowments purchased on or after January 1, 1998, and before July 1, 1998, under group annuity and pure endowment contracts.

(j) The commission may adopt by rule the model regulation for valuation of life insurance policies as approved by the NAIC in March 1999, including tables of select mortality factors, and may make the regulation effective for policies issued on or after January 1, 2000.

(k) For individual annuity and pure endowment contracts issued on or after July 1, 2004, excluding disability and accidental death benefits purchased under those contracts, individual annuity mortality tables adopted after 1980 by the NAIC, adopted by rule by the commission for use in determining the minimum standard of valuation for those contracts.

(l) For all annuities and pure endowments purchased on or after July 1, 2004, under group annuity and pure endowment contracts, excluding disability and accidental death benefits purchased under those contracts, group annuity mortality tables adopted after 1980 by the NAIC, adopted by rule by the commission for use in determining the minimum standard of valuation for those contracts.

(6) MINIMUM STANDARD OF VALUATION.—

(a) The interest rates used in determining the minimum standard for the valuation of:

1. All life insurance policies issued in a particular calendar year on or after the operative date of s. 627.476(9);

2. All individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1982;

3. All annuities and pure endowments purchased in a particular calendar year on or after January 1, 1982, under group annuity and pure endowment contracts; and

4. The net increase, if any, in a particular calendar year after January 1, 1982, in amounts held under guaranteed interest contracts,

shall be the calendar year statutory valuation interest rates for the year-of-issue purchase or increase as defined in this subsection.

(b) The calendar year statutory valuation interest rates I shall be determined as follows, and the results rounded to the nearest 0.25 percent:

1. For life insurance:

I = 0.03 + W(R1–0.03) + (W/2)(R2–0.09).

For purposes of this subparagraph, “R1” is the lesser of R and .09; “R2” is the greater of R and .09; “R” is the reference interest rate defined in this subsection; and “W” is the weighting factor defined in this subsection.

2. For single-premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options:

I = 0.03 + W(R–0.03).

For purposes of this subparagraph, “R” is the reference interest rate defined in this subsection, and “W” is the weighting factor defined in this subsection.

3. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue-year basis, except as stated in subparagraph 2., the formula for life insurance stated in subparagraph 1. shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of 10 years, and the formula for single-premium immediate annuities stated in subparagraph 2. shall apply to annuities and guaranteed interest contracts with guarantee durations of 10 years or less.

4. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single-premium immediate annuities stated in subparagraph 2. shall apply.

5. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change-in-fund basis, the formula for single-premium immediate annuities stated in subparagraph 2. shall apply.

However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than 0.5 percent, the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980, the reference interest rate defined for 1979 being used, and shall be determined for each subsequent calendar year regardless of when s. 627.476(9) becomes operative.

(c) The weighting factors referred to in the formulas stated in paragraph (b) are given in the following tables:

1. Weighting factors for life insurance:

Guarantee Duration     Weighting

(Years)     Factors

10 or less:..........0.50

More than 10, but not more than 20:..........0.45

More than 20:..........0.35

For life insurance, the “guarantee duration” is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy.

2. Weighting factor for single-premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options: 0.80.

3. Weighting factors for other annuities and for guaranteed interest contracts, except as stated in subparagraph 2., shall be as specified in sub-subparagraphs a., b., and c., according to the rules and definitions in sub-subparagraphs d., e., and f. and in paragraph (f):

a. For annuities and guaranteed interest contracts valued on an issue-year basis:

Guarantee Duration     Weighting Factor

(Years)     for Plan Type

5 or less:..........A—0.80

B—0.60

C—0.50

More than 5, but not more than 10:..........A—0.75

B—0.60

C—0.50

More than 10, but not more than 20:..........A—0.65

B—0.50

C—0.45

More than 20:..........A—0.45

B—0.35

C—0.35

b. For annuities and guaranteed interest contracts valued on a change-in-fund basis, the factors shown in sub-subparagraph a. increased by: 0.15 for Plan Type A; 0.25 for Plan Type B; 0.05 for Plan Type C.

c. For annuities and guaranteed interest contracts valued on an issue-year basis, other than those with no cash settlement options, which do not guarantee interest on considerations received more than 1 year after issue or purchase and for annuities and guaranteed interest contracts valued on a change-in-fund basis which do not guarantee interest rates on considerations received more than 12 months beyond the valuation date, the factors shown in sub-subparagraph a. or derived in sub-subparagraph b. increased by: 0.05 for Plan Type A; 0.05 for Plan Type B; 0.05 for Plan Type C.

d. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the “guarantee duration” is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of 20 years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

e. “Plan type,” as used in the tables above, is defined as follows:

(I) Plan Type A: At any time, the policyholder may withdraw funds only with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; the policyholder may withdraw funds only without such adjustment but in installments over 5 years or more; the policyholder may withdraw funds only as an immediate life annuity; or no withdrawal is permitted.

(II) Plan Type B: Before expiration of the interest rate guarantee, the policyholder may withdraw funds only with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; the policyholder may withdraw funds only without such adjustment but in installments over 5 years or more; or no withdrawal is permitted. At the end of interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than 5 years.

(III) Plan Type C: The policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than 5 years either without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer or subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

f. An insurer may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue-year basis or on a change-in-fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue-year basis.

(d) The “reference interest rate” referred to in paragraph (b) is defined as follows:

1. For all life insurance, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year next preceding the year of issue, of the interest rate index.

2. For single-premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or year of purchase, of the interest rate index.

3. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year-of-issue basis, except as stated in subparagraph 2., with guarantee duration in excess of 10 years, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of the interest rate index.

4. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year-of-issue basis, except as stated in subparagraph 2., with guarantee duration of 10 years or less, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of the interest rate index.

5. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of the interest rate index.

6. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change-in-fund basis, except as stated in subparagraph 2., the average over a period of 12 months, ending on June 30 of the calendar year of the change in the fund, of the interest rate index.

(e) The interest rate index shall be the Moody’s Corporate Bond Yield Average-Monthly Average Corporates as published by Moody’s Investors Service, Inc., if the index is calculated by using substantially the same methodology used by Moody’s on January 1, 1981. If Moody’s corporate bond yield average ceases to be calculated in substantially the same manner, the interest rate index shall be the index specified in the valuation manual, as applicable, as provided under s. 625.1212, or an index adopted by the NAIC and approved by rule adopted by the commission. The methodology used in determining the index approved by rule must be substantially the same as the methodology employed on January 1, 1981, for determining Moody’s Corporate Bond Yield Average-Monthly Average Corporates as published by Moody’s Investors Service, Inc.

(f) As used in this subsection, an “issue-year basis” of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of purchase of the annuity or guaranteed interest contract; and the “change-in-fund” basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(7) COMMISSIONERS’ RESERVE VALUATION METHOD.—

(a)1. Except as otherwise provided in this subsection and subsections (11) and (14), reserves according to the commissioners’ reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies, over the then-present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then-present value of such benefits provided for by the policy and the excess of sub-subparagraph a. over sub-subparagraph b. as follows:

a. A net-level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; provided, however, that such net-level annual premium shall not exceed the net-level annual premium on the 19-year premium whole life plan for insurance of the same amount at an age 1 year higher than the age at issue of such policy.

b. A net-1-year-term premium for such benefits provided for in the first policy year.

2. For any life insurance policy which is issued on or after January 1, 1985, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess, and which provides an endowment benefit, a cash surrender value, or a combination thereof in an amount greater than such excess premium, the reserve according to the commissioners’ reserve valuation method as of any policy anniversary occurring on or before the assumed ending date, defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium, shall, except as otherwise provided in subsection (11), be the greater of the reserve as of such policy anniversary calculated as described in subparagraph 1. and the reserve as of such policy anniversary calculated as described in subparagraph 1. but with:

a. The value defined in subparagraph 1. being reduced by 15 percent of the amount of such excess first year premium;

b. All present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date;

c. The policy being assumed to mature on such date as an endowment; and

d. The cash surrender value provided on such date being considered as an endowment benefit.

In making the above comparison, the mortality and interest bases stated in subsections (5) and (6) shall be used.

(b) Reserves according to the commissioners’ reserve valuation method for:

1. Life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums;

2. Group annuity and pure endowment contracts, purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under s. 408 of the Internal Revenue Code, as now or hereafter amended;

3. Disability and accidental death benefits in all policies and contracts; and

4. All other benefits, except life insurance and endowment benefits in life insurance policies, and benefits provided by all other annuity and pure endowment contracts,

shall be calculated by a method which is consistent with and yields results consistent with the principles of paragraph (a).

(c) This subsection shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under s. 408 of the Internal Revenue Code, as now or hereafter amended. Reserves according to the commissioners’ annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate or rates specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

(8) MINIMUM AGGREGATE RESERVES.—

(a) In no event shall an insurer’s aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, issued on or after the operative date of s. 627.476, be less than the aggregate reserves calculated in accordance with the methods set forth in subsections (7), (11), and (12) and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies.

(b) In no event may the aggregate reserves for all policies, contracts, and benefits be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by subsection (3).

(9) OPTIONAL RESERVE BASIS.—

(a) Reserves for all policies and contracts issued prior to the operative date of s. 627.476 may be calculated, at the option of the insurer, according to any standards which produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by the laws in effect immediately prior to such date.

(b) For any category of policies, contracts, or benefits specified in subsections (5) and (6), issued on or after the operative date of s. 627.476 (the Standard Nonforfeiture Law for Life Insurance), reserves may be calculated, at the option of the insurer, according to any standard or standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided; but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for therein.

(10) LOWER VALUATIONS.—An insurer that adopted a standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided under this section shall, with the approval of the office, adopt a lower standard of valuation, but not lower than the minimum herein provided; however, for the purposes of this subsection, the holding of additional reserves previously determined by an appointed actuary, as defined in s. 625.1212(2), to be necessary to render the opinion required by subsection (3) may not be deemed to be the adoption of a higher standard of valuation.

(11) ADDITIONAL PREMIUM.—If in any contract year the gross premium charged by a life insurer on a policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum premium reserve required for the policy or contract shall be the greater of the reserve calculated according to the actual mortality table, rate of interest, and method used for the policy or contract, or the actual method used for the policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest are those standards defined by subsections (4), (5), and (6). For any life insurance policy that is issued on or after January 1, 1985, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess, and which provides an endowment benefit, a cash surrender value, or a combination thereof in an amount greater than such excess premium, the foregoing provisions of this subsection shall be applied as if the method actually used in calculating the reserve for such policy were the method described in subsection (7), the provisions of subparagraph (7)(a)2. being ignored. The minimum premium reserve amount, if any, at each policy anniversary of such a policy is the excess, if any, of the amount determined by the foregoing provisions of this subsection plus the reserve calculated by the method described in subsection (7), the provisions of subparagraph (7)(a)2. being ignored, over the reserve actually calculated by the method described in subsection (7), the provisions of subparagraph (7)(a)2. being taken into account.

(12) RESERVE CALCULATION FOR INDETERMINATE PREMIUM PLANS.—In the case of a plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of a plan of life insurance or annuity for which the minimum reserves cannot be determined by the methods described in subsections (7) and (11), the reserves that are held under such plan must:

(a) Be appropriate in relation to the benefits and the pattern of premiums for that plan; and

(b) Be computed by a method that is consistent with the principles of this section, as determined by rules adopted by the commission.

(13) CREDIT LIFE AND DISABILITY POLICIES.—

(a) For policies issued prior to January 1, 2004:

1. The minimum reserve for single-premium credit disability insurance, monthly premium credit life insurance, and monthly premium credit disability insurance shall be the unearned gross premium.

2. As to single-premium credit life insurance policies, the insurer shall establish and maintain reserves that are not less than the value, at the valuation date, of the risk for the unexpired portion of the period for which the premium has been paid as computed on the basis of the commissioners’ 1980 Standard Ordinary Mortality Table and 3.5 percent interest. At the discretion of the office, the insurer may make a reasonable assumption as to the ages at which net premiums are to be determined. In lieu of the foregoing basis, reserves based upon unearned gross premiums may be used at the option of the insurer.

(b) For policies issued on or after January 1, 2004:

1. The minimum reserve for single-premium credit disability insurance shall be either:

a. The unearned gross premium, or

b. Based upon a morbidity table that is adopted by the National Association of Insurance Commissioners and is specified in a rule the commission adopts pursuant to subsection (14).

2. The minimum reserve for monthly premium credit disability insurance shall be the unearned gross premium.

3. The minimum reserve for monthly premium credit life insurance shall be the unearned gross premium.

4. As to single-premium credit life insurance policies, the insurer shall establish and maintain reserves that are not less than the value, at the valuation date, of the risk for the unexpired portion of the period for which the premium has been paid as computed on the basis of the commissioners’ 1980 Standard Ordinary Mortality Table or any ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commission for use in determining the minimum standard of valuation for such policies; and an interest rate determined in accordance with subsection (6). At the discretion of the office, the insurer may make a reasonable assumption as to the ages at which net premiums are to be determined. In lieu of the foregoing basis, reserves based upon unearned gross premiums may be used at the option of the insurer.

(14) MINIMUM STANDARDS FOR HEALTH PLANS.—The commission shall adopt a rule containing the minimum standards applicable to the valuation of health plans in accordance with sound actuarial principles.

History.—s. 120, ch. 59-205; ss. 1, 2, ch. 61-106; s. 17, ch. 63-400; s. 1, ch. 65-11; ss. 13, 35, ch. 69-106; ss. 1, 2, ch. 73-324; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 3, ch. 79-356; ss. 1, 6, ch. 81-289; ss. 2, 3, ch. 81-318; ss. 98, 809(1st), 810, ch. 82-243; ss. 48, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1, ch. 93-118; s. 21, ch. 95-211; s. 369, ch. 96-406; s. 8, ch. 97-292; s. 2, ch. 2000-365; s. 873, ch. 2003-261; s. 7, ch. 2004-370; s. 152, ch. 2004-390; s. 6, ch. 2014-101.



625.1212 - Valuation of policies and contracts issued on or after the operative date of the valuation manual.

625.1212 Valuation of policies and contracts issued on or after the operative date of the valuation manual.—

(1) APPLICABILITY.—This section applies to life insurance contracts, accident and health insurance contracts, and deposit-type contracts issued on or after the operative date of the valuation manual unless the manual requires or permits an insurer to determine reserves according to the standards in effect before the operative date of the manual and rules adopted by the commission as provided under s. 625.121. Subsections (5) and (6) do not apply to policies and contracts subject to s. 625.121.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Accident and health insurance” means contracts that incorporate morbidity risk and provide protection against economic loss resulting from accident, sickness, or medical conditions and as may be specified in the valuation manual.

(b) “Appointed actuary” means a qualified actuary who is appointed in accordance with the valuation manual to prepare the actuarial opinion required in subsection (4).

(c) “Deposit-type contract” means contracts that do not incorporate mortality or morbidity risks and as may be specified in the valuation manual.

(d) “Insurer” means a person engaged as an indemnitor, surety, or contractor in the business of entering into contracts of insurance or reinsurance.

(e) “Life insurance” means policies or contracts that incorporate mortality risk, including annuity and pure endowment contracts, and as may be specified in the valuation manual.

(f) “Operative date of the valuation manual” means the later of January 1, 2017, or the January 1 immediately following the July 1 that the Commissioner of the Office of Insurance Regulation certifies to the Financial Services Commission in writing that the following conditions occurred on or before July 1:

1. The valuation manual is adopted by the NAIC by an affirmative vote of at least 42 members of the NAIC or 75 percent of members voting, whichever is greater;

2. The Standard Valuation Law, as amended by the NAIC in 2009, or substantially similar legislation, is enacted in states representing more than 75 percent of the direct premiums written as reported in the 2008 annual statements for life, accident and health, health, or fraternal society insurance; and

3. The Standard Valuation Law as amended by the NAIC in 2009, or substantially similar legislation, is enacted in at least 42 of the following 55 jurisdictions: the 50 states of the United States, the District of Columbia, American Samoa, the American Virgin Islands, Guam, and Puerto Rico.

(g) “Policyholder behavior” means an action a policyholder, contract holder, or other person who has the right to elect options, such as a certificateholder, may take under a policy or contract subject to this section including, but not limited to, lapse, withdrawal, transfer, deposit, premium payment, loan, annuitization, or benefit elections prescribed by the policy or contract but excluding events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract.

(h) “Principle-based valuation” means a reserve valuation that uses one or more methods or assumptions determined by the insurer and must comply with subsection (6) as specified in the valuation manual.

(i) “Qualified actuary” means an individual who is qualified to sign the applicable statement of actuarial opinion in accordance with the American Academy of Actuaries qualification standards for actuaries signing such statements and who meets the requirements specified in the valuation manual.

(j) “Tail risk” means a risk that occurs when the frequency of low probability events is higher than expected under a normal probability distribution or when there are observed events of very significant size or magnitude.

(k) “Valuation manual” means the manual of valuation instructions adopted by the NAIC, or as subsequently amended.

(3) RESERVE VALUATION.—The office shall annually value, or cause to be valued, insurer reserves for all outstanding life insurance contracts, accident and health contracts, and deposit-type contracts in this state. Insurers are subject to subsections (5) and (6) when calculating the reserves. In lieu of the reserve valuation for a foreign or alien insurer, the office may accept a valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction if the valuation complies with the minimum standard required in this section.

(4) ACTUARIAL OPINION OF RESERVES.—

(a) Each insurer that has outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state which are subject to regulation by the office must annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable state law. The specifics of the opinion, including any items deemed necessary to its scope, must be as prescribed by the valuation manual.

(b) Except as exempted in the valuation manual, each insurer that has outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state shall also annually include an opinion by the same appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified in the valuation manual, when considered in light of the assets held by the insurer with respect to the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the insurer’s obligations under the policies and contracts, including, but not limited to, the benefits under and expenses associated with the policies and contracts.

(c) The insurer shall prepare a memorandum to support each actuarial opinion in such form and substance as specified in the valuation manual and acceptable to the office. If the insurer fails to provide a supporting memorandum within the period specified in the valuation manual, or if the office determines that the supporting memorandum fails to meet the standards required by the manual or is otherwise unacceptable to the office, the office may engage a qualified actuary at the expense of the insurer to review the opinion and the basis for the opinion and to prepare the supporting memorandum.

(d) Each opinion subject to this subsection must be submitted with the annual statement in such form and substance as specified in the valuation manual and acceptable to the office, must reflect the valuation of the reserve liabilities for each year ending on or after the operative date of the valuation manual, and must apply to all policies and contracts subject to paragraph (b), plus other actuarial liabilities as may be specified in the valuation manual. The opinion must be based on standards adopted by the Actuarial Standards Board or its successor, and on such additional standards as may be prescribed in the valuation manual. For a foreign or alien insurer, the office may accept an opinion filed by the insurer with the insurance supervisory official of another state if the office determines that the opinion reasonably meets the requirements applicable to an insurer domiciled in this state.

(e) Disciplinary action by the office against the insurer or the appointed actuary shall be in accordance with the laws of this state and related rules adopted by the commission.

(5) MINIMUM STANDARD OF VALUATION.—

(a) In accordance with this subsection and subsection (6), an insurer must apply the standard prescribed in the valuation manual as the minimum standard of valuation for contracts issued on or after the operative date of the valuation manual, except:

1. For specific product forms or product lines exempted pursuant to paragraph (f); or

2. That an insurer domiciled in a state that does not require the insurer to apply the standards prescribed in the valuation manual as the minimum standard of valuation, including the principle-based valuation of reserves, may not apply such standards in this state.

(b) If, in the opinion of the office, there is no specific valuation requirement or a specific valuation requirement in the valuation manual is not in compliance with this section, the insurer shall comply with the minimum valuation standards prescribed by the commission by rule.

(c) The office may engage a qualified actuary, at the insurer’s expense, to perform an actuarial examination of the insurer and to render an opinion as to the appropriateness of any reserve assumption or method, or computer model or modeling software used by the insurer, or to review and provide an opinion on the insurer’s compliance with the requirements of this section. In calculating and establishing reserves under this section, the insurer may rely on the modeling software and tools of a third-party vendor only if the vendor contractually agrees to allow the insurer to provide the office with access to the software or tools as necessary to replicate the results of the software or tools for the purpose of evaluating and validating reserve valuations. The office may rely upon the opinion of a qualified actuary employed by or under contract with the commissioner of another state, district, or territory of the United States with respect to this section.

(d) The office may require an insurer to change any assumption or method that, in the opinion of the office, is necessary to comply with the valuation manual or this section. The insurer shall adjust the reserves as required by the office. The office may take other disciplinary action pursuant to applicable state law and rules.

(e) The commission may adopt subsequent amendments to the valuation manual by rule if the methodology and standards remain substantially consistent with the valuation manual then in effect.

(f) A domestic insurer licensed and doing business only in this state may exempt specific product forms or product lines from the requirements of this subsection and subsection (6) if the insurer computes reserves for the specific product forms or product lines using assumptions and methods used before the operative date of the valuation manual, and the amount of insurance subject to the stochastic or deterministic reserve requirement is immaterial. The requirements of s. 625.121 apply to specific product forms and product lines exempted under this paragraph.

(g) An insurer that adopted a standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided under this section may, with the approval of the office, adopt a lower standard of valuation, but such standard may not be lower than the minimum provided in this subsection. For purposes of this subsection, holding additional reserves previously determined by an appointed actuary to be necessary to render the opinion required by subsection (4) may not be deemed to be the adoption of a higher standard of valuation.

(6) REQUIREMENTS OF A PRINCIPLE-BASED VALUATION OF RESERVES.—

(a) Insurers required to use a principle-based valuation of reserves for specified product forms and product lines and associated policies and contracts, pursuant to subparagraph (5)(a)2., must:

1. Quantify the benefits and guarantees, and the funding associated with the policies or contracts and their risks at a level of conservatism that reflects conditions that:

a. Include unfavorable events that have a reasonable probability of occurring during the lifetime of the policies or contracts; and

b. Are appropriately adverse to quantifying the tail risk.

2. Incorporate assumptions, risk analysis methods, and financial models and management techniques that are consistent with, but not necessarily identical to, those used within the insurer’s overall risk assessment process while recognizing potential differences in financial reporting structures and any prescribed assumptions or methods.

3. Incorporate assumptions that are derived in one of the following manners:

a. The assumption is prescribed in the valuation manual.

b. For assumptions that are not prescribed, the assumptions must:

(I) Be established using the insurer’s available experience, to the extent that it is relevant and statistically credible; or

(II) To the extent that insurer data is not available, relevant, or statistically credible, be established using other relevant, statistically credible experience.

4. Provide margins for uncertainty including adverse deviation and estimation error, such that the greater the uncertainty the larger the margin and resulting reserve.

(b) An insurer using a principle-based valuation for one or more policies or contracts subject to this section as specified in the valuation manual shall:

1. Establish procedures for corporate governance and oversight of the actuarial valuation function consistent with those prescribed in the valuation manual.

2. Submit an annual certification to the office and the insurer’s board of directors of the effectiveness of internal controls on the principle-based valuation. The internal controls must be designed to assure that all material risks inherent in the liabilities and associated assets subject to the valuation are included in the valuation, and that valuations are made in accordance with the valuation manual. The certification must be based on controls in place as of the end of the preceding calendar year.

3. Upon request, develop and file with the office a principle-based valuation report that complies with standards prescribed in the valuation manual.

(c) A principle-based valuation may include a prescribed formulaic reserve component.

(7) EXPERIENCE REPORTING.—An insurer subject to the requirements of paragraph (5)(d) shall submit mortality, morbidity, policyholder behavior, or expense experience and other data as prescribed in the valuation manual to the office.

(8) RULE ADOPTION.—The commission may adopt rules as necessary to administer this section, including rules requiring the use of the NAIC 2009 Standard Valuation Law and the NAIC 2012 Valuation Manual. The adoption of such rules is not subject to s. 120.541(3), and the rules do not take effect until the operative date of the valuation manual.

History.—s. 7, ch. 2014-101; s. 76, ch. 2015-2.



625.1214 - Use of confidential information.

625.1214 Use of confidential information.—

(1) Documents, reports, materials, and other information created, produced, or obtained pursuant to ss. 625.121 and 625.1212 are privileged, confidential, and exempt as provided in s. 624.4212, and are not subject to subpoena or discovery directly from the office. However, the department or office may use the confidential and exempt information in the furtherance of any regulatory or legal action brought against an insurer as a part of the official duties of the department or office. A waiver of any other applicable claim of confidentiality or privilege may not occur as a result of a disclosure to the office under this section, any other section of the insurance code, or as a result of sharing under s. 624.4212.

(2) Neither the office nor any person who received confidential and exempt information while acting under the authority of the office or with whom such information is shared pursuant to s. 624.4212 may be permitted or required to testify in a private civil action concerning any confidential and exempt information subject to s. 624.4212. If any portion of the confidential memorandum is cited by the insurer in its marketing, is cited before a governmental agency other than a state insurance department, or is released by the insurer to the news media, no portion of the memorandum is confidential.

(3) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under subsection (1) shall be available and enforced in any proceeding in and in any court of this state.

History.—s. 8, ch. 2014-101.



625.141 - Valuation of bonds.

625.141 Valuation of bonds.—

(1) All bonds or other evidences of debt having a fixed term and rate of interest held by an insurer may, if amply secured and not in default as to principal or interest, be valued as follows:

(a) If purchased at par, at the par value.

(b) If purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made, or in lieu of such method, according to such accepted method of valuation as is approved by the commission.

(c) Purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase, plus actual brokerage, transfer, postage, or express charges paid in the acquisition of such securities.

(2) The office shall have full discretion in determining the method of calculating values according to the rules set forth in this section, but no such method or valuation shall be inconsistent with the method formulated or approved by the National Association of Insurance Commissioners or its successor organization and set forth in the latest edition of its publication “Valuation of Securities”; provided that such valuation methodology is substantially similar to the methodology used by the National Association of Insurance Commissioners in its July 1, 2002, edition of such publication. Amortization of bond premium or discount must be calculated using the scientific (constant yield) interest method taking into consideration specified interest and principal provisions over the life of the bond. Bonds containing call provisions shall be amortized to the call or maturity value or date that produces the lowest asset value.

History.—s. 122, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 95, 98, 809(1st), ch. 82-243; s. 42, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 18, ch. 2001-213; s. 875, ch. 2003-261.



625.151 - Valuation of other securities.

625.151 Valuation of other securities.—

(1) Securities, other than those referred to in s. 625.141, held by an insurer shall be valued, in the discretion of the office, at their market value, or at their appraised value, or at prices determined by it as representing their fair market value.

(2) Preferred or guaranteed stocks or shares while paying full dividends may be carried at a fixed value in lieu of market value, at the discretion of the office and in accordance with such method of valuation as it may approve.

(3) Stock of a subsidiary corporation of an insurer shall not be valued at an amount in excess of the net value thereof as based upon those assets only of the subsidiary which would be eligible under part II for investment of the funds of the insurer directly.

(a) If the surplus as to policyholders of an insurer including investments in subsidiaries does not exceed $100 million, investments in subsidiaries and related corporations as defined in s. 625.325, including common stock, preferred stock, debt obligations, other securities, and loans to such corporations, shall be valued in an amount which in the aggregate does not exceed the lesser of:

1. Ten percent of the insurer’s admitted assets; or

2. Fifty percent of the insurer’s surplus as to policyholders in excess of the minimum surplus as to policyholders required under this code.

(b) If the surplus as to policyholders of an insurer including investments in subsidiaries is $100 million or more, investments in subsidiaries and related corporations as defined in s. 625.325, including common stock, preferred stock, debt obligations, other securities, and loans to such corporations, shall be valued in an amount which in the aggregate does not exceed 25 percent of the insurer’s admitted assets.

(4) No valuations under this section shall be inconsistent with any applicable valuation or method contained in the latest edition of the publication “Valuation of Securities” published by the National Association of Insurance Commissioners or its successor organization; provided that such valuation methodology is substantially similar to the methodology used by the National Association of Insurance Commissioners in its July 1, 2002, edition of such publication.

History.—s. 123, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 96, 98, 809(1st), ch. 82-243; s. 43, ch. 89-360; s. 6, ch. 90-119; ss. 49, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 876, ch. 2003-261.



625.161 - Valuation of property.

625.161 Valuation of property.—

(1) Real property owned by an insurer which is reported in financial statements filed with the office shall be valued at the lower of depreciated cost or fair market value.

(2) Real property acquired pursuant to a mortgage loan or contract for sale, in the absence of a recent appraisal deemed by the office to be reliable, shall not be valued at an amount greater than the unpaid principal and accrued interest of the defaulted loan or contract at the date of such acquisition, together with any taxes and expenses paid or incurred in connection with such acquisition, and the cost of improvements thereafter made by the insurer and any amounts thereafter paid by the insurer on assessments levied for improvements in connection with the property.

(3) Other real property held by an insurer shall not be valued at an amount in excess of fair value as determined by recent appraisal. If the valuation of real property is based on an appraisal more than 5 years old, the office may, at its discretion, call for and require a new appraisal in order to determine fair market value.

(4) Personal property acquired pursuant to chattel mortgages made in accordance with s. 625.329 shall not be valued at an amount greater than the unpaid balance of principal and accrued interest on the defaulted loan at the date of acquisition, together with taxes and expenses incurred in connection with such acquisition, or the fair value of such property, whichever amount is the lesser.

(5) In carrying out its responsibilities under this section, in the event that the office and the insurer do not agree on the value of real or personal property of such insurer, the office may retain the services of a qualified real or personal property appraiser. In the event it is subsequently determined that the insurer has overvalued assets, the office shall be reimbursed for the costs of the services of any such appraiser incurred with respect to its responsibilities under this section regarding an insurer by said insurer and any reimbursement shall be deposited in the Insurance Regulatory Trust Fund.

(6) Any insurer that reported real estate as of December 31, 2000, with a value in excess of that allowed by subsection (1) shall comply with the requirements of that subsection beginning January 1, 2001.

History.—s. 124, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 98, 809(1st), ch. 82-243; s. 44, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 19, ch. 2001-213; s. 877, ch. 2003-261.



625.171 - Valuation of purchase money mortgages.

625.171 Valuation of purchase money mortgages.—Purchase money mortgages on real property referred to in s. 625.161(2) shall be valued in an amount not exceeding the acquisition cost to the insurer of real property covered thereby or 90 percent of the fair value of such real property, whichever is less.

History.—s. 125, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 98, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 90, ch. 2002-1.



625.172 - Replacing certain assets; reporting certain liabilities.

625.172 Replacing certain assets; reporting certain liabilities.—

(1) The office, upon determining that an insurer’s asset has not been evaluated according to applicable law or that it does not qualify as an asset, shall require the insurer to properly reevaluate the asset or replace the asset with an asset suitable to the office.

(2) The office, upon determining that an insurer has failed to report certain liabilities that should have been reported, shall require that the insurer report such liabilities to the office within 90 days.

(3) If it is determined that the proper valuation of an asset or the establishment of certain liabilities would place the insurer in financial impairment or insolvency, the office may, at its discretion, immediately suspend the certificate of authority of an insurer or take other action it deems appropriate to protect the interests of policyholders or the general public.

History.—s. 1, ch. 70-122; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 97, 98, 809(1st), ch. 82-243; s. 2, ch. 90-248; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 878, ch. 2003-261.



625.181 - Assets received as capital or surplus contributions.

625.181 Assets received as capital or surplus contributions.—Assets received by an insurer as a capital or surplus contribution shall, for purposes of this code, be deemed to be purchased by the insurer at a cost equal to, in the discretion of the office, their market value, their appraised value, or prices determined by the office as representing their fair market value. Assets so acquired shall be valued in accordance with the appropriate sections of this code as if the insurer had purchased such assets directly.

History.—ss. 7, 21, ch. 90-119; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 879, ch. 2003-261.






Part II - INVESTMENTS (ss. 625.301-625.340)

625.301 - Scope of part.

625.301 Scope of part.—Except as to s. 625.340, this part of this chapter shall apply only to domestic insurers and commercially domiciled insurers.

History.—s. 126, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 122, 809(1st), ch. 82-243; s. 2, ch. 85-214; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.302 - Eligible investments.

625.302 Eligible investments.—

(1) Insurers shall invest in or lend their funds on the security of, and shall hold as invested assets, only eligible investments as prescribed in this part of this chapter.

(2) Any particular investment held by an insurer on the effective date of this code, and which was a legal investment at the time it was made, and which the insurer was legally entitled to possess immediately prior to such effective date, shall be deemed to be an eligible investment.

(3) Eligibility of an investment shall be determined as of the date of its making or acquisition, except as stated in subsection (2).

(4) Any investment limitation based upon the amount of the insurer’s assets or particular funds shall relate to such assets or funds as shown by the insurer’s annual statement as of December 31 next preceding date of acquisition of the investment by the insurer, or as shown by a current financial statement of the insurer.

History.—s. 127, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.303 - General qualifications.

625.303 General qualifications.—

(1) No security or investment (other than real property and personal property acquired under s. 625.333) shall be eligible for acquisition unless it is interest-bearing or interest-accruing, is entitled to receive dividends if and when declared and paid or is otherwise income-producing, is not then in default in any respect, and the insurer is entitled to receive for its exclusive account and benefit the interest or income accruing thereon.

(2) No security or investment shall be eligible for purchase at a price above its market value unless it is approved by the office and is made in accordance with valuation procedures of the National Association of Insurance Commissioners which have been adopted by the commission.

(3) No provision of this part shall prohibit the acquisition by an insurer of other or additional securities or property if received as a dividend, as a lawful distribution of assets, or under a lawful and bona fide agreement of bulk reinsurance, merger, or consolidation. Any investment so acquired which is not otherwise eligible under this part shall be disposed of pursuant to s. 625.338 if property or securities.

History.—s. 128, ch. 59-205; s. 1, ch. 70-188; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 99, 122, 809(1st), ch. 82-243; s. 10, ch. 82-386; s. 80, ch. 83-216; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 880, ch. 2003-261.



625.304 - Authorization of investment.

625.304 Authorization of investment.—An insurer shall not make any investment or loan, other than a policy loan or annuity contract loan of a life insurer, unless the same is authorized or approved by the insurer’s board of directors or by a committee authorized by such board and charged with the supervision or making of such investment or loan. The minutes of any such committee shall be recorded and regular reports of such committee shall be submitted to the board of directors.

History.—s. 129, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 100, 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.305 - Diversification.

625.305 Diversification.—

(1) Every insurer must maintain an amount equal to its entire reserve, as required under part I of this chapter, and the minimum surplus as to policyholders required to be maintained by the insurer under this code invested in coin or currency of the United States, in assets allowed by s. 625.012, except loans or advances to affiliates to the extent unsecured and in investments as authorized under this part, other than the investments authorized under either of the following sections:

(a) Section 625.331.

(b) Section 625.333, except paragraph (1)(a).

(2) Investments eligible under subsection (1), except investments acquired pursuant to s. 625.331, are subject to the following limitations:

(a) The cost of investments made by insurers in stock authorized by s. 625.324 shall not exceed 15 percent of the insurer’s admitted assets; the cost of such investment in common stocks shall not exceed 10 percent of the insurer’s admitted assets; and the cost of such investment in stock of any one corporation shall not exceed 3 percent of the insurer’s admitted assets. Notwithstanding any other provision in this chapter, the cost basis or market value, if lower, of all stock investment shall be used for the purpose of determining the asset value against which such percentage limitations are to be applied.

(b) Such other limitations, if any, as may be expressly provided for in the section under which the investment is authorized.

(3) The cost of investments made by insurers in a mortgage loan authorized by s. 625.327 shall not exceed the lesser of 5 percent of the insurer’s admitted assets or 10 percent of the insurer’s capital and surplus. An insurer shall not invest in additional mortgage loans without the consent of the office if the admitted value of all mortgage loans held by the insurer exceeds:

(a) With respect to life and health insurers, 40 percent of the admitted assets of the insurer.

(b) With respect to property and casualty insurers, 10 percent of the admitted assets of the insurer.

(4) The cost of investments in bonds, debentures, notes, commercial paper, or other debt obligations issued, assumed, or guaranteed by any solvent institution, which investments are classified as medium to lower quality obligations, other than obligations of subsidiaries or related corporations as that term is defined in s. 625.325, shall be limited to:

(a) No more than 13 percent of an insurer’s admitted assets.

(b) No more than 5 percent of an insurer’s admitted assets in obligations that have been given a rating of 4, 5, or 6 by the Securities Valuation Office of the National Association of Insurance Commissioners.

(c) No more than 1.5 percent of an insurer’s admitted assets in obligations that have been given a rating of 5 or 6 by the Securities Valuation Office of the National Association of Insurance Commissioners.

(d) No more than 0.5 percent of an insurer’s admitted assets in obligations that have been given a rating of 6 by the Securities Valuation Office of the National Association of Insurance Commissioners.

(e) No more than 10 percent of an insurer’s admitted assets, if the investments are in issuers from any one industry.

(f) No more than 2 percent of an insurer’s admitted assets if the investment is in any one issuer.

(5) For purposes of subsection (4), the following definitions shall apply:

(a) “Medium to lower quality obligations” means obligations that have been given a rating of 3, 4, 5, or 6 by the Securities Valuation Office of the National Association of Insurance Commissioners.

(b) “Industry” means a distinct and recognized area of economic activity that consists of the production, manufacture, or distribution of common goods, products, commodities, or services.

(6) Each insurer shall possess and maintain adequate documentation to establish that its investments in medium to lower quality obligations do not exceed the limitations under subsection (4).

(7) Any investments in excess of those permitted by subsection (4) are not allowed as an asset of the insurer.

(8) The office may limit the extent of an insurer’s deposits with any financial institution which does not meet its regulatory capital requirement if the office determines that the financial solvency of the insurer is threatened by a deposit in excess of such limit.

(9) The provisions of this section supersede any inconsistent provision of s. 106 of the Secondary Mortgage Market Enhancement Act of 1984 (15 U.S.C. s. 77r).

(10) Every domestic life insurance company that issues variable annuity contracts may invest and reinvest amounts received in connection with such variable contracts in common stocks, subject to the following limitations:

(a) All common stock investments must be in stock that is listed or admitted to trading on a securities exchange located in the United States, or which is publicly held and has been traded in the “over the counter market” for not less than 1 year preceding the date of purchase and for which stock market quotations have been readily available for that 1 year period.

(b) A domestic life insurance company that issues variable annuity contracts may not invest more than 5 percent of all of the amounts received in connection with such contracts in the securities of one corporation or insurer.

(c) A domestic life insurance company that issues variable annuity contracts may not, as a result of investing any funds received in connection with such contracts, beneficially own or hold, together with the investments permitted under paragraph (2)(a), more than 15 percent of the outstanding securities of any corporation or issuer. Any foreign life insurance company that issues variable annuity contracts in this state and which invests the funds received in connection with such contracts in accordance with the laws of its state of domicile, is in compliance with this section.

(d) A domestic life insurance company may not invest in the common stock of any corporation if such investment creates a conflict of interest between officers and directors of the investing company and those of the corporation whose stock is purchased.

History.—s. 130, ch. 59-205; s. 2, ch. 70-188; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 2, ch. 79-245; ss. 2, 3, ch. 81-318; ss. 101, 122, 809(1st), ch. 82-243; s. 2, ch. 87-250; s. 1, ch. 89-227; s. 45, ch. 89-360; ss. 50, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 10, ch. 93-410; s. 4, ch. 2000-370; s. 881, ch. 2003-261.



625.306 - Cash and deposits.

625.306 Cash and deposits.—An insurer may have funds in coin or currency of the United States on hand or on deposit in any solvent national or state bank, savings and loan association, or trust company.

History.—s. 131, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 102, 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.307 - United States Government obligations.

625.307 United States Government obligations.—An insurer may invest in bonds, notes, warrants, and other evidences of indebtedness which are direct obligations of the Government of the United States or for which the full faith and credit of the Government of the United States is pledged for the payment of principal and interest.

History.—s. 132, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.308 - Loans guaranteed by the United States.

625.308 Loans guaranteed by the United States.—

(1) An insurer may invest in loans insured or guaranteed as to principal and interest by the Government of the United States, or by any agency or instrumentality of the Government of the United States, to the extent of such insurance or guaranty.

(2) An insurer may invest in student loans insured or guaranteed as to principal by the Government of the United States, or by any agency or instrumentality of the Government of the United States, to the extent of such insurance or guaranty.

History.—s. 133, ch. 59-205; s. 1, ch. 74-43; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.309 - State and Canadian public obligations.

625.309 State and Canadian public obligations.—An insurer may invest in bonds, notes, warrants, and other securities not in default which are the direct obligations of any state of the United States or of the District of Columbia, or of the Government of Canada or any province thereof, or for which the full faith and credit of such state, district, government, or province has been pledged for the payment of principal and interest.

History.—s. 134, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.310 - County, municipal, and district obligations.

625.310 County, municipal, and district obligations.—An insurer may invest in bonds, notes, warrants, and other securities not in default of any county, district, incorporated city, or school district in any state of the United States, or the District of Columbia, or in any province of Canada, which are the direct obligations of such county, district, city, or school district and for payment of the principal and interest of which the county, district, city, or school district has lawful authority to levy taxes or make assessments.

History.—s. 135, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.311 - Public improvement bonds.

625.311 Public improvement bonds.—An insurer may invest in bonds, notes, certificates of indebtedness, warrants, or other evidences of indebtedness which are payable from revenues or earnings specifically pledged therefor of any public toll bridge, structure, or improvement owned by any state, incorporated city, or legally constituted public corporation or commission, all within the United States or Canada, for the payment of the principal and interest of which a lawful sinking fund has been established and is being maintained and if no default on the part of the issuer in payment of principal or interest has occurred on any of its bonds, notes, warrants, or other securities within 5 years prior to the date of investment therein.

History.—s. 136, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 103, 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.312 - Public utility obligations.

625.312 Public utility obligations.—An insurer may invest in the bonds, notes, certificates of indebtedness, warrants, or other evidences of indebtedness which are valid obligations issued, assumed, or guaranteed by the United States or any state thereof or by any county, municipal corporation, district, political subdivision, civil division, or public instrumentality of any such government or unit thereof, or in any province of Canada, if by statute or other legal requirements such obligations are payable as to both principal and interest from revenues or earnings from the whole or any part of any utility supplying water, gas, a sewage disposal facility, electricity, or any other public service, including but not limited to a toll road or toll bridge.

History.—s. 137, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 104, 122, 809(1st), ch. 82-243; s. 81, ch. 83-216; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.313 - Securities of certain agencies.

625.313 Securities of certain agencies.—An insurer may invest in bonds, debentures, or other securities of the following agencies, whether or not such obligations are guaranteed by the Government of the United States:

(1) The Federal National Mortgage Association, and stock thereof when acquired in connection with the sale of mortgage loans to such association.

(2) Any federal land bank, when such securities are issued under provisions of the Act of Congress entitled the 1“Federal Farm Loan Act” and approved July 17, 1916, and any acts amendatory or supplementary to that act.

(3) Any federal home loan bank, when such securities are issued under provisions of the Act of Congress entitled “Federal Home Loan Bank Act” and approved July 22, 1932.

(4) The Home Owners’ Loan Corporation, created by the Act of Congress entitled “Home Owners’ Loan Act of 1933” and approved June 13, 1933.

(5) Any federal intermediate credit bank, created by the Act of Congress entitled 2“Agricultural Credits Act of March 4, 1923.”

(6) The Central Bank for Cooperatives and regional banks for cooperatives organized under the 3Farm Credit Act of 1933, or by any of such banks; and any notes, bonds, debentures, or other similar obligations, consolidated or otherwise, issued by farm credit institutions pursuant to the Farm Credit Act of 1971, Pub. L. No. 92-181.

(7) Any other similar agency of the Government of the United States which is of similar financial quality.

History.—s. 138, ch. 59-205; s. 3, ch. 74-92; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 105, 122, 809(1st), ch. 82-243; s. 82, ch. 83-216; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.

1Note.—Repealed by Pub. L. No. 92-181 in 1971.

2Note.—Repealed by Pub. L. No. 86-230 in 1959.

3Note.—Repealed by Pub. L. No. 92-181 in 1971.



625.314 - Public housing obligations.

625.314 Public housing obligations.—An insurer may invest in the bonds, debentures, or other securities of public housing authorities, issued under the provisions of the Act of Congress entitled the “Housing Act of 1949” and approved July 1949; the 1“Municipal Housing Commission Act” or the 1“Rural Housing Commission Act,” and any additional amendments, or issued by any public housing authority or agency in the United States, if such bonds, debentures, or other securities are secured by a pledge of annual contributions to be paid by the United States or any agency thereof.

History.—s. 139, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.

1Note.—Not listed in Popular Names section of U.S.C.S.



625.315 - Obligations of State Board of Education.

625.315 Obligations of State Board of Education.—An insurer may invest in bonds or motor vehicle anticipation certificates issued by the State Board of Education of Florida under authority of s. 18, Art. XII of the State Constitution of 1885 as adopted by s. 9(d) of Art. XII, 1968 revised constitution, and the additional provisions of s. 9(d).

History.—s. 140, ch. 59-205; s. 31, ch. 69-216; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.316 - International development banks.

625.316 International development banks.—An insurer may invest in obligations issued, assumed, or guaranteed by the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, or the International Finance Corporation.

History.—s. 141, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 106, 122, 809(1st), ch. 82-243; s. 2, ch. 84-166; ss. 51, 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.317 - Corporate bonds and debentures.

625.317 Corporate bonds and debentures.—An insurer may invest in bonds, notes, or other interest-bearing or interest-accruing obligations of any solvent corporation organized under the laws of the United States or Canada or under the laws of any state, the District of Columbia, any territory or possession of the United States, or any Province of Canada or in bonds or notes issued by the Citizens Property Insurance Corporation as authorized by s. 627.351(6).

History.—s. 142, ch. 59-205; s. 2, ch. 76-96; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 107, 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 882, ch. 2003-261.



625.318 - Religious institution obligations.

625.318 Religious institution obligations.—An insurer may invest in secured obligations of duly constituted churches and of church holding companies.

History.—s. 143, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 108, 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.319 - Equipment trust certificates.

625.319 Equipment trust certificates.—An insurer may invest in equipment trust obligations or certificates adequately secured and evidencing an interest in transportation equipment, wholly or in part within the United States, and the right to receive determined portions of rental, purchase, or other fixed obligatory payments for the use or purchase of such transportation equipment.

History.—s. 144, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.320 - Building and loan or savings and loan association accounts.

625.320 Building and loan or savings and loan association accounts.—An insurer may invest in share or saving accounts of savings and loan associations or building and loan associations.

History.—s. 145, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 1, ch. 78-64; ss. 2, 3, ch. 81-318; ss. 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.321 - Policy loans.

625.321 Policy loans.—A life insurer may lend to its policyholder, upon pledge of the policy as collateral security, any sum not exceeding the cash loan value of the policy; or may lend against pledge or assignment of any of its supplementary contracts or other contracts or obligations, so long as the loan is adequately secured by such pledge or assignment. Loans so made are eligible investments of the insurer.

History.—s. 146, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.322 - Collateral loans.

625.322 Collateral loans.—An insurer may invest in loans with a maturity not in excess of 12 years from the date thereof which are secured by the pledge of assets permitted by part I of this chapter. Loans made pursuant to this section shall not be admitted as an asset when it is considered probable that any portion of the amounts due under the contractual terms of the loan will not be collected. Collateral loans reported in financial statements filed with the office shall not exceed the value of the collateral held by the company.

History.—s. 147, ch. 59-205; s. 3, ch. 70-188; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 20, ch. 2001-213; s. 883, ch. 2003-261.



625.323 - Ship loans.

625.323 Ship loans.—An insurer may invest in:

(1) Bonds, notes, or other evidences of indebtedness which are secured by mortgages on barges, tugboats, ships, or other shipping vessels if payment of such indebtedness or part thereof is insured by the Secretary of Commerce under the terms of the Federal Ship Mortgage Insurance Act, as amended.

(2) Bonds, notes, or other evidences of indebtedness which are secured by mortgages on barges, tugboats, ships, or other shipping vessels which are under lease or charter party to a solvent institution whose fixed interest obligations, if any, would be eligible investments under s. 625.317 (corporate obligations), and if such lease or charter party is assigned as additional security for such bonds, notes, or other evidences of indebtedness.

History.—s. 148, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.324 - Corporate stocks.

625.324 Corporate stocks.—An insurer may invest in stocks, common or preferred, of any corporation created or existing under the laws of the United States or of any state or Canada or any province thereof. An insurer may invest in stocks, common or preferred, of any corporation created or existing under the laws of any foreign country other than Canada if such stocks are listed and traded on a national securities exchange in the United States or, in the alternative, if such investment in stocks of any corporation created or existing under the laws of any foreign country are first approved by the office. Nothing in this section shall apply to qualifying investments made by an insurer in a foreign country under authority of s. 625.326.

History.—s. 149, ch. 59-205; s. 4, ch. 70-188; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 109, 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 884, ch. 2003-261.



625.325 - Investments in subsidiaries and related corporations.

625.325 Investments in subsidiaries and related corporations.—

(1) AUTHORIZATION.—Any insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries, subject to the limitation of subsection (2). Such subsidiaries may conduct any kind of business, and their authority to do so shall not be limited by reason of the fact that they are subsidiaries of an insurer.

(2) ADDITIONAL INVESTMENT AUTHORITY.—In addition to investments in common stock, preferred stock, debt obligations, and other securities permitted under all other sections of this chapter, an insurer may also invest and maintain investments in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries or related corporations. At the time any such new or additional investment is made, the sum of the insurer’s cost of such investment and the aggregate values as permitted by s. 625.151(3) of all existing investments in such corporations shall not exceed the lesser of:

(a) Ten percent of the insurer’s admitted assets; or

(b) Fifty percent of the insurer’s surplus as to policyholders in excess of the minimum surplus as to policyholders required to be maintained by the insurer under this code.

(3) DEFINITIONS.—For purposes of this section:

(a) “Subsidiary” means a corporation in which the insurer holds, directly or indirectly through an intermediary, sufficient stock to give the insurer a controlling interest.

(b)1. “Related corporation” means a corporation in which the insurer’s parent corporation holds, directly or indirectly through an intermediary, sufficient stock to give the insurer’s parent corporation a controlling interest.

2. As to a limited reciprocal, “related corporation” means any corporation that is a member of the limited reciprocal.

(4) DEBT OBLIGATIONS.—Debt obligations, other than mortgage loans, made under the authority of this section must meet amortization requirements in accordance with the latest edition of the publication “Valuation of Securities” by the National Association of Insurance Commissioners or its successor organization; provided that such amortization methodology is substantially similar to the methodology used by the National Association of Insurance Commissioners in its July 1, 2002, edition of such publication.

(5) INVESTMENT INCLUDES LOANS.—For purposes of this section, an insurer’s investment in a subsidiary or related corporation shall be deemed to include all sums loaned to such subsidiary or related corporation.

(6) CONSTRUCTION.—Nothing in this section shall be construed to expand, extend, or otherwise enlarge the provisions of chapter 687.

History.—s. 150, ch. 59-205; s. 1, ch. 65-17; ss. 13, 35, ch. 69-106; s. 5, ch. 70-188; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 110, 122, 809(1st), ch. 82-243; s. 46, ch. 89-360; s. 8, ch. 90-119; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 885, ch. 2003-261.



625.3255 - Capital participation instrument.

625.3255 Capital participation instrument.—An insurer may invest in any capital participation instrument or evidence of indebtedness issued by Enterprise Florida, Inc., pursuant to the Florida Small and Minority Business Assistance Act.

History.—ss. 16, 31, ch. 85-104; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 21, ch. 2007-157; s. 430, ch. 2011-142.



625.326 - Foreign investments.

625.326 Foreign investments.—An insurer authorized to transact insurance in a foreign country may have funds invested in such securities as may be required for such authority and for the transaction of such business. Canadian securities eligible for investment under other provisions of this part are not subject to this section. Subject to the approval of the office:

(1) An insurer may invest in eurodollar certificates of deposit issued by foreign branches of United States commercial banks.

(2) In addition to Canadian securities eligible for investment and to investments in countries in which an insurer transacts insurance, an insurer may invest in bonds, notes, or stocks of any foreign country or corporation if such security meets the general requirements of s. 625.303 and does not exceed, in total, 5 percent of admitted assets.

History.—s. 151, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 111, 122, 809(1st), ch. 82-243; s. 11, ch. 82-386; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 886, ch. 2003-261.



625.3262 - State of Israel obligations.

625.3262 State of Israel obligations.—An insurer may invest in bonds, notes, warrants, and other evidences of indebtedness which are direct obligations of the State of Israel or for which the full faith and credit of the State of Israel is pledged for the payment of principal and interest.

History.—s. 1, ch. 78-114; s. 2, ch. 81-318; ss. 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.327 - Mortgage loans.

625.327 Mortgage loans.—

(1) An insurer may invest any of its funds in bonds, notes, or other evidences of indebtedness which are secured by first mortgages or deeds of trust upon improved real property located in the United States or Canada or which are secured by first mortgages or deeds of trust upon leasehold estates having an unexpired term of not less than 40 years (inclusive of the term or terms which may be provided by enforceable options of renewal) in improved real property located in the United States or Canada. In all cases the security for the loan must be a first lien upon such real property, and there must not be any condition or right of reentry or forfeiture not insured against under which, in the case of real property other than leaseholds, such lien can be cut off or subordinated or otherwise disturbed or under which, in the case of leaseholds, the insurer is unable to continue the lease in force for the duration of the loan. Nothing herein shall prohibit any investment by reason of the existence of any prior lien for ground rents, taxes, assessments, or other similar charges not yet delinquent. This section shall not be deemed to prohibit investment in mortgages or similar obligations when made under s. 625.326.

(2) “Improved real estate” means all farmlands used for tillage, crops, or pasture; timberlands; and all real estate on which permanent improvements, and improvements under construction or in process of construction, suitable for residential, institutional, commercial, or industrial use are situated.

(3) No such mortgage loan or loans made or acquired by an insurer on any one property shall, at the time of investment by the insurer, exceed the larger of the following amounts, as applicable:

(a) Ninety-five percent of the value of the real property or leasehold securing the same in the case of a mortgage on a dwelling primarily intended for occupancy by not more than four families if they insure down to 75 percent with a licensed mortgage insurance company, or 75 percent of such value in the case of other real estate mortgages;

(b) The amount of any insurance or guaranty of such loan by the United States or by any agency or instrumentality thereof; or

(c) The percentage-of-value limit on the amount of the loan applicable under paragraph (a), plus the amount by which the excess of such loan over such percentage-of-value limit is insured or guaranteed by the United States or by any agency or instrumentality thereof.

(4) In the case of a purchase money mortgage given to secure the purchase price of real estate sold by the insurer, the amount so loaned or invested shall not exceed the unpaid portion of the purchase price.

(5) Nothing in this part shall be deemed to prohibit an insurer from renewing or extending a loan for the original or a lesser amount where a shrinkage in value of the real estate securing the loan would cause its value to be less than the amount otherwise required in relation to the amount of the loan.

(6) The provisions of this section supersede any inconsistent provision of s. 106 of the Secondary Mortgage Market Enhancement Act of 1984 (15 U.S.C. s. 77r).

History.—ss. 152, 153, ch. 59-205; s. 2, ch. 65-17; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 112, 122, 809(1st), ch. 82-243; ss. 52, 187, 188, ch. 91-108; s. 4, ch. 91-429.

Note.—Consolidation of s. 625.327 and former s. 625.328.



625.329 - Chattel mortgages.

625.329 Chattel mortgages.—

(1) In connection with a mortgage loan on the security of real estate designed and used primarily for residential purposes only, which mortgage loan was acquired pursuant to s. 625.327, an insurer may lend or invest an amount not exceeding 20 percent of the amount loaned on or invested in such real estate mortgage on the security of a chattel mortgage to be amortized by regular periodic payments within a term of not more than 5 years, and representing a first and prior lien, except for taxes not then delinquent, on personal property constituting durable equipment owned by the mortgagor and kept and used in the mortgaged premises.

(2) For the purposes of this section, the term “durable equipment” includes only mechanical refrigerators, air-conditioning equipment, mechanical laundering machines, heating and cooking stoves and ranges, and, in addition, in the case of apartment houses and hotels, room furniture and furnishings.

(3) Prior to the acquisition of a chattel mortgage hereunder, items of property to be included therein shall be separately appraised by a qualified appraiser and the fair market value thereof determined. No such chattel mortgage loan shall exceed in amount the same ratio of loan to the value of the property as is applicable to the companion loan on the real property.

(4) This section shall not prohibit an insurer from taking liens on personal property as additional security for any investment otherwise eligible under this part.

History.—s. 154, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.330 - Special investments by title insurer.

625.330 Special investments by title insurer.—

(1) In addition to other investments eligible under this part, a title insurer may invest and have invested an amount not exceeding the greater of $300,000 or 50 percent of that part of its surplus as to policyholders which exceeds the minimum surplus required by s. 624.408 in its abstract plant and equipment, in loans secured by mortgages on abstract plants and equipment, and, with the consent of the office, in stocks of abstract companies. If the insurer transacts kinds of insurance in addition to title insurance, for the purposes of this section its paid-in capital stock shall be prorated between title insurance and such other insurances upon the basis of the reserves maintained by the insurer for the various kinds of insurance; but the capital so assigned to title insurance shall in no event be less than $100,000.

(2) Subsection (1) does not apply to a business trust insurer. Such an insurer may invest and have invested not exceeding the greater of $300,000 or 50 percent of its net trust fund in excess of the reserve provided for under s. 625.111 in abstract plants, stock in abstract companies, or corporations controlled by the business trust and created for developing and servicing abstract plants.

(3) Investments authorized by this section shall not be credited against the insurer’s required unearned premium or guaranty fund reserve provided for under s. 625.111.

History.—s. 155, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 70-436; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 113, 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 25, ch. 93-410; s. 887, ch. 2003-261.



625.331 - Special consent investments.

625.331 Special consent investments.—

(1) After satisfying the requirements of this part, any funds of an insurer in excess of its reserves and policyholders’ surplus required to be maintained may be invested:

(a) Without limitation in any investments otherwise authorized by this part; or

(b) In such other investments not specifically authorized by this part as long as such investments do not exceed the lesser of 5 percent of the insurer’s total admitted assets or 25 percent of the amount by which the insurer’s policyholders’ surplus exceeds the minimum required to be maintained.

The limitations in paragraph (b) may be exceeded if consented to in writing by the office.

(2) In no case shall the investments authorized under this section being held by an insurer be greater than the amount by which the insurer’s policyholders’ surplus exceeds the minimum required to be maintained.

(3) Notwithstanding the provisions of this section, an insurer may not invest in investments prohibited by this code.

History.—s. 156, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 114, 122, 809(1st), ch. 82-243; s. 2, ch. 89-227; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 888, ch. 2003-261.



625.332 - Prohibited investments and investment underwriting.

625.332 Prohibited investments and investment underwriting.—

(1) In addition to investments excluded pursuant to other provisions of this code, an insurer shall not directly or indirectly invest in or lend its funds upon the security of:

(a) Issued shares of its own capital stock, except for the purpose of mutualization under s. 628.431, or in connection with a plan approved by the office for purchase of such shares by the insurer’s officers, employees, or agents. No such stock shall, however, constitute an asset of the insurer in any determination of its financial condition.

(b) Except with the consent of the office, securities issued by any corporation or enterprise the controlling interest of which is, or will after such acquisition by the insurer be, held directly or indirectly by the insurer or any combination of the insurer and the insurer’s directors, officers, parent corporation, subsidiaries, or controlling stockholders. Investments in subsidiaries under s. 625.325 shall not be subject to this provision.

(c) Any note or other evidence of indebtedness of any director, officer, or controlling stockholder of the insurer, except as to policy loans authorized under s. 625.321.

(2) No insurer shall underwrite or participate in the underwriting of an offering of securities or property by any other person.

History.—s. 157, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 889, ch. 2003-261.



625.333 - Real estate, in general.

625.333 Real estate, in general.—An insurer shall not directly or indirectly acquire or hold real estate except as authorized in this section.

(1) An insurer may acquire and hold:

(a) Land and buildings thereon used or acquired for use as its principal home office and branch offices for the convenient transaction of its own business.

(b) Real property acquired in satisfaction in whole or in part of loans, mortgages, liens, judgments, decrees, or debts previously owing to the insurer, in the course of its business.

(c) Real property acquired in part payment of the consideration on the sale of other real property owned by it, if such transaction effects a net reduction in the insurer’s investment in real estate.

(d) Real property acquired by gift or devise or through merger, consolidation, or bulk reinsurance of another insurer under this code.

(e) Additional real property and equipment incident to real property, if necessary or convenient for the enhancement of the marketability or sale value of real property previously acquired or held by it under paragraphs (b)-(d), but subject to the prior written approval of the office.

(2) An insurer may acquire and hold real property for the purposes of investment subject to the following conditions:

(a) The amount shall not exceed 5 percent of the insurer’s admitted assets.

(b) The amount in any one property shall not exceed 1 percent of the insurer’s admitted assets.

(c) The amount in unimproved land shall not exceed 0.5 percent of the insurer’s admitted assets.

(d) There shall be no time limit for the disposal of investment real estate.

(3) The amount in real property acquired and held by an insurer shall not exceed 15 percent of the insurer’s admitted assets, but the office may grant permission to the insurer to invest in real property in such increased amount as it may deem proper.

History.—s. 158, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 115, 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 890, ch. 2003-261.



625.338 - Time limit for disposal of ineligible property and securities; effect of failure to dispose.

625.338 Time limit for disposal of ineligible property and securities; effect of failure to dispose.—

(1) Any property or securities lawfully acquired by an insurer which it could not otherwise have invested in or loaned its funds upon at the time of such acquisition shall be disposed of within 3 years from the date of acquisition, unless within such period the security has attained to the standard of eligibility except that any security or property acquired under any agreement of bulk reinsurance, merger, or consolidation may be retained for a longer period if so provided in the plan for such reinsurance, merger, or consolidation as approved by the office under chapter 628. Upon application by the insurer and proof that forced sale of any such property or security would materially injure the interests of the insurer, the office may extend the disposal period for an additional reasonable time.

(2) Any property or securities lawfully acquired and held by an insurer after expiration of the period for disposal thereof or any extension of such period granted by the office shall not be allowed as an asset of the insurer.

History.—ss. 163, 164, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 120, 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 891, ch. 2003-261.

Note.—Consolidation of s. 625.338 and former s. 625.339.



625.340 - Investments of foreign or alien insurers.

625.340 Investments of foreign or alien insurers.—The investment portfolio of a foreign or alien insurer shall be as permitted by the laws of its domicile if of a quality substantially as high as that required under this chapter for similar funds of like domestic insurers.

History.—s. 165, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 121, 122, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.






Part III - ADMINISTRATION OF DEPOSITS (ss. 625.50-625.63)

625.50 - Authorized deposits of insurers and agents.

625.50 Authorized deposits of insurers and agents.—The following deposits of insurers and agents when made through the department shall be accepted and held and shall be subject to the provisions of this chapter:

(1) Deposits required under this code for authority to transact insurance in this state.

(2) Deposits of domestic insurers when made pursuant to the laws of other states, provinces, and countries as requirement for authority to transact insurance in such state, province, or country.

(3) Deposits in such additional amounts as are permitted to be made under s. 625.58.

History.—s. 166, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 123, 134, 809(1st), ch. 82-243; s. 9, ch. 90-119; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.51 - Purpose of deposit.

625.51 Purpose of deposit.—Such deposits shall be held for the following purposes:

(1) Deposits made in this state under ss. 624.411 and 624.412 shall be held for the purposes stated in the respective sections.

(2)(a) A deposit made in this state by a domestic insurer transacting insurance in another state, province, or country, and as required by the laws of such state, province, or country, shall be held for the protection of the insurer’s policyholders or policyholders and creditors.

(b) The deposit shall be certified to another state, province, or country upon request of the insurer.

(c) The deposit shall be maintained at the certified par value for any state, province, or country furnishing notification of reliance to the department.

(3) Deposits required pursuant to the retaliatory provision, s. 624.5091, shall be held for such purposes as are required by such law and as specified by the order of the department by which the deposit is required.

History.—s. 167, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 124, 134, 809(1st), ch. 82-243; s. 41, ch. 90-132; ss. 53, 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.52 - Securities eligible for deposit.

625.52 Securities eligible for deposit.—

(1) All deposits by insurers and agents required for authority to transact insurance in this state must be limited to the following types:

(a) Cash delivered to the department for the Treasury Cash Deposit Trust Fund.

(b) United States Government bonds, notes, and bills for which the full faith and credit of the Government of the United States is pledged for the payment of principal and interest.

(c) United States and Canadian public bonds and notes of any state or of the District of Columbia, or the Government of Canada or any province thereof, for which the full faith and credit of the issuer has been pledged for the payment of principal and interest.

(d) United States and Canadian county, provincial, municipal, and district bonds and notes for which the issuer has lawful authority to levy taxes or make assessments for the payment of principal and interest.

(e) Bonds and notes of any federal agency which are guaranteed as to payment of principal and interest by the United States.

(f) International development bank bonds and notes issued, assumed, and guaranteed by the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, the African Development Bank or the International Finance Corporation.

(g) Corporate bonds and notes of any private corporations that are not affiliates or subsidiaries of the insurer, which corporations are organized under the laws of the United States, Canada, any state, the District of Columbia, any territory or possession of the United States, or any province of Canada.

(h) Certificates of deposit.

(2) To be eligible for deposit under subsection (1), any bond or note must have the following characteristics:

(a) The bond or note must be interest-bearing or interest-accruing, and the insurer must be the exclusive owner of the interest accruing thereon and entitled to receive the interest for its account.

(b) The issuer must be in a solvent financial condition and the bond or note must not be in default.

(c) The bond or note must be rated in one of the four highest classifications by an established, nationally recognized investment rating service or must have been given a rating of 1 by the Securities Valuation Office of the National Association of Insurance Commissioners.

(d) The market value of the bond or note must be readily ascertainable.

(e) The bond or note must be the direct obligation of the issuer.

(f) The bond or note must be stated in United States dollar denominations.

(g) The bond or note must be eligible for book-entry form on the books of the Federal Reserve Book-Entry System or in a depository trust clearing system.

(3) To be eligible for deposit under paragraph (1)(h), any certificate of deposit must have the following characteristics:

(a) The certificate of deposit must be issued by a bank, savings bank, or savings association that is organized under the laws of the United States, of this state, or of any other state and that has a principal office or branch office in this state which is authorized to receive deposits in this state.

(b) The certificate of deposit must be interest-bearing and may not be issued in discounted form.

(c) The certificate of deposit must be issued for a period of not less than 1 year.

(d) The issuing bank, savings bank, or savings association must agree to the terms and conditions of the department regarding the rights to the certificate of deposit and must have executed a written certificate of deposit agreement with the department. The terms and conditions of such agreement shall include, but need not be limited to:

1. Exclusive authorized signature authority for the Chief Financial Officer.

2. Agreement to pay, without protest, the proceeds of its certificate of deposit to the department within 30 business days after presentation.

3. Prohibition against levies, setoffs, survivorship, or other conditions that might hinder the department’s ability to recover the full face value of a certificate of deposit.

4. Instructions regarding interest payments, renewals, taxpayer identification, and early withdrawal penalties.

5. Agreement to be subject to the jurisdiction of the courts of this state, or those of the United States which are located in this state, for the purposes of any litigation arising out of this section.

6. Such other conditions as the department requires.

(4) The office or department may refuse to accept certain securities or refuse to accept the reported market value of certain securities offered pursuant to this section in order to ensure that sufficient cash and securities are on hand to meet the purposes of the deposit. In making a refusal under this subsection, the guidelines for use of the office or department may include, but need not be limited to, whether the market value of the securities cannot be readily ascertained and the lack of liquidity of the securities. Securities refused under this subsection are not acceptable as deposits.

(5) All deposits required of a domestic insurer pursuant to the laws of another state, province, or country must be comprised of securities of the kinds required under subsection (1), having the characteristics required under subsections (2) and (3), and permitted by the laws of the other state, province, or country, except common stocks, mortgages or loans of any kind, real estate investment trust funds or programs, commercial paper, and letters of credit.

(6) Deposits of foreign insurers made in this state under the retaliatory provision, s. 624.5091, must consist of such securities or assets as are required by the department pursuant to the retaliatory provision.

History.—s. 168, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 125, 134, 809(1st), ch. 82-243; s. 12, ch. 82-386; s. 83, ch. 83-216; s. 12, ch. 85-245; s. 6, ch. 87-331; s. 47, ch. 89-360; s. 10, ch. 90-119; s. 42, ch. 90-132; ss. 54, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 22, ch. 95-211; s. 18, ch. 99-3; s. 5, ch. 2000-352; s. 892, ch. 2003-261.



625.53 - Depository.

625.53 Depository.—

(1) Except as provided in s. 625.55, all deposits made in this state under this code shall be made with the department. The department shall take, receipt for, and hold in trust deposits made under this code for the purpose or purposes for which the respective deposits were so made, subject to the provisions of this part.

(2) The department shall hold all such deposits in safekeeping in the vaults located in the offices of the department.

(3) Securities or other assets deposited with or through the department under this part by a foreign or alien insurer shall not, on account of such securities or assets thus being in this state, be subject to taxation.

(4) The state shall be responsible for the safekeeping of all securities or other assets deposited with the department under this code.

History.—s. 169, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 126, 134, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 893, ch. 2003-261.



625.55 - Custodial arrangements.

625.55 Custodial arrangements.—

(1) In lieu of a deposit being made with it in fact, the department in its discretion may permit or require that the deposit be made with and held by the trust department of a national bank organized and existing under the laws of the United States Government or a state bank or savings and loan organized and existing under the laws of this state, provided that the national or state bank or the savings and loan is approved by the department for this purpose and under custodial arrangements likewise approved by the department, which arrangements may include the use of the Federal Reserve book-entry system or depository trust clearing systems established to hold and transfer securities by computerized book-entry systems.

(2) All such custodial arrangements shall comply in substance with the requirements of this code as to like deposits with the department of other insurers; as to the amount, purposes, maintenance, replenishment, release, and withdrawal of such deposits or part thereof; as to the rights of the insurer therein; and in all other respects except as to actual custody.

(3) The form and terms of all such custodial agreements shall be as prescribed or approved by the department consistent with the applicable provisions of this code.

(4) The compensation and expenses of any such custodian shall be borne by the insurer.

(5) The department or office may at any time, in its discretion, terminate any such custodial arrangement and require the deposit represented thereby to be made with it directly as otherwise provided for under this code.

History.—s. 171, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 128, 134, 809(1st), ch. 82-243; s. 13, ch. 85-245; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 894, ch. 2003-261.



625.56 - Registration, conveyance of assets or securities.

625.56 Registration, conveyance of assets or securities.—

(1) The insurer shall duly register in the name of the Chief Financial Officer all securities being deposited with the department under this code which are not negotiable by delivery.

(2) In the case of securities or assets held under custodial arrangements pursuant to s. 625.55, the custodian’s receipt therefor shall be delivered to the department in trust if negotiable, or assigned to it so that legal title to such securities or assets is vested in the department.

(3) Upon release to the insurer, or other person entitled thereto, of any such security or asset, the department shall reassign, transfer, or reconvey the same to such insurer or person.

History.—s. 172, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 129, 134, 809(1st), ch. 82-243; s. 13, ch. 82-386; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 895, ch. 2003-261.



625.57 - Appraisal.

625.57 Appraisal.—The office or department may, in its discretion, prior to acceptance for deposit of any particular asset or security, or at any time thereafter while so deposited, have the same appraised or valued by competent appraisers. The reasonable costs of any such appraisal or valuation shall be borne by the insurer.

History.—s. 173, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 134, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 896, ch. 2003-261.



625.58 - Excess and deficit deposits.

625.58 Excess and deficit deposits.—

(1) If securities or assets deposited by an insurer under this part are subject to material fluctuations in market value, the office or department may, in its discretion, require the insurer to deposit and maintain on deposit additional securities or assets in an amount as may be reasonably necessary to assure that the deposit will at all times have a market value of not less than the amount specified under or pursuant to the law by which the deposit is required.

(2) The insurer is responsible at all times for having deposited with, or pledged to, if custodial arrangements are used, the department eligible securities which have a market value of not less than the amount specified pursuant to the law by which the deposit is required. If for any reason the market value of assets and securities of an insurer held on deposit in this state under this code falls below the amount required, the insurer shall promptly deposit other or additional assets or securities eligible for deposit sufficient to cure such deficiency. If the insurer has failed to cure the deficiency within 30 days after receipt of notice thereof by registered or certified mail from the office, the office shall revoke the insurer’s certificate of authority or may take such other administrative action as provided by law.

(3) An insurer may at its option deposit assets or securities in an amount exceeding its deposit required or otherwise permitted under this code by not more than 3 times the amount of the required or permitted deposit for the purpose of satisfying the office that the insurer’s obligations in this state will be met. During the solvency of the insurer, the amount of any excess or a portion thereof shall be released to the insurer if the office is satisfied that the insurer’s obligations in this state will be met. During the insolvency of the insurer, the amount of any excess deposit shall be released only as provided in s. 625.62.

History.—s. 174, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 130, 134, 809(1st), ch. 82-243; s. 14, ch. 85-245; ss. 55, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 897, ch. 2003-261.



625.59 - Rights of insurer during solvency.

625.59 Rights of insurer during solvency.—So long as the insurer remains solvent and is in compliance with this code, it may:

(1) Demand, receive, sue for, and recover the income from the securities or assets deposited;

(2) Exchange and substitute for the deposited securities or assets, or any part thereof, other eligible securities and assets of equivalent or greater value; and

(3) At any reasonable time inspect any such deposit.

History.—s. 175, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 134, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.60 - Levy upon deposit.

625.60 Levy upon deposit.—No judgment creditor or other claimant of an insurer shall have the right to levy upon any of the assets or securities held in this state as a deposit for the protection of the insurer’s policyholders or policyholders and creditors. As to deposits made pursuant to the retaliatory provision, s. 624.5091, levy thereupon shall be permitted if so provided in the order of the department under which the deposit is required.

History.—s. 176, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 134, 809(1st), ch. 82-243; s. 43, ch. 90-132; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.62 - Duration and release of deposit.

625.62 Duration and release of deposit.—

(1)(a) Every certificate of deposit filed and every deposit made in this state by an insurer, prior to or pursuant to this code, made voluntarily or pursuant to specific requirements shall be subject to the applicable provisions of this code as amended from time to time.

(b) If the deposit is required under the retaliatory provision, s. 624.5091, the deposit shall be held for so long as the basis for such retaliation exists.

(c) If the deposit is required under the requirements of another state, province, or country and is held pursuant to s. 625.51(2), the deposit shall be held for so long as another state, province, or country has filed notification of reliance on the deposit and has denied release authorization.

(2) Any such deposit, whether in the form of a certificate of deposit or otherwise, shall be released and returned:

(a) To the insurer during solvency to the extent such deposit is in excess of the amount required;

(b) To the insurer, during solvency, upon its written request, to the extent such deposit is in excess of the amount then required under this code; or

(c) To the insurer, during solvency, upon its written request, when such insurer has met all requirements and the office is satisfied, or, for deposits made under s. 625.51(2) or (3), the department is satisfied, that the deposit is no longer necessary.

(d) Upon proper order of a court of competent jurisdiction, to the receiver, conservator, rehabilitator, liquidator of the insurer, or to any other properly designated official or officials who succeed to the management and control of the insurer’s assets.

History.—s. 178, ch. 59-205; s. 2, ch. 61-166; s. 2, ch. 63-19; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 132, 134, 809(1st), ch. 82-243; s. 44, ch. 90-132; ss. 56, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 898, ch. 2003-261.



625.63 - Proofs for release of deposit.

625.63 Proofs for release of deposit.—

(1) Before authorizing the release of any deposit or excess portion thereof to the insurer, as provided in s. 625.62, the office or department shall require the insurer to file with the office or department a written statement in such form and with such verification as the office or department deems advisable setting forth the facts upon which it bases its entitlement to such release.

(2) If release of the deposit is claimed by the insurer upon the ground that its liabilities in this state, as to which the deposit was originally made and is held, have been assumed by another insurer authorized to transact insurance in this state, the insurer shall file with the office a duly attested copy of the contract or agreement of such reinsurance.

(3) Upon being satisfied by such statement and such other information and evidence as the office or department may reasonably require, and by such examination, if any, of the affairs of the insurer as it deems advisable to make, that the insurer is entitled to the release of its deposits or excess portions thereof as provided in s. 625.62, the office or department shall release, or authorize the custodian bank or trust company in the case of deposits made under s. 625.55 to release, the deposit or excess portion thereof to the insurer or its authorized representative. The office and department shall have no liability as to any such release so made or authorized by it in good faith.

(4) The department may release a deposit upon sending notification by certified mail to the public official having supervision over insurers in another state, province, or country that has filed a notification of reliance on a deposit made pursuant to s. 625.51(2) unless the release is denied in writing to the department by another state, province, or country within 90 days. The department has no liability as to any such release so made or authorized by it in good faith.

(5) Upon the failure of the office or department to release any deposit whether in the form of a certificate of deposit or otherwise or any excess portion thereof, requested as provided in s. 625.62 upon compliance by the insurer with the requirements of this section or within 90 days after receipt of the insurer’s written request, whichever is later, the office or department shall, upon petition by the insurer, post or cause to be posted a notice of pendency of the insurer’s request, at the place customarily used for the posting of public notices, at the courthouse of each county, and shall make a copy of such notice available to the established news agencies having offices at Tallahassee, Florida. The commission or department may by rule prescribe the general form of such notice, shall specify the insurer’s name, or may list such names when more than one request is pending at the same time. Such notice shall state therein that such insurer or insurers have petitioned for the release and return of deposits pursuant to and in compliance with s. 625.62 and this section; that the office or department has no information upon which to base a finding that the insurer or insurers named in the notice are not lawfully entitled to obtain the release and return of such deposits; and that, unless such information is presented to it within 90 days from the date specified in the notice, such deposits must be returned to the insurer or insurers. In the event that no such information is presented to the office or department within such 90-day period, it shall thereupon release and return the deposit or deposits as requested by the insurer or insurers whose request was not challenged. In the event that such information is presented to the office or department within that period, it shall refuse to release or return the deposit of the insurer or insurers concerned and shall hold a hearing with respect thereto upon the request of such insurer or insurers.

History.—s. 179, ch. 59-205; s. 3, ch. 63-19; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 133, 134, 809(1st), ch. 82-243; ss. 57, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 899, ch. 2003-261.






Part IV - DOMESTIC STOCK INSURERS; EQUITY SECURITIES (ss. 625.75-625.83)

625.75 - Certain persons and directors and officers of domestic stock insurer to file statements.

625.75 Certain persons and directors and officers of domestic stock insurer to file statements.—Every person who is directly or indirectly the beneficial owner of more than 10 percent of any class of any equity security of a domestic stock insurer, or who is a director or an officer of a domestic stock insurer, shall file with the office within 10 days after becoming such beneficial owner, director, or officer a statement, in such form as the commission may by rule prescribe, of the amount of all equity securities of such insurer of which he or she is the beneficial owner; within 10 days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, he or she shall file with the office a statement, in such form as the commission may by rule prescribe, indicating his or her ownership of such equity securities at the close of the calendar month and such changes in his or her ownership of such equity securities as have occurred during such calendar month.

History.—s. 1, ch. 65-18; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 135, 143, 809(1st), ch. 82-243; s. 84, ch. 83-216; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 201, ch. 97-102; s. 900, ch. 2003-261.



625.76 - Preventing unfair use of information; insurer to recover profit by suit.

625.76 Preventing unfair use of information; insurer to recover profit by suit.—

(1) Any profit realized by a person required to report pursuant to s. 625.75 from any purchase and sale, or sale and purchase, within a period of less than 6 months, of any equity security of an insurer named in such report shall inure to and be recoverable by the insurer, unless such security was acquired in good faith in connection with a debt contracted prior to the establishment of the relationship to the insurer reported under s. 625.75.

(2) Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the insurer, or by the owner of any security of the insurer in the name and in behalf of the insurer if the insurer fails or refuses to bring such suit within 60 days after request or fails diligently to prosecute the same thereafter.

(3) This section shall not be construed to cover any transaction by a person who was not required both at the time of purchase and of sale to comply with s. 625.75.

History.—s. 1, ch. 65-18; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 136, 143, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.765 - Exemptions from ss. 625.75 and 625.76.

625.765 Exemptions from ss. 625.75 and 625.76.—The commission may adopt by rule exemptions from ss. 625.75 and 625.76 for transactions that are not subject to s. 628.461 and that are the result of proceedings in probate, incompetency, or bankruptcy; sales of securities by odd-lot securities dealers; small transactions by gift which do not exceed $3,000 over any 6-month period; transactions that are effected in connection with the distribution of a substantial block of securities; acquisitions of shares of stock and stock options under a stock bonus plan, stock option plan, or similar plan; securities acquired by redeeming other securities by an insurer; consolidations or mergers of insurers that hold over 85 percent of the companies being merged or consolidated; acquisitions or dispositions of an equity security involved in the deposit of the security under, or the withdrawal of the security from, a voting trust or deposit agreement; and conversions of an insurer’s equity securities into another equity security of the same insurer. The commission may limit by rule the scope of exemptions and provide conditions for exemptions as necessary to maintain the purpose and intent of ss. 625.75 and 625.76 and prevent the circumvention of ss. 625.75 and 625.76.

History.—s. 5, ch. 2000-370; s. 901, ch. 2003-261.



625.77 - Unlawful to sell equity security not owned; delayed delivery.

625.77 Unlawful to sell equity security not owned; delayed delivery.—

(1) It is unlawful for any person reporting securities under s. 625.75 to sell, directly or indirectly, any equity security of a company named in such report if the person or the person’s principal:

(a) Does not own the security sold;

(b) If owning the security, does not deliver it against such sale within 20 days thereafter; or

(c) Does not within 5 days after such sale deposit it in the mails or other usual channels of transportation.

(2) No person shall be deemed to have violated this section if he or she proves that, notwithstanding the exercise of good faith, he or she was unable to make such delivery or deposit within such time.

History.—s. 1, ch. 65-18; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 137, 143, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 202, ch. 97-102.



625.78 - Certain sale and purchase exempted; investment account.

625.78 Certain sale and purchase exempted; investment account.—The provisions of s. 625.76 do not apply to any purchase and sale, or sale and purchase, and the provisions of s. 625.77 do not apply to any sale, of an equity security of a domestic stock insurer not then or theretofore held by a person required to report under s. 625.75 in an investment account, which transaction is by a dealer in the ordinary course of business and incident to the establishment or maintenance by him or her of a primary or secondary market, other than on an exchange as defined in the Securities Exchange Act of 1934, for such security. The commission may, by such rules as it deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

History.—s. 1, ch. 65-18; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 138, 143, 809(1st), ch. 82-243; s. 85, ch. 83-216; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 203, ch. 97-102; s. 902, ch. 2003-261.



625.79 - Certain foreign or domestic arbitrage transactions exempted.

625.79 Certain foreign or domestic arbitrage transactions exempted.—The provisions of ss. 625.75-625.77 do not apply to foreign or domestic arbitrage transactions unless made in contravention of rules that the commission has adopted.

History.—s. 1, ch. 65-18; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 139, 143, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 903, ch. 2003-261.



625.80 - “Equity security” defined.

625.80 “Equity security” defined.—The term “equity security” when used in this part means:

(1) Any stock or similar security;

(2) Any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security;

(3) Any such warrant or right; or

(4) Any other security which the commission deems to be of similar nature and considers necessary or appropriate, by such rules as it may prescribe in the public interest or for the protection of investors, to treat as an equity security.

History.—s. 1, ch. 65-18; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 140, 143, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 904, ch. 2003-261.



625.81 - Equity securities of certain domestic stock insurer exempted.

625.81 Equity securities of certain domestic stock insurer exempted.—The provisions of ss. 625.75-625.77 do not apply to equity securities of a domestic stock insurer if:

(1) Such securities are registered, or are required to be registered, pursuant to s. 12 of the Securities Exchange Act of 1934, as amended, or

(2) Such domestic stock insurer does not have any class of its equity securities held of record by 100 or more persons on the last business day of the year next preceding the year in which equity securities of the insurer would be subject to the provisions of ss. 625.75-625.77 except for the provisions of this subsection.

History.—s. 1, ch. 65-18; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 143, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



625.82 - Rules.

625.82 Rules.—The commission may adopt such rules as are necessary for the execution of the functions vested in it by ss. 625.75-625.81 and may for such purpose classify domestic stock insurers, securities, and other persons or matters within its jurisdiction. No provision of ss. 625.75-625.77 imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule of the commission, notwithstanding that such rule may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

History.—s. 1, ch. 65-18; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 141, 143, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 905, ch. 2003-261.



625.83 - Failure to file reporting forms.

625.83 Failure to file reporting forms.—Any insurer who knowingly fails to file information, documents, or reports required to be filed under s. 625.75 or any rule thereunder shall forfeit to the state the sum of $100 for each day such failure to file continues. Such forfeiture shall be payable to the office to be deposited in the Insurance Regulatory Trust Fund and shall be recoverable in a civil suit in the name of the state. A time for filing may be extended for a reasonable period by the office.

History.—s. 1, ch. 71-87; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 142, 143, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 906, ch. 2003-261.









Chapter 626 - INSURANCE FIELD REPRESENTATIVES AND OPERATIONS

Part I - INSURANCE REPRESENTATIVES: LICENSING PROCEDURES AND GENERALREQUIREMENTS (ss. 626.011-626.711)

626.011 - Short title.

626.011 Short title.—This part may be referred to as the “Licensing Procedures Law.”

History.—s. 181, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 217, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.015 - Definitions.

626.015 Definitions.—As used in this part:

(1) “Adjuster” means a public adjuster as defined in s. 626.854, a public adjuster apprentice as defined in s. 626.8541, or an all-lines adjuster as defined in s. 626.8548.

(2) “Agent” means a general lines agent, life agent, health agent, or title agent, or all such agents, as indicated by context. The term “agent” includes an insurance producer or producer, but does not include a customer representative, limited customer representative, or service representative.

(3) “Appointment” means the authority given by an insurer or employer to a licensee to transact insurance or adjust claims on behalf of an insurer or employer.

(4) “Customer representative” means an individual appointed by a general lines agent or agency to assist that agent or agency in transacting the business of insurance from the office of that agent or agency.

(5) “General lines agent” means an agent transacting any one or more of the following kinds of insurance:

(a) Property insurance.

(b) Casualty insurance, including commercial liability insurance underwritten by a risk retention group, a commercial self-insurance fund as defined in s. 624.462, or a workers’ compensation self-insurance fund established pursuant to s. 624.4621.

(c) Surety insurance.

(d) Health insurance.

(e) Marine insurance.

(6) “Health agent” means an agent representing a health maintenance organization or, as to health insurance only, an insurer transacting health insurance.

(7) “Home state” means the District of Columbia and any state or territory of the United States in which an agent or adjuster maintains his or her principal place of residence or principal place of business and is licensed to act as an insurance agent or adjuster.

(8) “Insurance agency” means a business location at which an individual, firm, partnership, corporation, association, or other entity, other than an employee of the individual, firm, partnership, corporation, association, or other entity and other than an insurer as defined by s. 624.03 or an adjuster as defined by subsection (1), engages in any activity or employs individuals to engage in any activity which by law may be performed only by a licensed insurance agent.

(9) “License” means a document issued by the department or office authorizing a person to be appointed to transact insurance or adjust claims for the kind, line, or class of insurance identified in the document.

(10) “Life agent” means an individual representing an insurer as to life insurance and annuity contracts, or acting as a viatical settlement broker as defined in s. 626.9911, including agents appointed to transact life insurance, fixed-dollar annuity contracts, or variable contracts by the same insurer.

(11) “Limited customer representative” means a customer representative appointed by a general lines agent or agency to assist that agent or agency in transacting only the business of private passenger motor vehicle insurance from the office of that agent or agency. A limited customer representative is subject to the Florida Insurance Code in the same manner as a customer representative, unless otherwise specified. Effective October 1, 2014, a new limited customer representative license may not be issued.

(12) “Limited lines insurance” means those categories of business specified in ss. 626.321 and 635.011.

(13) “Line of authority” means a kind, line, or class of insurance an agent is authorized to transact.

(14)(a) “Managing general agent” means any person managing all or part of the insurance business of an insurer, including the management of a separate division, department, or underwriting office, and acting as an agent for that insurer, whether known as a managing general agent, manager, or other similar term, who, with or without authority, separately or together with affiliates, produces directly or indirectly, or underwrites an amount of gross direct written premium equal to or more than 5 percent of the policyholder surplus as reported in the last annual statement of the insurer in any single quarter or year and also does one or more of the following:

1. Adjusts or pays claims.

2. Negotiates reinsurance on behalf of the insurer.

(b) The following persons shall not be considered managing general agents:

1. An employee of the insurer.

2. A United States manager of the United States branch of an alien insurer.

3. An underwriting manager managing all the insurance operations of the insurer pursuant to a contract, who is under the common control of the insurer subject to regulation under ss. 628.801-628.803, and whose compensation is not based on the volume of premiums written.

4. Administrators as defined by s. 626.88.

5. The attorney in fact authorized by and acting for the subscribers of a reciprocal insurer under powers of attorney.

(15) “Personal lines agent” means a general lines agent who is limited to transacting business related to property and casualty insurance sold to individuals and families for noncommercial purposes.

(16) “Resident” means an individual whose home state is the State of Florida.

(17) “Service representative” means an individual employed by an insurer or managing general agent for the purpose of assisting a general lines agent in negotiating and effecting insurance contracts when accompanied by a licensed general lines agent. A service representative shall not be simultaneously licensed as a general lines agent in this state. This subsection does not apply to life insurance.

(18) “Unaffiliated insurance agent” means a licensed insurance agent, except a limited lines agent, who is self-appointed and who practices as an independent consultant in the business of analyzing or abstracting insurance policies, providing insurance advice or counseling, or making specific recommendations or comparisons of insurance products for a fee established in advance by written contract signed by the parties. An unaffiliated insurance agent may not be affiliated with an insurer, insurer-appointed insurance agent, or insurance agency contracted with or employing insurer-appointed insurance agents.

(19) “Uniform application” means the uniform application of the National Association of Insurance Commissioners for nonresident agent licensing, effective January 15, 2001, or subsequent versions adopted by rule by the department.

History.—s. 4, ch. 2002-206; s. 907, ch. 2003-261; s. 20, ch. 2003-267; s. 13, ch. 2003-281; s. 16, ch. 2004-374; s. 7, ch. 2005-237; s. 4, ch. 2005-257; s. 6, ch. 2008-220; s. 1, ch. 2012-209; s. 5, ch. 2014-123; s. 1, ch. 2015-180.



626.016 - Powers and duties of department, commission, and office.

626.016 Powers and duties of department, commission, and office.—

(1) The powers and duties of the Chief Financial Officer and the department specified in this part apply only with respect to insurance agents, insurance agencies, managing general agents, insurance adjusters, reinsurance intermediaries, viatical settlement brokers, customer representatives, service representatives, and agencies.

(2) The powers and duties of the commission and office specified in this part apply only with respect to service companies, administrators, and viatical settlement providers and contracts.

(3) The department has jurisdiction to enforce provisions of parts VIII and IX of this chapter with respect to persons who engage in actions for which a license issued by the department is legally required. The office has jurisdiction to enforce provisions of parts VIII and IX of this chapter with respect to persons who engage in actions for which a license or certificate of authority issued by the office is legally required. For persons who violate a provision of this chapter for whom a license or certificate of authority issued by either the department or office is not required, either the department or office may take administrative action against such person as authorized by this chapter, pursuant to agreement between the office and department.

(4) This section is not intended to limit the authority of the department and the Division of Investigative and Forensic Services, as specified in s. 626.989.

History.—s. 908, ch. 2003-261; s. 19, ch. 2004-390; s. 5, ch. 2005-257; s. 14, ch. 2016-165.



626.022 - Scope of part.

626.022 Scope of part.—

(1) This part applies as to insurance agents, service representatives, adjusters, and insurance agencies; as to any and all kinds of insurance; and as to stock insurers, mutual insurers, reciprocal insurers, and all other types of insurers, except that:

(a) It does not apply as to reinsurance, except that ss. 626.011-626.022, ss. 626.112-626.181, ss. 626.191-626.211, ss. 626.291-626.301, s. 626.331, ss. 626.342-626.521, ss. 626.541-626.591, and ss. 626.601-626.711 shall apply as to reinsurance intermediaries as defined in s. 626.7492.

(b) The applicability of this chapter as to fraternal benefit societies shall be as provided in chapter 632.

(c) It does not apply to a bail bond agent, as defined in s. 648.25, except as provided in chapter 648 or chapter 903.

(d) This part does not apply to a certified public accountant licensed under chapter 473 who is acting within the scope of the practice of public accounting, as defined in s. 473.302, provided that the activities of the certified public accountant are limited to advising a client of the necessity of obtaining insurance, the amount of insurance needed, or the line of coverage needed, and provided that the certified public accountant does not directly or indirectly receive or share in any commission or referral fee.

(2) For the purposes of this part, “insurance” also includes annuity contracts.

(3) Provisions of this part that apply to general lines agents and applicants also apply to personal lines agents and applicants, except where otherwise provided.

History.—s. 180, ch. 59-205; s. 1, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 144, 217, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 5, ch. 92-318; s. 204, ch. 97-102; s. 5, ch. 98-199; s. 164, ch. 99-251; s. 1, ch. 99-275; s. 77, ch. 2003-1; s. 21, ch. 2003-267; s. 14, ch. 2003-281; s. 17, ch. 2004-374; s. 137, ch. 2007-5.



626.025 - Consumer protections.

626.025 Consumer protections.—To transact insurance, agents shall comply with consumer protection laws, including the following, as applicable:

(1) Continuing education requirements for resident and nonresident agents, as required in s. 626.2815.

(2) Fingerprinting requirements for resident and nonresident agents, as required under s. 626.171 or s. 626.202.

(3) Fingerprinting following a department investigation under s. 626.601.

(4) The submission of credit and character reports, as required by s. 626.171 or s. 626.521.

(5) Qualifications for licensure as an agent in s. 626.731, s. 626.741, s. 626.785, s. 626.792, s. 626.831, or s. 626.835.

(6) Examination requirements in s. 626.221, s. 626.741, s. 626.792, or s. 626.835.

(7) Required licensure or registration of insurance agencies under s. 626.112.

(8) Requirements for licensure of resident and nonresident agents in s. 626.112, s. 626.321, s. 626.731, s. 626.741, s. 626.785, s. 626.792, s. 626.831, s. 626.835, or s. 626.927.

(9) The prohibition against employees of the United States Department of Veterans Affairs being licensed as life agents or health agents, under s. 626.788 or s. 626.833.

(10) The prohibition against licensed life agents or health agents who are members of the United States Armed Services selling insurance products to those of a lower military rank, under s. 626.789 or s. 626.834.

(11) Countersignature of insurance policies, as required under s. 624.425, s. 624.426, or s. 626.741.

(12) The code of ethics for life insurance agents, as set forth in s. 626.797.

(13) The prohibition against the designation of a life insurance agent or his or her family member as the beneficiary of a life insurance policy sold to an individual other than a family member under s. 626.798.

(14) Any other licensing requirement, restriction, or prohibition designated a consumer protection by the Chief Financial Officer, but not inconsistent with the requirements of Subtitle C of the Gramm-Leach-Bliley Act, 15 U.S.C.A. ss. 6751 et seq.

History.—s. 5, ch. 2002-206; s. 909, ch. 2003-261; s. 4, ch. 2004-374; s. 6, ch. 2005-257; s. 45, ch. 2010-175.



626.0428 - Agency personnel powers, duties, and limitations.

626.0428 Agency personnel powers, duties, and limitations.—

(1) An individual employed by an agent or agency on salary who devotes full time to clerical work, with incidental taking of insurance applications or quoting or receiving premiums on incoming inquiries in the office of the agent or agency, is not deemed to be an agent or customer representative if his or her compensation does not include in whole or in part any commissions on such business and is not related to the production of applications, insurance, or premiums.

(2) An employee or an authorized representative located at a designated branch of an agent or agency may not bind insurance coverage unless licensed and appointed as an agent or customer representative.

(3) An employee or an authorized representative located at a designated branch of an agent or agency may not initiate contact with any person for the purpose of soliciting insurance unless licensed and appointed as an agent or customer representative. As to title insurance, an employee of an agent or agency may not initiate contact with any individual proposed insured for the purpose of soliciting title insurance unless licensed as a title insurance agent or exempt from such licensure pursuant to s. 626.8417(4) and (5).

(4)(a) Each place of business established by an agent or agency, firm, corporation, or association must be in the active full-time charge of a licensed and appointed agent holding the required agent licenses to transact at least two of the lines of insurance being handled at the location. If only one line of insurance is handled at the location, the agent in charge must hold the required agent license to transact that line of insurance.

(b) Notwithstanding paragraph (a), the licensed agent in charge of an insurance agency may also be the agent in charge of additional branch office locations of the agency if insurance activities requiring licensure as an insurance agent do not occur at any location when an agent is not physically present and unlicensed employees at the location do not engage in insurance activities requiring licensure as an insurance agent or customer representative.

(c) An insurance agency and each branch place of business of an insurance agency shall designate an agent in charge and file the name and license number of the agent in charge and the physical address of the insurance agency location with the department at the department’s designated website. The designation of the agent in charge may be changed at the option of the agency. A change of the designated agent in charge is effective upon notification to the department, which shall be provided within 30 days after such change.

(d) For the purposes of this subsection, an “agent in charge” is the licensed and appointed agent who is responsible for the supervision of all individuals within an insurance agency location, regardless of whether the agent in charge handles a specific transaction or deals with the general public in the solicitation or negotiation of insurance contracts or the collection or accounting of moneys.

(e) An agent in charge of an insurance agency is accountable for misconduct or violations of this code committed by the licensee or agent or by any person under his or her supervision while acting on behalf of the agency. This section does not render an agent in charge criminally liable for an act unless the agent in charge personally committed the act or knew or should have known of the act and of the facts constituting a violation of this chapter.

(f) An insurance agency location may not conduct the business of insurance unless an agent in charge is designated by, and providing services to, the agency at all times. If the agent in charge designated with the department ends his or her affiliation with the agency for any reason and the agency fails to designate another agent in charge within the 30 days provided for in paragraph (c) and such failure continues for 90 days, the agency license shall automatically expire on the 91st day from the date the designated agent in charge ended his or her affiliation with the agency.

History.—ss. 2, 207, ch. 90-363; s. 4, ch. 91-429; s. 206, ch. 97-102; s. 47, ch. 2002-206; s. 2, ch. 2012-209; s. 6, ch. 2014-123; s. 77, ch. 2015-2; s. 2, ch. 2015-180.



626.112 - License and appointment required; agents, customer representatives, adjusters, insurance agencies, service representatives, managing general agents.

626.112 License and appointment required; agents, customer representatives, adjusters, insurance agencies, service representatives, managing general agents.—

(1)(a) No person may be, act as, or advertise or hold himself or herself out to be an insurance agent, insurance adjuster, or customer representative unless he or she is currently licensed by the department and appointed by an appropriate appointing entity or person.

(b) Except as provided in subsection (6) or in applicable department rules, and in addition to other conduct described in this chapter with respect to particular types of agents, a license as an insurance agent, service representative, customer representative, or limited customer representative is required in order to engage in the solicitation of insurance. For purposes of this requirement, as applicable to any of the license types described in this section, the solicitation of insurance is the attempt to persuade any person to purchase an insurance product by:

1. Describing the benefits or terms of insurance coverage, including premiums or rates of return;

2. Distributing an invitation to contract to prospective purchasers;

3. Making general or specific recommendations as to insurance products;

4. Completing orders or applications for insurance products;

5. Comparing insurance products, advising as to insurance matters, or interpreting policies or coverages; or

6. Offering or attempting to negotiate on behalf of another person a viatical settlement contract as defined in s. 626.9911.

However, an employee leasing company licensed pursuant to chapter 468 which is seeking to enter into a contract with an employer that identifies products and services offered to employees may deliver proposals for the purchase of employee leasing services to prospective clients of the employee leasing company setting forth the terms and conditions of doing business; classify employees as permitted by s. 468.529; collect information from prospective clients and other sources as necessary to perform due diligence on the prospective client and to prepare a proposal for services; provide and receive enrollment forms, plans, and other documents; and discuss or explain in general terms the conditions, limitations, options, or exclusions of insurance benefit plans available to the client or employees of the employee leasing company were the client to contract with the employee leasing company. Any advertising materials or other documents describing specific insurance coverages must identify and be from a licensed insurer or its licensed agent or a licensed and appointed agent employed by the employee leasing company. The employee leasing company may not advise or inform the prospective business client or individual employees of specific coverage provisions, exclusions, or limitations of particular plans. As to clients for which the employee leasing company is providing services pursuant to s. 468.525(4), the employee leasing company may engage in activities permitted by ss. 626.7315, 626.7845, and 626.8305, subject to the restrictions specified in those sections. If a prospective client requests more specific information concerning the insurance provided by the employee leasing company, the employee leasing company must refer the prospective business client to the insurer or its licensed agent or to a licensed and appointed agent employed by the employee leasing company.

(2) No agent or customer representative shall solicit or otherwise transact as agent or customer representative, or represent or hold himself or herself out to be an agent or customer representative as to, any kind or kinds of insurance as to which he or she is not then licensed and appointed.

(3) No person shall act as an adjuster as to any class of business for which he or she is not then licensed and appointed.

(4) No person shall be, act as, or represent or hold himself or herself out to be a service representative unless he or she then holds a currently effective service representative license and appointment. This subsection does not apply as to similar representatives or employees of casualty insurers whose duties are restricted to health insurance.

(5) No person shall be, act as, or represent or hold himself or herself out to be a managing general agent unless he or she then holds a currently effective managing general agent license and appointment.

(6) An individual employed by a life or health insurer as an officer or other salaried representative may solicit and effect contracts of life insurance or annuities or of health insurance, without being licensed as an agent, when and only when he or she is accompanied by and solicits for and on the behalf of a licensed and appointed agent.

(7)(a) An individual, firm, partnership, corporation, association, or other entity shall not act in its own name or under a trade name, directly or indirectly, as an insurance agency unless it complies with s. 626.172 with respect to possessing an insurance agency license for each place of business at which it engages in an activity that may be performed only by a licensed insurance agent. However, an insurance agency that is owned and operated by a single licensed agent conducting business in his or her individual name and not employing or otherwise using the services of or appointing other licensees shall be exempt from the agency licensing requirements of this subsection.

(b) A branch place of business that is established by a licensed agency is considered a branch agency and is not required to be licensed so long as it transacts business under the same name and federal tax identification number as the licensed agency and has designated with the department a licensed agent in charge of the branch location as required by s. 626.0428 and the address and telephone number of the branch location have been submitted to the department for inclusion in the licensing record of the licensed agency within 30 days after insurance transactions begin at the branch location.

(c) If an agency is required to be licensed but fails to file an application for licensure in accordance with this section, the department shall impose on the agency an administrative penalty of up to $10,000.

(d) Effective October 1, 2015, the department must automatically convert the registration of an approved registered insurance agency to an insurance agency license.

(8) No insurance agent, insurance agency, or other person licensed under the Insurance Code may pay any fee or other consideration to an unlicensed person other than an insurance agency for the referral of prospective purchasers to an insurance agent which is in any way dependent upon whether the referral results in the purchase of an insurance product.

(9) Any person who knowingly transacts insurance or otherwise engages in insurance activities in this state without a license in violation of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 190, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 154, 217, 807, 810, ch. 82-243; s. 16, ch. 87-226; s. 56, ch. 89-360; ss. 13, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 211, ch. 97-102; s. 8, ch. 98-199; s. 45, ch. 2001-63; s. 3, ch. 2001-142; ss. 8, 48, ch. 2002-206; s. 78, ch. 2003-1; s. 910, ch. 2003-261; s. 22, ch. 2003-267; s. 15, ch. 2003-281; s. 20, ch. 2004-390; s. 117, ch. 2005-2; s. 8, ch. 2005-237; s. 7, ch. 2005-257; s. 8, ch. 2006-305; s. 1, ch. 2007-199; s. 7, ch. 2014-123.



626.141 - Violation not to affect validity of insurance.

626.141 Violation not to affect validity of insurance.—An insurance contract which is otherwise valid and binding as between the parties thereto shall not be rendered invalid by reason of having been solicited, handled, or procured by or through an unlicensed agent or customer representative or an agent or customer representative who has not been appointed.

History.—s. 193, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 157, 217, 807, 810, ch. 82-243; ss. 14, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 9, ch. 98-199; s. 49, ch. 2002-206.



626.161 - Licensing forms.

626.161 Licensing forms.—The department shall prescribe and furnish all printed forms required in connection with the application for issuance of and termination of all licenses and appointments.

History.—s. 195, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 159, 217, 807, 810, ch. 82-243; ss. 15, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 911, ch. 2003-261; s. 21, ch. 2004-390.



626.171 - Application for license as an agent, customer representative, adjuster, service representative, managing general agent, or reinsurance intermediary.

626.171 Application for license as an agent, customer representative, adjuster, service representative, managing general agent, or reinsurance intermediary.—

(1) The department may not issue a license as agent, customer representative, adjuster, service representative, managing general agent, or reinsurance intermediary to any person except upon written application filed with the department, meeting the qualifications for the license applied for as determined by the department, and payment in advance of all applicable fees. The application must be made under the oath of the applicant and be signed by the applicant. An applicant may permit a third party to complete, submit, and sign an application on the applicant’s behalf, but is responsible for ensuring that the information on the application is true and correct and is accountable for any misstatements or misrepresentations. The department shall accept the uniform application for nonresident agent licensing. The department may adopt revised versions of the uniform application by rule.

(2) In the application, the applicant shall set forth:

1(a) His or her full name, age, social security number, residence address, business address, mailing address, contact telephone numbers, including a business telephone number, and e-mail address.

(b) A statement indicating the method the applicant used or is using to meet any required prelicensing education, knowledge, experience, or instructional requirements for the type of license applied for.

(c) Whether he or she has been refused or has voluntarily surrendered or has had suspended or revoked a license to solicit insurance by the department or by the supervising officials of any state.

(d) Whether any insurer or any managing general agent claims the applicant is indebted under any agency contract or otherwise and, if so, the name of the claimant, the nature of the claim, and the applicant’s defense thereto, if any.

(e) Proof that the applicant meets the requirements for the type of license for which he or she is applying.

(f) The applicant’s gender (male or female).

(g) The applicant’s native language.

(h) The highest level of education achieved by the applicant.

(i) The applicant’s race or ethnicity (African American, white, American Indian, Asian, Hispanic, or other).

(j) Such other or additional information as the department may deem proper to enable it to determine the character, experience, ability, and other qualifications of the applicant to hold himself or herself out to the public as an insurance representative.

However, the application must contain a statement that an applicant is not required to disclose his or her race or ethnicity, gender, or native language, that he or she will not be penalized for not doing so, and that the department will use this information exclusively for research and statistical purposes and to improve the quality and fairness of the examinations.

(3) Each application shall be accompanied by payment of any applicable fee.

(4) An applicant for a license as an agent, customer representative, adjuster, service representative, managing general agent, or reinsurance intermediary must submit a set of the individual applicant’s fingerprints, or, if the applicant is not an individual, a set of the fingerprints of the sole proprietor, majority owner, partners, officers, and directors, to the department and must pay the fingerprint processing fee set forth in s. 624.501. Fingerprints shall be used to investigate the applicant’s qualifications pursuant to s. 626.201. The fingerprints shall be taken by a law enforcement agency, designated examination center, or other department-approved entity. The department shall require all designated examination centers to have fingerprinting equipment and to take fingerprints from any applicant or prospective applicant who pays the applicable fee. The department may not approve an application for licensure as an agent, customer service representative, adjuster, service representative, managing general agent, or reinsurance intermediary if fingerprints have not been submitted.

(5) The application for license filing fee prescribed in s. 624.501 is not subject to refund.

(6) Members of the United States Armed Forces and their spouses, and veterans of the United States Armed Forces who have retired within 24 months before application for licensure, are exempt from the application filing fee prescribed in s. 624.501. Qualified individuals must provide a copy of a military identification card, military dependent identification card, military service record, military personnel file, veteran record, discharge paper, or separation document, or a separation document that indicates such members of the United States Armed Forces are currently in good standing or were honorably discharged.

(7) Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each party is required to provide his or her social security number in accordance with this section. Disclosure of social security numbers obtained through this requirement shall be limited to the purpose of administration of the Title IV-D program for child support enforcement.

History.—s. 196, ch. 59-205; ss. 13, 35, ch. 69-106; s. 4, ch. 71-86; s. 1, ch. 72-34; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 158(2nd), 217, 807, 810, ch. 82-243; s. 3, ch. 85-208; ss. 16, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 42, ch. 92-146; s. 212, ch. 97-102; s. 66, ch. 97-170; s. 10, ch. 98-199; s. 4, ch. 2001-142; ss. 9, 50, ch. 2002-206; s. 912, ch. 2003-261; s. 23, ch. 2003-267; s. 16, ch. 2003-281; s. 22, ch. 2004-390; s. 8, ch. 2005-257; s. 1, ch. 2006-184; s. 138, ch. 2007-5; s. 2, ch. 2008-237; s. 3, ch. 2012-209; s. 8, ch. 2014-123.

1Note.—Section 12, ch. 2008-237, provides in part that “[e]ffective [June 30, 2008,] the Department of Financial Services may adopt rules to implement this act.”



626.172 - Application for insurance agency license.

626.172 Application for insurance agency license.—

(1) The department may issue a license as an insurance agency to any person only after such person files a written application with the department and qualifies for such license.

(2) An application for an insurance agency license must be signed by an individual required to be listed in the application under paragraph (a). An insurance agency may permit a third party to complete, submit, and sign an application on the insurance agency’s behalf; however, the insurance agency is responsible for ensuring that the information on the application is true and correct and is accountable for any misstatements or misrepresentations. The application for an insurance agency license must include:

(a) The name of each owner, partner, officer, director, president, senior vice president, secretary, treasurer, and limited liability company member who directs or participates in the management or control of the insurance agency, whether through ownership of voting securities, by contract, by ownership of any agency bank account, or otherwise.

(b) The residence address of each person required to be listed in the application under paragraph (a).

(c) The name, principal business street address, and valid e-mail address of the insurance agency and the name, address, and e-mail address of the agency’s registered agent or person or company authorized to accept service on behalf of the agency.

(d) The physical address of each branch agency, including its name, e-mail address, and telephone number, and the date that the branch location began transacting insurance.

(e) The name of the agent in full-time charge of the agency office, including branch locations, and his or her corresponding location.

(f) The fingerprints of each of the following:

1. A sole proprietor;

2. Each individual required to be listed in the application under paragraph (a); and

3. Each individual who directs or participates in the management or control of an incorporated agency whose shares are not traded on a securities exchange.

Fingerprints must be taken by a law enforcement agency or other entity approved by the department and must be accompanied by the fingerprint processing fee specified in s. 624.501. Fingerprints must be processed in accordance with s. 624.34. However, fingerprints need not be filed for an individual who is currently licensed and appointed under this chapter. This paragraph does not apply to corporations whose voting shares are traded on a securities exchange.

(g) Such additional information as the department requires by rule to ascertain the trustworthiness and competence of persons required to be listed on the application and to ascertain that such persons meet the requirements of this code. However, the department may not require that credit or character reports be submitted for persons required to be listed on the application.

(3) The department must accept the uniform application for nonresident agency licensure. The department may adopt by rule revised versions of the uniform application.

(4) The department must issue a license to each agency upon approval of the application, and each agency location must display the license prominently in a manner that makes it clearly visible to any customer or potential customer who enters the agency location.

History.—ss. 161, 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 213, ch. 97-102; s. 9, ch. 2005-257; s. 9, ch. 2014-123.



626.175 - Temporary licensing.

626.175 Temporary licensing.—

(1) The department may issue a nonrenewable temporary license for a period not to exceed 6 months authorizing appointment of a general lines insurance agent or a life agent, or an industrial fire or burglary agent, subject to the conditions described in this section. The fees paid for a temporary license and appointment shall be as specified in s. 624.501. Fees paid shall not be refunded after a temporary license has been issued.

(a) An applicant for a temporary license must be:

1. A natural person at least 18 years of age.

2. A United States citizen or legal alien who possesses work authorization from the United States Bureau of Citizenship and Immigration Services.

(b)1. In the case of a general lines agent, the department may issue a temporary license to an employee, a family member, a business associate, or a personal representative of a licensed general lines agent for the purpose of continuing or winding up the business affairs of the agent or agency in the event the licensed agent has died or become unable to perform his or her duties because of military service or illness or other physical or mental disability, subject to the following conditions:

a. No other individual connected with the agent’s business may be licensed as a general lines agent.

b. The proposed temporary licensee shall be qualified for a regular general lines agent license under this code except as to residence, examination, education, or experience.

c. Application for the temporary license shall have been made by the applicant upon statements and affidavit filed with the department on forms prescribed and furnished by the department.

d. Under a temporary license and appointment, the licensee shall not represent any insurer not last represented by the agent being replaced and shall not be licensed or appointed as to any additional kind, line, or class of insurance other than those covered by the last existing agency appointments of the replaced agent. If an insurer withdraws from the agency during the temporary license period, the temporary licensee may be appointed by another similar insurer but only for the period remaining under the temporary license.

2. A regular general lines agent license may be issued to a temporary licensee upon meeting the qualifications for a general lines agent license under s. 626.731.

(c) In the case of a life agent, the department may issue a temporary license:

1. To the executor or administrator of the estate of a deceased individual licensed and appointed as a life agent at the time of death;

2. To a surviving next of kin of the deceased individual, if no administrator or executor has been appointed and qualified; however, any license and appointment under this subparagraph shall be canceled upon issuance of a license to an executor or administrator under subparagraph 1.; or

3. To an individual otherwise qualified to be licensed as an agent who has completed the educational or training requirements prescribed in s. 626.7851 and has successfully sat for the required examination prior to termination of such 6-month period. The department may issue this temporary license only in the case of a life agent to represent an insurer of the industrial or ordinary-combination class.

(d) In the case of a limited license authorizing appointment as an industrial fire or burglary agent, the department may issue a temporary license to an individual otherwise qualified to be licensed as an agent who has completed the educational or training requirements prescribed in s. 626.732 and has successfully sat for the required examination prior to termination of the 6-month period.

(2) If an absent or disabled agent being replaced under a temporary license returns or becomes able to resume the active conduct of the agency, or if the disposition of the affairs of the agency of a deceased or mentally incompetent agent is completed, or the temporary licensee has qualified for a regular license, before expiration otherwise of the temporary license, the temporary license shall terminate.

(3) If, during the 6-month temporary license and appointment period, the applicant passes the licensing examination, the temporary license shall terminate and a license shall be issued by the department after payment of a modification fee as prescribed in s. 624.501.

(4) An application for a temporary license shall be made by the applicant upon statements and affidavit filed with the department on forms prescribed and furnished by the department.

(5) Except as provided in this section, the holder of a temporary license shall be subject to the Florida Insurance Code to the same extent as regularly licensed and appointed agents.

(6) The department may limit the authority of any temporary licensee in any way deemed necessary to protect insureds and the public.

(7) The department may issue to an applicant only one temporary license for each kind, line, or class of insurance or a single temporary license covering multiple lines.

History.—s. 10, ch. 2002-206; s. 24, ch. 2003-267; s. 17, ch. 2003-281; s. 106, ch. 2004-5.



626.181 - Number of applications for licensure required.

626.181 Number of applications for licensure required.—After a license as agent, customer representative, or adjuster has been issued to an individual, the same individual shall not be required to take another examination for a similar license, regardless, in the case of an agent, of the number of insurers to be represented by him or her as agent, unless:

(1) Specifically ordered by the department to complete a new application for license; or

(2) During any period of 48 months since the filing of the original license application, such individual was not appointed as an agent, customer representative, or adjuster, unless the failure to be so appointed was due to military service, in which event the period within which a new application is not required may, in the discretion of the department, be extended to 12 months following the date of discharge from military service if the military service does not exceed 3 years, but in no event to extend under this clause for a period of more than 6 years from the date of filing of the original application for license.

History.—s. 197, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 162, 217, 807, 810, ch. 82-243; s. 16, ch. 82-386; s. 4, ch. 85-208; ss. 17, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 214, ch. 97-102; s. 11, ch. 98-199; s. 5, ch. 2001-142; s. 913, ch. 2003-261; s. 23, ch. 2004-390.



626.191 - Repeated applications.

626.191 Repeated applications.—The failure of an applicant to secure a license upon application does not preclude the applicant from applying again. However, the department may not consider or accept any further application by the same applicant for a similar license dated or filed within 30 days after the date the department denied the last application, except as provided under s. 626.281.

History.—s. 198, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 163, 217, 807, 810, ch. 82-243; ss. 18, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 215, ch. 97-102; s. 914, ch. 2003-261; s. 35, ch. 2004-297; s. 24, ch. 2004-390; s. 4, ch. 2012-209.



626.201 - Investigation.

626.201 Investigation.—

(1) The department or office may propound any reasonable interrogatories in addition to those contained in the application, to any applicant for license or appointment, or on any renewal, reinstatement, or continuation thereof, relating to the applicant’s qualifications, residence, prospective place of business, and any other matter which, in the opinion of the department or office, is deemed necessary or advisable for the protection of the public and to ascertain the applicant’s qualifications.

(2) The department or office may, upon completion of the application, make such further investigation as it may deem advisable of the applicant’s character, experience, background, and fitness for the license or appointment. Such an inquiry or investigation shall be in addition to any examination required to be taken by the applicant as hereinafter in this chapter provided.

(3) An inquiry or investigation of the applicant’s qualifications, character, experience, background, and fitness must include submission of the applicant’s fingerprints to the Department of Law Enforcement and the Federal Bureau of Investigation and consideration of any state criminal records, federal criminal records, or local criminal records obtained from these agencies or from local law enforcement agencies.

History.—s. 199, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 164(1st), 217, 807, 810, ch. 82-243; ss. 19, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 216, ch. 97-102; s. 12, ch. 98-199; s. 915, ch. 2003-261; s. 26, ch. 2003-267; s. 19, ch. 2003-281; s. 36, ch. 2004-297.



626.202 - Fingerprinting requirements.

626.202 Fingerprinting requirements.—If there is a change in ownership or control of any entity licensed under this chapter, or if a new partner, officer, or director is employed or appointed, a set of fingerprints of the new owner, partner, officer, or director must be filed with the department or office within 30 days after the change. The acquisition of 10 percent or more of the voting securities of a licensed entity is considered a change of ownership or control. The fingerprints must be taken by a law enforcement agency or other department-approved entity and be accompanied by the fingerprint processing fee in s. 624.501.

History.—s. 6, ch. 2001-142; s. 92, ch. 2002-1; s. 916, ch. 2003-261; s. 25, ch. 2003-267; s. 18, ch. 2003-281.



626.207 - Disqualification of applicants and licensees; penalties against licensees; rulemaking authority.

626.207 Disqualification of applicants and licensees; penalties against licensees; rulemaking authority.—

(1) For purposes of this section, the term “financial services business” means any financial activity regulated by the Department of Financial Services, the Office of Insurance Regulation, or the Office of Financial Regulation.

(2) For purposes of this section, the terms “felony of the first degree” and “capital felony” include all felonies designated as such by the Florida Statutes, as well as any felony so designated in the jurisdiction in which the plea is entered or judgment is rendered.

(3) An applicant who commits a felony of the first degree; a capital felony; a felony involving money laundering, fraud, or embezzlement; or a felony directly related to the financial services business is permanently barred from applying for a license under this part. This bar applies to convictions, guilty pleas, or nolo contendere pleas, regardless of adjudication, by any applicant, officer, director, majority owner, partner, manager, or other person who manages or controls any applicant.

(4) For all other crimes not included in subsection (3), the department shall adopt rules establishing the process and application of disqualifying periods that include:

(a) A 15-year disqualifying period for all felonies involving moral turpitude that are not specifically included in the permanent bar contained in subsection (3).

(b) A 7-year disqualifying period for all felonies to which neither the permanent bar in subsection (3) nor the 15-year disqualifying period in paragraph (a) applies.

(c) A 7-year disqualifying period for all misdemeanors directly related to the financial services business.

(5) The department shall adopt rules providing for additional disqualifying periods due to the commitment of multiple crimes and other factors reasonably related to the applicant’s criminal history. The rules shall provide for mitigating and aggravating factors. However, mitigation may not result in a period of disqualification of less than 7 years and may not mitigate the disqualifying periods in paragraphs (4)(b) and (c).

(6) For purposes of this section, the disqualifying periods begin upon the applicant’s final release from supervision or upon completion of the applicant’s criminal sentence, including payment of fines, restitution, and court costs for the crime for which the disqualifying period applies.

(7) After the disqualifying period has been met, the burden is on the applicant to demonstrate that the applicant has been rehabilitated, does not pose a risk to the insurance-buying public, is fit and trustworthy to engage in the business of insurance pursuant to s. 626.611(1)(g), and is otherwise qualified for licensure.

(8) The department shall adopt rules establishing specific penalties against licensees in accordance with ss. 626.641 and 626.651 for violations of s. 626.611, s. 626.621, s. 626.8437, s. 626.844, s. 626.935, s. 634.181, s. 634.191, s. 634.320, s. 634.321, s. 634.422, s. 634.423, s. 642.041, or s. 642.043. The purpose of the revocation or suspension is to provide a sufficient penalty to deter future violations of the Florida Insurance Code. The imposition of a revocation or the length of suspension shall be based on the type of conduct and the probability that the propensity to commit further illegal conduct has been overcome at the time of eligibility for relicensure. The length of suspension may be adjusted based on aggravating or mitigating factors, established by rule and consistent with this purpose.

(9) Section 112.011 does not apply to any applicants for licensure under the Florida Insurance Code, including, but not limited to, agents, agencies, adjusters, adjusting firms, customer representatives, or managing general agents.

History.—s. 11, ch. 2002-206; s. 9, ch. 2005-237; s. 6, ch. 2011-174; s. 10, ch. 2014-123.



626.211 - Approval, disapproval of application.

626.211 Approval, disapproval of application.—

(1) If upon the basis of a completed application for license and such further inquiry or investigation as the department may make concerning an applicant the department is satisfied that, subject to any examination required to be taken and passed by the applicant for a license, the applicant is qualified for the license applied for and that all pertinent fees have been paid, it shall approve the application.

(2) Upon approval of an applicant for license as agent, customer representative, or adjuster who is subject to written examination, the department shall notify the applicant when and where he or she may take the required examination unless the applicant has taken and passed the examination within the 1-year period prior to the date of filing the application.

(3) Upon approval of an applicant for license who is not subject to examination, the department shall promptly issue the license.

(4) If upon the basis of the completed application and such further inquiry or investigation the department deems the applicant to be lacking in any one or more of the required qualifications for the license applied for, the department shall disapprove the application and notify the applicant, stating the grounds of disapproval.

History.—s. 200, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 165(1st), 217, 807, 810, ch. 82-243; s. 63, ch. 89-360; ss. 20, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 217, ch. 97-102; s. 13, ch. 98-199; s. 917, ch. 2003-261; s. 25, ch. 2004-390; s. 2, ch. 2006-184.



626.221 - Examination requirement; exemptions.

626.221 Examination requirement; exemptions.—

(1) The department shall not issue any license as agent or adjuster to any individual who has not qualified for, taken, and passed to the satisfaction of the department a written examination of the scope prescribed in s. 626.241.

(2) However, an examination is not necessary for any of the following:

(a) An applicant for renewal of appointment as an agent, customer representative, or adjuster, unless the department determines that an examination is necessary to establish the competence or trustworthiness of the applicant.

(b) An applicant for a limited license as agent for travel insurance, motor vehicle rental insurance, credit insurance, in-transit and storage personal property insurance, or portable electronics insurance under s. 626.321.

(c) In the discretion of the department, an applicant for reinstatement of license or appointment as an agent, customer representative, or all-lines adjuster whose license has been suspended within the 4 years before the date of application or written request for reinstatement.

(d) An applicant who, within the 4 years before application for license and appointment as an agent, customer representative, or adjuster, was a full-time salaried employee of the department who had responsible insurance duties for at least 2 continuous years and who had been a licensee within the 4 years before employment by the department with the same class of license as that being applied for.

(e) An applicant who has been licensed as an all-lines adjuster and appointed as an independent adjuster or company employee adjuster if an application for licensure is filed with the department within 48 months following the date of cancellation or expiration of the prior appointment.

(f) An applicant for a temporary license, except as otherwise provided in this code.

(g) An applicant for a license as a life or health agent who has received the designation of chartered life underwriter (CLU) from the American College of Financial Services, except that the applicant may be examined on pertinent provisions of this code.

(h) An applicant for license as a general lines agent, personal lines agent, or all-lines adjuster who has received the designation of chartered property and casualty underwriter (CPCU) from the American Institute for Chartered Property Casualty Underwriters, except that the applicant may be examined on pertinent provisions of this code.

(i) An applicant for license as a general lines agent or an all-lines adjuster who has received a degree in insurance from an accredited institution of higher learning approved by the department, except that the applicant may be examined on pertinent provisions of this code. Qualifying degrees must indicate a minimum of 18 credit hours of insurance instruction, including specific instruction in the areas of property, casualty, health, and commercial insurance.

(j) An applicant for license as an all-lines adjuster who has the designation of Accredited Claims Adjuster (ACA) from a regionally accredited postsecondary institution in this state, Associate in Claims (AIC) from the Insurance Institute of America, Professional Claims Adjuster (PCA) from the Professional Career Institute, Professional Property Insurance Adjuster (PPIA) from the HurriClaim Training Academy, Certified Adjuster (CA) from ALL LINES Training, or Certified Claims Adjuster (CCA) from AE21 Incorporated whose curriculum has been approved by the department and which includes comprehensive analysis of basic property and casualty lines of insurance and testing at least equal to that of standard department testing for the all-lines adjuster license. The department shall adopt rules establishing standards for the approval of curriculum.

(k) An applicant for license as a personal lines agent who has received a degree from an accredited institution of higher learning approved by the department, except that the applicant may be examined on pertinent provisions of this code. Qualifying degrees must indicate a minimum of 9 credit hours of insurance instruction, including specific instruction in the areas of property, casualty, and inland marine insurance.

(l) An applicant for license as a life agent who has received a degree from an accredited institution of higher learning approved by the department, except that the applicant may be examined on pertinent provisions of this code. Qualifying degrees must indicate a minimum of 9 credit hours of insurance instruction, including specific instruction in the areas of life insurance, annuities, and variable insurance products.

(m) An applicant for license as a health agent who has received a degree from an accredited institution of higher learning approved by the department, except that the applicant may be examined on pertinent provisions of this code. Qualifying degrees must indicate a minimum of 9 credit hours of insurance instruction, including specific instruction in the area of health insurance products.

(n) An applicant qualifying for a license transfer under s. 626.292.

(o) An applicant for a license as a nonresident agent if the applicant holds a comparable license in another state with similar examination requirements as this state.

(3) An individual who is already licensed as a customer representative shall not be licensed as a general lines agent without application and examination for such license.

History.—s. 201, ch. 59-205; s. 1, ch. 67-91; ss. 13, 35, ch. 69-106; s. 5, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 87, ch. 79-40; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 164(2nd), 217, 807, 810, ch. 82-243; s. 17, ch. 82-386; s. 86, ch. 83-216; s. 6, ch. 88-166; ss. 21, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 218, ch. 97-102; s. 14, ch. 98-199; s. 1, ch. 2001-190; s. 1, ch. 2002-84; ss. 12, 51, ch. 2002-206; s. 918, ch. 2003-261; s. 27, ch. 2003-267; s. 20, ch. 2003-281; s. 26, ch. 2004-390; s. 10, ch. 2005-257; s. 3, ch. 2006-184; s. 2(1st), ch. 2007-199; ss. 7, 25, ch. 2008-220; s. 44, ch. 2010-175; s. 5, ch. 2012-209; s. 3, ch. 2015-180.



626.231 - Eligibility; application for examination.

626.231 Eligibility; application for examination.—

(1) No person shall be permitted to take an examination for license until his or her application for examination or application for the license has been approved and the required fees have been received by the department or a person designated by the department to administer the examination.

(2) A person required to take an examination for a license may take an examination before submitting an application for licensure pursuant to s. 626.171 by submitting an application for examination through the department’s Internet website or the website of a person designated by the department to administer the examination. The department may require the applicant to provide the following information as part of the application:

(a) His or her full name, date of birth, social security number, e-mail address, residence address, business address, and mailing address.

(b) The type of license which the applicant intends to apply for.

(c) The name of any required prelicensing course he or she has completed or is in the process of completing.

(d) The method by which the applicant intends to qualify for the type of license if other than by completing a prelicensing course.

(e) The applicant’s gender.

(f) The applicant’s native language.

(g) The highest level of education achieved by the applicant.

(h) The applicant’s race or ethnicity.

However, the application form must contain a statement that an applicant is not required to disclose his or her race or ethnicity, gender, or native language, that he or she will not be penalized for not doing so, and that the department will use this information exclusively for research and statistical purposes and to improve the quality and fairness of the examinations.

(3) Each application shall be accompanied by payment of the applicable examination fee.

History.—s. 202, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 165(2nd), 217, 807, 810, ch. 82-243; s. 5, ch. 85-208; s. 7, ch. 88-166; ss. 22, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 219, ch. 97-102; s. 919, ch. 2003-261; s. 27, ch. 2004-390; s. 4, ch. 2006-184; s. 6, ch. 2012-209.



626.241 - Scope of examination.

626.241 Scope of examination.—

(1) Each examination for a license as an agent or adjuster shall be of such scope as is deemed by the department to be reasonably necessary to test the applicant’s ability and competence and knowledge of the kinds of insurance and transactions to be handled under the license applied for, of the duties and responsibilities of such a licensee, and of the pertinent provisions of the laws of this state.

(2) Examinations given applicants for license as a general lines agent shall cover all property, casualty, and surety insurances, except as provided in subsection (5) relative to limited licenses.

(3) Examinations given applicants for a life agent’s license shall cover life insurance, annuities, and variable contracts.

(4) Examinations given applicants for a health agent’s license shall cover health insurance.

(5) Examinations given applicants for a limited agent license shall be limited in scope to the kind of business to be transacted under such license.

(6) In order to reflect the differences between adjusting claims for an insurer and adjusting claims for an insured, the department shall create an examination for applicants seeking licensure as a public adjuster and a separate examination for applicants seeking licensure as an all-lines adjuster.

(a) Examinations for a license as an all-lines adjuster must cover adjusting in all lines of insurance, other than life and annuity.

(b) An examination for workers’ compensation insurance or health insurance is not required for public adjusters.

(7) Examinations given applicants for licensure as title agents must cover title insurance, abstracting, title searches, examination of title, closing procedures, and escrow handling.

(8) An examination for licensure as a personal lines agent shall be limited in scope to the kinds of business transacted under such license.

(9) This section applies to any person who submits an application for license and to any person who submits an application for examination prior to filing an application for license.

History.—s. 203, ch. 59-205; s. 7, ch. 61-441; s. 1, ch. 65-16; ss. 13, 35, ch. 69-106; s. 2, ch. 73-31; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 88, ch. 79-40; ss. 1, 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 168, 217, 807, 810, ch. 82-243; ss. 23, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 7, ch. 92-318; s. 7, ch. 92-328; s. 920, ch. 2003-261; s. 18, ch. 2004-374; s. 28, ch. 2004-390; s. 5, ch. 2006-184; s. 8, ch. 2008-220; s. 7, ch. 2012-209; s. 11, ch. 2014-123; s. 4, ch. 2015-180.



626.2415 - Annual report of results of life insurance examinations.

626.2415 Annual report of results of life insurance examinations.—

(1) No later than May 1 of each year, the department or a person designated by the department shall prepare, publicly announce, and publish a report that summarizes statistical information relating to life insurance agent examinations administered during the preceding calendar year. Each report shall include the following information for all examinees combined and separately by race or ethnicity, gender, race or ethnicity within gender, education level, and native language:

(a) The total number of examinees.

(b) The percentage and number of examinees who passed the examination.

(c) The mean scaled scores on the examination.

(d) Standard deviation of scaled scores on the examination.

(2) No later than May 1 of each year, the department or a person designated by the department shall prepare and make available upon request a report of summary statistical information relating to each life insurance test form administered during the preceding calendar year. The report shall show, for each test form, for all examinees combined and separately for African-American examinees, white examinees, American Indian examinees, Asian examinees, Hispanic examinees, and other examinees, the correct-answer rates and correlations.

(3) The department may provide a testing service provider, under contract with the department, demographic information received by the department on applications relating to examinations taken to qualify for an insurance agent license if the department requires the provider to review and analyze examination results in conjunction with the race or ethnicity, gender, education level, and native language of examinees.

History.—s. 6, ch. 2006-184.



626.251 - Time and place of examination; notice.

626.251 Time and place of examination; notice.—

(1) The department, or a person designated by the department, shall provide notice of the time and place of the examination to each applicant for examination and each applicant for license required to take an examination who will be eligible to take the examination as of the examination date. The notice shall be e-mailed to the applicant at the e-mail address shown on the application for license or examination. Notice is deemed given when so mailed.

(2) The examination shall be held in an adequate and designated examination center in this state.

(3) The department shall make an examination available to the applicant, to be taken as soon as reasonably possible after the applicant is eligible therefor. Any examination required under this part shall be available in this state at a designated examination center.

History.—s. 204, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 169, 217, 807, 810, ch. 82-243; s. 6, ch. 85-208; s. 8, ch. 88-166; ss. 24, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 220, ch. 97-102; s. 921, ch. 2003-261; s. 29, ch. 2004-390; s. 7, ch. 2006-184; s. 8, ch. 2012-209.



626.261 - Conduct of examination.

626.261 Conduct of examination.—

(1) The applicant for license or the applicant for examination shall appear in person and personally take the examination for license at the time and place specified by the department or by a person designated by the department.

(2) The examination shall be conducted by an employee of the department or a person designated by the department for that purpose.

(3) The questions propounded shall be as prepared by the department, or by a person designated by the department for that purpose, consistent with the applicable provisions of this code.

(4) All examinations shall be given and graded in a fair and impartial manner and without unfair discrimination in favor of or against any particular applicant.

(5) The department may provide licensure examinations in Spanish. When determining whether it is in the public interest to allow the examination to be translated into and administered in Spanish, the department shall consider the percentage of the population who speak Spanish.

History.—s. 205, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 217, 807, 810, ch. 82-243; s. 7, ch. 85-208; ss. 25, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 922, ch. 2003-261; s. 30, ch. 2004-390; s. 8, ch. 2006-184; s. 6, ch. 2012-151; s. 12, ch. 2014-123.



626.266 - Printing of examinations or related materials to preserve examination security.

626.266 Printing of examinations or related materials to preserve examination security.—A contract let for the development, administration, or grading of examinations or related materials by the department pursuant to the various agent, customer representative, or adjuster licensing and examination provisions of this code may include the printing or furnishing of these examinations or related materials in order to preserve security. Any such contract shall be let as a contract for a contractual service pursuant to s. 287.057.

History.—s. 1, ch. 85-208; s. 79, ch. 87-224; s. 5, ch. 88-32; s. 32, ch. 90-268; ss. 37, 44, ch. 90-335; s. 15, ch. 98-199; s. 79, ch. 2003-1; s. 923, ch. 2003-261; s. 31, ch. 2004-390.

Note.—Former s. 283.422.



626.271 - Examination fee; determination, refund.

626.271 Examination fee; determination, refund.—

(1) Prior to being permitted to take an examination, each applicant who is subject to examination shall pay to the department or a person designated by the department an examination fee. A separate and additional examination fee shall be payable for each separate class of license applied for, notwithstanding that all such examinations are taken on the same date and at the same place.

(2) The fee for examination shall not be subject to refund.

History.—s. 206, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 170, 217, 807, 810, ch. 82-243; s. 8, ch. 85-208; ss. 26, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 924, ch. 2003-261; s. 32, ch. 2004-390.



626.281 - Reexamination.

626.281 Reexamination.—

(1) An applicant for license or examination who has:

(a) Taken an examination and failed to make a passing grade, or

(b) Failed to appear for the examination or to take or complete the examination at the time and place specified in the notice of the department,

may take additional examinations, after filing with the department or its designee an application for reexamination together with applicable fees. The failure of an applicant to pass an examination, to appear for the examination, or to take or complete the examination does not preclude the applicant from taking subsequent examinations.

(2) Applicants may not take an examination for a license type more than five times in a 12-month period.

(3) The department may require an individual whose license as an agent, customer representative, or adjuster has expired or been suspended to pass an examination before reinstating or relicensing the individual as to any class of license. The examination fee must be paid for each examination.

History.—s. 207, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 171, 217, 807, 810, ch. 82-243; s. 9, ch. 88-166; ss. 27, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 9, ch. 92-146; s. 16, ch. 98-199; s. 925, ch. 2003-261; s. 33, ch. 2004-390; s. 9, ch. 2006-184; s. 9, ch. 2012-209.



626.2815 - Continuing education requirements.

626.2815 Continuing education requirements.—

(1) The purpose of this section is to establish requirements and standards for continuing education courses for individuals licensed to solicit, sell, or adjust insurance in the state.

(2) Except as otherwise provided in this section, this section applies to individuals licensed to engage in the sale of insurance or adjustment of insurance claims in this state for all lines of insurance for which an examination is required for licensing and to each insurer, employer, or appointing entity, including, but not limited to, those created or existing pursuant to s. 627.351. This section does not apply to an individual who holds a license for the sale of any line of insurance for which an examination is not required by the laws of this state or who holds a limited license as a crop or hail and multiple-peril crop insurance agent. Licensees who are unable to comply with the continuing education requirements due to active duty in the military may submit a written request for a waiver to the department.

(3) Each licensee except a title insurance agent must complete a 5-hour update course every 2 years which is specific to the license held by the licensee. The course must be developed and offered by providers and approved by the department. The content of the course must address all lines of insurance for which examination and licensure are required and include the following subject areas: insurance law updates, ethics for insurance professionals, disciplinary trends and case studies, industry trends, premium discounts, determining suitability of products and services, and other similar insurance-related topics the department determines are relevant to legally and ethically carrying out the responsibilities of the license granted. A licensee who holds multiple insurance licenses must complete an update course that is specific to at least one of the licenses held. Except as otherwise specified, any remaining required hours of continuing education are elective and may consist of any continuing education course approved by the department under this section.

(a) Except as provided in paragraphs (b), (c), (d), (e), and (i), each licensee must also complete 19 hours of elective continuing education courses every 2 years.

(b) A licensee who has been licensed for 6 or more years must also complete a minimum of 15 hours of elective continuing education every 2 years.

(c) A licensee who has been licensed for 25 years or more and is a CLU or a CPCU or has a Bachelor of Science degree in risk management or insurance with evidence of 18 or more semester hours in insurance-related courses must also complete a minimum of 5 hours of elective continuing education courses every 2 years.

(d) An individual who holds a license as a customer representative, limited customer representative, motor vehicle physical damage and mechanical breakdown insurance agent, or an industrial fire insurance or burglary insurance agent and who is not a licensed life or health agent, must also complete a minimum of 5 hours of continuing education courses every 2 years.

(e) An individual subject to chapter 648 must complete the 5-hour update course and a minimum of 9 hours of elective continuing education courses every 2 years.

(f) Elective continuing education courses for public adjusters must be specifically designed for public adjusters and approved by the department. Notwithstanding this subsection, public adjusters for workers’ compensation insurance or health insurance are not required to take continuing education courses pursuant to this section.

(g) Excess hours accumulated during any 2-year compliance period may be carried forward to the next compliance period.

(h) An individual teaching an approved course of instruction or lecturing at any approved seminar and attending the entire course or seminar qualifies for the same number of classroom hours as would be granted to a person taking and successfully completing such course or seminar. Credit is limited to the number of hours actually taught unless a person attends the entire course or seminar. An individual who is an official of or employed by a governmental entity in this state and serves as a professor, instructor, or in another position or office, the duties and responsibilities of which are determined by the department to require monitoring and review of insurance laws or insurance regulations and practices, is exempt from this section.

(i) For compliance periods beginning on or after October 1, 2014, any person who holds a license as a title insurance agent must complete a minimum of 10 hours of continuing education credit every 2 years in title insurance and escrow management specific to this state and approved by the department, which shall include at least 3 hours of continuing education on the subject matter of ethics, rules, or compliance with state and federal regulations relating specifically to title insurance and closing services.

(4) Compliance with continuing education requirements is a condition precedent to the issuance, continuation, reinstatement, or renewal of any appointment subject to this section. However:

(a) An appointing entity, except one that appoints individuals who are employees or exclusive independent contractors of the appointing entity, may not require, directly or indirectly, as a condition of such appointment or the continuation of such appointment, the taking of an approved course or program by any appointee or potential appointee which is not of the appointee’s choosing.

(b) Any entity created or existing pursuant to s. 627.351 may require employees to take training of any type relevant to their employment but may not require appointees who are not employees to take any approved course or program unless the course or program deals solely with the appointing entity’s internal procedures or products or with subjects substantially unique to the appointing entity.

(5) For good cause shown, the department may grant an extension of time during which the requirements of this section may be completed, but such extension may not exceed 1 year.

(6) A nonresident licensee who must complete continuing education requirements in his or her home state may use the home state requirements to also meet this state’s continuing education requirements if the licensee’s home state recognizes reciprocity with this state’s continuing education requirements. A nonresident licensee whose home state does not have a continuing education requirement but is licensed for the same class of business in another state that has a continuing education requirement may comply with this section by furnishing proof of compliance with the other state’s requirement if that state has a reciprocal agreement with this state relative to continuing education. A nonresident licensee whose home state does not have such continuing education requirements, and who is not licensed as a nonresident licensee in a state that has continuing education requirements and reciprocates with this state, must meet the continuing education requirements of this state.

(7) The following courses may be completed in order to meet the elective continuing education course requirements:

(a) Any part of the Life Underwriter Training Council Life Course Curriculum: 24 hours; Health Course: 12 hours.

(b) Any part of the American College “CLU” diploma curriculum: 24 hours.

(c) Any part of the Insurance Institute of America’s program in general insurance: 12 hours.

(d) Any part of the American Institute for Property and Liability Underwriters’ Chartered Property Casualty Underwriter (CPCU) professional designation program: 24 hours.

(e) Any part of the Certified Insurance Counselor program: 21 hours.

(f) Any part of the Accredited Advisor in Insurance: 21 hours.

(g) In the case of title agents, completion of the Certified Land Closer (CLC) professional designation program and receipt of the designation: 24 hours.

(h) In the case of title agents, completion of the Certified Land Searcher (CLS) professional designation program and receipt of the designation: 24 hours.

(i) Any insurance-related course that is approved by the department and taught by an accredited college or university per credit hour granted: 12 hours.

(j) Any course, including courses relating to agency management or errors and omissions, developed or sponsored by an authorized insurer or recognized agents’ association or insurance trade association or an independent study program of instruction, subject to approval by the department, qualifies for the equivalency of the number of classroom hours assigned by the department. However, unless otherwise provided in this section, continuing education hours may not be credited toward meeting the requirements of this section unless the course is provided by classroom instruction or results in a monitored examination. A monitored examination is not required for:

1. An independent study program of instruction presented through interactive, online technology that the department determines has sufficient internal testing to validate the student’s full comprehension of the materials presented; or

2. An independent study program of instruction presented on paper or in printed material which imposes a final closed book examination that meets the requirements of the department’s rule for self-study courses. The examination may be taken without a proctor if the student presents to the provider a sworn affidavit certifying that the student did not consult any written materials or receive outside assistance of any kind or from any person, directly or indirectly, while taking the examination. If the student is an employee of an agency or corporate entity, the student’s supervisor or a manager or owner of the agency or corporate entity must also sign the sworn affidavit. If the student is self-employed, a sole proprietor, or a partner, or if the examination is administered online, the sworn affidavit must also be signed by a disinterested third party. The sworn affidavit must be received by the approved provider before reporting continuing education credits to the department.

(8) Each person or entity sponsoring a course for continuing education credit must furnish, within 21 days after completion of the course, in a form satisfactory to the department or its designee, a roster showing the name and license number of all persons successfully completing such course and requesting credit.

(9) The department may immediately terminate or refuse to renew the appointment of an agent or adjuster who has been notified by the department that his or her continuing education requirements have not been certified, unless the agent or adjuster has been granted an extension or waiver by the department. The department may not issue a new appointment of the same or similar type to a licensee who was denied a renewal appointment for failing to complete continuing education as required until the licensee completes his or her continuing education requirement.

(10) The department may contract services relative to the administration of the continuing education program to a private entity. The contract shall be procured as a contractual service pursuant to s. 287.057.

History.—ss. 1, 2, ch. 89-210; ss. 28, 207, ch. 90-363; s. 58, ch. 91-108; s. 10, ch. 91-296; s. 4, ch. 91-429; s. 10, ch. 92-146; s. 8, ch. 92-318; s. 1, ch. 96-377; s. 1723, ch. 97-102; s. 1, ch. 2000-297; ss. 13, 52, ch. 2002-206; s. 926, ch. 2003-261; s. 28, ch. 2003-267; s. 21, ch. 2003-281; s. 15, ch. 2004-374; s. 11, ch. 2005-257; s. 16, ch. 2007-1; s. 26, ch. 2008-220; s. 3, ch. 2008-237; s. 1, ch. 2010-61; s. 46, ch. 2010-175; s. 1, ch. 2012-206; ss. 10, 11, ch. 2012-209; ss. 101, 102, ch. 2013-15; s. 23, ch. 2015-3.



626.2816 - Regulation of continuing education for licensees, course providers, instructors, school officials, and monitor groups.

626.2816 Regulation of continuing education for licensees, course providers, instructors, school officials, and monitor groups.—

(1) Continuing education course providers, instructors, school officials, and monitor groups must be approved by the department before offering continuing education courses pursuant to s. 626.2815 or s. 626.869.

(2) The department shall adopt rules establishing standards for the approval, regulation, and operation of the continuing education programs and for the discipline of licensees, course providers, instructors, school officials, and monitor groups. The standards must be designed to ensure that such course providers, instructors, school officials, and monitor groups have the knowledge, competence, and integrity to fulfill the educational objectives of ss. 626.2815, 626.869, 648.385, and 648.386.

(3) The department shall adopt rules establishing a process by which compliance with the continuing education requirements of ss. 626.2815, 626.869, 648.385, and 648.386 can be determined, the establishment of a continuing education compliance period for licensees, and forms necessary to implement such a process.

History.—s. 1, ch. 98-103; s. 29, ch. 2003-267; s. 22, ch. 2003-281.



626.2817 - Regulation of course providers, instructors, and school officials involved in prelicensure education for insurance agents and other licensees.

626.2817 Regulation of course providers, instructors, and school officials involved in prelicensure education for insurance agents and other licensees.—

(1) Any course provider, instructor, or school official must be approved by and registered with the department before offering prelicensure education courses for insurance agents and other licensees.

(2) The department shall adopt rules establishing standards for the approval, registration, discipline, or removal from registration of course providers, instructors, and school officials. The standards must be designed to ensure that such persons have the knowledge, competence, and integrity to fulfill the educational objectives of the prelicensure requirements of this chapter and chapter 648 and to assure that insurance agents and licensees are competent to engage in the activities authorized under the license.

(3) A course provider shall not grant completion credit to any student who has not completed at least 75 percent of the required course hours of a department-approved prelicensure course.

(4) The department shall adopt rules to establish a process for determining compliance with the prelicensure requirements of this chapter and chapter 648. The department shall adopt rules prescribing the forms necessary to administer the prelicensure requirements.

History.—s. 6, ch. 2000-370; s. 927, ch. 2003-261; s. 30, ch. 2003-267; s. 23, ch. 2003-281; s. 34, ch. 2004-390; s. 5, ch. 2015-180.



626.291 - Examination results; denial, issuance of license.

626.291 Examination results; denial, issuance of license.—

(1) Within 30 days after the applicant has completed any examination required under s. 626.221, the department or its designee shall provide a score report; and, if it finds that the applicant has received a passing grade, the department shall within such period notify the applicant and issue and transmit the license to which such examination related. If it finds that the applicant did not make a passing grade on the examination for a particular license, the department or its designee shall within this period provide notice to the applicant to that effect and of its denial of the license. For those applicants who have completed the examination and received a passing grade prior to submitting the license application, the department shall promptly issue the license applied for as soon as the department approves the application.

(2) As to an applicant for a license for which no examination is required, the department shall promptly issue the license applied for as soon as it has approved the application.

(3) A passing grade on an examination is valid for a period of 1 year. The department shall not issue a license to an applicant based on an examination taken more than 1 year prior to the date that an application for license is filed.

History.—s. 208, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 172, 217, 807, 810, ch. 82-243; s. 18, ch. 82-386; s. 64, ch. 89-360; ss. 29, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 928, ch. 2003-261; s. 35, ch. 2004-390; s. 10, ch. 2006-184.



626.292 - Transfer of license from another state.

626.292 Transfer of license from another state.—

(1) An individual licensed in good standing in another state may apply to the department to have the license transferred to this state to obtain a resident agent or all-lines adjuster license for the same lines of authority covered by the license in the other state.

(2) To qualify for a license transfer, an individual applicant must meet the following requirements:

(a) The individual must become a resident of this state.

(b) The individual must have been licensed in another state for a minimum of 1 year immediately preceding the date the individual became a resident of this state.

(c) The individual must submit a completed application for this state which is received by the department within 90 days after the date the individual became a resident of this state, along with payment of the applicable fees set forth in s. 624.501 and submission of the following documents:

1. A certification issued by the appropriate official of the applicant’s home state identifying the type of license and lines of authority under the license and stating that, at the time the license from the home state was canceled, the applicant was in good standing in that state or that the state’s Producer Database records, maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries, indicate that the agent or all-lines adjuster is or was licensed in good standing for the line of authority requested.

2. A set of the applicant’s fingerprints in accordance with s. 626.171(4).

(d) The individual must satisfy prelicensing education requirements in this state, unless the completion of prelicensing education requirements was a prerequisite for licensure in the other state and the prelicensing education requirements in the other state are substantially equivalent to the prelicensing requirements of this state as determined by the department. This paragraph does not apply to all-lines adjusters.

(e) The individual must satisfy the examination requirement under s. 626.221, unless exempted.

(3) An applicant satisfying the requirements for a license transfer under subsection (2) shall be approved for licensure in this state unless the department finds that grounds exist under s. 626.611 or s. 626.621 for refusal, suspension, or revocation of a license.

History.—s. 14, ch. 2002-206; s. 929, ch. 2003-261; s. 12, ch. 2005-257; s. 12, ch. 2012-209.



626.301 - Form and contents of licenses, in general.

626.301 Form and contents of licenses, in general.—Each license issued by the department shall be in such form as the department may designate and contain the licensee’s name, lines of authority the licensee is authorized to transact, the licensee’s personal identification number, the date of issuance, and any other information the department deems necessary to fully identify the licensee and the authority being granted. The department may by rule require photographs of applicants as a part of the licensing process.

History.—s. 209, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 173, 217, 807, 810, ch. 82-243; s. 19, ch. 82-386; ss. 30, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 15, ch. 2002-206; s. 930, ch. 2003-261; s. 36, ch. 2004-390.



626.311 - Scope of license.

626.311 Scope of license.—

(1) Except as to personal lines agents and limited licenses, a general lines agent or customer representative shall qualify for all property, marine, casualty, and surety lines except bail bonds which require a separate license under chapter 648. The license of a general lines agent also covers health insurance. The license of a customer representative shall provide, in substance, that it covers all of such classes of insurance that his or her appointing general lines agent or agency is currently so authorized to transact under the general lines agent’s license and appointments. No such license shall be issued limited to particular classes of insurance except for bail bonds which require a separate license under chapter 648 or for personal lines agents. Personal lines agents are limited to transacting business related to property and casualty insurance sold to individuals and families for noncommercial purposes.

(2) Except with respect to a limited license as a credit insurance agent, the license of a life agent covers all classes of life insurance business.

(3) Except with respect to a limited license as a travel insurance agent, the license of a health agent covers all kinds of health insurance and such license may not be limited to a particular class of health insurance.

(4) No agent licensee shall transact or attempt to transact under his or her license any line of insurance for which he or she does not have currently in force of record with the department an appointment by an authorized insurer.

(5) At any time while a license is in force, an insurer may apply to the department on behalf of the licensee for an appointment. Upon receipt of the appointment application and appointment taxes and fees, the department may issue the additional appointment without further investigation concerning the applicant.

(6) An agent who appoints his or her license as an unaffiliated insurance agent may not hold an appointment from an insurer for any license he or she holds; transact, solicit, or service an insurance contract on behalf of an insurer; interfere with commissions received or to be received by an insurer-appointed insurance agent or an insurance agency contracted with or employing insurer-appointed insurance agents; or receive compensation or any other thing of value from an insurer, an insurer-appointed insurance agent, or an insurance agency contracted with or employing insurer-appointed insurance agents for any transaction or referral occurring after the date of appointment as an unaffiliated insurance agent. An unaffiliated insurance agent may continue to receive commissions on sales that occurred before the date of appointment as an unaffiliated insurance agent if the receipt of such commissions is disclosed when making recommendations or evaluating products for a client that involve products of the entity from which the commissions are received.

(7) The department may contract with other persons to administer the appointment process.

History.—s. 210, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; s. 68, ch. 82-175; ss. 174, 217, 807, 810, ch. 82-243; s. 20, ch. 82-386; s. 87, ch. 83-216; ss. 31, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 221, ch. 97-102; s. 17, ch. 98-199; s. 31, ch. 2003-267; s. 24, ch. 2003-281; s. 19, ch. 2004-374; s. 13, ch. 2012-209; s. 13, ch. 2014-123; s. 6, ch. 2015-180.



626.321 - Limited licenses.

626.321 Limited licenses.—

(1) The department shall issue to a qualified applicant a license as agent authorized to transact a limited class of business in any of the following categories of limited lines insurance:

(a) Motor vehicle physical damage and mechanical breakdown insurance.—License covering insurance against only the loss of or damage to a motor vehicle that is designed for use upon a highway, including trailers and semitrailers designed for use with such vehicles. Such license also covers insurance against the failure of an original or replacement part to perform any function for which it was designed. A licensee under this paragraph may not hold a license as an agent for any other or additional kind or class of insurance coverage except a limited license for credit insurance as provided in paragraph (e). Effective October 1, 2012, all licensees holding such limited license and appointment may renew the license and appointment, but no new or additional licenses may be issued pursuant to this paragraph, and a licensee whose limited license under this paragraph has been terminated, suspended, or revoked may not have such license reinstated.

(b) Industrial fire insurance or burglary insurance.—License covering only industrial fire insurance or burglary insurance. The applicant for such a license must pass a written examination covering such insurance. A licensee under this paragraph may not hold a license as an agent for any other or additional kind or class of insurance coverage except for life insurance and health insurance.

(c) Travel insurance.—License covering only policies and certificates of travel insurance which are subject to review by the office. Policies and certificates of travel insurance may provide coverage for risks incidental to travel, planned travel, or accommodations while traveling, including, but not limited to, accidental death and dismemberment of a traveler; trip or event cancellation, interruption, or delay; loss of or damage to personal effects or travel documents; damages to travel accommodations; baggage delay; emergency medical travel or evacuation of a traveler; or medical, surgical, and hospital expenses related to an illness or emergency of a traveler. Such policy or certificate may be issued for terms longer than 90 days, but, other than a policy or certificate providing coverage for air ambulatory services only, each policy or certificate must be limited to coverage for travel or use of accommodations of no longer than 90 days. The license may be issued only:

1. To a full-time salaried employee of a common carrier or a full-time salaried employee or owner of a transportation ticket agency and may authorize the sale of such ticket policies only in connection with the sale of transportation tickets, or to the full-time salaried employee of such an agent. Such policy may not be for more than 48 hours or more than the duration of a specified one-way trip or round trip.

2. To an entity or individual that is:

a. The developer of a timeshare plan that is the subject of an approved public offering statement under chapter 721;

b. An exchange company operating an exchange program approved under chapter 721;

c. A managing entity operating a timeshare plan approved under chapter 721;

d. A seller of travel as defined in chapter 559; or

e. A subsidiary or affiliate of any of the entities described in sub-subparagraphs a.-d.

3. To a full-time salaried employee of a licensed general lines agent or a business entity that offers travel planning services if insurance sales activities authorized by the license are in connection with, and incidental to, travel.

a. A license issued to a business entity that offers travel planning services must encompass each office, branch office, or place of business making use of the entity’s business name in order to offer, solicit, and sell insurance pursuant to this paragraph.

b. The application for licensure must list the name, address, and phone number for each office, branch office, or place of business that is to be covered by the license. The licensee shall notify the department of the name, address, and phone number of any new location that is to be covered by the license before the new office, branch office, or place of business engages in the sale of insurance pursuant to this paragraph. The licensee shall notify the department within 30 days after the closing or terminating of an office, branch office, or place of business. Upon receipt of the notice, the department shall delete the office, branch office, or place of business from the license.

c. A licensed and appointed entity is directly responsible and accountable for all acts of the licensee’s employees and parties with whom the licensee has entered into a contractual agreement to offer travel insurance.

A licensee shall require each individual who offers policies or certificates under subparagraph 2. or subparagraph 3. to receive initial training from a general lines agent or an insurer authorized under chapter 624 to transact insurance within this state. For an entity applying for a license as a travel insurance agent, the fingerprinting requirement of this section applies only to the president, secretary, and treasurer and to any other officer or person who directs or controls the travel insurance operations of the entity.

(d) Motor vehicle rental insurance.—

1. License covering only insurance of the risks set forth in this paragraph when offered, sold, or solicited with and incidental to the rental or lease of a motor vehicle and which applies only to the motor vehicle that is the subject of the lease or rental agreement and the occupants of the motor vehicle:

a. Excess motor vehicle liability insurance providing coverage in excess of the standard liability limits provided by the lessor in the lessor’s lease to a person renting or leasing a motor vehicle from the licensee’s employer for liability arising in connection with the negligent operation of the leased or rented motor vehicle.

b. Insurance covering the liability of the lessee to the lessor for damage to the leased or rented motor vehicle.

c. Insurance covering the loss of or damage to baggage, personal effects, or travel documents of a person renting or leasing a motor vehicle.

d. Insurance covering accidental personal injury or death of the lessee and any passenger who is riding or driving with the covered lessee in the leased or rented motor vehicle.

2. Insurance under a motor vehicle rental insurance license may be issued only if the lease or rental agreement is for no more than 60 days, the lessee is not provided coverage for more than 60 consecutive days per lease period, and the lessee is given written notice that his or her personal insurance policy providing coverage on an owned motor vehicle may provide coverage of such risks and that the purchase of the insurance is not required in connection with the lease or rental of a motor vehicle. If the lease is extended beyond 60 days, the coverage may be extended one time only for a period not to exceed an additional 60 days. Insurance may be provided to the lessee as an additional insured on a policy issued to the licensee’s employer.

3. The license may be issued only to the full-time salaried employee of a licensed general lines agent or to a business entity that offers motor vehicles for rent or lease if insurance sales activities authorized by the license are in connection with and incidental to the rental or lease of a motor vehicle.

a. A license issued to a business entity that offers motor vehicles for rent or lease encompasses each office, branch office, employee, authorized representative located at a designated branch, or place of business making use of the entity’s business name in order to offer, solicit, and sell insurance pursuant to this paragraph.

b. The application for licensure must list the name, address, and phone number for each office, branch office, or place of business that is to be covered by the license. The licensee shall notify the department of the name, address, and phone number of any new location that is to be covered by the license before the new office, branch office, or place of business engages in the sale of insurance pursuant to this paragraph. The licensee must notify the department within 30 days after closing or terminating an office, branch office, or place of business. Upon receipt of the notice, the department shall delete the office, branch office, or place of business from the license.

c. A licensed and appointed entity is directly responsible and accountable for all acts of the licensee’s employees.

(e) Credit insurance.—License covering credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection (GAP) insurance, and any other form of insurance offered in connection with an extension of credit which is limited to partially or wholly extinguishing a credit obligation that the department determines should be designated a form of limited line credit insurance. Effective October 1, 2012, all valid licenses held by persons for any of the lines of insurance listed in this paragraph shall be converted to a credit insurance license. Licensees who wish to obtain a new license reflecting such change must request a duplicate license and pay a $5 fee as specified in s. 624.501(15). The license may be issued only to an individual employed by a life or health insurer as an officer or other salaried or commissioned representative, to an individual employed by or associated with a lending or financial institution or creditor, or to a lending or financial institution or creditor, and may authorize the sale of such insurance only with respect to borrowers or debtors of such lending or financing institution or creditor. However, only the individual or entity whose tax identification number is used in receiving or is credited with receiving the commission from the sale of such insurance shall be the licensed agent of the insurer. No individual while so licensed shall hold a license as an agent as to any other or additional kind or class of life or health insurance coverage.

(f) Crop hail and multiple-peril crop insurance.—License for insurance covering crops subject to unfavorable weather conditions, fire or lightening, flood, hail, insect infestation, disease, or other yield-reducing conditions or perils which is provided by the private insurance market, or which is subsidized by the Federal Group Insurance Corporation including multi-peril crop insurance. Notwithstanding any other provision of law, the limited license may be issued to a bona fide salaried employee of an association chartered under the Farm Credit Act of 1971, 12 U.S.C. ss. 2001 et seq., who satisfactorily completes the examination prescribed by the department pursuant to s. 626.241(5). The agent must be appointed by, and his or her limited license requested by, a licensed general lines agent. All business transacted by the agent must be on behalf of, in the name of, and countersigned by the agent by whom he or she is appointed. Sections 626.561 and 626.748, relating to records, apply to all business written pursuant to this section. The licensee may be appointed by and licensed for only one general lines agent or agency.

(g) In-transit and storage personal property insurance.— License for insurance covering only personal property not held for resale, covering the risks of transportation or storage in rented or leased motor vehicles, trailers, or self-service storage facilities as defined in s. 83.803. Such license may be issued, without examination, only to employees or authorized representatives of lessors who rent or lease motor vehicles, trailers, or self-service storage facilities and who are authorized by an insurer to issue certificates or other evidences of insurance to lessees of such motor vehicles, trailers, or self-service storage facilities under an insurance policy issued to the lessor. A person licensed under this paragraph must give a prospective purchaser of in-transit or storage personal property insurance written notice that his or her homeowner’s policy may provide coverage for the loss of personal property and that the purchase of such insurance is not required under the lease terms.

(h) Portable electronics insurance.—License for property insurance or inland marine insurance that covers only loss, theft, mechanical failure, malfunction, or damage for portable electronics.

1. The license may be issued only to:

a. Employees or authorized representatives of a licensed general lines agent; or

b. The lead business location of a retail vendor that sells portable electronics insurance. The lead business location must have a contractual relationship with a general lines agent.

2. Employees or authorized representatives of a licensee under subparagraph 1. may sell or offer for sale portable electronics coverage without being subject to licensure as an insurance agent if:

a. Such insurance is sold or offered for sale at a licensed location or at one of the licensee’s branch locations if the branch location is appointed by the licensed lead business location or its appointing insurers;

b. The insurer issuing the insurance directly supervises or appoints a general lines agent to supervise the sale of such insurance, including the development of a training program for the employees and authorized representatives of vendors that are directly engaged in the activity of selling or offering the insurance; and

c. At each location where the insurance is offered, brochures or other written materials that provide the information required by this subparagraph are made available to all prospective customers. The brochures or written materials may include information regarding portable electronics insurance, service warranty agreements, or other incidental services or benefits offered by a licensee.

3. Individuals not licensed to sell portable electronics insurance may not be paid commissions based on the sale of such coverage. However, a licensee who uses a compensation plan for employees and authorized representatives which includes supplemental compensation for the sale of noninsurance products, in addition to a regular salary or hourly wages, may include incidental compensation for the sale of portable electronics insurance as a component of the overall compensation plan.

4. Brochures or other written materials related to portable electronics insurance must:

a. Disclose that such insurance may duplicate coverage already provided by a customer’s homeowners insurance policy, renters insurance policy, or other source of coverage;

b. State that enrollment in insurance coverage is not required in order to purchase or lease portable electronics or services;

c. Summarize the material terms of the insurance coverage, including the identity of the insurer, the identity of the supervising entity, the amount of any applicable deductible and how it is to be paid, the benefits of coverage, and key terms and conditions of coverage, such as whether portable electronics may be repaired or replaced with similar make and model reconditioned or nonoriginal manufacturer parts or equipment;

d. Summarize the process for filing a claim, including a description of how to return portable electronics and the maximum fee applicable if the customer fails to comply with equipment return requirements; and

e. State that an enrolled customer may cancel coverage at any time and that the person paying the premium will receive a refund of any unearned premium.

5. A licensed and appointed general lines agent is not required to obtain a portable electronics insurance license to offer or sell portable electronics insurance at locations already licensed as an insurance agency, but may apply for a portable electronics insurance license for branch locations not otherwise licensed to sell insurance.

6. A portable electronics license authorizes the sale of individual policies or certificates under a group or master insurance policy. The license also authorizes the sale of service warranty agreements covering only portable electronics to the same extent as if licensed under s. 634.419 or s. 634.420.

7. A licensee may bill and collect the premium for the purchase of portable electronics insurance provided that:

a. If the insurance is included with the purchase or lease of portable electronics or related services, the licensee clearly and conspicuously discloses that insurance coverage is included with the purchase. Disclosure of the stand-alone cost of the premium for same or similar insurance must be made on the customer’s bill and in any marketing materials made available at the point of sale. If the insurance is not included, the charge to the customer for the insurance must be separately itemized on the customer’s bill.

b. Premiums are incidental to other fees collected, are maintained in a manner that is readily identifiable, and are accounted for and remitted to the insurer or supervising entity within 60 days of receipt. Licensees are not required to maintain such funds in a segregated account.

c. All funds received by a licensee from an enrolled customer for the sale of the insurance are considered funds held in trust by the licensee in a fiduciary capacity for the benefit of the insurer. Licensees may receive compensation for billing and collection services.

8. Notwithstanding any other provision of law, the terms for the termination or modification of coverage under a policy of portable electronics insurance are those set forth in the policy.

9. Notice or correspondence required by the policy, or otherwise required by law, may be provided by electronic means if the insurer or licensee maintains proof that the notice or correspondence was sent. Such notice or correspondence may be sent on behalf of the insurer or licensee by the general lines agent appointed by the insurer to supervise the administration of the program. For purposes of this subparagraph, an enrolled customer’s provision of an electronic mail address to the insurer or licensee is deemed to be consent to receive notices and correspondence by electronic means if a conspicuously located disclosure is provided to the customer indicating the same.

10. The provisions of this chapter requiring submission of fingerprints do not apply to licenses issued to qualified entities under this paragraph.

11. A branch location that sells portable electronics insurance may, in lieu of obtaining an appointment from an insurer or warranty association, obtain a single appointment from the associated lead business location licensee and pay the prescribed appointment fee under s. 624.501 if the lead business location has a single appointment from each insurer or warranty association represented and such appointment applies to the lead business location and all of its branch locations. Branch location appointments shall be renewed 24 months after the initial appointment date of the lead business location and every 24 months thereafter. Notwithstanding s. 624.501, the renewal fee applicable to such branch location appointments is $30 per appointment.

12. For purposes of this paragraph:

a. “Branch location” means any physical location in this state at which a licensee offers its products or services for sale.

b. “Portable electronics” means personal, self-contained, easily carried by an individual, battery-operated electronic communication, viewing, listening, recording, gaming, computing or global positioning devices, including cell or satellite phones, pagers, personal global positioning satellite units, portable computers, portable audio listening, video viewing or recording devices, digital cameras, video camcorders, portable gaming systems, docking stations, automatic answering devices, and other similar devices and their accessories, and service related to the use of such devices.

c. “Portable electronics transaction” means the sale or lease of portable electronics or a related service, including portable electronics insurance.

(2) An entity applying for a license under this section is required to:

(a) Submit only one application for a license under s. 626.171. The requirements of s. 626.171(4) shall only apply to the officers and directors of the entity submitting the application.

(b) Obtain a license for each office, branch office, or place of business making use of the entity’s business name by applying to the department for the license on a simplified application form developed by rule of the department for this purpose.

(c) Pay the applicable fees for a license as prescribed in s. 624.501, be appointed under s. 626.112, and pay the prescribed appointment fee under s. 624.501. A licensed and appointed entity shall be directly responsible and accountable for all acts of the licensee’s employees.

(3) The limitations of any license issued under this section shall be expressed therein. The licensee shall have a separate and additional appointment as to each insurer represented.

(4) Except as otherwise expressly provided, a person applying for or holding a limited license is subject to the same applicable requirements and responsibilities that apply to general lines agents in general if licensed as to motor vehicle physical damage and mechanical breakdown insurance, industrial fire insurance or burglary insurance, motor vehicle rental insurance, credit insurance, crop hail and multiple-peril crop insurance, in-transit and storage personal property insurance, or portable electronics insurance; or as apply to life agents or health agents in general, as applicable, if licensed as to travel insurance.

(5) Nothing in this section shall permit the sale of an insurance policy or certificate for any limited class of business in a category identified under subsection (1) by a person or entity other than an insurance policy or certificate offered by an authorized insurer in this state or an eligible surplus lines insurer in this state.

History.—s. 211, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 4, ch. 79-156; s. 1, ch. 80-149; ss. 1, 7, ch. 80-387; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 175, 217, 807, 810, ch. 82-243; s. 21, ch. 82-386; s. 1, ch. 83-54; s. 1, ch. 84-88; s. 1, ch. 85-112; s. 1, ch. 86-274; s. 1, ch. 87-206; s. 1, ch. 88-197; ss. 32, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 222, ch. 97-102; s. 5, ch. 97-214; s. 9, ch. 97-292; s. 18, ch. 98-199; s. 21, ch. 99-3; s. 38, ch. 99-7; ss. 1, 11, ch. 99-204; s. 5, ch. 99-388; s. 1, ch. 2001-111; s. 2, ch. 2002-84; ss. 16, 53, ch. 2002-206; s. 80, ch. 2003-1; s. 1, ch. 2003-266; s. 32, ch. 2003-267; s. 25, ch. 2003-281; s. 8, ch. 2004-370; s. 25, ch. 2004-374; s. 153, ch. 2004-390; s. 1, ch. 2005-195; s. 13, ch. 2005-257; s. 2, ch. 2007-76; s. 41, ch. 2011-194; s. 7, ch. 2012-151; s. 14, ch. 2012-209; s. 14, ch. 2014-123.



626.322 - License, appointment; certain military installations.

626.322 License, appointment; certain military installations.—A natural person, not a resident of this state, may be licensed and appointed to represent an authorized life insurer domiciled in this state or an authorized foreign life insurer which maintains a regional home office in this state, provided such person represents such insurer exclusively at a United States military installation located in a foreign country. The department may, upon request of the applicant and the insurer on application forms furnished by the department and upon payment of fees as prescribed in s. 624.501, issue a license and appointment to such person. By authorizing the effectuation of an appointment for a license, the insurer is thereby certifying to the department that the applicant has the necessary training to hold himself or herself out as a life insurance representative, and the insurer shall further certify that it is willing to be bound by the acts of such applicant within the scope of his or her employment. Appointments shall be continued as prescribed in s. 626.381 and upon payment of a fee as prescribed in s. 624.501, unless sooner terminated. Such fees received shall be credited to the Insurance Regulatory Trust Fund as provided for in s. 624.523.

History.—s. 1, ch. 65-545; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 176, 217, 807, 810, ch. 82-243; s. 22, ch. 82-386; ss. 33, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 223, ch. 97-102; s. 931, ch. 2003-261; s. 33, ch. 2003-267; s. 26, ch. 2003-281.



626.331 - Number of appointments permitted or required.

626.331 Number of appointments permitted or required.—

(1) Except as otherwise expressly provided in this code, the same individual may at any one time hold any and all categories of appointments as to which he or she has qualified and been licensed under this code.

(2) An agent shall be required to have a separate appointment as to each insurer by whom he or she is appointed as an agent. An agent must appoint himself or herself before performing the functions of a viatical settlement broker.

(3) The department may issue a single appointment covering both life and health insurances to an individual licensed as to both such kinds of insurance and appointed as agent as to both such kinds by the same insurer.

(4) If requested in writing by the applicant or payor entitled thereto within 60 days after the denial or disapproval of an appointment, the department shall refund to the applicant or payor entitled thereto any state and county taxes received by it in connection with the application for the appointment. The appointment fee is not subject to refund. No refund shall be made under any circumstances after issuance of an appointment. No refund shall be made if the applicable appointment year has commenced before receipt by the department of the request for cancellation of the appointment and refund.

(5) A title agent or title agency license must be limited to selling title insurance only for the appointing title insurer or insurers.

History.—s. 212, ch. 59-205; s. 1, ch. 63-17; ss. 13, 35, ch. 69-106; s. 1, ch. 71-57; s. 2, ch. 72-34; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 177, 217, 807, 810, ch. 82-243; s. 9, ch. 85-208; ss. 34, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 9, ch. 92-318; s. 224, ch. 97-102; s. 19, ch. 98-199; s. 10, ch. 2005-237.



626.341 - Additional appointments; general lines, life, and health agents.

626.341 Additional appointments; general lines, life, and health agents.—

(1) At any time while a licensee’s license is in force, an insurer may apply to the department or person designated by the department to administer the appointment process on behalf of a licensee for an additional appointment as general lines agent or life or health agent for an additional insurer or insurers. The application for appointment shall set forth all information the department may require. Upon receipt of the appointment and payment of the applicable appointment taxes and fees, the department may issue the additional appointment without, in its discretion, further investigation concerning the applicant.

(2) A life or health agent with an appointment in force may solicit applications for policies of insurance on behalf of an insurer with respect to which he or she is not an appointed life or health agent, unless otherwise provided by contract, if such agent simultaneously with the submission to such insurer of the application for insurance solicited by him or her requests the insurer to appoint him or her as agent. However, no commissions shall be paid by such insurer to the agent until such time as an additional appointment with respect to such insurer has been received by the department or person designated by the department to administer the appointment process pursuant to the provisions of subsection (1).

History.—s. 213, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 72-34; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 7, 10, ch. 80-341; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 178, 217, 807, 810, ch. 82-243; s. 10, ch. 85-208; ss. 35, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 225, ch. 97-102; s. 34, ch. 2003-267; s. 27, ch. 2003-281.



626.342 - Furnishing supplies to unlicensed agent prohibited; civil liability.

626.342 Furnishing supplies to unlicensed agent prohibited; civil liability.—

(1) An insurer, a managing general agent, an insurance agency, or an agent, directly or through a representative, may not furnish to an agent any blank forms, applications, stationery, or other supplies to be used in soliciting, negotiating, or effecting contracts of insurance on its behalf unless such blank forms, applications, stationery, or other supplies relate to a class of business for which the agent is licensed and appointed, whether for that insurer or another insurer.

(2) An insurer, general agent, insurance agency, or agent who furnishes any of the supplies specified in subsection (1) to an agent or prospective agent not appointed to represent the insurer and who accepts from or writes any insurance business for such agent or agency is subject to civil liability to an insured of such insurer to the same extent and manner as if such agent or prospective agent had been appointed or authorized by the insurer or such agent to act on its or his or her behalf. The provisions of this subsection do not apply to insurance risk apportionment plans under s. 627.351.

(3) This section does not apply to the placing of surplus lines business under the provisions of ss. 626.913-626.937.

History.—ss. 8, 10, ch. 80-341; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 179, 217, 807, 810, ch. 82-243; s. 1, ch. 84-75; ss. 36, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 226, ch. 97-102; s. 20, ch. 98-199; s. 14, ch. 2005-257; s. 15, ch. 2012-209.



626.371 - Payment of fees, taxes for appointment period without appointment.

626.371 Payment of fees, taxes for appointment period without appointment.—

(1) All initial appointments shall be submitted to the department on a monthly basis no later than 45 days after the date of appointment and become effective on the date requested on the appointment form.

(2) If, upon application and qualification for an initial or renewal appointment and such investigation as the department may make, it appears to the department that an individual who was formerly licensed or is currently licensed but not properly appointed to represent an insurer or employer and who has been actively engaged or is currently actively engaged as such an appointee, but without being appointed as required, the department may, if it finds that such failure to be appointed was an inadvertent error on the part of the insurer or employer so represented, nevertheless issue or authorize the issuance of the appointment as applied for but subject to the condition that, before the appointment is issued, all fees and taxes which would have been due had the applicant been so appointed during such current and prior periods, with applicable fees pursuant to s. 624.501 for such current and prior periods of appointment, shall be paid to the department.

(3)(a) Failure to notify the department within the required time period shall result in the appointing entity being assessed a delinquent fee of $250 per appointee. Delinquent fees shall be paid by the appointing entity and may not be charged to the appointee.

(b) Failure to timely renew an appointment by an appointing entity prior to the expiration date of the appointment shall result in the appointing entity being assessed late filing, continuation, and reinstatement fees as prescribed in s. 624.501. Such fees must be paid by the appointing entity and cannot be charged back to the appointee.

History.—s. 216, ch. 59-205; s. 9, ch. 65-269; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 182(1st), 217, 807, 810, ch. 82-243; ss. 38, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 933, ch. 2003-261; s. 35, ch. 2003-267; s. 28, ch. 2003-281; s. 107, ch. 2004-5; s. 37, ch. 2004-390.



626.381 - Renewal, continuation, reinstatement, or termination of appointment.

626.381 Renewal, continuation, reinstatement, or termination of appointment.—

(1) The appointment of an appointee continues in force until suspended, revoked, or otherwise terminated, but is subject to a renewal request filed by the appointing entity in the appointee’s birth month as to natural persons or the month the original appointment was issued as to entities and every 24 months thereafter, accompanied by payment of the renewal appointment fee and taxes as prescribed in s. 624.501.

(2) Each appointing entity shall file with the department the lists, statements, and information as to appointees whose appointments are being renewed or terminated, accompanied by payment of the applicable renewal fees and taxes as prescribed in s. 624.501, by a date set forth by the department following the month during which the appointments will expire.

(3) Renewal of an appointment which is received by the department or person designated by the department to administer the appointment process prior to the expiration of an appointment in the licensee’s birth month or license issue date, whichever applies, may be renewed by the department without penalty and shall be effective as of the first day of the month succeeding the month in which the appointment would have expired.

(4) Renewal of an appointment which is received by the department or person designated by the department to administer the appointment process after the renewal date may be accepted and effectuated by the department in its discretion if the appointment, late filing, continuation, and reinstatement fee accompanies the renewal request pursuant to s. 624.501. Late filing fees shall be paid by the appointing entity and may not be charged to the appointee.

(5) The appointment issued to any such appointee shall remain in effect for as long as the appointment represented thereby continues in force as provided in this section.

(6) An appointing entity may require an appointee to attend training and education programs of the appointing entity in order for the appointee to receive a new appointment or maintain an existing appointment. However, an appointing entity may not require, directly or indirectly, any appointee to attend any training programs that are wholly or partially approved for general continuing education credit as provided in s. 626.2815.

(7) Each appointing entity may appoint only those persons who have met the continuing education requirements of the license necessary for such appointment as provided in s. 626.2815. However, an appointing entity may not make or allow, directly or indirectly, the appointment of any appointee or potential appointee to be contingent, in whole or in part, on any appointee’s attendance at any course that is approved, in whole or in part, for continuing education credit pursuant to s. 626.2815.

(8) This section does not apply to temporary licenses.

(9) The department may adopt rules to implement this section.

History.—s. 217, ch. 59-205; s. 10, ch. 65-269; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 181(2nd), 217, 807, 810, ch. 82-243; ss. 39, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 11, ch. 92-146; s. 934, ch. 2003-261; s. 36, ch. 2003-267; s. 29, ch. 2003-281; s. 38, ch. 2004-390; s. 27, ch. 2008-220; s. 16, ch. 2012-209.



626.382 - Continuation, expiration of license; insurance agencies.

626.382 Continuation, expiration of license; insurance agencies.—The license of an insurance agency shall continue in force until canceled, suspended, or revoked or until it is otherwise terminated or expires by operation of law.

History.—ss. 182(2nd), 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 15, ch. 2005-257; s. 15, ch. 2014-123.



626.431 - Effect of expiration of license and appointment.

626.431 Effect of expiration of license and appointment.—

(1) Upon the expiration of any person’s appointment, as provided in s. 626.381, the person shall be without any authority conferred by the appointment and shall not engage or attempt to engage in any activity requiring an appointment.

(2) When a licensee’s last appointment for a particular class of insurance has been terminated or not renewed, the department must notify the licensee that his or her eligibility for appointment as such an appointee will expire unless he or she is appointed prior to expiration of the 48-month period referred to in subsection (3).

(3) An individual who fails to maintain an appointment with an appointing entity writing the class of business listed on his or her license during any 48-month period shall not be granted an appointment for that class of insurance until he or she qualifies as a first-time applicant.

History.—s. 222, ch. 59-205; s. 5, ch. 72-34; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 189, 217, 807, 810, ch. 82-243; s. 12, ch. 85-208; ss. 40, 206, 207, ch. 90-363; s. 59, ch. 91-108; s. 4, ch. 91-429; s. 227, ch. 97-102; s. 7, ch. 2001-142; s. 935, ch. 2003-261; s. 39, ch. 2004-390.



626.441 - License or appointment; transferability.

626.441 License or appointment; transferability.—A license or appointment issued under this part is valid only as to the person named and is not transferable to another person. No licensee or appointee shall allow any other person to transact insurance by utilizing the license or appointment issued to such licensee or appointee.

History.—s. 223, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 190, 217, 807, 810, ch. 82-243; ss. 41, 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.451 - Appointment of agent or other representative.

626.451 Appointment of agent or other representative.—

(1) Each appointing entity or person designated by the department to administer the appointment process appointing an agent, adjuster, service representative, customer representative, or managing general agent in this state shall file the appointment with the department or office and, at the same time, pay the applicable appointment fee and taxes. Every appointment shall be subject to the prior issuance of the appropriate agent’s, adjuster’s, service representative’s, customer representative’s, or managing general agent’s license.

(2) By authorizing the effectuation of an appointment for a licensee, the appointing entity is thereby certifying to the department that an investigation of the licensee has been made and that in the appointing entity’s opinion and to the best of its knowledge and belief, the licensee is of good moral character and reputation, and is fit to engage in the insurance business. The appointing entity shall provide to the department any other information the department or office may reasonably require relative to the proposed appointee.

(3) By authorizing the effectuation of the appointment of an agent, adjuster, service representative, customer representative, or managing general agent the appointing entity is thereby certifying to the department that it is willing to be bound by the acts of the agent, adjuster, service representative, customer representative, or managing general agent, within the scope of the licensee’s employment or appointment.

(4) Each appointing entity shall advise the department or office in writing within 15 days after it or its general agent, officer, or other official becomes aware that an appointee has pleaded guilty or nolo contendere to or has been found guilty of a felony after being appointed.

(5) Any law enforcement agency or state attorney’s office that is aware that an agent, adjuster, service representative, customer representative, or managing general agent has pleaded guilty or nolo contendere to or has been found guilty of a felony shall notify the department or office of such fact.

(6) Upon the filing of an information or indictment against an agent, adjuster, service representative, customer representative, or managing general agent, the state attorney shall immediately furnish the department or office a certified copy of the information or indictment.

(7) Each licensee shall advise the department in writing within 30 days after having been found guilty of or having pleaded guilty or nolo contendere to a felony or a crime punishable by imprisonment of 1 year or more under the laws of the United States, any state of the United States, or any other country, without regard to whether a judgment of conviction has been entered by the court having jurisdiction of such cases.

History.—s. 224, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 191, 217, 807, 810, ch. 82-243; ss. 42, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 228, ch. 97-102; s. 21, ch. 98-199; s. 54, ch. 2002-206; s. 936, ch. 2003-261; s. 37, ch. 2003-267; s. 30, ch. 2003-281; s. 16, ch. 2005-257.



626.461 - Continuation of appointment of agent or other representative.

626.461 Continuation of appointment of agent or other representative.—Subject to renewal or continuation by the appointing entity, the appointment of the agent, adjuster, service representative, customer representative, or managing general agent shall continue in effect until the person’s license is revoked or otherwise terminated, unless written notice of earlier termination of the appointment is filed with the department or person designated by the department to administer the appointment process by either the appointing entity or the appointee.

History.—s. 225, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 192, 217, 807, 810, ch. 82-243; ss. 43, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 81, ch. 2003-1; s. 937, ch. 2003-261; s. 38, ch. 2003-267; s. 31, ch. 2003-281; s. 40, ch. 2004-390.



626.471 - Termination of appointment.

626.471 Termination of appointment.—

(1) Subject to an appointee’s contract rights, an appointing entity may terminate its appointment of any appointee at any time. Except when termination is upon a ground which would subject the appointee to suspension or revocation of his or her license and appointment under s. 626.611 or s. 626.621, and except as provided by contract between the appointing entity and the appointee, the appointing entity shall give at least 60 days’ advance written notice of its intention to terminate such appointment to the appointee, either by delivery thereof to the appointee in person or by mailing it, postage prepaid, addressed to the appointee at his or her last address of record with the appointing entity. Notice so mailed shall be deemed to have been given when deposited in a United States Postal Service mail depository.

(2) As soon as possible and at all events within 30 days after terminating the appointment of an appointee, other than as to an appointment terminated by the appointing entity’s failure to continue or renew it, the appointing entity shall file written notice thereof with the department, together with a statement that it has given the appointee notice thereof as provided in subsection (1) and shall file with the department the reasons and facts involved in such termination as required under s. 626.511.

(3) Upon termination of the appointment of an appointee, whether by failure to renew or continue the appointment, the appointing entity shall:

(a) File with the department the information required under s. 626.511.

(b) Subject to the exceptions provided under subsection (1), continue the outstanding contracts transacted by an agent until the expiration date or anniversary date when the policy is a continuous policy with no expiration date. This paragraph shall not be construed to prohibit the cancellation of such contracts when not otherwise prohibited by law.

(4) An appointee may terminate the appointment at any time by giving written or electronic notice thereof to the appointing entity, department, or person designated by the department to administer the appointment process. The department shall immediately terminate the appointment and notify the appointing entity of such termination. Such termination shall be subject to the appointee’s contract rights, if any.

(5) Upon receiving notice of termination, the department or person designated by the department to administer the appointment process shall terminate the appointment.

History.—s. 226, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 71-327; s. 6, ch. 72-34; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 193(1st), 217, 807, 810, ch. 82-243; s. 13, ch. 85-208; ss. 44, 206, 207, ch. 90-363; s. 57, ch. 91-110; s. 4, ch. 91-429; s. 1, ch. 93-80; s. 229, ch. 97-102; s. 938, ch. 2003-261; s. 39, ch. 2003-267; s. 32, ch. 2003-281; s. 41, ch. 2004-390.



626.511 - Reasons for termination; confidential information.

626.511 Reasons for termination; confidential information.—

(1) Any insurer terminating the appointment of an agent; any general lines agent terminating the appointment of a customer representative or a crop hail or multiple-peril crop insurance agent; and any employer terminating the appointment of an adjuster, service representative, or managing general agent, whether such termination is by direct action of the appointing insurer, agent, or employer or by failure to renew or continue the appointment as provided, shall file with the department or office a statement of the reasons, if any, for and the facts relative to such termination. In the case of termination of the appointment of an agent, such information may be filed by the insurer or by the general agent of the insurer.

(2) In the case of terminations by failure to renew or continue the appointment, the information required under subsection (1) shall be filed with the department or office as soon as possible, and at all events within 30 days, after the date notice of intention not to so renew or continue was filed with the department or office as required in this chapter. In all other cases, the information required under subsection (1) shall be filed with the department or office at the time, or at all events within 10 days after, notice of the termination was filed with the department or office.

(3) Any information, document, record, or statement furnished to the department or office under subsection (1) is confidential and exempt from the provisions of s. 119.07(1).

History.—s. 230, ch. 59-205; ss. 13, 35, ch. 69-106; s. 9, ch. 71-86; s. 7, ch. 72-34; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 194(2nd), 217, 807, 810, ch. 82-243; s. 25, ch. 82-386; s. 5, ch. 83-54; s. 10, ch. 88-166; ss. 45, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 2, ch. 93-80; s. 370, ch. 96-406; s. 22, ch. 98-199; s. 55, ch. 2002-206; s. 939, ch. 2003-261.



626.521 - Character, credit reports.

626.521 Character, credit reports.—

(1) As to each applicant who for the first time in this state is applying and qualifying for a license as agent, adjuster, service representative, customer representative, or managing general agent, the appointing insurer or its manager or general agent in this state, in the case of agents, or the appointing general lines agent, in the case of customer representatives, or the employer, in the case of service representatives and of adjusters who are not to be self-employed, shall coincidentally with such appointment or employment secure and thereafter keep on file a full detailed credit and character report made by an established and reputable independent reporting service, relative to the individual so appointed or employed.

(2) If requested by the department, the insurer, manager, general agent, general lines agent, or employer, as the case may be, shall furnish to the department, on a form adopted and furnished by the department, such information as it reasonably requires relative to such individual and investigation.

(3) As to an applicant for an adjuster’s or reinsurance intermediary’s license who is to be self-employed, the department may secure, at the cost of the applicant, a full detailed credit and character report made by an established and reputable independent reporting service relative to the applicant.

(4) Each person who for the first time in this state is applying and qualifying for a license as a reinsurance intermediary shall file with her or his application for license a full, detailed credit and character report for the 5-year period immediately prior to the date of application for license, made by an established and reputable independent reporting service, relative to the individual if a partnership or sole proprietorship, or the officers if a corporation or other legal entity.

(5) Information contained in credit or character reports furnished to or secured by the department under this section is confidential and exempt from the provisions of s. 119.07(1).

History.—s. 231, ch. 59-205; ss. 13, 35, ch. 69-106; s. 10, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 197(1st), 217, 807, 810, ch. 82-243; s. 11, ch. 88-166; ss. 46, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 43, ch. 92-146; ss. 3, 4, ch. 93-80; s. 371, ch. 96-406; s. 1724, ch. 97-102; s. 23, ch. 98-199; s. 8, ch. 2001-142; s. 56, ch. 2002-206; s. 940, ch. 2003-261; s. 42, ch. 2004-390.



626.536 - Reporting of administrative actions.

626.536 Reporting of administrative actions.— Within 30 days after the final disposition of an administrative action taken against a licensee or insurance agency by a governmental agency or other regulatory agency in this or any other state or jurisdiction relating to the business of insurance, the sale of securities, or activity involving fraud, dishonesty, trustworthiness, or breach of a fiduciary duty, the licensee or insurance agency must submit a copy of the order, consent to order, or other relevant legal documents to the department. The department may adopt rules to administer this section.

History.—s. 17, ch. 2002-206; s. 17, ch. 2005-257; s. 17, ch. 2012-209.



626.541 - Firm, corporate, and business names; officers; associates; notice of changes.

626.541 Firm, corporate, and business names; officers; associates; notice of changes.—

(1) Any licensed agent or adjuster doing business under a firm or corporate name or under any business name other than his or her own individual name shall, within 30 days after the initial transaction of insurance under such business name, file with the department, on forms adopted and furnished by the department, a written statement of the firm, corporate, or business name being so used, the address of any office or offices or places of business making use of such name, and the name and social security number of each officer and director of the corporation and of each individual associated in such firm or corporation as to the insurance transactions thereof or in the use of such business name.

(2) In the event of any change of such name, or of any of the officers and directors, or of any of such addresses, or in the personnel so associated, written notice of such change must be filed with the department within 30 days by or on behalf of those licensees terminating any such firm, corporate, or business name or continuing to operate thereunder.

(3) Any licensed insurance agency shall, within 30 days after a change, notify the department of any change in the information contained in the application filed pursuant to s. 626.172.

History.—s. 233, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 198(2nd), 217, 807, 810, ch. 82-243; s. 27, ch. 82-386; ss. 48, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 230, ch. 97-102; s. 24, ch. 98-199; s. 9, ch. 2001-142; s. 941, ch. 2003-261; s. 43, ch. 2004-390.



626.551 - Notice of change of address, name.

1626.551 Notice of change of address, name.—A licensee must notify the department, in writing, within 30 days after a change of name, residence address, principal business street address, mailing address, contact telephone numbers, including a business telephone number, or e-mail address. A licensee who has moved his or her principal place of residence and principal place of business from this state shall have his or her license and all appointments immediately terminated by the department. Failure to notify the department within the required time shall result in a fine not to exceed $250 for the first offense and a fine of at least $500 or suspension or revocation of the license pursuant to s. 626.611, s. 626.6115, s. 626.621, or s. 626.6215 for a subsequent offense. The department may adopt rules to administer and enforce this section.

History.—s. 234, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 201, 217, 807, 810, ch. 82-243; ss. 49, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 12, ch. 92-146; s. 231, ch. 97-102; s. 18, ch. 2002-206; s. 942, ch. 2003-261; s. 44, ch. 2004-390; s. 4, ch. 2008-237; s. 18, ch. 2012-209.

1Note.—Section 12, ch. 2008-237, provides in part that “[e]ffective [June 30, 2008,] the Department of Financial Services may adopt rules to implement this act.”



626.561 - Reporting and accounting for funds.

626.561 Reporting and accounting for funds.—

(1) All premiums, return premiums, or other funds belonging to insurers or others received by an agent, insurance agency, customer representative, or adjuster in transactions under the license are trust funds received by the licensee in a fiduciary capacity. An agent or insurance agency shall keep the funds belonging to each insurer for which an agent is not appointed, other than a surplus lines insurer, in a separate account so as to allow the department or office to properly audit such funds. The licensee in the applicable regular course of business shall account for and pay the same to the insurer, insured, or other person entitled thereto.

(2) The licensee shall keep and make available to the department or office books, accounts, and records as will enable the department or office to determine whether such licensee is complying with the provisions of this code. Every licensee shall preserve books, accounts, and records pertaining to a premium payment for at least 3 years after payment; provided, however, the preservation of records by computer or photographic reproductions or records in photographic form shall constitute compliance with this requirement. All other records shall be maintained in accordance with s. 626.748. The 3-year requirement shall not apply to insurance binders when no policy is ultimately issued and no premium is collected.

(3) Any agent, insurance agency, customer representative, or adjuster who, not being lawfully entitled thereto, either temporarily or permanently diverts or misappropriates such funds or any portion thereof or deprives the other person of a benefit therefrom commits the offense specified below:

(a) If the funds diverted or misappropriated are $300 or less, a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) If the funds diverted or misappropriated are more than $300, but less than $20,000, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If the funds diverted or misappropriated are $20,000 or more, but less than $100,000, a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) If the funds diverted or misappropriated are $100,000 or more, a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 235, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 202, 217, 807, 810, ch. 82-243; ss. 50, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 3, ch. 95-340; s. 232, ch. 97-102; s. 25, ch. 98-199; s. 57, ch. 2002-206; s. 943, ch. 2003-261; s. 18, ch. 2005-257.



626.571 - Delinquent agencies; notice of trusteeship.

626.571 Delinquent agencies; notice of trusteeship.—If any agent or agency becomes delinquent for 90 days in payment of accounts owing to the insurer or insurers represented by the agent or agency, and a trusteeship or similar arrangement for the administration of the affairs of the agent or agency is instituted, the insurer or insurers involved therein shall immediately give written notice thereof to the department. The notice shall state the name and address of each such agent, the circumstances and estimated amount of delinquency, and such other information as the insurer deems pertinent or as the department may reasonably require.

History.—s. 236, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 217, 807, 810, ch. 82-243; ss. 51, 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.5715 - Parity of regulation of insurance agents and agencies.

626.5715 Parity of regulation of insurance agents and agencies.—The Insurance Code requirements apply equally to all insurance transactions as between an insurance agency owned by or an agent associated with a federally chartered financial institution, an insurance agency owned by or an agent associated with a state-chartered financial institution, and an insurance agency owned by or an agent associated with an entity that is not a financial institution. Except as provided in the code, one insurance agency or agent is not subject to more stringent or less stringent regulation than another insurance agency or agent on the basis of the regulatory status of the entity that owns the agency or is associated with the agent. For the purposes of this section, a person is “associated with” another entity if the person is employed by, retained by, under contract to, or owned or controlled by the entity directly or indirectly. This section does not apply with respect to a financial institution that is prohibited from owning an insurance agency or that is prohibited from being associated with an insurance agent under state or federal law.

History.—s. 5, ch. 96-168; s. 10, ch. 2001-142.



626.572 - Rebating; when allowed.

626.572 Rebating; when allowed.—

(1) No insurance agency agent shall rebate any portion of a commission except as follows:

(a) The rebate shall be available to all insureds in the same actuarial class.

(b) The rebate shall be in accordance with a rebating schedule filed by the agent with the insurer issuing the policy to which the rebate applies.

(c) The rebating schedule shall be uniformly applied in that all insureds who purchase the same policy through the agent for the same amount of insurance receive the same percentage rebate.

(d) Rebates shall not be given to an insured with respect to a policy purchased from an insurer that prohibits its agents from rebating commissions.

(e) The rebate schedule is prominently displayed in public view in the agent’s place of doing business and a copy is available to insureds on request at no charge.

(f) The age, sex, place of residence, race, nationality, ethnic origin, marital status, or occupation of the insured or location of the risk is not utilized in determining the percentage of the rebate or whether a rebate is available.

(2) The insurance agency agent shall maintain a copy of all rebate schedules for the most recent 5 years and their effective dates.

(3) No rebate shall be withheld or limited in amount based on factors which are unfairly discriminatory.

(4) No rebate shall be given which is not reflected on the rebate schedule.

(5) No rebate shall be refused or granted based upon the purchase or failure of the insured or applicant to purchase collateral business.

History.—ss. 52, 207, ch. 90-363; s. 4, ch. 91-429; s. 233, ch. 97-102; s. 19, ch. 2005-257.



626.581 - Commissions contingent upon adjustment savings; prohibition.

626.581 Commissions contingent upon adjustment savings; prohibition.—

(1) It is unlawful for any insurer to enter into any agreement or understanding with its general or state agent or for any insurer, either directly or through its general or state agent, to enter into any agreement or understanding with any local resident agent of such insurer in this state, the effect of which is to make the net amount of any such agent’s commissions on policies of insurance negotiated and issued by such insurer in this state contingent upon savings effected in the adjustment, settlement, and payment of losses covered by such insurer’s policies, and in pursuance of which agreement or understanding the agent acts as adjuster for claims under such policies and pays claims incurred by such insurer under the policies from a stated percentage of the premiums collected or remitted to the agent thereon and retained by the agent; and any such agreements and understandings now existing are declared unlawful and shall be terminated immediately.

(2) Nothing in this section shall be construed to apply to or affect any contingent commissions agreement under which the general or state agent or local resident agent does not pay claims arising under policies of the insurer he or she represents from a stated percentage of premiums collected by him or her or remitted to such agent and retained by him or her.

History.—s. 237, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 217, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 234, ch. 97-102.



626.591 - Penalty for violation of s. 626.581.

626.591 Penalty for violation of s. 626.581.—

(1) If any agent is found by the department to be in violation of s. 626.581, the department may, in its discretion, suspend or revoke the agent’s license. If any insurer is found by the office to be in violation of s. 626.581, the office may, in its discretion, suspend or revoke the insurer’s certificate of authority.

(2) Any such suspension or revocation shall be for a period of not less than 6 months, and the insurer or agent shall not subsequently be authorized or licensed to transact insurance unless the office or department is satisfied that the insurer or agent will not again violate any of the provisions of s. 626.581.

History.—s. 238, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 217, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 944, ch. 2003-261.



626.593 - Insurance agent; written contract for compensation.

626.593 Insurance agent; written contract for compensation.—

(1) No person licensed as an insurance agent may receive any fee or commission or any other thing of value in addition to the rates filed pursuant to chapter 627 for examining any health insurance or any health benefit plan for the purpose of giving or offering advice, counsel, recommendation, or information in respect to terms, conditions, benefits, coverage, or premium of any such policy or contract unless such compensation is based upon a written contract signed by the party to be charged and specifying or clearly defining the amount or extent of such compensation and informing the party to be charged that any commission received from an insurer will be rebated to the party in accordance with subsection (3). In addition, all compensation to be paid to the insurance agent must be disclosed in the contract.

(2) A copy of every such contract shall be retained by the licensee for not less than 3 years after such services have been fully performed.

(3) Notwithstanding the provisions of s. 626.572, all commissions received by an insurance agent from an insurer in connection with the issuance of a policy, when a separate fee or other consideration has been paid to the insurance agent by an insured, shall be rebated to the insured or other party being charged within 30 days after receipt of such commission by the insurance agent.

(4) This section is subject to the unfair insurance trade practices provisions of s. 626.9541(1)(g).

History.—s. 37, ch. 2004-297; s. 1, ch. 2016-202.



626.601 - Improper conduct; inquiry; fingerprinting.

626.601 Improper conduct; inquiry; fingerprinting.—

(1) The department or office may, upon its own motion or upon a written complaint signed by any interested person and filed with the department or office, inquire into any alleged improper conduct of any licensed, approved, or certified licensee, insurance agency, agent, adjuster, service representative, managing general agent, customer representative, title insurance agent, title insurance agency, mediator, neutral evaluator, navigator, continuing education course provider, instructor, school official, or monitor group under this code. The department or office may thereafter initiate an investigation of any such individual or entity if it has reasonable cause to believe that the individual or entity has violated any provision of the insurance code. During the course of its investigation, the department or office shall contact the individual or entity being investigated unless it determines that contacting such individual or entity could jeopardize the successful completion of the investigation or cause injury to the public.

(2) In the investigation by the department or office of any alleged misconduct, an individual or entity shall, whenever so required by the department or office, cause the individual’s or entity’s books and records to be open for inspection for the purpose of such investigation.

(3) Complaints against an individual or entity may be informally alleged and are not required to include language necessary to charge a crime on an indictment or information.

(4) The expense for any hearings or investigations conducted under this law, as well as the fees and mileage of witnesses, may be paid out of the appropriate fund.

(5) If the department or office, after investigation, has reason to believe that an individual may have been found guilty of or pleaded guilty or nolo contendere to a felony or a crime related to the business of insurance in this or any other state or jurisdiction, the department or office may require the individual to file with the department or office a complete set of his or her fingerprints, which shall be accompanied by the fingerprint processing fee set forth in s. 624.501. The fingerprints shall be taken by an authorized law enforcement agency or other department-approved entity.

(6) The complaint and any information obtained pursuant to the investigation by the department or office are confidential and are exempt from s. 119.07 unless the department or office files a formal administrative complaint, emergency order, or consent order against the individual or entity. This subsection does not prevent the department or office from disclosing the complaint or such information as it deems necessary to conduct the investigation, to update the complainant as to the status and outcome of the complaint, or to share such information with any law enforcement agency or other regulatory body.

History.—s. 239, ch. 59-205; ss. 13, 35, ch. 69-106; s. 11, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 203, 217, 807, 810, ch. 82-243; ss. 54, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 13, ch. 92-146; s. 372, ch. 96-406; s. 1725, ch. 97-102; s. 2, ch. 98-103; s. 27, ch. 98-199; s. 11, ch. 2001-142; s. 58, ch. 2002-206; s. 946, ch. 2003-261; s. 40, ch. 2003-267; s. 33, ch. 2003-281; s. 20, ch. 2005-257; s. 16, ch. 2014-123.



626.602 - Insurance agency names; disapproval.

626.602 Insurance agency names; disapproval.—The department may disapprove the use of any true or fictitious name, other than the bona fide natural name of an individual, by any insurance agency on any of the following grounds:

(1) The name interferes with or is too similar to a name already filed and in use by another agency or insurer.

(2) The use of the name may mislead the public in any respect.

(3) The name states or implies that the agency is an insurer, motor club, hospital service plan, state or federal agency, charitable organization, or entity that primarily provides advice and counsel rather than sells or solicits insurance, or is entitled to engage in insurance activities not permitted under licenses held or applied for. This provision does not prohibit the use of the word “state” or “states” in the name of the agency. The use of the word “state” or “states” in the name of an agency does not in and of itself imply that the agency is a state agency.

History.—s. 21, ch. 2005-257.



626.611 - Grounds for compulsory refusal, suspension, or revocation of agent’s, title agency’s, adjuster’s, customer representative’s, service representative’s, or managing general agent’s license or appointment.

626.611 Grounds for compulsory refusal, suspension, or revocation of agent’s, title agency’s, adjuster’s, customer representative’s, service representative’s, or managing general agent’s license or appointment.—

(1) The department shall deny an application for, suspend, revoke, or refuse to renew or continue the license or appointment of any applicant, agent, title agency, adjuster, customer representative, service representative, or managing general agent, and it shall suspend or revoke the eligibility to hold a license or appointment of any such person, if it finds that as to the applicant, licensee, or appointee any one or more of the following applicable grounds exist:

(a) Lack of one or more of the qualifications for the license or appointment as specified in this code.

(b) Material misstatement, misrepresentation, or fraud in obtaining the license or appointment or in attempting to obtain the license or appointment.

(c) Failure to pass to the satisfaction of the department any examination required under this code.

(d) If the license or appointment is willfully used, or to be used, to circumvent any of the requirements or prohibitions of this code.

(e) Willful misrepresentation of any insurance policy or annuity contract or willful deception with regard to any such policy or contract, done either in person or by any form of dissemination of information or advertising.

(f) If, as an adjuster, or agent licensed and appointed to adjust claims under this code, he or she has materially misrepresented to an insured or other interested party the terms and coverage of an insurance contract with intent and for the purpose of effecting settlement of claim for loss or damage or benefit under such contract on less favorable terms than those provided in and contemplated by the contract.

(g) Demonstrated lack of fitness or trustworthiness to engage in the business of insurance.

(h) Demonstrated lack of reasonably adequate knowledge and technical competence to engage in the transactions authorized by the license or appointment.

(i) Fraudulent or dishonest practices in the conduct of business under the license or appointment.

(j) Misappropriation, conversion, or unlawful withholding of moneys belonging to insurers or insureds or beneficiaries or to others and received in conduct of business under the license or appointment.

(k) Unlawfully rebating, attempting to unlawfully rebate, or unlawfully dividing or offering to divide his or her commission with another.

(l) Having obtained or attempted to obtain, or having used or using, a license or appointment as agent or customer representative for the purpose of soliciting or handling “controlled business” as defined in s. 626.730 with respect to general lines agents, s. 626.784 with respect to life agents, and s. 626.830 with respect to health agents.

(m) Willful failure to comply with, or willful violation of, any proper order or rule of the department or willful violation of any provision of this code.

(n) Having been found guilty of or having pleaded guilty or nolo contendere to a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States of America or of any state thereof or under the law of any other country which involves moral turpitude, without regard to whether a judgment of conviction has been entered by the court having jurisdiction of such cases.

(o) Fraudulent or dishonest practice in submitting or aiding or abetting any person in the submission of an application for workers’ compensation coverage under chapter 440 containing false or misleading information as to employee payroll or classification for the purpose of avoiding or reducing the amount of premium due for such coverage.

(p) Sale of an unregistered security that was required to be registered, pursuant to chapter 517.

(q) In transactions related to viatical settlement contracts as defined in s. 626.9911:

1. Commission of a fraudulent or dishonest act.

2. No longer meeting the requirements for initial licensure.

3. Having received a fee, commission, or other valuable consideration for his or her services with respect to viatical settlements that involved unlicensed viatical settlement providers or persons who offered or attempted to negotiate on behalf of another person a viatical settlement contract as defined in s. 626.9911 and who were not licensed life agents.

4. Dealing in bad faith with viators.

(2) The department shall, upon receipt of information or an indictment, immediately temporarily suspend a license or appointment issued under this chapter when the licensee is charged with a felony enumerated in s. 626.207(3). Such suspension shall continue if the licensee is found guilty of, or pleads guilty or nolo contendere to, the crime, regardless of whether a judgment or conviction is entered, during a pending appeal. A person may not transact insurance business after suspension of his or her license or appointment.

History.—s. 240, ch. 59-205; ss. 13, 35, ch. 69-106; s. 12, ch. 71-86; s. 160, ch. 73-333; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 204, 217, 807, 810, ch. 82-243; s. 28, ch. 82-386; s. 13, ch. 88-166; s. 49, ch. 90-201; ss. 55, 206, 207, ch. 90-363; s. 47, ch. 91-1; s. 4, ch. 91-429; s. 14, ch. 92-146; s. 10, ch. 92-318; s. 236, ch. 97-102; s. 28, ch. 98-199; s. 12, ch. 2001-142; s. 59, ch. 2002-206; s. 947, ch. 2003-261; s. 45, ch. 2004-390; s. 11, ch. 2005-237; s. 17, ch. 2014-123.



626.6115 - Grounds for compulsory refusal, suspension, or revocation of insurance agency license.

626.6115 Grounds for compulsory refusal, suspension, or revocation of insurance agency license.—The department shall deny, suspend, revoke, or refuse to continue the license of any insurance agency if it finds, as to any insurance agency or as to any majority owner, partner, manager, director, officer, or other person who manages or controls such agency, that any of the following applicable grounds exist:

(1) Lack by the agency of one or more of the qualifications for the license as specified in this code.

(2) Material misstatement, misrepresentation, or fraud in obtaining the license or in attempting to obtain the license.

(3) Denial, suspension, or revocation of a license to practice or conduct any regulated profession, business, or vocation relating to the business of insurance by this state, any other state, any nation, any possession or district of the United States, any court, or any lawful agency thereof. However, the existence of grounds for administrative action against a licensed agency does not constitute grounds for action against any other licensed agency, including an agency that owns, is under common ownership with, or is owned by, in whole or in part, the agency for which grounds for administrative action exist.

History.—ss. 205, 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 22, ch. 2005-257.



626.621 - Grounds for discretionary refusal, suspension, or revocation of agent’s, adjuster’s, customer representative’s, service representative’s, or managing general agent’s license or appointment.

626.621 Grounds for discretionary refusal, suspension, or revocation of agent’s, adjuster’s, customer representative’s, service representative’s, or managing general agent’s license or appointment.—The department may, in its discretion, deny an application for, suspend, revoke, or refuse to renew or continue the license or appointment of any applicant, agent, adjuster, customer representative, service representative, or managing general agent, and it may suspend or revoke the eligibility to hold a license or appointment of any such person, if it finds that as to the applicant, licensee, or appointee any one or more of the following applicable grounds exist under circumstances for which such denial, suspension, revocation, or refusal is not mandatory under s. 626.611:

(1) Any cause for which issuance of the license or appointment could have been refused had it then existed and been known to the department.

(2) Violation of any provision of this code or of any other law applicable to the business of insurance in the course of dealing under the license or appointment.

(3) Violation of any lawful order or rule of the department, commission, or office.

(4) Failure or refusal, upon demand, to pay over to any insurer he or she represents or has represented any money coming into his or her hands belonging to the insurer.

(5) Violation of the provision against twisting, as defined in s. 626.9541(1)(l).

(6) In the conduct of business under the license or appointment, engaging in unfair methods of competition or in unfair or deceptive acts or practices, as prohibited under part IX of this chapter, or having otherwise shown himself or herself to be a source of injury or loss to the public.

(7) Willful overinsurance of any property or health insurance risk.

(8) Having been found guilty of or having pleaded guilty or nolo contendere to a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States of America or of any state thereof or under the law of any other country, without regard to whether a judgment of conviction has been entered by the court having jurisdiction of such cases.

(9) If a life agent, violation of the code of ethics.

(10) Cheating on an examination required for licensure or violating test center or examination procedures published orally, in writing, or electronically at the test site by authorized representatives of the examination program administrator. Communication of test center and examination procedures must be clearly established and documented.

(11) Failure to inform the department in writing within 30 days after pleading guilty or nolo contendere to, or being convicted or found guilty of, any felony or a crime punishable by imprisonment of 1 year or more under the law of the United States or of any state thereof, or under the law of any other country without regard to whether a judgment of conviction has been entered by the court having jurisdiction of the case.

(12) Knowingly aiding, assisting, procuring, advising, or abetting any person in the violation of or to violate a provision of the insurance code or any order or rule of the department, commission, or office.

(13) Has been the subject of or has had a license, permit, appointment, registration, or other authority to conduct business subject to any decision, finding, injunction, suspension, prohibition, revocation, denial, judgment, final agency action, or administrative order by any court of competent jurisdiction, administrative law proceeding, state agency, federal agency, national securities, commodities, or option exchange, or national securities, commodities, or option association involving a violation of any federal or state securities or commodities law or any rule or regulation adopted thereunder, or a violation of any rule or regulation of any national securities, commodities, or options exchange or national securities, commodities, or options association.

(14) Failure to comply with any civil, criminal, or administrative action taken by the child support enforcement program under Title IV-D of the Social Security Act, 42 U.S.C. ss. 651 et seq., to determine paternity or to establish, modify, enforce, or collect support.

(15) Directly or indirectly accepting any compensation, inducement, or reward from an inspector for the referral of the owner of the inspected property to the inspector or inspection company. This prohibition applies to an inspection intended for submission to an insurer in order to obtain property insurance coverage or establish the applicable property insurance premium.

History.—s. 241, ch. 59-205; ss. 13, 35, ch. 69-106; s. 13, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 206, 217, 807, 810, ch. 82-243; s. 17, ch. 87-226; s. 14, ch. 88-166; s. 57, ch. 89-360; ss. 56, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 15, ch. 92-146; s. 237, ch. 97-102; s. 29, ch. 98-199; s. 46, ch. 2001-63; s. 60, ch. 2002-206; s. 948, ch. 2003-261; s. 46, ch. 2004-390; s. 24, ch. 2005-257; s. 47, ch. 2010-175; s. 19, ch. 2012-209; s. 1, ch. 2014-104.



626.6215 - Grounds for discretionary refusal, suspension, or revocation of insurance agency license.

626.6215 Grounds for discretionary refusal, suspension, or revocation of insurance agency license.—The department may, in its discretion, deny, suspend, revoke, or refuse to continue the license of any insurance agency if it finds, as to any insurance agency or as to any majority owner, partner, manager, director, officer, or other person who manages or controls such insurance agency, that any one or more of the following applicable grounds exist:

(1) Any cause for which issuance of the license could have been refused had it then existed and been known to the department.

(2) If the license is used, or to be used, to circumvent any of the requirements or prohibitions of this code.

(3) Having been found guilty of, or having pleaded guilty or nolo contendere to, a felony in this state or any other state relating to the business of insurance or an insurance agency, without regard to whether a judgment of conviction has been entered by the court having jurisdiction of such cases.

(4) Knowingly employing any individual in a managerial capacity or in a capacity dealing with the public who is under an order of revocation or suspension issued by the department.

(5) Committing any of the following acts with such frequency as to have made the operation of the agency hazardous to the insurance-buying public or other persons:

(a) Misappropriation, conversion, or unlawful withholding of moneys belonging to insurers or insureds or beneficiaries or to others and received in the conduct of business under the license.

(b) Unlawfully rebating, attempting to unlawfully rebate, or unlawfully dividing or offering to divide commissions with another.

(c) Misrepresentation of any insurance policy or annuity contract, or deception with regard to any such policy or contract, done either in person or by any form of dissemination of information or advertising.

(d) Violation of any provision of this code or of any other law applicable to the business of insurance in the course of dealing under the license.

(e) Violation of any lawful order or rule of the department.

(f) Failure or refusal, upon demand, to pay over to any insurer he or she represents or has represented any money coming into his or her hands belonging to the insurer.

(g) Violation of the provision against twisting as defined in s. 626.9541(1)(l).

(h) In the conduct of business under the license, engaging in unfair methods of competition or in unfair or deceptive acts or practices as prohibited under part IX of this chapter.

(i) Willful overinsurance of any property insurance risk.

(j) Fraudulent or dishonest practices in the conduct of business arising out of activities related to insurance or the insurance agency.

(k) Demonstrated lack of fitness or trustworthiness to engage in the business of insurance arising out of activities related to insurance or the insurance agency.

(6) Failure to take corrective action or report a violation to the department within 30 days after an individual licensee’s violation is known or should have been known by one or more of the partners, officers, or managers acting on behalf of the agency. However, the existence of grounds for administrative action against a licensed agency does not constitute grounds for action against any other licensed agency, including an agency that owns, is under common ownership with, or is owned by, in whole or in part, the agency for which grounds for administrative action exist.

History.—ss. 207, 807, ch. 82-243; s. 88, ch. 83-216; s. 18, ch. 87-226; ss. 57, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 238, ch. 97-102; s. 47, ch. 2001-63; s. 23, ch. 2005-257.



626.631 - Procedure for refusal, suspension, or revocation of license.

626.631 Procedure for refusal, suspension, or revocation of license.—

(1) If any licensee is convicted by a court of a violation of this code or a felony, the licenses and appointments of such person shall be immediately revoked by the department. The licensee may subsequently request a hearing pursuant to ss. 120.569 and 120.57, and the department shall expedite any such requested hearing. The sole issue at such hearing shall be whether the revocation should be rescinded because such person was not in fact convicted of a violation of this code or a felony.

(2) The papers, documents, reports, or evidence of the department relative to a hearing for revocation or suspension of a license or appointment pursuant to the provisions of this chapter and chapter 120 are confidential and exempt from the provisions of s. 119.07(1) until after the same have been published at the hearing. However, such papers, documents, reports, or items of evidence are subject to discovery in a hearing for revocation or suspension of a license or appointment.

History.—s. 242, ch. 59-205; ss. 13, 35, ch. 69-106; s. 14, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 208, 217, 807, 810, ch. 82-243; ss. 58, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 16, ch. 92-146; s. 5, ch. 93-80; s. 373, ch. 96-406; s. 269, ch. 96-410; s. 949, ch. 2003-261; s. 47, ch. 2004-390.



626.641 - Duration of suspension or revocation.

626.641 Duration of suspension or revocation.—

(1) The department shall, in its order suspending a license or appointment or in its order suspending the eligibility of a person to hold or apply for such license or appointment, specify the period during which the suspension is to be in effect; but such period shall not exceed 2 years. The license, appointment, or eligibility shall remain suspended during the period so specified, subject, however, to any rescission or modification of the order by the department, or modification or reversal thereof by the court, prior to expiration of the suspension period. A license, appointment, or eligibility that has been suspended shall not be reinstated except upon the filing and approval of an application for reinstatement and, in the case of a second suspension, completion of continuing education courses prescribed and approved by the department; but the department shall not approve an application for reinstatement if it finds that the circumstance or circumstances for which the license, appointment, or eligibility was suspended still exist or are likely to recur. In addition, an application for reinstatement is subject to denial and subject to a waiting period prior to approval on the same grounds that apply to applications for licensure pursuant to ss. 626.207, 626.611, 626.621, and 626.8698.

(2) No person or appointee under any license or appointment revoked by the department, nor any person whose eligibility to hold same has been revoked by the department, shall have the right to apply for another license or appointment under this code within 2 years from the effective date of such revocation or, if judicial review of such revocation is sought, within 2 years from the date of final court order or decree affirming the revocation. An applicant for another license or appointment pursuant to this subsection must apply and qualify for licensure in the same manner as a first-time applicant, and the application may be denied on the same grounds that apply to first-time applicants for licensure pursuant to ss. 626.207, 626.611, and 626.621. In addition, the department shall not grant a new license or appointment or reinstate eligibility to hold such license or appointment if it finds that the circumstance or circumstances for which the eligibility was revoked or for which the previous license or appointment was revoked still exist or are likely to recur; if an individual’s license as agent or customer representative or eligibility to hold same has been revoked upon the ground specified in s. 626.611(1)(l), the department shall refuse to grant or issue any new license or appointment so applied for.

(3)(a) If any of an individual’s licenses as an agent or customer representative or the eligibility to hold such license or licenses has been revoked at two separate times, the department may not thereafter grant or issue any license under this code to such individual.

(b) If a license as an agent or customer representative or the eligibility to hold such a license has been revoked resulting from the solicitation or sale of an insurance product to a person 65 years of age or older, the department may not thereafter grant or issue any license under this code to such individual.

(4) During the period of suspension or revocation of a license or appointment, and until the license is reinstated or, if revoked, a new license issued, the former licensee or appointee may not engage in or attempt or profess to engage in any transaction or business for which a license or appointment is required under this code or directly or indirectly own, control, or be employed in any manner by an agent, agency, adjuster, or adjusting firm.

History.—s. 243, ch. 59-205; ss. 13, 35, ch. 69-106; s. 15, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 209, 217, 807, 810, ch. 82-243; ss. 55, 58, ch. 89-360; ss. 59, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 17, ch. 92-146; s. 30, ch. 98-199; s. 61, ch. 2002-206; s. 950, ch. 2003-261; s. 44, ch. 2004-374; s. 48, ch. 2004-390; s. 118, ch. 2005-2; s. 25, ch. 2005-257; s. 9, ch. 2008-220; s. 48, ch. 2010-175; s. 20, ch. 2012-209; s. 18, ch. 2014-123.



626.651 - Effect of suspension, revocation upon associated licenses and appointments and licensees and appointees.

626.651 Effect of suspension, revocation upon associated licenses and appointments and licensees and appointees.—

(1) Upon suspension, revocation, or refusal to renew or continue any one license of a licensee, or upon suspension or revocation of eligibility to hold a license or appointment, the department shall at the same time likewise suspend or revoke all other licenses, appointments, or status of eligibility held by the licensee or appointee under this code.

(2) In case of the suspension or revocation of license and appointments of any general lines agent, or in case of suspension or revocation of eligibility, the license and appointments of any other agents who are members of such agency, whether incorporated or unincorporated, and any customer representatives employed by such agency, who knowingly are parties to the act which formed the ground for the suspension or revocation may likewise be suspended or revoked.

History.—s. 244, ch. 59-205; ss. 13, 35, ch. 69-106; s. 16, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 210, 217, 807, 810, ch. 82-243; ss. 60, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 31, ch. 98-199; s. 62, ch. 2002-206; s. 21, ch. 2012-209.



626.6515 - Effect of suspension or revocation upon associated agencies.

626.6515 Effect of suspension or revocation upon associated agencies.—Upon suspension or revocation of the license of an insurance agency, the department may at the same time revoke, suspend, or refuse to continue the license of any other insurance agency under the management, ownership, control, or directorship of any person or persons who participated in activities which resulted in the suspension, revocation, or refusal to continue the initial license if acts occurred at that specific agency location which are grounds for refusal, suspension, or revocation of a license under this code. The department shall not, during the period of revocation or suspension, grant any new license for the establishment of any additional agency not in operation at the time of suspension, revocation, or refusal to any agency under or proposed to be under substantially the same management, ownership, control, or directorship of individuals who directed or participated in activities which resulted in suspension, revocation, or refusal of an agency license.

History.—ss. 211, 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.661 - Surrender of license.

626.661 Surrender of license.—

(1) Though issued to a licensee, all licenses issued under this chapter are at all times the property of the State of Florida; and, upon notice of any suspension, revocation, refusal to renew, failure to renew, expiration, or other termination of the license, such license shall no longer be in force and effect.

(2) This section shall not be deemed to require the surrender to the department of any license unless such surrender has been requested by the department.

History.—s. 245, ch. 59-205; s. 2, ch. 61-105; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 212, 217, 807, 810, ch. 82-243; ss. 61, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 951, ch. 2003-261; s. 49, ch. 2004-390.



626.681 - Administrative fine in lieu of or in addition to suspension, revocation, or refusal of license, appointment, or disapproval.

626.681 Administrative fine in lieu of or in addition to suspension, revocation, or refusal of license, appointment, or disapproval.—

(1) Except as to insurance agencies, if the department finds that one or more grounds exist for the suspension, revocation, or refusal to issue, renew, or continue any license or appointment issued under this chapter, or disapproval of a continuing education course provider, instructor, school official, or monitor groups, the department may, in its discretion, in lieu of or in addition to such suspension or revocation, or in lieu of such refusal, or disapproval, and except on a second offense or when such suspension, revocation, or refusal is mandatory, impose upon the licensee, appointee, course provider, instructor, school official, or monitor group an administrative penalty in an amount up to $500 or, if the department has found willful misconduct or willful violation on the part of the licensee, appointee, course provider, instructor, school official, or monitor group up to $3,500. The administrative penalty may, in the discretion of the department, be augmented by an amount equal to any commissions received by or accruing to the credit of the licensee or appointee in connection with any transaction as to which the grounds for suspension, revocation, or refusal related.

(2) With respect to insurance agencies, if the department finds that one or more grounds exist for the suspension, revocation, or refusal to issue, renew, or continue any license issued under this chapter, the department may, in its discretion, in lieu of or in addition to such suspension or revocation, or in lieu of such refusal, impose upon the licensee an administrative penalty in an amount not to exceed $10,000 per violation. The administrative penalty may, in the discretion of the department, be augmented by an amount equal to any commissions received by or accruing to the credit of the licensee in connection with any transaction as to which the grounds for suspension, revocation, or refusal related.

(3) The department may allow the licensee, appointee, or continuing education course provider, instructor, school official, or monitor group a reasonable period, not to exceed 30 days, within which to pay to the department the amount of the penalty so imposed. If the licensee, appointee, course provider, instructor, school official, or monitor group fails to pay the penalty in its entirety to the department within the period so allowed, the license, appointments, approval, or status of that person shall stand suspended or revoked or issuance, renewal, or continuation shall be refused, as the case may be, upon expiration of such period.

History.—s. 247, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 214, 217, 807, 810, ch. 82-243; ss. 62, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 3, ch. 98-103; s. 32, ch. 98-199; s. 952, ch. 2003-261; s. 50, ch. 2004-390.



626.691 - Probation.

626.691 Probation.—

(1) If the department finds that one or more grounds exist for the suspension, revocation, or refusal to renew or continue any license or appointment issued under this part, the department may, in its discretion, except when an administrative fine is not permissible under s. 626.681 or when such suspension, revocation, or refusal is mandatory, in lieu of or in addition to such suspension or revocation, or in lieu of such refusal, or in connection with any administrative monetary penalty imposed under s. 626.681, place the offending licensee or appointee on probation for a period, not to exceed 2 years, as specified by the department in its order.

(2) As a condition to such probation or in connection therewith, the department may specify in its order reasonable terms and conditions to be fulfilled by the probationer during the probation period. If during the probation period the department has good cause to believe that the probationer has violated a term or condition, it shall suspend, revoke, or refuse to issue, renew, or continue the license or appointment of the probationer, as upon the original grounds referred to in subsection (1).

History.—s. 248, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 215, 217, 807, 810, ch. 82-243; ss. 63, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 33, ch. 98-199; s. 953, ch. 2003-261; s. 51, ch. 2004-390.



626.692 - Restitution.

626.692 Restitution.—If any ground exists for the suspension, revocation, or refusal of a license or appointment, the department may, in addition to any other penalty authorized under this chapter, order the licensee to pay restitution to any person who has been deprived of money by the licensee’s misappropriation, conversion, or unlawful withholding of moneys belonging to insurers, insureds, beneficiaries, or others. In no instance shall the amount of restitution required to be paid under this section exceed the amount of money misappropriated, converted, or unlawfully withheld. Nothing in this section limits or restricts a person’s right to seek other remedies as provided for by law.

History.—s. 34, ch. 98-199; s. 954, ch. 2003-261; s. 52, ch. 2004-390.



626.711 - Retaliatory provision, agents.

626.711 Retaliatory provision, agents.—When under the laws of any other state any fine, tax, penalty, license fee, deposit of money, or security, or other obligation or prohibition is imposed upon resident insurance agents of this state doing business in such other state, then so long as such laws continue in force or are so administered, the same requirements, obligations, and prohibitions, of whatever kind, shall be imposed upon every insurance agent of such other state doing business in this state.

History.—s. 250, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 216, 217, 807, 810, ch. 82-243; ss. 205, 206, 207, ch. 90-363; s. 4, ch. 91-429.






Part II - GENERAL LINES AGENTS (ss. 626.726-626.754)

626.726 - Short title.

626.726 Short title.—This part may be referred to in any legal proceedings as the “General Lines Agents Law.”

History.—s. 252, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 241, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.727 - Scope of this part.

626.727 Scope of this part.—This part applies only to general lines agents, customer representatives, service representatives, and managing general agents, all as defined in s. 626.015. Provisions of this part which apply to general lines agents and applicants also apply to personal lines agents and applicants, except where otherwise provided.

History.—s. 251, ch. 59-205; s. 17, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 241, 807, 810, ch. 82-243; ss. 64, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 35, ch. 98-199; ss. 19, 72, ch. 2002-206; s. 20, ch. 2004-374.



626.728 - This part supplements licensing law.

626.728 This part supplements licensing law.—This part is supplementary to part I of this chapter of the code, the “Licensing Procedures Law.”

History.—s. 253, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 241, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.729 - “Industrial fire insurance” defined.

626.729 “Industrial fire insurance” defined.—For the purposes of this code, “industrial fire insurance” is insurance against loss by fire of either buildings and other structures or contents, which may include extended coverage; windstorm insurance; basic limits owners, landlords, or tenants liability insurance with single limits of $25,000; comprehensive personal liability insurance with a single limit of $25,000; or burglary insurance, under which the premiums are collected quarterly or more often and the face amount of the insurance provided by the policy on one risk is not more than $50,000, including the contents of such buildings and other structures, and the insurer issuing such policy is operating under a system of collecting a debit by its agents. A temporary license for an industrial fire or burglary agent issued pursuant to s. 626.175 shall be solely for the purpose of collecting premiums and servicing in-force policies, and such licensee shall not directly or indirectly solicit, negotiate, or effect contracts of insurance.

History.—s. 254, ch. 59-205; s. 1, ch. 67-327; s. 1, ch. 73-118; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 2, ch. 80-93; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 218, 241, 807, 810, ch. 82-243; s. 1, ch. 88-41; ss. 65, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 2, ch. 96-362; s. 20, ch. 2002-206.



626.730 - Purpose of license.

626.730 Purpose of license.—

(1) The purpose of a license issued under this code to a general lines agent or customer representative is to authorize and enable the licensee actively and in good faith to engage in the insurance business as such an agent or customer representative with respect to the public and to facilitate the public supervision of such activities in the public interest, and not for the purpose of enabling the licensee to receive a rebate of premium in the form of commission or other compensation as an agent or customer representative or enabling the licensee to receive commissions or other compensation based upon insurance solicited or procured by or through him or her upon his or her own interests or those of other persons with whom he or she is closely associated in capacities other than that of insurance agent or customer representative.

(2) The department shall not grant, renew, continue, or permit to exist any license or appointment as such agent or customer representative as to any applicant therefor or licensee or appointee thereunder if it finds that the license or appointment has been, is being, or will probably be used by the applicant, licensee, or appointee for the purpose of securing rebates or commissions on “controlled business,” that is, on insurance written on his or her own interests or those of his or her family or of any firm, corporation, or association with which he or she is associated, directly or indirectly, or in which he or she has an interest other than as to the insurance thereof.

(3) A violation of this section shall be deemed to exist or be probable (as to an applicant for appointment) if the department finds that during any 12-month period aggregate commissions or other compensation accruing in favor of the applicant or licensee or appointee based upon the insurance procured or to be procured (in the case of an applicant for appointment) by or through the licensee or appointee with respect to insurance of his or her own interests or those of his or her family or of any firm, corporation, or association with which he or she is associated or in which he or she is interested, as referred to in subsection (2), have exceeded or will exceed 50 percent of the aggregate amount of commissions and compensation accruing or to accrue in his or her favor during the same period as to all insurance coverages procured or to be procured by or through him or her. Except, any general lines agent who, on July 1, 1959, had aggregate commissions or other compensation on controlled business as defined in this section in excess of the aforesaid 50 percent shall be permitted to continue writing such insurance for the same insured or insureds, so long as the agent continues to hold a general lines agent’s license and appointment in good standing to transact the same kinds of insurance so written, until the termination of such license or appointment by failure to renew or continue, suspension, or revocation.

(4) This section does not prohibit a licensee holding a limited license for credit insurance or motor vehicle physical damage and mechanical breakdown insurance from being employed by or associated with a motor vehicle sales or financing agency, a retail sales establishment, or a consumer loan office for the purpose of insuring the interest of such entity in a motor vehicle sold or financed by it or in personal property if used as collateral for a loan.

(5) This section does not apply to the interest of a real estate mortgagee in or as to insurance covering such interest or in the real estate subject to such mortgage.

History.—s. 255, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 1, ch. 80-133; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 219, 241, 807, 810, ch. 82-243; ss. 66, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 239, ch. 97-102; s. 36, ch. 98-199; s. 22, ch. 99-3; s. 6, ch. 99-388; ss. 21, 63, ch. 2002-206; s. 42, ch. 2011-194; s. 22, ch. 2012-209.



626.731 - Qualifications for general lines agent’s license.

626.731 Qualifications for general lines agent’s license.—

(1) The department shall not grant or issue a license as general lines agent to any individual found by it to be untrustworthy or incompetent or who does not meet each of the following qualifications:

(a) The applicant is a natural person at least 18 years of age.

(b) The applicant is a United States citizen or legal alien who possesses work authorization from the United States Bureau of Citizenship and Immigration Services and is a bona fide resident of this state. An individual who is a bona fide resident of this state shall be deemed to meet the residence requirement of this paragraph, notwithstanding the existence at the time of application for license of a license in his or her name on the records of another state as a resident licensee of such other state, if the applicant furnishes a letter of clearance satisfactory to the department that the resident licenses have been canceled or changed to a nonresident basis and that he or she is in good standing.

(c) The applicant’s place of business will be located in this state and he or she will be actively engaged in the business of insurance and will maintain a place of business, the location of which is identifiable by and accessible to the public.

(d) The license is not being sought for the purpose of writing or handling controlled business, in violation of s. 626.730.

(e) The applicant is qualified as to knowledge, experience, or instruction in the business of insurance and meets the requirements provided in s. 626.732.

(f) The applicant is not a service representative, a managing general agent in this state, or a special agent or similar service representative of a health insurer which also transacts property, casualty, or surety insurance; except that the president, vice president, secretary, or treasurer, including a member of the board of directors, of a corporate insurer, if otherwise qualified under and meeting the requirements of this part, may be licensed and appointed as a local resident agent.

(g) The applicant has passed any required examination for license required under s. 626.221.

(2) The department shall not grant, continue, renew, or permit to exist the license or appointment of a general lines agent unless the agent meets the requirements of subsection (1).

History.—s. 256, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 75-303; s. 3, ch. 76-168; s. 1, ch. 77-116; s. 52, ch. 77-121; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 220, 241, 807, 810, ch. 82-243; s. 29, ch. 82-386; s. 9, ch. 83-288; s. 15, ch. 88-166; ss. 67, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 240, ch. 97-102; s. 41, ch. 2003-267; s. 34, ch. 2003-281; s. 108, ch. 2004-5; s. 2, ch. 2005-195.



626.7315 - Prohibition against the unlicensed transaction of general lines insurance.

626.7315 Prohibition against the unlicensed transaction of general lines insurance.—With respect to any line of authority as defined in s. 626.015(5), no individual shall, unless licensed as a general lines agent:

(1) Solicit insurance or procure applications therefor;

(2) In this state, receive or issue a receipt for any money on account of or for any insurer, or receive or issue a receipt for money from other persons to be transmitted to any insurer for a policy, contract, or certificate of insurance or any renewal thereof, even though the policy, certificate, or contract is not signed by him or her as agent or representative of the insurer, except as provided in s. 626.0428(1);

(3) Directly or indirectly represent himself or herself to be an agent of any insurer or as an agent, to collect or forward any insurance premium, or to solicit, negotiate, effect, procure, receive, deliver, or forward, directly or indirectly, any insurance contract or renewal thereof or any endorsement relating to an insurance contract, or attempt to effect the same, of property or insurable business activities or interests, located in this state;

(4) In this state, engage or hold himself or herself out as engaging in the business of analyzing or abstracting insurance policies or of counseling or advising or giving opinions, other than as a licensed attorney at law, relative to insurance or insurance contracts, for fee, commission, or other compensation, other than as a salaried bona fide full-time employee so counseling and advising his or her employer relative to the insurance interests of the employer and of the subsidiaries or business affiliates of the employer;

(5) In any way, directly or indirectly, make or cause to be made, or attempt to make or cause to be made, any contract of insurance for or on account of any insurer;

(6) Solicit, negotiate, or in any way, directly or indirectly, effect insurance contracts, if a member of a partnership or association, or a stockholder, officer, or agent of a corporation which holds an agency appointment from any insurer; or

(7) Receive or transmit applications for suretyship, or receive for delivery bonds founded on applications forwarded from this state, or otherwise procure suretyship to be effected by a surety insurer upon the bonds of persons in this state or upon bonds given to persons in this state.

History.—s. 22, ch. 2002-206; s. 955, ch. 2003-261; s. 42, ch. 2003-267; s. 35, ch. 2003-281; s. 109, ch. 2004-5.



626.732 - Requirement as to knowledge, experience, or instruction.

626.732 Requirement as to knowledge, experience, or instruction.—

(1) Except as provided in subsection (4), an applicant for a license as a general lines agent, except for a chartered property and casualty underwriter (CPCU), may not be qualified or licensed unless, within the 4 years immediately preceding the date the application for license is filed with the department, the applicant has:

(a) Taught or successfully completed 200 hours of coursework in property, casualty, surety, health, and marine insurance approved by the department, 3 hours of which must be on the subject matter of ethics;

(b) Completed at least 1 year in responsible insurance duties as a substantially full-time bona fide employee in all lines of property and casualty insurance as set forth in the definition of a general lines agent under s. 626.015, but without the education requirement described in paragraph (a); or

(c) Completed at least 1 year of responsible insurance duties as a licensed and appointed customer representative, service representative, or personal lines agent and 40 hours of coursework approved by the department covering the areas of property, casualty, surety, health, and marine insurance.

(2) Except as provided under subsection (4), an applicant for a license as a personal lines agent, except for a chartered property and casualty underwriter (CPCU), may not be qualified or licensed unless, within the 4 years immediately preceding the date the application for license is filed with the department, the applicant has:

(a) Taught or successfully completed 60 hours of coursework in property, casualty, and inland marine insurance approved by the department, 3 hours of which must be on the subject matter of ethics;

(b) Completed at least 6 months of responsible insurance duties as a substantially full-time employee in the area of property and casualty insurance sold to individuals and families for noncommercial purposes, but without the education requirement described in paragraph (a); or

(c) Completed at least 6 months of responsible insurance duties as a licensed and appointed customer representative, limited customer representative, or service representative in property and casualty insurance.

(3) If an applicant’s qualifications as required under subsection (1) or subsection (2) are based in part upon periods of employment in responsible insurance duties, the applicant shall submit with the license application an attestation of his or her employment setting forth the period of such employment and giving a brief abstract of the nature of the duties performed.

(4) An individual who was or became qualified to sit for an agent’s or adjuster’s examination at or during the time he or she was employed by the department or office and who, while so employed, was employed in responsible insurance duties as a full-time bona fide employee may take an examination if application for such examination is made within 4 years after the date of termination of employment with the department or office.

(5) Courses under subsections (1) and (2) must include instruction on the subject matter of unauthorized entities engaging in the business of insurance.

(6) This section does not apply to an individual holding only a limited license for travel insurance, motor vehicle rental insurance, credit insurance, in-transit and storage personal property insurance, or portable electronics insurance.

History.—s. 257, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 221(1st), 241, 807, 810, ch. 82-243; s. 16, ch. 88-166; ss. 68, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 241, ch. 97-102; s. 37, ch. 98-199; s. 3, ch. 2002-84; s. 23, ch. 2002-206; s. 956, ch. 2003-261; s. 43, ch. 2003-267; s. 36, ch. 2003-281; s. 21, ch. 2004-374; s. 23, ch. 2012-209; s. 7, ch. 2015-180.



626.733 - Agency firms and corporations; special requirements.

626.733 Agency firms and corporations; special requirements.—If a sole proprietorship, partnership, corporation, or association holds an agency contract, all members thereof who solicit, negotiate, or effect insurance contracts, and all officers and stockholders of the corporation who solicit, negotiate, or effect insurance contracts, must qualify and be licensed individually as agents or customer representatives, and all of such agents must be individually appointed as to each property and casualty insurer entering into an agency contract with such agency. Each appointing insurer shall comply with this section and shall determine and require that each agent so associated with such agency is likewise appointed as to the same such insurer and for the same type and class of license. However, an insurer is not required to comply with the appointment provisions of this section for an agent within an agency who does not solicit, negotiate, or effect insurance contracts for that insurer.

History.—s. 258, ch. 59-205; s. 18, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 222(1st), 241, 807, 810, ch. 82-243; s. 30, ch. 82-386; s. 4, ch. 83-157; ss. 69, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 38, ch. 98-199; s. 82, ch. 2003-1; s. 44, ch. 2003-267; s. 37, ch. 2003-281; s. 19, ch. 2014-123.



626.734 - Corporations, liability of agent.

626.734 Corporations, liability of agent.—Any general lines insurance agent who is an officer, director, or stockholder of an incorporated general lines insurance agency shall remain personally and fully liable and accountable for any wrongful acts, misconduct, or violations of any provisions of this code committed by such licensee or by any person under his or her direct supervision and control while acting on behalf of the corporation. Nothing in this section shall be construed to render any person criminally liable or subject to any disciplinary proceedings for any act unless such person personally committed or knew or should have known of such act and of the facts constituting a violation of this chapter.

History.—s. 4, ch. 63-20; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 241, 807, 810, ch. 82-243; ss. 70, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 242, ch. 97-102.



626.7351 - Qualifications for customer representative’s license.

626.7351 Qualifications for customer representative’s license.—The department shall not grant or issue a license as customer representative to any individual found by it to be untrustworthy or incompetent, or who does not meet each of the following qualifications:

(1) The applicant is a natural person at least 18 years of age.

(2)(a) The applicant is a United States citizen or legal alien who possesses work authorization from the United States Bureau of Citizenship and Immigration Services and is a bona fide resident of this state and will actually reside in the state at least 6 months out of the year. An individual who is a bona fide resident of this state shall be deemed to meet the residence requirements of this subsection, notwithstanding the existence at the time of application for license of a license in his or her name on the records of another state as a resident licensee of the other state, if the applicant furnishes a letter of clearance satisfactory to the department that the resident licenses have been canceled or changed to a nonresident basis and that he or she is in good standing.

(b) The applicant is a resident of another state sharing a common boundary with this state and has been employed in this state for a period of not less than 6 months by a Florida resident general lines agent licensed and appointed under this chapter. The applicant licensed under this subsection must meet all other requirements as described in this chapter and must, under the direct supervision of a licensed and appointed Florida resident general lines agent, conduct business solely within the confines of the office of the agent or agency whom he or she represents in this state.

(3) Within 4 years preceding the date that the application for license was filed with the department, the applicant has earned the designation of Accredited Advisor in Insurance (AAI), Associate in General Insurance (AINS), or Accredited Customer Service Representative (ACSR) from the Insurance Institute of America; the designation of Certified Insurance Counselor (CIC) from the Society of Certified Insurance Service Counselors; the designation of Certified Professional Service Representative (CPSR) from the National Foundation for CPSR; the designation of Certified Insurance Service Representative (CISR) from the Society of Certified Insurance Service Representatives; the designation of Certified Insurance Representative (CIR) from All-Lines Training; the designation of Professional Customer Service Representative (PCSR) from the Professional Career Institute; the designation of Registered Customer Service Representative (RCSR) from a regionally accredited postsecondary institution in the state whose curriculum is approved by the department and includes comprehensive analysis of basic property and casualty lines of insurance and testing which demonstrates mastery of the subject; or a degree from an accredited institution of higher learning approved by the department when the degree includes a minimum of 9 credit hours of insurance instruction, including specific instruction in the areas of property, casualty, and inland marine insurance. The department shall adopt rules establishing standards for the approval of curriculum.

(4) The license is not being sought for the purpose of writing or handling controlled business in violation of s. 626.730.

(5) The applicant will be employed by only one agent or agency and the agency will appoint one designated agent within the agency who will supervise the work of the applicant and his or her conduct in the insurance business, and the applicant will spend all of his or her business time in the employment of the agent or agency and will be domiciled in the office of the appointing agent or agency as provided in s. 626.7352.

(6) Upon the issuance of the license applied for, the applicant is not an agent, a service representative, or a managing general agent.

History.—ss. 71, 207, ch. 90-363; s. 4, ch. 91-429; s. 18, ch. 92-146; s. 243, ch. 97-102; s. 39, ch. 98-199; s. 45, ch. 2003-267; s. 38, ch. 2003-281; s. 110, ch. 2004-5; s. 26, ch. 2005-257; s. 8, ch. 2015-180.



626.7352 - Customer representative’s office.

626.7352 Customer representative’s office.—A customer representative shall be housed wholly and completely within the actual confines of the office of the agent or agency whom he or she represents, together with any such furniture, books, records, equipment, and paraphernalia necessary for the conduct of such insurance business. The customer representative shall not maintain any such office or furniture, books, records, equipment, or paraphernalia at any other address or location, nor shall he or she maintain or make use of any other quarters, space, or address, for the purpose of the conduct of such business. No advertising, letterhead, or telephone listing of the customer representative shall indicate any business address other than that of the agent or agency by whom he or she is employed. No customer representative may be employed from any location except where an agent licensed to write such lines spends his or her full time in charge of such location.

History.—ss. 72, 207, ch. 90-363; s. 4, ch. 91-429; s. 19, ch. 92-146; s. 244, ch. 97-102.



626.7353 - Appointment of customer representatives.

626.7353 Appointment of customer representatives.—

(1) Any person duly licensed and appointed as a general lines agent, except a person holding a limited license provided for in s. 626.321, and any general lines insurance agency may appoint as customer representatives any persons who hold or have qualified for a customer representative’s license.

(2) The same individual shall not be appointed as customer representative as to more than one appointing agent or agency at any one time, and the general lines agent designated pursuant to s. 626.7351(5) to supervise the work of the customer representative shall sign the appointment form, obligating himself or herself to supervise the customer representative’s conduct and business.

(3) The department shall prescribe by rule forms to administer this section.

History.—ss. 73, 207, ch. 90-363; s. 4, ch. 91-429; s. 20, ch. 92-146; s. 245, ch. 97-102; s. 7, ch. 2000-370.



626.7354 - Customer representative’s powers; agent’s or agency’s responsibility.

626.7354 Customer representative’s powers; agent’s or agency’s responsibility.—

(1) A customer representative’s license shall not cover life insurance or any kind of insurance for which the agent or agency by which he or she is appointed is not then licensed.

(2) A customer representative may engage in transacting insurance with customers who have been solicited by any agent or customer representative in the same agency, and may engage in transacting insurance with customers who have not been so solicited to the extent and under conditions that are otherwise consistent with this part and with the insurer’s contract with the agent appointing him or her.

(3) A customer representative shall be a salaried employee of the agent or agency. His or her compensation shall not be primarily based on commissions or the production of applications, insurance, or premiums.

(4) A customer representative shall not engage in transacting insurance outside of the office of his or her agent or agency.

(5) All business transacted by a customer representative under his or her license shall be in the name of the agent or agency by which he or she is appointed, and the agent or agency shall be responsible and accountable for all acts of the customer representative within the scope of such appointment.

History.—ss. 74, 207, ch. 90-363; s. 4, ch. 91-429; s. 246, ch. 97-102; s. 83, ch. 2003-1; s. 46, ch. 2003-267; s. 39, ch. 2003-281; s. 9, ch. 2015-180.



626.7355 - Temporary license as customer representative pending examination.

626.7355 Temporary license as customer representative pending examination.—

(1) The department shall issue a temporary customer representative’s license with respect to a person who has applied for such license upon finding that the person:

(a) Has filed an application for a customer representative’s license and has paid any fees required under s. 624.501(5) in connection with such application for a customer representative’s license.

(b) Is a natural person at least 18 years of age.

(c) Is a United States citizen or legal alien who possesses work authorization from the United States Bureau of Citizenship and Immigration Services and is a bona fide resident of this state or is a resident of another state sharing a common boundary with this state. An individual who is a bona fide resident of this state shall be deemed to meet the residence requirement of this paragraph, notwithstanding the existence at the time of application for license, of a license in his or her name on the records of another state as a resident licensee of such other state, if the applicant furnishes a letter of clearance satisfactory to the department that his or her resident licenses have been canceled or changed to a nonresident basis and that he or she is in good standing.

(d) Has such business reputation as would reasonably assure that the applicant will conduct his or her business as a temporary customer representative fairly and in good faith and without detriment to the public.

(e) Is employed at the time of application for license, and at all times throughout the existence of the temporary license, by only one general lines agency or licensed general lines agent.

(f) Is supervised by one licensed and appointed general lines agent who will oversee the work of the applicant and be responsible for the applicant’s acts under this section. Any individual who is currently serving an administrative probation imposed by the department shall not be permitted to act as the designated supervising general lines agent to supervise the activities of a temporary licensee.

(g) Is not disqualified from licensure by the department under s. 626.207.

(h) Is not the subject of pending criminal, administrative, or civil charges in any state or federal court anywhere in the United States or its possessions or any other country.

(i) Is not the subject of pending criminal probation for a felony crime or any misdemeanor crimes which are punishable by imprisonment of 1 year or more or participating in a pre-trial intervention program or on administrative probation by the department.

(2) There must be no more than one temporary customer representative licensee in the general lines agency location where the temporary licensee is housed and the temporary licensee shall be housed wholly and completely within the actual confines of the office of the agent or agency whom he or she represents. No such temporary licensee may be employed from any location except where his or her designated supervising general lines agent spends his or her full time. No general lines agency location may employ more than two temporary customer representative licensees in 1 calendar year.

(3) The temporary licensee cannot be the only person conducting the business of insurance in the office at any time.

(4) The applicant’s employer and supervising general lines agent shall be responsible for the acts of any licensee under this section.

(5) The applicant shall furnish the following with his or her application:

(a) Evidence that the applicant is enrolled in a customer representative educational qualification course which has been approved by the department.

(b) A certificate of employment and a report as to the applicant’s integrity and moral character on a form prescribed by the department and executed by the supervising general lines insurance agent.

(6) Under the temporary license, the licensee shall have the authority to handle only such classes of business as his or her supervising general lines agent is licensed and appointed to handle except as provided herein. A temporary licensee shall not transact life or health insurance business under this license.

(7) In no event shall a temporary licensee licensed under this section perform any of the functions for which a customer representative or general lines agent’s license is required after expiration of the temporary license without having passed the written examination as for a regular customer representative or general lines agent’s license and have subsequently been licensed and appointed as such by the department.

(8) The temporary license shall be effective for a period of 90 days, but shall be subject to earlier termination at the request of the employer or if suspended or revoked by the department.

(9) The department shall not issue a temporary customer representative’s license to any individual who has ever held such a temporary license in this state.

(10) Applicants licensed as temporary customer representatives pursuant to this section shall be appointed as such in accordance with the provisions of ss. 626.112 and 626.451.

(11) The temporary customer representative’s license shall expire 90 days after issuance. The effective date of the license and appointment shall be the date the supervising general lines agent certifies that the applicant is an employee of the agent or agency, provided the applicant meets the requirements for the license as provided in this section. The application for license and supporting documentation shall be mailed to the department within 48 hours after the supervising agent certifies that the applicant is an employee of the agent or agency for purposes of obtaining a license under this section.

(12) The department shall have the authority to take administrative action against the license of a temporary licensee or supervising general lines insurance agent for conduct which is a violation of any provision of this section or other provisions of the Insurance Code or rules of the department.

History.—s. 1, ch. 97-75; s. 39, ch. 99-7; s. 47, ch. 2003-267; s. 40, ch. 2003-281; s. 111, ch. 2004-5; s. 27, ch. 2005-257; s. 20, ch. 2014-123.



626.741 - Nonresident agents; licensing and restrictions.

626.741 Nonresident agents; licensing and restrictions.—

(1) The department may, upon written application and the payment of the fees as specified in s. 624.501, issue a license as:

(a) A nonresident general lines agent to an individual licensed in his or her home state as a resident agent for the same line of authority as a Florida resident general lines agent and otherwise qualified therefor under the laws of this state, but who is not a resident of this state, if by the laws of the individual’s home state, residents of this state may be licensed in a similar manner as a nonresident agent of his or her home state.

(b) A customer representative to an individual otherwise qualified therefor, who is not a resident of this state, but is a resident of a state sharing a common boundary with this state.

(2) The department may enter into reciprocal agreements with the appropriate official of any other state waiving the written examination of any applicant resident in that other state if:

(a) In the applicant’s home state, a resident of this state is privileged to procure a general lines agent’s license upon compliance with the conditions specified in subsection (1) and without discrimination as to fees or otherwise in favor of the residents of the individual’s home state.

(b) The appropriate official of the individual’s home state certifies that the applicant holds a currently valid license as a resident agent in his or her home state for the same line of authority as a general lines agent in this state.

(c) The applicant satisfies the examination requirement under s. 626.221, or qualifies for an exemption thereunder.

(3) The department shall not, however, issue any license and appointment to any individual who does not, at the time of issuance and throughout the existence of the Florida license, hold a license as agent or broker issued by his or her home state; nor to any individual who is employed by any insurer as a service representative or who is a managing general agent in any state, whether or not also licensed in another state as an agent or broker. The foregoing requirement to hold a similar license in the applicant’s home state does not apply to customer representatives unless the home state licenses residents of that state in a similar manner. The authority of such nonresident license is limited to the specific lines of authority granted in the license issued by the agent’s home state and further limited to the specific lines authorized under the nonresident license issued by this state. The department shall have discretion to refuse to issue any license or appointment to a nonresident when it has reason to believe that any of the grounds exist as for suspension, denial, or revocation of license as set forth in ss. 626.611 and 626.621.

(4) Any individual who holds a Florida nonresident agent’s license, upon becoming a resident of this state may, for a period not to exceed 90 days, continue to transact insurance in this state under the nonresident license and appointment. Such individual must make application for resident licensure and must become licensed as a resident agent within 90 days of becoming a resident of this state.

(5) Upon becoming a resident of this state, an individual who holds a Florida nonresident agent’s license is no longer eligible for licensure as a nonresident agent if such individual fails to make application for a resident license and become licensed as a resident agent within 90 days. His or her license and any appointments shall be canceled immediately. He or she may apply for a resident license pursuant to s. 626.731.

(6) Except as provided in this section and ss. 626.742 and 626.743, nonresident agents shall be subject to the same requirements as apply to agents resident in this state. However, nonresident agents are not required to maintain an insurance agency in this state. If a nonresident agent does maintain or have a financial interest in an insurance agency in this state, the agency is subject to the same requirements that apply to agencies of resident agents in this state.

(7) If available, the department shall verify the nonresident applicant’s licensing status through the Producer Database maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries.

History.—s. 265, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 74-148; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 89, ch. 79-40; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 229, 241, 807, 810, ch. 82-243; s. 35, ch. 82-386; s. 19, ch. 87-226; ss. 80, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 250, ch. 97-102; s. 41, ch. 98-199; s. 40, ch. 99-7; s. 13, ch. 2001-142; s. 25, ch. 2002-206; s. 84, ch. 2003-1; s. 48, ch. 2003-267; s. 41, ch. 2003-281; s. 5, ch. 2004-374.



626.742 - Nonresident agents; service of process.

626.742 Nonresident agents; service of process.—

(1) Each licensed nonresident agent shall appoint the Chief Financial Officer as his or her attorney to receive service of legal process issued against the agent in this state, upon causes of action arising within this state out of transactions under the agent’s license and appointment. Service upon the Chief Financial Officer as attorney shall constitute effective legal service upon the agent.

(2) The appointment of the Chief Financial Officer for service of process shall be irrevocable for as long as there could be any cause of action against the agent arising out of his or her insurance transactions in this state.

(3) Duplicate copies of such legal process against such agent shall be served upon the Chief Financial Officer by a person competent to serve a summons.

(4) Upon receiving such service, the Chief Financial Officer shall forthwith send one of the copies of the process, by registered mail with return receipt requested, to the defendant agent at his or her last address of record with the department.

(5) The Chief Financial Officer shall keep a record of the day and hour of service upon him or her of all such legal process.

History.—s. 266, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 230, 241, 807, 810, ch. 82-243; ss. 81, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 251, ch. 97-102; s. 957, ch. 2003-261.



626.743 - Nonresident agents; retaliatory provision.

626.743 Nonresident agents; retaliatory provision.—When under the laws of any other state any fine, tax, penalty, license fee, deposit of money or security or other obligation, limitation, or prohibition is imposed upon resident insurance agents of this state in connection with the issuance of, and activities under, a nonresident agent’s license under the laws of such state as to such Florida agent, including the sharing of commissions, then so long as such laws continue in force or are so administered, the same requirements, obligations, limitations, and prohibitions, of whatever kind, shall be imposed upon every insurance agent of such other state doing business in this state under a nonresident agent’s license issued under s. 626.741.

History.—s. 267, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 231, 241, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.744 - Service representatives, managing general agents; application for license.

626.744 Service representatives, managing general agents; application for license.—The application for a license as service representative or the application for a license as managing general agent shall show the applicant’s name, residence address, name of employer, position or title, type of work to be performed by the applicant in this state, and any additional information which the department may reasonably require.

History.—s. 268, ch. 59-205; ss. 13, 35, ch. 69-106; s. 22, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 232, 241, 807, 810, ch. 82-243; ss. 82, 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.745 - Service representatives, managing general agents; managers; activities.

626.745 Service representatives, managing general agents; managers; activities.—Individuals employed by insurers or their managers, general agents, or representatives as service representatives, and as managing general agents employed for the purpose of or engaged in assisting agents in negotiating and effecting contracts of insurance, shall engage in such activities when, and only when, accompanied by an agent duly licensed and appointed as a resident licensee and appointee under this code.

History.—s. 269, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 233, 241, 807, 810, ch. 82-243; ss. 83, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 64, ch. 2002-206.



626.7451 - Managing general agents; required contract provisions.

626.7451 Managing general agents; required contract provisions.—No person acting in the capacity of a managing general agent shall place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibility for a particular function, specifies the division of responsibilities, and contains the following minimum provisions:

(1) The insurer or managing general agent may terminate the contract for cause as provided in the contract upon written notice to the terminated party. The insurer may suspend the underwriting authority of the managing general agent during the pendency of any dispute regarding the cause for termination. The insurer or managing general agent must fulfill any obligations on policies, regardless of any dispute.

(2) The managing general agent shall render accounts to the insurer detailing all transactions and remit all funds due under the terms of the contract to the insurer on a monthly or more frequent basis.

(3) All funds collected for the account of the insurer shall be held by the managing general agent in a fiduciary capacity in a bank which is insured by the Federal Deposit Insurance Corporation. The account shall be used for all payment as directed by the insurer. The managing general agent may retain up to 60 days of estimated claims payments and allocated loss adjustment expenses.

(4) Separate records of business written by the managing general agent shall be maintained unless the managing general agent is a controlled or controlling person. The insurer shall have access and the right to copy all accounts and records related to its business in a form usable by the insurer, and the department and office shall have access to all books, bank accounts, and records of the managing general agent in a form usable to the department and office. The records shall be retained according to s. 626.561.

(5) The contract may not be assigned in whole or part by the managing general agent.

(6) The contract shall specify appropriate underwriting guidelines, including:

(a) The maximum annual premium volume.

(b) The basis of the rates to be charged.

(c) The types of risks which may be written.

(d) Maximum limits of liability.

(e) Applicable exclusions.

(f) Territorial limitations.

(g) Policy cancellation provisions.

(h) The maximum policy period.

This subsection shall not apply when the managing general agent is a controlled or controlling person.

(7) If the contract permits the managing general agent to settle claims on behalf of the insurer:

(a) All claims must be reported to the company in a timely manner and all claims must be adjusted by properly licensed persons.

(b) Notice shall be sent by the managing general agent to the insurer as soon as it becomes known that the claim:

1. Exceeds the limit set by the insurer;

2. Involves a coverage dispute;

3. Exceeds the managing general agent’s claims settlement authority;

4. Is open for more than 6 months; or

5. Is closed by payment of an amount set by the office or an amount set by the insurer, whichever is less.

(c) All claims files shall be the joint property of the insurer and managing general agent. However, upon an order of liquidation of the insurer the claims and related application files shall become the sole property of the insurer or its estate. The managing general agent shall have reasonable access to and the right to copy the files on a timely basis.

(d) Any settlement authority granted to the managing general agent may be terminated for cause upon the insurer’s written notice to the managing general agent or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(8) If electronic claims files exist, the contract must address the timely transmission of the data.

(9) If the contract provides for a sharing of interim profits by the managing general agent and the managing general agent has the authority to determine the amount of the interim profits by establishing the total of all loss reserves, including IBNR if any, used in calculating the interim profits, interim profits shall not be paid to the managing general agent until 1 year after the profits are earned for property insurance business and 5 years after they are earned on casualty business and not until the profits have been verified.

(10) The managing general agent shall not:

(a) Bind reinsurance or retrocessions on behalf of the insurer, except that the managing general agent may bind facultative reinsurance if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers which are authorized, the coverages and amounts or percentages that may be reinsured, and commission schedules and that the insurer has put each reinsurer on notice of the authorization by providing the reinsurer and reinsurance intermediary, if any, with a copy of this section of the contract and that the reinsurer will send confirmation of reinsurance placement directly to the insurer and the managing general agent.

(b) Commit the insurer to participate in insurance or reinsurance syndicates.

(c) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of insurance for which he or she is appointed.

(d) Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which exceeds 1 percent of the insurer’s policyholder’s surplus as of December 31 of the last completed calendar year.

(e) Collect any payment from a reinsurer or commit the insurer to any claims settlement with a reinsurer without prior approval of the insurer. If prior approval is given, a report must be promptly forwarded to the insurer.

(f) Permit its subproducer to serve on its board of directors.

(g) Appoint a submanaging general agent.

(11) A licensed managing general agent, when placing business with an insurer under this code, may charge a per-policy fee not to exceed $25. In no instance shall the aggregate of per-policy fees for a placement of business authorized under this section, when combined with any other per-policy fee charged by the insurer, result in per-policy fees which exceed the aggregate amount of $25. The per-policy fee shall be a component of the insurer’s rate filing and shall be fully earned.

For the purposes of this section and ss. 626.7453 and 626.7454, the term “controlling person” or “controlling” has the meaning set forth in s. 625.012(5)(b)1., and the term “controlled person” or “controlled” has the meaning set forth in s. 625.012(5)(b)2.

History.—ss. 84, 207, ch. 90-363; s. 1, ch. 91-296; s. 4, ch. 91-429; s. 252, ch. 97-102; s. 958, ch. 2003-261; s. 77, ch. 2003-281; s. 1, ch. 2003-407; s. 7, ch. 2011-174.



626.7452 - Managing general agents; examination authority.

626.7452 Managing general agents; examination authority.—The acts of the managing general agent are considered to be the acts of the insurer on whose behalf it is acting. A managing general agent may be examined as if it were the insurer except in the case where the managing general agent solely represents a single domestic insurer.

History.—ss. 85, 207, ch. 90-363; s. 4, ch. 91-429.



626.7453 - Managing general agents; errors and omissions insurance.

626.7453 Managing general agents; errors and omissions insurance.—As a part of the appointment process, the insurer appointing the managing general agent shall certify that, upon investigation and to the best of the insurer’s knowledge and belief, the proposed managing general agent has obtained errors and omissions insurance in an amount acceptable to the insurer appointing the managing general agent. This section does not apply to a managing general agent that is a controlled or controlling person.

History.—ss. 86, 207, ch. 90-363; s. 4, ch. 91-429.



626.7454 - Managing general agents; duties of insurers.

626.7454 Managing general agents; duties of insurers.—

(1) The insurer shall have on file for each managing general agent with which it has done business an independent financial examination in a form acceptable to the office.

(2) If a managing general agent establishes total loss reserves, including IBNR if any, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the managing general agent. This subsection is in addition to any other requirement of loss reserve certification.

(3) The insurer shall, at least annually, conduct an onsite review of the underwriting and claims processing operations of the managing general agent; however, the insurer shall conduct an onsite review of the underwriting and claims processing operations of a newly engaged managing general agent within 6 months after he or she is engaged.

(4) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the managing general agent.

(5) Within 30 days after entering into or terminating a contract with a managing general agent, the insurer shall provide written notification of the appointment or termination to the department and office. Notices of appointment of a managing general agent shall include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the department or office may request.

(6) An insurer shall review its books and records on a quarterly basis to determine if any producer has become a managing general agent as defined in s. 626.015. If the insurer determines that a producer has become a managing general agent, the insurer shall promptly notify the producer and the department and office of such determination and the insurer and producer must fully comply with the provisions of this section and ss. 626.7451, 626.7452, and 626.7453 within 30 days after such determination.

Subsections (1), (3), and (4) do not apply to a managing general agent that is a controlled or controlling person.

History.—ss. 87, 207, ch. 90-363; s. 2, ch. 91-296; s. 4, ch. 91-429; s. 253, ch. 97-102; s. 26, ch. 2002-206; s. 959, ch. 2003-261.



626.7455 - Managing general agent; responsibility of insurer.

626.7455 Managing general agent; responsibility of insurer.—

(1) No insurer shall enter into an agreement with any person to manage the business written in this state by the general lines agents appointed by the insurer or appointed by the managing general agent on behalf of the insurer unless the person is properly licensed and appointed as a managing general agent in this state. An insurer shall be responsible for the acts of its managing general agent when the agent acts within the scope of his or her authority.

(2) This section does not apply to surplus lines insurance when written pursuant to the Surplus Lines Law, ss. 626.913-626.937.

History.—s. 27, ch. 2002-206.



626.748 - Agent’s records.

626.748 Agent’s records.—Every agent transacting any insurance policy must maintain in his or her office, or have readily accessible by electronic or photographic means, for a period of at least 5 years after policy expiration, such records of policies transacted by him or her as to enable the policyholders and department to obtain all necessary information, including daily reports, applications, change endorsements, or documents signed or initialed by the insured concerning such policies.

History.—s. 272, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 235, 241, 807, 810, ch. 82-243; ss. 89, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 254, ch. 97-102; s. 10, ch. 2015-180.



626.749 - Place of business in residence.

626.749 Place of business in residence.—No requirement of this part that an agent maintain within this state a place of business which is accessible to the public shall be deemed to prohibit the maintenance of such a place of business in connection with the place of residence of either the agent or of other persons, if:

(1) A separate room is set aside by the agent for, and is actually used as, the office or place of business;

(2) Such room is easily accessible to the public and is in fact in the usual course of business used by the agent in his or her dealings with the public; and

(3) The existence of such place of business is suitably advertised, as determined by the department.

History.—s. 273, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 241, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 255, ch. 97-102.



626.7491 - Business transacted with producer controlled property and casualty insurer.

626.7491 Business transacted with producer controlled property and casualty insurer.—

(1) SHORT TITLE.—This section may be cited as the “Business Transacted with Producer Controlled Property or Casualty Insurer Act.”

(2) DEFINITIONS.—As used in this section:

(a) “Accredited state” means a state in which the department or agency which regulates insurance has qualified as meeting the minimum financial regulatory standards adopted and established from time to time by the National Association of Insurance Commissioners (NAIC).

(b) “Control” or “controlled” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a contract for goods or nonmanagement services, or otherwise. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing 10 percent or more of the outstanding voting securities of any other person. No person shall be deemed to control another person solely by reason of being an officer or director of such other person.

(c) “Controlled insurer” means a licensed insurer which is controlled, directly or indirectly, by a producer.

(d) “Controlling producer” means a producer who, directly or indirectly, controls an insurer.

(e) “Licensed insurer” or “insurer” means any person, firm, association, or corporation licensed to transact a property or casualty insurance business in this state. The following are not licensed insurers for the purposes of this section:

1. Any risk retention group as defined in:

a. The Superfund Amendments Reauthorization Act of 1986, Pub. L. No. 99-499, 100 Stat. 1613 (1986);

b. The Risk Retention Act, 15 U.S.C. ss. 3901 et seq. (1982 and Supp. 1986); or

c. Section 627.942(9);

2. Any residual market pool or joint underwriting authority or association; and

3. Any captive insurance company as defined in s. 628.901.

(f) “Producer” means an insurance agent or agents or any other person who, for any compensation, commission, or other thing of value, acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of an insured other than the person.

(3) APPLICABILITY.—This section shall apply to licensed insurers domiciled in this state or domiciled in a state that is not an accredited state having in effect a law substantially similar to this section. The provisions of ss. 628.801-628.803, to the extent they are not superseded by this section, shall continue to apply to all parties within holding company systems subject to this section.

(4) MINIMUM STANDARDS.—

(a) The provisions of this section apply if, in any calendar year, the aggregate amount of gross written premiums on business placed with a controlled insurer by a controlling producer is equal to or greater than 5 percent of the admitted assets of the controlled insurer, as reported in the controlled insurer’s annual statement filed as of December 31 of the prior year.

(b) Notwithstanding the provisions of paragraph (a), the provisions of this subsection and subsections (5), (6), and (7) do not apply if:

1. The controlling producer places insurance only with the controlled insurer, or only with the controlled insurer and any members of the controlled insurer’s holding company system, or the controlled insurer’s parent, affiliate, or subsidiary and receives no compensation based upon the amount of premiums written in connection with such insurance;

2. The controlling producer accepts insurance placements only from nonaffiliated subproducers and not directly from insureds; and

3. The controlled insurer, except for insurance business written through a risk apportionment plan as provided in s. 627.351, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

(5) REQUIRED CONTRACT PROVISIONS.—A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the controlling producer and the insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the insurer and contains the following minimum provisions:

(a) The controlled insurer may terminate the contract for cause, upon written notice to the controlling producer. The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination.

(b) The controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the controlling producer.

(c) The controlling producer shall remit all funds due under the terms of the contract to the controlled insurer, at least monthly. The due date shall be fixed so that premiums, or installments thereof, collected shall be remitted no later than 90 days after the effective date of any policy placed with the controlled insurer under such contract.

(d) All funds collected for the controlled insurer’s account shall be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with the applicable provisions of the Florida Insurance Code. However, funds of a controlling producer not required to be licensed in this state shall be maintained in compliance with the requirements of the jurisdiction of the controlling producer’s domicile.

(e) The controlling producer shall maintain separately identifiable records of business written for the controlled insurer.

(f) The contract shall not be assigned in whole or in part by the controlling producer.

(g) The controlled insurer shall provide the controlling producer with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to the standards, rules, procedures, rates, and conditions. The standards, rules, procedures, rates, and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer.

(h) The contract must specify the rates and terms of the controlling producer’s commissions, charges, or other fees and the purposes for those charges or fees. The rates of the commissions, charges, and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this paragraph and paragraph (g), examples of “comparable business” include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business.

(i) If the contract provides that the controlling producer, on insurance business placed with the insurer, is to be compensated contingent upon the insurer’s profits on that business, then such compensation shall not be determined and paid until at least 5 years after the premiums on liability insurance are earned and at least 1 year after the premiums are earned on any other insurance. In no event shall the commissions be paid until the adequacy of the controlled insurer’s reserves on remaining claims has been independently verified pursuant to paragraph (7)(a).

(j) The contract must specify a limit on the controlling producer’s writings in relation to the controlled insurer’s surplus and total writings. The insurer may establish a different limit for each line or subline of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer after the limit is reached. The controlling producer shall not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached.

(k) The controlling producer may negotiate but shall not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(6) AUDIT COMMITTEE.—Every controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the insurer’s independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the office to review the adequacy of the insurer’s loss reserves.

(7) REPORTING REQUIREMENTS.—

(a) In addition to any other required loss reserve certification, the controlled insurer shall, on April 1 of each year, file with the office the opinion of an independent casualty actuary, or such other independent loss reserve specialist acceptable to the office, reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of the year end, including incurred but not reported losses, on business placed by the producer.

(b) The controlled insurer shall annually report to the office the amount of commissions paid to the producer, the percentage such amount represents of the net premiums written, and comparable amounts and percentages paid to noncontrolling producers for placements of the same kinds of insurance.

(8) PENALTIES.—

(a) If the department believes that the controlling producer or any other person has not materially complied with this section, or any rule adopted or order issued hereunder, the department may order the controlling producer to cease placing business with the controlled insurer.

(b) If, due to such material noncompliance, the controlled insurer or any policyholder thereof has suffered any loss or damage, the department or office may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

(c) If an order for liquidation or rehabilitation of the controlled insurer has been entered pursuant to chapter 631 and the receiver appointed under such order believes that the controlling producer or any other person has not materially complied with this section or any rule adopted or order issued hereunder and the insurer has suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

(d) Nothing contained in this section shall affect the right of the department or office to impose any other penalties provided for in the Florida Insurance Code.

(e) Nothing contained in this section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors, or other third parties.

(9) DISCLOSURE REQUIREMENT.—A property or casualty insurer that is controlled by a producer may not accept business from such producer in any transaction unless the producer, prior to the effective date of the policy, delivers written notice, signed by the insured, to the prospective insured disclosing the relationship between the insurer and the controlling producer. The disclosure must be retained in the underwriting file until the filing of the report on examination covering the period in which the coverage is in effect; however, if the business is placed through a subproducer who is not a controlling producer, the controlling producer and the controlled insurer shall retain in its records a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the insured.

History.—s. 40, ch. 92-146; s. 11, ch. 93-410; s. 960, ch. 2003-261; s. 35, ch. 2012-151.



626.7492 - Reinsurance intermediaries.

626.7492 Reinsurance intermediaries.—

(1) SHORT TITLE.—This section may be cited as the “Reinsurance Intermediary Act.”

(2) DEFINITIONS.—As used in this section:

(a) “Actuary” means a person who is a member in good standing of the American Academy of Actuaries.

(b) “Controlling person” means any person, firm, association, or corporation who directly or indirectly has the power to direct or cause to be directed, the management, control, or activities of the reinsurance intermediary.

(c) “Insurer” means any person duly licensed in this state pursuant to the applicable provisions of the Florida Insurance Code as an insurer.

(d) “Producer” means an agent, broker, or reinsurance intermediary licensed pursuant to the applicable provision of the Florida Insurance Code.

(e) “Reinsurance intermediary” means a reinsurance intermediary broker or a reinsurance intermediary manager.

(f) “Reinsurance intermediary broker” means any person, other than an officer or employee of the ceding insurer, who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of the ceding insurer.

(g) “Reinsurance intermediary manager” means any person who has authority to bind, or manages all or part of, the assumed reinsurance business of a reinsurer, including the management of a separate division, department, or underwriting office, and acts as an agent for the reinsurer whether known as a reinsurance intermediary manager, manager, or other similar term. Notwithstanding the above, none of the following persons is a reinsurance intermediary manager with respect to the reinsurer for the purposes of this section:

1. An employee of the reinsurer;

2. A manager of the United States branch of an alien reinsurer;

3. An underwriting manager which, pursuant to contract, manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to the holding company act, and whose compensation is not based on the volume of premiums written.

4. The manager of a group, association, pool, or organization of insurers which engage in joint underwriting or joint reinsurance and who are subject to examination by the insurance regulatory authority of the state in which the manager’s principal business office is located.

(h) “Reinsurer” means any person duly licensed in this state pursuant to the applicable provisions of the Florida Insurance Code as an insurer with the authority to assume reinsurance.

(i) “Violation” means failure by the reinsurance intermediary, insurer, or reinsurer for whom the reinsurance intermediary was acting to substantially comply with the provisions of this section.

(j) “Qualified United States financial institution” means an institution that:

1. Is organized or, in the case of a United States office of a foreign banking organization, licensed under the laws of the United States or any state thereof;

2. Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies; and

3. Has been determined by the department or the Securities Valuation Office of the National Association of Insurance Commissioners to meet the standards of financial condition and standing that are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the department.

(3) LICENSURE.—

(a) No person shall act as a reinsurance intermediary broker in this state if the reinsurance intermediary broker maintains an office either directly or as a member or employee of a firm or association, or an officer, director, or employee of a corporation:

1. In this state, unless the reinsurance intermediary broker is a licensed producer in this state; or

2. In another state, unless the reinsurance intermediary broker is a licensed producer in this state or in another state having a law substantially similar to this section or the reinsurance intermediary broker is licensed in this state as a nonresident reinsurance intermediary.

(b) No person shall act as a reinsurance intermediary manager:

1. For a reinsurer domiciled in this state, unless the reinsurance intermediary manager is a licensed producer in this state;

2. In this state, if the reinsurance intermediary manager maintains an office either directly or as a member or employee of a firm or association, or an officer, director, or employee of a corporation in this state, unless the reinsurance intermediary manager is a licensed producer in this state;

3. In another state for a nondomestic insurer, unless the reinsurance intermediary manager is a licensed producer in this state or another state having a law substantially similar to this section, or the person is licensed in this state as a nonresident reinsurance intermediary.

(c) The department may require a reinsurance intermediary manager subject to the provisions of this section to:

1. File a bond from an insurer in an amount acceptable to the department for the protection of the reinsurer; and

2. Maintain an errors and omissions insurance policy in an amount acceptable to the department.

(d) The department may issue a reinsurance intermediary license to any person who has complied with the requirements of this section. Any license issued to a person who is not an individual must authorize each member of the person and any designated employee to act as a reinsurance intermediary under the license, and each member and designated individual must be named in the application and any supplements thereto. Any license issued to a corporation must authorize any officer, and any designated employee or designated director thereof, to act as a reinsurance intermediary on behalf of the corporation, and each officer and designated employee and director must be named in the application and any supplements thereto.

(e) If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, must designate the Chief Financial Officer as agent for service of process in the manner, and with the same legal effect, provided for by this section for designation of service of process upon unauthorized insurers. Such applicant shall also furnish the department with the name and address of a resident of this state upon whom notices or orders of the department or process affecting the nonresident reinsurance intermediary may be served. The licensee shall promptly notify the department in writing of each change in its designated agent for service of process, and the change shall not become effective until acknowledged by the department.

(f) The department may refuse to issue a reinsurance intermediary license if, in its judgment, the applicant, anyone named on the application, or any member, principal, officer, or director of the applicant, has demonstrated a lack of fitness and trustworthiness, or that any controlling person of the applicant is not fit or trustworthy to act as a reinsurance intermediary, or that any of the foregoing has given cause for revocation or suspension of the license, or has failed to comply with any prerequisite for the issuance of the license.

(g) Reinsurance intermediaries shall be licensed, appointed, renewed, continued, reinstated, or terminated as prescribed in this chapter for insurance representatives in general, except that they shall be exempt from the photo, education, and examination provisions. License, appointment, and other fees shall be those prescribed in s. 624.501.

(h) The grounds and procedures for refusal of a license or appointment or suspension or revocation of a license or appointment issued to a reinsurance intermediary under this section are as set forth in ss. 626.611-626.691 for insurance representatives in general.

(i) An attorney licensed in this state, when acting in a professional capacity, is exempt from this subsection.

(j) The department may develop necessary rules to carry out this section.

(4) REQUIRED CONTRACT PROVISIONS; REINSURANCE INTERMEDIARY BROKERS.—A transaction between a reinsurance intermediary broker and the insurer it represents in the capacity of a reinsurance intermediary broker may be entered into only pursuant to a written authorization specifying the responsibilities of each party. The authorization must provide, at a minimum, that:

(a) The insurer may terminate the reinsurance intermediary broker’s authority at any time.

(b) The reinsurance intermediary broker must render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the reinsurance intermediary broker and must remit all funds due to the insurer within 30 days after receipt.

(c) All funds collected for the insurer’s account will be held by the reinsurance intermediary broker in a fiduciary capacity in a bank which is a qualified United States financial institution.

(d) The reinsurance intermediary broker will comply with the provisions of subsection (5).

(e) The reinsurance intermediary broker will comply with the written standards established by the insurer for the cession or retrocession of all risks.

(f) The reinsurance intermediary broker will disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.

(5) BOOKS AND RECORDS; REINSURANCE INTERMEDIARY BROKERS.—

(a) For at least 10 years after expiration of each contract of reinsurance transacted by the reinsurance intermediary broker, the reinsurance intermediary broker must keep a complete record for each transaction showing:

1. The type of contract, limits, underwriting restrictions, classes or risks, and territory;

2. The period of coverage, including effective and expiration dates, cancellation provisions, and notice required of cancellation;

3. Reporting and settlement requirements of balances;

4. The rate used to compute the reinsurance premium;

5. The names and addresses of assuming reinsurers;

6. The rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary broker;

7. Related correspondence and memoranda;

8. Proof of placement;

9. Details regarding retrocessions handled by the reinsurance intermediary broker, including the identity of retrocessionaires and the percentage of each contract assumed or ceded;

10. Financial records, including, but not limited to, premium and loss accounts; and

11. If the reinsurance intermediary broker procures a reinsurance contract on behalf of a licensed ceding insurer:

a. Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

b. If such contract is placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

(b) The insurer will have access and the right to copy and audit all accounts and records maintained by the reinsurance intermediary broker related to its business in a form usable by the insurer.

(6) DUTIES OF INSURERS USING THE SERVICES OF A REINSURANCE INTERMEDIARY BROKER.—

(a) An insurer shall not engage the services of any person to act as a reinsurance intermediary broker on its behalf unless the person is licensed pursuant to this section.

(b) An insurer may not employ an individual who is employed by a reinsurance intermediary broker with which it transacts business, unless the reinsurance intermediary broker is under common control with the insurer and subject to ss. 628.801, 628.802, and 628.803.

(c) The insurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary broker with which it transacts business.

(7) REQUIRED CONTRACT PROVISIONS; REINSURANCE INTERMEDIARY MANAGERS.—Transactions between a reinsurance intermediary manager and the reinsurer it represents in that capacity may be entered into pursuant only to a written contract specifying the responsibilities of each party, which must be approved by the reinsurer’s board of directors. At least 30 days before the reinsurer assumes or cedes business through the producer, a true copy of the approved contract must be filed with the department for approval. The contract must provide, at a minimum, that:

(a) The reinsurer may terminate the contract for cause upon written notice to the reinsurance intermediary manager. The reinsurer may immediately suspend the authority of the reinsurance intermediary manager to assume or cede business during the pendency of any dispute regarding the cause for termination.

(b) The reinsurance intermediary manager must render accounts to the reinsurer, accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by or owing to the reinsurance intermediary manager, and must remit all funds due under the contract to the reinsurer at least monthly.

(c) All funds collected for the reinsurer’s account must be held by the reinsurance intermediary manager in a fiduciary capacity in a bank which is a qualified United States financial institution. The reinsurance intermediary manager may retain no more than 3 months’ estimated claims payments and allocated loss adjustment expenses. The reinsurance intermediary manager shall maintain a separate bank account for each reinsurer which it represents.

(d) For at least 10 years after expiration of each contract of reinsurance transacted by the reinsurance intermediary manager, the reinsurance intermediary manager must keep a complete record of each transaction, showing:

1. The type of contract, limits, underwriting restrictions, classes or risks, and territory;

2. The period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks;

3. The reporting and settlement requirements of balances;

4. The rate used to compute the reinsurance premium;

5. The names and addresses of reinsurers;

6. The rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary manager;

7. Related correspondence and memoranda;

8. Proof of placement;

9. Details regarding retrocessions handled by the reinsurance intermediary manager, as permitted by this section, including the identity of retrocessionaires and the percentage of each contract assumed or ceded;

10. Financial records, including, but not limited to, premium and loss accounts; and

11. If the reinsurance intermediary manager places a reinsurance contract on behalf of a ceding insurer:

a. Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

b. If such contract is placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

(e) The reinsurer shall have access to and the right to copy all accounts and records maintained by the reinsurance intermediary manager related to its business in a form usable by the reinsurer.

(f) The contract cannot be assigned in whole or in part by the reinsurance intermediary manager.

(g) The reinsurance intermediary manager will comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks.

(h) Sets forth the rates, terms, and purposes of commissions, charges, and other fees which the reinsurance intermediary manager may levy against the reinsurer.

(i) If the contract permits the reinsurance intermediary manager to settle claims on behalf of the reinsurer:

1. All claims will be reported to the reinsurer in a timely manner.

2. A copy of the claim file will be sent to the reinsurer at its request or as soon as it becomes known that the claim:

a. Has the potential to exceed the lesser of an amount determined by the department or the limit set by the reinsurer;

b. Involves a coverage dispute;

c. May exceed the reinsurance intermediary manager’s claims settlement authority;

d. Is open for more than 6 months; or

e. Is closed by payment of the lesser of an amount set by the department or an amount set by the reinsurer.

3. All claim files will be the joint property of the reinsurer and reinsurance intermediary manager provided that upon an order of liquidation of the reinsurer, the files shall become the sole property of the reinsurer or its estate; provided, further, that the reinsurance intermediary manager must have reasonable access to and the right to copy the files on a timely basis.

4. Any settlement authority granted to the reinsurance intermediary manager may be terminated for cause upon the reinsurer’s written notice to the reinsurance intermediary manager or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.

(j) If the contract provides for a sharing of interim profits by the reinsurance intermediary manager, that the interim profits will not be paid until 1 year after the end of each underwriting period for property business and 5 years after the end of each underwriting period for casualty business, or a later period set by the department for specified lines of insurance, and not until the adequacy of reserves on remaining claims has been verified pursuant to this section.

(k) The reinsurance intermediary manager must annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant.

(l) The reinsurer must at least semiannually conduct an onsite review of the underwriting and claims processing operations of the reinsurance intermediary manager.

(m) The reinsurance intermediary manager must disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with the insurer pursuant to this contract.

(n) Within the scope of its actual or apparent authority, the acts of the reinsurance intermediary manager shall be deemed to be the acts of the reinsurer on whose behalf it is acting.

(8) PROHIBITED ACTS.—The reinsurance intermediary manager shall not:

(a) Cede retrocessions on behalf of the reinsurer, except that the reinsurance intermediary manager may cede facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for the retrocessions. The guidelines must include a list of reinsurers with which the automatic agreements are in effect, and for each of these reinsurers, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(b) Commit the reinsurer to participate in reinsurance syndicates.

(c) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which he or she is appointed.

(d) Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or 1 percent of the reinsurer’s policyholder’s surplus as of December 31 of the last complete calendar year.

(e) Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer.

(f) Jointly employ an individual who is employed by the reinsurer, unless such reinsurance intermediary manager is under common control with the reinsurer subject to ss. 628.801, 628.802, and 628.803.

(g) Appoint a sub-reinsurance intermediary manager.

(9) DUTIES OF REINSURERS USING THE SERVICES OF A REINSURANCE INTERMEDIARY MANAGER.—

(a) A reinsurer may not engage the services of any person to act as a reinsurance intermediary manager on its behalf unless the person is licensed as required by this section.

(b) The reinsurer must annually obtain a copy of statements of the financial condition of each reinsurance intermediary manager which the reinsurer has engaged prepared by an independent certified accountant in a form acceptable to the department.

(c) If a reinsurance intermediary manager establishes loss reserves, the reinsurer must annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the reinsurance intermediary manager. This opinion must be in addition to any other required loss reserve certification.

(d) Binding authority for all retrocessional contracts or participation in reinsurance syndicates must rest with an officer of the reinsurer who shall not be affiliated with the reinsurance intermediary manager.

(e) Within 30 days of termination of a contract with a reinsurance intermediary manager, the reinsurer must provide written notification of the termination to the department.

(f) A reinsurer shall not appoint to its board of directors any officer, director, employee, controlling shareholder, or subproducer of its reinsurance intermediary manager. This paragraph shall not apply to relationships governed by ss. 628.801, 628.802, and 628.803 or, if applicable, this section.

(10) EXAMINATION AUTHORITY.—

(a) A reinsurance intermediary is subject to examination by the department. The department shall have access to all books, bank accounts, and records of the reinsurance intermediary in a form usable to the department.

(b) A reinsurance intermediary manager may be examined as if it were the reinsurer.

(11) PENALTIES AND LIABILITIES.—

(a) A reinsurance intermediary found by the department, or an insurer or reinsurer found by the office, to be in violation of any provision of this section must:

1. For each separate violation pay a penalty in an amount not to exceed $5,000;

2. Be subject to revocation or suspension of its license; and

3. If a violation was committed by the reinsurance intermediary, the reinsurance intermediary must make restitution to the insurer, reinsurer, rehabilitator, or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to the violation.

(b) Nothing contained in this section shall affect the right of the office or department to impose any other penalties provided in the Florida Insurance Code.

(c) Nothing contained in this section is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors, or other third parties or confer any rights to these persons.

History.—s. 41, ch. 92-146; s. 1, ch. 95-135; s. 256, ch. 97-102; s. 961, ch. 2003-261.



626.752 - Exchange of business.

626.752 Exchange of business.—

(1) As used in this section:

(a) “Brokering agent” means an originating general lines agent placing business with a company with which he or she is not appointed.

(b) “Prominently displayed” means that the printed matter is:

1. In at least 12-point type or type of the same size as any other entity name, whichever is larger;

2. In all capital letters or in boldfaced type;

3. In a typeface which is selected with legibility as the primary consideration; and

4. Printed with the name of the insurer at the top of the form with no artwork or printed matter preceding or above it.

(2) Subject to the provisions of subsection (3), an agent may place with an insurer for which he or she is not an appointed agent only such business for which he or she is appointed and which the insurer by which he or she is appointed is authorized to write.

(3)(a) An insurer may furnish to general lines agents who are not appointed by the insurer its forms, coverage documents, binders, applications, and other incidental supplies only for the purposes set forth in this section and only to the extent necessary to facilitate the writing of exchange of business pursuant to this section. The insurer shall assign a unique brokering agent’s register number to each agent not appointed with the insurer but furnished with the insurer’s forms, coverage documents, binders, applications, and other incidental supplies.

(b) Each form, coverage document, binder, and application shall contain the following legend prominently displayed which shall be properly and completely filled out by the agent when utilized: “BROKERING AGENT’S REGISTER NO. .”

(c) The following legend must immediately preface a line provided for the applicant’s signature on the application which shall be properly and completely filled out by the agent when utilized: “I understand this application is not a binder unless indicated as such on this form by the brokering agent.”

(d) When business is placed under subsection (2), the following legend must preface a line provided for the brokering agent’s signature which shall be properly and completely filled out by the agent when utilized: “This application is in compliance with Section 626.752, Florida Statutes. A copy has been furnished to the applicant or insured and coverage is: [ ] Bound effective   (time)  (date)  ; [ ] Not bound.”

(e) The brokering agent shall maintain an appropriate and permanent Brokering Agent’s Register, which shall be a bound journal in which chronologically numbered transactions are entered no later than the day in which the brokering agent’s application bearing the same number is signed by the applicant. The numbers shall reflect an annual aggregate through numerical sequence and be preceded by the last two digits of the current year. The initial entry shall contain the number of the transaction, date, time, date of binder, date on which coverage commences, name and address of applicant, type of coverage desired, name of insurer binding the risk or to whom the application is to be submitted, and the amount of any premium collected therefor. By no later than the date following policy delivery, the policy number and coverage expiration date shall be added to the register.

(f) Policies written in accordance with this section shall be properly countersigned in accordance with the provisions of s. 624.425.

(g)1. Any insurer furnishing forms, coverage documents, binders, applications, and incidental supplies to an agent not appointed with the insurer shall keep a log sufficient to identify the agent.

2. With respect to business placed under this section, if an agent collects a premium or other payment from an insured, the payment to the agent shall be deemed to constitute payment to the insurer.

3. The agent shall furnish the applicant or insured with completed legible copies of all documents signed by the applicant or the agent before the applicant pays any part of the premium. Such documents include, but are not limited to, applications, receipts, coverage selection forms, and outlines of coverage.

(h)1. No insurer shall furnish forms, coverage documents, binders, applications, and incidental supplies to an agent, for the purposes of this section, whether or not appointed with the insurer unless the name of the insurer is prominently displayed thereon.

2. No agent shall utilize a form, coverage documents, binder, or application which does not have prominently displayed on its face the insurer’s name.

3. No agent shall utilize a form, coverage document, binder, or application not furnished by the insurer or not furnished on behalf of the insurer by its managing general agent with respect to which the form, coverage document, binder, or application applies.

4. The agent shall not place any business pursuant to this section unless the agent has fully complied with all requirements of this section.

5. No insurer shall accept business from an agent not appointed with the insurer on a form, coverage document, binder, or application not furnished to the agent by the insurer.

6. No business shall be placed pursuant to subsection (2), using a form, coverage document, binder, or application containing the name of more than one insurer with check-off boxes or spaces in which the agent indicates the insurer with which coverage is bound or with respect to which premium is collected.

(i) No provision of this section shall be construed to limit the rights of any person afforded under s. 626.342.

(4) The foregoing limitations and restrictions shall not be construed and shall not apply to the placing of surplus lines business under the provisions of part VIII or to the activities of Citizens Property Insurance Corporation in placing new and renewal business with authorized insurers in accordance with s. 627.3518.

(5) Within 15 days after the last day of each month, any insurer accepting business under this section shall report to the department the name, address, telephone number, and social security number of each agent from which the insurer received more than 24 personal lines risks during the calendar year, except for risks being removed from the Citizens Property Insurance Corporation and placed with that insurer by a brokering agent. Once the insurer has reported pursuant to this subsection an agent’s name to the department, additional reports on the same agent shall not be required. However, the fee set forth in s. 624.501 shall be paid for the agent by the insurer for each year until the insurer notifies the department that the insurer is no longer accepting business from the agent pursuant to this section. The insurer may require that the agent reimburse the insurer for the fee.

(6) If a managing general agent handles or an insurer accepts business under this section, relative to that business:

(a) The managing general agent or insurer shall be liable to the insured for coverage arising hereunder and for the acts of the agent in producing that business; and

(b) The managing general agent or insurer shall be responsible and accountable to the insured relating to violations of this section for misappropriation of funds by brokering agents as to business placed within the insurer’s approved underwriting guidelines and contracts.

(7) If an insurer accepts business in violation of this section, the insurer shall be liable for coverage arising thereunder.

History.—s. 276, ch. 59-205; s. 1, ch. 71-326; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 238, 241, 807, 810, ch. 82-243; s. 20, ch. 87-226; s. 1, ch. 88-104; ss. 90, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 4, ch. 95-276; s. 2, ch. 97-55; s. 257, ch. 97-102; s. 962, ch. 2003-261; s. 6, ch. 2004-374; s. 2, ch. 2013-60.



626.753 - Sharing commissions; penalty.

626.753 Sharing commissions; penalty.—

(1)(a) An agent may divide or share in commissions only with other agents appointed and licensed to write the same kind or kinds of insurance, or may divide commissions with a customer representative.

(b) This section shall not be construed to prevent the payment or receipt of renewal commissions or other deferred commissions or pensions to or by any person solely because such person has ceased to hold a license to act as an insurance agent or customer representative, and shall not prevent the payment of renewal commissions or other deferred commissions to any incorporated insurance agency solely because any of its stockholders has ceased to hold a license to act as an insurance agent or customer representative.

(c) A customer representative may share in commissions with an agent.

(2) No such licensee shall share a commission with any corporation unless such corporation is an insurance agency.

(3) A general lines agent may share commissions derived from the sale of crop hail or multiple-peril crop insurance with a production credit association organized under 12 U.S.C.A. ss. 2071-2077 or a federal land bank association organized under U.S.C.A. ss. 2091-2098 if the association has specifically approved the insurance activity by its employees. The amount of commission to be shared shall be determined by the general lines agent and the company paying the commission.

(4) In addition to other penalties provided therefor, the license of any licensee violating or participating in the violation of this section shall be revoked.

History.—s. 277, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 239, 241, 807, 810, ch. 82-243; s. 2, ch. 83-54; ss. 91, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 258, ch. 97-102; s. 85, ch. 2003-1; s. 49, ch. 2003-267; s. 42, ch. 2003-281; s. 7, ch. 2004-374; s. 11, ch. 2015-180.



626.754 - Rights of agent following termination of appointment.

626.754 Rights of agent following termination of appointment.—

(1) Following the termination of his or her agency appointment as to an insurer, the agent may for the period herein provided continue to service, and receive from the insurer commissions or other compensation relative to, policies written by him or her for the insurer during the existence of the appointment. The agent may countersign all certificates or endorsements necessary to continue such policies to the expiration date thereof, including renewal option periods, and collect and remit premiums due thereon, but shall not otherwise, except with the consent of the insurer, change or modify the policy in any way nor increase the hazards insured against therein.

(2) This section does not apply as to agents of direct writing insurers or to agents and insurers between whom the relationship of employer and employee exists.

History.—s. 278, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 240, 241, 807, 810, ch. 82-243; ss. 92, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 259, ch. 97-102.






Part III - LIFE INSURANCE AGENTS (ss. 626.776-626.798)

626.776 - Short title.

626.776 Short title.—This part may be referred to in any legal proceedings as the “Life Agents Law.”

History.—s. 281, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 257, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.777 - Scope of this part.

626.777 Scope of this part.—This part applies only to agents of life insurers, agents who are appointed by the same insurer as to both life insurance and health insurance, and agents who perform the functions of a viatical settlement broker as defined in s. 626.9911.

History.—s. 280, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 242, 257, 807, 810, ch. 82-243; ss. 93, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 12, ch. 2005-237.



626.778 - This part supplements licensing law.

626.778 This part supplements licensing law.—This part is supplementary to part I, the “Licensing Procedures Law.”

History.—s. 282, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 257, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.779 - “Life agent” defined.

626.779 “Life agent” defined.—For the purposes of this part, a “life agent” is as defined in s. 626.015.

History.—s. 283, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 257, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 28, ch. 2002-206.



626.780 - “Life insurer” defined.

626.780 “Life insurer” defined.—For the purposes of this part, a “life insurer” means an insurer writing life insurance, fixed-dollar annuity contracts, variable contracts, or any of such types of contracts.

History.—s. 284, ch. 59-205; s. 8, ch. 61-441; s. 3, ch. 73-31; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 257, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.781 - “Ordinary class insurer” and “ordinary-variable contract class insurer” defined.

626.781 “Ordinary class insurer” and “ordinary-variable contract class insurer” defined.—

(1) An “ordinary class insurer” is an insurer writing life insurance on the legal reserve plan, for amounts of $1,000 or more, with premiums payable on the annual, semiannual, quarterly, monthly, or weekly basis.

(2) An “ordinary-variable contract class insurer” is an insurer writing an ordinary class of insurance which insurer issues life insurance or annuity contracts providing for payments or values which vary directly according to investment experience.

History.—s. 285, ch. 59-205; s. 18, ch. 61-441; s. 4, ch. 73-31; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 257, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.782 - “Industrial class insurer” defined.

626.782 “Industrial class insurer” defined.—An “industrial class insurer” is an insurer writing industrial life insurance, as defined in s. 627.502, and as to such insurance operates under a system of collecting a debit by its agent.

History.—s. 286, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 257, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.783 - “Ordinary-combination class insurer” defined.

626.783 “Ordinary-combination class insurer” defined.—An “ordinary-combination class insurer” is an insurer writing both ordinary class insurance and industrial class insurance.

History.—s. 287, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 243, 257, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.784 - Purpose of license.

626.784 Purpose of license.—

(1) The purpose of a license issued under this code to a life agent is to authorize and enable the licensee actively and in good faith to engage in the insurance business as such an agent with respect to the general public and to facilitate the public supervision of such activities in the public interest, and not for the purpose of enabling the licensee to receive an unlawful rebate of premium in the form of commission or other compensation as an agent or enabling the licensee to receive commissions or other compensation based upon insurance solicited or procured by or through the licensee upon his or her own interests or upon those of other persons with whom he or she is closely associated in capacities other than as an insurance agent.

(2) The department shall not grant, renew, continue, or permit to exist any license or appointment of a life agent if it finds that such licensee or appointee obtained, or attempted to obtain, such license or appointment not for the purpose of holding himself or herself out to the general public as a life insurance agent but principally for the purpose of soliciting, negotiating, or procuring controlled business. As used in this section, “controlled business” means life insurance or annuity contracts covering himself or herself or family members; officers, directors, stockholders, partners, or employees of a business in which he or she or a family member is engaged; or the debtors of a firm, association, or corporation of which he or she is an officer, director, stockholder, partner, or employee.

(3) A violation of this section shall be deemed to exist, or be probable (as to an applicant for appointment), if the department finds that during a 12-month period the premium writings represented by such controlled business insurance contracts signed, issued, or sold by the licensee or appointee have been or, in the case of an applicant for appointment, probably will be under circumstances found by the department to exist, in excess of premium writings during the same period by the licensee or appointee or proposed licensee or appointee as represented by life insurance contracts to the general public other than the classes of persons classified as controlled business.

(4) This section shall not be deemed to prohibit the licensing and appointing of any person employed by or associated with a lending or financing institution or creditor, with respect to insurance only, under credit life or disability insurance policies which are subject to part IX of chapter 627, of borrowers from such institution.

History.—s. 288, ch. 59-205; s. 1, ch. 61-360; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 244(1st), 257, 807, 810, ch. 82-243; ss. 94, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 260, ch. 97-102.



626.7845 - Prohibition against unlicensed transaction of life insurance.

626.7845 Prohibition against unlicensed transaction of life insurance.—

(1) An individual may not solicit or sell variable life insurance, variable annuity contracts, or any other indeterminate value or variable contract as defined in s. 627.8015 unless the individual has successfully completed a licensure examination relating to variable contracts authorized and approved by the department.

(2) Except as provided in s. 626.112(6), with respect to any line of authority specified in s. 626.015(10), no individual shall, unless licensed as a life agent:

(a) Solicit insurance or annuities or procure applications;

(b) In this state, engage or hold himself or herself out as engaging in the business of analyzing or abstracting insurance policies or of counseling or advising or giving opinions to persons relative to insurance or insurance contracts other than:

1. As a consulting actuary advising an insurer; or

2. As to the counseling and advising of labor unions, associations, trustees, employers, or other business entities, the subsidiaries and affiliates of each, relative to their interests and those of their members or employees under insurance benefit plans; or

(c) In this state, from this state, or with a resident of this state, offer or attempt to negotiate on behalf of another person a viatical settlement contract as defined in s. 626.9911.

History.—s. 29, ch. 2002-206; s. 963, ch. 2003-261; s. 112, ch. 2004-5; s. 13, ch. 2005-237; s. 22, ch. 2014-123.



626.785 - Qualifications for license.

626.785 Qualifications for license.—

(1) The department shall not grant or issue a license as life agent to any individual found by it to be untrustworthy or incompetent, or who does not meet the following qualifications:

(a) Must be a natural person of at least 18 years of age.

(b) Must be a United States citizen or legal alien who possesses work authorization from the United States Bureau of Citizenship and Immigration Services and a bona fide resident of this state.

(c) Must not be an employee of the United States Department of Veterans Affairs or state service office, as referred to in s. 626.788.

(d) Must not be a funeral director or direct disposer, or an employee or representative thereof, or have an office in, or in connection with, a funeral establishment, except that a funeral establishment may contract with a life insurance agent to sell a preneed contract as defined in s. 497.005. Notwithstanding other provisions of this chapter, such insurance agent may sell limited policies of insurance covering the expense of final disposition or burial of an insured in the amount of $21,000, plus an annual percentage increase based on the Annual Consumer Price Index compiled by the United States Department of Labor, beginning with the Annual Consumer Price Index announced by the United States Department of Labor for the year 2016.

(e) Must take and pass any examination for license required under s. 626.221.

(f) Must be qualified as to knowledge, experience, or instruction in the business of insurance and meet the requirements relative thereto provided in s. 626.7851.

(2) An individual who is a bona fide resident of this state shall be deemed to meet the residence requirement of paragraph (1)(b), notwithstanding the existence at the time of application for license of a license in his or her name on the records of another state as a resident licensee of such other state, if the applicant furnishes a letter of clearance satisfactory to the department that the resident licenses have been canceled or changed to a nonresident basis and that he or she is in good standing.

(3) Notwithstanding any other provisions of this chapter, a funeral director, a direct disposer, or an employee of a funeral establishment that holds a certificate of authority pursuant to s. 497.452 may obtain an agent’s license to sell only policies of life insurance covering the expense of a prearrangement for funeral services or merchandise so as to provide funds at the time the services and merchandise are needed. The face amount of insurance covered by any such policy shall not exceed $21,000, plus an annual percentage increase based on the Annual Consumer Price Index compiled by the United States Department of Labor, beginning with the Annual Consumer Price Index announced by the United States Department of Labor for 2016.

History.—s. 289, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-116; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 245(1st), 257, 807, 810, ch. 82-243; s. 1, ch. 84-196; s. 4, ch. 85-67; s. 1, ch. 86-246; s. 20, ch. 88-166; ss. 95, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 30, ch. 93-268; s. 115, ch. 93-399; s. 261, ch. 97-102; s. 30, ch. 2002-206; s. 50, ch. 2003-267; s. 43, ch. 2003-281; s. 113, ch. 2004-5; s. 147, ch. 2004-301; s. 52, ch. 2005-155; s. 2, ch. 2016-202.



626.7851 - Requirement as to knowledge, experience, or instruction.

626.7851 Requirement as to knowledge, experience, or instruction.—An applicant for a license as a life agent, except for a chartered life underwriter (CLU), shall not be qualified or licensed unless within the 4 years immediately preceding the date the application for a license is filed with the department he or she has:

(1) Successfully completed 40 hours of coursework in life insurance, annuities, and variable contracts approved by the department, 3 hours of which shall be on the subject matter of ethics. Courses must include instruction on the subject matter of unauthorized entities engaging in the business of insurance;

(2) Successfully completed a minimum of 60 hours of coursework in multiple areas of insurance, which included life insurance, annuities, and variable contracts, approved by the department, 3 hours of which shall be on the subject matter of ethics. Courses must include instruction on the subject matter of unauthorized entities engaging in the business of insurance;

(3) Earned or maintained an active designation as Chartered Financial Consultant (ChFC) from the American College of Financial Services; or Fellow, Life Management Institute (FLMI) from the Life Management Institute;

(4) Held an active license in life insurance in another state. This provision may not be used unless the other state grants reciprocal treatment to licensees formerly licensed in the state; or

(5) Been employed by the department or office for at least 1 year, full time in life insurance regulatory matters and who was not terminated for cause, and application for examination is made within 4 years after the date of termination of his or her employment with the department or office.

History.—ss. 244(2nd), 807, ch. 82-243; ss. 96, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 21, ch. 92-146; s. 262, ch. 97-102; s. 31, ch. 2002-206; s. 964, ch. 2003-261; s. 51, ch. 2003-267; s. 44, ch. 2003-281; s. 2(2nd), ch. 2007-199; s. 12, ch. 2015-180.



626.788 - United States Department of Veterans Affairs employees disqualified.

626.788 United States Department of Veterans Affairs employees disqualified.—No person employed by the United States Department of Veterans Affairs or state service office shall be licensed as a life agent. The license of any person who accepts such employment shall automatically terminate when the employment commences.

History.—s. 292, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 257, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 31, ch. 93-268.



626.789 - Military service; special provisions.

626.789 Military service; special provisions.—Any person who obtains a license and appointment as a life agent who is in the Armed Forces of the United States shall maintain records, claim, and information facilities at a location readily accessible to the public at a location not attached to or on any military installation. Any such agent may not sell any insurance policies, contracts, or certificates to any active duty military person or the family of such person if the buyer or proposed insured is of a lower rank or pay grade.

History.—s. 293, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 246, 257, 807, 810, ch. 82-243; s. 1, ch. 85-67; ss. 97, 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.792 - Nonresident agents; licensing and restrictions.

626.792 Nonresident agents; licensing and restrictions.—

(1) The department, upon written application and payment of the fees specified in s. 624.501, may issue a license as a nonresident life agent to an individual not resident of this state, upon compliance with the applicable provisions of this code, if that individual’s home state or province of Canada will accord the same privilege to a resident of this state.

(2) The department may enter into reciprocal agreements with the appropriate official of any other state or province of Canada waiving the written examination of any applicant resident in such other state or province if, in that other state or province, a resident of this state is privileged to procure a life insurance agent’s license upon the foregoing conditions and without discrimination as to fees or otherwise in favor of the residents of such other state or province and:

(a) A written examination, substantially equivalent to the examination required by this state, is required of an applicant for a life insurance agent’s license in such other state or province.

(b) The appropriate official of the other state or province certifies that the applicant holds a currently valid license as a life insurance agent in such other state or province and satisfies the examination requirement under s. 626.221 or is exempt under such section.

(3) If the laws of another state or province of Canada require the sharing of commissions with resident agents of that state or province on applications for life insurance, or for life insurance including health insurance, written by nonresident agents, then the same provisions shall apply when resident agents of that state or province, licensed as nonresident agents of this state, write applications for insurance on residents of this state.

(4) The department shall not issue a nonresident life insurance agent’s license to any nonresident who at the time of issuance and throughout the existence of the Florida license does not hold a resident license as life agent issued by the nonresident’s state or province of Canada.

(5) The licensee shall, throughout the existence of the Florida nonresident life license and appointment, hold a license as a resident life agent in his or her state of residence. The authority of the nonresident license is limited to the specific lines of authority granted in the license issued by the agent’s state of residence and further limited to the specific lines authorized under the nonresident license issued by this state.

(6) Any individual who holds a Florida nonresident agent’s license, upon becoming a resident of this state may, for a period not to exceed 90 days, continue to transact insurance in this state under the nonresident license and appointment. Such individual must make application for resident licensure and must become licensed as a resident agent within 90 days after becoming a resident of this state.

(7) Upon becoming a resident of this state, an individual who holds a Florida nonresident agent’s license is no longer eligible for licensure as a nonresident agent if such individual fails to make application for a resident license and become licensed as a resident agent within 90 days. His or her license and any appointments shall be canceled immediately. He or she may apply for a resident license pursuant to s. 626.785.

(8) If available, the department shall verify the nonresident applicant’s licensing status through the Producer Database maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries.

History.—s. 296, ch. 59-205; s. 3, ch. 63-20; s. 2, ch. 67-91; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 252, 257, 807, 810, ch. 82-243; s. 22, ch. 88-166; ss. 100, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 265, ch. 97-102; s. 42, ch. 98-199; s. 41, ch. 99-7; s. 14, ch. 2001-142; s. 33, ch. 2002-206; s. 8, ch. 2004-374.



626.793 - Excess or rejected business.

626.793 Excess or rejected business.—

(1) A licensed life agent may place excess or rejected risks within the class of business for which he or she is licensed and appointed, and which the insurer appointing him or her is authorized to transact, with any other authorized insurer without being required to secure an appointment as to such other insurer.

(2) “Excess business” is that portion of a risk above the limits of that which the agent’s own insurer will accept.

(3) “Rejected business” is a risk that the agent’s own insurer is authorized to write but rejects for underwriting reasons, or is willing to accept only on a substandard basis; but which business will be accepted and issued by another authorized insurer at a lower rate.

(4) Within 15 days after the last day of each month, any insurer accepting business under this section shall report to the department the name, address, telephone number, and social security number of each agent from which the insurer received more than 24 risks during the calendar year. Once the insurer has reported an agent’s name to the department pursuant to this subsection, additional reports on the same agent shall not be required. However, the fee set forth in s. 624.501 shall be paid for the agent by the insurer for each year until the insurer notifies the department that the insurer is no longer accepting business from the agent pursuant to this section. The insurer may require that the agent reimburse the insurer for the fee.

(5) If a managing general agent handles or an insurer accepts business under this section, relative to that business:

(a) The insurer shall be liable to the insured for coverage arising hereunder and for the acts of the agent in producing their business; and

(b) The managing general agent or insurer shall be responsible and accountable for any violation of this code by the producing agent, and the violation shall be deemed to be a violation of the code by the managing general agent or insurer if the managing general agent or insurer knew of or encouraged, aided, or abetted in the agent’s violation.

History.—s. 297, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 253, 257, 807, 810, ch. 82-243; ss. 101, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 266, ch. 97-102.



626.794 - Unlawful payment or sharing of commissions.

626.794 Unlawful payment or sharing of commissions.—

(1) No life insurer or licensed life agent shall pay directly or indirectly any commission or other valuable consideration to any person for services as a life insurance agent within this state, unless such person holds a currently valid license and appointment to act as a life insurance agent as required by the laws of this state; except that a life insurer may pay such commission or other valuable consideration to, and a licensed and appointed life insurance agent may share any commission or other valuable consideration with, an incorporated insurance agency in which all employees, stockholders, directors, or officers who solicit, negotiate, or effectuate life insurance contracts are qualified life insurance agents holding currently valid licenses and appointments.

(2) No person other than a licensed and appointed life agent shall accept any such commission or other valuable consideration, except as provided in subsection (1).

(3) This section shall not prevent the payment or receipt of renewal or other deferred commissions or pensions to or by any person solely because such person has ceased to hold a license or appointment to act as a life insurance agent and shall not prevent the payment of renewal or other deferred commissions to any incorporated insurance agency solely because any of its stockholders has ceased to hold a license or appointment to act as a life insurance agent.

History.—s. 298, ch. 59-205; s. 1, ch. 63-381; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 254, 257, 807, 810, ch. 82-243; ss. 102, 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.795 - Corporations, liability of agent.

626.795 Corporations, liability of agent.—Any life insurance agent who is an officer, director, or stockholder of an incorporated life insurance agency shall remain personally and fully liable and accountable for any wrongful acts, misconduct, or violations of any provisions of this code committed by such licensee or by any person under his or her direct supervision and control while acting on behalf of the corporation. Nothing in this section shall be construed to render any person criminally liable or subject to any disciplinary proceedings for any act unless such person personally committed or knew or should have known of such act and of the facts constituting a violation of this chapter.

History.—s. 5, ch. 63-20; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 257, 807, 810, ch. 82-243; ss. 103, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 267, ch. 97-102.



626.796 - Representing another insurer in same industrial debit territory.

626.796 Representing another insurer in same industrial debit territory.—

(1) No insurer shall employ or appoint to sell weekly premium or industrial insurance in a given debit territory any agent who has within the preceding 6 months sold insurance for another insurer in the same or any part of the same debit territory, unless prior to employment the written approval of the previous insurer is obtained.

(2) This section shall not be construed as preventing such an individual from representing another insurer in a different debit territory.

History.—s. 299, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 255, 257, 807, 810, ch. 82-243; ss. 104, 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.797 - Code of ethics.

626.797 Code of ethics.—

(1) The department shall, after consultation with the Florida Association of Insurance and Financial Advisors, adopt a code of ethics, or continue any such code heretofore so adopted, to govern the conduct of life agents in their relations with the public, other agents, and the insurers.

(2) The code of ethics shall apply standards of conduct designed to avoid the commission of acts or the existence of circumstances which would constitute grounds for suspension, revocation, or refusal of license under ss. 626.611 and 626.621 and to avoid the use of unfair trade practices and unfair methods of competition which would be in violation of any provision of part IX.

(3) All applicants for license as life agents shall subscribe to the code of ethics.

History.—s. 300, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 256, 257, 807, 810, ch. 82-243; s. 21, ch. 87-226; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 48, ch. 2001-63; s. 64, ch. 2003-267; s. 57, ch. 2003-281.



626.798 - Life agent as beneficiary; prohibition.

626.798 Life agent as beneficiary; prohibition.—No life agent shall, with respect to the placement of life insurance coverage with a life insurer covering the life of a person who is not a family member of the agent, handle in his or her capacity as a life agent the placement of such coverage when the agent placing the coverage or a family member of such agent is the named beneficiary under the life insurance policy, unless the life agent or family member has an insurable interest in the life of such person. However, the agent or a family member of such agent may not be designated as a trustee or guardian or be granted power of attorney unless he or she is a family member of the policy owner or insured, or is a bank or trust company duly authorized to act as a fiduciary. For the purposes of this section, the phrase “not a family member,” with respect to a life agent, means an individual who is not related to the life agent as father, mother, son, daughter, brother, sister, grandfather, grandmother, uncle, aunt, first cousin, nephew, niece, husband, wife, father-in-law, mother-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother, or half sister. For the purposes of this section, the term “insurable interest” means that the life agent has an actual, lawful, and substantial economic interest in the safety and preservation of the life of the insured or a reasonable expectation of benefit or advantage from the continued life of the insured.

History.—ss. 1, 2, ch. 89-257; ss. 105, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 268, ch. 97-102; s. 49, ch. 2010-175.






Part IV - HEALTH INSURANCE AGENTS (ss. 626.826-626.839)

626.826 - Short title.

626.826 Short title.—This part may be referred to in any legal proceedings as the “Health Agent Law.”

History.—s. 302, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 258, 271, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.827 - Scope of this part.

626.827 Scope of this part.—

(1) This part applies only to agents of health insurers, which agents are not appointed as to the same insurer as to either life insurance or as to property, casualty, or surety insurance.

(2) Agents appointed as to the same insurer as to both life insurance and health insurance are deemed to be life agents and are not subject to this part, but are subject to part I (Licensing Procedures Law) and part III (Life Agents Law).

(3) Agents appointed as to the same insurer as to both health insurance and property or casualty or surety insurance are deemed as to be general lines agents and are not subject to this part, but are subject to part I (Licensing Procedures Law) and part II (General Lines Agent Law).

(4) All agents subject to this chapter are “health agents” as defined in s. 626.829.

History.—s. 301, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 259, 271, 807, 810, ch. 82-243; s. 44, ch. 83-215; ss. 106, 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.828 - This part supplements licensing law.

626.828 This part supplements licensing law.—This part is supplementary to part I, the “Licensing Procedures Law.”

History.—s. 303, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 271, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.829 - “Health agent” defined.

626.829 “Health agent” defined.—

(1) A “health agent” is any person appointed as agent by an insurer to solicit applications for or to negotiate and effectuate contracts of health insurance, as such insurance is defined in s. 624.603.

(2) Any person who acts for an insurer, or on behalf of a licensed representative of an insurer, to solicit applications for or to negotiate and effectuate health insurance contracts, whether or not he or she is appointed as an agent, subagent, or canvasser or by any other title, shall be deemed to be a health agent and shall be qualified, licensed, and appointed as a health agent.

History.—s. 304, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 260, 271, 807, 810, ch. 82-243; ss. 107, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 269, ch. 97-102; s. 86, ch. 2003-1; s. 52, ch. 2003-267; s. 45, ch. 2003-281.



626.830 - Purpose of license.

626.830 Purpose of license.—

(1) The purpose of a license issued under this code to a health agent is to authorize and enable the licensee actively and in good faith to engage in the insurance business as such an agent with respect to the general public and to facilitate the public supervision of such activities in the public interest, and not for the purpose of enabling the licensee to receive an unlawful rebate of premium in the form of commission or other compensation as an agent or enabling the licensee to receive commissions or other compensation based upon insurance solicited or procured by or through the licensee upon his or her own interests or upon those of other persons with whom he or she is closely associated in capacities other than as an insurance agent.

(2) The department shall not grant, renew, continue, or permit to exist any license or appointment as a health agent as to any applicant therefor or licensee or appointee thereunder if it finds that the license or appointment has been or is being or will be used by the applicant, licensee, or appointee not for the purpose of holding himself or herself out to the general public as a health agent, but principally for the purpose of soliciting, negotiating, handling or procuring “controlled business,” that is, health insurance covering himself or herself or family members; the officers, directors, stockholders, partners, employees, or debtors of a partnership, association, or corporation of which he or she or a family member is an officer, director, stockholder, partner, or employee; or members of an association of which he or she is a director, officer, or employee.

(3) A violation of this section shall be deemed to exist or be probable if the department finds that during a 12-month period the premium writings represented by such controlled business insurance contracts signed, countersigned, issued, or sold by the licensee have been, or in the case of an applicant for appointment, probably will be under circumstances found by the department to exist, in excess of premium writings during the same period by the appointee or proposed appointee as represented by health insurance contracts to the general public other than the classes of persons above classified as controlled business.

(4) This section shall not be deemed to prohibit the licensing and appointing of any person employed by or associated with a lending or financing institution, with respect to insurance only, under credit life or disability insurance policies of borrowers from such institution or creditor.

History.—s. 305, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 261, 271, 807, 810, ch. 82-243; ss. 108, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 270, ch. 97-102.



626.8305 - Prohibition against the unlicensed transaction of health insurance.

626.8305 Prohibition against the unlicensed transaction of health insurance.—Except as provided in s. 626.112(6), with respect to any line of authority specified in s. 626.015(6), no individual shall, unless licensed as a health agent:

(1) Solicit insurance or procure applications; or

(2) In this state, engage or hold himself or herself out as engaging in the business of analyzing or abstracting insurance policies or of counseling or advising or giving opinions to persons relative to insurance contracts other than:

(a) As a consulting actuary advising insurers; or

(b) As to the counseling and advising of labor unions, associations, trustees, employers, or other business entities, the subsidiaries and affiliates of each, relative to their interests and those of their members or employees under insurance benefit plans.

History.—s. 34, ch. 2002-206; s. 965, ch. 2003-261; s. 114, ch. 2004-5.



626.831 - Qualifications for license.

626.831 Qualifications for license.—

(1) The department shall not grant or issue a license as health agent as to any individual found by it to be untrustworthy or incompetent, or who does not meet the following qualifications:

(a) Must be a natural person of at least 18 years of age.

(b) Must be a United States citizen or legal alien who possesses work authorization from the United States Bureau of Citizenship and Immigration Services and a bona fide resident of this state.

(c) Must not be an employee of the United States Department of Veterans Affairs or state service office, as referred to in s. 626.833.

(d) Must take and pass any examination for license required under s. 626.221.

(e) Must be qualified as to knowledge, experience, or instruction in the business of insurance and meet the requirements relative thereto provided in s. 626.8311.

(2) An individual who is a bona fide resident of this state shall be deemed to meet the residence requirement of paragraph (1)(b), notwithstanding the existence at the time of application for license of a license in his or her name on the records of another state as a resident licensee of such other state, if the applicant furnishes a letter of clearance satisfactory to the department that the resident licenses have been canceled or changed to a nonresident basis and that he or she is in good standing.

History.—s. 306, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-116; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 262(1st), 271, 807, 810, ch. 82-243; s. 5, ch. 85-67; s. 23, ch. 88-166; ss. 109, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 32, ch. 93-268; s. 271, ch. 97-102; s. 53, ch. 2003-267; s. 46, ch. 2003-281; s. 115, ch. 2004-5.



626.8311 - Requirement as to knowledge, experience, or instruction.

626.8311 Requirement as to knowledge, experience, or instruction.—An applicant for a license as a health agent, except for a chartered life underwriter (CLU), shall not be qualified or licensed unless within the 4 years immediately preceding the date the application for license is filed with the department he or she has:

(1) Successfully completed 40 hours of coursework in health insurance, approved by the department, 3 hours of which shall be on the subject matter of ethics. Courses must include instruction on the subject matter of unauthorized entities engaging in the business of insurance, to include the Florida Nonprofit Multiple-Employer Welfare Arrangement Act and the Employee Retirement Income Security Act, 29 U.S.C. ss. 1001 et seq., as it relates to the provision of health insurance by employers to their employees and the regulation thereof;

(2) Successfully completed a minimum of 60 hours of coursework in multiple areas of insurance, which included health insurance, approved by the department, 3 hours of which shall be on the subject matter of ethics. Courses must include instruction on the subject matter of unauthorized entities engaging in the business of insurance;

(3) Earned or maintained an active designation as a Registered Health Underwriter (RHU), Chartered Healthcare Consultant (ChHC), or Registered Employee Benefits Consultant (REBC) from the American College of Financial Services; Certified Employee Benefit Specialist (CEBS) from the Wharton School of the University of Pennsylvania; or Health Insurance Associate (HIA) from America’s Health Insurance Plans;

(4) Held an active license in health insurance in another state. This provision may not be utilized unless the other state grants reciprocal treatment to licensees formerly licensed in Florida; or

(5) Been employed by the department or office for at least 1 year, full time in health insurance regulatory matters and who was not terminated for cause, and application for examination is made within 4 years after the date of termination of his or her employment with the department or office.

History.—ss. 110, 207, ch. 90-363; s. 4, ch. 91-429; s. 22, ch. 92-146; s. 272, ch. 97-102; s. 35, ch. 2002-206; s. 966, ch. 2003-261; s. 54, ch. 2003-267; s. 47, ch. 2003-281; s. 3, ch. 2007-199; s. 13, ch. 2015-180.



626.833 - United States Department of Veterans Affairs employees disqualified.

626.833 United States Department of Veterans Affairs employees disqualified.—No person employed by the United States Department of Veterans Affairs or the Department of Veterans’ Affairs shall be licensed as a health agent. The license of any person who accepts such employment will automatically terminate when the employment commences.

History.—s. 308, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 264, 271, 807, 810, ch. 82-243; s. 20, ch. 84-114; s. 29, ch. 88-290; ss. 111, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 33, ch. 93-268.



626.834 - Military service; special provisions.

626.834 Military service; special provisions.—Any person who obtains a license and appointment as a health agent who is in the Armed Forces of the United States shall maintain records, claim, and information facilities at a location readily accessible to the public at a location not attached to or on any military installation. Any such agent may not sell any insurance policies, contracts, or certificates to any active duty military person or the family of such person if the buyer or proposed insured is of a lower rank or pay grade.

History.—s. 309, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 262(2nd), 271, 807, 810, ch. 82-243; s. 2, ch. 85-67; ss. 112, 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.835 - Nonresident agents; licensing and restrictions.

626.835 Nonresident agents; licensing and restrictions.—

(1) The department, upon written application and payment of the fees specified in s. 624.501, may issue a license as a nonresident health agent to an individual not a resident of this state, if the state or province of Canada of such individual’s residence will accord the same privilege to a resident of this state.

(2) The department may enter into reciprocal agreements with the appropriate official of any other state or province of Canada waiving the written examination of any applicant resident in such other state or province if, in such other state or province, a resident of this state is privileged to procure a health insurance agent’s license upon the foregoing conditions and without discrimination as to fees or otherwise in favor of the residents of such other state or province and:

(a) A written examination, substantially equivalent to the examination required by this state, is required of an applicant for a health insurance agent’s license in such other state or province.

(b) The appropriate official of the other state or province certifies that the applicant holds a currently valid license as a health insurance agent in such other state or province and satisfied the examination requirements under s. 626.221 or is exempt under such section.

(3) If the laws of another state or province of Canada require the sharing of commissions with resident agents of that state or province on applications for health insurance written by nonresident agents, then the same provisions shall apply when resident agents of that state or province, licensed as nonresident agents of this state, write applications for insurance on residents of this state.

(4) The department shall not issue a nonresident health insurance agent’s license to any nonresident who at the time of issuance and throughout the existence of the Florida license does not hold a resident license as health agent issued by the nonresident’s state or province of Canada.

(5) The licensee shall, throughout the existence of his or her Florida nonresident health license and appointment, hold a license as a resident health agent in his or her state of residence. The authority of the nonresident license is limited to the specific lines of authority granted in the license issued by the agent’s state of residence and further limited to the specific lines authorized under the nonresident license issued by this state.

(6) Any individual who holds a Florida nonresident agent’s license, upon becoming a resident of this state may, for a period not to exceed 90 days, continue to transact insurance in this state under the nonresident license and appointment. Such individual must make application for resident licensure and must become licensed as a resident agent within 90 days of becoming a resident of this state.

(7) Upon becoming a resident of this state, an individual who holds a Florida nonresident agent’s license is no longer eligible for licensure as a nonresident agent if such individual fails to make application for a resident license and become licensed as a resident agent within 90 days. His or her license and any appointments shall be canceled immediately. The individual may apply for a resident license pursuant to s. 626.831.

(8) If available, the department shall verify the producer’s licensing status through the Producer Database maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries.

History.—s. 310, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 263(2nd), 271, 807, 810, ch. 82-243; s. 89, ch. 83-216; s. 24, ch. 88-166; ss. 113, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 273, ch. 97-102; s. 43, ch. 98-199; s. 15, ch. 2001-142; s. 36, ch. 2002-206; s. 9, ch. 2004-374.



626.836 - Nonresident agents; service of process.

626.836 Nonresident agents; service of process.—The provisions of s. 626.742 also apply as to nonresident health insurance agents licensed by the department.

History.—s. 311, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 267, 271, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.837 - Excess or rejected business.

626.837 Excess or rejected business.—

(1) A licensed health agent may place excess or rejected risks within the class of business for which he or she is licensed and appointed, and which the insurer appointing the agent is authorized to transact, with any other authorized insurer without being required to secure an appointment as to such other insurer, but subject to the agent’s agreement with the insurer appointing him or her.

(2) “Excess business” is that portion of a risk above the limits of that which the agent’s own insurer will accept.

(3) “Rejected business” is a risk that the agent’s own insurer is authorized to write but rejects for underwriting reasons, or is willing to accept only on a substandard basis; but which business will be accepted and issued by another authorized insurer at a lower rate.

(4) This section shall be construed to permit an agent properly licensed and appointed by the department to broker business with another licensed and appointed agent in this state when:

(a) Both agents are licensed and appointed for the class of business involved;

(b) The agent to whom the risk is brokered is appointed by the issuing insurer;

(c) The brokerage arrangement is desired; and

(d) The brokerage arrangement is in the best interest of the insured.

(5) Within 15 days after the last day of each month, any insurer accepting business under this section shall report to the department the name, address, telephone number, and social security number of each agent from which the insurer received more than 24 risks during the calendar year. Once the insurer has reported pursuant to this subsection an agent’s name to the department, additional reports on the same agent shall not be required. However, the fee set forth in s. 624.501 shall be paid for the agent by the insurer for each year until the insurer notifies the department that the insurer is no longer accepting business from the agent pursuant to this section. The insurer may require that the agent reimburse the insurer for the fee.

(6) If a managing general agent handles or an insurer accepts business under this section, relative to that business:

(a) The insurer shall be liable to the insured for coverage arising hereunder and for the acts of the agent in producing their business; and

(b) The managing general agent or insurer shall be responsible and accountable for any violation of this code by the producing agent, and the violation shall be deemed to be a violation of the code by the managing general agent or insurer if the managing general agent or insurer knew of or encouraged, aided, or abetted in the agent’s violation.

History.—s. 312, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 268, 271, 807, 810, ch. 82-243; ss. 114, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 23, ch. 92-146; s. 274, ch. 97-102; s. 44, ch. 98-199.



626.8373 - Overinsurance of health insurance coverage.

626.8373 Overinsurance of health insurance coverage.—

(1) With respect to the solicitation and sale of health insurance, continuing care contracts pursuant to chapter 651, health maintenance contracts pursuant to part II of chapter 641, or Medicare supplement insurance, an agent shall ask each person solicited whether he or she is currently covered under a health insurance policy, continuing care contract, health maintenance, or Medicare supplement insurance policy. The agent shall explain to each person the extent to which the proposed coverage will overlap or duplicate the existing coverage after considering any applicable coordination of benefits provisions under the existing or proposed health coverage if the person solicited has a copy of his or her current policy for the agent to review or if the person’s current policy is with the same insurer as the proposed replacement policy.

(2) The department may by rule prescribe such acknowledgment and information forms as it deems necessary or advisable to protect consumers from uninformed buying of overlapping, duplicative, or significantly different coverages. The department may require agents or insurers to have such forms signed by applicants when an application is taken or before an application is processed, and to retain such forms thereafter in the agent’s and insurer’s files.

History.—s. 59, ch. 89-360; ss. 115, 207, ch. 90-363; s. 4, ch. 91-429; s. 24, ch. 92-146; s. 275, ch. 97-102.



626.838 - Unlawful payment or sharing of commissions.

626.838 Unlawful payment or sharing of commissions.—

(1) No health insurer or licensed health agent shall pay directly or indirectly any commission or other valuable consideration to any person for services as a health insurance agent within this state, unless such person holds a currently valid license and appointment to act as a health insurance agent as required by the laws of this state; except that a health insurer may pay such commission or other valuable consideration to, and a licensed and appointed health insurance agent may share any commission or other valuable consideration with, an incorporated insurance agency in which all employees, stockholders, directors, or officers who solicit, negotiate, or effectuate health insurance contracts are qualified health insurance agents holding currently valid licenses and appointments.

(2) No person other than a licensed and appointed health agent shall accept any such commission or other valuable consideration, except as provided in subsection (1).

(3) This section shall not prevent the payment or receipt of renewal or other deferred commissions or pensions to or by any person solely because such person has ceased to hold a license or appointment to act as a health insurance agent and shall not prevent the payment of renewal or other deferred commissions to any incorporated insurance agency solely because any of its stockholders has ceased to hold a license or appointment to act as a health insurance agent.

History.—s. 313, ch. 59-205; s. 2, ch. 63-381; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 269(1st), 271, 807, 810, ch. 82-243; ss. 116, 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.839 - Corporations, liability of agent.

626.839 Corporations, liability of agent.—Any health insurance agent who is an officer, director, or stockholder of an incorporated health insurance agency shall remain personally and fully liable and accountable for any wrongful acts, misconduct, or violations of any provisions of this code committed by such licensee or by any person under his or her direct supervision and control while acting on behalf of the corporation. Nothing in this section shall be construed to render any person criminally liable or subject to any disciplinary proceedings for any act unless such person personally committed or knew or should have known of such act and of the facts constituting a violation of this chapter.

History.—s. 6, ch. 63-20; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 81-282; ss. 2, 3, ch. 81-318; ss. 270(1st), 271, 807, 810, ch. 82-243; ss. 117, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 276, ch. 97-102.






Part V - TITLE INSURANCE AGENTS (ss. 626.841-626.8473)

626.841 - Definitions.

626.841 Definitions.—The term:

(1) “Title insurance agent” means a person appointed in writing by a title insurer to issue and countersign commitments or policies of title insurance in its behalf.

(2) “Title insurance agency” means an insurance agency under which title insurance agents and other employees determine insurability in accordance with underwriting rules and standards prescribed by the title insurer represented by the agency, and issue and countersign commitments, endorsements, or policies of title insurance, on behalf of the appointing title insurer. The term does not include a title insurer.

History.—ss. 575, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 1, ch. 86-286; ss. 11, 114, ch. 92-318; s. 3, ch. 99-286.

Note.—Former s. 627.7715.



626.8411 - Application of Florida Insurance Code provisions to title insurance agents or agencies.

626.8411 Application of Florida Insurance Code provisions to title insurance agents or agencies.—

(1) The following provisions applicable to general lines agents or agencies also apply to title insurance agents or agencies:

(a) Section 626.734, relating to liability of certain agents.

(b) Section 626.0428(4)(a) and (b), relating to branch agencies.

(c) Section 626.749, relating to place of business in residence.

(d) Section 626.753, relating to sharing of commissions.

(e) Section 626.754, relating to rights of agent following termination of appointment.

(2) The following provisions of part I do not apply to title insurance agents or title insurance agencies:

(a) Section 626.112(7), relating to licensing of insurance agencies.

(b) Section 626.231, relating to eligibility for examination.

(c) Section 626.572, relating to rebating, when allowed.

(d) Section 626.172, relating to agent in full-time charge.

History.—s. 12, ch. 92-318; s. 45, ch. 98-199; s. 4, ch. 99-286; s. 37, ch. 2002-206; s. 29, ch. 2005-257; s. 85, ch. 2006-1; s. 24, ch. 2012-209; s. 23, ch. 2014-123.



626.8412 - License and appointments required.

626.8412 License and appointments required.—

(1) Except as otherwise provided in this part:

(a) Title insurance may be sold only by a licensed and appointed title insurance agent employed by a licensed and appointed title insurance agency or employed by a title insurer.

(b) A title insurance agent may not sell a title insurance policy issued by an insurer for which the agent does not hold a current appointment.

(2) Except as otherwise provided in this part, a person, other than a title insurance agency or an employee of a title insurance agency, may not perform any of the functions of a title insurance agency without a title insurance agency license.

History.—s. 13, ch. 92-318; s. 5, ch. 2014-112.



626.8413 - Title insurance agents; certain names prohibited.

626.8413 Title insurance agents; certain names prohibited.—After October 1, 2014, a title insurance agent or title insurance agency may not adopt a name that contains the words “title insurance,” “title company,” “title guaranty,” or “title guarantee” unless such words are followed by the word “agent” or “agency” in the same size and type as the words preceding it. This section does not apply to a title insurer acting as an agent for another title insurer if both insurers hold active certificates of authority to transact title insurance business in this state and both are acting under the names designated on such certificates.

History.—s. 1, ch. 85-185; s. 1, ch. 86-286; s. 114, ch. 92-318; s. 6, ch. 2014-112.



626.8414 - Qualifications for examination.

626.8414 Qualifications for examination.—The department must authorize any natural person to take the examination for the issuance of a license as a title insurance agent if the person meets all of the following qualifications:

(1) The applicant must be at least 18 years of age.

(2) The applicant must be a United States citizen or legal alien who possesses work authorization from the United States Bureau of Citizenship and Immigration Services and a bona fide resident of this state. A person meets the residency requirement of this subsection, notwithstanding the existence at the time of application for license of a license in the applicant’s name on the records of another state as a resident licensee of such other state, if the applicant furnishes a letter of clearance satisfactory to the department that the resident licenses have been canceled or changed to a nonresident basis and that the applicant is in good standing.

History.—s. 14, ch. 92-318; s. 65, ch. 99-5; s. 81, ch. 2000-154; s. 55, ch. 2003-267; s. 48, ch. 2003-281; s. 116, ch. 2004-5.



626.8417 - Title insurance agent licensure; exemptions.

626.8417 Title insurance agent licensure; exemptions.—

(1) A person may not act as a title insurance agent until a valid title insurance agent’s license has been issued to that person by the department.

(2) An application for license as a title insurance agent shall be filed with the department on forms furnished by the department.

(3) The department may not grant or issue a license as a title insurance agent to an individual who is found by the department to be untrustworthy or incompetent, who does not meet the qualifications for examination specified in s. 626.8414, or who does not meet the following qualifications:

(a) Within the 4 years immediately preceding the date of the application for license, the applicant must have completed a 40-hour classroom course in title insurance, 3 hours of which are on the subject matter of ethics, as approved by the department, or must have had at least 12 months of experience in responsible title insurance duties, under the supervision of a licensed title insurance agent, title insurer, or attorney while working in the title insurance business as a substantially full-time, bona fide employee of a title insurance agency, title insurance agent, title insurer, or attorney who conducts real estate closing transactions and issues title insurance policies but who is exempt from licensure under subsection (4). If an applicant’s qualifications are based upon the periods of employment at responsible title insurance duties, the applicant must submit, with the license application, an affidavit of the applicant and of the employer affirming the period of such employment, that the employment was substantially full time, and giving a brief abstract of the nature of the duties performed by the applicant.

(b) The applicant must have passed any examination for licensure required under s. 626.221.

(4) Title insurers or attorneys duly admitted to practice law in this state and in good standing with The Florida Bar are exempt from the provisions of this chapter relating to title insurance licensing and appointment requirements.

(5) An insurer may designate a corporate officer of the insurer to occasionally issue and countersign binders, commitments, and policies of title insurance. The designated officer is exempt from the provisions of this chapter relating to title insurance licensing and appointment requirements while the officer is acting within the scope of the designation.

(6) If an attorney owns a corporation or other legal entity that is doing business as a title insurance agency, other than an entity engaged in the active practice of law, the agency must be licensed and appointed as a title insurance agent.

History.—s. 5, ch. 85-185; s. 1, ch. 86-286; s. 4, ch. 89-305; s. 118, ch. 90-363; s. 184, ch. 91-108; ss. 15, 114, ch. 92-318; s. 46, ch. 98-199; s. 56, ch. 2003-267; s. 49, ch. 2003-281; s. 7, ch. 2014-112.



626.8418 - Application for title insurance agency license.

626.8418 Application for title insurance agency license.—Before doing business in this state as a title insurance agency, the applicant must file with the department an application for a license as a title insurance agency, on forms furnished by the department, which includes all of the following:

(1) The name of each majority owner, partner, officer, and director of the title insurance agency.

(2) The residence address of each person required to be listed under subsection (1).

(3) The name of the title insurance agency and its principal business address.

(4) The location of each title insurance agency office and the name under which each agency office conducts or will conduct business.

(5) The name of each title insurance agent to be in full-time charge of a title insurance agency office and specification of which office.

(6) Such additional information as the department requires by rule to ascertain the trustworthiness and competence of persons required to be listed on the application and to ascertain that such persons meet the requirements of this code.

History.—s. 16, ch. 92-318; s. 47, ch. 98-199; s. 8, ch. 2014-112.



626.8419 - Appointment of title insurance agency.

626.8419 Appointment of title insurance agency.—

(1) The title insurer engaging or employing the title insurance agency must file with the department, on forms furnished by the department, an application certifying that the proposed title insurance agency meets all of the following requirements:

(a) The title insurance agency has obtained a fidelity bond in an amount of at least $50,000, acceptable to the insurer appointing the agency. If a fidelity bond is unavailable generally, the department shall adopt rules for alternative methods to comply with this paragraph.

(b) The title insurance agency must have obtained errors and omissions insurance in an amount acceptable to the insurer appointing the agency. The amount of the coverage must be at least $250,000 per claim and an aggregate limit with a deductible no greater than $10,000. If errors and omissions insurance is unavailable generally, the department shall adopt rules for alternative methods that comply with this paragraph.

(c) The title insurance agency must have obtained a surety bond in an amount of at least $35,000 made payable to the title insurer or title insurers appointing the agency. The surety bond must be for the benefit of any appointing title insurer damaged by a violation by the title insurance agency of its contract with the appointing title insurer. If the surety bond is payable to multiple title insurers, the surety bond must provide that each title insurer is to be notified if a claim is made upon the surety bond or the bond is terminated.

(d) The surety bond must remain in effect and unimpaired as long as the agency is appointed by a title insurer. The agency must provide written proof to the appointing title insurer or insurers on an annual basis evidencing that the surety bond is still in effect and unimpaired.

(e) A title insurer may not provide the surety bond directly or indirectly on behalf of the agency.

(2) This section does not exempt title insurance agents from the appointment requirements of part I.

History.—s. 17, ch. 92-318; s. 25, ch. 2012-209; s. 9, ch. 2014-112.



626.84195 - Confidentiality of information supplied by title insurance agencies and insurers.

626.84195 Confidentiality of information supplied by title insurance agencies and insurers.—

(1) As used in this section, the term “proprietary business information” means information that:

(a) Is owned or controlled by a title insurance agency or insurer requesting confidentiality under this section;

(b) Is intended to be and is treated by the title insurance agency or insurer as private in that the disclosure of the information would cause harm to the business operations of the title insurance agency or insurer;

(c) Has not been publicly disclosed unless disclosed pursuant to a statutory provision, an order of a court or administrative body, or a private agreement, providing that the information may be released to the public; and

(d) Concerns:

1. Business plans;

2. Internal auditing controls and reports of internal auditors;

3. Reports of external auditors for privately held companies;

4. Trade secrets, as defined in s. 688.002; or

5. Financial information, including, but not limited to, revenue data, loss expense data, gross receipts, taxes paid, capital investment, customer identification, and employee wages.

(2) Proprietary business information provided to the office by a title insurance agency or insurer is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until such information is otherwise publicly available or is no longer treated by the title insurance agency or insurer as proprietary business information. However, information provided by multiple title insurance agencies and insurers may be aggregated on an industrywide basis and disclosed to the public as long as the specific identities of the agencies or insurers are not revealed.

(3) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2017, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2012-207.



626.842 - Credit and character reports.

626.842 Credit and character reports.—

(1) As to each person appointed as title insurance agent for the first time in this state, the appointing insurer shall, coincidentally with such appointment, secure and thereafter keep on file a full, detailed credit and character report for the 5-year period immediately prior to the date of application for appointment, made by an established and reputable independent reporting service, relative to the individual, if a partnership or sole proprietorship, or the officers, if a corporation or other legal entity, unless otherwise expressly requested by the department.

(2) At the time the application is filed, the insurer shall furnish to the department, on a form furnished by the department, such information as the department may reasonably require relative to such title insurance agent and investigation.

(3) Information contained in credit or character reports furnished to the department under this section is confidential and exempt from the provisions of s. 119.07(1).

History.—s. 6, ch. 85-185; s. 1, ch. 86-286; s. 119, ch. 90-363; s. 114, ch. 92-318; s. 6, ch. 93-80; s. 374, ch. 96-406.



626.84201 - Nonresident title insurance agents.

626.84201 Nonresident title insurance agents.—Notwithstanding s. 626.8414(2), the department, upon application and payment of the fees specified in s. 624.501, may issue a license as a nonresident title insurance agent to an individual not a resident of this state in the same manner applicable to the licensure of nonresident general lines agents under the provisions of s. 626.741, provided the individual passes the examination for licensure required under s. 626.221. Nonresident title insurance agents licensed pursuant to this section must complete the continuing education requirements of s. 626.2815 in the same manner as resident title insurance agents. Sections 626.742 and 626.743 apply to nonresident title insurance agents.

History.—s. 30, ch. 2005-257; s. 1, ch. 2007-44.



626.8421 - Number of appointments permitted or required.

626.8421 Number of appointments permitted or required.—A title agent shall be required to have a separate appointment as to each insurer by which he or she is appointed as agent. As a part of each appointment there shall be a certified statement or affidavit of an appropriate officer or official of the appointing insurer stating that to the best of the insurer’s knowledge and belief the applicant, or its principals in the case of a corporation or other legal entity, has met the requirements of s. 626.8417.

History.—s. 120, ch. 90-363; s. 277, ch. 97-102.



626.8423 - Investigation of applicants for license or renewal or continuation.

626.8423 Investigation of applicants for license or renewal or continuation.—The department may propound reasonable interrogatories, in addition to those contained in the application, to any applicant for a title insurance agent’s license or appointment or for renewal or continuation of such a license or appointment relating to the applicant’s qualifications, residence, and prospective place of business and any other matter which the department considers necessary or advisable for the protection of the public and to ascertain the applicant’s qualifications. The department may, upon receipt of the application, make such further investigation as it considers advisable of the applicant’s character, experience, background, and fitness for the license.

History.—s. 7, ch. 85-185; s. 1, ch. 86-286; s. 121, ch. 90-363; s. 114, ch. 92-318.



626.8427 - Number of applications for licensure required; exemption; effect of expiration of license.

626.8427 Number of applications for licensure required; exemption; effect of expiration of license.—

(1) After a license as a title insurance agent has been issued to a title insurance agent, the agent is not required to file another license application for a similar license, irrespective of the number of insurers to be represented by the agent, unless:

(a) The agent is specifically ordered by the department to complete a new application; or

(b) During any period of 48 months since the filing of the original license application, the agent was not appointed, unless in the case of individuals the failure to be so appointed was due to military service, in which event the period within which a new application is not required may, in the discretion of the department, be extended for 12 months following the date of discharge from military service if the military service does not exceed 3 years, but in no event shall the period be extended under this clause for a period of more than 6 years from the date of filing the original application.

(2) The department shall not charge a fee for filing an application for license with respect to any applicant for license who is exempted under this section from filing an application.

(3) Upon the expiration or termination of a title insurance agent’s appointment, the title insurance agent is without authority conferred by the license and shall not engage or attempt to engage in any activity requiring a title insurance agent’s license and appointment. The agent shall not again be granted an appointment until he or she fully qualifies therefor as provided in this chapter. An application shall be required in all cases for qualification of a new title insurance agent’s license when application is made after the expiration of 4 years from the date of the expiration or termination of the last appointment held by a licensee.

History.—s. 9, ch. 85-185; s. 1, ch. 86-286; s. 122, ch. 90-363; s. 114, ch. 92-318; s. 278, ch. 97-102; s. 16, ch. 2001-142; s. 967, ch. 2003-261.



626.843 - Renewal, continuation, reinstatement, termination of title insurance agent’s appointment.

626.843 Renewal, continuation, reinstatement, termination of title insurance agent’s appointment.—

(1) The appointment of a title insurance agent shall continue in force until suspended, revoked, or otherwise terminated, but subject to a renewed request filed by the insurer every 24 months after the original issue date of the appointment, accompanied by payment of the renewal appointment fee and taxes as prescribed in s. 624.501.

(2) Title insurance agent appointments shall be renewed pursuant to s. 626.381 for insurance representatives in general.

(3) The appointment issued shall remain in effect for so long as the appointment represented thereby continues in force as provided in this section.

History.—s. 10, ch. 85-185; s. 1, ch. 86-286; s. 22, ch. 87-226; s. 6, ch. 89-305; s. 123, ch. 90-363; s. 114, ch. 92-318; s. 57, ch. 2003-267; s. 50, ch. 2003-281.



626.8433 - Filing of reasons for terminating appointment of title insurance agent; confidential information.

626.8433 Filing of reasons for terminating appointment of title insurance agent; confidential information.—

(1) Any title insurer that is terminating the appointment of a title insurance agent, whether such termination is by direct action of the appointing title insurer or by failure to renew or continue the appointment as provided, shall file with the department a statement of the reasons, if any, for, and the facts relative to, such termination.

(2) In the case of a termination by failure to renew or continue the appointment, the information required under subsection (1) shall be filed with the department as soon as possible, and at all events within 30 days, after the date notice of intention not to renew or continue was filed with the department. In all other cases, the information required under subsection (1) shall be filed with the department at the time, or at all events within 10 days after, notice of the termination was filed with the department.

(3) Any information, document, record, or statement furnished to the department under subsection (1) is confidential and exempt from the provisions of s. 119.07(1).

History.—s. 11, ch. 85-185; s. 1, ch. 86-286; s. 124, ch. 90-363; s. 114, ch. 92-318; s. 7, ch. 93-80; s. 375, ch. 96-406.



626.8437 - Grounds for denial, suspension, revocation, or refusal to renew license or appointment.

626.8437 Grounds for denial, suspension, revocation, or refusal to renew license or appointment.—The department shall deny, suspend, revoke, or refuse to renew or continue the license or appointment of any title insurance agent or agency, and it shall suspend or revoke the eligibility to hold a license or appointment of such person, if it finds that as to the applicant, licensee, appointee, or any principal thereof, any one or more of the following grounds exist:

(1) Lack of one or more of the qualifications for the license or appointment as specified in ss. 626.8417, 626.8418, and 626.8419.

(2) Material misstatement, misrepresentation, or fraud in obtaining, or attempting to obtain, the license or appointment.

(3) Willful misrepresentation of any title insurance policy or commitment, or willful deception with regard to any such policy or commitment, done either in person or by any form of dissemination of information or advertising.

(4) Demonstrated lack of fitness or trustworthiness to represent a title insurer in the issuance of its commitments or policies of title insurance.

(5) Demonstrated lack of reasonably adequate knowledge and technical competence to engage in the transactions authorized by the license or appointment.

(6) Fraudulent or dishonest practices in the conduct of business under the license or appointment.

(7) Misappropriation, conversion, or unlawful withholding of moneys belonging to title insurers or insureds or others and received in conduct of business under the license or appointment.

(8) Unlawful rebating, or attempting to unlawfully rebate, or unlawfully dividing, or offering to unlawfully divide, title insurance premiums, fees, or charges with another, as prohibited by s. 626.9541(1)(h)3.

(9) Willful failure to comply with, or willful violation of, any proper order or rule of the department or willful violation of any provision of this act.

(10) The licensee if an individual, or the partners if a partnership, or owner if a sole proprietorship, or the officers if a corporation, having been found guilty of or having pleaded guilty or nolo contendere to a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States or of any state or under the law of any other country which involves moral turpitude, without regard to whether a judgment of conviction has been entered by the court having jurisdiction of such cases.

(11) Failure to timely submit data as required by s. 627.782.

History.—s. 12, ch. 85-185; s. 1, ch. 86-286; s. 5, ch. 89-305; s. 125, ch. 90-363; s. 114, ch. 92-318; s. 48, ch. 98-199; s. 2, ch. 2012-206; s. 10, ch. 2014-112.



626.844 - Grounds for discretionary refusal, suspension, or revocation of license or appointment.

626.844 Grounds for discretionary refusal, suspension, or revocation of license or appointment.—The department may, in its discretion, deny, suspend, revoke, or refuse to renew or continue the license or appointment of any title insurance agent or agency, and it may suspend or revoke the eligibility to hold a license or appointment of any such title insurance agent or agency if it finds that as to the applicant or licensee or appointee, or any principal thereof, any one or more of the following grounds exist under circumstances for which such denial, suspension, revocation, or refusal is not mandatory under s. 626.8437:

(1) Any cause for which issuance of the license or appointment could have been refused had it then existed and been known to the department.

(2) Violation of any provision of this act in the course of dealing under the license or appointment.

(3) Violation of any lawful order or rule of the department.

(4) Failure or refusal upon demand to pay over to any title insurer that the appointee represents or has represented any money coming into the hands of such appointee and belonging to the title insurer.

(5) Engaging in unfair methods of competition or in unfair or deceptive acts or practices in the conduct of business, as prohibited under part IX of this chapter, or having otherwise shown himself or herself to be a source of injury or loss to the public or to be detrimental to the public interest.

(6) The licensee if an individual, or the partners if a partnership, or owner if a sole proprietorship, or the officers if a corporation, having been found guilty of or having pleaded guilty or nolo contendere to a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States or of any state or under the law of any other country, without regard to whether a judgment of conviction has been entered by the court having jurisdiction of such cases.

History.—s. 13, ch. 85-185; s. 1, ch. 86-286; s. 126, ch. 90-363; s. 114, ch. 92-318; s. 279, ch. 97-102; s. 49, ch. 98-199; s. 49, ch. 2001-63.



626.8443 - Duration of suspension or revocation.

626.8443 Duration of suspension or revocation.—

(1) The department shall, in its order suspending a title insurance agent’s or agency’s license or appointment or in its order suspending the eligibility of a person to hold or apply for such license or appointment, specify the period during which the suspension is to be in effect, but such period shall not exceed 1 year. The license, or appointment, or eligibility shall remain suspended during the period so specified, subject, however, to any rescission or modification of the order by the department, or modification or reversal thereof by the court, prior to expiration of the suspension period. A license, appointment, or eligibility which has been suspended may not be reinstated except upon request for such reinstatement, but the department shall not grant such reinstatement if it finds that the circumstance or circumstances for which the license, appointment, and eligibility was suspended still exist or are likely to recur.

(2) A licensee and appointee whose license has been revoked by the department does not have the right to apply for a new license or appointment for 2 years from the effective date of the revocation or, if judicial review of such revocation is sought, for 2 years from the date of the final court order or decree affirming the revocation. The department shall not, however, grant a new license or appointment or reinstate eligibility to hold such license or appointment if it finds that the circumstance or circumstances for which the previous license and appointment was revoked still exist or are likely to recur.

(3) If licenses of any person as a title insurance agent or agency have been revoked twice, the department shall not thereafter grant or issue a title insurance agent’s or agency’s license to such person.

(4) During the period of suspension or after revocation of the license and appointment, the former licensee shall not engage in or attempt to profess to engage in any transaction or business for which a license or appointment is required under this code or directly or indirectly own, control, or be employed in any manner by any insurance agent or agency or adjuster or adjusting firm.

History.—s. 14, ch. 85-185; s. 1, ch. 86-286; s. 23, ch. 87-226; s. 127, ch. 90-363; s. 114, ch. 92-318; s. 50, ch. 98-199.



626.8447 - Effect of suspension or revocation upon other licensees, appointees.

626.8447 Effect of suspension or revocation upon other licensees, appointees.—In case of the suspension or revocation of the license and appointment of any title insurance agent, the licenses and appointments of all other title insurance agents who knowingly were parties to the act which formed the ground for such suspension or revocation may likewise be suspended or revoked for the same period as that of the offending title insurance agent, but such suspension or revocation shall not prevent any title insurance agent, except the one whose license and appointment was first suspended or revoked, from being issued an appointment for some other title insurer.

History.—s. 15, ch. 85-185; s. 1, ch. 86-286; s. 128, ch. 90-363; s. 114, ch. 92-318.



626.845 - Cancellation of license.

626.845 Cancellation of license.—All certificates of licenses issued under this act are at all times the property of the state; and, upon notice by the department to the licensee of a suspension, revocation, refusal to renew, failure to renew, or expiration of a license or appointment, or upon termination of the agency agreement between the appointee and insurer, such license and appointment will no longer be in force and effect.

History.—s. 16, ch. 85-185; s. 1, ch. 86-286; s. 129, ch. 90-363; s. 114, ch. 92-318.



626.8453 - Penalty for violation.

626.8453 Penalty for violation.—A person who knowingly makes a false or otherwise fraudulent application for a license or appointment under this act, or who knowingly violates any provision of s. 624.5015, ss. 626.8417-626.847, or s. 627.791, in addition to any applicable denial, suspension, revocation, or refusal to renew or continue any license or appointment, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Each instance of violation shall be considered a separate offense.

History.—s. 17, ch. 85-185; s. 1, ch. 86-286; s. 3, ch. 89-305; s. 130, ch. 90-363; s. 114, ch. 92-318.



626.8457 - Administrative fine in lieu of suspension or revocation of license or appointment.

626.8457 Administrative fine in lieu of suspension or revocation of license or appointment.—

(1) If the department finds that one or more grounds exist for the suspension of, revocation of, or refusal to renew or continue any license or appointment issued under this act, the department may, in its discretion, in lieu of suspension, revocation, or refusal, and except on a second offense or when such suspension, revocation, or refusal is mandatory, impose upon the licensee or appointee an administrative penalty in the amount of $500 or, if the department has found willful misconduct or willful violation on the part of the licensee or appointee, in the amount of $2,500. The administrative penalty may, in the discretion of the department, be augmented by an amount equal to any commissions received by the licensee or appointee in connection with transactions as to which the grounds for suspension, revocation, or refusal related.

(2) The department may allow the licensee or appointee a reasonable period, not to exceed 30 days, within which to pay to the department the amount of the penalty so imposed. If the licensee or appointee fails to pay the penalty in its entirety to the department within the period allowed, the license and appointments of the licensee shall stand suspended or revoked or its renewal or continuation shall stand refused, as the case may be, upon expiration of such period and without any further proceeding.

History.—s. 18, ch. 85-185; s. 1, ch. 86-286; s. 24, ch. 87-226; s. 131, ch. 90-363; s. 114, ch. 92-318.



626.846 - Probation.

626.846 Probation.—

(1) If the department finds that one or more grounds exist for the suspension of, revocation of, or refusal to renew or continue any license or appointment issued under this act, the department may, except when an administrative fine is not permissible under s. 626.8457 or when such suspension, revocation, or refusal is mandatory, in lieu of such suspension, revocation, or refusal, or in connection with any administrative monetary penalty imposed under s. 626.8457, place the offending licensee or appointee on probation for a period not to exceed 2 years, as specified by the department in its order.

(2) As a condition to such probation or in connection therewith, the department may specify in its order reasonable terms and conditions to be fulfilled by the probationer during the probation period. If during the probation period the department has good cause to believe that the probationer has violated such terms and conditions, or any of them, it shall forthwith suspend, revoke, or refuse to renew or continue the license or appointment of the probationer, as upon the original ground or grounds referred to in subsection (1), by its order given to the licensee and title insurer without the necessity of further advance notice, hearing, or procedure.

History.—s. 19, ch. 85-185; s. 1, ch. 86-286; s. 132, ch. 90-363; s. 114, ch. 92-318.



626.8463 - Witnesses and evidence.

626.8463 Witnesses and evidence.—

(1) As to the subject of any examination, investigation, or hearing being conducted by him or her under s. 624.5015, ss. 626.8417-626.847, or s. 627.791, an examiner appointed by the department or office may administer oaths, examine and cross-examine witnesses, and receive oral and documentary evidence and shall have the power to subpoena witnesses, compel their attendance and testimony, and require by subpoena the production of books, papers, records, files, correspondence, documents, or other evidence which the examiner deems relevant to the inquiry.

(2) Subpoenas shall be served, and proof of such service made, in the same manner as if issued by a circuit court. Witness fees and mileage, if claimed, shall be allowed the same as for testimony in a circuit court.

(3) If a person refuses to comply with any such subpoena or to testify as to any matter concerning which the person may be lawfully interrogated, the circuit court in and for Leon County, or the county in which such examination, investigation, or hearing is being conducted, or the county in which such person resides, upon application by the department or office, may issue an order requiring such person to comply with the subpoena and to testify. A person who fails to obey such an order of the court may be punished by the court for contempt.

(4) A person who willfully testifies falsely under oath as to any matter material to any such examination, investigation, or hearing is guilty of perjury and shall be punished accordingly.

History.—s. 20, ch. 85-185; s. 1, ch. 86-286; s. 114, ch. 92-318; s. 280, ch. 97-102; s. 968, ch. 2003-261.



626.8467 - Testimony compelled; immunity from prosecution.

626.8467 Testimony compelled; immunity from prosecution.—

(1) If a person asks to be excused from attending or testifying or from producing any books, papers, records, contracts, documents, or other evidence in connection with any examination, hearing, or investigation being conducted under s. 624.5015, ss. 626.8417-626.847, or s. 627.791 by the department or office or its examiner on the ground that the testimony or evidence required of the person may tend to incriminate him or her or subject him or her to a penalty or forfeiture and notwithstanding is directed to give such testimony or produce such evidence, the person must, if so directed by the Department of Financial Services and the Department of Legal Affairs or by the office and the Department of Legal Affairs, nonetheless comply with such direction, but he or she shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she may have so testified or produced evidence, and no testimony so given or evidence produced shall be received against the person upon any criminal action, investigation, or proceeding. However, a person so testifying shall not be exempt from prosecution or punishment for any perjury committed by him or her in such testimony, and the testimony or evidence so given or produced shall be admissible against him or her upon any criminal action, investigation, or proceeding concerning such perjury; and such person shall not be exempt from the refusal, suspension, or revocation of any license or appointment, permission, or authority conferred or to be conferred pursuant to s. 624.5015, ss. 626.8417-626.847, or s. 627.791.

(2) Any such person may execute, acknowledge, and file with the Department of Financial Services or the office, as appropriate, a statement expressly waiving such immunity or privilege with respect to any transaction, matter, or thing specified in the statement, and thereupon the testimony of such person or such evidence in relation to such transaction, matter, or thing may be received or produced before any judge or justice, court, tribunal, or grand jury or otherwise and, if so received or produced, such person shall not be entitled to any immunity or privilege on account of any testimony he or she may so give or evidence so produced.

History.—s. 21, ch. 85-185; s. 1, ch. 86-286; s. 133, ch. 90-363; s. 114, ch. 92-318; s. 281, ch. 97-102; s. 969, ch. 2003-261.



626.847 - Penalty for refusal to testify.

626.847 Penalty for refusal to testify.—A person who refuses or fails, without lawful cause, to testify relative to the affairs of any title insurer or other person when subpoenaed under s. 626.8463 and requested by the department or office to so testify is guilty of a misdemeanor of the second degree and, upon conviction, is punishable as provided in s. 775.082 or s. 775.083.

History.—s. 22, ch. 85-185; s. 1, ch. 86-286; s. 154, ch. 91-224; s. 114, ch. 92-318; s. 970, ch. 2003-261.



626.8473 - Escrow; trust fund.

626.8473 Escrow; trust fund.—

(1) A title insurance agent may engage in business as an escrow agent as to funds received from others to be subsequently disbursed by the title insurance agent in connection with real estate closing transactions involving the issuance of title insurance binders, commitments, policies of title insurance, or guarantees of title, provided that a licensed and appointed title insurance agent complies with the requirements of s. 626.8417, including such requirements added after the initial licensure of the agent.

(2) All funds received by a title insurance agent as described in subsection (1) shall be trust funds received in a fiduciary capacity by the title insurance agent and shall be the property of the person or persons entitled thereto.

(3) All funds received by a title insurance agent to be held in trust shall be immediately placed in a financial institution that is located within this state and is a member of the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. These funds shall be invested in an escrow account in accordance with the investment requirements and standards established for deposits and investments of state funds in s. 17.57, where the funds shall be kept until disbursement thereof is properly authorized.

(4) Funds required to be maintained in escrow trust accounts pursuant to this section shall not be subject to any debts of the title insurance agent and shall be used only in accordance with the terms of the individual, escrow, settlement, or closing instructions under which the funds were accepted.

(5) The title insurance agents shall maintain separate records of all receipts and disbursements of escrow, settlement, or closing funds.

(6) In the event that the department promulgates rules necessary to implement the requirements of this section pursuant to s. 624.308, the department shall consider reasonable standards necessary for the protection of funds held in trust, including, but not limited to, standards for accounting of funds, standards for receipt and disbursement of funds, and protection for the person or persons to whom the funds are to be disbursed.

(7) A title insurance agent, or any officer, director, or employee thereof, or any person associated therewith as an independent contractor for bookkeeping or similar purposes, who converts or misappropriates funds received or held in escrow or in trust by such title insurance agent, or any person who knowingly receives or conspires to receive such funds, commits:

(a) If the funds converted or misappropriated are $300 or less, a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) If the funds converted or misappropriated are more than $300, but less than $20,000, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If the funds converted or misappropriated are $20,000 or more, but less than $100,000, a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) If the funds converted or misappropriated are $100,000 or more, a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(8) An attorney shall deposit and maintain all funds received in connection with transactions in which the attorney is serving as a title or real estate settlement agent into a separate trust account that is maintained exclusively for funds received in connection with such transactions and permit the account to be audited by its title insurers, unless maintaining funds in the separate account for a particular client would violate applicable rules of The Florida Bar.

History.—s. 24, ch. 85-185; s. 1, ch. 86-286; s. 1, ch. 89-305; s. 134, ch. 90-363; s. 114, ch. 92-318; s. 3, ch. 98-409; s. 971, ch. 2003-261; s. 3, ch. 2012-206.






Part VI - INSURANCE ADJUSTERS (ss. 626.851-626.8797)

626.851 - Short title.

626.851 Short title.—This part may be referred to in any legal proceedings as the “Insurance Adjusters Law.”

History.—s. 315, ch. 59-205; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 293, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.852 - Scope of this part.

626.852 Scope of this part.—

(1) This part applies only to insurance adjusters as defined in this part.

(2) Unless otherwise required by context, the term “adjusters” as used in this part applies to all licensees defined as any type of adjuster.

(3) This part does not apply as to life insurance or annuity contracts.

(4) This part does not apply to third-party administrators or a person employed by a third-party administrator holding a certificate of authority pursuant to ss. 626.88-626.894.

(5) This part does not apply to any employee or agent of a state university board of trustees providing services in support of any self-insurance program created under former s. 240.213 or s. 1004.24.

(6) This part does not apply to any person who adjusts only multiple-peril crop insurance or crop hail claims.

History.—s. 314, ch. 59-205; s. 2, ch. 65-16; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 269(2nd), 293, 807, 810, ch. 82-243; ss. 135, 206, 207, ch. 90-363; s. 60, ch. 91-108; s. 4, ch. 91-429; s. 51, ch. 98-199; s. 2, ch. 2000-270; s. 38, ch. 2002-206; s. 3, ch. 2002-401; s. 87, ch. 2003-1.



626.853 - Part supplements licensing law.

626.853 Part supplements licensing law.—This part is supplementary to part I, the “Licensing Procedures Law.”

History.—s. 316, ch. 59-205; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 293, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.854 - “Public adjuster” defined; prohibitions.

626.854 “Public adjuster” defined; prohibitions.—The Legislature finds that it is necessary for the protection of the public to regulate public insurance adjusters and to prevent the unauthorized practice of law.

(1) A “public adjuster” is any person, except a duly licensed attorney at law as exempted under s. 626.860, who, for money, commission, or any other thing of value, prepares, completes, or files an insurance claim form for an insured or third-party claimant or who, for money, commission, or any other thing of value, acts on behalf of, or aids an insured or third-party claimant in negotiating for or effecting the settlement of a claim or claims for loss or damage covered by an insurance contract or who advertises for employment as an adjuster of such claims. The term also includes any person who, for money, commission, or any other thing of value, solicits, investigates, or adjusts such claims on behalf of a public adjuster.

(2) This definition does not apply to:

(a) A licensed health care provider or employee thereof who prepares or files a health insurance claim form on behalf of a patient.

(b) A licensed health insurance agent who assists an insured with coverage questions, medical procedure coding issues, balance billing issues, understanding the claims filing process, or filing a claim, as such assistance relates to coverage under a health insurance policy.

(c) A person who files a health claim on behalf of another and does so without compensation.

(3) A public adjuster may not give legal advice or act on behalf of or aid any person in negotiating or settling a claim relating to bodily injury, death, or noneconomic damages.

(4) For purposes of this section, the term “insured” includes only the policyholder and any beneficiaries named or similarly identified in the policy.

(5) A public adjuster may not directly or indirectly through any other person or entity solicit an insured or claimant by any means except on Monday through Saturday of each week and only between the hours of 8 a.m. and 8 p.m. on those days.

(6) A public adjuster may not directly or indirectly through any other person or entity initiate contact or engage in face-to-face or telephonic solicitation or enter into a contract with any insured or claimant under an insurance policy until at least 48 hours after the occurrence of an event that may be the subject of a claim under the insurance policy unless contact is initiated by the insured or claimant.

(7) An insured or claimant may cancel a public adjuster’s contract to adjust a claim without penalty or obligation within 3 business days after the date on which the contract is executed or within 3 business days after the date on which the insured or claimant has notified the insurer of the claim, by phone or in writing, whichever is later. The public adjuster’s contract must disclose to the insured or claimant his or her right to cancel the contract and advise the insured or claimant that notice of cancellation must be submitted in writing and sent by certified mail, return receipt requested, or other form of mailing that provides proof thereof, to the public adjuster at the address specified in the contract; provided, during any state of emergency as declared by the Governor and for 1 year after the date of loss, the insured or claimant has 5 business days after the date on which the contract is executed to cancel a public adjuster’s contract.

(8) It is an unfair and deceptive insurance trade practice pursuant to s. 626.9541 for a public adjuster or any other person to circulate or disseminate any advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the business of insurance which is untrue, deceptive, or misleading.

(a) The following statements, made in any public adjuster’s advertisement or solicitation, are considered deceptive or misleading:

1. A statement or representation that invites an insured policyholder to submit a claim when the policyholder does not have covered damage to insured property.

2. A statement or representation that invites an insured policyholder to submit a claim by offering monetary or other valuable inducement.

3. A statement or representation that invites an insured policyholder to submit a claim by stating that there is “no risk” to the policyholder by submitting such claim.

4. A statement or representation, or use of a logo or shield, that implies or could mistakenly be construed to imply that the solicitation was issued or distributed by a governmental agency or is sanctioned or endorsed by a governmental agency.

(b) For purposes of this paragraph, the term “written advertisement” includes only newspapers, magazines, flyers, and bulk mailers. The following disclaimer, which is not required to be printed on standard size business cards, must be added in bold print and capital letters in typeface no smaller than the typeface of the body of the text to all written advertisements by a public adjuster:

“THIS IS A SOLICITATION FOR BUSINESS. IF YOU HAVE HAD A CLAIM FOR AN INSURED PROPERTY LOSS OR DAMAGE AND YOU ARE SATISFIED WITH THE PAYMENT BY YOUR INSURER, YOU MAY DISREGARD THIS ADVERTISEMENT.”

(9) A public adjuster, a public adjuster apprentice, or any person or entity acting on behalf of a public adjuster or public adjuster apprentice may not give or offer to give a monetary loan or advance to a client or prospective client.

(10) A public adjuster, public adjuster apprentice, or any individual or entity acting on behalf of a public adjuster or public adjuster apprentice may not give or offer to give, directly or indirectly, any article of merchandise having a value in excess of $25 to any individual for the purpose of advertising or as an inducement to entering into a contract with a public adjuster.

(11)(a) If a public adjuster enters into a contract with an insured or claimant to reopen a claim or file a supplemental claim that seeks additional payments for a claim that has been previously paid in part or in full or settled by the insurer, the public adjuster may not charge, agree to, or accept from any source compensation, payment, commission, fee, or any other thing of value based on a previous settlement or previous claim payments by the insurer for the same cause of loss. The charge, compensation, payment, commission, fee, or any other thing of value must be based only on the claim payments or settlement obtained through the work of the public adjuster after entering into the contract with the insured or claimant. Compensation for the reopened or supplemental claim may not exceed 20 percent of the reopened or supplemental claim payment. In no event shall the contracts described in this paragraph exceed the limitations in paragraph (b).

(b) A public adjuster may not charge, agree to, or accept from any source compensation, payment, commission, fee, or any other thing of value in excess of:

1. Ten percent of the amount of insurance claim payments made by the insurer for claims based on events that are the subject of a declaration of a state of emergency by the Governor. This provision applies to claims made during the year after the declaration of emergency. After that year, the limitations in subparagraph 2. apply.

2. Twenty percent of the amount of insurance claim payments made by the insurer for claims that are not based on events that are the subject of a declaration of a state of emergency by the Governor.

(c) Any maneuver, shift, or device through which the limits on compensation set forth in this subsection are exceeded is a violation of this chapter punishable as provided under s. 626.8698.

(12) Each public adjuster must provide to the claimant or insured a written estimate of the loss to assist in the submission of a proof of loss or any other claim for payment of insurance proceeds. The public adjuster shall retain such written estimate for at least 5 years and shall make the estimate available to the claimant or insured, the insurer, and the department upon request.

(13) A public adjuster, public adjuster apprentice, or any person acting on behalf of a public adjuster or apprentice may not accept referrals of business from any person with whom the public adjuster conducts business if there is any form or manner of agreement to compensate the person, directly or indirectly, for referring business to the public adjuster. A public adjuster may not compensate any person, except for another public adjuster, directly or indirectly, for the principal purpose of referring business to the public adjuster.

(14) A company employee adjuster, independent adjuster, attorney, investigator, or other persons acting on behalf of an insurer that needs access to an insured or claimant or to the insured property that is the subject of a claim must provide at least 48 hours’ notice to the insured or claimant, public adjuster, or legal representative before scheduling a meeting with the claimant or an onsite inspection of the insured property. The insured or claimant may deny access to the property if the notice has not been provided. The insured or claimant may waive the 48-hour notice.

(15) The public adjuster must ensure that prompt notice is given of the claim to the insurer, the public adjuster’s contract is provided to the insurer, the property is available for inspection of the loss or damage by the insurer, and the insurer is given an opportunity to interview the insured directly about the loss and claim. The insurer must be allowed to obtain necessary information to investigate and respond to the claim.

(a) The insurer may not exclude the public adjuster from its in-person meetings with the insured. The insurer shall meet or communicate with the public adjuster in an effort to reach agreement as to the scope of the covered loss under the insurance policy. The public adjuster shall meet or communicate with the insurer in an effort to reach agreement as to the scope of the covered loss under the insurance policy. This section does not impair the terms and conditions of the insurance policy in effect at the time the claim is filed.

(b) A public adjuster may not restrict or prevent an insurer, company employee adjuster, independent adjuster, attorney, investigator, or other person acting on behalf of the insurer from having reasonable access at reasonable times to any insured or claimant or to the insured property that is the subject of a claim.

(c) A public adjuster may not act or fail to reasonably act in any manner that obstructs or prevents an insurer or insurer’s adjuster from timely conducting an inspection of any part of the insured property for which there is a claim for loss or damage. The public adjuster representing the insureds may be present for the insurer’s inspection, but if the unavailability of the public adjuster otherwise delays the insurer’s timely inspection of the property, the public adjuster or the insureds must allow the insurer to have access to the property without the participation or presence of the public adjuster or insureds in order to facilitate the insurer’s prompt inspection of the loss or damage.

(16) A licensed contractor under part I of chapter 489, or a subcontractor, may not adjust a claim on behalf of an insured unless licensed and compliant as a public adjuster under this chapter. However, the contractor may discuss or explain a bid for construction or repair of covered property with the residential property owner who has suffered loss or damage covered by a property insurance policy, or the insurer of such property, if the contractor is doing so for the usual and customary fees applicable to the work to be performed as stated in the contract between the contractor and the insured.

(17) A public adjuster shall not acquire any interest in salvaged property, except with the written consent and permission of the insured through a signed affidavit.

(18) A public adjuster, a public adjuster apprentice, or a person acting on behalf of an adjuster or apprentice may not enter into a contract or accept a power of attorney that vests in the public adjuster, the public adjuster apprentice, or the person acting on behalf of the adjuster or apprentice the effective authority to choose the persons or entities that will perform repair work in a property insurance claim.

(19) Subsections (5)-(18) apply only to residential property insurance policies and condominium unit owner policies as described in s. 718.111(11).

History.—s. 317, ch. 59-205; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 293, 807, 810, ch. 82-243; s. 25, ch. 88-166; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1, ch. 95-238; s. 10, ch. 2008-220; s. 3, ch. 2009-87; ss. 7, 8, ch. 2011-39; s. 3, ch. 2013-60; s. 2, ch. 2014-104; s. 13, ch. 2016-132.



626.8541 - Public adjuster apprentice.

626.8541 Public adjuster apprentice.—

(1) A “public adjuster apprentice” is any person who is not a licensed public adjuster, who is employed by or has a contract with a licensed and appointed public adjuster in good standing with the department or a public adjusting firm that employs at least one licensed and appointed public adjuster in good standing with the department to assist a public adjuster in conducting business under the license, and who satisfies the requirements of s. 626.8651.

(2) A public adjuster apprentice must work with a licensed and appointed public adjuster for a period of 12 months as set forth in this section, and must otherwise be in full compliance with this chapter, prior to being eligible for appointment as a licensed public adjuster.

History.—s. 11, ch. 2008-220; s. 79, ch. 2009-21.



626.8548 - “All-lines adjuster” defined.

626.8548 “All-lines adjuster” defined.—An “all-lines adjuster” is a person who is self-employed or employed by an insurer, a wholly owned subsidiary of an insurer, or an independent adjusting firm or other independent adjuster, and who undertakes on behalf of an insurer or other insurers under common control or ownership to ascertain and determine the amount of any claim, loss, or damage payable under an insurance contract or undertakes to effect settlement of such claim, loss, or damage. The term does not apply to life insurance or annuity contracts.

History.—s. 26, ch. 2012-209.



626.855 - “Independent adjuster” defined.

626.855 “Independent adjuster” defined.—An “independent adjuster” means a person licensed as an all-lines adjuster who is self-appointed or appointed and employed by an independent adjusting firm or other independent adjuster, and who undertakes on behalf of an insurer to ascertain and determine the amount of any claim, loss, or damage payable under an insurance contract or undertakes to effect settlement of such claim, loss, or damage.

History.—s. 318, ch. 59-205; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 293, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 27, ch. 2012-209.



626.856 - “Company employee adjuster” defined.

626.856 “Company employee adjuster” defined.—A “company employee adjuster” means a person licensed as an all-lines adjuster who is appointed and employed on an insurer’s staff of adjusters or a wholly owned subsidiary of the insurer, and who undertakes on behalf of such insurer or other insurers under common control or ownership to ascertain and determine the amount of any claim, loss, or damage payable under a contract of insurance, or undertakes to effect settlement of such claim, loss, or damage.

History.—s. 319, ch. 59-205; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 293, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 17, ch. 2001-142; s. 28, ch. 2012-209.



626.8582 - “Nonresident public adjuster” defined.

626.8582 “Nonresident public adjuster” defined.—A “nonresident public adjuster” is a person who:

(1) Is not a resident of this state;

(2) Is a currently licensed public adjuster in his or her state of residence for the type or kinds of insurance for which the licensee intends to adjust claims in this state or, if a resident of a state that does not license public adjusters, has passed the department’s adjuster examination as prescribed in s. 626.8732(1)(b); and

(3) Is a self-employed public adjuster or associated with or employed by a public adjusting firm or other public adjuster.

History.—s. 53, ch. 98-199; s. 972, ch. 2003-261; s. 53, ch. 2004-390.



626.8584 - “Nonresident all-lines adjuster” defined.

626.8584 “Nonresident all-lines adjuster” defined.—A “nonresident all-lines adjuster” means a person who:

(1) Is not a resident of this state;

(2) Is currently licensed as an adjuster in his or her state of residence for all lines of insurance except life and annuities or, if a resident of a state that does not license such adjusters, meets the qualifications prescribed in s. 626.8734; and

(3) Is licensed as an all-lines adjuster and self-appointed or appointed and employed by an independent adjusting firm or other independent adjuster, by an insurer admitted to do business in this state or a wholly owned subsidiary of an insurer admitted to do business in this state, or by other insurers under the common control or ownership of such insurer.

History.—s. 54, ch. 98-199; s. 973, ch. 2003-261; s. 54, ch. 2004-390; s. 30, ch. 2012-209.



626.859 - “Catastrophe” or “emergency” adjuster defined.

626.859 “Catastrophe” or “emergency” adjuster defined.—A “catastrophe” or “emergency” adjuster is a person who is not a licensed adjuster under this part, but who has been designated and certified to the department by insurers as qualified to adjust claims, losses, or damages under policies or contracts of insurance issued by such insurer, and whom the department may license, in the event of a catastrophe or emergency, for the purposes and under the conditions which the department shall fix and for the period of the emergency as the department shall determine, to adjust claims, losses, or damages under the policies of insurance issued by the insurers.

History.—s. 322, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 275, 293, 807, 810, ch. 82-243; ss. 138, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 974, ch. 2003-261; s. 55, ch. 2004-390.



626.860 - Attorneys at law; exemption.

626.860 Attorneys at law; exemption.—Attorneys at law duly licensed to practice law in the courts of this state, and in good standing with The Florida Bar, shall not be required to be licensed under the provisions of this code to authorize them to adjust or participate in the adjustment of any claim, loss, or damage arising under policies or contracts of insurance.

History.—s. 323, ch. 59-205; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 293, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.861 - Insurer’s officers, insurer’s employees, reciprocal insurer’s representatives; adjustments by.

626.861 Insurer’s officers, insurer’s employees, reciprocal insurer’s representatives; adjustments by.—

(1) Nothing in this part shall be construed to prevent an executive officer of any insurer, or a regularly salaried employee of an insurer handling claims with respect to health insurance, or the duly designated attorney or agent authorized and acting for subscribers to reciprocal insurers, from adjusting any claim loss or damage under any insurance contract of such insurer.

(2) If any such officer, employee, attorney, or agent in connection with the adjustment of any such claim, loss, or damage engages in any of the misconduct described in or contemplated by s. 626.611(1)(f), the office may suspend or revoke the insurer’s certificate of authority.

History.—s. 324, ch. 59-205; s. 3, ch. 65-16; ss. 13, 35, ch. 69-106; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 276, 293, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 975, ch. 2003-261; s. 24, ch. 2014-123.



626.862 - Agents; adjustments by.

626.862 Agents; adjustments by.—A licensed and appointed insurance agent may, without being licensed as an adjuster, adjust losses for the insurer represented by him or her as agent if so authorized by the insurer. The license and appointment of the agent may be suspended or revoked for violation of or misconduct prohibited by s. 626.611(1)(f).

History.—s. 325, ch. 59-205; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 277, 293, 807, 810, ch. 82-243; ss. 139, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 284, ch. 97-102; s. 72, ch. 2002-206; s. 25, ch. 2014-123.



626.863 - Claims referrals to independent adjusters.

626.863 Claims referrals to independent adjusters.—

(1) An insurer may not knowingly refer any claim or loss for adjustment in this state to any person purporting to be or acting as an independent adjuster unless the person is currently licensed as an all-lines adjuster and appointed as an independent adjuster under this code.

(2) Before referring any claim or loss, the insurer shall ascertain from the department whether the proposed independent adjuster is currently licensed as an all-lines adjuster and appointed as an independent adjuster. Having ascertained that a particular person is so licensed and appointed, the insurer may assume that he or she will continue to be so licensed and appointed until the insurer has knowledge, or receives information from the department, to the contrary.

(3) This section does not apply to catastrophe or emergency adjusters as provided in this part.

History.—s. 326, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 278, 293, 807, 810, ch. 82-243; ss. 140, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 285, ch. 97-102; s. 976, ch. 2003-261; s. 56, ch. 2004-390; s. 31, ch. 2012-209.



626.864 - Adjuster license types.

626.864 Adjuster license types.—

(1) A qualified individual may be licensed as:

(a) A public adjuster; or

(b) An all-lines adjuster.

(2) The same individual may not be concurrently licensed as a public adjuster and an all-lines adjuster.

(3) An all-lines adjuster may be appointed as an independent adjuster or company employee adjuster, but not both concurrently.

History.—s. 327, ch. 59-205; s. 3. ch. 81-282; s. 2, ch. 81-318; ss. 279, 293, 807, 810, ch. 82-243; ss. 141, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 32, ch. 2012-209.



626.865 - Public adjuster’s qualifications, bond.

626.865 Public adjuster’s qualifications, bond.—

(1) The department shall issue a license to an applicant for a public adjuster’s license upon determining that the applicant has paid the applicable fees specified in s. 624.501 and possesses the following qualifications:

(a) Is a natural person at least 18 years of age.

(b) Is a United States citizen or legal alien who possesses work authorization from the United States Bureau of Citizenship and Immigration Services.

(c) Is trustworthy and has such business reputation as would reasonably assure that the applicant will conduct his or her business as insurance adjuster fairly and in good faith and without detriment to the public.

(d) Has had sufficient experience, training, or instruction concerning the adjusting of damages or losses under insurance contracts, other than life and annuity contracts, is sufficiently informed as to the terms and effects of the provisions of those types of insurance contracts, and possesses adequate knowledge of the laws of this state relating to such contracts as to enable and qualify him or her to engage in the business of insurance adjuster fairly and without injury to the public or any member thereof with whom the applicant may have business as a public adjuster, or has been licensed and employed as a resident insurance company adjuster or independent adjuster in this state on a continual basis for the past year.

(e) Is licensed as a public adjuster apprentice under s. 626.8651 and complies with the requirements of that license throughout the licensure period.

(2) At the time of application for license as a public adjuster, the applicant shall file with the department a bond executed and issued by a surety insurer authorized to transact such business in this state, in the amount of $50,000, conditioned for the faithful performance of his or her duties as a public adjuster under the license for which the applicant has applied, and thereafter maintain the bond unimpaired throughout the existence of the license and for at least 1 year after termination of the license. The bond shall be in favor of the department and shall specifically authorize recovery by the department of the damages sustained in case the licensee is guilty of fraud or unfair practices in connection with his or her business as public adjuster. The aggregate liability of the surety for all such damages shall in no event exceed the amount of the bond. Such bond shall not be terminated unless at least 30 days’ written notice is given to the licensee and filed with the department.

(3) The department may not issue a license as a public adjuster to any individual who has not passed the examination for a public adjuster’s license. Any individual who is applying for reinstatement of a license after completion of a period of suspension and any individual who is applying for a new license after termination, cancellation, revocation, or expiration of a prior license as a public adjuster must pass the examination required for licensure as a public adjuster after approval of the application for reinstatement or for a new license regardless of whether the applicant passed an examination prior to issuance of the license that was suspended, terminated, canceled, revoked, or expired.

History.—s. 328, ch. 59-205; s. 4, ch. 65-16; ss. 13, 35, ch. 69-106; s. 1, ch. 77-116; s. 53, ch. 77-121; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 280, 293, 807, 810, ch. 82-243; s. 37, ch. 82-386; ss. 142, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 286, ch. 97-102; s. 55, ch. 98-199; s. 977, ch. 2003-261; s. 58, ch. 2003-267; s. 51, ch. 2003-281; s. 117, ch. 2004-5; s. 57, ch. 2004-390; s. 5, ch. 2007-199; s. 12, ch. 2008-220; s. 5, ch. 2009-87; s. 33, ch. 2012-209.



626.8651 - Public adjuster apprentice license; qualifications.

626.8651 Public adjuster apprentice license; qualifications.—

(1) The department shall issue a license as a public adjuster apprentice to an applicant who is:

(a) A natural person at least 18 years of age.

(b) A United States citizen or legal alien who possesses work authorization from the United States Bureau of Citizenship and Immigration Services.

(c) Trustworthy and has such business reputation as would reasonably ensure that the applicant will conduct business as a public adjuster apprentice fairly and in good faith and without detriment to the public.

(2) All applicable license fees, as prescribed in s. 624.501, must be paid in full before issuance of the license.

(3) An applicant must pass the required written examination before a license may be issued.

(4) An applicant must have received designation as an Accredited Claims Adjuster (ACA), as a Certified Adjuster (CA), or as a Certified Claims Adjuster (CCA) after completion of training that qualifies the applicant to engage in the business of a public adjuster apprentice fairly and without injury to the public. Such training and instruction must address adjusting damages and losses under insurance contracts, the terms and effects of insurance contracts, and knowledge of the laws of this state relating to insurance contracts.

(5) At the time of application for license as a public adjuster apprentice, the applicant shall file with the department a bond executed and issued by a surety insurer authorized to transact such business in this state in the amount of $50,000, conditioned upon the faithful performance of his or her duties as a public adjuster apprentice under the license for which the applicant has applied, and thereafter maintain the bond unimpaired throughout the existence of the license and for at least 1 year after termination of the license. The bond shall be in favor of the department and shall specifically authorize recovery by the department of the damages sustained in case the licensee commits fraud or unfair practices in connection with his or her business as a public adjuster apprentice. The aggregate liability of the surety for all such damages may not exceed the amount of the bond, and the bond may not be terminated by the issuing insurer unless written notice of at least 30 days is given to the licensee and filed with the department.

(6) A public adjuster apprentice shall complete at a minimum 100 hours of employment per month for 12 months of employment under the supervision of a licensed and appointed all-lines public adjuster in order to qualify for licensure as a public adjuster. The department may adopt rules that establish standards for such employment requirements.

(7) An appointing public adjusting firm may not maintain more than 12 public adjuster apprentices simultaneously. However, a supervising public adjuster may not be responsible for more than three public adjuster apprentices simultaneously and shall be accountable for the acts of all public adjuster apprentices which are related to transacting business as a public adjuster apprentice. This subsection does not apply to a public adjusting firm that adjusts claims primarily for commercial entities with operations in more than one state and that does not directly or indirectly perform adjusting services for insurers or individual homeowners.

(8) An apprentice license is effective for 18 months unless the license expires due to lack of maintaining an appointment; is surrendered by the licensee; is terminated, suspended, or revoked by the department; or is canceled by the department upon issuance of a public adjuster license. The department may not issue a public adjuster apprentice license to any individual who has held such a license in this state within 2 years after expiration, surrender, termination, revocation, or cancellation of the license.

(9) After completing the requirements for employment as a public adjuster apprentice, the licensee may file an application for a public adjuster license. The applicant and supervising public adjuster or public adjusting firm must each file a sworn affidavit, on a form prescribed by the department, verifying that the employment of the public adjuster apprentice meets the requirements of this section.

(10) In no event shall a public adjuster apprentice licensed under this section perform any of the functions for which a public adjuster’s license is required after expiration of the public adjuster apprentice license without having obtained a public adjuster license.

(11) A public adjuster apprentice has the same authority as the licensed public adjuster or public adjusting firm that employs the apprentice except that an apprentice may not execute contracts for the services of a public adjuster or public adjusting firm and may not solicit contracts for the services except under the direct supervision and guidance of the supervisory public adjuster. An individual may not be, act as, or hold himself or herself out to be a public adjuster apprentice unless the individual is licensed and holds a current appointment by a licensed public all-lines adjuster or a public adjusting firm that employs a licensed all-lines public adjuster.

History.—s. 13, ch. 2008-220; s. 6, ch. 2009-87; s. 8, ch. 2011-174; s. 34, ch. 2012-209.



626.866 - All-lines adjuster qualifications.

626.866 All-lines adjuster qualifications.—The department shall issue an all-lines adjuster license to an applicant upon determining that the applicable license fee specified in s. 624.501 has been paid and that the applicant possesses the following qualifications:

(1) Is a natural person at least 18 years of age.

(2) Is a United States citizen or legal alien who possesses work authorization from the United States Bureau of Citizenship and Immigration Services and a bona fide resident of this state.

(3) Is trustworthy and has such business reputation as would reasonably assure that the applicant will conduct his or her business as insurance adjuster fairly and in good faith and without detriment to the public.

(4) Has had sufficient experience, training, or instruction concerning the adjusting of damage or loss under insurance contracts, other than life and annuity contracts, is sufficiently informed as to the terms and the effects of the provisions of such types of contracts, and possesses adequate knowledge of the insurance laws of this state relating to such contracts as to enable and qualify him or her to engage in the business of insurance adjuster fairly and without injury to the public or any member thereof with whom he or she may have relations as an insurance adjuster and to adjust all claims in accordance with the policy or contract and the insurance laws of this state.

(5) Has passed any required written examination or has met one of the exemptions prescribed under s. 626.221.

History.—s. 329, ch. 59-205; s. 5, ch. 65-16; ss. 13, 35, ch. 69-106; s. 1, ch. 77-116; s. 54, ch. 77-121; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 281, 293, 807, 810, ch. 82-243; s. 38, ch. 82-386; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 287, ch. 97-102; s. 978, ch. 2003-261; s. 59, ch. 2003-267; s. 52, ch. 2003-281; s. 118, ch. 2004-5; s. 58, ch. 2004-390; s. 35, ch. 2012-209.



626.8685 - Portable electronics insurance claims; exemption; licensure restriction.

626.8685 Portable electronics insurance claims; exemption; licensure restriction.—

(1) This part does not apply to any individual who collects claims information from, or furnishes claims information to, insureds or claimants, and who conducts data entry, including entering data into an automated claims adjudication system, provided that the individual is an employee of a business entity licensed under this chapter, or its affiliate, and no more than 25 such persons are under the supervision of one licensed independent adjuster or licensed agent who is exempt from licensure pursuant to s. 626.862. For purposes of this subsection, the term “automated claims adjudication system” means a preprogrammed computer system designed for the collection, data entry, calculation, and final resolution of portable electronics insurance claims that:

(a) May be used only by a licensed independent adjuster, licensed agent, or supervised individual operating pursuant to this subsection;

(b) Must comply with all claims payment requirements of the insurance code; and

(c) Must be certified as compliant with this subsection by a licensed independent adjuster that is an officer of a licensed business entity under this chapter.

(2) Notwithstanding any other provision of law, a resident of Canada may not be licensed as a nonresident independent adjuster for purposes of adjusting portable electronics insurance claims unless the person has successfully obtained an adjuster’s license in another state.

History.—s. 8, ch. 2012-151.



626.869 - License, adjusters; continuing education.

626.869 License, adjusters; continuing education.—

(1) Having a license as an all-lines adjuster qualifies the licensee to adjust all lines of insurance except life and annuities.

(2) All individuals who on October 1, 1990, hold an adjuster’s license and appointment limited to fire and allied lines, including marine or casualty or boiler and machinery, may remain licensed and appointed under the limited license and may renew their appointment, but a license or appointment that has been terminated, not renewed, suspended, or revoked may not be reinstated, and new or additional licenses or appointments may not be issued.

(3) All individuals who on October 1, 2012, hold an adjuster’s license and appointment limited to motor vehicle physical damage and mechanical breakdown, property and casualty, workers’ compensation, or health insurance may remain licensed and appointed under such limited license and may renew their appointment, but a license that has been terminated, suspended, or revoked may not be reinstated, and new or additional licenses may not be issued.

(4) An individual holding a license as a public adjuster or an all-lines adjuster must complete all continuing education requirements as specified in s. 626.2815.

(5) The regulation of continuing education for licensees, course providers, instructors, school officials, and monitor groups shall be as provided in s. 626.2816.

History.—s. 332, ch. 59-205; s. 90, ch. 79-40; ss. 2, 3, ch. 81-282; s. 2, ch. 81-318; ss. 284, 293, 807, 810, ch. 82-243; s. 26, ch. 88-166; s. 33, ch. 89-289; s. 50, ch. 90-201; ss. 143, 206, 207, ch. 90-363; s. 48, ch. 91-1; s. 4, ch. 91-429; s. 289, ch. 97-102; s. 62, ch. 98-199; s. 1, ch. 2003-99; s. 980, ch. 2003-261; ss. 61, 83, ch. 2003-267; s. 54, ch. 2003-281; s. 60, ch. 2004-390; s. 6, ch. 2007-199; s. 14, ch. 2008-220; s. 37, ch. 2012-209.



626.8695 - Primary adjuster.

626.8695 Primary adjuster.—

(1) Each person operating an adjusting firm and each location of a multiple location adjusting firm must designate a primary adjuster for each such firm or location and must file with the department the name of such primary adjuster and the address of the firm or location where he or she is the primary adjuster, on a form approved by the department. The designation of the primary adjuster may be changed at the option of the adjusting firm. Any such change is effective upon notification to the department. Notice of change must be sent to the department within 30 days after such change.

(2)(a) For purposes of this section, a “primary adjuster” is the licensed adjuster who is responsible for the hiring and supervision of all individuals within an adjusting firm location who deal with the public and who acts in the capacity of a public adjuster as defined in s. 626.854, or an independent adjuster as defined in s. 626.855. An adjuster may be designated as a primary adjuster for only one adjusting firm location.

(b) For purposes of this section, an “adjusting firm” is a location where an independent or public adjuster is engaged in the business of insurance.

(3) The department may suspend or revoke the license of the primary adjuster if the adjusting firm employs any person who has had a license denied or any person whose license is currently suspended or revoked. However, if a person has been denied a license for failure to pass a required examination, he or she may be employed to perform clerical or administrative functions for which licensure is not required.

(4) The primary adjuster in an unincorporated adjusting firm, or the primary adjuster in an incorporated adjusting firm in which no officer, director, or stockholder is an adjuster, is responsible and accountable for the acts of salaried employees under his or her direct supervision and control while acting on behalf of the adjusting firm. Nothing in this section renders any person criminally liable or subject to any disciplinary proceedings for any act unless the person personally committed or knew or should have known of the act and of the facts constituting a violation of this code.

(5) The department may suspend or revoke the license of any adjuster who is employed by a person whose license is currently suspended or revoked.

(6) An adjusting firm location may not conduct the business of insurance unless a primary adjuster is designated. Failure of the person operating the adjusting firm to designate a primary adjuster for the firm, or for each location, as applicable, on a form prescribed by the department within 30 days after inception of the firm or change of primary adjuster designation, constitutes grounds for requiring the adjusting firm to obtain an adjusting firm license pursuant to s. 626.8696.

(7) Any adjusting firm may request, on a form prescribed by the department, verification from the department of any person’s current licensure status. If a request is mailed to the office within 5 working days after the date an adjuster is hired, and the department subsequently notifies the adjusting firm that an employee’s license is currently suspended, revoked, or has been denied, the license of the primary adjuster shall not be revoked or suspended if the unlicensed person is immediately dismissed from employment as an adjuster with the firm.

History.—s. 25, ch. 92-146; s. 290, ch. 97-102; s. 63, ch. 98-199; s. 981, ch. 2003-261; s. 61, ch. 2004-390.



626.8696 - Application for adjusting firm license.

626.8696 Application for adjusting firm license.—

(1) The application for an adjusting firm license must include:

(a) The name of each majority owner, partner, officer, and director of the adjusting firm.

(b) The resident address of each person required to be listed in the application under paragraph (a).

(c) The name of the adjusting firm and its principal business address.

(d) The location of each adjusting firm office and the name under which each office conducts or will conduct business.

(e) Any additional information that the department requires.

(2) An application for an adjusting firm license must be signed by each owner of the firm. If the firm is incorporated, the application must be signed by the president and secretary of the corporation.

(3) Each application must be accompanied by payment of any applicable fee as prescribed in s. 624.501.

(4) License fees are not refundable.

(5) An adjusting firm required to be licensed pursuant to s. 626.8695 must remain so licensed for a period of 3 years from the date of licensure, unless the license is suspended or revoked. The department may suspend or revoke the adjusting firm’s authority to do business for activities occurring during the time the firm is licensed, regardless of whether the licensing period has terminated.

History.—s. 26, ch. 92-146; s. 982, ch. 2003-261; s. 62, ch. 2004-390.



626.8697 - Grounds for refusal, suspension, or revocation of adjusting firm license.

626.8697 Grounds for refusal, suspension, or revocation of adjusting firm license.—

(1) The department shall deny, suspend, revoke, or refuse to continue the license of any adjusting firm if it finds, as to any adjusting firm or as to any majority owner, partner, manager, director, officer, or other person who manages or controls the firm, that any of the following grounds exist:

(a) Lack by the firm of one or more of the qualifications for the license as specified in this code.

(b) Material misstatement, misrepresentation, or fraud in obtaining the license or in attempting to obtain the license.

(2) The department may, in its discretion, deny, suspend, revoke, or refuse to continue the license of any adjusting firm if it finds that any of the following applicable grounds exist with respect to the firm or any owner, partner, manager, director, officer, or other person who is otherwise involved in the operation of the firm:

(a) Any cause for which issuance of the license could have been refused had it then existed and been known to the department.

(b) Violation of any provision of this code or of any other law applicable to the business of insurance.

(c) Violation of an order or rule of the department, office, or commission.

(d) An owner, partner, manager, director, officer, or other person who manages or controls the firm having been found guilty of or having pleaded guilty or nolo contendere to a felony or a crime punishable by imprisonment of 1 year or more under the laws of the United States or of any state or under the laws of any other country, without regard to whether adjudication was made or withheld by the court.

(e) Failure to inform the department in writing within 30 days after a pleading by an owner, partner, manager, director, officer, or other person managing or controlling the firm of guilty or nolo contendere to, or being convicted or found guilty of, any felony or a crime punishable by imprisonment of 1 year or more under the laws of the United States or of any state, or under the laws of any other country, without regard to whether adjudication was made or withheld by the court.

(f) Knowingly aiding, assisting, procuring, advising, or abetting any person in the violation of or to violate a provision of the insurance code or any order or rule of the department, office, or commission.

(g) Knowingly employing any individual in a managerial capacity or in a capacity dealing with the public who is under an order of revocation or suspension issued by the department.

(h) Committing any of the following acts with such a frequency as to have made the operation of the adjusting firm hazardous to the insurance-buying public or other persons:

1. Misappropriation, conversion, or unlawful or unreasonable withholding of moneys belonging to insurers or insureds or beneficiaries or claimants or to others and received in the conduct of business under the license.

2. Misrepresentation or deception with regard to the business of insurance, dissemination of information, or advertising.

3. Demonstrated lack of fitness or trustworthiness to engage in the business of insurance adjusting arising out of activities related to insurance adjusting or the adjusting firm.

(i) Failure to appoint a primary adjuster.

(3) In lieu of discretionary refusal, suspension, or revocation of an adjusting firm’s license, the department may impose an administrative penalty of up to $1,000 for each violation or ground provided under this section, not to exceed an aggregate amount of $10,000 for all violations or grounds.

(4) If any adjusting firm, having been licensed, thereafter has such license revoked or suspended, the firm shall terminate all adjusting activities while the license is revoked or suspended.

History.—s. 27, ch. 92-146; s. 983, ch. 2003-261; s. 63, ch. 2004-390; s. 38, ch. 2012-209.



626.8698 - Disciplinary guidelines for public adjusters and public adjuster apprentices.

626.8698 Disciplinary guidelines for public adjusters and public adjuster apprentices.—The department may deny, suspend, or revoke the license of a public adjuster or public adjuster apprentice, and administer a fine not to exceed $5,000 per act, for any of the following:

(1) Violating any provision of this chapter or a rule or order of the department;

(2) Receiving payment or anything of value as a result of an unfair or deceptive practice;

(3) Receiving or accepting any fee, kickback, or other thing of value pursuant to any agreement or understanding, oral or otherwise; entering into a split-fee arrangement with another person who is not a public adjuster; or being otherwise paid or accepting payment for services that have not been performed;

(4) Violating s. 316.066 or s. 817.234;

(5) Soliciting or otherwise taking advantage of a person who is vulnerable, emotional, or otherwise upset as the result of a trauma, accident, or other similar occurrence; or

(6) Violating any ethical rule of the department.

History.—s. 2, ch. 95-238; s. 984, ch. 2003-261; s. 64, ch. 2004-390; s. 7, ch. 2007-199; s. 15, ch. 2008-220.



626.870 - Application for license.

626.870 Application for license.—

(1) Application for a license under this part shall be made as provided in s. 626.171 and related sections of this code.

(2) The department shall so prepare the form of the application as to elicit and require from the applicant the information necessary to enable the department to determine whether the applicant possesses the qualifications prerequisite to issuance of the license to the applicant.

(3) The department may, in its discretion, require that the application be supplemented by the certificate or affidavit of such person or persons as it deems necessary for its determination of the applicant’s residence, business reputation, and reputation for trustworthiness. The department shall prescribe and may furnish the forms for such certificates and affidavits.

(4) A license, an appointment, or eligibility that has been suspended may not be reinstated except upon the filing and approval of an application for reinstatement in accordance with s. 626.641. In addition, for reinstatement of a public adjuster’s license, appointment, or eligibility, the individual must pass the public adjuster licensing examination. An application for reinstatement must be accompanied by any applicable examination fee. Successful completion of the examination does not entitle the applicant to have a license reinstated. The application is subject to denial pursuant to ss. 626.207, 626.611, 626.621, and 626.8698. If the department approves an application for reinstatement, the applicant shall be notified that the license will be reinstated upon payment by the applicant of the reinstatement fee contained in s. 624.501(15).

History.—s. 333, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 285, 293, 807, 810, ch. 82-243; ss. 144, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 985, ch. 2003-261; s. 65, ch. 2004-390; s. 16, ch. 2008-220.



626.871 - Reappointment after military service.

626.871 Reappointment after military service.—The department may, without requiring a further written examination, issue an appointment as an adjuster to a formerly licensed and appointed adjuster of this state who held a current adjuster’s appointment at the time of entering service in the Armed Forces of the United States, subject to the following conditions:

(1) The period of military service must not have been in excess of 3 years;

(2) The application for the appointment must be filed with the department and the applicable fee paid, within 12 months following the date of honorable discharge of the applicant from the military service; and

(3) The new appointment will be of the same type and class as that currently effective at the time the applicant entered military service; but, if such type and class of appointment is not being currently issued under this code, the new appointment shall be of that type and class or classes most closely resembling those of the former appointment.

History.—s. 334, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 286, 293, 807, 810, ch. 82-243; ss. 145, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 986, ch. 2003-261; s. 66, ch. 2004-390.



626.872 - Temporary license.

626.872 Temporary license.—

(1) The department may issue a temporary license as an all-lines adjuster, subject to the following conditions:

(a) The applicant must be an employee of an adjuster currently licensed by the department, an authorized insurer, or an established adjusting firm or corporation who is supervised by a currently licensed all-lines adjuster.

(b) The applicant must be a natural person of at least 18 years of age, a bona fide resident of this state, trustworthy, and have a business reputation that would reasonably ensure that the applicant will conduct his or her business as an adjuster fairly and in good faith and without detriment to the public.

(c) The applicant’s employer is responsible for the adjustment acts of the temporary licensee.

(d) The applicable license fee must be paid before issuance of the temporary license.

(e) The temporary license is effective for 1 year, but is subject to earlier termination at the request of the employer, if the licensee fails to take an examination as an all-lines adjuster within 6 months after issuance of the temporary license, or if the temporary license is suspended or revoked by the department.

(2) If during the 1-year temporary license period the applicant passes the examination as for a regular license, the temporary license shall continue in effect as a regular license, but subject to expiration, renewal, or continuation, if the licensee remains continuously employed as referred to in paragraph (1)(a), under the supervision of a licensed adjuster or as an employee of an authorized insurer.

(3) An adjuster licensed under this section may not adjust losses in this state after expiration of the temporary license without having been issued a regular adjuster’s license.

(4) Under the temporary license, the licensee shall have the authority to handle only such classes of business as his or her supervising adjuster is licensed to handle, except that the temporary licensee shall not be permitted by his or her employer to negotiate settlements with the insured or claimant for amounts in excess of $20,000.

(5) The department may not issue a temporary license as an all-lines adjuster to an individual who has held such license in this state.

History.—s. 335, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 287, 293, 807, 810, ch. 82-243; ss. 146, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 291, ch. 97-102; s. 64, ch. 98-199; s. 18, ch. 2001-142; s. 987, ch. 2003-261; s. 67, ch. 2004-390; s. 39, ch. 2012-209.



626.8732 - Nonresident public adjuster’s qualifications, bond.

626.8732 Nonresident public adjuster’s qualifications, bond.—

(1) The department shall, upon application therefor, issue a license to an applicant for a nonresident public adjuster’s license upon determining that the applicant has paid the applicable license fees required under s. 624.501 and:

(a) Is a natural person at least 18 years of age.

(b) Has passed to the satisfaction of the department a written Florida public adjuster’s examination of the scope prescribed in s. 626.241(6).

(c) Is self-employed as a public adjuster or associated with or employed by a public adjusting firm or other public adjuster. Applicants licensed as nonresident public adjusters under this section must be appointed as such in accordance with the provisions of ss. 626.112 and 626.451. Appointment fees in the amount specified in s. 624.501 must be paid to the department in advance. The appointment of a nonresident public adjuster shall continue in force until suspended, revoked, or otherwise terminated, but subject to biennial renewal or continuation by the licensee in accordance with procedures prescribed in s. 626.381 for licensees in general.

(d) Is trustworthy and has such business reputation as would reasonably assure that he or she will conduct his or her business as a nonresident public adjuster fairly and in good faith and without detriment to the public.

(e) Has been licensed and employed as a public adjuster in the applicant’s state of residence on a continual basis for the past year, or, if the applicant’s state of residence does not issue licenses to individuals who act as public adjusters, the applicant has been licensed and employed as a resident insurance company or independent adjuster in his or her state of residence or any other state on a continual basis for the past year.

(2) The applicant shall furnish the following with his or her application:

(a) A complete set of his or her fingerprints. The applicant’s fingerprints must be certified by an authorized law enforcement officer. The department may not authorize an applicant to take the required examination or issue a nonresident public adjuster’s license to the applicant until the department has received a report from the Florida Department of Law Enforcement and the Federal Bureau of Investigation relative to the existence or nonexistence of a criminal history report based on the applicant’s fingerprints.

(b) If currently licensed as a resident public adjuster in the applicant’s state of residence, a certificate or letter of authorization from the licensing authority of the applicant’s state of residence, stating that the applicant holds a current or comparable license to act as a public adjuster and has held the license continuously for the past year. The certificate or letter of authorization must be signed by the insurance commissioner or his or her deputy or the appropriate licensing official and must disclose whether the adjuster has ever had any license or eligibility to hold any license declined, denied, suspended, revoked, or placed on probation or whether an administrative fine or penalty has been levied against the adjuster and, if so, the reason for the action.

(c) If the applicant’s state of residence does not require licensure as a public adjuster and the applicant has been licensed as a resident insurance adjuster in his or her state of residence or any other state, a certificate or letter of authorization from the licensing authority stating that the applicant holds or has held a license to act as such an insurance adjuster and has held the license continuously for the past year. The certificate or letter of authorization must be signed by the insurance commissioner or his or her deputy or the appropriate licensing official and must disclose whether or not the adjuster has ever had any license or eligibility to hold any license declined, denied, suspended, revoked, or placed on probation or whether an administrative fine or penalty has been levied against the adjuster and, if so, the reason for the action.

(3) At the time of application for license as a nonresident public adjuster, the applicant shall file with the department a bond executed and issued by a surety insurer authorized to transact surety business in this state, in the amount of $50,000, conditioned for the faithful performance of his or her duties as a nonresident public adjuster under the license applied for. The bond must be in favor of the department and must specifically authorize recovery by the department of the damages sustained if the licensee commits fraud or unfair practices in connection with his or her business as nonresident public adjuster. The aggregate liability of the surety for all the damages may not exceed the amount of the bond. The bond may not be terminated unless at least 30 days’ written notice is given to the licensee and filed with the department.

(4) The usual and customary records pertaining to transactions under the license of a nonresident public adjuster must be retained for at least 3 years after completion of the adjustment and must be made available in this state to the department upon request. The failure of a nonresident public adjuster to properly maintain records and make them available to the department upon request constitutes grounds for the immediate suspension of the license issued under this section.

(5) After licensure as a nonresident public adjuster, as a condition of doing business in this state, the licensee must annually on or before January 1, on a form prescribed by the department, submit an affidavit certifying that the licensee is familiar with and understands the insurance code and rules adopted thereunder and the provisions of the contracts negotiated or to be negotiated. Compliance with this filing requirement is a condition precedent to the issuance, continuation, reinstatement, or renewal of a nonresident public adjuster’s appointment.

(6) If available, the department shall verify the nonresident applicant’s licensing status through the producer database maintained by the National Association of Insurance Commissioners or its affiliates or subsidiaries.

History.—s. 57, ch. 98-199; s. 989, ch. 2003-261; s. 69, ch. 2004-390; s. 17, ch. 2008-220; s. 41, ch. 2012-209.



626.8734 - Nonresident all-lines adjuster license qualifications.

626.8734 Nonresident all-lines adjuster license qualifications.—

(1) The department shall issue a license to an applicant for a nonresident all-lines adjuster license upon determining that the applicant has paid the applicable license fees required under s. 624.501 and:

(a) Is a natural person at least 18 years of age.

(b) Has passed to the satisfaction of the department a written Florida all-lines adjuster examination of the scope prescribed in s. 626.241(6); however, the requirement for the examination does not apply to:

1. An applicant who is licensed as an all-lines adjuster in his or her home state if that state has entered into a reciprocal agreement with the department; or

2. An applicant who is licensed as a nonresident all-lines adjuster in a state other than his or her home state and a reciprocal agreement with the appropriate official of the state of licensure has been entered into with the department.

(c) Is licensed as an all-lines adjuster and is self appointed, or appointed and employed by an independent adjusting firm or other independent adjuster, or is an employee of an insurer admitted to do business in this state, a wholly owned subsidiary of an insurer admitted to do business in this state, or other insurers under the common control or ownership of such insurers. Applicants licensed as nonresident all-lines adjusters under this section must be appointed as an independent adjuster or company employee adjuster in accordance with ss. 626.112 and 626.451. Appointment fees as specified in s. 624.501 must be paid to the department in advance. The appointment of a nonresident independent adjuster continues in force until suspended, revoked, or otherwise terminated, but is subject to biennial renewal or continuation by the licensee in accordance with s. 626.381 for licensees in general.

(d) Is trustworthy and has such business reputation as would reasonably ensure that he or she will conduct his or her business as a nonresident all-lines adjuster fairly and in good faith and without detriment to the public.

(e) Has had sufficient experience, training, or instruction concerning the adjusting of damages or losses under insurance contracts, other than life and annuity contracts; is sufficiently informed as to the terms and effects of those types of insurance contracts; and possesses adequate knowledge of the laws of this state relating to such contracts as to enable and qualify him or her to engage in the business of insurance adjuster fairly and without injury to the public or any member thereof with whom he or she may have business as an all-lines adjuster.

(2) The applicant must furnish the following with his or her application:

(a) A complete set of his or her fingerprints. The applicant’s fingerprints must be certified by an authorized law enforcement officer.

(b) If currently licensed as an all-lines adjuster in the applicant’s home state, a certificate or letter of authorization from the licensing authority of the applicant’s home state stating that the applicant holds a current license to act as an all-lines adjuster. The certificate or letter of authorization must be signed by the insurance commissioner, or his or her deputy or the appropriate licensing official, and must disclose whether the adjuster has ever had a license or eligibility to hold any license declined, denied, suspended, revoked, or placed on probation or whether an administrative fine or penalty has been levied against the adjuster and, if so, the reason for the action. Such certificate or letter is not required if the nonresident applicant’s licensing status can be verified through the Producer Database maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries.

(c) If the applicant’s home state does not require licensure as an all-lines adjuster and the applicant has been licensed as a resident insurance adjuster, agent, broker, or other insurance representative in his or her home state or any other state within the past 3 years, a certificate or letter of authorization from the licensing authority stating that the applicant holds or has held a license to act as an insurance adjuster, agent, or other insurance representative. The certificate or letter of authorization must be signed by the insurance commissioner, or his or her deputy or the appropriate licensing official, and must disclose whether the adjuster, agent, or other insurance representative has ever had a license or eligibility to hold any license declined, denied, suspended, revoked, or placed on probation or whether an administrative fine or penalty has been levied against the adjuster and, if so, the reason for the action. Such certificate or letter is not required if the nonresident applicant’s licensing status can be verified through the Producer Database maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries.

(3) The usual and customary records pertaining to transactions under the license of a nonresident all-lines adjuster must be retained for at least 3 years after completion of the adjustment and be made available in this state to the department upon request. The failure of a nonresident all-lines adjuster to properly maintain records and make them available to the department upon request constitutes grounds for the immediate suspension of the license issued under this section.

(4) As a condition of doing business in this state as a nonresident independent adjuster, the appointee must submit an affidavit to the department certifying that the licensee is familiar with and understands the insurance laws and administrative rules of this state and the provisions of the contracts negotiated or to be negotiated. Compliance with this filing requirement is a condition precedent to the issuance, continuation, reinstatement, or renewal of a nonresident independent adjuster’s appointment.

History.—s. 58, ch. 98-199; s. 50, ch. 2001-63; s. 990, ch. 2003-261; s. 70, ch. 2004-390; s. 42, ch. 2012-209; s. 103, ch. 2013-15.



626.8736 - Nonresident independent or public adjusters; service of process.

626.8736 Nonresident independent or public adjusters; service of process.—

(1) Each licensed nonresident public adjuster or all-lines adjuster appointed as an independent adjuster shall appoint the Chief Financial Officer and his or her successors in office as his or her attorney to receive service of legal process issued against such adjuster in this state, upon causes of action arising within this state out of transactions under his license and appointment. Service upon the Chief Financial Officer as attorney constitutes effective legal service upon the nonresident independent or public adjuster.

(2) The appointment of the Chief Financial Officer for service of process is irrevocable as long as there could be any cause of action against the nonresident public adjuster or all-lines adjuster appointed as an independent adjuster arising out of his or her insurance transactions in this state.

(3) Duplicate copies of legal process against the nonresident public adjuster or all-lines adjuster appointed as an independent adjuster shall be served upon the Chief Financial Officer by a person competent to serve a summons.

(4) Upon receiving the service, the Chief Financial Officer shall send one of the copies of the process, by registered mail with return receipt requested, to the defendant nonresident public adjuster or all-lines adjuster appointed as an independent adjuster at his or her last address of record with the department.

(5) The Chief Financial Officer shall keep a record of the day and hour of service upon him or her of all legal process received under this section.

History.—s. 59, ch. 98-199; s. 991, ch. 2003-261; s. 71, ch. 2004-390; s. 43, ch. 2012-209.



626.8737 - Nonresident adjusters; retaliatory provision.

626.8737 Nonresident adjusters; retaliatory provision.—When under the laws of any other state any fine, tax, penalty, license fee, deposit of money, or security or other obligation, limitation, or prohibition is imposed upon resident insurance adjusters of this state in connection with the issuance of, and activities under, a nonresident adjuster’s license under the laws of that state as to Florida resident insurance adjusters, then so long as these laws continue in force or are so administered, the same requirements, obligations, limitations, and prohibitions, of whatever kind, shall be imposed upon every insurance adjuster of that other state when doing business in this state under a nonresident adjuster’s license issued under this part.

History.—s. 60, ch. 98-199.



626.8738 - Penalty for violation.

626.8738 Penalty for violation.—In addition to any other remedy imposed pursuant to this code, any person who acts as a resident or nonresident public adjuster or holds himself or herself out to be a public adjuster to adjust claims in this state, without being licensed by the department as a public adjuster and appointed as a public adjuster, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Each act in violation of this section constitutes a separate offense.

History.—s. 61, ch. 98-199; s. 992, ch. 2003-261; s. 72, ch. 2004-390.



626.874 - Catastrophe or emergency adjusters.

626.874 Catastrophe or emergency adjusters.—

(1) In the event of a catastrophe or emergency, the department may issue a license, for the purposes and under the conditions and for the period of emergency as it shall determine, to persons who are residents or nonresidents of this state, who are at least 18 years of age, who are United States citizens or legal aliens who possess work authorization from the United States Bureau of Citizenship and Immigration Services, and who are not licensed adjusters under this part but who have been designated and certified to it as qualified to act as adjusters by all-lines resident adjusters, by an authorized insurer, or by a licensed general lines agent to adjust claims, losses, or damages under policies or contracts of insurance issued by such insurers. The fee for the license is as provided in s. 624.501(12)(c).

(2) If any person not a licensed adjuster who has been permitted to adjust such losses, claims, or damages under the conditions and circumstances set forth in subsection (1), engages in any of the misconduct described in or contemplated by ss. 626.611 and 626.621, the department, without notice and hearing, shall be authorized to issue its order denying such person the privileges granted under this section; and thereafter it shall be unlawful for any such person to adjust any such losses, claims, or damages in this state.

History.—s. 337, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 289, 293, 807, 810, ch. 82-243; ss. 148, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 93, ch. 2002-1; s. 993, ch. 2003-261; s. 62, ch. 2003-267; s. 55, ch. 2003-281; s. 120, ch. 2004-5; s. 73, ch. 2004-390; s. 44, ch. 2012-209.



626.875 - Office and records.

626.875 Office and records.—

(1) Each appointed independent adjuster and licensed public adjuster must maintain a place of business in this state which is accessible to the public and keep therein the usual and customary records pertaining to transactions under the license. This provision does not prohibit maintenance of such an office in the home of the licensee.

(2) The records of the adjuster relating to a particular claim or loss shall be so retained in the adjuster’s place of business for a period of not less than 3 years after completion of the adjustment. This provision shall not be deemed to prohibit return or delivery to the insurer or insured of documents furnished to or prepared by the adjuster and required by the insurer or insured to be returned or delivered thereto.

History.—s. 338, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 290, 293, 807, 810, ch. 82-243; ss. 149, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 66, ch. 98-199; s. 45, ch. 2012-209.



626.876 - Exclusive employment; public adjusters, independent adjusters.

626.876 Exclusive employment; public adjusters, independent adjusters.—

(1) An individual licensed and appointed as a public adjuster may not be employed during the same period by more than one public adjuster or public adjuster firm or corporation.

(2) An individual licensed as an all-lines adjuster and appointed as an independent adjuster may not be employed during the same period by more than one independent adjuster or independent adjuster firm or corporation.

History.—s. 339, ch. 59-205; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 291, 293, 807, 810, ch. 82-243; ss. 150, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 46, ch. 2012-209.



626.877 - Adjustments to comply with insurance contract and law.

626.877 Adjustments to comply with insurance contract and law.—Every adjuster shall adjust or investigate every claim, damage, or loss made or occurring under an insurance contract, in accordance with the terms and conditions of the contract and of the applicable laws of this state.

History.—s. 340, ch. 59-205; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 293, 807, 810, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 67, ch. 98-199.



626.878 - Rules; code of ethics.

626.878 Rules; code of ethics.—An adjuster shall subscribe to the code of ethics specified in the rules of the department. The rules shall implement the provisions of this part and specify the terms and conditions of contracts, including a right to cancel, and require practices necessary to ensure fair dealing, prohibit conflicts of interest, and ensure preservation of the rights of the claimant to participate in the adjustment of claims.

History.—s. 341, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 81-282; s. 2, ch. 81-318; ss. 292, 293, 807, 810, ch. 82-243; ss. 151, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 994, ch. 2003-261; s. 63, ch. 2003-267; s. 56, ch. 2003-281; s. 74, ch. 2004-390.



626.879 - Pools of insurance adjusters.

626.879 Pools of insurance adjusters.—The department may, by rule, establish a pool of qualified insurance adjusters. The rules must provide that, if a hurricane occurs or an emergency is declared, the department may assign members of the pool to the affected area and that an insurer may request that a member of the pool adjust claims in the assigned area. The rules may not require that an insurer use those adjusters assigned by the department.

History.—s. 18, ch. 93-410; s. 1185, ch. 2003-261; s. 75, ch. 2004-390.

Note.—Former s. 627.7012.



626.8795 - Public adjusters; prohibition of conflict of interest.

626.8795 Public adjusters; prohibition of conflict of interest.—A public adjuster may not participate, directly or indirectly, in the reconstruction, repair, or restoration of damaged property that is the subject of a claim adjusted by the licensee; may not engage in any other activities that may be reasonably construed as a conflict of interest, including soliciting or accepting any remuneration from, of any kind or nature, directly or indirectly; and may not have a financial interest in any salvage, repair, or any other business entity that obtains business in connection with any claim that the public adjuster has a contract or an agreement to adjust.

History.—s. 7, ch. 2006-12.



626.8796 - Public adjuster contracts; fraud statement.

626.8796 Public adjuster contracts; fraud statement.—

(1) All contracts for public adjuster services must be in writing and prominently display the following statement on the contract: “Pursuant to s. 817.234, Florida Statutes, any person who, with the intent to injure, defraud, or deceive an insurer or insured, prepares, presents, or causes to be presented a proof of loss or estimate of cost or repair of damaged property in support of a claim under an insurance policy knowing that the proof of loss or estimate of claim or repairs contains false, incomplete, or misleading information concerning any fact or thing material to the claim commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, Florida Statutes.”

(2) A public adjuster contract relating to a property and casualty claim must contain the full name, permanent business address, and license number of the public adjuster; the full name of the public adjusting firm; and the insured’s full name and street address, together with a brief description of the loss. The contract must state the percentage of compensation for the public adjuster’s services; the type of claim, including an emergency claim, nonemergency claim, or supplemental claim; the signatures of the public adjuster and all named insureds; and the signature date. If all of the named insureds’ signatures are not available, the public adjuster must submit an affidavit signed by the available named insureds attesting that they have authority to enter into the contract and settle all claim issues on behalf of the named insureds. An unaltered copy of the executed contract must be remitted to the insurer within 30 days after execution. A public adjusting firm that adjusts claims primarily for commercial entities with operations in more than one state and that does not directly or indirectly perform adjusting services for insurers or individual homeowners is deemed to comply with the requirements of this subsection if, at the time a proof of loss is submitted, the public adjusting firm remits to the insurer an affidavit signed by the public adjuster or public adjuster apprentice that identifies:

(a) The full name, permanent business address, and license number of the public adjuster or public adjuster apprentice.

(b) The full name of the public adjusting firm.

(c) The insured’s full name and street address, together with a brief description of the loss.

(d) An attestation that the compensation for public adjusting services will not exceed the limitations provided by law.

(e) The type of claim, including an emergency claim, nonemergency claim, or supplemental claim.

History.—s. 18, ch. 2008-220; s. 80, ch. 2009-21; s. 9, ch. 2011-39; s. 47, ch. 2012-209.



626.8797 - Proof of loss; fraud statement.

626.8797 Proof of loss; fraud statement.—All proof of loss statements must prominently display the following statement: “Pursuant to s. 817.234, Florida Statutes, any person who, with the intent to injure, defraud, or deceive any insurer or insured, prepares, presents, or causes to be presented a proof of loss or estimate of cost or repair of damaged property in support of a claim under an insurance policy knowing that the proof of loss or estimate of claim or repairs contains any false, incomplete, or misleading information concerning any fact or thing material to the claim commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, Florida Statutes.”

History.—s. 19, ch. 2008-220; s. 81, ch. 2009-21.






Part VII - INSURANCE ADMINISTRATORS (ss. 626.88-626.8991)

626.88 - Definitions.

626.88 Definitions.—For the purposes of this part, the term:

(1) “Administrator” is any person who directly or indirectly solicits or effects coverage of, collects charges or premiums from, or adjusts or settles claims on residents of this state in connection with authorized commercial self-insurance funds or with insured or self-insured programs which provide life or health insurance coverage or coverage of any other expenses described in s. 624.33(1) or any person who, through a health care risk contract as defined in s. 641.234 with an insurer or health maintenance organization, provides billing and collection services to health insurers and health maintenance organizations on behalf of health care providers, other than any of the following persons:

(a) An employer or wholly owned direct or indirect subsidiary of an employer, on behalf of such employer’s employees or the employees of one or more subsidiary or affiliated corporations of such employer.

(b) A union on behalf of its members.

(c) An insurance company which is either authorized to transact insurance in this state or is acting as an insurer with respect to a policy lawfully issued and delivered by such company in and pursuant to the laws of a state in which the insurer was authorized to transact an insurance business.

(d) A health care services plan, health maintenance organization, professional service plan corporation, or person in the business of providing continuing care, possessing a valid certificate of authority issued by the office, and the sales representatives thereof, if the activities of such entity are limited to the activities permitted under the certificate of authority.

(e) An entity that is affiliated with an insurer and that only performs the contractual duties, between the administrator and the insurer, of an administrator for the direct and assumed insurance business of the affiliated insurer. The insurer is responsible for the acts of the administrator and is responsible for providing all of the administrator’s books and records to the insurance commissioner, upon a request from the insurance commissioner. For purposes of this paragraph, the term “insurer” means a licensed insurance company, health maintenance organization, prepaid limited health service organization, or prepaid health clinic.

(f) A nonresident entity licensed in its state of domicile as an administrator if its duties in this state are limited to the administration of a group policy or plan of insurance and no more than a total of 100 lives for all plans reside in this state.

(g) An insurance agent licensed in this state whose activities are limited exclusively to the sale of insurance.

(h) A person licensed as a managing general agent in this state, whose activities are limited exclusively to the scope of activities conveyed under such license.

(i) An adjuster licensed in this state whose activities are limited to the adjustment of claims.

(j) A creditor on behalf of such creditor’s debtors with respect to insurance covering a debt between the creditor and its debtors.

(k) A trust and its trustees, agents, and employees acting pursuant to such trust established in conformity with 29 U.S.C. s. 186.

(l) A trust exempt from taxation under s. 501(a) of the Internal Revenue Code, a trust satisfying the requirements of ss. 624.438 and 624.439, or any governmental trust as defined in s. 624.33(3), and the trustees and employees acting pursuant to such trust, or a custodian and its agents and employees, including individuals representing the trustees in overseeing the activities of a service company or administrator, acting pursuant to a custodial account which meets the requirements of s. 401(f) of the Internal Revenue Code.

(m) A financial institution which is subject to supervision or examination by federal or state authorities or a mortgage lender licensed under chapter 494 who collects and remits premiums to licensed insurance agents or authorized insurers concurrently or in connection with mortgage loan payments.

(n) A credit card issuing company which advances for and collects premiums or charges from its credit card holders who have authorized such collection if such company does not adjust or settle claims.

(o) A person who adjusts or settles claims in the normal course of such person’s practice or employment as an attorney at law and who does not collect charges or premiums in connection with life or health insurance coverage.

(p) A person approved by the department who administers only self-insured workers’ compensation plans.

(q) A service company or service agent and its employees, authorized in accordance with ss. 626.895-626.899, serving only a single employer plan, multiple-employer welfare arrangements, or a combination thereof.

(r) Any provider or group practice, as defined in s. 456.053, providing services under the scope of the license of the provider or the member of the group practice.

(s) Any hospital providing billing, claims, and collection services solely on its own and its physicians’ behalf and providing services under the scope of its license.

(t) A corporation not for profit whose membership consists entirely of local governmental units authorized to enter into risk management consortiums under s. 112.08.

A person who provides billing and collection services to health insurers and health maintenance organizations on behalf of health care providers shall comply with the provisions of ss. 627.6131, 641.3155, and 641.51(4).

(2) “Affiliate” or “affiliated” means an entity or person who directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with a specified entity or person.

(3) “Control,” including the terms “controlling,” “controlled by,” and “under common control with,” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership or voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing 10 percent or more of the voting securities of any other person.

(4) “GAAP” means United States generally accepted accounting principles consistently applied.

(5) “Insurer” includes an authorized commercial self-insurance fund and includes any person undertaking to provide life or health insurance coverage or coverage of any of the other expenses described in s. 624.33(1).

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; s. 27, ch. 88-166; ss. 206, 207, ch. 90-363; s. 184, ch. 91-108; s. 4, ch. 91-429; s. 65, ch. 2002-194; s. 4, ch. 2002-389; s. 995, ch. 2003-261; s. 1, ch. 2005-182; s. 5, ch. 2016-194.



626.8805 - Certificate of authority to act as administrator.

626.8805 Certificate of authority to act as administrator.—

(1) It is unlawful for any person to act as or hold himself or herself out to be an administrator in this state without a valid certificate of authority issued by the office pursuant to ss. 626.88-626.894. To qualify for and hold authority to act as an administrator in this state, an administrator must otherwise be in compliance with this code and with its organizational agreement. The failure of any person to hold such a certificate while acting as an administrator shall subject such person to a fine of not less than $5,000 or more than $10,000 for each violation.

(2) The administrator shall file with the office an application for a certificate of authority upon a form to be adopted by the commission and furnished by the office, which application shall include or have attached the following information and documents:

(a) All basic organizational documents of the administrator, such as the articles of incorporation, articles of association, partnership agreement, trade name certificate, trust agreement, shareholder agreement, and other applicable documents, and all amendments to those documents.

(b) The bylaws, rules, and regulations or similar documents regulating the conduct or the internal affairs of the administrator.

(c) The names, addresses, official positions, and professional qualifications of the individuals employed or retained by the administrator who are responsible for the conduct of the affairs of the administrator, including all members of the board of directors, board of trustees, executive committee, or other governing board or committee, and the principal officers in the case of a corporation or the partners or members in the case of a partnership or association of the administrator.

(d) Audited annual financial statements for the 2 most recent fiscal years which prove that the applicant has a positive net worth. If the applicant has been in existence for less than 2 fiscal years, the application must include financial statements or reports, certified by an officer of the applicant and prepared in accordance with GAAP, for any completed fiscal years and for any month during the current fiscal year for which such financial statements or reports have been completed. An audited financial statement or report prepared on a consolidated basis must include a columnar consolidating or combining worksheet that shall be filed with the report and must comply with the following:

1. Amounts shown on the consolidated audited financial report must be shown on the worksheet;

2. Amounts for each entity shall be stated separately; and

3. Explanations of consolidating and eliminating entries.

The applicant shall also include such other information as the office requires in order to review the current financial condition of the applicant.

(e) A statement describing the business plan, including information on staffing levels and activities proposed in this state and nationwide. The plan must provide details setting forth the applicant’s capability for providing a sufficient number of experienced and qualified personnel in the areas of claims processing, recordkeeping, and underwriting.

(f) If the applicant is not currently acting as an administrator, a statement of the amounts and sources of the funds available for organization expenses and the proposed arrangements for reimbursement and compensation of incorporators or other principals.

(3) The applicant shall make available for inspection by the office copies of all contracts relating to services provided by the administrator to insurers or other persons using the services of the administrator.

(4) The office shall not issue a certificate of authority if it determines that the administrator or any principal thereof is not competent, trustworthy, financially responsible, or of good personal and business reputation or has had an insurance license denied for cause by any state.

(5) A certificate of authority issued under this section shall remain valid, unless suspended or revoked by the office, so long as the certificateholder continues in business in this state.

(6) A certificate of authority issued under this section shall indicate that the administrator is authorized to administer commercial self-insurance funds or life and health programs or both, except that a certificate of authority issued prior to October 1, 1988, does not authorize the administration of commercial self-insurance funds.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; s. 28, ch. 88-166; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 293, ch. 97-102; s. 996, ch. 2003-261; s. 2, ch. 2005-182; s. 1, ch. 2014-103.



626.8809 - Fidelity bond.

626.8809 Fidelity bond.—An administrator shall have and keep in full force and effect a fidelity bond equal to at least 10 percent of the amount of the funds handled or managed annually by the administrator. However, the office may not require a bond greater than $500,000 unless the office, after due notice to all interested parties and opportunity for hearing and after consideration of the record, requires an amount in excess of $500,000 but not more than 10 percent of the amount of the funds handled or managed annually by the administrator.

History.—ss. 29, 64, ch. 88-166; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 997, ch. 2003-261.



626.8814 - Disclosure of ownership or affiliation.

626.8814 Disclosure of ownership or affiliation.—Each administrator shall identify to the office any ownership interest or affiliation of any kind with any insurance company responsible for providing benefits directly or through reinsurance to any plan for which the administrator provides administrative services.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 998, ch. 2003-261.



626.8817 - Responsibilities of insurance company with respect to administration of coverage insured.

626.8817 Responsibilities of insurance company with respect to administration of coverage insured.—

(1) If an insurer uses the services of an administrator, the insurer is responsible for determining the benefits, premium rates, underwriting criteria, and claims payment procedures applicable to the coverage and for securing reinsurance, if any. The rules pertaining to these matters shall be provided, in writing, by the insurer or its designee to the administrator. The responsibilities of the administrator as to any of these matters shall be set forth in a written agreement binding upon the administrator and the insurer.

(2) It is the sole responsibility of the insurer to provide for competent administration of its programs.

(3) If an administrator administers benefits for more than 100 certificateholders on behalf of an insurer, the insurer shall, at least semiannually, conduct a review of the operations of the administrator. At least one such review must be an onsite audit of the operations of the administrator. The insurer may contract with a qualified third party to conduct such review.

(4) For purposes of this section, the term “insurer” means a licensed insurance company, health maintenance organization, prepaid limited health service organization, or prepaid health clinic.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 3, ch. 2005-182; s. 2, ch. 2014-103.



626.882 - Agreement between administrator and insurer; required provisions; maintenance of records.

626.882 Agreement between administrator and insurer; required provisions; maintenance of records.—

(1) A person may not act as an administrator without a written agreement, as required under s. 626.8817, which specifies the rights, duties, and obligations of the administrator and insurer.

(2)(a) The written agreement shall contain provisions which include the requirements of ss. 626.883-626.888, except as those requirements do not apply to the functions performed by the administrator.

(b) The written agreement shall contain a provision with respect to the underwriting or other standards pertaining to business underwritten by the insurer.

(3) Such written agreement shall be retained as part of the official records of both the administrator and the insurer for the duration of the agreement and for 5 years thereafter.

(4) If a policy is issued to a trustee or trustees, a copy of the trust agreement and any amendments to that agreement shall be furnished to the insurer or its designee by the administrator and shall be retained as part of the official records of both the administrator and the insurer for the duration of the policy and for 5 years thereafter.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 3, ch. 2014-103.



626.883 - Administrator as intermediary; collections held in fiduciary capacity; establishment of account; disbursement; payments on behalf of insurer.

626.883 Administrator as intermediary; collections held in fiduciary capacity; establishment of account; disbursement; payments on behalf of insurer.—

(1) If an insurer utilizes the services of an administrator under the terms of a written agreement, the payment to the administrator of any premiums or charges for insurance by or on behalf of the insured shall be deemed to have been received by the insurer, and return premiums or claim payments forwarded by the insurer to the administrator shall not be deemed to have been paid to the insured or claimant until such payments are received by the insured or claimant. Nothing in this part limits any right of the insurer against the administrator resulting from the failure of the administrator to make payments to the insurer, insureds, or claimants.

(2) All insurance charges or premiums collected by an administrator on behalf of or for an insurer or insurers, and return premiums received from such insurer or insurers, shall be held by the administrator in a fiduciary capacity. Such funds shall be immediately remitted to the person or persons entitled to them or shall be deposited promptly in a fiduciary account established and maintained by the administrator in a financial institution.

(3) If charges or premiums deposited in a fiduciary account have been collected on behalf of or for more than one insurer, the administrator shall keep records clearly recording the deposits in and withdrawals from such account on behalf of or for each insurer. The administrator shall, upon request of an insurer or its designee, furnish such insurer or designee with copies of records pertaining to deposits and withdrawals on behalf of or for such insurer.

(4) The administrator may not pay any claim by withdrawals from a fiduciary account. Withdrawals from such account shall be made as provided in the written agreement required under ss. 626.8817 and 626.882 for any of the following:

(a) Remittance to an insurer entitled to such remittance.

(b) Deposit in an account maintained in the name of such insurer.

(c) Transfer to and deposit in a claims-paying account, with claims to be paid as provided by such insurer.

(d) Payment to a group policyholder for remittance to the insurer entitled to such remittance.

(e) Payment to the administrator of the commission, fees, or charges of the administrator.

(f) Remittance of return premium to the person or persons entitled to such premium.

(5) All claims paid by the administrator from funds collected on behalf of the insurer shall be paid only on drafts of, and as authorized by, such insurer or its designee.

(6) All payments to a health care provider by a fiscal intermediary for noncapitated providers must include an explanation of services being reimbursed which includes, at a minimum, the patient’s name, the date of service, the procedure code, the amount of reimbursement, and the identification of the plan on whose behalf the payment is being made. For capitated providers, the statement of services must include the number of patients covered by the contract, the rate per patient, the total amount of the payment, and the identification of the plan on whose behalf the payment is being made.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 2, ch. 99-275; s. 173, ch. 99-397; s. 4, ch. 2014-103.



626.884 - Maintenance of records by administrator; access; confidentiality.

626.884 Maintenance of records by administrator; access; confidentiality.—

(1) Every administrator shall maintain in such administrator’s principal administrative office for the duration of the written agreement and for 5 years thereafter adequate books and records of all transactions among such administrator, insurers, and insured persons. Such books and records shall be maintained in accordance with prudent standards of insurance recordkeeping.

(2) The office shall have access to books and records maintained by the administrator for the purpose of examination, audit, and inspection. Information contained in such books and records is confidential and exempt from the provisions of s. 119.07(1) if the disclosure of such information would reveal a trade secret as defined in s. 688.002. However, the office may use such information in any proceeding instituted against the administrator.

(3) The insurer shall retain the right of continuing access to books and records maintained by the administrator sufficient to permit the insurer to fulfill all of its contractual obligations to insured persons, subject to any restrictions in the written agreement pertaining to the proprietary rights of the parties in such books and records.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 8, ch. 93-80; s. 376, ch. 96-406; s. 999, ch. 2003-261; s. 5, ch. 2014-103.



626.885 - Notice; statement of charge or premium for coverage.

626.885 Notice; statement of charge or premium for coverage.—

(1) When the services of an administrator are utilized, the administrator shall provide a written notice approved by the insurer to insured individuals advising them of the identity of, and relationship among, the administrator, the policyholder, and the insurer.

(2) When an administrator collects funds, the administrator shall identify and state separately in writing, to the person paying to the administrator any charge or premium for coverage, the amount of any such charge or premium specified by the insurer for such coverage.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.886 - Delivery of insurer’s written communications to policyholders.

626.886 Delivery of insurer’s written communications to policyholders.—Any policies, certificates, booklets, termination notices, or other written communications delivered by the insurer to the administrator for delivery to its policyholders shall be delivered by the administrator promptly after receipt of instructions from the insurer to deliver them.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.887 - Advertising; approval by insurer.

626.887 Advertising; approval by insurer.—An administrator may use only such advertising pertaining to the business underwritten by an insurer as has been approved in writing by such insurer in advance of its use.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.888 - Adjustment or settlement of claims; compensation of administrator.

626.888 Adjustment or settlement of claims; compensation of administrator.—Compensation to an administrator for any policies in which the administrator adjusts or settles claims shall in no way be contingent on claims experience. This section does not prevent the compensation of an administrator from being based on premiums or charges collected or the number of claims paid or processed.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.89 - Annual financial statement and filing fee; notice of change of ownership.

626.89 Annual financial statement and filing fee; notice of change of ownership.—

(1) Each authorized administrator shall annually file with the office a full and true statement of its financial condition, transactions, and affairs within 3 months after the end of the administrator’s fiscal year or within such extension of time as the office for good cause may have granted. The statement must be for the preceding fiscal year and must be in such form and contain such matters as the commission prescribes and must be verified by at least two officers of the administrator.

(2) Each authorized administrator shall also file an audited financial statement performed by an independent certified public accountant. The audited financial statement shall be filed with the office within 5 months after the end of the administrator’s fiscal year and be for the preceding fiscal year. An audited financial statement prepared on a consolidated basis must include a columnar consolidating or combining worksheet that must be filed with the statement and must comply with the following:

(a) Amounts shown on the consolidated audited financial statement must be shown on the worksheet;

(b) Amounts for each entity must be stated separately; and

(c) Explanations of consolidating and eliminating entries must be included.

(3) At the time of filing its annual statement, the administrator shall pay a filing fee in the amount specified in s. 624.501 for the filing of an annual statement by an insurer.

(4) In addition, the administrator shall immediately notify the office of any material change in its ownership.

(5) The commission may by rule require all or part of the statements or filings required under this section to be submitted by electronic means in a computer-readable form compatible with the electronic data format specified by the commission.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1000, ch. 2003-261; s. 4, ch. 2005-182; s. 1, ch. 2007-148; s. 3, ch. 2009-116; s. 6, ch. 2014-103.



626.891 - Grounds for suspension or revocation of certificate of authority.

626.891 Grounds for suspension or revocation of certificate of authority.—

(1) The certificate of authority of an administrator shall be suspended or revoked if the office determines that the administrator:

(a) Is in an unsound financial condition;

(b) Has used or is using such methods or practices in the conduct of its business so as to render its further transaction of business in this state hazardous or injurious to insured persons or the public; or

(c) Has failed to pay any judgment rendered against it in this state within 60 days after the judgment has become final.

(2) The office may, in its discretion, suspend or revoke the certificate of authority of an administrator if it finds that the administrator:

(a) Has violated any lawful rule or order of the commission or office or any provision of this chapter;

(b) Has refused to be examined or to produce its accounts, records, and files for examination, or if any of its officers has refused to give information with respect to its affairs or has refused to perform any other legal obligation as to such examination, when required by the office;

(c) Has, without just cause, refused to pay proper claims or perform services arising under its contracts or has, without just cause, compelled insured persons to accept less than the amount due them or to employ attorneys or bring suit against the administrator to secure full payment or settlement of such claims;

(d) Is or was affiliated with and under the same general management or interlocking directorate or ownership as another administrator which transacts business in this state without having a certificate of authority;

(e) At any time fails to meet any qualification for which issuance of the certificate could have been refused had such failure then existed and been known to the office;

(f) Has been convicted of, or has entered a plea of guilty or nolo contendere to, a felony relating to the business of insurance or insurance administration in this state or in any other state without regard to whether adjudication was withheld; or

(g) Is under suspension or revocation in another state.

(3) The office may, pursuant to s. 120.60, in its discretion and without advance notice or hearing thereon, immediately suspend the certificate of any administrator if it finds that one or more of the following circumstances exist:

(a) The administrator is insolvent or impaired.

(b) The fidelity bond required by s. 626.8809 is not maintained.

(c) A proceeding for receivership, conservatorship, rehabilitation, or other delinquency proceeding regarding the administrator has been commenced in any state.

(d) The financial condition or business practices of the administrator otherwise pose an imminent threat to the public health, safety, or welfare of the residents of this state.

(4) The violation of this part by any insurer shall be a ground for suspension or revocation of the certificate of authority of that insurer in this state.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; s. 30, ch. 88-166; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 28, ch. 92-146; s. 1001, ch. 2003-261.



626.892 - Order of suspension or revocation of certificate of authority; notice.

626.892 Order of suspension or revocation of certificate of authority; notice.—

(1) The suspension or revocation of a certificate of authority of an administrator shall be effected by order of the office mailed to the administrator by registered or certified mail.

(2) In its discretion, the office may cause notice of any such revocation or suspension to be published in one or more newspapers of general circulation published in this state.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; s. 11, ch. 85-62; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1002, ch. 2003-261.



626.893 - Period of suspension; obligations during suspension; reinstatement.

626.893 Period of suspension; obligations during suspension; reinstatement.—

(1) A certificate of authority of an administrator shall be suspended for such period, not to exceed 1 year, as is fixed in the order of suspension, unless such suspension or the order upon which the suspension is based is modified, rescinded, or reversed.

(2) During the period of suspension, the administrator shall file its annual statement and pay fees as required under this part as if the certificate had continued in full force.

(3) Upon expiration of the suspension period, if within such period the certificate has not otherwise terminated, the certificate shall automatically be reinstated, unless the causes of the suspension have not been removed or the administrator is otherwise not in compliance with the requirements of this part.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.894 - Administrative fine in lieu of suspension or revocation.

626.894 Administrative fine in lieu of suspension or revocation.—

(1) If the office finds that one or more grounds exist for the suspension or revocation of a certificate of authority issued under this part, the office may, in lieu of such suspension or revocation, impose a fine upon the administrator.

(2) With respect to any nonwillful violation, such fine may not exceed $1,000 per violation. In no event may such fine exceed an aggregate amount of $5,000 for all nonwillful violations arising out of the same action. When an administrator discovers a nonwillful violation, the administrator shall correct the violation and, if restitution is due, the restitution shall include interest at the rate of 12 percent per year from either the date of the violation or the date of inception of the policy of the affected person, at the option of the administrator. The restitution may be a credit against future premiums due, provided that the interest shall accumulate until the premiums are due. If the amount of restitution due to any person is $50 or more, and the administrator wishes to credit it against future premiums, the administrator shall notify such person that he or she may receive a check instead of a credit. If the credit is on a policy which is not renewed, the administrator shall pay the restitution to the person to whom it is due.

(3) With respect to any knowing and willful violation of a lawful order or rule of the office or commission or a provision of this part, the office may impose a fine upon the administrator in an amount not to exceed $5,000 for each such violation. In no event may such fine exceed an aggregate amount of $25,000 for all knowing and willful violations arising out of the same action. In addition to such fine, the administrator shall make restitution when due in accordance with the provisions of subsection (2).

(4) The failure of an administrator to make restitution when due as required under this section constitutes a willful violation of this part. However, if an administrator in good faith is uncertain as to whether any restitution is due or as to the amount of restitution due, it shall promptly notify the office of the circumstances; and the failure to make restitution pending a determination of whether restitution is due or the amount of restitution due will not constitute a violation of this part.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; s. 12, ch. 85-62; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 294, ch. 97-102; s. 1003, ch. 2003-261.



626.895 - Definition of “service company” or “service agent.”

626.895 Definition of “service company” or “service agent.”—For the purpose of this part, a “service company” is any business entity which has met all the requirements of ss. 626.895-626.899, which does not control funds, and which has obtained office approval to contract with self-insurers or multiple-employer welfare arrangements for the purpose of providing all or any part of the services necessary to establish and maintain a multiple-employer welfare arrangement as defined in s. 624.437(1). The term “service agent” is synonymous with the term “service company” as used in this part.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1004, ch. 2003-261.



626.896 - Servicing requirements for self-insurers and multiple-employer welfare arrangements.

626.896 Servicing requirements for self-insurers and multiple-employer welfare arrangements.—

(1) Each individual self-insurer or multiple-employer welfare arrangement is required to provide proof of compliance with the provisions of this section regarding servicing requirements.

(2) It is the sole responsibility of each individual self-insurer or multiple-employer welfare arrangement to provide for competent persons to service its program in the areas of claims adjusting and underwriting. If the individual self-insurer or multiple-employer welfare arrangement is unable or unwilling to provide any or all of these services through the use of its own employees, it shall contract with outside companies which have the necessary qualifications to provide these services.

(3) It is the responsibility of the self-insurer or multiple-employer welfare arrangement to notify the office within 90 days of changing its method of fulfilling its servicing requirements from those which were previously filed with the office.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1005, ch. 2003-261.



626.897 - Application for authorization to act as service company; bond.

626.897 Application for authorization to act as service company; bond.—

(1) An application by any business for approval to provide underwriting and claims adjusting services to self-insurers or multiple-employer welfare arrangements shall be made on appropriate forms. Applications shall be approved pursuant to s. 120.60.

(2) Any business desiring to act as a service company for individual self-insurers or multiple-employer welfare arrangements shall be approved by the office. Any business acting as a service company prior to October 1, 1983, will be approved as a service company upon complying with the filing requirements of this section and s. 626.898. The failure of any person to obtain such approval while acting as a service company shall subject such person to a fine of not less than $5,000 or more than $10,000 for each violation.

(3) Any business making application to qualify as a service company shall provide proof that it meets the following conditions before approval may be granted:

(a) The owners of the business, including members of a copartnership, the officers of a corporation, and any person exercising control or influence over the affairs of the service company, must not have been convicted of felonies or of crimes involving fraud, embezzlement, or theft or have been materially responsible for the insolvency of any self-funded plan.

(b) The business must have a sufficient number of experienced and qualified claims personnel employed full time to meet the needs of all self-insurers or multiple-employer welfare arrangements with which it intends to contract.

(c) The business must have a sufficient number of experienced and qualified personnel employed full time in the area of underwriting to meet the needs of all self-insurers or multiple-employer welfare arrangements with which it intends to contract. In this context, the term “underwriting” includes, but is not limited to, the overall planning and coordinating of a self-insurance program or a multiple-employer welfare arrangement, the ability to procure bonds and excess insurance, the ability to provide summary data regarding the cost to the self-insurer or multiple-employer welfare arrangement of providing benefits, including the frequency and distribution by type and cause, and the skill to make recommendations to individual self-insurers and multiple-employer welfare arrangements regarding the correction of any deficiencies that arise in the self-insurance programs.

(4) In support of its application, the business shall submit summary information concerning its organization and staff sufficient to establish fulfillment of the requirements of this section.

(5) Any service company which seeks authorization must certify that it has the recordkeeping capabilities specified before any authorization may be granted.

(6) Any business applying to be a service company which business is owned by or affiliated with an authorized insurance company may provide proof of its ability to deliver claims adjusting and underwriting services by certifying that employees of the service company or employees of the affiliated insurance company will deliver such services.

(7) The service company shall have and keep in full force and effect a fidelity bond equal to 10 percent of the claims processed annually and coverage for errors and omissions in an equal amount not to exceed $250,000 for each.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; s. 13, ch. 85-62; ss. 152, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1006, ch. 2003-261.



626.898 - Requirements for retaining authorization as service company; recertification.

626.898 Requirements for retaining authorization as service company; recertification.—

(1) No person may act as a service company without a written agreement between such person as service company and a self-insurer or multiple-employer welfare arrangement. Such written agreement shall be retained as part of the official records of each party for the duration of the agreement and for 5 years thereafter.

(2) Each service company shall file, within 30 days of entering into a contract for servicing, either a copy of its service contract or a certification attesting to the fact that the service company has provided sufficient services to fulfill the conditions specified in this act. Such certification shall be made on forms provided.

(3)(a) Each service company shall maintain at one or more locations within this state copies of all contracts with each self-insurer or multiple-employer welfare arrangement that it services and records relating thereto which are sufficient in type and quantity to verify the accuracy and completeness of all reports and documents submitted to the office pursuant to this part. In the event that the service company has its records distributed in multiple locations, it shall inform the office as to the location of each type of record, as well as the location of specific records for the self-insurers or multiple-employer welfare arrangements it services.

(b) These records shall be open to inspection by representatives of the office during regular business hours. All records shall be retained according to the schedule adopted by the commission for similar documents. The location of these records shall be made known to the office as necessary.

(4) The self-insurer or multiple-employer welfare arrangement shall have the right of continuing access to books and records maintained by the service company sufficient to permit the self-insurer or arrangement to fulfill all of its contractual obligations to covered employees, subject to any restrictions in the written agreement between the self-insurer or arrangement and the service company with respect to the proprietary rights of the parties in such books and records.

(5) A service company may use only such advertising pertaining to a self-insured plan as has been approved in writing by an individual self-insurer or multiple-employer welfare arrangement.

(6) Any policies, certificates, booklets, termination notices, or other written communications delivered by any self-insurer to the service company for delivery to participants shall be delivered by the service company promptly after receipt of instructions from the self-insurer to deliver them.

(7) As to the servicing of coverage, the self-insurer or multiple-employer welfare arrangement, not the service company, is responsible for determining the benefits, rates, underwriting criteria, and claims payment procedures.

(8) The service company shall disclose to the self-insurer or multiple-employer welfare arrangement all charges, fees, and commissions received from all services in connection with the provision of administrative services for such self-insurer or arrangement, including any fees or commissions paid by insurers providing reinsurance.

(9) Compensation to a service company for claims adjustment or settlement shall in no way be contingent on claims experience. This section does not prevent the compensation of a service company from being based on premiums or charges collected or the number of claims paid or processed.

(10) Each service company shall identify to the office any ownership interest or affiliation of any kind with any insurance company responsible directly or through reinsurance for providing benefits to any plan for which it provides services.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1007, ch. 2003-261.



626.899 - Withdrawal of authorization as service company.

626.899 Withdrawal of authorization as service company.—The failure to comply with any provision of ss. 626.895-626.899 or with any rule or any order of the commission or office within the time prescribed shall be considered good cause for withdrawal of the certificate of approval. The office shall by registered or certified mail give to the service company prior written notice of such withdrawal. The service company shall have 30 days from the date of mailing to request a hearing. The failure to request a hearing within the time prescribed shall result in the withdrawal becoming effective 45 days from the date of mailing of the original notice. In no event shall the withdrawal of the certificate of approval be effective prior to the date upon which a hearing, if requested, is scheduled. Copies of such notice of withdrawal of a certificate of approval shall be furnished by the office to each self-funded program serviced.

History.—s. 4, ch. 83-203; s. 3, ch. 84-94; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1008, ch. 2003-261.



626.8991 - Adoption of rules.

626.8991 Adoption of rules.—The commission may adopt rules necessary to administer this part.

History.—s. 5, ch. 2005-182.






Part VIII - UNAUTHORIZED INSURERS AND SURPLUS LINES (ss. 626.901-626.939)

626.901 - Representing or aiding unauthorized insurer prohibited.

626.901 Representing or aiding unauthorized insurer prohibited.—

(1) No person shall, from offices or by personnel or facilities located in this state, or in any other state or country, directly or indirectly act as agent for, or otherwise represent or aid on behalf of another, any insurer not then authorized to transact such insurance in this state in:

(a) The solicitation, negotiation, procurement, or effectuation of insurance or annuity contracts, or renewals thereof;

(b) The dissemination of information as to coverage or rates;

(c) The forwarding of applications;

(d) The delivery of policies or contracts;

(e) The inspection of risks;

(f) The fixing of rates;

(g) The investigation or adjustment of claims or losses; or

(h) The collection or forwarding of premiums;

or in any other manner represent or assist such an insurer in the transaction of insurance with respect to subjects of insurance resident, located, or to be performed in this state. If the property or risk is located in any other state, then, subject to the provisions of subsection (4), insurance may only be written with or placed in an insurer authorized to do such business in such state or in an insurer with which a licensed insurance broker of such state may lawfully place such insurance.

(2) If an unauthorized insurer fails to pay in full or in part any claim or loss within the provisions of any insurance contract which is entered into in violation of this section, any person who knew or reasonably should have known that such contract was entered into in violation of this section and who solicited, negotiated, took application for, or effectuated such insurance contract is liable to the insured for the full amount of the claim or loss not paid.

(3) No insurance contract entered into in violation of this section shall be deemed to have been rendered invalid thereby.

(4) This section does not apply to:

(a) Matters authorized to be done by the office under the Unauthorized Insurers Process Law, ss. 626.904-626.912.

(b) Surplus lines insurance when written pursuant to the Surplus Lines Law, ss. 626.913-626.937.

(c) Transactions as to which a certificate of authority is not required of an insurer, as stated in s. 624.402.

(d) Independently procured coverage written pursuant to s. 626.938 which is not solicited, marketed, negotiated, or sold in this state.

(5) The office or department may, pursuant to s. 120.569 and in its discretion, issue an immediate final order to cease and desist to any person or entity that violates this section. The Legislature finds that a violation of this section constitutes an imminent and immediate threat to the health, safety, and welfare of the residents of this state.

(6) The office may investigate the accounts, records, documents, and transactions pertaining to the activities of any unauthorized insurer or person, as defined in s. 624.04, which is or may be aiding or representing an unauthorized insurer.

History.—s. 342, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 71-18; s. 2, ch. 81-318; ss. 294, 318, 807, ch. 82-243; s. 17, ch. 89-360; ss. 153, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1009, ch. 2003-261; s. 1, ch. 2005-144.



626.902 - Penalty for representing unauthorized insurer.

626.902 Penalty for representing unauthorized insurer.—

(1) In addition to any other penalties provided in the insurance code:

(a) Any insurance agent licensed in this state who in this state knowingly represents or aids an unauthorized insurer in violation of s. 626.901 commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person other than an insurance agent licensed in this state who in this state represents or aids an unauthorized insurer in violation of s. 626.901 commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Any person who commits a subsequent violation of this section commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) In addition to the penalties provided for in subsection (1), such violator shall be liable, personally, jointly and severally with any other person or persons liable therefor, for payment of taxes payable on account of such insurance under s. 626.938.

(3) This section does not apply to actions of a person who is assisting the office at its direction in the administration of its responsibilities under ss. 626.904-626.912, the Unauthorized Insurers Process Law.

History.—s. 343, ch. 59-205; s. 643, ch. 71-136; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 4, ch. 95-340; s. 39, ch. 2002-206; s. 2, ch. 2005-144.



626.903 - Suits by unauthorized insurers prohibited.

626.903 Suits by unauthorized insurers prohibited.—As to transactions not permitted under s. 624.402, no unauthorized insurer shall institute, file, or maintain, or cause to be instituted, filed, or maintained, any suit, action, or proceeding in this state to enforce any right, claim, or demand arising out of any insurance transaction in this state.

History.—s. 344, ch. 59-205; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.904 - Unauthorized Insurers Process Law; short title; interpretation.

626.904 Unauthorized Insurers Process Law; short title; interpretation.—

(1) Sections 626.904-626.912 may be cited as the “Unauthorized Insurers Process Law.”

(2) Such law shall be so interpreted as to effectuate its general purpose to make uniform the law of those states which enact it.

History.—s. 345, ch. 59-205; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.905 - Purpose of Unauthorized Insurers Process Law.

626.905 Purpose of Unauthorized Insurers Process Law.—The purpose of the Unauthorized Insurers Process Law is to subject certain insurers and persons representing or aiding such insurers to the jurisdiction of courts of this state in suits by or on behalf of insureds or beneficiaries under insurance contracts. The Legislature declares that it is a subject of concern that many residents of this state hold policies of insurance issued or delivered in the state by insurers while not authorized to do business in this state, thus presenting to such residents the often insuperable obstacle of resorting to distant forums for the purpose of asserting legal rights under such policies. In furtherance of such state interest, the Legislature herein provides a method of substituted service of process upon unauthorized insurers and persons representing or aiding such insurers, and declares that in so doing it exercises its power to protect its residents and to define, for the purpose of this chapter, what constitutes doing business in this state, and also exercises powers and privileges available to the state by virtue of Pub. L. No. 15, 79th Congress of the United States, chapter 20, 1st session, s. 340, as amended, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.

History.—s. 346, ch. 59-205; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; ss. 154, 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.906 - Acts constituting Chief Financial Officer as process agent.

626.906 Acts constituting Chief Financial Officer as process agent.—Any of the following acts in this state, effected by mail or otherwise, by an unauthorized foreign insurer, alien insurer, or person representing or aiding such an insurer is equivalent to and shall constitute an appointment by such insurer or person representing or aiding such insurer of the Chief Financial Officer to be its true and lawful attorney, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary, arising out of any such contract of insurance; and any such act shall be signification of the insurer’s or person’s agreement that such service of process is of the same legal force and validity as personal service of process in this state upon such insurer or person representing or aiding such insurer:

(1) The issuance or delivery of contracts of insurance to residents of this state or to corporations authorized to do business therein;

(2) The solicitation of applications for such contracts;

(3) The collection of premiums, membership fees, assessments, or other considerations for such contracts; or

(4) Any other transaction of insurance.

History.—s. 347, ch. 59-205; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; ss. 155, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 295, ch. 97-102; s. 1010, ch. 2003-261.



626.907 - Service of process; judgment by default.

626.907 Service of process; judgment by default.—

(1) Service of process upon an insurer or person representing or aiding such insurer pursuant to s. 626.906 shall be made by delivering to and leaving with the Chief Financial Officer, his or her assistant or deputy, or another person in charge of the office two copies thereof and the service of process fee as required in s. 624.502. The Chief Financial Officer shall forthwith mail by registered mail, commercial carrier, or any verifiable means one of the copies of such process to the defendant at the defendant’s last known principal place of business as provided by the party submitting the documents and shall keep a record of all process so served upon him or her. The service of process is sufficient, provided notice of such service and a copy of the process are sent within 10 days thereafter by registered mail by plaintiff or plaintiff’s attorney to the defendant at the defendant’s last known principal place of business, and the defendant’s receipt, or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff’s attorney showing a compliance herewith are filed with the clerk of the court in which the action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

(2) Service of process in any such action, suit, or proceeding shall, in addition to the manner provided in subsection (1), be valid if served upon any person within this state who, in this state on behalf of the unauthorized insurer or person representing or aiding such insurer, is:

(a) Soliciting insurance;

(b) Making, issuing, or delivering any contract of insurance; or

(c) Collecting or receiving any premium, membership fee, assessment, or other consideration for insurance;

and a copy of such process is sent within 10 days thereafter by registered mail by the plaintiff or plaintiff’s attorney to the defendant at the last known principal place of business of the defendant, and the defendant’s receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff’s attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

(3) No plaintiff shall be entitled to a judgment by default or a decree pro confesso under this section until the expiration of 30 days from date of the filing of the affidavit of compliance.

(4) Nothing in this section shall limit or abridge the right to serve any process, notice, or demand upon any insurer or person representing or aiding such insurer in any other manner now or hereafter permitted by law.

History.—s. 348, ch. 59-205; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; ss. 156, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 296, ch. 97-102; s. 1011, ch. 2003-261; s. 14, ch. 2016-132.



626.908 - Defense of action by unauthorized insurer or person representing or aiding such insurer; damages and attorney fee.

626.908 Defense of action by unauthorized insurer or person representing or aiding such insurer; damages and attorney fee.—

(1) Before an unauthorized insurer or person representing or aiding such insurer files or causes to be filed any pleading in any action or proceeding instituted against it under s. 626.906, s. 626.907, or s. 626.909 or a suit instituted by the office or the department enforcing agency action against unauthorized insurers under s. 120.69, an unauthorized insurer or person representing or aiding such insurer shall:

(a) Procure a certificate of authority to transact insurance in this state, or

(b) Deposit with the clerk of the court in which such action or proceeding is pending cash or securities or file with such clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action. The court may in its discretion make an order dispensing with such deposit or bond where the insurer makes a showing satisfactory to the court that it maintains in a state of the United States funds or securities, in trust or otherwise, sufficient and available to satisfy any final judgment which may be entered in such action or proceeding, and that the insurer or person representing or aiding such insurer will pay any final judgment entered therein without requiring suit to be brought on such judgment in the state where such funds or securities are located, and that if, nevertheless, such suit is brought on such final judgment the insurer or person representing or aiding such insurer shall waive all defenses thereto.

(c) Any proof, evidence, or testimony in support of such motion shall be taken in the jurisdiction of the court in which the action or proceeding is pending.

(d) If the unauthorized insurer or person representing or aiding such insurer seeks to take discovery or de bene esse depositions of witnesses beyond the jurisdiction of the court in which the action is pending, upon seasonable application by the plaintiff, the court by appropriate order shall require the unauthorized insurer or person representing or aiding such insurer, before such depositions are taken, to make similar deposit as described in paragraph (b), in sufficient amount to pay the reasonable expenses of the plaintiff and his or her attorney in attending the taking of such depositions, including reasonable attorney’s fees to be fixed by the court.

(2) The court in any action or proceeding in which service is made in the manner provided in s. 626.907 may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection (1) and to defend such action.

(3) Nothing in subsection (1) is to be construed to prevent an unauthorized insurer or person representing or aiding such insurer from filing, within 30 days after service, a motion to quash or to set aside the service of any process made in the manner provided in s. 626.907 hereof on the ground either:

(a) That such unauthorized insurer or person representing or aiding such insurer has not done any of the acts enumerated in s. 626.906; or

(b) That the person on whom service was made pursuant to s. 626.907(2) was not doing any of the acts therein enumerated.

History.—s. 349, ch. 59-205; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; ss. 157, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 297, ch. 97-102; s. 3, ch. 2005-144.



626.909 - Jurisdiction of office and department; service of process on Secretary of State.

626.909 Jurisdiction of office and department; service of process on Secretary of State.—

(1) The Legislature hereby declares that it is a subject of concern that the purpose of the Unauthorized Insurers Process Law as expressed in s. 626.905 may be denied by the possibility that the right of service of process provided for in that law may be restricted only to those actions, suits, or proceedings brought by insureds or beneficiaries. It therefore declares that it is the intent of s. 626.905 that it is the obligation and duty of the state to protect its residents and also proceed under this law through the office or department in the courts of this state. It further declares that it is also the intent of the Legislature to subject unauthorized insurers and persons representing or aiding such insurers to the jurisdiction of the office or department in proceedings, examinations, or hearings before it as provided for in this code.

(2) In addition to the procedure for service of process on unauthorized insurers or persons representing or aiding such insurers contained in ss. 626.906 and 626.907, the office or department shall have the right to bring any action, suit, or proceeding in the name of the state or conduct any proceeding, examination, or hearing provided for in this code against any unauthorized insurer or person representing or aiding such insurer for violation of any lawful order of the office or department or any provision of this code, specifically including but not limited to the regulation of trade practices provided for in part IX of this chapter, if the insurer or person representing or aiding such insurer transacts insurance in this state as defined in ss. 624.10 and 626.906 and the insurer does not transact such business under a subsisting certificate of authority as required by s. 624.401. In the event the transaction of business is done by mail, the venue of the act is at the point where the matter transmitted by mail is delivered and takes effect.

(3) In addition to the right of action, suit, or proceeding authorized by subsection (2), the office or department shall have the right to bring a civil action in the name of the state, as parens patriae on behalf of any insured, beneficiary of any insured, claimant or dependent, or any other person or class of persons injured as a result of the transaction of any insurance business as defined in s. 626.906 by any unauthorized insurer, as defined in s. 624.09 who is also an ineligible insurer as set forth in ss. 626.917 and 626.918, or any person who represents or aids any unauthorized insurer, in violation of s. 626.901, to recover actual damages on behalf of individuals who were residents at the time the transaction occurred and the cost of such suit, including a reasonable attorney’s fee. The court shall exclude from the amount of monetary relief awarded in such action any amount of monetary relief which duplicates amounts which have been awarded for the same injury.

(4) Transaction of business in this state, as so defined, by any unauthorized insurer or person representing or aiding such insurer shall be deemed consent by the insurer or person representing or aiding such insurer to the jurisdiction of the office or department in proceedings, examinations, and hearings before it as provided for in this code and shall constitute an irrevocable appointment by the insurer or person representing or aiding such insurer of the Secretary of State and his or her successor or successors in office as its true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding in any court by the office or department or by the state and upon whom may be served all notices and orders of the office or department arising out of any such transaction of business; and such transaction of business shall constitute the agreement of the insurer or person representing or aiding such insurer that any such process against it or any such notice or order which is so served shall be of the same legal force and validity as if served personally within this state on the insurer or person representing or aiding such insurer. Service of process shall be in accordance with and in the same manner as now provided for service of process upon nonresidents under the provision of s. 48.161, and service of process shall also be valid if made as provided in s. 626.907(2).

(5) No plaintiff shall be entitled to a judgment by default or a decree pro confesso under this section until the expiration of 30 days after date of the filing of the affidavit of compliance.

(6) Nothing in this section shall limit or abridge the right to serve any process, notice, orders, or demand upon the insurer or person representing or aiding such insurer in any other manner now or hereafter permitted by law.

(7) Nothing in this section shall apply as to surplus lines insurance when written pursuant to the Surplus Lines Law, ss. 626.913-626.937, or as to transactions as to which a certificate of authority is not required of the insurer, as stated in s. 624.402.

History.—s. 1, ch. 67-118; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 295, 318, 807, ch. 82-243; s. 25, ch. 87-226; ss. 158, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 298, ch. 97-102; s. 51, ch. 2001-63; s. 1012, ch. 2003-261.



626.910 - Penalty for violation by unauthorized insurers and persons representing or aiding such insurers.

626.910 Penalty for violation by unauthorized insurers and persons representing or aiding such insurers.—Any unauthorized insurer or person representing or aiding such insurer transacting insurance in this state and subject to service of process as referred to in s. 626.909 shall forfeit and pay to the state a civil penalty of not more than $1,000 for each nonwillful violation, or not more than $10,000 for each willful violation, of any lawful order of the office or department or any provision of this code.

History.—s. 2, ch. 67-118; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 296, 318, 807, ch. 82-243; ss. 159, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1013, ch. 2003-261.



626.911 - Attorney’s fee.

626.911 Attorney’s fee.—In any action against an unauthorized foreign insurer, alien insurer, or person representing or aiding such an insurer, upon a contract of insurance issued or delivered in this state to a resident thereof or to a corporation authorized to do business therein, if the insurer or person representing or aiding such insurer has failed for 30 days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract, the trial judge shall allow to the plaintiff a reasonable attorney’s fee or compensation and include such fee or compensation in any judgment that may be rendered in such action.

History.—s. 350, ch. 59-205; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; ss. 160, 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.912 - Exemptions from ss. 626.904-626.911.

626.912 Exemptions from ss. 626.904-626.911.—The provisions of ss. 626.904-626.911 do not apply to any action, suit, or proceeding against any unauthorized foreign insurer, alien insurer, or person representing or aiding such an insurer arising out of any contract of insurance:

(1) Covering reinsurance, wet marine and transportation, commercial aircraft, or railway insurance risks;

(2) Against legal liability arising out of the ownership, operation, or maintenance of any property having a permanent situs outside this state;

(3) Against loss of or damage to any property having a permanent situs outside this state; or

(4) Issued under and in accordance with the Surplus Lines Law, when such insurer or person representing or aiding such insurer enters a general appearance or when such contract of insurance contains a provision designating the Chief Financial Officer or designating a Florida resident agent to be the true and lawful attorney of such unauthorized insurer or person representing or aiding such insurer upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or person representing or aiding such insurer or beneficiary arising out of any such contract of insurance; and service of process effected on such Chief Financial Officer or such resident agent shall be deemed to confer complete jurisdiction over such unauthorized insurer or person representing or aiding such insurer in such action.

History.—s. 351, ch. 59-205; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; ss. 161, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 299, ch. 97-102; s. 1014, ch. 2003-261.



626.913 - Surplus Lines Law; short title; purposes.

626.913 Surplus Lines Law; short title; purposes.—

(1) Sections 626.913-626.937 constitute and may be referred to as the “Surplus Lines Law.”

(2) It is declared that the purposes of the Surplus Lines Law are to provide orderly access for the insuring public of this state to insurers not authorized to transact insurance in this state, through only qualified, licensed, and supervised surplus lines agents resident in this state, for insurance coverages and to the extent thereof not procurable from authorized insurers; to protect such authorized insurers, who under the laws of this state must meet certain standards as to policy forms and rates, from unwarranted competition by unauthorized insurers who, in the absence of this law, would not be subject to similar requirements; and for other purposes as set forth in this Surplus Lines Law.

(3) This section, and this Surplus Lines Law, do not apply as to insurance coverages which are subject to s. 626.938.

(4) Except as may be specifically stated to apply to surplus lines insurers, the provisions of chapter 627 do not apply to surplus lines insurance authorized under ss. 626.913-626.937, the Surplus Lines Law.

History.—s. 352, ch. 59-205; s. 2, ch. 81-318; ss. 297, 318, 807, ch. 82-243; s. 42, ch. 82-386; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1, ch. 2009-166.



626.914 - Definitions.

626.914 Definitions.—As used in this Surplus Lines Law, the term:

(1) “Surplus lines agent” means an individual licensed as provided in this part to handle the placement of insurance coverages with unauthorized insurers and to place such coverages with authorized insurers as to which the licensee is not licensed as an agent.

(2) “Eligible surplus lines insurer” means an unauthorized insurer which has been made eligible by the office to issue insurance coverage under this Surplus Lines Law.

(3) “To export” means to place, in an unauthorized insurer under this Surplus Lines Law, insurance covering a subject of insurance resident, located, or to be performed in this state.

(4) “Diligent effort” means seeking coverage from and having been rejected by at least three authorized insurers currently writing this type of coverage and documenting these rejections. However, if the residential structure has a dwelling replacement cost of $1 million or more, the term means seeking coverage from and having been rejected by at least one authorized insurer currently writing this type of coverage and documenting this rejection.

History.—s. 353, ch. 59-205; s. 2, ch. 81-318; ss. 298, 318, 807, ch. 82-243; ss. 162, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1015, ch. 2003-261; s. 5, ch. 2007-90.



626.915 - Surplus lines insurance authorized.

626.915 Surplus lines insurance authorized.—If certain insurance coverages of subjects resident, located, or to be performed in this state cannot be procured from authorized insurers, such coverages, hereinafter designated “surplus lines,” may be procured from unauthorized insurers, subject to the following conditions:

(1) The insurance must be eligible for export under s. 626.916 or s. 626.917;

(2) The insurer must be an eligible surplus lines insurer under s. 626.917 or s. 626.918;

(3) The insurance must be so placed through a licensed Florida surplus lines agent; and

(4) The other applicable provisions of this Surplus Lines Law must be met.

History.—s. 354, ch. 59-205; s. 2, ch. 81-318; ss. 299, 318, 807, ch. 82-243; ss. 163, 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.916 - Eligibility for export.

626.916 Eligibility for export.—

(1) No insurance coverage shall be eligible for export unless it meets all of the following conditions:

(a) The full amount of insurance required must not be procurable, after a diligent effort has been made by the producing agent to do so, from among the insurers authorized to transact and actually writing that kind and class of insurance in this state, and the amount of insurance exported shall be only the excess over the amount so procurable from authorized insurers. Surplus lines agents must verify that a diligent effort has been made by requiring a properly documented statement of diligent effort from the retail or producing agent. However, to be in compliance with the diligent effort requirement, the surplus lines agent’s reliance must be reasonable under the particular circumstances surrounding the export of that particular risk. Reasonableness shall be assessed by taking into account factors which include, but are not limited to, a regularly conducted program of verification of the information provided by the retail or producing agent. Declinations must be documented on a risk-by-risk basis. If it is not possible to obtain the full amount of insurance required by layering the risk, it is permissible to export the full amount.

(b) The premium rate at which the coverage is exported shall not be lower than that rate applicable, if any, in actual and current use by a majority of the authorized insurers for the same coverage on a similar risk.

(c) The policy or contract form under which the insurance is exported shall not be more favorable to the insured as to the coverage or rate than under similar contracts on file and in actual current use in this state by the majority of authorized insurers actually writing similar coverages on similar risks; except that a coverage may be exported under a unique form of policy designed for use with respect to a particular subject of insurance if a copy of such form is filed with the office by the surplus lines agent desiring to use the same and is subject to the disapproval of the office within 10 days of filing such form exclusive of Saturdays, Sundays, and legal holidays if it finds that the use of such special form is not reasonably necessary for the principal purposes of the coverage or that its use would be contrary to the purposes of this Surplus Lines Law with respect to the reasonable protection of authorized insurers from unwarranted competition by unauthorized insurers.

(d) Except as to extended coverage in connection with fire insurance policies and except as to windstorm insurance, the policy or contract under which the insurance is exported shall not provide for deductible amounts, in determining the existence or extent of the insurer’s liability, other than those available under similar policies or contracts in actual and current use by one or more authorized insurers.

(e) For personal residential property risks, the retail or producing agent must advise the insured in writing that coverage may be available and may be less expensive from Citizens Property Insurance Corporation. The notice must include other information that states that assessments by Citizens Property Insurance Corporation are higher and the coverage provided by Citizens Property Insurance Corporation may be less than the property’s existing coverage. If the notice is signed by the insured, it is presumed that the insured has been informed and knows that policies from Citizens Property Insurance Corporation may be less expensive, may provide less coverage, and will be accompanied by higher assessments.

(2) The commission may by rule declare eligible for export generally, and notwithstanding the provisions of paragraphs (a), (b), (c), and (d) of subsection (1), any class or classes of insurance coverage or risk for which it finds, after a hearing, that there is no reasonable or adequate market among authorized insurers. Any such rules shall continue in effect during the existence of the conditions upon which predicated, but subject to termination by the commission.

(3)(a) Subsection (1) does not apply to wet marine and transportation or aviation risks which are subject to s. 626.917.

(b) Paragraphs (1)(a)-(d) do not apply to classes of insurance which are subject to s. 627.062(3)(d)1. These classes may be exportable under the following conditions:

1. The insurance must be placed only by or through a surplus lines agent licensed in this state;

2. The insurer must be made eligible under s. 626.918; and

3. The insured must sign a disclosure that substantially provides the following: “You are agreeing to place coverage in the surplus lines market. Superior coverage may be available in the admitted market and at a lesser cost. Persons insured by surplus lines carriers are not protected under the Florida Insurance Guaranty Act with respect to any right of recovery for the obligation of an insolvent unlicensed insurer.” If the notice is signed by the insured, the insured is presumed to have been informed and to know that other coverage may be available, and, with respect to the diligent-effort requirement under subsection (1), there is no liability on the part of, and no cause of action arises against, the retail agent presenting the form.

(4) A reasonable per-policy fee, not to exceed $35, may be charged by the filing surplus lines agent for each policy certified for export.

History.—s. 355, ch. 59-205; s. 1, ch. 63-86; s. 1, ch. 67-380; ss. 13, 35, ch. 69-106; s. 91, ch. 79-40; s. 2, ch. 81-318; ss. 300, 318, 807, ch. 82-243; ss. 164, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 29, ch. 92-146; s. 1, ch. 2001-213; s. 1016, ch. 2003-261; s. 6, ch. 2007-90; s. 17, ch. 2011-174.



626.917 - Eligibility for export; wet marine and transportation, aviation risks.

626.917 Eligibility for export; wet marine and transportation, aviation risks.—

(1) Insurance coverage of wet marine and transportation risks, as defined in this code in s. 624.607(2), or aviation risks, including airport and products liability incidental thereto and hangarkeeper’s liability, may be exported under the following conditions:

(a) The insurance must be placed only by or through a licensed Florida surplus lines agent; and

(b) The insurer must be one made eligible by the office specifically for such coverages, based upon information furnished by the insurer and indicating that the insurer is well able to meet its financial obligations.

(2) This section does not apply as to boats or aircraft used solely for personal pleasure, family use, or the transportation of executives, employees, and guests of the insured.

History.—s. 356, ch. 59-205; s. 2, ch. 63-86; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 301, 318, 807, ch. 82-243; ss. 165, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1017, ch. 2003-261.



626.918 - Eligible surplus lines insurers.

626.918 Eligible surplus lines insurers.—

(1) A surplus lines agent may not place any coverage with any unauthorized insurer which is not then an eligible surplus lines insurer, except as permitted under subsections (5) and (6).

(2) An unauthorized insurer may not be or become an eligible surplus lines insurer unless made eligible by the office in accordance with the following conditions:

(a) Eligibility of the insurer must be requested in writing by the Florida Surplus Lines Service Office.

(b) The insurer must be currently an authorized insurer in the state or country of its domicile as to the kind or kinds of insurance proposed to be so placed and must have been such an insurer for not less than the 3 years next preceding or must be the wholly owned subsidiary of such authorized insurer or must be the wholly owned subsidiary of an already eligible surplus lines insurer as to the kind or kinds of insurance proposed for a period of not less than the 3 years next preceding. However, the office may waive the 3-year requirement if the insurer provides a product or service not readily available to the consumers of this state or has operated successfully for a period of at least 1 year next preceding and has capital and surplus of not less than $25 million.

(c) Before granting eligibility, the requesting surplus lines agent or the insurer shall furnish the office with a duly authenticated copy of its current annual financial statement in the English language and with all monetary values therein expressed in United States dollars, at an exchange rate (in the case of statements originally made in the currencies of other countries) then-current and shown in the statement, and with such additional information relative to the insurer as the office may request.

(d)1.a. The insurer must have and maintain surplus as to policyholders of not less than $15 million; in addition, an alien insurer must also have and maintain in the United States a trust fund for the protection of all its policyholders in the United States under terms deemed by the office to be reasonably adequate, in an amount not less than $5.4 million. Any such surplus as to policyholders or trust fund shall be represented by investments consisting of eligible investments for like funds of like domestic insurers under part II of chapter 625 provided, however, that in the case of an alien insurance company, any such surplus as to policyholders may be represented by investments permitted by the domestic regulator of such alien insurance company if such investments are substantially similar in terms of quality, liquidity, and security to eligible investments for like funds of like domestic insurers under part II of chapter 625. Clean, irrevocable, unconditional, and evergreen letters of credit issued or confirmed by a qualified United States financial institution, as defined in subparagraph 2., may be used to fund the trust.

b. For those surplus lines insurers that were eligible on January 1, 1994, and that maintained their eligibility thereafter, the required surplus as to policyholders shall be:

(I) On December 31, 1994, and until December 30, 1995, $2.5 million.

(II) On December 31, 1995, and until December 30, 1996, $3.5 million.

(III) On December 31, 1996, and until December 30, 1997, $4.5 million.

(IV) On December 31, 1997, and until December 30, 1998, $5.5 million.

(V) On December 31, 1998, and until December 30, 1999, $6.5 million.

(VI) On December 31, 1999, and until December 30, 2000, $8 million.

(VII) On December 31, 2000, and until December 30, 2001, $9.5 million.

(VIII) On December 31, 2001, and until December 30, 2002, $11 million.

(IX) On December 31, 2002, and until December 30, 2003, $13 million.

(X) On December 31, 2003, and thereafter, $15 million.

c. The capital and surplus requirements as set forth in sub-subparagraph b. do not apply in the case of an insurance exchange created by the laws of individual states, where the exchange maintains capital and surplus pursuant to the requirements of that state, or maintains capital and surplus in an amount not less than $50 million in the aggregate. For an insurance exchange which maintains funds in the amount of at least $12 million for the protection of all insurance exchange policyholders, each individual syndicate shall maintain minimum capital and surplus in an amount not less than $3 million. If the insurance exchange does not maintain funds in the amount of at least $12 million for the protection of all insurance exchange policyholders, each individual syndicate shall meet the minimum capital and surplus requirements set forth in sub-subparagraph b.

d. A surplus lines insurer which is a member of an insurance holding company that includes a member which is a Florida domestic insurer as set forth in its holding company registration statement, as set forth in s. 628.801 and rules adopted thereunder, may elect to maintain surplus as to policyholders in an amount equal to the requirements of s. 624.408, subject to the requirement that the surplus lines insurer shall at all times be in compliance with the requirements of chapter 625.

The election shall be submitted to the office and shall be effective upon the office’s being satisfied that the requirements of sub-subparagraph d. have been met. The initial date of election shall be the date of office approval. The election approval application shall be on a form adopted by commission rule. The office may approve an election form submitted pursuant to sub-subparagraph d. only if it was on file with the former Department of Insurance before February 28, 1998.

2. For purposes of letters of credit under subparagraph 1., the term “qualified United States financial institution” means an institution that:

a. Is organized or, in the case of a United States office of a foreign banking organization, is licensed under the laws of the United States or any state.

b. Is regulated, supervised, and examined by authorities of the United States or any state having regulatory authority over banks and trust companies.

c. Has been determined by the office or the Securities Valuation Office of the National Association of Insurance Commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit are acceptable to the office.

(e) The insurer must be of good reputation as to the providing of service to its policyholders and the payment of losses and claims.

(f) The insurer must be eligible, as for authority to transact insurance in this state, under s. 624.404(3).

(g) This subsection does not apply as to unauthorized insurers made eligible under s. 626.917 as to wet marine and aviation risks.

(3) The office shall from time to time publish a list of all currently eligible surplus lines insurers and shall mail a copy thereof to each licensed surplus lines agent at his or her office of record with the office.

(4) This section shall not be deemed to cast upon the office any duty or responsibility to determine the actual financial condition or claims practices of any unauthorized insurer; and the status of eligibility, if granted by the office, shall indicate only that the insurer appears to be sound financially and to have satisfactory claims practices and that the office has no credible evidence to the contrary.

(5) When it appears that any particular insurance risk which is eligible for export, but on which insurance coverage, in whole or in part, is not procurable from the eligible surplus lines insurers, after a search of eligible surplus lines insurers, then the surplus lines agent may file a supplemental signed statement setting forth such facts and advising the office that such part of the risk as shall be unprocurable, as aforesaid, is being placed with named unauthorized insurers, in the amounts and percentages set forth in the statement. Such named unauthorized insurer shall, however, before accepting any risk in this state, deposit with the department cash or securities acceptable to the office and department of the market value of $50,000 for each individual risk, contract, or certificate, which deposit shall be held by the department for the benefit of Florida policyholders only; and the surplus lines agent shall procure from such unauthorized insurer and file with the office a certified copy of its statement of condition as of the close of the last calendar year. If such statement reveals, including both capital and surplus, net assets of at least that amount required for licensure of a domestic insurer, then the surplus lines agent may proceed to consummate such contract of insurance. Whenever any insurance risk, or any part thereof, is placed with an unauthorized insurer, as provided herein, the policy, binder, or cover note shall contain a statement signed by the insured and the agent with the following notation: “The insured is aware that certain insurers participating in this risk have not been approved to transact business in Florida nor have they been declared eligible as surplus lines insurers by the Office of Insurance Regulation of Florida. The placing of such insurance by a duly licensed surplus lines agent in Florida shall not be construed as approval of such insurer by the Office of Insurance Regulation of Florida. Consequently, the insured is aware that the insured has severely limited the assistance available under the insurance laws of Florida. The insured is further aware that he or she may be charged a reasonable per policy fee, as provided in s. 626.916(4), Florida Statutes, for each policy certified for export.” All other provisions of this code shall apply to such placement the same as if such risks were placed with an eligible surplus lines insurer.

(6) When any particular insurance risk subject to subsection (5) is eligible for placement with an unauthorized insurer and not more than 12.5 percent of the risk is so subject, the office may, at its discretion, permit the agent to obtain from the insured a signed statement as indicated in subsection (5). All other provisions of this code apply to such placement the same as if such risks were placed with an eligible surplus lines insurer.

History.—s. 357, ch. 59-205; s. 1, ch. 61-105; s. 3, ch. 63-86; s. 1, ch. 63-209; ss. 13, 35, ch. 69-106; s. 2, ch. 71-18; s. 2, ch. 81-318; ss. 302, 318, 807, ch. 82-243; s. 2, ch. 88-104; s. 31, ch. 88-166; ss. 166, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 30, ch. 92-146; s. 12, ch. 93-410; s. 300, ch. 97-102; ss. 2, 7, ch. 97-196; s. 68, ch. 98-199; s. 2, ch. 2001-213; s. 1018, ch. 2003-261; s. 10, ch. 2006-12.



626.9181 - Levy upon deposit.

626.9181 Levy upon deposit.—No judgment creditor or other claimant of a surplus lines insurer shall have the right to levy upon any of the assets or securities held in this state as a deposit under s. 626.918.

History.—s. 34, ch. 85-321; s. 207, ch. 90-363; s. 4, ch. 91-429.



626.919 - Withdrawal of eligibility; surplus lines insurer.

626.919 Withdrawal of eligibility; surplus lines insurer.—

(1) If at any time the office has reason to believe that any unauthorized insurer then on the list of eligible surplus lines insurers is insolvent or in unsound financial condition, or does not make reasonable prompt payment of just losses and claims in this state, or that it is no longer eligible under the conditions therefor provided in s. 626.918, it shall withdraw the eligibility of the insurer to insure surplus lines risks in this state.

(2) If the office finds that an insurer currently eligible as a surplus lines insurer has willfully violated the laws of this state or a rule of the commission, it may, in its discretion, withdraw the eligibility of the insurer to insure surplus lines risks in this state.

(3) The office shall promptly mail notice of all such withdrawals of eligibility to each surplus lines agent at his or her address of record with the department.

History.—s. 358, ch. 59-205; ss. 13, 35, ch. 69-106; s. 21, ch. 78-95; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; ss. 167, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 301, ch. 97-102; s. 1019, ch. 2003-261.



626.9201 - Notice of cancellation or nonrenewal.

626.9201 Notice of cancellation or nonrenewal.—

(1) An insurer issuing a policy providing coverage for property, casualty, surety, or marine insurance must give the first named insured at least 45 days’ advance written notice of nonrenewal. If the policy is not to be renewed, the written notice shall state the reasons as to why the policy is not to be renewed. This subsection does not apply:

(a) If the insurer has manifested its willingness to renew, and the offer is not rescinded prior to expiration of the policy; or

(b) If a notice of cancellation for nonpayment of premium is provided under subsection (2).

(2) An insurer issuing a policy providing coverage for property, casualty, surety, or marine insurance must give the named insured written notice of cancellation or termination other than nonrenewal at least 45 days before the effective date of the cancellation or termination, including in the written notice the reasons for the cancellation or termination, except that:

(a) If cancellation is for nonpayment of premium, at least 10 days’ written notice of cancellation accompanied by the reason for cancellation must be given. As used in this paragraph, the term “nonpayment of premium” means the failure of the named insured to discharge when due any of his or her obligations in connection with the payment of premiums on a policy or an installment of such a premium, whether the premium or installment is payable directly to the insurer or its agent or indirectly under any plan for financing premiums or extension of credit or the failure of the named insured to maintain membership in an organization if such membership is a condition precedent to insurance coverage. The term also includes the failure of a financial institution to honor the check of an applicant for insurance which was delivered to a licensed agent for payment of a premium, even if the agent previously delivered or transferred the premium to the insurer. If a correctly dishonored check represents payment of the initial premium, the contract and all contractual obligations are void ab initio unless the nonpayment is cured within the earlier of 5 days after actual notice by certified mail is received by the applicant or 15 days after notice is sent to the applicant by certified mail or registered mail, and, if the contract is void, any premium received by the insurer from a third party shall be refunded to that party in full; and

(b) If cancellation or termination occurs during the first 90 days during which the insurance is in force and if the insurance is canceled or terminated for reasons other than nonpayment, at least 20 days’ written notice of cancellation or termination accompanied by the reason for cancellation or termination must be given, except if there has been a material misstatement or misrepresentation or failure to comply with the underwriting requirements established by the insurer.

(3) If an insurer fails to provide the written notice as required under this section, the coverage provided to the named insured remains in effect until 45 days after the notice is given or until the effective date of replacement coverage obtained by the named insured, whichever occurs first. The premium for the coverage remains the same during any such extension period.

History.—ss. 168, 207, ch. 90-363; s. 4, ch. 91-429; s. 7, ch. 2007-90; s. 9, ch. 2012-151.



626.921 - Florida Surplus Lines Service Office.

626.921 Florida Surplus Lines Service Office.—

(1) There is hereby created a nonprofit association to be known as the Florida Surplus Lines Service Office. The Legislature hereby finds and declares that the establishment of a surplus lines self-regulating organization is necessary to establish a system that will permit better access by consumers to approved unauthorized insurers. Accordingly, the Legislature declares that this section shall be liberally construed and applied to promote its underlying purposes, which will protect consumers seeking insurance in this state, permit surplus lines insurance to be placed with approved surplus lines insurers, establish a self-regulating organization which will promote and permit orderly access to surplus lines insurance in this state, enhance the number and types of insurance products available to consumers in this state, provide a source of advice and counsel for the benefit of consumers, surplus lines agents, insurers, and government agencies concerning the operation of the surplus lines insurance market, and protect the revenues of this state.

(2) All surplus lines agents shall, as a condition of holding a license as a surplus lines agent in this state, be deemed to be members of this association and shall report to and file with the service office a copy of or information on each surplus lines insurance policy or document as provided in the plan of operation adopted under subsection (5). The service office shall immediately report the particulars of any unfiled policy to the department for enforcement of compliance with the Florida Surplus Lines Law.

(3) The association shall perform its functions under a plan of operation adopted under subsection (5). It shall exercise its powers through a board of governors established under subsection (4). The association shall be regulated by the office and is subject to the applicable provisions of this code and the rules of the commission and, with respect to surplus lines agents, rules of the department. The service office shall conduct the following activities provided in the plan of operation adopted under subsection (5):

(a) Receive, record, and review all surplus lines insurance policies or documents.

(b) Maintain records of the surplus lines policies reported to the service office and prepare monthly reports for the office in such form as the commission may prescribe.

(c) Prepare and deliver to each surplus lines agent quarterly reports of each surplus lines agent’s business in such form as the commission may prescribe, and collect and remit to the department the surplus lines tax as provided for in s. 626.932.

(d) Perform a reconciliation of the policies written in the nonadmitted market, as provided by nonadmitted insurers, with the policies reported to the service office by the surplus lines agents, and prepare and deliver to the office a report on the results of the reconciliation in such form as the commission may prescribe.

(e) Submit to the office for review and approval an annual budget for the operation of the service office.

(f) Collect from each surplus lines agent a service fee of up to 0.3 percent, as determined by the office, of the total gross premium of each surplus lines policy or document reported under this section, for the cost of operation of the service office. The service fee shall be paid by the insured.

(g) Employ and retain such personnel as are necessary to carry out the duties of the service office.

(h) Borrow money, as necessary, to effect the purposes of the service office.

(i) Enter into contracts, as necessary, to effect the purposes of the service office.

(j) Perform such other acts as will facilitate and encourage compliance with the surplus lines law of this state and rules adopted thereunder.

(k) Provide such other services as are incidental or related to the purposes of the service office.

(4) The association shall operate under the supervision of a board of governors consisting of:

(a) Five individuals nominated by the Florida Surplus Lines Association and appointed by the department from the regular membership of the Florida Surplus Lines Association.

(b) Two individuals appointed by the department, one from each of the two largest domestic agents’ associations, each of whom shall be licensed surplus lines agents.

(c) The Insurance Consumer Advocate.

(d) One individual appointed by the department, who shall be a risk manager for a large domestic commercial enterprise.

Each board member shall be appointed to serve beginning on the date designated by the plan of operation and shall serve at the pleasure of the department for a 3-year term, such term initially to be staggered by the plan of operation so that three appointments expire in 1 year, three appointments expire in 2 years, and three appointments expire in 3 years. Members may be reappointed for subsequent terms. The board of governors shall elect such officers as may be provided in the plan of operation.

(5)(a) The association shall submit to the office a plan of operation, and any amendments thereto, to provide operating procedures for the administration of the service office. The plan of operation and any amendments thereto shall become effective upon approval by order of the office. The association shall submit to the department an agent’s manual, and any amendments thereto, which shall provide administrative procedures that surplus lines insurance agents must follow with respect to their duties to the service office. The manual shall be prepared in cooperation with the department, and any changes, updates, or amendments shall be submitted to the department before distribution. The manual shall be approved by order of the department.

(b) If the association fails to submit a suitable plan of operation within 180 days following the effective date of this act, or if at any time thereafter the association fails to submit suitable amendments to the plan of operation, the office shall, after notice and hearing, adopt by order a plan of operation, or amendments to a plan of operation, and the commission shall adopt such rules as are necessary or advisable to effectuate the provisions of this section. Such rules shall continue in force until modified by the commission or superseded by a plan of operation submitted by the association and approved by order of the office.

(c) All surplus lines agents licensed in this state must comply with the plan of operation and the agent’s manual.

(6) The office shall, at such times deemed necessary, make or cause to be made an examination of the association. The costs of any such examination shall be paid by the association. During the course of such examination, the governors, officers, agents, employees, and members of the association may be examined under oath regarding the operation of the service office and shall make available all books, records, accounts, documents, and agreements pertaining thereto.

(7) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member or its agents or employees, agents or employees of the association, the commission, the office, members of the board of governors of the association, or the department or its representatives, for any action taken by them in the performance of their duties or responsibilities under this subsection. Such immunity does not apply to actions for breach of any contract or agreement pertaining to insurance, or any willful tort.

(8)(a) Information furnished to the department under s. 626.923 or contained in records subject to examination by the department under s. 626.930 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if disclosure would reveal information specific to a particular policy or policyholder. The exemption does not apply to any proceeding instituted by the department or office against an agent or insurer.

(b) Information furnished to the Florida Surplus Lines Service Office under the Surplus Lines Law is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution if disclosure would reveal information specific to a particular policy or policyholder. The Florida Surplus Lines Service Office may provide such information to the department in the furtherance of its duties and responsibilities. The exemption does not apply to any proceeding instituted by the department or office against an agent or insurer.

History.—s. 360, ch. 59-205; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 304, 318, 807, ch. 82-243; ss. 169, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 9, ch. 93-80; s. 377, ch. 96-406; s. 3, ch. 97-196; s. 1, ch. 2001-181; s. 3, ch. 2001-213; s. 1020, ch. 2003-261; s. 1, ch. 2006-188; s. 8, ch. 2007-199; s. 15, ch. 2016-132.



626.922 - Evidence of the insurance; changes; penalty.

626.922 Evidence of the insurance; changes; penalty.—

(1) Upon placing a surplus lines coverage, the surplus lines agent shall promptly issue and deliver to the insured evidence of the insurance consisting either of the policy as issued by the insurer or, if such policy is not then available, a certificate, cover note, or other confirmation of insurance. Such document shall be executed or countersigned by the surplus lines agent and shall show the description and location of the subject of the insurance; coverage, conditions, and term of the insurance; the premium and rate charged and taxes collected from the insured; and the name and address of the insured and insurer. If the direct risk is assumed by more than one insurer, the document shall state the name and address and proportion of the entire direct risk assumed by each insurer. A surplus lines agent may not delegate the duty to issue any such document to producing general lines agents without prior written authority from the surplus lines insurer. A general lines agent may issue any such document only if the agent has prior written authority from the surplus lines agent. The surplus lines agent must maintain copies of the authorization from the surplus lines insurer and the delegation to the producing general lines agent. The producing agent must maintain copies of the written delegation from the surplus lines agent and copies of any evidence of coverage or certificate of insurance which the producing agent issues or delivers. Any evidence of coverage issued by a producing agent pursuant to this section must include the name and address of the authorizing surplus lines agent.

(2) No surplus lines agent shall issue any such document, or purport to insure or represent that insurance will be or has been granted by any unauthorized insurer, unless he or she has prior written authority from the insurer for the insurance, or has received information from the insurer in the regular course of business that such insurance has been granted, or an insurance policy providing the insurance actually has been issued by the insurer and delivered to the insured.

(3) If after the issuance and delivery of any such document there is any change as to the identity of the insurers, or the proportion of the direct risk assumed by the insurer as stated in the original certificate, cover note, or confirmation, or in any other material respect as to the insurance coverage evidenced by such a document, the surplus lines agent shall promptly issue and deliver to the insured a substitute certificate, cover note, or confirmation, or an endorsement for the original such document, accurately showing the current status of the coverage and the insurers responsible thereunder. No such change shall result in a coverage or insurance contract which would be in violation of this Surplus Lines Law if originally issued on such basis.

(4) A copy of the policy or cover note or confirmation of insurance shall be delivered to the insured within 60 days after the effectuation of coverage.

(5) Any surplus lines agent who knowingly or negligently issues a false certificate, cover note, or confirmation of insurance, or false endorsement therefor, or who fails promptly to notify the insured of any material change with respect to such insurance by delivery to the insured of a substitute certificate, cover note, or confirmation, or endorsement as provided in subsection (3), shall, upon conviction, be subject to the penalties provided by s. 624.15 or to any greater applicable penalty otherwise provided by law.

History.—s. 361, ch. 59-205; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; ss. 170, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 302, ch. 97-102; s. 69, ch. 98-199.



626.923 - Filing copy of policy or certificate.

626.923 Filing copy of policy or certificate.—A surplus lines agent shall, within 30 days after the date of a request by the department or the Florida Surplus Lines Service Office, furnish an exact copy of any and all requested policies, including applications, certificates, cover notes, or other forms of confirmation of insurance coverage or any substitutions thereof or endorsements thereto. The department or the Florida Surplus Lines Service Office may also request and the agent shall furnish, within 30 days after the date of the request, the agent’s memorandum as to the substance of any change represented by a substitute certificate, cover note, other form of confirmation of insurance coverage, or endorsement as compared with the coverage as originally placed or issued.

History.—s. 362, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 71-18; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; s. 18, ch. 89-360; ss. 171, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 4, ch. 2001-213.



626.924 - Information required on contract.

626.924 Information required on contract.—

(1) Each surplus lines agent through whom a surplus lines coverage is procured shall write or print on the outside of the policy and on any certificate, cover note, or other confirmation of the insurance his or her name, address, and identification number and the name and address of the producing agent through whom the business originated and shall have stamped or written upon the first page of the policy or the certificate, cover note, or confirmation of insurance the words: THIS INSURANCE IS ISSUED PURSUANT TO THE FLORIDA SURPLUS LINES LAW. PERSONS INSURED BY SURPLUS LINES CARRIERS DO NOT HAVE THE PROTECTION OF THE FLORIDA INSURANCE GUARANTY ACT TO THE EXTENT OF ANY RIGHT OF RECOVERY FOR THE OBLIGATION OF AN INSOLVENT UNLICENSED INSURER.

(2) Surplus lines policies issued on or after October 1, 2009, shall have stamped or printed on the face of the policy in at least 14-point, boldface type, the following statement: SURPLUS LINES INSURERS’ POLICY RATES AND FORMS ARE NOT APPROVED BY ANY FLORIDA REGULATORY AGENCY.

History.—s. 363, ch. 59-205; s. 5, ch. 63-86; s. 2, ch. 81-318; ss. 305, 318, 807, ch. 82-243; ss. 172, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 303, ch. 97-102; s. 2, ch. 2009-166.



626.925 - Surplus lines insurance valid.

626.925 Surplus lines insurance valid.—Insurance contracts procured as surplus lines coverages from unauthorized insurers in accordance with this law shall be fully valid and enforceable as to all parties and shall be given acceptance and recognition in all matters and respects to the same effect and extent as like contracts issued by authorized insurers.

History.—s. 364, ch. 59-205; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.926 - Liability of insurer as to losses and unearned premiums.

626.926 Liability of insurer as to losses and unearned premiums.—

(1) If an unauthorized insurer or a person authorized by it has bound the risk as to a surplus lines coverage placed under this Surplus Lines Law, and if the premium therefor has been received by the surplus lines agent or originating agent who placed such insurance, then in all questions thereafter arising under the coverage as between the insurer and the insured, the insurer shall be deemed to have received the premium due to it for such coverage; and the insurer shall be liable to the insured as to losses covered by such insurance, and for unearned premiums which may become payable to the insured upon cancellation of such insurance, whether or not in fact the surplus lines agent is indebted to the insurer with respect to such insurance or for any other cause.

(2) Each unauthorized insurer assuming a surplus lines direct risk under this Surplus Lines Law shall be deemed thereby to have subjected itself to the terms of this section.

History.—s. 365, ch. 59-205; s. 2, ch. 81-318; ss. 306, 318, 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.927 - Licensing of surplus lines agent.

626.927 Licensing of surplus lines agent.—

(1) Any individual while licensed and appointed as a resident general lines agent as to property, casualty, and surety insurances, and who is deemed by the department to have had sufficient experience in the insurance business to be competent for the purpose, and who, within the 4 years immediately preceding the date the application was submitted, has a minimum of 1 year’s experience working for a licensed surplus lines agent or who has successfully completed 60 class hours in surplus and excess lines in a course approved by the department, may be licensed as a surplus lines agent, upon taking and successfully passing a written examination as to surplus lines, as given by the department.

(2) Any individual while licensed and appointed as a managing general agent as defined in s. 626.015, or service representative as defined in s. 626.015, and who otherwise possesses all of the other qualifications of a general lines agent under this code, and who has a minimum of 1 year’s experience working for a licensed surplus lines agent or who has successfully completed 60 class hours in surplus and excess lines in a course approved by the department, may, upon taking and successfully passing a written examination as to surplus lines, as given by the department, be licensed as a surplus lines agent solely for the purpose of placing with surplus lines insurers property, marine, casualty, or surety coverages originated by general lines agents; except that no examination as for a general lines agent’s license shall be required of any managing general agent or service representative who held a Florida surplus lines agent’s license as of January 1, 1959.

(3) Application for the license shall be made to the department on forms as designated and furnished by it.

(4) License and appointment fees in the amount specified in s. 624.501 shall be paid to the department in advance. The license and appointment of a surplus lines agent continue in force until suspended, revoked, or otherwise terminated. The appointment of a surplus lines agent continues in force until suspended, revoked, or terminated, but is subject to biennial renewal or continuation by the licensee in accordance with procedures prescribed in s. 626.381 for agents in general.

(5) Examinations as to surplus lines, as required under subsections (1) and (2), are subject to the provisions of part I as applicable to applicants for licenses in general.

(6) An individual who has been licensed by the department as a surplus lines agent as provided in this section may be subsequently appointed without additional written examination if his or her application for appointment is filed with the department within 48 months after the date of cancellation or expiration of the prior appointment. The department may require an individual to take and successfully pass an examination as for original issuance of license as a condition precedent to the reinstatement or continuation of the licensee’s current license or reinstatement or continuation of the licensee’s appointment.

History.—s. 366, ch. 59-205; s. 6, ch. 63-86; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 307, 318, 807, ch. 82-243; ss. 173, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 304, ch. 97-102; s. 71, ch. 98-199; s. 20, ch. 2001-142; s. 40, ch. 2002-206; s. 48, ch. 2012-209.



626.9271 - Temporary license; death, disability, absence of surplus lines agent.

626.9271 Temporary license; death, disability, absence of surplus lines agent.—

(1) The department may, in its discretion, issue a temporary license and appointment as a surplus lines agent to a licensed surplus lines agent’s employee, family member, business associate, or personal representative for the purpose of continuing or winding up the business affairs of the surplus lines agent or agency, subject to the following conditions:

(a) The surplus lines agent being replaced must have died or become unable to perform his or her duties as agent because of military service or illness or other physical or mental disability.

(b) There must be no other person connected with the surplus lines agent’s business who is licensed as a surplus lines agent.

(c) The proposed temporary licensee must be qualified for a regular surplus lines agent’s license under this code except as to residence, examination, education, or experience.

(d) Application for the temporary license and appointment must be made by the applicant upon statements and affidavit filed with the department on forms as prescribed and furnished by it.

(e) The temporary license and appointment shall be issued and be valid for a period of not over 4 months, and may not be renewed to the holder of the temporary license or to any other person for or on behalf of the surplus lines agent or agency.

(2) The applicant for a temporary license and appointment shall pay to the department, prior to the issuance thereof, the applicable license and appointment fees specified in s. 624.501.

(3) The holder of a temporary license may be granted a regular surplus lines agent’s license upon passing an examination as required by s. 626.927.

(4) Except as in this section expressly provided, the holder of a temporary license shall be subject to the same requirements and responsibilities as apply under this code to agents regularly licensed.

History.—ss. 308, 807, ch. 82-243; ss. 174, 205, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 305, ch. 97-102; s. 72, ch. 98-199.



626.9272 - Licensing of nonresident surplus lines agents.

626.9272 Licensing of nonresident surplus lines agents.—

(1) The department may, upon written application and the payment of the fees specified in s. 624.501, issue a nonresident surplus lines agent license to a nonresident individual licensed in his or her home state as a resident general lines and a resident surplus lines agent and otherwise qualified under the laws of this state if, under the laws of the individual’s home state, residents of this state may be licensed in a similar manner as a nonresident surplus lines agent in that state.

(2) The department may not issue a license unless the applicant satisfies the same licensing requirements under s. 626.927 as required of a resident surplus lines agent, excluding the required experience or coursework and examination. The department may refuse to issue such license or appointment when it has reason to believe that any of the grounds exist for denial, suspension, or revocation of a license as set forth in ss. 626.611 and 626.621.

(3) The authority of a nonresident license is limited to the specific lines of authority granted in the license issued by the agent’s home state and the lines authorized under the nonresident license by this state.

(4) Any individual who holds a nonresident agent’s license, upon becoming a resident of this state, may, for a period not to exceed 90 days, operate under the nonresident license and appointment, but must become licensed as a resident agent within that time to continue transacting business in this state after the 90-day period.

(5) Except as provided in this section, nonresident surplus lines agents are subject to the requirements that apply to resident surplus lines agents in this state, including ss. 626.913-626.937.

(6) If available, the department shall verify a nonresident applicant’s licensing status through the producer database maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries.

History.—s. 10, ch. 2004-374; s. 26, ch. 2014-123.



626.929 - Origination, acceptance, placement of surplus lines business.

626.929 Origination, acceptance, placement of surplus lines business.—

(1) A general lines agent while licensed and appointed as a surplus lines agent under this part may originate surplus lines business and may accept surplus lines business from any other originating Florida-licensed general lines agent appointed and licensed as to the kinds of insurance involved and may compensate such agent therefor.

(2) A managing general agent while licensed and appointed as a surplus lines agent under this part may accept and place solely such surplus lines business as is originated by a Florida-licensed general lines agent appointed and licensed as to the kinds of insurance involved and may compensate such agent therefor.

(3) No such general lines agent shall knowingly misrepresent to the surplus lines agent any material fact involved in any such insurance or in the eligibility thereof for placement with a surplus lines insurer.

History.—s. 368, ch. 59-205; s. 2, ch. 81-318; ss. 310, 318, 807, ch. 82-243; s. 43, ch. 82-386; ss. 176, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 73, ch. 98-199; s. 11, ch. 2004-374.



626.9295 - Corporations, liability of agent.

626.9295 Corporations, liability of agent.—Any surplus lines insurance agent who is an officer, director, stockholder, or employee of an incorporated surplus lines insurance agency shall remain personally and fully liable and accountable for any wrongful acts, misconduct, or violations of any provisions of this code committed by such licensee or by any person under his or her direct supervision and control while acting on behalf of the corporation.

History.—ss. 312, 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 306, ch. 97-102.



626.930 - Records of surplus lines agent.

626.930 Records of surplus lines agent.—

(1) Each surplus lines agent shall keep in his or her office in this state, or in the agent’s state of residence for a nonresident who does not have an office in this state, a full and true record for a period of 5 years of each surplus lines contract, including applications and all certificates, cover notes, and other forms of confirmation of insurance coverage and any substitutions thereof or endorsements thereto relative to said contract procured by the agent and showing such of the following items as may be applicable:

(a) Amount of the insurance and perils insured against;

(b) Brief general description of property insured and where located;

(c) Gross premium charged;

(d) Return premium paid, if any;

(e) Rate of premium charged upon the several items of property;

(f) Effective date of the contract, and the terms thereof;

(g) Name and post office address of the insured;

(h) Name and home-office address of the insurer;

(i) Amount collected from the insured; and

(j) Other information as may be required by the department.

(2) The record shall at all times be open to examination by the department or the Florida Surplus Lines Service Office without notice and shall be so kept available and open for 5 years next following expiration or cancellation of the contract.

(3) Each surplus lines agent shall maintain all surplus lines business records in his or her general lines agency office, if licensed as a general lines agent, or in his or her managing general agency office, if licensed as a managing general agent or the full-time salaried employee of such general agent.

History.—s. 369, ch. 59-205; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 311, 318, 807, ch. 82-243; s. 19, ch. 89-360; ss. 177, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 307, ch. 97-102; s. 5, ch. 2001-213; s. 12, ch. 2004-374.



626.931 - Agent affidavit and insurer reporting requirements.

626.931 Agent affidavit and insurer reporting requirements.—

(1) Each surplus lines agent that has transacted business during a calendar quarter shall on or before the 45th day following the calendar quarter file with the Florida Surplus Lines Service Office an affidavit, on forms as prescribed and furnished by the Florida Surplus Lines Service Office, stating that all surplus lines insurance transacted by him or her during such calendar quarter has been submitted to the Florida Surplus Lines Service Office as required.

(2) The affidavit of the surplus lines agent shall include efforts made to place coverages with authorized insurers and the results thereof.

(3) Each foreign insurer accepting premiums shall, on or before the end of the month following each calendar quarter, file with the Florida Surplus Lines Service Office a verified report of all surplus lines insurance transacted by such insurer for insurance risks located in this state during such calendar quarter.

(4) Each alien insurer accepting premiums shall, on or before June 30 of each year, file with the Florida Surplus Lines Service Office a verified report of all surplus lines insurance transacted by such insurer for insurance risks located in this state during the preceding calendar year.

(5) The department may waive the filing requirements described in subsections (3) and (4).

(6) Each insurer’s report and supporting information shall be in a computer-readable format as determined by the Florida Surplus Lines Service Office or shall be submitted on forms prescribed by the Florida Surplus Lines Service Office and shall show for each applicable agent:

(a) A listing of all policies, certificates, cover notes, or other forms of confirmation of insurance coverage or any substitutions thereof or endorsements thereto and the identifying number; and

(b) Any additional information required by the department or Florida Surplus Lines Service Office.

History.—s. 370, ch. 59-205; s. 7, ch. 63-86; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 313, 318, 807, ch. 82-243; s. 20, ch. 89-360; ss. 205, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 31, ch. 92-146; s. 308, ch. 97-102; s. 4, ch. 97-196; s. 6, ch. 2001-213; s. 1021, ch. 2003-261; s. 1, ch. 2011-46; s. 16, ch. 2016-132.



626.932 - Surplus lines tax.

626.932 Surplus lines tax.—

(1) The premiums charged for surplus lines coverages are subject to a premium receipts tax of 5 percent of all gross premiums charged for such insurance. The surplus lines agent shall collect from the insured the amount of the tax at the time of the delivery of the cover note, certificate of insurance, policy, or other initial confirmation of insurance, in addition to the full amount of the gross premium charged by the insurer for the insurance. The surplus lines agent is prohibited from absorbing such tax or, as an inducement for insurance or for any other reason, rebating all or any part of such tax or of his or her commission.

(2)(a) The surplus lines agent shall make payable to the department the tax related to each calendar quarter’s business as reported to the Florida Surplus Lines Service Office, and remit the tax to the Florida Surplus Lines Service Office at the same time as provided for the filing of the quarterly affidavit, under s. 626.931. The Florida Surplus Lines Service Office shall forward to the department the taxes and any interest collected pursuant to paragraph (b), within 10 days of receipt.

(b) The agent shall pay interest on the amount of any delinquent tax due, at the rate of 9 percent per year, compounded annually, beginning the day the amount becomes delinquent.

(3) If a surplus lines policy covers risks or exposures only partially in this state and the state is the home state as defined in the federal Nonadmitted and Reinsurance Reform Act of 2010 (NRRA), the tax payable shall be computed on the gross premium. The tax must not exceed the tax rate where the risk or exposure is located.

(4) This section does not apply as to insurance of, or with respect to, vessels, cargo, or aircraft written under s. 626.917, or as to insurance of risks of the state government or its agencies, or of any county or municipality or of any agency thereof.

(5) The department shall deposit 8.8 percent of all taxes collected under this section into the Insurance Regulatory Trust Fund. Ninety-one and two-tenths percent of all taxes collected under this section shall be deposited into the General Revenue Fund.

(6) For the purposes of this section, the term “premium” means the consideration for insurance by whatever name called and includes any assessment, or any membership, policy, survey, inspection, service, or similar fee or charge in consideration for an insurance contract, which items are deemed to be a part of the premium. The per-policy fee authorized by s. 626.916(4) is specifically included within the meaning of the term “premium.” However, the service fee imposed pursuant to s. 626.9325 is excluded from the meaning of the term “premium.”

History.—s. 371, ch. 59-205; s. 15, ch. 65-269; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; s. 46, ch. 90-132; ss. 178, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 32, ch. 92-146; s. 309, ch. 97-102; s. 5, ch. 97-196; s. 7, ch. 2001-213; s. 1022, ch. 2003-261; s. 8, ch. 2003-395; s. 4, ch. 2008-132; ss. 7, 9, ch. 2009-70; s. 2, ch. 2011-46; ss. 2, 4, ch. 2014-60.



626.9325 - Service fee.

626.9325 Service fee.—

(1) The premiums charged for surplus lines insurance are subject to a service fee as provided in s. 626.921(3)(f). The surplus lines agent shall collect from the insured the amount of the fee at the time of the delivery of the policy, or other initial confirmation of insurance, in addition to the full amount of the gross premium charged by the insurer for the insurance. The surplus lines agent is prohibited from absorbing such fee or, as an inducement for insurance or for any other reason, rebating all or any part of such fee or of his or her commission.

(2)(a) The surplus lines agent shall pay on or before the 45th day following each calendar quarter to the Florida Surplus Lines Service Office the fees related to all policies reported during the previous calendar quarter in accordance with the plan of operation of the Florida Surplus Lines Service Office.

(b) The agent shall pay interest on the amount of any delinquent fees due, at the rate of 9 percent per year, compounded annually, beginning the day the amount becomes delinquent.

(3) If a surplus lines policy covers risks or exposures only partially in this state and the state is the home state as defined in the federal Nonadmitted and Reinsurance Reform Act of 2010 (NRRA), the fee payable shall be computed on the gross premium.

(4) This section does not apply as to insurance of risks of the state government or its agencies, or of any county or municipality or of any agency thereof.

(5) The association shall use the fees to fund the cost of operations of the Florida Surplus Lines Service Office.

(6) For the purposes of this section, the term “premium” means the consideration for insurance by whatever name called and includes any assessment, or any membership, policy, survey, inspection, service, or similar fee or charge in consideration for an insurance contract, which items are deemed to be a part of the premium. The per-policy fee authorized by s. 626.916(4) is specifically included within the meaning of the term “premium.”

History.—s. 6, ch. 97-196; s. 42, ch. 99-7; s. 3, ch. 2011-46.



626.933 - Collection of tax and service fee.

626.933 Collection of tax and service fee.—If the tax or service fee payable by a surplus lines agent under the Surplus Lines Law is not so paid within the time prescribed, it shall be recoverable in a suit brought by the department against the surplus lines agent. The department may authorize the Florida Surplus Lines Service Office to file suit on its behalf. All costs and expenses incurred in a suit brought by the office which are not recoverable from the agent or surety shall be borne by the office.

History.—s. 372, ch. 59-205; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 8, ch. 2001-213; s. 13, ch. 2004-374; s. 50, ch. 2012-209.



626.934 - Accounting for funds; contingent commissions.

626.934 Accounting for funds; contingent commissions.—The following sections also apply as to surplus lines agents:

(1) Section 626.561.

(2) Section 626.581.

(3) Section 626.591.

History.—s. 373, ch. 59-205; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.935 - Suspension, revocation, or refusal of surplus lines agent’s license.

626.935 Suspension, revocation, or refusal of surplus lines agent’s license.—

(1) The department shall deny an application for, suspend, revoke, or refuse to renew the appointment of a surplus lines agent and all other licenses and appointments held by the licensee under this code, on any of the following grounds:

(a) Removal of the licensee’s office from the licensee’s state of residence.

(b) Removal of the accounts and records of his or her surplus lines business from this state or the licensee’s state of residence during the period when such accounts and records are required to be maintained under s. 626.930.

(c) Closure of the licensee’s office for more than 30 consecutive days.

(d) Failure to make and file his or her affidavit or reports when due as required by s. 626.931.

(e) Failure to pay the tax or service fee on surplus lines premiums, as provided in the Surplus Lines Law.

(f) Suspension, revocation, or refusal to renew or continue the license or appointment as a general lines agent, service representative, or managing general agent.

(g) Lack of qualifications as for an original surplus lines agent’s license.

(h) Violation of this Surplus Lines Law.

(i) For any other applicable cause for which the license of a general lines agent could be suspended, revoked, or refused under s. 626.611 or s. 626.621.

(2) The department may, in its discretion, deny an application for, suspend, revoke, or refuse to renew the license or appointment of any surplus lines agent upon any applicable ground for which a general lines agent’s license could be suspended, revoked, or refused under s. 626.621.

(3) In the suspension or revocation of, or the refusal to issue or renew, the license or appointment of a surplus lines agent, the department shall follow the same procedures, as applicable, as provided for suspension, revocation, or refusal of licenses of general lines agents, but subject to s. 626.936 as to failure to file a quarterly report or pay the tax.

(4) The following sections also apply, to the extent so applicable, as to surplus lines agents:

(a) Section 626.641.

(b) Section 626.651.

(c) Section 626.661.

(d) Section 626.681.

(e) Section 626.691.

History.—s. 374, ch. 59-205; ss. 13, 35, ch. 69-106; s. 21, ch. 78-95; s. 2, ch. 81-318; ss. 314, 318, 807, ch. 82-243; ss. 179, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 310, ch. 97-102; s. 74, ch. 98-199; s. 9, ch. 2001-213; ss. 14, 45, ch. 2004-374; s. 139, ch. 2007-5; s. 51, ch. 2012-209.



626.936 - Failure to file reports or pay tax or service fee; administrative penalty.

626.936 Failure to file reports or pay tax or service fee; administrative penalty.—

(1) Any licensed surplus lines agent who neglects to file a report or an affidavit in the form and within the time required or provided for in the Surplus Lines Law may be fined up to $50 per day for each day the neglect continues, beginning the day after the report or affidavit was due until the date the report or affidavit is received. All sums collected under this section shall be deposited into the Insurance Regulatory Trust Fund.

(2) Any licensed surplus lines agent who neglects to pay the taxes or service fees as required under the Surplus Lines Law and within the time required may be fined up to $500 per day for each day the failure to pay continues, beginning the day after the tax or service fees were due. The agent shall pay interest on the amount of any delinquent tax due, at the rate of 9 percent per year, compounded annually, beginning the day the amount becomes delinquent. The department shall deposit all sums collected under this section into the Insurance Regulatory Trust Fund.

History.—s. 375, ch. 59-205; ss. 13, 35, ch. 69-106; s. 21, ch. 78-95; s. 2, ch. 81-318; ss. 315, 318, 807, ch. 82-243; s. 21, ch. 89-360; ss. 180, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 33, ch. 92-146; s. 10, ch. 2001-213; s. 1023, ch. 2003-261.



626.9361 - Failure to file report; administrative penalty.

626.9361 Failure to file report; administrative penalty.—Any eligible surplus lines insurer who fails to file a report in the form and within the time required or provided for in the Surplus Lines Law may be fined up to $500 per day for each day such failure continues, beginning the day after the report was due, until the date the report is received. Failure to file a report may also result in withdrawal of eligibility as a surplus lines insurer in this state. All sums collected by the department under this section shall be deposited into the Insurance Regulatory Trust Fund.

History.—s. 34, ch. 92-146; s. 11, ch. 2001-213; s. 1024, ch. 2003-261.



626.9362 - Cooperative reciprocal agreement authorized for collection and allocation of certain nonadmitted insurance taxes.

626.9362 Cooperative reciprocal agreement authorized for collection and allocation of certain nonadmitted insurance taxes.—

(1) The Department of Financial Services and the Office of Insurance Regulation may enter into a cooperative reciprocal agreement with another state or group of states for the purpose of, but not limited to, the collection and allocation of nonadmitted insurance taxes for multistate risks pursuant to the federal Nonadmitted and Reinsurance Reform Act of 2010 (NRRA) which was incorporated into the Dodd–Frank Wall Street Reform and Consumer Protection Act, Pub. L. No. 111-203, July 21, 2010.

(2) The terms of the agreement may include, but are not limited to, the following:

(a) Creating a clearinghouse for the purpose of facilitating the receipt and disbursement of nonadmitted insurance taxes.

(b) Specifying requirements and time periods for reporting.

(c) Determining methods for the collection and forwarding of nonadmitted insurance taxes to another state.

(d) Specifying a premium tax allocation formula for multistate risk nonadmitted insurance.

(e) Providing for audits and the exchange of information.

(f) Facilitating the administration of the cooperative reciprocal agreement in a reasonable manner.

(g) Providing for the collection of a service fee to fund the operations and activities of the clearinghouse which shall not exceed 0.3 percent of the gross premium on transactions processed by the clearinghouse.

(3) The Florida Surplus Lines Service Office must implement any cooperative reciprocal agreement entered into by the Department of Financial Services and the Office of Insurance Regulation under this section and has the authority to collect the total tax imposed on a multistate risk nonadmitted insurance premium.

(4) The department and the Office of Insurance Regulation may adopt rules for the administration and enforcement of a cooperative reciprocal agreement entered into with another state or group of states under this section.

(5) Notwithstanding any other provision of law to the contrary, this section and any cooperative reciprocal agreement entered into with another state or group of states under this section control the collection and allocation of nonadmitted insurance taxes for multistate risks.

(6) The Legislature may, at its discretion, review any cooperative reciprocal agreement entered into by the Chief Financial Officer and the office with another state or group of states. If the Legislature determines that the cooperative reciprocal agreement is not in the best interest of the state, the Legislature shall instruct the Chief Financial Officer and the office to withdraw from the cooperative reciprocal agreement, pursuant to any notice provisions required by any such agreement.

History.—s. 4, ch. 2011-46; s. 104, ch. 2013-15.



626.937 - Actions against insurer; service of process.

626.937 Actions against insurer; service of process.—

(1) An unauthorized insurer may be sued upon any cause of action arising in this state under any surplus lines insurance contract issued by it or any certificate, cover note, or other confirmation of such insurance issued by the surplus lines agent, pursuant to the same procedure as is provided in s. 624.423 as to authorized insurers.

(2) The unauthorized insurer accepting the risk or issuing the policy shall be deemed thereby to have authorized service of process against it in the manner and to the effect as provided in this section, and to have appointed the Chief Financial Officer as its agent for service of process issuing upon any cause of action arising in this state under any such policy, contract, or insurance.

(3) Each unauthorized insurer requesting eligibility pursuant to s. 626.918 shall file with the department its appointment of the Chief Financial Officer, on a form as furnished by the department, as its attorney to receive service of all legal process issued against it in any civil action or proceeding in this state, and agreeing that process so served shall be valid and binding upon the insurer. The appointment shall be irrevocable, shall bind the insurer and any successor in interest as to the assets or liabilities of the insurer, and shall remain in effect as long as there is outstanding in this state any obligation or liability of the insurer resulting from its insurance transactions therein.

(4) At the time of such appointment of the Chief Financial Officer as its process agent, the insurer shall file with the department designation of the name and address of the person to whom process against it served upon the Chief Financial Officer is to be forwarded. The insurer may change the designation at any time by a new filing.

(5) This section shall be cumulative to any other methods which may be provided by law for service of process upon the insurer.

History.—s. 376, ch. 59-205; s. 8, ch. 63-86; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 318, 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 311, ch. 97-102; s. 1025, ch. 2003-261.



626.9371 - Payment of premiums and claims.

626.9371 Payment of premiums and claims.—

(1) The premiums for surplus lines insurance contracts issued on or after October 1, 2009, in this state or covering risks located in this state shall be paid in cash consisting of coins, currency, checks, or money orders or by using a debit card, credit card, automatic electronic funds transfer, or payroll deduction plan.

(2) All payments of claims made in this state under any contract of surplus lines insurance issued on or after October 1, 2009, shall be made:

(a) In cash consisting of coins, currency, checks, drafts, or money orders and, if made by check or draft, shall be in such form as will comply with the standards for cash items adopted by the Federal Reserve System to facilitate the sorting, routing, and mechanized processing of such items; or

(b) By debit card or any other form of electronic transfer if authorized in writing by the recipient or the recipient’s representative. Any fees or costs to be charged against the recipient must be disclosed in writing to the recipient or the recipient’s representative at the time of written authorization. However, the written authorization requirement may be waived by the recipient or the recipient’s representative if the insurer verifies the identity of the insured or the insured’s recipient and does not charge a fee for the transaction. If the funds are misdirected, the insurer remains liable for the payment of the claim.

History.—s. 3, ch. 2009-166.



626.9372 - Disclosure statement of certain information required; liability claims.

626.9372 Disclosure statement of certain information required; liability claims.—

(1) Each insurer that provides or may provide liability insurance coverage to pay all or a portion of any claim that might be made under surplus lines policies issued on or after October 1, 2009, shall provide, within 60 days after the written request of the claimant, a statement of a corporate officer or the insurer’s claims manager or superintendent setting forth the following information with regard to each known policy of insurance, including excess or umbrella insurance:

(a) The name of the insurer.

(b) The name of each insured.

(c) The limits of the liability coverage.

(d) A statement of any policy or coverage defense that such insurer reasonably believes is available to such insurer at the time of filing such statement.

(e) A copy of the policy.

In addition, the insured, or her or his insurance agent, upon written request of the claimant or the claimant’s attorney, shall disclose the name and coverage of each known insurer to the claimant and forward such request for information as required by this subsection to all affected insurers. The insurer shall supply the information required in this subsection to the claimant within 60 days after receipt of such request.

(2) The statement required by subsection (1) must be amended within 60 days after the date of discovery of facts necessitating an amendment to such statement.

History.—s. 4, ch. 2009-166.



626.9373 - Attorney’s fees.

626.9373 Attorney’s fees.—

(1) Upon the rendition of a judgment or decree by any court of this state against a surplus lines insurer in favor of any named or omnibus insured or the named beneficiary under a policy or contract executed by the insurer on or after the effective date of this act, the trial court or, if the insured or beneficiary prevails on appeal, the appellate court, shall adjudge or decree against the insurer in favor of the insured or beneficiary a reasonable sum as fees or compensation for the insured’s or beneficiary’s attorney prosecuting the lawsuit for which recovery is awarded.

(2) If awarded, attorney’s fees or compensation shall be included in the judgment or decree rendered in the case.

History.—s. 5, ch. 2009-166.



626.9374 - Liability of insureds; deductible and coinsurance.

626.9374 Liability of insureds; deductible and coinsurance.—

(1) Any surplus lines, personal lines residential property insurance policy issued on or after October 1, 2009, containing a separate hurricane or wind deductible must on its face include in at least 14-point, boldface type the following statement: THIS POLICY CONTAINS A SEPARATE DEDUCTIBLE FOR HURRICANE OR WIND LOSSES, WHICH MAY RESULT IN HIGH OUT-OF-POCKET EXPENSES TO YOU.

(2) A surplus lines, personal lines residential property insurance policy issued on or after October 1, 2009, containing a coinsurance provision applicable to hurricane or wind losses must on its face include in at least 14-point, boldface type the following statement: THIS POLICY CONTAINS A CO-PAY PROVISION THAT MAY RESULT IN HIGH OUT-OF-POCKET EXPENSES TO YOU.

History.—s. 6, ch. 2009-166.



626.938 - Report and tax of independently procured coverages.

626.938 Report and tax of independently procured coverages.—

(1) Every insured who in this state procures or causes to be procured or continues or renews insurance from another state or country with an unauthorized foreign or alien insurer legitimately licensed in that jurisdiction, or any self-insurer who in this state so procures or continues excess loss, catastrophe, or other insurance, upon a subject of insurance resident, located, or to be performed within this state, other than insurance procured through a surplus lines agent pursuant to the Surplus Lines Law of this state or exempted from tax under s. 626.932(4), shall, within 30 days after the date such insurance was so procured, continued, or renewed, file a report of the same with the Florida Surplus Lines Service Office in writing and upon forms designated by the Florida Surplus Lines Service Office and furnished to such an insured upon request, or in a computer readable format as determined by the Florida Surplus Lines Service Office. The report shall show the name and address of the insured or insureds, the name and address of the insurer, the subject of the insurance, a general description of the coverage, the amount of premium currently charged therefor, and such additional pertinent information as is reasonably requested by the Florida Surplus Lines Service Office.

(2) Any insurance on a risk located in this state in an unauthorized insurer legitimately licensed in another state or country procured through solicitations, negotiations, or an application occurring or made outside this state shall be deemed to be insurance procured, continued, or renewed in this state within the intent of subsection (1).

(3) For the general support of the government of this state, there is levied upon the obligation, chose in action, or right represented by the premium charged for such insurance a tax at the rate of 5 percent of the gross amount of such premium and a 0.3 percent service fee pursuant to s. 626.9325. If the policy covers risks or exposures only partially in this state and this state is the home state as defined by the federal Nonadmitted and Reinsurance Reform Act of 2010 (NRRA), the tax and service fee payable shall be computed on the gross premium. The tax must not exceed the tax rate where the risk or exposure is located. The insured shall withhold the amount of the tax and service fee from the amount of premium charged by and otherwise payable to the insurer for such insurance. On or before the 45th day following each calendar quarter after the insurance is procured, continued, or renewed, the insured shall make payable to the department the amount of the tax and make payable to the Florida Surplus Lines Service Office the amount of the service fee. The insured shall remit the tax and the service fee to the Florida Surplus Lines Service Office. The Florida Surplus Lines Service Office shall forward to the department the taxes, and any interest collected pursuant to subsection (5), within 10 days after receipt.

(4) If the insured fails to withhold from the premium the amount of tax and the service fee herein levied, the insured shall be liable for the amount thereof and shall pay that amount to the Florida Surplus Lines Service Office within the time stated in subsection (3).

(5) The tax imposed hereunder, if delinquent, shall bear interest at the rate of 6 percent per year, compounded annually.

(6) The tax shall be collectible from the insured by civil action brought by the department or by distraint.

(7) The department shall deposit 8.8 percent of all taxes and interest collected under this section into the Insurance Regulatory Trust Fund. Ninety-one and two-tenths percent of all taxes and interest collected under this section shall be deposited into the General Revenue Fund.

(8) This section does not abrogate or modify, and shall not be construed or deemed to abrogate or modify, any provision of s. 626.901, s. 626.902, s. 626.903, or any other provision of this code.

(9) This section does not authorize independent procurement of workers’ compensation insurance, life insurance, or health insurance.

(10) Each report and supporting information shall be in a computer-readable format as determined by the Florida Surplus Lines Service Office or shall be submitted on forms prescribed by the Florida Surplus Lines Service Office.

History.—s. 377, ch. 59-205; s. 9, ch. 63-86; s. 16, ch. 65-269; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 316, 318, 807, ch. 82-243; s. 47, ch. 90-132; ss. 181, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 35, ch. 92-146; s. 12, ch. 2001-213; s. 1026, ch. 2003-261; s. 9, ch. 2003-395; s. 9, ch. 2006-305; s. 5, ch. 2008-132; ss. 8, 9, ch. 2009-70; s. 5, ch. 2011-46; ss. 3, 4, ch. 2014-60.



626.939 - Records produced on order.

626.939 Records produced on order.—

(1) Every person by or as to whom insurance is procured or placed in an unauthorized insurer, upon the order of the department, shall produce for examination by the department, or by the authorized representative of the department, all policies and other documents evidencing the insurance and shall disclose to the department the amount of gross premiums paid or agreed to be paid for the insurance. For each refusal to obey such order, such person, upon conviction thereof, shall be liable to a fine of not more than $500.

(2) This section does not apply to life insurance or health insurance.

History.—s. 378, ch. 59-205; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 317, 318, 807, ch. 82-243; ss. 182, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 36, ch. 92-146; s. 23, ch. 99-3.






Part IX - UNFAIR INSURANCE TRADE PRACTICES (ss. 626.951-626.99)

626.951 - Declaration of purpose.

626.951 Declaration of purpose.—

(1) The purpose of this part is to regulate trade practices relating to the business of insurance in accordance with the intent of Congress as expressed in the Act of Congress of March 9, 1945 (Pub. L. No. 15, 79th Congress), by defining, or providing for the determination of, all such practices in this state which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.

(2) This part shall be entitled the “Unfair Insurance Trade Practices Act.”

History.—s. 379, ch. 59-205; s. 9, ch. 76-260; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.9511 - Definitions.

626.9511 Definitions.—When used in this part:

(1) “Person” means any individual, corporation, association, partnership, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society, or business trust or any entity involved in the business of insurance.

(2) “Insurance policy” or “insurance contract” means a written contract of, or a written agreement for or effecting, insurance, or the certificate thereof, by whatever name called, and includes all clauses, riders, endorsements, and papers which are a part thereof.

History.—s. 9, ch. 76-260; s. 1, ch. 77-174; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1027, ch. 2003-261.



626.9521 - Unfair methods of competition and unfair or deceptive acts or practices prohibited; penalties.

1626.9521 Unfair methods of competition and unfair or deceptive acts or practices prohibited; penalties.—

(1) No person shall engage in this state in any trade practice which is defined in this part as, or determined pursuant to s. 626.951 or s. 626.9561 to be, an unfair method of competition or an unfair or deceptive act or practice involving the business of insurance.

(2) Except as provided in subsection (3), any person who violates any provision of this part is subject to a fine in an amount not greater than $5,000 for each nonwillful violation and not greater than $40,000 for each willful violation. Fines under this subsection imposed against an insurer may not exceed an aggregate amount of $20,000 for all nonwillful violations arising out of the same action or an aggregate amount of $200,000 for all willful violations arising out of the same action. The fines may be imposed in addition to any other applicable penalty.

(3)(a) If a person violates s. 626.9541(1)(l), the offense known as “twisting,” or violates s. 626.9541(1)(aa), the offense known as “churning,” the person commits a misdemeanor of the first degree, punishable as provided in s. 775.082, and an administrative fine not greater than $5,000 shall be imposed for each nonwillful violation or an administrative fine not greater than $75,000 shall be imposed for each willful violation. To impose an administrative fine for a willful violation under this paragraph, the practice of “churning” or “twisting” must involve fraudulent conduct.

(b) If a person violates s. 626.9541(1)(ee) by willfully submitting fraudulent signatures on an application or policy-related document, the person commits a felony of the third degree, punishable as provided in s. 775.082, and an administrative fine not greater than $5,000 shall be imposed for each nonwillful violation or an administrative fine not greater than $75,000 shall be imposed for each willful violation.

(c) Administrative fines under this subsection may not exceed an aggregate amount of $50,000 for all nonwillful violations arising out of the same action or an aggregate amount of $250,000 for all willful violations arising out of the same action.

(4) A licensee must make all reasonable efforts to ascertain the consumer’s age at the time an insurance application is completed.

(5) If a consumer who is a senior citizen is a victim, a video deposition of the victim may be used for any purpose in any administrative proceeding conducted pursuant to chapter 120 if all parties are given proper notice of the deposition in accordance with the Florida Rules of Civil Procedure.

History.—s. 9, ch. 76-260; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 37, ch. 92-146; s. 7, ch. 2008-66; ss. 5, 6, ch. 2008-237; s. 50, ch. 2010-175.

1Note.—Section 12, ch. 2008-237, provides in part that “[e]ffective [June 30, 2008,] the Department of Financial Services may adopt rules to implement this act.”



626.9531 - Identification of insurers, agents, and insurance contracts.

626.9531 Identification of insurers, agents, and insurance contracts.—

(1) Advertising materials and other communications developed by insurers, or other risk bearing entities authorized under this code and approved by the office to do business in this state, regarding insurance products shall clearly indicate that the communication relates to insurance products. When soliciting or selling insurance products, agents shall clearly indicate to prospective insureds that they are acting as insurance agents with regard to insurance products and identified insurers, or other risk bearing entities authorized under this code and approved by the office to do business in this state.

(2) There shall be no liability to the insured on the part of, and no cause of action of any nature shall arise against, any licensed and appointed insurance agent for the insolvency of any risk bearing entity when such entity has been duly authorized or approved by the office to do business in this state. However, if the licensed and appointed agent was a controlling producer, as defined in s. 626.7491(2), of the risk bearing entity within 2 years preceding the insolvency, the agent is subject to penalty as provided in s. 626.7491(8).

(3) For the purposes of this section, the term “risk bearing entity” means a reciprocal insurer as defined in s. 629.021, a commercial self-insurance fund as defined in s. 624.462, a group self-insurance fund as defined in s. 624.4621, a local government self-insurance fund as defined in s. 624.4622, a self-insured public utility as defined in s. 624.46225, or an independent educational institution self-insurance fund as defined in s. 624.4623. For the purposes of this section, the term “risk bearing entity” does not include an authorized insurer as defined in s. 624.09.

History.—s. 21, ch. 2001-142; s. 9, ch. 2007-199.



626.9541 - Unfair methods of competition and unfair or deceptive acts or practices defined.

626.9541 Unfair methods of competition and unfair or deceptive acts or practices defined.—

(1) UNFAIR METHODS OF COMPETITION AND UNFAIR OR DECEPTIVE ACTS.—The following are defined as unfair methods of competition and unfair or deceptive acts or practices:

(a) Misrepresentations and false advertising of insurance policies.—Knowingly making, issuing, circulating, or causing to be made, issued, or circulated, any estimate, illustration, circular, statement, sales presentation, omission, comparison, or property and casualty certificate of insurance altered after being issued, which:

1. Misrepresents the benefits, advantages, conditions, or terms of any insurance policy.

2. Misrepresents the dividends or share of the surplus to be received on any insurance policy.

3. Makes any false or misleading statements as to the dividends or share of surplus previously paid on any insurance policy.

4. Is misleading, or is a misrepresentation, as to the financial condition of any person or as to the legal reserve system upon which any life insurer operates.

5. Uses any name or title of any insurance policy or class of insurance policies misrepresenting the true nature thereof.

6. Is a misrepresentation for the purpose of inducing, or tending to induce, the lapse, forfeiture, exchange, conversion, or surrender of any insurance policy.

7. Is a misrepresentation for the purpose of effecting a pledge or assignment of, or effecting a loan against, any insurance policy.

8. Misrepresents any insurance policy as being shares of stock or misrepresents ownership interest in the company.

9. Uses any advertisement that would mislead or otherwise cause a reasonable person to believe mistakenly that the state or the Federal Government is responsible for the insurance sales activities of any person or stands behind any person’s credit or that any person, the state, or the Federal Government guarantees any returns on insurance products or is a source of payment of any insurance obligation of or sold by any person.

(b) False information and advertising generally.—Knowingly making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public:

1. In a newspaper, magazine, or other publication,

2. In the form of a notice, circular, pamphlet, letter, or poster,

3. Over any radio or television station, or

4. In any other way,

an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the business of insurance, which is untrue, deceptive, or misleading.

(c) Defamation.—Knowingly making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of, any oral or written statement, or any pamphlet, circular, article, or literature, which is false or maliciously critical of, or derogatory to, any person and which is calculated to injure such person.

(d) Boycott, coercion, and intimidation.—Entering into any agreement to commit, or by any concerted action committing, any act of boycott, coercion, or intimidation resulting in, or tending to result in, unreasonable restraint of, or monopoly in, the business of insurance.

(e) False statements and entries.—

1. Knowingly:

a. Filing with any supervisory or other public official,

b. Making, publishing, disseminating, circulating,

c. Delivering to any person,

d. Placing before the public,

e. Causing, directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public,

any false material statement.

2. Knowingly making any false entry of a material fact in any book, report, or statement of any person, or knowingly omitting to make a true entry of any material fact pertaining to the business of such person in any book, report, or statement of such person.

(f) Stock operations and advisory board contracts.—Issuing or delivering, promising to issue or deliver, or permitting agents, officers, or employees to issue or deliver, agency company stock or other capital stock, benefit certificates or shares in any common-law corporation, or securities or any special or advisory board contracts or other contracts of any kind promising returns or profits as an inducement to insurance.

(g) Unfair discrimination.—

1. Knowingly making or permitting unfair discrimination between individuals of the same actuarially supportable class and equal expectation of life, in the rates charged for a life insurance or annuity contract, in the dividends or other benefits payable thereon, or in any other term or condition of such contract.

2. Knowingly making or permitting unfair discrimination between individuals of the same actuarially supportable class, as determined at the time of initial issuance of the coverage, and essentially the same hazard, in the amount of premium, policy fees, or rates charged for a policy or contract of accident, disability, or health insurance, in the benefits payable thereunder, in the terms or conditions of such contract, or in any other manner.

3. For a health insurer, life insurer, disability insurer, property and casualty insurer, automobile insurer, or managed care provider to underwrite a policy, or refuse to issue, reissue, or renew a policy, refuse to pay a claim, cancel or otherwise terminate a policy, or increase rates based upon the fact that an insured or applicant who is also the proposed insured has made a claim or sought or should have sought medical or psychological treatment in the past for abuse, protection from abuse, or shelter from abuse, or that a claim was caused in the past by, or might occur as a result of, any future assault, battery, or sexual assault by a family or household member upon another family or household member as defined in s. 741.28. A health insurer, life insurer, disability insurer, or managed care provider may refuse to underwrite, issue, or renew a policy based on the applicant’s medical condition, but may not consider whether such condition was caused by an act of abuse. For purposes of this section, the term “abuse” means the occurrence of one or more of the following acts:

a. Attempting or committing assault, battery, sexual assault, or sexual battery;

b. Placing another in fear of imminent serious bodily injury by physical menace;

c. False imprisonment;

d. Physically or sexually abusing a minor child; or

e. An act of domestic violence as defined in s. 741.28.

This subparagraph does not prohibit a property and casualty insurer or an automobile insurer from excluding coverage for intentional acts by the insured if such exclusion is not an act of unfair discrimination as defined in this paragraph.

4. For a personal lines property or personal lines automobile insurer to:

a. Refuse to issue, reissue, or renew a policy; cancel or otherwise terminate a policy; or charge an unfairly discriminatory rate in this state based on the lawful use, possession, or ownership of a firearm or ammunition by the insurance applicant, insured, or a household member of the applicant or insured. This sub-subparagraph does not prevent an insurer from charging a supplemental premium that is not unfairly discriminatory for a separate rider voluntarily requested by the insurance applicant to insure a firearm or a firearm collection whose value exceeds the standard policy coverage.

b. Disclose the lawful ownership or possession of firearms of an insurance applicant, insured, or household member of the applicant or insured to a third party or an affiliated entity of the insurer unless the insurer discloses to the applicant or insured the specific need to disclose the information and the applicant or insured expressly consents to the disclosure, or the disclosure is necessary to quote or bind coverage, continue coverage, or adjust a claim. For purposes of underwriting and issuing insurance coverage, this sub-subparagraph does not prevent the sharing of information between an insurance company and its licensed insurance agent if a separate rider has been voluntarily requested by the policyholder or prospective policyholder to insure a firearm or a firearm collection whose value exceeds the standard policy coverage.

(h) Unlawful rebates.—

1. Except as otherwise expressly provided by law, or in an applicable filing with the office, knowingly:

a. Permitting, or offering to make, or making, any contract or agreement as to such contract other than as plainly expressed in the insurance contract issued thereon;

b. Paying, allowing, or giving, or offering to pay, allow, or give, directly or indirectly, as inducement to such insurance contract, any unlawful rebate of premiums payable on the contract, any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatever not specified in the contract;

c. Giving, selling, or purchasing, or offering to give, sell, or purchase, as inducement to such insurance contract or in connection therewith, any stocks, bonds, or other securities of any insurance company or other corporation, association, or partnership, or any dividends or profits accrued thereon, or anything of value whatsoever not specified in the insurance contract.

2. Nothing in paragraph (g) or subparagraph 1. of this paragraph shall be construed as including within the definition of discrimination or unlawful rebates:

a. In the case of any contract of life insurance or life annuity, paying bonuses to all policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance; provided that any such bonuses or abatement of premiums is fair and equitable to all policyholders and for the best interests of the company and its policyholders.

b. In the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expenses.

c. Readjustment of the rate of premium for a group insurance policy based on the loss or expense thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year.

d. Issuance of life insurance policies or annuity contracts at rates less than the usual rates of premiums for such policies or contracts, as group insurance or employee insurance as defined in this code.

e. Issuing life or disability insurance policies on a salary savings, bank draft, preauthorized check, payroll deduction, or other similar plan at a reduced rate reasonably related to the savings made by the use of such plan.

3.a. No title insurer, or any member, employee, attorney, agent, or agency thereof, shall pay, allow, or give, or offer to pay, allow, or give, directly or indirectly, as inducement to title insurance, or after such insurance has been effected, any rebate or abatement of the premium or any other charge or fee, or provide any special favor or advantage, or any monetary consideration or inducement whatever.

b. Nothing in this subparagraph shall be construed as prohibiting the payment of fees to attorneys at law duly licensed to practice law in the courts of this state, for professional services, or as prohibiting the payment of earned portions of the premium to duly appointed agents or agencies who actually perform services for the title insurer. Nothing in this subparagraph shall be construed as prohibiting a rebate or abatement of an attorney fee charged for professional services, or that portion of the premium that is not required to be retained by the insurer pursuant to s. 627.782(1), or any other agent charge or fee to the person responsible for paying the premium, charge, or fee.

c. No insured named in a policy, or any other person directly or indirectly connected with the transaction involving the issuance of such policy, including, but not limited to, any mortgage broker, real estate broker, builder, or attorney, any employee, agent, agency, or representative thereof, or any other person whatsoever, shall knowingly receive or accept, directly or indirectly, any rebate or abatement of any portion of the title insurance premium or of any other charge or fee or any monetary consideration or inducement whatsoever, except as set forth in sub-subparagraph b.; provided, in no event shall any portion of the attorney fee, any portion of the premium that is not required to be retained by the insurer pursuant to s. 627.782(1), any agent charge or fee, or any other monetary consideration or inducement be paid directly or indirectly for the referral of title insurance business.

(i) Unfair claim settlement practices.—

1. Attempting to settle claims on the basis of an application, when serving as a binder or intended to become a part of the policy, or any other material document which was altered without notice to, or knowledge or consent of, the insured;

2. A material misrepresentation made to an insured or any other person having an interest in the proceeds payable under such contract or policy, for the purpose and with the intent of effecting settlement of such claims, loss, or damage under such contract or policy on less favorable terms than those provided in, and contemplated by, such contract or policy; or

3. Committing or performing with such frequency as to indicate a general business practice any of the following:

a. Failing to adopt and implement standards for the proper investigation of claims;

b. Misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue;

c. Failing to acknowledge and act promptly upon communications with respect to claims;

d. Denying claims without conducting reasonable investigations based upon available information;

e. Failing to affirm or deny full or partial coverage of claims, and, as to partial coverage, the dollar amount or extent of coverage, or failing to provide a written statement that the claim is being investigated, upon the written request of the insured within 30 days after proof-of-loss statements have been completed;

f. Failing to promptly provide a reasonable explanation in writing to the insured of the basis in the insurance policy, in relation to the facts or applicable law, for denial of a claim or for the offer of a compromise settlement;

g. Failing to promptly notify the insured of any additional information necessary for the processing of a claim; or

h. Failing to clearly explain the nature of the requested information and the reasons why such information is necessary.

i. Failing to pay personal injury protection insurance claims within the time periods required by s. 627.736(4)(b). The office may order the insurer to pay restitution to a policyholder, medical provider, or other claimant, including interest at a rate consistent with the amount set forth in s. 55.03(1), for the time period within which an insurer fails to pay claims as required by law. Restitution is in addition to any other penalties allowed by law, including, but not limited to, the suspension of the insurer’s certificate of authority.

4. Failing to pay undisputed amounts of partial or full benefits owed under first-party property insurance policies within 90 days after an insurer receives notice of a residential property insurance claim, determines the amounts of partial or full benefits, and agrees to coverage, unless payment of the undisputed benefits is prevented by an act of God, prevented by the impossibility of performance, or due to actions by the insured or claimant that constitute fraud, lack of cooperation, or intentional misrepresentation regarding the claim for which benefits are owed.

(j) Failure to maintain complaint-handling procedures.—Failure of any person to maintain a complete record of all the complaints received since the date of the last examination. For purposes of this paragraph, “complaint” means any written communication primarily expressing a grievance.

(k) Misrepresentation in insurance applications.—

1. Knowingly making a false or fraudulent written or oral statement or representation on, or relative to, an application or negotiation for an insurance policy for the purpose of obtaining a fee, commission, money, or other benefit from any insurer, agent, broker, or individual.

2. Knowingly making a material omission in the comparison of a life, health, or Medicare supplement insurance replacement policy with the policy it replaces for the purpose of obtaining a fee, commission, money, or other benefit from any insurer, agent, broker, or individual. For the purposes of this subparagraph, a material omission includes the failure to advise the insured of the existence and operation of a preexisting condition clause in the replacement policy.

(l) Twisting.—Knowingly making any misleading representations or incomplete or fraudulent comparisons or fraudulent material omissions of or with respect to any insurance policies or insurers for the purpose of inducing, or tending to induce, any person to lapse, forfeit, surrender, terminate, retain, pledge, assign, borrow on, or convert any insurance policy or to take out a policy of insurance in another insurer.

(m) Advertising gifts permitted.—No provision of paragraph (f), paragraph (g), or paragraph (h) shall be deemed to prohibit a licensed insurer or its agent from giving to insureds, prospective insureds, and others, for the purpose of advertising, any article of merchandise having a value of not more than $25.

(n) Free insurance prohibited.—

1. Advertising, offering, or providing free insurance as an inducement to the purchase or sale of real or personal property or of services directly or indirectly connected with such real or personal property.

2. For the purposes of this paragraph, “free” insurance is:

a. Insurance for which no identifiable and additional charge is made to the purchaser of such real property, personal property, or services.

b. Insurance for which an identifiable or additional charge is made in an amount less than the cost of such insurance as to the seller or other person, other than the insurer, providing the same.

3. Subparagraphs 1. and 2. do not apply to:

a. Insurance of, loss of, or damage to the real or personal property involved in any such sale or services, under a policy covering the interests therein of the seller or vendor.

b. Blanket disability insurance as defined in s. 627.659.

c. Credit life insurance or credit disability insurance.

d. Any individual, isolated, nonrecurring unadvertised transaction not in the regular course of business.

e. Title insurance.

f. Any purchase agreement involving the purchase of a cemetery lot or lots in which, under stated conditions, any balance due is forgiven upon the death of the purchaser.

g. Life insurance, trip cancellation insurance, or lost baggage insurance offered by a travel agency as part of a travel package offered by and booked through the agency.

4. Using the word “free” or words which imply the provision of insurance without a cost to describe life or disability insurance, in connection with the advertising or offering for sale of any kind of goods, merchandise, or services.

(o) Illegal dealings in premiums; excess or reduced charges for insurance.—

1. Knowingly collecting any sum as a premium or charge for insurance, which is not then provided, or is not in due course to be provided, subject to acceptance of the risk by the insurer, by an insurance policy issued by an insurer as permitted by this code.

2. Knowingly collecting as a premium or charge for insurance any sum in excess of or less than the premium or charge applicable to such insurance, in accordance with the applicable classifications and rates as filed with and approved by the office, and as specified in the policy; or, in cases when classifications, premiums, or rates are not required by this code to be so filed and approved, premiums and charges collected from a Florida resident in excess of or less than those specified in the policy and as fixed by the insurer. Notwithstanding any other provision of law, this provision shall not be deemed to prohibit the charging and collection, by surplus lines agents licensed under part VIII of this chapter, of the amount of applicable state and federal taxes, or fees as authorized by s. 626.916(4), in addition to the premium required by the insurer or the charging and collection, by licensed agents, of the exact amount of any discount or other such fee charged by a credit card facility in connection with the use of a credit card, as authorized by subparagraph (q)3., in addition to the premium required by the insurer. This subparagraph shall not be construed to prohibit collection of a premium for a universal life or a variable or indeterminate value insurance policy made in accordance with the terms of the contract.

3.a. Imposing or requesting an additional premium for a policy of motor vehicle liability, personal injury protection, medical payment, or collision insurance or any combination thereof or refusing to renew the policy solely because the insured was involved in a motor vehicle accident unless the insurer’s file contains information from which the insurer in good faith determines that the insured was substantially at fault in the accident.

b. An insurer which imposes and collects such a surcharge or which refuses to renew such policy shall, in conjunction with the notice of premium due or notice of nonrenewal, notify the named insured that he or she is entitled to reimbursement of such amount or renewal of the policy under the conditions listed below and will subsequently reimburse him or her or renew the policy, if the named insured demonstrates that the operator involved in the accident was:

(I) Lawfully parked;

(II) Reimbursed by, or on behalf of, a person responsible for the accident or has a judgment against such person;

(III) Struck in the rear by another vehicle headed in the same direction and was not convicted of a moving traffic violation in connection with the accident;

(IV) Hit by a “hit-and-run” driver, if the accident was reported to the proper authorities within 24 hours after discovering the accident;

(V) Not convicted of a moving traffic violation in connection with the accident, but the operator of the other automobile involved in such accident was convicted of a moving traffic violation;

(VI) Finally adjudicated not to be liable by a court of competent jurisdiction;

(VII) In receipt of a traffic citation which was dismissed or nolle prossed; or

(VIII) Not at fault as evidenced by a written statement from the insured establishing facts demonstrating lack of fault which are not rebutted by information in the insurer’s file from which the insurer in good faith determines that the insured was substantially at fault.

c. In addition to the other provisions of this subparagraph, an insurer may not fail to renew a policy if the insured has had only one accident in which he or she was at fault within the current 3-year period. However, an insurer may nonrenew a policy for reasons other than accidents in accordance with s. 627.728. This subparagraph does not prohibit nonrenewal of a policy under which the insured has had three or more accidents, regardless of fault, during the most recent 3-year period.

4. Imposing or requesting an additional premium for, or refusing to renew, a policy for motor vehicle insurance solely because the insured committed a noncriminal traffic infraction as described in s. 318.14 unless the infraction is:

a. A second infraction committed within an 18-month period, or a third or subsequent infraction committed within a 36-month period.

b. A violation of s. 316.183, when such violation is a result of exceeding the lawful speed limit by more than 15 miles per hour.

5. Upon the request of the insured, the insurer and licensed agent shall supply to the insured the complete proof of fault or other criteria which justifies the additional charge or cancellation.

6. No insurer shall impose or request an additional premium for motor vehicle insurance, cancel or refuse to issue a policy, or refuse to renew a policy because the insured or the applicant is a handicapped or physically disabled person, so long as such handicap or physical disability does not substantially impair such person’s mechanically assisted driving ability.

7. No insurer may cancel or otherwise terminate any insurance contract or coverage, or require execution of a consent to rate endorsement, during the stated policy term for the purpose of offering to issue, or issuing, a similar or identical contract or coverage to the same insured with the same exposure at a higher premium rate or continuing an existing contract or coverage with the same exposure at an increased premium.

8. No insurer may issue a nonrenewal notice on any insurance contract or coverage, or require execution of a consent to rate endorsement, for the purpose of offering to issue, or issuing, a similar or identical contract or coverage to the same insured at a higher premium rate or continuing an existing contract or coverage at an increased premium without meeting any applicable notice requirements.

9. No insurer shall, with respect to premiums charged for motor vehicle insurance, unfairly discriminate solely on the basis of age, sex, marital status, or scholastic achievement.

10. Imposing or requesting an additional premium for motor vehicle comprehensive or uninsured motorist coverage solely because the insured was involved in a motor vehicle accident or was convicted of a moving traffic violation.

11. No insurer shall cancel or issue a nonrenewal notice on any insurance policy or contract without complying with any applicable cancellation or nonrenewal provision required under the Florida Insurance Code.

12. No insurer shall impose or request an additional premium, cancel a policy, or issue a nonrenewal notice on any insurance policy or contract because of any traffic infraction when adjudication has been withheld and no points have been assessed pursuant to s. 318.14(9) and (10). However, this subparagraph does not apply to traffic infractions involving accidents in which the insurer has incurred a loss due to the fault of the insured.

(p) Insurance cost specified in “price package”.—

1. When the premium or charge for insurance of or involving such property or merchandise is included in the overall purchase price or financing of the purchase of merchandise or property, the vendor or lender shall separately state and identify the amount charged and to be paid for the insurance, and the classifications, if any, upon which based; and the inclusion or exclusion of the cost of insurance in such purchase price or financing shall not increase, reduce, or otherwise affect any other factor involved in the cost of the merchandise, property, or financing as to the purchaser or borrower.

2. This paragraph does not apply to transactions which are subject to the provisions of part I of chapter 520, entitled “The Motor Vehicle Sales Finance Act.”

3. This paragraph does not apply to credit life or credit disability insurance which is in compliance with s. 627.681(4).

(q) Certain insurance transactions through credit card facilities prohibited.—

1. Except as provided in subparagraph 3., no person shall knowingly solicit or negotiate insurance; seek or accept applications for insurance; issue or deliver any policy; receive, collect, or transmit premiums, to or for an insurer; or otherwise transact insurance in this state, or relative to a subject of insurance resident, located, or to be performed in this state, through the arrangement or facilities of a credit card facility or organization, for the purpose of insuring credit card holders or prospective credit card holders. The term “credit card holder” as used in this paragraph means a person who may pay the charge for purchases or other transactions through the credit card facility or organization, whose credit with such facility or organization is evidenced by a credit card identifying such person as being one whose charges the credit card facility or organization will pay, and who is identified as such upon the credit card by name, account number, symbol, insignia, or other method or device of identification. This subparagraph does not apply as to health insurance or to credit life, credit disability, or credit property insurance.

2. If any person does or performs in this state any of the acts in violation of subparagraph 1. for or on behalf of an insurer or credit card facility, such insurer or credit card facility shall be deemed to be doing business in this state and, if an insurer, shall be subject to the same state, county, and municipal taxes as insurers that have been legally qualified and admitted to do business in this state by agents or otherwise are subject, the same to be assessed and collected against such insurers; and such person so doing or performing any of such acts is personally liable for all such taxes.

3. A licensed agent or insurer may solicit or negotiate insurance; seek or accept applications for insurance; issue or deliver any policy; receive, collect, or transmit premiums, to or for an insurer; or otherwise transact insurance in this state, or relative to a subject of insurance resident, located, or to be performed in this state, through the arrangement or facilities of a credit card facility or organization, for the purpose of insuring credit card holders or prospective credit card holders if:

a. The insurance or policy which is the subject of the transaction is noncancelable by any person other than the named insured, the policyholder, or the insurer;

b. Any refund of unearned premium is made to the credit card holder by mail or electronic transfer; and

c. The credit card transaction is authorized by the signature of the credit card holder or other person authorized to sign on the credit card account.

The conditions enumerated in sub-subparagraphs a.-c. do not apply to health insurance or to credit life, credit disability, or credit property insurance; and sub-subparagraph c. does not apply to property and casualty insurance if the transaction is authorized by the insured.

4. No person may use or disclose information resulting from the use of a credit card in conjunction with the purchase of insurance if such information is to the advantage of the credit card facility or an insurance agent, or is to the detriment of the insured or any other insurance agent; except that this provision does not prohibit a credit card facility from using or disclosing such information in a judicial proceeding or consistent with applicable law on credit reporting.

5. Such insurance may not be sold through a credit card facility in conjunction with membership in any automobile club. The term “automobile club” means a legal entity that, in consideration of dues, assessments, or periodic payments of money, promises its members or subscribers to assist them in matters relating to the ownership, operation, use, or maintenance of a motor vehicle; however, the term does not include persons, associations, or corporations that are organized and operated solely for the purpose of conducting, sponsoring, or sanctioning motor vehicle races, exhibitions, or contests upon racetracks, or upon race courses established and marked as such for the duration of such particular event. The words “motor vehicle” used herein shall be the same as defined in chapter 320.

(r) Interlocking ownership and management.—

1. Any domestic insurer may retain, invest in, or acquire the whole or any part of the capital stock of any other insurer or insurers, or have a common management with any other insurer or insurers, unless such retention, investment, acquisition, or common management is inconsistent with any other provision of this code, or unless by reason thereof the business of such insurers with the public is conducted in a manner which substantially lessens competition generally in the insurance business.

2. Any person otherwise qualified may be a director of two or more domestic insurers which are competitors, unless the effect thereof is substantially to lessen competition between insurers generally or materially tend to create a monopoly.

3. Any limitation contained in this paragraph does not apply to any person who is a director of two or more insurers under common control or management.

(s) Prohibited arrangements as to funerals.—

1. No life insurer shall designate in any life insurance policy the person to conduct the funeral of the insured, or organize, promote, or operate any enterprise or plan to enter into any contract with any insured under which the freedom of choice in the open market of the person having the legal right to such choice is restricted as to the purchase, arrangement, and conduct of a funeral service or any part thereof for any individual insured by the insurer. No life insurer shall designate in any life insurance policy the person to conduct the funeral of the insured as the owner of the policy.

2. No insurer shall contract or agree to furnish funeral merchandise or services in connection with the disposition of any person upon the death of any person insured by such insurer.

3. No insurer shall contract or agree with any funeral director or direct disposer to the effect that such funeral director or direct disposer shall conduct the funeral of any person insured by such insurer.

4. No insurer shall provide, in any insurance contract covering the life of any person in this state, for the payment of the proceeds or benefits thereof in other than legal tender of the United States and of this state, or for the withholding of such proceeds or benefits, all for the purpose of either directly or indirectly providing, inducing, or furthering any arrangement or agreement designed to require or induce the employment of a particular person to conduct the funeral of the insured.

(t) Certain life insurance relations with funeral directors prohibited.—

1. No life insurer shall permit any funeral director or direct disposer to act as its representative, adjuster, claim agent, special claim agent, or agent for such insurer in soliciting, negotiating, or effecting contracts of life insurance on any plan or of any nature issued by such insurer or in collecting premiums for holders of any such contracts except as prescribed in s. 626.785(3).

2. No life insurer shall:

a. Affix, or permit to be affixed, advertising matter of any kind or character of any licensed funeral director or direct disposer to such policies of insurance.

b. Circulate, or permit to be circulated, any such advertising matter with such insurance policies.

c. Attempt in any manner or form to influence policyholders of the insurer to employ the services of any particular licensed funeral director or direct disposer.

3. No such insurer shall maintain, or permit its agent to maintain, an office or place of business in the office, establishment, or place of business of any funeral director or direct disposer in this state.

(u) False claims; obtaining or retaining money dishonestly.—

1. Any agent, physician, claimant, or other person who causes to be presented to any insurer a false claim for payment, knowing the same to be false; or

2. Any agent, collector, or other person who represents any insurer or collects or does business without the authority of the insurer, secures cash advances by false statements, or fails to turn over when required, or satisfactorily account for, all collections of such insurer,

shall, in addition to the other penalties provided in this act, be guilty of a misdemeanor of the second degree and, upon conviction thereof, shall be subject to the penalties provided by s. 775.082 or s. 775.083.

(v) Proposal required.—If a person simultaneously holds a securities license and a life insurance license, he or she shall prepare and leave with each prospective buyer a written proposal, on or before delivery of any investment plan. “Investment plan” means a mutual funds program, and the proposal shall consist of a prospectus describing the investment feature and a full illustration of any life insurance feature. The proposal shall be prepared in duplicate, dated, and signed by the licensee. The original shall be left with the prospect, the duplicate shall be retained by the licensee for a period of not less than 3 years, and a copy shall be furnished to the department upon its request. In lieu of a duplicate copy, a receipt for standardized proposals filed with the department may be obtained and held by the licensee.

(w) Soliciting or accepting new or renewal insurance risks by insolvent or impaired insurer prohibited; penalty.—

1. Whether or not delinquency proceedings as to the insurer have been or are to be initiated, but while such insolvency or impairment exists, no director or officer of an insurer, except with the written permission of the office, shall authorize or permit the insurer to solicit or accept new or renewal insurance risks in this state after such director or officer knew, or reasonably should have known, that the insurer was insolvent or impaired. “Impaired” includes impairment of capital or surplus, as defined in s. 631.011(12) and (13).

2. Any such director or officer, upon conviction of a violation of this paragraph, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(x) Refusal to insure.—In addition to other provisions of this code, the refusal to insure, or continue to insure, any individual or risk solely because of:

1. Race, color, creed, marital status, sex, or national origin;

2. The residence, age, or lawful occupation of the individual or the location of the risk, unless there is a reasonable relationship between the residence, age, or lawful occupation of the individual or the location of the risk and the coverage issued or to be issued;

3. The insured’s or applicant’s failure to agree to place collateral business with any insurer, unless the coverage applied for would provide liability coverage which is excess over that provided in policies maintained on property or motor vehicles;

4. The insured’s or applicant’s failure to purchase noninsurance services or commodities, including automobile services as defined in s. 624.124;

5. The fact that the insured or applicant is a public official; or

6. The fact that the insured or applicant had been previously refused insurance coverage by any insurer, when such refusal to insure or continue to insure for this reason occurs with such frequency as to indicate a general business practice.

(y) Powers of attorney.—Except as provided in s. 627.842(2):

1. Requiring, as a condition to the purchase or continuation of an insurance policy, that an applicant for insurance or an insured execute a power of attorney in favor of an insurance agent or agency or employee thereof; or

2. Presenting to the applicant or the insured, as a routine business practice, a form that authorizes the insurance agent or agency to sign the applicant’s or insured’s name on any insurance-related document or application for the purchase of motor vehicle services as described in s. 624.124. To be valid, a power of attorney must be an act or practice other than as described in this paragraph, must be a separate writing in a separate document, must be executed with the full knowledge and consent of the applicant or insured who grants the power of attorney, must be in the best interests of the insured or applicant, and a copy of the power of attorney must be provided to the applicant or insured at the time of the transaction.

(z) Sliding.—Sliding is the act or practice of:

1. Representing to the applicant that a specific ancillary coverage or product is required by law in conjunction with the purchase of insurance when such coverage or product is not required;

2. Representing to the applicant that a specific ancillary coverage or product is included in the policy applied for without an additional charge when such charge is required; or

3. Charging an applicant for a specific ancillary coverage or product, in addition to the cost of the insurance coverage applied for, without the informed consent of the applicant.

1(aa) Churning.—

1. Churning is the practice whereby policy values in an existing life insurance policy or annuity contract, including, but not limited to, cash, loan values, or dividend values, and in any riders to that policy or contract, are directly or indirectly used to purchase another insurance policy or annuity contract with that same insurer for the purpose of earning additional premiums, fees, commissions, or other compensation:

a. Without an objectively reasonable basis for believing that the replacement or extraction will result in an actual and demonstrable benefit to the policyholder;

b. In a fashion that is fraudulent, deceptive, or otherwise misleading or that involves a deceptive omission;

c. When the applicant is not informed that the policy values including cash values, dividends, and other assets of the existing policy or contract will be reduced, forfeited, or used in the purchase of the replacing or additional policy or contract, if this is the case; or

d. Without informing the applicant that the replacing or additional policy or contract will not be a paid-up policy or that additional premiums will be due, if this is the case.

Churning by an insurer or an agent is an unfair method of competition and an unfair or deceptive act or practice.

2. Each insurer shall comply with sub-subparagraphs 1.c. and 1.d. by disclosing to the applicant at the time of the offer on a form designed and adopted by rule by the commission if, how, and the extent to which the policy or contract values (including cash value, dividends, and other assets) of a previously issued policy or contract will be used to purchase a replacing or additional policy or contract with the same insurer. The form must include disclosure of the premium, the death benefit of the proposed replacing or additional policy, and the date when the policy values of the existing policy or contract will be insufficient to pay the premiums of the replacing or additional policy or contract.

3. Each insurer shall adopt written procedures to reasonably avoid churning of policies or contracts that it has issued, and failure to adopt written procedures sufficient to reasonably avoid churning shall be an unfair method of competition and an unfair or deceptive act or practice.

(bb) Deceptive use of name.—Using the name or logo of a financial institution, as defined in s. 655.005(1), or its affiliates or subsidiaries when marketing or soliciting existing or prospective customers if such marketing materials are used without the written consent of the financial institution and in a manner that would lead a reasonable person to believe that the material or solicitation originated from, was endorsed by, or is related to or the responsibility of the financial institution or its affiliates or subsidiaries.

(cc) Unfair rate increases for persons in military service.—Charging an increased premium for reinstating a motor vehicle insurance policy that was canceled or suspended by the insured solely for the reason that he or she was transferred out of this state while serving in the United States Armed Forces or on active duty in the National Guard or United States Armed Forces Reserve. It is also an unfair practice for an insurer to charge an increased premium for a new motor vehicle insurance policy if the applicant for coverage or his or her covered dependents were previously insured with a different insurer and canceled that policy solely for the reason that he or she was transferred out of this state while serving in the United States Armed Forces or on active duty in the National Guard or United States Armed Forces Reserve. For purposes of determining premiums, an insurer shall consider such persons as having maintained continuous coverage.

(dd) Life insurance limitations based on past foreign travel experiences or future foreign travel plans.—

1. An insurer may not refuse life insurance to; refuse to continue the life insurance of; or limit the amount, extent, or kind of life insurance coverage available to an individual based solely on the individual’s past lawful foreign travel experiences.

2. An insurer may not refuse life insurance to; refuse to continue the life insurance of; or limit the amount, extent, or kind of life insurance coverage available to an individual based solely on the individual’s future lawful travel plans unless the insurer can demonstrate and the Office of Insurance Regulation determines that:

a. Individuals who travel are a separate actuarially supportable class whose risk of loss is different from those individuals who do not travel; and

b. Such risk classification is based upon sound actuarial principles and actual or reasonably anticipated experience that correlates to the risk of travel to a specific destination.

3. The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 necessary to implement this paragraph and may provide for limited exceptions that are based upon national or international emergency conditions that affect the public health, safety, and welfare and that are consistent with public policy.

4. Each market conduct examination of a life insurer conducted pursuant to s. 624.3161 shall include a review of every application under which such insurer refused to issue life insurance; refused to continue life insurance; or limited the amount, extent, or kind of life insurance issued, based upon future lawful travel plans.

5. The administrative fines provided in s. 624.4211(2) and (3) shall be trebled for violations of this paragraph.

6. The Office of Insurance Regulation shall report to the President of the Senate and the Speaker of the House of Representatives by March 1, 2007, and on the same date annually thereafter, on the implementation of this paragraph. The report shall include, but not be limited to, the number of applications under which life insurance was denied, continuance was refused, or coverage was limited based on future travel plans; the number of insurers taking such action; and the reason for taking each such action.

1(ee) Fraudulent signatures on an application or policy-related document.—Willfully submitting to an insurer on behalf of a consumer an insurance application or policy-related document bearing a false or fraudulent signature.

1(ff) Unlawful use of designations; misrepresentation of agent qualifications.—

1. A licensee may not, in any sales presentation or solicitation for insurance, use a designation or title in such a way as to falsely imply that the licensee:

a. Possesses special financial knowledge or has obtained specialized financial training; or

b. Is certified or qualified to provide specialized financial advice to senior citizens.

2. A licensee may not use terms such as “financial advisor” in such a way as to falsely imply that the licensee is licensed or qualified to discuss, sell, or recommend financial products other than insurance products.

3. A licensee may not, in any sales presentation or solicitation for insurance, falsely imply that he or she is qualified to discuss, recommend, or sell securities or other investment products in addition to insurance products.

4. A licensee who also holds a designation as a certified financial planner (CFP), chartered life underwriter (CLU), chartered financial consultant (ChFC), life underwriter training council fellow (LUTC), or the appropriate license to sell securities from the Financial Industry Regulatory Authority (FINRA) may inform the customer of those licenses or designations and make recommendations in accordance with those licenses or designations, and in so doing does not violate this paragraph.

(gg) Out-of-network reimbursement.—Willfully failing to comply with s. 627.64194 with such frequency as to indicate a general business practice.

(2) ALTERNATIVE RATES OF PAYMENT.—Nothing in this section shall be construed to prohibit an insurer or insurers from negotiating or entering into contracts with licensed health care providers for alternative rates of payment, or from limiting payments under policies pursuant to agreements with insureds, as long as the insurer offers the benefit of such alternative rates to insureds who select designated providers.

(3) INPATIENT FACILITY NETWORK.—This section may not be construed to prohibit a Medicare supplement insurer from granting a premium credit to insureds for using an in-network inpatient facility.

(4) PARTICIPATION IN A WELLNESS OR HEALTH IMPROVEMENT PROGRAM.—

(a) Authorization to offer rewards or incentives for participation.—An insurer issuing a group or individual health benefit plan may offer a voluntary wellness or health improvement program and may encourage or reward participation in the program by authorizing rewards or incentives, including, but not limited to, merchandise, gift cards, debit cards, premium discounts, contributions to a member’s health savings account, or modifications to copayment, deductible, or coinsurance amounts. Any advertisement of the program is not subject to the limitations set forth in paragraph (1)(m).

(b) Verification of medical condition by nonparticipants due to medical condition.—An insurer may require a member of a health benefit plan to provide verification, such as an affirming statement from the member’s physician, that the member’s medical condition makes it unreasonably difficult or inadvisable to participate in the wellness or health improvement program in order for that nonparticipant to receive the reward or incentive.

(c) Disclosure requirement.—A reward or incentive offered under this subsection shall be disclosed in the policy or certificate.

(d) Other incentives.—This subsection does not prohibit insurers from offering other incentives or rewards for adherence to a wellness or health improvement program if otherwise authorized by state or federal law.

History.—s. 9, ch. 76-260; s. 1, ch. 77-174; s. 19, ch. 77-468; s. 1, ch. 78-377; s. 1, ch. 79-289; s. 1, ch. 80-152; s. 1, ch. 80-373; s. 1, ch. 82-235; s. 807, ch. 82-243; s. 90, ch. 83-216; ss. 1, 2, ch. 83-342; s. 1, ch. 84-157; s. 14, ch. 85-62; s. 3, ch. 85-182; s. 1, ch. 85-233; s. 4, ch. 86-160; s. 27, ch. 87-226; s. 13, ch. 88-370; ss. 60, 65, ch. 89-360; s. 1, ch. 90-85; s. 33, ch. 90-119; ss. 186, 206, 207, ch. 90-363; s. 58, ch. 91-110; s. 256, ch. 91-224; s. 4, ch. 91-429; s. 38, ch. 92-146; s. 6, ch. 95-187; s. 1, ch. 95-219; s. 314, ch. 97-102; s. 24, ch. 99-3; s. 5, ch. 99-286; s. 1, ch. 99-388; s. 2, ch. 2000-192; s. 1, ch. 2001-178; s. 2, ch. 2002-25; s. 7, ch. 2002-55; s. 65, ch. 2002-206; s. 88, ch. 2003-1; s. 2, ch. 2003-139; s. 1028, ch. 2003-261; ss. 4, 65, ch. 2003-267; ss. 58, 80, ch. 2003-281; s. 4, ch. 2004-340; s. 87, ch. 2004-390; s. 1, ch. 2005-41; s. 2, ch. 2006-277; s. 2, ch. 2007-44; s. 8, ch. 2008-66; s. 7, ch. 2008-237; s. 6, ch. 2010-175; s. 1, ch. 2011-167; s. 10, ch. 2012-151; s. 5, ch. 2012-197; s. 7, ch. 2014-103; s. 1, ch. 2014-180; s. 14, ch. 2015-180; s. 11, ch. 2016-222.

1Note.—Section 12, ch. 2008-237, provides in part that “[e]ffective [June 30, 2008,] the Department of Financial Services may adopt rules to implement this act.”



626.9543 - Holocaust victims.

626.9543 Holocaust victims.—

(1) SHORT TITLE.—This section may be cited as the “Holocaust Victims Assistance Act.”

(2) INTENT; PURPOSE.—It is the Legislature’s intent that the potential and actual insurance claims, actual financial claims, and the assets and property of Holocaust victims and their heirs and beneficiaries be expeditiously identified and properly paid, compensated, or returned. The Legislature also intends that Holocaust victims and their families receive appropriate assistance in the filing and payment of their rightful claims, and in addressing the effects of the nonpayment of claims or nonreturn of confiscated assets and property on the victims, including assistance with gaining access to funding provided to address such effects.

(3) DEFINITIONS.—As used in this section, the term:

(a) “Holocaust victim” means any person who lost his or her life or property as a result of discriminatory laws, policies, or actions targeted against discrete groups of persons between 1920 and 1945, inclusive, in Nazi Germany, areas occupied by Nazi Germany, or countries allied with Nazi Germany.

(b) “Insurance policy” means, but is not limited to, life insurance, property insurance, or education policies.

(c) “Legal relationship” means any parent, subsidiary, or affiliated company with an insurer doing business in this state.

(d) “Proceeds” means the face or other payout value of policies, annuities, or other financial instruments or assets, plus reasonable interest to the date of payment without diminution for wartime or immediate postwar currency devaluation.

(4) ASSISTANCE TO HOLOCAUST VICTIMS.—The department shall establish a toll-free telephone number, available in appropriate languages, to assist any person seeking to recover insurance claims or other financial proceeds or property owed to a Holocaust victim, and to assist through education to mitigate the effects of the nonpayment of claims or nonreturn of property on Holocaust survivors.

(5) PROOF OF A CLAIM.—Any insurer doing business in this state, in receipt of a claim from a Holocaust victim or from a beneficiary, descendant, or heir of a Holocaust victim, shall:

(a) Diligently and expeditiously investigate all such claims.

(b) Allow such claimants to meet a reasonable, not unduly restrictive, standard of proof to substantiate a claim, pursuant to standards established by the department.

(c) Permit claims irrespective of any statute of limitations or notice requirements imposed by any insurance policy issued, provided the claim is submitted on or before July 1, 2018.

(6) STATUTE OF LIMITATIONS.—Notwithstanding any law or agreement among the parties to an insurance policy to the contrary, any action brought by Holocaust victims or by a beneficiary, heir, or a descendant of a Holocaust victim seeking proceeds of an insurance policy issued or in effect between 1920 and 1945, inclusive, shall not be dismissed for failure to comply with the applicable statute of limitations or laches provided the action is commenced on or before July 1, 2018.

(7) REPORTS FROM INSURERS.—

(a) Any insurer doing business in this state has an affirmative duty to ascertain the following to the extent possible and report to the department all efforts made and the results of such efforts:

1. Any legal relationship with an international insurer that issued an insurance policy to a Holocaust victim between 1920 and 1945, inclusive.

2. The number and total value of such policies.

3. Any claim filed by a Holocaust victim, his or her beneficiary, heir, or descendant that has been paid, denied payment, or is pending.

4. Attempts made by the insurer to locate the beneficiaries of any such policies for which a claim of benefits has not been made.

5. An explanation of any denial or pending payment of a claim to a Holocaust victim, his or her beneficiary, heir, or descendant.

(b) Insurers shall timely file a new report if there are any changes to the previous report, or if requested to do so by the department. Insurers shall timely provide any information regarding unpaid Holocaust claims or any information necessary to substantiate the accuracy of such reports upon the request of the department.

(8) REPORTS TO THE LEGISLATURE.—By July 1 of each year, the department shall report to the Legislature:

(a) The number of insurers doing business in this state which have a legal relationship with an international insurer that could have issued a policy to a Holocaust victim between 1920 and 1945, inclusive.

(b) A list of all claims paid, denied, or pending to a Holocaust victim, his or her beneficiary, heir, or descendant.

(c) Any efforts made on behalf of Holocaust victims to secure financial reparations or other assistance.

(9) PENALTIES.—In addition to any other penalty provided under this chapter, any insurer or person who violates the provisions of this section is subject to an administrative penalty of $1,000 per day for each day such violation continues.

(10) PRIVATE RIGHT OF ACTION.—An action to recover damages caused by a violation of this section must be commenced within 5 years after the cause of action has accrued. Any person who shall sustain damages by the reason of a violation of this section shall recover threefold the actual damages sustained thereby, as well as costs not exceeding $50,000, and reasonable attorneys’ fees. At or before the commencement of any civil action by a party, notice thereof shall be served upon the department.

(11) RULES.—The department, by rule, shall provide for the implementation of this section by establishing procedures and related forms for facilitating, monitoring, and verifying compliance with this section and for the establishment of a restitution and assistance program for Holocaust victims, survivors, and their heirs and beneficiaries.

(12) SEVERABILITY.—If any provision of this section or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the section which can be given effect without the invalid provision or application, and to this end the provisions of this section are declared severable.

History.—s. 9, ch. 98-173; s. 25, ch. 99-3; s. 76, ch. 2004-390; s. 21, ch. 2008-220; s. 1, ch. 2013-149.



626.9545 - Improper charge identification incentive program.

626.9545 Improper charge identification incentive program.—No section or provision of the Florida Insurance Code shall be construed as prohibiting an insurer from establishing a financial incentive program for remunerating a policyholder or an insured person with a selected percentage or stated portion of any health care charge identified by the policyholder or the insured person as an error or overcharge if the health care charge is recovered by the insurer. The financial incentive program shall be written and shall be available for inspection by the office.

History.—ss. 1, 9, ch. 84-235; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1029, ch. 2003-261.



626.9551 - Favored agent or insurer; coercion of debtors.

626.9551 Favored agent or insurer; coercion of debtors.—

(1) No person may:

(a) Require, as a condition precedent or condition subsequent to the lending of money or extension of credit or any renewal thereof, that the person to whom such money or credit is extended, or whose obligation the creditor is to acquire or finance, negotiate any policy or contract of insurance through a particular insurer or group of insurers or agent or broker or group of agents or brokers.

(b) Reject an insurance policy solely because the policy has been issued or underwritten by any person who is not associated with a financial institution, or with any subsidiary or affiliate thereof, when such insurance is required in connection with a loan or extension of credit; or unreasonably disapprove the insurance policy provided by a borrower for the protection of the property securing the credit or lien. For purposes of this paragraph, such disapproval shall be deemed unreasonable if it is not based solely on reasonable standards, uniformly applied, relating to the extent of coverage required by such lender or person extending credit and the financial soundness and the services of an insurer. Such standards shall not discriminate against any particular type of insurer, nor shall such standards call for the disapproval of an insurance policy because such policy contains coverage in addition to that required.

(c) Require, directly or indirectly, that any borrower, mortgagor, purchaser, insurer, broker, or agent pay a separate charge in connection with the handling of any insurance policy that is required in connection with a loan or other extension of credit or the provision of another traditional banking product, or pay a separate charge to substitute the insurance policy of one insurer for that of another, unless such charge would be required if the person were providing the insurance. This paragraph does not include the interest which may be charged on premium loans or premium advances in accordance with the security instrument.

(d) Use or provide to others insurance information required to be disclosed by a customer to a financial institution, or a subsidiary or affiliate thereof, in connection with the extension of credit for the purpose of soliciting the sale of insurance, unless the customer has given express written consent or has been given the opportunity to object to such use of the information. Insurance information means information concerning premiums, terms, and conditions of insurance coverage, insurance claims, and insurance history provided by the customer. The opportunity to object to the use of insurance information must be in writing and must be clearly and conspicuously made.

(2)(a) Any person offering the sale of insurance at the time of and in connection with an extension of credit or the sale or lease of goods or services shall disclose in writing that the choice of an insurance provider will not affect the decision regarding the extension of credit or sale or lease of goods or services, except that reasonable requirements may be imposed pursuant to subsection (1).

(b) Federally insured or state-insured depository institutions and credit unions shall make clear and conspicuous disclosure in writing prior to the sale of any insurance policy that such policy is not a deposit, is not insured by the Federal Deposit Insurance Corporation or any other entity, is not guaranteed by the insured depository institution or any person soliciting the purchase of or selling the policy; that the financial institution is not obligated to provide benefits under the insurance contract; and, where appropriate, that the policy involves investment risk, including potential loss of principal.

(c) All documents constituting policies of insurance shall be separate and shall not be combined with or be a part of other documents. A person may not include the expense of insurance premiums in a primary credit transaction without the express written consent of the customer.

(d) A loan officer of a financial institution who is involved in the application, solicitation, or closing of a loan transaction may not solicit or sell insurance in connection with the same loan, but such loan officer may refer the loan customer to another insurance agent who is not involved in the application, solicitation, or closing of the same loan transaction. This paragraph does not apply to an agent located on premises having only a single person with lending authority, or to a broker or dealer registered under the Federal Securities Exchange Act of 1934 in connection with a margin loan secured by securities.

(3) Paragraphs (2)(a), (b), (c), and (d) do not apply to sales of insurance regulated under ss. 627.676-627.6845, s. 655.946, parts XV-XVI of chapter 627, or 12 U.S.C. ss. 4901-4910.

(4) No person may make an extension of credit or the sale of any product or service that is the equivalent to an extension of credit or lease or sale of property of any kind, or furnish any services or fix or vary the consideration for any of the foregoing, on the condition or requirement that the customer obtain insurance from that person, or a subsidiary or affiliate of that person, or a particular insurer, agent, or broker; however, this subsection does not prohibit any person from engaging in any activity that if done by a financial institution would not violate s. 106 of the Bank Holding Company Act Amendments of 1970, 12 U.S.C. s. 1972, as interpreted by the Board of Governors of the Federal Reserve System.

(5) The department or office may investigate the affairs of any person to whom this section applies to determine whether such person has violated this section. If a violation of this section is found to have been committed knowingly, the person in violation shall be subject to the same procedures and penalties as provided in ss. 626.9571, 626.9581, 626.9591, and 626.9601.

History.—s. 9, ch. 76-260; s. 1, ch. 77-174; s. 2, ch. 79-289; s. 236, ch. 79-400; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 2, ch. 99-388; s. 1030, ch. 2003-261.



626.9561 - Power of department and office.

626.9561 Power of department and office.—The department and office shall each have power within its respective regulatory jurisdiction to examine and investigate the affairs of every person involved in the business of insurance in this state in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by s. 626.9521, and shall each have the powers and duties specified in ss. 626.9571-626.9601 in connection therewith.

History.—s. 9, ch. 76-260; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1031, ch. 2003-261.



626.9571 - Defined practices; hearings, witnesses, appearances, production of books and service of process.

626.9571 Defined practices; hearings, witnesses, appearances, production of books and service of process.—

(1) Whenever the department or office has reason to believe that any person has engaged, or is engaging, in this state in any unfair method of competition or any unfair or deceptive act or practice as defined in s. 626.9541 or s. 626.9551 or is engaging in the business of insurance without being properly licensed as required by this code and that a proceeding by it in respect thereto would be to the interest of the public, it shall conduct or cause to have conducted a hearing in accordance with chapter 120.

(2) The department or office, a duly empowered hearing officer, or an administrative law judge shall, during the conduct of such hearing, have those powers enumerated in s. 120.569; however, the penalties for failure to comply with a subpoena or with an order directing discovery shall be limited to a fine not to exceed $1,000 per violation.

(3) Statements of charges, notices, and orders under this act may be served by anyone duly authorized by the department or office, either in the manner provided by law for service of process in civil actions or by certifying and mailing a copy thereof to the person affected by such statement, notice, order, or other process at his or her or its residence or principal office or place of business. The verified return by the person so serving such statement, notice, order, or other process, setting forth the manner of the service, shall be proof of the same, and the return postcard receipt for such statement, notice, order, or other process, certified and mailed as aforesaid, shall be proof of service of the same.

History.—s. 9, ch. 76-260; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 270, ch. 96-410; s. 1726, ch. 97-102; s. 1032, ch. 2003-261.



626.9581 - Cease and desist and penalty orders.

626.9581 Cease and desist and penalty orders.—After the hearing provided in s. 626.9571, the department or office shall enter a final order in accordance with s. 120.569. If it is determined that the person charged has engaged in an unfair or deceptive act or practice or the unlawful transaction of insurance, the department or office shall also issue an order requiring the violator to cease and desist from engaging in such method of competition, act, or practice or the unlawful transaction of insurance. Further, if the act or practice is a violation of s. 626.9541 or s. 626.9551, the department or office may, at its discretion, order any one or more of the following:

(1) Suspension or revocation of the person’s certificate of authority, license, or eligibility for any certificate of authority or license, if he or she knew, or reasonably should have known, he or she was in violation of this act.

(2) Such other relief as may be provided in the insurance code.

History.—s. 9, ch. 76-260; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 271, ch. 96-410; s. 1727, ch. 97-102; s. 1033, ch. 2003-261.



626.9591 - Appeals from the department or office.

626.9591 Appeals from the department or office.—Any person subject to an order of the department or office under s. 626.9581 or s. 626.9601 may obtain a review of such order by filing an appeal therefrom in accordance with the provisions and procedures for appeal from the orders of the department or office in general under s. 120.68.

History.—s. 9, ch. 76-260; s. 807, ch. 82-243; s. 45, ch. 83-215; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1034, ch. 2003-261.



626.9601 - Penalty for violation of cease and desist orders.

626.9601 Penalty for violation of cease and desist orders.—Any person who violates a cease and desist order of the department or office under s. 626.9581 while such order is in effect, after notice and hearing as provided in s. 626.9571, shall be subject, at the discretion of the department or office, to any one or more of the following:

(1) A monetary penalty of not more than $50,000 as to all matters determined in such hearing.

(2) Suspension or revocation of such person’s certificate of authority, license, or eligibility to hold such certificate of authority or license.

(3) Such other relief as may be provided in the insurance code.

History.—s. 9, ch. 76-260; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1035, ch. 2003-261.



626.9611 - Rules.

626.9611 Rules.—

(1) The department or commission may, in accordance with chapter 120, adopt reasonable rules as are necessary or proper to identify specific methods of competition or acts or practices which are prohibited by s. 626.9541 or s. 626.9551, but the rules shall not enlarge upon or extend the provisions of ss. 626.9541 and 626.9551.

(2) The department and the commission shall, in accordance with chapter 120, adopt rules to protect members of the United States Armed Forces from dishonest or predatory insurance sales practices by insurers and insurance agents. The rules shall identify specific false, misleading, deceptive, or unfair methods of competition, acts, or practices which are prohibited by s. 626.9541 or s. 626.9551. The rules shall be based upon model rules or model laws adopted by the National Association of Insurance Commissioners which identify certain insurance practices involving the solicitation or sale of insurance and annuities to members of the United States Armed Forces which are false, misleading, deceptive, or unfair.

History.—s. 9, ch. 76-260; s. 1, ch. 77-174; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1036, ch. 2003-261; s. 10, ch. 2007-199.



626.9621 - Provisions of part additional to existing law.

626.9621 Provisions of part additional to existing law.—The powers vested in the department, commission, and office by this part shall be additional to any other powers to enforce any penalties, fines, or forfeitures authorized by law.

History.—s. 9, ch. 76-260; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1037, ch. 2003-261.



626.9631 - Civil liability.

626.9631 Civil liability.—The provisions of this part are cumulative to rights under the general civil and common law, and no action of the department, commission, or office shall abrogate such rights to damages or other relief in any court.

History.—s. 9, ch. 76-260; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1038, ch. 2003-261.



626.9641 - Policyholders, bill of rights.

626.9641 Policyholders, bill of rights.—

(1) The principles expressed in the following statements shall serve as standards to be followed by the department, commission, and office in exercising their powers and duties, in exercising administrative discretion, in dispensing administrative interpretations of the law, and in adopting rules:

(a) Policyholders shall have the right to competitive pricing practices and marketing methods that enable them to determine the best value among comparable policies.

(b) Policyholders shall have the right to obtain comprehensive coverage.

(c) Policyholders shall have the right to insurance advertising and other selling approaches that provide accurate and balanced information on the benefits and limitations of a policy.

(d) Policyholders shall have a right to an insurance company that is financially stable.

(e) Policyholders shall have the right to be serviced by a competent, honest insurance agent or broker.

(f) Policyholders shall have the right to a readable policy.

(g) Policyholders shall have the right to an insurance company that provides an economic delivery of coverage and that tries to prevent losses.

(h) Policyholders shall have the right to a balanced and positive regulation by the department, commission, and office.

(2) This section shall not be construed as creating a civil cause of action by any individual policyholder against any individual insurer.

History.—s. 9, ch. 76-260; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 1039, ch. 2003-261.



626.9651 - Privacy.

626.9651 Privacy.—The department and commission shall each adopt rules consistent with other provisions of the Florida Insurance Code to govern the use of a consumer’s nonpublic personal financial and health information. These rules must be based on, consistent with, and not more restrictive than the Privacy of Consumer Financial and Health Information Regulation, adopted September 26, 2000, by the National Association of Insurance Commissioners; however, the rules must permit the use and disclosure of nonpublic personal health information for scientific, medical, or public policy research, in accordance with federal law. In addition, these rules must be consistent with, and not more restrictive than, the standards contained in Title V of the Gramm-Leach-Bliley Act of 1999, Pub. L. No. 106-102. If the office determines that a health insurer or health maintenance organization is in compliance with, or is actively undertaking compliance with, the consumer privacy protection rules adopted by the United States Department of Health and Human Services, in conformance with the Health Insurance Portability and Affordability Act, that health insurer or health maintenance organization is in compliance with this section.

History.—s. 25, ch. 2001-142; s. 12, ch. 2001-222; s. 143, ch. 2001-277; s. 1040, ch. 2003-261.



626.9701 - Rate increases and premium surcharges; consideration of certain noncriminal violations for excessive speed prohibited.

626.9701 Rate increases and premium surcharges; consideration of certain noncriminal violations for excessive speed prohibited.—Noncriminal violations solely for excessive speed less than 70 miles per hour on highways which are outside business and residential districts and which have at least four lanes divided by a median strip at least 20 feet wide and on highways which comprise a part of the national system of interstate and defense highways shall not be considered by insurance companies in rate increases for individuals or surcharges for insurance premiums.

History.—s. 5, ch. 76-218; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.9702 - Illegal dealings in premiums; excess charges for insurance.

626.9702 Illegal dealings in premiums; excess charges for insurance.—

(1) No insurer shall impose or request an additional premium for automobile insurance, or refuse to renew a policy, solely because the insured or applicant was convicted of one or more traffic violations which do not involve an accident or do not cause revocation or suspension of the driving privileges of the insured, without adequate proof of a direct, demonstrable, objective relationship between the violation for which the surcharge was imposed and the increased risk of highway accidents.

(2) No insurer shall cancel or otherwise terminate any automobile insurance contract with an insured after the insured has paid the premiums on such policy for 5 years or more solely because the insured is involved in a single traffic accident.

(3) Any person or organization which violates any provision of this section shall be subject to the penalties provided in s. 627.381.

History.—s. 1, ch. 77-158; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.9705 - Life or disability insurance; illegal dealings.

626.9705 Life or disability insurance; illegal dealings.—

(1) No life or disability insurer shall refuse to renew, sell, or issue a life or disability insurance policy, establish or charge a premium or rate to an applicant or a prospective policyholder, or establish or charge an unfair, discriminatory premium or rate to such person solely on the ground that the applicant or policyholder suffers from a severe disability.

(2) “Severe disability,” as used in this section, means any spinal cord disease or injury resulting in permanent and total disability, amputation of any extremity that requires prosthesis, permanent visual acuity of 20/200 or worse in the better eye with the best correction, a peripheral field so contracted that the widest diameter of such field subtends an angular distance no greater than 20 degrees, or neurosensory deafness.

(3) Nothing in this section should be construed as requiring an insurer to provide insurance coverage against a severe disability which the applicant or policyholder has already sustained.

History.—ss. 1, 7, ch. 75-279; s. 1, ch. 77-174; s. 1, ch. 79-171; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.9706 - Life insurance; discrimination on basis of sickle-cell trait prohibited.

626.9706 Life insurance; discrimination on basis of sickle-cell trait prohibited.—

(1) No insurer authorized to transact insurance in this state shall refuse to issue and deliver any policy of life insurance solely because the person to be insured has the sickle-cell trait.

(2) No life insurance policy issued and delivered in this state shall carry a higher premium rate or charge solely because the person to be insured has the sickle-cell trait.

History.—s. 1, ch. 78-35; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.9707 - Disability insurance; discrimination on basis of sickle-cell trait prohibited.

626.9707 Disability insurance; discrimination on basis of sickle-cell trait prohibited.—

(1) No insurer authorized to transact insurance in this state shall refuse to issue and deliver in this state any policy of disability insurance, whether such policy is defined as individual, group, blanket, franchise, industrial, or otherwise, which is currently being issued for delivery in this state and which affords benefits and coverage for any medical treatment or service authorized and permitted to be furnished by a hospital, clinic, health clinic, neighborhood health clinic, health maintenance organization, physician, physician’s assistant, nurse practitioner, or medical service facility or personnel solely because the person to be insured has the sickle-cell trait.

(2) No disability insurance policy issued or delivered in this state shall carry a higher premium rate or charge solely because the person to be insured has the sickle-cell trait.

History.—s. 1, ch. 78-35; s. 807, ch. 82-243; ss. 206, 207, ch. 90-363; s. 4, ch. 91-429.



626.973 - Fictitious groups.

626.973 Fictitious groups.—

(1) No insurer or any person on behalf of any insurer shall make, offer to make, or permit any preference or distinction in property, marine, casualty, or surety insurance as to form of policy, certificate, premium, rate, benefits, or conditions of insurance, based upon membership, nonmembership, or employment of any person or persons by or in any particular group, association, corporation, or organization, and shall not make the foregoing preference or distinction available in any event based upon any “fictitious grouping” of persons as defined in this code, such “fictitious grouping” being hereby defined and declared to be any grouping by way of membership, nonmembership, license, franchise, employment, contract, agreement, or any other method or means.

(2) The restrictions and limitations of this section do not extend to life insurance, health insurance, and medical malpractice insurance.

(3) The restrictions and limitations of this section do not extend to property or casualty insurance issued in this state, provided that:

(a) The policy requires active participation in a plan of risk management which has established measures and procedures to minimize both the frequency and severity of losses;

(b) The policy passes on the benefits of reduced losses to plan participants;

(c) Rates are actuarially measurable and credible and are sufficiently related to actual and expected loss and expense experience of the group so as to assure that nonmembers of the group are not unfairly discriminated against; and

(d) For any personal lines insurance risk, the group is composed of such members and meets the requirements specified in s. 627.552 for employee groups, s. 627.553 for debtor groups, s. 627.554 for labor union groups, s. 627.555 for trustee groups, s. 627.556 for credit union groups, s. 627.5567 for association groups, and s. 627.654 for labor union and association groups; except that any provision of such sections which precludes individual selection of amounts of insurance shall not be applicable to property or casualty insurance.

History.—s. 398, ch. 59-205; s. 807, ch. 82-243; s. 91, ch. 83-216; s. 22, ch. 85-175; s. 6, ch. 86-160; s. 81, ch. 89-360; ss. 187, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 26, ch. 99-3.



626.9741 - Use of credit reports and credit scores by insurers.

626.9741 Use of credit reports and credit scores by insurers.—

(1) The purpose of this section is to regulate and limit the use of credit reports and credit scores by insurers for underwriting and rating purposes. This section applies only to personal lines motor vehicle insurance and personal lines residential insurance, which includes homeowners, mobile home owners’ dwelling, tenants, condominium unit owners, cooperative unit owners, and similar types of insurance.

(2) As used in this section, the term:

(a) “Adverse decision” means a decision to refuse to issue or renew a policy of insurance; to issue a policy with exclusions or restrictions; to increase the rates or premium charged for a policy of insurance; to place an insured or applicant in a rating tier that does not have the lowest available rates for which that insured or applicant is otherwise eligible; or to place an applicant or insured with a company operating under common management, control, or ownership which does not offer the lowest rates available, within the affiliate group of insurance companies, for which that insured or applicant is otherwise eligible.

(b) “Credit report” means any written, oral, or other communication of any information by a consumer reporting agency, as defined in the federal Fair Credit Reporting Act, 15 U.S.C. ss. 1681 et seq., bearing on a consumer’s credit worthiness, credit standing, or credit capacity, which is used or expected to be used or collected as a factor to establish a person’s eligibility for credit or insurance, or any other purpose authorized pursuant to the applicable provision of such federal act. A credit score alone, as calculated by a credit reporting agency or by or for the insurer, may not be considered a credit report.

(c) “Credit score” means a score, grade, or value that is derived by using any or all data from a credit report in any type of model, method, or program, whether electronically, in an algorithm, computer software or program, or any other process, for the purpose of grading or ranking credit report data.

(d) “Tier” means a category within a single insurer into which insureds with substantially similar risk, exposure, or expense factors are placed for purposes of determining rate or premium.

(3) An insurer must inform an applicant or insured, in the same medium as the application is taken, that a credit report or score is being requested for underwriting or rating purposes. An insurer that makes an adverse decision based, in whole or in part, upon a credit report must provide at no charge, a copy of the credit report to the applicant or insured or provide the applicant or insured with the name, address, and telephone number of the consumer reporting agency from which the insured or applicant may obtain the credit report. The insurer must provide notification to the consumer explaining the reasons for the adverse decision. The reasons must be provided in sufficiently clear and specific language so that a person can identify the basis for the insurer’s adverse decision. Such notification shall include a description of the four primary reasons, or such fewer number as existed, which were the primary influences of the adverse decision. The use of generalized terms such as “poor credit history,” “poor credit rating,” or “poor insurance score” does not meet the explanation requirements of this subsection. A credit score may not be used in underwriting or rating insurance unless the scoring process produces information in sufficient detail to permit compliance with the requirements of this subsection. It shall not be deemed an adverse decision if, due to the insured’s credit report or credit score, the insured continues to receive a less favorable rate or placement in a less favorable tier or company at the time of renewal except for renewals or reunderwriting required by this section.

(4)(a) An insurer may not request a credit report or score based upon the race, color, religion, marital status, age, gender, income, national origin, or place of residence of the applicant or insured.

(b) An insurer may not make an adverse decision solely because of information contained in a credit report or score without consideration of any other underwriting or rating factor.

(c) An insurer may not make an adverse decision or use a credit score that could lead to such a decision if based, in whole or in part, on:

1. The absence of, or an insufficient, credit history, in which instance the insurer shall:

a. Treat the consumer as otherwise approved by the Office of Insurance Regulation if the insurer presents information that such an absence or inability is related to the risk for the insurer;

b. Treat the consumer as if the applicant or insured had neutral credit information, as defined by the insurer;

c. Exclude the use of credit information as a factor and use only other underwriting criteria;

2. Collection accounts with a medical industry code, if so identified on the consumer’s credit report;

3. Place of residence; or

4. Any other circumstance that the Financial Services Commission determines, by rule, lacks sufficient statistical correlation and actuarial justification as a predictor of insurance risk.

(d) An insurer may use the number of credit inquiries requested or made regarding the applicant or insured except for:

1. Credit inquiries not initiated by the consumer or inquiries requested by the consumer for his or her own credit information.

2. Inquiries relating to insurance coverage, if so identified on a consumer’s credit report.

3. Collection accounts with a medical industry code, if so identified on the consumer’s credit report.

4. Multiple lender inquiries, if coded by the consumer reporting agency on the consumer’s credit report as being from the home mortgage industry and made within 30 days of one another, unless only one inquiry is considered.

5. Multiple lender inquiries, if coded by the consumer reporting agency on the consumer’s credit report as being from the automobile lending industry and made within 30 days of one another, unless only one inquiry is considered.

(e) An insurer must, upon the request of an applicant or insured, provide a means of appeal for an applicant or insured whose credit report or credit score is unduly influenced by a dissolution of marriage, the death of a spouse, or temporary loss of employment. The insurer must complete its review within 10 business days after the request by the applicant or insured and receipt of reasonable documentation requested by the insurer, and, if the insurer determines that the credit report or credit score was unduly influenced by any of such factors, the insurer shall treat the applicant or insured as if the applicant or insured had neutral credit information or shall exclude the credit information, as defined by the insurer, whichever is more favorable to the applicant or insured. An insurer shall not be considered out of compliance with its underwriting rules or rates or forms filed with the Office of Insurance Regulation or out of compliance with any other state law or rule as a result of granting any exceptions pursuant to this subsection.

(5) A rate filing that uses credit reports or credit scores must comply with the requirements of s. 627.062 or s. 627.0651 to ensure that rates are not excessive, inadequate, or unfairly discriminatory.

(6) An insurer that requests or uses credit reports and credit scoring in its underwriting and rating methods shall maintain and adhere to established written procedures that reflect the restrictions set forth in the federal Fair Credit Reporting Act, this section, and all rules related thereto.

(7)(a) An insurer shall establish procedures to review the credit history of an insured who was adversely affected by the use of the insured’s credit history at the initial rating of the policy, or at a subsequent renewal thereof. This review must be performed at a minimum of once every 2 years or at the request of the insured, whichever is sooner, and the insurer shall adjust the premium of the insured to reflect any improvement in the credit history. The procedures must provide that, with respect to existing policyholders, the review of a credit report will not be used by the insurer to cancel, refuse to renew, or require a change in the method of payment or payment plan.

(b) However, as an alternative to the requirements of paragraph (a), an insurer that used a credit report or credit score for an insured upon inception of a policy, who will not use a credit report or score for reunderwriting, shall reevaluate the insured within the first 3 years after inception, based on other allowable underwriting or rating factors, excluding credit information if the insurer does not increase the rates or premium charged to the insured based on the exclusion of credit reports or credit scores.

(8) The commission may adopt rules to administer this section. The rules may include, but need not be limited to:

(a) Information that must be included in filings to demonstrate compliance with subsection (3).

(b) Statistical detail that insurers using credit reports or scores under subsection (5) must retain and report annually to the Office of Insurance Regulation.

(c) Standards that ensure that rates or premiums associated with the use of a credit report or score are not unfairly discriminatory, based upon race, color, religion, marital status, age, gender, income, national origin, or place of residence.

(d) Standards for review of models, methods, programs, or any other process by which to grade or rank credit report data and which may produce credit scores in order to ensure that the insurer demonstrates that such grading, ranking, or scoring is valid in predicting insurance risk of an applicant or insured.

History.—s. 3, ch. 2003-407.



626.9743 - Claim settlement practices relating to motor vehicle insurance.

626.9743 Claim settlement practices relating to motor vehicle insurance.—

(1) This section shall apply to the adjustment and settlement of personal and commercial motor vehicle insurance claims.

(2) An insurer may not, when liability and damages owed under the policy are reasonably clear, recommend that a third-party claimant make a claim under his or her own policy solely to avoid paying the claim under the policy issued by that insurer. However, the insurer may identify options to a third-party claimant relative to the repair of his or her vehicle.

(3) An insurer that elects to repair a motor vehicle and specifically requires a particular repair shop for vehicle repairs shall cause the damaged vehicle to be restored to its physical condition as to performance and appearance immediately prior to the loss at no additional cost to the insured or third-party claimant other than as stated in the policy.

(4) An insurer may not require the use of replacement parts in the repair of a motor vehicle which are not at least equivalent in kind and quality to the damaged parts prior to the loss in terms of fit, appearance, and performance.

(5) When the insurance policy provides for the adjustment and settlement of first-party motor vehicle total losses on the basis of actual cash value or replacement with another of like kind and quality, the insurer shall use one of the following methods:

(a) The insurer may elect a cash settlement based upon the actual cost to purchase a comparable motor vehicle, including sales tax, if applicable pursuant to subsection (9). Such cost may be derived from:

1. When comparable motor vehicles are available in the local market area, the cost of two or more such comparable motor vehicles available within the preceding 90 days;

2. The retail cost as determined from a generally recognized used motor vehicle industry source such as:

a. An electronic database if the pertinent portions of the valuation documents generated by the database are provided by the insurer to the first-party insured upon request; or

b. A guidebook that is generally available to the general public if the insurer identifies the guidebook used as the basis for the retail cost to the first-party insured upon request; or

3. The retail cost using two or more quotations obtained by the insurer from two or more licensed dealers in the local market area.

(b) The insurer may elect to offer a replacement motor vehicle that is a specified comparable motor vehicle available to the insured, including sales tax if applicable pursuant to subsection (9), paid for by the insurer at no cost other than any deductible provided in the policy and betterment as provided in subsection (6). The offer must be documented in the insurer’s claim file. For purposes of this subsection, a comparable motor vehicle is one that is made by the same manufacturer, of the same or newer model year, and of similar body type and that has similar options and mileage as the insured vehicle. Additionally, a comparable motor vehicle must be in as good or better overall condition than the insured vehicle and available for inspection within a reasonable distance of the insured’s residence.

(c) When a motor vehicle total loss is adjusted or settled on a basis that varies from the methods described in paragraph (a) or paragraph (b), the determination of value must be supported by documentation, and any deductions from value must be itemized and specified in appropriate dollar amounts. The basis for such settlement shall be explained to the claimant in writing, if requested, and a copy of the explanation shall be retained in the insurer’s claim file.

(d) Any other method agreed to by the claimant.

(6) When the amount offered in settlement reflects a reduction by the insurer because of betterment or depreciation, information pertaining to the reduction shall be maintained with the insurer’s claim file. Deductions shall be itemized and specific as to dollar amount and shall accurately reflect the value assigned to the betterment or depreciation. The basis for any deduction shall be explained to the claimant in writing, if requested, and a copy of the explanation shall be maintained with the insurer’s claim file.

(7) Every insurer shall, if partial losses are settled on the basis of a written estimate prepared by or for the insurer, supply the insured a copy of the estimate upon which the settlement is based.

(8) Every insurer shall provide notice to an insured before termination of payment for previously authorized storage charges, and the notice shall provide 72 hours for the insured to remove the vehicle from storage before terminating payment of the storage charges.

(9) If sales tax will necessarily be incurred by a claimant upon replacement of a total loss or upon repair of a partial loss, the insurer may defer payment of the sales tax unless and until the obligation has actually been incurred.

(10) Nothing in this section shall be construed to authorize or preclude enforcement of policy provisions relating to settlement disputes.

History.—s. 9, ch. 2004-370; s. 154, ch. 2004-390.



626.9744 - Claim settlement practices relating to property insurance.

626.9744 Claim settlement practices relating to property insurance.—Unless otherwise provided by the policy, when a homeowner’s insurance policy provides for the adjustment and settlement of first-party losses based on repair or replacement cost, the following requirements apply:

(1) When a loss requires repair or replacement of an item or part, any physical damage incurred in making such repair or replacement which is covered and not otherwise excluded by the policy shall be included in the loss to the extent of any applicable limits. The insured may not be required to pay for betterment required by ordinance or code except for the applicable deductible, unless specifically excluded or limited by the policy.

(2) When a loss requires replacement of items and the replaced items do not match in quality, color, or size, the insurer shall make reasonable repairs or replacement of items in adjoining areas. In determining the extent of the repairs or replacement of items in adjoining areas, the insurer may consider the cost of repairing or replacing the undamaged portions of the property, the degree of uniformity that can be achieved without such cost, the remaining useful life of the undamaged portion, and other relevant factors.

(3) This section shall not be construed to make the insurer a warrantor of the repairs made pursuant to this section.

(4) Nothing in this section shall be construed to authorize or preclude enforcement of policy provisions relating to settlement disputes.

History.—s. 10, ch. 2004-370; s. 155, ch. 2004-390.



626.9885 - Financial institutions conducting insurance transactions.

626.9885 Financial institutions conducting insurance transactions.—A financial institution, as defined in s. 655.005, may conduct insurance transactions only through Florida-licensed insurance agents representing Florida-authorized insurers or representing Florida-eligible surplus lines insurers.

History.—s. 4, ch. 99-388; s. 43, ch. 2011-194.



626.989 - Investigation by department or Division of Investigative and Forensic Services; compliance; immunity; confidential information; reports to division; division investigator’s power of arrest.

626.989 Investigation by department or Division of Investigative and Forensic Services; compliance; immunity; confidential information; reports to division; division investigator’s power of arrest.—

(1) For the purposes of this section:

(a) A person commits a “fraudulent insurance act” if the person:

1. Knowingly and with intent to defraud presents, causes to be presented, or prepares with knowledge or belief that it will be presented, to or by an insurer, self-insurer, self-insurance fund, servicing corporation, purported insurer, broker, or any agent thereof, any written statement as part of, or in support of, an application for the issuance of, or the rating of, any insurance policy, or a claim for payment or other benefit pursuant to any insurance policy, which the person knows to contain materially false information concerning any fact material thereto or if the person conceals, for the purpose of misleading another, information concerning any fact material thereto.

2. Knowingly submits:

a. A false, misleading, or fraudulent application or other document when applying for licensure as a health care clinic, seeking an exemption from licensure as a health care clinic, or demonstrating compliance with part X of chapter 400 with an intent to use the license, exemption from licensure, or demonstration of compliance to provide services or seek reimbursement under the Florida Motor Vehicle No-Fault Law.

b. A claim for payment or other benefit pursuant to a personal injury protection insurance policy under the Florida Motor Vehicle No-Fault Law if the person knows that the payee knowingly submitted a false, misleading, or fraudulent application or other document when applying for licensure as a health care clinic, seeking an exemption from licensure as a health care clinic, or demonstrating compliance with part X of chapter 400.

(b) The term “insurer” also includes a health maintenance organization, and the term “insurance policy” also includes a health maintenance organization subscriber contract.

(2) If, by its own inquiries or as a result of complaints, the department or its Division of Investigative and Forensic Services has reason to believe that a person has engaged in, or is engaging in, a fraudulent insurance act, an act or practice that violates s. 626.9541 or s. 817.234, or an act or practice punishable under s. 624.15, it may administer oaths and affirmations, request the attendance of witnesses or proffering of matter, and collect evidence. The department or its Division of Investigative and Forensic Services shall not compel the attendance of any person or matter in any such investigation except pursuant to subsection (4).

(3) If matter that the department or its division seeks to obtain by request is located outside the state, the person so requested may make it available to the division or its representative to examine the matter at the place where it is located. The division may designate representatives, including officials of the state in which the matter is located, to inspect the matter on its behalf, and it may respond to similar requests from officials of other states.

(4)(a) The department or its division may request that an individual who refuses to comply with any such request be ordered by the circuit court to provide the testimony or matter. The court shall not order such compliance unless the department or its division has demonstrated to the satisfaction of the court that the testimony of the witness or the matter under request has a direct bearing on the commission of a fraudulent insurance act, on a violation of s. 626.9541 or s. 817.234, or on an act or practice punishable under s. 624.15 or is pertinent and necessary to further such investigation.

(b) Except in a prosecution for perjury, an individual who complies with a court order to provide testimony or matter after asserting a privilege against self-incrimination to which the individual is entitled by law may not be subjected to a criminal proceeding or to a civil penalty with respect to the act concerning which the individual is required to testify or produce relevant matter.

(c) In the absence of fraud or bad faith, a person is not subject to civil liability for libel, slander, or any other relevant tort by virtue of filing reports, without malice, or furnishing other information, without malice, required by this section or required by the department or division under the authority granted in this section, and no civil cause of action of any nature shall arise against such person:

1. For any information relating to suspected fraudulent insurance acts or persons suspected of engaging in such acts furnished to or received from law enforcement officials, their agents, or employees;

2. For any information relating to suspected fraudulent insurance acts or persons suspected of engaging in such acts furnished to or received from other persons subject to the provisions of this chapter;

3. For any such information furnished in reports to the department, the division, the National Insurance Crime Bureau, the National Association of Insurance Commissioners, or any local, state, or federal enforcement officials or their agents or employees; or

4. For other actions taken in cooperation with any of the agencies or individuals specified in this paragraph in the lawful investigation of suspected fraudulent insurance acts.

(d) In addition to the immunity granted in paragraph (c), persons identified as designated employees whose responsibilities include the investigation and disposition of claims relating to suspected fraudulent insurance acts may share information relating to persons suspected of committing fraudulent insurance acts with other designated employees employed by the same or other insurers whose responsibilities include the investigation and disposition of claims relating to fraudulent insurance acts, provided the department has been given written notice of the names and job titles of such designated employees prior to such designated employees sharing information. Unless the designated employees of the insurer act in bad faith or in reckless disregard for the rights of any insured, neither the insurer nor its designated employees are civilly liable for libel, slander, or any other relevant tort, and a civil action does not arise against the insurer or its designated employees:

1. For any information related to suspected fraudulent insurance acts provided to an insurer; or

2. For any information relating to suspected fraudulent insurance acts provided to the National Insurance Crime Bureau or the National Association of Insurance Commissioners.

Provided, however, that the qualified immunity against civil liability conferred on any insurer or its designated employees shall be forfeited with respect to the exchange or publication of any defamatory information with third persons not expressly authorized by this paragraph to share in such information.

(e) The Chief Financial Officer and any employee or agent of the department, commission, office, or division, when acting without malice and in the absence of fraud or bad faith, is not subject to civil liability for libel, slander, or any other relevant tort, and no civil cause of action of any nature exists against such person by virtue of the execution of official activities or duties of the department, commission, or office under this section or by virtue of the publication of any report or bulletin related to the official activities or duties of the department, division, commission, or office under this section.

(f) This section does not abrogate or modify in any way any common-law or statutory privilege or immunity heretofore enjoyed by any person.

(5) The office’s and the department’s papers, documents, reports, or evidence relative to the subject of an investigation under this section are confidential and exempt from the provisions of s. 119.07(1) until such investigation is completed or ceases to be active. For purposes of this subsection, an investigation is considered “active” while the investigation is being conducted by the office or department with a reasonable, good faith belief that it could lead to the filing of administrative, civil, or criminal proceedings. An investigation does not cease to be active if the office or department is proceeding with reasonable dispatch and has a good faith belief that action could be initiated by the office or department or other administrative or law enforcement agency. After an investigation is completed or ceases to be active, portions of records relating to the investigation shall remain exempt from the provisions of s. 119.07(1) if disclosure would:

(a) Jeopardize the integrity of another active investigation;

(b) Impair the safety and soundness of an insurer;

(c) Reveal personal financial information;

(d) Reveal the identity of a confidential source;

(e) Defame or cause unwarranted damage to the good name or reputation of an individual or jeopardize the safety of an individual; or

(f) Reveal investigative techniques or procedures. Further, such papers, documents, reports, or evidence relative to the subject of an investigation under this section shall not be subject to discovery until the investigation is completed or ceases to be active. Office, department, or division investigators shall not be subject to subpoena in civil actions by any court of this state to testify concerning any matter of which they have knowledge pursuant to a pending insurance fraud investigation by the division.

(6) Any person, other than an insurer, agent, or other person licensed under the code, or an employee thereof, having knowledge or who believes that a fraudulent insurance act or any other act or practice which, upon conviction, constitutes a felony or a misdemeanor under the code, or under s. 817.234, is being or has been committed may send to the Division of Investigative and Forensic Services a report or information pertinent to such knowledge or belief and such additional information relative thereto as the department may request. Any professional practitioner licensed or regulated by the Department of Business and Professional Regulation, except as otherwise provided by law, any medical review committee as defined in s. 766.101, any private medical review committee, and any insurer, agent, or other person licensed under the code, or an employee thereof, having knowledge or who believes that a fraudulent insurance act or any other act or practice which, upon conviction, constitutes a felony or a misdemeanor under the code, or under s. 817.234, is being or has been committed shall send to the Division of Investigative and Forensic Services a report or information pertinent to such knowledge or belief and such additional information relative thereto as the department may require. The Division of Investigative and Forensic Services shall review such information or reports and select such information or reports as, in its judgment, may require further investigation. It shall then cause an independent examination of the facts surrounding such information or report to be made to determine the extent, if any, to which a fraudulent insurance act or any other act or practice which, upon conviction, constitutes a felony or a misdemeanor under the code, or under s. 817.234, is being committed. The Division of Investigative and Forensic Services shall report any alleged violations of law which its investigations disclose to the appropriate licensing agency and state attorney or other prosecuting agency having jurisdiction with respect to any such violation, as provided in s. 624.310. If prosecution by the state attorney or other prosecuting agency having jurisdiction with respect to such violation is not begun within 60 days of the division’s report, the state attorney or other prosecuting agency having jurisdiction with respect to such violation shall inform the division of the reasons for the lack of prosecution.

(7) Division investigators shall have the power to make arrests for criminal violations established as a result of investigations. Such investigators shall also be considered state law enforcement officers for all purposes and shall have the power to execute arrest warrants and search warrants; to serve subpoenas issued for the examination, investigation, and trial of all offenses; and to arrest upon probable cause without warrant any person found in the act of violating any of the provisions of applicable laws. Investigators empowered to make arrests under this section shall be empowered to bear arms in the performance of their duties. In such a situation, the investigator must be certified in compliance with the provisions of s. 943.1395 or must meet the temporary employment or appointment exemption requirements of s. 943.131 until certified.

(8) It is unlawful for any person to resist an arrest authorized by this section or in any manner to interfere, either by abetting or assisting such resistance or otherwise interfering, with division investigators in the duties imposed upon them by law or department rule.

(9) In recognition of the complementary roles of investigating instances of workers’ compensation fraud and enforcing compliance with the workers’ compensation coverage requirements under chapter 440, the Department of Financial Services shall prepare and submit a joint performance report to the President of the Senate and the Speaker of the House of Representatives by January 1 of each year. The annual report must include, but need not be limited to:

(a) The total number of initial referrals received, cases opened, cases presented for prosecution, cases closed, and convictions resulting from cases presented for prosecution by the Bureau of Workers’ Compensation Insurance Fraud by type of workers’ compensation fraud and circuit.

(b) The number of referrals received from insurers and the Division of Workers’ Compensation and the outcome of those referrals.

(c) The number of investigations undertaken by the Bureau of Workers’ Compensation Insurance Fraud which were not the result of a referral from an insurer or the Division of Workers’ Compensation.

(d) The number of investigations that resulted in a referral to a regulatory agency and the disposition of those referrals.

(e) The number and reasons provided by local prosecutors or the statewide prosecutor for declining prosecution of a case presented by the Bureau of Workers’ Compensation Insurance Fraud by circuit.

(f) The total number of employees assigned to the Bureau of Workers’ Compensation Insurance Fraud and the Division of Workers’ Compensation Bureau of Compliance delineated by location of staff assigned; and the number and location of employees assigned to the Bureau of Workers’ Compensation Insurance Fraud who were assigned to work other types of fraud cases.

(g) The average caseload and turnaround time by type of case for each investigator and division compliance employee.

(h) The training provided during the year to workers’ compensation fraud investigators and the division’s compliance employees.

History.—s. 9, ch. 76-266; s. 211, ch. 77-104; s. 20, ch. 77-468; s. 2, ch. 78-258; s. 2, ch. 79-81; s. 237, ch. 79-400; s. 3, ch. 81-48; ss. 807, 810, ch. 82-243; s. 92, ch. 83-216; s. 30, ch. 83-288; s. 1, ch. 87-334; s. 1, ch. 89-42; ss. 189, 206, 207, ch. 90-363; s. 4, ch. 91-429; s. 11, ch. 92-324; s. 10, ch. 93-80; s. 8, ch. 93-252; s. 224, ch. 94-218; s. 5, ch. 95-340; s. 378, ch. 96-406; s. 1729, ch. 97-102; s. 15, ch. 98-174; s. 2, ch. 99-204; s. 4, ch. 2001-271; s. 87, ch. 2001-277; s. 66, ch. 2002-194; s. 5, ch. 2003-148; s. 1041, ch. 2003-261; s. 43, ch. 2003-412; s. 77, ch. 2004-390; s. 4, ch. 2012-197; s. 105, ch. 2013-15; s. 15, ch. 2016-165.



626.9891 - Insurer anti-fraud investigative units; reporting requirements; penalties for noncompliance.

626.9891 Insurer anti-fraud investigative units; reporting requirements; penalties for noncompliance.—

(1) Every insurer admitted to do business in this state who in the previous calendar year, at any time during that year, had $10 million or more in direct premiums written shall:

(a) Establish and maintain a unit or division within the company to investigate possible fraudulent claims by insureds or by persons making claims for services or repairs against policies held by insureds; or

(b) Contract with others to investigate possible fraudulent claims for services or repairs against policies held by insureds.

An insurer subject to this subsection shall file with the Division of Investigative and Forensic Services of the department on or before July 1, 1996, a detailed description of the unit or division established pursuant to paragraph (a) or a copy of the contract and related documents required by paragraph (b).

(2) Every insurer admitted to do business in this state, which in the previous calendar year had less than $10 million in direct premiums written, must adopt an anti-fraud plan and file it with the Division of Investigative and Forensic Services of the department on or before July 1, 1996. An insurer may, in lieu of adopting and filing an anti-fraud plan, comply with the provisions of subsection (1).

(3) Each insurers anti-fraud plans shall include:

(a) A description of the insurer’s procedures for detecting and investigating possible fraudulent insurance acts;

(b) A description of the insurer’s procedures for the mandatory reporting of possible fraudulent insurance acts to the Division of Investigative and Forensic Services of the department;

(c) A description of the insurer’s plan for anti-fraud education and training of its claims adjusters or other personnel; and

(d) A written description or chart outlining the organizational arrangement of the insurer’s anti-fraud personnel who are responsible for the investigation and reporting of possible fraudulent insurance acts.

(4) Any insurer who obtains a certificate of authority after July 1, 1995, shall have 18 months in which to comply with the requirements of this section.

(5) For purposes of this section, the term “unit or division” includes the assignment of fraud investigation to employees whose principal responsibilities are the investigation and disposition of claims. If an insurer creates a distinct unit or division, hires additional employees, or contracts with another entity to fulfill the requirements of this section, the additional cost incurred must be included as an administrative expense for ratemaking purposes.

(6) Each insurer writing workers’ compensation insurance shall report to the department, on or before August 1 of each year, on its experience in implementing and maintaining an anti-fraud investigative unit or an anti-fraud plan. The report must include, at a minimum:

(a) The dollar amount of recoveries and losses attributable to workers’ compensation fraud delineated by the type of fraud: claimant, employer, provider, agent, or other.

(b) The number of referrals to the Bureau of Workers’ Compensation Fraud for the prior year.

(c) A description of the organization of the anti-fraud investigative unit, if applicable, including the position titles and descriptions of staffing.

(d) The rationale for the level of staffing and resources being provided for the anti-fraud investigative unit, which may include objective criteria such as number of policies written, number of claims received on an annual basis, volume of suspected fraudulent claims currently being detected, other factors, and an assessment of optimal caseload that can be handled by an investigator on an annual basis.

(e) The inservice education and training provided to underwriting and claims personnel to assist in identifying and evaluating instances of suspected fraudulent activity in underwriting or claims activities.

(f) A description of a public awareness program focused on the costs and frequency of insurance fraud and methods by which the public can prevent it.

(7) If an insurer fails to timely submit a final acceptable anti-fraud plan or anti-fraud investigative unit description, fails to implement the provisions of a plan or an anti-fraud investigative unit description, or otherwise refuses to comply with the provisions of this section, the department, office, or commission may:

(a) Impose an administrative fine of not more than $2,000 per day for such failure by an insurer to submit an acceptable anti-fraud plan or anti-fraud investigative unit description, until the department, office, or commission deems the insurer to be in compliance;

(b) Impose an administrative fine for failure by an insurer to implement or follow the provisions of an anti-fraud plan or anti-fraud investigative unit description; or

(c) Impose the provisions of both paragraphs (a) and (b).

(8) The department may adopt rules to administer this section.

History.—s. 6, ch. 95-340; s. 44, ch. 2003-412; s. 10, ch. 2006-305; s. 16, ch. 2016-165.



626.9892 - Anti-Fraud Reward Program; reporting of insurance fraud.

626.9892 Anti-Fraud Reward Program; reporting of insurance fraud.—

(1) The Anti-Fraud Reward Program is hereby established within the department, to be funded from the Insurance Regulatory Trust Fund.

1(2) The department may pay rewards of up to $25,000 to persons providing information leading to the arrest and conviction of persons committing crimes investigated by the department arising from violations of s. 440.105, s. 624.15, s. 626.9541, s. 626.989, s. 790.164, s. 790.165, s. 790.166, s. 806.031, s. 806.10, s. 806.111, s. 817.233, or s. 817.234.

(3) Only a single reward amount may be paid by the department for claims arising out of the same transaction or occurrence, regardless of the number of persons arrested and convicted and the number of persons submitting claims for the reward. The reward may be disbursed among more than one person in amounts determined by the department.

(4) The department shall adopt rules which set forth the application and approval process, including the criteria against which claims shall be evaluated, the basis for determining specific reward amounts, and the manner in which rewards shall be disbursed. Applications for rewards authorized by this section must be made pursuant to rules established by the department.

(5) Determinations by the department to grant or deny a reward under this section shall not be considered agency action subject to review under s. 120.569 or s. 120.57.

History.—s. 3, ch. 99-204; s. 19, ch. 2002-236; s. 1042, ch. 2003-261; s. 17, ch. 2016-132; s. 17, ch. 2016-165.

1Note.—As amended by s. 17, ch. 2016-132. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Subsection (2) was also amended by s. 17, ch. 2016-165, and that version reads:

(2) The department may pay rewards of up to $25,000 to persons providing information leading to the arrest and conviction of persons committing crimes investigated by the Division of Investigative and Forensic Services arising from violations of s. 440.105, s. 624.15, s. 626.9541, s. 626.989, or s. 817.234.



626.9893 - Disposition of revenues; criminal or forfeiture proceedings.

626.9893 Disposition of revenues; criminal or forfeiture proceedings.—

(1) The Division of Investigative and Forensic Services of the Department of Financial Services may deposit revenues received as a result of criminal proceedings or forfeiture proceedings, other than revenues deposited into the Department of Financial Services’ Federal Law Enforcement Trust Fund under s. 17.43, into the Insurance Regulatory Trust Fund. Moneys deposited pursuant to this section shall be separately accounted for and shall be used solely for the division to carry out its duties and responsibilities.

(2) Moneys deposited into the Insurance Regulatory Trust Fund pursuant to this section shall be appropriated by the Legislature, pursuant to the provisions of chapter 216, for the sole purpose of enabling the division to carry out its duties and responsibilities.

(3) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance of moneys deposited into the Insurance Regulatory Trust Fund pursuant to this section remaining at the end of any fiscal year shall remain in the trust fund at the end of that year and shall be available for carrying out the duties and responsibilities of the division.

History.—s. 11, ch. 2006-305; s. 6, ch. 2007-14; s. 18, ch. 2016-165.



626.9894 - Gifts and grants.

626.9894 Gifts and grants.—

(1) The department may accept, for purposes of anti-fraud efforts, any donation or grant of property or moneys from any governmental unit, public agency, institution, person, firm, or corporation.

(2) All rights to, interest in, and title to such donated or granted property shall immediately vest in the Division of Investigative and Forensic Services upon donation. The division may hold such property in coownership, sell its interest in the property, liquidate its interest in the property, or dispose of its interest in the property in any other reasonable manner.

(3) All donations or grants of moneys to the division shall be deposited into the Insurance Regulatory Trust Fund and shall be separately accounted for and may be used by the division to carry out its duties and responsibilities, or for the subgranting of such funds to state attorneys for the purpose of funding or defraying the costs of dedicated fraud prosecutors.

(4) Moneys deposited into the Insurance Regulatory Trust Fund pursuant to this section may be appropriated by the Legislature, pursuant to the provisions of chapter 216, for the purpose of enabling the division to carry out its duties and responsibilities, or for the purpose of funding or defraying the costs of dedicated fraud prosecutors.

(5) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance of moneys deposited into the Insurance Regulatory Trust Fund pursuant to this section remaining at the end of any fiscal year is available for carrying out the duties and responsibilities of the division. The department may request annual appropriations from the grants and donations received pursuant to this section and cash balances in the Insurance Regulatory Trust Fund for the purpose of carrying out its duties and responsibilities related to the division’s anti-fraud efforts, including the funding of dedicated prosecutors and related personnel.

History.—s. 9, ch. 2011-59; s. 6, ch. 2012-197; s. 3, ch. 2015-179; s. 19, ch. 2016-165.



626.99 - Life insurance solicitation.

626.99 Life insurance solicitation.—

(1) PURPOSE.—The purpose of this section is to require insurers to deliver to purchasers of life insurance information which will improve the buyer’s ability to select the most appropriate plan of life insurance for his or her needs, improve the buyer’s understanding of the basic features of the policy which has been purchased or which is under consideration, and improve the ability of the buyer to evaluate the relative costs of similar plans of life insurance. This section does not prohibit an insurer from using additional material which is not in violation of this chapter or any other statute or regulation.

(2) SCOPE; EXEMPTIONS.—

(a) Except as hereafter exempted, this section shall apply to any solicitation, negotiation, or procurement of life insurance occurring within this state. This section shall apply to any issuer of life insurance contracts, including a fraternal benefit society.

(b) Unless they are otherwise specifically included, this section shall not apply to:

1. Annuities.

2. Credit life insurance.

3. Group life insurance.

4. Life insurance policies issued in connection with pension and welfare plans as defined by and which are subject to the federal Employee Retirement Income Security Act of 1974 (ERISA).

5. Variable life insurance under which the death benefits and cash values vary in accordance with unit values of investments held in a separate account.

(3) DEFINITIONS AND FORMULAS.—As used in this section:

(a) “Buyer’s guide” means a document which shall contain all the requirements of, and which is in substantial compliance with, subsection (6).

(b) “Cash dividend” means the current illustrated dividend which can be applied toward payment of the gross premium.

(c) “Equivalent level annual dividend” is calculated by applying the following steps:

1. Accumulate the annual cash dividends at 5 percent interest compounded annually to the end of the 10th and the end of the 20th policy years.

2. Divide each accumulation of step 1. under this paragraph by an interest factor that converts it into one, equivalent level annual amount that, if paid at the beginning of each year, would accrue to the values in step 1. under this paragraph over the respective periods stipulated in step 1. under this paragraph. If the period is 10 years, the factor is 13.207; and if the period is 20 years, the factor is 34.719.

3. Divide the results of step 2. under this paragraph by the number of thousands of the equivalent level death benefits to arrive at the equivalent level annual dividend.

(d) “Equivalent level death benefit” of a policy or term life insurance rider is an amount calculated by applying the following steps:

1. Accumulate the guaranteed amount payable upon death, regardless of the cause of death, at the beginning of each policy year for 10 and 20 years at 5 percent interest compounded annually to the end of the 10th and 20th policy years respectively.

2. Divide each accumulation of step 1. under this paragraph by an interest factor that converts it into one, equivalent level annual amount that, if paid at the beginning of each year, would accrue to the value in step 1. of this paragraph over the respective periods stipulated in step 1. under this paragraph. If the period is 10 years, the factor is 13.207; and if the period is 20 years, the factor is 34.719.

(e) “Generic name” means a short title which is descriptive of the premium and benefit patterns of a policy or a rider.

(f) “Life insurance surrender cost index” is calculated by applying the following steps:

1. Determine the guaranteed cash surrender value, if any, available at the end of the 10th and the end of the 20th policy years.

2. For participating policies, add the terminal dividend payable upon surrender, if any, to the accumulation of the annual cash dividends at 5 percent interest compounded annually to the end of the period selected and add this sum to the amount determined in step 1. under this paragraph.

3. Divide the result of step 2. under this paragraph (step 1. for guaranteed-cost policies) by an interest factor that converts it into an equivalent level annual amount that, if paid at the beginning of each year, would accrue to the value in step 2. under this paragraph (step 1. for guaranteed-cost policies) over the respective periods stipulated in step 1. If the period is 10 years, the factor is 13.207; and if the period is 20 years, the factor is 34.719.

4. Determine the equivalent level premium by accumulating each annual premium payable for the basic policy or rider at 5 percent interest compounded annually to the end of the period stipulated in step 1. under this paragraph and dividing the result by the respective factors stated in step 3. under this paragraph (this amount is the annual premium payable for a level premium plan).

5. Subtract the result of step 3. from step 4.

6. Divide the result of step 5. by the number of thousands of the equivalent level death benefit to arrive at the life insurance surrender cost index.

(g) “Life insurance net payment cost index” is calculated in the same manner as the comparable life insurance cost index, except that the cash surrender value and any terminal dividend are set at zero.

(h) “Policy summary” means a written statement describing the elements of the policy, including, but not limited to, the following:

1. A prominently placed title as follows: STATEMENT OF POLICY COST AND BENEFIT INFORMATION;

2. The name and address of the insurance agent or, if no agent is involved, a statement of the procedure to be followed in order to receive responses to inquiries regarding the policy summary;

3. The full name and home office or administrative office address of the company in which the life insurance policy is to be or has been written;

4. The generic name of the basic policy and of each rider;

5. The following amounts, when applicable, for the first 5 policy years and representative policy years thereafter, sufficient to clearly illustrate the premium and benefit patterns, including, but not necessarily limited to, the years for which life insurance cost indexes are displayed and at least one age from 60 through 65, or maturity of the policy, whichever is earlier:

a. The annual premium for the basic policy;

b. The annual premium for each optional rider;

c. The guaranteed amount payable upon death, at the beginning of the policy year regardless of the cause of death other than suicide, or other specifically enumerated exclusions, which is provided by the basic policy and each optional rider, with benefits provided under the basic policy and each rider shown separately;

d. The total guaranteed cash surrender values at the end of the year, with values shown separately for the basic policy and each rider;

e. The cash dividends payable at the end of the year, with values shown separately for the basic policy and each rider (dividends need not be displayed beyond the 20th policy year); and

f. The guaranteed endowment amounts payable under the policy which are not included under guaranteed cash surrender values above;

6. The effective policy loan annual percentage interest rate, if the policy contains this provision, specifying whether this rate is applied in advance or in arrears. If the policy loan interest rate is variable, the policy summary shall include the maximum annual percentage rate;

7. Life insurance cost indexes for 10 and 20 years, but in no case beyond the premium-paying period. Separate indexes must be displayed for the basic policy and for each optional term life insurance rider. Such indexes need not be included for optional riders which are limited to benefits such as accidental death benefits, disability waiver of premium, preliminary term life insurance coverage of less than 12 months, and guaranteed insurability benefits, nor need they be included for the basic policies or optional riders covering more than one life;

8. The equivalent level annual dividend, in the case of participating policies and participating optional term life insurance riders, under the same circumstances and for the same durations at which life insurance cost indexes are displayed;

9. For a policy summary which includes dividends, a statement that dividends are based on the company’s current dividend scale and are not guaranteed, in addition to a statement in close proximity to the equivalent level annual dividend as follows: “An explanation of the intended use of the equivalent level annual dividend is included in the life insurance buyer’s guide”;

10. A statement in close proximity to the life insurance cost indexes as follows: “An explanation of the intended use of these indexes is provided in the life insurance buyer’s guide”; and

11. The date on which the policy summary is prepared. The policy summary must consist of a separate document. All information required to be disclosed must be set out in such a manner as not to minimize the effect of any portion thereof or to render any portion thereof obscure. Any amounts which remain level for 2 or more years of the policy may be represented by a single number if it is clearly indicated what amounts are applicable for each policy year. Amounts in subparagraph 5. shall be listed in total, not on a per-thousand or per-unit basis. If more than one insured is covered under one policy or rider, guaranteed death benefits shall be displayed separately for each insured or for each class of insureds, if death benefits do not differ within the class. Zero amounts shall be displayed as zero and shall not be displayed as a blank space.

(4) DISCLOSURE REQUIREMENTS.—

1(a) The insurer shall provide to each prospective purchaser a buyer’s guide and a policy summary prior to accepting the applicant’s initial premium or premium deposit, unless the policy for which application is made provides an unconditional refund for at least 14 days, or unless the policy summary contains an offer of such an unconditional refund. In these instances, the buyer’s guide and policy summary must be delivered with the policy or before delivery of the policy.

1(b) With respect to fixed and variable annuities, the policy must provide an unconditional refund for at least 21 days. For fixed annuities, the buyer’s guide must be in the form provided by the National Association of Insurance Commissioners (NAIC) Annuity Disclosure Model Regulation, until a buyer’s guide is developed by the department, at which time the department guide must be used. For variable annuities, a policy summary may be used, which may be contained in a prospectus, until such time as a buyer’s guide is developed by NAIC or the department, at which time one of those guides must be used. Unconditional refund means:

1. An unconditional refund of premiums paid for a fixed annuity contract, including any contract fees or charges, must be available for a period of 21 days; and

2. An unconditional refund for variable or market value annuity contracts must be available for a period of 21 days. The unconditional refund shall be equal to the cash surrender value provided in the annuity contract, plus any fees or charges deducted from the premiums or imposed under the contract, or a refund of all premiums paid. This subparagraph does not apply if the prospective owner is an accredited investor, as defined in Regulation D as adopted by the United States Securities and Exchange Commission.

(c) The insurer shall attach a cover page to any annuity contract informing the purchaser of the unconditional refund period prescribed in paragraph (b). The cover page must also provide contact information for the issuing company and the selling agent, and the department’s toll-free help line. The cover page must also contain the following disclosures in bold print and at least 12-point type, if applicable:

1. “PLEASE BE AWARE THAT THE PURCHASE OF AN ANNUITY CONTRACT IS A LONG-TERM COMMITMENT AND MAY RESTRICT ACCESS TO YOUR MONEY.”

2. “IT IS IMPORTANT THAT YOU UNDERSTAND HOW THE BONUS FEATURE OF YOUR CONTRACT WORKS. PLEASE REFER TO YOUR CONTRACT FOR FURTHER DETAILS.”

3. “THE INTEREST RATE APPLIED TO YOUR CONTRACT MAY BE SUBJECT TO CHANGE PERIODICALLY AND MAY INCREASE OR DECREASE, SUBJECT TO CERTAIN INTEREST RATE GUARANTEES DESCRIBED IN YOUR CONTRACT.”

4. “A [PROSPECTUS AND CONTRACT SUMMARY] [BUYERS GUIDE] IS REQUIRED TO BE GIVEN TO YOU.”

The cover page is part of the policy and is subject to review by the office pursuant to s. 627.410.

(d) The insurer shall provide a buyer’s guide and a policy summary to a prospective purchaser upon request.

(5) GENERAL RULES RELATING TO SOLICITATION.—

(a) Each insurer subject to this section shall maintain at its home office or principal office a complete file containing one copy of each document authorized by the insurer for use pursuant to this section. Such file shall contain one copy of each authorized form for a period of 3 years following the date of its last authorized use.

(b) An agent shall inform the prospective purchaser, prior to commencing a life insurance sales presentation, that he or she is acting as a life insurance agent and shall inform the prospective purchaser of the full name of the insurance company which the agent is representing. In sales situations in which an agent is not involved, the insurer shall identify its full name.

(c) Terms such as “financial planner,” “investment adviser,” “financial consultant,” or “financial counseling” shall not be used in such a way as to imply that the insurance agent is generally engaged in an advisory business in which compensation is unrelated to sales unless such is actually the case.

(d) Any reference to policy dividends must include a statement that dividends are not guaranteed.

(e) A system or presentation which does not recognize the time value of money through the use of appropriate interest adjustments shall not be used for comparing the cost of two or more life insurance policies. Such a system may be used for the purpose of demonstrating the cash-flow pattern of a policy if such presentation is accompanied by a statement disclosing that the presentation does not recognize that, because of interest, a dollar in the future has less value than a dollar today.

(f) A presentation of benefits shall not display guaranteed and nonguaranteed benefits as a single sum unless they are shown separately in close proximity thereto.

(g) A statement regarding the use of the life insurance cost indexes shall include an explanation to the effect that the indexes are useful only for the comparison of the relative costs of two or more similar policies.

(h) A life insurance cost index which reflects dividends or an equivalent level annual dividend shall be accompanied by a statement that it is based on the insurer’s current dividend scale and is not guaranteed.

(i) For the purposes of this section, the annual premium for a basic policy or rider, for which the insurer reserves the right to change the premium, shall be the maximum annual premium.

(j) If a replacement policy is proposed by any insurer to a prospective purchaser which would be issued in any rating class other than the most favorable rating class for a person of the same age and gender as the prospective purchaser, the replacing insurer shall provide to the prospective purchaser any disclosure and rate comparison required by law in insurance replacement transactions.

(k) If an appropriately licensed agent proposes to replace a life insurance policy or an in-force annuity with a registered securities product, preapplication notice requirements shall not apply.

(6) ADOPTION OF BUYER’S GUIDE; REQUIREMENTS.—Any insurer soliciting life insurance in this state on or after October 1, 1980, shall adopt and use a buyer’s guide, and the adoption and use by an insurer of the buyer’s guide adopted October 1, 1996, by the National Association of Insurance Commissioners in the NAIC Life Insurance Disclosure Model Regulation shall be in compliance with the requirements of this section.

(7) FAILURE TO COMPLY.—The failure of an insurer to provide or deliver a buyer’s guide or a policy summary as provided in subsection (4) shall constitute an omission which misrepresents the benefits, advantages, conditions, or terms of an insurance policy within the meaning of this part.

History.—s. 1, ch. 80-156; s. 423, ch. 81-259; s. 807, ch. 82-243; ss. 190, 206, 207, ch. 90-363; s. 3, ch. 91-296; s. 4, ch. 91-429; s. 9, ch. 96-377; s. 1730, ch. 97-102; s. 3, ch. 2000-365; s. 1043, ch. 2003-261; s. 8, ch. 2008-237; s. 51, ch. 2010-175; s. 2, ch. 2013-163.

1Note.—Section 12, ch. 2008-237, provides in part that “[e]ffective [June 30, 2008,] the Department of Financial Services may adopt rules to implement this act.”






Part X - VIATICAL SETTLEMENTS (ss. 626.991-626.99295)

626.991 - Short title.

626.991 Short title.—This act may be referred to as the “Viatical Settlement Act.”

History.—s. 1, ch. 96-336.



626.9911 - Definitions.

626.9911 Definitions.—As used in this act, the term:

(1) “Financing entity” means an underwriter, placement agent, lender, purchaser of securities, or purchaser of a policy or certificate from a viatical settlement provider, credit enhancer, or any entity that has direct ownership in a policy or certificate that is the subject of a viatical settlement contract, but whose principal activity related to the transaction is providing funds or credit enhancement to effect the viatical settlement or the purchase of one or more viaticated policies and who has an agreement in writing with one or more licensed viatical settlement providers to finance the acquisition of viatical settlement contracts. The term does not include a nonaccredited investor or other natural person. A financing entity may not enter into a viatical settlement contract.

(2) “Independent third-party trustee or escrow agent” means an attorney, certified public accountant, financial institution, or other person providing escrow services under the authority of a regulatory body. The term does not include any person associated, affiliated, or under common control with a viatical settlement provider or viatical settlement broker.

(3) “Life expectancy” means an opinion or evaluation as to how long a particular person is to live, or relating to such person’s expected demise.

(4) “Life expectancy provider” means a person who determines, or holds himself or herself out as determining, life expectancies or mortality ratings used to determine life expectancies:

(a) On behalf of a viatical settlement provider, viatical settlement broker, life agent, or person engaged in the business of viatical settlements;

(b) In connection with a viatical settlement investment, pursuant to s. 517.021(24); or

(c) On residents of this state in connection with a viatical settlement contract or viatical settlement investment.

(5) “Person” has the meaning specified in s. 1.01.

(6) “Related form” means any form, created by or on behalf of a licensee, which a viator is required to sign or initial. The forms include, but are not limited to, a power of attorney, a release of medical information form, a suitability questionnaire, a disclosure document, or any addendum, schedule, or amendment to a viatical settlement contract considered necessary by a provider to effectuate a viatical settlement transaction.

(7) “Related provider trust” means a titling trust or other trust established by a licensed viatical settlement provider or financing entity for the sole purpose of holding the ownership or beneficial interest in purchased policies in connection with a financing transaction. The trust must have a written agreement with a licensed viatical settlement provider or financing entity under which the licensed viatical settlement provider or financing entity is responsible for insuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files relating to viatical settlement transactions available to the office as if those records and files were maintained directly by the licensed viatical settlement provider. This term does not include an independent third-party trustee or escrow agent or a trust that does not enter into agreements with a viator. A related provider trust shall be subject to all provisions of this act that apply to the viatical settlement provider who established the related provider trust, except s. 626.9912, which shall not be applicable. A viatical settlement provider may establish no more than one related provider trust, and the sole trustee of such related provider trust shall be the viatical settlement provider licensed under s. 626.9912. The name of the licensed viatical settlement provider shall be included within the name of the related provider trust.

(8) “Special purpose entity” means an entity established by a licensed viatical settlement provider or by a financing entity, which may be a corporation, partnership, trust, limited liability company, or other similar entity formed solely to provide, either directly or indirectly, access to institutional capital markets to a viatical settlement provider or financing entity. A special purpose entity may not obtain capital from any natural person or entity with less than $50 million in assets and may not enter into a viatical settlement contract.

(9) “Viatical settlement broker” means a person who, on behalf of a viator and for a fee, commission, or other valuable consideration, offers or attempts to negotiate viatical settlement contracts between a viator resident in this state and one or more viatical settlement providers. Notwithstanding the manner in which the viatical settlement broker is compensated, a viatical settlement broker is deemed to represent only the viator and owes a fiduciary duty to the viator to act according to the viator’s instructions and in the best interest of the viator. The term does not include an attorney, licensed Certified Public Accountant, or investment adviser lawfully registered under chapter 517, who is retained to represent the viator and whose compensation is paid directly by or at the direction and on behalf of the viator.

(10) “Viatical settlement contract” means a written agreement entered into between a viatical settlement provider, or its related provider trust, and a viator. The viatical settlement contract includes an agreement to transfer ownership or change the beneficiary designation of a life insurance policy at a later date, regardless of the date that compensation is paid to the viator. The agreement must establish the terms under which the viatical settlement provider will pay compensation or anything of value, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the viator’s assignment, transfer, sale, devise, or bequest of the death benefit or ownership of all or a portion of the insurance policy or certificate of insurance to the viatical settlement provider. A viatical settlement contract also includes a contract for a loan or other financial transaction secured primarily by an individual or group life insurance policy, other than a loan by a life insurance company pursuant to the terms of the life insurance contract, or a loan secured by the cash value of a policy.

(11) “Viatical settlement investment” has the same meaning as specified in s. 517.021.

(12) “Viatical settlement provider” means a person who, in this state, from this state, or with a resident of this state, effectuates a viatical settlement contract. The term does not include:

(a) Any bank, savings bank, savings and loan association, credit union, or other licensed lending institution that takes an assignment of a life insurance policy as collateral for a loan.

(b) A life and health insurer that has lawfully issued a life insurance policy that provides accelerated benefits to terminally ill policyholders or certificateholders.

(c) Any natural person who enters into no more than one viatical settlement contract with a viator in 1 calendar year, unless such natural person has previously been licensed under this act or is currently licensed under this act.

(d) A trust that meets the definition of a “related provider trust.”

(e) A viator in this state.

(f) A financing entity.

(13) “Viaticated policy” means a life insurance policy, or a certificate under a group policy, which is the subject of a viatical settlement contract.

(14) “Viator” means the owner of a life insurance policy or a certificateholder under a group policy, which policy is not a previously viaticated policy, who enters or seeks to enter into a viatical settlement contract. This term does not include a viatical settlement provider or any person acquiring a policy or interest in a policy from a viatical settlement provider, nor does it include an independent third-party trustee or escrow agent.

History.—s. 2, ch. 96-336; s. 22, ch. 97-93; s. 1, ch. 98-164; s. 1, ch. 99-212; s. 1, ch. 2000-344; s. 52, ch. 2001-63; s. 1, ch. 2001-207; s. 1, ch. 2001-247; s. 1044, ch. 2003-261; s. 14, ch. 2005-237; s. 86, ch. 2006-1; s. 7, ch. 2015-171.



626.9912 - Viatical settlement provider license required; application for license.

626.9912 Viatical settlement provider license required; application for license.—

(1) A person may not perform the functions of a viatical settlement provider as defined in this act or enter into or solicit a viatical settlement contract without first having obtained a license from the office.

(2) Application for a viatical settlement provider license must be made to the office by the applicant on a form prescribed by the commission, under oath and signed by the applicant. The application must be accompanied by a fee of $500. If the applicant is a corporation, the application must be under oath and signed by the president and the secretary of the corporation.

(3) In the application, the applicant must provide all of the following:

(a) The applicant’s full name, age, residence address, and business address, and all occupations engaged in by the applicant during the 5 years preceding the date of the application.

(b) A copy of the applicant’s basic organizational documents, if any, including the articles of incorporation, articles of association, partnership agreement, trust agreement, or other similar documents, together with all amendments to such documents.

(c) Copies of all bylaws, rules, regulations, or similar documents regulating the conduct of the applicant’s internal affairs.

(d) A list showing the name, business and residence addresses, and official position of each individual who is responsible for conduct of the applicant’s affairs, including, but not limited to, any member of the applicant’s board of directors, board of trustees, executive committee, or other governing board or committee and any other person or entity owning or having the right to acquire 10 percent or more of the voting securities of the applicant.

(e) With respect to each individual identified under paragraph (d):

1. A sworn biographical statement on forms adopted by the commission and supplied by the office.

2. A set of fingerprints on forms prescribed by the commission, certified by a law enforcement officer, and accompanied by the fingerprinting fee specified in s. 624.501.

3. Authority for release of information relating to the investigation of the individual’s background.

(f) All applications, viatical settlement contract forms, escrow forms, and other related forms proposed to be used by the applicant.

(g) A general description of the method the viatical settlement provider will use in determining life expectancies, including a description of the applicant’s intended receipt of life expectancies, the applicant’s intended use of life expectancy providers, and the written plan or plans of policies and procedures used to determine life expectancies.

(h) Such other information as the commission or office deems necessary to determine that the applicant and the individuals identified under paragraph (d) are competent and trustworthy and can lawfully and successfully act as a viatical settlement provider.

(4) The office may not issue a license to an entity other than a natural person if it is not satisfied that all officers, directors, employees, stockholders, partners, and any other persons who exercise or have the ability to exercise effective control of the entity or who have the ability to influence the transaction of business by the entity meet the standards of this act and have not violated any provision of this act or rules of the commission related to the business of viatical settlement contracts.

(5) Upon the filing of a sworn application and the payment of the license fee, the office shall investigate each applicant and may issue the applicant a license if the office finds that the applicant:

(a) Has provided a detailed plan of operation.

(b) Is competent and trustworthy and intends to act in good faith in the business authorized by the license applied for.

(c) Has a good business reputation and has had experience, training, or education that qualifies the applicant to conduct the business authorized by the license applied for.

(d) If the applicant is a corporation, is a corporation incorporated under the laws of this state, or is a foreign corporation authorized to transact business in this state.

(e) Has designated the Chief Financial Officer as its agent for service of process.

(f) Has made the deposit required by s. 626.9913(3).

History.—s. 3, ch. 96-336; s. 2, ch. 2000-344; s. 1045, ch. 2003-261; s. 15, ch. 2005-237; s. 140, ch. 2007-5.



626.9913 - Viatical settlement provider license continuance; annual report; fees; deposit.

626.9913 Viatical settlement provider license continuance; annual report; fees; deposit.—

(1) A viatical settlement provider license continues in force until suspended or revoked.

(2) Annually, on or before March 1, the viatical settlement provider licensee shall file a statement containing information the commission requires and shall pay to the office a license fee in the amount of $500. After December 31, 2007, the annual statement shall include an annual audited financial statement of the viatical settlement provider prepared in accordance with generally accepted accounting principles by an independent certified public accountant covering a 12-month period ending on a day falling during the last 6 months of the preceding calendar year. If the audited financial statement has not been completed, however, the licensee shall include in its annual statement an unaudited financial statement for the preceding calendar year and an affidavit from an officer of the licensee stating that the audit has not been completed. In this event, the licensee shall submit the audited statement on or before June 1. The annual statement, due on or before March 1 each year, shall also provide the office with a report of all life expectancy providers who have provided life expectancies directly or indirectly to the viatical settlement provider for use in connection with a viatical settlement contract or a viatical settlement investment. A viatical settlement provider shall include in all statements filed with the office all information requested by the office regarding a related provider trust established by the viatical settlement provider. The office may require more frequent reporting. Failure to timely file the annual statement or the audited financial statement or to timely pay the license fee is grounds for immediate suspension of the license. The commission may by rule require all or part of the statements or filings required under this section to be submitted by electronic means in a computer-readable form compatible with the electronic data format specified by the commission.

(3) To ensure the faithful performance of its obligations to its viators in the event of insolvency or the loss of its license, a viatical settlement provider licensee must deposit and maintain deposited in trust with the department securities eligible for deposit under s. 625.52, having at all times a value of not less than $100,000; however, a viatical settlement provider licensed in this state prior to June 1, 2004, which has deposited and maintains continuously deposited in trust with the department securities in the amount of $25,000 and which posted and maintains continuously posted a security bond acceptable to the department in the amount of $75,000, has until June 1, 2005, to comply with the requirements of this subsection.

(4) There shall be no additional annual license fee or deposit requirements under this act for a related provider trust established by a viatical settlement provider.

(5) A judgment creditor or other claimant of a viatical settlement provider does not have the right to levy upon any of the assets or securities held in this state pursuant to this section.

History.—s. 4, ch. 96-336; s. 2, ch. 98-164; s. 1046, ch. 2003-261; s. 16, ch. 2005-237; s. 1, ch. 2006-64; s. 2, ch. 2007-148.



626.9914 - Suspension, revocation, denial, or nonrenewal of viatical settlement provider license; grounds; administrative fine.

626.9914 Suspension, revocation, denial, or nonrenewal of viatical settlement provider license; grounds; administrative fine.—

(1) The office shall suspend, revoke, deny, or refuse to renew the license of any viatical settlement provider if the office finds that the licensee:

(a) Has made a misrepresentation in the application for the license;

(b) Has engaged in fraudulent or dishonest practices, or otherwise has been shown to be untrustworthy or incompetent to act as a viatical settlement provider;

(c) Demonstrates a pattern of unreasonable payments to viators;

(d) Has been found guilty of, or has pleaded guilty or nolo contendere to, any felony, or a misdemeanor involving fraud or moral turpitude, regardless of whether a judgment of conviction has been entered by the court;

(e) Has issued viatical settlement contracts that have not been approved pursuant to this act;

(f) Has failed to honor contractual obligations related to the business of viatical settlement contracts;

(g) Deals in bad faith with viators;

(h) Has violated any provision of the insurance code or of this act;

(i) Employs any person who materially influences the licensee’s conduct and who fails to meet the requirements of this act;

(j) No longer meets the requirements for initial licensure; or

(k) Obtains or utilizes life expectancies from life expectancy providers who are not registered with the office pursuant to this act.

(2) The office may, in lieu of or in addition to any suspension or revocation, assess an administrative fine not to exceed $2,500 for each nonwillful violation or $10,000 for each willful violation by a viatical settlement provider licensee. The office may also place a viatical settlement provider licensee on probation for a period not to exceed 2 years.

(3) If an employee of a viatical settlement provider violates any provision of this act, the office may take disciplinary action against such employee as if the employee were licensed under this act, including suspending or otherwise prohibiting the employee from performing the functions of a viatical settlement provider or viatical settlement broker as defined in this act.

(4) If a viatical settlement provider establishes a related provider trust as permitted by this act, the viatical settlement provider shall be liable and responsible for the performance of all obligations of the related provider trust under all viatical settlement contracts entered into by the related provider trust, and for the compliance of the related provider trust with all provisions of this act. Any violation of this act by the related provider trust shall be deemed a violation of this act by the viatical settlement provider as well as the related provider trust. If the related provider trust violates any provisions of this act, the office may exercise all remedies set forth in this act for such violations against the viatical settlement provider, as well as the related provider trust.

History.—s. 5, ch. 96-336; s. 3, ch. 98-164; s. 1047, ch. 2003-261; s. 17, ch. 2005-237.



626.9915 - Effect of suspension or revocation of viatical settlement provider license; duration of suspension; reinstatement.

626.9915 Effect of suspension or revocation of viatical settlement provider license; duration of suspension; reinstatement.—

(1) When its license is suspended or revoked, the provider must proceed, immediately following the effective date of the suspension or revocation, to conclude the affairs it is transacting under its license. The provider may not solicit, negotiate, advertise, or effectuate new contracts. The office retains jurisdiction over the provider until all contracts have been fulfilled or canceled or have expired. A provider whose license is suspended or revoked may continue to maintain and service viaticated policies subject to the approval of the office.

(2) The suspension of the license of a viatical settlement provider licensee may be for such period, not to exceed 2 years, as determined by the office. The office may shorten, rescind, or modify the suspension.

(3) During the period of suspension, the licensee shall file its annual statement and pay license fees as if the license had continued in full force.

(4) If, upon expiration of the suspension order, the license has not otherwise been terminated, the office must reinstate the license only upon written request by the suspended licensee unless the office finds that the grounds giving rise to the suspension have not been removed or that the licensee is otherwise not in compliance with the requirements of this act. The office shall give the licensee notice of its findings no later than 90 days after receipt of the request or upon expiration of the suspension order, whichever occurs later. If a license is not reinstated pursuant to the procedures set forth in this subsection, it expires at the end of the suspension or on the date it otherwise would have expired, whichever is sooner.

History.—s. 6, ch. 96-336; s. 14, ch. 2000-344; s. 1048, ch. 2003-261.



626.9916 - Viatical settlement broker license required.

626.9916 Viatical settlement broker license required.—

(1) After October 1, 2006, a person, other than a life agent licensed under this chapter, may not in this state, from this state, or with a resident of this state perform the functions of a viatical settlement broker.

(2) Before performing the functions of a viatical settlement broker, a life agent shall appoint himself or herself with the department and pay applicable fees pursuant to s. 624.501(7)(a).

(3) Each natural person who on July 1, 2005, held a viatical settlement broker’s license and self-appointment may, upon obtaining a life agent license on or before October 1, 2006, transfer an existing broker self-appointment to such license.

(4) All viatical settlement broker licenses shall terminate on October 1, 2006, and shall not be subject to continuation or renewal.

(5) Notwithstanding the manner in which the viatical settlement broker is compensated, he or she is deemed to represent only the viator and owes a fiduciary duty to the viator to act according to the viator’s instructions and in the best interest of the viator.

(6) The compensation received by a life agent for activities performed as a viatical settlement broker may not be divided or shared with another person unless such other person is a life agent licensed under this chapter and appointed as provided in this part.

History.—s. 7, ch. 96-336; s. 23, ch. 97-93; s. 1049, ch. 2003-261; s. 66, ch. 2003-267; s. 59, ch. 2003-281; s. 121, ch. 2004-5; s. 18, ch. 2005-237.



626.99175 - Life expectancy providers; registration required; denial, suspension, revocation.

626.99175 Life expectancy providers; registration required; denial, suspension, revocation.—

(1) After July 1, 2006, a person may not perform the functions of a life expectancy provider without first having registered as a life expectancy provider, except as provided in subsection (6).

(2) Application for registration as a life expectancy provider must be made to the office by the applicant on a form prescribed by the office, under oath and signed by the applicant. The application must be accompanied by a fee of $500.

(3) A completed application shall be evidenced on a form and in a manner prescribed by the office and shall require the registered life expectancy provider to update such information and renew such registration as required by the office.

(4) In the application, the applicant must provide all of the following:

(a) The full name, age, residence address, and business address, and all occupations engaged in by the applicant during the 5 years preceding the date of the application.

(b) A copy of the applicant’s basic organizational documents, if any, including the articles of incorporation, articles of association, partnership agreement, trust agreement, or other similar documents, together with all amendments to such documents.

(c) Copies of all bylaws, rules, regulations, or similar documents regulating the conduct of the applicant’s internal affairs.

(d) A list showing the name, business and residence addresses, and official position of each individual who is responsible for conduct of the applicant’s affairs, including, but not limited to, any member of the board of directors, board of trustees, executive committee, or other governing board or committee and any other person or entity owning or having the right to acquire 10 percent or more of the voting securities of the applicant, and any person performing life expectancies by the applicant.

(e) A sworn biographical statement on forms supplied by the office with respect to each individual identified under paragraph (d), including whether such individual has been associated with any other life expectancy provider or has performed any services for a person in the business of viatical settlements.

(f) A sworn statement of any criminal and civil actions pending or final against the registrant or any individual identified under paragraph (d).

(g) A general description of the following policies and procedures covering all life expectancy determination criteria and protocols:

1. The plan or plans of policies and procedures used to determine life expectancies.

2. A description of the training, including continuing training, of the individuals who determine life expectancies.

3. A description of how the life expectancy provider updates its manuals, underwriting guides, mortality tables, and other reference works and ensures that the provider bases its determination of life expectancies on current data.

(h) A plan for assuring confidentiality of personal, medical, and financial information in accordance with federal and state laws.

(i) An anti-fraud plan as required pursuant to s. 626.99278.

(j) A list of any agreements, contracts, or any other arrangement to provide life expectancies to a viatical settlement provider, viatical settlement broker, or any other person in the business of viatical settlements in connection with any viatical settlement contract or viatical settlement investment.

(5) As part of the application, and on or before March 1 of every 3 years thereafter, a registered life expectancy provider shall file with the office an audit of all life expectancies by the life expectancy provider for the 5 calendar years immediately preceding such audit, which audit shall be conducted and certified by a nationally recognized actuarial firm and shall include only the following:

(a) A mortality table.

(b) The number, percentage, and an actual-to-expected ratio of life expectancies in the following categories: life expectancies of less than 24 months, life expectancies of 25 months to 48 months, life expectancies of 49 months to 72 months, life expectancies of 73 months to 108 months, life expectancies of 109 months to 144 months, life expectancies of 145 months to 180 months, and life expectancies of more than 180 months.

(6) No viatical settlement broker, viatical settlement provider, or insurance agent in the business of viatical settlements in this state shall directly or indirectly own or be an officer, director, or employee of a life expectancy provider.

(7) Each registered life expectancy provider shall provide the office, as applicable, at least 30 days’ advance notice of any change in the registrant’s name, residence address, principal business address, or mailing address.

(8) A person required to be registered by this section shall for 5 years retain copies of all life expectancies and supporting documents and medical records unless those personal medical records are subject to different retention or destruction requirements of a federal or state personal health information law.

(9) An application for life expectancy provider registration shall be approved or denied by the commissioner within 60 calendar days following receipt of a completed application by the commissioner. The office shall notify the applicant that the application is complete. A completed application that is not approved or denied in 60 calendar days following its receipt shall be deemed approved.

(10) The office may, in its discretion, deny the application for a life expectancy provider registration or suspend, revoke, or refuse to renew or continue the registration of a life expectancy provider if the office finds:

(a) Any cause for which registration could have been refused had it then existed and been known to the office;

(b) A violation of any provision of this code or of any other law applicable to the applicant or registrant;

(c) A violation of any lawful order or rule of the department, commission, or office; or

(d) That the applicant or registrant:

1. Has been found guilty of or pled guilty or nolo contendere to a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States of America or of any state thereof or under the law of any other country;

2. Has knowingly and willfully aided, assisted, procured, advised, or abetted any person in the violation of a provision of the insurance code or any order or rule of the department, commission, or office;

3. Has knowingly and with intent to defraud, provided a life expectancy that does not conform to an applicant’s or registrant’s general practice;

4. Does not have a good business reputation or does not have experience, training, or education that qualifies the applicant or registrant to conduct the business of a life expectancy provider; or

5. Has demonstrated a lack of fitness or trustworthiness to engage in the business of issuing life expectancies.

(11) The office may, in lieu of or in addition to any suspension or revocation, assess an administrative fine not to exceed $2,500 for each nonwillful violation or $10,000 for each willful violation by a registered life expectancy provider. The office may also place a registered life expectancy provider on probation for a period not to exceed 2 years.

(12) It is a violation of this section for a person to represent, orally or in writing, that a life expectancy provider’s registration pursuant to this act is in any way a recommendation or approval of the entity or means that the qualifications or abilities have in any way been approved of.

(13) The Financial Services Commission may, by rule, require that all or part of the statements or filings required under this section be submitted by electronic means and in a computer-readable format specified by the commission.

History.—s. 19, ch. 2005-237; s. 2, ch. 2006-64.



626.99181 - Viatical settlement broker’s compensation.

626.99181 Viatical settlement broker’s compensation.—A viatical settlement broker shall disclose to a prospective viator the amount and method of calculating the broker’s compensation. The term “compensation” includes anything of value paid or given to a viatical settlement broker for the placement of a policy.

History.—s. 2, ch. 99-212.



626.9919 - Notice of change of licensee or registrant’s address or name.

626.9919 Notice of change of licensee or registrant’s address or name.—Each viatical settlement provider licensee and registered life expectancy provider must provide the office at least 30 days’ advance notice of any change in the licensee’s or registrant’s name, residence address, principal business address, or mailing address.

History.—s. 10, ch. 96-336; s. 3, ch. 99-212; s. 1050, ch. 2003-261; s. 20, ch. 2005-237.



626.992 - Use of licensed viatical settlement providers, viatical settlement brokers, and registered life expectancy providers required.

626.992 Use of licensed viatical settlement providers, viatical settlement brokers, and registered life expectancy providers required.—

(1) A licensed viatical settlement provider may not use any person to perform the functions of a viatical settlement broker as defined in this act unless such person holds a current, valid life agent license and has appointed himself or herself in conformance with this chapter.

(2) A viatical settlement broker may not use any person to perform the functions of a viatical settlement provider as defined in this act unless such person holds a current, valid license as a viatical settlement provider.

(3) After July 1, 2006, a person may not operate as a life expectancy provider unless such person is registered as a life expectancy provider pursuant to this act.

(4) After July 1, 2006, a viatical settlement provider, viatical settlement broker, or any other person in the business of viatical settlements may not obtain life expectancies from a person who is not registered as a life expectancy provider pursuant to this act.

History.—s. 11, ch. 96-336; s. 4, ch. 99-212; s. 41, ch. 2002-206; s. 21, ch. 2005-237.



626.9921 - Filing of forms; required procedures; approval.

626.9921 Filing of forms; required procedures; approval.—

(1) A viatical settlement contract form, escrow form, or related form may be used in this state only after the form has been filed with the office and only after the form has been approved by the office.

(2) The viatical settlement contract form, escrow form, or related form must be filed with the office at least 60 days before its use. The form is considered approved on the 60th day after its date of filing unless it has been previously disapproved by the office. The office must disapprove a viatical settlement contract form, escrow form, or related form that is unreasonable, contrary to the public interest, discriminatory, misleading, or unfair to the viator.

(3) If a viatical settlement provider elects to use a related provider trust in accordance with this act, the viatical settlement provider shall file notice of its intention to use a related provider trust with the office, including a copy of the trust agreement of the related provider trust. The organizational documents of the trust must be submitted to and approved by the office before the transacting of business by the trust.

(4) The commission may adopt, by rule, standardized forms to be used by licensees, at the licensee’s option in place of separately approved forms.

History.—s. 12, ch. 96-336; s. 4, ch. 98-164; s. 3, ch. 2000-344; s. 2, ch. 2001-207; s. 2, ch. 2001-247; s. 1051, ch. 2003-261; s. 22, ch. 2005-237.



626.9922 - Examination.

626.9922 Examination.—

(1) The office or department may examine the business and affairs of any of its respective licensees or applicants for a license. The office or department may order any such licensee or applicant to produce any records, books, files, advertising and solicitation materials, or other information and may take statements under oath to determine whether the licensee or applicant is in violation of the law or is acting contrary to the public interest. The expenses incurred in conducting any examination or investigation must be paid by the licensee or applicant. Examinations and investigations must be conducted as provided in chapter 624, and licensees are subject to all applicable provisions of the insurance code.

(2) All accounts, books and records, documents, files, contracts, and other information relating to all transactions of viatical settlement contracts, life expectancies, or viatical settlement purchase agreements made before July 1, 2005, must be maintained by the licensee for a period of at least 3 years after the death of the insured and must be available to the office or department for inspection during reasonable business hours.

(3) All such records or accurate copies of such records must be maintained at the licensee’s home office. As used in this section, the term “home office” means the principal place of business and any other single storage facility, the street address of which shall be disclosed to the office or department within 20 days after its initial use, or within 20 days of the effective date of this subsection.

(4) The originals of records required to be maintained under this section must be made available to the office or department for examination at the office’s or department’s request.

(5) The office has jurisdiction over all viatical settlement purchase agreements made before July 1, 2005, including, but not limited to, the authority to examine persons in possession of records relating to viatical settlement purchase agreements made before July 1, 2005, and that authority set forth in s. 624.319.

(6) If the office makes the determination that a viatical settlement provider does not have the financial ability to perform its present or future obligations under the viatical settlement purchase agreements made before July 1, 2005, the office shall make a referral to the United States Securities and Exchange Commission or the Office of Financial Regulation for further administrative action pursuant to s. 517.191, including, but not limited to, the appointment of a receiver by the court.

(7) Subsections (1), (2), (3), and (4) apply to life expectancy providers providing life expectancies in the state and providing life expectancies to viatical settlement providers in the state, as if life expectancy providers were licensees.

History.—s. 13, ch. 96-336; s. 5, ch. 99-212; s. 4, ch. 2000-344; s. 1052, ch. 2003-261; s. 23, ch. 2005-237.



626.9923 - Viatical settlement contracts; required disclosures.

626.9923 Viatical settlement contracts; required disclosures.—The viatical settlement broker, or the viatical settlement provider in transactions in which no broker is used, must inform the viator by the date of application for a viatical settlement contract:

(1) That there are possible alternatives to viatical settlement contracts for persons who have a catastrophic or life-threatening illness, including, but not limited to, accelerated benefits offered by the issuer of a life insurance policy.

(2) That proceeds of the viatical settlement could be taxable, and assistance should be sought from a personal tax advisor.

(3) That viatical settlement proceeds could be subject to the claims of creditors.

(4) That receipt of viatical settlement proceeds could adversely affect the recipient’s eligibility for Medicaid or other government benefits or entitlements, and advice should be obtained from the appropriate agencies.

(5) That all viatical settlement contracts entered into in this state must contain an unconditional rescission provision which allows the viator to rescind the contract within 15 days after the viator receives the viatical settlement proceeds, conditioned on the return of such proceeds.

(6) The name, business address, and telephone number of the independent third-party escrow agent, and the fact that the viator may inspect or receive copies of the relevant escrow or trust agreements or documents.

History.—s. 14, ch. 96-336.



626.9924 - Viatical settlement contracts; procedures; rescission.

626.9924 Viatical settlement contracts; procedures; rescission.—

(1) A viatical settlement provider entering into a viatical settlement contract with any viator must first obtain a witnessed document in which the viator consents to the viatical settlement contract, represents that he or she has a full and complete understanding of the viatical settlement contract and the benefits of the life insurance policy, releases his or her medical records, and acknowledges that he or she has entered into the viatical settlement contract freely and voluntarily.

(2) All viatical settlement contracts subject to this act must contain an unconditional rescission provision which allows the viator to rescind the contract within 15 days after the viator receives the viatical settlement proceeds, conditioned on the return of such proceeds.

(3) A viatical settlement transaction may be completed only through the use of an independent third-party trustee or escrow agent. Immediately upon receipt by the independent third-party trustee or escrow agent of documents from the viator to effect the transfer of the insurance policy, the viatical settlement provider must pay the proceeds of the settlement to an escrow or trust account managed by the independent third-party trustee or escrow agent in a financial institution licensed under Florida law or a federally chartered financial institution that is a member of the Federal Reserve System, pending acknowledgment of the transfer by the issuer of the policy. An advance or partial payment of the proceeds due under a viatical settlement contract may not be used to effect transfer of the subject policy; any such advance or partial payment is made at the sole discretion and risk of the viatical settlement provider.

(4) Upon receipt of all viatical settlement contract proceeds, the independent third-party trustee or escrow agent must release to the viatical settlement provider all documents necessary to complete the transfer of the insurance policy or certificate of insurance so that the transfer, assignment, sale, bequest, or devise may be effected.

(5) The independent third-party trustee or escrow agent must transfer all proceeds of the viatical settlement contract within 3 business days after receiving from the issuer of the subject policy acknowledgment of the transfer, assignment, bequest, sale, or devise. Failure to transfer proceeds as required by this subsection renders the viatical settlement contract and the transfer, assignment, bequest, sale, or devise voidable.

(6) A viatical settlement provider may not negotiate or enter into a viatical settlement contract with a viator if the subject policy contains an accelerated benefits provision allowing benefits to be paid for a period in advance of the expected death which is equal to or exceeds the time period available under the viatical settlement contract, and at an amount which is equal to or exceeds the amount available under the viatical settlement contract, unless the issuer of the policy, in writing, denies, declines, or refuses to provide such accelerated benefits. If the insurer does not respond to a request to effectuate an accelerated benefits provision sent by certified mail within 30 days after receiving the request, the insurer shall be deemed to have denied, declined, or refused to provide such accelerated benefits.

(7) At any time during the contestable period, within 20 days after a viator executes documents necessary to transfer rights under an insurance policy or within 20 days of any agreement, option, promise, or any other form of understanding, express or implied, to viaticate the policy, the provider must give notice to the insurer of the policy that the policy has or will become a viaticated policy. The notice must be accompanied by the documents required by s. 626.99287(5)(a) in their entirety.

(8) If the owner of the insurance policy is not the insured, the provider shall notify the insured that the policy has become the subject of a viatical settlement contract within 20 days after the transfer of rights under the contract.

(9) If the provider transfers ownership or changes the beneficiary of the insurance policy, the provider must communicate the initial change in ownership or beneficiary to the insured within 20 days after the change.

(10) The viatical settlement provider who effectuated the viatical settlement contract with the viator (the “initial provider”) is responsible for tracking the insured, including, but not limited to, keeping track of the insured’s whereabouts and health status, submission of death claims or assisting the beneficiary in the submission of death claims, and the status of the payment of premiums until the death of the insured. This responsibility may be contracted out to a third party; however, the ultimate responsibility remains with the initial provider. This responsibility continues with the initial provider, notwithstanding any transfers of the viaticated policy in the secondary market. This subsection applies only to those viaticated policies that are or are to become the subject of viatical settlement purchase agreements.

History.—s. 15, ch. 96-336; s. 6, ch. 2000-344; s. 5, ch. 2001-207; s. 5, ch. 2001-247.



626.99245 - Conflict of regulation of viaticals.

626.99245 Conflict of regulation of viaticals.—

(1) A viatical settlement provider who from this state enters into a viatical settlement contract with a viator who is a resident of another state that has enacted statutes or adopted regulations governing viatical settlement contracts shall be governed in the effectuation of that viatical settlement contract by the statutes and regulations of the viator’s state of residence. If the state in which the viator is a resident has not enacted statutes or regulations governing viatical settlement agreements, the provider shall give the viator notice that neither Florida nor his or her state regulates the transaction upon which he or she is entering. For transactions in those states, however, the viatical settlement provider is to maintain all records required as if the transactions were executed in Florida. The forms used in those states need not be approved by the office.

(2) This section does not affect the requirement of ss. 626.9911(12) and 626.9912(1) that a viatical settlement provider doing business from this state must obtain a viatical settlement license from the office. As used in this subsection, the term “doing business from this state” includes effectuating viatical settlement contracts from offices in this state, regardless of the state of residence of the viator.

History.—s. 7, ch. 2000-344; s. 6, ch. 2001-207; s. 6, ch. 2001-247; s. 1054, ch. 2003-261; s. 78, ch. 2004-390; s. 24, ch. 2005-237.



626.9925 - Rules.

626.9925 Rules.—The commission may adopt rules to administer this act, including rules establishing standards for evaluating advertising by licensees; rules providing for the collection of data, for disclosures to viators, for the reporting of life expectancies, and for the registration of life expectancy providers; and rules defining terms used in this act and prescribing recordkeeping requirements relating to executed viatical settlement contracts.

History.—s. 16, ch. 96-336; s. 7, ch. 99-212; s. 8, ch. 2000-344; s. 1055, ch. 2003-261; s. 25, ch. 2005-237.



626.9926 - Rate regulation not authorized.

626.9926 Rate regulation not authorized.—Nothing in this act shall be construed to authorize the office or department to directly or indirectly regulate the amount paid as consideration for entry into a viatical settlement contract.

History.—s. 17, ch. 96-336; s. 8, ch. 99-212; s. 1056, ch. 2003-261; s. 26, ch. 2005-237.



626.9927 - Unfair trade practices; cease and desist; injunctions; civil remedy.

626.9927 Unfair trade practices; cease and desist; injunctions; civil remedy.—

(1) A violation of this act is an unfair trade practice under ss. 626.9521 and 626.9541 and is subject to the penalties provided in the insurance code. Part IX of this chapter, entitled Unfair Insurance Trade Practices, applies to a licensee under this act or a transaction subject to this act as if a viatical settlement contract were an insurance policy.

(2) In addition to the penalties and other enforcement provisions of this act, if any person violates this act or any rule implementing this act, the office or department, as appropriate, may seek an injunction in the circuit court of the county where the person resides or has a principal place of business and may apply for temporary and permanent orders that the office or department determines necessary to restrain the person from committing the violation.

(3) Any person damaged by the acts of a person in violation of this act may bring a civil action against the person committing the violation in the circuit court of the county in which the alleged violator resides or has a principal place of business or in the county wherein the alleged violation occurred. Upon an adverse adjudication, the defendant is liable for damages, together with court costs and reasonable attorney’s fees incurred by the plaintiff. When so awarded, court costs and attorney’s fees must be included in the judgment or decree rendered in the case. If it appears to the court that the suit brought by the plaintiff is frivolous or brought for purposes of harassment, the plaintiff is liable for court costs and reasonable attorney’s fees incurred by the defendant.

History.—s. 18, ch. 96-336; s. 9, ch. 99-212; s. 1057, ch. 2003-261; s. 27, ch. 2005-237.



626.99272 - Cease and desist orders and fines.

626.99272 Cease and desist orders and fines.—

(1) The office or department as appropriate may issue a cease and desist order upon a person that violates any provision of this part, any rule or order adopted by the commission, office, or department, or any written agreement entered into with the office or department.

(2) When the office or department finds that such an action presents an immediate danger to the public which requires an immediate final order, it may issue an emergency cease and desist order reciting with particularity the facts underlying such findings. The emergency cease and desist order is effective immediately upon service of a copy of the order on the respondent and remains effective for 90 days. If the office or department begins nonemergency cease and desist proceedings under subsection (1), the emergency cease and desist order remains effective, absent an order by an appellate court of competent jurisdiction pursuant to s. 120.68, until the conclusion of proceedings under ss. 120.569 and 120.57.

(3) The office or department may impose and collect an administrative fine not to exceed $10,000 for each nonwillful violation and $25,000 for each willful violation of any provision of this part.

History.—s. 10, ch. 99-212; s. 1058, ch. 2003-261.



626.99275 - Prohibited practices; penalties.

626.99275 Prohibited practices; penalties.—

(1) It is unlawful for any person:

(a) To knowingly enter into, broker, or otherwise deal in a viatical settlement contract the subject of which is a life insurance policy, knowing that the policy was obtained by presenting materially false information concerning any fact material to the policy or by concealing, for the purpose of misleading another, information concerning any fact material to the policy, where the viator or the viator’s agent intended to defraud the policy’s issuer.

(b) To knowingly or with the intent to defraud, for the purpose of depriving another of property or for pecuniary gain, issue or use a pattern of false, misleading, or deceptive life expectancies.

(c) To knowingly engage in any transaction, practice, or course of business intending thereby to avoid the notice requirements of s. 626.9924(7).

(d) To knowingly or intentionally facilitate the change of state of residency of a viator to avoid the provisions of this chapter.

(2) A person who violates any provision of this section commits:

(a) A felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the insurance policy involved is valued at any amount less than $20,000.

(b) A felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the insurance policy involved is valued at $20,000 or more, but less than $100,000.

(c) A felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the insurance policy involved is valued at $100,000 or more.

History.—s. 11, ch. 99-212; s. 9, ch. 2000-344; s. 53, ch. 2001-63; s. 28, ch. 2005-237.



626.99278 - Viatical provider anti-fraud plan.

626.99278 Viatical provider anti-fraud plan.—Every licensed viatical settlement provider and registered life expectancy provider must adopt an anti-fraud plan and file it with the Division of Investigative and Forensic Services of the department. Each anti-fraud plan shall include:

(1) A description of the procedures for detecting and investigating possible fraudulent acts and procedures for resolving material inconsistencies between medical records and insurance applications.

(2) A description of the procedures for the mandatory reporting of possible fraudulent insurance acts and prohibited practices set forth in s. 626.99275 to the Division of Investigative and Forensic Services of the department.

(3) A description of the plan for anti-fraud education and training of its underwriters or other personnel.

(4) A written description or chart outlining the organizational arrangement of the anti-fraud personnel who are responsible for the investigation and reporting of possible fraudulent insurance acts and for the investigation of unresolved material inconsistencies between medical records and insurance applications.

(5) For viatical settlement providers, a description of the procedures used to perform initial and continuing review of the accuracy of life expectancies used in connection with a viatical settlement contract or viatical settlement investment.

History.—s. 10, ch. 2000-344; s. 29, ch. 2005-237; s. 20, ch. 2016-165.



626.9928 - Acquisitions.

626.9928 Acquisitions.—Acquisition of interest in a viatical settlement provider is subject to s. 628.4615.

History.—s. 19, ch. 96-336; s. 30, ch. 2005-237.



626.99285 - Applicability of insurance code.

626.99285 Applicability of insurance code.—In addition to other applicable provisions cited in the insurance code, the office or department, as appropriate, has the authority granted under ss. 624.310, 626.901, and 626.989 to regulate viatical settlement providers, viatical settlement brokers, viatical settlement contracts, and viatical settlement transactions.

History.—s. 11, ch. 2000-344; s. 1059, ch. 2003-261; s. 31, ch. 2005-237.



626.99287 - Contestability of viaticated policies.

626.99287 Contestability of viaticated policies.—Except as hereinafter provided, if a viatical settlement contract is entered into within the 2-year period commencing with the date of issuance of the insurance policy or certificate to be acquired, the viatical settlement contract is void and unenforceable by either party. Notwithstanding this limitation, such a viatical settlement contract is not void and unenforceable if:

(1) The policy was issued upon the owner’s exercise of conversion rights arising out of a group or term policy;

(2) The owner of the policy is a charitable organization exempt from taxation under 26 U.S.C. s. 501(c)(3);

(3) The owner of the policy is not a natural person;

(4) The viatical settlement contract was entered into before July 1, 2000;

(5) The viator certifies by producing independent evidence to the viatical settlement provider that one or more of the following conditions have been met within the 2-year period:

(a)1. The viator or insured is diagnosed with an illness or condition that is either:

a. Catastrophic or life threatening; or

b. Requires a course of treatment for a period of at least 3 years of long-term care or home health care; and

2. The condition was not known to the insured at the time the life insurance contract was entered into.

(b) The viator’s spouse dies;

(c) The viator divorces his or her spouse;

(d) The viator retires from full-time employment;

(e) The viator becomes physically or mentally disabled and a physician determines that the disability prevents the viator from maintaining full-time employment;

(f) The owner of the policy was the insured’s employer at the time the policy or certificate was issued and the employment relationship terminated;

(g) A final order, judgment, or decree is entered by a court of competent jurisdiction, on the application of a creditor of the viator, adjudicating the viator bankrupt or insolvent, or approving a petition seeking reorganization of the viator or appointing a receiver, trustee, or liquidator to all or a substantial part of the viator’s assets; or

(h) The viator experiences a significant decrease in income which is unexpected by the viator and which impairs his or her reasonable ability to pay the policy premium.

If the viatical settlement provider submits to the insurer a copy of the viator’s or owner’s certification described above, then the provider submits a request to the insurer to effect the transfer of the policy or certificate to the viatical settlement provider, the viatical settlement agreement shall not be void or unenforceable by operation of this section. The insurer shall timely respond to such request. Nothing in this section shall prohibit an insurer from exercising its right during the contestability period to contest the validity of any policy on grounds of fraud.

History.—s. 12, ch. 2000-344.



626.99295 - Grace period.

626.99295 Grace period.—Any person who, on July 1, 2005, is effectuating a viatical settlement purchase agreement made before July 1, 2005, under provisions of law in effect before such date, which viatical settlement purchase agreement was not registered pursuant to chapter 517, must proceed within 30 days after July 1, 2005, to conclude all viatical settlement purchase transactions in progress, provided, if funds have not been matched with a viaticated policy, such funds, or any unmatched portion of such funds, shall be returned to the viatical settlement purchaser within 30 days after July 1, 2005. The provider may not solicit, negotiate, advertise, or effectuate new viatical settlement purchase agreements after July 1, 2005.

History.—s. 13, ch. 2000-344; s. 1060, ch. 2003-261; s. 32, ch. 2005-237.






Part XI - STRUCTURED SETTLEMENTS (s. 626.99296)

626.99296 - Transfers of structured settlement payment rights.

1626.99296 Transfers of structured settlement payment rights.—

(1) PURPOSE.—The purpose of this section is to protect recipients of structured settlements who are involved in the process of transferring structured settlement payment rights.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Annuity issuer” means an insurer that has issued an annuity contract to be used to fund periodic payments under a structured settlement.

(b) “Applicable federal rate” means the most recently published applicable rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service pursuant to s. 7520 of the United States Internal Revenue Code, as amended.

(c) “Applicable law” means any of the following, as applicable in interpreting the terms of a structured settlement:

1. The laws of the United States;

2. The laws of this state, including principles of equity applied in the courts of this state; and

3. The laws of any other jurisdiction:

a. That is the domicile of the payee;

b. Under whose laws a structured settlement agreement was approved by a court; or

c. In whose courts a settled claim was pending when the parties entered into a structured settlement agreement.

(d) “Assignee” means any party that acquires structured settlement payment rights directly or indirectly from a transferee of such rights.

(e) “Dependents” means a payee’s spouse and minor children and all other family members and other persons for whom the payee is legally obligated to provide support, including spousal maintenance.

(f) “Discount and finance charge” means the sum of all charges that are payable directly or indirectly from assigned structured settlement payments and imposed directly or indirectly by the transferee and that are incident to a transfer of structured settlement payment rights, including:

1. Interest charges, discounts, or other compensation for the time value of money;

2. All application, origination, processing, underwriting, closing, filing, and notary fees and all similar charges, however denominated; and

3. All charges for commissions or brokerage, regardless of the identity of the party to whom such charges are paid or payable.

The term does not include any fee or other obligation incurred by a payee in obtaining independent professional advice concerning a transfer of structured settlement payment rights.

(g) “Discounted present value” means, with respect to a proposed transfer of structured settlement payment rights, the fair present value of future payments, as determined by discounting the payments to the present using the most recently published applicable federal rate as the discount rate.

(h) “Independent professional advice” means advice of an attorney, certified public accountant, actuary, or other licensed professional adviser:

1. Who is engaged by a payee to render advice concerning the legal, tax, and financial implications of a transfer of structured settlement payment rights;

2. Who is not in any manner affiliated with or compensated by the transferee of the transfer; and

3. Whose compensation for providing the advice is not affected by whether a transfer occurs or does not occur.

(i) “Interested parties” means:

1. The payee;

2. Any beneficiary irrevocably designated under the annuity contract to receive payments following the payee’s death or, if such designated beneficiary is a minor, the designated beneficiary’s parent or guardian;

3. The annuity issuer;

4. The structured settlement obligor; or

5. Any other party to the structured settlement who has continuing rights or obligations to receive or make payments under the structured settlement.

(j) “Payee” means an individual who is receiving tax-free damage payments under a structured settlement and proposes to make a transfer of payment rights under the structured settlement.

(k) “Qualified assignment agreement” means an agreement providing for a qualified assignment, as authorized by 26 U.S.C. s. 130 of the United States Internal Revenue Code, as amended.

(l) “Settled claim” means the original tort claim resolved by a structured settlement.

(m) “Structured settlement” means an arrangement for periodic payment of damages for personal injuries established by settlement or judgment in resolution of a tort claim.

(n) “Structured settlement agreement” means the agreement, judgment, stipulation, or release embodying the terms of a structured settlement, including the rights of the payee to receive periodic payments.

(o) “Structured settlement obligor” means the party who is obligated to make continuing periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement.

(p) “Structured settlement payment rights” means rights to receive periodic payments, including lump-sum payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, if:

1. The payee is domiciled in this state;

2. The structured settlement agreement was approved by a court of this state; or

3. The settled claim was pending before the courts of this state when the parties entered into the structured settlement agreement.

(q) “Terms of the structured settlement” means the terms of the structured settlement agreement; the annuity contract; a qualified assignment agreement; or an order or approval of a court or other government authority authorizing or approving the structured settlement.

(r) “Transfer” means a sale, assignment, pledge, hypothecation, or other form of alienation or encumbrance made by a payee for consideration.

(s) “Transfer agreement” means the agreement providing for transfer of structured settlement payment rights from a payee to a transferee.

(t) “Transferee” means a person who is receiving or who will receive structured settlement payment rights resulting from a transfer.

(3) CONDITIONS TO TRANSFERS OF STRUCTURED SETTLEMENT PAYMENT RIGHTS AND STRUCTURED SETTLEMENT AGREEMENTS.—

(a) A direct or indirect transfer of structured settlement payment rights is not effective and a structured settlement obligor or annuity issuer is not required to make a payment directly or indirectly to a transferee or assignee of structured settlement payment rights unless the transfer is authorized in advance in a final order by a court of competent jurisdiction which is based on the written express findings by the court that:

1. The transfer complies with this section and does not contravene other applicable law;

2. At least 10 days before the date on which the payee first incurred an obligation with respect to the transfer, the transferee provided to the payee a disclosure statement in bold type, no smaller than 14 points in size, which specifies:

a. The amounts and due dates of the structured settlement payments to be transferred;

b. The aggregate amount of the payments;

c. The discounted present value of the payments, together with the discount rate used in determining the discounted present value;

d. The gross amount payable to the payee in exchange for the payments;

e. An itemized listing of all brokers’ commissions, service charges, application fees, processing fees, closing costs, filing fees, referral fees, administrative fees, legal fees, and notary fees and other commissions, fees, costs, expenses, and charges payable by the payee or deductible from the gross amount otherwise payable to the payee;

f. The net amount payable to the payee after deducting all commissions, fees, costs, expenses, and charges described in sub-subparagraph e.;

g. The effective annual interest rate, which must be disclosed in the following statement: “Based on the net amount that you will receive from us and the amounts and timing of the structured settlement payments that you are turning over to us, you will, in effect, be paying interest to us at a rate of   percent per year”; and

h. The amount of any penalty and the aggregate amount of any liquidated damages, including penalties, payable by the payee in the event of a breach of the transfer agreement by the payee;

3. The payee has established that the transfer is in the best interests of the payee, taking into account the welfare and support of the payee’s dependents;

4. The payee has received, or waived in writing his or her right to receive, independent professional advice regarding the legal, tax, and financial implications of the transfer;

5. The transfer agreement provides that if the payee is domiciled in this state, any disputes between the parties will be governed in accordance with the laws of this state and that the domicile state of the payee is the proper venue to bring any cause of action arising out of a breach of the agreement; and

6. The court has determined that the net amount payable to the payee is fair, just, and reasonable under the circumstances then existing.

(b) If a proposed transfer would contravene the terms of the structured settlement, upon the filing of a written objection by any interested party and after considering the objection and any response to it, the court may grant, deny, or impose conditions upon the proposed transfer which the court deems just and proper given the facts and circumstances and in accordance with established principles of law. Any order approving a transfer must require that the transferee indemnify the annuity issuer and the structured settlement obligor for any liability, including reasonable costs and attorney fees, which arises from compliance by the issuer or obligor with the order of the court.

(c) Any provision in a transfer agreement which gives a transferee power to confess judgment against a payee is unenforceable to the extent that the amount of the judgment would exceed the amount paid by the transferee to the payee, less any payments received from the structured settlement obligor or payee.

(d) In negotiating a structured settlement of claims brought by or on behalf of a claimant who is domiciled in this state, the structured settlement obligor must disclose in writing to the claimant or the claimant’s legal representative all of the following information that is not otherwise specified in the structured settlement agreement:

1. The amounts and due dates of the periodic payments to be made under the structured settlement agreement. In the case of payments that will be subject to periodic percentage increases, the amounts of future payments may be disclosed by identifying the base payment amount, the amount and timing of scheduled increases, and the manner in which increases will be compounded;

2. The amount of the premium payable to the annuity issuer;

3. The discounted present value of all periodic payments that are not life-contingent, together with the discount rate used in determining the discounted present value;

4. The nature and amount of any costs that may be deducted from any of the periodic payments; and

5. Where applicable, that any transfer of the periodic payments is prohibited by the terms of the structured settlement and may otherwise be prohibited or restricted under applicable law.

(4) VENUE; PROCEDURE FOR APPROVAL OF TRANSFERS; CONTENTS OF APPLICATION.—

(a) At least 20 days before the scheduled hearing on an application for authorizing a transfer of structured settlement payment rights under this section, the transferee must file with the court and provide to all interested parties a notice of the proposed transfer and the application for its authorization. The notice must include:

1. A copy of the transferee’s application to the court;

2. A copy of the transfer agreement;

3. A copy of the disclosure statement required under subsection (3);

4. Notification that an interested party may support, oppose, or otherwise respond to the transferee’s application, in person or by counsel, by submitting written comments to the court or by participating in the hearing; and

5. Notification of the time and place of the hearing and notification of the manner in which and the time by which any written response to the application must be filed in order to be considered by the court. A written response to an application must be filed no later than 5 days before the date of the scheduled hearing in order to be considered by the court.

(b) An application must be made by the transferee and filed in the circuit court of the county where the payee is domiciled. However, if the payee is not domiciled in this state, the application may be filed in the court in this state which approved the structured settlement agreement or in the court where the settled claim was pending when the parties entered into the structured settlement.

(c) The court shall hold a hearing on the application. The payee shall appear in person at the hearing unless the court determines that good cause exists to excuse the payee from appearing.

(d) In addition to complying with the other requirements of this section, the application must include:

1. The payee’s name, age, and county of domicile and the number and ages of the payee’s dependents;

2. A copy of the transfer agreement;

3. A copy of the disclosure statement required under subsection (3);

4. An explanation of reasons as to why the payee is seeking approval of the proposed transfer; and

5. A summary of each of the following:

a. Any transfers by the payee to the transferee or an affiliate, or through the transferee or an affiliate to an assignee, within the 4 years preceding the date of the transfer agreement.

b. Any transfers within the 3 years preceding the date of the transfer agreement made by the payee to any person or entity other than the transferee or an affiliate, or an assignee of a transferee or an affiliate, to the extent such transfers were disclosed to the transferee by the payee in writing or are otherwise actually known by the transferee.

c. Any proposed transfers by the payee to the transferee or an affiliate, or through the transferee or an affiliate to an assignee, for which an application was denied within the 2 years preceding the date of the transfer agreement.

d. Any proposed transfers by the payee to any person or entity other than the transferee, or an assignee of a transferee or an affiliate, to the extent such proposed transfers were disclosed to the transferee by the payee in writing or are otherwise actually known by the transferee, for which applications were denied within the year preceding the date of the transfer agreement.

(5) WAIVER PROHIBITED; NO PENALTIES INCURRED BY PAYEE; RELIANCE ON COURT ORDER; COMPLIANCE; RELEASE FROM LIABILITY; CONSTRUCTION.—

(a) The provisions of this section may not be waived by the payee.

(b) If a transfer of structured settlement payment rights fails to satisfy the conditions of subsection (3), the payee who proposed the transfer does not incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee.

(c) In any transfer of structured settlement payment rights, the transferee is solely responsible for compliance with the requirements of paragraph (3)(a) and subsection (4), and neither the structured settlement obligor nor the annuity issuer shall incur any liability arising from noncompliance.

(d) Following issuance of a court order approving a transfer of structured settlement payment rights under this section, the structured settlement obligor and annuity issuer:

1. May rely on the court order in redirecting future structured settlement payments to the transferee or an assignee in accordance with the order; and

2. Are released and discharged from any liability for the transferred payments to any party except the transferee or an assignee, notwithstanding the failure of any party to the transfer to comply with this section or with the orders of the court approving the transfer.

(e) If the terms of the structured settlement prohibit transfer of payment rights:

1. A court is not precluded from hearing an application for approval of a transfer of such payment rights or ruling on the merits of the application and any objections to the application; and

2. The parties to such structured settlement are not precluded from waiving or asserting their rights under such terms.

(f) This section may not be construed to authorize any transfer of structured settlement payment rights in contravention of applicable law.

(6) NONCOMPLIANCE.—

(a) If a transferee violates the requirements for stipulating the discount and finance charge provided for in subsection (3), neither the transferee nor any assignee may collect from the transferred payments, or from the payee, any amount in excess of the net advance amount, and the payee may recover from the transferee or any assignee:

1. A refund of any excess amounts previously received by the transferee or any assignee;

2. A penalty in an amount determined by the court, but not in excess of three times the aggregate amount of the discount and finance charge; and

3. Reasonable costs and attorney fees.

(b) If the transferee violates the disclosure requirements in subsection (3), the transferee and any assignee are liable to the payee for:

1. A penalty in an amount determined by the court, but not in excess of three times the amount of the discount and finance charge; and

2. Reasonable costs and attorney fees.

(c) A transferee or assignee is not liable for any penalty in any action brought under this section if the transferee or assignee establishes by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error, notwithstanding the transferee’s maintenance of procedures reasonably designed to avoid such errors.

(d) Notwithstanding any other law, an action may not be brought under this section more than 1 year after the due date of:

1. The last transferred structured settlement payment, in the case of a violation of the requirements for stipulating the discount and finance charge provided for in subsection (3).

2. The first transferred structured settlement payment, in the case of a violation of the disclosure requirements of subsection (3).

(e) When any interested party has reason to believe that any transferee has violated this section, any interested party may bring a civil action for injunctive relief, penalties, and any other relief that is appropriate to secure compliance with this section.

History.—s. 7, ch. 2001-207; s. 7, ch. 2001-247; s. 1, ch. 2016-45.

1Note.—Section 30, ch. 2001-198, provides that “[n]othing contained in s. 679.4061, Florida Statutes, or s. 679.4081, Florida Statutes, as created by this act, shall supersede the provisions of SB 108 or HB 767, relating to structured settlements, if Senate Bill 108 or House Bill 767 becomes a law.” Committee Substitute for Committee Substitute for Senate Bill 108 became ch. 2001-207; s. 7, ch. 2001-207, relates to structured settlements. House Bill 767 did not pass.






Part XII - INTERSTATE INSURANCE PRODUCT REGULATION (ss. 626.9931-626.9938)

626.9931 - Legislative findings; intent.

626.9931 Legislative findings; intent.—

(1) The Legislature finds that the financial services marketplace has changed significantly in recent years and that asset-based insurance products, which include life insurance, annuities, disability income insurance, and long-term care insurance, now compete directly with other retirement and estate planning instruments that are sold by banks and securities firms.

(2) The Legislature further finds that the increased mobility of the population and the risks borne by these asset-based products are not local in nature.

(3) The Legislature further finds that the Interstate Insurance Product Regulation Compact Model adopted by the National Association of Insurance Commissioners and endorsed by the National Conference of Insurance Legislators and the National Conference of State Legislatures is designed to address these market changes by providing a uniform set of product standards and a single source for filing of new products.

(4) The Legislature further finds that the product standards that have been developed provide a high level of consumer protection. Further, it is noted that the Interstate Insurance Product Regulation Compact Model includes a mechanism for opting out of any product standard that the state determines would not reasonably protect its citizens. With respect to long-term care insurance, the Legislature understands that the compact does not intend to develop a uniform standard for rate increase filings, thereby leaving the authority over long-term care rate increases with the state. The state relies on that understanding in adopting this legislation. The state, pursuant to the terms and conditions of this act, seeks to join with other states and establish the Interstate Insurance Product Regulation Compact, and thus become a member of the Interstate Insurance Product Regulation Commission. The Commissioner of Insurance Regulation is hereby designated to serve as the representative of this state on the commission. The commissioner may designate a person to represent this state on the commission, as necessary, to fulfill the duties of being a member of the commission.

History.—s. 1, ch. 2013-140.



626.9932 - Interstate Insurance Product Regulation Compact.

626.9932 Interstate Insurance Product Regulation Compact.—The Interstate Insurance Product Regulation Compact is hereby enacted into law and entered into by this state with all states legally joining therein in the form substantially as follows:

Interstate Insurance Product
Regulation Compact

Preamble

This compact is intended to help states join together to establish an interstate compact to regulate designated insurance products. Pursuant to the terms and conditions of this compact, this state seeks to join with other states and establish the Interstate Insurance Product Regulation Compact and thus become a member of the Interstate Insurance Product Regulation Commission.

Article I

PURPOSES.—The purposes of this compact are, through means of joint and cooperative action among the compacting states, to:

(1) Promote and protect the interest of consumers of individual and group annuity, life insurance, disability income, and long-term care insurance products.

(2) Develop uniform standards for insurance products covered under the compact.

(3) Establish a central clearinghouse to receive and provide prompt review of insurance products covered under the compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more compacting states.

(4) Give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard.

(5) Improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the compact.

(6) Create the Interstate Insurance Product Regulation Commission.

(7) Perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

Article II

DEFINITIONS.—For purposes of this compact:

(1) “Advertisement” means any material designed to create public interest in a product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace, or retain a policy, as more specifically defined in the rules and operating procedures of the commission adopted as of March 1, 2013, and subsequent amendments thereto if the methodology remains substantially consistent.

(2) “Bylaws” means those bylaws adopted by the commission as of March 1, 2013, for its governance or for directing or controlling the commission’s actions or conduct.

(3) “Compacting state” means any state which has enacted this compact legislation and has not withdrawn pursuant to subsection (1) of Article XIV of this compact or been terminated pursuant to subsection (2) of Article XIV of this compact.

(4) “Commission” means the “Interstate Insurance Product Regulation Commission” established by this compact.

(5) “Commissioner” means the chief insurance regulatory official of a state, including, but not limited to, the commissioner, superintendent, director, or administrator. For purposes of this compact, the Commissioner of Insurance Regulation is the chief insurance regulatory official of this state.

(6) “Domiciliary state” means the state in which an insurer is incorporated or organized or, in the case of an alien insurer, its state of entry.

(7) “Insurer” means any entity licensed by a state to issue contracts of insurance for any of the lines of insurance covered by this compact.

(8) “Member” means the person chosen by a compacting state as its representative to the commission, or his or her designee.

(9) “Noncompacting state” means any state which is not at the time a compacting state.

(10) “Office” means the Office of Insurance Regulation of the Financial Services Commission.

(11) “Operating procedures” means procedures adopted by the commission as of March 1, 2013, and subsequent amendments thereto if the methodology remains substantially consistent, implementing a rule, uniform standard, or provision of this compact.

(12) “Product” means the form of a policy or contract, including any application, endorsement, or related form which is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income, or long-term care insurance product that an insurer is authorized to issue.

(13) “Rule” means a statement of general or particular applicability and future effect adopted by the commission as of March 1, 2013, and subsequent amendments thereto if the methodology remains substantially consistent, including a uniform standard developed pursuant to Article VII of this compact, designed to implement, interpret, or prescribe law or policy or describe the organization, procedure, or practice requirements of the commission, which shall have the force and effect of law in the compacting states.

(14) “State” means any state, district, or territory of the United States.

(15) “Third-party filer” means an entity that submits a product filing to the commission on behalf of an insurer.

(16) “Uniform standard” means a standard adopted by the commission as of March 1, 2013, and subsequent amendments thereto if the methodology remains substantially consistent, for a product line pursuant to Article VII of this compact and shall include all of the product requirements in aggregate; provided, each uniform standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading, or ambiguous provisions in a product and the form of the product made available to the public shall not be unfair, inequitable, or against public policy as determined by the commission.

Article III

COMMISSION; ESTABLISHMENT; VENUE.—

(1) The compacting states hereby create and establish a joint public agency known as the Interstate Insurance Product Regulation Commission. Pursuant to Article IV of this compact, the commission has the power to develop uniform standards for product lines, receive and provide prompt review of products filed with the commission, and give approval to those product filings satisfying applicable uniform standards; provided, it is not intended for the commission to be the exclusive entity for receipt and review of insurance product filings. Nothing in this article shall prohibit any insurer from filing its product in any state in which the insurer is licensed to conduct the business of insurance and any such filing shall be subject to the laws of the state where filed.

(2) The commission is a body corporate and politic and an instrumentality of the compacting states.

(3) The commission is solely responsible for its liabilities, except as otherwise specifically provided in this compact.

(4) Venue is proper and judicial proceedings by or against the commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located.

(5) The commission is a not-for-profit entity, separate and distinct from the individual compacting states.

Article IV

POWERS.—The commission shall have the following powers to:

(1) Adopt rules, pursuant to Article VII, which shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(2) Exercise its rulemaking authority and establish reasonable uniform standards for products covered under the compact, and advertisement related thereto, which shall have the force and effect of law and shall be binding in the compacting states, but only for those products filed with the commission; provided a compacting state shall have the right to opt out of such uniform standard pursuant to Article VII to the extent and in the manner provided in this compact and any uniform standard established by the commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall provide at least, those protections set forth in the National Association of Insurance Commissioners’ Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The commission shall consider whether any subsequent amendments to the National Association of Insurance Commissioners’ Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the National Association of Insurance Commissioners require amending of the uniform standards established by the commission for long-term care insurance products.

(3) Receive and review in an expeditious manner products filed with the commission and rate filings for disability income and long-term care insurance products and give approval of those products and rate filings that satisfy the applicable uniform standard, and such approval shall have the force and effect of law and be binding on the compacting states to the extent and in the manner provided in the compact.

(4) Receive and review in an expeditious manner advertisement relating to long-term care insurance products for which uniform standards have been adopted by the commission, and give approval to all advertisement that satisfies the applicable uniform standard. For any product covered under this compact, other than long-term care insurance products, the commission shall have the authority to require an insurer to submit all or any part of its advertisement with respect to that product for review or approval prior to use, if the commission determines that the nature of the product is such that an advertisement of the product could have the capacity or tendency to mislead the public. The actions of the commission as provided in this subsection shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in the compact.

(5) Exercise its rulemaking authority and designate products and advertisement that may be subject to a self-certification process without the need for prior approval by the commission.

(6) Adopt operating procedures, pursuant to Article VII, which shall be binding in the compacting states to the extent and in the manner provided in this compact.

(7) Bring and prosecute legal proceedings or actions in its name as the commission; provided the standing of any state insurance department to sue or be sued under applicable law shall not be affected.

(8) Issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence.

(9) Establish and maintain offices.

(10) Purchase and maintain insurance and bonds.

(11) Borrow, accept, or contract for services of personnel, including, but not limited to, employees of a compacting state. Any action under this subsection concerning employees of this state may only be taken upon the express written consent of the state.

(12) Hire employees, professionals, or specialists; elect or appoint officers and fix their compensation, define their duties, give them appropriate authority to carry out the purposes of the compact, and determine their qualifications; and establish the commission’s personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

(13) Accept any and all appropriate donations and grants of money, equipment, supplies, materials, and services and to receive, use, and dispose of the same; provided at all times the commission shall avoid any appearance of impropriety.

(14) Lease, purchase, and accept appropriate gifts or donations of, or otherwise to own, hold, improve, or use, any property, real, personal, or mixed; provided at all times the commission shall avoid any appearance of impropriety.

(15) Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

(16) Remit filing fees to compacting states as may be set forth in the bylaws, rules, or operating procedures.

(17) Enforce compliance by compacting states with rules, uniform standards, operating procedures, and bylaws.

(18) Provide for dispute resolution among compacting states.

(19) Advise compacting states on issues relating to insurers domiciled or doing business in noncompacting jurisdictions, consistent with the purposes of this compact.

(20) Provide advice and training to those personnel in state insurance departments responsible for product review and to be a resource for state insurance departments.

(21) Establish a budget and make expenditures.

(22) Borrow money, provided that this power does not, in any manner, obligate the financial resources of the State of Florida.

(23) Appoint committees, including advisory committees, comprising members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the bylaws.

(24) Provide and receive information from and to cooperate with law enforcement agencies.

(25) Adopt and use a corporate seal.

(26) Perform such other functions as may be necessary or appropriate to achieve the purposes of this compact consistent with the state regulation of the business of insurance.

Article V

ORGANIZATION.—

(1) Membership; voting; bylaws.—

(a)1. Each compacting state shall have and be limited to one member. Each member shall be qualified to serve in that capacity pursuant to applicable law of the compacting state. Any member may be removed or suspended from office as provided by the law of the state from which he or she is appointed. Any vacancy occurring in the commission shall be filled in accordance with the laws of the compacting state in which the vacancy exists. Nothing in this article shall be construed to affect the manner in which a compacting state determines the election or appointment and qualification of its own commissioner. However, the commissioner may designate a person to represent this state on the commission, as necessary, to fulfill the duties of being a member of the commission.

2. The Commissioner of Insurance Regulation is hereby designated to serve as the representative of this state on the commission. However, the commissioner may designate a person to represent this state on the commission, as necessary, to fulfill the duties of being a member of the commission.

(b) Each member shall be entitled to one vote and shall have an opportunity to participate in the governance of the commission in accordance with the bylaws. Notwithstanding any other provision of this article, no action of the commission with respect to the adoption of a uniform standard shall be effective unless two-thirds of the members vote in favor of such action.

(c) The commission shall, by a majority of the members, prescribe bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes and exercise the powers of the compact, including, but not limited to:

1. Establishing the fiscal year of the commission.

2. Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the management committee.

3. Providing reasonable standards and procedures:

a. For the establishment and meetings of other committees.

b. Governing any general or specific delegation of any authority or function of the commission.

4. Providing reasonable procedures for calling and conducting meetings of the commission that consist of a majority of commission members, ensuring reasonable advance notice of each such meeting, and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public’s interest, the privacy of individuals, and insurers’ proprietary information, including, but not limited to, trade secrets. The commission may meet in camera only after a majority of the entire membership votes to close a meeting in total or in part. The commissioner of this state, or the commissioner’s designee, may attend, or otherwise participate in, a meeting or executive session that is closed in total or part to the extent such attendance or participation is consistent with Florida law. As soon as practicable, the commission must make public a copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed, and votes taken during such meeting. All notices of commission meetings, including instructions for public participation, provided to the office, the commissioner, or the commissioner’s designee shall be published in the Florida Administrative Register.

5. Establishing the titles, duties, and authority and reasonable procedures for the election of the officers of the commission.

6. Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the commission.

7. Adopting a code of ethics to address permissible and prohibited activities of commission members and employees. This code does not supersede or otherwise limit the obligations and duties of this state’s commissioner or the commissioner’s designee under ethics laws or rules of the State of Florida. To the extent there is any inconsistency between the standards imposed by this code and the standards imposed under this state’s ethics laws or rules, the commissioner or the commissioner’s designee must adhere to the stricter standard of conduct.

8. Providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that may exist after the termination of the compact after the payment or reserving of all debts and obligations of the commission.

(d) The commission shall publish its bylaws in a convenient form and file a copy of such bylaws and a copy of any amendment to such bylaws, with the appropriate agency or officer in each of the compacting states.

(2) Management committee, officers, and personnel.—

(a) A management committee comprising no more than 14 members shall be established as follows:

1. One member from each of the six compacting states with the largest premium volume for individual and group annuities, life, disability income, and long-term care insurance products, determined from the records of the National Association of Insurance Commissioners for the prior year.

2. Four members from those compacting states with at least 2 percent of the market based on the premium volume described above, other than the six compacting states with the largest premium volume, selected on a rotating basis as provided in the bylaws.

3. Four members from those compacting states with less than 2 percent of the market, based on the premium volume described above, with one selected from each of the four zone regions of the National Association of Insurance Commissioners as provided in the bylaws.

(b) The management committee shall have such authority and duties as may be set forth in the bylaws, including, but not limited to:

1. Managing the affairs of the commission in a manner consistent with the bylaws and purposes of the commission.

2. Establishing and overseeing an organizational structure within, and appropriate procedures for, the commission to provide for the creation of uniform standards and other rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a compacting state to opt out of a uniform standard; provided a uniform standard shall not be submitted to the compacting states for adoption unless approved by two-thirds of the members of the management committee.

3. Overseeing the offices of the commission.

4. Planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations in order to advance the goals of the commission.

(c) The commission shall elect annually officers from the management committee, with each having such authority and duties as may be specified in the bylaws.

(d) The management committee may, subject to the approval of the commission, appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation as the commission may deem appropriate. The executive director shall serve as secretary to the commission but shall not be a member of the commission. The executive director shall hire and supervise such other staff as may be authorized by the commission.

(3) Legislative and advisory committees.—

(a) A legislative committee comprised of state legislators or their designees shall be established to monitor the operations of and make recommendations to the commission, including the management committee; provided the manner of selection and term of any legislative committee member shall be as set forth in the bylaws. Prior to the adoption by the commission of any uniform standard, revision to the bylaws, annual budget, or other significant matter as may be provided in the bylaws, the management committee shall consult with and report to the legislative committee.

(b) The commission shall establish two advisory committees, one comprising consumer representatives independent of the insurance industry and the other comprising insurance industry representatives.

(c) The commission may establish additional advisory committees as the bylaws may provide for the carrying out of commission functions.

(4) Corporate records of the commission.—The commission shall maintain its corporate books and records in accordance with the bylaws.

(5) Qualified immunity, defense and indemnification.—

(a) The members, officers, executive director, employees, and representatives of the commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided nothing in this paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of that person.

(b) The liability of the members, officers, executive director, employees, and representatives of the commission, acting within the scope of their employment or duties for acts, errors, or omissions occurring within this state, may not exceed the limits of liability set forth under the constitution and laws of this state for state officials, employees, and agents. The commission is an instrumentality of the state for the purposes of any such action. This subsection does not protect such persons from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of such person.

(c) The commission shall defend any member, officer, executive director, employee, or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or where the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities if the actual or alleged act, error, or omission did not result from that person’s intentional or willful and wanton misconduct. This article does not prohibit a person from retaining his or her own counsel.

(d) The commission shall indemnify and hold harmless any member, officer, executive director, employee, or representative of the commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided the actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person.

Article VI

MEETINGS; ACTS.—

(1) The commission shall meet and take such actions as are consistent with the provisions of this compact and the bylaws.

(2) Each member of the commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the commission. A member shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for members’ participation in meetings by telephone or other means of communication.

(3) The commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws.

Article VII

RULES AND OPERATING PROCEDURES; RULEMAKING FUNCTIONS OF THE COMMISSION; OPTING OUT OF UNIFORM STANDARDS.—

(1) Rulemaking authority.—The commission shall adopt reasonable rules, including uniform standards, and operating procedures in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding such requirement, if the commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact or the powers granted under this compact, such action by the commission shall be invalid and have no force and effect.

(2) Rulemaking procedure.—Rules and operating procedures shall be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedure Act of 1981, as amended, as may be appropriate to the operations of the commission. Before the commission adopts a uniform standard, the commission shall give written notice to the relevant state legislative committees in each compacting state responsible for insurance issues of its intention to adopt the uniform standard. The commission in adopting a uniform standard shall consider fully all submitted materials and issue a concise explanation of its decision.

(3) Effective date and opt out of a uniform standard.—A uniform standard shall become effective 90 days after its adoption by the commission or such later date as the commission may determine; provided a compacting state may opt out of a uniform standard as provided in this act. The term “opt out” means any action by a compacting state to decline to adopt or participate in an adopted uniform standard. All other rules and operating procedures, and amendments thereto, shall become effective as of the date specified in each rule, operating procedure, or amendment.

(4) Opt out procedure.—

(a) A compacting state may opt out of a uniform standard by legislation or regulation adopted by the compacting state under such state’s Administrative Procedure Act. If a compacting state elects to opt out of a uniform standard by regulation, such state must:

1. Give written notice to the commission no later than 10 business days after the uniform standard is adopted, or at the time the state becomes a compacting state.

2. Find that the uniform standard does not provide reasonable protections to the citizens of the state, given the conditions in the state.

(b) The commissioner of a compacting state other than this state shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the state which warrant a departure from the uniform standard and determining that the uniform standard would not reasonably protect the citizens of the state. The commissioner must consider and balance the following factors and find that the conditions in the state and needs of the citizens of the state outweigh:

1. The intent of the Legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the products subject to this compact.

2. The presumption that a uniform standard adopted by the commission provides reasonable protections to consumers of the relevant product.

Notwithstanding this subsection, a compacting state may, at the time of its enactment of this compact, prospectively opt out of all uniform standards involving long-term care insurance products by expressly providing for such opt out in the enacted compact, and such an opt out shall not be treated as a material variance in the offer or acceptance of any state to participate in this compact. Such an opt out shall be effective at the time of enactment of this compact by the compacting state and shall apply to all existing uniform standards involving long-term care insurance products and those subsequently adopted.

(5) Effect of opting out.—If a compacting state elects to opt out of a uniform standard, the uniform standard shall remain applicable in the compacting state electing to opt out until such time as the opt out legislation is enacted into law or the regulation opting out becomes effective. Once the opt out of a uniform standard by a compacting state becomes effective as provided under the laws of that state, the uniform standard shall have no further force and effect in that state unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the state. If a compacting state opts out of a uniform standard after the uniform standard has been made effective in that state, the opt out shall have the same prospective effect as provided under Article XIV for withdrawals.

(6) Stay of uniform standard.—If a compacting state has formally initiated the process of opting out of a uniform standard by regulation, and while the regulatory opt out is pending, the compacting state may petition the commission, at least 15 days before the effective date of the uniform standard, to stay the effectiveness of the uniform standard in that state. The commission may grant a stay if the commission determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the commission, the stay or extension thereof may postpone the effective date by up to 90 days, unless affirmatively extended by the commission; provided a stay may not be permitted to remain in effect for more than 1 year unless the compacting state can show extraordinary circumstances which warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge which prevents the compacting state from opting out. A stay may be terminated by the commission upon notice that the rulemaking process has been terminated.

(7) Judicial review.—Within 30 days after a rule or operating procedure is adopted, any person may file a petition for judicial review of the rule or operating procedure; provided the filing of such a petition shall not stay or otherwise prevent the rule or operating procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the commission consistent with applicable law and shall not find the rule or operating procedure to be unlawful if the rule or operating procedure represents a reasonable exercise of the commission’s authority.

Article VIII

COMMISSION RECORDS AND ENFORCEMENT.—

(1) The commission shall adopt rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and insurers’ trade secrets. The commission may adopt additional rules under which the commission may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(2) Except as to privileged records, data, and information, the laws of any compacting state pertaining to confidentiality or nondisclosure shall not relieve any compacting state commissioner of the duty to disclose any relevant records, data, or information to the commission; provided disclosure to the commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and further provided, except as otherwise expressly provided in this compact, the commission shall not be subject to the compacting state’s laws pertaining to confidentiality and nondisclosure with respect to records, data, and information in its possession. Confidential information of the commission shall remain confidential after such information is provided to any commissioner; however, all requests from the public to inspect or copy records, data, or information of the commission, wherever received, by and in the possession of the office, commissioner, or the commissioner’s designee shall be subject to chapter 119.

(3) The commission shall monitor compacting states for compliance with duly adopted bylaws, rules, uniform standards, and operating procedures. The commission shall notify any noncomplying compacting state in writing of its noncompliance with commission bylaws, rules, or operating procedures. If a noncomplying compacting state fails to remedy its noncompliance within the time specified in the notice of noncompliance, the compacting state shall be deemed to be in default as set forth in Article XIV of this compact.

(4) The commissioner of any state in which an insurer is authorized to do business or is conducting the business of insurance shall continue to exercise his or her authority to oversee the market regulation of the activities of the insurer in accordance with the provisions of the state’s law. The commissioner’s enforcement of compliance with the compact is governed by the following provisions:

(a) With respect to the commissioner’s market regulation of a product or advertisement that is approved or certified to the commission, the content of the product or advertisement shall not constitute a violation of the provisions, standards, or requirements of the compact except upon a final order of the commission, issued at the request of a commissioner after prior notice to the insurer and an opportunity for hearing before the commission.

(b) Before a commissioner may bring an action for violation of any provision, standard, or requirement of the compact relating to the content of an advertisement not approved or certified to the commission, the commission, or an authorized commission officer or employee, must authorize the action. However, authorization pursuant to this paragraph does not require notice to the insurer, opportunity for hearing, or disclosure of requests for authorization or records of the commission’s action on such requests.

Article IX

DISPUTE RESOLUTION.—The commission shall attempt, upon the request of a member, to resolve any disputes or other issues that are subject to this compact and which may arise between two or more compacting states, or between compacting states and noncompacting states, and the commission shall adopt an operating procedure providing for resolution of such disputes.

Article X

PRODUCT FILING AND APPROVAL.—

(1) Insurers and third-party filers seeking to have a product approved by the commission shall file the product with and pay applicable filing fees to the commission. Nothing in this compact shall be construed to restrict or otherwise prevent an insurer from filing its product with the insurance department in any state in which the insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the states where filed.

(2) The commission shall establish appropriate filing and review processes and procedures pursuant to commission rules and operating procedures. Notwithstanding any provision of this article, the commission shall adopt rules to establish conditions and procedures under which the commission will provide public access to product filing information. In establishing such rules, the commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a product filing or supporting information.

(3) Any product approved by the commission may be sold or otherwise issued in those compacting states for which the insurer is legally authorized to do business.

Article XI

REVIEW OF COMMISSION DECISIONS REGARDING FILINGS.—

(1) Within 30 days after the commission has given notice of a disapproved product or advertisement filed with the commission, the insurer or third-party filer whose filing was disapproved may appeal the determination to a review panel appointed by the commission. The commission shall adopt rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the commission, in disapproving a product or advertisement filed with the commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with subsection (4) of Article III.

(2) The commission shall have authority to monitor, review, and reconsider products and advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant uniform standard. Where appropriate, the commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in subsection (1).

Article XII

FINANCE.—

(1) The commission shall pay or provide for the payment of the reasonable expenses of the commission’s establishment and organization. To fund the cost of the commission’s initial operations, the commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, compacting states, and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the commission concerning the performance of commission duties shall not be compromised.

(2) The commission shall collect a filing fee from each insurer and third-party filer filing a product with the commission to cover the cost of the operations and activities of the commission and its staff in a total amount sufficient to cover the commission’s annual budget.

(3) The commission’s budget for a fiscal year shall not be approved until the budget has been subject to notice and comment as set forth in Article VII.

(4) The commission shall be exempt from all taxation in and by the compacting states.

(5) The commission shall not pledge the credit of any compacting state, except by and with the appropriate legal authority of that compacting state.

(6) The commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the commission shall be subject to the accounting procedures established under its bylaws. The financial accounts and reports including the system of internal controls and procedures of the commission shall be audited annually by an independent certified public accountant. Upon the determination of the commission, but no less frequently than every 3 years, the review of the independent auditor shall include a management and performance audit of the commission. The commission shall make an annual report to the Governor and the presiding officers of the Legislature of the compacting states, which shall include a report of the independent audit. The commission’s internal accounts shall not be confidential and such materials may be shared with the commissioner of any compacting state upon request; provided any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers’ proprietary information, including trade secrets, shall remain confidential.

(7) No compacting state shall have any claim to or ownership of any property held by or vested in the commission or to any commission funds held pursuant to the provisions of this compact.

Article XIII

COMPACTING STATES, EFFECTIVE DATE, AMENDMENT.—

(1) Any state is eligible to become a compacting state.

(2) The compact shall become effective and binding upon legislative enactment of the compact into law by two compacting states; provided the commission shall become effective for purposes of adopting uniform standards for, reviewing, and giving approval or disapproval of, products filed with the commission that satisfy applicable uniform standards only after 26 states are compacting states or, alternatively, by states representing greater than 40 percent of the premium volume for life insurance, annuity, disability income, and long-term care insurance products, based on records of the National Association of Insurance Commissioners for the prior year. Thereafter, the compact shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state.

(3) Amendments to the compact may be proposed by the commission for enactment by the compacting states. No amendment shall become effective and binding upon the commission and the compacting states unless and until all compacting states enact the amendment into law.

Article XIV

WITHDRAWAL; DEFAULT; DISSOLUTION.—

(1) Withdrawal.—

(a) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided a compacting state may withdraw from the compact by enacting a law specifically repealing the law which enacted the compact into law.

(b) The effective date of withdrawal is the effective date of the repealing law. However, the withdrawal shall not apply to any product filings approved or self-certified, or any advertisement of such products, on the date the repealing law becomes effective, except by mutual agreement of the commission and the withdrawing state unless the approval is rescinded by the withdrawing state as provided in paragraph (e).

(c) The commissioner of the withdrawing state shall immediately notify the management committee in writing upon the introduction of legislation repealing this compact in the withdrawing state.

(d) The commission shall notify the other compacting states of the introduction of such legislation within 10 days after the commission’s receipt of notice of such legislation.

(e) The withdrawing state is responsible for all obligations, duties, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the commission and the withdrawing state. The commission’s approval of products and advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the withdrawing state unless formally rescinded by the withdrawing state in the same manner as provided by the laws of the withdrawing state for the prospective disapproval of products or advertisement previously approved under state law.

(f) Reinstatement following withdrawal of any compacting state shall occur upon the effective date of the withdrawing state reenacting the compact.

(2) Default.—

(a) If the commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, the bylaws, or duly adopted rules or operating procedures, after notice and hearing as set forth in the bylaws, all rights, privileges, and benefits conferred by this compact on the defaulting state shall be suspended from the effective date of default as fixed by the commission. The grounds for default include, but are not limited to, failure of a compacting state to perform its obligations or responsibilities, and any other grounds designated in commission rules. The commission shall immediately notify the defaulting state in writing of the defaulting state’s suspension pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination.

(b) Product approvals by the commission or product self-certifications, or any advertisement in connection with such product that are in force on the effective date of termination shall remain in force in the defaulting state in the same manner as if the defaulting state had withdrawn voluntarily pursuant to subsection (1).

(c) Reinstatement following termination of any compacting state requires a reenactment of the compact.

(3) Dissolution of compact.—

(a) The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to a single compacting state.

(b) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect and the business and affairs of the commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

Article XV

SEVERABILITY; CONSTRUCTION.—

(1) The provisions of this compact are severable and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(2) The provisions of this compact shall be liberally construed to effectuate its purposes.

Article XVI

BINDING EFFECT OF COMPACT AND OTHER LAWS.—

(1) Binding effect of this compact.—

(a) All lawful actions of the commission, including all rules and operating procedures adopted by the commission, are binding upon the compacting states.

(b) All agreements between the commission and the compacting states are binding in accordance with their terms.

(c) Upon the request of a party to a conflict over the meaning or interpretation of commission actions, and upon a majority vote of the compacting states, the commission may issue advisory opinions regarding the meaning or interpretation in dispute.

(d) If any provision of this compact exceeds the constitutional limits imposed on the Legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by that provision upon the commission shall be ineffective as to that compacting state and those obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency of such state to which those obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.

(2) Other laws.—

(a) Nothing in this compact prevents the enforcement of any other law of a compacting state, except as provided in paragraph (b).

(b) For any product approved or certified to the commission, the rules, uniform standards, and any other requirements of the commission shall constitute the exclusive provisions applicable to the content, approval, and certification of such products. For advertisement that is subject to the commission’s authority, any rule, uniform standard, or other requirement of the commission which governs the content of the advertisement shall constitute the exclusive provision that a commissioner may apply to the content of the advertisement. Notwithstanding this paragraph, no action taken by the commission shall abrogate or restrict:

1. The access of any person to state courts;

2. Remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the product;

3. State law relating to the construction of insurance contracts; or

4. The authority of the attorney general of the state, including, but not limited to, maintaining any actions or proceedings, as authorized by law.

(c) All insurance products filed with individual states shall be subject to the laws of those states.

History.—s. 2, ch. 2013-140.



626.9933 - Opt out from long-term care products standards.

626.9933 Opt out from long-term care products standards.—Pursuant to Article VII of the Interstate Insurance Product Regulation Compact, adopted by this act, this state prospectively opts out of all uniform standards adopted by the Interstate Insurance Product Regulation Commission involving long-term care insurance products, and such opt out may not be treated as a material variance in the offer or acceptance of this state to participate in the compact.

History.—s. 3, ch. 2013-140.



626.9934 - Effective date of compact standards; opt out procedures; state law exemptions; legislative notice.

626.9934 Effective date of compact standards; opt out procedures; state law exemptions; legislative notice.—

(1) Except as provided in s. 626.9933 and this section, all uniform standards adopted by the Interstate Insurance Product Regulation Commission as of March 1, 2013, are adopted by this state.

(2) Notwithstanding subsections (3), (4), (5), and (6) of Article VII of the Interstate Insurance Product Regulation Compact as adopted by this act, this state prospectively opts out of any new uniform standard, or amendments to existing uniform standards, adopted by the Interstate Insurance Product Regulation Commission after March 1, 2013, if such amendments substantially alter or add to existing uniform standards adopted by this state pursuant to subsection (1), until such time as this state enacts legislation to adopt new uniform standards or amendments to existing standards adopted by the commission after March 1, 2013.

(3) The authority under Article VII of the Interstate Insurance Product Regulation Compact to opt out of a uniform standard includes an order issued under chapter 120, the Administrative Procedure Act.

(4) In addition to the uniform standards and amendments to uniform standards that the state opts out of pursuant to subsection (2), pursuant to subsections (4) and (5) of Article VII of the Interstate Insurance Product Regulation Compact, this state opts out of the following uniform standards adopted by the Interstate Insurance Product Regulation Commission:

(a) The 10-day period for the unconditional refund of premiums, plus any fees or charges under s. 626.99.

(b) Underwriting criteria limiting the amount, extent, or kind of life insurance based on past or future travel in a manner that is inconsistent with s. 626.9541(1)(dd) as implemented by the Office of Insurance Regulation.

(c) Any other uniform standard that conflicts with statutes or rules of this state providing consumer protections for products covered by the compact.

(5) The exclusivity provision of paragraph (2)(b) of Article XVI of the Interstate Insurance Product Regulation Compact applies only to those uniform standards adopted by the Interstate Insurance Product Regulation Commission in accordance with the terms of the compact and does not apply to those standards that this state has opted out of pursuant to this act or the compact. In addition, the exclusivity provision does not limit or render inapplicable standards adopted by this state in the absence of a standard adopted by the commission. Notwithstanding paragraph (2)(b) of Article XVI of the compact, standards adopted by this state continue to apply to the content, approval, and certification of products in this state, including, but not limited to:

(a) The prohibition against a surrender or deferred sales charge of more than 10 percent pursuant to s. 627.4554.

(b) Notification to an applicant of the right to designate a secondary addressee at the time of application under s. 627.4555.

(c) Notification of secondary addressees at least 21 days before the impending lapse of a policy under s. 627.4555.

(d) The inclusion of a clear statement pursuant to s. 627.803 that the benefits, values, or premiums under a variable annuity are indeterminate and may vary.

(e) Interest on surrender proceeds pursuant to s. 627.482.

(6) After enactment of this section, if the Interstate Insurance Product Regulation Commission adopts any new uniform standard or amendment to the existing uniform standard as specified in subsection (2), the Office of Insurance Regulation shall immediately notify the Legislature of such new standard or amendment.

History.—s. 4, ch. 2013-140.



626.9935 - Applicability of taxes.

626.9935 Applicability of taxes.—Notwithstanding subsection (4) of Article XII of the Interstate Insurance Product Regulation Compact, the Interstate Insurance Product Regulation Commission is subject to:

(1) State unemployment or reemployment taxes imposed pursuant to chapter 443, in compliance with the Federal Unemployment Tax Act, for any persons employed by the commission who perform services for it within this state.

(2) Taxation on any commission business or activity conducted or performed in this state.

History.—s. 5, ch. 2013-140.



626.9936 - Access to records.

626.9936 Access to records.—

(1) Notwithstanding subsections (1) and (2) of Article VIII, subsection (2) of Article X, and subsection (6) of Article XII of the Interstate Insurance Product Regulation Compact, a request by a resident of this state for public inspection and copying of information, data, or official records that includes:

(a) An insurer’s trade secrets shall be referred to the commissioner who shall respond to the request, with the cooperation and assistance of the commission, in accordance with s. 624.4213; or

(b) Matters of privacy of individuals shall be referred to the commissioner who shall respond to the request, with the cooperation and assistance of the commission, in accordance with s. 119.07(1).

(2) This act does not abrogate the right of a person to access information consistent with the State Constitution and laws of this state.

History.—s. 6, ch. 2013-140.



626.9937 - Rules.

626.9937 Rules.—The Financial Services Commission may adopt rules to administer this act.

History.—s. 7, ch. 2013-140.



626.9938 - Severability.

626.9938 Severability.—Effective upon this act becoming a law, notwithstanding Article XV of the Interstate Insurance Product Regulation Compact, if any part of s. 626.9933 or s. 626.9934 is invalidated by the courts, such ruling renders the entire act invalid.

History.—s. 8, ch. 2013-140.






Part XIII - NAVIGATORS (ss. 626.995-626.9958)

626.995 - Scope of part.

626.995 Scope of part.—This part applies only to navigators.

History.—s. 5, ch. 2013-101.



626.9951 - Definitions.

626.9951 Definitions.—As used in this part, the term:

(1) “Exchange” means an exchange established for this state under PPACA.

(2) “Financial services business” means a financial activity regulated by the Department of Financial Services, the Office of Insurance Regulation, or the Office of Financial Regulation.

(3) “Navigator” means an individual authorized by an exchange to serve as a navigator, or who works on behalf of an entity authorized by an exchange to serve as a navigator, pursuant to 42 U.S.C. s. 18031(i)(1), who facilitates the selection of a qualified health plan through the exchange and performs any other duties specified under 42 U.S.C. s. 18031(i)(3).

(4) “PPACA” has the same meaning as in s. 627.402.

History.—s. 6, ch. 2013-101.



626.9952 - Registration required; purpose.

626.9952 Registration required; purpose.—

(1) Beginning August 1, 2013, an individual may not act as, offer to act as, or advertise any service as a navigator unless registered with the department under this part.

(2) The purpose of registration is to identify qualified individuals to assist the insurance-buying public in selecting a qualified health plan through an exchange by providing fair, accurate, and impartial information regarding qualified health plans and the availability of premium tax credits and cost-sharing reductions for such plans, and to protect the public from unauthorized activities or conduct.

History.—s. 7, ch. 2013-101.



626.9953 - Qualifications for registration; application required.

626.9953 Qualifications for registration; application required.—

(1) The department may not approve the registration of an individual as a navigator who is found by the department to be untrustworthy or incompetent, and who does not meet the following requirements:

(a) Is a natural person at least 18 years of age;

(b) Is a United States citizen or legal alien who possesses work authorization from the United States Bureau of Citizenship and Immigration Services;

(c) Has successfully completed all training for a navigator as required by the federal government or the exchange.

(2) To be registered as a navigator, an applicant must submit a sworn, signed, written application to the department on a form prescribed by the department, meet the qualifications for registration as a navigator, and make payment in advance of all applicable fees. Individuals previously disqualified must apply for reinstatement using the same procedures required for initial registration.

(3) The applicant must set forth all of the following information in the application:

(a) His or her full name, age, social security number, residence address, business address, mailing address, contact telephone numbers, including a business telephone number if applicable, and e-mail address.

(b) Whether he or she has been refused a financial services license or has voluntarily surrendered or has had his or her financial services license suspended or revoked in this or any other state.

(c) His or her native language.

(d) His or her highest level of education.

(e) A statement of acknowledgment of conduct that is prohibited under this part and the penalties associated with such conduct.

(f) Certification that the training required by the federal government or the exchange has been successfully completed.

(g) Such additional information as the department may deem proper to enable it to determine the character, experience, ability, and other qualifications of the applicant to participate as a registered navigator.

(4) Each application must be accompanied by payment of a nonrefundable $50 application filing fee to be deposited in the Insurance Regulatory Trust Fund.

(5) An applicant must submit a set of his or her fingerprints to the department and pay the processing fee established under s. 624.501(24). The department shall submit the applicant’s fingerprints to the Department of Law Enforcement for processing state criminal history records checks and local criminal records checks through local law enforcement agencies and for forwarding to the Federal Bureau of Investigation for national criminal history records checks. The fingerprints shall be taken by a law enforcement agency, a designated examination center, or another department-approved entity. The department may not approve an application for registration as a navigator if fingerprints have not been submitted.

(6) In addition to information requested in the application, the department may propound any reasonable interrogatories to an applicant relating to the applicant’s qualifications, residence, prospective place of business, and any other matters that, in the opinion of the department, are deemed necessary or advisable for the protection of the public and to ascertain the applicant’s qualifications. In addition to the submission of fingerprints for criminal background screening, the department may make such further investigations as it may deem advisable of the applicant’s character, experience, background, and fitness for registration as specified under this part.

(7) Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, an applicant must provide his or her social security number in accordance with subsection (3) for the purpose of administering the Title IV-D program for child support enforcement.

History.—s. 8, ch. 2013-101.



626.9954 - Disqualification from registration.

626.9954 Disqualification from registration.—

(1) As used in this section, the terms “felony of the first degree” and “capital felony” include all felonies so designated by the laws of this state, as well as any felony so designated in the jurisdiction in which the plea is entered or judgment is rendered.

(2) An applicant who commits a felony of the first degree; a capital felony; a felony involving money laundering, fraud, or embezzlement; or a felony directly related to the financial services business is permanently barred from applying for registration under this part. This bar applies to convictions, guilty pleas, or nolo contendere pleas, regardless of adjudication, by an applicant.

(3) For all other crimes not described in subsection (2), the department may adopt rules establishing the process and application of disqualifying periods including:

(a) A 15-year disqualifying period for all felonies involving moral turpitude which are not specifically included in subsection (2).

(b) A 7-year disqualifying period for all felonies not specifically included in subsection (2) or paragraph (a).

(c) A 7-year disqualifying period for all misdemeanors directly related to the financial services business.

(4) The department may adopt rules providing additional disqualifying periods due to the commitment of multiple crimes and other factors reasonably related to the applicant’s criminal history. The rules must provide for mitigating and aggravating factors. However, mitigation may not result in a disqualifying period of less than 7 years and may not mitigate the disqualifying periods in paragraph (3)(b) or paragraph (3)(c).

(5) For purposes of this section, the disqualifying periods begin upon the applicant’s final release from supervision or upon completion of the applicant’s criminal sentence, including the payment of fines, restitution, and court costs for the crime for which the disqualifying period applies.

(6) After the disqualifying period has been met, the burden is on the applicant to demonstrate to the satisfaction of the department that he or she has been rehabilitated and does not pose a risk to the insurance-buying public and is otherwise qualified for registration.

(7) Section 112.011 does not apply to an applicant for registration as a navigator.

History.—s. 9, ch. 2013-101.



626.9955 - Registered navigator list.

626.9955 Registered navigator list.—Upon approval of an application for registration under this part, the department shall add the name of the registrant to its publicly available list of registered navigators in order for operators of an exchange and other interested parties to validate a navigator’s registration.

History.—s. 10, ch. 2013-101.



626.9956 - Notice of change of registrant information.

626.9956 Notice of change of registrant information.—A navigator must notify the department, in writing, within 30 days after a change of name, residence address, principal business street address, mailing address, contact telephone number, including a business telephone number, or e-mail address. Failure to notify the department within the required time is subject to a fine of up to $250 for the first offense, and a fine of at least $500 or suspension or revocation for a subsequent offense. The department may adopt rules to administer and enforce this section.

History.—s. 11, ch. 2013-101.



626.9957 - Conduct prohibited; denial, revocation, or suspension of registration.

626.9957 Conduct prohibited; denial, revocation, or suspension of registration.—

(1) As provided in s. 626.112, only a person licensed as an insurance agent or customer representative may engage in the solicitation of insurance. A person who engages in the solicitation of insurance as described in s. 626.112(1) without such license is subject to the penalties provided under s. 626.112(9).

(2) Whether licensed by the department as an agent or customer representative, a navigator may not perform any of the following while acting as a navigator:

(a) Solicit, negotiate, or sell health insurance; or

(b) Recommend the purchase of a particular health plan or represent one health plan as preferable over another.

(3) A navigator may not:

(a) Recommend the purchase, assist with enrollment, or provide services related to health benefit plans or products not offered through the exchange other than providing information about Medicaid and the Children’s Health Insurance Program (CHIP);

(b) Recommend or assist with the cancellation of insurance coverage purchased outside the exchange; or

(c) Receive compensation or anything of value from an insurer, health plan, business, or consumer in connection with performing the activities of a navigator, other than from the exchange or an entity or individual who has received a navigator grant pursuant to 45 C.F.R. s. 155.210.

(4) The department may deny an application for registration as a navigator or suspend or revoke the registration of a navigator if it finds that any one or more of the following grounds exist:

(a) Violation of this part or any applicable provision of this chapter.

(b) Violation of department order or rule.

(c) Having been the subject of disciplinary or other adverse action by the federal government or an exchange as a result of a violation of any provision of PPACA.

(d) Lack one or more of the qualifications required under this part.

(e) Material misstatement, misrepresentation, or fraud in obtaining or attempting to obtain registration under this part.

(f) Any cause for which issuance of the registration could have been refused if it had existed and been known to the department.

(g) Having been found guilty or having pled guilty or nolo contendere to a felony or a crime punishable by imprisonment of 1 or more years under the law of the United States or any state thereof or under the law of any country, without regard to whether a judgment of conviction has been entered by the court having jurisdiction of such cases.

(h) Failure to inform the department in writing within 30 days after pleading guilty or nolo contendere to, or being convicted or found guilty of, any felony or crime punishable by imprisonment of 1 or more years under the law of the United States or of any state thereof, or under the law of any other country without regard to whether a judgment of conviction has been entered by the court having jurisdiction of the case.

(i) Violating or knowingly aiding, assisting, procuring, advising, or abetting another in violating the insurance code or any order or rule of the department, commission, or office.

(j) Failure to comply with any civil, criminal, or administrative action taken by the child support enforcement program under Title IV-D of the Social Security Act, 42 U.S.C. ss. 651 et seq., to determine paternity or to establish, modify, enforce, or collect support.

(5) If the department finds that one or more grounds exist for the suspension or revocation of a navigator’s registration, the department may, in lieu of or in addition to suspension or revocation, impose upon the registrant an administrative penalty of up to $500, or if the department finds willful misconduct or a willful violation, an administrative penalty of up to $3,500.

(6) A person who acts as a navigator without being registered under this part is subject to an administrative penalty of up to $1,500.

(7)(a) Pursuant to s. 120.569, the department may issue a cease and desist order or an immediate final order to cease and desist to any person who violates this section.

(b) A person who violates, or assists in the violation of, an order of the department while such order is in effect, is, at the discretion of the department, subject to:

1. A monetary penalty of up to $50,000; or

2. Suspension or revocation of such person’s registration.

(8) If a navigator registered under this part enters a plea of guilty or nolo contendere, or is convicted by a court of a violation of this code or a felony, the registration of such individual shall be immediately revoked by the department. The individual may subsequently request a hearing pursuant to ss. 120.569 and 120.57, which shall be expedited by the department. The sole issue at the hearing shall be whether the revocation of registration should be rescinded because such individual was not in fact convicted of a violation of this code or a felony.

(9) An order by the department suspending the registration of a navigator must specify the period during which the suspension is to be in effect, which may not exceed 2 years. The registration shall remain suspended during the period specified, subject to rescission or modification of the order by the department, or modification or reversal by the court, before expiration of the suspension period. A registration that has been suspended may not be reinstated except upon the filing and approval of an application for reinstatement; however, the department may not approve an application for reinstatement if it finds that the circumstance or circumstances for which the registration was suspended still exist or are likely to recur. An application for reinstatement is also subject to disqualification and waiting periods before approval on the same grounds that apply to applications for registration under s. 626.9954.

(10) An individual whose registration has been revoked may not apply for registration as a navigator until 2 years after the effective date of such revocation or, if judicial review of such revocation is sought, within 2 years after the date of the final court order or decree affirming the revocation.

(11) Revocation or suspension of the registration of a navigator under this part shall be immediately reported by the department to the operator of the exchange. An individual whose registration has been revoked or suspended may not act as, offer to act as, or advertise any service as a navigator until the department reinstates such registration.

(12) The department may adopt rules establishing specific penalties against registrants in accordance with this section. The purpose of revocation or suspension is to provide a sufficient penalty to deter behavior incompatible with the public health, safety, and welfare. The imposition of a revocation or the duration of a suspension shall be based on the type of conduct and the likelihood that the propensity to commit further illegal conduct has been overcome at the time of eligibility for reinstatement. The length of suspension may be adjusted based on aggravating or mitigating factors established by rule and consistent with this purpose.

History.—s. 12, ch. 2013-101.



626.9958 - Rulemaking.

626.9958 Rulemaking.—The department may adopt rules to administer this part.

History.—s. 13, ch. 2013-101.









Chapter 627 - INSURANCE RATES AND CONTRACTS

Part I - RATES AND RATING ORGANIZATIONS (ss. 627.011-627.381)

627.011 - Short title.

627.011 Short title.—This part of this chapter may be referred to as the “Rating Law.”

History.—s. 412, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 114, ch. 92-318.



627.021 - Scope of this part.

627.021 Scope of this part.—

(1) This part of this chapter applies only to property, casualty, and surety insurances on subjects of insurance resident, located, or to be performed in this state.

(2) This chapter does not apply to:

(a) Reinsurance, except joint reinsurance as provided in s. 627.311.

(b) Insurance against loss of or damage to aircraft, their hulls, accessories, or equipment, or against liability, other than workers’ compensation and employer’s liability, arising out of the ownership, maintenance, or use of aircraft.

(c) Insurance of vessels or craft, their cargoes, marine builders’ risks, marine protection and indemnity, or other risks commonly insured under marine insurance policies.

(d) Commercial inland marine insurance.

(e) Surplus lines insurance placed under the provisions of ss. 626.913-626.937.

(3) For the purposes of this chapter, all motor vehicle insurance shall be deemed to be casualty insurance only.

(4) This part does not apply to health insurance.

History.—s. 413, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 92, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 337, 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 2, ch. 88-166; s. 114, ch. 92-318; s. 1, ch. 98-173.



627.031 - Purposes of this part; interpretation.

627.031 Purposes of this part; interpretation.—

(1) The purposes of this part are:

(a) To promote the public welfare by regulating insurance rates as herein provided to the end that they shall not be excessive, inadequate, or unfairly discriminatory;

(b) To encourage independent action by, and reasonable price competition among, insurers;

(c) To authorize the existence and operation of qualified rating organizations and advisory organizations and to require that specified rating services of such rating organizations be generally available to all authorized insurers; and

(d) To authorize cooperation between insurers in ratemaking and other related matters.

(2) It is the purpose of this part to protect policyholders and the public against the adverse effects of excessive, inadequate, or unfairly discriminatory insurance rates, and to authorize the office to regulate such rates. If at any time the office has reason to believe any such rate is excessive, inadequate, or unfairly discriminatory under the law, it is directed to take the necessary action to cause such rate to comply with the laws of this state.

(3) Nothing in this part shall be construed to repeal or modify the provisions of part IX of chapter 626, relating to unfair trade practices.

History.—s. 411, ch. 59-205; s. 1, ch. 67-9; ss. 13, 35, ch. 69-106; s. 1, ch. 71-3(B); s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 338, 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 28, ch. 87-228; s. 114, ch. 92-318; s. 54, ch. 2001-63; s. 1061, ch. 2003-261.



627.041 - Definitions.

627.041 Definitions.—As used in this part:

(1) “Rate” means the unit charge by which the measure of exposure or the amount of insurance specified in a policy of insurance or covered thereunder is multiplied to determine the premium.

(2) “Premium” means the consideration paid or to be paid to an insurer for the issuance and delivery of any binder or policy of insurance.

(3) “Rating organization” means every person, other than an authorized insurer, whether located within or outside this state, who has as his or her object or purpose the making of rates, rating plans, or rating systems. Two or more authorized insurers that act in concert for the purpose of making rates, rating plans, or rating systems, and that do not operate within the specific authorizations contained in ss. 627.311, 627.314(2), (4), and 627.351, shall be deemed to be a rating organization. No single insurer shall be deemed to be a rating organization.

(4) “Advisory organization” means every group, association, or other organization of insurers, whether located within or outside this state, which prepares policy forms or makes underwriting rules incident to but not including the making of rates, rating plans, or rating systems or which collects and furnishes to authorized insurers or rating organizations loss or expense statistics or other statistical information and data and acts in an advisory, as distinguished from a ratemaking, capacity.

(5) “Member” means an insurer who participates in or is entitled to participate in the management of a rating, advisory, or other organization.

(6) “Subscriber” means an insurer which is furnished at its request:

(a) With rates and rating manuals by a rating organization of which it is not a member; or

(b) With advisory services by an advisory organization of which it is not a member.

(7) “Willful” or “willfully” in relation to an act or omission which constitutes a violation of this part means with actual knowledge or belief that such act or omission constitutes such violation and with specific intent nevertheless to commit such act or omission.

(8) “Motor vehicle insurance” means a policy of motor vehicle insurance delivered or issued for delivery in the state by an authorized insurer:

(a) Insuring a natural person as the named insured or one or more related individuals resident of the same household, or both; and

(b) Insuring a motor vehicle of the private passenger type or station wagon type, which motor vehicle is not used as public or livery conveyance for passengers or rented to others, or insuring any other four-wheeled motor vehicle having a capacity of 1,500 pounds or less which is not used in the occupation, profession, or business of the insured, other than farming;

other than any policy issued under an automobile insurance risk apportionment plan or other than any policy covering garage, automobile sales agency, repair shop, service station, or public parking place operation hazards.

(9) “Insurer,” for purposes of ss. 627.091, 627.096, 627.101, 627.111, 627.141, 627.171, 627.191, 627.211, and 627.291, includes a commercial self-insurance fund as defined in s. 624.462 and a group self-insurance fund as defined in s. 624.4621.

History.—s. 414, ch. 59-205; s. 2, ch. 67-9; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 340, 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 3, ch. 87-124; s. 114, ch. 92-318; s. 93, ch. 93-415; s. 315, ch. 97-102; s. 1, ch. 2015-158.



627.0612 - Administrative proceedings in rating determinations.

627.0612 Administrative proceedings in rating determinations.—

(1) In any proceeding to determine whether rates, rating plans, or other matters governed by this part comply with the law, the appellate court shall set aside a final order of the office if the office has violated s. 120.57(1)(k) by substituting its findings of fact for findings of an administrative law judge which were supported by competent substantial evidence.

(2) In an administrative hearing to determine whether an insurer’s rates, rating schedules, rating manuals, premium credits, discount schedules, surcharge schedules, or changes thereto, for property insurance comply with the law, in addition to any other findings of fact, findings on the following matters shall be considered findings of fact:

(a) Whether a factor or factors used in a rate filing or applied by the office are consistent with standard actuarial techniques or practices or are otherwise based on reasonable actuarial judgment.

(b) Whether a factor for underwriting profit and contingencies is reasonable or excessive.

(c) Whether the cost of reinsurance is reasonable or excessive.

(3) In an administrative hearing to determine whether an insurer’s rates, rating schedules, rating manuals, premium credits, discount schedules, surcharge schedules, or changes thereto, for property insurance comply with the law, a recommended order may be entered that approves, modifies, or rejects the requested change. A recommended order modifying the requested rate change shall recommend such change as is supported by the record in the case.

History.—s. 7, ch. 86-160; s. 2, ch. 87-50; s. 114, ch. 92-318; s. 272, ch. 96-410; s. 27, ch. 99-3; s. 1062, ch. 2003-261; s. 9, ch. 2008-66.



627.0613 - Consumer advocate.

627.0613 Consumer advocate.—The Chief Financial Officer must appoint a consumer advocate who must represent the general public of the state before the department and the office. The consumer advocate must report directly to the Chief Financial Officer, but is not otherwise under the authority of the department or of any employee of the department. The consumer advocate has such powers as are necessary to carry out the duties of the office of consumer advocate, including, but not limited to, the powers to:

(1) Recommend to the department or office, by petition, the commencement of any proceeding or action; appear in any proceeding or action before the department or office; or appear in any proceeding before the Division of Administrative Hearings relating to subject matter under the jurisdiction of the department or office.

(2) Have access to and use of all files, records, and data of the department or office.

(3) Examine rate and form filings submitted to the office, hire consultants as necessary to aid in the review process, and recommend to the department or office any position deemed by the consumer advocate to be in the public interest.

(4) Prepare an annual budget for presentation to the Legislature by the department, which budget must be adequate to carry out the duties of the office of consumer advocate.

History.—s. 18, ch. 92-318; s. 1063, ch. 2003-261; s. 8, ch. 2006-12; s. 17, ch. 2007-1; s. 8, ch. 2007-90; s. 24, ch. 2008-66; s. 11, ch. 2011-39.



627.062 - Rate standards.

627.062 Rate standards.—

(1) The rates for all classes of insurance to which the provisions of this part are applicable may not be excessive, inadequate, or unfairly discriminatory.

(2) As to all such classes of insurance:

(a) Insurers or rating organizations shall establish and use rates, rating schedules, or rating manuals that allow the insurer a reasonable rate of return on the classes of insurance written in this state. A copy of rates, rating schedules, rating manuals, premium credits or discount schedules, and surcharge schedules, and changes thereto, must be filed with the office under one of the following procedures:

1. If the filing is made at least 90 days before the proposed effective date and is not implemented during the office’s review of the filing and any proceeding and judicial review, such filing is considered a “file and use” filing. In such case, the office shall finalize its review by issuance of a notice of intent to approve or a notice of intent to disapprove within 90 days after receipt of the filing. The notice of intent to approve and the notice of intent to disapprove constitute agency action for purposes of the Administrative Procedure Act. Requests for supporting information, requests for mathematical or mechanical corrections, or notification to the insurer by the office of its preliminary findings does not toll the 90-day period during any such proceedings and subsequent judicial review. The rate shall be deemed approved if the office does not issue a notice of intent to approve or a notice of intent to disapprove within 90 days after receipt of the filing.

2. If the filing is not made in accordance with subparagraph 1., such filing must be made as soon as practicable, but within 30 days after the effective date, and is considered a “use and file” filing. An insurer making a “use and file” filing is potentially subject to an order by the office to return to policyholders those portions of rates found to be excessive, as provided in paragraph (h).

3. For all property insurance filings made or submitted after January 25, 2007, but before May 1, 2012, an insurer seeking a rate that is greater than the rate most recently approved by the office shall make a “file and use” filing. For purposes of this subparagraph, motor vehicle collision and comprehensive coverages are not considered property coverages.

(b) Upon receiving a rate filing, the office shall review the filing to determine if a rate is excessive, inadequate, or unfairly discriminatory. In making that determination, the office shall, in accordance with generally accepted and reasonable actuarial techniques, consider the following factors:

1. Past and prospective loss experience within and without this state.

2. Past and prospective expenses.

3. The degree of competition among insurers for the risk insured.

4. Investment income reasonably expected by the insurer, consistent with the insurer’s investment practices, from investable premiums anticipated in the filing, plus any other expected income from currently invested assets representing the amount expected on unearned premium reserves and loss reserves. The commission may adopt rules using reasonable techniques of actuarial science and economics to specify the manner in which insurers calculate investment income attributable to classes of insurance written in this state and the manner in which investment income is used to calculate insurance rates. Such manner must contemplate allowances for an underwriting profit factor and full consideration of investment income that produces a reasonable rate of return; however, investment income from invested surplus may not be considered.

5. The reasonableness of the judgment reflected in the filing.

6. Dividends, savings, or unabsorbed premium deposits allowed or returned to policyholders, members, or subscribers in this state.

7. The adequacy of loss reserves.

8. The cost of reinsurance. The office may not disapprove a rate as excessive solely due to the insurer having obtained catastrophic reinsurance to cover the insurer’s estimated 250-year probable maximum loss or any lower level of loss.

9. Trend factors, including trends in actual losses per insured unit for the insurer making the filing.

10. Conflagration and catastrophe hazards, if applicable.

11. Projected hurricane losses, if applicable, which must be estimated using a model or method found to be acceptable or reliable by the Florida Commission on Hurricane Loss Projection Methodology, and as further provided in s. 627.0628.

12. Projected flood losses for personal residential property insurance, if applicable, which may be estimated using a model or method, or a straight average of model results or output ranges, independently found to be acceptable or reliable by the Florida Commission on Hurricane Loss Projection Methodology and as further provided in s. 627.0628.

13. A reasonable margin for underwriting profit and contingencies.

14. The cost of medical services, if applicable.

15. Other relevant factors that affect the frequency or severity of claims or expenses.

(c) In the case of fire insurance rates, consideration must be given to the availability of water supplies and the experience of the fire insurance business during a period of not less than the most recent 5-year period for which such experience is available.

(d) If conflagration or catastrophe hazards are considered by an insurer in its rates or rating plan, including surcharges and discounts, the insurer shall establish a reserve for that portion of the premium allocated to such hazard and maintain the premium in a catastrophe reserve. Removal of such premiums from the reserve for purposes other than paying claims associated with a catastrophe or purchasing reinsurance for catastrophes must be approved by the office. Any ceding commission received by an insurer purchasing reinsurance for catastrophes must be placed in the catastrophe reserve.

(e) After consideration of the rate factors provided in paragraphs (b), (c), and (d), the office may find a rate to be excessive, inadequate, or unfairly discriminatory based upon the following standards:

1. Rates shall be deemed excessive if they are likely to produce a profit from Florida business which is unreasonably high in relation to the risk involved in the class of business or if expenses are unreasonably high in relation to services rendered.

2. Rates shall be deemed excessive if, among other things, the rate structure established by a stock insurance company provides for replenishment of surpluses from premiums, if the replenishment is attributable to investment losses.

3. Rates shall be deemed inadequate if they are clearly insufficient, together with the investment income attributable to them, to sustain projected losses and expenses in the class of business to which they apply.

4. A rating plan, including discounts, credits, or surcharges, shall be deemed unfairly discriminatory if it fails to clearly and equitably reflect consideration of the policyholder’s participation in a risk management program adopted pursuant to s. 627.0625.

5. A rate shall be deemed inadequate as to the premium charged to a risk or group of risks if discounts or credits are allowed which exceed a reasonable reflection of expense savings and reasonably expected loss experience from the risk or group of risks.

6. A rate shall be deemed unfairly discriminatory as to a risk or group of risks if the application of premium discounts, credits, or surcharges among such risks does not bear a reasonable relationship to the expected loss and expense experience among the various risks.

(f) In reviewing a rate filing, the office may require the insurer to provide, at the insurer’s expense, all information necessary to evaluate the condition of the company and the reasonableness of the filing according to the criteria enumerated in this section.

(g) The office may at any time review a rate, rating schedule, rating manual, or rate change; the pertinent records of the insurer; and market conditions. If the office finds on a preliminary basis that a rate may be excessive, inadequate, or unfairly discriminatory, the office shall initiate proceedings to disapprove the rate and shall so notify the insurer. However, the office may not disapprove as excessive any rate for which it has given final approval or which has been deemed approved for 1 year after the effective date of the filing unless the office finds that a material misrepresentation or material error was made by the insurer or was contained in the filing. Upon being notified, the insurer or rating organization shall, within 60 days, file with the office all information that, in the belief of the insurer or organization, proves the reasonableness, adequacy, and fairness of the rate or rate change. The office shall issue a notice of intent to approve or a notice of intent to disapprove pursuant to paragraph (a) within 90 days after receipt of the insurer’s initial response. In such instances and in any administrative proceeding relating to the legality of the rate, the insurer or rating organization shall carry the burden of proof by a preponderance of the evidence to show that the rate is not excessive, inadequate, or unfairly discriminatory. After the office notifies an insurer that a rate may be excessive, inadequate, or unfairly discriminatory, unless the office withdraws the notification, the insurer may not alter the rate except to conform to the office’s notice until the earlier of 120 days after the date the notification was provided or 180 days after the date of implementing the rate. The office, subject to chapter 120, may disapprove without the 60-day notification any rate increase filed by an insurer within the prohibited time period or during the time that the legality of the increased rate is being contested.

(h) If the office finds that a rate or rate change is excessive, inadequate, or unfairly discriminatory, the office shall issue an order of disapproval specifying that a new rate or rate schedule, which responds to the findings of the office, be filed by the insurer. The office shall further order, for any “use and file” filing made in accordance with subparagraph (a)2., that premiums charged each policyholder constituting the portion of the rate above that which was actuarially justified be returned to the policyholder in the form of a credit or refund. If the office finds that an insurer’s rate or rate change is inadequate, the new rate or rate schedule filed with the office in response to such a finding is applicable only to new or renewal business of the insurer written on or after the effective date of the responsive filing.

(i) Except as otherwise specifically provided in this chapter, for property and casualty insurance the office may not directly or indirectly:

1. Prohibit any insurer, including any residual market plan or joint underwriting association, from paying acquisition costs based on the full amount of premium, as defined in s. 627.403, applicable to any policy, or prohibit any such insurer from including the full amount of acquisition costs in a rate filing; or

2. Impede, abridge, or otherwise compromise an insurer’s right to acquire policyholders, advertise, or appoint agents, including the calculation, manner, or amount of such agent commissions, if any.

(j) With respect to residential property insurance rate filings, the rate filing must account for mitigation measures undertaken by policyholders to reduce hurricane losses.

(k)1. A residential property insurer may make a separate filing limited solely to an adjustment of its rates for reinsurance, the cost of financing products used as a replacement for reinsurance, financing costs incurred in the purchase of reinsurance, and the actual cost paid due to the application of the cash build-up factor pursuant to s. 215.555(5)(b) if the insurer:

a. Elects to purchase financing products such as a liquidity instrument or line of credit, in which case the cost included in filing for the liquidity instrument or line of credit may not result in a premium increase exceeding 3 percent for any individual policyholder. All costs contained in the filing may not result in an overall premium increase of more than 15 percent for any individual policyholder.

b. Includes in the filing a copy of all of its reinsurance, liquidity instrument, or line of credit contracts; proof of the billing or payment for the contracts; and the calculation upon which the proposed rate change is based demonstrating that the costs meet the criteria of this section.

2. An insurer that purchases reinsurance or financing products from an affiliated company may make a separate filing only if the costs for such reinsurance or financing products are charged at or below charges made for comparable coverage by nonaffiliated reinsurers or financial entities making such coverage or financing products available in this state.

3. An insurer may make only one filing per 12-month period under this paragraph.

4. An insurer that elects to implement a rate change under this paragraph must file its rate filing with the office at least 45 days before the effective date of the rate change. After an insurer submits a complete filing that meets all of the requirements of this paragraph, the office has 45 days after the date of the filing to review the rate filing and determine if the rate is excessive, inadequate, or unfairly discriminatory.

The provisions of this subsection do not apply to workers’ compensation, employer’s liability insurance, and motor vehicle insurance.

(3)(a) For individual risks that are not rated in accordance with the insurer’s rates, rating schedules, rating manuals, and underwriting rules filed with the office and that have been submitted to the insurer for individual rating, the insurer must maintain documentation on each risk subject to individual risk rating. The documentation must identify the named insured and specify the characteristics and classification of the risk supporting the reason for the risk being individually risk rated, including any modifications to existing approved forms to be used on the risk. The insurer must maintain these records for at least 5 years after the effective date of the policy.

(b) Individual risk rates and modifications to existing approved forms are not subject to this part or part II, except for paragraph (a) and ss. 627.402, 627.403, 627.4035, 627.404, 627.405, 627.406, 627.407, 627.4085, 627.409, 627.4132, 627.4133, 627.415, 627.416, 627.417, 627.419, 627.425, 627.426, 627.4265, 627.427, and 627.428, but are subject to all other applicable provisions of this code and rules adopted thereunder.

(c) This subsection does not apply to private passenger motor vehicle insurance.

(d)1. The following categories or kinds of insurance and types of commercial lines risks are not subject to paragraph (2)(a) or paragraph (2)(f):

a. Excess or umbrella.

b. Surety and fidelity.

c. Boiler and machinery and leakage and fire extinguishing equipment.

d. Errors and omissions.

e. Directors and officers, employment practices, fiduciary liability, and management liability.

f. Intellectual property and patent infringement liability.

g. Advertising injury and Internet liability insurance.

h. Property risks rated under a highly protected risks rating plan.

i. General liability.

j. Nonresidential property, except for collateral protection insurance as defined in s. 624.6085.

k. Nonresidential multiperil.

l. Excess property.

m. Burglary and theft.

n. Travel insurance, if issued as a master group policy with a situs in another state where each certificateholder pays less than $30 in premium for each covered trip and where the insurer has written less than $1 million in annual written premiums in the travel insurance product in this state during the most recent calendar year.

o. Medical malpractice for a facility that is not a hospital licensed under chapter 395, a nursing home licensed under part II of chapter 400, or an assisted living facility licensed under part I of chapter 429.

p. Medical malpractice for a health care practitioner who is not a dentist licensed under chapter 466, a physician licensed under chapter 458, an osteopathic physician licensed under chapter 459, a chiropractic physician licensed under chapter 460, a podiatric physician licensed under chapter 461, a pharmacist licensed under chapter 465, or a pharmacy technician registered under chapter 465.

q. Any other commercial lines categories or kinds of insurance or types of commercial lines risks that the office determines should not be subject to paragraph (2)(a) or paragraph (2)(f) because of the existence of a competitive market for such insurance or similarity of such insurance to other categories or kinds of insurance not subject to paragraph (2)(a) or paragraph (2)(f), or to improve the general operational efficiency of the office.

2. Insurers or rating organizations shall establish and use rates, rating schedules, or rating manuals to allow the insurer a reasonable rate of return on insurance and risks described in subparagraph 1. which are written in this state.

3. An insurer shall notify the office of any changes to rates for insurance and risks described in subparagraph 1. within 30 days after the effective date of the change. The notice must include the name of the insurer, the type or kind of insurance subject to rate change, and the average statewide percentage change in rates. Actuarial data with regard to rates for such risks must be maintained by the insurer for 2 years after the effective date of changes to those rates and are subject to examination by the office. The office may require the insurer to incur the costs associated with an examination. Upon examination, the office, in accordance with generally accepted and reasonable actuarial techniques, shall consider the rate factors in paragraphs (2)(b), (c), and (d) and the standards in paragraph (2)(e) to determine if the rate is excessive, inadequate, or unfairly discriminatory.

4. A rating organization shall notify the office of any changes to loss cost for insurance and risks described in subparagraph 1. within 30 days after the effective date of the change. The notice must include the name of the rating organization, the type or kind of insurance subject to a loss cost change, loss costs during the immediately preceding year for the type or kind of insurance subject to the loss cost change, and the average statewide percentage change in loss cost. Actuarial data with regard to changes to loss cost for risks not subject to paragraph (2)(a) or paragraph (2)(f) must be maintained by the rating organization for 2 years after the effective date of the change and are subject to examination by the office. The office may require the rating organization to incur the costs associated with an examination. Upon examination, the office, in accordance with generally accepted and reasonable actuarial techniques, shall consider the rate factors in paragraphs (2)(b)-(d) and the standards in paragraph (2)(e) to determine if the rate is excessive, inadequate, or unfairly discriminatory.

(4) The establishment of any rate, rating classification, rating plan or schedule, or variation thereof in violation of part IX of chapter 626 is also in violation of this section.

(5) With respect to a rate filing involving coverage of the type for which the insurer is required to pay a reimbursement premium to the Florida Hurricane Catastrophe Fund, the insurer may fully recoup in its property insurance premiums any reimbursement premiums paid to the fund, together with reasonable costs of other reinsurance; however, except as otherwise provided in this section, the insurer may not recoup reinsurance costs that duplicate coverage provided by the fund. An insurer may not recoup more than 1 year of reimbursement premium at a time. Any under-recoupment from the prior year may be added to the following year’s reimbursement premium, and any over-recoupment must be subtracted from the following year’s reimbursement premium.

(6)(a) If an insurer requests an administrative hearing pursuant to s. 120.57 related to a rate filing under this section, the director of the Division of Administrative Hearings shall expedite the hearing and assign an administrative law judge who shall commence the hearing within 30 days after the receipt of the formal request and enter a recommended order within 30 days after the hearing or within 30 days after receipt of the hearing transcript by the administrative law judge, whichever is later. Each party shall have 10 days in which to submit written exceptions to the recommended order. The office shall enter a final order within 30 days after the entry of the recommended order. The provisions of this paragraph may be waived upon stipulation of all parties.

(b) Upon entry of a final order, the insurer may request an expedited appellate review pursuant to the Florida Rules of Appellate Procedure. It is the intent of the Legislature that the First District Court of Appeal grant an insurer’s request for an expedited appellate review.

(7) The provisions of this subsection apply only to rates for medical malpractice insurance and control to the extent of any conflict with other provisions of this section.

(a) Any portion of a judgment entered or settlement paid as a result of a statutory or common-law bad faith action and any portion of a judgment entered which awards punitive damages against an insurer may not be included in the insurer’s rate base and used to justify a rate or rate change. Any common-law bad faith action identified as such, any portion of a settlement entered as a result of a statutory or common-law action, or any portion of a settlement wherein an insurer agrees to pay specific punitive damages may not be used to justify a rate or rate change. The portion of the taxable costs and attorney’s fees which is identified as being related to the bad faith and punitive damages may not be included in the insurer’s rate base and used to justify a rate or rate change.

(b) Upon reviewing a rate filing and determining whether the rate is excessive, inadequate, or unfairly discriminatory, the office shall consider, in accordance with generally accepted and reasonable actuarial techniques, past and present prospective loss experience, using loss experience solely for this state or giving greater credibility to this state’s loss data after applying actuarially sound methods of assigning credibility to such data.

(c) Rates shall be deemed excessive if, among other standards established by this section, the rate structure provides for replenishment of reserves or surpluses from premiums when the replenishment is attributable to investment losses.

(d) The insurer must apply a discount or surcharge based on the health care provider’s loss experience or establish an alternative method giving due consideration to the provider’s loss experience. The insurer must include in the filing a copy of the surcharge or discount schedule or a description of the alternative method used, and provide a copy, as approved by the office, to policyholders at the time of renewal and to prospective policyholders at the time of application for coverage.

(e) For medical malpractice rates subject to paragraph (2)(a), the medical malpractice insurer shall make a rate filing under this section, sworn to by at least two executive officers of the insurer, at least once each calendar year.

(8)(a) The chief executive officer or chief financial officer of a property insurer and the chief actuary of a property insurer must certify under oath and subject to the penalty of perjury, on a form approved by the commission, the following information, which must accompany a property rate filing subject to paragraph (2)(a):

1. The signing officer and actuary have reviewed the rate filing;

2. Based on the signing officer’s and actuary’s knowledge, the rate filing does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading;

3. Based on the signing officer’s and actuary’s knowledge, the information and other factors described in paragraph (2)(b), including, but not limited to, investment income, fairly present in all material respects the basis of the rate filing for the periods presented in the filing; and

4. Based on the signing officer’s and actuary’s knowledge, the rate filing reflects all premium savings that are reasonably expected to result from legislative enactments and are in accordance with generally accepted and reasonable actuarial techniques.

(b) A signing officer or actuary who knowingly makes a false certification under this subsection commits a violation of s. 626.9541(1)(e) and is subject to the penalties under s. 626.9521.

(c) Failure to provide such certification by the officer and actuary shall result in the rate filing being disapproved without prejudice to be refiled.

(d) The certification made pursuant to paragraph (a) is not rendered false if, after making the subject rate filing, the insurer provides the office with additional or supplementary information pursuant to a formal or informal request from the office. However, the actuary who is primarily responsible for preparing and submitting such information must certify the information in accordance with the certification required under paragraph (a) and the penalties in paragraph (b), except that the chief executive officer, chief financial officer, or chief actuary need not certify the additional or supplementary information.

(e) The commission may adopt rules and forms to administer this subsection.

(9) The burden is on the office to establish that rates are excessive for personal lines residential coverage with a dwelling replacement cost of $1 million or more or for a single condominium unit with a combined dwelling and contents replacement cost of $1 million or more. Upon request of the office, the insurer shall provide such loss and expense information as the office reasonably needs to meet this burden.

(10) Any interest paid pursuant to s. 627.70131(5) may not be included in the insurer’s rate base and may not be used to justify a rate or rate change.

History.—s. 3, ch. 67-9; s. 3, ch. 71-3(B); s. 3, ch. 76-168; s. 21, ch. 77-468; s. 1, ch. 77-457; s. 93, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 341, 357, 809(2nd), ch. 82-243; ss. 45, 49, 79, ch. 82-386; s. 93, ch. 83-216; s. 9, ch. 86-160; ss. 19, 114, ch. 92-318; s. 8, ch. 92-328; s. 5, ch. 95-276; s. 4, ch. 96-194; s. 7, ch. 96-377; s. 8, ch. 2000-370; s. 55, ch. 2001-63; s. 1064, ch. 2003-261; ss. 40, 84, ch. 2003-416; s. 3, ch. 2005-111; s. 11, ch. 2006-12; s. 18, ch. 2007-1; s. 9, ch. 2007-90; s. 10, ch. 2008-66; s. 7, ch. 2009-87; s. 120, ch. 2010-5; s. 4, ch. 2010-175; s. 12, ch. 2011-39; s. 1, ch. 2011-160; s. 2, ch. 2013-66; s. 1, ch. 2014-80; s. 78, ch. 2015-2; s. 1, ch. 2015-135; s. 28, ch. 2016-132.



627.0621 - Transparency in rate regulation.

627.0621 Transparency in rate regulation.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Rate filing” means any original or amended rate residential property insurance filing.

(b) “Recommendation” means any proposed, preliminary, or final recommendation from an office actuary reviewing a rate filing with respect to the issue of approval or disapproval of the rate filing or with respect to rate indications that the office would consider acceptable.

(2) WEBSITE FOR PUBLIC ACCESS TO RATE FILING INFORMATION.—

(a) With respect to any residential property rate filing, the office shall provide the following information on a publicly accessible Internet website:

1. The overall rate change requested by the insurer.

2. The rate change approved by the office along with all of the actuary’s assumptions and recommendations forming the basis of the office’s decision.

3. Certification by the office’s actuary that, based on the actuary’s knowledge, his or her recommendations are consistent with accepted actuarial principles.

(b) For any rate filing, whether or not the filing is subject to a public hearing, the office shall provide on its website a means for any policyholder who may be affected by a proposed rate change to send an e-mail regarding the proposed rate change. Such e-mail must be accessible to the actuary assigned to review the rate filing.

History.—s. 22, ch. 2008-66; s. 82, ch. 2009-21; s. 8, ch. 2009-87.



627.0625 - Commercial property and casualty risk management plans.

627.0625 Commercial property and casualty risk management plans.—

(1) For the purposes of this section, the term:

(a) “Commercial property insurance” means insurance as defined in s. 624.604, but limited to coverage of commercial risks, excluding windstorm coverage, flood insurance, federal crop insurance, crop hail insurance, the Pollution Liability Insurance Association, and other federal governmental pools and associations. If separate rates and supporting experience data are not filed and justified for windstorm coverage, the insurer shall, using generally accepted actuarial and economic principles and techniques, identify and justify the premiums, losses, reserves, and associated data for the windstorm coverage excluded from commercial property insurance.

(b) “Commercial casualty insurance” means insurance as defined in s. 624.605, other than workers’ compensation and employer’s liability insurance, but limited to coverage of commercial risks.

(c) “Commercial umbrella liability insurance” means insurance as defined in s. 624.605 but limited to any policy or endorsement which provides coverage in the amount of $300,000 or more in excess of an underlying policy providing $300,000 liability or equivalent limits of insurance, on a specific insured vehicle, location, business operation, or other specific commercial risk.

(2) This section shall apply only to commercial property insurance and to commercial casualty insurance as those terms are defined in subsection (1), or any combination thereof.

(3) Each insurer or insurer group offering commercial casualty insurance or commercial property insurance covering risks located in this state shall develop and make available to insureds guidelines for risk management plans. The risk management program shall include the following:

(a) Safety measures, including, as applicable, the following areas:

1. Pollution and environmental hazards;

2. Disease hazards;

3. Accidental occurrences;

4. Fire hazards and fire prevention and detection;

5. Liability for acts from the course of business;

6. Slip and fall hazards;

7. Product injury; and

8. Hazards unique to a particular class or category of insureds.

(b) Training to insureds in safety management techniques.

(c) Safety management counseling services.

There shall be no civil cause of action against any insurer or its agents or employees for acts or omissions in any way connected with the requirements of this subsection. This shall not limit the authority for the office to enforce the provisions of this subsection.

History.—s. 10, ch. 86-160; s. 2, ch. 87-50; s. 2, ch. 88-390; s. 18, ch. 89-167; s. 1, ch. 89-225; s. 114, ch. 92-318; s. 1065, ch. 2003-261.



627.0628 - Florida Commission on Hurricane Loss Projection Methodology; public records exemption; public meetings exemption.

627.0628 Florida Commission on Hurricane Loss Projection Methodology; public records exemption; public meetings exemption.—

(1) LEGISLATIVE FINDINGS AND INTENT.—

(a) Reliable projections of hurricane losses are necessary in order to assure that rates for residential property insurance meet the statutory requirement that rates be neither excessive nor inadequate. The ability to accurately project hurricane losses has been enhanced greatly in recent years through the use of computer modeling. It is the public policy of this state to encourage the use of the most sophisticated actuarial methods to assure that consumers are charged lawful rates for residential property insurance coverage.

(b) The Legislature recognizes the need for expert evaluation of computer models and other recently developed or improved actuarial methodologies for projecting hurricane losses, in order to resolve conflicts among actuarial professionals, and in order to provide both immediate and continuing improvement in the sophistication of actuarial methods used to set rates charged to consumers.

(c) It is the intent of the Legislature to create the Florida Commission on Hurricane Loss Projection Methodology as a panel of experts to provide the most actuarially sophisticated guidelines and standards for projection of hurricane losses possible, given the current state of actuarial science. It is the further intent of the Legislature that such standards and guidelines must be used by the State Board of Administration in developing reimbursement premium rates for the Florida Hurricane Catastrophe Fund, and, subject to paragraph (3)(d), must be used by insurers in rate filings under s. 627.062 unless the way in which such standards and guidelines were applied by the insurer was erroneous, as shown by a preponderance of the evidence.

(d) It is the intent of the Legislature that such standards and guidelines be employed as soon as possible, and that they be subject to continuing review thereafter.

(e) The Legislature finds that the authority to take final agency action with respect to insurance ratemaking is vested in the Office of Insurance Regulation and the Financial Services Commission, and that the processes, standards, and guidelines of the Florida Commission on Hurricane Loss Projection Methodology do not constitute final agency action or statements of general applicability that implement, interpret, or prescribe law or policy; accordingly, chapter 120 does not apply to the processes, standards, and guidelines of the Florida Commission on Hurricane Loss Projection Methodology.

(2) COMMISSION CREATED.—

(a) There is created the Florida Commission on Hurricane Loss Projection Methodology, which is assigned to the State Board of Administration. For the purposes of this section, the term “commission” means the Florida Commission on Hurricane Loss Projection Methodology. The commission shall be administratively housed within the State Board of Administration, but it shall independently exercise the powers and duties specified in this section.

(b) The commission shall consist of the following 12 members:

1. The insurance consumer advocate.

2. The senior employee of the State Board of Administration responsible for operations of the Florida Hurricane Catastrophe Fund.

3. The Executive Director of the Citizens Property Insurance Corporation.

4. The Director of the Division of Emergency Management.

5. The actuary member of the Florida Hurricane Catastrophe Fund Advisory Council.

6. An employee of the office who is an actuary responsible for property insurance rate filings and who is appointed by the director of the office.

7. Five members appointed by the Chief Financial Officer, as follows:

a. An actuary who is employed full time by a property and casualty insurer that was responsible for at least 1 percent of the aggregate statewide direct written premium for homeowner insurance in the calendar year preceding the member’s appointment to the commission.

b. An expert in insurance finance who is a full-time member of the faculty of the State University System and who has a background in actuarial science.

c. An expert in statistics who is a full-time member of the faculty of the State University System and who has a background in insurance.

d. An expert in computer system design who is a full-time member of the faculty of the State University System.

e. An expert in meteorology who is a full-time member of the faculty of the State University System and who specializes in hurricanes.

8. A licensed professional structural engineer who is a full-time faculty member in the State University System and who has expertise in wind mitigation techniques. This appointment shall be made by the Governor.

(c) Members designated under subparagraphs (b)1.-5. shall serve on the commission as long as they maintain the respective offices designated in subparagraphs (b)1.-5. The member appointed by the director of the office under subparagraph (b)6. shall serve on the commission until the end of the term of office of the director who appointed him or her, unless removed earlier by the director for cause. Members appointed by the Chief Financial Officer under subparagraph (b)7. shall serve on the commission until the end of the term of office of the Chief Financial Officer who appointed them, unless earlier removed by the Chief Financial Officer for cause. Vacancies on the commission shall be filled in the same manner as the original appointment.

(d) The State Board of Administration shall annually appoint one of the members of the commission to serve as chair.

(e) Members of the commission shall serve without compensation, but shall be reimbursed for per diem and travel expenses pursuant to s. 112.061.

(f) The State Board of Administration shall, as a cost of administration of the Florida Hurricane Catastrophe Fund, provide for travel, expenses, and staff support for the commission.

(g) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member of the commission, any member of the State Board of Administration, or any employee of the State Board of Administration for any action taken in the performance of their duties under this section. In addition, the commission may, in writing, waive any potential cause of action for negligence of a consultant, contractor, or contract employee engaged to assist the commission.

(3) ADOPTION AND EFFECT OF STANDARDS AND GUIDELINES.—

(a) The commission shall consider any actuarial methods, principles, standards, models, or output ranges that have the potential for improving the accuracy of or reliability of the hurricane loss projections used in residential property insurance rate filings and flood loss projections used in rate filings for personal lines residential flood insurance coverage. The commission shall, from time to time, adopt findings as to the accuracy or reliability of particular methods, principles, standards, models, or output ranges.

(b) The commission shall consider any actuarial methods, principles, standards, or models that have the potential for improving the accuracy of or reliability of projecting probable maximum loss levels. The commission shall adopt findings as to the accuracy or reliability of particular methods, principles, standards, or models related to probable maximum loss calculations.

(c) In establishing reimbursement premiums for the Florida Hurricane Catastrophe Fund, the State Board of Administration must, to the extent feasible, employ actuarial methods, principles, standards, models, or output ranges found by the commission to be accurate or reliable.

(d) With respect to a rate filing under s. 627.062, an insurer shall employ and may not modify or adjust actuarial methods, principles, standards, models, or output ranges found by the commission to be accurate or reliable in determining hurricane loss factors and probable maximum loss levels for use in a rate filing under s. 627.062. An insurer may employ a model in a rate filing until 120 days after the expiration of the commission’s acceptance of that model and may not modify or adjust models found by the commission to be accurate or reliable in determining probable maximum loss levels. This paragraph does not prohibit an insurer from using a straight average of model results or output ranges for the purposes of a rate filing for personal lines residential flood insurance coverage under s. 627.062.

(e) The commission shall adopt actuarial methods, principles, standards, models, or output ranges for personal lines residential flood loss no later than July 1, 2017.

(f) The commission shall revise previously adopted actuarial methods, principles, standards, models, or output ranges every odd-numbered year.

(g)1. A trade secret, as defined in s. 688.002, which is used in designing and constructing a hurricane or flood loss model and which is provided pursuant to this section, by a private company, to the commission, office, or consumer advocate appointed pursuant to s. 627.0613 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

2.a. That portion of a meeting of the commission or of a rate proceeding on an insurer’s rate filing at which a trade secret made confidential and exempt by this paragraph is discussed is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution. The closed meeting must be recorded, and no portion of the closed meeting may be off the record.

b. The recording of a closed portion of a meeting is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

c. This paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 6, ch. 95-276; s. 6, ch. 96-194; s. 3, ch. 97-55; s. 4, ch. 2000-333; s. 1066, ch. 2003-261; s. 79, ch. 2004-390; s. 4, ch. 2005-111; s. 3, ch. 2005-264; s. 12, ch. 2006-12; s. 145, ch. 2008-4; s. 11, ch. 2008-66; s. 83, ch. 2009-21; s. 10, ch. 2009-70; s. 16, ch. 2009-87; s. 1, ch. 2010-89; s. 431, ch. 2011-142; s. 76, ch. 2012-5; s. 5, ch. 2013-60; s. 2, ch. 2014-80; s. 1, ch. 2014-98; s. 2, ch. 2015-135.



627.06281 - Public hurricane loss projection model; reporting of data by insurers.

627.06281 Public hurricane loss projection model; reporting of data by insurers.—

(1) Within 30 days after a written request for loss data and associated exposure data by the office or the Florida International University center established to study mitigation, residential property insurers and licensed rating and advisory organizations that compile residential property insurance loss data shall provide loss data and associated exposure data for residential property insurance policies to the office or the Florida International University center established to study mitigation, as directed by the office, for the purposes of developing, maintaining, and updating a public model for hurricane loss projections. The loss data and associated exposure data provided shall be in writing.

(2) The public model must be submitted to the Florida Commission on Hurricane Loss Projection Methodology for review under s. 627.0628 by March 1, 2007. The office may continue to use the model for its review of rate filings pursuant to ss. 627.062 and 627.351 until such time as the Florida Commission on Hurricane Loss Projection Methodology determines that the public model is not accurate or reliable pursuant to the same process and standards as the commission uses for the review of other hurricane loss projection models.

(3)(a) A residential property insurer may have access to and use the public hurricane loss projection model, including all assumptions and factors and all detailed loss results, for the purpose of calculating rate indications in a rate filing and for analytical purposes, including any analysis or evaluation of the model required under actuarial standards of practice.

(b) The fees charged for private sector access and use of the model shall be the reasonable costs associated with the operation and maintenance of the model by the office. Such fees do not apply to access and use of the model by the office.

History.—s. 6, ch. 2005-111; s. 13, ch. 2006-12; s. 59, ch. 2007-217; s. 18, ch. 2008-66; s. 13, ch. 2011-39.



627.0629 - Residential property insurance; rate filings.

627.0629 Residential property insurance; rate filings.—

(1) It is the intent of the Legislature that insurers provide savings to consumers who install or implement windstorm damage mitigation techniques, alterations, or solutions to their properties to prevent windstorm losses. A rate filing for residential property insurance must include actuarially reasonable discounts, credits, or other rate differentials, or appropriate reductions in deductibles, for properties on which fixtures or construction techniques demonstrated to reduce the amount of loss in a windstorm have been installed or implemented. The fixtures or construction techniques must include, but are not limited to, fixtures or construction techniques that enhance roof strength, roof covering performance, roof-to-wall strength, wall-to-floor-to-foundation strength, opening protection, and window, door, and skylight strength. Credits, discounts, or other rate differentials, or appropriate reductions in deductibles, for fixtures and construction techniques that meet the minimum requirements of the Florida Building Code must be included in the rate filing. The office shall determine the discounts, credits, other rate differentials, and appropriate reductions in deductibles that reflect the full actuarial value of such revaluation, which may be used by insurers in rate filings.

(2)(a) A rate filing for residential property insurance made on or before the implementation of paragraph (b) may include rate factors that reflect the manner in which building code enforcement in a particular jurisdiction addresses the risk of wind damage; however, such a rate filing must also provide for variations from such rate factors on an individual basis based on an inspection of a particular structure by a licensed home inspector, which inspection may be at the cost of the insured.

(b) A rate filing for residential property insurance made more than 150 days after approval by the office of a building code rating factor plan submitted by a statewide rating organization shall include positive and negative rate factors that reflect the manner in which building code enforcement in a particular jurisdiction addresses risk of wind damage. The rate filing shall include variations from standard rate factors on an individual basis based on inspection of a particular structure by a licensed home inspector. If an inspection is requested by the insured, the insurer may require the insured to pay the reasonable cost of the inspection. This paragraph applies to structures constructed or renovated after the implementation of this paragraph.

(c) The premium notice shall specify the amount by which the rate has been adjusted as a result of this subsection and shall also specify the maximum possible positive and negative adjustments that are approved for use by the insurer under this subsection.

(3) A rate filing made on or after July 1, 1995, for mobile home owner insurance must include appropriate discounts, credits, or other rate differentials for mobile homes constructed to comply with American Society of Civil Engineers Standard ANSI/ASCE 7-88, adopted by the United States Department of Housing and Urban Development on July 13, 1994, and that also comply with all applicable tie-down requirements provided by state law.

(4) The Legislature finds that separate consideration and notice of hurricane insurance premiums will assist consumers by providing greater assurance that hurricane premiums are lawful and by providing more complete information regarding the components of property insurance premiums. Effective January 1, 1997, a rate filing for residential property insurance shall be separated into two components, rates for hurricane coverage and rates for all other coverages. A premium notice reflecting a rate implemented on the basis of such a filing shall separately indicate the premium for hurricane coverage and the premium for all other coverages.

(5) In order to provide an appropriate transition period, an insurer may implement an approved rate filing for residential property insurance over a period of years. Such insurer must provide an informational notice to the office setting out its schedule for implementation of the phased-in rate filing. The insurer may include in its rate the actual cost of private market reinsurance that corresponds to available coverage of the Temporary Increase in Coverage Limits, TICL, from the Florida Hurricane Catastrophe Fund. The insurer may also include the cost of reinsurance to replace the TICL reduction implemented pursuant to s. 215.555(16)(d)9. However, this cost for reinsurance may not include any expense or profit load or result in a total annual base rate increase in excess of 10 percent.

(6) Any rate filing that is based in whole or part on data from a computer model may not exceed 15 percent unless there is a public hearing.

(7) An insurer may implement appropriate discounts or other rate differentials of up to 10 percent of the annual premium to mobile home owners who provide to the insurer evidence of a current inspection of tie-downs for the mobile home, certifying that the tie-downs have been properly installed and are in good condition.

(8) A property insurance rate filing that includes any adjustments related to premiums paid to the Florida Hurricane Catastrophe Fund must include a complete calculation of the insurer’s catastrophe load, and the information in the filing may not be limited solely to recovery of moneys paid to the fund.

History.—s. 13, ch. 93-410; s. 7, ch. 95-276; s. 7, ch. 96-194; s. 4, ch. 97-55; s. 99, ch. 2000-141; ss. 34, 42, ch. 2001-186; ss. 3, 9, ch. 2001-372; s. 20, ch. 2002-293; s. 1067, ch. 2003-261; s. 5, ch. 2005-111; s. 14, ch. 2006-12; ss. 19, 44, ch. 2007-1; s. 12, ch. 2008-66; s. 9, ch. 2009-87; s. 1, ch. 2011-12; s. 14, ch. 2011-39; s. 432, ch. 2011-142; s. 6, ch. 2013-60.



627.06291 - Excess profits of residential property insurer; return.

627.06291 Excess profits of residential property insurer; return.—A residential property insurer shall return all excess profits to policyholders except as otherwise directed by the Office of Insurance Regulation. A residential property insurer shall be deemed to have earned an excess profit if its surplus exceeds its direct probable maximum loss for a 1-in-250-year return period and it has earned a net underwriting gain in Florida in excess of 10 percent of earned premiums above its anticipated underwriting profit over the most recent 10-year period.

History.—s. 26, ch. 2007-1.



627.06292 - Reports of hurricane loss data and associated exposure data; public records exemption.

627.06292 Reports of hurricane loss data and associated exposure data; public records exemption.—

(1) Reports of hurricane loss data and associated exposure data that are specific to a particular insurance company, as reported by an insurer or a licensed rating organization to the office or to a center at a state university pursuant to s. 627.06281, are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2) For the purposes of this section, “loss data and associated exposure data” means the type, age, wind mitigation features, and location of each property insured; the amount and type of coverage written on each of those properties; the amount, date, and type of damage paid for by the insurer on each property; and the amount of any reserves held by an insurer for future payments or expenses on damages associated with the date or dates of occurrence of hurricanes.

(3) On October 1, 2011, and on each October 1 thereafter, the Florida International University center that develops, maintains, and updates the public model for hurricane loss projections shall publish a report summarizing loss data and associated exposure data collected from residential property insurers and licensed rating and advisory organizations. The Florida International University center shall submit the report annually, on or before October 1, to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(a) Such report must include a summary of the data supplied by residential property insurers and licensed rating and advisory organizations from September 1 of the prior year to August 31 of the current year, and must include the following information:

1. The total amount of insurance written by county.

2. The number of property insurance policies by county.

3. The number of property insurance policies by county and by construction type.

4. The number of property insurance policies by county and by decade of construction.

5. The number of property insurance policies by county and by deductible amount.

6. The number of property insurance policies by county and by wind mitigation features when the information is supplied by the residential property insurer or licensed rating and advisory organization.

7. The total amount of hurricane losses by county and by decade of construction.

8. The total amount of hurricane losses by county and by deductible amount.

9. The total amount of hurricane losses by county and by wind mitigation features when the information is supplied by the residential property insurer or licensed rating and advisory organization.

(b) Separate compilations of the data obtained shall be presented in order to use the public model for calculating rate indications and to update, validate, or calibrate the public model. Additional detail and a description of the operation and maintenance of the public model may be included in the report.

(c) The report may not contain any information that identifies a specific insurer or policyholder.

History.—s. 1, ch. 2005-264; s. 60, ch. 2007-217; s. 146, ch. 2008-4; s. 1, ch. 2010-137.



627.0645 - Annual filings.

627.0645 Annual filings.—

(1) Each rating organization filing rates for, and each insurer writing, any line of property or casualty insurance to which this part applies, except:

(a) Workers’ compensation and employer’s liability insurance;

(b) Insurance as defined in ss. 624.604 and 624.605, limited to coverage of commercial risks other than commercial residential multiperil; or

(c) Travel insurance, if issued as a master group policy with a situs in another state where each certificateholder pays less than $30 in premium for each covered trip and where the insurer has written less than $1 million in annual written premiums in the travel insurance product in this state during the most recent calendar year,

shall make an annual base rate filing for each such line with the office no later than 12 months after its previous base rate filing, demonstrating that its rates are not inadequate.

(2)(a) Deviations filed by an insurer to any rating organization’s base rate filing are not subject to this section.

(b) The office, after receiving a request to be exempted from the provisions of this section, may, for good cause due to insignificant numbers of policies in force or insignificant premium volume, exempt a company, by line of coverage, from filing rates or rate certification as required by this section.

(3) The filing requirements of this section shall be satisfied by one of the following methods:

(a) A rate filing prepared by an actuary which contains documentation demonstrating that the proposed rates are not excessive, inadequate, or unfairly discriminatory pursuant to the applicable rating laws and pursuant to rules of the commission.

(b) If no rate change is proposed, a filing which consists of a certification by an actuary that the existing rate level produces rates which are actuarially sound and which are not inadequate, as defined in s. 627.062.

(4) An insurer may satisfy the annual filing requirements of this section by being a member or subscriber of a licensed rating organization which complies with the requirements of this section.

(5) If an insurer does not employ or otherwise retain the services of an actuary, the insurer’s rate filing or certification that rates are actuarially sound shall be prepared by insurer personnel or consultants with a minimum of 5 years’ experience in insurance ratemaking. A rate filing or certification prepared by a consultant must be reviewed and signed by an employee of the insurer who is authorized to approve rate filings.

(6) If at the time a filing is required under this section an insurer is in the process of completing a rate review, the insurer may apply to the office for an extension of up to an additional 30 days in which to make the filing. The request for extension must be received by the office no later than the date the filing is due.

(7) Nothing in this section limits the office’s authority to review rates at any time or to find that a rate or rate change is excessive, inadequate, or unfairly discriminatory pursuant to s. 627.062.

(8) As used in this section, the term “actuary” means an individual who is a member of the Casualty Actuarial Society.

(9) If an insurer fails to meet the filing requirements of this section and does not submit the filing within 60 days after the date the filing is due, the office may, in addition to any other penalty authorized by law, order the insurer to discontinue the issuance of policies for the line of insurance for which the required filing was not made until such time as the office determines that the required filing is properly submitted.

History.—s. 2, ch. 89-360; s. 1, ch. 90-192; s. 19, ch. 90-249; s. 11, ch. 90-366; ss. 21, 114, ch. 92-318; s. 1068, ch. 2003-261; s. 3, ch. 2015-135; s. 29, ch. 2016-132.



627.06501 - Insurance discounts for certain persons completing driver improvement course.

627.06501 Insurance discounts for certain persons completing driver improvement course.—

(1) Any rate, rating schedule, or rating manual for the liability, personal injury protection, and collision coverages of a motor vehicle insurance policy filed with the office may provide for an appropriate reduction in premium charges as to such coverages when the principal operator on the covered vehicle has successfully completed a driver improvement course approved and certified by the Department of Highway Safety and Motor Vehicles which is effective in reducing crash or violation rates, or both, as determined pursuant to 1s. 318.1451(5). Any discount, not to exceed 10 percent, used by an insurer is presumed to be appropriate unless credible data demonstrates otherwise.

(2) The premium reduction authorized by this section shall be effective for an insured for a 3-year period after successful completion of the approved course, except that the insurer may require, as a condition of maintaining the reduction, that the insured:

(a) Not be involved in an accident for which the insured is at fault; and

(b) Not be convicted of or plead guilty or nolo contendere to a moving traffic violation.

(3) The organization offering the course shall, upon a person’s successful completion of the course, issue the person a certificate that the person may use to qualify for the premium discount authorized by this section.

(4) This section does not apply if the driver improvement course is taken in lieu of a court appearance for a traffic infraction as provided for in s. 318.14(9). However, the five-election restriction enumerated in that section is not applicable to taking the course for the purposes of receiving insurance premium reductions.

History.—s. 1, ch. 97-178; s. 1069, ch. 2003-261.

1Note.—Repealed by s. 14, ch. 99-5.



627.0651 - Making and use of rates for motor vehicle insurance.

627.0651 Making and use of rates for motor vehicle insurance.—

(1) Insurers shall establish and use rates, rating schedules, or rating manuals to allow the insurer a reasonable rate of return on motor vehicle insurance written in this state. A copy of rates, rating schedules, and rating manuals, and changes therein, shall be filed with the office under one of the following procedures:

(a) If the filing is made at least 60 days before the proposed effective date and the filing is not implemented during the office’s review of the filing and any proceeding and judicial review, such filing shall be considered a “file and use” filing. In such case, the office shall initiate proceedings to disapprove the rate and so notify the insurer or shall finalize its review within 60 days after receipt of the filing. Notification to the insurer by the office of its preliminary findings shall toll the 60-day period during any such proceedings and subsequent judicial review. The rate shall be deemed approved if the office does not issue notice to the insurer of its preliminary findings within 60 days after the filing.

(b) If the filing is not made in accordance with the provisions of paragraph (a), such filing shall be made as soon as practicable, but no later than 30 days after the effective date, and shall be considered a “use and file” filing. An insurer making a “use and file” filing is potentially subject to an order by the office to return to policyholders portions of rates found to be excessive, as provided in subsection (11).

(2) Upon receiving notice of a rate filing or rate change, the office shall review the rate or rate change to determine if the rate is excessive, inadequate, or unfairly discriminatory. In making that determination, the office shall in accordance with generally accepted and reasonable actuarial techniques consider the following factors:

(a) Past and prospective loss experience within and outside this state.

(b) The past and prospective expenses.

(c) The degree of competition among insurers for the risk insured.

(d) Investment income reasonably expected by the insurer, consistent with the insurer’s investment practices, from investable premiums anticipated in the filing, plus any other expected income from currently invested assets representing the amount expected on unearned premium reserves and loss reserves. Such investment income shall not include income from invested surplus. The commission may adopt rules utilizing reasonable techniques of actuarial science and economics to specify the manner in which insurers shall calculate investment income attributable to motor vehicle insurance policies written in this state and the manner in which such investment income is used in the calculation of insurance rates. Such manner shall contemplate the use of a positive underwriting profit allowance in the rates that will be compatible with a reasonable rate of return plus provisions for contingencies. The total of the profit and contingency factor as specified in the filing shall be utilized in computing excess profits in conjunction with s. 627.066. In adopting such rules, the commission shall in all instances adhere to and implement the provisions of this paragraph.

(e) The reasonableness of the judgment reflected in the filing.

(f) Dividends, savings, or unabsorbed premium deposits allowed or returned to Florida policyholders, members, or subscribers.

(g) The cost of repairs to motor vehicles.

(h) The cost of medical services, if applicable.

(i) The adequacy of loss reserves.

(j) The cost of reinsurance.

(k) Trend factors, including trends in actual losses per insured unit for the insurer making the filing.

(l) Other relevant factors which impact upon the frequency or severity of claims or upon expenses.

(3) Rates shall be deemed excessive if they are likely to produce a profit from Florida business that is unreasonably high in relation to the risk involved in the class of business or if expenses are unreasonably high in relation to services rendered.

(4) Rates shall be deemed excessive if, among other things, the rate structure established by a stock insurance company provides for replenishment of surpluses from premiums, when such replenishment is attributable to investment losses.

(5)(a) Rates shall be deemed inadequate if they are clearly insufficient, together with the investment income attributable to them, to sustain projected losses and expenses in the class of business to which they apply.

(b) The office has the responsibility to ensure that rates for private passenger vehicle insurance are adequate. To that end, the commission shall adopt rules establishing standards defining inadequate rates on private passenger vehicle insurance as defined in s. 627.041(8). In the event that the office finds that a rate or rate change is inadequate, the office shall order that a new rate or rate schedule be thereafter filed by the insurer and shall further provide information as to the manner in which noncompliance of the standards may be corrected. When a violation of this provision occurs, the office shall impose an administrative fine pursuant to s. 624.4211.

(6) One rate shall be deemed unfairly discriminatory in relation to another in the same class if it clearly fails to reflect equitably the difference in expected losses and expenses.

(7) Rates are not unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors, or like expense factors but different loss exposures, so long as rates reflect the differences with reasonable accuracy.

(8) Rates are not unfairly discriminatory if averaged broadly among members of a group; nor are rates unfairly discriminatory even though they are lower than rates for nonmembers of the group. However, such rates are unfairly discriminatory if they are not actuarially measurable and credible and sufficiently related to actual or expected loss and expense experience of the group so as to assure that nonmembers of the group are not unfairly discriminated against. Use of a single United States Postal Service zip code as a rating territory shall be deemed unfairly discriminatory unless filed pursuant to paragraph (1)(a) and the justification for its rate incorporates sufficient actual or expected loss and loss adjustment expense experience so as to be actuarially sound. The office shall require that any rate filing resulting from the use of a single zip code as a rating territory does not contain a rate or rate change that is excessive, inadequate, or unfairly discriminatory.

(9) In reviewing the rate or rate change filed, the office may require the insurer to provide at the insurer’s expense all information necessary to evaluate the condition of the company and the reasonableness of the filing according to the criteria enumerated herein.

(10) The office may, at any time, review a rate or rate change, the pertinent records of the insurer, and market conditions; and, if the office finds on a preliminary basis that the rate or rate change may be excessive, inadequate, or unfairly discriminatory, the office shall so notify the insurer. However, the office may not disapprove as excessive any rate for which it has given final approval or which has been deemed approved for a period of 1 year after the effective date of the filing unless the office finds that a material misrepresentation or material error was made by the insurer or was contained in the filing. Upon being so notified, the insurer or rating organization shall, within 60 days, file with the office all information which, in the belief of the insurer or organization, proves the reasonableness, adequacy, and fairness of the rate or rate change. In such instances and in any administrative proceeding relating to the legality of the rate, the insurer or rating organization shall carry the burden of proof by a preponderance of the evidence to show that the rate is not excessive, inadequate, or unfairly discriminatory. After the office notifies an insurer that a rate may be excessive, inadequate, or unfairly discriminatory, unless the office withdraws the notification, the insurer shall not increase the rate until the earlier of 120 days after the date the notification was provided or 180 days after the date of the implementation of the rate. The office may, subject to chapter 120, disapprove without the 60-day notification any rate increase filed by an insurer within the prohibited time period or during the time that the legality of the increased rate is being contested.

(11) In the event the office finds that a rate or rate change is excessive, inadequate, or unfairly discriminatory, the office shall issue an order of disapproval specifying that a new rate or rate schedule which responds to the findings of the office be filed by the insurer. The office shall further order for any “use and file” filing made in accordance with paragraph (1)(b), that premiums charged each policyholder constituting the portion of the rate above that which was actuarially justified be returned to such policyholder in the form of a credit or refund. If the office finds that an insurer’s rate or rate change is inadequate, the new rate or rate schedule filed with the office in response to such a finding shall be applicable only to new or renewal business of the insurer written on or after the effective date of the responsive filing.

(12) Any portion of a judgment entered as a result of a statutory or common-law bad faith action and any portion of a judgment entered which awards punitive damages against an insurer shall not be included in the insurer’s rate base, and shall not be used to justify a rate or rate change. Any portion of a settlement entered as a result of a statutory or common-law bad faith action identified as such and any portion of a settlement wherein an insurer agrees to pay specific punitive damages shall not be used to justify a rate or rate change. The portion of the taxable costs and attorney’s fees which is identified as being related to the bad faith and punitive damages in these judgments and settlements shall not be included in the insurer’s rate base and shall not be utilized to justify a rate or rate change.

(13)(a) Underwriting rules not contained in rating manuals shall be filed for private passenger automobile insurance and homeowners insurance.

(b) The submission of rates, rating schedules, and rating manuals to the office by a licensed rating organization of which an insurer is a member or subscriber will be sufficient compliance with this subsection for any insurer maintaining membership or subscribership in such organization, to the extent that the insurer uses the rates, rating schedules, and rating manuals of such organization. All such information shall be available for public inspection, upon receipt by the office, during usual business hours.

(14)(a) Commercial motor vehicle insurance is not subject to subsection (1), subsection (2), or subsection (9) or s. 627.0645.

(b) The rates for insurance described in this subsection may not be excessive, inadequate, or unfairly discriminatory.

(c) Insurers shall establish and use rates, rating schedules, or rating manuals to allow the insurer a reasonable rate of return on commercial motor vehicle insurance written in this state.

(d) An insurer must notify the office of any changes to rates for type of insurance described in this subsection no later than 30 days after the effective date of the change. The notice shall include the name of the insurer, the type or kind of insurance subject to rate change, and the average statewide percentage change in rates. Actuarial data with regard to rates for risks described in this subsection shall be maintained by the insurer for 2 years after the effective date of changes to those rates and are subject to examination by the office. The office may require the insurer to incur the costs associated with an examination. Upon examination, the office shall, in accordance with generally accepted and reasonable actuarial techniques, consider the factors in paragraphs (2)(a)-(l) and apply subsections (3)-(8) to determine if the rate is excessive, inadequate, or unfairly discriminatory.

(e) A rating organization must notify the office of any changes to loss cost for the type of insurance described in this subsection no later than 30 days after the effective date of the change. The notice shall include the name of the rating organization, the type or kind of insurance subject to a loss cost change, loss costs during the immediately preceding year for the type or kind of insurance subject to the loss cost change, and the average statewide percentage change in loss cost. Actuarial data with regard to changes to loss cost for risks not subject to subsection (1), subsection (2), or subsection (9) shall be maintained by the rating organization for 2 years after the effective date of the change and are subject to examination by the office. The office may require the rating organization to incur the costs associated with an examination. Upon examination, the office shall, in accordance with generally accepted and reasonable actuarial techniques, consider the rate factors in paragraphs (2)(a)-(l) and apply subsections (3)-(8) to determine if the rate is excessive, inadequate, or unfairly discriminatory.

History.—s. 22, ch. 77-468; s. 8, ch. 78-374; s. 2, ch. 81-318; ss. 343, 357, 809(2nd), ch. 82-243; ss. 46, 47, 49, 79, ch. 82-386; s. 94, ch. 83-216; s. 16, ch. 85-245; s. 34, ch. 90-119; s. 114, ch. 92-318; s. 2, ch. 98-173; s. 1070, ch. 2003-261; s. 5, ch. 2010-175; s. 2, ch. 2011-160; s. 1, ch. 2016-133.



627.0652 - Insurance discounts for certain persons completing safety course.

627.0652 Insurance discounts for certain persons completing safety course.—

(1) Any rates, rating schedules, or rating manuals for the liability, personal injury protection, and collision coverages of a motor vehicle insurance policy filed with the office shall provide for an appropriate reduction in premium charges as to such coverages when the principal operator on the covered vehicle is an insured 55 years of age or older who has successfully completed a motor vehicle accident prevention course approved by the Department of Highway Safety and Motor Vehicles. Any discount used by an insurer is presumed to be appropriate unless credible data demonstrates otherwise.

(2) The premium reduction required by this section shall be effective for an insured for a 3-year period after successful completion of the approved course, except that the insurer may require, as a condition of maintaining the discount, that the insured:

(a) Not be involved in an accident for which the insured is at fault; and

(b) Not be convicted of or plead guilty or nolo contendere to a moving traffic violation.

(3) The Department of Highway Safety and Motor Vehicles shall approve motor vehicle accident prevention courses for the purposes of this section. The Department of Highway Safety and Motor Vehicles shall consider the competency of the personnel offering the course, the quality of the content and activities of the course with respect to its capability to prevent accidents by persons age 55 or older who complete the course, and the reasonableness of the fee for the course. The Department of Highway Safety and Motor Vehicles shall establish the minimum number of hours necessary for completion of a course. A course approved by the Department of Highway Safety and Motor Vehicles shall require each person completing the course to pass a written test given by the course evaluating the person’s knowledge of the content of the course.

(4) The organization offering the course shall, upon a person’s successful completion of the course, issue the person a certificate that the person may use to qualify for the premium discount required by this section.

(5) This section does not apply if the approved course is taken as punishment specified by a court or other governmental entity resulting from a moving traffic violation.

History.—s. 1, ch. 85-244; s. 1, ch. 86-286; s. 1, ch. 88-250; ss. 22, 114, ch. 92-318; s. 1071, ch. 2003-261.



627.0653 - Insurance discounts for specified motor vehicle equipment.

627.0653 Insurance discounts for specified motor vehicle equipment.—

(1) Any rates, rating schedules, or rating manuals for the liability, personal injury protection, and collision coverages of a motor vehicle insurance policy filed with the office shall provide a premium discount if the insured vehicle is equipped with factory-installed, four-wheel antilock brakes.

(2) Each insurer writing motor vehicle comprehensive coverage in this state shall include in its rating manual discount provisions for comprehensive coverage which specifically relate to an antitheft device or vehicle recovery system utilized in the insured vehicle which are factory installed or approved by the office. The commission shall adopt, by rule, procedures under which manufacturers, distributors, or sellers may apply to the office for approval of non-factory-installed devices under this subsection. The rules must include, at a minimum, the test results that must accompany the application and the standards for approval.

(3) Any rates, rating schedules, or rating manuals for personal injury protection coverage and medical payments coverage, if offered, of a motor vehicle insurance policy filed with the office shall provide a premium discount if the insured vehicle is equipped with one or more air bags which are factory installed.

(4) The removal of a discount or credit does not constitute the imposition of, or request for, additional premium or a surcharge if the basis for the discount or credit no longer exists or is substantially eliminated.

(5) Each insurer writing motor vehicle comprehensive coverage in this state may provide a premium discount for this coverage if the insured vehicle has the complete manufacturer’s vehicle identification number permanently etched on the windshield and all windows of the vehicle. The etching must be by a tool or process that does not destroy the integrity of the glass or visibility for the operator of the motor vehicle. The identification numbers and letters must be at least 1/4 inch in height. A sticker may identify the presence of this identification system. The commission may, by rule, set forth appropriate guidelines to implement this subsection.

(6) The Office of Insurance Regulation may approve a premium discount to any rates, rating schedules, or rating manuals for the liability, personal injury protection, and collision coverages of a motor vehicle insurance policy filed with the office if the insured vehicle is equipped with autonomous driving technology or electronic vehicle collision avoidance technology that is factory installed or a retrofitted system and that complies with National Highway Traffic Safety Administration standards.

History.—ss. 37, 52, ch. 90-119; ss. 23, 109, 114, ch. 92-318; s. 1072, ch. 2003-261; s. 42, ch. 2014-216.



627.06535 - Electric vehicles; restrictions on imposing surcharges.

627.06535 Electric vehicles; restrictions on imposing surcharges.—An insurer may not impose a surcharge on the premium for motor vehicle insurance written on an electric vehicle, as defined in s. 320.01, if the surcharge is based on a factor such as new technology, passenger payload, weight-to-horsepower ratio, or types of materials, including composite materials or aluminum, used to manufacture the vehicle, unless the office determines from actuarial data submitted to it that the surcharge is justified.

History.—s. 13, ch. 95-333; s. 1073, ch. 2003-261.



627.0654 - Insurance discounts for buildings with fire sprinklers.

627.0654 Insurance discounts for buildings with fire sprinklers.—

(1) Any rates, rating schedules, or rating manuals for a new or renewal fire insurance policy for an existing or newly constructed building, whether used for commercial or residential purposes, must provide for a premium discount if a fire sprinkler system has been installed in the building in accordance with nationally accepted fire sprinkler design standards, as adopted by the department, and if the fire sprinkler system is maintained in accordance with nationally accepted standards.

(2) The discount required by this section must provide a premium rate that is lower than that for a building in which a fire sprinkler system has not been installed. A discount used by an insurer is presumed appropriate unless credible data demonstrates otherwise.

History.—s. 4, ch. 95-379.



627.0655 - Policyholder loss or expense-related premium discounts.

627.0655 Policyholder loss or expense-related premium discounts.—An insurer or person authorized to engage in the business of insurance in this state may include, in the premium charged an insured for any policy, contract, or certificate of insurance, a discount based on the fact that another policy, contract, or certificate of any type has been purchased by the insured from the same insurer or insurer group, the Citizens Property Insurance Corporation created under s. 627.351(6) if the same insurance agent is servicing both policies, or an insurer that has removed the policy from the Citizens Property Insurance Corporation if the same insurance agent is servicing both policies.

History.—s. 20, ch. 2007-1; s. 10, ch. 2007-90; s. 19, ch. 2008-66.



627.066 - Excessive profits for motor vehicle insurance prohibited.

627.066 Excessive profits for motor vehicle insurance prohibited.—

(1) As used herein:

(a) “Private passenger automobile business” means that insurance business that is written on a family automobile policy, standard automobile policy, or personal automobile or similar private passenger automobile policy written for personal use, as opposed to commercial automobile insurance business.

(b) “Cash” means coins, currency, checks, drafts, or money orders.

(2) Each Florida private passenger automobile insurer group shall file with the office, prior to July 1 of each year on forms prescribed by the commission, the following data for Florida private passenger automobile business. The data filed for the group shall be a consolidation of the data of the individual insurers of the group. The data shall include both voluntary and joint underwriting association business, as follows:

(a) Calendar-year total limits earned premium.

(b) Accident-year incurred losses and loss adjustment expenses.

(c) The administrative and selling expenses incurred in this state or allocated to this state for the calendar year.

(d) Policyholder dividends incurred during the applicable calendar year.

(3)(a) Excessive profit has been realized if there has been an underwriting gain for the 3 most recent calendar-accident years combined which is greater than the anticipated underwriting profit plus 5 percent of earned premiums for those calendar-accident years.

(b) As used herein with respect to any 3-year period, “anticipated underwriting profit” means the sum of the dollar amounts obtained by multiplying, for each rate filing of the insurer group in effect during such period, the earned premiums applicable to such rate filing during such period by the percentage factor included in such rate filing for profit and contingencies, such percentage factor having been determined with due recognition to investment income from funds generated by Florida business. Separate calculations need not be made for consecutive rate filings containing the same percentage factor for profits and contingencies.

(4) Each insurer group shall also file a schedule of Florida private passenger automobile loss and loss adjustment experience for each of the 3 most recent accident years. The incurred losses and loss adjustment expenses shall be valued as of March 31 of the year following the close of the accident year, developed to an ultimate basis, and at two 12-month intervals thereafter, each developed to an ultimate basis, so that a total of three evaluations will be provided for each accident year. The first year to be so reported shall be accident year 1976, so that the reporting of 3 accident years will not take place until accident years 1977 and 1978 have become available.

(5) Each insurer group’s underwriting gain or loss for each calendar-accident year shall be computed as follows: The sum of the accident-year incurred losses and loss adjustment expenses as of March 31 of the following year, developed to an ultimate basis, plus the administrative and selling expenses incurred in the calendar year, plus policyholder dividends applicable to the calendar year, will be subtracted from the calendar-year earned premium to determine the underwriting gain or loss.

(6) For the 3 most recent calendar-accident years, the underwriting gain or loss will be compared to the anticipated underwriting profit.

(7) If the insurer group has realized an excessive profit, the office shall order a return of the excessive amounts after affording the insurer group an opportunity for hearing and otherwise complying with the requirements of chapter 120. Such excessive amounts shall be refunded in all instances unless the insurer group affirmatively demonstrates to the office that the refund of the excessive amounts will render a member of the insurer group financially impaired or will render it insolvent under the provisions of the Florida Insurance Code.

(8) The excessive amount shall be refunded on a pro rata basis in relation to the final compilation year earned premiums to the voluntary private passenger automobile policyholders of record of the insurer group on December 31 of the final compilation year.

(9) Any excess profit of an insurance company offering motor vehicle insurance shall be returned to policyholders in the form of a cash refund or a credit towards the future purchase of insurance.

(10)(a) Cash refunds to policyholders may be rounded to the nearest dollar.

(b) Data in required reports to the office may be rounded to the nearest dollar.

(c) Rounding, if elected by the insurer group, shall be applied consistently.

(11)(a) Refunds shall be completed in one of the following ways:

1. If the insurer group elects to make a cash refund, the refund shall be completed within 60 days of entry of a final order indicating that excessive profits have been realized.

2. If the insurer group elects to make refunds in the form of a credit to renewal policies, such credits shall be applied to policy renewal premium notices which are forwarded to insureds more than 60 calendar days after entry of a final order indicating that excessive profits have been realized. If an insurer group has made this election but an insured thereafter cancels his or her policy or otherwise allows the policy to terminate, the insurer group shall make a cash refund not later than 60 days after termination of such coverage.

(b) Upon completion of the renewal credits or refund payments, the insurer group shall immediately certify to the office that the refunds have been made.

(12) Any refund or renewal credit made pursuant to this section shall be treated as a policyholder dividend applicable to the year in which it is incurred, for purposes of reporting under this section for subsequent years.

History.—s. 23, ch. 77-468; ss. 26, 27, ch. 80-236; s. 424, ch. 81-259; s. 2, ch. 81-318; ss. 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 2, ch. 90-366; s. 114, ch. 92-318; s. 316, ch. 97-102; s. 1074, ch. 2003-261.



627.0665 - Automatic bank withdrawal agreements; notification required.

627.0665 Automatic bank withdrawal agreements; notification required.—Any insurer licensed to issue insurance in the state who has an automatic bank withdrawal agreement with an insured party for the payment of insurance premiums for any type of insurance shall give the named insured at least 15 days advance written notice of any increase in policy premiums prior to any automatic bank withdrawal of an increased premium.

History.—ss. 1, 2, ch. 88-320; s. 114, ch. 92-318.



627.072 - Making and use of rates.

627.072 Making and use of rates.—

(1) As to workers’ compensation and employer’s liability insurance, the following factors shall be used in the determination and fixing of rates:

(a) The past loss experience and prospective loss experience within and outside this state;

(b) The conflagration and catastrophe hazards;

(c) A reasonable margin for underwriting profit and contingencies;

(d) Dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers;

(e) Investment income on unearned premium reserves and loss reserves;

(f) Past expenses and prospective expenses, both those countrywide and those specifically applicable to this state; and

(g) All other relevant factors, including judgment factors, within and outside this state.

(2) A retrospective rating plan may contain a provision that allows for negotiation of a premium between the employer and the insurer for employers having exposure in more than one state and an estimated annual standard premium in this state of $100,000 or more and an estimated annual countrywide standard premium of $750,000 or more for workers’ compensation. Provisions within a retrospective rating plan authorizing negotiated premiums are exempt from subsection (1). Such plans and associated forms must be filed by a rating organization and approved by the office. However, a premium negotiated between the employer and the insurer pursuant to an approved retrospective rating plan is not subject to this part. Only insurers having at least $500 million in surplus as to policyholders may engage in the negotiation of premiums with eligible employers.

(3) As to all rates which are subject to this part, the systems of expense provisions included in the rates for use by an insurer or group of insurers may differ from those of other insurers or groups of insurers to reflect the requirements of the operating methods of any such insurer or group with respect to any kind of insurance or with respect to any subdivision or combination thereof for which subdivision or combination separate expense provisions are applicable.

(4) As to all rates which are subject to this part, risks may be grouped by classifications for the establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions, or both. Such standards may measure any difference among risks that can be demonstrated to have a probable effect upon losses or expenses. Such classifications and modifications shall apply to all risks under the same or substantially the same circumstances or conditions.

(5)(a) In the case of workers’ compensation and employer’s liability insurance, the office shall consider utilizing the following methodology in rate determinations: Premiums, expenses, and expected claim costs would be discounted to a common point of time, such as the initial point of a policy year, in the determination of rates; the cash-flow pattern of premiums, expenses, and claim costs would be determined initially by using data from 8 to 10 of the largest insurers writing workers’ compensation insurance in the state; such insurers may be selected for their statistical ability to report the data on an accident-year basis and in accordance with subparagraphs (b)1., 2., and 3., for at least 21/2 years; such a cash-flow pattern would be modified when necessary in accordance with the data and whenever a radical change in the payout pattern is expected in the policy year under consideration.

(b) If the methodology set forth in paragraph (a) is utilized, to facilitate the determination of such a cash-flow pattern methodology:

1. Each insurer shall include in its statistical reporting to the rating bureau and the office the accident year by calendar quarter data for paid-claim costs;

2. Each insurer shall submit financial reports to the rating bureau and the office which shall include total incurred claim amounts and paid-claim amounts by policy year and by injury types as of December 31 of each calendar year; and

3. Each insurer shall submit to the rating bureau and the office paid-premium data on an individual risk basis in which risks are to be subdivided by premium size as follows:

Number of Risks in

Premium Range     Standard Premium Size

(to be filled in by carrier)       $300—999

(to be filled in by carrier)       1,000—4,999

(to be filled in by carrier)       5,000—49,999

(to be filled in by carrier)       50,000—99,999

(to be filled in by carrier)       100,000 or more

Total:

History.—s. 4, ch. 67-9; s. 1, ch. 70-179; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 24, ch. 77-468; s. 94, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 344, 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 11, ch. 86-160; s. 114, ch. 92-318; s. 317, ch. 97-102; s. 5, ch. 2000-333; s. 94, ch. 2002-1; s. 1075, ch. 2003-261; s. 2, ch. 2014-131.



627.091 - Rate filings; workers’ compensation and employer’s liability insurances.

627.091 Rate filings; workers’ compensation and employer’s liability insurances.—

(1) As to workers’ compensation and employer’s liability insurances, every insurer shall file with the office every manual of classifications, rules, and rates, every rating plan, and every modification of any of the foregoing which it proposes to use. Every insurer is authorized to include deductible provisions in its manual of classifications, rules, and rates. Such deductibles shall in all cases be in a form and manner which is consistent with the underlying purpose of chapter 440.

(2) Every such filing shall state the proposed effective date thereof, and shall indicate the character and extent of the coverage contemplated. When a filing is not accompanied by the information upon which the insurer supports the filing and the office does not have sufficient information to determine whether the filing meets the applicable requirements of this part, it shall within 15 days after the date of filing require the insurer to furnish the information upon which it supports the filing. The information furnished in support of a filing may include:

(a) The experience or judgment of the insurer or rating organization making the filing;

(b) Its interpretation of any statistical data it relies upon;

(c) The experience of other insurers or rating organizations; or

(d) Any other factors which the insurer or rating organization deems relevant.

(3) A filing and any supporting information shall be open to public inspection as provided in s. 119.07(1).

(4) An insurer may satisfy its obligation to make such filings by becoming a member of, or a subscriber to, a licensed rating organization which makes such filings and by authorizing the office to accept such filings in its behalf; but nothing contained in this chapter shall be construed as requiring any insurer to become a member or a subscriber to any rating organization.

(5) Pursuant to the provisions of s. 624.3161, the office may examine the underlying statistical data used in such filings.

(6) Whenever the committee of a recognized rating organization with responsibility for workers’ compensation and employer’s liability insurance rates in this state meets to discuss the necessity for, or a request for, Florida rate increases or decreases, the determination of Florida rates, the rates to be requested, and any other matters pertaining specifically and directly to such Florida rates, such meetings shall be held in this state and shall be subject to s. 286.011. The committee of such a rating organization shall provide at least 3 weeks’ prior notice of such meetings to the office and shall provide at least 14 days’ prior notice of such meetings to the public by publication in the Florida Administrative Register.

History.—s. 419, ch. 59-205; s. 5, ch. 67-9; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 20, ch. 78-300; s. 95, ch. 79-40; ss. 20, 22, ch. 80-236; ss. 2, 3, ch. 81-318; ss. 357, 806, ch. 82-243; s. 49, ch. 82-386; ss. 4, 9, 10, ch. 87-124; s. 63, ch. 91-108; s. 4, ch. 91-429; s. 1, ch. 93-289; s. 1076, ch. 2003-261; s. 53, ch. 2013-14.



627.0915 - Rate filings; workers’ compensation, drug-free workplace, and safe employers.

627.0915 Rate filings; workers’ compensation, drug-free workplace, and safe employers.—

(1) The office shall approve rating plans for workers’ compensation and employer’s liability insurance that give specific identifiable consideration in the setting of rates to employers that either implement a drug-free workplace program pursuant to s. 440.102 and rules adopted under such section or implement a safety program pursuant to provisions of the rating plan or implement both a drug-free workplace program and a safety program. The plans must be actuarially sound and must state the savings anticipated to result from such drug-testing and safety programs.

(2) An insurer offering a rate plan approved under this section shall notify the employer at the time of the initial quote for the policy and at the time of each renewal of the policy of the availability of the premium discount where a drug-free workplace plan is used by the employer pursuant to s. 440.102 and rules adopted under such section. The Financial Services Commission may adopt rules to implement the provisions of this subsection.

History.—s. 51, ch. 90-201; s. 49, ch. 91-1; s. 17, ch. 91-201; s. 4, ch. 91-429; s. 94, ch. 93-415; s. 5, ch. 98-126; s. 34, ch. 2001-91; s. 67, ch. 2002-194; s. 1077, ch. 2003-261; s. 26, ch. 2004-374.



627.0916 - Agricultural horse farms.

627.0916 Agricultural horse farms.—Notwithstanding any other provision of this chapter to the contrary, any rates, rating schedules, or rating manuals for workers’ compensation and employer’s liability insurance filed with the office shall provide for the rates of an agricultural horse farm engaged in breeding or training to be separated into the following three rate classifications and the premium paid shall be applied proportionately according to payroll: breeding activity involving stallions; breeding activity not involving stallions, including but not limited to boarding and foaling; and training.

History.—s. 96, ch. 93-415; s. 2, ch. 95-219; s. 1078, ch. 2003-261.



627.092 - Workers’ Compensation Administrator.

627.092 Workers’ Compensation Administrator.—There is created within the office the position of Workers’ Compensation Administrator to monitor carrier practices in the field of workers’ compensation.

History.—s. 21, ch. 78-300; s. 96, ch. 79-40; s. 2, ch. 81-318; ss. 357, 806, ch. 82-243; s. 49, ch. 82-386; ss. 9, 10, ch. 87-124; s. 4, ch. 91-429; s. 6, ch. 97-93; s. 1079, ch. 2003-261.



627.093 - Application of s. 286.011 to workers’ compensation and employer’s liability insurances.

627.093 Application of s. 286.011 to workers’ compensation and employer’s liability insurances.—Section 286.011 shall be applicable to every rate filing, approval or disapproval of filing, rating deviation from filing, or appeal from any of these regarding workers’ compensation and employer’s liability insurances.

History.—s. 97, ch. 79-40; s. 2, ch. 81-318; ss. 357, 806, ch. 82-243; s. 49, ch. 82-386; ss. 9, 10, ch. 87-124; s. 4, ch. 91-429.



627.096 - Workers’ Compensation Rating Bureau.

627.096 Workers’ Compensation Rating Bureau.—

(1) There is created within the office a Workers’ Compensation Rating Bureau, which shall make an investigation and study of all insurers authorized to issue workers’ compensation and employer’s liability coverage in this state. Such bureau shall study the data, statistics, schedules, or other information as it may deem necessary to assist and advise the office in its review of filings made by or on behalf of workers’ compensation and employer’s liability insurers.

(2) The acquisition by the Department of Management Services of data processing software, hardware, and services necessary to carry out the provisions of this act for the department or office shall be exempt from the provisions of part I of chapter 287.

History.—s. 98, ch. 79-40; s. 2, ch. 81-318; ss. 345, 357, 806, ch. 82-243; s. 49, ch. 82-386; ss. 5, 9, 10, ch. 87-124; s. 4, ch. 91-429; s. 313, ch. 92-279; s. 55, ch. 92-326; s. 1080, ch. 2003-261; s. 94, ch. 2013-18.



627.101 - When filing becomes effective; workers’ compensation and employer’s liability insurances.

627.101 When filing becomes effective; workers’ compensation and employer’s liability insurances.—

(1) The office shall review filings as to workers’ compensation and employer’s liability insurances as soon as reasonably possible after they have been made in order to determine whether they meet the applicable requirements of this part. If the office determines that part of a rate filing does not meet the applicable requirements of this part, it may reject so much of the filing as does not meet these requirements, and approve the remainder of the filing.

(2) The office shall specifically approve the filing before it becomes effective, unless the office has concluded it to be in the public interest to hold a public hearing to determine whether the filing meets the requirements of this chapter and has given notice of such hearing to the insurer or rating organization that made the filing, and in which case the effectiveness of the filing shall be subject to the further order of the office made as provided in s. 627.111. If the office specifically disapproves the filing, the provisions of subsection (4) shall apply.

(3) An insurer or rating organization may, at the time it makes a filing with the office, request a public hearing thereon. In such event, the office shall give notice of the hearing.

(4) If the office disapproves a filing, it shall promptly give notice of such disapproval to the insurer or rating organization that made the filing, stating the respects in which it finds that the filing does not meet the requirements of this chapter. If the office approves a filing, it shall give prompt notice thereof to the insurer or rating organization that made the filing, and in which case the filing shall become effective upon such approval or upon such subsequent date as may be satisfactory to the office and the insurer or rating organization that made the filing.

History.—s. 420, ch. 59-205; s. 6, ch. 67-9; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; s. 22, ch. 78-300; s. 99, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 357, 806, ch. 82-243; s. 49, ch. 82-386; ss. 9, 10, ch. 87-124; s. 4, ch. 91-429; s. 2, ch. 93-289; s. 1081, ch. 2003-261.



627.111 - Effective date of filing.

627.111 Effective date of filing.—

(1) If, pursuant to s. 627.101(2), the office determines to hold a public hearing as to a filing, or it holds such a public hearing pursuant to request therefor under s. 627.101(3), it shall give written notice thereof to the rating organization or insurer that made the filing and shall hold such hearing within 30 days, and not less than 10 days prior to the date of the hearing, it shall give written notice of the hearing to the insurer or rating organization that made the filing. The office may also, in its discretion, give advance public notice of such hearing by publication of notice in one or more daily newspapers of general circulation in this state.

(2) If the order of the office disapproves the filing, the filing shall not become effective during the effectiveness of such order. If the order of the office approves the filing, the filing shall become effective upon the date of the order or upon such subsequent date as may be satisfactory to the insurer or rating organization that made the filing.

History.—s. 421, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 357, 806, ch. 82-243; s. 49, ch. 82-386; ss. 9, 10, ch. 87-124; s. 4, ch. 91-429; s. 3, ch. 93-289; s. 1082, ch. 2003-261.



627.141 - Subsequent disapproval of filing; workers’ compensation and employer’s liability insurances.

627.141 Subsequent disapproval of filing; workers’ compensation and employer’s liability insurances.—If at any time after a filing has been approved by it or has otherwise become effective the office finds that the filing no longer meets the requirements of this chapter, it shall issue an order specifying in what respects it finds that such filing fails to meet such requirements and stating when, within a reasonable period thereafter, such filing shall be deemed no longer effective. The order shall not affect any insurance contract or policy made or issued prior to the expiration of the period set forth in the order.

History.—s. 424, ch. 59-205; s. 7, ch. 67-9; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; s. 100, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 357, 806, ch. 82-243; s. 49, ch. 82-386; ss. 9, 10, ch. 87-124; s. 4, ch. 91-429; s. 1083, ch. 2003-261.



627.151 - Basis of approval or disapproval of workers’ compensation or employer’s liability insurance filing; scope of disapproval power.

627.151 Basis of approval or disapproval of workers’ compensation or employer’s liability insurance filing; scope of disapproval power.—

(1) In determining at any time whether to approve or disapprove a filing as to workers’ compensation or employer’s liability insurance, or to permit the filing otherwise to become effective, the office shall give consideration only to the applicable standards and factors referred to in ss. 627.062 and 627.072.

(2) As to workers’ compensation and employer’s liability insurances, no manual of classifications, rule, rating plan, rating system, plan of operation, or any modification of any of the foregoing which establishes standards for measuring variations in hazards or expense provisions, or both, shall be disapproved if the rates thereby produced meet the applicable requirements of this part.

History.—s. 425, ch. 59-205; s. 8, ch. 67-9; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 101, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 357, 806, ch. 82-243; s. 49, ch. 82-386; ss. 9, 10, ch. 87-124; s. 4, ch. 91-429; s. 1084, ch. 2003-261.



627.1615 - Workers’ compensation applicant discrimination.

627.1615 Workers’ compensation applicant discrimination.—Insurers shall not refuse to provide workers’ compensation coverage on the basis of the applicant’s premium volume.

History.—s. 52, ch. 90-201; s. 50, ch. 91-1; s. 17, ch. 91-201; s. 4, ch. 91-429.



627.162 - Requirements for premium installments; delinquency, collection, and check return charges; attorney’s fees.

627.162 Requirements for premium installments; delinquency, collection, and check return charges; attorney’s fees.—

(1) Insurers providing workers’ compensation coverage under chapter 440 shall provide, upon request of the employer, policies providing for the payment of premiums by installment for policies with annual premiums exceeding $1,000.

(2) Insurers providing workers’ compensation coverage under chapter 440 may charge the insured a delinquency and collection fee on each installment in default for a period of not less than 5 days in an amount not to exceed $25 or 5 percent of the delinquent installment, whichever is greater. Only one such delinquency and collection fee may be collected on any such installment regardless of the period during which it remains in default.

(3) If an installment in default under this section is referred for collection to an attorney, the insured is liable for the payment of attorney’s fees not exceeding 25 percent of the sum of the installment and any delinquency and collection fee charged by the insurer.

(4) Notwithstanding other provisions of this section, an insurer may not take or receive from or charge an insured any collection fee or attorney’s fee unless the insurer has mailed a notice of the default to the insured at his or her address as shown on the records of the insurer, giving the insured at least 5 days within which to make the payment in default. A notice of cancellation sent by the insurer to the insured in accordance with s. 440.42 is legally sufficient notice of the default for purposes of this section.

(5) If a payment is made to an insurer by check or draft and the instrument is returned because of insufficient funds, the insurer may impose a charge of $20 or 5 percent of the check amount, whichever is greater.

(6) The term “insurer,” for purposes of this section, includes a commercial self-insurance fund as defined in s. 624.462, an assessable mutual insurer as defined in s. 628.6011, and a group self-insurer’s fund as defined in s. 624.4621.

History.—s. 53, ch. 90-201; s. 51, ch. 91-1; s. 17, ch. 91-201; s. 4, ch. 91-429; s. 24, ch. 92-318; s. 318, ch. 97-102; s. 28, ch. 99-3; s. 33, ch. 2003-412.



627.171 - Excess rates.

627.171 Excess rates.—

(1) With written consent of the insured signed prior to the policy inception date and filed with the insurer, the insurer may use a rate in excess of the otherwise applicable filed rate on any specific risk. The signed consent form must include the filed rate as well as the excess rate for the risk insured, and a copy of the form must be maintained by the insurer for 3 years and be available for review by the office.

(2) An insurer may not use excess rates pursuant to this section for more than 10 percent of its commercial insurance policies written or renewed in each calendar year for any line of commercial insurance or for more than 5 percent of its personal lines insurance policies written or renewed in each calendar year for any line of personal insurance. In determining the 10-percent limitation for commercial insurance policies, the insurer shall exclude any workers’ compensation policy that was written for an employer who had coverage in the joint underwriting plan created by s. 627.311(5) immediately prior to the writing of the policy by the insurer and any workers’ compensation policy that was written for an employer who had been offered coverage in the joint underwriting plan but who was written a policy by the insurer in lieu of accepting the joint underwriting plan policy. These workers’ compensation policies shall be excluded from the 10-percent limitation for the first 3 years of coverage.

History.—s. 427, ch. 59-205; s. 9, ch. 67-9; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 357, 806, ch. 82-243; s. 49, ch. 82-386; ss. 9, 10, ch. 87-124; s. 53, ch. 89-360; s. 4, ch. 91-429; s. 1085, ch. 2003-261; s. 2, ch. 2004-82.



627.191 - Adherence to filings; workers’ compensation and employer’s liability insurances.

627.191 Adherence to filings; workers’ compensation and employer’s liability insurances.—No insurer or employee thereof, and no agent, shall make or issue a contract or policy of workers’ compensation or employer’s liability insurance except in accordance with the filings which are in effect for such insurer, as provided in the applicable provisions of this part, or in accordance with s. 627.171.

History.—s. 429, ch. 59-205; s. 11, ch. 67-9; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 102, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 357, 806, ch. 82-243; s. 49, ch. 82-386; ss. 9, 10, ch. 87-124; s. 4, ch. 91-429.



627.192 - Workers’ compensation insurance; employee leasing arrangements.

627.192 Workers’ compensation insurance; employee leasing arrangements.—

(1) The purpose of this section is to ensure that an employer who leases some or all of its workers properly obtains workers’ compensation insurance coverage for all of its employees, including those leased from or coemployed with another entity, and that premium paid by an employee leasing company is commensurate with exposure and anticipated claim experience for all employees.

(2) For purposes of the Florida Insurance Code:

(a) “Employee leasing” shall have the same meaning as set forth in s. 468.520(4).

(b) “Experience rating modification” means a factor applied to a premium to reflect a risk’s variation from the average risk. The experience modification is determined by comparing actual losses to expected losses, using the risk’s own past experience.

(c) “Leased employee” means a person performing services for a lessee under an employee leasing arrangement.

(d) “Lessee” means an entity which obtains all or part of its workforce from another entity through an employee leasing arrangement or which employs the services of an entity through an employee leasing arrangement.

(e) “Lessor” means an employee leasing company, as set forth in part XI of chapter 468, engaged in the business of or holding itself out as being in the business of employee leasing. A lessor may also be referred to as an employee leasing company.

(f) “Premium subject to dispute” means that the insured has provided a written notice of dispute to the insurer or service carrier, has initiated any applicable proceeding for resolving such disputes as prescribed by law or rating organization procedures approved by the office, or has initiated litigation regarding the premium dispute. The insured must have detailed the specific areas of dispute and provided an estimate of the premium the insured believes to be correct. The insured must have paid any undisputed portion of the bill.

(3) A lessor that obtains coverage in the voluntary workers’ compensation market may elect, with the voluntary market insurer’s knowledge and consent, to secure the coverage on leased employees through a workers’ compensation policy issued to the lessor. The insurer of the lessor may, in its discretion, take all reasonable steps to ascertain exposure under the policy and collect the appropriate premium by:

(a) Requiring the lessor to provide a complete description of lessor’s operations.

(b) Requiring periodic reporting by the lessor of covered lessees’ payroll, classifications, claims information, loss data, and jurisdictions with exposure. This reporting may be supplemented by a requirement for lessees to submit to the carrier Internal Revenue Service Form 941 or its equivalent on a quarterly basis.

(c) Auditing the lessor’s operations.

(d) Using other reasonable measures to determine the appropriate premium.

(4) A lessor that applies for coverage or is covered through the voluntary market shall also maintain and furnish to the insurer on an annual basis, and as the insurer may otherwise reasonably require, sufficient information to permit the calculation of an experience modification factor for each lessee upon termination of the employee leasing relationship. Information accruing during the term of the leasing arrangement which is used to calculate an experience modification factor for a lessee upon termination of the leasing relationship shall continue to be used in the future experience ratings of the lessor. Such information shall include:

(a) The lessee’s corporate name.

(b) The lessee’s taxpayer or employer identification number.

(c) Payroll summaries and class codes applicable to each lessee, and, if requested by the insurer, a listing of all leased employees associated with a given lessee.

(d) Claims information grouped by lessee, and any other information maintained by or readily available to the lessor that is necessary for the calculation of an experience modification factor for each lessee.

(5) In addition to any other provision of law, any material violation of this section by an employee leasing company is grounds for cancellation or nonrenewal of the lessor’s insurance policy provided that the employee leasing company has been provided a reasonable opportunity to cure the violation. If an employee leasing company has received notice that its workers’ compensation insurance policy will be canceled or nonrenewed, the leasing company shall notify by certified mail, within 15 days after receipt of the notice, all of the lessees for which there is an employee leasing arrangement covered under the policy to be canceled, except notice is not required if the employee leasing company has obtained another insurance policy with an effective date that is the same as the date of cancellation or nonrenewal.

(6) If the employee leasing arrangement with a lessee is terminated, the lessee shall be assigned an experience modification factor which reflects its experience during the experience period specified by the approved experience rating plan, including, if applicable, experience incurred for leased employees under the employee leasing arrangements. The employee leasing company shall notify the insurer of its intent to terminate any lessee relationship prior to termination when feasible. When prior notice is not feasible, the employee leasing company shall notify its insurer within 5 working days following actual termination.

(7) This section shall not have any effect on the statutory obligation, if any, of a lessee to secure workers’ compensation coverage for employees that the lessee does not coemploy or lease pursuant to an employee leasing arrangement.

(8) A lessee shall not enter into an employee leasing relationship or be eligible for workers’ compensation coverage in the voluntary market if the lessee owes its current or a prior insurer any premium for workers’ compensation insurance, or if the lessee owes its current or prior employee leasing company amounts due under the service agreement, except for premium or amounts due that are subject to dispute. For the purposes of this section and compliance with other laws and regulations, a lessor may rely on a sworn statement by the lessee that the lessee has met any and all prior premium or fee obligations, unless the lessor has actual knowledge to the contrary.

(9) Insurers shall conduct annual audits of payroll and classifications of employee leasing companies in order to ensure that the appropriate premium is charged for workers’ compensation coverage. The audits shall be conducted to ensure that all sources of payment by lessors to employees, subcontractors, and independent contractors have been reviewed and the accuracy of classifications of employees has been verified. Insurers may provide for more frequent audits of lessors based on such factors as amount of premium, type of business, loss ratios, or other relevant factors. Payroll and classification verification audit rules of insurers must include, but need not be limited to, use by the insurer of state and federal reports of employee income, payroll and other accounting records, certificates of insurance maintained by subcontractors, and duties of employees.

(10) If a lessor or a lessee fails to provide reasonable access to payroll and classification records for a payroll and classification audit, the insured shall pay a premium to the insurer not to exceed three times the most recent estimated annual premium. However, the lessor is not subject to such penalty if the failure to obtain the needed records is the direct result of the acts or omissions of the lessee.

History.—s. 95, ch. 98-199; s. 95, ch. 2002-1; s. 1086, ch. 2003-261.



627.211 - Deviations; workers’ compensation and employer’s liability insurances.

627.211 Deviations; workers’ compensation and employer’s liability insurances.—

(1) Every member or subscriber to a rating organization shall, as to workers’ compensation or employer’s liability insurance, adhere to the filings made on its behalf by such organization; except that any such insurer may make written application to the office for permission to file a uniform percentage decrease or increase to be applied to the premiums produced by the rating system so filed for a kind of insurance, for a class of insurance which is found by the office to be a proper rating unit for the application of such uniform percentage decrease or increase, or for a subdivision of workers’ compensation or employer’s liability insurance:

(a) Comprised of a group of manual classifications which is treated as a separate unit for ratemaking purposes; or

(b) For which separate expense provisions are included in the filings of the rating organization.

Such application shall specify the basis for the modification and shall be accompanied by the data upon which the applicant relies. A copy of the application and data shall be sent simultaneously to the rating organization.

(2) Every member or subscriber to a rating organization may, as to workers’ compensation and employer’s liability insurance, file a plan or plans to use deviations that vary according to factors present in each insured’s individual risk. The insurer that files for the deviations provided in this subsection shall file the qualifications for the plans, schedules of rating factors, and the maximum deviation factors which shall be subject to the approval of the office pursuant to s. 627.091. The actual deviation which shall be used for each insured that qualifies under this subsection may not exceed the maximum filed deviation under that plan and shall be based on the merits of each insured’s individual risk as determined by using schedules of rating factors which shall be applied uniformly. Insurers shall maintain statistical data in accordance with the schedule of rating factors. Such data shall be available to support the continued use of such varying deviations.

(3) In considering an application for the deviation, the office shall give consideration to the applicable principles for ratemaking as set forth in ss. 627.062 and 627.072 and the financial condition of the insurer. In evaluating the financial condition of the insurer, the office may consider: (1) the insurer’s audited financial statements and whether the statements provide unqualified opinions or contain significant qualifications or “subject to” provisions; (2) any independent or other actuarial certification of loss reserves; (3) whether workers’ compensation and employer’s liability reserves are above the midpoint or best estimate of the actuary’s reserve range estimate; (4) the adequacy of the proposed rate; (5) historical experience demonstrating the profitability of the insurer; (6) the existence of excess or other reinsurance that contains a sufficiently low attachment point and maximums that provide adequate protection to the insurer; and (7) other factors considered relevant to the financial condition of the insurer by the office. The office shall approve the deviation if it finds it to be justified, it would not endanger the financial condition of the insurer, and it would not constitute predatory pricing. The office shall disapprove the deviation if it finds that the resulting premiums would be excessive, inadequate, or unfairly discriminatory, would endanger the financial condition of the insurer, or would result in predatory pricing. The insurer may not use a deviation unless the deviation is specifically approved by the office. An insurer may apply the premiums approved pursuant to s. 627.091 or its uniform deviation approved pursuant to this section to a particular insured according to underwriting guidelines filed with and approved by the office, such approval to be based on ss. 627.062 and 627.072.

(4) Each deviation permitted to be filed shall be effective for a period of 1 year unless terminated, extended, or modified with the approval of the office. If at any time after a deviation has been approved the office finds that the deviation no longer meets the requirements of this code, it shall notify the insurer in what respects it finds that the deviation fails to meet such requirements and specify when, within a reasonable period thereafter, the deviation shall be deemed no longer effective. The notice shall not affect any insurance contract or policy made or issued prior to the expiration of the period set forth in the notice.

(5) For purposes of this section, the office, when considering the experience of any insurer, shall consider the experience of any predecessor insurer when the business and the liabilities of the predecessor insurer were assumed by the insurer pursuant to an order of the office which approves the assumption of the business and the liabilities.

(6) The office shall submit an annual report to the President of the Senate and the Speaker of the House of Representatives by January 15 of each year which evaluates competition in the workers’ compensation insurance market in this state. The report must contain an analysis of the availability and affordability of workers’ compensation coverage and whether the current market structure, conduct, and performance are conducive to competition, based upon economic analysis and tests. The purpose of this report is to aid the Legislature in determining whether changes to the workers’ compensation rating laws are warranted. The report must also document that the office has complied with the provisions of s. 627.096 which require the office to investigate and study all workers’ compensation insurers in the state and to study the data, statistics, schedules, or other information as it finds necessary to assist in its review of workers’ compensation rate filings.

History.—s. 431, ch. 59-205; s. 12, ch. 67-9; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; s. 103, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 357, 806, ch. 82-243; s. 49, ch. 82-386; ss. 6, 9, 10, ch. 87-124; s. 17, ch. 90-249; s. 7, ch. 90-366; s. 4, ch. 91-429; s. 1, ch. 96-405; s. 96, ch. 2002-1; s. 1087, ch. 2003-261; s. 3, ch. 2004-82; s. 5, ch. 2015-42.



627.212 - Workplace safety program surcharge.

627.212 Workplace safety program surcharge.—The office shall approve a rating plan for workers’ compensation coverage insurance that provides for carriers voluntarily to impose a surcharge of no more than 10 percent on the premium of a policyholder or fund member if that policyholder or fund member has been identified by the department as having been required to implement a safety program and having failed to establish or maintain, either in whole or in part, a safety program.

History.—s. 97, ch. 93-415; s. 12, ch. 99-240; s. 1088, ch. 2003-261; s. 95, ch. 2013-18.



627.215 - Excessive profits for commercial property and commercial casualty insurance prohibited.

627.215 Excessive profits for commercial property and commercial casualty insurance prohibited.—

(1)(a) Each insurer group writing commercial property insurance as defined in s. 627.0625, commercial umbrella liability insurance as defined in s. 627.0625, or commercial casualty insurance as defined in s. 627.0625 shall file with the office before July 1 of each year, on a form prescribed by the commission, the following data for the component types of such insurance as provided in the form:

1. Calendar-year earned premium.

2. Accident-year incurred losses and loss adjustment expenses.

3. The administrative and selling expenses incurred in this state or allocated to this state for the calendar year.

4. Policyholder dividends applicable to the calendar year.

This paragraph does not prohibit an insurer from filing on a calendar-year basis.

(b) The data filed for the group shall be a consolidation of the data of the individual insurers of the group. However, an insurer may elect to consolidate commercial umbrella liability insurance data with commercial casualty insurance data or to separately file data for commercial umbrella liability insurance. Each insurer shall elect its method of filing commercial umbrella liability insurance at the time of filing data for accident year 1987 and shall thereafter continue filing under the same method. In the case of commercial umbrella liability insurance data reported separately, a separate excessive profits test shall be applied and the test period shall be 10 years.

(2)(a) Each insurer group writing commercial property insurance or commercial casualty insurance shall also file a schedule of Florida loss and loss adjustment experience for each of the 3 years previous to the most recent accident year. The incurred losses and loss adjustment expenses shall be valued as of December 31 of the first year following the latest accident year, developed to an ultimate basis, and at two 12-month intervals thereafter, each developed to an ultimate basis, so that a total of 3 evaluations will be provided for each accident year. For reporting purposes unrelated to determining excess profits, the loss and loss adjustment experience of each accident year shall continue to be reported until each accident year has been reported at eight stages of development.

(b) Each insurer group writing commercial umbrella liability insurance which elects to file separate data for such insurance shall also file a schedule of Florida loss and loss adjustment experience for each of the 10 years previous to the most recent accident year. The incurred losses and loss adjustment expenses shall be valued as of December 31 of the first year following the latest accident year, developed to an ultimate basis, and at nine 12-month intervals thereafter, each developed to an ultimate basis, so that a total of 10 evaluations will be provided for each accident year.

(3) Each insurer group’s underwriting gain or loss for each calendar-accident year shall be computed as follows: The sum of the accident-year incurred losses and loss adjustment expenses as of December 31 of the year, developed to an ultimate basis, plus the administrative and selling expenses incurred in the calendar year, plus policyholder dividends applicable to the calendar year, shall be subtracted from the calendar-year earned premium to determine the underwriting gain or loss.

(4) For the 3 most recent calendar-accident years for which data is to be filed under this section, the underwriting gain or loss shall be compared to the anticipated underwriting profit, except in the case of separately reported commercial umbrella liability insurance for which such comparison shall be made for the 10 most recent calendar-accident years.

(5)(a) Beginning with the July 1, 1991, report for commercial property insurance and commercial casualty insurance, an excessive profit has been realized if the net aggregate underwriting gain for these lines combined is greater than the net aggregate anticipated underwriting profit for these lines plus 5 percent of earned premiums for the 3 most recent calendar years for which data is to be filed under this section. For calculation purposes commercial property insurance and commercial casualty insurance shall be broken down into sublines in order to ascertain the anticipated underwriting profit factor versus the actual underwriting gain for the given subline.

(b) Beginning with the July 1, 1998, report for commercial umbrella liability insurance, if an insurer has elected to file data separately for such insurance, an excessive profit has been realized if the underwriting gain for such insurance is greater than the anticipated underwriting profit for such insurance plus 5 percent of earned premiums for the 10 most recent calendar years for which data is to be filed under this section.

(6) As used in this section with respect to any 3-year period, or with respect to any 10-year period in the case of commercial umbrella liability insurance, “anticipated underwriting profit” means the sum of the dollar amounts obtained by multiplying, for each rate filing of the insurer group in effect during such period, the earned premiums applicable to such rate filing during such period by the percentage factor included in such rate filing for profit and contingencies, such percentage factor having been determined with due recognition to investment income from funds generated by Florida business, except that the anticipated underwriting profit for the purposes of this section shall be calculated using a profit and contingencies factor that is not less than zero. Separate calculations need not be made for consecutive rate filings containing the same percentage factor for profits and contingencies.

(7) If the insurer group has realized an excessive profit, the office shall order a return of the excessive amounts after affording the insurer group an opportunity for hearing and otherwise complying with the requirements of chapter 120. Such excessive amounts shall be refunded in all instances unless the insurer group affirmatively demonstrates to the office that the refund of the excessive amounts will render a member of the insurer group financially impaired or will render it insolvent under the provisions of the Florida Insurance Code.

(8) Any excess profit of an insurance company shall be returned to policyholders in the form of a cash refund or a credit toward the future purchase of insurance. The excessive amount shall be refunded on a pro rata basis in relation to the final compilation year earned premiums to the policyholders of record of the insurer group on December 31 of the final compilation year.

(9)(a) Cash refunds to policyholders may be rounded to the nearest dollar.

(b) Data in required reports to the office may be rounded to the nearest dollar.

(c) Rounding, if elected by the insurer, shall be applied consistently.

(10)(a) Refunds shall be completed in one of the following ways:

1. If the insurer group elects to make a cash refund, the refund shall be completed within 60 days after entry of a final order indicating that excessive profits have been realized.

2. If the insurer group elects to make refunds in the form of a credit to renewal policies, such credits shall be applied to policy renewal premium notices which are forwarded to insureds more than 60 calendar days after entry of a final order indicating that excessive profits have been realized. If an insurer group has made this election but an insured thereafter cancels her or his policy or otherwise allows the policy to terminate, the insurer group shall make a cash refund within 60 days after termination of such coverage.

(b) Upon completion of the renewal credits or refund payments, the insurer group shall immediately certify to the office that the refunds have been made.

(11) Any refund or renewal credit made pursuant to this section shall be treated as a policyholder dividend applicable to the year immediately succeeding the compilation period giving rise to the refund or credit, for purposes of reporting under this section for subsequent years.

(12) The application of this law to commercial property and commercial casualty insurance, which includes commercial umbrella liability insurance, ceases on January 1, 1997.

History.—s. 104, ch. 79-40; ss. 21, 22, ch. 80-236; s. 425, ch. 81-259; s. 2, ch. 81-318; ss. 357, 806, ch. 82-243; s. 49, ch. 82-386; ss. 7, 9, 10, ch. 87-124; s. 3, ch. 88-390; s. 2, ch. 89-225; s. 8, ch. 90-249; ss. 1, 3, ch. 90-366; s. 4, ch. 91-429; s. 15, ch. 95-276; s. 319, ch. 97-102; ss. 1, 2, ch. 97-292; s. 6, ch. 2000-333; s. 1089, ch. 2003-261; s. 7, ch. 2012-213.



627.221 - Rating organizations; licensing; fee.

627.221 Rating organizations; licensing; fee.—

(1) A person, whether located within or outside this state, may make application to the office for a license as a rating organization. As to property or inland marine insurance, the application shall be for such kinds of insurance or subdivisions thereof or classes of risk or a part or combination thereof as are specified in the application. As to casualty and surety insurances, the application shall be for such kinds of insurance or subdivisions thereof as are specified in the application. The applicant shall file with its application:

(a) A copy of its constitution, its articles of agreement or association or its certificate of incorporation, and of its bylaws, rules, and regulations governing the conduct of its business;

(b) A list of its members and subscribers;

(c) The name and address of a resident of this state upon whom notices or orders of the office or process affecting such rating organization may be served; and

(d) A statement of its qualifications as a rating organization.

If the office finds that the applicant is competent, trustworthy, and otherwise qualified to act as a rating organization and that its constitution, articles of agreement or association or certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business conform to the requirements of law, it shall issue a license specifying (in the case of a casualty or surety rating organization) the kinds of insurance or subdivisions thereof, or (in the case of a property insurance rating organization) the kinds of insurance or subdivisions thereof or classes of risk or a part or combination thereof, for which the applicant is authorized to act as a rating organization.

(2) Licenses issued pursuant to this section shall expire on the September 30 next following date of issuance and shall be subject to annual renewal.

(3) The fee for the license shall be in the amount specified therefor in s. 624.501. This fee, when collected, shall be deposited to the credit of the Insurance Regulatory Trust Fund.

History.—s. 432, ch. 59-205; s. 17, ch. 65-269; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 346, 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 114, ch. 92-318; s. 1090, ch. 2003-261.



627.231 - Subscribers to rating organizations.

627.231 Subscribers to rating organizations.—

(1) Subject to rules and regulations which have been approved by the office as reasonable, each rating organization shall permit any insurer, not a member, to subscribe to its rating services. As to property and marine rating organizations, an insurer shall be so permitted to subscribe to rating services for any kind of insurance, subdivision thereof, or class of risk or a part or combination thereof for which the rating organization is authorized so to act. As to casualty and surety rating organizations, an insurer shall be so permitted to subscribe to rating services for any kind of insurance or subdivision thereof for which the rating organization is authorized so to act. The rating organization shall give notice to subscribers of proposed changes in such rules and regulations.

(2) The reasonableness of any rule or regulation in its application to subscribers, or the refusal of any rating organization to admit an insurer as a subscriber, shall, at the request of any subscriber or any such insurer, be reviewed by the office. If the office finds that such rule or regulation is unreasonable in its application to subscribers, it shall order that such rule or regulation shall not be applicable to subscribers. If the rating organization fails to grant or reject an insurer’s application for subscribership within 30 days after it was made, the insurer may request a review by the office as if the application had been rejected. If the office finds that the insurer has been refused admittance to the rating organization as a subscriber without justification, it shall order the rating organization to admit the insurer as a subscriber. If it finds that the action of the rating organization was justified, it shall make an order affirming its action.

(3) Each rating organization shall furnish its rating services without discrimination to its members and subscribers.

History.—s. 433, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 114, ch. 92-318; s. 1091, ch. 2003-261.



627.241 - Notice of changes.

627.241 Notice of changes.—Every rating organization shall notify the office promptly of every change in:

(1) Its constitution, its articles of agreement or association, or its certificate of incorporation, and its bylaws, rules and regulations governing the conduct of its business;

(2) Its list of members and subscribers; and

(3) The name and address of the resident of this state designated by it upon whom notices or orders of the office or process affecting such rating organization may be served.

History.—s. 434, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 114, ch. 92-318; s. 1092, ch. 2003-261.



627.251 - Bureau rules not to affect dividends.

627.251 Bureau rules not to affect dividends.—No rating organization shall adopt any rule the effect of which would be to prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers.

History.—s. 435, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 114, ch. 92-318.



627.261 - Actuarial and technical services.

627.261 Actuarial and technical services.—Any rating organization may subscribe for or purchase actuarial, technical, or other services; and such services shall be available to all members and subscribers without discrimination.

History.—s. 436, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 114, ch. 92-318.



627.281 - Appeal from rating organization; workers’ compensation and employer’s liability insurance filings.

627.281 Appeal from rating organization; workers’ compensation and employer’s liability insurance filings.—

(1) Any member or subscriber to a rating organization may appeal to the office from the action or decision of such rating organization in approving or rejecting any proposed change in or addition to the workers’ compensation or employer’s liability insurance filings of such rating organization, and the office shall issue an order approving the decision of such rating organization or directing it to give further consideration to such proposal. If such appeal is from the action or decision of the rating organization in rejecting a proposed addition to its filings, the office may, in the event it finds that such action or decision was unreasonable, issue an order directing the rating organization to make an addition to its filings, on behalf of its members and subscribers, in a manner consistent with its findings, within a reasonable time after the issuance of such order.

(2) If such appeal is based upon the failure of the rating organization to make a filing on behalf of such member or subscriber which is based on a system of expense provisions which differs, in accordance with the right granted in s. 627.072(3), from the system of expense provisions included in a filing made by the rating organization, the office shall, if it grants the appeal, order the rating organization to make the requested filing for use by the appellant. In deciding such appeal, the office shall apply the applicable standards set forth in ss. 627.062 and 627.072.

History.—s. 438, ch. 59-205; s. 13, ch. 67-9; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; s. 105, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 357, 806, ch. 82-243; s. 49, ch. 82-386; ss. 9, 10, ch. 87-124; s. 4, ch. 91-429; s. 1093, ch. 2003-261; s. 4, ch. 2014-131.



627.285 - Independent actuarial peer review of workers’ compensation rating organization.

627.285 Independent actuarial peer review of workers’ compensation rating organization.—The Financial Services Commission shall at least once every other year contract for an independent actuarial peer review and analysis of the ratemaking processes of any licensed rating organization that makes rate filings for workers’ compensation insurance, and the rating organization shall fully cooperate in the peer review. The contract shall require submission of a final report to the commission, the President of the Senate, and the Speaker of the House of Representatives by February 1. The first report shall be submitted by February 1, 2004. The costs of the independent actuarial peer review shall be paid from the Workers’ Compensation Administration Trust Fund.

History.—s. 34, ch. 2003-412.



627.291 - Information to be furnished insureds; appeal by insureds; workers’ compensation and employer’s liability insurances.

627.291 Information to be furnished insureds; appeal by insureds; workers’ compensation and employer’s liability insurances.—

(1) As to workers’ compensation and employer’s liability insurances, every rating organization and every insurer which makes its own rates shall, within a reasonable time after receiving written request therefor and upon payment of such reasonable charge as it may make, furnish to any insured affected by a rate made by it, or to the authorized representative of such insured, all pertinent information as to such rate.

(2) As to workers’ compensation and employer’s liability insurances, every rating organization and every insurer which makes its own rates shall provide within this state reasonable means whereby any person aggrieved by the application of its rating system may be heard, in person or by his or her authorized representative, on his or her written request to review the manner in which such rating system has been applied in connection with the insurance afforded him or her. If the rating organization or insurer fails to grant or rejects such request within 30 days after it is made, the applicant may proceed in the same manner as if his or her application had been rejected. Any party affected by the action of such rating organization or insurer on such request may, within 30 days after written notice of such action, appeal to the office, which may affirm or reverse such action.

History.—s. 439, ch. 59-205; s. 14, ch. 67-9; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; s. 106, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 357, 806, ch. 82-243; s. 49, ch. 82-386; ss. 9, 10, ch. 87-124; s. 4, ch. 91-429; s. 320, ch. 97-102; s. 1094, ch. 2003-261.



627.301 - Advisory organizations.

627.301 Advisory organizations.—

(1) No advisory organization shall conduct its operations in this state unless and until it has filed with the office:

(a) A copy of its constitution, articles of incorporation, articles of agreement or of association, and bylaws or rules and regulations governing its activities, all duly certified by the custodian of the originals thereof;

(b) A list of its members and subscribers; and

(c) The name and address of a resident of this state upon whom notices or orders of the office or process may be served.

(2) Every such advisory organization shall notify the office promptly of every change in:

(a) Its constitution;

(b) Its articles of incorporation, agreement, or association;

(c) Its bylaws, rules and regulations governing the conduct of its business;

(d) The list of members and subscribers; and

(e) The name and address of the resident of this state designated by it upon whom notices or orders of the office or process affecting such organization may be served.

(3) No such advisory organization shall engage in any unfair or unreasonable practice with respect to such activities.

History.—s. 440, ch. 59-205; s. 15, ch. 67-9; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 114, ch. 92-318; s. 1095, ch. 2003-261.



627.311 - Joint underwriters and joint reinsurers; public records and public meetings exemptions.

627.311 Joint underwriters and joint reinsurers; public records and public meetings exemptions.—

(1) Every group, association, or other organization of insurers which engages in joint underwritings or joint reinsurance shall be subject to regulation with respect thereto as herein provided, subject, however, with respect to joint underwriting, to all other provisions of this chapter and, with respect to joint reinsurance, to ss. 624.15 and 624.3161.

(2) If the office finds that any activity or practice of any such group, association, or other organization is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter, it may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter, and requiring the discontinuance of such activity or practice.

(3) The office may, after consultation with insurers licensed to write automobile insurance in this state, approve a joint underwriting plan for purposes of equitable apportionment or sharing among insurers of automobile liability insurance and other motor vehicle insurance, as an alternate to the plan required in s. 627.351(1). All insurers authorized to write automobile insurance in this state shall subscribe to the plan and participate therein. The plan shall be subject to continuous review by the office which may at any time disapprove the entire plan or any part thereof if it determines that conditions have changed since prior approval and that in view of the purposes of the plan changes are warranted. Any disapproval by the office shall be subject to the provisions of chapter 120. The Florida Automobile Joint Underwriting Association is created under the plan. The plan and the association:

(a) Must be subject to all provisions of s. 627.351(1), except apportionment of applicants.

(b) May provide for one or more designated insurers, able and willing to provide policy and claims service, to act on behalf of all other insurers to provide insurance for applicants who are in good faith entitled to, but unable to, procure insurance through the voluntary insurance market at standard rates.

(c) Must provide that designated insurers will issue policies of insurance and provide policyholder and claims service on behalf of all insurers for the joint underwriting association.

(d) Must provide for the equitable apportionment among insurers of losses and expenses incurred.

(e) Must provide that the joint underwriting association will operate subject to the supervision and approval of a board of governors consisting of 11 individuals, including 1 who will be elected as chair. Five members of the board must be appointed by the Chief Financial Officer. Two of the Chief Financial Officer’s appointees must be chosen from the insurance industry. Any board member appointed by the Chief Financial Officer may be removed and replaced by her or him at any time without cause. Six members of the board must be appointed by the participating insurers, two of whom must be from the insurance agents’ associations. All board members, including the chair, must be appointed to serve for 2-year terms beginning annually on a date designated by the plan.

(f) Must provide that an agent appointed to a servicing carrier must be a licensed general lines agent of an insurer which is authorized to write automobile liability and physical damage insurance in the state and which is actively writing such coverage in the county in which the agent is located, or the immediately adjoining counties, or an agent who places a volume of other property and casualty insurance in an amount equal to the premium volume placed with the Florida Joint Underwriting Association. The office may, however, determine that an agent may be appointed to a servicing carrier if, after public hearing, the office finds that consumers in the agent’s operating area would not have adequate and reasonable access to the purchase of automobile insurance if the agent were not appointed to a servicing carrier.

(g) Must make available noncancelable coverage as provided in s. 627.7275(2).

(h) Must provide for the furnishing of a list of insureds and their mailing addresses upon the request of a member of the association or an insurance agent licensed to place business with an association member. The list must indicate whether the insured is currently receiving a good driver discount from the association. The plan may charge a reasonable fee to cover the cost incurred in providing the list.

(i) Must not provide a renewal credit or discount or any other inducement designed to retain a risk.

(j) Must not provide any other good driver credit or discount that is not actuarially sound. In addition to other criteria that the plan may specify, to be eligible for a good driver credit, an insured must not have any criminal traffic violations within the most recent 36-month period preceding the date the discount is received.

(k) Shall have no liability, and no cause of action of any nature shall arise against any member insurer or its agents or employees, agents or employees of the association, members of the board of governors of the association, the Chief Financial Officer, or the office or its representatives for any action taken by them in the performance of their duties or responsibilities under this subsection. Such immunity does not apply to actions for or arising out of breach of any contract or agreement pertaining to insurance, or any willful tort.

(l) May require from the insured proof that he or she has obtained the mandatory types and amounts of insurance from another admitted carrier prior to the cancellation of a policy the insured obtained from the plan and prior to the return of any unearned premium the insured paid for such coverage from the plan. This paragraph does not apply to any person who provides proof of sale or inoperability of the vehicle covered under the policy purchased from the plan or relocation outside the state.

(m) May cancel personal lines or commercial policies issued by the plan within the first 60 days after the effective date of the policy or binder for nonpayment of premium if the check issued for payment of the premium is dishonored for any reason or if any other form of payment is rejected or deemed invalid. An insured may not cancel a policy or binder within the first 90 days after its effective date, or within a lesser period as required by the plan, except:

1. Upon total destruction of the insured motor vehicle;

2. Upon transfer of ownership of the insured motor vehicle; or

3. After purchase of another policy or binder covering the motor vehicle that was covered under the policy being canceled.

(4) The Florida Automobile Joint Underwriting Association:

(a) Shall keep the following records confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

1. Underwriting files, except that a policyholder or an applicant shall have access to his or her own underwriting files.

2. Claims files, until termination of all litigation and settlement of all claims arising out of the same incident. Confidential and exempt claims files may be released to other governmental agencies in the furtherance of their duties and responsibilities. The receiving agency must maintain the confidential and exempt status of the claims files.

3. Records obtained or generated by an internal auditor pursuant to a routine audit, until the audit is completed or, if the audit is conducted as part of an investigation, until the investigation is closed or ceases to be active. An investigation is considered “active” while the investigation is being conducted with a reasonable, good faith belief that it could lead to the filing of administrative, civil, or criminal proceedings.

4. Proprietary information licensed to the association under contract when the contract provides for the confidentiality of such information.

5. All information relating to the medical condition or medical status of an association employee which is not relevant to that employee’s capacity to perform his or her duties, except as otherwise provided in this paragraph. Information which is confidential and exempt shall include, but is not limited to, information relating to workers’ compensation, insurance benefits, and retirement or disability benefits.

6. All records relating to an employee’s participation in an employee assistance program designed to assist any employee who has a behavioral or medical disorder, substance abuse problem, or emotional difficulty which affects the employee’s job performance, except as otherwise provided in s. 112.0455(11).

7. Information relating to negotiations for financing, reinsurance, depopulation, or contractual services, until the conclusion of the negotiations.

8. Minutes of closed meetings regarding confidential and exempt underwriting files or confidential and exempt claims files until termination of all litigation and settlement of all claims with regard to that claim, except that information otherwise made confidential or exempt by law must be redacted.

When an authorized insurer is considering underwriting a risk insured by the association, relevant confidential and exempt underwriting files and confidential and exempt claims files may be released to the insurer, provided the insurer agrees in writing, notarized and under oath, to maintain the confidential and exempt status of such files. When a file is transferred to an insurer, that file is no longer a public record because it is not held by an agency subject to the provisions of the public records law. The association may make the following information obtained from confidential and exempt underwriting files and confidential and exempt claims files available to licensed general lines insurance agents: name, address, and telephone number of the automobile owner or insured; location of the risk; rating information; loss history; and policy type. The receiving licensed general lines insurance agent must maintain the confidential and exempt status of the information received.

(b) Shall keep portions of association meetings during which confidential and exempt underwriting files or confidential and exempt claims files are discussed exempt from the provisions of s. 286.011 and s. 24(b), Art. I of the State Constitution. All closed portions of association meetings shall be recorded by a court reporter. The court reporter shall record the times of commencement and termination of the meeting, all discussion and proceedings, the names of all persons present at any time, and the names of all persons speaking. No portion of any closed meeting shall be off the record. Subject to the provisions of this paragraph and s. 119.07(1)(d)-(f), the court reporter’s notes of any closed meeting shall be retained by the association for a minimum of 5 years. A copy of the transcript, less any confidential and exempt information, of any closed meeting during which confidential and exempt claims files are discussed shall become public as to individual claims files after settlement of that claim.

(5)(a) The office shall, after consultation with insurers, approve a joint underwriting plan of insurers which shall operate as the Florida Workers’ Compensation Joint Underwriting Association, Inc., a nonprofit entity. For the purposes of this subsection, the term “insurer” includes group self-insurance funds authorized by s. 624.4621, commercial self-insurance funds authorized by s. 624.462, assessable mutual insurers authorized under s. 628.6011, and insurers licensed to write workers’ compensation and employer’s liability insurance in this state. The purpose of the plan is to provide workers’ compensation and employer’s liability insurance to applicants who are required by law to maintain workers’ compensation and employer’s liability insurance and who are in good faith entitled to but who are unable to procure such insurance through the voluntary market. Except as provided herein, the plan must have actuarially sound rates that ensure that the plan is self-supporting.

(b) The operation of the plan is subject to the supervision of a 9-member board of governors. Each member described in subparagraph 1., subparagraph 2., subparagraph 3., or subparagraph 5. shall be appointed by the Financial Services Commission and shall serve at the pleasure of the commission. The board of governors shall be comprised of:

1. Two representatives of the 20 domestic insurers, as defined in s. 624.06(1), having the largest voluntary direct premiums written in this state for workers’ compensation and employer’s liability insurance who shall be appointed by the commission from a list of five nominees for each vacancy submitted by those 20 domestic insurers. The commission may reject all of the nominees recommended for a position and request that the insurers submit a new list of five different recommended nominees for the position who have not previously been recommended by the insurers;

2. Two representatives of the 20 foreign insurers as defined in s. 624.06(2) having the largest voluntary direct premiums written in this state for workers’ compensation and employer’s liability insurance who shall be appointed by the commission from a list of five nominees for each vacancy submitted by those 20 foreign insurers. The commission may reject all of the nominees recommended for a position and request that the insurers submit a new list of five different recommended nominees for the position who have not previously been recommended by the insurers;

3. One representative of the largest property and casualty insurance agents’ association in this state who shall be appointed by the commission from a list of five nominees for each vacancy submitted by the association. The commission may reject all of the nominees recommended for a position and request that the association submit a new list of five different recommended nominees for the position who have not previously been recommended by the association;

4. The consumer advocate appointed under s. 627.0613 or the consumer advocate’s designee; and

5. Three other persons appointed by the commission.

Each board member shall be appointed to a 4-year term and may be appointed to consecutive terms. A vacancy on the board shall be filled in the same manner as the original appointment for the unexpired portion of the term. The Financial Services Commission shall designate a member of the board to serve as chair. The meetings and records of the board of governors and plan are subject to chapters 119 and 286, unless otherwise exempted by law.

(c) The operation of the plan shall be governed by a plan of operation that is prepared at the direction of the board of governors and approved by order of the office. The plan is subject to continuous review by the office. The office may, by order, withdraw approval of all or part of a plan if the office determines that conditions have changed since approval was granted and that the purposes of the plan require changes in the plan. The plan of operation must:

1. Authorize the board to engage in the activities necessary to implement this subsection, including, but not limited to, borrowing money.

2. Develop criteria for eligibility for coverage by the plan, including, but not limited to, documented rejection by at least two insurers which reasonably assures that insureds covered under the plan are unable to acquire coverage in the voluntary market.

3. Require notice from the agent to the insured at the time of the application for coverage that the application is for coverage with the plan and that coverage may be available through an insurer, group self-insurers’ fund, commercial self-insurance fund, or assessable mutual insurer through another agent at a lower cost.

4. Establish programs to encourage insurers to provide coverage to applicants of the plan in the voluntary market and to insureds of the plan, including, but not limited to:

a. Establishing procedures for an insurer to use in notifying the plan of the insurer’s desire to provide coverage to applicants to the plan or existing insureds of the plan and in describing the types of risks in which the insurer is interested. The description of the desired risks must be on a form developed by the plan.

b. Developing forms and procedures that provide an insurer with the information necessary to determine whether the insurer wants to write particular applicants to the plan or insureds of the plan.

c. Developing procedures for notice to the plan and the applicant to the plan or insured of the plan that an insurer will insure the applicant or the insured of the plan, and notice of the cost of the coverage offered; and developing procedures for the selection of an insuring entity by the applicant or insured of the plan.

d. Provide for a market-assistance plan to assist in the placement of employers. All applications for coverage in the plan received 45 days before the effective date for coverage shall be processed through the market-assistance plan. A market-assistance plan specifically designed to serve the needs of small, good policyholders as defined by the board must be reviewed and updated periodically.

5. Provide for policy and claims services to the insureds of the plan of the nature and quality provided for insureds in the voluntary market.

6. Provide for the review of applications for coverage with the plan for reasonableness and accuracy, using any available historic information regarding the insured.

7. Provide for procedures for auditing insureds of the plan which are based on reasonable business judgment and are designed to maximize the likelihood that the plan will collect the appropriate premiums.

8. Authorize the plan to terminate the coverage of and refuse future coverage for any insured that submits a fraudulent application to the plan or provides fraudulent or grossly erroneous records to the plan or to any service provider of the plan in conjunction with the activities of the plan.

9. Establish service standards for agents who submit business to the plan.

10. Establish criteria and procedures to prohibit any agent who does not adhere to the established service standards from placing business with the plan or receiving, directly or indirectly, any commissions for business placed with the plan.

11. Provide for the establishment of reasonable safety programs for all insureds in the plan. All insureds of the plan must participate in the safety program.

12. Authorize the plan to terminate the coverage of and refuse future coverage to any insured who fails to pay premiums or surcharges when due; who, at the time of application, is delinquent in payments of workers’ compensation or employer’s liability insurance premiums or surcharges owed to an insurer, group self-insurers’ fund, commercial self-insurance fund, or assessable mutual insurer licensed to write such coverage in this state; or who refuses to substantially comply with any safety programs recommended by the plan.

13. Authorize the board of governors to provide the goods and services required by the plan through staff employed by the plan, through reasonably compensated service providers who contract with the plan to provide services as specified by the board of governors, or through a combination of employees and service providers.

a. Purchases that equal or exceed $2,500 but are less than or equal to $25,000, shall be made by receipt of written quotes, telephone quotes, or informal bids, if practical. The procurement of goods or services valued over $25,000 is subject to competitive solicitation, except in situations in which the goods or services are provided by a sole source or are deemed an emergency purchase, or the services are exempted from competitive-solicitation requirements under s. 287.057(3)(e). Justification for the sole-sourcing or emergency procurement must be documented. Contracts for goods or services valued at or over $100,000 are subject to board approval.

b. The board shall determine whether it is more cost-effective and in the best interests of the plan to use legal services provided by in-house attorneys employed by the plan rather than contracting with outside counsel. In making such determination, the board shall document its findings and shall consider the expertise needed; whether time commitments exceed in-house staff resources; whether local representation is needed; the travel, lodging, and other costs associated with in-house representation; and such other factors that the board determines are relevant.

14. Provide for service standards for service providers, methods of determining adherence to those service standards, incentives and disincentives for service, and procedures for terminating contracts for service providers that fail to adhere to service standards.

15. Provide procedures for selecting service providers and standards for qualification as a service provider that reasonably assure that any service provider selected will continue to operate as an ongoing concern and is capable of providing the specified services in the manner required.

16. Provide for reasonable accounting and data-reporting practices.

17. Provide for annual review of costs associated with the administration and servicing of the policies issued by the plan to determine alternatives by which costs can be reduced.

18. Authorize the acquisition of such excess insurance or reinsurance as is consistent with the purposes of the plan.

19. Provide for an annual report to the office on a date specified by the office and containing such information as the office reasonably requires.

20. Establish multiple rating plans for various classifications of risk which reflect risk of loss, hazard grade, actual losses, size of premium, and compliance with loss control. At least one of such plans must be a preferred-rating plan to accommodate small-premium policyholders with good experience as defined in sub-subparagraph 22.a.

21. Establish agent commission schedules.

22. For employers otherwise eligible for coverage under the plan, establish three tiers of employers meeting the criteria and subject to the rate limitations specified in this subparagraph.

a. Tier One.—

(I) Criteria; rated employers.—An employer that has an experience modification rating shall be included in Tier One if the employer meets all of the following:

(A) The experience modification is below 1.00.

(B) The employer had no lost-time claims subsequent to the applicable experience modification rating period.

(C) The total of the employer’s medical-only claims subsequent to the applicable experience modification rating period did not exceed 20 percent of premium.

(II) Criteria; non-rated employers.—An employer that does not have an experience modification rating shall be included in Tier One if the employer meets all of the following:

(A) The employer had no lost-time claims for the 3-year period immediately preceding the inception date or renewal date of the employer’s coverage under the plan.

(B) The total of the employer’s medical-only claims for the 3-year period immediately preceding the inception date or renewal date of the employer’s coverage under the plan did not exceed 20 percent of premium.

(C) The employer has secured workers’ compensation coverage for the entire 3-year period immediately preceding the inception date or renewal date of the employer’s coverage under the plan.

(D) The employer is able to provide the plan with a loss history generated by the employer’s prior workers’ compensation insurer, except if the employer is not able to produce a loss history due to the insolvency of an insurer, the receiver shall provide to the plan, upon the request of the employer or the employer’s agent, a copy of the employer’s loss history from the records of the insolvent insurer if the loss history is contained in records of the insurer which are in the possession of the receiver. If the receiver is unable to produce the loss history, the employer may, in lieu of the loss history, submit an affidavit from the employer and the employer’s insurance agent setting forth the loss history.

(E) The employer is not a new business.

(III) Premiums.—The premiums for Tier One insureds shall be set at a premium level 25 percent above the comparable voluntary market premiums until the plan has sufficient experience as determined by the board to establish an actuarially sound rate for Tier One, at which point the board shall, subject to paragraph (e), adjust the rates, if necessary, to produce actuarially sound rates, provided such rate adjustment shall not take effect prior to January 1, 2007.

b. Tier Two.—

(I) Criteria; rated employers.—An employer that has an experience modification rating shall be included in Tier Two if the employer meets all of the following:

(A) The experience modification is equal to or greater than 1.00 but not greater than 1.10.

(B) The employer had no lost-time claims subsequent to the applicable experience modification rating period.

(C) The total of the employer’s medical-only claims subsequent to the applicable experience modification rating period did not exceed 20 percent of premium.

(II) Criteria; non-rated employers.—An employer that does not have any experience modification rating shall be included in Tier Two if the employer is a new business. An employer shall be included in Tier Two if the employer has less than 3 years of loss experience in the 3-year period immediately preceding the inception date or renewal date of the employer’s coverage under the plan and the employer meets all of the following:

(A) The employer had no lost-time claims for the 3-year period immediately preceding the inception date or renewal date of the employer’s coverage under the plan.

(B) The total of the employer’s medical-only claims for the 3-year period immediately preceding the inception date or renewal date of the employer’s coverage under the plan did not exceed 20 percent of premium.

(C) The employer is able to provide the plan with a loss history generated by the workers’ compensation insurer that provided coverage for the portion or portions of such period during which the employer had secured workers’ compensation coverage, except if the employer is not able to produce a loss history due to the insolvency of an insurer, the receiver shall provide to the plan, upon the request of the employer or the employer’s agent, a copy of the employer’s loss history from the records of the insolvent insurer if the loss history is contained in records of the insurer which are in the possession of the receiver. If the receiver is unable to produce the loss history, the employer may, in lieu of the loss history, submit an affidavit from the employer and the employer’s insurance agent setting forth the loss history.

(III) Premiums.—The premiums for Tier Two insureds shall be set at a rate level 50 percent above the comparable voluntary market premiums until the plan has sufficient experience as determined by the board to establish an actuarially sound rate for Tier Two, at which point the board shall, subject to paragraph (e), adjust the rates, if necessary, to produce actuarially sound rates, provided such rate adjustment shall not take effect prior to January 1, 2007.

c. Tier Three.—

(I) Eligibility.—An employer shall be included in Tier Three if the employer does not meet the criteria for Tier One or Tier Two.

(II) Rates.—The board shall establish, subject to paragraph (e), and the plan shall charge, actuarially sound rates for Tier Three insureds.

23. For Tier One or Tier Two employers which employ no nonexempt employees or which report payroll which is less than the minimum wage hourly rate for one full-time employee for 1 year at 40 hours per week, the plan shall establish actuarially sound premiums, provided, however, that the premiums may not exceed $2,500. These premiums shall be in addition to the fee specified in subparagraph 26. When the plan establishes actuarially sound rates for all employers in Tier One and Tier Two, the premiums for employers referred to in this paragraph are no longer subject to the $2,500 cap.

24. Provide for a depopulation program to reduce the number of insureds in the plan. If an employer insured through the plan is offered coverage from a voluntary market carrier:

a. During the first 30 days of coverage under the plan;

b. Before a policy is issued under the plan;

c. By issuance of a policy upon expiration or cancellation of the policy under the plan; or

d. By assumption of the plan’s obligation with respect to an in-force policy,

that employer is no longer eligible for coverage through the plan. The premium for risks assumed by the voluntary market carrier must be no greater than the premium the insured would have paid under the plan, and shall be adjusted upon renewal to reflect changes in the plan rates and the tier for which the insured would qualify as of the time of renewal. The insured may be charged such premiums only for the first 3 years of coverage in the voluntary market. A premium under this subparagraph is deemed approved and is not an excess premium for purposes of s. 627.171.

25. Require that policies issued and applications must include a notice that the policy could be replaced by a policy issued from a voluntary market carrier and that, if an offer of coverage is obtained from a voluntary market carrier, the policyholder is no longer eligible for coverage through the plan. The notice must also specify that acceptance of coverage under the plan creates a conclusive presumption that the applicant or policyholder is aware of this potential.

26. Require that each application for coverage and each renewal premium be accompanied by a nonrefundable fee of $475 to cover costs of administration and fraud prevention. The board may, with the prior approval of the office, increase the amount of the fee pursuant to a rate filing to reflect increased costs of administration and fraud prevention. The fee is not subject to commission and is fully earned upon commencement of coverage.

(d)1. The funding of the plan shall include premiums as provided in subparagraph (c)22. and assessments as provided in this paragraph.

2.a. If the board determines that a deficit exists in Tier One or Tier Two or that there is any deficit remaining attributable to any of the plan’s former subplans and that the deficit cannot be fully funded by using policyholder surplus attributable to former subplan C or, if the surplus in the former subplan C does not fully fund the deficit, the board shall request the office to levy, by order, a deficit assessment against premiums charged to insureds for workers’ compensation insurance by insurers as defined in s. 631.904(5). The office shall issue the order after verifying the amount of the deficit. The assessment shall be specified as a percentage of future premium collections, as recommended by the board and approved by the office. The same percentage shall apply to premiums on all workers’ compensation policies issued or renewed during the 12-month period beginning on the effective date of the assessment, as specified in the order.

b. With respect to each insurer collecting premiums that are subject to the assessment, the insurer shall collect the assessment at the same time as the insurer collects the premium payment for each policy and shall remit the assessments collected to the plan as provided in the order issued by the office. The office shall verify the accurate and timely collection and remittance of deficit assessments and shall report such information to the board. Each insurer collecting assessments shall provide such information with respect to premiums and collections as may be required by the office to enable the office to monitor and audit compliance with this paragraph.

c. Deficit assessments are not considered part of an insurer’s rate, are not premium, and are not subject to the premium tax, to the assessments under ss. 440.49 and 440.51, to the surplus lines tax, to any fees, or to any commissions. The deficit assessment imposed shall become plan funds at the moment of collection and shall not constitute income to the insurer for any purpose, including financial reporting on the insurer’s income statement. An insurer is liable for all assessments that the insurer collects and must treat the failure of an insured to pay an assessment as a failure to pay premium. An insurer is not liable for uncollectible assessments.

d. When an insurer is required to return unearned premium, the insurer shall also return any collected assessments attributable to the unearned premium.

e. Deficit assessments as described in this subparagraph shall not be levied after July 1, 2012.

3.a. All policies issued to Tier Three insureds shall be assessable. All Tier Three assessable policies must be clearly identified as assessable by containing, in contrasting color and in not less than 10-point type, the following statement:

“This is an assessable policy. If the plan is unable to pay its obligations, policyholders will be required to contribute on a pro rata earned premium basis the money necessary to meet any assessment levied.”

b. The board may from time to time assess Tier Three insureds to whom the plan has issued assessable policies for the purpose of funding plan deficits. Any such assessment shall be based upon a reasonable actuarial estimate of the amount of the deficit, taking into account the amount needed to fund medical and indemnity reserves and reserves for incurred but not reported claims, and allowing for general administrative expenses, the cost of levying and collecting the assessment, a reasonable allowance for estimated uncollectible assessments, and allocated and unallocated loss adjustment expenses.

c. Each Tier Three insured’s share of a deficit shall be computed by applying to the premium earned on the insured’s policy or policies during the period to be covered by the assessment the ratio of the total deficit to the total premiums earned during such period upon all policies subject to the assessment. If one or more Tier Three insureds fail to pay an assessment, the other Tier Three insureds shall be liable on a proportionate basis for additional assessments to fund the deficit. The plan may compromise and settle individual assessment claims without affecting the validity of or amounts due on assessments levied against other insureds. The plan may offer and accept discounted payments for assessments which are promptly paid. The plan may offset the amount of any unpaid assessment against unearned premiums which may otherwise be due to an insured. The plan shall institute legal action when necessary and appropriate to collect the assessment from any insured who fails to pay an assessment when due.

d. The venue of a proceeding to enforce or collect an assessment or to contest the validity or amount of an assessment shall be in the Circuit Court of Leon County.

e. If the board finds that a deficit in Tier Three exists for any period and that an assessment is necessary, the board shall certify to the office the need for an assessment. No sooner than 30 days after the date of such certification, the board shall notify in writing each insured who is to be assessed that an assessment is being levied against the insured, and informing the insured of the amount of the assessment, the period for which the assessment is being levied, and the date by which payment of the assessment is due. The board shall establish a date by which payment of the assessment is due, which shall be no sooner than 30 days nor later than 120 days after the date on which notice of the assessment is mailed to the insured.

f. Whenever the board makes a determination that the plan does not have a sufficient cash basis to meet 6 months of projected cash needs due to a deficit in Tier Three, the board may request the department to transfer funds from the Workers’ Compensation Administration Trust Fund to the plan in an amount sufficient to fund the difference between the amount available and the amount needed to meet a 6-month projected cash need as determined by the board and verified by the office, subject to the approval of the Legislative Budget Commission. If the Legislative Budget Commission approves a transfer of funds under this sub-subparagraph, the plan shall report to the Legislature the transfer of funds and the Legislature shall review the plan during the next legislative session or the current legislative session, if the transfer occurs during a legislative session. This sub-subparagraph shall not apply until the plan determines and the office verifies that assessments collected by the plan pursuant to sub-subparagraph b. are insufficient to fund the deficit in Tier Three and to meet 6 months of projected cash needs.

4. The plan may offer rating, dividend plans, and other plans to encourage loss prevention programs.

(e) For rates and rating plans effective on or after January 1, 2008, the plan shall establish and use its rates and rating plans, and the plan may establish and use changes in rating plans at any time, but no more frequently than two times per any rating class for any calendar year. By December 1 of each year thereafter, except as provided in subparagraph (c)22., the board shall establish and use actuarially sound rates for use by the plan to assure that the plan is self-funding while those rates are in effect. Such rates and rating plans must be filed with the office within 30 calendar days after their effective dates, and shall be considered a “use and file” filing. Any disapproval by the office must have an effective date that is at least 60 days from the date of disapproval of the rates and rating plan and must have prospective effect only. The plan shall be subject to any order by the office to return to policyholders any portion of the rates disapproved by the office. The office may not disapprove any rates or rating plans unless it demonstrates that such rates and rating plans are excessive, inadequate, or unfairly discriminatory.

(f) No later than June 1 of each year, the plan shall obtain an independent actuarial certification of the results of the operations of the plan for prior years, and shall furnish a copy of the certification to the office. If, after the effective date of the plan, the projected ultimate incurred losses and expenses and dividends for prior years exceed collected premiums, accrued net investment income, and prior assessments for prior years, the certification is subject to review and approval by the office before it becomes final.

(g) Whenever a deficit exists, the plan shall, within 90 days, provide the office with a program to eliminate the deficit within a reasonable time. The deficit may be funded through increased premiums charged to insureds of the plan for subsequent years, through the use of policyholder surplus attributable to any year, including policyholder surplus in former subplan C as authorized in subparagraph (d)2., through the use of assessments as provided in subparagraph (d)2., and through assessments on assessable policies as provided in subparagraph (d)3. Any entity that was a policyholder of former subplan C is not subject to any assessments that are attributable to deficits in former subplan C.

(h) Any premium or assessments collected by the plan in excess of the amount necessary to fund projected ultimate incurred losses and expenses of the plan and not paid to insureds of the plan in conjunction with loss prevention or dividend programs shall be retained by the plan for future use. Any state funds received by the plan in excess of the amount necessary to fund deficits in subplan D or any tier shall be returned to the state.

(i) The decisions of the board of governors do not constitute final agency action and are not subject to chapter 120.

(j) Policies for insureds shall be issued by the plan.

(k) The plan created under this subsection is liable only for payment for losses arising under policies issued by the plan with dates of accidents occurring on or after January 1, 1994.

(l) Plan losses are the sole and exclusive responsibility of the plan, and payment for such losses must be funded in accordance with this subsection and must not come, directly or indirectly, from insurers or any guaranty association for such insurers.

(m) Senior managers and officers, as defined in the plan of operation, and members of the board of governors are subject to the provisions of ss. 112.313, 112.3135, 112.3143, 112.3145, 112.316, and 112.317. Senior managers, officers, and board members are also required to file such disclosures with the Commission on Ethics and the Office of Insurance Regulation. The executive director of the plan or his or her designee shall notify each newly appointed and existing appointed member of the board of governors, senior manager, and officer of his or her duty to comply with the reporting requirements of s. 112.3145. At least quarterly, the executive director of the plan or his or her designee shall submit to the Commission on Ethics a list of names of the senior managers, officers, and members of the board of governors who are subject to the public disclosure requirements under s. 112.3145. Notwithstanding s. 112.313, an employee, officer, owner, or director of an insurance agency, insurance company, or other insurance entity may be a member of the board of governors unless such employee, officer, owner, or director of an insurance agency, insurance company, other insurance entity, or an affiliate provides policy issuance, policy administration, underwriting, claims handling, or payroll audit services. Notwithstanding s. 112.3143, such board member may not participate in or vote on a matter if the insurance agency, insurance company, or other insurance entity would obtain a special or unique benefit that would not apply to other similarly situated insurance entities.

(n) On or before July 1 of each year, employees of the plan shall sign and submit a statement to the plan attesting that they do not have a conflict of interest as defined in part III of chapter 112. As a condition of employment, all prospective employees shall sign and submit a conflict-of-interest statement to the plan.

(o) Any senior manager or officer of the plan who is employed by the plan as of January 1, 2008, regardless of the date of hire, and who subsequently retires or terminates employment may not represent another person or entity before the plan for 2 years after retirement or termination of employment from the plan.

(p) No part of the income of the plan may inure to the benefit of any private person.

(q) Notwithstanding ss. 112.3148 and 112.3149 or other provision of law, an employee or board member may not knowingly accept, directly or indirectly, any expenditure or gift from a person or entity, or an employee or representative of such person or entity, which has a contractual relationship with the plan or is under consideration for a contract. An employee or board member who fails to comply with paragraph (m) or this paragraph is subject to penalties provided under s. 112.317.

(r) This section does not prohibit the plan from providing insurance coverage to any employer with whom a former employee of the plan is affiliated or employing or reemploying any former employee of the plan in a part-time, full-time, temporary, or permanent capacity, so long as such employment does not violate any provision of part III of chapter 112.

(s) Neither the plan nor any member of the board of governors is liable for monetary damages to any person for any statement, vote, decision, or failure to act, regarding the management or policies of the plan, unless:

1. The member breached or failed to perform her or his duties as a member; and

2. The member’s breach of, or failure to perform, duties constitutes:

a. A violation of the criminal law, unless the member had reasonable cause to believe her or his conduct was not unlawful. A judgment or other final adjudication against a member in any criminal proceeding for violation of the criminal law estops that member from contesting the fact that her or his breach, or failure to perform, constitutes a violation of the criminal law; but does not estop the member from establishing that she or he had reasonable cause to believe that her or his conduct was lawful or had no reasonable cause to believe that her or his conduct was unlawful;

b. A transaction from which the member derived an improper personal benefit, either directly or indirectly; or

c. Recklessness or any act or omission that was committed in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property. For purposes of this sub-subparagraph, the term “recklessness” means the acting, or omission to act, in conscious disregard of a risk:

(I) Known, or so obvious that it should have been known, to the member; and

(II) Known to the member, or so obvious that it should have been known, to be so great as to make it highly probable that harm would follow from such act or omission.

(t) No insurer shall provide workers’ compensation and employer’s liability insurance to any person who is delinquent in the payment of premiums, assessments, penalties, or surcharges owed to the plan or to any person who is an affiliated person of a person who is delinquent in the payment of premiums, assessments, penalties, or surcharges owed to the plan. For purposes of this paragraph, the term “affiliated person” of another person means:

1. The spouse of such other natural person;

2. Any person who directly or indirectly owns or controls, or holds with the power to vote, 5 percent or more of the outstanding voting securities of such other person;

3. Any person who directly or indirectly owns 5 percent or more of the outstanding voting securities that are directly or indirectly owned or controlled, or held with the power to vote, by such other person;

4. Any person or group of persons who directly or indirectly control, are controlled by, or are under common control with such other person;

5. Any officer, director, trustee, partner, owner, manager, joint venturer, or employee, or other person performing duties similar to persons in those positions, of such other persons; or

6. Any person who has an officer, director, trustee, partner, or joint venturer in common with such other person.

(u) Effective July 1, 2004, the plan is exempt from the premium tax under s. 624.509 and any assessments under ss. 440.49 and 440.51.

(v) The Office of Insurance Regulation shall perform a comprehensive market conduct examination of the plan periodically to determine compliance with its plan of operation and internal operating policies and procedures.

(w) Upon dissolution, the assets of the plan shall be applied first to pay all debts, liabilities, and obligations of the plan, including the establishment of reasonable reserves for any contingent liabilities or obligations, and all remaining assets of the plan shall become property of the state and shall be deposited in the Workers’ Compensation Administration Trust Fund. However, dissolution may not take effect as long as the plan has financial obligations outstanding unless adequate provision has been made for the payment of financial obligations pursuant to the documents authorizing the financial obligations.

(6) Each joint underwriting plan or association created under this section is not a state agency, board, or commission. However, for the purposes of s. 199.183(1) only, the joint underwriting plan created under subsection (5) is a political subdivision of the state and is exempt from the corporate income tax.

(7) Each joint underwriting plan or association may elect to pay premium taxes on the premiums received on its behalf or may elect to have the member insurers to whom the premiums are allocated pay the premium taxes if the member insurer had written the policy. The joint underwriting plan or association shall notify the member insurers and the Department of Revenue by January 15 of each year of its election for the same year. As used in this subsection, the term “premiums received” means the consideration for insurance, by whatever name called, but does not include any policy assessment or surcharge received by the joint underwriting association as a result of apportioning losses or deficits of the association pursuant to this section.

(8) As used in this section and ss. 215.555 and 627.351, the term “collateral protection insurance” means commercial property insurance of which a creditor is the primary beneficiary and policyholder and which protects or covers an interest of the creditor arising out of a credit transaction secured by real or personal property. Initiation of such coverage is triggered by the mortgagor’s failure to maintain insurance coverage as required by the mortgage or other lending document. Collateral protection insurance is not residential coverage.

(9)(a) The Florida Automobile Joint Underwriting Association created under this section shall be deemed to have appointed its general manager as its agent to receive service of all legal process issued against the association in any civil action or proceeding in this state. Process so served shall be valid and binding upon the insurer.

(b) Service of process upon the association’s general manager as the association’s agent pursuant to such an appointment shall be the sole method of service of process upon the association.

History.—s. 441, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 74-51; s. 3, ch. 76-168; s. 16, ch. 77-290; s. 1, ch. 77-457; s. 21, ch. 78-95; s. 107, ch. 79-40; ss. 1, 2, 4, ch. 79-394; s. 238, ch. 79-400; ss. 1, 2, ch. 80-360; ss. 1, 2, ch. 80-362; ss. 2, 3, ch. 81-318; ss. 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 34, ch. 89-289; s. 4, ch. 91-106; s. 64, ch. 91-108; ss. 25, 114, ch. 92-318; s. 98, ch. 93-415; s. 7, ch. 97-93; s. 321, ch. 97-102; s. 4, ch. 97-214; s. 3, ch. 98-173; s. 1, ch. 98-315; s. 66, ch. 99-5; s. 1, ch. 99-237; s. 13, ch. 99-240; s. 8, ch. 2000-150; s. 35, ch. 2001-91; s. 97, ch. 2002-1; s. 1, ch. 2003-108; s. 1, ch. 2003-169; s. 1096, ch. 2003-261; s. 35, ch. 2003-412; s. 1, ch. 2004-266; s. 46, ch. 2004-335; s. 11, ch. 2004-370; s. 156, ch. 2004-390; s. 17, ch. 2006-26; s. 3, ch. 2007-39; s. 1, ch. 2007-146; s. 147, ch. 2008-4; s. 38, ch. 2010-151; s. 2, ch. 2011-11; s. 23, ch. 2013-36; s. 18, ch. 2013-154; s. 2, ch. 2016-133.



627.312 - Transitional provisions.

627.312 Transitional provisions.—Effective upon this act becoming a law:

(1) Notwithstanding s. 627.311(5), no policy in subplan “D” of the Florida Workers’ Compensation Joint Underwriting Association is subject to an assessment for the purpose of funding a deficit.

(2) Any policy issued by the Florida Workers’ Compensation Joint Underwriting Association with an effective date between the date on which this act becomes a law and June 30, 2004, shall be rerated and placed in the appropriate tier provided in s. 627.311(5), as amended, effective July 1, 2004, and shall be subject to the premiums and charges provided for in that section as amended.

History.—s. 6, ch. 2004-266.



627.3121 - Public records and public meetings exemptions.

627.3121 Public records and public meetings exemptions.—

(1) The following records held by the Florida Workers’ Compensation Joint Underwriting Association, Inc., are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) Underwriting files, except that a policyholder or an applicant shall be provided access to his or her own underwriting files.

(b) Claims files until termination of all litigation and the settlement of all claims arising out of the same accident, except that portions of the claims files may remain confidential or exempt if otherwise provided by law.

(c) Records obtained or generated by an auditor pursuant to a routine audit until the audit is completed or, if the audit is conducted as part of an investigation, until the investigation is closed or ceases to be active. An investigation is considered “active” while the investigation is being conducted with a reasonable, good faith belief that it could lead to the filing of administrative, civil, or criminal proceedings.

(d) Proprietary information licensed to the association under contract if the contract requires the association to maintain the confidentiality of such information.

(e) Medical information relating to the medical condition or medical status of an individual.

(f) All records relative to an employee’s participation in an employee assistance program upon the entrance of the employee into the program, except as otherwise provided in s. 440.102(8).

(g) Information relating to negotiations for financing, reinsurance, reinsurance commutation agreements, depopulation, or contractual services until the conclusion of the negotiations.

(h) Reports provided to or submitted by the association regarding suspected fraud or other criminal activity and producer appeals and related reporting regarding suspected misconduct until such investigation is closed or ceases to be active.

(i) Information received from the Department of Revenue regarding payroll information and client lists of employee leasing companies obtained pursuant to ss. 440.381 and 468.529.

(j) A public record prepared by an attorney retained by the association to protect or represent the interests of the association, or prepared at the attorney’s express direction, that reflects a mental impression, conclusion, litigation strategy, or legal theory of the attorney or the association. This protection is not waived by the release of such public record to another employee or officer of the same association or any person consulted by the association attorney.

(2)(a) The association may release confidential and exempt underwriting files and claims files to:

1. A carrier that is considering underwriting a risk insured by the association;

2. A producer seeking to place such a risk with such a carrier; or

3. Another entity seeking to arrange voluntary market coverage for association risks.

(b) Prior to the release authorized in paragraph (a), the carrier, producer, or other entity must agree in writing, notarized and under oath, to maintain the confidential and exempt status of such file until that carrier, producer, or other entity agrees to underwrite the risk or provide voluntary market coverage.

(3) Records made confidential and exempt by this section may be released, upon written request, to another agency in the performance of that agency’s official duties and responsibilities.

(4)(a) That portion of a meeting of the association’s board of governors, or any subcommittee of the association’s board, at which records made confidential and exempt by this section are discussed is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(b) All exempt portions of meetings shall be recorded and transcribed. The board shall record the times of commencement and termination of the meeting, all discussion and proceedings, the names of all persons present at any time, and the names of all persons speaking. An exempt portion of any meeting may not be off the record.

(c) Subject to this section and s. 119.021(2), the court reporter’s notes of any exempt portion of a meeting shall be retained by the association for a minimum of 5 years.

(d)1. A transcript and minutes of exempt portions of meetings are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

2. Those portions of the transcript or the minutes pertaining to a confidential and exempt claims file are no longer confidential and exempt upon termination of all litigation with regard to that claim.

History.—s. 1, ch. 2007-202; s. 1, ch. 2012-224.



627.313 - Workers’ Compensation Joint Underwriting Plan; audit requirements.

627.313 Workers’ Compensation Joint Underwriting Plan; audit requirements.—The Workers’ Compensation Joint Underwriting Association is subject to the Florida Single Audit Act, as provided in s. 215.97, if the association expends a total amount of state financial assistance equal to or in excess of $300,000 in any fiscal year. Such audit reports shall be submitted to the President of the Senate, the Speaker of the House of Representatives, and the Governor pursuant to s. 215.97.

History.—s. 4, ch. 2004-266.



627.314 - Concerted action by two or more insurers.

627.314 Concerted action by two or more insurers.—

(1) Subject to and in compliance with the provisions of this part authorizing insurers to be members or subscribers of rating or advisory organizations or to engage in joint underwriting or joint reinsurance, two or more insurers may act in concert with each other and with others with respect to any matters pertaining to:

(a) The making of rates or rating systems except for private passenger automobile insurance rates;

(b) The preparation or making of insurance policy or bond forms, underwriting rules, surveys, inspections, and investigations;

(c) The furnishing of loss or expense statistics or other information and data; or

(d) The carrying on of research.

(2) With respect to any matters pertaining to the making of rates or rating systems; the preparation or making of insurance policy or bond forms, underwriting rules, surveys, inspections, and investigations; the furnishing of loss or expense statistics or other information and data; or the carrying on of research, two or more authorized insurers having a common ownership or operating in the state under common management or control are hereby authorized to act in concert between or among themselves the same as if they constituted a single insurer. To the extent that such matters relate to cosurety bonds, two or more authorized insurers executing such bonds are hereby authorized to act in concert between or among themselves the same as if they constituted a single insurer.

(3)(a) Members and subscribers of rating or advisory organizations may use the rates, rating systems, underwriting rules, or policy or bond forms of such organizations, either consistently or intermittently; but, except as provided in subsection (2) and ss. 627.311 and 627.351, they shall not agree with each other or rating organizations or others to adhere thereto.

(b) The fact that two or more authorized insurers, whether or not members or subscribers of a rating or advisory organization, use, either consistently or intermittently, the rates or rating systems made or adopted by a rating organization or the underwriting rules or policy or bond forms prepared by a rating or advisory organization shall not be sufficient in itself to support a finding that an agreement to so adhere exists, and may be used only for the purpose of supplementing or explaining direct evidence of the existence of any such agreement.

(c) This subsection does not apply as to workers’ compensation and employer’s liability insurances.

(4) Licensed rating organizations and authorized insurers are authorized to exchange information and experience data with rating organizations and insurers in this and other states and may consult with them with respect to ratemaking and the application of rating systems.

(5) Upon compliance with the provisions of this part applicable thereto, any rating organization or advisory organization, and any group, association, or other organization of authorized insurers which engages in joint underwriting or joint reinsurance through such organization or by standing agreement among the members thereof, may conduct operations in this state. As respects insurance risks or operations in this state, no insurer shall be a member or subscriber of any such organization, group, or association that has not complied with the provisions of this part applicable to it.

(6) Notwithstanding any other provisions of this part, insurers shall not participate directly or indirectly in the deliberations or decisions of rating organizations on private passenger automobile insurance. However, such rating organizations shall, upon request of individual insurers, be required to furnish at reasonable cost the rate indications resulting from the loss and expense statistics gathered by them. Individual insurers may modify the indications to reflect their individual experience in determining their own rates. Such rates shall be filed with the office for public inspection whenever requested and shall be available for public announcement only by the press, office, or insurer.

History.—s. 16, ch. 67-9; s. 1, ch. 70-320; s. 1, ch. 71-6(B); s. 3, ch. 76-168; s. 1, ch. 77-457; s. 108, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 114, ch. 92-318; s. 1098, ch. 2003-261.



627.318 - Records.

627.318 Records.—Every insurer, rating organization, and advisory organization and every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance shall maintain reasonable records, of the type and kind reasonably adapted to its method of operation, of its experience or the experience of its members and of the data, statistics, or information collected or used by it in connection with the rates, rating plans, rating systems, underwriting rules, policy or bond forms, surveys, or inspections made or used by it, so that such records will be available at all reasonable times to enable the office to determine whether such organization, insurer, group, or association, and, in the case of an insurer or rating organization, every rate, rating plan, and rating system made or used by it, complies with the provisions of this part applicable to it. The maintenance of such records in the office of a licensed rating organization of which an insurer is a member or subscriber will be sufficient compliance with this section for any such insurer maintaining membership or subscribership in such organization, to the extent that the insurer uses the rates, rating plans, rating systems, or underwriting rules of such organization. Such records shall be maintained in an office within this state or shall be made available for examination or inspection within this state by the department at any time upon reasonable notice.

History.—s. 17, ch. 67-9; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 348, 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 114, ch. 92-318; s. 1099, ch. 2003-261.



627.331 - Recording and reporting of loss, expense, and claims experience; rating information.

627.331 Recording and reporting of loss, expense, and claims experience; rating information.—

(1) The commission may promulgate rules and statistical plans which shall thereafter be used by each insurer in the recording and reporting of its loss, expense, and claims experience, in order that the experience of all insurers may be made available at least annually in such form and detail as may be necessary to aid the office in determining whether the insurer’s activities comply with the applicable standards of this code.

(2) In promulgating such rules and plans, the commission shall give due consideration to the rating systems in use in this state and, in order that such rules and plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for such rating systems in other states. No insurer shall be required to record or report its loss experience on a classification basis that is inconsistent with the rating system used by it, except for motor vehicle insurance as otherwise provided by law.

(3) The office may designate one or more rating organizations or other agencies to assist it in gathering such experience and making compilations thereof; and such compilations shall be made available, subject to reasonable rules adopted by the commission, to insurers and rating organizations.

History.—s. 443, ch. 59-205; s. 19, ch. 67-9; ss. 13, 35, ch. 69-106; s. 1, ch. 70-75; s. 1, ch. 70-321; s. 1, ch. 70-439; s. 1, ch. 73-153; s. 1, ch. 74-320; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 27, ch. 77-468; ss. 2, 3, ch. 81-318; ss. 350, 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 10, ch. 83-288; s. 1, ch. 84-352; s. 12, ch. 86-160; s. 22, ch. 89-360; s. 1, ch. 89-528; ss. 11, 35, ch. 90-119; s. 114, ch. 92-318; s. 1100, ch. 2003-261.



627.351 - Insurance risk apportionment plans.

627.351 Insurance risk apportionment plans.—

(1) MOTOR VEHICLE INSURANCE RISK APPORTIONMENT.—Agreements may be made among casualty and surety insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to, but are unable to, procure such insurance through ordinary methods, and such insurers may agree among themselves on the use of reasonable rate modifications for such insurance. Such agreements and rate modifications shall be subject to the approval of the office. The office shall, after consultation with the insurers licensed to write automobile liability insurance in this state, adopt a reasonable plan or plans for the equitable apportionment among such insurers of applicants for such insurance who are in good faith entitled to, but are unable to, procure such insurance through ordinary methods, and, when such plan has been adopted, all such insurers shall subscribe thereto and shall participate therein. Such plan or plans shall include rules for classification of risks and rates therefor. The plan or plans shall make available noncancelable coverage as provided in s. 627.7275(2). Any insured placed with the plan shall be notified of the fact that insurance coverage is being afforded through the plan and not through the private market, and such notification shall be given in writing within 10 days of such placement. To assure that plan rates are made adequate to pay claims and expenses, insurers shall develop a means of obtaining loss and expense experience at least annually, and the plan shall file such experience, when available, with the office in sufficient detail to make a determination of rate adequacy. Prior to the filing of such experience with the office, the plan shall poll each member insurer as to the need for an actuary who is a member of the Casualty Actuarial Society and who is not affiliated with the plan’s statistical agent to certify the plan’s rate adequacy. If a majority of those insurers responding indicate a need for such certification, the plan shall include the certification as part of its experience filing. Such experience shall be filed with the office not more than 9 months following the end of the annual statistical period under review, together with a rate filing based on said experience. The office shall initiate proceedings to disapprove the rate and so notify the plan or shall finalize its review within 60 days of receipt of the filing. Notification to the plan by the office of its preliminary findings, which include a point of entry to the plan pursuant to chapter 120, shall toll the 60-day period during any such proceedings and subsequent judicial review. The rate shall be deemed approved if the office does not issue notice to the plan of its preliminary findings within 60 days of the filing. In addition to provisions for claims and expenses, the ratemaking formula shall include a factor for projected claims trending and 5 percent for contingencies. In no instance shall the formula include a renewal discount for plan insureds. However, the plan shall reunderwrite each insured on an annual basis, based upon all applicable rating factors approved by the office. Trend factors shall not be found to be inappropriate if not in excess of trend factors normally used in the development of residual market rates by the appropriate licensed rating organization. Each application for coverage in the plan shall include, in boldfaced 12-point type immediately preceding the applicant’s signature, the following statement:

“THIS INSURANCE IS BEING AFFORDED THROUGH THE FLORIDA JOINT UNDERWRITING ASSOCIATION AND NOT THROUGH THE PRIVATE MARKET. PLEASE BE ADVISED THAT COVERAGE WITH A PRIVATE INSURER MAY BE AVAILABLE FROM ANOTHER AGENT AT A LOWER COST. AGENT AND COMPANY LISTINGS ARE AVAILABLE IN THE LOCAL YELLOW PAGES.”

The plan shall annually report to the office the number and percentage of plan insureds who are not surcharged due to their driving record.

(2) WINDSTORM INSURANCE RISK APPORTIONMENT.—

(a) Agreements may be made among property insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to, but are unable to procure, such insurance through ordinary methods; and such insurers may agree among themselves on the use of reasonable rate modifications for such insurance. Such agreements and rate modifications shall be subject to the applicable provisions of this chapter.

(b) The department shall require all insurers holding a certificate of authority to transact property insurance on a direct basis in this state, other than joint underwriting associations and other entities formed pursuant to this section, to provide windstorm coverage to applicants from areas determined to be eligible pursuant to paragraph (c) who in good faith are entitled to, but are unable to procure, such coverage through ordinary means; or it shall adopt a reasonable plan or plans for the equitable apportionment or sharing among such insurers of windstorm coverage, which may include formation of an association for this purpose. As used in this subsection, the term “property insurance” means insurance on real or personal property, as defined in s. 624.604, including insurance for fire, industrial fire, allied lines, farmowners multiperil, homeowners multiperil, commercial multiperil, and mobile homes, and including liability coverages on all such insurance, but excluding inland marine as defined in s. 624.607(3) and excluding vehicle insurance as defined in s. 624.605(1)(a) other than insurance on mobile homes used as permanent dwellings. The department shall adopt rules that provide a formula for the recovery and repayment of any deferred assessments.

1. For the purpose of this section, properties eligible for such windstorm coverage are defined as dwellings, buildings, and other structures, including mobile homes which are used as dwellings and which are tied down in compliance with mobile home tie-down requirements prescribed by the Department of Highway Safety and Motor Vehicles pursuant to s. 320.8325, and the contents of all such properties. An applicant or policyholder is eligible for coverage only if an offer of coverage cannot be obtained by or for the applicant or policyholder from an admitted insurer at approved rates.

2.a.(I) All insurers required to be members of such association shall participate in its writings, expenses, and losses. Surplus of the association shall be retained for the payment of claims and shall not be distributed to the member insurers. Such participation by member insurers shall be in the proportion that the net direct premiums of each member insurer written for property insurance in this state during the preceding calendar year bear to the aggregate net direct premiums for property insurance of all member insurers, as reduced by any credits for voluntary writings, in this state during the preceding calendar year. For the purposes of this subsection, the term “net direct premiums” means direct written premiums for property insurance, reduced by premium for liability coverage and for the following if included in allied lines: rain and hail on growing crops; livestock; association direct premiums booked; National Flood Insurance Program direct premiums; and similar deductions specifically authorized by the plan of operation and approved by the department. A member’s participation shall begin on the first day of the calendar year following the year in which it is issued a certificate of authority to transact property insurance in the state and shall terminate 1 year after the end of the calendar year during which it no longer holds a certificate of authority to transact property insurance in the state. The commissioner, after review of annual statements, other reports, and any other statistics that the commissioner deems necessary, shall certify to the association the aggregate direct premiums written for property insurance in this state by all member insurers.

(II) Effective July 1, 2002, the association shall operate subject to the supervision and approval of a board of governors who are the same individuals that have been appointed by the Treasurer to serve on the board of governors of the Citizens Property Insurance Corporation.

(III) The plan of operation shall provide a formula whereby a company voluntarily providing windstorm coverage in affected areas will be relieved wholly or partially from apportionment of a regular assessment pursuant to sub-sub-subparagraph d.(I) or sub-sub-subparagraph d.(II).

(IV) A company which is a member of a group of companies under common management may elect to have its credits applied on a group basis, and any company or group may elect to have its credits applied to any other company or group.

(V) There shall be no credits or relief from apportionment to a company for emergency assessments collected from its policyholders under sub-sub-subparagraph d.(III).

(VI) The plan of operation may also provide for the award of credits, for a period not to exceed 3 years, from a regular assessment pursuant to sub-sub-subparagraph d.(I) or sub-sub-subparagraph d.(II) as an incentive for taking policies out of the Residential Property and Casualty Joint Underwriting Association. In order to qualify for the exemption under this sub-sub-subparagraph, the take-out plan must provide that at least 40 percent of the policies removed from the Residential Property and Casualty Joint Underwriting Association cover risks located in Miami-Dade, Broward, and Palm Beach Counties or at least 30 percent of the policies so removed cover risks located in Miami-Dade, Broward, and Palm Beach Counties and an additional 50 percent of the policies so removed cover risks located in other coastal counties, and must also provide that no more than 15 percent of the policies so removed may exclude windstorm coverage. With the approval of the department, the association may waive these geographic criteria for a take-out plan that removes at least the lesser of 100,000 Residential Property and Casualty Joint Underwriting Association policies or 15 percent of the total number of Residential Property and Casualty Joint Underwriting Association policies, provided the governing board of the Residential Property and Casualty Joint Underwriting Association certifies that the take-out plan will materially reduce the Residential Property and Casualty Joint Underwriting Association’s 100-year probable maximum loss from hurricanes. With the approval of the department, the board may extend such credits for an additional year if the insurer guarantees an additional year of renewability for all policies removed from the Residential Property and Casualty Joint Underwriting Association, or for 2 additional years if the insurer guarantees 2 additional years of renewability for all policies removed from the Residential Property and Casualty Joint Underwriting Association.

b. Assessments to pay deficits in the association under this subparagraph shall be included as an appropriate factor in the making of rates as provided in s. 627.3512.

c. The Legislature finds that the potential for unlimited deficit assessments under this subparagraph may induce insurers to attempt to reduce their writings in the voluntary market, and that such actions would worsen the availability problems that the association was created to remedy. It is the intent of the Legislature that insurers remain fully responsible for paying regular assessments and collecting emergency assessments for any deficits of the association; however, it is also the intent of the Legislature to provide a means by which assessment liabilities may be amortized over a period of years.

d.(I) When the deficit incurred in a particular calendar year is 10 percent or less of the aggregate statewide direct written premium for property insurance for the prior calendar year for all member insurers, the association shall levy an assessment on member insurers in an amount equal to the deficit.

(II) When the deficit incurred in a particular calendar year exceeds 10 percent of the aggregate statewide direct written premium for property insurance for the prior calendar year for all member insurers, the association shall levy an assessment on member insurers in an amount equal to the greater of 10 percent of the deficit or 10 percent of the aggregate statewide direct written premium for property insurance for the prior calendar year for member insurers. Any remaining deficit shall be recovered through emergency assessments under sub-sub-subparagraph (III).

(III) Upon a determination by the board of directors that a deficit exceeds the amount that will be recovered through regular assessments on member insurers, pursuant to sub-sub-subparagraph (I) or sub-sub-subparagraph (II), the board shall levy, after verification by the department, emergency assessments to be collected by member insurers and by underwriting associations created pursuant to this section which write property insurance, upon issuance or renewal of property insurance policies other than National Flood Insurance policies in the year or years following levy of the regular assessments. The amount of the emergency assessment collected in a particular year shall be a uniform percentage of that year’s direct written premium for property insurance for all member insurers and underwriting associations, excluding National Flood Insurance policy premiums, as annually determined by the board and verified by the department. The department shall verify the arithmetic calculations involved in the board’s determination within 30 days after receipt of the information on which the determination was based. Notwithstanding any other provision of law, each member insurer and each underwriting association created pursuant to this section shall collect emergency assessments from its policyholders without such obligation being affected by any credit, limitation, exemption, or deferment. The emergency assessments so collected shall be transferred directly to the association on a periodic basis as determined by the association. The aggregate amount of emergency assessments levied under this sub-sub-subparagraph in any calendar year may not exceed the greater of 10 percent of the amount needed to cover the original deficit, plus interest, fees, commissions, required reserves, and other costs associated with financing of the original deficit, or 10 percent of the aggregate statewide direct written premium for property insurance written by member insurers and underwriting associations for the prior year, plus interest, fees, commissions, required reserves, and other costs associated with financing the original deficit. The board may pledge the proceeds of the emergency assessments under this sub-sub-subparagraph as the source of revenue for bonds, to retire any other debt incurred as a result of the deficit or events giving rise to the deficit, or in any other way that the board determines will efficiently recover the deficit. The emergency assessments under this sub-sub-subparagraph shall continue as long as any bonds issued or other indebtedness incurred with respect to a deficit for which the assessment was imposed remain outstanding, unless adequate provision has been made for the payment of such bonds or other indebtedness pursuant to the document governing such bonds or other indebtedness. Emergency assessments collected under this sub-sub-subparagraph are not part of an insurer’s rates, are not premium, and are not subject to premium tax, fees, or commissions; however, failure to pay the emergency assessment shall be treated as failure to pay premium.

(IV) Each member insurer’s share of the total regular assessments under sub-sub-subparagraph (I) or sub-sub-subparagraph (II) shall be in the proportion that the insurer’s net direct premium for property insurance in this state, for the year preceding the assessment bears to the aggregate statewide net direct premium for property insurance of all member insurers, as reduced by any credits for voluntary writings for that year.

(V) If regular deficit assessments are made under sub-sub-subparagraph (I) or sub-sub-subparagraph (II), or by the Residential Property and Casualty Joint Underwriting Association under sub-subparagraph (6)(b)3.a., the association shall levy upon the association’s policyholders, as part of its next rate filing, or by a separate rate filing solely for this purpose, a market equalization surcharge in a percentage equal to the total amount of such regular assessments divided by the aggregate statewide direct written premium for property insurance for member insurers for the prior calendar year. Market equalization surcharges under this sub-sub-subparagraph are not considered premium and are not subject to commissions, fees, or premium taxes; however, failure to pay a market equalization surcharge shall be treated as failure to pay premium.

e. The governing body of any unit of local government, any residents of which are insured under the plan, may issue bonds as defined in s. 125.013 or s. 166.101 to fund an assistance program, in conjunction with the association, for the purpose of defraying deficits of the association. In order to avoid needless and indiscriminate proliferation, duplication, and fragmentation of such assistance programs, any unit of local government, any residents of which are insured by the association, may provide for the payment of losses, regardless of whether or not the losses occurred within or outside of the territorial jurisdiction of the local government. Revenue bonds may not be issued until validated pursuant to chapter 75, unless a state of emergency is declared by executive order or proclamation of the Governor pursuant to s. 252.36 making such findings as are necessary to determine that it is in the best interests of, and necessary for, the protection of the public health, safety, and general welfare of residents of this state and the protection and preservation of the economic stability of insurers operating in this state, and declaring it an essential public purpose to permit certain municipalities or counties to issue bonds as will provide relief to claimants and policyholders of the association and insurers responsible for apportionment of plan losses. Any such unit of local government may enter into such contracts with the association and with any other entity created pursuant to this subsection as are necessary to carry out this paragraph. Any bonds issued under this sub-subparagraph shall be payable from and secured by moneys received by the association from assessments under this subparagraph, and assigned and pledged to or on behalf of the unit of local government for the benefit of the holders of such bonds. The funds, credit, property, and taxing power of the state or of the unit of local government shall not be pledged for the payment of such bonds. If any of the bonds remain unsold 60 days after issuance, the department shall require all insurers subject to assessment to purchase the bonds, which shall be treated as admitted assets; each insurer shall be required to purchase that percentage of the unsold portion of the bond issue that equals the insurer’s relative share of assessment liability under this subsection. An insurer shall not be required to purchase the bonds to the extent that the department determines that the purchase would endanger or impair the solvency of the insurer. The authority granted by this sub-subparagraph is additional to any bonding authority granted by subparagraph 6.

3. The plan shall also provide that any member with a surplus as to policyholders of $25 million or less writing 25 percent or more of its total countrywide property insurance premiums in this state may petition the department, within the first 90 days of each calendar year, to qualify as a limited apportionment company. The apportionment of such a member company in any calendar year for which it is qualified shall not exceed its gross participation, which shall not be affected by the formula for voluntary writings. In no event shall a limited apportionment company be required to participate in any apportionment of losses pursuant to sub-sub-subparagraph 2.d.(I) or sub-sub-subparagraph 2.d.(II) in the aggregate which exceeds $50 million after payment of available plan funds in any calendar year. However, a limited apportionment company shall collect from its policyholders any emergency assessment imposed under sub-sub-subparagraph 2.d.(III). The plan shall provide that, if the department determines that any regular assessment will result in an impairment of the surplus of a limited apportionment company, the department may direct that all or part of such assessment be deferred. However, there shall be no limitation or deferment of an emergency assessment to be collected from policyholders under sub-sub-subparagraph 2.d.(III).

4. The plan shall provide for the deferment, in whole or in part, of a regular assessment of a member insurer under sub-sub-subparagraph 2.d.(I) or sub-sub-subparagraph 2.d.(II), but not for an emergency assessment collected from policyholders under sub-sub-subparagraph 2.d.(III), if, in the opinion of the commissioner, payment of such regular assessment would endanger or impair the solvency of the member insurer. In the event a regular assessment against a member insurer is deferred in whole or in part, the amount by which such assessment is deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in sub-sub-subparagraph 2.d.(I) or sub-sub-subparagraph 2.d.(II).

5.a. The plan of operation may include deductibles and rules for classification of risks and rate modifications consistent with the objective of providing and maintaining funds sufficient to pay catastrophe losses.

b. It is the intent of the Legislature that the rates for coverage provided by the association be actuarially sound and not competitive with approved rates charged in the admitted voluntary market such that the association functions as a residual market mechanism to provide insurance only when the insurance cannot be procured in the voluntary market. The plan of operation shall provide a mechanism to assure that, beginning no later than January 1, 1999, the rates charged by the association for each line of business are reflective of approved rates in the voluntary market for hurricane coverage for each line of business in the various areas eligible for association coverage.

c. The association shall provide for windstorm coverage on residential properties in limits up to $10 million for commercial lines residential risks and up to $1 million for personal lines residential risks. If coverage with the association is sought for a residential risk valued in excess of these limits, coverage shall be available to the risk up to the replacement cost or actual cash value of the property, at the option of the insured, if coverage for the risk cannot be located in the authorized market. The association must accept a commercial lines residential risk with limits above $10 million or a personal lines residential risk with limits above $1 million if coverage is not available in the authorized market. The association may write coverage above the limits specified in this subparagraph with or without facultative or other reinsurance coverage, as the association determines appropriate.

d. The plan of operation must provide objective criteria and procedures, approved by the department, to be uniformly applied for all applicants in determining whether an individual risk is so hazardous as to be uninsurable. In making this determination and in establishing the criteria and procedures, the following shall be considered:

(I) Whether the likelihood of a loss for the individual risk is substantially higher than for other risks of the same class; and

(II) Whether the uncertainty associated with the individual risk is such that an appropriate premium cannot be determined.

The acceptance or rejection of a risk by the association pursuant to such criteria and procedures must be construed as the private placement of insurance, and the provisions of chapter 120 do not apply.

e. If the risk accepts an offer of coverage through the market assistance program or through a mechanism established by the association, either before the policy is issued by the association or during the first 30 days of coverage by the association, and the producing agent who submitted the application to the association is not currently appointed by the insurer, the insurer shall:

(I) Pay to the producing agent of record of the policy, for the first year, an amount that is the greater of the insurer’s usual and customary commission for the type of policy written or a fee equal to the usual and customary commission of the association; or

(II) Offer to allow the producing agent of record of the policy to continue servicing the policy for a period of not less than 1 year and offer to pay the agent the greater of the insurer’s or the association’s usual and customary commission for the type of policy written.

If the producing agent is unwilling or unable to accept appointment, the new insurer shall pay the agent in accordance with sub-sub-subparagraph (I). Subject to the provisions of s. 627.3517, the policies issued by the association must provide that if the association obtains an offer from an authorized insurer to cover the risk at its approved rates under either a standard policy including wind coverage or, if consistent with the insurer’s underwriting rules as filed with the department, a basic policy including wind coverage, the risk is no longer eligible for coverage through the association. Upon termination of eligibility, the association shall provide written notice to the policyholder and agent of record stating that the association policy must be canceled as of 60 days after the date of the notice because of the offer of coverage from an authorized insurer. Other provisions of the insurance code relating to cancellation and notice of cancellation do not apply to actions under this sub-subparagraph.

f. When the association enters into a contractual agreement for a take-out plan, the producing agent of record of the association policy is entitled to retain any unearned commission on the policy, and the insurer shall:

(I) Pay to the producing agent of record of the association policy, for the first year, an amount that is the greater of the insurer’s usual and customary commission for the type of policy written or a fee equal to the usual and customary commission of the association; or

(II) Offer to allow the producing agent of record of the association policy to continue servicing the policy for a period of not less than 1 year and offer to pay the agent the greater of the insurer’s or the association’s usual and customary commission for the type of policy written.

If the producing agent is unwilling or unable to accept appointment, the new insurer shall pay the agent in accordance with sub-sub-subparagraph (I).

6.a. The plan of operation may authorize the formation of a private nonprofit corporation, a private nonprofit unincorporated association, a partnership, a trust, a limited liability company, or a nonprofit mutual company which may be empowered, among other things, to borrow money by issuing bonds or by incurring other indebtedness and to accumulate reserves or funds to be used for the payment of insured catastrophe losses. The plan may authorize all actions necessary to facilitate the issuance of bonds, including the pledging of assessments or other revenues.

b. Any entity created under this subsection, or any entity formed for the purposes of this subsection, may sue and be sued, may borrow money; issue bonds, notes, or debt instruments; pledge or sell assessments, market equalization surcharges and other surcharges, rights, premiums, contractual rights, projected recoveries from the Florida Hurricane Catastrophe Fund, other reinsurance recoverables, and other assets as security for such bonds, notes, or debt instruments; enter into any contracts or agreements necessary or proper to accomplish such borrowings; and take other actions necessary to carry out the purposes of this subsection. The association may issue bonds or incur other indebtedness, or have bonds issued on its behalf by a unit of local government pursuant to subparagraph (6)(q)2., in the absence of a hurricane or other weather-related event, upon a determination by the association subject to approval by the department that such action would enable it to efficiently meet the financial obligations of the association and that such financings are reasonably necessary to effectuate the requirements of this subsection. Any such entity may accumulate reserves and retain surpluses as of the end of any association year to provide for the payment of losses incurred by the association during that year or any future year. The association shall incorporate and continue the plan of operation and articles of agreement in effect on the effective date of chapter 76-96, Laws of Florida, to the extent that it is not inconsistent with chapter 76-96, and as subsequently modified consistent with chapter 76-96. The board of directors and officers currently serving shall continue to serve until their successors are duly qualified as provided under the plan. The assets and obligations of the plan in effect immediately prior to the effective date of chapter 76-96 shall be construed to be the assets and obligations of the successor plan created herein.

c. In recognition of s. 10, Art. I of the State Constitution, prohibiting the impairment of obligations of contracts, it is the intent of the Legislature that no action be taken whose purpose is to impair any bond indenture or financing agreement or any revenue source committed by contract to such bond or other indebtedness issued or incurred by the association or any other entity created under this subsection.

7. On such coverage, an agent’s remuneration shall be that amount of money payable to the agent by the terms of his or her contract with the company with which the business is placed. However, no commission will be paid on that portion of the premium which is in excess of the standard premium of that company.

8. Subject to approval by the department, the association may establish different eligibility requirements and operational procedures for any line or type of coverage for any specified eligible area or portion of an eligible area if the board determines that such changes to the eligibility requirements and operational procedures are justified due to the voluntary market being sufficiently stable and competitive in such area or for such line or type of coverage and that consumers who, in good faith, are unable to obtain insurance through the voluntary market through ordinary methods would continue to have access to coverage from the association. When coverage is sought in connection with a real property transfer, such requirements and procedures shall not provide for an effective date of coverage later than the date of the closing of the transfer as established by the transferor, the transferee, and, if applicable, the lender.

9. Notwithstanding any other provision of law:

a. The pledge or sale of, the lien upon, and the security interest in any rights, revenues, or other assets of the association created or purported to be created pursuant to any financing documents to secure any bonds or other indebtedness of the association shall be and remain valid and enforceable, notwithstanding the commencement of and during the continuation of, and after, any rehabilitation, insolvency, liquidation, bankruptcy, receivership, conservatorship, reorganization, or similar proceeding against the association under the laws of this state or any other applicable laws.

b. No such proceeding shall relieve the association of its obligation, or otherwise affect its ability to perform its obligation, to continue to collect, or levy and collect, assessments, market equalization or other surcharges, projected recoveries from the Florida Hurricane Catastrophe Fund, reinsurance recoverables, or any other rights, revenues, or other assets of the association pledged.

c. Each such pledge or sale of, lien upon, and security interest in, including the priority of such pledge, lien, or security interest, any such assessments, emergency assessments, market equalization or renewal surcharges, projected recoveries from the Florida Hurricane Catastrophe Fund, reinsurance recoverables, or other rights, revenues, or other assets which are collected, or levied and collected, after the commencement of and during the pendency of or after any such proceeding shall continue unaffected by such proceeding.

d. As used in this subsection, the term “financing documents” means any agreement, instrument, or other document now existing or hereafter created evidencing any bonds or other indebtedness of the association or pursuant to which any such bonds or other indebtedness has been or may be issued and pursuant to which any rights, revenues, or other assets of the association are pledged or sold to secure the repayment of such bonds or indebtedness, together with the payment of interest on such bonds or such indebtedness, or the payment of any other obligation of the association related to such bonds or indebtedness.

e. Any such pledge or sale of assessments, revenues, contract rights or other rights or assets of the association shall constitute a lien and security interest, or sale, as the case may be, that is immediately effective and attaches to such assessments, revenues, contract, or other rights or assets, whether or not imposed or collected at the time the pledge or sale is made. Any such pledge or sale is effective, valid, binding, and enforceable against the association or other entity making such pledge or sale, and valid and binding against and superior to any competing claims or obligations owed to any other person or entity, including policyholders in this state, asserting rights in any such assessments, revenues, contract, or other rights or assets to the extent set forth in and in accordance with the terms of the pledge or sale contained in the applicable financing documents, whether or not any such person or entity has notice of such pledge or sale and without the need for any physical delivery, recordation, filing, or other action.

f. There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer or its agents or employees, agents or employees of the association, members of the board of directors of the association, or the department or its representatives, for any action taken by them in the performance of their duties or responsibilities under this subsection. Such immunity does not apply to actions for breach of any contract or agreement pertaining to insurance, or any willful tort.

(c) The provisions of paragraph (b) are applicable only with respect to:

1. Those areas that were eligible for coverage under this subsection on April 9, 1993; or

2. Any county or area as to which the department, after public hearing, finds that the following criteria exist:

a. Due to the lack of windstorm insurance coverage in the county or area so affected, economic growth and development is being deterred or otherwise stifled in such county or area, mortgages are in default, and financial institutions are unable to make loans;

b. The county or area so affected is enforcing the structural requirements of the Florida Building Code, as defined in s. 553.73, for new construction and has included adequate minimum floor elevation requirements for structures in areas subject to inundation; and

c. Extending windstorm insurance coverage to such county or area is consistent with and will implement and further the policies and objectives set forth in applicable state laws, rules, and regulations governing coastal management, coastal construction, comprehensive planning, beach and shore preservation, barrier island preservation, coastal zone protection, and the Coastal Zone Protection Act of 1985.

The department shall consider reports of the Florida Building Commission when evaluating building code enforcement. Any time after the department has determined that the criteria referred to in this subparagraph do not exist with respect to any county or area of the state, it may, after a subsequent public hearing, declare that such county or area is no longer eligible for windstorm coverage through the plan.

(d) For the purpose of evaluating whether the criteria of paragraph (c) are met, such criteria shall be applied as the situation would exist if policies had not been written by the Florida Residential Property and Casualty Joint Underwriting Association and property insurance for such policyholders was not available.

(e)1. Notwithstanding the provisions of subparagraph (c)2. or paragraph (d), eligibility shall not be extended to any area that was not eligible on March 1, 1997, except that the department may act with respect to any petition on which a hearing was held prior to May 9, 1997.

2. Notwithstanding the provisions of subparagraph 1., the following area is eligible for coverage under this subsection effective July 1, 2002: the area within Port Canaveral which is bordered on the south by the City of Cape Canaveral, bordered on the west by the Banana River, and bordered on the north by United States Government property.

(f) As used in this subsection, the term “department” means the former Department of Insurance.

(3) POLITICAL SUBDIVISION; CASUALTY INSURANCE RISK APPORTIONMENT.—

(a) The office shall, after consultation with the casualty insurers licensed in this state, adopt a plan or plans for the equitable apportionment among them of casualty insurance coverage which may be afforded political subdivisions which are in good faith entitled to, but are unable to, procure such coverage through the voluntary market at standard rates or through a statutorily approved plan authorized by the office. The office may adopt a joint underwriting plan which shall provide for one or more designated insurers able and willing to provide policyholder and claims service, including the issuance of insurance policies, to act on behalf of all other insurers required to participate in the joint underwriting plan. Any joint underwriting plan adopted shall provide for the equitable apportionment of any profits realized, or of losses and expenses incurred, among participating insurers. The plan shall include, but shall not be limited to:

1. Rules for the classification of risks and rates which reflect the past loss experience and prospective loss experience in different geographic areas.

2. A rating plan which reasonably reflects the prior claims experience of the insureds.

3. Excess coverage by insurers if the office, in its discretion, requires such coverage by insurers participating in the joint underwriting plan.

(b) In the event an underwriting deficit exists at the end of any year the plan is in effect, each policyholder shall pay to the joint underwriting plan a premium contingency assessment not to exceed one-third of the premium payment paid by such policyholder for that year. The joint underwriting plan shall pay no further claims on any policy for which the policyholder fails to pay the premium contingency assessment.

(c) Any deficit sustained under the plan shall first be recovered through a premium contingency assessment. Concurrently, the rates for insureds shall be adjusted for the next year so as to be actuarially sound in conformance with rules adopted by the commission.

(d) If there is any remaining deficit under the plan after maximum collection of the premium contingency assessment, such deficit shall be recovered from the companies participating in the plan in the proportion that the net direct premiums of each such member written during the preceding calendar year bear to the aggregate net direct premiums written in this state by all members of the joint underwriting plan.

(e) Upon adoption of a plan, all casualty insurers licensed in the state shall subscribe thereto and participate therein.

(4) MEDICAL MALPRACTICE RISK APPORTIONMENT.—

(a) The office shall, after consultation with insurers as set forth in paragraph (b), adopt a joint underwriting plan as set forth in paragraph (d).

(b) Entities licensed to issue casualty insurance as defined in s. 624.605(1)(b), (k), and (q) and self-insurers authorized to issue medical malpractice insurance under s. 627.357 shall participate in the plan and shall be members of the Joint Underwriting Association.

(c) The Joint Underwriting Association shall operate subject to the supervision and approval of a board of governors consisting of representatives of five of the insurers participating in the Joint Underwriting Association, an attorney named by The Florida Bar, a physician named by the Florida Medical Association, a dentist named by the Florida Dental Association, and a hospital representative named by the Florida Hospital Association. The Chief Financial Officer shall select the representatives of the five insurers. One insurer representative shall be selected from recommendations of the American Insurance Association. One insurer representative shall be selected from recommendations of the Property Casualty Insurers Association of America. One insurer representative shall be selected from recommendations of the Florida Insurance Council. Two insurer representatives shall be selected to represent insurers that are not affiliated with these associations. During the first meeting of the board after June 30 of each year, the board shall choose one of its members to serve as chair of the board and another member to serve as vice chair of the board. There is no liability on the part of, and no cause of action shall arise against, any member insurer, self-insurer, or its agents or employees, the Joint Underwriting Association or its agents or employees, members of the board of governors, or the office or its representatives for any action taken by them in the performance of their powers and duties under this subsection.

(d) The plan shall provide coverage for claims arising out of the rendering of, or failure to render, medical care or services and, in the case of health care facilities, coverage for bodily injury or property damage to the person or property of any patient arising out of the insured’s activities, in appropriate policy forms for all health care providers as defined in paragraph (h). The plan shall include, but shall not be limited to:

1. Classifications of risks and rates which reflect past and prospective loss and expense experience in different areas of practice and in different geographical areas. To assure that plan rates are adequate to pay claims and expenses, the Joint Underwriting Association shall develop a means of obtaining loss and expense experience; and the plan shall file such experience, when available, with the office in sufficient detail to make a determination of rate adequacy. Within 60 days after a rate filing, the office shall approve such rates or rate revisions as are fully supported by the filing. In addition to provisions for claims and expenses, the ratemaking formula may include a factor for projected claims trending and a margin for contingencies. The use of trend factors shall not be found to be inappropriate.

2. A rating plan which reasonably recognizes the prior claims experience of insureds.

3. Provisions as to rates for:

a. Insureds who are retired or semiretired.

b. The estates of deceased insureds.

c. Part-time professionals.

4. Protection in an amount not to exceed $250,000 per claim, $750,000 annual aggregate for health care providers other than hospitals and in an amount not to exceed $1.5 million per claim, $5 million annual aggregate for hospitals. Such coverage for health care providers other than hospitals shall be available as primary coverage and as excess coverage for the layer of coverage between the primary coverage and the total limits of $250,000 per claim, $750,000 annual aggregate. The plan shall also provide tail coverage in these amounts to insureds whose claims-made coverage with another insurer or trust has or will be terminated. Such tail coverage shall provide coverage for incidents that occurred during the claims-made policy period for which a claim is made after the policy period.

5. A risk management program for insureds of the association. This program shall include, but not be limited to: investigation and analysis of frequency, severity, and causes of adverse or untoward medical injuries; development of measures to control these injuries; systematic reporting of medical incidents; investigation and analysis of patient complaints; and auditing of association members to assure implementation of this program. The plan may refuse to insure any insured who refuses or fails to comply with the risk management program implemented by the association. Prior to cancellation or refusal to renew an insured, the association shall provide the insured 60 days’ notice of intent to cancel or nonrenew and shall further notify the insured of any action which must be taken to be in compliance with the risk management program.

(e) In the event an underwriting deficit exists for any policy year the plan is in effect, any surplus which has accrued from previous years and is not projected within reasonable actuarial certainty to be needed for payment of claims in the year the surplus arose shall be used to offset the deficit to the extent available.

1. As to remaining deficit, except those relating to deficit assessment coverage, each policyholder shall pay to the association a premium contingency assessment not to exceed one-third of the premium payment paid by such policyholder to the association for that policy year. The association shall pay no further claims on any policy for the policyholder who fails to pay the premium contingency assessment.

2. If there is any remaining deficit under the plan after maximum collection of the premium contingency assessment, such deficit shall be recovered from the companies participating in the plan in the proportion that the net direct premiums of each such member written during the calendar year immediately preceding the end of the policy year for which there is a deficit assessment bear to the aggregate net direct premiums written in this state by all members of the association. The term “premiums” as used herein means premiums for the lines of insurance defined in s. 624.605(1)(b), (k), and (q), including premiums for such coverage issued under package policies.

(f) The plan shall provide for one or more insurers able and willing to provide policy service through licensed resident agents and claims service on behalf of all other insurers participating in the plan. In the event no insurer is able and willing to provide such services, the Joint Underwriting Association is authorized to perform any and all such services.

(g) All books, records, documents, or audits relating to the Joint Underwriting Association or its operation shall be open to public inspection, except that a claim file in the possession of the Joint Underwriting Association is confidential and exempt from the provisions of s. 119.07(1) during the processing of that claim. Any information contained in these files that identifies an injured person is confidential and exempt from the provisions of s. 119.07(1).

(h) As used in this subsection:

1. “Health care provider” means hospitals licensed under chapter 395; physicians licensed under chapter 458; osteopathic physicians licensed under chapter 459; podiatric physicians licensed under chapter 461; dentists licensed under chapter 466; chiropractic physicians licensed under chapter 460; naturopaths licensed under chapter 462; nurses licensed under part I of chapter 464; midwives licensed under chapter 467; clinical laboratories registered under chapter 483; physician assistants licensed under chapter 458 or chapter 459; physical therapists and physical therapist assistants licensed under chapter 486; health maintenance organizations certificated under part I of chapter 641; ambulatory surgical centers licensed under chapter 395; other medical facilities as defined in subparagraph 2.; blood banks, plasma centers, industrial clinics, and renal dialysis facilities; or professional associations, partnerships, corporations, joint ventures, or other associations for professional activity by health care providers.

2. “Other medical facility” means a facility the primary purpose of which is to provide human medical diagnostic services or a facility providing nonsurgical human medical treatment, to which facility the patient is admitted and from which facility the patient is discharged within the same working day, and which facility is not part of a hospital. However, a facility existing for the primary purpose of performing terminations of pregnancy or an office maintained by a physician or dentist for the practice of medicine shall not be construed to be an “other medical facility.”

3. “Health care facility” means any hospital licensed under chapter 395, health maintenance organization certificated under part I of chapter 641, ambulatory surgical center licensed under chapter 395, or other medical facility as defined in subparagraph 2.

(i) The manager of the plan or the manager’s assistant is the agent for service of process for the plan.

(5) PROPERTY AND CASUALTY INSURANCE RISK APPORTIONMENT.—The commission shall adopt by rule a joint underwriting plan to equitably apportion among insurers authorized in this state to write property insurance as defined in s. 624.604 or casualty insurance as defined in s. 624.605, the underwriting of one or more classes of property insurance or casualty insurance, except for the types of insurance that are included within property insurance or casualty insurance for which an equitable apportionment plan, assigned risk plan, or joint underwriting plan is authorized under s. 627.311 or subsection (1), subsection (2), subsection (3), subsection (4), or subsection (5) and except for risks eligible for flood insurance written through the federal flood insurance program to persons with risks eligible under subparagraph (a)1. and who are in good faith entitled to, but are unable to, obtain such property or casualty insurance coverage, including excess coverage, through the voluntary market. For purposes of this subsection, an adequate level of coverage means that coverage which is required by state law or by responsible or prudent business practices. The Joint Underwriting Association shall not be required to provide coverage for any type of risk for which there are no insurers providing similar coverage in this state. The office may designate one or more participating insurers who agree to provide policyholder and claims service, including the issuance of policies, on behalf of the participating insurers.

(a) The plan shall provide:

1. A means of establishing eligibility of a risk for obtaining insurance through the plan, which provides that:

a. A risk shall be eligible for such property insurance or casualty insurance as is required by Florida law if the insurance is unavailable in the voluntary market, including the market assistance program and the surplus lines market.

b. A commercial risk not eligible under sub-subparagraph a. shall be eligible for property or casualty insurance if:

(I) The insurance is unavailable in the voluntary market, including the market assistance plan and the surplus lines market;

(II) Failure to secure the insurance would substantially impair the ability of the entity to conduct its affairs; and

(III) The risk is not determined by the Risk Underwriting Committee to be uninsurable.

c. In the event the Federal Government terminates the Federal Crime Insurance Program established under 44 C.F.R. ss. 80-83, Florida commercial and residential risks previously insured under the federal program shall be eligible under the plan.

d.(I) In the event a risk is eligible under this paragraph and in the event the market assistance plan receives a minimum of 100 applications for coverage within a 3-month period, or 200 applications for coverage within a 1-year period or less, for a given class of risk contained in the classification system defined in the plan of operation of the Joint Underwriting Association, and unless the market assistance plan provides a quotation for at least 80 percent of such applicants, such classification shall immediately be eligible for coverage in the Joint Underwriting Association.

(II) Any market assistance plan application which is rejected because an individual risk is so hazardous as to be practically uninsurable, considering whether the likelihood of a loss for such a risk is substantially higher than for other risks of the same class due to individual risk characteristics, prior loss experience, unwillingness to cooperate with a prior insurer, physical characteristics and physical location shall not be included in the minimum percentage calculation provided above. In the event that there is any legal or administrative challenge to a determination by the office that the conditions of this subparagraph have been met for eligibility for coverage in the Joint Underwriting Association for a given classification, any eligible risk may obtain coverage during the pendency of any such challenge.

e. In order to qualify as a quotation for the purpose of meeting the minimum percentage calculation in this subparagraph, the quoted premium must meet the following criteria:

(I) In the case of an admitted carrier, the quoted premium must not exceed the premium available for a given classification currently in use by the Joint Underwriting Association or the premium developed by using the rates and rating plans on file with the office by the quoting insurer, whichever is greater.

(II) In the case of an authorized surplus lines insurer, the quoted premium must not exceed the premium available for a given classification currently in use by the Joint Underwriting Association by more than 25 percent, after consideration of any individual risk surcharge or credit.

f. Any agent who falsely certifies the unavailability of coverage as provided by sub-subparagraphs a. and b., is subject to the penalties provided in s. 626.611.

2. A means for the equitable apportionment of profits or losses and expenses among participating insurers.

3. Rules for the classification of risks and rates which reflect the past and prospective loss experience.

4. A rating plan which reasonably reflects the prior claims experience of the insureds. Such rating plan shall include at least two levels of rates for risks that have favorable loss experience and risks that have unfavorable loss experience, as established by the plan.

5. Reasonable limits to available amounts of insurance. Such limits may not be less than the amounts of insurance required of eligible risks by Florida law.

6. Risk management requirements for insurance where such requirements are reasonable and are expected to reduce losses.

7. Deductibles as may be necessary to meet the needs of insureds.

8. Policy forms which are consistent with the forms in use by the majority of the insurers providing coverage in the voluntary market for the coverage requested by the applicant.

9. A means to remove risks from the plan once such risks no longer meet the eligibility requirements of this paragraph. For this purpose, the plan shall include the following requirements: At each 6-month interval after the activation of any class of insureds, the board of governors or its designated committee shall review the number of applications to the market assistance plan for that class. If, based on these latest numbers, at least 90 percent of such applications have been provided a quotation, the Joint Underwriting Association shall cease underwriting new applications for such class within 30 days, and notification of this decision shall be sent to the office, the major agents’ associations, and the board of directors of the market assistance plan. A quotation for the purpose of this subparagraph shall meet the same criteria for a quotation as provided in sub-subparagraph 1.e. All policies which were previously written for that class shall continue in force until their normal expiration date, at which time, subject to the required timely notification of nonrenewal by the Joint Underwriting Association, the insured may then elect to reapply to the Joint Underwriting Association according to the requirements of eligibility. If, upon reapplication, those previously insured Joint Underwriting Association risks meet the eligibility requirements, the Joint Underwriting Association shall provide the coverage requested.

10. A means for providing credits to insurers against any deficit assessment levied pursuant to paragraph (c), for risks voluntarily written through the market assistance plan by such insurers.

11. That the Joint Underwriting Association shall operate subject to the supervision and approval of a board of governors consisting of 13 individuals appointed by the Chief Financial Officer, and shall have an executive or underwriting committee. At least four of the members shall be representatives of insurance trade associations as follows: one member from the American Insurance Association, one member from the Alliance of American Insurers, one member from the National Association of Independent Insurers, and one member from an unaffiliated insurer writing coverage on a national basis. Two representatives shall be from two of the statewide agents’ associations. Each board member shall be appointed to serve for 2-year terms beginning on a date designated by the plan and shall serve at the pleasure of the Chief Financial Officer. Members may be reappointed for subsequent terms.

(b) Rates used by the Joint Underwriting Association shall be actuarially sound. To the extent applicable, the rate standards set forth in s. 627.062 shall be considered by the office in establishing rates to be used by the joint underwriting plan. The initial rate level shall be determined using the rates, rules, rating plans, and classifications contained in the most current Insurance Services Office (ISO) filing with the office or the filing of other licensed rating organizations with an additional increment of 25 percent of premium. For any type of coverage or classification which lends itself to manual rating for which the Insurance Services Office or another licensed rating organization does not file or publish a rate, the Joint Underwriting Association shall file and use an initial rate based on the average current market rate. The initial rate level for the rate plan shall also be subject to an experience and schedule rating plan which may produce a maximum of 25 percent debits or credits. For any risk which does not lend itself to manual rating and for which no rate has been promulgated under the rate plan, the board shall develop and file with the office, subject to its approval, appropriate criteria and factors for rating the individual risk. Such criteria and factors shall include, but not be limited to, loss rating plans, composite rating plans, and unique and unusual risk rating plans. The initial rates required under this paragraph shall be adjusted in conformity with future filings by the Insurance Services Office with the office and shall remain in effect until such time as the Joint Underwriting Association has sufficient data as to independently justify an actuarially sound change in such rates.

(c)1. In the event an underwriting deficit exists for any policy year the plan is in effect, any surplus which has accrued from previous years and is not projected within reasonable actuarial certainty to be needed for payment for claims in the year the surplus arose shall be used to offset the deficit to the extent available.

2. As to any remaining deficit, the board of governors of the Joint Underwriting Association shall levy and collect an assessment in an amount sufficient to offset such deficit. Such assessment shall be levied against the insurers participating in the plan during the year giving rise to the assessment. Any assessments against insurers for the lines of property and casualty insurance issued to commercial risks shall be recovered from the participating insurers in the proportion that the net direct premium of each insurer for commercial risks written during the preceding calendar year bears to the aggregate net direct premium written for commercial risks by all members of the plan for the lines of insurance included in the plan. Any assessments against insurers for the lines of property and casualty insurance issued to personal risks eligible under sub-subparagraph (a)1.a. or sub-subparagraph (a)1.c. shall be recovered from the participating insurers in the proportion that the net direct premium of each insurer for personal risks written during the preceding calendar year bears to the aggregate net direct premium written for personal risks by all members of the plan for the lines of insurance included in the plan.

3. The board shall take all reasonable and prudent steps necessary to collect the amount of assessment due from each participating insurer and policyholder, including, if prudent, filing suit to collect such assessment. If the board is unable to collect an assessment from any insurer, the uncollected assessments shall be levied as an additional assessment against the participating insurers and any participating insurer required to pay an additional assessment as a result of such failure to pay shall have a cause of action against such nonpaying insurer.

4. Any funds or entitlements that the state may be eligible to receive by virtue of the Federal Government’s termination of the Federal Crime Insurance Program referenced in sub-subparagraph (a)1.c. may be used under the plan to offset any subsequent underwriting deficits that may occur from risks previously insured with the Federal Crime Insurance Program.

5. Assessments shall be included as an appropriate factor in the making of rates as provided in s. 627.3512.

6.a. The Legislature finds that the potential for unlimited assessments under this paragraph may induce insurers to attempt to reduce their writings in the voluntary market, and that such actions would worsen the availability problems that the association was created to remedy. It is the intent of the Legislature that insurers remain fully responsible for covering any deficits of the association; however, it is also the intent of the Legislature to provide a means by which assessment liabilities may be amortized over a period of years.

b. The total amount of deficit assessments under this paragraph with respect to any year may not exceed 10 percent of the statewide total gross written premium for all insurers for the coverages referred to in the introductory language of this subsection for the prior year, except that if the deficit with respect to any plan year exceeds such amount and bonds are issued under sub-subparagraph c. to defray the deficit, the total amount of assessments with respect to such deficit may not in any year exceed 10 percent of the deficit, or such lesser percentage as is sufficient to retire the bonds as determined by the board, and shall continue annually until the bonds are retired.

c. The governing body of any unit of local government, any residents or businesses of which are insured by the association, may issue bonds as defined in s. 125.013 or s. 166.101 from time to time to fund an assistance program, in conjunction with the association, for the purpose of defraying deficits of the association. Revenue bonds may not be issued until validated pursuant to chapter 75, unless a state of emergency is declared by executive order or proclamation of the Governor pursuant to s. 252.36 making such findings as are necessary to determine that it is in the best interests of, and necessary for, the protection of the public health, safety, and general welfare of residents of this state and the protection and preservation of the economic stability of insurers operating in this state, and declaring it an essential public purpose to permit certain municipalities or counties to issue such bonds as will provide relief to claimants and policyholders of the joint underwriting association and insurers responsible for apportionment of association losses. The unit of local government shall enter into such contracts with the association as are necessary to carry out this paragraph. Any bonds issued under this sub-subparagraph shall be payable from and secured by moneys received by the association from assessments under this paragraph, and assigned and pledged to or on behalf of the unit of local government for the benefit of the holders of such bonds. The funds, credit, property, and taxing power of the state or of the unit of local government shall not be pledged for the payment of such bonds. If any of the bonds remain unsold 60 days after issuance, the office shall require all insurers subject to assessment to purchase the bonds, which shall be treated as admitted assets; each insurer shall be required to purchase that percentage of the unsold portion of the bond issue that equals the insurer’s relative share of assessment liability under this subsection. An insurer shall not be required to purchase the bonds to the extent that the office determines that the purchase would endanger or impair the solvency of the insurer.

7. The plan shall provide for the deferment, in whole or in part, of the assessment of an insurer if the office finds that payment of the assessment would endanger or impair the solvency of the insurer. In the event an assessment against an insurer is deferred in whole or in part, the amount by which such assessment is deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in subparagraph 2.

(d) Upon adoption of the plan, all insurers authorized in this state to underwrite property or casualty insurance shall participate in the plan.

(e) A Risk Underwriting Committee of the Joint Underwriting Association composed of three members experienced in evaluating insurance risks is created to review risks rejected by the voluntary market for which application is made for insurance through the joint underwriting plan. The committee shall consist of a representative of the market assistance plan created under s. 627.3515, a member selected by the insurers participating in the Joint Underwriting Association, and a member named by the Chief Financial Officer. The Risk Underwriting Committee shall appoint such advisory committees as are provided for in the plan and are necessary to conduct its functions. The salaries and expenses of the members of the Risk Underwriting Committee and its advisory committees shall be paid by the joint underwriting plan. The plan approved by the office shall establish criteria and procedures for use by the Risk Underwriting Committee for determining whether an individual risk is so hazardous as to be uninsurable. In making this determination and in establishing the criteria and procedures, the following shall be considered:

1. Whether the likelihood of a loss for the individual risk is substantially higher than for other risks of the same class; and

2. Whether the uncertainty associated with the individual risk is such that an appropriate premium cannot be determined.

The acceptance or rejection of a risk by the underwriting committee shall be construed as the private placement of insurance, and the provisions of chapter 120 shall not apply.

(f) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer or its agents or employees, the Florida Property and Casualty Joint Underwriting Association or its agents or employees, members of the board of governors, the Chief Financial Officer, or the office or its representatives for any action taken by them in the performance of their duties under this subsection. Such immunity does not apply to actions for breach of any contract or agreement pertaining to insurance, or any other willful tort.

(6) CITIZENS PROPERTY INSURANCE CORPORATION.—

(a) The public purpose of this subsection is to ensure that there is an orderly market for property insurance for residents and businesses of this state.

1. The Legislature finds that private insurers are unwilling or unable to provide affordable property insurance coverage in this state to the extent sought and needed. The absence of affordable property insurance threatens the public health, safety, and welfare and likewise threatens the economic health of the state. The state therefore has a compelling public interest and a public purpose to assist in assuring that property in the state is insured and that it is insured at affordable rates so as to facilitate the remediation, reconstruction, and replacement of damaged or destroyed property in order to reduce or avoid the negative effects otherwise resulting to the public health, safety, and welfare, to the economy of the state, and to the revenues of the state and local governments which are needed to provide for the public welfare. It is necessary, therefore, to provide affordable property insurance to applicants who are in good faith entitled to procure insurance through the voluntary market but are unable to do so. The Legislature intends, therefore, that affordable property insurance be provided and that it continue to be provided, as long as necessary, through Citizens Property Insurance Corporation, a government entity that is an integral part of the state, and that is not a private insurance company. To that end, the corporation shall strive to increase the availability of affordable property insurance in this state, while achieving efficiencies and economies, and while providing service to policyholders, applicants, and agents which is no less than the quality generally provided in the voluntary market, for the achievement of the foregoing public purposes. Because it is essential for this government entity to have the maximum financial resources to pay claims following a catastrophic hurricane, it is the intent of the Legislature that the corporation continue to be an integral part of the state and that the income of the corporation be exempt from federal income taxation and that interest on the debt obligations issued by the corporation be exempt from federal income taxation.

2. The Residential Property and Casualty Joint Underwriting Association originally created by this statute shall be known as the Citizens Property Insurance Corporation. The corporation shall provide insurance for residential and commercial property, for applicants who are entitled, but, in good faith, are unable to procure insurance through the voluntary market. The corporation shall operate pursuant to a plan of operation approved by order of the Financial Services Commission. The plan is subject to continuous review by the commission. The commission may, by order, withdraw approval of all or part of a plan if the commission determines that conditions have changed since approval was granted and that the purposes of the plan require changes in the plan. For the purposes of this subsection, residential coverage includes both personal lines residential coverage, which consists of the type of coverage provided by homeowner, mobile home owner, dwelling, tenant, condominium unit owner, and similar policies; and commercial lines residential coverage, which consists of the type of coverage provided by condominium association, apartment building, and similar policies.

3. With respect to coverage for personal lines residential structures:

a. Effective January 1, 2014, a structure that has a dwelling replacement cost of $1 million or more, or a single condominium unit that has a combined dwelling and contents replacement cost of $1 million or more, is not eligible for coverage by the corporation. Such dwellings insured by the corporation on December 31, 2013, may continue to be covered by the corporation until the end of the policy term. The office shall approve the method used by the corporation for valuing the dwelling replacement cost for the purposes of this subparagraph. If a policyholder is insured by the corporation before being determined to be ineligible pursuant to this subparagraph and such policyholder files a lawsuit challenging the determination, the policyholder may remain insured by the corporation until the conclusion of the litigation.

b. Effective January 1, 2015, a structure that has a dwelling replacement cost of $900,000 or more, or a single condominium unit that has a combined dwelling and contents replacement cost of $900,000 or more, is not eligible for coverage by the corporation. Such dwellings insured by the corporation on December 31, 2014, may continue to be covered by the corporation only until the end of the policy term.

c. Effective January 1, 2016, a structure that has a dwelling replacement cost of $800,000 or more, or a single condominium unit that has a combined dwelling and contents replacement cost of $800,000 or more, is not eligible for coverage by the corporation. Such dwellings insured by the corporation on December 31, 2015, may continue to be covered by the corporation until the end of the policy term.

d. Effective January 1, 2017, a structure that has a dwelling replacement cost of $700,000 or more, or a single condominium unit that has a combined dwelling and contents replacement cost of $700,000 or more, is not eligible for coverage by the corporation. Such dwellings insured by the corporation on December 31, 2016, may continue to be covered by the corporation until the end of the policy term.

The requirements of sub-subparagraphs b.-d. do not apply in counties where the office determines there is not a reasonable degree of competition. In such counties a personal lines residential structure that has a dwelling replacement cost of less than $1 million, or a single condominium unit that has a combined dwelling and contents replacement cost of less than $1 million, is eligible for coverage by the corporation.

4. It is the intent of the Legislature that policyholders, applicants, and agents of the corporation receive service and treatment of the highest possible level but never less than that generally provided in the voluntary market. It is also intended that the corporation be held to service standards no less than those applied to insurers in the voluntary market by the office with respect to responsiveness, timeliness, customer courtesy, and overall dealings with policyholders, applicants, or agents of the corporation.

5.a. Effective January 1, 2009, a personal lines residential structure that is located in the “wind-borne debris region,” as defined in s. 1609.2, International Building Code (2006), and that has an insured value on the structure of $750,000 or more is not eligible for coverage by the corporation unless the structure has opening protections as required under the Florida Building Code for a newly constructed residential structure in that area. A residential structure is deemed to comply with this sub-subparagraph if it has shutters or opening protections on all openings and if such opening protections complied with the Florida Building Code at the time they were installed.

b. Any major structure, as defined in s. 161.54(6)(a), that is newly constructed, or rebuilt, repaired, restored, or remodeled to increase the total square footage of finished area by more than 25 percent, pursuant to a permit applied for after July 1, 2015, is not eligible for coverage by the corporation if the structure is seaward of the coastal construction control line established pursuant to s. 161.053 or is within the Coastal Barrier Resources System as designated by 16 U.S.C. ss. 3501-3510.

6. With respect to wind-only coverage for commercial lines residential condominiums, effective July 1, 2014, a condominium shall be deemed ineligible for coverage if 50 percent or more of the units are rented more than eight times in a calendar year for a rental agreement period of less than 30 days.

(b)1. All insurers authorized to write one or more subject lines of business in this state are subject to assessment by the corporation and, for the purposes of this subsection, are referred to collectively as “assessable insurers.” Insurers writing one or more subject lines of business in this state pursuant to part VIII of chapter 626 are not assessable insurers; however, insureds who procure one or more subject lines of business in this state pursuant to part VIII of chapter 626 are subject to assessment by the corporation and are referred to collectively as “assessable insureds.” An insurer’s assessment liability begins on the first day of the calendar year following the year in which the insurer was issued a certificate of authority to transact insurance for subject lines of business in this state and terminates 1 year after the end of the first calendar year during which the insurer no longer holds a certificate of authority to transact insurance for subject lines of business in this state.

2.a. All revenues, assets, liabilities, losses, and expenses of the corporation shall be divided into three separate accounts as follows:

(I) A personal lines account for personal residential policies issued by the corporation which provides comprehensive, multiperil coverage on risks that are not located in areas eligible for coverage by the Florida Windstorm Underwriting Association as those areas were defined on January 1, 2002, and for policies that do not provide coverage for the peril of wind on risks that are located in such areas;

(II) A commercial lines account for commercial residential and commercial nonresidential policies issued by the corporation which provides coverage for basic property perils on risks that are not located in areas eligible for coverage by the Florida Windstorm Underwriting Association as those areas were defined on January 1, 2002, and for policies that do not provide coverage for the peril of wind on risks that are located in such areas; and

(III) A coastal account for personal residential policies and commercial residential and commercial nonresidential property policies issued by the corporation which provides coverage for the peril of wind on risks that are located in areas eligible for coverage by the Florida Windstorm Underwriting Association as those areas were defined on January 1, 2002. The corporation may offer policies that provide multiperil coverage and shall offer policies that provide coverage only for the peril of wind for risks located in areas eligible for coverage in the coastal account. Effective July 1, 2014, the corporation shall cease offering new commercial residential policies providing multiperil coverage and shall instead continue to offer commercial residential wind-only policies, and may offer commercial residential policies excluding wind. The corporation may, however, continue to renew a commercial residential multiperil policy on a building that is insured by the corporation on June 30, 2014, under a multiperil policy. In issuing multiperil coverage, the corporation may use its approved policy forms and rates for the personal lines account. An applicant or insured who is eligible to purchase a multiperil policy from the corporation may purchase a multiperil policy from an authorized insurer without prejudice to the applicant’s or insured’s eligibility to prospectively purchase a policy that provides coverage only for the peril of wind from the corporation. An applicant or insured who is eligible for a corporation policy that provides coverage only for the peril of wind may elect to purchase or retain such policy and also purchase or retain coverage excluding wind from an authorized insurer without prejudice to the applicant’s or insured’s eligibility to prospectively purchase a policy that provides multiperil coverage from the corporation. It is the goal of the Legislature that there be an overall average savings of 10 percent or more for a policyholder who currently has a wind-only policy with the corporation, and an ex-wind policy with a voluntary insurer or the corporation, and who obtains a multiperil policy from the corporation. It is the intent of the Legislature that the offer of multiperil coverage in the coastal account be made and implemented in a manner that does not adversely affect the tax-exempt status of the corporation or creditworthiness of or security for currently outstanding financing obligations or credit facilities of the coastal account, the personal lines account, or the commercial lines account. The coastal account must also include quota share primary insurance under subparagraph (c)2. The area eligible for coverage under the coastal account also includes the area within Port Canaveral, which is bordered on the south by the City of Cape Canaveral, bordered on the west by the Banana River, and bordered on the north by Federal Government property.

b. The three separate accounts must be maintained as long as financing obligations entered into by the Florida Windstorm Underwriting Association or Residential Property and Casualty Joint Underwriting Association are outstanding, in accordance with the terms of the corresponding financing documents. If the financing obligations are no longer outstanding, the corporation may use a single account for all revenues, assets, liabilities, losses, and expenses of the corporation. Consistent with this subparagraph and prudent investment policies that minimize the cost of carrying debt, the board shall exercise its best efforts to retire existing debt or obtain the approval of necessary parties to amend the terms of existing debt, so as to structure the most efficient plan for consolidating the three separate accounts into a single account.

c. Creditors of the Residential Property and Casualty Joint Underwriting Association and the accounts specified in sub-sub-subparagraphs a.(I) and (II) may have a claim against, and recourse to, those accounts and no claim against, or recourse to, the account referred to in sub-sub-subparagraph a.(III). Creditors of the Florida Windstorm Underwriting Association have a claim against, and recourse to, the account referred to in sub-sub-subparagraph a.(III) and no claim against, or recourse to, the accounts referred to in sub-sub-subparagraphs a.(I) and (II).

d. Revenues, assets, liabilities, losses, and expenses not attributable to particular accounts shall be prorated among the accounts.

e. The Legislature finds that the revenues of the corporation are revenues that are necessary to meet the requirements set forth in documents authorizing the issuance of bonds under this subsection.

f. The income of the corporation may not inure to the benefit of any private person.

3. With respect to a deficit in an account:

a. After accounting for the Citizens policyholder surcharge imposed under sub-subparagraph i., if the remaining projected deficit incurred in the coastal account in a particular calendar year:

(I) Is not greater than 2 percent of the aggregate statewide direct written premium for the subject lines of business for the prior calendar year, the entire deficit shall be recovered through regular assessments of assessable insurers under paragraph (q) and assessable insureds.

(II) Exceeds 2 percent of the aggregate statewide direct written premium for the subject lines of business for the prior calendar year, the corporation shall levy regular assessments on assessable insurers under paragraph (q) and on assessable insureds in an amount equal to the greater of 2 percent of the projected deficit or 2 percent of the aggregate statewide direct written premium for the subject lines of business for the prior calendar year. Any remaining projected deficit shall be recovered through emergency assessments under sub-subparagraph d.

b. Each assessable insurer’s share of the amount being assessed under sub-subparagraph a. must be in the proportion that the assessable insurer’s direct written premium for the subject lines of business for the year preceding the assessment bears to the aggregate statewide direct written premium for the subject lines of business for that year. The assessment percentage applicable to each assessable insured is the ratio of the amount being assessed under sub-subparagraph a. to the aggregate statewide direct written premium for the subject lines of business for the prior year. Assessments levied by the corporation on assessable insurers under sub-subparagraph a. must be paid as required by the corporation’s plan of operation and paragraph (q). Assessments levied by the corporation on assessable insureds under sub-subparagraph a. shall be collected by the surplus lines agent at the time the surplus lines agent collects the surplus lines tax required by s. 626.932, and paid to the Florida Surplus Lines Service Office at the time the surplus lines agent pays the surplus lines tax to that office. Upon receipt of regular assessments from surplus lines agents, the Florida Surplus Lines Service Office shall transfer the assessments directly to the corporation as determined by the corporation.

c. After accounting for the Citizens policyholder surcharge imposed under sub-subparagraph i., the remaining projected deficits in the personal lines account and in the commercial lines account in a particular calendar year shall be recovered through emergency assessments under sub-subparagraph d.

d. Upon a determination by the board of governors that a projected deficit in an account exceeds the amount that is expected to be recovered through regular assessments under sub-subparagraph a., plus the amount that is expected to be recovered through surcharges under sub-subparagraph i., the board, after verification by the office, shall levy emergency assessments for as many years as necessary to cover the deficits, to be collected by assessable insurers and the corporation and collected from assessable insureds upon issuance or renewal of policies for subject lines of business, excluding National Flood Insurance policies. The amount collected in a particular year must be a uniform percentage of that year’s direct written premium for subject lines of business and all accounts of the corporation, excluding National Flood Insurance Program policy premiums, as annually determined by the board and verified by the office. The office shall verify the arithmetic calculations involved in the board’s determination within 30 days after receipt of the information on which the determination was based. The office shall notify assessable insurers and the Florida Surplus Lines Service Office of the date on which assessable insurers shall begin to collect and assessable insureds shall begin to pay such assessment. The date must be at least 90 days after the date the corporation levies emergency assessments pursuant to this sub-subparagraph. Notwithstanding any other provision of law, the corporation and each assessable insurer that writes subject lines of business shall collect emergency assessments from its policyholders without such obligation being affected by any credit, limitation, exemption, or deferment. Emergency assessments levied by the corporation on assessable insureds shall be collected by the surplus lines agent at the time the surplus lines agent collects the surplus lines tax required by s. 626.932 and paid to the Florida Surplus Lines Service Office at the time the surplus lines agent pays the surplus lines tax to that office. The emergency assessments collected shall be transferred directly to the corporation on a periodic basis as determined by the corporation and held by the corporation solely in the applicable account. The aggregate amount of emergency assessments levied for an account in any calendar year may be less than but may not exceed the greater of 10 percent of the amount needed to cover the deficit, plus interest, fees, commissions, required reserves, and other costs associated with financing the original deficit, or 10 percent of the aggregate statewide direct written premium for subject lines of business and all accounts of the corporation for the prior year, plus interest, fees, commissions, required reserves, and other costs associated with financing the deficit.

e. The corporation may pledge the proceeds of assessments, projected recoveries from the Florida Hurricane Catastrophe Fund, other insurance and reinsurance recoverables, policyholder surcharges and other surcharges, and other funds available to the corporation as the source of revenue for and to secure bonds issued under paragraph (q), bonds or other indebtedness issued under subparagraph (c)3., or lines of credit or other financing mechanisms issued or created under this subsection, or to retire any other debt incurred as a result of deficits or events giving rise to deficits, or in any other way that the board determines will efficiently recover such deficits. The purpose of the lines of credit or other financing mechanisms is to provide additional resources to assist the corporation in covering claims and expenses attributable to a catastrophe. As used in this subsection, the term “assessments” includes regular assessments under sub-subparagraph a. or subparagraph (q)1. and emergency assessments under sub-subparagraph d. Emergency assessments collected under sub-subparagraph d. are not part of an insurer’s rates, are not premium, and are not subject to premium tax, fees, or commissions; however, failure to pay the emergency assessment shall be treated as failure to pay premium. The emergency assessments shall continue as long as any bonds issued or other indebtedness incurred with respect to a deficit for which the assessment was imposed remain outstanding, unless adequate provision has been made for the payment of such bonds or other indebtedness pursuant to the documents governing such bonds or indebtedness.

f. As used in this subsection for purposes of any deficit incurred on or after January 25, 2007, the term “subject lines of business” means insurance written by assessable insurers or procured by assessable insureds for all property and casualty lines of business in this state, but not including workers’ compensation or medical malpractice. As used in this sub-subparagraph, the term “property and casualty lines of business” includes all lines of business identified on Form 2, Exhibit of Premiums and Losses, in the annual statement required of authorized insurers under s. 624.424 and any rule adopted under this section, except for those lines identified as accident and health insurance and except for policies written under the National Flood Insurance Program or the Federal Crop Insurance Program. For purposes of this sub-subparagraph, the term “workers’ compensation” includes both workers’ compensation insurance and excess workers’ compensation insurance.

g. The Florida Surplus Lines Service Office shall determine annually the aggregate statewide written premium in subject lines of business procured by assessable insureds and report that information to the corporation in a form and at a time the corporation specifies to ensure that the corporation can meet the requirements of this subsection and the corporation’s financing obligations.

h. The Florida Surplus Lines Service Office shall verify the proper application by surplus lines agents of assessment percentages for regular assessments and emergency assessments levied under this subparagraph on assessable insureds and assist the corporation in ensuring the accurate, timely collection and payment of assessments by surplus lines agents as required by the corporation.

i. Upon determination by the board of governors that an account has a projected deficit, the board shall levy a Citizens policyholder surcharge against all policyholders of the corporation.

(I) The surcharge shall be levied as a uniform percentage of the premium for the policy of up to 15 percent of such premium, which funds shall be used to offset the deficit.

(II) The surcharge is payable upon cancellation or termination of the policy, upon renewal of the policy, or upon issuance of a new policy by the corporation within the first 12 months after the date of the levy or the period of time necessary to fully collect the surcharge amount.

(III) The corporation may not levy any regular assessments under paragraph (q) pursuant to sub-subparagraph a. or sub-subparagraph b. with respect to a particular year’s deficit until the corporation has first levied the full amount of the surcharge authorized by this sub-subparagraph.

(IV) The surcharge is not considered premium and is not subject to commissions, fees, or premium taxes. However, failure to pay the surcharge shall be treated as failure to pay premium.

j. If the amount of any assessments or surcharges collected from corporation policyholders, assessable insurers or their policyholders, or assessable insureds exceeds the amount of the deficits, such excess amounts shall be remitted to and retained by the corporation in a reserve to be used by the corporation, as determined by the board of governors and approved by the office, to pay claims or reduce any past, present, or future plan-year deficits or to reduce outstanding debt.

(c) The corporation’s plan of operation:

1. Must provide for adoption of residential property and casualty insurance policy forms and commercial residential and nonresidential property insurance forms, which must be approved by the office before use. The corporation shall adopt the following policy forms:

a. Standard personal lines policy forms that are comprehensive multiperil policies providing full coverage of a residential property equivalent to the coverage provided in the private insurance market under an HO-3, HO-4, or HO-6 policy.

b. Basic personal lines policy forms that are policies similar to an HO-8 policy or a dwelling fire policy that provide coverage meeting the requirements of the secondary mortgage market, but which is more limited than the coverage under a standard policy.

c. Commercial lines residential and nonresidential policy forms that are generally similar to the basic perils of full coverage obtainable for commercial residential structures and commercial nonresidential structures in the admitted voluntary market.

d. Personal lines and commercial lines residential property insurance forms that cover the peril of wind only. The forms are applicable only to residential properties located in areas eligible for coverage under the coastal account referred to in sub-subparagraph (b)2.a.

e. Commercial lines nonresidential property insurance forms that cover the peril of wind only. The forms are applicable only to nonresidential properties located in areas eligible for coverage under the coastal account referred to in sub-subparagraph (b)2.a.

f. The corporation may adopt variations of the policy forms listed in sub-subparagraphs a.-e. which contain more restrictive coverage.

g. Effective January 1, 2013, the corporation shall offer a basic personal lines policy similar to an HO-8 policy with dwelling repair based on common construction materials and methods.

2. Must provide that the corporation adopt a program in which the corporation and authorized insurers enter into quota share primary insurance agreements for hurricane coverage, as defined in s. 627.4025(2)(a), for eligible risks, and adopt property insurance forms for eligible risks which cover the peril of wind only.

a. As used in this subsection, the term:

(I) “Quota share primary insurance” means an arrangement in which the primary hurricane coverage of an eligible risk is provided in specified percentages by the corporation and an authorized insurer. The corporation and authorized insurer are each solely responsible for a specified percentage of hurricane coverage of an eligible risk as set forth in a quota share primary insurance agreement between the corporation and an authorized insurer and the insurance contract. The responsibility of the corporation or authorized insurer to pay its specified percentage of hurricane losses of an eligible risk, as set forth in the agreement, may not be altered by the inability of the other party to pay its specified percentage of losses. Eligible risks that are provided hurricane coverage through a quota share primary insurance arrangement must be provided policy forms that set forth the obligations of the corporation and authorized insurer under the arrangement, clearly specify the percentages of quota share primary insurance provided by the corporation and authorized insurer, and conspicuously and clearly state that the authorized insurer and the corporation may not be held responsible beyond their specified percentage of coverage of hurricane losses.

(II) “Eligible risks” means personal lines residential and commercial lines residential risks that meet the underwriting criteria of the corporation and are located in areas that were eligible for coverage by the Florida Windstorm Underwriting Association on January 1, 2002.

b. The corporation may enter into quota share primary insurance agreements with authorized insurers at corporation coverage levels of 90 percent and 50 percent.

c. If the corporation determines that additional coverage levels are necessary to maximize participation in quota share primary insurance agreements by authorized insurers, the corporation may establish additional coverage levels. However, the corporation’s quota share primary insurance coverage level may not exceed 90 percent.

d. Any quota share primary insurance agreement entered into between an authorized insurer and the corporation must provide for a uniform specified percentage of coverage of hurricane losses, by county or territory as set forth by the corporation board, for all eligible risks of the authorized insurer covered under the agreement.

e. Any quota share primary insurance agreement entered into between an authorized insurer and the corporation is subject to review and approval by the office. However, such agreement shall be authorized only as to insurance contracts entered into between an authorized insurer and an insured who is already insured by the corporation for wind coverage.

f. For all eligible risks covered under quota share primary insurance agreements, the exposure and coverage levels for both the corporation and authorized insurers shall be reported by the corporation to the Florida Hurricane Catastrophe Fund. For all policies of eligible risks covered under such agreements, the corporation and the authorized insurer must maintain complete and accurate records for the purpose of exposure and loss reimbursement audits as required by fund rules. The corporation and the authorized insurer shall each maintain duplicate copies of policy declaration pages and supporting claims documents.

g. The corporation board shall establish in its plan of operation standards for quota share agreements which ensure that there is no discriminatory application among insurers as to the terms of the agreements, pricing of the agreements, incentive provisions if any, and consideration paid for servicing policies or adjusting claims.

h. The quota share primary insurance agreement between the corporation and an authorized insurer must set forth the specific terms under which coverage is provided, including, but not limited to, the sale and servicing of policies issued under the agreement by the insurance agent of the authorized insurer producing the business, the reporting of information concerning eligible risks, the payment of premium to the corporation, and arrangements for the adjustment and payment of hurricane claims incurred on eligible risks by the claims adjuster and personnel of the authorized insurer. Entering into a quota sharing insurance agreement between the corporation and an authorized insurer is voluntary and at the discretion of the authorized insurer.

3. May provide that the corporation may employ or otherwise contract with individuals or other entities to provide administrative or professional services that may be appropriate to effectuate the plan. The corporation may borrow funds by issuing bonds or by incurring other indebtedness, and shall have other powers reasonably necessary to effectuate the requirements of this subsection, including, without limitation, the power to issue bonds and incur other indebtedness in order to refinance outstanding bonds or other indebtedness. The corporation may seek judicial validation of its bonds or other indebtedness under chapter 75. The corporation may issue bonds or incur other indebtedness, or have bonds issued on its behalf by a unit of local government pursuant to subparagraph (q)2. in the absence of a hurricane or other weather-related event, upon a determination by the corporation, subject to approval by the office, that such action would enable it to efficiently meet the financial obligations of the corporation and that such financings are reasonably necessary to effectuate the requirements of this subsection. The corporation may take all actions needed to facilitate tax-free status for such bonds or indebtedness, including formation of trusts or other affiliated entities. The corporation may pledge assessments, projected recoveries from the Florida Hurricane Catastrophe Fund, other reinsurance recoverables, policyholder surcharges and other surcharges, and other funds available to the corporation as security for bonds or other indebtedness. In recognition of s. 10, Art. I of the State Constitution, prohibiting the impairment of obligations of contracts, it is the intent of the Legislature that no action be taken whose purpose is to impair any bond indenture or financing agreement or any revenue source committed by contract to such bond or other indebtedness.

4. Must require that the corporation operate subject to the supervision and approval of a board of governors consisting of nine individuals who are residents of this state and who are from different geographical areas of the state, one of whom is appointed by the Governor and serves solely to advocate on behalf of the consumer. The appointment of a consumer representative by the Governor is deemed to be within the scope of the exemption provided in s. 112.313(7)(b) and is in addition to the appointments authorized under sub-subparagraph a.

a. The Governor, the Chief Financial Officer, the President of the Senate, and the Speaker of the House of Representatives shall each appoint two members of the board. At least one of the two members appointed by each appointing officer must have demonstrated expertise in insurance and be deemed to be within the scope of the exemption provided in s. 112.313(7)(b). The Chief Financial Officer shall designate one of the appointees as chair. All board members serve at the pleasure of the appointing officer. All members of the board are subject to removal at will by the officers who appointed them. All board members, including the chair, must be appointed to serve for 3-year terms beginning annually on a date designated by the plan. However, for the first term beginning on or after July 1, 2009, each appointing officer shall appoint one member of the board for a 2-year term and one member for a 3-year term. A board vacancy shall be filled for the unexpired term by the appointing officer. The Chief Financial Officer shall appoint a technical advisory group to provide information and advice to the board in connection with the board’s duties under this subsection. The executive director and senior managers of the corporation shall be engaged by the board and serve at the pleasure of the board. Any executive director appointed on or after July 1, 2006, is subject to confirmation by the Senate. The executive director is responsible for employing other staff as the corporation may require, subject to review and concurrence by the board.

b. The board shall create a Market Accountability Advisory Committee to assist the corporation in developing awareness of its rates and its customer and agent service levels in relationship to the voluntary market insurers writing similar coverage.

(I) The members of the advisory committee consist of the following 11 persons, one of whom must be elected chair by the members of the committee: four representatives, one appointed by the Florida Association of Insurance Agents, one by the Florida Association of Insurance and Financial Advisors, one by the Professional Insurance Agents of Florida, and one by the Latin American Association of Insurance Agencies; three representatives appointed by the insurers with the three highest voluntary market share of residential property insurance business in the state; one representative from the Office of Insurance Regulation; one consumer appointed by the board who is insured by the corporation at the time of appointment to the committee; one representative appointed by the Florida Association of Realtors; and one representative appointed by the Florida Bankers Association. All members shall be appointed to 3-year terms and may serve for consecutive terms.

(II) The committee shall report to the corporation at each board meeting on insurance market issues which may include rates and rate competition with the voluntary market; service, including policy issuance, claims processing, and general responsiveness to policyholders, applicants, and agents; and matters relating to depopulation.

5. Must provide a procedure for determining the eligibility of a risk for coverage, as follows:

a. Subject to s. 627.3517, with respect to personal lines residential risks, if the risk is offered coverage from an authorized insurer at the insurer’s approved rate under a standard policy including wind coverage or, if consistent with the insurer’s underwriting rules as filed with the office, a basic policy including wind coverage, for a new application to the corporation for coverage, the risk is not eligible for any policy issued by the corporation unless the premium for coverage from the authorized insurer is more than 15 percent greater than the premium for comparable coverage from the corporation. Whenever an offer of coverage for a personal lines residential risk is received for a policyholder of the corporation at renewal from an authorized insurer, if the offer is equal to or less than the corporation’s renewal premium for comparable coverage, the risk is not eligible for coverage with the corporation. If the risk is not able to obtain such offer, the risk is eligible for a standard policy including wind coverage or a basic policy including wind coverage issued by the corporation; however, if the risk could not be insured under a standard policy including wind coverage regardless of market conditions, the risk is eligible for a basic policy including wind coverage unless rejected under subparagraph 8. However, a policyholder removed from the corporation through an assumption agreement remains eligible for coverage from the corporation until the end of the assumption period. The corporation shall determine the type of policy to be provided on the basis of objective standards specified in the underwriting manual and based on generally accepted underwriting practices.

(I) If the risk accepts an offer of coverage through the market assistance plan or through a mechanism established by the corporation other than a plan established by s. 627.3518, before a policy is issued to the risk by the corporation or during the first 30 days of coverage by the corporation, and the producing agent who submitted the application to the plan or to the corporation is not currently appointed by the insurer, the insurer shall:

(A) Pay to the producing agent of record of the policy for the first year, an amount that is the greater of the insurer’s usual and customary commission for the type of policy written or a fee equal to the usual and customary commission of the corporation; or

(B) Offer to allow the producing agent of record of the policy to continue servicing the policy for at least 1 year and offer to pay the agent the greater of the insurer’s or the corporation’s usual and customary commission for the type of policy written.

If the producing agent is unwilling or unable to accept appointment, the new insurer shall pay the agent in accordance with sub-sub-sub-subparagraph (A).

(II) If the corporation enters into a contractual agreement for a take-out plan, the producing agent of record of the corporation policy is entitled to retain any unearned commission on the policy, and the insurer shall:

(A) Pay to the producing agent of record, for the first year, an amount that is the greater of the insurer’s usual and customary commission for the type of policy written or a fee equal to the usual and customary commission of the corporation; or

(B) Offer to allow the producing agent of record to continue servicing the policy for at least 1 year and offer to pay the agent the greater of the insurer’s or the corporation’s usual and customary commission for the type of policy written.

If the producing agent is unwilling or unable to accept appointment, the new insurer shall pay the agent in accordance with sub-sub-sub-subparagraph (A).

b. With respect to commercial lines residential risks, for a new application to the corporation for coverage, if the risk is offered coverage under a policy including wind coverage from an authorized insurer at its approved rate, the risk is not eligible for a policy issued by the corporation unless the premium for coverage from the authorized insurer is more than 15 percent greater than the premium for comparable coverage from the corporation. Whenever an offer of coverage for a commercial lines residential risk is received for a policyholder of the corporation at renewal from an authorized insurer, if the offer is equal to or less than the corporation’s renewal premium for comparable coverage, the risk is not eligible for coverage with the corporation. If the risk is not able to obtain any such offer, the risk is eligible for a policy including wind coverage issued by the corporation. However, a policyholder removed from the corporation through an assumption agreement remains eligible for coverage from the corporation until the end of the assumption period.

(I) If the risk accepts an offer of coverage through the market assistance plan or through a mechanism established by the corporation other than a plan established by s. 627.3518, before a policy is issued to the risk by the corporation or during the first 30 days of coverage by the corporation, and the producing agent who submitted the application to the plan or the corporation is not currently appointed by the insurer, the insurer shall:

(A) Pay to the producing agent of record of the policy, for the first year, an amount that is the greater of the insurer’s usual and customary commission for the type of policy written or a fee equal to the usual and customary commission of the corporation; or

(B) Offer to allow the producing agent of record of the policy to continue servicing the policy for at least 1 year and offer to pay the agent the greater of the insurer’s or the corporation’s usual and customary commission for the type of policy written.

If the producing agent is unwilling or unable to accept appointment, the new insurer shall pay the agent in accordance with sub-sub-sub-subparagraph (A).

(II) If the corporation enters into a contractual agreement for a take-out plan, the producing agent of record of the corporation policy is entitled to retain any unearned commission on the policy, and the insurer shall:

(A) Pay to the producing agent of record, for the first year, an amount that is the greater of the insurer’s usual and customary commission for the type of policy written or a fee equal to the usual and customary commission of the corporation; or

(B) Offer to allow the producing agent of record to continue servicing the policy for at least 1 year and offer to pay the agent the greater of the insurer’s or the corporation’s usual and customary commission for the type of policy written.

If the producing agent is unwilling or unable to accept appointment, the new insurer shall pay the agent in accordance with sub-sub-sub-subparagraph (A).

c. For purposes of determining comparable coverage under sub-subparagraphs a. and b., the comparison must be based on those forms and coverages that are reasonably comparable. The corporation may rely on a determination of comparable coverage and premium made by the producing agent who submits the application to the corporation, made in the agent’s capacity as the corporation’s agent. A comparison may be made solely of the premium with respect to the main building or structure only on the following basis: the same coverage A or other building limits; the same percentage hurricane deductible that applies on an annual basis or that applies to each hurricane for commercial residential property; the same percentage of ordinance and law coverage, if the same limit is offered by both the corporation and the authorized insurer; the same mitigation credits, to the extent the same types of credits are offered both by the corporation and the authorized insurer; the same method for loss payment, such as replacement cost or actual cash value, if the same method is offered both by the corporation and the authorized insurer in accordance with underwriting rules; and any other form or coverage that is reasonably comparable as determined by the board. If an application is submitted to the corporation for wind-only coverage in the coastal account, the premium for the corporation’s wind-only policy plus the premium for the ex-wind policy that is offered by an authorized insurer to the applicant must be compared to the premium for multiperil coverage offered by an authorized insurer, subject to the standards for comparison specified in this subparagraph. If the corporation or the applicant requests from the authorized insurer a breakdown of the premium of the offer by types of coverage so that a comparison may be made by the corporation or its agent and the authorized insurer refuses or is unable to provide such information, the corporation may treat the offer as not being an offer of coverage from an authorized insurer at the insurer’s approved rate.

6. Must include rules for classifications of risks and rates.

7. Must provide that if premium and investment income for an account attributable to a particular calendar year are in excess of projected losses and expenses for the account attributable to that year, such excess shall be held in surplus in the account. Such surplus must be available to defray deficits in that account as to future years and used for that purpose before assessing assessable insurers and assessable insureds as to any calendar year.

8. Must provide objective criteria and procedures to be uniformly applied to all applicants in determining whether an individual risk is so hazardous as to be uninsurable. In making this determination and in establishing the criteria and procedures, the following must be considered:

a. Whether the likelihood of a loss for the individual risk is substantially higher than for other risks of the same class; and

b. Whether the uncertainty associated with the individual risk is such that an appropriate premium cannot be determined.

The acceptance or rejection of a risk by the corporation shall be construed as the private placement of insurance, and the provisions of chapter 120 do not apply.

9. Must provide that the corporation make its best efforts to procure catastrophe reinsurance at reasonable rates, to cover its projected 100-year probable maximum loss as determined by the board of governors.

10. The policies issued by the corporation must provide that if the corporation or the market assistance plan obtains an offer from an authorized insurer to cover the risk at its approved rates, the risk is no longer eligible for renewal through the corporation, except as otherwise provided in this subsection.

11. Corporation policies and applications must include a notice that the corporation policy could, under this section, be replaced with a policy issued by an authorized insurer which does not provide coverage identical to the coverage provided by the corporation. The notice must also specify that acceptance of corporation coverage creates a conclusive presumption that the applicant or policyholder is aware of this potential.

12. May establish, subject to approval by the office, different eligibility requirements and operational procedures for any line or type of coverage for any specified county or area if the board determines that such changes are justified due to the voluntary market being sufficiently stable and competitive in such area or for such line or type of coverage and that consumers who, in good faith, are unable to obtain insurance through the voluntary market through ordinary methods continue to have access to coverage from the corporation. If coverage is sought in connection with a real property transfer, the requirements and procedures may not provide an effective date of coverage later than the date of the closing of the transfer as established by the transferor, the transferee, and, if applicable, the lender.

13. Must provide that, with respect to the coastal account, any assessable insurer with a surplus as to policyholders of $25 million or less writing 25 percent or more of its total countrywide property insurance premiums in this state may petition the office, within the first 90 days of each calendar year, to qualify as a limited apportionment company. A regular assessment levied by the corporation on a limited apportionment company for a deficit incurred by the corporation for the coastal account may be paid to the corporation on a monthly basis as the assessments are collected by the limited apportionment company from its insureds, but a limited apportionment company must begin collecting the regular assessments not later than 90 days after the regular assessments are levied by the corporation, and the regular assessments must be paid in full within 15 months after being levied by the corporation. A limited apportionment company shall collect from its policyholders any emergency assessment imposed under sub-subparagraph (b)3.d. The plan must provide that, if the office determines that any regular assessment will result in an impairment of the surplus of a limited apportionment company, the office may direct that all or part of such assessment be deferred as provided in subparagraph (q)4. However, an emergency assessment to be collected from policyholders under sub-subparagraph (b)3.d. may not be limited or deferred.

14. Must provide that the corporation appoint as its licensed agents only those agents who throughout such appointments also hold an appointment as defined in s. 626.015(3) by an insurer who is authorized to write and is actually writing or renewing personal lines residential property coverage, commercial residential property coverage, or commercial nonresidential property coverage within the state.

15. Must provide a premium payment plan option to its policyholders which, at a minimum, allows for quarterly and semiannual payment of premiums. A monthly payment plan may, but is not required to, be offered.

16. Must limit coverage on mobile homes or manufactured homes built before 1994 to actual cash value of the dwelling rather than replacement costs of the dwelling.

17. Must provide coverage for manufactured or mobile home dwellings. Such coverage must also include the following attached structures:

a. Screened enclosures that are aluminum framed or screened enclosures that are not covered by the same or substantially the same materials as those of the primary dwelling;

b. Carports that are aluminum or carports that are not covered by the same or substantially the same materials as those of the primary dwelling; and

c. Patios that have a roof covering that is constructed of materials that are not the same or substantially the same materials as those of the primary dwelling.

The corporation shall make available a policy for mobile homes or manufactured homes for a minimum insured value of at least $3,000.

18. May provide such limits of coverage as the board determines, consistent with the requirements of this subsection.

19. May require commercial property to meet specified hurricane mitigation construction features as a condition of eligibility for coverage.

20. Must provide that new or renewal policies issued by the corporation on or after January 1, 2012, which cover sinkhole loss do not include coverage for any loss to appurtenant structures, driveways, sidewalks, decks, or patios that are directly or indirectly caused by sinkhole activity. The corporation shall exclude such coverage using a notice of coverage change, which may be included with the policy renewal, and not by issuance of a notice of nonrenewal of the excluded coverage upon renewal of the current policy.

21. As of January 1, 2012, must require that the agent obtain from an applicant for coverage from the corporation an acknowledgment signed by the applicant, which includes, at a minimum, the following statement:

ACKNOWLEDGMENT OF POTENTIAL SURCHARGE
AND ASSESSMENT LIABILITY:

1. AS A POLICYHOLDER OF CITIZENS PROPERTY INSURANCE CORPORATION, I UNDERSTAND THAT IF THE CORPORATION SUSTAINS A DEFICIT AS A RESULT OF HURRICANE LOSSES OR FOR ANY OTHER REASON, MY POLICY COULD BE SUBJECT TO SURCHARGES, WHICH WILL BE DUE AND PAYABLE UPON RENEWAL, CANCELLATION, OR TERMINATION OF THE POLICY, AND THAT THE SURCHARGES COULD BE AS HIGH AS 45 PERCENT OF MY PREMIUM, OR A DIFFERENT AMOUNT AS IMPOSED BY THE FLORIDA LEGISLATURE.

2. I UNDERSTAND THAT I CAN AVOID THE CITIZENS POLICYHOLDER SURCHARGE, WHICH COULD BE AS HIGH AS 45 PERCENT OF MY PREMIUM, BY OBTAINING COVERAGE FROM A PRIVATE MARKET INSURER AND THAT TO BE ELIGIBLE FOR COVERAGE BY CITIZENS, I MUST FIRST TRY TO OBTAIN PRIVATE MARKET COVERAGE BEFORE APPLYING FOR OR RENEWING COVERAGE WITH CITIZENS. I UNDERSTAND THAT PRIVATE MARKET INSURANCE RATES ARE REGULATED AND APPROVED BY THE STATE.

3. I UNDERSTAND THAT I MAY BE SUBJECT TO EMERGENCY ASSESSMENTS TO THE SAME EXTENT AS POLICYHOLDERS OF OTHER INSURANCE COMPANIES, OR A DIFFERENT AMOUNT AS IMPOSED BY THE FLORIDA LEGISLATURE.

4. I ALSO UNDERSTAND THAT CITIZENS PROPERTY INSURANCE CORPORATION IS NOT SUPPORTED BY THE FULL FAITH AND CREDIT OF THE STATE OF FLORIDA.

a. The corporation shall maintain, in electronic format or otherwise, a copy of the applicant’s signed acknowledgment and provide a copy of the statement to the policyholder as part of the first renewal after the effective date of this subparagraph.

b. The signed acknowledgment form creates a conclusive presumption that the policyholder understood and accepted his or her potential surcharge and assessment liability as a policyholder of the corporation.

(d)1. All prospective employees for senior management positions, as defined by the plan of operation, are subject to background checks as a prerequisite for employment. The office shall conduct the background checks pursuant to ss. 624.34, 624.404(3), and 628.261.

2. On or before July 1 of each year, employees of the corporation must sign and submit a statement attesting that they do not have a conflict of interest, as defined in part III of chapter 112. As a condition of employment, all prospective employees must sign and submit to the corporation a conflict-of-interest statement.

3. The executive director, senior managers, and members of the board of governors are subject to part III of chapter 112, including, but not limited to, the code of ethics and public disclosure and reporting of financial interests, pursuant to s. 112.3145. For purposes of applying part III of chapter 112 to activities of the executive director, senior managers, and members of the board of governors, those persons shall be considered public officers or employees and the corporation shall be considered their agency. Notwithstanding s. 112.3143(2), a board member may not vote on any measure that would inure to his or her special private gain or loss; that he or she knows would inure to the special private gain or loss of any principal by whom he or she is retained or to the parent organization or subsidiary of a corporate principal by which he or she is retained, other than an agency as defined in s. 112.312; or that he or she knows would inure to the special private gain or loss of a relative or business associate of the public officer. Before the vote is taken, such member shall publicly state to the assembly the nature of his or her interest in the matter from which he or she is abstaining from voting and, within 15 days after the vote occurs, disclose the nature of his or her interest as a public record in a memorandum filed with the person responsible for recording the minutes of the meeting, who shall incorporate the memorandum in the minutes. Senior managers and board members are also required to file such disclosures with the Commission on Ethics and the Office of Insurance Regulation. The executive director of the corporation or his or her designee shall notify each existing and newly appointed member of the board of governors and senior managers of their duty to comply with the reporting requirements of part III of chapter 112. At least quarterly, the executive director or his or her designee shall submit to the Commission on Ethics a list of names of the senior managers and members of the board of governors who are subject to the public disclosure requirements under s. 112.3145.

4. Notwithstanding s. 112.3148, s. 112.3149, or any other provision of law, an employee or board member may not knowingly accept, directly or indirectly, any gift or expenditure from a person or entity, or an employee or representative of such person or entity, which has a contractual relationship with the corporation or who is under consideration for a contract. An employee or board member who fails to comply with subparagraph 3. or this subparagraph is subject to penalties provided under ss. 112.317 and 112.3173.

5. Any senior manager of the corporation who is employed on or after January 1, 2007, regardless of the date of hire, who subsequently retires or terminates employment is prohibited from representing another person or entity before the corporation for 2 years after retirement or termination of employment from the corporation.

6. The executive director, members of the board of governors, and senior managers of the corporation are prohibited from having any employment or contractual relationship for 2 years after retirement from or termination of service to the corporation with an insurer that has entered into a take-out bonus agreement with the corporation.

(e) The corporation is subject to s. 287.057 for the purchase of commodities and contractual services except as otherwise provided in this paragraph. Services provided by tradepersons or technical experts to assist a licensed adjuster in the evaluation of individual claims are not subject to the procurement requirements of this section. Additionally, the procurement of financial services providers and underwriters must be made pursuant to s. 627.3513. Contracts for goods or services valued at or more than $100,000 are subject to approval by the board.

1. The corporation is an agency for purposes of s. 287.057, except that, for purposes of s. 287.057(22), the corporation is an eligible user.

a. The authority of the Department of Management Services and the Chief Financial Officer under s. 287.057 extends to the corporation as if the corporation were an agency.

b. The executive director of the corporation is the agency head under s. 287.057, except for resolution of bid protests for which the board would serve as the agency head.

2. The corporation must provide notice of a decision or intended decision concerning a solicitation, contract award, or exceptional purchase by electronic posting. Such notice must contain the following statement: “Failure to file a protest within the time prescribed in this section constitutes a waiver of proceedings.”

a. A person adversely affected by the corporation’s decision or intended decision to award a contract pursuant to s. 287.057(1) or (3)(c) who elects to challenge the decision must file a written notice of protest with the executive director of the corporation within 72 hours after the corporation posts a notice of its decision or intended decision. For a protest of the terms, conditions, and specifications contained in a solicitation, including provisions governing the methods for ranking bids, proposals, replies, awarding contracts, reserving rights of further negotiation, or modifying or amending any contract, the notice of protest must be filed in writing within 72 hours after posting the solicitation. Saturdays, Sundays, and state holidays are excluded in the computation of the 72-hour time period.

b. A formal written protest must be filed within 10 days after the date the notice of protest is filed. The formal written protest must state with particularity the facts and law upon which the protest is based. Upon receipt of a formal written protest that has been timely filed, the corporation must stop the solicitation or contract award process until the subject of the protest is resolved by final board action unless the executive director sets forth in writing particular facts and circumstances that require the continuance of the solicitation or contract award process without delay in order to avoid an immediate and serious danger to the public health, safety, or welfare.

(I) The corporation must provide an opportunity to resolve the protest by mutual agreement between the parties within 7 business days after receipt of the formal written protest.

(II) If the subject of a protest is not resolved by mutual agreement within 7 business days, the corporation’s board must transmit the protest to the Division of Administrative Hearings and contract with the division to conduct a hearing to determine the merits of the protest and to issue a recommended order. The contract must provide for the corporation to reimburse the division for any costs incurred by the division for court reporters, transcript preparation, travel, facility rental, and other customary hearing costs in the manner set forth in s. 120.65(9). The division has jurisdiction to determine the facts and law concerning the protest and to issue a recommended order. The division’s rules and procedures apply to these proceedings; the division’s applicable bond requirements do not apply. The protest must be heard by the division at a publicly noticed meeting in accordance with procedures established by the division.

c. In a protest of an invitation-to-bid or request-for-proposals procurement, submissions made after the bid or proposal opening which amend or supplement the bid or proposal may not be considered. In protesting an invitation-to-negotiate procurement, submissions made after the corporation announces its intent to award a contract, reject all replies, or withdraw the solicitation that amends or supplements the reply may not be considered. Unless otherwise provided by law, the burden of proof rests with the party protesting the corporation’s action. In a competitive-procurement protest, other than a rejection of all bids, proposals, or replies, the administrative law judge must conduct a de novo proceeding to determine whether the corporation’s proposed action is contrary to the corporation’s governing statutes, the corporation’s rules or policies, or the solicitation specifications. The standard of proof for the proceeding is whether the corporation’s action was clearly erroneous, contrary to competition, arbitrary, or capricious. In any bid-protest proceeding contesting an intended corporation action to reject all bids, proposals, or replies, the standard of review by the board is whether the corporation’s intended action is illegal, arbitrary, dishonest, or fraudulent.

d. Failure to file a notice of protest or failure to file a formal written protest constitutes a waiver of proceedings.

3. The board, acting as agency head, shall consider the recommended order of an administrative law judge in a public meeting and take final action on the protest. Any further legal remedy lies with the First District Court of Appeal.

(f) The corporation is subject to the provisions of chapter 255.

(g) The board shall determine whether it is more cost-effective and in the best interests of the corporation to use legal services provided by in-house attorneys employed by the corporation rather than contracting with outside counsel. In making such determination, the board shall document its findings and shall consider: the expertise needed; whether time commitments exceed in-house staff resources; whether local representation is needed; the travel, lodging and other costs associated with in-house representation; and such other factors that the board determines are relevant.

(h) The corporation may not retain a lobbyist to represent it before the legislative branch or executive branch. However, full-time employees of the corporation may register as lobbyists and represent the corporation before the legislative branch or executive branch.

(i)1. The Office of the Internal Auditor is established within the corporation to provide a central point for coordination of and responsibility for activities that promote accountability, integrity, and efficiency to the policyholders and to the taxpayers of this state. The internal auditor shall be appointed by the board of governors, shall report to and be under the general supervision of the board of governors, and is not subject to supervision by an employee of the corporation. Administrative staff and support shall be provided by the corporation. The internal auditor shall be appointed without regard to political affiliation. It is the duty and responsibility of the internal auditor to:

a. Provide direction for, supervise, conduct, and coordinate audits, investigations, and management reviews relating to the programs and operations of the corporation.

b. Conduct, supervise, or coordinate other activities carried out or financed by the corporation for the purpose of promoting efficiency in the administration of, or preventing and detecting fraud, abuse, and mismanagement in, its programs and operations.

c. Submit final audit reports, reviews, or investigative reports to the board of governors, the executive director, the members of the Financial Services Commission, and the President of the Senate and the Speaker of the House of Representatives.

d. Keep the board of governors informed concerning fraud, abuses, and internal control deficiencies relating to programs and operations administered or financed by the corporation, recommend corrective action, and report on the progress made in implementing corrective action.

e. Cooperate and coordinate activities with the corporation’s inspector general.

2. On or before February 15, the internal auditor shall prepare an annual report evaluating the effectiveness of the internal controls of the corporation and providing recommendations for corrective action, if necessary, and summarizing the audits, reviews, and investigations conducted by the office during the preceding fiscal year. The final report shall be furnished to the board of governors and the executive director, the President of the Senate, the Speaker of the House of Representatives, and the Financial Services Commission.

(j) All records of the corporation, except as otherwise provided by law, are subject to the record retention requirements of s. 119.021.

(k)1. The corporation shall establish and maintain a unit or division to investigate possible fraudulent claims by insureds or by persons making claims for services or repairs against policies held by insureds; or it may contract with others to investigate possible fraudulent claims for services or repairs against policies held by the corporation pursuant to s. 626.9891. The corporation must comply with reporting requirements of s. 626.9891. An employee of the corporation shall notify the corporation’s Office of the Inspector General and the Division of Investigative and Forensic Services within 48 hours after having information that would lead a reasonable person to suspect that fraud may have been committed by any employee of the corporation.

2. The corporation shall establish a unit or division responsible for receiving and responding to consumer complaints, which unit or division is the sole responsibility of a senior manager of the corporation.

(l) The office shall conduct a comprehensive market conduct examination of the corporation every 2 years to determine compliance with its plan of operation and internal operations procedures. The first market conduct examination report shall be submitted to the President of the Senate and the Speaker of the House of Representatives no later than February 1, 2009. Subsequent reports shall be submitted on or before February 1 every 2 years thereafter.

(m) The Auditor General shall conduct an operational audit of the corporation every 3 years to evaluate management’s performance in administering laws, policies, and procedures governing the operations of the corporation in an efficient and effective manner. The scope of the review shall include, but is not limited to, evaluating claims handling, customer service, take-out programs and bonuses, financing arrangements, procurement of goods and services, internal controls, and the internal audit function. The initial audit must be completed by February 1, 2009.

(n)1. Rates for coverage provided by the corporation must be actuarially sound and subject to s. 627.062, except as otherwise provided in this paragraph. The corporation shall file its recommended rates with the office at least annually. The corporation shall provide any additional information regarding the rates which the office requires. The office shall consider the recommendations of the board and issue a final order establishing the rates for the corporation within 45 days after the recommended rates are filed. The corporation may not pursue an administrative challenge or judicial review of the final order of the office.

2. In addition to the rates otherwise determined pursuant to this paragraph, the corporation shall impose and collect an amount equal to the premium tax provided in s. 624.509 to augment the financial resources of the corporation.

3. After the public hurricane loss-projection model under s. 627.06281 has been found to be accurate and reliable by the Florida Commission on Hurricane Loss Projection Methodology, the model shall be considered when establishing the windstorm portion of the corporation’s rates. The corporation may use the public model results in combination with the results of private models to calculate rates for the windstorm portion of the corporation’s rates. This subparagraph does not require or allow the corporation to adopt rates lower than the rates otherwise required or allowed by this paragraph.

4. The rate filings for the corporation which were approved by the office and took effect January 1, 2007, are rescinded, except for those rates that were lowered. As soon as possible, the corporation shall begin using the lower rates that were in effect on December 31, 2006, and provide refunds to policyholders who paid higher rates as a result of that rate filing. The rates in effect on December 31, 2006, remain in effect for the 2007 and 2008 calendar years except for any rate change that results in a lower rate. The next rate change that may increase rates shall take effect pursuant to a new rate filing recommended by the corporation and established by the office, subject to this paragraph.

5. Beginning on July 15, 2009, and annually thereafter, the corporation must make a recommended actuarially sound rate filing for each personal and commercial line of business it writes, to be effective no earlier than January 1, 2010.

6. Beginning on or after January 1, 2010, and notwithstanding the board’s recommended rates and the office’s final order regarding the corporation’s filed rates under subparagraph 1., the corporation shall annually implement a rate increase which, except for sinkhole coverage, does not exceed 10 percent for any single policy issued by the corporation, excluding coverage changes and surcharges.

7. The corporation may also implement an increase to reflect the effect on the corporation of the cash buildup factor pursuant to s. 215.555(5)(b).

8. The corporation’s implementation of rates as prescribed in subparagraph 6. shall cease for any line of business written by the corporation upon the corporation’s implementation of actuarially sound rates. Thereafter, the corporation shall annually make a recommended actuarially sound rate filing for each commercial and personal line of business the corporation writes.

(o) If coverage in an account is deactivated pursuant to paragraph (p), coverage through the corporation shall be reactivated by order of the office only under one of the following circumstances:

1. If the market assistance plan receives a minimum of 100 applications for coverage within a 3-month period, or 200 applications for coverage within a 1-year period or less for residential coverage, unless the market assistance plan provides a quotation from admitted carriers at their filed rates for at least 90 percent of such applicants. Any market assistance plan application that is rejected because an individual risk is so hazardous as to be uninsurable using the criteria specified in subparagraph (c)8. shall not be included in the minimum percentage calculation provided herein. In the event that there is a legal or administrative challenge to a determination by the office that the conditions of this subparagraph have been met for eligibility for coverage in the corporation, any eligible risk may obtain coverage during the pendency of such challenge.

2. In response to a state of emergency declared by the Governor under s. 252.36, the office may activate coverage by order for the period of the emergency upon a finding by the office that the emergency significantly affects the availability of residential property insurance.

(p)1. The corporation shall file with the office quarterly statements of financial condition, an annual statement of financial condition, and audited financial statements in the manner prescribed by law. In addition, the corporation shall report to the office monthly on the types, premium, exposure, and distribution by county of its policies in force, and shall submit other reports as the office requires to carry out its oversight of the corporation.

2. The activities of the corporation shall be reviewed at least annually by the office to determine whether coverage shall be deactivated in an account on the basis that the conditions giving rise to its activation no longer exist.

(q)1. The corporation shall certify to the office its needs for annual assessments as to a particular calendar year, and for any interim assessments that it deems to be necessary to sustain operations as to a particular year pending the receipt of annual assessments. Upon verification, the office shall approve such certification, and the corporation shall levy such annual or interim assessments. Such assessments shall be prorated as provided in paragraph (b). The corporation shall take all reasonable and prudent steps necessary to collect the amount of assessments due from each assessable insurer, including, if prudent, filing suit to collect the assessments, and the office may provide such assistance to the corporation it deems appropriate. If the corporation is unable to collect an assessment from any assessable insurer, the uncollected assessments shall be levied as an additional assessment against the assessable insurers and any assessable insurer required to pay an additional assessment as a result of such failure to pay shall have a cause of action against such nonpaying assessable insurer. Assessments shall be included as an appropriate factor in the making of rates. The failure of a surplus lines agent to collect and remit any regular or emergency assessment levied by the corporation is considered to be a violation of s. 626.936 and subjects the surplus lines agent to the penalties provided in that section.

2. The governing body of any unit of local government, any residents of which are insured by the corporation, may issue bonds as defined in s. 125.013 or s. 166.101 from time to time to fund an assistance program, in conjunction with the corporation, for the purpose of defraying deficits of the corporation. In order to avoid needless and indiscriminate proliferation, duplication, and fragmentation of such assistance programs, any unit of local government, any residents of which are insured by the corporation, may provide for the payment of losses, regardless of whether or not the losses occurred within or outside of the territorial jurisdiction of the local government. Revenue bonds under this subparagraph may not be issued until validated pursuant to chapter 75, unless a state of emergency is declared by executive order or proclamation of the Governor pursuant to s. 252.36 making such findings as are necessary to determine that it is in the best interests of, and necessary for, the protection of the public health, safety, and general welfare of residents of this state and declaring it an essential public purpose to permit certain municipalities or counties to issue such bonds as will permit relief to claimants and policyholders of the corporation. Any such unit of local government may enter into such contracts with the corporation and with any other entity created pursuant to this subsection as are necessary to carry out this paragraph. Any bonds issued under this subparagraph shall be payable from and secured by moneys received by the corporation from emergency assessments under sub-subparagraph (b)3.d., and assigned and pledged to or on behalf of the unit of local government for the benefit of the holders of such bonds. The funds, credit, property, and taxing power of the state or of the unit of local government shall not be pledged for the payment of such bonds.

3.a. The corporation shall adopt one or more programs subject to approval by the office for the reduction of both new and renewal writings in the corporation. Beginning January 1, 2008, any program the corporation adopts for the payment of bonuses to an insurer for each risk the insurer removes from the corporation shall comply with s. 627.3511(2) and may not exceed the amount referenced in s. 627.3511(2) for each risk removed. The corporation may consider any prudent and not unfairly discriminatory approach to reducing corporation writings, and may adopt a credit against assessment liability or other liability that provides an incentive for insurers to take risks out of the corporation and to keep risks out of the corporation by maintaining or increasing voluntary writings in counties or areas in which corporation risks are highly concentrated and a program to provide a formula under which an insurer voluntarily taking risks out of the corporation by maintaining or increasing voluntary writings will be relieved wholly or partially from assessments under sub-subparagraph (b)3.a. However, any “take-out bonus” or payment to an insurer must be conditioned on the property being insured for at least 5 years by the insurer, unless canceled or nonrenewed by the policyholder. If the policy is canceled or nonrenewed by the policyholder before the end of the 5-year period, the amount of the take-out bonus must be prorated for the time period the policy was insured. When the corporation enters into a contractual agreement for a take-out plan, the producing agent of record of the corporation policy is entitled to retain any unearned commission on such policy, and the insurer shall either:

(I) Pay to the producing agent of record of the policy, for the first year, an amount which is the greater of the insurer’s usual and customary commission for the type of policy written or a policy fee equal to the usual and customary commission of the corporation; or

(II) Offer to allow the producing agent of record of the policy to continue servicing the policy for a period of not less than 1 year and offer to pay the agent the insurer’s usual and customary commission for the type of policy written. If the producing agent is unwilling or unable to accept appointment by the new insurer, the new insurer shall pay the agent in accordance with sub-sub-subparagraph (I).

b. Any credit or exemption from regular assessments adopted under this subparagraph shall last no longer than the 3 years following the cancellation or expiration of the policy by the corporation. With the approval of the office, the board may extend such credits for an additional year if the insurer guarantees an additional year of renewability for all policies removed from the corporation, or for 2 additional years if the insurer guarantees 2 additional years of renewability for all policies so removed.

c. There shall be no credit, limitation, exemption, or deferment from emergency assessments to be collected from policyholders pursuant to sub-subparagraph (b)3.d.

4. The plan shall provide for the deferment, in whole or in part, of the assessment of an assessable insurer, other than an emergency assessment collected from policyholders pursuant to sub-subparagraph (b)3.d., if the office finds that payment of the assessment would endanger or impair the solvency of the insurer. In the event an assessment against an assessable insurer is deferred in whole or in part, the amount by which such assessment is deferred may be assessed against the other assessable insurers in a manner consistent with the basis for assessments set forth in paragraph (b).

5. Effective July 1, 2007, in order to evaluate the costs and benefits of approved take-out plans, if the corporation pays a bonus or other payment to an insurer for an approved take-out plan, it shall maintain a record of the address or such other identifying information on the property or risk removed in order to track if and when the property or risk is later insured by the corporation.

6. Any policy taken out, assumed, or removed from the corporation is, as of the effective date of the take-out, assumption, or removal, direct insurance issued by the insurer and not by the corporation, even if the corporation continues to service the policies. This subparagraph applies to policies of the corporation and not policies taken out, assumed, or removed from any other entity.

7. For a policy taken out, assumed, or removed from the corporation, the insurer may, for a period of no more than 3 years, continue to use any of the corporation’s policy forms or endorsements that apply to the policy taken out, removed, or assumed without obtaining approval from the office for use of such policy form or endorsement.

(r) Nothing in this subsection shall be construed to preclude the issuance of residential property insurance coverage pursuant to part VIII of chapter 626.

(s)1. There shall be no liability on the part of, and no cause of action of any nature shall arise against, any assessable insurer or its agents or employees, the corporation or its agents or employees, members of the board of governors or their respective designees at a board meeting, corporation committee members, or the office or its representatives, for any action taken by them in the performance of their duties or responsibilities under this subsection. Such immunity does not apply to:

a. Any of the foregoing persons or entities for any willful tort;

b. The corporation or its producing agents for breach of any contract or agreement pertaining to insurance coverage;

c. The corporation with respect to issuance or payment of debt;

d. Any assessable insurer with respect to any action to enforce an assessable insurer’s obligations to the corporation under this subsection; or

e. The corporation in any pending or future action for breach of contract or for benefits under a policy issued by the corporation; in any such action, the corporation shall be liable to the policyholders and beneficiaries for attorney’s fees under s. 627.428.

2. The corporation shall manage its claim employees, independent adjusters, and others who handle claims to ensure they carry out the corporation’s duty to its policyholders to handle claims carefully, timely, diligently, and in good faith, balanced against the corporation’s duty to the state to manage its assets responsibly to minimize its assessment potential.

(t) For the purposes of s. 199.183(1), the corporation shall be considered a political subdivision of the state and shall be exempt from the corporate income tax. The premiums, assessments, investment income, and other revenue of the corporation are funds received for providing property insurance coverage as required by this subsection, paying claims for Florida citizens insured by the corporation, securing and repaying debt obligations issued by the corporation, and conducting all other activities of the corporation, and shall not be considered taxes, fees, licenses, or charges for services imposed by the Legislature on individuals, businesses, or agencies outside state government. Bonds and other debt obligations issued by or on behalf of the corporation are not to be considered “state bonds” within the meaning of s. 215.58(8). The corporation is subject to the procurement provisions of chapter 287 as provided in paragraph (e), and policies and decisions of the corporation relating to incurring debt, levying of assessments and the sale, issuance, continuation, terms and claims under corporation policies, and all services relating thereto, are not subject to the provisions of chapter 120. The corporation is not required to obtain or to hold a certificate of authority issued by the office, nor is it required to participate as a member insurer of the Florida Insurance Guaranty Association. However, the corporation is required to pay, in the same manner as an authorized insurer, assessments levied by the Florida Insurance Guaranty Association. It is the intent of the Legislature that the tax exemptions provided in this paragraph will augment the financial resources of the corporation to better enable the corporation to fulfill its public purposes. Any debt obligations issued by the corporation, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the state and any political subdivision or local unit or other instrumentality thereof; however, this exemption does not apply to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations other than the corporation.

(u) Upon a determination by the office that the conditions giving rise to the establishment and activation of the corporation no longer exist, the corporation is dissolved. Upon dissolution, the assets of the corporation shall be applied first to pay all debts, liabilities, and obligations of the corporation, including the establishment of reasonable reserves for any contingent liabilities or obligations, and all remaining assets of the corporation shall become property of the state and shall be deposited in the Florida Hurricane Catastrophe Fund. However, no dissolution shall take effect as long as the corporation has bonds or other financial obligations outstanding unless adequate provision has been made for the payment of the bonds or other financial obligations pursuant to the documents authorizing the issuance of the bonds or other financial obligations.

(v)1. Effective July 1, 2002, policies of the Residential Property and Casualty Joint Underwriting Association become policies of the corporation. All obligations, rights, assets and liabilities of the association, including bonds, note and debt obligations, and the financing documents pertaining to them become those of the corporation as of July 1, 2002. The corporation is not required to issue endorsements or certificates of assumption to insureds during the remaining term of in-force transferred policies.

2. Effective July 1, 2002, policies of the Florida Windstorm Underwriting Association are transferred to the corporation and become policies of the corporation. All obligations, rights, assets, and liabilities of the association, including bonds, note and debt obligations, and the financing documents pertaining to them are transferred to and assumed by the corporation on July 1, 2002. The corporation is not required to issue endorsements or certificates of assumption to insureds during the remaining term of in-force transferred policies.

3. The Florida Windstorm Underwriting Association and the Residential Property and Casualty Joint Underwriting Association shall take all actions necessary to further evidence the transfers and provide the documents and instruments of further assurance as may reasonably be requested by the corporation for that purpose. The corporation shall execute assumptions and instruments as the trustees or other parties to the financing documents of the Florida Windstorm Underwriting Association or the Residential Property and Casualty Joint Underwriting Association may reasonably request to further evidence the transfers and assumptions, which transfers and assumptions, however, are effective on the date provided under this paragraph whether or not, and regardless of the date on which, the assumptions or instruments are executed by the corporation. Subject to the relevant financing documents pertaining to their outstanding bonds, notes, indebtedness, or other financing obligations, the moneys, investments, receivables, choses in action, and other intangibles of the Florida Windstorm Underwriting Association shall be credited to the coastal account of the corporation, and those of the personal lines residential coverage account and the commercial lines residential coverage account of the Residential Property and Casualty Joint Underwriting Association shall be credited to the personal lines account and the commercial lines account, respectively, of the corporation.

4. Effective July 1, 2002, a new applicant for property insurance coverage who would otherwise have been eligible for coverage in the Florida Windstorm Underwriting Association is eligible for coverage from the corporation as provided in this subsection.

5. The transfer of all policies, obligations, rights, assets, and liabilities from the Florida Windstorm Underwriting Association to the corporation and the renaming of the Residential Property and Casualty Joint Underwriting Association as the corporation does not affect the coverage with respect to covered policies as defined in s. 215.555(2)(c) provided to these entities by the Florida Hurricane Catastrophe Fund. The coverage provided by the fund to the Florida Windstorm Underwriting Association based on its exposures as of June 30, 2002, and each June 30 thereafter shall be redesignated as coverage for the coastal account of the corporation. Notwithstanding any other provision of law, the coverage provided by the fund to the Residential Property and Casualty Joint Underwriting Association based on its exposures as of June 30, 2002, and each June 30 thereafter shall be transferred to the personal lines account and the commercial lines account of the corporation. Notwithstanding any other provision of law, the coastal account shall be treated, for all Florida Hurricane Catastrophe Fund purposes, as if it were a separate participating insurer with its own exposures, reimbursement premium, and loss reimbursement. Likewise, the personal lines and commercial lines accounts shall be viewed together, for all fund purposes, as if the two accounts were one and represent a single, separate participating insurer with its own exposures, reimbursement premium, and loss reimbursement. The coverage provided by the fund to the corporation shall constitute and operate as a full transfer of coverage from the Florida Windstorm Underwriting Association and Residential Property and Casualty Joint Underwriting Association to the corporation.

(w) Notwithstanding any other provision of law:

1. The pledge or sale of, the lien upon, and the security interest in any rights, revenues, or other assets of the corporation created or purported to be created pursuant to any financing documents to secure any bonds or other indebtedness of the corporation shall be and remain valid and enforceable, notwithstanding the commencement of and during the continuation of, and after, any rehabilitation, insolvency, liquidation, bankruptcy, receivership, conservatorship, reorganization, or similar proceeding against the corporation under the laws of this state.

2. The proceeding does not relieve the corporation of its obligation, or otherwise affect its ability to perform its obligation, to continue to collect, or levy and collect, assessments, policyholder surcharges or other surcharges under sub-subparagraph (b)3.i., or any other rights, revenues, or other assets of the corporation pledged pursuant to any financing documents.

3. Each such pledge or sale of, lien upon, and security interest in, including the priority of such pledge, lien, or security interest, any such assessments, policyholder surcharges or other surcharges, or other rights, revenues, or other assets which are collected, or levied and collected, after the commencement of and during the pendency of, or after, any such proceeding shall continue unaffected by such proceeding. As used in this subsection, the term “financing documents” means any agreement or agreements, instrument or instruments, or other document or documents now existing or hereafter created evidencing any bonds or other indebtedness of the corporation or pursuant to which any such bonds or other indebtedness has been or may be issued and pursuant to which any rights, revenues, or other assets of the corporation are pledged or sold to secure the repayment of such bonds or indebtedness, together with the payment of interest on such bonds or such indebtedness, or the payment of any other obligation or financial product, as defined in the plan of operation of the corporation related to such bonds or indebtedness.

4. Any such pledge or sale of assessments, revenues, contract rights, or other rights or assets of the corporation shall constitute a lien and security interest, or sale, as the case may be, that is immediately effective and attaches to such assessments, revenues, or contract rights or other rights or assets, whether or not imposed or collected at the time the pledge or sale is made. Any such pledge or sale is effective, valid, binding, and enforceable against the corporation or other entity making such pledge or sale, and valid and binding against and superior to any competing claims or obligations owed to any other person or entity, including policyholders in this state, asserting rights in any such assessments, revenues, or contract rights or other rights or assets to the extent set forth in and in accordance with the terms of the pledge or sale contained in the applicable financing documents, whether or not any such person or entity has notice of such pledge or sale and without the need for any physical delivery, recordation, filing, or other action.

5. As long as the corporation has any bonds outstanding, the corporation may not file a voluntary petition under chapter 9 of the federal Bankruptcy Code or such corresponding chapter or sections as may be in effect, from time to time, and a public officer or any organization, entity, or other person may not authorize the corporation to be or become a debtor under chapter 9 of the federal Bankruptcy Code or such corresponding chapter or sections as may be in effect, from time to time, during any such period.

6. If ordered by a court of competent jurisdiction, the corporation may assume policies or otherwise provide coverage for policyholders of an insurer placed in liquidation under chapter 631, under such forms, rates, terms, and conditions as the corporation deems appropriate, subject to approval by the office.

(x)1. The following records of the corporation are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

a. Underwriting files, except that a policyholder or an applicant shall have access to his or her own underwriting files. Confidential and exempt underwriting file records may also be released to other governmental agencies upon written request and demonstration of need; such records held by the receiving agency remain confidential and exempt as provided herein.

b. Claims files, until termination of all litigation and settlement of all claims arising out of the same incident, although portions of the claims files may remain exempt, as otherwise provided by law. Confidential and exempt claims file records may be released to other governmental agencies upon written request and demonstration of need; such records held by the receiving agency remain confidential and exempt as provided herein.

c. Records obtained or generated by an internal auditor pursuant to a routine audit, until the audit is completed, or if the audit is conducted as part of an investigation, until the investigation is closed or ceases to be active. An investigation is considered “active” while the investigation is being conducted with a reasonable, good faith belief that it could lead to the filing of administrative, civil, or criminal proceedings.

d. Matters reasonably encompassed in privileged attorney-client communications.

e. Proprietary information licensed to the corporation under contract and the contract provides for the confidentiality of such proprietary information.

f. All information relating to the medical condition or medical status of a corporation employee which is not relevant to the employee’s capacity to perform his or her duties, except as otherwise provided in this paragraph. Information that is exempt shall include, but is not limited to, information relating to workers’ compensation, insurance benefits, and retirement or disability benefits.

g. Upon an employee’s entrance into the employee assistance program, a program to assist any employee who has a behavioral or medical disorder, substance abuse problem, or emotional difficulty that affects the employee’s job performance, all records relative to that participation shall be confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, except as otherwise provided in s. 112.0455(11).

h. Information relating to negotiations for financing, reinsurance, depopulation, or contractual services, until the conclusion of the negotiations.

i. Minutes of closed meetings regarding underwriting files, and minutes of closed meetings regarding an open claims file until termination of all litigation and settlement of all claims with regard to that claim, except that information otherwise confidential or exempt by law shall be redacted.

2. If an authorized insurer is considering underwriting a risk insured by the corporation, relevant underwriting files and confidential claims files may be released to the insurer provided the insurer agrees in writing, notarized and under oath, to maintain the confidentiality of such files. If a file is transferred to an insurer, that file is no longer a public record because it is not held by an agency subject to the provisions of the public records law. Underwriting files and confidential claims files may also be released to staff and the board of governors of the market assistance plan established pursuant to s. 627.3515, who must retain the confidentiality of such files, except such files may be released to authorized insurers that are considering assuming the risks to which the files apply, provided the insurer agrees in writing, notarized and under oath, to maintain the confidentiality of such files. Finally, the corporation or the board or staff of the market assistance plan may make the following information obtained from underwriting files and confidential claims files available to an entity that has obtained a permit to become an authorized insurer, a reinsurer that may provide reinsurance under s. 624.610, a licensed reinsurance broker, a licensed rating organization, a modeling company, or a licensed general lines insurance agent: name, address, and telephone number of the residential property owner or insured; location of the risk; rating information; loss history; and policy type. The receiving person must retain the confidentiality of the information received and may use the information only for the purposes of developing a take-out plan or a rating plan to be submitted to the office for approval or otherwise analyzing the underwriting of a risk or risks insured by the corporation on behalf of the private insurance market. A licensed general lines insurance agent may not use such information for the direct solicitation of policyholders.

3. A policyholder who has filed suit against the corporation has the right to discover the contents of his or her own claims file to the same extent that discovery of such contents would be available from a private insurer in litigation as provided by the Florida Rules of Civil Procedure, the Florida Evidence Code, and other applicable law. Pursuant to subpoena, a third party has the right to discover the contents of an insured’s or applicant’s underwriting or claims file to the same extent that discovery of such contents would be available from a private insurer by subpoena as provided by the Florida Rules of Civil Procedure, the Florida Evidence Code, and other applicable law, and subject to any confidentiality protections requested by the corporation and agreed to by the seeking party or ordered by the court. The corporation may release confidential underwriting and claims file contents and information as it deems necessary and appropriate to underwrite or service insurance policies and claims, subject to any confidentiality protections deemed necessary and appropriate by the corporation.

4. Portions of meetings of the corporation are exempt from the provisions of s. 286.011 and s. 24(b), Art. I of the State Constitution wherein confidential underwriting files or confidential open claims files are discussed. All portions of corporation meetings which are closed to the public shall be recorded by a court reporter. The court reporter shall record the times of commencement and termination of the meeting, all discussion and proceedings, the names of all persons present at any time, and the names of all persons speaking. No portion of any closed meeting shall be off the record. Subject to the provisions hereof and s. 119.07(1)(d)-(f), the court reporter’s notes of any closed meeting shall be retained by the corporation for a minimum of 5 years. A copy of the transcript, less any exempt matters, of any closed meeting wherein claims are discussed shall become public as to individual claims after settlement of the claim.

(y) It is the intent of the Legislature that the amendments to this subsection enacted in 2002 should, over time, reduce the probable maximum windstorm losses in the residual markets and the potential assessments to be levied on property insurers and policyholders statewide.

(z) In enacting the provisions of this section, the Legislature recognizes that both the Florida Windstorm Underwriting Association and the Residential Property and Casualty Joint Underwriting Association have entered into financing arrangements that obligate each entity to service its debts and maintain the capacity to repay funds secured under these financing arrangements. It is the intent of the Legislature that nothing in this section be construed to compromise, diminish, or interfere with the rights of creditors under such financing arrangements. It is further the intent of the Legislature to preserve the obligations of the Florida Windstorm Underwriting Association and Residential Property and Casualty Joint Underwriting Association with regard to outstanding financing arrangements, with such obligations passing entirely and unchanged to the corporation and, specifically, to the applicable account of the corporation. So long as any bonds, notes, indebtedness, or other financing obligations of the Florida Windstorm Underwriting Association or the Residential Property and Casualty Joint Underwriting Association are outstanding, under the terms of the financing documents pertaining to them, the governing board of the corporation shall have and shall exercise the authority to levy, charge, collect, and receive all premiums, assessments, surcharges, charges, revenues, and receipts that the associations had authority to levy, charge, collect, or receive under the provisions of subsection (2) and this subsection, respectively, as they existed on January 1, 2002, to provide moneys, without exercise of the authority provided by this subsection, in at least the amounts, and by the times, as would be provided under those former provisions of subsection (2) or this subsection, respectively, so that the value, amount, and collectability of any assets, revenues, or revenue source pledged or committed to, or any lien thereon securing such outstanding bonds, notes, indebtedness, or other financing obligations will not be diminished, impaired, or adversely affected by the amendments made by this act and to permit compliance with all provisions of financing documents pertaining to such bonds, notes, indebtedness, or other financing obligations, or the security or credit enhancement for them, and any reference in this subsection to bonds, notes, indebtedness, financing obligations, or similar obligations, of the corporation shall include like instruments or contracts of the Florida Windstorm Underwriting Association and the Residential Property and Casualty Joint Underwriting Association to the extent not inconsistent with the provisions of the financing documents pertaining to them.

(aa) The corporation shall not require the securing of flood insurance as a condition of coverage if the insured or applicant executes a form approved by the office affirming that flood insurance is not provided by the corporation and that if flood insurance is not secured by the applicant or insured in addition to coverage by the corporation, the risk will not be covered for flood damage. A corporation policyholder electing not to secure flood insurance and executing a form as provided herein making a claim for water damage against the corporation shall have the burden of proving the damage was not caused by flooding. Notwithstanding other provisions of this subsection, the corporation may deny coverage to an applicant or insured who refuses to execute the form described herein.

(bb) A salaried employee of the corporation who performs policy administration services subsequent to the effectuation of a corporation policy is not required to be licensed as an agent under the provisions of s. 626.112.

(cc) There shall be no liability on the part of, and no cause of action of any nature shall arise against, producing agents of record of the corporation or employees of such agents for insolvency of any take-out insurer.

(dd) The assets of the corporation may be invested and managed by the State Board of Administration.

(ee) The office may establish a pilot program to offer optional sinkhole coverage in one or more counties or other territories of the corporation for the purpose of implementing s. 627.706, as amended by s. 30, chapter 2007-1, Laws of Florida. Under the pilot program, the corporation is not required to issue a notice of nonrenewal to exclude sinkhole coverage upon the renewal of existing policies, but may exclude such coverage using a notice of coverage change.

(ff) In establishing replacement costs for coverage on a dwelling insured by the corporation, the corporation must accept a valuation from any of the following sources and must use the lowest valuation as the insured value of the dwelling, excluding land value, provided the valuation was completed within the 12 months before the application or renewal date of coverage:

1. A replacement cost valuation software that is specifically designed for use in establishing insurance replacement costs and that includes an itemized calculation of the cost of reconstruction;

2. A replacement cost valuation prepared by a certified or licensed real estate appraiser under part II of chapter 475 that is specifically formulated to establish insurance replacement cost, rather than market value, and which includes an itemized calculation of the cost of reconstruction; or

3. A replacement cost valuation prepared by a general, building, or residential contractor licensed under s. 489.113, or a professional engineer licensed under s. 471.015, which includes an itemized calculation of the total price of reconstruction.

(gg) The Office of Inspector General is established within the corporation to provide a central point for coordination of and responsibility for activities that promote accountability, integrity, and efficiency. The office shall be headed by an inspector general, which is a senior management position that involves planning, coordinating, and performing activities assigned to and assumed by the inspector general for the corporation.

1. The inspector general shall be appointed by the Financial Services Commission and may only be removed from office by the commission. The inspector general shall be appointed without regard to political affiliation.

a. At a minimum, the inspector general must possess a bachelor’s degree from an accredited college or university and 8 years of professional experience related to the duties of an inspector general as described in this paragraph, of which 5 years must have been at a supervisory level.

b. The inspector general shall report to, and be under the supervision of, the chair of the board of governors. The executive director or corporation staff may not prevent or prohibit the inspector general from initiating, carrying out, or completing any audit, review, evaluation, study, or investigation.

2. The inspector general shall initiate, direct, coordinate, participate in, and perform audits, reviews, evaluations, studies, and investigations designed to assess management practices; compliance with laws, rules, and policies; and program effectiveness and efficiency. This includes:

a. Conducting internal examinations; investigating allegations of fraud, waste, abuse, malfeasance, mismanagement, employee misconduct, or violations of corporation policies; and conducting any other investigations as directed by the Financial Services Commission or as independently determined.

b. Evaluating and recommending actions regarding security, the ethical behavior of personnel and vendors, and compliance with rules, laws, policies, and personnel matters; and rendering ethics opinions.

c. Evaluating personnel and administrative policy compliance, management and operational matters, and human resources-related matters.

d. Evaluating the application of a corporation code of ethics, providing reviews and recommendations on the design and content of ethics-related policy training courses, educating employees on the code and on appropriate conduct, and checking for compliance.

e. Evaluating the activities of the senior management team and management’s compliance with recommended solutions.

f. Cooperating and coordinating activities with the chief of internal audit.

g. Maintaining records of investigations and discipline in accordance with established policies, or as otherwise required.

h. Supervising and directing the tasks and assignments of the staff assigned to assist with the inspector general’s projects, including regular review and feedback regarding work in progress and providing recommendations regarding relevant training and staff development activities.

i. Directing, planning, preparing, and presenting interim and final reports and oral briefings which communicate the results of studies, reviews, and investigations.

j. Providing the executive director with independent and objective assessments of programs and activities.

k. Completing special projects, assignments, and other duties as requested by the Financial Services Commission.

l. Reporting expeditiously to the Department of Law Enforcement or other law enforcement agencies, as appropriate, whenever the inspector general has reasonable grounds to believe there has been a violation of criminal law.

(hh) The corporation shall prepare a report for each calendar year outlining both the statewide average and county-specific details of the loss ratio attributable to losses that are not catastrophic losses for residential coverage provided by the corporation, which information must be presented to the office and available for public inspection on the Internet website of the corporation by March 1 of the following calendar year.

(ii) The corporation shall revise the programs adopted pursuant to sub-subparagraph (q)3.a. for personal lines residential policies to maximize policyholder options and encourage increased participation by insurers and agents. After January 1, 2017, a policy may not be taken out of the corporation unless the provisions of this paragraph are met.

1. The corporation must publish a periodic schedule of cycles during which an insurer may identify, and notify the corporation of, policies that the insurer is requesting to take out. A request must include a description of the coverage offered and an estimated premium and must be submitted to the corporation in a form and manner prescribed by the corporation.

2. The corporation must maintain and make available to the agent of record a consolidated list of all insurers requesting to take out a policy. The list must include a description of the coverage offered and the estimated premium for each take-out request.

3. The corporation must provide written notice to the policyholder and the agent of record regarding all insurers requesting to take out the policy and regarding the policyholder’s option to accept a take-out offer or to reject all take-out offers and to remain with the corporation. The notice must be in a format prescribed by the corporation and include, for each take-out offer:

a. The amount of the estimated premium;

b. A description of the coverage; and

c. A comparison of the estimated premium and coverage offered by the insurer to the estimated premium and coverage provided by the corporation.

1(7) COLLATERAL PROTECTION INSURANCE.—As used in this section and ss. 215.555 and 627.311, the term “collateral protection insurance” means commercial property insurance of which a creditor is the primary beneficiary and policyholder and which protects or covers an interest of the creditor arising out of a credit transaction secured by real or personal property. Initiation of such coverage is triggered by the mortgagor’s failure to maintain insurance coverage as required by the mortgage or other lending document. Collateral protection insurance is not residential coverage.

History.—s. 445, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 69-199; ss. 1, 2, ch. 70-234; s. 1, ch. 72-22; s. 1, ch. 73-259; s. 1, ch. 74-216; s. 14, ch. 75-9; s. 3, ch. 75-279; s. 1, ch. 76-96; s. 3, ch. 76-168; s. 5, ch. 76-260; s. 3, ch. 77-64; s. 1, ch. 77-93; s. 1, ch. 77-174; s. 1, ch. 77-380; s. 1, ch. 77-457; s. 28, ch. 77-468; s. 1, ch. 78-47; s. 164, ch. 79-164; ss. 1, 2, ch. 79-185; ss. 1, 2, ch. 80-94; ss. 1, 2, ch. 81-4; ss. 2, 3, ch. 81-318; ss. 351, 357, 809(2nd), 810, ch. 82-243; ss. 48, 49, 79, ch. 82-386; ss. 1, 5, ch. 82-391; s. 1, ch. 83-124; s. 1, ch. 83-206; s. 95, ch. 83-216; s. 15, ch. 85-62; s. 24, ch. 85-175; s. 1, ch. 85-274; ss. 13, 44, ch. 86-160; s. 35, ch. 86-191; s. 14, ch. 86-287; s. 1, ch. 88-368; s. 5, ch. 88-390; s. 1, ch. 89-236; s. 1, ch. 90-108; s. 6, ch. 91-106; s. 59, ch. 91-110; s. 18, ch. 92-179; s. 114, ch. 92-318; s. 3, ch. 92-345; s. 21, ch. 93-260; s. 4, ch. 93-289; s. 3, ch. 93-401; s. 14, ch. 93-410; s. 1, ch. 95-233; s. 9, ch. 95-276; s. 8, ch. 96-194; s. 2, ch. 96-377; s. 379, ch. 96-406; s. 5, ch. 97-55; s. 28, ch. 97-94; ss. 1731, 1732, ch. 97-102; s. 57, ch. 97-264; s. 8, ch. 98-49; ss. 221, 290, ch. 98-166; s. 8, ch. 98-173; s. 56, ch. 98-287; s. 1, ch. 99-237; s. 132, ch. 2000-141; s. 139, ch. 2000-318; s. 35, ch. 2001-186; s. 4, ch. 2001-372; s. 2, ch. 2002-221; s. 2, ch. 2002-240; s. 11, ch. 2002-282; s. 90, ch. 2003-1; s. 1101, ch. 2003-261; s. 73, ch. 2003-281; s. 122, ch. 2004-5; s. 47, ch. 2004-335; s. 24, ch. 2004-374; s. 7, ch. 2005-111; s. 87, ch. 2006-1; s. 15, ch. 2006-12; s. 21, ch. 2007-1; s. 141, ch. 2007-5; s. 4, ch. 2007-39; s. 11, ch. 2007-90; s. 6, ch. 2007-126; s. 148, ch. 2008-4; s. 13, ch. 2008-66; s. 24, ch. 2008-191; s. 3, ch. 2008-220; s. 84, ch. 2009-21; s. 4, ch. 2009-77; s. 10, ch. 2009-87; s. 121, ch. 2010-5; s. 39, ch. 2010-151; s. 15, ch. 2011-39; s. 77, ch. 2012-5; s. 1, ch. 2012-80; s. 11, ch. 2012-151; s. 24, ch. 2013-36; ss. 7, 8, ch. 2013-60; s. 19, ch. 2013-154; s. 1, ch. 2013-158; s. 149, ch. 2014-17; s. 8, ch. 2014-103; s. 3, ch. 2014-104; s. 1, ch. 2014-140; s. 12, ch. 2014-183; s. 1, ch. 2015-94; s. 21, ch. 2016-165; s. 1, ch. 2016-229.

1Note.—Also published at s. 215.555(15).



627.3511 - Depopulation of Citizens Property Insurance Corporation.

627.3511 Depopulation of Citizens Property Insurance Corporation.—

(1) LEGISLATIVE INTENT.—The Legislature finds that the public policy of this state requires the maintenance of a residual market for residential property insurance. It is the intent of the Legislature to provide a variety of financial incentives to encourage the replacement of the highest possible number of Citizens Property Insurance Corporation policies with policies written by admitted insurers at approved rates.

(2) TAKE-OUT BONUS.—The Citizens Property Insurance Corporation shall pay the sum of up to $100 to an insurer for each risk that the insurer removes from the corporation, either by issuance of a policy upon expiration or cancellation of the corporation policy or by assumption of the corporation’s obligations with respect to an in-force policy. Such payment is subject to approval of the corporation board. In order to qualify for the bonus under this subsection, the take-out plan must include a minimum of 25,000 policies. Within 30 days after approval by the board, the office may reject the insurer’s take-out plan and disqualify the insurer from the bonus, based on the following criteria:

(a) The capacity of the insurer to absorb the policies proposed to be taken out of the corporation and the concentration of risks of those policies.

(b) Whether the geographic and risk characteristics of policies in the proposed take-out plan serve to reduce the exposure of the corporation sufficiently to justify the bonus.

(c) Whether coverage for risks to be taken out otherwise exists in the admitted voluntary market.

(d) The degree to which the take-out bonus is promoting new capital being allocated by the insurer to Florida residential property coverage.

(3) EXEMPTION FROM DEFICIT ASSESSMENTS.—

(a) The calculation of an insurer’s assessment liability under s. 627.351(6)(b)3.a. shall, for an insurer that in any calendar year removes 50,000 or more risks from the Citizens Property Insurance Corporation, either by issuance of a policy upon expiration or cancellation of the corporation policy or by assumption of the corporation’s obligations with respect to in-force policies, exclude such removed policies for the succeeding 3 years, as follows:

1. In the first year following removal of the risks, the risks are excluded from the calculation to the extent of 100 percent.

2. In the second year following removal of the risks, the risks are excluded from the calculation to the extent of 75 percent.

3. In the third year following removal of the risks, the risks are excluded from the calculation to the extent of 50 percent.

If the removal of risks is accomplished through assumption of obligations with respect to in-force policies, the corporation shall pay to the assuming insurer all unearned premium with respect to such policies less any policy acquisition costs agreed to by the corporation and assuming insurer. The term “policy acquisition costs” is defined as costs of issuance of the policy by the corporation which includes agent commissions, servicing company fees, and premium tax. This paragraph does not apply to an insurer that, at any time within 5 years before removing the risks, had a market share in excess of 0.1 percent of the statewide aggregate gross direct written premium for any line of property insurance, or to an affiliate of such an insurer. This paragraph does not apply unless either at least 40 percent of the risks removed from the corporation are located in Miami-Dade, Broward, and Palm Beach Counties, or at least 30 percent of the risks removed from the corporation are located in such counties and an additional 50 percent of the risks removed from the corporation are located in other coastal counties.

(b) An insurer that first wrote personal lines residential property coverage in this state on or after July 1, 1994, is exempt from regular deficit assessments imposed pursuant to s. 627.351(6)(b)3.a., but not emergency assessments collected from policyholders pursuant to s. 627.351(6)(b)3.d., of the Citizens Property Insurance Corporation until the earlier of the following:

1. The end of the calendar year in which it first wrote 0.5 percent or more of the statewide aggregate direct written premium for any line of residential property coverage; or

2. December 31, 1997, or December 31 of the third year in which it wrote such coverage in this state, whichever is later.

(c) Other than an insurer that is exempt under paragraph (b), an insurer that in any calendar year increases its total structure exposure subject to wind coverage by 25 percent or more over its exposure for the preceding calendar year is, with respect to that year, exempt from deficit assessments imposed pursuant to s. 627.351(6)(b)3.a., but not emergency assessments collected from policyholders pursuant to s. 627.351(6)(b)3.d., of the Citizens Property Insurance Corporation attributable to such increase in exposure.

(d) Any exemption or credit from regular assessments authorized by this section shall last no longer than 3 years following the cancellation or expiration of the policy by the corporation. With the approval of the office, the board may extend such credits for an additional year if the insurer guarantees an additional year of renewability for all policies removed from the corporation, or for 2 additional years if the insurer guarantees 2 additional years of renewability for all policies so removed.

(4) AGENT BONUS.—When the corporation enters into a contractual agreement for a take-out plan that provides a bonus to the insurer, the producing agent of record of the corporation policy is entitled to retain any unearned commission on such policy, and the insurer shall either:

(a) Pay to the producing agent of record of the association policy, for the first year, an amount that is the greater of the insurer’s usual and customary commission for the type of policy written or a fee equal to the usual and customary commission of the corporation; or

(b) Offer to allow the producing agent of record of the corporation policy to continue servicing the policy for a period of not less than 1 year and offer to pay the agent the greater of the insurer’s or the corporation’s usual and customary commission for the type of policy written.

If the producing agent is unwilling or unable to accept appointment, the new insurer shall pay the agent in accordance with paragraph (a). The requirement of this subsection that the producing agent of record is entitled to retain the unearned commission on an association policy does not apply to a policy for which coverage has been provided in the association for 30 days or less or for which a cancellation notice has been issued pursuant to 1s. 627.351(6)(c)10. during the first 30 days of coverage.

(5) APPLICABILITY.—

(a) The take-out bonus provided by subsection (2) and the exemption from assessment provided by paragraph (3)(a) apply only if the corporation policy is replaced by a standard policy including wind coverage or, if consistent with the insurer’s underwriting rules filed with the office, a basic policy including wind coverage; however, for risks located in areas where coverage through the coastal account of the corporation is available, the replacement policy need not provide wind coverage. The insurer must renew the replacement policy at approved rates on substantially similar terms for four additional 1-year terms, unless canceled or not renewed by the policyholder. If an insurer assumes the corporation’s obligations for a policy, it must issue a replacement policy for a 1-year term upon expiration of the corporation policy and must renew the replacement policy at approved rates on substantially similar terms for four additional 1-year terms, unless canceled or not renewed by the policyholder. For each replacement policy canceled or nonrenewed by the insurer for any reason during the 5-year coverage period, the insurer must remove from the corporation one additional policy covering a risk similar to the risk covered by the canceled or nonrenewed policy. In addition, the corporation must place the bonus moneys in escrow for 5 years; such moneys may be released from escrow only to pay claims. If the policy is canceled or nonrenewed before the end of the 5-year period, the amount of the take-out bonus must be prorated for the time period the policy was insured. A take-out bonus provided by subsection (2) or subsection (6) is not premium income for purposes of taxes and assessments under the Florida Insurance Code and remains the property of the corporation, subject to the prior security interest of the insurer under the escrow agreement until it is released from escrow; after it is released from escrow it is considered an asset of the insurer and credited to the insurer’s capital and surplus.

(b) It is the intent of the Legislature that an insurer eligible for the exemption under paragraph (3)(a) establish a preference in appointment of agents for those agents who lose a substantial amount of business as a result of risks being removed from the corporation.

(6) COMMERCIAL RESIDENTIAL TAKE-OUT PLANS.—

(a) The corporation shall pay a bonus to an insurer for each commercial residential policy that the insurer removes from the corporation pursuant to an approved take-out plan, either by issuance of a new policy upon expiration of the corporation policy or by assumption of the corporation’s obligations with respect to an in-force policy. The corporation board shall determine the amount of the bonus based on such factors as the coverage provided, relative hurricane risk, the length of time that the property has been covered by the corporation, and the criteria specified in paragraphs (b) and (c). The amount of the bonus with respect to a particular policy may not exceed 25 percent of the corporation’s 1-year premium for the policy. Such payment is subject to approval of the corporation board. In order to qualify for the bonus under this subsection, the take-out plan must include policies reflecting at least $100 million in structure exposure.

(b) In order for a plan to qualify for approval:

1. At least 40 percent of the policies removed from the corporation under the plan must be located in Miami-Dade, Broward, and Palm Beach Counties, or at least 30 percent of the policies removed from the corporation under the plan must be located in such counties and an additional 50 percent of the policies removed from the corporation must be located in other coastal counties.

2. The insurer must renew the replacement policy at approved rates on substantially similar terms for two additional 1-year terms, unless canceled or nonrenewed by the insurer for a lawful reason other than reduction of hurricane exposure. If an insurer assumes the corporation’s obligations for a policy, it must issue a replacement policy for a 1-year term upon expiration of the corporation policy and must renew the replacement policy at approved rates on substantially similar terms for two additional 1-year terms, unless canceled by the insurer for a lawful reason other than reduction of hurricane exposure. For each replacement policy canceled or nonrenewed by the insurer for any reason during the 3-year coverage period required by this subparagraph, the insurer must remove from the corporation one additional policy covering a risk similar to the risk covered by the canceled or nonrenewed policy.

(c) A take-out plan is deemed approved unless the office, within 120 days after the board votes to recommend the plan, disapproves the plan based on:

1. The capacity of the insurer to absorb the policies proposed to be taken out of the corporation and the concentration of risks of those policies.

2. Whether the geographic and risk characteristics of policies in the proposed take-out plan serve to reduce the exposure of the corporation sufficiently to justify the bonus.

3. Whether coverage for risks to be taken out otherwise exists in the admitted voluntary market.

4. The degree to which the take-out bonus is promoting new capital being allocated by the insurer to residential property coverage in this state.

(d) The calculation of an insurer’s regular assessment liability under s. 627.351(6)(b)3.a., but not emergency assessments collected from policyholders pursuant to s. 627.351(6)(b)3.d., shall, with respect to commercial residential policies removed from the corporation under an approved take-out plan, exclude such removed policies for the succeeding 3 years, as follows:

1. In the first year following removal of the policies, the policies are excluded from the calculation to the extent of 100 percent.

2. In the second year following removal of the policies, the policies are excluded from the calculation to the extent of 75 percent.

3. In the third year following removal of the policies, the policies are excluded from the calculation to the extent of 50 percent.

(e) An insurer that first wrote commercial residential property coverage in this state on or after June 1, 1996, is exempt from regular assessments under s. 627.351(6)(b)3.a., but not emergency assessments collected from policyholders pursuant to s. 627.351(6)(b)3.d., with respect to commercial residential policies until the earlier of:

1. The end of the calendar year in which such insurer first wrote 0.5 percent or more of the statewide aggregate direct written premium for commercial residential property coverage; or

2. December 31 of the third year in which such insurer wrote commercial residential property coverage in this state.

(f) An insurer that is not otherwise exempt from regular assessments under s. 627.351(6)(b)3.a. with respect to commercial residential policies is, for any calendar year in which such insurer increased its total commercial residential hurricane exposure by 25 percent or more over its exposure for the preceding calendar year, exempt from regular assessments under s. 627.351(6)(b)3.a., but not emergency assessments collected from policyholders pursuant to s. 627.351(6)(b)3.d., attributable to such increased exposure.

(7) A minority business, which is at least 51 percent owned by minority persons as described in s. 288.703, desiring to operate or become licensed as a property and casualty insurer may exempt up to $50 of the escrow requirements of the take-out bonus, as described in this section. Such minority business, which has applied for a certificate of authority to engage in business as a property and casualty insurer, may simultaneously file the business’ proposed take-out plan, as described in this section, with the corporation.

History.—s. 10, ch. 95-276; s. 10, ch. 96-194; s. 6, ch. 97-55; s. 24, ch. 97-93; s. 1, ch. 99-142; s. 7, ch. 2000-333; s. 3, ch. 2002-221; s. 3, ch. 2002-240; s. 1102, ch. 2003-261; s. 88, ch. 2006-1; s. 17, ch. 2006-12; s. 12, ch. 2007-90; s. 149, ch. 2008-4; s. 16, ch. 2011-39; s. 433, ch. 2011-142; s. 78, ch. 2012-5; s. 107, ch. 2013-15.

1Note.—Material in the cited provision relating to written notice of cancellation was deleted by s. 2, ch. 2002-240.



627.3512 - Recoupment of residual market deficit assessments.

627.3512 Recoupment of residual market deficit assessments.—

(1) The Legislature finds and declares that all assessments paid by an insurer or insurer group as a result of a levy by any residual market entity, including regular assessments levied on insurers by Citizens Property Insurance Corporation and any other assessments levied on insurers by an insurance risk apportionment plan or assigned risk plan under s. 627.311 or s. 627.351 constitute advances of funds from the insurer to the residual market entity, and that the insurer is entitled to fully recoup such advances. An insurer or insurer group may recoup any assessments that have been paid during or after 1995 by the insurer or insurer group to defray deficits of an insurance risk apportionment plan or assigned risk plan under ss. 627.311 and 627.351, net of any earnings returned to the insurer or insurer group by the association or plan for any year after 1993. A limited apportionment company as defined in s. 627.351(6)(c) may recoup any regular assessment that has been levied by, or paid to, Citizens Property Insurance Corporation.

(2) The recoupment shall be made by applying a separate recoupment factor on policies of the same line or type as were considered by the residual markets in determining the assessment liability of the insurer or insurer group. An insurer or insurer group shall calculate a separate assessment factor for personal lines and commercial lines. The separate assessment factor shall provide for full recoupment of the assessments over a period of 1 year, unless the insurer or insurer group, at its option, elects to recoup the assessments over a longer period. The assessment factor expires upon collection of the full amount allowed to be recouped. Amounts recouped under this section are not subject to premium taxes, fees, or commissions.

(3) The recoupment factor may not be more than 3 percentage points above the ratio of the deficit assessment to the Florida direct written premium for policies for the lines or types of business as to which the assessment was calculated, as written in the year the deficit assessment was paid. If an insurer or insurer group does not collect the full amount of the deficit assessment during one 12-month period, the insurer or insurer group may apply recalculated recoupment factors to policies issued or renewed during one or more succeeding 12-month periods.

(4) The insurer or insurer group shall file with the office a statement for informational purposes only setting forth the amount of the recoupment factor and an explanation of how the factor will be applied, at least 15 days prior to the factor being applied to any policies. The informational statement shall include documentation of the assessment paid by the insurer or insurer group and the arithmetic calculations supporting the recoupment factor. The insurer or insurer group may use the recoupment factor at any time after the expiration of the 15-day period. The recoupment factor shall apply to all policies described in subsection (3) that are issued or renewed by the insurer or insurer group during a 12-month period. If full recoupment requires the insurer or insurer group to apply a recoupment factor over a subsequent 12-month period, the insurer or insurer group must file a supplemental informational statement pursuant to this subsection.

(5) No later than 90 days after the insurer or insurer group has completed the recoupment process, it shall file with the office a final accounting report documenting the recoupment. The report shall provide the amounts of assessments paid by the insurer or insurer group, the amounts and percentages recouped by year from each affected line of business, and the direct written premium subject to recoupment by year.

(6) The commission may adopt rules to implement this section.

History.—s. 11, ch. 95-276; s. 7, ch. 97-55; s. 1103, ch. 2003-261; s. 18, ch. 2006-12; s. 11, ch. 2009-87.



627.3513 - Standards for sale of bonds by Citizens Property Insurance Corporation.

627.3513 Standards for sale of bonds by Citizens Property Insurance Corporation.—

(1)(a) The purpose of this section is to provide standards for the sale of bonds pursuant to s. 627.351(2) and (6).

(b) The term “corporation,” as used in this section, means the Citizens Property Insurance Corporation.

(2) The plan of operation of the corporation shall provide for the selection of financial services providers and underwriters. Such provisions shall include the method for publicizing or otherwise providing reasonable notice to potential financial services providers, underwriters, and other interested parties, which may include expedited procedures and methods for emergency situations. The corporation shall not engage the services of any person or firm as a securities broker or bond underwriter that is not eligible to be engaged by the state under the provisions of s. 215.684. The corporation shall make all selections of financial service providers and managing underwriters at a noticed public meeting.

(3) The plan of operation of the corporation shall provide for any managing underwriter or financial adviser to provide to the corporation a disclosure statement containing at least the following information:

(a) An itemized list setting forth the nature and estimated amounts of expenses to be incurred by the managing underwriter in connection with the issuance of such bonds. Notwithstanding the foregoing, any such list may include an item for miscellaneous expenses, provided such item includes only minor items of expense which cannot be easily categorized elsewhere in the statement.

(b) The names, addresses, and estimated amounts of compensation of any finders connected with the issuance of the bonds.

(c) The amount of underwriting spread expected to be realized and the amount of fees and expenses expected to be paid to the financial adviser.

(d) Any management fee charged by the managing underwriter.

(e) Any other fee, bonus, or compensation estimated to be paid by the managing underwriter in connection with the bond issue to any person not regularly employed or retained by it.

(f) The name and address of each financial adviser or managing underwriter, if any, connected with the bond issue.

(g) Any other disclosure which the corporation may require.

(4)(a) No underwriter, commercial bank, investment banker, or financial consultant or adviser shall pay any finder any bonus, fee, or gratuity in connection with the sale of bonds issued by the corporation unless full disclosure is made in writing to the corporation prior to or concurrently with the submission of a purchase proposal for bonds by the underwriter, commercial bank, investment banker, or financial consultant or adviser, providing the name and address of any finder and the amount of bonus, fee, or gratuity paid to such finder. A violation of this subsection shall not affect the validity of the bond issue.

(b) As used in this subsection, the term “finder” means a person who is neither regularly employed by, nor a partner or officer of, an underwriter, bank, banker, or financial consultant or adviser and who enters into an understanding with either the issuer or the managing underwriter, or both, for any paid or promised compensation or valuable consideration, directly or indirectly, expressed or implied, to act solely as an intermediary between such issuer and managing underwriter for the purpose of influencing any transaction in the purpose of such bonds.

(5) This section is not intended to restrict or prohibit the employment of professional services relating to bonds issued under s. 627.351(6) or the issuance of bonds by the corporation.

(6) The failure of the corporation to comply with one or more provisions of this section shall not affect the validity of the bond issue; however, the failure of the corporation to comply in good faith both with this section and with the plan as amended shall be a violation of its plan of operation and a violation of the insurance code.

History.—s. 8, ch. 97-55; s. 1104, ch. 2003-261.



627.3515 - Market assistance plan; property and casualty risks.

627.3515 Market assistance plan; property and casualty risks.—

(1) The office shall adopt a market assistance plan to assist in the placement of risks of applicants who are unable to procure property insurance as defined in s. 624.604 or casualty insurance as defined in s. 624.605(1)(b), (e), (f), (g), or (h) from authorized insurers when such insurance is otherwise generally available from insurers authorized to transact and actually writing that kind and class of insurance in this state. Through such measures as are found appropriate by the board of governors, the market assistance plan shall take affirmative steps to assist in the removal from the Citizens Property Insurance Corporation any risk that can be placed in the voluntary market. All property and casualty insurers licensed in this state shall participate in the plan.

(2)(a) Each person serving as a member of the board of governors of the Citizens Property Insurance Corporation shall also serve as a member of the board of governors of the market assistance plan.

(b) The plan shall be funded through payments from the Citizens Property Insurance Corporation and annual assessments of residential property insurers in the amount of $450.

(c) The plan is not required to assist in the placement of any workers’ compensation, employer’s liability, malpractice, or motor vehicle insurance coverage.

(3)(a) The plan and the corporation shall develop a business plan and present it to the Financial Services Commission for approval by September 1, 2007, to provide for the implementation of an electronic database for the purpose of confirming eligibility pursuant to s. 627.351(6). The business plan may provide that authorized insurers or agents of authorized insurers may submit to the plan or the corporation in electronic form, as determined by the plan or the corporation, information determined necessary by the plan or the corporation to deny coverage to risks ineligible for coverage by the corporation. Any authorized insurer submitting such information that results in a risk being denied coverage by the corporation is required to offer coverage to the risk at its approved rates, for the coverage and premium quoted, for at least 1 year.

(b) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any authorized insurer acting within the scope of its authority under this subsection or its agents or employees for any action taken by them in the performance of their duties or responsibilities under this subsection.

History.—s. 1, ch. 85-92; s. 43, ch. 86-160; s. 1, ch. 86-286; s. 6, ch. 88-390; ss. 26, 114, ch. 92-318; s. 12, ch. 95-276; s. 3, ch. 96-377; s. 1105, ch. 2003-261; s. 23, ch. 2007-1; s. 13, ch. 2007-90.



627.3517 - Consumer choice.

627.3517 Consumer choice.—No provision of s. 627.351, s. 627.3511, or s. 627.3515 shall be construed to impair the right of any insurance risk apportionment plan policyholder, upon receipt of any keepout or take-out offer, to retain his or her current agent, so long as that agent is duly licensed and appointed by the insurance risk apportionment plan or otherwise authorized to place business with the insurance risk apportionment plan. This right shall not be canceled, suspended, impeded, abridged, or otherwise compromised by any rule, plan of operation, or depopulation plan, whether through keepout, take-out, midterm assumption, or any other means, of any insurance risk apportionment plan or depopulation plan, including, but not limited to, those described in s. 627.351, s. 627.3511, or s. 627.3515. The commission shall adopt any rules necessary to cause any insurance risk apportionment plan or market assistance plan under such sections to demonstrate that the operations of the plan do not interfere with, promote, or allow interference with the rights created under this section. If the policyholder’s current agent is unable or unwilling to be appointed with the insurer making the take-out or keepout offer, the policyholder shall not be disqualified from participation in the appropriate insurance risk apportionment plan because of an offer of coverage in the voluntary market. An offer of full property insurance coverage by the insurer currently insuring either the ex-wind or wind-only coverage on the policy to which the offer applies shall not be considered a take-out or keepout offer. Any rule, plan of operation, or plan of depopulation, through keepout, take-out, midterm assumption, or any other means, of any property insurance risk apportionment plan under s. 627.351(2) or (6) is subject to ss. 627.351(2)(b) and (6)(c) and 627.3511(4).

History.—s. 4, ch. 2002-221; s. 4, ch. 2002-240; s. 1106, ch. 2003-261; s. 19, ch. 2006-12; s. 14, ch. 2007-90.



627.3518 - Citizens Property Insurance Corporation policyholder eligibility clearinghouse program.

627.3518 Citizens Property Insurance Corporation policyholder eligibility clearinghouse program.—The purpose of this section is to provide a framework for the corporation to implement a clearinghouse program by January 1, 2014.

(1) As used in this section, the term:

(a) “Corporation” means Citizens Property Insurance Corporation.

(b) “Exclusive agent” means any licensed insurance agent that has, by contract, agreed to act exclusively for one company or group of affiliated insurance companies and is disallowed by the provisions of that contract to directly write for any other unaffiliated insurer absent express consent from the company or group of affiliated insurance companies.

(c) “Independent agent” means any licensed insurance agent not described in paragraph (b).

(d) “Program” means the clearinghouse created under this section.

(2) In order to confirm eligibility with the corporation and to enhance access of new applicants for coverage and existing policyholders of the corporation to offers of coverage from authorized insurers, the corporation shall establish a program for personal residential risks in order to facilitate the diversion of ineligible applicants and existing policyholders from the corporation into the voluntary insurance market. The corporation shall also develop appropriate procedures for facilitating the diversion of ineligible applicants and existing policyholders for commercial residential coverage into the private insurance market and shall report such procedures to the President of the Senate and the Speaker of the House of Representatives by January 1, 2014.

(3) The corporation board shall establish the clearinghouse program as an organizational unit within the corporation. The program shall have all the rights and responsibilities in carrying out its duties as a licensed general lines agent, but may not be required to employ or engage a licensed general lines agent or to maintain an insurance agency license to carry out its activities in the solicitation and placement of insurance coverage. In establishing the program, the corporation may:

(a) Require all new applications, and all policies due for renewal, to be submitted for coverage to the program in order to facilitate obtaining an offer of coverage from an authorized insurer before binding or renewing coverage by the corporation.

(b) Employ or otherwise contract with individuals or other entities for appropriate administrative or professional services to effectuate the plan within the corporation in accordance with the applicable purchasing requirements under s. 627.351.

(c) Enter into contracts with any authorized insurer to participate in the program and accept an appointment by such insurer.

(d) Provide funds to operate the program. Insurers and agents participating in the program are not required to pay a fee to offset or partially offset the cost of the program or use the program for renewal of policies initially written through the clearinghouse.

(e) Develop an enhanced application that includes information to assist private insurers in determining whether to make an offer of coverage through the program.

(f) For personal lines residential risks, require, before approving all new applications for coverage by the corporation, that every application be subject to a period of 2 business days when any insurer participating in the program may select the application for coverage. The insurer may issue a binder on any policy selected for coverage for a period of at least 30 days but not more than 60 days.

(4) Any authorized insurer may participate in the program; however, participation is not mandatory for any insurer. Insurers making offers of coverage to new applicants or renewal policyholders through the program:

(a) May not be required to individually appoint any agent whose customer is underwritten and bound through the program. Notwithstanding s. 626.112, insurers are not required to appoint any agent on a policy underwritten through the program for as long as that policy remains with the insurer. Insurers may, at their election, appoint any agent whose customer is initially underwritten and bound through the program. In the event an insurer accepts a policy from an agent who is not appointed pursuant to this paragraph, and thereafter elects to accept a policy from such agent, the provisions of s. 626.112 requiring appointment apply to the agent.

(b) Must enter into a limited agency agreement with each agent that is not appointed in accordance with paragraph (a) and whose customer is underwritten and bound through the program.

(c) Must enter into its standard agency agreement with each agent whose customer is underwritten and bound through the program when that agent has been appointed by the insurer pursuant to s. 626.112.

(d) Must comply with s. 627.4133(2).

(e) May participate through their single-designated managing general agent or broker; however, the provisions of paragraph (6)(a) regarding ownership, control, and use of the expirations continue to apply.

(f) Must pay to the producing agent a commission equal to that paid by the corporation or the usual and customary commission paid by the insurer for that line of business, whichever is greater.

(5) Notwithstanding s. 627.3517, any applicant for new coverage from the corporation is not eligible for coverage from the corporation if provided an offer of coverage from an authorized insurer through the program at a premium that is at or below the eligibility threshold established in s. 627.351(6)(c)5.a. Whenever an offer of coverage for a personal lines risk is received for a policyholder of the corporation at renewal from an authorized insurer through the program, if the offer is equal to or less than the corporation’s renewal premium for comparable coverage, the risk is not eligible for coverage with the corporation. In the event an offer of coverage for a new applicant is received from an authorized insurer through the program, and the premium offered exceeds the eligibility threshold contained in s. 627.351(6)(c)5.a., the applicant or insured may elect to accept such coverage, or may elect to accept or continue coverage with the corporation. In the event an offer of coverage for a personal lines risk is received from an authorized insurer at renewal through the program, and the premium offered is more than the corporation’s renewal premium for comparable coverage, the insured may elect to accept such coverage, or may elect to accept or continue coverage with the corporation. Section 627.351(6)(c)5.a.(I) does not apply to an offer of coverage from an authorized insurer obtained through the program. An applicant for coverage from the corporation who was declared ineligible for coverage at renewal by the corporation in the previous 36 months due to an offer of coverage pursuant to this subsection shall be considered a renewal under this section if the corporation determines that the authorized insurer making the offer of coverage pursuant to this subsection continues to insure the applicant and increased the rate on the policy in excess of the increase allowed for the corporation under s. 627.351(6)(n)6.

(6) Independent insurance agents submitting new applications for coverage or that are the agent of record on a renewal policy submitted to the program:

(a) Are granted and must maintain ownership and the exclusive use of expirations, records, or other written or electronic information directly related to such applications or renewals written through the corporation or through an insurer participating in the program, notwithstanding s. 627.351(6)(c)5.a.(I)(B) and (II)(B). Such ownership is granted for as long as the insured remains with the agency or until sold or surrendered in writing by the agent. Contracts with the corporation or required by the corporation must not amend, modify, interfere with, or limit such rights of ownership. Such expirations, records, or other written or electronic information may be used to review an application, issue a policy, or for any other purpose necessary for placing such business through the program.

(b) May not be required to be appointed by any insurer participating in the program for policies written solely through the program, notwithstanding the provisions of s. 626.112.

(c) May accept an appointment from any insurer participating in the program.

(d) May enter into either a standard or limited agency agreement with the insurer, at the insurer’s option.

Applicants ineligible for coverage in accordance with subsection (5) remain ineligible if their independent agent is unwilling or unable to enter into a standard or limited agency agreement with an insurer participating in the program.

(7) Exclusive agents submitting new applications for coverage or that are the agent of record on a renewal policy submitted to the program:

(a) Must maintain ownership and the exclusive use of expirations, records, or other written or electronic information directly related to such applications or renewals written through the corporation or through an insurer participating in the program, notwithstanding s. 627.351(6)(c)5.a.(I)(B) and (II)(B). Contracts with the corporation or required by the corporation must not amend, modify, interfere with, or limit such rights of ownership. Such expirations, records, or other written or electronic information may be used to review an application, issue a policy, or for any other purpose necessary for placing such business through the program.

(b) May not be required to be appointed by any insurer participating in the program for policies written solely through the program, notwithstanding the provisions of s. 626.112.

(c) Must only facilitate the placement of an offer of coverage from an insurer whose limited servicing agreement is approved by that exclusive agent’s exclusive insurer.

(d) May enter into a limited servicing agreement with the insurer making an offer of coverage, and only after the exclusive agent’s insurer has approved the limited servicing agreement terms. The exclusive agent’s insurer must approve a limited service agreement for the program for any insurer for which it has approved a service agreement for other purposes.

Applicants ineligible for coverage in accordance with subsection (5) remain ineligible if their exclusive agent is unwilling or unable to enter into a standard or limited agency agreement with an insurer making an offer of coverage to that applicant.

(8) Submission of an application for coverage by the corporation to the program does not constitute the binding of coverage by the corporation, and failure of the program to obtain an offer of coverage by an insurer may not be considered acceptance of coverage of the risk by the corporation.

(9) The 45-day notice of nonrenewal requirement set forth in s. 627.4133(2)(b)5. applies when a policy is nonrenewed by the corporation because the risk has received an offer of coverage pursuant to this section which renders the risk ineligible for coverage by the corporation.

(10) The program may not include commercial nonresidential policies.

(11) Proprietary business information provided to the corporation’s clearinghouse by insurers with respect to identifying and selecting risks for an offer of coverage is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(a) As used in this subsection, the term “proprietary business information” means information, regardless of form or characteristics, which is owned or controlled by an insurer and:

1. Is identified by the insurer as proprietary business information and is intended to be and is treated by the insurer as private in that the disclosure of the information would cause harm to the insurer, an individual, or the company’s business operations and has not been disclosed unless disclosed pursuant to a statutory requirement, an order of a court or administrative body, or a private agreement that provides that the information will not be released to the public;

2. Is not otherwise readily ascertainable or publicly available by proper means by other persons from another source in the same configuration as provided to the clearinghouse; and

3. Includes, but is not limited to:

a. Trade secrets.

b. Information relating to competitive interests, the disclosure of which would impair the competitive business of the provider of the information.

Proprietary business information may be found in underwriting criteria or instructions which are used to identify and select risks through the program for an offer of coverage and are shared with the clearinghouse to facilitate the shopping of risks with the insurer.

(b) The clearinghouse may disclose confidential and exempt proprietary business information:

1. If the insurer to which it pertains gives prior written consent;

2. Pursuant to a court order; or

3. To another state agency in this or another state or to a federal agency if the recipient agrees in writing to maintain the confidential and exempt status of the document, material, or other information and has verified in writing its legal authority to maintain such confidentiality.

(c) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2018, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 10, ch. 2013-60; s. 1, ch. 2013-61; s. 150, ch. 2014-17; s. 1, ch. 2014-86; s. 4, ch. 2015-135.



627.35191 - Required reports.

627.35191 Required reports.—

(1) By February 1 of each year, the Florida Hurricane Catastrophe Fund and Citizens Property Insurance Corporation shall each submit a report to the Legislature and the Financial Services Commission identifying their respective aggregate net probable maximum losses, financing options, and potential assessments. The report issued by the fund and the corporation must include their respective 50-year, 100-year, and 250-year probable maximum losses; analysis of all reasonable financing strategies for each such probable maximum loss, including the amount and term of debt instruments; specification of the percentage assessments that would be needed to support each of the financing strategies; and calculations of the aggregate assessment burden on Florida property and casualty policyholders for each of the probable maximum losses.

(2) In May of each year, Citizens Property Insurance Corporation shall also provide to the Legislature and the Financial Services Commission a statement of the estimated borrowing capacity of the corporation for the next 12-month period, the estimated claims-paying capacity of the corporation, and the corporation’s estimated balance as of December 31 of the current calendar year. Such estimates must take into account that the corporation, the Florida Hurricane Catastrophe Fund, and the Florida Insurance Guaranty Association may all be concurrently issuing debt instruments following a catastrophic event.

History.—s. 11, ch. 2013-60; s. 5, ch. 2014-104.



627.35193 - Consumer reporting agency request for claims data from Citizens Property Insurance Corporation.

627.35193 Consumer reporting agency request for claims data from Citizens Property Insurance Corporation.—Upon the request of a consumer reporting agency, as defined by the federal Fair Credit Reporting Act, 15 U.S.C. ss. 1681 et seq., which consumer reporting agency is in compliance with the confidentiality requirements of such act, the Citizens Property Insurance Corporation shall electronically report claims data and histories to such consumer reporting agency which maintains a database of similar data for use in connection with the underwriting of insurance involving a consumer.

History.—s. 28, ch. 2008-220; s. 85, ch. 2009-21.



627.357 - Medical malpractice self-insurance.

627.357 Medical malpractice self-insurance.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Fund” means a group or association of health care providers authorized to self-insure.

(b) “Health care provider” means any:

1. Hospital licensed under chapter 395.

2. Physician licensed, or physician assistant licensed, under chapter 458.

3. Osteopathic physician or physician assistant licensed under chapter 459.

4. Podiatric physician licensed under chapter 461.

5. Health maintenance organization certificated under part I of chapter 641.

6. Ambulatory surgical center licensed under chapter 395.

7. Chiropractic physician licensed under chapter 460.

8. Psychologist licensed under chapter 490.

9. Optometrist licensed under chapter 463.

10. Dentist licensed under chapter 466.

11. Pharmacist licensed under chapter 465.

12. Registered nurse, licensed practical nurse, or advanced registered nurse practitioner licensed or registered under part I of chapter 464.

13. Other medical facility.

14. Professional association, partnership, corporation, joint venture, or other association established by the individuals set forth in subparagraphs 2., 3., 4., 7., 8., 9., 10., 11., and 12. for professional activity.

(c) “Other medical facility” means a facility the primary purpose of which is to provide human medical diagnostic services or a facility providing nonsurgical human medical treatment and in which the patient is admitted to and discharged from such facility within the same working day, and which is not part of a hospital. The term does not include a facility existing for the primary purpose of performing terminations of pregnancies or an office maintained by a physician or dentist for the practice of medicine.

(d) “Hospital subsidiary corporation” means any corporation over which a hospital or the hospital’s parent corporation exercises financial or operational control and which provides health care services to the hospital or the hospital parent corporation or another hospital subsidiary corporation.

(e) “Hospital parent corporation” means any corporation which has financial or operational control over a hospital and which provides health care services to the hospital or another hospital subsidiary corporation.

(f) “Committee” means a committee or board of trustees of a health care provider or group of health care providers established to make recommendations, policies, or decisions regarding patient institutional utilization, patient treatment, or institutional staff privileges or to perform other administrative or professional purposes or functions.

(2) A group or association of health care providers composed of any number of members, is authorized to self-insure against claims arising out of the rendering of, or failure to render, medical care or services, or against claims for injury or death to the insured’s patients arising out of the insured’s activities, upon obtaining approval from the office and upon complying with the following conditions:

(a) Establishment of a Medical Malpractice Risk Management Trust Fund to provide coverage against professional medical malpractice liability.

(b) Employment of professional consultants for loss prevention and claims management coordination under a risk management program.

(3) The fund may insure hospital parent corporations, hospital subsidiary corporations, and committees against claims arising out of the rendering of, or failure to render, medical care or services.

(4) The fund is subject to regulation and investigation by the office. The fund is subject to rules of the commission and to part IX of chapter 626, relating to trade practices and frauds.

(5) The trust fund may purchase medical malpractice insurance, specific excess insurance, and aggregate excess insurance, up to determined limits, as necessary to provide the insurance coverages authorized by this section, consistent with market availability. The trust fund may purchase such risk management services as may be required, pay claims as may arise under any deductible provisions, and engage in prudent investment of trust funds and other activities reasonably relating to the payment of claims and to providing medical malpractice self-insurance, to the extent otherwise consistent with this section and law generally applicable to medical malpractice insurers.

(6) The commission shall adopt rules to implement this section, including rules that ensure that a trust fund remains solvent and maintains a sufficient reserve to cover contingent liabilities under subsection (7) in the event of its dissolution.

(7)(a) The liability of each member for the obligations of the trust fund is individual, several, and proportionate, but not joint, except as provided in this subsection.

(b) Each member has a contingent assessment liability for payment of actual losses and expenses incurred while the member’s policy was in force.

(c) The trust fund may from time to time assess members of the fund liable therefor under the terms of their policies and pursuant to this section. The office may assess the members in the event of liquidation of the fund.

(d) A member’s share of a deficiency for which an assessment is made is computed by applying to the premium earned on the member’s policy or policies during the period to be covered by the assessment the ratio of the total deficiency to the total premiums earned during such period upon all policies subject to the assessment. If one or more members fail to pay an assessment, the other members are liable on a proportionate basis for an additional assessment. The fund, acting on behalf of all members who paid the additional assessment, shall institute legal action, when necessary and appropriate, to recover the assessment from members who failed to pay it.

(e) In computing the earned premiums for the purposes of this section, the gross premium received by the fund for the policy shall be used as a base, deducting therefrom solely charges not recurring upon the renewal or extension of the policy.

(f) No member has an offset against any assessment for which the member is liable, on account of any claim for unearned premium of losses payable.

(g) If the assets of a trust fund are at any time insufficient to comply with the requirements of law, discharge the fund’s liabilities, or meet the required conditions of financial soundness, or if a judgment against the fund has remained unsatisfied for 30 days, the trust fund must immediately make up the deficiency or levy an assessment upon the members for the amount needed to make up the deficiency, subject to the limitations set forth in this subsection.

(h) If the trust fund fails to make an assessment as required by paragraph (g), the office shall order the fund to do so. If the deficiency is not sufficiently made up within 60 days after the date of the order, the fund is deemed insolvent and grounds exist to proceed against the fund as provided for in part I of chapter 631.

(i) Subject to this section, any rehabilitation, liquidation, conservation, or dissolution of a trust fund shall be conducted under the supervision of the department, which has all power with respect thereto granted to it under part I of chapter 631 governing the rehabilitation, liquidation, conservation, or dissolution of insurers.

(8) The expense factors associated with rates used by a fund shall be filed with the office at least 30 days prior to use and may not be used until approved by the office. The office shall disapprove the rates unless the filed expense factors associated therewith are justified and reasonable for the benefits and services provided.

(9) Premiums, contributions, and assessments received by a fund are subject to ss. 624.509(1) and (2) and 624.5092, except that the tax rate is 1.6 percent of the gross amount of such premiums, contributions, or assessments.

History.—ss. 1, 2, 3, ch. 72-265; s. 162, ch. 73-333; s. 4, ch. 75-9; s. 3, ch. 76-168; s. 8, ch. 76-260; s. 5, ch. 77-64; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 353, 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 15, ch. 86-160; s. 30, ch. 87-226; s. 6, ch. 88-206; s. 17, ch. 89-167; s. 13, ch. 90-249; s. 60, ch. 91-110; ss. 27, 114, ch. 92-318; s. 58, ch. 97-264; s. 9, ch. 98-49; ss. 222, 291, ch. 98-166; s. 140, ch. 2000-318; s. 57, ch. 2001-63; s. 1107, ch. 2003-261; s. 42, ch. 2003-416.

Note.—Former s. 627.355; s. 768.52, 1976 Supplement.



627.361 - False or misleading information.

627.361 False or misleading information.—No person shall willfully withhold information from or knowingly give false or misleading information to the office, any statistical agency designated by the office, any rating organization, or any insurer, which will affect the rates or premiums chargeable under this part.

History.—s. 446, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 354, 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 114, ch. 92-318; s. 1108, ch. 2003-261.



627.371 - Hearings.

627.371 Hearings.—

(1) Any person aggrieved by any rate charged, rating plan, rating system, or underwriting rule followed or adopted by an insurer, and any person aggrieved by any rating plan, rating system, or underwriting rule followed or adopted by a rating organization, may herself or himself or by her or his authorized representative make written request of the insurer or rating organization to review the manner in which the rate, plan, system, or rule has been applied with respect to insurance afforded her or him. If the request is not granted within 30 days after it is made, the requester may treat it as rejected. Any person aggrieved by the refusal of an insurer or rating organization to grant the review requested, or by the failure or refusal to grant all or part of the relief requested, may file a written complaint with the office, specifying the grounds relied upon. If the office has already disposed of the issue as raised by a similar complaint or believes that probable cause for the complaint does not exist or that the complaint is not made in good faith, it shall so notify the complainant. Otherwise, and if it also finds that the complaint charges a violation of this chapter and that the complainant would be aggrieved if the violation is proven, it shall proceed as provided in subsection (2).

(2) If after examination of an insurer, rating organization, advisory organization, or group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance, upon the basis of other information, or upon sufficient complaint as provided in subsection (1), the office has good cause to believe that such insurer, organization, group, or association, or any rate, rating plan, or rating system made or used by any such insurer or rating organization, does not comply with the requirements and standards of this part applicable to it, it shall, unless it has good cause to believe such noncompliance is willful, give notice in writing to such insurer, organization, group, or association stating therein in what manner and to what extent noncompliance is alleged to exist and specifying therein a reasonable time, not less than 10 days thereafter, in which the noncompliance may be corrected, including any premium adjustment.

(3) If the office has good cause to believe that such noncompliance is willful or if, within the period prescribed by the office in the notice required by subsection (2), the insurer, organization, group, or association does not make such changes as may be necessary to correct the noncompliance specified by the office or establish to the satisfaction of the office that such specified noncompliance does not exist, then the office is required to proceed to further determine the matter. If no notice has been given as provided in subsection (2), the notice shall state in what manner and to what extent noncompliance is alleged to exist. The proceedings shall not consider any subject not specified in the notice required by subsections (2) and (3).

History.—s. 447, ch. 59-205; s. 20, ch. 67-9; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 355, 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 114, ch. 92-318; s. 5, ch. 93-289; s. 322, ch. 97-102; s. 1109, ch. 2003-261.



627.381 - Penalty for violation.

627.381 Penalty for violation.—

(1) The office may, if it finds that any person or organization has violated any provision of this part, impose an administrative fine pursuant to s. 624.4211.

(2) The office may suspend the license or authority of any rating organization or insurer which fails to comply with an order of the office within the time limited by such order, or any extension thereof which the office may grant. The office shall not suspend the license or authority of any rating organization or insurer for failure to comply with an order until the time prescribed for an appeal therefrom has expired or, if an appeal has been taken, until such order has been affirmed. The office may determine when a suspension of license or authority shall become effective and it shall remain in effect for the period fixed by it, unless it modifies or rescinds such suspension, or until the order upon which such suspension is based is modified, rescinded, or reversed.

History.—s. 448, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 356, 357, 809(2nd), ch. 82-243; ss. 49, 79, ch. 82-386; s. 114, ch. 92-318; s. 1110, ch. 2003-261.






Part II - THE INSURANCE CONTRACT (ss. 627.401-627.442)

627.401 - Scope of this part.

627.401 Scope of this part.—No provision of this part of this chapter applies to:

(1) Reinsurance.

(2) Policies or contracts not issued for delivery in this state nor delivered in this state, except as otherwise provided in this code.

(3) Wet marine and transportation insurance, except ss. 627.409, 627.420, and 627.428.

(4) Title insurance, except ss. 627.406, 627.415, 627.416, 627.419, 627.427, and 627.428.

(5) Credit life or credit disability insurance, except ss. 627.419(5) and 627.428.

History.—s. 450, ch. 59-205; s. 1, ch. 70-322; s. 1, ch. 70-371; s. 1, ch. 71-45; s. 163, ch. 73-333; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 358, 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.402 - Definitions.

627.402 Definitions.—As used in this part, the term:

(1) “Grandfathered health plan” has the same meaning as provided in 42 U.S.C. s. 18011, subject to the conditions for maintaining status as a grandfathered health plan specified in regulations adopted by the federal Department of Health and Human Services in 45 C.F.R. s. 147.140.

(2) “Nongrandfathered health plan” is a health insurance policy or health maintenance organization contract that is not a grandfathered health plan and does not provide the benefits or coverages specified under s. 627.6513(1)-(14).

(3) “Policy” means a written contract of insurance or written agreement for or effecting insurance, or the certificate thereof, by whatever name called, and includes all clauses, riders, endorsements, and papers that are a part thereof. The term “certificate” as used in this subsection does not include certificates as to group life or health insurance or as to group annuities issued to individual insureds.

(4) “PPACA” means the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, and regulations adopted pursuant to those acts.

History.—s. 451, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 359, 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 28, 114, ch. 92-318; s. 14, ch. 2013-101; s. 6, ch. 2016-194.



627.4025 - Residential coverage and hurricane coverage defined.

627.4025 Residential coverage and hurricane coverage defined.—

(1) Residential coverage includes both personal lines residential coverage, which consists of the type of coverage provided by homeowner, mobile home owner, dwelling, tenant, condominium unit owner, cooperative unit owner, and similar policies, and commercial lines residential coverage, which consists of the type of coverage provided by condominium association, cooperative association, apartment building, and similar policies, including policies covering the common elements of a homeowners association. Residential coverage for personal lines and commercial lines as set forth in this section includes policies that provide coverage for particular perils such as windstorm and hurricane or coverage for insurer insolvency or deductibles.

(2) As used in policies providing residential coverage:

(a) “Hurricane coverage” is coverage for loss or damage caused by the peril of windstorm during a hurricane. The term includes ensuing damage to the interior of a building, or to property inside a building, caused by rain, snow, sleet, hail, sand, or dust if the direct force of the windstorm first damages the building, causing an opening through which rain, snow, sleet, hail, sand, or dust enters and causes damage.

(b) “Windstorm” for purposes of paragraph (a) means wind, wind gusts, hail, rain, tornadoes, or cyclones caused by or resulting from a hurricane which results in direct physical loss or damage to property.

(c) “Hurricane” for purposes of paragraphs (a) and (b) means a storm system that has been declared to be a hurricane by the National Hurricane Center of the National Weather Service. The duration of the hurricane includes the time period, in Florida:

1. Beginning at the time a hurricane watch or hurricane warning is issued for any part of Florida by the National Hurricane Center of the National Weather Service;

2. Continuing for the time period during which the hurricane conditions exist anywhere in Florida; and

3. Ending 72 hours following the termination of the last hurricane watch or hurricane warning issued for any part of Florida by the National Hurricane Center of the National Weather Service.

History.—s. 8, ch. 95-276; s. 11, ch. 96-194; s. 10, ch. 97-55.



627.403 - “Premium” defined.

627.403 “Premium” defined.—“Premium” is the consideration for insurance, by whatever name called. Any “assessment,” or any “membership,” “policy,” “survey,” “inspection,” “service” or similar fee or charge in consideration for an insurance contract is deemed part of the premium.

History.—s. 452, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.4035 - Cash payment of premiums; claims.

627.4035 Cash payment of premiums; claims.—

(1) The premiums for insurance contracts issued in this state or covering risk located in this state shall be paid in cash consisting of coins, currency, checks, or money orders or by using a debit card, credit card, automatic electronic funds transfer, or payroll deduction plan. By July 1, 2007, insurers issuing personal lines residential and commercial property policies shall provide a premium payment plan option to their policyholders which allows for a minimum of quarterly and semiannual payment of premiums. Insurers may, but are not required to, offer monthly payment plans. Insurers issuing such policies must submit their premium payment plan option to the office for approval before use.

(2) Subsection (1) is not applicable to:

(a) Reinsurance agreements;

(b) Pension plans;

(c) Premium loans, whether or not subject to an automatic provision;

(d) Dividends, whether to purchase additional paid-up insurance or to shorten the dividend payment period;

(e) Salary deduction plans;

(f) Preauthorized check plans;

(g) Waivers of premiums on disability;

(h) Nonforfeiture provisions affording benefits under supplementary contracts; or

(i) Such other methods of paying for life insurance as may be permitted by the commission pursuant to rule or regulation.

(3) All payments of claims made in this state under any contract of insurance shall be paid:

(a) In cash consisting of coins, currency, checks, drafts, or money orders and, if by check or draft, shall be in such form as will comply with the standards for cash items adopted by the Federal Reserve System to facilitate the sorting, routing, and mechanized processing of such items; or

(b) If authorized in writing by the recipient or the recipient’s representative, by debit card or any other form of electronic transfer. Any fees or costs to be charged against the recipient must be disclosed in writing to the recipient or the recipient’s representative at the time of written authorization. However, the written authorization requirement may be waived by the recipient or the recipient’s representative if the insurer verifies the identity of the insured or the insured’s recipient and does not charge a fee for the transaction. If the funds are misdirected, the insurer remains liable for the payment of the claim.

History.—s. 1, ch. 70-69; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 11, ch. 83-288; s. 114, ch. 92-318; s. 1, ch. 2000-113; s. 1111, ch. 2003-261; s. 1, ch. 2003-267; s. 1, ch. 2003-281; s. 21, ch. 2006-12; s. 24, ch. 2007-1; s. 15, ch. 2007-90.



627.404 - Insurable interest; personal insurance.

627.404 Insurable interest; personal insurance.—

(1) Any individual of legal capacity may procure or effect an insurance contract on his or her own life or body for the benefit of any person, but no person shall procure or cause to be procured or effected an insurance contract on the life or body of another individual unless the benefits under such contract are payable to the individual insured or his or her personal representatives, or to any person having, at the time such contract was made, an insurable interest in the individual insured. The insurable interest need not exist after the inception date of coverage under the contract.

(2) For purposes of this section, the term:

(a) “Business entity” includes, but is not limited to, a joint venture, partnership, corporation, limited liability company, and business trust.

(b) “Insurable interest” as to life, health, or disability insurance includes only the following interests:

1. An individual has an insurable interest in his or her own life, body, and health.

2. An individual has an insurable interest in the life, body, and health of another person to whom the individual is closely related by blood or by law and in whom the individual has a substantial interest engendered by love and affection.

3. An individual has an insurable interest in the life, body, and health of another person if such individual has an expectation of a substantial pecuniary advantage through the continued life, health, and safety of that other person and consequent substantial pecuniary loss by reason of the death, injury, or disability of that other person.

4. An individual party to a contract for the purchase or sale of an interest in any business entity has an insurable interest in the life of each other party to such contract for the purpose of such contract only.

5. A trust, or the trustee of a trust, has an insurable interest in the life of an individual insured under a life insurance policy owned by the trust, or the trustee of the trust acting in a fiduciary capacity, if the insured is the grantor of the trust; an individual closely related by blood or law to the grantor; or an individual in whom the grantor otherwise has an insurable interest if, in each of the situations described in subsection (5), the life insurance proceeds are primarily for the benefit of trust beneficiaries having an insurable interest in the life of the insured.

6. A guardian, trustee, or other fiduciary, acting in a fiduciary capacity, has an insurable interest in the life of any person for whose benefit the fiduciary holds property, and in the life of any other individual in whose life the person has an insurable interest so long as the life insurance proceeds are primarily for the benefit of persons having an insurable interest in the life of the insured.

7. A charitable organization meeting the requirements of s. 501(c)(3) of the United States Internal Revenue Code, as amended, has an insurable interest in the life of any person who consents in writing to the organization’s ownership or purchase of that insurance.

8. A trustee, sponsor, or custodian of assets held in any plan governed by the Employee Retirement Income Security Act of 1974, 29 U.S.C. ss. 1001 et seq., or in any other retirement or employee benefit plan, has an insurable interest in the life of any participant in the plan with the written consent of the prospective insured. An employer, trustee, sponsor, or custodian may not retaliate or take adverse action against any participant who does not consent to the issuance of insurance on the participant’s life.

9. A business entity has an insurable interest in the life, body, and health of any of the owners, directors, officers, partners, and managers of the business entity or any affiliate or subsidiary of the business entity, or key employees or key persons of the business entity or affiliate or subsidiary, if consent is obtained in writing from the key employees or persons before the insurance is purchased. The business entity or affiliate or subsidiary may not retaliate or take adverse action against any key employee or person who does not consent to the issuance of insurance on the key employee or key person’s life. For purposes of this subsection, a “key employee” or “key person” means an individual whose position or compensation is described in s. 101(j)(2)(A)(ii) of the Internal Revenue Code of 1986.

(3) An insurer shall be entitled to rely upon all statements, declarations, and representations made by an applicant for insurance relative to the insurable interest which such applicant has in the insured; and no insurer shall incur any legal liability except as set forth in the policy, by virtue of any untrue statements, declarations, or representations so relied upon in good faith by the insurer.

(4) If the beneficiary, assignee, or other payee under any insurance contract procured by a person not having an insurable interest in the insured at the time such contract was made receives from the insurer any benefits thereunder by reason of the death, injury, or disability of the insured, the insured or his or her personal representative or other lawfully acting agent may maintain an action to recover such benefits from the person receiving them.

(5) A contract of insurance upon a person, other than a policy of group life insurance or group or blanket accident, health, or disability insurance, may not be effectuated unless, on or before the time of entering into such contract, the person insured, having legal capacity to contract, applies for or consents in writing to the contract and its terms, except that any person having an insurable interest in the life of a minor younger than 15 years of age or any person upon whom a minor younger than 15 years of age is dependent for support and maintenance may effectuate a policy of insurance on the minor.

(6) For purposes of this section, the signature of the proposed insured, having capacity to contract, on the application for insurance shall constitute his or her written consent.

(7) This section does not apply to any policy of life insurance to which s. 624.402(8) applies.

History.—s. 453, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 13, ch. 91-296; s. 114, ch. 92-318; s. 1, ch. 2008-36.



627.405 - Insurable interest; property.

627.405 Insurable interest; property.—

(1) No contract of insurance of property or of any interest in property or arising from property shall be enforceable as to the insurance except for the benefit of persons having an insurable interest in the things insured as at the time of the loss.

(2) “Insurable interest” as used in this section means any actual, lawful, and substantial economic interest in the safety or preservation of the subject of the insurance free from loss, destruction, or pecuniary damage or impairment.

(3) The measure of an insurable interest in property is the extent to which the insured might be damnified by loss, injury, or impairment thereof.

History.—s. 454, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.406 - Power to contract; purchase of insurance by or for minor.

627.406 Power to contract; purchase of insurance by or for minor.—

(1) Any person of competent legal capacity may contract for insurance.

(2) Any minor of the age of 15 years or more, as determined by the nearest birthday, may, notwithstanding his or her minority, contract for annuities or for insurance on his or her own life, body, health, property, liabilities, or other interests or on the person of another in whom the minor has an insurable interest. Such a minor shall, notwithstanding such minority, be deemed competent to exercise all rights and powers with respect to or under any contract for annuity or for insurance upon his or her own life, body, or health or any contract such minor effected on his or her own property, liabilities, or other interests or on the person of another, as might be exercised by a person of full legal age. Such minor may at any time surrender his or her interest in any such contracts and give a valid discharge for any benefits accruing or money payable thereunder. Such a minor shall not, by reason of his or her minority, be entitled to rescind, avoid, or repudiate the contract, nor to rescind, avoid, or repudiate any exercise of a right or privilege thereunder, except that such a minor, not otherwise emancipated, shall not be bound by any unperformed agreement to pay, by promissory note or otherwise, any premium on any such annuity or insurance contract.

(3) If any minor mentioned in subsection (2) is possessed of an estate that is being administered by a guardian or curator, no such contract shall be binding upon such estate as to payment of premiums, except as and when consented to by the guardian or curator and approved by the probate court of the county in which the administration of the estate is pending; and such consent and approval shall be required as to each premium payment.

(4) Any annuity contract or policy of life or health insurance procured by or for a minor under subsection (2) shall be made payable either to the minor or his or her estate or to a person having an insurable interest in the life of such minor.

History.—s. 455, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 360, 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 323, ch. 97-102.



627.407 - Alteration of application.

627.407 Alteration of application.—No alteration of any written application for any life or health insurance policy shall be made by any person other than the applicant without his or her written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

History.—s. 456, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 361, 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 324, ch. 97-102.



627.408 - Application as evidence.

627.408 Application as evidence.—

(1) An application for the issuance of any life or health insurance policy or annuity contract is not admissible in evidence in an action relative to the policy or contract unless a true copy of the application was attached to or otherwise made a part of the policy or contract when issued.

(2) After reinstatement or renewal of a policy of insurance delivered or issued for delivery in this state, the insured may, in writing, request from the insurer a copy of the original application, or the application for renewal or reinstatement, if any. The insured or the beneficiary or assignee of a life or health insurance policy may request the application. Within 30 days after receiving the request, the insurer must deliver or mail a legible copy of the application to the person requesting it. If the request is made by a beneficiary, the 30-day period does not begin to run until after receipt of evidence satisfactory to the insurer of the beneficiary’s vested interest in the policy or contract.

History.—s. 457, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 362, 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 29, 114, ch. 92-318.



627.4085 - Insurer name, agent name, and license identification number required on application.

627.4085 Insurer name, agent name, and license identification number required on application.—

(1) All applications for an insurance policy or annuity contract shall prominently display the name of the insuring entity on the first page of the application form at the time the coverage is bound or premium is quoted. Such applications shall also disclose the name and license identification number of the agent as shown on the agent’s license issued by the department, which information may be typed, printed, stamped, or handwritten if legible.

(2) This section does not apply to surplus lines business under the provisions of ss. 626.913-626.937.

History.—ss. 34, 65, ch. 88-166; s. 39, ch. 92-146; s. 114, ch. 92-318.



627.409 - Representations in applications; warranties.

627.409 Representations in applications; warranties.—

(1) Any statement or description made by or on behalf of an insured or annuitant in an application for an insurance policy or annuity contract, or in negotiations for a policy or contract, is a representation and not a warranty. Except as provided in subsection (3), a misrepresentation, omission, concealment of fact, or incorrect statement may prevent recovery under the contract or policy only if any of the following apply:

(a) The misrepresentation, omission, concealment, or statement is fraudulent or is material to the acceptance of the risk or to the hazard assumed by the insurer.

(b) If the true facts had been known to the insurer pursuant to a policy requirement or other requirement, the insurer in good faith would not have issued the policy or contract, would not have issued it at the same premium rate, would not have issued a policy or contract in as large an amount, or would not have provided coverage with respect to the hazard resulting in the loss.

(2) A breach or violation by the insured of a warranty, condition, or provision of a wet marine or transportation insurance policy, contract of insurance, endorsement, or application does not void the policy or contract, or constitute a defense to a loss thereon, unless such breach or violation increased the hazard by any means within the control of the insured.

(3) For residential property insurance, if a policy or contract has been in effect for more than 90 days, a claim filed by the insured cannot be denied based on credit information available in public records.

History.—s. 458, ch. 59-205; s. 2, ch. 71-45; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 363, 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 30, 114, ch. 92-318; s. 2, ch. 2014-86.



627.4091 - Specific reasons for denial, cancellation, or nonrenewal.

627.4091 Specific reasons for denial, cancellation, or nonrenewal.—

(1) The denial of an application for an insurance policy must be accompanied by the specific reasons for denial, including the specific underwriting reasons, if applicable.

(2) Each notice of nonrenewal or cancellation must be accompanied by the specific reasons for nonrenewal or cancellation, including the specific underwriting reasons, if applicable.

(3) No cause of action in the nature of defamation, invasion of privacy, or negligence shall arise against any person for disclosing personal or privileged information in accordance with this section, nor shall such a cause of action arise against any person for furnishing personal or privileged information to an insurance institution, agent, or insurance-support organization; however, this section shall provide no immunity for disclosing or furnishing false information through gross negligence or with malice or willful intent to injure any person.

(4) The provisions of any other statute respecting disclosure of personal information control to the extent of any conflict with this section.

(5) When an insurer refuses to provide private passenger automobile insurance or personal lines residential property insurance, including, but not limited to, homeowner’s, mobile home owner’s, condominium unit owner’s, or other insurance covering a personal residential structure, to an applicant due to adverse underwriting information, the insurer shall:

(a) Provide to the applicant specific information regarding the reasons for the refusal to insure.

(b) If the reason for the refusal to insure is based on a loss underwriting history or report from a consumer reporting agency, to the extent applicable identify the loss underwriting history and notify the applicant of his or her right under the federal Fair and Accurate Credit Transactions Act to obtain a copy of the report from the consumer reporting agency.

History.—s. 31, ch. 92-318; s. 12, ch. 2004-370; s. 157, ch. 2004-390.



627.40951 - Standard personal lines residential insurance policy.

627.40951 Standard personal lines residential insurance policy.—

(1) The Legislature finds that many consumers who filed property loss claims as a result of the hurricanes that struck this state in 2004 were inadequately insured due to the difficulty consumers encounter in trying to understand the complex nature of property insurance policies. The purpose and intent of this section is to have property and casualty insurers offer standard personal lines residential property insurance policies and standard checklists of policy contents, in accordance with s. 627.4143, to consumers and to ensure that these policies and checklists are written in a simple format with easily readable language that will enable most consumers to understand the principal benefits and coverage provided in the policy; the principal exclusions and limitations or reductions contained in the policy, including, but not limited to, deductibles, coinsurance, and any other limitations or reductions; and any additional coverage provided through any rider or endorsement that accompanies the policy and renewal or cancellation provisions.

(2) The Chief Financial Officer shall appoint an advisory committee composed of two representatives of insurers currently selling personal lines residential property insurance coverage, two representatives of property and casualty agents, two representatives of consumers, two representatives of the Commissioner of Insurance Regulation, and the Insurance Consumer Advocate or her or his designee. The Chief Financial Officer or her or his designee shall serve as chair of the committee. The committee shall develop policy language for coverage that represents general industry standards in the market for comprehensive coverage under personal lines residential insurance policies and shall develop a checklist to be used with each type of personal lines residential property insurance policy. The committee shall review policies and related forms written by Insurance Services Office, Inc. The committee shall file a report containing its recommendations to the President of the Senate and the Speaker of the House of Representatives by January 15, 2006. No insurer shall be required to offer the standard policy unless required by further act of the Legislature.

History.—s. 8, ch. 2005-111.



627.410 - Filing, approval of forms.

1627.410 Filing, approval of forms.—

(1) A basic insurance policy or annuity contract form, or application form where written application is required and is to be made a part of the policy or contract, group certificates issued under a master contract delivered in this state, or printed rider or endorsement form or form of renewal certificate, may not be delivered or issued for delivery in this state unless the form has been filed with the office by or on behalf of the insurer that proposes to use such form and has been approved by the office or filed pursuant to s. 627.4102. This provision does not apply to surety bonds or to policies, riders, endorsements, or forms of unique character that are designed for and used with insurance on a particular subject, other than as to health insurance, or that relate to the manner of distributing benefits or to the reservation of rights and benefits under life or health insurance policies and are used at the request of the individual policyholder, contract holder, or certificateholder. For group insurance policies effectuated and delivered outside this state but covering persons resident in this state, the group certificates to be delivered or issued for delivery in this state shall be filed with the office for information purposes only.

(2) Every such filing must be made at least 30 days in advance of any such use or delivery. At the expiration of the 30 days, the form filed will be deemed approved unless prior thereto it has been affirmatively approved or disapproved by order of the office. The approval of such form by the office constitutes a waiver of any unexpired portion of such waiting period. The office may extend the period within which it may affirmatively approve or disapprove such form by up to 15 days by giving notice of such extension before expiration of the initial 30-day period. At the expiration of such extended period, and in the absence of prior affirmative approval or disapproval, such form shall be deemed approved.

(3) The office may, for cause, withdraw a previous approval. No insurer shall issue or use any form disapproved by the office, or as to which the office has withdrawn approval, after the effective date of the order of the office.

(4) The office may, by order, exempt from the requirements of this section for so long as it deems proper any insurance document or form or type thereof as specified in such order, to which, in its opinion, this section may not practicably be applied, or the filing and approval of which are, in its opinion, not desirable or necessary for the protection of the public.

(5) This section also applies to any such form used by domestic insurers for delivery in a jurisdiction outside this state if the insurance supervisory official of such jurisdiction informs the office that such form is not subject to approval or disapproval by such official, and upon the order of the office requiring the form to be submitted to it for the purpose. The applicable same standards apply to such forms as apply to forms for domestic use.

(6)(a) An insurer may not deliver, issue for delivery, or renew in this state any health insurance policy form until it has filed with the office a copy of every applicable rating manual, rating schedule, change in rating manual, and change in rating schedule; if rating manuals and rating schedules are not applicable, the insurer must file with the office applicable premium rates and any change in applicable premium rates. This paragraph does not apply to group health insurance policies, effectuated and delivered in this state, insuring groups of 51 or more persons, except for Medicare supplement insurance, long-term care insurance, and any coverage under which the increase in claim costs over the lifetime of the contract due to advancing age or duration is prefunded in the premium.

(b) The commission may establish by rule, for each type of health insurance form, procedures to be used in ascertaining the reasonableness of benefits in relation to premium rates and may, by rule, exempt from any requirement of paragraph (a) any health insurance policy form or type thereof, as specified in such rule, to which form or type such requirements may not be practically applied or to which form or type the application of such requirements is not desirable or necessary for the protection of the public. With respect to any health insurance policy form or type thereof which is exempted by rule from any requirement of paragraph (a), premium rates filed pursuant to ss. 627.640 and 627.662 are for informational purposes.

(c) Every filing made pursuant to this subsection shall be made within the same time period, and shall be deemed to be approved under the same conditions, as provided in subsection (2).

(d) Every filing made pursuant to this subsection, except disability income policies and accidental death policies, is prohibited from applying the following rating practices:

1. Select and ultimate premium schedules.

2. Premium class definitions that classify insured based on year of issue or duration since issue.

3. Attained age premium structures on policy forms under which more than 50 percent of the policies are issued to persons age 65 or over.

(e) Except as provided in subparagraph 1., an insurer shall continue to make available for purchase any individual policy form issued on or after October 1, 1993. A policy form is not considered to be available for purchase unless the insurer has actively offered it for sale during the previous 12 months.

1. An insurer may discontinue the availability of a policy form if the insurer provides its decision to the office in writing at least 30 days before discontinuing the availability of the form of the policy or certificate. After receipt of the notice by the office, the insurer may no longer offer the policy form or certificate form for sale in this state.

2. An insurer that discontinues the availability of a policy form pursuant to subparagraph 1. may not file for approval a new policy form providing benefits similar to the discontinued form for 5 years after the insurer provides notice to the office of the discontinuance. The period of discontinuance may be reduced if the office determines that a shorter period is appropriate. The requirements of this subparagraph do not apply to the discontinuance of a policy form because it does not comply with PPACA.

3. The experience of all policy forms providing similar benefits shall be combined for all rating purposes, except that the experience of grandfathered health plans and nongrandfathered health plans shall be separated.

(7) Each insurer subject to subsection (6) shall make an annual filing with the office within 12 months after its previous filing, demonstrating the reasonableness of benefits in relation to premium rates. After receiving a request to be exempted from the provisions of this section, the office may, for good cause due to insignificant numbers of policies in force or insignificant premium volume, exempt a company, by line of coverage, from filing rates or rate certification as required by this section.

(a) The filing shall be satisfied by one of the following methods:

1. A rate filing prepared by an actuary which contains documentation demonstrating the reasonableness of benefits in relation to premiums charged in accordance with the applicable rating laws and rules adopted by the commission.

2. If no rate change is proposed, a filing that consists of a certification by an actuary that benefits are reasonable in relation to premiums currently charged in accordance with applicable laws and rules promulgated by the commission.

(b) As used in this section, the term “actuary” means an individual who is a member of the Society of Actuaries or the American Academy of Actuaries. If an insurer does not employ or otherwise retain the services of an actuary, the insurer’s certification shall be prepared by insurer personnel or consultants who have a minimum of 5 years’ experience in insurance ratemaking. The chief executive officer of the insurer shall review and sign the certification indicating his or her agreement with its conclusions.

(c) If at the time a filing is required an insurer is in the process of completing a rate review, the insurer may apply to the office for an extension of up to an additional 30 days in which to make the filing. The request for extension must be received by the office by the date the filing is due.

(d) If an insurer fails to meet the filing requirements of this subsection and does not submit the filing within 60 days after the date the filing is due, the office may, in addition to any other penalty authorized by law, order the insurer to discontinue the issuance of policies for which the required filing was not made until such time as the office determines that the required filing is properly submitted.

(8)(a) For the purposes of subsections (6) and (7), benefits of an individual accident and health insurance policy form, including Medicare supplement policies as defined in s. 627.672, when authorized by rules adopted by the commission, and excluding long-term care insurance policies as defined in s. 627.9404, and other policy forms under which more than 50 percent of the policies are issued to individuals age 65 and over, are deemed to be reasonable in relation to premium rates if the rates are filed pursuant to a loss ratio guarantee and both the initial rates and the durational and lifetime loss ratios have been approved by the office, and such benefits shall continue to be deemed reasonable for renewal rates while the insurer complies with such guarantee, provided the currently expected lifetime loss ratio is not more than 5 percent less than the filed lifetime loss ratio as certified to by an actuary. The office shall have the right to bring an administrative action should it deem that the lifetime loss ratio will not be met. For Medicare supplement filings, the office may withdraw a previously approved filing which was made pursuant to a loss ratio guarantee if it determines that the filing is not in compliance with ss. 627.671-627.675 or the currently expected lifetime loss ratio is less than the filed lifetime loss ratio as certified by an actuary in the initial guaranteed loss ratio filing. If this section conflicts with ss. 627.671-627.675, ss. 627.671-627.675 shall control.

(b) The renewal premium rates shall be deemed to be approved upon filing with the office if the filing is accompanied by the most current approved loss ratio guarantee. The loss ratio guarantee shall be in writing, shall be signed by an officer of the insurer, and shall contain at least:

1. A recitation of the anticipated lifetime and durational target loss ratios contained in the actuarial memorandum filed with the policy form when it was originally approved. The durational target loss ratios shall be calculated for 1-year experience periods. If statutory changes have rendered any portion of such actuarial memorandum obsolete, the loss ratio guarantee shall also include an amendment to the actuarial memorandum reflecting current law and containing new lifetime and durational loss ratio targets.

2. A guarantee that the applicable loss ratios for the experience period in which the new rates will take effect, and for each experience period thereafter until new rates are filed, will meet the loss ratios referred to in subparagraph 1.

3. A guarantee that the applicable loss ratio results for the experience period will be independently audited at the insurer’s expense. The audit shall be performed in the second calendar quarter of the year following the end of the experience period, and the audited results shall be reported to the office no later than the end of such quarter. The commission shall establish by rule the minimum information reasonably necessary to be included in the report. The audit shall be done in accordance with accepted accounting and actuarial principles.

4. A guarantee that affected policyholders in this state shall be issued a proportional refund, based on the premium earned, of the amount necessary to bring the applicable experience period loss ratio up to the durational target loss ratio referred to in subparagraph 1. The refund shall be made to all policyholders in this state who are insured under the applicable policy form as of the last day of the experience period, except that no refund need be made to a policyholder in an amount less than $10. Refunds less than $10 shall be aggregated and paid pro rata to the policyholders receiving refunds. The refund shall include interest at the then-current variable loan interest rate for life insurance policies established by the National Association of Insurance Commissioners, from the end of the experience period until the date of payment. Payments shall be made during the third calendar quarter of the year following the experience period for which a refund is determined to be due. However, no refunds shall be made until 60 days after the filing of the audit report in order that the office has adequate time to review the report.

5. A guarantee that if the applicable loss ratio exceeds the durational target loss ratio for that experience period by more than 20 percent, provided there are at least 2,000 policyholders on the form nationwide or, if not, then accumulated each calendar year until 2,000 policyholder years is reached, the insurer, if directed by the office, shall withdraw the policy form for the purposes of issuing new policies.

(c) As used in this subsection:

1. “Loss ratio” means the ratio of incurred claims to earned premium.

2. “Applicable loss ratio” means the loss ratio attributable solely to this state if there are 2,000 or more policyholders in the state. If there are 500 or more policyholders in this state but less than 2,000, it is the linear interpolation of the nationwide loss ratio and the loss ratio for this state. If there are less than 500 policyholders in this state, it is the nationwide loss ratio.

3. “Experience period” means the period, ordinarily a calendar year, for which a loss ratio guarantee is calculated.

History.—s. 459, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 71-17; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 364, 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 2, ch. 84-235; s. 3, ch. 89-360; s. 20, ch. 90-249; s. 12, ch. 90-366; s. 1, ch. 91-73; ss. 32, 114, ch. 92-318; s. 62, ch. 93-129; s. 22, ch. 93-260; s. 325, ch. 97-102; s. 3, ch. 98-159; s. 4, ch. 98-173; s. 5, ch. 2002-282; s. 1112, ch. 2003-261; s. 20, ch. 2004-297; s. 3, ch. 2013-66; s. 15, ch. 2013-101; s. 11, ch. 2016-11.

1Note.—Section 3, ch. 2013-174, provides that “[t]he rules adopted by the Financial Services Commission to establish the format for the notice of the estimated premium impact of the federal Patient Protection and Affordable Care Act pursuant to s. 627.410, Florida Statutes, as amended by Senate Bill 1842, House Bill 7155, or similar legislation adopted in the same legislative session or an extension thereof, are not subject to s. 120.541(3), Florida Statutes.” Senate Bill 1842 became chapter 2013-101.



627.4101 - Credit insurance enrollment forms.

627.4101 Credit insurance enrollment forms.—All credit insurance enrollment forms must be approved by the office pursuant to the provisions of s. 627.410 or s. 627.682.

History.—s. 11, ch. 2002-57; s. 1113, ch. 2003-261.



627.4102 - Informational filing of forms.

627.4102 Informational filing of forms.—

(1) Property and casualty forms, except workers’ compensation and personal lines forms, are exempt from the approval process required under s. 627.410 if:

(a) The form has been electronically submitted to the office in an informational filing made through I-File 30 days before the delivery or issuance for delivery of the form within this state; and

(b) At the time the informational filing is made, a notarized certification is attached to the filing that certifies that each form within the filing is in compliance with all applicable state laws and rules. The certification must be on the insurer’s letterhead and signed and dated by the insurer’s president, chief executive officer, general counsel, or an employee of the insurer responsible for the filing on behalf of the insurer. The certification must contain the following statement, and no other language: “I,   (name)  , as   (title)   of   (insurer name)  , do hereby certify that this form filing has been thoroughly and diligently reviewed by me and by all appropriate company personnel, as well as company consultants, if applicable, and certify that each form contained within the filing is in compliance with all applicable Florida laws and rules. Should a form be found not to be in compliance with Florida laws and rules, I acknowledge that the Office of Insurance Regulation shall disapprove the form.”

(2) If the filing contains a form that is not in compliance with state laws and rules, the form filing, at the discretion of the office, is subject to prior review and approval pursuant to s. 627.410, and the period for review and approval established under s. 627.410(2) begins to run on the date the office notifies the insurer of the discovery of the noncompliant form.

(3) A Notice of Change in Policy Terms form required under s. 627.43141(2) shall be filed as a part of the informational filing for a renewal policy that contains a change. If a renewal policy that was certified requires such form, the insurer must provide a sample copy of the form to the named insured’s agent before or upon providing the form to the named insured.

(4) This section does not preclude an insurer from electing to file any form for approval under s. 627.410 that would otherwise be exempt under this section.

(5) The provisions of this section supersede and replace the existing order issued by the office exempting specified property and casualty forms from the requirements of s. 627.410.

History.—s. 4, ch. 2013-66.



627.4105 - Life and health insurance; reduced premiums upon rigorous physical examination.

627.4105 Life and health insurance; reduced premiums upon rigorous physical examination.—Upon request, the office may approve special life and health insurance policy forms providing for reduced premiums for each applicant passing a rigorous physical examination.

History.—s. 1, ch. 78-248; s. 2, ch. 81-318; ss. 365, 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1114, ch. 2003-261.



627.4107 - Government employees exposed to toxic drug chemicals; cancellation of life or health policy or certificate prohibited.

627.4107 Government employees exposed to toxic drug chemicals; cancellation of life or health policy or certificate prohibited.—No life or health insurer may cancel or nonrenew a life or health insurance policy or certificate of insurance providing coverage to a state or local law enforcement officer as defined in s. 943.10, firefighter as defined in s. 633.102, emergency medical technician as defined in s. 401.23, or paramedic as defined in s. 401.23, a volunteer firefighter as defined in s. 633.102 engaged by state or local government, a law enforcement officer employed by the Federal Government, or any other local, state, or Federal Government employee solely based on the fact that the individual has been exposed to toxic chemicals or suffered injury or disease as a result of the individual’s lawful duties arising out of the commission of a violation of chapter 893 by another person. This section does not apply to a person who commits an offense under chapter 893. This section does not prohibit an insurer from canceling or nonrenewing an insurance policy or certificate, as permitted under the applicable state insurance code, based on an act or practice of the policyholder or certificateholder that constitutes fraud or intentional misrepresentation of material fact by the policyholder or certificateholder.

History.—s. 3, ch. 2006-306; s. 152, ch. 2013-183.



627.411 - Grounds for disapproval.

627.411 Grounds for disapproval.—

(1) The office shall disapprove any form filed under s. 627.410, or withdraw any previous approval thereof, only if the form:

(a) Is in any respect in violation of, or does not comply with, this code.

(b) Contains or incorporates by reference, where such incorporation is otherwise permissible, any inconsistent, ambiguous, or misleading clauses, or exceptions and conditions which deceptively affect the risk purported to be assumed in the general coverage of the contract.

(c) Has any title, heading, or other indication of its provisions which is misleading.

(d) Is printed or otherwise reproduced in such manner as to render any material provision of the form substantially illegible.

(e) Is for residential property insurance and contains provisions that are unfair or inequitable or encourage misrepresentation.

(f) Is for health insurance, and:

1. Provides benefits that are unreasonable in relation to the premium charged.

2. Contains provisions that are unfair or inequitable or contrary to the public policy of this state or that encourage misrepresentation.

3. Contains provisions that apply rating practices that result in unfair discrimination pursuant to s. 626.9541(1)(g)2.

(g) Excludes coverage for human immunodeficiency virus infection or acquired immune deficiency syndrome or contains limitations in the benefits payable, or in the terms or conditions of such contract, for human immunodeficiency virus infection or acquired immune deficiency syndrome which are different than those which apply to any other sickness or medical condition.

(2) In determining whether the benefits are reasonable in relation to the premium charged, the office, in accordance with reasonable actuarial techniques, shall consider:

(a) Past loss experience and prospective loss experience within and without this state.

(b) Allocation of expenses.

(c) Risk and contingency margins, along with justification of such margins.

(d) Acquisition costs.

History.—s. 460, ch. 59-205; ss. 13, 35, 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 366, 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 48, ch. 88-380; s. 114, ch. 92-318; s. 63, ch. 93-129; s. 1, ch. 2003-139; s. 1115, ch. 2003-261; s. 9, ch. 2005-111; s. 16, ch. 2013-101; s. 12, ch. 2016-11; s. 7, ch. 2016-194.



627.412 - Standard provisions, in general.

627.412 Standard provisions, in general.—

(1) Insurance contracts shall contain such standard or uniform provisions as are required by the applicable provisions of this code pertaining to contracts of particular kinds of insurance. The office may waive the required use of a particular provision in a particular insurance policy form if:

(a) It finds such provision unnecessary for the protection of the insured and inconsistent with the purposes of the policy; and

(b) The policy is otherwise approved by it.

(2) No policy shall contain any provision inconsistent with or contradictory to any standard or uniform provision used or required to be used, but the office may approve any substitute provision which is, in its opinion, not less favorable in any particular to the insured or beneficiary than the provisions otherwise required.

(3) In lieu of the provisions required by this code for contracts for particular kinds of insurance, substantially similar provisions required by the law of the domicile of a foreign or alien insurer may be used when approved by the office.

History.—s. 461, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1116, ch. 2003-261.



627.413 - Contents of policies, in general; identification.

627.413 Contents of policies, in general; identification.—

(1) Every policy shall specify:

(a) The names of the parties to the contract.

(b) The subject of the insurance.

(c) The risks insured against.

(d) The time when the insurance thereunder takes effect and the period during which the insurance is to continue.

(e) The premium.

(f) The conditions pertaining to the insurance.

(g) The form numbers and edition dates or numeric code indicating edition dates, when such code has been supplied to the office, of all endorsements attached to a policy. This requirement applies to life insurance policies and health insurance policies only at the time of original issue.

(2) If under the policy the exact amount of premium is determinable only at stated intervals or termination of the contract, a statement of the basis and rates upon which the premium is to be determined and paid shall be included.

(3) Subsections (1) and (2) do not apply to surety contracts or to group insurance policies.

(4) All policies and annuity contracts issued by insurers, and the forms thereof filed with the office, shall have printed thereon an appropriate designating letter or figure, or combination of letters or figures or terms identifying the respective forms of policies or contracts. Whenever any change is made in any such form, the designating letters, figures, or terms thereon shall be correspondingly changed.

(5) Any policy that is a minimum premium policy issued by an insurer pursuant to the minimum premium provisions of rules adopted by rating organizations licensed by the office, shall have typed, printed, stamped, or legibly handwritten on the certificate the words “minimum premium policy” or equivalent language. The office may impose an administrative fine pursuant to s. 624.4211 if the office finds any violation of this subsection.

(6) Notwithstanding any other provision of the Florida Insurance Code that is in conflict with federal requirements for a health savings account qualified high-deductible health plan, an insurer, or a health maintenance organization subject to part I of chapter 641, which is authorized to issue health insurance in this state may offer for sale an individual or group policy or contract that provides for a high-deductible plan that meets the federal requirements of a health savings account plan and which is offered in conjunction with a health savings account.

History.—s. 462, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 367, 377, 809(2nd), ch. 82-243; ss. 50, 79, ch. 82-386; s. 114, ch. 92-318; s. 16, ch. 98-174; s. 1117, ch. 2003-261; s. 3, ch. 2005-231.



627.4131 - Telephone number required.

627.4131 Telephone number required.—Each insurer issuing a policy subject to this part, or issuing a policy of title insurance, credit life insurance, or credit disability insurance in this state, must make a telephone number available for policyholders and certificateholders to present inquiries or obtain information about coverage and to provide assistance in resolving complaints. The policy or certificate must provide notice of the telephone number and its purposes.

History.—s. 34, ch. 92-318.



627.4132 - Stacking of coverages prohibited.

627.4132 Stacking of coverages prohibited.—If an insured or named insured is protected by any type of motor vehicle insurance policy for liability, personal injury protection, or other coverage, the policy shall provide that the insured or named insured is protected only to the extent of the coverage she or he has on the vehicle involved in the accident. However, if none of the insured’s or named insured’s vehicles is involved in the accident, coverage is available only to the extent of coverage on any one of the vehicles with applicable coverage. Coverage on any other vehicles shall not be added to or stacked upon that coverage. This section does not apply:

(1) To uninsured motorist coverage which is separately governed by s. 627.727.

(2) To reduce the coverage available by reason of insurance policies insuring different named insureds.

History.—s. 10, ch. 76-266; s. 1, ch. 80-364; s. 2, ch. 81-318; ss. 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 14, ch. 88-370; s. 114, ch. 92-318; s. 326, ch. 97-102.



627.4133 - Notice of cancellation, nonrenewal, or renewal premium.

627.4133 Notice of cancellation, nonrenewal, or renewal premium.—

(1) Except as provided in subsection (2):

(a) An insurer issuing a policy providing coverage for workers’ compensation and employer’s liability insurance, property, casualty, except mortgage guaranty, surety, or marine insurance, other than motor vehicle insurance subject to s. 627.728, shall give the first-named insured at least 45 days’ advance written notice of nonrenewal or of the renewal premium. If the policy is not to be renewed, the written notice shall state the reason or reasons as to why the policy is not to be renewed. This requirement applies only if the insured has furnished all of the necessary information so as to enable the insurer to develop the renewal premium prior to the expiration date of the policy to be renewed.

(b) An insurer issuing a policy providing coverage for property, casualty, except mortgage guaranty, surety, or marine insurance, other than motor vehicle insurance subject to s. 627.728 or s. 627.7281, shall give the first-named insured written notice of cancellation or termination other than nonrenewal at least 45 days prior to the effective date of the cancellation or termination, including in the written notice the reason or reasons for the cancellation or termination, except that:

1. When cancellation is for nonpayment of premium, at least 10 days’ written notice of cancellation accompanied by the reason therefor shall be given. As used in this subparagraph and s. 440.42(3), the term “nonpayment of premium” means failure of the named insured to discharge when due any of her or his obligations in connection with the payment of premiums on a policy or any installment of such premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit, or failure to maintain membership in an organization if such membership is a condition precedent to insurance coverage. “Nonpayment of premium” also means the failure of a financial institution to honor an insurance applicant’s check after delivery to a licensed agent for payment of a premium, even if the agent has previously delivered or transferred the premium to the insurer. If a dishonored check represents the initial premium payment, the contract and all contractual obligations shall be void ab initio unless the nonpayment is cured within the earlier of 5 days after actual notice by certified mail is received by the applicant or 15 days after notice is sent to the applicant by certified mail or registered mail, and if the contract is void, any premium received by the insurer from a third party shall be refunded to that party in full; and

2. When such cancellation or termination occurs during the first 90 days during which the insurance is in force and the insurance is canceled or terminated for reasons other than nonpayment of premium, at least 20 days’ written notice of cancellation or termination accompanied by the reason therefor shall be given except where there has been a material misstatement or misrepresentation or failure to comply with the underwriting requirements established by the insurer.

After the policy has been in effect for 90 days, no such policy shall be canceled by the insurer except when there has been a material misstatement, a nonpayment of premium, a failure to comply with underwriting requirements established by the insurer within 90 days of the date of effectuation of coverage, or a substantial change in the risk covered by the policy or when the cancellation is for all insureds under such policies for a given class of insureds. This subsection does not apply to individually rated risks having a policy term of less than 90 days.

(c) If an insurer fails to provide the 45-day or 20-day written notice required under this section, the coverage provided to the named insured shall remain in effect until 45 days after the notice is given or until the effective date of replacement coverage obtained by the named insured, whichever occurs first. The premium for the coverage shall remain the same during any such extension period except that, in the event of failure to provide notice of nonrenewal, if the rate filing then in effect would have resulted in a premium reduction, the premium during such extension of coverage shall be calculated based upon the later rate filing.

(2) With respect to any personal lines or commercial residential property insurance policy, including, but not limited to, any homeowner, mobile home owner, farmowner, condominium association, condominium unit owner, apartment building, or other policy covering a residential structure or its contents:

(a) The insurer shall give the first-named insured at least 45 days’ advance written notice of the renewal premium.

(b) The insurer shall give the first-named insured written notice of nonrenewal, cancellation, or termination at least 120 days before the effective date of the nonrenewal, cancellation, or termination. The notice must include the reason for the nonrenewal, cancellation, or termination, except that:

1. If cancellation is for nonpayment of premium, at least 10 days’ written notice of cancellation accompanied by the reason therefor must be given. As used in this subparagraph, the term “nonpayment of premium” means failure of the named insured to discharge when due her or his obligations for paying the premium on a policy or an installment of such premium, whether the premium is payable directly to the insurer or its agent or indirectly under a premium finance plan or extension of credit, or failure to maintain membership in an organization if such membership is a condition precedent to insurance coverage. The term also means the failure of a financial institution to honor an insurance applicant’s check after delivery to a licensed agent for payment of a premium even if the agent has previously delivered or transferred the premium to the insurer. If a dishonored check represents the initial premium payment, the contract and all contractual obligations are void ab initio unless the nonpayment is cured within the earlier of 5 days after actual notice by certified mail is received by the applicant or 15 days after notice is sent to the applicant by certified mail or registered mail. If the contract is void, any premium received by the insurer from a third party must be refunded to that party in full.

2. If cancellation or termination occurs during the first 90 days the insurance is in force and the insurance is canceled or terminated for reasons other than nonpayment of premium, at least 20 days’ written notice of cancellation or termination accompanied by the reason therefor must be given unless there has been a material misstatement or misrepresentation or a failure to comply with the underwriting requirements established by the insurer.

3. After the policy has been in effect for 90 days, the policy may not be canceled by the insurer unless there has been a material misstatement; a nonpayment of premium; a failure to comply, within 90 days after the date of effectuation of coverage, with underwriting requirements established by the insurer before the date of effectuation of coverage; or a substantial change in the risk covered by the policy or unless the cancellation is for all insureds under such policies for a given class of insureds. This subparagraph does not apply to individually rated risks that have a policy term of less than 90 days.

4. After a policy or contract has been in effect for more than 90 days, the insurer may not cancel or terminate the policy or contract based on credit information available in public records.

5. A policy that is nonrenewed by Citizens Property Insurance Corporation, pursuant to s. 627.351(6), for a policy that has been assumed by an authorized insurer offering replacement coverage to the policyholder is exempt from the notice requirements of paragraph (a) and this paragraph. In such cases, the corporation must give the named insured written notice of nonrenewal at least 45 days before the effective date of the nonrenewal.

6. Notwithstanding any other provision of law, an insurer may cancel or nonrenew a property insurance policy after at least 45 days’ notice if the office finds that the early cancellation of some or all of the insurer’s policies is necessary to protect the best interests of the public or policyholders and the office approves the insurer’s plan for early cancellation or nonrenewal of some or all of its policies. The office may base such finding upon the financial condition of the insurer, lack of adequate reinsurance coverage for hurricane risk, or other relevant factors. The office may condition its finding on the consent of the insurer to be placed under administrative supervision pursuant to s. 624.81 or to the appointment of a receiver under chapter 631.

7. A policy covering both a home and a motor vehicle may be nonrenewed for any reason applicable to the property or motor vehicle insurance after providing 90 days’ notice.

(c) If the insurer fails to provide the notice required by this subsection, other than the 10-day notice, the coverage provided to the named insured shall remain in effect until the effective date of replacement coverage or until the expiration of a period of days after the notice is given equal to the required notice period, whichever occurs first. The premium for the coverage shall remain the same during any such extension period except that, in the event of failure to provide notice of nonrenewal, if the rate filing then in effect would have resulted in a premium reduction, the premium during such extension shall be calculated based on the later rate filing.

(d)1. Upon a declaration of an emergency pursuant to s. 252.36 and the filing of an order by the Commissioner of Insurance Regulation, an insurer may not cancel or nonrenew a personal residential or commercial residential property insurance policy covering a dwelling or residential property located in this state which has been damaged as a result of a hurricane or wind loss that is the subject of the declaration of emergency for a period of 90 days after the dwelling or residential property has been repaired. A structure is deemed to be repaired when substantially completed and restored to the extent that it is insurable by another authorized insurer that is writing policies in this state.

2. However, an insurer or agent may cancel or nonrenew such a policy prior to the repair of the dwelling or residential property:

a. Upon 10 days’ notice for nonpayment of premium; or

b. Upon 45 days’ notice:

(I) For a material misstatement or fraud related to the claim;

(II) If the insurer determines that the insured has unreasonably caused a delay in the repair of the dwelling; or

(III) If the insurer has paid policy limits.

3. If the insurer elects to nonrenew a policy covering a property that has been damaged, the insurer shall provide at least 90 days’ notice to the insured that the insurer intends to nonrenew the policy 90 days after the dwelling or residential property has been repaired. Nothing in this paragraph shall prevent the insurer from canceling or nonrenewing the policy 90 days after the repairs are complete for the same reasons the insurer would otherwise have canceled or nonrenewed the policy but for the limitations of subparagraph 1. The Financial Services Commission may adopt rules, and the Commissioner of Insurance Regulation may issue orders, necessary to implement this paragraph.

4. This paragraph shall also apply to personal residential and commercial residential policies covering property that was damaged as the result of Tropical Storm Bonnie, Hurricane Charley, Hurricane Frances, Hurricane Ivan, or Hurricane Jeanne.

(e) If any cancellation or nonrenewal of a policy subject to this subsection is to take effect during the duration of a hurricane as defined in s. 627.4025(2)(c), the effective date of such cancellation or nonrenewal is extended until the end of the duration of such hurricane. The insurer may collect premium at the prior rates or the rates then in effect for the period of time for which coverage is extended. This paragraph does not apply to any property with respect to which replacement coverage has been obtained and which is in effect for a claim occurring during the duration of the hurricane.

(3) Claims on property insurance policies that are the result of an act of God may not be used as a cause for cancellation or nonrenewal, unless the insurer can demonstrate, by claims frequency or otherwise, that the insured has failed to take action reasonably necessary as requested by the insurer to prevent recurrence of damage to the insured property.

(4) Notwithstanding s. 440.42(3), if cancellation of a policy providing coverage for workers’ compensation and employer’s liability insurance is requested in writing by the insured, such cancellation shall be effective on the date requested by the insured or, if no date is specified by the insured, cancellation shall be effective on the date of the written request. The carrier is not required to send notice of cancellation to the insured if the cancellation is requested in writing by the insured. Any retroactive assumption of coverage and liabilities under a policy providing workers’ compensation and employer’s liability insurance may not exceed 21 days.

(5) An insurer that cancels a property insurance policy on property secured by a mortgage due to the failure of the lender to timely pay the premium when due shall reinstate the policy as required by s. 501.137.

(6) A single claim on a property insurance policy which is the result of water damage may not be used as the sole cause for cancellation or nonrenewal unless the insurer can demonstrate that the insured has failed to take action reasonably requested by the insurer to prevent a future similar occurrence of damage to the insured property.

(7)(a) Effective August 1, 2007, with respect to any residential property insurance policy, every notice of renewal premium must specify:

1. The dollar amounts recouped for assessments by the Florida Hurricane Catastrophe Fund, the Citizens Property Insurance Corporation, and the Florida Insurance Guaranty Association. The actual names of the entities must appear next to the dollar amounts.

2. The dollar amount of any premium increase that is due to an approved rate increase and the total dollar amount that is due to coverage changes.

(b) The Financial Services Commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this subsection.

(8) Upon expiration of the policy term, an insurer may transfer a commercial lines policy to another authorized insurer that is a member of the same group or owned by the same holding company as the transferring insurer. The transfer constitutes a renewal of the policy and may not be treated as a cancellation or a nonrenewal of the policy. The insurer must provide notice of its intent to transfer the policy at least 45 days before the effective date of the transfer along with the financial rating of the authorized insurer to which the policy is being transferred. Such notice may be provided in the notice of renewal premium. This subsection does not apply to a policy providing residential property insurance coverage, except for farmowners insurance and commercial general liability policies providing farm coverage or commercial property policies providing farm coverage.

History.—s. 16, ch. 86-160; s. 2, ch. 87-50; s. 8, ch. 87-124; s. 12, ch. 90-119; ss. 35, 114, ch. 92-318; s. 15, ch. 93-410; s. 99, ch. 93-415; s. 13, ch. 2004-370; s. 43, ch. 2004-374; ss. 109, 158, ch. 2004-390; s. 10, ch. 2005-111; s. 47, ch. 2006-12; s. 12, ch. 2006-305; s. 25, ch. 2007-1; s. 16, ch. 2007-90; s. 150, ch. 2008-4; s. 14, ch. 2008-66; s. 17, ch. 2011-39; s. 9, ch. 2011-174; s. 8, ch. 2012-213; s. 3, ch. 2014-86; s. 5, ch. 2015-135.



627.4135 - Casualty insurance contracts subject to general provisions for insurance contracts.

627.4135 Casualty insurance contracts subject to general provisions for insurance contracts.—All contracts of casualty insurance covering subjects resident, located, or to be performed in this state shall be subject to the applicable provisions of this part and to the other applicable provisions of this code.

History.—s. 610, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 563, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 36, 114, ch. 92-318.

Note.—Former s. 627.726.



627.4136 - Nonjoinder of insurers.

627.4136 Nonjoinder of insurers.—

(1) It shall be a condition precedent to the accrual or maintenance of a cause of action against a liability insurer by a person not an insured under the terms of the liability insurance contract that such person shall first obtain a settlement or verdict against a person who is an insured under the terms of such policy for a cause of action which is covered by such policy.

(2) Notwithstanding subsection (1), any insurer who pays any taxable costs or attorney’s fees which would be recoverable by the insured but for the fact that such costs or fees were paid by the insurer shall be considered a party for the purpose of recovering such fees or costs. No person who is not an insured under the terms of a liability insurance policy shall have any interest in such policy, either as a third-party beneficiary or otherwise, prior to first obtaining a settlement or verdict against a person who is an insured under the terms of such policy for a cause of action which is covered by such policy.

(3) Insurers are affirmatively granted the substantive right to insert in liability insurance policies contractual provisions that preclude persons who are not designated as insureds in such policies from joining a liability insurer as a party defendant with its insured prior to the rendition of a verdict. The contractual provisions authorized in this subsection shall be fully enforceable.

(4) At the time a judgment is entered or a settlement is reached during the pendency of litigation, a liability insurer may be joined as a party defendant for the purposes of entering final judgment or enforcing the settlement by the motion of any party, unless the insurer denied coverage under the provisions of s. 627.426(2) or defended under a reservation of rights pursuant to s. 627.426(2). A copy of the motion to join the insurer shall be served on the insurer by certified mail. If a judgment is reversed or remanded on appeal, the insurer’s presence shall not be disclosed to the jury in a subsequent trial.

History.—s. 12, ch. 76-266; s. 2, ch. 81-318; ss. 542, 563, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 38, ch. 90-119; ss. 37, 114, ch. 92-318.

Note.—Former s. 627.7262.



627.4137 - Disclosure of certain information required.

627.4137 Disclosure of certain information required.—

(1) Each insurer which does or may provide liability insurance coverage to pay all or a portion of any claim which might be made shall provide, within 30 days of the written request of the claimant, a statement, under oath, of a corporate officer or the insurer’s claims manager or superintendent setting forth the following information with regard to each known policy of insurance, including excess or umbrella insurance:

(a) The name of the insurer.

(b) The name of each insured.

(c) The limits of the liability coverage.

(d) A statement of any policy or coverage defense which such insurer reasonably believes is available to such insurer at the time of filing such statement.

(e) A copy of the policy.

In addition, the insured, or her or his insurance agent, upon written request of the claimant or the claimant’s attorney, shall disclose the name and coverage of each known insurer to the claimant and shall forward such request for information as required by this subsection to all affected insurers. The insurer shall then supply the information required in this subsection to the claimant within 30 days of receipt of such request.

(2) The statement required by subsection (1) shall be amended immediately upon discovery of facts calling for an amendment to such statement.

(3) Any request made to a self-insured corporation pursuant to this section shall be sent by certified mail to the registered agent of the disclosing entity.

History.—ss. 543, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 22, ch. 83-288; ss. 38, 114, ch. 92-318; s. 327, ch. 97-102; s. 10, ch. 2011-174.

Note.—Former s. 627.7264.



627.4138 - Wrap-up insurance policies for nonpublic construction projects.

627.4138 Wrap-up insurance policies for nonpublic construction projects.—

(1) As used in this section, the term:

(a) “Specified contracted worksite” means construction being performed during one or more policy years at one site or multiple sites of the same construction project.

(b) “Wrap-up insurance policy” means a consolidated insurance program or series of insurance policies issued to the nonpublic owner, the general contractor, or combination thereof which may provide one or more of the following types of insurance coverage for a contractor or subcontractor working at a specified contracted worksite of a construction project: general liability, property damage liability, workers’ compensation, employers’ liability, or pollution liability.

(2) A wrap-up insurance policy may include a deductible of $100,000 or more for workers’ compensation claims if:

(a) The workers’ compensation minimum standard premium calculated on the combined payrolls for all entities covered by the policy exceeds $500,000;

(b) The estimated cost of the construction to be performed at each specified contracted worksite of a construction project is $25 million or more;

(c) The insurer is obligated to pay the first dollar of a claim like any other workers’ compensation policy without a deductible;

(d) The reimbursement of the deductible by the insured does not affect the insurer’s obligation to pay claims;

(e) The insurer complies with all the filing requirements of the Department of Financial Services under chapter 440 for all losses, including those below the deductible limit;

(f) The insurer files unit statistical reports with the National Council on Compensation Insurance which show all losses, including those below the deductible limit;

(g) The unit statistical reports necessary for the calculation of an experience modification factor for the insured are filed with National Council on Compensation Insurance;

(h) The insurer complies with National Council on Compensation Insurance aggregate financial calls, detail claim information calls, unit statistical reporting, and other required calls; and

(i) The insurer has an established program for having the first-named insured, whether the owner, the general contractor, or a combination thereof, reimburse the insurer for losses paid within the deductible.

History.—s. 1, ch. 2013-175.



627.414 - Additional policy contents.

627.414 Additional policy contents.—A policy may contain additional provisions not inconsistent with this code and which are:

(1) Required to be inserted by the laws of the insurer’s domicile;

(2) Necessary, on account of the manner in which the insurer is constituted or operated, in order to state the rights and obligations of the parties to the contract; or

(3) Desired by the insurer and neither prohibited by law nor in conflict with any provisions required to be included therein.

History.—s. 463, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.4143 - Outline of coverage.

627.4143 Outline of coverage.—

(1) No private passenger automobile or basic homeowner policy shall be delivered or issued for delivery in this state unless an appropriate outline of coverage has been delivered prior to issuance of the policy or accompanies the policy when issued.

(2) The outline of coverage for a private passenger motor vehicle insurance policy shall contain all of the following:

(a) A brief description of the principal benefits and coverage provided in the policy, broken down by each class or type of coverage provided under the policy for which a premium is charged, and itemization of the applicable premium.

(b) A summary statement of the principal exclusions and limitations or reductions contained in the policy by class or type, including, but not limited to, deductibles, coinsurance, and any other limitations or reductions.

(c) A summary statement of any renewal or cancellation provisions.

(d) A description of the credit or surcharge plan that is being applied. The description may display numerical or alphabetical codes on the declarations page or premium notice to enable the insured to determine the reason or reasons why her or his policy is being surcharged or is receiving a credit.

(e) A list of any additional coverage provided through any rider or endorsement which accompanies the policy. The list shall contain a descriptive reference to each additional coverage, rather than solely a reference to a form or code number.

(f) The extent of coverage provided to the insured in the event of collision damage to a rental vehicle rented by the insured. The proof-of-insurance card required by s. 316.646 must also specify whether rental car coverage is provided, and may refer to the outline of coverage as to the details or extent of coverage.

(3) A basic homeowner, mobile home owner, dwelling, or condominium unit owner policy may not be delivered or issued for delivery in this state unless a comprehensive checklist of coverage on a form adopted by the commission and an appropriate outline of coverage have been delivered prior to issuance of the policy or accompanies the policy when issued. The commission shall, by rule, adopt a form for the checklist for each type of policy to which this subsection applies. Each form shall indicate that it was adopted by the commission.

(a) The checklist must contain a list of the standard provisions and elements that may typically be included in these policies, whether or not they are included in the particular policy being issued, in a format that allows the insurer to place a check mark next to the provisions elements that are included so that the consumer can see both what is included and what is not included in the policy. As an alternative to checking the boxes on the checklist, an insurer may delete the check boxes from the form and replace them with text indicating whether the provision’s elements are included or not. Limits of liability shall be listed for each item. The checklist must include, but is not limited to, the following:

1. Property coverage for the principal premises shown in the declarations.

2. Property coverage for other structures on the residence premises.

3. Whether the principal premises and other structures are insured against the following perils:

a. Fire.

b. Lightning.

c. Explosion.

d. Hurricane loss.

e. Nonhurricane wind loss.

f. Collapse.

g. Mold.

h. Sinkhole loss.

i. Vandalism.

4. Personal property coverage.

5. Whether personal property is insured against the following perils:

a. Fire.

b. Lightning.

c. Hurricane loss.

d. Nonhurricane wind loss.

e. Collapse.

f. Mold.

g. Sinkhole loss.

h. Theft.

6. The following additional coverages:

a. Debris removal.

b. Loss assessment.

c. Additional living expenses.

7. Personal liability coverage.

8. Medical payments coverage.

9. Discounts applied to the premium.

10. Deductibles for loss due to hurricane and loss to other perils.

11. Building ordinance or law coverage.

12. Replacement cost coverage.

13. Actual cash value coverage.

(b) The forms shall allow insurers to place other coverages on the checklists which may or may not be included in the insurer’s policies.

(c) The outline of coverage must contain:

1. A brief description of the principal benefits and coverage provided in the policy, broken down by each class or type of coverage provided under the policy for which a premium is charged, and itemization of the applicable premium.

2. A summary statement of the principal exclusions and limitations or reductions contained in the policy by class or type, including, but not limited to, deductibles, coinsurance, and any other limitations or reductions.

3. A summary statement of any renewal or cancellation provisions.

4. A description of the credit or surcharge plan that is being applied. The description may display numerical or alphabetical codes on the declarations page or premium notice to enable the insured to determine the reason or reasons why her or his policy is being surcharged or is receiving a credit.

5. A summary of any additional coverage provided through any rider or endorsement that accompanies the policy.

(4) The outline of coverage for a private passenger motor vehicle policy is required only on the initial policy issued by an insurer. The outline of coverage and the checklist for a basic homeowner, mobile home owner, dwelling, or condominium unit owner policy is required on the initial policy and each renewal thereof issued by an insurer.

(5) An insurer must insert the following language on the outline of coverage:

“The following outline of coverage or checklist is for informational purposes only. Florida law prohibits this outline or checklist from changing any of the provisions of the insurance contract which is the subject of this outline. Any endorsement regarding changes in types of coverage, exclusions, limitations, reductions, deductibles, coinsurance, renewal provisions, cancellation provisions, surcharges, or credits will be sent separately.”

(6) Neither this section nor the outline of coverage or checklist mandated by this section alters or modifies the terms of the insurance contract, creates a cause of action, or is admissible in any civil action.

History.—s. 23, ch. 89-360; s. 1, ch. 90-192; ss. 39, 114, ch. 92-318; s. 328, ch. 97-102; s. 11, ch. 2005-111.



627.4145 - Readable language in insurance policies.

627.4145 Readable language in insurance policies.—

(1) Every policy shall be readable as required by this section. For the purposes of this section, the term “policy” means a policy form or endorsement. A policy is deemed readable if:

(a) The text achieves a minimum score of 45 on the Flesch reading ease test as computed in subsection (5) or an equivalent score on any other test comparable in result and approved by the office;

(b) It uses layout and spacing which separate the paragraphs from each other and from the border of the paper;

(c) It has section titles that are captioned in boldfaced type or that otherwise stand out significantly from the text;

(d) It avoids the use of unnecessarily long, complicated, or obscure words, sentences, paragraphs, or constructions;

(e) The style, arrangement, and overall appearance of the policy give no undue prominence to any portion of the text of the policy or to any endorsements or riders; and

(f) It contains a table of contents or an index of the principal sections of the policy, if the policy has more than 3,000 words or more than three pages.

(2) The office may authorize a lower score than the Flesch reading ease test score required in subsection (1) whenever it finds that a lower score will provide a more accurate reflection of the readability of a policy form, is warranted by the nature of a particular policy form or type or class of policy forms, or is the result of language which is used to conform to the requirements of any law.

(3) A filing subject to this section shall be accompanied by a certification signed by an officer of the insurer stating that the policy meets the requirements of subsection (1). Such certification shall state that the policy meets the minimum reading ease test score on the test used or that the score is lower than the minimum required but should be approved in accordance with subsection (2). The office may require the submission of further information to verify any certification.

(4) Any non-English language policy shall be deemed to be in compliance with this section if the insurer certifies that such policy is translated from an English language policy which complies with this section.

(5) A Flesch reading ease test score shall be measured by the following method:

(a) For policy forms containing 10,000 words or fewer of text, the entire form shall be analyzed. For policy forms containing more than 10,000 words, the readability of two 200-word samples per page may be analyzed instead of the entire form. The samples shall be separated by at least 20 printed lines.

(b) The total number of words in the text shall be counted and divided by the total number of sentences, and the figure obtained shall be multiplied by a factor of 1.015.

(c) The total number of syllables shall be counted and divided by the total number of words, and the figure obtained shall be multiplied by a factor of 84.6.

(d) The sum of the figures computed under paragraphs (b) and (c) subtracted from 206.835 equals the Flesch reading ease test score for the policy form.

(e) For purposes of this subsection:

1. A contraction, hyphenated word, or numerals and letters, when separated by spaces, shall be counted as one word; and

2. A unit of words ending with a period, semicolon, or colon, excluding headings and captions, shall be counted as one sentence.

(f) The term “text” as used in this subsection includes all printed matter except:

1. The name and address of the insurer; the name, number, or title of the policy; the table of contents or index; captions and subcaptions; specification pages; schedules; or tables;

2. Policy language required by any collectively bargained agreement;

3. Any medical terminology;

4. Words which are defined in the policy; and

5. Any policy language required by law, if the insurer identifies the language or terminology excepted by this paragraph and certifies to the office, in writing, that the language or terminology is entitled to be excepted under this paragraph.

(g) At the option of the insurer, riders, endorsements, applications, and other forms made a part of the policy may be scored as separate forms or as part of the policy with which they are to be used.

(6) This section does not apply to:

(a) Any policy which is a security subject to federal jurisdiction;

(b) Any group policy covering a group of 1,000 or more lives at date of issue, other than a group credit life insurance policy or a group credit health insurance policy; however, this paragraph does not exempt any certificate issued pursuant to a group policy delivered or issued for delivery in this state;

(c) Any group annuity contract which serves as a funding vehicle for pension, profit-sharing, or deferred compensation plans;

(d) Any form used in connection with, as a conversion from, as an addition to, or in exchange pursuant to a contractual provision for a policy delivered or issued for delivery on a form approved or permitted to be issued prior to the dates such forms must be approved under this section;

(e) Any policy or form, or partial revision thereof, or renewal thereof, which policy or form is filed prior to October 1, 1983; or

(f) Endorsements filed on or after October 1, 1983, which modify policy forms prior to October 1, 1983.

(g) Mortgage guaranty insurance policies, as defined in s. 635.011.

(7) This section applies to forms filed on or after October 1, 1983.

History.—ss. 368, 809(2nd), ch. 82-243; ss. 51, 79, ch. 82-386; s. 96, ch. 83-216; s. 13, ch. 83-288; s. 2, ch. 84-352; s. 114, ch. 92-318; s. 1118, ch. 2003-261.



627.4147 - Medical malpractice insurance contracts.

627.4147 Medical malpractice insurance contracts.—

(1) In addition to any other requirements imposed by law, each self-insurance policy as authorized under s. 627.357 or s. 624.462 or insurance policy providing coverage for claims arising out of the rendering of, or the failure to render, medical care or services, including those of the Florida Medical Malpractice Joint Underwriting Association, shall include:

(a) A clause requiring the insured to cooperate fully in the review process prescribed under s. 766.106 if a notice of intent to file a claim for medical malpractice is made against the insured.

(b)1. A clause clearly stating whether or not the insured has the exclusive right to veto any offer of admission of liability and for arbitration pursuant to s. 766.106, settlement offer, or offer of judgment if the offer is within policy limits. An insurer or self-insurer shall not make or conclude, without the permission of the insured, any offer of admission of liability and for arbitration pursuant to s. 766.106, settlement offer, or offer of judgment, if such offer is outside the policy limits. However, any offer for admission of liability and for arbitration made under s. 766.106, settlement offer, or offer of judgment made by an insurer or self-insurer shall be made in good faith and in the best interest of the insured.

2. If the policy contains a clause stating the insured does not have the exclusive right to veto any offer or admission of liability and for arbitration made pursuant to s. 766.106, settlement offer or offer of judgment, the insurer or self-insurer shall provide to the insured or the insured’s legal representative by certified mail, return receipt requested, a copy of the final offer of admission of liability and for arbitration made pursuant to s. 766.106, settlement offer or offer of judgment and at the same time such offer is provided to the claimant. A copy of any final agreement reached between the insurer and claimant shall also be provided to the insurer or his or her legal representative by certified mail, return receipt requested not more than 10 days after affecting such agreement.

(c) A clause requiring the insurer or self-insurer to notify the insured no less than 90 days prior to the effective date of cancellation of the policy or contract and, in the event of a determination by the insurer or self-insurer not to renew the policy or contract, to notify the insured no less than 90 days prior to the end of the policy or contract period. If cancellation or nonrenewal is due to nonpayment or loss of license, 10 days’ notice is required.

(d) A clause requiring the insurer or self-insurer to notify the insured no less than 60 days prior to the effective date of a rate increase. The provisions of s. 627.4133 shall apply to such notice and to the failure of the insurer to provide such notice to the extent not in conflict with this section.

(2) Each insurer covered by this section may require the insured to be a member in good standing, i.e., not subject to expulsion or suspension, of a duly recognized state or local professional society of health care providers which maintains a medical review committee. No professional society shall expel or suspend a member solely because he or she participates in a health maintenance organization licensed under part I of chapter 641.

(3) This section shall apply to all policies issued or renewed after October 1, 2003.

History.—ss. 6, 44, ch. 85-175; s. 5, ch. 86-287; s. 114, ch. 92-318; s. 23, ch. 95-211; s. 1, ch. 96-361; s. 1733, ch. 97-102; s. 29, ch. 99-3; s. 43, ch. 2003-416; s. 9, ch. 2011-233.



627.4148 - Medical malpractice insurers; required offer of coverage limits.

627.4148 Medical malpractice insurers; required offer of coverage limits.—An insurer issuing policies of professional liability coverage for claims arising out of the rendering of, or the failure to render, medical care or services shall make available to physicians licensed under chapter 458 and to osteopathic physicians licensed under chapter 459 coverage with the following limits, subject to usual underwriting standards:

(1) One hundred thousand dollars per claim, $300,000 annual aggregate; and

(2) Two hundred fifty thousand dollars per claim, $750,000 annual aggregate.

History.—s. 46, ch. 86-160; s. 2, ch. 87-50; s. 1, ch. 90-249; s. 114, ch. 92-318.

Note.—Former s. 627.6057.



627.41495 - Public notice of medical malpractice rate filings.

627.41495 Public notice of medical malpractice rate filings.—

(1) Upon the filing of a proposed rate change by a medical malpractice insurer or self-insurance fund, which filing would result in an average statewide increase of 25 percent or more, pursuant to standards determined by the office, the insurer or self-insurance fund shall mail notice of such filing to each of its policyholders or members.

(2) The rate filing shall be available for public inspection.

History.—s. 44, ch. 2003-416.



627.415 - Charter, bylaw provisions.

627.415 Charter, bylaw provisions.—No policy shall contain any provision purporting to make any portion of the charter, bylaws, or other constituent document of the insurer (other than the subscribers’ agreement or power of attorney of a reciprocal insurer) a part of the contract unless such portion is set forth in full in the policy. Any policy provision in violation of this section is invalid.

History.—s. 464, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.416 - Execution of policies.

627.416 Execution of policies.—

(1) Every insurance policy shall be executed in the name of and on behalf of the insurer by its officer, attorney in fact, employee, or representative duly authorized by the insurer.

(2) A facsimile signature of any such executing individual may be used in lieu of an original signature.

(3) No insurance contract which is otherwise valid shall be rendered invalid by reason of the apparent execution thereof on behalf of the insurer by the imprinted facsimile signature of an individual not authorized so to execute as of the date of the policy.

History.—s. 465, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 369, 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.417 - Underwriters’ and combination policies.

627.417 Underwriters’ and combination policies.—

(1) Two or more authorized insurers may jointly issue, and shall be jointly and severally liable on, an underwriters’ policy bearing their names. Any one insurer may issue a policy in the name of an underwriter’s department, and such policy shall plainly show the true name of the insurer.

(2) Two or more authorized insurers may, with the approval of the office, issue a combination policy which shall contain provisions substantially as follows:

(a) That the insurers executing the policy shall be severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of insurance under the policy; and

(b) That service of process, or of any notice or proof of loss required by such policy, upon any of the insurers executing the policy, shall constitute service upon all such insurers.

(3) This section does not apply to cosurety obligations.

History.—s. 466, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1119, ch. 2003-261.



627.418 - Validity of noncomplying contracts.

627.418 Validity of noncomplying contracts.—

(1) Any insurance policy, rider, or endorsement otherwise valid which contains any condition or provision not in compliance with the requirements of this code shall not be thereby rendered invalid, except as provided in s. 627.415, but shall be construed and applied in accordance with such conditions and provisions as would have applied had such policy, rider, or endorsement been in full compliance with this code. In the event an insurer issues or delivers any policy for an amount which exceeds any limitations otherwise provided in this code, such insurer shall be liable to the insured or his or her beneficiary for the full amount stated in the policy in addition to any other penalties that may be imposed under this code.

(2) Any insurance contract delivered or issued for delivery in this state covering a subject or subjects of insurance resident, located, or to be performed in this state, which subjects, pursuant to the provisions of this code, the insurer may not lawfully insure under such a contract, shall be cancelable at any time by the insurer, any provision of the contract to the contrary notwithstanding; and the insurer shall promptly cancel the contract in accordance with the request of the office therefor. No such illegality or cancellation shall be deemed to relieve the insurer of any liability incurred by it under the contract while in force, or to prohibit the insurer from retaining the pro rata earned premium thereon. This provision does not relieve the insurer from any penalty otherwise incurred by the insurer under this code on account of any such violation.

History.—s. 467, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 72-23; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 370, 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 329, ch. 97-102; s. 1120, ch. 2003-261.

Note.—Former s. 627.0117.



627.419 - Construction of policies.

627.419 Construction of policies.—

(1) Every insurance contract shall be construed according to the entirety of its terms and conditions as set forth in the policy and as amplified, extended, or modified by any application therefor or any rider or endorsement thereto.

(2) The word “physician” or “medical doctor,” when used in any health insurance policy, health care services plan, or other contract providing for the payment of surgical procedures which are specified in the policy or contract or are performed in an accredited hospital in consultation with a licensed physician and are within the scope of a dentist’s professional license, shall be construed to include a dentist who performs such specified procedures.

(3) Notwithstanding any other provision of law, when any health insurance policy, health care services plan, or other contract provides for the payment for procedures specified in the policy or contract which are within the scope of an optometrist’s or podiatric physician’s professional license, such policy shall be construed to include payment to an optometrist or podiatric physician who performs such procedures. In the case of podiatric services, such payments shall be made in accordance with the coverage now provided for medical and surgical benefits.

(4) Notwithstanding any other provision of law, when any health insurance policy, health care services plan, or other contract provides for the payment for medical expense benefits or procedures, such policy, plan, or contract shall be construed to include payment to a chiropractic physician who provides the medical service benefits or procedures which are within the scope of a chiropractic physician’s license. Any limitation or condition placed upon payment to, or upon services, diagnosis, or treatment by, any licensed physician shall apply equally to all licensed physicians without unfair discrimination to the usual and customary treatment procedures of any class of physicians.

(5) For purposes of coverage under a policy of disability income or credit disability insurance, no determination of disability shall be rejected solely on the basis of the chapter under which the physician is licensed; however, such determination may be rejected on the basis that the determination is outside the scope of the physician’s authorized practice. However, the insurance carrier shall have the option after 30 days of disability to seek a second physician’s opinion prior to paying additional benefits.

(6) Notwithstanding any other provision of law, when any health insurance policy, health care services plan, or other contract provides for payment for surgical first assisting benefits or services, the policy, plan, or contract is to be construed as providing for payment to a registered nurse first assistant or employers of a physician assistant or nurse first assistant who performs such services that are within the scope of a physician assistant’s or a registered nurse first assistant’s professional license. The provisions of this subsection apply only if reimbursement for an assisting physician, licensed under chapter 458 or chapter 459, would be covered and a physician assistant or a registered nurse first assistant who performs such services is used as a substitute.

(7) No health insurance policy, health care services plan, or other contract which provides coverage for any diagnostic or surgical procedure involving bones or joints of the skeleton shall discriminate against coverage for any similar diagnostic or surgical procedure involving bones or joints of the jaw and facial region, if, under accepted medical standards, such procedure or surgery is medically necessary to treat conditions caused by congenital or developmental deformity, disease, or injury. This subsection shall not be construed to affect any other coverage under this part or to restrict the scope of coverage under any policy, plan, or contract. Nothing in this subsection shall be construed to discourage appropriate nonsurgical procedures or to prohibit the continued coverage of nonsurgical procedures in the treatment of a bone or joint of the jaw and facial region. Furthermore, nothing in this subsection requires coverage for care or treatment of the teeth or gums, for intraoral prosthetic devices, or for surgical procedures for cosmetic purposes. This section does not apply to accident only, disability income, specified disease, hospital indemnity, credit, Medicare supplement, or long-term care insurance policies.

(8) If an insurer or licensee advertises an insurance policy in a language other than English, the advertisements shall not be construed to modify or change the insurance policy written in English. The advertisement must disclose that the policy written in English controls in the event of a dispute and that statements contained in the advertisement do not necessarily, as a result of possible linguistic differences, reflect the contents of the policy written in English. Nothing in this subsection shall affect the provisions of s. 626.9541 relating to misrepresentations and false advertising of insurance policies.

(9) With respect to any group or individual insurer covering dental services, each claimant, or dentist acting for a claimant, who has had a claim denied as not medically or dentally necessary or who has had a claim payment based on an alternate dental service in accordance with accepted dental standards for adequate and appropriate care must be provided an opportunity for an appeal to the insurer’s licensed dentist who is responsible for the medical necessity reviews under the plan or is a member of the plan’s peer review group. The appeal may be by telephone, and the insurer’s dentist must respond within a reasonable time, not to exceed 15 business days.

History.—s. 468, ch. 59-205; s. 1, ch. 69-245; ss. 1, 2, ch. 72-11; s. 163A, ch. 73-333; s. 1, ch. 74-34; s. 1, ch. 74-87; s. 1, ch. 76-167; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 371, 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 1, ch. 86-40; s. 3, ch. 90-255; s. 114, ch. 92-318; s. 5, ch. 94-96; s. 2, ch. 96-361; s. 1, ch. 97-5; s. 3, ch. 97-178; s. 223, ch. 98-166; s. 3, ch. 2001-176; s. 107, ch. 2001-277.

Note.—Former s. 627.0118.



627.4195 - Health insurance; claims for payment of psychotherapeutic services; confidentiality.

627.4195 Health insurance; claims for payment of psychotherapeutic services; confidentiality.—An insurer must maintain strict confidentiality against unauthorized or inadvertent disclosure of confidential information to persons inside or outside the insurer’s organization regarding claims for payment of psychotherapeutic services provided by psychotherapists licensed under chapter 490 or chapter 491 and psychotherapeutic records and reports related to the claims. A report, in lieu of records, may be submitted by a psychotherapist in support of a claim. Such report must include clear statements summarizing the insured’s presenting symptoms, what transpired in any provided therapy, what progress, if any, was made by the insured and results obtained. However, the insurer may require the records upon which the report is based, if the report does not contain sufficient information for properly processing the claim. A psychotherapist submitting records in support of a claim may obscure portions to conceal the names, identities, or identifying information of people other than the insured if this information is unnecessary to utilization review, quality management, discharge planning, case management, or claims processing conducted by the insurer. An insurer may provide aggregate data which does not disclose subscriber identities or identities of other persons to entities such as payors, sponsors, researchers and accreditation bodies. As used in this section, “insurer” means an individual health insurance policy subject to this chapter, an insurer issuing a group health insurance policy or certificate pursuant to s. 627.651, a plan of self-insurance providing the health coverage benefits to residents of this state pursuant to s. 627.651, an insurer delivering a group health policy issued or delivered outside this state under which a resident of this state is provided coverage pursuant to s. 627.6515, a preferred provider organization as defined in s. 627.6471, an exclusive provider organization as defined in s. 627.6472, and prepaid health service organizations providing mental health services pursuant to chapter 636.

History.—s. 2, ch. 96-180.

Note.—Former s. 627.66995.



627.420 - Binders.

627.420 Binders.—Binders or other contracts for temporary property, marine, casualty, or surety insurance may be made orally or in writing, and shall be deemed to include all the usual terms of the policy as to which the binder was given together with such applicable endorsements as are designated in the binder, except as superseded by the clear and express terms of the binder. No notice of cancellation or notice of nonrenewal otherwise required by this chapter shall be required unless the duration of the binder exceeds 60 days. However, for purposes of ss. 627.728 and 627.7281, an insurer shall give 5 days’ prior notice of cancellation of a binder, unless the binder is replaced by a policy or another binder in the same or another company.

History.—s. 469, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 1, ch. 85-51; s. 114, ch. 92-318.



627.4205 - Coverage identification number required.

627.4205 Coverage identification number required.—An insurer shall provide to the named insured a coverage identification number no later than the time insurance coverage under a policy, binder, or other contract providing any insurance or surety coverage becomes effective. The coverage identification number shall be construed for regulatory purposes under this code as a policy number.

History.—s. 17, ch. 86-160; s. 2, ch. 87-50; s. 114, ch. 92-318.



627.421 - Delivery of policy.

627.421 Delivery of policy.—

(1) Subject to the insurer’s requirement as to payment of premium, every policy shall be mailed, delivered, or electronically transmitted to the insured or to the person entitled thereto not later than 60 days after the effectuation of coverage. Notwithstanding any other provision of law, an insurer may allow a policyholder of personal lines insurance to affirmatively elect delivery of the policy documents, including, but not limited to, policies, endorsements, notices, or documents, by electronic means in lieu of delivery by mail. Electronic transmission of a policy for commercial risks, including, but not limited to, workers’ compensation and employers’ liability, commercial automobile liability, commercial automobile physical damage, commercial lines residential property, commercial nonresidential property, farmowners insurance, and the types of commercial lines risks set forth in s. 627.062(3)(d), constitutes delivery to the insured or to the person entitled to delivery, unless the insured or the person entitled to delivery communicates to the insurer in writing or electronically that he or she does not agree to delivery by electronic means. Electronic transmission shall include a notice to the insured or to the person entitled to delivery of a policy of his or her right to receive the policy via United States mail rather than via electronic transmission. A paper copy of the policy shall be provided to the insured or to the person entitled to delivery at his or her request.

(2) In the event the original policy is delivered or is so required to be delivered to or for deposit with any vendor, mortgagee, or pledgee of any motor vehicle, and in which policy any interest of the vendee, mortgagor, or pledgor in or with reference to such vehicle is insured, a duplicate of such policy setting forth the name and address of the insurer, insurance classification of vehicle, type of coverage, limits of liability, premiums for the respective coverages, and duration of the policy, or memorandum thereof containing the same such information, shall be delivered by the vendor, mortgagee, or pledgee to each such vendee, mortgagor, or pledgor named in the policy or coming within the group of persons designated in the policy to be so included. If the policy does not provide coverage of legal liability for injury to persons or damage to the property of third parties, a statement of such fact shall be printed, written, or stamped conspicuously on the face of such duplicate policy or memorandum. This subsection does not apply to inland marine floater policies.

(3) Any automobile liability or physical damage policy shall contain on the front page a summary of major coverages, conditions, exclusions, and limitations contained in that policy. Any such summary shall state that the issued policy should be referred to for the actual contractual governing provisions. The company may, in lieu of the summary, provide a readable policy.

(4) Notwithstanding subsections (1) and (2), property and casualty insurance policies and endorsements that do not contain personally identifiable information may be posted on the insurer’s Internet website. If the insurer elects to post insurance policies and endorsements on its Internet website in lieu of mailing or delivery to insureds, the insurer must comply with the following:

(a) Each policy and endorsement must be easily accessible on the insurer’s Internet website for as long as the policy and endorsement remain in force.

(b) The insurer must archive all of its expired policies and endorsements on its Internet website and make any expired policy and endorsement available upon an insured’s request for at least 5 years after expiration of the policy and endorsement.

(c) Each policy and endorsement must be posted in a manner that enables the insured to print and save the policy and endorsement using a program or application that is widely available on the Internet without charge.

(d) When the insurer issues an initial policy or any renewal, the insurer must notify the insured, in the manner the insurer customarily uses to communicate with the insured, that the insured has the right to request and obtain without charge a paper or electronic copy of the insured’s policy and endorsements.

(e) On each declarations page issued to the insured, the insurer must clearly identify the exact policy form and endorsement form purchased by the insured.

(f) If the insurer changes any policy form or endorsement, the insurer must notify the insured, in the manner the insurer customarily uses to communicate with the insured, that the insured has the right to request and obtain without charge a paper or electronic copy of such form or endorsement.

History.—s. 470, ch. 59-205; s. 1, ch. 75-218; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 18, ch. 86-160; s. 114, ch. 92-318; s. 1, ch. 2013-190; s. 1, ch. 2013-191; s. 1, ch. 2015-170.



627.422 - Assignment of policies.

627.422 Assignment of policies.—A policy may be assignable, or not assignable, as provided by its terms. Subject to its terms relating to assignability, any life or health insurance policy under the terms of which the beneficiary may be changed upon the sole request of the policyowner may be assigned either by pledge or transfer of title, by an assignment executed by the policyowner alone and delivered to the insurer, whether or not the pledgee or assignee is the insurer. Any such assignment shall entitle the insurer to deal with the assignee as the owner or pledgee of the policy in accordance with the terms of the assignment, until the insurer has received at its home office written notice of termination of the assignment or pledge or written notice by or on behalf of some other person claiming some interest in the policy in conflict with the assignment.

History.—s. 471, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 372, 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.423 - Payment discharges insurer.

627.423 Payment discharges insurer.—Whenever the proceeds of or payments under a life or health insurance policy or annuity contract become payable in accordance with the terms of such policy or contract, or the exercise of any right or privilege thereunder, and the insurer makes payment thereof in accordance with the terms of the policy or contract or in accordance with any written assignment thereof, the person then designated in the policy or contract or by such assignment as being entitled thereto shall be entitled to receive such proceeds or payments and to give full acquittance therefor; and such payments shall fully discharge the insurer from all claims under the policy or contract unless, before payment is made, the insurer has received at its home office written notice by or on behalf of some other person that such other person claims to be entitled to such payment or some interest in the policy or contract.

History.—s. 472, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 373, 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.4232 - Health insurance out-of-hospital benefits.

627.4232 Health insurance out-of-hospital benefits.—No health insurance policy which provides coverage on a medical, hospital, or surgical expense-incurred basis shall be delivered or issued for delivery in this state unless coverage is provided for treatment performed outside a hospital for any accident or illness as defined in the policy, provided that such treatment would be covered on an inpatient basis and is provided by a health care provider whose services would be covered under the policy if the treatment were performed in a hospital and provided that treatment of the accident or illness is medically necessary and is provided as an alternative to inpatient treatment in a hospital. Reimbursement may be limited to amounts that are reasonable for the treatment or services provided and may be limited by any deductible and coinsurance provisions of the policy.

History.—ss. 6, 10, ch. 84-235; s. 114, ch. 92-318.



627.4233 - Total disability defined.

627.4233 Total disability defined.—

(1) If an individual or group policy of disability income insurance provides for the waiver of premiums or payment of claims upon total disability:

(a) The policy must, at a minimum, provide that for the first 12 months of the disability, a person is totally disabled if the person is unable to perform the material and substantial duties of the person’s regular occupation, or must include a provision at least as favorable to the insured.

(b) The policy may provide that after the first 12 months of disability as described in paragraph (a), the insurer may predicate the continuance of benefits on the person’s ability to perform any work or occupation for which the person is reasonably qualified or trained.

(2) If an individual or group policy of life insurance provides for the waiver of premiums or payment of claims upon total disability, the definition of total disability may not be more restrictive than the person’s inability to perform any work or occupation for which the person is reasonably qualified or trained.

(3) If an individual or group policy of medical expense insurance provides for extension of benefits for persons who are totally disabled on the date their insurance terminates, the definition of totally disabled may not be more restrictive than:

(a) For an employee, the person’s inability to perform any work or occupation for which the person is reasonably qualified or trained; or

(b) For a dependent, the person’s inability to engage in most normal activities of a person of like age and sex in good health.

History.—s. 119, ch. 92-33; s. 1, ch. 95-364.



627.4234 - Health insurance cost containment provisions required.

627.4234 Health insurance cost containment provisions required.—A health insurance policy or health care services plan which provides medical, hospital, or surgical expense coverage delivered or issued for delivery in this state must contain one or more of the following procedures or provisions to contain health insurance costs or cost increases:

(1) Coinsurance.

(2) Deductible amounts.

(3) Utilization review.

(4) Audits of provider bills to verify that services and supplies billed were furnished and that proper charges were made.

(5) Scheduled benefits.

(6) Benefits for preadmission testing.

(7) Any lawful measure or combination of measures for which the insurer provides to the office information demonstrating that the measure or combination of measures is reasonably expected to have an effect toward containing health insurance costs or cost increases.

History.—ss. 4, 10, ch. 84-235; ss. 40, 114, ch. 92-318; s. 1121, ch. 2003-261.



627.4235 - Coordination of benefits.

627.4235 Coordination of benefits.—

(1) A group hospital, medical, or surgical expense policy, group health care services plan, or group-type self-insurance plan that provides protection or insurance against hospital, medical, or surgical expenses delivered or issued for delivery in this state must contain a provision for coordinating its benefits with any similar benefits provided by any other group hospital, medical, or surgical expense policy, any group health care services plan, or any group-type self-insurance plan that provides protection or insurance against hospital, medical, or surgical expenses for the same loss.

(2) A hospital, medical, or surgical expense policy, health care services plan, or self-insurance plan that provides protection or insurance against hospital, medical, or surgical expenses issued in this state or issued for delivery in this state may contain a provision whereby the insurer may reduce or refuse to pay benefits otherwise payable thereunder solely on account of the existence of similar benefits provided under insurance policies issued by the same or another insurer, health care services plan, or self-insurance plan which provides protection or insurance against hospital, medical, or surgical expenses only if, as a condition of coordinating benefits with another insurer, the insurers together pay 100 percent of the total reasonable expenses actually incurred of the type of expense within the benefits described in the policies and presented to the insurer for payment.

(3) The standards provided in subsection (2) apply to coordination of benefits payable under Medicare, Title XVIII of the Social Security Act.

(4) If a claim is submitted in accordance with any group hospital, medical, or surgical expense policy, or in accordance with any group health care service plan or group-type self-insurance plan, that provides protection, insurance, or indemnity against hospital, medical, or surgical expenses, and the policy or any other document that provides coverage includes a coordination-of-benefits provision and the claim involves another policy or plan which has a coordination-of-benefits provision, the following rules determine the order in which benefits under the respective health policies or plans will be determined:

(a)1. The benefits of a policy or plan which covers the person as an employee, member, or subscriber, other than as a dependent, are determined before those of the policy or plan which covers the person as a dependent.

2. However, if the person is also a Medicare beneficiary, and if the rule established under the Social Security Act of 1965, as amended, makes Medicare secondary to the plan covering the person as a dependent of an active employee, the order of benefit determination is:

a. First, benefits of a plan covering a person as an employee, member, or subscriber.

b. Second, benefits of a plan of an active worker covering a person as a dependent.

c. Third, Medicare benefits.

(b) Except as stated in paragraph (c), if two or more policies or plans cover the same child as a dependent of different parents:

1. The benefits of the policy or plan of the parent whose birthday, excluding year of birth, falls earlier in a year are determined before the benefits of the policy or plan of the parent whose birthday, excluding year of birth, falls later in that year; but

2. If both parents have the same birthday, the benefits of the policy or plan which covered the parent for a longer period of time are determined before those of the policy or plan which covered the parent for a shorter period of time.

However, if a policy or plan subject to the rule based on the birthdays of the parents coordinates with an out-of-state policy or plan which contains provisions under which the benefits of a policy or plan which covers a person as a dependent of a male are determined before those of a policy or plan which covers the person as a dependent of a female and if, as a result, the policies or plans do not agree on the order of benefits, the provisions of the other policy or plan determine the order of benefits.

(c) If two or more policies or plans cover a dependent child of divorced or separated parents, benefits for the child are determined in this order:

1. First, the policy or plan of the parent with custody of the child.

2. Second, the policy or plan of the spouse of the parent with custody of the child.

3. Third, the policy or plan of the parent not having custody of the child.

However, if the specific terms of a court decree state that one of the parents is responsible for the health care expenses of the child and if the entity obliged to pay or provide the benefits of the policy or plan of that parent has actual knowledge of those terms, the benefits of that policy or plan are determined first, except with respect to any claim determination period or plan or policy year during which any benefits are actually paid or provided before the entity has the actual knowledge.

(d) The benefits of a policy or plan which covers a person as an employee who is neither laid off nor retired, or as that employee’s dependent, are determined before those of a policy or plan which covers the person as a laid-off or retired employee or as the employee’s dependent. If the other policy or plan is not subject to this rule, and if, as a result, the policies or plans do not agree on the order of benefits, this paragraph does not apply.

(e) If none of the rules in paragraph (a), paragraph (b), paragraph (c), or paragraph (d) determine the order of benefits, the benefits of the policy or plan which covered an employee, member, or subscriber for a longer period of time are determined before those of the policy or plan which covered the person for the shorter period of time.

(5) Coordination of benefits is not permitted against an indemnity-type policy, an excess insurance policy as defined in s. 627.635, a policy with coverage limited to specified illnesses or accidents, or a Medicare supplement policy.

(6) If an individual is covered under a COBRA continuation plan as a result of the purchase of coverage as provided under the Consolidation Omnibus Budget Reconciliation Act of 1987 (Pub. L. No. 99-272), and also under another group plan, the following order of benefits applies:

(a) First, the plan covering the person as an employee, or as the employee’s dependent.

(b) Second, the coverage purchased under the plan covering the person as a former employee, or as the former employee’s dependent provided according to the provisions of COBRA.

History.—s. 1, ch. 74-367; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 374, 377, 809(2nd), ch. 82-243; ss. 52, 79, ch. 82-386; s. 5, ch. 84-235; s. 2, ch. 85-244; ss. 41, 114, ch. 92-318.



627.4236 - Coverage for bone marrow transplant procedures.

627.4236 Coverage for bone marrow transplant procedures.—

(1) As used in this section, the term “bone marrow transplant” means human blood precursor cells administered to a patient to restore normal hematological and immunological functions following ablative or nonablative therapy with curative or life-prolonging intent. Human blood precursor cells may be obtained from the patient in an autologous transplant or from a medically acceptable related or unrelated donor, and may be derived from bone marrow, circulating blood, or a combination of bone marrow and circulating blood. If chemotherapy is an integral part of the treatment involving bone marrow transplantation, the term “bone marrow transplant” includes both the transplantation and the chemotherapy.

(2) An insurer or a health maintenance organization may not exclude coverage for bone marrow transplant procedures recommended by the referring physician and the treating physician under a policy exclusion for experimental, clinical investigative, educational, or similar procedures contained in any individual or group health insurance policy or health maintenance organization contract issued, amended, delivered, or renewed in this state that covers treatment for cancer, if the particular use of the bone marrow transplant procedure is determined to be accepted within the appropriate oncological specialty and not experimental pursuant to subsection (3). Covered bone marrow transplant procedures must include costs associated with the donor-patient to the same extent and limitations as costs associated with the insured, except the reasonable costs of searching for the donor may be limited to immediate family members and the National Bone Marrow Donor Program.

(3)(a) The Agency for Health Care Administration shall adopt rules specifying the bone marrow transplant procedures that are accepted within the appropriate oncological specialty and are not experimental for purposes of this section. The rules must be based upon recommendations of an advisory panel appointed by the secretary of the agency, composed of:

1. One adult oncologist, selected from a list of three names recommended by the Florida Medical Association;

2. One pediatric oncologist, selected from a list of three names recommended by the Florida Pediatric Society;

3. One representative of the J. Hillis Miller Health Center at the University of Florida;

4. One representative of the H. Lee Moffitt Cancer Center and Research Institute, Inc.;

5. One consumer representative, selected from a list of three names recommended by the Chief Financial Officer;

6. One representative of the Health Insurance Association of America;

7. Two representatives of health insurers, one of whom represents the insurer with the largest Florida health insurance premium volume and one of whom represents the insurer with the second largest Florida health insurance premium volume; and

8. One representative of the insurer with the largest Florida small group health insurance premium volume.

(b) The director shall also appoint a member of the advisory panel to serve as chairperson.

(c) The agency shall provide, within existing resources, staff support to enable the panel to carry out its responsibilities under this section.

(d) In making recommendations and adopting rules under this section, the advisory panel and the director shall:

1. Take into account findings, studies, or research of the federal Agency for Health Care Policy, National Cancer Institute, National Academy of Sciences, Health Care Financing Administration, and Congressional Office of Technology Assessment, and any other relevant information.

2. Consider whether the federal Food and Drug Administration or National Cancer Institute is conducting or sponsoring assessment procedures to determine the safety and efficacy of the procedure or substantially similar procedures, or of any part of such procedures.

3. Consider practices of providers with respect to requesting or requiring patients to sign a written acknowledgment that a bone marrow transplant procedure is experimental.

(e) The advisory panel shall conduct, at least biennially, a review of scientific evidence to ensure that its recommendations are based on current research findings and that insurance policies offer coverage for the latest medically acceptable bone marrow transplant procedures.

(4) Any rule adopted under this section applies only to claims filed under policies issued or renewed after the effective date of the rule.

History.—s. 42, ch. 92-318; s. 84, ch. 93-129; s. 5, ch. 95-188; s. 79, ch. 97-237; s. 2, ch. 99-299; s. 21, ch. 2000-305; s. 1122, ch. 2003-261; s. 1, ch. 2008-119.



627.4237 - Sickness disability or disability due to sickness.

627.4237 Sickness disability or disability due to sickness.—Notwithstanding any provision of law to the contrary, the term “sickness disability” or “disability due to sickness,” as used in individual or group disability insurance policies 1issued in this state on or after October 1, 1992, includes any restriction of a health care practitioner’s ability to perform her or his 2occupation because of action taken by the state licensing board as a result of the practitioner’s testing positive on a human immunodeficiency virus test. The provisions of this section do not require payment of disability income benefits under any policy without the insured experiencing an actual loss of income as may be required under the terms of the policy as a condition of receiving such benefits.

History.—s. 120, ch. 92-33; s. 1, ch. 92-171; s. 330, ch. 97-102.

1Note.—Section 1, ch. 92-171, used the word “delivered” instead of the word “issued.”

2Note.—Section 1, ch. 92-171, used the word “profession” instead of the word “occupation.”



627.4238 - Health insurer examinations.

627.4238 Health insurer examinations.—The office may examine each authorized health insurer which transacts health insurance in this state. The purpose of the examination is to ascertain compliance by the insurer with the applicable provisions of this chapter. In lieu of the examination, the office may accept the report of a similar examination made by the insurance supervisory official of this state or another state. The reasonable cost of the examination shall be paid by the person examined, and such person is subject to the provisions of s. 624.320. Any examination is also subject to the applicable provisions of ss. 624.318, 624.319, 624.321, and 624.322. An examination under this section may not exceed 10 working days in length, may not be conducted more often than annually, and may not be conducted during the same calendar year as a market conduct examination conducted by the office, except in a case in which the office has prima facie evidence of a violation of this chapter or of chapter 626, which violation is of a nature so as to provide an immediate danger to the insurance-consuming public.

History.—ss. 3, 10, ch. 84-235; s. 114, ch. 92-318; s. 1123, ch. 2003-261.



627.4239 - Coverage for use of drugs in treatment of cancer.

627.4239 Coverage for use of drugs in treatment of cancer.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Medical literature” means scientific studies published in a United States peer-reviewed national professional journal.

1(b) “Standard reference compendium” means authoritative compendia identified by the Secretary of the United States Department of Health and Human Services and recognized by the federal Centers for Medicare and Medicaid Services.

(2) COVERAGE FOR TREATMENT OF CANCER.—

(a) An insurer may not exclude coverage in any individual or group insurance policy issued, amended, delivered, or renewed in this state which covers the treatment of cancer for any drug prescribed for the treatment of cancer on the ground that the drug is not approved by the United States Food and Drug Administration for a particular indication, if that drug is recognized for treatment of that indication in a standard reference compendium or recommended in the medical literature.

(b) Coverage for a drug required by this section also includes the medically necessary services associated with the administration of the drug.

(3) APPLICABILITY AND SCOPE.—This section may not be construed to:

(a) Alter any other law with regard to provisions limiting coverage for drugs that are not approved by the United States Food and Drug Administration.

(b) Require coverage for any drug if the United States Food and Drug Administration has determined that the use of the drug is contraindicated.

(c) Require coverage for a drug that is not otherwise approved for any indication by the United States Food and Drug Administration.

(d) Affect the determination as to whether particular levels, dosages, or usage of a medication associated with bone marrow transplant procedures are covered under an individual or group health insurance policy or health maintenance organization contract.

(e) Apply to specified disease or supplemental policies.

(4) Nothing in this section is intended, expressly or by implication, to create, impair, alter, limit, modify, enlarge, abrogate, prohibit, or withdraw any authority to provide reimbursement for drugs used in the treatment of any other disease or condition.

History.—s. 1, ch. 95-268; s. 1, ch. 2009-202; s. 72, ch. 2009-223.

1Note.—As amended by s. 72, ch. 2009-223. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Paragraph (1)(b) was also amended by s. 1, ch. 2009-202, and that version reads:

(b) “Standard reference compendium” means an authoritative compendium identified by the Secretary of the United States Department of Health and Human Services and recognized by the federal Centers for Medicare and Medicaid Services.



627.42391 - Insurance policies; cancer treatment parity; orally administered cancer treatment medications.

627.42391 Insurance policies; cancer treatment parity; orally administered cancer treatment medications.—

(1) As used in this section, the term:

(a) “Cancer treatment medication” means medication prescribed by a treating physician who determines that the medication is medically necessary to kill or slow the growth of cancerous cells in a manner consistent with nationally accepted standards of practice.

(b) “Cost sharing” includes copayments, coinsurance, dollar limits, and deductibles imposed on the covered person.

(c) “Grandfathered health plan” has the same meaning as provided in 42 U.S.C. s. 18011 and is subject to the conditions for maintaining status as a grandfathered health plan as specified in 45 C.F.R. s. 147.140.

(2) An individual or group insurance policy delivered, issued for delivery, renewed, amended, or continued in this state that provides medical, major medical, or similar comprehensive coverage and includes coverage for cancer treatment medications must also cover prescribed, orally administered cancer treatment medications and may not apply cost-sharing requirements for orally administered cancer treatment medications that are less favorable to the covered person than cost-sharing requirements for intravenous or injected cancer treatment medications covered under the policy or contract.

(3) An insurer providing a policy or contract described in subsection (2) and any participating entity through which the insurer offers health services may not:

(a) Vary the terms of the policy in effect on July 1, 2014, to avoid compliance with this section.

(b) Provide any incentive, including, but not limited to, a monetary incentive, or impose treatment limitations to encourage a covered person to accept less than the minimum protections available under this section.

(c) Penalize a health care practitioner or reduce or limit the compensation of a health care practitioner for recommending or providing services or care to a covered person as required under this section.

(d) Provide any incentive, including, but not limited to, a monetary incentive, to induce a health care practitioner to provide care or services that do not comply with this section.

(e) Change the classification of any intravenous or injected cancer treatment medication or increase the amount of cost sharing applicable to any intravenous or injected cancer treatment medication in effect on the effective date of this section in order to achieve compliance with this section.

(4) This section does not apply to grandfathered health plans or to Medicare supplement, dental, vision, long-term care, disability, accident only, specified disease policies, or other supplemental limited-benefit plans.

Notwithstanding this section, if the cost-sharing requirements for intravenous or injected cancer treatment medications under the policy or contract are less than $50 per month, then the cost-sharing requirements for orally administered cancer treatment medications may be up to $50 per month.

History.—s. 8, ch. 2013-153.



627.42392 - Prior authorization.

627.42392 Prior authorization.—

(1) As used in this section, the term “health insurer” means an authorized insurer offering health insurance as defined in s. 624.603, a managed care plan as defined in s. 409.962(9), or a health maintenance organization as defined in s. 641.19(12).

(2) Notwithstanding any other provision of law, effective January 1, 2017, or six (6) months after the effective date of the rule adopting the prior authorization form, whichever is later, a health insurer, or a pharmacy benefits manager on behalf of the health insurer, which does not provide an electronic prior authorization process for use by its contracted providers, shall only use the prior authorization form that has been approved by the Financial Services Commission for granting a prior authorization for a medical procedure, course of treatment, or prescription drug benefit. Such form may not exceed two pages in length, excluding any instructions or guiding documentation, and must include all clinical documentation necessary for the health insurer to make a decision. At a minimum, the form must include: (1) sufficient patient information to identify the member, date of birth, full name, and Health Plan ID number; (2) provider name, address and phone number; (3) the medical procedure, course of treatment, or prescription drug benefit being requested, including the medical reason therefor, and all services tried and failed; (4) any laboratory documentation required; and (5) an attestation that all information provided is true and accurate.

(3) The Financial Services Commission in consultation with the Agency for Health Care Administration shall adopt by rule guidelines for all prior authorization forms which ensure the general uniformity of such forms.

(4) Electronic prior authorization approvals do not preclude benefit verification or medical review by the insurer under either the medical or pharmacy benefits.

History.—ss. 3, 4, ch. 2016-222; s. 16, ch. 2016-224.



627.42395 - Coverage for certain prescription and nonprescription enteral formulas.

627.42395 Coverage for certain prescription and nonprescription enteral formulas.—Notwithstanding any other provision of law, any health insurance policy delivered or issued for delivery, to any person in this state or any group, blanket, or franchise health insurance policy delivered or issued for delivery in this state shall make available to the policyholder as part of the application, for an appropriate additional premium, coverage for prescription and nonprescription enteral formulas for home use which are physician prescribed as medically necessary for the treatment of inherited diseases of amino acid, organic acid, carbohydrate, or fat metabolism as well as malabsorption originating from congenital defects present at birth or acquired during the neonatal period. Coverage for inherited diseases of amino acids and organic acids shall include food products modified to be low protein, in an amount not to exceed $2,500 annually for any insured individual, through the age of 24. This section applies to any person or family notwithstanding the existence of any preexisting condition.

History.—s. 1, ch. 95-340.

Note.—Former s. 627.64195.



627.424 - Minor may give acquittance.

627.424 Minor may give acquittance.—

(1) Any minor domiciled in this state who has attained the age of 16 years shall be deemed competent to receive and to give full acquittance and discharge for a payment or payments in aggregate amount not exceeding $3,000 in any one year made by a life insurer under the maturity, death, or settlement agreement provisions in effect or elected by such minor under a life insurance policy or annuity contract, if such policy, contract, or agreement provides for the payment to such minor. No such minor shall be deemed competent to alienate the right to or to anticipate or commute such payments. This section shall not be deemed to restrict the rights of minors set forth in s. 627.406.

(2) If a guardian of the property of any such minor is duly appointed and written notice thereof is given to the insurer at its home office, any such payment thereafter falling due shall be paid to the guardian for the account of the minor, unless the policy or contract under which the payment is made expressly provides otherwise.

(3) This section shall not be deemed to require any insurer making any such payment to determine whether any other insurer may be effecting a similar payment to the same minor.

History.—s. 473, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.425 - Forms for proof of loss to be furnished.

627.425 Forms for proof of loss to be furnished.—An insurer shall furnish, upon written request of any person claiming to have a loss under an insurance contract issued by such insurer, forms of proof of loss for completion by such person, but such insurer shall not, by reason of the requirement so to furnish forms, have any responsibility for or with reference to the completion of such proof or the manner of any such completion or attempted completion.

History.—s. 474, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.426 - Claims administration.

627.426 Claims administration.—

(1) Without limitation of any right or defense of an insurer otherwise, none of the following acts by or on behalf of an insurer shall be deemed to constitute a waiver of any provision of a policy or of any defense of the insurer thereunder:

(a) Acknowledgment of the receipt of notice of loss or claim under the policy.

(b) Furnishing forms for reporting a loss or claim, for giving information relative thereto, or for making proof of loss, or receiving or acknowledging receipt of any such forms or proofs completed or uncompleted.

(c) Investigating any loss or claim under any policy or engaging in negotiations looking toward a possible settlement of any such loss or claim.

(2) A liability insurer shall not be permitted to deny coverage based on a particular coverage defense unless:

(a) Within 30 days after the liability insurer knew or should have known of the coverage defense, written notice of reservation of rights to assert a coverage defense is given to the named insured by registered or certified mail sent to the last known address of the insured or by hand delivery; and

(b) Within 60 days of compliance with paragraph (a) or receipt of a summons and complaint naming the insured as a defendant, whichever is later, but in no case later than 30 days before trial, the insurer:

1. Gives written notice to the named insured by registered or certified mail of its refusal to defend the insured;

2. Obtains from the insured a nonwaiver agreement following full disclosure of the specific facts and policy provisions upon which the coverage defense is asserted and the duties, obligations, and liabilities of the insurer during and following the pendency of the subject litigation; or

3. Retains independent counsel which is mutually agreeable to the parties. Reasonable fees for the counsel may be agreed upon between the parties or, if no agreement is reached, shall be set by the court.

History.—s. 475, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 375(1st), 377, 809(2nd), ch. 82-243; ss. 53, 79, ch. 82-386; s. 97, ch. 83-216; s. 114, ch. 92-318.



627.4265 - Payment of settlement.

627.4265 Payment of settlement.—In any case in which a person and an insurer have agreed in writing to the settlement of a claim, the insurer shall tender payment according to the terms of the agreement no later than 20 days after such settlement is reached. The tender of payment may be conditioned upon execution by such person of a release mutually agreeable to the insurer and the claimant, but if the payment is not tendered within 20 days, or such other date as the agreement may provide, it shall bear interest at a rate of 12 percent per year from the date of the agreement; however, if the tender of payment is conditioned upon the execution of a release, the interest shall not begin to accrue until the executed release is tendered to the insurer.

History.—s. 12, ch. 83-288; s. 3, ch. 84-94; s. 114, ch. 92-318.



627.427 - Payment of judgment by insurer; penalty for failure.

627.427 Payment of judgment by insurer; penalty for failure.—

(1) Every judgment or decree for the recovery of money entered in any of the courts of this state against any authorized insurer shall be fully satisfied within 60 days from and after the entry thereof or, in the case of an appeal from such judgment or decree, within 60 days from and after the affirmance of the same by the appellate court.

(2) If the judgment or decree is not satisfied as required under subsection (1), and proof of such failure to satisfy is made by filing with the office a certified transcript of the docket of the judgment or decree together with a certificate by the clerk of the court wherein the judgment or decree was entered that the judgment or decree remains unsatisfied, in whole or in part, after the time aforesaid, the office shall forthwith revoke the insurer’s certificate of authority. The office shall not issue to such insurer any new certificate of authority until the judgment or decree is wholly paid and satisfied and proof thereof filed with the office under the official certificate of the clerk of the court wherein the judgment was recovered, showing that the same is satisfied of record, and until the expenses and fees incurred in the case are also paid by the insurer.

History.—s. 476, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 375(2nd), 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1124, ch. 2003-261.



627.428 - Attorney’s fee.

627.428 Attorney’s fee.—

(1) Upon the rendition of a judgment or decree by any of the courts of this state against an insurer and in favor of any named or omnibus insured or the named beneficiary under a policy or contract executed by the insurer, the trial court or, in the event of an appeal in which the insured or beneficiary prevails, the appellate court shall adjudge or decree against the insurer and in favor of the insured or beneficiary a reasonable sum as fees or compensation for the insured’s or beneficiary’s attorney prosecuting the suit in which the recovery is had.

(2) As to suits based on claims arising under life insurance policies or annuity contracts, no such attorney’s fee shall be allowed if such suit was commenced prior to expiration of 60 days after proof of the claim was duly filed with the insurer.

(3) When so awarded, compensation or fees of the attorney shall be included in the judgment or decree rendered in the case.

History.—s. 477, ch. 59-205; s. 1, ch. 67-400; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 376, 377, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.429 - Medical tests for HIV infection and AIDS for insurance purposes.

627.429 Medical tests for HIV infection and AIDS for insurance purposes.—

(1) PURPOSE.—The purpose of this section is to prohibit unfair practices in the underwriting of insurance with respect to exposure to the human immunodeficiency virus infection and related matters, and thereby to reduce the possibility that a person may suffer unfair discrimination when purchasing insurance.

(2) SCOPE.—

(a) This section applies to all insurance policies, and the underwriting thereof, which are issued in this state or are issued outside this state pursuant to s. 627.5515 or s. 627.6515 covering residents of this state; to prepaid limited health organizations; and to multiple-employer welfare arrangements defined in s. 624.437. For the purposes of this section, “insurer” includes authorized multiple-employer welfare arrangements.

(b) This section does not prohibit an insurer from contesting a policy or claim to the extent allowed by law.

(3) DEFINITIONS.—As used in this section:

(a) “AIDS” means acquired immune deficiency syndrome.

(b) “ARC” means AIDS-related complex.

(c) “HIV” means the human immunodeficiency virus identified as the causative agent of AIDS.

(4) USE OF MEDICAL TESTS FOR UNDERWRITING.—

(a) With respect to the issuance of or the underwriting of a policy regarding exposure to the HIV infection and sickness or medical conditions derived from HIV infection, the insurer may use only medical tests that are reliable predictors of risk. A test which is recommended by the Centers for Disease Control and Prevention or by the federal Food and Drug Administration is reliable for the purposes of this section. A test which is rejected or not recommended by the Centers for Disease Control and Prevention or the federal Food and Drug Administration is not reliable for the purposes of this section. If a specific test recommended by the Centers for Disease Control and Prevention or the federal Food and Drug Administration indicates the existence or potential existence of exposure to the HIV infection or a sickness or medical condition related to the HIV infection, the insurer shall, before relying on a single test result to deny or limit coverage or to rate the coverage, follow the applicable Centers for Disease Control and Prevention or federal Food and Drug Administration recommended test protocol and shall use any applicable followup tests or series of tests recommended by the Centers for Disease Control and Prevention or federal Food and Drug Administration to confirm the indication.

(b) Prior to testing, the insurer shall disclose its intent to test the person for the HIV infection or for a specific sickness or medical condition derived therefrom and shall obtain the person’s written informed consent to administer the test. The written informed consent required by this paragraph shall include a fair explanation of the test, including its purpose, potential uses, and limitations, and the meaning of its results and the right to confidential treatment of information. Use of a form approved by the office raises a conclusive presumption of informed consent.

(c) An applicant shall be notified of a positive test result by a physician designated by the applicant or, in the absence of such designation, by the Department of Health. Notification must include all of the following:

1. Face-to-face posttest counseling on the meaning of the test results, the possible need for additional testing, and the need to eliminate behavior which might spread the disease to others.

2. The availability in the person’s geographic area of any appropriate health care services, including mental health care, and appropriate social and support services.

3. The benefits of locating and counseling any individual by whom the infected individual may have been exposed to human immunodeficiency virus and any individual whom the infected individual may have exposed to the virus.

4. The availability, if any, of the services of public health authorities with respect to locating and counseling any individual described in subparagraph 3.

(d) A medical test for exposure to the HIV infection or for a sickness or medical condition derived from such infection may be required of or given to a person only if the test is based on the person’s current medical condition or medical history or if the test is triggered by threshold coverage amounts which apply to all persons within the risk class. Sexual orientation may not be used in the underwriting process or in the determination of which applicants shall be tested for exposure to the HIV infection. The marital status, living arrangements, occupation, gender, beneficiary designation, or zip code or other territorial classification of an applicant may not be used to establish the applicant’s sexual orientation.

(e) An insurer may inquire whether a person has been tested positive for exposure to the HIV infection or been diagnosed as having ARC or AIDS caused by the HIV infection or other sickness or condition derived from such infection. An insurer may not inquire whether the person has been tested for or has received a negative result from a specific test for exposure to the HIV infection or for a sickness or a medical condition derived from such infection.

(f) Insurers shall maintain strict confidentiality regarding medical test results with respect to exposure to the HIV infection or a specific sickness or medical condition derived from such exposure. The insurer may not disclose information regarding specific test results outside of the insurance company or its employees, insurance affiliates, agents, or reinsurers, except to the person tested and to persons designated in writing by the person tested. The insurer may not furnish specific test results for exposure to the HIV infection to an insurer industry data bank if a review of the information would identify the individual and the specific test results.

(g) A laboratory may be used by an insurer or insurance support organization for the processing of HIV-related tests only if it is certified by the United States Department of Health and Human Services under the Clinical Laboratories Improvement Act of 1967, permitting testing of specimens obtained in interstate commerce, and only if the laboratory subjects itself to ongoing proficiency testing by the College of American Pathologists, the American Association of Bio Analysts, or an equivalent program approved by the Centers for Disease Control and Prevention of the United States Department of Health and Human Services.

(5) RESTRICTIONS ON COVERAGE EXCLUSIONS AND LIMITATIONS.—

(a) An insurer of a group policy may not exclude coverage of an eligible individual because of a positive test result for exposure to the HIV infection or a specific sickness or medical condition derived from such exposure, either as a condition for or subsequent to the issuance of the policy. This paragraph does not apply to individuals applying for coverage where individual underwriting is otherwise allowed by law.

(b) Subject to the total benefits limits in a health insurance policy, no health insurance policy shall contain an exclusion or limitation with respect to coverage for exposure to the HIV infection or a specific sickness or medical condition derived from such infection, except as provided in a preexisting condition clause. This paragraph does not prohibit the issuance of accident-only or specified disease health policies.

(c) Except for preexisting conditions specifically applying to a sickness or medical condition of the insured, benefits under a life insurance policy shall not be denied or limited based on the fact that the insured’s death was caused, directly or indirectly, by exposure to the HIV infection or a specific sickness or medical condition derived from such infection. This paragraph does not prohibit the issuance of accidental death only or specified disease policies.

(d) Any major medical or comprehensive accident and health policy for which individual underwriting is authorized by law may contain a provision excluding coverage for expenses related to AIDS or ARC if, in the opinion of a legally qualified physician, the insured, prior to the first anniversary of the insured’s coverage under the policy, first exhibited objective manifestations of AIDS or ARC, as defined by the Centers for Disease Control and Prevention, which objective manifestations are attributable to no other cause or was diagnosed as having AIDS or ARC if all of the following apply:

1. The applicant for the policy is not required to submit to any medical test for HIV infection.

2. The policy provision:

a. Is set forth separately from the other exclusion and limitation provisions of the policy.

b. Has an appropriate caption or heading.

c. Is disclosed and referenced in a conspicuous manner on the policy data page.

d. Contains a statement that the exclusion will not apply to any person if the insurer does not assert the defense before the person has been insured under the policy for 2 years.

3. The insurer must notify the insured in writing of a determination that the insured would be subject to the effect of the exclusion within 90 days after the insurer first determines that an insured would be subject to the effect of the exclusion, even if there are no claims for AIDS or ARC. Failure to provide timely written notice under this subparagraph bars the insurer from using the exclusion.

4. Objective manifestations of AIDS or ARC first exhibited after the 12-month manifestation period must be covered the same as any other illness.

History.—ss. 47, 53, ch. 88-380; s. 13, ch. 89-350; ss. 110, 114, ch. 92-318; s. 8, ch. 97-93; s. 259, ch. 99-8; s. 9, ch. 2000-370; s. 1125, ch. 2003-261.



627.4295 - Dental procedures; anesthesia and hospitalization coverage.

627.4295 Dental procedures; anesthesia and hospitalization coverage.—For purposes of this section, dental treatment or surgery shall be considered necessary when the dental condition is likely to result in a medical condition if left untreated. Any individual health insurance policy issued or issued for delivery in this state which provides coverage for general anesthesia and hospitalization services to a covered person shall not preclude such coverage in assuring the safe delivery of necessary dental care provided to a covered person who:

(1) Is under 8 years of age and is determined by a licensed dentist, and the child’s physician licensed under chapter 458 or chapter 459, to require necessary dental treatment in a hospital or ambulatory surgical center due to a significantly complex dental condition or a developmental disability in which patient management in the dental office has proved to be ineffective; or

(2) Has one or more medical conditions that would create significant or undue medical risk for the individual in the course of delivery of any necessary dental treatment or surgery if not rendered in a hospital or ambulatory surgical center.

As provided herein, all terms and conditions of the covered person’s health insurance policy shall apply to such services, and this section does not require coverage for the diagnosis or treatment of dental disease. An insurer may require prior authorization for general anesthesia and hospital services required under this section in the same manner the insurer requires prior authorization for hospitalization for other covered services. This section shall not apply to Medicare supplement, long-term care, disability, limited benefit, accident only, or specified disease policies.

History.—s. 1, ch. 98-312.



627.4301 - Genetic information for insurance purposes.

627.4301 Genetic information for insurance purposes.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Genetic information” means information derived from genetic testing to determine the presence or absence of variations or mutations, including carrier status, in an individual’s genetic material or genes that are scientifically or medically believed to cause a disease, disorder, or syndrome, or are associated with a statistically increased risk of developing a disease, disorder, or syndrome, which is asymptomatic at the time of testing. Such testing does not include routine physical examinations or chemical, blood, or urine analysis, unless conducted purposefully to obtain genetic information, or questions regarding family history.

(b) “Health insurer” means an authorized insurer offering health insurance as defined in s. 624.603, a self-insured plan as defined in s. 624.031, a multiple-employer welfare arrangement as defined in s. 624.437, a prepaid limited health service organization as defined in s. 636.003, a health maintenance organization as defined in s. 641.19, a prepaid health clinic as defined in s. 641.402, a fraternal benefit society as defined in s. 632.601, or any health care arrangement whereby risk is assumed.

(2) USE OF GENETIC INFORMATION.—

(a) In the absence of a diagnosis of a condition related to genetic information, no health insurer authorized to transact insurance in this state may cancel, limit, or deny coverage, or establish differentials in premium rates, based on such information.

(b) Health insurers may not require or solicit genetic information, use genetic test results, or consider a person’s decisions or actions relating to genetic testing in any manner for any insurance purpose.

(c) This section does not apply to the underwriting or issuance of a life insurance policy, disability income policy, long-term care policy, accident-only policy, hospital indemnity or fixed indemnity policy, dental policy, or vision policy or any other actions of an insurer directly related to a life insurance policy, disability income policy, long-term care policy, accident-only policy, hospital indemnity or fixed indemnity policy, dental policy, or vision policy.

History.—s. 1, ch. 97-182; s. 43, ch. 2000-256; s. 10, ch. 2000-296.



627.4302 - Identification cards for processing prescription drug claims.

627.4302 Identification cards for processing prescription drug claims.—

(1) The purpose of this section is to improve patient care by minimizing confusion, eliminating unnecessary work, decreasing patient wait time, and improving business efficiencies.

(2) Any health insurer or health maintenance organization and all state and local government entities entering into an agreement to provide coverage for prescription drugs on an outpatient basis shall provide a benefits-identification card containing the following information:

(a) The name of the claim processor.

(b) The electronic-claims payor identification number or the issuer identification number, also referred to as the Banking Identification Number or “BIN,” assigned by the American National Standards Institute.

(c) The insured’s prescription group number.

(d) The insured’s identification number.

(e) The insured’s name.

(f) The claims submission name and address.

(g) The help desk telephone number.

(h) Any other information that the entity finds will assist in the processing of the claim.

The information required in paragraphs (a), (b), (g), and (h) must be provided on the card, unless instruction is provided on the card for ready access to such information by electronic means.

(3) The benefits-identification card must present the information in a manner readily identifiable or, alternatively, the information may be embedded in the card and available through magnetic stripe or smart card. The information may also be provided through other electronic technology.

(4) Any entity providing a health-benefits-identification card containing all of the information required by this section shall not be required to provide a separate identification card for prescription drug benefits.

(5) A benefits-identification card required under subsection (2) shall be issued no later than 60 days after any change in the information contained on the card becomes effective. An entity may issue a temporary sticker containing the new information in lieu of issuing a new card prior to the annual renewal date. Such sticker must be designed so that it can be attached to the existing card.

History.—s. 1, ch. 2002-245.



627.43141 - Notice of change in policy terms.

627.43141 Notice of change in policy terms.—

(1) As used in this section, the term:

(a) “Change in policy terms” means the modification, addition, or deletion of any term, coverage, duty, or condition from the previous policy. The correction of typographical or scrivener’s errors or the application of mandated legislative changes is not a change in policy terms.

(b) “Optional coverage” means the addition of new insurance coverage that has not previously been requested or approved by the policyholder but that does not include any change to the base policy or a deductible or an insurance limit.

(c) “Policy” means a written contract of property and casualty insurance or written agreement for such insurance, by whatever name called, and includes all clauses, riders, endorsements, and papers that are a part of such policy. The term does not include a binder as defined in s. 627.420 unless the duration of the binder period exceeds 60 days.

(d) “Renewal” means the issuance and delivery by an insurer of a policy superseding at the end of the policy period a policy previously issued and delivered by the same insurer or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term. Any policy that has a policy period or term of less than 6 months or that does not have a fixed expiration date shall, for purposes of this section, be considered as written for successive policy periods or terms of 6 months.

(2) A renewal policy may contain a change in policy terms. If such change occurs, the insurer shall give the named insured advance written notice of the change, which may be enclosed along with the written notice of renewal premium required under ss. 627.4133 and 627.728 or sent separately within the timeframe required under the Florida Insurance Code for the provision of a notice of nonrenewal to the named insured for that line of insurance. The insurer must also provide a sample copy of the notice to the named insured’s insurance agent before or at the same time that notice is provided to the named insured. Such notice shall be entitled “Notice of Change in Policy Terms.”

(3) A renewal policy, which includes the addition of optional coverage that increases the premium to a policyholder, may not use the Notice of Change in Policy Terms to add the optional coverage to the policy unless the policyholder affirmatively indicates to the insurer or agent that the policyholder approves the addition of the optional coverage.

(4) Although not required, proof of mailing or registered mailing through the United States Postal Service of the Notice of Change in Policy Terms to the named insured at the address shown in the policy is sufficient proof of notice.

(5) Receipt of the premium payment for the renewal policy by the insurer is deemed to be acceptance of the new policy terms by the named insured.

(6) If an insurer fails to provide the notice required in subsection (2), the original policy terms remain in effect until the next renewal and the proper service of the notice, or until the effective date of replacement coverage obtained by the named insured, whichever occurs first.

(7) The intent of this section is to:

(a) Allow an insurer to make a change in policy terms without nonrenewing those policyholders that the insurer wishes to continue insuring.

(b) Alleviate concern and confusion to the policyholder caused by the required policy nonrenewal for the limited issue if an insurer intends to renew the insurance policy, but the new policy contains a change in policy terms.

(c) Encourage policyholders to discuss their coverages with their insurance agents.

History.—s. 18, ch. 2011-39; s. 2, ch. 2015-170.



627.441 - Commercial general liability policies; coverage to contractors for completed operations.

627.441 Commercial general liability policies; coverage to contractors for completed operations.—

(1) As used in this section, the term:

(a) “Contractor” means a contractor or subcontractor performing work on a public construction project under contract with a public agency, as described in s. 255.0517(2).

(b) “Liability insurer” means an insurer issuing a commercial general liability insurance policy in this state to a contractor that provides coverage for liability arising out of completed operations performed by the contractor or on the contractor’s behalf.

(2) A liability insurer must offer coverage at an appropriate additional premium for liability arising out of current or completed operations under an owner-controlled insurance program for any period beyond the period for which the program provides liability coverage, as specified in s. 255.0517(2)(b). The period of such coverage must be sufficient to protect against liability arising out of an action brought within the time limits provided in s. 95.11(3)(c).

History.—s. 2, ch. 2004-377.



627.442 - Insurance contracts.

627.442 Insurance contracts.—

(1) A person who requires a workers’ compensation insurance policy pursuant to a construction contract may not reject a workers’ compensation insurance policy issued by a self-insurance fund that is subject to part V of chapter 631 based upon the self-insurance fund not being rated by a nationally recognized insurance rating service.

(2) Notwithstanding s. 440.381(3), an insurer having at least $200 million in surplus, or an insurer within an insurer group that has at least $400 million in surplus, as reflected in the combined annual statement filed by the insurer group with the office, is not required to perform physical onsite premium audits for workers’ compensation coverage, other than an audit required by an order of the office, or if requested by the insured.

History.—s. 1, ch. 2007-178; s. 15, ch. 2011-174; s. 9, ch. 2012-213.






Part III - LIFE INSURANCE AND ANNUITY CONTRACTS (ss. 627.451-627.482)

627.451 - Scope of this part.

627.451 Scope of this part.—This part applies to life insurance and annuity contracts, other than reinsurance, group life insurance, group annuities, and industrial life insurance; except that ss. 627.463, 627.472, 627.476, and 627.479 also apply to industrial life insurance. This part does not apply to credit life insurance except as provided in part IX of chapter 627.

History.—s. 478, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 378, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.452 - Standard provisions required.

627.452 Standard provisions required.—

(1) No policy of life insurance, except as stated in subsection (3), shall be delivered or issued for delivery in this state unless it contains in substance each of the provisions as required by ss. 627.453-627.462 inclusive and ss. 627.475 and 627.476, or provisions which in the opinion of the office are more favorable to the policyholder.

(2) Any of such provisions or portions thereof not applicable to single-premium or term policies shall to that extent not be incorporated therein.

(3) This section does not apply to annuity contracts, or to any provision of a life insurance policy or contract supplemental thereto relating to health benefits or to additional benefits in the event of death by accident or accidental means.

(4) Except as otherwise required under this code or rules adopted pursuant thereto, the style, arrangement, and overall appearance of the policy shall give no undue prominence to any portion of the text. Every printed portion of the text of the policy and any endorsements or attached papers shall be plainly printed in lightfaced type of a style in general use, the size of which shall be uniform and not less than 10 points with a lowercase, unspaced alphabet length of not less than 120 points. As used in this subsection, “text” includes all printed matter except the name and address of the insurer, the name or title of the policy, the brief description of the coverage provided, if any, and captions and subcaptions.

History.—s. 479, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 379, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 4, ch. 91-296; s. 114, ch. 92-318; s. 1126, ch. 2003-261.



627.453 - Grace period.

627.453 Grace period.—Every insurance contract shall provide that the insured is entitled to a grace period of not less than 30 days within which payment of any premium after the first may be made. The payment may, at the option of the insurer, be subject to an interest charge not in excess of 8 percent per year for the number of days of grace elapsing before the payment of the premium, during which period of grace the policy shall continue in force. If the policy becomes a claim during the grace period before the overdue premium is paid, or the deferred premiums of the current policy year, if any, are paid, the amount of such premium or premiums with interest not in excess of 8 percent per year thereon may be deducted in any settlement under the policy.

History.—s. 480, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 380, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.454 - Entire contract; statements in application.

627.454 Entire contract; statements in application.—Every insurance contract shall provide that the policy, or the policy and the application therefor if a copy of such application is endorsed upon or attached to the policy when issued, shall constitute the entire contract between the parties, and that all statements contained in the application shall, in the absence of fraud, be deemed representations and not warranties.

History.—s. 481, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 381, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.455 - Incontestability.

627.455 Incontestability.—Every insurance contract shall provide that the policy shall be incontestable after it has been in force during the lifetime of the insured for a period of 2 years from its date of issue except for nonpayment of premiums and except, at the option of the insurer, as to provisions relative to benefits in event of disability and as to provisions which grant additional insurance specifically against death by accident or accidental means.

History.—s. 482, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 382, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.4553 - Recommendations to surrender.

627.4553 Recommendations to surrender.—

(1) If an insurance agent recommends the surrender of an annuity or life insurance policy containing a cash value and does not recommend that the proceeds from the surrender be used to fund or purchase another annuity or life insurance policy, before execution of the surrender, the insurance agent shall provide written information relating to the annuity or policy to be surrendered. Such information shall include, but is not limited to, the amount of any estimated surrender charge, the loss of any minimum interest rate guarantees, the possibility of tax consequences, the amount of any forfeited death benefit, and a description of any other investment performance guarantees being forfeited as a result of the transaction. The agent shall maintain a copy of the information and the date that the information was provided to the owner. This section also applies to a person performing insurance agent activities pursuant to an exemption from licensure under this part.

(2) For purposes of this section, the term “surrender” means the voluntary surrender, by the owner’s request, of the annuity or life insurance policy before its maturity date, in exchange for the policy’s current cash surrender value which results in a surrender or termination of the policy or contract. The term excludes any involuntary termination that is otherwise required by the terms of the policy contract and excludes all transactions other than a surrender, such as maturity, policy loan, lapse for nonpayment of premium, or withdrawal of policy or contract values, annuitization, or exercise of reduced-paid-up or extended-term nonforfeiture options.

History.—s. 27, ch. 2014-123; s. 15, ch. 2015-180.



627.4554 - Annuity investments.

627.4554 Annuity investments.—

(1) PURPOSE.—The purpose of this section is to require insurers to set forth standards and procedures for making recommendations to consumers which result in transactions involving annuity products, and to establish a system for supervising such recommendations in order to ensure that the insurance needs and financial objectives of consumers are appropriately addressed at the time of the transaction.

(2) SCOPE.—This section applies to any recommendation made to a consumer to purchase, exchange, or replace an annuity by an insurer or its agent, and which results in the purchase, exchange, or replacement recommended.

(3) DEFINITIONS.—As used in this section, the term:

(a) “Agent” has the same meaning as provided in s. 626.015.

(b) “Annuity” means an insurance product under state law which is individually solicited, whether classified as an individual or group annuity.

(c) “FINRA” means the Financial Industry Regulatory Authority or a succeeding agency.

(d) “Insurer” has the same meaning as provided in s. 624.03.

(e) “Recommendation” means advice provided by an insurer or its agent to a consumer which would result in the purchase, exchange, or replacement of an annuity in accordance with that advice.

(f) “Replacement” means a transaction in which a new policy or contract is to be purchased and it is known or should be known to the proposing insurer or its agent that by reason of such transaction an existing policy or contract will be:

1. Lapsed, forfeited, surrendered or partially surrendered, assigned to the replacing insurer, or otherwise terminated;

2. Converted to reduced paid-up insurance, continued as extended term insurance, or otherwise reduced in value due to the use of nonforfeiture benefits or other policy values;

3. Amended so as to effect a reduction in benefits or the term for which coverage would otherwise remain in force or for which benefits would be paid;

4. Reissued with a reduction in cash value; or

5. Used in a financed purchase.

(g) “Suitability information” means information related to the consumer which is reasonably appropriate to determine the suitability of a recommendation made to the consumer, including the following:

1. Age;

2. Annual income;

3. Financial situation and needs, including the financial resources used for funding the annuity;

4. Financial experience;

5. Financial objectives;

6. Intended use of the annuity;

7. Financial time horizon;

8. Existing assets, including investment and life insurance holdings;

9. Liquidity needs;

10. Liquid net worth;

11. Risk tolerance; and

12. Tax status.

(4) EXEMPTIONS.—This section does not apply to transactions involving:

(a) Direct-response solicitations where there is no recommendation based on information collected from the consumer pursuant to this section;

(b) Contracts used to fund:

1. An employee pension or welfare benefit plan that is covered by the federal Employee Retirement and Income Security Act;

2. A plan described by s. 401(a), s. 401(k), s. 403(b), s. 408(k), or s. 408(p) of the Internal Revenue Code, if established or maintained by an employer;

3. A government or church plan defined in s. 414 of the Internal Revenue Code, a government or church welfare benefit plan, or a deferred compensation plan of a state or local government or tax-exempt organization under s. 457 of the Internal Revenue Code;

4. A nonqualified deferred compensation arrangement established or maintained by an employer or plan sponsor;

5. Settlements or assumptions of liabilities associated with personal injury litigation or a dispute or claim-resolution process; or

6. Formal prepaid funeral contracts.

(5) DUTIES OF INSURERS AND AGENTS.—

(a) When recommending the purchase or exchange of an annuity to a consumer which results in an insurance transaction or series of insurance transactions, the agent, or the insurer where no agent is involved, must have reasonable grounds for believing that the recommendation is suitable for the consumer, based on the consumer’s suitability information, and that there is a reasonable basis to believe all of the following:

1. The consumer has been reasonably informed of various features of the annuity, such as the potential surrender period and surrender charge; potential tax penalty if the consumer sells, exchanges, surrenders, or annuitizes the annuity; mortality and expense fees; investment advisory fees; potential charges for and features of riders; limitations on interest returns; insurance and investment components; and market risk.

2. The consumer would benefit from certain features of the annuity, such as tax-deferred growth, annuitization, or the death or living benefit.

3. The particular annuity as a whole, the underlying subaccounts to which funds are allocated at the time of purchase or exchange of the annuity, and riders and similar product enhancements, if any, are suitable; and, in the case of an exchange or replacement, the transaction as a whole is suitable for the particular consumer based on his or her suitability information.

4. In the case of an exchange or replacement of an annuity, the exchange or replacement is suitable after considering whether the consumer:

a. Will incur a surrender charge; be subject to the commencement of a new surrender period; lose existing benefits, such as death, living, or other contractual benefits; or be subject to increased fees, investment advisory fees, or charges for riders and similar product enhancements;

b. Would benefit from product enhancements and improvements; and

c. Has had another annuity exchange or replacement, including an exchange or replacement within the preceding 36 months.

(b) Before executing a purchase, exchange, or replacement of an annuity resulting from a recommendation, an insurer or its agent must make reasonable efforts to obtain the consumer’s suitability information. The information shall be collected on form DFS-H1-1980, which is hereby incorporated by reference, and completed and signed by the applicant and agent. Questions requesting this information must be presented in at least 12-point type and be sufficiently clear so as to be readily understandable by both the agent and the consumer. A true and correct executed copy of the form must be provided by the agent to the insurer, or to the person or entity that has contracted with the insurer to perform this function as authorized by this section, within 10 days after execution of the form, and shall be provided to the consumer no later than the date of delivery of the contract or contracts.

(c) Except as provided under paragraph (d), an insurer may not issue an annuity recommended to a consumer unless there is a reasonable basis to believe the annuity is suitable based on the consumer’s suitability information.

(d) An insurer’s issuance of an annuity must be reasonable based on all the circumstances actually known to the insurer at the time the annuity is issued. However, an insurer or its agent does not have an obligation to a consumer related to an annuity transaction under paragraph (a) or paragraph (c) if:

1. A recommendation has not been made;

2. A recommendation was made and is later found to have been based on materially inaccurate information provided by the consumer;

3. A consumer refuses to provide relevant suitability information and the annuity transaction is not recommended; or

4. A consumer decides to enter into an annuity transaction that is not based on a recommendation of an insurer or its agent.

(e) At the time of sale, the agent or the agent’s representative must:

1. Make a record of any recommendation made to the consumer pursuant to paragraph (a);

2. Obtain the consumer’s signed statement documenting his or her refusal to provide suitability information, if applicable; and

3. Obtain the consumer’s signed statement acknowledging that an annuity transaction is not recommended if he or she decides to enter into an annuity transaction that is not based on the insurer’s or its agent’s recommendation, if applicable.

(f) Before executing a replacement or exchange of an annuity contract resulting from a recommendation, the agent must provide on form DFS-H1-1981, which is hereby incorporated by reference, information that compares the differences between the existing annuity contract and the annuity contract being recommended in order to determine the suitability of the recommendation and its benefit to the consumer. A true and correct executed copy of this form must be provided by the agent to the insurer, or to the person or entity that has contracted with the insurer to perform this function as authorized by this section, within 10 days after execution of the form, and must be provided to the consumer no later than the date of delivery of the contract or contracts.

(g) An insurer shall establish a supervision system that is reasonably designed to achieve the insurer’s and its agent’s compliance with this section.

1. Such system must include, but is not limited to:

a. Maintaining reasonable procedures to inform its agents of the requirements of this section and incorporating those requirements into relevant agent training manuals;

b. Establishing standards for agent product training;

c. Providing product-specific training and training materials that explain all material features of its annuity products to its agents;

d. Maintaining procedures for the review of each recommendation before issuance of an annuity which are designed to ensure that there is a reasonable basis for determining that a recommendation is suitable. Such review procedures may use a screening system for identifying selected transactions for additional review and may be accomplished electronically or through other means, including physical review. Such electronic or other system may be designed to require additional review only of those transactions identified for additional review using established selection criteria;

e. Maintaining reasonable procedures to detect recommendations that are not suitable, such as confirmation of consumer suitability information, systematic customer surveys, consumer interviews, confirmation letters, and internal monitoring programs. This sub-subparagraph does not prevent an insurer from using sampling procedures or from confirming suitability information after the issuance or delivery of the annuity; and

f. Annually providing a report to senior managers, including the senior manager who is responsible for audit functions, which details a review, along with appropriate testing, which is reasonably designed to determine the effectiveness of the supervision system, the exceptions found, and corrective action taken or recommended, if any.

2. An insurer is not required to include in its supervision system agent recommendations to consumers of products other than the annuities offered by the insurer.

3. An insurer may contract for performance of a function required under subparagraph 1.

a. If an insurer contracts for the performance of a function, the insurer must include the supervision of contractual performance as part of those procedures listed in subparagraph 1. These include, but are not limited to:

(I) Monitoring and, as appropriate, conducting audits to ensure that the contracted function is properly performed; and

(II) Annually obtaining a certification from a senior manager who has responsibility for the contracted function that the manager has a reasonable basis for representing that the function is being properly performed.

b. An insurer is responsible for taking appropriate corrective action and may be subject to sanctions and penalties pursuant to subsection (7) regardless of whether the insurer contracts for performance of a function and regardless of the insurer’s compliance with sub-subparagraph a.

(h) An agent may not dissuade, or attempt to dissuade, a consumer from:

1. Truthfully responding to an insurer’s request for confirmation of suitability information;

2. Filing a complaint; or

3. Cooperating with the investigation of a complaint.

(i) Sales made in compliance with FINRA requirements pertaining to the suitability and supervision of annuity transactions satisfy the requirements of this section. This applies to FINRA broker-dealer sales of variable annuities and fixed annuities if the suitability and supervision is similar to those applied to variable annuity sales. However, this paragraph does not limit the ability of the office or the department to enforce, including investigate, the provisions of this section. For this paragraph to apply, an insurer must:

1. Monitor the FINRA member broker-dealer using information collected in the normal course of an insurer’s business; and

2. Provide to the FINRA member broker-dealer information and reports that are reasonably appropriate to assist the FINRA member broker-dealer in maintaining its supervision system.

(6) RECORDKEEPING.—

(a) Insurers and agents must maintain or be able to make available to the office or department records of the information collected from the consumer and other information used in making the recommendations that were the basis for insurance transactions for 5 years after the insurance transaction is completed by the insurer. An insurer may maintain the documentation on behalf of its agent.

(b) Records required to be maintained under this subsection may be maintained in paper, photographic, microprocess, magnetic, mechanical, or electronic media, or by any process that accurately reproduces the actual document.

(7) COMPLIANCE MITIGATION; PENALTIES.—

(a) An insurer is responsible for compliance with this section. If a violation occurs because of the action or inaction of the insurer or its agent which results in harm to a consumer, the office may order the insurer to take reasonably appropriate corrective action for the consumer and may impose appropriate penalties and sanctions.

(b) The department may order:

1. An insurance agent to take reasonably appropriate corrective action for a consumer harmed by a violation of this section by the insurance agent, including monetary restitution of penalties or fees incurred by the consumer, and impose appropriate penalties and sanctions.

2. A managing general agency or insurance agency that employs or contracts with an insurance agent to sell or solicit the sale of annuities to consumers to take reasonably appropriate corrective action for a consumer harmed by a violation of this section by the insurance agent.

(c) In addition to any other penalty authorized under chapter 626, the department shall order an insurance agent to pay restitution to a consumer who has been deprived of money by the agent’s misappropriation, conversion, or unlawful withholding of moneys belonging to the consumer in the course of a transaction involving annuities. The amount of restitution required to be paid may not exceed the amount misappropriated, converted, or unlawfully withheld. This paragraph does not limit or restrict a person’s right to seek other remedies as provided by law.

(d) Any applicable penalty under the Florida Insurance Code for a violation of this section shall be reduced or eliminated according to a schedule adopted by the office or the department, as appropriate, if corrective action for the consumer was taken promptly after a violation was discovered.

(e) A violation of this section does not create or imply a private cause of action.

(8) PROHIBITED CHARGES.—An annuity contract issued to a senior consumer age 65 or older may not contain a surrender or deferred sales charge for a withdrawal of money from an annuity exceeding 10 percent of the amount withdrawn. The charge shall be reduced so that no surrender or deferred sales charge exists after the end of the 10th policy year or 10 years after the date of each premium payment if multiple premiums are paid, whichever is later. This subsection does not apply to annuities purchased by an accredited investor, as defined in Regulation D as adopted by the United States Securities and Exchange Commission, or to those annuities specified in paragraph (4)(b).

(9) RULES.—The department and the commission may adopt rules to administer this section.

History.—s. 146, ch. 2004-390; s. 9, ch. 2008-237; s. 52, ch. 2010-175; s. 1, ch. 2013-163.



627.4555 - Secondary notice.

627.4555 Secondary notice.—Except as provided in this section, a contract for life insurance issued or issued for delivery in this state on or after October 1, 1997, covering a natural person 64 years of age or older, which has been in force for at least 1 year, may not be lapsed for nonpayment of premium unless, after expiration of the grace period, and at least 21 days before the effective date of any such lapse, the insurer has mailed a notification of the impending lapse in coverage to the policyowner and to a specified secondary addressee if such addressee has been designated in writing by name and address by the policyowner. An insurer issuing a life insurance contract on or after October 1, 1997, shall notify the applicant of the right to designate a secondary addressee at the time of application for the policy, on a form provided by the insurer, and at any time the policy is in force, by submitting a written notice to the insurer containing the name and address of the secondary addressee. For purposes of any life insurance policy that provides a grace period of more than 51 days for nonpayment of premiums, the notice of impending lapse in coverage required by this section must be mailed to the policyowner and the secondary addressee at least 21 days before the expiration of the grace period provided in the policy. This section does not apply to any life insurance contract under which premiums are payable monthly or more frequently and are regularly collected by a licensed agent or are paid by credit card or any preauthorized check processing or automatic debit service of a financial institution.

History.—s. 1, ch. 95-142; s. 11, ch. 97-292.



627.4556 - Life insurance automatic policy loan provision.

627.4556 Life insurance automatic policy loan provision.—If an application for an individual life insurance policy provides an option to the applicant for an automatic policy loan against the cash value of the policy to pay the premium on the policy in the event of nonpayment of premium, such option shall be deemed to be elected by the applicant unless the applicant makes an affirmative election not to include this provision in the policy.

History.—s. 2, ch. 95-142.



627.456 - Misstatement of age or sex.

627.456 Misstatement of age or sex.—Every insurance contract shall provide that if it is found that the age or sex of the insured, or of any other individual considered in determining the premium or benefit, has been misstated, the amount payable or benefit accruing under the policy shall be such as the premium would have purchased according to the correct age or sex. Such calculations shall be in accordance with the insurer’s rate at date of issue, and at the option of the insurer this may be so specified in the policy.

History.—s. 483, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 383, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.457 - Dividends.

627.457 Dividends.—

(1) Every participating policy shall provide that, beginning not later than the end of the third policy year, the insurer shall annually ascertain and apportion the divisible surplus, if any, that will accrue on the policy anniversary or other dividend date specified in the policy provided the policy is in force and all premiums to that date are paid.

(2) Except as provided in this section, any dividend so apportioned shall, at the option of the party entitled to elect such option, be either payable in cash or applied to any one of such other dividend options as may be provided by the policy. If any such other dividend options are provided, the policy shall further state which option shall be automatically effective if such party has not elected some other option. If the policy specifies a period within which such other option may be elected, such period shall be not less than 30 days following the date on which such dividend is due and payable.

(3) The annually apportioned dividend shall be deemed to be payable in cash within the meaning of subsection (2) even though the policy provides that payment of such dividend is to be deferred for a specified period, provided such period does not exceed 6 years from the date of apportionment and that interest will be added to such dividend at a specified rate.

(4) If a participating policy provides that the benefit under any paid-up nonforfeiture provision is to be participating, it may provide that any divisible surplus apportioned while the insurance is in force under such nonforfeiture provision be applied in the manner set forth in the policy.

History.—s. 484, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 384, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.458 - Policy loan.

627.458 Policy loan.—

(1) There shall be a provision that after the policy has a cash surrender value and while no premium is in default, the insurer will advance, on proper assignment or pledge of the policy and on the sole security thereof, at a rate of interest not exceeding 10 percent per year, for policies issued prior to October 1, 1981, payable in advance, an amount equal to or, at the option of the party entitled thereto, less than the loan value of the policy. The loan value of the policy shall be at least equal to the cash surrender value at the end of the then-current policy year, except that the insurer may deduct, either from such loan value or from the proceeds of the loan, any existing indebtedness not already deducted in determining such cash surrender value, including any interest then accrued but not due, any unpaid balance of the premium for the current policy year, and interest on the loan to the end of the current policy year. However, as a condition for approval of a policy loan interest rate in excess of 6 percent per year, the office shall require the insurer to furnish such assurances as the office deems necessary that the interest rate on such loans will bear a reasonable relationship to other interest rates and that the holders of such policies will benefit through higher dividends or lower premiums, or both.

(2) The policy may also provide that, if interest on any indebtedness is not paid when due, such interest shall then be added to the existing indebtedness and shall bear interest at the same rate and that, if and when the total indebtedness on the policy, including interest due or accrued, equals or exceeds the amount of loan value thereof, then the policy shall terminate and become void, but not until at least 30 days’ notice has been mailed by the insurer to the last known address of the insured or policyowner and of any assignee of record at the home office of the insurer.

(3) The policy shall reserve to the insurer the right to defer the granting of a loan, other than for the payment of any premium to the insurer, for 6 months after application therefor.

(4) This section does not apply to term policies or to term insurance benefits provided by riders or supplemental policy provisions.

History.—s. 485, ch. 59-205; s. 3, ch. 76-168; ss. 1, 3, ch. 77-324; s. 1, ch. 77-457; ss. 2, 6, ch. 81-289; ss. 2, 3, ch. 81-318; ss. 385, 404, 809(2nd), 810, ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1127, ch. 2003-261.



627.4585 - Maximum rate of interest on policy loans.

627.4585 Maximum rate of interest on policy loans.—

(1) For the purposes of this section, the “published monthly average” means the value of the interest rate index, as defined in s. 625.121(6)(e).

(2) Policies issued on or after October 1, 1981, shall provide for policy loan interest rates through:

(a) A provision permitting a maximum interest rate of not more than 10 percent a year; or

(b) A provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law.

(3) The rate of interest charged on a policy loan made under paragraph (2)(b) shall not exceed the higher of the following:

(a) The published monthly average for the calendar month ending 2 months before the date on which the rate is determined; or

(b) The rate used to compute the cash surrender values under the policy during the applicable period plus 1 percent a year.

(4) If the maximum rate of interest is determined pursuant to paragraph (2)(b), the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

(5) The maximum rate for each policy must be determined at regular intervals at least once every 12 months, but not more frequently than once in any 3-month period. At the intervals specified in the policy:

(a) The rate being charged may be increased whenever such increase as determined under subsection (3) would increase that rate by 50 basis points or more a year.

(b) The rate being charged must be reduced whenever such reduction as determined under subsection (3) would decrease that rate by 50 basis points or more a year.

(6) The life insurer shall:

(a) Notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan.

(b) Notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practicable to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in paragraph (c).

(c) Send to policyholders with loans reasonable advance notice of any increase or decrease in the rate.

(d) Include in the notices required in this section the substance of the pertinent provisions of subsections (2) and (4).

(7) No policy shall terminate in a policy year as the sole result of a change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(8) The substance of the pertinent provisions of subsections (2) and (4) shall be set forth in the policies to which they apply.

(9) For purposes of this section:

(a) The rate of interest on policy loans permitted under this section includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy.

(b) The term “policy loan” includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they fell due.

(c) The term “policyholder” includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer.

(d) The term “policy” includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.

(10) No other provision of law shall apply to policy loan interest rates unless made specifically applicable to such rates.

History.—ss. 3, 6, ch. 81-289; ss. 386, 809(2nd), 810, ch. 82-243; s. 79, ch. 82-386; s. 65, ch. 91-108; s. 114, ch. 92-318.



627.459 - Reinstatement.

627.459 Reinstatement.—Every contract shall provide that the policy may be reinstated upon written application therefor at any time within 3 years after the date of default in the payment of any premiums, unless the policy has been surrendered for its cash value or unless the paid-up term insurance, if any, has expired, upon evidence of insurability satisfactory to the insurer and the payment of all overdue premiums and payment (or, within the limits permitted by the then cash value of the policy, reinstatement) of any other indebtedness to the insurer upon the policy with interest as to both premiums and indebtedness at a rate not exceeding 6 percent per year compounded annually or, as to indebtedness for a policy issued on or after October 1, 1981, at an interest rate as provided for in s. 627.4585.

History.—s. 486, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 4, 6, ch. 81-289; ss. 2, 3, ch. 81-318; ss. 387, 404, 809(2nd), 810, ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.460 - Authority to alter contract.

627.460 Authority to alter contract.—Every contract shall provide, at the option of the insurer, that no agent shall have the power or authority to waive, change, or alter any of the terms or conditions of any policy; except that, at the option of the insurer, the terms or conditions may be changed by an endorsement or rider signed by a duly authorized officer of the insurer.

History.—s. 487, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 388, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.4605 - Replacement notice.

627.4605 Replacement notice.—A notice to a current insurer of a replacement of a current life insurance policy is not required in a transaction involving:

(1) An application to the current insurer that issued the current policy or contract when a contractual change or conversion privilege is being exercised;

(2) A current policy or contract that is being replaced by the same insurer pursuant to a program filed with and approved by the office; or

(3) A term conversion privilege that is being exercised among corporate affiliates.

History.—s. 2, ch. 2010-61; s. 45, ch. 2011-4.



627.461 - Settlement on proof of death.

627.461 Settlement on proof of death.—Every contract shall provide that, when a policy becomes a claim by the death of the insured, settlement shall be made upon receipt of due proof of death and surrender of the policy.

History.—s. 488, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 389, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 14, ch. 83-288; s. 114, ch. 92-318.



627.4615 - Interest payable on death claim payments.

627.4615 Interest payable on death claim payments.—When a policy provides for payment of its proceeds in a lump sum upon the death of the insured, the payment must include interest, at an annual rate equal to or greater than the Moody’s Corporate Bond Yield Average-Monthly Average Corporate as of the day the claim was received, from the date the insurer receives written due proof of death of the insured. If the method of calculating such index is substantially changed from the method of calculation in use on January 1, 1993, the rate must not be less than 8 percent.

History.—s. 15, ch. 83-288; s. 3, ch. 84-94; ss. 43, 114, ch. 92-318.



627.462 - Table of installments.

627.462 Table of installments.—If a policy provides for payment of its proceeds in installments, a table showing the amount and period of such installments shall be included in the policy; except that certain tables may be omitted from the policy if in the judgment of the office it is not practical to include them.

History.—s. 489, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1128, ch. 2003-261.



627.463 - Excluded or restricted coverage.

627.463 Excluded or restricted coverage.—A clause in any policy of life insurance providing that such policy shall be incontestable after a specified period shall preclude only a contest of the validity of the policy and shall not preclude the assertion at any time of defenses based upon provisions in the policy which exclude or restrict coverage, whether or not such restrictions or exclusions are excepted in such clause.

History.—s. 490, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.464 - Annuity contracts, pure endowment contracts; standard provisions.

627.464 Annuity contracts, pure endowment contracts; standard provisions.—

(1) No fixed-dollar annuity, variable annuity, or pure endowment contract, other than a reversionary annuity, survivorship annuity, or group annuity, shall be delivered or issued for delivery in this state unless it contains in substance each of the provisions set forth in ss. 627.465-627.470, inclusive, or provisions which in the opinion of the office are more favorable to the policyholder. Any of such provisions not applicable to single-premium annuities or single-premium pure endowment contracts shall not to that extent be incorporated therein.

(2) An annuity purchased, dedicated, or otherwise allocated as part of a settlement to satisfy the requirements of 42 U.S.C. s. 1395y(b)(2) may not be sold to, or commuted by or for, a third party unconnected to the settlement.

(3) This section does not apply to contracts for annuities included in or upon the lives of beneficiaries under life insurance policies.

History.—s. 491, ch. 59-205; s. 10, ch. 61-441; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1129, ch. 2003-261; s. 3, ch. 2010-61.



627.465 - Annuity contracts, pure endowment contracts; grace period.

627.465 Annuity contracts, pure endowment contracts; grace period.—In a fixed-dollar annuity, variable annuity, or pure endowment contract, other than a reversionary, survivorship, or group annuity, the contract shall provide that there shall be a period of grace of 1 month but not less than 30 days, within which any stipulated payment to the insurer falling due after the first may be made, subject, at the option of the insurer, to an interest charge thereon at a rate to be specified in the contract but not exceeding 6 percent per year for the number of days of grace elapsing before such payment, during which period of grace the contract shall continue in full force. If a claim arises under the contract on account of death prior to expiration of the period of grace before the overdue payment to the insurer or the deferred payments of the current contract year, if any, are paid, the amount of such payments, with interest on any overdue payments, may be deducted from any amount payable under the contract in settlement.

History.—s. 492, ch. 59-205; s. 11, ch. 61-441; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 390, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.466 - Annuity contracts, pure endowment contracts; incontestability.

627.466 Annuity contracts, pure endowment contracts; incontestability.—If any statements, other than those relating to age, sex, and identity, are required as a condition to issuing a fixed-dollar annuity contract, variable annuity contract, or pure endowment contract, other than a reversionary, survivorship, or group annuity, and subject to s. 627.468, the contract shall provide that it shall be incontestable after it has been in force during the lifetime of the person, or of each of the persons as to whom such statements are required, for a period of 2 years from its date of issue except for nonpayment of stipulated payments to the insurer; and, at the option of the insurer, the contract may also except any provisions relative to benefits in the event of disability and any provisions which grant insurance specifically against death by accident or accidental means.

History.—s. 493, ch. 59-205; s. 12, ch. 61-441; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 391, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.467 - Annuity contracts, pure endowment contracts; entire contract.

627.467 Annuity contracts, pure endowment contracts; entire contract.—In a fixed-dollar annuity contract, variable annuity contract, or pure endowment contract, other than a reversionary, survivorship, or group annuity, the contract shall provide that it shall constitute the entire contract between the parties or, if a copy of the application is endorsed upon or attached to the contract when issued, that the contract and the application therefor shall constitute the entire contract between the parties.

History.—s. 494, ch. 59-205; s. 13, ch. 61-441; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 392, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.468 - Annuity contracts, pure endowment contracts; misstatement of age or sex.

627.468 Annuity contracts, pure endowment contracts; misstatement of age or sex.—In a fixed-dollar annuity contract, variable annuity contract, or pure endowment contract, other than a reversionary, survivorship, or group annuity, the contract shall provide that if the age or sex of the person or persons upon whose life or lives the contract is made, or of any of them, has been misstated, the amount payable or benefits accruing under the contract shall be such as the stipulated payment or payments to the insurer would have purchased according to the correct age or sex; and that if the insurer shall make or has made any overpayment or overpayments on account of any such misstatement, the amount thereof, with interest at the rate to be specified in the contract but not exceeding 6 percent per year, may be charged against the current or next succeeding payment or payments to be made by the insurer under the contract.

History.—s. 495, ch. 59-205; s. 14, ch. 61-441; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 393, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.469 - Annuity contracts, pure endowment contracts; dividends.

627.469 Annuity contracts, pure endowment contracts; dividends.—If a fixed-dollar annuity contract, variable annuity contract, or pure endowment contract is participating, the contract shall contain a provision that, beginning not later than the end of the third contract year, the insurer shall annually ascertain and apportion any divisible surplus accruing on the contract.

History.—s. 496, ch. 59-205; s. 15, ch. 61-441; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 394, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.470 - Annuity contracts, pure endowment contracts; reinstatement.

627.470 Annuity contracts, pure endowment contracts; reinstatement.—In a fixed-dollar annuity contract, variable annuity contract, or pure endowment contract, other than a reversionary, survivorship, or group annuity, the contract shall provide that it may be reinstated upon written application therefor at any time within 1 year from the date of default in making stipulated payments to the insurer, unless the cash surrender value has been paid, but all overdue stipulated payments and any indebtedness to the insurer on the contract shall be paid or reinstated, with interest thereon at a rate to be specified in the contract but not exceeding 6 percent per year payable annually; and, when applicable, the insurer may also include a requirement of evidence of insurability satisfactory to the insurer.

History.—s. 497, ch. 59-205; s. 16, ch. 61-441; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 395, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.471 - Reversionary annuities; standard provisions.

627.471 Reversionary annuities; standard provisions.—

(1) Except as stated in this section, no contract for a reversionary annuity shall be delivered or issued for delivery in this state unless it contains in substance:

(a) Those provisions specified in ss. 627.465-627.469, except that under s. 627.465 the insurer may at its option provide for an equitable reduction of the amount of the annuity payments in settlement of an overdue or deferred payment in lieu of providing for deduction of such payments from an amount payable upon settlement under the contract; and

(b) A provision that the contract may be reinstated at any time within 3 years from the date of default in making stipulated payments to the insurer, upon production of evidence of insurability satisfactory to the insurer, and upon condition that all overdue payments and any indebtedness to the insurer on account of the contract are paid (or, within the limits permitted by the then cash value of the contract, reinstated) with interest as to both payments and indebtedness at a rate to be specified in the contract but not exceeding 8 percent per year compounded annually.

(2) This section does not apply to group annuities or to annuities included in life insurance policies, and any of such provisions not applicable to single-premium annuities shall not to that extent be incorporated therein.

History.—s. 498, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 396, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.472 - Incontestability after reinstatement.

627.472 Incontestability after reinstatement.—A reinstated policy of life insurance, fixed-dollar annuity contract, or variable annuity contract may be contested on account of fraud or misrepresentation of facts material to the reinstatement only for the same period following reinstatement and with the same conditions and exceptions as the policy provides with respect to contestability after original issuance.

History.—s. 499, ch. 59-205; s. 17, ch. 61-441; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.473 - Policy settlements.

627.473 Policy settlements.—Any life insurer shall have the power to hold under agreement the proceeds of any policy issued by it, upon such terms and restrictions as to revocation by the policyholder and control by beneficiaries and with such exemptions from the claims of creditors of beneficiaries other than the policyholder as set forth in the policy or as agreed to in writing by the insurer and the policyholder. Upon maturity of a policy, in the event the policyholder has made no such agreement, the insurer shall have the power to hold the proceeds of the policy under an agreement with the beneficiaries. The insurer shall not be required to segregate the funds so held but may hold them as part of its general assets.

History.—s. 500, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.474 - Policy must contain entire contract.

627.474 Policy must contain entire contract.—No life insurer or its agent shall make any contract of insurance or agreement as to such contract other than as plainly expressed in the policy.

History.—s. 501, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 397, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.475 - Nonforfeiture benefits; certain interim policies.

627.475 Nonforfeiture benefits; certain interim policies.—Each life insurance policy issued between the effective date of this code and the operative date of s. 627.476 shall provide:

(1) That, in the event of default in any premium, the insurer will grant, upon proper request not later than 60 days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy.

(2) That, upon surrender of the policy within 60 days after the due date of any premium payment in default after premiums have been paid for at least 3 full years, the insurer will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value at least equal to the minimum cash surrender value hereinafter specified. The minimum cash surrender value shall be equal to:

(a) The reserve on the date of default of the premium less a sum of not more than 2.5 percent of the face amount; or

(b) An amount as defined in s. 627.476 but on the basis of the Commissioners’ 1941 Standard Ordinary Mortality Table in lieu of the Commissioners’ 1958 Standard Ordinary Mortality Table therein specified. The policy shall reserve to the insurer the right to defer the granting of any cash surrender value for 6 months after demand therefor with surrender of the policy.

(3) That a specified paid-up nonforfeiture benefit, the present value of which shall be at least equal to the cash surrender value, shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than 60 days after the due date of the premium in default; however, when the mortality table used is the Commissioners’ 1941 Standard Ordinary Mortality Table, the rates of mortality to be assumed in calculating any extended term insurance with accompanying pure endowment, if any, may be not more than 130 percent of the rates of mortality according to such table.

(4) A statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first 20 policy years or during the term of the policy, whichever is shorter.

This section does not apply to term policies of uniform amount of 15 years’ duration or less, to increasing term policies of 15 years’ duration or less, or to decreasing term policies.

History.—s. 502, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.476 - Standard Nonforfeiture Law for Life Insurance.

627.476 Standard Nonforfeiture Law for Life Insurance.—

(1) SHORT TITLE.—This section shall be known as the “Standard Nonforfeiture Law for Life Insurance.”

(2) NONFORFEITURE PROVISIONS.—In the case of policies issued on or after the operative date of this section as defined in subsection (14), no policy of life insurance, except as set forth in subsection (13), shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the office are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements hereinafter specified and are essentially in compliance with subsection (12):

(a) That in the event of default in any premium payment, after premiums have been paid for at least 1 full year in the case of ordinary insurance or 3 full years in the case of industrial insurance, the insurer will grant, upon proper request not later than 60 days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be hereinafter specified. In lieu of such stipulated paid-up nonforfeiture benefit, the company may substitute, upon proper request not later than 60 days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits. With respect to all policy forms filed on or after October 1, 1990, the policy forms shall include, but not be limited to, a reduced paid-up nonforfeiture benefit. For the purposes of this subsection, the term “reduced paid-up nonforfeiture benefit” means a benefit whereby the policy may be continued at the option of the insured as reduced paid-up life insurance, the amount of which shall be as much as the surrender value of the policy will provide on the date of default, calculated using the surrender value of the policy as a net single premium on the due date of the first unpaid premium at the then-current age of the insured.

(b) That upon surrender of the policy within 60 days after the due date of any premium payment in default after premiums have been paid for at least 3 full years in the case of ordinary insurance or 5 full years in the case of industrial insurance, the insurer will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be hereinafter specified.

(c) That a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than 60 days after the due date of the premium in default.

(d) That if the policy becomes paid up by completion of all premium payments, or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the insurer will pay, upon surrender of the policy within 30 days after any policy anniversary, a cash surrender value of such amount as may be hereinafter specified.

(e) In the case of a policy which causes on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provides an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of any other policy, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary, either during the first 20 policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy.

(f) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of this state; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the insurer on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

(3) OMITTED PROVISIONS.—Any of the provisions or portions thereof set forth in paragraphs (2)(a)-(f) which are not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy. The insurer shall reserve the right to defer the payment of any cash surrender value for a period of 6 months after demand therefor with surrender of the policy.

(4) CASH SURRENDER VALUE.—

(a) Any cash surrender value available under the policy in the event of default in the premium payment due on any policy anniversary, whether or not required by subsection (2), shall be an amount not less than the excess, if any, of the present value on such anniversary of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of:

1. The then-present value of the adjusted premiums as defined in subsections (6) and (9), corresponding to premiums which would have fallen due on and after such anniversary, and

2. The amount of any indebtedness to the insurer on account of or secured by the policy.

(b) For any policy issued on or after the operative date of subsection (9), as defined therein, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in paragraph (a) shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as defined in such paragraph for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision. For any family policy issued on or after the operative date of subsection (9), as defined therein, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse reaches age 71, the cash surrender value referred to in paragraph (a) shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value as defined in such paragraph for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse.

(c) Any cash surrender value available within 30 days after any policy anniversary under any policy paid up by completion of all premium payments, or any policy continued under any paid-up nonforfeiture benefits, whether or not required by subsection (2), shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on account of or secured by the policy.

(5) PAID-UP NONFORFEITURE BENEFITS.—Any paid-up nonforfeiture benefit available under the policy in the event of default in the premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy, or, if none is provided for, that cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

(6) THE ADJUSTED PREMIUM.—This subsection shall not apply to policies issued on or after the operative date of subsection (9), as defined therein. The adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding extra premiums on a substandard policy, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of:

(a) The then-present value of the future guaranteed benefits provided for by the policy;

(b) Two percent of the amount of the insurance if the insurance is uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with the duration of the policy;

(c) Forty percent of the adjusted premium for the first policy year; and

(d) Twenty-five percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less.

However, in applying the percentages specified in paragraphs (c) and (d), no adjusted premium shall be deemed to exceed 4 percent of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.

(7) EQUIVALENT UNIFORM AMOUNT.—This subsection shall not apply to policies issued on or after the operative date of subsection (9), as defined therein. In the case of a policy providing an amount of insurance varying with the duration of the policy, the equivalent uniform amount thereof for the purpose of subsection (6) shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy, except that, in the case of a policy for a varying amount of insurance issued on the life of a child under age 10, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age 10 were the amount provided by such policy at age 10.

(8) MORTALITY TABLES; INTEREST.—This subsection shall not apply to policies issued on or after the operative date of subsection (9), as defined therein. All adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the Commissioners’ 1958 Standard Ordinary Mortality Table, except that, for any category of such policies issued on female risks, adjusted premiums and present values may be calculated according to an age not more than 6 years younger than the actual age of the insured. Such calculations for all policies of industrial insurance shall be made on the basis of the following tables:

(a) For policies issued on and after the operative date of this section but before January 1, 1968, the 1941 Standard Industrial Mortality Table, unless the Commissioners’ 1961 Standard Industrial Mortality Table is applicable according to subsection (14);

(b) For policies issued on and after January 1, 1968, the Commissioners’ 1961 Standard Industrial Mortality Table.

All calculations shall be made on the basis of the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits; however, such rate of interest shall not exceed 3.5 percent per year, except that a rate of interest not exceeding 4 percent per year may be used for policies issued on or after July 1, 1973, and prior to October 1, 1979, and a rate of interest not exceeding 4.5 percent per year may be used for policies issued on or after October 1, 1979, and a rate of interest not exceeding 5.5 percent per year may be used for policies issued on or after October 1, 1980. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners’ 1958 Extended Term Insurance Table, for ordinary policies. In the case of industrial policies:

(c) For policies issued on and after the operative date of this section but before January 1, 1968, not more than 130 percent of the rates of mortality according to the 1941 Standard Industrial Mortality Table, unless the Commissioners’ 1961 Industrial Extended Term Insurance Table is applicable according to subsection (14), in which case not more than those of the latter table;

(d) For policies issued on and after January 1, 1968, not more than those of the Commissioners’ 1961 Industrial Extended Term Insurance Table.

For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the office.

(9) CALCULATION OF ADJUSTED PREMIUMS AND PRESENT VALUES FOR POLICIES ISSUED AFTER OPERATIVE DATE OF THIS SUBSECTION.—

(a) This subsection shall apply to all policies issued on or after the operative date of this subsection, as defined herein. Except as provided in paragraph (g), the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of:

1. The then-present value of the future guaranteed benefits provided for by the policy;

2. One percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and

3. One hundred and twenty-five percent of the nonforfeiture net-level premium as hereinafter defined.

However, in applying the percentage specified in subparagraph 3., no nonforfeiture net-level premium shall be deemed to exceed 4 percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.

(b) The nonforfeiture net-level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.

(c) In the case of a policy which causes on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provides an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums, the future adjusted premiums, nonforfeiture net-level premiums, and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(d) Except as otherwise provided in paragraph (g), the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of the sum of the then-present value of the then future guaranteed benefits provided for by the policy and the additional expense allowance, if any, over the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(e) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of 1 percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first 10 policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first 10 policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and 125 percent of the increase, if positive, in the nonforfeiture net-level premium.

(f) The recalculated nonforfeiture net-level premium shall be equal to the result obtained by dividing (A) and (B) where:

1. (A) equals the sum of:

a. The nonforfeiture net-level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred, and

b. The present value of the increase in future guaranteed benefits provided for by the policy; and

2. (B) equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(g) Notwithstanding any other provisions of this subsection to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis.

(h) All adjusted premiums and present values referred to in this section shall, for all policies of ordinary insurance be calculated on the basis of the 1980 Standard Ordinary Mortality Table adopted by the NAIC or, at the election of the insurer for any one or more specified plans of life insurance, the 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors adopted by the NAIC; for all policies of industrial insurance be calculated on the basis of the 1961 Standard Industrial Mortality Table adopted by the NAIC; and for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this subsection for policies issued in that calendar year. However:

1. At the option of the insurer, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subsection, for policies issued in the immediately preceding calendar year.

2. Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether required by subsection (2), shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any.

3. An insurer may calculate the amount of any guaranteed paid-up nonforfeiture benefit, including any paid-up additions under the policy, on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.

4. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the 1980 Extended Term Insurance Table adopted by the NAIC for policies of ordinary insurance and not more than the 1961 Industrial Extended Term Insurance Table adopted by the NAIC for policies of industrial insurance.

5. In lieu of the mortality tables specified in this section, at the option of the insurance company and subject to rules adopted by the commission, the insurance company may substitute:

a. The 1958 CSO or CET Smoker and Nonsmoker Mortality Tables, whichever is applicable, for policies issued on or after the operative date of this subsection and before January 1, 1989;

b. The 1980 CSO or CET Smoker and Nonsmoker Mortality Tables, whichever is applicable, for policies issued on or after the operative date of this subsection;

c. A mortality table that is a blend of the sex-distinct 1980 CSO or CET mortality table standard, whichever is applicable, or a mortality table that is a blend of the sex-distinct 1980 CSO or CET smoker and nonsmoker mortality table standards, whichever is applicable, for policies that are subject to the United States Supreme Court decision in Arizona Governing Committee v. Norris to prevent unfair discrimination in employment situations.

6. For policies issued:

a. Before the operative date of the valuation manual, ordinary mortality tables, adopted after 1980 by the NAIC, adopted by rule by the commission for use in determining the minimum nonforfeiture standard may be substituted for the 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or the 1980 Extended Term Insurance Table adopted by the NAIC.

b. On or after the operative date of the valuation manual, the valuation manual shall provide the Standard Mortality Table for use in determining the minimum nonforfeiture standard that may be substituted for:

(I) The 1980 Standard Ordinary Mortality Table with or without 10-Year Select Mortality Factors or the 1980 Extended Term Insurance Table adopted by the NAIC. If the commission approves by rule a Standard Ordinary Mortality Table adopted by the NAIC for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, the minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

(II) The 1961 Standard Industrial Mortality Table or 1961 Industrial Extended Term Insurance Table adopted by the NAIC. If the commission approves by rule any Standard Industrial Mortality Table adopted by the NAIC for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, the minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

7. For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables.

(i) The nonforfeiture interest rate per year for a policy issued in a particular calendar year for policies issued:

1. Before the operative date of the valuation manual, shall be equal to 125 percent of the calendar year statutory valuation interest rate for such policy as defined in the Standard Valuation Law, rounded to the nearest one-fourth of 1 percent; however, the nonforfeiture interest rate may not be less than 4 percent.

2. On or after the operative date of the valuation manual, shall be as provided by the valuation manual.

(j) Notwithstanding any other provision in this code to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(k) After October 1, 1981, any insurer may file with the office a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1989, which shall be the operative date of this subsection for that insurer. If an insurer makes no such election, the operative date of this subsection for the insurer shall be January 1, 1989.

(10) INDETERMINATE PREMIUMS OR MINIMUM VALUES.—In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in subsections (2)-(9):

(a) The office must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by subsections (2)-(9);

(b) The office must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds; and

(c) The cash surrender values and paid-up nonforfeiture benefits provided by such plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this Standard Nonforfeiture Law for Life Insurance, as determined by rules promulgated by the commission.

(11) CALCULATION OF VALUES.—Any cash surrender value and any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in subsections (4)-(9) may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide such additions. If term insurance benefits are provided by a rider or by a supplemental policy provision to which, if issued as a separate policy, this section would apply, additional cash surrender values and additional paid-up nonforfeiture benefits, if any, at least equal to those required if issued as a separate policy, may be provided by the insurer and shall be deemed to be in compliance with this section. Notwithstanding the provisions of subsection (4), additional benefits payable:

(a) In the event of death or dismemberment by accident or accidental means,

(b) In the event of total and permanent disability,

(c) As reversionary annuity or deferred reversionary annuity benefits,

(d) As term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply,

(e) As term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child’s age is 26, is uniform in amount after the child’s age is 1, and has not become paid up by reason of the death of a parent of the child, and

(f) As other policy benefits additional to life insurance by endowment benefits,

and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section; and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

(12) CALCULATION OF VALUES FOR POLICIES ISSUED AFTER 1984.—This subsection, in addition to all other applicable subsections of this section, shall apply to all policies issued on or after January 1, 1985. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than 0.2 percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years, from the sum of the greater of zero and the basic cash value hereinafter specified and the present value of any existing paid-up additions less the amount of any indebtedness to the insurer under the policy. The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the insurer, if there had been no default, less the then-present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after such anniversary. However, the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subsection (4), shall be the same as are the effects specified in subsection (4) on the cash surrender values defined in that subsection. The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in subsection (6) or subsection (9), whichever is applicable. Except as is required by the next succeeding sentence of this paragraph, such percentage:

(a) Must be the same percentage for each policy year between the second policy anniversary and the later of the fifth policy anniversary and the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least 0.2 percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and

(b) Must be such that no percentage after the later of the two policy anniversaries specified in paragraph (a) may apply to fewer than 5 consecutive policy years.

However, no basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in subsection (6) or subsection (9), whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value. All adjusted premiums and present values referred to in this subsection shall be calculated for a particular policy on the same mortality and interest bases as are used in demonstrating the compliance of the policy with the other subsections of this law. The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy. Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment, shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in subsections (2), (3), (4), (5), (9), and (11). The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed in paragraphs (11)(a)-(f) shall conform with the principles of this subsection.

(13) EXCEPTIONS.—This section does not apply to any:

(a) Reinsurance;

(b) Group insurance;

(c) Pure endowment contract;

(d) Annuity or reversionary annuity contract;

(e) Term policy of uniform amount which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of, 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy;

(f) Term policy of decreasing amount which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium calculated as specified in subsections (6)-(9) is less than the adjusted premium so calculated on a policy of uniform amount which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, issued at the same age and for the same initial amount of insurance for a term of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy; or

(g) Policy which provides no guaranteed nonforfeiture or endowment benefits for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in subsections (4)-(9) exceeds 2.5 percent of the amount of insurance at the beginning of the same policy year.

For purposes of determining the applicability of this section, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.

(14) OPERATIVE DATE.—

(a) After the effective date of this code, an insurer may file with the office a written notice or notices of its election to comply with this section on and after a specified date or dates before January 1, 1966, as to either or both of its policies of ordinary and industrial insurance, in which case such specified date or dates shall be the operative date of this section with respect to such policies. The operative date of this section for policies of both ordinary and industrial insurance shall be the earlier of January 1, 1966, and any prior operative date or dates resulting from such previously filed written notices. With respect to policies of industrial insurance issued on and after the operative date of this section for such policies but before January 1, 1968, any insurer may file with the office written notice of its election to have the 1961 Standard Industrial Mortality Table and 1961 Industrial Extended Term Insurance Table adopted by the NAIC applicable with respect to subsection (8) for policies issued on and after the date specified in such election.

(b) As used in subsection (9), the term “operative date of the valuation manual” has the same meaning as provided in s. 625.1212(2).

History.—s. 503, ch. 59-205; s. 3, ch. 61-106; ss. 2, 3, ch. 65-11; ss. 13, 35, ch. 69-106; s. 3, ch. 73-324; s. 3, ch. 76-168; s. 2, ch. 77-324; s. 1, ch. 77-457; ss. 2, 3, ch. 79-356; ss. 1, 2, ch. 80-137; ss. 5, 6, ch. 81-289; ss. 2, 3, ch. 81-318; ss. 398, 404, 809(2nd), 810, ch. 82-243; ss. 54, 79, ch. 82-386; s. 13, ch. 90-119; s. 114, ch. 92-318; s. 10, ch. 97-292; s. 1130, ch. 2003-261; s. 14, ch. 2004-370; s. 159, ch. 2004-390; s. 9, ch. 2014-101.



627.479 - Prohibited policy plans.

627.479 Prohibited policy plans.—

(1) No insurer shall issue policies, certificates, or contracts to policyholders or members providing for the grouping of its policyholders or members into groups and divisions, classified according to age, and providing for payment of contingent endowment benefits, by whatever name called, from special funds created for such purpose to the oldest member in seniority of the group or division, or under any other similar plan.

(2) No insurer shall issue policies containing annual endowments or other specialty-type policies such as founder’s policies or coupon-bearing policies. The commission shall, by rule, define such prohibited policies.

(3) The office shall revoke the certificate of authority of any insurer which violates this section.

History.—s. 506, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 74-50; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 401, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1131, ch. 2003-261.



627.480 - Cash payments of single-premium life policies.

627.480 Cash payments of single-premium life policies.—Premiums for single-premium life insurance policies shall be paid in cash. This section is not applicable to the use of dividends to purchase paid-up additional insurance or to such other usual and customary methods of paying for life insurance as may be permitted by rule of the commission.

History.—s. 1, ch. 70-66; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 402, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1132, ch. 2003-261.



627.481 - Requirements for certain annuity agreements.

627.481 Requirements for certain annuity agreements.—

(1) Any duly organized domestic or foreign nonstock corporation, or any unincorporated charitable trust, if such corporation or trust:

(a) Has been in active operation for at least 5 years prior thereto and has qualified as an exempt organization under the Internal Revenue Code, 26 U.S.C. s. 501(c)(3), or

(b) Has been wholly controlled for at least 10 years by a corporation or trust qualified under paragraph (a), if the subunit has been a corporation or trust for at least 2 years, and has engaged in the selling of annuity agreements authorized under this section in at least three other states without complaint,

may enter into annuity agreements with donors in accordance with this section. Such corporation or trust may receive gifts conditioned upon, or in return for, its agreement to pay an annuity to the donor or other designated beneficiary or beneficiaries and to make and carry out such annuity agreement. Annuity benefits under any such annuity agreement must be calculated to return to such corporation or trust upon the death of the annuitant a residue at least equal to one-half the original gift or other consideration for such annuity.

(2)(a) Every such domestic corporation or such domestic or foreign trust shall have and maintain admitted assets at least equal to the sum of the reserves on its outstanding annuity agreements, and a surplus of 10 percent of such reserves, calculated using:

1.a. The present value of future guaranteed benefits for individual annuities that have either commenced paying benefits or have fixed a future date of the first benefit payment.

b. The commissioner’s annuity reserve method, as set forth in s. 625.121(7)(c), for individual deferred annuities that have not fixed a date for the first benefit payment.

2. The mortality tables used to value individual annuities, as defined in s. 625.121(5).

a. For annuities issued prior to July 1, 1998:

(I) The mortality tables described in s. 625.121(5)(h), for individual annuities;

(II) At the option of the corporation or trust, the 1983 Individual Annuity Mortality Table; or

(III) At the option of the corporation or trust, the 2000 Individual Annuity Mortality Table for annuities issued between January 1, 1998, and June 30, 1998, inclusive.

b. For annuities issued on or after July 1, 1998:

(I) The mortality tables set forth in s. 625.121(5)(i)3.;

(II) Any other mortality tables required to be used by insurers in accordance with s. 625.121; or

(III) At the option of the corporation or trust, any other mortality tables authorized to be used by insurers in accordance with s. 625.121.

3. An interest rate not greater than the maximum interest rate permitted for the valuation of individual annuities issued during the same calendar year as the charitable gift annuity for individual annuities as set forth in s. 625.121(6)(b)-(f).

a. The maximum statutory valuation interest rates for single-premium immediate annuities for 1992 may be used for annuities issued in 1992 or any prior year. The maximum statutory valuation interest rates for single-premium immediate annuities issued in 1992 through 2001 are as follows:

b. For 2002 and subsequent years, until an interest rate for a specified year can be determined in accordance with s. 625.121(6), the prior year’s rate shall be used unless the office requires use of a lower rate.

(b) In determining the reserves of any such corporation or trust, a deduction shall be made for all or any portion of an annuity risk which is reinsured by a life insurance company authorized to do business in this state.

(c)1. The assets of such corporation or trust in an amount at least equal to the sum of such reserves and surplus shall be invested only in mutual funds or investments permitted under part II of chapter 625 for the investment of the reserves of authorized life insurance companies.

2. For purposes of this section, the provisions of s. 625.305(2)(a) shall not apply. In lieu thereof, the fair market value of investments made by such corporation or trust in stock authorized by s. 625.324 may not exceed 50 percent of such corporation’s or trust’s required reserves and surplus. The fair market value in stock of any one corporation or mutual fund may not exceed 10 percent of such corporation’s or trust’s required reserves and surplus. All other provisions of s. 625.305 shall apply. Such assets shall be segregated as separate and distinct funds, independent of all other funds of such corporation or trust, and shall not be applied for the payment of the debts and obligations of the corporation or trust or for any purpose other than the annuity benefits specified in this section.

(3) No such foreign corporation shall make these annuity agreements in this state unless it complies with all the requirements of this section imposed upon like domestic corporations, except that the corporation may invest its reserve and surplus funds in the kind of securities permitted by the laws of the state in which it was incorporated or organized.

(4) Any corporation or trust that engages in the business of issuing these annuity agreements shall notify the office in writing by the later of 90 days after the effective date of this act or the date on which it enters into the first of these annuity agreements. The notice must:

(a) Be signed by two or more officers or directors of the organization;

(b) Identify the organization; and

(c) Certify that the organization meets the requirements of this section.

(5) Any annuity agreement entered into by a corporation or trust must contain the following clause: “This annuity is not issued by an insurance company, is subject only to limited regulation by the State of Florida and is not protected or otherwise guaranteed by any government agency.”

(6) If the office finds that any such corporation or trust has failed to comply with the requirements of this section, it may order such corporation or trust to cease making any new annuity agreements until such requirements have been satisfied. The office may, in its discretion, require annual statements by such corporation or trust and may accept in lieu thereof a sworn statement by two or more of the principal officers thereof, in such form as will satisfy the office that the requirements of this section are being complied with.

(7) Except as provided in this section, every such corporation or trust shall be exempt from the provisions of this code in making annuity agreements issued under this section.

(8) Any annuity agreement entered into by a corporation or trust the sole purpose of which is to support a state institution of higher learning shall contain the following clause:

“This agreement is the entire contract between the parties, with rights and responsibilities of each party to the other as set forth herein. The donor or annuitant shall not have recourse against any assets of the state other than any funds or assets donated by, or funds derived from any assets donated by, the donor as set forth herein.”

(9) Agreements in the form of a charitable remainder unitrust trust, charitable remainder annuity trust, charitable lead trust, pooled income fund or other similar charitable split interest trust arrangement (not including a charitable gift annuity), described in ss. 170(f)(2)(A) and (B), 664(d)(1) and (2), and 642(c)(5) of the Internal Revenue Code are exempt from the provisions of subsections (1), (2), (3), and (5).

(10) The provisions of part IX of chapter 626 apply to issuers of annuity agreements under this section.

(11) The commission shall adopt rules and forms for the filing of annual statements and agreements pertaining to donor annuity organizations.

History.—s. 1, ch. 74-149; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 403, 404, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 44, 114, ch. 92-318; s. 16, ch. 96-168; s. 25, ch. 97-93; s. 15, ch. 99-307; s. 10, ch. 2000-370; s. 58, ch. 2001-63; s. 6, ch. 2002-247; s. 1133, ch. 2003-261.



627.482 - Interest payable on cash surrender of policy.

627.482 Interest payable on cash surrender of policy.—

(1) If an insured requests payment of the cash surrender value of a policy from its insurer, such payment shall include interest at the rate of interest specified in s. 625.121(6)(e), unless such payment is made by the insurer within 30 days of receipt of the insurance policy and request for cash surrender.

(2) An insurer shall be exempt from the requirements of this section if, upon petition by the insurer to the office, it is determined by the office that payment of such interest threatens the solvency of the insurer.

History.—s. 1, ch. 89-360; s. 1, ch. 90-192; s. 66, ch. 91-108; s. 114, ch. 92-318; s. 1134, ch. 2003-261.






Part IV - INDUSTRIAL LIFE INSURANCE POLICIES (ss. 627.501-627.522)

627.501 - Scope of this part.

627.501 Scope of this part.—The provisions of this part apply only to industrial life insurance policies. Sections 627.463, 627.472, 627.476, and 627.479 also apply to industrial life insurance policies.

History.—s. 507, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.502 - “Industrial life insurance” defined; reporting.

627.502 “Industrial life insurance” defined; reporting.—

(1) For the purposes of this code, “industrial life insurance” is that form of life insurance written under policies under which premiums are payable monthly or more often, bearing the words “industrial policy” or “weekly premium policy” or words of similar import imprinted upon the policies as part of the descriptive matter, and issued by an insurer which, as to such industrial life insurance, is operating under a system of collecting a debit by its agent.

(2) Every life insurer transacting industrial life insurance shall report to the office all annual statement data regarding the exhibit of life insurance, including relevant information for industrial life insurance.

History.—s. 508, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 405, 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1135, ch. 2003-261.



627.503 - Required provisions.

627.503 Required provisions.—

(1) No policy of industrial life insurance shall be delivered or issued for delivery in this state unless it contains in substance each of the provisions as required in s. 627.476 and ss. 627.504-627.521, or provisions which in the opinion of the office are more favorable to the policyholder.

(2) Any such provisions or portions not applicable to single-premium or term policies shall to that extent not be incorporated therein.

History.—s. 509, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 406, 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1136, ch. 2003-261.



627.504 - Grace period.

627.504 Grace period.—The policy shall provide that the insured is entitled to a grace period of 4 weeks within which the payment of any premiums due after the first premium payment may be made, except that in policies the premiums for which are payable monthly, the grace period shall be 1 month, but not less than 30 days; and that during the grace period the policy shall continue in full force, but if during the grace period there is a claim under the policy, then any premiums due and unpaid may be deducted from any settlement under the policy.

History.—s. 510, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 407, 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.5045 - Secondary notice.

627.5045 Secondary notice.—Except as provided in this section, a contract for an industrial life insurance policy issued or issued for delivery in this state on or after October 1, 1997, for which premiums are paid monthly, covering a natural person 64 years of age or older or owned by a natural person 64 years of age or older, which has been in force for at least 1 year, may not be lapsed for nonpayment of premium unless, after expiration of the grace period, and at least 21 days before the effective date of such lapse, the insurer has mailed a notification of the impending lapse in coverage to the policyowner and to a specified secondary addressee if such addressee has been designated in writing by name and address by the policyowner. An insurer issuing an industrial life insurance contract on or after October 1, 1997, shall notify the applicant of the right to designate a secondary addressee at the time of application for the policy on a form provided by the insurer and at any time the policy is in force by submitting a written notice to the insurer containing the name and address of the secondary addressee. This section does not apply to any life insurance contract under which premiums are payable monthly or more frequently and are regularly collected by a licensed agent.

History.—s. 3, ch. 95-142; s. 12, ch. 97-292.



627.505 - Entire contract; statements in application.

627.505 Entire contract; statements in application.—The policy shall provide that the policy shall constitute the entire contract between the parties or, if a copy of the application is endorsed upon or attached to the policy when issued, that the policy and the application therefor shall constitute the entire contract. If the application is so made a part of the contract, the policy shall also provide that all statements made by the applicant in such application shall, in the absence of fraud, be deemed to be representations and not warranties.

History.—s. 511, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 408, 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.506 - Incontestability.

627.506 Incontestability.—The policy shall provide that the policy shall be incontestable after it has been in force during the lifetime of the insured for a period of 2 years from its date of issue except for nonpayment of premiums and except, at the option of the insurer, as to provisions providing benefits for disability or specifically for death by accident or accidental means.

History.—s. 512, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 409, 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.507 - Misstatement of age or sex.

627.507 Misstatement of age or sex.—The policy shall provide that if it is found that the age or sex of the insured, or of any other individual considered in determining the premium, has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased according to the correct sex or age. The calculations shall be in accordance with the insurer’s rate at the date of issue, and at the insurer’s option this may be so specified in the policy.

History.—s. 513, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 410, 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.508 - Dividends.

627.508 Dividends.—Every participating policy shall provide that the insurer shall annually ascertain and apportion any divisible surplus accruing on the policy. This provision shall not prohibit the payment of additional dividends on default of payment of premiums or termination of the policy.

History.—s. 514, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 411, 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.509 - Reinstatement.

627.509 Reinstatement.—The policy shall provide that the policy may be reinstated at any time within 3 years after the date of default in the payment of any premium, unless the policy has been surrendered for its cash value or unless the paid-up term insurance, if any, has expired, upon evidence of insurability satisfactory to the insurer and the payment of all overdue premiums and payment (or, within the limits permitted by the then cash value of the policy, reinstatement) of any other indebtedness to the insurer upon the policy with interest as to both premiums and indebtedness at a rate not exceeding 6 percent per year compounded annually.

History.—s. 515, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 412, 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.510 - Settlement on proof of death.

627.510 Settlement on proof of death.—

(1) The policy shall provide that when the policy becomes a claim by the death of the insured, settlement shall be made upon surrender of the policy and receipt of due proof of death or after a specified period not exceeding 60 days after such surrender and receipt of such proof. At the insurer’s option, surrender of the premium receipt book may also be required.

(2) Insurers transacting industrial life insurance business in the state who require a claim form to be filed by a claimant for settlement of a policy shall allow the claimant to file the claim using the uniform life insurance claim form developed by the commission. The commission shall establish by rule a uniform life insurance claim form to be used by claimants for settlement of any industrial life insurance policy issued by an insurer transacting life insurance business in this state.

History.—s. 516, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 413, 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 1, ch. 87-37; s. 114, ch. 92-318; s. 1137, ch. 2003-261.



627.511 - Authority to alter contract.

627.511 Authority to alter contract.—The policy shall provide that no agent shall have the power or authority to waive, change, or alter any of the terms or conditions of any policy; except that, at the option of the insurer, the terms or conditions may be changed by an endorsement or rider signed by a duly authorized officer of the insurer.

History.—s. 517, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 414, 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.512 - Beneficiary.

627.512 Beneficiary.—The policy shall provide a space for the name of the beneficiary designated with a reservation of the right to designate or change the beneficiary after the issuance of the policy. The policy may also provide that no designation or change of beneficiary shall be binding on the insurer until endorsed on the policy by the insurer and that the insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured.

History.—s. 518, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 415, 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.513 - Facility of payment.

627.513 Facility of payment.—The policy may also provide that if the beneficiary designated in the policy does not make a claim under the policy or does not surrender the policy with due proof of death within the period stated in the policy, which shall not be less than 30 days after the death of the insured, or if the beneficiary is the estate of the insured or is a minor, or dies before the insured or is not legally competent to give valid release, then the insurer may make payment to the executor or administrator of the insured; to any of the insured’s relatives by blood or legal adoption or connection by marriage; to any person appearing to the insurer to be equitably entitled thereto; or to any person who has incurred expense for the maintenance, medical attention, or burial of the insured. The policy may also include a similar provision applicable to any other payment due under the policy.

History.—s. 519, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 416, 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.514 - Nonforfeiture benefits; certain interim policies.

627.514 Nonforfeiture benefits; certain interim policies.—Each industrial life insurance policy delivered or issued for delivery between the effective date of this code and the operative date of s. 627.476 shall provide:

(1) That, in the event of default in any premiums, the insurer will grant, upon proper request not later than 13 weeks or 3 months after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy.

(2) That, upon surrender of the policy within 13 weeks or 3 months after the due date of any premium payment in default after premiums have been paid for at least 5 full years, the insurer will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value at least equal to the minimum cash surrender value hereinafter specified. The minimum cash surrender value shall be equal to:

(a) The reserve on the date of default of the premium less a sum of not more than 2.5 percent of the face amount; or

(b) An amount as defined in s. 627.476. The policy shall reserve to the insurer the right to defer the granting of any cash surrender value for 6 months after demand therefor with surrender of the policy.

(3) That a specified paid-up nonforfeiture benefit, the present value of which shall be at least equal to the cash surrender value, shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than 13 weeks or 3 months after the due date of the premium in default; however, when the mortality table used is the 1941 Standard Industrial Mortality Table, the rates of mortality to be assumed in calculating any extended term insurance with accompanying pure endowment, if any, may be not more than 130 percent of the rates of mortality according to such table.

(4) A statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefits, if any, available under the policy on each policy anniversary either during the first 20 policy years or during the term of the policy, whichever is shorter.

This section does not apply to term policies of uniform amount of 15 years’ duration or less, to increasing term policies of 15 years’ duration or less, or to decreasing term policies.

History.—s. 520, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 417, 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.515 - Title of industrial life insurance policy.

627.515 Title of industrial life insurance policy.—There shall be a title on the face of each such policy briefly describing its form.

History.—s. 521, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.516 - Advance payment of premiums.

627.516 Advance payment of premiums.—Each insurer shall allow a refund or discount on advance premiums paid for an industrial life insurance policy if such premiums are paid in a single sum covering a period of at least 13 weeks. Such refund or discount shall reflect the difference in costs between weekly or monthly premium payment and the advance premiums being paid, with an interest factor used to reflect the time value of money.

History.—s. 522, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 2, ch. 80-156; ss. 2, 3, ch. 81-318; ss. 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.517 - Conversion.

627.517 Conversion.—Each industrial life insurance policy delivered or issued for delivery on or after January 1, 1981, shall provide that if, upon the sale of any new industrial life insurance policy, the combined face value of all industrial life insurance policies, including the new policy, issued by any one insurer, insuring any one life and owned by any one person, would exceed $3,000, then the owner shall have the option of merging and converting such industrial life insurance policies into one regularly offered ordinary life insurance policy with the same insurer with no further evidence of insurability required.

History.—s. 523, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 80-156; ss. 2, 3, ch. 81-318; ss. 418, 420, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.521 - Disclosure statements.

627.521 Disclosure statements.—Each industrial life insurance premium receipt book delivered in this state on or after January 1, 1983, shall contain the following disclosure statement: “You are entitled to a discount or refund from the company if you make your premium payment 13 weeks in advance.”

History.—ss. 419, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.522 - Policy requirements and prohibitions.

627.522 Policy requirements and prohibitions.—

(1) An industrial life insurance policy may not exclude or restrict the payment of the face amount by reason of the fact that the death of the insured occurred due to the act of another.

(2) Each of the optional benefits and charges provided under an industrial life insurance policy must be separately priced. The prices must be set forth in the policy in a clear, conspicuous, and understandable manner.

(3) This section does not limit the rights of any assignee of any industrial life insurance policy to enforce any assignment pursuant to its terms and does not prohibit an insurer from recognizing any such assignment pursuant to its terms.

History.—s. 45, ch. 92-318.






Part V - GROUP LIFE INSURANCE POLICIES (ss. 627.551-627.575)

627.551 - Group contracts and plans of self-insurance must meet group requirements.

627.551 Group contracts and plans of self-insurance must meet group requirements.—

(1)(a) A life insurance policy insuring the lives of more than one individual may be delivered or issued for delivery in this state only if the policy is issued to one of the groups specified in ss. 627.552-627.5575, and only if the policy complies with the other applicable provisions of this part.

(b) A plan of self-insurance providing benefits in the event of death to residents of this state may be established or maintained only if the plan complies with the applicable provisions of this part relating to the rights of individuals to specified benefits and coverages.

(2) Subsection (1) does not apply to life insurance policies or plans of self-insurance:

(a) Insuring or providing benefits only to individuals related by blood, marriage, or legal adoption.

(b) Insuring or providing benefits only to individuals who have a common interest through ownership of a business enterprise, or a substantial legal interest or equity therein, and who are actively engaged in the management of the business enterprise.

(c) Insuring or providing benefits only to individuals otherwise having an insurable interest in each other’s lives.

1(d) Insuring or providing benefits pursuant to s. 627.404(2)(b)8. or 9.

(3) As used in this part:

(a) “Policy,” “insurance policy,” and “group life insurance policy” include plans of self-insurance providing death benefits.

(b) “Amount of insurance” and “insurance” include the death benefits provided under a plan of self-insurance.

(c) “Insurer” includes any person or governmental unit providing a plan of self-insurance.

(4) A nongovernmental self-insurance plan providing life insurance may not be contributory by participants.

(5) This section does not apply to any plan which is established or maintained by an individual employer in accordance with the Employee Retirement Income Security Act of 1974. This subsection does not allow an authorized insurer to issue a group life insurance policy or certificate which does not comply with this part.

History.—s. 524, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 3, 10, ch. 80-341; ss. 2, 3, ch. 81-318; ss. 421, 448, 809(2nd), ch. 82-243; ss. 55, 79, ch. 82-386; s. 5, ch. 83-203; s. 16, ch. 83-288; ss. 46, 114, ch. 92-318; s. 10, ch. 2008-237.

1Note.—Section 12, ch. 2008-237, provides in part that “[e]ffective [June 30, 2008,] the Department of Financial Services may adopt rules to implement this act.”



627.5515 - Out-of-state groups.

627.5515 Out-of-state groups.—

(1) Any group life insurance policy issued or delivered outside this state under which a resident of this state is provided coverage shall comply with the provisions of this part in the same manner as group life policies issued in this state.

(2) This part does not apply to a group life insurance policy issued or delivered outside this state under which a resident of this state is provided coverage if:

(a) The policy is issued to an employee group the composition of which is substantially as described in s. 627.552; a labor union group the composition of which is substantially as described in s. 627.554; a trustee group the composition of which is substantially as described in s. 627.555; a credit union group the composition of which is substantially as described in s. 627.556; an additional group complying with s. 627.5565; an association group the composition of which is substantially as described in s. 627.5567; an association group to cover persons associated in any other common group, which common group is formed primarily for purposes other than providing insurance; a group which is established primarily for the purpose of providing group insurance, provided the benefits are reasonable in relation to the premiums charged thereunder and issuance of the group policy has resulted, or will result, in economies of administration; or a group of insurance agents of an insurer, which insurer is the policyholder;

(b) Certificates evidencing coverage under the policy are issued to residents of this state and contain in contrasting color and not less than 10-point type the following statement: “The benefits of the policy providing your coverage are governed primarily by the law of a state other than Florida.”; and

(c) The policy provides the benefits specified in s. 627.566.

(3) Section 624.428 is not applicable when residents of this state are enrolled for coverage under a policy or certificate issued in accordance with subsection (2).

(4) Prior to solicitation in this state, a copy of the master policy and a copy of the form of the certificate evidencing coverage that will be issued to residents of this state shall be filed with the office for informational purposes.

(5) Prior to solicitation in this state, an officer of the insurer shall truthfully certify to the office that the policy and certificates evidencing coverage have been reviewed and approved by the state in which the group policy is issued.

(6) Any insurer who provides coverage under certificates of insurance issued to residents of this state shall designate one Florida-licensed resident agent as agent of record for the service of such certificates, unless the policy is issued to a group substantially as described in s. 627.552, s. 627.554, s. 627.555, s. 627.556, s. 627.5565, or s. 627.5567.

History.—ss. 422, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 98, ch. 83-216; s. 114, ch. 92-318; s. 30, ch. 99-3; s. 1138, ch. 2003-261.



627.552 - Employee groups.

627.552 Employee groups.—Subject to all of the requirements of this section, the lives of a group of individual employees of an employer may be insured, for the benefit of persons other than the employer, under a policy issued to the employer or to the trustees of a fund established by an employer, which employer or board of trustees is deemed to be the policyholder.

(1)(a) The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class or classes of employees determined by conditions pertaining to their employment; however, a class of employees may not be created or permitted that consists solely of employees covered under the employer’s group health plan. This section does not prohibit an employer from requiring participation in its group health plan as a condition of employment.

(b) The policy may provide that the term “employees” includes the employees of one or more subsidiary corporations, and includes the employees, individual proprietors, and partners of one or more affiliated corporations, proprietors, or partnerships if the business of the employer and of the affiliated corporations, proprietors, or partnerships is under common control. The policy may provide that the term “employees” includes the individual proprietor or partners if the employer is an individual proprietor or a partnership. The policy may provide that the term “employees” includes directors of a corporate employer, former employees, or retired employees.

(c) A policy issued to insure the employees of a public body may provide that the term “employees” includes elected or appointed officials.

(2) The premium for the policy shall be paid by the policyholder, either from the employer’s funds or from funds contributed by the insured employees, or from both. A policy on which no part of the premium is derived from funds contributed by the insured employees must insure all eligible employees, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer, except those employees who reject coverage in writing.

(3) The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the employees or by the employer or trustees.

This section does not affect the provisions of ss. 112.08-112.14.

History.—s. 525, ch. 59-205; s. 1, ch. 63-187; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 423, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 47, 114, ch. 92-318; s. 4, ch. 2010-61.



627.553 - Debtor groups.

627.553 Debtor groups.—The lives of a group of individuals may be insured under a policy issued to a creditor or its parent holding company, or to a trustee or trustees or agent designated by two or more creditors, which creditor, holding company, affiliate, trustee or trustees, or agent shall be deemed the policyholder, to insure debtors of the creditor or creditors, subject to the following requirements:

(1) The debtors eligible for insurance under the policy shall be all of the debtors of the creditor or creditors or all of any class or classes thereof. The policy may provide that the term “debtors” includes:

(a) Borrowers of money or purchasers or lessees of goods, services, or property for which payment is arranged through a credit transaction;

(b) The debtors of one or more subsidiary corporations; and

(c) The debtors of one or more affiliated corporations, proprietorships, or partnerships if the business of the policyholder and of such affiliated corporations, proprietorships, or partnerships is under common control.

(2) The premium for the policy shall be paid either from the creditor’s funds or from charges collected from the insured debtors, or from both. A policy on which part or all of the premium is to be derived from the collection from the insured debtors of identifiable charges not required of uninsured debtors shall not include, in the class or classes of debtors eligible for insurance, debtors under obligations outstanding at its date of issue without evidence of individual insurability unless at least 75 percent of the then eligible debtors elect to pay the required charges. A policy on which no part of the premium is to be derived from the collection of such identifiable charges must insure all eligible debtors, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer. The policy may be issued only if the group of eligible debtors is then receiving new entrants at the rate of at least 100 persons yearly, or may reasonably be expected to receive at least 100 new entrants during the first policy year, and only if the policy reserves to the insurer the right to require evidence of individual insurability if less than 75 percent of the new entrants become insured. The policy may exclude from the classes eligible for insurance classes of debtors determined by age.

(3) The amount of insurance on the life of any debtor shall at no time exceed the amount owed by the debtor which is repayable in installments to the creditor.

(4) The policy shall provide that the insurer will furnish to the policyholder, for delivery to each insured debtor under the policy, a certificate of insurance describing the coverage and specifying that the death benefit shall first be applied to reduce or extinguish the indebtedness. The remainder, if any, shall be paid to the designated second beneficiary or the insured’s estate.

History.—s. 526, ch. 59-205; s. 1, ch. 67-131; s. 3, ch. 76-168; s. 1, ch. 77-246; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 424, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 1, ch. 89-75; s. 114, ch. 92-318; s. 331, ch. 97-102; s. 4, ch. 2008-75.



627.554 - Labor union groups.

627.554 Labor union groups.—Subject to all of the requirements of this section, the lives of a group of individual labor union members or labor union members and their dependents may be insured, for the benefit of persons other than the union or any of its officials, representatives, or agents, under a policy issued to the labor union or to the trustees of a fund established in this state by the labor union, which labor union or board of trustees is deemed to be the policyholder.

(1) The individuals eligible for insurance under the policy shall be all of the members of the union, or all of the members of any class or classes of union members determined by conditions pertaining to their employment or to membership in the union, or to both. A policy issued to the trustees of a fund established in this state by a labor union may provide that the trustees or their employees, or both, may be insured under the policy if their duties are principally connected with such trusteeship.

(2) The premium for the policy shall be paid by the policyholder either wholly from the policyholder’s funds or from funds contributed by the employer or employers of the insured persons or by the labor union, or by both, or partly from such funds and partly from funds contributed by the insured members specifically for their insurance. A policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer or except as to those who reject the coverage in writing.

(3) The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the members or by the union.

History.—s. 527, ch. 59-205; s. 1, ch. 61-107; s. 2, ch. 63-187; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 425, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 48, 114, ch. 92-318.



627.555 - Trustee groups.

627.555 Trustee groups.—Subject to all of the requirements of this section, the lives of a group of individual employees of employers or members of labor unions may be insured, for the benefit of persons other than the employers or unions, under a policy issued to the trustees of a fund established by two or more employers in the same industry or by two or more labor unions, or to the trustees of a fund established by one or more employers in the same industry and one or more labor unions or by one or more employers and one or more labor unions whose members are in the same or related occupations or trades, which board of trustees is deemed to be the policyholder.

(1) A policy may not be issued under this section:

(a) To insure employees of any employer whose eligibility to participate in the fund as an employer arises out of considerations directly related to the employer being a commercial correspondent or business client or patron of another employer, regardless of whether the other employer is or is not participating in the fund.

(b) To insure employees of any employer not located in this state, unless the majority of the employers whose employees are to be insured are located in this state, or unless the employer has assumed obligations through a collective bargaining agreement and is participating in the fund either pursuant to those obligations with regard to one or more classes of employees encompassed in the collective bargaining agreement or as a method of providing insurance benefits for other classes of employees, or unless the policy is issued to the trustees of a fund established by two or more labor unions.

(2)(a) The persons eligible for insurance shall be all of the employees of the employers or all of the members of the unions, or all of the members of any class or classes of employees or union members determined by conditions pertaining to their employment or to membership in the unions, or both. The policy may provide that the term “employees” includes retired employees, former employees, directors of a corporate employer, and the individual proprietor or partners if an employer is an individual proprietor or a partnership. The policy may provide that the term “employees” includes the employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietorships, or partnerships if the business of the employer and of the affiliated corporations, proprietorships, or partnerships is under common control.

(b) Except as provided in paragraph (a) as to retired employees, an individual proprietor or partner is not eligible for insurance under the policy as an employee unless she or he is actively engaged in and devotes a substantial part of her or his time to the conduct of the business of the proprietor or partnership. The policy may provide that the term “employees” includes the trustees or their employees, or both, if their duties are principally connected with such trusteeship.

(3) The premium for the policy shall be paid by the policyholder either wholly from the policyholder’s funds or from funds contributed by the employer or employers of the insured persons or by the union or unions, or by both, or partly from such funds and partly from funds contributed by the insured persons. A policy may not be issued if the entire gross premium charged for the insurance by the insurer is derived from funds contributed by the insured employees or members specifically for their insurance. A policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance must insure all eligible persons, or all except any who reject the coverage in writing or as to whom evidence of individual insurability is not satisfactory to the insurer. For the purpose of determining the number of eligible persons who must be covered under a policy, dependents may not be included as eligible persons.

(4) The policy must cover at date of issue not less than five individuals, other than individual proprietors or partners, from each employer unit unless:

(a) The policy is issued to the trustees of a fund established by employers that have assumed obligations through a collective bargaining agreement and are participating in the fund either pursuant to those obligations with regard to one or more classes of their employees which are encompassed in the collective bargaining agreement or as a method of providing insurance benefits for other classes of their employees.

(b) The employer unit is a subsidiary corporation of an employer in the group or is an affiliated corporation, proprietorship, or partnership of an employer in the group whose business and that of such employer is under common control.

(c) The policy is issued to the trustees of a fund established by two or more labor unions.

(5) In addition to the requirements of subsection (4), if the fund is established by the members of a group of employers, the policy may be issued only if the participating employers constitute at the date of issue at least 60 percent of those employer members whose employees are not already covered for group life insurance or if the total number of persons covered at date of issue exceeds 600. The policy may not require that if a participating employer discontinues membership in the group of employers, the insurance of the employer’s employees ceases solely by reason of the discontinuance.

(6) The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the insured persons or by the policyholder, employers, or unions.

History.—s. 528, ch. 59-205; s. 2, ch. 61-107; s. 1, ch. 65-19; s. 1, ch. 67-96; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 426, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 49, 114, ch. 92-318; s. 332, ch. 97-102.



627.556 - Credit union groups.

627.556 Credit union groups.—The lives of a group of individual credit union members may be insured under a policy issued to the credit union, which is deemed to be the policyholder. The premium shall be paid by the credit union insuring all of its eligible members for the amounts of insurance, not in excess of the share balance, as to each member. The policy shall be for the benefit of the share account of the member or some person or persons other than the credit union or its officials. All eligible members of a credit union may be insured.

History.—s. 529, ch. 59-205; s. 1, ch. 63-6; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 427, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 50, 114, ch. 92-318.



627.5565 - Additional groups.

627.5565 Additional groups.—

(1) An insurer may afford coverage under a group policy issued under this subsection if all of the following conditions are satisfied:

(a) The issuance of the group policy is not contrary to the best interests of the public.

(b) Coverage under the group policy is afforded on an actuarially sound basis.

(c) The group policy results in economies of acquisition or administration of a magnitude comparable to other group policies under this part.

(d) The premium for the policy is paid by the policyholder either from policyholder funds or from funds contributed by the covered persons, or from both.

(e) The group consists at all times of not less than five persons.

(f) Eligibility for participation in the group is not based on the health of an individual participant.

(g) The group was organized and exists primarily for purposes other than the procurement of insurance.

(h) The composition of the group to which the policy is to be issued is not substantially similar to one of the groups specified in ss. 627.5515-627.5567.

(2) An insurer shall inform the office of the effectuation of any coverage under this section within 30 days after effectuation of coverage. The insurer is responsible for establishing that the criteria of subsection (1) have been satisfied.

History.—ss. 428, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 51, 114, ch. 92-318; s. 1139, ch. 2003-261.



627.5567 - Group life insurance; association groups.

627.5567 Group life insurance; association groups.—Subject to all of the requirements of this section, the lives of a group of individual members of an association or members and their employees or dependents may be insured, for the benefit of persons other than the association or any of its official representatives or agents, under a policy issued to the association or to the board of trustees of a fund established in this state for the association, if the members of the association are engaged in a particular profession and are licensed to engage in the profession in this state and if the association has been in existence for at least 2 years and holds regular meetings not less than annually to further the purposes of the association members. The association or board of trustees is deemed to be the policyholder of the group life insurance policy.

(1) The members eligible for insurance under the policy shall be all of the members of the association, or all of any class or classes of members of the association determined by conditions pertaining to their profession or to membership in the association, or to both. A policy issued to the trustees of a fund established in this state by an association may provide that the trustees or their employees, or both, may be insured under the policy if their duties are principally connected with the trusteeship.

(2) The premium for the policy shall be paid by the policyholder either wholly from the policyholder’s funds or funds contributed by the insured persons or by the association, or by both, or partly from such funds and partly from funds contributed by the insured members specifically for their insurance, subject to the following:

(a) A policy on which part of the premium is derived from funds contributed by the insured members specifically for their insurance may be placed in force only if at least 100 of the then eligible members elect to make the required contributions. The policy may contain a provision requiring evidence of insurability of individual members.

(b) A policy on which no part of the premium is derived from funds contributed by the insured members specifically for their insurance must insure all eligible members.

(3) The association must have been in existence for at least 2 years prior to the issuance of the policy; its annual dues must actually be collected from its members; and it must not have been organized for the sole and exclusive purpose of qualifying for insurance under this section.

(4) If a dividend, premium refund, rate reduction, commission, or service fee is received by any association or by the trustees of a fund established in whole or in part by an association, under any group insurance policy issued for delivery in this state, with respect to which they are the policyholder, covering the members of the association, to which the members contribute to the cost of the premiums for the insurance, the excess, if any, of the aggregate of the dividends, premium refunds, rate reductions, commissions, and service fees over the aggregate expenditure of the association or trustees towards the cost of such insurance, including its administration, for the current and preceding 2 years, to the extent that they were not defrayed by dividends, premium refunds, rate reductions, commissions, and service fees, shall be applied by the policyholder for the sole benefit of insured members on a basis which precludes individual selection and unfair discrimination.

History.—s. 1, ch. 72-57; s. 164, ch. 73-333; s. 1, ch. 74-283; s. 1, ch. 75-141; s. 3, ch. 76-168; s. 212, ch. 77-104; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 445, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 52, 114, ch. 92-318.

Note.—Former s. 627.572.



627.5575 - Group life insurance for dependents.

627.5575 Group life insurance for dependents.—Except for a policy issued under s. 627.553, a group life insurance policy may be extended to insure the employees or members against loss due to the deaths of their spouses and dependent children or any class or classes thereof, subject to the following:

(1) The premium for the insurance shall be paid either from funds contributed by the employer, union, association, or other person to whom the policy has been issued or from funds contributed by the covered persons, or from both. Except as provided in subsection (2), a policy on which no part of the premium for the spouse’s and dependent child’s coverage is to be derived from funds contributed by the covered persons shall insure all eligible employees or members with respect to their spouses and dependent children or any class or classes thereof.

(2) An insurer may exclude or limit the coverage on any spouse or dependent child as to whom evidence of individual insurability is not satisfactory to the insurer.

(3) The amounts of insurance for any covered spouse or dependent child under the policy may not exceed the amount of insurance for which the employee or member is insured.

History.—ss. 429, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 5, ch. 2010-61.



627.558 - Provisions required in group contracts.

627.558 Provisions required in group contracts.—No policy of group life insurance shall be delivered in this state unless it contains in substance the provisions set forth in ss. 627.559-627.568 or provisions which in the opinion of the office are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder; except that:

(1) Sections 627.564-627.568 inclusive do not apply to policies issued to a creditor to insure debtors of such creditor;

(2) The standard provisions required for individual life insurance policies do not apply to group life insurance policies; and

(3) If the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision or provisions which in the opinion of the office is or are equitable to the insured persons and to the policyholder, but nothing in this section shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies.

History.—s. 531, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 430, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1140, ch. 2003-261.



627.559 - Grace period.

627.559 Grace period.—A group life insurance policy shall provide that the policyholder is entitled to a grace period of 31 days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder has given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder is liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period.

History.—s. 532, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 431, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.560 - Incontestability.

627.560 Incontestability.—A group life insurance policy shall provide that the validity of the policy shall not be contested, except for nonpayment of premium, after it has been in force for 2 years from its date of issue. No statement made by any person insured under the policy relating to that person’s insurability shall be used in contesting the validity of the insurance with respect to which the statement was made after the insurance has been in force prior to the contest for a period of 2 years during that person’s lifetime nor unless it is contained in a written instrument signed by her or him.

History.—s. 533, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 432, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 333, ch. 97-102.



627.561 - Application; statements deemed representations.

627.561 Application; statements deemed representations.—A group life insurance policy shall provide that a copy of the application, if any, of the policyholder be attached to the policy when issued, that all statements made by the policyholder or by the persons insured be deemed representations and not warranties, and that no statement made by any person insured be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such person or to her or his beneficiary.

History.—s. 534, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 433, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 334, ch. 97-102.



627.562 - Insurability.

627.562 Insurability.—A group life insurance policy shall contain a provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of her or his coverage.

History.—s. 535, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 335, ch. 97-102.



627.563 - Misstatement of age.

627.563 Misstatement of age.—A group life insurance policy shall contain a provision specifying an equitable adjustment of premiums or of benefits, or of both, to be made in the event the age of a person insured has been misstated. The provision shall contain a clear statement of the method of adjustment to be used.

History.—s. 536, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 434, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.564 - Payment of benefits.

627.564 Payment of benefits.—A group life insurance policy shall provide that any sum becoming due by reason of the death of the person insured be payable to the beneficiary designated by the person insured, except that, when the policy contains conditions pertaining to family status, the beneficiary may be the family member specified by the policy terms, subject to the provisions of the policy in the event there is no designated beneficiary living at the time of death of the person insured; all or any part of such sum shall be subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of the sum not exceeding $2,000 to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.

History.—s. 537, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 435, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 99, ch. 83-216; s. 114, ch. 92-318.



627.565 - Certificate.

627.565 Certificate.—A group life insurance policy shall provide that the insurer will issue to the policyholder for delivery to each person insured an individual certificate containing the group number and describing the insurance protection to which the certificateholder is entitled, those to whom the insurance benefits are payable, any dependent’s coverage included in the certificate, the rights and conditions set forth in ss. 627.566, 627.567, and 627.568, the person to whom the insurance benefits are payable, and the person insured; except that for employee groups as defined in s. 627.552 the certificate may, in lieu of including the name of the person insured and the person to whom benefits are payable, contain the following statement prominently displayed in 10-point type or larger and in a contrasting color: “This certificate provides life insurance for the employees and dependents, if applicable, of (employer’s name and address) under (group contract number). The employee shall be given a copy of the group enrollment application. The benefits are payable to the beneficiaries of record designated by the employee.” Current records shall be maintained by the employer and the insurer of all insured persons and beneficiaries.

History.—s. 538, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 436, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 1, ch. 86-43; s. 114, ch. 92-318.



627.566 - Conversion on termination of eligibility.

627.566 Conversion on termination of eligibility.—A group life insurance policy shall provide that, if the insurance, or any portion of it, on a person covered under the policy or on the dependent of a person covered ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, such person is entitled to have issued to her or him by the insurer, without evidence of insurability, an individual policy of life insurance without health or other supplementary benefits, provided application for the individual policy is made, and the first premium is paid, to the insurer within 31 days after such termination, and provided further that:

(1) The individual policy shall, at the option of such person, be on any one of the forms then customarily issued by the insurer at the age and for the amount applied for, except that the group policy may exclude the option to elect term insurance;

(2) The individual policy shall be in an amount not in excess of the amount of life insurance which ceases because of such termination, less, in the case of a person whose membership in the class or classes eligible for coverage terminates but who continues in employment in another class, the amount of any life insurance for which such person is or becomes eligible under any other group policy within 31 days after such termination, provided that any amount of insurance which has matured on or before the date of such termination as an endowment payable to the person insured, whether in one sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount which is considered to cease because of such termination; and

(3) The premium on the individual policy shall be at the insurer’s then customary rate applicable to the form and amount of the individual policy, to the class of risk to which such person then belongs, and to such person’s age attained on the effective date of the individual policy. A conversion privilege shall be available to a surviving dependent, if any, at the death of the employee or member, with respect to the coverage under the group policy which terminates by reason of such death, and to the dependent of the employee or member upon termination of coverage of the dependent, while the employee or member remains insured under the group policy, by reason of the dependent ceasing to be a qualified family member under the group policy.

History.—s. 539, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 437, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 336, ch. 97-102.



627.567 - Conversion on termination of policy.

627.567 Conversion on termination of policy.—A group life insurance policy shall provide that, if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured thereunder at the date of such termination whose insurance terminates, including the insured dependent of a covered person, and who has been so insured for at least 5 years prior to such termination date is entitled to have issued to her or him by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by s. 627.566, except that the group policy may provide that the amount of such individual policy shall not exceed the smaller of:

(1) The amount of the person’s life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which she or he is or becomes eligible under any group policy issued or reinstated by the same or another insurer within 31 days after such termination; or

(2) Ten thousand dollars.

History.—s. 540, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 438, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 337, ch. 97-102.



627.568 - Death pending conversion.

627.568 Death pending conversion.—A group life insurance policy shall provide that, if a person insured under the policy dies during the period within which she or he would have been entitled to have an individual policy issued in accordance with s. 627.566 or s. 627.567 and before such an individual policy has become effective, the amount of life insurance which she or he would have been entitled to have issued under the individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.

History.—s. 541, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 439, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 338, ch. 97-102.



627.5685 - Continuance of coverage during disability.

627.5685 Continuance of coverage during disability.—When active employment is a condition of group life insurance, the policy shall provide that an insured may continue coverage during the insured’s total disability by timely payment to the policyholder of that portion, if any, of the premium that would have been required from the insured had total disability not occurred. The continuation shall be for a period of at least 6 months from the date on which the total disability started.

History.—ss. 440, 809(2nd), ch. 82-243; ss. 56, 79, ch. 82-386; s. 114, ch. 92-318.



627.5686 - Waiver of premium for disabled insured.

627.5686 Waiver of premium for disabled insured.—A waiver of premium for any insured who is totally disabled for a period of at least 6 months shall be made available to the policyholder as a part of the application for any group life insurance policy.

History.—ss. 441, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.569 - Use of dividends, refunds, rate reductions, commissions, service fees.

627.569 Use of dividends, refunds, rate reductions, commissions, service fees.—If a dividend, premium refund, rate reduction, commission, or service fee is received by any employer, labor union, or association, under any and all group insurance policies whenever issued and delivered in this state, with respect to which the employer, labor union, or association is the policyholder, or an affiliate or subsidiary of the policyholder, covering the employees of one or more employers or the members of one or more labor unions or associations, or any combination thereof, to which such employees or members contribute to the cost of the premiums for such insurance, the excess, if any, of the aggregate of such dividends, premium refunds, rate reductions, commissions, and service fees over the aggregate expenditure of such employer, labor union, or association towards the cost of such insurance, including its administration, for the current and preceding 2 years to the extent that they were not defrayed by dividends, premium refunds, rate reductions, commissions, and service fees, shall be applied by the policyholder for the sole benefit of insured employees or members on a basis which precludes individual selection and unfair discrimination. If such dividend, premium refund, rate reduction, commission, or service fee is received by a trusteed fund, it shall be applied by the trustees for the sole purposes of the trust.

History.—s. 542, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 442, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.570 - Premium rates.

627.570 Premium rates.—A life insurer may issue insurance policies under the provisions of this part at premium rates less than the usual rates or premiums for individual insurance policies.

History.—s. 543, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 443, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.571 - Assignment of incidents of ownership in group life insurance policies, including conversion privileges.

627.571 Assignment of incidents of ownership in group life insurance policies, including conversion privileges.—

(1) Nothing in this code or in any other law shall be construed to prohibit any person insured under a group life insurance policy from making an assignment of all or any part of her or his incidents of ownership under such policy, including, but not limited to, the privilege of having issued to the person an individual policy of life insurance pursuant and subject to the provisions of ss. 627.566 and 627.567 and the right to name a beneficiary. Subject to the terms of the policy, agreement, or arrangement among the insured, the group policyholder, and the insurer, relating to assignment of incidents of ownership thereunder, such an assignment by an insured, whenever made, is valid for the purpose of vesting in the assignee, in accordance with any provisions included therein as to the time at which it is to be effective, all of such incidents of ownership so assigned, but without prejudice to the insurer on account of any payment it may make or individual policy it may issue in accordance with ss. 627.566 and 627.567 prior to receipt of notice of the assignment.

(2) The purpose of subsection (1) is to declare and codify existing rights under policies of the types described therein.

History.—ss. 1, 3, ch. 70-10; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 444, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 339, ch. 97-102.



627.5725 - Notification to insureds of cancellation or expiration.

627.5725 Notification to insureds of cancellation or expiration.—Every insurer delivering or issuing for delivery a group life insurance policy under the provisions of this part shall notify each certificateholder when the master policy has expired or when the master policy has been canceled. The insurer may take such action through the policyholder; and, if the insurer elects to take such action through the policyholder, the insurer shall be deemed to have complied with the provisions of this section upon notifying the policyholder of the requirements of this section and requesting the policyholder to forward to the certificateholders the notice required in this section. Upon receipt of such a request, the policyholder shall forward, as soon as practicable, the notice of expiration or cancellation to each certificateholder covered under the policy.

History.—ss. 1, 3, ch. 83-157; s. 114, ch. 92-318.



627.573 - Replacement or termination of group life insurance; liability of prior insurer.

627.573 Replacement or termination of group life insurance; liability of prior insurer.—When an insurance purchaser replaces or terminates an existing group life contract, the prior insurer remains liable only to the extent of its accrued liabilities and extensions of benefits as required by s. 627.575.

History.—s. 1, ch. 74-72; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 3, ch. 79-179; ss. 2, 3, ch. 81-318; ss. 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.574 - Liability of succeeding insurer on replacement of group policy.

627.574 Liability of succeeding insurer on replacement of group policy.—

(1) Each person who is eligible for coverage in accordance with the succeeding insurer’s plan of benefits shall be covered by that insurer’s plan of benefits unless such coverage would result in duplication of benefits payable under the prior insurer’s plan.

(2) Each person not covered under the succeeding insurer’s plan of benefits in accordance with subsection (1) must be covered by the succeeding insurer in accordance with the following provisions if such individual was validly covered, including benefit extensions, under the prior plan on the date of discontinuance of the prior plan and if such individual is a member of the class or classes of individuals eligible for coverage under the succeeding insurer’s plan.

(a) The minimum level of benefits to be provided by the succeeding insurer shall be the applicable level of benefits of the prior insurer’s plan reduced by any benefits payable by the prior plan.

(b) Coverage must be provided by the succeeding insurer until at least the earliest of the following dates:

1. The date the individual becomes eligible under the succeeding insurer’s plan as described in subsection (1).

2. The date the individual’s coverage would terminate in accordance with the succeeding insurer’s plan provisions applicable to individual termination of coverage, for example, at termination of employment.

3. When an individual was totally disabled immediately prior to the date the succeeding insurer’s coverage became effective and the policy of the prior insurer did not conform to s. 627.575, the date of the end of any period of extension or accrued liability which would have been required of the prior insurer by s. 627.575, had s. 627.575 been applicable.

History.—ss. 2, 3, ch. 79-179; s. 2, ch. 81-318; ss. 446, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 100, ch. 83-216; s. 114, ch. 92-318.



627.575 - Extension of benefits.

627.575 Extension of benefits.—

(1) Every group life policy which is delivered or issued for delivery in this state or under which benefits are altered, modified, or amended shall provide a reasonable provision for extension of benefits for those individuals who become totally disabled while insured under the policy and who continue to be totally disabled at the date of discontinuance of the policy, as required by subsection (2).

(2) A reasonable provision for extension of benefits in the case of a group life plan is either premium waiver extension, extended death benefit for a period of at least 12 months in the event of total disability, or payment of income for a specified period during total disability. The discontinuance of the group policy shall not operate to terminate such extension.

History.—ss. 2, 3, ch. 79-179; s. 2, ch. 81-318; ss. 447, 448, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.






Part VI - HEALTH INSURANCE POLICIES (ss. 627.601-627.64995)

627.601 - Scope of this part.

627.601 Scope of this part.—Nothing in this part applies to or affects:

(1) Any policy of liability insurance or workers’ compensation insurance, with or without supplementary expense coverage.

(2) Any group or blanket policy.

(3) Life insurance, endowment, or annuity contracts, or contracts supplemental thereto, which contain only provisions relating to health insurance that:

(a) Provide additional benefits in case of death or dismemberment or loss of sight by accident or accidental means; or

(b) Operate to safeguard the contract against lapse, or to give a special surrender value or special benefit or an annuity if the insured or annuitant becomes totally and permanently disabled, as defined by the contract or supplemental contract.

(4) Reinsurance.

History.—s. 544, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 109, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 449, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 11, ch. 90-334; ss. 53, 114, ch. 92-318; s. 19, ch. 2016-11.



627.6011 - Mandated coverages.

627.6011 Mandated coverages.—Mandatory health benefits regulated under this chapter are not intended to apply to the types of health benefit plans listed in s. 627.6513(1)-(14), issued in any market, unless specifically designated otherwise. For purposes of this section, the term “mandatory health benefits” means those benefits set forth in ss. 627.6401-627.64193, and any other mandatory treatment or health coverages or benefits enacted on or after July 1, 2012.

History.—s. 12, ch. 2012-151; s. 8, ch. 2016-194.



627.602 - Scope, format of policy.

627.602 Scope, format of policy.—

(1) Each health insurance policy delivered or issued for delivery to any person in this state must comply with all applicable provisions of this code and all of the following requirements:

(a) The monetary and other considerations shall be expressed in the policy.

(b) The time when the insurance takes effect and terminates shall be expressed in the policy.

(c) The policy may purport to insure only one person, except that upon the application of an adult member of a family, who is deemed to be the policyholder, a policy may insure, either originally or by subsequent amendment, any eligible members of that family, including husband, wife, any children or any person dependent upon the policyholder. If an insurer offers coverage for dependent children of the policyholder, such policy must comply with the provisions of s. 627.6562.

(d) The style, arrangement, and overall appearance of the policy may not give any undue prominence to any portion of the text. Every printed portion of the text of the policy and of any endorsements or attached papers shall be plainly printed in lightfaced type of a style in general use, the size of which is uniform and is not less than 10 points with a lowercase, unspaced alphabet length of not less than 120 points. As used in this paragraph, “text” includes all printed matter except the name and address of the insurer, the name or title of the policy, the brief description of the coverage provided, if any, and captions and subcaptions.

(e) The exceptions and reductions of indemnity shall be set forth in the policy and, other than those contained in ss. 627.606-627.629, shall be printed, at the insurer’s option, either included with the benefit provisions to which they apply, or under an appropriate caption such as “Exceptions,” or “Exceptions and Reductions.” However, if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies.

(f) Each form, including outlines of coverage, applications, riders, and endorsements, shall be identified by a form identification number in the lower left-hand corner of the first page of the form.

(g) The policy may not contain any provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless the portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates, statement of classification of risks, or short-rate table filed with the office.

(h) Section 641.312 and the provisions of the Employee Retirement Income Security Act of 1974, as implemented by 29 C.F.R. s. 2560.503-1, relating to internal grievances. This paragraph does not apply to a health insurance policy that is subject to the Subscriber Assistance Program under s. 408.7056 or to the types of benefits or coverages provided under s. 627.6513(1)-(14) issued in any market.

(2) The office may require any health insurance policy or certificate containing a provision commonly known as a “deductible provision” to have printed or stamped on such policy or certificate: “This policy or certificate contains a deductible provision.”; or appropriate words of similar import approved by the office. The statement shall appear on the first page of the policy or certificate in at least 18-point type and may be printed or stamped either as an overprint or by means of a rubber stamp impression.

History.—s. 545, ch. 59-205; s. 1, ch. 61-423; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 57, ch. 77-121; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 450, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 101, ch. 83-216; ss. 121, 149, ch. 92-33; s. 114, ch. 92-318; s. 1141, ch. 2003-261; s. 8, ch. 2008-32; s. 11, ch. 2012-44; s. 9, ch. 2016-194.



627.603 - Death benefits.

627.603 Death benefits.—Any health insurance policy may contain a provision for paying a benefit for death from any cause in an amount not exceeding $1,000, which benefit shall not relieve such policy from the requirements of this chapter. This provision shall not limit benefits for death by accident.

History.—s. 546, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 451, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.604 - Nonresident insured.

627.604 Nonresident insured.—If any health insurance policy is issued by an insurer domiciled in this state for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of such other state has advised the office that any such policy is not subject to approval or disapproval by such official, the commission may by rule require that such policy meet the standards set forth in this part.

History.—s. 547, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 452, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1142, ch. 2003-261.



627.6041 - Children with disabilities; continuation of coverage.

627.6041 Children with disabilities; continuation of coverage.—

(1) A hospital or medical expense insurance policy or health care services plan contract that is delivered or issued for delivery in this state and that provides that coverage of a dependent child terminates upon attainment of the limiting age for dependent children specified in the policy or contract must also provide in substance that attainment of the limiting age does not terminate the coverage of the child while the child continues to be both:

(a) Incapable of self-sustaining employment by reason of an intellectual or physical disability.

(b) Chiefly dependent upon the policyholder or subscriber for support and maintenance.

(2) If a claim is denied under a policy or contract for the stated reason that the child has attained the limiting age for dependent children specified in the policy or contract, the notice of denial must state that the policyholder has the burden of establishing that the child continues to meet the criteria specified in subsection (1).

History.—s. 1, ch. 70-187; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 453, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 18, ch. 83-288; ss. 122, 149, ch. 92-33; s. 114, ch. 92-318; s. 19, ch. 2013-162.

Note.—Former s. 627.6055.



627.6043 - Notification of cancellation, nonrenewal, or change in rates.

627.6043 Notification of cancellation, nonrenewal, or change in rates.—

(1) Any insurer delivering or issuing an individual health insurance policy subject to this part shall give the policyholder at least 45 days’ advance written notice of cancellation, nonrenewal, or a change in rates. Such notice shall be mailed to the policyholder’s last address as shown by the records of the insurer. However, if cancellation is for nonpayment of premium, at least 10 days’ written notice accompanied by the reason therefor shall be given. Written notice of cancellation for nonpayment of premium shall not be required for health insurance policies under which premiums are payable monthly or more frequently and regularly collected by a licensed agent.

(2) In the event of cancellation, the insurer will return promptly the unearned portion of any premium paid. If the insured cancels, the earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued. If the insurer cancels, the earned premium shall be computed pro rata. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation.

(3) If the insurer fails to provide the 45 days’ notice required by this section, the coverage shall remain in effect at the existing premium until 45 days after the notice is given or until the effective date of replacement coverage obtained by the insured, whichever occurs first.

History.—s. 569, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 476, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 1, ch. 89-222; s. 12, ch. 90-249; s. 1, ch. 91-106; ss. 54, 114, ch. 92-318.

Note.—Former s. 627.626; s. 627.6085.



627.6044 - Use of a specific methodology for payment of claims.

627.6044 Use of a specific methodology for payment of claims.—

(1) Each insurance policy that provides for payment of claims based on a specific methodology, including, but not limited to, usual and customary charges, reasonable and customary charges, or charges based upon the prevailing rate in the community, shall specify the formula or criteria used by the insurer in determining the amount to be paid.

(2) Each insurer issuing a policy that provides for payment of claims based on a specific methodology shall provide to an insured, upon her or his written request, an estimate of the amount the insurer will pay for a particular medical procedure or service. The estimate may be in the form of a range of payments or an average payment. The insurer may require the insured to provide detailed information regarding the procedure or service to be performed, including the procedure or service code number provided by the health care provider and the health care provider’s estimated charge. An insurer that provides an insured with a good faith estimate is not bound by the estimate. However, a pattern of providing estimates that vary significantly from the ultimate insurance payment constitutes a violation of this code.

History.—ss. 9, 12, ch. 91-296; ss. 55, 114, ch. 92-318; s. 340, ch. 97-102.

Note.—Former s. 627.6145.



627.6045 - Preexisting condition.

627.6045 Preexisting condition.—A health insurance policy must comply with the following:

(1) A preexisting condition provision may not exclude coverage for a period beyond 24 months following the individual’s effective date of coverage and may relate only to:

(a) Conditions that, during the 24-month period immediately preceding the effective date of coverage, had manifested themselves in such a manner as would cause an ordinarily prudent person to seek medical advice, diagnosis, care, or treatment or for which medical advice, diagnosis, care, or treatment was recommended or received; or

(b) A pregnancy existing on the effective date of coverage.

(2) In determining whether a preexisting condition provision applies to an eligible insured or dependent, credit must be given for the time the person was covered under previous coverage if the previous coverage was similar to or exceeded the coverage provided under the new policy and if the previous coverage was continuous to a date not more than 62 days before the effective date of the new coverage, exclusive of any applicable waiting period under the plan.

(3) This section does not apply to short-term, nonrenewable health insurance policies of no more than a 6-month policy term, provided that it is clearly disclosed to the applicant in the advertising and application, in 10-point contrasting type, that “This policy does not meet the definition of qualifying previous coverage or qualifying existing coverage as defined in 1s. 627.6699. As a result, if purchased in lieu of a conversion policy or other group coverage, you may have to meet a preexisting condition requirement when renewing or purchasing other coverage.”

(4) This section does not apply to disability income insurance or income replacement insurance coverage.

History.—s. 1, ch. 96-223.

1Note.—Former s. 627.6699(3)(r), which defined the terms “qualifying previous coverage” and “qualifying existing coverage,” was deleted by s. 15, ch. 97-179.



627.605 - Required provisions; captions, omissions, substitutions.

627.605 Required provisions; captions, omissions, substitutions.—

(1) Except as provided in subsection (2), each such policy delivered or issued for delivery to any person in this state shall contain the provisions specified in ss. 627.606-627.617, inclusive, in the words in which the same appear; except that the insurer may, at its option, substitute for one or more of such provisions corresponding provisions of different wording approved by the office which are in each instance not less favorable in any respect to the insured or the beneficiary. Each such provision shall be preceded individually by the applicable caption shown or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the office may approve.

(2) If any such provision is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the office, shall omit from such policy any inapplicable provision or part of a provision and shall modify any inconsistent provision or part of a provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

History.—s. 548, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1143, ch. 2003-261.



627.6056 - Coverage for ambulatory surgical center service.

627.6056 Coverage for ambulatory surgical center service.—No individual health insurance policy providing coverage on an expense-incurred basis or individual service or indemnity-type contract issued by a nonprofit corporation, of any kind or description, shall be issued unless coverage provided for any service performed in an ambulatory surgical center, as defined in s. 395.002, is provided if such service would have been covered under the terms of the policy or contract as an eligible inpatient service.

History.—s. 12, ch. 77-24; s. 2, ch. 81-318; ss. 26, 30, ch. 82-182; ss. 454, 809(2nd), ch. 82-243; ss. 57, 79, ch. 82-386; s. 102, ch. 83-216; s. 114, ch. 92-318.

Note.—Former s. 395.22.



627.606 - Entire contract; changes.

627.606 Entire contract; changes.—The contract shall include the following provision:

“Entire Contract; Changes: This policy, with the application and attached papers, is the entire contract between the insured and the insurer. No change in this policy will be effective until approved by an officer of the insurer. This approval must be noted on or attached to this policy. No agent may change this policy or waive any of its provisions.”

History.—s. 549, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 455, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.607 - Time limit on certain defenses.

627.607 Time limit on certain defenses.—

(1) The contract shall include the following provision:

“Time Limit on Certain Defenses: After 2 years from the issue date, only fraudulent misstatements in the application may be used to void the policy or deny any claim for loss incurred or disability starting after the 2-year period.”

(2) A policy may, in place of the provision set forth in subsection (1), include the following provision:

“Incontestable:

(a) Misstatements in the Application: After this policy has been in force for 2 years during the insured’s lifetime (excluding any period during which the insured is disabled), the insurer cannot contest the statements in the application.

(b) Preexisting Conditions: No claim for loss incurred or disability starting after 2 years from the issue date will be reduced or denied because a sickness or physical condition, not excluded by name or specific description before the date of loss, had existed before the effective date of coverage.”

History.—s. 550, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 456, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 56, 114, ch. 92-318.



627.608 - Grace period.

627.608 Grace period.—

(1) If the insurer reserves the right to refuse renewal, the contract shall include the following provision:

“Grace Period: This policy has a   (insert a number not less than ‘7’ for a weekly premium policy, ‘10’ for a monthly premium policy, or ‘31’ for all other policies)   day grace period. This provision means that if a renewal premium is not paid on or before the date it is due, it may be paid during the following grace period. The grace period will not apply if, at least 30 days before the premium due date, the insurer has delivered or mailed to the insured’s last address shown in the insurer’s records written notice of the insurer’s intent not to renew this policy. During the grace period, the policy will stay in force.”

(2) If the insurer does not reserve the right to refuse renewal, the contract shall include the following provision:

“Grace Period: This policy has a   (insert a number not less than ‘7’ for a weekly premium policy, ‘10’ for a monthly premium policy, or ‘31’ for all other policies)   day grace period. This provision means that if a renewal premium is not paid on or before the date it is due, it may be paid during the following grace period. During the grace period, the policy will stay in force.”

History.—s. 551, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 457, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.609 - Reinstatement.

627.609 Reinstatement.—

(1) The contract shall include the following provision:

“Reinstatement: If the renewal premium is not paid before the grace period ends, the policy will lapse. Later acceptance of the premium by the insurer, or by an agent authorized to accept payment without requiring an application for reinstatement, will reinstate this policy. If the insurer or its agent requires an application, the insured will be given a conditional receipt for the premium. If the application is approved, the policy will be reinstated as of the approval date. Lacking such approval, the policy will be reinstated on the 45th day after the date of the conditional receipt unless the insurer has previously written the insured of its disapproval. The reinstated policy will cover only loss that results from an injury sustained after the date of reinstatement or sickness that starts more than 10 days after such date. In all other respects, the rights of the insured and the insurer will remain the same, subject to any provisions noted on or attached to the reinstated policy. Any premiums the insurer accepts for a reinstatement will be applied to a period for which premiums have not been paid. No premiums will be applied to any period more than 60 days before the reinstatement date.”

(2) The last two sentences of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums until at least age 50 or, in the case of a policy issued after age 44, for at least 5 years from its date of issue.

History.—s. 552, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 458, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.610 - Notice of claim.

627.610 Notice of claim.—

(1) The contract shall include the following provision:

“Notice of Claim: Written notice of claim must be given within 20 days after a covered loss starts or as soon as reasonably possible. The notice may be given to the insurer at its home office or to the insurer’s agent. Notice should include the name of the insured and the policy number.”

(2) The contract may include the following provision:

“If the insured has a disability for which benefits may be payable for at least 2 years, at least once every 6 months after the insured has given notice of claim, the insured must give the insurer notice that the disability has continued. The insured need not do this if legally incapacitated. The first 6 months after any filing of proof by the insured or any payment or denial of a claim by the insurer will not be counted in applying this provision. If the insured delays in giving this notice, the insured’s right to any benefits for the 6 months before the date which the insured gives notice will not be impaired.”

History.—s. 553, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 459, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.611 - Claim forms.

627.611 Claim forms.—The contract shall include the following provision:

“Claim Forms: When the insurer receives the notice of claim, it will send the claimant forms for filing proof of loss. If these forms are not given to the claimant within 15 days, the claimant may meet the proof of loss requirements by giving the insurer a written statement of the nature and extent of the loss within the time limit stated in the ‘Proof of Loss’ provision.”

History.—s. 554, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 460, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.612 - Proof of loss.

627.612 Proof of loss.—The contract shall include the following provision:

“Proof of Loss: If the policy provides for periodic payment for a continuing loss, written proof of loss must be given the insurer within 90 days after the end of each period for which the insurer is liable. For any other loss, written proof must be given within 90 days after such loss. If it was not reasonably possible to give written proof in the time required, the insurer shall not reduce or deny the claim for this reason if the proof is filed as soon as reasonably possible. In any event, the proof required must be given no later than 1 year from the time specified unless the claimant was legally incapacitated.”

History.—s. 555, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 461, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.613 - Time of payment of claims.

627.613 Time of payment of claims.—

(1) The contract shall include the following provision:

“Time of Payment of Claims: After receiving written proof of loss, the insurer will pay monthly all benefits then due for   (type of benefit)  . Benefits for any other loss covered by this policy will be paid as soon as the insurer receives proper written proof.”

(2) Health insurers shall reimburse all claims or any portion of any claim from an insured or an insured’s assignees, for payment under a health insurance policy, within 45 days after receipt of the claim by the health insurer. If a claim or a portion of a claim is contested by the health insurer, the insured or the insured’s assignees shall be notified, in writing, that the claim is contested or denied, within 45 days after receipt of the claim by the health insurer. The notice that a claim is contested shall identify the contested portion of the claim and the reasons for contesting the claim.

(3) A health insurer, upon receipt of the additional information requested from the insured or the insured’s assignees shall pay or deny the contested claim or portion of the contested claim, within 60 days.

(4) An insurer shall pay or deny any claim no later than 120 days after receiving the claim.

(5) Payment shall be treated as being made on the date a draft or other valid instrument which is equivalent to payment was placed in the United States mail in a properly addressed, postpaid envelope or, if not so posted, on the date of delivery.

(6) All overdue payments shall bear simple interest at the rate of 10 percent per year.

(7) Upon written notification by an insured, an insurer shall investigate any claim of improper billing by a physician, hospital, or other health care provider. The insurer shall determine if the insured was properly billed for only those procedures and services that the insured actually received. If the insurer determines that the insured has been improperly billed, the insurer shall notify the insured and the provider of its findings and shall reduce the amount of payment to the provider by the amount determined to be improperly billed. If a reduction is made due to such notification by the insured, the insurer shall pay to the insured 20 percent of the amount of the reduction up to $500.

History.—s. 556, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 462, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 2, ch. 90-85; s. 5, ch. 91-296; s. 114, ch. 92-318.



627.6131 - Payment of claims.

627.6131 Payment of claims.—

(1) The contract shall include the following provision:

“Time of Payment of Claims: After receiving written proof of loss, the insurer will pay monthly all benefits then due for   (type of benefit)  . Benefits for any other loss covered by this policy will be paid as soon as the insurer receives proper written proof.”

(2) As used in this section, the term “claim” for a noninstitutional provider means a paper or electronic billing instrument submitted to the insurer’s designated location that consists of the HCFA 1500 data set, or its successor, that has all mandatory entries for a physician licensed under chapter 458, chapter 459, chapter 460, chapter 461, or chapter 463, or psychologists licensed under chapter 490 or any appropriate billing instrument that has all mandatory entries for any other noninstitutional provider. For institutional providers, “claim” means a paper or electronic billing instrument submitted to the insurer’s designated location that consists of the UB-92 data set or its successor with entries stated as mandatory by the National Uniform Billing Committee.

(3) All claims for payment or overpayment, whether electronic or nonelectronic:

(a) Are considered received on the date the claim is received by the insurer at its designated claims-receipt location or the date the claim for overpayment is received by the provider at its designated location.

(b) Must be mailed or electronically transferred to the primary insurer within 6 months after the following have occurred:

1. Discharge for inpatient services or the date of service for outpatient services; and

2. The provider has been furnished with the correct name and address of the patient’s health insurer.

All claims for payment, whether electronic or nonelectronic, must be mailed or electronically transferred to the secondary insurer within 90 days after final determination by the primary insurer. A provider’s claim is considered submitted on the date it is electronically transferred or mailed.

(c) Must not duplicate a claim previously submitted unless it is determined that the original claim was not received or is otherwise lost.

(4) For all electronically submitted claims, a health insurer shall:

(a) Within 24 hours after the beginning of the next business day after receipt of the claim, provide electronic acknowledgment of the receipt of the claim to the electronic source submitting the claim.

(b) Within 20 days after receipt of the claim, pay the claim or notify a provider or designee if a claim is denied or contested. Notice of the insurer’s action on the claim and payment of the claim is considered to be made on the date the notice or payment was mailed or electronically transferred.

(c)1. Notification of the health insurer’s determination of a contested claim must be accompanied by an itemized list of additional information or documents the insurer can reasonably determine are necessary to process the claim.

2. A provider must submit the additional information or documentation, as specified on the itemized list, within 35 days after receipt of the notification. Additional information is considered submitted on the date it is electronically transferred or mailed. The health insurer may not request duplicate documents.

(d) For purposes of this subsection, electronic means of transmission of claims, notices, documents, forms, and payments shall be used to the greatest extent possible by the health insurer and the provider.

(e) A claim must be paid or denied within 90 days after receipt of the claim. Failure to pay or deny a claim within 120 days after receipt of the claim creates an uncontestable obligation to pay the claim.

(5) For all nonelectronically submitted claims, a health insurer shall:

(a) Effective November 1, 2003, provide acknowledgment of receipt of the claim within 15 days after receipt of the claim to the provider or provide a provider within 15 days after receipt with electronic access to the status of a submitted claim.

(b) Within 40 days after receipt of the claim, pay the claim or notify a provider or designee if a claim is denied or contested. Notice of the insurer’s action on the claim and payment of the claim is considered to be made on the date the notice or payment was mailed or electronically transferred.

(c)1. Notification of the health insurer’s determination of a contested claim must be accompanied by an itemized list of additional information or documents the insurer can reasonably determine are necessary to process the claim.

2. A provider must submit the additional information or documentation, as specified on the itemized list, within 35 days after receipt of the notification. Additional information is considered submitted on the date it is electronically transferred or mailed. The health insurer may not request duplicate documents.

(d) For purposes of this subsection, electronic means of transmission of claims, notices, documents, forms, and payments shall be used to the greatest extent possible by the health insurer and the provider.

(e) A claim must be paid or denied within 120 days after receipt of the claim. Failure to pay or deny a claim within 140 days after receipt of the claim creates an uncontestable obligation to pay the claim.

(6) If a health insurer determines that it has made an overpayment to a provider for services rendered to an insured, the health insurer must make a claim for such overpayment to the provider’s designated location. A health insurer that makes a claim for overpayment to a provider under this section shall give the provider a written or electronic statement specifying the basis for the retroactive denial or payment adjustment. The insurer must identify the claim or claims, or overpayment claim portion thereof, for which a claim for overpayment is submitted.

(a) If an overpayment determination is the result of retroactive review or audit of coverage decisions or payment levels not related to fraud, a health insurer shall adhere to the following procedures:

1. All claims for overpayment must be submitted to a provider within 30 months after the health insurer’s payment of the claim. A provider must pay, deny, or contest the health insurer’s claim for overpayment within 40 days after the receipt of the claim. All contested claims for overpayment must be paid or denied within 120 days after receipt of the claim. Failure to pay or deny overpayment and claim within 140 days after receipt creates an uncontestable obligation to pay the claim.

2. A provider that denies or contests a health insurer’s claim for overpayment or any portion of a claim shall notify the health insurer, in writing, within 35 days after the provider receives the claim that the claim for overpayment is contested or denied. The notice that the claim for overpayment is denied or contested must identify the contested portion of the claim and the specific reason for contesting or denying the claim and, if contested, must include a request for additional information. If the health insurer submits additional information, the health insurer must, within 35 days after receipt of the request, mail or electronically transfer the information to the provider. The provider shall pay or deny the claim for overpayment within 45 days after receipt of the information. The notice is considered made on the date the notice is mailed or electronically transferred by the provider.

3. The health insurer may not reduce payment to the provider for other services unless the provider agrees to the reduction in writing or fails to respond to the health insurer’s overpayment claim as required by this paragraph.

4. Payment of an overpayment claim is considered made on the date the payment was mailed or electronically transferred. An overdue payment of a claim bears simple interest at the rate of 12 percent per year. Interest on an overdue payment for a claim for an overpayment begins to accrue when the claim should have been paid, denied, or contested.

(b) A claim for overpayment shall not be permitted beyond 30 months after the health insurer’s payment of a claim, except that claims for overpayment may be sought beyond that time from providers convicted of fraud pursuant to s. 817.234.

(7) Payment of a claim is considered made on the date the payment was mailed or electronically transferred. An overdue payment of a claim bears simple interest of 12 percent per year. Interest on an overdue payment for a claim or for any portion of a claim begins to accrue when the claim should have been paid, denied, or contested. The interest is payable with the payment of the claim.

(8) For all contracts entered into or renewed on or after October 1, 2002, a health insurer’s internal dispute resolution process related to a denied claim not under active review by a mediator, arbitrator, or third-party dispute entity must be finalized within 60 days after the receipt of the provider’s request for review or appeal.

(9) A provider or any representative of a provider, regardless of whether the provider is under contract with the health insurer, may not collect or attempt to collect money from, maintain any action at law against, or report to a credit agency an insured for payment of covered services for which the health insurer contested or denied the provider’s claim. This prohibition applies during the pendency of any claim for payment made by the provider to the health insurer for payment of the services or internal dispute resolution process to determine whether the health insurer is liable for the services. For a claim, this pendency applies from the date the claim or a portion of the claim is denied to the date of the completion of the health insurer’s internal dispute resolution process, not to exceed 60 days. This subsection does not prohibit the collection by the provider of copayments, coinsurance, or deductible amounts due the provider.

(10) The provisions of this section may not be waived, voided, or nullified by contract.

(11) A health insurer may not retroactively deny a claim because of insured ineligibility more than 1 year after the date of payment of the claim.

(12) A health insurer shall pay a contracted primary care or admitting physician, pursuant to such physician’s contract, for providing inpatient services in a contracted hospital to an insured if such services are determined by the health insurer to be medically necessary and covered services under the health insurer’s contract with the contract holder.

(13) Upon written notification by an insured, an insurer shall investigate any claim of improper billing by a physician, hospital, or other health care provider. The insurer shall determine if the insured was properly billed for only those procedures and services that the insured actually received. If the insurer determines that the insured has been improperly billed, the insurer shall notify the insured and the provider of its findings and shall reduce the amount of payment to the provider by the amount determined to be improperly billed. If a reduction is made due to such notification by the insured, the insurer shall pay to the insured 20 percent of the amount of the reduction up to $500.

(14) A permissible error ratio of 5 percent is established for insurer’s claims payment violations of paragraphs (4)(a), (b), (c), and (e) and (5)(a), (b), (c), and (e). If the error ratio of a particular insurer does not exceed the permissible error ratio of 5 percent for an audit period, no fine shall be assessed for the noted claims violations for the audit period. The error ratio shall be determined by dividing the number of claims with violations found on a statistically valid sample of claims for the audit period by the total number of claims in the sample. If the error ratio exceeds the permissible error ratio of 5 percent, a fine may be assessed according to s. 624.4211 for those claims payment violations which exceed the error ratio. Notwithstanding the provisions of this section, the office may fine a health insurer for claims payment violations of paragraphs (4)(e) and (5)(e) which create an uncontestable obligation to pay the claim. The office shall not fine insurers for violations which the office determines were due to circumstances beyond the insurer’s control.

(15) This section is applicable only to a major medical expense health insurance policy as defined in s. 627.643(2)(e) offered by a group or an individual health insurer licensed pursuant to chapter 624, including a preferred provider policy under s. 627.6471 and an exclusive provider organization under s. 627.6472 or a group or individual insurance contract that only provides direct payments to dentists for enumerated dental services.

(16) Notwithstanding paragraph (4)(b), where an electronic pharmacy claim is submitted to a pharmacy benefits manager acting on behalf of a health insurer, the pharmacy benefits manager shall, within 30 days of receipt of the claim, pay the claim or notify a provider or designee if a claim is denied or contested. Notice of the insurer’s action on the claim and payment of the claim is considered to be made on the date the notice or payment was mailed or electronically transferred.

(17) Notwithstanding paragraph (5)(a), effective November 1, 2003, where a nonelectronic pharmacy claim is submitted to a pharmacy benefits manager acting on behalf of a health insurer, the pharmacy benefits manager shall provide acknowledgment of receipt of the claim within 30 days after receipt of the claim to the provider or provide a provider within 30 days after receipt with electronic access to the status of a submitted claim.

(18) Notwithstanding the 30-month period provided in subsection (6), all claims for overpayment submitted to a provider licensed under chapter 458, chapter 459, chapter 460, chapter 461, or chapter 466 must be submitted to the provider within 12 months after the health insurer’s payment of the claim. A claim for overpayment may not be permitted beyond 12 months after the health insurer’s payment of a claim, except that claims for overpayment may be sought beyond that time from providers convicted of fraud pursuant to s. 817.234.

(19) Notwithstanding any other provision of this section, all claims for underpayment from a provider licensed under chapter 458, chapter 459, chapter 460, chapter 461, or chapter 466 must be submitted to the insurer within 12 months after the health insurer’s payment of the claim. A claim for underpayment may not be permitted beyond 12 months after the health insurer’s payment of a claim.

History.—s. 5, ch. 2002-389; s. 1144, ch. 2003-261; s. 3, ch. 2008-212.



627.614 - Payment of claims.

627.614 Payment of claims.—

(1) The contract shall include the following provision:

“Payment of Claims: Benefits will be paid to the insured. Loss-of-life benefits are payable in accordance with the beneficiary designation in effect at the time of payment. If none is then in effect, the benefits will be paid to the insured’s estate. Any other benefits unpaid at death may be paid, at the insurer’s option, either to the insured’s beneficiary or estate.”

(2) The following provisions, or either of them, may be included with the foregoing provision at the option of the insurer:

(a) “If benefits are payable to the insured’s estate or a beneficiary who cannot execute a valid release, the insurer can pay benefits up to $3,000 to someone related to the insured or beneficiary by blood or marriage whom the insurer considers to be entitled to the benefits. The insurer will be discharged to the extent of any such payment made in good faith.”

(b) “The insurer may pay all or a portion of any indemnities provided for health care services to the provider, unless the insured directs otherwise in writing by the time proofs of loss are filed. The insurer cannot require that the services be rendered by a particular provider.”

History.—s. 557, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 463, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.6141 - Denial of claims.

627.6141 Denial of claims.—Each claimant, or provider acting for a claimant, who has had a claim denied as not medically necessary must be provided an opportunity for an appeal to the insurer’s licensed physician who is responsible for the medical necessity reviews under the plan or is a member of the plan’s peer review group. The appeal may be by telephone, and the insurer’s licensed physician must respond within a reasonable time, not to exceed 15 business days.

History.—s. 7, ch. 96-223.



627.615 - Physical examination, autopsy.

627.615 Physical examination, autopsy.—The contract shall include the following provision:

“Physical Examinations and Autopsy: The insurer at its expense has the right to have the insured examined as often as reasonably necessary while a claim is pending. It may also have an autopsy made unless prohibited by law.”

History.—s. 558, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 464, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.616 - Legal actions.

627.616 Legal actions.—The contract shall include the following provision:

“Legal Actions: No legal action may be brought to recover on this policy within 60 days after written proof of loss has been given as required by this policy. No such action may be brought after the expiration of the applicable statute of limitations from the time written proof of loss is required to be given.”

History.—s. 559, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 465, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.617 - Change of beneficiary.

627.617 Change of beneficiary.—The contract shall include the following provision:

“Change of Beneficiary: The insured can change the beneficiary at any time by giving the insurer written notice. The beneficiary’s consent is not required for this or any other change in the policy, unless the designation of the beneficiary is irrevocable.”

History.—s. 560, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 466, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.618 - Optional policy provisions.

627.618 Optional policy provisions.—Except as provided in s. 627.605(2), no health insurance policy delivered or issued for delivery to any person in this state shall contain any provision respecting the matters set forth in ss. 627.619-627.629, inclusive, unless such provision is in the words in which the same appears in the applicable section, except that the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the office which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the office may approve.

History.—s. 561, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 468, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1145, ch. 2003-261.



627.619 - Change of occupation.

627.619 Change of occupation.—There may be a provision as follows:

“Change of Occupation: If the insured is injured or contracts sickness after having changed his or her occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes his or her occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation.”

History.—s. 562, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 341, ch. 97-102.



627.620 - Misstatement of age or sex.

627.620 Misstatement of age or sex.—The contract may include the following provision:

“Misstatement of Age or Sex: If the age or sex of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased according to the correct age or sex.”

History.—s. 563, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 469, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.621 - Other insurance with this insurer.

627.621 Other insurance with this insurer.—The contract may include the following provision:

“Other Insurance with This Insurer: If two or more health insurance policies, exclusive of guaranteed-issue policies, are issued by the insurer covering the same insured, the insurer shall pay the total benefits payable under all policies issued; provided that when guaranteed-issue policies are in force concurrently either with or without other health insurance policies, resulting in coverage in excess of covered claims, the excess insurance provided under such guaranteed-issue policies shall be void and all premiums paid for such excess shall be returned to the insured or to the insured’s estate; provided further that full payment of all covered claims is made.”

History.—s. 564, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 470, 497, 809(2nd), ch. 82-243; ss. 59, 79, ch. 82-386; s. 114, ch. 92-318; s. 342, ch. 97-102.



627.622 - Insurance with other insurers.

627.622 Insurance with other insurers.—

(1) The contract may include the following provision:

“Insurance with Other Insurers: If there is other valid coverage, not with this insurer, providing benefits for the same loss on a provision-of-service basis or on an expense-incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense-incurred or service coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision-of-service basis, the ‘like amount’ of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage.”

(2) If the foregoing policy provision is included in a policy which also contains the policy provision set out in s. 627.623, there shall be added to the caption of the foregoing provision the phrase: “—Expense-incurred Benefits.” The insurer may, at its option, include in this provision a definition of “other valid coverage,” approved as to form by the office, which definition shall be limited to coverage provided by organizations subject to regulation by the insurance law of any jurisdiction. In the absence of such definition, such term does not include group insurance, automobile medical payments insurance, or coverage provided by health care services plans or by union welfare plans or employer or employee benefit organizations. Any benefit provided for an insured pursuant to any compulsory benefit statute shall in all cases be deemed to be “other valid coverage” of which the insurer has had notice. In applying the foregoing policy provision, no third-party liability coverage shall be included as “other valid coverage.”

History.—s. 565, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 110, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 471, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1146, ch. 2003-261.



627.623 - Insurance with other insurers; other benefits.

627.623 Insurance with other insurers; other benefits.—

(1) The contract may include the following provision:

“Insurance With Other Insurers: If there is other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense-incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss, and for the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined.”

(2) If the foregoing policy provision is included in a policy which also contains the policy provision set out in s. 627.622, there shall be added to the caption of the foregoing provision the phrase: “—Other Benefits.” The insurer may, at its option, include in this provision a definition of “other valid coverage,” approved as to form by the office, which definition shall be limited to coverage provided by organizations subject to regulation by the insurance law of any jurisdiction. In the absence of such definition, such term does not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. Any benefit provided for an insured pursuant to any compulsory benefit statute shall in all cases be deemed to be “other valid coverage” of which the insurer has had notice. In applying the foregoing policy provision, no third-party liability coverage shall be included as “other valid coverage.”

History.—s. 566, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 111, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 473, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1147, ch. 2003-261.



627.624 - Relation of earnings to insurance.

627.624 Relation of earnings to insurance.—

(1) The contract may include the following provision:

“Relation of Earnings to Insurance: If the total monthly amount of loss-of-time benefits promised for the same loss under all valid loss-of-time coverage upon the insured, whether payable on a weekly or monthly basis, exceeds the monthly earnings of the insured at the time disability commenced or his or her average monthly earnings for the period of 2 years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such 2 years as exceeds the pro rata amount of the premiums for the benefits actually paid hereunder; but this provision shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of $500 or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time.”

(2) The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums until at least age 50 or, in the case of a policy issued after age 44, for at least 5 years from its date of issue. The insurer may, at its option, include in this provision a definition of “valid loss-of-time coverage,” approved as to form by the office, which definition shall be limited to coverage provided by governmental agencies or by organizations subject to regulation by insurance law, or any combination of such coverages. In the absence of such definition, such term does not include any coverage provided for such insured pursuant to any compulsory benefit statute or benefits provided by union welfare plans or by employer or employee benefit organizations.

History.—s. 567, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 112, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 474, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 343, ch. 97-102; s. 1148, ch. 2003-261.



627.625 - Unpaid premiums.

627.625 Unpaid premiums.—The contract may include the following provision:

“Unpaid Premium: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom.”

History.—s. 568, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 475, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.6265 - Cancellation or nonrenewal prohibited.

627.6265 Cancellation or nonrenewal prohibited.—Notwithstanding any other provision of law to the contrary, no insurer shall cancel or nonrenew the health insurance policy of any insured because of diagnosis or treatment of human immunodeficiency virus infection or acquired immune deficiency syndrome.

History.—ss. 49, 53, ch. 88-380; s. 114, ch. 92-318.



627.627 - Conformity with statutes.

627.627 Conformity with statutes.—The contract may include the following provision:

“Conformity with State Statutes: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes.”

History.—s. 570, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 477, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.628 - Illegal occupation.

627.628 Illegal occupation.—The contract may include the following provision:

“Illegal Occupation: The insurer will not be liable for any loss which results from the insured committing or attempting to commit a felony or from the insured engaging in an illegal occupation.”

History.—s. 571, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 478, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.629 - Intoxicants and narcotics.

627.629 Intoxicants and narcotics.—The contract may include the following provision:

“Intoxicants and Narcotics: The insurer will not be liable for any loss resulting from the insured being drunk or under the influence of any narcotic unless taken on the advice of a physician.”

History.—s. 572, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 479, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.630 - Order of certain provisions.

627.630 Order of certain provisions.—The provisions which are the subject of ss. 627.606-627.629, inclusive, shall be printed in the consecutive order of the provisions in such sections; or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided that the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered, or issued.

History.—s. 573, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 480, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.631 - Third-party ownership.

627.631 Third-party ownership.—The word “insured,” as used in this part, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits, and rights provided therein.

History.—s. 574, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 481, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.632 - Requirements of other jurisdictions.

627.632 Requirements of other jurisdictions.—

(1) Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of this chapter and which is prescribed or required by the law of the state or country under which the insurer is organized.

(2) Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of such other state or country.

History.—s. 575, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.633 - Other policy provisions.

627.633 Other policy provisions.—No policy provision which is not subject to this part shall be less favorable in any respect to the insured or the beneficiary than the policy provisions which are subject to this chapter.

History.—s. 576, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 482, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.634 - Age limit.

627.634 Age limit.—If any health insurance policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which a premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which the premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall, upon discovery of the error, be limited to the refund of all premiums paid for the period not covered by the policy.

History.—s. 577, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 483, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.635 - Excess insurance.

627.635 Excess insurance.—

(1) No provision of this chapter shall be deemed to prohibit an insurer from issuing a health insurance policy as, or including in a policy a provision providing for, excess insurance; that is, to the effect that the insurer’s liability for benefits payable on account of expense incurred for any hospitalization, medical, surgical, and other services resulting from covered sickness or injury of the insured shall be limited to that part of that expense, if any, which is in excess of all benefits payable on account thereof by the same insurer under any other policy or policies covering the same insured and by all other insurers and service organizations by whom benefits are payable as to the same such expense.

(2) Any excess insurance policy, or any policy containing any excess insurance provision, shall have imprinted or stamped conspicuously upon the face thereof the designation “excess insurance” or appropriate words of similar import approved by the office.

History.—s. 578, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 484, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1149, ch. 2003-261.



627.636 - Industrial health insurance.

627.636 Industrial health insurance.—Industrial health insurance is that form of individual health insurance for which the premium is payable weekly. No policy of industrial health insurance may be delivered or issued for delivery in this state unless it has printed thereon the words “industrial policy” or “weekly premium policy” or words of similar import. Each policy shall be subject to the provisions of this chapter except that:

(1) Any policy may contain a provision requiring proof of continuance of disability. If such provision is used, it shall be in the following words: “Affirmative proof of continuance of disability must be furnished at the expiration of each period for which a claim is filed.”

(2) The insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured.

History.—s. 579, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 485, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.637 - Construction of noncomplying contracts.

627.637 Construction of noncomplying contracts.—If any insurer writes or issues in this state any health insurance contract, as contemplated by this chapter, and the form of such contract is not authorized by or in conformity with the provisions of this chapter, the contract shall nevertheless be a valid and binding contract of the insurer, and shall be construed as though its terms and provisions were in conformity with those required by this chapter, any provision in the contract to the contrary notwithstanding.

History.—s. 580, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 486, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.638 - Direct payment for hospital, medical services.

627.638 Direct payment for hospital, medical services.—

(1) Any health insurance policy insuring against loss or expense due to hospital confinement or to medical and related services may provide for payment of benefits directly to any recognized hospital, licensed ambulance provider, doctor, or other person who provided the services, in accordance with the provisions of the policy. To comply with this section, the words “or to the hospital, licensed ambulance provider, doctor, or person rendering services covered by this policy,” or similar words appropriate to the terms of the policy, shall be added to applicable provisions of the policy.

(2) Whenever, in any health insurance claim form, an insured specifically authorizes payment of benefits directly to any recognized hospital, licensed ambulance provider, physician, dentist, or other person who provided the services in accordance with the provisions of the policy, the insurer shall make such payment to the designated provider of such services. The insurance contract may not prohibit, and claims forms must provide an option for, the payment of benefits directly to a licensed hospital, licensed ambulance provider, physician, dentist, or other person who provided the services in accordance with the provisions of the policy for care provided. The insurer may require written attestation of assignment of benefits. Payment to the provider from the insurer may not be more than the amount that the insurer would otherwise have paid without the assignment.

(3) Any insurer who has contracted with a preferred provider, as defined in s. 627.6471(1)(b), for the delivery of health care services to its insureds shall make payments directly to the preferred provider for such services.

History.—s. 581, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 487, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 1, ch. 85-160; s. 114, ch. 92-318; s. 4, ch. 2005-231; s. 2, ch. 2008-212; ss. 1, 2, ch. 2009-124.



627.6385 - Disclosures to policyholders; calculations of cost sharing.

627.6385 Disclosures to policyholders; calculations of cost sharing.—

(1) Each health insurer shall make available on its website:

(a) A method for policyholders to estimate their copayments, deductibles, and other cost-sharing responsibilities for health care services and procedures. Such method of making an estimate shall be based on service bundles established pursuant to s. 408.05(3)(c). Estimates do not preclude the actual copayment, coinsurance percentage, or deductible, whichever is applicable, from exceeding the estimate.

1. Estimates shall be calculated according to the policy and known plan usage during the coverage period.

2. Estimates shall be made available based on providers that are in-network and out-of-network.

3. A policyholder must be able to create estimates by any combination of the service bundles established pursuant to s. 408.05(3)(c), a specified provider, or a comparison of providers.

(b) A method for policyholders to estimate their copayments, deductibles, and other cost-sharing responsibilities based on a personalized estimate of charges received from a facility pursuant to s. 395.301 or a practitioner pursuant to s. 456.0575.

(c) A hyperlink to the health information, including, but not limited to, service bundles and quality of care information, which is disseminated by the Agency for Health Care Administration pursuant to s. 408.05(3).

(2) Each health insurer shall include in every policy delivered or issued for delivery to any person in the state or in materials provided as required by s. 627.64725 notice that the information required by this section is available electronically and the address of the website where the information can be accessed.

(3) Each health insurer that participates in the state group health insurance plan created under s. 110.123 or Medicaid managed care pursuant to part IV of chapter 409 shall contribute all claims data from Florida policyholders held by the insurer and its affiliates to the contracted vendor selected by the Agency for Health Care Administration under s. 408.05(3)(c). Health insurers shall submit Medicaid managed care claims data to the vendor beginning July 1, 2017, and may submit data before that date. However, each insurer and its affiliates may not contribute claims data to the contracted vendor which reflect the following types of coverage:

(a) Coverage only for accident, or disability income insurance, or any combination thereof.

(b) Coverage issued as a supplement to liability insurance.

(c) Liability insurance, including general liability insurance and automobile liability insurance.

(d) Workers’ compensation or similar insurance.

(e) Automobile medical payment insurance.

(f) Credit-only insurance.

(g) Coverage for onsite medical clinics, including prepaid health clinics under part II of chapter 641.

(h) Limited scope dental or vision benefits.

(i) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof.

(j) Coverage only for a specified disease or illness.

(k) Hospital indemnity or other fixed indemnity insurance.

(l) Medicare supplemental health insurance as defined under s. 1882(g)(1) of the Social Security Act, coverage supplemental to the coverage provided under chapter 55 of Title 10, U.S.C., and similar supplemental coverage provided to supplement coverage under a group health plan.

History.—s. 6, ch. 2016-234.



627.639 - Application signed by agent.

627.639 Application signed by agent.—If the application for a health insurance policy is to be made a part of the contract of insurance, the insurer’s agent who completed the application shall sign the same in the capacity of soliciting agent.

History.—s. 582, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 488, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.640 - Filing of classifications and rates.

627.640 Filing of classifications and rates.—An insurer shall not deliver or issue for delivery in this state any health insurance policy until it has filed with the office a copy of any applicable classification of risks and premium rates.

History.—s. 583, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 489, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1150, ch. 2003-261.



627.6401 - Refunds for persons age 64.

627.6401 Refunds for persons age 64.—If an insured who has reached his or her 64th birthday but who is not yet 65 years of age pays an annual or semiannual premium that would otherwise pay for coverage beyond his or her 65th birthday, such person shall be entitled to an appropriate refund of unearned premium from the insurer in the event that coverage terminates or is reduced upon the insured’s attainment of age 65.

History.—s. 1, ch. 85-136; s. 1, ch. 86-286; s. 114, ch. 92-318; s. 344, ch. 97-102.



627.6402 - Insurance rebates for healthy lifestyles.

627.6402 Insurance rebates for healthy lifestyles.—

(1) Any rate, rating schedule, or rating manual for an individual health insurance policy filed with the office may provide for an appropriate rebate of premiums paid in the last year when the individual covered by such plan is enrolled in and maintains participation in any health wellness, maintenance, or improvement program approved by the health plan. The rebate may be based on premiums paid in the last calendar year or the last policy year. The individual must provide evidence of demonstrative maintenance or improvement of the individual’s health status as determined by assessments of agreed-upon health status indicators between the individual and the health insurer, including, but not limited to, reduction in weight, body mass index, and smoking cessation. Any rebate provided by the health insurer is presumed to be appropriate unless credible data demonstrates otherwise, or unless such rebate program requires the insured to incur costs to qualify for the rebate which equal or exceed the value of the rebate, but in no event shall the rebate exceed 10 percent of paid premiums.

(2) The premium rebate authorized by this section shall be effective for an insured on an annual basis, unless the individual fails to maintain or improve his or her health status while participating in an approved wellness program, or credible evidence demonstrates that the individual is not participating in the approved wellness program.

History.—s. 33, ch. 2004-297; s. 5, ch. 2005-231.



627.6403 - Payment of acupuncture benefits to certified acupuncturists.

627.6403 Payment of acupuncture benefits to certified acupuncturists.—Any policy of individual health insurance that provides coverage for acupuncture shall cover the services of an acupuncturist certified pursuant to chapter 457 under the same conditions that apply to services of a licensed physician.

History.—ss. 1, 3, ch. 87-176; s. 114, ch. 92-318.



627.6405 - Decreasing inappropriate utilization of emergency care.

627.6405 Decreasing inappropriate utilization of emergency care.—

(1) The Legislature finds and declares it to be of vital importance that emergency services and care be provided by hospitals and physicians to every person in need of such care, but with the double-digit increases in health insurance premiums, health care providers and insurers should encourage patients and the insured to assume responsibility for their treatment, including emergency care. The Legislature finds that inappropriate utilization of emergency department services increases the overall cost of providing health care and these costs are ultimately borne by the hospital, the insured patients, and, many times, by the taxpayers of this state. Finally, the Legislature declares that the providers and insurers must share the responsibility of providing alternative treatment options to urgent care patients outside of the emergency department. Therefore, it is the intent of the Legislature to place the obligation for educating consumers and creating mechanisms for delivery of care that will decrease the overutilization of emergency service on health insurers and providers.

(2) Health insurers shall provide on their websites information regarding appropriate utilization of emergency care services which shall include, but not be limited to, a list of alternative urgent care contracted providers, the types of services offered by these providers, and what to do in the event of a true emergency.

(3) Health insurers shall develop community emergency department diversion programs. Such programs may include, at the discretion of the insurer, but not be limited to, enlisting providers to be on call to insurers after hours, coordinating care through local community resources, and providing incentives to providers for case management.

(4) As a disincentive for insureds to inappropriately use emergency department services for nonemergency care, health insurers may require higher copayments for urgent care or primary care provided in an emergency department and higher copayments for use of out-of-network emergency departments. Higher copayments may not be charged for the utilization of the emergency department for emergency care. For the purposes of this section, the term “emergency care” has the same meaning as provided in s. 395.002 and shall include services provided to rule out an emergency medical condition.

History.—s. 25, ch. 2004-297.



627.6406 - Maternity care.

627.6406 Maternity care.—

(1) Any policy of health insurance that provides coverage for maternity care must also cover the services of certified nurse-midwives and midwives licensed pursuant to chapter 467, and the services of birth centers licensed under ss. 383.30-383.335.

(2) An insurer issuing a health insurance policy that provides maternity and newborn coverage may not limit coverage for the length of a maternity and newborn stay in a hospital or for followup care outside of a hospital to any time period that is less than that determined to be medically necessary, in accordance with prevailing medical standards and consistent with guidelines for perinatal care of the American Academy of Pediatrics or the American College of Obstetricians and Gynecologists, by the treating obstetrical care provider or the pediatric care provider.

(3) This section does not affect any agreement between an insurer and a hospital or other health care provider with respect to reimbursement for health care services provided, rate negotiations with providers, or capitation of providers, and this section does not prohibit appropriate utilization review or case management by an insurer.

(4) Any policy of health insurance that provides coverage, benefits, or services for maternity or newborn care must provide coverage for postdelivery care for a mother and her newborn infant. The postdelivery care must include a postpartum assessment and newborn assessment and may be provided at the hospital, at the attending physician’s office, at an outpatient maternity center, or in the home by a qualified licensed health care professional trained in mother and baby care. The services must include physical assessment of the newborn and mother, and the performance of any medically necessary clinical tests and immunizations in keeping with prevailing medical standards.

(5) An insurer subject to subsection (1) shall communicate active case questions and concerns regarding postdelivery care directly to the treating physician or hospital in written form, in addition to other forms of communication. Such insurers shall also use a process that includes a written protocol for utilization review and quality assurance.

(6) An insurer subject to subsection (1) may not:

(a) Deny to a mother or her newborn infant eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the policy for the purpose of avoiding the requirements of this section.

(b) Provide monetary payments or rebates to a mother to encourage the mother to accept less than the minimum protections available under this section.

(c) Penalize or otherwise reduce or limit the reimbursement of an attending provider solely because the attending provider provided care to an individual participant or beneficiary in accordance with this section.

(d) Provide incentives, monetary or otherwise, to an attending provider solely to induce the provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section.

(e) Subject to paragraph (7)(c), restrict benefits for any portion of a period within a hospital length of stay required under subsection (2) in a manner that is less favorable than the benefits provided for any preceding portion of such stay.

(7)(a) This section does not require a mother who is a participant or beneficiary to:

1. Give birth in a hospital.

2. Stay in the hospital for a fixed period of time following the birth of her infant.

(b) This section does not apply with respect to any health insurance coverage that does not provide benefits for hospital lengths of stay in connection with childbirth for a mother or her newborn infant.

(c) This section does not prevent a policy from imposing deductibles, coinsurance, or other cost sharing in relation to benefits for hospital lengths of stay in connection with childbirth for a mother or her newborn infant, except that such coinsurance or other cost sharing for any portion of a period within a hospital length of stay required under subsection (2) may not be greater than such coinsurance or cost sharing for any preceding portion of such stay.

History.—s. 20, ch. 83-288; s. 3, ch. 84-94; s. 1, ch. 89-190; s. 114, ch. 92-318; s. 1, ch. 96-195; s. 1, ch. 97-179.



627.6407 - Massage.

627.6407 Massage.—Any policy of health insurance that provides coverage for massage shall also cover the services of persons licensed to practice massage pursuant to chapter 480, where the massage, as defined in chapter 480, has been prescribed by a physician licensed under chapter 458, chapter 459, chapter 460, or chapter 461, as being medically necessary and the prescription specifies the number of treatments.

History.—s. 57, ch. 92-318; s. 241, ch. 98-166.



627.6408 - Diabetes treatment services.

627.6408 Diabetes treatment services.—

(1) A health insurance policy or group health insurance policy sold in this state must provide coverage for all medically appropriate and necessary equipment, supplies, and diabetes outpatient self-management training and educational services used to treat diabetes, if the patient’s treating physician or a physician who specializes in the treatment of diabetes certifies that such services are necessary.

(2) The policy may require that diabetes outpatient self-management training and educational services be provided under the direct supervision of a certified diabetes educator or a board-certified endocrinologist. The policy may further require that nutrition counseling be provided by a licensed dietitian.

(3) The Agency for Health Care Administration shall adopt standards for diabetes outpatient self-management training and educational services, taking into consideration standards approved by the American Diabetes Association.

History.—s. 3, ch. 95-268; s. 1, ch. 96-279.



627.6409 - Coverage for osteoporosis screening, diagnosis, treatment, and management.

627.6409 Coverage for osteoporosis screening, diagnosis, treatment, and management.—Any health insurance policy that covers a resident of this state and that is issued, amended, delivered, or renewed in this state after October 1, 1996, must provide coverage for the medically necessary diagnosis and treatment of osteoporosis for high-risk individuals, including, but not limited to, estrogen-deficient individuals who are at clinical risk for osteoporosis, individuals who have vertebral abnormalities, individuals who are receiving long-term glucocorticoid (steroid) therapy, individuals who have primary hyperparathyroidism, and individuals who have a family history of osteoporosis. This section does not apply to specified-accident, specified-disease, hospital-indemnity, Medicare supplement, or long-term-care health insurance policies or to the state employee health insurance program.

History.—s. 2, ch. 96-282.



627.641 - Coverage for newborn children.

627.641 Coverage for newborn children.—

(1) A health insurance policy that provides coverage on an expense-incurred basis for a member of the family of the insured or subscriber shall, as to the family member’s coverage, also provide that the health insurance benefits applicable for children will be payable with respect to a newborn child of the insured or subscriber, or covered family member of the insured or subscriber, from the moment of birth. However, with respect to a newborn child of a covered family member other than the spouse of the insured or subscriber, the coverage for the newborn child terminates 18 months after the birth of the newborn child.

(2) The coverage for newborn children required by this section consists of coverage for injury or sickness, including the necessary care or treatment of medically diagnosed congenital defects, birth abnormalities, or prematurity, and transportation costs of the newborn to and from the nearest available facility appropriately staffed and equipped to treat the newborn’s condition, when such transportation is certified by the attending physician as necessary to protect the health and safety of the newborn child. The coverage of such transportation costs may not exceed the usual and customary charges, up to $1,000.

(3) This section does not apply to disability income or hospital indemnity policies or to normal maternity policy provisions applicable to the mother.

(4) A policy may require the insured, subscriber, or covered family member to notify the insurer of the birth of a child within a time period, as specified in the policy, of not less than 30 days after the birth. If timely notice is given, the insurer may not charge an additional premium for coverage of the newborn child for the duration of the notice period. If timely notice is not given, the insurer may charge an additional premium from the date of birth. The insurer may not deny coverage for a child due to the failure of the insured to timely notify the insurer of the birth of the child.

(5) If the policy does not require the insured to notify the insurer of the birth of a child within a specified time period, the insurer may not deny coverage for such child or retroactively charge the insured an additional premium for such child. However, the insurer may prospectively charge the insured an additional premium for the child if the insurer provides at least 45 days’ notice of the additional premium required.

History.—s. 1, ch. 72-82; s. 1, ch. 74-8; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; s. 1, ch. 80-177; ss. 2, 3, ch. 81-318; ss. 490, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 1, ch. 84-202; ss. 123, 149, ch. 92-33; s. 114, ch. 92-318.



627.6415 - Coverage for natural-born, adopted, and foster children; children in insured’s custodial care.

627.6415 Coverage for natural-born, adopted, and foster children; children in insured’s custodial care.—

(1) A health insurance policy that provides coverage for a member of the family of the insured shall, as to the family member’s coverage, provide that the health insurance benefits applicable to children of the insured also apply to an adopted child or a foster child of the insured placed in compliance with chapter 63, prior to the child’s 18th birthday, from the moment of placement in the residence of the insured. Except in the case of a foster child, the policy may not exclude coverage for any preexisting condition of the child. In the case of a newborn child, coverage begins at the moment of birth if a written agreement to adopt the child has been entered into by the insured prior to the birth of the child, whether or not the agreement is enforceable. This section does not require coverage for an adopted child who is not ultimately placed in the residence of the insured in compliance with chapter 63.

(2) A policy may require the insured to notify the insurer of the birth or placement of an adopted child within a specified time period of not less than 30 days after the birth or placement in the residence of a child adopted by the insured. If timely notice is given, the insurer may not charge an additional premium for coverage of the child for the notice period. If timely notice is not given, the insurer may charge an additional premium from the date of birth or placement. If notice is given within 60 days of the birth or placement of the child, the insurer may not deny coverage for the child due to the failure of the insured to timely notify the insurer of the birth or placement of the child.

(3) If the policy does not require the insured to notify the insurer of the birth or placement of an adopted child within a specified time period, the insurer may not deny coverage for such child or retroactively charge the insured an additional premium for such child. However, the insurer may prospectively charge the insured an additional premium for the child if the insurer provides at least 45 days’ notice of the additional premium required.

(4) In order to increase access to postnatal, infant, and pediatric health care for all children placed in court-ordered custody, including foster children, all health insurance policies that provide coverage for a member of the family of the insured shall, as to such family member’s coverage, also provide that the health insurance benefits applicable for children shall be payable with respect to a foster child or other child in court-ordered temporary or other custody of the insured, prior to the child’s 18th birthday.

History.—ss. 3, 5, ch. 85-189; s. 1, ch. 88-269; s. 1, ch. 91-185; ss. 124, 149, ch. 92-33; s. 5, ch. 92-278; s. 114, ch. 92-318; s. 9, ch. 98-159.



627.6416 - Coverage for child health supervision services.

627.6416 Coverage for child health supervision services.—

(1) All health insurance policies providing coverage on an expense-incurred basis which provide coverage for a member of a family of the insured or subscriber must, as to such family member’s coverage, also provide that the health insurance benefits applicable for children include coverage for child health supervision services from the moment of birth to age 16 years. Such services must be exempt from any deductible provisions that are in force in such policies or contracts.

(2) As used in this section, the term “child health supervision services” means physician-delivered or physician-supervised services that include, at a minimum, services delivered at the intervals and scope stated in this section.

(a) Child health supervision services must include periodic visits which shall include a history, a physical examination, a developmental assessment and anticipatory guidance, and appropriate immunizations and laboratory tests. Such services and periodic visits shall be provided in accordance with prevailing medical standards consistent with the Recommendations for Preventive Pediatric Health Care of the American Academy of Pediatrics.

(b) Minimum benefits may be limited to one visit payable to one provider for all of the services provided at each visit cited in this section.

(3) This section does not apply to disability income, specified disease, Medicare supplement, or hospital indemnity policies.

History.—ss. 2, 6, ch. 86-122; s. 1, ch. 88-329; s. 114, ch. 92-318; s. 1, ch. 97-166.



627.6417 - Coverage for surgical procedures and devices incident to mastectomy.

627.6417 Coverage for surgical procedures and devices incident to mastectomy.—

(1) Any health insurance policy that provides coverage for mastectomies must also provide coverage for prosthetic devices and breast reconstructive surgery incident to the mastectomy. The insurer may charge an appropriate additional premium for the coverage required by this subsection. The coverage for prosthetic devices and breast reconstructive surgery shall be subject to any deductible and coinsurance conditions and all other terms and conditions applicable to other benefits. Breast reconstructive surgery must be in a manner chosen by the treating physician, consistent with prevailing medical standards, and in consultation with the patient.

(2) As used in this section, the term “mastectomy” means the removal of all or part of the breast for medically necessary reasons as determined by a licensed physician, and the term “breast reconstructive surgery” means surgery to reestablish symmetry between the two breasts.

(3) This section does not apply to disability income, specified disease other than cancer, or hospital indemnity policies.

History.—ss. 2, 4, ch. 87-262; s. 4, ch. 88-269; ss. 58, 114, ch. 92-318; s. 1, ch. 97-48.



627.64171 - Coverage for length of stay and outpatient postsurgical care.

627.64171 Coverage for length of stay and outpatient postsurgical care.—

(1) Any health insurance policy that is issued, amended, delivered, or renewed in this state which provides coverage for breast cancer treatment may not limit inpatient hospital coverage for mastectomies to any period that is less than that determined by the treating physician to be medically necessary in accordance with prevailing medical standards and after consultation with the insured patient.

(2) Any health insurance policy that provides coverage for mastectomies under subsection (1) must also provide coverage for outpatient postsurgical followup care in keeping with prevailing medical standards by a licensed health care professional qualified to provide postsurgical mastectomy care. The treating physician, after consultation with the insured patient, may choose that the outpatient care be provided at the most medically appropriate setting, which may include the hospital, treating physician’s office, outpatient center, or home of the insured patient.

(3) An insurer subject to subsection (1) may not:

(a) Deny to an insured eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the policy for the purpose of avoiding the requirements of this section;

(b) Provide monetary payments or rebates to an insured patient to accept less than the minimum protections available under this section;

(c) Penalize or otherwise reduce or limit the reimbursement of an attending provider solely because the attending provider provided care to an insured patient under this section;

(d) Provide incentives, monetary or otherwise, to an attending provider solely to induce the provider to provide care to an insured patient in a manner inconsistent with this section; or

(e) Subject to the other provisions of this section, restrict benefits for any portion of a period within a hospital length of stay or outpatient care as required by this section in a manner that is less than favorable than the benefits provided for any preceding portion of such stay.

(4)(a) This section does not require an insured patient to have the mastectomy in the hospital or stay in the hospital for a fixed period of time following the mastectomy.

(b) This section does not prevent a policy from imposing deductibles, coinsurance, or other cost sharing in relation to benefits under this section, except that such cost sharing may not exceed cost sharing with other benefits.

(5) Except as provided in subsection (3), this section does not affect any agreement between an insurer and a hospital or other health care provider with respect to reimbursement for health care services provided, rate negotiations with providers, or capitation of providers, and does not prohibit appropriate utilization review or case management by the insurer.

(6) This section does not apply to disability income, specified diseases other than cancer, or hospital indemnity policies.

(7) As used in this section, the term “mastectomy” means the removal of all or part of the breast for medically necessary reasons as determined by a licensed physician.

History.—s. 2, ch. 97-48.



627.64172 - Requirements with respect to breast cancer and routine followup care.

627.64172 Requirements with respect to breast cancer and routine followup care.—Routine followup care to determine whether a breast cancer has recurred in a person who has been previously determined to be free of breast cancer does not constitute medical advice, diagnosis, care, or treatment for purposes of determining preexisting conditions, unless evidence of breast cancer is found during or as a result of the followup care.

History.—s. 3, ch. 97-48.



627.6418 - Coverage for mammograms.

627.6418 Coverage for mammograms.—

(1) An accident or health insurance policy issued, amended, delivered, or renewed in this state must provide coverage for at least the following:

(a) A baseline mammogram for any woman who is 35 years of age or older, but younger than 40 years of age.

(b) A mammogram every 2 years for any woman who is 40 years of age or older, but younger than 50 years of age, or more frequently based on the patient’s physician’s recommendation.

(c) A mammogram every year for any woman who is 50 years of age or older.

(d) One or more mammograms a year, based upon a physician’s recommendation, for any woman who is at risk for breast cancer because of a personal or family history of breast cancer, because of having a history of biopsy-proven benign breast disease, because of having a mother, sister, or daughter who has or has had breast cancer, or because a woman has not given birth before the age of 30.

(2) Except as provided in paragraph (1)(b), for mammograms done more frequently than every 2 years for women 40 years of age or older but younger than 50 years of age, the coverage required by subsection (1) applies, with or without a physician prescription, if the insured obtains a mammogram in an office, facility, or health testing service that uses radiological equipment registered with the Department of Health for breast cancer screening. The coverage is subject to the deductible and coinsurance provisions applicable to outpatient visits, and is also subject to all other terms and conditions applicable to other benefits. This section does not affect any requirements or prohibitions relating to who may perform, analyze, or interpret a mammogram or the persons to whom the results of a mammogram may be furnished or released.

(3) This section does not apply to disability income, specified disease, or hospital indemnity policies.

(4) Every insurer subject to the requirements of this section shall make available to the policyholder as part of the application, for an appropriate additional premium, the coverage required in this section without such coverage being subject to the deductible or coinsurance provisions of the policy.

History.—s. 4, ch. 88-269; s. 125, ch. 92-33; s. 6, ch. 95-188; s. 260, ch. 99-8; s. 89, ch. 2006-1.



627.6419 - Requirements with respect to breast cancer.

627.6419 Requirements with respect to breast cancer.—

(1) An insurer may not deny the issuance or renewal of, or cancel, a policy of accident insurance or health insurance, nor include any exception or exclusion of benefits in a policy solely because the insured has been diagnosed as having a fibrocystic condition or a nonmalignant lesion that demonstrates a predisposition, or solely due to the family history of the insured related to breast cancer, or solely due to any combination of these factors, unless the condition is diagnosed through a breast biopsy that demonstrates an increased disposition to developing breast cancer.

(2) An insurer may not deny the issuance or renewal of, or cancel, a policy of accident insurance or health insurance, nor include any exception or exclusion of benefits in a policy solely due to breast cancer, if the insured has been free from breast cancer for more than 2 years before the applicant’s request for health insurance coverage.

(3) This section also applies to a policy of group, blanket, or franchise accident or health insurance and to a contract or evidence of coverage issued by a health maintenance organization.

History.—s. 59, ch. 92-318; s. 7, ch. 95-188; s. 4, ch. 97-48; s. 2, ch. 97-182.



627.64193 - Required coverage for cleft lip and cleft palate.

627.64193 Required coverage for cleft lip and cleft palate.—A health insurance policy that covers a child under the age of 18 must provide coverage for treatment of cleft lip and cleft palate for the child. The coverage must include medical, dental, speech therapy, audiology, and nutrition services only if such services are prescribed by the treating physician or surgeon and such physician or surgeon certifies that such services are medically necessary and consequent to treatment of the cleft lip or cleft palate. The coverage required by this section is subject to terms and conditions applicable to other benefits. This section does not apply to specified-accident, specified-disease, hospital indemnity, limited benefit disability income, or long-term care insurance policies.

History.—s. 1, ch. 98-66.



627.64194 - Coverage requirements for services provided by nonparticipating providers; payment collection limitations.

627.64194 Coverage requirements for services provided by nonparticipating providers; payment collection limitations.—

(1) As used in this section, the term:

(a) “Emergency services” means emergency services and care, as defined in s. 641.47(8), which are provided in a facility.

(b) “Facility” means a licensed facility as defined in s. 395.002(16) and an urgent care center as defined in s. 395.002(30).

(c) “Insured” means a person who is covered under an individual or group health insurance policy delivered or issued for delivery in this state by an insurer authorized to transact business in this state.

(d) “Nonemergency services” means the services and care that are not emergency services.

(e) “Nonparticipating provider” means a provider who is not a preferred provider as defined in s. 627.6471 or a provider who is not an exclusive provider as defined in s. 627.6472. For purposes of covered emergency services under this section, a facility licensed under chapter 395 or an urgent care center defined in s. 395.002(30) is a nonparticipating provider if the facility has not contracted with an insurer to provide emergency services to its insureds at a specified rate.

(f) “Participating provider” means, for purposes of this section, a preferred provider as defined in s. 627.6471 or an exclusive provider as defined in s. 627.6472.

(2) An insurer is solely liable for payment of fees to a nonparticipating provider of covered emergency services provided to an insured in accordance with the coverage terms of the health insurance policy, and such insured is not liable for payment of fees for covered services to a nonparticipating provider of emergency services, other than applicable copayments, coinsurance, and deductibles. An insurer must provide coverage for emergency services that:

(a) May not require prior authorization.

(b) Must be provided regardless of whether the services are furnished by a participating provider or a nonparticipating provider.

(c) May impose a coinsurance amount, copayment, or limitation of benefits requirement for a nonparticipating provider only if the same requirement applies to a participating provider.

The provisions of s. 627.638 apply to this subsection.

(3) An insurer is solely liable for payment of fees to a nonparticipating provider of covered nonemergency services provided to an insured in accordance with the coverage terms of the health insurance policy, and such insured is not liable for payment of fees to a nonparticipating provider, other than applicable copayments, coinsurance, and deductibles, for covered nonemergency services that are:

(a) Provided in a facility that has a contract for the nonemergency services with the insurer which the facility would be otherwise obligated to provide under contract with the insurer; and

(b) Provided when the insured does not have the ability and opportunity to choose a participating provider at the facility who is available to treat the insured.

The provisions of s. 627.638 apply to this subsection.

(4) An insurer must reimburse a nonparticipating provider of services under subsections (2) and (3) as specified in s. 641.513(5), reduced only by insured cost share responsibilities as specified in the health insurance policy, within the applicable timeframe provided in s. 627.6131.

(5) A nonparticipating provider of emergency services as provided in subsection (2) or a nonparticipating provider of nonemergency services as provided in subsection (3) may not be reimbursed an amount greater than the amount provided in subsection (4) and may not collect or attempt to collect from the insured, directly or indirectly, any excess amount, other than copayments, coinsurance, and deductibles. This section does not prohibit a nonparticipating provider from collecting or attempting to collect from the insured an amount due for the provision of noncovered services.

(6) Any dispute with regard to the reimbursement to the nonparticipating provider of emergency or nonemergency services as provided in subsection (4) shall be resolved in a court of competent jurisdiction or through the voluntary dispute resolution process in s. 408.7057.

History.—s. 12, ch. 2016-222.



627.64195 - Requirements for opioid coverage.

627.64195 Requirements for opioid coverage.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Abuse-deterrent opioid analgesic drug product” means a brand or generic opioid analgesic drug product approved by the United States Food and Drug Administration with an abuse-deterrence labeling claim that indicates the drug product is expected to deter abuse.

(b) “Opioid analgesic drug product” means a drug product in the opioid analgesic drug class prescribed to treat moderate to severe pain or other conditions in immediate-release, extended-release, or long-acting form regardless of whether or not combined with other drug substances to form a single drug product or dosage form.

(2) COVERAGE REQUIREMENTS.—A health insurance policy that provides coverage for abuse-deterrent opioid analgesic drug products:

(a) May impose a prior authorization requirement for an abuse-deterrent opioid analgesic drug product only if the policy imposes the same prior authorization requirement for each opioid analgesic drug product without an abuse-deterrence labeling claim.

(b) May not require use of an opioid analgesic drug product without an abuse-deterrence labeling claim before authorizing the use of an abuse-deterrent opioid analgesic drug product.

History.—s. 1, ch. 2016-112.



627.642 - Outline of coverage.

627.642 Outline of coverage.—

(1) A policy offering benefits defined in s. 627.6513(1)-(14) may not be delivered, or issued for delivery, in this state unless:

(a) It is accompanied by an appropriate outline of coverage; or

(b) An appropriate outline of coverage is completed and delivered to the applicant at the time application is made, and an acknowledgment of receipt or certificate of delivery of such outline is provided to the insurer with the application.

In the case of a direct response, such as a written application to the insurance company from an applicant, the outline of coverage shall accompany the policy when issued.

(2) The outline of coverage shall contain:

(a) A statement identifying the applicable category of coverage afforded by the policy, based on the minimum basic standards set forth in the rules issued to effect compliance with s. 627.643.

(b) A brief description of the principal benefits and coverage provided in the policy.

(c) A summary statement of the principal exclusions and limitations or reductions contained in the policy, including, but not limited to, preexisting conditions, probationary periods, elimination periods, deductibles, coinsurance, and any age limitations or reductions.

(d) A summary statement of the renewal and cancellation provisions, including any reservation of the insurer of a right to change premiums.

(e) A statement that the outline contains a summary only of the details of the policy as issued or of the policy as applied for and that the issued policy should be referred to for the actual contractual governing provisions.

(f) When home health care coverage is provided, a statement that such benefits are provided in the policy.

(3) In addition to the outline of coverage, a policy as specified in s. 627.6699(3)(k) must be accompanied by an identification card that contains, at a minimum:

(a) The name of the organization issuing the policy or the name of the organization administering the policy, whichever applies.

(b) The name of the contract holder.

(c) The type of plan only if the plan is filed in the state, an indication that the plan is self-funded, or the name of the network.

(d) The member identification number, contract number, and policy or group number, if applicable.

(e) A contact phone number or electronic address for authorizations and admission certifications.

(f) A phone number or electronic address whereby the covered person or hospital, physician, or other person rendering services covered by the policy may obtain benefits verification and information in order to estimate patient financial responsibility, in compliance with privacy rules under the Health Insurance Portability and Accountability Act.

(g) The national plan identifier, in accordance with the compliance date set forth by the federal Department of Health and Human Services.

The identification card must present the information in a readily identifiable manner or, alternatively, the information may be embedded on the card and available through magnetic stripe or smart card. The information may also be provided through other electronic technology.

History.—s. 1, ch. 74-69; s. 1, ch. 74-281; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 491, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 2, ch. 2008-119; s. 151, ch. 2014-17; s. 3, ch. 2015-121; s. 10, ch. 2016-194.



627.6425 - Renewability of individual coverage.

627.6425 Renewability of individual coverage.—

(1) Except as otherwise provided in this section, an insurer that provides individual health insurance coverage to an individual shall renew or continue in force such coverage at the option of the individual. For the purpose of this section, the term “individual health insurance” means health insurance coverage, as described in s. 624.603, offered to an individual in this state, including certificates of coverage offered to individuals in this state as part of a group policy issued to an association outside this state, but the term does not include short-term limited duration insurance or excepted benefits specified in s. 627.6513(1)-(14).

(2) An insurer may nonrenew or discontinue health insurance coverage of an individual in the individual market based only on one or more of the following:

(a) The individual has failed to pay premiums, contributions, or a required copayment payable to the insurer in accordance with the terms of the health insurance coverage or the insurer has not received timely premium payments. When the copayment is payable to the insurer and exceeds $300, the insurer shall allow the insured up to 90 days after the date of the procedure to pay the required copayment. The insurer shall print in 10-point type on the Declaration of Benefits page notification that the insured could be terminated for failure to make any required copayment to the insurer.

(b) The individual has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage.

(c) The insurer is ceasing to offer coverage in the individual market in accordance with subsection (3) and applicable state law.

(d) In the case of a health insurer that offers health insurance coverage in the market through a network plan, the individual no longer resides, lives, or works in the service area, or in an area for which the insurer is authorized to do business, but only if such coverage is terminated under this paragraph uniformly without regard to any health-status-related factor of covered individuals.

(e) In the case of health insurance coverage that is made available in the individual market only through one or more bona fide associations, as defined in s. 627.6571(5), the membership of the individual in the association, on the basis of which the coverage is provided, ceases, but only if such coverage is terminated under this paragraph uniformly without regard to any health-status-related factor of covered individuals.

(3)(a) If an insurer decides to discontinue offering a particular policy form for health insurance coverage offered in the individual market, coverage under such form may be discontinued by the insurer only if:

1. The insurer provides notice to each covered individual provided coverage under this policy form in the individual market of such discontinuation at least 90 days before the date of the nonrenewal of such coverage;

2. The insurer offers to each individual in the individual market provided coverage under this policy form the option to purchase any other individual health insurance coverage currently being offered by the insurer for individuals in such market in the state; and

3. In exercising the option to discontinue coverage of a policy form and in offering the option of coverage under subparagraph 2., the insurer acts uniformly without regard to any health-status-related factor of enrolled individuals or individuals who may become eligible for such coverage. If a policy form covers both grandfathered and nongrandfathered health plans, an insurer may nonrenew coverage only for the nongrandfathered health plans, in which case the requirements of subparagraphs 1. and 2. apply only to the nongrandfathered health plans. As used in this subparagraph, the terms “grandfathered health plan” and “nongrandfathered health plan” have the same meaning as provided in s. 627.402.

(b)1. Subject to subparagraph (a)3., in any case in which an insurer elects to discontinue offering all health insurance coverage in the individual market in this state, health insurance coverage may be discontinued by the insurer only if:

a. The insurer provides notice to the office and to each individual of such discontinuation at least 180 days prior to the date of the nonrenewal of such coverage; and

b. All health insurance issued or delivered for issuance in the state in the individual market is discontinued and coverage under such health insurance coverage in such market is not renewed.

2. In the case of a discontinuation under subparagraph 1. in the individual market, the insurer may not provide for the issuance of any individual health insurance coverage in this state during the 5-year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

(4) At the time of coverage renewal, an insurer may modify the health insurance coverage for a policy form offered to individuals in the individual market so long as such modification is consistent with the laws of this state and effective on a uniform basis among all individuals with that policy form.

(5) In applying this section in the case of health insurance coverage that is made available by an insurer in the individual market to individuals only through one or more associations, a reference to an “individual” includes a reference to such an association of which the individual is a member.

(6) This section applies to health insurance coverage offered, sold, issued, or renewed in the individual market on or after July 1, 1997.

History.—s. 2, ch. 96-223; s. 2, ch. 97-179; s. 4, ch. 98-159; s. 33, ch. 2002-400; s. 1151, ch. 2003-261; s. 17, ch. 2013-101; s. 11, ch. 2016-194.



627.643 - Uniform minimum standards.

627.643 Uniform minimum standards.—

(1) The commission shall adopt rules which establish minimum standards for the general content of forms of individual and family health insurance policies. The rules must include terms of renewability, initial and subsequent conditions of eligibility, termination of insurance, probationary periods, exclusions, limitations, and reductions. The minimum standards are in addition to, and must comply with, the individual health insurance policy provisions provided in part II and in this part.

(2) The commission shall adopt rules which establish minimum standards of benefits and identification for each of the following categories of coverage in individual and family accident and health insurance policy forms, other than conversion policy forms:

(a) Basic hospital expense insurance.

(b) Basic medical expense insurance.

(c) Basic surgical expense insurance.

(d) Hospital confinement indemnity insurance.

(e) Major medical expense insurance.

(f) Disability income protection insurance.

(g) Accident-only insurance.

(h) Limited benefit insurance.

(i) Supplemental insurance.

(j) Home health care coverage.

(k) Nonconventional coverage.

This subsection does not preclude the issuance of a policy which combines two or more of the categories of coverage enumerated in paragraphs (a)-(e). This subsection does not preclude the issuance of a policy that does not meet the prescribed minimum standards for categories of coverage in paragraphs (a)-(g) if the office determines that the policy is either experimental in nature or is demonstrated to be a type of coverage that fulfills a reasonable need of the person or persons to be insured. Any policy not meeting the minimum standards that is approved by the office must be identified as to category only as prescribed by the office.

(3) The office may, within the time provided by law for the disapproval of an individual or family form of accident or health insurance, disapprove any form if it finds that the form does not comply with applicable law or it finds that the form is unjust, unfair, or inequitable to the policyholder, any insured, or any beneficiary. In acting upon any submission, the office shall consider whether the benefits afforded under the submitted policy or benefit form fulfill a reasonable need of a policyholder.

History.—s. 1, ch. 74-281; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 492, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 60, 114, ch. 92-318; s. 1152, ch. 2003-261.



627.644 - Discrimination against handicapped prohibited.

627.644 Discrimination against handicapped prohibited.—No health insurer shall refuse to provide, or shall charge unfairly discriminatory rates for, health insurance coverage for a person solely because the person is mentally or physically handicapped. Nothing in this section should be construed as requiring an insurer to provide insurance coverage against a handicap which the applicant or policyholder has already sustained.

History.—s. 1, ch. 76-127; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 493, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.645 - Denial of health insurance claims restricted.

627.645 Denial of health insurance claims restricted.—

(1) A claim for payment under a health insurance policy or self-insured program of health benefits for treatment, care, or services in a licensed hospital that is accredited by an accrediting organization whose standards incorporate comparable regulations required by this state may not be denied because such hospital lacks major surgical facilities and is primarily of a rehabilitative nature, if such rehabilitation is specifically for treatment of physical disability.

(2) No claim for payment under a health insurance policy for medical care or treatment of a child in a licensed hospital which is nonprofit; which primarily provides diagnosis, treatment, or care for patients whose physical functions or movements are impaired by accident, disease, or congenital deformity; and which accepts patients for treatment without regard to race, color, national origin, sex, religion, or affiliation shall be denied because the hospital does not have facilities for major surgery or because the treatment and care are primarily of a charitable nature.

History.—s. 1, ch. 77-32; s. 12, ch. 78-106; ss. 1, 3, ch. 80-33; s. 2, ch. 81-318; ss. 494, 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 11, ch. 2013-93.

Note.—Former s. 391.11.



627.646 - Conversion on termination of eligibility.

627.646 Conversion on termination of eligibility.—

(1) Every health insurance policy providing hospital or medical expense coverage hereafter delivered or issued for delivery in this state or under which benefits are altered, modified, or amended shall contain a provision that, if the insurance on a person covered under the policy ceases because of the termination of such person’s eligibility for coverage prior to his or her becoming eligible for Medicare or Medicaid benefits, then such person shall be entitled to have issued to him or her by the insurer, without evidence of insurability, a policy of health insurance, either individual or family, whichever is appropriate, provided application for the policy is made and the first premium is paid to the insurer within 31 days after such termination, and provided further that:

(a) The coverage under the policy shall be in an amount equal to or, at the option of the insured, less than the amount of health insurance which ceases because of such termination.

(b) The premium on the policy shall be at the insurer’s then customary rate applicable to such policies, to the class of risk to which such person then belongs, and to his or her age attained on the effective date of the policy.

(c) The policy of health insurance will not result in overinsurance on the basis of the company underwriting standards at the time of issue.

(d) The policy of health insurance may be reduced by the amount of any benefits paid for the same injury or same sickness under the prior policy.

(e) The policy of health insurance may exclude any condition excluded by the prior policy.

(2) An insurer shall offer maternity benefits and dental benefits if those benefits were provided in the policy.

(3) The provisions of this section shall be effectuated in such a way as to result in continuous coverage during the 31-day period for such insured.

(4) This section does not apply to disability income, Medicare supplement, accident only, hospital indemnity, specified disease, limited benefit, nonconventional, or excess policies.

History.—s. 1, ch. 78-385; s. 2, ch. 81-318; ss. 495, 497, 809(2nd), ch. 82-243; ss. 60, 79, ch. 82-386; s. 3, ch. 90-249; s. 114, ch. 92-318; s. 345, ch. 97-102.



627.647 - Standard health claim form.

627.647 Standard health claim form.—

(1) The commission shall prescribe a standard health claim form to be used by all hospitals and a standard health claim form to be used by all physicians, dentists, and pharmacists. Such forms shall be in a format that allows for the use of generally accepted coding systems by providers in order to facilitate the processing of claims. Such forms shall provide for the disclosure by the claimant of the name, policy number, and address of every insurance policy which may cover the claimant with respect to the submitted claim except those policies specified in s. 627.4235(5). The required information on diagnosis, dental procedures, medical procedures, services, date of service, supplies, and fees may also be met by an attachment to the appropriate physician claim form. However, for the purpose of filing Medicaid claims, such attachments shall be prohibited. Such standard health claim forms shall be accepted by all insurers and all agencies, departments, and divisions of the state.

(2) This section does not apply to claims submitted by electronic or electromechanical means, except that such claims must include disclosure of every insurance policy which may cover the claimant with respect to the submitted claim.

History.—s. 1, ch. 77-46; s. 1, ch. 79-175; s. 2, ch. 81-318; ss. 496(1st), 497, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 1, ch. 88-30; s. 114, ch. 92-318; s. 1153, ch. 2003-261.

Note.—Former s. 627.6111.



627.6471 - Contracts for reduced rates of payment; limitations; coinsurance and deductibles.

627.6471 Contracts for reduced rates of payment; limitations; coinsurance and deductibles.—

(1) As used in this section:

(a) “Insurer” means an insurer as defined in s. 624.03 or a multiple-employer welfare arrangement as defined in s. 624.437.

(b) “Preferred provider” means any licensed health care provider with which the insurer has directly or indirectly contracted for an alternative or a reduced rate of payment, which shall include any health care provider listed in s. 627.419(3) and (4) and shall provide reasonable access to such health care providers.

(c) “Preferred provider network” means a group of licensed health care providers with each of which the insurer has directly or indirectly contracted for alternative or reduced rates of payment. If an insurer negotiates with providers practicing as a group, the insurer may contract with the group.

(2) Any insurer issuing a policy of health insurance in this state, which insurance includes coverage for the services of a preferred provider, must provide each policyholder and certificateholder with a current list of preferred providers and must make the list available on its website. The list must include, when applicable and reported, a listing by specialty of the names, addresses, and telephone numbers of all participating providers, including facilities, and, in the case of physicians, must also include board certifications, languages spoken, and any affiliations with participating hospitals. Information posted on the insurer’s website must be updated on at least a calendar-month basis with additions or terminations of providers from the insurer’s network or reported changes in physicians’ hospital affiliations.

(3) A policy may limit payments regardless of the providers chosen by an insured and may offer alternative or reduced rates to an insured who selects preferred providers.

(4) Any policy that provides schedules of payments for services provided by preferred providers that differ from the schedules of payments for services provided by nonpreferred providers is subject to the following limitations:

(a) The amount of any annual deductible per covered person or per family for treatment in a facility that is not a preferred provider may not exceed four times the amount of a corresponding annual deductible for treatment in a facility that is a preferred provider.

(b) If the policy has no deductible for treatment in a preferred provider facility, the deductible for treatment received in a facility that is not a preferred provider facility may not exceed $500 per covered person per visit.

(c) The amount of any annual deductible per covered person or per family for treatment, other than inpatient treatment, by a provider that is not a preferred provider may not exceed four times the amount of a corresponding annual deductible for treatment, other than inpatient treatment, by a preferred provider.

(d) If the policy has no deductible for treatment by a preferred provider, the annual deductible for treatment received from a provider which is not a preferred provider shall not exceed $500 per covered person.

(e) The percentage amount of any coinsurance to be paid by an insured to a provider that is not a preferred provider may not exceed by more than 50 percentage points the percentage amount of any coinsurance payment to be paid to a preferred provider.

(f) The amount of any deductible and payment of coinsurance paid by the insured must be applied to the reduced charge negotiated between the insurer and the preferred provider.

(g) Notwithstanding the limitations of deductibles and coinsurance provisions in this section, an insurer may require the insured to pay a reasonable copayment per visit for inpatient or outpatient services.

(h) If any service or treatment is not within the scope of services provided by the network of preferred providers, but is within the scope of services or treatment covered by the policy, the service or treatment shall be reimbursed at a rate not less than 10 percentage points lower than the percentage rate paid to preferred providers. The reimbursement rate must be applied to the usual and customary charges in the area.

(5) Any policy issued under this section which does not provide direct patient access to a dermatologist must conform to the requirements of s. 627.6472(16). This subsection shall not be construed to affect the amount the insured or patient must pay as a deductible or coinsurance amount authorized under this section.

(6) If psychotherapeutic services are covered by a policy issued by the insurer, the insurer shall provide eligibility criteria for each group of health care providers licensed under chapter 458, chapter 459, chapter 490, or chapter 491, which include psychotherapy within the scope of their practice as provided by law, or for any person who is certified as an advanced registered nurse practitioner in psychiatric mental health under s. 464.012. When psychotherapeutic services are covered, eligibility criteria shall be established by the insurer to be included in the insurer’s criteria for selection of network providers. The insurer may not discriminate against a health care provider by excluding such practitioner from its provider network solely on the basis of the practitioner’s license.

(7) Any policy issued under this section after January 1, 2017, must include the following disclosure: “WARNING: LIMITED BENEFITS WILL BE PAID WHEN NONPARTICIPATING PROVIDERS ARE USED. You should be aware that when you elect to utilize the services of a nonparticipating provider for a covered nonemergency service, benefit payments to the provider are not based upon the amount the provider charges. The basis of the payment will be determined according to your policy’s out-of-network reimbursement benefit. Nonparticipating providers may bill insureds for any difference in the amount. YOU MAY BE REQUIRED TO PAY MORE THAN THE COINSURANCE OR COPAYMENT AMOUNT. Participating providers have agreed to accept discounted payments for services with no additional billing to you other than coinsurance, copayment, and deductible amounts. You may obtain further information about the providers who have contracted with your insurance plan by consulting your insurer’s website or contacting your insurer or agent directly.”

History.—ss. 8, 12, ch. 91-296; ss. 126, 149, ch. 92-33; s. 114, ch. 92-318; s. 1, ch. 96-344; s. 3, ch. 99-393; ss. 13, 14, ch. 2016-222.

Note.—Former s. 627.4134.



627.6472 - Exclusive provider organizations.

627.6472 Exclusive provider organizations.—

(1) As used in this section, the term:

(a) “Complaint” means any dissatisfaction expressed by a policyholder concerning an insurer or its network providers.

(b) “Emergency care” means medical services provided after the sudden or unexpected onset of a medical condition manifesting itself by acute symptoms, including injury caused by an accident, which are severe enough that the lack of immediate medical attention could reasonably be expected to result in any of the following:

1. The patient’s life or health would be placed in serious jeopardy.

2. Vital bodily functions would be seriously impaired.

3. There would be serious and permanent dysfunction of a bodily organ or part.

(c) “Exclusive provider” means a provider of health care, or a group of providers of health care, that has entered into a written agreement with the insurer to provide benefits under a health insurance policy issued under this section, which agreement shall include any health care provider listed in s. 627.419(3) and (4) and shall provide reasonable access to such health care providers.

(d) “Exclusive provider provision” means any provision that conditions the payment of benefits, in whole or in part, on the use of exclusive providers.

(e) “Agency” means the Agency for Health Care Administration.

(f) “Grievance” means dissatisfaction with the administration, claims practices, or provisions of services concerning an insurer or its network providers, expressed in writing by a policyholder under a health insurance policy or certificate.

(g) “Service area” means the geographic area approved by the agency within which an insurer is authorized to offer a health insurance policy.

(2) The agency may authorize a health insurer to offer a health insurance policy or certificate under this section if the agency finds that the insurer has satisfied all of the requirements of this section.

(3) An insurer may not issue a policy or certificate in this state that is subject to an exclusive provider provision until its plan of operation has been approved by the agency. If the insurer files a plan of operation which states that the insurer will be utilizing a health maintenance organization provider network, subscriber grievance procedure, and internal and external quality assurance program, all of which have been approved by the agency, the insurers plan of operation shall be deemed to have met the requirements of subsections (4), (5), (12), and (14).

(4) An insurer must file a proposed plan of operation with the agency in a format prescribed by the agency. The plan of operation must contain evidence that all covered services that are subject to exclusive provider provisions are available and accessible through exclusive providers, including a demonstration that:

(a) Such services can be provided by exclusive providers with reasonable promptness with respect to geographic location, hours of operation, and after-hour care. The hours of operation and availability of after-hour care must reflect usual practice in the local area. Geographic availability must reflect the usual travel times within the community.

(b) The number of exclusive providers in the service area is sufficient, with respect to current and expected policyholders, either:

1. To deliver adequately all services that are subject to an exclusive provider provision; or

2. To make appropriate referrals.

(c) There are written agreements with exclusive providers describing specific responsibilities.

(d) Emergency care is available 24 hours a day and 7 days a week.

(e) In the case of covered services that are subject to an exclusive provider provision, there are written agreements with exclusive providers prohibiting such providers from billing or otherwise seeking reimbursement from or recourse against any policyholders. This paragraph does not apply to supplemental charges or coinsurance amounts stated in the policy or certificate.

(5) The proposed plan of operation must include:

(a) A statement or map providing a clear description of the service area.

(b) A description of the grievance procedure to be used.

(c) A description of the quality assurance program, including all of the following:

1. The formal organizational structure.

2. The written criteria for selection, retention, and removal of exclusive providers.

3. The procedures for evaluating quality of care provided by exclusive providers, and the process to initiate corrective action when warranted.

(d) A list and description, by specialty, of the exclusive providers.

(e) The written information proposed to be used by the insurer to comply with subsection (10).

(f) Any other information requested by the agency.

(6) An insurer must file any proposed changes to the plan of operation, except for changes to the list of exclusive providers, with the agency prior to implementing the changes. The changes are considered approved by the agency after 30 days unless specifically disapproved.

(7) An updated list of exclusive providers must be filed with the agency at least semiannually.

(8) A health insurance policy or certificate may not restrict payment for covered services provided by nonexclusive providers if:

(a) The services are for symptoms requiring emergency care or are immediately required for an unforeseen illness, injury, or condition; and

(b) A network provider is not reasonably accessible.

(9) If any service or treatment is not within the scope of services provided by the network or exclusive providers, but is within the scope of services or treatment covered by the policy, the service or treatment shall be reimbursed at a rate not less than 10 percentage points lower than the percentage rate paid to network providers. The reimbursement rate must be applied to the usual and customary charges in the area.

(10) An insurer must make full and fair disclosure in writing of the provisions, restrictions, and limitations of the policy or certificate to each policyholder and certificateholder, including at least the following:

(a) A description (including address and phone number) of the exclusive providers, including primary care physicians, specialty physicians, hospitals, and other providers.

(b) A description of the exclusive provider provisions, including coinsurance and deductible levels if providers other than exclusive providers are used.

(c) A description of coverage for emergency and urgently needed care and other out-of-service area coverage.

(d) A description of limitations on referrals to restricted exclusive providers and to other providers.

(e) A description of the insurer’s quality assurance program and grievance procedure.

(11) Prior to or at the time of the sale of a policy or certificate that is subject to an exclusive provider organization, the insurer must obtain from the policyholder or certificateholder a signed and dated form stating that the policyholder or certificateholder has received the information provided pursuant to subsection (10) and that the policyholder or certificateholder understands the restrictions of the policy or certificate.

(12)(a) An insurer issuing policies or certificates that are subject to an exclusive provider organization must have and use procedures for hearing complaints and resolving written grievances from the policyholders. The procedures must be aimed at mutual agreement for settlement and may include arbitration procedures.

(b) The grievance procedure must be described in the policy and certificates.

(c) At the time the policy or certificate is issued, the insurer must provide detailed information to the policyholder describing how a grievance may be registered with the insurer.

(d) Grievances must be considered in a timely manner and must be transmitted to appropriate decisionmakers who have the authority to fully investigate the issue and take corrective action.

(e) If a grievance is found to be valid, corrective action must be taken promptly.

(f) All concerned parties must be notified about the results of a grievance.

(g) The insurer must report no later than each March 31 to the agency regarding its grievance procedure. The report must be in a format prescribed by the agency and must contain the number of grievances filed in the past year and a summary of the subject, nature, and resolution of such grievances.

(13) At the time of initial purchase, an insurer issuing policies or certificates that are subject to an exclusive provider organization must offer to each policyholder the opportunity to purchase a policy otherwise offered by the insurer that is not subject to an exclusive provider network.

(14)(a) There is imposed on every authorized insurer that offers exclusive provider policies under this section an annual assessment payable to the agency. The assessment must be determined and collected pursuant to the procedures specified in s. 641.58, and may not exceed 0.1 percent of the gross premium collected by the insurer in the prior year for exclusive provider policies issued in this state under this section. The assessment does not apply to policies issued pursuant to s. 627.6473.

(b) The agency must deposit the assessments in the Health Care Trust Fund. Assessments deposited under this subsection must be used to defray the expenses of the agency connected with implementation of this section. Prior to collection of assessments under this subsection, the agency may use moneys in the Health Care Trust Fund, as appropriated by the Legislature, to defray the expenses of the agency connected with implementation of this section.

(c) The failure of the insurer to pay the assessment within the time specified in s. 641.58 constitutes grounds for suspension or revocation of the insurer’s certificate of authority by the office.

(15) If psychotherapeutic services are covered by a policy issued by the insurer, the insurer shall provide eligibility criteria for all groups of health care providers licensed under chapter 458, chapter 459, chapter 490, or chapter 491, which include psychotherapy within the scope of their practice as provided by law, or for any person who is certified as an advanced registered nurse practitioner in psychiatric mental health under s. 464.012. When psychotherapeutic services are covered, eligibility criteria shall be established by the insurer to be included in the insurer’s criteria for selection of network providers. The insurer may not discriminate against a health care provider by excluding such practitioner from its provider network solely on the basis of the practitioner’s license.

(16) Notwithstanding any provision of this section to the contrary, an exclusive provider organization which offers dermatological services shall provide direct patient access, for office visits and minor procedures and testing, to a dermatologist who is under contract with the exclusive provider organization. The term “direct patient access” means the ability of an insured to obtain such services without a referral or other authorization before receiving services. The exclusive provider organization shall, by July 1, 1997, develop criteria for compliance with the provisions of this subsection which do not impede or inhibit access to dermatological services for policyholders of the exclusive provider organization. The criteria may include a maximum of five office visits to a dermatologist without prior authorization for a dermatologic problem within a 12-month period.

(17) An exclusive provider organization shall not discriminate with respect to participation as to any advanced registered nurse practitioner licensed and certified pursuant to s. 464.012, who is acting within the scope of such license and certification, solely on the basis of such license or certification. This subsection shall not be construed to prohibit a plan from including providers only to the extent necessary to meet the needs of the plan’s enrollees or from establishing any measure designed to maintain quality and control costs consistent with the responsibilities of the plan.

(18) Each organization shall allow, without prior authorization, a female subscriber to visit a contracted obstetrician/gynecologist for one annual visit and medically necessary followup care detected at that visit. Nothing in this subsection shall prevent an organization from requiring that an obstetrician/gynecologist treating a covered patient coordinate the medical care through the patient’s primary care physician, if applicable.

History.—s. 127, ch. 92-33; s. 111, ch. 92-318; s. 2, ch. 96-344; s. 25, ch. 96-418; s. 1, ch. 97-171; s. 1, ch. 98-285; s. 13, ch. 99-356; s. 1154, ch. 2003-261.



627.64725 - Health maintenance organization or exclusive provider organization; disclosure of terms and conditions of plan.

1627.64725 Health maintenance organization or exclusive provider organization; disclosure of terms and conditions of plan.—Each health maintenance organization or exclusive provider organization shall provide prospective enrollees with written information about the terms and conditions of the plan in accordance with s. 641.31(4) so that the prospective enrollees can make informed decisions about accepting a managed-care system of health care delivery; however, information about where, in what manner, and from whom the comprehensive health care services or specific health care services can be obtained need be disclosed only upon request by the prospective enrollee. All marketing materials distributed by the health maintenance organization or exclusive provider organization must contain a notice in boldfaced type which states that the information required under this section is available to the prospective enrollee upon request.

History.—s. 8, ch. 96-223.

1Note.—Also published at s. 641.31015.



627.6473 - Combined preferred provider and exclusive provider policies.

627.6473 Combined preferred provider and exclusive provider policies.—An insurer may issue a policy that provides coverage for certain benefits through a preferred provider network and other benefits through an exclusive provider network. With regard to the coverage provided through a preferred provider network, the requirements of s. 627.6471 apply, and with regard to the coverage provided through an exclusive provider network, the requirements of s. 627.6472 apply.

History.—s. 128, ch. 92-33.



627.64731 - Leasing, renting, or granting access to a participating provider.

627.64731 Leasing, renting, or granting access to a participating provider.—

(1) As used in this section, the term:

(a) “Contracting entity” means any person or entity that is engaged in the act of contracting with participating providers and has a direct contract with a participating provider for the delivery of health care services or the selling or assigning of physicians or physician panels to other health care entities.

(b) “Participating provider” means a physician licensed under chapter 458, chapter 459, chapter 460, chapter 461, or chapter 466, or a physician group practice that has a health care contract with a contracting entity and is entitled to reimbursement for health care services rendered to an enrollee under the health care contract and includes both preferred providers as defined in s. 627.6471 and exclusive providers as defined in s. 627.6472.

(2) A contracting entity may not sell, lease, rent, or otherwise grant access to the health care services of a participating provider under a health care contract unless expressly authorized by the health care contract. The health care contract must specifically provide that it applies to network rental arrangements and state that one purpose of the contract is selling, renting, or giving the contracting entity rights to the services of the participating provider, including other preferred provider organizations. At the time a health care contract is entered into with a participating provider, the contracting entity shall, to the extent possible, identify any third party to which the contracting entity has granted access to the health care services of the participating provider. The contracting entity may sell, lease, rent, or otherwise grant access to the participating provider’s services only to a third party that is:

(a) A payor or a third-party administrator or other entity responsible for administering claims on behalf of the payor;

(b) A preferred provider organization or preferred provider network that receives access to the participating provider’s services pursuant to an arrangement with the preferred provider organization or preferred provider network in a contract with the participating provider and that is required to comply with all of the terms, conditions, and affirmative obligations to which the originally contracted primary participating provider network is bound under its contract with the participating provider, including, but not limited to, obligations concerning patient steerage and the timeliness and manner of reimbursement; or

(c) An entity that is engaged in the business of providing electronic claims transport between the contracting entity and the payor or third-party administrator and that complies with all of the applicable terms, conditions, and affirmative obligations of the contracting entity’s contract with the participating provider including, but not limited to, obligations concerning patient steerage and the timeliness and manner of reimbursement.

(3) Upon a request by a participating provider, a contracting entity must provide the identity of any third party that has been granted access to the health care services of the participating provider.

(4) A contracting entity that leases, rents, or otherwise grants access to the health care services of a participating provider must maintain an Internet website or a toll-free telephone number through which the provider may obtain a listing, updated at least every 90 days, of the third parties that have been granted access to the provider’s health care services.

(5) A contracting entity that leases, rents, or otherwise grants access to a participating provider’s health care services must ensure that an explanation of benefits or remittance advice furnished to the participating provider that delivers health care services under the health care contract identifies the contractual source of any applicable discount.

(6) Subject to applicable continuity-of-care laws, the right of a third party to exercise the rights and responsibilities of a contracting entity under a health care contract terminates on the day following the termination of the participating provider’s contract with the contracting entity.

(7) The provisions of this section do not apply if the third party that is granted access to a participating provider’s health care services under a health care contract is:

(a) An employer or other entity providing coverage for health care services to the employer’s employees or the entity’s members and the employer or entity has a contract with the contracting entity or the contracting entity’s affiliate for the administration or processing of claims for payment or services provided under the health care contract;

(b) An entity providing administrative services to, or receiving administrative services from, the contracting entity or the contracting entity’s affiliate or subsidiary; or

(c) An affiliate or a subsidiary of a contracting entity, or other entity if operating under the same brand licensee program as the contracting entity.

(8) A health care contract may provide for arbitration of disputes arising under this section.

(9) A contracting entity shall ensure that all third parties to which the contracting entity has sold, rented, assigned, or otherwise given access to the participating provider’s discounted rate comply with the physician contract, including all requirements to encourage access to the participating provider, and pay the provider pursuant to the rates of payment and methodology set forth in that contract, unless otherwise agreed to by a participating provider.

(10) A contracting entity is deemed in compliance with this section when the insured’s identification card provides information, written or electronically, which identifies the preferred provider network or networks to be used to reimburse the provider for covered services.

(11) This section does not apply to a contract between a contracting entity and a discount medical plan organization licensed or exempt under part II of chapter 636.

History.—s. 4, ch. 2008-212.



627.6474 - Provider contracts.

627.6474 Provider contracts.—

(1) A health insurer may not require a contracted health care practitioner as defined in s. 456.001(4) to accept the terms of other health care practitioner contracts with the insurer or any other insurer, or health maintenance organization, under common management and control with the insurer, including Medicare and Medicaid practitioner contracts and those authorized by s. 627.6471, s. 627.6472, s. 636.035, or s. 641.315, except for a practitioner in a group practice as defined in s. 456.053 who must accept the terms of a contract negotiated for the practitioner by the group, as a condition of continuation or renewal of the contract. Any contract provision that violates this section is void. A violation of this subsection is not subject to the criminal penalty specified in s. 624.15.

(2) A contract between a health insurer and a dentist licensed under chapter 466 for the provision of services to an insured may not contain a provision that requires the dentist to provide services to the insured under such contract at a fee set by the health insurer unless such services are covered services under the applicable contract. As used in this subsection, the term “covered services” means dental care services for which a reimbursement is available under the insured’s contract, or for which a reimbursement would be available but for the application of contractual limitations such as deductibles, coinsurance, waiting periods, annual or lifetime maximums, frequency limitations, alternative benefit payments, or any other limitation.

(3)(a) A health insurer may not require an ophthalmologist licensed pursuant to chapter 458 or chapter 459 or an optometrist licensed pursuant to chapter 463 to join a network solely for the purpose of credentialing the licensee for another insurer’s vision network. This paragraph does not prevent a health insurer from entering into a contract with another insurer’s vision care plan to use the vision network.

(b) A health insurer may not restrict an ophthalmologist licensed pursuant to chapter 458 or chapter 459, an optometrist licensed pursuant to chapter 463, or an optician licensed pursuant to part I of chapter 484 to specific suppliers of materials or optical laboratories. This paragraph does not restrict a health insurer in determining specific amounts of coverage or reimbursement for the use of network or out-of-network suppliers or laboratories.

(c) A health insurer’s online vision care network provider directory must be updated monthly to reflect the vision care providers currently participating in the health insurer’s network.

(d) A knowing violation of paragraph (a) or paragraph (b) constitutes an unfair insurance trade practice under s. 626.9541(1)(d).

History.—s. 1, ch. 2001-107; s. 1, ch. 2014-64; s. 1, ch. 2016-69.



627.6475 - Individual reinsurance pool.

627.6475 Individual reinsurance pool.—

(1) PURPOSE.—The purpose of this section is to provide for the establishment of a reinsurance program for coverage of individuals who are eligible for issuance of individual health insurance from a health insurance issuer pursuant to s. 627.6487.

(2) DEFINITIONS.—As used in this section:

(a) “Board,” “carrier,” and “health benefit plan” have the same meaning ascribed in s. 627.6699(3).

(b) “Health insurance issuer,” “issuer,” and “individual health insurance” have the same meaning ascribed in s. 627.6487(2).

(c) “Reinsuring carrier” means a health insurance issuer that elects to comply with the requirements set forth in subsection (7).

(d) “Risk-assuming carrier” means a health insurance issuer that elects to comply with the requirements set forth in subsection (6).

(e) “Eligible individual” has the same meaning ascribed in s. 627.6487(3).

(3) APPLICABILITY AND SCOPE.—This section applies to individual health insurance offered by a health insurance issuer to an eligible individual.

(4) MAINTENANCE OF RECORDS.—Each health insurance issuer that offers individual health insurance must maintain at its principal place of business a complete and detailed description of its rating practices and renewal practices, as required for small employer carriers pursuant to s. 627.6699(8).

(5) ISSUER’S ELECTION TO BECOME A RISK-ASSUMING CARRIER.—

(a) Each health insurance issuer that offers individual health insurance must elect to become a risk-assuming carrier or a reinsuring carrier for purposes of this section. Each such issuer must make an initial election, binding through December 31, 1999. The issuer’s initial election must be made no later than October 31, 1997. By October 31, 1997, all issuers must file a final election, which is binding for 2 years, from January 1, 1998, through December 31, 1999, after which an election shall be binding for a period of 5 years. The office may permit an issuer to modify its election at any time for good cause shown, after a hearing.

(b) The office shall establish an application process for issuers seeking to change their status under this subsection.

(c) An election to become a risk-assuming carrier is subject to approval under this subsection.

(d) An issuer that elects to cease participating as a reinsuring carrier and to become a risk-assuming carrier may not reinsure or continue to reinsure any individual health benefits plan under subsection (7) once the issuer becomes a risk-assuming carrier, and the issuer must pay a prorated assessment based upon business issued as a reinsuring carrier for any portion of the year that the business was reinsured. An issuer that elects to cease participating as a risk-assuming carrier and to become a reinsuring carrier may reinsure individual health insurance under the terms set forth in subsection (7) and must pay a prorated assessment based upon business issued as a reinsuring carrier for any portion of the year that the business was reinsured.

(6) ELECTION PROCESS TO BECOME A RISK-ASSUMING CARRIER.—

(a)1. A health insurance issuer that offers individual health insurance may become a risk-assuming carrier by filing with the office a designation of election under this subsection in a format and manner prescribed by the commission. The office shall approve the election of a health insurance issuer to become a risk-assuming carrier if the office finds that the issuer is capable of assuming that status pursuant to the criteria set forth in paragraph (b).

2. The office must approve or disapprove any designation as a risk-assuming carrier within 60 days after a filing.

(b) In determining whether to approve an application by an issuer to become a risk-assuming carrier, the office shall consider:

1. The issuer’s financial ability to support the assumption of the risk of individuals.

2. The issuer’s history of rating and underwriting individuals.

3. The issuer’s commitment to market fairly to all individuals in the state or its service area, as applicable.

4. The issuer’s ability to assume and manage the risk of enrolling individuals without the protection of the reinsurance program provided in subsection (7).

(c) The office shall provide public notice of an issuer’s designation of election under this subsection to become a risk-assuming carrier and shall provide at least a 21-day period for public comment prior to making a decision on the election. The office shall hold a hearing on the election at the request of the issuer.

(d) The office may rescind the approval granted to a risk-assuming carrier under this subsection if the office finds that the carrier no longer meets the criteria of paragraph (b).

(7) INDIVIDUAL HEALTH REINSURANCE PROGRAM.—

(a) The individual health reinsurance program shall operate subject to the supervision and control of the board of the small employer health reinsurance program established pursuant to s. 627.6699(11). The board shall establish a separate, segregated account for eligible individuals reinsured pursuant to this section, which account may not be commingled with the small employer health reinsurance account.

(b) A reinsuring carrier may reinsure with the program coverage of an eligible individual, subject to each of the following provisions:

1. A reinsuring carrier may reinsure an eligible individual within 60 days after commencement of the coverage of the eligible individual.

2. The program may not reimburse a participating carrier with respect to the claims of a reinsured eligible individual until the carrier has paid incurred claims of at least $5,000 in a calendar year for benefits covered by the program. In addition, the reinsuring carrier is responsible for 10 percent of the next $50,000 and 5 percent of the next $100,000 of incurred claims during a calendar year, and the program shall reinsure the remainder.

3. The board shall annually adjust the initial level of claims and the maximum limit to be retained by the carrier to reflect increases in costs and utilization within the standard market for health benefit plans within the state. The adjustment may not be less than the annual change in the medical component of the “Commerce Price Index for All Urban Consumers” of the Bureau of Labor Statistics of the United States Department of Labor, unless the board proposes and the office approves a lower adjustment factor.

4. A reinsuring carrier may terminate reinsurance for all reinsured eligible individuals on any plan anniversary.

5. The premium rate charged for reinsurance by the program to a health maintenance organization that is approved by the Secretary of Health and Human Services as a federally qualified health maintenance organization pursuant to 42 U.S.C. s. 300e(c)(2)(A) and that, as such, is subject to requirements that limit the amount of risk that may be ceded to the program, which requirements are more restrictive than subparagraph 2., shall be reduced by an amount equal to that portion of the risk, if any, which exceeds the amount set forth in subparagraph 2., which may not be ceded to the program.

6. The board may consider adjustments to the premium rates charged for reinsurance by the program or carriers that use effective cost-containment measures, including high-cost case management, as defined by the board.

7. A reinsuring carrier shall apply its case-management and claims-handling techniques, including, but not limited to, utilization review, individual case management, preferred provider provisions, other managed-care provisions, or methods of operation consistently with both reinsured business and nonreinsured business.

(c)1. The board, as part of the plan of operation, shall establish a methodology for determining premium rates to be charged by the program for reinsuring eligible individuals pursuant to this section. The methodology must include a system for classifying individuals which reflects the types of case characteristics commonly used by carriers in this state. The methodology must provide for the development of basic reinsurance premium rates, which shall be multiplied by the factors set for them in this paragraph to determine the premium rates for the program. The basic reinsurance premium rates shall be established by the board, subject to the approval of the office, and shall be set at levels that reasonably approximate gross premiums charged to eligible individuals for individual health insurance by health insurance issuers. The premium rates set by the board may vary by geographical area, as determined under this section, to reflect differences in cost. An eligible individual may be reinsured for a rate that is five times the rate established by the board.

2. The board shall periodically review the methodology established, including the system of classification and any rating factors, to ensure that it reasonably reflects the claims experience of the program. The board may propose changes to the rates that are subject to the approval of the office.

(d) If individual health insurance for an eligible individual is entirely or partially reinsured with the program pursuant to this section, the premium charged to the eligible individual for any rating period for the coverage issued must be the same premium that would have been charged to that individual if the health insurance issuer elected not to reinsure coverage for that individual.

(e)1. Before March 1 of each calendar year, the board shall determine and report to the office the program net loss in the individual account for the previous year, including administrative expenses for that year and the incurred losses for that year, taking into account investment income and other appropriate gains and losses.

2. Any net loss in the individual account for the year shall be recouped by assessing the carriers as follows:

a. The operating losses of the program shall be assessed in the following order subject to the specified limitations. The first tier of assessments shall be made against reinsuring carriers in an amount that may not exceed 5 percent of each reinsuring carrier’s premiums for individual health insurance. If such assessments have been collected and additional moneys are needed, the board shall make a second tier of assessments in an amount that may not exceed 0.5 percent of each carrier’s health benefit plan premiums.

b. Except as provided in paragraph (f), risk-assuming carriers are exempt from all assessments authorized pursuant to this section. The amount paid by a reinsuring carrier for the first tier of assessments shall be credited against any additional assessments made.

c. The board shall equitably assess reinsuring carriers for operating losses of the individual account based on market share. The board shall annually assess each carrier a portion of the operating losses of the individual account. The first tier of assessments shall be determined by multiplying the operating losses by a fraction, the numerator of which equals the reinsuring carrier’s earned premium pertaining to direct writings of individual health insurance in the state during the calendar year for which the assessment is levied, and the denominator of which equals the total of all such premiums earned by reinsuring carriers in the state during that calendar year. The second tier of assessments shall be based on the premiums that all carriers, except risk-assuming carriers, earned on all health benefit plans written in this state. The board may levy interim assessments against reinsuring carriers to ensure the financial ability of the plan to cover claims expenses and administrative expenses paid or estimated to be paid in the operation of the plan for the calendar year prior to the association’s anticipated receipt of annual assessments for that calendar year. Any interim assessment is due and payable within 30 days after receipt by a carrier of the interim assessment notice. Interim assessment payments shall be credited against the carrier’s annual assessment. Health benefit plan premiums and benefits paid by a carrier that are less than an amount determined by the board to justify the cost of collection may not be considered for purposes of determining assessments.

d. Subject to the approval of the office, the board shall adjust the assessment formula for reinsuring carriers that are approved as federally qualified health maintenance organizations by the Secretary of Health and Human Services pursuant to 42 U.S.C. s. 300e(c)(2)(A) to the extent, if any, that restrictions are placed on them which are not imposed on other carriers.

3. Before March 1 of each year, the board shall determine and file with the office an estimate of the assessments needed to fund the losses incurred by the program in the individual account for the previous calendar year.

4. If the board determines that the assessments needed to fund the losses incurred by the program in the individual account for the previous calendar year will exceed the amount specified in subparagraph 2., the board shall evaluate the operation of the program and report its findings and recommendations to the office in the format established in s. 627.6699(11) for the comparable report for the small employer reinsurance program.

(f) Notwithstanding paragraph (e), the administrative expenses of the program shall be recouped by assessing risk-assuming carriers and reinsuring carriers, and such amounts may not be considered part of the operating losses of the plan for the purposes of this paragraph. Each carrier’s portion of such administrative expenses shall be determined by multiplying the total of such administrative expenses by a fraction, the numerator of which equals the carrier’s earned premium pertaining to direct writing of individual health benefit plans in the state during the calendar year for which the assessment is levied, and the denominator of which equals the total of such premiums earned by all carriers in the state during such calendar year.

(g) Except as otherwise provided in this section, the board and the office shall have all powers, duties, and responsibilities with respect to carriers that issue and reinsure individual health insurance, as specified for the board and the office in s. 627.6699(11) with respect to small employer carriers, including, but not limited to, the provisions of s. 627.6699(11) relating to:

1. Use of assessments that exceed the amount of actual losses and expenses.

2. The annual determination of each carrier’s proportion of the assessment.

3. Interest for late payment of assessments.

4. Authority for the office to approve deferment of an assessment against a carrier.

5. Limited immunity from legal actions or carriers.

6. Development of standards for compensation to be paid to agents. Such standards shall be limited to those specifically enumerated in s. 627.6699(12)(d).

7. Monitoring compliance by carriers with this section.

(8) STANDARDS TO ASSURE FAIR MARKETING.—

(a) Each health insurance issuer that offers individual health insurance shall actively market coverage to eligible individuals in the state. The provisions of s. 627.6699(12) that apply to small employer carriers that market policies to small employers shall also apply to health insurance issuers that offer individual health insurance with respect to marketing policies to individuals.

(b) A violation of this section by a health insurance issuer or an agent is an unfair trade practice under s. 626.9541 or ss. 641.3903 and 641.3907.

(9) RULEMAKING AUTHORITY.—The commission may adopt rules to administer this section, including rules governing compliance by carriers.

History.—s. 3, ch. 97-179; s. 1155, ch. 2003-261; s. 4, ch. 2015-121.



627.6487 - Guaranteed availability of individual health insurance coverage to eligible individuals.

627.6487 Guaranteed availability of individual health insurance coverage to eligible individuals.—

(1) Subject to the requirements of this section, each health insurance issuer that offers individual health insurance coverage in this state may not, with respect to an eligible individual who desires to enroll in individual health insurance coverage:

(a) Decline to offer such coverage to, or deny enrollment of, such individual; or

(b) Impose any preexisting condition exclusion with respect to such coverage. For purposes of this section, the term “preexisting condition” means, with respect to coverage, a limitation of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for such coverage, whether or not any medical advice, diagnosis, care, or treatment was recommended or received before such date.

(2) For the purposes of this section:

(a) “Health insurance issuer” and “issuer” mean an authorized insurer or a health maintenance organization.

(b) “Individual health insurance” means health insurance, as defined in s. 624.603, which is offered to an individual, including certificates of coverage offered to individuals in this state as part of a group policy issued to an association outside this state, but the term does not include short-term limited duration insurance or excepted benefits specified in s. 627.6513(1)-(14).

(3) For the purposes of this section, the term “eligible individual” means an individual:

(a)1. For whom, as of the date on which the individual seeks coverage under this section, the aggregate of the periods of creditable coverage, as defined in s. 627.6562(3), is 18 or more months; and

2.a. Whose most recent prior creditable coverage was under a group health plan, governmental plan, or church plan, or health insurance coverage offered in connection with any such plan; or

b. Whose most recent prior creditable coverage was under an individual plan issued in this state by a health insurer or health maintenance organization, which coverage is terminated due to the insurer or health maintenance organization becoming insolvent or discontinuing the offering of all individual coverage in the State of Florida, or due to the insured no longer living in the service area in the State of Florida of the insurer or health maintenance organization that provides coverage through a network plan in the State of Florida;

(b) Who is not eligible for coverage under:

1. A group health plan, as defined in s. 2791 of the Public Health Service Act;

2. A conversion policy or contract issued by an authorized insurer or health maintenance organization under s. 627.6675 or s. 641.3921, respectively, offered to an individual who is no longer eligible for coverage under either an insured or self-insured employer plan;

3. Part A or part B of Title XVIII of the Social Security Act; or

4. A state plan under Title XIX of such act, or any successor program, and does not have other health insurance coverage;

(c) With respect to whom the most recent coverage within the coverage period described in paragraph (a) was not terminated based on a factor described in s. 627.6571(2)(a) or (b), relating to nonpayment of premiums or fraud, unless such nonpayment of premiums or fraud was due to acts of an employer or person other than the individual;

(d) Who, having been offered the option of continuation coverage under a COBRA continuation provision or under s. 627.6692, elected such coverage; and

(e) Who, if the individual elected such continuation provision, has exhausted such continuation coverage under such provision or program.

(4)(a) The health insurance issuer may elect to limit the coverage offered under subsection (1) if the issuer offers at least two different policy forms of health insurance coverage, both of which:

1. Are designed for, made generally available to, actively marketed to, and enroll both eligible and other individuals by the issuer; and

2. Meet the requirement of paragraph (b).

For purposes of this subsection, policy forms that have different cost-sharing arrangements or different riders are considered to be different policy forms.

(b) The requirement of this subsection is met for health insurance coverage policy forms offered by an issuer in the individual market if the issuer offers the policy forms for individual health insurance coverage with the largest, and next to largest, premium volume of all such policy forms offered by the issuer in this state or applicable marketing or service area, as prescribed in rules adopted by the commission, in the individual market in the period involved. To the greatest extent possible, such rules must be consistent with regulations adopted by the United States Department of Health and Human Services.

(5)(a) In the case of a health insurance issuer that offers individual health insurance coverage through a network plan, the issuer may:

1. Limit the individuals who may be enrolled under such coverage to those who live, reside, or work within the service area for such network plan; and

2. Within the service area of such plan, deny such coverage to such individuals if the issuer has demonstrated to the office that:

a. It will not have the capacity to deliver services adequately to additional individual enrollees because of its obligations to existing group contract holders and enrollees and individual enrollees; and

b. It is applying this paragraph uniformly to individuals without regard to any health-status-related factor of such individuals and without regard to whether the individuals are eligible individuals.

(b) An issuer, upon denying individual health insurance coverage in any service area in accordance with subparagraph (a)2., may not offer coverage in the individual market within such service area for a period of 180 days after such coverage is denied.

(6)(a) A health insurance issuer may deny individual health insurance coverage to an eligible individual if the issuer has demonstrated to the office that:

1. It does not have the financial reserves necessary to underwrite additional coverage; and

2. It is applying this paragraph uniformly to all individuals in the individual market in this state consistent with the laws of this state and without regard to any health-status-related factor of such individuals and without regard to whether the individuals are eligible individuals.

(b) An issuer, upon denying individual health insurance coverage in any service area in accordance with paragraph (a), may not offer such coverage in the individual market within such service area for a period of 180 days after the date such coverage is denied or until the issuer has demonstrated to the office that the issuer has sufficient financial reserves to underwrite additional coverage, whichever occurs later.

(7)(a) Subsection (1) does not require that a health insurance issuer that offers health insurance coverage only in connection with group health plans or through one or more bona fide associations, as defined in s. 627.6571(5), or both, offer such health insurance coverage in the individual market.

(b) A health insurance issuer that offers health insurance coverage in connection with group health plans is not deemed to be a health insurance issuer offering individual health insurance coverage solely because such issuer offers a conversion policy.

(8) This section does not:

(a) Restrict the amount of the premium rates that an issuer may charge an individual for individual health insurance coverage; or

(b) Prevent a health insurance issuer that offers individual health insurance coverage from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

(9) Each health insurance issuer that offers individual health insurance coverage to an eligible individual shall elect to become a risk-assuming carrier or a reinsuring carrier, as provided by s. 627.6475.

(10) This section applies to individual health insurance coverage offered on or after January 1, 1998. An individual who would have been eligible for coverage on July 1, 1997, shall be eligible for coverage on January 1, 1998, and shall remain eligible for the same period of time after January 1, 1998, that the individual would have remained eligible for coverage after July 1, 1997.

History.—s. 4, ch. 97-179; s. 5, ch. 98-159; s. 4, ch. 2000-365; s. 59, ch. 2001-63; s. 1158, ch. 2003-261; s. 12, ch. 2016-194.



627.64995 - Restrictions on use of state and federal funds for state exchanges.

627.64995 Restrictions on use of state and federal funds for state exchanges.—

(1) A health insurance policy under which coverage is purchased in whole or in part with any state or federal funds through an exchange created pursuant to the federal Patient Protection and Affordable Care Act, Pub. L. No. 111-148, may not provide coverage for an abortion as defined in s. 390.011(1), except if the pregnancy is the result of an act of rape or incest, or in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, which would, as certified by a physician, place the woman in danger of death unless an abortion is performed. Coverage is deemed to be purchased with state or federal funds if any tax credit or cost-sharing credit is applied toward the health insurance policy.

(2) This section does not prohibit a health insurance policy from offering separate coverage for an abortion if such coverage is not purchased in whole or in part with state or federal funds.

(3) As used in this section, the term “state” means this state or any political subdivision of the state.

History.—s. 1, ch. 2011-111.






Part VII - GROUP, BLANKET, AND FRANCHISE HEALTH INSURANCEPOLICIES (ss. 627.651-627.66997)

627.651 - Group contracts and plans of self-insurance must meet group requirements.

627.651 Group contracts and plans of self-insurance must meet group requirements.—

(1) Except as otherwise provided by law, a group health insurance policy or certificate insuring more than one individual delivered or issued for delivery in this state must be delivered or issued for delivery to one of the groups provided for in ss. 627.653-627.656. A plan of self-insurance providing health coverage benefits to residents of this state must comply with s. 627.419 and the applicable provisions of this part relating to the rights of individuals to specified benefits and coverages.

(2) Subsection (1) does not apply to health insurance policies or plans of self-insurance:

(a) Insuring or providing benefits only to individuals related by blood, marriage, or legal adoption.

(b) Insuring or providing benefits only to individuals who have a common interest through ownership of a business enterprise, or a substantial legal interest or equity in the business enterprise, and who are actively engaged in the management of the business enterprise.

(c) Insuring or providing benefits only to individuals otherwise having an insurable interest in each other’s lives.

(d) Issued as blanket insurance pursuant to s. 627.659.

(3) A nongovernmental self-insurance plan for health benefits may not be contributory by participants.

(4) This section does not apply to any plan which is established or maintained by an individual employer in accordance with the Employee Retirement Income Security Act of 1974, Pub. L. No. 93-406, or to a multiple-employer welfare arrangement as defined in s. 624.437(1), except that a multiple-employer welfare arrangement shall comply with ss. 627.419, 627.657, 627.6575, 627.6578, 627.6579, 627.6612, 627.66121, 627.66122, 627.6615, 627.6616, and 627.662(7). This subsection does not allow an authorized insurer to issue a group health insurance policy or certificate which does not comply with this part.

History.—s. 584, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 4, 10, ch. 80-341; ss. 2, 3, ch. 81-318; ss. 498, 500, 523, 809(2nd), ch. 82-243; ss. 62, 79, ch. 82-386; s. 6, ch. 83-203; s. 1, ch. 83-213; s. 17, ch. 83-288; s. 1, ch. 84-50; s. 4, ch. 86-122; s. 1, ch. 90-255; ss. 61, 114, ch. 92-318; s. 26, ch. 95-211; s. 5, ch. 97-48; s. 82, ch. 2000-154; s. 6, ch. 2002-389.



627.6512 - Exemption of certain group health insurance policies.

627.6512 Exemption of certain group health insurance policies.—Sections 627.6561, 627.65615, 627.65625, and 627.6571 do not apply to any group insurance policy in relation to its provision of benefits described in s. 627.6513(1)-(14).

History.—s. 7, ch. 97-179; s. 14, ch. 2016-194.



627.6513 - Scope.

627.6513 Scope.—Section 641.312 and the provisions of the Employee Retirement Income Security Act of 1974, as implemented by 29 C.F.R. s. 2560.503-1, relating to internal grievances, apply to all group health insurance policies issued under this part. This section does not apply to a group health insurance policy that is subject to the Subscriber Assistance Program in s. 408.7056 or to:

(1) Coverage only for accident insurance, or disability income insurance, or any combination thereof.

(2) Coverage issued as a supplement to liability insurance.

(3) Liability insurance, including general liability insurance and automobile liability insurance.

(4) Workers’ compensation or similar insurance.

(5) Automobile medical payment insurance.

(6) Credit-only insurance.

(7) Coverage for onsite medical clinics, including prepaid health clinics under part II of chapter 641.

(8) Other similar insurance coverage, specified in rules adopted by the commission, under which benefits for medical care are secondary or incidental to other insurance benefits. To the extent possible, such rules must be consistent with regulations adopted by the United States Department of Health and Human Services.

(9) Limited scope dental or vision benefits, if offered separately.

(10) Benefits for long-term care, nursing home care, home health care, or community-based care, or any combination thereof, if offered separately.

(11) Other similar, limited benefits, if offered separately, as specified in rules adopted by the commission.

(12) Coverage only for a specified disease or illness, if offered as independent, noncoordinated benefits.

(13) Hospital indemnity or other fixed indemnity insurance, if offered as independent, noncoordinated benefits.

(14) Benefits provided through a Medicare supplemental health insurance policy, as defined under s. 1882(g)(1) of the Social Security Act, coverage supplemental to the coverage provided under 10 U.S.C. chapter 55, and similar supplemental coverage provided to coverage under a group health plan, which are offered as a separate insurance policy and as independent, noncoordinated benefits.

History.—s. 12, ch. 2012-44; s. 15, ch. 2016-194.



627.6515 - Out-of-state groups.

627.6515 Out-of-state groups.—

(1) Any group health insurance policy issued or delivered outside this state under which a resident of this state is provided coverage shall comply with the provisions of this part in the same manner as group health policies issued in this state.

(2) Except as otherwise provided in this part, this part does not apply to a group health insurance policy issued or delivered outside this state under which a resident of this state is provided coverage if:

(a) The policy is issued to an employee group the composition of which is substantially as described in s. 627.653; a labor union group or association group the composition of which is substantially as described in s. 627.654; an additional group the composition of which is substantially as described in s. 627.656; a group insured under a blanket health policy when the composition of the group is substantially in compliance with s. 627.659; a group insured under a franchise health policy when the composition of the group is substantially in compliance with s. 627.663; an association group to cover persons associated in any other common group, which common group is formed primarily for purposes other than providing insurance; a group that is established primarily for the purpose of providing group insurance, provided the benefits are reasonable in relation to the premiums charged thereunder and the issuance of the group policy has resulted, or will result, in economies of administration; or a group of insurance agents of an insurer, which insurer is the policyholder;

(b) Certificates evidencing coverage under the policy are issued to residents of this state and contain in contrasting color and not less than 10-point type the following statement: “The benefits of the policy providing your coverage are governed primarily by the law of a state other than Florida”; and

(c) The policy provides the benefits specified in ss. 627.419, 627.6574, 627.6575, 627.6579, 627.6612, 627.66121, 627.66122, 627.6613, 627.667, 627.6675, 627.6691, and 627.66911, and complies with the requirements of s. 627.66996.

(d) Applications for certificates of coverage offered to residents of this state must contain, in contrasting color and not less than 12-point type, the following statement on the same page as the applicant’s signature:

“This policy is primarily governed by the laws of   insert state where the master policy is filed  . As a result, all of the rating laws applicable to policies filed in this state do not apply to this coverage, which may result in increases in your premium at renewal that would not be permissible under a Florida-approved policy. Any purchase of individual health insurance should be considered carefully, as future medical conditions may make it impossible to qualify for another individual health policy. For information concerning individual health coverage under a Florida-approved policy, consult your agent or the Florida Department of Financial Services.”

This paragraph applies only to group certificates providing health insurance coverage which require individualized underwriting to determine coverage eligibility for an individual or premium rates to be charged to an individual except for the following:

1. Policies issued to provide coverage to groups of persons all of whom are in the same or functionally related licensed professions, and providing coverage only to such licensed professionals, their employees, or their dependents;

2. Policies providing coverage to small employers as defined by s. 627.6699. Such policies shall be subject to, and governed by, the provisions of s. 627.6699;

3. Policies issued to a bona fide association, as defined by s. 627.6571(5), provided that there is a person or board acting as a fiduciary for the benefit of the members, and such association is not owned, controlled by, or otherwise associated with the insurance company; or

4. Any accidental death, accidental death and dismemberment, accident-only, vision-only, dental-only, hospital indemnity-only, hospital accident-only, cancer, specified disease, Medicare supplement, products that supplement Medicare, long-term care, or disability income insurance, or similar supplemental plans provided under a separate policy, certificate, or contract of insurance, which cannot duplicate coverage under an underlying health plan, coinsurance, or deductibles or coverage issued as a supplement to workers’ compensation or similar insurance, or automobile medical-payment insurance.

(3) Section 624.428 is not applicable when residents of this state are enrolled for coverage under a policy or certificate issued in accordance with subsection (2).

(4) Prior to solicitation in this state, a copy of the master policy and a copy of the form of the certificate evidencing coverage that will be issued to residents of this state shall be filed with the office for informational purposes.

(5) Prior to solicitation in this state, an officer of the insurer shall truthfully certify to the office that the policy and certificates evidencing coverage have been reviewed and approved by the state in which the group policy is issued.

(6) Any insurer who provides coverage under certificates of insurance issued to residents of this state shall designate one Florida-licensed resident agent as agent of record for the service of such certificates, unless the policy is issued to a group substantially as described in s. 627.653, s. 627.654, s. 627.656, s. 627.659, or s. 627.663.

(7) No group, franchise, or blanket health insurance policy issued or delivered outside this state, under which policy a resident of this state is provided coverage for any diagnostic or surgical procedure involving bones or joints of the skeleton, shall discriminate against coverage for any similar diagnostic or surgical procedure involving bones or joints of the jaw and facial region, if, under accepted medical standards, such procedure or surgery is medically necessary to treat conditions caused by congenital or developmental deformity, disease, or injury. This subsection shall not be construed to affect any other coverage under this part or to restrict the scope of coverage under any policy, plan, or contract. Nothing in this subsection shall be construed to discourage appropriate nonsurgical procedures or to prohibit the continued coverage of nonsurgical procedures in the treatment of a bone or joint of the jaw and facial region. Furthermore, nothing in this subsection requires coverage for care or treatment of the teeth or gums, for intraoral prosthetic devices, or for surgical procedures for cosmetic purposes.

(8) For purposes of this subsection, dental treatment or surgery shall be considered necessary when the dental condition is likely to result in a medical condition if left untreated. Any group, franchise, or blanket health insurance policy issued or delivered outside this state, under which policy a resident of this state is provided coverage for general anesthesia and hospitalization services to a covered person, shall not preclude such coverage in assuring the safe delivery of necessary dental care provided to a covered person who:

(a) Is under 8 years of age and is determined by a licensed dentist, and the child’s physician licensed under chapter 458 or chapter 459, to require necessary dental treatment in a hospital or ambulatory surgical center due to a significantly complex dental condition or a developmental disability in which patient management in the dental office has proved to be ineffective; or

(b) Has one or more medical conditions that would create significant or undue medical risk for the individual in the course of delivery of any necessary dental treatment or surgery if not rendered in a hospital or ambulatory surgical center.

As provided herein, all terms and conditions of the covered person’s health insurance policy shall apply to such services, and this section does not require coverage for the diagnosis or treatment of dental disease. An insurer may require prior authorization for general anesthesia and hospital services required under this section in the same manner the insurer requires prior authorization for hospitalization for other covered services. This subsection shall not apply to Medicare supplement, long-term care, disability, limited benefit, accident only, or specified disease policies.

(9) Any insured shall be able to terminate membership or affiliation with the group to whom the master policy is issued. An insured that elects to terminate his or her membership or affiliation with the group shall provide written notice to the insurer. Upon providing the written notice, the member shall be entitled to the rights and options provided by s. 627.6675.

(10) Any pricing structure that results, or is reasonably expected to result, in rate escalations resulting in a death spiral, which is a rate escalation caused by segmenting healthy and unhealthy lives resulting in an ultimate pool of primarily less healthy insureds, is considered a predatory pricing structure and constitutes unfair discrimination as provided in s. 626.9541(1)(g). The Financial Services Commission may adopt rules to define other unfairly discriminatory or predatory health insurance rating practices.

History.—ss. 499, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 110, ch. 83-216; s. 3, ch. 84-202; s. 5, ch. 86-122; s. 2, ch. 89-190; s. 7, ch. 90-249; s. 2, ch. 90-255; ss. 129, 149, ch. 92-33; s. 114, ch. 92-318; s. 5, ch. 96-282; s. 3, ch. 96-361; s. 6, ch. 97-48; s. 2, ch. 98-66; s. 2, ch. 98-312; s. 3, ch. 2003-139; s. 1164, ch. 2003-261; s. 1, ch. 2004-7; s. 4, ch. 2011-111; s. 152, ch. 2014-17.



627.6516 - Trustee groups.

627.6516 Trustee groups.—A group of employees of employers or members of labor unions may be insured for the benefit of persons other than the employers or unions under a policy issued to the trustees of a fund established by two or more employers in the same industry or by two or more labor unions, or to the trustees of a fund established by one or more employers in the same industry and one or more labor unions or by one or more employers and one or more labor unions whose members are in the same or related occupations or trades, which trustees are deemed to be the policyholder, subject to the following requirements:

(1) A policy may not be issued:

(a) To insure employees of any employer whose eligibility to participate in the fund as an employer arises out of considerations directly related to the employer being a commercial correspondent or business client or patron of another employer, regardless of whether the other employer is or is not participating in the fund; or

(b) To insure employees of any employer not located in this state, unless the majority of the employers whose employees are to be insured are located in this state, or unless the employer has assumed obligations through a collective bargaining agreement and is participating in the fund either pursuant to those obligations with regard to one or more classes of its employees that are encompassed in the collective bargaining agreement or as a method of providing insurance benefits for other classes of its employees, or unless the policy is issued to the trustees of a fund established by two or more labor unions.

(2)(a) The persons eligible for insurance must be all of the employees of the employers or all of the members of the unions, or all of the members of any class or classes of employees or members determined by conditions pertaining to their employment or to membership in the unions, or both. The policy may provide that the term “employees” includes corporate directors, former employees, or retired employees and the individual proprietor or partners if an employer is an individual proprietor or a partnership.

(b) Except as provided in paragraph (a) as to retired employees, an individual proprietor or partner is not eligible for insurance under the policy as an employee unless he or she is actively engaged in and devotes a substantial part of his or her time to the conduct of the business of the proprietor or partnership. The policy may provide that the term “employees” includes the trustees or their employees, or both, if their duties are principally connected with such trusteeship.

(c) A policy may insure the spouse or dependent children with or without the employee of the employer or member of the union being insured.

(3) The premium for the policy must be paid by the policyholder either wholly from the policyholder’s funds or from funds contributed by the employer or employers of the insured persons or by the union or unions, or by both, or partly from such funds and partly from funds contributed by the insured persons.

(4)(a) The policy must cover at date of issue not less than five persons, other than individual proprietors or partners, from each employer unit unless any of the following apply:

1. The policy is issued to the trustees of a fund established by employers who have assumed obligations through a collective bargaining agreement and are participating in the fund either pursuant to those obligations with regard to one or more classes of their employees encompassed in the collective bargaining agreement or as a method of providing insurance benefits for other classes of their employees.

2. The employer unit is a subsidiary corporation of an employer in the group or is an affiliated corporation, proprietorship, or partnership of an employer in the group whose business is under common control with the business of the employer.

3. The policy is issued to the trustees of a fund established by two or more labor unions.

(b) If the fund is established by the members of a group of employers:

1. The policy may be issued only if the participating employers constitute at date of issue at least 60 percent of those employer members whose employees are not already covered for group health insurance or if the total number of persons covered at date of issue exceeds 600.

2. The policy may not require that, if a participating employer discontinues membership in such group of employers, the insurance of its employees will cease solely by reason of such discontinuance.

(5) The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the insured persons or by the policyholder, employer, or unions.

History.—s. 62, ch. 92-318; s. 27, ch. 95-211; s. 348, ch. 97-102.



627.652 - Group health insurance; definitions.

627.652 Group health insurance; definitions.—As used in this part:

(1) Group health insurance is that form of health insurance covering groups of persons under a master group health insurance policy issued to any one of the groups listed in ss. 627.653-627.656.

(2)(a) The terms “policy,” “insurance policy,” “health insurance policy,” “group health policy,” and “group health insurance policy” include plans of self-insurance providing health insurance benefits.

(b) The terms “amount of insurance” and “insurance” include the benefits provided under a plan of self-insurance.

(c) The term “insurer” includes any person or governmental unit providing a plan of self-insurance.

History.—s. 585, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 500, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.653 - Employee groups.

627.653 Employee groups.—

(1)(a) A group of individual employees of an employer, or employees and their dependents, may be insured, for the benefit of persons other than the employer, under a policy issued to the employer or to the trustees of a fund established by an employer, which employer or board of trustees is deemed to be the policyholder, insuring employees of the employer for the benefit of persons other than the employer.

(b) Employees insured under a policy issued pursuant to this section may include any of the following:

1. Directors of a corporate employer, former employees, or retired employees.

2. The individual proprietor or partners if the employer is a proprietor or partnership.

3. Elected or appointed officials if the policy is issued to insure employees of a public body.

(c) A policy issued pursuant to this section may insure the employees of one or more subsidiary or affiliated corporations, proprietors, and partnerships if the business of the employer and the subsidiary or affiliated corporations, proprietors, or partnerships are under common control.

(2) A policy may not be issued pursuant to this section unless all employees of the employer are declared eligible and acceptable to the insurer at the time of issuance of the policy, or unless all members of any class or classes of the employees, determined by conditions pertaining to their employment, but not determined so as to exclude those in the more hazardous employment solely because of their hazardous employment, are declared eligible and acceptable to the insurer at the time of issuance of the policy.

(3) A policy issued pursuant to this section may insure the spouse or dependent children with or without the employee being insured.

(4) This section does not affect the provisions of ss. 112.08-112.14.

History.—s. 586, ch. 59-205; s. 1, ch. 63-218; s. 1, ch. 72-17; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 501, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 63, 114, ch. 92-318.

Note.—Former s. 627.0602.



627.654 - Labor union, association, and small employer health alliance groups.

627.654 Labor union, association, and small employer health alliance groups.—

(1)(a) A group of individuals may be insured under a policy issued to an association, including a labor union, which association has a constitution and bylaws and not less than 25 individual members and which has been organized and has been maintained in good faith for a period of 1 year for purposes other than that of obtaining insurance, or to the trustees of a fund established by such an association, which association or trustees shall be deemed the policyholder, insuring at least 15 individual members of the association for the benefit of persons other than the officers of the association, the association, or trustees.

(b) A small employer, as defined in s. 627.6699 and including the employer’s eligible employees and the spouses and dependents of such employees, may be insured under a policy issued to a small employer health alliance by a carrier as defined in s. 627.6699. A small employer health alliance must be organized as a not-for-profit corporation under chapter 617. Notwithstanding any other law, if a small employer member of an alliance loses eligibility to purchase health care through the alliance solely because the business of the small employer member expands to more than 50 and fewer than 75 eligible employees, the small employer member may, at its next renewal date, purchase coverage through the alliance for not more than 1 additional year. A small employer health alliance shall establish conditions of participation in the alliance by a small employer, including, but not limited to:

1. Assurance that the small employer is not formed for the purpose of securing health benefit coverage.

2. Assurance that the employees of a small employer have not been added for the purpose of securing health benefit coverage.

(2) No such policy of insurance as defined in subsection (1) may be issued to any such association or alliance, unless all individual members of such association, or all small employer members of an alliance, or all of any class or classes thereof, are declared eligible and acceptable to the insurer at the time of issuance of the policy.

(3) Any such policy issued under paragraph (1)(a) may insure the spouse or dependent children with or without the member being insured.

(4) A single master policy issued to an association, labor union, or small employer health alliance may include more than one health plan from the same insurer or affiliated insurer group as alternatives for an employer, employee, or member to select.

History.—s. 587, ch. 59-205; s. 1, ch. 61-368; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 502, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 35, ch. 2000-256; s. 2, ch. 2000-296.



627.655 - Debtor groups.

627.655 Debtor groups.—A group of individual debtors of a creditor may be insured under a policy issued to a creditor under which the debtors are indemnified in connection with a specific loan or credit transaction against loss of time resulting from bodily injury or sickness. The creditor is deemed the policyholder of a policy issued pursuant to this section. Two types of insurance may be used to insure against the occurrence of disability of the lives of a group of individual debtors pursuant to this section as follows:

(1) Credit disability insurance as defined in s. 627.677. The debtors eligible for insurance under this section are all of the debtors of the creditor, or all members of any class or classes of debtors of the creditor, determined by conditions pertaining to the indebtedness or to the credit transaction giving rise to the indebtedness. A policy issued pursuant to this section may insure the debtors of one or more subsidiary or affiliated corporations, proprietors, or partnerships, if the business of the creditor and of such subsidiary or affiliated corporations, proprietors, or partnerships is under common control. A policy may be issued pursuant to this section only if the group of eligible debtors is then receiving new entrants at the rate of at least 100 persons yearly, or may reasonably be expected to receive at least 100 new entrants during the first policy year, and only if the policy reserves to the insurer the right to require evidence of individual insurability if less than 75 percent of the new entrants become insured.

(2) Mortgage insurance as defined in s. 627.982. The debtors eligible for insurance under the policy are all of the debtors of the creditor, or all of any class or classes of debtors of the creditor. The term “debtors” includes borrowers of money in connection with an indebtedness of more than 10 years’ duration, which indebtedness is secured by a first real estate mortgage and which indebtedness is not subject to part IX.

History.—s. 588, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 64, 114, ch. 92-318.



627.6551 - Teacher and student groups.

627.6551 Teacher and student groups.—A group of teachers or students of an institution of learning may be insured under a policy issued by an insurer authorized under chapter 624 or a health maintenance organization authorized under chapter 641 to a school, district school systems, college, university, or other institution of learning. Any policy or contract issued may insure the spouse, dependent children, parents, or siblings of the insured student or teacher.

History.—ss. 6, 7, ch. 89-190; s. 114, ch. 92-318.



627.656 - Additional groups.

627.656 Additional groups.—

(1) A group of individuals, other than the groups defined in s. 627.556, may be insured under a policy issued to any person or organization to which a policy of group life insurance may be issued or delivered in this state to insure any class or classes of individuals for health insurance that could be insured under such group life policy. Any such policy may insure the spouse and dependent children with or without the employee being insured.

(2) A credit union group, as defined in s. 627.556, may purchase health insurance for its members under a policy issued to the credit union. The benefits shall be limited to a maximum of $10,000.

History.—s. 1, ch. 61-377; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 503, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.6561 - Preexisting conditions.

627.6561 Preexisting conditions.—

(1) As used in this section, the term:

(a) “Enrollment date” means, with respect to an individual covered under a group health policy, the date of enrollment of the individual in the plan or coverage or, if earlier, the first day of the waiting period of such enrollment.

(b) “Late enrollee” means, with respect to coverage under a group health policy, a participant or beneficiary who enrolls under the policy other than during:

1. The first period in which the individual is eligible to enroll under the policy.

2. A special enrollment period, as provided under s. 627.65615.

(c) “Waiting period” means, with respect to a group health policy and an individual who is a potential participant or beneficiary of the policy, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the policy.

(2) Subject to the exceptions specified in subsection (4), an insurer that offers group health insurance coverage may, with respect to a participant or beneficiary, impose a preexisting condition exclusion only if:

(a) Such exclusion relates to a physical or mental condition, regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received within the 6-month period ending on the enrollment date;

(b) Such exclusion extends for a period of not more than 12 months, or 18 months in the case of a late enrollee, after the enrollment date; and

(c) The period of any such preexisting condition exclusion is reduced by the aggregate of the periods of creditable coverage, as defined in s. 627.6562(3), applicable to the participant or beneficiary as of the enrollment date.

(3) Genetic information may not be treated as a condition described in paragraph (2)(a) in the absence of a diagnosis of the condition related to such information.

(4)(a) Subject to paragraph (b), an insurer that offers group health insurance coverage may not impose any preexisting condition exclusion in the case of:

1. An individual who, as of the last day of the 30-day period beginning with the date of birth, is covered under creditable coverage.

2. A child who is adopted or placed for adoption before attaining 18 years of age and who, as of the last day of the 30-day period beginning on the date of the adoption or placement for adoption, is covered under creditable coverage. This provision does not apply to coverage before the date of such adoption or placement for adoption.

3. Pregnancy.

(b) 1Subparagraphs 1. and 2. do not apply to an individual after the end of the first 63-day period during all of which the individual was not covered under any creditable coverage.

History.—s. 130, ch. 92-33; s. 2, ch. 95-364; s. 8, ch. 97-179; s. 1165, ch. 2003-261; s. 16, ch. 2016-194.

1Note.—Paragraph (b) is not divided into subparagraphs. The reference may be to subparagraphs (a)1. and (a)2.



627.65615 - Special enrollment periods.

627.65615 Special enrollment periods.—

(1) An insurer that issues a group health insurance policy shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the policy, or a dependent of such an employee if the dependent is eligible but not enrolled for coverage under such terms, to enroll for coverage under the terms of the policy if each of the following conditions is met:

(a) The employee or dependent was covered under a group health plan or had health insurance coverage at the time coverage was previously offered to the employee or dependent. For the purpose of this section, the terms “group health plan” and “health insurance coverage” have the same meaning ascribed in s. 2791 of the Public Health Service Act.

(b) The employee stated in writing at such time that coverage under a group health plan or health insurance coverage was the reason for declining enrollment, but only if the plan sponsor or insurer, if applicable, required such a statement at such time and provided the employee with notice of such requirement and the consequences of such requirement at such time.

(c) The employee’s or dependent’s coverage described in paragraph (a):

1. Was under a COBRA continuation provision or continuation pursuant to s. 627.6692, and the coverage under such provision was exhausted; or

2. Was not under such a provision and the coverage was terminated as a result of loss of eligibility for the coverage, including legal separation, divorce, death, termination of employment, or reduction in the number of hours of employment, or the coverage was terminated as a result of the termination of employer contributions toward such coverage.

(d) Under the terms of the plan, the employee requests such enrollment not later than 30 days after the date of exhaustion of coverage described in subparagraph (c)1., or termination or employer contribution described in subparagraph (c)2.

(2) For dependent beneficiaries, if:

(a) A group health insurance policy makes coverage available with respect to a dependent of an individual;

(b) The individual is a participant under the policy, or has met any waiting period applicable to becoming a participant under the policy, and is eligible to be enrolled under the policy but for a failure to enroll during a previous enrollment period; and

(c) A person becomes such a dependent of the individual through marriage, birth, or adoption or placement for adoption,

the insurer shall provide for a dependent special enrollment period described in subsection (3) during which the person, or, if not otherwise enrolled, the individual, may be enrolled under the policy as a dependent of the individual, and in the case of the birth or adoption of a child, the spouse of the individual may be enrolled as a dependent of the individual if such spouse is otherwise eligible for coverage.

(3) A dependent special enrollment period under subsection (2) shall be a period of not less than 30 days and shall begin on the later of:

(a) The date that dependent coverage is made available; or

(b) The date of the marriage, birth, or adoption or placement for adoption described in paragraph (2)(c).

(4) If an individual seeks to enroll a dependent during the first 30 days of such a dependent special enrollment period, the coverage of the dependent shall become effective:

(a) In the case of marriage, not later than the first day of the first month beginning after the date the completed request for enrollment is received.

(b) In the case of a dependent’s birth, as of the date of such birth.

(c) In the case of dependent’s adoption or placement for adoption, the date of such adoption or placement for adoption.

History.—s. 9, ch. 97-179.



627.6562 - Dependent coverage.

627.6562 Dependent coverage.—

(1) If an insurer offers coverage under a group, blanket, or franchise health insurance policy that insures dependent children of the policyholder or certificateholder, the policy must insure a dependent child of the policyholder or certificateholder at least until the end of the calendar year in which the child reaches the age of 25, if the child meets all of the following:

(a) The child is dependent upon the policyholder or certificateholder for support.

(b) The child is living in the household of the policyholder or certificateholder, or the child is a full-time or part-time student.

(2) A policy that is subject to the requirements of subsection (1) must also offer the policyholder or certificateholder the option to insure a child of the policyholder or certificateholder at least until the end of the calendar year in which the child reaches the age of 30, if the child:

(a) Is unmarried and does not have a dependent of his or her own;

(b) Is a resident of this state or a full-time or part-time student; and

(c) Is not provided coverage as a named subscriber, insured, enrollee, or covered person under any other group, blanket, or franchise health insurance policy or individual health benefits plan, or is not entitled to benefits under Title XVIII of the Social Security Act.

(3) If, pursuant to subsection (2), a child is provided coverage under the parent’s policy after the end of the calendar year in which the child reaches age 25 and coverage for the child is subsequently terminated, the child is not eligible to be covered under the parent’s policy unless the child was continuously covered by other creditable coverage without a gap in coverage of more than 63 days.

(a) For the purposes of this subsection, the term “creditable coverage” means, with respect to an individual, coverage of the individual under any of the following:

1. A group health plan, as defined in s. 2791 of the Public Health Service Act.

2. Health insurance coverage consisting of medical care provided directly through insurance or reimbursement or otherwise, and including terms and services paid for as medical care, under any hospital or medical service policy or certificate, hospital or medical service plan contract, or health maintenance contract offered by a health insurance issuer.

3. Part A or Part B of Title XVIII of the Social Security Act.

4. Title XIX of the Social Security Act, other than coverage consisting solely of benefits under s. 1928.

5. Title 10 U.S.C. chapter 55.

6. A medical care program of the Indian Health Service or of a tribal organization.

7. The 1Florida Comprehensive Health Association or another state health benefit risk pool.

8. A health plan offered under 5 U.S.C. chapter 89.

9. A public health plan as defined by rules adopted by the commission. To the greatest extent possible, such rules must be consistent with regulations adopted by the United States Department of Health and Human Services.

10. A health benefit plan under s. 5(e) of the Peace Corps Act, 22 U.S.C. s. 2504(e).

(b) Creditable coverage does not include coverage that consists of one or more, or any combination thereof, of the following excepted benefits:

1. Coverage only for accident insurance, or disability income insurance, or any combination thereof.

2. Coverage issued as a supplement to liability insurance.

3. Liability insurance, including general liability insurance and automobile liability insurance.

4. Workers’ compensation or similar insurance.

5. Automobile medical payment insurance.

6. Credit-only insurance.

7. Coverage for onsite medical clinics, including prepaid health clinics under part II of chapter 641.

8. Other similar insurance coverage specified in rules adopted by the commission under which benefits for medical care are secondary or incidental to other insurance benefits. To the extent possible, such rules must be consistent with regulations adopted by the United States Department of Health and Human Services.

(c) The following benefits are not subject to the creditable coverage requirements, if offered separately:

1. Limited scope dental or vision benefits.

2. Benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof.

3. Other similar, limited benefits specified in rules adopted by the commission.

(d) The following benefits are not subject to creditable coverage requirements if offered as independent, noncoordinated benefits:

1. Coverage only for a specified disease or illness.

2. Hospital indemnity or other fixed indemnity insurance.

(e) Benefits provided through a Medicare supplemental health insurance policy, as defined under s. 1882(g)(1) of the Social Security Act, coverage supplemental to the coverage provided under 10 U.S.C. chapter 55, and similar supplemental coverage provided to coverage under a group health plan are not considered creditable coverage if offered as a separate insurance policy.

(4) This section does not:

(a) Affect or preempt an insurer’s right to medically underwrite or charge the appropriate premium;

(b) Require coverage for services provided to a dependent before October 1, 2008;

(c) Require an employer to pay all or part of the cost of coverage provided for a dependent under this section; or

(d) Prohibit an insurer or health maintenance organization from increasing the limiting age for dependent coverage to age 30 in policies or contracts issued or renewed prior to the effective date of this act.

(5) This section does not apply to accident only, specified disease, disability income, Medicare supplement, or long-term care insurance policies.

History.—s. 131, ch. 92-33; s. 9, ch. 2008-32; s. 153, ch. 2014-17; s. 17, ch. 2016-194.

1Note.—Section 627.6488, which created the Florida Comprehensive Health Association, was repealed by s. 20, ch. 2013-101, effective October 1, 2015; the repeal was confirmed by s. 13, ch. 2016-11.



627.65625 - Prohibiting discrimination against individual participants and beneficiaries based on health status.

627.65625 Prohibiting discrimination against individual participants and beneficiaries based on health status.—

(1) Subject to subsection (2), an insurer that offers a group health insurance policy may not establish rules for eligibility, including continued eligibility, of an individual to enroll under the terms of the policy based on any of the following health-status-related factors in relation to the individual or a dependent of the individual:

(a) Health status.

(b) Medical condition, including physical and mental illnesses.

(c) Claims experience.

(d) Receipt of health care.

(e) Medical history.

(f) Genetic information.

(g) Evidence of insurability, including conditions arising out of acts of domestic violence.

(h) Disability.

(2) Subsection (1) does not:

(a) Require an insurer to provide particular benefits other than those provided under the terms of such plan or coverage.

(b) Prevent such a plan or coverage from establishing limitations or restrictions on the amount, level, extent, or nature of the benefits or coverage for similarly situated individuals enrolled in the plan or coverage.

(3) For purposes of subsection (1), rules for eligibility to enroll under a policy include rules for defining any applicable waiting periods of enrollment.

(4)(a) An insurer that offers health insurance coverage may not require any individual, as a condition of enrollment or continued enrollment under the policy, to pay a premium or contribution that is greater than such premium or contribution for a similarly situated individual enrolled under the policy on the basis of any health-status-related factor in relation to the individual or to an individual enrolled under the policy as a dependent of the individual.

(b) This subsection does not:

1. Restrict the amount that an employer may be charged for coverage under a group health insurance policy; or

2. Prevent an insurer that offers group health insurance coverage from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

History.—s. 10, ch. 97-179.



627.65626 - Insurance rebates for healthy lifestyles.

627.65626 Insurance rebates for healthy lifestyles.—

(1) Any rate, rating schedule, or rating manual for a health insurance policy that provides creditable coverage as defined in s. 627.6562(3) filed with the office shall provide for an appropriate rebate of premiums paid in the last policy year, contract year, or calendar year when the majority of members of a health plan have enrolled and maintained participation in any health wellness, maintenance, or improvement program offered by the group policyholder and health plan. The rebate may be based upon premiums paid in the last calendar year or policy year. The group must provide evidence of demonstrative maintenance or improvement of the enrollees’ health status as determined by assessments of agreed-upon health status indicators between the policyholder and the health insurer, including, but not limited to, reduction in weight, body mass index, and smoking cessation. The group or health insurer may contract with a third-party administrator to assemble and report the health status required in this subsection between the policyholder and the health insurer. Any rebate provided by the health insurer is presumed to be appropriate unless credible data demonstrates otherwise, or unless the rebate program requires the insured to incur costs to qualify for the rebate which equal or exceed the value of the rebate, but the rebate may not exceed 10 percent of paid premiums.

(2) The premium rebate authorized by this section shall be effective for an insured on an annual basis unless the number of participating members on the policy renewal anniversary becomes less than the majority of the members eligible for participation in the wellness program.

History.—s. 32, ch. 2004-297; s. 6, ch. 2005-231; s. 18, ch. 2016-194.



627.6563 - Full-time employment defined.

627.6563 Full-time employment defined.—Upon the request of the policyholder, a group, blanket, or franchise health insurance policy issued or delivered in this state that provides coverage to an employer for the benefit of its employees shall include in the definition of “full-time employee” an employee who has a normal workweek of 25 or more hours. This section does not prohibit an insurer from excluding coverage for a temporary or substitute employee.

History.—s. 132, ch. 92-33.



627.657 - Provisions of group health insurance policies.

627.657 Provisions of group health insurance policies.—

(1) Each group health insurance policy shall contain in substance the following provisions:

(a) A provision that, in the absence of fraud, all statements made by applicants or the policyholder or by an insured person shall be deemed representations and not warranties and that no statement made for the purpose of effecting insurance shall avoid such insurance or reduce benefits unless contained in a written instrument signed by the policyholder or the insured person, a copy of which has been furnished to such policyholder or to such person or his or her beneficiary.

(b) A provision that the insurer will furnish to the policyholder, for delivery to each employee or member of the insured group, a certificate containing the group number and setting forth the essential features of the insurance coverage of such employee or member and those to whom benefits are payable. If dependents are included in the coverage, only one certificate need be issued for each family unit.

(c) A provision that eligible new employees or members or dependents may be added to the group, in accordance with the terms of the policy.

(2) The medical policy as specified in s. 627.6699(3)(k) must be accompanied by an identification card that contains, at a minimum:

(a) The name of the organization issuing the policy or name of the organization administering the policy, whichever applies.

(b) The name of the certificateholder.

(c) The type of plan only if the plan is filed in the state, an indication that the plan is self-funded, or the name of the network.

(d) The member identification number, contract number, and policy or group number, if applicable.

(e) A contact phone number or electronic address for authorizations and admission certifications.

(f) A phone number or electronic address whereby the covered person or hospital, physician, or other person rendering services covered by the policy may obtain benefits verification and information in order to estimate patient financial responsibility, in compliance with privacy rules under the Health Insurance Portability and Accountability Act.

(g) The national plan identifier, in accordance with the compliance date set forth by the federal Department of Health and Human Services.

The identification card must present the information in a readily identifiable manner or, alternatively, the information may be embedded on the card and available through magnetic stripe or smart card. The information may also be provided through other electronic technology.

(3) Unless stated otherwise in this part, the provisions of part VI of this chapter do not apply to group health insurance policies, but no such policy shall contain any provision relative to notice or proof of loss, to the time for paying benefits, or to the time within which suit may be brought on the policy, which provision is less favorable to the individuals insured than would be permitted by the comparable provision required for individual health insurance policies.

History.—s. 589, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 504, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 349, ch. 97-102; s. 3, ch. 2008-119; s. 154, ch. 2014-17; s. 5, ch. 2015-121.



627.6571 - Guaranteed renewability of coverage.

627.6571 Guaranteed renewability of coverage.—

(1) Except as otherwise provided in this section, an insurer that issues a group health insurance policy must renew or continue in force such coverage at the option of the policyholder.

(2) An insurer may nonrenew or discontinue a group health insurance policy based only on one or more of the following conditions:

(a) The policyholder has failed to pay premiums or contributions in accordance with the terms of the policy or the insurer has not received timely premium payments.

(b) The policyholder has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the policy.

(c) The policyholder has failed to comply with a material provision of the plan which relates to rules for employer contributions or group participation.

(d) The insurer is ceasing to offer a particular type of coverage in a market in accordance with subsection (3).

(e) In the case of an insurer that offers health insurance coverage through a network plan, there is no longer any enrollee in connection with such plan who lives, resides, or works in the service area of the insurer or in the area in which the insurer is authorized to do business.

(f) In the case of health insurance coverage that is made available only through one or more bona fide associations as defined in subsection (5) or through one or more small employer health alliances as described in s. 627.654(1)(b), the membership of an employer in the association or in the small employer health alliance, on the basis of which the coverage is provided, ceases, but only if such coverage is terminated under this paragraph uniformly without regard to any health-status-related factor that relates to any covered individuals.

(3)(a) An insurer may discontinue offering a particular policy form of group health insurance coverage offered in the small-group market or large-group market only if:

1. The insurer provides notice to each policyholder provided coverage under this policy form, and to participants and beneficiaries covered under such coverage, of such discontinuation at least 90 days before the date of the nonrenewal of such coverage;

2. The insurer offers to each policyholder provided coverage under this policy form the option to purchase all, or in the case of the large-group market, any other health insurance coverage currently being offered by the insurer in such market; and

3. In exercising the option to discontinue coverage of this form and in offering the option of coverage under subparagraph 2., the insurer acts uniformly without regard to the claims experience of those policyholders or any health-status-related factor that relates to any participants or beneficiaries covered or new participants or beneficiaries who may become eligible for such coverage. If a policy form covers both grandfathered and nongrandfathered health plans, an insurer may nonrenew coverage only for nongrandfathered health plans, in which case the requirements of subparagraphs 1. and 2. apply only to the nongrandfathered health plans. As used in this subparagraph, the terms “grandfathered health plan” and “nongrandfathered health plan” have the same meanings as provided in s. 627.402.

(b)1. In any case in which an insurer elects to discontinue offering all health insurance coverage in the small-group market or the large-group market, or both, in this state, health insurance coverage may be discontinued by the insurer only if:

a. The insurer provides notice to the office and to each policyholder, and participants and beneficiaries covered under such coverage, of such discontinuation at least 180 days prior to the date of the nonrenewal of such coverage; and

b. All health insurance issued or delivered for issuance in this state in such market is discontinued and coverage under such health insurance coverage in such market is not renewed.

2. In the case of a discontinuation under subparagraph 1. in a market, the insurer may not provide for the issuance of any health insurance coverage in the market in this state during the 5-year period beginning on the date of the discontinuation of the last insurance coverage not renewed.

(c) A mailing to one household constitutes a mailing to all covered persons residing in that household. A separate mailing is required for each separate household.

(4) At the time of coverage renewal, an insurer may modify the health insurance coverage for a product offered:

(a) In the large-group market; or

(b) In the small-group market if, for coverage that is available in such market other than only through one or more bona fide associations as defined in subsection (5) or through one or more small employer health alliances as described in s. 627.654(1)(b), such modification is consistent with s. 627.6699 and effective on a uniform basis among group health plans with that product.

(5) As used in this section, the term “bona fide association” means an association that:

(a) Has been actively in existence for at least 5 years;

(b) Has been formed and maintained in good faith for purposes other than obtaining insurance;

(c) Does not condition membership in the association on any health-status-related factor that relates to an individual, including an employee of an employer or a dependent of an employee;

(d) Makes health insurance coverage offered through the association available to all members regardless of any health-status-related factor that relates to such members or individuals eligible for coverage through a member; and

(e) Does not make health insurance coverage offered through the association available other than in connection with a member of the association.

(6) In applying this section in the case of health insurance coverage that is made available by an insurer in the small-group market or large-group market to employers only through one or more associations or through one or more small employer health alliances as described in s. 627.654(1)(b), a reference to “policyholder” is deemed, with respect to coverage provided to an employer member of the association, to include a reference to such employer.

History.—s. 11, ch. 97-179; s. 7, ch. 98-159; s. 36, ch. 2000-256; s. 3, ch. 2000-296; s. 1166, ch. 2003-261; s. 21, ch. 2013-101; s. 6, ch. 2015-121.



627.65735 - Nondiscrimination of coverage for surgical procedures.

627.65735 Nondiscrimination of coverage for surgical procedures.—No group, franchise, or blanket health insurance contract or policy which provides coverage on a group or individual basis for any diagnostic or surgical procedure involving bones or joints of the skeleton shall discriminate against coverage for any similar diagnostic or surgical procedure involving bones or joints of the jaw and facial region, if, under accepted medical standards, such procedure or surgery is medically necessary to treat conditions caused by congenital or developmental deformity, disease, or injury. This section shall not be construed to affect any other coverage under this part or to restrict the scope of coverage under any policy, plan, or contract. Nothing in this section shall be construed to discourage appropriate nonsurgical procedures or to prohibit the continued coverage of nonsurgical procedures in the treatment of a bone or joint of the jaw and facial region. Furthermore, nothing in this section requires coverage for care or treatment of the teeth or gums, for intraoral prosthetic devices, or for surgical procedures for cosmetic purposes. This section does not apply to accident-only disability income, specified disease, hospital indemnity, credit, Medicare supplement, or long-term care insurance policies.

History.—s. 4, ch. 96-361.



627.6574 - Maternity care.

627.6574 Maternity care.—

(1) Any group, blanket, or franchise policy of health insurance that provides coverage for maternity care must also cover the services of certified nurse-midwives and midwives licensed pursuant to chapter 467, and the services of birth centers licensed under ss. 383.30-383.335.

(2) Any group, blanket, or franchise policy of health insurance that provides maternity and newborn coverage may not limit coverage for the length of a maternity and newborn stay in a hospital or for followup care outside of a hospital to any time period that is less than that determined to be medically necessary, in accordance with prevailing medical standards and consistent with guidelines for perinatal care of the American Academy of Pediatrics or the American College of Obstetricians and Gynecologists, by the treating obstetrical care provider or the pediatric care provider.

(3) This section does not affect any agreement between an insurer and a hospital or other health care provider with respect to reimbursement for health care services provided, rate negotiations with providers, or capitation of providers, and this section does not prohibit appropriate utilization review or case management by an insurer.

(4) Any group, blanket, or franchise policy of health insurance that provides coverage, benefits, or services for maternity or newborn care must provide coverage for postdelivery care for a mother and her newborn infant. The postdelivery care must include a postpartum assessment and newborn assessment and may be provided at the hospital, at the attending physician’s office, at an outpatient maternity center, or in the home by a qualified licensed health care professional trained in mother and baby care. The services must include physical assessment of the newborn and mother, and the performance of any medically necessary clinical tests and immunizations in keeping with prevailing medical standards.

(5) An insurer subject to subsection (1) shall communicate active case questions and concerns regarding postdelivery care directly to the treating physician or hospital in written form, in addition to other forms of communication. Such insurers shall also use a process that includes a written protocol for utilization review and quality assurance.

(6) An insurer subject to subsection (1) may not:

(a) Deny to a mother or her newborn infant eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the policy for the purpose of avoiding the requirements of this section.

(b) Provide monetary payments or rebates to a mother to encourage the mother to accept less than the minimum protections available under this section.

(c) Penalize or otherwise reduce or limit the reimbursement of an attending provider solely because the attending provider provided care to an individual participant or beneficiary in accordance with this section.

(d) Provide incentives, monetary or otherwise, to an attending provider solely to induce the provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section.

(e) Subject to paragraph (7)(c), restrict benefits for any portion of a period within a hospital length of stay required under subsection (2) in a manner that is less favorable than the benefits provided for any preceding portion of such stay.

(7)(a) This section does not require a mother who is a participant or beneficiary to:

1. Give birth in a hospital.

2. Stay in the hospital for a fixed period of time following the birth of her infant.

(b) This section does not apply with respect to any health insurance coverage that does not provide benefits for hospital lengths of stay in connection with childbirth for a mother or her newborn infant.

(c) This section does not prevent a policy from imposing deductibles, coinsurance, or other cost sharing in relation to benefits for hospital lengths of stay in connection with childbirth for a mother or her newborn infant, except that such coinsurance or other cost sharing for any portion of a period within a hospital length of stay required under subsection (2) may not be greater than such coinsurance or cost sharing for any preceding portion of such stay.

History.—s. 21, ch. 83-288; s. 3, ch. 84-94; s. 3, ch. 89-190; s. 114, ch. 92-318; s. 2, ch. 96-195; s. 12, ch. 97-179.



627.65745 - Diabetes treatment services.

627.65745 Diabetes treatment services.—

(1) A health insurance policy or group health insurance policy sold in this state, including a health benefit plan issued pursuant to s. 627.6699, must provide coverage for all medically appropriate and necessary equipment, supplies, and diabetes outpatient self-management training and educational services used to treat diabetes, if the patient’s treating physician or a physician who specializes in the treatment of diabetes certifies that such services are necessary.

(2) The policy or health benefit plan may require that diabetes outpatient self-management training and educational services be provided under the direct supervision of a certified diabetes educator or a board-certified endocrinologist. The policy or health benefit plan may further require that nutrition counseling be provided by a licensed dietitian.

(3) The Agency for Health Care Administration shall adopt standards for diabetes outpatient self-management training and educational services, taking into consideration standards approved by the American Diabetes Association.

History.—s. 3, ch. 95-268; s. 2, ch. 96-279.



627.6575 - Coverage for newborn children.

627.6575 Coverage for newborn children.—

(1) Any group, blanket, or franchise health insurance policy providing coverage on an expense-incurred basis that provides coverage for a family member of the certificateholder or subscriber, or any group, blanket, or franchise health care services plan contract issued by a nonprofit corporation that provides coverage for a family member of the certificateholder or subscriber, must, with respect to the family member’s coverage, also provide that the health insurance benefits applicable for children will be payable with respect to a newborn child of the certificateholder, subscriber, or covered family member from the moment of birth. However, the coverage for a newborn child of a covered family member of the certificateholder or subscriber terminates 18 months after the birth of the newborn child.

(2) The coverage for newborn children required by this section consists of coverage for injury or sickness, including the necessary care or treatment of medically diagnosed congenital defects, birth abnormalities, or prematurity, and also includes transportation costs of the newborn to and from the nearest available facility appropriately staffed and equipped to treat the newborn’s condition if the transportation is certified by the attending physician as necessary to protect the health and safety of the newborn child. The coverage of transportation costs may not exceed the usual and customary charges, up to $1,000.

(3) The benefits required by this section also apply to holders of group certificates delivered or issued for delivery to residents of this state under group policies effectuated or delivered outside this state.

(4) A policy or contract may require the insured to notify the insurer of the birth of a child within a time period, as specified in the policy, of not less than 30 days after the birth. If timely notice is given, the insurer may not charge an additional premium for coverage of the newborn child for the duration of the notice period. If timely notice is not given, the insurer may charge an additional premium from the date of birth. If notice is given within 60 days of the birth of the child, the insurer may not deny coverage for a child due to the failure of the insured to timely notify the insurer of the birth of the child.

(5) If the policy or contract does not require the insured to notify the insurer of the birth within a specified time period, the insurer may not deny coverage for such child or retroactively charge the insured an additional premium for the child. However, the insurer may prospectively charge the insured an additional premium for the child if the insurer provides at least 45 days’ notice of the additional premium required.

(6) This section does not apply to disability income or hospital indemnity policies or to normal maternity policy provisions applicable to the mother.

History.—s. 2, ch. 74-8; s. 3, ch. 76-168; s. 1, ch. 77-162; s. 1, ch. 77-174; s. 1, ch. 77-457; s. 2, ch. 80-177; ss. 2, 3, ch. 81-318; ss. 505, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 2, ch. 84-202; ss. 133, 149, ch. 92-33; ss. 65, 114, ch. 92-318; s. 8, ch. 98-159.



627.65755 - Dental procedures; anesthesia and hospitalization coverage.

627.65755 Dental procedures; anesthesia and hospitalization coverage.—For purposes of this section, dental treatment or surgery shall be considered necessary when the dental condition is likely to result in a medical condition if left untreated. Any group, blanket, or franchise health insurance policy issued or issued for delivery in this state which provides coverage for general anesthesia and hospitalization services to a covered person shall not preclude such coverage in assuring the safe delivery of necessary dental care provided to a covered person who:

(1) Is under 8 years of age and is determined by a licensed dentist, and the child’s physician licensed under chapter 458 or chapter 459, to require necessary dental treatment in a hospital or ambulatory surgical center due to a significantly complex dental condition or a developmental disability in which patient management in the dental office has proved to be ineffective; or

(2) Has one or more medical conditions that would create significant or undue medical risk for the individual in the course of delivery of any necessary dental treatment or surgery if not rendered in a hospital or ambulatory surgical center.

As provided herein, all terms and conditions of the covered person’s health insurance policy shall apply to such services, and this section does not require coverage for the diagnosis or treatment of dental disease. An insurer may require prior authorization for general anesthesia and hospital services required under this section in the same manner the insurer requires prior authorization for hospitalization for other covered services. This section shall not apply to Medicare supplement, long-term care, disability, limited benefit, accident only, or specified disease policies.

History.—s. 3, ch. 98-312.



627.6577 - Dental care.

627.6577 Dental care.—

(1) Any employer, group, or organization that pays or contributes to the premium of a group health insurance plan or dental service plan corporation which provides dental coverage only upon the condition that services be rendered by an exclusive list of dentists or groups of dentists shall provide an alternative to enable the insured to have a free choice of dentist. The employer, group, or organization shall pay or contribute an equal dollar amount toward either alternative elected by the insured. The provisions of this section do not require the commingling of costs and claims experience between the two alternative plans.

(2) Each insurer or dental service plan corporation in this state that transacts group insurance or provides prepaid health care which includes dental care only upon the condition that services be rendered by an exclusive list of dentists or groups of dentists shall advise the employer, group, or organization of the requirements of subsection (1) during the course of marketing or renewal of such health care policies.

(3) This section does not apply to contracts entered into pursuant to part I of chapter 641.

History.—s. 1, ch. 84-301; s. 1, ch. 85-65; s. 36, ch. 92-78; s. 114, ch. 92-318; s. 28, ch. 95-211.



627.6578 - Coverage for natural-born, adopted, and foster children; children in insured’s custodial care.

627.6578 Coverage for natural-born, adopted, and foster children; children in insured’s custodial care.—

(1) A group, blanket, or franchise health insurance policy that provides coverage for a family member of the certificateholder or subscriber shall, as to such family member’s coverage, provide that benefits applicable to children of the certificateholder or subscriber also apply to an adopted child or a foster child of the certificateholder or subscriber placed in compliance with chapter 63, from the moment of placement in the residence of the certificateholder or subscriber. Except in the case of a foster child, the policy may not exclude coverage for any preexisting condition of the child. In the case of a newborn child, coverage begins at the moment of birth if a written agreement to adopt such child has been entered into by the certificateholder or subscriber prior to the birth of the child, whether or not the agreement is enforceable. This section does not require coverage for an adopted child who is not ultimately placed in the residence of the certificateholder or subscriber in compliance with chapter 63.

(2) A policy or contract may require the insured to notify the insurer of the birth or placement of an adopted child within a specified time period of not less than 30 days after the birth or placement in the residence of a child adopted by the insured. If timely notice is given, the insurer may not charge an additional premium for coverage of the child for the duration of the notice period. If timely notice is not given, the insurer may charge an additional premium from the date of birth or placement. If notice is given within 60 days of the birth or placement of the child, the insurer may not deny coverage for the child due to the failure of the insured to timely notify the insurer of the birth or placement of the child.

(3) If the policy does not require the insured to notify the insurer of the birth or placement of an adopted child within a specified time period, the insurer may not deny coverage for such child or retroactively charge the insured an additional premium for such child. However, the insurer may prospectively charge the insured an additional premium for the child if the insurer provides at least 45 days’ notice of the additional premium required.

(4) In order to increase access to postnatal, infant, and pediatric health care for all children placed in court-ordered custody, including foster children, all group, blanket, and franchise health insurance policies that provide coverage for a family member of the certificateholder or subscriber shall, as to such family member’s coverage, provide that benefits applicable for children shall be payable with respect to a foster child or other child in court-ordered temporary or other custody of the certificateholder or subscriber.

History.—ss. 4, 5, ch. 85-189; s. 2, ch. 88-269; s. 2, ch. 91-185; ss. 134, 149, ch. 92-33; s. 6, ch. 92-278; s. 114, ch. 92-318; s. 10, ch. 98-159.



627.6579 - Coverage for child health supervision services.

627.6579 Coverage for child health supervision services.—

(1) All group, blanket, or franchise health insurance policies providing coverage on an expense-incurred basis which provide coverage for a family member of the certificateholder or subscriber must, as to such family member’s coverage, also provide that the health insurance benefits applicable for children include coverage for child health supervision services from the moment of birth to age 16 years. Such services must be exempt from any deductible provisions that are in force in such policies or contracts.

(2) As used in this section, the term “child health supervision services” means physician-delivered or physician-supervised services that include, at a minimum, benefit coverage for services delivered at the intervals and scope stated in this section.

(a) Child health supervision services must include periodic visits which shall include a history, a physical examination, a developmental assessment and anticipatory guidance, and appropriate immunizations and laboratory tests. Such services and periodic visits shall be provided in accordance with prevailing medical standards consistent with the Recommendations for Preventive Pediatric Health Care of the American Academy of Pediatrics.

(b) Minimum benefits may be limited to one visit payable to one provider for all of the services provided at each visit cited in this section.

(3) This section does not apply to disability income, specified disease, Medicare supplement, or hospital indemnity policies.

History.—ss. 3, 6, ch. 86-122; s. 1, ch. 88-329; s. 114, ch. 92-318; s. 2, ch. 97-166.



627.658 - Use of dividends, refunds, rate reductions, commissions, service fees; premium rates.

627.658 Use of dividends, refunds, rate reductions, commissions, service fees; premium rates.—

(1) Section 627.569 also applies to group health insurance policies.

(2) An insurer may issue a group health insurance policy at a premium rate less than the usual rate or premium for an individual insurance policy.

History.—s. 590, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 508, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.659 - Blanket health insurance; eligible groups.

627.659 Blanket health insurance; eligible groups.—Blanket health insurance is that form of health insurance which covers special groups of individuals as enumerated in one of the following subsections:

(1) Under a policy or contract issued to any common carrier or to any operator, owner, or lessee of a means of transportation, which is deemed the policyholder, covering a group defined as all persons who may become passengers on such common carrier or such means of transportation.

(2) Under a policy or contract issued to an employer, who is deemed the policyholder, covering any group of employees or the employees’ dependents or guests defined by reference to activities or operations of the policyholder, or under a policy or contract issued to an employer when all employees are covered under any such policy or contract.

(3) Under a policy issued to a school, district school system, college, university, or other institution of learning, or to the official or officials of such institution insuring all or any class of its students, teachers, and employees. Any such policy issued may insure the spouse or dependent children of the insured student, teacher, or employee.

(4) Under a policy or contract issued in the name of a volunteer fire department, first aid group, local emergency management agency as defined in s. 252.34(6), or other group of first responders as defined in s. 112.1815, which is deemed the policyholder, covering all or any grouping of the members or employees of the policyholder or covering all or any participants in an activity or operation sponsored or supervised by the policyholder.

(5) Under a policy or contract issued to an organization, or branch thereof, such as the Boy Scouts of America, the Future Farmers of America, any religious, instructive, educational, charitable, recreational, or civic body, or similar organization, or to an individual, firm, or corporation, holding or operating meetings such as summer camps or other meetings for religious, instructive, educational, charitable, recreational, or civic purposes, which is deemed the policyholder, covering any or all participants in the activities or operations sponsored or supervised by the policyholder, including attending such camps or meetings, including counselors, instructors, and persons in other administrative positions.

(6) Under a policy or contract issued in the name of a newspaper or other publisher, which is deemed the policyholder, covering independent contractor newspaper or publication delivery persons for health insurance that may contain the following benefits:

(a) Coverage only for accident or disability income insurance or any combination thereof;

(b) Limited-scope dental or vision benefits;

(c) Coverage only for a specified disease or illness; or

(d) Hospital indemnity or other fixed indemnity insurance.

(7) Under a policy or contract issued in the name of a health care provider, which is deemed the policyholder, covering patients, or issued to an arranger of fertility medicine relationships, such as a surrogacy agency, which is deemed the policyholder, covering donors, recipients, or surrogates. This coverage may be offered to patients of a health care provider or to donors, recipients, or surrogates of such arranged health services but may not be made a condition of receiving care. The benefits provided under such policy or contract shall not be assignable to any health care provider.

(8) Under a policy or contract issued to any health maintenance organization licensed pursuant to part I of chapter 641, which is deemed the policyholder, covering the subscribers of the health maintenance organization. Payment may be made directly to the health maintenance organization by the blanket health insurer for health care services rendered by providers pursuant to the health care delivery plan.

(9) Under a policy or contract issued to a sports team, camp, or sponsor thereof, which is deemed the policyholder, covering members, campers, participants, employees, officials, or supervisors.

(10) Under a policy or contract issued to a travel agency or other organization that provides travel-related services, which is deemed the policyholder, to cover any or all persons for whom travel and travel-related services are provided.

(11) Under a policy or contract issued to an association, which is deemed the policyholder, if the association has a constitution and bylaws, has at least 25 individual members, and has been organized and maintained in good faith for at least 1 year for purposes other than obtaining insurance, covering all or any class of members of such association.

(12) Under a policy or contract issued to a financial institution or parent holding company, or issued to the trustees or agents designated by one or more banks or financial institutions as defined in s. 655.005, which is deemed the policyholder, covering accountholders, cardholders, debtors, or guarantors for health insurance that may contain the following benefits:

(a) Coverage only for accident or disability income insurance or any combination thereof;

(b) Limited-scope dental or vision benefits;

(c) Coverage only for a specified disease or illness; or

(d) Hospital indemnity or other fixed indemnity insurance.

History.—s. 591, ch. 59-205; s. 2, ch. 65-10; s. 1, ch. 69-300; s. 1, ch. 75-10; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 509, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 7, ch. 84-235; s. 5, ch. 89-190; s. 114, ch. 92-318; s. 9, ch. 97-93; s. 1, ch. 2015-124; s. 5, ch. 2016-198.



627.660 - Conditions and provisions of blanket health insurance policies.

627.660 Conditions and provisions of blanket health insurance policies.—

(1) An individual application shall not be required from a person covered under a blanket health insurance policy or contract, nor shall it be necessary for the insurer to furnish such person a certificate, except as provided in subsection (6).

(2) Any benefit under a blanket health policy shall be payable as provided in s. 627.614.

(3) No such policy shall contain any provision relative to notice or proof of loss, to the time for paying benefits, or to the time within which suit may be brought on the policy, which provision is less favorable to the individuals insured than would be permitted by the comparable provision required for individual health insurance policies.

(4) The provisions of part VI of this chapter do not apply to blanket health insurance policies, but no such policy shall contain any provision relative to notice or proof of loss, to the time for paying benefits, or to the time within which suit may be brought on the policy, which provision is less favorable to the individuals insured than would be permitted by the comparable provision required for individual health insurance policies.

(5) Nothing contained in s. 627.659 or in this section shall be deemed to affect the legal liability of policyholders for the death or injury to any person insured under a blanket disability policy.

(6) The insurer shall issue, or cause to be issued, to each insured person covered under a policy issued pursuant to s. 627.659(3) a written certificate setting forth the essential features of the insurance coverage. The certificate shall be subject to filing and approval in accordance with ss. 627.410 and 627.640.

History.—s. 592, ch. 59-205; s. 3, ch. 65-10; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 510, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.661 - School accident insurance claims; policy service.

627.661 School accident insurance claims; policy service.—An insurer issuing a school accident policy referred to in s. 627.659(3) shall maintain an office or offices in this state for the processing and payment of claims, and to render service to insureds, or shall appoint a duly licensed adjuster or resident agent for that purpose; except that processing and payment of claims and service may be performed at the insurer’s home office.

History.—s. 4, ch. 65-10; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.6612 - Coverage for surgical procedures and devices incident to mastectomy.

627.6612 Coverage for surgical procedures and devices incident to mastectomy.—

(1) Any group, blanket, or franchise accident or health insurance policy that provides coverage for mastectomies must also provide coverage for prosthetic devices and breast reconstructive surgery incident to the mastectomy. The insurer may charge an appropriate additional premium for the coverage required by this subsection. The coverage for prosthetic devices and breast reconstructive surgery shall be subject to any deductible and coinsurance conditions, and all other terms and conditions applicable to other benefits. Breast reconstructive surgery must be in a manner chosen by the treating physician under contract with the health maintenance organization, consistent with prevailing medical standards, and in consultation with the patient.

(2) As used in this section, the term “mastectomy” means the removal of all or part of the breast for medically necessary reasons as determined by a licensed physician, and the term “breast reconstructive surgery” means surgery to reestablish symmetry between the two breasts.

History.—ss. 3, 4, ch. 87-262; s. 5, ch. 88-269; ss. 66, 114, ch. 92-318; s. 7, ch. 97-48.



627.66121 - Coverage for length of stay and outpatient postsurgical care.

627.66121 Coverage for length of stay and outpatient postsurgical care.—

(1) Any group, blanket, or franchise accident or health insurance policy that is issued, amended, delivered, or renewed in this state which provides coverage for breast cancer treatment may not limit inpatient hospital coverage for mastectomies to any period that is less than that determined by the treating physician to be medically necessary in accordance with prevailing medical standards and after consultation with the insured patient.

(2) Any group, blanket, or franchise accident or health insurance policy that provides coverage for mastectomies under subsection (1) must also provide coverage for outpatient postsurgical followup care in keeping with prevailing medical standards by a licensed health care professional qualified to provide postsurgical mastectomy care. The treating physician, after consultation with the insured patient, may choose that the outpatient care be provided at the most medically appropriate setting, which may include the hospital, treating physician’s office, outpatient center, or home of the insured patient.

(3) An insurer subject to subsection (1) may not:

(a) Deny to an insured eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the policy for the purpose of avoiding the requirements of this section;

(b) Provide monetary payments or rebates to an insured patient to accept less than the minimum protections available under this section;

(c) Penalize or otherwise reduce or limit the reimbursement of an attending provider solely because the attending provider provided care to an insured patient under this section;

(d) Provide incentives, monetary or otherwise, to an attending provider solely to induce the provider to provide care to an insured patient in a manner inconsistent with this section; or

(e) Subject to the other provisions of this section, restrict benefits for any portion of a period within a hospital length of stay or outpatient care as required by this section in a manner that is less than favorable than the benefits provided for any preceding portion of such stay.

(4)(a) This section does not require an insured patient to have the mastectomy in the hospital or stay in the hospital for a fixed period of time following the mastectomy.

(b) This section does not prevent a policy from imposing deductibles, coinsurance, or other cost sharing in relation to benefits under this section, except that such cost sharing may not exceed cost sharing with other benefits.

(5) Except as provided in subsection (3), this section does not affect any agreement between an insurer and a hospital or other health care provider with respect to reimbursement for health care services provided, rate negotiations with providers, or capitation of providers and does not prohibit appropriate utilization review or case management by the insurer.

(6) This section does not apply to disability income, specified diseases other than cancer, or hospital indemnity policies.

(7) As used in this section, the term “mastectomy” means the removal of all or part of the breast for medically necessary reasons as determined by a licensed physician.

History.—s. 8, ch. 97-48.



627.66122 - Requirements with respect to breast cancer and routine followup care.

627.66122 Requirements with respect to breast cancer and routine followup care.—Routine followup care to determine whether a breast cancer has recurred in a person who has been previously determined to be free of breast cancer does not constitute medical advice, diagnosis, care, or treatment for purposes of determining preexisting conditions unless evidence of breast cancer is found during or as a result of the followup care.

History.—s. 9, ch. 97-48.



627.6613 - Coverage for mammograms.

627.6613 Coverage for mammograms.—

(1) A group, blanket, or franchise accident or health insurance policy issued, amended, delivered, or renewed in this state must provide coverage for at least the following:

(a) A baseline mammogram for any woman who is 35 years of age or older, but younger than 40 years of age.

(b) A mammogram every 2 years for any woman who is 40 years of age or older, but younger than 50 years of age, or more frequently based on the patient’s physician’s recommendation.

(c) A mammogram every year for any woman who is 50 years of age or older.

(d) One or more mammograms a year, based upon a physician’s recommendation, for any woman who is at risk for breast cancer because of a personal or family history of breast cancer, because of having a history of biopsy-proven benign breast disease, because of having a mother, sister, or daughter who has or has had breast cancer, or because a woman has not given birth before the age of 30.

(2) Except as provided in paragraph (1)(b), for mammograms done more frequently than every 2 years for women 40 years of age or older but younger than 50 years of age, the coverage required by subsection (1) applies, with or without a physician prescription, if the insured obtains a mammogram in an office, facility, or health testing service that uses radiological equipment registered with the Department of Health for breast cancer screening. The coverage is subject to the deductible and coinsurance provisions applicable to outpatient visits, and is also subject to all other terms and conditions applicable to other benefits. This section does not affect any requirements or prohibitions relating to who may perform, analyze, or interpret a mammogram or the persons to whom the results of a mammogram may be furnished or released.

(3) Every insurer referred to in subsection (1) shall make available to the policyholder as part of the application, for an appropriate additional premium, the coverage required in this section without such coverage being subject to the deductible or coinsurance provisions of the policy.

History.—s. 5, ch. 88-269; s. 135, ch. 92-33; s. 8, ch. 95-188; s. 261, ch. 99-8; s. 90, ch. 2006-1.



627.6615 - Children with disabilities; continuation of coverage under group policy.

627.6615 Children with disabilities; continuation of coverage under group policy.—

(1) A group health insurance policy or health care services plan contract that is delivered or issued for delivery in this state and that provides that coverage of a dependent child of an employee or other member of the covered group terminates upon attainment of the limiting age for dependent children specified in the policy or contract must also provide in substance that attainment of the limiting age does not terminate the coverage of the child while the child continues to be both:

(a) Incapable of self-sustaining employment by reason of an intellectual or physical disability.

(b) Chiefly dependent upon the employee or member for support and maintenance.

(2) If a claim is denied under a policy or contract for the stated reason that the child has attained the limiting age for dependent children specified in the policy or contract, the notice of denial must state that the certificateholder or subscriber has the burden of establishing that the child continues to meet the criteria specified in subsection (1).

History.—s. 1, ch. 70-187; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 511, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 19, ch. 83-288; ss. 136, 149, ch. 92-33; s. 114, ch. 92-318; s. 20, ch. 2013-162.



627.6616 - Coverage for ambulatory surgical center service.

627.6616 Coverage for ambulatory surgical center service.—No group health insurance policy providing coverage on an expense-incurred basis, or group service or indemnity-type contract issued by a nonprofit corporation, or self-insured group health benefit plan or trust, of any kind or description, shall be issued unless coverage provided for any service performed in an ambulatory surgical center, as defined in s. 395.002, is provided if such service would have been covered under the terms of the policy or contract as an eligible inpatient service.

History.—s. 12, ch. 77-24; s. 2, ch. 81-318; ss. 26, 30, ch. 82-182; ss. 512, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 111, ch. 83-216; s. 114, ch. 92-318.

Note.—Former s. 395.22.



627.6617 - Coverage for home health care services.

627.6617 Coverage for home health care services.—

(1) Any group health insurance policy providing coverage on an expense-incurred basis shall provide coverage for home health care by a home health care agency licensed pursuant to part III of chapter 400. Such coverage may be limited to home health care under a plan of treatment prescribed by a licensed physician. Services may be performed by a registered graduate nurse, a licensed practical nurse, a physical therapist, a speech therapist, an occupational therapist, or a home health aide. Provisions for utilization review may be imposed, provided that similar provisions apply to all other types of health care services.

(2) Carriers providing coverage pursuant to this section may establish a maximum length of care for any policy year, but in no event shall reimbursement be limited to an amount less than $1,000 per year.

(3) In the case of persons insured under a group policy receiving benefits pursuant to Medicare, the coverage provided in this section shall be considered supplemental and in addition to any such benefits.

(4) The provisions of this section shall not apply to a multiple-employer welfare arrangement as defined in s. 624.437(1) and in the State Health Plan as provided in s. 110.123.

History.—ss. 1, 4, ch. 87-262; s. 114, ch. 92-318; s. 31, ch. 99-3; s. 142, ch. 2007-5.



627.6618 - Payment of acupuncture benefits to certified acupuncturists.

627.6618 Payment of acupuncture benefits to certified acupuncturists.—Any policy of group health insurance that provides coverage for acupuncture shall cover the services of an acupuncturist certified pursuant to chapter 457 under the same conditions that apply to services of a licensed physician.

History.—ss. 2, 3, ch. 87-176; s. 114, ch. 92-318.



627.6619 - Massage.

627.6619 Massage.—Any policy of health insurance that provides coverage for massage shall also cover the services of persons licensed to practice massage pursuant to chapter 480, where the massage, as defined in chapter 480, has been prescribed by a physician licensed under chapter 458, chapter 459, chapter 460, or chapter 461, as being medically necessary and the prescription specifies the number of treatments.

History.—s. 67, ch. 92-318; s. 242, ch. 98-166.



627.662 - Other provisions applicable.

627.662 Other provisions applicable.—The following provisions apply to group health insurance, blanket health insurance, and franchise health insurance:

(1) Section 627.569, relating to use of dividends, refunds, rate reductions, commissions, and service fees.

(2) Section 627.602(1)(f) and (2), relating to identification numbers and statement of deductible provisions.

(3) Section 627.635, relating to excess insurance.

(4) Section 627.638, relating to direct payment for hospital or medical services.

(5) Section 627.640, relating to filing and classification of rates.

(6) Section 627.613, relating to timely payment of claims, or s. 627.6131, relating to payment of claims, whichever is applicable.

(7) Section 627.645(1), relating to denial of claims.

(8) Section 627.6471, relating to preferred provider organizations.

(9) Section 627.6472, relating to exclusive provider organizations.

(10) Section 627.6473, relating to combined preferred provider and exclusive provider policies.

(11) Section 627.64731, relating to leasing, renting, or granting access to a participating provider.

(12) Section 627.6474, relating to provider contracts.

(13) Section 627.6044, relating to the use of specific methodology for payment of claims.

(14) Section 627.6405, relating to the inappropriate utilization of emergency care.

(15) Section 627.64194, relating to coverage requirements for services provided by nonparticipating providers and payment collection limitations.

History.—s. 593, ch. 59-205; s. 2, ch. 61-423; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 80-33; ss. 2, 3, ch. 81-318; ss. 513, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 3, ch. 90-85; s. 6, ch. 91-296; ss. 137, 149, ch. 92-33; s. 114, ch. 92-318; s. 2, ch. 2001-107; s. 7, ch. 2002-389; s. 23, ch. 2004-297; s. 5, ch. 2008-212; s. 15, ch. 2016-222.



627.663 - Franchise health insurance.

627.663 Franchise health insurance.—

(1) “Franchise health insurance,” also known as “franchise group insurance,” is that form of health insurance issued to:

(a) Two or more employees of any corporation, professional association, copartnership, or individual employer or of any governmental corporation, agency, or department; or

(b) Ten or more individuals who are members of any trade association or labor union or any other association having had an active existence for at least 2 years if such association or union has a constitution or bylaws and is formed in good faith for purposes other than that of obtaining insurance; when such persons, with or without their dependents, are issued the same form of an individual policy varying only as to amounts and kinds of coverage applied for by such persons under an arrangement whereby the premiums on such policies may be paid to the insurer periodically by the employer, with or without payroll deductions, or by the association, or by some designated person acting on behalf of such employer or association. Notwithstanding the provisions of any state antidiscriminatory law, such provisions shall not prohibit different rates charged or benefits payable or a different underwriting procedure for individuals insured under a franchise plan provided the rates charged, benefits payable, or underwriting procedure used does not discriminate between franchise plans.

(2) The provisions of part VI of this chapter also apply to franchise insurance.

History.—s. 594, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 1, ch. 79-67; ss. 2, 3, ch. 81-318; ss. 514, 523, 809(2nd), ch. 82-243; ss. 63, 79, ch. 82-386; s. 114, ch. 92-318.



627.664 - Assignment of incidents of ownership in group, blanket, or franchise health policies.

627.664 Assignment of incidents of ownership in group, blanket, or franchise health policies.—

(1) No provision of the insurance code or any other law shall be construed to prohibit an insured under any group, blanket, or franchise health insurance policy, or any other person who may be the owner of any incidents of ownership under such policy, from making an assignment of all or any part of his or her incidents of ownership under the policy, including specifically, but not by way of limitation, any right to designate a beneficiary and the right, if any, to have an individual policy issued in accordance with the terms thereof. Subject to the terms of the policy or any contract relating thereto, an assignment by an insured or by any other owner of rights under the policy is valid for the purpose of vesting in the assignee, in accordance with any provisions included therein as to the time at which it is to be effective, all incidents of ownership so assigned, but without prejudice to the company on account of any payment it may make or individual policy it may issue prior to receipt of notice of the assignment.

(2) The purpose of subsection (1) is to declare and codify existing rights under policies of the types described therein.

History.—ss. 2, 3, ch. 70-10; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 515, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 350, ch. 97-102.



627.6645 - Notification of cancellation, expiration, nonrenewal, or change in rates.

627.6645 Notification of cancellation, expiration, nonrenewal, or change in rates.—

(1) Every insurer delivering or issuing for delivery a group health insurance policy under the provisions of this part shall give the policyholder at least 45 days’ advance notice of cancellation, expiration, nonrenewal, or a change in rates. Such notice shall be mailed to the policyholder’s last address as shown by the records of the insurer. However, if cancellation is for nonpayment of premium, only the requirements of subsection (5) apply. Upon receipt of such notice, the policyholder shall forward, as soon as practicable, the notice of expiration, cancellation, or nonrenewal to each certificateholder covered under the policy.

(2) If an insurer bills any certificateholder directly at his or her home address for collection of any premiums due, the notice required by subsection (1) shall be provided by the insurer directly to each such certificateholder covered under the policy.

(3) If the insurer fails to provide the 45 days’ notice required by this section, the coverage shall remain in effect at the existing rates until 45 days after the notice is given or until the effective date of replacement coverage obtained by the insured, whichever occurs first.

(4) In the event of cancellation, the insurer must return promptly the unearned portion of any premium paid. If the insured cancels, the earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued. If the insurer cancels, the earned premium shall be computed pro rata. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation.

(5) If cancellation is due to nonpayment of premium, the insurer may not retroactively cancel the policy to a date prior to the date that notice of cancellation was provided to the policyholder unless the insurer mails notice of cancellation to the policyholder prior to 45 days after the date the premium was due. Such notice must be mailed to the policyholder’s last address as shown by the records of the insurer and may provide for a retroactive date of cancellation no earlier than midnight of the date that the premium was due.

History.—ss. 2, 3, ch. 83-157; s. 2, ch. 89-222; s. 4, ch. 90-249; s. 114, ch. 92-318; s. 351, ch. 97-102; s. 12, ch. 99-204; s. 6, ch. 99-275; s. 11, ch. 99-393.



627.6646 - Cancellation or nonrenewal prohibited.

627.6646 Cancellation or nonrenewal prohibited.—Notwithstanding any other provision of law to the contrary, no insurer shall cancel or nonrenew the health insurance policy of any insured because of diagnosis or treatment of human immunodeficiency virus infection or acquired immune deficiency syndrome.

History.—ss. 50, 53, ch. 88-380; s. 114, ch. 92-318.



627.6647 - Release of claims experience.

627.6647 Release of claims experience.—

(1) Any insurer issuing or delivering group health insurance policies in this state must provide to a policyholder, within 21 days after a written request, information required for bid, including, but not limited to, the following information for the previous 3 years or for the entire period of coverage, whichever is shorter:

(a) Claims experience.

(b) Premiums paid.

(c) Number of insureds on a monthly basis.

(d) Dependent status.

(2) This section does not require the insurer to disclose any information that is required by law to be confidential.

History.—s. 112, ch. 92-318.



627.6651 - Replacement or termination of group, blanket, or franchise health policy or contract; liability of prior insurer.

627.6651 Replacement or termination of group, blanket, or franchise health policy or contract; liability of prior insurer.—When a purchaser of insurance terminates or replaces an existing group, blanket, or franchise health insurance policy or contract with another such policy, the prior insurer shall remain liable only to the extent of its accrued liabilities and extensions of benefits as required by s. 627.667.

History.—s. 4, ch. 75-279; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 516, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 7, ch. 90-249; s. 114, ch. 92-318.



627.666 - Liability of succeeding insurer on replacement of group, blanket, or franchise health insurance policy.

627.666 Liability of succeeding insurer on replacement of group, blanket, or franchise health insurance policy.—Upon replacement of a group, blanket, or franchise health insurance policy:

(1) Each person who was covered by the prior insurer must be covered by the succeeding insurer; however, the prior insurer is liable for any extension of benefits in accordance with s. 627.667.

(2) The succeeding insurer, in applying any deductible, out-of-pocket limitation, or waiting period in its plan, shall give credit for the satisfaction or partial satisfaction of the same or similar provisions under a prior plan. As to deductible provisions, the credit applies for expenses actually incurred and applied against the deductible provisions of the prior insurer’s plan during the 90 days preceding the effective date of the succeeding insurer’s plan, but only to the extent that the expenses actually incurred are recognized under the terms of the succeeding insurer’s plan and are subject to a similar deductible provision.

(3) If a determination of the prior insurer’s benefit is required by the succeeding insurer, the prior insurer shall, at the succeeding insurer’s request, furnish a statement of the benefits available or pertinent information sufficient to permit verification of the benefit determination, or the determination itself, by the succeeding insurer. For the purposes of this subsection, benefits of the prior plan must be determined in accordance with all of the definitions, conditions, and covered expense provisions of the prior plan, rather than in accordance with the comparable provisions of the succeeding plan. The benefit determination must be made as if coverage had not been replaced by the succeeding insurer.

(4) This section also applies upon the issuance of an insurance policy to a group whose benefits had previously been self-insured or to a self-insurer providing coverage to a group that had been previously covered by an insurer or another self-insurer.

History.—s. 5, ch. 75-279; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 5, 6, 10, ch. 80-341; ss. 2, 3, ch. 81-318; ss. 517, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 68, 114, ch. 92-318.



627.667 - Extension of benefits.

627.667 Extension of benefits.—

(1) Each group, blanket, or franchise policy or contract renewed, delivered, or issued for delivery in this state shall contain a reasonable provision for extension of benefits in the event of the total disability of a certificateholder at the date of discontinuance of the policy or contract. The extension is required regardless of whether the group policyholder or other entity secures replacement coverage from a new insurer or foregoes the provision of coverage.

(2) Each disability income or indemnity-type group, blanket, or franchise plan must contain a reasonable extension of benefits or accrued liability provision that provides for continuation of policy benefits in connection with the disability.

(3)(a) In the case of hospital, medical, or surgical expense coverage other than for dental or maternity expense, a reasonable extension-of-benefits or accrued liability provision is required. The required provision must provide for continuation of policy benefits in connection with the treatment of a specific accident or illness incurred while the policy was in effect. The required provision is reasonable if it provides an extension of at least 12 months under “major medical” type of coverage and, under other types of hospital, medical, or surgical coverage, provides an extension of at least 90 days or an accrued liability for expenses incurred during a period of disability.

(b)1. An extension of benefits is required in a group, blanket, or franchise policy or contract that provides coverage for dental procedures either in the form of reimbursed expenses or services performed.

2. The extension required by subparagraph 1. applies if all of the following apply:

a. The course of treatment or dental procedures were recommended in writing and commenced, in connection with a specific accident or illness incurred while the policy was in effect, by the attending physician or dentist to the patient while the patient was covered by the policy or contract.

b. The dental procedures were procedures for other than routine examinations, prophylaxis, X rays, sealants, or orthodontic services.

c. The dental procedures were performed within 90 days after the patient’s coverage ceased under the policy or contract and the termination of coverage did not occur as a result of the patient’s, or, in the case of a dependent child, the child’s parent’s, voluntary termination of coverage.

3. The extension of benefits terminates upon the earlier of:

a. The end of the 90-day period specified in sub-subparagraph 2.c.

b. The date the patient becomes covered under the succeeding policy or contract providing coverage or services for similar dental procedures.

4. If coverage or services for the dental procedures referred to in sub-subparagraph 2.a. are excluded by the succeeding policy or contract through the use of an elimination period, the patient is not covered by the succeeding policy or contract and the extension of benefits does not terminate.

5. All policy or contractual limitations, exclusions, or reductions that would have applied to the specific dental procedures had the coverage on the patient not terminated apply during the extension of benefits.

(c) In the case of maternity expense coverage, a reasonable extension of benefits or accrued liability provision is required. The required provision must provide for continuation of policy benefits in connection with maternity expenses for a pregnancy which commenced while the policy was in effect. The extension shall be for the period of that pregnancy and may not be based upon total disability.

(4) Any applicable extension of benefits or accrued liability provision shall be described in both the policy or contract involved and the group insurance certificates.

(5) The benefits payable during any period of extension or accrued liability may be subject to the regular benefit limits of the policy or contract, but may not provide benefit limits lower than the limits provided in the policy or contract.

(6) This section also applies to holders of group certificates which are renewed, delivered, or issued for delivery to residents of this state under group policies effectuated or delivered outside this state, unless a succeeding carrier under a group policy has agreed to assume liability for the benefits.

History.—s. 6, ch. 75-279; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 2, ch. 80-344; s. 427, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 518, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 5, ch. 90-249; ss. 69, 114, ch. 92-318.



627.6675 - Conversion on termination of eligibility.

627.6675 Conversion on termination of eligibility.—Subject to all of the provisions of this section, a group policy delivered or issued for delivery in this state by an insurer or nonprofit health care services plan that provides, on an expense-incurred basis, hospital, surgical, or major medical expense insurance, or any combination of these coverages, shall provide that an employee or member whose insurance under the group policy has been terminated for any reason, including discontinuance of the group policy in its entirety or with respect to an insured class, and who has been continuously insured under the group policy, and under any group policy providing similar benefits that the terminated group policy replaced, for at least 3 months immediately prior to termination, shall be entitled to have issued to him or her by the insurer a policy or certificate of health insurance, referred to in this section as a “converted policy.” A group insurer may meet the requirements of this section by contracting with another insurer, authorized in this state, to issue an individual converted policy, which policy has been approved by the office under s. 627.410. An employee or member shall not be entitled to a converted policy if termination of his or her insurance under the group policy occurred because he or she failed to pay any required contribution, or because any discontinued group coverage was replaced by similar group coverage within 31 days after discontinuance.

(1) TIME LIMIT.—Written application for the converted policy shall be made and the first premium must be paid to the insurer, not later than 63 days after termination of the group policy. However, if termination was the result of failure to pay any required premium or contribution and such nonpayment of premium was due to acts of an employer or policyholder other than the employee or certificateholder, written application for the converted policy must be made and the first premium must be paid to the insurer not later than 63 days after notice of termination is mailed by the insurer or the employer, whichever is earlier, to the employee’s or certificateholder’s last address as shown by the record of the insurer or the employer, whichever is applicable. In such case of termination due to nonpayment of premium by the employer or policyholder, the premium for the converted policy may not exceed the rate for the prior group coverage for the period of coverage under the converted policy prior to the date notice of termination is mailed to the employee or certificateholder. For the period of coverage after such date, the premium for the converted policy is subject to the requirements of subsection (3).

(2) EVIDENCE OF INSURABILITY.—The converted policy shall be issued without evidence of insurability.

(3) CONVERSION PREMIUM; EFFECT ON PREMIUM RATES FOR GROUP COVERAGE.—

(a) The premium for the converted policy shall be determined in accordance with premium rates applicable to the age and class of risk of each person to be covered under the converted policy and to the type and amount of insurance provided. However, the premium for the converted policy may not exceed 200 percent of the standard risk rate as established by the office, pursuant to this subsection.

(b) Actual or expected experience under converted policies may be combined with such experience under group policies for the purposes of determining premium and loss experience and establishing premium rate levels for group coverage.

(c) The office shall annually determine standard risk rates, using reasonable actuarial techniques and standards adopted by the commission by rule. The standard risk rates must be determined as follows:

1. Standard risk rates for individual coverage must be determined separately for indemnity policies, preferred provider/exclusive provider policies, and health maintenance organization contracts.

2. The office shall survey insurers and health maintenance organizations representing at least an 80 percent market share, based on premiums earned in the state for the most recent calendar year, for each of the categories specified in subparagraph 1.

3. Standard risk rate schedules must be determined, computed as the average rates charged by the carriers surveyed, giving appropriate weight to each carrier’s statewide market share of earned premiums.

4. The rate schedule shall be determined from analysis of the one county with the largest market share in the state of all such carriers.

5. The rate for other counties must be determined by using the weighted average of each carrier’s county factor relationship to the county determined in subparagraph 4.

6. The rate schedule must be determined for different age brackets and family size brackets.

(4) EFFECTIVE DATE OF COVERAGE.—The effective date of the converted policy shall be the day following the termination of insurance under the group policy.

(5) SCOPE OF COVERAGE.—The converted policy shall cover the employee or member and his or her dependents who were covered by the group policy on the date of termination of insurance. At the option of the insurer, a separate converted policy may be issued to cover any dependent.

(6) OPTIONAL COVERAGE.—The insurer is not required to issue a converted policy covering any person who is or could be covered by Medicare. The insurer is not required to issue or renew a converted policy covering a person if paragraphs (a) and (b) apply to the person:

(a) If any of the following apply to the person:

1. The person is covered for similar benefits by another hospital, surgical, medical, or major medical expense insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan, or by any other plan or program.

2. The person is eligible for similar benefits, whether actually provided coverage, under any arrangement of coverage for individuals in a group, whether on an insured or uninsured basis.

3. Similar benefits are provided for or are available to the person under state or federal law.

(b) If the benefits provided under the sources referred to in subparagraph (a)1. or the benefits provided or available under the sources referred to in subparagraphs (a)2. and 3., together with the benefits provided by the converted policy, would result in overinsurance according to the insurer’s standards. The insurer’s standards must bear some reasonable relationship to actual health care costs in the area in which the insured lives at the time of conversion and must be filed with the office before their use in denying coverage.

(7) INFORMATION REQUESTED BY INSURER.—

(a) A converted policy may include a provision under which the insurer may request information, in advance of any premium due date, of any person covered thereunder as to whether:

1. The person is covered for similar benefits by another hospital, surgical, medical, or major medical expense insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan or by any other plan or program.

2. The person is covered for similar benefits under any arrangement of coverage for individuals in a group, whether on an insured or uninsured basis.

3. Similar benefits are provided for or are available to the person under any state or federal law.

(b) The converted policy may provide that the insurer may refuse to renew the policy or the coverage of any person only for one or more of the following reasons:

1. The benefits provided under the sources referred to in subparagraphs (a)1. and 2. for the person or the benefits provided or available under the sources referred to in subparagraph (a)3. for the person, together with the benefits provided by the converted policy, would result in overinsurance according to the insurer’s standards on file with the office. The reason for nonrenewal authorized by this subparagraph is not required to be contained in the converted policy but must be provided in writing to the policyholder at least 90 days before the policy renewal date.

2. The converted policyholder fails to provide the information requested pursuant to paragraph (a).

3. Fraud or intentional misrepresentation in applying for any benefits under the converted policy.

4. Other reasons approved by the office.

(8) BENEFITS OFFERED.—

(a) An insurer shall not be required to issue a converted policy that provides benefits in excess of those provided under the group policy from which conversion is made.

(b) An insurer shall offer the benefits specified in s. 627.668 and the benefits specified in s. 627.669 if those benefits were provided in the group plan.

(c) An insurer shall offer maternity benefits and dental benefits if those benefits were provided in the group plan.

(9) PREEXISTING CONDITION PROVISION.—The converted policy shall not exclude a preexisting condition not excluded by the group policy. However, the converted policy may provide that any hospital, surgical, or medical benefits payable under the converted policy may be reduced by the amount of any such benefits payable under the group policy after the termination of coverage under the group policy. The converted policy may also provide that during the first policy year the benefits payable under the converted policy, together with the benefits payable under the group policy, shall not exceed those that would have been payable had the individual’s insurance under the group policy remained in force.

(10) REQUIRED OPTION FOR MAJOR MEDICAL COVERAGE.—Subject to the provisions and conditions of this part, the employee or member shall be entitled to obtain a converted policy providing major medical coverage under a plan meeting the following requirements:

(a) A maximum benefit equal to the lesser of the policy limit of the group policy from which the individual converted or $500,000 per covered person for all covered medical expenses incurred during the covered person’s lifetime.

(b) Payment of benefits at the rate of 80 percent of covered medical expenses which are in excess of the deductible, until 20 percent of such expenses in a benefit period reaches $2,000, after which benefits will be paid at the rate of 90 percent during the remainder of the contract year unless the insured is in the insurer’s case management program, in which case benefits shall be paid at the rate of 100 percent during the remainder of the contract year. For the purposes of this paragraph, “case management program” means the specific supervision and management of the medical care provided or prescribed for a specific individual, which may include the use of health care providers designated by the insurer. Payment of benefits for outpatient treatment of mental illness, if provided in the converted policy, may be at a lesser rate but not less than 50 percent.

(c) A deductible for each calendar year that must be $500, $1,000, or $2,000, at the option of the policyholder.

(d) The term “covered medical expenses,” as used in this subsection, shall be consistent with those customarily offered by the insurer under group or individual health insurance policies but is not required to be identical to the covered medical expenses provided in the group policy from which the individual converted.

(11) ALTERNATIVE PLANS.—The insurer may, at its option, offer alternative plans for group health conversion in addition to the plans required by this section.

(12) RETIREMENT COVERAGE.—If coverage would be continued under the group policy on an employee following the employee’s retirement prior to the time he or she is or could be covered by Medicare, the employee may elect, instead of such continuation of group insurance, to have the same conversion rights as would apply had his or her insurance terminated at retirement by reason or termination of employment or membership.

(13) REDUCTION OF COVERAGE DUE TO MEDICARE.—The converted policy may provide for reduction of coverage on any person upon his or her eligibility for coverage under Medicare or under any other state or federal law providing for benefits similar to those provided by the converted policy.

(14) CONVERSION PRIVILEGE ALLOWED.—The conversion privilege shall also be available to any of the following:

(a) The surviving spouse, if any, at the death of the employee or member, with respect to the spouse and the children whose coverages under the group policy terminate by reason of the death, otherwise to each surviving child whose coverage under the group policy terminates by reason of such death, or, if the group policy provides for continuation of dependents’ coverages following the employee’s or member’s death, at the end of such continuation.

(b) The former spouse whose coverage would otherwise terminate because of annulment or dissolution of marriage, if the former spouse is dependent for financial support.

(c) The spouse of the employee or member upon termination of coverage of the spouse, while the employee or member remains insured under the group policy, by reason of ceasing to be a qualified family member under the group policy, with respect to the spouse and the children whose coverages under the group policy terminate at the same time.

(d) A child solely with respect to himself or herself upon termination of his or her coverage by reason of ceasing to be a qualified family member under the group policy, if a conversion privilege is not otherwise provided in this subsection with respect to such termination.

(15) BENEFIT LEVELS.—If the benefit levels required in subsection (10) exceed the benefit levels provided under the group policy, the conversion policy may offer benefits which are substantially similar to those provided under the group policy in lieu of those required in subsection (10).

(16) GROUP COVERAGE INSTEAD OF INDIVIDUAL COVERAGE.—The insurer may elect to provide group insurance coverage instead of issuing a converted individual policy.

(17) NOTIFICATION.—A notification of the conversion privilege shall be included in each certificate of coverage. The insurer shall mail an election and premium notice form, including an outline of coverage, on a form approved by the office, within 14 days after an individual who is eligible for a converted policy gives notice to the insurer that the individual is considering applying for the converted policy or otherwise requests such information. The outline of coverage must contain a description of the principal benefits and coverage provided by the policy and its principal exclusions and limitations, including, but not limited to, deductibles and coinsurance.

(18) OUTSIDE CONVERSIONS.—A converted policy that is delivered outside of this state must be on a form that could be delivered in the other jurisdiction as a converted policy had the group policy been issued in that jurisdiction.

(19) APPLICABILITY.—This section does not require conversion on termination of eligibility for a policy or contract that provides benefits for specified diseases, or for accidental injuries only, disability income, Medicare supplement, hospital indemnity, limited benefit, nonconventional, or excess policies.

(20) Nothing in this section or in the incorporation of it into insurance policies shall be construed to require insurers to provide benefits equal to those provided in the group policy from which the individual converted; provided, however, that comprehensive benefits are offered which shall be subject to approval by the office.

History.—s. 2, ch. 78-385; ss. 1, 10, ch. 80-341; s. 2, ch. 81-318; ss. 519, 523, 809(2nd), ch. 82-243; ss. 64, 79, ch. 82-386; s. 112, ch. 83-216; s. 3, ch. 85-177; s. 6, ch. 90-249; ss. 138, 149, ch. 92-33; ss. 114, 116, ch. 92-318; s. 352, ch. 97-102; s. 13, ch. 97-179; s. 11, ch. 98-159; s. 13, ch. 99-204; s. 7, ch. 99-275; s. 12, ch. 99-393; s. 1167, ch. 2003-261; s. 22, ch. 2013-101; s. 7, ch. 2015-121.



627.668 - Optional coverage for mental and nervous disorders required; exception.

627.668 Optional coverage for mental and nervous disorders required; exception.—

(1) Every insurer, health maintenance organization, and nonprofit hospital and medical service plan corporation transacting group health insurance or providing prepaid health care in this state shall make available to the policyholder as part of the application, for an appropriate additional premium under a group hospital and medical expense-incurred insurance policy, under a group prepaid health care contract, and under a group hospital and medical service plan contract, the benefits or level of benefits specified in subsection (2) for the necessary care and treatment of mental and nervous disorders, as defined in the standard nomenclature of the American Psychiatric Association, subject to the right of the applicant for a group policy or contract to select any alternative benefits or level of benefits as may be offered by the insurer, health maintenance organization, or service plan corporation provided that, if alternate inpatient, outpatient, or partial hospitalization benefits are selected, such benefits shall not be less than the level of benefits required under paragraph (2)(a), paragraph (2)(b), or paragraph (2)(c), respectively.

(2) Under group policies or contracts, inpatient hospital benefits, partial hospitalization benefits, and outpatient benefits consisting of durational limits, dollar amounts, deductibles, and coinsurance factors shall not be less favorable than for physical illness generally, except that:

(a) Inpatient benefits may be limited to not less than 30 days per benefit year as defined in the policy or contract. If inpatient hospital benefits are provided beyond 30 days per benefit year, the durational limits, dollar amounts, and coinsurance factors thereto need not be the same as applicable to physical illness generally.

(b) Outpatient benefits may be limited to $1,000 for consultations with a licensed physician, a psychologist licensed pursuant to chapter 490, a mental health counselor licensed pursuant to chapter 491, a marriage and family therapist licensed pursuant to chapter 491, and a clinical social worker licensed pursuant to chapter 491. If benefits are provided beyond the $1,000 per benefit year, the durational limits, dollar amounts, and coinsurance factors thereof need not be the same as applicable to physical illness generally.

(c) Partial hospitalization benefits shall be provided under the direction of a licensed physician. For purposes of this part, the term “partial hospitalization services” is defined as those services offered by a program that is accredited by an accrediting organization whose standards incorporate comparable regulations required by this state. Alcohol rehabilitation programs accredited by an accrediting organization whose standards incorporate comparable regulations required by this state or approved by the state and licensed drug abuse rehabilitation programs shall also be qualified providers under this section. In a given benefit year, if partial hospitalization services or a combination of inpatient and partial hospitalization are used, the total benefits paid for all such services may not exceed the cost of 30 days after inpatient hospitalization for psychiatric services, including physician fees, which prevail in the community in which the partial hospitalization services are rendered. If partial hospitalization services benefits are provided beyond the limits set forth in this paragraph, the durational limits, dollar amounts, and coinsurance factors thereof need not be the same as those applicable to physical illness generally.

(3) Insurers must maintain strict confidentiality regarding psychiatric and psychotherapeutic records submitted to an insurer for the purpose of reviewing a claim for benefits payable under this section. These records submitted to an insurer are subject to the limitations of s. 456.057, relating to the furnishing of patient records.

History.—ss. 1, 2, ch. 76-160; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 521, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 113, ch. 83-216; ss. 1, 2, ch. 83-268; s. 149, ch. 92-33; ss. 70, 114, ch. 92-318; s. 158, ch. 98-166; s. 219, ch. 2000-160; s. 12, ch. 2013-93.



627.6686 - Coverage for individuals with autism spectrum disorder required; exception.

627.6686 Coverage for individuals with autism spectrum disorder required; exception.—

(1) This section and s. 641.31098 may be cited as the “Steven A. Geller Autism Coverage Act.”

(2) As used in this section, the term:

(a) “Applied behavior analysis” means the design, implementation, and evaluation of environmental modifications, using behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including, but not limited to, the use of direct observation, measurement, and functional analysis of the relations between environment and behavior.

(b) “Autism spectrum disorder” means any of the following disorders as defined in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association:

1. Autistic disorder.

2. Asperger’s syndrome.

3. Pervasive developmental disorder not otherwise specified.

(c) “Eligible individual” means an individual under 18 years of age or an individual 18 years of age or older who is in high school who has been diagnosed as having a developmental disability at 8 years of age or younger.

(d) “Health insurance plan” means a group health insurance policy or group health benefit plan offered by an insurer which includes the state group insurance program provided under s. 110.123. The term does not include any health insurance plan offered in the individual market, any health insurance plan that is individually underwritten, or any health insurance plan provided to a small employer.

(e) “Insurer” means an insurer providing health insurance coverage, which is licensed to engage in the business of insurance in this state and is subject to insurance regulation.

(3) A health insurance plan issued or renewed on or after April 1, 2009, shall provide coverage to an eligible individual for:

(a) Well-baby and well-child screening for diagnosing the presence of autism spectrum disorder.

(b) Treatment of autism spectrum disorder and Down syndrome through speech therapy, occupational therapy, physical therapy, and applied behavior analysis. Applied behavior analysis services shall be provided by an individual certified pursuant to s. 393.17 or an individual licensed under chapter 490 or chapter 491.

(4) The coverage required pursuant to subsection (3) is subject to the following requirements:

(a) Coverage shall be limited to treatment that is prescribed by the insured’s treating physician in accordance with a treatment plan.

(b) Coverage for the services described in subsection (3) shall be limited to $36,000 annually and may not exceed $200,000 in total lifetime benefits.

(c) Coverage may not be denied on the basis that provided services are habilitative in nature.

(d) Coverage may be subject to other general exclusions and limitations of the insurer’s policy or plan, including, but not limited to, coordination of benefits, participating provider requirements, restrictions on services provided by family or household members, and utilization review of health care services, including the review of medical necessity, case management, and other managed care provisions.

(5) The coverage required pursuant to subsection (3) may not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles, or coinsurance provisions that apply to physical illnesses that are generally covered under the health insurance plan, except as otherwise provided in subsection (4).

(6) An insurer may not deny or refuse to issue coverage for medically necessary services, refuse to contract with, or refuse to renew or reissue or otherwise terminate or restrict coverage for an individual because the individual is diagnosed as having a developmental disability.

(7) The treatment plan required pursuant to subsection (4) shall include all elements necessary for the health insurance plan to appropriately pay claims. These elements include, but are not limited to, a diagnosis, the proposed treatment by type, the frequency and duration of treatment, the anticipated outcomes stated as goals, the frequency with which the treatment plan will be updated, and the signature of the treating physician.

(8) The maximum benefit under paragraph (4)(b) shall be adjusted annually on January 1 of each calendar year to reflect any change from the previous year in the medical component of the then current Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics of the United States Department of Labor.

(9) This section may not be construed as limiting benefits and coverage otherwise available to an insured under a health insurance plan.

History.—s. 3, ch. 2008-30; s. 13, ch. 2012-27; s. 155, ch. 2014-17; s. 1, ch. 2016-222.



627.669 - Optional coverage required for substance abuse impaired persons; exception.

627.669 Optional coverage required for substance abuse impaired persons; exception.—

(1) Insurers, health maintenance organizations, and nonprofit health care services plans transacting group health insurance or providing prepaid health care in this state shall make available to the policyholder as part of the application for any such policy of insurance issued or delivered in this state or contract executed or operative in this state the level of benefits specified in subsection (2) for the necessary care and treatment of substance abuse impaired persons, subject to the right of the applicant for a group policy or contract to select any alternative benefits or level of benefits as may be offered by the insurer, health maintenance organization, or plan. For the purposes of this section, the term “substance abuse impaired” has the same meaning ascribed in s. 397.311.

(2) Inpatient benefits or outpatient benefits shall consist of:

(a) Basic benefit.—Intensive treatment program for the treatment of substance abuse impaired persons.

(b) Limitations.—

1. Benefits shall be available only to covered individuals in a group health plan.

2. There shall be a minimum lifetime benefit of $2,000.

3. There shall be allowable a maximum of 44 outpatient visits.

4. The maximum benefit payable for an outpatient visit shall not exceed $35.

5. Detoxification shall not be considered as a benefit under the outpatient program.

(3) The benefits provided under this section are applicable only if treatment is provided by, or under the supervision of, or is prescribed by, a licensed physician or licensed psychologist and if services are provided in a program that is accredited by an accrediting organization whose standards incorporate comparable regulations required by this state or that is approved by this state.

History.—ss. 1, 2, 3, ch. 79-392; s. 2, ch. 81-318; ss. 522, 523, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 83-216; s. 114, ch. 92-318; s. 35, ch. 93-39; s. 13, ch. 2013-93.



627.6691 - Coverage for osteoporosis screening, diagnosis, treatment, and management.

627.6691 Coverage for osteoporosis screening, diagnosis, treatment, and management.—Any group, blanket, or franchise health insurance policy that covers a resident of this state and that is issued, amended, delivered, or renewed in this state after October 1, 1996, must provide coverage for the medically necessary diagnosis and treatment of osteoporosis for high-risk individuals, including, but not limited to, estrogen-deficient individuals who are at clinical risk for osteoporosis, individuals who have vertebral abnormalities, individuals who are receiving long-term glucocorticoid (steroid) therapy, individuals who have primary hyperparathyroidism, and individuals who have a family history of osteoporosis. This section does not apply to specified-accident, specified-disease, hospital-indemnity, Medicare supplement, or long-term-care health insurance policies or to the state employee health insurance program.

History.—s. 3, ch. 96-282.



627.66911 - Required coverage for cleft lip and cleft palate.

627.66911 Required coverage for cleft lip and cleft palate.—A health insurance policy that covers a child under the age of 18 must provide coverage for treatment of cleft lip and cleft palate for the child. The coverage must include medical, dental, speech therapy, audiology, and nutrition services only if such services are prescribed by the treating physician or surgeon and such physician or surgeon certifies that such services are medically necessary and consequent to treatment of the cleft lip or cleft palate. The coverage required by this section is subject to terms and conditions applicable to other benefits. This section does not apply to specified-accident, specified-disease, hospital indemnity, limited benefit disability income, or long-term care insurance policies.

History.—s. 3, ch. 98-66.



627.6692 - Florida Health Insurance Coverage Continuation Act.

627.6692 Florida Health Insurance Coverage Continuation Act.—

(1) SHORT TITLE.—This section may be cited as the “Florida Health Insurance Coverage Continuation Act.”

(2) PURPOSE AND INTENT.—The purpose and intent of this section is to ensure continued access to affordable health insurance coverage for employees of small employers and their dependents and other qualified beneficiaries not currently protected by the Consolidated Omnibus Budget Reconciliation Act of 1985.

(3) APPLICABILITY.—This section does not apply if continuation of coverage benefits are available to covered employees or other qualified beneficiaries pursuant to s. 4980B of the Internal Revenue Code, Chapter 18 of the Employee Retirement Income Security Act, 29 U.S.C. ss. 1161 et seq., or Chapter 6A of the Public Health Service Act, 42 U.S.C. ss. 300bb-1 et seq.

(4) DEFINITIONS.—As used in this section, the term:

(a) “Applicable premium” means, with respect to any period of continuation of coverage for qualified beneficiaries, the premium charged by the group health plan for such period of coverage for beneficiaries with respect to whom a qualifying event has not occurred, regardless of whether such premium is paid by the employer or employee.

(b) “Carrier” means a carrier, as defined in s. 627.6699 and subject to s. 627.6699, which issued the small employer’s group health plan.

(c) “Continuation coverage” means coverage under the group health plan which meets the requirements of paragraph (5)(a).

(d) “Covered employee” means an eligible employee, as defined in s. 627.6699 and subject to s. 627.6699, who is or was provided coverage under a group health plan by virtue of the individual’s employment or previous employment with a small employer.

(e) “Group health plan” means any health benefit plan, as defined in s. 627.6699 and subject to s. 627.6699, maintained by a small employer, which health benefit plan provides health care benefit coverage for the employer’s employees or former employees, or for the dependents of such employees or former employees.

(f) “Qualified beneficiary” means any individual who, on the day before the qualifying event for the covered employee, is a beneficiary under the group health plan by virtue of the individual being:

1. The covered employee, except if the employee is terminated for gross misconduct. The employer’s decision to terminate for gross misconduct is conclusive as to the carrier.

2. The spouse of the covered employee, as defined in s. 627.6699 as a dependent.

3. The dependent child of the covered employee, as defined in s. 627.6699 as a dependent.

(g) “Qualifying event” means, with respect to any covered employee, any of the following events which, but for the election of continuation coverage, would result in a loss of coverage to a qualified beneficiary:

1. The death of the covered employee.

2. The termination or reduction of hours of the covered employee’s employment, except that termination of an employee for gross misconduct does not constitute a qualifying event. The employer’s decision to terminate for gross misconduct is conclusive as to the carrier.

3. The divorce or legal separation of the covered employee from the covered employee’s spouse.

4. A covered employee’s becoming entitled to benefits under either part A or part B of Title XVIII of the Social Security Act (Medicare).

5. A dependent child’s ceasing to be a dependent child under the generally applicable requirements of the group health plan.

6. A retiree or the spouse or child of a retiree losing coverage within 1 year before or after commencement of a bankruptcy proceeding under Title XI of the United States Code by the employer from whose employment the covered employee retired.

(h) “Small employer” means any person who meets the definition of “small employer” as set forth in s. 627.6699 and subject to s. 627.6699, who for purposes of this section employs fewer than 20 employees.

(5) CONTINUATION OF COVERAGE UNDER GROUP HEALTH PLANS.—

(a) A group health plan issued to a small employer must provide that each qualified beneficiary who would lose coverage under the group health plan because of a qualifying event is entitled, without evidence of insurability, to elect, within the election period provided in this section, continuation coverage under the employer’s group health plan. A qualified beneficiary who elects continuation coverage is subject to all the terms and conditions applicable under the group health plan.

(b) Coverage under the group health plan must, at a minimum, extend for the period beginning on the date of the qualifying event and ending not earlier than the earliest of the following:

1. The date that is 18 months after the date on which the qualified beneficiary’s benefits under the group health plan would otherwise have ceased because of a qualifying event.

2. The date on which coverage ceases under the group health plan by reason of a failure to make timely payment of the applicable premium with respect to any qualified beneficiary.

3. The date a qualified beneficiary becomes covered under any other group health plan, if the qualified beneficiary will not be subject to any exclusion or limitation because of a preexisting condition of that beneficiary.

4. The date a qualified beneficiary is entitled to benefits under either part A or part B of Title XVIII of the Social Security Act (Medicare).

5. The date on which the employer terminates coverage under the group health plan for all employees. If the employer terminates coverage under the group health plan for all employees and if such group health plan is replaced by similar coverage under another group health plan, the qualified beneficiary shall have the right to become covered under the new group health plan for the balance of the period that she or he would have remained covered under the prior group health plan. A qualified beneficiary is to be treated in the same manner as an active beneficiary for whom a qualifying event has not taken place.

(c) A qualified beneficiary who is determined, under Title II or Title XVI of the Social Security Act, to have been disabled at the time of a qualifying event, may be eligible to continue coverage for an additional 11 months (29 months total) if the qualified beneficiary provides the written determination of disability from the Social Security Administration to the insurance carrier within 60 days of the date of determination of disability by the Social Security Administration and prior to the end of the 18-month continuation period. The insurance carrier can charge up to 150 percent of the group rate during the 11-month disability extension. The qualified beneficiary must notify the insurance carrier within 30 days upon the determination that the qualified beneficiary is no longer disabled under Title II or Title XVI of the Social Security Act.

(d)1. A qualified beneficiary must give written notice to the insurance carrier within 63 days after the occurrence of a qualifying event. Unless otherwise specified in the notice, a notice by any qualified beneficiary constitutes notice on behalf of all qualified beneficiaries. The written notice must inform the insurance carrier of the occurrence and type of the qualifying event giving rise to the potential election by a qualified beneficiary of continuation of coverage under the group health plan issued by that insurance carrier, except that in cases where the covered employee has been involuntarily discharged, the nature of such discharge need not be disclosed. The written notice must, at a minimum, identify the employer, the group health plan number, the name and address of all qualified beneficiaries, and such other information required by the insurance carrier under the terms of the group health plan or the commission by rule, to the extent that such information is known by the qualified beneficiary.

2. Within 14 days after the receipt of written notice under subparagraph 1., the insurance carrier shall send each qualified beneficiary by certified mail an election and premium notice form, approved by the office, which form must provide for the qualified beneficiary’s election or nonelection of continuation of coverage under the group health plan and the applicable premium amount due after the election to continue coverage. This subparagraph does not require separate mailing of notices to qualified beneficiaries residing in the same household, but requires a separate mailing for each separate household.

(e)1. A covered employee or other qualified beneficiary who wishes continuation of coverage must pay the initial premium and elect such continuation in writing to the insurance carrier issuing the employer’s group health plan within 30 days after receiving notice from the insurance carrier under paragraph (d). Subsequent premiums are due by the grace period expiration date. The insurance carrier or the insurance carrier’s designee shall process all elections promptly and provide coverage retroactively to the date coverage would otherwise have terminated. The premium due shall be for the period beginning on the date coverage would have otherwise terminated due to the qualifying event. The first premium payment must include the coverage paid to the end of the month in which the first payment is made. After the election, the insurance carrier must bill the qualified beneficiary for premiums once each month, with a due date on the first of the month of coverage and allowing a 30-day grace period for payment.

2. Except as otherwise specified in an election, any election by a qualified beneficiary shall be deemed to include an election of continuation of coverage on behalf of any other qualified beneficiary residing in the same household who would lose coverage under the group health plan by reason of a qualifying event. This subparagraph does not preclude a qualified beneficiary from electing continuation of coverage on behalf of any other qualified beneficiary.

(f) The premium paid for continuation of coverage may not exceed 115 percent of the applicable premium.

(g) If an insurance carrier fails to comply with the notice requirements of subparagraph (d)2. and such noncompliance results in the failure of an eligible qualified beneficiary to elect continuation under the group health plan, the qualified beneficiary shall be deemed to have timely elected continuation of coverage within the election period and shall be covered under the group health plan at the expense of the noncomplying insurance carrier. The liability exposure of a noncomplying insurance carrier under this paragraph shall be limited to that period which includes the effective date of coverage pursuant to an affirmative election through the date on which the qualified beneficiary receives actual notice. This paragraph does not apply to the extent that the failure of the insurance carrier to comply with applicable notice requirements was due to noncompliance by the qualified beneficiary with notice requirements applicable to the qualified beneficiary.

(h) If a covered employee is in the military reserve or National Guard and is called to active duty and the employee’s employment is terminated either after or during the active duty period, the termination is a separate qualifying event, distinct from the qualifying event that may have occurred when the employee was called to active duty, and the employee and other qualified beneficiaries are eligible for a new 18-month benefit period beginning on the later of the date active duty ends or the date of termination of employment.

(i) If a covered employee is in the military reserve or National Guard and is called to active duty and:

1. The employee dies during the period of active duty,

2. There is a divorce or legal separation of the covered employee from the covered employee’s spouse, or

3. A dependent child ceases to be a dependent child under the requirements of the employer’s group health plan,

such events are qualifying events distinct from the qualifying event that may have occurred when the employee was called to active duty.

(j) Notwithstanding paragraph (b), if a qualified beneficiary in the military reserve or National Guard has elected to continue coverage and is thereafter called to active duty and the coverage under the group plan is terminated by the beneficiary or the carrier due to the qualified beneficiary becoming eligible for TRICARE (the health care program provided by the United States Defense Department), the 18-month period or such other applicable maximum time period for which the qualified beneficiary would otherwise be entitled to continue coverage is tolled during the time that he or she is covered under the TRICARE program. Within 63 days after the federal TRICARE coverage terminates, the qualified beneficiary may elect to continue coverage under the group health plan, retroactively to the date coverage terminated under TRICARE, for the remainder of the 18-month period or such other applicable time period, subject to termination of coverage at the earliest of the conditions specified in paragraph (b).

(6) ADMINISTRATOR CERTIFICATE OF AUTHORITY REQUIRED.—

(a) An insurance carrier may contract with an administrator, as defined in s. 626.88, to meet the administrative requirements of this section. An administrator is required to have a certificate of authority pursuant to part VII of chapter 626.

(b) An insurance carrier may contract with the covered employee’s employer, and the employer may contract with the employer’s designee, provided that the carrier consents to the designee for the employer or such designee, for the employer to perform the administrative requirements of this section, including collecting and forwarding premiums to the insurance carrier, in return for consideration from the insurance carrier. Such an agreement must be arranged in a separate addendum to the policy contract. Such agreement does not relieve the insurance carrier of its duties and responsibilities to qualified beneficiaries as required by this section. An insurance carrier may not, as a condition of providing coverage to a small employer, require the employer to perform duties related to this section.

(c) An administrator certificate of authority is not required for a person who does not adjudicate or process claims and is not controlled by any licensed insurance company, prepaid hospital or medical plan, health maintenance organization, or multiple employer welfare arrangement, but who solely performs administrative services to provide the benefits required pursuant to this section; to the Consolidated Omnibus Budget Reconciliation Act (COBRA) as amended, 29 U.S.C. ss. 1161 et seq.; or to the Employee Retirement Income Security Act (ERISA), 29 U.S.C. ss. 1001 et seq., or Chapter 6A of the Public Health Service Act, 42 U.S.C. ss. 300bb-1 et seq.; or for an employer pursuant to a contract with the insurance carrier who meets the requirements of this section or the employer’s designee, provided that the carrier consents to the designee pursuant to a contract with the carrier that meets the requirements of this section or subject to this section.

(7) NOTICE REQUIRED IN POLICIES, CONTRACTS, CERTIFICATES, AND PLAN BOOKLETS.—The insurance carrier shall include at the time of the first renewal of the policy after February 1, 1997, a notification of the right to continue coverage as provided by this section and the procedures for requesting such continuation in each policy, contract, and certificate of coverage and in the plan booklet. The plan booklet must also contain all information necessary for a qualified beneficiary to comply with the notice requirements of subparagraph (5)(e)1., and must contain a form for such notice.

(8) NOTICE TO COVERED EMPLOYEES.—The insurance carrier shall mail an initial notice to each covered employee, covered spouse, and covered dependent describing their rights under this section. A mailing to one household constitutes a mailing to all covered persons residing in that household. A separate mailing is required for each separate household.

(9) RULES.—The commission shall adopt rules establishing standards for the initial notice of rights and as otherwise necessary to administer this section.

History.—s. 1, ch. 96-319; s. 1734, ch. 97-102; s. 1, ch. 2001-353; s. 1169, ch. 2003-261; s. 7, ch. 2005-231.



627.6698 - Attorney’s fees.

627.6698 Attorney’s fees.—

(1) Upon the rendition of a judgment by any of the courts of this state against an insurer and in favor of any resident of this state who is one of a group of persons insured under a master group health insurance policy executed by the insurer and covering residents of this state, whether issued or delivered inside or outside this state, the trial court or, in the event of an appeal in which the insured prevails, the appellate court shall award the insured a reasonable attorney’s fee. However, attorney’s fees shall not be allowed if the suit was commenced prior to the expiration of 60 days after proof of the claim was duly filed with the insurer.

(2) When so awarded, the attorney’s fee shall be included in the judgment or decree rendered in the case.

History.—ss. 2, 3, ch. 87-278; s. 114, ch. 92-318.



627.6699 - Employee Health Care Access Act.

627.6699 Employee Health Care Access Act.—

(1) SHORT TITLE.—This section may be cited as the “Employee Health Care Access Act.”

(2) PURPOSE AND INTENT.—The purpose and intent of this section is to promote the availability of health insurance coverage to small employers regardless of their claims experience or their employees’ health status, to establish rules regarding renewability of that coverage, to establish limitations on the use of exclusions for preexisting conditions, to provide for establishment of a reinsurance program for coverage of small employers, and to improve the overall fairness and efficiency of the small group health insurance market.

(3) DEFINITIONS.—As used in this section, the term:

(a) “Actuarial certification” means a written statement, by a member of the American Academy of Actuaries or another person acceptable to the office, that a small employer carrier is in compliance with subsection (6), based upon the person’s examination, including a review of the appropriate records and of the actuarial assumptions and methods used by the carrier in establishing premium rates for applicable health benefit plans.

(b) “Board” means the board of directors of the program.

(c) “Carrier” means a person who provides health benefit plans in this state, including an authorized insurer, a health maintenance organization, a multiple-employer welfare arrangement, or any other person providing a health benefit plan that is subject to insurance regulation in this state. However, the term does not include a multiple-employer welfare arrangement or voluntary employees’ beneficiary association, as defined under 26 U.S.C. s. 501(c)(9), which multiple-employer welfare arrangement or voluntary employees’ beneficiary association operates solely for the benefit of the members or the members and the employees of such members, is located in this state, and was in existence on January 1, 1992. The term also does not include any authorized insurer or health maintenance organization to the extent that it insures the members or the members and the employees of such members of such multiple-employer welfare arrangement or voluntary employees’ beneficiary association in existence on January 1, 1992.

(d) “Case management program” means the specific supervision and management of the medical care provided or prescribed for a specific individual, which may include the use of health care providers designated by the carrier.

(e) “Creditable coverage” has the same meaning as provided in s. 627.6562(3).

(f) “Dependent” means the spouse or child of an eligible employee, subject to the applicable terms of the health benefit plan covering that employee.

(g) “Eligible employee” means an employee who works full time, having a normal workweek of 25 or more hours, and who has met any applicable waiting-period requirements or other requirements of this act. The term includes a self-employed individual, a sole proprietor, a partner of a partnership, or an independent contractor, if the sole proprietor, partner, or independent contractor is included as an employee under a health benefit plan of a small employer, but does not include a part-time, temporary, or substitute employee.

(h) “Established geographic area” means the county or counties, or any portion of a county or counties, within which the carrier provides or arranges for health care services to be available to its insureds, members, or subscribers.

(i) “Grandfathered health plan” and “nongrandfathered health plan” have the same meaning as provided in s. 627.402.

(j) “Guaranteed-issue basis” means an insurance policy that must be offered to an employer, employee, or dependent of the employee, regardless of health status, preexisting conditions, or claims history.

(k) “Health benefit plan” means any hospital or medical policy or certificate, hospital or medical service plan contract, or health maintenance organization subscriber contract. The term does not include accident-only, specified disease, individual hospital indemnity, credit, dental-only, vision-only, Medicare supplement, long-term care, or disability income insurance; similar supplemental plans provided under a separate policy, certificate, or contract of insurance, which cannot duplicate coverage under an underlying health plan and are specifically designed to fill gaps in the underlying health plan, coinsurance, or deductibles; coverage issued as a supplement to liability insurance; workers’ compensation or similar insurance; or automobile medical-payment insurance.

(l) “Late enrollee” means an eligible employee or dependent who, with respect to coverage under a group health policy, is a participant or beneficiary who enrolls under the policy other than during:

1. The first period in which the individual is eligible to enroll under the policy.

2. A special enrollment period, as provided under s. 627.65615.

(m) “Limited benefit policy or contract” means a policy or contract that provides coverage for each person insured under the policy for a specifically named disease or diseases, a specifically named accident, or a specifically named limited market that fulfills an experimental or reasonable need, such as the small group market.

(n) “Modified community rating” means a method used to develop carrier premiums which spreads financial risk across a large population; allows the use of separate rating factors for age, gender, family composition, tobacco usage, and geographic area as determined under paragraph (5)(f); and allows adjustments for: claims experience, health status, or duration of coverage as permitted under subparagraph (6)(b)5.; and administrative and acquisition expenses as permitted under subparagraph (6)(b)5.

(o) “Participating carrier” means any carrier that issues health benefit plans in this state except a small employer carrier that elects to be a risk-assuming carrier.

(p) “Plan of operation” means the plan of operation of the program, including articles, bylaws, and operating rules, adopted by the board under subsection (11).

(q) “Program” means the Florida Small Employer Carrier Reinsurance Program created under subsection (11).

(r) “Rating period” means the calendar period for which premium rates established by a small employer carrier are assumed to be in effect.

(s) “Reinsuring carrier” means a small employer carrier that elects to comply with the requirements set forth in subsection (11).

(t) “Risk-assuming carrier” means a small employer carrier that elects to comply with the requirements set forth in subsection (10).

(u) “Self-employed individual” means an individual or sole proprietor who derives his or her income from a trade or business carried on by the individual or sole proprietor which results in taxable income as indicated on IRS Form 1040, schedule C or F, and which generated taxable income in one of the 2 previous years.

(v) “Small employer” means, in connection with a health benefit plan with respect to a calendar year and a plan year:

1. For a grandfathered health plan, any person, sole proprietor, self-employed individual, independent contractor, firm, corporation, partnership, or association that is actively engaged in business, has its principal place of business in this state, employed an average of at least 1 but not more than 50 eligible employees on business days during the preceding calendar year, the majority of whom were employed in this state, employs at least 1 employee on the first day of the plan year, and is not formed primarily for purposes of purchasing insurance. In determining the number of employees, companies that are an affiliated group as defined in s. 1504(a) of the Internal Revenue Code of 1986, as amended, are considered a single employer. For purposes of this section, a sole proprietor, an independent contractor, or a self-employed individual is considered a small employer only if all of the conditions and criteria established in this section are met.

2. For a nongrandfathered health plan, any employer that has its principal place of business in this state, employed an average of at least 1 but not more than 50 employees on business days during the preceding calendar year, and employs at least 1 employee on the first day of the plan year. As used in this subparagraph, the terms “employee” and “employer” have the same meaning as provided in s. 3 of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. s. 1002.

(w) “Small employer carrier” means a carrier that offers health benefit plans covering employees of one or more small employers.

(4) APPLICABILITY AND SCOPE.—

(a)1. This section applies to a health benefit plan that provides coverage to employees of a small employer in this state, unless the coverage is marketed directly to the individual employee, and the employer does not contribute directly or indirectly to the premiums or facilitate the administration of the coverage in any manner. For the purposes of this subparagraph, an employer is not deemed to be contributing to the premiums or facilitating the administration of coverage if the employer does not contribute to the premium and merely collects the premiums for coverage from an employee’s wages or salary through payroll deduction and submits payment for the premiums of one or more employees in a lump sum to a carrier.

2. A carrier authorized to issue group or individual health benefit plans under this chapter or chapter 641 may offer coverage as described in this paragraph to individual employees without being subject to this section if the employer has not had a group health benefit plan in place in the prior 6 months. A carrier authorized to issue group or individual health benefit plans under this chapter or chapter 641 may offer coverage as described in this subparagraph to employees that are not eligible employees as defined in this section, whether or not the small employer has a group health benefit plan in place. A carrier that offers coverage as described in this subparagraph must provide a cancellation notice to the primary insured at least 10 days prior to canceling the coverage for nonpayment of premium.

(b) With respect to a group of affiliated carriers or a group of carriers that is eligible to file a consolidated tax return, any restrictions, limitations, or requirements of this section that apply to one of the carriers applies to all of the carriers as if they were one carrier. However, with respect to affiliated companies, all of which are in existence and affiliated on January 1, 1992, the group of affiliated companies is considered one carrier only after one member of the group transfers any small employer business to another member of the group.

(c) An affiliated carrier that is a health maintenance organization having a certificate of authority under part I of chapter 641 may be considered a separate carrier for the purposes of this section.

(d) This section shall not apply to a carrier that does not issue new health benefit plans to small employers on or after January 1, 1994, except that it shall apply to any such carrier that renews a health benefit plan on or after January 1, 1995.

(5) AVAILABILITY OF COVERAGE.—

(a) A small employer carrier that does not offer coverage but renews or continues coverage in force must provide coverage to newly eligible employees and dependents on the same basis as small employer carriers that offer coverage.

(b) Every small employer carrier must, as a condition of transacting business in this state, offer and issue all small employer health benefit plans on a guaranteed-issue basis to every eligible small employer, with 2 to 50 eligible employees, that elects to be covered under such plan, agrees to make the required premium payments, and satisfies the other provisions of the plan. A rider for additional or increased benefits may be medically underwritten and may only be added to the standard health benefit plan. The increased rate charged for the additional or increased benefit must be rated in accordance with this section.

(c) Except as provided in paragraph (d), a health benefit plan covering small employers must comply with preexisting condition provisions specified in s. 627.6561 or, for health maintenance contracts, in s. 641.31071.

(d) A health benefit plan covering small employers, issued or renewed on or after January 1, 1994, must comply with the following conditions:

1. All health benefit plans must be offered and issued on a guaranteed-issue basis. Additional or increased benefits may only be offered by riders.

2. For health benefit plans that are issued to a small employer who has fewer than two employees and that cover an employee who has not been continually covered by creditable coverage within 63 days before the effective date of the new coverage, preexisting condition provisions must not exclude coverage for a period beyond 24 months following the employee’s effective date of coverage and may relate only to:

a. Conditions that, during the 24-month period immediately preceding the effective date of coverage, had manifested themselves in such a manner as would cause an ordinarily prudent person to seek medical advice, diagnosis, care, or treatment or for which medical advice, diagnosis, care, or treatment was recommended or received; or

b. A pregnancy existing on the effective date of coverage.

(e) All health benefit plans issued under this section must comply with the following conditions:

1. For employers who have fewer than two employees, a late enrollee may be excluded from coverage for no longer than 24 months if he or she was not covered by creditable coverage continually to a date not more than 63 days before the effective date of his or her new coverage.

2. Any requirement used by a small employer carrier in determining whether to provide coverage to a small employer group, including requirements for minimum participation of eligible employees and minimum employer contributions, must be applied uniformly among all small employer groups having the same number of eligible employees applying for coverage or receiving coverage from the small employer carrier, except that a small employer carrier that participates in, administers, or issues health benefits pursuant to s. 381.0406 which do not include a preexisting condition exclusion may require as a condition of offering such benefits that the employer has had no health insurance coverage for its employees for a period of at least 6 months. A small employer carrier may vary application of minimum participation requirements and minimum employer contribution requirements only by the size of the small employer group.

3. In applying minimum participation requirements with respect to a small employer, a small employer carrier shall not consider as an eligible employee employees or dependents who have qualifying existing coverage in an employer-based group insurance plan or an ERISA qualified self-insurance plan in determining whether the applicable percentage of participation is met. However, a small employer carrier may count eligible employees and dependents who have coverage under another health plan that is sponsored by that employer.

4. A small employer carrier shall not increase any requirement for minimum employee participation or any requirement for minimum employer contribution applicable to a small employer at any time after the small employer has been accepted for coverage, unless the employer size has changed, in which case the small employer carrier may apply the requirements that are applicable to the new group size.

5. If a small employer carrier offers coverage to a small employer, it must offer coverage to all the small employer’s eligible employees and their dependents. A small employer carrier may not offer coverage limited to certain persons in a group or to part of a group, except with respect to late enrollees.

6. A small employer carrier may not modify any health benefit plan issued to a small employer with respect to a small employer or any eligible employee or dependent through riders, endorsements, or otherwise to restrict or exclude coverage for certain diseases or medical conditions otherwise covered by the health benefit plan.

7. An initial enrollment period of at least 30 days must be provided. An annual 30-day open enrollment period must be offered to each small employer’s eligible employees and their dependents. A small employer carrier must provide special enrollment periods as required by s. 627.65615.

(f) The boundaries of geographic areas used by a small employer carrier must coincide with county lines. A carrier may not apply different geographic rating factors to the rates of small employers located within the same county.

(6) RESTRICTIONS RELATING TO PREMIUM RATES.—

(a) The commission may, by rule, establish regulations to administer this section and to assure that rating practices used by small employer carriers are consistent with the purpose of this section, including assuring that differences in rates charged for health benefit plans by small employer carriers are reasonable and reflect objective differences in plan design, not including differences due to the nature of the groups assumed to select particular health benefit plans.

(b) For all small employer health benefit plans that are subject to this section and issued by small employer carriers on or after January 1, 1994, premium rates for health benefit plans are subject to the following:

1. Small employer carriers must use a modified community rating methodology in which the premium for each small employer is determined solely on the basis of the eligible employee’s and eligible dependent’s gender, age, family composition, tobacco use, or geographic area as determined under paragraph (5)(f) and in which the premium may be adjusted as permitted by this paragraph. A small employer carrier is not required to use gender as a rating factor for a nongrandfathered health plan.

2. Rating factors related to age, gender, family composition, tobacco use, or geographic location may be developed by each carrier to reflect the carrier’s experience. The factors used by carriers are subject to office review and approval.

3. Small employer carriers may not modify the rate for a small employer for 12 months from the initial issue date or renewal date, unless the composition of the group changes or benefits are changed. However, a small employer carrier may modify the rate one time within the 12 months after the initial issue date for a small employer who enrolls under a previously issued group policy that has a common anniversary date for all employers covered under the policy if:

a. The carrier discloses to the employer in a clear and conspicuous manner the date of the first renewal and the fact that the premium may increase on or after that date.

b. The insurer demonstrates to the office that efficiencies in administration are achieved and reflected in the rates charged to small employers covered under the policy.

4. A carrier may issue a group health insurance policy to a small employer health alliance or other group association with rates that reflect a premium credit for expense savings attributable to administrative activities being performed by the alliance or group association if such expense savings are specifically documented in the insurer’s rate filing and are approved by the office. Any such credit may not be based on different morbidity assumptions or on any other factor related to the health status or claims experience of any person covered under the policy. This subparagraph does not exempt an alliance or group association from licensure for activities that require licensure under the insurance code. A carrier issuing a group health insurance policy to a small employer health alliance or other group association shall allow any properly licensed and appointed agent of that carrier to market and sell the small employer health alliance or other group association policy. Such agent shall be paid the usual and customary commission paid to any agent selling the policy.

5. Any adjustments in rates for claims experience, health status, or duration of coverage may not be charged to individual employees or dependents. For a small employer’s policy, such adjustments may not result in a rate for the small employer which deviates more than 15 percent from the carrier’s approved rate. Any such adjustment must be applied uniformly to the rates charged for all employees and dependents of the small employer. A small employer carrier may make an adjustment to a small employer’s renewal premium, up to 10 percent annually, due to the claims experience, health status, or duration of coverage of the employees or dependents of the small employer. If the aggregate resulting from the application of such adjustment exceeds the premium that would have been charged by application of the approved modified community rate by 4 percent for the current policy term, the carrier shall limit the application of such adjustments only to minus adjustments. For any subsequent policy term, if the total aggregate adjusted premium actually charged does not exceed the premium that would have been charged by application of the approved modified community rate by 4 percent, the carrier may apply both plus and minus adjustments. A small employer carrier may provide a credit to a small employer’s premium based on administrative and acquisition expense differences resulting from the size of the group. Group size administrative and acquisition expense factors may be developed by each carrier to reflect the carrier’s experience and are subject to office review and approval.

6. A small employer carrier rating methodology may include separate rating categories for one dependent child, for two dependent children, and for three or more dependent children for family coverage of employees having a spouse and dependent children or employees having dependent children only. A small employer carrier may have fewer, but not greater, numbers of categories for dependent children than those specified in this subparagraph.

7. Small employer carriers may not use a composite rating methodology to rate a small employer with fewer than 10 employees. For the purposes of this subparagraph, the term “composite rating methodology” means a rating methodology that averages the impact of the rating factors for age and gender in the premiums charged to all of the employees of a small employer.

8. A carrier may separate the experience of small employer groups with fewer than 2 eligible employees from the experience of small employer groups with 2-50 eligible employees for purposes of determining an alternative modified community rating.

a. If a carrier separates the experience of small employer groups, the rate to be charged to small employer groups of fewer than 2 eligible employees may not exceed 150 percent of the rate determined for small employer groups of 2-50 eligible employees. However, the carrier may charge excess losses of the experience pool consisting of small employer groups with less than 2 eligible employees to the experience pool consisting of small employer groups with 2-50 eligible employees so that all losses are allocated and the 150-percent rate limit on the experience pool consisting of small employer groups with less than 2 eligible employees is maintained.

b. Notwithstanding s. 627.411(1), the rate to be charged to a small employer group of fewer than 2 eligible employees, insured as of July 1, 2002, may be up to 125 percent of the rate determined for small employer groups of 2-50 eligible employees for the first annual renewal and 150 percent for subsequent annual renewals.

9. A carrier shall separate the experience of grandfathered health plans from nongrandfathered health plans for determining rates.

(c) For all small employer health benefit plans that are subject to this section, that are issued by small employer carriers before January 1, 1994, and that are renewed on or after January 1, 1995, renewal rates must be based on the same modified community rating standard applied to new business.

(d) Notwithstanding s. 627.401(2), this section and ss. 627.410 and 627.411 apply to any health benefit plan provided by a small employer carrier that is an insurer, and this section and s. 641.31 apply to any health benefit provided by a small employer carrier that is a health maintenance 1organization, that provides coverage to one or more employees of a small employer regardless of where the policy, certificate, or contract is issued or delivered, if the health benefit plan covers employees or their covered dependents who are residents of this state.

(7) RENEWABILITY OF COVERAGE.—A health benefit plan that is subject to this section is renewable for all eligible employees and dependents pursuant to s. 627.6571.

(8) MAINTENANCE OF RECORDS.—

(a) Each small employer carrier must maintain at its principal place of business a complete and detailed description of its rating practices and renewal practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.

(b) Each small employer carrier must file with the office on or before March 15 of each year an actuarial certification that the carrier is in compliance with this section and that the rating methods of the carrier are actuarially sound. The certification must be in a form and manner and contain the information prescribed by the commission. The carrier must retain a copy of the certification at its principal place of business.

(c) A small employer carrier must make the information and documentation described in paragraph (a) available to the office upon request. The information constitutes proprietary and trade secret information and may not be disclosed by the office to persons outside the office, except as agreed to by the carrier or as ordered by a court of competent jurisdiction.

(d) Each small employer carrier must file with the office quarterly an enrollment report as directed by the office. Such report shall not constitute proprietary or trade secret information.

(9) SMALL EMPLOYER CARRIER’S ELECTION TO BECOME A RISK-ASSUMING CARRIER OR A REINSURING CARRIER.—

(a) A small employer carrier must elect to become either a risk-assuming carrier or a reinsuring carrier. By October 31, 1993, all small employer carriers must file a final election, which is binding for 2 years, from January 1, 1994, through December 31, 1995, after which an election shall be binding for a period of 5 years. Any carrier that is not a small employer carrier and intends to become a small employer carrier must file its designation when it files the forms and rates it intends to use for small employer group health insurance; such designation shall be binding for 2 years after the date of approval of the forms and rates, and any subsequent designation is binding for 5 years. The office may permit a carrier to modify its election at any time for good cause shown, after a hearing.

(b) The commission shall establish an application process for small employer carriers seeking to change their status under this subsection.

(c) An election to become a risk-assuming carrier is subject to approval under subsection (10).

(d) A small employer carrier that elects to cease participating as a reinsuring carrier and to become a risk-assuming carrier is prohibited from reinsuring or continuing to reinsure any small employer health benefits plan under subsection (11) as soon as the carrier becomes a risk-assuming carrier and must pay a prorated assessment based upon business issued as a reinsuring carrier for any portion of the year that the business was reinsured. A small employer carrier that elects to cease participating as a risk-assuming carrier and to become a reinsuring carrier is permitted to reinsure small employer health benefit plans under the terms set forth in subsection (11) and must pay a prorated assessment based upon business issued as a reinsuring carrier for any portion of the year that the business was reinsured.

(10) ELECTION PROCESS TO BECOME A RISK-ASSUMING CARRIER.—

(a)1. A small employer carrier may become a risk-assuming carrier by filing with the office a designation of election under subsection (9) in a format and manner prescribed by the commission. The office shall approve the election of a small employer carrier to become a risk-assuming carrier if the office finds that the carrier is capable of assuming that status pursuant to the criteria set forth in paragraph (b).

2. The office must approve or disapprove any designation as a risk-assuming carrier within 60 days after filing.

(b) In determining whether to approve an application by a small employer carrier to become a risk-assuming carrier, the office shall consider:

1. The carrier’s financial ability to support the assumption of the risk of small employer groups.

2. The carrier’s history of rating and underwriting small employer groups.

3. The carrier’s commitment to market fairly to all small employers in the state or its service area, as applicable.

4. The carrier’s ability to assume and manage the risk of enrolling small employer groups without the protection of the reinsurance program provided in subsection (11).

(c) A small employer carrier that becomes a risk-assuming carrier pursuant to this subsection is not subject to the assessment provisions of subsection (11).

(d) The office shall provide public notice of a small employer carrier’s designation of election under subsection (9) to become a risk-assuming carrier and shall provide at least a 21-day period for public comment prior to making a decision on the election. The office shall hold a hearing on the election at the request of the carrier.

(e) The office may rescind the approval granted to a risk-assuming carrier under this subsection if the office finds that the carrier no longer meets the criteria of paragraph (b).

(11) SMALL EMPLOYER HEALTH REINSURANCE PROGRAM.—

(a) There is created a nonprofit entity to be known as the “Florida Small Employer Health Reinsurance Program.”

(b)1. The program shall operate subject to the supervision and control of the board.

2. Effective upon this act becoming a law, the board shall consist of the director of the office or his or her designee, who shall serve as the chairperson, and 13 additional members who are representatives of carriers and insurance agents and are appointed by the director of the office and serve as follows:

a. Five members shall be representatives of health insurers licensed under chapter 624 or chapter 641. Two members shall be agents who are actively engaged in the sale of health insurance. Four members shall be employers or representatives of employers. One member shall be a person covered under an individual health insurance policy issued by a licensed insurer in this state. One member shall represent the Agency for Health Care Administration and shall be recommended by the Secretary of Health Care Administration.

b. A member appointed under this subparagraph shall serve a term of 4 years and shall continue in office until the member’s successor takes office, except that, in order to provide for staggered terms, the director of the office shall designate two of the initial appointees under this subparagraph to serve terms of 2 years and shall designate three of the initial appointees under this subparagraph to serve terms of 3 years.

3. The director of the office may remove a member for cause.

4. Vacancies on the board shall be filled in the same manner as the original appointment for the unexpired portion of the term.

(c)1. The board shall submit to the office a plan of operation to assure the fair, reasonable, and equitable administration of the program. The board may at any time submit to the office any amendments to the plan that the board finds to be necessary or suitable.

2. The office shall, after notice and hearing, approve the plan of operation if it determines that the plan submitted by the board is suitable to assure the fair, reasonable, and equitable administration of the program and provides for the sharing of program gains and losses equitably and proportionately in accordance with paragraph (j).

3. The plan of operation, or any amendment thereto, becomes effective upon written approval of the office.

(d) The plan of operation must, among other things:

1. Establish procedures for handling and accounting for program assets and moneys and for an annual fiscal reporting to the office.

2. Establish procedures for selecting an administering carrier and set forth the powers and duties of the administering carrier.

3. Establish procedures for reinsuring risks.

4. Establish procedures for collecting assessments from participating carriers to provide for claims reinsured by the program and for administrative expenses, other than amounts payable to the administrative carrier, incurred or estimated to be incurred during the period for which the assessment is made.

5. Provide for any additional matters at the discretion of the board.

(e) The board shall recommend to the office market conduct requirements and other requirements for carriers and agents, including requirements relating to:

1. Registration by each carrier with the office of its intention to be a small employer carrier under this section;

2. Publication by the office of a list of all small employer carriers, including a requirement applicable to agents and carriers that a health benefit plan may not be sold by a carrier that is not identified as a small employer carrier;

3. The availability of a broadly publicized, toll-free telephone number for access by small employers to information concerning this section;

4. Periodic reports by carriers and agents concerning health benefit plans issued; and

5. Methods concerning periodic demonstration by small employer carriers and agents that they are marketing or issuing health benefit plans to small employers.

(f) The program has the general powers and authority granted under the laws of this state to insurance companies and health maintenance organizations licensed to transact business, except the power to issue health benefit plans directly to groups or individuals. In addition thereto, the program has specific authority to:

1. Enter into contracts as necessary or proper to carry out the provisions and purposes of this act, including the authority to enter into contracts with similar programs of other states for the joint performance of common functions or with persons or other organizations for the performance of administrative functions.

2. Sue or be sued, including taking any legal action necessary or proper for recovering any assessments and penalties for, on behalf of, or against the program or any carrier.

3. Take any legal action necessary to avoid the payment of improper claims against the program.

4. Issue reinsurance policies, in accordance with the requirements of this act.

5. Establish rules, conditions, and procedures for reinsurance risks under the program participation.

6. Establish actuarial functions as appropriate for the operation of the program.

7. Assess participating carriers in accordance with paragraph (j), and make advance interim assessments as may be reasonable and necessary for organizational and interim operating expenses. Interim assessments shall be credited as offsets against any regular assessments due following the close of the calendar year.

8. Appoint appropriate legal, actuarial, and other committees as necessary to provide technical assistance in the operation of the program, and in any other function within the authority of the program.

9. Borrow money to effect the purposes of the program. Any notes or other evidences of indebtedness of the program which are not in default constitute legal investments for carriers and may be carried as admitted assets.

10. To the extent necessary, increase the $5,000 deductible reinsurance requirement to adjust for the effects of inflation.

(g) A reinsuring carrier may reinsure with the program coverage of an eligible employee of a small employer, or any dependent of such an employee, subject to each of the following provisions:

1. Except in the case of a late enrollee, a reinsuring carrier may reinsure an eligible employee or dependent within 60 days after the commencement of the coverage of the small employer. A newly employed eligible employee or dependent of a small employer may be reinsured within 60 days after the commencement of his or her coverage.

2. A small employer carrier may reinsure an entire employer group within 60 days after the commencement of the group’s coverage under the plan.

3. The program may not reimburse a participating carrier with respect to the claims of a reinsured employee or dependent until the carrier has paid incurred claims of at least $5,000 in a calendar year for benefits covered by the program. In addition, the reinsuring carrier shall be responsible for 10 percent of the next $50,000 and 5 percent of the next $100,000 of incurred claims during a calendar year and the program shall reinsure the remainder.

4. The board annually shall adjust the initial level of claims and the maximum limit to be retained by the carrier to reflect increases in costs and utilization within the standard market for health benefit plans within the state. The adjustment shall not be less than the annual change in the medical component of the “Consumer Price Index for All Urban Consumers” of the Bureau of Labor Statistics of the Department of Labor, unless the board proposes and the office approves a lower adjustment factor.

5. A small employer carrier may terminate reinsurance for all reinsured employees or dependents on any plan anniversary.

6. The premium rate charged for reinsurance by the program to a health maintenance organization that is approved by the Secretary of Health and Human Services as a federally qualified health maintenance organization pursuant to 42 U.S.C. s. 300e(c)(2)(A) and that, as such, is subject to requirements that limit the amount of risk that may be ceded to the program, which requirements are more restrictive than subparagraph 3., shall be reduced by an amount equal to that portion of the risk, if any, which exceeds the amount set forth in subparagraph 3. which may not be ceded to the program.

7. The board may consider adjustments to the premium rates charged for reinsurance by the program for carriers that use effective cost containment measures, including high-cost case management, as defined by the board.

8. A reinsuring carrier shall apply its case-management and claims-handling techniques, including, but not limited to, utilization review, individual case management, preferred provider provisions, other managed care provisions or methods of operation, consistently with both reinsured business and nonreinsured business.

(h)1. The board, as part of the plan of operation, shall establish a methodology for determining premium rates to be charged by the program for reinsuring small employers and individuals pursuant to this section. The methodology shall include a system for classification of small employers that reflects the types of case characteristics commonly used by small employer carriers in the state. The methodology shall provide for the development of basic reinsurance premium rates, which shall be multiplied by the factors set for them in this paragraph to determine the premium rates for the program. The basic reinsurance premium rates shall be established by the board, subject to the approval of the office. The premium rates set by the board may vary by geographical area, as determined under this section, to reflect differences in cost. The multiplying factors must be established as follows:

a. The entire group may be reinsured for a rate that is 1.5 times the rate established by the board.

b. An eligible employee or dependent may be reinsured for a rate that is 5 times the rate established by the board.

2. The board periodically shall review the methodology established, including the system of classification and any rating factors, to assure that it reasonably reflects the claims experience of the program. The board may propose changes to the rates which shall be subject to the approval of the office.

(i) If a health benefit plan for a small employer issued in accordance with this subsection is entirely or partially reinsured with the program, the premium charged to the small employer for any rating period for the coverage issued must be consistent with the requirements relating to premium rates set forth in this section.

(j)1. Before July 1 of each calendar year, the board shall determine and report to the office the program net loss for the previous year, including administrative expenses for that year, and the incurred losses for the year, taking into account investment income and other appropriate gains and losses.

2. Any net loss for the year shall be recouped by assessment of the carriers, as follows:

a. The operating losses of the program shall be assessed in the following order subject to the specified limitations. The first tier of assessments shall be made against reinsuring carriers in an amount which shall not exceed 5 percent of each reinsuring carrier’s premiums from health benefit plans covering small employers. If such assessments have been collected and additional moneys are needed, the board shall make a second tier of assessments in an amount which shall not exceed 0.5 percent of each carrier’s health benefit plan premiums. Except as provided in paragraph (m), risk-assuming carriers are exempt from all assessments authorized pursuant to this section. The amount paid by a reinsuring carrier for the first tier of assessments shall be credited against any additional assessments made.

b. The board shall equitably assess carriers for operating losses of the plan based on market share. The board shall annually assess each carrier a portion of the operating losses of the plan. The first tier of assessments shall be determined by multiplying the operating losses by a fraction, the numerator of which equals the reinsuring carrier’s earned premium pertaining to direct writings of small employer health benefit plans in the state during the calendar year for which the assessment is levied, and the denominator of which equals the total of all such premiums earned by reinsuring carriers in the state during that calendar year. The second tier of assessments shall be based on the premiums that all carriers, except risk-assuming carriers, earned on all health benefit plans written in this state. The board may levy interim assessments against carriers to ensure the financial ability of the plan to cover claims expenses and administrative expenses paid or estimated to be paid in the operation of the plan for the calendar year prior to the association’s anticipated receipt of annual assessments for that calendar year. Any interim assessment is due and payable within 30 days after receipt by a carrier of the interim assessment notice. Interim assessment payments shall be credited against the carrier’s annual assessment. Health benefit plan premiums and benefits paid by a carrier that are less than an amount determined by the board to justify the cost of collection may not be considered for purposes of determining assessments.

c. Subject to the approval of the office, the board shall make an adjustment to the assessment formula for reinsuring carriers that are approved as federally qualified health maintenance organizations by the Secretary of Health and Human Services pursuant to 42 U.S.C. s. 300e(c)(2)(A) to the extent, if any, that restrictions are placed on them that are not imposed on other small employer carriers.

3. Before July 1 of each year, the board shall determine and file with the office an estimate of the assessments needed to fund the losses incurred by the program in the previous calendar year.

4. If the board determines that the assessments needed to fund the losses incurred by the program in the previous calendar year will exceed the amount specified in subparagraph 2., the board shall evaluate the operation of the program and report its findings, including any recommendations for changes to the plan of operation, to the office within 180 days following the end of the calendar year in which the losses were incurred. The evaluation shall include an estimate of future assessments, the administrative costs of the program, the appropriateness of the premiums charged and the level of carrier retention under the program, and the costs of coverage for small employers. If the board fails to file a report with the office within 180 days following the end of the applicable calendar year, the office may evaluate the operations of the program and implement such amendments to the plan of operation the office deems necessary to reduce future losses and assessments.

5. If assessments exceed the amount of the actual losses and administrative expenses of the program, the excess shall be held as interest and used by the board to offset future losses or to reduce program premiums. As used in this paragraph, the term “future losses” includes reserves for incurred but not reported claims.

6. Each carrier’s proportion of the assessment shall be determined annually by the board, based on annual statements and other reports considered necessary by the board and filed by the carriers with the board.

7. Provision shall be made in the plan of operation for the imposition of an interest penalty for late payment of an assessment.

8. A carrier may seek, from the office, a deferment, in whole or in part, from any assessment made by the board. The office may defer, in whole or in part, the assessment of a carrier if, in the opinion of the office, the payment of the assessment would place the carrier in a financially impaired condition. If an assessment against a carrier is deferred, in whole or in part, the amount by which the assessment is deferred may be assessed against the other carriers in a manner consistent with the basis for assessment set forth in this section. The carrier receiving such deferment remains liable to the program for the amount deferred and is prohibited from reinsuring any individuals or groups in the program if it fails to pay assessments.

(k) Neither the participation in the program as reinsuring carriers, the establishment of rates, forms, or procedures, nor any other joint or collective action required by this act, may be the basis of any legal action, criminal or civil liability, or penalty against the program or any of its carriers either jointly or separately.

(l) The board shall monitor compliance with this section, including the market conduct of small employer carriers, and shall report to the office any unfair trade practices and misleading or unfair conduct by a small employer carrier that has been reported to the board by agents, consumers, or any other person. The office shall investigate all reports and, upon a finding of noncompliance with this section or of unfair or misleading practices, shall take action against the small employer carrier as permitted under the insurance code or chapter 641. The board is not given investigatory or regulatory powers, but must forward all reports of cases or abuse or misrepresentation to the office.

(m) Notwithstanding paragraph (j), the administrative expenses of the program shall be recouped by assessment of risk-assuming carriers and reinsuring carriers and such amounts shall not be considered part of the operating losses of the plan for the purposes of this paragraph. Each carrier’s portion of such administrative expenses shall be determined by multiplying the total of such administrative expenses by a fraction, the numerator of which equals the carrier’s earned premium pertaining to direct writing of small employer health benefit plans in the state during the calendar year for which the assessment is levied, and the denominator of which equals the total of such premiums earned by all carriers in the state during such calendar year.

(n) The board shall advise the office, the Agency for Health Care Administration, the department, other executive departments, and the Legislature on health insurance issues. Specifically, the board shall:

1. Provide a forum for stakeholders, consisting of insurers, employers, agents, consumers, and regulators, in the private health insurance market in this state.

2. Review and recommend strategies to improve the functioning of the health insurance markets in this state with a specific focus on market stability, access, and pricing.

3. Make recommendations to the office for legislation addressing health insurance market issues and provide comments on health insurance legislation proposed by the office.

4. Meet at least three times each year. One meeting shall be held to hear reports and to secure public comment on the health insurance market, to develop any legislation needed to address health insurance market issues, and to provide comments on health insurance legislation proposed by the office.

5. Issue a report to the office on the state of the health insurance market by September 1 each year. The report shall include recommendations for changes in the health insurance market, results from implementation of previous recommendations, and information on health insurance markets.

(12) STANDARDS TO ASSURE FAIR MARKETING.—

(a) Each small employer carrier shall actively market health benefit plan coverage, including any subsequent modifications or additions to those plans, to eligible small employers in the state. Small employer carriers must offer and issue all plans on a guaranteed-issue basis.

(b) A small employer carrier or agent shall not, directly or indirectly, engage in the following activities:

1. Encouraging or directing small employers to refrain from filing an application for coverage with the small employer carrier because of the health status, claims experience, industry, occupation, or geographic location of the small employer.

2. Encouraging or directing small employers to seek coverage from another carrier because of the health status, claims experience, industry, occupation, or geographic location of the small employer.

(c) Paragraph (a) does not apply with respect to information provided by a small employer carrier or agent to a small employer regarding the established geographic service area or a restricted network provision of a small employer carrier.

(d) A small employer carrier shall not, directly or indirectly, enter into any contract, agreement, or arrangement with an agent that provides for or results in the compensation paid to an agent for the sale of a health benefit plan to be varied because of the health status, claims experience, industry, occupation, or geographic location of the small employer except if the compensation arrangement provides compensation to an agent on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation, or geographic area of the small employer.

(e) A small employer carrier shall not terminate, fail to renew, or limit its contract or agreement of representation with an agent for any reason related to the health status, claims experience, occupation, or geographic location of the small employers placed by the agent with the small employer carrier unless the agent consistently engages in practices that violate this section or s. 626.9541.

(f) A small employer carrier or agent shall not induce or otherwise encourage a small employer to separate or otherwise exclude an employee from health coverage or benefits provided in connection with the employee’s employment.

(g) Denial by a small employer carrier of an application for coverage from a small employer shall be in writing and shall state the reason or reasons for the denial.

(h) The commission may establish regulations setting forth additional standards to provide for the fair marketing and broad availability of health benefit plans to small employers in this state.

(i) A violation of this section by a small employer carrier or an agent is an unfair trade practice under s. 626.9541 or ss. 641.3903 and 641.3907.

(j) If a small employer carrier enters into a contract, agreement, or other arrangement with a third-party administrator to provide administrative, marketing, or other services relating to the offering of health benefit plans to small employers in this state, the third-party administrator shall be subject to this section.

(13) DISCLOSURE OF INFORMATION.—

(a) In connection with the offering of a health benefit plan to a small employer, a small employer carrier:

1. Shall make a reasonable disclosure to such employer, as part of its solicitation and sales materials, of the availability of information described in paragraph (b); and

2. Upon request of the small employer, provide such information.

(b)1. Subject to subparagraph 3., with respect to a small employer carrier that offers a health benefit plan to a small employer, information described in this paragraph is information that concerns:

a. The provisions of such coverage concerning an insurer’s right to change premium rates and the factors that may affect changes in premium rates;

b. The provisions of such coverage that relate to renewability of coverage;

c. The provisions of such coverage that relate to any preexisting condition exclusions; and

d. The benefits and premiums available under all health insurance coverage for which the employer is qualified.

2. Information required under this subsection shall be provided to small employers in a manner determined to be understandable by the average small employer, and shall be sufficient to reasonably inform small employers of their rights and obligations under the health insurance coverage.

3. An insurer is not required under this subsection to disclose any information that is proprietary or a trade secret under state law.

(14) SMALL EMPLOYERS ACCESS PROGRAM.—

(a) Popular name.—This subsection may be referred to by the popular name “The Small Employers Access Program.”

(b) Intent.—The Legislature finds that increased access to health care coverage for small employers with up to 25 employees could improve employees’ health and reduce the incidence and costs of illness and disabilities among residents in this state. Many employers do not offer health care benefits to their employees citing the increased cost of this benefit. It is the intent of the Legislature to create the Small Business Health Plan to provide small employers the option and ability to provide health care benefits to their employees at an affordable cost through the creation of purchasing pools for employers with up to 25 employees, and rural hospital employers and nursing home employers regardless of the number of employees.

(c) Definitions.—For purposes of this subsection:

1. “Fair commission” means a commission structure determined by the insurers and reflected in the insurers’ rate filings made pursuant to this subsection.

2. “Insurer” means any entity that provides health insurance in this state. For purposes of this subsection, insurer includes an insurance company holding a certificate of authority pursuant to chapter 624 or a health maintenance organization holding a certificate of authority pursuant to chapter 641, which qualifies to provide coverage to small employer groups pursuant to this section.

3. “Mutually supported benefit plan” means an optional alternative coverage plan developed within a defined geographic region which may include, but is not limited to, a minimum level of primary care coverage in which the percentage of the premium is distributed among the employer, the employee, and community-generated revenue either alone or in conjunction with federal matching funds.

4. “Office” means the Office of Insurance Regulation of the Department of Financial Services.

5. “Participating insurer” means any insurer providing health insurance to small employers that has been selected by the office in accordance with this subsection for its designated region.

6. “Program” means the Small Employer Access Program as created by this subsection.

(d) Eligibility.—

1. Any small employer that is actively engaged in business, has its principal place of business in this state, employs up to 25 eligible employees on business days during the preceding calendar year, employs at least 2 employees on the first day of the plan year, and has had no prior coverage for the last 6 months may participate.

2. Any municipality, county, school district, or hospital employer located in a rural community as defined in s. 288.0656(2) may participate.

3. Nursing home employers may participate.

4. Each dependent of a person eligible for coverage is also eligible to participate.

Any employer participating in the program must do so until the end of the term for which the carrier providing the coverage is obligated to provide such coverage to the program. Coverage for a small employer group that ceases to meet the eligibility requirements of this section may be terminated at the end of the policy period for which the necessary premiums have been paid.

(e) Administration.—

1. The office shall by competitive bid, in accordance with current state law, select an insurer to provide coverage through the program to eligible small employers within an established geographical area of this state. The office may develop exclusive regions for the program similar to those used by the Healthy Kids Corporation. However, the office is not precluded from developing, in conjunction with insurers, regions different from those used by the Healthy Kids Corporation if the office deems that such a region will carry out the intentions of this subsection.

2. The office shall evaluate bids submitted based upon criteria established by the office, which shall include, but not be limited to:

a. The insurer’s proven ability to handle health insurance coverage to small employer groups.

b. The efficiency and timeliness of the insurer’s claim processing procedures.

c. The insurer’s ability to apply effective cost-containment programs and procedures and to administer the program in a cost-efficient manner.

d. The financial condition and stability of the insurer.

e. The insurer’s ability to develop an optional mutually supported benefit plan.

The office may use any financial information available to it through its regulatory duties to make this evaluation.

(f) Insurer qualifications.—The insurer shall be a duly authorized insurer or health maintenance organization.

(g) Duties of the insurer.—The insurer shall:

1. Develop and implement a program to publicize the existence of the program, program eligibility requirements, and procedures for enrollment and maintain public awareness of the program.

2. Maintain employer awareness of the program.

3. Demonstrate the ability to use delivery of cost-effective health care services.

4. Encourage, educate, advise, and administer the effective use of health savings accounts by covered employees and dependents.

5. Serve for a period specified in the contract between the office and the insurer, subject to removal for cause and subject to any terms, conditions, and limitations of the contract between the office and the insurer as may be specified in the request for proposal.

(h) Contract term.—The contract term shall not exceed 3 years. At least 6 months prior to the expiration of each contract period, the office shall invite eligible entities, including the current insurer, to submit bids to serve as the insurer for a designated geographic area. Selection of the insurer for the succeeding period shall be made at least 3 months prior to the end of the current period. If a protest is filed and not resolved by the end of the contract period, the contract with the existing administrator may be extended for a period not to exceed 6 months. During the contract extension period, the administrator shall be paid at a rate to be negotiated by the office.

(i) Insurer reporting requirements.—On March 1 following the close of each calendar year, the insurer shall determine net written and earned premiums, the expense of administration, and the paid and incurred losses for the year and report this information to the office on a form prescribed by the office.

(j) Application requirements.—The insurer shall permit or allow any licensed and duly appointed health insurance agent residing in the designated region to submit applications for coverage, and such agent shall be paid a fair commission if coverage is written. The agent must be appointed to at least one insurer.

(k) Benefits.—Upon the approval of the office, the insurer may establish an optional mutually supported benefit plan that is an alternative plan developed within a defined geographic region of this state or any other such alternative plan that will carry out the intent of this subsection. Any small employer carrier issuing new health benefit plans may offer a benefit plan with coverages similar to, but not less than, any alternative coverage plan developed pursuant to this subsection.

(15) APPLICABILITY OF OTHER STATE LAWS.—

(a) Except as expressly provided in this section, a law requiring coverage for a specific health care service or benefit, or a law requiring reimbursement, utilization, or consideration of a specific category of licensed health care practitioner, does not apply to a limited benefit policy or contract offered or delivered to a small employer unless that law is made expressly applicable to such policies or contracts. A law restricting or limiting deductibles, coinsurance, copayments, or annual or lifetime maximum payments does not apply to any health plan policy offered or delivered to a small employer unless such law is made expressly applicable to such policy or contract.

(b) Notwithstanding chapter 641, a health maintenance organization may issue contracts providing benefits equal to the limited benefit policy authorized by this section.

(16) RESTRICTIONS ON COVERAGE.—

(a) A plan under which coverage is purchased in whole or in part with any state or federal funds through an exchange created pursuant to the federal Patient Protection and Affordable Care Act, Pub. L. No. 111-148, may not provide coverage for an abortion, as defined in s. 390.011(1), except if the pregnancy is the result of an act of rape or incest, or in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, which would, as certified by a physician, place the woman in danger of death unless an abortion is performed. Coverage is deemed to be purchased with state or federal funds if any tax credit or cost-sharing credit is applied toward the plan.

(b) This subsection does not prohibit a plan from providing any person or entity with separate coverage for an abortion if such coverage is not purchased in whole or in part with state or federal funds.

(c) As used in this section, the term “state” means this state or any political subdivision of the state.

(17) RULEMAKING AUTHORITY.—The commission may adopt rules to administer this section, including rules governing compliance by small employer carriers and small employers.

History.—s. 117, ch. 92-33; s. 71, ch. 92-318; s. 65, ch. 93-129; s. 1, ch. 95-123; s. 2, ch. 96-319; s. 380, ch. 96-406; s. 10, ch. 97-48; s. 1735, ch. 97-102; s. 3, ch. 97-166; s. 15, ch. 97-179; s. 4, ch. 98-66; s. 13, ch. 98-159; s. 32, ch. 99-3; s. 79, ch. 2000-158; ss. 37, 46, ch. 2000-256; s. 1, ch. 2000-268; s. 4, ch. 2000-296; s. 70, ch. 2000-318; s. 60, ch. 2001-63; s. 15, ch. 2002-389; s. 1170, ch. 2003-261; s. 24, ch. 2004-297; s. 80, ch. 2004-390; s. 120, ch. 2005-2; s. 8, ch. 2005-231; s. 6, ch. 2008-212; s. 23, ch. 2009-51; s. 5, ch. 2011-111; s. 2, ch. 2012-93; s. 13, ch. 2012-151; s. 23, ch. 2013-101; s. 1, ch. 2013-174; s. 1, ch. 2015-121; s. 20, ch. 2016-11; s. 19, ch. 2016-194.

1Note.—As amended by s. 46, ch. 2000-256. The comma following the word “organization” does not appear in the version of the amendment by s. 1, ch. 2000-268, and s. 70, ch. 2000-318.



627.66996 - Restrictions on use of state and federal funds for state exchanges.

627.66996 Restrictions on use of state and federal funds for state exchanges.—

(1) A group, franchise, or blanket health insurance policy under which coverage is purchased in whole or in part with any state or federal funds through an exchange created pursuant to the federal Patient Protection and Affordable Care Act, Pub. L. No. 111-148, may not provide coverage for an abortion as defined in s. 390.011(1), except if the pregnancy is the result of an act of rape or incest, or in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, which would, as certified by a physician, place the woman in danger of death unless an abortion is performed. Coverage is deemed to be purchased with state or federal funds if any tax credit or cost-sharing credit is applied toward the group, franchise, or blanket health insurance policy.

(2) This section does not prohibit a group, franchise, or blanket health insurance policy from offering separate coverage for an abortion if such coverage is not purchased in whole or in part with state or federal funds.

(3) As used in this section, the term “state” means this state or any political subdivision of the state.

History.—s. 2, ch. 2011-111.



627.66997 - Stop-loss insurance.

627.66997 Stop-loss insurance.—

(1) A self-insured health benefit plan established or maintained by a small employer, as defined in s. 627.6699(3)(v), is exempt from s. 627.6699 and may use a stop-loss insurance policy issued to the employer. For purposes of this subsection, the term “stop-loss insurance policy” means an insurance policy issued to a small employer which covers the small employer’s obligation for the excess cost of medical care on an equivalent basis per employee provided under a self-insured health benefit plan.

(a) A small employer stop-loss insurance policy is considered a health insurance policy and is subject to s. 627.6699 if the policy has an aggregate attachment point that is lower than the greatest of:

1. Two thousand dollars multiplied by the number of employees;

2. One hundred twenty percent of expected claims, as determined by the stop-loss insurer in accordance with actuarial standards of practice; or

3. Twenty thousand dollars.

(b) Once claims under the small employer health benefit plan reach the aggregate attachment point set forth in paragraph (a), the stop-loss insurance policy authorized under this section must cover 100 percent of all claims that exceed the aggregate attachment point.

(2) A self-insured health benefit plan established or maintained by an employer with 51 or more covered employees is considered health insurance if the plan’s stop-loss coverage, as defined in former s. 627.6482(14), has an aggregate attachment point that is lower than the greater of:

(a) One hundred ten percent of expected claims, as determined by the stop-loss insurer in accordance with actuarial standards of practice; or

(b) Twenty thousand dollars.

(3) Stop-loss insurance carriers shall use a consistent basis for determining the number of an employer’s covered employees. Such basis may include, but is not limited to, the average number of employees employed annually or at a uniform time.

History.—s. 2, ch. 2015-121; s. 21, ch. 2016-11.






Part VIII - MEDICARE SUPPLEMENT POLICIES (ss. 627.671-627.675)

627.671 - Medicare supplement reform; short title.

627.671 Medicare supplement reform; short title.—Sections 627.671-627.675 may be cited as the “Alonzo Mourning Access to Care Act.”

History.—s. 4, ch. 80-156; s. 2, ch. 81-318; ss. 527, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1, ch. 2009-141.



627.672 - Definitions.

627.672 Definitions.—For the purposes of ss. 627.671-627.675:

(1) A “Medicare supplement policy” is a health insurance policy or other health benefit plan offered by a private entity to individuals who are entitled to have payments for health care costs made under Medicare, Title XVIII of the Social Security Act (“Medicare”), as presently constituted and as may later be amended, which provides reimbursement for expenses incurred for services and items for which payment may be made under Medicare but which expenses are not reimbursable by reason of the applicability of deductibles, coinsurance amounts, or other limitations imposed by Medicare. The term does not include any such policy or plan of one or more labor organizations, or of the trustees of a fund established by one or more labor organizations, or a combination thereof, for employees or former employees, or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations.

(2) The term “policy” includes a certificate issued or delivered in this state under a group Medicare supplement policy which has been effectuated within or outside this state.

(3) “Applicant” means:

(a) In the case of an individual Medicare supplement policy or subscriber contract, the person who seeks to contract for insurance benefits; and

(b) In the case of a group Medicare supplement policy or subscriber contract, the proposed certificateholder.

History.—s. 5, ch. 80-156; s. 2, ch. 81-318; ss. 524, 527, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 5, ch. 86-271; s. 1, ch. 88-338; s. 114, ch. 92-318; s. 1, ch. 2000-202.



627.673 - Designation as Medicare supplement policy; penalties for violations.

627.673 Designation as Medicare supplement policy; penalties for violations.—

(1) An individual, group, blanket, or franchise health insurance policy may not be delivered or issued for delivery in this state as a Medicare supplement policy unless it complies with this part.

(2) A violation of this part is punishable under s. 624.4211. In addition, the office may require insurers violating this part to cease marketing any Medicare supplement policy in this state which is related directly or indirectly to a violation of this part, or the office may require the insurer to take any action necessary to comply with this part.

(3) This part does not prohibit or apply to insurance policies or health care benefit plans, including group conversion policies, provided to Medicare eligible persons if the policies are not marketed or held to be Medicare supplement policies or benefit plans.

(4) The loss ratio requirement applicable to Medicare supplement policies that was in effect at the time of issuance of the policy applies to policies that were issued as Medicare supplement policies and have been redefined as limited benefit policies.

History.—s. 6, ch. 80-156; s. 2, ch. 81-318; ss. 525, 527, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 2, ch. 88-338; s. 1, ch. 90-257; ss. 139, 149, ch. 92-33; s. 114, ch. 92-318; s. 1171, ch. 2003-261.



627.6735 - Order to discontinue certain advertising.

627.6735 Order to discontinue certain advertising.—An insurer must file with the office all advertisements for Medicare supplement policies pursuant to rules adopted by the commission. If, in the opinion of the office, any advertisement by a Medicare supplement policy insurer violates any of the provisions of part IX of chapter 626 or any rule of the commission, the office may enter an immediate order requiring that the use of the advertisement be discontinued. If requested by the insurer, the office shall conduct a hearing within 10 days of the entry of such order. If, after the hearing or by agreement with the insurer, a final determination is made that the advertising was in fact violative of any provision of part IX of chapter 626 or of any rule of the commission, the office may, in lieu of revocation of the certificate of authority, require the publication of a corrective advertisement; impose an administrative penalty of up to $10,000; and, in the case of an initial solicitation, require that the insurer, prior to accepting any application received in response to the advertisement, provide an acceptable clarification of the advertisement to each individual applicant.

History.—ss. 6, 7, ch. 86-271; s. 93, ch. 89-360; s. 114, ch. 92-318; s. 61, ch. 2001-63; s. 1172, ch. 2003-261.



627.6736 - Filing requirements for out-of-state group policies.

627.6736 Filing requirements for out-of-state group policies.—An insurer providing group Medicare supplement insurance benefits to a resident of this state shall file a copy of the master policy and any certificate used in this state in accordance with ss. 627.410 and 627.411, as if the policy were to be issued in this state.

History.—s. 3, ch. 88-338; s. 1, ch. 89-296; s. 2, ch. 90-257; ss. 140, 149, ch. 92-33; s. 114, ch. 92-318.



627.6737 - Reporting of multiple policies.

627.6737 Reporting of multiple policies.—

(1) On or before March 1, every insurer or other entity providing Medicare supplement insurance coverage in this state shall report the following information for every individual resident of this state for which the insurer or entity has in force more than one Medicare supplement insurance policy or certificate:

(a) Policy and certificate number.

(b) Date of issuance.

(2) The items set forth above must be grouped by individual policyholder.

History.—s. 3, ch. 90-257; s. 114, ch. 92-318.



627.674 - Minimum standards; filing requirements.

627.674 Minimum standards; filing requirements.—

(1) An insurance policy or subscriber contract may not be advertised, solicited, or issued for delivery in this state as a Medicare supplement policy unless it meets the minimum standards adopted under this section. The minimum standards do not preclude other provisions or benefits which are not inconsistent with the minimum standards.

(2)(a) The commission must adopt rules establishing minimum standards for Medicare supplement policies that, taken together with the requirements of this part, are no less comprehensive or beneficial to persons insured or covered under Medicare supplement policies issued, delivered, or issued for delivery in this state, including certificates under group or blanket policies issued, delivered, or issued for delivery in this state, than the standards provided in 42 U.S.C. s. 1395ss, or the most recent version of the NAIC Model Regulation To Implement the NAIC Medicare Supplement Insurance Minimum Standards Model Act adopted by the National Association of Insurance Commissioners.

(b) The rules must establish specific standards, including standards of full and fair disclosure, that set forth the manner, content, and required disclosure for the sale of group, blanket, franchise, and individual Medicare supplement policies and Medicare supplement subscriber contracts of dental service plans and nonprofit health care services plans. The standards may cover, but not be limited to:

1. Terms of renewability.

2. Initial and subsequent conditions of eligibility.

3. Nonduplication of coverage.

4. Probationary periods.

5. Benefit limitations, exceptions, and reductions.

6. Elimination periods.

7. Requirements for replacement coverage.

8. Recurrent conditions.

9. Definitions of terms.

10. Application forms.

(c) The commission may adopt rules that specify prohibited policies or policy provisions, not otherwise specifically authorized by statute, which in the opinion of the office are unjust, unfair, or unfairly discriminatory to the policyholder, the person insured under the policy, or the beneficiary.

(d) For policies issued on or after January 1, 1991, the commission may adopt rules to establish minimum policy standards to authorize the types of policies specified by 42 U.S.C. s. 1395ss(p)(2)(C) and any optional benefits to facilitate policy comparisons.

(3) A policy may not be filed with the office as a Medicare supplement policy unless the policy meets or exceeds the requirements of 42 U.S.C. s. 1395ss, or the most recent version of the NAIC Medicare Supplement Insurance Minimum Standards Model Act, adopted by the National Association of Insurance Commissioners.

(4) A policy filed with the office as a Medicare supplement policy must:

(a) Have a definition of “Medicare eligible expense” that is not more restrictive than health care expenses of the kinds covered by Medicare or to the extent recognized as reasonable by Medicare. Payment of benefits by insurers for Medicare eligible expenses may be conditioned upon the same or less restrictive payment conditions, including determinations of medical necessity, as apply to Medicare claims.

(b) Provide that benefits designed to cover cost-sharing amounts under Medicare will be changed automatically to coincide with any changes in the applicable Medicare deductible amount and copayment percentage factor. Premiums may be modified to correspond with such changes, subject to prior approval by the office.

(c) Be written in simplified language, be easily understood by purchasers, and otherwise comply with s. 627.602.

(d) Contain a prominently displayed no-loss cancellation clause enabling the applicant to return the policy within 30 days after receiving the policy, or the certificate issued thereunder, with return in full of any premium paid. The insurer must, in a timely manner, pay a refund under this paragraph directly to the individual who paid the premium.

(e) Contain a prominently displayed notice of any coordination-of-benefits clause which might in any way restrict payment under the policy.

(f)1. Be accompanied by a copy of the Medicare Supplement Buyer’s Guide developed jointly by the National Association of Insurance Commissioners and the Health Care Financing Administration of the United States Department of Health and Human Services.

2. A policy referred to in subparagraph (g)4. that does not qualify as a Medicare supplement policy under this part must also be accompanied by the buyer’s guide pursuant to this paragraph.

3. Except in the case of a direct response insurer, delivery of the buyer’s guide shall be made at the time of application, and acknowledgment of receipt or certification of delivery of the buyer’s guide shall be provided to the insurer. Direct response insurers shall deliver the buyer’s guide upon request, but not later than at the time the policy is delivered.

(g)1. Be accompanied by an outline of coverage in the form prescribed by the National Association of Insurance Commissioners in the NAIC Model Regulation To Implement the NAIC Medicare Supplement Insurance Minimum Standards Model Act, adopted by the National Association of Insurance Commissioners on July 31, 1991, and as prescribed in s. 627.6743.

2. The outline shall be delivered to the applicant at the time application is made, and, except for the direct response policy, acknowledgment of receipt or certification of delivery of the outline of coverage shall be provided to the insurer.

3. If the policy is issued on a basis which would require revision of the outline, a substitute outline of coverage properly describing the policy, contract, or group certificate must accompany the policy, when it is delivered, and contain the following statement, in no less than 12-point type, immediately above the company name: “NOTICE: Read this outline of coverage carefully. It is not identical to the outline of coverage provided upon application, and the coverage originally applied for has not been issued.”

4. The following language must be printed on or attached to the first page of the outline of coverage delivered in conjunction with an individual policy of hospital confinement insurance, indemnity insurance, specified disease insurance, specified accident insurance, supplemental health insurance other than Medicare supplement insurance, or nonconventional health insurance coverage, as defined by law in this state, to a person eligible for Medicare: “This policy IS NOT A MEDICARE SUPPLEMENT policy. If you are eligible for Medicare, review the Medicare Supplement Buyer’s Guide available from the company.”

(5) A Medicare supplement policy may not contain benefits which duplicate benefits provided by Medicare.

History.—s. 7, ch. 80-156; s. 428, ch. 81-259; s. 2, ch. 81-318; ss. 526, 527, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 4, ch. 88-338; s. 1, ch. 89-185; s. 94, ch. 89-360; s. 4, ch. 90-257; s. 14, ch. 91-296; ss. 141, 149, ch. 92-33; s. 114, ch. 92-318; s. 14, ch. 98-159; s. 1173, ch. 2003-261.



627.6741 - Issuance, cancellation, nonrenewal, and replacement.

627.6741 Issuance, cancellation, nonrenewal, and replacement.—

(1)(a) An insurer issuing Medicare supplement policies in this state shall offer the opportunity of enrolling in a Medicare supplement policy, without conditioning the issuance or effectiveness of the policy on, and without discriminating in the price of the policy based on, the medical or health status or receipt of health care by the individual:

1. To any individual who is 65 years of age or older, or under 65 years of age and eligible for Medicare by reason of disability or end-stage renal disease, and who resides in this state, upon the request of the individual during the 6-month period beginning with the first month in which the individual has attained 65 years of age and is enrolled in Medicare Part B, or is eligible for Medicare by reason of a disability or end-stage renal disease, and is enrolled in Medicare Part B; or

2. To any individual who is 65 years of age or older, or under 65 years of age and eligible for Medicare by reason of a disability or end-stage renal disease, who is enrolled in Medicare Part B, and who resides in this state, upon the request of the individual during the 2-month period following termination of coverage under a group health insurance policy.

(b) The 6-month period to enroll in a Medicare supplement policy for an individual who is under 65 years of age and is eligible for Medicare by reason of disability or end-stage renal disease and otherwise eligible under subparagraph (a)1. or subparagraph (a)2. and first enrolled in Medicare Part B before October 1, 2009, begins on October 1, 2009.

(c) A company that has offered Medicare supplement policies to individuals under 65 years of age who are eligible for Medicare by reason of disability or end-stage renal disease before October 1, 2009, may, for one time only, effect a rate schedule change that redefines the age bands of the premium classes without activating the period of discontinuance required by s. 627.410(6)(e)2.

(d) As a part of an insurer’s rate filings, before and including the insurer’s first rate filing for a block of policy forms in 2015, notwithstanding the provisions of s. 627.410(6)(e)3., an insurer shall consider the experience of the policies or certificates for the premium classes including individuals under 65 years of age and eligible for Medicare by reason of disability or end-stage renal disease separately from the balance of the block so as not to affect the other premium classes. For filings in such time period only, credibility of that experience shall be as follows: if a block of policy forms has 1,250 or more policies or certificates in force in the age band including ages under 65 years of age, full or 100-percent credibility shall be given to the experience; and if fewer than 250 policies or certificates are in force, no or zero-percent credibility shall be given. Linear interpolation shall be used for in-force amounts between the low and high values. Florida-only experience shall be used if it is 100-percent credible. If Florida-only experience is not 100-percent credible, a combination of Florida-only and nationwide experience shall be used. If Florida-only experience is zero-percent credible, nationwide experience shall be used. The insurer may file its initial rates and any rate adjustment based upon the experience of these policies or certificates or based upon expected claim experience using experience data of the same company, other companies in the same or other states, or using data publicly available from the Centers for Medicaid and Medicare Services if the insurer’s combined Florida and nationwide experience is not 100-percent credible, separate from the balance of all other Medicare supplement policies.

A Medicare supplement policy issued to an individual under subparagraph (a)1. or subparagraph (a)2. may not exclude benefits based on a preexisting condition if the individual has a continuous period of creditable coverage, as defined in s. 627.6562(3), of at least 6 months as of the date of application for coverage.

(2) For both individual and group Medicare supplement policies:

(a) An insurer shall neither cancel nor nonrenew a Medicare supplement policy or certificate for any reason other than nonpayment of premium or material misrepresentation.

(b) If it is not replacing an existing policy, a Medicare supplement policy shall not limit or preclude liability under the policy for a period longer than 6 months because of a health condition existing before the policy is effective. The policy may not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within 6 months before the effective date of coverage.

(c) If a Medicare supplement policy or certificate replaces another Medicare supplement policy or certificate or creditable coverage as defined in s. 627.6562(3), the replacing insurer shall waive any time periods applicable to preexisting conditions, waiting periods, elimination periods, and probationary periods in the new Medicare supplement policy for similar benefits to the extent such time was spent under the original policy.

(3) For group Medicare supplement policies:

(a) If a group Medicare supplement insurance policy is terminated by the group policyholder and not replaced as provided in paragraph (c), the insurer shall offer certificateholders an individual Medicare supplement policy. The insurer shall offer the certificateholder at least the following choices:

1. An individual Medicare supplement policy that provides for continuation of the benefits contained in the group policy.

2. An individual Medicare supplement policy that provides only the benefits required to meet the minimum standards.

(b) If membership in a group is terminated, the insurer shall:

1. Offer the certificateholder conversion opportunities specified in paragraph (a); or

2. At the option of the group policyholder, offer the certificateholder continuation of coverage under the group policy.

(c) If a group Medicare supplement policy is replaced by another group Medicare supplement policy purchased by the same policyholder, the succeeding insurer shall offer coverage to all persons covered under the old group policy on its date of termination. Coverage under the new group policy may not result in any exclusion for preexisting conditions that would have been covered under the group policy being replaced.

(4) If a policy is canceled, the insurer must return promptly the unearned portion of any premium paid. If the insured cancels the policy, the earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued. If the insurer cancels, the earned premium shall be computed pro rata. Cancellation shall be without prejudice to any claim originating prior to the effective date of the cancellation.

(5) The commission shall by rule prescribe standards relating to the guaranteed issue of coverage, without exclusions for preexisting conditions, for continuously covered individuals consistent with the provisions of 42 U.S.C. s. 1395ss(s)(3).

(6) An insurer offering a Medicare supplement policy under this part is not prohibited from entering into an agreement through a network with inpatient facilities that agree to waive the Medicare Part A deductible in whole or in part. An insurer is not required to file a copy of the network agreement with, and such network agreements are not subject to approval of, the office.

History.—s. 5, ch. 90-257; s. 18, ch. 91-201; s. 15, ch. 91-296; ss. 142, 149, ch. 92-33; s. 114, ch. 92-318; s. 15, ch. 98-159; s. 1174, ch. 2003-261; s. 2, ch. 2009-141; s. 7, ch. 2010-175; s. 20, ch. 2016-194.



627.6742 - Permitted compensation arrangements.

627.6742 Permitted compensation arrangements.—

(1) The commission shall adopt rules governing the permitted compensation arrangements between insurers and agents with respect to Medicare supplement policies.

(2) The rules shall be based upon the format, interrelationships, and parameters relating to compensation arrangements as set forth in the NAIC Medicare Supplement Insurance Minimum Standards Model Act and Regulations adopted by the National Association of Insurance Commissioners on July 31, 1991.

History.—s. 6, ch. 90-257; s. 18, ch. 91-201; ss. 143, 149, ch. 92-33; s. 114, ch. 92-318; s. 1175, ch. 2003-261.



627.6743 - Standards for marketing.

627.6743 Standards for marketing.—

(1) Every insurer, health care service plan, or other entity marketing Medicare supplement insurance coverage in this state, directly or through its producers, shall:

(a) Establish marketing procedures to assure that any comparison of policies by its agents or other producers will be fair and accurate.

(b) Establish marketing procedures to assure excessive insurance is not sold or issued.

(c) Display prominently by type, stamp, or other appropriate means, on the first page of the outline of coverage and policy, the following:

“Notice to buyer: This policy may not cover all of the costs associated with medical care incurred by the buyer during the period of coverage. The buyer is advised to review carefully all policy limitations.”

(d) Inquire and otherwise make every reasonable effort to identify whether a prospective applicant or enrollee for Medicare supplement insurance already has accident and sickness insurance and the types and amounts of any such insurance.

(2) Every insurer or entity marketing Medicare supplement insurance shall establish auditable procedures for verifying compliance with this subsection.

(3) In addition to the practices prohibited in s. 626.9541, the following acts and practices are prohibited:

(a) Knowingly making any misleading representation or incomplete or fraudulent comparison of any insurance policies or insurers for the purpose of inducing, or tending to induce, any person to lapse, forfeit, surrender, terminate, retain, pledge, assign, borrow on, or convert any insurance policy or to take out a policy of insurance with another insurer.

(b) Employing any method of marketing having the effect of or tending to induce the purchase of insurance through force, fright, threat whether explicit or implied, or undue pressure to purchase or recommend the purchase of insurance.

(c) Making use directly or indirectly of any method of marketing which fails to disclose in a conspicuous manner that a purpose of the method of marketing is solicitation of insurance and that contact will be made by an insurance agent or insurance company.

History.—s. 7, ch. 90-257; s. 18, ch. 91-20; s. 114, ch. 92-318.



627.6744 - Recommended purchase and excessive insurance.

627.6744 Recommended purchase and excessive insurance.—

(1) Medicare supplement insurance may not be issued or sold, whether directly, through the mail, or otherwise, to an individual unless the issuer or seller obtains from the individual, as a part of the application, a written statement signed by the individual stating what Medicare supplement policies the individual has, from what source, and whether the individual has applied for and been determined to be entitled to Medicaid. The written statement must be accompanied by a written acknowledgment, signed by the seller, of the request for and receipt of the statement. The written acknowledgment does not constitute a verification or affirmation by the seller of the truth of any information supplied by the individual in the written statement. The written statement shall be on forms prescribed by the commission in accordance with the Omnibus Budget Reconciliation Act of 1990 (Pub. L. No. 101-508).

(2) Medicare supplement insurance may not be issued or sold to an individual if:

(a) An individual’s written statement indicates that the individual is entitled to Medicaid, unless this state’s Medicaid plan under Title XIX pays the premiums for the policy, or pays less than an individual’s full liability for Medicare cost sharing as defined under the federal Medicare law; or

(b) The sale of Medicare supplement coverage will provide an individual more than one Medicare supplement policy or certificate.

(3) This section does not prohibit the sale of a Medicare supplement policy to an individual who has another Medicare supplement policy if:

(a) The individual indicates in writing that the policy replaces the other policy and indicates an intent to terminate the policy being replaced when the new policy becomes effective; and

(b) The insurer providing the replacement policy forwards the statement to the insurer whose policy is being replaced.

(4) Upon a request of the policyholder, an insurer shall suspend the benefits and premiums of the Medicare supplement policy for the period in which the policyholder indicates that he or she has applied for and been determined to be entitled to Medicaid. The period of suspension shall not exceed 24 months. If the policyholder loses entitlement to Medicaid and the policyholder provides notice within 90 days after the loss of entitlement, the policy shall be automatically reinstated as of the termination of Medicaid entitlement.

History.—s. 8, ch. 90-257; s. 18, ch. 91-201; s. 16, ch. 91-296; ss. 144, 149, ch. 92-33; s. 114, ch. 92-318; s. 1176, ch. 2003-261.



627.6745 - Loss ratio standards; public rate hearings.

627.6745 Loss ratio standards; public rate hearings.—

(1) Medicare supplement policies shall return the following to policyholders in the form of aggregate benefits under the policy, with respect to the lifetime of the policy, on the basis of earned premiums and on the basis of incurred claims experience or, if coverage is provided by a health maintenance organization based on service rather than reimbursement, incurred health care expenses, and in accordance with accepted actuarial principles and practices:

(a) At least 75 percent of the aggregate amount of premiums earned in the case of group policies.

(b) For individual policies issued or renewed prior to July 1, 1989, at least 60 percent of the aggregate amount of premiums earned and for individual policies issued on or after July 1, 1989, at least 65 percent of the aggregate amount of premiums earned. For the purposes of this section, policies issued as a result of solicitations of individuals through the mail or by mass media advertising shall be deemed to be individual policies.

(2) Each entity providing Medicare supplement policies or certificates in this state shall file annually its rates, rating schedules, and supporting documentation demonstrating that it is in compliance with the applicable loss ratio standards of this code. The filing of rates and rating schedules shall demonstrate that the actual and expected losses in relation to premiums comply with the requirements of this section.

(3) For the purposes of this section, a policy form complies with the loss ratio standards if:

(a) For the most recent year, the ratio of the incurred losses to earned premiums for policies or certificates which have been in force for 3 years or more is greater than or equal to the applicable percentages contained in this section; and

(b) The expected losses in relation to premiums over the lifetime of the policy comply with the requirements of this section.

An expected third-year loss ratio that is greater than or equal to the applicable percentage must be demonstrated for policies or certificates in force less than 3 years. Loss ratios shall be calculated in accordance with a uniform methodology, including uniform reporting standards specified by the National Association of Insurance Commissioners pursuant to the Omnibus Budget Reconciliation Act of 1990 (Pub. L. No. 101-508).

(4) Each insurer providing Medicare supplement insurance to residents of this state shall annually submit to the office information on actual loss ratios on forms prescribed by the National Association of Insurance Commissioners pursuant to the Omnibus Budget Reconciliation Act of 1990 (Pub. L. No. 101-508).

(5) Each insurer providing Medicare supplement insurance to residents of this state shall provide a proportional refund, or a credit against future premiums of a proportional amount, based on premiums paid or based on the amount of premiums received necessary to assure that the loss ratio (net of any refunds or credits) complies with the loss ratio requirements. Such refunds or credits shall be applied to each type of policy by policy form number, and shall not apply for the first 2 years of a policy. The refund or credit shall be made to each policyholder insured under the policy as of the last day of the year involved. The refund or credit shall include interest from the end of the policy year involved until the date of the refund or credit at a rate that is not less than the average rate of interest for 13-week Treasury notes. Refunds or credits against premiums due shall be made no later than the third quarter of the succeeding policy year.

(6) Each insurer providing Medicare supplement insurance to residents of this state shall maintain and make available to interested persons a copy of each Medicare supplement policy, its most recent premium, and its loss ratios for the most recent 3-year period.

(7) The commission shall adopt a written policy statement regarding the holding of public hearings prior to approval of any premium increases for Medicare supplement insurance policies.

(8) For an insurer that enters into a network agreement pursuant to s. 627.6741(6), the waiver of the Medicare Part A deductible and premium credit shall be factored into the insurer’s loss-ratio calculation and policy premium.

History.—s. 5, ch. 88-338; s. 5, ch. 89-296; s. 95, ch. 89-360; s. 17, ch. 91-296; ss. 145, 149, ch. 92-33; s. 114, ch. 92-318; s. 1177, ch. 2003-261; s. 8, ch. 2010-175.



627.6746 - Compliance with Omnibus Budget Reconciliation Acts.

627.6746 Compliance with Omnibus Budget Reconciliation Acts.—Each entity that provides Medicare supplement policies or contracts must comply with all provisions of s. 4081 of the Omnibus Budget Reconciliation Act of 1987 (Pub. L. No. 100-203) (OBRA) and the Omnibus Budget Reconciliation Act of 1990 (Pub. L. No. 101-508).

History.—s. 96, ch. 89-360; s. 1, ch. 90-192; s. 18, ch. 91-296; s. 114, ch. 92-318.



627.675 - Mandated coverages inapplicable to Medicare supplement policies unless specifically made applicable.

627.675 Mandated coverages inapplicable to Medicare supplement policies unless specifically made applicable.—No coverage which is required by a law of this state enacted on or after the effective date of this act to be included in group, individual, blanket, or franchise disability policies need be included in any Medicare supplement policy unless inclusion thereof is specifically made applicable to Medicare supplement policies by the terms of such law.

History.—s. 8, ch. 80-156; s. 2, ch. 81-318; ss. 527, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.






Part IX - CREDIT LIFE AND DISABILITY INSURANCES (ss. 627.676-627.6845)

627.676 - Scope of this part.

627.676 Scope of this part.—This part applies only to credit life and credit disability insurances as defined in s. 627.677.

History.—s. 595, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 537, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.677 - Definitions.

627.677 Definitions.—As used in this part, the term:

(1) “Credit life insurance” means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction. There are three recognized forms:

(a) “Group credit life insurance” means insurance which is subject to the provisions of s. 627.553.

(b) “Franchise credit life insurance” means insurance by which a master policy is issued to and in favor of a creditor and under which debtors are insured at the option of the creditor.

(c) “Individual credit life insurance” means individual insurance upon the life of an individual debtor in favor of a creditor.

(2) “Credit disability insurance” means insurance under which a borrower of money or a purchaser or a lessee of goods is insured in connection with a specific loan or credit transaction against loss of time resulting from accident or sickness.

(3) “Creditor agent” means any lending or financing institution or other creditor, or a representative of such an institution or creditor, which writes credit life or disability insurance on the life or health of a debtor.

(4) “Consolidation” means any transaction in which a financial institution or servicer makes its premium collection services available to its debtors in connection with a particular insurer’s (“new insurer”) offer of credit insurance, which offer is made to debtors who, immediately prior to the offer, had credit insurance with another insurer (“old insurer”) and were paying premiums for that insurance on a monthly or other regular basis.

(5) “Financial institution” or “servicer” means any entity or organization that services loans or credit obligations by collecting and accounting for payments.

(6) “Loan transfer” means a transaction in which the servicing of a block of loans or credit obligations is transferred from one servicer to another.

(7) “New coverage” or “new plan” means the credit insurance coverage or credit insurance plan for which the financial institution collects premiums beginning on the effective date of consolidation.

(8) “Old coverage” or “old plan” means the credit insurance coverage or credit insurance plan the insured debtor had or participated in immediately prior to the consolidation.

History.—s. 596, ch. 59-205; s. 19, ch. 61-530; s. 1, ch. 73-363; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 6, 7, ch. 80-387; ss. 2, 3, ch. 81-318; ss. 528, 537, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 72, 114, ch. 92-318.



627.678 - Rules.

627.678 Rules.—

(1) For the effective protection of the public interest, the commission shall have full power and authority to adopt, and the office shall enforce, separate rules pertaining to issuance and use of each type of credit insurance defined in s. 627.677.

(2) Rules made pursuant to this section shall be principally designed, and shall be promulgated with the purpose of protecting the borrower from excessive charges by or collected through the lender for insurance in relation to the amount of the loan, to avoid duplication or overlapping of insurance coverage and to avoid loss of the borrower’s funds by short-rate cancellation or termination of such insurance. However, nothing in such rules shall be construed to authorize the department, commission, or office to prohibit operation of normal dividend distributions under participating insurance contracts.

History.—s. 597, ch. 59-205; ss. 10, 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 529, 537, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1178, ch. 2003-261.



627.6785 - Filing of rates with department.

627.6785 Filing of rates with department.—

(1) Credit disability and credit life insurers shall file with the office a copy of all rates and any rate changes used in this state.

(2) No credit disability rate and no credit life rate shall exceed the maximum allowable rate promulgated by the commission.

(3) No credit life rate or credit disability rate shall be deemed to comply with the allowable rate criteria contained in this part if it contains age restrictions which make ineligible for credit life those debtors or lessors 70 years of age or under, or for credit disability those debtors or lessors 65 years of age or under, at the time the indebtedness is incurred. However, for credit life, the coverage shall be provided, at a minimum, until the earlier of the maturity date of the loan or the loan anniversary at age 71, and, for credit disability, the coverage shall be provided, at a minimum, until the earlier of the maturity date of the loan or the loan anniversary at age 66.

History.—ss. 530, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 14, ch. 90-119; s. 114, ch. 92-318; s. 1179, ch. 2003-261.



627.679 - Amount of insurance; disclosure.

627.679 Amount of insurance; disclosure.—

(1)(a) The amount of credit life insurance written under one or more policies shall not exceed by more than $5 the total of the payments of the specific contracts of indebtedness in connection with which it is written, when the indebtedness is repayable in substantially equal installments or in one installment or a single payment.

(b) The total amount of credit life insurance on the life of any debtor with respect to any loan or loans covered in one or more insurance policies shall at no time exceed the amount of the indebtedness.

(c) Before any credit life insurance may be sold in connection with a specific installment loan or home equity line of credit, the creditor agent or agent shall obtain a separate written acknowledgment with respect to each of the following:

1. That the borrower understands that he or she has the option of assigning any other policy or policies the borrower owns or may procure for the purpose of covering such loan and that the policy need not be purchased from the creditor agent in order to obtain the loan.

2. That the borrower understands that the credit life coverage may be deferred if, at the time of application, the borrower is unable to engage in employment or unable to perform normal activities of a person of like age and sex, if the proposed credit life insurance policy contains this restriction.

3. That the borrower understands that the benefits under the policy will terminate when the borrower reaches a certain age and that the borrower’s age is accurately represented on the application or policy.

This paragraph does not apply to credit life insurance relating to open-end or revolving credit arrangements. In lieu of the required written acknowledgments set forth in this paragraph and s. 626.9551(2)(a), if the sale of credit life insurance is solicited or consummated telephonically, the creditor agent or agent shall provide written disclosures of such options to the borrower within 30 days from the date the coverage takes effect. The borrower must be notified that he or she has 30 days from the date the disclosures are received to rescind the credit life insurance coverage.

(2) Notwithstanding the provisions of this section, credit life insurance in connection with agricultural loans not exceeding 1 year may be written up to the amount of the loan commitment on the nondecreasing or level-term plan.

(3) The total indemnities provided under the terms of credit disability coverage shall not exceed by more than $5 the total of the payments when the indebtedness is repayable in substantially equal installments.

(4) The total amount of credit disability insurance on the life of any debtor with respect to any loan covered in one or more insurance policies shall at no time exceed $50,000.

History.—s. 598, ch. 59-205; s. 1, ch. 71-150; s. 3, ch. 76-168; s. 2, ch. 77-246; s. 1, ch. 77-457; ss. 3, 7, ch. 80-387; s. 429, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 531, 537, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 35, ch. 88-166; s. 2, ch. 89-75; s. 114, ch. 92-318; s. 353, ch. 97-102; s. 2, ch. 2001-111; s. 67, ch. 2003-267; s. 5, ch. 2008-75.



627.681 - Term and evidence of insurance.

627.681 Term and evidence of insurance.—

(1) The term of credit life insurance coverages shall not extend more than 15 days beyond the term of the indebtedness, except when extended without additional cost to the insured borrower or purchaser; and in no event shall the term of the insurance policy exceed 10 years from the date of issue thereof.

(2) The term of credit disability insurance on any debtor insured under this section shall not exceed the term of indebtedness.

(3) Notwithstanding s. 627.6785(3), the term of credit life or credit disability insurance may be for less than the term of the indebtedness. However, except for the age limitations referred to in s. 627.6785(3), the term shall extend for at least 5 years or for the term of the indebtedness, whichever is less.

(4) All credit insurance sold shall be evidenced by a policy, certificate, or statement of insurance, which shall be delivered to the insured borrower or purchaser. Upon acceptance of the insurance by the insurer and within 60 days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificates of insurance to be delivered to the debtor. The policy, certificate, or statement of insurance shall set forth a description of the coverage, including any exceptions, limitations, or restrictions, and the amount of the premium in the case of individual or franchise insurance, or the amount of any identifiable charge in the case of group insurance, except that, in the case of group insurance, in lieu of setting forth the amount of identifiable charge in the certificate or statement of insurance, such identifiable charge may be set forth in an instrument in writing, which shall be delivered to the insured borrower or purchaser. The policy group certificate or statement of insurance shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, whenever the amount exceeds the unpaid indebtedness, any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor, or to his or her estate.

(5) If the named insurer does not accept the risk and coverage is accepted by another insurer, the debtor shall receive a policy or certificate of insurance setting forth the name and home office address of the substituted insurer and the amount of the premium to be charged; and, if the amount of premium is less than that set forth in the notice of proposed insurance, an appropriate refund shall be made.

History.—s. 600, ch. 59-205; s. 3, ch. 71-150; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 5, 7, ch. 80-387; ss. 2, 3, ch. 81-318; ss. 533, 537, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 354, ch. 97-102; s. 83, ch. 98-199; s. 6, ch. 2008-75.



627.682 - Filing, approval of forms.

627.682 Filing, approval of forms.—All forms of policies, certificates of insurance, statements of insurance, applications for insurance, binders, endorsements, and riders of credit life or disability insurance delivered or issued for delivery in this state shall be filed with and approved by the office before use as provided in ss. 627.410 and 627.411. In addition to grounds as specified in s. 627.411, the office, upon compliance with the procedures set forth in s. 627.410, shall disapprove any such form and may withdraw any previous approval thereof if the benefits provided therein are not reasonable in relation to the premiums charged, or if it contains provisions which are unjust, unfair, inequitable, misleading, or deceptive or which encourage misrepresentation of such policy.

History.—s. 601, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 537, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1180, ch. 2003-261.



627.683 - Licensed agent required.

627.683 Licensed agent required.—All policies to which this chapter applies shall be issued through a licensed agent.

History.—s. 602, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 534, 537, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.684 - Premium not deemed loan or finance charge.

627.684 Premium not deemed loan or finance charge.—The premium or cost of credit life or disability insurance, when written by or through any lender or other creditor, its affiliate or associate or subsidiary, or a director, officer, or employee of any of them shall not be deemed as interest or charges or consideration or an amount in excess of permitted charges in connection with the loan or credit transaction; and any gain or advantage to any lender or other creditor, its affiliate, associate, or subsidiary, or a director, officer, or employee of any of them, arising out of the premium or commission or dividend from the sale or provision of such insurance shall not be deemed a violation of any other law, general or special, civil or criminal, of this state or of any rule, regulation, or order issued by any regulatory authority.

History.—s. 603, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 537, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.6841 - Credit insurance consolidations; general requirements.

627.6841 Credit insurance consolidations; general requirements.—An insurer may not participate in any consolidation unless it complies with all of the following requirements:

(1) The offer of new coverage must be made on a timely basis as follows:

(a) In a consolidation conducted in connection with a loan transfer, the offer of new coverage to the prospective insured must be made as soon as reasonably possible. If the offer of new coverage is not made within 30 days after the loan transfer, or at least 30 days before the proposed effective date of the new coverage, the insurer must notify the debtor, in writing, that he or she has the right to an unconditional refund of all premiums paid for the new coverage if he or she exercises that right, in writing, within 30 days after the date of the notification.

(b) In all other consolidations, the offer of new coverage must be made to the prospective insured at least 30 days prior to the proposed effective date of the new coverage. If the offer is not made at least 30 days in advance, the insurer must notify the debtor, in writing, that he or she has the right to an unconditional refund of all premiums paid for the new coverage if he or she exercises that right, in writing, within 30 days after the date of the notification.

(2) A group certificate or individual policy must be delivered to each debtor insured under the new plan. In addition to complying with all other applicable requirements of this code, the group certificate or individual policy must include all of the following information:

(a) The name or names of the single or joint insureds.

(b) Identification of the insured indebtedness.

(c) The amount of insurance under the new plan.

(d) The premium for the new coverage.

(e) The effective date of the new coverage.

(f) The beneficiary for the new coverage.

(3) A group certificate or individual policy evidencing the new coverage may not include a contestability clause or, in the case of life insurance, a provision excluding suicide.

(4) Except as provided in s. 627.6842, the new coverage must be effectuated for the prospective insured only after the new insurer receives an application which has been signed by the prospective insured.

(5) Except as provided in s. 627.6842, the new insurer must calculate premiums for the new coverage on the basis of its own rates, the prospective insured’s then-attained age, if applicable, and the amount of insurance offered.

(6) Except for consolidations conducted in connection with a loan transfer, the new insurer must send written notice to the old insurer of its intent to conduct a consolidation at least 30 days before the effective date of the consolidation. The notice may be made on behalf of the new insurer by the financial institution or servicer.

(7) Each insurer must maintain a list of certificateholders insured under each group credit insurance plan, which list must be provided upon request to the servicer that collects premiums for the plan.

History.—s. 73, ch. 92-318; s. 355, ch. 97-102.



627.6842 - Group-to-group consolidations.

627.6842 Group-to-group consolidations.—If both the old coverage and the new coverage are provided under group policies:

(1) A signed application need not be obtained if all of the following apply:

(a) The premium for the new plan is the same as or less than the premium for the old plan.

(b) The amount of insurance and the level of benefits provided by the new plan are the same as or greater than under the old plan, and the age restrictions of the new plan, if any, are at least as favorable to the insured as those provided under the old plan.

(c) The maximum term of insurance under the new plan is as long as or longer than the maximum term of insurance under the old plan.

(d) There is a clear disclosure to the prospective insured that payment of the required premium constitutes acceptance of the offer.

(2) If an insurer charges insureds the same premium for the new coverage as they were paying for their old coverage, and, as a result, insured debtors of a financial institution are charged different premium rates for the same coverage, such rate differences do not constitute unfair rate discrimination under s. 626.9541.

History.—s. 74, ch. 92-318.



627.6843 - Consolidation disclosure requirements.

627.6843 Consolidation disclosure requirements.—

(1) In conjunction with any offer of new coverage made in any consolidation, the new insurer must disclose in writing to each prospective insured all of the following:

(a) That the insured debtor may have the right to continue or convert his or her old coverage by paying premiums directly to the old insurer.

(b) That the offer of new coverage is not conditioned upon either the termination or the replacement of the old coverage.

(c) The name and address of the old insurer and the new insurer.

(d) The effective date of the new coverage.

(e) The beneficiary of the new coverage.

(f) Whether premium rates under the new plan are guaranteed.

(g) The amount of coverage for both the new plan and the old plan; or, if the amount of coverage for the old plan is not known, a statement that the amount may be scheduled and it may be less than or greater than the amount of the loan, and that the insured should check the policy schedule for an exact amount of coverage.

(h) Material differences, if any, between the new plan and the old plan.

(i) A statement as to whether the old plan was an individual or group plan and a statement as to whether the new plan is an individual or group plan.

(j) A consumer information phone number to call with questions regarding the consolidation.

(2) Disclosures required under this part may be made on behalf of the new insurer by the financial institution.

History.—s. 75, ch. 92-318; s. 356, ch. 97-102.



627.6844 - Replacement rules.

627.6844 Replacement rules.—Group-to-group consolidations are exempt from any rule of the commission relating to the replacement of existing life or health insurance. Sections 627.6841-627.6845 do not create an exemption from any such rule for consolidations that involve individual policies.

History.—s. 76, ch. 92-318; s. 1181, ch. 2003-261.



627.6845 - Policy forms used in connection with consolidations.

627.6845 Policy forms used in connection with consolidations.—A policy or group certificate of credit insurance used in connection with any consolidation, or an application, endorsement, or rider which becomes a part of any such policy or certificate, may not be issued or delivered in this state until a copy of the form has been filed with and approved by the office pursuant to s. 627.682.

History.—s. 77, ch. 92-318; s. 1182, ch. 2003-261.






Part X - PROPERTY INSURANCE CONTRACTS (ss. 627.701-627.7151)

627.701 - Liability of insureds; coinsurance; deductibles.

627.701 Liability of insureds; coinsurance; deductibles.—

(1) A property insurer may issue an insurance policy or contract covering either real or personal property in this state which contains provisions requiring the insured to be liable as a coinsurer with the insurer issuing the policy for any part of the loss or damage by covered peril to the property described in the policy only if:

(a) The following words are printed or stamped on the face of the policy, or a form containing the following words is attached to the policy: “Coinsurance contract: The rate charged in this policy is based upon the use of the coinsurance clause attached to this policy, with the consent of the insured.”;

(b) The coinsurance clause in the policy is clearly identifiable; and

(c) The rate for the insurance with or without the coinsurance clause is furnished the insured upon his or her request.

(2) Unless the office determines that the deductible provision is clear and unambiguous, a property insurer may not issue an insurance policy or contract covering real property in this state which contains a deductible provision that:

(a) Applies solely to hurricane losses.

(b) States the deductible as a percentage rather than as a specific amount of money.

(3)(a) Except as otherwise provided in this subsection, prior to issuing a personal lines residential property insurance policy, the insurer must offer alternative deductible amounts applicable to hurricane losses equal to $500, 2 percent, 5 percent, and 10 percent of the policy dwelling limits, unless the specific percentage deductible is less than $500. The written notice of the offer shall specify the hurricane deductible to be applied in the event that the applicant or policyholder fails to affirmatively choose a hurricane deductible. The insurer must provide such policyholder with notice of the availability of the deductible amounts specified in this subsection in a form approved by the office in conjunction with each renewal of the policy. The failure to provide such notice constitutes a violation of this code but does not affect the coverage provided under the policy.

(b) This subsection does not apply with respect to a deductible program lawfully in effect on June 14, 1995, or to any similar deductible program, if the deductible program requires a minimum deductible amount of no less than 2 percent of the policy limits.

(c) With respect to a policy covering a risk with dwelling limits of at least $100,000, but less than $250,000, the insurer may, in lieu of offering a policy with a $500 hurricane deductible as required by paragraph (a), offer a policy that the insurer guarantees it will not nonrenew for reasons of reducing hurricane loss for one renewal period and that contains up to a 2 percent hurricane deductible as required by paragraph (a).

(d) With respect to a policy covering a risk with dwelling limits of $250,000 or more, the insurer need not offer the $500 hurricane deductible as required by paragraph (a), but must, except as otherwise provided in this subsection, offer the other hurricane deductibles as required by paragraph (a).

(4)(a) Any policy that contains a separate hurricane deductible must on its face include in boldfaced type no smaller than 18 points the following statement: “THIS POLICY CONTAINS A SEPARATE DEDUCTIBLE FOR HURRICANE LOSSES, WHICH MAY RESULT IN HIGH OUT-OF-POCKET EXPENSES TO YOU.” A policy containing a coinsurance provision applicable to hurricane losses must on its face include in boldfaced type no smaller than 18 points the following statement: “THIS POLICY CONTAINS A CO-PAY PROVISION THAT MAY RESULT IN HIGH OUT-OF-POCKET EXPENSES TO YOU.”

(b) For any personal lines residential property insurance policy containing a separate hurricane deductible, the insurer shall compute and prominently display the actual dollar value of the hurricane deductible on the declarations page of the policy at issuance and, for renewal, on the renewal declarations page of the policy or on the premium renewal notice.

(c) For any personal lines residential property insurance policy containing an inflation guard rider, the insurer shall compute and prominently display the actual dollar value of the hurricane deductible on the declarations page of the policy at issuance and, for renewal, on the renewal declarations page of the policy or on the premium renewal notice. In addition, for any personal lines residential property insurance policy containing an inflation guard rider, the insurer shall notify the policyholder of the possibility that the hurricane deductible may be higher than indicated when loss occurs due to application of the inflation guard rider. Such notification shall be made on the declarations page of the policy at issuance and, for renewal, on the renewal declarations page of the policy or on the premium renewal notice.

(d)1. A personal lines residential property insurance policy covering a risk valued at less than $500,000 may not have a hurricane deductible in excess of 10 percent of the policy dwelling limits, unless the following conditions are met:

a. The policyholder must personally write and provide to the insurer the following statement in his or her own handwriting and sign his or her name, which must also be signed by every other named insured on the policy, and dated: “I do not want the insurance on my home to pay for the first (specify dollar value) of damage from hurricanes. I will pay those costs. My insurance will not.”

b. If the structure insured by the policy is subject to a mortgage or lien, the policyholder must provide the insurer with a written statement from the mortgageholder or lienholder indicating that the mortgageholder or lienholder approves the policyholder electing to have the specified deductible.

2. A deductible subject to the requirements of this paragraph applies for the term of the policy and for each renewal thereafter. Changes to the deductible percentage may be implemented only as of the date of renewal.

3. An insurer shall keep the original copy of the signed statement required by this paragraph, electronically or otherwise, and provide a copy to the policyholder providing the signed statement. A signed statement meeting the requirements of this paragraph creates a presumption that there was an informed, knowing election of coverage.

4. The commission shall adopt rules providing appropriate alternative methods for providing the statements required by this section for policyholders who have a handicapping or disabling condition that prevents them from providing a handwritten statement.

(5)(a) The hurricane deductible of any personal lines residential property insurance policy issued or renewed on or after May 1, 2005, shall be applied as follows:

1. The hurricane deductible shall apply on an annual basis to all covered hurricane losses that occur during the calendar year for losses that are covered under one or more policies issued by the same insurer or an insurer in the same insurer group.

2. If a hurricane deductible applies separately to each of one or more structures insured under a single policy, the requirements of this paragraph apply with respect to the deductible for each structure.

3. If there was a hurricane loss for a prior hurricane or hurricanes during the calendar year, the insurer may apply a deductible to a subsequent hurricane which is the greater of the remaining amount of the hurricane deductible or the amount of the deductible that applies to perils other than a hurricane. Insurers may require policyholders to report hurricane losses that are below the hurricane deductible or to maintain receipts or other records of such hurricane losses in order to apply such losses to subsequent hurricane claims.

4. If there are hurricane losses in a calendar year on more than one policy issued by the same insurer or an insurer in the same insurer group, the hurricane deductible shall be the highest amount stated in any one of the policies. If a policyholder who had a hurricane loss under the prior policy is provided or offered a lower hurricane deductible under the new or renewal policy, the insurer must notify the policyholder, in writing, at the time the lower hurricane deductible is provided or offered, that the lower hurricane deductible will not apply until January 1 of the following calendar year.

(b) For commercial residential property insurance policies issued or renewed on or after January 1, 2006, the insurer must offer the policyholder the following alternative hurricane deductibles:

1. A hurricane deductible that applies on an annual basis as provided in paragraph (a); and

2. A hurricane deductible that applies to each hurricane.

(6)(a) It is the intent of the Legislature to encourage the use of higher hurricane deductibles as a means of increasing the effective capacity of the hurricane insurance market in this state and as a means of limiting the impact of rapidly changing hurricane insurance premiums. The Legislature finds that the hurricane deductibles specified in this subsection are reasonable when a property owner has made adequate provision for restoration of the property to its full value after a catastrophic loss.

(b) A personal lines residential insurance policy providing hurricane coverage may, at the mutual option of the insured and insurer, include a secured hurricane deductible as described in paragraph (c) if the applicant presents the insurer a certificate of security as described in paragraph (d). An insurer may not directly or indirectly require a secured deductible under this subsection as a condition of issuing or renewing a policy. A certificate of security is not required with respect to an applicant who owns a 100 percent equity interest in the property.

(c) A secured hurricane deductible must include the substance of the following:

1. The first $500 of any claim, regardless of the peril causing the loss, is fully deductible.

2. With respect to hurricane losses only, the next $5,000 in losses are fully insured, subject only to a copayment requirement of 10 percent.

3. With respect to hurricane losses only, the remainder of the claim is subject to a deductible equal to a specified percentage of the policy dwelling limits in excess of the deductible allowed under former paragraph (3)(a) but no higher than 10 percent of the policy dwelling limits.

4. The insurer agrees to renew the coverage on a guaranteed basis for a period of years after initial issuance of the secured deductible equal to at least 1 year for each 2 percentage points of deductible specified in subparagraph 3. unless the policy is canceled for nonpayment of premium or the insured fails to maintain the certificate of security. Such renewal shall be at the same premium as the initial policy except for premium changes attributable to changes in the value of the property.

(d) The office shall draft and formally propose as a rule the form for the certificate of security. The certificate of security may be issued in any of the following circumstances:

1. A mortgage lender or other financial institution may issue a certificate of security after granting the applicant a line of credit, secured by equity in real property or other reasonable security, which line of credit may be drawn on only to pay for the deductible portion of insured construction or reconstruction after a hurricane loss. In the sole discretion of the mortgage lender or other financial institution, the line of credit may be issued to an applicant on an unsecured basis.

2. A licensed insurance agent may issue a certificate of security after obtaining for an applicant a line of credit, secured by equity in real property or other reasonable security, which line of credit may be drawn on only to pay for the deductible portion of insured construction or reconstruction after a hurricane loss. The Florida Hurricane Catastrophe Fund shall negotiate agreements creating a financing consortium to serve as an additional source of lines of credit to secure deductibles. Any licensed insurance agent may act as the agent of such consortium.

3. Any person qualified to act as a trustee for any purpose may issue a certificate of security secured by a pledge of assets, with the restriction that the assets may be drawn on only to pay for the deductible portion of insured construction or reconstruction after a hurricane loss.

4. Any insurer, including any admitted insurer or any surplus lines insurer, may issue a certificate of security after issuing the applicant a policy of supplemental insurance that will pay for 100 percent of the deductible portion of insured construction or reconstruction after a hurricane loss.

5. Any other method approved by the office upon finding that such other method provides a similar level of security as the methods specified in this paragraph and that such other method has no negative impact on residential property insurance catastrophic capacity. The legislative intent of this subparagraph is to provide the flexibility needed to achieve the public policy of expanding property insurance capacity while improving the affordability of property insurance.

(e) An issuer of a certificate of security may terminate the certificate for failure to honor any of the terms of the underlying financial arrangement. The issuer must provide notice of termination to the insurer within 10 working days after termination. Unless the policyholder obtains a replacement certificate of security within an additional 20 working days after such notice, the deductible provision in the policy must revert to a lower deductible otherwise offered by the insurer and the policyholder is responsible for any additional premium required for a policy with such deductible.

(7) Prior to issuing a personal lines residential property insurance policy on or after April 1, 1997, or prior to the first renewal of a residential property insurance policy on or after April 1, 1997, the insurer must offer a deductible equal to $500 applicable to losses from perils other than hurricane. The insurer must provide the policyholder with notice of the availability of the deductible specified in this subsection in a form approved by the office at least once every 3 years. The failure to provide such notice constitutes a violation of this code but does not affect the coverage provided under the policy. An insurer may require a higher deductible only as part of a deductible program lawfully in effect on June 1, 1996, or as part of a similar deductible program.

(8) Notwithstanding the other provisions of this section or of other law, but only as to hurricane coverage as defined in s. 627.4025 for commercial lines residential coverages, an insurer may offer a deductible in an amount not exceeding 10 percent of the insured value if, at the time of such offer and at each renewal, the insurer also offers to the policyholder a deductible in the amount of 3 percent of the insured value. Nothing in this subsection prohibits any deductible otherwise authorized by this section. All forms by which the offers authorized in this subsection are made or required to be made shall be on forms that are adopted or approved by the commission or office.

(9) With respect to hurricane coverage provided in a policy of residential coverage, when the policyholder has taken appropriate hurricane mitigation measures regarding the residence covered under the policy, the insurer shall provide the insured the option of selecting an appropriate reduction in the policy’s hurricane deductible or selecting the appropriate discount credit or other rate differential as provided in s. 627.0629. The insurer must provide the policyholder with notice of the options available under this subsection on a form approved by the office.

History.—s. 605, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 538, 541, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 16, ch. 93-410; s. 13, ch. 95-276; s. 12, ch. 96-194; s. 11, ch. 97-55; s. 26, ch. 97-93; s. 1736, ch. 97-102; s. 1183, ch. 2003-261; s. 4, ch. 2004-480; ss. 12, 13, ch. 2005-111; s. 45, ch. 2006-12; s. 28, ch. 2007-1; s. 17, ch. 2007-90; s. 151, ch. 2008-4.



627.7011 - Homeowners’ policies; offer of replacement cost coverage and law and ordinance coverage.

627.7011 Homeowners’ policies; offer of replacement cost coverage and law and ordinance coverage.—

(1) Prior to issuing a homeowner’s insurance policy, the insurer must offer each of the following:

(a) A policy or endorsement providing that any loss that is repaired or replaced will be adjusted on the basis of replacement costs to the dwelling not exceeding policy limits, rather than actual cash value, but not including costs necessary to meet applicable laws and ordinances regulating the construction, use, or repair of any property or requiring the tearing down of any property, including the costs of removing debris.

(b) A policy or endorsement providing that, subject to other policy provisions, any loss that is repaired or replaced at any location will be adjusted on the basis of replacement costs to the dwelling not exceeding policy limits, rather than actual cash value, and also including costs necessary to meet applicable laws and ordinances regulating the construction, use, or repair of any property or requiring the tearing down of any property, including the costs of removing debris. However, additional costs necessary to meet applicable laws and ordinances may be limited to 25 percent or 50 percent of the dwelling limit, as selected by the policyholder, and such coverage applies only to repairs of the damaged portion of the structure unless the total damage to the structure exceeds 50 percent of the replacement cost of the structure.

An insurer is not required to make the offers required by this subsection with respect to the issuance or renewal of a homeowner’s policy that contains the provisions specified in paragraph (b) for law and ordinance coverage limited to 25 percent of the dwelling limit, except that the insurer must offer the law and ordinance coverage limited to 50 percent of the dwelling limit. This subsection does not prohibit the offer of a guaranteed replacement cost policy.

(2) Unless the insurer obtains the policyholder’s written refusal of the policies or endorsements specified in subsection (1), any policy covering the dwelling is deemed to include the law and ordinance coverage limited to 25 percent of the dwelling limit. The rejection or selection of alternative coverage shall be made on a form approved by the office. The form must fully advise the applicant of the nature of the coverage being rejected. If this form is signed by a named insured, it is conclusively presumed that there was an informed, knowing rejection of the coverage or election of the alternative coverage on behalf of all insureds. Unless the policyholder requests in writing the coverage specified in this section, it need not be provided in or supplemental to any other policy that renews, insures, extends, changes, supersedes, or replaces an existing policy if the policyholder has rejected the coverage specified in this section or has selected alternative coverage. The insurer must provide the policyholder with notice of the availability of such coverage in a form approved by the office at least once every 3 years. The failure to provide such notice constitutes a violation of this code, but does not affect the coverage provided under the policy.

(3) In the event of a loss for which a dwelling or personal property is insured on the basis of replacement costs:

(a) For a dwelling, the insurer must initially pay at least the actual cash value of the insured loss, less any applicable deductible. The insurer shall pay any remaining amounts necessary to perform such repairs as work is performed and expenses are incurred. If a total loss of a dwelling occurs, the insurer shall pay the replacement cost coverage without reservation or holdback of any depreciation in value, pursuant to s. 627.702.

(b) For personal property:

1. The insurer must offer coverage under which the insurer is obligated to pay the replacement cost without reservation or holdback for any depreciation in value, whether or not the insured replaces the property.

2. The insurer may also offer coverage under which the insurer may limit the initial payment to the actual cash value of the personal property to be replaced, require the insured to provide receipts for the purchase of the property financed by the initial payment, use such receipts to make the next payment requested by the insured for the replacement of insured property, and continue this process until the insured remits all receipts up to the policy limits for replacement costs. The insurer must provide clear notice of this process before the policy is bound. A policyholder must be provided an actuarially reasonable premium credit or discount for this coverage. The insurer may not require the policyholder to advance payment for the replaced property.

(4) A homeowner’s insurance policy must include in bold type no smaller than 18 points the following statement:

“LAW AND ORDINANCE COVERAGE IS AN IMPORTANT COVERAGE THAT YOU MAY WISH TO PURCHASE. YOU MAY ALSO NEED TO CONSIDER THE PURCHASE OF FLOOD INSURANCE FROM THE NATIONAL FLOOD INSURANCE PROGRAM. WITHOUT THIS COVERAGE, YOU MAY HAVE UNCOVERED LOSSES. PLEASE DISCUSS THESE COVERAGES WITH YOUR INSURANCE AGENT.”

The intent of this subsection is to encourage policyholders to purchase sufficient coverage to protect them in case events excluded from the standard homeowners policy, such as law and ordinance enforcement and flood, combine with covered events to produce damage or loss to the insured property. The intent is also to encourage policyholders to discuss these issues with their insurance agent.

(5)  This section does not:

(a) Apply to policies not considered to be “homeowners’ policies,” as that term is commonly understood in the insurance industry.

(b) Apply to mobile home policies.

(c) Limit the ability of an insurer to reject or nonrenew any insured or applicant on the grounds that the structure does not meet underwriting criteria applicable to replacement cost or law and ordinance policies or for other lawful reasons.

(d)  Prohibit an insurer from limiting its liability under a policy or endorsement providing that loss will be adjusted on the basis of replacement costs to the lesser of:

1. The limit of liability shown on the policy declarations page;

2. The reasonable and necessary cost to repair the damaged, destroyed, or stolen covered property; or

3. The reasonable and necessary cost to replace the damaged, destroyed, or stolen covered property.

(e)  Prohibit an insurer from exercising its right to repair damaged property in compliance with its policy and s. 627.702(7).

History.—s. 17, ch. 93-410; s. 1184, ch. 2003-261; s. 14, ch. 2005-111; s. 23, ch. 2006-12; s. 4, ch. 2009-87; s. 19, ch. 2011-39.



627.70121 - Payment of claims for dual interest property.

627.70121 Payment of claims for dual interest property.—For policies issued or renewed on or after October 1, 2006, a property insurer shall transmit claims payments directly to the primary policyholder by check or other allowable payment method, payable to the primary policyholder only, without requiring a dual endorsement from any mortgageholder or lienholder, for amounts payable under the policy for personal property and contents, additional living expenses, and other covered items that are not subject to a recorded security interest that is noted in the dual interest provision of the policy.

History.—s. 22, ch. 2006-12.



627.70131 - Insurer’s duty to acknowledge communications regarding claims; investigation.

627.70131 Insurer’s duty to acknowledge communications regarding claims; investigation.—

(1)(a) Upon an insurer’s receiving a communication with respect to a claim, the insurer shall, within 14 calendar days, review and acknowledge receipt of such communication unless payment is made within that period of time or unless the failure to acknowledge is caused by factors beyond the control of the insurer which reasonably prevent such acknowledgment. If the acknowledgment is not in writing, a notification indicating acknowledgment shall be made in the insurer’s claim file and dated. A communication made to or by an agent of an insurer with respect to a claim shall constitute communication to or by the insurer.

(b) As used in this subsection, the term “agent” means any person to whom an insurer has granted authority or responsibility to receive or make such communications with respect to claims on behalf of the insurer.

(c) This subsection shall not apply to claimants represented by counsel beyond those communications necessary to provide forms and instructions.

(2) Such acknowledgment shall be responsive to the communication. If the communication constitutes a notification of a claim, unless the acknowledgment reasonably advises the claimant that the claim appears not to be covered by the insurer, the acknowledgment shall provide necessary claim forms, and instructions, including an appropriate telephone number.

(3) Unless otherwise provided by the policy of insurance or by law, within 10 working days after an insurer receives proof of loss statements, the insurer shall begin such investigation as is reasonably necessary unless the failure to begin such investigation is caused by factors beyond the control of the insurer which reasonably prevent the commencement of such investigation.

(4) For purposes of this section, the term “insurer” means any residential property insurer.

(5)(a) Within 90 days after an insurer receives notice of an initial, reopened, or supplemental property insurance claim from a policyholder, the insurer shall pay or deny such claim or a portion of the claim unless the failure to pay is caused by factors beyond the control of the insurer which reasonably prevent such payment. Any payment of an initial or supplemental claim or portion of such claim made 90 days after the insurer receives notice of the claim, or made more than 15 days after there are no longer factors beyond the control of the insurer which reasonably prevented such payment, whichever is later, bears interest at the rate set forth in s. 55.03. Interest begins to accrue from the date the insurer receives notice of the claim. The provisions of this subsection may not be waived, voided, or nullified by the terms of the insurance policy. If there is a right to prejudgment interest, the insured shall select whether to receive prejudgment interest or interest under this subsection. Interest is payable when the claim or portion of the claim is paid. Failure to comply with this subsection constitutes a violation of this code. However, failure to comply with this subsection does not form the sole basis for a private cause of action.

(b) Notwithstanding subsection (4), for purposes of this subsection, the term “claim” means any of the following:

1. A claim under an insurance policy providing residential coverage as defined in s. 627.4025(1);

2. A claim for structural or contents coverage under a commercial property insurance policy if the insured structure is 10,000 square feet or less; or

3. A claim for contents coverage under a commercial tenant policy if the insured premises is 10,000 square feet or less.

(c) This subsection shall not apply to claims under an insurance policy covering nonresidential commercial structures or contents in more than one state.

History.—s. 23, ch. 2005-111; s. 27, ch. 2007-1; s. 18, ch. 2007-90; s. 20, ch. 2011-39.

Note.—Former s. 627.4261.



627.70132 - Notice of windstorm or hurricane claim.

627.70132 Notice of windstorm or hurricane claim.—A claim, supplemental claim, or reopened claim under an insurance policy that provides property insurance, as defined in s. 624.604, for loss or damage caused by the peril of windstorm or hurricane is barred unless notice of the claim, supplemental claim, or reopened claim was given to the insurer in accordance with the terms of the policy within 3 years after the hurricane first made landfall or the windstorm caused the covered damage. For purposes of this section, the term “supplemental claim” or “reopened claim” means any additional claim for recovery from the insurer for losses from the same hurricane or windstorm which the insurer has previously adjusted pursuant to the initial claim. This section does not affect any applicable limitation on civil actions provided in s. 95.11 for claims, supplemental claims, or reopened claims timely filed under this section.

History.—s. 10, ch. 2011-39.



627.7015 - Alternative procedure for resolution of disputed property insurance claims.

627.7015 Alternative procedure for resolution of disputed property insurance claims.—

(1) This section sets forth a nonadversarial alternative dispute resolution procedure for a mediated claim resolution conference prompted by the need for effective, fair, and timely handling of property insurance claims. There is a particular need for an informal, nonthreatening forum for helping parties who elect this procedure to resolve their claims disputes because most homeowner and commercial residential insurance policies obligate policyholders to participate in a potentially expensive and time-consuming adversarial appraisal process before litigation. The procedure set forth in this section is designed to bring the parties together for a mediated claims settlement conference without any of the trappings or drawbacks of an adversarial process. Before resorting to these procedures, policyholders and insurers are encouraged to resolve claims as quickly and fairly as possible. This section is available with respect to claims under personal lines and commercial residential policies before commencing the appraisal process, or before commencing litigation. Mediation may be requested only by the policyholder, as a first-party claimant, or the insurer. If requested by the policyholder, participation by legal counsel is permitted. Mediation under this section is also available to litigants referred to the department by a county court or circuit court. This section does not apply to commercial coverages, to private passenger motor vehicle insurance coverages, or to disputes relating to liability coverages in policies of property insurance.

(2) At the time a first-party claim within the scope of this section is filed by the policyholder, the insurer shall notify the policyholder of its right to participate in the mediation program under this section. The department shall prepare a consumer information pamphlet for distribution to persons participating in mediation.

(3) The costs of mediation shall be reasonable, and the insurer shall bear all of the cost of conducting mediation conferences, except as otherwise provided in this section. If an insured fails to appear at the conference, the conference shall be rescheduled upon the insured’s payment of the costs of a rescheduled conference. If the insurer fails to appear at the conference, the insurer shall pay the insured’s actual cash expenses incurred in attending the conference if the insurer’s failure to attend was not due to a good cause acceptable to the department. An insurer will be deemed to have failed to appear if the insurer’s representative lacks authority to settle the full value of the claim. The insurer shall incur an additional fee for a rescheduled conference necessitated by the insurer’s failure to appear at a scheduled conference. The fees assessed by the administrator shall include a charge necessary to defray the expenses of the department related to its duties under this section and shall be deposited in the Insurance Regulatory Trust Fund.

(4) The department shall adopt by rule a property insurance mediation program to be administered by the department or its designee. The department may also adopt special rules which are applicable in cases of an emergency within the state. The rules shall be modeled after practices and procedures set forth in mediation rules of procedure adopted by the Supreme Court. The rules shall provide for:

(a) Reasonable requirement for processing and scheduling of requests for mediation.

(b) Qualifications, denial of application, suspension, revocation of approval, and other penalties for mediators as provided in s. 627.745 and the Florida Rules for Certified and Court-Appointed Mediators.

(c) Provisions governing who may attend mediation conferences.

(d) Selection of mediators.

(e) Criteria for the conduct of mediation conferences.

(f) Right to legal counsel.

(5) All statements made and documents produced at a mediation conference shall be deemed to be settlement negotiations in anticipation of litigation within the scope of s. 90.408. All parties to the mediation must negotiate in good faith and must have the authority to immediately settle the claim. Mediators are deemed to be agents of the department and shall have the immunity from suit provided in s. 44.107.

(6) Mediation is nonbinding; however, if a written settlement is reached, the insured has 3 business days within which the insured may rescind the settlement unless the insured has cashed or deposited any check or draft disbursed to the insured for the disputed matters as a result of the conference. If a settlement agreement is reached and is not rescinded, it shall be binding and act as a release of all specific claims that were presented in that mediation conference.

(7) If the insurer fails to comply with subsection (2) by failing to notify a policyholder of its right to participate in the mediation program under this section or if the insurer requests the mediation, and the mediation results are rejected by either party, the policyholder is not required to submit to or participate in any contractual loss appraisal process of the property loss damage as a precondition to legal action for breach of contract against the insurer for its failure to pay the policyholder’s claims covered by the policy.

(8) The department may designate an entity or person to serve as administrator to carry out any of the provisions of this section and may take this action by means of a written contract or agreement.

(9) For purposes of this section, the term “claim” refers to any dispute between an insurer and a policyholder relating to a material issue of fact other than a dispute:

(a) With respect to which the insurer has a reasonable basis to suspect fraud;

(b) Where, based on agreed-upon facts as to the cause of loss, there is no coverage under the policy;

(c) With respect to which the insurer has a reasonable basis to believe that the policyholder has intentionally made a material misrepresentation of fact which is relevant to the claim, and the entire request for payment of a loss has been denied on the basis of the material misrepresentation;

(d) With respect to which the amount in controversy is less than $500, unless the parties agree to mediate a dispute involving a lesser amount; or

(e) With respect to a windstorm or hurricane loss that does not comply with s. 627.70132.

History.—s. 20, ch. 93-410; s. 1186, ch. 2003-261; s. 2, ch. 2003-267; s. 2, ch. 2003-281; s. 15, ch. 2005-111; s. 14, ch. 2012-151; s. 4, ch. 2014-86; s. 28, ch. 2014-123.



627.70151 - Appraisal; conflicts of interest.

627.70151 Appraisal; conflicts of interest.—An insurer that offers residential coverage as defined in s. 627.4025, or a policyholder that uses an appraisal clause in a property insurance contract to establish a process for estimating or evaluating the amount of loss through the use of an impartial umpire, may challenge an umpire’s impartiality and disqualify the proposed umpire only if:

(1) A familial relationship within the third degree exists between the umpire and a party or a representative of a party;

(2) The umpire has previously represented a party in a professional capacity in the same claim or matter involving the same property;

(3) The umpire has represented another person in a professional capacity on the same or a substantially related matter that includes the claim, the same property or an adjacent property, and the other person’s interests are materially adverse to the interests of a party; or

(4) The umpire has worked as an employer or employee of a party within the preceding 5 years.

History.—s. 5, ch. 2014-86.



627.7016 - Insurer contracts with building contractors.

627.7016 Insurer contracts with building contractors.—An insurer who offers residential coverage, as defined in s. 627.4025, may contract with a building contractor skilled in techniques that mitigate hurricane damage. Insurers may offer policyholders the option to select the services of such building contractors to repair damage covered by the insurance policy. The insurer must guarantee the building contractor’s work and may offer the policyholder any other terms, conditions, or benefits. The insurance company is not liable for the actions of the building contractor.

History.—s. 15, ch. 96-194.



627.70161 - Family day care insurance.

627.70161 Family day care insurance.—

(1) PURPOSE AND INTENT.—The Legislature recognizes that family day care homes fulfill a vital role in providing child care in Florida. It is the intent of the Legislature that residential property insurance coverage should not be canceled, denied, or nonrenewed solely on the basis of the family day care services at the residence. The Legislature also recognizes that the potential liability of residential property insurers is substantially increased by the rendition of child care services on the premises. The Legislature therefore finds that there is a public need to specify that contractual liabilities that arise in connection with the operation of the family day care home are excluded from residential property insurance policies unless they are specifically included in such coverage.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Child care” means the care, protection, and supervision of a child, for a period of less than 24 hours a day on a regular basis, which supplements parental care, enrichment, and health supervision for the child, in accordance with his or her individual needs, and for which a payment, fee, or grant is made for care.

(b) “Family day care home” means an occupied residence in which child care is regularly provided for children from at least two unrelated families and which receives a payment, fee, or grant for any of the children receiving care, whether or not operated for a profit.

(3) FAMILY DAY CARE; COVERAGE.—A residential property insurance policy shall not provide coverage for liability for claims arising out of, or in connection with, the operation of a family day care home, and the insurer shall be under no obligation to defend against lawsuits covering such claims, unless:

(a) Specifically covered in a policy; or

(b) Covered by a rider or endorsement for business coverage attached to a policy.

(4) DENIAL, CANCELLATION, REFUSAL TO RENEW PROHIBITED.—An insurer may not deny, cancel, or refuse to renew a policy for residential property insurance solely on the basis that the policyholder or applicant operates a family day care home. In addition to other lawful reasons for refusing to insure, an insurer may deny, cancel, or refuse to renew a policy of a family day care home provider if one or more of the following conditions occur:

(a) The policyholder or applicant provides care for more children than authorized for family day care homes by s. 402.302;

(b) The policyholder or applicant fails to maintain a separate commercial liability policy or an endorsement providing liability coverage for the family day care home operations;

(c) The policyholder or applicant fails to comply with the family day care home licensure and registration requirements specified in s. 402.313; or

(d) Discovery of willful or grossly negligent acts or omissions or any violations of state laws or regulations establishing safety standards for family day care homes by the named insured or his or her representative which materially increase any of the risks insured.

History.—s. 1, ch. 98-6; s. 43, ch. 99-7.



627.7017 - Hurricane loss mitigation projects.

627.7017 Hurricane loss mitigation projects.—In addition to any other hurricane loss mitigation activities authorized or required by law, the office may contract with public or private entities for hurricane loss mitigation projects.

History.—s. 16, ch. 96-194; s. 1187, ch. 2003-261.



627.7018 - Standards for determining risk of coverage.

627.7018 Standards for determining risk of coverage.—In determining the risk of providing property insurance coverage, an insurer may not deny coverage solely on the basis of the age of the structure and shall consider the wind resistance of the structure and measures undertaken by the owner to protect the structure against hurricane loss.

History.—s. 29, ch. 2007-1.



627.7019 - Standardization of requirements applicable to insurers after natural disasters.

627.7019 Standardization of requirements applicable to insurers after natural disasters.—

(1) The commission shall adopt by rule, pursuant to s. 120.54(1)-(3), standardized requirements that may be applied to insurers as a consequence of a hurricane or other natural disaster. The rules shall address the following areas:

(a) Claims reporting requirements.

(b) Grace periods for payment of premiums and performance of other duties by insureds.

(c) Temporary postponement of cancellations and nonrenewals.

(2) The rules adopted under this section shall require the office to issue an order within 72 hours after the occurrence of a hurricane or other natural disaster specifying, by line of insurance, which of the standardized requirements apply, the geographic areas in which they apply, the time at which applicability commences, and the time at which applicability terminates.

(3) Any emergency rule adopted under s. 120.54(4) which is in conflict with any provision of the rules adopted under this section must be by unanimous vote of the commission.

History.—s. 24, ch. 2006-12.



627.702 - Valued policy law.

627.702 Valued policy law.—

(1)(a) In the event of the total loss of any building, structure, mobile home as defined in s. 320.01(2), or manufactured building as defined in s. 553.36(13), located in this state and insured by any insurer as to a covered peril, in the absence of any change increasing the risk without the insurer’s consent and in the absence of fraudulent or criminal fault on the part of the insured or one acting in her or his behalf, the insurer’s liability under the policy for such total loss, if caused by a covered peril, shall be in the amount of money for which such property was so insured as specified in the policy and for which a premium has been charged and paid.

(b) The intent of this subsection is not to deprive an insurer of any proper defense under the policy, to create new or additional coverage under the policy, or to require an insurer to pay for a loss caused by a peril other than the covered peril. In furtherance of such legislative intent, when a loss was caused in part by a covered peril and in part by a noncovered peril, paragraph (a) does not apply. In such circumstances, the insurer’s liability under this section shall be limited to the amount of the loss caused by the covered peril. However, if the covered perils alone would have caused the total loss, paragraph (a) shall apply. The insurer is never liable for more than the amount necessary to repair, rebuild, or replace the structure following the total loss, after considering all other benefits actually paid for the total loss.

(c) It is the intent of the Legislature that the amendment to this section shall not be applied retroactively and shall apply only to claims filed after the effective date of such amendment.

(2) In the case of a partial loss by fire or lightning of any such property, the insurer’s liability, if any, under the policy shall be for the actual amount of such loss but shall not exceed the amount of insurance specified in the policy as to such property and such peril.

(3) The provisions of subsections (1) and (2) do not apply when:

(a) Insurance policies are issued or renewed by more than one company insuring the same building, structure, mobile home, or manufactured building, and the existence of such additional insurance is not disclosed by the insured to all insurers issuing such policies;

(b) Two or more buildings, structures, mobile homes, or manufactured buildings are insured under a blanket form for a single amount of insurance; or

(c) The completed value of a building, structure, mobile home, or manufactured building is insured under a builder’s risk policy.

(4) The amount of any loss referred to in subsection (1) or subsection (2) shall be subject to any coinsurance clause contained in the policy pursuant to s. 627.701.

(5) This section does not apply as to personal property or any interest therein, except with respect to mobile homes as defined in s. 320.01(2) or manufactured buildings as defined in s. 553.36(13). Nor does this section apply to coverage of an appurtenant structure or other structure or any coverage or claim in which the dollar amount of coverage available as to the structure involved is not directly stated in the policy as a dollar amount specifically applicable to that particular structure.

(6) With regard to mobile homes included in subsection (1), any total loss shall be adjusted on the basis of the amount of money for which such property was insured as specified in the policy, whether on an actual cash value basis, replacement cost basis, or stated amount, and for which a premium has been charged and paid only if the insured has elected to purchase such coverage at the inception of the policy. However, when coverage is written for a mobile home on any basis other than stated value, a complete disclosure of the relative cost between that policy and the stated value policy shall be made to the insured on a form and in a format approved by the office. Such forms shall disclose and describe the differences between the types of policies and shall be signed by the insured. Copies shall be maintained in the insurer’s file, and a copy shall be made available to the insured. Each insurer licensed to write insurance covering mobile homes shall make such stated value coverage available at the option of the insured.

(7) Nothing herein shall be construed as prohibiting an insurer from repairing or replacing damaged property at its own expense and without contribution on the part of the insured except, as provided in subsection (6), when an insured has elected to purchase stated value coverage. Such repair or replacement of damaged property shall be in lieu of any liability created by subsection (1); and any insurer so repairing or replacing shall have no liability pursuant to subsection (1), provided such insurer returns to the named insured a portion of the premium, for all policy terms during which the policy limits were the same as those in effect on the date on which the loss occurred, equal to that portion of the premium paid for limits of insurance on the structure in excess of the cost of replacement.

(8) Any property insurer may, by an appropriate rider or endorsement or otherwise, provide insurance indemnifying the insured for the difference between the insurable value of the insured property at the time any loss or damage occurs, and the amount actually expended to repair, rebuild, or replace within this state, with new materials of like size, kind, and quality, such property as has been damaged or destroyed.

History.—ss. 606, 608, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 2, ch. 79-237; ss. 1, 2, ch. 80-326; s. 1, ch. 81-280; ss. 2, 3, ch. 81-318; ss. 539, 541, 809(2nd), ch. 82-243; ss. 65, 79, ch. 82-386; s. 1, ch. 83-191; s. 114, ch. 92-318; s. 357, ch. 97-102; s. 98, ch. 2002-1; s. 1188, ch. 2003-261; s. 16, ch. 2005-111; s. 14, ch. 2007-55.

Note.—Consolidation of s. 627.702 and former s. 627.704.



627.705 - Return of unearned premium on overinsured personal property.

627.705 Return of unearned premium on overinsured personal property.—In the event of a total loss or destruction of any personal property on which the amount of the appraised or agreed loss is less than the total amount insured thereon, the insurer shall return to the insured the unearned premium for the excess of insurance over the appraised or agreed loss, to be paid at the same time and in the same manner as the loss shall be paid; and the unearned premium shall be a just and legal claim against the insurer.

History.—s. 609, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 541, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.706 - Sinkhole insurance; catastrophic ground cover collapse; definitions.

627.706 Sinkhole insurance; catastrophic ground cover collapse; definitions.—

(1)(a) Every insurer authorized to transact property insurance in this state must provide coverage for a catastrophic ground cover collapse.

(b) The insurer shall make available, for an appropriate additional premium, coverage for sinkhole losses on any structure, including the contents of personal property contained therein, to the extent provided in the form to which the coverage attaches. The insurer may require an inspection of the property before issuance of sinkhole loss coverage. A policy for residential property insurance may include a deductible amount applicable to sinkhole losses equal to 1 percent, 2 percent, 5 percent, or 10 percent of the policy dwelling limits, with appropriate premium discounts offered with each deductible amount.

(c) The insurer may restrict catastrophic ground cover collapse and sinkhole loss coverage to the principal building, as defined in the applicable policy.

(2) As used in ss. 627.706-627.7074, and as used in connection with any policy providing coverage for a catastrophic ground cover collapse or for sinkhole losses, the term:

(a) “Catastrophic ground cover collapse” means geological activity that results in all the following:

1. The abrupt collapse of the ground cover;

2. A depression in the ground cover clearly visible to the naked eye;

3. Structural damage to the covered building, including the foundation; and

4. The insured structure being condemned and ordered to be vacated by the governmental agency authorized by law to issue such an order for that structure.

Contents coverage applies if there is a loss resulting from a catastrophic ground cover collapse. Damage consisting merely of the settling or cracking of a foundation, structure, or building does not constitute a loss resulting from a catastrophic ground cover collapse.

(b) “Neutral evaluation” means the alternative dispute resolution provided in s. 627.7074.

(c) “Neutral evaluator” means an engineer licensed under chapter 471 who has experience and expertise in the identification of sinkhole activity as well as other potential causes of structural damage or a professional geologist. The licensed engineer or professional geologist must have completed a course of study in alternative dispute resolution designed or approved by the department for use in the neutral evaluation process, must be determined by the department to be fair and impartial, and 1may not otherwise be ineligible for certification as provided under s. 627.7074.

(d) “Primary structural member” means a structural element designed to provide support and stability for the vertical or lateral loads of the overall structure.

(e) “Primary structural system” means an assemblage of primary structural members.

(f) “Professional engineer” means a person, as defined in s. 471.005, who has a bachelor’s degree or higher in engineering. A professional engineer must also have experience and expertise in the identification of sinkhole activity or other potential causes of structural damage.

(g) “Professional geologist” means a person, as defined in s. 492.102, who has a bachelor’s degree or higher in geology or related earth science and experience and expertise in the identification of sinkhole activity as well as other potential geologic causes of structural damage.

(h) “Sinkhole” means a landform created by subsidence of soil, sediment, or rock as underlying strata are dissolved by groundwater. A sinkhole forms by collapse into subterranean voids created by dissolution of limestone or dolostone or by subsidence as these strata are dissolved.

(i) “Sinkhole activity” means settlement or systematic weakening of the earth supporting the covered building only if the settlement or systematic weakening results from contemporaneous movement or raveling of soils, sediments, or rock materials into subterranean voids created by the effect of water on a limestone or similar rock formation.

(j) “Sinkhole loss” means structural damage to the covered building, including the foundation, caused by sinkhole activity. Contents coverage and additional living expenses apply only if there is structural damage to the covered building caused by sinkhole activity.

(k) “Structural damage” means a covered building, regardless of the date of its construction, has experienced the following:

1. Interior floor displacement or deflection in excess of acceptable variances as defined in ACI 117-90 or the Florida Building Code, which results in settlement-related damage to the interior such that the interior building structure or members become unfit for service or represents a safety hazard as defined within the Florida Building Code;

2. Foundation displacement or deflection in excess of acceptable variances as defined in ACI 318-95 or the Florida Building Code, which results in settlement-related damage to the primary structural members or primary structural systems that prevents those members or systems from supporting the loads and forces they were designed to support to the extent that stresses in those primary structural members or primary structural systems exceeds one and one-third the nominal strength allowed under the Florida Building Code for new buildings of similar structure, purpose, or location;

3. Damage that results in listing, leaning, or buckling of the exterior load-bearing walls or other vertical primary structural members to such an extent that a plumb line passing through the center of gravity does not fall inside the middle one-third of the base as defined within the Florida Building Code;

4. Damage that results in the building, or any portion of the building containing primary structural members or primary structural systems, being significantly likely to imminently collapse because of the movement or instability of the ground within the influence zone of the supporting ground within the sheer plane necessary for the purpose of supporting such building as defined within the Florida Building Code; or

5. Damage occurring on or after October 15, 2005, that qualifies as “substantial structural damage” as defined in the Florida Building Code.

(3) Insurers offering policies that exclude coverage for sinkhole losses must inform policyholders in bold type of not less than 14 points as follows: “YOUR POLICY PROVIDES COVERAGE FOR A CATASTROPHIC GROUND COVER COLLAPSE THAT RESULTS IN THE PROPERTY BEING CONDEMNED AND UNINHABITABLE. OTHERWISE, YOUR POLICY DOES NOT PROVIDE COVERAGE FOR SINKHOLE LOSSES. YOU MAY PURCHASE ADDITIONAL COVERAGE FOR SINKHOLE LOSSES FOR AN ADDITIONAL PREMIUM.”

(4) An insurer offering sinkhole coverage to policyholders before or after the adoption of s. 30, chapter 2007-1, Laws of Florida, may nonrenew the policies of policyholders maintaining sinkhole coverage at the option of the insurer, and provide an offer of coverage that includes catastrophic ground cover collapse and excludes sinkhole coverage. Insurers acting in accordance with this subsection are subject to the following requirements:

(a) Policyholders must be notified that a nonrenewal is for purposes of removing sinkhole coverage, and that the policyholder is being offered a policy that provides coverage for catastrophic ground cover collapse.

(b) Policyholders must be provided an actuarially reasonable premium credit or discount for the removal of sinkhole coverage and provision of only catastrophic ground cover collapse.

(c) Subject to the provisions of this subsection and the insurer’s approved underwriting or insurability guidelines, the insurer shall provide each policyholder with the opportunity to purchase an endorsement to his or her policy providing sinkhole coverage and may require an inspection of the property before issuance of a sinkhole coverage endorsement.

(d) Section 624.4305 does not apply to nonrenewal notices issued pursuant to this subsection.

(5) Any claim, including, but not limited to, initial, supplemental, and reopened claims under an insurance policy that provides sinkhole coverage is barred unless notice of the claim was given to the insurer in accordance with the terms of the policy within 2 years after the policyholder knew or reasonably should have known about the sinkhole loss.

History.—s. 2, ch. 81-280; s. 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 8, ch. 2000-333; s. 1189, ch. 2003-261; s. 17, ch. 2005-111; s. 25, ch. 2006-12; s. 30, ch. 2007-1; s. 1, ch. 2009-178; s. 3, ch. 2011-11; s. 22, ch. 2011-39; s. 6, ch. 2014-86; s. 29, ch. 2014-123.

1Note.—As amended by s. 6, ch. 2014-86. The amendment by s. 29, ch. 2014-123, uses the word “must” instead of the word “may.”



627.7061 - Coverage inquiries.

627.7061 Coverage inquiries.—Inquiries about coverage on a property insurance contract are not claim activity, unless an actual claim is filed by the policyholder which results in a company investigation of the claim.

History.—s. 78, ch. 92-318; s. 23, ch. 2011-39.



627.7063 - Building code effectiveness grading schedule.

627.7063 Building code effectiveness grading schedule.—

(1) As used in this section, the term “sinkhole loss prevention ordinance” means a county ordinance that amends the Florida Building Code and that is intended to reduce the number of sinkhole claims and the severity of sinkhole losses.

(2) The commission shall adopt a building code effectiveness grading schedule by rule. The grading schedule shall evaluate the effectiveness of each sinkhole loss prevention ordinance in reducing the number of sinkhole claims and severity of sinkhole losses. Each ordinance shall be evaluated 4 years after the ordinance takes effect. The grading schedule shall be based on the effectiveness of code enforcement in each county and scientific, modeling, and engineering methodologies. The rules shall further mandate insurance premium discounts or surcharges on personal residential property insurance based on a property’s compliance with an ordinance and the grade assigned to the applicable sinkhole loss prevention ordinance.

History.—s. 2, ch. 2009-178.



627.707 - Investigation of sinkhole claims; insurer payment; nonrenewals.

627.707 Investigation of sinkhole claims; insurer payment; nonrenewals.—Upon receipt of a claim for a sinkhole loss to a covered building, an insurer must meet the following standards in investigating a claim:

(1) The insurer must inspect the policyholder’s premises to determine if there is structural damage that may be the result of sinkhole activity.

(2) If the insurer confirms that structural damage exists but is unable to identify a valid cause of such damage or discovers that such damage is consistent with sinkhole loss, the insurer shall engage a professional engineer or a professional geologist to conduct testing as provided in s. 627.7072 to determine the cause of the loss within a reasonable professional probability and issue a report as provided in s. 627.7073, only if sinkhole loss is covered under the policy. Except as provided in subsections (4) and (6), the fees and costs of the professional engineer or professional geologist shall be paid by the insurer.

(3) Following the initial inspection of the policyholder’s premises, the insurer shall provide written notice to the policyholder disclosing the following information:

(a) What the insurer has determined to be the cause of damage, if the insurer has made such a determination.

(b) A statement of the circumstances under which the insurer is required to engage a professional engineer or a professional geologist to verify or eliminate sinkhole loss and to engage a professional engineer to make recommendations regarding land and building stabilization and foundation repair.

(c) A statement regarding the right of the policyholder to request testing by a professional engineer or a professional geologist, the circumstances under which the policyholder may demand certain testing, and the circumstances under which the policyholder may incur costs associated with testing.

(4)(a) If the insurer determines that there is no sinkhole loss, the insurer may deny the claim.

(b) If coverage for sinkhole loss is available and the insurer denies the claim without performing testing under s. 627.7072, the policyholder may demand testing by the insurer under s. 627.7072.

1. The policyholder’s demand for testing must be communicated to the insurer in writing within 60 days after the policyholder’s receipt of the insurer’s denial of the claim.

2. The policyholder shall pay 50 percent of the actual costs of the analyses and services provided under ss. 627.7072 and 627.7073 or $2,500, whichever is less.

3. The insurer shall reimburse the policyholder for the costs if the insurer’s engineer or geologist provides written certification pursuant to s. 627.7073 that there is sinkhole loss.

(5) If a sinkhole loss is verified, the insurer shall pay to stabilize the land and building and repair the foundation in accordance with the recommendations of the professional engineer retained pursuant to subsection (2), with notice to the policyholder, subject to the coverage and terms of the policy. The insurer shall pay for other repairs to the structure and contents in accordance with the terms of the policy. If a covered building suffers a sinkhole loss or a catastrophic ground cover collapse, the insured must repair such damage or loss in accordance with the insurer’s professional engineer’s recommended repairs. However, if the insurer’s professional engineer determines that the repair cannot be completed within policy limits, the insurer must pay to complete the repairs recommended by the insurer’s professional engineer or tender the policy limits to the policyholder.

(a) The insurer may limit its total claims payment to the actual cash value of the sinkhole loss, which does not include underpinning or grouting or any other repair technique performed below the existing foundation of the building, until the policyholder enters into a contract for the performance of building stabilization or foundation repairs in accordance with the recommendations set forth in the insurer’s report issued pursuant to s. 627.7073.

(b) In order to prevent additional damage to the building or structure, the policyholder must enter into a contract for the performance of building stabilization and foundation repairs within 90 days after the insurance company confirms coverage for the sinkhole loss and notifies the policyholder of such confirmation. This time period is tolled if either party invokes the neutral evaluation process, and begins again 10 days after the conclusion of the neutral evaluation process.

(c) After the policyholder enters into the contract for the performance of building stabilization and foundation repairs, the insurer shall pay the amounts necessary to begin and perform such repairs as the work is performed and the expenses are incurred. The insurer may not require the policyholder to advance payment for such repairs. If repair covered by a personal lines residential property insurance policy has begun and the professional engineer selected or approved by the insurer determines that the repair cannot be completed within the policy limits, the insurer must complete the professional engineer’s recommended repair or tender the policy limits to the policyholder without a reduction for the repair expenses incurred.

(d) The stabilization and all other repairs to the structure and contents must be completed within 12 months after entering into the contract for repairs described in paragraph (b) unless:

1. There is a mutual agreement between the insurer and the policyholder;

2. The claim is involved with the neutral evaluation process;

3. The claim is in litigation; or

4. The claim is under appraisal or mediation.

(e) Upon the insurer’s obtaining the written approval of any lienholder, the insurer may make payment directly to the persons selected by the policyholder to perform the land and building stabilization and foundation repairs. The decision by the insurer to make payment to such persons does not hold the insurer liable for the work performed.

(f) The policyholder may not accept a rebate from any person performing the repairs specified in this section. If a policyholder receives a rebate, coverage is void and the policyholder must refund the amount of the rebate to the insurer. Any person performing the repairs specified in this section who offers a rebate commits insurance fraud punishable as a third degree felony as provided in s. 775.082, s. 775.083, or s. 775.084. As used in this paragraph, the term “rebate” means a remuneration, payment, gift, discount, or transfer of any item of value to the policyholder by or on behalf of a person performing the repairs specified in this section as an incentive or inducement to obtain repairs performed by that person.

(6) If the insurer obtains, pursuant to s. 627.7073, written certification that there is no sinkhole loss or that the cause of the damage was not sinkhole activity, and if the policyholder has submitted the sinkhole claim without good faith grounds for submitting such claim, the policyholder shall reimburse the insurer for 50 percent of the actual costs of the analyses and services provided under ss. 627.7072 and 627.7073; however, a policyholder is not required to reimburse an insurer more than $2,500 with respect to any claim. A policyholder is required to pay reimbursement under this subsection only if the policyholder requested the analysis and services provided under ss. 627.7072 and 627.7073 and the insurer, before ordering the analysis under s. 627.7072, informs the policyholder in writing of the policyholder’s potential liability for reimbursement and gives the policyholder the opportunity to withdraw the claim.

(7) An insurer may not nonrenew any policy of property insurance on the basis of filing of claims for sinkhole loss if the total of such payments does not equal or exceed the policy limits of coverage for the policy in effect on the date of loss, for property damage to the covered building, as set forth on the declarations page, or if the policyholder repaired the structure in accordance with the engineering recommendations made pursuant to subsection (2) upon which any payment or policy proceeds were based. If the insurer pays such limits, it may nonrenew the policy.

(8) The insurer may engage a professional structural engineer to make recommendations as to the repair of the structure.

History.—s. 1, ch. 92-146; s. 4, ch. 93-401; s. 19, ch. 2005-111; s. 26, ch. 2006-12; s. 25, ch. 2011-39; s. 15, ch. 2012-151.



627.7072 - Testing standards for sinkholes.

627.7072 Testing standards for sinkholes.—The professional engineer and professional geologist shall perform such tests as sufficient, in their professional opinion, to determine the presence or absence of sinkhole loss or other cause of damage within reasonable professional probability and for the professional engineer to make recommendations regarding necessary building stabilization and foundation repair.

History.—s. 20, ch. 2005-111; s. 27, ch. 2006-12.



627.7073 - Sinkhole reports.

627.7073 Sinkhole reports.—

(1) Upon completion of testing as provided in s. 627.7072, the professional engineer or professional geologist shall issue a report and certification to the insurer and the policyholder as provided in this section.

(a) Sinkhole loss is verified if, based upon tests performed in accordance with s. 627.7072, a professional engineer or a professional geologist issues a written report and certification stating:

1. That structural damage to the covered building has been identified within a reasonable professional probability.

2. That the cause of the structural damage is sinkhole activity within a reasonable professional probability.

3. That the analyses conducted were of sufficient scope to identify sinkhole activity as the cause of damage within a reasonable professional probability.

4. A description of the tests performed.

5. A recommendation by the professional engineer of methods for stabilizing the land and building and for making repairs to the foundation.

(b) If there is no structural damage or if sinkhole activity is eliminated as the cause of such damage to the covered building, the professional engineer or professional geologist shall issue a written report and certification to the policyholder and the insurer stating:

1. That there is no structural damage or the cause of such damage is not sinkhole activity within a reasonable professional probability.

2. That the analyses and tests conducted were of sufficient scope to eliminate sinkhole activity as the cause of the structural damage within a reasonable professional probability.

3. A statement of the cause of the structural damage within a reasonable professional probability.

4. A description of the tests performed.

(c) The respective findings, opinions, and recommendations of the insurer’s professional engineer or professional geologist as to the cause of distress to the property and the findings, opinions, and recommendations of the insurer’s professional engineer as to land and building stabilization and foundation repair set forth by s. 627.7072 shall be presumed correct.

(2) An insurer that has paid a claim for a sinkhole loss shall file a copy of the report and certification, prepared pursuant to subsection (1), including the legal description of the real property and the name of the property owner, the neutral evaluator’s report, if any, which indicates that sinkhole activity caused the damage claimed, a copy of the certification indicating that stabilization has been completed, if applicable, and the amount of the payment, with the county clerk of court, who shall record the report and certification. The insurer shall bear the cost of filing and recording one or more reports and certifications. There shall be no cause of action or liability against an insurer for compliance with this section.

(a) The recording of the report and certification does not:

1. Constitute a lien, encumbrance, or restriction on the title to the real property or constitute a defect in the title to the real property;

2. Create any cause of action or liability against any grantor of the real property for breach of any warranty of good title or warranty against encumbrances; or

3. Create any cause of action or liability against any title insurer that insures the title to the real property.

(b) As a precondition to accepting payment for a sinkhole loss, the policyholder must file a copy of any sinkhole report regarding the insured property which was prepared on behalf or at the request of the policyholder. The policyholder shall bear the cost of filing and recording the sinkhole report. The recording of the report does not:

1. Constitute a lien, encumbrance, or restriction on the title to the real property or constitute a defect in the title to the real property;

2. Create any cause of action or liability against any grantor of the real property for breach of any warranty of good title or warranty against encumbrances; or

3. Create any cause of action or liability against a title insurer that insures the title to the real property.

(c) The seller of real property upon which a sinkhole claim has been made by the seller and paid by the insurer must disclose to the buyer of such property, before the closing, that a claim has been paid and whether or not the full amount of the proceeds was used to repair the sinkhole damage.

(3) Upon completion of any building stabilization or foundation repairs for a verified sinkhole loss, the professional engineer responsible for monitoring the repairs shall issue a report to the property owner which specifies what repairs have been performed and certifies within a reasonable degree of professional probability that such repairs have been properly performed. The professional engineer issuing the report shall file a copy of the report and certification, which includes a legal description of the real property and the name of the property owner, with the county clerk of the court, who shall record the report and certification. This subsection does not create liability for an insurer based on any representation or certification by a professional engineer related to the stabilization or foundation repairs for the verified sinkhole loss.

History.—s. 21, ch. 2005-111; s. 28, ch. 2006-12; s. 26, ch. 2011-39.



627.7074 - Alternative procedure for resolution of disputed sinkhole insurance claims.

627.7074 Alternative procedure for resolution of disputed sinkhole insurance claims.—

(1) The department shall:

(a) Certify and maintain a list of persons who are neutral evaluators.

(b) Prepare a consumer information pamphlet for distribution by insurers to policyholders which clearly describes the neutral evaluation process and includes information necessary for the policyholder to request a neutral evaluation.

(2) Neutral evaluation is available to either party if a sinkhole report has been issued pursuant to s. 627.7073. At a minimum, neutral evaluation must determine:

(a) Causation;

(b) All methods of stabilization and repair both above and below ground;

(c) The costs for stabilization and all repairs; and

(d) Information necessary to carry out subsection (12).

(3) If there is coverage available under the policy and the claim was submitted within the timeframe provided in s. 627.706(5), following the receipt of the report provided under s. 627.7073 or the denial of a claim for a sinkhole loss, the insurer shall notify the policyholder of his or her right to participate in the neutral evaluation program under this section. Neutral evaluation supersedes the alternative dispute resolution process under s. 627.7015 but does not invalidate the appraisal clause of the insurance policy. The insurer shall provide to the policyholder the consumer information pamphlet prepared by the department pursuant to subsection (1) electronically or by United States mail.

(4) Neutral evaluation is nonbinding, but mandatory if requested by either party. A request for neutral evaluation may be filed with the department by the policyholder or the insurer on a form approved by the department. The request for neutral evaluation must state the reason for the request and must include an explanation of all the issues in dispute at the time of the request. Filing a request for neutral evaluation tolls the applicable time requirements for filing suit for 60 days following the conclusion of the neutral evaluation process or the time prescribed in s. 95.11, whichever is later.

(5) Neutral evaluation shall be conducted as an informal process in which formal rules of evidence and procedure need not be observed. A party to neutral evaluation is not required to attend neutral evaluation if a representative of the party attends and has the authority to make a binding decision on behalf of the party. All parties shall participate in the evaluation in good faith. The neutral evaluator must be allowed reasonable access to the interior and exterior of insured structures to be evaluated or for which a claim has been made. Any reports initiated by the policyholder, or an agent of the policyholder, confirming a sinkhole loss or disputing another sinkhole report regarding insured structures must be provided to the neutral evaluator before the evaluator’s physical inspection of the insured property.

(6) The insurer shall pay reasonable costs associated with the neutral evaluation. However, if a party chooses to hire a court reporter or stenographer to contemporaneously record and document the neutral evaluation, that party must bear such costs.

(7) Upon receipt of a request for neutral evaluation, the department shall provide the parties a list of certified neutral evaluators. The department shall allow the parties to submit requests to disqualify evaluators on the list for cause.

(a) The department shall disqualify neutral evaluators for cause based only on any of the following grounds:

1. A familial relationship within the third degree exists between the neutral evaluator and either party or a representative of either party.

2. The proposed neutral evaluator has, in a professional capacity, previously represented either party or a representative of either party in the same or a substantially related matter.

3. The proposed neutral evaluator has, in a professional capacity, represented another person in the same or a substantially related matter and that person’s interests are materially adverse to the interests of the parties. The term “substantially related matter” means participation by the neutral evaluator on the same claim, property, or adjacent property.

4. The proposed neutral evaluator has, within the preceding 5 years, worked as an employer or employee of any party to the case.

5. The proposed neutral evaluator has, within the preceding 5 years, worked for any entity that performed any sinkhole loss testing, review, or analysis for the property.

(b) The department shall deny an application for, or suspend or revoke its certification of, a neutral evaluator to serve in such capacity if the department finds that 1any of the following grounds exist:

1. Lack of one or more of the qualifications specified in this section for approval or certification.

2. Material misstatement, misrepresentation, or fraud in obtaining or attempting to obtain the approval or certification.

3. Demonstrated lack of fitness or trustworthiness to act as a neutral evaluator.

4. Fraudulent or dishonest practices in the conduct of an evaluation or in the conduct of financial services business.

5. Violation of any provision of this code or of a lawful order or rule of the department, or aiding, instructing, or encouraging another party in committing such a violation.

(c) The parties shall appoint a neutral evaluator from the department list and promptly inform the department. If the parties cannot agree to a neutral evaluator within 14 business days, the department shall appoint a neutral evaluator from the list of certified neutral evaluators. The department shall allow each party to disqualify two neutral evaluators without cause. Upon selection or appointment, the department shall promptly refer the request to the neutral evaluator.

(d) Within 14 business days after referral, the neutral evaluator shall notify the policyholder and the insurer of the date, time, and place of the neutral evaluation conference. The conference may be held by telephone, if feasible and desirable. The neutral evaluator shall make reasonable efforts to hold the conference within 90 days after the receipt of the request by the department. Failure of the neutral evaluator to hold the conference within 90 days does not invalidate either party’s right to neutral evaluation or to a neutral evaluation conference held outside this timeframe.

(8) For policyholders not represented by an attorney, a consumer affairs specialist of the department or an employee designated as the primary contact for consumers on issues relating to sinkholes under s. 20.121 shall be available for consultation to the extent that he or she may lawfully do so.

(9) Evidence of an offer to settle a claim during the neutral evaluation process, as well as any relevant conduct or statements made in negotiations concerning the offer to settle a claim, is inadmissible to prove liability or absence of liability for the claim or its value, except as provided in subsection (14).

(10) Regardless of when noticed, any court proceeding related to the subject matter of the neutral evaluation shall be stayed pending completion of the neutral evaluation and for 5 days after the filing of the neutral evaluator’s report with the court.

(11) If, based upon his or her professional training and credentials, a neutral evaluator is qualified to determine only disputes relating to causation or method of repair, the department shall allow the neutral evaluator to enlist the assistance of another professional from the neutral evaluators list not previously stricken, who, based upon his or her professional training and credentials, is able to provide an opinion as to other disputed issues. A professional who would be disqualified for any reason listed in subsection (7) must be disqualified. The neutral evaluator may also use the services of professional engineers and professional geologists who are not certified as neutral evaluators, as well as licensed building contractors, in order to ensure that all items in dispute are addressed and the neutral evaluation can be completed. Any professional engineer, professional geologist, or licensed building contractor retained may be disqualified for any of the reasons listed in subsection (7). The neutral evaluator may request the entity that performed the investigation pursuant to s. 627.7072 perform such additional and reasonable testing as deemed necessary in the professional opinion of the neutral evaluator.

(12) At the conclusion of the neutral evaluation, the neutral evaluator shall prepare a report describing all matters that are the subject of the neutral evaluation, including whether, in his or her opinion, the sinkhole loss has been verified or eliminated within a reasonable degree of professional probability and, if verified, whether the sinkhole activity caused structural damage to the covered building, and, if so, the need for and estimated costs of stabilizing the land and any covered buildings and other appropriate remediation or necessary building repairs due to the sinkhole loss. The evaluator’s report shall be sent to all parties and to the department, within 14 days after completing the neutral evaluation conference.

(13) The recommendation of the neutral evaluator is not binding on any party, and the parties retain access to the court. The neutral evaluator’s written recommendation, oral testimony, and full report shall be admitted in any action, litigation, or proceeding relating to the claim or to the cause of action giving rise to the claim.

(14) If the neutral evaluator verifies the existence of a sinkhole that caused structural damage and recommends the need for and estimates costs of stabilizing the land and any covered buildings and other appropriate remediation or building repairs which exceed the amount that the insurer has offered to pay the policyholder, the insurer is liable to the policyholder for up to $2,500 in attorney’s fees for the attorney’s participation in the neutral evaluation process. For purposes of this subsection, the term “offer to pay” means a written offer signed by the insurer or its legal representative and delivered to the policyholder within 10 days after the insurer receives notice that a request for neutral evaluation has been made under this section.

(15) If the insurer timely agrees in writing to comply and timely complies with the recommendation of the neutral evaluator, but the policyholder declines to resolve the matter in accordance with the recommendation of the neutral evaluator pursuant to this section:

(a) The insurer is not liable for extracontractual damages related to a claim for a sinkhole loss but only as related to the issues determined by the neutral evaluation process. This section does not affect or impair claims for extracontractual damages unrelated to the issues determined by the neutral evaluation process contained in this section; and

(b) The actions of the insurer are not a confession of judgment or admission of liability, and the insurer is not liable for attorney’s fees under s. 627.428 or other provisions of the insurance code unless the policyholder obtains a judgment that is more favorable than the recommendation of the neutral evaluator.

(16) If the insurer agrees to comply with the neutral evaluator’s report, payments shall be made in accordance with the terms and conditions of the applicable insurance policy pursuant to s. 627.707(5).

(17) Neutral evaluators are deemed to be agents of the department and have immunity from suit as provided in s. 44.107.

(18) The department shall adopt rules of procedure for the neutral evaluation process and adopt rules for certifying, denying certification of, suspending certification of, and revoking the certification as a neutral evaluator.

History.—s. 29, ch. 2006-12; s. 27, ch. 2011-39; s. 7, ch. 2014-86; s. 30, ch. 2014-123; s. 6, ch. 2015-135; s. 18, ch. 2016-132.

1Note.—As amended by s. 7, ch. 2014-86. The amendment by s. 30, ch. 2014-123, uses the words “one or more” instead of the word “any.”



627.711 - Notice of premium discounts for hurricane loss mitigation; uniform mitigation verification inspection form.

627.711 Notice of premium discounts for hurricane loss mitigation; uniform mitigation verification inspection form.—

(1) Using a form prescribed by the Office of Insurance Regulation, the insurer shall clearly notify the applicant or policyholder of any personal lines residential property insurance policy, at the time of the issuance of the policy and at each renewal, of the availability and the range of each premium discount, credit, other rate differential, or reduction in deductibles, and combinations of discounts, credits, rate differentials, or reductions in deductibles, for properties on which fixtures or construction techniques demonstrated to reduce the amount of loss in a windstorm can be or have been installed or implemented. The prescribed form shall describe generally what actions the policyholders may be able to take to reduce their windstorm premium. The prescribed form and a list of such ranges approved by the office for each insurer licensed in the state and providing such discounts, credits, other rate differentials, or reductions in deductibles for properties described in this subsection shall be available for electronic viewing and download from the Department of Financial Services’ or the Office of Insurance Regulation’s Internet website. The Financial Services Commission may adopt rules to implement this subsection.

(2)(a) The Financial Services Commission shall develop by rule a uniform mitigation verification inspection form that shall be used by all insurers when submitted by policyholders for the purpose of factoring discounts for wind insurance. In developing the form, the commission shall seek input from insurance, construction, and building code representatives. Further, the commission shall provide guidance as to the length of time the inspection results are valid. An insurer shall accept as valid a uniform mitigation verification form signed by the following authorized mitigation inspectors:

1. A home inspector licensed under s. 468.8314 who has completed at least 3 hours of hurricane mitigation training approved by the Construction Industry Licensing Board which includes hurricane mitigation techniques and compliance with the uniform mitigation verification form and completion of a proficiency exam;

2. A building code inspector certified under s. 468.607;

3. A general, building, or residential contractor licensed under s. 489.111;

4. A professional engineer licensed under s. 471.015;

5. A professional architect licensed under s. 481.213; or

6. Any other individual or entity recognized by the insurer as possessing the necessary qualifications to properly complete a uniform mitigation verification form.

(b) An insurer may, but is not required to, accept a form from any other person possessing qualifications and experience acceptable to the insurer.

(3) A person who is authorized to sign a mitigation verification form must inspect the structures referenced by the form personally, not through employees or other persons, and must certify or attest to personal inspection of the structures referenced by the form. However, licensees under s. 471.015 or s. 489.111 may authorize a direct employee, who is not an independent contractor, and who possesses the requisite skill, knowledge and experience, to conduct a mitigation verification inspection. Insurers shall have the right to request and obtain information from the authorized mitigation inspector under s. 471.015 or s. 489.111, regarding any authorized employee’s qualifications prior to accepting a mitigation verification form performed by an employee that is not licensed under s. 471.015 or s. 489.111.

(4) An authorized mitigation inspector that signs a uniform mitigation form, and a direct employee authorized to conduct mitigation verification inspections under subsection (3), may not commit misconduct in performing hurricane mitigation inspections or in completing a uniform mitigation form that causes financial harm to a customer or their insurer; or that jeopardizes a customer’s health and safety. Misconduct occurs when an authorized mitigation inspector signs a uniform mitigation verification form that:

(a) Falsely indicates that he or she personally inspected the structures referenced by the form;

(b) Falsely indicates the existence of a feature which entitles an insured to a mitigation discount which the inspector knows does not exist or did not personally inspect;

(c) Contains erroneous information due to the gross negligence of the inspector; or

(d) Contains a pattern of demonstrably false information regarding the existence of mitigation features that could give an insured a false evaluation of the ability of the structure to withstand major damage from a hurricane endangering the safety of the insured’s life and property.

(5) The licensing board of an authorized mitigation inspector that violates subsection (4) may commence disciplinary proceedings and impose administrative fines and other sanctions authorized under the authorized mitigation inspector’s licensing act. Authorized mitigation inspectors licensed under s. 471.015 or s. 489.111 shall be directly liable for the acts of employees that violate subsection (4) as if the authorized mitigation inspector personally performed the inspection.

(6)(a) An authorized mitigation inspector may not directly or indirectly offer or deliver any compensation, inducement, or reward to an insurance agency, insurance agent, customer representative, or an employee of an insurance agency for the referral of the owner of the inspected property to the inspector or the inspection company. Section 455.227(1)(k) applies to applicable licensees in violation of this paragraph.

(b) An insurance agency, insurance agent, customer representative, or an employee of an insurance agency may not directly or indirectly receive or accept any compensation, inducement, or reward from an authorized mitigation inspector for the referral of the owner of the inspected property to the inspector or the inspection company. Sections 626.621(2) and 626.6215(5)(d) apply to a violation of this paragraph.

(7) An insurer, person, or other entity that obtains evidence of fraud or evidence that an authorized mitigation inspector or an employee authorized to conduct mitigation verification inspections under subsection (3) has made false statements in the completion of a mitigation inspection form shall file a report with the Division of Investigative and Forensic Services, along with all of the evidence in its possession that supports the allegation of fraud or falsity. An insurer, person, or other entity making the report shall be immune from liability, in accordance with s. 626.989(4), for any statements made in the report, during the investigation, or in connection with the report. The Division of Investigative and Forensic Services shall issue an investigative report if it finds that probable cause exists to believe that the authorized mitigation inspector, or an employee authorized to conduct mitigation verification inspections under subsection (3), made intentionally false or fraudulent statements in the inspection form. Upon conclusion of the investigation and a finding of probable cause that a violation has occurred, the Division of Investigative and Forensic Services shall send a copy of the investigative report to the office and a copy to the agency responsible for the professional licensure of the authorized mitigation inspector, whether or not a prosecutor takes action based upon the report.

(8) An individual or entity who knowingly provides or utters a false or fraudulent mitigation verification form with the intent to obtain or receive a discount on an insurance premium to which the individual or entity is not entitled commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(9) At its expense, the insurer may require that a uniform mitigation verification form provided by a policyholder, a policyholder’s agent, or an authorized mitigation inspector or inspection company be independently verified by an inspector, an inspection company, or an independent third-party quality assurance provider that possesses a quality assurance program before accepting the uniform mitigation verification form as valid. At its option, the insurer may exempt from independent verification a uniform mitigation verification form completed by an authorized mitigation inspector or inspection company that possesses a quality assurance program approved by the insurer. A uniform mitigation verification form provided by a policyholder, a policyholder’s agent, or an authorized mitigation inspector or inspection company to Citizens Property Insurance Corporation is not subject to independent verification and the property is not subject to reinspection by the corporation, absent material changes to the structure during the term stated on the form, if the form was signed by an authorized mitigation inspector and submitted to, reviewed by, and verified by a quality assurance program approved by the corporation before submission of the form to the corporation.

History.—s. 22, ch. 2005-111; s. 91, ch. 2006-1; s. 31, ch. 2007-1; s. 2, ch. 2008-248; s. 12, ch. 2009-87; s. 45, ch. 2010-176; s. 46, ch. 2011-4; s. 28, ch. 2011-39; s. 35, ch. 2011-222; s. 6, ch. 2014-104; s. 22, ch. 2016-165.



627.712 - Residential windstorm coverage required; availability of exclusions for windstorm or contents.

627.712 Residential windstorm coverage required; availability of exclusions for windstorm or contents.—

(1) An insurer issuing a residential property insurance policy must provide windstorm coverage. Except as provided in paragraph (2)(c), this section does not apply to risks that are eligible for wind-only coverage from Citizens Property Insurance Corporation under s. 627.351(6), and risks that are not eligible for coverage from Citizens Property Insurance Corporation under s. 627.351(6)(a)3. or 5. A risk ineligible for coverage by the corporation under s. 627.351(6)(a)3. or 5. is exempt from this section only if the risk is located within the boundaries of the coastal account of the corporation.

(2) A property insurer must make available, at the option of the policyholder, an exclusion of windstorm coverage.

(a) The coverage may be excluded only if:

1. When the policyholder is a natural person, the policyholder personally writes and provides to the insurer the following statement in his or her own handwriting and signs his or her name, which must also be signed by every other named insured on the policy, and dated: “I do not want the insurance on my (home/mobile home/condominium unit) to pay for damage from windstorms. I will pay those costs. My insurance will not.”

2. When the policyholder is other than a natural person, the policyholder provides to the insurer on the policyholder’s letterhead the following statement that must be signed by the policyholder’s authorized representative and dated: “  (Name of entity)   does not want the insurance on its   (type of structure)   to pay for damage from windstorms.   (Name of entity)   will be responsible for these costs.   (Name of entity’s)   insurance will not.”

(b) If the structure insured by the policy is subject to a mortgage or lien, the policyholder must provide the insurer with a written statement from the mortgageholder or lienholder indicating that the mortgageholder or lienholder approves the policyholder electing to exclude windstorm coverage or hurricane coverage from his or her or its property insurance policy.

(c) An insurer nonrenewing a policy and issuing a replacement policy, or issuing a new policy, that does not provide wind coverage shall provide a notice to the mortgageholder or lienholder indicating the policyholder has elected coverage that does not cover wind.

(3) An insurer issuing a residential property insurance policy, except for a condominium unit owner policy or a tenant policy, must make available, at the option of the policyholder, an exclusion of coverage for the contents. The coverage may be excluded only if the policyholder personally writes and provides to the insurer the following statement in his or her own handwriting and signs his or her signature, which must also be signed by every other named insured on the policy, and dated: “I do not want the insurance on my (home/mobile home) to pay for the costs to repair or replace any contents that are damaged. I will pay those costs. My insurance will not.”

(4) An insurer shall keep the original copy of a signed statement required by this section, electronically or otherwise, and provide a copy to the policyholder providing the signed statement. A signed statement meeting the requirements of this section creates a presumption that there was an informed, knowing rejection of coverage.

(5) The exclusions authorized by this section apply for the term of the policy and for each renewal thereafter. Changes to the exclusions authorized by this section may be implemented only as of the date of renewal.

(6) The commission shall adopt rules providing appropriate alternative methods for providing the statements required by this section for policyholders who have a handicapping or disabling condition that prevents them from providing a handwritten statement.

History.—s. 32, ch. 2007-1; s. 19, ch. 2007-90; s. 25, ch. 2008-66; s. 13, ch. 2009-87; s. 6, ch. 2011-11; s. 29, ch. 2011-39; s. 2, ch. 2015-94.



627.713 - Report of hurricane loss data.

627.713 Report of hurricane loss data.—The office may require property insurers to report data regarding hurricane claims and underwriting costs, including, but not limited to:

(1) Number of claims.

(2) Amount of claim payments made.

(3) Number and amount of total-loss claims.

(4) Amount and percentage of losses covered by reinsurance or other loss-transfer agreements.

(5) Amount of losses covered under specified deductibles.

(6) Claims and payments for specified insured values.

(7) Claims and payments for specified dollar values.

(8) Claims and payments for specified types of construction or mitigation features.

(9) Claims and payments for policies under specified underwriting criteria.

(10) Claims and payments for contents, additional living expense, and other specified coverages.

(11) Claims and payments by county for the information specified in this section.

(12) Any other data that the office requires.

History.—s. 33, ch. 2007-1.



627.714 - Residential condominium unit owner coverage; loss assessment coverage required.

627.714 Residential condominium unit owner coverage; loss assessment coverage required.—

(1) For policies issued or renewed on or after July 1, 2010, coverage under a unit owner’s residential property policy must include at least $2,000 in property loss assessment coverage for all assessments made as a result of the same direct loss to the property, regardless of the number of assessments, owned by all members of the association collectively if such loss is of the type of loss covered by the unit owner’s residential property insurance policy, to which a deductible of no more than $250 per direct property loss applies. If a deductible was or will be applied to other property loss sustained by the unit owner resulting from the same direct loss to the property, no deductible applies to the loss assessment coverage.

(2) The maximum amount of any unit owner’s loss assessment coverage that can be assessed for any loss shall be an amount equal to that unit owner’s loss assessment coverage limit in effect 1 day before the date of the occurrence. Any changes to the limits of a unit owner’s coverage for loss assessments made on or after the day before the date of the occurrence are not applicable to such loss.

(3) Regardless of the number of assessments, an insurer providing loss assessment coverage to a unit owner is not required to pay more than an amount equal to that unit owner’s loss assessment coverage limit as a result of the same direct loss to property.

(4) Every individual unit owner’s residential property policy must contain a provision stating that the coverage afforded by such policy is excess coverage over the amount recoverable under any other policy covering the same property.

History.—s. 5, ch. 2010-174.



627.7142 - Homeowner Claims Bill of Rights.

627.7142 Homeowner Claims Bill of Rights.—An insurer issuing a personal lines residential property insurance policy in this state must provide a Homeowner Claims Bill of Rights to a policyholder within 14 days after receiving an initial communication with respect to a claim, unless the claim follows an event that is the subject of a declaration of a state of emergency by the Governor. The purpose of the bill of rights is to summarize, in simple, nontechnical terms, existing Florida law regarding the rights of a personal lines residential property insurance policyholder who files a claim of loss. The Homeowner Claims Bill of Rights is specific to the claims process and does not represent all of a policyholder’s rights under Florida law regarding the insurance policy. The Homeowner Claims Bill of Rights does not create a civil cause of action by any individual policyholder or class of policyholders against an insurer or insurers. The failure of an insurer to properly deliver the Homeowner Claims Bill of Rights is subject to administrative enforcement by the office but is not admissible as evidence in a civil action against an insurer. The Homeowner Claims Bill of Rights does not enlarge, modify, or contravene statutory requirements, including, but not limited to, ss. 626.854, 626.9541, 627.70131, 627.7015, and 627.7074, and does not prohibit an insurer from exercising its right to repair damaged property in compliance with the terms of an applicable policy or ss. 627.7011(5)(e) and 627.702(7). The Homeowner Claims Bill of Rights must state:

HOMEOWNER CLAIMS
BILL OF RIGHTS

This Bill of Rights is specific to the claims process and does not represent all of your rights under Florida law regarding your policy. There are also exceptions to the stated timelines when conditions are beyond your insurance company’s control. This document does not create a civil cause of action by an individual policyholder, or a class of policyholders, against an insurer or insurers and does not prohibit an insurer from exercising its right to repair damaged property in compliance with the terms of an applicable policy.

YOU HAVE THE RIGHT TO:

1. Receive from your insurance company an acknowledgment of your reported claim within 14 days after the time you communicated the claim.

2. Upon written request, receive from your insurance company within 30 days after you have submitted a complete proof-of-loss statement to your insurance company, confirmation that your claim is covered in full, partially covered, or denied, or receive a written statement that your claim is being investigated.

3. Within 90 days, subject to any dual interest noted in the policy, receive full settlement payment for your claim or payment of the undisputed portion of your claim, or your insurance company’s denial of your claim.

4. Free mediation of your disputed claim by the Florida Department of Financial Services, Division of Consumer Services, under most circumstances and subject to certain restrictions.

5. Neutral evaluation of your disputed claim, if your claim is for damage caused by a sinkhole and is covered by your policy.

6. Contact the Florida Department of Financial Services, Division of Consumer Services’ toll-free helpline for assistance with any insurance claim or questions pertaining to the handling of your claim. You can reach the Helpline by phone at  (toll-free phone number)  , or you can seek assistance online at the Florida Department of Financial Services, Division of Consumer Services’ website at  (website address)  .

YOU ARE ADVISED TO:

1. Contact your insurance company before entering into any contract for repairs to confirm any managed repair policy provisions or optional preferred vendors.

2. Make and document emergency repairs that are necessary to prevent further damage. Keep the damaged property, if feasible, keep all receipts, and take photographs of damage before and after any repairs.

3. Carefully read any contract that requires you to pay out-of-pocket expenses or a fee that is based on a percentage of the insurance proceeds that you will receive for repairing or replacing your property.

4. Confirm that the contractor you choose is licensed to do business in Florida. You can verify a contractor’s license and check to see if there are any complaints against him or her by calling the Florida Department of Business and Professional Regulation. You should also ask the contractor for references from previous work.

5. Require all contractors to provide proof of insurance before beginning repairs.

6. Take precautions if the damage requires you to leave your home, including securing your property and turning off your gas, water, and electricity, and contacting your insurance company and provide a phone number where you can be reached.

History.—s. 8, ch. 2014-86.



627.715 - Flood insurance.

627.715 Flood insurance.—An authorized insurer may issue an insurance policy, contract, or endorsement providing personal lines residential coverage for the peril of flood on any structure or the contents of personal property contained therein, subject to this section. This section does not apply to commercial lines residential or commercial lines nonresidential coverage for the peril of flood. This section also does not apply to coverage for the peril of flood that is excess coverage over any other insurance covering the peril of flood. An insurer may issue flood insurance policies, contracts, or endorsements on a standard, preferred, customized, or supplemental basis.

(1)(a)1. Standard flood insurance must cover only losses from the peril of flood, as defined in paragraph (b), equivalent to that provided under a standard flood insurance policy under the National Flood Insurance Program. Standard flood insurance issued under this section must provide the same coverage, including deductibles and adjustment of losses, as that provided under a standard flood insurance policy under the National Flood Insurance Program.

2. Preferred flood insurance must include the same coverage as standard flood insurance but:

a. Include, within the definition of “flood,” losses from water intrusion originating from outside the structure that are not otherwise covered under the definition of “flood” provided in paragraph (b).

b. Include coverage for additional living expenses.

c. Require that any loss under personal property or contents coverage that is repaired or replaced be adjusted only on the basis of replacement costs up to the policy limits.

3. Customized flood insurance must include coverage that is broader than the coverage provided under standard flood insurance.

4. Flexible flood insurance must cover losses from the peril of flood, as defined in paragraph (b), and may also include coverage for losses from water intrusion originating from outside the structure which is not otherwise covered by the definition of flood. Flexible flood insurance must include one or more of the following provisions:

a. An agreement between the insurer and the insured that the flood coverage is in a specified amount, such as coverage that is limited to the total amount of each outstanding mortgage applicable to the covered property.

b. A requirement for a deductible in an amount authorized under s. 627.701, including a deductible in an amount authorized for hurricanes.

c. A requirement that flood loss to a dwelling be adjusted in accordance with s. 627.7011(3) or adjusted only on the basis of the actual cash value of the property.

d. A restriction limiting flood coverage to the principal building defined in the policy.

e. A provision including or excluding coverage for additional living expenses.

f. A provision excluding coverage for personal property or contents as to the peril of flood.

5. Supplemental flood insurance may provide coverage designed to supplement a flood policy obtained from the National Flood Insurance Program or from an insurer issuing standard or preferred flood insurance pursuant to this section. Supplemental flood insurance may provide, but need not be limited to, coverage for jewelry, art, deductibles, and additional living expenses.

(b) “Flood” means a general and temporary condition of partial or complete inundation of two or more acres of normally dry land area or of two or more properties, at least one of which is the policyholder’s property, from:

1. Overflow of inland or tidal waters;

2. Unusual and rapid accumulation or runoff of surface waters from any source;

3. Mudflow; or

4. Collapse or subsidence of land along the shore of a lake or similar body of water as a result of erosion or undermining caused by waves or currents of water exceeding anticipated cyclical levels that result in a flood as defined in this paragraph.

(2) Flood coverage deductibles and policy limits pursuant to this section must be prominently noted on the policy declarations page or face page.

(3)(a) An insurer may establish and use flood coverage rates in accordance with the rate standards provided in s. 627.062.

(b) For flood coverage rates filed with the office before October 1, 2019, the insurer may also establish and use such rates in accordance with the rates, rating schedules, or rating manuals filed by the insurer with the office which allow the insurer a reasonable rate of return on flood coverage written in this state. Flood coverage rates established pursuant to this paragraph are not subject to s. 627.062(2)(a) and (f). An insurer shall notify the office of any change to such rates within 30 days after the effective date of the change. The notice must include the name of the insurer and the average statewide percentage change in rates. Actuarial data with regard to such rates for flood coverage must be maintained by the insurer for 2 years after the effective date of such rate change and is subject to examination by the office. The office may require the insurer to incur the costs associated with an examination. Upon examination, the office, in accordance with generally accepted and reasonable actuarial techniques, shall consider the rate factors in s. 627.062(2)(b), (c), and (d), and the standards in s. 627.062(2)(e), to determine if the rate is excessive, inadequate, or unfairly discriminatory. If the office determines that a rate is excessive or unfairly discriminatory, the office shall require the insurer to provide appropriate credit to affected insureds or an appropriate refund to affected insureds who no longer receive coverage from the insurer.

(4) A surplus lines agent may export a contract or endorsement providing flood coverage to an eligible surplus lines insurer without making a diligent effort to seek such coverage from three or more authorized insurers under s. 626.916(1)(a). This subsection expires July 1, 2017.

(5) In addition to any other applicable requirements, an insurer providing flood coverage in this state must:

(a) Notify the office at least 30 days before writing flood insurance in this state; and

(b) File a plan of operation and financial projections or revisions to such plan, as applicable, with the office.

(6) Citizens Property Insurance Corporation may not provide insurance for the peril of flood.

(7) The Florida Hurricane Catastrophe Fund may not provide reimbursement for losses proximately caused by the peril of flood, including losses that occur during a covered event as defined in s. 215.555(2)(b).

(8) An agent must, upon receiving an application for flood coverage from an authorized or surplus lines insurer for a property receiving flood insurance under the National Flood Insurance Program, obtain an acknowledgment signed by the applicant before placing the coverage with the authorized or surplus lines insurer. The acknowledgment must notify the applicant that, if the applicant discontinues coverage under the National Flood Insurance Program which is provided at a subsidized rate, the full risk rate for flood insurance may apply to the property if the applicant later seeks to reinstate coverage under the program.

(9) With respect to the regulation of flood coverage written in this state by authorized insurers, this section supersedes any other provision in the Florida Insurance Code in the event of a conflict.

(10) If federal law or rule requires a certification by a state insurance regulatory official as a condition of qualifying for private flood insurance or disaster assistance, the Commissioner of Insurance Regulation may provide the certification, and such certification is not subject to review under chapter 120.

(11)(a) An authorized insurer offering flood insurance may request the office to certify that a policy, contract, or endorsement provides coverage for the peril of flood which equals or exceeds the flood coverage offered by the National Flood Insurance Program. To be eligible for certification, such policy, contract, or endorsement must contain a provision stating that it meets the private flood insurance requirements specified in 42 U.S.C. s. 4012a(b) and may not contain any provision that is not in compliance with 42 U.S.C. s. 4012a(b).

(b) The authorized insurer or its agent may reference or include a certification under paragraph (a) in advertising or communications with an agent, a lending institution, an insured, or a potential insured only for a policy, contract, or endorsement that is certified under this subsection. The authorized insurer may include a statement that notifies an insured of the certification on the declarations page or other policy documentation related to flood coverage certified under this subsection.

(c) An insurer or agent who knowingly misrepresents that a flood policy, contract, or endorsement is certified under this subsection commits an unfair or deceptive act under s. 626.9541.

History.—ss. 3, 4, ch. 2014-80; s. 3, ch. 2015-69.



627.7151 - Limited sinkhole coverage insurance.

627.7151 Limited sinkhole coverage insurance.—

(1) An authorized insurer may issue, but is not required to make available, a limited sinkhole coverage insurance policy providing personal lines residential coverage, subject to underwriting, for the peril of sinkhole loss on any structure or the contents of personal property contained therein, subject to this section and ss. 627.706-627.7074. This section does not apply to commercial lines residential or commercial lines nonresidential coverage for the peril of sinkhole loss. This section also does not apply to coverage for the peril of sinkhole loss that is excess coverage over any other insurance covering the peril of sinkhole loss.

(2) Limited sinkhole coverage insurance must cover only losses from the peril of sinkhole loss, as defined in s. 627.706(2)(j); however, such coverage is not required to provide for contents and additional living expenses.

(3) Citizens Property Insurance Corporation may not issue limited sinkhole coverage insurance.

(4) Limited sinkhole coverage insurance may:

(a) Notwithstanding s. 627.707(5), limit coverage to repairs to stabilize the building and repair the foundation in accordance with the recommendations of the professional engineer retained pursuant to s. 627.707(2).

(b) In addition to the deductibles authorized under s. 627.706(1)(b), offer deductibles agreed to by the insured and insurer.

(c) Offer policy limits agreed to by the insured and insurer. However, policy limits below $50,000 are prohibited unless that amount exceeds full replacement cost of the property.

(5) Before issuing a limited sinkhole coverage insurance policy under this section, the insurance agent must obtain a signed acknowledgment from an applicant that includes the following statement in at least 12-point bold, uppercase type: “BY ACCEPTING THIS LIMITED SINKHOLE COVERAGE INSURANCE POLICY, I HAVE READ AND UNDERSTAND THE LIMITATIONS THAT MAY APPLY TO MY POLICY AND I UNDERSTAND THAT MY POLICY IS A “REPAIR-ONLY” POLICY WHICH MEANS ONLY REPAIR AND/OR STABILIZATION OF THE SPECIFIED BUILDING AND ITS FOUNDATION IS COVERED, NOT TO EXCEED THE POLICY LIMITS AFTER APPLICATION OF MY DEDUCTIBLE. I ALSO UNDERSTAND THAT IT IS RECOMMENDED THAT I CONSULT WITH A QUALIFIED PROFESSIONAL TO IDENTIFY THE APPROXIMATE COST OF REPAIRING OR STABILIZING THE SPECIFIED BUILDING AND ITS FOUNDATION SO THAT I CAN MAKE AN INFORMED DECISION WHEN SELECTING MY POLICY LIMITS AND DEDUCTIBLE.” The signed acknowledgment must also include, in at least 12-point bold, uppercase type:

(a) For a policy that provides limited sinkhole coverage insurance in an amount less than the full replacement cost of the property, the following statement: “THIS POLICY LIMITS SINKHOLE COVERAGE TO LESS THAN THE FULL COST OF REPLACEMENT FOR THE PROPERTY, WHICH MAY RESULT IN HIGH OUT-OF-POCKET EXPENSES TO YOU AND MAY PUT YOUR EQUITY IN THIS PROPERTY AT RISK.”

(b) For a policy that provides for a deductible that exceeds the deductibles authorized under s. 627.706(1)(b), the following statement: “THIS POLICY EXCEEDS THE DEDUCTIBLE AMOUNT PERMITTED FOR OTHER AUTHORIZED SINKHOLE LOSS INSURANCE POLICIES, WHICH MAY RESULT IN HIGH OUT-OF-POCKET EXPENSES TO YOU.”

(6) If the sinkhole loss cannot be repaired within policy limits, the insurer must:

(a) Pay the cost, without regard to policy limits, to complete the repairs recommended by the insurer’s professional engineer; or

(b) Pay the cost, not to exceed the policy limits, to complete the repairs upon the insured’s entering into a contract to repair the sinkhole loss in accordance with the repairs recommended by the insurer’s professional engineer.

However, if the insured obtains a lower-cost alternative repair recommendation from a professional engineer for stabilizing the land or the building and repairing the foundation, the insurer must pay the cost, not to exceed the policy limits, to complete the lower-cost alternative repair upon the insured’s entering into a contract to repair the sinkhole loss in accordance with the lower-cost alternative repair recommendation by the insured’s professional engineer. Such lower-cost alternative repair shall be subject to reasonable cost adjustment by the insurer; however, the insurer may not depart from the engineering requirements of the insured’s professional engineer’s lower-cost alternative repair recommendation. Except when payment for sinkhole loss is made under paragraph (a), the insured is responsible for the amount of the repair costs in excess of policy limits, if any.

(7) The insurer shall make payment for sinkhole losses to the insured and the contractor performing the repairs jointly. The insurer may make payment for contents and additional living expenses, if covered, directly to the insured.

(8) Notwithstanding s. 627.410, an insurer may establish and use a limited sinkhole coverage insurance form without filing the form with the office and requesting approval of the form from the office.

(9)(a) An insurer may establish and use limited sinkhole coverage insurance rates in accordance with the rate standards provided in s. 627.062.

(b) For limited sinkhole coverage insurance rates filed with the office before October 1, 2019, the insurer may also establish and use rates in accordance with the rates, rating schedules, or rating manuals filed by the insurer with the office which allow the insurer a reasonable rate of return on limited sinkhole coverage insurance written in this state. Limited sinkhole coverage insurance rates established pursuant to this paragraph are not subject to s. 627.062(2)(a) or (f). An insurer shall notify the office of any change to such rates within 30 days after the effective date of the change. The notice must include the name of the insurer and the average statewide percentage change in rates. Actuarial data with regard to such rates for limited sinkhole coverage insurance must be maintained by the insurer for 2 years after the effective date of such rate change and is subject to examination by the office. The office may require the insurer to incur the costs associated with an examination. Upon examination, the office, in accordance with generally accepted and reasonable actuarial techniques, shall consider the rate factors in s. 627.062(2)(b) and (d) and the standards in s. 627.062(2)(e) to determine whether the rate is excessive, inadequate, or unfairly discriminatory.

(10) In addition to any other applicable requirements, an insurer providing limited sinkhole coverage insurance in this state must:

(a) Notify the office at least 30 days before writing limited sinkhole coverage insurance in this state.

(b) File a plan of operation and financial projections or revisions to such plan, as applicable, with the office.

History.—s. 3, ch. 2016-197.






Part XI - MOTOR VEHICLE AND CASUALTY INSURANCECONTRACTS (ss. 627.7261-627.746)

627.7261 - Refusal to issue policy.

627.7261 Refusal to issue policy.—

(1) An insurer may not deny an application for automobile liability insurance solely on the ground that renewal of similar coverage has been denied by another insurer or on the ground of an applicant’s failure to disclose that such denial has occurred.

(2)(a) An insurer may not deny an application for automobile liability insurance or impose a surcharge or otherwise increase the premium rate for an automobile liability policy solely on the basis that the applicant, a named insured, a member of the insured’s household, or a person who customarily operates the insured’s vehicle is a volunteer driver.

(b) As used in this section, the term “volunteer driver” means a person who provides services, including transporting individuals or goods, without compensation in excess of expenses to a private nonprofit agency as defined in s. 273.01(3) or a charitable organization as defined in s. 736.1201(1).

(c) This section does not prohibit an insurer from refusing to renew, imposing a surcharge on, or otherwise increasing the premium rate for an automobile liability insurance policy based upon factors other than the volunteer status of the persons named in this subsection.

History.—s. 2, ch. 71-7(B); s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 563, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 5, ch. 2007-150; s. 152, ch. 2008-4; s. 19, ch. 2008-5.



627.7263 - Rental and leasing driver’s insurance to be primary; exception.

627.7263 Rental and leasing driver’s insurance to be primary; exception.—

(1) The valid and collectible liability insurance or personal injury protection insurance providing coverage for the lessor of a motor vehicle for rent or lease is primary unless otherwise stated in at least 10-point type on the face of the rental or lease agreement. Such insurance is primary for the limits of liability and personal injury protection coverage as required by ss. 324.021(7) and 627.736.

(2) If the lessee’s coverage is to be primary, the rental or lease agreement must contain the following language, in at least 10-point type:

“The valid and collectible liability insurance and personal injury protection insurance of any authorized rental or leasing driver is primary for the limits of liability and personal injury protection coverage required by ss. 324.021(7) and 627.736, Florida Statutes.”

History.—s. 1, ch. 76-56; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; s. 29, ch. 77-468; ss. 2, 3, ch. 81-318; ss. 563, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1, ch. 95-157.



627.727 - Motor vehicle insurance; uninsured and underinsured vehicle coverage; insolvent insurer protection.

627.727 Motor vehicle insurance; uninsured and underinsured vehicle coverage; insolvent insurer protection.—

(1) No motor vehicle liability insurance policy which provides bodily injury liability coverage shall be delivered or issued for delivery in this state with respect to any specifically insured or identified motor vehicle registered or principally garaged in this state unless uninsured motor vehicle coverage is provided therein or supplemental thereto for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness, or disease, including death, resulting therefrom. However, the coverage required under this section is not applicable when, or to the extent that, an insured named in the policy makes a written rejection of the coverage on behalf of all insureds under the policy. When a motor vehicle is leased for a period of 1 year or longer and the lessor of such vehicle, by the terms of the lease contract, provides liability coverage on the leased vehicle, the lessee of such vehicle shall have the sole privilege to reject uninsured motorist coverage or to select lower limits than the bodily injury liability limits, regardless of whether the lessor is qualified as a self-insurer pursuant to s. 324.171. Unless an insured, or lessee having the privilege of rejecting uninsured motorist coverage, requests such coverage or requests higher uninsured motorist limits in writing, the coverage or such higher uninsured motorist limits need not be provided in or supplemental to any other policy which renews, extends, changes, supersedes, or replaces an existing policy with the same bodily injury liability limits when an insured or lessee had rejected the coverage. When an insured or lessee has initially selected limits of uninsured motorist coverage lower than her or his bodily injury liability limits, higher limits of uninsured motorist coverage need not be provided in or supplemental to any other policy which renews, extends, changes, supersedes, or replaces an existing policy with the same bodily injury liability limits unless an insured requests higher uninsured motorist coverage in writing. The rejection or selection of lower limits shall be made on a form approved by the office. The form shall fully advise the applicant of the nature of the coverage and shall state that the coverage is equal to bodily injury liability limits unless lower limits are requested or the coverage is rejected. The heading of the form shall be in 12-point bold type and shall state: “You are electing not to purchase certain valuable coverage which protects you and your family or you are purchasing uninsured motorist limits less than your bodily injury liability limits when you sign this form. Please read carefully.” If this form is signed by a named insured, it will be conclusively presumed that there was an informed, knowing rejection of coverage or election of lower limits on behalf of all insureds. The insurer shall notify the named insured at least annually of her or his options as to the coverage required by this section. Such notice shall be part of, and attached to, the notice of premium, shall provide for a means to allow the insured to request such coverage, and shall be given in a manner approved by the office. Receipt of this notice does not constitute an affirmative waiver of the insured’s right to uninsured motorist coverage where the insured has not signed a selection or rejection form. The coverage described under this section shall be over and above, but shall not duplicate, the benefits available to an insured under any workers’ compensation law, personal injury protection benefits, disability benefits law, or similar law; under any automobile medical expense coverage; under any motor vehicle liability insurance coverage; or from the owner or operator of the uninsured motor vehicle or any other person or organization jointly or severally liable together with such owner or operator for the accident; and such coverage shall cover the difference, if any, between the sum of such benefits and the damages sustained, up to the maximum amount of such coverage provided under this section. The amount of coverage available under this section shall not be reduced by a setoff against any coverage, including liability insurance. Such coverage shall not inure directly or indirectly to the benefit of any workers’ compensation or disability benefits carrier or any person or organization qualifying as a self-insurer under any workers’ compensation or disability benefits law or similar law.

(2) The limits of uninsured motorist coverage shall be not less than the limits of bodily injury liability insurance purchased by the named insured, or such lower limit complying with the rating plan of the company as may be selected by the named insured. The limits set forth in this subsection, and the provisions of subsection (1) which require uninsured motorist coverage to be provided in every motor vehicle policy delivered or issued for delivery in this state, do not apply to any policy which does not provide primary liability insurance that includes coverage for liabilities arising from the maintenance, operation, or use of a specifically insured motor vehicle. However, an insurer issuing such a policy shall make available as a part of the application for such policy, and at the written request of an insured, limits up to the bodily injury liability limits contained in such policy or $1 million, whichever is less.

(3) For the purpose of this coverage, the term “uninsured motor vehicle” shall, subject to the terms and conditions of such coverage, be deemed to include an insured motor vehicle when the liability insurer thereof:

(a) Is unable to make payment with respect to the legal liability of its insured within the limits specified therein because of insolvency;

(b) Has provided limits of bodily injury liability for its insured which are less than the total damages sustained by the person legally entitled to recover damages; or

(c) Excludes liability coverage to a nonfamily member whose operation of an insured vehicle results in injuries to the named insured or to a relative of the named insured who is a member of the named insured’s household.

(4) An insurer’s insolvency protection shall be applicable only to accidents occurring during a policy period in which its insured’s uninsured motorist coverage is in effect when the liability insurer of the tortfeasor becomes insolvent within 4 years after such an accident. Nothing herein contained shall be construed to prevent any insurer from affording insolvency protection under terms and conditions more favorable to its insureds than is provided hereunder.

(5) Any person having a claim against an insolvent insurer as defined in s. 631.54 under this section shall present such claim for payment to the Florida Insurance Guaranty Association only. In the event of a payment to a person in settlement of a claim arising under this section, the association is not subrogated or entitled to recovery against the claimant’s insurer. The association, however, has the rights of recovery as set forth in chapter 631 in the proceeds recoverable from the assets of the insolvent insurer.

(6)(a) If an injured person or, in the case of death, the personal representative agrees to settle a claim with a liability insurer and its insured, and such settlement would not fully satisfy the claim for personal injuries or wrongful death so as to create an underinsured motorist claim, then written notice of the proposed settlement must be submitted by certified or registered mail to all underinsured motorist insurers that provide coverage. The underinsured motorist insurer then has a period of 30 days after receipt thereof to consider authorization of the settlement or retention of subrogation rights. If an underinsured motorist insurer authorizes settlement or fails to respond as required by paragraph (b) to the settlement request within the 30-day period, the injured party may proceed to execute a full release in favor of the underinsured motorist’s liability insurer and its insured and finalize the proposed settlement without prejudice to any underinsured motorist claim.

(b) If an underinsured motorist insurer chooses to preserve its subrogation rights by refusing permission to settle, the underinsured motorist insurer must, within 30 days after receipt of the notice of the proposed settlement, pay to the injured party the amount of the written offer from the underinsured motorist’s liability insurer. Thereafter, upon final resolution of the underinsured motorist claim, the underinsured motorist insurer is entitled to seek subrogation against the underinsured motorist and the liability insurer for the amounts paid to the injured party.

(c) The underinsured motorist insurer is entitled to a credit against total damages in the amount of the limits of the underinsured motorist’s liability policy in all cases to which this subsection applies, even if the settlement with the underinsured motorist under paragraph (a) or the payment by the underinsured motorist insurer under paragraph (b) is for less than the underinsured motorist’s full liability policy limits. The term “total damages” as used in this section means the full amount of damages determined to have been sustained by the injured party, regardless of the amount of underinsured motorist coverage. Nothing in this subsection, including any payment or credit under this subsection, reduces or affects the total amount of underinsured motorist coverage available to the injured party.

(7) The legal liability of an uninsured motorist coverage insurer does not include damages in tort for pain, suffering, mental anguish, and inconvenience unless the injury or disease is described in one or more of paragraphs (a)-(d) of s. 627.737(2).

(8) The provisions of s. 627.428 do not apply to any action brought pursuant to this section against the uninsured motorist insurer unless there is a dispute over whether the policy provides coverage for an uninsured motorist proven to be liable for the accident.

(9) Insurers may offer policies of uninsured motorist coverage containing policy provisions, in language approved by the office, establishing that if the insured accepts this offer:

(a) The coverage provided as to two or more motor vehicles shall not be added together to determine the limit of insurance coverage available to an injured person for any one accident, except as provided in paragraph (c).

(b) If at the time of the accident the injured person is occupying a motor vehicle, the uninsured motorist coverage available to her or him is the coverage available as to that motor vehicle.

(c) If the injured person is occupying a motor vehicle which is not owned by her or him or by a family member residing with her or him, the injured person is entitled to the highest limits of uninsured motorist coverage afforded for any one vehicle as to which she or he is a named insured or insured family member. Such coverage shall be excess over the coverage on the vehicle the injured person is occupying.

(d) The uninsured motorist coverage provided by the policy does not apply to the named insured or family members residing in her or his household who are injured while occupying any vehicle owned by such insureds for which uninsured motorist coverage was not purchased.

(e) If, at the time of the accident the injured person is not occupying a motor vehicle, she or he is entitled to select any one limit of uninsured motorist coverage for any one vehicle afforded by a policy under which she or he is insured as a named insured or as an insured resident of the named insured’s household.

In connection with the offer authorized by this subsection, insurers shall inform the named insured, applicant, or lessee, on a form approved by the office, of the limitations imposed under this subsection and that such coverage is an alternative to coverage without such limitations. If this form is signed by a named insured, applicant, or lessee, it shall be conclusively presumed that there was an informed, knowing acceptance of such limitations on behalf of all insureds. When the named insured, applicant, or lessee has initially accepted such limitations, such acceptance shall apply to any policy which renews, extends, changes, supersedes, or replaces an existing policy unless the named insured requests deletion of such limitations and pays the appropriate premium for such coverage. Any insurer who provides coverage which includes the limitations provided in this subsection shall file revised premium rates with the office for such uninsured motorist coverage to take effect prior to initially providing such coverage. The revised rates shall reflect the anticipated reduction in loss costs attributable to such limitations but shall in any event reflect a reduction in the uninsured motorist coverage premium of at least 20 percent for policies with such limitations. Such filing shall not increase the rates for coverage which does not contain the limitations authorized by this subsection, and such rates shall remain in effect until the insurer demonstrates the need for a change in uninsured motorist rates pursuant to s. 627.0651.

(10) The damages recoverable from an uninsured motorist carrier in an action brought under s. 624.155 shall include the total amount of the claimant’s damages, including the amount in excess of the policy limits, any interest on unpaid benefits, reasonable attorney’s fees and costs, and any damages caused by a violation of a law of this state. The total amount of the claimant’s damages is recoverable whether caused by an insurer or by a third-party tortfeasor.

History.—s. 1, ch. 61-175; s. 1, ch. 63-148; ss. 13, 35, ch. 69-106; s. 19, ch. 70-20; s. 1, ch. 71-88; s. 182, ch. 71-355; s. 20, ch. 71-970; ss. 3, 4, ch. 73-180; s. 165, ch. 73-333; s. 3, ch. 76-168; s. 3, ch. 76-266; s. 1, ch. 77-457; s. 30, ch. 77-468; s. 1, ch. 78-374; s. 113, ch. 79-40; ss. 2, 3, ch. 79-241; ss. 1, 2, ch. 80-396; ss. 2, 3, ch. 81-318; ss. 544, 563, 809(2nd), ch. 82-243; ss. 66, 79, ch. 82-386; s. 1, ch. 84-41; s. 16, ch. 85-62; s. 7, ch. 86-182; s. 1, ch. 87-213; s. 15, ch. 88-370; s. 2, ch. 89-238; s. 1, ch. 89-243; s. 39, ch. 90-119; ss. 79, 114, ch. 92-318; s. 358, ch. 97-102; s. 1190, ch. 2003-261; s. 30, ch. 2006-12; s. 1, ch. 2013-195; s. 4, ch. 2015-65.



627.7275 - Motor vehicle liability.

627.7275 Motor vehicle liability.—

(1) A motor vehicle insurance policy providing personal injury protection as set forth in s. 627.736 may not be delivered or issued for delivery in this state with respect to any specifically insured or identified motor vehicle registered or principally garaged in this state unless the policy also provides coverage for property damage liability as required by s. 324.022.

(2)(a) Insurers writing motor vehicle insurance in this state shall make available, subject to the insurers’ usual underwriting restrictions:

1. Coverage under policies as described in subsection (1) to an applicant for private passenger motor vehicle insurance coverage who is seeking the coverage in order to reinstate the applicant’s driving privileges in this state if the driving privileges were revoked or suspended pursuant to s. 316.646 or s. 324.0221 due to the failure of the applicant to maintain required security.

2. Coverage under policies as described in subsection (1), which also provides liability coverage for bodily injury, death, and property damage arising out of the ownership, maintenance, or use of the motor vehicle in an amount not less than the limits described in s. 324.021(7) and conforms to the requirements of s. 324.151, to an applicant for private passenger motor vehicle insurance coverage who is seeking the coverage in order to reinstate the applicant’s driving privileges in this state after such privileges were revoked or suspended under s. 316.193 or s. 322.26(2) for driving under the influence.

(b) The policies described in paragraph (a) shall be issued for at least 6 months and, as to the minimum coverages required under this section, may not be canceled by the insured for any reason or by the insurer after 60 days, during which period the insurer is completing the underwriting of the policy. After the insurer has completed underwriting the policy, the insurer shall notify the Department of Highway Safety and Motor Vehicles that the policy is in full force and effect and is not cancelable for the remainder of the policy period. A premium shall be collected and the coverage is in effect for the 60-day period during which the insurer is completing the underwriting of the policy whether or not the person’s driver license, motor vehicle tag, and motor vehicle registration are in effect. Once the noncancelable provisions of the policy become effective, the coverages for bodily injury, property damage, and personal injury protection may not be reduced below the minimum limits required under s. 324.021 or s. 324.023 during the policy period.

(c) This subsection controls to the extent of any conflict with any other section.

(d) An insurer issuing a policy subject to this section may cancel the policy if, during the policy term, the named insured, or any other operator who resides in the same household or customarily operates an automobile insured under the policy, has his or her driver license suspended or revoked.

(e) This subsection does not require an insurer to offer a policy of insurance to an applicant if such offer would be inconsistent with the insurer’s underwriting guidelines and procedures.

History.—s. 16, ch. 88-370; s. 3, ch. 89-238; s. 1, ch. 89-296; s. 2, ch. 91-106; s. 114, ch. 92-318; s. 29, ch. 95-211; s. 359, ch. 97-102; s. 90, ch. 98-199; s. 1191, ch. 2003-261; s. 3, ch. 2005-72; s. 6, ch. 2007-324; s. 1, ch. 2014-76.



627.7276 - Notice of limited coverage.

627.7276 Notice of limited coverage.—

(1) An automobile policy that does not contain coverage for bodily injury and property damage must be clearly stamped or printed to the effect that such coverage is not included in the policy in the following manner:

“THIS POLICY DOES NOT PROVIDE BODILY INJURY AND PROPERTY DAMAGE LIABILITY INSURANCE OR ANY OTHER COVERAGE FOR WHICH A SPECIFIC PREMIUM CHARGE IS NOT MADE, AND DOES NOT COMPLY WITH ANY FINANCIAL RESPONSIBILITY LAW.”

(2) This legend must appear on the policy declaration page and on the filing back of the policy and be printed in a contrasting color from that used on the policy and in type larger than the largest type used in the text thereof, as an overprint or by a rubber stamp impression.

History.—s. 11, ch. 2000-370.



627.7277 - Notice of renewal premium.

627.7277 Notice of renewal premium.—

(1) As used in this section, the terms “policy” and “renewal” have the meaning ascribed in s. 627.728.

(2) An insurer shall mail or deliver to the first-named insured at least 30 days’ advance written notice of the renewal premium for the policy.

(3) If the insurer fails to provide the 30 days’ notice of a renewal premium that results in a premium increase, the coverage under the policy remains in effect at the existing rates until 30 days after the notice is given or until the effective date of replacement coverage obtained by the insured, whichever occurs first.

History.—s. 2, ch. 99-381; s. 34, ch. 2007-1; s. 20, ch. 2007-90; s. 11, ch. 2011-174.



627.728 - Cancellations; nonrenewals.

627.728 Cancellations; nonrenewals.—

(1) As used in this section, the term:

(a) “Policy” means the bodily injury and property damage liability, personal injury protection, medical payments, comprehensive, collision, and uninsured motorist coverage portions of a policy of motor vehicle insurance delivered or issued for delivery in this state:

1. Insuring a natural person as named insured or one or more related individuals resident of the same household; and

2. Insuring only a motor vehicle of the private passenger type or station wagon type which is not used as a public or livery conveyance for passengers or rented to others; or insuring any other four-wheel motor vehicle having a load capacity of 1,500 pounds or less which is not used in the occupation, profession, or business of the insured other than farming; other than any policy issued under an automobile insurance assigned risk plan or covering garage, automobile sales agency, repair shop, service station, or public parking place operation hazards.

The term “policy” does not include a binder as defined in s. 627.420 unless the duration of the binder period exceeds 60 days.

(b) “Renewal” or “to renew” means the issuance and delivery by an insurer of a policy superseding at the end of the policy period a policy previously issued and delivered by the same insurer, or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term. Any policy with a policy period or term of less than 6 months or any policy with no fixed expiration date shall for the purpose of this section be considered as if written for successive policy periods or terms of 6 months.

(c) “Nonpayment of premium” means failure of the named insured to discharge when due any of her or his obligations in connection with the payment of premiums on a policy or any installment of such premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit, or failure to maintain membership in an organization if such membership is a condition precedent to insurance coverage. “Nonpayment of premium” also means the failure of a financial institution to honor an insurance applicant’s check after delivery to a licensed agent for payment of a premium, even if the agent has previously delivered or transferred the premium to the insurer; further, if the dishonored check represents the initial premium payment, the contract shall be void ab initio unless the nonpayment is cured within the earlier of 5 days after actual notice by certified mail is received by the applicant or 15 days after notice is sent to the applicant by certified mail or registered mail, and if the contract is void, any premium received by the insurer from a third party shall be refunded to that party in full. If a dishonored check is made payable to the insurer, the insurer may cancel the policy in accordance with paragraph (3)(a).

(2) No notice of cancellation of a policy shall be effective unless it is based on one or more of the following grounds:

(a) Nonpayment of premium.

(b) Material misrepresentation or fraud.

(c) The driver license or motor vehicle registration of the named insured or of any other operator who either resides in the same household or customarily operates an automobile insured under the policy has been under suspension or revocation during the policy period or the 180 days immediately preceding its effective date or, if the policy is a renewal, during its policy period. This subsection shall not apply to any policy which has been in effect less than 60 days at the time notice of cancellation is mailed or delivered by the insurer unless it is a renewal policy. Nothing in this subsection shall apply to nonrenewal.

(3)(a) No notice of cancellation of a policy to which this section applies shall be effective unless mailed or delivered by the insurer to the first-named insured and to the first-named insured’s insurance agent at least 45 days prior to the effective date of cancellation, except that, when cancellation is for nonpayment of premium, at least 10 days’ notice of cancellation accompanied by the reason therefor shall be given. No notice of cancellation of a policy to which this section applies shall be effective unless the reason or reasons for cancellation accompany the notice of cancellation.

(b) Nothing in this subsection shall apply to nonrenewal.

(c) Nothing in this subsection shall apply in cases in which the premium has been financed and the premium finance company has complied with the notice provisions of s. 627.848.

(4)(a) No insurer shall fail to renew a policy unless it mails or delivers to the first-named insured, at the address shown in the policy, and to the first-named insured’s insurance agent at her or his business address, at least 45 days’ advance notice of its intention not to renew; and the reasons for refusal to renew must accompany such notice. This subsection does not apply:

1. If the insurer has manifested its willingness to renew; or

2. In case of nonpayment of premium.

Notwithstanding the failure of an insurer to comply with this subsection, the policy shall terminate on the effective date of any other automobile liability insurance policy procured by the insured with respect to any automobile designated in both policies. Unless a written explanation for refusal to renew accompanies the notice of intention not to renew, the policy shall remain in full force and effect.

(b) Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal.

(c) No insurer shall fail to renew a policy for reasons based entirely on the sex, occupation, marital status, residence, military service, or age of the insured, or on the principal place of garaging the insured vehicle in this state, or based on any combination of such factors. No insurer shall fail to renew a policy for reasons based on the race, color, creed, or national origin of the insured or for any reason which is arbitrary or capricious.

(d) Instead of canceling or nonrenewing a policy, an insurer may, upon expiration of the policy term, transfer a policy to another insurer under the same ownership or management as the transferring insurer, by giving the first-named insured at least 45 days’ advance notice of its intent to transfer the policy and of the premium and the specific reasons for any increase in the premium.

(5) United States postal proof of mailing or certified or registered mailing of notice of cancellation, of intention not to renew, or of reasons for cancellation, or of the intention of the insurer to issue a policy by an insurer under the same ownership or management, to the first-named insured at the address shown in the policy shall be sufficient proof of notice.

(6) When a policy is canceled, other than for nonpayment of premium, or in the event of failure to renew a policy to which subsection (4) applies, the insurer shall notify the first-named insured of her or his possible eligibility for insurance through the Automobile Joint Underwriting Association. Such notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew and shall state that such notice of availability of the Automobile Joint Underwriting Association is given pursuant to this section.

(7) Except in the case of cancellation for nonpayment of premium or nonrenewal of the policy, the notice of cancellation as provided by this section must contain the following words which are to be prominently displayed: “You are permitted by law to appeal this cancellation. An appeal must be filed no later than 20 days before the effective date of cancellation set forth in this notice. Forms for such appeal and the regulations pertaining thereto may be obtained from the office. The office does not have the authority to extend the effective date of cancellation; therefore you should obtain replacement coverage prior to the effective date of cancellation.”

(8)(a) Within 2 working days after receipt of a timely appeal of the notice of cancellation, the office shall initiate a proceeding. If informal procedures fail to resolve the appeal, the office shall, upon request of the insured, call a hearing upon 10 days’ notice to the parties to be held by a disinterested employee of the office. Proceedings pursuant to this subsection are not subject to the provisions of chapter 120.

(b) Each insurer subject to this section shall maintain on file with the office the name and address of the person authorized to receive notices pursuant to this section on behalf of the insurer.

(c) The office shall, at the conclusion of the proceeding or hearing or not later than 2 working days thereafter, issue its written findings to the parties; and, if it finds for the named insured, it shall either order the insurer to rescind its notice of cancellation or, if the date cancellation is to be effective has elapsed, order the policy reinstated from the date of cancellation, and such coverage shall be continuous to, and shall operate prospectively from, the date of cancellation. However, no policy shall be reinstated while the named insured is in arrears in payment of premium on such policy. If the office finds for the insurer, its written findings shall so state.

(d) Reinstatement of a policy under this subsection shall not operate in any way to extend the expiration, termination, or anniversary date provided in the policy. Upon such reinstatement, costs and attorney’s fees may be assessed by the office and paid to the named insured by an insurer who has wrongfully canceled a policy, as determined by the proceeding or hearing provided for in paragraph (c).

(9) The office shall deposit all fees provided for in this section into the Insurance Regulatory Trust Fund.

(10) No cause of action in the nature of defamation, invasion of privacy, or negligence shall arise against any person for disclosing personal or privileged information in accordance with this section, nor shall such a cause of action arise against any person for furnishing personal or privileged information to an insurance institution, agent, or insurance-support organization; however, this section shall provide no immunity for disclosing or furnishing false information through gross negligence or with malice or willful intent to injure any person.

(11) There shall be no liability on the part of, and no cause of any action of any nature shall arise against, any insurer or its authorized representatives, agents, or employees of any firm, person, or corporation furnishing to the insurer or insured information as to reasons for cancellation or refusal to renew, for any statement made by any of them in any written notice of cancellation or refusal to renew, for the providing of information pertaining thereto, or for statements made or evidence submitted at any hearing conducted in connection therewith; provided that this subsection shall provide no immunity for disclosing or furnishing false information through gross negligence or with malice or willful intent to injure any person.

(12) No later than 10 business days after termination of a policy subject to this section, the insurer must send written or electronic notice of the termination to all holders of liens on the subject vehicle which lienholders are known to the insurer. Electronic notice is valid only by prior agreement between the insurer and the lienholder.

History.—s. 1, ch. 67-148; ss. 13, 35, ch. 69-106; s. 1, ch. 70-213; s. 1, ch. 71-7(B); s. 1, ch. 71-8(B); s. 1, ch. 72-18; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 1, ch. 78-31; ss. 1, 3, 6, ch. 80-363; ss. 2, 3, ch. 81-318; ss. 545, 563, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 2, ch. 85-51; s. 1, ch. 88-211; s. 4, ch. 89-238; ss. 81, 114, ch. 92-318; s. 1, ch. 96-347; s. 4, ch. 96-377; s. 1737, ch. 97-102; s. 4, ch. 97-178; s. 1192, ch. 2003-261; s. 12, ch. 2011-174; s. 2, ch. 2015-158.

Note.—Former s. 627.0852.



627.7281 - Cancellation notice.

627.7281 Cancellation notice.—An insurer issuing a policy of motor vehicle insurance not covered under the cancellation provisions of s. 627.728 shall give the first-named insured notice of cancellation at least 45 days prior to the effective date of cancellation, except that, when cancellation is for nonpayment of premium, at least 10 days’ notice of cancellation accompanied by the reason therefor shall be given. As used in this section, “policy” does not include a binder as defined in s. 627.420 unless the duration of the binder period exceeds 60 days.

History.—ss. 546, 809(2nd), ch. 82-243; ss. 67, 79, ch. 82-386; s. 3, ch. 85-51; s. 114, ch. 92-318; s. 13, ch. 2011-174.



627.7282 - Notice of additional premium; cancellation upon nonpayment.

627.7282 Notice of additional premium; cancellation upon nonpayment.—

(1) Upon a determination by an insurer that, in accordance with its rate filings and the applicable laws of this state relating to private passenger motor vehicle insurance, a policyholder has been charged a premium that is incorrect for the coverage set forth in the insurance application, the insurer shall immediately provide notice to the policyholder of the amount of additional premium due to the insurer and that the policyholder has the following options:

(a) The policyholder has a period of 10 days, or a longer period if specified by the insurer, from receipt of the notice within which to pay the additional amount of premium due and thereby maintain the policy in full force under its original terms.

(b) The policyholder has a period of 10 days, or a longer period if specified by the insurer, from receipt of the notice within which to cancel the policy and demand a refund of any unearned premiums.

(c) If the policyholder fails to timely respond to the notice, the insurer shall cancel the policy and return any unearned premium to the insured. The date on which the policy will be canceled shall be stated in the notice and shall in no case be less than 14 days after the date of the notice.

(2) The amount of unearned premium due to the policyholder as a result of cancellation in accordance with subsection (1) shall be calculated on a pro rata basis.

(3) No insurer shall unilaterally alter or modify the policy period for a private passenger automobile insurance policy to provide an expiration date that is prior to the date specified in the policyholder’s application, except as provided in this section.

(4) This section shall not be construed to limit insurers’ rights to cancel in accordance with applicable provisions of the insurance code.

(5) The commission may adopt rules prescribing the format of the notice.

History.—s. 1, ch. 86-252; s. 2, ch. 87-50; s. 114, ch. 92-318; s. 12, ch. 2000-370; s. 1193, ch. 2003-261.



627.7283 - Cancellation; return of unearned premium.

627.7283 Cancellation; return of unearned premium.—

(1) If the insured cancels a policy of motor vehicle insurance, the insurer must mail or electronically transfer the unearned portion of any premium paid within 30 days after the effective date of the policy cancellation or receipt of notice or request for cancellation, whichever is later. This requirement applies to a cancellation initiated by an insured for any reason. However, the insured may elect to apply the unearned portion of any premium paid to unpaid balances of other policies with the same insurer or insurer group.

(2) If an insurer cancels a policy of motor vehicle insurance, the insurer must mail or electronically transfer the unearned premium portion of any premium within 15 days after the effective date of the policy cancellation. However, the insured may elect to apply the unearned portion of any premium paid to unpaid balances of other policies with the same insurer or insurer group.

(3) If the unearned premium is not mailed, electronically transferred, or applied to the unpaid balance of other policies within the applicable period, the insurer must pay to the insured 8 percent interest on the amount due. If the unearned premium is not mailed or electronically transferred within 45 days after the applicable period, the insured may bring an action against the insurer pursuant to s. 624.155.

(4) If the insured cancels, the insurer may retain up to 10 percent of the unearned premium and must refund at least 90 percent of the unearned premium. If the insurer cancels, the insurer must refund 100 percent of the unearned premium. Cancellation is without prejudice to any claim originating prior to the effective date of the cancellation. For purposes of this section, unearned premiums must be computed on a pro rata basis.

(5) The insurer must refund 100 percent of the unearned premium if the insured is a servicemember, as defined in s. 250.01, who cancels because he or she is called to active duty or transferred by the United States Armed Forces to a location where the insurance is not required. The insurer may require a servicemember to submit either a copy of the official military orders or a written verification signed by the servicemember’s commanding officer to support the refund authorized under this subsection. If the insurer cancels, the insurer must refund 100 percent of the unearned premium. Cancellation is without prejudice to any claim originating prior to the effective date of the cancellation. For purposes of this section, unearned premiums must be computed on a pro rata basis.

History.—s. 1, ch. 86-262; s. 2, ch. 87-50; ss. 82, 114, ch. 92-318; s. 7, ch. 2002-282; s. 18, ch. 2003-72; s. 9, ch. 2014-103; s. 3, ch. 2016-133.



627.7285 - Experience while operating a train.

627.7285 Experience while operating a train.—The experience of any person while operating any vehicle or train as a public conveyance or acting as a member of the crew of such train shall not be a factor in the setting of such person’s motor vehicle liability insurance rates, nor shall such person’s personal motor vehicle liability insurance policy be canceled or nonrenewed due to such experience. As used in this section, the term “public conveyance” means any vehicle or train operated over fixed rails.

History.—s. 1, ch. 78-50; s. 2, ch. 81-318; ss. 563, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.7286 - Renewal of policy and setting of rates; certain experience not a factor.

627.7286 Renewal of policy and setting of rates; certain experience not a factor.—No insurer providing motor vehicle liability coverage shall refuse to renew any policy providing coverage for a personal motor vehicle of any person based solely on such person’s experience while operating a vehicle as a part of her or his employment for any local transit system or as a part of her or his employment as a bus operator for any nonpublic sector bus company or as a law enforcement officer or firefighter; and no points assessed against such person under s. 322.27 in connection with such experience shall be considered as a factor in the setting of such person’s personal motor vehicle liability insurance rates. The burden of demonstrating that such points were assessed in connection with such experience shall lie with the insured.

History.—s. 1, ch. 78-75; ss. 1, 2, ch. 79-389; ss. 1, 2, ch. 80-330; ss. 6, 8, ch. 81-209; ss. 1, 2, ch. 81-253; s. 2, ch. 81-318; ss. 563, 809(2nd), 810, ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 360, ch. 97-102.



627.7288 - Comprehensive coverage; deductible not to apply to motor vehicle glass.

627.7288 Comprehensive coverage; deductible not to apply to motor vehicle glass.—The deductible provisions of any policy of motor vehicle insurance, delivered or issued in this state by an authorized insurer, providing comprehensive coverage or combined additional coverage shall not be applicable to damage to the windshield of any motor vehicle covered under such policy.

History.—s. 1, ch. 79-241; s. 2, ch. 81-318; ss. 547, 563, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 15, ch. 90-119; s. 114, ch. 92-318; s. 5, ch. 97-178.

Note.—Former s. 627.7378.



627.7295 - Motor vehicle insurance contracts.

627.7295 Motor vehicle insurance contracts.—

(1) As used in this section, the term:

(a) “Policy” means a motor vehicle insurance policy that provides personal injury protection coverage, property damage liability coverage, or both.

(b) “Binder” means a binder that provides motor vehicle personal injury protection and property damage liability coverage.

(2) A policy may not be issued for a term of less than 6 months unless it is:

(a) Issued to achieve common expiration dates; or

(b) Issued to complete the unexpired portion of a previous policy period.

(3) Except as provided in s. 627.7282, an insured may not cancel a policy or binder during the first two months immediately following the effective date of the policy except:

(a) Upon total destruction of the insured motor vehicle;

(b) Upon transfer of ownership of the insured motor vehicle; or

(c) After purchase of another policy or binder covering the motor vehicle that was covered under the policy being canceled.

(4) The insurer may cancel the policy in accordance with this code except that, notwithstanding s. 627.728, an insurer may not cancel a new policy or binder during the first 60 days immediately following the effective date of the policy or binder for nonpayment of premium unless the reason for the cancellation is the issuance of a check for the premium that is dishonored for any reason or any other type of premium payment that was subsequently determined to be rejected or invalid.

(5)(a) A licensed general lines agent may charge a per-policy fee not to exceed $10 to cover the administrative costs of the agent associated with selling the motor vehicle insurance policy if the policy covers only personal injury protection coverage as provided by s. 627.736 and property damage liability coverage as provided by s. 627.7275 and if no other insurance is sold or issued in conjunction with or collateral to the policy. The fee is not considered part of the premium.

(b) To the extent that a licensed general agent’s cost of obtaining motor vehicle reports on applicants for motor vehicle insurance is not otherwise compensated, the agent may, in addition to any other fees authorized by law, charge an applicant for motor vehicle insurance a reasonable, nonrefundable fee to reimburse the agent the actual cost of obtaining the report for each licensed driver when the motor vehicle report is obtained by the agent simultaneously with the preparation of the application for use in the calculation of premium or in the proper placement of the risk. The amount of the fee may not exceed the agent’s actual cost in obtaining the report which is not otherwise compensated. Actual cost is the cost of obtaining the report on an individual driver basis when so obtained or the pro rata cost per driver when the report is obtained on more than one driver; however, in no case may actual cost include subscription or access fees associated with obtaining motor vehicle reports online through any electronic transmissions program.

(6) If a motor vehicle owner’s driver license, license plate, and registration have previously been suspended pursuant to s. 316.646 or s. 627.733, an insurer may cancel a new policy only as provided in s. 627.7275.

(7) A policy of private passenger motor vehicle insurance or a binder for such a policy may be initially issued in this state only if, before the effective date of such binder or policy, the insurer or agent has collected from the insured an amount equal to 2 months’ premium. An insurer, agent, or premium finance company may not, directly or indirectly, take any action resulting in the insured having paid from the insured’s own funds an amount less than the 2 months’ premium required by this subsection. This subsection applies without regard to whether the premium is financed by a premium finance company or is paid pursuant to a periodic payment plan of an insurer or an insurance agent. This subsection does not apply if an insured or member of the insured’s family is renewing or replacing a policy or a binder for such policy written by the same insurer or a member of the same insurer group. This subsection does not apply to an insurer that issues private passenger motor vehicle coverage primarily to active duty or former military personnel or their dependents. This subsection does not apply if all policy payments are paid pursuant to a payroll deduction plan, an automatic electronic funds transfer payment plan from the policyholder, or a recurring credit card or debit card agreement with the insurer. This subsection and subsection (4) do not apply if all policy payments to an insurer are paid pursuant to an automatic electronic funds transfer payment plan from an agent, a managing general agent, or a premium finance company and if the policy includes, at a minimum, personal injury protection pursuant to ss. 627.730-627.7405; motor vehicle property damage liability pursuant to s. 627.7275; and bodily injury liability in at least the amount of $10,000 because of bodily injury to, or death of, one person in any one accident and in the amount of $20,000 because of bodily injury to, or death of, two or more persons in any one accident. This subsection and subsection (4) do not apply if an insured has had a policy in effect for at least 6 months, the insured’s agent is terminated by the insurer that issued the policy, and the insured obtains coverage on the policy’s renewal date with a new company through the terminated agent.

(8) Subsection (7) does not apply if an insured or family member has previously purchased and has in effect a policy of private passenger motor vehicle insurance and is purchasing additional coverage or adding coverage for an additional vehicle, with such coverage being written by the same insurer or a member of the same insurer group.

(9)(a) In addition to the methods provided in s. 627.4035(1), premium for motor vehicle insurance contracts issued in this state or covering risk located in this state may be paid in cash in the form of a draft or drafts.

(b) If, due to insufficient funds, payment of premium under this subsection by debit card, credit card, electronic funds transfer, or electronic check is returned, is declined, or cannot be processed, the insurer may impose an insufficient funds fee of up to $15 per occurrence pursuant to the policy terms.

History.—s. 17, ch. 88-370; s. 5, ch. 89-238; s. 1, ch. 89-296; s. 12, ch. 90-248; s. 3, ch. 91-106; ss. 83, 114, ch. 92-318; s. 5, ch. 95-202; s. 1, ch. 95-424; s. 10, ch. 96-377; s. 4, ch. 98-103; s. 7, ch. 98-173; s. 1, ch. 98-270; s. 33, ch. 99-3; s. 3, ch. 99-381; s. 3, ch. 2000-192; s. 1194, ch. 2003-261; s. 68, ch. 2003-267; s. 21, ch. 2003-411; s. 3, ch. 2005-195; s. 92, ch. 2006-1; s. 7, ch. 2007-324; s. 13, ch. 2010-198; s. 16, ch. 2011-174; s. 16, ch. 2012-151; s. 4, ch. 2016-133.



627.72951 - Temporary binding permitted.

627.72951 Temporary binding permitted.—Notwithstanding any other provision of law, an insurer may temporarily bind coverage on a vehicle for a period not to exceed 3 business days without first collecting premium, if the policyholder has coverage on another vehicle with the same insurer or insurer group.

History.—s. 6, ch. 97-178.



627.730 - Florida Motor Vehicle No-Fault Law.

627.730 Florida Motor Vehicle No-Fault Law.—Sections 627.730-627.7405 may be cited and known as the “Florida Motor Vehicle No-Fault Law.”

History.—s. 1, ch. 71-252; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 549, 563, ch. 82-243; s. 19, ch. 2003-411; s. 8, ch. 2007-324.



627.731 - Purpose.

627.731 Purpose.—The purpose of ss. 627.730-627.7405 is to provide for medical, surgical, funeral, and disability insurance benefits without regard to fault, and to require motor vehicle insurance securing such benefits, for motor vehicles required to be registered in this state and, with respect to motor vehicle accidents, a limitation on the right to claim damages for pain, suffering, mental anguish, and inconvenience.

History.—s. 2, ch. 71-252; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 550, 563, ch. 82-243; s. 19, ch. 2003-411; s. 9, ch. 2007-324.



627.7311 - Effect of law on personal injury protection policies.

627.7311 Effect of law on personal injury protection policies.—The provisions and procedures authorized in ss. 627.730-627.7405 shall be implemented by insurers offering policies pursuant to the Florida Motor Vehicle No-Fault Law. The Legislature intends that these provisions and procedures have full force and effect regardless of their express inclusion in an insurance policy form, and a specific provision or procedure authorized in ss. 627.730-627.7405 shall control over general provisions in an insurance policy form. An insurer is not required to amend its policy form or to expressly notify providers, claimants, or insureds in order to implement and apply such provisions or procedures.

History.—s. 8, ch. 2012-197.



627.732 - Definitions.

627.732 Definitions.—As used in ss. 627.730-627.7405, the term:

(1) “Broker” means any person not possessing a license under chapter 395, chapter 400, chapter 429, chapter 458, chapter 459, chapter 460, chapter 461, or chapter 641 who charges or receives compensation for any use of medical equipment and is not the 100-percent owner or the 100-percent lessee of such equipment. For purposes of this section, such owner or lessee may be an individual, a corporation, a partnership, or any other entity and any of its 100-percent-owned affiliates and subsidiaries. For purposes of this subsection, the term “lessee” means a long-term lessee under a capital or operating lease, but does not include a part-time lessee. The term “broker” does not include a hospital or physician management company whose medical equipment is ancillary to the practices managed, a debt collection agency, or an entity that has contracted with the insurer to obtain a discounted rate for such services; nor does the term include a management company that has contracted to provide general management services for a licensed physician or health care facility and whose compensation is not materially affected by the usage or frequency of usage of medical equipment or an entity that is 100-percent owned by one or more hospitals or physicians. The term “broker” does not include a person or entity that certifies, upon request of an insurer, that:

(a) It is a clinic licensed under ss. 400.990-400.995;

(b) It is a 100-percent owner of medical equipment; and

(c) The owner’s only part-time lease of medical equipment for personal injury protection patients is on a temporary basis not to exceed 30 days in a 12-month period, and such lease is solely for the purposes of necessary repair or maintenance of the 100-percent-owned medical equipment or pending the arrival and installation of the newly purchased or a replacement for the 100-percent-owned medical equipment, or for patients for whom, because of physical size or claustrophobia, it is determined by the medical director or clinical director to be medically necessary that the test be performed in medical equipment that is open-style. The leased medical equipment cannot be used by patients who are not patients of the registered clinic for medical treatment of services. Any person or entity making a false certification under this subsection commits insurance fraud as defined in s. 817.234. However, the 30-day period provided in this paragraph may be extended for an additional 60 days as applicable to magnetic resonance imaging equipment if the owner certifies that the extension otherwise complies with this paragraph.

(2) “Medically necessary” refers to a medical service or supply that a prudent physician would provide for the purpose of preventing, diagnosing, or treating an illness, injury, disease, or symptom in a manner that is:

(a) In accordance with generally accepted standards of medical practice;

(b) Clinically appropriate in terms of type, frequency, extent, site, and duration; and

(c) Not primarily for the convenience of the patient, physician, or other health care provider.

(3) “Motor vehicle” means any self-propelled vehicle with four or more wheels which is of a type both designed and required to be licensed for use on the highways of this state and any trailer or semitrailer designed for use with such vehicle and includes:

(a) A “private passenger motor vehicle,” which is any motor vehicle which is a sedan, station wagon, or jeep-type vehicle and, if not used primarily for occupational, professional, or business purposes, a motor vehicle of the pickup, panel, van, camper, or motor home type.

(b) A “commercial motor vehicle,” which is any motor vehicle which is not a private passenger motor vehicle.

The term “motor vehicle” does not include a mobile home or any motor vehicle which is used in mass transit, other than public school transportation, and designed to transport more than five passengers exclusive of the operator of the motor vehicle and which is owned by a municipality, a transit authority, or a political subdivision of the state.

(4) “Named insured” means a person, usually the owner of a vehicle, identified in a policy by name as the insured under the policy.

(5) “Owner” means a person who holds the legal title to a motor vehicle; or, in the event a motor vehicle is the subject of a security agreement or lease with an option to purchase with the debtor or lessee having the right to possession, then the debtor or lessee shall be deemed the owner for the purposes of ss. 627.730-627.7405.

(6) “Relative residing in the same household” means a relative of any degree by blood or by marriage who usually makes her or his home in the same family unit, whether or not temporarily living elsewhere.

(7) “Certify” means to swear or attest to being true or represented in writing.

(8) “Immediate personal supervision,” as it relates to the performance of medical services by nonphysicians not in a hospital, means that an individual licensed to perform the medical service or provide the medical supplies must be present within the confines of the physical structure where the medical services are performed or where the medical supplies are provided such that the licensed individual can respond immediately to any emergencies if needed.

(9) “Incident,” with respect to services considered as incident to a physician’s professional service, for a physician licensed under chapter 458, chapter 459, chapter 460, or chapter 461, if not furnished in a hospital, means such services must be an integral, even if incidental, part of a covered physician’s service.

(10) “Knowingly” means that a person, with respect to information, has actual knowledge of the information; acts in deliberate ignorance of the truth or falsity of the information; or acts in reckless disregard of the information, and proof of specific intent to defraud is not required.

(11) “Lawful” or “lawfully” means in substantial compliance with all relevant applicable criminal, civil, and administrative requirements of state and federal law related to the provision of medical services or treatment.

(12) “Hospital” means a facility that, at the time services or treatment were rendered, was licensed under chapter 395.

(13) “Properly completed” means providing truthful, substantially complete, and substantially accurate responses as to all material elements to each applicable request for information or statement by a means that may lawfully be provided and that complies with this section, or as agreed by the parties.

(14) “Upcoding” means an action that submits a billing code that would result in payment greater in amount than would be paid using a billing code that accurately describes the services performed. The term does not include an otherwise lawful bill by a magnetic resonance imaging facility, which globally combines both technical and professional components, if the amount of the global bill is not more than the components if billed separately; however, payment of such a bill constitutes payment in full for all components of such service.

(15) “Unbundling” means an action that submits a billing code that is properly billed under one billing code, but that has been separated into two or more billing codes, and would result in payment greater in amount than would be paid using one billing code.

(16) “Emergency medical condition” means a medical condition manifesting itself by acute symptoms of sufficient severity, which may include severe pain, such that the absence of immediate medical attention could reasonably be expected to result in any of the following:

(a) Serious jeopardy to patient health.

(b) Serious impairment to bodily functions.

(c) Serious dysfunction of any bodily organ or part.

(17) “Entity wholly owned” means a proprietorship, group practice, partnership, or corporation that provides health care services rendered by licensed health care practitioners and in which licensed health care practitioners are the business owners of all aspects of the business entity, including, but not limited to, being reflected as the business owners on the title or lease of the physical facility, filing taxes as the business owners, being account holders on the entity’s bank account, being listed as the principals on all incorporation documents required by this state, and having ultimate authority over all personnel and compensation decisions relating to the entity. However, this definition does not apply to an entity that is wholly owned, directly or indirectly, by a hospital licensed under chapter 395.

History.—s. 3, ch. 71-252; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 2, ch. 78-374; ss. 2, 3, ch. 81-318; ss. 551, 563, ch. 82-243; s. 68, ch. 82-386; s. 1, ch. 85-320; s. 5, ch. 86-182; s. 6, ch. 95-202; s. 1, ch. 97-84; s. 361, ch. 97-102; s. 5, ch. 2001-271; s. 18, ch. 2003-2; ss. 7, 19, ch. 2003-411; s. 30, ch. 2005-3; s. 98, ch. 2006-197; s. 10, ch. 2007-324; s. 9, ch. 2012-197.



627.733 - Required security.

627.733 Required security.—

(1)(a) Every owner or registrant of a motor vehicle, other than a motor vehicle used as a school bus as defined in s. 1006.25 or limousine, required to be registered and licensed in this state shall maintain security as required by subsection (3) in effect continuously throughout the registration or licensing period.

(b) Every owner or registrant of a motor vehicle used as a taxicab shall not be governed by paragraph (1)(a) but shall maintain security as required under s. 324.032(1), and s. 627.737 shall not apply to any motor vehicle used as a taxicab.

(2) Every nonresident owner or registrant of a motor vehicle which, whether operated or not, has been physically present within this state for more than 90 days during the preceding 365 days shall thereafter maintain security as defined by subsection (3) in effect continuously throughout the period such motor vehicle remains within this state.

(3) Such security shall be provided:

(a) By an insurance policy delivered or issued for delivery in this state by an authorized or eligible motor vehicle liability insurer which provides the benefits and exemptions contained in ss. 627.730-627.7405. Any policy of insurance represented or sold as providing the security required hereunder shall be deemed to provide insurance for the payment of the required benefits; or

(b) By any other method authorized by s. 324.031(2) or (3) and approved by the Department of Highway Safety and Motor Vehicles as affording security equivalent to that afforded by a policy of insurance or by self-insuring as authorized by s. 768.28(16). The person filing such security shall have all of the obligations and rights of an insurer under ss. 627.730-627.7405.

(4) An owner of a motor vehicle with respect to which security is required by this section who fails to have such security in effect at the time of an accident shall have no immunity from tort liability, but shall be personally liable for the payment of benefits under s. 627.736. With respect to such benefits, such an owner shall have all of the rights and obligations of an insurer under ss. 627.730-627.7405.

(5) In addition to other persons who are not required to provide required security as required under this section and s. 324.022, the owner or registrant of a motor vehicle is exempt from such requirements if she or he is a member of the United States Armed Forces and is called to or on active duty outside the United States in an emergency situation. The exemption provided by this subsection applies only as long as the member of the armed forces is on such active duty outside the United States and applies only while the vehicle covered by the security required by this section and s. 324.022 is not operated by any person. Upon receipt of a written request by the insured to whom the exemption provided in this subsection applies, the insurer shall cancel the coverages and return any unearned premium or suspend the security required by this section and s. 324.022. Notwithstanding s. 324.0221(2), the Department of Highway Safety and Motor Vehicles may not suspend the registration or operator’s license of any owner or registrant of a motor vehicle during the time she or he qualifies for an exemption under this subsection. Any owner or registrant of a motor vehicle who qualifies for an exemption under this subsection shall immediately notify the department prior to and at the end of the expiration of the exemption.

History.—ss. 4, 6, ch. 71-252; s. 3, ch. 76-168; s. 8, ch. 77-118; s. 1, ch. 77-457; ss. 31, 32, ch. 77-468; s. 11, ch. 78-374; ss. 2, 3, ch. 81-318; ss. 552, 563, ch. 82-243; s. 69, ch. 82-386; ss. 4, 6, ch. 86-182; s. 18, ch. 88-370; s. 57, ch. 89-282; s. 5, ch. 91-106; s. 4, ch. 91-110; s. 1, ch. 91-128; s. 77, ch. 93-120; s. 7, ch. 95-202; s. 30, ch. 95-211; s. 2, ch. 97-84; s. 362, ch. 97-102; s. 14, ch. 98-223; s. 34, ch. 99-3; ss. 63, 317, ch. 99-248; s. 1031, ch. 2002-387; s. 19, ch. 2003-2; s. 19, ch. 2003-411; s. 123, ch. 2004-5; s. 47, ch. 2006-290; s. 4, ch. 2007-150; s. 11, ch. 2007-324; s. 90, ch. 2013-160.

Note.—Consolidation of s. 627.733 and former s. 627.735.



627.734 - Proof of security; security requirements; penalties.

627.734 Proof of security; security requirements; penalties.—

(1) The provisions of chapter 324 which pertain to the method of giving and maintaining proof of financial responsibility and which govern and define a motor vehicle liability policy shall apply to filing and maintaining proof of security required by ss. 627.730-627.7405.

(2) Any person who:

(a) Gives information required in a report or otherwise as provided for in ss. 627.730-627.7405, knowing or having reason to believe that such information is false;

(b) Forges or, without authority, signs any evidence of proof of security; or

(c) Files, or offers for filing, any such evidence of proof, knowing or having reason to believe that it is forged or signed without authority,

is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 5, 5A, ch. 71-252; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 553, 563, ch. 82-243; s. 155, ch. 91-224; s. 19, ch. 2003-411; s. 12, ch. 2007-324.



627.736 - Required personal injury protection benefits; exclusions; priority; claims.

627.736 Required personal injury protection benefits; exclusions; priority; claims.—

(1) REQUIRED BENEFITS.—An insurance policy complying with the security requirements of s. 627.733 must provide personal injury protection to the named insured, relatives residing in the same household, persons operating the insured motor vehicle, passengers in the motor vehicle, and other persons struck by the motor vehicle and suffering bodily injury while not an occupant of a self-propelled vehicle, subject to subsection (2) and paragraph (4)(e), to a limit of $10,000 in medical and disability benefits and $5,000 in death benefits resulting from bodily injury, sickness, disease, or death arising out of the ownership, maintenance, or use of a motor vehicle as follows:

(a) Medical benefits.—Eighty percent of all reasonable expenses for medically necessary medical, surgical, X-ray, dental, and rehabilitative services, including prosthetic devices and medically necessary ambulance, hospital, and nursing services if the individual receives initial services and care pursuant to subparagraph 1. within 14 days after the motor vehicle accident. The medical benefits provide reimbursement only for:

1. Initial services and care that are lawfully provided, supervised, ordered, or prescribed by a physician licensed under chapter 458 or chapter 459, a dentist licensed under chapter 466, or a chiropractic physician licensed under chapter 460 or that are provided in a hospital or in a facility that owns, or is wholly owned by, a hospital. Initial services and care may also be provided by a person or entity licensed under part III of chapter 401 which provides emergency transportation and treatment.

2. Upon referral by a provider described in subparagraph 1., followup services and care consistent with the underlying medical diagnosis rendered pursuant to subparagraph 1. which may be provided, supervised, ordered, or prescribed only by a physician licensed under chapter 458 or chapter 459, a chiropractic physician licensed under chapter 460, a dentist licensed under chapter 466, or, to the extent permitted by applicable law and under the supervision of such physician, osteopathic physician, chiropractic physician, or dentist, by a physician assistant licensed under chapter 458 or chapter 459 or an advanced registered nurse practitioner licensed under chapter 464. Followup services and care may also be provided by the following persons or entities:

a. A hospital or ambulatory surgical center licensed under chapter 395.

b. An entity wholly owned by one or more physicians licensed under chapter 458 or chapter 459, chiropractic physicians licensed under chapter 460, or dentists licensed under chapter 466 or by such practitioners and the spouse, parent, child, or sibling of such practitioners.

c. An entity that owns or is wholly owned, directly or indirectly, by a hospital or hospitals.

d. A physical therapist licensed under chapter 486, based upon a referral by a provider described in this subparagraph.

e. A health care clinic licensed under part X of chapter 400 which is accredited by an accrediting organization whose standards incorporate comparable regulations required by this state, or

(I) Has a medical director licensed under chapter 458, chapter 459, or chapter 460;

(II) Has been continuously licensed for more than 3 years or is a publicly traded corporation that issues securities traded on an exchange registered with the United States Securities and Exchange Commission as a national securities exchange; and

(III) Provides at least four of the following medical specialties:

(A) General medicine.

(B) Radiography.

(C) Orthopedic medicine.

(D) Physical medicine.

(E) Physical therapy.

(F) Physical rehabilitation.

(G) Prescribing or dispensing outpatient prescription medication.

(H) Laboratory services.

3. Reimbursement for services and care provided in subparagraph 1. or subparagraph 2. up to $10,000 if a physician licensed under chapter 458 or chapter 459, a dentist licensed under chapter 466, a physician assistant licensed under chapter 458 or chapter 459, or an advanced registered nurse practitioner licensed under chapter 464 has determined that the injured person had an emergency medical condition.

4. Reimbursement for services and care provided in subparagraph 1. or subparagraph 2. is limited to $2,500 if a provider listed in subparagraph 1. or subparagraph 2. determines that the injured person did not have an emergency medical condition.

5. Medical benefits do not include massage as defined in s. 480.033 or acupuncture as defined in s. 457.102, regardless of the person, entity, or licensee providing massage or acupuncture, and a licensed massage therapist or licensed acupuncturist may not be reimbursed for medical benefits under this section.

6. The Financial Services Commission shall adopt by rule the form that must be used by an insurer and a health care provider specified in sub-subparagraph 2.b., sub-subparagraph 2.c., or sub-subparagraph 2.e. to document that the health care provider meets the criteria of this paragraph. Such rule must include a requirement for a sworn statement or affidavit.

(b) Disability benefits.—Sixty percent of any loss of gross income and loss of earning capacity per individual from inability to work proximately caused by the injury sustained by the injured person, plus all expenses reasonably incurred in obtaining from others ordinary and necessary services in lieu of those that, but for the injury, the injured person would have performed without income for the benefit of his or her household. All disability benefits payable under this provision must be paid at least every 2 weeks.

(c) Death benefits.—Death benefits of $5,000 per individual. Death benefits are in addition to the medical and disability benefits provided under the insurance policy. The insurer may pay death benefits to the executor or administrator of the deceased, to any of the deceased’s relatives by blood, legal adoption, or marriage, or to any person appearing to the insurer to be equitably entitled to such benefits.

Only insurers writing motor vehicle liability insurance in this state may provide the required benefits of this section, and such insurer may not require the purchase of any other motor vehicle coverage other than the purchase of property damage liability coverage as required by s. 627.7275 as a condition for providing such benefits. Insurers may not require that property damage liability insurance in an amount greater than $10,000 be purchased in conjunction with personal injury protection. Such insurers shall make benefits and required property damage liability insurance coverage available through normal marketing channels. An insurer writing motor vehicle liability insurance in this state who fails to comply with such availability requirement as a general business practice violates part IX of chapter 626, and such violation constitutes an unfair method of competition or an unfair or deceptive act or practice involving the business of insurance. An insurer committing such violation is subject to the penalties provided under that part, as well as those provided elsewhere in the insurance code.

(2) AUTHORIZED EXCLUSIONS.—Any insurer may exclude benefits:

(a) For injury sustained by the named insured and relatives residing in the same household while occupying another motor vehicle owned by the named insured and not insured under the policy or for injury sustained by any person operating the insured motor vehicle without the express or implied consent of the insured.

(b) To any injured person, if such person’s conduct contributed to his or her injury under any of the following circumstances:

1. Causing injury to himself or herself intentionally; or

2. Being injured while committing a felony.

Whenever an insured is charged with conduct as set forth in subparagraph 2., the 30-day payment provision of paragraph (4)(b) shall be held in abeyance, and the insurer shall withhold payment of any personal injury protection benefits pending the outcome of the case at the trial level. If the charge is nolle prossed or dismissed or the insured is acquitted, the 30-day payment provision shall run from the date the insurer is notified of such action.

(3) INSURED’S RIGHTS TO RECOVERY OF SPECIAL DAMAGES IN TORT CLAIMS.—No insurer shall have a lien on any recovery in tort by judgment, settlement, or otherwise for personal injury protection benefits, whether suit has been filed or settlement has been reached without suit. An injured party who is entitled to bring suit under the provisions of ss. 627.730-627.7405, or his or her legal representative, shall have no right to recover any damages for which personal injury protection benefits are paid or payable. The plaintiff may prove all of his or her special damages notwithstanding this limitation, but if special damages are introduced in evidence, the trier of facts, whether judge or jury, shall not award damages for personal injury protection benefits paid or payable. In all cases in which a jury is required to fix damages, the court shall instruct the jury that the plaintiff shall not recover such special damages for personal injury protection benefits paid or payable.

(4) PAYMENT OF BENEFITS.—Benefits due from an insurer under ss. 627.730-627.7405 are primary, except that benefits received under any workers’ compensation law must be credited against the benefits provided by subsection (1) and are due and payable as loss accrues upon receipt of reasonable proof of such loss and the amount of expenses and loss incurred which are covered by the policy issued under ss. 627.730-627.7405. If the Agency for Health Care Administration provides, pays, or becomes liable for medical assistance under the Medicaid program related to injury, sickness, disease, or death arising out of the ownership, maintenance, or use of a motor vehicle, the benefits under ss. 627.730-627.7405 are subject to the Medicaid program. However, within 30 days after receiving notice that the Medicaid program paid such benefits, the insurer shall repay the full amount of the benefits to the Medicaid program.

(a) An insurer may require written notice to be given as soon as practicable after an accident involving a motor vehicle with respect to which the policy affords the security required by ss. 627.730-627.7405.

(b) Personal injury protection insurance benefits paid pursuant to this section are overdue if not paid within 30 days after the insurer is furnished written notice of the fact of a covered loss and of the amount of same. However:

1. If written notice of the entire claim is not furnished to the insurer, any partial amount supported by written notice is overdue if not paid within 30 days after written notice is furnished to the insurer. Any part or all of the remainder of the claim that is subsequently supported by written notice is overdue if not paid within 30 days after written notice is furnished to the insurer.

2. If an insurer pays only a portion of a claim or rejects a claim, the insurer shall provide at the time of the partial payment or rejection an itemized specification of each item that the insurer had reduced, omitted, or declined to pay and any information that the insurer desires the claimant to consider related to the medical necessity of the denied treatment or to explain the reasonableness of the reduced charge if this does not limit the introduction of evidence at trial. The insurer must also include the name and address of the person to whom the claimant should respond and a claim number to be referenced in future correspondence.

3. If an insurer pays only a portion of a claim or rejects a claim due to an alleged error in the claim, the insurer, at the time of the partial payment or rejection, shall provide an itemized specification or explanation of benefits due to the specified error. Upon receiving the specification or explanation, the person making the claim, at the person’s option and without waiving any other legal remedy for payment, has 15 days to submit a revised claim, which shall be considered a timely submission of written notice of a claim.

4. Notwithstanding the fact that written notice has been furnished to the insurer, payment is not overdue if the insurer has reasonable proof that the insurer is not responsible for the payment.

5. For the purpose of calculating the extent to which benefits are overdue, payment shall be treated as being made on the date a draft or other valid instrument that is equivalent to payment was placed in the United States mail in a properly addressed, postpaid envelope or, if not so posted, on the date of delivery.

6. This paragraph does not preclude or limit the ability of the insurer to assert that the claim was unrelated, was not medically necessary, or was unreasonable or that the amount of the charge was in excess of that permitted under, or in violation of, subsection (5). Such assertion may be made at any time, including after payment of the claim or after the 30-day period for payment set forth in this paragraph.

(c) Upon receiving notice of an accident that is potentially covered by personal injury protection benefits, the insurer must reserve $5,000 of personal injury protection benefits for payment to physicians licensed under chapter 458 or chapter 459 or dentists licensed under chapter 466 who provide emergency services and care, as defined in s. 395.002, or who provide hospital inpatient care. The amount required to be held in reserve may be used only to pay claims from such physicians or dentists until 30 days after the date the insurer receives notice of the accident. After the 30-day period, any amount of the reserve for which the insurer has not received notice of such claims may be used by the insurer to pay other claims. The time periods specified in paragraph (b) for payment of personal injury protection benefits are tolled for the period of time that an insurer is required to hold payment of a claim that is not from such physician or dentist to the extent that the personal injury protection benefits not held in reserve are insufficient to pay the claim. This paragraph does not require an insurer to establish a claim reserve for insurance accounting purposes.

(d) All overdue payments bear simple interest at the rate established under s. 55.03 or the rate established in the insurance contract, whichever is greater, for the quarter in which the payment became overdue, calculated from the date the insurer was furnished with written notice of the amount of covered loss. Interest is due at the time payment of the overdue claim is made.

(e) The insurer of the owner of a motor vehicle shall pay personal injury protection benefits for:

1. Accidental bodily injury sustained in this state by the owner while occupying a motor vehicle, or while not an occupant of a self-propelled vehicle if the injury is caused by physical contact with a motor vehicle.

2. Accidental bodily injury sustained outside this state, but within the United States of America or its territories or possessions or Canada, by the owner while occupying the owner’s motor vehicle.

3. Accidental bodily injury sustained by a relative of the owner residing in the same household, under the circumstances described in subparagraph 1. or subparagraph 2., if the relative at the time of the accident is domiciled in the owner’s household and is not the owner of a motor vehicle with respect to which security is required under ss. 627.730-627.7405.

4. Accidental bodily injury sustained in this state by any other person while occupying the owner’s motor vehicle or, if a resident of this state, while not an occupant of a self-propelled vehicle if the injury is caused by physical contact with such motor vehicle, if the injured person is not:

a. The owner of a motor vehicle with respect to which security is required under ss. 627.730-627.7405; or

b. Entitled to personal injury benefits from the insurer of the owner of such a motor vehicle.

(f) If two or more insurers are liable for paying personal injury protection benefits for the same injury to any one person, the maximum payable is as specified in subsection (1), and the insurer paying the benefits is entitled to recover from each of the other insurers an equitable pro rata share of the benefits paid and expenses incurred in processing the claim.

(g) It is a violation of the insurance code for an insurer to fail to timely provide benefits as required by this section with such frequency as to constitute a general business practice.

(h) Benefits are not due or payable to or on the behalf of an insured person if that person has committed, by a material act or omission, insurance fraud relating to personal injury protection coverage under his or her policy, if the fraud is admitted to in a sworn statement by the insured or established in a court of competent jurisdiction. Any insurance fraud voids all coverage arising from the claim related to such fraud under the personal injury protection coverage of the insured person who committed the fraud, irrespective of whether a portion of the insured person’s claim may be legitimate, and any benefits paid before the discovery of the fraud is recoverable by the insurer in its entirety from the person who committed insurance fraud. The prevailing party is entitled to its costs and attorney fees in any action in which it prevails in an insurer’s action to enforce its right of recovery under this paragraph.

(i) If an insurer has a reasonable belief that a fraudulent insurance act, for the purposes of s. 626.989 or s. 817.234, has been committed, the insurer shall notify the claimant, in writing, within 30 days after submission of the claim that the claim is being investigated for suspected fraud. Beginning at the end of the initial 30-day period, the insurer has an additional 60 days to conduct its fraud investigation. Notwithstanding subsection (10), no later than 90 days after the submission of the claim, the insurer must deny the claim or pay the claim with simple interest as provided in paragraph (d). Interest shall be assessed from the day the claim was submitted until the day the claim is paid. All claims denied for suspected fraudulent insurance acts shall be reported to the Division of Investigative and Forensic Services.

(j) An insurer shall create and maintain for each insured a log of personal injury protection benefits paid by the insurer on behalf of the insured. If litigation is commenced, the insurer shall provide to the insured a copy of the log within 30 days after receiving a request for the log from the insured.

(5) CHARGES FOR TREATMENT OF INJURED PERSONS.—

(a) A physician, hospital, clinic, or other person or institution lawfully rendering treatment to an injured person for a bodily injury covered by personal injury protection insurance may charge the insurer and injured party only a reasonable amount pursuant to this section for the services and supplies rendered, and the insurer providing such coverage may pay for such charges directly to such person or institution lawfully rendering such treatment if the insured receiving such treatment or his or her guardian has countersigned the properly completed invoice, bill, or claim form approved by the office upon which such charges are to be paid for as having actually been rendered, to the best knowledge of the insured or his or her guardian. However, such a charge may not exceed the amount the person or institution customarily charges for like services or supplies. In determining whether a charge for a particular service, treatment, or otherwise is reasonable, consideration may be given to evidence of usual and customary charges and payments accepted by the provider involved in the dispute, reimbursement levels in the community and various federal and state medical fee schedules applicable to motor vehicle and other insurance coverages, and other information relevant to the reasonableness of the reimbursement for the service, treatment, or supply.

1. The insurer may limit reimbursement to 80 percent of the following schedule of maximum charges:

a. For emergency transport and treatment by providers licensed under chapter 401, 200 percent of Medicare.

b. For emergency services and care provided by a hospital licensed under chapter 395, 75 percent of the hospital’s usual and customary charges.

c. For emergency services and care as defined by s. 395.002 provided in a facility licensed under chapter 395 rendered by a physician or dentist, and related hospital inpatient services rendered by a physician or dentist, the usual and customary charges in the community.

d. For hospital inpatient services, other than emergency services and care, 200 percent of the Medicare Part A prospective payment applicable to the specific hospital providing the inpatient services.

e. For hospital outpatient services, other than emergency services and care, 200 percent of the Medicare Part A Ambulatory Payment Classification for the specific hospital providing the outpatient services.

f. For all other medical services, supplies, and care, 200 percent of the allowable amount under:

(I) The participating physicians fee schedule of Medicare Part B, except as provided in sub-sub-subparagraphs (II) and (III).

(II) Medicare Part B, in the case of services, supplies, and care provided by ambulatory surgical centers and clinical laboratories.

(III) The Durable Medical Equipment Prosthetics/Orthotics and Supplies fee schedule of Medicare Part B, in the case of durable medical equipment.

However, if such services, supplies, or care is not reimbursable under Medicare Part B, as provided in this sub-subparagraph, the insurer may limit reimbursement to 80 percent of the maximum reimbursable allowance under workers’ compensation, as determined under s. 440.13 and rules adopted thereunder which are in effect at the time such services, supplies, or care is provided. Services, supplies, or care that is not reimbursable under Medicare or workers’ compensation is not required to be reimbursed by the insurer.

2. For purposes of subparagraph 1., the applicable fee schedule or payment limitation under Medicare is the fee schedule or payment limitation in effect on March 1 of the service year in which the services, supplies, or care is rendered and for the area in which such services, supplies, or care is rendered, and the applicable fee schedule or payment limitation applies to services, supplies, or care rendered during that service year, notwithstanding any subsequent change made to the fee schedule or payment limitation, except that it may not be less than the allowable amount under the applicable schedule of Medicare Part B for 2007 for medical services, supplies, and care subject to Medicare Part B. For purposes of this subparagraph, the term “service year” means the period from March 1 through the end of February of the following year.

3. Subparagraph 1. does not allow the insurer to apply any limitation on the number of treatments or other utilization limits that apply under Medicare or workers’ compensation. An insurer that applies the allowable payment limitations of subparagraph 1. must reimburse a provider who lawfully provided care or treatment under the scope of his or her license, regardless of whether such provider is entitled to reimbursement under Medicare due to restrictions or limitations on the types or discipline of health care providers who may be reimbursed for particular procedures or procedure codes. However, subparagraph 1. does not prohibit an insurer from using the Medicare coding policies and payment methodologies of the federal Centers for Medicare and Medicaid Services, including applicable modifiers, to determine the appropriate amount of reimbursement for medical services, supplies, or care if the coding policy or payment methodology does not constitute a utilization limit.

4. If an insurer limits payment as authorized by subparagraph 1., the person providing such services, supplies, or care may not bill or attempt to collect from the insured any amount in excess of such limits, except for amounts that are not covered by the insured’s personal injury protection coverage due to the coinsurance amount or maximum policy limits.

5. An insurer may limit payment as authorized by this paragraph only if the insurance policy includes a notice at the time of issuance or renewal that the insurer may limit payment pursuant to the schedule of charges specified in this paragraph. A policy form approved by the office satisfies this requirement. If a provider submits a charge for an amount less than the amount allowed under subparagraph 1., the insurer may pay the amount of the charge submitted.

(b)1. An insurer or insured is not required to pay a claim or charges:

a. Made by a broker or by a person making a claim on behalf of a broker;

b. For any service or treatment that was not lawful at the time rendered;

c. To any person who knowingly submits a false or misleading statement relating to the claim or charges;

d. With respect to a bill or statement that does not substantially meet the applicable requirements of paragraph (d);

e. For any treatment or service that is upcoded, or that is unbundled when such treatment or services should be bundled, in accordance with paragraph (d). To facilitate prompt payment of lawful services, an insurer may change codes that it determines have been improperly or incorrectly upcoded or unbundled and may make payment based on the changed codes, without affecting the right of the provider to dispute the change by the insurer, if, before doing so, the insurer contacts the health care provider and discusses the reasons for the insurer’s change and the health care provider’s reason for the coding, or makes a reasonable good faith effort to do so, as documented in the insurer’s file; and

f. For medical services or treatment billed by a physician and not provided in a hospital unless such services are rendered by the physician or are incident to his or her professional services and are included on the physician’s bill, including documentation verifying that the physician is responsible for the medical services that were rendered and billed.

2. The Department of Health, in consultation with the appropriate professional licensing boards, shall adopt, by rule, a list of diagnostic tests deemed not to be medically necessary for use in the treatment of persons sustaining bodily injury covered by personal injury protection benefits under this section. The list shall be revised from time to time as determined by the Department of Health, in consultation with the respective professional licensing boards. Inclusion of a test on the list shall be based on lack of demonstrated medical value and a level of general acceptance by the relevant provider community and may not be dependent for results entirely upon subjective patient response. Notwithstanding its inclusion on a fee schedule in this subsection, an insurer or insured is not required to pay any charges or reimburse claims for an invalid diagnostic test as determined by the Department of Health.

(c) With respect to any treatment or service, other than medical services billed by a hospital or other provider for emergency services and care as defined in s. 395.002 or inpatient services rendered at a hospital-owned facility, the statement of charges must be furnished to the insurer by the provider and may not include, and the insurer is not required to pay, charges for treatment or services rendered more than 35 days before the postmark date or electronic transmission date of the statement, except for past due amounts previously billed on a timely basis under this paragraph, and except that, if the provider submits to the insurer a notice of initiation of treatment within 21 days after its first examination or treatment of the claimant, the statement may include charges for treatment or services rendered up to, but not more than, 75 days before the postmark date of the statement. The injured party is not liable for, and the provider may not bill the injured party for, charges that are unpaid because of the provider’s failure to comply with this paragraph. Any agreement requiring the injured person or insured to pay for such charges is unenforceable.

1. If the insured fails to furnish the provider with the correct name and address of the insured’s personal injury protection insurer, the provider has 35 days from the date the provider obtains the correct information to furnish the insurer with a statement of the charges. The insurer is not required to pay for such charges unless the provider includes with the statement documentary evidence that was provided by the insured during the 35-day period demonstrating that the provider reasonably relied on erroneous information from the insured and either:

a. A denial letter from the incorrect insurer; or

b. Proof of mailing, which may include an affidavit under penalty of perjury, reflecting timely mailing to the incorrect address or insurer.

2. For emergency services and care rendered in a hospital emergency department or for transport and treatment rendered by an ambulance provider licensed pursuant to part III of chapter 401, the provider is not required to furnish the statement of charges within the time periods established by this paragraph, and the insurer is not considered to have been furnished with notice of the amount of covered loss for purposes of paragraph (4)(b) until it receives a statement complying with paragraph (d), or copy thereof, which specifically identifies the place of service to be a hospital emergency department or an ambulance in accordance with billing standards recognized by the federal Centers for Medicare and Medicaid Services.

3. Each notice of the insured’s rights under s. 627.7401 must include the following statement in at least 12-point type:

BILLING REQUIREMENTS.—Florida law provides that with respect to any treatment or services, other than certain hospital and emergency services, the statement of charges furnished to the insurer by the provider may not include, and the insurer and the injured party are not required to pay, charges for treatment or services rendered more than 35 days before the postmark date of the statement, except for past due amounts previously billed on a timely basis, and except that, if the provider submits to the insurer a notice of initiation of treatment within 21 days after its first examination or treatment of the claimant, the statement may include charges for treatment or services rendered up to, but not more than, 75 days before the postmark date of the statement.

(d) All statements and bills for medical services rendered by a physician, hospital, clinic, or other person or institution shall be submitted to the insurer on a properly completed Centers for Medicare and Medicaid Services (CMS) 1500 form, UB 92 forms, or any other standard form approved by the office and adopted by the commission for purposes of this paragraph. All billings for such services rendered by providers must, to the extent applicable, comply with the CMS 1500 form instructions, the American Medical Association CPT Editorial Panel, and the Healthcare Common Procedure Coding System (HCPCS); and must follow the Physicians’ Current Procedural Terminology (CPT), the HCPCS in effect for the year in which services are rendered, and the International Classification of Diseases (ICD) adopted by the United States Department of Health and Human Services in effect for the year in which services are rendered. All providers, other than hospitals, must include on the applicable claim form the professional license number of the provider in the line or space provided for “Signature of Physician or Supplier, Including Degrees or Credentials.” In determining compliance with applicable CPT and HCPCS coding, guidance shall be provided by the CPT or the HCPCS in effect for the year in which services were rendered, the Office of the Inspector General, Physicians Compliance Guidelines, and other authoritative treatises designated by rule by the Agency for Health Care Administration. A statement of medical services may not include charges for medical services of a person or entity that performed such services without possessing the valid licenses required to perform such services. For purposes of paragraph (4)(b), an insurer is not considered to have been furnished with notice of the amount of covered loss or medical bills due unless the statements or bills comply with this paragraph and are properly completed in their entirety as to all material provisions, with all relevant information being provided therein.

(e)1. At the initial treatment or service provided, each physician, other licensed professional, clinic, or other medical institution providing medical services upon which a claim for personal injury protection benefits is based shall require an insured person, or his or her guardian, to execute a disclosure and acknowledgment form, which reflects at a minimum that:

a. The insured, or his or her guardian, must countersign the form attesting to the fact that the services set forth therein were actually rendered;

b. The insured, or his or her guardian, has both the right and affirmative duty to confirm that the services were actually rendered;

c. The insured, or his or her guardian, was not solicited by any person to seek any services from the medical provider;

d. The physician, other licensed professional, clinic, or other medical institution rendering services for which payment is being claimed explained the services to the insured or his or her guardian; and

e. If the insured notifies the insurer in writing of a billing error, the insured may be entitled to a certain percentage of a reduction in the amounts paid by the insured’s motor vehicle insurer.

2. The physician, other licensed professional, clinic, or other medical institution rendering services for which payment is being claimed has the affirmative duty to explain the services rendered to the insured, or his or her guardian, so that the insured, or his or her guardian, countersigns the form with informed consent.

3. Countersignature by the insured, or his or her guardian, is not required for the reading of diagnostic tests or other services that are of such a nature that they are not required to be performed in the presence of the insured.

4. The licensed medical professional rendering treatment for which payment is being claimed must sign, by his or her own hand, the form complying with this paragraph.

5. The original completed disclosure and acknowledgment form shall be furnished to the insurer pursuant to paragraph (4)(b) and may not be electronically furnished.

6. The disclosure and acknowledgment form is not required for services billed by a provider for emergency services and care as defined in s. 395.002 rendered in a hospital emergency department, or for transport and treatment rendered by an ambulance provider licensed pursuant to part III of chapter 401.

7. The Financial Services Commission shall adopt, by rule, a standard disclosure and acknowledgment form to be used to fulfill the requirements of this paragraph.

8. As used in this paragraph, the term “countersign” or “countersignature” means a second or verifying signature, as on a previously signed document, and is not satisfied by the statement “signature on file” or any similar statement.

9. The requirements of this paragraph apply only with respect to the initial treatment or service of the insured by a provider. For subsequent treatments or service, the provider must maintain a patient log signed by the patient, in chronological order by date of service, which is consistent with the services being rendered to the patient as claimed. The requirement to maintain a patient log signed by the patient may be met by a hospital that maintains medical records as required by s. 395.3025 and applicable rules and makes such records available to the insurer upon request.

(f) Upon written notification by any person, an insurer shall investigate any claim of improper billing by a physician or other medical provider. The insurer shall determine if the insured was properly billed for only those services and treatments that the insured actually received. If the insurer determines that the insured has been improperly billed, the insurer shall notify the insured, the person making the written notification, and the provider of its findings and reduce the amount of payment to the provider by the amount determined to be improperly billed. If a reduction is made due to a written notification by any person, the insurer shall pay to the person 20 percent of the amount of the reduction, up to $500. If the provider is arrested due to the improper billing, the insurer shall pay to the person 40 percent of the amount of the reduction, up to $500.

(g) An insurer may not systematically downcode with the intent to deny reimbursement otherwise due. Such action constitutes a material misrepresentation under s. 626.9541(1)(i)2.

(h) As provided in s. 400.9905, an entity excluded from the definition of a clinic shall be deemed a clinic and must be licensed under part X of chapter 400 in order to receive reimbursement under ss. 627.730-627.7405. However, this licensing requirement does not apply to:

1. An entity wholly owned by a physician licensed under chapter 458 or chapter 459, or by the physician and the spouse, parent, child, or sibling of the physician;

2. An entity wholly owned by a dentist licensed under chapter 466, or by the dentist and the spouse, parent, child, or sibling of the dentist;

3. An entity wholly owned by a chiropractic physician licensed under chapter 460, or by the chiropractic physician and the spouse, parent, child, or sibling of the chiropractic physician;

4. A hospital or ambulatory surgical center licensed under chapter 395;

5. An entity that wholly owns or is wholly owned, directly or indirectly, by a hospital or hospitals licensed under chapter 395;

6. An entity that is a clinical facility affiliated with an accredited medical school at which training is provided for medical students, residents, or fellows;

7. An entity that is certified under 42 C.F.R. part 485, subpart H; or

8. An entity that is owned by a publicly traded corporation, either directly or indirectly through its subsidiaries, that has $250 million or more in total annual sales of health care services provided by licensed health care practitioners if one or more of the persons responsible for the operations of the entity are health care practitioners who are licensed in this state and who are responsible for supervising the business activities of the entity and the entity’s compliance with state law for purposes of this section.

(6) DISCOVERY OF FACTS ABOUT AN INJURED PERSON; DISPUTES.—

(a) If a request is made by an insurer providing personal injury protection benefits under ss. 627.730-627.7405 against whom a claim has been made, an employer must furnish, in a form approved by the office, a sworn statement of the earnings, since the time of the bodily injury and for a reasonable period before the injury, of the person upon whose injury the claim is based.

(b) Every physician, hospital, clinic, or other medical institution providing, before or after bodily injury upon which a claim for personal injury protection insurance benefits is based, any products, services, or accommodations in relation to that or any other injury, or in relation to a condition claimed to be connected with that or any other injury, shall, if requested by the insurer against whom the claim has been made, furnish a written report of the history, condition, treatment, dates, and costs of such treatment of the injured person and why the items identified by the insurer were reasonable in amount and medically necessary, together with a sworn statement that the treatment or services rendered were reasonable and necessary with respect to the bodily injury sustained and identifying which portion of the expenses for such treatment or services was incurred as a result of such bodily injury, and produce, and allow the inspection and copying of, his or her or its records regarding such history, condition, treatment, dates, and costs of treatment if this does not limit the introduction of evidence at trial. Such sworn statement must read as follows: “Under penalty of perjury, I declare that I have read the foregoing, and the facts alleged are true, to the best of my knowledge and belief.” A cause of action for violation of the physician-patient privilege or invasion of the right of privacy may not be brought against any physician, hospital, clinic, or other medical institution complying with this section. The person requesting such records and such sworn statement shall pay all reasonable costs connected therewith. If an insurer makes a written request for documentation or information under this paragraph within 30 days after having received notice of the amount of a covered loss under paragraph (4)(a), the amount or the partial amount that is the subject of the insurer’s inquiry is overdue if the insurer does not pay in accordance with paragraph (4)(b) or within 10 days after the insurer’s receipt of the requested documentation or information, whichever occurs later. As used in this paragraph, the term “receipt” includes, but is not limited to, inspection and copying pursuant to this paragraph. An insurer that requests documentation or information pertaining to reasonableness of charges or medical necessity under this paragraph without a reasonable basis for such requests as a general business practice is engaging in an unfair trade practice under the insurance code.

(c) In the event of a dispute regarding an insurer’s right to discovery of facts under this section, the insurer may petition a court of competent jurisdiction to enter an order permitting such discovery. The order may be made only on motion for good cause shown and upon notice to all persons having an interest, and must specify the time, place, manner, conditions, and scope of the discovery. In order to protect against annoyance, embarrassment, or oppression, as justice requires, the court may enter an order refusing discovery or specifying conditions of discovery and may order payments of costs and expenses of the proceeding, including reasonable fees for the appearance of attorneys at the proceedings, as justice requires.

(d) The injured person shall be furnished, upon request, a copy of all information obtained by the insurer under this section, and pay a reasonable charge, if required by the insurer.

(e) Notice to an insurer of the existence of a claim may not be unreasonably withheld by an insured.

(f) In a dispute between the insured and the insurer, or between an assignee of the insured’s rights and the insurer, upon request, the insurer must notify the insured or the assignee that the policy limits under this section have been reached within 15 days after the limits have been reached.

(g) An insured seeking benefits under ss. 627.730–627.7405, including an omnibus insured, must comply with the terms of the policy, which include, but are not limited to, submitting to an examination under oath. The scope of questioning during the examination under oath is limited to relevant information or information that could reasonably be expected to lead to relevant information. Compliance with this paragraph is a condition precedent to receiving benefits. An insurer that, as a general business practice as determined by the office, requests an examination under oath of an insured or an omnibus insured without a reasonable basis is subject to s. 626.9541.

(7) MENTAL AND PHYSICAL EXAMINATION OF INJURED PERSON; REPORTS.—

(a) Whenever the mental or physical condition of an injured person covered by personal injury protection is material to any claim that has been or may be made for past or future personal injury protection insurance benefits, such person shall, upon the request of an insurer, submit to mental or physical examination by a physician or physicians. The costs of any examinations requested by an insurer shall be borne entirely by the insurer. Such examination shall be conducted within the municipality where the insured is receiving treatment, or in a location reasonably accessible to the insured, which, for purposes of this paragraph, means any location within the municipality in which the insured resides, or any location within 10 miles by road of the insured’s residence, provided such location is within the county in which the insured resides. If the examination is to be conducted in a location reasonably accessible to the insured, and if there is no qualified physician to conduct the examination in a location reasonably accessible to the insured, such examination shall be conducted in an area of the closest proximity to the insured’s residence. Personal protection insurers are authorized to include reasonable provisions in personal injury protection insurance policies for mental and physical examination of those claiming personal injury protection insurance benefits. An insurer may not withdraw payment of a treating physician without the consent of the injured person covered by the personal injury protection, unless the insurer first obtains a valid report by a Florida physician licensed under the same chapter as the treating physician whose treatment authorization is sought to be withdrawn, stating that treatment was not reasonable, related, or necessary. A valid report is one that is prepared and signed by the physician examining the injured person or reviewing the treatment records of the injured person and is factually supported by the examination and treatment records if reviewed and that has not been modified by anyone other than the physician. The physician preparing the report must be in active practice, unless the physician is physically disabled. Active practice means that during the 3 years immediately preceding the date of the physical examination or review of the treatment records the physician must have devoted professional time to the active clinical practice of evaluation, diagnosis, or treatment of medical conditions or to the instruction of students in an accredited health professional school or accredited residency program or a clinical research program that is affiliated with an accredited health professional school or teaching hospital or accredited residency program. The physician preparing a report at the request of an insurer and physicians rendering expert opinions on behalf of persons claiming medical benefits for personal injury protection, or on behalf of an insured through an attorney or another entity, shall maintain, for at least 3 years, copies of all examination reports as medical records and shall maintain, for at least 3 years, records of all payments for the examinations and reports. Neither an insurer nor any person acting at the direction of or on behalf of an insurer may materially change an opinion in a report prepared under this paragraph or direct the physician preparing the report to change such opinion. The denial of a payment as the result of such a changed opinion constitutes a material misrepresentation under s. 626.9541(1)(i)2.; however, this provision does not preclude the insurer from calling to the attention of the physician errors of fact in the report based upon information in the claim file.

(b) If requested by the person examined, a party causing an examination to be made shall deliver to him or her a copy of every written report concerning the examination rendered by an examining physician, at least one of which reports must set out the examining physician’s findings and conclusions in detail. After such request and delivery, the party causing the examination to be made is entitled, upon request, to receive from the person examined every written report available to him or her or his or her representative concerning any examination, previously or thereafter made, of the same mental or physical condition. By requesting and obtaining a report of the examination so ordered, or by taking the deposition of the examiner, the person examined waives any privilege he or she may have, in relation to the claim for benefits, regarding the testimony of every other person who has examined, or may thereafter examine, him or her in respect to the same mental or physical condition. If a person unreasonably refuses to submit to or fails to appear at an examination, the personal injury protection carrier is no longer liable for subsequent personal injury protection benefits. An insured’s refusal to submit to or failure to appear at two examinations raises a rebuttable presumption that the insured’s refusal or failure was unreasonable.

(8) APPLICABILITY OF PROVISION REGULATING ATTORNEY FEES.—With respect to any dispute under the provisions of ss. 627.730-627.7405 between the insured and the insurer, or between an assignee of an insured’s rights and the insurer, the provisions of ss. 627.428 and 768.79 apply, except as provided in subsections (10) and (15), and except that any attorney fees recovered must:

(a) Comply with prevailing professional standards;

(b) Not overstate or inflate the number of hours reasonably necessary for a case of comparable skill or complexity; and

(c) Represent legal services that are reasonable and necessary to achieve the result obtained.

Upon request by either party, a judge must make written findings, substantiated by evidence presented at trial or any hearings associated therewith, that any award of attorney fees complies with this subsection. Notwithstanding s. 627.428, attorney fees recovered under ss. 627.730-627.7405 must be calculated without regard to a contingency risk multiplier.

(9) PREFERRED PROVIDERS.—An insurer may negotiate and contract with preferred providers for the benefits described in this section, which include health care providers licensed under chapter 458, chapter 459, chapter 460, chapter 461, or chapter 463. The insurer may provide an option to an insured to use a preferred provider at the time of purchasing the policy for personal injury protection benefits, if the requirements of this subsection are met. If the insured elects to use a provider who is not a preferred provider, whether the insured purchased a preferred provider policy or a nonpreferred provider policy, the medical benefits provided by the insurer shall be as required by this section. If the insured elects to use a provider who is a preferred provider, the insurer may pay medical benefits in excess of the benefits required by this section and may waive or lower the amount of any deductible that applies to such medical benefits. If the insurer offers a preferred provider policy to a policyholder or applicant, it must also offer a nonpreferred provider policy. The insurer shall provide each insured with a current roster of preferred providers in the county in which the insured resides at the time of purchase of such policy, and shall make such list available for public inspection during regular business hours at the insurer’s principal office within the state.

(10) DEMAND LETTER.—

(a) As a condition precedent to filing any action for benefits under this section, written notice of an intent to initiate litigation must be provided to the insurer. Such notice may not be sent until the claim is overdue, including any additional time the insurer has to pay the claim pursuant to paragraph (4)(b).

(b) The notice must state that it is a “demand letter under s. 627.736” and state with specificity:

1. The name of the insured upon which such benefits are being sought, including a copy of the assignment giving rights to the claimant if the claimant is not the insured.

2. The claim number or policy number upon which such claim was originally submitted to the insurer.

3. To the extent applicable, the name of any medical provider who rendered to an insured the treatment, services, accommodations, or supplies that form the basis of such claim; and an itemized statement specifying each exact amount, the date of treatment, service, or accommodation, and the type of benefit claimed to be due. A completed form satisfying the requirements of paragraph (5)(d) or the lost-wage statement previously submitted may be used as the itemized statement. To the extent that the demand involves an insurer’s withdrawal of payment under paragraph (7)(a) for future treatment not yet rendered, the claimant shall attach a copy of the insurer’s notice withdrawing such payment and an itemized statement of the type, frequency, and duration of future treatment claimed to be reasonable and medically necessary.

(c) Each notice required by this subsection must be delivered to the insurer by United States certified or registered mail, return receipt requested. Such postal costs shall be reimbursed by the insurer if requested by the claimant in the notice, when the insurer pays the claim. Such notice must be sent to the person and address specified by the insurer for the purposes of receiving notices under this subsection. Each licensed insurer, whether domestic, foreign, or alien, shall file with the office the name and address of the designated person to whom notices must be sent which the office shall make available on its Internet website. The name and address on file with the office pursuant to s. 624.422 is deemed the authorized representative to accept notice pursuant to this subsection if no other designation has been made.

(d) If, within 30 days after receipt of notice by the insurer, the overdue claim specified in the notice is paid by the insurer together with applicable interest and a penalty of 10 percent of the overdue amount paid by the insurer, subject to a maximum penalty of $250, no action may be brought against the insurer. If the demand involves an insurer’s withdrawal of payment under paragraph (7)(a) for future treatment not yet rendered, no action may be brought against the insurer if, within 30 days after its receipt of the notice, the insurer mails to the person filing the notice a written statement of the insurer’s agreement to pay for such treatment in accordance with the notice and to pay a penalty of 10 percent, subject to a maximum penalty of $250, when it pays for such future treatment in accordance with the requirements of this section. To the extent the insurer determines not to pay any amount demanded, the penalty is not payable in any subsequent action. For purposes of this subsection, payment or the insurer’s agreement shall be treated as being made on the date a draft or other valid instrument that is equivalent to payment, or the insurer’s written statement of agreement, is placed in the United States mail in a properly addressed, postpaid envelope, or if not so posted, on the date of delivery. The insurer is not obligated to pay any attorney fees if the insurer pays the claim or mails its agreement to pay for future treatment within the time prescribed by this subsection.

(e) The applicable statute of limitation for an action under this section shall be tolled for 30 business days by the mailing of the notice required by this subsection.

(11) FAILURE TO PAY VALID CLAIMS; UNFAIR OR DECEPTIVE PRACTICE.—

(a) An insurer is engaging in a prohibited unfair or deceptive practice that is subject to the penalties provided in s. 626.9521 and the office has the powers and duties specified in ss. 626.9561-626.9601 if the insurer, with such frequency so as to indicate a general business practice:

1. Fails to pay valid claims for personal injury protection; or

2. Fails to pay valid claims until receipt of the notice required by subsection (10).

(b) Notwithstanding s. 501.212, the Department of Legal Affairs may investigate and initiate actions for a violation of this subsection, including, but not limited to, the powers and duties specified in part II of chapter 501.

(12) CIVIL ACTION FOR INSURANCE FRAUD.—An insurer shall have a cause of action against any person convicted of, or who, regardless of adjudication of guilt, pleads guilty or nolo contendere to insurance fraud under s. 817.234, patient brokering under s. 817.505, or kickbacks under s. 456.054, associated with a claim for personal injury protection benefits in accordance with this section. An insurer prevailing in an action brought under this subsection may recover compensatory, consequential, and punitive damages subject to the requirements and limitations of part II of chapter 768, and attorney’s fees and costs incurred in litigating a cause of action against any person convicted of, or who, regardless of adjudication of guilt, pleads guilty or nolo contendere to insurance fraud under s. 817.234, patient brokering under s. 817.505, or kickbacks under s. 456.054, associated with a claim for personal injury protection benefits in accordance with this section.

(13) MINIMUM BENEFIT COVERAGE.—If the Financial Services Commission determines that the cost savings under personal injury protection insurance benefits paid by insurers have been realized due to the provisions of this act, prior legislative reforms, or other factors, the commission may increase the minimum $10,000 benefit coverage requirement. In establishing the amount of such increase, the commission must determine that the additional premium for such coverage is approximately equal to the premium cost savings that have been realized for the personal injury protection coverage with limits of $10,000.

(14) FRAUD ADVISORY NOTICE.—Upon receiving notice of a claim under this section, an insurer shall provide a notice to the insured or to a person for whom a claim for reimbursement for diagnosis or treatment of injuries has been filed, advising that:

(a) Pursuant to s. 626.9892, the Department of Financial Services may pay rewards of up to $25,000 to persons providing information leading to the arrest and conviction of persons committing crimes investigated by the Division of Investigative and Forensic Services arising from violations of s. 440.105, s. 624.15, s. 626.9541, s. 626.989, or s. 817.234.

(b) Solicitation of a person injured in a motor vehicle crash for purposes of filing personal injury protection or tort claims could be a violation of s. 817.234, s. 817.505, or the rules regulating The Florida Bar and should be immediately reported to the Division of Investigative and Forensic Services if such conduct has taken place.

(15) ALL CLAIMS BROUGHT IN A SINGLE ACTION.—In any civil action to recover personal injury protection benefits brought by a claimant pursuant to this section against an insurer, all claims related to the same health care provider for the same injured person shall be brought in one action, unless good cause is shown why such claims should be brought separately. If the court determines that a civil action is filed for a claim that should have been brought in a prior civil action, the court may not award attorney’s fees to the claimant.

(16) SECURE ELECTRONIC DATA TRANSFER.—A notice, documentation, transmission, or communication of any kind required or authorized under ss. 627.730-627.7405 may be transmitted electronically if it is transmitted by secure electronic data transfer that is consistent with state and federal privacy and security laws.

(17) NONREIMBURSABLE CLAIMS.—Claims generated as a result of activities that are unlawful pursuant to s. 817.505 are not reimbursable under the Florida Motor Vehicle No-Fault Law.

History.—s. 7, ch. 71-252; s. 3, ch. 76-168; s. 4, ch. 76-266; s. 1, ch. 77-457; s. 33, ch. 77-468; s. 3, ch. 78-374; s. 114, ch. 79-40; s. 165, ch. 79-164; s. 239, ch. 79-400; s. 3, ch. 80-206; s. 430, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 554, 563, ch. 82-243; s. 31, ch. 87-226; s. 1, ch. 87-282; ss. 19, 20, 21, 22, ch. 88-370; s. 2, ch. 89-243; s. 1, ch. 89-313; s. 40, ch. 90-119; s. 7, ch. 90-232; s. 11, ch. 90-248; s. 36, ch. 90-295; s. 7, ch. 91-106; s. 66, ch. 91-282; s. 84, ch. 92-318; s. 7, ch. 93-289; s. 1, ch. 94-123; s. 8, ch. 95-202; s. 83, ch. 95-211; s. 381, ch. 96-406; s. 1738, ch. 97-102; s. 2, ch. 98-270; s. 262, ch. 99-8; s. 62, ch. 2001-63; s. 6, ch. 2001-271; s. 1195, ch. 2003-261; ss. 8, 19, ch. 2003-411; s. 124, ch. 2004-5; s. 121, ch. 2005-2; s. 13, ch. 2006-305; ss. 13, 20, ch. 2007-324; s. 153, ch. 2008-4; s. 22, ch. 2008-220; s. 86, ch. 2009-21; s. 17, ch. 2012-151; ss. 10, 11, ch. 2012-197; s. 14, ch. 2013-93; s. 7, ch. 2015-135; s. 6, ch. 2016-133; s. 23, ch. 2016-165.



627.737 - Tort exemption; limitation on right to damages; punitive damages.

627.737 Tort exemption; limitation on right to damages; punitive damages.—

(1) Every owner, registrant, operator, or occupant of a motor vehicle with respect to which security has been provided as required by ss. 627.730-627.7405, and every person or organization legally responsible for her or his acts or omissions, is hereby exempted from tort liability for damages because of bodily injury, sickness, or disease arising out of the ownership, operation, maintenance, or use of such motor vehicle in this state to the extent that the benefits described in s. 627.736(1) are payable for such injury, or would be payable but for any exclusion authorized by ss. 627.730-627.7405, under any insurance policy or other method of security complying with the requirements of s. 627.733, or by an owner personally liable under s. 627.733 for the payment of such benefits, unless a person is entitled to maintain an action for pain, suffering, mental anguish, and inconvenience for such injury under the provisions of subsection (2).

(2) In any action of tort brought against the owner, registrant, operator, or occupant of a motor vehicle with respect to which security has been provided as required by ss. 627.730-627.7405, or against any person or organization legally responsible for her or his acts or omissions, a plaintiff may recover damages in tort for pain, suffering, mental anguish, and inconvenience because of bodily injury, sickness, or disease arising out of the ownership, maintenance, operation, or use of such motor vehicle only in the event that the injury or disease consists in whole or in part of:

(a) Significant and permanent loss of an important bodily function.

(b) Permanent injury within a reasonable degree of medical probability, other than scarring or disfigurement.

(c) Significant and permanent scarring or disfigurement.

(d) Death.

(3) When a defendant, in a proceeding brought pursuant to ss. 627.730-627.7405, questions whether the plaintiff has met the requirements of subsection (2), then the defendant may file an appropriate motion with the court, and the court shall, on a one-time basis only, 30 days before the date set for the trial or the pretrial hearing, whichever is first, by examining the pleadings and the evidence before it, ascertain whether the plaintiff will be able to submit some evidence that the plaintiff will meet the requirements of subsection (2). If the court finds that the plaintiff will not be able to submit such evidence, then the court shall dismiss the plaintiff’s claim without prejudice.

(4) In any action brought against an automobile liability insurer for damages in excess of its policy limits, no claim for punitive damages shall be allowed.

History.—s. 8, ch. 71-252; s. 3, ch. 76-168; s. 5, ch. 76-266; s. 1, ch. 77-457; s. 35, ch. 77-468; s. 4, ch. 78-374; ss. 2, 3, ch. 81-318; ss. 555, 563, ch. 82-243; s. 363, ch. 97-102; s. 19, ch. 2003-411; s. 14, ch. 2007-324.



627.739 - Personal injury protection; optional limitations; deductibles.

627.739 Personal injury protection; optional limitations; deductibles.—

(1) The named insured may elect a deductible or modified coverage or combination thereof to apply to the named insured alone or to the named insured and dependent relatives residing in the same household, but may not elect a deductible or modified coverage to apply to any other person covered under the policy.

(2) Insurers shall offer to each applicant and to each policyholder, upon the renewal of an existing policy, deductibles, in amounts of $250, $500, and $1,000. The deductible amount must be applied to 100 percent of the expenses and losses described in s. 627.736. After the deductible is met, each insured is eligible to receive up to $10,000 in total benefits described in s. 627.736(1). However, this subsection shall not be applied to reduce the amount of any benefits received in accordance with s. 627.736(1)(c).

(3) Insurers shall offer coverage wherein, at the election of the named insured, the benefits for loss of gross income and loss of earning capacity described in s. 627.736(1)(b) shall be excluded.

(4) The named insured shall not be prevented from electing a deductible under subsection (2) and modified coverage under subsection (3). Each election made by the named insured under this section shall result in an appropriate reduction of premium associated with that election.

(5) All such offers shall be made in clear and unambiguous language at the time the initial application is taken and prior to each annual renewal and shall indicate that a premium reduction will result from each election. At the option of the insurer, the requirements of the preceding sentence are met by using forms of notice approved by the office, or by providing the following notice in 10-point type in the insurer’s application for initial issuance of a policy of motor vehicle insurance and the insurer’s annual notice of renewal premium:

For personal injury protection insurance, the named insured may elect a deductible and to exclude coverage for loss of gross income and loss of earning capacity (“lost wages”). These elections apply to the named insured alone, or to the named insured and all dependent resident relatives. A premium reduction will result from these elections. The named insured is hereby advised not to elect the lost wage exclusion if the named insured or dependent resident relatives are employed, since lost wages will not be payable in the event of an accident.

History.—s. 10, ch. 71-252; s. 3, ch. 76-168; s. 6, ch. 76-266; s. 1, ch. 77-457; s. 37, ch. 77-468; s. 6, ch. 78-374; ss. 2, 3, ch. 81-318; ss. 557, 563, ch. 82-243; s. 1, ch. 99-381; s. 1196, ch. 2003-261; ss. 9, 19, ch. 2003-411; s. 15, ch. 2007-324.



627.7401 - Notification of insured’s rights.

627.7401 Notification of insured’s rights.—

(1) The commission, by rule, shall adopt a form for the notification of insureds of their right to receive personal injury protection benefits under the Florida Motor Vehicle No-Fault Law. Such notice shall include:

(a) A description of the benefits provided by personal injury protection, including, but not limited to, the specific types of services for which medical benefits are paid, disability benefits, death benefits, significant exclusions from and limitations on personal injury protection benefits, when payments are due, how benefits are coordinated with other insurance benefits that the insured may have, penalties and interest that may be imposed on insurers for failure to make timely payments of benefits, and rights of parties regarding disputes as to benefits.

(b) An advisory informing insureds that:

1. Pursuant to s. 626.9892, the Department of Financial Services may pay rewards of up to $25,000 to persons providing information leading to the arrest and conviction of persons committing crimes investigated by the Division of Investigative and Forensic Services arising from violations of s. 440.105, s. 624.15, s. 626.9541, s. 626.989, or s. 817.234.

2. Pursuant to s. 627.736(5)(e)1., if the insured notifies the insurer of a billing error, the insured may be entitled to a certain percentage of a reduction in the amount paid by the insured’s motor vehicle insurer.

(c) A notice that solicitation of a person injured in a motor vehicle crash for purposes of filing personal injury protection or tort claims could be a violation of s. 817.234, s 817.505, or the rules regulating The Florida Bar and should be immediately reported to the Division of Investigative and Forensic Services if such conduct has taken place.

(2) Each insurer issuing a policy in this state providing personal injury protection benefits must mail or deliver the notice as specified in subsection (1) to an insured within 21 days after receiving from the insured notice of an automobile accident or claim involving personal injury to an insured who is covered under the policy. The office may allow an insurer additional time to provide the notice specified in subsection (1) not to exceed 30 days, upon a showing by the insurer that an emergency justifies an extension of time.

(3) The notice required by this section does not alter or modify the terms of the insurance contract or other requirements of this act.

History.—s. 2, ch. 94-123; s. 1197, ch. 2003-261; s. 19, ch. 2003-411; s. 14, ch. 2006-305; s. 16, ch. 2007-324; s. 24, ch. 2016-165.



627.7403 - Mandatory joinder of derivative claim.

627.7403 Mandatory joinder of derivative claim.—In any action brought pursuant to the provisions of s. 627.737 claiming personal injuries, all claims arising out of the plaintiff’s injuries, including all derivative claims, shall be brought together, unless good cause is shown why such claims should be brought separately.

History.—s. 38, ch. 77-468; s. 2, ch. 81-318; s. 563, ch. 82-243; s. 19, ch. 2003-411; s. 17, ch. 2007-324.



627.7405 - Insurers’ right of reimbursement.

627.7405 Insurers’ right of reimbursement.—

(1) Notwithstanding ss. 627.730-627.7405, an insurer providing personal injury protection benefits on a private passenger motor vehicle shall have, to the extent of any personal injury protection benefits paid to any person as a benefit arising out of such private passenger motor vehicle insurance, a right of reimbursement against the owner or the insurer of the owner of a commercial motor vehicle, if the benefits paid result from such person having been an occupant of the commercial motor vehicle or having been struck by the commercial motor vehicle while not an occupant of any self-propelled vehicle.

1(2) The insurer’s right of reimbursement under this section does not apply to an owner or registrant as identified in s. 627.733(1)(b).

History.—s. 7, ch. 78-374; s. 2, ch. 81-318; ss. 558, 563, ch. 82-243; s. 19, ch. 2003-411; s. 18, ch. 2007-324; s. 18, ch. 2012-151; s. 12, ch. 2012-197.

1Note.—As created by s. 12, ch. 2012-197. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Subsection (2) was also created by s. 18, ch. 2012-151, and that version reads:

(2) For purposes of this section, no owner or registrant identified in s. 627.733(1)(b) shall be liable for right of reimbursement.



627.7407 - Application of the Florida Motor Vehicle No-Fault Law.

627.7407 Application of the Florida Motor Vehicle No-Fault Law.—

(1) Any person subject to the requirements of ss. 627.730-627.7405, the Florida Motor Vehicle No-Fault Law, as revived and amended by this act, must maintain security for personal injury protection as required by the Florida Motor Vehicle No-Fault Law, as revived and amended by this act, beginning on January 1, 2008.

(2) Any personal injury protection policy in effect on or after January 1, 2008, shall be deemed to incorporate the provisions of the Florida Motor Vehicle No-Fault Law, as revived and amended by this act.

(3) An insurer shall continue to use the personal injury protection forms and rates that were in effect on September 30, 2007, until new forms or rates are used as authorized by law.

(4) Each motor vehicle insurer shall provide personal injury protection coverage to each of its motor vehicle insureds who is subject to subsection (1) beginning on January 1, 2008. With respect to a person who does not have a personal injury protection policy in effect on such date, the initial endorsement shall not be considered a new policy and shall be issued for a period that terminates on the same date as the person’s other motor vehicle insurance coverage. Except as modified by the insured, the deductibles and exclusions that applied to the insured’s previous personal injury protection coverage with that insurer shall apply to the new personal injury protection coverage. The insurer is not required to provide the coverage if the insured does not pay the required premium by January 1, 2008, or such later date that the insurer may allow.

(5) No later than November 15, 2007, each motor vehicle insurer shall provide notice of the provisions of this section to each motor vehicle insured who is subject to subsection (1). The notice is not subject to approval by the Office of Insurance Regulation. The notice must clearly inform the policyholder:

(a) That beginning on January 1, 2008, Florida law requires the policyholder to maintain personal injury protection (“PIP”) insurance coverage and that this insurance pays covered medical expenses for injuries sustained in a motor vehicle crash by the policyholder, passengers, and relatives residing in the policyholder’s household.

(b) That if the policyholder does not maintain personal injury protection coverage, the State of Florida may suspend the policyholder’s driver license and vehicle registration.

(c) That if the policyholder already has personal injury protection coverage, that coverage will be amended effective January 1, 2008, to incorporate legally required changes without any additional premium and that the policyholder is not required to take any further action.

(d) That, if the policyholder does not currently have personal injury protection coverage, the current motor vehicle policy will be amended to incorporate the required personal injury protection coverage effective January 1, 2008.

(e) The additional premium that is due, if any, and the date that it is due, which may be no earlier than January 1, 2008.

(f) That if the policyholder has any questions, the name and phone number of whom they should contact.

(6) This section does not apply the Florida Motor Vehicle No-Fault Law, as revived and amended by this act, prior to January 1, 2008. However, for lawsuits for injuries arising out of an auto accident that occurs between the effective date of this act and December 31, 2007, inclusive, the limitation on lawsuits and tort immunity provided in s. 627.737 shall apply if, and only if, the plaintiff and the defendant are insured for personal injury protection coverage that meets the requirements of Florida Motor Vehicle No-Fault Law that was in effect on September 30, 2007.

(7) The Legislature finds that in order to protect the public health, safety, and welfare, it is necessary to revise or endorse policies in effect on January 1, 2008, to add personal injury protection coverage as required by this section, and to provide a uniform date for motor vehicle owners to obtain or continue such coverage and for insurance policies to provide such coverage. In order to avoid revising in-force policies, enforcement would depend on policyholders electing to add such coverage, or providing a nonuniform date for coverage to be mandatory as policies renew which results in unequal treatment under the law, or delaying the effective date for at least 1 year to provide a uniform date after all policies have renewed, any of which options would result in a much greater number of uninsured vehicles, an inability of accident victims to obtain medical care, a greater level of uncompensated medical care, higher costs to other public and private health care systems, and greater numbers of persons being subject to penalties for noncompliance.

(8) The Legislature recognizes that the Florida Motor Vehicle No-Fault Law was repealed on October 1, 2007, and that vehicle owners are not required to maintain personal injury protection coverage on or after that date until January 1, 2008. Notwithstanding any other law, an insurer is not required to report the issuance, cancellation, or nonrenewal of personal injury protection coverage occurring between October 1, 2007, and December 31, 2007, inclusive, to the Department of Highway Safety and Motor Vehicles. Any law requiring personal injury protection coverage or providing sanctions for failure to maintain or demonstrate proof of such coverage does not apply during this time period. However, this subsection does not relieve a motor vehicle owner from responsibility for maintaining property damage liability coverage as required by law and does not relieve an insurer from reporting the issuance, cancellation, or nonrenewal of property damage liability coverage as required by law.

History.—s. 21, ch. 2007-324.



627.7415 - Commercial motor vehicles; additional liability insurance coverage.

627.7415 Commercial motor vehicles; additional liability insurance coverage.—Commercial motor vehicles, as defined in s. 207.002 or s. 320.01, operated upon the roads and highways of this state shall be insured with the following minimum levels of combined bodily liability insurance and property damage liability insurance in addition to any other insurance requirements:

(1) Fifty thousand dollars per occurrence for a commercial motor vehicle with a gross vehicle weight of 26,000 pounds or more, but less than 35,000 pounds.

(2) One hundred thousand dollars per occurrence for a commercial motor vehicle with a gross vehicle weight of 35,000 pounds or more, but less than 44,000 pounds.

(3) Three hundred thousand dollars per occurrence for a commercial motor vehicle with a gross vehicle weight of 44,000 pounds or more.

(4) All commercial motor vehicles subject to regulations of the United States Department of Transportation, 49 C.F.R. part 387, subpart A, and as may be hereinafter amended, shall be insured in an amount equivalent to the minimum levels of financial responsibility as set forth in such regulations.

A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—s. 5, ch. 86-18; s. 47, ch. 87-198; s. 313, ch. 99-248; s. 91, ch. 2013-160.



627.742 - Nonpublic sector buses; additional liability insurance coverage.

627.742 Nonpublic sector buses; additional liability insurance coverage.—

(1) In addition to any other insurance requirements, each nonpublic sector bus must carry:

(a) Proof of ability to respond in damages for liability on account of accidents arising out of the use of the nonpublic sector bus:

1. In the amount of $100,000 because of bodily injury to, or death of, one person in any accident;

2. Subject to such limits for one person, in the amount of $300,000 because of bodily injury to, or death of, two or more persons in any one accident; and

3. In the amount of $50,000 because of injury to, or destruction of, property of others in any one accident; or

(b) A policy of insurance providing for bodily liability insurance and property damage liability in a sum of not less than $300,000.

(2) School buses subject to the provisions of chapter 1006 or s. 316.615 are exempt from the provisions of this section.

(3) A violation of this section is a noncriminal traffic infraction, punishable as a nonmoving violation as provided in chapter 318.

History.—ss. 6, 7, 8, ch. 81-209; ss. 809(2nd), 810, ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 314, ch. 99-248; s. 1032, ch. 2002-387.



627.743 - Payment of third-party claims.

627.743 Payment of third-party claims.—

(1) Before making any payment on a claim for damage to an automobile for a total loss, regardless of amount, which automobile is owned by a person who is not named as an insured in the policy under which payment is made, the insurer shall first cause a search of the records of the Department of Highway Safety and Motor Vehicles to be made in order to determine whether the damaged vehicle is subject to any liens. If the search discloses the existence of any liens, payment of the claim shall be made jointly to the owner of the damaged vehicle and the first lienholder of record. The insurer shall not be subject to the requirements of this section if the owner of the damaged vehicle presents to the insurer a title certificate for such vehicle.

(2) When making any payment on a third party claim for damage to an automobile for a partial loss, the insurer shall have printed on the loss estimate, if prepared by the insurer, the following: “Failure to use the insurance proceeds in accordance with the security agreement, if any, could be a violation of s. 812.014, Florida Statutes. If you have any questions, contact your lending institution.” However, this subsection does not apply if the insurer does not prepare the loss estimate.

History.—ss. 560, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 24, ch. 83-288; s. 114, ch. 92-318; s. 76, ch. 99-248.



627.744 - Required preinsurance inspection of private passenger motor vehicles.

627.744 Required preinsurance inspection of private passenger motor vehicles.—

(1) A private passenger motor vehicle insurance policy providing physical damage coverage, including collision or comprehensive coverage, may not be issued in this state unless the insurer has inspected the motor vehicle in accordance with this section.

(2) This section does not apply:

(a) To a policy for a policyholder who has been insured for 2 years or longer, without interruption, under a private passenger motor vehicle policy that provides physical damage coverage for any vehicle if the agent of the insurer verifies the previous coverage.

(b) To a new, unused motor vehicle purchased or leased from a licensed motor vehicle dealer or leasing company. The insurer may require:

1. A bill of sale, buyer’s order, or lease agreement that contains a full description of the motor vehicle; or

2. A copy of the title or registration that establishes transfer of ownership from the dealer or leasing company to the customer and a copy of the window sticker.

For the purposes of this paragraph, the physical damage coverage on the motor vehicle may not be suspended during the term of the policy due to the applicant’s failure to provide or the insurer’s option not to require the documents. However, if the insurer requires a document under this paragraph at the time the policy is issued, payment of a claim may be conditioned upon the receipt by the insurer of the required documents, and no physical damage loss occurring after the effective date of the coverage may be payable until the documents are provided to the insurer.

(c) To a temporary substitute motor vehicle.

(d) To a motor vehicle which is leased for less than 6 months, if the insurer receives the lease or rental agreement containing a description of the leased motor vehicle, including its condition. Payment of a physical damage claim is conditioned upon receipt of the lease or rental agreement.

(e) To a vehicle that is 10 years old or older, as determined by reference to the model year.

(f) To any renewal policy.

(g) To a motor vehicle policy issued in a county with a 1988 estimated population of less than 500,000.

(h) To any other vehicle or policy exempted by rule of the commission. The commission may base a rule under this paragraph only on a determination that the likelihood of a fraudulent physical damage claim is remote or that the inspection would cause a serious hardship to the insurer or the applicant.

(i) When the insurer’s authorized inspection service has no inspection facility either in the municipality in which the automobile is principally garaged or within 10 miles of such municipality.

(j) When the insured vehicle is insured under a commercially rated policy that insures five or more vehicles.

(k) When an insurance producer is transferring a book of business from one insurer to another.

(l) When an individual insured’s coverage is being transferred and initiated by a producer to a new insurer.

(3) This subsection does not prohibit an insurer from requiring a preinsurance inspection of any motor vehicle as a condition of issuance of physical damage coverage.

(4) The inspection required by this section shall be provided by the insurer or by a person or organization authorized by the insurer. The applicant may be required to pay the cost of the inspection, not to exceed $5. The inspection shall be recorded on a form prescribed by the commission, and the form or a copy shall be retained by the insurer with its policy records for the insured. The insurer shall provide a copy of the form to the insured upon request. Any inspection fee paid directly by the applicant may not be considered part of the premium. However, an insurer that provides the inspection at no cost to the applicant may include the expense of the inspection within a rate filing.

(5) The inspection shall include at least the following:

(a) Taking a physical imprint of the vehicle identification number of the vehicle or otherwise recording the vehicle identification number in a manner prescribed by the commission.

(b) Recording the presence of accessories required by the commission to be recorded.

(c) Recording the locations of and a description of existing damage to the vehicle.

(6) An insurer may defer an inspection for 30 calendar days following the effective date of coverage for a new policy, but not for a renewal policy, and for additional or replacement vehicles to an existing policy, if an inspection at the time of the request for coverage would create a serious inconvenience for the applicant and such hardship is documented in the insured’s policy record.

(7) The commission may, by rule, establish such procedures and notice requirements that it finds necessary to implement this section.

(8) The Division of Insurance Fraud of the Department of Financial Services shall provide a report of data from the required preinsurance inspection of motor vehicles to the Governor, the President of the Senate, and the Speaker of the House of Representatives by December 1, 2016.

(a) The data must include, but need not be limited to:

1. A written estimate of the total cost incurred by insurers and policyholders in order to comply with the inspections.

2. A written estimate of the total cost incurred by insurers to have their motor vehicles inspected.

3. Documentation regarding the total premium savings for policyholders as a result of the inspections.

4. Documentation of the total number of inspected motor vehicles that had a preexisting condition.

5. Documentation regarding the potential fraud in motor vehicle claims incurred within the first 125 days after issuance of a new policy.

6. Documentation of the total number of referrals of fraudulent acts to the National Insurance Crime Bureau by preinsurance inspectors during the past 5 years.

(b) The Legislature may use the report data in determining the future public necessity for this section.

History.—ss. 41, 52, ch. 90-119; ss. 85, 114, ch. 92-318; s. 28, ch. 95-146; s. 1198, ch. 2003-261; s. 8, ch. 2015-135; s. 5, ch. 2016-133.



627.745 - Mediation of claims.

627.745 Mediation of claims.—

(1)(a) In any claim filed with an insurer for personal injury in an amount of $10,000 or less or any claim for property damage in any amount, arising out of the ownership, operation, use, or maintenance of a motor vehicle, either party may demand mediation of the claim prior to the institution of litigation.

(b) A request for mediation shall be filed with the department on a form approved by the department. The request for mediation shall state the reason for the request for mediation and the issues in dispute which are to be mediated. The filing of a request for mediation tolls the applicable time requirements for filing suit for a period of 60 days following the conclusion of the mediation process or the time prescribed in s. 95.11, whichever is later.

(c) The insurance policy must specify in detail the terms and conditions for mediation of a first-party claim.

(d) The mediation shall be conducted as an informal process in which formal rules of evidence and procedure need not be observed. Any party participating in a mediation must have the authority to make a binding decision. All parties must mediate in good faith.

(e) The department shall randomly select mediators. Each party may once reject the mediator selected, either originally or after the opposing side has exercised its option to reject a mediator.

(f) Costs of mediation shall be borne equally by both parties unless the mediator determines that one party has not mediated in good faith.

(g) Only one mediation may be requested for each claim, unless all parties agree to further mediation.

(2) Upon receipt of a request for mediation, the department shall refer the request to a mediator. The mediator shall notify the applicant and all interested parties, as identified by the applicant, and any other parties the mediator believes may have an interest in the mediation, of the date, time, and place of the mediation conference. The conference may be held by telephone, if feasible. The mediation conference shall be held within 45 days after the request for mediation.

(3)(a) The department shall approve mediators to conduct mediations pursuant to this section. All mediators must file an application under oath for approval as a mediator.

(b) To qualify for approval as a mediator, an individual must meet one of the following qualifications:

1. Possess an active certification as a Florida Supreme Court certified circuit court mediator. A Florida Supreme Court certified circuit court mediator in a lapsed, suspended, sanctioned, or decertified status is not eligible to participate in the mediation program.

2. Be an approved department mediator as of July 1, 2014, and have conducted at least one mediation on behalf of the department within 4 years immediately preceding that date.

(4) The department shall deny an application, or suspend or revoke its approval, of a mediator to serve in such capacity if the department finds that one or more of the following grounds exist:

(a) Lack of one or more of the qualifications specified in this section for approval.

(b) Material misstatement, misrepresentation, or fraud in obtaining or attempting to obtain the approval.

(c) Demonstrated lack of fitness or trustworthiness to act as a mediator.

(d) Fraudulent or dishonest practices in the conduct of mediation or in the conduct of business in the financial services industry.

(e) Violation of any provision of this code or of a lawful order or rule of the department, violation of the Florida Rules for Certified and Court-Appointed Mediators, or aiding, instructing, or encouraging another party in committing such a violation.

The department may adopt rules to administer this subsection.

(5) The department must adopt rules of procedure for claims mediation, taking into consideration a system which:

(a) Is fair.

(b) Promotes settlement.

(c) Avoids delay.

(d) Is nonadversarial.

(e) Uses a framework for modern mediating technique.

(f) Controls costs and expenses of mediation.

(6) Disclosures and information divulged in the mediation process are not admissible in any subsequent action or proceeding relating to the claim or to the cause of action giving rise to the claim. A person demanding mediation under this section may not demand or request mediation after a suit is filed relating to the same facts already mediated.

History.—s. 42, ch. 90-119; s. 40, ch. 91-201; ss. 86, 114, ch. 92-318; s. 76, ch. 98-199; s. 31, ch. 2014-123; s. 79, ch. 2015-2.



627.746 - Coverage for minors who have a learner’s driver license; additional premium prohibited.

627.746 Coverage for minors who have a learner’s driver license; additional premium prohibited.—An insurer that issues an insurance policy on a private passenger motor vehicle to a named insured who is a foster parent of a minor child may not charge an additional premium for coverage of the minor child while the child is operating the insured vehicle, for the period of time that the minor has a learner’s driver license, until such time as the minor obtains a driver license.

History.—s. 2, ch. 2001-83.






Part XII - SURETY INSURANCE CONTRACTS (ss. 627.751-627.759)

627.751 - Surety on required bonds; release.

627.751 Surety on required bonds; release.—

(1) Subject to other provisions of this part, any authorized surety insurer may be accepted as surety on the bond of any person required by the laws of this state to give bond and may be the only surety necessary to render the bond valid; but other surety may, in the discretion of the official authorized to approve the bond, be required.

(2) A surety insurer may be released from its liability on the same terms and conditions as are by law prescribed for the release of individuals and shall be subject to all the rights and liabilities of natural persons.

History.—s. 611, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 564, 573, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.752 - Bonds in judicial proceedings.

627.752 Bonds in judicial proceedings.—

(1) In any judicial proceeding, whenever it may become necessary for any party thereto to give a bond for any purpose, the bond of such party having as surety thereon any authorized surety insurer may be accepted, by any officer or court whose duty it is to approve such bond, without other surety. This section applies also to bonds given in connection with any appellate proceeding for the purpose of obtaining supersedeas or for any other purpose.

(2) A surety insurer may become surety upon administrators’, executors’, and guardians’ bonds; and in such cases there need be only one surety upon such bonds.

History.—s. 612, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 565, 573, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.754 - Sureties upon official bonds.

627.754 Sureties upon official bonds.—

(1) An authorized surety insurer having policyholder surplus of not less than $1 million shall, upon proper proof thereof and production of evidence of solvency, be acceptable as surety upon the bonds of all city, county, and state officers.

(2) The various officers of this state whose duty it is to approve the sureties upon bonds may accept such an insurer as one of the sureties, or as the only surety, upon such bond as the solvency of the insurer may warrant.

(3) No insurer shall be relieved of its liability upon any bond by reason of the fact that the books and accounts of the principal have been examined and approved as correct by the proper authorities when in fact there has been a breach of the bond and a loss accruing from the breach.

History.—s. 614, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 567, 573, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.756 - Bonds for construction contracts; attorney fees in case of suit.

627.756 Bonds for construction contracts; attorney fees in case of suit.—

(1) Section 627.428 applies to suits brought by owners, subcontractors, laborers, and materialmen against a surety insurer under payment or performance bonds written by the insurer under the laws of this state to indemnify against pecuniary loss by breach of a building or construction contract. Owners, subcontractors, laborers, and materialmen shall be deemed to be insureds or beneficiaries for the purposes of this section.

(2) A surety who issues a bid, performance, or payment bond in connection with construction activities where hazardous substances exist or are discovered is liable under ss. 376.308 and 403.727 only to the extent provided in this subsection. In case of a default, the surety is liable only for the cost of completion of the contract work in accordance with the plans and specifications, less the balance of funds remaining to be paid under the contract, up to the penal sum of the bond. The surety is not liable on a bond to indemnify or compensate the obligee for loss or liability arising from personal injury or property damage, whether or not caused by a breach of the bonded contract. Further, a right of action does not accrue on a bond to or for the use of any person other than the obligee named in the bond.

History.—s. 616, ch. 59-205; s. 1, ch. 70-334; s. 3, ch. 76-168; s. 17, ch. 77-353; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 569, 573, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 87, 114, ch. 92-318.



627.758 - Surety on auto club traffic arrest bond; conditions, limit; bail bond.

627.758 Surety on auto club traffic arrest bond; conditions, limit; bail bond.—

(1) Any authorized surety insurer may, in any year, become surety in an amount not to exceed $1,000 with respect to any guaranteed traffic arrest bond certificate issued in such year by an automobile club or association by filing with the office an undertaking to become surety.

(2) The undertaking shall be in the form prescribed by the commission and shall state the following:

(a) The name and address of the automobile club or association with respect to the guaranteed traffic arrest bond certificates for which the surety insurer undertakes to be surety.

(b) The unqualified obligation of the surety insurer to pay the fine or forfeiture in an amount not to exceed $1,000 for any person who, after posting a guaranteed traffic arrest bond certificate with respect to which the insurer has undertaken to be surety, fails to make the appearance for which the certificate was posted.

(3) The term “guaranteed traffic arrest bond certificate” means any printed card or other certificate issued by the automobile club or association to any of its members, which card or certificate is signed by such member and contains a printed statement that such automobile club or association and a named surety company guarantee the appearance of the person whose signature appears on the card or certificate and that they will, in the event of failure of the person to appear in court at the time of trial, pay any traffic fine or forfeiture imposed on the person in an amount not to exceed $1,000.

(4) Notwithstanding the provisions of s. 626.311 or chapter 648, any surety insurer identified in a guaranteed traffic arrest bond certificate or any licensed general lines agent of the surety insurer may execute a bail bond for the automobile club or association member identified in the guaranteed traffic arrest bond certificate in an amount not in excess of $5,000 for any violation of chapter 316 or any similar traffic law or ordinance except for driving under the influence of alcoholic beverages, chemical substances, or controlled substances, as prohibited by s. 316.193.

History.—s. 618, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 571, 573, 809(2nd), ch. 82-243; ss. 70, 79, ch. 82-386; s. 1, ch. 85-48; s. 23, ch. 86-296; s. 1, ch. 88-309; s. 114, ch. 92-318; s. 1199, ch. 2003-261.



627.759 - Estoppel to deny power.

627.759 Estoppel to deny power.—Any surety insurer which executes any bond or undertaking of surety under this part shall be estopped from denying its corporate or other power to execute such bond or assume such liability in any proceeding to enforce the liability which it has assumed.

History.—s. 619, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 572, 573, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.






Part XIII - TITLE INSURANCE CONTRACTS (ss. 627.7711-627.798)

627.7711 - Definitions.

627.7711 Definitions.—As used in this part, the term:

(1)(a) “Closing services” means services performed by a licensed title insurer, title insurance agent or agency, or attorney agent in the agent’s or agency’s capacity as such, including, but not limited to, preparing documents necessary to close the transaction, conducting the closing, or handling the disbursing of funds related to the closing in a real estate closing transaction in which a title insurance commitment or policy is to be issued.

(b) “Primary title services” means determining insurability in accordance with sound underwriting practices based upon evaluation of a reasonable title search or a search of the records of a Uniform Commercial Code filing office and such other information as may be necessary, determination and clearance of underwriting objections and requirements to eliminate risk, preparation and issuance of a title insurance commitment setting forth the requirements to insure, and preparation and issuance of the policy. Such services do not include closing services or title searches, for which a separate charge or separate charges may be made.

(2) “Premium” means the charge, as specified by rule of the commission, which is made by a title insurer for a title insurance policy, including the charge for performance of primary title services by a title insurer or title insurance agent or agency, and incurring the risks incident to such policy, under the several classifications of title insurance contracts and forms. As used in this part or in any other law, with respect to title insurance, the word “premium” does not include a commission.

(3) “Title insurer” means any domestic company organized and authorized to do business under the provisions of chapter 624, for the purpose of issuing title insurance, or any insurer organized under the laws of another state, the District of Columbia, or a foreign country and holding a certificate of authority to transact business in this state, for the purpose of issuing title insurance.

(4) “Title search” means the compiling of title information from official or public records.

History.—ss. 575, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 88, 114, ch. 92-318; s. 6, ch. 99-286; s. 1200, ch. 2003-261; s. 2, ch. 2005-153; s. 3, ch. 2007-44; s. 20, ch. 2014-38; s. 6, ch. 2014-132.



627.776 - Applicability or inapplicability of Florida Insurance Code provisions to title insurers.

627.776 Applicability or inapplicability of Florida Insurance Code provisions to title insurers.—

(1) In addition to any other provisions of law applicable to title insurers, title insurers are subject to the following provisions of this code:

(a) Section 624.406(3) (title insurer must be a stock insurer).

(b) Section 624.407.

(c) Section 624.408.

(d) Section 624.411.

(e) Section 624.608.

(f) Section 625.031(4) (nonadmitted assets do not include certain properties of title insurers).

(g) Section 625.051(5) (title insurers exempt from usual unearned premium reserve).

(h) Section 625.111.

(i) Section 625.330.

(j) Section 626.9541(1)(h) (rebates prohibited; title insurance).

(k) Section 627.401(4) (limited applicability of part II of chapter 627 as to title insurance).

(l) Section 628.151.

(2) The following provisions of this code do not apply to title insurance:

(a) Part I of chapter 626 (insurance representatives; licensing procedures and general requirements).

(b) Part II of chapter 626 (general lines agents; qualifications and requirements).

(c) Part III of chapter 626 (life insurance agents).

(d) Part IV of chapter 626 (health insurance agents).

(e) Part VI of chapter 626 (insurance adjusters).

(f) Part I of chapter 627 (rates and rating organizations).

(g) Part III of chapter 627 (life insurance policies and annuity contracts).

(h) Part IV of chapter 627 (industrial life insurance policies).

(i) Part V of chapter 627 (group life insurance).

(j) Part VI of chapter 627 (health insurance policies).

(k) Part VII of chapter 627 (group, blanket, and franchise health insurance).

(l) Part IX of chapter 627 (credit life and disability insurances).

(m) Part X of chapter 627 (property insurance contracts).

(n) Part XI of chapter 627 (casualty insurance contracts).

(o) Part XII of chapter 627 (surety insurance contracts).

(p) Chapter 629.

(q) Chapter 632.

(r) Section 624.4095.

History.—s. 620, ch. 59-205; s. 2, ch. 61-141; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 574, 584, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 32, ch. 87-226; s. 10, ch. 90-249; ss. 89, 114, ch. 92-318; s. 66, ch. 2002-206.



627.777 - Approval of forms.

627.777 Approval of forms.—

(1) A title insurer may not issue or agree to issue any form of title insurance commitment, title insurance policy, other contract of title insurance, or related form until it is filed with and approved by the office. The office may not disapprove a title guarantee or policy form on the ground that it has on it a blank form for an attorney’s opinion on the title.

(2) The office shall approve or disapprove a form filed for approval within 180 days after receipt.

(3) When the office approves any form, it shall determine if the current rate in effect applies or if the coverages require the adoption of a rule pursuant to s. 627.782.

(4) The office may revoke approval of any form after providing 180 days’ notice to the title insurer.

(5) An insurer may not achieve a competitive advantage over any other insurer, agency, or agent as to rates or forms. If a form or rate is approved for an insurer, the office shall expeditiously approve the forms of other insurers who apply for approval if those forms contain identical coverages, rates, and deviations which have been approved under s. 627.783.

History.—s. 3, ch. 65-359; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 584, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 90, 114, ch. 92-318; s. 7, ch. 99-286; s. 1201, ch. 2003-261; s. 4, ch. 2012-206.



627.7773 - Accounting and auditing of forms by title insurers.

627.7773 Accounting and auditing of forms by title insurers.—

(1) Each title insurer authorized to do business in this state shall, at least once during each calendar year, require of each of its title insurance agents or agencies accountings of all outstanding forms in the agent’s or agency’s possession of the types that are specified in s. 627.777.

(2) If the office has reason to believe that an audit of outstanding forms should be required of any title insurer as to a title insurance agent or agency, the office may require the title insurer to make a special audit of the forms. The title insurer shall complete the audit not later than 60 days after the request is received from the office, and shall report the results of the special audit to the office no later than 90 days after the request is received.

History.—s. 2, ch. 85-185; s. 1, ch. 86-286; ss. 91, 114, ch. 92-318; s. 8, ch. 99-286; s. 1202, ch. 2003-261.



627.7776 - Furnishing of supplies; civil liability.

627.7776 Furnishing of supplies; civil liability.—

(1) A title insurer may not furnish to any person any blank forms, applications, stationery, or other supplies to be used in soliciting, negotiating, or effecting contracts of title insurance on its behalf until that person has received from the insurer a contract to act as a title insurance agent or agency and has been licensed by the department, if required by s. 626.8417.

(2) A title insurer or title insurance agent or agency that furnishes any supplies to a person not authorized by the title insurer as provided in subsection (1) is subject to civil liability to any insured of the title insurer to the same extent and in the same manner as if the person had been appointed or authorized by the title insurer to act in its behalf.

History.—s. 3, ch. 85-185; s. 1, ch. 86-286; ss. 92, 114, ch. 92-318; s. 9, ch. 99-286.



627.778 - Limit of risk.

627.778 Limit of risk.—

(1)(a) A title insurer may not issue any contract of title insurance, either as a primary insurer or as a coinsurer or reinsurer, upon an estate, lien, or interest in property located in this state unless:

1. The contract shows on its face the dollar amount of the risk assumed; and

2. The dollar amount of the risk assumed does not exceed its surplus as to policyholders, unless the excess is simultaneously reinsured in one or more authorized insurers or one or more reinsurers that meet the requirements of s. 624.610.

(b) A title insurer may not circumvent the limitations of paragraph (a) by issuing two or more policies upon the same estate, lien, or interest.

(c) This subsection does not prohibit:

1. The simultaneous issuance of policies insuring different estates, liens, or interests in the same property, if each of the simultaneous policies excepts the paramount estates, liens, or interests to which the insured estate, lien, or interest is subject and if each of the simultaneous policies conforms to this subsection.

2. Ceding portions of the total risk to authorized insurers or reinsurers that meet the requirements of s. 624.610. Insurance ceded, including coinsurance effected, is a retention of risk by the insurer assuming the ceded risk, and not by the insurer ceding the risk.

(2) Surplus as to policyholders shall be determined from the last annual statement of the insurer filed under s. 624.424.

(3) Only contractual remedies are available for a breach of a duty which arises solely from the terms of a contract of title insurance or an instrument issued pursuant to s. 627.786(3).

History.—s. 4, ch. 65-359; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 584, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 93, 114, ch. 92-318; s. 31, ch. 95-211; s. 11, ch. 2014-112; s. 1, ch. 2016-82.



627.780 - Illegal dealings in premium.

627.780 Illegal dealings in premium.—

(1) A person may not knowingly quote, charge, accept, collect, or receive a premium for title insurance other than the premium adopted by the commission, except as provided in s. 626.9541(1)(h)3.b.

(2) A title insurer may not knowingly accept, collect, or receive any sum as premium for title insurance, if the title insurance is not then provided or is not to be provided, subject to acceptance of the risk, in due course, unless the title insurer promptly enters the sum on its books of account as premium collected in advance.

History.—s. 6, ch. 65-359; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 577, 584, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 94, 114, ch. 92-318; s. 10, ch. 99-286; s. 1203, ch. 2003-261; s. 4, ch. 2007-44.



627.782 - Adoption of rates.

627.782 Adoption of rates.—

(1) Subject to the rating provisions of this code, the commission must adopt a rule specifying the premium to be charged in this state by title insurers for the respective types of title insurance contracts and, for policies issued through agents or agencies, the percentage of such premium required to be retained by the title insurer which shall not be less than 30 percent. However, in a transaction subject to the Real Estate Settlement Procedures Act of 1974, 12 U.S.C. ss. 2601 et seq., as amended, no portion of the premium attributable to providing a primary title service shall be paid to or retained by any person who does not actually perform or is not liable for the performance of such service.

(2) In adopting premium rates, the commission must give due consideration to the following:

(a) The title insurers’ loss experience and prospective loss experience under closing protection letters and policy liabilities.

(b) A reasonable margin for underwriting profit and contingencies, including contingent liability under s. 627.7865, sufficient to allow title insurers, agents, and agencies to earn a rate of return on their capital that will attract and retain adequate capital investment in the title insurance business and maintain an efficient title insurance delivery system.

(c) Past expenses and prospective expenses for administration and handling of risks.

(d) Liability for defalcation.

(e) Other relevant factors.

(3) Rates may be grouped by classification or schedule and may differ as to class of risk assumed.

(4) Rates may not be excessive, inadequate, or unfairly discriminatory.

(5) The premium applies to each $100 of insurance issued to an insured.

(6) The premium rates apply throughout this state.

(7) The commission shall, in accordance with the standards provided in subsection (2), review the premium as needed, but not less frequently than once every 3 years, and shall, based upon the review required by this subsection, revise the premium if the results of the review so warrant.

(8) Each title insurance agency and insurer licensed to do business in this state and each insurer’s direct or retail business in this state shall maintain and submit information, including revenue, loss, and expense data, as the office determines necessary to assist in the analysis of title insurance premium rates, title search costs, and the condition of the title insurance industry in this state. Such information shall be transmitted to the office annually by May 31 of the year after the reporting year. The commission shall adopt rules relating to the collection and analysis of the data from the title insurance industry.

History.—s. 8, ch. 65-359; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 579, 584, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 8, ch. 89-305; s. 16, ch. 90-119; ss. 95, 114, ch. 92-318; s. 11, ch. 99-286; s. 1204, ch. 2003-261; s. 5, ch. 2007-44; s. 5, ch. 2012-206; s. 12, ch. 2014-112.



627.783 - Rate deviation.

627.783 Rate deviation.—

(1) A title insurer may petition the office for an order authorizing a specific deviation from the adopted premium. The petition shall be in writing and sworn to and shall set forth allegations of fact upon which the petitioner will rely, including the petitioner’s reasons for requesting the deviation. Any authorized title insurer, agent, or agency may join in the petition for like authority to deviate or may file a separate petition praying for like authority or opposing the deviation. The office shall rule on all such petitions simultaneously.

(2) If, in the judgment of the office, the requested deviation is not justified, the office may enter an order denying the petition. An order granting a petition constitutes an amendment to the adopted premium as to the petitioners named in the order, and is subject to s. 627.782.

History.—s. 9, ch. 65-359; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 580, 584, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 9, ch. 89-305; ss. 96, 114, ch. 92-318; s. 13, ch. 99-286; s. 1205, ch. 2003-261; s. 6, ch. 2007-44.

Note.—Section 23, ch. 2008-220, provides that “[t]he Legislature finds that the Uniform Commercial Code insurance product authorized by section 1 of Chapter 2005-153, Laws of Florida, will open new markets in this state and will result in generation of new revenue for the state. Accordingly, title insurers may petition for a rate deviation as provided by s. 627.783, Florida Statutes, for the uniform commercial code insurance product. In determining whether to approve such petition for a rate deviation for the uniform commercial code insurance product, the office shall be guided by standards for national rates for the product currently being offered in other states.”



627.7831 - Commitments; charges; collection.

627.7831 Commitments; charges; collection.—

(1) When a title insurance commitment to insure a title or risk is issued at the request of the insured or the insured’s representative, agent, or agency, a portion of the premium must be charged for the commitment when issued. The portion of the premium charged for the commitment must be credited to the premium due upon issuance of the title insurance policy.

(2) The amount charged under subsection (1) must be collected no later than the date of the closing or 12 months after the date of the commitment, whichever occurs earlier, or another date agreed to in writing at the time of issuance of the commitment.

(3) This section does not apply to a transaction involving a residential property.

History.—s. 97, ch. 92-318; s. 14, ch. 99-286.



627.784 - Casualty title insurance prohibited.

627.784 Casualty title insurance prohibited.—A title insurance policy or guarantee of title may not be issued without regard to the possible existence of adverse matters or defects of title.

History.—s. 10, ch. 65-359; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 584, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 98, 114, ch. 92-318; s. 15, ch. 99-286.



627.7841 - Insurance against adverse matters or defects in the title.

627.7841 Insurance against adverse matters or defects in the title.—If a title insurer issuing a commitment or policy of title insurance upon an estate, lien, or interest in property located in this state through its officers, employees, agents, or agencies disburses settlement or closing funds, the title insurer shall insure against the possible existence of adverse matters or defects in the title which are recorded during the period of time between the effective date of the commitment and the date of recording of the document creating the estate or interest to be insured, except as to matters of which the insured has knowledge.

History.—s. 1, ch. 79-15; s. 2, ch. 81-318; ss. 581, 584, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 99, 114, ch. 92-318; s. 16, ch. 99-286.



627.7842 - Policy exceptions.

627.7842 Policy exceptions.—

(1)(a) If a survey meeting the standards of practice for surveying required by the Department of Agriculture and Consumer Services and certified to the title insurer by a registered Florida surveyor has been completed on the property within 90 days before the date of closing, the title policy may only except from coverage the encroachments, overlays, boundary line disputes, and other matters which are actually shown on the survey.

(b) If at closing the seller signs an affidavit swearing that there is no person in possession of the property or with a claim of possession to the property except the seller, the title policy may not exclude from coverage rights or claims of parties in possession not shown by the public records.

(c) If at closing the seller signs an affidavit swearing that no improvements have been made to the property within the past 90 days for which payment has not been made in full, the title policy may not except from coverage any lien or right to a lien for services, labor, or material furnished which is imposed by law and not shown by the public record.

(2) The title insurer, agent, or agency issuing the title policy may except from coverage the items specified in subsection (1) if the title insurer, agent, or agency has knowledge of facts requiring the exceptions, notwithstanding the survey or affidavits, if the insurer, agent, or agency discloses such facts to the proposed insured.

History.—s. 1, ch. 85-20; s. 1, ch. 86-286; ss. 100, 114, ch. 92-318; s. 225, ch. 94-218; s. 17, ch. 99-286; s. 23, ch. 2014-147.



627.7843 - Ownership and encumbrance reports.

627.7843 Ownership and encumbrance reports.—

(1) As used in this section, the term “ownership and encumbrance report” means a report that discloses certain defined documents imparting constructive notice and appearing in the official records relating to specified real property.

(2) An ownership and encumbrance report may not directly or indirectly set forth or imply any opinion, warranty, guarantee, insurance, or other similar assurance as to the status of title to real property.

(3) Any ownership and encumbrance report or similar report that is relied on or intended to be relied on by a consumer must be on forms approved by the office, and must provide for a maximum liability for incorrect information of not more than $1,000.

History.—s. 101, ch. 92-318; s. 1206, ch. 2003-261.



627.7845 - Determination of insurability required; preservation of evidence of title search and examination.

627.7845 Determination of insurability required; preservation of evidence of title search and examination.—

(1) A title insurer may not issue a title insurance commitment, endorsement, or title insurance policy until the title insurer has caused to be made a determination of insurability based upon the evaluation of a reasonable title search or a search of the records of a Uniform Commercial Code filing office, as applicable, has examined such other information as may be necessary, and has caused to be made a determination of insurability of title or the existence, attachments, perfection, and priority of a Uniform Commercial Code security interest, including endorsement coverages, in accordance with sound underwriting practices.

(2) The title insurer shall cause the evidence of the determination of insurability and the reasonable title search or search of the records of a Uniform Commercial Code filing office to be preserved and retained in its files or in the files of its title insurance agent or agency for at least 7 years after the title insurance commitment or title insurance policy was issued. The title insurer or its agent or agency must produce the evidence required to be maintained under this subsection at its offices upon the demand of the office. Instead of retaining the original evidence, the title insurer or its agent or agency may, in the regular course of business, establish a system under which all or part of the evidence is recorded, copied, or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, or other process that accurately reproduces or forms a durable medium for reproducing the original.

(3) The title insurer or its agent or agency must maintain a record of the actual premium charged for issuance of the policy and any endorsements in its files for a period of not less than 7 years. The title insurer, agent, or agency must produce the record at its office upon demand of the office.

(4) This section does not apply to an insurer assuming no primary liability in a contract of reinsurance or to an insurer acting as a coinsurer if any other coinsuring insurer has complied with this section.

History.—ss. 582, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 4, ch. 85-185; ss. 102, 114, ch. 92-318; s. 18, ch. 99-286; s. 1207, ch. 2003-261; s. 3, ch. 2005-153; s. 7, ch. 2007-44; s. 13, ch. 2014-112.



627.785 - Preemption by state.

627.785 Preemption by state.—The regulation of title insurers and title insurance is preempted to the state.

History.—s. 11, ch. 65-359; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 584, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 103, 114, ch. 92-318.



627.786 - Transaction of title insurance and any other kind of insurance prohibited.

627.786 Transaction of title insurance and any other kind of insurance prohibited.—

(1) An insurer may not transact title insurance and any other kind of insurance in this state.

(2) Subsection (1) does not apply to any insurer actively transacting title insurance and any other kind of insurance in this state on January 1, 1965.

(3) Subsection (1) does not preclude a title insurer from providing instruments to any prospective insured, in the form and content approved by the office, under which the title insurer assumes liability for loss due to the fraud of, dishonesty of, misappropriation of funds by, or failure to comply with written closing instructions by, its contract agents, agencies, or approved attorneys in connection with a real property transaction for which the title insurer is to issue a title insurance policy.

History.—s. 12, ch. 65-359; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 2, ch. 79-16; ss. 2, 3, ch. 81-318; ss. 584, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 104, 114, ch. 92-318; s. 19, ch. 99-286; s. 1208, ch. 2003-261.



627.7865 - Title insurer assessments.

627.7865 Title insurer assessments.—As a condition of doing business in this state, each title insurer shall be liable for an assessment to pay all unpaid title insurance claims on real property in this state for any title insurer which is liquidated with unpaid outstanding claims. The office shall assess all title insurers on a pro rata basis determined by their writings in this state for amounts necessary to pay the claims. A title insurer is not required to pay an amount in excess of one-tenth of its surplus as to policyholders.

History.—ss. 583, 809(2nd), ch. 82-243; s. 79, ch. 82-386; ss. 105, 114, ch. 92-318; s. 32, ch. 95-211; s. 1209, ch. 2003-261.



627.791 - Penalties against title insurers for violations by persons or entities not licensed.

627.791 Penalties against title insurers for violations by persons or entities not licensed.—A title insurer is subject to the penalties in ss. 624.418(2) and 624.4211 for any violation of a lawful order or rule of the office or commission, or for any violation of this code, committed by:

(1) A person, firm, association, corporation, cooperative, joint-stock company, or other legal entity not licensed under this part when issuing and countersigning commitments or policies of title insurance on behalf of the title insurer.

(2) An attorney when issuing and countersigning commitments or policies of title insurance on behalf of the title insurer.

History.—s. 23, ch. 85-185; s. 1, ch. 86-286; ss. 106, 114, ch. 92-318; s. 20, ch. 99-286; s. 1210, ch. 2003-261.



627.792 - Liability of title insurers for defalcation by title insurance agents or agencies.

627.792 Liability of title insurers for defalcation by title insurance agents or agencies.—A title insurer is liable for the defalcation, conversion, or misappropriation by a licensed title insurance agent or agency of funds held in trust by the agent or agency pursuant to s. 626.8473. If the agent or agency is an agent or agency for two or more title insurers, any liability shall be borne by the title insurer upon which a title insurance commitment or policy was issued prior to the illegal act. If no commitment or policy was issued, each title insurer represented by the agent or agency at the time of the illegal act shares in the liability in the same proportion that the premium remitted to it by the agent or agency during the 1-year period before the illegal act bears to the total premium remitted to all title insurers by the agent or agency during the same time period.

History.—s. 25, ch. 85-185; s. 1, ch. 86-81; s. 1, ch. 86-286; ss. 107, 114, ch. 92-318; s. 21, ch. 99-286.



627.796 - Errors and omissions policy requirements.

627.796 Errors and omissions policy requirements.—A title insurance policy may not be issued from a search performed by any person other than a title insurance agent, or an employee of a title insurer or title insurance agency, unless that person has in effect an errors and omissions policy that has minimum coverage limits of $250,000 and a deductible that does not exceed $10,000.

History.—s. 13, ch. 2000-370.



627.797 - Exempt agent list.

627.797 Exempt agent list.—

(1) Every insurer shall file with the department a list containing the name and address of each appointed agent who is exempt from licensure under s. 626.8417(4) and (5) and who issues or countersigns binders, commitments, title insurance policies, or guarantees of title.

(2) Each month thereafter, the insurer shall report to the department the name and address of any nonlicensed agent whose appointment is granted or terminated.

History.—s. 14, ch. 2000-370; s. 80, ch. 2015-2.



627.798 - Rulemaking authority.

627.798 Rulemaking authority.—The commission shall by rule adopt a form to be used to provide notice to a purchaser-mortgagor that the purchaser-mortgagor is not protected by the title policy of the mortgagee.

History.—s. 15, ch. 2000-370; s. 1212, ch. 2003-261.






Part XIV - VARIABLE OR INDETERMINATE VALUE CONTRACTS (ss. 627.801-627.807)

627.801 - Application of this part.

627.801 Application of this part.—This part applies to annuity contracts, life insurance contracts, and contracts upon the lives of beneficiaries under life insurance contracts when such annuities or contracts provide for variable or indeterminate benefits, values, or premiums.

History.—s. 1, ch. 61-441; s. 1, ch. 73-30; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 585, 593, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.8015 - “Indeterminate value contracts” and “variable contracts” defined.

627.8015 “Indeterminate value contracts” and “variable contracts” defined.—For the purposes of this part:

(1) “Indeterminate value contracts” means annuity contracts, life insurance contracts, and contracts upon the lives of beneficiaries under life insurance contracts when such annuities or contracts provide variable or indeterminate benefits, values, or premiums.

(2) “Variable contracts” means indeterminate value contracts for which assets are held in a separate account.

History.—ss. 586, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.802 - Establishment and maintenance of separate accounts.

627.802 Establishment and maintenance of separate accounts.—A domestic life insurance company may establish one or more separate accounts and allocate thereto amounts, including without limitation proceeds applied under optional modes of settlement or under dividend options, to provide for life insurance or annuities, and benefits incidental thereto, payable in fixed or variable amounts or both. All amounts received by the company which are required by contract to be applied to provide variable benefits or values shall be added to the appropriate separate account. If so provided under applicable contracts, that portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to the account shall not be chargeable with liabilities arising out of any other business the company may conduct. Any deficit from mortality experience which may arise in any such separate account shall be adjusted by additions to the account by the company so that the assets of the account are always at least equal to the assets required to satisfy the obligations of the company.

History.—s. 2, ch. 61-441; ss. 13, 35, ch. 69-106; s. 1, ch. 73-30; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 587, 593, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.803 - Statement of value of benefits.

627.803 Statement of value of benefits.—Any contract or group certificate delivered or issued for delivery in this state which provides variable or indeterminate values shall contain a statement of the essential features of the procedure to be followed by the insurance company in determining the dollar amount of the benefits, values, or premiums and shall state in clear terms that the amount may decrease or increase according to such procedure. Any such contract delivered or issued for delivery in this state, and any such group certificate, shall contain on its first page, in a prominent position in contrasting color or boldfaced type, and in a type size as large as the type used in the text of the policy, a clear statement that the benefits, values, or premiums are on a variable basis and, if such is the fact, that the initial interest rate is guaranteed only for a limited period of time.

History.—s. 3, ch. 61-441; s. 1, ch. 73-30; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 588, 593, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 1, ch. 84-93; s. 17, ch. 90-119; s. 114, ch. 92-318.



627.804 - Investment of assets.

627.804 Investment of assets.—An insurer which issues contracts providing for benefits, values, or premiums that vary directly according to investment experience and which has established a separate account or accounts in connection with such contracts may invest and reinvest the assets held in the separate account or accounts without regard to any state requirements or limitations governing the investments of life insurance companies. The investments in the separate account or accounts shall not be considered in applying the investment limitations otherwise applicable to the investments of the company.

History.—s. 4, ch. 61-441; s. 1, ch. 73-30; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 589, 593, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.805 - Regulation of variable and indeterminate value contracts; rules.

1627.805 Regulation of variable and indeterminate value contracts; rules.—The Department of Financial Services and the Office of Insurance Regulation shall regulate the issuance and sale of variable and indeterminate value contracts pursuant to their respective authority as conferred by state law. The Office of Financial Regulation shall regulate the sale of variable and indeterminate value contracts pursuant to its authority under chapter 517. The Department of Financial Services and, when applicable, the Financial Services Commission, may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this part.

History.—s. 5, ch. 61-441; ss. 13, 35, ch. 69-106; s. 1, ch. 73-30; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 590, 593, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 204, ch. 98-200; s. 1213, ch. 2003-261; s. 11, ch. 2008-237.

1Note.—Section 12, ch. 2008-237, provides in part that “[e]ffective [June 30, 2008], the Department of Financial Services may adopt rules to implement this act.”



627.8055 - Qualification of companies to issue variable or indeterminate value contracts.

627.8055 Qualification of companies to issue variable or indeterminate value contracts.—No insurance company shall issue or deliver any contract on a variable or indeterminate value basis until it has satisfied the office that its financial condition, management, history, and methods of operation are not such as would render its operation harmful to the public welfare.

History.—ss. 590, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1214, ch. 2003-261.



627.806 - Applicability of code to indeterminate value contracts and variable life insurance contracts and accounts.

627.806 Applicability of code to indeterminate value contracts and variable life insurance contracts and accounts.—

(1) Subject to the provisions of subsection (2), all pertinent provisions of the insurance code, including the provisions relating to reinsurance, apply to indeterminate value contracts.

(2) Except for ss. 627.453, 627.458, 627.459, 627.462, 627.475, 627.476, and 627.559, and as otherwise provided in this part, all pertinent provisions of the insurance code apply to separate accounts and contracts relating to variable life insurance policies. Any individual variable life insurance contract delivered or issued for delivery in this state shall contain appropriate grace, reinstatement, and nonforfeiture provisions. Any group variable life insurance contract delivered or issued for delivery in this state shall contain an appropriate grace provision.

History.—s. 2, ch. 73-30; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 591, 593, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.807 - Variable or indeterminate value contract reserve requirements.

627.807 Variable or indeterminate value contract reserve requirements.—The reserve liability for variable or indeterminate value contracts shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits, values, or premiums provided and any mortality guarantees.

History.—s. 2, ch. 73-30; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 592, 593, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.






Part XV - PREMIUM FINANCE COMPANIES AND AGREEMENTS (ss. 627.826-627.849)

627.826 - “Premium finance company” defined.

627.826 “Premium finance company” defined.—

(1) An “insurance premium finance company” is:

(a) A person engaged, in whole or in part, in the business of entering into premium finance agreements with insureds; or

(b) A person engaged, in whole or in part, in the business of acquiring premium finance agreements from other premium finance companies.

(2) The following entities are exempt from the provisions of this part:

(a) Credit unions, banks, savings and loan associations, and other lending institutions as defined under chapters 516, 657, 658, and 665 or their federally chartered counterparts.

(b) Any person who purchases or otherwise acquires premium finance agreements from a licensee if the licensee retains the possession of and the legal obligation to service the agreements and collect payments due under the agreements and remains responsible for the premium finance agreements being administered in compliance with this part.

(3) The inclusion of a charge for insurance on a bona fide sale of goods or services on installments is not subject to the provisions of this part.

History.—s. 1, ch. 63-16; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 166, ch. 79-164; s. 431, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 594, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 204, ch. 92-303; s. 114, ch. 92-318; s. 1, ch. 2003-152.



627.827 - “Premium finance agreement” defined.

627.827 “Premium finance agreement” defined.—“Premium finance agreement” means a promissory note or other written agreement by which an insured promises or agrees to pay to, or to the order of, a premium finance company the amount advanced or to be advanced under the agreement to an insurer or to an insurance agent, in payment of premiums on an insurance contract, together with a service charge as authorized and limited by law.

History.—s. 1, ch. 63-16; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.828 - License required.

627.828 License required.—

(1) Except as provided in ss. 627.901 and 627.902, no person shall engage in the business of a premium finance company unless licensed by the office. Every premium finance company licensed under the provisions of this part shall maintain at all times a net worth of $35,000. However, in lieu of having a net worth of $35,000, a premium finance company that has a net worth of $10,000 may file a surety bond with the office or other acceptable collateral with the department as approved by the office or department in the amount of $35,000, which bond or collateral must be maintained.

(2) The application for a license shall be in writing and in the form prescribed by the commission. Every applicant shall provide evidence of a net worth of $35,000 attested by two officers of the company, or a $35,000 surety bond and evidence of a net worth of $10,000 attested by two officers of the company. Assets to be used in computing the required net worth shall be determined by rules adopted by the commission.

(3)(a) Each premium finance company authorized under the provisions of this part shall maintain at all times an errors and omissions insurance policy of no less than $500,000 covering the acts of its officers, employees, and agents. The policy may contain reasonable deductibles not to exceed 2 percent of the policy limits.

(b)1. A premium finance company with an unencumbered net worth of at least $15 million may self-insure the errors and omissions coverage if it meets the requirements of this paragraph.

2. To qualify as a self-insurer the premium finance company must:

a. Have and maintain an unencumbered net worth of $15 million, which shall be determined based on assets permissible for insurers pursuant to ss. 625.012 and 625.031;

b. Annually demonstrate as part of its annual report, to the satisfaction of the department, that the net-worth requirement is being met; and

c. Obtain, as a part of its annual application for licensure as a premium finance company, a certificate of self-insurance from the office to be renewed annually.

3. If the office finds that the premium finance company:

a. Is not maintaining at all times an unencumbered net worth of at least $15 million; or

b. Is not, in good faith, covering the errors and omissions of its officers, employees and agents,

the office shall, in addition to other penalties under this code, revoke or suspend the certificate of self-insurance, and the premium finance company shall be subject to the requirements of paragraph (a).

(c) The commission may adopt rules necessary to administer this subsection, including rules prescribing the necessary forms.

(4) A single license shall entitle the holder to operate more than one office.

(5) At the time of filing an application for a license, the applicant shall pay to the office the license fee and, upon original application or upon application subsequent to denial of application, or revocation, suspension or surrender of a license, an investigation fee.

(6) Such license shall state the name and address of the licensee, and a copy shall be kept conspicuously posted in each office of the licensee and shall not be transferable or assignable.

(7) Prior to moving an existing office to another location, a licensee shall notify the office in writing of its intention to do so.

History.—s. 1, ch. 63-16; ss. 13, 35, ch. 69-106; s. 2, ch. 69-197; s. 1, ch. 72-249; s. 1, ch. 73-134; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 595, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1, ch. 97-204; s. 1215, ch. 2003-261.

Note.—Former s. 627.0992; consolidation of s. 627.828 and former ss. 627.830 and 627.831.



627.8281 - Levy upon deposit.

627.8281 Levy upon deposit.—No judgment creditor or other claimant of a premium finance company shall have the right to levy upon any of the assets or securities held in this state as a deposit under s. 627.828.

History.—s. 35, ch. 85-321; s. 1, ch. 86-286; s. 114, ch. 92-318.



627.829 - Approval, disapproval of application; license renewal.

627.829 Approval, disapproval of application; license renewal.—

(1) The office shall issue the license, unless it finds that the management of the premium finance company filing the application is so lacking in managerial experience as to make the proposed operation hazardous to the insurance-buying public or unless it has good reason to believe the management of the premium finance company is affiliated directly or indirectly through ownership, control, or in other business relations with any person whose business operations are or have been marked as detrimental to the public, policyholders, stockholders, investors, or creditors by manipulation of assets or of accounts or by bad faith.

(2) If the office refuses to issue a license, it shall notify the applicant of the denial and return to the applicant the sum paid as a license fee, but shall retain the investigation fee to cover the costs of investigating the applicant.

(3) Each license shall remain in force until September 30 of the year for which issued, unless earlier surrendered, suspended, or revoked, and may be renewed for the ensuing license year upon the filing of an application therefor. If an application for renewal is filed with the office before October 1 of any year, the license sought to be renewed shall be continued in force either until the issuance by the office of the renewal license applied for or until 5 days after the office refuses to renew the license.

History.—s. 1, ch. 63-16; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 596, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 48, ch. 85-321; s. 8, ch. 86-182; s. 114, ch. 92-318; s. 1216, ch. 2003-261.



627.832 - Grounds for refusal, suspension, or revocation of license.

627.832 Grounds for refusal, suspension, or revocation of license.—

(1) The office may deny, suspend, revoke, or refuse to renew any license, if it finds:

(a) That the licensee has failed to pay the annual license fee or any sum of money lawfully demanded under authority of any other section of this part or has failed to comply with any order of the office.

(b) That the licensee has violated any provision of this part or any rule of the commission.

(c) That any fact or condition exists which, if it had existed at the time of the original application, clearly would have warranted a refusal to issue the license.

(d) Material misstatement, misrepresentation, or fraud in obtaining the license or permit, or in attempting to obtain the license or permit.

(e) That the license or permit is being willfully used, or is to be used, to circumvent any of the requirements or prohibitions of this code.

(f) Willful misrepresentation of any premium finance contract or willful deception with regard to any such contract, accomplished either in person or by any form of dissemination of information.

(g) A demonstrated lack of fitness or trustworthiness.

(h) Fraudulent or dishonest practices in the conduct of business.

(i) Misappropriation, conversion, or unlawful withholding of moneys belonging to insurers, insureds, or beneficiaries or to others and received in the conduct of business.

(j) That the licensee has been found guilty of, or has pleaded guilty to, a felony in this state or any other state.

(2) A licensee may surrender a license by delivering to the office written notice that she or he thereby surrenders such license, but such surrender shall not affect such licensee’s civil or criminal liability for acts committed prior to such surrender.

(3) No revocation, suspension, or surrender of a license shall impair or affect the obligation of any insured under any lawful premium finance agreement previously acquired or held by the licensee.

(4) Every license issued hereunder shall remain in force and effect until it has been surrendered, revoked, or suspended or expires in accordance with the provisions of this part; but the office may reinstate a suspended license or issue a new license to a licensee whose license has been revoked, if no fact or condition then exists which clearly would have warranted office refusal originally to issue such license under this part.

History.—s. 1, ch. 63-16; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 597, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 115, ch. 83-216; s. 114, ch. 92-318; s. 364, ch. 97-102; s. 1217, ch. 2003-261; s. 125, ch. 2004-5.



627.833 - Administrative fine and probation in lieu of suspension, revocation, or refusal to renew license.

627.833 Administrative fine and probation in lieu of suspension, revocation, or refusal to renew license.—The office may, in its discretion in lieu of a suspension, revocation, or refusal to renew or continue any license, impose on the licensee an administrative penalty or place such licensee on probation pursuant to ss. 626.681 and 626.691.

History.—s. 1, ch. 63-16; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1218, ch. 2003-261.



627.834 - Examinations.

627.834 Examinations.—

(1) The office may conduct examinations and investigations of premium finance companies under the provisions of ss. 624.307 and 626.601.

(2) As often as it deems necessary and not less frequently than each 3 years, the office shall examine each licensed premium finance company. The examination shall be for the purpose of ascertaining compliance by the person examined with the applicable provisions of this code.

History.—s. 1, ch. 63-16; ss. 13, 35, ch. 69-106; s. 2, ch. 72-249; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 598, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1219, ch. 2003-261.

Note.—Former s. 627.0998.



627.835 - Excessive premium finance charge; penalty.

627.835 Excessive premium finance charge; penalty.—Any person, premium finance company, or other legal entity who or which knowingly takes, receives, reserves, or charges a premium finance charge other than that authorized by this part shall thereby forfeit the entire premium finance charge to which such person, premium finance company, or legal entity would otherwise be entitled; and any person who has paid such unlawful finance charge may personally or by her or his legal or personal representative, by suit for recovery thereof, recover from such person, premium finance company, or legal entity twice the entire amount of the premium finance charge so paid.

History.—s. 1, ch. 63-16; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 599, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 365, ch. 97-102.



627.836 - Licensee’s books and records; reports.

627.836 Licensee’s books and records; reports.—

(1) The licensee shall keep and use in her or his business such books, accounts, and records as will enable the office to determine whether the licensee is complying with the provisions of this part and with the rules pertaining thereto. Every licensee shall preserve such books, accounts, and records, including cards used in a card system, if any, for at least 3 years after making the final entry in respect to any premium finance agreement recorded therein; however, the preservation of photographic reproductions thereof or records in photographic form shall constitute compliance with this requirement.

(2) Each licensee shall annually, on or before March 1, file a report with the office giving such information as the office may require. The report shall be made under oath and in the form prescribed by the commission and shall be accompanied by the annual report filing fee specified in s. 627.849. The office may make and publish annually an analysis and recapitulation of such reports. In addition, the office may require such additional regular or special reports as it deems necessary. The commission may by rule require all or part of the statements or filings required under this section to be submitted by electronic means in a computer-readable form compatible with the electronic data format specified by the commission.

History.—s. 1, ch. 63-16; ss. 13, 35, ch. 69-106; s. 4, ch. 72-249; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 600, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 366, ch. 97-102; s. 1220, ch. 2003-261; s. 3, ch. 2006-64.

Note.—Former s. 627.1000.



627.838 - Filing and approval of forms; service charges.

627.838 Filing and approval of forms; service charges.—

(1) No premium finance agreement form or related form shall be used in this state by a premium finance company unless it has been filed with and approved by the office. Every filing shall be made within 30 days of issuance or use.

(2) Each premium finance company shall file with the office the service charge and interest rate plan, including all modifications thereto, for informational purposes only. Every filing shall be made within 30 days of its effective date.

History.—s. 1, ch. 63-16; ss. 13, 35, ch. 69-106; s. 3, ch. 72-249; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 602, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1221, ch. 2003-261; s. 16, ch. 2004-370; s. 161, ch. 2004-390.

Note.—Former s. 627.1002.



627.839 - Form and content of premium finance agreements.

627.839 Form and content of premium finance agreements.—

(1) A premium finance agreement shall be in writing, dated, and signed by or on behalf of the insured; and the printed portion thereof shall be in at least 8-point type.

(2) It shall contain the entire agreement of the parties with respect to the insurance contract, the premiums for which are advanced or to be advanced under it, and:

(a) At its top, the words “PREMIUM FINANCE AGREEMENT” in at least 10-point bold type; and

(b) A notice in at least 8-point bold type, reading as follows:

“NOTICE:

1. Do not sign this agreement before you read it or if it contains any blank space.

2. You are entitled to a completely filled-in copy of this agreement.

3. Under the law, you have the right to pay off in advance the full amount due and under certain conditions to obtain a partial refund of the service charge.”

(3) A premium finance agreement shall:

(a) Contain the name and place of business of the insurance agent negotiating the related insurance contract; the name and residence or place of business of the insured as specified by her or him; the name and place of business of the premium finance company to which installment or other payments are to be made; a description of the insurance contract, the premiums for which are advanced or to be advanced under the agreement; and the amounts of the premiums for such insurance contract; and

(b) Set forth the following items:

1. The total amount of the premiums;

2. The amount of the down payment;

3. The principal balance, which is the difference between the amounts of subparagraphs 1. and 2.;

4. The amount of the service charge; and

5. The balance, which is the sum of the amounts of subparagraphs 3. and 4., payable by the insured; the number of installments required; the amount of each installment expressed in dollars; and the due date or period thereof.

The items need not be stated in the sequence or order set forth above; inapplicable items may be omitted; and additional items may be included to explain the computations made in determining the amount to be paid by the insured.

(4) No premium finance agreement shall be signed by an insured when it contains any blank space to be filled in after it has been signed; however, if the insurance contract, the premiums for which are advanced or to be advanced under the agreement, has not been issued at the time of its signature by the insured and it so provides, the name of the authorized insurer by whom such insurance contract is issued, the policy number, and the due date of the first installment may be left blank and later inserted in the original of the agreement after it has been signed by the insured.

History.—s. 1, ch. 63-16; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 603, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 116, ch. 83-216; s. 114, ch. 92-318; s. 367, ch. 97-102.



627.840 - Limitation on service and other charges.

627.840 Limitation on service and other charges.—

(1) A premium finance company shall not charge, contract for, receive, or collect a service charge other than as permitted by this part.

(2) A premium finance company may, in a premium finance agreement, contract for, charge, receive, and collect a service charge for financing the premiums under the agreement computed as provided in subsection (3).

(3)(a) The service charge provided for in this section shall be computed on the balance of the premiums due, after subtracting the down payment made by the insured in accordance with the premium finance agreement, from the effective date of the insurance coverage for which the premiums are being advanced to and including the date when the final payment of the premium finance agreement is payable.

(b) The service charge shall be a maximum of $12 per $100 per year plus an additional charge not exceeding $20, which additional charge need not be refunded upon prepayment. Such additional charge may be charged only once in a 12-month period for any one customer unless that customer’s policy has been canceled due to nonpayment within the immediately preceding 12-month period. However, any insured may prepay her or his premium finance agreement in full at any time before the due date of the final payment; and in such event the unearned service charge shall be refunded in accordance with the “Rule of 78ths,” or any other method at least as beneficial to the insured and approved by the office, and shall represent at least as great a proportion of the service charge, if any, as the sum of the periodic balances after the month in which prepayment is made bears to the sum of all periodic balances under the schedule of payments in the agreement. When the amount of the refund is less than $1, no refund need be made if the agreement so states.

(c) Such service charge shall be inclusive of all charges incident to the premium finance agreement and for the extension of credit provided for therein.

(d) Paragraphs (a)-(c) apply if the premiums under only one insurance contract are advanced or to be advanced under a premium finance agreement; if premiums under more than one insurance contract are advanced or to be advanced under a premium finance agreement, the service charge shall be computed from the inception date of such insurance contracts, or from the due date of such premiums; however, not more than one minimum service charge shall apply to each premium finance agreement.

(e) No insurance agent or premium finance company shall induce an insured to become obligated under more than one premium finance agreement for the purpose of obtaining more than one minimum service charge.

History.—s. 1, ch. 63-16; s. 1, ch. 69-224; s. 1, ch. 76-126; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 3, 4, 6, ch. 80-363; ss. 2, 3, ch. 81-318; ss. 604, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 368, ch. 97-102; s. 1222, ch. 2003-261.



627.8405 - Prohibited acts; financing companies.

627.8405 Prohibited acts; financing companies.—No premium finance company shall, in a premium finance agreement or other agreement, finance the cost of or otherwise provide for the collection or remittance of dues, assessments, fees, or other periodic payments of money for the cost of:

(1) A membership in an automobile club. The term “automobile club” means a legal entity which, in consideration of dues, assessments, or periodic payments of money, promises its members or subscribers to assist them in matters relating to the ownership, operation, use, or maintenance of a motor vehicle; however, this definition of “automobile club” does not include persons, associations, or corporations which are organized and operated solely for the purpose of conducting, sponsoring, or sanctioning motor vehicle races, exhibitions, or contests upon racetracks, or upon racecourses established and marked as such for the duration of such particular events. The words “motor vehicle” used herein have the same meaning as defined in chapter 320.

(2) An accidental death and dismemberment policy sold in combination with a personal injury protection and property damage only policy.

(3) Any product not regulated under the provisions of this insurance code.

This section also applies to premium financing by any insurance agent or insurance company under part XVI. The commission shall adopt rules to assure disclosure, at the time of sale, of coverages financed with personal injury protection and shall prescribe the form of such disclosure.

History.—ss. 604, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 117, ch. 83-216; s. 114, ch. 92-318; s. 21, ch. 93-410; s. 3, ch. 95-424; s. 2, ch. 97-204; s. 16, ch. 2000-370; s. 1223, ch. 2003-261.



627.841 - Delinquency, collection, cancellation, and check return charges; attorney’s fees.

627.841 Delinquency, collection, cancellation, and check return charges; attorney’s fees.—

(1) A premium finance agreement may provide for the payment by the insured of a delinquency and collection charge on each installment in default for a period of not less than 5 days in an amount not to exceed $10 or 5 percent of the delinquent installment, whichever is greater; provided that if the premium finance agreement is primarily for personal, family, or household purposes, the delinquency and collection charge shall not exceed $10. Only one such delinquency and collection charge may be collected on any such installment regardless of the period during which it remains in default.

(2) A premium finance agreement may also provide for the payment of attorney’s fees not exceeding 20 percent of the amount due and payable under the agreement if it is referred for collection to an attorney not a salaried employee of the premium finance company holding the agreement.

(3) Notwithstanding the provisions of this section, a premium finance company shall not take, receive from, or charge an insured any cancellation charge or attorney’s fees unless, within 10 days after default in the payment of any installment of a premium finance agreement, the premium finance company has mailed a notice of the default to the insured at her or his address as shown on the agreement and to any insurance agent named therein at her or his place of business as shown giving the insured at least 5 days within which to make the payment in default.

(4) In the event that a payment is made to a premium finance company by check or draft and the instrument is returned because of insufficient funds to pay it, the premium finance company may, if the premium finance agreement so provides, impose a charge of $15.

History.—s. 1, ch. 63-16; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 605, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 23, ch. 88-370; s. 114, ch. 92-318; s. 4, ch. 95-424; s. 369, ch. 97-102.



627.842 - Restrictions on premium finance agreements.

627.842 Restrictions on premium finance agreements.—No premium finance agreement or contract ancillary thereto shall contain any provision by which:

(1) In the absence of default of the insured, the premium finance company holding the agreement may, arbitrarily and without reasonable cause, accelerate the maturity of any part or all of the amount owing thereunder;

(2) A power of attorney is given to confer any authority to perform any act other than to request cancellation for nonpayment of premium; or

(3) The insured relieves the insurance agent or the premium finance company holding the agreement from liability for any legal rights or remedies which the insured may otherwise have against her or him.

History.—s. 1, ch. 63-16; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 606, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 370, ch. 97-102.



627.843 - Delivery of copy of premium finance agreement.

627.843 Delivery of copy of premium finance agreement.—Before the due date of the first installment payable under a premium finance agreement, the premium finance company holding the agreement or the insurance agent shall deliver to the insured, or mail to the insured at her or his address as shown in the agreement, a copy thereof or, if the agreement contained any blank space when it was signed and such blank space was subsequently filled in, in accordance with s. 627.839(4), a copy of the agreement as so filled in.

History.—s. 1, ch. 63-16; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 607, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 371, ch. 97-102.



627.844 - Assignment of premium finance agreement.

627.844 Assignment of premium finance agreement.—

(1) A premium finance company may purchase or otherwise acquire a premium finance agreement from another premium finance company with recourse against the other premium finance company on such terms and conditions as may be mutually agreed upon.

(2) No filing of an assignment or notice thereof to the insured shall be necessary to the validity of the written assignment of a premium finance agreement as against creditors or subsequent purchasers, pledgees, or encumbrancers of the assignor.

(3) Unless the insured has notice of an actual or intended assignment of a premium finance agreement, payment thereunder by the insured to the last known holder of the agreement shall be binding upon all subsequent holders or assignees.

History.—s. 1, ch. 63-16; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 608, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 118, ch. 83-216; s. 114, ch. 92-318; s. 372, ch. 97-102.



627.845 - Statement of account; receipts.

627.845 Statement of account; receipts.—

(1) At any time after the execution of a premium finance agreement, but not later than 1 year after the last payment thereunder, the premium finance company holding the premium finance agreement shall, upon written request of the insured, give or mail to her or him a written statement of the dates and amounts of payments and the total amount, if any, unpaid thereunder. A statement shall be supplied once each year without charge; if any additional statement is requested, the premium finance company shall supply the statement at a charge not exceeding $1 for each additional statement so supplied. An insured shall be given a receipt for a payment when made in cash.

(2) After the payment of all sums for which an insured is obligated under a premium finance agreement, and upon the insured’s written demand, the premium finance company holding the agreement shall deliver, or mail to the insured at her or his last known address, such one or more good and sufficient instruments as may be necessary to acknowledge payment in full and to release all interest in or rights to the insurance contracts, the premiums for which were advanced or are to be advanced under the agreement.

History.—s. 1, ch. 63-16; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 609, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 373, ch. 97-102.



627.847 - Extensions or deferrals.

627.847 Extensions or deferrals.—A premium finance company may, upon agreement with the insured, extend the scheduled due date or defer the scheduled payment of all or any part of any installment or installments payable thereunder. The agreement for such extension or deferment must be in writing and signed by the parties thereto. The premium finance company may charge and contract for the payment of an extension or deferral charge by the insured and collect and receive the same; but such charge may not exceed an amount equal to 1 percent per month simple interest on the amount of the installment or installments, or part thereof, extended or deferred for the period of extension or deferral or $1, whichever is the greater amount. The period shall not exceed the period from the date when the extended or deferred installment or installments, or part thereof, would have been payable in the absence of an extension or deferral, to the date when the installment or installments, or part thereof, are made payable under the agreement of extension or deferment.

History.—s. 1, ch. 63-16; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 610, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.848 - Cancellation of insurance contract upon default.

627.848 Cancellation of insurance contract upon default.—

(1) When a premium finance agreement contains a power of attorney or other authority enabling the premium finance company to cancel any insurance contract listed in the agreement, the insurance contract shall not be canceled unless cancellation is in accordance with the following provisions:

(a)1. Not less than 10 days’ written notice shall be mailed to each insured shown on the premium finance agreement of the intent of the premium finance company to cancel her or his insurance contract unless the defaulted installment payment is received within 10 days.

2. After expiration of such period, the premium finance company shall mail to the insurer a request for cancellation, specifying the effective date of cancellation and the unpaid premium balance due under the finance contract, and shall mail a copy thereof to the insured at her or his last known address as shown on the premium finance agreement.

(b) Every notice of cancellation shall include, in type or print of which its face shall not be smaller than 12 points, a statement that, if the insurance contract or contracts provide motor vehicle liability insurance required by the financial responsibility law, proof of financial responsibility is required to be maintained continuously for a period of 3 years, pursuant to chapter 324, and the operation of a vehicle without such financial responsibility is unlawful.

(c) Upon receipt of a copy of the cancellation notice by the insurer or insurers, the insurance contract shall be canceled as of the date specified in the cancellation notice with the same force and effect as if the notice of cancellation had been submitted by the insured herself or himself, whether or not the premium finance company has complied with the notice requirement of this subsection, without requiring any further notice to the insured or the return of the insurance contract.

(d) All statutory, regulatory, and contractual restrictions providing that the insured may not cancel her or his insurance contract unless she or he or the insurer first satisfies such restrictions by giving a prescribed notice to a governmental agency, the insurance carrier, a mortgagee, an individual, or a person designated to receive such notice for such governmental agency, insurance carrier, or individual shall apply when cancellation is effected under the provisions of this section. The insurer, in accordance with such prescribed notice when it is required to give such notice in behalf of itself or the insured, shall give notice to such governmental agency, person, mortgagee, or individual; and it shall determine and calculate the effective date of cancellation from the day it receives the copy of the notice of cancellation from the premium finance company.

(e) Whenever a financed insurance contract is canceled, the insurer shall, within 30 days of the cancellation date, return the unpaid balance due under the finance contract, up to the gross amount available upon the cancellation of the policy, to the premium finance company and any remaining unearned premium to the agent or the insured, or both, for the benefit of the insured or insureds. The insurer shall, within 30 days of the cancellation date, notify the insured and the agent of the amount of unearned premium returned to the premium finance company and the amount of unearned commission held by the agent. The premium finance company shall, within 15 days after the account has been overpaid, either refund to the insured for the insured’s benefit any refund due on his or her account or, if the refund is sent or credited to the agent, return or credit to the agent the amount of the overpayment and notify the insured of the refunded amount. Within 15 days of receipt of notification from the premium finance company, the agent shall return such amount including any unearned commission to the insured or with the written approval of the insured apply such amount to the purchase of other insurance products regulated by the office. The commission may adopt rules necessary to implement the provisions of this subsection.

(f) If an insurance contract is canceled by an insurer upon the receipt of a copy of the cancellation notice from a premium finance company, and if such premium finance company has failed to provide the notice required by this subsection, the insured shall have a cause of action against the premium finance company for damages caused by such failure to provide notice.

(2) Any court of this state rendering or affirming a judgment or decree against a premium finance company and in favor of any named or omnibus insured or beneficiary arising out of a wrongful or improper cancellation of an insurance policy by such premium finance company shall award reasonable attorney’s fees to the insured or beneficiary.

(3) The commission shall adopt a standard cancellation notice for use by premium finance companies in canceling insurance policies. The commission shall specify the color of the notice so as to promote usability and standardization.

History.—s. 1, ch. 63-16; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, 6, ch. 80-363; ss. 2, 3, ch. 81-318; ss. 611, 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 23, ch. 83-288; s. 114, ch. 92-318; s. 22, ch. 93-410; s. 11, ch. 96-377; s. 1739, ch. 97-102; s. 3, ch. 97-204; s. 35, ch. 99-3; s. 17, ch. 2000-370; s. 1224, ch. 2003-261; s. 17, ch. 2004-370; s. 162, ch. 2004-390.



627.849 - Fees.

627.849 Fees.—

(1) The office shall collect in advance, and the persons so served shall pay to it in advance, the following fees:

(a) Annual license fee..........$250

(b) Investigation fee..........100

(c) Annual report filing fee..........25

(2) The fees received under this section shall be credited to the Insurance Regulatory Trust Fund.

History.—s. 5, ch. 72-249; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 612, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1225, ch. 2003-261; s. 18, ch. 2004-370; s. 163, ch. 2004-390.






Part XVI - PREMIUM FINANCING (ss. 627.901-627.904)

627.901 - Premium financing by an insurance agent or agency.

627.901 Premium financing by an insurance agent or agency.—

(1) A general lines agent may make reasonable service charges for financing insurance premiums on policies issued or business produced by such an agent or agency, s. 626.9541 notwithstanding. The service charge shall not exceed $3 per installment. The maximum service charge shall not exceed $36 per year. In lieu of such service charges, an insurance agent or agency, at the sole discretion of such agent or agency, may charge a rate of interest not to exceed 18 percent simple interest per year on:

(a) The unpaid balance; or

(b) The average unpaid balance as billed over the term of the policy and subject to endorsement changes. The interest authorized by this paragraph may be billed in equal installments.

(2) Every such agent or agency engaging in premium financing whose total service charge per year or rate of interest is more than as provided in subsection (1) shall be subject to part XV of this chapter.

History.—s. 2, ch. 63-16; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 3, 5, 6, ch. 80-363; ss. 2, 3, ch. 81-318; ss. 613, 617, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 5, ch. 2000-365; s. 1, ch. 2002-252; s. 3, ch. 2003-267; s. 3, ch. 2003-281.



627.902 - Premium financing by an insurer or subsidiary.

627.902 Premium financing by an insurer or subsidiary.—

(1) An insurer, a subsidiary of an insurer, or a corporation under substantially the same management or control as an authorized insurer or group of authorized insurers may finance property, casualty, surety, and marine insurance premiums on policies issued or business produced by such insurer or insurers; however, any such insurer, subsidiary, or corporation or group of insurers that charges a total service charge per year or rate of interest which is substantially more than that provided in s. 627.901 shall be subject to part XV of this chapter. Notwithstanding any other provision of law, an insurer, a subsidiary of an insurer, or a corporation under substantially the same management or control as an authorized insurer or group of authorized insurers may charge one-half of the additional charge provided in s. 627.840, and the charges provided in s. 627.841.

(2) Nothing in this part or in part XV disallows or otherwise applies to a discount for any insured who pays the entire premium for the entire policy term at the inception of the term if the discount is found to be actuarially justified by the office and approved by the office pursuant to the provisions of part I. Such actuarially justified and approved discount shall not be deemed a component of or related to premium financing.

History.—s. 2, ch. 63-16; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 614, 617, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 6, ch. 2000-365; s. 2, ch. 2002-252; s. 1, ch. 2009-84.



627.903 - Premium finance cost specified.

627.903 Premium finance cost specified.—

(1) When premium financing service charges or interest is included in the overall price or cost of insurance, the insurer, insurance agent, or agency shall separately state and identify the amount of service charges or interest to be paid for the financing of such premiums.

(2) All service charges or interest shall be separately stated and identified in all invoices issued to the policyholder and in the records or accounts maintained by the insurer or corporation, as provided in s. 627.902, or by the agent or agency.

History.—s. 2, ch. 63-16; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 615, 617, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.904 - Insurer filing; approval of forms; service charge filing.

627.904 Insurer filing; approval of forms; service charge filing.—An insurer, a subsidiary of an insurer, or a corporation under substantially the same management or control as an authorized insurer or group of authorized insurers shall file premium finance agreement forms or related forms and the service charge or interest rate plan to be charged as provided in s. 627.838 separately from rates and filings required under part I of this chapter.

History.—s. 2, ch. 63-16; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 616, 617, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.






Part XVII - INSURER REPORTING (ss. 627.911-627.919)

627.911 - Scope of this part.

627.911 Scope of this part.—Any insurer transacting insurance in this state shall report information as required by this part.

History.—ss. 618, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318.



627.912 - Professional liability claims and actions; reports by insurers and health care providers; annual report by office.

627.912 Professional liability claims and actions; reports by insurers and health care providers; annual report by office.—

(1)(a) Each self-insurer authorized under s. 627.357 and each commercial self-insurance fund authorized under s. 624.462, authorized insurer, surplus lines insurer, risk retention group, and joint underwriting association providing professional liability insurance to a practitioner of medicine licensed under chapter 458, to a practitioner of osteopathic medicine licensed under chapter 459, to a podiatric physician licensed under chapter 461, to a dentist licensed under chapter 466, to a hospital licensed under chapter 395, to a crisis stabilization unit licensed under part IV of chapter 394, to a health maintenance organization certificated under part I of chapter 641, to clinics included in chapter 390, or to an ambulatory surgical center as defined in s. 395.002, and each insurer providing professional liability insurance to a member of The Florida Bar shall report to the office as set forth in paragraph (c) any written claim or action for damages for personal injuries claimed to have been caused by error, omission, or negligence in the performance of such insured’s professional services or based on a claimed performance of professional services without consent.

(b) For purposes of this section, the term “claim” means the receipt of a notice of intent to initiate litigation, a summons and complaint, or a written demand from a person or his or her legal representative stating an intention to pursue an action for damages against a person described in paragraph (a).

(c) The duty to report specified in paragraph (a) arises upon the occurrence of the first of:

1. The entry of any judgment against any provider identified in paragraph (a) for which all appeals as a matter of right have been exhausted or for which the time period for filing such an appeal has expired;

2. The execution of an agreement between a provider identified in paragraph (a) or an entity required to report under that paragraph and a claimant to settle damages purported to arise from the provision of professional services, which agreement includes the indemnity payment of at least $1; however, if any applicable law requires any such agreement to be approved by the court, the duty arises when the agreement is approved;

3. The final payment of any indemnity money by any of the entities required to report under paragraph (a) on behalf of any provider identified in that paragraph for damages purported to arise from professional services rendered; or

4. The final disposition of a claim for which no indemnity payment was made on behalf of the insured but for which loss adjustment expenses were paid in excess of $5,000. As used in this subparagraph, the term “final disposition” means the insurer has brought down all reserves and closed its file.

(d) After any calendar year in which no claim or action for damages was closed, the entity shall file a no claim submission report. Such report shall be filed with the office no later than April 1 of each calendar year for the immediately preceding calendar year. If a reporting entity submits such a report for a particular calendar year and subsequently discovers that its report was submitted in error, the reporting entity shall promptly notify the office of the error and take steps as directed by the office to make the needed corrections.

(e) If a claim is initially opened and then closed, and is subsequently reopened, the reopened claim shall be treated as a new claim and reported after the occurrence of the first of any event listed in paragraph (c).

(f) Each health care practitioner and health care facility listed in paragraph (a) must report any claim or action for damages as described in paragraph (a), if the claim is not otherwise required to be reported by an insurer or other insuring entity.

(g) Reports under this subsection shall be filed with the office no later than 30 days following the occurrence of the first of any event listed in paragraph (c). An insurer is not required to file a new or amended report on a claim more than 1 year after submitting an initial report.

(2) The reports required by subsection (1) shall contain:

(a) The name, address, health care provider professional license number, and specialty coverage of the insured.

(b) The insured’s policy number.

(c) The date of the occurrence which created the claim.

(d) The date the claim was reported to the insurer or self-insurer.

(e) The name and address of the injured person. This information is confidential and exempt from the provisions of s. 119.07(1), and must not be disclosed by the office without the injured person’s consent, except for disclosure by the office to the Department of Health. This information may be used by the office for purposes of identifying multiple or duplicate claims arising out of the same occurrence.

(f) The date of suit, if filed.

(g) The injured person’s age and sex.

(h) The total number, names, and health care provider professional license numbers of all defendants involved in the claim.

(i) The date and amount of judgment or settlement, if any, including the itemization of the verdict.

(j) In the case of a settlement, such information as the office may require with regard to the injured person’s incurred and anticipated medical expense, wage loss, and other expenses.

(k) The loss adjustment expense paid to defense counsel, and all other allocated loss adjustment expense paid.

(l) The date and reason for final disposition, if no judgment or settlement.

(m) A summary of the occurrence which created the claim, which shall include:

1. The name of the institution, if any, and the location within the institution at which the injury occurred.

2. The final diagnosis for which treatment was sought or rendered, including the patient’s actual condition.

3. A description of the misdiagnosis made, if any, of the patient’s actual condition.

4. The operation, diagnostic, or treatment procedure causing the injury.

5. A description of the principal injury giving rise to the claim.

6. The safety management steps that have been taken by the insured to make similar occurrences or injuries less likely in the future.

(n) Any other information required by the commission, by rule, to assist the office in its analysis and evaluation of the nature, causes, location, cost, and damages involved in professional liability cases.

(3) The office shall provide the Department of Health with electronic access to all information received under this section related to persons licensed under chapter 458, chapter 459, chapter 461, or chapter 466. The Department of Health shall review each report and determine whether any of the incidents that resulted in the claim potentially involved conduct by the licensee that is subject to disciplinary action, in which case the provisions of s. 456.073 shall apply.

(4) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any person or entity reporting hereunder or its agents or employees or the office or its employees for any action taken by them under this section. The office may impose a fine of up to $250 per day per case, but not to exceed a total of $10,000 per case, against an insurer, commercial self-insurance fund, medical malpractice self-insurance fund, or risk retention group that violates the requirements of this section, except that the office may impose a fine of $250 per day per case, not to exceed a total of $1,000 per case, against an insurer providing professional liability insurance to a member of The Florida Bar, which insurer violates the provisions of this section. If a health care practitioner or health care facility violates the requirements of this section, it shall be considered a violation of the chapter or act under which the practitioner or facility is licensed and shall be grounds for a fine or disciplinary action as such other violations of the chapter or act. The office may adjust a fine imposed under this subsection by considering the financial condition of the licensee, premium volume written, ratio of violations to compliancy, and other mitigating factors as determined by the office.

(5) Any self-insurance program established under s. 1004.24 shall report to the office any claim or action for damages for personal injuries claimed to have been caused by error, omission, or negligence in the performance of professional services provided by the state university board of trustees through an employee or agent of the state university board of trustees, including practitioners of medicine licensed under chapter 458, practitioners of osteopathic medicine licensed under chapter 459, podiatric physicians licensed under chapter 461, and dentists licensed under chapter 466, or based on a claimed performance of professional services without consent if the claim resulted in a final judgment in any amount, or a settlement in any amount. The reports required by this subsection shall contain the information required by subsection (3) and the name, address, and specialty of the employee or agent of the state university board of trustees whose performance or professional services is alleged in the claim or action to have caused personal injury.

(6)(a) The office shall prepare statistical summaries of the closed claims reports for medical malpractice filed pursuant to this section, for each year that such reports have been filed, and make such summaries and closed claim reports available on the Internet by July 1, 2005.

(b) The office shall prepare an annual report by October 1 of each year, beginning in 2004, which shall be available on the Internet, which summarizes and analyzes the closed claim reports for medical malpractice filed pursuant to this section and the annual financial reports filed by insurers writing medical malpractice insurance in this state. The report must include an analysis of closed claim reports of prior years, in order to show trends in the frequency and amount of claims payments, the itemization of economic and noneconomic damages, the nature of the errant conduct, and such other information as the office determines is illustrative of the trends in closed claims. The report must also analyze the state of the medical malpractice insurance market in Florida, including an analysis of the financial reports of those insurers with a combined market share of at least 80 percent of the net written premium in the state for medical malpractice for the prior calendar year, including a loss ratio analysis for medical malpractice written in Florida and a profitability analysis of each such insurer. The report shall compare the ratios for medical malpractice in Florida compared to other states, based on financial reports filed with the National Association of Insurance Commissioners and such other information as the office deems relevant.

(c) The annual report shall also include a summary of the rate filings for medical malpractice which have been approved by the office for the prior calendar year, including an analysis of the trend of direct and incurred losses as compared to prior years.

(7) The commission may adopt rules requiring persons and entities required to report pursuant to this section to also report data related to the frequency and severity of open claims for the reporting period, amounts reserved for incurred claims, changes in reserves from the previous reporting period, and other information considered relevant to the ability of the office to monitor losses and claims development in the Florida medical malpractice insurance market.

History.—s. 1, ch. 74-219; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-297; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 619, 625, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 119, ch. 83-216; s. 7, ch. 85-175; s. 6, ch. 86-287; s. 43, ch. 88-1; s. 22, ch. 88-277; s. 89, ch. 92-289; s. 114, ch. 92-318; s. 8, ch. 93-289; s. 226, ch. 94-218; s. 84, ch. 95-211; s. 382, ch. 96-406; s. 147, ch. 97-237; s. 105, ch. 97-261; s. 23, ch. 97-273; ss. 159, 225, ch. 98-166; s. 34, ch. 98-191; s. 36, ch. 99-3; s. 220, ch. 2000-160; s. 1033, ch. 2002-387; s. 1226, ch. 2003-261; s. 45, ch. 2003-416; s. 15, ch. 2006-305; s. 2, ch. 2009-189.

Note.—Former ss. 624.431, 768.55, 624.432.



627.9122 - Officers’ and directors’ liability claims; reports by insurers.

627.9122 Officers’ and directors’ liability claims; reports by insurers.—

(1) Each insurer providing coverage for officers’ and directors’ liability coverage shall report to the office any claim or action for damages claimed to have been caused by error, omission, or negligence in the performance of the officer’s or director’s services, if the claim resulted in:

(a) A final judgment in any amount.

(b) A settlement in any amount.

(c) A final disposition not resulting in payment on behalf of the insured.

Reports shall be filed with the office no later than 60 days following the occurrence of any event listed in paragraph (a), paragraph (b), or paragraph (c).

(2) The reports required by subsection (1) shall contain:

(a) The name, address, and position held by the insured, and the type of corporation or organization, including classifications as provided in s. 501(c) of the Internal Revenue Code of 1986, as amended.

(b) The insured’s policy number.

(c) The date of the occurrence which created the claim.

(d) The date the claim was reported to the insurer.

(e) The name of the injured person. This information is confidential and exempt from the provisions of s. 119.07(1), and must not be disclosed by the office without the consent of the injured person. This information may be used by the office for purposes of identifying multiple or duplicate claims arising out of the same occurrence.

(f) The date of suit, if filed.

(g) The total number and names of all defendants involved in the claim.

(h) The date and amount of judgment or settlement, together with a copy of the settlement or judgment.

(i) In the case of a settlement, such information as the office may require with regard to the claimant’s anticipated future losses.

(j) The loss adjustment expense paid to defense counsel, and all other allocated loss adjustment expenses paid.

(k) The date and reason for final disposition, if no judgment or settlement.

(l) A summary of the occurrence which created the claim, which shall include:

1. Whether the injuries claimed were the result of physical damage to the claimant, were the result of damage to the reputation of the claimant, were based on self-dealing by the defendant, or were in the nature of a shareholder dispute.

2. A description of the type of activity which caused the injury.

3. The steps taken by the officers or directors to assure that similar occurrences are less likely in the future.

(m) Any other information required by the office to analyze and evaluate the nature, causes, costs, and damages involved in officers’ and directors’ liability cases.

(3) The office shall include a summary of this information in its annual report.

History.—s. 9, ch. 87-245; s. 9, ch. 93-289; s. 383, ch. 96-406; s. 1227, ch. 2003-261.



627.9126 - Reports by liability insurers.

627.9126 Reports by liability insurers.—

(1) Each insurer transacting commercial multiperil, products liability, commercial automobile liability, private passenger automobile liability, or other line of liability insurance shall maintain information as specified in this section. Such information shall be maintained for each line of insurance and for direct Florida business only. The office may conduct a sampling of claims or actions for damages for personal injury or property damage claimed to have been caused by error, omission, or negligence of insureds if the claim resulted in:

(a) A final judgment in any amount.

(b) A settlement in any amount.

(c) A final disposition not resulting in payment on behalf of the insured.

(2) Upon request of the office, an insurer shall, within 60 days, submit to the office a report that contains:

(a) A final judgment in any amount.

(b) A settlement in any amount.

(c) A final disposition not resulting in payment on behalf of the insured.

(3) The reports required by subsection (2) shall contain:

(a)1. The name, address, and class or line of coverage of the insured.

2. The insured’s policy number.

3. The date of the occurrence which created the claim.

4. The date the claim was reported to the insurer or self-insurer.

5. The date of suit, if filed.

6. The claimant’s name, age, and sex; however, the name of the claimant is confidential and exempt from the provisions of s. 119.07(1).

7. The total number and names of all defendants involved in the claim.

8. Claims settled after a suit was filed.

9. Claims paid based on a judgment.

10. Judgments appealed by the insurer, together with the total results of such appeals.

11. The date and amount of final judgment or settlement, if any, including the itemization of the verdict, together with a copy of the settlement or final judgment.

12. In the case of a settlement, such information as the office may require with regard to the injured person’s incurred and anticipated medical expense, wage loss, and other expenses.

13. The loss adjustment expense paid to defense counsel and other allocated loss adjustment expense paid.

14. The date and reason for final disposition, if no judgment or settlement.

(b) A summary of the occurrence which created the claim, which shall include:

1. The name of the facility, business, or institution, if any, and the location within the facility, business, or institution at which the injury occurred.

2. A description of the principal injury giving rise to the claim.

3. The safety management steps that have been taken by the insured to make similar occurrences or injuries less likely in the future.

(c) Any other information required by the office to analyze and evaluate the nature, causes, location, cost, and damages involved in liability cases.

(4) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any insurer reporting hereunder or its agents or employees or the office or its employees for any action taken by them pursuant to this section.

History.—s. 42, ch. 86-160; s. 2, ch. 87-50; s. 114, ch. 92-318; s. 10, ch. 93-289; s. 384, ch. 96-406; s. 91, ch. 98-199; s. 1228, ch. 2003-261.



627.913 - Reports by products liability insurers.

627.913 Reports by products liability insurers.—The office may require any insurer authorized to write a policy of products liability insurance in the state to transmit the following information, based on its statewide products liability insurance writings. Upon the request of the office, an insurer shall, within 60 days, submit to the office a report that contains:

(1) Premiums written;

(2) Premiums earned;

(3) Unearned premiums;

(4) The dollar amount of claims paid;

(5) Incurred claims, not including claims incurred but not reported;

(6) Claims closed without payment, and the amount reserved for such claims;

(7) Loss reserves for all claims except claims incurred but not reported;

(8) Reserves for claims incurred but not reported;

(9) Losses paid as a percentage of the amount reserved for such losses;

(10) Net investment gain or loss and other income gain or loss allocated to products liability lines according to the allocation formula used in the annual insurance expense exhibit;

(11) Underwriting income or loss;

(12) Actual expenses in detail, including, but not limited to, loss adjustment expense; commissions; general expense; and advertising, home office, and defense costs;

(13) Claims settled after a suit was filed;

(14) Claims paid based on a judgment; and

(15) Judgments appealed by the insurer, together with the total results of such appeals.

History.—s. 1, ch. 78-224; s. 2, ch. 81-318; ss. 620, 625, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 92, ch. 98-199; s. 1229, ch. 2003-261.

Note.—Former s. 624.433.



627.914 - Reports of information by workers’ compensation insurers required.

627.914 Reports of information by workers’ compensation insurers required.—

(1) The commission shall adopt rules and statistical plans that must thereafter be used by each insurer and self-insurance fund as defined in s. 624.461 in the recording and reporting of loss, expense, and claims experience, in order that the experience of all insurers and self-insurance funds may be made available at least annually in such form and detail as may be necessary to aid the office in determining whether Florida experience for workers’ compensation insurance is sufficient for establishing rates.

(2) Each insurer and self-insurance fund authorized to write a policy of workers’ compensation insurance shall transmit the following information annually on both Florida experience and nationwide experience separately:

(a) Payrolls by classification.

(b) Manual premiums by classification.

(c) Standard premiums by classification.

(d) Losses by classification and injury type.

(e) Expenses.

A report of this information shall be filed no later than July 1 of each year. All reports shall be filed in accordance with standard reporting procedures for insurers, which procedures have received approval by the office, and shall contain data for the most recent policy period available. A statistical or rating organization may be used by insurers and self-insurance funds to report the data required by this section. The statistical or rating organization shall report each data element in the aggregate only for insurers and self-insurance funds required to report under this section who elect to have the organization report on their behalf. Such insurers and self-insurance funds shall be named in the report.

(3) Individual self-insurers as defined in s. 440.02 shall report only Florida data as prescribed in paragraphs (2)(a)-(e) to the office.

(a) The office shall publish the dates and forms necessary to enable individual self-insurers to comply with this section.

(b) A statistical or rating organization may be used by individual self-insurers for the purposes of reporting the data required by this section and calculating experience ratings.

(4) The office shall provide a summary of information provided pursuant to subsection (2) in its annual report.

History.—s. 19, ch. 78-300; s. 81, ch. 79-40; s. 2, ch. 81-318; ss. 621, 625, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 120, ch. 83-216; s. 25, ch. 83-288; s. 114, ch. 92-318; s. 67, ch. 99-5; s. 36, ch. 2001-91; s. 68, ch. 2002-194; s. 1230, ch. 2003-261.

Note.—Former s. 624.435.



627.915 - Insurer experience reporting.

627.915 Insurer experience reporting.—

(1) Each insurer transacting private passenger automobile insurance in this state shall report certain information annually to the office. The information will be due on or before July 1 of each year. The information shall be divided into the following categories: bodily injury liability; property damage liability; uninsured motorist; personal injury protection benefits; medical payments; comprehensive and collision. The information given shall be on direct insurance writings in the state alone and shall represent total limits data. The information set forth in paragraphs (a)-(f) is applicable to voluntary private passenger and Joint Underwriting Association private passenger writings and shall be reported for each of the latest 3 calendar-accident years, with an evaluation date of March 31 of the current year. The information set forth in paragraphs (g)-(j) is applicable to voluntary private passenger writings and shall be reported on a calendar-accident year basis ultimately seven times at seven different stages of development.

(a) Premiums earned for the latest 3 calendar-accident years.

(b) Loss development factors and the historic development of those factors.

(c) Policyholder dividends incurred.

(d) Expenses for other acquisition and general expense.

(e) Expenses for agents’ commissions and taxes, licenses, and fees.

(f) Profit and contingency factors as utilized in the insurer’s automobile rate filings for the applicable years.

(g) Losses paid.

(h) Losses unpaid.

(i) Loss adjustment expenses paid.

(j) Loss adjustment expenses unpaid.

(2) Each insurer transacting fire, homeowner’s multiple peril, commercial multiple peril, medical malpractice, products liability, workers’ compensation, private passenger automobile liability, commercial automobile liability, private passenger automobile physical damage, commercial automobile physical damage, officers’ and directors’ liability insurance, or other liability insurance shall report, for each such line of insurance, the information specified in this subsection to the office. The information shall be reported for direct Florida business only and shall be reported on a calendar-year basis annually by April 1 for the preceding calendar year:

(a) Direct premiums written.

(b) Direct premiums earned.

(c) Loss reserves for all known claims:

1. At beginning of the year.

2. At end of the year.

(d) Reserves for losses incurred but not reported:

1. At beginning of the year.

2. At end of the year.

(e) Allocated loss adjustment expense:

1. Reserve at beginning of the year.

2. Reserve at end of the year.

3. Paid during the year.

(f) Unallocated loss adjustment expense:

1. Reserve at beginning of the year.

2. Reserve at end of the year.

3. Paid during the year.

(g) Direct losses paid.

(h) Underwriting income or loss.

(i) Commissions and brokerage fees.

(j) Taxes, licenses, and fees.

(k) Other acquisition costs.

(l) General expenses.

(m) Policyholder dividends.

(n) Net investment gain or loss and other income gain or loss allocated pro rata by earned premium to Florida business utilizing the investment allocation formula contained in the National Association of Insurance Commissioner’s Profitability Report by line by state.

(3) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any insurer reporting hereunder or its agents or employees or the office or its employees for any action taken by them pursuant to this section unless such action otherwise constitutes a violation of this code.

(4) The office shall provide a summary of information provided pursuant to subsections (1) and (2) in its annual report.

(5) Any insurer or insurer group which does not write at least 0.5 percent of the Florida market based on premiums written shall not have to file any report required by subsection (2) other than a report indicating its percentage of the market share. That percentage shall be calculated by dividing the current premiums written by the preceding year’s total premiums written in the state for that line of insurance.

History.—ss. 622, 809(2nd), ch. 82-243; ss. 71, 79, ch. 82-386; s. 121, ch. 83-216; s. 18, ch. 85-245; s. 2, ch. 86-140; s. 10, ch. 87-245; s. 18, ch. 90-119; s. 114, ch. 92-318; s. 1231, ch. 2003-261.



627.917 - Uniform risk classification reporting system for motor vehicle insurance.

627.917 Uniform risk classification reporting system for motor vehicle insurance.—

(1) The commission shall establish and promulgate a uniform statewide reporting system to classify risks for the purpose of evaluating rates and premiums and for the purpose of evaluating competition and the availability of motor vehicle insurance in the voluntary market. The system shall divide risks into classifications based upon variations in hazards or expenses of claims. The classification system may include any difference among risks that can be demonstrated to have a probable effect upon losses or expenses, but in no event shall the system adopted by the commission discriminate among risks based upon race, creed, color, or national origin. The classification system shall divide the state into geographical areas based upon hazards or expenses of claims.

(2) Each insurer shall annually file with the office a statement reflecting the total number of persons insured by the insurer within each classification by coverage, the premium volume in each classification by coverage, the paid and reserved losses incurred in each classification by coverage, the number of cancellations or nonrenewals by the insurer during the period, and the number of new insureds during the period. This statement shall be filed annually on a date determined by the commission and shall cover a 1-year period.

History.—s. 9, ch. 78-374; s. 2, ch. 81-318; ss. 357, 623, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1232, ch. 2003-261; s. 97, ch. 2013-18.

Note.—Former s. 627.343.



627.9175 - Reports of information on health and accident insurance.

627.9175 Reports of information on health and accident insurance.—

(1) Each health insurer, prepaid limited health services organization, and health maintenance organization shall submit, no later than April 1 of each year, to the office information concerning health and accident insurance coverage and medical plans being marketed and currently in force in this state. The required information shall be described by market segment, to include, but not be limited to:

(a) Issuing, servicing company, and entity contact information.

(b) Information on all health and accident insurance policies and prepaid limited health service organizations and health maintenance organization contracts in force and issued in the previous year. Such information shall include, but not be limited to, direct premiums earned, direct losses incurred, number of policies, number of certificates, number of covered lives, and the average number of days taken to pay claims.

The commission may establish rules governing the submission of information described in this section, including the use of uniform formats and electronic data transmission.

(2)(a) Every insurer transacting health insurance in this state shall report annually to the office, not later than April 1, information relating to any measure the insurer has implemented or proposes to implement during the next calendar year for the purpose of containing health insurance costs or cost increases. The reports shall identify each measure and the forms to which the measure is applied, shall provide an explanation as to how the measure is used, and shall provide an estimate of the cost effect of the measure.

(b) The commission shall promulgate forms to be used by insurers in reporting information pursuant to this subsection and shall utilize such forms to analyze the effects of health care cost containment programs used by health insurers in this state.

(c) The office shall analyze the data reported under this subsection and shall annually make available to the department which shall provide to the public a summary of its findings as to the types of cost containment measures reported and the estimated effect of these measures.

History.—ss. 28, 31, ch. 84-35; ss. 8, 10, ch. 84-235; s. 36, ch. 88-166; s. 36, ch. 88-394; s. 114, ch. 92-318; s. 1233, ch. 2003-261; s. 27, ch. 2004-297.



627.918 - Reporting formats.

627.918 Reporting formats.—

(1) The office shall require that the reporting provided for in this part be made on forms established by the commission or in a format compatible with the office’s electronic data processing equipment.

(2) The reporting forms and formats established by the commission shall not provide for repeated collection of identical information relating to a single independent data element except when repeated collection of such information is necessary to accomplish the purpose of the section under which the information is reported.

History.—ss. 624, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1234, ch. 2003-261.



627.919 - Maintenance of insurance data.

627.919 Maintenance of insurance data.—The office shall maintain data elements required in insurers’ annual statements and information reported by insurers pursuant to this part in a computer file which will be available for the generation of reports and calculations on a scheduled or demand basis by the office and Legislature. The acquisition by the office of data processing software, hardware, and services necessary to carry out the provisions of this section shall be exempt from the provisions of part I of chapter 287.

History.—ss. 624, 809(2nd), ch. 82-243; s. 79, ch. 82-386; s. 114, ch. 92-318; s. 1235, ch. 2003-261.






Part XVIII - LONG-TERM CARE INSURANCE POLICIES (ss. 627.9401-627.9408)

627.9401 - Short title.

627.9401 Short title.—This part may be cited as the “Long-Term Care Insurance Act.”

History.—ss. 1, 2, ch. 88-57; s. 114, ch. 92-318.



627.9402 - Purpose.

627.9402 Purpose.—The purpose of this part is to promote the public interest, to promote the availability of long-term care insurance policies, to protect applicants for long-term care insurance from unfair or deceptive sales or enrollment practices, to establish standards for long-term care insurance, to facilitate public understanding and comparison of long-term care insurance policies, and to facilitate flexibility and innovation in the development of long-term care insurance coverage.

History.—ss. 1, 2, ch. 88-57; s. 114, ch. 92-318.



627.9403 - Scope.

627.9403 Scope.—The provisions of this part shall apply to long-term care insurance policies delivered or issued for delivery in this state, and to policies delivered or issued for delivery outside this state to the extent provided in s. 627.9406, by an insurer, a fraternal benefit society as defined in s. 632.601, a health maintenance organization as defined in s. 641.19, a prepaid health clinic as defined in s. 641.402, or a multiple-employer welfare arrangement as defined in s. 624.437. A policy which is advertised, marketed, or offered as a long-term care policy and as a Medicare supplement policy shall meet the requirements of this part and the requirements of ss. 627.671-627.675 and, to the extent of a conflict, be subject to the requirement that is more favorable to the policyholder or certificateholder. The provisions of this part shall not apply to a continuing care contract issued pursuant to chapter 651 and shall not apply to guaranteed renewable policies issued prior to October 1, 1988. Any limited benefit policy that limits coverage to care in a nursing home or to one or more lower levels of care required or authorized to be provided by this part or by commission rule is a type of long-term care insurance policy that must meet all requirements of this part that apply to long-term care insurance policies, except ss. 627.9407(3)(c), (9), (10)(f), and (12) and 627.94073(2).

History.—ss. 1, 2, ch. 88-57; s. 1, ch. 89-239; s. 184, ch. 91-108; s. 114, ch. 92-318; s. 1, ch. 96-275; s. 16, ch. 98-159; s. 63, ch. 2001-63; s. 1236, ch. 2003-261; s. 7, ch. 2006-254.



627.9404 - Definitions.

627.9404 Definitions.—For the purposes of this part:

(1) “Long-term care insurance policy” means any insurance policy or rider advertised, marketed, offered, or designed to provide coverage on an expense-incurred, indemnity, prepaid, or other basis for one or more necessary or medically necessary diagnostic, preventive, therapeutic, curing, treating, mitigating, rehabilitative, maintenance, or personal care services provided in a setting other than an acute care unit of a hospital. Long-term care insurance shall not include any insurance policy which is offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage, accident only coverage, specified disease or specified accident coverage, or limited health insurance coverage not otherwise defined as long-term care insurance.

(2) “Applicant” means:

(a) In the case of an individual long-term care insurance policy, the person who seeks to contract for benefits.

(b) In the case of a group long-term care insurance policy, the proposed certificateholder.

(3) “Certificate” means any certificate issued under a group long-term care insurance policy, which policy has been delivered or issued for delivery in this state.

(4) “Chronically ill” means certified by a licensed health care practitioner as:

(a) Being unable to perform, without substantial assistance from another individual, at least two activities of daily living for a period of at least 90 days due to a loss of functional capacity; or

(b) Requiring substantial supervision for protection from threats to health and safety due to severe cognitive impairment.

(5) “Cognitive impairment” means a deficiency in a person’s short-term or long-term memory, orientation as to person, place, and time, deductive or abstract reasoning, or judgment as it relates to safety awareness.

(6) “Licensed health care practitioner” means any physician, nurse licensed under part I of chapter 464, or psychotherapist licensed under chapter 490 or chapter 491, or any individual who meets any requirements prescribed by rule by the commission.

(7) “Limited benefit policy” means any long-term care insurance policy that limits coverage to care in a nursing home or to one or more lower levels of care required or authorized to be provided by this part or by commission rule.

(8) “Maintenance or personal care services” means any care the primary purpose of which is the provision of needed assistance with any of the disabilities as a result of which the individual is a chronically ill individual, including the protection from threats to health and safety due to severe cognitive impairment.

(9) “Policy” means any policy, contract, subscriber agreement, rider, or endorsement delivered or issued for delivery in this state by any of the entities specified in s. 627.9403.

(10) “Qualified limited benefit insurance policy” means an accident and health insurance contract as defined in s. 7702B of the Internal Revenue Code and all applicable sections of this part.

(11) “Qualified long-term care services” means necessary diagnostic, preventive, curing, treating, mitigating, and rehabilitative services, and maintenance or personal care services which are required by a chronically ill individual and are provided pursuant to a plan of care prescribed by a licensed health care practitioner.

(12) “Qualified long-term care insurance policy” means an accident and health insurance contract as defined in s. 7702B of the Internal Revenue Code and all applicable sections of this part.

History.—ss. 1, 2, ch. 88-57; s. 114, ch. 92-318; s. 2, ch. 96-275; s. 16, ch. 97-179; s. 17, ch. 98-159; s. 141, ch. 2000-318; s. 1237, ch. 2003-261; s. 8, ch. 2006-254.



627.9405 - Authorized groups; filing requirements.

627.9405 Authorized groups; filing requirements.—

(1) No group long-term care insurance policy shall be delivered or issued for delivery in this state insuring more than one individual unless issued to one of the following groups:

(a) One or more employers or labor organizations, or a trust or the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees or a combination thereof, or for members or former members or a combination thereof, of such employers or labor organizations.

(b) Any professional, trade, or occupational association for its members or former or retired members, or a combination thereof, if such association:

1. Is composed of individuals all of whom are or were actively engaged in the same profession, trade, or occupation; and

2. Has been maintained in good faith for purposes other than obtaining insurance.

(c) An association or a trust or the trustees of a fund established, created, or maintained for the benefit of members of one or more associations, which association or associations:

1. Have at the outset a minimum of 100 persons;

2. Have been organized and maintained in good faith for purposes other than that of obtaining insurance;

3. Have been in active existence for at least 1 year; and

4. Have a constitution and bylaws which provide that:

a. The association or associations hold regular meetings not less than annually to further purposes of the members;

b. Except for credit unions, the association or associations collect dues or solicit contributions from members; and

c. The members have voting privileges and representation on the governing board and committees.

(d) A group other than as described in paragraph (a), paragraph (b), or paragraph (c), subject to a determination by the office that:

1. The issuance of the group policy is not contrary to the best interest of the public;

2. The issuance of the group policy would result in economies of acquisition or administration; and

3. The benefits are reasonable in relation to the premiums charged.

(2) No group long-term care policy may be issued or issued for delivery in this state to any of the groups specified in subsection (1) unless all members of the group, or all of any class or classes thereof, are declared eligible and acceptable to the insurer at the time of issuance of the policy or unless the policy is issued to a policyholder who is sponsoring the policy without contributing premiums to it.

(3) Prior to advertising, marketing, or soliciting a group long-term care insurance policy in this state, the insurer shall demonstrate to the office that the requirements of this section have been met pursuant to the filing procedures specified in s. 627.410.

History.—ss. 1, 2, ch. 88-57; s. 2, ch. 89-239; s. 114, ch. 92-318; s. 1238, ch. 2003-261.



627.9406 - Out-of-state group long-term care insurance.

627.9406 Out-of-state group long-term care insurance.—No group long-term care insurance coverage may be offered to a resident of this state under a group policy issued in another state to a group described in s. 627.9405(1)(c) or (d), unless this state or such other state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this state has made a determination that such requirements have been met. Evidence to this effect shall be filed by the insurer with the office pursuant to the procedures specified in s. 627.410.

History.—ss. 1, 2, ch. 88-57; s. 114, ch. 92-318; s. 1239, ch. 2003-261.



627.9407 - Disclosure, advertising, and performance standards for long-term care insurance.

627.9407 Disclosure, advertising, and performance standards for long-term care insurance.—

(1) STANDARDS.—The commission shall adopt rules that include standards for full and fair disclosure setting forth the manner, content, and required disclosures of the sale of long-term care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions, disclosure of tax consequences, benefit triggers, prohibition against post-claims underwriting, reporting requirements, standards for marketing, and definitions of terms.

(2) ADVERTISING.—The commission shall adopt rules establishing standards for the advertising, marketing, and sale of long-term care insurance policies in order to protect applicants from unfair or deceptive sales or enrollment practices. An insurer shall file with the office any long-term care insurance advertising material intended for use in this state and may immediately begin using such material upon filing, subject to subsequent disapproval by the office. Following receipt of a notice of disapproval or a withdrawal of approval, the insurer must immediately cease use of the disapproved material. The office may also disapprove an advertisement at any time and enter an immediate order requiring that the use of the advertisement be discontinued if it determines that the advertisement violates this part, part IX of chapter 626, or any rule of the commission.

(3) RESTRICTIONS.—A long-term care insurance policy may not:

(a) Be canceled, nonrenewed, or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificateholder; however, the office may authorize nonrenewal for an insurer on a statewide basis on terms and conditions determined to be necessary by the office to protect the interests of the insureds, if the insurer demonstrates that renewal will jeopardize the insurer’s solvency or that substantial and unexpected loss experience cannot reasonably be mitigated or remedied.

(b) Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same insurer or any affiliated insurer, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder.

(c) Restrict its coverage to care only in a nursing home licensed pursuant to part II of chapter 400 or provide significantly more coverage for such care than coverage for lower levels of care. The commission shall adopt rules defining what constitutes significantly more coverage in nursing homes licensed pursuant to part II of chapter 400 than for lower levels of care.

(d) Contain an elimination period in excess of 180 days. As used in this paragraph, the term “elimination period” means the number of days at the beginning of a period of confinement for which no benefits are payable.

(4) PREEXISTING CONDITION.—

(a) A long-term care insurance policy or certificate, other than a policy or certificate issued to a group referred to in s. 627.9405(1)(a), may not use a definition of “preexisting condition” which is more restrictive than the following: “Preexisting condition” means a condition for which medical advice or treatment was recommended by or received from a provider of health care services within 6 months preceding the effective date of coverage of an insured person.

(b) A long-term care insurance policy or certificate, other than a policy or certificate issued to a group referred to in s. 627.9405(1)(a), may not exclude coverage for a loss or confinement which is the result of a preexisting condition unless such loss or confinement begins within 6 months following the effective date of coverage of an insured person.

(c) The office may extend the limitation periods set forth in paragraphs (a) and (b) as to specific age group categories in specific policy forms upon findings that the extension is in the best interest of the public.

(d) The definition of “preexisting condition” specified in paragraph (a) does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and, on the basis of the answers on that application, from underwriting in accordance with that insurer’s established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in paragraph (b) expires. A long-term care insurance policy or certificate may not exclude or use waivers or riders of any kind to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in paragraph (b).

(5) PRIOR INSTITUTIONALIZATION.—

(a) A long-term care insurance policy may not be delivered or issued for delivery in this state if the policy:

1. Conditions eligibility for any benefits on a prior hospitalization requirement;

2. Conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care; or

3. Conditions eligibility for any benefits other than waiver of premium, postconfinement, postacute care, or recuperative benefits on a prior institutionalization requirement.

(b)1. A long-term care insurance policy containing postconfinement, postacute care, or recuperative benefits must clearly specify, in a separate paragraph of the policy or certificate entitled “Limitations or Conditions on Eligibility for Benefits,” the applicable limitations or conditions, including any required number of days of confinement.

2. A long-term care insurance policy or rider that conditions eligibility for noninstitutional benefits on the prior receipt of institutional care may not require a prior institutional stay of more than 30 days.

(6) LOSS RATIO AND RESERVE STANDARDS.—The commission shall adopt rules establishing loss ratio and reserve standards for long-term care insurance policies. The rules must contain a specific reference to long-term care insurance policies. Such loss ratio and reserve standards shall be established at levels at which benefits are reasonable in relation to premiums and that provide for adequate reserving of the long-term care insurance risk.

(7) RATE STRUCTURE.—

(a) A long-term care insurance policy may not be issued if the premiums to be charged are calculated to increase based solely on the age of the insured.

(b) Any long-term care insurance policy or certificate issued or renewed, at the option of the policyholder or certificateholder, shall make available to the insured the contingent benefit upon lapse as provided in the Long-Term Care Insurance Model Regulation adopted by the National Association of Insurance Commissioners in the second quarter of the year 2000.

(c) Any premium increase for existing insureds shall not result in a premium charged to the insureds that would exceed the premium charged on a newly issued insurance policy, except to reflect benefit differences. If the insurer is not currently issuing new coverage, the new business rate shall be as published by the office at the rate representing the new business rate of insurers representing 80 percent of the carriers currently issuing policies with similar coverage as determined by the prior calendar year earned premium.

(d) Compliance with the pooling provisions of s. 627.410(6)(e)3. shall be determined by pooling the experience of all affiliated insurers.

(8) RIGHT TO RETURN; FREE LOOK.—An individual long-term care insurance policyholder has the right to return the policy within 30 days after its delivery and to have the premium refunded if, after examination of the policy, the policyholder is not satisfied for any reason. An individual long-term care insurance policy must have a notice prominently printed on the first page of the policy or attached thereto stating in substance that the policyholder has the right to return the policy within 30 days after its delivery and to have the premium refunded directly to the policyholder if, after examination of the policy, the policyholder is not satisfied for any reason.

(9) STAMPED AS “LONG-TERM CARE INSURANCE POLICY”; NOTICE TO BUYER.—A long-term care insurance policy must contain a stamp prominently displayed on the first page of the policy that the policy has been approved as a “Long-Term Care Insurance Policy” meeting the requirements of Florida law. In addition, the following statement shall be prominently displayed on the first page of the policy: “Notice to Buyer: This policy may not cover all of the costs associated with long-term care which may be incurred by the buyer during the period of coverage. The buyer is advised to periodically review this policy in relation to the changes in the cost of long-term care.”

(10) OUTLINE OF COVERAGE.—An outline of coverage shall be delivered to an applicant for an individual long-term care insurance policy at the time of application for an individual policy. In the case of direct response solicitations, the insurer shall deliver the outline of coverage upon the applicant’s request, but regardless of request shall make such delivery no later than at the time of policy delivery. Such outline of coverage shall include:

(a) A description of the principal benefits and coverage provided in the policy;

(b) A statement of the principal exclusions, reductions, and limitations contained in the policy;

(c) If the policy is not expected to cover 100 percent of the cost of services for which coverage is provided, a statement clearly describing any such limitation;

(d) A statement of the renewal provisions, including any reservation in the policy of a right to change premiums;

(e) A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions; and

(f) A statement that the policy has been approved as a long-term care insurance policy meeting the requirements of Florida law.

(11) CERTIFICATE.—A certificate issued pursuant to a group long-term care insurance policy, which policy is delivered or issued for delivery in this state, shall include:

(a) A description of the principal benefits and coverage provided in the policy;

(b) A statement of the principal exclusions, reductions, and limitations contained in the policy; and

(c) A statement that the description of principal benefits is a summary of the policy and that the group master policy should be consulted to determine governing contractual provisions.

(12) DISCLOSURE.—A qualified long-term care insurance policy must include a disclosure statement within the policy and within the outline of coverage that the policy is intended to be a qualified long-term contract. A long-term care insurance policy that is not intended to be a qualified long-term care insurance contract must include a disclosure statement within the policy and within the outline of coverage that the policy is not intended to be a qualified long-term care insurance contract. The disclosure shall be prominently displayed and shall read as follows: “This long-term care insurance policy is not intended to be a qualified long-term care insurance contract. You need to be aware that benefits received under this policy may create unintended, adverse income tax consequences to you. You may want to consult with a knowledgeable individual about such potential income tax consequences.”

(13) ADDITIONAL DISCLOSURE.—A limited benefit policy qualified under s. 7702B of the Internal Revenue Code must include a disclosure statement within the policy and within the outline of coverage that the policy is intended to be a qualified limited benefit insurance contract. A limited benefit policy that is not intended to be a qualified limited benefit insurance contract must include a disclosure statement within the policy and within the outline of coverage that the policy is not intended to be a qualified limited benefit insurance contract. The disclosure must be prominently displayed and must read as follows: “This limited benefit insurance policy is not intended to be a qualified limited benefit insurance contract. You need to be aware that benefits received under this policy may create unintended, adverse income tax consequences to you. You may want to consult with a knowledgeable individual about such potential income tax consequences.”

History.—ss. 1, 2, ch. 88-57; s. 3, ch. 89-239; s. 7, ch. 91-296; ss. 146, 149, ch. 92-33; s. 114, ch. 92-318; s. 17, ch. 97-179; s. 18, ch. 98-159; s. 37, ch. 99-3; s. 64, ch. 2001-63; s. 1240, ch. 2003-261; s. 9, ch. 2006-254; s. 2, ch. 2013-174.



627.94071 - Minimum standards for home health care benefits.

627.94071 Minimum standards for home health care benefits.—A long-term care insurance policy, certificate, or rider that contains a home health care benefit must meet or exceed the minimum standards specified in this section. The policy, certificate, or rider may not exclude benefits by any of the following means:

(1) Providing that home health care cannot be covered unless the insured or claimant would, without the home health care, require skilled care in a skilled nursing facility.

(2) Requiring that the insured or claimant first or simultaneously receive nursing or therapeutic services in a home setting or community setting before home health care services are covered.

(3) Limiting eligible services to services provided by registered nurses or licensed practical nurses.

(4) Requiring that a nurse or therapist provide services covered by the policy that can be provided by a home health aide or by another licensed or certified home care worker acting within the scope of his or her license or certification.

(5) Requiring that a licensed home health agency provide services covered by the policy that can be provided by a nurse registry licensed under chapter 400.

(6) Excluding coverage for personal care services provided by a home health aide.

(7) Requiring that the provision of home health care services be at a level of certification of licensure greater than that required by the eligible service.

(8) Requiring that the insured/claimant have an acute condition before home health care services are covered.

(9) Limiting benefits to services provided by Medicare-certified agencies or providers.

(10) Excluding coverage for adult day care services.

History.—s. 147, ch. 92-33; s. 3, ch. 96-275; s. 18, ch. 97-179.



627.94072 - Mandatory offers.

627.94072 Mandatory offers.—

(1)(a) An insurer that offers a long-term care insurance policy, certificate, or rider in this state must offer, in addition to any other inflation protection, the option to purchase a policy that provides that benefit levels increase with benefit maximums or reasonable durations, to account for reasonably anticipated increases in the costs of services covered by the policy. The inflation protection option required by this paragraph must be no less favorable to the policyholder than one of the following:

1. A provision that increases benefits annually at a rate of not less than 5 percent, compounded annually.

2. A provision that guarantees to the insured person the right to periodically increase benefit levels without providing evidence of insurability or health status, if the option for the preceding period has not been declined. The total amount of benefits provided under this option must be equal to or greater than the existing benefit level increased by 5 percent compounded annually for the period beginning with the purchase of the existing benefits and ending with the year in which the offer is accepted.

3. A provision that covers a specified percentage of actual or reasonable charges and does not include a specified indemnity amount or limit.

(b) The following information must be included in or with the outline of coverage:

1. A graphic comparison of the benefit levels of a policy that increases benefits over the policy period and a policy that does not increase benefits, showing benefit levels over a period of at least 20 years.

2. Any premium increases or additional premiums required for automatic or optional benefit increases. If the amount of premium increases or additional premiums depends on the age of the applicant at the time of the increase, the insurer must also disclose the amount of the increased premiums or additional premiums for benefit increases that would be required of the applicant at the ages of 75 and 85 years.

The insurer may use a reasonable hypothetical or a graphic demonstration for the purposes of the disclosures required by this paragraph.

(2) An insurer that offers a long-term care insurance policy, certificate, or rider in this state must offer a nonforfeiture protection provision providing reduced paid-up insurance, extended term, shortened benefit period, or any other benefits approved by the office if all or part of a premium is not paid. A nonforfeiture protection provision may be offered in the form of a return of premium upon the death of the insured or upon the complete surrender or cancellation of the policy or contract. Nonforfeiture benefits and any additional premium for such benefits must be computed in an actuarially sound manner, using a methodology that is filed with and approved by the office.

(3) For purposes of this section, the nonforfeiture protection provision providing a shortened benefit period shall, at a minimum, provide the following:

(a) The same benefits, amounts, and frequency in effect at the time of lapse but not increased thereafter, must be payable for a qualifying claim, but the lifetime maximum dollars or days of benefits shall be determined as specified in paragraph (b).

(b) The standard nonforfeiture credit must be equal to 100 percent of the sum of all premiums paid, including the premiums paid prior to any changes in benefits. The insurer may offer additional shortened benefit period options, as long as the benefits for each duration equal or exceed the standard nonforfeiture credit for that duration. However, the minimum nonforfeiture credit shall not be less than 30 times the daily nursing home benefit at the time of lapse. In either event, the calculation of the nonforfeiture credit is subject to the limitation of subsection (5).

(c) No policy or certificate shall begin a nonforfeiture benefit later than the end of the third year following the policy or certificate issue date.

(d) Nonforfeiture credits may be used for all care and services qualifying for benefits under the terms of the policy or certificate, up to the limits specified in the policy or certificate.

(e) All benefits paid by the insurer while the policy is in premium-paying status and in paid-up status may not exceed the maximum benefits which would have been payable if the policy or certificate had remained in premium-paying status.

(f) There shall be no difference in the minimum nonforfeiture benefits as required under this subsection for group and individual policies.

(g) The requirements set forth in this subsection shall become effective July 1, 1997, and shall apply as follows:

1. Except as provided in subparagraph 2., the provisions of this subsection apply to any long-term care policy issued in this state on or after July 1, 1997.

2. The provisions of this subsection shall not apply to certificates issued under a group long-term care insurance policy in force on July 1, 1997.

(h) Premiums charged for a policy or certificate containing nonforfeiture benefits shall be subject to the loss ratio requirements of s. 627.9407(6) treating the policy as a whole.

(i) At the time of lapse, or upon request, the insurer must disclose to the insured the insured’s then-accrued nonforfeiture values. At the time the policy is issued, the insurer must provide to the policyholder schedules demonstrating estimated values of nonforfeiture benefits; however, such schedules must state that the estimated values are not to be construed as guaranteed nonforfeiture values.

(4) Any nonforfeiture protection provision authorized pursuant to subsection (2) that does not provide for a shortened benefit period must, at a minimum, provide a benefit that is actuarially equivalent to the minimum benefit required in subsection (3) for a shortened benefit period.

(5) With respect to group policies, other than policies issued to groups specified in s. 627.555, s. 627.653, or s. 627.654, the insurer must make the offers required by subsections (1) and (2) to each proposed certificateholder, except that the insurer must make the offers to the policyholder in the case of a continuing care contract under chapter 651.

(6) This section does not apply to life insurance policies or riders containing accelerated long-term care benefits.

History.—s. 148, ch. 92-33; s. 4, ch. 96-275; s. 19, ch. 97-179; s. 65, ch. 2001-63; s. 1241, ch. 2003-261; s. 1, ch. 2015-21.



627.94073 - Notice of cancellation; grace period.

627.94073 Notice of cancellation; grace period.—

(1) A long-term care policy shall provide that the insured is entitled to a grace period of not less than 30 days, within which payment of any premium after the first may be made. The insurer may require payment of an interest charge not in excess of 8 percent per year for the number of days elapsing before the payment of the premium, during which period the policy shall continue in force. If the policy becomes a claim during the grace period before the overdue premium is paid, the amount of such premium or premiums with interest not in excess of 8 percent per year may be deducted in any settlement under the policy.

(2) A long-term care policy may not be canceled for nonpayment of premium unless, after expiration of the grace period in subsection (1), and at least 30 days prior to the effective date of such cancellation, the insurer has mailed a notification of possible lapse in coverage to the policyholder and to a specified secondary addressee if such addressee has been designated in writing by name and address by the policyholder. For policies issued or renewed on or after October 1, 1996, the insurer shall notify the policyholder, at least once annually, of the right to designate a secondary addressee. The applicant has the right to designate at least one person who is to receive the notice of termination, in addition to the insured. Designation shall not constitute acceptance of any liability on the third party for services provided to the insured. The form used for the written designation must provide space clearly designated for listing at least one person. The form must also inform the policyholder to update any change made to the address of the secondary addressee. The designation shall include each person’s full name and home address. In the case of an applicant who elects not to designate an additional person, the waiver shall state: “Protection against unintended lapse.—I understand that I have the right to designate at least one person other than myself to receive notice of lapse or termination of this long-term care or limited benefit insurance policy for nonpayment of premium. I understand that notice will not be given until 30 days after a premium is due and unpaid. I elect NOT to designate any person to receive such notice.” Notice of possible lapse in coverage due to nonpayment of premium shall be given by United States Postal Service proof of mailing or certified or registered mail to the policyholder and secondary designee at the address shown in the policy or the last known address provided to the insurer. Notice may not be given until 30 days after a premium is due and unpaid. Notice shall be deemed to have been given as of 5 days after the date of mailing.

(3) If a policy is canceled due to nonpayment of premium, the policyholder is entitled to have the policy reinstated if, within a period of not less than 5 months after the date of cancellation, the policyholder or any secondary addressee designated pursuant to subsection (2) demonstrates that the failure to pay the premium when due was unintentional and due to the policyholder’s cognitive impairment, loss of functional capacity, or continuous confinement in a hospital, skilled nursing facility, or assisted living facility for a period in excess of 60 days. Policy reinstatement shall be subject to payment of overdue premiums. The standard of proof of cognitive impairment or loss of functional capacity shall not be more stringent than the benefit eligibility criteria for cognitive impairment or the loss of functional capacity, if any, contained in the policy and certificate. The insurer may require payment of an interest charge not in excess of 8 percent per year for the number of days elapsing before the payment of the premium, during which period the policy shall continue in force if the demonstration of cognitive impairment is made. If the policy becomes a claim during the 180-day period before the overdue premium is paid, the amount of the premium or premiums with interest not in excess of 8 percent per year may be deducted in any settlement under the policy.

(4) When the policyholder or certificateholder pays premium for a long-term care insurance policy or certificate policy through a payroll or pension deduction plan, the requirements in subsection (2) need not be met until 60 days after the policyholder or certificateholder is no longer on such a payment plan. The application or enrollment form for such policies or certificates shall clearly indicate the payment plan selected by the applicant.

History.—s. 5, ch. 96-275; s. 20, ch. 97-179; s. 19, ch. 98-159; s. 20, ch. 2008-220.



627.94074 - Standards for benefit triggers.

627.94074 Standards for benefit triggers.—

(1)(a) A long-term care insurance policy shall condition the payment of benefits on a determination of the insured’s ability to perform activities of daily living and on cognitive impairment. Eligibility for the payment of benefits shall not be more restrictive than requiring either a deficiency in the ability to perform not more than three of the activities of daily living or the presence of cognitive impairment; or

(b) If a policy is a qualified long-term care insurance policy, the policy shall condition the payment of benefits on a determination of the insured’s being chronically ill; having a level of disability similar, as provided by rule of the commission, to the insured’s ability to perform activities of daily living; or being cognitively impaired as described in paragraph (6)(b). Eligibility for the payment of benefits shall not be more restrictive than requiring a deficiency in the ability to perform not more than three of the activities of daily living.

(2) Activities of daily living shall include at least:

(a) “Bathing,” which means washing oneself by sponge bath or in either a tub or shower, including the task of getting into or out of the tub or shower.

(b) “Continence,” which means the ability to maintain control of bowel and bladder function, or, when unable to maintain control of bowel or bladder function, the ability to perform associated personal hygiene, including caring for catheter or colostomy bag.

(c) “Dressing,” which means putting on and taking off all items of clothing and any necessary braces, fasteners, or artificial limbs.

(d) “Eating,” which means feeding oneself by getting food into the body from a receptacle, such as a plate, cup, or table, or by a feeding tube or intravenously.

(e) “Toileting,” which means getting to and from the toilet, getting on and off the toilet, and performing associated personal hygiene.

(f) “Transferring,” which means moving into or out of a bed, chair, or wheelchair.

(3) Insurers may use activities of daily living to trigger covered benefits in addition to those contained in subsection (2) as long as they are defined in the policy.

(4) An issuer of qualified long-term care contracts is limited to considering only the activities of daily living listed in subsection (2).

(5) An insurer may use additional provisions, for a policy described in paragraph (1)(a), for the determination of when benefits are payable under a policy or certificate; however, the provisions shall not restrict and are not in lieu of, the requirements contained in subsections (1) and (2).

(6) For purposes of this section, the determination of a deficiency due to loss of functional capacity or cognitive impairment shall not be more restrictive than:

(a) Requiring the hands-on assistance of another person to perform the prescribed activities of daily living, meaning physical assistance, minimal, moderate, or maximal, without which the individual would not be able to perform the activity of daily living; or

(b) Due to the presence of a cognitive impairment, requiring supervision, including verbal cueing by another person in order to protect the insured or others.

(7) Assessment of activities of daily living and cognitive impairment shall be performed by licensed or certified professionals, such as physicians, nurses, or social workers.

(8) Long-term care insurance policies shall include a clear description of the process for appealing and resolving the benefit determinations.

(9) The requirement set forth in this section shall be effective on July 1, 1997, and shall apply as follows:

(a) Except as provided in paragraph (b), the provisions of this section apply to a long-term care policy issued in this state on or after July 1, 1997.

(b) The provisions of this section do not apply to certificates under a group long-term care insurance policy in force on July 1, 1997.

History.—s. 7, ch. 96-275; s. 21, ch. 97-179; s. 1242, ch. 2003-261.



627.94075 - A qualified state Long-Term Care Insurance Partnership Program in Florida.

627.94075 A qualified state Long-Term Care Insurance Partnership Program in Florida.—The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement applicable provisions of a qualified state Long-Term Care Insurance Partnership Program in Florida in accordance with the requirements of s. 1917(b) of the Social Security Act, as amended, any applicable federal guidelines, and any rules necessary to ensure program compliance by insurers as provided in s. 409.9102.

History.—s. 2, ch. 2006-254.



627.94076 - Time limit on certain defenses.

627.94076 Time limit on certain defenses.—Notwithstanding the provisions of s. 627.607, each long-term care insurance policy shall provide that the policy shall be incontestable after it has been in force during the lifetime of the insured for a period of 2 years after its date of issue except for nonpayment of premiums.

History.—s. 6, ch. 2006-254.



627.9408 - Rules.

627.9408 Rules.—

(1) The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this part.

(2) The commission may adopt by rule the provisions of the Long-Term Care Insurance Model Regulation adopted by the National Association of Insurance Commissioners in the second quarter of the year 2000 which are not in conflict with the Florida Insurance Code.

History.—ss. 1, 2, ch. 88-57; s. 114, ch. 92-318; s. 205, ch. 98-200; s. 32, ch. 2002-223; s. 8, ch. 2002-282; s. 1243, ch. 2003-261.






Part XIX - PURCHASING GROUPS AND RISK RETENTIONGROUPS (ss. 627.941-627.955)

627.941 - Purpose.

627.941 Purpose.—The purpose of this part is to regulate the formation or operation of risk retention groups and purchasing groups in this state.

History.—ss. 2, 5, ch. 87-282; s. 114, ch. 92-318.



627.942 - Definitions.

627.942 Definitions.—As used in this part, unless the context otherwise requires:

(1) “Completed operations liability” means liability arising out of the installation, maintenance, or repair of any product at a site which is not owned or controlled by:

(a) Any person who performs that work; or

(b) Any person who hires an independent contractor to perform that work; but shall include liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability.

(2) “Domicile,” for purposes of determining the state in which a purchasing group is domiciled, means:

(a) For a corporation, the state in which the purchasing group is incorporated; or

(b) For an unincorporated entity, the state of its principal place of business.

(3) “Hazardous financial condition” means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able:

(a) To meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or

(b) To pay other obligations in the normal course of business.

(4) “Liability” means legal liability for damages, including costs of defense, legal costs and fees, and other claims expenses, because of injuries to other persons, damage to their property, or other damage or loss to such other persons resulting from or arising out of:

(a) Any business, whether for profit or nonprofit, trade, product, services (including professional services), premises, or operations; or

(b) Any activity of any state or local government, or any agency or political subdivision thereof.

The term “liability” does not include personal risk liability or workers’ compensation and employer’s liability with respect to employees other than legal liability under the federal Employers’ Liability Act (45 U.S.C. ss. 51 et seq.).

(5) “Personal risk liability” means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in subsection (4) under the definition of “liability.”

(6) “Plan of operation or a feasibility study” means an analysis which presents the expected activities and results of a risk retention group, including, at a minimum:

(a) For each state in which it intends to operate, the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer.

(b) Historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available.

(c) Pro forma financial statements and projections.

(d) Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition.

(e) Identification of management, underwriting procedures, managerial oversight methods, and investment policies.

(f) Information sufficient to verify that the members are engaged in businesses or activities similar or related with respect to the liability to which such members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations.

(g) Such other matters as are requested by the office.

(7) “Product liability” means liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage, including damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of such a person when the incident giving rise to the claim occurred.

(8) “Purchasing group” means any group which:

(a) Has as one of its purposes the purchase of liability insurance on a group basis.

(b) Purchases such insurance only for its group members and only to cover their similar or related liability exposure, as described in paragraph (c).

(c) Is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations.

(d) Is domiciled in any state.

(9) “Risk retention group” means any corporation or other limited liability association:

(a) Whose primary activity consists of assuming and spreading all or any portion of the liability exposure of its group members.

(b) Which is organized for the primary purpose of conducting the activity described in paragraph (a).

(c) Which:

1. Is certificated or licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or

2. Before January 1, 1985, was certificated or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and before such date had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of such state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since such date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability, as such terms were defined in the Product Liability Risk Retention Act of 1981, before the date of the enactment of the Risk Retention Act of 1986.

(d) Which does not exclude any person from membership in the group solely to provide for members of such a group a competitive advantage over such a person.

(e) Which:

1. Has as its sole owners all persons who comprise the membership of the risk retention group and who are provided insurance by the risk retention group; or

2. Has as its sole owner an organization which has as:

a. Its members only persons who comprise the membership of the risk retention group.

b. Its owners only persons who comprise the membership of the risk retention group and who are provided insurance by the risk retention group.

(f) Whose members are engaged in businesses or activities similar or related with respect to the liability to which such members are exposed by virtue of any related, similar, or common business, trade, products, services, premises, or operations.

(g) Whose activities do not include the provision of insurance other than:

1. Liability insurance for assuming and spreading all or any portion of the liability of its group members.

2. Reinsurance with respect to the liability of any other risk retention group, or any members of such other group, which is engaged in businesses or activities so that the group or members meets the requirement described in paragraph (f) for membership in the risk retention group which provides such reinsurance.

(h) The name of which includes the phrase “Risk Retention Group.”

(10) “State” means any state of the United States or the District of Columbia.

History.—ss. 2, 5, ch. 87-282; s. 114, ch. 92-318; s. 1244, ch. 2003-261.



627.943 - Risk retention groups certified in Florida.

627.943 Risk retention groups certified in Florida.—

(1) A risk retention group seeking to be certified in this state shall first obtain a permit pursuant to chapter 628. The risk retention group shall then be organized as a limited liability association or corporation under the laws of this state and shall obtain and maintain a certificate of authority as a domestic insurer authorized to write only liability insurance by the Florida Insurance Code and, except as provided elsewhere in this part, shall comply with all of the provisions of the Florida Insurance Code, rules, statutes, and other laws applicable to domestic liability insurers, including requirements governing the use of agents, and with the provisions of s. 627.944 to the extent the provisions of s. 627.944 are not a limitation on the applicable provisions of the Florida Insurance Code and related rules or other statutory or legal requirements of this state.

(2) Before it may offer insurance in any state, each risk retention group shall also submit for approval to the office a plan of operation or a feasibility study. Before additional lines of liability insurance are offered in this or any other state approval shall be obtained from the office.

(3) A proposed risk retention group shall provide to the office a summary of the application for a certificate of authority at the time it files the application. The summary information shall include the name of the risk retention group, the identity of those individuals who organized the group or who will provide administrative services or otherwise influence or control the activities of the group, the amount and nature of initial capitalization, and the states in which the group intends to operate. A copy of the summary shall be provided by the office to the National Association of Insurance Commissioners.

(4) Domestic risk retention groups shall be subject to all taxes imposed on domestic insurers.

(5) Domestic risk retention groups shall be subject to the provisions of s. 627.944(7), (8), and (9).

History.—ss. 2, 5, ch. 87-282; s. 114, ch. 92-318; s. 1245, ch. 2003-261.



627.944 - Risk retention groups not certificated in this state.

627.944 Risk retention groups not certificated in this state.—Risk retention groups certificated or licensed in states other than this state and seeking to do business as a risk retention group in this state must observe and abide by the laws of this state as follows:

(1) NOTICE OF OPERATIONS AND DESIGNATION OF CHIEF FINANCIAL OFFICER AS AGENT.—Before offering insurance in this state, a risk retention group shall submit to the office:

(a) A statement identifying the state or states in which the risk retention group is certificated or licensed as a liability insurance company, date of certification or licensing, its principal place of business, and such other information, including information on its membership, as the office may require to verify that the risk retention group is qualified as a risk retention group under the provisions of this part.

(b) A copy of its plan of operations or a feasibility study and revisions of such plan or study submitted to its state of domicile; provided, however, that the provision relating to the submission of a plan of operation or a feasibility study shall not apply with respect to any line or classification of liability insurance which was defined in the Product Liability Risk Retention Act of 1981 before October 27, 1986, and which was offered before such date by any risk retention group which had been certificated or licensed and operating for not less than 3 years before such date.

(c) A statement of registration which designates the Chief Financial Officer or her or his designee as its agent for the purpose of receiving service of legal documents of process.

(2) FINANCIAL CONDITION.—Any risk retention group doing business in this state shall submit to the office:

(a) A copy of the group’s financial statement submitted to its state of domicile, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist under criteria established by rule of the commission after considering any criteria established by the National Association of Insurance Commissioners.

(b) A copy of each examination of the risk retention group as certified by the insurance commissioner or public official conducting the examination.

(c) Upon request by the office, a copy of any audit performed with respect to the risk retention group.

(d) Such information as may be required to verify its continuing qualification as a risk retention group under the provisions of this part.

(3) TAXATION.—All premiums paid for insurance or coverages on risks located within this state to a risk retention group shall be subject to taxation at the same rate and subject to the same interest, fines, and penalties for nonpayment as that applicable to eligible surplus lines insurers. Each agent utilized in any transaction shall report and pay the taxes for the premiums for risks which they have placed with or on behalf of a risk retention group not certificated in this state. In the event that an agent fails to pay the tax, each risk retention group shall pay the tax for insured or covered risks located within this state. Further, each risk retention group shall report all premiums paid to it for insured or covered risks located within this state.

(4) COMPLIANCE WITH UNFAIR CLAIM SETTLEMENT PRACTICES LAW.—Any risk retention group, its agents, and its representatives shall comply with the unfair claim settlement practices law of this state as set forth in s. 626.9541(1)(i).

(5) DECEPTIVE, FALSE, OR FRAUDULENT PRACTICES.—Any risk retention group shall comply with and be subject to the laws of this state regarding deceptive, false, or fraudulent acts or practices, including the provisions of part IX of chapter 626. If the office seeks an injunction regarding conduct in violation of these laws, the injunction may be obtained from any Florida court of competent jurisdiction.

(6) EXAMINATION REGARDING FINANCIAL CONDITION.—Any risk retention group must submit to an examination by the office to determine its financial condition if the insurance commissioner of the jurisdiction in which the group is certificated or licensed has not initiated an examination or does not initiate an examination within 30 days after a request by the office. Any examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner.

(7) NOTICE TO PURCHASERS.—Any policy issued by a risk retention group shall contain in 10-point type on the front page and the declaration page, the following provision:

“Notice, this policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group.”

(8) PROHIBITED ACTS REGARDING SOLICITATION OR SALE.—The following acts by a risk retention group are hereby prohibited:

(a) The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in the group.

(b) The solicitation or sale of insurance by, or operation of, a risk retention group that is in a hazardous financial condition or is financially impaired.

(9) PROHIBITED OWNERSHIP BY AN INSURANCE COMPANY.—No risk retention group shall be allowed to do business in this state if an insurer is directly or indirectly a member or owner of the risk retention group, other than in the case of a risk retention group all of whose members are insurers.

(10) PROHIBITED COVERAGE.—No risk retention group may offer insurance coverage prohibited by the Florida Insurance Code or declared unlawful by the highest court of this state.

(11) DELINQUENCY PROCEEDINGS.—A risk retention group not domiciled in this state but doing business in this state shall comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by the office if there has been a finding of financial impairment after an examination under subsection (6).

(12) UTILIZATION OF AGENT.—A risk retention group shall utilize an agent licensed and appointed in this state in order to solicit, transact, underwrite, or provide insurance on a risk of a group member, which risk is located in this state.

History.—ss. 2, 5, ch. 87-282; s. 133, ch. 91-108; s. 114, ch. 92-318; s. 374, ch. 97-102; s. 66, ch. 2001-63; s. 1246, ch. 2003-261.



627.945 - Compulsory association.

627.945 Compulsory association.—

(1) No risk retention group shall be permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this state, nor shall any risk retention group, or its insured, receive any benefit from any such fund for claims arising out of the operations of the risk retention group.

(2) A risk retention group shall participate in this state’s joint underwriting associations as established under ss. 627.311(3) and 627.351(1), (3), (4), and (5).

History.—ss. 2, 5, ch. 87-282; s. 114, ch. 92-318.



627.946 - Countersignatures not required.

627.946 Countersignatures not required.—A policy of insurance issued to a risk retention group or any member of that group shall not be required to be countersigned by a resident agent notwithstanding any other provision of the Florida Insurance Code to the contrary.

History.—ss. 2, 5, ch. 87-282; s. 114, ch. 92-318.



627.947 - Purchasing groups; exemption from certain insurer provisions.

627.947 Purchasing groups; exemption from certain insurer provisions.—Any purchasing group meeting the criteria established under the provisions of the federal Liability Risk Retention Act of 1986 shall be exempt from any law of this state relating to the creation of groups for the purchase of insurance or to prohibition of group purchasing or to any law that would discriminate against a purchasing group or its members. In addition, an insurer shall be exempt from any law of this state which prohibits providing, or offering to provide, to a purchasing group or its members advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages, or other matters. A purchasing group shall be subject to all other applicable laws of this state, including the provisions of the Florida Insurance Code not in conflict with the purposes of this part or with the provisions of the federal Liability Risk Retention Act of 1986.

History.—ss. 2, 5, ch. 87-282; s. 114, ch. 92-318.



627.948 - Notice and registration requirements of purchasing groups.

627.948 Notice and registration requirements of purchasing groups.—

(1) A purchasing group which intends to do business in this state shall furnish notice to the office which shall:

(a) Identify the state in which the group is domiciled.

(b) Specify the lines and classifications of liability insurance which the purchasing group intends to purchase.

(c) Identify the insurance company or companies from which the group intends to purchase its insurance and the domicile of such company or companies.

(d) Identify the principal place of business of the group.

(e) Provide such other information as may be required by the office to verify that the purchasing group is qualified as a purchasing group under the provisions of this part.

(2) The purchasing group shall register with and designate the Chief Financial Officer or her or his designee as its agent solely for the purpose of receiving service of legal documents or process. This requirement shall not apply in the case of a purchasing group:

(a) Which:

1. Was domiciled before April 1, 1986.

2. Is domiciled on and after October 27, 1986, in any state of the United States.

(b) Which:

1. Before October 27, 1986, purchased insurance from an insurance carrier licensed in any state; and

2. Since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state.

(c) Which was a purchasing group under the requirements of the Product Liability Risk Retention Act of 1981 before October 27, 1986.

(d) Which does not purchase insurance that was not authorized for purposes of an exemption under that act, as in effect before October 27, 1986.

History.—ss. 2, 5, ch. 87-282; s. 114, ch. 92-318; s. 375, ch. 97-102; s. 1247, ch. 2003-261.



627.949 - Restrictions on insurance purchased by purchasing groups.

627.949 Restrictions on insurance purchased by purchasing groups.—

(1) In order to purchase insurance or coverage for a risk located in this state, which risk is a subject of insurance of a member of the purchasing group, a purchasing group shall only purchase insurance or coverage from:

(a) A risk retention group that is certificated or licensed in one of the states of the United States;

(b) An authorized insurer; or

(c) An eligible surplus lines insurer.

(2) A purchasing group shall utilize an agent licensed and appointed in this state in order to solicit, transact, or purchase insurance or coverage for a risk located in this state, which risk is a subject of insurance of a member of the purchasing group.

History.—ss. 2, 5, ch. 87-282; s. 134, ch. 91-108; s. 114, ch. 92-318.



627.950 - Administrative and procedural authority regarding risk retention and purchasing groups.

627.950 Administrative and procedural authority regarding risk retention and purchasing groups.—The office is authorized to make use of any of the powers established under the Florida Insurance Code to enforce the laws of this state so long as those powers are not specifically preempted by the Product Liability Risk Retention Act of 1981 as amended by the Risk Retention Amendments of 1986. This includes, but is not limited to, the office’s administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders, and impose penalties. With regard to any investigation, administrative proceedings, or litigation, the office may rely on the procedural law and regulations of the state. The injunctive authority of the office in regard to risk retention groups is restricted to the extent that any injunction shall be issued by a court of competent jurisdiction.

History.—ss. 2, 5, ch. 87-282; s. 114, ch. 92-318; s. 1248, ch. 2003-261.



627.951 - Penalties; cease and desist orders; injunctions.

627.951 Penalties; cease and desist orders; injunctions.—

(1) A risk retention group which violates any applicable provision of the Florida Insurance Code shall be subject to fines and penalties applicable to licensed insurers generally, including revocation of its license or the right to do business in this state. In addition, any such risk retention group shall be subject to the issuance of a cease and desist order of the office or an injunction issued by a court of competent jurisdiction prohibiting such violation or prohibiting the soliciting, selling, or transacting of insurance or otherwise operating or conducting business in this state in violation of the laws of this state. The office may obtain an order from a court of competent jurisdiction to enjoin a risk retention group from further operation or from transacting insurance in this state if the risk retention group is in hazardous financial condition or financially impaired or to enjoin a risk retention group from the soliciting, selling, or transacting of insurance with respect to any person who is not eligible for membership in the group under state or federal law.

(2) A purchasing group which violates any applicable provision of the Florida Insurance Code shall be subject to fines and penalties applicable to licensed insurers and agents generally. In addition, any such purchasing group shall be subject to the issuance of a cease and desist order of the office or an injunction issued by any court of competent jurisdiction prohibiting the soliciting, selling, transacting, or purchasing of insurance or otherwise operating or conducting business in this state.

History.—ss. 2, 5, ch. 87-282; s. 114, ch. 92-318; s. 1249, ch. 2003-261.



627.952 - Risk retention and purchasing group agents.

627.952 Risk retention and purchasing group agents.—

(1) Any person offering, soliciting, selling, purchasing, administering, or otherwise servicing insurance contracts, certificates, or agreements for any purchasing group or risk retention group to any resident of this state, either directly or indirectly, by the use of mail, advertising, or other means of communication, shall obtain a license and appointment to act as a resident general lines agent, if a resident of this state, or a nonresident general lines agent if not a resident. Any such person shall be subject to all requirements of the Florida Insurance Code.

(a) All books, records, statements, and accounts required to be established and maintained with respect to activities described in this subsection shall be established and maintained on a segregated basis, separate and apart from all other books, records, statements, and accounts regarding the agent’s other transactions.

(b) Any person required to be licensed and appointed under this subsection, in order to place business through Florida eligible surplus lines carriers, must, if a resident of this state, be licensed and appointed as a surplus lines agent. If not a resident of this state, such person must be licensed and appointed as a surplus lines agent in her or his state of residence and be licensed and appointed as a nonresident surplus lines agent in this state.

(2) In addition to any other lawful duties, any person engaging in the activities described in subsection (1) is obligated to exercise reasonable and customary skill and diligence to ascertain that any purchasing group or purchasing group member, to or for whom an offer or solicitation is made with respect to coverage being placed with a risk retention group, receives a written disclosure that the liability insurance coverage being offered may not be subject to all of the insurance laws and rules of this state and that insolvency guaranty fund protection is not available for the purchasing groups or purchasing group members.

(3) Any insurance agent who breaches a fiduciary duty; who solicits, offers, sells, transacts, or purchases insurance coverage from a risk retention group which is not in compliance with the applicable provisions of this part; or who violates any provision of the Florida Insurance Code shall be subject to fine and revocation or suspension of her or his license and appointment, in accordance with the procedures established under the Florida Insurance Code and may be held liable for civil damages to any person or group resulting from such violation or breach of a fiduciary duty.

(4) Any person retained or employed to solicit, offer, sell, or purchase memberships in a purchasing group may be ordered to cease any such enrollment activity in this state whenever the office has reason to believe that any such purchasing group has liability insurance coverage from a risk retention group or insurance company which is insolvent or in a hazardous financial condition. Orders entered under this subsection shall be issued in accordance with the procedures set forth in s. 627.951.

(5) Any person licensed and appointed as an agent to act on behalf of a risk retention group or a purchasing group shall be appointed with at least one authorized property and casualty insurer.

(6) Any person licensed and appointed as an agent to act on behalf of a risk retention group or a purchasing group shall, except as otherwise provided in this part, be subject to all provisions of the Florida Insurance Code applicable to the type of agent’s license held by such person.

History.—ss. 2, 5, ch. 87-282; s. 135, ch. 91-108; s. 114, ch. 92-318; s. 376, ch. 97-102; s. 1250, ch. 2003-261; s. 52, ch. 2012-209; s. 32, ch. 2014-123.



627.953 - Binding effect of orders issued in United States District Court.

627.953 Binding effect of orders issued in United States District Court.—An order issued by any district court of the United States enjoining a risk retention group from transacting, soliciting, or selling insurance or from operating in any state or in all states or in any territory or possession of the United States, upon a finding that such a group is in a hazardous financial condition, shall be enforceable in the courts of this state.

History.—ss. 2, 5, ch. 87-282; s. 114, ch. 92-318.



627.954 - Rules.

627.954 Rules.—The commission may establish and from time to time amend such rules relating to risk retention groups and purchasing groups as may be necessary or desirable to carry out the provisions of this part.

History.—ss. 2, 5, ch. 87-282; s. 114, ch. 92-318; s. 1251, ch. 2003-261.



627.955 - Limitation on deductibles.

627.955 Limitation on deductibles.—A purchasing group may not purchase insurance that provides for a deductible or self-insured retention that is applicable to the group as a whole. However, coverage may provide for a deductible or self-insured retention that is applicable to individual members.

History.—s. 18, ch. 2000-370.






Part XX - FINANCIAL GUARANTY INSURANCE (ss. 627.971-627.975)

627.971 - Definitions.

627.971 Definitions.—As used in this part:

(1)(a) “Financial guaranty insurance” means a surety bond, insurance policy, an indemnity contract issued by an insurer, or any similar guaranty, under which loss is payable upon proof of occurrence of financial loss to an insured claimant, obligee, or indemnitee as a result of:

1. The failure of an obligor on a debt instrument or other monetary obligation, including common or preferred stock guaranteed under a surety bond, insurance policy, or indemnity contract, to make principal, interest, premium, dividend, or purchase price payments when due, if the failure is the result of a financial default or insolvency, whether such obligation is incurred directly or as guarantor by or on behalf of another obligor who also defaulted;

2. Changes in the levels of interest rates or the differential in interest rates between various markets or products;

3. Changes in the rate of exchange of currency;

4. Changes in the value of specific assets or commodities, financial or commodity indices, or price levels in general; or

5. Other events which the office determines are substantially similar to any of the foregoing.

(b) However, “financial guaranty insurance” does not include:

1. Insurance of a loss resulting from an event described in paragraph (a), if the loss is payable only upon the occurrence of any of the following, as specified in a surety bond, insurance policy, or indemnity contract:

a. A fortuitous physical event;

b. A failure of or deficiency in the operation of equipment; or

c. An inability to extract or recover a natural resource;

2. An individual or schedule public official bond;

3. A court bond required in connection with judicial, probate, bankruptcy, or equity proceedings, including a waiver, probate, open estate, or life tenant bond;

4. A bond running to a federal, state, county, municipal government, or other political subdivision, as a condition precedent to the granting of a license to engage in a particular business or of a permit to exercise a particular privilege;

5. A loss security bond or utility payment indemnity bond running to a governmental unit, railroad, or charitable organization;

6. A lease, purchase and sale, or concessionaire surety bond;

7. Credit unemployment insurance on a debtor in connection with a specific loan or other credit transaction, to provide payments to a creditor in the event of unemployment of the debtor for the installments or other periodic payments becoming due while a debtor is unemployed;

8. Credit insurance indemnifying a manufacturer, merchant, or educational institution which extends credit against loss or damage resulting from nonpayment of debts owed to her or him for goods or services provided in the normal course of her or his business;

9. Guaranteed investment contracts that are issued by life insurance companies and that provide that the life insurer will make specified payments in exchange for specific premiums or contributions;

10. Mortgage guaranty insurance as defined in s. 635.011(1) or s. 635.021;

11. Indemnity contracts or similar guaranties, to the extent that they are not otherwise limited or proscribed by this part, in which a life insurer guarantees:

a. Its obligations or indebtedness or the obligations or indebtedness of a subsidiary of which it owns more than 50 percent, other than a financial guaranty insurance corporation, if:

(I) For any such obligations or indebtedness that are backed by specific assets, such assets are at all times owned by the insurer or the subsidiary; and

(II) For the obligations or indebtedness of the subsidiary that are not backed by specific assets of the life insurer, the guaranty terminates once the subsidiary ceases to be a subsidiary; or

b. The obligations or indebtedness, including the obligation to substitute assets where appropriate, with respect to specific assets acquired by a life insurer in the course of normal investment activities and not for the purpose of resale with credit enhancement, or guarantees obligations or indebtedness acquired by its subsidiary, provided that the assets so acquired have been:

(I) Acquired by a special purpose entity where the sole purpose is to acquire specific assets of the life insurer or the subsidiary and issue securities or participation certificates backed by such assets; or

(II) Sold to an independent third party; or

c. The obligations or indebtedness of an employee or agent of the life insurer;

12. Any form of surety insurance as defined in s. 624.606;

13. Guarantees of higher education loans, unless written by a financial guaranty insurance corporation; or

14. Any other form of insurance covering risks which the office determines to be substantially similar to any of the foregoing.

(2) “Affiliate” means a person that, directly or indirectly, owns at least 10 percent but less than 25 percent of the financial guaranty insurance corporation or that is at least 10 percent but less than 25 percent, directly or indirectly, owned by a financial guaranty insurance corporation.

(3) “Average annual debt service” means the amount of insured unpaid principal and interest on an issue of obligations, multiplied by the number of the insured obligations in the issue, each obligation representing a $1,000 par value, divided by an amount equal to the aggregate life of all the obligations in the issue. The formula for bonds is:

Bond Years = Number of Bonds x Term in Years

(4) “Collateral” means:

(a) Cash;

(b) The market value of investment grade securities, other than securities evidencing an interest in the projects financed with the proceeds of the insured obligations;

(c) The scheduled cash flow from investment grade obligations scheduled to be received on or prior to the date of scheduled debt service on the insured obligation;

(d) A conveyance or mortgage of real property; or

(e) A letter of credit;

if deposited with or held by the corporation; held in trust by a trustee, acceptable to the office, for the benefit of the corporation; or held in trust, pursuant to the bond indenture, by a trustee acceptable to the office, for the benefit of bondholders in the form of sinking funds or other reserves which may be used solely for the payment of debt service.

(5) “Contingency reserve” means an additional liability reserve established to protect policyholders against the effects of adverse economic cycles or other unforeseen circumstances.

(6) “Financial guaranty insurance corporation” means a stock or mutual insurer licensed to transact financial guaranty insurance business in this state.

(7) “Governmental unit” means the United States, Canada, a state, territory, or possession of the United States, the District of Columbia, a province of Canada, a municipality, or a political subdivision of any of the foregoing, or any public agency or instrumentality thereof.

(8) “Guaranties of consumer debt obligations” means insurance policies indemnifying against loss or damage resulting from nonpayment of debts owed for extensions of credit to individuals for nonbusiness purposes. Such extensions of credit include guaranties of securities backed by obligations of individuals. Policies that provide this coverage must contain a provision that all liability terminates upon the sale or transfer of the underlying obligation to any transferee which is not an insured of the financial guaranty insurance corporation under a similar policy.

(9) “Industrial development bond” means any security, or other instrument under which a payment obligation is created, issued by or on behalf of a governmental unit to finance a project serving a private industrial, commercial, or manufacturing purpose and payable from the revenues of the project or by any private, for-profit entity.

(10) An “investment grade obligation” means an obligation that:

(a) Has been determined to be in one of the top four generic lettered rating classifications by a securities rating agency acceptable to the office;

(b) Has been identified in writing by such a rating agency as an insurable risk deemed to be of investment grade quality for purposes of insurance;

(c) Has received a “yes” rating by the Securities Valuation Office of the National Association of Insurance Commissioners; or

(d) Has been submitted for review to the appropriate rating agency or Securities Valuation Office and will be qualified pursuant to paragraph (a), paragraph (b), or paragraph (c).

(11) “Letter of credit” means:

(a) The stated amount of a clean unconditional, irrevocable letter of credit issued by a bank or trust company whose debt rating applicable to the term of the insured obligation is in one of the two highest generic lettered rating classifications by a securities rating agency acceptable to the office; or

(b) Fifty percent of the stated amount of a clean unconditional, irrevocable letter of credit issued by a bank or trust company whose debt rating applicable to the term of the insured obligation is in a rating classification other than as set forth in paragraph (a).

(c) An issuing or confirming bank referred to in paragraph (a) or paragraph (b) shall be:

1. Determined by the Securities Valuation office of the National Association of Insurance Commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of banks and trust companies whose letters of credit shall be acceptable to insurance regulatory authorities; provided, that the letter of credit is issued for the full term of the insured obligation, or the insured obligation is subject to mandatory call and redemption from the proceeds of the letter of credit if the letter of credit is not renewed or replaced; and

2.a. A member of the federal reserve system or chartered by a state of the United States; or

b. Organized and existing under the laws of a foreign country whose sovereign debt is rated in the highest major rating classification by a securities rating agency acceptable to the office; and which has been licensed as a domestic branch or agency by the Federal Government or a state of the United States; and which is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies.

(12) “Municipal bonds” means municipal obligation bonds and industrial development bonds.

(13) “Municipal obligation bond” means any security or other instrument, including a lease, under which a payment obligation is created, other than an industrial development bond, which is issued by or on behalf of or payable or guaranteed by a governmental unit, including certificates of participation evidencing proportionate ownership in payments to be made by a governmental unit, or issued by an entity other than a governmental unit if such security or instrument is eligible for issuance by a governmental unit but would not be an industrial development bond if so issued.

(14) “Reinsurance” means cessions qualifying for credit under s. 627.975.

(15) “Total liability of an insurer transacting financial guaranty insurance” means the aggregate amount of insured unpaid principal, interest, and other monetary payments, if any, of guaranteed obligations insured or assumed, less reinsurance and collateral. However, for guaranteed obligations insured or assumed where acceleration of payment of such obligation is at the sole option of the insurer, such total liability means the aggregate amount of the discounted present value of insured unpaid principal and unpaid interest up to the point of acceleration and other monetary payments, if any, of guaranteed obligations insured or assumed, less reinsurance and collateral. The discount rate to be applied shall be the average rate of return on the admitted assets of the insurer at the time of computation or the face rate of interest of the guaranteed obligation, whichever is less.

History.—ss. 1, 6, ch. 88-87; s. 114, ch. 92-318; s. 377, ch. 97-102; s. 1252, ch. 2003-261; s. 1, ch. 2013-125; s. 6, ch. 2015-42.



627.972 - Organization; financial requirements.

627.972 Organization; financial requirements.—

(1) A financial guaranty insurance corporation must be organized and licensed in the manner prescribed in this code for stock or mutual property and casualty insurers except that:

(a) A corporation organized to transact financial guaranty insurance may, subject to this code, be licensed to transact:

1. Residual value insurance, as defined by s. 624.6081;

2. Surety insurance, as defined by s. 624.606;

3. Credit insurance, as defined by s. 624.605(1)(i); and

4. Mortgage guaranty insurance as defined in s. 635.011 if the provisions of chapter 635 are met.

(b)1. Prior to the issuance of a license, a corporation must submit to the office for approval a plan of operation detailing:

a. The types and projected diversification of guaranties to be issued;

b. The underwriting procedures to be followed;

c. The managerial oversight methods;

d. The investment policies; and

e. Any other matters prescribed by the office.

2. An insurer that is writing only the types of insurance allowed under this part on July 1, 1988, and otherwise meets the requirements of this part, is exempt from this paragraph.

(c) An insurer transacting financial guaranty insurance is subject to all provisions of this code which are applicable to property and casualty insurers to the extent that those provisions are not inconsistent with this part.

(d) The investments of an insurer transacting financial guaranty insurance in any entity insured by the corporation may not exceed 2 percent of its admitted assets as of the end of the prior calendar year.

(e) An insurer transacting financial guaranty insurance may only assume those lines of insurance for which it is licensed to write direct business.

(2) An insurer may not transact financial guaranty business unless it has surplus to policyholders of at least $50 million at the date of initial licensing for financial guaranty insurance and maintains a minimum surplus to policyholders of at least $35 million.

(3) An insurer may not transact financial guaranty insurance unless it establishes a contingency reserve, net of reinsurance, as follows:

(a) A contingency reserve, net of reinsurance, must be established in a minimum amount calculated by applying the following percentages to the net principal outstanding each calendar year of guaranties of:

1. Municipal obligation bonds, 0.8 percent;

2. Investment grade obligations with a term of less than 3 years, 1.0 percent;

3. All other investment grade obligations, including investment grade industrial development bonds and investment grade consumer debt obligations, 1.6 percent;

4. Noninvestment grade consumer debt obligations, 2.5 percent; and

5. All other obligations guaranteed, 3.0 percent.

(b)1. Quarterly additions to the reserve for subparagraph (a)1. must be equal to the greater of 1/80th of the amounts derived by applying the appropriate contribution specified in that subparagraph or 50 percent of the quarterly earned premiums on these guaranties, and must be maintained for a period of 20 years; and

2. Quarterly additions to the reserve for subparagraphs (a)2., 3., and 4. must be equal to the greater of 1/40th of the amounts derived by applying the appropriate contribution specified in that subparagraph or 50 percent of the quarterly earned premiums on these guaranties and must be maintained for a period of 10 years, except that, for obligations with a term of less than 3 years, the reserve must be maintained for a period of at least 5 years.

(c) The reserve may be released thereafter in the same manner, except that a part of the reserve may be released proportional to the reduction in net total liabilities resulting from reinsurance and the reinsurer must, on the effective date of the reinsurance, establish a reserve in an amount equal to the amount released.

(d) Withdrawals from the contingency reserve, to the extent of any excess, may be made with the approval of the office from the earliest contributions to the reserve remaining therein:

1. In any year in which the actual incurred losses exceed 35 percent of earned premiums, or

2. If the contingency reserve has been in existence for 40 quarters for reserves subject to subparagraph (b)1., and 20 quarters for reserves subject to subparagraph (b)2., upon demonstration that the amount carried is excessive in relation to the insurer’s outstanding obligations.

(4) In addition to the contingency reserve, the case basis method or other method prescribed by the office is used to determine loss reserves, in a manner consistent with the requirements of part I of chapter 625, which must include a reserve for claims reported and unpaid net of collateral. A deduction from loss reserves shall be allowed for the time value of money by application of a discount rate equal to the average rate of return on the admitted assets of the insurer as of the date of the computation of any such reserve. The discount rate must be adjusted at the end of each calendar year.

(5) The insurer maintains an unearned premium reserve, net of reinsurance, computed on the monthly pro rata basis, where the premiums are paid on an installment basis. All other such premiums paid must be earned proportionately with the expiration of exposure or by such other method the office prescribes or approves.

History.—ss. 1, 6, ch. 88-87; s. 114, ch. 92-318; s. 1253, ch. 2003-261; s. 2, ch. 2013-125.



627.973 - Limitations.

627.973 Limitations.—

(1) Financial guaranty insurance shall be transacted in this state only by a corporation licensed for such purpose, except that a property and casualty insurer transacting business pursuant to the provisions of this code may transact financial guaranty insurance in this state if the following conditions are met:

(a) Total policyholders’ surplus exceeds $100 million;

(b) Not more than 20 percent of total net premiums written are applicable to or for financial guaranty insurance;

(c) The provisions of this part are applied to the insurer’s financial guaranty insurance business;

(d) Not more than 20 percent of the insurer’s total policyholder’s surplus is applied toward meeting the provisions of this part;

(e) The policyholders’ surplus once utilized to meet the requirements of this part shall not be available for meeting any policyholders’ surplus requirements for any other type of insurance;

(f) The insurer is licensed to write financial guaranty insurance; and

(g) Unless the insurer is transacting financial guaranty insurance prior to July 1, 1988, and otherwise meets the requirements of this section, prior to the issuance of a license, the insurer must submit to the office for approval, a plan of operation complying with s. 627.972(1)(b).

(2) Financial guaranty insurance shall be written only to insure obligations defined in s. 627.971(1)(a)1., except that obligations defined in s. 627.971(1)(a)2., 3., 4., and 5. may be written with the prior written approval of the office pursuant to limitations and restrictions promulgated by rule that the commission deems appropriate and necessary to protect the policyholders of the insurer.

(3) At least 95 percent of the outstanding total liability on municipal obligation bonds of an insurer transacting financial guaranty insurance must be investment grade.

(4) An insurer transacting financial guaranty insurance must at all times maintain capital, surplus, and contingency reserves, subject to the restrictions in paragraph (1)(d) if applicable, in the aggregate no less than the sum of:

(a) One-third of one percent of the total liabilities outstanding under guaranties of municipal obligation bonds;

(b) One percent of the total liabilities outstanding under guaranties of investment grade obligations, including industrial development bonds and investment grade consumer debt obligations;

(c) One and one-third percent of the total liabilities outstanding under guaranties of noninvestment grade consumer debt obligations;

(d) Two percent of the total liabilities outstanding under guaranties of other obligations not of investment grade, other than consumer debt obligations; and

(e) Surplus determined by the office to be adequate to support the writing of residual value insurance, surety insurance, and credit insurance, if the corporation has elected to transact these kinds of insurance pursuant to s. 627.972(1).

(5) An insurer transacting financial guaranty insurance must limit its exposure to loss, net of collateral and reinsurance, as follows:

(a) For municipal bonds:

1. The insured average annual debt service with respect to any one entity and backed by a single revenue source may not exceed 10 percent of the aggregate of the corporation’s capital, surplus, and contingency reserves, subject to the restrictions of paragraph (1)(d) if applicable; and

2. The insured unpaid principal issued by a single entity and backed by a single revenue source may not exceed 75 percent of the aggregate of the corporation’s capital, surplus, and contingency reserves, subject to the restrictions in paragraph (1)(d) if applicable; and

(b) For all other financial guaranties, the insured unpaid principal for any one risk may not exceed 10 percent of the aggregate of the corporation’s capital, surplus, and contingency reserves, subject to the restrictions in paragraph (1)(d) if applicable. Single risk liability shall be defined with respect to any one issuer, except that, if the risk is payable from a specified revenue source or adequately secured by loan obligations or other assets, such risk shall be defined by the revenue source.

(6) If the exposure to loss of an insurer transacting financial guaranty insurance exceeds the limitations in subsection (4), it may not transact any new financial guaranty insurance business until its exposure to loss no longer exceeds those limitations.

(7) An insurer which wrote financial guaranty insurance in this state during the 12-month period immediately preceding July 1, 1988, but which does not meet the requirements of subsection (1) or of s. 627.972(2), may, nevertheless, continue to write financial guaranty insurance as authorized by subsection (2) after July 1, 1988, subject to all other provisions of this part, provided:

(a) Within 45 days after such date the insurer files with the office a statement of its intentions to limit its writings to financial guaranty, surety, and fidelity insurance. Effective upon such filing, the insurer shall be subject to the requirements of this part except that the surplus to policyholders requirement of s. 627.972(2) shall not apply to such insurer until July 1, 1998, at which time such insurer shall have and thereafter maintain the minimum surplus requirement of at least $35 million. Failure of the insurer to meet the conditions of such statement of intent filed with the office, until such time as it meets the requirements of subsection (1), shall be grounds to subject the insurer to the penalties provided under this code, including immediate suspension or revocation of its certificate of authority. If the insurer does not file such statement of intent, it shall cease writing any new financial guaranty insurance business within 6 months after the effective date of this act. The insurer may:

1. Reinsure its net in-force business with a licensed financial guaranty insurance corporation or an insurer exempt under subsection (1);

2. Subject to the prior approval of its domiciliary insurance commissioner, reinsure all or part of its net in-force business pursuant to s. 627.975(1)(b), except that subparagraphs 2. and 4. do not apply. The assuming insurer must maintain reserves for the reinsured business in the manner applicable to the ceding insurer under paragraph (b); or

3. May continue the risks in force and, with 30 days prior written notice to its domiciliary insurance commissioner, write new financial guaranty policies if the writing of those policies is reasonably prudent to mitigate either the amount of or possibility of loss in connection with business written prior to July 1, 1988. However, an insurer must receive the prior approval of its domiciliary insurance commissioner before writing any new financial guaranty insurance policies that would increase its risk of loss.

(b) Must, for all guaranties in force prior to July 1, 1988, including those which fall under the definition of financial guaranty insurance, maintain the reserves applicable for municipal bond guaranties in effect prior to July 1, 1988. If the insurer’s contingency reserves maintained as of July 1, 1988, are less than those required for municipal bond guaranties, the insurer has 3 years to bring its reserves into compliance, except that a part of the reserve may be released proportional to the reduction in net total liabilities resulting from reinsurance if the reinsurer, on the effective date of the reinsurance, establishes a reserve in an amount equal to the amount released and except that a part of the reserve may be released with office approval, upon demonstration that the amount carried is excessive in relation to the corporation’s outstanding obligations.

(c) Shall be subject to the reserve requirements applicable to financial guaranty insurance corporations, for business written on or after July 1, 1988.

(d) This subsection shall not apply to insurers permitted to write financial guaranty insurance pursuant to the exception set forth in subsection (1) and such insurers may write financial guaranty insurance subject to the requirements of the Florida Insurance Code.

History.—ss. 1, 6, ch. 88-87; s. 114, ch. 92-318; s. 1254, ch. 2003-261.



627.974 - Filing of policy forms and rates.

627.974 Filing of policy forms and rates.—

(1) Policy forms and any amendments thereto must be filed with the office within 30 days after their use by the insurer. A policy may not provide coverage of the acceleration of payments due under the guaranteed obligations, including any payment in advance of scheduled maturity to be made by the issuer of the guaranteed obligations at the sole option of the owner of the guaranteed obligations, unless the acceleration is at the sole option of the insurer. Each policy must disclose that the insurance provided by the policy is not covered by the Florida Insurance Guaranty Association created under part II of chapter 631. The commission may prescribe additional minimum policy provisions which are determined by the commission to be necessary or appropriate to protect policyholders, claimants, obligees, or indemnitees.

(2) Rates may not be excessive, inadequate, unfairly discriminatory, destructive of competition, or detrimental to the solvency of the insurer.

(3) Criteria and guidelines used by insurers transacting financial guaranty insurance in establishing rating categories and ranges of rates to be used must be filed with the office for information prior to their use by the insurer.

(4) All such filings must be available for public inspection at the office.

(5) This section is in lieu of the requirements of ss. 627.062 and 627.410.

History.—ss. 1, 6, ch. 88-87; s. 114, ch. 92-318; s. 1255, ch. 2003-261.



627.975 - Reinsurance.

627.975 Reinsurance.—

(1) For financial guaranty insurance which takes effect on or after July 1, 1988, an insurer transacting financial guaranty insurance shall receive credit for reinsurance in accordance with the provisions of this code applicable to property and casualty insurers, as an asset or as a reduction from liabilities only if the reinsurance is subject to an agreement that, for its stated term and with respect to any financial guaranty insurance in force, the reinsurance agreement may only be terminated or amended at the option of the reinsurer or the ceding insurer; if the reinsurance agreement provides that the liability of the reinsurer with respect to policies in effect at the date of termination continues until the expiration or cancellation of each such policy with the consent of the ceding insurer; if the reinsurance agreement provides for a cutoff of the reinsurance in force at the date of termination or at the request of the ceding company or at the discretion of the department, acting as rehabilitator, liquidator, or receiver of the ceding or assuming company; and if such reinsurance either:

(a) Is placed with another insurer licensed under this part or an insurer writing financial guaranty insurance as permitted under this part;

(b) Is placed with another type of insurer licensed to write surety insurance, if such insurer:

1. Has and maintains surplus to policyholders of at least $35 million;

2. Establishes and maintains the reserves required in s. 627.972, except that if the reinsurance agreement is not pro rata, the contribution to the contingency reserve must be equal to 50 percent of the quarterly earned reinsurance premium;

3. Complies with s. 627.973(4), (5), and (6); and

4. If it is a parent, subsidiary, or affiliate of the insurer transacting financial guaranty insurance, the provisions of s. 627.973(4) and (5) shall be applied against the combined policyholders’ surplus and contingency reserves of such parent, subsidiary, or affiliate reinsurers after elimination of equity investments of the insurer and such reinsurers in each other; or

(c) Is placed with an unauthorized or unaccredited reinsurer which otherwise complies with the provisions of paragraph (a) or subparagraphs (b)1. and 4., in an amount not to exceed the liabilities carried by the ceding insurer for amounts withheld under a reinsurance treaty with the reinsurer or amounts deposited by the reinsurer as security for the payment of obligations under the treaty, if the funds or deposit are held subject to withdrawal by, and under the control of the ceding insurer.

(2) In determining whether the insurer meets the limitations imposed by s. 627.973(4), in addition to credit for other types of qualifying reinsurance, the insurer’s aggregate risk may be reduced to the extent of the limit for aggregate excess reinsurance, but in no event, in an amount greater than the amount of the aggregate risk which will become due during the unexpired term of the reinsurance agreement in excess of the insurer’s retention pursuant to the reinsurance agreement.

History.—ss. 1, 6, ch. 88-87; s. 66, ch. 89-360; s. 114, ch. 92-318.






Part XXI - MORTGAGE INSURANCE CONSOLIDATIONS (ss. 627.981-627.987)

627.981 - Scope of part.

627.981 Scope of part.—This part applies to all mortgage insurance offered, issued, or delivered in this state, by mail or otherwise, in connection with consolidations.

History.—ss. 1, 2, ch. 90-149; s. 114, ch. 92-318.



627.982 - Definitions.

627.982 Definitions.—As used in this part:

(1) “Consolidation” means any transaction in which a financial institution or servicer makes its premium collection services available to its mortgage debtors in connection with a particular insurer’s (“new insurer”) offer of mortgage insurance, which offer is made to debtors who, immediately prior to the offer, had mortgage insurance with another insurer (“old insurer”) and were paying premiums for that insurance with their monthly mortgage payments.

(2) “Financial institution” or “servicer” means any entity or organization that services mortgage loans by collecting and accounting for monthly mortgage payments.

(3) “Loan transfer” means a transaction in which the servicing of a block of mortgage loans is transferred from one servicer to another.

(4) “Mortgage” or “mortgage loan” means an indebtedness of more than 10 years’ duration which is secured by a first real estate mortgage and which is not subject to part IX.

(5) “Mortgage insurance” means life, accidental death, or disability insurance, or any combination thereof, designed to pay off all or a part of a mortgage loan in the event of the insured’s death or disability.

(6) “New coverage” or “new plan” means the mortgage insurance coverage or mortgage insurance plan for which the financial institution collects premiums beginning on the effective date of consolidation.

(7) “Old coverage” or “old plan” means the mortgage insurance coverage or mortgage insurance plan the insured debtor had or participated in immediately prior to the consolidation.

History.—ss. 1, 2, ch. 90-149; s. 114, ch. 92-318.



627.983 - General requirements.

627.983 General requirements.—No insurer shall participate in any consolidation unless it complies with the following requirements:

(1) The offer of new coverage shall be made on a timely basis as follows:

(a) In a consolidation conducted in connection with a loan transfer, the offer of new coverage to the prospective insured must be made as soon as reasonably possible. If the offer of new coverage is not made within 30 days after the loan transfer, or at least 30 days prior to the proposed effective date of the new coverage, the insurer shall notify the debtor, in writing, that she or he has the right to an unconditional refund of all premiums paid for the new coverage if she or he exercises that right, in writing, within 30 days after the date of the notification.

(b) In all other consolidations, the offer of new coverage shall be made to the prospective insured at least 30 days prior to the proposed effective date of the new coverage. If the offer is not made at least 30 days in advance, the insurer shall notify the debtor, in writing, that she or he has the right to an unconditional refund of all premiums paid for the new coverage provided she or he exercises that right, in writing, within 30 days from the date of the notification.

(2) A group certificate or individual policy shall be delivered to each debtor insured under the new plan. In addition to all other applicable requirements of the Florida Insurance Code, the group certificate or individual policy shall include the following information:

(a) The name or names of the single or joint insureds.

(b) Identification of the insured mortgage.

(c) The amount of insurance under the new plan.

(d) The premium for the new coverage.

(e) The effective date of the new coverage.

(f) The beneficiary for the new coverage.

(3) No group certificate or individual policy evidencing the new coverage shall include a contestability clause or, in the case of life insurance, a provision excluding suicide.

(4) All group life insurance certificates issued in connection with any consolidation shall include a conversion privilege permitting an insured to convert, without evidence of insurability, to an individual policy of decreasing term insurance within 30 days after the date the insured’s group coverage is terminated for any reason other than the nonpayment of premiums. The initial amount of coverage under the individual policy shall be an amount equal to the amount of coverage terminated under the group policy and shall decrease over a term that corresponds with the scheduled term of the insured’s mortgage loan. The premium for the individual policy shall be the same premium the insured was paying under the group policy.

(5) Except as provided in s. 627.984, the new coverage shall be effectuated for the prospective insured only after the new insurer receives an application which has been signed by the prospective insured.

(6) Except as provided in s. 627.984, the new insurer must calculate premiums for the new coverage on the basis of its own rates, the prospective insured’s then-attained age, if applicable, and the amount of insurance offered.

(7) Except for consolidations conducted in connection with a loan transfer, the new insurer shall send written notice to the old insurer of its intent to conduct a consolidation at least 30 days in advance of the effective date of the consolidation. Such notice may be made on behalf of the new insurer by the financial institution.

(8) Insurers shall maintain a list of certificateholders insured under each group mortgage insurance plan, which list shall be provided upon request to the servicer who collects premiums for the plan.

History.—ss. 1, 2, ch. 90-149; s. 114, ch. 92-318; s. 378, ch. 97-102.



627.984 - Group-to-group consolidations.

627.984 Group-to-group consolidations.—Where both the old coverage and the new coverage are provided under group policies:

(1) A signed application need not be obtained if all of the following apply:

(a) The premium for the new plan is the same as or less than the premium for the old plan.

(b) The amount of insurance provided by the new plan is the same or greater than that provided by the old plan.

(c) All supplemental benefits provided by the old plan, including, but not limited to, accidental death riders and waiver-of-premium benefits, are provided by the new plan.

(d) The maximum term of insurance under the new plan is as long or longer than the maximum term of insurance under the old plan.

(e) There is a clear disclosure to the prospective insured that payment of the required premium constitutes acceptance of the offer.

(2) If an insurer charges insureds the same premium for the new coverage as they were paying for their old coverage, and, as a result, insured debtors of a financial institution are charged different premium rates for the same coverage, such rate differences shall not constitute unfair rate discrimination under s. 626.9541.

History.—ss. 1, 2, ch. 90-149; s. 114, ch. 92-318.



627.985 - Disclosure requirements.

627.985 Disclosure requirements.—

(1) In conjunction with any offer of new coverage made in any consolidation, the new insurer shall disclose in writing to each prospective insured all of the following:

(a) That the insured debtor may have the right to continue or convert her or his old coverage by paying premiums directly to the old insurer.

(b) That the offer of new coverage is not conditioned upon either the termination or replacement of the old coverage.

(c) The name and address of the old insurer and the new insurer.

(d) The effective date of the new coverage.

(e) The beneficiary of the new coverage.

(f) Whether premium rates under the new plan are guaranteed.

(g) Amount of coverage for both the new and old plans. If the amount of coverage for the old plan is not known, a statement that the amount may be scheduled and it may be less than or greater than the amount of the loan and the insured should check the policy schedule for an exact amount of coverage.

(h) Material differences, if any, between the new plan and the old plan.

(i) A statement as to whether the old plan was an individual or group plan and a statement as to whether the new plan is an individual or group plan.

(j) A consumer information phone number to call with questions regarding the consolidation.

(2) Disclosures required under this part may be made on behalf of the new insurer by the financial institution.

History.—ss. 1, 2, ch. 90-149; s. 114, ch. 92-318; s. 379, ch. 97-102.



627.986 - Replacement rules.

627.986 Replacement rules.—Group-to-group consolidations shall be exempt from any rule of the commission relating to the replacement of existing life or health insurance. Nothing in this part shall be interpreted as creating an exemption for consolidations which involve individual policies.

History.—ss. 1, 2, ch. 90-149; s. 114, ch. 92-318; s. 1256, ch. 2003-261.



627.987 - Policy forms.

627.987 Policy forms.—No policy or group certificate of mortgage insurance used in connection with any consolidation, and no application, endorsement, or rider which becomes a part of any such policy or certificate, shall be issued or delivered in this state until a copy of the form has been filed with and approved by the office.

History.—ss. 1, 2, ch. 90-149; s. 114, ch. 92-318; s. 1257, ch. 2003-261.









Chapter 628 - STOCK AND MUTUAL INSURERS; HOLDING COMPANIES

Part I - STOCK AND MUTUAL INSURERS: ORGANIZATION AND CORPORATEPROCEDURES (ss. 628.011-628.535)

628.011 - Scope of part.

628.011 Scope of part.—This part applies only to domestic stock insurers, mutual insurers, and captive insurers, except that s. 628.341(2) applies also as to foreign and alien insurers.

History.—s. 621, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 631, 665, 809(1st), ch. 82-243; s. 3, ch. 85-214; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



628.021 - “Stock insurer” defined.

628.021 “Stock insurer” defined.—A “stock insurer” is an incorporated insurer with its capital divided into shares and owned by its stockholders.

History.—s. 622, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



628.031 - “Mutual insurer” defined.

628.031 “Mutual insurer” defined.—A “mutual insurer” is an incorporated insurer without permanent capital stock, the governing body of which is elected in accordance with this part.

History.—s. 623, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; s. 4, ch. 85-214; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



628.041 - Applicability of general corporation statutes.

628.041 Applicability of general corporation statutes.—The applicable statutes of this state relating to the powers and procedures of domestic private corporations formed for profit shall apply to domestic stock insurers and to domestic mutual insurers, except:

(1) As to any domestic mutual insurers incorporated pursuant to chapter 617, which chapter shall govern such insurers when in conflict with part I of chapter 607; and

(2) When in conflict with the express provisions of this code.

History.—s. 624, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 633, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 55, ch. 2014-209.



628.051 - Application for permit to form insurer; contents; fee.

628.051 Application for permit to form insurer; contents; fee.—

(1) No domestic insurer shall be formed unless the persons so proposing have received a permit from the office.

(2) Written application for such permit shall be filed with the office. Such application and filing shall include:

(a) The name, type, and purpose of insurer.

(b) The name, residence address, business background, and qualifications of each person associated or to be associated in the formation or financing of the insurer. Each such person with an ownership interest of 10 percent or more, or who will hold a position as an officer or director, must furnish on forms adopted by the commission and supplied by the office a sworn biographical statement, legible copies of fingerprints, and authority for release of information in regard to the investigation of such person’s background.

(c) A full disclosure of the terms of all understandings and agreements existing or proposed among persons so associated relative to the insurer, or the formation or financing thereof, accompanied by a copy of each such agreement or understanding.

(d) A full disclosure of the terms of all understandings and agreements existing or proposed for management or exclusive agency contracts.

(e) A copy of all proposed articles or certificates of incorporation and proposed bylaws of the proposed insurer.

(f) A copy of all articles or certificates of incorporation of involved corporations, if a copy of the same is not already on file in the office.

(g) A copy of all syndicate, association, firm, partnership, organization, or other similar agreements, by whatever name called, involved in the formation of the proposed insurer or its financing.

(h) If the applicant is a reciprocal insurer, a copy of the power of attorney and of other agreements existing or proposed as affecting investors, subscribers, the attorney in fact, or the applicant.

(i) A copy of any security, or of any proposed document evidencing any right or interest, proposed to be offered.

(j) Such other pertinent information and documents as reasonably requested by the commission or office.

(3) The application shall be accompanied by the filing fee specified in s. 624.501.

History.—s. 625, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 634, 665, 809(1st), ch. 82-243; ss. 67, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1258, ch. 2003-261.



628.061 - Investigation of proposed organization.

628.061 Investigation of proposed organization.—In connection with any proposal to incorporate a domestic insurer, the office shall make an investigation of:

(1) The character, reputation, financial standing, and motives of the organizers, incorporators, and subscribers organizing the proposed insurer.

(2) The character, financial responsibility, insurance experience, and business qualifications of its proposed officers.

(3) The character, financial responsibility, business experience, and standing of the proposed stockholders and directors.

History.—s. 626, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 635, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1259, ch. 2003-261.



628.071 - Granting, denial of permit.

628.071 Granting, denial of permit.—

(1) The office shall expeditiously examine and investigate the application for a permit as referred to in s. 628.051. If the office finds that:

(a) The application is complete;

(b) The documents therewith filed are in compliance with law;

(c) None of the stockholders, organizers, incorporators, subscribers, and other persons who directly or indirectly exercise or have the ability to exercise effective control of the proposed insurer or who will be involved in its management have been found guilty of, or have pleaded guilty or nolo contendere to, a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States or any state thereof, or under the law of any other country, which involves moral turpitude, without regard to whether a judgment of conviction has been entered by the court having jurisdiction of such cases;

(d) The proposed financial structure is adequate; and

(e) All stockholders, organizers, incorporators, subscribers, and other persons who directly or indirectly exercise or have the ability to exercise effective control of the proposed insurer or who will be involved in management of the proposed insurer possess the financial standing and business experience to form an insurer;

it shall issue to the applicant a permit to form the proposed insurer.

(2) If the office does not so find, or finds that the insurer if formed or financed would not be able to qualify for or retain a certificate of authority by reason of the provisions of s. 624.404(3), a permit shall not be granted.

(3) A permit granted under the provisions of this section shall be valid for 1 year from the date of issue, and during any extension of such period, not to exceed an additional year, as may be authorized by the office upon cause shown. The articles of incorporation and all other proceedings thereunder shall become void 1 year from the issue date of such permit or upon the expiration of such extended period, unless the formation of the proposed insurer has been completed and a certificate of authority has been issued by the office.

History.—s. 627, ch. 59-205; s. 1, ch. 63-18; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 636, 665, 809(1st), ch. 82-243; s. 122, ch. 83-216; s. 37, ch. 88-166; s. 48, ch. 89-360; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1260, ch. 2003-261.



628.081 - Incorporation of domestic insurer.

628.081 Incorporation of domestic insurer.—

(1) Five or more individuals, none of whom is less than 18 years of age, may incorporate a stock insurer; 10 or more individuals, none of whom is less than 18 years of age, may incorporate a mutual insurer. At least a majority of the incorporators shall be citizens of the United States.

(2) The incorporators shall execute articles of incorporation in triplicate. At least three of them shall acknowledge execution before an officer authorized to take acknowledgments.

(3) The articles of incorporation shall state the purpose for which the corporation is formed and shall state and show:

(a) The name of the corporation.

(b) The duration of its existence, which may be perpetual.

(c) The kinds of insurance which the corporation is formed to transact.

(d) If a stock corporation, its authorized capital stock, the number of shares of stock into which divided, and the par value of each such share, which par value shall be at least $1 but not more than $100.

(e) If a mutual corporation, the maximum contingent liability of its members, other than as to nonassessable policies, for payment of losses and expenses incurred; such liability shall be as stated in the articles of incorporation but shall not be less than 3 nor more than 10 times the premium for the member’s policy at the annual premium rate for a term of 1 year.

(f) The number of directors, not less than five, who shall constitute the board of directors and conduct the affairs of the corporation. The term of office of initial directors shall not be for more than 1 year after the date of incorporation.

(g) The name of the county, and the city, town, or place within the county, in which its principal office or principal place of business is to be located in this state.

(h) Such other provisions, not inconsistent with law, deemed appropriate by the incorporators.

(i) The name and residence address of each incorporator and the citizenship of each incorporator who is not a citizen of the United States.

History.—s. 628, ch. 59-205; s. 3, ch. 76-168; s. 58, ch. 77-121; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 637, 665, 809(1st), ch. 82-243; ss. 68, 187, 188, ch. 91-108; s. 4, ch. 91-429.



628.091 - Filing, approval of articles of incorporation.

628.091 Filing, approval of articles of incorporation.—

(1) No domestic stock or mutual insurer shall be formed unless its articles of incorporation are approved by the office prior to filing the same with and approval by the Department of State as provided by law.

(2) The incorporators shall file the triplicate originals of the articles of incorporation with the office, accompanied by the filing fee specified in s. 624.501.

(3) The office shall promptly examine the articles of incorporation. If it finds that the articles of incorporation conform to law, and that a permit has been or will be issued, it shall endorse its approval on each of the triplicate originals of the articles of incorporation, retain one copy for its files, and return the remaining copies to the incorporators for filing with the Department of State.

(4) If the office does not so find, it shall refuse to approve the articles of incorporation and shall return the originals.

History.—s. 629, ch. 59-205; ss. 10, 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 638, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1261, ch. 2003-261.



628.101 - Amendment of certificate of incorporation; stock insurer.

628.101 Amendment of certificate of incorporation; stock insurer.—A domestic stock insurer shall not amend its certificate of incorporation until a copy of the proposed amendment has been filed with and approved by the office. The office shall promptly examine any such proposed amendment and shall approve the same unless it finds that the proposed amendment does not comply with law.

History.—s. 630, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 639, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1262, ch. 2003-261.



628.111 - Amendment of articles of incorporation; mutual insurer.

628.111 Amendment of articles of incorporation; mutual insurer.—

(1) A domestic mutual insurer may amend its articles of incorporation by vote of a majority of those members present or represented by proxy at a lawful meeting of its members, if the notice given members included due notice of the proposal to amend.

(2)(a) Upon adoption of the amendment, the insurer shall make in triplicate under its corporate seal a certificate thereof, setting forth the amendment and the date and manner of the adoption thereof, which certificate shall be executed by the insurer’s president or vice president and secretary or assistant secretary and acknowledged before an officer authorized to take acknowledgments. The insurer shall deliver the triplicate originals of the certificate to the office, together with the filing fee specified in s. 624.501.

(b) The office shall promptly examine the certificate of amendment; and, if it finds that the certificate and the amendment comply with law, it shall endorse its approval upon each of the triplicate originals, place one on file in its office, and return the remaining sets to the insurer. The insurer shall forthwith file such endorsed certificates of amendment with the Department of State. The amendment shall be effective when filed with and approved by the Department of State.

(3) If the office finds that the proposed amendment or certificate does not comply with the law, it shall not approve the same, and shall return the triplicate certificate of amendment to the insurer.

History.—s. 631, ch. 59-205; ss. 10, 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 640, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1263, ch. 2003-261.



628.121 - Capital stock; amount; payment.

628.121 Capital stock; amount; payment.—

(1) The articles of incorporation of a stock insurer shall provide for authorized capital in an amount not less than that required under this code.

(2) In the sale of the insurer’s capital stock, an amount not less than the minimum paid-in capital stock required under this code shall be paid in with money of the United States or in equivalent United States Government securities. Any additional sums paid for stock or any stock sold after the minimum required capital has been so paid in in money may be in the form of any type of securities in which the insurer is authorized to invest its funds under part II of chapter 625.

History.—s. 632, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 641, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



628.131 - Limitation on organization and stock sales expenses.

628.131 Limitation on organization and stock sales expenses.—

(1) The total expense involved in the incorporation and financing of a new domestic stock insurer, including incorporation fees, underwriting fees and costs, attorneys’ fees, printing costs, and other services and costs, shall not exceed 15 percent of the funds actually received by or on behalf of the corporation from the sale of its securities.

(2) No president, vice president, secretary, treasurer, director, or other executive officer of any such insurer shall participate, either directly or indirectly, in the commissions of any person selling or negotiating the sale of any security of such an insurer.

History.—s. 633, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 642, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



628.151 - Insurance business exclusive.

628.151 Insurance business exclusive.—

(1) No domestic insurer shall engage directly or indirectly in any business other than the insurance business and business activities reasonably and necessarily incidental to such insurance business.

(2) A title insurer may also engage in business as an escrow agent; and any insurer may also engage in the business of making, acquiring, selling, dealing in, and servicing of real estate mortgage loans and loans incidental thereto.

(3) A business trust whose declaration of trust was filed with the Secretary of State of Florida prior to January 1, 1959, and which, at the time of the adoption of this code, held a certificate of authority as a title insurer may qualify as an insurer for lawyers’ professional liability insurance by complying with the applicable provisions of this code.

History.—s. 635, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 644, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



628.152 - Domestic stock insurers; proxies, consents, and authorizations with respect to any voting security.

628.152 Domestic stock insurers; proxies, consents, and authorizations with respect to any voting security.—

(1) The commission may, by rule, prescribe the form, content, and manner of solicitation of any proxy, consent, or authorization with respect to any voting security issued by a domestic stock insurer, as may be necessary or appropriate in the public interest or for the proper protection of investors in the voting securities issued by such insurer or to ensure the fair dealing in such voting securities.

(2) No person and no domestic stock insurer or any director, officer, or employee of such insurer shall solicit or permit the use of his or her name to solicit, by mail or otherwise, any person to give any proxy, consent, or authorization with respect to any voting security in contravention of any such rule.

(3) Any proxy or consent obtained in violation of this section is void. The domestic stock insurer, any stockholder of record, or the office may enforce compliance with this section, by an appropriate civil action.

(4) This section shall not apply to voting securities registered pursuant to s. 12 of the Securities Exchange Act of 1934, as amended.

(5) “Voting security” means any instrument which, in law or by contract, gives the holder the right to vote, consent to, or authorize any corporate action.

History.—s. 1, ch. 65-213; ss. 13, 35, ch. 69-106; s. 2, ch. 71-87; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 645, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 380, ch. 97-102; s. 1264, ch. 2003-261.



628.161 - Initial qualifications; mutuals.

628.161 Initial qualifications; mutuals.—

(1) When newly organized, a mutual insurer may be authorized to transact any of the kinds of insurance listed in the schedule contained in subsection (2).

(2)(a) When applying for an initial certificate of authority, the mutual insurer must have unencumbered surplus as to policyholder funds in the amount set out below as minimum initial surplus as to policyholders:

1. With respect to health insurance, $300,000.

2. With respect to property insurance, $200,000.

3. With respect to casualty insurance, $300,000.

4. With respect to any combination of health, property, or casualty insurance, $400,000.

5. With respect to life insurance, $2.5 million.

(b) Thereafter, the mutual insurer must maintain the maintenance level surplus as to policyholders set out below:

1. With respect to health insurance, $200,000.

2. With respect to property insurance, $150,000.

3. With respect to casualty insurance, $200,000.

4. With respect to any combination of health, property, or casualty insurance, $250,000.

5. With respect to life insurance, $1.5 million.

(3) The mutual insurer shall make an initial deposit with the department and thereafter maintain such deposit in an amount equal to one-half the minimum initial surplus as required in paragraph (2)(a), except that with respect to life insurance, the deposit shall be in the amount of $200,000.

(4) Unless a mutual insurer maintains the minimum surplus as to policyholders required by s. 624.408, the mutual insurer must be organized as an assessable mutual insurer subject to the requirements of part II of this chapter.

(5) Deposits required by this section shall be made in compliance with part III of chapter 625. This deposit requirement is in lieu of the requirements of s. 624.411.

(6) A self-insured fund organized under s. 624.4621 and holding a certificate of authority as a self-insurer’s fund on December 31, 1993, may become a mutual insurer under this part, pursuant to a plan of reorganization approved by the office. A plan of reorganization must be approved by the office if:

(a) The self-insurer’s fund has sufficient financial resources to satisfy all of its obligations under all policies and coverages afforded by the fund before the reorganization and has sufficient financial resources to satisfy all of its other liabilities;

(b) The self-insurer’s fund has a minimum of $5 million of surplus;

(c) The self-insurer’s fund submits a plan that demonstrates its ability to satisfy the requirements of this chapter pertaining to mutual insurers on an ongoing basis; and

(d) The mutual insurer resulting from the reorganization of the self-insurer’s fund retains ownership of all of the assets of the self-insurer’s fund, retains all of the liabilities of the self-insurer’s fund, and agrees to hold all fund members harmless from any assessment for liabilities of the self-insurer’s fund before the date of reorganization.

Upon approval of the plan by the office, any contingent liability of the members or former members of the self-insurer’s fund for assessment for losses of the self-insurer’s fund is considered satisfied, and all liability for any such contingent assessment is extinguished as of the date the self-insurer’s fund becomes an authorized mutual insurer and retains all of the assets and liabilities of the self-insurer’s fund.

History.—s. 636, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 646, 665, 809(1st), ch. 82-243; ss. 69, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 107, ch. 93-415; s. 1265, ch. 2003-261.



628.171 - Formation of mutual insurer; bond.

628.171 Formation of mutual insurer; bond.—The incorporators of the proposed insurer shall file with the office a copy of a fidelity bond or insurance policy providing coverage in an amount equal to not less than 10 percent of the funds handled annually and issued in the name of the insurer covering its directors, employees, administrator, or other individuals managing or handling the funds or assets of the insurer. In no case may such bond or policy be less than $1,000 or more than $500,000.

History.—s. 637, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 647, 665, 809(1st), ch. 82-243; ss. 70, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1266, ch. 2003-261.



628.221 - Bylaws of mutual insurer.

628.221 Bylaws of mutual insurer.—

(1) The initial board of directors of a domestic mutual insurer shall adopt original bylaws, subject to the approval of the insurer’s members at the next succeeding meeting. The members shall have power to make, modify, and revoke bylaws.

(2) The bylaws shall provide:

(a) That each member is entitled to one vote upon each matter coming to a vote at meetings of members, or to more votes in accordance with a reasonable classification of members as set forth in the bylaws and based upon the amount of insurance in force, or upon the amount of the premiums paid by such member, or upon other reasonable factors. A member shall have the right to vote in person or by his or her written proxy. No such proxy shall be made irrevocable or for longer than a reasonable period of time;

(b) For the election of directors by the members and the number, qualifications, terms of office, and powers of the directors;

(c) The time, notice, quorum, and conduct of annual and special meetings of members and voting thereat. The bylaws may provide that the annual meeting shall be held at a place, date, and time to be set forth in the policy and without giving other notice of such meeting;

(d) The number, designation, election, terms, and powers and duties of the respective corporate officer;

(e) For deposit, custody, and disbursement of and accounting for corporate funds;

(f) That a quorum at all annual and special meetings of members will consist of all members present and voting in person or by proxy, after due notice of such meeting;

(g) For any other reasonable provisions customary, necessary, or convenient for the management or regulation of its corporate affairs and not inconsistent with law.

(3) The insurer shall promptly file with the office a copy, certified by the insurer’s secretary, of its bylaws and of every modification thereof or addition thereto. The office shall disapprove any bylaw provision deemed by it to be unlawful, unreasonable, inadequate, unfair, or detrimental to the proper interests or protection of the insurer’s members or any class thereof. The insurer shall not, after receiving written notice of such disapproval and during the existence thereof, effectuate any bylaw provision so disapproved.

History.—s. 642, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 650, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 381, ch. 97-102; s. 1267, ch. 2003-261.



628.231 - Directors.

628.231 Directors.—

(1) The affairs of every domestic insurer shall be managed by not less than five directors.

(2) Directors must be elected by the members or stockholders of a domestic insurer at the annual meeting of stockholders or members. Directors may be elected for terms of not more than 3 years each and until their successors are elected and have qualified; and, if to be elected for terms of more than 1 year, the insurer’s bylaws shall provide for a staggered-terms system under which the terms of a proportionate part of the members of the board of directors will expire on the date of each annual meeting of stockholders or members.

(3) A majority of the directors must be citizens of the United States.

(4) If so provided in a stock insurer’s bylaws, a director of such stock insurer shall be a stockholder thereof; and, if so provided in a mutual insurer’s bylaws, a director of such mutual insurer shall be a policyholder thereof.

(5) In discharging his or her duties, a director may consider such factors as the directors deem relevant, including, but not limited to, the long-term prospects and interests of the corporation and its shareholders, the social, economic, legal, or other effects of any action on the employees, suppliers, or policyholders of the corporation or its subsidiaries, the communities and society in which the corporation or its subsidiaries operate, and the economy of the state and the nation. The director may also consider the short-term and long-term interests of the insurer, including, but not limited to, benefits that may accrue to the insured from the insurer’s long-term plans, the possibility that such interests may be best served by the continued independence of the insurer, the resources, intent, and past, present, and potential conduct of any person seeking to acquire control of the insurer, and any other relevant factors.

History.—s. 643, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 651, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 2, ch. 2000-273.



628.251 - Management and exclusive agency contracts.

628.251 Management and exclusive agency contracts.—

(1) No domestic mutual insurer or stock insurer shall make any contract whereby any person is granted or is to enjoy in fact the management of the insurer to the substantial exclusion of its board of directors or to have the controlling or preemptive right to produce substantially all insurance business for the insurer, unless the contract is filed with and approved by the office.

(2) Any such contract shall provide that any such manager or producer of its business shall within 90 days after expiration of each calendar year furnish the insurer’s board of directors a written statement of amounts received under or on account of the contract and amounts expended thereunder during such calendar year, including the emoluments received therefrom by the respective directors, officers, and other principal management personnel of the manager or producer, and with such classification of items and further detail as the insurer’s board of directors may reasonably require.

(3) The office shall disapprove any such contract if it finds that it:

(a) Subjects the insurer to excessive charges;

(b) Is to extend for an unreasonable length of time;

(c) Does not contain fair and adequate standards of performance; or

(d) Contains other inequitable provision or provisions which impair the proper interests of policyholders or members of the insurer.

History.—s. 645, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 653, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1268, ch. 2003-261.



628.255 - Person with effective control cannot receive commission unless contract approved; penalties.

628.255 Person with effective control cannot receive commission unless contract approved; penalties.—

(1) No director, officer, or other person having effective control of a domestic insurer shall receive, and no such insurer shall pay to such person, a commission or other compensation with respect to particular risks insured by the insurer, unless such commission or other compensation is paid pursuant to a contract filed with and approved by the office.

(2) This section shall not be deemed to require approval of the contract or to prohibit payment of commissions to such an officer or director with respect to business written by him or her as an agent of the insurer prior to becoming such an officer or director and vested under the agency contract which was in force at the time such business was originally written.

(3) For the purposes of this section, “effective control” means ownership of 10 percent or more of company stock or receipt of $25,000 or more cumulatively in compensation in 1 calendar year other than commissions resulting from insurance business produced by an agent.

(4) Violation of this section shall subject the insurer to loss of its certificate of authority as provided in s. 624.418 and the agent to loss of his or her license as provided in s. 626.621. Willful violation of this section shall, in addition to the above prescribed penalties, constitute a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 70-319; s. 651, ch. 71-136; s. 162, ch. 71-355; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 654, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 382, ch. 97-102; s. 91, ch. 2003-1; s. 1269, ch. 2003-261.



628.261 - Notice of change of director or officer.

628.261 Notice of change of director or officer.—An insurer shall give the office written notice of any change of personnel among the directors or principal officers of the insurer within 45 days of such change. The written notice shall include all information necessary to allow the office to determine that the insurer will be in compliance with s. 624.404(3) and at a minimum shall contain the information required by s. 628.051(2)(b), (c), and (d).

History.—s. 646, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 655, 665, 809(1st), ch. 82-243; s. 3, ch. 86-140; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1270, ch. 2003-261.



628.271 - Office and records; penalty for unlawful removal of records.

628.271 Office and records; penalty for unlawful removal of records.—

(1) Every domestic insurer shall have an office in this state and shall keep therein complete records of its assets, transactions, and affairs, specifically including:

(a) Financial records;

(b) Corporate records;

(c) Reinsurance documents;

(d) Access to all accounting transactions and access in this state, upon demand by the office, to all original accounting documents;

(e) Claim files; and

(f) Payment of claims,

in accordance with such methods and systems as are customary or suitable as to the kind or kinds of insurance transacted.

(2) Every domestic insurer shall have and maintain its assets in this state, except as to:

(a) Real property and personal property appurtenant thereto lawfully owned by the insurer and located outside this state, and

(b) Such property of the insurer as may be customary, necessary, and convenient to enable and facilitate the operation of its branch offices, regional home offices, and operations offices, located outside this state as referred to in s. 628.281.

(3) The removal of all or a material part of the records or assets of a domestic insurer from this state except pursuant to a plan of merger or consolidation approved by the office under this code or for such reasonable purposes and periods of time as may be approved by the office in writing in advance of such removal, or the concealment of such records or assets or material part thereof from the office, is prohibited. Any person who removes or attempts to remove such records or assets or such material part thereof from the home office or other place of business or of safekeeping of the insurer in this state with the intent to remove the same from this state, or who conceals or attempts to conceal the same from the office, in violation of this subsection, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Upon any removal or attempted removal of such records or assets or upon retention of such records or assets or material part thereof outside this state, beyond the period therefor specified in the consent of the office under which consent the records were so removed thereat, or upon concealment of or attempt to conceal records or assets in violation of this section, the office may institute delinquency proceedings against the insurer pursuant to the provisions of chapter 631.

(4) This section is subject to the exceptions provided for in s. 628.281.

History.—s. 647, ch. 59-205; ss. 13, 35, ch. 69-106; s. 652, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 656, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1271, ch. 2003-261.



628.281 - Exceptions to requirement that office, records, and assets be maintained in this state.

628.281 Exceptions to requirement that office, records, and assets be maintained in this state.—

(1) The provisions of s. 628.271 shall not be deemed to prohibit or prevent an insurer from:

(a) Establishing and maintaining branch offices or regional home offices in other states where necessary or convenient to the transaction of its business and keeping therein the detailed records and assets customary and reasonably necessary for the servicing of its insurance in force and affairs in the territory served by such an office, as long as such records and assets are made readily available at such office for examination by the Office of Insurance Regulation at its request.

(b) Having, depositing, or transmitting funds and assets of the insurer in or to jurisdictions outside this state as required by other jurisdictions as a condition of transacting insurance in such jurisdictions reasonably and customarily required in the regular course of its business.

(c) Establishing and maintaining its principal operations offices, its usual operations records, and such of its assets as may be necessary or convenient for the purpose, in another state in which the insurer is authorized to transact insurance in order that general administration of its affairs may be combined with that of an affiliated insurer or insurers, but subject to the following conditions:

1. That the office consent in writing to the removal of offices, records, and assets from this state upon evidence satisfactory to it that the same will facilitate and make more economical the operations of the insurer and will not unreasonably diminish the service or protection thereafter to be given the insurer’s policyholders in this state and elsewhere;

2. That the insurer will continue to maintain in this state its principal corporate office or place of business, and maintain therein available to the inspection of the office complete records of its corporate proceedings and a copy of each financial statement of the insurer current within the preceding 5 years, including a copy of each interim financial statement prepared for the information of the insurer’s officers or directors;

3. That, upon the written request of the office, the insurer will with reasonable promptness provide the office remote electronic access to or produce at its principal corporate offices in this state for examination or for subpoena its records or copies thereof relative to a particular transaction or transactions of the insurer as designated by the office in its request; and

4. That, if at any time the office finds that the conditions justifying the maintenance of the offices, records, and assets outside this state no longer exist, or that the insurer has willfully and knowingly violated any of the conditions stated in subparagraphs 2. and 3., the office may order the return of the offices, records, and assets to this state within such reasonable time, not less than 6 months, as may be specified in the order; and that for failure to comply with the order, as thereafter modified or extended, if any, the office shall suspend or revoke the insurer’s certificate of authority.

(2) Section 628.271 does not apply as to domestic insurers which, as of immediately prior to the effective date of this code, had lawfully established, and which thereafter maintain, their principal offices, records, and assets in another state.

History.—s. 648, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 657, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1272, ch. 2003-261; s. 4, ch. 2006-64.



628.291 - Unauthorized transactions in other states.

628.291 Unauthorized transactions in other states.—

(1) No domestic insurer shall enter into a contract of insurance upon the life or person of a resident of a reciprocal state or covering property or risks located in a reciprocal state, unless the insurer is authorized pursuant to the laws of such reciprocal state to do business therein, subject to the following exceptions:

(a) Contracts entered into when the prospective insured is personally present and signs the application in the state in which the insurer is authorized to do business;

(b) Issuance of certificates under any lawfully transacted group life or group health policy if the master policy is entered into in a state in which the insurer is authorized to do business;

(c) Contracts made pursuant to a pension or retirement plan of an employer when such contracts are applied for in a state where the employer is personally present or doing business and the insurer is authorized to do business; and

(d) The renewal, reinstatement, conversion, or continuance in force with or without modification of contracts otherwise lawfully entered into and which were not originally entered into in violation of this section.

(2) The term “reciprocal state” as used in this section means a state the laws of which prohibit an insurer organized under the laws of that state from insuring the lives or property of persons resident or located in this state, unless such insurer is authorized pursuant to the laws of this state to do business in this state.

History.—s. 649, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 658, 665, 809(1st), ch. 82-243; s. 5, ch. 90-248; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



628.301 - Membership in mutual insurer.

628.301 Membership in mutual insurer.—

(1) Each policyholder of a domestic mutual insurer, other than of a reinsurance contract, is a member of the insurer with all rights and obligations of such membership; and the policy shall so specify. Group certificateholders may also be members of the insurer if so specified in the bylaws.

(2) Any person, public or private corporation, board, association, firm, estate, trustee, or fiduciary may be a member of a domestic mutual insurer. Any officer, stockholder, trustee, or legal representative of any such corporation, board, association, or estate may be recognized as acting for or on its behalf for the purpose of such membership and shall not be personally liable upon any contract of insurance for acting in such representative capacity. A mutual insurer may issue policies of insurance covering property of this state, or of any county or municipality of this state, without contingent liability, when such policy contains a provision that the state or any such county or municipality insured under it may not participate in the profits of such insurer.

History.—s. 650, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 659, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



628.341 - Nonassessable policies; mutual insurers.

628.341 Nonassessable policies; mutual insurers.—

(1) While possessing surplus funds in amount not less than the paid-in capital stock required of a domestic stock insurer transacting like kinds of insurance, a domestic mutual insurer may, upon receipt of the order of the office so authorizing, extinguish the contingent liability of its members as to all its policies in force and may omit provisions imposing contingent liability in all its policies currently issued so long as such surplus funds meet such requirement as to amount.

(2) A foreign or alien mutual insurer may issue nonassessable policies to its members in this state pursuant to its articles of incorporation and the laws of its domicile.

History.—s. 654, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1273, ch. 2003-261.



628.351 - Nonassessable policies; revocation of authority of mutual insurer.

628.351 Nonassessable policies; revocation of authority of mutual insurer.—The office shall revoke the authority of a domestic mutual insurer to issue policies without contingent liability if at any time the insurer’s assets are less than the sum of its liabilities and the surplus required for such authority, or if the insurer, by resolution of its board of directors approved by a majority of its members, requests that the authority be revoked. During the absence of such authority, the insurer shall not issue any policy without providing therein for the contingent liability of the policyholder, nor renew any policy which is renewable at the option of the insurer without endorsing the same to provide for such contingent liability. Such renewal or endorsement shall bear conspicuously on its face the provision for contingent liability of the policyholder.

History.—s. 655, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1274, ch. 2003-261.



628.361 - Participating policies.

628.361 Participating policies.—

(1) If provided in its certificate of incorporation, a domestic stock or domestic mutual insurer may issue any or all of its policies with or without participation in profits, savings, or unabsorbed portions of premiums, may classify policies issued on a participating and nonparticipating basis, and may determine the right to participate and the extent of participation of any class or classes of policies. Any such classification or determination shall be reasonable and shall not unfairly discriminate as between policyholders within the same such classification. A life insurer may issue both participating and nonparticipating policies only if the right or absence of right to participate is reasonably related to the premium charged.

(2) No dividend, otherwise earned, shall be made contingent upon the payment of renewal premium on any policy.

History.—s. 656, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



628.371 - Dividends to stockholders.

628.371 Dividends to stockholders.—

(1) A domestic stock insurer shall not pay any dividend or distribute cash or other property to stockholders except out of that part of its available and accumulated surplus funds which is derived from realized net operating profits on its business and net realized capital gains.

(2) Dividend payments or distributions to stockholders, without prior written approval of the office, shall not exceed the larger of:

(a) The lesser of 10 percent of surplus or net gain from operations (life and health companies) or net income (property and casualty companies), not including realized capital gains, plus a 2-year carryforward for property and casualty companies;

(b) Ten percent of surplus, with dividends payable constrained to unassigned funds minus 25 percent of unrealized capital gains;

(c) The lesser of 10 percent of surplus or net investment income (net gain before capital gains for life and health companies) plus a 3-year carryforward (2-year carryforward for life and health companies) with dividends payable constrained to unassigned funds minus 25 percent of unrealized capital gains.

(3) In lieu of the provisions in subsection (2), an insurer may pay a dividend or make a distribution without the prior written approval of the office when:

(a) The dividend is equal to or less than the greater of:

1. Ten percent of the insurer’s surplus as to policyholders derived from realized net operating profits on its business and net realized capital gains; or

2. The insurer’s entire net operating profits and realized net capital gains derived during the immediately preceding calendar year; and

(b) The insurer will have surplus as to policyholders equal to or exceeding 115 percent of the minimum required statutory surplus as to policyholders after the dividend or distribution is made; and

(c) The insurer has filed notice with the office at least 10 business days prior to the dividend payment or distribution, or such shorter period of time as approved by the office on a case-by-case basis. Such notice shall not create a right in the office to approve or disapprove a dividend otherwise properly payable hereunder; and

(d) The notice includes a certification by an officer of the insurer attesting that after payment of the dividend or distribution the insurer will have at least 115 percent of required statutory surplus as to policyholders.

(4) The office shall not approve a dividend or distribution in excess of the maximum amount allowed in subsection (1) unless, considering the following factors, it determines that the distribution or dividend would not jeopardize the financial condition of the insurer:

(a) The liquidity, quality, and diversification of the insurer’s assets and the effect on its ability to meet its obligations.

(b) Reduction of investment portfolio and investment income.

(c) Effects on the written premium to surplus ratios as required by the Florida Insurance Code.

(d) Industrywide financial conditions.

(e) Prior dividend distributions of the insurer.

(f) Whether the dividend is only a “pass-through” dividend from a subsidiary of the insurer.

(5) A dividend or distribution by a not-for-profit insurance company subsidiary to its mutual insurance holding company, directly or indirectly through one or more intermediate holding companies, pursuant to part III of this chapter, which meets the requirements of this section and which applies to a stock insurer, is permitted under this section.

History.—s. 657, ch. 59-205; s. 1, ch. 70-68; s. 1, ch. 70-439; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; s. 6, ch. 85-214; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 5, ch. 93-401; s. 1275, ch. 2003-261; s. 4, ch. 2013-125.



628.381 - Dividends to mutual policyholders.

628.381 Dividends to mutual policyholders.—

(1) The directors of a domestic mutual insurer may from time to time apportion and pay or credit to its members dividends only out of that part of its surplus funds which represents net realized savings and net realized earnings in excess of the surplus required by law to be maintained.

(2) A dividend otherwise proper may be payable out of such savings and earnings even though the insurer’s total surplus is then less than the aggregate of its contributed surplus.

History.—s. 658, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



628.391 - Illegal dividends; penalty.

628.391 Illegal dividends; penalty.—

(1) Any director of a domestic stock or mutual insurer who knowingly votes for or concurs in declaration or payment of a dividend to stockholders or members other than as authorized under s. 628.371 or s. 628.381 is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and shall be jointly and severally liable, together with other such directors likewise voting for or concurring, for any loss thereby sustained by creditors of the insurer to the extent of such dividend.

(2) Any stockholder receiving such an illegal dividend shall be liable in the amount thereof to the insurer.

(3) The office may revoke or suspend the certificate of authority of an insurer which has declared or paid such an illegal dividend.

History.—s. 659, ch. 59-205; ss. 13, 35, ch. 69-106; s. 653, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1276, ch. 2003-261.



628.401 - Borrowed surplus.

628.401 Borrowed surplus.—

(1) A domestic stock or mutual insurer may borrow money to defray the expenses of its organization, to provide itself with surplus funds, or for any purpose of its business, upon a written agreement that such money is required to be repaid only out of the insurer’s surplus in excess of that stipulated in such agreement. Any interest provided for shall or shall not constitute a liability of the insurer as to its funds other than such excess of surplus, as stipulated in the agreement. No commission or promotion expense shall be paid in connection with any such loan.

(2) Money so borrowed, together with the interest thereon if so stipulated in the agreement, shall not form a part of the insurer’s legal liabilities, except as to its surplus in excess of the amount thereof stipulated in the agreement, or be the basis of any setoff; but until repaid, financial statements filed or published by the insurer shall show as a footnote thereto the amount thereof then unpaid together with any interest thereon accrued but unpaid.

(3) Any such loan to a domestic stock or mutual insurer shall be subject to the approval of the office for the issue and the rate of interest to be paid. The insurer shall, in advance of the loan, file with the office a statement of the purpose of the loan and a copy of the proposed loan agreement. The office shall disapprove any proposed loan or agreement if it finds that the loan is unnecessary or excessive for the purpose intended; that the terms of the loan agreement are not fair and equitable to the parties and to other similar lenders, if any, to the insurer; or that the information so filed by the insurer is inadequate.

(4) Any such loan to a domestic stock or mutual insurer, or a substantial portion thereof, shall be repaid by the insurer when no longer reasonably necessary for the purpose originally intended. No repayment of such a loan shall be made by a domestic stock or mutual insurer unless approved in advance by the office.

(5) This section does not apply to loans obtained by the insurer in the ordinary course of business from banks and other financial institutions, nor to loans secured by pledge or mortgage of assets.

History.—s. 660, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 73-165; s. 3, ch. 76-168; s. 1, ch. 77-13; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 1, 2, ch. 80-19; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1277, ch. 2003-261.



628.411 - Impairment of capital or assets.

628.411 Impairment of capital or assets.—

(1) If a domestic stock insurer’s capital, as represented by the aggregate par value of its outstanding capital stock, becomes impaired, or if the assets of a mutual insurer are less than the sum of its liabilities and the minimum amount of surplus required to be maintained by it, the office shall at once determine the amount of deficiency and serve notice upon the insurer to make good the deficiency within 90 days after service of such notice.

(2) The deficiency may be made good in cash or in assets eligible for the investment of the insurer’s funds; or by amendment of the insurer’s certificate of authority to cover only such kind or kinds of insurance thereafter for which the insurer has sufficient paid-in capital, if a stock insurer, or surplus, if a mutual insurer, under this code; or, if a stock insurer, by reduction of the insurer’s authorized capital stock through amendment of its certificate of incorporation, to an amount of paid-in capital stock not below the minimum required for the kinds of insurance thereafter to be transacted.

(3) After any such reduction of authorized capital stock the insurer shall have the right to require the return of the original certificate of stock held by each stockholder in exchange for new certificates to be issued in lieu thereof for such number of shares as the stockholder is entitled to in the proportion that the reduced capital bears to the original capital.

(4) If the deficiency is not made good and proof thereof filed with the office within such 90-day period, the insurer shall be deemed insolvent and the office shall institute delinquency proceedings against it under chapter 631; except that if such deficiency exists because of increased loss reserves required by the office, or because of disallowance by the office of certain assets or reduction of the value at which carried in the insurer’s accounts, the office may, in its discretion and upon application and good cause shown, and if it finds that the establishment or maintenance of such inadequate reserves or overvalued assets was not willful on the part of the insurer, extend for not more than an additional 60 days the period within which such deficiency may be so made good and such proof thereof so filed.

History.—s. 661, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 660, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1278, ch. 2003-261.



628.421 - Assessment of stockholders or members.

628.421 Assessment of stockholders or members.—

(1) Any insurer receiving the notice of the office mentioned in s. 628.411(1):

(a) If a stock insurer, by resolution of its board of directors and subject to any limitations upon assessment contained in its certificate of incorporation, may assess its stockholders for amounts necessary to cure the deficiency and provide the insurer with a reasonable amount of surplus in addition. If any stockholder fails to pay a lawful assessment after notice given to him or her in person or by advertisement in such time and manner as approved by the office, the insurer may require the return of the original certificate of stock held by the stockholder and, in cancellation and in lieu thereof, issue a new certificate for such number of shares as the stockholder may then be entitled to, upon the basis of the stockholder’s proportionate interest in the amount of the insurer’s capital stock as determined by the office to be remaining at the time of determination of the amount of impairment under s. 628.411, after deducting from such proportionate interest the amount of such unpaid assessment. The insurer may pay for or issue fractional shares under this subsection.

(b) If a mutual insurer, shall levy such an assessment upon members as is provided for under 1s. 628.321.

(2) Neither this section nor s. 628.411 shall be deemed to prohibit the insurer from curing any such deficiency through any lawful means other than those referred to in such sections.

History.—s. 662, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 383, ch. 97-102; s. 1279, ch. 2003-261.

1Note.—Repealed by s. 185, ch. 91-108.



628.431 - Mutualization of stock insurers.

628.431 Mutualization of stock insurers.—

(1) A stock insurer other than a title insurer may become a mutual insurer under such plan and procedure as may be approved by the office.

(2) The office shall not approve any such plan, procedure, or mutualization unless:

(a) It is equitable to stockholders and policyholders;

(b) It is subject to approval by the holders of not less than three-fourths of the insurer’s outstanding capital stock having voting rights and by not less than two-thirds of the insurer’s policyholders who vote on such plan in person, by proxy, or by mail pursuant to such notice and procedure as may be approved by the office;

(c) If a life insurer, the right to vote thereon is limited to holders of policies other than term or group policies, and whose policies have been in force for more than 1 year;

(d) Mutualization will result in retirement of shares of the insurer’s capital stock at a price not in excess of the fair market value thereof as determined by competent disinterested appraisers;

(e) The plan provides for the purchase of the shares of any nonconsenting stockholder in the same manner and subject to the same applicable conditions as provided by 1s. 607.247, as to rights of nonconsenting stockholders, with respect to consolidation or merger of private corporations;

(f) The plan provides for definite conditions to be fulfilled by a designated early date upon which such mutualization will be deemed effective; and

(g) The mutualization leaves the insurer with surplus funds reasonably adequate for the security of its policyholders and to enable it to continue successfully in business in the states in which it is then authorized to transact insurance, and for the kinds of insurance included in its certificates of authority in such states.

(3) This section does not apply to mutualization under order of court pursuant to rehabilitation or reorganization of an insurer under chapter 631.

History.—s. 663, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; s. 12, ch. 79-9; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1280, ch. 2003-261.

1Note.—Repealed by s. 189, ch. 90-179.



628.441 - Converting mutual insurer.

628.441 Converting mutual insurer.—

(1) A mutual insurer may become a stock insurer under such plan and procedure as may be approved by the office.

(2) The office shall not approve any such plan or procedure unless:

(a) It is equitable to the insurer’s members;

(b) It is subject to approval by vote of not less than three-fourths of the insurer’s current members voting thereon in person, by proxy, or by mail at a meeting of members called for the purpose pursuant to such reasonable notice and procedure as may be approved by the office; if a life insurer, the right to vote may be limited to members who hold policies other than term or group policies, and whose policies have been in force for not less than 1 year;

(c) The corporate equity of each policyholder in the insurer, other than as to unearned premiums, nonforfeiture rights, and benefit claims under his or her policy, is determinable under a fair formula approved by the office, which equity shall be based upon not less than the insurer’s entire surplus, after deducting contributed or borrowed surplus funds, plus a reasonable present equity in its reserves and in all nonadmitted assets;

(d) The policyholders entitled to participate in the purchase of stock or distribution of assets shall include all current policyholders and all existing persons who had been policyholders of the insurer within 3 years prior to the date such plan was submitted to the office;

(e) The plan gives to each policyholder of the insurer as specified in paragraph (d) a preemptive right to acquire his or her proportionate part of all of the proposed capital stock of the insurer, within a designated reasonable period, and to apply upon the purchase thereof the amount of his or her equity in the insurer as determined under paragraph (c);

(f) Shares are so offered to policyholders at a price not greater than to be thereafter offered to others;

(g) The plan provides for payment of cash to each policyholder not electing to apply his or her equity in the insurer toward the purchase price of stock to which he or she is preemptively entitled. The amount so paid shall be not less than 50 percent of the amount of the policyholder’s equity not so used for the purchase of stock. Such cash payment together with stock so purchased, if any, shall constitute full payment and discharge of the policyholder’s corporate equity in such mutual insurer; and

(h) The plan, when completed, would provide for the converted insurer paid-in capital stock in an amount not less than the minimum paid-in capital required of a domestic stock insurer transacting like kinds of insurance, together with surplus funds in amounts not less than one-half of such required capital.

History.—s. 664, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 662, 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 384, ch. 97-102; s. 1281, ch. 2003-261.



628.451 - Merger or share exchange of stock insurers and other entities.

628.451 Merger or share exchange of stock insurers and other entities.—

(1) Notwithstanding general limitations on the ability of corporations to merge with other types of entities, a merger may be effected between or among one or more domestic or foreign stock insurers authorized to transact insurance in this state and one or more other entities authorized to transact insurance and self-insurance in this state, including a self-insurance trust fund existing pursuant to s. 627.357, provided, in the case of a merger of a stock insurer with a self-insurance trust fund, that the stock insurer is the surviving entity after the merger, by compliance with the applicable provisions of the statutes of this state governing the merger or share exchange of stock corporations formed for profit and the applicable provisions of the statutes and regulations of this state governing the merger or share exchange of other entities, including self-insurance trust funds, formed pursuant to the laws of this state, but subject to the special provisions of this section:

(a) A merger or share exchange may be initially proposed at any meeting of the board of directors of a domestic stock insurer by the affirmative vote of two-thirds of the total number of directors of the corporation, or at any meeting of the stockholders of the corporation by the affirmative vote of a majority of the total number of shares of stock outstanding and entitled to vote, provided the notice of such meeting sets forth such proposal.

(b) The plan of merger or share exchange, proposed as required by paragraph (a), shall be submitted to a duly called meeting of the stockholders of record of each domestic stock insurer and may become effective only if adopted at such meeting by the affirmative vote of 75 percent of the total number of shares of stock outstanding and entitled to vote. The notice of such meeting shall set forth in full the proposed plan of merger or share exchange.

(2) No such merger or share exchange shall be effectuated unless in advance thereof the plan and agreement therefor have been filed with the office and approved by it. The office shall give such approval provided it finds such plan or agreement:

(a) Is in compliance with law;

(b) Is fair to the stockholders of or other holders of interests in any insurer or self-insurer involved; and

(c) Would not substantially reduce the security of and service to be rendered to policyholders of the domestic insurer in this state or elsewhere.

(3) No director, officer, agent, or employee of any insurer party to such merger or share exchange shall receive any fee, commission, compensation, or other valuable consideration whatsoever for in any manner aiding, promoting, or assisting therein except as set forth in such plan or agreement.

(4) Any plan or proposal through which a stock insurer proposes to acquire a controlling stock interest in another stock insurer or other insurance or self-insurance entity through an exchange of stock of the first insurer, issued by the insurer for the purpose, for such controlling stock of or other interests in the second insurer or self-insurer is deemed to be a plan or proposal of merger of the second insurer or self-insurer into the first insurer for the purposes of this section and is subject to the applicable provisions hereof.

History.—s. 665, ch. 59-205; s. 1, ch. 61-5; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; ss. 72, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 2, ch. 95-268; s. 1282, ch. 2003-261.



628.461 - Acquisition of controlling stock.

628.461 Acquisition of controlling stock.—

(1) A person may not, individually or in conjunction with any affiliated person of such person, acquire directly or indirectly, conclude a tender offer or exchange offer for, enter into any agreement to exchange securities for, or otherwise finally acquire 10 percent or more of the outstanding voting securities of a domestic stock insurer or of a controlling company, unless:

(a) The person or affiliated person has filed with the office and sent to the insurer and controlling company a letter of notification regarding the transaction or proposed transaction within 5 days after any form of tender offer or exchange offer is proposed, or within 5 days after the acquisition of the securities if no tender offer or exchange offer is involved. The notification must be provided on forms prescribed by the commission containing information determined necessary to understand the transaction and identify all purchasers and owners involved;

(b) The person or affiliated person has filed with the office the statement as specified in subsection (3). The statement must be completed and filed within 30 days after:

1. Any definitive acquisition agreement is entered;

2. Any form of tender offer or exchange offer is proposed; or

3. The acquisition of the securities, if no definitive acquisition agreement, tender offer, or exchange offer is involved; and

(c) The office has approved the tender or exchange offer, or acquisition if no tender offer or exchange offer is involved, and approval is in effect.

A filing required under this subsection must be made for any acquisition that equals or exceeds 10 percent of the outstanding voting securities.

(2) This section does not apply to any acquisition of voting securities of a domestic stock insurer or of a controlling company by any person who, on July 1, 1976, is the owner of a majority of such voting securities or who, on or after July 1, 1976, becomes the owner of a majority of such voting securities with the approval of the office under this section. The person or affiliated person filing the notice required by paragraph (1)(a) may request, in writing, the office to waive the requirements of paragraph (1)(b) if there is no change in the ultimate controlling shareholder or ownership percentages of the ultimate controlling shareholders and no unaffiliated parties acquire any direct or indirect interest in the insurer. The office may waive the filing if it determines that in fact there is no change in the ultimate controlling shareholder or ownership percentages of the ultimate controlling shareholders and no unaffiliated parties will acquire any direct or indirect interest in the insurer.

(3) The statement to be filed with the office under subsection (1) and furnished to the insurer and controlling company must contain all the following information and any additional information that the office deems necessary to determine the character, experience, ability, and other qualifications of the person or affiliated person of such person for the protection of the policyholders and shareholders of the insurer and the public:

(a) The identity of, and the background information specified in subsection (4) on, each natural person by whom, or on whose behalf, the acquisition is to be made; and, if the acquisition is to be made by, or on behalf of, a corporation, association, or trust, as to the corporation, association, or trust and as to any person who controls, directly or indirectly, the corporation, association, or trust, the identity of, and the background information specified in subsection (4) on, each director, officer, trustee, or other natural person performing duties similar to those of a director, officer, or trustee for the corporation, association, or trust.

(b) The source and amount of the funds or other consideration used, or to be used, in making the acquisition.

(c) Any plans or proposals that such persons may have made to liquidate such insurer, to sell any of its assets or merge or consolidate it with any person, or to make any other major change in its business or corporate structure or management; and any plans or proposals that such persons may have made to liquidate any controlling company of such insurer, to sell any of its assets or merge or consolidate it with any person, or to make any other major change in its business or corporate structure or management.

(d) The number of shares or other securities that the person or affiliated person of such person proposes to acquire, the terms of the proposed acquisition, and the manner in which the securities are to be acquired.

(e) Information as to any contract, arrangement, or understanding with any party with respect to any of the securities of the insurer or controlling company, including, but not limited to, information relating to the transfer of any of the securities, option arrangements, puts or calls, or the giving or withholding of proxies, which information names the party with whom the contract, arrangement, or understanding has been entered into and gives the details thereof.

(f) Effective January 1, 2015, an agreement by the person required to file the statement that the person will provide the annual report specified in s. 628.801(2) if control exists.

(g) Effective January 1, 2015, an acknowledgment by the person required to file the statement that the person and all subsidiaries within the person’s control in the insurance holding company system will provide, as necessary, information to the office upon request to evaluate enterprise risk to the insurer.

(4)(a) The information as to the background and identity of each person, which information is required to be furnished pursuant to paragraph (3)(a), shall include:

1. The person’s occupations, positions of employment, and offices held during the past 10 years.

2. The principal business and address of any business, corporation, or other organization in which each such office of the person was held or in which each such occupation or position of employment was carried on.

3. Whether the person was, at any time during such 10-year period, convicted of any crime other than a traffic violation.

4. Whether the person has been, during such 10-year period, the subject of any proceeding for the revocation of any license and, if so, the nature of the proceeding and the disposition of the proceeding.

5. Whether, during the 10-year period, the person has been the subject of any proceeding under the federal 1Bankruptcy Act or whether, during the 10-year period, any corporation, partnership, firm, trust, or association in which the person was a director, officer, trustee, partner, or other official has been subject to any such proceeding, either during the time in which the person was a director, officer, trustee, partner, or other official or within 12 months thereafter.

6. Whether, during the 10-year period, the person has been enjoined, either temporarily or permanently, by a court of competent jurisdiction from violating any federal or state law regulating the business of insurance, securities, or banking, or from carrying out any particular practice or practices in the course of the business of insurance, securities, or banking, together with details as to any such event.

(b) Any corporation, association, or trust filing the statement required by this section shall give all required information that is within the knowledge of the directors, officers, or trustees (or others performing functions similar to those of a director, officer, or trustee) of the corporation, association, or trust making the filing and of any person controlling either directly or indirectly such corporation, association, or trust. A copy of the statement and any amendments to the statement shall be sent by registered mail to the insurer at its principal office within the state and to any controlling company at its principal office. If any material change occurs in the facts set forth in the statement filed with the office and sent to such insurer or controlling company pursuant to this section, an amendment setting forth such changes shall be filed immediately with the office and sent immediately to such insurer and controlling company.

(5)(a) The acquisition of voting securities shall be deemed approved unless the office disapproves the proposed acquisition within 90 days after the statement required by subsection (1) has been filed. The office may on its own initiate, or if requested to do so in writing by a substantially affected party shall conduct, a proceeding to consider the appropriateness of the proposed filing. The 90-day time period shall be tolled during the pendency of the proceeding. Any written request for a proceeding must be filed with the office within 10 days of the date notice of the filing is given. During the pendency of the proceeding or review period by the office, any person or affiliated person complying with the filing requirements of this section may proceed and take all steps necessary to conclude the acquisition so long as the acquisition becoming final is conditioned upon obtaining office approval. The office shall, however, at any time that it finds an immediate danger to the public health, safety, and welfare of the domestic policyholders exists, immediately order, pursuant to s. 120.569(2)(n), the proposed acquisition temporarily disapproved and any further steps to conclude the acquisition ceased.

(b) During the pendency of the office’s review of any acquisition subject to the provisions of this section, the acquiring person shall not make any material change in the operation of the insurer or controlling company unless the office has specifically approved the change nor shall the acquiring person make any material change in the management of the insurer unless advance written notice of the change in management is furnished to the office. A material change in the operation of the insurer is a transaction which disposes of or obligates 5 percent or more of the capital and surplus of the insurer. A material change in the management of the insurer is any change in management involving officers or directors of the insurer or any person of the insurer or controlling company having authority to dispose of or obligate 5 percent or more of the insurer’s capital or surplus. The office shall approve a material change in operation if it finds the applicable provisions of subsection (7) have been met. The office may disapprove a material change in management if it finds that the applicable provisions of subsection (7) have not been met and in such case the insurer shall promptly change management as acceptable to the office.

(c) If a request for a proceeding is filed, the proceeding shall be conducted within 60 days after the date the written request for a proceeding is received by the office. A recommended order shall be issued within 20 days of the date of the close of the proceedings. A final order shall be issued within 20 days of the date of the recommended order or, if exceptions to the recommended order are filed, within 20 days of the date the exceptions are filed.

(6) The office may disapprove any acquisition subject to the provisions of this section by any person or any affiliated person of such person who:

(a) Willfully violates this section;

(b) In violation of an order of the office issued pursuant to subsection (10), fails to divest himself or herself of any stock obtained in violation of this section, or fails to divest himself or herself of any direct or indirect control of such stock, within 25 days after such order; or

(c) In violation of an order issued by the office pursuant to subsection (10), acquires additional stock of the domestic insurance company or controlling company, or direct or indirect control of such stock, without complying with this section.

(7) The person or persons filing the statement required by subsection (1) shall have the burden of proof. The office shall approve any such acquisition if it finds, on the basis of the record made during any proceeding or on the basis of the filed statement if no proceeding is conducted, that:

(a) Upon completion of the acquisition, the domestic stock insurer will be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

(b) The financial condition of the acquiring person or persons will not jeopardize the financial stability of the insurer or prejudice the interests of its policyholders or the public;

(c) Any plan or proposal which the acquiring person has, or acquiring persons have, made:

1. To liquidate the insurer, sell its assets, or merge or consolidate it with any person, or to make any other major change in its business or corporate structure or management; or

2. To liquidate any controlling company, sell its assets, or merge or consolidate it with any person, or to make any major change in its business or corporate structure or management which would have an effect upon the insurer

is fair and free of prejudice to the policyholders of the domestic stock insurer or to the public;

(d) The competence, experience, and integrity of those persons who will control directly or indirectly the operation of the domestic stock insurer indicate that the acquisition is in the best interest of the policyholders of the insurer and in the public interest;

(e) The natural persons for whom background information is required to be furnished pursuant to this section have such backgrounds as to indicate that it is in the best interests of the policyholders of the domestic stock insurer, and in the public interest, to permit such persons to exercise control over such domestic stock insurer;

(f) The officers and directors to be employed after the acquisition have sufficient insurance experience and ability to assure reasonable promise of successful operation;

(g) The management of the insurer after the acquisition will be competent and trustworthy and will possess sufficient managerial experience so as to make the proposed operation of the insurer not hazardous to the insurance-buying public;

(h) The management of the insurer after the acquisition will not include any person who has directly or indirectly through ownership, control, reinsurance transactions, or other insurance or business relations unlawfully manipulated the assets, accounts, finances, or books of any insurer or otherwise acted in bad faith with respect thereto;

(i) The acquisition is not likely to be hazardous or prejudicial to the insurer’s policyholders or the public; and

(j) The effect of the acquisition of control would not substantially lessen competition in insurance in this state or would not tend to create a monopoly therein.

(8) No vote by the stockholder of record, or by any other person, of any security acquired in contravention of the provisions of this section is valid. Any acquisition of any security contrary to the provisions of this section is void. Upon the petition of the domestic stock insurer or controlling company, the circuit court for the county in which the principal office of such domestic stock insurer is located may, without limiting the generality of its authority, order the issuance or entry of an injunction or other order to enforce the provisions of this section. There shall be a private right of action in favor of the domestic stock insurer or controlling company to enforce the provisions of this section. No demand upon the office that it perform its functions shall be required as a prerequisite to any suit by the domestic stock insurer or controlling company against any other person, and in no case shall the office be deemed a necessary party to any action by such domestic stock insurer or controlling company to enforce the provisions of this section. Any person who makes or proposes an acquisition requiring the filing of a statement pursuant to this section, or who files such a statement, shall be deemed to have thereby designated the Chief Financial Officer, or his or her assistant or deputy or another person in charge of his or her office, as such person’s agent for service of process under this section, and shall thereby be deemed to have submitted himself or herself to the administrative jurisdiction of the office and to the jurisdiction of the circuit court.

(9) Any approval by the office under this section does not constitute a recommendation by the office for an acquisition, tender offer, or exchange offer. It is unlawful for a person to represent that the office’s approval constitutes a recommendation. A person who violates the provisions of this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The statute-of-limitations period for the prosecution of an offense committed under this subsection is 5 years.

(10) Upon notification to the office by the domestic stock insurer or a controlling company that any person or any affiliated person of such person has acquired 10 percent or more of the outstanding voting securities of the domestic stock insurer or controlling company without complying with the provisions of this section, the office shall order that the person and any affiliated person of such person cease acquisition of any further securities of the domestic stock insurer or controlling company; however, the person or any affiliated person of such person may request a proceeding, which proceeding shall be convened within 7 days after the rendering of the order for the sole purpose of determining whether the person, individually or in connection with any affiliated person of such person, has acquired 10 percent or more of the outstanding voting securities of a domestic stock insurer or controlling company. Upon the failure of the person or affiliated person to request a hearing within 7 days, or upon a determination at a hearing convened pursuant to this subsection that the person or affiliated person has acquired voting securities of a domestic stock insurer or controlling company in violation of this section, the office may order the person and affiliated person to divest themselves of any voting securities so acquired.

(11)(a) The office shall, if necessary to protect the public interest, suspend or revoke the certificate of authority of any insurer or controlling company:

1. The control of which is acquired in violation of this section;

2. That is controlled, directly or indirectly, by any person or any affiliated person of such person who, in violation of this section, has obtained control of a domestic stock insurer or controlling company; or

3. That is controlled, directly or indirectly, by any person who, directly or indirectly, controls any other person who, in violation of this section, acquires control of a domestic stock insurer or controlling company.

(b) If any insurer is subject to suspension or revocation pursuant to paragraph (a), the insurer shall be deemed to be in such condition, or to be using or to have been subject to such methods or practices in the conduct of its business, as to render its further transaction of insurance presently or prospectively hazardous to its policyholders, creditors, or stockholders or to the public.

(12)(a) A person may rebut a presumption of control by filing a disclaimer of control with the office on a form prescribed by the office. The disclaimer must fully disclose all material relationships and bases for affiliation between the person and the insurer as well as the basis for disclaiming the affiliation. In lieu of such form, a person or acquiring party may file with the office a copy of a Schedule 13G filed with the Securities and Exchange Commission pursuant to rules 13d-1(b) or 13d-1(c) under the Securities Exchange Act of 1934, as amended. After a disclaimer has been filed, the insurer is relieved of any duty to register or report under this section which may arise out of the insurer’s relationship with the person unless the office disallows the disclaimer.

(b) A controlling person of a domestic insurer who seeks to divest the person’s controlling interest in the domestic insurer in any manner shall file with the office, with a copy provided to the insurer, confidential notice, not subject to public inspection as provided under s. 624.4212, of the person’s proposed divestiture at least 30 days before the cessation of control. The office shall determine those instances in which the party seeking to divest or to acquire a controlling interest in an insurer must file for and obtain approval of the transaction. The information remains confidential until the conclusion of the transaction unless the office, in its discretion, determines that confidential treatment interferes with enforcement of this section. If the statement referred to in subsection (1) is otherwise filed, this paragraph does not apply.

(13) The commission may adopt rules that are necessary to administer this section.

History.—s. 666, ch. 59-205; ss. 13, 35, ch. 69-106; s. 1, ch. 70-67; s. 1, ch. 70-177; s. 1, ch. 70-439; s. 1, ch. 76-100; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; s. 1, ch. 84-37; s. 1, ch. 85-312; ss. 1, 17, ch. 86-250; s. 4, ch. 87-50; s. 33, ch. 87-226; s. 49, ch. 89-360; s. 3, ch. 90-248; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1, ch. 96-182; s. 274, ch. 96-410; s. 1740, ch. 97-102; s. 38, ch. 99-3; s. 1283, ch. 2003-261; s. 1, ch. 2007-138; s. 154, ch. 2008-4; s. 10, ch. 2014-101.

1Note.—Replaced by the 1978 Bankruptcy Code.



628.4615 - Specialty insurers; acquisition of controlling stock, ownership interest, assets, or control; merger or consolidation.

628.4615 Specialty insurers; acquisition of controlling stock, ownership interest, assets, or control; merger or consolidation.—

(1) For the purposes of this section, the term “specialty insurer” means any person holding a license or certificate of authority as:

(a) A motor vehicle service agreement company authorized to issue motor vehicle service agreements as those terms are defined in s. 634.011;

(b) A home warranty association authorized to issue “home warranties” as those terms are defined in s. 634.301;

(c) A service warranty association authorized to issue “service warranties” as those terms are defined in s. 634.401(13) and (14);

(d) A prepaid limited health service organization authorized to issue prepaid limited health service contracts, as those terms are defined in chapter 636;

(e) An authorized health maintenance organization operating pursuant to s. 641.21;

(f) An authorized prepaid health clinic operating pursuant to s. 641.405;

(g) A legal expense insurance corporation authorized to engage in a legal expense insurance business pursuant to s. 642.021;

(h) A provider that is licensed to operate a facility that undertakes to provide continuing care as those terms are defined in s. 651.011;

(i) A multiple-employer welfare arrangement operating pursuant to ss. 624.436-624.446;

(j) A premium finance company authorized to finance insurance premiums pursuant to s. 627.828; or

(k) A corporation authorized to accept donor annuity agreements pursuant to s. 627.481.

(2) A person may not, individually or in conjunction with any affiliated person of such person, directly or indirectly, conclude a tender offer or exchange offer for, enter into any agreement to exchange securities for, or otherwise finally acquire, 10 percent or more of the outstanding voting securities of a specialty insurer which is a stock corporation or of a controlling company of a specialty insurer which is a stock corporation; or conclude an acquisition of, or otherwise finally acquire, 10 percent or more of the ownership interest of a specialty insurer which is not a stock corporation or of a controlling company of a specialty insurer which is not a stock corporation, unless:

(a) The person or affiliated person has filed with the office and sent by registered mail to the principal office of the specialty insurer and controlling company a letter of notification regarding the transaction or proposed transaction no later than 5 days after any form of tender offer or exchange offer is proposed, or no later than 5 days after the acquisition of the securities or ownership interest if no tender offer or exchange offer is involved. The notification must be provided on forms prescribed by the commission containing information determined necessary to understand the transaction and identify all purchasers and owners involved;

(b) The person or affiliated person has filed with the office an application signed under oath and prepared on forms prescribed by the commission which contains the information specified in subsection (4). The application must be completed and filed within 30 days after any form of tender offer or exchange offer is proposed, or after the acquisition of the securities if no tender offer or exchange offer is involved; and

(c) The office has approved the tender offer or exchange offer, or acquisition if no tender offer or exchange offer is involved.

(3) This section does not apply to any acquisition of voting securities or ownership interest of a specialty insurer or of a controlling company by any person who, on July 9, 1986, is the owner of a majority of such voting securities or ownership interest or who, on or after July 9, 1986, becomes the owner of a majority of such voting securities or ownership interest with the approval of the office under this section. The person or affiliated person filing the required notice in paragraph (2)(a) may request the office to waive the requirements of paragraph (2)(b) if there is no change in the ultimate controlling shareholder or ownership percentages of the ultimate controlling shareholders and no unaffiliated parties acquire any direct or indirect interest in the specialty insurer. The office may waive the filing if it determines that in fact there is no change in the ultimate controlling shareholder or ownership percentages of the ultimate controlling shareholders and no unaffiliated parties will acquire any direct or indirect interest in the specialty insurer.

(4) The application to be filed with the office and furnished to the specialty insurer and controlling company shall contain the following information and any additional information as the office deems necessary to determine the character, experience, ability, and other qualifications of the person or affiliated person of such person for the protection of the insureds of the insurer and of the public:

(a)1. The identity of, and the background information specified in subsection (5) on, each natural person by whom, or on whose behalf, the acquisition is to be made; and,

2. If the acquisition is to be made by, or on behalf of, a person other than a natural person and as to any person who controls, either directly or indirectly, such other person, the identity of, and the background information specified in subsection (5) on:

a. Each director, officer, or trustee, if a corporation, or

b. Each partner, owner, manager, or joint venturer, or other person performing duties similar to those of persons in the aforementioned positions, if not a corporation,

for the person.

(b) The source and amount of the funds or other consideration used, or to be used, in making the acquisition.

(c) Any plans or proposals which such persons may have made to liquidate the specialty insurer, to sell any of its assets or merge or consolidate it with any person, or to make any other major change in its business or corporate structure or management; and any plans or proposals which such persons may have made to liquidate any controlling company of the specialty insurer, to sell any of its assets or merge or consolidate it with any person, or to make any other major change in its business or corporate structure or management.

(d) The nature and the extent of the controlling interest which the person or affiliated person of such person proposes to acquire, the terms of the proposed acquisition, and the manner in which the controlling interest is to be acquired of a specialty insurer or controlling company which is not a stock corporation.

(e) The number of shares or other securities which the person or affiliated person of such person proposes to acquire, the terms of the proposed acquisition, and the manner in which the securities are to be acquired.

(f) Information as to any contract, arrangement, or understanding with any party with respect to any of the securities of the specialty insurer or controlling company, including, but not limited to, information relating to the transfer of any of the securities, option arrangements, puts or calls, or the giving or withholding of proxies, which information names the party with whom the contract, arrangement, or understanding has been entered into and gives the details thereof.

(5)(a) The information as to the background and identity of each natural person, which information is required to be furnished pursuant to paragraph (4)(a), shall include:

1. The natural person’s occupations, positions of employment, and offices held during the past 10 years.

2. The principal business and address of any business, corporation, or organization in which each such office of the natural person was held, or in which each such occupation or position of employment was carried on.

3. Whether the natural person was, at any time during such 10-year period, convicted of any crime other than a traffic violation.

4. Whether the natural person has been, during such 10-year period, the subject of any proceeding for the revocation of any license and, if so, the nature of the proceeding and the disposition of the proceeding.

5. Whether, during the 10-year period, the natural person has been the subject of any proceeding under the federal 1Bankruptcy Act; or whether, during the 10-year period, any person or other business or organization in which the natural person was a director, officer, trustee, partner, owner, manager, or other official has been subject to any such proceeding, either during the time in which the natural person was a director, officer, or trustee, if a corporation, or a partner, owner, manager, joint venturer, or other official, if not a corporation, or within 12 months thereafter.

6. Whether, during the 10-year period, the natural person has been enjoined, either temporarily or permanently, by a court of competent jurisdiction from violating any federal or state law regulating the business of insurance, securities, or banking, or from carrying out any particular practice or practices in the course of the business of insurance, securities, or banking, together with details as to any such event.

7. Fingerprints of each person referred to in subsection (4).

(b) Any person filing the statement required by this section shall give all required information that is within the knowledge of:

1. The directors, officers, or trustees, if a corporation, or

2. The partners, owners, managers, or joint venturers, or others performing functions similar to those of a director, officer, or trustee, if not a corporation,

of the person making the filing and of any person controlling either directly or indirectly such person. If any material change occurs in the facts set forth in the application filed with the office pursuant to this section, an amendment setting forth such changes shall be filed immediately with the office, and a copy of the amendment shall be sent by registered mail to the principal office of the specialty insurer and to the principal office of the controlling company.

(6)(a) The acquisition application shall be reviewed in accordance with chapter 120. The office may on its own initiate, or, if requested to do so in writing by a substantially affected person, shall conduct, a proceeding to consider the appropriateness of the proposed filing. Time periods for purposes of chapter 120 shall be tolled during the pendency of the proceeding. Any written request for a proceeding must be filed with the office within 10 days of the date notice of the filing is given. During the pendency of the proceeding or review period by the office, any person or affiliated person complying with the filing requirements of this section may proceed and take all steps necessary to conclude the acquisition so long as the acquisition becoming final is conditioned upon obtaining office approval. The office shall, however, at any time it finds an immediate danger to the public health, safety, and welfare of the insureds exists, immediately order, pursuant to s. 120.569(2)(n), the proposed acquisition disapproved and any further steps to conclude the acquisition ceased.

(b) During the pendency of the office’s review of any acquisition subject to the provisions of this section, the acquiring person shall not make any material change in the operation of the specialty insurer or controlling company unless the office has specifically approved the change nor shall the acquiring person make any material change in the management of the specialty insurer unless advance written notice of the change in management is furnished to the office. A material change in the operation of the specialty insurer is a transaction which disposes of or obligates 5 percent or more of the capital and surplus of the specialty insurer. A material change in the management of the specialty insurer is any change in management involving officers or directors of the specialty insurer or any person of the specialty insurer or controlling company having authority to dispose of or obligate 5 percent or more of the specialty insurer’s capital or surplus. The office shall approve a material change in operations if it finds the applicable provisions of subsection (8) have been met. The office may disapprove a material change in management if it finds that the applicable provisions of subsection (8) have not been met and in such case the specialty insurer shall promptly change management as acceptable to the office.

(c) If a request for a proceeding is filed, the proceeding shall be conducted within 60 days after the date the written request for a proceeding is received by the office. A recommended order shall be issued within 20 days of the date of the close of the proceedings. A final order shall be issued within 20 days of the date of the recommended order or, if exceptions to the recommended order are filed, within 20 days of the date the exceptions are filed.

(7) The office may disapprove any acquisition subject to the provisions of this section by any person or any affiliated person of such person who:

(a) Willfully violates this section;

(b) In violation of an order of the office issued pursuant to subsection (11), fails to divest himself or herself of any stock or ownership interest obtained in violation of this section or fails to divest himself or herself of any direct or indirect control of such stock or ownership interest, within 25 days after such order; or

(c) In violation of an order issued by the office pursuant to subsection (11), acquires an additional stock or ownership interest in a specialty insurer or controlling company or direct or indirect control of such stock or ownership interest, without complying with this section.

(8) The person or persons filing the application required by subsection (2) shall have the burden of proof. The office shall approve any such acquisition if it finds, on the basis of the record made during any proceeding or on the basis of the filed application if no proceeding is conducted, that:

(a) Upon completion of the acquisition, the specialty insurer will be able to satisfy the requirements for the issuance of a license or certificate to write the line of insurance for which it is presently licensed or certificated.

(b) The financial condition of the acquiring person or persons will not jeopardize the financial stability of the specialty insurer or prejudice the interests of its insureds or the public.

(c) Any plan or proposal which the acquiring person has, or acquiring persons have, made:

1. To liquidate the specialty insurer, sell its assets, or merge or consolidate it with any person, or to make any other major change in its business or corporate structure or management, or

2. To liquidate any controlling company, sell its assets, or merge or consolidate it with any person, or to make any major change in its business or corporate structure or management which would have an effect upon the specialty insurer,

is fair and free of prejudice to the insureds of the specialty insurer or to the public.

(d) The competence, experience, and integrity of those persons who will control directly or indirectly the operation of the specialty insurer indicate that the acquisition is in the best interest of the insureds of the insurer and in the public interest.

(e) The natural persons for whom background information is required to be furnished pursuant to this section have such backgrounds as to indicate that it is in the best interests of the insureds of the specialty insurer and in the public interest to permit such persons to exercise control over the specialty insurer.

(f) The directors and officers, if such specialty insurer or controlling company is a stock corporation, or the trustees, partners, owners, managers, or joint venturers or other persons performing duties similar to those of persons in the aforementioned positions, if such specialty insurer or controlling company is not a stock corporation, to be employed after the acquisition have sufficient insurance experience and ability to assure reasonable promise of successful operation.

(g) The management of the specialty insurer after the acquisition will be competent and trustworthy, and will possess sufficient managerial experience so as to make the proposed operation of the specialty insurer not hazardous to the insurance-buying public.

(h) The management of the specialty insurer after the acquisition shall not include any person who has directly or indirectly through ownership, control, reinsurance transactions, or other insurance or business relations unlawfully manipulated the assets, accounts, finances, or books of any insurer or otherwise acted in bad faith with respect thereto.

(i) The acquisition is not likely to be hazardous or prejudicial to the insureds of the insurer or to the public.

(j) The effect of the acquisition would not substantially lessen competition in the line of insurance for which the specialty insurer is licensed or certified in this state or would not tend to create a monopoly therein.

(9) No vote by the stockholder of record, or by any other person, of any security acquired in contravention of the provisions of this section is valid. Any acquisition contrary to the provisions of this section is void. Upon the petition of the specialty insurer or the controlling company, the circuit court for the county in which the principal office of the specialty insurer is located may, without limiting the generality of its authority, order the issuance or entry of an injunction or other order to enforce the provisions of this section. There shall be a private right of action in favor of the specialty insurer or controlling company to enforce the provisions of this section. No demand upon the office that it perform its functions shall be required as a prerequisite to any suit by the specialty insurer or controlling company against any other person, and in no case shall the office be deemed a necessary party to any action by the specialty insurer or controlling company to enforce the provisions of this section. Any person who makes or proposes an acquisition requiring the filing of an application pursuant to this section, or who files such an application, shall be deemed to have thereby designated the Chief Financial Officer, or his or her assistant or deputy or another person in charge of his or her office, as such person’s agent for service of process under this section and shall thereby be deemed to have submitted himself or herself to the administrative jurisdiction of the office and to the jurisdiction of the circuit court.

(10) Any approval by the office under this section does not constitute a recommendation by the office of the tender offer or exchange offer, or acquisition, if no tender offer or exchange offer is involved. It is unlawful for a person to represent that the office’s approval constitutes a recommendation. A person who violates the provisions of this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The statute-of-limitations period for the prosecution of an offense committed under this subsection is 5 years.

(11) If the office determines that any person or any affiliated person of such person has acquired 10 percent or more of the outstanding voting securities of a specialty insurer or controlling company which is a stock corporation, or 10 percent or more of the ownership interest of a specialty insurer or controlling company which is not a stock corporation, without complying with the provisions of this section, the office may order that the person and any affiliated person of such person cease acquisition of the specialty insurer or controlling company and, if appropriate, divest itself of any stock or ownership interest acquired in violation of this section.

(12)(a) The office shall, if necessary to protect the public interest, suspend or revoke the certificate of authority of any specialty insurer or controlling company acquired in violation of this section.

(b) If any specialty insurer is subject to suspension or revocation pursuant to paragraph (a), the specialty insurer shall be deemed to be in such condition, or to be using or to have been subject to such methods or practices in the conduct of its business, as to render its further transaction of insurance presently or prospectively hazardous to its insureds, creditors, or stockholders or to the public.

(13)(a) For the purpose of this section, the term “acquisition” includes:

1. A tender offer or exchange offer for securities, assets, or other ownership interest;

2. An agreement to exchange securities for other securities, assets, or other ownership interest;

3. A merger of a person or affiliated person into a specialty insurer or a merger of any person with a specialty insurer;

4. A consolidation; or

5. Any other form of change of control

whereby any person or affiliated person acquires or attempts to acquire, directly or indirectly, 10 percent or more of the ownership interest or assets of a specialty insurer or of a controlling company. However, in the case of a health maintenance organization organized as a for-profit corporation, the provisions of s. 628.451 shall govern with respect to any merger or consolidation, and, in the case of a health maintenance organization organized as a not-for-profit corporation, the provisions of s. 628.471 shall govern with respect to any merger or consolidation.

(b) For the purpose of this section, the term “affiliated person” of another person includes:

1. The spouse of such other natural person;

2. The parents of such other natural person and their lineal descendants and the parents of such other natural person’s spouse and their lineal descendants;

3. Any person who directly or indirectly owns or controls, or holds with power to vote, 10 percent or more of the outstanding voting securities of such other person;

4. Any person who directly or indirectly owns 10 percent or more of the outstanding voting securities which are directly or indirectly owned or controlled, or held with power to vote, by such other person;

5. Any person or group of persons who directly or indirectly control, are controlled by, or are under common control with such other person;

6. Any director, officer, trustee, partner, owner, manager, joint venturer, or employee, or other person performing duties similar to those of persons in the aforementioned positions, of such other person;

7. If such other person is an investment company, any investment adviser of such company or any member of an advisory board of such company;

8. If such other person is an unincorporated investment company not having a board of directors, the depositor of such company; or

9. Any person who has entered into an agreement, written or unwritten, to act in concert with such other person in acquiring, or limiting the disposition of, securities of a specialty insurer or controlling company which is a stock corporation or in acquiring, or limiting the disposition of, an ownership interest of a specialty insurer or controlling company which is not a stock corporation.

(c) For the purposes of this section, the term “controlling company” means any corporation, trust, or association owning, directly or indirectly, 25 percent or more of the voting securities of one or more specialty insurance companies which are stock corporations, or 25 percent or more of the ownership interest of one or more specialty insurance companies which are not stock corporations.

(d) For the purpose of this section, the term “natural person” means an individual.

(e) For the purpose of this section, the term “person” includes a natural person, corporation, association, trust, general partnership, limited partnership, joint venture, firm, proprietorship, or any other entity which may hold a license or certificate as a specialty insurer.

(14) The commission may adopt, amend, or repeal rules that are necessary to implement the provisions of this section, pursuant to chapter 120.

History.—ss. 2, 17, ch. 86-250; s. 4, ch. 87-50; s. 50, ch. 89-360; s. 4, ch. 90-248; ss. 73, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 116, ch. 93-399; s. 28, ch. 96-400; s. 275, ch. 96-410; s. 1741, ch. 97-102; s. 39, ch. 99-3; s. 25, ch. 2001-281; s. 1284, ch. 2003-261; s. 2, ch. 2007-138; s. 155, ch. 2008-4; s. 1, ch. 2008-178; s. 9, ch. 2010-175; s. 18, ch. 2010-202.

1Note.—Replaced by the 1978 Bankruptcy Code.



628.471 - Mergers; mutual insurers.

628.471 Mergers; mutual insurers.—

(1) A domestic mutual insurer shall not merge with a stock insurer.

(2) A domestic mutual insurer may merge with another mutual insurer under the applicable procedures prescribed by the statutes of this state applying to corporations formed for profit, except as hereinbelow provided.

(3) The plan and agreement for merger shall be submitted to and approved by at least two-thirds of the members of each mutual insurer voting thereon at meetings called for the purpose pursuant to such reasonable notice and procedure as has been approved by the office. If a life insurer, the right to vote may be limited to members whose policies are other than term and group policies and have been in effect for more than 1 year.

(4) No such merger shall be effectuated unless in advance thereof the plan and agreement therefor have been filed with the office and approved by it. The office shall give such approval unless it finds such plan or agreement:

(a) Is inequitable to the policyholders of any domestic insurer involved; or

(b) Would substantially reduce the security of and service to be rendered to policyholders of the domestic insurer in this state and elsewhere.

History.—s. 667, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; ss. 74, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1285, ch. 2003-261.



628.481 - Bulk reinsurance; stock insurers.

628.481 Bulk reinsurance; stock insurers.—

(1) A domestic stock insurer may reinsure all or substantially all of its insurance in force or a major class thereof, with another insurer by an agreement of bulk reinsurance; but no such agreement shall become effective unless filed with the office and approved by it in writing.

(2) The office shall approve such agreement unless it finds that it is inequitable to the stockholders of the domestic insurer or it would substantially reduce the protection or service to its policyholders.

History.—s. 668, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1286, ch. 2003-261.



628.491 - Mergers and consolidations; mutual insurers; agreement of bulk reinsurance.

628.491 Mergers and consolidations; mutual insurers; agreement of bulk reinsurance.—

(1) A domestic mutual insurer may reinsure all or substantially all its business in force, or all or substantially all of a major class thereof, with another insurer, stock or mutual, by an agreement of bulk reinsurance after compliance with this section. No such agreement shall become effective unless filed with the office and approved by it.

(2) The office shall approve such agreement if it finds it to be fair and equitable to each domestic insurer involved, and that such reinsurance if effectuated would not substantially reduce the protection or service to its policyholders.

(3) The plan and agreement for such reinsurance must be approved by vote of not less than two-thirds of each domestic mutual insurer’s members voting thereon at meetings of members called for the purpose, pursuant to such reasonable notice and procedure as the office may approve. If a life insurer, the right to vote may be limited to members whose policies are other than term or group policies and have been in effect for more than 1 year.

(4) If for reinsurance of a mutual insurer in a stock insurer, the agreement must provide for payment in cash to each member of the insurer entitled thereto, as upon conversion of such insurer pursuant to s. 628.441, of his or her equity in the business reinsured as determined under a fair formula approved by the office, which equity shall be based upon such member’s equity in the reserves, assets (whether or not admitted assets), and surplus, if any, of the mutual insurer to be taken over by the stock insurer.

History.—s. 669, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 385, ch. 97-102; s. 1287, ch. 2003-261.



628.501 - Mutual member’s share of assets on liquidation.

628.501 Mutual member’s share of assets on liquidation.—

(1) Upon any liquidation of a domestic mutual insurer, its assets remaining after discharge of its indebtedness, policy obligations, repayment of contributed or borrowed surplus, if any, and expenses of administration, shall be distributed to existing persons who were its members at any time within 5 years next preceding the date such liquidation was authorized or ordered, or date of last termination of the insurer’s certificate of authority, whichever date is the earlier; except, that if the office has reason to believe that those in charge of the management of the insurer have caused or encouraged the reduction of the number of members of the insurer in anticipation of liquidation and for the purpose of reducing thereby the number of persons who may be entitled to share in distribution of the insurer’s assets, it may enlarge the 5 years’ qualification period above provided for by such additional period as it may deem to be reasonable.

(2) The distributive share of each such member shall be in the proportion that the aggregate premiums earned by the insurer on the policies of the member during the combined periods of his or her membership bear to the aggregate of all premiums so earned on the policies of all such members. The insurer may, and if a life insurer shall, make a reasonable classification of its policies so held by such members, and a formula based upon such classification, for determining the equitable distributive share of each such member. Such classification and formula shall be subject to the approval of the office.

History.—s. 670, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 386, ch. 97-102; s. 1288, ch. 2003-261.



628.511 - Ownership or transfer of securities without physical delivery of certificates.

628.511 Ownership or transfer of securities without physical delivery of certificates.—

(1) The purpose of this section is to authorize domestic insurers to use modern systems for holding and transferring securities without physical delivery of securities certificates, subject to appropriate rules of the commission.

(2) The following terms are defined for use in this section:

(a) “Securities” means instruments as defined in s. 678.1021.

(b) “Clearing corporation” means a clearing corporation as defined in s. 678.1021 and includes the Treasury/Reserve Automated Debt Entry System or Treasury Direct book-entry securities systems as established pursuant to 31 U.S.C. chapter 31, 12 U.S.C. s. 391, and 5 U.S.C. s. 301.

(c) “Custodian” means a national bank, state bank, trust company, broker, or dealer that participates in a clearing corporation.

(3) Notwithstanding any other provision of law, a domestic insurer may deposit or arrange for the deposit of securities held in or purchased for its general account and its separate accounts in a clearing corporation. When securities are deposited with a clearing corporation, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation with any other securities deposited with such clearing corporation by any person, regardless of the ownership of such securities, and certificates representing securities of small denominations may be merged into one or more certificates of larger denominations. The records of any custodian through which an insurer holds securities in a clearing corporation shall at all times show that such securities are held for such insurer and for which accounts thereof. Ownership of, and other interests in, such securities may be transferred by bookkeeping entry on the books of such clearing corporation without physical delivery of certificates representing such securities.

(4) The commission may adopt rules governing the deposit by insurers of securities with clearing corporations.

History.—ss. 663, 809(1st), ch. 82-243; s. 72, ch. 82-386; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1289, ch. 2003-261; s. 3, ch. 2007-138.



628.520 - Change of domicile of a foreign insurer.

628.520 Change of domicile of a foreign insurer.—Any insurer which is organized under the laws of any other state for the purpose of writing insurance may become a domestic insurer by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type and by designating its principal place of business at a place in this state upon approval by the office. Such domestic insurer shall be entitled to like certificates and licenses to transact business in this state and shall be subject to the authority and jurisdiction of this state.

History.—s. 7, ch. 85-214; s. 1, ch. 86-286; ss. 75, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1290, ch. 2003-261.



628.525 - Change of domicile of a domestic insurer.

628.525 Change of domicile of a domestic insurer.—Any domestic insurer may, upon the approval of the office, transfer its domicile to any other state in which it is admitted to transact the business of insurance; upon such a transfer it shall cease to be a domestic insurer and shall be admitted to this state, if qualified, as a foreign insurer. The office shall approve any such proposed transfer unless it shall determine that such transfer is not in the interest of the policyholders of this state.

History.—s. 7, ch. 85-214; s. 1, ch. 86-286; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1291, ch. 2003-261.



628.530 - Effects of redomestication.

628.530 Effects of redomestication.—The certificate of authority, agents appointments and licenses, rates, and other items which the office or department allows, in its discretion, which are in existence at the time any insurer licensed to transact the business of insurance in this state transfers its corporate domicile to this or any other state by merger, consolidation, merger pursuant to s. 607.1107(5), or any other lawful method shall continue in full force and effect upon such transfer if such insurer remains duly qualified to transact the business of insurance in this state. All outstanding policies of any transferring insurer shall remain in full force and effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the office. Every transferring insurer shall file new policy forms with the office on or before the effective date of the transfer, but may use existing policy forms with appropriate endorsements if allowed by, and under such conditions as are approved by, the office. However, every such transferring insurer shall notify the office of the details of the proposed transfer and shall file promptly any resulting amendments to corporate documents filed or required to be filed with the office.

History.—s. 7, ch. 85-214; s. 1, ch. 86-286; s. 180, ch. 90-179; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1292, ch. 2003-261.



628.535 - Authority to adopt rules.

628.535 Authority to adopt rules.—The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—s. 7, ch. 85-214; s. 1, ch. 86-286; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 206, ch. 98-200; s. 1293, ch. 2003-261.






Part II - ASSESSABLE MUTUAL INSURERS (ss. 628.6011-628.6018)

628.6011 - Assessable mutual insurers.

628.6011 Assessable mutual insurers.—

(1) An “assessable mutual insurer” is an insurer incorporated in Florida without permanent capital stock which has only policyholders, insureds, or risks located in Florida and which transacts insurance only within Florida. An assessable mutual insurer may be formed only in accordance with part I. Members of the assessable mutual have a contingent liability for discharge of its liabilities as provided in this part. An assessable mutual may be authorized to offer only property, health, and casualty insurance.

(2) The assessable mutual shall not participate in the Florida Insurance Guaranty Association or the Florida Life and Health Insurance Guaranty Association.

History.—ss. 76, 188, ch. 91-108; s. 4, ch. 91-429; s. 9, ch. 92-328.



628.6012 - Premiums written; restrictions.

628.6012 Premiums written; restrictions.—Assessable mutual insurers shall be subject to a cap on net annual premiums on the same basis and in the same manner as provided in former s. 624.469 as to commercial self-insurance funds. For an assessable mutual that has converted from a commercial self-insurance fund, the first 6 full calendar years of its operation as set forth in former s. 624.469 shall be computed from the date of its certificate of authority as a commercial self-insurance fund.

History.—ss. 76, 188, ch. 91-108; s. 4, ch. 91-429; s. 126, ch. 2004-5.



628.6013 - Converted self-insurance fund; trade association; board of directors.

628.6013 Converted self-insurance fund; trade association; board of directors.—

(1) Any self-insurance fund regulated under the insurance code other than a commercial self-insurance fund may, with the approval of a majority of the members of the fund and after written notice to the sponsoring association and approved by the office, elect to convert to an assessable mutual insurer in accordance with part I.

(2) An assessable mutual insurer formed by the conversion of a commercial self-insurance fund pursuant to former s. 624.463 or by the conversion of a group self-insurer’s fund organized under s. 624.4621 shall be endorsed at the time of conversion by a statewide not-for-profit trade association, industry association, or professional association of employers or professionals which has a constitution or bylaws, which is incorporated under the laws of this state, and which has been organized for purposes other than that of obtaining or providing insurance and operated in good faith for a continuous period of 1 year. The association shall not be liable for any actions of the insurer, nor shall it require the establishment or enforcement of any policy of the insurer. Fees, services, and other aspects of the relationship between the association and the insurer must be reasonable and are subject to contractual agreement.

(3) Neither the endorsing association nor any of its officers or directors may have any direct financial interest in the insurer’s management company.

(4) The board of directors of the assessable mutual insurer shall:

(a) Be responsible to members of the insurer;

(b) Appoint independent certified public accountants and actuaries, as needed;

(c) Approve payment of dividends to members;

(d) Approve changes in corporate structure; and

(e) Adopt a plan submitted by the management company establishing requirements for membership in the insurer, including, but not limited to, loss prevention, claims experience, billing, underwriting criteria and qualifications, including dues paid by members of the insurer for membership in the endorsing association, and the credit worthiness of membership applicants, termination, and reinstatement.

(5) The board of directors of the assessable mutual insurer may contract with an authorized management company which, except as specifically provided in this part, shall be solely responsible for managing and administering the affairs of the insurer, including, but not limited to, marketing, underwriting, billing, collection, claims administration, termination, reinstatement, safety and loss prevention, reinsurance, policy issuance, accounting, regulatory reporting, investment, and general administration. The fees or compensation for services under such contract shall be comparable to the costs for similar services incurred by insurers writing the same lines of insurance, or, where available, such expenses as filed by boards, bureaus, and associations designated by insurers to file such data.

(6) At least one director, but less than a majority of the directors, must be an officer or director of the management company and must be appointed by the management company. The remaining directors must be elected by the membership, and must be owners, partners, officers, or directors of members of the insurer. Except for directors of the insurer who are officers or directors of the management company, no two directors of the insurer may be owners, partners, officers, or directors of the same member of the insurer.

(7) If the board of directors contracts with a management company, no person may serve as an officer of the assessable mutual insurer unless he or she is an officer or director of the management company.

(8) If the board of directors contracts with a management company, a member of the board of directors is not personally liable for monetary damages to any person for any statement, vote, decision, or failure to act, regarding the management or policy of the fund, by a director, unless:

(a) The director breached or failed to perform his or her duties as a director; and

(b) The director’s breach of, or failure to perform, his or her duties constitutes:

1. A violation of the criminal law, unless the director had reasonable cause to believe his or her conduct was lawful or had no reasonable cause to believe his or her conduct was unlawful. A judgment or other final adjudication against a director in any criminal proceeding for violation of the criminal law estops that director from contesting the fact that his or her breach, or failure to perform, constitutes a violation of the criminal law; but does not estop the director from establishing that he or she had reasonable cause to believe that his or her conduct was lawful or had no reasonable cause to believe that his or her conduct was unlawful.

2. A transaction from which the director derived an improper personal benefit, either directly or indirectly; or

3. Recklessness or an act or omission which was committed in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property. For purposes of this section, the term “recklessness” means the acting, or omission to act, in conscious disregard of a risk:

a. Known, or so obvious that it should have been known, to the director; and

b. Known to the director, or so obvious that it should have been known, to be so great as to make it highly probable that harm would follow from such action or omission.

(9) A management company may be authorized by the office to manage and operate an assessable mutual insurer only if its owners, partners, stockholders, officers, or directors, and other persons who directly or indirectly exercise or have the ability to exercise effective control of the management company, possess the competency and business experience to manage and operate an assessable mutual insurer.

(10) As used in this section, the term “management company” includes the servicing company, if any, which administered the day-to-day affairs of the commercial self-insurance fund or group self-insurers fund before its conversion to an assessable mutual insurer.

History.—ss. 76, 188, ch. 91-108; s. 4, ch. 91-429; s. 10, ch. 92-328; s. 100, ch. 93-415; s. 387, ch. 97-102; s. 40, ch. 99-3; s. 1294, ch. 2003-261; s. 127, ch. 2004-5.



628.6014 - Annual reports.

628.6014 Annual reports.—

(1) An assessable mutual shall file a financial statement within 90 days of the end of its accounting year. The requirements of s. 624.470 shall apply, except an entry for future investment income, reported on or after January 1, 1998, may only be reflected as an aggregate write-in asset on the balance sheet of the annual and quarterly financial statements. Future investment income shall be calculated as the sum of the admitted asset value of Line 1 (Bonds) plus the admitted asset value of Line 6 (Cash and Short-Term Investments) as reported on page 2 in the annual or quarterly financial statement, times the 3-year treasury note yield as of the date of the financial statement, times 3.

(2) For financial statements filed on or after January 1, 1998, future investment income may only be reported as an admitted asset by an assessable mutual which reported future investment income in financial statements filed with the former Department of Insurance prior to December 31, 1996.

History.—ss. 76, 188, ch. 91-108; s. 4, ch. 91-429; s. 10, ch. 97-262; s. 1295, ch. 2003-261.



628.6015 - Tax on premiums, contributions, and assessments of assessable mutual insurers.

628.6015 Tax on premiums, contributions, and assessments of assessable mutual insurers.—Premiums, contributions, and assessments received by an assessable mutual insurer are subject to ss. 624.509(1) and (2) and 624.5092, except that the tax rate shall be 1.6 percent of the gross amount of such premiums, contributions, and assessments.

History.—ss. 76, 188, ch. 91-108; s. 4, ch. 91-429.



628.6016 - Applicability of related laws.

628.6016 Applicability of related laws.—In addition to other provisions of the code cited in ss. 628.6011-628.6018:

(1) Sections 624.155, 624.308, 624.414, 624.415, and 624.416(4); ss. 624.418-624.4211, except s. 624.418(2)(f); ss. 624.464, 624.468(1), (2), (4), (6), and (11), 624.472, 624.473, 624.474, 624.480, 624.482, 624.484, 624.486, and 624.501;

(2) Part II of chapter 625;

(3) Applicable sections of part VI of chapter 626; s. 626.9541(1)(a), (b), (c), (d), (e), (f), (h), (i), (j), (k), (l), (m), (n), (o), (q), (u), (w), and (x); and ss. 626.9561-626.9641;

(4) Sections 627.291, 627.413, 627.4132, 627.416, 627.418, 627.420, 627.421, 627.425, 627.426, 627.4265, 627.427, 627.428, 627.702, and 627.706; part XI of chapter 627; ss. 627.912, 627.913, and 627.918; and

(5) Relevant sections of part I of chapter 628 that are not in conflict with the express provisions of this part;

apply to assessable mutual insurers; however, ss. 628.255, 628.411, and 628.421 do not apply. No section of the code not expressly and specifically cited in ss. 628.6011-628.6018 applies to assessable mutual insurers. The term “assessable mutual insurer” shall be substituted for the term “commercial self-insurer” as appropriate.

History.—ss. 76, 188, ch. 91-108; s. 4, ch. 91-429; s. 41, ch. 99-3.



628.6017 - Converting assessable mutual insurer.

628.6017 Converting assessable mutual insurer.—

(1) An assessable mutual insurer may become a stock insurer by filing an application which complies with s. 628.051 and by submitting a plan of conversion which is approved by the office. The office shall not approve any such plan unless the plan:

(a) Is equitable to the insurer’s members.

(b) Is subject to approval by vote of not less than two-thirds of the insurer’s current members voting thereon in person, by proxy, or by mail at a meeting of members called for the purpose pursuant to such reasonable notice and procedure as may be approved by the office. In no event shall the failure to vote constitute a vote for approval.

(c) Provides for the determination of the membership interests of each policyholder in the insurer, taking into account the relative corporate equity of the policyholder, other than as to unearned premiums and benefit claims under the policy, under a fair formula approved by the office.

(d) Provides for the payment of consideration to each policyholder in return for his or her membership interests in the assessable mutual insurer.

(e) Provides for the payment of consideration to be given in exchange for the policyholders’ membership interests in cash, securities of the reorganized insurer, securities of another company, surplus notes or other evidence of borrowed surplus, additional insurance, premium credits, additional benefits, increased dividends, cancellation of future assessment obligations, or other consideration or any combination of any such forms of consideration.

(f) Provides that persons who had been policyholders of the insurer within 3 years prior to the date such plan was submitted to the office shall participate in the distribution of consideration to policyholders.

When the plan of reorganization becomes effective, the assessable mutual insurer shall become a stock insurer and the stock insurer shall be deemed to be a continuation of the corporate existence of the assessable mutual insurer. The provisions of s. 628.441 do not apply to the conversion of an assessable mutual insurer into a stock insurer. The provisions of s. 628.441 shall not apply to the conversion of an assessable mutual insurer to a stock insurer.

(2) An assessable mutual insurer may become a nonassessable mutual pursuant to s. 628.341 if the assessable mutual insurer’s ratio of actual annual written premiums, as adjusted in accordance with subsection (3), to current surplus as to policyholders does not exceed 10 to 1 for gross written premiums and does not exceed 4 to 1 for net written premiums.

(3) For the purposes of this section, premiums shall be calculated as the product of the actual or projected premiums and the following:

(a) For property insurance, 0.90.

(b) For casualty insurance, 1.25.

(c) For health insurance, 0.80.

(d) For all other kinds of insurance, 1.00.

(4) An assessable mutual insurer becoming a stock insurer or a nonassessable mutual insurer is not subject to s. 627.215 or s. 627.351(5) for 5 years following authorization of the conversion by the office. However, the converted stock insurer or nonassessable mutual insurer must file all necessary data required by s. 627.215. Such amounts otherwise subject to s. 627.215(8) must be maintained as surplus as to policyholders and are not available for dividends for 5 years.

(5) Neither the Florida Insurance Guaranty Association nor the Florida Life and Health Insurance Guaranty Association shall be liable for any liability of an assessable mutual insurer except for claims incurred on policies issued on or after the date on which the assessable mutual insurer became a stock insurer or a nonassessable mutual insurer.

History.—ss. 76, 188, ch. 91-108; s. 4, ch. 91-429; s. 3, ch. 94-133; s. 388, ch. 97-102; s. 42, ch. 99-3; s. 1296, ch. 2003-261; s. 10, ch. 2012-213.



628.6018 - Assessments.

628.6018 Assessments.—

(1) Any assessment made by an insurer under this part is prima facie correct. The amount of such assessment to be paid by each member as determined by the insurer is likewise prima facie correct.

(2) The insurer shall notify each member of the amount of the assessment to be paid by written notice mailed to the address of the member last of record with the insurer. The failure of the member to receive the notice so mailed, within the time specified therein for the payment of the assessment or at all, shall be no defense in any action to collect the assessment.

(3) If a member fails to pay the assessment within the period specified in the notice, which period shall not be less than 20 days after mailing, the insurer may institute suit to collect the same.

History.—s. 653, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 665, 809(1st), ch. 82-243; ss. 71, 187, 188, ch. 91-108; s. 4, ch. 91-429.

Note.—Former s. 628.331.






Part III - MUTUAL INSURANCE HOLDING COMPANIES (ss. 628.701-628.733)

628.701 - Scope.

628.701 Scope.—This part applies only to domestic mutual insurance holding companies.

History.—s. 1, ch. 97-216.



628.703 - Definitions.

628.703 Definitions.—For purposes of this part:

(1) “Intermediate holding company” means:

(a) A holding company that is a subsidiary of a mutual insurance holding company, and which directly or through a subsidiary intermediate holding company owns a majority of the voting shares of the capital stock of one or more subsidiary insurance companies; or

(b) A holding company that is a not-for-profit corporation and a subsidiary of a mutual insurance holding company, of which a majority of the voting membership interests entitled to elect the board of directors of such corporation are owned, directly or through a subsidiary intermediate holding company, by the mutual insurance holding company.

(2) “Mutual insurance holding company” means an incorporated entity without permanent capital stock which is organized under this part and whose members are determined in accordance with this part.

(3) “Nonprofit health care plan” means a not-for-profit domestic or foreign hospital or medical and surgical service plan or corporation that is licensed in one or more states, issues no capital stock, and is engaged in the business of providing prepaid indemnity or health care benefits.

(4) “Paid premiums” means all premiums paid for insurance by a member of a mutual insurance holding company to a subsidiary insurance company.

(5) “Subsidiary insurance company” means:

(a) A stock insurance company, of which the majority of the voting shares of the capital stock are at all times owned by a mutual insurance holding company. As used in this part, the term “majority of the voting shares of the capital stock” means the shares of the capital stock of such company which carry the right to cast a majority of the votes entitled to be cast by all of the outstanding shares of the capital stock for the election of directors. The ownership of a majority of the voting shares of the capital stock of a former mutual reorganized insurance company which are required by this part to be at all times owned by a mutual insurance holding company includes indirect ownership through one or more intermediate holding companies. However, indirect ownership through one or more intermediate holding companies may not result in a mutual insurance holding company owning less than the equivalent of a majority of the voting shares of the capital stock of the former mutual reorganized insurance company; or

(b) A not-for-profit insurance company or nonprofit health care plan, of which the majority of the voting membership interests are at all times owned by a mutual insurance holding company, which entitles the mutual insurance holding company to elect the board of directors of the not-for-profit insurance company or nonprofit health care plan. This also applies to the indirect ownership of the not-for-profit insurance company or nonprofit health care plan through one or more intermediate holding companies. A not-for-profit insurance company subsidiary resulting from reorganization into a not-for-profit mutual insurance company under this part, or which is subsequently organized as an additional subsidiary insurance company of the holding company, is subject to the Florida Insurance Code, and chapter 617 applies to the organization of such company.

History.—s. 1, ch. 97-216; s. 1, ch. 2003-76; s. 5, ch. 2013-125.



628.705 - Prohibition of stock transfers.

628.705 Prohibition of stock transfers.—

(1) The voting shares of the capital stock of a subsidiary insurance company, which are required by this part in order to maintain a majority of the voting shares, are to be at all times owned by a mutual insurance holding company or one or more intermediate holding companies and the voting shares of the capital stock of any intermediate holding company, which are necessary to satisfy such ownership requirement through indirect ownership, shall not be conveyed, transferred, assigned, pledged, subjected to a security interest or lien, encumbered, or otherwise hypothecated or alienated by the mutual insurance holding company or any intermediate holding company. Any conveyance, transfer, assignment, pledge, security interest, lien, encumbrance, or hypothecation or alienation of, in, or on such voting shares of capital stock is in violation of this section and shall be void in inverse chronological order of the date of such conveyance, transfer, assignment, pledge, security interest, lien, encumbrance, or hypothecation or alienation, as to such shares of capital stock. The shares of the capital stock of the surviving or new company resulting from a merger or consolidation of two or more subsidiary insurance companies or two or more intermediate holding companies which were subsidiaries of the same mutual insurance holding company are subject to the same requirements, restrictions, and limitations as provided in this section to which the shares of the merging or consolidating former mutual reorganized insurance companies or intermediate holding companies were subject by this section prior to the merger or consolidation.

(2) Voting shares of the capital stock of a subsidiary insurance company or the intermediate holding company may not be acquired by any affiliated member of the holding company system except where the affiliated member of the mutual holding company system is the majority shareholder. A number of shares equal to 5 percent of the outstanding voting shares of the capital stock of one corporate member of the Mutual Insurance Holding Company System selected by the mutual insurance holding company may be issued or sold to directors and officers as part of a plan of compensation, and such shares shall not be considered part of the majority shares to be owned by the mutual insurance company under subsection (1). A number of shares equal to an additional 5 percent of the outstanding voting shares of the capital stock of one corporate member of the Mutual Insurance Holding Company System selected by the mutual insurance holding company may be issued or sold to employees, which may not include any officer or director, as part of an employee stock dividend or benefit plan, and such shares shall not be considered part of the majority shares to be owned by the mutual insurance company under subsection (1). Prior to issuance of shares in excess of the authorized 5 percent to either officers and directors or employees, pursuant to this section, a fairness opinion shall be rendered by an independent authority acceptable to the office to assure that the long term interests of the shareholders and policyholders are adequately protected. The office shall approve or disapprove the transaction within 30 days after receipt of the fairness opinion. Nothing in this section prohibits any officer or director from purchasing shares of stock at market value which are not part of a plan of compensation, in accordance with the requirements of s. 628.461, and, if such stock is not regularly traded on a national stock exchange, the officer or director purchasing the shares of stock is responsible for establishing its market value.

History.—s. 1, ch. 97-216; s. 1297, ch. 2003-261.



628.707 - Applicability of general corporation statutes.

628.707 Applicability of general corporation statutes.—The applicable statutes of this state relating to the powers and procedures of domestic private corporations formed for profit shall apply to domestic mutual insurance holding companies, except:

(1) A mutual insurance holding company shall be organized exclusively under this act and shall be a mutual company without capital stock.

(2) The articles of incorporation of the mutual insurance holding company, and any amendment to such articles or restatement of such articles shall be subject to the approval of the office for compliance with the provisions of this act prior to filing with the Department of State, and shall contain the name of the mutual insurance holding company, which shall include the word “Mutual.”

(3) The provisions of chapter 617 shall be deemed to be incorporated into this part to govern a mutual insurance holding company to the extent that this act and the insurance code are silent with respect to the articles of incorporation, bylaws, organization, members, directors, or other matters relating to a mutual insurance holding company.

(4) Nothing in this part shall be construed to require that a mutual insurance holding company be governed by part II of chapter 625.

(5) In the case of the reorganization of a mutual insurance company organized as a not-for-profit corporation under chapter 617, a mutual insurance holding company organized under this part shall be deemed to be a not-for-profit corporation.

History.—s. 1, ch. 97-216; s. 1298, ch. 2003-261; s. 6, ch. 2013-125.



628.709 - Formation of a mutual insurance holding company.

628.709 Formation of a mutual insurance holding company.—

(1) A domestic mutual insurance company, other than a mutual insurer that issued assessable policies as a mutual insurer and which held a certificate of authority in this state on July 1, 1997, may, pursuant to a plan of reorganization, reorganize as a mutual insurance holding company system that must consist of a mutual insurance holding company and one or more controlled subsidiaries and which may consist of one or more intermediate stock holding companies and other subsidiaries. The reorganization may be effected by the organization of one or more companies, amendment or restatement of the articles of incorporation and bylaws of one or more companies, transfer of assets and liabilities among two or more companies, issuance, acquisition or transfer of capital stock of one or more companies, or merger or consolidation of two or more companies. On and after the effective date of a plan of reorganization, the mutual insurance holding company shall at all times have the power, directly or indirectly, to cast at least a majority of the votes for the election of the board of directors of each controlled subsidiary and any intermediate stock holding company.

(2) All of the initial shares of the capital stock of the insurance company which reorganized as a subsidiary insurance company shall be issued either to the mutual insurance holding company, or to an intermediate holding company which is wholly owned by the mutual insurance holding company. This restriction does not preclude the subsequent issuance of additional shares of stock by the subsidiary insurance company so long as the mutual insurance holding company at all times owns directly or through one or more intermediate holding companies, a majority of the voting shares of the capital stock of the subsidiary insurance company. The membership interests of the policyholders of the subsidiary insurance company shall become membership interests in the mutual insurance holding company. Policyholders of the subsidiary insurance company which was formerly the mutual insurer shall be members of the mutual insurance holding company in accordance with the articles of incorporation and bylaws of the mutual insurance holding company. At the time of formation, policyholders of any other subsidiary insurance company of the mutual insurance holding company shall not be members of the mutual insurance holding company unless:

(a) They are policyholders of a subsidiary which was a mutual insurer which merged with the holding company pursuant to s. 628.715; or

(b) They are policyholders of an affiliated stock insurance company, provided such policyholders were members of the mutual insurance company at the time the mutual insurance company policies were assumed by the affiliated stock insurance company and the assumption occurred in connection with the conversion.

Subsequent to formation, membership shall be governed by s. 628.727.

History.—s. 1, ch. 97-216; s. 2, ch. 2003-76; s. 27, ch. 2004-374.



628.711 - Plan of reorganization.

628.711 Plan of reorganization.—

(1) A plan of reorganization shall include the following provisions:

(a) A description of the structure of the mutual insurance holding company system consistent with the requirements therefor set forth in this act.

(b) A description of the qualifications for membership in and the rights of members of the mutual insurance holding company consistent with the requirements therefor set forth in this act.

(c) A description of the transactions, and parties to such transactions, that will effect the reorganization, including, but not limited to, transfer and assumption of policies, contracts, assets, and liabilities.

(d) A description of corporate restructuring and other corporate transactions that will effect the reorganization, including, but not limited to, organization of companies, amendment or restatement of articles of incorporation or bylaws, and mergers and consolidations.

(e) A description of those persons who shall serve as directors and officers of the mutual insurance holding company, its intermediate stock holding companies, if any, its controlled subsidiaries, and other subsidiaries as of the effective date of the reorganization. The initial directory shall be the directors of the mutual insurance company who shall have terms concurrent with the terms as directors of the reorganized mutual insurance company unless otherwise specified in the plan.

(f) A representation that, following the reorganization, the material terms and conditions of indemnification or coverage of policyholders of the mutual insurance company shall remain in full force and effect under policies transferred to and assumed by one or more subsidiaries of the mutual insurance holding company or retained by a mutual insurance company that has reorganized either as a mutual insurance holding company that elects to write insurance or a stock subsidiary.

(g) A representation that, following the reorganization, the material terms and conditions of subordinated surplus notes and other contractual obligations, other than those arising under policies described in paragraph (f), of the mutual insurance company shall, subject to the rights of the mutual insurance company under applicable law, and to the extent such obligations are not otherwise satisfied or terminated in accordance with their terms or retained by a mutual insurance holding company or controlled subsidiary, remain in full force and effect upon the transfer of such obligations to, and assumption of such obligations by, one or more subsidiaries of the mutual insurance holding company.

(2) A plan of reorganization must be adopted by the board of directors of the mutual insurance company or, in the case of the formation of any intermediate stock insurance holding company that is not concurrent with the formation of the mutual insurance holding company, by the board of directors of the mutual insurance holding company.

(3) Following the adoption of a plan of reorganization, and prior to the meeting of the mutual insurance company members to approve the plan, the mutual insurance company shall submit to the office the following:

(a) The plan of reorganization, as adopted.

(b) The form of notice to be sent to the mutual insurance company members, informing them of their right to vote on the plan of reorganization.

(c) The form of proxy statement to be sent to the mutual insurance company members, informing them of their right to vote by proxy on the plan of reorganization, and describing the plan.

(d) The form of proxy to be sent to the mutual insurance company members to solicit their vote on the plan of reorganization.

(e) Proposed articles of incorporation, merger, or consolidation, restatements of or amendments to articles of incorporation or bylaws, and plans of merger or consolidation, with respect to each entity to be organized, reorganized, or otherwise subject to such action under the plan of reorganization.

(f) A proposed business plan for the 3 years following the date of the reorganization.

(g) An audited financial statement prepared on a statutory basis consistent with the Florida Insurance Code, including an actuarial opinion for the most recent calendar year ended, or a copy thereof, if the statement was previously filed with the office.

(4) The office may hold a public hearing to allow public comment on the plan of reorganization. Any hearing must be held within 30 days after receipt by the office of a completed plan of reorganization. The office may not approve a plan of reorganization unless it finds that it is fair and equitable to the members of the mutual insurance company. Ninety days after filing, the plan of reorganization shall be deemed approved unless it has previously been approved or disapproved by the office. The office shall inform the mutual insurer of the specific reasons for the disapproval of any plan of reorganization.

(5)(a) A plan of reorganization adopted by the board of directors of the applicant may be:

1. Amended by the board of directors of the applicant in response to the comments or recommendations of the office, or any other state or federal agency or governmental entity, before any solicitation of proxies from members of the mutual insurance company to vote on the plan of reorganization, or at any time with the consent of the office, except that any material amendment after the members’ approval shall require the members’ approval; or

2. Terminated by the board of directors of the applicant at any time before members of the mutual insurance company vote on the plan of reorganization and, otherwise, at any time with the consent of the office.

(b) The plan of reorganization is approved upon the affirmative vote of at least a majority of the votes cast by members of the mutual insurance company, notwithstanding quorum or voting action requirements otherwise applicable to the mutual insurance company to the contrary.

(c) Within 30 days after members have approved the plan of reorganization, the applicant must file with the office the minutes of the meeting at which the plan of reorganization was approved.

History.—s. 1, ch. 97-216; s. 1299, ch. 2003-261.



628.713 - Dividends.

628.713 Dividends.—A mutual insurance holding company shall not be authorized to pay dividends or make distributions to mutual insurance holding company members except as may be expressly approved by the office. Neither the adoption nor the implementation of a plan of reorganization shall be deemed to give rise to any obligation by or on behalf of a mutual insurance company to make any distribution or payment to any member or policyholder, or to any other person, fund, or entity of any nature whatsoever, in connection with the ownership, control, benefits, policies, purpose, or nature of the mutual insurance company or otherwise, including, but not limited to, requirements imposed by the conversion and bulk reinsurance provisions of ss. 628.441 and 628.491.

History.—s. 1, ch. 97-216; s. 1300, ch. 2003-261.



628.715 - Merger and acquisitions.

628.715 Merger and acquisitions.—Subject to applicable requirements of this chapter, a mutual insurance holding company may:

(1)(a) Merge or consolidate with, or acquire the assets of, a mutual insurance holding company licensed pursuant to this part or any similar entity organization pursuant to laws of any other state;

(b) Either alone or together with one or more intermediate holding companies, or other subsidiaries, directly or indirectly acquire the stock of a stock insurance company or a mutual insurance company that reorganizes under this part or the law of its state of organization;

(c) Together with one or more of its subsidiaries, acquire the assets of a stock insurance company or a mutual insurance company, or the membership interests of a not-for-profit insurance company or nonprofit health care plan;

(d) Acquire a stock insurance company through the merger of the stock insurance subsidiary with a stock insurance company or interim stock insurance company subsidiary of the mutual insurance holding company, or acquire a not-for-profit insurance company or nonprofit health care plan through the merger of such entities with a mutual insurance company, or with a not-for-profit insurance company subsidiary of the mutual insurance holding company or intermediate holding company;

(e) Acquire the stock or assets of any other person to the same extent as would be permitted for any not-for-profit corporation under chapter 617 or, if the mutual insurance holding company writes insurance, a mutual insurance company;

(f) Jointly, with a domestic or foreign mutual insurance company that redomesticates pursuant to s. 628.520, file an application with the office, pursuant to this part, to merge the domestic or foreign mutual insurance company policyholder’s membership interests into the mutual insurance holding company. The reorganizing mutual insurance company may merge with the mutual insurance holding company’s stock subsidiary or continue its corporate existence as a domestic stock insurance company subsidiary. The members of the foreign mutual insurance company may approve in a contemporaneous vote both the redomestication plan and the agreement for merger and reorganization; or

(g) Merge or consolidate with, or acquire the assets of, a domestic or foreign reciprocal insurance company, a group self-insurance fund, or any other similar entity.

(2) A reorganization pursuant to this section is subject to the applicable procedures prescribed by the laws of this state applying to corporations formed for profit, except as otherwise provided in this subsection.

(a) The plan and agreement for merger shall be submitted to and approved by a majority of the members, policyholders, or subscribers of each domestic mutual insurance holding company, mutual insurance company, stock insurance company, or domestic or foreign reciprocal insurance company, involved in the merger who vote either in person or by proxy thereon at meetings called for the purposes pursuant to such reasonable notice and procedure as has been approved by the office.

(b) No such merger shall be effectuated unless in advance thereof, the plan and agreement therefor have been filed with the office and approved by it after a public hearing, which shall be held within 90 days after receipt by the office of such plan and agreement. The office may retain outside consultants to evaluate the merger. The domestic mutual insurance holding company shall pay reasonable costs associated with retaining such consultants. Such payments shall be made directly to the consultant. The office shall give such approval unless it finds such plan or agreement:

1. Is inequitable to the policyholders of any domestic insurer involved in the merger or the members of any domestic mutual insurance holding company involved in the merger; or

2. Would substantially reduce the security of and service to be rendered to policyholders of a domestic insurer in this state.

(c) All of the initial shares of the capital stock of the reorganized subsidiary insurance company shall be issued either to the mutual insurance holding company, or to an intermediate holding company which is wholly owned by the mutual insurance holding company. The membership interests of the policyholders of the reorganized insurance company shall become membership interests in the mutual insurance holding company. Policyholders of the reorganized insurance company shall be members of the mutual insurance holding company in accordance with the articles of incorporation and bylaws of the mutual insurance holding company. The mutual insurance holding company shall at all times own a majority of the voting shares of the capital stock of the reorganized subsidiary insurance company.

(d) For property and casualty insurers, the rights of the members of the merging entities under s. 628.729, for a period of 3 years after the merger, shall be the proportionate share of the total surplus of the merging entities as determined by the percentage of the surplus contributed by each of the merging entities to the total surplus of the surviving entity on the date of the merger.

History.—s. 1, ch. 97-216; s. 1, ch. 2000-273; s. 1301, ch. 2003-261; s. 7, ch. 2013-125.



628.717 - Filing of articles of incorporation.

628.717 Filing of articles of incorporation.—

(1) No mutual insurance holding company shall be formed unless its articles of incorporation are approved by the office prior to filing the same with and approval by the Department of State as provided by law.

(2) The office shall promptly examine the articles of incorporation; and, if it finds that the articles of incorporation comply with law, the office shall endorse its approval upon each of the originals, place one on file in its office, and return the remaining sets to the incorporators. The incorporators shall promptly file such endorsed articles of incorporation with the Department of State. The articles of incorporation shall be effective when filed with and approved by the Department of State.

History.—s. 1, ch. 97-216; s. 1302, ch. 2003-261.



628.719 - Amendment of articles of incorporation.

628.719 Amendment of articles of incorporation.—

(1) A domestic mutual insurance holding company may amend its articles of incorporation by vote of a majority of those members present or represented by proxy at a lawful meeting of its members, if the notice given members included due notice of the proposal to amend.

(2)(a) Upon adoption of an amendment, the mutual insurance holding company shall make under its corporate seal a certificate thereof, setting forth the amendment and the date and manner of the adoption thereof, which certificate shall be executed by the mutual insurance holding company’s president or vice president and secretary or assistant secretary and acknowledged before an officer authorized to take acknowledgments. The mutual insurance holding company shall deliver the originals of the certificate to the office.

(b) The office shall promptly examine the certificate of amendment, and, if the office finds that the certificate and the amendment comply with law, the office shall endorse its approval upon each of the originals, place one on file in its office, and return the remaining sets to the mutual insurance holding company. The mutual insurance holding company shall promptly file such endorsed certificates of amendment with the Department of State. The amendment shall be effective when filed with and approved by the Department of State.

History.—s. 1, ch. 97-216; s. 1303, ch. 2003-261.



628.721 - Bylaws.

628.721 Bylaws.—

(1) The initial board of directors of a mutual insurance holding company shall adopt original bylaws, subject to the approval of the company’s members at the next succeeding meeting.

(2) The bylaws shall provide:

(a) That each member is entitled to one vote upon each matter coming to a vote at meetings of members, or to more votes in accordance with a reasonable classification of members as set forth in the bylaws and based upon the amount of insurance in force with the mutual insurance holding company’s subsidiaries, or upon the amount of the premiums paid to the mutual insurance holding company’s subsidiaries by such member, or upon other reasonable factors. If a person’s membership is based upon that person holding an insurance policy from a life insurer, the right to vote may be limited to those members whose policies are other than term and group policies and have been in effect for more than 1 year. A member has the right to vote in person or by her or his written proxy. No such proxy shall be made irrevocable or for longer than a reasonable period of time.

(b) For the election of directors by the members and the number, qualifications, terms of office, and powers of the directors.

(c) The time, notice, quorum, and conduct of annual and special meetings of members and voting thereat. The bylaws may provide that the annual meeting shall be held at a place, date, and time to be set forth in the policy and without giving other notice of such meeting.

(d) The number, designation, election, terms, and powers and duties of the respective corporate officers.

(e) For deposit, custody, and disbursement of and accounting for corporate funds.

(f) That a quorum at all annual and special meetings of members will consist of all members present and voting in person or by proxy, after due notice of such meeting.

(g) For any other reasonable provisions customary, necessary, or convenient for the management or regulation of the company’s corporate affairs, not inconsistent with law.

(3) The mutual insurance holding company shall file within 30 days with the office a copy, certified by the mutual insurance holding company’s secretary, of its bylaws and of every modification thereof or addition thereto. The office shall promptly disapprove any bylaw provision deemed by it to be unlawful, unreasonable, inadequate, unfair, or detrimental to the proper interests or protection of the mutual insurance holding company’s members or any class thereof. The insurer shall not, after receiving written notice of such disapproval and during the existence thereof, effectuate any bylaw provision disapproved.

History.—s. 1, ch. 97-216; s. 43, ch. 99-3; s. 44, ch. 99-7; s. 1304, ch. 2003-261.



628.723 - Directors.

628.723 Directors.—

(1) The affairs of every mutual insurance holding company shall be managed by not less than five directors.

(2) Directors must be elected by the members of the mutual insurance holding company at the annual meeting of members. Directors may be elected for terms of not more than 5 years each and until their successors are elected and have qualified, and, if to be elected for terms of more than 1 year, the mutual insurance holding company’s bylaws shall provide for a staggered-terms system under which the terms of a proportionate part of the members of the board of directors will expire on the date of each annual meeting of members.

(3) A majority of the directors must be citizens of the United States.

(4) If so provided in a mutual insurance holding company’s bylaws, a director of such mutual insurance holding company must be a policyholder thereof.

(5) In discharging his or her duties, a director may consider such factors as the directors deem relevant, including, but not limited to, the long-term prospects and interests of the corporation and its shareholders, the social, economic, legal, or other effects of any action on the employees, suppliers, or policyholders of the corporation or its subsidiaries, the communities and society in which the corporation or its subsidiaries operate, and the economy of the state and the nation. The director may also consider the short-term and long-term interests of the insurer, including, but not limited to, benefits that may accrue to the insured from the insurer’s long-term plans, the possibility that such interests may be best served by the continued independence of the insurer, the resources, intent, and past, present, and potential conduct of any person seeking to acquire control of the insurer, and any other relevant factors.

History.—s. 1, ch. 97-216; s. 3, ch. 2000-273.



628.725 - Notice of change of director or officer.

628.725 Notice of change of director or officer.—A mutual insurance holding company shall give the office written notice of any change of personnel among the directors or principal officers of the mutual insurance holding company within 45 days after such change. The written notice shall include all information necessary to allow the office to determine that the mutual insurance holding company’s subsidiary stock insurers will be in compliance with s. 624.404(3) and, at a minimum, shall contain information similar to the information required by s. 628.051(2)(b), (c), and (d) for directors of insurance companies.

History.—s. 1, ch. 97-216; s. 1305, ch. 2003-261.



628.727 - Membership.

628.727 Membership.—

(1) Membership in a mutual insurance holding company shall be determined in accordance with the mutual insurance holding company’s articles of incorporation and bylaws and be based upon each member holding a policy of insurance with a subsidiary insurance company or a health maintenance contract with a subsidiary health maintenance organization. Group certificateholders may also be members of the mutual insurance holding company if specified in the bylaws. The articles of incorporation and bylaws may provide for one or more classes of members and may restrict the voting or other rights of a class of policyholders of a nonprofit health care plan from receiving distributions pursuant to this chapter if the assets of the nonprofit health care plan may not be treated as assets available for distribution.

(2) Any person, public or private corporation, board, association, firm, estate, trustee, or fiduciary may be a member of a mutual insurance holding company. However, the state or any county or municipality may not participate as a member in the profits of any mutual insurance holding company.

(3) No member of a mutual insurance holding company may transfer membership or any right arising therefrom.

(4) A member of a mutual insurance holding company is not, as such, personally liable for the acts, debts, liabilities, or obligations of the company and may not be assessed by the directors of such company.

(5) A membership interest in a mutual insurance holding company shall not constitute a security as defined by s. 517.021.

History.—s. 1, ch. 97-216; s. 3, ch. 2003-76; s. 8, ch. 2013-125.



628.729 - Member’s share of assets on voluntary dissolution.

628.729 Member’s share of assets on voluntary dissolution.—

(1) Upon any voluntary dissolution of a domestic mutual insurance holding company, its assets remaining after discharge of its indebtedness, if any, and expenses of administration, shall be distributed to existing persons who were its members at any time within the 3-year period preceding the date such liquidation was authorized or ordered, or date of last termination of the insurer’s certificate of authority, whichever date is earlier; except, if the office has reason to believe that those in charge of the management of the mutual insurance holding company have caused or encouraged the reduction of the number of members of the insurer in anticipation of liquidation and for the purpose of reducing thereby the number of persons who may be entitled to share in distribution of the insurer’s assets, the office may enlarge the 3-year qualification period by such additional time as the office may deem to be reasonable.

(2) The distributive share of each such member shall be determined:

(a) For domestic mutual insurance holding companies owning solely life and health insurance subsidiaries, by a formula based upon such reasonable classifications of members as the department may approve.

(b) For all other domestic insurance holding companies, based upon the ratio that the total amount of paid premiums paid by such member for policies of insurance during the 3-year period or part of such period specified in subsection (1) during which such recipient was a member bears to the total amount of paid premiums paid by all members entitled to receive a distributive share as a result of such dissolution during such entire 3-year period and upon such reasonable classifications of members as the department may approve, unless the domestic mutual insurance holding company submits another fair formula that is approved by the department.

History.—s. 1, ch. 97-216; s. 4, ch. 2000-273; s. 4, ch. 2003-76; s. 1306, ch. 2003-261.



628.730 - Merger with intermediate holding company.

628.730 Merger with intermediate holding company.—

(1) A mutual insurance holding company may, pursuant to a plan and agreement of merger approved by the office, in accordance with s. 628.715(2)(b), merge into its intermediate holding company. The surviving intermediate holding company shall assume all of the assets and liabilities of the mutual insurance holding company, and all of the stock of the intermediate holding company owned by the mutual insurance holding company immediately prior to the merger shall be distributed to existing persons who were members of the mutual insurance holding company at any time within the 3-year period preceding the date of such merger.

(2) The distributive share of each such member shall be determined:

(a) For domestic mutual insurance holding companies owning solely life and health insurance subsidiaries, by a formula based upon such reasonable classifications of members as the office may approve.

(b) For all other domestic insurance holding companies, based upon the ratio that the total amount of paid premiums paid by such member for policies of insurance during the 3-year period or part of such period preceding the date of such merger during which such recipient was a member bears to the total amount of paid premiums paid by all members entitled to receive a distributive share as a result of such merger during such entire 3-year period and upon such reasonable classifications of members as the department may approve, unless the domestic mutual insurance holding company submits another fair formula that is approved by the department.

(3) For purposes of creating a public market for the shares of the intermediate holding company, the mutual insurance holding company may, immediately prior to the merger, sell or cause the intermediate holding company to sell to the public up to 25 percent of its capital stock representing no more than 25 percent of the voting stock of the intermediate holding company.

(4) The office shall hold a public hearing to allow public comment on the plan and agreement of merger. The hearing must be held within 90 days after receipt of the office of the proposed plan and agreement of merger.

(5) The plan and agreement of merger shall be submitted to the members of the mutual holding company for their approval and shall take effect only if approved by a majority of the members of the mutual insurance holding company who vote either in person or by proxy on such merger at a meeting called for the purpose of voting on such merger, pursuant to reasonable notice and procedures as approved by the office.

History.—s. 5, ch. 2000-273; s. 5, ch. 2003-76; s. 1307, ch. 2003-261.



628.731 - Application of holding company statutes and regulations.

628.731 Application of holding company statutes and regulations.—Each reorganized subsidiary insurance company shall be subject to the applicable laws and rules of this state relating to insurance holding company systems. A mutual insurance holding company shall not be subject to provisions of this chapter or rules adopted thereunder with respect to the writing of insurance or required capital or surplus. A mutual insurance holding company system shall be considered an insurance holding company system but shall not require separate approval under this chapter for an acquisition of controlling stock, ownership interest, assets, or control, or for a merger or consolidation, share exchange, organization, or reorganization of insurance companies, or other transaction with respect to any action approved pursuant to the provisions of this part.

History.—s. 1, ch. 97-216.



628.733 - Converting mutual insurance holding company.

628.733 Converting mutual insurance holding company.—

(1) A mutual insurance holding company may become a stock holding company under such plan and procedure as may be approved by the office.

(2) The office shall not approve any such plan and procedure unless:

(a) The plan and procedure is subject to approval by vote of not less than a majority of the company’s current members voting thereon in person, by proxy, or by mail at a meeting of members called for the purpose pursuant to such reasonable notice and procedure as may be approved by the office.

(b) The corporate equity of each member is determinable:

1. For domestic mutual insurance holding companies owning solely life and health insurance subsidiaries, under a fair formula approved by the office, which equity shall be based upon not more than the company’s net assets.

2. For all other domestic insurance holding companies, based upon the ratio that the total amount of paid premiums paid by such member for policies of insurance during the 3-year period or part of such period specified in paragraph (c) during which such recipient was a member bears to the total amount of premiums paid by all members entitled to receive equity as a result of such conversion during such entire 3-year period and upon such reasonable classifications of members as the department may approve, unless the domestic mutual insurance holding company submits another fair formula that is approved by the department. Such equity shall be based upon not more than the company’s net assets.

(c) The persons entitled to participate in the distribution of stock shall include all current members and all existing persons who had been members within 3 years prior to the date such plan was submitted to the office.

(d) The plan calls for the distribution to each person as specified in paragraph (c) of capital stock or other property of the stock holding company, using each person’s equity as determined under paragraph (b).

(e) The plan gives to each member as specified in paragraph (c) a preemptive right to acquire his or her proportionate part of all of the proposed capital stock of the new stock holding company, within a designated reasonable period, and to apply upon the purchase thereof the amount of his equity as determined under paragraph (b).

(f) Shares are so offered to policyholders at a price not greater than to be thereafter offered to others.

(g) The plan provides for payment of cash to each member not electing to apply his or her equity towards the purchase price of stock to which he or she is preemptively entitled. The amount so paid shall be not less than 50 percent of the amount of his or her equity not so used for the purchase of stock. Such cash payment together with stock so purchased, if any, shall constitute full payment and discharge of the member’s corporate equity in such mutual insurance holding company.

History.—s. 1, ch. 97-216; s. 6, ch. 2003-76; s. 1308, ch. 2003-261.






Part IV - INSURANCE HOLDING COMPANIES (ss. 628.801-628.805)

628.801 - Insurance holding companies; registration; regulation.

628.801 Insurance holding companies; registration; regulation.—

(1) An insurer that is authorized to do business in this state and that is a member of an insurance holding company shall, on or before April 1 of each year, register with the office and file a registration statement and be subject to regulation with respect to its relationship to the holding company as provided by law or rule. The commission shall adopt rules establishing the information and statement form required for registration and the manner in which registered insurers and their affiliates are regulated. The rules apply to domestic insurers, foreign insurers, and commercially domiciled insurers, except for foreign insurers domiciled in states that are currently accredited by the NAIC. Except to the extent of any conflict with this code, the rules must include all requirements and standards of ss. 4 and 5 of the Insurance Holding Company System Regulatory Act and the Insurance Holding Company System Model Regulation of the NAIC, as adopted in December 2010. The commission may adopt subsequent amendments thereto if the methodology remains substantially consistent. The rules may include a prohibition on oral contracts between affiliated entities. Material transactions between an insurer and its affiliates shall be filed with the office as provided by rule.

(2) Effective January 1, 2015, the ultimate controlling person of every insurer subject to registration shall also file an annual enterprise risk report on or before April 1. As used in this subsection, the term “ultimate controlling person” means a person who is not controlled by any other person. The report, to the best of the ultimate controlling person’s knowledge and belief, must identify the material risks within the insurance holding company system that could pose enterprise risk to the insurer. The report shall be filed with the lead state office of the insurance holding company system as determined by the procedures within the Financial Analysis Handbook adopted by the NAIC and is confidential and exempt from public disclosure as provided in s. 624.4212.

(a) An insurer may satisfy this requirement by providing the office with the most recently filed parent corporation reports that have been filed with the Securities and Exchange Commission which provide the appropriate enterprise risk information.

(b) The term “enterprise risk” means an activity, circumstance, event, or series of events involving one or more affiliates of an insurer which, if not remedied promptly, are likely to have a materially adverse effect upon the financial condition or liquidity of the insurer or its insurance holding company system as a whole, including anything that would cause the insurer’s risk-based capital to fall into company action level as set forth in s. 624.4085 or would cause the insurer to be in a hazardous financial condition.

(3) Effective January 1, 2015, pursuant to chapter 624 relating to the examination of insurers, the office may examine any insurer registered under this section and its affiliates to ascertain the financial condition of the insurer, including the enterprise risk to the insurer by the ultimate controlling party, or by any entity or combination of entities within the insurance holding company system, or by the insurance holding company system on a consolidated basis.

(4) The filings and related documents filed pursuant to this section are confidential and exempt as provided in s. 624.4212 and are not subject to subpoena or discovery directly from the office. A waiver of any applicable privilege or claim of confidentiality in the filings and related documents may not occur as a result of any disclosure to the office under this section or any other section of the insurance code as authorized under s. 624.4212. Neither the office nor any person who received the filings and related documents while acting under the authority of the office or with whom such information is shared pursuant to s. 624.4212 is permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to s. 624.4212. However, the department or office may use the confidential and exempt information in the furtherance of any regulatory or legal action brought against an insurer as a part of the official duties of the department or office.

(5) Effective January 1, 2015, the failure to file a registration statement, or a summary of the registration statement, or the enterprise risk filing report required by this section within the time specified for filing is a violation of this section.

(6) Upon request, the office may waive the filing requirements of this section:

(a) If the insurer is a domestic insurer that is the subsidiary of an insurer that is in full compliance with the insurance holding company registration laws of its state of domicile, which state is accredited by the NAIC; or

(b) If the insurer is a domestic insurer that writes only in this state and has annual direct written and assumed premium of less than $300 million, excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, and demonstrates that compliance with this section would not provide substantial regulatory or consumer benefit. In evaluating a waiver request made under this paragraph, the office may consider various factors including, but not limited to, the type of business entity, the volume of business written, the ownership or organizational structure of the entity, or whether the company is in runoff.

A waiver granted pursuant to this subsection is valid for 2 years unless sooner withdrawn due to a change in the circumstances under which the waiver was granted.

History.—s. 9, ch. 85-214; s. 1, ch. 86-286; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 23, ch. 93-410; s. 13, ch. 97-292; s. 1309, ch. 2003-261; s. 4, ch. 2007-138; s. 11, ch. 2014-101.



628.8015 - Own-risk and solvency assessment; corporate governance annual disclosure.

1628.8015 Own-risk and solvency assessment; corporate governance annual disclosure.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Corporate governance annual disclosure” means a report filed by an insurer or insurance group in accordance with this section.

(b) “Insurance group” means insurers and affiliates included within an insurance holding company system.

(c) “Insurer” has the same meaning as in s. 624.03. However, the term does not include agencies, authorities, instrumentalities, possessions, or territories of the United States, the Commonwealth of Puerto Rico, or the District of Columbia; or agencies, authorities, instrumentalities, or political subdivisions of a state.

(d) “Own-risk and solvency assessment” or “ORSA” means an internal assessment, appropriate to the nature, scale, and complexity of an insurer or insurance group, conducted by that insurer or insurance group, of the material and relevant risks associated with the business plan of an insurer or insurance group and the sufficiency of capital resources to support those risks.

(e) “ORSA guidance manual” means the own-risk and solvency assessment guidance manual developed and adopted by the National Association of Insurance Commissioners.

(f) “ORSA summary report” means a high-level ORSA summary of an insurer or insurance group, consisting of a single report or combination of reports.

(g) “Senior management” means any corporate officer responsible for reporting information to the board of directors at regular intervals or providing information to shareholders or regulators and includes, but is not limited to, the chief executive officer, chief financial officer, chief operations officer, chief risk officer, chief procurement officer, chief legal officer, chief information officer, chief technology officer, chief revenue officer, chief visionary officer, or any other executive performing one or more of these functions.

(2) OWN-RISK AND SOLVENCY ASSESSMENT.—

(a) Risk management framework.—An insurer shall maintain a risk management framework to assist in identifying, assessing, monitoring, managing, and reporting its material and relevant risks. An insurer may satisfy this requirement by being a member of an insurance group with a risk management framework applicable to the operations of the insurer.

(b) ORSA requirement.—Subject to paragraph (c), an insurer, or the insurance group of which the insurer is a member, shall regularly conduct an ORSA consistent with and comparable to the process in the ORSA guidance manual. The ORSA must be conducted at least annually and whenever there have been significant changes to the risk profile of the insurer or the insurance group of which the insurer is a member.

(c) ORSA summary report.—

1.a. A domestic insurer or insurer member of an insurance group of which the office is the lead state, as determined by the procedures in the most recent National Association of Insurance Commissioners Financial Analysis Handbook, shall:

(I) Submit an ORSA summary report to the office once every calendar year.

(II) Notify the office of its proposed annual submission date by December 1, 2016. The initial ORSA summary report must be submitted by December 31, 2017.

b. An insurer not required to submit an ORSA summary report pursuant to sub-subparagraph a. shall:

(I) Submit an ORSA summary report at the request of the office, but not more than once per calendar year.

(II) Notify the office of the proposed submission date within 30 days after the request of the office.

2. An insurer may comply with sub-subparagraph 1.a. or sub-subparagraph 1.b. by providing the most recent and substantially similar ORSA summary report submitted by the insurer, or another member of an insurance group of which the insurer is a member, to the chief insurance regulatory official of another state or the supervisor or regulator of a foreign jurisdiction. For purposes of this subparagraph, a “substantially similar” ORSA summary report is one that contains information comparable to the information described in the ORSA guidance manual as determined by the commissioner of the office. If the report is in a language other than English, it must be accompanied by an English translation.

3. The chief risk officer or chief executive officer of the insurer or insurance group responsible for overseeing the enterprise risk management process must sign the ORSA summary report attesting that, to the best of his or her knowledge and belief, the insurer or insurance group applied the enterprise risk management process described in the ORSA summary report and provided a copy of the report to the board of directors or the appropriate board committee.

4. The ORSA summary report must be prepared in accordance with the ORSA guidance manual. Documentation and supporting information must be maintained by the insurer and made available upon examination pursuant to s. 624.316 or upon the request of the office.

5. The ORSA summary report must include a brief description of material changes and updates since the prior year report.

6. The office’s review of the ORSA summary report must be conducted, and any additional requests for information must be made, using procedures similar to those used in the analysis and examination of multistate or global insurers and insurance groups.

(d) Exemption.—

1. An insurer is exempt from the requirements of this subsection if:

a. The insurer has annual direct written and unaffiliated assumed premium, including international direct and assumed premium, but excluding premiums reinsured with the Federal Crop Insurance Corporation and the National Flood Insurance Program, of less than $500 million; or

b. The insurer is a member of an insurance group and the insurance group has annual direct written and unaffiliated assumed premium, including international direct and assumed premium, but excluding premiums reinsured with the Federal Crop Insurance Corporation and the National Flood Insurance Program, of less than $1 billion.

2. If an insurer is:

a. Exempt under sub-subparagraph 1.a., but the insurance group of which the insurer is a member is not exempt under sub-subparagraph 1.b., the ORSA summary report must include every insurer within the insurance group. The insurer may satisfy this requirement by submitting more than one ORSA summary report for any combination of insurers if any combination of reports includes every insurer within the insurance group.

b. Not exempt under sub-subparagraph 1.a., but the insurance group of which it is a member is exempt under sub-subparagraph 1.b., the insurer must submit to the office the ORSA summary report applicable only to that insurer.

3. The office may require an exempt insurer to maintain a risk management framework, conduct an ORSA, and file an ORSA summary report:

a. Based on unique circumstances, including, but not limited to, the type and volume of business written, ownership and organizational structure, federal agency requests, and international supervisor requests;

b. If the insurer has risk-based capital for a company action level event pursuant to s. 624.4085(3), meets one or more of the standards of an insurer deemed to be in hazardous financial condition as defined in rules adopted by the commission pursuant to s. 624.81(11), or exhibits qualities of an insurer in hazardous financial condition as determined by the office; or

c. If the office determines it is in the best interest of the state.

4. If an exempt insurer becomes disqualified for an exemption because of changes in premium as reported on the most recent annual statement of the insurer or annual statements of the insurers within the insurance group of which the insurer is a member, the insurer must comply with the requirements of this section effective 1 year after the year in which the insurer exceeded the premium thresholds.

(e) Waiver.—An insurer that does not qualify for an exemption under paragraph (d) may request a waiver from the office based upon unique circumstances. If the insurer is part of an insurance group with insurers domiciled in more than one state, the office must coordinate with the lead state and with the other domiciliary regulators in deciding whether to grant a waiver. In deciding whether to grant a waiver, the office may consider:

1. The type and volume of business written by the insurer.

2. The ownership and organizational structure of the insurer.

3. Any other factor the office considers relevant to the insurer or insurance group of which the insurer is a member.

A waiver granted pursuant to this paragraph is valid until withdrawn by the office.

(3) CORPORATE GOVERNANCE ANNUAL DISCLOSURE.—

(a) Scope.—This section does not prescribe or impose corporate governance standards and internal procedures beyond those required under applicable state corporate law or limit the authority of the office, or the rights or obligations of third parties, under s. 624.316.

(b) Disclosure requirement.—

1.a. An insurer, or insurer member of an insurance group, of which the office is the lead state regulator, as determined by the procedures in the most recent National Association of Insurance Commissioners Financial Analysis Handbook, shall submit a corporate governance annual disclosure to the office by June 1 of each calendar year. The initial corporate governance annual disclosure must be submitted by December 31, 2018.

b. An insurer or insurance group not required to submit a corporate governance annual disclosure under sub-subparagraph a. shall do so at the request of the office, but not more than once per calendar year. The insurer or insurance group shall notify the office of the proposed submission date within 30 days after the request of the office.

c. Before December 31, 2018, the office may require an insurer or insurance group to provide a corporate governance annual disclosure:

(I) Based on unique circumstances, including, but not limited to, the type and volume of business written, the ownership and organizational structure, federal agency requests, and international supervisor requests;

(II) If the insurer has risk-based capital for a company action level event pursuant to s. 624.4085(3), meets one or more of the standards of an insurer deemed to be in hazardous financial condition as defined in rules adopted pursuant to s. 624.81(11), or exhibits qualities of an insurer in hazardous financial condition as determined by the office;

(III) If the insurer is the member of an insurer group of which the office acts as the lead state regulator as determined by the procedures in the most recent National Association of Insurance Commissioners Financial Analysis Handbook; or

(IV) If the office determines that it is in the best interest of the state.

2. The chief executive officer or corporate secretary of the insurer or the insurance group must sign the corporate governance annual disclosure attesting that, to the best of his or her knowledge and belief, the insurer has implemented the corporate governance practices and provided a copy of the disclosure to the board of directors or the appropriate board committee.

3.a. Depending on the structure of its system of corporate governance, the insurer or insurance group may provide corporate governance information at one of the following levels:

(I) The ultimate controlling parent level;

(II) An intermediate holding company level; or

(III) The individual legal entity level.

b. The insurer or insurance group may make the corporate governance annual disclosure at:

(I) The level used to determine the risk appetite of the insurer or insurance group;

(II) The level at which the earnings, capital, liquidity, operations, and reputation of the insurer are collectively overseen and the supervision of those factors is coordinated and exercised; or

(III) The level at which legal liability for failure of general corporate governance duties would be placed.

An insurer or insurance group must indicate the level of reporting used and explain any subsequent changes in the reporting level.

4. The review of the corporate governance annual disclosure and any additional requests for information shall be made through the lead state as determined by the procedures in the most recent National Association of Insurance Commissioners Financial Analysis Handbook.

5. An insurer or insurance group may comply with this paragraph by cross-referencing other existing relevant and applicable documents, including, but not limited to, the ORSA summary report, Holding Company Form B or F filings, Securities and Exchange Commission proxy statements, or foreign regulatory reporting requirements, if the documents contain information substantially similar to the information described in paragraph (c). The insurer or insurance group shall clearly identify and reference the specific location of the relevant and applicable information within the corporate governance annual disclosure and attach the referenced document if it has not already been filed with, or made available to, the office.

6. Each year following the initial filing of the corporate governance annual disclosure, the insurer or insurance group shall file an amended version of the previously filed corporate governance annual disclosure indicating changes that have been made. If changes have not been made in the previously filed disclosure, the insurer or insurance group should so indicate.

(c) Preparation of the corporate governance annual disclosure.—

1. The corporate governance annual disclosure must be prepared in a manner consistent with this subsection. Documentation and supporting information must be maintained and made available upon examination pursuant to s. 624.316 or upon the request of the office.

2. The corporate governance annual disclosure must be as descriptive as possible and include any attachments or example documents used in the governance process.

3. The insurer or insurance group has discretion in determining the appropriate format of the corporate governance annual disclosure in communicating the required information and responding to inquiries, provided that the corporate governance annual disclosure includes material and relevant information sufficient to enable the office to understand the corporate governance structure, policies, and practices used by the insurer or insurance group.

4. The corporate governance annual disclosure must describe the:

a. Corporate governance framework and structure of the insurer or insurance group.

b. Policies and practices of the most senior governing entity and significant committees.

c. Policies and practices for directing senior management.

d. Processes by which the board, its committees, and senior management ensure an appropriate amount of oversight to the critical risk areas that have an impact on the insurer’s business activities.

(4) CONFIDENTIALITY.—The filings and related documents submitted pursuant to subsections (2) and (3) are privileged such that they may not be produced in response to a subpoena or other discovery directed to the office, and any such filings and related documents, if obtained from the office, are not admissible in evidence in any private civil action. However, the department or office may use these filings and related documents in the furtherance of any regulatory or legal action brought against an insurer as part of the official duties of the department or office. A waiver of any applicable claim of privilege in these filings and related documents may not occur because of a disclosure to the office under this section, because of any other provision of the Insurance Code, or because of sharing under s. 624.4212. The office or a person receiving these filings and related documents, while acting under the authority of the office, or with whom such filings and related documents are shared pursuant to s. 624.4212, is not permitted or required to testify in any private civil action concerning any such filings or related documents.

(5) USE OF THIRD-PARTY CONSULTANTS.—The office may retain third-party consultants at the expense of the insurer or insurance group for the purpose of assisting it in the performance of its regulatory responsibilities under this section, including, but not limited to, the risk management framework, the ORSA, the ORSA summary report, and the corporate governance annual disclosure. The NAIC or a third-party consultant must agree, in writing, to:

(a) Adhere to confidentiality standards and requirements applicable to the office governing the sharing and use of such filings and related documents as evidenced by specific procedures and protocols for maintaining the confidentiality and security of information shared with the NAIC or a third-party consultant pursuant to this section.

(b) Verify to the office, with notice to the insurer, that the consultant is free of any conflict of interest.

(c) Monitor compliance with applicable confidentiality and conflict of interest standards pursuant to a system of internal procedures.

(d) Not store the information shared pursuant to this section in a permanent database after the underlying analysis is complete.

(e) Provide prompt notice to the office and to the insurer or insurance group regarding any subpoena, request for disclosure, or request for production of the insurer’s filings and related documents submitted pursuant to subsections (2) and (3).

(f) Intervention by an insurer in any judicial or administrative action in which the NAIC or a third-party consultant may be required to disclose confidential information about the insurer shared within the NAIC or a third-party consultant pursuant to this section.

(6) RULE ADOPTION.—The commission may adopt rules to administer this section.

History.—ss. 1, 3, ch. 2016-206.

1Note.—Section 3, ch. 2016-206, provides in pertinent part that s. 628.8015 is “repealed on October 2, 2021, unless, before that date, the Legislature saves from repeal through reenactment the amendments to s. 624.4212, Florida Statutes, made by SB 1416 or similar legislation.” Committee Substitute for Committee Substitute for Senate Bill 1416 became ch. 2016-205.



628.802 - Injunction.

628.802 Injunction.—

(1) Whenever it appears to the office that any insurer or any director, officer, or employee thereof, or appears to the department that any agent thereof has committed or is about to commit a violation of this part or of any rule or order issued by the commission, office, or department pursuant to this part, the office or department may apply to the circuit court in and for Leon County for an order enjoining the insurer, director, officer, employee, or agent from violating or continuing to violate this part or the rule or order and for other equitable relief as the nature of the case and the interest of the insurer’s policyholders, creditors, and shareholders or the public may require.

(2) Notwithstanding any other provision of law, for the purposes of this part the situs of the ownership of the securities of domestic insurers shall be deemed to be in this state.

History.—s. 9, ch. 85-214; s. 1, ch. 86-286; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1310, ch. 2003-261.



628.803 - Sanctions.

628.803 Sanctions.—

1(1) Any company failing, without just cause, to file any registration statement or certificate of exemption required to be filed pursuant to commission rules relating to this part or to submit an ORSA summary report or a corporate governance annual disclosure required pursuant to s. 628.8015 shall, in addition to other penalties prescribed under the Florida Insurance Code, be subject to pay a penalty of $100 for each day’s delay, not to exceed a total of $10,000.

(2) Every director or officer of an insurance holding company system who knowingly violates or participates in, or who knowingly directs any of the officers or agents of the company to engage in transactions or make investments which have not been properly filed or approved or which violate commission rules relating to this part, shall pay, in their individual capacity, a civil forfeiture of not more than $5,000 per violation. In determining the amount of the civil forfeiture, the office shall take into account the appropriateness of the forfeiture with respect to the gravity of the violation, and the history of previous violations.

(3) Whenever it appears to the office that any insurer subject to this part or any director, officer, employee, or agent thereof has engaged in any transaction or entered into a contract which violates commission rules relating to this part, the office may order the insurer to cease and desist immediately any further activity under that transaction or contract. The office may also order the insurer to void any such transaction or contract and restore the status quo if this action is in the best interest of the policyholders, creditors, or public.

1(4) If the office determines that any person violated s. 628.461, s. 628.801, or s. 628.8015, the violation may serve as an independent basis for disapproving dividends or distributions and for placing the insurer under an order of supervision in accordance with part VI of chapter 624.

(5) Any officer, director, or employee of an insurance holding company system who willfully and knowingly subscribes to, or makes or causes to be made, any false statements, false reports, or false filings with the intent to deceive the office in the performance of its duties under this part is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 9, ch. 85-214; s. 1, ch. 86-286; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1311, ch. 2003-261; s. 12, ch. 2014-101; ss. 2, 3, ch. 2016-206.

1Note.—Section 3, ch. 2016-206, provides in pertinent part that “the amendments made by this act to s. 628.803, Florida Statutes, are repealed on October 2, 2021, unless, before that date, the Legislature saves from repeal through reenactment the amendments to s. 624.4212, Florida Statutes, made by SB 1416 or similar legislation.” Committee Substitute for Committee Substitute for Senate Bill 1416 became ch. 2016-205. If s. 3, ch. 2016-206, takes effect, subsections (1) and (4) will read:

(1) Any company failing, without just cause, to file any registration statement or certificate of exemption required to be filed pursuant to commission rules relating to this part shall, in addition to other penalties prescribed under the Florida Insurance Code, be subject to pay a penalty of $100 for each day’s delay, not to exceed a total of $10,000.

* * * * *

(4) If the office determines that any person violated s. 628.461 or s. 628.801, the violation may serve as an independent basis for disapproving dividends or distributions and for placing the insurer under an order of supervision in accordance with part VI of chapter 624.



628.804 - Groupwide supervision for international insurance groups.

628.804 Groupwide supervision for international insurance groups.—

(1) As used in this section:

(a) “Groupwide supervisor” means the chief insurance regulatory official for the jurisdiction who is determined by the office to have significant contacts with the international insurance group sufficient to conduct and coordinate groupwide supervision activities.

(b) “International insurance group” means an insurance group operating internationally which includes an insurer.

(2) The office may act as the groupwide supervisor for an international insurance group in which the ultimate controlling person of the group is domiciled in this state.

(3)(a) If the ultimate controlling person is domiciled outside this state, the office, in cooperation with other groupwide supervisors, may:

1. Determine that the office is the appropriate groupwide supervisor for an international insurance group with substantial operations concentrated in this state or in insurance operations conducted by subsidiary insurance companies domiciled in this state; or

2. Acknowledge that another chief insurance regulatory official is the appropriate groupwide supervisor for the international insurance group.

(b) Before issuing a determination, the office must notify the insurer and the ultimate controlling person within the international insurance group and provide the international insurance group with at least 30 days to submit information pertinent to the pending determination.

(4) The commission may adopt rules to administer this section, including rules establishing the criteria for making a determination under paragraph (3)(a), such as the extent of insurance operations in this state and nation; the location of the executive offices, assets and liabilities, and business operations of the international insurance group; the domicile of the ultimate controlling person of the international insurance group; and the similarity of the regulatory systems of other jurisdictions acting or seeking to act as lead groupwide supervisor.

History.—s. 13, ch. 2014-101.



628.805 - Supervisory colleges.

628.805 Supervisory colleges.—In order to assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management, and governance processes, and as part of the examination of individual insurers in accordance with ss. 624.316 and 628.801, the office may participate in a supervisory college with other regulators charged with supervision of the insurer or its affiliates, including other state, federal, and international regulatory agencies. In accordance with s. 624.4212 regarding confidential information sharing, the office may enter into agreements that provide the basis for cooperation between the office and the other regulatory agencies and the activities of the supervisory college. This section does not delegate to the supervisory college the office’s authority to regulate or supervise the insurer or its affiliates under its jurisdiction.

(1) With respect to participation in a supervisory college, the office may:

(a) Initiate the establishment of a supervisory college.

(b) Clarify the membership and participation of other supervisors in the supervisory college.

(c) Clarify the functions of the supervisory college and the role of other regulators, including the establishment of a groupwide supervisor.

(d) Coordinate the ongoing activities of the supervisory college, including planning meetings, supervisory activities, and processes for information sharing.

(e) Establish a crisis management plan.

(2) With respect to an insurer registered under s. 628.801, and in accordance with this section, the office may participate in a supervisory college for any domestic insurer that is part of an insurance holding company system that has international operations in order to determine the insurer’s compliance with this chapter.

(3) Each registered insurer subject to this section is liable for and shall pay reasonable expenses for the office’s participation in a supervisory college, including reasonable travel expenses. A supervisory college may be convened as a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the insurer or its affiliates, and the office may impose a regular assessment on the insurer for the payment of these expenses.

History.—s. 14, ch. 2014-101.






Part V - CAPTIVE INSURERS (ss. 628.901-628.920)

628.901 - Definitions.

628.901 Definitions.—As used in this part, the term:

(1) “Affiliated company” means a company in the same corporate system as a parent, an industrial insured, or a member organization by virtue of common ownership, control, operation, or management.

(2) “Captive insurance company” means a domestic insurer established under this part. A captive insurance company includes a pure captive insurance company, special purpose captive insurance company, or industrial insured captive insurance company formed and licensed under this part.

(3) “Captive reinsurance company” means a reinsurance company that is formed and licensed under this part and is wholly owned by a qualifying reinsurance parent company. A captive reinsurance company is a stock corporation and may not directly insure risks. A captive reinsurance company may reinsure only risks.

(4) “Consolidated debt to total capital ratio” means the ratio of the sum of all debts and hybrid capital instruments as described in paragraph (a) to total capital as described in paragraph (b).

(a) Debts and hybrid capital instruments include, but are not limited to, all borrowings from banks, all senior debt, all subordinated debts, all trust preferred shares, and all other hybrid capital instruments that are not included in the determination of consolidated GAAP net worth issued and outstanding.

(b) Total capital consists of all debts and hybrid capital instruments as described in paragraph (a) plus owners’ equity determined in accordance with GAAP for reporting to the United States Securities and Exchange Commission.

(5) “Consolidated GAAP net worth” means the consolidated owners’ equity determined in accordance with generally accepted accounting principles for reporting to the United States Securities and Exchange Commission.

(6) “Controlled unaffiliated business” means a company:

(a) That is not in the corporate system of a parent and affiliated companies;

(b) That has an existing contractual relationship with a parent or affiliated company; and

(c) Whose risks are managed by a captive insurance company in accordance with s. 628.919.

(7) “GAAP” means generally accepted accounting principles.

(8) “Industrial insured” means an insured that:

(a) Has gross assets in excess of $50 million;

(b) Procures insurance through the use of a full-time employee of the insured who acts as an insurance manager or buyer or through the services of a person licensed as a property and casualty insurance agent, broker, or consultant in such person’s state of domicile;

(c) Has at least 100 full-time employees; and

(d) Pays annual premiums of at least $200,000 for each line of insurance purchased from the industrial insured captive insurance company or at least $75,000 for any line of coverage in excess of at least $25 million in the annual aggregate. The purchase of umbrella or general liability coverage in excess of $25 million in the annual aggregate shall be deemed to be the purchase of a single line of insurance.

(9) “Industrial insured captive insurance company” means a company that provides insurance only to the industrial insureds that are its stockholders or members, and affiliates thereof, or to the stockholders, and affiliates thereof, of its parent corporation. An industrial insured captive insurance company can also provide reinsurance to insurers only on risks written by such insurers for the industrial insureds that are the stockholders or members, and affiliates thereof, of the industrial insured captive insurance company, or the stockholders, and affiliates thereof, of the parent corporation of the industrial insured captive insurance company.

(10) “Office” means the Office of Insurance Regulation.

(11) “Parent” means any corporation, limited liability company, partnership, or individual that directly or indirectly owns, controls, or holds with power to vote more than 50 percent of the outstanding voting interests of a captive insurance company.

(12) “Pure captive insurance company” means a company that insures risks of its parent, affiliated companies, controlled unaffiliated businesses, or a combination thereof.

(13) “Qualifying reinsurer parent company” means a reinsurer that currently holds a certificate of authority or qualifies for credit for reinsurance under s. 624.610(3) and possesses a consolidated GAAP net worth of at least $500 million and a consolidated debt to total capital ratio of not greater than 0.50.

(14) “Special purpose captive insurance company” means a captive insurance company that is formed or licensed under this chapter that does not meet the definition of any other type of captive insurance company defined in this section.

(15) “Treasury rates” means the United States Treasury STRIPS asked yield as published in the Wall Street Journal as of a balance sheet date.

History.—ss. 632, 809(1st), ch. 82-243; s. 5, ch. 85-214; ss. 1, 11, ch. 87-127; ss. 77, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 19, ch. 2012-151; s. 1, ch. 2013-209.

Note.—Former s. 628.035.



628.905 - Licensing; authority.

628.905 Licensing; authority.—

(1) A captive insurance company, if permitted by its charter or articles of incorporation, may apply to the office for a license to do any and all insurance authorized under the insurance code, other than workers’ compensation and employer’s liability, life, health, personal motor vehicle, and personal residential property insurance, except that:

(a) A pure captive insurance company may not insure any risks other than those of its parent, affiliated companies, controlled unaffiliated businesses, or a combination thereof.

(b) An industrial insured captive insurance company may not insure any risks other than those of the industrial insureds that comprise the industrial insured group and their affiliated companies, or its stockholders or members, and affiliates thereof, of the industrial insured captive, or the stockholders or affiliates of the parent corporation of the industrial insured captive insurance company.

(c) A special purpose captive insurance company may insure only the risks of its parent.

(d) A captive insurance company may not accept or cede reinsurance except as provided in this part.

(e) An industrial insured captive insurance company with unencumbered capital and surplus of at least $20 million may be licensed to provide workers’ compensation and employer’s liability insurance in excess of $25 million in the annual aggregate. An industrial insured captive insurance company must maintain unencumbered capital and surplus of at least $20 million to continue to write such excess workers’ compensation insurance in Florida.

(2) To conduct insurance business in this state, a captive insurance company must:

(a) Obtain from the office a license authorizing it to conduct insurance business in this state;

(b) Hold at least one board of directors’ meeting each year in this state;

(c) Maintain its principal place of business in this state; and

(d) Appoint a resident registered agent to accept service of process and to otherwise act on its behalf in this state. In the case of a captive insurance company formed as a corporation or a nonprofit corporation, if the registered agent cannot with reasonable diligence be found at the registered office of the captive insurance company, the Chief Financial Officer of this state must be an agent of the captive insurance company upon whom any process, notice, or demand may be served.

(3) Before receiving a license, a captive insurance company formed as a corporation or a nonprofit corporation must file with the office a certified copy of its articles of incorporation and bylaws, a statement under oath of its president and secretary showing its financial condition, and any other statements or documents required by the office. In addition, an applicant captive insurance company must file with the office evidence of:

(a) The amount and liquidity of the proposed captive insurance company’s assets relative to the risks to be assumed;

(b) The adequacy of the expertise, experience, and character of the person or persons who will manage the company;

(c) The overall soundness of the company’s plan of operation;

(d) The adequacy of the loss prevention programs of the company’s parent, member organizations, or industrial insureds, as applicable; and

(e) Any other factors considered relevant by the office in ascertaining whether the company will be able to meet its policy obligations.

(4) A captive insurance company or captive reinsurance company must pay to the office a nonrefundable fee of $1,500 for processing its application for license.

(a) A captive insurance company or captive reinsurance company must also pay an annual renewal fee of $1,000.

(b) The office may charge a fee of $5 for any document requiring certification of authenticity or the signature of a representative of the office.

(5) If the office is satisfied that the documents and statements filed by the captive insurance company comply with this chapter, the office may grant a license authorizing the company to conduct insurance business in this state until the next succeeding March 1, at which time the license may be renewed.

(6) Upon approval of the office, a foreign or alien captive insurance company may become a domestic captive insurance company by complying with all of the requirements of law relative to the organization and licensing of a domestic captive insurance company of the same or equivalent type in this state and by filing with the Secretary of State its charter or other organizational documents, together with any appropriate amendments that have been adopted in accordance with the laws of this state to bring the charter or other organizational documents into compliance with the laws of this state, along with a certificate of good standing issued by the office. The captive insurance company is then entitled to the necessary or appropriate certificates and licenses to continue transacting business in this state and is subject to the authority and jurisdiction of this state. In connection with this redomestication, the office may waive any requirements for public hearings. It is not necessary for a captive insurance company redomesticating into this state to merge, consolidate, transfer assets, or otherwise engage in any other reorganization, other than as specified in this section.

(7) An industrial insured captive insurance company need not be incorporated in this state if it has been validly incorporated under the laws of another jurisdiction.

History.—ss. 664, 809(1st), ch. 82-243; ss. 3, 11, ch. 87-127; ss. 087, 188, ch. 91-108; s. 4, ch. 91-429; s. 1312, ch. 2003-261; s. 20, ch. 2012-151; s. 2, ch. 2013-209.

Note.—Former s. 628.601.



628.906 - Application requirements; restrictions on eligibility of officers and directors.

628.906 Application requirements; restrictions on eligibility of officers and directors.—

(1) To evidence competence and trustworthiness of its officers and directors, the application for a license to act as a captive insurance company or captive reinsurance company shall include, but not be limited to, background investigations, biographical affidavits, and fingerprints for all officers and directors. Fingerprints must be taken by a law enforcement agency or other entity approved by the office, be accompanied by the fingerprint processing fee specified in s. 624.501, and processed in accordance with s. 624.34.

(2) The office may deny, suspend, or revoke the license to transact captive insurance or captive reinsurance in this state if any person who was an officer or director of an insurer, reinsurer, captive insurance company, captive reinsurance company, financial institution, or financial services business doing business in the United States, any state, or under the law of any other country and who served in that capacity within the 2-year period prior to the date the insurer, reinsurer, captive insurance company, captive reinsurance company, financial institution, or financial services business became insolvent, serves as an officer or director of a captive insurance company or officer or director of a captive reinsurance company licensed in this state unless the officer or director demonstrates that his or her personal actions or omissions were not a contributing cause to the insolvency or unless the officer or director is immediately removed from the captive insurance company or captive reinsurance company.

(3) The office may deny, suspend, or revoke the license to transact insurance or reinsurance in this state of a captive insurance company or captive reinsurance company if any officer or director, any stockholder that owns 10 percent or more of the outstanding voting securities of the captive insurance company or captive reinsurance company, or incorporator has been found guilty of, or has pleaded guilty or nolo contendere to, any felony or crime involving moral turpitude, including a crime of dishonesty or breach of trust, punishable by imprisonment of 1 year or more under the law of the United States or any state thereof or under the law of any other country without regard to whether a judgment of conviction has been entered by the court having jurisdiction in such case. However, in the case of a captive insurance company or captive reinsurance company operating under a subsisting license, the captive insurance company or captive reinsurance company shall remove any such person immediately upon discovery of the conditions set forth in this subsection when applicable to such person or upon the order of the office, and the failure to so act shall be grounds for revocation or suspension of the captive insurance company’s or captive reinsurance company’s license.

History.—s. 21, ch. 2012-151; s. 56, ch. 2013-116.



628.907 - Minimum capital and net assets requirements; restriction on payment of dividends.

628.907 Minimum capital and net assets requirements; restriction on payment of dividends.—

(1) A captive insurance company may not be issued a license unless it possesses and thereafter maintains unimpaired paid-in capital of:

(a) In the case of a pure captive insurance company, at least $100,000;

(b) In the case of an industrial insured captive insurance company incorporated as a stock insurer, at least $200,000; and

(c) In the case of a special purpose captive insurance company, an amount determined by the office after giving due consideration to the company’s business plan, feasibility study, and pro forma financial statements and projections, including the nature of the risks to be insured.

(2) The office may not issue a license to a captive insurance company incorporated as a nonprofit corporation unless the company possesses and maintains unrestricted net assets of:

(a) In the case of a pure captive insurance company, at least $250,000.

(b) In the case of a special purpose captive insurance company, an amount determined by the office after giving due consideration to the company’s business plan, feasibility study, and pro forma financial statements and projections, including the nature of the risks to be insured.

(3) Contributions to a captive insurance company incorporated as a nonprofit corporation must be in the form of cash, cash equivalent, or an irrevocable letter of credit issued by a bank chartered by this state or a member bank of the Federal Reserve System with a branch office in this state, or as approved by the office.

(4) For purposes of this section, the office may issue a license expressly conditioned upon the captive insurance company providing to the office satisfactory evidence of possession of the minimum required unimpaired paid-in capital. Until this evidence is provided, the captive insurance company may not issue any policy, assume any liability, or otherwise provide coverage. The office may revoke the conditional license if satisfactory evidence of the required capital is not provided within a maximum period of time, not to exceed 1 year, to be established by the office at the time the conditional license is issued.

(5) The office may prescribe additional capital or net assets based upon the type, volume, and nature of insurance business transacted. Contributions in connection with these prescribed additional net assets or capital must be in the form of:

(a) Cash;

(b) Cash equivalent;

(c) An irrevocable letter of credit issued by a bank chartered by this state or a member bank of the Federal Reserve System with a branch office in this state, or as approved by the office; or

(d) Securities invested as provided in part II of chapter 625.

(6) A captive insurance company may not pay a dividend out of, or other distribution with respect to, capital or surplus in excess of the limitations set forth in this chapter without the prior approval of the office. Approval of an ongoing plan for the payment of dividends or other distributions must be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by, the office.

(7) An irrevocable letter of credit that is issued by a financial institution other than a bank chartered by this state or a member bank of the Federal Reserve System must meet the same standards as an irrevocable letter of credit that has been issued by a bank chartered by this state or a member bank of the Federal Reserve System.

History.—ss. 664, 809(1st), ch. 82-243; ss. 4, 11, ch. 87-127; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 22, ch. 2012-151; s. 3, ch. 2013-209.

Note.—Former s. 628.605.



628.908 - Surplus requirements; restriction on payment of dividends.

628.908 Surplus requirements; restriction on payment of dividends.—

(1) The office may not issue a license to a captive insurance company unless the company possesses and maintains unimpaired surplus of:

(a) In the case of a pure captive insurance company, at least $150,000.

(b) In the case of an industrial insured captive insurance company incorporated as a stock insurer, at least $300,000.

(c) In the case of an industrial insured captive insurance company incorporated as a mutual insurer, at least $500,000.

(d) In the case of a special purpose captive insurance company, an amount determined by the office after giving due consideration to the company’s business plan, feasibility study, and pro forma financial statements and projections, including the nature of the risks to be insured.

(2) For purposes of this section, the office may issue a license expressly conditioned upon the captive insurance company providing to the office satisfactory evidence of possession of the minimum required unimpaired surplus. Until this evidence is provided, the captive insurance company may not issue any policy, assume any liability, or otherwise provide coverage. The office may revoke the conditional license if satisfactory evidence of the required surplus is not provided within a maximum period of time, not to exceed 1 year, to be established by the office at the time the conditional license is issued.

(3) A captive insurance company may not pay a dividend out of, or other distribution with respect to, capital or surplus in excess of the limitations set forth in this chapter without the prior approval of the office. Approval of an ongoing plan for the payment of dividends or other distribution must be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by, the office.

(4) An irrevocable letter of credit that is issued by a financial institution other than a bank chartered by this state or a member bank of the Federal Reserve System must meet the same standards as an irrevocable letter of credit that has been issued by a bank chartered by this state or a member bank of the Federal Reserve System.

History.—s. 23, ch. 2012-151.



628.909 - Applicability of other laws.

628.909 Applicability of other laws.—

(1) The Florida Insurance Code does not apply to captive insurance companies or industrial insured captive insurance companies except as provided in this part and subsections (2) and (3).

(2) The following provisions of the Florida Insurance Code apply to captive insurance companies who are not industrial insured captive insurance companies to the extent that such provisions are not inconsistent with this part:

(a) Chapter 624, except for ss. 624.407, 624.408, 624.4085, 624.40851, 624.4095, 624.411, 624.425, and 624.426.

(b) Chapter 625, part II.

(c) Chapter 626, part IX.

(d) Sections 627.730-627.7405, when no-fault coverage is provided.

(e) Chapter 628.

(3) The following provisions of the Florida Insurance Code shall apply to industrial insured captive insurance companies to the extent that such provisions are not inconsistent with this part:

(a) Chapter 624, except for ss. 624.407, 624.408, 624.4085, 624.40851, 624.4095, 624.411, 624.425, 624.426, and 624.609(1).

(b) Chapter 625, part II, if the industrial insured captive insurance company is incorporated in this state.

(c) Chapter 626, part IX.

(d) Sections 627.730-627.7405 when no-fault coverage is provided.

(e) Chapter 628, except for ss. 628.341, 628.351, and 628.6018.

History.—ss. 664, 809(1st), ch. 82-243; s. 46, ch. 83-215; ss. 5, 11, ch. 87-127; s. 34, ch. 87-226; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 33, ch. 95-211; s. 67, ch. 2001-63; s. 122, ch. 2005-2; s. 24, ch. 2012-151; s. 4, ch. 2013-209.

Note.—Former s. 628.607.



628.910 - Incorporation options and requirements.

628.910 Incorporation options and requirements.—

(1) A pure captive insurance company may be:

(a) Incorporated as a stock insurer with its capital divided into shares and held by the stockholders; or

(b) Incorporated as a public benefit, mutual benefit, or religious nonprofit corporation with members in accordance with the Florida Not For Profit Corporation Act.

(2) An industrial insured captive insurance company may be:

(a) Incorporated as a stock insurer with its capital divided into shares and held by the stockholders; or

(b) Incorporated as a mutual insurer without capital stock, the governing body of which is elected by its members.

(3) A captive insurance company may not have fewer than three incorporators of whom not fewer than two must be residents of this state.

(4) In the case of a captive insurance company formed as a corporation or a nonprofit corporation, before the articles of incorporation are transmitted to the Secretary of State, the incorporators shall file the articles of incorporation in triplicate with the office. The office shall promptly examine the articles of incorporation. If it finds that the articles of incorporation conform to law, it shall endorse its approval on each of the triplicate originals of the articles of incorporation, retain one copy for its files, and return the remaining copies to the incorporators for filing with the Department of State.

(5) The articles of incorporation, the certificate issued pursuant to this section, and the organization fees required by the Florida Business Corporation Act or the Florida Not For Profit Corporation Act, as applicable, must be transmitted to the Secretary of State, who must record the articles of incorporation and the certificate.

(6) The capital stock of a captive insurance company incorporated as a stock insurer must be issued at par value of not less than $1 or more than $100 per share.

(7) In the case of a captive insurance company formed as a corporation or a nonprofit corporation, at least one of the members of the board of directors of a captive insurance company incorporated in this state must be a resident of this state.

(8) A captive insurance company formed as a corporation or a nonprofit corporation, pursuant to the provisions of this chapter, has the privileges and is subject to the provisions of the general corporation law, including the Florida Not For Profit Corporation Act for nonprofit corporations, as applicable, as well as the applicable provisions contained in this chapter. If a conflict occurs between a provision of the general corporation law, including the Florida Not For Profit Corporation Act for nonprofit corporations, as applicable, and a provision of this chapter, the latter controls. The provisions of this title pertaining to mergers, consolidations, conversions, mutualizations, and redomestications apply in determining the procedures to be followed by a captive insurance company in carrying out any of the transactions described in such provisions, except that the office may waive or modify the requirements for public notice and hearing in accordance with rules the office may adopt addressing categories of transactions. If a notice of public hearing is required, but no one requests a hearing, the office may cancel the hearing.

(9) The articles of incorporation or bylaws of a captive insurance company may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors as provided for by the Florida Business Corporation Act or the Florida Not For Profit Corporation Act.

History.—s. 25, ch. 2012-151.



628.911 - Reports and statements.

628.911 Reports and statements.—

(1) A captive insurance company may not be required to make any annual report except as provided in this part.

(2) Annually no later than March 1, a captive insurance company or a captive reinsurance company shall submit to the office a report of its financial condition verified by oath of two of its executive officers. Except as provided in this part, a captive insurance company or a captive reinsurance company must report using generally accepted accounting principles, unless the office approves the use of statutory accounting principles, with useful or necessary modifications or adaptations required or approved or accepted by the office for the type of insurance and kinds of insurers to be reported upon, and as supplemented by additional information required by the office. The Financial Services Commission may adopt by rule the form in which captive insurance companies shall report.

(3) A captive insurance company may make written application for filing the required report on a fiscal year end that is consistent with the parent company’s fiscal year. If an alternative reporting date is granted, the annual report is due 60 days after the fiscal year end.

History.—ss. 664, 809(1st), ch. 82-243; ss. 6, 11, ch. 87-127; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1313, ch. 2003-261; s. 26, ch. 2012-151.

Note.—Former s. 628.609.



628.912 - Discounting of loss and loss adjustment expense reserves.

628.912 Discounting of loss and loss adjustment expense reserves.—

(1) A captive reinsurance company may discount its loss and loss adjustment expense reserves at treasury rates applied to the applicable payments projected through the use of the expected payment pattern associated with the reserves.

(2) A captive reinsurance company must file annually an actuarial opinion on loss and loss adjustment expense reserves provided by an independent actuary. The actuary may not be an employee of the captive reinsurance company or its affiliates.

(3) The office may disallow the discounting of reserves if a captive reinsurance company violates a provision of this part.

History.—s. 27, ch. 2012-151.



628.913 - Captive reinsurance companies.

628.913 Captive reinsurance companies.—

(1) A captive reinsurance company, if permitted by its articles of incorporation or charter, may apply to the office for a license to write reinsurance covering property and casualty insurance or reinsurance contracts. A captive reinsurance company authorized by the office may write reinsurance contracts covering risks in any state; however, a captive reinsurance company authorized by the office may not directly insure risks.

(2) To conduct business in this state, a captive reinsurance company must:

(a) Obtain from the office a license authorizing it to conduct business as a captive reinsurance company in this state;

(b) Hold at least one board of directors’ meeting each year in this state;

(c) Maintain its principal place of business in this state; and

(d) Appoint a registered agent to accept service of process and act otherwise on its behalf in this state.

(3) Before receiving a license, a captive reinsurance company must file with the office:

(a) A certified copy of its charter and bylaws;

(b) A statement under oath of its president and secretary showing its financial condition; and

(c) Other documents required by the office.

(4) In addition to the information required by this section, the captive reinsurance company must file with the office evidence of:

(a) The amount and liquidity of the captive reinsurance company’s assets relative to the risks to be assumed;

(b) The adequacy of the expertise, experience, and character of the person who manages the company;

(c) The overall soundness of the company’s plan of operation; and

(d) Other overall factors considered relevant by the office in ascertaining if the company would be able to meet its policy obligations.

History.—ss. 664, 809(1st), ch. 82-243; s. 2, ch. 83-165; ss. 7, 11, ch. 87-127; s. 35, ch. 87-226; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1314, ch. 2003-261; s. 28, ch. 2012-151.

Note.—Former s. 628.611.



628.914 - Minimum capitalization or reserves for captive reinsurance companies.

628.914 Minimum capitalization or reserves for captive reinsurance companies.—

(1) The office may not issue a license to a captive reinsurance company unless the company possesses and maintains capital or unimpaired surplus of at least the greater of $300 million or 10 percent of reserves. The surplus may be in the form of cash or securities as permitted by part II of chapter 625.

(2) The office may prescribe additional capital or surplus based upon the type, volume, and nature of the insurance business transacted.

(3) A captive reinsurance company may not pay a dividend out of, or other distribution with respect to, capital or surplus in excess of the limitations without the prior approval of the office. Approval of an ongoing plan for the payment of dividends or other distributions must be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by, the office.

History.—s. 29, ch. 2012-151.



628.9141 - Incorporation of a captive reinsurance company.

628.9141 Incorporation of a captive reinsurance company.—

(1) A captive reinsurance company must be incorporated as a stock insurer with its capital divided into shares and held by its shareholders.

(2) A captive reinsurance company may not have fewer than three incorporators of whom at least two must be residents of this state.

(3) Before the articles of incorporation are transmitted to the Secretary of State, the incorporators must comply with all the requirements of s. 628.091.

(4) The capital stock of a captive reinsurance company must be issued at par value of not less than $1 or more than $100 per share.

(5) At least one of the members of the board of directors of a captive reinsurance company incorporated in this state must be a resident of this state.

History.—s. 30, ch. 2012-151.



628.9142 - Reinsurance; effect on reserves.

628.9142 Reinsurance; effect on reserves.—

(1) A captive insurance company may provide reinsurance, as authorized in this part, on risks ceded by any other insurer.

(2) A captive insurance company may take credit for reserves on risks or portions of risks ceded to authorized insurers or reinsurers and unauthorized insurers or reinsurers complying with s. 624.610. A captive insurance company may not take credit for reserves on risks or portions of risks ceded to an unauthorized insurer or reinsurer if the insurer or reinsurer is not in compliance with s. 624.610.

History.—s. 31, ch. 2012-151; s. 5, ch. 2013-209.



628.915 - Exemption from compulsory association.

628.915 Exemption from compulsory association.—

(1) No captive insurance company shall be permitted to join or contribute financially to any joint underwriting association or guaranty fund in this state; nor shall any captive insurance company, its insured, or its parent or any affiliated company receive any benefit from any such joint underwriting association or guaranty fund for claims arising out of the operations of such captive insurer.

(2) No industrial insured captive insurance company shall be permitted to join or contribute financially to any joint underwriting association or guaranty fund in this state; nor shall any industrial insured captive insurance company, its industrial insured, or its parent or any affiliated company receive any benefit from any such joint underwriting association or guaranty fund for claims arising out of the operations of such industrial insured captive insurance company.

History.—ss. 664, 809(1st), ch. 82-243; ss. 8, 11, ch. 87-127; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 6, ch. 2013-209.

Note.—Former s. 628.613.



628.917 - Insolvency and liquidation.

628.917 Insolvency and liquidation.—In the event that a captive insurance company is insolvent as defined in chapter 631, the office shall liquidate the captive insurance company pursuant to the provisions of part I of chapter 631; except that the office shall make no attempt to rehabilitate such insurance company.

History.—ss. 664, 809(1st), ch. 82-243; ss. 9, 11, ch. 87-127; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1315, ch. 2003-261; s. 7, ch. 2013-209.

Note.—Former s. 628.617.



628.918 - Management of assets of captive reinsurance company.

628.918 Management of assets of captive reinsurance company.—At least 35 percent of the assets of a captive reinsurance company must be managed by an asset manager domiciled in this state.

History.—s. 32, ch. 2012-151.



628.919 - Standards to ensure risk management control by parent company.

628.919 Standards to ensure risk management control by parent company.—A pure captive insurance company shall submit to the office for approval standards to ensure that a parent or affiliated company is able to exercise control of the risk management function of any controlled unaffiliated business to be insured by the pure captive insurance company.

History.—s. 33, ch. 2012-151; s. 8, ch. 2013-209.



628.920 - Eligibility of licensed captive insurance company for certificate of authority to act as insurer.

628.920 Eligibility of licensed captive insurance company for certificate of authority to act as insurer.—A licensed captive insurance company that meets the necessary requirements of this part imposed upon an insurer must be considered for issuance of a certificate of authority to act as an insurer in this state.

History.—s. 34, ch. 2012-151.









Chapter 629 - RECIPROCAL INSURERS

629.011 - “Reciprocal insurance” defined.

629.011 “Reciprocal insurance” defined.—“Reciprocal insurance” is that resulting from an interexchange among persons, known as “subscribers,” of reciprocal agreements of indemnity, the interexchange being effectuated through an “attorney in fact” common to all such persons.

History.—s. 671, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



629.021 - “Reciprocal insurer” defined.

629.021 “Reciprocal insurer” defined.—A “reciprocal insurer” means an unincorporated aggregation of subscribers operating individually and collectively through an attorney in fact to provide reciprocal insurance among themselves.

History.—s. 672, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 666, 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



629.031 - Scope of chapter.

629.031 Scope of chapter.—All authorized reciprocal insurers shall be governed by those sections of this chapter not expressly made applicable to domestic reciprocal insurers.

History.—s. 673, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 667, 681, 809(1st), ch. 82-243; s. 123, ch. 83-216; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



629.041 - Insuring powers of reciprocals.

629.041 Insuring powers of reciprocals.—

(1) A reciprocal insurer may transact any kind of insurance other than life or title.

(2) Such an insurer may purchase reinsurance, and may grant reinsurance as to any kind of insurance it is authorized to transact directly.

History.—s. 674, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 668, 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



629.051 - Name; suits.

629.051 Name; suits.—A reciprocal insurer shall:

(1) Have and use a business name. The name shall include the word “reciprocal,” or “interinsurer,” or “interinsurance,” or “exchange,” or “underwriters,” or “underwriting,” but this requirement shall not apply as to any insurer holding a certificate of authority to transact insurance in this state immediately prior to the effective date of this code.

(2) Sue and be sued in its own name.

History.—s. 675, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



629.061 - Attorney.

629.061 Attorney.—

(1) “Attorney,” as used in this chapter, refers to the attorney in fact of a reciprocal insurer. The attorney may be an individual, corporation, or other person.

(2) The attorney of a foreign or alien reciprocal insurer, which insurer is duly authorized to transact insurance in this state, shall not, by virtue of discharge of its duties as such attorney with respect to the insurer’s transactions in this state, be thereby deemed to be doing business in this state within the meaning of any laws of this state applying to foreign firms or corporations.

(3) The office of the attorney shall be maintained at such place as is designated by the subscribers in the power of attorney.

History.—s. 676, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 669, 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



629.071 - Surplus funds required.

629.071 Surplus funds required.—

(1) A domestic reciprocal insurer hereunder formed, if it has otherwise complied with the applicable provisions of this code, may be authorized to transact insurance if it has and thereafter maintains surplus funds of not less than $250,000.

(2) In addition to the surplus required to be maintained under subsection (1), the insurer shall have, when first so authorized, an expendable surplus of not less than $750,000.

History.—s. 677, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 116, ch. 79-40; ss. 2, 3, ch. 81-318; ss. 670, 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



629.081 - Organization of reciprocal insurer.

629.081 Organization of reciprocal insurer.—

(1) Twenty-five or more persons domiciled in this state may organize a domestic reciprocal insurer and make application to the office for a certificate of authority to transact insurance.

(2) The proposed attorney shall fulfill the requirements of and shall execute and file with the office, when applying for a certificate of authority, a declaration setting forth:

(a) The name of the insurer;

(b) The location of the insurer’s principal office, which shall be the same as that of the attorney and shall be maintained within this state;

(c) The kinds of insurance proposed to be transacted;

(d) The names and addresses of the original subscribers;

(e) The designation and appointment of the proposed attorney and a copy of the power of attorney;

(f) The names and addresses of the officers and directors of the attorney, if a corporation, or of its members, if other than a corporation;

(g) The powers of the subscribers’ advisory committee, and the names and terms of office of the members thereof;

(h) That all moneys paid to the reciprocal shall, after deducting therefrom any sum payable to the attorney, be held in the name of the insurer and for the purposes specified in the subscribers’ agreement;

(i) A copy of the subscribers’ agreement;

(j) A statement that each of the original subscribers has in good faith applied for insurance of a kind proposed to be transacted, and that the insurer has received from each such subscriber the full premium or premium deposit required for the policy applied for, for a term of not less than 6 months at an adequate rate theretofore filed with and approved by the office;

(k) A statement of the financial condition of the insurer, a schedule of its assets, and a statement that the surplus as required by s. 629.071 is on hand; and

(l) A copy of each policy, endorsement, and application form it then proposes to issue or use.

Such declaration shall be acknowledged by the attorney before an officer authorized to take acknowledgments.

History.—s. 678, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 671, 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1316, ch. 2003-261.



629.091 - Certificate of authority.

629.091 Certificate of authority.—The certificate of authority of a reciprocal insurer shall be issued to its attorney in the name of the insurer.

History.—s. 679, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 672, 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



629.101 - Power of attorney.

629.101 Power of attorney.—

(1) The rights and powers of the attorney of a reciprocal insurer shall be as provided in the power of attorney given it by the subscribers.

(2) The power of attorney must set forth:

(a) The powers of the attorney;

(b) That the attorney is empowered to accept service of process on behalf of the insurer in actions against the insurer upon contracts exchanged;

(c) The general services to be performed by the attorney;

(d) The maximum amount to be deducted from advance premiums or deposits to be paid to the attorney and the general items of expense in addition to losses, to be paid by the insurer; and

(e) Except as to nonassessable policies, a provision for a contingent several liability of each subscriber in a specified amount, which amount shall be not less than 5 nor more than 10 times the premium or premium deposit stated in the policy.

(3) The power of attorney may:

(a) Provide for the right of substitution of the attorney and revocation of the power of attorney and rights thereunder;

(b) Impose such restrictions upon the exercise of the power as are agreed upon by the subscribers;

(c) Provide for the exercise of any right reserved to the subscribers directly or through their advisory committee; and

(d) Contain other lawful provisions deemed advisable.

(4) The terms of any power of attorney or agreement collateral thereto shall be reasonable and equitable, and no such power or agreement shall be used or be effective in this state unless filed with the office.

History.—s. 680, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 673, 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1317, ch. 2003-261.



629.111 - Modifications.

629.111 Modifications.—Modifications of the terms of the subscribers’ agreement or of the power of attorney of a domestic reciprocal insurer shall be made jointly by the attorney and the subscribers’ advisory committee. No such modification shall be effective retroactively, nor as to any insurance contract issued prior thereto.

History.—s. 681, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



629.121 - Attorney’s bond.

629.121 Attorney’s bond.—

(1) Concurrently with the filing of the declaration provided for in s. 629.081, the attorney of a domestic reciprocal insurer shall file with the office a bond in favor of this state for the benefit of all persons damaged as a result of breach by the attorney of the conditions of his or her bond as set forth in subsection (2). The bond shall be executed by the attorney and by an authorized corporate surety and shall be subject to the approval of the office.

(2) The bond shall be in the sum of $100,000, aggregate in form, the bond conditioned that the attorney will faithfully account for all moneys and other property of the insurer coming into his or her hands, and that he or she will not withdraw or appropriate to his or her own use from the funds of the insurer any moneys or property to which he or she is not entitled under the power of attorney.

(3) The bond shall provide that it is not subject to cancellation unless 30 days’ advance notice in writing of cancellation is given both the attorney and the office.

History.—s. 682, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 674, 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 389, ch. 97-102; s. 1318, ch. 2003-261.



629.131 - Deposit in lieu of bond.

629.131 Deposit in lieu of bond.—In lieu of the bond required under s. 629.121, the attorney may maintain on deposit with the department a like amount in value of securities qualified for deposit under s. 625.52 and subject to the same conditions as the bond.

History.—s. 683, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; s. 19, ch. 85-245; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1319, ch. 2003-261.



629.141 - Action on bond.

629.141 Action on bond.—Action on the attorney’s bond or to recover against any such deposit made in lieu thereof may be brought at any time by one or more subscribers suffering loss through a violation of its conditions or by a receiver or liquidator of the insurer. Amounts recovered on the bond shall be deposited in and become part of the insurer’s funds. The total aggregate liability of the surety shall be limited to the amount of the penalty of such bond.

History.—s. 684, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



629.161 - Contributions to insurer.

629.161 Contributions to insurer.—The attorney or other parties may advance to a domestic reciprocal insurer upon reasonable terms such funds as it may require from time to time in its operations. Sums so advanced shall not be treated as a liability of the insurer and, except upon liquidation of the insurer, shall not be withdrawn or repaid except out of the insurer’s realized earned surplus in excess of its minimum required surplus. No such withdrawal or repayment shall be made without the advance approval of the office. This section does not apply as to bank loans or to loans made upon security.

History.—s. 686, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1320, ch. 2003-261.



629.171 - Annual statement.

629.171 Annual statement.—

(1) The annual statement of a reciprocal insurer shall be made and filed by its attorney.

(2) The statement shall be supplemented by such information as may be required by the office relative to the affairs and transactions of the attorney insofar as they relate to the reciprocal insurer.

History.—s. 687, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1321, ch. 2003-261.



629.181 - Financial condition; method of determining.

629.181 Financial condition; method of determining.—In determining the financial condition of a reciprocal insurer, the office shall apply the following rules:

(1) The surplus deposits of subscribers shall be allowed as assets, except that any premium deposits delinquent for 90 days shall first be charged against such surplus deposit.

(2) An assessment levied upon subscribers, but not collected, shall not be allowed as an asset.

(3) The contingent liability of subscribers shall not be allowed as an asset.

History.—s. 688, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 676, 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1322, ch. 2003-261.



629.191 - Who may be subscribers.

629.191 Who may be subscribers.—Individuals, partnerships, and corporations of this state may make applications for, enter into agreements for, and hold policies or contracts in or with, and be subscribers of, any domestic, foreign, or alien reciprocal insurer.

History.—s. 689, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 677, 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



629.201 - Subscribers’ advisory committee.

629.201 Subscribers’ advisory committee.—

(1) The advisory committee of a domestic reciprocal insurer exercising the subscribers’ rights shall be selected under such rules as the subscribers adopt.

(2) Not less than two-thirds of such committee shall be subscribers other than the attorney, or any person employed by, representing, or having a financial interest in the attorney.

(3) The committee shall:

(a) Supervise the finances of the insurer;

(b) Supervise the insurer’s operations to such extent as to assure conformity with the subscribers’ agreement and power of attorney;

(c) Procure the audit of the accounts and records of the insurer and of the attorney at the expense of the insurer; and

(d) Have such additional powers and functions as may be conferred by the subscribers’ agreement.

History.—s. 690, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



629.211 - Subscribers’ liability.

629.211 Subscribers’ liability.—

(1) The liability of each subscriber, other than as to a nonassessable policy, for the obligations of the reciprocal insurer shall be an individual, several, and proportionate liability, and not joint.

(2) Except as to a nonassessable policy, each subscriber shall have a contingent assessment liability, in the amount provided for in the power of attorney or in the subscribers’ agreement, for payment of actual losses and expenses incurred while his or her policy was in force.

(3) Each assessable policy issued by the insurer shall contain a statement of the contingent liability.

History.—s. 691, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 678, 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 390, ch. 97-102.



629.221 - Subscribers’ liability; on judgment.

629.221 Subscribers’ liability; on judgment.—

(1) No action shall lie against any subscriber upon any obligation claimed against the insurer until a final judgment has been obtained against the insurer and remains unsatisfied for 30 days.

(2) Any such judgment shall be binding upon each subscriber only in such proportion as his or her interests may appear and in amount not exceeding his or her contingent liability, if any.

History.—s. 692, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 391, ch. 97-102.



629.231 - Assessments.

629.231 Assessments.—

(1) Assessments may from time to time be levied upon subscribers of a domestic reciprocal insurer liable therefor under the terms of their policies by the attorney upon approval in advance by the subscribers’ advisory committee and the office, or by the department as receiver of the insurer.

(2) Each subscriber’s share of a deficiency for which an assessment is made, but not exceeding in any event his or her aggregate contingent liability as computed in accordance with s. 629.251, shall be computed by applying, to the premium earned on the subscriber’s policy or policies during the period to be covered by the assessment, the ratio of the total deficiency to the total premiums earned during such period upon all policies subject to the assessment.

(3) In computing the earned premiums for the purposes of this section, the gross premium received by the insurer for the policy shall be used as a base, deducting therefrom solely charges not recurring upon the renewal or extension of the policy.

(4) No subscriber shall have an offset against any assessment for which he or she is liable, on account of any claim for unearned premium or losses payable.

History.—s. 693, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 392, ch. 97-102; s. 1323, ch. 2003-261.



629.241 - Time limit for assessments.

629.241 Time limit for assessments.—Every subscriber of a domestic reciprocal insurer having contingent liability shall be liable for, and shall pay his or her share of, any assessment, as computed and limited in accordance with this chapter, if:

(1) While his or her policy is in force or within 4 years after its termination, the subscriber is notified by either the attorney or the office of its intentions to levy such assessment; or

(2) An order to show cause why a receiver, conservator, rehabilitator, or liquidator of the insurer should not be appointed is issued while the subscriber’s policy is in force or within 4 years after its termination.

History.—s. 694, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 679, 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 393, ch. 97-102; s. 1324, ch. 2003-261.



629.251 - Aggregate liability.

629.251 Aggregate liability.—No one policy or subscriber as to such policy shall be assessed or charged with an aggregate of contingent liability as to obligations incurred by a domestic reciprocal insurer in any one calendar year in excess of the amount provided for in the power of attorney or in the subscribers’ agreement, computed solely upon premium earned on such policy during that year.

History.—s. 695, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



629.261 - Nonassessable policies.

629.261 Nonassessable policies.—

(1) If a reciprocal insurer has a surplus as to policyholders required of a domestic stock insurer authorized to transact like kinds of insurance, upon application of the attorney and as approved by the subscribers’ advisory committee the office shall issue its certificate authorizing the insurer to extinguish the contingent liability of subscribers under its policies then in force in this state and to omit provisions imposing contingent liability in all policies delivered or issued for delivery in this state for so long as all such surplus remains unimpaired.

(2) Upon impairment of such surplus, the office shall forthwith revoke the certificate. Such revocation shall not render subject to contingent liability any policy then in force and for the remainder of the period for which the premium has theretofore been paid; but, after such revocation, no policy shall be issued or renewed without providing for contingent assessment liability of the subscriber.

(3) The office shall not authorize a domestic reciprocal insurer so to extinguish the contingent liability of any of its subscribers or in any of its policies to be issued, unless it qualifies to and does extinguish such liability of all its subscribers and in all such policies for all kinds of insurance transacted by it; except that, if required by the laws of another state in which the insurer is transacting insurance as an authorized insurer, the insurer may issue policies providing for the contingent liability of such of its subscribers as may acquire such policies in such state, and need not extinguish the contingent liability applicable to policies theretofore in force in such state.

History.—s. 696, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; ss. 79, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1325, ch. 2003-261.



629.271 - Distribution of savings.

629.271 Distribution of savings.—

(1) A reciprocal insurer may return to its subscribers any unused premiums, savings, or credits accruing to their accounts. Such distribution may not unfairly discriminate between classes of risks or policies, or between subscribers, but may vary as to classes of subscribers based on the experience of the classes.

(2) In addition to the option provided in subsection (1), a domestic reciprocal insurer may, upon the prior written approval of the office, pay to its subscribers a portion of unassigned funds of up to 10 percent of surplus, with distribution limited to 50 percent of net income from the previous calendar year. Such distribution may not unfairly discriminate between classes of risks or policies, or between subscribers, but may vary as to classes of subscribers based on the experience of the classes.

History.—s. 697, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1, ch. 2016-168.



629.281 - Subscribers’ share in assets.

629.281 Subscribers’ share in assets.—Upon the liquidation of a domestic reciprocal insurer, its assets remaining after discharge of its indebtedness and policy obligations, the return of any contributions of the attorney or other persons to its surplus made as provided in s. 629.161, and the return of any unused premium, savings, or credits then standing on subscribers’ accounts shall be distributed to its subscribers who were such within the 12 months prior to the last termination of its certificate of authority, according to such reasonable formula as the office approves.

History.—s. 698, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1326, ch. 2003-261.



629.291 - Merger or conversion.

629.291 Merger or conversion.—

(1) A domestic reciprocal insurer, upon affirmative vote of not less than two-thirds of its subscribers who vote on such merger pursuant to due notice and the approval of the office of the terms therefor, may merge with another reciprocal insurer or be converted to a stock or mutual insurer.

(2) Such a stock or mutual insurer shall be subject to the same capital or surplus requirements and shall have the same rights as a like domestic insurer transacting like kinds of insurance.

(3) The office shall not approve any plan for such merger or conversion which is inequitable to subscribers or which, if for conversion to a stock insurer, does not give each subscriber preferential right to acquire stock of the proposed insurer proportionate to his or her interest in the reciprocal insurer, as determined in accordance with s. 629.281, and a reasonable length of time within which to exercise such right.

(4) Reinsurance of all or substantially all of the insurance in force of a domestic reciprocal insurer in another insurer shall be deemed to be a merger for the purposes of this section.

History.—s. 699, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 394, ch. 97-102; s. 1327, ch. 2003-261.



629.301 - Impaired reciprocal insurers.

629.301 Impaired reciprocal insurers.—

(1) If the assets of a domestic reciprocal insurer are at any time insufficient to discharge its liabilities, other than any liability on account of funds contributed by the attorney or others, and to maintain the required surplus, its attorney shall forthwith make up the deficiency or levy an assessment upon the subscribers for the amount needed to make up the deficiency, but subject to the limitation set forth in the power of attorney or policy.

(2) If the attorney fails to make up such deficiency or to make the assessment within 30 days after the office orders him or her to do so, or if the deficiency is not fully made up within 60 days after the date the assessment was made, the insurer shall be deemed insolvent and shall be proceeded against as authorized by this code.

(3) If liquidation of such an insurer is ordered, an assessment shall be levied upon the subscribers for such an amount, subject to limits as provided by this chapter, as the office determines to be necessary to discharge all liabilities of the insurer, exclusive of any funds contributed by the attorney or other persons, but including the reasonable cost of the liquidation.

History.—s. 700, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 681, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 395, ch. 97-102; s. 1328, ch. 2003-261.



629.401 - Insurance exchange.

629.401 Insurance exchange.—

(1) There may be created one or more insurance exchanges, with one or more offices each, subject to such rules as are adopted by the commission. For the purposes of this section, the term “exchange” applies to any such insurance exchange proposed or created under this section. The purposes of the exchange are:

(a) To provide a facility for the underwriting of:

1. Reinsurance of all kinds of insurance.

2. Direct insurance of all kinds on risks located entirely outside the United States.

3. Surplus lines insurance for risks located in this state eligible for export under s. 626.916 or s. 626.917 and placed through a licensed Florida surplus lines agent subject to compliance with the provisions of ss. 626.921, 626.922, 626.923, 626.924, 626.929, 626.9295, 626.930, and 626.931. With respect to compliance with s. 626.924, the required legend may refer to any coverage provided for by a security fund established under paragraph (3)(d).

4. Surplus lines insurance in any other state subject to the applicable surplus lines laws of such other state for risks located entirely outside of this state.

(b) To manage the facility authorized by this section, in accordance with rules adopted by the commission.

(c) In no event shall the exchange be considered to be an underwriter or broker with respect to any contract of insurance or reinsurance written by a member of the exchange, and the exchange shall not incur any liability therefor.

(2) The operation of this subsection shall become effective with respect to any exchange only after a determination by the office that the exchange may operate in an economic and beneficial manner. A committee shall be appointed to write the constitution and bylaws of the proposed exchange, to make such other recommendations as may be necessary to assure maximum coordination of the operations of the exchange with existing insurance industry operations, and to assure maximum economic benefits to the state from the operations of the exchange. The committee shall consist of 13 members, 6 to be appointed by the Chief Financial Officer, 2 each to be appointed by the Speaker of the House of Representatives and the President of the Senate, 1 each to be appointed by the minority leader of the House of Representatives and the minority leader of the Senate, and 1 to be the Chief Financial Officer or his or her designated representative. The chair shall be elected by a majority of the committee. The committee shall transmit such proposed constitution and bylaws and such other recommendations to the office and to the Legislature no later than 5 days prior to the adjournment of a regular annual legislative session or no later than 5 days prior to the commencement of any special or organizational legislative session. Subject to the disapproval of the constitution and bylaws by either house of the Legislature by resolution before the end of such legislative session, the exchange shall have full authority to function pursuant to its constitution and bylaws 60 days after the end of the session. The initial board of governors of the exchange shall consist of 14 members, 3 appointed by the Chief Financial Officer, 3 by the Speaker of the House of Representatives, 3 by the President of the Senate, 1 by the minority leader of the House of Representatives, 1 by the minority leader of the Senate, and 3 by the Governor, to serve until the first election pursuant to the constitution or bylaws.

(3) The constitution and bylaws of the exchange shall provide for, but shall not be limited to:

(a) The selection of 13 governors, at least 7 of whom shall be appointed by and serve at the pleasure of the Chief Financial Officer. Five of the governors appointed by the Chief Financial Officer shall not be members of the exchange. One of the remaining two governors appointed by the Chief Financial Officer shall be a broker member, and one shall be a representative of an underwriting member. The remainder of the governors shall be elected by the membership of the exchange in accordance with the constitution and bylaws, except that at least five governors shall be elected by the underwriting members of the exchange.

(b) The location of the principal offices of the exchange and the principal offices of its members to be within this state for the purpose of the transaction of the type of business described in subsection (1). A principal office shall be one where officers and qualified personnel who are engaged in the administration, underwriting, claims, policyholders’ service, marketing, accounting, recordkeeping, and all supportive services shall be located.

(c) The submission by members and all applicants for membership on the exchange of such financial information as may be required by the office.

(d)1. The establishment by the exchange of a security fund in such form and amount as approved by the office.

2. With respect to contracts of insurance written or renewed on or after July 2, 1987:

a. The security fund shall pay that amount of each covered claim which is determined to be payable in accordance with the constitution and bylaws and is in excess of $100 and less than $300,000, except that the fund shall not be obligated to a policyholder or claimant in an amount in excess of the obligation of the insolvent underwriting member under the policy from which the claim arises.

b. The security fund shall have no obligation and shall make no payment of any obligation arising under any such contract or with respect to any contract of reinsurance written or renewed on or after July 2, 1987, to the extent the payment or payments exceed, either individually or in the aggregate, 10 percent of the insolvent underwriting member’s surplus as to policyholders as reflected on the most recent sworn annual statement of the insolvent underwriting member filed with the office prior to issuance of such contract.

c. For the purposes of this subparagraph, each reinsurance treaty and each contract of insurance inuring to the benefit of multiple parties shall constitute only one contract, and covered claims include unpaid claims, including claims of unearned premiums, which arise out of and are within the coverage and are not in excess of the applicable limits of an insurance policy issued by an insolvent underwriting member through the facilities of the exchange.

(e) The voting power of members who are underwriting syndicates.

(f) The voting power and other rights granted under the provisions of the not-for-profit corporation law, chapter 617, to participate in the conduct and management of the affairs of the exchange, by brokers, agents, and intermediaries transacting business on the exchange, each of whom shall be considered “members” only under the provisions of such law.

(g) The rights and duties of exchange members, which may include, but shall not be limited to, the manner and form of conducting business, financial stability, dues, membership fees, mandatory arbitration, and all other matters necessary or appropriate to conduct any business permitted herein.

Any amendments to the constitution and bylaws shall be subject to the approval of the office.

(4) Any insurance exchange formed under the provisions of this section shall not be subject to any state or local taxes or fees measured by income, premiums, or gross receipts; except that for purposes of taxation under s. 624.509, direct premiums written, procured, or received by a member or members through the exchange on risks located in this state shall be construed to be written, procured, or received by the exchange, and the premium tax due on said premium shall be reported and paid by the exchange.

(5) The exchange shall reimburse the office for any expenses incurred by the office relating to the regulation of the exchange and its members.

(6)(a)1. The provisions of ss. 625.012 and 625.031 shall be applicable to the underwriting members of an exchange in the same manner as those sections apply to domestic insurers authorized to do business in this state.

2. The provisions of ss. 625.302-625.338 shall be applicable to the underwriting members of an exchange in the same manner as those sections apply to domestic insurers authorized to transact business in this state.

(b) In addition to the insurance laws specified in paragraph (a), the office shall regulate the exchange pursuant to the following powers, rights, and duties:

1. General examination powers.—The office shall examine the affairs, transactions, accounts, records, and assets of any security fund, exchange, members, and associate brokers as often as it deems advisable. The examination may be conducted by the accredited examiners of the office at the offices of the entity or person being examined. The office shall examine in like manner each prospective member or associate broker applying for membership in an exchange.

2. Office approval and applications of underwriting members.—No underwriting member shall commence operation without the approval of the office. Before commencing operation, an underwriting member shall provide a written application containing:

a. Name, type, and purpose of the underwriting member.

b. Name, residence address, business background, and qualifications of each person associated or to be associated in the formation or financing of the underwriting member.

c. Full disclosure of the terms of all understandings and agreements existing or proposed among persons so associated relative to the underwriting member, or the formation or financing thereof, accompanied by a copy of each such agreement or understanding.

d. Full disclosure of the terms of all understandings and agreements existing or proposed for management or exclusive agency contracts.

3. Investigation of underwriting member applications.—In connection with any proposal to establish an underwriting member, the office shall make an investigation of:

a. The character, reputation, financial standing, and motives of the organizers, incorporators, or subscribers organizing the proposed underwriting member.

b. The character, financial responsibility, insurance experience, and business qualifications of its proposed officers.

c. The character, financial responsibility, business experience, and standing of the proposed stockholders and directors, or owners.

4. Notice of management changes.—An underwriting member shall promptly give the office written notice of any change among the directors or principal officers of the underwriting member within 30 days after such change. The office shall investigate the new directors or principal officers of the underwriting member. The office’s investigation shall include an investigation of the character, financial responsibility, insurance experience, and business qualifications of any new directors or principal officers. As a result of the investigation, the office may require the underwriting member to replace any new directors or principal officers.

5. Alternate financial statement.—In lieu of any financial examination, the office may accept an audited financial statement.

6. Correction and reconstruction of records.—If the office finds any accounts or records to be inadequate, or inadequately kept or posted, it may employ experts to reconstruct, rewrite, post, or balance them at the expense of the person or entity being examined if such person or entity has failed to maintain, complete, or correct such records or accounts after the office has given him or her or it notice and reasonable opportunity to do so.

7. Obstruction of examinations.—Any person or entity who or which willfully obstructs the office or its examiner in an examination is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

8. Filing of annual statement.—Each underwriting member shall file with the office a full and true statement of its financial condition, transactions, and affairs. The statement shall be filed on or before March 1 of each year, or within such extension of time as the office for good cause grants, and shall be for the preceding calendar year. The statement shall contain information generally included in insurer financial statements prepared in accordance with generally accepted insurance accounting principles and practices and in a form generally utilized by insurers for financial statements, sworn to by at least two executive officers of the underwriting member. The form of the financial statements shall be the approved form of the National Association of Insurance Commissioners or its successor organization. The commission may by rule require each insurer to submit any part of the information contained in the financial statement in a computer-readable form compatible with the office’s electronic data processing system. In addition to information furnished in connection with its annual statement, an underwriting member must furnish to the office as soon as reasonably possible such information about its transactions or affairs as the office requests in writing. All information furnished pursuant to the office’s request must be verified by the oath of two executive officers of the underwriting member.

9. Record maintenance.—Each underwriting member shall have and maintain its principal place of business in this state and shall keep therein complete records of its assets, transactions, and affairs in accordance with such methods and systems as are customary for or suitable to the kind or kinds of insurance transacted.

10. Examination of agents.—If the department has reason to believe that any agent, as defined in s. 626.015 or s. 626.914, has violated or is violating any provision of the insurance law, or upon receipt of a written complaint signed by any interested person indicating that any such violation may exist, the department shall conduct such examination as it deems necessary of the accounts, records, documents, and transactions pertaining to or affecting the insurance affairs of such agent.

11. Written reports of office.—The office or its examiner shall make a full and true written report of any examination. The report shall contain only information obtained from examination of the records, accounts, files, and documents of or relative to the person or entity examined or from testimony of individuals under oath, together with relevant conclusions and recommendations of the examiner based thereon. The office shall furnish a copy of the report to the person or entity examined not less than 30 days prior to filing the report in its office. If such person or entity so requests in writing within such 30-day period, the office shall grant a hearing with respect to the report and shall not file the report until after the hearing and after such modifications have been made therein as the office deems proper.

12. Admissibility of reports.—The report of an examination when filed shall be admissible in evidence in any action or proceeding brought by the office against the person or entity examined, or against his or her or its officers, employees, or agents. The office or its examiners may at any time testify and offer other proper evidence as to information secured or matters discovered during the course of an examination, whether or not a written report of the examination has been either made, furnished, or filed in the office.

13. Publication of reports.—After an examination report has been filed, the office may publish the results of any such examination in one or more newspapers published in this state whenever it deems it to be in the public interest.

14. Consideration of examination reports by entity examined.—After the examination report of an underwriting member has been filed, an affidavit shall be filed with the office, not more than 30 days after the report has been filed, on a form furnished by the office and signed by the person or a representative of any entity examined, stating that the report has been read and that the recommendations made in the report will be considered within a reasonable time.

15. Examination costs.—Each person or entity examined by the office shall pay to the office the expenses incurred in such examination.

16. Exchange costs.—An exchange shall reimburse the office for any expenses incurred by it relating to the regulation of the exchange and its members, except as specified in subparagraph 15.

17. Powers of examiners.—Any examiner appointed by the office, as to the subject of any examination, investigation, or hearing being conducted by him or her, may administer oaths, examine and cross-examine witnesses, and receive oral and documentary evidence, and shall have the power to subpoena witnesses, compel their attendance and testimony, and require by subpoena the production of books, papers, records, files, correspondence, documents, or other evidence which the examiner deems relevant to the inquiry. If any person refuses to comply with any such subpoena or to testify as to any matter concerning which he or she may be lawfully interrogated, the Circuit Court of Leon County or the circuit court of the county wherein such examination, investigation, or hearing is being conducted, or of the county wherein such person resides, on the office’s application may issue an order requiring such person to comply with the subpoena and to testify; and any failure to obey such an order of the court may be punished by the court as a contempt thereof. Subpoenas shall be served, and proof of such service made, in the same manner as if issued by a circuit court. Witness fees and mileage, if claimed, shall be allowed the same as for testimony in a circuit court.

18. False testimony.—Any person willfully testifying falsely under oath as to any matter material to any examination, investigation, or hearing shall upon conviction thereof be guilty of perjury and shall be punished accordingly.

19. Self-incrimination.—

a. If any person asks to be excused from attending or testifying or from producing any books, papers, records, contracts, documents, or other evidence in connection with any examination, hearing, or investigation being conducted by the office or its examiner, on the ground that the testimony or evidence required of the person may tend to incriminate him or her or subject him or her to a penalty or forfeiture, and the person notwithstanding is directed to give such testimony or produce such evidence, he or she shall, if so directed by the office and the Department of Legal Affairs, nonetheless comply with such direction; but the person shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she may have so testified or produced evidence, and no testimony so given or evidence so produced shall be received against him or her upon any criminal action, investigation, or proceeding; except that no such person so testifying shall be exempt from prosecution or punishment for any perjury committed by him or her in such testimony, and the testimony or evidence so given or produced shall be admissible against him or her upon any criminal action, investigation, or proceeding concerning such perjury, nor shall he or she be exempt from the refusal, suspension, or revocation of any license, permission, or authority conferred, or to be conferred, pursuant to the insurance law.

b. Any such individual may execute, acknowledge, and file with the office a statement expressly waiving such immunity or privilege in respect to any transaction, matter, or thing specified in such statement, and thereupon the testimony of such individual or such evidence in relation to such transaction, matter, or thing may be received or produced before any judge or justice, court, tribunal, grand jury, or otherwise; and if such testimony or evidence is so received or produced, such individual shall not be entitled to any immunity or privileges on account of any testimony so given or evidence so produced.

20. Penalty for failure to testify.—Any person who refuses or fails, without lawful cause, to testify relative to the affairs of any member, associate broker, or other person when subpoenaed and requested by the office to so testify, as provided in subparagraph 17., shall, in addition to the penalty provided in subparagraph 17., be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

21. Name selection.—No underwriting member shall be formed or authorized to transact insurance in this state under a name which is the same as that of any authorized insurer or is so nearly similar thereto as to cause or tend to cause confusion or under a name which would tend to mislead as to the type of organization of the insurer. Before incorporating under or using any name, the underwriting syndicate or proposed underwriting syndicate shall submit its name or proposed name to the office for the approval of the office.

22. Capitalization.—An underwriting member approved on or after July 2, 1987, shall provide an initial paid-in capital and surplus of $3 million and thereafter shall maintain a minimum policyholder surplus of $2 million in order to be permitted to write insurance. Underwriting members approved prior to July 2, 1987, shall maintain a minimum policyholder surplus of $1 million. After June 29, 1988, underwriting members approved prior to July 2, 1987, must maintain a minimum policyholder surplus of $1.5 million to write insurance. After June 29, 1989, underwriting members approved prior to July 2, 1987, must maintain a minimum policyholder surplus of $1.75 million to write insurance. After December 30, 1989, all underwriting members, regardless of the date they were approved, must maintain a minimum policyholder surplus of $2 million to write insurance. Except for that portion of the paid-in capital and surplus which shall be maintained in a security fund of an exchange, the paid-in capital and surplus shall be invested by an underwriting member in a manner consistent with ss. 625.301-625.340. The portion of the paid-in capital and surplus in any security fund of an exchange shall be invested in a manner limited to investments for life insurance companies under the Florida insurance laws.

23. Limitations on coverage written.—

a. Limit of risk.—No underwriting member shall expose itself to any loss on any one risk in an amount exceeding 10 percent of its surplus to policyholders. Any risk or portion of any risk which shall have been reinsured in an assuming reinsurer authorized or approved to do such business in this state shall be deducted in determining the limitation of risk prescribed in this section.

b. Restrictions on premiums written.—If the office has reason to believe that the underwriting member’s ratio of actual or projected annual gross written premiums to policyholder surplus exceeds 8 to 1 or the underwriting member’s ratio of actual or projected annual net premiums to policyholder surplus exceeds 4 to 1, the office may establish maximum gross or net annual premiums to be written by the underwriting member consistent with maintaining the ratios specified in this sub-subparagraph.

(I) Projected annual net or gross premiums shall be based on the actual writings to date for the underwriting member’s current calendar year, its writings for the previous calendar year, or both. Ratios shall be computed on an annualized basis.

(II) For purposes of this sub-subparagraph, the term “gross written premiums” means direct premiums written and reinsurance assumed.

c. Surplus as to policyholders.—For the purpose of determining the limitation on coverage written, surplus as to policyholders shall be deemed to include any voluntary reserves, or any part thereof, which are not required by or pursuant to law and shall be determined from the last sworn statement of such underwriting member with the office, or by the last report or examination filed by the office, whichever is more recent at the time of assumption of such risk.

24. Unearned premium reserves.—All unearned premium reserves for business written on the exchange shall be calculated on a monthly or more frequent basis or on such other basis as determined by the office; except that all premiums on any marine or transportation insurance trip risk shall be deemed unearned until the trip is terminated.

25. Loss reserves.—All underwriting members of an exchange shall maintain loss reserves, including a reserve for incurred but not reported claims. The reserves shall be subject to review by the office, and, if loss experience shows that an underwriting member’s loss reserves are inadequate, the office shall require the underwriting member to maintain loss reserves in such additional amount as is needed to make them adequate.

26. Distribution of profits.—An underwriting member shall not distribute any profits in the form of cash or other assets to owners except out of that part of its available and accumulated surplus funds which is derived from realized net operating profits on its business and realized capital gains. In any one year such payments to owners shall not exceed 30 percent of such surplus as of December 31 of the immediately preceding year, unless otherwise approved by the office. No distribution of profits shall be made that would render an underwriting member either impaired or insolvent.

27. Stock dividends.—A stock dividend may be paid by an underwriting member out of any available surplus funds in excess of the aggregate amount of surplus advanced to the underwriting member under subparagraph 29.

28. Dividends from earned surplus.—A dividend otherwise lawful may be payable out of an underwriting member’s earned surplus even though the total surplus of the underwriting member is then less than the aggregate of its past contributed surplus resulting from issuance of its capital stock at a price in excess of the par value thereof.

29. Borrowing of money by underwriting members.—

a. An underwriting member may borrow money to defray the expenses of its organization, provide it with surplus funds, or for any purpose of its business, upon a written agreement that such money is required to be repaid only out of the underwriting member’s surplus in excess of that stipulated in such agreement. The agreement may provide for interest not exceeding 15 percent simple interest per annum. The interest shall or shall not constitute a liability of the underwriting member as to its funds other than such excess of surplus, as stipulated in the agreement. No commission or promotion expense shall be paid in connection with any such loan. The use of any surplus note and any repayments thereof shall be subject to the approval of the office.

b. Money so borrowed, together with any interest thereon if so stipulated in the agreement, shall not form a part of the underwriting member’s legal liabilities except as to its surplus in excess of the amount thereof stipulated in the agreement, nor be the basis of any setoff; but until repayment, financial statements filed or published by an underwriting member shall show as a footnote thereto the amount thereof then unpaid, together with any interest thereon accrued but unpaid.

30. Liquidation, rehabilitation, and restrictions.—The office, upon a showing that a member or associate broker of an exchange has met one or more of the grounds contained in part I of chapter 631, may restrict sales by type of risk, policy or contract limits, premium levels, or policy or contract provisions; increase surplus or capital requirements of underwriting members; issue cease and desist orders; suspend or restrict a member’s or associate broker’s right to transact business; place an underwriting member under conservatorship or rehabilitation; or seek an order of liquidation as authorized by part I of chapter 631.

31. Prohibited conduct.—The following acts by a member, associate broker, or affiliated person shall constitute prohibited conduct:

a. Fraud.

b. Fraudulent or dishonest acts committed by a member or associate broker prior to admission to an exchange, if the facts and circumstances were not disclosed to the office upon application to become a member or associate broker.

c. Conduct detrimental to the welfare of an exchange.

d. Unethical or improper practices or conduct, inconsistent with just and equitable principles of trade as set forth in, but not limited to, ss. 626.951-626.9641 and 626.973.

e. Failure to use due diligence to ascertain the insurance needs of a client or a principal.

f. Misstatements made under oath or upon an application for membership on an exchange.

g. Failure to testify or produce documents when requested by the office.

h. Willful violation of any law of this state.

i. Failure of an officer or principal to testify under oath concerning a member, associate broker, or other person’s affairs as they relate to the operation of an exchange.

j. Violation of the constitution and bylaws of the exchange.

32. Penalties for participating in prohibited conduct.—

a. The office may order the suspension of further transaction of business on the exchange of any member or associate broker found to have engaged in prohibited conduct. In addition, any member or associate broker found to have engaged in prohibited conduct may be subject to reprimand, censure, and/or a fine not exceeding $25,000 imposed by the office.

b. Any member which has an affiliated person who is found to have engaged in prohibited conduct shall be subject to involuntary withdrawal or in addition thereto may be subject to suspension, reprimand, censure, and/or a fine not exceeding $25,000.

33. Reduction of penalties.—Any suspension, reprimand, censure, or fine may be remitted or reduced by the office on such terms and conditions as are deemed fair and equitable.

34. Other offenses.—Any member or associate broker that is suspended shall be deprived, during the period of suspension, of all rights and privileges of a member or of an associate broker and may be proceeded against by the office for any offense committed either before or after the date of suspension.

35. Reinstatement.—Any member or associate broker that is suspended may be reinstated at any time on such terms and conditions as the office may specify.

36. Remittance of fines.—Fines imposed under this section shall be remitted to the office and shall be paid into the Insurance Regulatory Trust Fund.

37. Failure to pay fines.—When a member or associate broker has failed to pay a fine for 15 days after it becomes payable, such member or associate broker shall be suspended, unless the office has granted an extension of time to pay such fine.

38. Changes in ownership or assets.—In the event of a major change in the ownership or a major change in the assets of an underwriting member, the underwriting member shall report such change in writing to the office within 30 days of the effective date thereof. The report shall set forth the details of the change. Any change in ownership or assets of more than 5 percent shall be considered a major change.

39. Retaliation.—

a. When by or pursuant to the laws of any other state or foreign country any taxes, licenses, or other fees, in the aggregate, and any fines, penalties, deposit requirements, or other material obligations, prohibitions, or restrictions are or would be imposed upon an exchange or upon the agents or representatives of such exchange which are in excess of such taxes, licenses, and other fees, in the aggregate, or which are in excess of such fines, penalties, deposit requirements, or other obligations, prohibitions, or restrictions directly imposed upon similar exchanges or upon the agents or representatives of such exchanges of such other state or country under the statutes of this state, so long as such laws of such other state or country continue in force or are so applied, the same taxes, licenses, and other fees, in the aggregate, or fines, penalties, deposit requirements, or other material obligations, prohibitions, or restrictions of whatever kind shall be imposed by the office upon the exchanges, or upon the agents or representatives of such exchanges, of such other state or country doing business or seeking to do business in this state.

b. Any tax, license, or other obligation imposed by any city, county, or other political subdivision or agency of a state, jurisdiction, or foreign country on an exchange, or on the agents or representatives on an exchange, shall be deemed to be imposed by such state, jurisdiction, or foreign country within the meaning of sub-subparagraph a.

40. Agents.—

a. Agents as defined in ss. 626.015 and 626.914 who are broker members or associate broker members of an exchange shall be allowed only to place on an exchange the same kind or kinds of business that the agent is licensed to place pursuant to Florida law. Direct Florida business as defined in s. 626.916 or s. 626.917 shall be written through a broker member who is a surplus lines agent as defined in s. 626.914. The activities of each broker member or associate broker with regard to an exchange shall be subject to all applicable provisions of the insurance laws of this state, and all such activities shall constitute transactions under his or her license as an insurance agent for purposes of the Florida insurance law.

b. Premium payments and other requirements.—If an underwriting member has assumed the risk as to a surplus lines coverage and if the premium therefor has been received by the surplus lines agent who placed such insurance, then in all questions thereafter arising under the coverage as between the underwriting member and the insured, the underwriting member shall be deemed to have received the premium due to it for such coverage; and the underwriting member shall be liable to the insured as to losses covered by such insurance, and for unearned premiums which may become payable to the insured upon cancellation of such insurance, whether or not in fact the surplus lines agent is indebted to the underwriting member with respect to such insurance or for any other cause.

41. Improperly issued contracts, riders, and endorsements.—

a. Any insurance policy, rider, or endorsement issued by an underwriting member and otherwise valid which contains any condition or provision not in compliance with the requirements of this section shall not be thereby rendered invalid, except as provided in s. 627.415, but shall be construed and applied in accordance with such conditions and provisions as would have applied had such policy, rider, or endorsement been in full compliance with this section. In the event an underwriting member issues or delivers any policy for an amount which exceeds any limitations otherwise provided in this section, the underwriting member shall be liable to the insured or his or her beneficiary for the full amount stated in the policy in addition to any other penalties that may be imposed.

b. Any insurance contract delivered or issued for delivery in this state governing a subject or subjects of insurance resident, located, or to be performed in this state which, pursuant to the provisions of this section, the underwriting member may not lawfully insure under such a contract shall be cancelable at any time by the underwriting member, any provision of the contract to the contrary notwithstanding; and the underwriting member shall promptly cancel the contract in accordance with the request of the office therefor. No such illegality or cancellation shall be deemed to relieve the underwriting syndicate of any liability incurred by it under the contract while in force or to prohibit the underwriting syndicate from retaining the pro rata earned premium thereon. This provision does not relieve the underwriting syndicate from any penalty otherwise incurred by the underwriting syndicate.

42. Satisfaction of judgments.—

a. Every judgment or decree for the recovery of money heretofore or hereafter entered in any court of competent jurisdiction against any underwriting member shall be fully satisfied within 60 days from and after the entry thereof or, in the case of an appeal from such judgment or decree, within 60 days from and after the affirmance of the judgment or decree by the appellate court.

b. If the judgment or decree is not satisfied as required under sub-subparagraph a., and proof of such failure to satisfy is made by filing with the office a certified transcript of the docket of the judgment or the decree together with a certificate by the clerk of the court wherein the judgment or decree remains unsatisfied, in whole or in part, after the time provided in sub-subparagraph a., the office shall forthwith prohibit the underwriting member from transacting business. The office shall not permit such underwriting member to write any new business until the judgment or decree is wholly paid and satisfied and proof thereof is filed with the office under the official certificate of the clerk of the court wherein the judgment was recovered, showing that the judgment or decree is satisfied of record, and until the expenses and fees incurred in the case are also paid by the underwriting syndicate.

43. Tender and exchange offers.—No person shall conclude a tender offer or an exchange offer or otherwise acquire 5 percent or more of the outstanding voting securities of an underwriting member or controlling company or purchase 5 percent or more of the ownership of an underwriting member or controlling company unless such person has filed with, and obtained the approval of, the office and sent to such underwriting member a statement setting forth:

a. The identity of, and background information on, each person by whom, or on whose behalf, the acquisition is to be made; and, if the acquisition is to be made by or on behalf of a corporation, association, or trust, the identity of and background information on each director, officer, trustee, or other natural person performing duties similar to those of a director, officer, or trustee for the corporation, association, or trust.

b. The source and amount of the funds or other consideration used, or to be used, in making the acquisition.

c. Any plans or proposals which such person may have to liquidate such member, to sell its assets, or to merge or consolidate it.

d. The percentage of ownership which such person proposes to acquire and the terms of the offer or exchange, as the case may be.

e. Information as to any contracts, arrangements, or understandings with any party with respect to any securities of such member or controlling company, including, but not limited to, information relating to the transfer of any securities, option arrangements, or puts or calls or the giving or withholding of proxies, naming the party with whom such contract, arrangements, or understandings have been entered and giving the details thereof.

f. The office may disapprove any acquisition subject to the provisions of this subparagraph by any person or any affiliated person of such person who:

(I) Willfully violates this subparagraph;

(II) In violation of an order of the office issued pursuant to sub-subparagraph j., fails to divest himself or herself of any stock obtained in violation of this subparagraph, or fails to divest himself or herself of any direct or indirect control of such stock, within 25 days after such order; or

(III) In violation of an order issued by the office pursuant to sub-subparagraph j., acquires additional stock of the underwriting member or controlling company, or direct or indirect control of such stock, without complying with this subparagraph.

g. The person or persons filing the statement required by this subparagraph have the burden of proof. The office shall approve any such acquisition if it finds, on the basis of the record made during any proceeding or on the basis of the filed statement if no proceeding is conducted, that:

(I) Upon completion of the acquisition, the underwriting member will be able to satisfy the requirements for the approval to write the line or lines of insurance for which it is presently approved;

(II) The financial condition of the acquiring person or persons will not jeopardize the financial stability of the underwriting member or prejudice the interests of its policyholders or the public;

(III) Any plan or proposal which the acquiring person has, or acquiring persons have, made:

(A) To liquidate the insurer, sell its assets, or merge or consolidate it with any person, or to make any other major change in its business or corporate structure or management; or

(B) To liquidate any controlling company, sell its assets, or merge or consolidate it with any person, or to make any major change in its business or corporate structure or management which would have an effect upon the underwriting member

is fair and free of prejudice to the policyholders of the underwriting member or to the public;

(IV) The competence, experience, and integrity of those persons who will control directly or indirectly the operation of the underwriting member indicate that the acquisition is in the best interest of the policyholders of the underwriting member and in the public interest;

(V) The natural persons for whom background information is required to be furnished pursuant to this subparagraph have such backgrounds as to indicate that it is in the best interests of the policyholders of the underwriting member, and in the public interest, to permit such persons to exercise control over such underwriting member;

(VI) The officers and directors to be employed after the acquisition have sufficient insurance experience and ability to assure reasonable promise of successful operation;

(VII) The management of the underwriting member after the acquisition will be competent and trustworthy and will possess sufficient managerial experience so as to make the proposed operation of the underwriting member not hazardous to the insurance-buying public;

(VIII) The management of the underwriting member after the acquisition will not include any person who has directly or indirectly through ownership, control, reinsurance transactions, or other insurance or business relations unlawfully manipulated the assets, accounts, finances, or books of any insurer or underwriting member or otherwise acted in bad faith with respect thereto;

(IX) The acquisition is not likely to be hazardous or prejudicial to the underwriting member’s policyholders or the public; and

(X) The effect of the acquisition of control would not substantially lessen competition in insurance in this state or would not tend to create a monopoly therein.

h. No vote by the stockholder of record, or by any other person, of any security acquired in contravention of the provisions of this subparagraph is valid. Any acquisition of any security contrary to the provisions of this subparagraph is void. Upon the petition of the underwriting member or controlling company, the circuit court for the county in which the principal office of such underwriting member is located may, without limiting the generality of its authority, order the issuance or entry of an injunction or other order to enforce the provisions of this subparagraph. There shall be a private right of action in favor of the underwriting member or controlling company to enforce the provisions of this subparagraph. No demand upon the office that it perform its functions shall be required as a prerequisite to any suit by the underwriting member or controlling company against any other person, and in no case shall the office be deemed a necessary party to any action by such underwriting member or controlling company to enforce the provisions of this subparagraph. Any person who makes or proposes an acquisition requiring the filing of a statement pursuant to this subparagraph, or who files such a statement, shall be deemed to have thereby designated the Chief Financial Officer as such person’s agent for service of process under this subparagraph and shall thereby be deemed to have submitted himself or herself to the administrative jurisdiction of the office and to the jurisdiction of the circuit court.

i. Any approval by the office under this subparagraph does not constitute a recommendation by the office for an acquisition, tender offer, or exchange offer. It is unlawful for a person to represent that the office’s approval constitutes a recommendation. A person who violates the provisions of this sub-subparagraph is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The statute-of-limitations period for the prosecution of an offense committed under this sub-subparagraph is 5 years.

j. Upon notification to the office by the underwriting member or a controlling company that any person or any affiliated person of such person has acquired 5 percent or more of the outstanding voting securities of the underwriting member or controlling company without complying with the provisions of this subparagraph, the office shall order that the person and any affiliated person of such person cease acquisition of any further securities of the underwriting member or controlling company; however, the person or any affiliated person of such person may request a proceeding, which proceeding shall be convened within 7 days after the rendering of the order for the sole purpose of determining whether the person, individually or in connection with any affiliated person of such person, has acquired 5 percent or more of the outstanding voting securities of an underwriting member or controlling company. Upon the failure of the person or affiliated person to request a hearing within 7 days, or upon a determination at a hearing convened pursuant to this sub-subparagraph that the person or affiliated person has acquired voting securities of an underwriting member or controlling company in violation of this subparagraph, the office may order the person and affiliated person to divest themselves of any voting securities so acquired.

k.(I) The office shall, if necessary to protect the public interest, suspend or revoke the certificate of authority of any underwriting member or controlling company:

(A) The control of which is acquired in violation of this subparagraph;

(B) That is controlled, directly or indirectly, by any person or any affiliated person of such person who, in violation of this subparagraph, has obtained control of an underwriting member or controlling company; or

(C) That is controlled, directly or indirectly, by any person who, directly or indirectly, controls any other person who, in violation of this subparagraph, acquires control of an underwriting member or controlling company.

(II) If any underwriting member is subject to suspension or revocation pursuant to sub-sub-subparagraph (I), the underwriting member shall be deemed to be in such condition, or to be using or to have been subject to such methods or practices in the conduct of its business, as to render its further transaction of insurance presently or prospectively hazardous to its policyholders, creditors, or stockholders or to the public.

l.(I) For the purpose of this sub-sub-subparagraph, the term “affiliated person” of another person means:

(A) The spouse of such other person;

(B) The parents of such other person and their lineal descendants and the parents of such other person’s spouse and their lineal descendants;

(C) Any person who directly or indirectly owns or controls, or holds with power to vote, 5 percent or more of the outstanding voting securities of such other person;

(D) Any person 5 percent or more of the outstanding voting securities of which are directly or indirectly owned or controlled, or held with power to vote, by such other person;

(E) Any person or group of persons who directly or indirectly control, are controlled by, or are under common control with such other person; or any officer, director, partner, copartner, or employee of such other person;

(F) If such other person is an investment company, any investment adviser of such company or any member of an advisory board of such company;

(G) If such other person is an unincorporated investment company not having a board of directors, the depositor of such company; or

(H) Any person who has entered into an agreement, written or unwritten, to act in concert with such other person in acquiring or limiting the disposition of securities of an underwriting member or controlling company.

(II) For the purposes of this section, the term “controlling company” means any corporation, trust, or association owning, directly or indirectly, 25 percent or more of the voting securities of one or more underwriting members.

m. The commission may adopt, amend, or repeal rules that are necessary to implement the provisions of this subparagraph, pursuant to chapter 120.

44. Background information.—The information as to the background and identity of each person about whom information is required to be furnished pursuant to sub-subparagraph 43.a. shall include, but shall not be limited to:

a. Such person’s occupations, positions of employment, and offices held during the past 10 years.

b. The principal business and address of any business, corporation, or other organization in which each such office was held or in which such occupation or position of employment was carried on.

c. Whether, at any time during such 10-year period, such person was convicted of any crime other than a traffic violation.

d. Whether, during such 10-year period, such person has been the subject of any proceeding for the revocation of any license and, if so, the nature of such proceeding and the disposition thereof.

e. Whether, during such 10-year period, such person has been the subject of any proceeding under the federal 1Bankruptcy Act or whether, during such 10-year period, any corporation, partnership, firm, trust, or association in which such person was a director, officer, trustee, partner, or other official has been subject to any such proceeding, either during the time in which such person was a director, officer, trustee, partner, or other official, or within 12 months thereafter.

f. Whether, during such 10-year period, such person has been enjoined, either temporarily or permanently, by a court of competent jurisdiction from violating any federal or state law regulating the business of insurance, securities, or banking, or from carrying out any particular practice or practices in the course of the business of insurance, securities, or banking, together with details of any such event.

45. Security fund.—All underwriting members shall be members of the security fund of any exchange.

46. Underwriting member defined.—Whenever the term “underwriting member” is used in this subsection, it shall be construed to mean “underwriting syndicate.”

47. Offsets.—Any action, requirement, or constraint imposed by the office shall reduce or offset similar actions, requirements, or constraints of any exchange.

48. Restriction on member ownership.—

a. Investments existing prior to July 2, 1987.—The investment in any member by brokers, agents, and intermediaries transacting business on the exchange, and the investment in any such broker, agent, or intermediary by any member, directly or indirectly, shall in each case be limited in the aggregate to less than 20 percent of the total investment in such member, broker, agent, or intermediary, as the case may be. After December 31, 1987, the aggregate percent of the total investment in such member by any broker, agent, or intermediary and the aggregate percent of the total investment in any such broker, agent, or intermediary by any member, directly or indirectly, shall not exceed 15 percent. After June 30, 1988, such aggregate percent shall not exceed 10 percent and after December 31, 1988, such aggregate percent shall not exceed 5 percent.

b. Investments arising on or after July 2, 1987.—The investment in any underwriting member by brokers, agents, or intermediaries transacting business on the exchange, and the investment in any such broker, agent, or intermediary by any underwriting member, directly or indirectly, shall in each case be limited in the aggregate to less than 5 percent of the total investment in such underwriting member, broker, agent, or intermediary.

49. “Underwriting manager” defined.—“Underwriting manager” as used in this subparagraph includes any person, partnership, corporation, or organization providing any of the following services to underwriting members of the exchange:

a. Office management and allied services, including correspondence and secretarial services.

b. Accounting services, including bookkeeping and financial report preparation.

c. Investment and banking consultations and services.

d. Underwriting functions and services including the acceptance, rejection, placement, and marketing of risk.

50. Prohibition of underwriting manager investment.—Any direct or indirect investment in any underwriting manager by a broker member or any affiliated person of a broker member or any direct or indirect investment in a broker member by an underwriting manager or any affiliated person of an underwriting manager is prohibited. “Affiliated person” for purposes of this subparagraph is defined in subparagraph 43.

51. An underwriting member may not accept reinsurance on an assumed basis from an affiliate or a controlling company, nor may a broker member or management company place reinsurance from an affiliate or controlling company of theirs with an underwriting member. “Affiliate and controlling company” for purposes of this subparagraph is defined in subparagraph 43.

52. Premium defined.—“Premium” is the consideration for insurance, by whatever name called. Any “assessment” or any “membership,” “policy,” “survey,” “inspection,” “service” fee or charge or similar fee or charge in consideration for an insurance contract is deemed part of the premium.

53. Rules.—The commission shall adopt rules necessary for or as an aid to the effectuation of any provision of this section.

(7) The performance of the contractual obligations of the exchange or its members entered into pursuant to subsection (1) shall not be covered by any of the Florida state security or guaranty funds.

History.—ss. 3, 4, ch. 79-394; ss. 23, 24, ch. 80-236; ss. 1, 2, ch. 80-272; s. 432, ch. 81-259; s. 47, ch. 83-215; s. 3, ch. 84-65; s. 2, ch. 85-274; s. 1, ch. 87-250; s. 201, ch. 90-363; s. 188, ch. 91-108; s. 257, ch. 91-224; s. 4, ch. 91-429; s. 11, ch. 93-289; s. 396, ch. 97-102; s. 44, ch. 99-3; s. 7, ch. 99-388; s. 42, ch. 2002-206; s. 1329, ch. 2003-261.

1Note.—Replaced by the 1978 Bankruptcy Code.



629.5011 - Tax on premiums.

629.5011 Tax on premiums.—Premiums and assessments received by reciprocal insurers are subject to any premium tax provided for in s. 624.509.

History.—s. 7, ch. 88-206; s. 188, ch. 91-108; s. 4, ch. 91-429.



629.520 - Authority of a limited reciprocal insurer.

629.520 Authority of a limited reciprocal insurer.—The authority of any limited reciprocal insurer to accept new business or renewals shall not continue beyond October 1, 1992; however, such limited reciprocal insurer shall continue to service its obligations previously incurred or with the approval of the office, arrange for the transfer of these obligations to an authorized insurer. All power of the office with respect to limited reciprocal insurers shall continue undiminished. This section does not affect any other power of the office or any other function of the office.

History.—ss. 81, 188, ch. 91-108; s. 4, ch. 91-429; s. 9, ch. 2000-333; s. 1330, ch. 2003-261.






Chapter 630 - ALIEN INSURERS: TRUSTEED ASSETS; DOMESTICATION

630.011 - Scope of chapter.

630.011 Scope of chapter.—This chapter applies only to the trusteed assets of an alien insurer using Florida as a state of entry for transaction of insurance in the United States, and to the domestication of alien insurers in accordance with the procedures herein provided.

History.—s. 701, ch. 59-205; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



630.021 - Required deposit of assets.

630.021 Required deposit of assets.—

(1) An alien insurer may use Florida as a state of entry to transact insurance in the United States by making and maintaining in this state a deposit of assets in trust with a solvent bank or trust company or savings and loan association approved by the office.

(2) The deposit, together with other trust deposits of the insurer held in the United States for the same purpose, shall be in amount not less than the deposits required of an alien insurer under s. 624.412 and shall consist of cash or securities eligible for the investment of the funds of domestic insurers under part II of chapter 625.

(3) Such a deposit may be referred to as “trusteed assets.”

(4) All trusteed assets shall be continuously kept within the United States.

History.—s. 702, ch. 59-205; ss. 13, 35, ch. 69-106; ss. 683, 809(1st), ch. 82-243; s. 126, ch. 83-216; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1331, ch. 2003-261.



630.031 - Existing trusts.

630.031 Existing trusts.—All trusts of trusteed assets heretofore created and now existing shall be continued under the instruments creating them, unless inconsistent with the provisions of this chapter. No amendment of the deed of trust under which such assets are so held shall be effective unless approved by the office in accordance with the provisions of this chapter.

History.—s. 703, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1332, ch. 2003-261.



630.041 - Purpose and duration.

630.041 Purpose and duration.—The deposit required by s. 630.021 shall be for the benefit, security, and protection of the policyholders, or policyholders and creditors, of the insurer in the United States. It shall be maintained as long as there is outstanding any liability of the insurer arising out of its insurance transactions in the United States.

History.—s. 704, ch. 59-205; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



630.051 - Trust agreement; approval; amendment.

630.051 Trust agreement; approval; amendment.—

(1) The deposit referred to in s. 630.021 shall be made under a written trust agreement between the insurer and the trustee, consistent with the provisions of this chapter; and the agreement and any amendments thereto shall be authenticated in such form and manner as the office may designate or approve.

(2) The agreement shall not be effective until filed with and approved in writing by the office. If the office finds that the trust agreement is sufficient in form and in conformity with law, that the trustee or trustees are eligible as such, and that the trust agreement is adequate to protect the interests of the beneficiaries of the trust, it shall give its written approval thereof. If the office finds that any of the above-mentioned requisites do not exist, it shall refuse to approve the trust agreement.

(3) If after a trust agreement has become effective the office finds that the requisites for approval of the agreement no longer exist, it may withdraw its approval.

(4) A trust agreement may be amended, but no amendment shall be effective unless the agreement as so amended is found by the office to be consistent with the provisions of this chapter and the amendment is approved by it.

History.—s. 705, ch. 59-205; ss. 13, 35, ch. 69-106; s. 21, ch. 78-95; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1333, ch. 2003-261.



630.061 - Authority to execute trust agreement.

630.061 Authority to execute trust agreement.—An alien insurer proposing to use Florida as a state of entry to transact business of insurance in the United States, whether or not it is then authorized to transact insurance in this state, is authorized to make and execute any trust agreement required by this chapter.

History.—s. 706, ch. 59-205; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



630.071 - Requirements and contents of trust agreement.

630.071 Requirements and contents of trust agreement.—Trusteed assets of an alien insurer held in this state under this chapter shall be subject to, and the trust agreement shall make provisions consistent with, the following conditions:

(1) Legal title to the trusteed assets is vested in the trustee or trustees, and their successors lawfully appointed, in trust for the purposes and duration as stated in s. 630.041.

(2) Substitution of a new trustee or trustees in case of a vacancy by death, resignation or otherwise may be made, subject to the office’s approval.

(3) All trusteed assets shall at all times be maintained as a trust fund separate and distinct from all other assets.

(4) The trustee or trustees shall maintain a record at all times sufficient to identify the assets of the trust.

(5) Withdrawal of or from the trusteed assets shall be made only as provided in s. 630.081.

History.—s. 707, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1334, ch. 2003-261.



630.081 - Withdrawal of assets, in general.

630.081 Withdrawal of assets, in general.—

(1) The trust agreement shall provide, in substance, that no withdrawals of trusteed assets shall be made by the insurer or permitted by the trustee or trustees without the written authorization or approval of the office in advance thereof, except as follows:

(a) Any or all income, earnings, dividends, or interest accumulations of the trusteed assets may be paid over to the United States manager of the insurer upon request of the insurer or the manager.

(b) For substitution, coincidentally with such withdrawal, of other securities or assets of value at least equal in amount to those being withdrawn, if such substituted securities or assets are likewise such as are eligible for investment of the funds of domestic insurers under part II of chapter 625; and if such withdrawal is requested in writing by the insurer’s United States manager pursuant to general or specific written authority previously given or delegated by the insurer’s board of directors or other similar governing body, and a copy of such authority has been filed with the trustee or trustees.

(c) For the purpose of making deposits required by law in any state in which the insurer is or thereafter becomes an authorized insurer, for the protection of the insurer’s policyholders or policyholders and creditors in such state or in the United States, if such withdrawal does not reduce the insurer’s deposit in this state to an amount less than the minimum deposit required under s. 624.412. The trustee or trustees shall transfer any assets so withdrawn, and in the amount so required to be deposited in the other state, directly to the depository required to receive such deposit in such other state, as certified in writing by the public official having supervision of insurance in the other state.

(d) For the purpose of transferring the trusteed assets to an official liquidator, conservator, or rehabilitator pursuant to the order of a court of competent jurisdiction.

(2) The office shall so authorize or approve withdrawal of only such assets as are in excess of the amount of assets required to be so held in trust under s. 630.021, or as may otherwise be consistent with the provisions of this chapter.

(3) If at any time the insurer becomes insolvent, or if its assets held in the United States are less in amount than as required under s. 624.412(1), upon determination thereof the office shall in writing order the trustee to suspend the right of the insurer or any other person to withdraw assets as otherwise authorized under paragraphs (1)(a), (b), and (c); and the trustee shall comply with such order until the further order of the office.

(4) In the case of withdrawal of trusteed assets deposited in another state in which the insurer is authorized to do business, it shall be sufficient if the trust agreement requires similar written approval of the insurance supervisory official of such state in lieu of any required approval of the office. In all such cases, the insurer shall notify the office in writing of the nature and extent of such withdrawal.

History.—s. 708, ch. 59-205; ss. 13, 35, ch. 69-106; ss. 684, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1335, ch. 2003-261.



630.091 - Statement of trustee.

630.091 Statement of trustee.—

(1) The trustee or trustees of trusteed assets shall from time to time file with the office statements, in such form as it may designate and request in writing, certifying the character of such assets and the amounts thereof.

(2) If the trustee or trustees fail to file any such statement after request therefor and expiration of a reasonable time thereafter, the office may suspend or revoke the certificate of authority of the insurer.

History.—s. 709, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1336, ch. 2003-261.



630.101 - Examination of assets.

630.101 Examination of assets.—The office may from time to time examine trusteed assets of any insurer in accordance with the same conditions and procedures governing the examination of insurers in general under part II of chapter 624.

History.—s. 710, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1337, ch. 2003-261.



630.111 - Canadian insurers.

630.111 Canadian insurers.—The provisions of this chapter applicable to a United States manager shall, in the case of insurers domiciled in Canada, be deemed to refer to the president, vice president, secretary, or treasurer of such a Canadian insurer.

History.—s. 711, ch. 59-205; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



630.121 - Domestication of alien insurer; definitions.

630.121 Domestication of alien insurer; definitions.—

(1) “Domestication” as used in ss. 630.131-630.161 means the reorganization of the United States branch of an alien insurer as the result of which a domestic insurer shall succeed to all the business and assets and assume all the liabilities of the United States branch of the alien insurer.

(2) “United States branch” means the business unit through which business is transacted within the United States by an alien insurer and the assets and liabilities of such insurer within the United States pertaining to such business.

(3) “Domestic insurer” as used in such sections means a stock insurer incorporated under the laws of this state.

History.—s. 712, ch. 59-205; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



630.131 - Domestication procedure.

630.131 Domestication procedure.—

(1) Upon compliance with ss. 630.131-630.161, any alien insurer authorized to do business in this state which owns beneficially, directly or indirectly, all of the outstanding capital stock of a domestic insurer may, with the prior written approval of the office and subject to the final approval of the office, domesticate its United States branch, if entered through this state, by entering into an agreement in writing with the domestic insurer providing for the acquisition by the domestic insurer of all the liabilities of the United States branch for no consideration other than the assumption of such liabilities; except that the agreement may further provide for additional consideration payable by the issuance by the acquiring domestic insurer of shares of its capital stock.

(2) Such shares of capital stock of the acquiring domestic insurer, or voting trust certificates representing such shares, as are held among the trusteed assets of the United States branch of the alien insurer or are held in a trust created by the alien insurer and of which the alien insurer is a beneficiary shall be deemed to be shares held beneficially, but indirectly, by an alien insurer.

(3) The acquisition of assets and assumption of liabilities of the United States branch by the domestic insurer shall be effected by the filing with the office of an instrument of transfer and assumption in form satisfactory to the office and executed by the alien insurer and the domestic insurer.

(4) A domestic insurer may either be authorized to transact insurance in this state prior to entering into such domestication agreement or may, if the office so approves, be authorized effective with the consummation of the domestication agreement in accordance with the provisions of s. 630.161.

History.—s. 713, ch. 59-205; ss. 13, 35, ch. 69-106; ss. 685, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1338, ch. 2003-261.



630.141 - Domestication agreement; authorization; execution.

630.141 Domestication agreement; authorization; execution.—

(1) The domestication agreement referred to in s. 630.131 shall be authorized, adopted, approved, signed, and acknowledged by the alien insurer in accordance with the laws of the country under which it is organized.

(2) In the case of a domestic insurer, the domestication agreement shall be approved, adopted, and authorized by its board of directors and executed by its president or any vice president and attested by its secretary or assistant secretary under its corporate seal.

History.—s. 714, ch. 59-205; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



630.151 - Office approval of domestication agreement.

630.151 Office approval of domestication agreement.—An executed counterpart of the domestication agreement, together with certified copies of the corporate proceedings of the domestic insurer and the alien insurer, approving, adopting, and authorizing the execution of the domestication agreement, shall be submitted to the office for its approval. The office shall thereupon consider the agreement; and, if it finds that the same is in accordance with the provisions hereof and that the interests of policyholders and creditors of the United States branch of the alien insurer are not materially adversely affected, it may approve the domestication agreement and authorize the consummation thereof in compliance with the provisions of s. 630.161.

History.—s. 715, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1339, ch. 2003-261.



630.161 - Consummation of domestication; transfer of assets and deposits.

630.161 Consummation of domestication; transfer of assets and deposits.—

(1) Upon the filing with the office of a certified copy of the instrument of transfer and assumption pursuant to which a domestic insurer succeeds to the business and assets of the United States branch of an alien insurer and assumes all its liabilities as provided by ss. 630.131-630.161, the domestication of the United States branch shall be deemed to be effective; and thereupon all the rights, franchises, and interests of the United States branch in and to every species of property, real, personal, and mixed, and things in action thereunto belonging shall be deemed as transferred to and vested in the domestic insurer, and simultaneously therewith the domestic insurer shall be deemed to have assumed all of the liabilities of the United States branch.

(2) All deposits of the United States branch held by the department, or state officers or other state regulatory agencies pursuant to requirements of state laws, shall be deemed to be held as security that the domestic insurer will fully perform its assumption as direct liabilities of all the liabilities to policyholders or policyholders and creditors within the United States of the United States branch; and such deposits shall be deemed to be assets of the domestic insurer and shall be reported as such in the annual financial statements and other reports which the domestic insurer may be required to file. Upon the ultimate release by any such state officer or agency of any such deposits, the securities and cash constituting such released deposit shall be delivered and paid over to the domestic insurer as the lawful successor in interest to the United States branch.

(3) Contemporaneously with the consummation of the domestication of the United States branch, notwithstanding any provision of the statutes to the contrary, the department shall transfer to the insurer the securities deposited by the United States branch in compliance with the provisions of this law, and the department shall consent that the trustee of the trusteed assets deposited by the United States branch in compliance with the provisions of this law shall withdraw from the trusteed assets and transfer and deliver over to the domestic insurer all assets held by such trustee.

History.—s. 716, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1340, ch. 2003-261.






Chapter 631 - INSURER INSOLVENCY; GUARANTY OF PAYMENT

Part I - INSURER INSOLVENCY: REHABILITATION ANDLIQUIDATION (ss. 631.001-631.401)

631.001 - Title, construction, and purpose.

631.001 Title, construction, and purpose.—

(1) This part constitutes and may be cited as the “Insurers Rehabilitation and Liquidation Act.”

(2) This part shall be liberally construed to effect the purposes of this part.

(3) The purposes of this part, which are integral elements of the regulation of the business of insurance and are of vital public interest and concern, are to:

(a) Protect the interests of policyholders, creditors, and other claimants and the public.

(b) Provide a comprehensive scheme for administering insurer receiverships.

(c) Detect any potentially dangerous condition in an insurer and promptly apply appropriate corrective measures.

(d) Implement improved methods for rehabilitating insurers, which methods involve the cooperation and management expertise of the insurance industry.

(e) Enhance the efficiency and economy of the liquidation process by clarifying the law to minimize legal uncertainty and litigation.

(f) Establish a system to equitably apportion any unavoidable loss.

(g) Administer insurer receiverships more efficiently on an interstate and international basis by facilitating cooperation between states and by extending the scope of personal jurisdiction over debtors of the insurer outside this state.

(h) Maximize recovery of assets for the benefit of the insurer’s estate; policyholders, creditors, and other claimants; and the public.

History.—s. 737, ch. 59-205; s. 1, ch. 70-27; s. 1, ch. 70-439; s. 809(1st), ch. 82-243; s. 1, ch. 83-38; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 3, ch. 2002-25.

Note.—Consolidation of s. 631.001 and former s. 631.211.



631.011 - Definitions.

631.011 Definitions.—For the purpose of this part, the term:

(1) “Affiliate” means any entity which exercises control over or is controlled by the insurer, directly or indirectly through:

(a) Equity ownership of voting securities;

(b) Common managerial control; or

(c) Collusive participation by the management of the insurer and affiliate in the management of the insurer or the affiliate.

(2) “Ancillary state” means, any state other than a domiciliary state.

(3) “Assets,” as used in this section, means only allowed assets as defined in chapter 625.

(4) “Bona fide holder for value” means a person who, while not possessing information that would lead a reasonable person similarly situated to believe that the insurer is insolvent or is experiencing an impairment of capital or an impairment of surplus and while unaware of the imminence or pendency of any receivership proceeding against the insurer, has, in the exercise of reasonable business judgment, exchanged his or her own funds, assets, or property for funds, assets, or property of the insurer having an equivalent market value.

(5) “Court” refers to the circuit court in which the receivership proceeding is pending.

(6) “Delinquency proceeding” means any proceeding commenced against an insurer pursuant to this chapter for the purpose of liquidating, rehabilitating, reorganizing, or conserving such insurer.

(7) “Domiciliary state” means the state in which an insurer is incorporated or organized or, in the case of an insurer incorporated or organized in a foreign country, the state in which such insurer, having become authorized to do business in such state, has, at the commencement of a delinquency proceeding, the largest amount of its assets held in trust and assets held on deposit for the benefit of its policyholders or policyholders and creditors in the United States; and any such insurer is deemed to be domiciled in such state.

(8) “Fair consideration” means that consideration which is given for property or assets of an insurer when, in exchange for the funds, assets, or property and in good faith, property is conveyed, services are rendered, or an enforceable obligation not invalidated by the receivership proceedings is created having a value to the insurer of not less than the value of the funds, assets, or property given in exchange.

(9) “Foreign country” means territory not in any state.

(10) “General assets” means all property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or a limited class or classes of persons, and as to such specifically encumbered property the term includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and assets held on deposit for the security or benefit of all policyholders or all policyholders and creditors in the United States shall be deemed general assets.

(11) “Good faith,” as used in ss. 631.262 and 631.263, means honesty in fact, including, but not limited to, the exercise of reasonable business judgment, in the conduct or transaction concerned, together with the absence of information that would lead a reasonable person in the same position to know that the insurer is insolvent or is experiencing an impairment of capital or an impairment of surplus and together with the absence of knowledge regarding the imminence or pendency of any receivership proceeding against the insurer.

(12) “Impairment of capital” means that the minimum surplus required to be maintained in s. 624.408 has been dissipated and the insurer is not possessed of assets at least equal to all its liabilities together with its total issued and outstanding capital stock, if a stock insurer, or the minimum surplus or net trust fund required by s. 624.407, if a mutual, reciprocal, or business trust insurer.

(13) “Impairment of surplus” means that the surplus of a stock insurer, the additional surplus of a mutual or reciprocal insurer, or the additional net trust fund of a business trust insurer does not comply with the requirements of s. 624.408.

(14) “Insolvency” means that all the assets of the insurer, if made immediately available, would not be sufficient to discharge all its liabilities or that the insurer is unable to pay its debts as they become due in the usual course of business. When the context of any provision of this code so indicates, insolvency also includes and is defined as “impairment of surplus,” as defined in subsection (13), and “impairment of capital,” as defined in subsection (12).

(15) “Insurer,” in addition to persons so defined under s. 624.03, also includes persons purporting to be insurers or organizing, or holding themselves out as organizing, in this state for the purpose of becoming insurers and all insurers who have policyholders resident in this state.

(16) “Liabilities,” as used in subsections (12) and (14), means all liabilities, including those specifically required in s. 625.041.

(17) “Property” includes:

(a) All right, title, and interest of the insolvent entity, whether legal or equitable, tangible or intangible, or choate or inchoate, and includes choses in action, contract rights, and any other interest recognized under the laws of this state.

(b) Entitlements that existed prior to the entry of an order of conservation, rehabilitation, or liquidation and entitlements that may arise by operation of the provisions of this part or other provisions of law allowing the department to avoid prior transfers or assert other rights in its capacity as receiver.

(c) All records and data that are otherwise the property of the insolvent insurer, in whatever form maintained, including, but not limited to, claims and claim files, application files, litigation files, premium records, rate books, underwriting manuals, personnel records, or financial records, or similar records within the possession, custody, or control of a managing general agent, third-party administrator, management company, accountant, attorney, affiliate, or other person.

(18) “Receiver” means a receiver, liquidator, rehabilitator, reorganizer, or conservator, as the context may require.

(19) “Receivership” means the placement of an insurer under the control of a receiver pursuant to a delinquency proceeding under this part.

(20) “Reciprocal state” means any state other than this state in which in substance and effect the provisions of the Insurers Rehabilitation and Liquidation Act are in force, including the provisions requiring that the commissioner of insurance or equivalent insurance supervisory official be the receiver of a delinquent insurer.

(21) “Secured claim” means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise but does not include a special deposit claim, a claim against general assets, or a claim based on mere possession. The term also includes a claim which more than 4 months before the commencement of a delinquency proceeding in the state of the insurer’s domicile has become a lien upon specific assets by reason of judicial process.

(22) “Special deposit claim” means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any general assets.

(23) “State” is as defined in s. 624.08.

History.—s. 717, ch. 59-205; ss. 13, 35, ch. 69-106; s. 2, ch. 70-27; s. 1, ch. 70-439; s. 809(1st), ch. 82-243; s. 2, ch. 83-38; s. 1, ch. 87-350; s. 5, ch. 89-360; ss. 82, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 26, ch. 93-410; s. 4, ch. 2002-25.



631.015 - Reciprocity; treatment of policyholders.

631.015 Reciprocity; treatment of policyholders.—Reciprocity in the treatment of policyholders in receivership is extended to those states which, in substance and effect, enact the National Association of Insurance Commissioners Rehabilitation and Liquidation Model Act or the Uniform Insurers Liquidation Act.

History.—s. 5, ch. 2002-25.



631.021 - Jurisdiction of delinquency proceeding; venue; change of venue; exclusiveness of remedy; appeal.

631.021 Jurisdiction of delinquency proceeding; venue; change of venue; exclusiveness of remedy; appeal.—

(1) The circuit court shall have original jurisdiction of any delinquency proceeding under this chapter, and any court with jurisdiction is authorized to make all necessary or proper orders to carry out the purposes of this chapter. Any delinquency proceeding in this chapter is in equity.

(2) The venue of a delinquency proceeding or summary proceeding against a domestic, foreign, or alien insurer shall be in the Circuit Court of Leon County.

(3) A delinquency proceeding pursuant to this chapter constitutes the sole and exclusive method of liquidating, rehabilitating, reorganizing, or conserving an insurer. No court shall entertain a petition for the commencement of such a proceeding unless the petition has been filed in the name of the state on the relation of the department. The Florida Insurance Guaranty Association, Incorporated, the Florida Workers’ Compensation Insurance Guaranty Association, Incorporated, and the Florida Life and Health Guaranty Association, Incorporated, shall be given reasonable written notice by the department of all hearings which pertain to an adjudication of insolvency of a member insurer.

(4) An appeal shall lie to the District Court of Appeal, First District, from an order granting or refusing rehabilitation, liquidation, or conservation and from every order in a delinquency proceeding having the character of a final order as to the particular portion of the proceeding embraced therein.

(5) No service of process against the department in its capacity as receiver shall be effective unless served upon a person designated by the receiver and filed with the circuit court having jurisdiction over the delinquency proceeding. The designated person shall refuse to accept service if acceptance would violate a stay against legal proceedings involving an insurer that is the subject of delinquency proceedings or would violate any orders of the circuit court governing a delinquency proceeding. The person denied service may petition the circuit court having jurisdiction over the delinquency proceeding for relief from the receiver’s refusal to accept service. This subsection shall be strictly construed, and any purported service on the receiver or the department that is not in accordance with this subsection shall be null and void.

(6) The domiciliary court acquiring jurisdiction over persons subject to this chapter may exercise exclusive jurisdiction to the exclusion of all other courts, except as limited by the provisions of this chapter. Upon the issuance of an order of conservation, rehabilitation, or liquidation, the Circuit Court of Leon County shall have exclusive jurisdiction with respect to assets or property of any insurer subject to such proceedings and claims against said insurer’s assets or property.

History.—s. 718, ch. 59-205; s. 29, ch. 63-559; ss. 13, 35, ch. 69-106; s. 8, ch. 77-227; s. 809(1st), ch. 82-243; s. 3, ch. 83-38; s. 1, ch. 85-339; s. 6, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 11, ch. 97-262; s. 1341, ch. 2003-261; s. 28, ch. 2004-374.



631.025 - Persons subject to this part.

631.025 Persons subject to this part.—Delinquency proceedings authorized by this part may be initiated against any insurer, as defined in s. 631.011(15), if the statutory grounds are present as to that insurer, and the court may exercise jurisdiction over any person required to cooperate with the department and office pursuant to s. 631.391 and over all persons made subject to the court’s jurisdiction by other provisions of law. Such persons include, but are not limited to:

(1) A person transacting, or that has transacted, insurance business in or from this state and against whom claims arising from that business may exist now or in the future.

(2) A person purporting to transact an insurance business in this state and any person who acts as an insurer, transacts insurance, or otherwise engages in insurance activities in or from this state, with or without a certificate of authority or proper authority from the department or office, against whom claims arising from that business may exist now or in the future.

(3) An insurer with policyholders resident in this state.

(4) All other persons organized or in the process of organizing with the intent to transact an insurance business in this state.

History.—s. 6, ch. 2002-25; s. 1342, ch. 2003-261.



631.031 - Initiation and commencement of delinquency proceeding.

631.031 Initiation and commencement of delinquency proceeding.—

(1) Upon a determination by the office that one or more grounds for the initiation of delinquency proceedings exist pursuant to this chapter and that delinquency proceedings must be initiated, the Director of the Office of Insurance Regulation shall notify the department of such determination and shall provide the department with all necessary documentation and evidence. The department shall then initiate such delinquency proceedings.

(2) The department may commence any such proceeding by application to the court for an order directing the insurer to show cause why the department should not have the relief prayed for. On the return of such order to show cause, and after a full hearing, the court shall either deny the application or grant the application, together with such other relief as the nature of the case and the interests of the policyholders, creditors, stockholders, members, subscribers, or public may require. The department may also commence any such proceeding by application to the court by petition for the entry of a consent order of conservation, rehabilitation, or liquidation.

History.—s. 719, ch. 59-205; ss. 13, 35, ch. 69-106; s. 213, ch. 77-104; s. 809(1st), ch. 82-243; s. 38, ch. 88-166; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1343, ch. 2003-261.



631.041 - Automatic stay; relief from stay; injunctions.

631.041 Automatic stay; relief from stay; injunctions.—

(1) An application or petition under s. 631.031 operates as a matter of law as an automatic stay applicable to all persons and entities, other than the receiver, which shall be permanent and survive the entry of an order of conservation, rehabilitation, or liquidation, and which shall prohibit:

(a) The commencement or continuation of judicial, administrative, or other action or proceeding against the insurer or against its assets or any part thereof;

(b) The enforcement of a judgment against the insurer or an affiliate obtained either before or after the commencement of the delinquency proceeding;

(c) Any act to obtain possession of property of the insurer;

(d) Any act to create, perfect, or enforce a lien against property of the insurer, except that a secured claim as defined in s. 631.011(21) may proceed under s. 631.191 after the order of liquidation is entered;

(e) Any act to collect, assess, or recover a claim against the insurer, except claims as provided for under this chapter; and

(f) The setoff or offset of any debt owing to the insurer, except offsets as provided in s. 631.281.

(2) Upon written request of a person or entity subject to the stay against obtaining or enforcing a judgment against an insurer or affiliate provided in paragraph (1)(b) the court, with notice to the department and upon hearing, may grant relief from the stay provided the movant, who has the burden of proof, establishes by clear and convincing evidence that the judgment is not voidable or void by a receiver and that property from which the judgment would be satisfied does not constitute premium funds or another asset which belongs to the insurer.

(3) Upon application by the department pursuant to this part for an order to show cause or upon petition, or at any time thereafter, the court may without notice issue an injunction restraining the insurer and its officers, directors, stockholders, members, subscribers, and agents and all other persons from the transaction of its business or the waste or disposition of its property until the further order of the court.

(4) The court may without notice at any time during a proceeding under this chapter issue such other injunctions or orders as may be deemed necessary to prevent interference with the department or the proceeding; waste of the assets of the insurer; the commencement or prosecution of any actions; the obtaining of preferences, judgments, attachments, or other liens; or the making of any levy against the insurer or against its assets or any part thereof.

(5) Notwithstanding any other provision of law, no bond shall be required of the department as a prerequisite for the issuance of any injunction or restraining order pursuant to this section.

(6) The estate of an insurer in rehabilitation or liquidation which is injured by any willful violation of an applicable stay or injunction shall be entitled to actual damages, including costs and attorney’s fees, and, in appropriate circumstances, the receivership court may impose additional sanctions.

History.—s. 720, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; s. 4, ch. 83-38; s. 39, ch. 88-166; ss. 83, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 7, ch. 2002-25; s. 29, ch. 2004-374.



631.042 - Extension of time.

631.042 Extension of time.—

(1) With respect to any action by or against an insurer, no statute of limitations or defense of laches shall run between the date the department files a petition for a delinquency proceeding against an insurer and the date the court enters an order granting or denying that petition. If the petition is denied, any action against the insurer that might have been commenced when the petition was filed may be commenced no later than 60 days after the order denying such relief or the remaining unexpired time under the applicable statute of limitations or defense of laches that was available on the day the petition was filed, whichever is longer.

(2) The running of any unexpired statute of limitations, as to any claims brought by the administrator, a receiver, or an official or agency exercising powers pursuant to this chapter seeking damages or other recoveries on behalf of an insurer, its policyholders, its creditors, or its estate, shall be tolled for a period of 4 years from the date the court enters an order placing the insurer in receivership. If the delinquency proceedings against the insurer terminate in fewer than 4 years, tolling shall cease at the time the proceedings are final, including all appeals.

(3) A cause of action does not accrue, and the limitations period for any such action does not run, during the time the insurer is controlled by parties acting contrary to the company’s interests or when facts giving rise to the claim are concealed fraudulently from regulatory authorities or from any members of company management. The provisions of chapter 95 shall be construed to be consistent with the provisions of this section. The receiver may institute any action or proceeding authorized under this part while any statute of limitation is tolled pursuant to this section. This tolling provision shall be in addition to any other applicable tolling provision.

(4) For actions not covered by subsection (2), if any unexpired time period is fixed by any agreement or in any proceeding for doing any act for the benefit of the estate, the receiver shall have 180 days, or for good cause shown more than 180 days as allowed by the court, from the date the court enters the order granting the department’s petition for a delinquency proceeding.

History.—s. 8, ch. 2002-25.



631.051 - Grounds for rehabilitation; domestic insurers.

631.051 Grounds for rehabilitation; domestic insurers.—The department may petition for an order directing it to rehabilitate a domestic insurer or an alien insurer domiciled in this state on any one or more of the following grounds, that the insurer:

(1) Is impaired or insolvent;

(2) Has failed to comply with an order of the office to make good an impairment of capital or surplus or both;

(3) Is found by the office to be in such condition or is using or has been subject to such methods or practices in the conduct of its business, as to render its further transaction of insurance presently or prospectively hazardous to its policyholders, creditors, stockholders, or the public;

(4) Has failed, or its parent corporation, subsidiary, or affiliated person controlled by either the insurer or the parent corporation has failed, to submit its books, documents, accounts, records, and affairs pertaining to the insurer to the reasonable inspection or examination of the office or its authorized representative; or any individual exercising any executive authority in the affairs of the insurer, or parent corporation, or subsidiary, or affiliated person has refused to be examined under oath by the office or its authorized representative, whether within this state or otherwise, concerning the pertinent affairs of the insurer, or parent corporation or subsidiary or affiliated person; or if examined under oath refuses to divulge pertinent information reasonably known to her or him; or officers, directors, agents, employees, or other representatives of the insurer or parent corporation, subsidiary, or affiliated person have failed to comply promptly with the reasonable requests of the office or its authorized representative for the purposes of, and during the conduct of, any such examination;

(5) Has concealed or removed records or assets or otherwise violated s. 628.271 or s. 628.281;

(6) Through its board of directors or governing body is deadlocked in the management of the insurer’s affairs and that the members of a mutual, reciprocal, or any other type of organization or stockholders are unable to break the deadlock and that irreparable injury to the insurer, its creditors, its policyholders, its members or subscribers, or the public is threatened by reason thereof;

(7) Has transferred or attempted to transfer substantially its entire property or business, or has entered into any transaction the effect of which is to merge substantially its entire property or business into that of any other insurer or entity without having first obtained the written approval of the office under the provisions of s. 628.451, s. 628.461, or s. 628.4615, as the case may be;

(8) Has willfully violated its charter or certificate of incorporation or any law of this state;

(9) Is in such a position that control of it, whether by stock ownership or otherwise, and whether direct or indirect, is in one or more persons found by the office after notice and hearing to be dishonest or untrustworthy; or that the insurer has failed, upon order of the office and expiration of such reasonable time for such removal as the office shall specify in the order, to remove any person who in fact has executive authority, directly or indirectly, in the insurer, whether as an officer, director, manager, agent, employee, or otherwise, and if such person has been found by the office after notice and hearing, to be incompetent, dishonest, untrustworthy, or so lacking in insurance company managerial experience as to be hazardous to the insurance-buying public;

(10) Has been or is the subject of an application for the appointment of a receiver, trustee, custodian, or sequestrator of the insurer or its property otherwise than pursuant to the provisions of this code, but only if such an appointment has been made or is imminent;

(11) Has consented to such an order through a majority of its directors, stockholders, members, or subscribers;

(12) Has failed to pay a final judgment rendered against it in this state upon any insurance contract issued or assumed by it, within 60 days after the judgment became final, within 60 days after the time for taking an appeal has expired, or within 30 days after dismissal of an appeal before final determination, whichever date is the later;

(13) Has been the victim of embezzlement, wrongful sequestration, conversion, diversion, or encumbering of its assets; forgery or fraud affecting it; or other illegal conduct in, by, or with respect to it, which if established would threaten its solvency; or that the office has reasonable cause to so believe any of the foregoing has occurred or may occur;

(14) Is engaging in a systematic practice of reaching settlements with and obtaining releases from policyholders or third-party claimants and then unreasonably delaying payment of, or failing to pay, the agreed-upon settlements; or

(15) Within the previous 12 months has systematically attempted to compromise with creditors on the ground that it is financially unable to pay its claims in full.

History.—s. 721, ch. 59-205; ss. 13, 35, ch. 69-106; s. 3, ch. 70-27; s. 1, ch. 70-439; s. 809(1st), ch. 82-243; ss. 3, 17, ch. 86-250; s. 4, ch. 87-50; s. 10, ch. 90-248; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 397, ch. 97-102; s. 1344, ch. 2003-261.



631.0515 - Appointment of receiver; insurance holding company.

631.0515 Appointment of receiver; insurance holding company.—A delinquency proceeding pursuant to this chapter constitutes the sole and exclusive method of dissolving, liquidating, rehabilitating, reorganizing, conserving, or appointing a receiver of a Florida corporation which is not insolvent as defined by s. 607.01401(16); which through its shareholders, board of directors, or governing body is deadlocked in the management of its affairs; and which directly or indirectly owns all of the stock of a Florida domestic insurer. The department may petition for an order directing it to rehabilitate such corporation if the interests of policyholders or the public will be harmed as a result of the deadlock. The department shall use due diligence to resolve the deadlock. Whether or not the department petitions for an order, the circuit court shall not have jurisdiction pursuant to 1s. 607.271, 1s. 607.274, or 1s. 607.277 to dissolve, liquidate, or appoint receivers with respect to, a Florida corporation which directly or indirectly owns all of the stock of a Florida domestic insurer and which is not insolvent as defined by s. 607.01401(16). However, a managing general agent or holding company with a controlling interest in a domestic insurer in this state is subject to jurisdiction of the court under the provisions of s. 631.025.

History.—s. 2, ch. 86-86; s. 2, ch. 87-50; s. 181, ch. 90-179; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 45, ch. 99-3; s. 83, ch. 2000-154; s. 30, ch. 2004-374.

1Note.—Repealed by s. 189, ch. 90-179.



631.061 - Grounds for liquidation.

631.061 Grounds for liquidation.—The department may apply to the court for an order appointing it as receiver (if its appointment as receiver is not then in effect) and directing it to liquidate the business of a domestic insurer or of the United States branch of an alien insurer having trusteed assets in this state, regardless of whether or not there has been a prior order directing it to rehabilitate such insurer, upon any of the grounds specified in s. 631.051, or if such insurer:

(1) Is or is about to become insolvent.

(2) Is an insolvent insurer and has commenced or is attempting to commence voluntary liquidation or dissolution except under this code.

(3) Has not completed its organization and obtained a certificate of authority as an insurer within the time allowed therefor under any applicable law.

History.—s. 722, ch. 59-205; ss. 13, 35, ch. 69-106; s. 4, ch. 70-27; s. 809(1st), ch. 82-243; s. 5, ch. 83-38; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.071 - Grounds for conservation; foreign insurers.

631.071 Grounds for conservation; foreign insurers.—The department may apply to the court for an order appointing it as receiver or ancillary receiver, and directing it to conserve the assets within this state, of a foreign insurer upon any of the following grounds:

(1) Upon any of the grounds specified in s. 631.051 or s. 631.061, or

(2) Upon the ground that its property has been sequestrated in its domiciliary sovereignty or in any other sovereignty.

History.—s. 723, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.081 - Grounds for conservation; alien insurers.

631.081 Grounds for conservation; alien insurers.—The department may apply to the court for an order appointing it as receiver or ancillary receiver, and directing it to conserve the assets within this state, of any alien insurer upon any of the following grounds:

(1) Upon any of the grounds specified in s. 631.051 or s. 631.061;

(2) Upon the ground that the insurer has failed to comply, within the time designated by the office, with an order made by it to make good an impairment of its trusteed funds; or

(3) Upon the ground that the property of the insurer has been sequestrated in its domiciliary sovereignty or elsewhere.

History.—s. 724, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1345, ch. 2003-261.



631.091 - Grounds for ancillary liquidation; foreign insurers.

631.091 Grounds for ancillary liquidation; foreign insurers.—The department may apply to the circuit court for an order appointing it as ancillary receiver of, and directing it to liquidate the business and assets of, a foreign insurer which has assets, business, or claims in this state upon the appointment in the domiciliary state of such insurer of a receiver, liquidator, conservator, rehabilitator, or other officer by whatever name called for the purpose of liquidating the business of such insurer.

History.—s. 725, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; s. 6, ch. 83-38; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.101 - Order of rehabilitation; termination.

631.101 Order of rehabilitation; termination.—

(1) An order to rehabilitate a domestic insurer shall direct the department forthwith to take possession of the property of the insurer and to conduct the business thereof, and to take such steps toward removal of the causes and conditions which have made rehabilitation necessary as the court may direct.

(2) If at any time the department deems that further efforts to rehabilitate the insurer would be useless, it may apply to the court for an order of liquidation.

(3) The department, or any interested person upon due notice to the department, at any time may apply to the court for an order terminating the rehabilitation proceedings and permitting the insurer to resume possession of its property and the conduct of its business, but no such order shall be made or entered except when, after a hearing, the court has determined that the purposes of the proceeding have been fully accomplished.

History.—s. 726, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.111 - Order of liquidation; domestic insurers.

631.111 Order of liquidation; domestic insurers.—

(1) An order to liquidate the business of a domestic insurer shall direct the department forthwith to take immediate possession of the property of the insurer, to marshal all the assets of the insurer, to liquidate its business, to deal with the insurer’s property and business in its own name or in the name of the insurer, as the court may direct, and to give notice to all creditors who may have claims against the insurer to present such claims, as the court may direct.

(2) The order of liquidation shall authorize and direct the department to take immediate possession of all the property, assets, and estate, including, but not limited to, all offices maintained by the insurer and all rights of action, books, documents, papers, evidences of debt, and all other property of every kind whatsoever and wheresoever located belonging to the insurer, including, but not limited to, all bank accounts, stocks, bonds, debentures, mortgages, all premiums collected by premium finance companies or any person otherwise engaged in premium financing, agents, subagents, producing agents, brokers, service representatives, or others and not paid to the insurer, furniture, fixtures, equipment, office supplies, and all real property of the insurer and to hold all such assets pending further orders of the court.

(3) The department may apply for and secure an order dissolving the corporate existence of a domestic insurer upon its application for an order of liquidation of such insurer or at any time after such order has been granted.

History.—s. 727, ch. 59-205; ss. 13, 35, ch. 69-106; s. 5, ch. 70-27; s. 1, ch. 70-439; s. 809(1st), ch. 82-243; s. 7, ch. 83-38; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 92, ch. 2003-1.



631.112 - Subordination of claims for noncooperation.

631.112 Subordination of claims for noncooperation.—If an ancillary receiver or another person performing the duties associated with an ancillary receiver in another state or foreign country fails to transfer to the domiciliary liquidator in this state any assets within her or his control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims, shall be deemed class 9 claims as defined in s. 631.271(1)(i).

History.—ss. 84, 188, ch. 91-108; s. 4, ch. 91-429; s. 398, ch. 97-102; s. 46, ch. 99-3.



631.121 - Order of liquidation; alien insurers.

631.121 Order of liquidation; alien insurers.—An order to liquidate the business of a United States branch of an alien insurer having trusteed assets in this state shall be in the same terms as those prescribed for domestic insurers, save and except only that the assets of the business of such United States branch shall be the only assets included therein.

History.—s. 728, ch. 59-205; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.131 - Order of conservation or ancillary liquidation of foreign or alien insurers.

631.131 Order of conservation or ancillary liquidation of foreign or alien insurers.—

(1) An order to conserve the assets of a foreign or alien insurer shall require the department forthwith to take possession of the property of the insurer within this state and to conserve it, subject to the further direction of the court.

(2) An order to liquidate the assets in this state of a foreign insurer shall require the department forthwith to take possession of the property of the insurer within this state, to take all steps necessary to prevent wasting of the assets, to marshal all assets in accordance with s. 631.111(2), insofar as that subsection does not conflict with the rights of the domiciliary receiver, and to liquidate it subject to the orders of the court and with due regard to the rights and powers of the domiciliary receiver as provided in this chapter.

History.—s. 729, ch. 59-205; ss. 13, 35, ch. 69-106; s. 6, ch. 70-27; s. 1, ch. 70-439; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.141 - Conduct of delinquency proceeding; domestic and alien insurers.

631.141 Conduct of delinquency proceeding; domestic and alien insurers.—

(1) Whenever under this chapter a receiver is to be appointed in a delinquency proceeding for a domestic or alien insurer, the court shall appoint the department as such receiver. The court shall order the department forthwith to take possession of the assets of the insurer and to administer the same under the orders of the court.

(2) As a domiciliary receiver, the department is vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records, of the insurer, wherever located, as of the date of entry of the order directing it to rehabilitate or liquidate a domestic insurer or to liquidate the United States branch of an alien insurer domiciled in this state; and it shall have the right to recover the same and reduce the same to possession; except that ancillary receivers in reciprocal states shall have, as to assets located in their respective states, the rights and powers which are herein prescribed for ancillary receivers appointed in this state as to assets located in this state.

(3) The filing or recording of the order directing possession to be taken, or a certified copy thereof, in any office where instruments affecting title to property are required to be filed or recorded imparts the same notice as would be imparted by a deed, bill of sale, or other evidence of title duly filed or recorded.

(4) The department as domiciliary receiver is responsible for the proper administration of all assets coming into its possession or control. The court may at any time require a bond from it or its agents if deemed desirable for the protection of such assets.

(5) Upon taking possession of the assets of an insurer, the domiciliary receiver shall, subject to the direction of the court, immediately proceed to conduct the business of the insurer or to take such steps as are authorized by this chapter for the purpose of rehabilitating, liquidating, or conserving the affairs or assets of the insurer.

(6) The department may assert all rights belonging to third parties, including, but not limited to, policyholders, creditors, and other claimants, except to the extent an individual claim is personal and unique to the claimant and could not inure to the benefit of the estate or to policyholders, creditors, or other claimants.

(7)(a) In connection with a delinquency proceeding, the department may appoint one or more special agents to act for it, and it may employ such counsel, clerks, and assistants as it deems necessary. The compensation of the special agents, counsel, clerks, or assistants and all expenses of taking possession of the insurer and of conducting the proceeding shall be fixed by the receiver, subject to the approval of the court, and shall be paid out of the funds or assets of the insurer. Such expenses are administrative expenses and are recoverable by the receiver in any actions in which the receiver is authorized or entitled to recover its administrative expenses. Within the limits of duties imposed upon them, special agents shall possess all the powers given to and, in the exercise of those powers, shall be subject to all duties imposed upon the receiver with respect to such proceeding.

(b) In the event that initiation of delinquency proceedings does not result in appointment of the department as receiver, or in the event that the funds or assets of an insurer for which the department is appointed as receiver are insufficient to cover the cost of compensation to special agents, counsel, clerks, or assistants and all expenses of taking, or attempting to take, possession of the insurer, and of conducting the proceeding, there is appropriated, upon approval of the Chief Financial Officer and of the Legislative Budget Commission pursuant to chapter 216, from the Insurance Regulation Trust Fund to the Division of Rehabilitation and Liquidation a sum that is sufficient to cover the unreimbursed costs.

(8) The department as domiciliary receiver may take such action as it deems necessary or appropriate to reform and revitalize the insurer. The department shall have all the powers of the directors, officers, and managers, whose authority shall be suspended, except as they are redelegated by the receiver. The receiver shall have full power to direct and manage the affairs of the insurer, to hire and discharge employees, and to deal with the property and business of the insurer.

(9) If the department as domiciliary receiver determines that reorganization, consolidation, conversion, reinsurance, merger, or other transformation of the insurer is appropriate, it shall prepare a plan to effect such changes. Upon application of the receiver for approval of the plan, and after such notice and hearings as the court may prescribe, the court may either approve or disapprove the plan proposed or may modify it and approve it as modified. Any plan approved under this section must be, in the judgment of the court, fair and equitable to all parties concerned. If the plan is approved, the receiver shall carry out the plan.

(10) Records created by the entity in receivership shall be disposed of in accordance with the order of the court at such time as the receiver determines that the records are not needed for the administration of the estate.

History.—s. 730, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; s. 8, ch. 83-38; ss. 85, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 9, ch. 2002-25; s. 10, ch. 2003-267; s. 31, ch. 2004-374; s. 56, ch. 2005-152.



631.152 - Conduct of delinquency proceeding; foreign insurers.

631.152 Conduct of delinquency proceeding; foreign insurers.—

(1) Whenever under this chapter an ancillary receiver is to be appointed in a delinquency proceeding for an insurer not domiciled in this state, the court shall appoint the department as ancillary receiver. The department shall file a petition requesting the appointment on the grounds set forth in s. 631.091:

(a) If it finds that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver;

(b) If 10 or more persons resident in this state having claims against such insurer file a petition with the department or office requesting the appointment of such ancillary receiver; or

(c) If it finds it is necessary to obtain records to adjudicate the covered claims of Florida policyholders.

(2) The domiciliary receiver for the purpose of liquidating an insurer domiciled in a reciprocal state shall be vested by operation of law with the title to all of the property (except statutory deposits, special statutory deposits, and property located in this state subject to a security interest), contracts, and rights of action, and all of the books and records of the insurer located in this state, and it shall have the immediate right to recover balances due from local agents and to obtain possession of any books and records of the insurer found in this state. It shall also be entitled to recover the property subject to a security interest, statutory deposits, and special statutory deposits of the insurer located in this state, except that upon the appointment of an ancillary receiver in this state, the ancillary receiver shall during the ancillary receivership proceeding have the sole right to recover such other assets. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceeding in this state, and shall pay the necessary expenses of the proceeding. It shall promptly transfer all remaining assets to the domiciliary receiver. Subject to the foregoing provisions, the ancillary receiver and its agents shall have the same powers and be subject to the same duties with respect to the administration of such assets as a receiver of an insurer domiciled in this state.

(3) The domiciliary receiver of an insurer domiciled in a reciprocal state may sue in this state to recover any assets of such insurer to which it may be entitled under the laws of this state.

(4) Section 631.141(7)(b) applies to ancillary delinquency proceedings opened for the purpose of obtaining records necessary to adjudicate the covered claims of Florida policyholders.

History.—s. 731, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; ss. 86, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1346, ch. 2003-261; s. 5, ch. 2011-226; s. 79, ch. 2016-10.



631.153 - Intervention; exclusiveness of claims procedure.

631.153 Intervention; exclusiveness of claims procedure.—No person shall be allowed to intervene in any delinquency proceeding in this state brought under this chapter for the purpose of seeking or obtaining payment of any judgment, lien, or other claim of any kind. The claims procedure set out in ss. 631.161, 631.171, 631.181, 631.182, 631.191, 631.192, and 631.193 constitutes the exclusive means for obtaining payment of claims from the receivership estate.

History.—s. 2, ch. 85-339; s. 1, ch. 86-286; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.154 - Funds, assets, or other property in the possession of third person.

631.154 Funds, assets, or other property in the possession of third person.—

(1) If the receiver determines that funds, assets, or property in the possession of another person are rightfully the property of the estate, the receiver shall deliver to such person a written demand for immediate delivery of the funds, assets, or property to the receiver, referencing this section by number, referencing the court and docket number of the receivership action, and notifying the person that any claim of right to the funds, assets, or property by her or him must be presented to the court within 20 days after the date of the written demand. Any person who holds funds, assets, or other property belonging to an entity placed in receivership under this chapter shall deliver the funds, assets, or other property to the receiver on demand. Should the person allege any right to retain the funds, assets, or other property pursuant to s. 631.155, s. 631.191, s. 631.261, s. 631.262, s. 631.263, or s. 631.281, a pleading setting out the right shall be filed with the court within 20 days after the receipt of the receiver’s demand that the funds, assets, or property be delivered to the receiver. The person shall serve a copy of the pleading on the receiver. The pleading of the person shall inform the court as to the nature of the claim to the property, the alleged value of the assets or property, or the amount of funds held, and what action has been taken by the person to preserve and protect the assets or property or to preserve any funds pending determination of the dispute.

(2) If requested by the receiver, a hearing shall be held to determine where and under what conditions the property, assets, or funds shall be held by the person pending determination of the dispute. The court may impose conditions as it may deem necessary or appropriate for the preservation of the property until the court can determine the validity of the person’s claim to the property, assets, or funds. If any property, assets, or funds are allowed to remain in the possession of the person after demand made by the receiver, that person shall be strictly liable for any waste, loss, or damage of the property, assets, or funds retained.

(3) If a person has filed a pleading alleging any right to retain funds, assets, or property, the court shall hold a subsequent hearing to determine entitlement to the funds, assets, or property claimed by the receiver.

(4) If a person fails to file the pleading required by subsection (1) within the 20-day period, the court may, upon petition of the receiver and upon a copy of the petition being served by the petitioner to such person, issue its summary order directing the immediate delivery of the funds, assets, or property to the receiver and finding that the person has waived all claims of right to the funds, assets, or property.

(5) This section shall apply to all proceedings brought by the receiver to recover funds, assets, or property believed by the receiver under this chapter to be assets of the entity subject to an order of conservation, rehabilitation, or liquidation. The receiver shall be exempt from the provisions of s. 57.111.

(6) Should the receiver be successful in establishing its claim or any part thereof, the receiver shall be entitled to recover judgment for the following:

(a) The property or its cash value as of the date of the order of conservation, rehabilitation, or liquidation, whichever is applicable.

(b) Rental for the use of the property to run from the date of the order of conservation, rehabilitation, or liquidation, whichever is applicable, to the date the property is delivered to the receiver.

(c) In the case of funds, interest at the statutory rate to run from the date of the order of conservation, rehabilitation, or liquidation, whichever is applicable, to the date the funds are delivered to the receiver.

(d) All costs, investigative and other expenses, including, but not limited to, those for department staff, incurred in the recovery of the property, assets, or funds, and reasonable attorney’s fees. Department staff costs and expenses include staff salaries.

It is the intent of this section that a person found to be holding receivership assets fully reimburse the receiver for any and all efforts made to recover those assets.

History.—s. 7, ch. 89-360; s. 1, ch. 90-192; ss. 87, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 399, ch. 97-102; s. 10, ch. 2002-25.



631.155 - Agents’ balances; premiums and unearned commissions.

631.155 Agents’ balances; premiums and unearned commissions.—Premiums and unearned commissions which have been collected on behalf of an insurer by an agent, agency, or other entity or person constitute an asset of the insurer for which the agent, agency, or other entity or person has a duty to account to the receiver and to pay over amounts as may be due. The duty to account to the receiver shall encompass all persons or entities involved in the handling and transmittal of premium funds. An accounting shall be provided to the receiver within 20 days after receipt of a written demand for an accounting. If there is a dispute regarding the accounting, the court shall hear and decide the matter upon petition of the receiver. Compliance with this section and payment of sums determined to be owed by the court within 30 days of judgment, or within other payment terms approved by the court, shall constitute requirements for continued licensure of a person holding a license under the Florida Insurance Code, and failure to comply with this section shall be sufficient grounds for the license revocation.

History.—s. 8, ch. 89-360; s. 1, ch. 90-192; ss. 88, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 67, ch. 2002-206.



631.156 - Investigation by the department; scope of authority; sharing of materials.

631.156 Investigation by the department; scope of authority; sharing of materials.—

(1) The department may, under the direction and supervision of the receivership court, conduct an investigation to determine the causes of the insolvency, including whether false statements filed with the department contributed to the insolvency and if any laws of this state, any other state, or the Federal Government relating to the solvency of the insurer were violated; to discover assets for recovery; and to determine the location of assets and their manner of recovery. The department may take statements under oath and examine and review the books, records, and documents of the insurer or any affiliate, controlling person, officer, director, manager, trustee, agent, adjuster, employee, or independent contractor of any insurer or affiliate and any other person possessing any executive authority over, or exercising or having exercised any control over, any segment of the affairs of the insurer or affiliate. Contracts of reinsurance between an insurer and a reinsurer do not constitute the exercise of control by the reinsurer over the insurer for purposes of this section.

(2) The department may provide documents, books, and records; other investigative products, work product, and analysis; and copies of any or all of such materials to the Division of Investigative and Forensic Services or any other appropriate government agency. The sharing of these materials does not waive any work product or other privilege otherwise applicable under law.

(3) The receivership court, upon motion of the department, shall enter an order expediting compliance with the requirements of subsection (1). The court may impose appropriate penalties and sanctions for noncompliance with such order, including penalties and sanctions for the loss, destruction, or spoliation of any evidence that occurs after entry of such order.

History.—s. 11, ch. 2002-25; s. 25, ch. 2016-165.



631.157 - Civil action by the receiver.

631.157 Civil action by the receiver.—

(1) Any person who is engaged in the business of insurance, is or acts as an officer, director, agent, or employee of any person engaged in the business of insurance, or is involved in a transaction relating to the conduct of affairs of such a business, other than as an insured or beneficiary under a policy of insurance, and who willfully obtains or uses, as defined in s. 812.012(3), any funds, assets, or property, including, but not limited to, moneys, funds, premiums, credits, or other property of an insurer, shall be liable to the department as receiver for the use and benefit of an insolvent insurer’s estate, claimants, creditors, and policyholders, as follows:

(a) If the funds, assets, or property obtained or used did not jeopardize the safety and soundness of an insurer and was not a significant cause of such insurer being placed in receivership, the person shall be liable only for the full amount of any funds, assets, or property obtained or used, plus prejudgment interest provided by law.

(b) If the funds, assets, or property obtained or used jeopardized the safety and soundness of an insurer or was a significant cause of the insurer being placed in receivership, the person shall be liable for triple the full amount of any funds, assets, or property obtained or used, plus prejudgment interest provided by law on the original amount.

(2)(a) Any person who:

1. Is engaged in the business of insurance, is or acts as an officer, director, agent, or employee of any person engaged in the business of insurance, or is involved in a transaction relating to the conduct of affairs of such a business, other than as an insured or beneficiary under a policy of insurance;

2. Has actual knowledge or such constructive knowledge as should have been obtained through reasonable inquiry by a person in that position; and

3. Misreports a material fact in any book, report, or statement of an insurer

with the intent to deceive the insurer, including any officer, employee, or agent of the insurer, the department, or any agent or examiner appointed by the department to examine the affairs of the person or insurer, concerning the financial condition or solvency of such business is liable to the department as receiver for the use and benefit of the insolvent insurer’s estate, creditors, and policyholders, as provided in paragraph (b).

(b)1. If the misreporting did not jeopardize the safety and soundness of an insurer and was not a significant cause of the insurer being placed in receivership, the person shall be liable only for the full amount of any asset misreported.

2. If the misreporting jeopardized the safety and soundness of an insurer or was a significant cause of the insurer being placed in receivership, the person shall be liable for triple the full amount of any asset misreported.

(3) If the asset or property that has been obtained or used was reported to the department as being available to the insurer as an admitted asset and such asset is unavailable to the receiver for payment of the obligations of the insurer at the time a receivership proceeding is instituted, the obtaining or using shall be presumed to have jeopardized the safety and soundness of the insurer and to have been a significant cause of the insurer’s being placed in conservation, rehabilitation, or liquidation, with the burden of proof on the defendants to show otherwise.

(4) If the receiver is successful in establishing a claim under this section, the receiver shall be entitled to recover all of its costs; investigative and other expenses, which shall include the department’s in-house staff and staff attorney’s expenses, costs, and salaries, expended in the prosecution of the action; and reasonable attorney’s fees. The receiver shall be exempt from the provisions of s. 57.111.

(5) An action under this section may be brought at any time before the expiration of 4 years after the entry of the initial order of rehabilitation or liquidation under this part but shall be filed before the time the receivership proceeding is closed or dismissed.

History.—s. 12, ch. 2002-25.



631.161 - Claims of nonresidents against insurers domiciled in this state.

631.161 Claims of nonresidents against insurers domiciled in this state.—

(1) In a liquidation proceeding begun in this state against an insurer domiciled in this state, claimants residing in foreign countries or in states which are not reciprocal must file claims in this state, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states or with the domiciliary receiver. Claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceeding.

(2) Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this state as provided in this part or in ancillary proceedings, if any, in the reciprocal states. If notice of the claims and opportunity to appear and be heard is afforded the domiciliary receiver of this state as provided in s. 631.171(2) with respect to ancillary proceedings, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority of special deposit or secured claims arising in an ancillary state but shall not be conclusive with respect to priorities against general assets under s. 631.271.

History.—s. 732, ch. 59-205; s. 809(1st), ch. 82-243; s. 9, ch. 83-38; s. 127, ch. 83-216; ss. 187, 188, ch. 91-108.; s. 4, ch. 91-429.



631.171 - Claims of residents against insurers domiciled in reciprocal states.

631.171 Claims of residents against insurers domiciled in reciprocal states.—

(1) In a liquidation proceeding in a reciprocal state against an insurer domiciled in that state, if a notice to file claims has been issued by the Florida receiver pursuant to s. 631.181(3), claimants against the insurer who reside within this state may file claims either with the ancillary receiver, if any, in this state or with the domiciliary receiver. Claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceeding.

(2) If a notice to file claims has been issued by the Florida receiver pursuant to s. 631.181(3), claims belonging to claimants residing in this state may be proved either in the domiciliary state under the law of that state or in the ancillary proceeding, if any, in this state. If a claimant elects to prove her or his claim in this state, the claimant shall file her or his claim with the receiver in the manner provided in s. 631.181(1) and (2). The ancillary receiver shall make its recommendation to the court as under s. 631.182(2), shall arrange a date for hearing if necessary under s. 631.182(1), and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service at least 40 days prior to the date set for hearing. If the domiciliary liquidator, within 30 days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of her or his intention to contest the claim, she or he is entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim.

(3) If a notice to file claims has not been issued by the Florida receiver pursuant to s. 631.181(3), claims shall be proved and filed before the domiciliary receiver.

(4) The final allowance of the claim by the courts of this state shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this state.

History.—s. 733, ch. 59-205; s. 809(1st), ch. 82-243; s. 10, ch. 83-38; s. 3, ch. 85-339; ss. 89, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 400, ch. 97-102.



631.181 - Filing and proof of claim.

631.181 Filing and proof of claim.—

(1)(a) Proof of a claim shall be filed with the receiver in the form required by subsection (2) on or before the last day for filing specified in the notice required under subsection (3), except that proof of claim for cash surrender values or other investment values in life insurance and annuities need not be filed unless the receiver expressly so requires. Claims filed after the deadline may not share in distributions from the estate except to the extent allowed by exceptions specified in this section.

(b) The court may permit a claimant making a late filing to share in distributions, whether past or future, as if the claimant were not late, to prevent manifest injustice to the extent that any such payment will not prejudice the orderly administration of the liquidation, under any of the following circumstances:

1. The existence of the claim was not known to the claimant and the claimant filed her or his claim as promptly thereafter as reasonably possible after learning of it.

2. A transfer to the claimant was avoided under ss. 631.261 and 631.262.

3. The valuation under s. 631.191 of security held by a secured creditor shows a deficiency, which is filed within 30 days after the valuation.

(c) The court shall permit late-filed claims to share in distributions, whether past or future, as if they were not late, if such claims are claims of a guaranty association or foreign guaranty association for reimbursement of covered claims paid or expenses incurred, or both, subsequent to the last day for filing when such payments were made and expenses incurred as provided by law.

(d) The court may consider any claim filed late which is not covered by paragraph (b) and permit it to receive distributions which are subsequently declared on any claims of a lower priority if the payment does not prejudice the orderly administration of the liquidation. The late-filing claimant shall receive, at each distribution, the same percentage of the amount allowed on her or his claim as is then being paid to claimants of any lower priority. This payment of percentages shall continue until her or his claim has been paid in full.

(2)(a) Proof of a claim shall consist of a statement signed by the claimant that includes all of the following information which is applicable:

1. The particulars of the claim, including the consideration given for it.

2. The identity and amount of the security on the claim.

3. The payments made on the debt, if any.

4. A statement that the sum claimed is justly owing and that there is no setoff, counterclaim, or defense to the claim.

5. Any right of priority of payment or other specific right asserted by the claimants.

6. A copy of the written instrument which is the foundation of the claim.

7. The name and address of the claimant and the attorney who represents her or him, if any.

(b) No claim need be considered or allowed if it does not contain all the information in paragraph (a) which is applicable. The receiver may require that a prescribed form be used, that other information and documents be included, and that the proof of claim be verified by an affidavit of the claimant.

(c) At any time, the receiver may request the claimant to present information or evidence supplementary to that required under paragraph (a) and may take testimony under oath, require production of affidavits or depositions, or otherwise obtain additional information or evidence.

(d) No judgment or order against an insured or the insurer entered after the date of filing of a successful petition for liquidation, and no judgment or order against an insured or the insurer entered at any time by default or by collusion, need be considered as evidence of liability or of the quantum of damages. No judgment or order against an insured or the insurer entered within 4 months before the filing of the petition need be considered as evidence of liability or of the quantum of damages.

(e) All claims of a guaranty association or foreign guaranty association shall be in such form and contain such substantiation as may be agreed to by the association and the receiver.

(f) The signed statement required by this section shall not be required on claims for which adequate claims file documentation exists within the records of the insolvent insurer. Claims for payment of unearned premium shall not be required to use the signed statement required by this section if the receiver certifies to the guaranty fund that the records of the insolvent insurer are sufficient to determine the amount of unearned premium owed to each policyholder of the insurer and such information is remitted to the guaranty fund by the receiver in electronic or other mutually agreed-upon format.

(3) After the entry of the order of liquidation against a Florida-domiciled insurer, regardless of any prior notice that may have been given to creditors, the receiver shall notify all persons who may have claims against the insurer that they must file such claims with it at a place and within the time specified in the notice, or else such claims will be forever barred. The Florida receiver need not give such notice in ancillary proceedings if the receiver obtains an order from the court authorizing the receiver to not send out such notices, which order the court shall issue upon satisfactory evidence that the domiciliary receiver will be sending out similar notices and will accept and evaluate claims from Florida residents, that Florida residents may have objections to evaluations heard in Florida, and that there are reasonable assurances that Florida policyholders and claimants will be treated fairly and equally as compared to residents of the domicile state. The time specified in the notice shall be as fixed by the court for filing of claims and shall be not less than 6 months after the entry of the order of insolvency. The notice shall be given in such manner and for such reasonable period of time as may be ordered by the court.

History.—s. 734, ch. 59-205; ss. 13, 35, ch. 69-106; s. 7, ch. 70-27; s. 809(1st), ch. 82-243; s. 11, ch. 83-38; ss. 90, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 401, ch. 97-102; s. 31, ch. 2006-12.



631.182 - Receiver claims report and claimants objections procedure.

631.182 Receiver claims report and claimants objections procedure.—

(1) As soon as it has evaluated claims filed in the delinquency proceeding, the receiver shall report the claims to the circuit court, specifying in the report its recommendations with respect to the actions to be taken thereon. Upon receipt of the report, the court shall enter an order approving the claims so reported, unless an objection is filed thereto within a deadline set by the court. The court shall direct the receiver to provide notice to each claimant of the amount recommended on the claim and the deadline for filing objections to the receiver’s report. The receiver shall resolve objections to the satisfaction of the claimant or schedule a hearing before the court on objections filed to its report, and shall provide reasonable written notice of hearing to each claimant for which a hearing is scheduled.

(2) At the hearing, any interested person is entitled to appear. The hearing shall not be de novo but shall be limited to the record as described in s. 631.181(2). The court shall enter an order allowing, allowing in part, or disallowing the claim. Any such order is deemed to be an appealable order. In the interests of judicial economy, the court may appoint a special magistrate to resolve objections or to perform any particular service required by the court. This subsection shall apply to receivership proceedings commencing prior to, or subsequent to, July 1, 1997.

History.—ss. 12, 39, ch. 83-38; ss. 91, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 12, ch. 97-262; s. 93, ch. 2004-11.



631.191 - Special deposit claims and secured claims.

631.191 Special deposit claims and secured claims.—

(1) The owners of special deposit claims against an insurer against which a liquidation order has been entered in this or any other state shall be given priority against their several special deposits in accordance with the provisions of the statutes governing the creation and maintenance of such deposits. If there is a deficiency in any such deposit so that the claims secured thereby are not fully discharged therefrom, the claimants may share in the general assets, but such sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

(2)(a) The owner of a secured claim against an insurer against which a liquidation order has been entered in this or any other state may surrender her or his security and file her or his claim as a general creditor, or the claim may be discharged by resort to the security, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors. If the amount of the deficiency has been adjudicated in ancillary proceedings as provided in this chapter, or if it has been adjudicated by a court of competent jurisdiction in a proceeding in which the domiciliary receiver has had notice and an opportunity to be heard, such amount shall be conclusive; otherwise the amount shall be determined in the delinquency proceeding in the domiciliary state.

(b) The value of any security held by a secured creditor shall be determined under supervision of the court by:

1. Converting the same into money according to the terms of the agreement pursuant to which the security was delivered to such creditor; or

2. If no such agreement exists, the court shall determine the value in the event the creditor and the receiver cannot agree upon same.

History.—s. 735, ch. 59-205; s. 809(1st), ch. 82-243; s. 13, ch. 83-38; s. 9, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 402, ch. 97-102.



631.192 - Allowance of certain claims.

631.192 Allowance of certain claims.—

(1) No claim based upon a contract of insurance, suretyship, or indemnity may be allowed or paid from the assets of an insurer in process of liquidation unless the event causing the loss to, or creating the liability of, the obligee of the contract occurred prior to the order of liquidation or pursuant to the provisions of s. 631.252.

(2)(a) Claims not covered by the provisions of subsection (1) may not be allowed or paid from the assets of an insurer in the process of liquidation unless:

1. The event, whether an act or omission, occurred prior to the date of the order of liquidation;

2. The goods were delivered or services were rendered prior to the order of liquidation; or

3. The duty to perform under a contract matured prior to the order of liquidation.

(b) Nothing in this subsection shall be deemed to extinguish or limit any right the receiver may otherwise have to cancel any contract or part thereof by virtue of any contractual provision or law of this state. It is the duty of every claimant under this subsection to mitigate and minimize any damage suffered as a result of a breach of contract upon entry of the order of liquidation. Recovery by any claimant under this subsection is limited to the actual damages suffered by virtue of a breach.

(3) A claim of a third party shall not be deemed contingent, but shall be fairly evaluated even though liability has not been established by the date set forth in subsection (1), if:

(a) It may be reasonably inferred from the proof presented upon such claim that such person would be able to obtain a judgment upon such cause of action against such insured; and

(b) The claimant furnishes suitable proof, unless the court for good cause shown otherwise directs, that no further valid claim against such insurer arising out of the claimant’s cause of action other than those claims already presented can be made.

(4) The total liability of such insurer to all claimants arising out of the same act of its insured may be no greater than its maximum liability would be if it were not in liquidation.

History.—ss. 14, 39, ch. 83-38; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.193 - Releases.

631.193 Releases.—The filing of a claim constitutes a release of the insured from liability to the claimant to the extent of the coverage or policy limits provided by the insolvent insurer. The release is conditioned upon the cooperation of the insured with the receiver and the Florida Insurance Guaranty Association and any other guaranty association in defense of the claim. This release does not operate to discharge the Florida Insurance Guaranty Association or any other guaranty association from any of its responsibilities and duties set out in this chapter.

History.—ss. 15, 39, ch. 83-38; s. 4, ch. 85-339; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.201 - Attachment and garnishment of assets.

631.201 Attachment and garnishment of assets.—During the pendency of a delinquency proceeding in this or any reciprocal state, no action or proceeding in the nature of an attachment, garnishment, or execution shall be commenced or maintained in the courts of this state against the delinquent insurer or its assets. Any lien obtained by any such action or proceeding within 4 months prior to the commencement of any such delinquency proceeding or at any time thereafter shall be void as against any rights arising in such delinquency proceeding.

History.—s. 736, ch. 59-205; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.205 - Reinsurance proceeds.

631.205 Reinsurance proceeds.—All reinsurance proceeds payable under a contract of reinsurance to which the insolvent insurer is a party are to be paid directly to the domiciliary receiver as general assets of the receivership estate unless the reinsurance contract contains a clause which specifically names the insolvent insurer’s insured as a direct beneficiary of the reinsurance contract. The entry of an order of conservation, rehabilitation, or liquidation shall not be deemed an anticipatory breach of any reinsurance contract, nor shall insolvency or notice of insolvency be grounds for retroactive revocation or retroactive cancellation of any reinsurance contracts by the reinsurer.

History.—ss. 16, 39, ch. 83-38; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 32, ch. 2004-374.



631.206 - Arbitration.

631.206 Arbitration.—If an insurer in receivership has entered into an agreement containing an arbitration provision for resolution of disputes, that provision is void and shall be replaced by operation of law with the following provision:

Any controversy or claim arising out of or relating to this contract, or the breach thereof, shall be settled by arbitration pursuant to the American Arbitration Association Commercial Arbitration Rules and chapter 682, Florida Statutes, and judgment on the award rendered by the arbitrators shall be entered by the receivership court. Venue shall be in Leon County, Florida. Disputes shall be submitted to a panel of three arbitrators, one to be chosen by each party and the third by the two so chosen. Arbitrators shall be selected from a list of potential qualified arbitrators with 10 years’ experience involving the insurance industry. If the parties do not agree upon the qualifications of a mediator, each party shall select its mediator from a list of potential mediators approved by the receivership court.

History.—s. 33, ch. 2004-374.



631.221 - Deposit of moneys collected.

631.221 Deposit of moneys collected.—The moneys collected by the department in a proceeding under this chapter shall be deposited in a qualified public depository as defined in s. 280.02, which depository with regards to such funds shall conform to and be bound by all the provisions of chapter 280, or invested with the Chief Financial Officer pursuant to chapter 18. For the purpose of accounting for the assets and transactions of the estate, the receiver shall use such accounting books, records, and systems as the court directs after it hears and considers the recommendations of the receiver.

History.—s. 738, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; s. 17, ch. 83-38; s. 90, ch. 89-360; ss. 92, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1347, ch. 2003-261.



631.231 - Exemption from fees.

631.231 Exemption from fees.—The department or office shall not be required to pay any fee to any public officer in this state for filing, recording, issuing a transcript or certificate, or authenticating any paper or instrument pertaining to the exercise by the department or office of any of the powers or duties conferred upon it under this chapter, whether or not such paper or instrument be executed by the department or office or their employees or attorneys of record and whether or not it is connected with the commencement of any action or proceeding by or against the department or office, or with the subsequent conduct of such action or proceeding.

History.—s. 739, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1348, ch. 2003-261.



631.241 - Borrowing on pledge of assets.

631.241 Borrowing on pledge of assets.—For the purpose of facilitating the rehabilitation, liquidation, conservation, or dissolution of an insurer pursuant to this chapter, the department may, subject to the approval of the court, borrow money and execute, acknowledge, and deliver notes or other evidences of indebtedness therefor and secure the repayment of the same by the mortgage, pledge, assignment, transfer in trust, or hypothecation of any or all of the property, whether real, personal, or mixed, of such insurer; and the department, subject to the approval of the court, shall have power to take any and all other action necessary and proper to consummate any such loan and to provide for the repayment thereof. The department shall be under no obligation in its official capacity to repay any loan made pursuant to this section.

History.—s. 740, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.251 - Date rights fixed on liquidation.

631.251 Date rights fixed on liquidation.—Except as provided in ss. 631.192 and 631.252, the rights and liabilities of the insurer and its creditors, policyholders, stockholders, members, and subscribers and all other persons interested in its estate shall, unless otherwise directed by the court, be fixed as of the date on which the order directing the liquidation of the insurer is filed in the office of the clerk of the court which made the order, subject to the provisions of this chapter with respect to the rights of claimants holding contingent claims. No offset shall be allowed in favor of any person unless the claim of offset is fully mature, or, in the case of a reinsurance agreement, the insurer’s obligation is incurred, as of the date on which the order directing the liquidation of the insurer is filed in the office of the clerk of the court which made the order, and a claim of offset shall not create a secured claim to any funds or property in the possession of the person claiming offset.

History.—s. 741, ch. 59-205; s. 9, ch. 70-27; s. 809(1st), ch. 82-243; s. 18, ch. 83-38; s. 10, ch. 89-360; s. 6, ch. 90-248; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.252 - Continuation of coverage.

631.252 Continuation of coverage.—

(1) All insurance policies or similar contracts of coverage, other than coverages defined in s. 631.713 or health maintenance organization coverage under part IV, issued by the insurer shall be canceled upon the earliest to occur of the following:

(a) The date of entry of the liquidation or, if the court so provides in its order, the expiration of 30 days from the date of entry of the liquidation order;

(b) The normal expiration of the policy or contract coverage;

(c) The replacement of the coverage by the insured, or the replacement of the policy or contract of coverage, with a policy or contract acceptable to the insured by the receiver with another insurer; or

(d) The termination of the coverage by the insured.

(2) A claim arising during continuation of coverage under paragraph (1)(a) shall be treated as if it arose immediately before the order of liquidation.

(3) The 30-day coverage continuation period provided in paragraph (1)(a) may in no event be extended; and failure of actual notice to the policyholder of the insolvency of the insurer, of commencement of a delinquency proceeding, or of expiration of the extension period does not affect such expiration.

(4) Benefits under policies of life or health insurance or annuities and other coverages as defined in s. 631.713 shall continue in force for such period as provided for by s. 631.717 or any applicable law governing a foreign guaranty association.

(5) Benefits under membership in a health maintenance organization shall continue in force for such period as provided in part IV.

History.—s. 10, ch. 70-27; s. 809(1st), ch. 82-243; s. 19, ch. 83-38; s. 5, ch. 85-339; ss. 93, 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.261 - Voidable transfers.

631.261 Voidable transfers.—

(1)(a) Any transfer of, or lien upon, the property of an insurer or affiliate which is made or created within 4 months prior to the commencement of any delinquency proceeding under this chapter which gives any creditor of the insurer a preference or enables the creditor to obtain a greater percentage of her or his debt than any other creditor of the same class shall be voidable.

(b) Any transfer of, or lien upon, the property of an insurer or affiliate which is made or created between 4 months and 1 year prior to the commencement of any delinquency proceeding under this chapter is void if such transfer or lien inured to the benefit of a director, officer, employee, stockholder, member, subscriber, affiliate, managing general agent, or insider or any relative of any director, officer, employee, stockholder, member, subscriber, affiliate, managing general agent, or insider.

(2) Every director, officer, employee, stockholder, member, subscriber, and any other person acting on behalf of such insurer who shall be concerned in any such act or deed and every person receiving thereby any property of such insurer or affiliate or the benefit thereof shall be personally liable therefor and shall be bound to account to the department.

(3) The department as receiver in any proceeding under this chapter may avoid any transfer of, or lien upon, the property of an insurer which any creditor, stockholder, subscriber, or member of such insurer or affiliate might have avoided and may recover the property so transferred unless such person was a bona fide holder for value prior to the date of commencement of a delinquency proceeding under this chapter. Such property or its value may be recovered from anyone who has received it except a bona fide holder for value as herein specified.

(4) For purposes of this section, a transfer is not made or created until the insurer or affiliate has acquired rights in the property transferred.

History.—s. 742, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; s. 11, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 403, ch. 97-102; s. 34, ch. 2004-374.



631.262 - Transfers prior to petition.

631.262 Transfers prior to petition.—

(1) Every transfer made or suffered and every obligation incurred by an insurer or affiliate within 1 year prior to the filing of a successful petition in any delinquency proceeding under this chapter, upon a showing by the receiver that the same was incurred without fair consideration, or with actual intent to hinder, delay, or defraud either then-existing or future creditors of the insurer, shall be fraudulent and voidable. However, every such transfer or obligation incurred or suffered within 6 months prior to the filing of the above petition shall be presumed void and fraudulent, with the burden of proof upon the obligee or transferee to show otherwise. This subsection shall not apply to a person who in good faith is a purchaser, lienor, or obligee, for a present fair equivalent value, but any purchaser, lienor, or obligee who in good faith has given a valuable consideration less than fair for such transfer, lien, or obligation may retain the property, lien, or obligation as a security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

(2) Transfers shall be deemed to have been made or suffered, or obligations incurred, when perfected according to the following criteria:

(a) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(b) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(c) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(d) Any transfer not perfected prior to the filing of a petition in a delinquency proceeding shall be deemed to be made immediately before the filing of a successful petition.

(e) For the purposes of this section, a transfer is not made until the insurer or affiliate has acquired rights in the property transferred.

(f) Paragraphs (a)-(e) apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

(3) The transferor or obligor insurer shall record and preserve adequate official memoranda by corporate minutes which shall fully reflect all transactions involving transfers as contemplated by this section of real property or securities of any type and, in the case of all other property or assets, any transfer out of the insurer’s ordinary course of business. Any person, firm, or corporation, or any officer, director, or employee thereof, who shall violate this provision shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or by a fine of not more than $5,000. Each instance of such violation shall be considered a separate offense.

(4) The personal liability of the officers or directors of an insolvent insurer is subject to part I of chapter 607 and the penalties provided therein.

(5) Every transaction of the insurer with a reinsurer within 1 year prior to the filing of the petition shall be voidable upon a showing that such transaction was made without fair consideration or with intent to hinder, delay, or defraud either then-existing or future creditors, notwithstanding the provisions of subsection (1).

History.—s. 11, ch. 70-27; s. 654, ch. 71-136; s. 13, ch. 79-9; s. 809(1st), ch. 82-243; s. 12, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 35, ch. 2004-374; s. 56, ch. 2014-209.



631.263 - Transfers after petition.

631.263 Transfers after petition.—

(1) After the original petition is filed in any delinquency proceeding, a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred. The recording of a copy of the petition for, or order in, any delinquency proceeding with the clerk of the circuit court in the county where any real property in question is located is constructive notice of the commencement of a delinquency proceeding. The exercise by a court of the United States or any state with jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

(2) After the original petition for a delinquency proceeding has been filed and before an order of conservation, rehabilitation, or liquidation is granted:

(a) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.

(b) A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property or any part thereof to the insurer or upon her or his order, with the same effect as if the petition were not pending.

(3) A person having actual knowledge of the pending delinquency proceeding shall be deemed not to act in good faith.

(4) A person asserting the validity of a transfer under this section has the burden of proof. Except as elsewhere provided in this section, any transfer by or in behalf of the insurer after the date of filing of the original petition in any delinquency proceeding requesting the appointment of a receiver, as defined in s. 631.011, by any person other than the receiver is not valid against the receiver.

(5) Nothing in this section shall impair the negotiability of currency or negotiable instruments.

(6) For the purposes of this section, a transfer is not made until the insurer or affiliate has acquired rights in the property transferred.

History.—s. 12, ch. 70-27; s. 809(1st), ch. 82-243; s. 20, ch. 83-38; s. 6, ch. 85-339; s. 2, ch. 87-350; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 404, ch. 97-102; s. 36, ch. 2004-374.



631.271 - Priority of claims.

631.271 Priority of claims.—

(1) The priority of distribution of claims from the insurer’s estate shall be in accordance with the order in which each class of claims is set forth in this subsection. Every claim in each class shall be paid in full or adequate funds shall be retained for such payment before the members of the next class may receive any payment. No subclasses may be established within any class. The order of distribution of claims shall be:

(a) Class 1.—

1. All of the receiver’s costs and expenses of administration.

2. All of the expenses of a guaranty association or foreign guaranty association in handling claims.

(b) Class 2.—All claims under policies for losses incurred, including third-party claims, all claims against the insurer for liability for bodily injury or for injury to or destruction of tangible property which claims are not under policies, and all claims of a guaranty association or foreign guaranty association. All claims under life insurance and annuity policies, whether for death proceeds, annuity proceeds, or investment values, shall be treated as loss claims. That portion of any loss, indemnification for which is provided by other benefits or advantages recovered by the claimant, may not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligations of support or by way of succession at death or as proceeds of life insurance, or as gratuities. No payment by an employer to her or his employee may be treated as a gratuity.

(c) Class 3.—Claims under nonassessable policies for unearned premiums or premium refunds.

(d) Class 4.—Claims of the Federal Government.

(e) Class 5.—Debts due to employees for services performed, to the extent that the debts do not exceed $2,000 for each employee and represent payment for services performed within 6 months before the filing of the petition for liquidation. Officers and directors are not entitled to the benefit of this priority. This priority is in lieu of any other similar priority that is authorized by law as to wages or compensation of employees.

(f) Class 6.—Claims of general creditors.

(g) Class 7.—Claims of any state or local government. Claims, including those of any state or local government for a penalty or forfeiture, shall be allowed in this class, but only to the extent of the pecuniary loss sustained from the act, transaction, or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby. The remainder of such claims shall be postponed to the class of claims under paragraph (k).

(h) Class 8.—Claims filed after the time specified in s. 631.181(3), except when ordered otherwise by the court to prevent manifest injustice, or any claims other than claims under paragraph (i) or under paragraph (k).

(i) Class 9.—Surplus or contribution notes, or similar obligations, and premium refunds on assessable policies. Payments to members of domestic mutual insurance companies shall be limited in accordance with law.

(j) Class 10.—Interest on allowed claims of Classes 1 through 9, according to the terms of a plan to pay interest on allowed claims proposed by the liquidator and approved by the receivership court.

(k) Class 11.—The claims of shareholders or other owners.

(2) In a liquidation proceeding involving one or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and reciprocal states. All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where such assets are located.

History.—s. 743, ch. 59-205; ss. 13, 35, ch. 69-106; s. 13, ch. 70-27; s. 1, ch. 70-439; s. 809(1st), ch. 82-243; s. 21, ch. 83-38; s. 7, ch. 85-63; s. 40, ch. 88-166; ss. 94, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1, ch. 95-213; s. 405, ch. 97-102; s. 37, ch. 2012-151.



631.2715 - Liability under federal priority of claims law.

631.2715 Liability under federal priority of claims law.—The State Risk Management Trust Fund shall cover department officers, employees, agents, and other representatives for any liability under the federal act relating to priority of claims, 31 U.S.C. s. 3713, for any action taken by them in the performance of their powers and duties under this chapter.

History.—s. 6, ch. 2011-226.



631.281 - Offsets.

631.281 Offsets.—

(1) In all cases of mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under this chapter, such credits and debts shall be set off and the balance only shall be allowed or paid, except as provided in subsection (2).

(2) No offset shall be allowed in favor of any such person where:

(a) The obligation of the insurer to such person would not at the date of the entry of any liquidation order or otherwise, as provided in s. 631.251, entitle her or him to share as a claimant in the assets of the insurer. Any such obligation must be fully vested and mature as of the date of the order of liquidation and in no way contingent upon any future event or condition precedent to allow an offset. In the case of a reinsurance agreement, the insurer’s obligation must be incurred as of the date of the order of liquidation to allow an offset.

(b) The obligation of the insurer to such person was purchased by or transferred to such person with a view of its being used as an offset.

(c) The obligation of such person is to pay an assessment levied against the members of a mutual insurer, or against the subscribers of a reciprocal insurer, or is to pay a balance upon the subscription to the capital stock of a stock insurer.

(3) An agent who voluntarily pays the unearned portion of a premium to a policyholder shall succeed to the interest of the policyholder as an assignee of the policyholder’s claim against the receiver for the unearned portion of the premium as of the effective date of cancellation of the policy.

(4) No claim of offset shall operate to create a secured claim.

History.—s. 744, ch. 59-205; s. 809(1st), ch. 82-243; s. 22, ch. 83-38; s. 41, ch. 88-166; s. 7, ch. 90-248; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 406, ch. 97-102.



631.311 - Report and petition for assessment.

631.311 Report and petition for assessment.—Within 3 years after the date of the entry of an order of rehabilitation or liquidation of a domestic mutual insurer or a domestic reciprocal insurer, the department may make and file its report and petition to the court setting forth:

(1) The reasonable value of the assets of the insurer;

(2) The liabilities of the insurer to the extent thus far ascertained by the department;

(3) The aggregate amount of the assessment, if any, which the department deems reasonably necessary to pay all claims, the costs and expenses of the collection of the assessments, and the costs and expenses of the delinquency proceeding in full;

(4) Any other information relative to the affairs or property of the insurer that the department deems material.

History.—s. 747, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.321 - Order and levy of assessment.

631.321 Order and levy of assessment.—

(1) Upon the filing and reading of the report and petition provided for in s. 631.311, the court, ex parte, may order the department to assess all members or subscribers of the insurer who may be subject to such an assessment, in such an aggregate amount as the court finds reasonably necessary to pay all valid claims as may be timely filed and proved in the delinquency proceeding, together with the costs and expenses of levying and collecting assessments and the costs and expenses of the delinquency proceeding in full. Any such order shall require the department to assess each such member or subscriber for her or his proportion of the aggregate assessment, according to such reasonable classification of such members or subscribers and formula as may be made by the department and approved by the court.

(2) The court may order additional assessments upon the filing and reading of any amendment or supplement to the report and petition referred to in subsection (1), if such amendment or supplement is filed within 3 years after the date of the entry of the order of rehabilitation or liquidation.

(3) After the entry of the order to levy an assessment upon members or subscribers of an insurer referred to in subsection (1) or subsection (2), the department shall levy an assessment upon such members or subscribers in accordance with the order.

(4) The total of all assessments against any member or subscriber with respect to any policy, whether levied pursuant to this chapter or pursuant to any other provision of this code, shall be for no greater amount than that specified in the policy or policies of the member or subscriber and as limited under this code; except as to any policy which was issued at a rate of premium below the minimum rate lawfully permitted for the risk insured, in which event the assessment against any such policyholder shall be upon the basis of the minimum rate for such risk.

(5) No assessment shall be levied against any member or subscriber with respect to any nonassessable policy issued in accordance with this code.

History.—s. 748, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 407, ch. 97-102.



631.331 - Assessment prima facie correct; notice; payment; proceeding to collect.

631.331 Assessment prima facie correct; notice; payment; proceeding to collect.—

(1) Any assessment of a subscriber or member of an insurer made by the department pursuant to the order of court fixing the aggregate amount of the assessment against all members or subscribers and approving the classification and formula made by the department under s. 631.321(1) shall be prima facie correct.

(2) Each member or subscriber shall be notified of the amount of assessment to be paid by her or him by written notice mailed to the address of the member or subscriber last of record with the insurer. Failure of the member or subscriber to receive the notice so mailed, within the time specified therein or at all, shall be no defense in any proceeding to collect the assessment.

(3) If any such member or subscriber fails to pay the assessment within the period specified in the notice, which period shall not be less than 20 days after mailing, the department may obtain an order in the delinquency proceeding requiring the member or subscriber to show cause at a time and place fixed by the court why judgment should not be entered against such member or subscriber for the amount of the assessment, together with all costs. A copy of the order and a copy of the petition therefor shall be served upon the member or subscriber within the time and in the manner designated in the order.

(4) If the subscriber or member after due service of a copy of the order and petition referred to in subsection (3) is made upon her or him:

(a) Fails to appear at the time and place specified in the order, judgment shall be entered against her or him as prayed for in the petition; or

(b) Appears in the manner and form required by law in response to the order, the court shall hear and determine the matter and enter a judgment in accordance with its decision. In the interests of judicial economy, the court may appoint a special magistrate to resolve objections or to perform any particular service required by the court. This paragraph shall apply to receivership proceedings commencing prior to, or subsequent to, July 1, 1997.

(5) The department may collect any such assessment through any other lawful means.

History.—s. 749, ch. 59-205; ss. 13, 35, ch. 69-106; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 408, ch. 97-102; s. 13, ch. 97-262; s. 94, ch. 2004-11.



631.341 - Notice of insolvency to policyholders by insurer, general agent, or agent.

631.341 Notice of insolvency to policyholders by insurer, general agent, or agent.—

(1) The receiver shall, immediately after appointment in any delinquency proceeding against an insurer in which the policies have been canceled, give written notice of such proceeding to each general agent and licensed agent of the insurer in this state. Each general agent and licensed agent of the insurer in this state shall forthwith give written notice of such proceeding to all subagents, producing agents, brokers, and service representatives writing business through such general agent or licensed agent, whether or not such subagents, producing agents, brokers, and servicing representatives are licensed or permitted by the insurer and whether or not they are operating under a written agency contract.

(2) Unless, within 15 days subsequent to the date of such notice, all agents referred to in subsection (1) have either replaced or reinsured in a solvent authorized insurer the insurance coverages placed by or through such agent in the delinquent insurer, such agents shall then, by registered or certified mail, or by e-mail with delivery receipt required, send to the last known address of any policyholder a written notice of the insolvency of the delinquent insurer.

(3) The license, permit, or certificate of authority of any person, firm, or corporation which fails to comply with the provisions of this section is subject to revocation as otherwise provided by law.

(4) If such person, firm, or corporation is not licensed or permitted or the holder of a certificate of authority under any section of this code, such person, firm, or corporation, or the officers and directors thereof, are, upon failure to comply with the provisions of this section, guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or by a fine of not more than $5,000.

History.—s. 750, ch. 59-205; s. 15, ch. 70-27; s. 809(1st), ch. 82-243; s. 24, ch. 83-38; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 68, ch. 2002-206; s. 16, ch. 2015-180.



631.361 - Seizure under court order.

631.361 Seizure under court order.—

(1) Upon filing by the department in the circuit court in and for Leon County of its verified petition alleging any ground for a formal delinquency proceeding against an insurer under this chapter, alleging that the interests of the insurer’s policyholders, claimants, or creditors or the public will be endangered or jeopardized by delay, and setting forth the order deemed necessary by the department, the court may, ex parte and without notice or hearing, issue forthwith the requested order. The requested order may:

(a) Direct the department to take possession and control of all or part of the property, books, documents, accounts, and other records of the insurer and the premises occupied by it for transaction of its business and premium funds and other property of the insurer held by an affiliate; and

(b) Until further order of court, enjoin the insurer and any affiliate and their officers, directors, managers, agents, and employees from removal, concealment, or other disposition of the insurer’s property, books, records, or accounts and from transaction of the insurer’s business except with the department’s written consent.

(2) The court’s order shall be for such duration specified in the order as the court deems necessary to enable the department to ascertain the insurer’s condition. Upon motion of any party or affected person, or upon its own motion, the court may hold such hearings as it deems desirable, after such notice as it deems appropriate, and may extend, shorten, or modify the terms of the order. The court shall vacate the seizure order if the department fails to commence a formal proceeding under this chapter after having had a reasonable opportunity to do so, and a seizure order is automatically vacated by issuance of the court’s order pursuant to a formal delinquency proceeding under this chapter.

(3) Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the insurer.

History.—s. 17, ch. 70-27; s. 1, ch. 70-439; s. 809(1st), ch. 82-243; s. 7, ch. 85-339; s. 3, ch. 87-350; s. 13, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.371 - Seizure under order of the department.

631.371 Seizure under order of the department.—

(1) Upon the department filing a verified petition with any circuit judge of the proper judicial circuit as required by s. 631.021(2), which states that it believes that the interest of policyholders, the insurer, claimants, creditors, or the public will be endangered or jeopardized and that prima facie grounds exist for rehabilitation, liquidation, or conservation of an insurer under s. 631.051, s. 631.061, or s. 631.131, the department may request a seizure order and shall be entitled to an ex parte hearing forthwith and an appropriate seizure order from the judge or court in the interest of protecting the public and such insurer and its policyholders, claimants, or creditors. After a diligent effort is made to be heard by the judges of the circuit and such judges or the court fails or refuses to hear such petition for any reason, the department shall then file a duplicate original of said petition and exhibits, if any, in the Circuit Court of Leon County along with an affidavit which shall state that a diligent effort was made to obtain such initial hearing in the judicial circuit where such hearing was sought and that the request to be heard was refused or that a hearing was not granted and the reasons therefor, if known. Upon compliance with the above and if said affidavit further states that the department believes that irreparable harm will result to the public and the insurer and its policyholders, creditors, or claimants as a result of further delay, it may thereafter issue a seizure order on any ground that would justify court seizure under s. 631.361. Such seizure order may contain any or all the provisions of s. 631.361(1). The department shall retain possession and control until the order is vacated or is replaced by an order of court pursuant to subsection (2) or subsection (3) or pursuant to a formal delinquency proceeding under this chapter.

(2) The department may, at any time after seizure under its order, report its actions to the proper court; and, in the event that the insurer, for any reason, fails to avail itself of the judicial review provided for by law, then the department shall forthwith report its actions to the proper court. The department may request the court to substitute its order for the department’s or it may seek any other order which it deems appropriate.

(3) Every law enforcement officer of this state authorized by law shall assist the department in making and enforcing any such seizure, and every such officer shall furnish it with such deputies, patrolmen, patrolwomen, or officers as are necessary to assist it in execution of its order.

(4) Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the insurer.

History.—s. 18, ch. 70-27; s. 1, ch. 70-439; s. 21, ch. 78-95; s. 809(1st), ch. 82-243; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 409, ch. 97-102.



631.391 - Cooperation of officers and employees.

631.391 Cooperation of officers and employees.—

(1) Any officer, director, manager, trustee, agent, adjuster, employee, or independent contractor of any insurer or affiliate and any other person who possesses any executive authority over, or who exercises any control over, any segment of the affairs of the insurer or affiliate shall fully cooperate with the department and office in any proceeding under this chapter or any investigation preliminary or incidental to the proceeding. An order of rehabilitation or liquidation which results in the discharge or suspension of any of the persons listed above does not operate to release such person from the duty to cooperate with the department and office as set out herein. To “cooperate” includes, but is not limited to, the following:

(a) To reply promptly in writing to any inquiry from the department or office requesting such a reply;

(b) Promptly to make available and deliver to the department or office any books, accounts, documents, other records, information, data processing software, or property of or pertaining to the insurer and in her or his possession, custody, or control; or

(c) Promptly to provide access to all data processing records in hard copy and in electronic form and to data processing facilities and services.

(2) No person shall obstruct or interfere with the department or office in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

(3) This section does not prohibit any person from seeking legal relief from a court when aggrieved by the petition for liquidation or other delinquency proceeding or by other orders.

(4) Any person referred to in subsection (1) who fails to cooperate with the department or office, or any other person who obstructs or interferes with the department or office, in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto, is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or by fine of not more than $10,000.

(5) Refusal by any person referred to in subsection (1) to provide records upon the request of the department or office is grounds for revocation of any insurance-related license, including, but not limited to, agent and third-party administrator licenses.

(6) Any person referred to in subsection (1) who refuses to cooperate in providing records upon the request of the department or office is liable for any penalties, fines, or other costs assessed against the guaranty association or the receiver that result from the refusal or delay to provide records.

History.—s. 19, ch. 70-27; s. 1, ch. 70-439; s. 655, ch. 71-136; s. 809(1st), ch. 82-243; s. 26, ch. 83-38; s. 8, ch. 85-339; ss. 95, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 410, ch. 97-102; s. 14, ch. 97-262; s. 1349, ch. 2003-261; s. 7, ch. 2011-226.



631.3915 - Actions for damages.

631.3915 Actions for damages.—The department, in its capacity as administrator, receiver, or similar capacity, may pursue any actions for damages or other recoveries on behalf of the insurer’s estate and the insurer’s policyholders, creditors, and other claimants.

History.—s. 14, ch. 2002-25.



631.392 - Immunity.

631.392 Immunity.—There shall be no liability on the part of, and no cause of action of any nature shall arise against, the Chief Financial Officer, the department, the office, or any of their employees or agents for any action taken by them in the performance of their powers and duties under this chapter.

History.—ss. 42, 66, ch. 88-166; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1350, ch. 2003-261.



631.395 - Guaranty fund; orders of court.

631.395 Guaranty fund; orders of court.—Any order of liquidation issued pursuant to s. 631.111 or s. 631.131 shall authorize and direct the department as receiver to coordinate the operation of the receivership with the operation of any insurance guaranty fund authorized to operate in this state and may authorize the department to provide data processing services for any appropriate guaranty fund. Such authorization shall include, but not be limited to, release of copies of any of the following:

(1) Claims files, records, or documents pertaining to claims on file with the insolvent insurer; and

(2) Insurance claims filed with the receiver.

History.—s. 20, ch. 70-27; s. 1, ch. 70-439; s. 809(1st), ch. 82-243; s. 27, ch. 83-38; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.397 - Use of certain marshaled assets.

631.397 Use of certain marshaled assets.—

(1) Within 120 days of a final determination of insolvency of an insurer by a court of competent jurisdiction of this state, the department, as receiver, shall apply to the court for approval of a proposal to disburse assets out of such insurer’s marshaled assets, as such assets become available, to each association entitled thereto or, if there are no assets available for such disbursement, then for approval of such proposal as the receiver deems appropriate. For the purposes of this section, the term “association” includes the Florida Insurance Guaranty Association, Incorporated, the Florida Workers’ Compensation Insurance Guaranty Association, and any entity or person performing a function in another state similar to that performed in this state by the Florida Insurance Guaranty Association, Incorporated, or the Florida Workers’ Compensation Insurance Guaranty Association, provided the Florida Insurance Guaranty Association, Incorporated, or the Florida Workers’ Compensation Insurance Guaranty Association, is entitled to like payment under the laws of the association’s state of domicile in respect to insolvent companies doing business in that state.

(2) Such proposal shall at least include provisions for:

(a) Reserving amounts for the payment of expenses of administration, the payment of claims of secured creditors to the extent of the value of the security held, and the payment of claims falling within the priorities established in this part.

(b) Disbursement of the other assets marshaled to date and subsequent disbursements of assets as they become available.

(c) Equitable allocation of disbursements to each association entitled thereto.

(d) The securing by the receiver, from each association entitled to disbursements pursuant to this section, of an agreement to return to the receiver such assets previously disbursed as may be required to pay claims of secured creditors and claims falling within the priorities established in this part, in accordance with such priorities; however, no bond shall be required of any such association.

(e) A full report to be made by each association to the receiver, which report shall account for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on such assets, and any other matter as the court may direct.

(3) The department’s proposal shall provide for disbursements to each association in amounts at least equal to the claim payments made, and estimated to be made, by such association for which such association could assert a claim against the receiver, and shall provide that if the assets available for disbursement from time to time do not equal or exceed the amount of such claim payments made, or to be made, by each such association, then disbursements shall be in the amount of available assets.

(4) Notice of such application shall be given by the department to the associations in, and to the commissioners of insurance of, each of the states to which disbursement may be made. Such notice shall be made by certified mail, first-class postage prepaid, at least 15 days prior to submission of such application to the court. Such notice shall be deemed to have been made when deposited in the mail.

(5) Action on the application may be taken by the court if notice has been given pursuant to subsection (4) and the department’s proposal complies with subsection (2).

History.—s. 1, ch. 77-100; s. 241, ch. 79-400; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 15, ch. 97-262.



631.398 - Prevention of insolvencies.

631.398 Prevention of insolvencies.—To aid in the detection and prevention of insurer insolvencies or impairments:

(1) Any member insurer; agent, employee, or member of the board of directors; or representative of any insurance guaranty association may make reports and recommendations to the department or office upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer or germane to the solvency of any company seeking to do an insurance business in this state. Such reports and recommendations are confidential and exempt from the provisions of s. 119.07(1) until the termination of a delinquency proceeding.

(2) The office shall:

(a) Report to the board of directors of the appropriate insurance guaranty association when it has reasonable cause to believe from any examination, whether completed or in process, of any member insurer that such insurer may be an impaired or insolvent insurer.

(b) Seek the advice and recommendations of the board of directors of the appropriate insurance guaranty association concerning any matter affecting the duties and responsibilities of the office in relation to the financial condition of member companies and companies seeking admission to transact insurance business in this state.

(3) The department shall, no later than the conclusion of any domestic insurer insolvency proceeding, prepare a summary report containing such information as is in its possession relating to the history and causes of such insolvency, including a statement of the business practices of such insurer which led to such insolvency.

History.—ss. 28, 39, ch. 83-38; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; ss. 2, 6, ch. 93-118; s. 385, ch. 96-406; s. 1351, ch. 2003-261.



631.399 - Receiver’s right to recover distributions made to affiliate.

631.399 Receiver’s right to recover distributions made to affiliate.—

(1) If an order for liquidation or rehabilitation of an insurer domiciled in this state has been entered, the receiver appointed under such order has a right to recover on behalf of the insurer, from any affiliate, the amount or value of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the 5 years preceding the petition for liquidation or rehabilitation, subject to the limitations of subsections (2), (3), and (4).

(2) The distributions shall be recoverable unless the affiliate shows that the distributions were lawful and reasonable and that the insurer did not know and could not reasonably have known that the distributions might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3) Any affiliate at the time the distributions were made is liable up to the amount or value of distributions it received.

(4) The maximum amount recoverable under this section is the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

(5) If any affiliate liable under subsection (3) is insolvent, all of its affiliates are jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

History.—s. 13, ch. 79-189; s. 809(1st), ch. 82-243; s. 29, ch. 83-38; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.

Note.—Former s. 631.732.



631.400 - Rehabilitation of title insurer.

631.400 Rehabilitation of title insurer.—

(1) After the entry of an order of rehabilitation, the receiver shall review the condition of the insurer and file a plan of rehabilitation for approval with the court. The plan of rehabilitation shall provide:

(a) That policies on real property in this state issued by the title insurer in rehabilitation shall remain in force unless the receiver determines the assessment capacity provided by this section is insufficient to pay claims in the ordinary course of business.

(b) That policies on real property located outside this state may be canceled as of a date provided by the receiver and approved by the court if the state in which the property is located does not have statutory provisions to pay future losses on those policies.

(c) A claims filing deadline for policies on real property located outside this state which are canceled under paragraph (b).

(d) A proposed percentage of the remaining estate assets to fund out-of-state claims where policies have been canceled, with any unused funds being returned to the general assets of the estate.

(e) A proposed percentage of the remaining estate assets to fund out-of-state claims where policies remain in force.

(f) That the funds allocated to pay claims on policies located outside of this state shall be based on the pro rata share of premiums written in each state over each of the 5 calendar years preceding the date of an order of rehabilitation.

(2) As a condition of doing business in this state, each title insurer shall be liable for an assessment to pay all unpaid title insurance claims and expenses of administering and settling those claims on real property in this state for any title insurer that is ordered into rehabilitation.

(3) The office shall order an assessment if requested by the receiver on an annual basis in an amount that the receiver deems sufficient for the payment of known claims, loss adjustment expenses, and the cost of administration of the rehabilitation expenses. The receiver shall consider the remaining assets of the insurer in receivership when making its request to the office. Annual assessments may be made until no more policies of the title insurer in rehabilitation are in force or the potential future liability has been satisfied. The office may exempt or limit the assessment of a title insurer if such assessment would result in a reduction to surplus as to policyholders below the minimum required to maintain the insurer’s certificate of authority in any state.

(4) Assessments shall be based on the total of the direct title insurance premiums written in this state as reported to the office for the most recent calendar year. Each title insurer doing business in this state shall be assessed on a pro rata share basis of the total direct title insurance premiums written in this state.

(5) Assessments shall be paid to the receiver within 90 days after notice of the assessment or pursuant to a quarterly installment plan approved by the receiver. Any insurer that elects to pay an assessment on an installment plan shall also pay a financing charge to be determined by the receiver.

(6) The office shall order an emergency assessment if requested by the receiver. The total of any emergency assessment, when added to any annual assessment in a single calendar year, may not exceed the limitation in subsection (7).

(7) No title insurer shall be required to pay an assessment in any one year that exceeds 3 percent of its surplus to policyholders as of the end of the previous calendar year or more than 10 percent of its surplus to policyholders over any consecutive 5-year period. The 10-percent limitation shall be calculated as the sum of the percentages of surplus to policyholders assessed in each of those 5 years.

(8) Assessments and emergency assessments once ordered by the office shall be considered assets of the estate and subject to the provisions of s. 631.154.

(9) In an effort to keep in force the policies on real property located in this state issued by the title insurer in rehabilitation, the receiver may use the proceeds of an assessment to acquire reinsurance or otherwise provide for the assumption of policy obligations by another insurer.

(10) The receiver shall make available information regarding unpaid claims on a quarterly basis.

(11) A title insurer in rehabilitation may not be released from rehabilitation until all of the assessed insurers have recovered the amount assessed either through surcharges collected pursuant to s. 631.401 or payments from the insurer in rehabilitation.

(12) A title insurer in rehabilitation for which an assessment has been ordered pursuant to this section may not issue any new policies until released from rehabilitation and it shall have received approval from the office to resume issuing policies.

(13) Officers, directors, and shareholders of a title insurer who served in that capacity within the 2-year period prior to the date the title insurer was ordered into rehabilitation or liquidation may not thereafter serve as an officer, director, or shareholder of an insurer authorized in this state unless the officer, director, or shareholder demonstrates to the office for the 2-year period immediately preceding the receivership that:

(a) His or her personal actions or omissions were not a significant contributing cause to the receivership;

(b) He or she did not willfully violate any order of the office;

(c) He or she did not receive directly or indirectly any distribution of funds from the insurer in excess of amounts authorized in writing by the office;

(d) The financial statements filed with the office were true and correct statements of the title insurer’s financial contrition;

(e) He or she did not engage in any business practices which were hazardous to the policyholders, creditors, or the public; and

(f) He or she at all times acted in the best interests of the title insurer.

History.—s. 3, ch. 2011-226.



631.401 - Recovery of assessments and assumed policy obligations.

631.401 Recovery of assessments and assumed policy obligations.—

(1) Upon the making of any assessment allowed by s. 631.400, the office shall order a surcharge or, if a surcharge is currently in effect, an additional surcharge amount on each title insurance policy thereafter issued insuring an interest in real property in this state. The office shall set the per transaction surcharge at an amount estimated to generate sufficient funds to recover the amount assessed over a period of not more than 7 years. The amount of the surcharge ordered under this section may not exceed $25 per transaction for each impaired title insurer.

(2) The party responsible for the payment of title insurance premium, unless otherwise agreed between the parties, shall be responsible for the payment of the surcharge. No surcharge will be due or owing as to any policy of title insurance subject to the simultaneous issue premium. The surcharge will be considered a governmental assessment to be separately stated on any settlement statement as a surcharge. The surcharge is not premium and is not subject to premium tax or reserve requirements under chapter 625.

(3) Title insurers doing business in this state which are not subject to a given assessment shall collect the same per transaction surcharge as provided by this section. Such surcharge collected shall be paid to the receiver within 60 days after receipt to be maintained in an excess surcharge account and used only as provided in subsection (6).

(4) Each title insurance agent, agency, or direct title operation shall collect the surcharge as to each title insurance policy written and remit those surcharges within 60 days to the title insurer on which the policy was written.

(5) A title insurer may not retain more in surcharges than the amount of aggregate assessments paid by the title insurer. Any surcharges collected in excess of the amount of the aggregate assessments paid by a title insurer shall be paid as provided in subsection (6). As used in this section, the term “aggregate assessments” means the total amount of assessments ordered by the office under s. 631.400.

(6) Each title insurer collecting surcharges shall promptly notify the office when it has collected surcharges equal to the amount of the aggregate assessments paid pursuant to s. 631.400. The office shall notify all companies, including those collecting surcharges as required by subsection (3), to cease collecting surcharges when notified that all aggregate assessments have been recovered by the title insurers that wrote policies in the state during the previous calendar year. Any surcharges collected by a title insurer in excess of the total amount it was assessed for aggregate assessments shall be paid quarterly to the receiver to be maintained in the excess surcharge account by the receiver. Excess surcharges may be used by the receiver for the following purposes only:

(a) To reduce or eliminate the amount of a future assessment for a title insurer in receivership at the time of the assessment or that later enters receivership; or

(b) To reduce the amount of time that consumers in the state are subject to surcharges by transferring excess surcharges to title insurers that have not fully collected surcharges equal to the amount of the aggregate assessments paid by title insurers pursuant to s. 631.400.

(7) In conjunction with the filing of each quarterly financial statement, each title insurer shall provide the office with an accounting of assessments paid and surcharges collected during the period.

(8) If the receiver has no active title insurer receiverships for 12 consecutive months, or there have been no payable claims against any title insurer receivership for 60 consecutive months, all excess surcharges held by the receiver under this section shall be paid into the Insurance Regulatory Trust Fund.

(9) The Financial Services Commission may adopt rules specifying procedures for the collection, use, and transfer of surcharges, including excess surcharges.

(10) The department may adopt rules specifying procedures for claiming, distributing, and using excess surcharge account funds held by the receiver under this section and for the purposes specified in subsection (6).

History.—s. 4, ch. 2011-226; s. 1, ch. 2015-154.






Part II - FLORIDA INSURANCE GUARANTY OF PAYMENTS (ss. 631.50-631.70)

631.50 - Title.

631.50 Title.—This part shall be known and may be cited as the “Florida Insurance Guaranty Association Act.”

History.—s. 1, ch. 70-20; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.51 - Purposes.

631.51 Purposes.—The purposes of this part are to:

(1) Provide a mechanism for the payment of covered claims under certain insurance policies to avoid excessive delay in payment and to avoid financial loss to claimants or policyholders because of the insolvency of an insurer;

(2) Assist in the detection and prevention of insurer insolvencies;

(3) Create a nonprofit corporation to administer and supervise the operation of such association; and

(4) Assess the cost of such protection among insurers.

History.—s. 2, ch. 70-20; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.52 - Scope.

631.52 Scope.—This part shall apply to all kinds of direct insurance, except:

(1) Life, annuity, health, or disability insurance;

(2) Mortgage guaranty, financial guaranty, or other forms of insurance offering protection against investment risks;

(3) Fidelity or surety bonds, or any other bonding obligations;

(4) Credit insurance, vendors’ single interest insurance, or collateral protection insurance or any similar insurance protecting the interests of a creditor arising out of a creditor-debtor transaction;

(5) Warranty, including motor vehicle service, home warranty, or service warranty;

(6) Ambulance service, health care service, or preneed funeral merchandise or service;

(7) Optometric service plan, pharmaceutical service plan, or dental service plan;

(8) Legal expense;

(9) Health maintenance, prepaid health clinic, or continuing care;

(10) Ocean marine or wet marine insurance;

(11) Self-insurance and any kind of self-insurance fund, liability pool, or risk management fund;

(12) Title insurance;

(13) Surplus lines;

(14) Workers’ compensation, including claims under employer liability coverage;

(15) Any transaction or combination of transactions between a person, including affiliates of such person, and an insurer, including affiliates of such insurer, which involves the transfer of investment or credit risk unaccompanied by the transfer of insurance risk; or

(16) Any insurance provided by or guaranteed by government.

History.—s. 3, ch. 70-20; s. 1, ch. 77-227; s. 1, ch. 80-26; s. 809(1st), ch. 82-243; s. 3, ch. 85-321; s. 4, ch. 87-350; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 16, ch. 97-262; s. 21, ch. 2007-90; s. 1, ch. 2010-49.



631.53 - Construction.

631.53 Construction.—This part shall be liberally construed to effect the purposes set forth in s. 631.51, which shall constitute an aid and guide to interpretation.

History.—s. 4, ch. 70-20; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.54 - Definitions.

631.54 Definitions.—As used in this part:

(1) “Account” means one of the accounts created by s. 631.55.

(2) “Assessment year” means the 12-month period, which may begin on the first day of any calendar quarter, whether January 1, April 1, July 1, or October 1, as specified in an order issued by the office directing insurers to pay an assessment to the association.

(3) “Association” means the Florida Insurance Guaranty Association, Incorporated.

(4) “Covered claim” means an unpaid claim, including one of unearned premiums, which arises out of, and is within the coverage, and not in excess of, the applicable limits of an insurance policy to which this part applies, issued by an insurer, if such insurer becomes an insolvent insurer and the claimant or insured is a resident of this state at the time of the insured event or the property from which the claim arises is permanently located in this state. For entities other than individuals, the residence of a claimant, insured, or policyholder is the state in which the entity’s principal place of business is located at the time of the insured event. The term does not include:

(a) Any amount due any reinsurer, insurer, insurance pool, or underwriting association, sought directly or indirectly through a third party, as subrogation, contribution, indemnification, or otherwise;

(b) Any claim that would otherwise be a covered claim under this part that has been rejected or denied by any other state guaranty fund based upon that state’s statutory exclusions, including, but not limited to, those based on coverage, policy type, or an insured’s net worth. Member insurers have no right of subrogation, contribution, indemnification, or otherwise, sought directly or indirectly through a third party, against the insured of any insolvent member; or

(c) Any amount payable for a sinkhole loss other than testing deemed appropriate by the association or payable for the actual repair of the loss, except that the association may not pay for attorney’s fees or public adjuster’s fees in connection with a sinkhole loss or pay the policyholder. The association may pay for actual repairs to the property but is not liable for amounts in excess of policy limits.

(5) “Expenses in handling claims” means allocated and unallocated expenses, including, but not limited to, general administrative expenses and those expenses which relate to the investigation, adjustment, defense, or settlement of specific claims under, or arising out of, a specific policy.

(6) “Homeowner’s insurance” means personal lines residential property insurance coverage that consists of the type of coverage provided under homeowner’s, dwelling, and similar policies for repair or replacement of the insured structure and contents, which policies are written directly to the individual homeowner. Residential coverage for personal lines as set forth in this section includes policies that provide coverage for particular perils such as windstorm and hurricane coverage but excludes all coverage for mobile homes, renter’s insurance, or tenant’s coverage. The term “homeowner’s insurance” excludes commercial residential policies covering condominium associations or homeowners’ associations, which associations have a responsibility to provide insurance coverage on residential units within the association, and also excludes coverage for the common elements of a homeowners’ association.

(7) “Insolvent insurer” means a member insurer authorized to transact insurance in this state, either at the time the policy was issued or when the insured event occurred, and against which an order of liquidation with a finding of insolvency has been entered by a court of competent jurisdiction if such order has become final by the exhaustion of appellate review.

(8) “Member insurer” means any person who writes any kind of insurance to which this part applies under s. 631.52, including the exchange of reciprocal or interinsurance contracts, and is licensed to transact insurance in this state.

(9) “Net direct written premiums” means direct gross premiums written in this state on insurance policies to which this part applies, less return premiums thereon and dividends paid or credited to policyholders on such direct business. “Net direct written premiums” does not include premiums on contracts between insurers or reinsurers.

(10) “Person” means individuals, children, firms, associations, joint ventures, partnerships, estates, trusts, business trusts, syndicates, fiduciaries, corporations, and all other groups or combinations.

History.—s. 5, ch. 70-20; ss. 2, 4, ch. 77-227; s. 1, ch. 79-55; s. 809(1st), ch. 82-243; s. 30, ch. 83-38; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 17, ch. 97-262; s. 15, ch. 2002-25; s. 1352, ch. 2003-261; s. 1, ch. 2004-89; s. 37, ch. 2004-374; s. 32, ch. 2006-12; s. 2, ch. 2010-49; s. 30, ch. 2011-39; s. 8, ch. 2011-226; s. 1, ch. 2015-65.



631.55 - Creation of the association.

631.55 Creation of the association.—

(1) There is created a nonprofit corporation to be known as the “Florida Insurance Guaranty Association, Incorporated.” All insurers defined as member insurers in s. 631.54 shall be members of the association as a condition of their authority to transact insurance in this state, and, further, as a condition of such authority, an insurer must agree to reimburse the association for all claim payments the association makes on the insurer’s behalf if such insurer is subsequently rehabilitated. The association shall perform its functions under a plan of operation established and approved under s. 631.58 and shall exercise its powers through a board of directors established under s. 631.56. The corporation shall have all those powers granted or permitted nonprofit corporations, as provided in chapter 617.

(2) For the purposes of administration and assessment, the association shall be divided into two separate accounts:

(a) The auto liability and auto physical damage account.

(b) The account for all other insurance to which this part applies.

History.—s. 6, ch. 70-20; s. 117, ch. 79-40; s. 809(1st), ch. 82-243; s. 14, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 4, ch. 92-345; s. 18, ch. 97-262; s. 1353, ch. 2003-261; s. 33, ch. 2006-12; s. 3, ch. 2010-49; s. 5, ch. 2015-65.



631.56 - Board of directors.

631.56 Board of directors.—

(1) The board of directors of the association shall consist of not less than five or more than nine persons serving terms as established in the plan of operation. The department shall approve and appoint to the board persons recommended by the member insurers. In the event the department finds that any recommended person does not meet the qualifications for service on the board, the department shall request the member insurers to recommend another person. Each member shall serve for a 4-year term and may be reappointed. Vacancies on the board shall be filled for the remaining period of the term in the same manner as initial appointments.

(2) In appointing members to the board, the department shall consider among other things whether all areas of insurance covered by this part are fairly represented.

(3) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors.

(4) Any board member representing an insurer in receivership shall be terminated as a board member, effective as of the date of the entry of the order of receivership.

History.—s. 7, ch. 70-20; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1354, ch. 2003-261; s. 9, ch. 2011-226.



631.57 - Powers and duties of the association.

1631.57 Powers and duties of the association.—

(1) The association shall:

(a)1. Be obligated to the extent of the covered claims existing:

a. Prior to adjudication of insolvency and arising within 30 days after the determination of insolvency;

b. Before the policy expiration date if less than 30 days after the determination; or

c. Before the insured replaces the policy or causes its cancellation, if she or he does so within 30 days of the determination.

2. The obligation under subparagraph 1. includes only the amount of each covered claim which is in excess of $100 and is less than $300,000, except that policies providing coverage for homeowner’s insurance shall provide for an additional $200,000 for the portion of a covered claim which relates only to the damage to the structure and contents.

3.a. Notwithstanding subparagraph 2., the obligation under subparagraph 1. for policies covering condominium associations or homeowners’ associations, which associations have a responsibility to provide insurance coverage on residential units within the association, shall include that amount of each covered property insurance claim which is less than $100,000 multiplied by the number of condominium units or other residential units; however, as to homeowners’ associations, this sub-subparagraph applies only to claims for damage or loss to residential units and structures attached to residential units.

b. Notwithstanding sub-subparagraph a., the association has no obligation to pay covered claims that are to be paid from the proceeds of bonds issued under s. 631.695. However, the association shall assign and pledge the first available moneys from all or part of the assessments to be made under paragraph (3)(a) to or on behalf of the issuer of such bonds for the benefit of the holders of such bonds. The association shall administer any such covered claims and present valid covered claims for payment in accordance with the provisions of the assistance program in connection with which such bonds have been issued.

4. In no event shall the association be obligated to a policyholder or claimant in an amount in excess of the obligation of the insolvent insurer under the policy from which the claim arises.

(b) Be deemed the insurer to the extent of its obligation on the covered claims, and, to such extent, shall have all rights, duties, defenses, and obligations of the insolvent insurer as if the insurer had not become insolvent. In no event shall the association be liable for any penalties or interest.

(2) The association may:

(a) Employ or retain such persons as are necessary to handle claims and perform other duties of the association;

(b) Borrow funds necessary to effect the purposes of this part in accord with the plan of operation;

(c) Sue or be sued, provided that service of process shall be made upon the person registered with the department as agent for the receipt of service of process; and

(d) Negotiate and become a party to such contracts as are necessary to carry out the purpose of this part. Additionally, the association may enter into such contracts with a municipality, a county, or a legal entity created pursuant to s. 163.01(7)(g) as are necessary in order for the municipality, county, or legal entity to issue bonds under s. 631.695. In connection with the issuance of any such bonds and the entering into of any such necessary contracts, the association may agree to such terms and conditions as the association deems necessary and proper.

(3)(a) To the extent necessary to secure funds for the respective accounts for the payment of covered claims, to pay the reasonable costs to administer such accounts, and to secure funds for the account specified in s. 631.55(2)(b) or to retire indebtedness, including, without limitation, the principal, redemption premium, if any, and interest on, and related costs of issuance of, bonds issued under s. 631.695 and the funding of reserves and other payments required under the bond resolution or trust indenture pursuant to which such bonds have been issued, the office, upon certification of the board of directors, shall levy assessments, in accordance with subparagraph (f)1. or subparagraph (f)2., initially estimated in the proportion that each insurer’s net direct written premiums in this state in the classes protected by the account bears to the total of said net direct written premiums received in this state by all such insurers for the preceding calendar year for the kinds of insurance included within such account. Assessments shall be remitted to and administered by the board of directors in the manner specified by the approved plan and paragraph (f). Each insurer so assessed shall have at least 30 days’ written notice as to the date the initial assessment payment is due and payable. Every assessment shall be a uniform percentage. The assessments levied against any insurer may not exceed in any one calendar year more than 2 percent of that insurer’s net direct written premiums in this state for the kinds of insurance included within such account.

(b) If sufficient funds from such assessments, together with funds previously raised, are not available in any one year in the respective account to make all the payments or reimbursements then owing to insurers, the funds available shall be prorated and the unpaid portion paid as soon as funds become available.

(c) The Legislature finds and declares that all assessments paid by an insurer or insurer group as a result of a levy by the office, including assessments levied pursuant to paragraph (a) and emergency assessments levied pursuant to paragraph (e), constitute advances of funds from the insurer to the association. An insurer may fully recoup such advances by applying the uniform assessment percentage levied by the office to all policies of the same kind or line as were considered by the office in determining the assessment liability of the insurer or insurer group as set forth in paragraph (f).

1. Assessments levied under subparagraph (f)1. are paid before policy surcharges are collected and result in a receivable for policy surcharges collected in the future. This amount, to the extent it is likely that it will be realized, meets the definition of an admissible asset as specified in the National Association of Insurance Commissioners’ Statement of Statutory Accounting Principles No. 4. The asset shall be established and recorded separately from the liability regardless of whether it is based on a retrospective or prospective premium-based assessment. If an insurer is unable to fully recoup the amount of the assessment because of a reduction in writings or withdrawal from the market, the amount recorded as an asset shall be reduced to the amount reasonably expected to be recouped.

2. Assessments levied under subparagraph (f)2. are paid after policy surcharges are collected so that the recognition of assets is based on actual premium written offset by the obligation to the association.

(d) State funds may not be allocated or paid to the association or any of its accounts.

(e)1. In addition to assessments authorized in paragraph (a), and to the extent necessary to secure the funds for the account specified in s. 631.55(2)(b) for the direct payment of covered claims of insurers rendered insolvent by the effects of a hurricane and to pay the reasonable costs to administer such claims, or to retire indebtedness, including, without limitation, the principal, redemption premium, if any, and interest on, and related costs of issuance of, bonds issued under s. 631.695 and the funding of any reserves and other payments required under the bond resolution or trust indenture pursuant to which such bonds have been issued, the office, upon certification of the board of directors, shall levy emergency assessments upon insurers holding a certificate of authority. The emergency assessments levied against any insurer may not exceed in any one calendar year more than 2 percent of that insurer’s net written premiums in this state for the kinds of insurance within the account specified in s. 631.55(2)(b).

2. Emergency assessments authorized under this paragraph shall be levied by the office upon insurers in accordance with paragraph (f), upon certification as to the need for such assessments by the board of directors. If the board participates in the issuance of bonds in accordance with s. 631.695, emergency assessments shall be levied in each year that bonds issued under s. 631.695 and secured by such emergency assessments are outstanding in amounts up to such 2-percent limit as required in order to provide for the full and timely payment of the principal of, redemption premium, if any, and interest on, and related costs of issuance of, such bonds. The emergency assessments are assigned and pledged to the municipality, county, or legal entity issuing bonds under s. 631.695 for the benefit of the holders of such bonds in order to provide for the payment of the principal of, redemption premium, if any, and interest on such bonds, the cost of issuance of such bonds, and the funding of any reserves and other payments required under the bond resolution or trust indenture pursuant to which such bonds have been issued, without further action by the association, the office, or any other party. If bonds are issued under s. 631.695 and the association determines to secure such bonds by a pledge of revenues received from the emergency assessments, such bonds, upon such pledge of revenues, shall be secured by and payable from the proceeds of such emergency assessments, and the proceeds of emergency assessments levied under this paragraph shall be remitted directly to and administered by the trustee or custodian appointed for such bonds.

3. Emergency assessments used to defease bonds issued under this part may be payable in a single payment or, at the option of the association, may be payable in 12 monthly installments with the first installment being due and payable at the end of the month after an emergency assessment is levied and subsequent installments being due by the end of each succeeding month.

4. If emergency assessments are imposed, the report required by s. 631.695(7) must include an analysis of the revenues generated from the emergency assessments imposed under this paragraph.

5. If emergency assessments are imposed, the references in sub-subparagraph (1)(a)3.b. and s. 631.695(2) and (7) to assessments levied under paragraph (a) must include emergency assessments imposed under this paragraph.

6. If the board of directors participates in the issuance of bonds in accordance with s. 631.695, an annual assessment under this paragraph shall continue while the bonds issued with respect to which the assessment was imposed are outstanding, including any bonds the proceeds of which were used to refund bonds issued pursuant to s. 631.695, unless adequate provision has been made for the payment of the bonds in the documents authorizing the issuance of such bonds.

(f)1. The association, office, and insurers remitting assessments pursuant to paragraph (a) or paragraph (e) must comply with the following:

a. In the order levying an assessment, the office shall specify the actual percentage amount to be collected uniformly from all the policyholders of insurers subject to the assessment and the date on which the assessment year begins, which may not begin before 90 days after the association board certifies such an assessment.

b. Insurers shall make an initial payment to the association before the beginning of the assessment year on or before the date specified in the order of the office.

c. Insurers that have written insurance in the calendar year before the year in which the assessment is certified by the board shall make an initial payment based on the net direct written premium amount from the previous calendar year as set forth in the insurer’s annual statement, multiplied by the uniform percentage of premium specified in the order issued by the office. Insurers that have not written insurance in the previous calendar year in any of the lines under the account which are being assessed, but which are writing insurance as of, or after, the date the board certifies the assessment to the office, shall pay an amount based on a good faith estimate of the amount of net direct written premium anticipated to be written in the subject lines of business for the assessment year, multiplied by the uniform percentage of premium specified in the order issued by the office.

d. Insurers shall file a reconciliation report with the association which indicates the amount of the initial payment to the association before the assessment year, whether such amount was based on net direct written premium contained in a previous calendar year annual statement or a good faith projection, the amount actually collected during the assessment year, and such other information contained on a form adopted by the association and provided to the insurers in advance. If the insurer collected from policyholders more than the amount initially paid, the insurer shall pay the excess amount to the association. If the insurer collected from policyholders an amount which is less than the amount initially paid to the association, the association shall credit the insurer that amount against future assessments. Such payment reconciliation report, and any payment of excess amounts collected from policyholders, shall be completed and remitted to the association within 90 days after the end of the assessment year. The association shall send a final reconciliation report on all insurers to the office within 120 days after each assessment year.

e. Insurers remitting reconciliation reports under this paragraph to the association are subject to s. 626.9541(1)(e).

2. For assessments required under paragraph (a) or paragraph (e), the association may use a monthly installment method instead of the method described in sub-subparagraphs 1.b. and c. or in combination thereof based on the association’s projected cash flow. If the association projects that it has cash on hand for the payment of anticipated claims in the applicable account for at least 6 months, the board may make an estimate of the assessment needed and may recommend to the office the assessment percentage that may be collected as a monthly assessment. The office may, in the order levying the assessment on insurers, specify that the assessment is due and payable monthly as the funds are collected from insureds throughout the assessment year, in which case the assessment shall be a uniform percentage of premium collected during the assessment year and shall be collected from all policyholders with policies in the classes protected by the account. All insurers shall collect the assessment without regard to whether the insurers reported premium in the year preceding the assessment. Insurers are not required to advance funds if the association and the office elect to use the monthly installment option. All funds collected shall be retained by the association for the payment of current or future claims. This subparagraph does not alter the obligation of an insurer to remit assessments levied pursuant to this subsection to the association.

(g) Insurers shall treat the failure of an insured to pay a recoupment charge as a failure to pay the premium.

(h) Assessments levied under this subsection are levied upon insurers. This subsection does not create a cause of action by a policyholder with respect to the levying of, or a policyholder’s duty to pay, such assessments.

(i) Assessments levied under this subsection are not premium and are not subject to the premium tax, to any fees, or to any commissions. An insurer is liable for any emergency assessments that the insurer collects and shall treat the failure of an insured to pay an emergency assessment as a failure to pay the premium. An insurer is not liable for uncollectible emergency assessments.

(4) The office may exempt or temporarily defer any insurer from any regular or emergency assessment if the office finds that the insurer is impaired or insolvent or if an assessment would result in such insurer’s financial statement reflecting an amount of capital or surplus less than the sum of the minimum amount required by any jurisdiction in which the insurer is authorized to transact insurance.

(5) Any necessary and proper expenses incurred by an insurer in the investigation, adjustment, compromise, settlement, denial, or handling of claims assigned to it shall, upon proper verification under the rules of the association, entitle the insurer to reimbursement. Any insurer whose employee serves on the staff of the association may set off from its assessment any necessary and proper expenses incurred by the insurer resulting from said service of its employee. An insurer which ceases to engage in the business of writing property or casualty insurance policies in this state shall have no right to a refund of any assessment previously remitted.

(6) The association may extend the time limits specified in paragraph (1)(a) by up to an additional 60 days or waive the applicability of the $100 deductible specified in paragraph (1)(a) if the board determines that either or both such actions are necessary to facilitate the bulk assumption of obligations.

History.—s. 8, ch. 70-20; s. 1, ch. 70-439; s. 3, ch. 77-227; s. 118, ch. 79-40; s. 809(1st), ch. 82-243; s. 9, ch. 85-339; s. 5, ch. 87-350; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 5, ch. 92-345; s. 6, ch. 93-401; s. 411, ch. 97-102; s. 19, ch. 97-262; s. 47, ch. 99-3; s. 16, ch. 2002-25; s. 1355, ch. 2003-261; s. 128, ch. 2004-5; s. 34, ch. 2006-12; s. 35, ch. 2007-1; s. 22, ch. 2007-90; s. 4, ch. 2010-49; s. 2, ch. 2015-65.

1Note.—Section 36, ch. 2006-12, provides that “[n]o provision of s. 631.57 or s. 631.695, Florida Statutes, shall be repealed until such time as the principal, redemption premium, if any, and interest on all bonds issued under s. 631.695, Florida Statutes, payable and secured from assessments levied under s. 631.57(3)(a), Florida Statutes, have been paid in full or adequate provision for such payment has been made in accordance with the bond resolution or trust indenture pursuant to which the bonds were issued.”



631.58 - Plan of operation.

631.58 Plan of operation.—

(1)(a) The association shall submit to the department a proposed plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the department.

(b) If the association fails to submit a suitable proposed plan of operation by December 30, 1970, or if at any time thereafter the association fails to submit suitable amendments to the plan, the department shall adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this part. Such rules shall continue in force until modified by the department or superseded by a plan submitted by the association and approved by the department.

(2) All member insurers shall comply with the plan of operation.

(3) The plan of operation shall:

(a) Establish the procedures whereby all the powers and duties of the association under s. 631.57 will be performed;

(b) Establish procedures for handling assets of the association;

(c) Establish the amount and method of reimbursing members of the board of directors under s. 631.56;

(d) Establish procedures by which claims may be filed with the association and acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to the association or its agent, and a list of such claims shall be periodically submitted to the association or similar organization in another state by the receiver or liquidator;

(e) Establish regular places and times for meetings of the board of directors;

(f) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(g) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the department within 30 days after the action or decision;

(h) Establish the procedures whereby recommendations for the board of directors will be submitted to the department; and

(i) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(4) The plan of operation may provide that any or all powers and duties of the association, except those under s. 631.57(2)(b) and (c), are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association or its equivalent in two or more states. Such a corporation, association, or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the department, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this part.

History.—s. 9, ch. 70-20; s. 163, ch. 71-355; s. 21, ch. 78-95; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.582 - Public records exemption.

631.582 Public records exemption.—

(1) The following records of the Florida Insurance Guaranty Association are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) Claims files, until termination of all litigation, settlement, and final closing of all claims arising out of the same incident, although portions of the claims files may remain exempt, as otherwise provided by law.

(b) Medical records that are part of a claims file and other information relating to the medical condition or medical status of a claimant.

(c) Records pertaining to matters reasonably encompassed in privileged attorney-client communications.

(2) Records or portions of records made confidential and exempt by this section may be released, upon written request, to any state agency in the performance of that agency’s official duties and responsibilities. The receiving agency shall maintain the confidential and exempt status of such record or portion of such record.

History.—s. 1, ch. 2009-186; s. 1, ch. 2014-77.



631.59 - Duties and powers of department and office.

631.59 Duties and powers of department and office.—

(1) The department shall notify the association of the existence of an insolvent insurer not later than 3 days after it receives notice of the determination of the insolvency.

(2) The department may require that the association notify the insureds of the insolvent insurer and any other interested parties of the determination of insolvency and of their rights under this part. Such notification shall be by mail at their last known addresses, when available, but if sufficient information for notification by mail is not available, notice by e-mail or telephone shall be sufficient.

(3) The office shall, upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer.

(4) The office may:

(a) Suspend or revoke the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the office may levy a fine on any member insurer which fails to pay an assessment when due. Such fine may not exceed 5 percent of the unpaid assessment per month, except that no fine shall be less than $100 per month.

(b) Revoke the designation of any servicing facility if it finds claims are being handled unsatisfactorily.

History.—s. 10, ch. 70-20; s. 21, ch. 78-95; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1356, ch. 2003-261; s. 20, ch. 2012-212.



631.60 - Effect of paid claims.

631.60 Effect of paid claims.—

(1) Any person recovering under this part shall be deemed to have assigned her or his rights under the policy to the association to the extent of the person’s recovery from the association, regardless of whether such recovery is received directly from the association or through payments made from the proceeds of bonds issued under former s. 166.111(2). Every insured or claimant seeking the protection of this part shall cooperate with the association to the same extent as such person would have been required to cooperate with the insolvent insurer. The association shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out except such causes of action as the insolvent insurer would have had if such sums had been paid by the insolvent insurer. In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims of the association shall not operate to reduce the liability of insureds to the receiver, liquidator, or statutory successor for unpaid assessments.

(2) The receiver, liquidator, or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the association or a similar organization in another state. The court having jurisdiction shall grant such claims priority equal to that to which the claimant would have been entitled in the absence of this part against the assets of the insolvent insurer. The expenses of the association or similar organization in handling claims shall be accorded the same priority as the liquidator’s expenses.

(3) The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association which shall preserve the rights of the association against the assets of the insolvent insurer.

(4) Any release of the association and its insured must clearly state whether or not any claim filed with the receiver in excess of the liability of the association under s. 631.57 is waived.

History.—s. 11, ch. 70-20; s. 11, ch. 71-970; s. 809(1st), ch. 82-243; s. 31, ch. 83-38; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 6, ch. 92-345; s. 412, ch. 97-102; s. 129, ch. 2004-5.



631.61 - Nonduplication of recovery.

631.61 Nonduplication of recovery.—

(1) Any person having a claim against an insurer under any provision in an insurance policy other than a policy of an insolvent insurer which is also a covered claim, shall not be required to exhaust first her or his rights under such a policy. Any amount payable on a covered claim under this part shall be reduced by the amount of any recovery under such insurance policy.

(2) Any person having a claim which may be recovered under more than one insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured, except that if it is a first-party claim for damage to property with a permanent location, the person shall seek recovery first from the association of the location of the property, and if it is a workers’ compensation plan, the person shall seek recovery first from the association of the residence of the claimant. Any recovery under this part shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.

History.—s. 12, ch. 70-20; s. 119, ch. 79-40; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 413, ch. 97-102.



631.62 - Prevention of insolvencies.

631.62 Prevention of insolvencies.—To aid in the detection and prevention of insurer insolvencies:

(1) It shall be the duty of the board of directors, upon majority vote, to notify the office of any information indicating any member insurer may be insolvent or in a financial condition hazardous to the policyholders or the public.

(2) The board of directors may, upon majority vote, request that the office order an examination of any member insurer which the board in good faith believes may be in a financial condition hazardous to the policyholders or the public. Within 30 days of the receipt of such request, the office shall begin such examination. The examination may be conducted as a National Association of Insurance Commissioners examination or may be conducted by such persons as the office designates. The cost of such examination shall be paid by the association and the examination report shall be treated as are other examination reports pursuant to s. 624.319. In no event shall such examination report be released to the board of directors prior to its release to the public. The office shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the office; such request is confidential and exempt from the provisions of s. 119.07(1) until the examination report is released to the public.

(3) The board of directors may, upon majority vote, make reports and recommendations to the department or office upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer. Such reports and recommendations are confidential and exempt from the provisions of s. 119.07(1) until the termination of a delinquency proceeding.

(4) The board of directors may, upon majority vote, make recommendations to the office for the detection and prevention of insurer insolvencies.

History.—s. 13, ch. 70-20; s. 809(1st), ch. 82-243; s. 32, ch. 83-38; s. 38, ch. 87-226; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 3, ch. 93-118; s. 386, ch. 96-406; s. 1357, ch. 2003-261.



631.63 - Examination of the association.

631.63 Examination of the association.—The association shall be subject to examination and regulation by the department. The board of directors shall submit, not later than March 30 of each year, a financial report for the preceding calendar year in a form approved by the department.

History.—s. 14, ch. 70-20; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.64 - Recognition of assessments.

631.64 Recognition of assessments.—Charges or recoupments shall be separately displayed on premium statements to enable policyholders to determine the amount charged for association assessments but may not be included in rates filed and approved by the office.

History.—s. 15, ch. 70-20; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 3, ch. 2015-65.



631.65 - Advertisement or solicitation.

631.65 Advertisement or solicitation.—An advertisement or a solicitation that uses the existence of the association for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered under this part must explain the coverage limits of the association set forth in s. 631.57(1) which apply to the type of insurance described in the advertisement or solicitation.

History.—s. 16, ch. 70-20; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 14, ch. 2009-87; s. 9, ch. 2015-135.



631.66 - Immunity.

631.66 Immunity.—There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer, the association or its agents or employees, the board of directors, the Chief Financial Officer, or the department or office or their representatives for any action taken by them in the performance of their powers and duties under this part. Such immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees.

History.—s. 17, ch. 70-20; s. 809(1st), ch. 82-243; ss. 96, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1358, ch. 2003-261.



631.67 - Stay of proceedings; reopening of default judgments.

631.67 Stay of proceedings; reopening of default judgments.—All proceedings in which the insolvent insurer is a party or is obligated to defend a party in any court or before any quasi-judicial body or administrative board in this state shall be stayed for 6 months, or such additional period from the date the insolvency is adjudicated, by a court of competent jurisdiction to permit proper defense by the association of all pending causes of action as to any covered claims; provided that such stay may be extended for a period of time greater than 6 months upon proper application to a court of competent jurisdiction. The association, either on its own behalf or on behalf of such insured, may apply to have any judgment, order, decision, verdict, or finding based on the default of the insolvent insurer or its failure to defend an insured set aside by the same court or administrator that made such judgment, order, decision, verdict, or finding and shall be permitted to defend against such claim on the merits. If request is made by the association, the stay of proceedings may be shortened or waived.

History.—s. 18, ch. 70-20; s. 18, ch. 71-970; s. 5, ch. 77-227; s. 2, ch. 80-26; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.68 - Limitation; certain actions.

631.68 Limitation; certain actions.—A covered claim as defined herein with respect to which settlement is not effected and suit is not instituted against the insured of an insolvent insurer or the association within 1 year after the deadline for filing claims, or any extension thereof, with the receiver of the insolvent insurer shall thenceforth be barred as a claim against the association and the insured.

History.—s. 19, ch. 71-970; s. 6, ch. 77-227; s. 809(1st), ch. 82-243; s. 33, ch. 83-38; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.695 - Revenue bond issuance through counties or municipalities.

1631.695 Revenue bond issuance through counties or municipalities.—

(1) The Legislature finds:

(a) The potential for widespread and massive damage to persons and property caused by hurricanes making landfall in this state can generate insurance claims of such a number as to render numerous insurers operating within this state insolvent and therefore unable to satisfy covered claims.

(b) The inability of insureds within this state to receive payment of covered claims or to timely receive such payment creates financial and other hardships for such insureds and places undue burdens on the state, the affected units of local government, and the community at large.

(c) In addition, the failure of insurers to pay covered claims or to timely pay such claims due to the insolvency of such insurers can undermine the public’s confidence in insurers operating within this state, thereby adversely affecting the stability of the insurance industry in this state.

(d) The state has previously taken action to address these problems by adopting the Florida Insurance Guaranty Association Act, which, among other things, provides a mechanism for the payment of covered claims under certain insurance policies to avoid excessive delay in payment and to avoid financial loss to claimants or policyholders because of the insolvency of an insurer.

(e) In the wake of the unprecedented destruction caused by various hurricanes that have made landfall in this state, the resultant covered claims, and the number of insurers rendered insolvent thereby, make it evident that alternative programs must be developed to allow the Florida Insurance Guaranty Association to more expeditiously and effectively provide for the payment of covered claims.

(f) It is therefore determined to be in the best interests of, and necessary for, the protection of the public health, safety, and general welfare of the residents of this state and for the protection and preservation of the economic stability of insurers operating in this state, and it is declared to be an essential public purpose, to permit certain municipalities and counties to take such actions as will provide relief to claimants and policyholders having covered claims against insolvent insurers operating in this state by expediting the handling and payment of covered claims.

(g) To achieve the foregoing purposes, it is proper to authorize municipalities and counties of this state to issue bonds to assist the Florida Insurance Guaranty Association in expediting the handling and payment of covered claims of insolvent insurers.

(h) In order to avoid the needless and indiscriminate proliferation, duplication, and fragmentation of such assistance programs, it is in the best interests of the residents of this state to authorize municipalities and counties to provide for the payment of covered claims beyond their territorial limits in the implementation of such programs.

(i) It is a paramount public purpose for municipalities and counties to be able to issue bonds for the purposes described in this section. Such issuance shall provide assistance to residents of those municipalities and counties as well as to other residents of this state.

(2) The governing body of any municipality or county may issue bonds to fund an assistance program in conjunction with, and with the consent of, the Florida Insurance Guaranty Association for the purpose of paying claimants’ or policyholders’ covered claims, as defined in s. 631.54, arising through the insolvency of an insurer, which insolvency is determined by the Florida Insurance Guaranty Association to have been a result of a hurricane, regardless of whether the claimants or policyholders are residents of such municipality or county or the property to which the claim relates is located within or outside the territorial jurisdiction of the municipality or county. The power of a municipality or county to issue bonds, as described in this section, is in addition to any powers granted by law and may not be abrogated or restricted by any provisions in such municipality’s or county’s charter. A municipality or county issuing bonds for this purpose shall enter into such contracts with the Florida Insurance Guaranty Association or any entity acting on behalf of the Florida Insurance Guaranty Association as are necessary to implement the assistance program. Any bonds issued by a municipality or county or a combination thereof under this subsection shall be payable from and secured by moneys received by or on behalf of the municipality or county from assessments levied under s. 631.57(3)(a) and assigned and pledged to or on behalf of the municipality or county for the benefit of the holders of the bonds in connection with the assistance program. The funds, credit, property, and taxing power of the state or any municipality or county shall not be pledged for the payment of such bonds.

(3) Bonds may be validated by the municipality or county pursuant to chapter 75. The proceeds of the bonds may be used to pay covered claims of insolvent insurers; to refinance or replace previously existing borrowings or financial arrangements; to pay interest on bonds; to fund reserves for the bonds; to pay expenses incident to the issuance or sale of any bond issued under this section, including costs of validating, printing, and delivering the bonds, costs of printing the official statement, costs of publishing notices of sale of the bonds, costs of obtaining credit enhancement or liquidity support, and related administrative expenses; or for such other purposes related to the financial obligations of the fund as the association may determine. The term of the bonds may not exceed 30 years.

(4) The state covenants with holders of bonds of the assistance program that the state will not take any action that will have a material adverse effect on the holders and will not repeal or abrogate the power of the board of directors of the association to direct the Office of Insurance Regulation to levy the assessments and to collect the proceeds of the revenues pledged to the payment of the bonds as long as any of the bonds remain outstanding, unless adequate provision has been made for the payment of the bonds in the documents authorizing the issuance of the bonds.

(5) The accomplishment of the authorized purposes of such municipality or county under this section is in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions. The municipality or county, in performing essential governmental functions in accomplishing its purposes, is not required to pay any taxes or assessments of any kind whatsoever upon any property acquired or used by the county or municipality for such purposes or upon any revenues at any time received by the county or municipality. The bonds, notes, and other obligations of the municipality or county and the transfer of and income from such bonds, notes, and other obligations, including any profits made on the sale of such bonds, notes, and other obligations, are exempt from taxation of any kind by the state or by any political subdivision or other agency or instrumentality of the state. The exemption granted in this subsection is not applicable to any tax imposed by chapter 220 on interest, income, or profits on debt obligations owned by corporations.

(6) Two or more municipalities or counties may create a legal entity pursuant to s. 163.01(7)(g) to exercise the powers described in this section as well as those powers granted in s. 163.01(7)(g). References in this section to a municipality or county include such legal entity.

(7) The association shall issue an annual report on the status of the use of bond proceeds as related to insolvencies caused by hurricanes. The report must contain the number and amount of claims paid. The association shall also include an analysis of the revenue generated from the assessment levied under s. 631.57(3)(a) to pay such bonds. The association shall submit a copy of the report to the President of the Senate, the Speaker of the House of Representatives, and the Chief Financial Officer within 90 days after the end of each calendar year in which bonds were outstanding.

History.—s. 35, ch. 2006-12; s. 23, ch. 2007-90.

1Note.—Section 36, ch. 2006-12, provides that “[n]o provision of s. 631.57 or s. 631.695, Florida Statutes, shall be repealed until such time as the principal, redemption premium, if any, and interest on all bonds issued under s. 631.695, Florida Statutes, payable and secured from assessments levied under s. 631.57(3)(a), Florida Statutes, have been paid in full or adequate provision for such payment has been made in accordance with the bond resolution or trust indenture pursuant to which the bonds were issued.”



631.70 - Attorney’s fee.

631.70 Attorney’s fee.—The provisions of s. 627.428 providing for an attorney’s fee shall not be applicable to any claim presented to the association under the provisions of this part, except when the association denies by affirmative action, other than delay, a covered claim or a portion thereof.

History.—s. 7, ch. 77-227; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.






Part III - LIFE AND HEALTH INSURANCE GUARANTY OFPAYMENTS (ss. 631.711-631.737)

631.711 - Short title.

631.711 Short title.—This part may be cited as the “Florida Life and Health Insurance Guaranty Association Act.”

History.—s. 1, ch. 79-189; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.712 - Purpose; construction.

631.712 Purpose; construction.—The purpose of this part is to protect policyowners, insureds, beneficiaries, annuitants, payees, and assignees of life insurance policies, health insurance policies, annuity contracts, and supplemental contracts, subject to certain limitations, against the failure of an insurer issuing such policies or contracts to perform its contractual obligations due to its impairment or insolvency; and this part shall be liberally construed to carry out its purpose.

History.—s. 2, ch. 79-189; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.713 - Application of part.

631.713 Application of part.—

(1) This part shall apply to direct life insurance policies, health insurance policies, annuity contracts, and supplemental contracts with or without life contingencies issued by persons licensed to transact such insurance in this state.

(2) Coverage under this part shall be provided to:

(a) Persons who, regardless of where they reside, except for nonresident certificateholders under group policies or contracts, are the beneficiaries, assignees, or payees of the persons covered under paragraph (b); and

(b) Persons who are owners of or certificateholders under such policies or contracts, and who:

1. Are residents of this state; or

2. Are residents of other states, but only if:

a. The insurers which issued such policies or contracts are domiciled in this state;

b. Such insurers were not licensed in the states in which such persons reside at the time specified in a state’s guaranty association law as necessary for coverage by that state’s association;

c. Such other states have associations similar to the association created by this part; and

d. Such persons are not eligible for coverage by such associations.

(3) This part does not apply to:

(a) That portion or part of a variable life insurance contract or variable annuity contract not guaranteed by an insurer.

(b) That portion or part of any policy or contract under which the risk is borne by the policyholder.

(c) Any policy or contract or part thereof assumed by the impaired or insolvent insurer under a contract of reinsurance, other than reinsurance for which assumption certificates have been issued.

(d) Fraternal benefit societies as defined in s. 632.601.

(e) Health maintenance insurance.

(f) Dental service plan insurance.

(g) Pharmaceutical service plan insurance.

(h) Optometric service plan insurance.

(i) Ambulance service association insurance.

(j) Preneed funeral merchandise or service contract insurance.

(k) Prepaid health clinic insurance.

(l) Any annuity contract or group annuity contract that is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed directly and not through an intermediary to an individual by an insurer under such contract or certificate. This paragraph applies to every insolvency regardless of its date of inception, and an assessment base may not include premiums for such excluded products.

(m) Any federal employees’ group policy or contract that, under 5 U.S.C. s. 8909(f), is prohibited from being subject to an assessment under s. 631.718.

(n) A portion of a policy or contract, to the extent that the rate of interest on which the policy or contract is based, or the interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value:

1. Averaged over the period of 4 years immediately preceding the date on which the member insurer becomes an impaired or insolvent insurer under this part, whichever is earlier, exceeds the rate of interest determined by subtracting 2 percentage points from Moody’s Corporate Bond Yield Average averaged for that same 4-year period or for such lesser period if the policy or contract was issued less than 4 years before the member insurer becomes an impaired or insolvent insurer under this part, whichever is earlier; and

2. On and after the date on which the member insurer becomes an impaired or insolvent insurer under this part, whichever is earlier, exceeds the rate of interest determined by subtracting 3 percentage points from the most current version of Moody’s Corporate Bond Yield Average.

(o) A portion of a policy or contract to the extent the policy or contract provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which has not been credited to the policy or contract, or as to which the policy or contract owner’s rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under this part. However, if the interest or change in value is credited less frequently than annually as determined by using the procedures defined in the policy or contract, interest or change in value shall be credited by using the procedure defined in the policy or contract as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and shall not be subject to forfeiture.

(p) A policy or contract providing any hospital, medical, prescription drug, or other health care benefits pursuant to Medicare Part C or Part D or any regulations issued pursuant to Medicare Part C or Part D.

(4) This part shall only apply to those delinquency proceedings occurring on or after October 1, 1979.

(5) Notwithstanding any other provisions of this part, this part applies to coverage of a person who is a payee under a structured settlement annuity, or a beneficiary if the payee is deceased, with a coverage limit of $300,000 by the association, if:

(a) The payee is a resident of this state, regardless of where the contract owner resides.

(b) Neither the payee, the beneficiary, nor the contract owner is eligible for coverage by the association of the state in which the contract owner resides.

History.—ss. 3, 21, ch. 79-189; s. 809(1st), ch. 82-243; s. 4, ch. 85-321; s. 7, ch. 87-350; ss. 97, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 3, ch. 95-213; s. 5, ch. 2010-49.



631.714 - Definitions.

631.714 Definitions.—As used in this part, the term:

(1) “Account” means any of the three accounts created in s. 631.715.

(2) “Association” means the Florida Life and Health Insurance Guaranty Association created in s. 631.715.

(3) “Contractual obligation” means any obligation under covered policies.

(4) “Covered policy” means any policy or contract set out in s. 631.713 and reduced to written, printed, or other tangible form.

(5) “Impaired insurer” means a member insurer deemed by the department to be potentially unable to fulfill its contractual obligations and not an insolvent insurer.

(6) “Insolvent insurer” means a member insurer authorized to transact insurance in this state, either at the time the policy was issued or when the insured event occurred, and against which an order of liquidation with a finding of insolvency has been entered by a court of competent jurisdiction.

(7) “Member insurer” means any person licensed to transact in this state any kind of insurance as set out in s. 631.713.

(8) “Premium” means any direct gross insurance premium and any annuity consideration written on covered policies, less return premium and consideration thereon and dividends paid or credited to policyholders on such direct business. “Premium” does not include premium and consideration on contracts between insurers and reinsurers.

(9) “Person” means any individual, corporation, partnership, association, or voluntary organization.

(10) “Resident” means any person who resides in this state at the time a member insurer is determined to be an impaired or insolvent insurer and to whom contractual obligations are owed by such impaired or insolvent member insurer. A person may be a resident of only one state, which in the case of a person other than an individual shall be the person’s principal place of business. Citizens of the United States who are residents of foreign countries or United States possessions, territories, or protectorates that do not have an association similar to the guaranty association created by this part shall be deemed residents of the state of domicile of the insurer issuing the policies or contracts.

History.—s. 4, ch. 79-189; s. 809(1st), ch. 82-243; ss. 98, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1359, ch. 2003-261; s. 6, ch. 2010-49.



631.715 - Florida Life and Health Insurance Guaranty Association.

631.715 Florida Life and Health Insurance Guaranty Association.—

(1) There is created a nonprofit legal entity to be known as the Florida Life and Health Insurance Guaranty Association. All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state, and, further, as a condition of such authority, an insurer shall agree to reimburse the association for all claim payments the association makes on said insurer’s behalf if such insurer is subsequently rehabilitated. The association shall perform its functions under the plan of operation established and approved under the provisions of s. 631.721 and shall exercise its powers through a board of directors established under the provisions of s. 631.716.

(2)(a) For purposes of administration and assessment, the association shall maintain three accounts:

1. The health insurance account;

2. The life insurance account; and

3. The annuity account.

(b) Borrowing between accounts for payment of policyholder and contract holder claims and other obligations of the association is authorized at the discretion of the board of directors, provided that the amounts so borrowed are restored to the appropriate accounts not less than annually.

(3) The association shall come under the immediate supervision of the department and shall be subject to the applicable provisions of the insurance laws of this state.

History.—s. 5, ch. 79-189; s. 433, ch. 81-259; s. 809(1st), ch. 82-243; s. 15, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 11, ch. 92-328.



631.716 - Board of directors.

631.716 Board of directors.—

(1) The board of directors of the association shall be comprised of not fewer than five nor more than nine member insurers, serving terms as established in the plan of operation. At all times at least one member of the board shall be a domestic insurer as defined in s. 624.06(1). The members of the board shall be elected by member insurers subject to the approval of the department. A vacancy on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the department. Prior to the selection of the initial board of directors and the organization of the association, the department shall give notice to all member insurers of the time and place of the organizational meeting. At the organizational meeting, each member insurer shall be entitled to one vote, in person or by proxy. If the board of directors is not elected within 60 days after notice of the organizational meeting, the department may appoint the initial members.

(2) In approving the election of members to the board, or in appointing members to the board, the department shall consider, among other things, whether all member insurers are fairly represented.

(3) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors, but members of the board shall not otherwise be compensated by the association for their services.

History.—s. 6, ch. 79-189; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.717 - Powers and duties of the association.

631.717 Powers and duties of the association.—

(1) If a domestic insurer is an impaired insurer, the association may, subject to the approval of the impaired insurer and the department:

(a) Guarantee or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the covered policies of the impaired insurer;

(b) Provide such moneys, pledges, notes, guarantees, or other means as are proper to effectuate paragraph (a) and assure payment of the contractual obligations of the impaired insurer pending action under paragraph (a); and

(c) Loan money to the impaired insurer.

(2) If a domestic insurer is an insolvent insurer, the association shall, subject to the approval of the department:

(a) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the covered policies of persons referred to in s. 631.713(2); and

(b) Provide moneys, pledges, notes, guarantees, or other means that are proper and reasonably necessary to implement paragraph (a) in order to assure payment of the contractual obligations of the insolvent insurer with regard to persons referred to in s. 631.713(2).

(3) If a foreign or alien insurer is an insolvent insurer, the association shall, subject to the approval of the department:

(a) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the covered policies of residents of this state; and

(b) Provide moneys, pledges, notes, guarantees, or other means that are proper and reasonably necessary to implement paragraph (a) in order to assure payment of the contractual obligations of the insolvent insurer with regard to persons referred to in s. 631.713(2).

However, this subsection does not apply when the department has determined that the foreign or alien insurer’s domiciliary jurisdiction or state of entry provides, by statute, protection substantially similar to that provided by this part for residents of this state.

(4)(a) In carrying out its duties under the provisions of subsections (2) and (3), the association may impose a lien on the premiums of any permanent policy or contract in connection with any guarantee, assumption, or reinsurance agreement made by it. Such lien may be enforced by a court of competent jurisdiction if the court:

1. Finds that the amounts which may be assessed under this part are less than the amounts needed to assure full and prompt performance of the insolvent insurer’s contractual obligations, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of policy or contract liens, to be in the public interest; and

2. Approves the specific policy liens or contract liens to be used.

(b) Before becoming obligated under the provisions of subsections (2) and (3), the association may request that temporary moratoria or liens be imposed on payments of cash values and policy loans in addition to any contractual provisions for deferral of cash or policy loan values. Such temporary moratoria and liens may be imposed if they are approved by a court of competent jurisdiction.

(5) If the association fails to act within a reasonable period of time as provided in subsections (2) and (3), the department shall have the powers and duties of the association under this part with respect to insolvent insurers.

(6) The association may assist and advise the department, upon its request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any impaired or insolvent insurer. The association may also assist and advise departments of insurance of other states; other guaranty associations; and conservators, rehabilitators, and receivers appointed or acting in regard to any member insured wherever located, for the purpose of developing plans to coordinate protection of policyholders. Costs of such activities may be charged against the health insurance account, the life insurance account, or the annuity account created by s. 631.715, at the discretion of the board of directors, notwithstanding any other provision of this part.

(7) The association shall have standing to appear before any court in this state which has jurisdiction over an impaired or insolvent insurer to which the association is or may become obligated under this part. Such standing shall extend to all matters germane to the powers and duties of the association, including but not limited to, proposals for reinsuring or guaranteeing the covered policies of the impaired or insolvent insurer and the determination of the covered policies and contractual obligations.

(8)(a) Any person receiving benefits under this part shall be deemed to have assigned her or his rights under the covered policy to the association to the extent of the benefits received, whether the benefits are payments of contractual obligations or continuations of coverages. The association may require an assignment to it of such rights by any payee, policy or contract owner, beneficiary, insured, or annuitant as a condition precedent to the receipt of any rights or benefits conferred by this part upon such person. The association shall have subrogation rights against the assets of any insolvent insurer.

(b) The subrogation rights of the association under this subsection shall have the same priority against the assets of the insolvent insurer as those possessed by the person entitled to receive benefits under this part.

(9) The association’s liability for the contractual obligations of the insolvent insurer shall be as great as, but no greater than, the contractual obligations of the insurer in the absence of such insolvency, unless such obligations are reduced as permitted by subsection (4), but the aggregate liability of the association shall not exceed $100,000 in net cash surrender and net cash withdrawal values for life insurance, $250,000 in net cash surrender and net cash withdrawal values for deferred annuity contracts, or $300,000 for all benefits including cash values, with respect to any one life. In no event shall the association be liable for any penalties or interest.

(10) The association may:

(a) Enter into such contracts as are necessary or proper to carry out the provisions and purposes of this part.

(b) Sue or be sued, including the taking of any legal actions necessary or proper for the recovery of any unpaid assessments under s. 631.718, provided that service of process shall be made upon the person registered with the department as agent for receipt of service of process.

(c) Borrow money to effect the purposes of this part. Any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets.

(d) Employ or retain such persons as are necessary to handle the financial transactions of the association and to perform such other functions as become necessary or proper under this part.

(e) Negotiate and contract with any liquidator, rehabilitator, conservator, or ancillary receiver to carry out the powers and duties of the association.

(f) Take such legal action as may be necessary to avoid payment of improper claims.

(g) Exercise, for the purposes of this part and to the extent approved by the department, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to satisfy the contractual obligations of the impaired or insolvent insurer.

(11) The association is not liable for any civil action under s. 624.155 arising from any acts alleged to have been committed by a member insurer before its liquidation.

(12)(a) The association, when dealing only with life and health insurance policies under subsections (2) and (3), may make substitute coverage on an individual or group basis available to each known insured, or owner if other than the insured, or to an individual who is insured under a group policy as of the date the association became obligated and who is not eligible for replacement group coverage. When providing the substitute coverage, the association may offer either to reissue the terminated policy or to issue an alternative policy without requiring evidence of insurability or any waiting period or exclusion that would not have applied under the terminated policy.

(b) The association may reinsure any alternative or reissued policy under this subsection.

(c) Alternative or reissued policies adopted by the association are subject to the approval of the department upon terms and conditions the department considers appropriate, given the function and special purpose of the association. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

(d) Alternative or reissued policies must contain at least the minimum statutory provisions required under this code and provide benefits that are reasonable with respect to the premium charged. The association shall set the premium in accordance with a table of rates adopted by the association. The premium must reflect the amount of insurance to be provided and the age and class of risk of each insured, but may not reflect any changes in the health of the insured occurring since the original policy was last underwritten.

(e) Alternative policies issued by the association must provide coverage of a type generally similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association.

(f) The association’s obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy must cease on the date that the coverage is replaced by another similar policy by the association. Any reissued, reinsured, or alternative policy must, however, be subject to association coverage if the replacement insurer becomes impaired or insolvent as otherwise provided for in this part.

(g) In carrying out its duties in connection with guaranteeing, assuming, or reinsuring policies or contracts under subsections (2) and (3), the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract. In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract must provide for a fixed interest rate, payment of dividends with minimum guarantees, or a different method for calculating interest or changes in value. In such case:

1. There is no requirement for evidence of insurability, waiting period, or other exclusion that would not have applied under the replaced policy or contract.

2. The alternative policy or contract shall be substantially similar to the replaced policy or contract in all other material terms.

History.—s. 7, ch. 79-189; s. 809(1st), ch. 82-243; s. 10, ch. 85-339; ss. 99, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 12, ch. 92-328; s. 4, ch. 95-213; s. 414, ch. 97-102; s. 7, ch. 2010-49; s. 12, ch. 2011-226; s. 2, ch. 2015-167.



631.718 - Assessments.

631.718 Assessments.—

(1) For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers separately, for each of the accounts referred to in s. 631.715 at such time and for such amounts as the board finds necessary. Assessments shall be due not less than 30 days after written notice to the member insurers.

(2) There shall be two classes of assessments, as follows:

(a) Class A assessments shall be made by the board of directors for the purpose of meeting administrative costs and other general expenses and for examinations conducted under the authority of s. 631.723(3) which are not related to a particular impaired or insolvent insurer.

(b) Class B assessments shall be made by the board of directors for the purpose of carrying out the powers and duties of the association under s. 631.717 relating to an impaired or insolvent domestic, foreign, or alien insurer.

(3)(a) The amount of any Class A assessment shall be determined by the board and may be made on a non-pro rata basis. The assessment may not be credited against future insolvency assessments and may not exceed $250 per member insurer in any one calendar year.

(b) The amount of any Class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula, which may be based on the premiums or reserves of the impaired or insolvent insurer.

(c) Class B assessments against member insurers for each account must be based upon the premiums received on business in this state by each assessed member insurer on policies or contracts covered by each account for the 3 most recent calendar years for which information is available preceding the year of the assessment in proportion to premiums received on business in this state for those calendar years by all assessed member insurers. If the most recent 3 years of premium information is not available for each member insurer, the board of directors may use the premium information that is reasonably available.

(d) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer may not be made until necessary to implement the purposes of this part.

(e) Classification of assessments under subsection (2) and computation of assessments under this subsection must be made with a reasonable degree of accuracy, recognizing that exact determinations are not always possible.

(4) The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section.

(5)(a) The total of all assessments upon a member insurer for each account may not in any one calendar year exceed 1 percent of the sum of the insurer’s premiums written in this state regarding business covered by the account received during the 3 calendar years preceding the year in which the assessment is made, divided by three. If premium information for the 3-year period is not reasonably available for each member insurer, the association may use any reasonably available premium information.

(b) The provisions of this subsection apply to any assessments made on or after October 1, 1995, without regard to the date of the impairment or insolvency.

(c) If the maximum assessment, together with the other assets of the association in its nonadministrative accounts, does not provide in any one year in any account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds must be assessed as soon thereafter as permitted by this part.

(6) The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to an account, the amount by which the assets of such account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from net realized gains and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses if refunds are impractical.

(7) It shall be proper for any member insurer, in determining its premium rates and policyowner dividends as to any kind of insurance within the scope of this part, to consider the amount reasonably necessary to meet its assessment obligations under this part.

(8) The association shall issue to each insurer paying an assessment under this part, other than a Class A assessment, a certificate of contribution, in a form prescribed by the department, for the amount of the assessment so paid. All outstanding certificates are of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the department approves. However, any amount offset pursuant to s. 631.72 may not be shown as an asset of the insurer on any of its financial statements.

(9) Notwithstanding any provision to the contrary, no member insurer that is a nonprofit insurance company which issues annuity contracts or group annuity contracts pursuant to s. 121.35, or for the benefit of employees of educational institutions situated in this state may be assessed in any one calendar year an amount greater than the amount which it paid to this state in the previous year as premium tax and corporate tax on the business to which this part applies or 0.1 percent of written premium on such business in this state, whichever is greater.

History.—s. 8, ch. 79-189; s. 434, ch. 81-259; s. 809(1st), ch. 82-243; s. 35, ch. 83-38; s. 16, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 13, ch. 92-328; s. 6, ch. 93-149; s. 5, ch. 95-213; s. 2, ch. 96-346; s. 68, ch. 2001-63.



631.72 - Premium or income tax credits for assessments paid.

631.72 Premium or income tax credits for assessments paid.—

(1) A member insurer may offset against either its premium tax liabilities imposed under s. 624.509 or its corporate income tax liabilities imposed under s. 220.11 any assessment described in s. 631.718(8) as follows:

(a) For each assessment levied before January 1, 1997, 0.1 percent of the amount of such assessment, less any refunds received pursuant to s. 631.718(6), for each year following the year in which such assessment was paid until such time as the total of all offsets claimed for a given year’s assessment, whether pursuant to this section or pursuant to prior law, equals the amount of the assessment originally paid in that year.

(b) For each assessment levied and paid after December 31, 1996, 5 percent of the amount of the assessment, less any refunds received pursuant to s. 631.718(6), for each of the 20 calendar years following the year in which the assessment was paid.

(c) An insurer may not offset both its premium tax and corporate income tax liabilities for the same assessment amount. An insurer may only offset its tax liability for one tax to the extent that the offset has not already been used to offset its tax liability for the other tax.

(d) The first tax return on which a member insurer may claim a credit provided in this section is the tax return filed in 1998, covering tax year 1997.

(2) If a member insurer ceases doing business in this state and surrenders to the office its certificate of authority to transact insurance in this state, all uncredited assessments may be credited as provided in this section against either its premium or corporate income tax liabilities imposed pursuant to ss. 624.509 and 220.11 for the year it ceases doing business.

(3) Any sums acquired by refund pursuant to s. 631.718(6) from the association which have theretofore been written off by contributing insurers and offset against premium or corporate income taxes as provided in subsection (1) and which are not needed for purposes of this part shall be paid by the insurer to the Department of Revenue for deposit with the Chief Financial Officer to the credit of the General Revenue Fund.

History.—s. 1, ch. 96-346; s. 1360, ch. 2003-261.



631.721 - Plan of operation.

631.721 Plan of operation.—

(1)(a) The association shall submit to the department a proposed plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The proposed plan of operation and any amendments thereto shall become effective upon approval in writing by the department.

(b) If the association fails to submit a suitable proposed plan of operation within 180 days following October 1, 1979, or if at any time thereafter the association fails to submit suitable amendments to the plan, the department shall, after notice and hearing, adopt such reasonable rules as are necessary to effectuate the provisions of this part. Such rules shall continue in force until modified by the department or superseded by a proposed plan submitted by the association and approved by the department.

(2) All member insurers shall comply with the approved plan of operation.

(3) The plan of operation shall, in addition to requirements enumerated elsewhere in this part:

(a) Establish procedures for handling the assets of the association.

(b) Establish the amount and method of reimbursing members of the board of directors under s. 631.716.

(c) Establish regular places and times for meetings of the board of directors.

(d) Establish procedures for keeping records of all financial transactions of the association, its agents, and the board of directors.

(e) Establish procedures whereby selections for the board of directors shall be made and submitted to the department.

(f) Establish any additional procedures for assessments under s. 631.718.

(g) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(4) The plan of operation may provide that any or all powers and duties of the association, except those under ss. 631.717(10)(c) and 631.718, are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. Such a corporation, association, or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the department and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this part.

History.—s. 10, ch. 79-189; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.722 - Powers and duties of department and office.

631.722 Powers and duties of department and office.—

(1) The office shall:

(a) Upon request of the board of directors, provide the association with a statement of the premiums in each of the appropriate states for each member insurer.

(b) When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time. Notice to the impaired insurer shall constitute notice to its shareholders, if any. The failure of the insurer to promptly comply with such demand shall not excuse the association from the performance of its powers and duties under this part.

(2) The department shall, in any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator. If a foreign or alien member insurer is subject to a liquidation proceeding in its domiciliary jurisdiction or state of entry, the department shall be appointed conservator.

(3) The office may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer that fails to pay an assessment when due or fails to comply with the approved plan of operation of the association. As an alternative, the office may levy a forfeiture on any member insurer that fails to pay an assessment when due. Such forfeiture shall not exceed 5 percent of the unpaid assessment per month, but no forfeiture shall be less than $100 per month.

(4) Any action of the board of directors or of the association may be appealed to the office by any member insurer if such appeal is taken within 30 days of the action being appealed. If a member company is appealing an assessment, the amount assessed shall be paid to the association and available to meet association obligations during the pendency of the appeal. If the appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company. Any final action or order of the office shall be subject to judicial review in a court of competent jurisdiction.

(5) The liquidator, rehabilitator, or conservator of any impaired insurer may notify all interested persons of the effect of this part.

History.—s. 11, ch. 79-189; s. 809(1st), ch. 82-243; ss. 100, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1361, ch. 2003-261.



631.723 - Prevention of insolvencies.

631.723 Prevention of insolvencies.—To aid in the detection and prevention of insurer insolvencies or impairments:

(1) The board of directors may, upon majority vote, make reports and recommendations to the department or office upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer or germane to the solvency of any company seeking to do an insurance business in this state. Such reports and recommendations are confidential and exempt from the provisions of s. 119.07(1) until the termination of a delinquency proceeding.

(2) It is the duty of the board of directors, upon a majority vote, to notify the office of any information indicating that any member insurer may be an impaired or insolvent insurer.

(3) The board of directors may, upon majority vote, request that the office order an examination of any member insurer which the board in good faith believes may be an impaired or insolvent insurer. Within 30 days of the receipt of such a request, the office shall begin such an examination. The examination may be conducted as a National Association of Insurance Commissioners examination or may be conducted by such persons as the office designates. The cost of such examination shall be paid by the association, and the examination report shall be treated in a manner similar to other examination reports pursuant to s. 624.319. In no event may such examination report be released to the board of directors before its release to the public, but this does not preclude the office from complying with s. 631.398(2). The office shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the office; such request is confidential and exempt from the provisions of s. 119.07(1) until the examination report is released to the public.

(4) The board of directors may, upon majority vote, make recommendations to the office for the detection and prevention of insurer insolvencies.

History.—s. 12, ch. 79-189; s. 809(1st), ch. 82-243; s. 36, ch. 83-38; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 4, ch. 93-118; s. 387, ch. 96-406; s. 1362, ch. 2003-261.



631.724 - Records and meetings of association.

631.724 Records and meetings of association.—Records shall be kept of all negotiations and meetings in which the association or its representatives discuss the activities of the association in carrying out its powers and duties under s. 631.717. Such negotiations or meetings are exempt from the provisions of s. 286.011, and any records of such negotiations or meetings are confidential and exempt from the provisions of s. 119.07(1) until the termination of a delinquency proceeding. Nothing in this section shall limit the duty of the association to render a report of its activities under s. 631.725.

History.—s. 13, ch. 79-189; s. 435, ch. 81-259; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 5, ch. 93-118; s. 388, ch. 96-406.



631.725 - Examination of the association; annual report.

631.725 Examination of the association; annual report.—The association shall be subject to examination and regulation by the department. The board of directors shall submit to the department, not later than May 1 of each year, a financial report for the preceding calendar year in a form approved by the department and a report of its activities during the preceding calendar year.

History.—s. 14, ch. 79-189; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.726 - Tax exemptions.

631.726 Tax exemptions.—The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real property.

History.—s. 15, ch. 79-189; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.727 - Immunity.

631.727 Immunity.—There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer or its agents or employees, the association or its agents or employees, members of the board of directors, the Chief Financial Officer, or the department or office or their representatives for any action taken by them in the performance of their powers and duties under this part. Such immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees.

History.—s. 16, ch. 79-189; s. 809(1st), ch. 82-243; ss. 101, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1363, ch. 2003-261.



631.728 - Extent of liability of association.

631.728 Extent of liability of association.—For the purpose of carrying out its obligations under this part, the association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the association is entitled as subrogee pursuant to s. 631.717(8). Assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this part. An asset attributable to covered policies, as used in this section, is that proportion of the assets which the reserves that should have been established for such policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

History.—s. 13, ch. 79-189; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.729 - Liability of insureds for unpaid assessments.

631.729 Liability of insureds for unpaid assessments.—No provision of this part shall be construed to reduce the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating under a plan with assessment liability.

History.—s. 13, ch. 79-189; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.7295 - Reinsurance.

631.7295 Reinsurance.—With respect to covered policies for which the association becomes obligated after an entry of an order of liquidation or rehabilitation, the association may elect to succeed to the rights of the insolvent insurer arising after the order of liquidation or rehabilitation under any contract of reinsurance to which the insolvent insurer was a party, to the extent such contract provides coverage for losses occurring after the date of the order of liquidation or rehabilitation. As a condition to making such election, the association must pay all unpaid premiums due under the contract for coverage relating to periods before and after the date on which the order of liquidation or rehabilitation was entered.

History.—s. 8, ch. 2010-49.



631.731 - Liquidation, rehabilitation, or conservation proceedings; distributions.

631.731 Liquidation, rehabilitation, or conservation proceedings; distributions.—

(1) Prior to the termination of any liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders and policyowners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of such insolvent insurer. In such a determination, consideration shall be given to the welfare of the policyholders of the continuing or successor insurer.

(2) No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the association for funds expended in carrying out its powers and duties under s. 631.717 with respect to such insurer has been fully recovered by the association.

History.—s. 13, ch. 79-189; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.733 - Stay of proceedings.

631.733 Stay of proceedings.—All proceedings in which the insolvent insurer is a party in any court in this state shall be stayed 60 days from the date an order of liquidation, rehabilitation, or conservation is final to permit proper legal action by the association on any matters germane to its powers or duties.

History.—s. 17, ch. 79-189; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.734 - Reopening default judgments.

631.734 Reopening default judgments.—As to judgment under any decision, order, verdict, or finding based on default, the association may apply to have such judgment set aside by the same court that made such judgment and shall be permitted to defend against such suit on the merits.

History.—s. 18, ch. 79-189; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.735 - Prohibited advertisement of Florida Life and Health Insurance Guaranty Association Act in sale of insurance.

631.735 Prohibited advertisement of Florida Life and Health Insurance Guaranty Association Act in sale of insurance.—A person may not make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in any other way, any advertisement, announcement, or statement which uses the existence of the Insurance Guaranty Association of this state for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by the Florida Life and Health Insurance Guaranty Association Act. However, this section does not apply to the Florida Life and Health Insurance Guaranty Association or any other entity that does not sell or solicit insurance. This section also does not prohibit the furnishing of written information that is in a form prepared by the association, that summarizes the claim, cash value, and annuity cash value limits of the association, upon request of the policyholder or applicant for insurance.

History.—s. 19, ch. 79-189; s. 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 9, ch. 2010-49.



631.737 - Rescission and review generally.

631.737 Rescission and review generally.—The association shall review claims and matters regarding covered policies based upon the record available to it on and after the date of liquidation. Notwithstanding any other provision of this part, in order to allow for orderly claims administration by the association, entry of a liquidation order by a court of competent jurisdiction tolls for 1 year any rescission or noncontestable period allowed by the contract, by the policy, or by law. The association’s obligation is to pay any valid insurance policy or contract claims, if warranted, after its independent de novo review of the policies, contracts, and claims presented to it, whether domestic or foreign, following a rehabilitation or a liquidation.

History.—ss. 102, 188, ch. 91-108; s. 4, ch. 91-429; s. 3, ch. 2015-167; s. 80, ch. 2016-10.






Part IV - HEALTH MAINTENANCE ORGANIZATION CONSUMER ASSISTANCEPLAN (ss. 631.811-631.828)

631.811 - Short title.

631.811 Short title.—This part may be cited as the “Florida Health Maintenance Organization Consumer Assistance Plan.”

History.—ss. 1, 23, ch. 88-388; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.812 - Purpose; construction.

631.812 Purpose; construction.—The purpose of this part is to protect the subscribers of HMOs, subject to certain limitations, against the failure of the HMO to perform its contractual obligations due to its insolvency. This part shall be liberally interpreted to carry out its purpose.

History.—ss. 1, 23, ch. 88-388; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.813 - Application of part.

631.813 Application of part.—This part shall apply to HMO contractual obligations to residents of Florida by HMOs possessing a valid certificate of authority issued as provided by part I of chapter 641. The provisions of this part shall not apply to persons participating in medical assistance programs under the Medicaid program.

History.—ss. 1, 23, ch. 88-388; ss. 187, 188, ch. 91-108; s. 67, ch. 91-282; s. 4, ch. 91-429; s. 34, ch. 95-211; s. 1364, ch. 2003-261.



631.814 - Definitions.

631.814 Definitions.—As used in this part, the term:

(1) “Plan” means the Florida Health Maintenance Organization Consumer Assistance Plan created by this part.

(2) “Board” means the board of directors of the plan.

(3) “Contractual obligations” means any obligation under covered health care policies.

(4) “Covered policy” means any policy or contract issued by an HMO for health care services.

(5) “Date of insolvency” means the effective date of an order of liquidation entered by a court of competent jurisdiction.

(6) “Health care services” means comprehensive health care services as defined in s. 641.19.

(7) “HMO” means a health maintenance organization possessing a valid certificate of authority issued by the office pursuant to part I of chapter 641.

(8) “Insolvent HMO” means an HMO against which an order of rehabilitation or liquidation has been entered by a court of competent jurisdiction, with the department appointed as receiver, even if such order has not become final by the exhaustion of appellate reviews.

(9) “Person” means any individual, corporation, partnership, association, or voluntary organization.

(10) “Subscriber” means any resident of this state who is enrolled for benefits provided by an HMO and who makes premium payments or for whom premium payments are made.

History.—ss. 1, 23, ch. 88-388; ss. 103, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 35, ch. 95-211; s. 1365, ch. 2003-261.



631.815 - Florida Health Maintenance Organization Consumer Assistance Plan.

631.815 Florida Health Maintenance Organization Consumer Assistance Plan.—There is created a nonprofit legal entity to be known as the Florida Health Maintenance Organization Consumer Assistance Plan. All HMOs shall be and must remain members of the plan as a condition of their authority to transact business in this state as an HMO. The plan shall perform its functions under the plan of operations established and approved under the provisions of this part and shall exercise its powers through a board of directors established under the provisions of this part. The plan shall come under the immediate supervision of the department and shall be subject to the applicable laws of this state, except it shall be excluded from the requirements of possessing a certificate of authority or a health care provider certificate as set forth in parts I and III of chapter 641, respectively.

History.—ss. 1, 23, ch. 88-388; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 36, ch. 95-211.



631.816 - Board of directors.

631.816 Board of directors.—

(1) The board of directors of the plan shall consist of not less than five or more than nine persons serving terms as established in the plan of operation. The department shall approve and appoint to the board persons recommended by the member HMOs. In the event the department finds that any recommended person does not meet the qualifications for service on the board, the department shall request the member HMOs to recommend another person. Each member shall serve for a 4-year term and may be reappointed, except that terms may be staggered as defined in the plan of operation. Vacancies on the board shall be filled for the remaining period of the term in the same manner as initial appointments. In determining voting rights, each HMO is entitled to vote on the basis of cumulative weighted voting based on the net written premium for non-Medicare and non-Medicaid policies.

(2) In appointing members to the board, the department shall consider, among other things, whether all member HMOs are fairly represented.

(3) Members of the board may be reimbursed from the assets of the plan for expenses incurred by them as members of the board of directors, but members of the board shall not otherwise be compensated by the plan for their services.

(4) The board of directors shall elect one of its members as chair.

(5) The board may contract with an administrator to carry out the provisions of this part; however, this shall not relieve the board of its duties and obligations under this part.

(6) The board shall collect assessments from all HMOs as set forth in this part.

History.—ss. 1, 23, ch. 88-388; ss. 104, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 415, ch. 97-102.



631.817 - Eligibility.

631.817 Eligibility.—

(1) Except as provided in subsection (2), any person of this state who has lost their health care coverage provided in an HMO due to insolvency shall be eligible to obtain coverage as provided herein. Eligible persons include all persons who were eligible to receive health care services under that subscriber’s contract with the HMO.

(2)(a) A person shall cease to be covered by the plan after the plan has provided $300,000 in covered benefits for that person.

(b) A person shall cease to be covered by the plan upon failure to pay, or failure to have paid on their behalf, premiums as set by the board. Coverage shall cease following a reasonable grace period as set by the board.

(c) A person shall cease to be covered by the plan 6 months after the date of insolvency; however, if, at the time the plan’s responsibility would otherwise cease under this paragraph, the person is under treatment for an injury that occurred or an illness that was diagnosed while the person was covered by the insolvent HMO or the plan, the plan shall remain responsible for treatment of such injury or illness until treatment has been completed or until the conditions specified in paragraph (a) or paragraph (b) have been met.

History.—ss. 1, 23, ch. 88-388; ss. 105, 187, 188, ch. 91-108; s. 5, ch. 91-110; s. 4, ch. 91-429.



631.818 - Powers and duties of the plan.

631.818 Powers and duties of the plan.—

(1) In the event that an HMO is insolvent, the plan shall:

(a) Guarantee, reinsure, assume, or provide coverage for or cause to be guaranteed, reinsured, assumed, or covered all of the subscriber contracts of the insolvent HMO subject to the terms and limitations provided in this part.

(b) Cover all services that would have been covered by the subscribers’ contracts with the insolvent HMO during any period from the date of insolvency until the effective date of the replacement coverage with another HMO or other entity that provides health care services or reimbursement or with a product determined by the plan and approved by the office.

(c) Defend any claim filed contrary to the provisions of s. 641.315 or s. 641.3154 against a subscriber of an insolvent HMO asserted by a health care provider for services covered by the HMO contract. In the event that a provider obtains a judgment despite the provisions of s. 641.315 or s. 641.3154, the plan shall pay the judgment. If a provider fails to obtain a judgment as to such claim, the plan shall be entitled to recover its reasonable costs and attorney’s fees incurred in defending the claim.

(d) Levy and collect assessments from HMOs pursuant to s. 631.819.

(2) The plan may appoint one or more HMOs in the same geographical area as defined in s. 641.19 to provide health care services, subject to all of the following conditions:

(a) The plan must pay for the cost of all medical services provided by an HMO involuntarily appointed to provide services that exceed the amount of premium or contribution paid by the subscribers. Medical services cost may include a reasonable amount for administrative and other services as determined by the board.

(b) Once enrolled, an eligible subscriber may not be terminated from coverage by the HMO for a period of 6 months following the date of insolvency except for one of the following reasons:

1. Nonpayment of premiums.

2. Attainment of Medicare or Medicaid eligibility.

3. Nonresidency in the service area.

4. Abusive and disruptive behavior.

5. Fraud.

6. Termination of eligibility.

(c) The plan shall consider the premium, services, benefits, and exclusions to be provided to each eligible person in designating the contract of the appointed HMO to be used to provide services.

(d) Such coverage shall not exclude a preexisting condition not excluded by the policy of the insolvent HMO.

(3) If the plan fails to act within a reasonable period of time as provided in this section, the department shall have the powers and duties of the plan under this part.

(4) The plan may render assistance and advice to the department, at the department’s request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any HMO subject to a delinquency proceeding or a proceeding under 1s. 624.90.

(5) The plan shall have standing to appear before any court in this state which has jurisdiction over an insolvent HMO to which the plan is or may become obligated under this part. Such standing shall extend to all matters germane to the powers and duties of the plan, including, but not limited to, proposals for reinsuring or guaranteeing the covered policies of the insolvent HMO and the determination of the covered policies and contractual obligations.

(6) The plan may:

(a) Enter into such contracts or perform such other actions as are necessary or proper to carry out the provisions and purposes of this part.

(b) Sue or be sued, including the taking of any legal actions necessary or proper for the recovery of any unpaid assessments under this part.

(c) Borrow money to effect the purposes of this part. Any notes or other evidence of indebtedness of the plan not in default shall be legal investments for domestic insurers or HMOs and may be carried as admitted assets.

(d) Employ or retain such persons as are necessary to handle the financial transactions of the plan and to perform such other functions as become necessary or proper under this part.

(e) Negotiate and contract with any liquidator, rehabilitator, conservator, or ancillary receiver to carry out the powers and duties of the plan.

(f) Take such legal action as may be necessary to avoid payment of improper claims.

History.—ss. 1, 23, ch. 88-388; ss. 106, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 10, ch. 2000-252; s. 1366, ch. 2003-261.

1Note.—The referenced section does not exist.



631.819 - Assessments.

631.819 Assessments.—

(1) For the purposes of providing the funds necessary to carry out the powers and duties of the plan, the board of directors shall assess the member HMOs at such time and for such amounts as the board finds necessary. Assessments shall be due not less than 30 days after written notice to the member insurers.

(2) Assessments for funds to meet the requirements of the plan with respect to an insolvent HMO shall not be made until necessary to implement the purposes of this part. In order to carry out its duties and powers under this part, upon the insolvency of an HMO, the plan shall levy and collect assessments as follows:

(a) Each HMO, prior to receiving a certificate of authority after July 1, 1989, shall pay an assessment of $25,000 to the plan.

(b) If the funds provided under paragraph (a) are insufficient to carry out the powers and duties of the plan, the plan shall levy an assessment directly against all HMOs.

(3) All assessments against HMOs shall be levied as a percentage of annual earned premium revenue for non-Medicare and non-Medicaid contracts. In no event may the plan assess in any calendar year more than 0.5 percent of each HMO’s annual earned premium revenue for non-Medicare and non-Medicaid contracts.

(4) The plan may temporarily defer, in whole or in part, the assessment of a member HMO, if, in the opinion of the board, payment of the assessment would endanger the ability of the HMO to fulfill its contractual obligations.

(5) It shall be proper for any member HMO, in determining its premium rates, to consider the amount reasonably necessary to meet its assessment obligations under this part.

History.—ss. 1, 23, ch. 88-388; ss. 107, 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.820 - Plan of operation.

631.820 Plan of operation.—

(1) The plan shall submit to the office a proposed plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the plan. The proposed plan of operation and any amendments thereto shall become effective upon approval in writing by the office.

(2) All member HMOs shall comply with the approved plan of operation.

(3) The plan of operation shall, in addition to requirements enumerated elsewhere in this part:

(a) Establish procedures for handling the assets of the plan.

(b) Establish the amount and method of reimbursing members of the board of directors.

(c) Establish regular places and times for meetings of the board of directors.

(d) Establish procedures for keeping records of all financial transactions of the plan, its agents, and the board of directors.

(e) Establish procedures whereby selections for the board of directors shall be made and submitted to the department.

(f) Establish any additional procedures for assessments under this part.

(g) Contain additional provisions necessary or proper for the execution of the powers and duties of the plan.

(4)(a) The plan of operation may provide that any or all powers and duties of the plan, except those under ss. 631.818(6)(b) and (c) and 631.819, are delegated to an administrator which may be a corporation, association, or other organization which performs or will perform functions similar to those of this plan, or its equivalent.

(b) The board may select an administrator through a competitive bidding process to administer the plan. The board shall evaluate bids submitted under this subsection based on criteria established by the board, which criteria shall include:

1. The administrator’s proven ability to manage large group health insurance plans and HMOs.

2. The efficiency of the administrator’s claims-paying procedures.

3. An estimate of total charges for administering the plan.

4. Any other reasonable factors as set by the board.

(c) The administrator shall be reimbursed for any payments made on behalf of the plan and shall be paid for its performance of any function of the plan.

(d) A delegation under this subsection shall take effect only with the approval of both the board of directors and the office and may be made only to an administrator which extends protection not substantially less favorable and effective than that provided by this part.

History.—ss. 1, 23, ch. 88-388; ss. 108, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1367, ch. 2003-261.



631.821 - Powers and duties of the department.

631.821 Powers and duties of the department.—

(1) The office may suspend or revoke, after notice and hearing, the certificate of authority of a member HMO that fails to pay an assessment when due, fails to comply with the approved plan of operation of the plan, or fails either to timely comply with or to timely appeal pursuant to subsection (2) its appointment.

(2) Any action of the board of directors of the plan may be appealed to the office by any member HMO if such appeal is taken within 21 days of the action being appealed; however, the HMO must comply with such action pending exhaustion of appeal under 1s. 631.818(2). Any appeal shall be promptly determined by the office, and final action or order of the office shall be subject to judicial review in a court of competent jurisdiction.

(3) The department may require that the plan notify the subscriber of the insolvent HMO and any other interested parties of the determination of insolvency and of their rights under this part. Such notification shall be by mail at their last known addresses, when available, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation shall be sufficient.

(4) The office may revoke the designation of any servicing facility or administrator if it finds claims are being handled unsatisfactorily.

History.—ss. 1, 23, ch. 88-388; ss. 109, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 6, ch. 95-213; s. 1368, ch. 2003-261.

1Note.—Section 631.818(2) does not relate to appeals.



631.822 - Records of plan.

631.822 Records of plan.—Records shall be kept of all meetings of the board and transactions under which the plan or its representatives carry out the plan’s powers and duties. Records of such meetings or transactions shall be made public upon the termination of a liquidation, rehabilitation, or revocation proceeding involving the insolvent HMO.

History.—ss. 1, 23, ch. 88-388; ss. 110, 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.823 - Examination of the plan; annual report.

631.823 Examination of the plan; annual report.—The plan shall be subject to examination and regulation by the office. The board of directors shall submit to the office and the department, not later than May 1 of each year, a financial report for the preceding calendar year in a form approved by the commission and a report of its activities during the preceding calendar year.

History.—ss. 1, 23, ch. 88-388; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1369, ch. 2003-261.



631.824 - Tax exemptions.

631.824 Tax exemptions.—The plan shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real property.

History.—ss. 1, 23, ch. 88-388; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.825 - Immunity.

631.825 Immunity.—There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member HMO or its agents or employees, the plan or its agents or employees, members of the board of directors, the Chief Financial Officer, or the department or office or their representatives for any action taken by them in the performance of their powers and duties under this part.

History.—ss. 1, 23, ch. 88-388; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1370, ch. 2003-261.



631.826 - Extent of liability of plan.

631.826 Extent of liability of plan.—For the purpose of carrying out its obligations under this part, the plan shall be deemed to be a priority creditor of the insolvent HMO. Assets of the insolvent HMO shall be used to continue all covered policies of the insolvent HMO as permitted by this part, to the extent such assets are available. If an HMO is rehabilitated, the HMO shall repay to the plan such funds expended by the association for or on behalf of that HMO, together with interest at 12 percent per year. Such repayment terms shall be as reasonably set by the board.

History.—ss. 1, 23, ch. 88-388; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.827 - Prohibited advertisement.

631.827 Prohibited advertisement.—No person, including an HMO, agent, or affiliate of an HMO shall make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in any other way, any advertisement, announcement, or statement which uses the existence of the Health Maintenance Organization Consumer Assistance Plan of this state for the purpose of solicitation of subscribers in health maintenance organizations; provided, however, that this section shall not apply to the Florida Health Maintenance Organization Consumer Assistance Plan.

History.—ss. 1, 23, ch. 88-388; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



631.828 - Assessments against member HMOs; income tax credit for assessments paid.

631.828 Assessments against member HMOs; income tax credit for assessments paid.—Any provisions of the law to the contrary notwithstanding, a member HMO may offset against its corporate income tax liability or other liabilities, on an individual or consolidated basis, as applicable, any assessment described in s. 631.819 to the extent of 20 percent of the amount of such assessment for each of the 5 calendar years following the year in which such assessment was paid.

History.—ss. 1, 23, ch. 88-388; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429.






Part V - FLORIDA WORKERS’ COMPENSATION INSURANCE GUARANTYASSOCIATION (ss. 631.901-631.932)

631.901 - Title.

631.901 Title.—This part may be cited as the “Florida Workers’ Compensation Insurance Guaranty Association Act.”

History.—s. 20, ch. 97-262.



631.902 - Purposes.

631.902 Purposes.—The purposes of this part are to:

(1) Create a not-for-profit Florida Workers’ Compensation Insurance Guaranty Association, Incorporated, to provide a mechanism for the payment of covered claims under chapter 440 to avoid excessive delay in payment and to avoid financial loss to claimants because of the insolvency of a member insurer.

(2) Assist in the detection and prevention of insurer insolvencies.

(3) Allocate the cost of such protection among the insurers.

(4) Provide for the prompt payment by the corporation of workers’ compensation claims incurred by insolvent insurers.

History.—s. 20, ch. 97-262.



631.903 - Construction.

631.903 Construction.—The statutes controlling the corporation shall be construed liberally to achieve the purposes stated in s. 631.902. The corporation shall perform its functions under a plan of operation established by its board of directors and approved by the department.

History.—s. 20, ch. 97-262.



631.904 - Definitions.

631.904 Definitions.—As used in this part, the term:

(1) “Corporation” means the Florida Workers’ Compensation Insurance Guaranty Association, Incorporated.

(2) “Covered claim” means an unpaid claim, including a claim for return of unearned premiums, which arises out of, is within the coverage of, and is not in excess of the applicable limits of, an insurance policy to which this part applies, which policy was issued by an insurer and which claim is made on behalf of a claimant or insured who was a resident of this state at the time of the injury. The term “covered claim” includes unpaid claims under any employer liability coverage of a workers’ compensation policy limited to the lesser of $300,000 or the limits of the policy. The term “covered claim” does not include any amount sought as a return of premium under any retrospective rating plan; any amount due any reinsurer, insurer, insurance pool, or underwriting association, as subrogation recoveries or otherwise; any claim that would otherwise be a covered claim that has been rejected or denied by any other state guaranty fund based upon that state’s statutory exclusions, including, but not limited to, those based on coverage, policy type, or an insured’s net worth, except this exclusion from the definition of covered claim does not apply to employers who, prior to April 30, 2004, entered into an agreement with the corporation preserving the employer’s right to seek coverage of claims rejected by another state’s guaranty fund; or any return of premium resulting from a policy that was not in force on the date of the final order of liquidation. Member insurers have no right of subrogation against the insured of any insolvent insurer. This provision applies retroactively to cover claims of an insolvent self-insurance fund resulting from accidents or losses incurred prior to January 1, 1994, regardless of the date the petition in circuit court was filed alleging insolvency and the date the court entered an order appointing a receiver.

(3) “Insolvency” means that condition in which all of the assets of the insurer, if made immediately available, would not be sufficient to discharge all of its liabilities or that condition in which the insurer is unable to pay its debts as they become due in the usual course of business. When the context of any provision of this part so indicates, insolvency also includes impairment of surplus or impairment of capital.

(4) “Insolvent insurer” means an insurer that was authorized to transact insurance in this state, either at the time the policy was issued or when the insured event occurred, and against which an order of liquidation with a finding of insolvency has been entered by a court of competent jurisdiction if such order has become final by the exhaustion of appellate review.

(5) “Insurer” means an insurance carrier or self-insurance fund authorized to insure under chapter 440. For purposes of this act, “insurer” does not include a qualified local government self-insurance fund, as defined in s. 624.4622, or an individual self-insurer as defined in s. 440.385.

(6) “Self-insurance fund” means a group self-insurance fund authorized under s. 624.4621, a commercial self-insurance fund writing workers’ compensation insurance authorized under s. 624.462, or an assessable mutual insurer authorized under s. 628.6011. For purposes of this act, the term “self-insurance fund” does not include a qualified local government self-insurance fund, as defined in s. 624.4622, an independent educational institution self-insurance fund as defined in s. 624.4623, an electric cooperative self-insurance fund as described in s. 624.4626, or an individual self-insurer as defined in s. 440.385.

History.—s. 20, ch. 97-262; s. 17, ch. 2002-25; s. 10, ch. 2002-282; s. 1371, ch. 2003-261; s. 2, ch. 2004-89; s. 38, ch. 2004-374; s. 4, ch. 2009-116; s. 10, ch. 2010-49; s. 10, ch. 2011-226.



631.911 - Creation of the Florida Workers’ Compensation Insurance Guaranty Association, Incorporated; merger; effect of merger.

631.911 Creation of the Florida Workers’ Compensation Insurance Guaranty Association, Incorporated; merger; effect of merger.—

(1)(a) The Florida Self-Insurance Fund Guaranty Association established in former part V of chapter 631 and the workers’ compensation insurance account, which includes excess workers’ compensation insurance, established in former s. 631.55(2)(a) shall be merged, in accordance with the plan of operation adopted by the interim board of directors. The successor nonprofit corporation shall be known as the “Florida Workers’ Compensation Insurance Guaranty Association, Incorporated.”

(b) Upon the effective date of the merger:

1. The Florida Self-Insurance Fund Guaranty Association and the workers’ compensation insurance account within the Florida Insurance Guaranty Association cease to exist and are succeeded by the Florida Workers’ Compensation Insurance Guaranty Association.

2. Title to all assets of any description, all real estate and other property, or any interest therein, owned by each party to the merger is vested in the successor corporation without reversion or impairment.

3. The successor corporation shall be responsible and liable for all the liabilities and obligations of each party to the merger.

4. Any claim existing or action or proceeding pending by or against any party to the merger may be continued as if the merger did not occur or the successor corporation may be substituted in the proceeding for the corporation or account which ceased existence.

5. Neither the rights of creditors nor any liens upon the property of any party to the merger shall be impaired by such merger.

6. Outstanding assessments levied by the Florida Self-Insurance Guaranty Association or the Florida Insurance Guaranty Association on behalf of the workers’ compensation insurance account remain in full force and effect and shall be paid when due.

(2) All insurers must be members of the corporation as a condition of their authority to offer workers’ compensation coverage in this state. An insurer must reimburse the corporation for all funds advanced to the insurer and all claim payments the insurer makes on the insured’s behalf if the insurer, having been placed in rehabilitation receivership, is subsequently rehabilitated.

(3) The corporation shall perform its functions under a plan of operation and shall exercise its powers through a board of directors. Upon adoption of a plan of operation for the corporation, the board shall manage the Florida Workers’ Compensation Insurance Guaranty Association Account.

(4) The corporation has all powers granted or allowed to not-for-profit corporations under chapter 617, in addition to other powers granted in this section.

History.—s. 20, ch. 97-262; s. 84, ch. 2000-154; s. 69, ch. 2001-63; s. 1372, ch. 2003-261.



631.912 - Board of directors.

631.912 Board of directors.—

(1) The board of directors of the corporation shall consist of 11 persons, 1 of whom is the insurance consumer advocate appointed under s. 627.0613 or designee and 1 of whom is designated by the Chief Financial Officer. The department shall appoint to the board 6 persons selected by private carriers from among the 20 workers’ compensation insurers with the largest amount of net direct written premium as determined by the department, and 2 persons selected by the self-insurance funds. The Governor shall appoint one person who has commercial insurance experience. At least two of the private carriers shall be foreign carriers authorized to do business in this state. The board shall elect a chairperson from among its members. The Chief Financial Officer may remove any board member for cause. Each board member shall be appointed to serve a 4-year term and may be reappointed. A vacancy on the board shall be filled for the remaining period of the term in the same manner by which the original appointment was made.

(2) Members of the board may be reimbursed from the assets of the corporation for actual and reasonable out-of-pocket expenses incurred by them as members of the board of directors; however, members of the board may not otherwise be compensated by the corporation for their services.

(3) Any board member who is employed by, or has a material relationship with, an insurer in receivership shall be terminated as a board member, effective as of the date of the entry of the order of receivership.

History.—s. 20, ch. 97-262; s. 3, ch. 2003-108; s. 1373, ch. 2003-261; s. 11, ch. 2011-226; s. 10, ch. 2014-103.



631.913 - Powers and duties of the corporation.

631.913 Powers and duties of the corporation.—

(1) The corporation is obligated to the extent of the full amount of the covered claims:

(a) Existing before the adjudication of insolvency and arising within 30 days after the determination of insolvency;

(b) Existing before the policy expiration date if less than 30 days after the determination of insolvency; or

(c) Existing before the insured replaces the policy or causes its cancellation, if the insured does so within 30 days after the determination of insolvency.

Notwithstanding such criteria, the corporation’s obligation for a covered claim for the return of unearned premium shall not exceed $50,000 per policy. In addition, the corporation is not obligated to a policyholder or claimant in an amount in excess of the obligation of the insolvent insurer under the policy from which the claim arises.

(2) The corporation is considered to be the insurer to the extent of its obligation on the covered claims, and, to such extent, has all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent. The corporation is not liable for any penalties or interest.

(3) The corporation may:

(a) Employ or retain such persons as are necessary to handle claims and perform other duties of the corporation.

(b) Borrow funds necessary to effect the purposes of this part in accordance with the plan of operation.

(c) Sue or be sued. Service of process in such legal actions must be made upon the person registered with the department as agent for the receipt of service of process.

(d) Enter into such contracts as are necessary to carry out the purpose of this part.

(4) The corporation may assist and advise the department, when appropriate, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any impaired or insolvent insurer. The corporation may also assist and advise departments of insurance of other states; other guaranty associations; and conservators, rehabilitators, and receivers appointed or acting in regard to any member insured wherever located, for the purpose of developing plans to coordinate protection of policyholders. Costs of such activities may be charged against the Florida Workers’ Compensation Insurance Guaranty Association Account at the discretion of the board of directors, notwithstanding any other provision of this act.

(5) The corporation shall have standing to appear before any court in this state which has jurisdiction over an impaired or insolvent insurer to which the corporation is or may become obligated under this act. Such standing shall extend to all matters germane to the powers and duties of the corporation, including but not limited to, proposals for reinsuring or guaranteeing the covered policies of the impaired or insolvent insurer and the determination of the covered policies and contractual obligations.

(6) State funds may not be allocated or paid to the corporation.

History.—s. 20, ch. 97-262; s. 5, ch. 2003-267.



631.914 - Assessments.

631.914 Assessments.—

(1)(a) To the extent necessary to secure the funds for the payment of covered claims, and also to pay the reasonable costs to administer the same, the Office of Insurance Regulation, upon certification by the board, shall levy assessments on each insurer initially estimated in the proportion that the insurer’s net direct written premiums in this state bears to the total of said net direct written premiums received in this state by all such workers’ compensation insurers for the preceding calendar year. Assessments levied against insurers and self-insurance funds pursuant to this paragraph must be computed and levied on the basis of the full policy premium value on the net direct written premium amount as set forth in the state for workers’ compensation insurance without consideration of any applicable discount or credit for deductibles. Insurers and self-insurance funds must report premiums in compliance with this paragraph. Assessments shall be remitted to and administered by the board of directors in the manner specified by the approved plan of operation and paragraph (d). Each assessment shall be a uniform percentage applicable to the net direct written premiums of each insurer writing workers’ compensation insurance. Assessments levied against insurers and self-insurance funds shall not exceed in any calendar year more than 2 percent of that insurer’s net direct written premiums in this state for workers’ compensation insurance.

(b) Member insurers shall collect surcharges at a uniform percentage rate on new and renewal policies issued and effective during the period of 12 months beginning on January 1, April 1, July 1, or October 1, whichever is the first day of the following calendar quarter as specified in an order issued by the office directing insurers to pay an assessment to the association. The surcharge may not begin until 90 days after the board of directors certifies the assessment.

(c) If assessments otherwise authorized in paragraph (a) are insufficient to make all payments on reimbursements then owing to claimants in a calendar year, then upon certification by the board, the office shall levy additional assessments of up to 1.5 percent of the insurer’s net direct written premiums in this state.

(d) The association may use an installment method to require the insurer to remit the assessment as premium is written or may require the insurer to remit the assessment to the association before collecting the policyholder surcharge. If the assessment is remitted before the surcharge is collected, the assessment remitted must be based on an estimate of the assessment due based on the proportion of each insurer’s net direct written premium in this state for the preceding calendar year as described in paragraph (a) and adjusted following the end of the 12-month period during which the assessment is levied.

1. If the association elects to use the installment method, the office may, in the order levying the assessment on insurers, specify that the assessment is due and payable quarterly as premium is written throughout the assessment year. Insurers shall collect surcharges at a uniform percentage rate specified by order as described in paragraph (b). Insurers are not required to advance funds if the association and the office elect to use the installment option. Assessments levied under this subparagraph are paid after policy surcharges are collected, and the recognition of assets is based on actual premium written offset by the obligation to the association.

2. If the association elects to require insurers to remit the assessment before surcharging the policyholder, the following shall apply:

a. The levy order shall provide each insurer so assessed at least 30 days’ written notice of the date the initial assessment payment is due and payable by the insurer.

b. Insurers shall collect surcharges at a uniform percentage rate specified by the order, as described in paragraph (b).

c. Assessments levied under this subparagraph are paid before policy surcharges are billed and result in a receivable for policy surcharges to be billed in the future. The amount of billed surcharges, to the extent it is likely that it will be realized, meets the definition of an admissible asset as specified in the National Association of Insurance Commissioners’ Statement of Statutory Accounting Principles No. 4. The asset shall be established and recorded separately from the liability. If an insurer is unable to fully recoup the amount of the assessment, the amount recorded as an asset shall be reduced to the amount reasonably expected to be recouped.

3. Insurers must submit a reconciliation report to the association within 120 days after the end of the 12-month assessment period and annually thereafter for a period of 3 years. The report must indicate the amount of the initial payment or installment payments made to the association and the amount of written premium pursuant to paragraph (a) for the assessment year. If the insurer’s reconciled assessment obligation is more than the amount paid to the association, the insurer shall pay the excess surcharges collected to the association. If the insurer’s reconciled assessment obligation is less than the initial amount paid to the association, the association shall return the overpayment to the insurer.

(2) Assessments levied under this section are not premium and are not subject to any premium tax, fees, or commissions. Insurers shall treat the failure of an insured to pay assessment-related surcharges as a failure to pay premium. An insurer is not liable for any uncollectible assessment-related surcharges.

(3) Assessments levied under this section may be levied only upon insurers. This section does not create a cause of action by a policyholder with respect to the levying of an assessment or a policyholder’s duty to pay assessment-related surcharges.

(4)(a) The board may exempt any insurer from an assessment if, in the opinion of the office, an assessment would result in such insurer’s financial statement reflecting an amount of capital or surplus less than the minimum amount required by any jurisdiction in which the insurer is authorized to transact insurance.

(b) The board may temporarily defer, in whole or in part, assessments against an insurer if, in the opinion of the office, payment of the assessment would endanger the ability of the insurer to fulfill its contractual obligations. In the case of a self-insurance fund, the trustees of the fund determined to be endangered must immediately levy an assessment upon the members of that self-insurance fund in an amount sufficient to pay the assessments to the corporation.

(c) The board may allow an insurer to pay an assessment on a quarterly basis.

History.—s. 20, ch. 97-262; s. 48, ch. 99-3; s. 6, ch. 2003-267; s. 1, ch. 2016-170.



631.916 - Plan of operation.

631.916 Plan of operation.—The board of directors shall prepare and submit to the department a plan of operation and any amendments to the plan which are necessary or suitable to assure the fair, reasonable, and equitable administration of the corporation. The plan of operation and any amendments to the plan shall become effective unless disapproved in writing by the department within 30 days after receipt. If the corporation fails to submit a plan of operation within 90 days after the appointment of the new board, the department shall implement a plan of operation which will be effective until the board submits a plan of operation. The plan of operation prepared by the board is subject to periodic review by the department. All member insurers shall comply with the approved plan of operation. The plan of operation must, in addition to the requirements enumerated elsewhere in this part:

(1) Establish procedures for handling the assets of the corporation.

(2) Establish regular places and times for meetings of the board of directors.

(3) Establish procedures for keeping records of all financial transactions of the corporation, its agents, and the board of directors.

(4) Establish procedures for levying and collecting assessments and deficiency surcharges.

(5) Establish procedures to allow injured workers to make claims and to adjust and pay such claims.

(6) Establish additional provisions necessary or proper for executing the powers and duties of the association.

History.—s. 20, ch. 97-262.



631.917 - Prevention of insolvencies.

631.917 Prevention of insolvencies.—To aid in the detection and prevention of insolvencies or impairments:

(1)(a) The board may make reasonable and lawful investigation into the practices of any third-party administrator or service company for a self-insurance fund declared insolvent by the court.

(b) If the results of an investigation reasonably lead to a finding that certain actions taken or not taken by those handling, processing, or preparing covered claims for payment or other benefit pursuant to any workers’ compensation insurance policy contributed to the insolvency of an insurer, such information may, in the discretion of the board, be provided to the department or office in an expedited manner.

(2) The board of directors may make reports and recommendations to the department or office upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer or germane to the solvency of any insurer seeking to do insurance business in this state.

(3) The board of directors, in its discretion, may notify the office of any information indicating that any member insurer may be an impaired or insolvent insurer.

(4) The board of directors, in its discretion, may request that the office order an examination of any member insurer which the board in good faith believes may be an impaired or insolvent insurer. Within 30 days after receipt of such a request, the office shall begin such an examination. The examination may be conducted as a National Association of Insurance Commissioners examination or may be conducted by such persons as the office designates. The cost of such examination shall be paid by the corporation, and the examination report shall be treated in a manner similar to other examination reports pursuant to s. 624.319. In no event may such examination report be released to the board of directors before its release to the public, but this requirement does not preclude the office from complying with s. 631.398(2). The office shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the office.

(5) The board is authorized to assist and aid the department or office, in any manner consistent with existing laws and this chapter, in the department’s or office’s investigation or referral for prosecution of those whose action or inaction may have contributed to the impairment or insolvency of the insurer.

(6) The board may make recommendations to the office for the detection and prevention of insurer insolvencies.

History.—s. 20, ch. 97-262; s. 1374, ch. 2003-261.



631.918 - Immunity.

631.918 Immunity.—There is no liability on the part of, and a cause of action may not arise against, the corporation, its agents or employees, or members of its board of directors, the Chief Financial Officer, or the department or office or their agents or employees, for any action taken by them in the performance of their powers and duties under this section, unless such action is found to be a violation of antitrust laws, was in bad faith, or was undertaken with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property.

History.—s. 20, ch. 97-262; s. 1375, ch. 2003-261.



631.919 - Prohibited advertisement of solicitation.

631.919 Prohibited advertisement of solicitation.—A person may not make, publish, disseminate, advertise, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in any print, television, or broadcast media, or in any circular, letter, pamphlet, or publication of any kind, a statement or announcement that uses the existence of the Florida Workers’ Compensation Insurance Guaranty Association, Incorporated, to induce an employer to purchase membership in or insurance from a member insurer.

History.—s. 20, ch. 97-262.



631.921 - Department powers.

631.921 Department powers.—The corporation shall be subject to examination by the department. By March 1 of each year, the board of directors shall cause a financial report to be filed with the department for the immediately preceding calendar year in a form approved by the department.

History.—s. 20, ch. 97-262.



631.922 - Liability of members of an impaired self-insurance fund for unpaid claims.

631.922 Liability of members of an impaired self-insurance fund for unpaid claims.—This act may not be construed to reduce the liability of a member of an impaired self-insurance fund for the member’s liability under s. 624.4621 or s. 624.476.

History.—s. 20, ch. 97-262.



631.923 - Effect of paid claims.

631.923 Effect of paid claims.—

(1) Any person who recovers under this part is considered to have assigned his or her rights under the policy to the corporation to the extent of his or her recovery from the corporation. Every insured or claimant seeking the protection of this part shall cooperate with the corporation to the same extent as the insured or claimant would have been required to cooperate with the insolvent insurer. The corporation has no cause of action against the insured of the insolvent insurer for any sums the insured has paid out except such causes of action as the insolvent insurer would have had if the sums had been paid by the insolvent insurer.

(2) The receiver, liquidator, or statutory successor of an insolvent insurer is bound by settlements of covered claims by the corporation. The court having jurisdiction shall grant such claims priority equal to that to which the claimant would have been entitled, in the absence of this part, against the assets of the insolvent insurer. The expenses of the association or similar organization in handling claims must be accorded the same priority as the liquidator’s expenses.

(3) The corporation shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the corporation and estimates of anticipated claims on the corporation, which shall preserve the rights of the corporation against the assets of the insolvent insurer.

(4) Any release of the corporation and its insured must clearly state whether or not any claim filed with the receiver in excess of the liability of the corporation under s. 631.57 is waived.

History.—s. 20, ch. 97-262.



631.924 - Stay of proceedings; reopening of default judgments.

631.924 Stay of proceedings; reopening of default judgments.—All proceedings in which the insolvent insurer or self-insurance fund is a party or is obligated to defend a party in any court or before any quasi-judicial body or administrative board in this state must be stayed for 6 months, or such additional period from the date the insolvency is adjudicated, by a court of competent jurisdiction to allow proper defense by the association of all pending causes of action as to any covered claims. The stay may be extended for a period of time greater than 6 months upon proper application to a court of competent jurisdiction. The association, either on its own behalf or on behalf of the insured, may apply to have any judgment, order, decision, verdict, or finding based on the default of the insolvent insurer or self-insurance fund or its failure to defend an insured set aside by the same court or administrator that made the judgment, order, decision, verdict, or finding and may defend against the claim on the merits. If the association so requests, the stay of proceedings may be shortened or waived.

History.—s. 20, ch. 97-262; s. 7, ch. 2003-267.



631.926 - Attorney’s fees.

631.926 Attorney’s fees.—The provisions of s. 627.428 providing for an attorney’s fee are inapplicable to any claim presented to the corporation under this part, unless the corporation denies, by affirmative action other than delay, a covered claim or a portion thereof.

History.—s. 20, ch. 97-262.



631.927 - Assumption of liability.

631.927 Assumption of liability.—Notwithstanding s. 631.913, the corporation shall assume the liability for the payment of the workers’ compensation indemnity and medical benefits that are due to claimants covered by the Certified Pulpwood Dealers Self-Insurers Fund. The corporation shall assess the former members of the Certified Pulpwood Dealers Self-Insurers Fund pursuant to the provisions of this act.

History.—s. 20, ch. 97-262.



631.928 - Florida Workers’ Compensation Insurance Guaranty Association Account.

631.928 Florida Workers’ Compensation Insurance Guaranty Association Account.—Notwithstanding the provisions of s. 215.3207, the Florida Workers’ Compensation Insurance Guaranty Association Account is hereby created, to be managed by the Florida Workers’ Compensation Insurance Guaranty Association. Funds shall be credited to the fund as provided in chapter 93-415, Laws of Florida, or similar legislation, to be used for the purposes set forth therein.

History.—s. 1, ch. 93-424; s. 23, ch. 97-262.

Note.—Former s. 631.996.



631.929 - Election of remedies.

631.929 Election of remedies.—An injured worker who has a date of accident which occurred before January 1, 1994, and is not receiving benefits due under chapter 440 due to the insolvency of a self-insurance fund or its successors, regardless of the date declared insolvent by the court, may elect to seek medical care, treatment, and attendance, and compensation required under ss. 440.15 and 440.16 from the corporation and forego the remedy to seek benefits from his or her employer or the insolvent self-insurance fund. An employee who so elects may be required to obtain medical care, treatment, and attendance through a managed care plan comporting with the requirement of s. 440.134 if the plan of operation so provides. An injured worker has 60 days to seek benefits from the corporation upon ratification by the corporation of his or her right to elect a remedy under this part. If the injured worker elects to pursue his or her remedy under the provisions of this part, the corporation may, with the agreement of the injured employee, pay a lump-sum payment in exchange for the corporation’s and employer’s release from liability for future medical and compensation expenses, as well as any other benefit provided under chapter 440. However, there shall be no entitlement to attorney’s fees, penalties, interest, or costs to be paid on any claim presented to the corporation under this part. This section shall not create any cause of action against any employer who purchased workers’ compensation insurance coverage pursuant to s. 440.38.

History.—s. 24, ch. 97-262; s. 45, ch. 99-7.



631.931 - Reports and recommendations by board; public records exemption.

631.931 Reports and recommendations by board; public records exemption.—Reports and recommendations made by the Board of Directors of the Florida Workers’ Compensation Insurance Guaranty Association under s. 631.917 upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the termination of a delinquency proceeding.

History.—s. 1, ch. 93-423; s. 389, ch. 96-406; ss. 25, 27, ch. 97-262; s. 1376, ch. 2003-261.

Note.—Former s. 631.997.



631.932 - Negotiations; public meetings and records exemptions.

631.932 Negotiations; public meetings and records exemptions.—Negotiations held between an insurer and the Florida Workers’ Compensation Insurance Guaranty Association are exempt from the provisions of s. 286.011 and s. 24(b), Art. I of the State Constitution. Documents related to such negotiations that reveal identifiable payroll and loss and individual claim information are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

History.—s. 2, ch. 93-423; s. 390, ch. 96-406; ss. 26, 27, ch. 97-262.

Note.—Former s. 631.998.









Chapter 632 - FRATERNAL BENEFIT SOCIETIES

632.601 - “Fraternal benefit society” defined.

632.601 “Fraternal benefit society” defined.—Any incorporated society, order, or supreme lodge, without capital stock, including one exempted under the provisions of s. 632.637(1)(b), whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which makes provision for the payment of benefits in accordance with this chapter, is hereby declared to be a “fraternal benefit society.”

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.602 - “Lodge system” defined.

632.602 “Lodge system” defined.—

(1) A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated, or admitted in accordance with its laws, rules, and ritual. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once in each month in furtherance of the purposes of the society.

(2) A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Initiation in lodges shall not be required of children, nor shall they have a voice or vote in the management of the society.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.603 - “Representative form of government” defined.

632.603 “Representative form of government” defined.—A society has a “representative form of government” when:

(1) It has a supreme governing body constituted in one of the following ways:

(a) Assembly.—The supreme governing body is an assembly composed of delegates elected directly by the members, or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed by the society’s laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than two-thirds of the votes and shall not have less than the number of votes required to amend the society’s laws. The assembly shall be elected and shall meet at least once every 4 years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society’s law.

(b) Direct election.—The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society’s laws. A society may provide for election of the board by mail. Each term of a board member may not exceed 4 years. Vacancies on the board between elections may be filled in the manner prescribed by the society’s laws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society’s laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society. And

(2)(a) The officers of the society are elected either by the supreme governing body or by the board of directors;

(b) Only benefit members are eligible for election to the supreme governing body, the board of directors, or any intermediate assembly; and

(c) Each voting member shall have one vote; no vote may be cast by proxy.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.604 - Terms used.

632.604 Terms used.—Whenever used in this chapter:

(1) “Benefit contract” means the agreement for provision of benefits authorized by s. 632.617, as that agreement is described in s. 632.621(1).

(2) “Benefit member” means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract.

(3) “Certificate” means the document issued as written evidence of the benefit contract.

(4) “Premiums” means premiums, rates, dues, or other required contributions, by whatever name known, which are payable under the certificate.

(5) “Laws” shall mean the society’s articles of incorporation, constitution and bylaws, however designated.

(6) “Rules” shall mean all rules, regulations, or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society.

(7) “Society” shall mean fraternal benefit society, unless otherwise indicated.

(8) “Lodge” shall mean subordinate member units of the society, known as camps, courts, councils, branches, or by any other designation.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.605 - Purposes and powers.

632.605 Purposes and powers.—

(1) A society shall operate for the benefit of members and their beneficiaries by:

(a) Providing benefits as specified in s. 632.617; and

(b) Operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purposes for the benefit of its members, which may also be extended to others; provided that such purposes do not endanger the solvency of the society. Such purposes as set forth in this paragraph may be carried out directly by the society or indirectly through subsidiary corporations or affiliated organizations.

(2) No subsidiary corporation or affiliated organization shall transact insurance or engage in any other activity regulated under the Florida Insurance Code or other Florida law unless the subsidiary corporation or affiliated organization complies with all provisions of the applicable law. No society or subsidiary corporation or affiliated organization through which a society carries out its purposes shall own or operate a funeral home or undertaking establishment.

(3) Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs. The society shall have the power to change, alter, add to, or amend such laws and rules and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.606 - Qualifications for membership.

632.606 Qualifications for membership.—

(1) A society shall specify in its laws or rules:

(a) Eligibility standards for each and every class of membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age 15 and not greater than age 21;

(b) The process for admission to membership for each membership class; and

(c) The rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

(2) A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

(3) Membership rights in the society are personal to the member and are not assignable.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.607 - Location of office; meetings; communications to members; grievance procedures.

632.607 Location of office; meetings; communications to members; grievance procedures.—

(1) The principal office of any domestic society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province, or territory wherein such society has at least one subordinate lodge, and all business transacted at such meetings shall be as valid in all respects as if such meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

(2)(a) A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published. Such required reports, notices, and statements shall be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(b) Not later than June 1 of each year, a synopsis of the society’s annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, such synopsis may be published in the society’s official publication.

(3) A society shall provide in its laws or rules for grievance or complaint procedures for members.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.608 - No personal liability.

632.608 No personal liability.—

(1) The officers and members of the supreme governing body or of any subordinate body of a society shall not be personally liable for any benefits provided by the society.

(2)(a) Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and for liabilities imposed upon, such person in connection with or arising out of any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, or threat thereof, in which the person may be involved by reason of the fact that she or he is or was a director, officer, employee, or agent of the society or of any firm, corporation, or organization which she or he served in any capacity at the request of the society.

(b) A person shall not be so indemnified or reimbursed:

1. In relation to any matter in such action, suit, or proceeding as to which she or he shall finally be adjudged to be or have been guilty of breach of a duty as a director, officer, employee, or agent of the society, or

2. In relation to any matter in such action, suit, or proceeding, or threat thereof, which has been made the subject of a compromise settlement,

unless in either such case the person acted in good faith for a purpose the person reasonably believed to be in, or not opposed to, the best interests of the society and in addition, in a criminal action or proceeding, had no reasonable cause to believe that her or his conduct was unlawful.

(c) The determination as to whether the conduct of such person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in subparagraph (b)1. or subparagraph (b)2. may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to such action, suit, or proceeding or by a court of competent jurisdiction. The termination of any action, suit, or proceeding as to such person by judgment, order, settlement, or conviction, or upon a plea of no contest, shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement. The foregoing right of indemnification and reimbursement shall not be exclusive of other rights to which such person may be entitled as a matter of law and shall inure to the benefit of her or his heirs, executors, and administrator.

(3) A society shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the society, or who is or was serving at the request of the society as a director, officer, employee, or agent of any other firm, corporation, or organization, against any liability asserted against such person and incurred by her or him in any such capacity or arising out of her or his status as such, whether or not the society would have the power to indemnify the person against such liability under this section.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429; s. 419, ch. 97-102.



632.609 - Waiver prohibited.

632.609 Waiver prohibited.—The laws of the society shall provide that no subordinate body, nor any of its subordinate officers or members, shall have the power or authority to waive any of the provisions of the laws or rules of the society. Such provision shall be binding on the society and every member and beneficiary of a member.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.611 - Organization.

632.611 Organization.—A domestic society organized on or after June 24, 1986, shall be formed as follows:

(1) Seven or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, shall make, sign, and acknowledge before some officer competent to take acknowledgment of deeds, articles of incorporation, in which shall be stated:

(a) The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(b) The purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by this chapter; and

(c) The names and residences of the incorporators and the names, residences, and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than 1 year from the date of the issuance of the permanent certificate of authority.

(2) Such articles of incorporation; duly certified copies of the society’s bylaws and rules; copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society; and a bond, conditioned upon the return to the applicants of the advanced payments if the organization is not completed within 1 year, shall be filed with the office, which may require such further information as it deems necessary. The bond with sureties approved by the office shall be in such amount, not less than $300,000 nor more than $1.5 million, as required by the office. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this chapter and all provisions of the law have been complied with, the office shall so certify, retain, and file the articles of incorporation and shall furnish the incorporators a preliminary certificate authorizing the society to solicit members as hereinafter provided.

(3) No preliminary certificate granted under the provisions of this section shall be valid after 1 year from its date or after such further period, not exceeding 1 year, as may be authorized by the office upon cause shown. The articles of incorporation and all other proceedings thereunder shall become null and void in 1 year from the date of the preliminary certificate, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as hereinafter provided.

(4) Upon receipt of a preliminary certificate of authority from the office, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow, any benefit, to any person until:

(a) Actual bona fide applications for benefits have been secured on not less than 500 applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

(b) At least 10 subordinate lodges have been established into which the 500 applicants have been admitted;

(c) There has been submitted to the office, under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted and the premiums therefor; and

(d) It shall have been shown to the office, by sworn statement of the treasurer or corresponding officer of such society, that at least 500 applicants have each paid in cash at least one regular monthly premium as herein provided, which premiums in the aggregate shall amount to at least $150,000. Such advance premiums shall be held in trust during the period of organization and if the society has not qualified for a certificate of authority within 1 year, as herein provided, such premiums shall be returned to said applicants.

(5) The office may make such examination and require such further information as it deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the office shall issue to the society a certificate of authority to that effect and to the effect that the society is authorized to transact business pursuant to the provisions of this chapter. The certificate of authority shall be prima facie evidence of the existence of the society at the date of such certificate. The office shall cause a record of such certificate of authority to be made. A certified copy of such record may be given in evidence with like effect as the original certificate of authority.

(6) Any incorporated society authorized to transact business in this state on June 24, 1986, shall not be required to reincorporate.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429; s. 1377, ch. 2003-261.



632.612 - Amendments to laws.

632.612 Amendments to laws.—

(1) A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum. Such referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members, or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within 6 months from the date of submission thereof, a majority of the members voting shall have signified their consent to such amendment by one of the methods herein specified.

(2) No amendment to the laws of any domestic society shall take effect unless approved by the office, which shall approve such amendment if it finds that the amendment has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects, and purposes of the society. Unless the office shall disapprove any such amendment within 90 days after the filing of same, the amendment shall be considered approved. The approval or disapproval of the office shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. In case the office disapproves the amendment, the reasons therefor shall be stated in the written notice.

(3) Within 90 days from the approval thereof by the office, all such amendments or a synopsis thereof shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or a synopsis thereof, stating facts which show that same have been duly addressed and mailed, shall be prima facie evidence that such amendments or a synopsis thereof have been furnished the addressee.

(4) Every foreign or alien society authorized to do business in this state shall file with the office a duly certified copy of all amendments of, or additions to, its laws within 90 days after the enactment of same.

(5) Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of the legal adoption thereof.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429; s. 1378, ch. 2003-261.



632.613 - Institutions.

632.613 Institutions.—A society may create, maintain, and operate, or may establish organizations to operate, not-for-profit institutions to further the purposes permitted by s. 632.605(1)(b). Such institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held, or leased by the society for this purpose shall be reported in every annual statement, but shall not be allowed as an admitted asset of the society.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.614 - Reinsurance.

632.614 Reinsurance.—

(1) A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, having the power to make such reinsurance and authorized to do business in this state, or if not so authorized, to an insurer which is approved by the office. However, no domestic society may reinsure 75 percent or more of its insurance in force without the written permission of the office. The domestic society may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability, to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after the effective date of this act, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

(2) Notwithstanding the limitation in subsection (1), a society may reinsure the risks of another society in a consolidation or merger approved by the office under s. 632.615.

History.—ss. 4, 6, ch. 86-140; s. 6, ch. 91-110; s. 4, ch. 91-429; s. 1379, ch. 2003-261.



632.615 - Consolidations and mergers.

632.615 Consolidations and mergers.—

(1) A domestic society may not consolidate or merge with any other insurer other than another society. It may consolidate or merge with another society by complying with the provisions of this section. It shall file with the office:

(a) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(b) A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the office but not earlier than December 31 next preceding the date of the contract;

(c) A certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme governing body of each society, such vote being conducted at a regular or special meeting of each such body, or, if the society’s laws so permit, by mail; and

(d) Evidence that at least 60 days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

(2) If the office finds that the contract is in conformity with the provisions of this section, that the financial statements are correct, and that the consolidation or merger is just and equitable to the members of each society, the office shall approve the contract and issue a certificate to such effect. Upon such approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In such event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of such state or territory and a certificate of such approval filed with the office or, if the laws of such state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the insurance supervisory official of such state or territory and a certificate of such approval filed with the office.

(3) Upon the consolidation or merger becoming effective as herein provided, all the rights, liabilities, franchises, and interests of the consolidated or merged societies in and to every species of property, real or personal or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein which is vested under the laws of this state in any of the societies consolidated or merged shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after such consolidation or merger.

(4) The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that such notice or document has been duly addressed and mailed, shall be prima facie evidence that such notice or document has been furnished the addressees.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429; s. 1380, ch. 2003-261.



632.616 - Conversion of fraternal benefit society into mutual life insurance company.

632.616 Conversion of fraternal benefit society into mutual life insurance company.—Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the requirements of chapter 628. A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion. The affirmative vote of two-thirds of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of such plan. No such conversion shall take effect unless and until approved by the office, which may give such approval if it finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificateholders of the society.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429; s. 1381, ch. 2003-261.



632.617 - Benefits.

632.617 Benefits.—

(1) A society may provide the following contractual benefits:

(a) Death benefits;

(b) Endowment benefits;

(c) Annuity benefits;

(d) Temporary or permanent disability benefits;

(e) Hospital, medical, or nursing benefits;

(f) Monument or tombstone benefits to the memory of deceased members; and

(g) Such other benefits as authorized for life insurers and which are not inconsistent with this chapter.

(2) A society shall specify in its rules those members and their dependents or persons in whom a member has an insurable interest who may be issued, or covered by, the contractual benefits set forth in subsection (1). A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.618 - Beneficiaries.

632.618 Beneficiaries.—

(1) The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

(2) A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member, provided the portion so paid shall not exceed the sum of $1,750.

(3) If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of such benefits, except to the extent that funeral benefits may be paid as hereinbefore provided, shall be payable to the personal representative of the deceased insured, provided that if the owner of the certificate is other than the insured, such proceeds shall be payable to such owner.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.619 - Benefits not attachable.

632.619 Benefits not attachable.—No money or other benefit, charity, relief, or aid to be paid, provided, or rendered by any society, shall be subject to attachment, garnishment, or other process, nor seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.621 - The benefit contract.

632.621 The benefit contract.—

(1) Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate with an identifying number specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof, shall be attached to and shall constitute the benefit contract as of the date of issuance between the society and the owner, and the certificate shall so state. The certificate shall also incorporate by reference the laws of the society, and the society shall maintain for inspection by the benefit member a copy of such laws at each lodge and shall furnish a copy of such laws to each benefit member upon request. All statements on the application shall be representations and not warranties. Any waiver of the provision of this subsection shall be void.

(2) Any changes, additions, or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate shall bind the owner and the beneficiaries and shall govern and control the benefit contract in all respects the same as though such changes, additions, or amendments had been made prior to, and were in force at the time of, the application for insurance, except that no change, addition, or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

(3) Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

(4) A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired, its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner’s equitable proportion of such deficiency as ascertained by its board or corresponding body, and that if the payment is not made, either:

(a) It shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or

(b) In lieu of or in combination with the provisions of paragraph (a), the owner may accept a proportionate reduction in benefits under the certificate.

The society may specify the manner of the election and which alternative is to be presumed if no election is made.

(5) Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

(6) No certificate shall be delivered or issued for delivery in this state unless a copy of the form has been filed with the office in the manner provided for like policies issued by life insurers in this state. Every life, accident, health, or disability insurance certificate and every annuity certificate issued on or after one year from June 24, 1986, shall meet the standard contract provision requirements not inconsistent with this chapter for like policies issued by life insurers in this state, except that a society may provide for a grace period for payment of premiums of 1 full month in its certificates. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society’s laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

(7) Benefit contracts issued on the lives of persons below the society’s minimum age for adult membership may provide for transfer of control or ownership to the insured at an age specified in the certificate. A society shall not require approval of an application for membership in order to effect this transfer. Ownership rights prior to such transfer shall be specified in the certificate. Nothing contained herein shall be construed to affect the right of fraternal benefit societies to determine eligibility requirements for membership.

(8) A society may specify the terms and conditions on which benefit contracts may be assigned.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429; s. 1382, ch. 2003-261.



632.622 - Nonforfeiture benefits, cash surrender values, certificate loans, and other options.

632.622 Nonforfeiture benefits, cash surrender values, certificate loans, and other options.—

(1) For certificates issued prior to October 1, 1982, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall comply with the provisions of law applicable immediately prior thereto.

(2) For certificates issued on or after October 1, 1982, reserves shall be computed utilizing the appropriate mortality tables approved by the office for policies containing life insurance benefits made applicable to life insurers under s. 625.121.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429; s. 1383, ch. 2003-261.



632.623 - Investments.

632.623 Investments.—A society shall invest its funds only in such investments as are authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state which invests its funds in accordance with the laws of the state, district, territory, country, or province in which it is incorporated, shall be held to meet the requirements of this section for the investment of funds.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.624 - Funds.

632.624 Funds.—

(1) All assets shall be held, invested, and disbursed for the use and benefit of the society, and no member or beneficiary shall have or acquire individual rights therein nor become entitled to any apportionment on the surrender of any part thereof, except as provided in the benefit contract.

(2) A society may create, maintain, invest, disburse, and apply any special fund or funds necessary to carry out any purpose permitted by the laws of such society.

(3) A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing such accounts and issuing such contracts. To the extent the society deems it necessary in order to comply with any applicable federal or state laws, or any rules issued thereunder, the society may:

(a) Adopt special procedures for the conduct of the business and affairs of a separate account;

(b) Provide, with respect to persons having beneficial interests therein, special voting and other rights, including, without limitation, special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account; and

(c) Issue contracts on a variable basis to which s. 632.621(2) and (4) shall not apply.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.625 - Exemptions.

632.625 Exemptions.—Societies shall be governed by the provisions of this chapter and shall be exempt from all other provisions of the Florida Insurance Code unless those other provisions are expressly applicable to societies or unless those other provisions are specifically made applicable to societies by this chapter.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.626 - Taxation.

632.626 Taxation.—Except as otherwise provided in this chapter, every society organized or licensed under this chapter is hereby declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every state, county, district, municipal, and school tax other than taxes on real estate and office equipment.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.627 - Valuation.

632.627 Valuation.—

(1) Standards of valuation for certificates issued prior to October 1, 1982, shall be those provided by the laws applicable immediately prior to said date.

(2) The minimum standards of valuation for certificates issued on or after October 1, 1982, shall be in accordance with valuation standards utilizing the appropriate mortality tables authorized by the laws of this state for the valuation of policies issued by life insurers under s. 625.121. For annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits, and for noncancelable accident and health benefits, societies shall utilize those tables as are authorized for use by life insurers in this state. All of the above shall be under valuation methods and standards, including interest assumptions, in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits.

(3) The office may, in its discretion, accept other standards for valuation if it finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed. The office may, in its discretion, vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by any society authorized to do business in this state.

(4) With the consent of the insurance supervisory official of the state of domicile of the society and under such conditions, if any, which such official may impose, any society may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429; s. 1384, ch. 2003-261.



632.628 - Reports.

632.628 Reports.—

(1) Reports shall be filed in accordance with the provisions of this section. Every society transacting business in this state shall annually, on or before March 1, unless for cause shown such time has been extended by the office, file with the office a true statement of its financial condition, transactions, and affairs for the preceding calendar year and pay a fee for filing same, as provided in s. 624.501(4). The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefits societies and as supplemented by additional information required by the office.

(2) As part of the annual statement herein required, each society shall, on or before March 1, file with the office a valuation of its certificates in force on December 31 last preceding, provided the office may, in its discretion for cause shown, extend the time for filing such valuation for not more than 2 calendar months. Such valuation shall be done in accordance with the standards specified in s. 632.627. Such valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the insurance regulatory agency of the state of domicile of the society.

(3) A society neglecting to file the annual statement in the form and within the time provided by this section shall be subject to an administrative fine in an amount up to $100 for each day during which such neglect continues, and, upon notice by the office to that effect, its authority to do business in this state shall cease while such default continues.

(4) The office shall deposit all fees received under this section to the credit of the Insurance Regulatory Trust Fund.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429; s. 1385, ch. 2003-261.



632.629 - Annual license.

632.629 Annual license.—

(1) A fraternal benefit society may not transact business in this state unless authorized therefor under a subsisting license issued to the society by the office.

(2) A license issued or renewed under this chapter shall continue in force as long as the society is entitled thereto under this chapter and until suspended or revoked by the office or terminated at the request of the society, provided:

(a) The society pays, prior to June 1, the annual license tax provided for in s. 624.501(3); and

(b) The office is satisfied that the society has met the applicable requirements of the Florida Insurance Code.

(3) If the license is not continued by the society, the license shall expire at midnight on May 31 following failure of the society to continue it. The office shall promptly notify the society of the impending expiration of its license.

(4) The office may reinstate a license which the society has inadvertently permitted to expire, after the society has fully cured all its failures which resulted in the expiration and upon payment by the society of the fee for reinstatement in the amount provided in s. 624.501(1)(b). Otherwise, the society shall be granted another license only after filing application therefor and meeting all other requirements for an original license in this state.

(5) A duly certified copy or duplicate of such license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of this chapter.

History.—ss. 4, 6, ch. 86-140; s. 43, ch. 88-166; s. 4, ch. 91-429; s. 1386, ch. 2003-261.



632.631 - Examination of societies; no adverse publications.

632.631 Examination of societies; no adverse publications.—

(1) The office, or any person it may appoint, may examine any domestic, foreign, or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination of domestic, foreign, or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.

(2) The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the office.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429; s. 1387, ch. 2003-261.



632.632 - Foreign or alien society; admission.

632.632 Foreign or alien society; admission.—No foreign or alien society shall transact business in this state without a license issued by the office. Any such society desiring admission to this state shall have the qualifications required of domestic societies organized under this chapter. Any such society may be licensed to transact business in this state upon filing with the office:

(1) A duly certified copy of its articles of incorporation;

(2) A copy of its bylaws, certified by its secretary or corresponding officer;

(3) A power of attorney to the office;

(4) A copy of its most recent annual statement certified under oath by its president and secretary or corresponding officers in a form prescribed by the commission;

(5) A copy of an examination report conducted within the most recent 3-year period by the supervising insurance official of its home state or other state, territory, province, or country, satisfactory to the office;

(6) Certification from the proper official of its home state, territory, province, or country that the society is legally incorporated and licensed to transact business therein;

(7) Copies of its certificate forms; and

(8) Such other information as the office may deem necessary;

and upon a showing satisfactory to the office that its assets are invested in accordance with the provisions of this chapter.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429; s. 1388, ch. 2003-261.



632.633 - Additional grounds for suspension, revocation, or denial of certificate of authority; receivership; insolvency.

632.633 Additional grounds for suspension, revocation, or denial of certificate of authority; receivership; insolvency.—

(1) In addition to the grounds set forth in s. 624.418, the office may, in its discretion, suspend, revoke, or deny the certificate of authority of a society, if it finds that the society:

(a) Has exceeded its powers;

(b) Has failed to comply with any provision of this chapter;

(c) Is not fulfilling its contracts in good faith;

(d) Has a membership of less than 400 after an existence of 1 year or more; or

(e) Is conducting business fraudulently or in a manner hazardous to its members, creditors, the public, or the business.

(2) In addition to the grounds set forth in s. 626.9571, whenever the office has reason to believe that any society is operating in violation of this chapter or of any provision of the Florida Insurance Code applicable to societies, the provisions of ss. 626.9571, 626.9581, 626.9591, and 626.9601 shall apply.

(3) Any rehabilitation, liquidation, conservation, or dissolution of a society shall be conducted under the supervision of the department. The department and office shall have all the powers with respect to such rehabilitation, liquidation, conservation, or dissolution that are granted to the department and office under the laws governing the rehabilitation, liquidation, conservation, or dissolution of life insurance companies.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429; s. 1389, ch. 2003-261.



632.634 - Licensing and appointment of agents.

632.634 Licensing and appointment of agents.—

(1) Agents of societies shall be licensed and appointed in accordance with the provisions of the Florida Insurance Code regulating the licensing, appointment, examination, revocation, suspension, or termination of the license of resident and nonresident life, health, and variable annuity insurance agents.

(2) No examination, license, or appointment shall be required of any regular salaried officer, employee, or member of a licensed society who devotes substantially all of her or his services to activities other than the solicitation of benefit contracts from the public and who receives no commission or other compensation directly dependent upon the amount of business obtained for the solicitation of such contracts.

(3) Any agent, representative, or member of a society who in any preceding calendar year has solicited and procured life insurance benefit contracts on behalf of any society in a total amount of insurance less than $50,000, or, in the case of any other kind or kinds of insurance benefit contracts which the society might write, on not more than 25 individuals, shall be exempt from the agent licensing and appointment requirements of subsection (1). Upon request by the department, every society shall register, on forms prescribed by the department and on or before March 1 of each year, the name and residence address of each agent, representative, or member exempt under the provisions of this subsection and shall, within 30 days of termination of employment, notify the department of the termination. Any agent, representative, or member for which an exemption is claimed due to employment by the society subsequent to March 1 shall be registered by the society with the department within 10 days of the date of employment.

History.—ss. 4, 6, ch. 86-140; s. 136, ch. 91-108; s. 4, ch. 91-429; s. 420, ch. 97-102; s. 69, ch. 2003-267; s. 60, ch. 2003-281.



632.635 - Unfair and deceptive acts and practices.

632.635 Unfair and deceptive acts and practices.—Every society authorized to do business in this state shall be subject to the provisions of the Unfair Insurance Trade Practices Act as provided in part IX of chapter 626; provided, however, that nothing in such provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership, or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society.

History.—ss. 4, 6, ch. 86-140; s. 7, ch. 91-110; s. 4, ch. 91-429; s. 1, ch. 2001-64.



632.636 - Violations; penalties.

632.636 Violations; penalties.—

(1) The provisions of s. 624.15 shall apply with respect to:

(a) Any person who willfully makes a false or fraudulent statement in or relating to an application for membership or for the purpose of obtaining money from or a benefit in any society;

(b) Any person who solicits membership for, or in any manner assists in procuring membership in, any society not licensed to do business in this state;

(c) Any person guilty of a willful violation of, or neglect or refusal to comply with, the provisions of this chapter for which a penalty is not otherwise prescribed.

(2) Any person who willfully makes a false or fraudulent statement:

(a) In any verified report or declaration under oath required or authorized by this chapter, or

(b) Of any material fact or thing contained in a sworn statement concerning the death or disability of an insured for the purpose of procuring payment of a benefit named in the certificate,

shall be guilty of perjury and shall be subject to the penalties therefor prescribed by law.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429.



632.637 - Exemption of certain societies.

632.637 Exemption of certain societies.—

(1) Nothing contained in this chapter shall be so construed as to affect or apply to:

(a) Grand or subordinate lodges of societies, orders, or associations now doing business in this state which provide benefits exclusively through local or subordinate lodges;

(b) Orders, societies, or associations which admit to membership only persons engaged in hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies’ societies or ladies’ auxiliaries to such order, societies, or associations;

(c) Domestic societies which limit their membership to employees of a particular city or town, designated firm, business house, or corporation which provide for a death benefit of not more than $1,000 or disability benefits of not more than $1,000 to any person in any one year, or both; or

(d) Domestic societies or associations of a purely religious, charitable, or benevolent description, which provide for a death benefit of not more than $1,000 or for disability benefits of not more than $1,000 to any one person in any one year, or both.

(e) Any entity that has existed and continuously operated a facility located on no less than 63 acres in this state providing residential lodging to members and their spouses for at least 66 years on or before July 1, 1989, and such facility has the residential capacity of 500 persons, is directly or indirectly owned or operated by a nationally recognized fraternal organization, is not open to the public, and accepts only its members and their spouses as residents.

(2) Any such society or association described in paragraph (1)(c) or paragraph (1)(d), which provides for death or disability benefits for which benefit certificates are issued, and any such society or association included in paragraph (1)(d) which has more than 1,000 members, shall not be exempted from the provisions of this chapter but shall comply with all requirements thereof.

(3) No society which, by the provisions of this section, is exempt from the requirements of this chapter, except any society described in paragraph (1)(b), shall give or allow or promise to give or allow to any person any compensation for procuring new members.

(4) Every society which provides for benefits in case of death or disability resulting solely from accident, and which does not obligate itself to pay natural death or sick benefits, shall have all of the privileges and be subject to all the applicable provisions and regulations of this chapter, except that the provisions thereof relating to medical examination, valuations of benefit certificates, and incontestability shall not apply to such society.

(5) The office may require from any society or association, by examination or otherwise, such information as will enable the office to determine whether such society or association is exempt from the provisions of this chapter.

(6) Societies exempted under the provisions of this section shall also be exempt from all other provisions of the insurance laws of this state.

History.—ss. 4, 6, ch. 86-140; s. 4, ch. 91-429; s. 1, ch. 96-363; s. 1390, ch. 2003-261.



632.638 - Applicability of other code provisions.

632.638 Applicability of other code provisions.—In addition to other provisions contained or referred to in this chapter, the following chapters and provisions of this code apply to fraternal benefit societies, to the extent applicable and not in conflict with the express provisions of this chapter and the reasonable implications thereof:

(1) Part I of chapter 624;

(2) Part II of chapter 624;

(3) Sections 624.404, 624.415, 624.416, 624.418, 624.420, 624.421, 624.4211, 624.422, and 624.423;

(4) Section 624.501;

(5) Part I of chapter 626;

(6) Part III of chapter 626;

(7) Part IV of chapter 626;

(8) Sections 626.901-626.912;

(9) Part VIII of chapter 626, subject to the limitations set forth in former s. 632.341;

(10) Section 627.424;

(11) Section 627.428;

(12) Section 627.4301;

(13) Section 627.479; and

(14) Part I of chapter 631.

History.—ss. 4, 6, ch. 86-140; s. 44, ch. 88-166; s. 20, ch. 90-119; s. 184, ch. 91-108; s. 4, ch. 91-429; s. 3, ch. 97-182.






Chapter 633 - FIRE PREVENTION AND CONTROL

Part I - GENERAL PROVISIONS (ss. 633.102-633.142)

633.102 - Definitions.

633.102 Definitions.—As used in this chapter, the term:

(1) “Board” means the Florida Fire Safety Board.

(2) “Contracting” means engaging in business as a contractor.

(3)(a) “Contractor I” means a contractor whose business includes the execution of contracts requiring the ability to lay out, fabricate, install, inspect, alter, repair, and service all types of fire protection systems, excluding preengineered systems.

(b) “Contractor II” means a contractor whose business is limited to the execution of contracts requiring the ability to lay out, fabricate, install, inspect, alter, repair, and service water sprinkler systems, water spray systems, foam-water sprinkler systems, foam-water spray systems, standpipes, combination standpipes and sprinkler risers, all piping that is an integral part of the system beginning at the point of service as defined in this section, sprinkler tank heaters, air lines, thermal systems used in connection with sprinklers, and tanks and pumps connected thereto, excluding preengineered systems.

(c) “Contractor III” means a contractor whose business is limited to the execution of contracts requiring the ability to fabricate, install, inspect, alter, repair, and service carbon dioxide systems, foam extinguishing systems, dry chemical systems, and Halon and other chemical systems, excluding preengineered systems.

(d) “Contractor IV” means a contractor whose business is limited to the execution of contracts requiring the ability to lay out, fabricate, install, inspect, alter, repair, and service automatic fire sprinkler systems for detached one-family dwellings, detached two-family dwellings, and mobile homes, excluding preengineered systems and excluding single-family homes in cluster units, such as apartments, condominiums, and assisted living facilities or any building that is connected to other dwellings. A Contractor IV is limited to the scope of practice specified in NFPA 13D.

(e) “Contractor V” means a contractor whose business is limited to the execution of contracts requiring the ability to fabricate, install, inspect, alter, repair, and service the underground piping for a fire protection system using water as the extinguishing agent beginning at the point of service as defined in this act and ending no more than 1 foot above the finished floor.

The definitions in this subsection may not be construed to include engineers or architects and do not limit or prohibit a licensed fire protection engineer or architect with fire protection design experience from designing any type of fire protection system. A distinction is made between system design concepts prepared by the design professional and system layout as defined in this section and typically prepared by the contractor. However, a person certified as a Contractor I, Contractor II, or Contractor IV under this chapter may design fire protection systems of 49 or fewer sprinklers, and may design the alteration of an existing fire sprinkler system if the alteration consists of the relocation, addition, or deletion of not more than 49 sprinklers, notwithstanding the size of the existing fire sprinkler system. A person certified as a Contractor I, Contractor II, or Contractor IV may design a fire protection system the scope of which complies with NFPA 13D, Standard for the Installation of Sprinkler Systems in One- and Two-Family Dwellings and Manufactured Homes, as adopted by the State Fire Marshal, notwithstanding the number of fire sprinklers. Contractor-developed plans may not be required by any local permitting authority to be sealed by a registered professional engineer.

(4) “Department” means the Department of Financial Services.

(5) “Division” means the Division of State Fire Marshal within the Department of Financial Services.

(6) “Explosives” means any chemical compound or mixture that has the property of yielding readily to combustion or oxidation upon the application of heat, flame, or shock and is capable of producing an explosion and is commonly used for that purpose, including but not limited to dynamite, nitroglycerin, trinitrotoluene, ammonium nitrate when combined with other ingredients to form an explosive mixture, blasting caps, and detonators; but the term does not include cartridges for firearms or fireworks as defined in chapter 791.

(7)(a) “Fire equipment dealer Class A” means a licensed fire equipment dealer whose business is limited to servicing, recharging, repairing, installing, or inspecting all types of fire extinguishers and conducting hydrostatic tests on all types of fire extinguishers.

(b) “Fire equipment dealer Class B” means a licensed fire equipment dealer whose business is limited to servicing, recharging, repairing, installing, or inspecting all types of fire extinguishers, including recharging carbon dioxide units and conducting hydrostatic tests on all types of fire extinguishers, except carbon dioxide units.

(c) “Fire equipment dealer Class C” means a licensed fire equipment dealer whose business is limited to servicing, recharging, repairing, installing, or inspecting all types of fire extinguishers, except recharging carbon dioxide units, and conducting hydrostatic tests on all types of fire extinguishers, except carbon dioxide units.

(d) “Fire equipment dealer Class D” means a licensed fire equipment dealer whose business is limited to servicing, recharging, repairing, installing, hydrotesting, or inspecting of all types of preengineered fire extinguishing systems.

(8) “Fire extinguisher” means a cylinder that:

(a) Is portable and can be carried or is on wheels.

(b) Is manually operated.

(c) May use a variety of extinguishing agents that are expelled under pressure.

(d) Is rechargeable or nonrechargeable.

(e) Is installed, serviced, repaired, recharged, inspected, and hydrotested according to applicable procedures of the manufacturer, standards of the National Fire Protection Association, and the Code of Federal Regulations.

(f) Is listed by a nationally recognized testing laboratory.

(9) “Firefighter” means an individual who holds a current and valid Firefighter Certificate of Compliance or Special Certificate of Compliance issued by the division under s. 633.408.

(10) “Fire hydrant” means a connection to a water main, elevated water tank, or other source of water for the purpose of supplying water to a fire hose or other fire protection apparatus for fire suppression operations. The term does not include a fire protection system.

(11) “Fire protection system” means a system individually designed to protect the interior or exterior of a specific building or buildings, structure, or other special hazard from fire. Such systems include, but are not limited to, water sprinkler systems, water spray systems, foam-water sprinkler systems, foam-water spray systems, carbon dioxide systems, foam extinguishing systems, dry chemical systems, and Halon and other chemical systems used for fire protection use. Such systems also include any overhead and underground fire mains, fire hydrants and hydrant mains, standpipes and hoses connected to sprinkler systems, sprinkler tank heaters, air lines, thermal systems used in connection with fire sprinkler systems, and tanks and pumps connected to fire sprinkler systems.

(12) “Firesafety inspector” means an individual who holds a current and valid Fire Safety Inspector Certificate of Compliance issued by the division under s. 633.216 who is officially assigned the duties of conducting firesafety inspections of buildings and facilities on a recurring or regular basis on behalf of the state or any county, municipality, or special district with fire safety responsibilities.

(13) “Fire service provider” means a municipality or county, the state, the division, or any political subdivision of the state, including authorities and special districts, that employs firefighters or uses volunteer firefighters to provide fire extinguishment or fire prevention services for the protection of life and property. The term includes any organization under contract or other agreement with such entity to provide such services.

(14) “Fire service support personnel” means an individual who does not hold a current and valid certificate issued by the division and who may only perform support services.

(15) “Handling” means touching, holding, taking up, moving, controlling, or otherwise affecting with the hand or by any other agency.

(16) “Highway” means every way or place of whatever nature within the state open to the use of the public, as a matter of right, for purposes of vehicular traffic and includes public streets, alleys, roadways, or driveways upon grounds of colleges, universities, and institutions and other ways open to travel by the public, notwithstanding that the same have been temporarily closed for the purpose of construction, reconstruction, maintenance, or repair. The term does not include a roadway or driveway upon grounds owned by a private person.

(17) “Hot zone” means the area immediately around an incident where serious threat of harm exists, which includes the collapse zone for a structure fire.

(18) “Keeping” means possessing, holding, retaining, maintaining, or having habitually in stock for sale.

(19) “Layout” means the layout of risers, cross mains, branch lines, sprinkler heads, sizing of pipe, hanger locations, and hydraulic calculations in accordance with the design concepts established through the Responsibility Rules adopted by the Board of Professional Engineers.

(20) “Manufacture” means the compounding, combining, producing, or making of anything or the working of anything by hand, by machinery, or by any other agency into forms suitable for use.

(21) “Minimum firesafety standard” means a requirement or group of requirements adopted pursuant to s. 633.208 by a county, municipality, or special district with firesafety responsibilities, or by the State Fire Marshal pursuant to s. 394.879, for the protection of life and property from loss by fire which shall be met, as a minimum, by every occupancy, facility, building, structure, premises, device, or activity to which it applies.

(22) “Minimum Standards Course” means training of at least 360 hours as prescribed by rule adopted by the division which is required to obtain a Firefighter Certificate of Compliance under s. 633.408.

(23) “Motor vehicle” means any device propelled by power other than muscular power in, upon, or by which any individual or property is or may be transported or drawn upon a highway, except a device moved or used exclusively upon stationary rails or tracks.

(24) “Point-of-service” means the point at which the underground piping for a fire protection system as defined in this section using water as the extinguishing agent becomes used exclusively for the fire protection system.

(25)(a) “Preengineered system” means a fire suppression system which:

1. Uses any of a variety of extinguishing agents.

2. Is designed to protect specific hazards.

3. Must be installed according to pretested limitations and configurations specified by the manufacturer and applicable National Fire Protection Association (NFPA) standards. Only those chapters within the National Fire Protection Association standards which pertain to servicing, recharging, repairing, installing, hydrotesting, or inspecting any type of preengineered fire extinguishing system may be used.

4. Must be installed using components specified by the manufacturer or components that are listed as equal parts by a nationally recognized testing laboratory such as Underwriters Laboratories, Inc., or Factory Mutual Laboratories, Inc.

5. Must be listed by a nationally recognized testing laboratory.

(b) Preengineered systems consist of and include all of the components and parts providing fire suppression protection, but do not include the equipment being protected, and may incorporate special nozzles, flow rates, methods of application, pressurization levels, and quantities of agents designed by the manufacturer for specific hazards.

(26) “Private carrier” means a motor vehicle, aircraft, or vessel operating intrastate in which there is identity of ownership between freight and carrier.

(27) “Sale” means the act of selling; the act whereby the ownership of property is transferred from one person to another for a sum of money or, loosely, for any consideration. The term includes the delivery of merchandise with or without consideration.

(28) “Sprinkler system” means a type of fire protection system, manual or automatic, using water as an extinguishing agent and installed in accordance with applicable National Fire Protection Association standards.

(29) “Storing” means accumulating, laying away, or depositing for preservation or as a reserve fund in a store, warehouse, or other source from which supplies may be drawn or within which they may be deposited. The term is limited in meaning and application to storage having a direct relationship to transportation.

(30) “Support services” means those activities that a fire service provider has trained an individual to perform safely outside the hot zone of an emergency scene, including pulling hoses, opening and closing fire hydrants, driving and operating apparatus, carrying tools, carrying or moving equipment, directing traffic, manning a resource pool, or similar activities.

(31) “Suspension” means the temporary withdrawal of a license, certificate, or permit issued pursuant to this chapter.

(32) “Transportation” means the conveying or carrying of property from one place to another by motor vehicle (except a motor vehicle subject to s. 316.302), aircraft, or vessel, subject to such limitations as are set forth in s. 552.12, in which only the motor vehicles, aircraft, or vessels of the Armed Forces and other federal agencies are specifically exempted.

(33) “Uniform firesafety standard” means a requirement or group of requirements for the protection of life and property from loss by fire which shall be met by every building and structure specified in s. 633.206, and is not weakened or exceeded by law, rule, or ordinance of any other state agency or political subdivision or county, municipality, or special district with firesafety responsibilities.

(34) “Use” means application, employment; that enjoyment of property which consists of its employment, occupation, exercise, or practice.

(35) “Volunteer firefighter” means an individual who holds a current and valid Volunteer Firefighter Certificate of Completion issued by the division under s. 633.408.

History.—s. 2, ch. 65-216; s. 6, ch. 71-271; s. 2, ch. 75-240; s. 1, ch. 80-342; s. 27, ch. 82-186; s. 1, ch. 84-107; s. 1, ch. 84-143; s. 1, ch. 84-243; s. 34, ch. 86-191; s. 4, ch. 87-287; s. 2, ch. 88-209; s. 2, ch. 88-362; s. 14, ch. 89-233; s. 1, ch. 91-189; s. 43, ch. 95-210; s. 6, ch. 95-379; s. 1, ch. 98-170; s. 52, ch. 98-419; s. 44, ch. 2000-372; s. 2, ch. 2001-64; s. 22, ch. 2005-147; s. 8, ch. 2006-65; s. 46, ch. 2010-176; s. 2, ch. 2011-79; s. 2, ch. 2013-183; s. 156, ch. 2014-17; s. 19, ch. 2016-132.

Note.—Former s. 633.021.



633.104 - State Fire Marshal; authority; duties; rules.

633.104 State Fire Marshal; authority; duties; rules.—

(1) The Chief Financial Officer is designated as “State Fire Marshal.” The State Fire Marshal has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this chapter. Rules must be in substantial conformity with generally accepted standards of firesafety; must take into consideration the direct supervision of children in nonresidential child care facilities; and must balance and temper the need of the State Fire Marshal to protect all Floridians from fire hazards with the social and economic inconveniences that may be caused or created by the rules. The department shall adopt the Florida Fire Prevention Code.

(2) Subject to the limitations of subsection (1), it is the intent of the Legislature that the State Fire Marshal shall have the responsibility to minimize the loss of life and property in this state due to fire. The State Fire Marshal shall enforce all laws and provisions of this chapter, and any rules adopted pursuant thereto, relating to:

(a) The prevention of fire and explosion through the regulation of conditions which could cause fire or explosion, the spread of fire, and panic resulting therefrom;

(b) Installation and maintenance of fire alarm systems and fire protection systems, including fire suppression systems, fire-extinguishing equipment, and fire sprinkler systems;

(c)1. Servicing, repairing, recharging, testing, marking, inspecting, installing, maintaining, and tagging of fire extinguishers, preengineered systems, and individually designed fire protection systems;

2. The training and licensing of persons engaged in the business of servicing, repairing, recharging, testing, marking, inspecting, installing, maintaining, and tagging fire extinguishers, preengineered systems, and individually designed fire protection systems;

(d) The maintenance of fire cause and loss records; and

(e) Suppression of arson and the investigation of the cause, origin, and circumstances of fire.

(3) The State Fire Marshal shall establish by rule guidelines and procedures for quadrennial renewal of firesafety inspector requirements for certification.

(4) It is the intent of the Legislature that the rules promulgated by the State Fire Marshal pursuant to this section be enforced in such a manner as to prohibit the displacement of currently placed mobile homes unless there is a threat of imminent danger to the health, safety, or welfare of the general public.

(5) It is the intent of the Legislature that there are to be no conflicting requirements between the Florida Fire Prevention Code and the Florida Building Code or conflicts in their enforcement and interpretation. Potential conflicts shall be resolved through coordination and cooperation of the State Fire Marshal and the Florida Building Commission as provided by this chapter and part IV of chapter 553.

(6) Only the State Fire Marshal may issue, and, when requested in writing by any substantially affected person or a local enforcing agency, the State Fire Marshal shall issue declaratory statements pursuant to s. 120.565 relating to the Florida Fire Prevention Code.

(7) The State Fire Marshal, in consultation with the Department of Education, shall adopt and administer rules prescribing standards for the safety and health of occupants of educational and ancillary facilities pursuant to ss. 633.206, 1013.12, 1013.37, and 1013.371. In addition, in any county, municipality, or special district that does not employ or appoint a firesafety inspector certified under s. 633.216, the State Fire Marshal shall assume the duties of the local county, municipality, or independent special fire control district as defined in s. 191.003 with respect to firesafety inspections of educational property required under s. 1013.12(3)(b), and the State Fire Marshal may take necessary corrective action as authorized under s. 1013.12(7).

(8) The State Fire Marshal or her or his duly appointed hearing officer may administer oaths and take testimony about all matters within the jurisdiction of this chapter. Chapter 120 governs hearings conducted by or on behalf of the State Fire Marshal.

(9) The State Fire Marshal may contract with any qualified public entity or private company in accordance with chapter 287 to provide examinations for any applicant for any examination administered under the jurisdiction of the State Fire Marshal. The State Fire Marshal may direct payments from each applicant for each examination directly to such contracted entity or company.

History.—s. 1, ch. 20671, 1941; s. 1, ch. 65-216; s. 1, ch. 67-78; ss. 13, 35, ch. 69-106; s. 3, ch. 70-299; s. 5, ch. 71-271; s. 3, ch. 87-287; s. 13, ch. 89-233; s. 1, ch. 90-359; s. 5, ch. 95-379; s. 207, ch. 98-200; s. 57, ch. 98-287; ss. 100, 101, ch. 2000-141; s. 2, ch. 2002-287; s. 93, ch. 2003-1; s. 1391, ch. 2003-261; s. 61, ch. 2007-217; s. 156, ch. 2008-4; s. 1, ch. 2011-79; s. 3, ch. 2013-183.

Note.—Former s. 633.01.



633.106 - State Fire Marshal; disciplinary authority; administrative fine and probation in lieu of suspension, revocation, or refusal to issue a license, permit, or certificate.

633.106 State Fire Marshal; disciplinary authority; administrative fine and probation in lieu of suspension, revocation, or refusal to issue a license, permit, or certificate.—

(1) The State Fire Marshal may deny, suspend, or revoke the license, certificate, or permit of any individual who does not meet the qualifications established by, or who violates any provision under, this chapter or any rule authorized by this chapter.

(2) If the State Fire Marshal finds that one or more grounds exist for the suspension, revocation, or refusal to issue, renew, or continue any license, certificate, or permit issued under this chapter, the State Fire Marshal may, in its discretion, in lieu of the suspension, revocation, or refusal to issue, renew, or continue, and, except on a second offense or when the suspension, revocation, or refusal to issue, renew, or continue is mandatory, impose upon the licensee, certificateholder, or permittee one or more of the following:

(a) An administrative fine not to exceed $1,000 for each violation, and not to exceed a total of $10,000 in any one proceeding.

(b) Probation for a period not to exceed 2 years, as specified by the State Fire Marshal in her or his order.

(3) The State Fire Marshal may allow the licensee, certificateholder, or permittee a reasonable period, not to exceed 30 days, within which to pay to the State Fire Marshal the amount of the fine. If the licensee, certificateholder, or permittee fails to pay the administrative fine in its entirety to the State Fire Marshal within such period, the license, permit, or certificate shall stand suspended until payment of the administrative fine.

(4) As a condition to probation or in connection therewith, the State Fire Marshal may specify in her or his order reasonable terms and conditions to be fulfilled by the probationer during the probation period. If during the probation period the State Fire Marshal has good cause to believe that the probationer has violated any of the terms and conditions, she or he shall suspend, revoke, or refuse to issue, renew, or continue the license, certificate, or permit of the probationer, as upon the original ground or grounds referred to in subsection (2).

History.—s. 5, ch. 71-141; s. 21, ch. 78-95; s. 9, ch. 84-243; s. 21, ch. 89-233; s. 8, ch. 93-276; s. 4, ch. 2013-183.

Note.—Former s. 633.163.



633.107 - Exemption from disqualification from licensure or certification.

633.107 Exemption from disqualification from licensure or certification.—

(1) The department may grant an exemption from disqualification to any person disqualified from licensure or certification by the Division of State Fire Marshal under this chapter because of a criminal record or dishonorable discharge from the United States Armed Forces if the applicant has paid in full any fee, fine, fund, lien, civil judgment, restitution, cost of prosecution, or trust contribution imposed by the court as part of the judgment and sentence for any disqualifying offense and:

(a) At least 5 years have elapsed since the applicant completed or has been lawfully released from confinement, supervision, or nonmonetary condition imposed by the court for a disqualifying offense; or

(b) At least 5 years have elapsed since the applicant was dishonorably discharged from the United States Armed Forces.

(2) For the department to grant an exemption, the applicant must clearly and convincingly demonstrate that he or she would not pose a risk to persons or property if permitted to be licensed or certified under this chapter, evidence of which must include, but need not be limited to, facts and circumstances surrounding the disqualifying offense, the time that has elapsed since the offense, the nature of the offense and harm caused to the victim, the applicant’s history before and after the offense, and any other evidence or circumstances indicating that the applicant will not present a danger if permitted to be licensed or certified.

(3) The department has discretion whether to grant or deny an exemption. The department shall provide its decision in writing which, if the exemption is denied, must state with particularity the reasons for denial. The department’s decision is subject to proceedings under chapter 120, except that a formal proceeding under s. 120.57(1) is available only if there are disputed issues of material fact that the department relied upon in reaching its decision.

(4) An applicant may request an exemption, notwithstanding the time limitations of paragraphs (1)(a) and (b), if by executive clemency his or her civil rights are restored, or he or she receives a pardon, from the disqualifying offense. The fact that the applicant receives executive clemency does not alleviate his or her obligation to comply with subsection (2) or in itself require the department to award the exemption.

(5) The division may adopt rules to administer this section.

History.—s. 20, ch. 2016-132.



633.108 - State Fire Marshal; chapter and rules; force and effect.

633.108 State Fire Marshal; chapter and rules; force and effect.—This chapter and all rules promulgated by the State Fire Marshal hereunder shall have the same force and effect in each municipality, county, and special district having firesafety responsibilities as the ordinances of each municipality, county, and special district having firesafety responsibilities and shall be enforceable in the courts in the same manner as such ordinances.

History.—s. 1, ch. 21847, 1943; ss. 13, 35, ch. 69-106; s. 3, ch. 70-299; s. 1, ch. 77-119; s. 10, ch. 87-287; s. 5, ch. 2013-183.

Note.—Former s. 633.15.



633.112 - State Fire Marshal; hearings; investigations; recordkeeping and reports; subpoenas of witnesses; orders of circuit court.

633.112 State Fire Marshal; hearings; investigations; recordkeeping and reports; subpoenas of witnesses; orders of circuit court.—

(1) The State Fire Marshal may in his or her discretion take or cause to be taken the testimony on oath of a person whom he or she believes to be cognizant of any facts in relation to matters under investigation.

(2) If the State Fire Marshal is of the opinion that there is sufficient evidence to charge a person with an offense, he or she must cause the arrest of such person and must furnish to the prosecuting officer of any court having jurisdiction of the offense all information obtained by him or her, including a copy of all pertinent and material testimony taken, together with the names and addresses of all witnesses. In the conduct of such investigations, the State Fire Marshal may request such assistance as may reasonably be given by such prosecuting officers and other local officials.

(3) The State Fire Marshal may summon and compel the attendance of witnesses before him or her to testify in relation to any matter which is, by this chapter, a subject of inquiry and investigation, and he or she may require the production of any book, paper, or document deemed pertinent thereto by him or her, and may seize furniture and other personal property to be held for evidence.

(4) A person so summoned and so testifying shall be entitled to the same witness fees and mileage as provided for witnesses testifying in the circuit courts of this state, and officers serving subpoenas or orders of the State Fire Marshal shall be paid in like manner for like services in such courts, from the funds herein provided.

(5) Any agent designated by the State Fire Marshal for such purposes may hold hearings, sign and issue subpoenas, administer oaths, examine witnesses, receive evidence, and require by subpoena the attendance and testimony of witnesses and the production of such accounts, records, memoranda, or other evidence, as may be material for the determination of any complaint or conducting any inquiry or investigation under this chapter. In the case of disobedience to a subpoena, the State Fire Marshal or her or his agent may invoke the aid of any court of competent jurisdiction in requiring the attendance and testimony of witnesses and the production of accounts, records, memoranda, or other evidence and any such court may in case of refusal to obey a subpoena issued to a person, issue an order requiring the person to appear before the State Fire Marshal’s agent or produce accounts, records, memoranda, or other evidence, as so ordered, or to give evidence touching any matter pertinent to any complaint or the subject of any inquiry or investigation, and any failure to obey such order of the court shall be punished by the court as contempt.

(6) Upon request, the State Fire Marshal shall investigate the cause, origin, and circumstances of fires and explosions occurring in this state wherein property has been damaged or destroyed and there is probable cause to believe that the fire or explosion was the result of carelessness or design.

(a) Any time a fire or explosion has occurred which results in property damage or destruction in any municipality, county, or special district having an organized fire department, any local fire official whose intent is to request the State Fire Marshal to perform an investigation shall make or shall cause to be made an initial investigation of the circumstances surrounding the cause and origin of the fire or explosion. Law enforcement officers may conduct such initial investigation.

(b) If the fire or explosion occurs in a municipality, county, or special district that does not have an organized fire department or designated arson investigations unit within its law enforcement providers, the municipality, county, or special district may request the State Fire Marshal to conduct the initial investigation.

(c) The State Fire Marshal shall adopt rules to assist local fire officials and law enforcement officers in determining the established responsibilities with respect to the initial or preliminary assessment of fire and explosion scenes, and the determination of whether probable cause exists to refer such scenes to the State Fire Marshal for an investigation.

(7) The State Fire Marshal shall keep a record of all fires and explosions occurring in this state upon which she or he had caused an investigation to be made and all facts concerning the same. These records, obtained or prepared by the State Fire Marshal pursuant to her or his investigation, include documents, papers, letters, maps, diagrams, tapes, photographs, films, sound recordings, and evidence. These records are confidential and exempt from the provisions of s. 119.07(1) until the investigation is completed or ceases to be active. For purposes of this section, an investigation is considered “active” while such investigation is being conducted by the department with a reasonable, good faith belief that it may lead to the filing of administrative, civil, or criminal proceedings. An investigation does not cease to be active if the department is proceeding with reasonable dispatch, and there is a good faith belief that action may be initiated by the department or other administrative or law enforcement agency. Further, these documents, papers, letters, maps, diagrams, tapes, photographs, films, sound recordings, and evidence relative to the subject of an investigation shall not be subject to subpoena until the investigation is completed or ceases to be active, unless the State Fire Marshal consents. These records shall be made daily from the reports furnished the State Fire Marshal by her or his agents or others.

(8) Whenever the State Fire Marshal releases an investigative report, any person requesting a copy of the report shall pay in advance, and the State Fire Marshal shall collect in advance, notwithstanding the provisions of s. 624.501(19)(a) and (b), a fee of $10 for the copy of the report, which fee shall be deposited into the Insurance Regulatory Trust Fund. The State Fire Marshal may release the report without charge to any state attorney or to any law enforcement agency or fire department assisting in the investigation.

History.—ss. 7, 8, ch. 20671, 1941; s. 9, ch. 65-216; s. 4, ch. 67-78; ss. 13, 35, ch. 69-106; s. 3, ch. 70-299; s. 1, ch. 78-149; s. 2, ch. 85-323; s. 202, ch. 90-363; s. 1, ch. 93-112; s. 6, ch. 93-276; s. 13, ch. 95-379; s. 391, ch. 96-406; ss. 426, 1742, ch. 97-102; s. 99, ch. 2002-1; s. 1397, ch. 2003-261; ss. 6, 7, ch. 2013-183; s. 30, ch. 2016-165.

Note.—Former s. 633.08; s. 633.09; s. 633.101; s. 633.111.



633.114 - State Fire Marshal agents; authority; duties; compensation.

633.114 State Fire Marshal agents; authority; duties; compensation.—

(1) The State Fire Marshal shall appoint such agents, including agents of the Division of Investigative and Forensic Services, as may be necessary to carry out effectively this chapter, who shall be reimbursed for travel expenses as provided in s. 112.061, in addition to their salary, when traveling or making investigations in the performance of their duties. Such agents, including agents of the Division of Investigative and Forensic Services, shall be at all times under the direction and control of the State Fire Marshal, who shall fix their compensation, and all orders shall be issued in the State Fire Marshal’s name and by her or his authority.

(2) The authority given the State Fire Marshal under this chapter may be exercised by her or his agents, individually or in conjunction with any other state or local official charged with similar responsibilities.

History.—s. 2, ch. 20671, 1941; s. 1, ch. 57-102; s. 19, ch. 63-400; s. 4, ch. 67-78; ss. 13, 35, ch. 69-106; s. 3, ch. 70-299; s. 421, ch. 97-102; s. 8, ch. 2013-183; s. 31, ch. 2016-165.

Note.—Former s. 633.02.



633.116 - Agents; powers to make arrests, conduct searches and seizures, serve summonses, and carry firearms.

633.116 Agents; powers to make arrests, conduct searches and seizures, serve summonses, and carry firearms.—Agents of the State Fire Marshal shall have the same authority to serve summonses, make arrests, carry firearms, and make searches and seizures, as the sheriff or her or his deputies, in the respective counties where such investigations, hearings, or inspections may be held; and affidavits necessary to authorize any such arrests, searches, or seizures may be made before any trial court judge having authority under the law to issue appropriate processes.

History.—s. 1, ch. 21847, 1943; ss. 13, 35, ch. 69-106; s. 3, ch. 70-299; s. 428, ch. 97-102; s. 12, ch. 2004-11; s. 9, ch. 2013-183.

Note.—Former s. 633.14.



633.118 - Persons authorized to enforce laws and rules of State Fire Marshal.

633.118 Persons authorized to enforce laws and rules of State Fire Marshal.—The chiefs of county, municipal, and special-district fire service providers; other fire service provider personnel designated by their respective chiefs; and personnel designated by local governments having no organized fire service providers are authorized to enforce this chapter and all rules prescribed by the State Fire Marshal within their respective jurisdictions. Such personnel acting under the authority of this section shall be agents of their respective jurisdictions, not agents of the State Fire Marshal.

History.—s. 9, ch. 20671, 1941; s. 9, ch. 65-216; s. 4, ch. 67-78; ss. 13, 35, ch. 69-106; s. 3, ch. 70-299; s. 5, ch. 76-252; s. 1, ch. 80-215; s. 10, ch. 2013-183.

Note.—Former s. 633.11; s. 633.121.



633.122 - Impersonating State Fire Marshal, firefighter, volunteer firefighter, or firesafety inspector; criminal penalties.

633.122 Impersonating State Fire Marshal, firefighter, volunteer firefighter, or firesafety inspector; criminal penalties.—A person who falsely assumes or pretends to be the State Fire Marshal, an agent of the State Fire Marshal, a firefighter, a volunteer firefighter, or a firesafety inspector by identifying herself or himself as the State Fire Marshal, an agent of the State Fire Marshal, a firefighter, a volunteer firefighter, or a firesafety inspector by wearing a uniform or presenting or displaying a badge as credentials that would cause a reasonable person to believe that she or he is a State Fire Marshal, an agent of the State Fire Marshal, a firefighter, a volunteer firefighter, or firesafety inspector commits a felony of the third degree, punishable as provided in ss. 775.082 and 775.083 or, if the impersonation occurs during the commission of a separate felony by that person, commits a felony of the first degree, punishable as provided in ss. 775.082 and 775.083.

History.—s. 5, ch. 90-359; s. 429, ch. 97-102; s. 11, ch. 2013-183; s. 32, ch. 2016-165.

Note.—Former s. 633.151.



633.124 - Penalty for violation of law, rule, or order to cease and desist or for failure to comply with corrective order.

633.124 Penalty for violation of law, rule, or order to cease and desist or for failure to comply with corrective order.—

(1) A person who violates any provision of this chapter, any order or rule of the State Fire Marshal, or any order to cease and desist or to correct conditions issued under this chapter commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, to intentionally or willfully:

(a) Render a fire protection system, fire extinguisher, or preengineered system required by statute or by rule inoperative except while the fire protection system, fire extinguisher, or preengineered system is being serviced, hydrotested, tested, repaired, or recharged, except pursuant to court order.

(b) Obliterate the serial number on a fire extinguisher for purposes of falsifying service records.

(c) Improperly service, recharge, repair, hydrotest, test, or inspect a fire extinguisher or preengineered system.

(d) Use the license, certificate, or permit of another person.

(e) Hold a license, certificate, or permit and allow another person to use the license, certificate, or permit.

(f) Use, or allow the use of, any license, certificate, or permit by any individual or organization other than the one to whom the license, certificate, or permit is issued.

(3)(a) As used in this subsection, the term:

1. “Pyrotechnic display” means a special effect created through the use of a pyrotechnic material or pyrotechnic device.

2. “Pyrotechnic device” means any device containing pyrotechnic materials and capable of producing a special effect.

3. “Pyrotechnic material” means a chemical mixture used to produce visible or audible effects by combustion, deflagration, or detonation when such chemical mixture consists predominantly of solids capable of producing a controlled, self-sustaining, and self-contained exothermic chemical reaction that results in heat, gas, sound, light, or a combination of such effects, without requiring external oxygen.

(b) A person who initiates a pyrotechnic display within any structure commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, unless:

1. The structure has a fire protection system installed in compliance with s. 633.334.

2. The owner of the structure has authorized in writing the pyrotechnic display.

3. If the local jurisdiction requires a permit for the use of a pyrotechnic display in an occupied structure, such permit has been obtained and all conditions of the permit complied with or, if the local jurisdiction does not require a permit for the use of a pyrotechnic display in an occupied structure, the person initiating the display has complied with National Fire Protection Association, Inc., Standard 1126, 2001 Edition, Standard for the Use of Pyrotechnics before a Proximate Audience.

(c) This subsection shall not be construed to preclude prosecution for a more general offense resulting from the same criminal transaction or episode. This subsection does not apply to the manufacture, distribution, sale at wholesale or retail, or seasonal sale of products regulated under chapter 791 if the products are not used in an occupied structure.

History.—s. 1, ch. 21847, 1943; s. 11, ch. 65-216; ss. 13, 35, ch. 69-106; s. 659, ch. 71-136; s. 7A, ch. 71-141; s. 3, ch. 78-141; s. 13, ch. 87-287; s. 22, ch. 89-233; s. 157, ch. 91-224; s. 6, ch. 98-170; s. 57, ch. 98-419; s. 3, ch. 2005-117; s. 12, ch. 2013-183.

Note.—Former s. 633.16; s. 633.171.



633.126 - Investigation of fraudulent insurance claims and crimes; immunity of insurance companies supplying information.

633.126 Investigation of fraudulent insurance claims and crimes; immunity of insurance companies supplying information.—

(1)(a) As used in this section, the term “consultant” means any individual or entity, or employee of the individual or entity, retained by an insurer to assist in the investigation of a fire, explosion, or suspected fraudulent insurance act.

(b) The State Fire Marshal or an agent appointed pursuant to s. 633.114, an agent of the Division of Investigative and Forensic Services, any law enforcement officer as defined in s. 111.065, any law enforcement officer of a federal agency, or any fire service provider official who is engaged in the investigation of a fire or explosion loss may request any insurance company or its agent, adjuster, employee, or attorney, investigating a claim under an insurance policy or contract with respect to a fire or explosion to release any information whatsoever in the possession of the insurance company or its agent, adjuster, employee, or attorney relative to a loss from that fire or explosion. The insurance company shall release the available information to and cooperate with any official authorized to request such information pursuant to this section. The information shall include, but shall not be limited to:

1. Any insurance policy relevant to a loss under investigation and any application for such a policy.

2. Any policy premium payment records.

3. The records, reports, and all material pertaining to any previous claims made by the insured with the reporting company.

4. Material relating to the investigation of the loss, including statements of a person, proof of loss, and other relevant evidence.

5. Memoranda, notes, and correspondence relating to the investigation of the loss in the possession of the insurance company or its agents, adjusters, employees, or attorneys.

(2) If an insurance company has reason to suspect that a fire or explosion loss to its insured’s real or personal property was caused by intentional means, the company shall notify the State Fire Marshal and shall furnish her or him with all material acquired by the company during its investigation. The State Fire Marshal may adopt rules to implement this subsection.

(3) In the absence of fraud, bad faith, or malice, a representative of or consultant to an insurance company or of the National Insurance Crime Bureau employed to adjust or investigate losses caused by fire or explosion is not liable for damages in a civil action for furnishing information concerning fires or explosions suspected to be other than accidental to investigators employed by other insurance companies or the National Insurance Crime Bureau.

(4) No insurance company or person who furnishes information on its behalf shall be liable for damages in a civil action or subject to criminal prosecution for any oral or written statement made or any other action taken that is necessary and required by the provisions of this section.

(5) At such time as the release of the investigative records is required by law, the official or agency in possession of such records shall provide written notice to the insurance company providing the information and to all parties, at least 10 days prior to releasing such records. Official, departmental, or agency personnel may discuss such matters with other official, departmental, or agency personnel, and any insurance company complying with this section, and may share such information, if such discussion is necessary to enable the orderly and efficient conduct of the investigation. These discussions are confidential and exempt from the provisions of s. 286.011.

(6) The actions of an insurance company or of its agents, employees, adjusters, consultants, or attorneys, in complying with the statutory obligation of this section may not be construed by a court as a waiver or abandonment of any privilege or confidentiality of attorney work product, attorney-client communication, or such other privilege or immunity as is provided by law.

(7) Any official described in subsection (1) may be required to testify as to any information in her or his possession regarding an insurance loss in any civil action in which any person seeks recovery under a policy against an insurance company for an insurance loss, subject to the provisions of subsection (6).

(8) No person may intentionally refuse to release any information requested pursuant to this section.

(9) A person who willfully violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 78-149; s. 1, ch. 83-96; s. 3, ch. 88-222; s. 158, ch. 91-224; s. 2, ch. 93-112; s. 15, ch. 95-379; s. 392, ch. 96-406; s. 1744, ch. 97-102; s. 3, ch. 97-124; s. 13, ch. 2013-183; s. 33, ch. 2016-165.

Note.—Former s. 633.175.



633.128 - Division of State Fire Marshal; powers, duties.

633.128 Division of State Fire Marshal; powers, duties.—

(1) The division shall:

(a) Establish, by rule, uniform minimum standards for the training of firefighters and volunteer firefighters.

(b) Establish, by rule, minimum curriculum requirements and criteria used to approve education or training providers, including schools operated by or for any fire service provider, for the specific purpose of training individuals seeking to become a firefighter or volunteer firefighter.

(c) Specify, by rule, standards for the approval, denial of approval, probation, suspension, and revocation of approval of education or training providers and facilities for training firefighters and volunteer firefighters.

(d) Specify, by rule, standards for the certification, denial of certification, probation, and revocation of certification for instructors, including a rule requiring each instructor to complete 40 hours of continuing education every 4 years in order to maintain her or his certification.

(e) Issue certificates of competency to persons who, by reason of experience and completion of basic inservice training, advanced education, or specialized training, are especially qualified for particular aspects or classes of firefighting duties.

(f) Establish, by rule, minimum training qualifications for persons serving as firesafety coordinators for their respective departments of state government and certify persons who satisfy such qualifications.

(g) Establish a uniform lesson plan to be followed by firesafety instructors in the training of state employees in firesafety and emergency evacuation procedures.

(h) Have complete jurisdiction over, and complete management and control of, the Florida State Fire College and be invested with full power and authority to make all rules necessary for the governance of the institution.

(i) Appoint a superintendent of the Florida State Fire College and such other instructors, experimental helpers, and laborers as may be necessary and remove the same as in the division’s judgment and discretion may be best, fix their compensation, and provide for their payment.

(j) Have full management, possession, and control of the lands, buildings, structures, and property belonging to the Florida State Fire College.

(k) Provide for the courses of study and curriculum of the Florida State Fire College.

(l) Make rules for the admission of trainees to the Florida State Fire College.

(m) Visit and inspect the Florida State Fire College and provide for the proper keeping of accounts and records thereof.

(n) Make and prepare all necessary budgets of expenditures for the enlargement, proper furnishing, maintenance, support, and conduct of the Florida State Fire College.

(o) Select and purchase all property, furniture, fixtures, and paraphernalia necessary for the Florida State Fire College.

(p) Build, construct, change, enlarge, repair, and maintain any and all buildings or structures of the Florida State Fire College that may at any time be necessary for the institution and purchase and acquire all lands and property necessary for same, of every nature and description whatsoever.

(q) Care for and maintain the Florida State Fire College and do and perform every other matter or thing requisite to the proper management, maintenance, support, and control of the institution, necessary or requisite to carry out fully the purpose of this chapter and for raising it to, and maintaining it at, the proper efficiency and standard as required in and by part IV.

(r) Issue a license, certificate, or permit of a specific class to an individual who successfully completes the training, education, and examination required under this chapter or by rule for such class of license, certificate, or permit.

(2) The division, subject to the limitations and restrictions imposed in this chapter, may:

(a) Adopt rules for the administration of this chapter pursuant to chapter 120.

(b) Adopt a seal and alter the same at its pleasure.

(c) Sue and be sued.

(d) Acquire any real or personal property by purchase, gift, or donation, and have water rights.

(e) Exercise the right of eminent domain to acquire any property and lands necessary to the establishment, operation, and expansion of the Florida State Fire College.

(f) Make contracts and execute necessary or convenient instruments.

(g) Undertake by contract or contracts, or by its own agent and employees, and otherwise than by contract, any project or projects, and operate and maintain such projects.

(h) Accept grants of money, materials, or property of any kind from a federal agency, private agency, county, municipality, corporation, partnership, or individual upon such terms and conditions as the grantor may impose.

(i) Perform all acts and do all things necessary or convenient to carry out the powers granted herein and the purposes of this chapter.

(3) The title to all property referred to in part IV, however acquired, shall be vested in the department and shall only be transferred and conveyed by it.

History.—ss. 5, 9, ch. 25097, 1949; ss. 18, 35, ch. 69-106; ss. 1, 9, ch. 75-151; s. 1, ch. 77-174; s. 3, ch. 82-189; s. 27, ch. 89-233; s. 8, ch. 90-359; s. 12, ch. 99-205; s. 26, ch. 2000-157; s. 1406, ch. 2003-261; s. 14, ch. 2013-183.

Note.—Former s. 163.534; s. 633.45.



633.132 - Fees.

633.132 Fees.—

(1) The division shall collect in advance the following fees that it deems necessary to be charged:

(a) Pursuant to part III of this chapter:

1. Contractor certificate initial application: $300 for each class of certificate.

2. Contractor biennial renewal fee: $150 for each class of certificate.

3. Contractor permit initial application fee: $100 for each class of permit.

4. Contractor permit biennial renewal fee: $50 for each class of permit.

5. Contractor examination or reexamination fee: $100 for each class of certificate.

6. Fire equipment dealer license:

a. Class A: $250.

b. Class B: $150.

c. Class C: $150.

d. Class D: $200.

7. Fire equipment dealer or contractor application and renewal fee for an inactive license: $75.

8. Fire equipment dealer license or permit exam or reexamination: $50.

9. Reinspection fee for a dealer equipment inspection conducted by the State Fire Marshal under s. 633.304(1): $50 for each reinspection.

10. Permit for a portable fire extinguisher installer/repairer/inspector: $90.

11. Permit for a preengineered fire extinguishing system installer/repairer/inspector: $120.

12. Conversion of a fire equipment dealer’s license to a different category: $10 for each permit and license.

(b) Pursuant to part IV of this chapter:

1. Certificate of compliance: $30.

2. Certificate of competency: $30.

3. Renewal fee for a certificate of compliance, competency, or instruction: $15.

(c) Duplicate or change of address for any license, permit, or certificate: $10.

(2) All moneys collected by the State Fire Marshal pursuant to this chapter shall be deposited into the Insurance Regulatory Trust Fund.

History.—s. 15, ch. 2013-183.



633.134 - Gifts and grants.

633.134 Gifts and grants.—The division may accept for any of its purposes and functions any donations of property and grants of money from any governmental unit, public agency, institution, person, firm, or corporation. Such moneys shall be deposited, disbursed, and administered in a trust fund as provided by law.

History.—ss. 13, 17, ch. 69-323; s. 1, ch. 70-110; ss. 1, 6, ch. 75-151; s. 16, ch. 2013-183.

Note.—Former s. 163.515; s. 633.39.



633.135 - Firefighter Assistance Grant Program.

633.135 Firefighter Assistance Grant Program.—

(1) The Firefighter Assistance Grant Program is created within the division to improve the emergency response capability of volunteer fire departments and combination fire departments. The program shall provide financial assistance to improve firefighter safety and enable such fire departments to provide firefighting, emergency medical, and rescue services to their communities. For purposes of this section, the term “combination fire department” means a fire department composed of a combination of career and volunteer firefighters.

(2) The division shall administer the program and annually award grants to volunteer fire departments and combination fire departments using the annual Florida Fire Service Needs Assessment Survey. The purpose of the grants is to assist such fire departments in providing volunteer firefighter training and procuring necessary firefighter personal protective equipment, self-contained breathing apparatus equipment, and fire engine pumper apparatus equipment. However, the division shall prioritize the annual award of grants to combination fire departments and volunteer fire departments demonstrating need as a result of participating in the annual Florida Fire Service Needs Assessment Survey.

(3) The State Fire Marshal shall adopt rules and procedures for the program that require grant recipients to:

(a) Report their activity to the division for submission in the Fire and Emergency Incident Information Reporting System created pursuant to s. 633.136;

(b) Annually complete and submit the Florida Fire Service Needs Assessment Survey to the division;

(c) Comply with the Florida Firefighters Occupational Safety and Health Act, ss. 633.502-633.536;

(d) Comply with any other rule determined by the State Fire Marshal to effectively and efficiently implement, administer, and manage the program; and

(e) Meet the definition of the term “fire service provider” in s. 633.102.

(4) Funds shall be used to:

(a) Provide firefighter training to individuals to obtain a Volunteer Firefighter Certificate of Completion pursuant to s. 633.408. Training must be provided at no cost to the fire department or student by a division-approved instructor and must be documented in the division’s electronic database.

(b) Purchase firefighter personal protective equipment, including structural firefighting protective ensembles and individual ensemble elements such as garments, helmets, gloves, and footwear, that complies with NFPA No. 1851, “Standard on Selection, Care, and Maintenance of Protective Ensembles for Structural Fire Fighting and Proximity Fire Fighting,” by the National Fire Protection Association.

(c) Purchase self-contained breathing apparatus equipment that complies with NFPA No. 1852, “Standard on Selection, Care, and Maintenance of Open-Circuit Self-Contained Breathing Apparatus.”

(d) Purchase fire engine pumper apparatus equipment. Funds provided under this paragraph may be used to purchase the equipment or subsidize a federal grant from the Federal Emergency Management Agency to purchase the equipment.

History.—s. 21, ch. 2016-132.



633.136 - Fire and Emergency Incident Information Reporting Program; duties; fire reports.

633.136 Fire and Emergency Incident Information Reporting Program; duties; fire reports.—

(1)(a) The Fire and Emergency Incident Information Reporting Program is created within the division. The program shall:

1. Establish and maintain an electronic communication system capable of transmitting fire and emergency incident information to and between fire protection agencies.

2. Initiate a Fire and Emergency Incident Information Reporting System that shall be responsible for:

a. Receiving fire and emergency incident information from fire protection agencies.

b. Preparing and disseminating annual reports to the Governor, the President of the Senate, the Speaker of the House of Representatives, fire protection agencies, and, upon request, the public. Each report shall include, but not be limited to, the information listed in the National Fire Incident Reporting System.

c. Upon request, providing other states and federal agencies with fire and emergency incident data of this state.

3. Adopt rules to effectively and efficiently implement, administer, manage, maintain, and use the Fire and Emergency Incident Information Reporting Program. The rules shall be considered minimum requirements and shall not preclude a fire protection agency from implementing its own requirements which may not conflict with the rules of the division.

4. By rule, establish procedures and a format for each fire protection agency to voluntarily monitor its records and submit reports to the program.

5. Establish an electronic information database that is accessible and searchable by fire protection agencies.

(b) The division shall consult with the Florida Forest Service of the Department of Agriculture and Consumer Services and the State Surgeon General of the Department of Health to coordinate data, ensure accuracy of the data, and limit duplication of efforts in data collection, analysis, and reporting.

(2) The Fire and Emergency Incident Information System Technical Advisory Panel is created within the division. The panel shall advise, review, and recommend to the State Fire Marshal with respect to the requirements of this section. The membership of the panel shall consist of the following 15 members:

(a) The current 13 members of the Firefighters Employment, Standards, and Training Council as established in s. 633.402.

(b) One member from the Florida Forest Service of the Department of Agriculture and Consumer Services, appointed by the director of the Florida Forest Service.

(c) One member from the Department of Health, appointed by the State Surgeon General.

(3) For the purpose of this section, the term “fire protection agency” shall be defined by rule by the division.

History.—s. 2, ch. 2005-117; s. 75, ch. 2012-7; s. 112, ch. 2012-184; s. 17, ch. 2013-183.

Note.—Former s. 633.115.



633.138 - Notice of change of address of record; notice of felony actions.

633.138 Notice of change of address of record; notice of felony actions.—

(1) Any individual issued a license, permit, or certificate under this chapter shall notify the division in writing of any changes to her or his current mailing address, e-mail address, and place of practice as specified in rule adopted by the division.

(2) Notwithstanding any other provision of law, delivery by regular mail or e-mail to a licensee, permittee, or certificateholder, using the last known mailing address or e-mail address on record with the division, constitutes adequate and sufficient notice to the licensee, permittee, or certificateholder of any official communication by the division.

(3) Any individual issued a license, permit, or certificate under this chapter shall notify the division in writing within 30 days after pleading guilty or nolo contendere to, or being convicted or found guilty of, any felony or a crime punishable by imprisonment of 1 year or more under the law of the United States or of any state thereof, or under the law of any other country, without regard to whether a judgment of conviction has been entered by the court having jurisdiction of the case.

History.—s. 18, ch. 2013-183.



633.142 - Reduced Cigarette Ignition Propensity Standard and Firefighter Protection Act; preemption.

633.142 Reduced Cigarette Ignition Propensity Standard and Firefighter Protection Act; preemption.—

(1) SHORT TITLE.—This section may be cited as the “Reduced Cigarette Ignition Propensity Standard and Firefighter Protection Act.”

(2) LEGISLATIVE FINDINGS AND INTENT.—The Legislature finds and declares that:

(a) Cigarettes are the leading cause of fire deaths in this state and in the nation.

(b) Each year in the United States, between 700 and 900 persons are killed and around 3,000 persons are injured in fires ignited by cigarettes, while in this state 153 residential fires and 5 fatalities were attributable to fires caused by cigarettes in 2006.

(c) A high percentage of the victims of cigarette fires are nonsmokers, including senior citizens and young children.

(d) Fires caused by cigarettes result in billions of dollars in property losses and damages in the United States and millions of dollars in property losses and damages in this state.

(e) Cigarette fires unnecessarily jeopardize the safety of firefighters and result in avoidable emergency response costs for municipalities.

(f) In 2004, the State of New York implemented a cigarette firesafety regulation requiring cigarettes sold in that state to meet a firesafety performance standard; in 2005, Vermont and California enacted cigarette firesafety laws directly incorporating New York’s regulation into statute; and in 2006, Illinois, New Hampshire, and Massachusetts joined these states in enacting similar laws.

(g) In 2005, Canada implemented the New York State firesafety standard, becoming the first country to have a nationwide cigarette firesafety standard.

(h) New York State’s cigarette firesafety standard is based upon decades of research by the National Institute of Standards and Technology, Congressional research groups, and private industry. This cigarette firesafety standard minimizes costs to the state; minimally burdens cigarette manufacturers, distributors, and retail sellers; and, therefore, should become law in this state.

(i) It is therefore fitting and proper for this state to adopt the cigarette firesafety standard that is in effect in the State of New York to reduce the likelihood that cigarettes will cause fires and result in deaths, injuries, and property damages.

(3) DEFINITIONS.—For the purposes of this section:

(a) “Agent” means any person authorized by the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation to purchase and affix stamps on packages of cigarettes.

(b) “Cigarette” means:

1. Any roll for smoking, whether made wholly or in part of tobacco or any other substance, irrespective of size or shape, and whether such tobacco or substance is flavored, adulterated, or mixed with any other ingredient, the wrapper or cover of which is made of paper or any other substance or material other than tobacco; or

2. Any roll for smoking that is wrapped in any substance containing tobacco and that, because of the type of tobacco used in the filler or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette as described in subparagraph 1.

(c) “Division” means the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation.

(d) “Manufacturer” means:

1. Any entity that manufactures or produces, or causes to be manufactured or produced, regardless of location, cigarettes that such manufacturer intends to be sold in this state, including cigarettes intended to be sold in the United States through an importer;

2. Any entity, regardless of location, that first purchases cigarettes manufactured anywhere and not intended by the original manufacturer or maker to be sold in the United States and that intends to resell such cigarettes in the United States; or

3. Any entity that becomes a successor of an entity described in subparagraph 1. or subparagraph 2.

(e) “Quality control and quality assurance program” means laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of laboratory testing. Such a program shall ensure that the testing repeatability remains within the required repeatability values stated in subparagraph (4)(a)6. for all test trials used to certify cigarettes in accordance with this section.

(f) “Repeatability” means the range of values within which the results of repeated cigarette test trials from a single laboratory will fall 95 percent of the time.

(g) “Retail dealer” means:

1. Any person, other than a manufacturer or wholesale dealer, engaged in selling cigarettes; or

2. Any person who owns, operates, or maintains one or more cigarette or tobacco-product vending machines in, at, or upon premises owned or occupied by any other person.

(h) “Sale” means any transfer of title or possession or both, exchange or barter, conditional or otherwise, in any manner or by any means whatever or any agreement therefor. In addition to cash and credit sales, the giving of cigarettes as samples, prizes, or gifts and the exchanging of cigarettes for any consideration other than money are considered sales.

(i) “Sell” means to execute a sale or to offer or agree to execute a sale.

(j) “Wholesale dealer” means any person, other than a manufacturer, who sells cigarettes to retail dealers or other persons for purposes of resale.

(4) TEST METHOD AND PERFORMANCE STANDARD.—

(a) Except as provided in paragraph (f), no cigarettes may be sold or offered for sale in this state, or sold or offered for sale to persons located in this state, unless the cigarettes have been tested in accordance with the test method and meet the performance standard specified in this subsection, a written certification has been filed by the manufacturer with the division in accordance with subsection (5), and the cigarettes have been marked in accordance with subsection (6).

1. Testing of cigarettes shall be conducted in accordance with the American Society for Testing and Materials standard E2187-04, “Standard Test Method for Measuring the Ignition Strength of Cigarettes.”

2. Testing shall be conducted on 10 layers of filter paper.

3. No more than 25 percent of the cigarettes tested in a test trial in accordance with this subsection shall exhibit full-length burns. Forty replicate tests shall comprise a complete test trial for each cigarette tested.

4. The performance standard required by this subsection shall only be applied to a complete test trial.

5. Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the International Organization for Standardization or another comparable accreditation standard required by the State Fire Marshal.

6. Laboratories conducting testing in accordance with this subsection shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value shall be no greater than 0.19.

7. This subsection does not require additional testing if cigarettes are tested consistently with this section for any other purpose.

8. The State Fire Marshal may, in his or her discretion or upon the request of the division, perform or sponsor testing to determine a cigarette’s compliance with the required performance standard. Any such discretionary compliance testing by the State Fire Marshal shall be conducted in accordance with this subsection.

(b) Each cigarette listed in a certification submitted pursuant to subsection (5) that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this subsection shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least 15 millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two bands fully located at least 15 millimeters from the lighting end and 10 millimeters from the filter end of the tobacco column, or 10 millimeters from the labeled end of the tobacco column for nonfiltered cigarettes.

(c) A manufacturer of a cigarette that the State Fire Marshal determines cannot be tested in accordance with the test method prescribed in subparagraph (a)1. shall propose a test method and performance standard for the cigarette to the State Fire Marshal. Upon approval of the proposed test method and a determination by the State Fire Marshal that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in subparagraph (a)3., the manufacturer may employ such test method and performance standard to certify such cigarette pursuant to subsection (5). If the State Fire Marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this section, and if the State Fire Marshal finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the firesafety standards of that state’s law or regulation under a legal provision comparable to this subsection, the State Fire Marshal shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this state unless the State Fire Marshal demonstrates a reasonable basis why the alternative test should not be accepted under this section. All other applicable requirements of this subsection shall apply to the manufacturer.

(d) Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of 3 years and shall make copies of the reports available to the division, the State Fire Marshal, and the Attorney General upon written request. Any manufacturer who fails to make copies of the reports available within 60 days after receiving a written request shall be subject to a civil penalty not to exceed $10,000 for each day after the 60th day that the manufacturer does not make such copies available.

(e) The State Fire Marshal may adopt a subsequent American Society for Testing and Materials Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding that such subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with American Society for Testing and Materials Standard E2187-04 and the performance standard in subparagraph (a)3.

(f) The requirements of paragraph (a) shall not prohibit:

1. Wholesale or retail dealers from selling their existing inventory of cigarettes on or after the effective date of this section if the wholesale or retail dealer can establish that state tax stamps were affixed to the cigarettes prior to the effective date and the wholesale or retail dealer can establish that the inventory was purchased prior to the effective date in comparable quantity to the inventory purchased during the same period of the prior year; or

2. The sale of cigarettes solely for the purpose of consumer testing. For purposes of this subparagraph, the term “consumer testing” means an assessment of cigarettes that is conducted by or is under the control and direction of a manufacturer for the purpose of evaluating consumer acceptance of such cigarettes and that uses only the quantity of cigarettes that is reasonably necessary for such assessment.

(g) It is the intent of the Legislature by this section to promote uniformity among the states in the regulation of reduced cigarette ignition propensity. As a result, the resolution of issues regarding the interpretation and implementation of this section should be made in a manner consistent with the New York Fire Safety Standards for Cigarettes, New York Executive Law, Section 156-C, as amended, and Part 429 of Title 19 New York Codes, Rules, and Regulations, as amended, and the interpretation and implementation thereof, as they exist on March 1, 2008.

(5) CERTIFICATION AND PRODUCT CHANGE.—

(a) Each manufacturer shall submit to the division a written certification attesting that:

1. Each cigarette listed in the certification has been tested in accordance with subsection (4).

2. Each cigarette listed in the certification meets the performance standard set forth in subsection (4).

(b) Each cigarette listed in the certification shall be described with the following information:

1. Brand, or trade name, on the package.

2. Style, such as light or ultra light.

3. Length in millimeters.

4. Circumference in millimeters.

5. Flavor, such as menthol or chocolate, if applicable.

6. Filter or nonfilter.

7. Package description, such as soft pack or box.

8. Marking pursuant to subsection (6).

9. The name, address, and telephone number of the testing laboratory, if different from the name, address, and telephone number of the manufacturer that conducted the test.

10. The date the testing occurred.

(c) Each certification shall be made available to the Attorney General for purposes consistent with this section and to the State Fire Marshal for the purposes of ensuring compliance with this subsection.

(d) Each cigarette certified under this subsection shall be recertified every 3 years.

(e) If a manufacturer has certified a cigarette pursuant to this subsection and thereafter makes any change to such cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this section, that cigarette shall not be sold or offered for sale in this state until the manufacturer retests the cigarette in accordance with the testing standards set forth in subsection (4) and maintains records of that retesting as required by subsection (4). Any altered cigarette that does not meet the performance standard set forth in subsection (4) may not be sold in this state.

(6) MARKING OF CIGARETTE PACKAGING.—

(a) Cigarettes that are certified by a manufacturer in accordance with subsection (5) shall be marked to indicate compliance with the requirements of subsection (4). The marking shall be in 8-point type or larger and consist of:

1. Modification of the universal product code to include a visible mark printed at or around the area of the universal product code. The mark may consist of alphanumeric or symbolic characters permanently stamped, engraved, embossed, or printed in conjunction with the universal product code;

2. Any visible combination of alphanumeric or symbolic characters permanently stamped, engraved, or embossed upon the cigarette package or cellophane wrap; or

3. Printed, stamped, engraved, or embossed text that indicates that the cigarettes meet the standards of this section.

(b) A manufacturer shall use only one marking and shall apply this marking uniformly for all brands and all packages, including, but not limited to, packs, cartons, and cases, marketed by that manufacturer.

(c) The division shall be notified as to the marking that is selected.

(d) Prior to the certification of any cigarette, a manufacturer shall present its proposed marking to the division for approval. Upon receipt of the request, the division shall approve or disapprove the marking offered, except that the division shall approve:

1. Any marking in use and approved for sale in the State of New York pursuant to the New York Fire Safety Standards for Cigarettes; or

2. The letters “FSC,” which signify “Fire Standards Compliant,” appearing in 8-point type or larger and permanently printed, stamped, engraved, or embossed on the package at or near the universal product code.

Proposed markings shall be deemed approved if the division fails to act within 10 business days after receiving a request for approval.

(e) No manufacturer shall modify its approved marking unless the modification has been approved by the division in accordance with this subsection.

(f) Manufacturers certifying cigarettes in accordance with subsection (5) shall provide a copy of the certifications to all wholesale dealers and agents to which they sell cigarettes and shall also provide sufficient copies of an illustration of the package marking used by the manufacturer pursuant to this subsection for each retail dealer to which the wholesale dealers or agents sell cigarettes. Wholesale dealers and agents shall provide a copy of these package markings received from manufacturers to all retail dealers to which they sell cigarettes. Wholesale dealers, agents, and retail dealers shall permit the division, the State Fire Marshal, the Attorney General, and their employees to inspect markings of cigarette packaging marked in accordance with this subsection.

(7) PENALTIES.—

(a) A manufacturer, wholesale dealer, agent, or any other person or entity that knowingly sells or offers to sell cigarettes, other than through retail sale, in violation of subsection (4) shall be subject to a civil penalty not to exceed $100 for each pack of such cigarettes sold or offered for sale. In no case shall the penalty against any such person or entity exceed $100,000 during any 30-day period.

(b) A retail dealer who knowingly sells or offers to sell cigarettes in violation of subsection (4) shall be subject to a civil penalty not to exceed $100 for each pack of such cigarettes sold or offered for sale. In no case shall the penalty against any retail dealer exceed $25,000 during any 30-day period.

(c) In addition to any penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership, or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to subsection (5) shall be subject to a civil penalty of at least $75,000 and not to exceed $250,000 for each such false certification.

(d) Any person violating any other provision of this section shall be subject to a civil penalty not to exceed $1,000 for a first offense and not to exceed $5,000 for each subsequent offense.

(e) Any penalties collected under this subsection shall be deposited into the Insurance Regulatory Trust Fund of the Department of Financial Services to support costs associated with the responsibilities of the State Fire Marshal under this section.

(f) In addition to any other remedy provided by law, the division, the State Fire Marshal, or the Attorney General may file an action in circuit court for a violation of this section, including petitioning for injunctive relief or to recover any costs or damages suffered by the state because of a violation of this section, including enforcement costs relating to the specific violation and attorney’s fees. Each violation of this section or of rules adopted under this section constitutes a separate civil violation for which the division, the State Fire Marshal, or the Attorney General may obtain relief.

(g) Whenever any law enforcement personnel or duly authorized representative of the division discovers any cigarettes that have not been marked in the manner required by subsection (6), such personnel or representative is authorized and empowered to seize and take possession of such cigarettes. Such cigarettes shall be turned over to the division and shall be forfeited to the state. Cigarettes seized pursuant to this paragraph shall be destroyed; however, prior to the destruction of any such cigarette, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.

(8) IMPLEMENTATION.—

(a) The division and the State Fire Marshal may adopt rules to implement the provisions of this section.

(b) The division, in the regular course of conducting inspections of wholesale dealers, agents, and retail dealers as authorized pursuant to chapter 210, may inspect such cigarettes to determine if the cigarettes are marked as required by subsection (6).

(9) INSPECTION.—To enforce the provisions of this section, the Attorney General, the State Fire Marshal, the division, and their duly authorized representatives and other law enforcement personnel are authorized to examine the books, papers, invoices, and other records of any person in possession, control, or occupancy of any premises where cigarettes are placed, stored, sold, or offered for sale, as well as the stock of cigarettes on the premises. Every person in the possession, control, or occupancy of any premises where cigarettes are placed, sold, or offered for sale is directed and required to give the Attorney General, the State Fire Marshal, the division, and their duly authorized representatives and other law enforcement personnel the means, facilities, and opportunity for the examinations authorized by this subsection.

(10) SALE OUTSIDE OF FLORIDA.—Nothing in this section shall be construed to prohibit any person or entity from manufacturing or selling cigarettes that do not meet the requirements of subsection (4) if the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States and that person or entity has taken reasonable steps to ensure that such cigarettes will not be sold or offered for sale to persons located in this state.

(11) PREEMPTION.—

(a) This section shall be repealed if a federal reduced cigarette ignition propensity standard that preempts this section is adopted and becomes effective.

(b) Notwithstanding any other provision of law, local governmental units of this state may not enact or enforce any ordinance or other local law or rule conflicting with, or preempted by, any provision of this act or any policy of this state expressed by this act, whether that policy be expressed by inclusion of a provision in this act or by exclusion of that subject from this act.

History.—s. 1, ch. 2008-129; s. 19, ch. 2013-183.

Note.—Former s. 633.042.






Part II - FIRE SAFETY AND PREVENTION (ss. 633.202-633.228)

633.202 - Florida Fire Prevention Code.

633.202 Florida Fire Prevention Code.—

(1) The State Fire Marshal shall adopt, by rule pursuant to ss. 120.536(1) and 120.54, the Florida Fire Prevention Code which shall contain or incorporate by reference all firesafety laws and rules that pertain to and govern the design, construction, erection, alteration, modification, repair, and demolition of public and private buildings, structures, and facilities and the enforcement of such firesafety laws and rules. The State Fire Marshal shall adopt a new edition of the Florida Fire Prevention Code every third year.

(2) The State Fire Marshal shall adopt the current edition of the National Fire Protection Association’s Standard 1, Fire Prevention Code but may not adopt a building, mechanical, or plumbing code. The State Fire Marshal shall adopt the current edition of the Life Safety Code, NFPA 101, current editions, by reference. The State Fire Marshal may modify the selected codes and standards as needed to accommodate the specific needs of the state. Standards or criteria in the selected codes shall be similarly incorporated by reference. The State Fire Marshal shall incorporate within sections of the Florida Fire Prevention Code provisions that address uniform firesafety standards as established in s. 633.206. The State Fire Marshal shall incorporate within sections of the Florida Fire Prevention Code provisions addressing regional and local concerns and variations.

(3) No later than 180 days before the triennial adoption of the Florida Fire Prevention Code, the State Fire Marshal shall notify each municipal, county, and special district fire department of the triennial code adoption and steps necessary for local amendments to be included within the code. No later than 120 days before the triennial adoption of the Florida Fire Prevention Code, each local jurisdiction shall provide the State Fire Marshal with copies of its local fire code amendments. The State Fire Marshal has the option to process local fire code amendments that are received less than 120 days before the adoption date of the Florida Fire Prevention Code.

(a) The State Fire Marshal shall review or cause the review of local amendments to determine:

1. If the local amendment should be adopted as a statewide provision;

2. That the local amendment does not provide a lesser degree of lifesafety than the code otherwise provides; and

3. That the local amendment does not reference a different edition of the national fire codes or other national standard than the edition provided or referenced in the uniform or minimum firesafety codes adopted by the State Fire Marshal or prescribed by statute.

(b) Any local amendment to the Florida Fire Prevention Code adopted by a local government shall be effective only until the adoption of the new edition of the Florida Fire Prevention Code, which shall be every third year. At such time, the State Fire Marshal shall adopt such amendment as part of the Florida Fire Prevention Code or rescind the amendment. The State Fire Marshal shall immediately notify the respective local government of the rescission of the amendment and the reason for the rescission. After receiving such notice, the respective local government may readopt the rescinded amendment. Incorporation of local amendments as regional and local concerns and variations shall be considered as adoption of an amendment pursuant to this section.

(4) The State Fire Marshal shall update, by rule adopted pursuant to ss. 120.536(1) and 120.54, the Florida Fire Prevention Code every 3 years. Once initially adopted and subsequently updated, the Florida Fire Prevention Code shall be adopted for use statewide without adoptions by local governments. When updating the Florida Fire Prevention Code, the State Fire Marshal shall consider changes made by the national model fire codes incorporated into the Florida Fire Prevention Code, the State Fire Marshal’s own interpretations, declaratory statements, appellate decisions, and approved statewide and local technical amendments.

(5) Upon the conclusion of a triennial update to the Florida Fire Prevention Code and notwithstanding any other provisions of law, the State Fire Marshal may address the issues identified in this subsection by amending the Florida Fire Prevention Code, subject only to the rule adoption procedures of chapter 120. Following the approval of any amendments to the Florida Fire Prevention Code by the State Fire Marshal and publication on the State Fire Marshal’s website, authorities having jurisdiction to enforce the Florida Fire Prevention Code may enforce the amendments to the code. The State Fire Marshal may approve only amendments that are needed to address:

(a) Conflicts within the updated Florida Fire Prevention Code;

(b) Conflicts between the updated Florida Fire Prevention Code and the Florida Building Code adopted pursuant to chapter 553;

(c) The omission of Florida-specific amendments that were previously adopted in the Florida Fire Prevention Code; or

(d) Unintended results from the integration of Florida-specific amendments that were previously adopted with the model code.

(6) The Florida Fire Prevention Code does not apply to, and no code enforcement action shall be brought with respect to, zoning requirements or land use requirements. Additionally, a local code enforcement agency may not administer or enforce the Florida Fire Prevention Code to prevent the siting of any publicly owned facility, including, but not limited to, correctional facilities, juvenile justice facilities, or state universities, community colleges, or public education facilities. This section shall not be construed to prohibit local government from imposing built-in fire protection systems or fire-related infrastructure requirements needed to properly protect the intended facility.

(7) Any local amendment adopted by a local government must strengthen the Fire Prevention Code requirements of the minimum firesafety code.

(8) Within 30 days after a local government adopts a local amendment, the local government must transmit the amendment to the Florida Building Commission and the State Fire Marshal.

(9) The State Fire Marshal shall make rules that implement this section and ss. 633.104 and 633.208 for the purpose of accomplishing the objectives set forth in those sections.

(10) Notwithstanding other provisions of this chapter, if a county or a municipality within that county adopts an ordinance providing for a local amendment to the Florida Fire Prevention Code and that amendment provides a higher level of protection to the public than the level specified in the Florida Fire Prevention Code, the local amendment becomes effective without approval of the State Fire Marshal and is not rescinded pursuant to this section, provided that the ordinance meets one or more of the following criteria:

(a) The local authority has adopted, by ordinance, a fire service facilities and operation plan that outlines goals and objectives for related equipment, personnel, and capital improvement needs of the local authority related to the specific amendment for the next 5 years;

(b) The local authority has adopted, by ordinance, a provision requiring proportionate reduction in, or rebate or waivers of, impact or other fees or assessments levied on buildings that are built or modified in compliance with the more stringent firesafety standards required by the local amendment; or

(c) The local authority has adopted, by ordinance, a growth management plan that requires buildings and structures to be equipped with more stringent firesafety requirements required by the local amendment when these firesafety requirements are used as the basis for planning infrastructure development, uses, or housing densities.

Except as provided in s. 633.206, the local appeals process shall be the venue if there is a dispute between parties affected by the provisions of the more stringent local firesafety amendment adopted as part of the Florida Fire Prevention Code pursuant to the authority in this subsection. Local amendments adopted pursuant to this subsection shall be deemed local or regional variations and published as such in the Florida Fire Prevention Code. The act of publishing locally adopted firesafety amendments to the Florida Fire Prevention Code may not be construed to mean that the State Fire Marshal approves or denies the authenticity or appropriateness of the locally adopted firesafety provision, and the burden of protecting the local firesafety amendment remains solely with the adopting local governmental authority.

(11) The design of interior stairways within dwelling units, including stair tread width and riser height, landings, handrails, and guards, must be consistent with chapter 10 of the Florida Building Code.

(12)(a) The State Fire Marshal shall issue an expedited declaratory statement relating to interpretations of the Florida Fire Prevention Code according to the following guidelines:

1. The declaratory statement shall be rendered in accordance with s. 120.565, except that a final decision must be issued by the State Fire Marshal within 45 days after the division’s receipt of a petition seeking an expedited declaratory statement. The State Fire Marshal shall give notice of the petition and the expedited declaratory statement or the denial of the petition in the next available issue of the Florida Administrative Register after the petition is filed and after the statement or denial is rendered.

2. The petitioner must be the owner of the disputed project or the owner’s representative.

3. The petition for an expedited declaratory statement must be:

a. Related to an active project that is under construction or must have been submitted for a permit.

b. The subject of a written notice citing a specific provision of the Florida Fire Prevention Code which is in dispute.

c. Limited to a single question that is capable of being answered with a “yes” or “no” response.

(b) A petition for a declaratory statement which does not meet all of the requirements of this subsection must be denied without prejudice. This subsection does not affect the right of the petitioner as a substantially affected person to seek a declaratory statement under s. 633.104(6).

(13) A condominium, cooperative, or multifamily residential building that is less than four stories in height and has an exterior corridor providing a means of egress is exempt from installing a manual fire alarm system as required in s. 9.6 of the most recent edition of the Life Safety Code adopted in the Florida Fire Prevention Code.

(14) The Legislature finds that the electronic filing of construction plans will increase governmental efficiency, reduce costs, and increase timeliness of processing permits. If the fire code administrator or fire official provides for electronic filing, any construction plans, drawings, specifications, reports, final documents, or documents prepared or issued by a licensee may be dated and electronically signed and sealed by the licensee in accordance with part I of chapter 668, and may be transmitted electronically to the fire code administrator or fire official for approval.

(15) For one-story or two-story structures that are less than 10,000 square feet, whose occupancy is defined in the Florida Building Code and the Florida Fire Prevention Code as business or mercantile, a fire official shall enforce the wall fire-rating provisions for occupancy separation as defined in the Florida Building Code.

(16)(a) As used in this subsection, the term:

1. “Agricultural pole barn” means a nonresidential farm building in which 70 percent or more of the perimeter walls are permanently open and allow free ingress and egress.

2. “Nonresidential farm building” has the same meaning as provided in s. 604.50.

(b) Notwithstanding any other provision of law:

1. A nonresidential farm building in which the occupancy is limited by the property owner to no more than 35 persons is exempt from the Florida Fire Prevention Code, including the national codes and Life Safety Code incorporated by reference.

2. An agricultural pole barn is exempt from the Florida Fire Prevention Code, including the national codes and the Life Safety Code incorporated by reference.

3. Except for an agricultural pole barn, a structure on a farm, as defined in s. 823.14(3)(a), which is used by an owner for agritourism activity, as defined in s. 570.86, for which the owner receives consideration must be classified in one of the following classes:

a. Class 1: A nonresidential farm building that is used by the owner 12 or fewer times per year for agritourism activity with up to 100 persons occupying the structure at one time. A structure in this class is subject to annual inspection for classification by the local authority having jurisdiction. This class is not subject to the Florida Fire Prevention Code but is subject to rules adopted by the State Fire Marshal pursuant to this section.

b. Class 2: A nonresidential farm building that is used by the owner for agritourism activity with up to 300 persons occupying the structure at one time. A structure in this class is subject to annual inspection for classification by the local authority having jurisdiction. This class is not subject to the Florida Fire Prevention Code but is subject to rules adopted by the State Fire Marshal pursuant to this section.

c. Class 3: A structure or facility that is used primarily for housing, sheltering, or otherwise accommodating members of the general public. A structure or facility in this class is subject to annual inspection for classification by the local authority having jurisdiction. This class is subject to the Florida Fire Prevention Code.

(c) The State Fire Marshal shall adopt rules to administer this section, including, but not limited to:

1. The use of alternative lifesafety and fire prevention standards for structures in Classes 1 and 2;

2. Notification and inspection requirements for structures in Classes 1 and 2;

3. The application of the Florida Fire Prevention Code for structures in Class 3; and

4. Any other standards or rules deemed necessary in order to facilitate the use of structures for agritourism activities.

(17) A tent up to 900 square feet is exempt from the Florida Fire Prevention Code, including the national codes incorporated by reference.

(18) The authority having jurisdiction shall determine the minimum radio signal strength for fire department communications in all new high-rise and existing high-rise buildings. Existing buildings are not required to comply with minimum radio strength for fire department communications and two-way radio system enhancement communications as required by the Florida Fire Prevention Code until January 1, 2022. However, by December 31, 2019, an existing building that is not in compliance with the requirements for minimum radio strength for fire department communications must apply for an appropriate permit for the required installation with the local government agency having jurisdiction and must demonstrate that the building will become compliant by January 1, 2022. Existing apartment buildings are not required to comply until January 1, 2025. However, existing apartment buildings are required to apply for the appropriate permit for the required communications installation by December 31, 2022.

(19) Areas of refuge shall be provided if required by the Florida Building Code, Accessibility. Required portions of an area of refuge shall be accessible from the space they serve by an accessible means of egress.

History.—s. 58, ch. 98-287; ss. 102, 103, ch. 2000-141; s. 43, ch. 2001-186; s. 123, ch. 2005-2; s. 23, ch. 2005-147; s. 7, ch. 2006-65; s. 4, ch. 2008-192; s. 6, ch. 2010-174; s. 47, ch. 2010-176; s. 1, ch. 2011-196; s. 17, ch. 2012-13; s. 54, ch. 2013-14; s. 1, ch. 2013-134; s. 21, ch. 2013-183; s. 27, ch. 2014-154; s. 1, ch. 2016-83; s. 27, ch. 2016-129.

Note.—Former s. 633.0215.



633.204 - Florida Fire Code Advisory Council.

633.204 Florida Fire Code Advisory Council.—

(1) There is created within the department the Florida Fire Code Advisory Council with 11 members appointed by the State Fire Marshal. The council shall advise and recommend to the State Fire Marshal changes to and interpretation of the uniform firesafety standards adopted under s. 633.206, the Florida Fire Prevention Code, and those portions of the Florida Fire Prevention Code that have the effect of conflicting with building construction standards that are adopted pursuant to ss. 633.202 and 633.206. The members of the council shall represent the following groups and professions:

(a) One member shall be the State Fire Marshal, or his or her designated appointee who shall be an administrative employee of the marshal.

(b) One member shall be an administrative officer from a fire department representing a municipality, a county, or a special district selected from a list of persons submitted by the Florida Fire Chiefs Association.

(c) One member shall be an architect licensed in the state selected from a list of persons submitted by the Florida Association/American Institute of Architects.

(d) One member shall be an engineer with fire protection design experience registered to practice in the state selected from a list of persons submitted by the Florida Engineering Society.

(e) One member shall be an administrative officer from a building department of a county or municipality selected from a list of persons submitted by the Building Officials Association of Florida.

(f) One member shall be a contractor licensed in the state selected from a list submitted by the Florida Home Builders Association.

(g) One member shall be a Florida firefighter selected from a list submitted by the Florida Professional Firefighters’ Association.

(h) One member shall be a Florida certified firesafety inspector selected from a list submitted by the Florida Fire Marshals’ and Inspectors’ Association.

(i) One member shall be selected from a list submitted by the Department of Education.

(j) One member shall be selected from a list submitted by the Chancellor of the State University System.

(k) One member shall be representative of the general public.

(2) The State Fire Marshal and the Florida Building Commission shall coordinate efforts to provide consistency between the Florida Building Code and the Florida Fire Prevention Code.

(3) The council shall meet at least semiannually to advise the State Fire Marshal’s Office on matters subject to this section.

(4) The council may review proposed changes to the Florida Fire Prevention Code and the uniform firesafety standards pursuant to s. 633.202(4).

(5) The council and Florida Building Commission shall cooperate through joint representation and coordination of codes and standards to resolve conflicts in their development, updating, and interpretation.

(6) Each appointee shall serve a 4-year term. No member shall serve more than two consecutive terms. A member of the council may not be paid a salary as such member, but each shall receive travel and expense reimbursement as provided in s. 112.061.

History.—ss. 17, 18, ch. 87-287; s. 24, ch. 88-149; ss. 4, 5, ch. 91-429; s. 451, ch. 97-102; s. 61, ch. 98-287; s. 50, ch. 99-3; s. 106, ch. 2000-141; s. 58, ch. 2010-176; s. 22, ch. 2013-183.

Note.—Former s. 633.72.



633.206 - Uniform firesafety standards

633.206 Uniform firesafety standards—The Legislature hereby determines that to protect the public health, safety, and welfare it is necessary to provide for firesafety standards governing the construction and utilization of certain buildings and structures. The Legislature further determines that certain buildings or structures, due to their specialized use or to the special characteristics of the person utilizing or occupying these buildings or structures, should be subject to firesafety standards reflecting these special needs as may be appropriate.

(1) The department shall establish uniform firesafety standards that apply to:

(a) All new, existing, and proposed state-owned and state-leased buildings.

(b) All new, existing, and proposed hospitals, nursing homes, assisted living facilities, adult family-care homes, correctional facilities, public schools, transient public lodging establishments, public food service establishments, elevators, migrant labor camps, mobile home parks, lodging parks, recreational vehicle parks, recreational camps, residential and nonresidential child care facilities, facilities for the developmentally disabled, motion picture and television special effects productions, tunnels, and self-service gasoline stations, of which standards the State Fire Marshal is the final administrative interpreting authority.

In the event there is a dispute between the owners of the buildings specified in paragraph (b) and a local authority requiring a more stringent uniform firesafety standard for sprinkler systems, the State Fire Marshal shall be the final administrative interpreting authority and the State Fire Marshal’s interpretation regarding the uniform firesafety standards shall be considered final agency action.

(2)(a) With respect to the uniform firesafety standards, the department shall develop uniform statewide standards which are reasonably prudent with respect to protecting life, safety, and property and which take into consideration the characteristics of the people utilizing the subject buildings and structures and other hazards associated with the subject buildings and structures throughout the state.

(b) A local authority may not require more stringent uniform firesafety standards with respect to buildings or structures subject to such standards except as provided in paragraph (c). A local authority may, on a case-by-case basis, in order to meet special situations arising from historic, geographic, or unusual conditions, with respect to a building or structure which is subject to the uniform firesafety standards, authorize equivalent alternative standards for such building or structure; however, the alternative requirements shall not result in a level of protection to life, safety, or property less stringent than the applicable uniform firesafety standards. All such local authorities shall enforce, within their firesafety jurisdiction, the uniform firesafety standards for those buildings specified in paragraph (1)(b) and the minimum firesafety standards adopted pursuant to s. 394.879.

(c) A local authority may require more stringent uniform firesafety standards for sprinkler systems in buildings specified in paragraph (b), for which the construction contract is let after January 1, 1994, if the following conditions are met:

1. The local authority has adopted, by ordinance, a fire service facilities and operation plan that outlines goals and objectives for related equipment, personnel, and capital improvement needs of the local authority for the next 5 years.

2. The local authority has adopted, by ordinance, a provision requiring proportionate reductions in, or rebate or waivers of, impact or other fees or assessments levied on buildings that are built or modified in compliance with the more stringent sprinkler standards.

3. The local authority has adopted, by ordinance, a plan that requires buildings specified in paragraph (b) to be equipped with an automatic sprinkler system installed in compliance with the provisions prescribed in standards as established by the National Fire Protection Association and adopted by the State Fire Marshal.

In the event there is a dispute between the owners of the buildings specified in paragraph (b) and a local authority requiring a more stringent uniform firesafety standard for sprinkler systems, the State Fire Marshal shall be the final administrative interpreting authority and the State Fire Marshal’s interpretation regarding the uniform firesafety standards shall be considered final agency action.

(3) In establishing the uniform firesafety standards and the minimum firesafety standards, as required by s. 394.879, the department shall consider types of construction materials and their flame spread and smoke characteristics, occupancy levels, means of egress, special hazard protection, smoke barriers, interior finish, and fire protection systems or equipment and occupancy features necessary to minimize danger to life from fire, smoke, fumes, or panic. In considering these factors, the department shall develop minimum standards which are reasonably prudent with respect to protecting life, safety, and property.

(4)(a) Notwithstanding any provision of law to the contrary, each nursing home licensed under part II of chapter 400 shall be protected throughout by an approved, supervised automatic sprinkler system in accordance with s. 9 of National Fire Protection Association, Inc., Life Safety Code, no later than December 31, 2010.

(b) The division may grant up to two 1-year extensions of the time limits for compliance in subparagraph (a)2. if the division determines that the nursing home has been prevented from complying for reasons beyond its control.

(c) The division is authorized to adopt any rule necessary for the implementation and enforcement of this subsection. The division shall enforce this subsection in accordance with the provisions of this chapter, and any nursing home licensed under part II of chapter 400 that is in violation of this subsection may be subject to administrative sanctions by the division pursuant to this chapter.

(d) Adjustments shall be made to the provider Medicaid rate to allow reimbursement over a 5-year period for Medicaid’s portion of the costs incurred to meet the requirements of this subsection. Funding for this adjustment shall come from existing nursing home appropriations.

History.—s. 5, ch. 87-287; s. 2, ch. 90-359; s. 29, ch. 93-150; s. 2, ch. 93-276; s. 44, ch. 95-210; s. 7, ch. 95-379; s. 4, ch. 99-179; s. 3, ch. 2002-287; s. 1392, ch. 2003-261; s. 2, ch. 2005-234; s. 2, ch. 2008-192; s. 23, ch. 2013-183.

Note.—Former s. 633.022.



633.208 - Minimum firesafety standards.

633.208 Minimum firesafety standards.—

(1) The Florida Fire Prevention Code adopted by the State Fire Marshal, which shall operate in conjunction with the Florida Building Code, shall be deemed adopted by each municipality, county, and special district with firesafety responsibilities. The minimum firesafety codes do not apply to buildings and structures subject to the uniform firesafety standards under s. 633.206 and buildings and structures subject to the minimum firesafety standards adopted pursuant to s. 394.879.

(2) Pursuant to subsection (1), each municipality, county, and special district with firesafety responsibilities shall enforce the Florida Fire Prevention Code as the minimum firesafety code required by this section.

(3) Such code shall be a minimum code, and a municipality, county, or special district with firesafety responsibilities may adopt more stringent firesafety standards, subject to the requirements of this subsection. Such county, municipality, or special district may establish alternative requirements to those requirements which are required under the minimum firesafety standards on a case-by-case basis, in order to meet special situations arising from historic, geographic, or unusual conditions, if the alternative requirements result in a level of protection to life, safety, or property equal to or greater than the applicable minimum firesafety standards. For the purpose of this subsection, the term “historic” means that the building or structure is listed on the National Register of Historic Places of the United States Department of the Interior.

(a) The local governing body shall determine, following a public hearing which has been advertised in a newspaper of general circulation at least 10 days before the hearing, if there is a need to strengthen the requirements of the minimum firesafety code adopted by such governing body. The determination must be based upon a review of local conditions by the local governing body, which review demonstrates that local conditions justify more stringent requirements than those specified in the minimum firesafety code for the protection of life and property or justify requirements that meet special situations arising from historic, geographic, or unusual conditions.

(b) Such additional requirements may not be discriminatory as to materials, products, or construction techniques of demonstrated capabilities.

(c) Paragraphs (a) and (b) apply solely to the local enforcing agency’s adoption of requirements more stringent than those specified in the Florida Fire Prevention Code and the Life Safety Code that have the effect of amending building construction standards. Upon request, the enforcing agency must provide a person making application for a building permit, or any state agency or board with construction-related regulation responsibilities, a listing of all such requirements and codes.

(d) A local government which adopts amendments to the minimum firesafety code must provide a procedure by which the validity of such amendments may be challenged by any substantially affected party to test the amendment’s compliance with this section.

1. Unless the local government agrees to stay enforcement of the amendment, or other good cause is shown, the challenging party shall be entitled to a hearing on the challenge within 45 days.

2. For purposes of such challenge, the burden of proof shall be on the challenging party, but the amendment may not be presumed to be valid or invalid.

This subsection gives local government the authority to establish firesafety codes that exceed the Florida Fire Prevention Code adopted by the State Fire Marshal. The Legislature intends that local government give proper public notice and hold public hearings before adopting more stringent firesafety codes. A substantially affected person may appeal, to the department, the local government’s resolution of the challenge, and the department shall determine if the amendment complies with this section. Actions of the department are subject to judicial review pursuant to s. 120.68. The department shall consider reports of the Florida Building Commission, pursuant to part IV of chapter 553, when evaluating building code enforcement.

(4) The new building or structure provisions enumerated within the Florida Fire Prevention Code adopted pursuant to this section shall apply only to buildings or structures for which the building permit is issued on or after the effective date of the current edition of the Florida Fire Prevention Code. Subject to subsection (5), the existing building or structure provisions enumerated within the firesafety code adopted pursuant to this section shall apply to buildings or structures for which the building permit was issued or the building or structure was constructed before the effective date of this act.

(5) With regard to existing buildings, the Legislature recognizes that it is not always practical to apply any or all of the provisions of the Florida Fire Prevention Code and that physical limitations may require disproportionate effort or expense with little increase in fire or life safety. Before applying the minimum firesafety code to an existing building, the local fire official shall determine whether a threat to lifesafety or property exists. If a threat to lifesafety or property exists, the fire official shall apply the applicable firesafety code for existing buildings to the extent practical to ensure a reasonable degree of lifesafety and safety of property or shall fashion a reasonable alternative that affords an equivalent degree of lifesafety and safety of property. The local fire official may consider the fire safety evaluation systems found in NFPA 101A: Guide on Alternative Approaches to Life Safety, adopted by the State Fire Marshal, as acceptable systems for the identification of low-cost, reasonable alternatives. It is acceptable to use the Fire Safety Evaluation System for Board and Care Facilities using prompt evacuation capabilities parameter values on existing residential high-rise buildings. The decision of the local fire official may be appealed to the local administrative board described in s. 553.73.

(6) Nothing herein shall preclude a municipality, county, or special district from requiring a structure to be maintained in accordance with the Florida Fire Prevention Code.

(7) Electrically operated single station smoke detectors required for residential buildings are not required to be interconnected within individual living units in all buildings having direct access to the outside from each living unit and having three stories or less. This subsection does not apply to any residential building required to have a manual or an automatic fire alarm system.

(8) The provisions of the Life Safety Code, as contained in the Florida Fire Prevention Code, do not apply to one-family and two-family dwellings. However, fire sprinkler protection may be permitted by local government in lieu of other fire protection-related development requirements for such structures. While local governments may adopt fire sprinkler requirements for one- and two-family dwellings under this subsection, it is the intent of the Legislature that the economic consequences of the fire sprinkler mandate on home owners be studied before the enactment of such a requirement. After the effective date of this act, any local government that desires to adopt a fire sprinkler requirement on one- or two-family dwellings must prepare an economic cost and benefit report that analyzes the application of fire sprinklers to one- or two-family dwellings or any proposed residential subdivision. The report must consider the tradeoffs and specific cost savings and benefits of fire sprinklers for future owners of property. The report must include an assessment of the cost savings from any reduced or eliminated impact fees if applicable, the reduction in special fire district tax, insurance fees, and other taxes or fees imposed, and the waiver of certain infrastructure requirements including the reduction of roadway widths, the reduction of water line sizes, increased fire hydrant spacing, increased dead-end roadway length, and a reduction in cul-de-sac sizes relative to the costs from fire sprinkling. A failure to prepare an economic report shall result in the invalidation of the fire sprinkler requirement to any one- or two-family dwelling or any proposed subdivision. In addition, a local jurisdiction or utility may not charge any additional fee, above what is charged to a non-fire sprinklered dwelling, on the basis that a one- or two-family dwelling unit is protected by a fire sprinkler system.

(9) Before imposing a fire sprinkler requirement on any one- or two-family dwelling, a local government must provide the owner of any one- or two-family dwelling a letter documenting specific infrastructure or other tax or fee allowances and waivers that are listed in but not limited to those described in subsection (8) for the dwelling. The documentation must show that the cost savings reasonably approximate the cost of the purchase and installation of a fire protection system.

(10) Notwithstanding subsection (8), a property owner may not be required to install fire sprinklers in any residential property based upon the use of such property as a rental property or any change in or reclassification of the property’s primary use to a rental property.

History.—s. 6, ch. 87-287; s. 1, ch. 88-362; s. 8, ch. 91-110; s. 2, ch. 91-189; s. 8, ch. 95-379; s. 59, ch. 98-287; ss. 104, 105, ch. 2000-141; s. 3, ch. 2001-64; s. 1393, ch. 2003-261; s. 17, ch. 2005-147; s. 157, ch. 2008-4; s. 2, ch. 2010-99; s. 49, ch. 2010-176; s. 24, ch. 2013-183; s. 2, ch. 2016-83; s. 28, ch. 2016-129; s. 22, ch. 2016-132.

Note.—Former s. 633.025.



633.212 - Legislative intent; informal interpretations of the Florida Fire Prevention Code.

633.212 Legislative intent; informal interpretations of the Florida Fire Prevention Code.—It is the intent of the Legislature that the Florida Fire Prevention Code be interpreted by fire officials and local enforcement agencies in a manner that reasonably and cost-effectively protects the public safety, health, and welfare; ensures uniform interpretations throughout this state; and provides just and expeditious processes for resolving disputes regarding such interpretations. It is the further intent of the Legislature that such processes provide for the expeditious resolution of the issues presented and that the resulting interpretation of such issues be published on the website of the division.

(1) The division shall by rule establish an informal process of rendering nonbinding interpretations of the Florida Fire Prevention Code. The division may contract with and refer interpretive issues to a third party, selected based upon cost effectiveness, quality of services to be performed, and other performance-based criteria, which has experience in interpreting and enforcing the Florida Fire Prevention Code. It is the intent of the Legislature that the division establish a Fire Code Interpretation Committee composed of seven persons and seven alternates, equally representing each area of the state, to which a party can pose questions regarding the interpretation of the Florida Fire Prevention Code provisions. The alternate member may respond to a nonbinding interpretation if a member is unable to respond.

(2) Each member and alternate member of the Fire Code Interpretation Committee must be certified as a firesafety inspector pursuant to s. 633.216(2) and must have a minimum of 5 years of experience interpreting and enforcing the Florida Fire Prevention Code. Each member and alternate member must be approved by the division and deemed by the division to have met these requirements for at least 30 days before participating in a review of a nonbinding interpretation.

(3) Each nonbinding interpretation of code provisions must be provided within 15 business days after receipt of a request for interpretation. The response period established in this subsection may be waived only with the written consent of the party requesting the nonbinding interpretation and the division. Nonbinding interpretations shall be advisory only and nonbinding on the parties or the State Fire Marshal.

(4) In order to administer this section, the division shall charge a fee for nonbinding interpretations. The fee may not exceed $150 for each request for a review or interpretation. The division may authorize payment of fees directly to the nonprofit organization under contract pursuant to subsection (1).

(5) A party requesting a nonbinding interpretation who disagrees with the interpretation issued under this section may apply for a declaratory statement from the State Fire Marshal pursuant to s. 633.104(6).

(6) The division shall issue or cause to be issued a nonbinding interpretation of the Florida Fire Prevention Code pursuant to this section when requested to do so upon submission of a petition by a fire official or by the owner or owner’s representative or the contractor or contractor’s representative of a project in dispute. The division shall adopt a petition form by rule, and the petition form must be published on the State Fire Marshal’s website. The form must, at a minimum, require:

(a) The name and address of the local fire official, including the address of the county, municipality, or special district.

(b) The name and address of the owner or owner’s representative or the contractor or contractor’s representative.

(c) A statement of the specific sections of the Florida Fire Prevention Code being interpreted by the local fire official.

(d) An explanation of how the petitioner’s substantial interests are being affected by the local interpretation of the Florida Fire Prevention Code.

(e) A statement of the interpretation of the specific sections of the Florida Fire Prevention Code by the local fire official.

(f) A statement of the interpretation that the petitioner contends should be given to the specific sections of the Florida Fire Prevention Code and a statement supporting the petitioner’s interpretation.

(g) A single question that is capable of being answered with a “yes” or “no” response.

(7) Upon receipt of a petition that meets the requirements of subsection (6), the division shall immediately provide copies of the petition to the Fire Code Interpretation Committee, and shall publish the petition and any response submitted by the local fire official on the State Fire Marshal’s website.

(8) The committee shall conduct proceedings as necessary to resolve the issues and give due regard to the petition, the facts of the matter at issue, specific code sections cited, and any statutory implications affecting the Florida Fire Prevention Code. The committee shall issue an interpretation regarding the provisions of the Florida Fire Prevention Code within 15 days after the filing of a petition. The committee shall issue an interpretation based upon the Florida Fire Prevention Code or, if the code is ambiguous, the intent of the code. The committee’s interpretation shall be provided to the petitioner and shall include a notice that if the petitioner disagrees with the interpretation, the petitioner may file a request for a declaratory statement by the State Fire Marshal under s. 633.104(6). The committee’s interpretation shall be provided to the State Fire Marshal, and the division shall publish the declaratory statement on the State Fire Marshal’s website and in the Florida Administrative Register.

History.—s. 18, ch. 2005-147; s. 93, ch. 2006-1; s. 50, ch. 2010-176; s. 55, ch. 2013-14; s. 25, ch. 2013-183; s. 28, ch. 2014-154.

Note.—Former s. 633.026.



633.214 - Ordinances relating to firesafety; definitions; penalties.

633.214 Ordinances relating to firesafety; definitions; penalties.—

(1) As used in this section:

(a) A “firesafety inspector” is an individual certified by the division, officially assigned the duties of conducting firesafety inspections of buildings and facilities on a recurring or regular basis, investigating civil infractions relating to firesafety, and issuing citations pursuant to this section on behalf of the state or any county, municipality, or special district with firesafety responsibilities.

(b) “Citation” means a written notice, issued only after a written warning has been previously issued and a minimum time period of 45 days, except for major structural changes, which may be corrected within an extended adequate period of time, from the date of the issuance of the warning whereby the party warned may correct the alleged violation, issued to a person by a firesafety inspector, that the firesafety inspector has probable cause to believe that the person has committed a civil infraction in violation of a duly enacted ordinance and that the county court will hear the charge. The citation must contain:

1. The date and time of issuance.

2. The name and address of the person.

3. The date and time the civil infraction was committed.

4. The facts constituting probable cause.

5. The Florida Fire Prevention Code ordinance violated.

6. The name and authority of the firesafety inspector.

7. The procedure for the person to follow in order to pay the civil penalty or to contest the citation.

8. The applicable civil penalty if the person elects to contest the citation.

9. The applicable civil penalty if the person elects not to contest the citation.

10. A conspicuous statement that if the person fails to pay the civil penalty within the time allowed or fails to appear in court to contest the citation, then she or he shall be deemed to have waived her or his right to contest the citation and that, in such case, judgment may be entered against the person for an amount up to the maximum civil penalty.

(c) “Ordinance” means any ordinance enacted by the governing body of a county or municipality that is a civil infraction relating to firesafety codes.

(2) A county or municipality that has created a code enforcement board or special magistrate system pursuant to chapter 162 may enforce firesafety code violations as provided in chapter 162. The governing body of a county or municipality which has not created a code enforcement board or special magistrate system for firesafety under chapter 162 may enact ordinances relating to firesafety codes, which ordinances shall provide:

(a) That a violation of such an ordinance is a civil infraction.

(b) A maximum civil penalty not to exceed $500.

(c) A civil penalty of less than the maximum civil penalty if the person who has committed the civil infraction does not contest the citation.

(d) For the issuance of a citation by an officer who has probable cause to believe that a person has committed a violation of an ordinance relating to firesafety or the Florida Fire Prevention Code.

(e) For the contesting of a citation in the county court.

(f) Such procedures and provisions necessary to implement any ordinances enacted under the authority of this section.

(3) A person who willfully refuses to sign and accept a citation issued by a firesafety inspector commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4) This section does not prevent any county, municipality, or special district from enacting any ordinance relating to firesafety codes which is identical to this chapter or any state law, except as to penalty; however, a county, municipal, or special district ordinance relating to firesafety codes may not conflict with this chapter or any other state law.

History.—s. 1, ch. 88-222; s. 156, ch. 91-224; s. 9, ch. 95-379; s. 422, ch. 97-102; s. 1394, ch. 2003-261; s. 95, ch. 2004-11; s. 26, ch. 2013-183.

Note.—Former s. 633.052.



633.216 - Inspection of buildings and equipment; orders; firesafety inspection training requirements; certification; disciplinary action.

633.216 Inspection of buildings and equipment; orders; firesafety inspection training requirements; certification; disciplinary action.—The State Fire Marshal and her or his agents or persons authorized to enforce laws and rules of the State Fire Marshal shall, at any reasonable hour, when the State Fire Marshal has reasonable cause to believe that a violation of this chapter or s. 509.215, or a rule adopted thereunder, or a minimum firesafety code adopted by the State Fire Marshal or a local authority, may exist, inspect any and all buildings and structures which are subject to the requirements of this chapter or s. 509.215 and rules adopted thereunder. The authority to inspect shall extend to all equipment, vehicles, and chemicals which are located on or within the premises of any such building or structure.

(1) Each county, municipality, and special district that has firesafety enforcement responsibilities shall employ or contract with a firesafety inspector. Except as provided in s. 633.312(2) and (3), the firesafety inspector must conduct all firesafety inspections that are required by law. The governing body of a county, municipality, or special district that has firesafety enforcement responsibilities may provide a schedule of fees to pay only the costs of inspections conducted pursuant to this subsection and related administrative expenses. Two or more counties, municipalities, or special districts that have firesafety enforcement responsibilities may jointly employ or contract with a firesafety inspector.

(2) Except as provided in s. 633.312(2), every firesafety inspection conducted pursuant to state or local firesafety requirements shall be by a person certified as having met the inspection training requirements set by the State Fire Marshal. Such person shall meet the requirements of 1s. 633.412(1)(a)-(d), and:

(a) Have satisfactorily completed the firesafety inspector certification examination as prescribed by division rule; and

(b)1. Have satisfactorily completed, as determined by division rule, a firesafety inspector training program of at least 200 hours established by the department and administered by education or training providers approved by the department for the purpose of providing basic certification training for firesafety inspectors; or

2. Have received training in another state which is determined by the division to be at least equivalent to that required by the department for approved firesafety inspector education and training programs in this state.

(3) A firefighter certified pursuant to s. 633.408 may conduct firesafety inspections, under the supervision of a certified firesafety inspector, while on duty as a member of a fire department company conducting inservice firesafety inspections without being certified as a firesafety inspector, if such firefighter has satisfactorily completed an inservice fire department company inspector training program of at least 24 hours’ duration as provided by rule of the department.

(4) Every firesafety inspector certificate is valid for a period of 4 years from the date of issuance. Renewal of certification is subject to the affected person’s completing proper application for renewal and meeting all of the requirements for renewal as established under this chapter or by rule adopted under this chapter, which must include completion of at least 54 hours during the preceding 4-year period of continuing education as required by the rule of the department or, in lieu thereof, successful passage of an examination as established by the department.

(5) A previously certified firesafety inspector whose certification has lapsed for 8 years or more must repeat the fire safety inspector training as specified by the division.

(6) The State Fire Marshal may deny, refuse to renew, suspend, or revoke the certificate of a firesafety inspector if the State Fire Marshal finds that any of the following grounds exist:

(a) Any cause for which issuance of a certificate could have been refused had it then existed and been known to the division.

(b) Violation of this chapter or any rule or order of the State Fire Marshal.

(c) Falsification of records relating to the certificate.

(d) Failure to meet any of the renewal requirements.

(e) Making or filing a report or record that the certificateholder knows to be false, or knowingly inducing another to file a false report or record, or knowingly failing to file a report or record required by state or local law, or knowingly impeding or obstructing such filing, or knowingly inducing another person to impede or obstruct such filing.

(f) Failing to properly enforce applicable fire codes or permit requirements within this state which the certificateholder knows are applicable by committing willful misconduct, gross negligence, gross misconduct, repeated negligence, or negligence resulting in a significant danger to life or property.

(g) Accepting labor, services, or materials at no charge or at a noncompetitive rate from a person who performs work that is under the enforcement authority of the certificateholder and who is not an immediate family member of the certificateholder. For the purpose of this paragraph, the term “immediate family member” means a spouse, child, parent, sibling, grandparent, aunt, uncle, or first cousin of the person or the person’s spouse or a person who resides in the primary residence of the certificateholder.

(7) The division and the Florida Building Code Administrators and Inspectors Board, established pursuant to s. 468.605, shall enter into a reciprocity agreement to facilitate joint recognition of continuing education recertification hours for certificateholders licensed under s. 468.609 and firesafety inspectors certified under subsection (2).

(8) The State Fire Marshal shall develop by rule an advanced training and certification program for firesafety inspectors having fire code management responsibilities. The program must be consistent with the appropriate provisions of NFPA 1037, or similar standards adopted by the division, and establish minimum training, education, and experience levels for firesafety inspectors having fire code management responsibilities.

(9) The department shall provide by rule for the certification of firesafety inspectors and fire code administrators.

History.—s. 6, ch. 20671, 1941; s. 8, ch. 65-216; s. 4, ch. 67-78; ss. 13, 35, ch. 69-106; s. 3, ch. 70-299; s. 14, ch. 75-151; s. 1, ch. 77-174; s. 2, ch. 79-352; s. 1, ch. 81-205; s. 1, ch. 82-189; s. 4, ch. 84-243; s. 9, ch. 87-287; s. 2, ch. 88-222; s. 3, ch. 88-362; s. 4, ch. 93-276; s. 11, ch. 95-379; s. 424, ch. 97-102; s. 1396, ch. 2003-261; s. 9, ch. 2007-187; s. 1, ch. 2010-173; s. 52, ch. 2010-176; s. 47, ch. 2011-4; s. 3, ch. 2011-79; s. 27, ch. 2013-183; s. 157, ch. 2014-17.

1Note.—Redesignated as s. 633.412(1)-(4) to conform to the repeal of subsection (2) by s. 24, ch. 2016-132.

Note.—Former s. 633.06; s. 633.081.



633.218 - Inspections of state buildings and premises; tests of firesafety equipment; building plans to be approved.

633.218 Inspections of state buildings and premises; tests of firesafety equipment; building plans to be approved.—

(1)(a) It is the duty of the State Fire Marshal and her or his agents to inspect, or cause to be inspected, each state-owned building on a recurring basis established by rule, and to ensure that high-hazard occupancies are inspected at least annually, for the purpose of ascertaining and causing to be corrected any conditions liable to cause fire or endanger life from fire and any violation of the firesafety standards for state-owned buildings, this chapter, or the rules adopted pursuant hereto. The State Fire Marshal shall, within 7 days following an inspection, submit a report of such inspection to the head of the state agency responsible for the building.

(b) Except as provided in s. 255.45, the department head is responsible for ensuring that deficiencies noted in the inspection are corrected as soon as practicable.

(c) Each department shall, in its annual budget proposal, include requests for sufficient funds to correct any firesafety deficiencies noted by the State Fire Marshal.

(d) Each department shall, in its annual budget proposal and for all proposals for new construction or renovations to existing structures, include requests for sufficient funds to pay for any charges or fees imposed by the State Fire Marshal for review of plans, renovations, occupancy, or inspections, whether recurring or high hazard.

(e) For purposes of this section:

1.a. The term “high-hazard occupancy” means any building or structure:

(I) That contains combustible or explosive matter or flammable conditions dangerous to the safety of life or property;

(II) At which persons receive educational instruction;

(III) At which persons reside, excluding private dwellings; or

(IV) Containing three or more floor levels.

b. As used in this subparagraph, the phrase “building or structure”:

(I) Includes, but is not limited to, all hospitals and residential health care facilities, nursing homes and other adult care facilities, correctional or detention facilities, public schools, public lodging establishments, migrant labor camps, residential child care facilities, and self-service gasoline stations.

(II) Does not include any residential condominium where the declaration of condominium or the bylaws provide that the rental of units shall not be permitted for less than 90 days.

2. The term “state-owned building” includes private correctional facilities as defined under s. 944.710(3).

(f) A state-owned building or state-leased building or space shall be identified through use of the United States National Grid Coordinate System.

(2) The State Fire Marshal and her or his agents may conduct performance tests on any electronic fire warning and smoke detection system, and any pressurized air-handling unit, in any state-owned building or state-leased building or space on a recurring basis as provided in subsection (1). The State Fire Marshal and her or his agents shall also ensure that fire drills are conducted in all high-hazard state-owned buildings or high-hazard state-leased occupancies at least annually.

(3) All construction of any new state-owned building or state-leased building or space or any renovation, alteration, or change of occupancy of any existing, state-owned building or state-leased building or space must comply with the uniform firesafety standards of the State Fire Marshal.

(a) For all new construction or renovation, alteration, or change of occupancy of state-leased space, compliance with the uniform firesafety standards shall be determined by reviewing the plans for the proposed construction or occupancy submitted by the lessor to the division for review and approval before commencement of construction or occupancy, which review shall be completed within 10 working days after receipt of the plans by the division.

(b) The plans for all construction of any new, or renovation or alteration of any existing, state-owned building are subject to the review and approval of the division for compliance with the uniform firesafety standards before commencement of construction or change of occupancy, which review shall be completed within 30 calendar days of receipt of the plans by the division.

(4) The division may inspect state-owned buildings and space and state-leased buildings and space as necessary before occupancy or during construction, renovation, or alteration to ascertain compliance with the uniform firesafety standards. Whenever the division determines by virtue of such inspection or by review of plans that construction, renovation, or alteration of state-owned buildings and state-leased buildings or space is not in compliance with the uniform firesafety standards, the division shall issue an order to cease construction, renovation, or alteration, or to preclude occupancy, of a building until compliance is obtained, except for those activities required to achieve such compliance.

(5) The division shall by rule provide a schedule of fees to pay for the costs of the inspections, whether recurring or high hazard, any firesafety review or plans for proposed construction, renovations, or occupancy, and related administrative expenses.

History.—s. 15, ch. 75-151; s. 2, ch. 83-336; s. 2, ch. 84-143; s. 6, ch. 84-243; s. 19, ch. 89-233; s. 4, ch. 90-359; s. 5, ch. 91-189; s. 5, ch. 93-276; s. 12, ch. 95-379; s. 425, ch. 97-102; s. 60, ch. 98-287; s. 28, ch. 2013-183.

Note.—Former s. 633.085.



633.222 - Buildings with light-frame truss-type construction; notice requirements; enforcement.

633.222 Buildings with light-frame truss-type construction; notice requirements; enforcement.—

(1) The owner of any commercial or industrial structure, or any multiunit residential structure of three units or more, that uses light-frame truss-type construction shall mark the structure with a sign or symbol approved by the State Fire Marshal in a manner sufficient to warn persons conducting fire control and other emergency operations of the existence of light-frame truss-type construction in the structure.

(2) The State Fire Marshal shall adopt rules necessary to implement the provisions of this section, including, but not limited to:

(a) The dimensions and color of such sign or symbol.

(b) The time within which commercial, industrial, and multiunit residential structures that use light-frame truss-type construction shall be marked as required by this section.

(c) The location on each commercial, industrial, and multiunit residential structure that uses light-frame truss-type construction where such sign or symbol must be posted.

(3) The State Fire Marshal, and local fire officials in accordance with s. 633.118, shall enforce this section. An owner who fails to comply with the requirements of this section is subject to penalties as provided in s. 633.228.

History.—s. 5, ch. 2008-192; s. 29, ch. 2013-183.

Note.—Former s. 633.027.



633.224 - Automatic fire sprinkler systems for one-family dwellings, two-family dwellings, and mobile homes.

633.224 Automatic fire sprinkler systems for one-family dwellings, two-family dwellings, and mobile homes.—

(1) It is unlawful for a person to engage in the business or act in the capacity of a contractor of automatic fire sprinkler systems for one-family dwellings, two-family dwellings, and mobile homes without having been duly certified and holding a current certificate as a Contractor I, Contractor II, or Contractor IV as defined in s. 633.102.

(2) A person who violates any provision of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 4, 5, ch. 84-107; ss. 2, 4, ch. 87-181; s. 4, ch. 91-429; s. 3, ch. 98-104; s. 30, ch. 2013-183.

Note.—Former s. 633.60.



633.226 - Exemptions; farm outbuildings; standpipe systems installed by plumbing contractors.

633.226 Exemptions; farm outbuildings; standpipe systems installed by plumbing contractors.—

(1) This act does not apply to owners of property who are building or improving farm outbuildings.

(2) A licensed plumbing contractor is not required to be certified under this act to install standpipe systems and the following items connected thereto: overhead and underground water mains, fire hydrants and hydrant mains, hose connections, tanks and pumps; including sprinkler heads in trash chutes and in trash rooms, having no connection to an automatic sprinkler.

History.—s. 19, ch. 75-240; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; s. 8, ch. 78-141; s. 5, ch. 80-342; s. 2, ch. 81-318; s. 3, ch. 84-107; ss. 1, 2, ch. 85-128; s. 4, ch. 91-429; s. 31, ch. 2013-183.

Note.—Former s. 633.557.



633.228 - Violations; orders to cease and desist, correct hazardous conditions, preclude occupancy, or vacate; enforcement; penalties.

633.228 Violations; orders to cease and desist, correct hazardous conditions, preclude occupancy, or vacate; enforcement; penalties.—

(1) If it is determined by the department that a violation specified in this subsection exists, the State Fire Marshal or her or his deputy may issue and deliver to the person committing the violation an order to cease and desist from such violation, to correct any hazardous condition, to preclude occupancy of the affected building or structure, or to vacate the premises of the affected building or structure. Such violations are:

(a) Except as set forth in paragraph (b), a violation of any provision of this chapter, of any rule adopted pursuant thereto, of any applicable uniform firesafety standard adopted pursuant to s. 633.206 which is not adequately addressed by any alternative requirements adopted on a local level, or of any minimum firesafety standard adopted pursuant to s. 394.879.

(b) A substantial violation of an applicable minimum firesafety standard adopted pursuant to s. 633.208 which is not reasonably addressed by any alternative requirement imposed at the local level, or an unreasonable interpretation of an applicable minimum firesafety standard, and which violation or interpretation clearly constitutes a danger to lifesafety.

(c) A building or structure which is in a dilapidated condition and as a result thereof creates a danger to life, safety, or property.

(d) A building or structure which contains explosive matter or flammable liquids or gases constituting a danger to life, safety, or property.

(2)(a) If, during the conduct of a firesafety inspection authorized by ss. 633.216 and 633.218, it is determined that a violation described in this section exists which poses an immediate danger to the public health, safety, or welfare, the State Fire Marshal may issue an order to vacate the building in question, which order shall be immediately effective and shall be an immediate final order under s. 120.569(2)(n). With respect to a facility under the jurisdiction of a district school board or community college board of trustees, the order to vacate shall be issued jointly by the district superintendent or college president and the State Fire Marshal.

(b) The State Fire Marshal may seek an injunction in the circuit court of the county in which the building is located to enforce an order issued pursuant to this subsection.

(3) A person who violates or fails to comply with any order under subsection (1) or subsection (2) commits a misdemeanor, punishable as provided in s. 633.124.

History.—s. 10, ch. 65-216; s. 4, ch. 67-78; ss. 13, 35, ch. 69-106; s. 3, ch. 71-141; s. 21, ch. 78-95; s. 7, ch. 84-243; s. 11, ch. 87-287; s. 14, ch. 95-379; s. 276, ch. 96-410; s. 1743, ch. 97-102; s. 49, ch. 99-3; s. 1398, ch. 2003-261; s. 32, ch. 2013-183.

Note.—Former s. 633.161.






Part III - FIRE PROTECTION AND SUPPRESSION (ss. 633.302-633.3482)

633.302 - Florida Fire Safety Board; membership; duties; meetings; officers; quorum; compensation; seal.

633.302 Florida Fire Safety Board; membership; duties; meetings; officers; quorum; compensation; seal.—

(1) The Florida Fire Safety Board is created consisting of seven members who are residents of this state. One shall be the State Fire Marshal, or her or his designee who shall be an administrative employee of the marshal; one shall be an administrative officer from a building department representing an incorporated municipality or a county; one shall be an administrative officer from a fire department representing an incorporated municipality or a county; two shall be contractors licensed pursuant to s. 633.318; and two shall be persons who hold valid licenses under s. 633.304.

(2)(a) To be eligible for appointment, each contractor must personally hold a current certificate of competency and a current license issued by the division, together with an unexpired occupational license to operate as a contractor issued by an incorporated municipality or a county; be actively engaged in such business and have been so engaged for a period of not less than 5 consecutive years before the date of her or his appointment; and be a resident of the state.

(b) To be eligible for appointment, each fire equipment dealer must personally hold a current Class A, B, or C and Class D fire equipment dealer license issued by the division, together with an unexpired occupational license to operate as a fire equipment dealer issued by an incorporated municipality or a county; must be actively engaged in such business and have been so engaged for a period of not less than 5 consecutive years before the date of appointment; and must be a resident of this state.

(3) The State Fire Marshal’s term on the board, or that of her or his designee, shall coincide with the State Fire Marshal’s term of office. Of the other six members of the board, one member shall be appointed for a term of 1 year, one member for a term of 2 years, two members for terms of 3 years, and two members for terms of 4 years. All terms expire on June 30 of the last year of the term. When the term of a member expires, the State Fire Marshal shall appoint a member to fill the vacancy for a term of 4 years. The State Fire Marshal may remove any appointed member for cause. A vacancy in the membership of the board for any cause shall be filled by appointment by the State Fire Marshal for the balance of the unexpired term.

(4) The board shall act in an advisory capacity to the State Fire Marshal and shall meet regularly as the need presents itself. The board shall have the authority to review complaints and disputed administrative action and make recommendations for disciplinary action to the division at the request of the licenseholder, permitholder, or certificateholder. The board will serve in an advisory capacity to the division regarding rules, codes, standards, interpretations, and training. As soon as practicable after July 1, 2013, the board shall meet to elect officers from its membership, whose terms shall expire on June 30 and annually thereafter. A majority of the board shall constitute a quorum. A member of the advisory board may not be paid a salary as such member, but shall be reimbursed for necessary expenses while attending advisory board meetings, including travel in the performance of her or his duties, as provided in s. 112.061.

(5) The board shall adopt a seal for its use containing the words “Florida Fire Safety Board.”

History.—ss. 6, 7, ch. 75-240; s. 4, ch. 78-323; ss. 1, 2, 3, ch. 81-264; s. 1, ch. 82-46; s. 13, ch. 84-243; ss. 1, 3, ch. 87-181; s. 5, ch. 91-429; s. 16, ch. 93-276; s. 1, ch. 97-19; s. 440, ch. 97-102; s. 5, ch. 97-124; s. 34, ch. 2013-183.

Note.—Former s. 633.511.



633.304 - Fire suppression equipment; license to install or maintain.

633.304 Fire suppression equipment; license to install or maintain.—

(1) It is unlawful for any organization or individual to engage in the business of servicing, repairing, recharging, testing, marking, inspecting, installing, or hydrotesting any fire extinguisher or preengineered system in this state except in conformity with this chapter. Each organization or individual that engages in such activity must possess a valid and subsisting license issued by the division. All fire extinguishers and preengineered systems required by statute or by rule must be serviced by an organization or individual licensed under this chapter. A licensee who receives appropriate training shall not be prohibited by a manufacturer from servicing any particular brand of fire extinguisher or preengineered system. The licensee is legally qualified to act for the business organization in all matters connected with its business, and the licensee must supervise all activities undertaken by such business organization. Each licensee shall maintain a specific business location. A further requirement, in the case of multiple locations where such servicing or recharging is taking place, is that each licensee who maintains more than one place of business where actual work is carried on must possess an additional license, as set forth in this section, for each location, except that a licensed individual may not qualify for more than five locations. A licensee is limited to a specific type of work performed depending upon the class of license held. Licenses are required for the following:

(a) Class A: To service, recharge, repair, install, or inspect all types of fire extinguishers and to conduct hydrostatic tests on all types of fire extinguishers.

(b) Class B: To service, recharge, repair, install, or inspect all types of fire extinguishers, including recharging carbon dioxide units and conducting hydrostatic tests on all types of fire extinguishers, except carbon dioxide units.

(c) Class C: To service, recharge, repair, install, or inspect all types of fire extinguishers, except recharging carbon dioxide units, and to conduct hydrostatic tests on all types of fire extinguishers, except carbon dioxide units.

(d) Class D: To service, repair, recharge, hydrotest, install, or inspect all types of preengineered fire extinguishing systems.

Any fire equipment dealer licensed pursuant to this subsection who does not want to engage in the business of servicing, inspecting, recharging, repairing, hydrotesting, or installing halon equipment must file an affidavit on a form provided by the division so stating. Licenses will be issued by the division to show the work authorized thereunder. It is unlawful, unlicensed activity for a person or firm to falsely hold himself or herself or a business organization out to perform any service, inspection, recharge, repair, hydrotest, or installation except as specifically described in the license. A fire equipment dealer licensed pursuant to this subsection who wishes to withdraw a previously filed halon equipment exemption affidavit and engage in the business of servicing, inspecting, recharging, repairing, hydrotesting, or installing halon equipment must submit a written statement requesting the withdrawal to the division. The dealer must also submit to an inspection by the State Fire Marshal or her or his designee in order to determine that the dealer possesses the equipment required to service, inspect, recharge, repair, hydrotest, or install halon equipment.

(2) A person who holds a valid fire equipment dealer license may maintain such license in an inactive status during which time he or she may not engage in any work under the definition of the license held. An inactive status license shall be void after 4 years or when the license is renewed, whichever comes first. An inactive status license may not be reactivated unless the continuing education requirements of this chapter have been fulfilled.

(3) Each individual actually performing the work of servicing, recharging, repairing, hydrotesting, installing, testing, or inspecting fire extinguishers or preengineered systems must possess a valid and subsisting permit issued by the division. Permittees are limited as to specific type of work performed to allow work no more extensive than the class of license held by the licensee under whom the permittee is working. Permits will be issued by the division as follows:

(a) Portable permit: “Portable permittee” means a person who is limited to performing work no more extensive than the employing licensee in the servicing, recharging, repairing, installing, or inspecting all types of portable fire extinguishers.

(b) Preengineered permit: “Preengineered permittee” means a person who is limited to the servicing, recharging, repairing, installing, or inspecting of all types of preengineered fire extinguishing systems.

Any fire equipment permittee licensed pursuant to this subsection who does not want to engage in servicing, inspecting, recharging, repairing, hydrotesting, or installing halon equipment must file an affidavit on a form provided by the division so stating. Permits will be issued by the division to show the work authorized thereunder. It is unlawful, unlicensed activity for a person or firm to falsely hold himself or herself out to perform any service, inspection, recharge, repair, hydrotest, or installation except as specifically described in the permit.

(4)(a) Such licenses and permits shall be issued by the division for 2 years beginning January 1, 2000, and each 2-year period thereafter and expiring December 31 of the second year. All licenses or permits issued will expire on December 31 of each odd-numbered year. The failure to renew a license or permit by December 31 of the second year will cause the license or permit to become inoperative. The holder of an inoperative license or permit may not engage in any activities for which a license or permit is required by this section. A license or permit which is inoperative because of the failure to renew it shall be restored upon payment of the applicable fee plus a penalty equal to the applicable fee, if the application for renewal is filed no later than the following March 31. If the application for restoration is not made before the March 31st deadline, the fee for restoration shall be equal to the original application fee and the penalty provided for herein, and, in addition, the State Fire Marshal shall require reexamination of the applicant. The fee for a license or permit issued for 1 year or less shall be prorated at 50 percent of the applicable fee for a biennial license or permit.

(b) After initial licensure, each licensee or permittee must successfully complete a course or courses of continuing education for fire equipment technicians of at least 16 hours. A license or permit may not be renewed unless the licensee or permittee produces documentation of the completion of at least 16 hours of continuing education for fire equipment technicians during the biennial licensure period. A person who is both a licensee and a permittee shall be required to complete 16 hours of continuing education during each renewal period. Each licensee shall ensure that all permittees in his or her employment meet their continuing education requirements. The State Fire Marshal shall adopt rules describing the continuing education requirements and shall have the authority upon reasonable belief, to audit a fire equipment dealer to determine compliance with continuing education requirements.

(c) The forms of such licenses and permits and applications therefor shall be prescribed by the State Fire Marshal; in addition to such other information and data as that officer determines is appropriate and required for such forms, there shall be included in such forms the following matters. Each such application must be in such form as to provide that the data and other information set forth therein shall be sworn to by the applicant or, if a corporation, by an officer thereof. An application for a permit must include the name of the licensee employing such permittee, and the permit issued in pursuance of such application must also set forth the name of such licensee. A permit is valid solely for use by the holder thereof in his or her employment by the licensee named in the permit.

(d) A license of any class may not be issued or renewed by the division and a license of any class does not remain operative unless:

1. The applicant has submitted to the State Fire Marshal evidence of registration as a Florida corporation or evidence of compliance with s. 865.09.

2. The State Fire Marshal or his or her designee has by inspection determined that the applicant possesses the equipment required for the class of license sought. The State Fire Marshal shall give an applicant a reasonable opportunity to correct any deficiencies discovered by inspection. To obtain such inspection, an applicant with facilities located outside this state must:

a. Provide a notarized statement from a professional engineer licensed by the applicant’s state of domicile certifying that the applicant possesses the equipment required for the class of license sought and that all such equipment is operable; or

b. Allow the State Fire Marshal or her or his designee to inspect the facility. All costs associated with the State Fire Marshal’s inspection shall be paid by the applicant. The State Fire Marshal, in accordance with s. 120.54, may adopt rules to establish standards for the calculation and establishment of the amount of costs associated with any inspection conducted by the State Fire Marshal under this section. Such rules shall include procedures for invoicing and receiving funds in advance of the inspection.

3. The applicant has submitted to the State Fire Marshal proof of insurance providing coverage for comprehensive general liability for bodily injury and property damage, products liability, completed operations, and contractual liability. The State Fire Marshal shall adopt rules providing for the amounts of such coverage, but such amounts may not be less than $300,000 for Class A or Class D licenses, $200,000 for Class B licenses, and $100,000 for Class C licenses; and the total coverage for any class of license held in conjunction with a Class D license may not be less than $300,000. The State Fire Marshal may, at any time after the issuance of a license or its renewal, require upon demand, and in no event more than 30 days after notice of such demand, the licensee to provide proof of insurance, on a form provided by the State Fire Marshal, containing confirmation of insurance coverage as required by this chapter. Failure, for any length of time, to provide proof of insurance coverage as required shall result in the immediate suspension of the license until proof of proper insurance is provided to the State Fire Marshal. An insurer which provides such coverage shall notify the State Fire Marshal of any change in coverage or of any termination, cancellation, or nonrenewal of any coverage.

4. The applicant applies to the State Fire Marshal, provides proof of experience, and successfully completes a prescribed training course offered by the State Fire College or an equivalent course approved by the State Fire Marshal. This subparagraph does not apply to any holder of or applicant for a permit under paragraph (g) or to a business organization or a governmental entity seeking initial licensure or renewal of an existing license solely for the purpose of inspecting, servicing, repairing, marking, recharging, and maintaining fire extinguishers used and located on the premises of and owned by such organization or entity.

5. The applicant has a current retestor identification number that is appropriate for the license for which the applicant is applying and that is listed with the United States Department of Transportation.

6. The applicant has passed, with a grade of at least 70 percent, a written examination testing his or her knowledge of the rules and statutes governing the activities authorized by the license and demonstrating his or her knowledge and ability to perform those tasks in a competent, lawful, and safe manner. Such examination shall be developed and administered by the State Fire Marshal, or his or her designee in accordance with policies and procedures of the State Fire Marshal. An applicant shall pay a nonrefundable examination fee of $50 for each examination or reexamination scheduled. A reexamination may not be scheduled sooner than 30 days after any administration of an examination to an applicant. An applicant may not be permitted to take an examination for any level of license more than a total of four times during 1 year, regardless of the number of applications submitted. As a prerequisite to licensure of the applicant, he or she:

a. Must be at least 18 years of age.

b. Must have 4 years of proven experience as a fire equipment permittee at a level equal to or greater than the level of license applied for or have a combination of education and experience determined to be equivalent thereto by the State Fire Marshal. Having held a permit at the appropriate level for the required period constitutes the required experience.

c. Must not have been convicted of a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States or of any state thereof or under the law of any other country. “Convicted” means a finding of guilt or the acceptance of a plea of guilty or nolo contendere in any federal or state court or a court in any other country, without regard to whether a judgment of conviction has been entered by the court having jurisdiction of the case. If an applicant has been convicted of any such felony, the applicant shall be excluded from licensure for a period of 4 years after expiration of sentence or final release by the Florida Commission on Offender Review unless the applicant, before the expiration of the 4-year period, has received a full pardon or has had her or his civil rights restored.

This subparagraph does not apply to any holder of or applicant for a permit under paragraph (g) or to a business organization or a governmental entity seeking initial licensure or renewal of an existing license solely for the purpose of inspecting, servicing, repairing, marking, recharging, hydrotesting, and maintaining fire extinguishers used and located on the premises of and owned by such organization or entity.

(e) A fire equipment dealer licensed under this section may apply to convert the license currently held to a higher licensing category, if the licensed dealer:

1. Submits an application for the license on a form in conformance with paragraph (c). The application must be accompanied by a fee as prescribed in s. 633.132 for the type of license requested.

2. Provides evidence of 2 years’ experience as a licensed dealer and meets such relevant educational requirements as are established by rule by the State Fire Marshal for purposes of upgrading a license.

3. Meets the requirements of paragraph (d).

(f) A fire equipment dealer licensed under this section may apply to convert the license currently held to a lower licensing category, if the licensed dealer:

1. Submits an application for the license on a form in conformance with paragraph (c). The application must be accompanied by a fee as prescribed in s. 633.132 for the type of license requested.

2. Submits proof of insurance providing coverage meeting the requirements prescribed in subparagraph (d)3.

3. Submits to an inspection of the facility to ensure all equipment associated with the higher class of license has been removed and submits the required reinspection fee.

(g) A permit of any class may not be issued or renewed to a person by the division, and a permit of any class does not remain operative, unless the person has:

1. Submitted a nonrefundable examination fee in the amount of $50.

2. Successfully completed a training course offered by the State Fire College or an equivalent course approved by the State Fire Marshal.

3. Passed, with a grade of at least 70 percent, a written examination testing his or her knowledge of the rules and statutes governing the activities authorized by the permit and demonstrating his or her knowledge and ability to perform those tasks in a competent, lawful, and safe manner. Such examination must be developed and administered by the State Fire Marshal in accordance with the policies and procedures of the State Fire Marshal. An examination fee must be paid for each examination scheduled. A reexamination may not be scheduled sooner than 30 days after any administration of an examination to an applicant. An applicant may not be permitted to take an examination for any level of permit more than four times during 1 year, regardless of the number of applications submitted. As a prerequisite to taking the permit examination, the applicant must be at least 16 years of age.

(h) An applicant for a license or permit under this section who fails the examination may take it three more times during the 1-year period after he or she originally filed an application for the examination. If the applicant fails the examination within 1 year after the application date and he or she seeks to retake the examination, he or she must file a new application, pay the application and examination fees, and successfully complete a prescribed training course offered by the State Fire College or an equivalent course approved by the State Fire Marshal. The applicant may not submit a new application within 6 months after the date of his or her fourth reexamination. An applicant who passes the examination but does not meet the remaining qualifications prescribed by law and rule within 1 year after the application date must file a new application, pay the application and examination fee, successfully complete a prescribed training course approved by the State Fire College or an equivalent course approved by the State Fire Marshal, and pass the written examination.

(5)(a) No one that is being trained shall perform work requiring a permit unless an individual possessing a valid and current fire equipment permit for the type of work performed is physically present. The trainee must:

1. Be 18 years of age.

2. Possess on his or her person at all times a valid Florida driver license or a valid state identification card, issued by the Department of Highway Safety and Motor Vehicles. A trainee must produce identification to the State Fire Marshal or his or her designated representative upon demand.

(b) No more than two trainees shall be under the supervision of a single trainer, who shall be directly responsible for all work performed by any trainee while under his or her supervision. No trainee shall perform any work not within the scope of the license or permit held by the fire equipment dealer or permittee directly supervising his or her work.

(6) The State Fire Marshal shall adopt rules providing for the approval of the time, place, and curriculum of each training course required by this section.

(7) Every permittee must have a valid and subsisting permit upon his or her person at all times while engaging in the servicing, recharging, repairing, testing, inspecting, or installing of fire extinguishers and preengineered systems, and every licensee or permittee must be able to produce such license or permit upon demand. In addition, every permittee shall at all times carry an identification card containing his or her photograph and other identifying information as prescribed by the State Fire Marshal or the State Fire Marshal’s designee, which shall be produced on demand. The State Fire Marshal shall supply this card at a fee which shall be related to the cost of producing the card.

(8) The fees collected for any such licenses and permits and the filing fees for license and permit examination are hereby appropriated for the use of the State Fire Marshal in the administration of this chapter and shall be deposited in the Insurance Regulatory Trust Fund.

(9) This section does not apply to inspections by fire chiefs, fire inspectors, fire marshals, or insurance company inspectors.

(10) All fire extinguishers and preengineered systems that are required by statute or by rule must be serviced, recharged, repaired, hydrotested, tested, inspected, and installed in compliance with this chapter and with the rules adopted by the State Fire Marshal. The State Fire Marshal may adopt by rule the standards of the National Fire Protection Association and of other reputable national organizations.

(11) If the licensee leaves the business organization or dies, the business organization shall immediately notify the State Fire Marshal of the licensee’s departure, shall return the license to the State Fire Marshal, and shall have a grace period of 60 days in which to license another person under the provisions of this chapter, failing which the business shall no longer perform those activities for which a license under this section is required.

History.—s. 6, ch. 65-216; s. 4, ch. 67-78; ss. 13, 35, ch. 69-106; s. 1, ch. 71-141; s. 3, ch. 75-240; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 1, 8, ch. 78-141; s. 2, ch. 81-318; s. 2, ch. 84-243; ss. 1, 2, ch. 85-128; s. 8, ch. 87-287; s. 15, ch. 89-233; s. 3, ch. 90-359; s. 3, ch. 91-189; s. 4, ch. 91-429; s. 3, ch. 93-276; s. 37, ch. 95-211; s. 10, ch. 95-379; s. 423, ch. 97-102; s. 1, ch. 97-124; s. 2, ch. 98-170; s. 53, ch. 98-419; s. 28, ch. 99-254; s. 1, ch. 2000-155; s. 5, ch. 2002-287; s. 1395, ch. 2003-261; s. 51, ch. 2010-176; s. 35, ch. 2013-183; s. 12, ch. 2014-191.

Note.—Former s. 633.061.



633.306 - Requirements for installation, inspection, and maintenance of fire suppression equipment.

633.306 Requirements for installation, inspection, and maintenance of fire suppression equipment.—

(1) The requirements for installation of fire extinguishers and preengineered systems are as follows:

(a) Fire equipment dealers shall be licensed under s. 633.304.

(b) Equipment supplied shall be listed by a nationally recognized testing laboratory, such as Underwriters Laboratories, Inc., or Factory Mutual Laboratories, Inc. Equipment supplied for new installations or alterations of existing systems must be currently listed as described in this section. The State Fire Marshal shall adopt by rule procedures for determining whether a laboratory is nationally recognized, taking into account the laboratory’s facilities, procedures, use of nationally recognized standards, and any other criteria reasonably calculated to reach an informed determination.

(c) Equipment shall be installed in accordance with the applicable standards of the National Fire Protection Association and the manufacturer’s drawings and specifications.

(d) Each piece of equipment supplied shall be guaranteed for a period of 1 year against defects in material or operation.

(e) The fire equipment dealer shall furnish the consumer with: the manufacturer’s descriptive literature, including the specifications and maintenance requirements as approved by the nationally recognized testing laboratory; the operating instructions for all equipment installed; the mechanical drawings and specifications for proper installation and use of equipment; and a diagram of the final installation, if applicable.

(2) Equipment shall be inspected, serviced, and maintained in accordance with the manufacturer’s maintenance procedures and with the applicable National Fire Protection Association standards.

History.—s. 4, ch. 75-240; s. 2, ch. 80-342; s. 3, ch. 84-243; s. 16, ch. 89-233; s. 4, ch. 91-189; s. 3, ch. 98-170; s. 54, ch. 98-419; s. 36, ch. 2013-183.

Note.—Former s. 633.065.



633.308 - Standard service tag required on all fire extinguishers and preengineered systems; serial number required on all portable fire extinguishers; standard inspection tags required on all fire protection systems.

633.308 Standard service tag required on all fire extinguishers and preengineered systems; serial number required on all portable fire extinguishers; standard inspection tags required on all fire protection systems.—

(1) The State Fire Marshal shall adopt by rule specifications as to the size, shape, color, and information and data contained thereon of service tags to be attached to all fire extinguishers and preengineered systems required by statute or by rule, whether they be portable, stationary, or on wheels when they are placed in service, installed, serviced, repaired, tested, recharged, or inspected. Fire extinguishers may be tagged only after meeting all standards as set forth by this chapter, the standards of the National Fire Protection Association, and manufacturer’s specifications. Preengineered systems may be tagged only after a system has been inspected, serviced, installed, repaired, tested, recharged, and hydrotested in compliance with this chapter, the standards of the National Fire Protection Association, and the manufacturer’s specifications, and after a report, as specified by rule, has been completed in detail, indicating any and all deficiencies or deviations from the manufacturer’s specifications and the standards of the National Fire Protection Association. A copy of the inspection report shall be provided to the owner at the time of inspection, and, if a system is found to be in violation of this chapter, the manufacturer’s specifications, or the standards of the National Fire Protection Association, a copy shall be forwarded to the state or local authority having jurisdiction within 30 days from the date of service. It shall be unlawful to place in service, service, test, repair, inspect, install, hydrotest, or recharge any fire extinguisher or preengineered system without attaching one of these tags completed in detail, including the actual month work was performed, or to use a tag not meeting the specifications set forth by the State Fire Marshal.

(2) All portable fire extinguishers required by statute or by rule must be listed by Underwriters Laboratories, Inc., or approved by Factory Mutual Laboratories, Inc., or listed by a nationally recognized testing laboratory in accordance with procedures adopted pursuant to s. 633.314(2), and carry an Underwriters Laboratories, Inc., or manufacturer’s serial number. These listings, approvals, and serial numbers may be stamped on the manufacturer’s identification and instructions plate or on a separate Underwriters Laboratories, Inc., or Factory Mutual Laboratories, Inc., plate soldered or attached to the extinguisher shell in some permanent manner.

(3) The State Fire Marshal shall adopt by rule specifications as to the size, shape, color, information, and data contained thereon of inspection tags to be attached to all types of fire protection systems and information required on an inspection report of such an inspection.

History.—s. 7, ch. 65-216; s. 4, ch. 67-78; ss. 13, 35, ch. 69-106; s. 2, ch. 71-141; s. 17, ch. 89-233; s. 38, ch. 95-211; s. 2, ch. 97-124; s. 4, ch. 98-170; s. 55, ch. 98-419; s. 24, ch. 2005-147; s. 37, ch. 2013-183.

Note.—Former s. 633.071.



633.312 - Inspection of fire control systems, fire hydrants, and fire protection systems.

633.312 Inspection of fire control systems, fire hydrants, and fire protection systems.—

(1) The State Fire Marshal shall have the right to inspect any fire control system during and after construction to determine that such system meets the standards set forth in the laws and rules of the state.

(2) Fire hydrants and fire protection systems installed in public and private properties, except one-family or two-family dwellings, shall be inspected following procedures established in the nationally recognized inspection, testing, and maintenance standards publications NFPA-24 and NFPA-25 as set forth in the edition adopted by the State Fire Marshal. Quarterly, annual, 3-year, and 5-year inspections consistent with the contractual provisions with the owner shall be conducted by the certificateholder or permittees employed by the certificateholder pursuant to s. 633.318, except that:

(a) Public fire hydrants owned by a governmental entity shall be inspected following procedures established in the inspection, testing, and maintenance standards adopted by the State Fire Marshal or equivalent standards such as those contained in the latest edition of the American Water Works Association’s Manual M17, “Installation, Field Testing, and Maintenance of Fire Hydrants.”

(b) County, municipal, and special district utilities may perform fire hydrant inspections required by this section using designated employees. Such designated employees need not be certified under this chapter. However, counties, municipalities, or special districts that use designated employees are responsible for ensuring that the designated employees are qualified to perform such inspections.

(3) The inspecting contractor shall provide to the building owner or hydrant owner and the local authority having jurisdiction a copy of the applicable inspection report established under this chapter. The maintenance of fire hydrant and fire protection systems as well as corrective actions on deficient systems is the responsibility of the owner of the system or hydrant. Equipment requiring periodic testing or operation to ensure its maintenance shall be tested or operated as specified in the Fire Prevention Code, Life Safety Code, National Fire Protection Association standards, or as directed by the appropriate authority, provided that such appropriate authority may not require a sprinkler system not required by the Fire Prevention Code, Life Safety Code, or National Fire Protection Association standards to be removed regardless of its condition. This section does not prohibit governmental entities from inspecting and enforcing firesafety codes.

(4) At least once each year, each fire hydrant shall be opened fully and the water allowed to flow until all foreign materials have cleared the hydrant. The flow shall be maintained for not less than 1 minute.

(5) If a fire hydrant is made nonfunctional by the closing of a water supply valve, the valve must immediately be tagged with a red tag that is boldly marked “nonfunctional” and the local fire authority notified that the hydrant is nonfunctional.

History.—s. 7, ch. 78-141; s. 25, ch. 2005-147; s. 9, ch. 2006-65; s. 2, ch. 2010-173; s. 53, ch. 2010-176; s. 38, ch. 2013-183.

Note.—Former s. 633.082.



633.314 - Sale or use of certain types of fire extinguishers prohibited; penalty.

633.314 Sale or use of certain types of fire extinguishers prohibited; penalty.—

(1)(a) It is unlawful to have for use any of the following types of fire extinguishers:

1. Carbon tetrachloride;

2. Chlorobromomethane;

3. Dibromodifluoromethane (commonly known as Halon 1202);

4. Dichlorodifluoromethane;

5. Azeotropic chloromethane;

6. 1,2 dibromo-2-chloro-1, 1,2 trifluoroethane;

7. 1,2 dibromo-2, 2-difluoroethane;

8. Methyl bromide;

9. Ethylene dibromide;

10. Hydrogen bromide;

11. Methylene bromide;

12. Bromodifluoromethane;

13. Any other toxic or poisonous vaporizing liquid fire extinguishers using extinguishing agents determined by the State Fire Marshal to be unacceptably harmful; and

14. Inverting water fire extinguishers.

(b) It is unlawful to offer for sale, sell, or give in this state any of the types of fire extinguishers listed in paragraph (a).

(2) It is unlawful for any person, directly or through an agent, to sell, offer for sale, or give in this state any make, type, or model of fire extinguisher, either new or used, unless such make, type, or model of extinguisher has first been tested and is currently approved or listed by Underwriters Laboratories, Inc., Factory Mutual Laboratories, Inc., or another testing laboratory recognized by the State Fire Marshal as nationally recognized in accordance with procedures adopted by rule, taking into account the laboratory’s facilities, procedures, use of nationally recognized standards, and any other criteria reasonably calculated to reach an informed determination, and unless such extinguisher carries an Underwriters Laboratories, Inc., or manufacturer’s serial number. Such serial number shall be permanently stamped on the manufacturer’s identification and instruction plate.

(3) A person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, 3, ch. 70-417; s. 658, ch. 71-136; s. 2, ch. 78-141; s. 5, ch. 84-243; s. 18, ch. 89-233; s. 39, ch. 2013-183.

Note.—Former s. 633.083.



633.316 - Fire suppression system contractors; disciplinary action.

633.316 Fire suppression system contractors; disciplinary action.—

(1) The violation of any provision of this chapter or any rule adopted pursuant hereto or the failure or refusal to comply with any notice or order to correct a violation or any cease and desist order by a person who possesses a license or permit issued pursuant to s. 633.304 is cause for denial, nonrenewal, revocation, or suspension of such license or permit by the State Fire Marshal after such officer has determined that the person committed such violation. An order of suspension must state the period of such suspension, which period may not be in excess of 2 years from the date of such order. An order of revocation may be entered for a period not exceeding 5 years. Such orders shall effect suspension or revocation of all licenses or permits issued by the division to the person, and during such period a license or permit may not be issued by the division to such person. During the suspension or revocation of any license or permit, the former licensee or permittee may not engage in or attempt or profess to engage in any transaction or business for which a license or permit is required under this chapter or directly or indirectly own, control, or be employed in any manner by any firm, business, or corporation for which a license or permit under this chapter is required. If, during the period between the beginning of proceedings and the entry of an order of suspension or revocation by the State Fire Marshal, a new license or permit has been issued by the division to the person so charged, the order of suspension or revocation shall operate to suspend or revoke such new license or permit held by such person.

(2) The department shall not, so long as the revocation or suspension remains in effect, grant any new license or permit for the establishment of any new firm, business, or corporation of any person or qualifier that has or will have the same or similar management, ownership, control, employees, permittees, or licensees, or will use a same or similar name as a previously revoked or suspended firm, business, corporation, person, or qualifier.

(3) The State Fire Marshal may deny, nonrenew, suspend, or revoke the license or permit of:

(a) Any person, firm, or corporation the license of which under this chapter has been suspended or revoked;

(b) Any firm or corporation if an officer, qualifier, director, stockholder, owner, or person interested directly or indirectly in the firm or corporation has had his or her license or permit under this chapter suspended or revoked; or

(c) Any person who is or has been an officer, qualifier, director, stockholder, or owner of a firm or corporation, or who was interested directly or indirectly in a firm or corporation, the license or permit of which has been suspended or revoked under this chapter.

(4) In addition to the grounds set forth in subsection (1), it is cause for denial, nonrenewal, revocation, or suspension of a license or permit by the State Fire Marshal if she or he determines that the licensee or permittee has:

(a) Rendered inoperative a fire extinguisher or preengineered system required by statute or by rule, except during such time as the extinguisher or preengineered system is being inspected, serviced, repaired, hydrotested, or recharged, or except pursuant to court order.

(b) Falsified any record required to be maintained by this chapter or rules adopted pursuant hereto.

(c) Improperly serviced, recharged, repaired, hydrotested, tested, or inspected a fire extinguisher or preengineered system.

(d) While holding a permit or license, allowed another person to use the permit number or license number, or used a license number or permit number other than her or his valid license number or permit number.

(e) Failed to provide proof of insurance to the State Fire Marshal or failed to maintain in force the insurance coverage required by s. 633.304.

(f) Failed to obtain, retain, or maintain one or more of the qualifications for a license or permit as specified in this chapter.

(g) Made a material misstatement, misrepresentation, or committed a fraud in obtaining or attempting to obtain a license or permit.

(h) Failed to notify the State Fire Marshal, in writing, within 30 days after a change of residence, principal business address, or name.

(5) In addition, the department shall not issue a new license or permit if it finds that the circumstance or circumstances for which the license or permit was previously revoked or suspended still exist or are likely to recur.

History.—s. 4, ch. 71-141; s. 21, ch. 78-95; s. 8, ch. 84-243; s. 12, ch. 87-287; s. 20, ch. 89-233; s. 7, ch. 93-276; s. 430, ch. 97-102; s. 5, ch. 98-170; s. 56, ch. 98-419; s. 1399, ch. 2003-261; s. 40, ch. 2013-183; s. 158, ch. 2014-17.

Note.—Former s. 633.162.



633.318 - Certificate application and issuance; permit issuance; examination and investigation of applicant.

633.318 Certificate application and issuance; permit issuance; examination and investigation of applicant.—

(1) To obtain a fire protection system contractor’s certificate, an applicant shall submit to the division an application in writing, on a form provided by the division containing the information prescribed, which shall be accompanied by the fee fixed herein, containing a statement that the applicant desires the issuance of a certificate and stating the class of certificate requested.

(2)(a) Examinations shall be administered by the division and held at times and places within the state as the division determines, but there shall be at least two examinations a year. Each applicant shall take and pass an objective, written examination of her or his fitness for a certificate in the class for which the application is requested. There shall be a type of examination for each class of certificate for contractors as defined in s. 633.102. The examination must test the applicant’s ability to lay out, fabricate, install, alter, repair, and inspect fire protection systems and their appurtenances and must test the applicant’s fitness in business and financial management. The test must be based on applicable standards of the National Fire Protection Association and on relevant Florida and federal laws pertaining to the construction industry, safety standards, administrative procedures, and pertinent technical data.

(b) A passing grade on the examination is 70 percent, and such examinations may be developed by an independent professional testing agency. The tests shall be prepared, administered, and scored in compliance with generally accepted professional testing standards.

(c) The division shall solicit suggestions from affected persons regarding the content of examinations.

(d) A reexamination may not be scheduled sooner than 30 days after any administration of an examination to an applicant.

(e) An applicant may not be examined more than four times during 1 year for certification as a contractor pursuant to this section unless the person is or has been certified and is taking the examination to change classifications. If an applicant does not pass one or more parts of the examination, she or he may take any part of the examination three more times during the 1-year period beginning upon the date she or he originally filed an application to take the examination. If the applicant does not pass the examination within that 1-year period, she or he must file a new application and pay the application and examination fees in order to take the examination or a part of the examination again. However, the applicant may not file a new application sooner than 6 months after the date of her or his last examination. An applicant who passes the examination but does not meet the remaining qualifications as provided in applicable statutes and rules within 1 year after the application date must file a new application, pay the application and examination fee, successfully complete a prescribed training course approved by the State Fire College or an equivalent course approved by the State Fire Marshal, and retake and pass the written examination.

(3)(a) As a prerequisite to taking the examination for certification as a Contractor I, the applicant must be at least 18 years of age, be of good moral character, and possess 4 years’ proven experience in the employment of a fire protection system Contractor I or a combination of equivalent education and experience in both water-based and chemical fire suppression systems.

(b) As a prerequisite to taking the examination for certification as a Contractor II, the applicant must be at least 18 years of age, be of good moral character, and have 4 years of verifiable employment experience with a fire protection system as a Contractor I or Contractor II, or a combination of equivalent education and experience in water-based fire suppression systems.

(c) Required education and experience for certification as a Contractor I, Contractor II, Contractor III, or Contractor IV includes training and experience in both installation and system layout as defined in s. 633.102.

(d) As a prerequisite to taking the examination for certification as a Contractor III, the applicant must be at least 18 years of age, be of good moral character, and have 4 years of verifiable employment experience with a fire protection system as a Contractor I or Contractor II, or a combination of equivalent education and experience in chemical fire suppression systems.

(e) As a prerequisite to taking the examination for certification as a Contractor IV, the applicant must be at least 18 years old, be of good moral character, be licensed as a certified plumbing contractor under chapter 489, and successfully complete a training program acceptable to the State Fire Marshal of not less than 40 contact hours regarding the applicable installation standard used by the Contractor IV as described in NFPA 13D. The State Fire Marshal may adopt rules to administer this subsection.

(f) As a prerequisite to taking the examination for certification as a Contractor V, the applicant must be at least 18 years old, be of good moral character, and have been licensed as a certified underground utility and excavation contractor or certified plumbing contractor pursuant to chapter 489, have verification by an individual who is licensed as a certified utility contractor or certified plumbing contractor pursuant to chapter 489 that the applicant has 4 years’ proven experience in the employ of a certified underground utility and excavation contractor or certified plumbing contractor, or have a combination of education and experience equivalent to 4 years’ proven experience in the employ of a certified underground utility and excavation contractor or certified plumbing contractor.

(g) Within 30 days after the date of the examination, the division shall inform the applicant in writing whether she or he has qualified or not and, if the applicant has qualified, that she or he is eligible to be issued a certificate of competency, subject to compliance with the requirements of subsection (4).

(4) As a prerequisite to issuance of a certificate, the division must require the applicant to submit satisfactory evidence that she or he has obtained insurance providing coverage for comprehensive general liability for bodily injury and property damages, products liability, completed operations, and contractual liability. The division may adopt rules providing for the amount of insurance, but such amount shall not be less than $500,000 for a Contractor I, Contractor II, Contractor III, or Contractor V and shall not be less than $250,000 for a Contractor IV. An insurer which provides such coverage shall notify the division within 30 days of any material change in coverage or any termination, cancellation, or nonrenewal of such coverage. An insurer which fails to so notify the division shall be subject to the penalties provided under s. 624.4211.

(5) Upon satisfaction of the requirements of subsections (1), (2), (3), and (4), the certificate shall be issued forthwith. However, no certificate shall remain in effect if, after issuance, the certificateholder fails to maintain the insurance coverage required by this section.

(6) If an applicant for an original certificate, after having been notified to do so, does not appear for examination or does not pass the examination within 1 year from the date of filing her or his application, the fee paid by the applicant shall be forfeited. New applications for a certificate shall be accompanied by another application fee fixed by this chapter.

(7) The State Fire Marshal may, at any time subsequent to the issuance of the certificate or its renewal, require, upon demand and in no event more than 30 days after notice of the demand, the certificateholder to provide proof of insurance coverage on a form provided by the State Fire Marshal containing confirmation of insurance coverage as required by this chapter. Failure to provide proof of insurance coverage as required, for any length of time, shall result in the immediate suspension of the certificate until proof of insurance is provided to the State Fire Marshal.

(8) An individual employed by a Contractor I or Contractor II certificateholder, as established in this section, who will be inspecting water-based fire protection systems as required under s. 633.312, must be issued a permit by the division to conduct such work. The permit is valid solely for use by the holder thereof in his or her employment by the certificateholder named in the permit. A permittee must have a valid and subsisting permit upon his or her person at all times while engaging in inspecting fire protection systems, and a permitholder must be able to produce such a permit upon demand. In addition, a permittee shall, at all times while performing inspections, carry an identification card containing his or her photograph and other identifying information as prescribed by the State Fire Marshal, and the permittee must produce the identification card and information upon demand. The permit and the identification may be one and the same. A permittee is limited as to the specific type of work performed, depending upon the class of certificate held by the certificateholder under whom the permittee is working. The permit class shall be known as a Water-Based Fire Protection Inspector whose permit allows the holder to inspect water sprinkler systems, water spray systems, foam-water sprinkler systems, foam-water spray systems, standpipes, combination standpipes and sprinkler systems, all piping that is an integral part of the system beginning at the point where the piping is used exclusively for fire protection, sprinkler tank heaters, air lines, thermal systems used in connection with sprinklers, and tanks and pumps connected thereto, excluding preengineered systems.

(9) It is the intent of the Legislature that the inspections and testing of automatic fire sprinkler systems for detached one-family dwellings, detached two-family dwellings, and mobile homes be accomplished by the owner, who is responsible for requesting service from a contractor when necessary. It is further intended that the NFPA-25 inspection of exposed underground piping and any attached appurtenances supplying a fire protection system be conducted by a Contractor I or Contractor II.

(10) The State Fire Marshal shall require the National Institute of Certification in Engineering Technologies (NICET), Sub-field of Inspection and Testing of Fire Protection Systems Level II or equivalent training and education as determined by the division as proof that the permitholders are knowledgeable about nationally accepted standards for the inspection of fire protection systems.

(11) It is intended that a certificateholder, or a permitholder who is employed by a certificateholder, conduct inspections required by this chapter. It is understood that after July 1, 2008, employee turnover may result in a depletion of personnel who are certified under the NICET Sub-field of Inspection and Testing of Fire Protection Systems Level II or equivalent training and education as required by the division. A certificateholder may obtain a provisional permit with an endorsement for inspection, testing, and maintenance of water-based fire extinguishing systems for an employee if the employee has initiated procedures for obtaining Level II certification from the National Institute for Certification in Engineering Technologies Sub-field of Inspection and Testing of Fire Protection Systems and achieved Level I certification or an equivalent level as determined by the State Fire Marshal through verification of experience, training, and examination. The division may establish rules to administer this subsection. After 2 years of provisional certification, the employee must have achieved NICET Level II certification or obtain equivalent training and education as determined by the division, or cease performing inspections requiring Level II certification. The provisional permit is valid only for the 2 calendar years after the date of issuance, may not be extended, and is not renewable. After the initial 2-year provisional permit expires, the certificateholder must wait 2 additional years before a new provisional permit may be issued. The intent is to prohibit the certificateholder from using employees who never reach NICET Level II status, or equivalent training and education as determined by the division, by continuously obtaining provisional permits.

History.—ss. 9, 17, ch. 75-240; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; ss. 4, 8, ch. 78-141; s. 3, ch. 80-342; s. 436, ch. 81-259; s. 2, ch. 81-318; ss. 14, 20, ch. 84-243; ss. 1, 2, ch. 85-128; s. 6, ch. 88-209; s. 9, ch. 90-359; s. 4, ch. 91-429; s. 8, ch. 93-154; s. 5, ch. 93-166; s. 18, ch. 93-276; s. 443, ch. 97-102; s. 26, ch. 2005-147; s. 10, ch. 2007-187; s. 55, ch. 2010-176; s. 41, ch. 2013-183.

Note.—Former s. 633.521.



633.322 - County, municipal, and special district powers; effect of ch. 75-240.

633.322 County, municipal, and special district powers; effect of ch. 75-240.—

(1) This chapter does not limit the power of a municipality, county, or special district to regulate the quality and character of work performed by contractors through a system of permits, fees, and inspections which are designed to secure compliance with, and aid in the implementation of, state and local building laws or to enforce other local laws for the protection of the public health and safety.

(2) This chapter does not limit the power of a municipality, county, or special district to adopt any system of permits requiring submission to and approval by the municipality, county, or special district of plans and specifications for work to be performed by contractors before commencement of the work, except that a municipality, county, or special district may not require a fire protection system contractor’s shop drawings to be sealed by a professional engineer.

(3) An official authorized to issue building or other related permits shall ascertain that the applicant contractor is duly certified before issuing the permit. The evidence shall consist only of the exhibition to him or her of evidence of current certification.

(4) The State Fire Marshal shall inform each county and municipal building department, prior to November 1 of each year, of the names of the certified contractors and the type of certificate held.

History.—s. 16, ch. 75-240; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 8, ch. 78-141; s. 2, ch. 81-318; ss. 1, 2, ch. 85-128; s. 34, ch. 89-233; s. 4, ch. 91-429; s. 449, ch. 97-102; s. 3, ch. 98-35; s. 42, ch. 2013-183.

Note.—Former s. 633.551.



633.324 - Records concerning applicant; extent of confidentiality.

633.324 Records concerning applicant; extent of confidentiality.—

(1) Test material is made confidential by s. 119.071(1)(a). An applicant may waive in writing the confidentiality of his or her examination answer sheet for the purpose of discussion with the State Fire Marshal or his or her staff.

(2) All examination test questions, answer sheets, and grades shall be retained for a period of 2 years following the date of the examination.

History.—s. 13, ch. 75-240; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 8, ch. 78-141; s. 2, ch. 81-318; ss. 1, 2, ch. 85-128; s. 8, ch. 88-209; s. 4, ch. 91-429; s. 3, ch. 93-112; s. 19, ch. 93-276; s. 1, ch. 94-188; s. 4, ch. 95-398; s. 444, ch. 97-102; ss. 24, 48, ch. 2004-335; s. 51, ch. 2005-251; s. 43, ch. 2013-183.

Note.—Former s. 633.527.



633.326 - Certificate effective statewide; not transferable.

633.326 Certificate effective statewide; not transferable.—When a certificateholder desires to engage in contracting in any area of the state, as a prerequisite therefor she or he shall only be required to exhibit to the local building official, tax collector, or other person in charge of the issuance of licenses and building permits in the area, evidence of holding a current certificate, accompanied by the fee for the occupational license and building permit required of other persons. It is a violation of this chapter for a certificateholder to sell or otherwise transfer her or his certificate to another person.

History.—s. 9, ch. 75-240; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 8, ch. 78-141; s. 2, ch. 81-318; s. 16, ch. 84-243; ss. 1, 2, ch. 85-128; s. 4, ch. 91-429; s. 445, ch. 97-102; s. 44, ch. 2013-183.

Note.—Former s. 633.531.



633.328 - Issuance of certificate to individuals and business organizations.

633.328 Issuance of certificate to individuals and business organizations.—

(1) When an individual proposes to do business in her or his own name, certifications, when granted, shall be issued only to that individual.

(2) If the applicant proposing to engage in contracting is a business organization, such as a partnership, corporation, business trust, or other legal entity, the application shall state the name of the partnership and its partners, the name of the corporation and its officers and directors, the name of the business trust and its trustees, or the name of such other legal entity and its members and shall furnish evidence of statutory compliance if a fictitious name is used. Such application shall also show that the person applying for the examination is an employee of and is legally qualified to act for the business organization in all matters connected with its contracting business and that she or he has authority to supervise and will supervise any construction undertaken by such business organization. The certification, when issued upon application of a business organization, shall be in the name of such business organization, and the name of the qualifying individual or individuals shall be noted thereon.

(3)(a) At least one member or supervising employee of the business organization as designated to the State Fire Marshal by such organization shall be certified under this chapter in order for the business organization to hold a current certificate as a contractor. If any individual so certified on behalf of such business organization ceases to be affiliated with such business organization, she or he shall inform the State Fire Marshal as provided in paragraph (b). A certified individual who is the sole contractor on behalf of a business organization may not affiliate simultaneously with another business organization. In addition, if such individual was the only certified individual affiliated with the business organization, the business organization shall immediately notify the State Fire Marshal of the individual’s termination and shall have a grace period of 60 days from the date of termination in which to certify another person under the provisions of this chapter, failing which the certification of the business organization shall expire without further operation of law.

(b) The certified individual shall also inform the State Fire Marshal in writing when she or he proposes to engage in contracting in her or his own name or to affiliate with another business organization, and she or he or such new business organization shall supply the same information to the State Fire Marshal as is required of applicants under this chapter. Each certified individual must pay to the department an amount equal to the original fee for certification of a new business entity.

(c) In the event of the death of a sole proprietor or in the event that a business organization has only one certificateholder and that person dies, the individual’s estate or personal representative or the business organization, as the case may be, shall immediately notify the State Fire Marshal of the individual’s death and shall have a grace period of 60 days from the date of death in which to certify another person under the provisions of this chapter, failing which the certification of the business organization shall expire without further operation of law.

(4) If the certified business organization makes application for an occupational license in any municipality or county of this state, the application must be made with the tax collector in the name of the business organization, and the license, when issued, shall be issued to the business organization upon payment of the appropriate licensing fee and exhibition to the tax collector of a valid certificate issued by the division.

History.—s. 10, ch. 75-240; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 5, 8, ch. 78-141; s. 2, ch. 81-318; s. 17, ch. 84-243; ss. 1, 2, ch. 85-128; s. 9, ch. 88-209; s. 4, ch. 91-429; s. 446, ch. 97-102; s. 45, ch. 2013-183.

Note.—Former s. 633.534.



633.332 - Certificate; expiration; renewal; inactive certificate; continuing education.

633.332 Certificate; expiration; renewal; inactive certificate; continuing education.—

(1) Certificates shall expire every 2 years at midnight on June 30. All certificates must be renewed every 2 years. The failure to renew a certificate before June 30 shall cause the certificate to become inoperative, and it is unlawful thereafter for a person to engage, offer to engage, or hold herself or himself out as engaging in contracting under the certificate unless the certificate is restored or reissued. A certificate which is inoperative because of failure to renew shall be restored on payment of the proper renewal fee if the application for restoration is made within 90 days after June 30. If the application for restoration is not made within the 90-day period, the fee for restoration must be equal to the original application fee, and, in addition, the State Fire Marshal must require examination or reexamination of the applicant.

(2) A person who holds a valid certificate may maintain such certificate in an inactive status during which time she or he may not engage in contracting. An inactive status certificate shall be void after a 2-year period. An inactive status certificate may be reactivated upon application to the State Fire Marshal and payment of the initial application fee.

(3)(a) A certificate for the Contractor I, II, and III classifications as defined in this chapter may not be renewed unless the certificateholder produces documentation of at least 32 contact hours of continuing education in the fire protection discipline during the biennial licensure period. Holders of Contractor IV certificates are required to obtain 14 contact hours of continuing education encompassing the appropriate National Fire Protection Association fire sprinkler documents before renewal. Holders of Contractor V certificates are required to obtain 14 contact hours of continuing education before renewal, at least 1 hour of which is in the fire protection discipline. Any continuing education hours approved pursuant to chapter 489 by the Construction Industry Licensing Board for underground utility and excavation contractors shall be considered as also approved to comply with Contractor V continuing education requirements. A Contractor V certificateholder shall provide to the State Fire Marshal evidence of approval of such coursework by the Construction Industry Licensing Board.

(b) Any continuing education hours approved by the department for a Contractor I, Contractor II, Contractor III, Contractor IV, or Contractor V certificateholder shall be considered as also approved to comply with continuing education requirements for licensees under the Construction Industry Licensing Board. Such continuing education requirements under this section may include seminars and conferences if the program and subject thereof is acceptable to the State Fire Marshal.

(c) The contact hours of continuing education must be obtained within the licensure period.

(4) The renewal period for the permit class is the same as that for the employing certificateholder. The continuing education requirements for permitholders are what is required to maintain NICET Sub-field of Inspection and Testing of Fire Protection Systems Level II, equivalent training and education as determined by the division, or higher certification plus 8 contact hours of continuing education approved by the State Fire Marshal during each biennial renewal period thereafter. It is the responsibility of the permitholder to maintain NICET II certification or equivalent training and education as determined by the division as a condition of permit renewal after July 1, 2008.

History.—s. 11, ch. 75-240; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 6, 8, ch. 78-141; s. 2, ch. 81-318; s. 18, ch. 84-243; ss. 1, 2, ch. 85-128; s. 10, ch. 88-209; s. 31, ch. 89-233; s. 4, ch. 91-429; s. 20, ch. 95-379; s. 2, ch. 97-19; s. 447, ch. 97-102; s. 2, ch. 98-104; s. 80, ch. 2000-158; s. 28, ch. 2005-147; s. 11, ch. 2007-187; s. 57, ch. 2010-176; s. 46, ch. 2013-183.

Note.—Former s. 633.537.



633.334 - Requirements for installation, inspection, and maintenance of fire protection systems.

633.334 Requirements for installation, inspection, and maintenance of fire protection systems.—

(1) The requirements for installation of fire protection systems are as follows:

(a) Contractors of fire protection systems shall be certified under s. 633.318.

(b) Equipment shall be listed by a nationally recognized testing laboratory, such as Underwriters Laboratories, Inc., or Factory Mutual Laboratories, Inc., or shall comply with nationally accepted standards. The State Fire Marshal shall adopt by rule procedures for determining whether a laboratory is nationally recognized, taking into account the laboratory’s facilities, procedures, use of nationally recognized standards, and any other criteria reasonably calculated to reach an informed determination.

(c) Equipment shall be installed in accordance with the applicable standards of the National Fire Protection Association and the manufacturer’s specifications.

(d) Each piece of equipment supplied shall be guaranteed for a period of 1 year against defects in material or operations.

(e) The contractor shall furnish the user with operating instructions for all equipment installed, together with a diagram of the final installation.

(2) Equipment shall be inspected, serviced, and maintained in accordance with the manufacturer’s maintenance procedures and with applicable National Fire Protection Association standards. The inspection of fire protection systems shall be conducted by a certificateholder or holder of a permit issued by the division. The permitholder may perform inspections on fire protection systems only while employed by the certificateholder. This section does not prohibit the authority having jurisdiction or insurance company representatives from reviewing the system in accordance with acceptable oversight standards.

(3) For contracts written after June 30, 2005, the contractor who installs the underground piping from the point of service is responsible for completing the installation to the aboveground connection flange, which by definition in this chapter is no more than 1 foot above the finished floor, before completing the Contractor’s Material and Test Certificate for Underground Piping document. Aboveground contractors may not complete the Contractor’s Material and Test Certificate for Underground Piping document for underground piping or portions thereof which have been installed by others.

(4) The Contractor V may install the cross-connection backflow prevention device as defined in this chapter on new installations following the engineer of record’s direction on the type and size of the device. The retrofitting of a backflow device on an existing fire protection system will cause a reduction in available water pressure and probable system malfunction. The development of aboveground fire protection system hydraulic calculations is a task of the Contractor I and II, as defined in this chapter. Accordingly, a Contractor V is expressly prohibited from retrofitting cross-connection backflow prevention devices on an existing fire protection system, and only a Contractor I or Contractor II who is tasked to recalculate the system and take corrective actions to ensure that the system will function with the available water supply may retroactively install these backflow devices on existing fire protection systems.

History.—ss. 32, 40, ch. 89-233; s. 9, ch. 91-189; s. 4, ch. 91-429; s. 29, ch. 2005-147; s. 94, ch. 2006-1; s. 47, ch. 2013-183.

Note.—Former s. 633.539.



633.336 - Contracting without certificate prohibited; violations; penalty.

633.336 Contracting without certificate prohibited; violations; penalty.—

(1) It is unlawful for any organization or individual to engage in the business of layout, fabrication, installation, inspection, alteration, repair, or service of a fire protection system, other than a preengineered system, act in the capacity of a fire protection contractor, or advertise itself as being a fire protection contractor without having been duly certified and holding a valid and existing certificate, except as hereinafter provided. The holder of a certificate used to qualify an organization must be a full-time employee of the qualified organization or business. A certificateholder who is employed by more than one fire protection contractor during the same time is deemed not to be a full-time employee of either contractor. The State Fire Marshal shall revoke, for a period determined by the State Fire Marshal, the certificate of a certificateholder who allows the use of the certificate to qualify a company of which the certificateholder is not a full-time employee. A contractor who maintains more than one place of business must employ a certificateholder at each location. This subsection does not prohibit an employee acting on behalf of governmental entities from inspecting and enforcing firesafety codes, provided such employee is certified under s. 633.216.

(2) A fire protection contractor certified under this chapter may not:

(a) Enter into a written or oral agreement to authorize, or otherwise knowingly allow, a contractor who is not certified under this chapter to engage in the business of, or act in the capacity of, a fire protection contractor.

(b) Apply for or obtain a construction permit for fire protection work unless the fire protection contractor or the business organization qualified by the fire protection contractor has contracted to conduct the work specified in the application for the permit.

(3) The Legislature recognizes that special expertise is required for fire pump control panels and maintenance of electric and diesel pump drivers and that it is not economically feasible for all contractors to employ these experts full-time whose work may be limited. It is therefore deemed acceptable for a fire protection contractor licensed under this chapter to subcontract with companies providing advanced technical services for the installation, servicing, and maintenance of fire pump control panels and pump drivers. To ensure the integrity of the system and to protect the interests of the property owner, those providing technical support services for fire pump control panels and pump drivers must be under contract with a licensed fire protection contractor.

(4) A person who violates any provision of this act or commits any of the acts constituting cause for disciplinary action as herein set forth commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(5) In addition to the penalties provided in subsection (4), a fire protection contractor certified under this chapter who violates any provision of this section or who commits any act constituting cause for disciplinary action is subject to suspension or revocation of the certificate and administrative fines pursuant to s. 633.338.

History.—s. 14, ch. 75-240; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 8, ch. 78-141; s. 2, ch. 81-318; ss. 1, 2, ch. 85-128; s. 4, ch. 91-429; s. 21, ch. 95-379; s. 48, ch. 2013-183; s. 29, ch. 2016-129.

Note.—Former s. 633.541.



633.338 - Disciplinary action; fire protection system contractors; grounds for denial, nonrenewal, suspension, or revocation of certificate or permit.

633.338 Disciplinary action; fire protection system contractors; grounds for denial, nonrenewal, suspension, or revocation of certificate or permit.—

(1) The State Fire Marshal shall investigate the alleged illegal action of any fire protection system contractor or permittee certified under this chapter and hold hearings pursuant to chapter 120.

(2) The following acts constitute cause for disciplinary action:

(a) Violation of any provision of this chapter or of any rule adopted pursuant thereto.

(b) Violation of the applicable building codes or laws of this state or any municipality or county thereof.

(c) Diversion of funds or property received for prosecution or completion of a specified construction project or operation when, as a result of the diversion, the contractor is, or will be, unable to fulfill the terms of her or his obligation or contract.

(d) Disciplinary action by any municipality, county, or special district, which action shall be reviewed by the State Fire Marshal before taking any disciplinary action.

(e) Failure to supervise the installation of the fire protection system covered by the building permit signed by the contractor.

(f) Rendering a fire protection system, standpipe system, or underground water supply main connecting to the system inoperative except when the fire protection system, standpipe system, or underground water supply main is being inspected, serviced, tested, or repaired, or except pursuant to court order.

(g) Improperly servicing, repairing, testing, or inspecting a fire protection, standpipe system, or underground water supply main connecting to the system.

(h) Failing to provide proof of insurance to the State Fire Marshal or failing to maintain in force the insurance coverage required by s. 633.318.

(i) Failing to obtain, retain, or maintain one or more of the qualifications for a certificate as specified in this chapter.

(j) Making a material misstatement, misrepresentation, or committing a fraud in obtaining or attempting to obtain a certificate.

(k) Failing to notify the State Fire Marshal, in writing, within 30 days after a change of residence address, principal business address, or name.

(3) The State Fire Marshal may suspend the contractor’s certificate for a period of up to 2 years. During that period, the contractor must cease all operations as a contractor, but the State Fire Marshal may authorize the certificateholder to complete any contracts then incomplete.

(4) During the suspension or revocation of the certificate, the former certificateholder shall not engage in or attempt to profess to engage in any transaction or business for which a certificate is required under this chapter or directly or indirectly own, control, or be employed in any manner by any firm or corporation for which a certificate under this chapter is required. The department shall not, so long as the revocation or suspension remains in effect, grant any new certificate for the establishment of any new firm, business, or corporation of any person that has or will have the same or similar management, ownership, control, or employees or that will use a same or similar name as a previously revoked or suspended firm, business, or corporation.

(5) The State Fire Marshal may deny, suspend, or revoke the certificate of:

(a) Any person, firm, or corporation the certificate of which under this chapter has been suspended or revoked.

(b) Any firm or corporation if an officer, director, stockholder, owner, or person interested directly or indirectly has had his or her certificate under this chapter suspended or revoked.

(c) Any person who is or has been an officer, director, stockholder, or owner of a firm or corporation, or who was interested directly or indirectly in a corporation, the certificate of which has been suspended or revoked under this chapter.

(6) The lapse or suspension of a certificate by operation of law or by order of the State Fire Marshal or a court or its voluntary surrender by a certificateholder does not deprive the State Fire Marshal of jurisdiction to investigate or act in disciplinary proceedings against the certificateholder.

(7) The filing of a petition in bankruptcy, either voluntary or involuntary, or the making of a composition of creditors or the appointment of a receiver for the business of the certificateholder may be considered by the State Fire Marshal as just cause for suspension of a certificate.

History.—s. 15, ch. 75-240; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 8, ch. 78-141; s. 2, ch. 81-318; s. 19, ch. 84-243; ss. 1, 2, ch. 85-128; s. 33, ch. 89-233; s. 4, ch. 91-429; s. 20, ch. 93-276; s. 448, ch. 97-102; s. 7, ch. 98-170; s. 58, ch. 98-419; s. 30, ch. 2005-147; s. 49, ch. 2013-183.

Note.—Former s. 633.547.



633.342 - Violations subject to injunction.

633.342 Violations subject to injunction.—A person who operates as a contractor without a current certificate or who violates any part of this chapter or any rule, decision, order, direction, demand, or requirement of the State Fire Marshal in relation thereto, or any part or provision thereof, may be enjoined by the courts of the state from any such violation or such unauthorized or unlawful contracting at the request of the State Fire Marshal, the board, or any resident or taxpayer of the state.

History.—s. 15, ch. 75-240; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 8, ch. 78-141; s. 2, ch. 81-318; ss. 1, 2, ch. 85-128; s. 15, ch. 87-287; s. 4, ch. 91-429; s. 50, ch. 2013-183.

Note.—Former s. 633.549.



633.344 - Application of law regulating contracting and contractors.

633.344 Application of law regulating contracting and contractors.—

(1)(a) This chapter applies to any contractor performing work for the state or any county or municipality, as well as to contractors performing work pursuant to private contracts or agreements. Officers of the state or any county or municipality are required to determine compliance with this chapter before awarding any contracts for construction, improvement, remodeling, or repair.

(b) The state or any county or municipality may require that bids submitted for construction, improvement, remodeling, or repair of public buildings be accompanied by evidence that the bidder holds a current certificate.

(2) The provisions of this chapter relating to certification and contracting as a fire protection systems contractor shall apply to those so engaged in the business of contracting for fire protection systems.

History.—ss. 5, 16, ch. 75-240; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 8, ch. 78-141; s. 2, ch. 81-318; ss. 1, 2, ch. 85-128; s. 16, ch. 87-287; s. 35, ch. 89-233; s. 4, ch. 91-429; s. 51, ch. 2013-183.

Note.—Former s. 633.554.



633.346 - Jurisdiction of State Fire Marshal over alarm system contractors and certified unlimited electrical contractors.

633.346 Jurisdiction of State Fire Marshal over alarm system contractors and certified unlimited electrical contractors.—

(1) If the State Fire Marshal, in the course of its activities pursuant to s. 633.104(2), determines that an alarm system contractor or a certified unlimited electrical contractor working with an alarm system has violated any provision of this chapter or the rules of the State Fire Marshal, the State Fire Marshal shall have jurisdiction, notwithstanding any other provision of this chapter, to order corrective action by the alarm system contractor or the certified unlimited electrical contractor to bring the alarm system into compliance with applicable standards set forth in this chapter and the rules of the State Fire Marshal.

(2) Any order issued by the State Fire Marshal shall comply with the provisions of chapter 120 and allow a reasonable time for corrective action to be completed.

(3) The Department of Business and Professional Regulation and the Electrical Contractors’ Licensing Board may participate, at their discretion, but not as a party, in any proceedings relating to corrective action.

(4) The State Fire Marshal shall adopt standards, by rule, for the installation, maintenance, alteration, repair, monitoring, inspection, replacement, or servicing of fire alarms and fire alarm systems.

History.—ss. 11, 14, ch. 87-254; ss. 22, 24, ch. 88-149; s. 4, ch. 91-429; s. 227, ch. 94-218; s. 231, ch. 98-200; s. 52, ch. 2013-183.

Note.—Former s. 633.70.



633.348 - Requirements for fire alarm system equipment.

633.348 Requirements for fire alarm system equipment.—The requirements for fire alarm system equipment are:

(1) Equipment supplied shall be approved by a nationally recognized testing laboratory, and installed in accordance with its procedures. Any testing laboratory wishing to be considered “nationally recognized” by the State Fire Marshal shall submit an application to the State Fire Marshal for certification in accordance with procedures established by the State Fire Marshal by rule. The State Fire Marshal shall consider the applicant’s use of and compliance with nationally accepted testing procedures, the applicant’s inspection procedures including quality control, recognition by any other state or jurisdiction, and such other criteria as are reasonably necessary to reach an informed decision.

(2) Equipment shall be installed in accordance with the applicable standards of the National Fire Protection Association and procedures approved by said testing laboratory.

(3) Each piece of equipment supplied shall be warranted for a period of 1 year against defects in material or operation.

(4) The fire alarm system contractor or the certified unlimited electrical contractor shall furnish the user with appropriate documentation as required by the National Fire Protection Association standards, operating instructions for all equipment installed, together with a diagram of the final installation, except where the ownership of the system remains with the contractor.

(5) All fire alarm systems required by the State Fire Marshal’s rules shall be installed, serviced, tested, repaired, inspected, and improved in compliance with the provisions of the applicable standards of the National Fire Protection Association as adopted by rule.

(6) The State Fire Marshal shall promulgate specifications, by rule, regarding the information and data to be contained in the test certificate hereby required to be provided to the consumer when the fire alarm system is installed, serviced, tested, repaired, improved, or inspected. It shall be unlawful to install, service, test, repair, improve, or inspect any fire alarm system without providing the consumer with a completed test certificate.

(7) The State Fire Marshal shall promulgate by rule specifications as to the size, shape, and color and the information to be contained in the service tags hereby required to be attached to all fire alarm systems when they are installed, serviced, tested, repaired, inspected, or improved. It shall be unlawful to install, service, test, repair, inspect, or improve a fire system without attaching a completed tag, or to use a tag not meeting the specifications of the State Fire Marshal.

History.—ss. 12, 14, ch. 87-254; s. 70, ch. 91-110; s. 10, ch. 91-189; s. 53, ch. 2013-183.

Note.—Former s. 633.701.



633.3482 - Prohibited acts regarding alarm system contractors or certified unlimited electrical contractors; penalties.

633.3482 Prohibited acts regarding alarm system contractors or certified unlimited electrical contractors; penalties.—

(1) It shall be unlawful for any person, directly or through an agent, to sell, offer for sale, or give any make, type, or model of fire alarm system, either new or used, unless such make, type, or model has been tested and is currently approved or listed by a nationally recognized testing laboratory.

(2) A person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any fire alarm system contractor or certified unlimited electrical contractor to intentionally or willfully:

(a) Render inoperative any fire alarm system which is required by the State Fire Marshal’s rules, except when the system is being serviced, tested, repaired, inspected, or improved.

(b) Improperly install, service, test, repair, improve, or inspect a fire alarm system.

(c) Knowingly combine or conspire with a person by allowing one’s certificate to be used by an uncertified person with intent to evade this act. When a licensee allows his or her license to be used by one or more companies without having any active participation in the operation or management of the companies, such act constitutes prima facie evidence of any intent to evade this chapter.

(4) It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any person to intentionally or willfully install, service, test, repair, improve, or inspect a fire alarm system unless:

(a) The person is the holder of a valid and current active license as a certified unlimited electrical contractor, as defined in part II of chapter 489;

(b) The person is the holder of a valid and current active license as a licensed fire alarm contractor, as defined in part II of chapter 489;

(c) The person is authorized to act as a fire alarm system agent pursuant to s. 489.5185; or

(d) The person is exempt pursuant to s. 489.503.

History.—ss. 13, 14, ch. 87-254; s. 71, ch. 91-110; s. 159, ch. 91-224; s. 450, ch. 97-102; s. 1, ch. 2005-116; s. 31, ch. 2005-147; s. 54, ch. 2013-183.

Note.—Former s. 633.702.






Part IV - FIRE STANDARDS AND TRAINING (ss. 633.402-633.446)

633.402 - Firefighters Employment, Standards, and Training Council; organization; meetings; quorum; compensation; seal; special powers; firefighter training.

633.402 Firefighters Employment, Standards, and Training Council; organization; meetings; quorum; compensation; seal; special powers; firefighter training.—

(1) There is created within the department a Firefighters Employment, Standards, and Training Council of 14 members.

(a) The members shall be appointed as follows:

1. Two fire chiefs appointed by the Florida Fire Chiefs Association.

2. Two firefighters, who are not officers, appointed by the Florida Professional Firefighters Association.

3. Two firefighter officers, who are not fire chiefs, appointed by the State Fire Marshal.

4. One individual appointed by the Florida League of Cities.

5. One individual appointed by the Florida Association of Counties.

6. One individual appointed by the Florida Association of Special Districts.

7. One individual appointed by the Florida Fire Marshals’ and Inspectors’ Association.

8. One employee of the Florida Forest Service of the Department of Agriculture and Consumer Services appointed by the director of the Florida Forest Service.

9. One individual appointed by the State Fire Marshal.

10. One director or instructor of a state-certified firefighting training facility appointed by the State Fire Marshal.

11. The remaining member, who shall be appointed by the State Fire Marshal, may not be a member or representative of the firefighting profession or of any local government.

(b) To be eligible for appointment as a member under subparagraph (a)1., subparagraph (a)2., subparagraph (a)3., subparagraph (a)8., or subparagraph (a)10., a person must have had at least 4 years’ experience in the firefighting profession. Members shall serve only as long as they continue to meet the criteria under which they were appointed, or unless a member has failed to appear at three consecutive and properly noticed meetings unless excused by the chair.

(2) Members shall be appointed for 4-year terms and in no event shall a member serve more than two consecutive terms. Any vacancy shall be filled in the manner of the original appointment for the remaining time of the term.

(3) The State Fire Marshal, in making her or his appointments, shall take into consideration representation by geography, population, and other relevant factors, in order that the membership on the council will be apportioned to give representation to the state at large rather than to a particular area.

(4) Membership on the council shall not disqualify a member from holding any other public office or being employed by a public entity, except that no member of the Legislature shall serve on the council.

(5) The council shall elect to 1-year terms a chair and a vice chair. A person may not serve more than two consecutive terms in either office.

(6) The council shall meet at the call of the chair, at the request of a majority of its membership, at the request of the department, or at such times as are prescribed by its rules, and a majority of the council shall constitute a quorum.

(7) Members of the council shall serve without compensation but shall be entitled to be reimbursed for per diem and travel expenses as provided by s. 112.061.

(8) The council may adopt a seal for its use containing the words “Firefighters Employment, Standards, and Training Council.”

(9) The council shall have special powers in connection with the employment and training of firefighters to:

(a) Recommend, for adoption by the division, uniform minimum standards for the employment and training of firefighters and training of volunteer firefighters.

(b) Recommend, for adoption by the division, minimum curriculum requirements for schools operated by or for any fire service provider for the specific purpose of training firefighter trainees, firefighters, and volunteer firefighters.

(c) Recommend, for adoption by the division, on matters relating to the funding, general operation, and administration of the Bureau of Fire Standards and Training (Florida State Fire College), including, but not limited to, all standards, training, curriculum, and the issuance of any certificate of competency required by this chapter.

(d) Make or support studies on any aspect of firefighting employment, education, and training or recruitment.

(e) Make recommendations concerning any matter within its purview pursuant to this section.

History.—s. 1, ch. 70-110; ss. 1, 3, ch. 75-151; s. 3, ch. 77-107; s. 4, ch. 78-323; ss. 1, 3, 4, ch. 81-70; s. 1, ch. 82-46; ss. 1, 2, ch. 87-180; s. 5, ch. 91-429; s. 10, ch. 93-276; s. 433, ch. 97-102; s. 16, ch. 2002-404; s. 1401, ch. 2003-261; s. 56, ch. 2013-183.

Note.—Former s. 163.471; s. 633.31.



633.404 - Additional standards authorized.

633.404 Additional standards authorized.—Nothing herein shall be construed to preclude a fire service provider from establishing qualifications and standards for hiring, training, or promoting firefighters that exceed the minimum set by the division.

History.—ss. 16, 17, ch. 69-323; s. 1, ch. 75-151; s. 57, ch. 2013-183.

Note.—Former s. 163.530; s. 633.42.



633.406 - Classes of certification.

633.406 Classes of certification.—

(1) The division may award one or more of the following certificates:

(a) Firefighter Certificate of Compliance.—A Firefighter Certificate of Compliance may be awarded to a person who meets the requirements established in s. 633.408(4).

(b) Fire Safety Inspector Certificate of Compliance.—A Fire Safety Inspector Certificate of Compliance may be awarded to a person who meets the requirements established in s. 633.216(2).

(c) Special Certificate of Compliance.—A Special Certificate of Compliance may be awarded to a person who qualifies under s. 633.408(6).

(d) Forestry Certificate of Compliance.—A Forestry Certificate of Compliance may be awarded to a person who has satisfactorily complied with a training program and successfully passed an examination as prescribed by rule, and who possesses the qualifications established in s. 590.02(1)(e).

(e) Fire Service Instructor Certificate.—A Fire Service Instructor Certificate may be awarded to a person who demonstrates general or specialized knowledge, skills, and abilities in firefighting service and meets the qualification requirements prescribed by rule.

(f) Certificate of Competency.—A Certificate of Competency may be awarded to a person who meets the experience, training, advanced education, or examination requirements as prescribed by rule, and is especially qualified for particular aspects of firefighting service.

(g) Volunteer Firefighter Certificate of Completion.—A Volunteer Firefighter Certificate of Completion may be awarded to a person who has satisfactorily completed the training requirements as prescribed by rule for a volunteer firefighter.

(2) The division may establish by rule certificates, in addition to those provided in subsection (1), that the division may award in recognition of special training or education received by an individual, authorizing that individual to perform specialized firefighting services or provide specialized firefighting instruction, such as hazardous materials and urban search and rescue.

History.—s. 58, ch. 2013-183.



633.408 - Firefighter and volunteer firefighter training and certification.

633.408 Firefighter and volunteer firefighter training and certification.—

(1) The division shall establish by rule:

(a) A Minimum Standards Course and course examination to provide the training required to obtain a Firefighter Certificate of Compliance.

(b) Courses and course examinations to provide training required to obtain a Volunteer Firefighter Certificate of Completion or a Special Certificate of Compliance.

(c) Courses to provide continuing training for firefighters and volunteer firefighters.

(2) Courses under subsection (1) may only be administered by education or training providers approved by the division pursuant to s. 633.128(1)(c) and taught by instructors certified pursuant to s. 633.128(1)(d).

(3)(a) Nothing herein shall require a fire service provider to pay the cost of such training.

(b) A fire service provider may pay part or all of the costs of tuition for attendance at approved courses.

(4) The division shall issue a firefighter certificate of compliance to an individual who does all of the following:

(a) Satisfactorily completes the Minimum Standards Course or has satisfactorily completed training for firefighters in another state which has been determined by the division to be at least the equivalent of the training required for the Minimum Standards Course.

(b) Passes the Minimum Standards Course examination within 12 months after completing the required courses.

(c) Possesses the qualifications in s. 633.412.

(5) The division shall issue a Volunteer Firefighter Certificate of Completion to any individual who satisfactorily completes the course established under paragraph (1)(b).

(6)(a) The division may issue a Special Certificate of Compliance to an individual who does all of the following:

1. Satisfactorily completes the course established in paragraph (1)(b) to obtain a Special Certificate of Compliance.

2. Passes the examination established in paragraph (1)(b) to obtain a Special Certificate of Compliance.

3. Possesses the qualifications in s. 633.412.

(b) A Special Certificate of Compliance only authorizes an individual to serve as an administrative and command head of a fire service provider.

(7) An individual who fails an examination given under this section may retake the examination once within 6 months after the original examination date. If the individual does not retake the examination or fails the reexamination within such time, the individual must take the Minimum Standards Course for a Firefighter Certificate of Compliance or the course established under paragraph (1)(b) for a Special Certificate of Compliance before being reexamined. The division may grant an extension of the 6-month period based upon documented medical necessity and may establish reasonable preregistration deadlines for reexaminations.

(8)(a) Pursuant to s. 590.02(1)(e), the division shall establish a structural fire training program of not less than 206 hours. The division shall issue to a person satisfactorily complying with this training program and who has successfully passed an examination as prescribed by the division and who has met the requirements of s. 590.02(1)(e), a Forestry Certificate of Compliance.

(b) An individual who holds a current and valid Forestry Certificate of Compliance is entitled to the same rights, privileges, and benefits provided for by law as a firefighter.

(9) A Firefighter Certificate of Compliance or a Volunteer Firefighter Certificate of Completion issued under this section expires 4 years after the date of issuance unless renewed as provided in s. 633.414.

History.—ss. 9, 17, ch. 69-323; s. 1, ch. 70-110; ss. 1, 6, ch. 75-151; s. 3, ch. 81-205; s. 11, ch. 84-243; s. 24, ch. 89-233; s. 2, ch. 92-187; s. 14, ch. 93-276; s. 16, ch. 95-379; s. 435, ch. 97-102; s. 4, ch. 97-124; s. 1, ch. 98-40; s. 59, ch. 2013-183; s. 159, ch. 2014-17; s. 23, ch. 2016-132.

Note.—Former s. 163.495; s. 633.35.



633.412 - Firefighters; qualifications for certification.

633.412 Firefighters; qualifications for certification.—A person applying for certification as a firefighter must:

(1) Be a high school graduate or the equivalent, as the term may be determined by the division, and at least 18 years of age.

(2) Not have been convicted of a misdemeanor relating to the certification or to perjury or false statements, or a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States or of any state thereof or under the law of any other country, or dishonorably discharged from any of the Armed Forces of the United States. “Convicted” means a finding of guilt or the acceptance of a plea of guilty or nolo contendere, in any federal or state court or a court in any other country, without regard to whether a judgment of conviction has been entered by the court having jurisdiction of the case.

(3) Submit a set of fingerprints to the division with a current processing fee. The fingerprints will be forwarded to the Department of Law Enforcement for state processing and forwarded by the Department of Law Enforcement to the Federal Bureau of Investigation for national processing.

(4) Have a good moral character as determined by investigation under procedure established by the division.

(5) Be in good physical condition as determined by a medical examination given by a physician, surgeon, or physician assistant licensed to practice in the state pursuant to chapter 458; an osteopathic physician, surgeon, or physician assistant licensed to practice in the state pursuant to chapter 459; or an advanced registered nurse practitioner licensed to practice in the state pursuant to chapter 464. Such examination may include, but need not be limited to, the National Fire Protection Association Standard 1582. A medical examination evidencing good physical condition shall be submitted to the division, on a form as provided by rule, before an individual is eligible for admission into a course under s. 633.408.

(6) Be a nonuser of tobacco or tobacco products for at least 1 year immediately preceding application, as evidenced by the sworn affidavit of the applicant.

History.—ss. 8, 17, ch. 69-323; s. 1, ch. 70-110; ss. 1, 6, ch. 75-151; s. 1, ch. 77-116; s. 2, ch. 81-205; s. 10, ch. 84-243; s. 3, ch. 88-209; s. 1, ch. 89-89; s. 23, ch. 89-233; s. 7, ch. 91-189; s. 13, ch. 93-276; s. 2, ch. 2005-76; s. 57, ch. 2013-116; s. 60, ch. 2013-183; s. 24, ch. 2016-132.

Note.—Former s. 163.490; s. 633.34.



633.414 - Retention of firefighter and volunteer firefighter certifications.

633.414 Retention of firefighter and volunteer firefighter certifications.—

(1) In order for a firefighter to retain her or his Firefighter Certificate of Compliance, every 4 years he or she must meet the requirements for renewal provided in this chapter and by rule, which must include at least one of the following:

(a) Be active as a firefighter.

(b) Maintain a current and valid fire service instructor certificate, instruct at least 40 hours during the 4-year period, and provide proof of such instruction to the division, which proof must be registered in an electronic database designated by the division.

(c) Within 6 months before the 4-year period expires, successfully complete a Firefighter Retention Refresher Course consisting of a minimum of 40 hours of training to be prescribed by rule.

(d) Within 6 months before the 4-year period expires, successfully retake and pass the Minimum Standards Course examination pursuant to s. 633.408.

(2) In order for a volunteer firefighter to retain her or his Volunteer Firefighter Certificate of Completion, every 4 years he or she must:

(a) Be active as a volunteer firefighter; or

(b) Successfully complete a refresher course consisting of a minimum of 40 hours of training to be prescribed by rule.

(3) Subsection (1) does not apply to state-certified firefighters who are certified and employed full-time, as determined by the fire service provider, as firesafety inspectors or fire investigators, regardless of their employment status as firefighters or volunteer firefighters.

(4) For the purposes of this section, the term “active” means being employed as a firefighter or providing service as a volunteer firefighter for a cumulative period of 6 months within a 4-year period.

(5) The 4-year period begins upon issuance of the certificate or separation from employment.

(6) A certificate for a firefighter or volunteer firefighter expires if he or she fails to meet the requirements of this section.

(7) The State Fire Marshal may deny, refuse to renew, suspend, or revoke the certificate of a firefighter or volunteer firefighter if the State Fire Marshal finds that any of the following grounds exists:

(a) Any cause for which issuance of a certificate could have been denied if it had then existed and had been known to the division.

(b) A violation of any provision of this chapter or any rule or order of the State Fire Marshal.

(c) Falsification of a record relating to any certificate issued by the division.

History.—s. 17, ch. 95-379; s. 437, ch. 97-102; s. 54, ch. 2010-176; s. 61, ch. 2013-183; s. 25, ch. 2016-132.

Note.—Former s. 633.352.



633.416 - Firefighter employment and volunteer firefighter service; saving clause.

633.416 Firefighter employment and volunteer firefighter service; saving clause.—

(1) A fire service provider may not employ an individual to:

(a) Extinguish fires for the protection of life or property or to supervise individuals who perform such services unless the individual holds a current and valid Firefighter Certificate of Compliance; or

(b) Serve as the administrative and command head of a fire service provider for a period in excess of 1 year unless the individual holds a current and valid Firefighter Certificate of Compliance or Special Certificate of Compliance.

(2) A fire service provider may not retain the services of an individual volunteering to extinguish fires for the protection of life or property or to supervise individuals who perform such services unless the individual holds a current and valid Volunteer Firefighter Certificate of Completion.

(3)(a) A fire service provider must make a diligent effort to determine whether the individual has a current and valid certificate before employing or retaining an individual for the services under subsection (1) or subsection (2), including making a determination of whether the requirements set forth in s. 633.414 have been fulfilled.

(b) For the purposes of this subsection, the term “diligent effort” means contacting at least three of the individual’s previous employers to obtain her or his dates of employment and contacting the division to determine the certification status of the individual.

(4)(a) A fire service provider must notify the division electronically, as directed by rule by the division, within 10 days after:

1. The hiring of a firefighter.

2. The retention of a volunteer firefighter.

3. The cessation of employment of a firefighter.

4. A decision not to retain a volunteer firefighter.

(b) Notification under paragraph (a) must include:

1. The individual’s name.

2. The date on which he or she was hired or retained.

3. The last date of employment or retention before leaving the fire service provider.

4. Any other information deemed necessary by the division to determine compliance with ss. 633.414 and 633.426.

(5) If the fire service provider makes a determination that an individual has not met the requirements set forth in s. 633.414(1), the fire service provider must notify the division in writing within 10 days after making that determination.

(6) The division may conduct site visits to fire departments to monitor compliance with this section.

(7) For purposes of this section, the term “employ” means to pay an individual a salary, wage, or other compensation for the performance of work. The term does not include the payment of expenses, reasonable benefits, a nominal fee, or a combination thereof to a volunteer for a public or private fire service provider who is only paid in a manner that would be authorized for a volunteer under the federal Fair Labor Standards Act of 1938, as amended, 29 U.S.C. ss. 201 et seq., and its implementing rules.

(8) Firefighters employed on July 5, 1969, are not required to meet the provisions of ss. 633.408 and 633.412 as a condition of tenure or continued employment, and their failure to fulfill such requirements does not make them ineligible for any promotional examination for which they are otherwise eligible or affect in any way any pension rights to which they may be entitled on July 5, 1969.

History.—s. 15, ch. 69-323; s. 1, ch. 75-151; s. 26, ch. 89-233; s. 10, ch. 2000-333; s. 62, ch. 2013-183.

Note.—Former s. 163.525; s. 633.41.



633.418 - Inservice training and promotion; participation.

633.418 Inservice training and promotion; participation.—

(1)(a) The division shall by rule prescribe curricula and standards for advanced and specialized training courses and education in addition to those prescribed in ss. 633.408 and 633.412.

(b) The standards provided by this section do not bind any fire service provider as to the requirements it may have for promoting personnel.

(2) A fire service provider participating under this section shall adhere to the standards and procedures established by the division.

History.—ss. 12, 17, ch. 69-323; s. 1, ch. 70-110; ss. 1, 6, ch. 75-151; s. 6, ch. 81-205; s. 63, ch. 2013-183.

Note.—Former s. 163.510; s. 633.38.



633.422 - Firefighters; supplemental compensation.

633.422 Firefighters; supplemental compensation.—

(1) QUALIFICATIONS FOR SUPPLEMENTAL COMPENSATION.—The Legislature recognizes the need for supplemental compensation for firefighters who pursue higher educational opportunities that directly relate to the improvement of the health, safety, and welfare of firefighters and those who firefighters protect. The State Fire Marshal shall determine, and adopt by rule, the coursework or degrees that represent the best practices toward this goal in the field of firefighting.

(a) In addition to the compensation now paid by a fire service provider to any firefighter, every firefighter shall be paid supplemental compensation by the fire service provider when such firefighter is a full-time employee, as determined by the employing fire service provider, and has complied with one of the following criteria:

1. A firefighter who receives an associate degree from an accredited college, which degree is directly applicable to fire department duties, as outlined in policy guidelines adopted by rule by the division, shall be additionally compensated as outlined in paragraph (2)(a).

2. A firefighter, regardless of whether or not she or he earned an associate degree earlier, who receives from an accredited college or university a bachelor’s degree, which bachelor’s degree is directly applicable to fire department duties, as outlined in policy guidelines adopted by rule by the division, shall receive compensation as outlined in paragraph (2)(b).

(b) If any question arises as to the eligibility of any firefighter to receive supplemental compensation as provided in this section, the question, together with all facts relating thereto, must be submitted to the division for determination, and the decision of the division with regard to determination of eligibility shall be final, subject to chapter 120.

(2) SUPPLEMENTAL COMPENSATION.—Supplemental compensation shall be determined as follows:

(a) Fifty dollars shall be paid monthly to each firefighter who qualifies under subparagraph (1)(a)1.

(b) One hundred and ten dollars shall be paid monthly to each firefighter who qualifies under subparagraph (1)(a)2.

(3) FUNDING.—

(a) The fire service provider is responsible for the correct payment of firefighters pursuant to this section. The division may review, in a postaudit capacity, any action taken by an agency in administering the educational incentive program. The fire service provider shall take appropriate action when a postaudit shows that an action taken by the fire service provider was in error.

(b) Each fire service provider employing firefighters who are eligible for this compensation shall submit reports containing information relating to compensation paid as a result of this section to the division on March 31, June 30, September 30, and December 31 of each year.

(c) There is appropriated from the Police and Firefighter’s Premium Tax Trust Fund to the Firefighters’ Supplemental Compensation Trust Fund, which is created under the Department of Revenue, all moneys which have not been distributed to municipalities and special fire control districts in accordance with s. 175.121 as a result of the limitation contained in s. 175.122 on the disbursement of revenues collected pursuant to chapter 175 or as a result of any municipality or special fire control district not having qualified in any given year, or portion thereof, for participation in the distribution of the revenues collected pursuant to chapter 175. The total required annual distribution from the Firefighters’ Supplemental Compensation Trust Fund shall equal the amount necessary to pay supplemental compensation as provided in this section, provided that:

1. Any deficit in the total required annual distribution shall be made up from accrued surplus funds existing in the Firefighters’ Supplemental Compensation Trust Fund on June 30, 1990, for as long as such funds last. If the accrued surplus is insufficient to cure the deficit in any given year, the proration of the appropriation among the counties, municipalities, and special fire service taxing districts shall equal the ratio of compensation paid in the prior year to county, municipal, and special fire service taxing district firefighters pursuant to this section. This ratio shall be provided annually to the Department of Revenue by the division. Surplus funds that have accrued or accrue on or after July 1, 1990, shall be redistributed to municipalities and special fire control districts as provided in subparagraph 2.

2. By October 1 of each year, any funds that have accrued or accrue on or after July 1, 1990, and remain in the Firefighters’ Supplemental Compensation Trust Fund following the required annual distribution shall be redistributed by the Department of Revenue pro rata to those municipalities and special fire control districts identified by the Department of Management Services as being eligible for additional funds pursuant to s. 175.121(3)(b).

(d) Salary incentive payments to firefighters shall commence in the first full calendar month following the initial date of certification of eligibility by the division.

(e) Special fire service taxing districts are authorized to spend the funds necessary to ensure correct payment to firefighters.

(4) LEGISLATIVE FINDINGS.—The payment of supplemental compensation and expenses of the administration provided by this section is found to serve a state, county, district, and municipal purpose and to provide benefit to the state and to its counties, municipalities, and districts.

(5) APPLICABILITY.—For the purposes of this section, the department shall be considered a fire service provider responsible for the payment of supplemental compensation in accordance with this section to firefighters employed full time by the department.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, ch. 81-287; s. 2, ch. 82-189; s. 5, ch. 83-115; s. 130, ch. 83-216; s. 1, ch. 84-244; s. 5, ch. 88-209; s. 1, ch. 89-99; s. 8, ch. 91-189; s. 51, ch. 93-193; s. 10, ch. 95-250; s. 18, ch. 95-379; s. 438, ch. 97-102; s. 97, ch. 99-255; s. 1403, ch. 2003-261; s. 64, ch. 2013-183; s. 34, ch. 2016-165.

Note.—Former s. 633.382.



633.424 - Falsification of qualifications.

633.424 Falsification of qualifications.—An individual who willfully and knowingly falsifies her or his qualifications to the Bureau of Fire Standards and Training of the division commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 5, ch. 81-205; s. 1402, ch. 2003-261; s. 65, ch. 2013-183.

Note.—Former s. 633.353.



633.426 - Disciplinary action; standards for revocation of certification.

633.426 Disciplinary action; standards for revocation of certification.—

(1) For purposes of this section, the term:

(a) “Certificate” means any of the certificates issued under s. 633.406.

(b) “Certification” or “certified” means holding a certificate that is current and valid and that meets the requirements for renewal of certification pursuant to this chapter and the rules adopted under this chapter.

(c) “Convicted” means a finding of guilt, or the acceptance of a plea of guilty or nolo contendere, in any federal or state court or a court in any other country, without regard to whether a judgment of conviction has been entered by the court having jurisdiction of the case.

(2) Effective July 1, 2013, an individual who holds a certificate is subject to revocation for any of the following:

(a) Conviction of a misdemeanor relating to the certification or to perjury or false statements.

(b) Conviction of a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States or of any state thereof, or under the law of any other country.

(c) Dishonorable discharge from any of the Armed Forces of the United States.

(3)(a) The certification of an individual shall be permanently revoked if the individual is:

1. Convicted of a misdemeanor relating to perjury or false statement.

2. Convicted of a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States or of any state thereof, or under the law of any other country.

3. Dishonorably discharged from any of the Armed Forces of the United States.

(b) For individuals who are certified before July 1, 2013:

1. This subsection applies prospectively to convictions or dishonorable discharges entered on or after July 1, 2013.

2. Section 633.351 as it existed before July 1, 2013, applies to convictions entered before July 1, 2013.

(4) The certification of an individual shall be revoked if evidence is found which demonstrates that the certification was improperly issued by the division or was issued on the basis of false, incorrect, incomplete, or misleading information, or that the individual has demonstrated a lack of moral fitness or trustworthiness to carry out the responsibilities under the individual’s certification.

(5) After investigation, if the division has reason to believe that an individual who is certified may have been convicted of a felony or of a misdemeanor related to perjury or false statement in this state or any other state or jurisdiction, the division may require the individual to submit fingerprints to the division with a current processing fee. The fingerprints shall be forwarded by the division to the Department of Law Enforcement for state processing and shall be forwarded by the Department of Law Enforcement to the Federal Bureau of Investigation for national processing.

History.—s. 4, ch. 81-205; s. 12, ch. 84-243; s. 4, ch. 88-209; s. 25, ch. 89-233; s. 6, ch. 90-359; s. 15, ch. 93-276; s. 22, ch. 95-379; s. 436, ch. 97-102; s. 66, ch. 2013-183; s. 26, ch. 2016-132.

Note.—Former s. 633.351.



633.428 - Florida State Fire College established.

633.428 Florida State Fire College established.—There is established a state institution to be known as the Florida State Fire College, to be located at or near Ocala, Marion County. The institution shall be operated by the division.

History.—s. 3, ch. 25097, 1949; ss. 18, 35, ch. 69-106; ss. 1, 8, ch. 75-151; s. 1404, ch. 2003-261; s. 67, ch. 2013-183.

Note.—Former s. 163.532; s. 633.43.



633.432 - Purpose of fire college.

633.432 Purpose of fire college.—The purposes of this part and of the Florida State Fire College are:

(1) To provide professional and volunteer firefighters with needful professional instruction and training in subjects, including, but not limited to, firefighting, fire prevention, hazardous materials, urban search and rescue, and emergency operations, at a minimum of cost to them and to their employers.

(2) To ensure the professionalism and competence of those performing firefighting, fire prevention, and associated fire protection functions by administering a system of certification and licensing.

(3) To develop new methods and practices of firefighting and fire prevention.

(4) To assist the state and county, municipal, and other local governments of this state and their agencies and officers in their investigation and determination of the causes of fires.

(5) To provide testing facilities for testing firefighting equipment.

(6) To disseminate useful information on fires, firefighting and fire prevention and other related subjects, to fire departments and others interested in such information.

(7) To do such other needful or useful things necessary to the promotion of public safety in the field of fire hazards and fire prevention work.

It is declared by the Legislature that the above purposes are legitimate state functions and are designed to promote public safety.

History.—s. 4, ch. 25097, 1949; s. 1, ch. 75-151; s. 242, ch. 79-400; s. 19, ch. 95-379; s. 68, ch. 2013-183.

Note.—Former s. 163.533; s. 633.44.



633.434 - Superintendent of college.

633.434 Superintendent of college.—The division may employ a superintendent for the Florida State Fire College, who must be especially trained and qualified in firefighting, fire prevention and fire experimental work, and may employ on the recommendations of the superintendent such other instructors, experimental helpers and laborers as may be necessary to the proper conduct of the institution; and may proceed with the erection and detailed operation of the institution under ss. 633.428-633.444.

History.—s. 10, ch. 25097, 1949; s. 3, ch. 57-401; ss. 18, 35, ch. 69-106; ss. 1, 10, ch. 75-151; s. 69, ch. 2013-183.

Note.—Former s. 163.538; s. 633.48.



633.436 - Use of Insurance Regulatory Trust Fund.

633.436 Use of Insurance Regulatory Trust Fund.—The funds received from the Insurance Regulatory Trust Fund shall be used by the staff of the Florida State Fire College to provide all necessary services, training, equipment, and supplies to carry out the college’s responsibilities, including, but not limited to, the procurement of training resources and equipment and other useful information on fire, firefighting, and fire prevention, including public fire service information packages.

History.—s. 5, ch. 82-189; s. 29, ch. 89-233; s. 39, ch. 96-418; s. 14, ch. 99-205; s. 1408, ch. 2003-261; s. 70, ch. 2013-183.

Note.—Former s. 633.461.



633.438 - Procedure for making expenditures.

633.438 Procedure for making expenditures.—No moneys shall be spent for and on behalf of the Florida State Fire College except upon a written voucher drawn by the division, stating the nature of the expenditures and the person to whom the same shall be made payable, which voucher shall be submitted to the Chief Financial Officer and audited for approval by her or him; upon such approval, the Chief Financial Officer shall draw a warrant for the payment thereof, filing the original voucher in her or his office.

History.—s. 7, ch. 25097, 1949; ss. 18, 35, ch. 69-106; ss. 1, 10, ch. 75-151; s. 15, ch. 85-61; s. 439, ch. 97-102; s. 1409, ch. 2003-261; s. 71, ch. 2013-183.

Note.—Former s. 163.536; s. 633.47.



633.442 - Buildings, equipment, and other facilities; use.

633.442 Buildings, equipment, and other facilities; use.—The division shall have the power to prescribe and shall make the necessary rules for the use of buildings, equipment, and other facilities of the Florida State Fire College when they are not in use for the purposes set forth in this part.

History.—s. 11, ch. 25097, 1949; ss. 18, 35, ch. 69-106; ss. 1, 10, ch. 75-151; s. 72, ch. 2013-183.

Note.—Former s. 163.539; s. 633.49.



633.444 - Division powers and duties; Florida State Fire College.

633.444 Division powers and duties; Florida State Fire College.—

(1) The division, in performing its duties related to the Florida State Fire College, specified in this part, shall:

(a) Enter into agreements with public or private school districts, community colleges, junior colleges, or state universities to carry out its duties and responsibilities.

(b) Review and approve budget requests for the fire college educational program.

(c) Prepare the legislative budget request for the Florida State Fire College education program. The superintendent is responsible for all expenditures pursuant to appropriations.

(d) Implement procedures to obtain appropriate entitlement funds from federal and state grants to supplement the annual legislative appropriation. Such funds must be used expressly for the fire college educational programs.

(e) Develop a staffing and funding formula for the Florida State Fire College. The formula must include differential funding levels for various types of programs, must be based on the number of full-time equivalent students and information obtained from scheduled attendance counts taken the first day of each program, and must provide the basis for the legislative budget request. As used in this section, a full-time equivalent student is equal to a minimum of 900 hours in a technical certificate program and 400 hours in a degree-seeking program. The funding formula must be as prescribed pursuant to s. 1011.62, must include procedures to document daily attendance, and must require that attendance records be retained for audit purposes.

(f) Approve and register in an electronic database an education or training provider, designated by the division, before the education or training provider may offer any course to fulfill any education or training requirement under this chapter. The division shall establish criteria, by rule, for the approval of such education or training providers, including courses taught. Only approved and registered education or training providers are eligible to provide instruction or training that will be recognized by the division as fulfilling any education or training requirement under this chapter.

(g) Recognize only courses offered by approved and registered training or education providers as fulfilling the education or training requirements under this chapter.

(2) Funds generated by the formula per full-time equivalent student may not exceed the level of state funding per full-time equivalent student generated through the Florida Education Finance Program or the State Community College Program Fund for students enrolled in comparable education programs provided by public school districts and community colleges. Funds appropriated for education and operational costs shall be deposited in the Insurance Regulatory Trust Fund to be used solely for purposes specified in s. 633.436 and may not be transferred to any other budget entity for purposes other than education.

History.—s. 1, ch. 90-189; s. 15, ch. 99-205; s. 1035, ch. 2002-387; s. 1410, ch. 2003-261; s. 73, ch. 2013-183.

Note.—Former s. 633.50.



633.446 - Fees.

633.446 Fees.—The division may fix and collect admission fees and other fees which it deems necessary to be charged for training given. All fees so collected shall be deposited in the Insurance Regulatory Trust Fund.

History.—s. 6, ch. 25097, 1949; s. 1, ch. 61-515; ss. 18, 35, ch. 69-106; ss. 1, 10, ch. 75-151; s. 4, ch. 82-189; s. 28, ch. 89-233; s. 13, ch. 99-205; s. 1407, ch. 2003-261; s. 74, ch. 2013-183.

Note.—Former s. 163.535; s. 633.46.






Part V - FLORIDA FIREFIGHTERS OCCUPATIONAL SAFETY AND HEALTHACT (ss. 633.502-633.536)

633.502 - Short title.

633.502 Short title.—Sections 633.502-633.536 may be cited as the “Florida Firefighters Occupational Safety and Health Act.”

History.—s. 15, ch. 2002-404; s. 76, ch. 2013-183.

Note.—Former s. 633.801.



633.504 - Definitions.

633.504 Definitions.—As used in this part, the term:

(1) “Firefighter employee” means a firefighter, volunteer firefighter, or individual providing support services who is engaged in any employment, public or private, under any appointment or contract of hire or apprenticeship, express or implied, oral or written, whether lawfully or unlawfully employed, responding to or assisting with fire or medical emergencies, regardless of whether on duty, except those appointed under s. 590.02(1)(d).

(2) “Firefighter employer” means the state and all political subdivisions of this state, all public and quasi-public corporations in this state, and a person carrying on any employment for this state, political subdivisions of this state, and public and quasi-public corporations in this state which employs firefighter employees, except those appointed under s. 590.02(1)(d).

(3) “Firefighter employment” or “employment” means any service performed by a firefighter employee for the firefighter employer.

(4) “Firefighter place of employment” or “place of employment” means the physical location at which the firefighter employee is employed or deployed.

History.—s. 15, ch. 2002-404; s. 1412, ch. 2003-261; s. 77, ch. 2013-183.

Note.—Former s. 633.802.



633.506 - Legislative intent.

633.506 Legislative intent.—It is the intent of the Legislature to enhance firefighter occupational safety and health in the state through the implementation and maintenance of policies, procedures, practices, rules, and standards that reduce the incidence of firefighter employee accidents, firefighter employee occupational diseases, and firefighter employee fatalities compensable under chapter 440 or otherwise. The Legislature further intends that the division develop a means by which the division can identify individual firefighter employers with a high frequency or severity of work-related injuries, conduct safety inspections of those firefighter employers, and assist those firefighter employers in the development and implementation of firefighter employee safety and health programs. In addition, it is the intent of the Legislature that the division administer and enforce this part; provide assistance to firefighter employers, firefighter employees, and insurers; and enforce the policies, rules, and standards set forth in this part.

History.—s. 15, ch. 2002-404; s. 78, ch. 2013-183.

Note.—Former s. 633.803.



633.508 - Workplace safety; rulemaking authority; division authority.

633.508 Workplace safety; rulemaking authority; division authority.—

(1) The division shall assist in making the firefighter employee place of employment a safer place to work and decreasing the frequency and severity of on-the-job injuries in such workplace.

(2) The division shall have the authority to adopt rules for the purpose of ensuring safe working conditions for all firefighter employees by authorizing the enforcement of effective standards, by assisting and encouraging firefighter employers to maintain safe working conditions, and by providing for education and training in the field of safety. Specifically, the division may by rule adopt the most current edition of all or any part of subparts C through T and subpart Z of 29 C.F.R. s. 1910; the National Fire Protection Association, Inc., Publication 1403, Standard on Live Fire Training Evolutions, as limited by subsection (6); and ANSI A 10.4.

(3) With respect to 29 C.F.R. s. 1910.134(g)(4), the two individuals located outside the immediately dangerous to life and health atmosphere may be assigned to an additional role, such as incident commander, pumper operator, engineer, or driver, so long as such individual can immediately perform assistance or rescue activities without jeopardizing the safety or health of any firefighter employee working at an incident.

(4) The provisions of chapter 440 that pertain to workplace safety apply to the division.

(5) The division may adopt any rule necessary to implement, interpret, and make specific the provisions of this section, provided the division may not adopt by rule any other standard or standards of the Occupational Safety and Health Administration or the National Fire Protection Association relating solely to this part and firefighter employment safety without specific legislative authority.

(6)(a) The division shall adopt rules for live fire training that all firefighter employees subject to this chapter must complete. The division shall also adopt rules for a training and certification process for live fire training instructors.

(b) Such rules for training must include:

1. Sections of the most current edition of the National Fire Protection Association, Inc., Publication 1402, Guide to Building Fire Service Training Centers, relating to establishing policies and procedures for effective use of such permanent facilities or structures.

2. Sections of the most current edition of the National Fire Protection Association, Inc., Publication 1403, Standard on Live Fire Training Evolutions, excluding, however:

a. Any chapter entitled “Referenced Publications.”

b. References to the National Fire Protection Association, Inc., Publication 1975, Station Uniform.

c. Provisions of the National Fire Protection Association, Inc., Publication 1001, not adopted under rule 69A-37.

d. Any reference to an authority having jurisdiction in the National Fire Protection Association, Inc., Publication 1403, defined as the organization, office, or individual responsible for approving equipment, materials, installations, and procedures.

3. A 40-hour training program for live fire training instructors, including:

a. Live fire instructional techniques.

b. Training safety in acquired or permanent facilities or props.

c. Personnel safety.

d. Exterior props, including, but not limited to, liquid petroleum gas, other liquid fuels, and similar props.

(c) Each live fire training instructor is required to be a state certified fire safety instructor. All live fire training must be conducted by a certified live fire training instructor.

(d) This subsection does not apply to wildland or prescribed live fire training exercises sanctioned by the Florida Forest Service of the Department of Agriculture and Consumer Services or the National Wildfire Coordinating Group.

(7) The department shall:

(a) Investigate and prescribe by rule what safety devices, safeguards, or other means of protection must be adopted for the prevention of accidents and injuries in every firefighter employee place of employment or at any fire scene; determine what suitable devices, safeguards, or other means of protection for the prevention of occupational diseases must be adopted or followed in any or all such firefighter places of employment or at any emergency fire scene; and adopt reasonable rules for the prevention of accidents, the safety, protection, and security of firefighter employees engaged in interior firefighting, and the prevention of occupational diseases.

(b) Ascertain, fix, and order such reasonable standards and rules for the construction, repair, and maintenance of firefighter employee places of employment so as to render them safe. Such rules and standards shall be adopted in accordance with chapter 120.

(c) Adopt rules prescribing recordkeeping responsibilities for firefighter employers, which may include maintaining a log and summary of occupational injuries, diseases, and illnesses, for producing on request a notice of injury and firefighter employee accident investigation records, and prescribing a retention schedule for such records.

History.—s. 15, ch. 2002-404; s. 4, ch. 2005-117; s. 76, ch. 2012-7; s. 79, ch. 2013-183; s. 35, ch. 2016-165.

Note.—Former s. 633.821.



633.512 - Compliance.

633.512 Compliance.—Failure of a firefighter employer or an insurer to comply with this part, or with any rules adopted under this part, constitutes grounds for the department to seek remedies, including injunctive relief, by making appropriate filings with the circuit court.

History.—s. 15, ch. 2002-404; s. 80, ch. 2013-183; s. 36, ch. 2016-165.

Note.—Former s. 633.817.



633.516 - Division to make study of firefighter employee occupational diseases.

633.516 Division to make study of firefighter employee occupational diseases.—The division shall make a continuous study of firefighter employee occupational diseases and the ways and means for their control and prevention and shall adopt rules necessary for such control and prevention. For this purpose, the division is authorized to cooperate with firefighter employers, firefighter employees, and insurers and with the Department of Health.

History.—s. 15, ch. 2002-404; s. 81, ch. 2013-183.

Note.—Former s. 633.805.



633.518 - Studies, investigations, inspections, or inquiries by the division; refusal to admit; penalty.

633.518 Studies, investigations, inspections, or inquiries by the division; refusal to admit; penalty.—

(1) The department shall make studies, investigations, inspections, or inquiries with respect to compliance with this part or any rules authorized under this part and the causes of firefighter employee injuries, illnesses, safety-based complaints, or Line of Duty Deaths (LODD) as defined in rule in firefighter employee places of employment and shall make such recommendations to the Legislature and firefighter employers and insurers as the department considers proper to prevent or reduce future occurrences. In making such studies, investigations, inspections, or inquiries, the department may cooperate with any agency of the United States charged with the duty of enforcing any law securing safety against injury in any place of firefighter employment covered by this part or any agency or department of the state engaged in enforcing any law to ensure safety for firefighter employees.

(2) The division by rule may adopt procedures for conducting investigations, inspections, or inquiries of firefighter employers under this part.

(3) The division and authorized representatives of the division may enter and inspect any firefighter employee’s place of employment at any reasonable time for the purpose of investigating compliance with this part and conducting inspections for the proper enforcement of this part. A firefighter employer who refuses to admit any member of the division or authorized representative of the division to any place of employment or to allow investigation and inspection pursuant to this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 15, ch. 2002-404; s. 82, ch. 2013-183; s. 37, ch. 2016-165.

Note.—Former s. 633.806.



633.520 - Safety; firefighter employer responsibilities.

633.520 Safety; firefighter employer responsibilities.—Every firefighter employer shall furnish and use safety devices and safeguards, adopt and use methods and processes reasonably adequate to render such an employment and place of employment safe, and do every other thing reasonably necessary to protect the lives, health, and safety of such firefighter employees. As used in this section, the terms “safe” and “safety,” as applied to any employment or place of employment, mean such freedom from danger as is reasonably necessary for the protection of the lives, health, and safety of firefighter employees, including conditions and methods of sanitation and hygiene. Safety devices and safeguards required to be furnished by the firefighter employer by this section or by the division under authority of this section do not include personal apparel and protective devices that replace personal apparel normally worn by firefighter employees during regular working hours.

History.—s. 15, ch. 2002-404; s. 83, ch. 2013-183.

Note.—Former s. 633.807.



633.522 - Firefighter employers; high frequency of work-related injuries; corrective plans; workplace safety committees and coordinators; failure to implement a safety and health program; cancellation.

633.522 Firefighter employers; high frequency of work-related injuries; corrective plans; workplace safety committees and coordinators; failure to implement a safety and health program; cancellation.—

(1) The division shall develop a means to identify individual firefighter employers with a high frequency of firefighter employee work-related injuries. The division shall conduct safety inspections of those firefighter employers so identified to ensure compliance with this part or the division’s rules and make recommendations based upon current safety and health practices and to assist such firefighter employers in reducing the number of work-related injuries. The division may not assess penalties as a result of such inspections. Copies of any report made as the result of such an inspection shall be provided to the firefighter employer and its insurer. Firefighter employers shall submit a plan for the correction of any noncompliance issues to the division for approval in accordance with division rule. The division shall promptly review the plan submitted and approve or disapprove the plan within 60 days, or such plan shall be deemed approved. Upon approval by the division, the plan shall be implemented by the firefighter employer. If the plan is not submitted, does not provide corrective actions for all deficiencies, is not complete, or is not implemented, the fire service provider shall be subject to s. 633.526.

(2) In order to promote health and safety in firefighter employee places of employment in this state:

(a) Each firefighter employer of 20 or more firefighter employees shall establish and administer a workplace safety committee in accordance with rules adopted under this section.

(b) Each firefighter employer of fewer than 20 firefighter employees with a high frequency or high severity of work-related injuries, as identified by the division, shall establish and administer a workplace safety committee or designate a workplace safety coordinator who shall establish and administer workplace safety activities in accordance with rules adopted under this section.

(3) The division shall adopt rules:

(a) Prescribing the membership of the workplace safety committees so as to ensure an equal number of firefighter employee representatives who are volunteers or are elected by their peers and firefighter employer representatives, and specifying the frequency of meetings.

(b) Requiring firefighter employers to make adequate records of each meeting and to file and to maintain the records subject to inspection by the division.

(c) Prescribing the duties and functions of the workplace safety committee and workplace safety coordinator which include, but are not limited to:

1. Establishing procedures for workplace safety inspections by the committee.

2. Establishing procedures for investigating all workplace accidents, safety-related incidents, illnesses, and deaths.

3. Evaluating accident prevention and illness prevention programs.

4. Prescribing guidelines for the training of safety committee members.

(4) The composition, selection, and function of workplace safety committees shall be a mandatory topic of negotiations with any certified collective bargaining agent for firefighter employers that operate under a collective bargaining agreement. Firefighter employers that operate under a collective bargaining agreement that contains provisions governing the formation and operation of workplace safety committees that meet or exceed the minimum requirements contained in this section, or firefighter employers who otherwise have existing workplace safety committees that meet or exceed the minimum requirements established by this section, are in compliance with this section.

(5) Firefighter employees shall be compensated their regular hourly wage while engaged in workplace safety committee or workplace safety coordinator training, meetings, or other duties prescribed under this section.

(6) If a firefighter employer fails to implement a corrective plan, the insurer or self-insurer’s fund that is providing coverage for the firefighter employer may cancel the contract for insurance with the firefighter employer. In the alternative, the insurer or fund may terminate any discount or deviation granted to the firefighter employer for the remainder of the term of the policy. If the contract is canceled or the discount or deviation is terminated, the insurer must make such reports as are required by law.

History.—s. 15, ch. 2002-404; s. 84, ch. 2013-183.

Note.—Former s. 633.809.



633.526 - Firefighter employer penalties.

633.526 Firefighter employer penalties.—If any firefighter employer violates or fails or refuses to comply with this part, or with any rule adopted by the division under such sections in accordance with chapter 120 for the prevention of injuries, accidents, or occupational diseases or with any lawful order of the division in connection with this part, or fails or refuses to furnish or adopt any safety device, safeguard, or other means of protection prescribed by division rule under this part for the prevention of accidents or occupational diseases, the division may:

(1) Issue an administrative cease and desist order, enforceable in the circuit court in the jurisdiction where the violation is occurring or has occurred.

(2) Assess an administrative fine against a firefighter employer of not less than $100 or more than $1,000 for each violation and each day a violation is committed.

(3) Assess against the firefighter employer a civil penalty of not less than $100 nor more than $5,000 for each day the violation, omission, failure, or refusal continues after the firefighter employer has been given written notice of such violation, omission, failure, or refusal. The total penalty for each violation shall not exceed $50,000. The division shall adopt rules requiring penalties commensurate with the frequency or severity of safety violations. Hearings requested under this section shall be conducted in Tallahassee. All penalties assessed and collected under this section shall be deposited in the Insurance Regulatory Trust Fund.

History.—s. 15, ch. 2002-404; s. 1413, ch. 2003-261; s. 85, ch. 2013-183.

Note.—Former s. 633.811.



633.528 - Division cooperation with Federal Government; exemption from requirements for private firefighter employers.

633.528 Division cooperation with Federal Government; exemption from requirements for private firefighter employers.—

(1) The division shall cooperate with the Federal Government so that duplicate inspections will be avoided while at the same time ensuring safe firefighter employee places of employment for the citizens of this state.

(2) A private firefighter employer is not subject to the requirements set forth in part IV and this part if the private firefighter employer meets the requirements of this part and:

(a) The private firefighter employer is subject to the federal regulations in 29 C.F.R. ss. 1910 and 1926.

(b) The private firefighter employer has adopted and implemented a written safety program that conforms to the requirements of 29 C.F.R. ss. 1910 and 1926.

(c) The private firefighter employer provides the division with a written statement that certifies compliance with this subsection.

(3) The division may enter at any reasonable time any place of private firefighter employment for the purpose of verifying the accuracy of the written certification. If the division determines that the private firefighter employer has not complied with the requirements of subsection (2), the private firefighter employer shall be subject to the rules of the division until the private firefighter employer complies with subsection (2), which must be verified by a reinspection by the division.

(4) This section shall not restrict the division’s performance of any duties pursuant to a written contract between the division and the federal Occupational Safety and Health Administration.

History.—s. 15, ch. 2002-404; s. 86, ch. 2013-183.

Note.—Former s. 633.812.



633.532 - Firefighter employee rights and responsibilities.

633.532 Firefighter employee rights and responsibilities.—

(1) Each firefighter employee of a firefighter employer covered under this part shall comply with rules adopted by the division and with reasonable workplace safety and health standards, rules, policies, procedures, and work practices established by the firefighter employer and the workplace safety committee. A firefighter employee who knowingly fails to comply with this subsection may be disciplined or discharged by the firefighter employer.

(2) A firefighter employer may not discharge, threaten to discharge, cause to be discharged, intimidate, coerce, otherwise discipline, or in any manner discriminate against a firefighter employee for any of the following reasons:

(a) The firefighter employee has testified or is about to testify, on her or his own behalf or on behalf of others, in any proceeding instituted under this part;

(b) The firefighter employee has exercised any other right given under this part; or

(c) The firefighter employee is engaged in activities relating to the workplace safety committee.

(3) Pay, a position, seniority, or any other benefit may not be lost for exercising any right under, or for seeking compliance with any requirement of, this part.

History.—s. 15, ch. 2002-404; s. 87, ch. 2013-183.

Note.—Former s. 633.816.



633.5341 - False, fictitious, or fraudulent acts, statements, and representations prohibited; penalty; statute of limitations.

633.5341 False, fictitious, or fraudulent acts, statements, and representations prohibited; penalty; statute of limitations.—

(1) A firefighter employer who knowingly and willfully falsifies or conceals a material fact, who makes a false, fictitious, or fraudulent statement or representation, or who makes or uses any false document knowing the document to contain any false, fictitious, or fraudulent entry or statement to an insurer of workers’ compensation insurance under this part commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A person may not, in any matter within the jurisdiction of the division, knowingly and willfully falsify or conceal a material fact; make any false, fictitious, or fraudulent statement or representation; or make or use any false document, knowing the same to contain any false, fictitious, or fraudulent statement or entry. A person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. The statute of limitations for prosecution of an act committed in violation of this section is 5 years after the date the act was committed or, if not discovered within 30 days after the act was committed, 5 years after the date the act was discovered.

History.—s. 15, ch. 2002-404; s. 88, ch. 2013-183.

Note.—Former s. 633.818.



633.536 - Expenses of administration.

633.536 Expenses of administration.—The amounts that are needed to administer this part shall be disbursed from the Insurance Regulatory Trust Fund.

History.—s. 15, ch. 2002-404; s. 1414, ch. 2003-261; s. 89, ch. 2013-183.

Note.—Former s. 633.814.









Chapter 634 - WARRANTY ASSOCIATIONS

Part I - MOTOR VEHICLE SERVICE AGREEMENT COMPANIES (ss. 634.011-634.288)

634.011 - Definitions.

634.011 Definitions.—As used in this part, the term:

(1) “Acquisition cost” means all costs specifically associated with acquiring new business, including, but not limited to, underwriting costs, commissions, contingent fees, and cost of sales material.

(2) “Additive product” means any fuel supplement, oil supplement, or any other supplement product added to a motor vehicle for the purpose of increasing or enhancing the performance or improving the longevity of such motor vehicle. The term “additive product” does not include a product applied to the exterior or interior surface of a motor vehicle to protect the appearance of the motor vehicle.

(3) “Affiliate” means any entity which exercises control over or is controlled by the motor vehicle service agreement company or insurer, directly or indirectly, through:

(a) Equity ownership of voting securities;

(b) Common managerial control; or

(c) Collusive participation by the management of the motor vehicle service agreement company or insurer and affiliate in the management of the motor vehicle service agreement company or insurer or the affiliate.

(4) “Gross premium written” means the total amount of premiums paid by the agreement holder, inclusive of commissions, for those agreements which are in force.

(5) “Insurer” means any property or casualty insurer duly authorized to transact such business in this state.

(6) “Motor vehicle” means:

(a) A self-propelled device operated solely or primarily upon roadways to transport people or property, or the component part of such a self-propelled device, except such term does not include any self-propelled vehicle, or component part of such vehicle, which:

1. Has a gross vehicle weight rating of 10,000 pounds or more, and is not a recreational vehicle as defined by s. 320.01(1)(b);

2. Is designed to transport more than 10 passengers, including the driver; or

3. Is used in the transportation of materials found to be hazardous for the purposes of the Hazardous Materials Transportation Act, as amended, 49 U.S.C. ss. 1801 et seq.; or

(b) A self-propelled device operated solely or primarily upon water for noncommercial, personal use, the engine of such a vehicle, or a trailer or other device used to transport such vehicle or device.

(7) “Motor vehicle manufacturer” means an entity that:

(a) Manufactures or produces motor vehicles and sells motor vehicles under its own name or label;

(b) Is a subsidiary of an entity that manufactures or produces motor vehicles; or

(c) Is a corporation that owns 100 percent of an entity that manufactures or produces motor vehicles.

For purposes of this subsection, an entity qualifies as a subsidiary if 25 percent or more of its voting securities are directly or indirectly owned by an entity that manufactures or produces motor vehicles and sells motor vehicles under its own name or label.

(8) “Motor vehicle service agreement” or “service agreement” means any contract or agreement indemnifying the service agreement holder for the motor vehicle listed on the service agreement and arising out of the ownership, operation, and use of the motor vehicle against loss caused by failure of any mechanical or other component part, or any mechanical or other component part that does not function as it was originally intended; however, nothing in this part shall prohibit or affect the giving, free of charge, of the usual performance guarantees by manufacturers or dealers in connection with the sale of motor vehicles. Transactions exempt under s. 624.125 are expressly excluded from this definition and are exempt from the provisions of this part. The term “motor vehicle service agreement” includes any contract or agreement that provides:

(a) For the coverage or protection defined in this subsection and which is issued or provided in conjunction with an additive product applied to the motor vehicle that is the subject of such contract or agreement;

(b) For payment of vehicle protection expenses.

1.a. “Vehicle protection expenses” means a preestablished flat amount payable for the loss of or damage to a vehicle or expenses incurred by the service agreement holder for loss or damage to a covered vehicle, including, but not limited to, applicable deductibles under a motor vehicle insurance policy; temporary vehicle rental expenses; expenses for a replacement vehicle that is at least the same year, make, and model of the stolen motor vehicle; sales taxes or registration fees for a replacement vehicle that is at least the same year, make, and model of the stolen vehicle; or other incidental expenses specified in the agreement.

b. “Vehicle protection product” means a product or system installed or applied to a motor vehicle or designed to prevent the theft of the motor vehicle or assist in the recovery of the stolen motor vehicle.

2. Vehicle protection expenses shall be payable in the event of loss or damage to the vehicle as a result of the failure of the vehicle protection product to prevent the theft of the motor vehicle or to assist in the recovery of the stolen motor vehicle. Vehicle protection expenses covered under the agreement shall be clearly stated in the service agreement form, unless the agreement provides for the payment of a preestablished flat amount, in which case the service agreement form shall clearly identify such amount.

3. Motor vehicle service agreements providing for the payment of vehicle protection expenses shall either:

a. Reimburse a service agreement holder for the following expenses, at a minimum: deductibles applicable to comprehensive coverage under the service agreement holder’s motor vehicle insurance policy; temporary vehicle rental expenses; sales taxes and registration fees on a replacement vehicle that is at least the same year, make, and model of the stolen motor vehicle; and the difference between the benefits paid to the service agreement holder for the stolen vehicle under the service agreement holder’s comprehensive coverage and the actual cost of a replacement vehicle that is at least the same year, make, and model of the stolen motor vehicle; or

b. Pay a preestablished flat amount to the service agreement holder.

Payments shall not duplicate any benefits or expenses paid to the service agreement holder by the insurer providing comprehensive coverage under a motor vehicle insurance policy covering the stolen motor vehicle; however, the payment of vehicle protection expenses at a preestablished flat amount of $5,000 or less does not duplicate any benefits or expenses payable under any comprehensive motor vehicle insurance policy;

(c) For repair or replacement of tires or wheels on a motor vehicle damaged as a result of encountering a road hazard;

(d) For removal of dents, dings, or creases on a motor vehicle that may be repaired using the process of paintless dent removal without affecting the existing paint finish and without using replacement body panels, or sanding, bonding, or painting; or

(e) For replacement of a motor vehicle key or key fob if the key or key fob is inoperable, lost, or stolen.

(9) “Motor vehicle service agreement company” or “service agreement company” means any corporation, sole proprietorship, or partnership (other than an authorized insurer) issuing motor vehicle service agreements.

(10) “Net assets” means the amount by which the total statutory assets exceed total liability, except that assets pledged to secure debts not reflected on the books of the service agreement company shall not be included in net assets.

(11) “Person” shall have the same meaning as defined in s. 624.04.

(12) “Premium” means the total amount paid by the agreement holder. No “assessment” or any “membership fee,” “policy fee,” “survey fee,” “inspection fee,” “service fee,” “finance fee,” or similar fee shall be charged by the service agreement company.

(13) “Rate” means the unit charge by which the measure of exposure in a service agreement is multiplied to determine the premium.

(14) “Road hazard” means a danger that is encountered while operating a motor vehicle. The term includes, but is not limited to, potholes, rocks, debris, metal parts, glass, plastic, curbs, and composite scraps. The term does not include any damage caused by collision with another vehicle, vandalism, or other causes usually covered under the comprehensive or collision coverages provided by an automobile physical damage policy.

(15) “Salesperson” means any dealership, corporation, partnership, or sole proprietorship employed or otherwise retained by an insurer or motor vehicle service agreement company for the purpose of selling or issuing motor vehicle service agreements or for the purpose of soliciting or retaining other salespersons.

(16) “Unearned premium” means that portion of the gross written premium which has not been earned on a straight pro rata basis.

(17) “Unearned premium reserve” means unencumbered assets equal to 50 percent of the unearned premium.

(18) “Unearned gross written premium” means that portion of the gross written premium which has not been amortized or earned on a pro rata basis.

History.—s. 1, ch. 59-110; ss. 13, 35, ch. 69-106; s. 268, ch. 71-377; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 1, ch. 78-231; ss. 2, 3, ch. 81-318; ss. 1, 32, 33, ch. 82-234; s. 5, ch. 85-321; s. 1, ch. 88-46; s. 1, ch. 89-125; ss. 9, 68, ch. 91-106; ss. 1, 20, ch. 93-195; s. 1, ch. 94-280; s. 1, ch. 97-74; s. 452, ch. 97-102; s. 1, ch. 2001-281; s. 1, ch. 2002-86; s. 1, ch. 2003-150; s. 1415, ch. 2003-261; s. 1, ch. 2005-258; s. 2, ch. 2008-178; s. 10, ch. 2010-175; s. 1, ch. 2012-77; s. 1, ch. 2016-60.



634.021 - Powers of department, commission, and office; rules.

634.021 Powers of department, commission, and office; rules.—The office shall administer this act and the commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this act related to motor vehicle service agreement companies and motor vehicle service agreements. The department shall administer this act and may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of this act related to sales representatives.

History.—s. 2, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 2, 32, 33, ch. 82-234; s. 68, ch. 91-106; s. 20, ch. 93-195; s. 209, ch. 98-200; s. 1416, ch. 2003-261; s. 95, ch. 2006-1.



634.023 - Part exclusive; applicability of other laws.

634.023 Part exclusive; applicability of other laws.—

(1) Except as provided in this part, motor vehicle service agreement companies shall be governed by the provisions of this part and shall be exempt from all other provisions of the Florida Insurance Code.

(2) The provisions of chapter 85-321, Laws of Florida, which amended provisions of this part shall be construed as clarifying legislative intent as to the status of persons regulated by the part as insurers.

History.—ss. 6, 51, ch. 85-321; s. 18, ch. 88-206; s. 68, ch. 91-106; s. 20, ch. 93-195.



634.031 - License required.

634.031 License required.—

(1) A person may not transact, administer, or market, attempt to transact, administer, or market, or in any manner hold itself out as transacting, administering, or marketing the service agreement business, on behalf of herself or himself or itself, in this state or from this state unless it is authorized to do so under a subsisting license issued to it by the office. The company shall pay to the office an annual nonrefundable license fee for the license.

(2) No person shall, from offices or by personnel or facilities in this state, solicit applications or otherwise transact service agreement sales in another state or country unless it holds a subsisting license issued to it by the office authorizing it to transact the same kind or kinds of service agreement business in this state.

(3) No person shall transact, administer, or market service agreements unless it holds a subsisting license issued by the office authorizing it to transact the same kind or kinds of service agreement business in this state.

(4) The office may, pursuant to s. 120.569, in its discretion and without advance notice or hearing issue an immediate final order to cease and desist to any person or entity which violates this section. The Legislature finds that a violation of this section constitutes an imminent and immediate threat to the public health, safety, and welfare of the residents of this state.

(5) Any person that is an affiliate of a domestic insurer as defined in chapter 624 is exempt from application of this part if the person does not issue, or market or cause to be marketed, motor vehicle service agreements to residents of this state and does not administer motor vehicle service agreements that were originally issued to residents of this state. The domestic insurer or its wholly owned Florida licensed insurer must be the direct obligor of all motor vehicle service agreements issued by such affiliate or must issue a contractual liability insurance policy to such affiliate that meets the conditions described in s. 634.041(8)(b). If the Office of Insurance Regulation determines, after notice and opportunity for a hearing, that a person’s intentional business practices do not comply with any of the exemption requirements of this subsection, the person shall be subject to this part.

(6) Any person that is an affiliate of a licensed motor vehicle service agreement company which is domiciled in this state and which uses contractual liability insurance to qualify with the requirements of s. 634.041 is exempt from application of this part if the person does not issue, market, or cause to be marketed motor vehicle service agreements to residents of this state and does not administer motor vehicle service agreements that were originally issued to residents of this state. Any affiliated person operating from this state under this subsection must use a licensed motor vehicle service agreement company to administer all service agreements issued by such person in other states. If the office determines, after notice and opportunity for hearing in accordance with s. 120.569, that a person’s intentional business practices do not comply with any part of the exemption requirements of this subsection, the person shall be subject to this part. The motor vehicle service agreement company shall be liable for all acts of and responsible for all violations of this part by an affiliated person operating from this state.

(7) Any person who violates this section commits, in addition to any other violation, a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 2, ch. 78-231; ss. 2, 3, ch. 81-318; ss. 3, 32, 33, ch. 82-234; ss. 10, 68, ch. 91-106; ss. 2, 20, ch. 93-195; s. 1, ch. 95-245; s. 277, ch. 96-410; s. 1746, ch. 97-102; s. 1, ch. 2003-168; s. 1417, ch. 2003-261; s. 1, ch. 2006-272; s. 11, ch. 2010-175.



634.041 - Qualifications for license.

634.041 Qualifications for license.—To qualify for and hold a license to issue service agreements in this state, a service agreement company must be in compliance with this part, with applicable rules of the commission, with related sections of the Florida Insurance Code, and with its charter powers and must comply with the following:

(1) Any service agreement company applying for a license must be a solvent corporation formed under the laws of this state or of another state or district of the United States and must meet minimum requirements under this section.

(2) The service agreement company must furnish the office with evidence satisfactory to the office that the management of the company is competent and trustworthy and can successfully and lawfully manage its affairs.

(3) The service agreement company must make the deposit required under s. 634.052.

(4) A service agreement company may not be licensed to transact service agreement business in this state unless it maintains the required reserves and the required ratio of liquid assets to the required reserves.

(5) A service agreement company may not be licensed to transact service agreement business in this state if, during the 3 years immediately preceding its application for a license, it has violated any requirement of this part or a rule adopted thereunder.

(6) In order to obtain or maintain a license, a service agreement company must have and maintain minimum net assets of $500,000. However, a service agreement company that maintains a gross written premium of less than $750,000 at all times, that has been licensed in Florida for more than 5 years, and that has never had an administrative complaint filed by the office against its operations under this part may reach this net asset requirement in equal increments over a 5-year period beginning on October 1, 1991.

(7) All assets used to maintain the minimum net asset requirement must be maintained in the United States.

(8)(a) A service agreement company must establish and maintain an unearned premium reserve in accordance with the following:

1. It must consist of unencumbered assets equal to a minimum of 50 percent of the unearned gross written premium on each service agreement and must amortize this reserve pro rata over the duration of the service agreement. Such assets must be held in the form of cash or invested in securities for investment under ss. 625.301-625.340.

2. In addition to the net asset requirements set forth in subsection (6), a company utilizing the 50-percent reserve must not allow its ratio of gross written premium in force to net assets to exceed 10 to 1. For companies that have utilized both contractual liability insurance and the 50-percent reserve, this ratio must be calculated based only on that portion of gross written premium in force which is covered by the 50-percent reserve.

3. A company that uses an unearned premium reserve must deposit with the department securities of the type eligible for deposit by insurers under s. 625.52 equal to 15 percent of the unearned premium reserve. This reserve deposit may be included as an asset for calculating the requirement of subparagraph 1. A request for release of the reserve deposit may be made quarterly only after the office has approved the company’s current quarterly or annual financial statement and a statement sworn to by two officers of the company, verifying that the release will not reduce the reserve deposit to less than 15 percent of the unearned premium reserve.

(b) A service agreement company does not have to establish and maintain an unearned premium reserve if it purchases and maintains contractual liability insurance in accordance with the following:

1. The insurance covers 100 percent of its claim exposure and is obtained from an insurer approved by the office which holds a certificate of authority to do business within this state.

2. If the service agreement company does not meet its contractual obligations, the contractual liability insurance policy binds its issuer to pay or cause to be paid to the service agreement holder all legitimate claims and cancellation refunds for all service agreements issued by the service agreement company while the policy was in effect. This requirement also applies to those service agreements for which no premium has been remitted to the insurer.

3. If the issuer of the contractual liability policy is fulfilling the service agreements covered by the contractual liability policy and the service agreement holder cancels the service agreement, the issuer must make a full refund of unearned premium to the consumer, subject to the cancellation fee provisions of s. 634.121(3). The sales representative and agent must refund to the contractual liability policy issuer their unearned pro rata commission.

4. The policy may not be canceled, terminated, or nonrenewed by the insurer or the service agreement company unless a 90-day written notice thereof has been given to the office by the insurer before the date of the cancellation, termination, or nonrenewal.

5. The service agreement company must provide the office with the claims statistics.

All funds or premiums remitted to an insurer by a motor vehicle service agreement company under this part shall remain in the care, custody, and control of the insurer and shall be counted as an asset of the insurer; provided, however, this requirement does not apply when the insurer and the motor vehicle service agreement company are affiliated companies and members of an insurance holding company system. If the motor vehicle service agreement company chooses to comply with this paragraph but also maintains a reserve to pay claims, such reserve shall only be considered an asset of the covered motor vehicle service agreement company and may not be simultaneously counted as an asset of any other entity.

(9)(a) In meeting the requirements of this part, except as provided in paragraph (b), a service agreement company may not utilize both the 50-percent reserve and contractual liability insurance simultaneously. However, a company may have contractual liability coverage on service agreements previously sold and sell new service agreements covered by the 50-percent reserve, and the converse of this is also allowed. A service agreement company must be able to distinguish how each individual service agreement is covered.

(b) A service agreement company that maintains net assets of at least $10 million and that annually files with the office a financial statement audited in accordance with generally accepted accounting principles may use either the 50-percent reserve or the contractual liability coverage for specific blocks of new service agreements. For purposes of this subsection, the term “specific blocks of new service agreements” means the service agreements sold by a single designated licensed salesperson. A service agreement company must be able to distinguish how each individual service agreement is covered. A service agreement company using the 50-percent premium reserve, as permitted under this subsection, must obtain contractual liability insurance coverage for any future deficits in the premium reserve account directly attributable to the specific blocks of new agreements written. Such a contractual liability insurance policy must be filed with the office. Such policies or endorsements to an existing policy must contain language evidencing that the contractual liability insurance policy shall pay claims arising out of such specific blocks of agreements if the service agreement company cannot or will not pay such claims. All contractual liability insurance policies issued to a service agreement company under this part must cover all agreements issued during the term of the policy and, for purposes of this section, the company must obtain and file with the office endorsements to that policy identifying the specific blocks of agreements not covered thereunder.

(10) In addition to information called for and furnished with its annual statement, a service agreement company must furnish to the office, as soon as reasonably possible, any information as to its transactions or affairs that the office requests in writing. All information furnished pursuant to the request of the office must be verified by the oath of two executive officers of the service agreement company.

(11)(a) A service agreement company offering service agreements providing vehicle protection expenses may meet the requirements for this part only by maintaining contractual liability insurance covering 100 percent of its vehicle protection claim exposure in accordance with paragraph (8)(b), which insurance must be issued by an insurance company not affiliated with the service agreement company, unless the insurance company had issued a contractual liability insurance policy to a service agreement company on or before January 1, 2002. Service agreements providing vehicle protection expenses may be sold only to a service agreement holder that has in-force comprehensive motor vehicle insurance coverage for the vehicle to be covered by the service agreement.

(b) Notwithstanding any other requirement of this part, a service agreement company maintaining an unearned premium reserve on all service agreements in accordance with paragraph (8)(a) may offer service agreements providing vehicle protection expenses if it maintains contractual liability insurance only on all service agreements providing vehicle protection expenses and continues to maintain the 50-percent reserve for all service agreements not providing vehicle protection expenses. A service agreement company maintaining contractual liability insurance for all service agreements providing vehicle protection expenses and the 50-percent reserve for all other service agreements must, in the service agreement register as required under s. 634.136(2), distinguish between insured service agreements providing vehicle protection expenses and service agreements not providing vehicle protection expenses.

(12) A motor vehicle manufacturer complying with the provisions of this part must be an entity formed under the laws of this state or of another state or district of the United States and need comply only with subsections (2) and (10). A motor vehicle manufacturer need not submit fingerprints, background information, or biographical statements for any individual except those serving as officers or directors of the applicant entity. A motor vehicle manufacturer need not comply with s. 634.081(5). Motor vehicle manufacturers are subject to all other applicable provisions of this part.

History.—s. 4, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 3, ch. 78-231; ss. 2, 3, ch. 80-149; ss. 2, 3, ch. 81-318; ss. 4, 32, 33, ch. 82-234; s. 131, ch. 83-216; s. 2, ch. 89-125; s. 1, ch. 90-153; ss. 11, 68, ch. 91-106; ss. 3, 20, ch. 93-195; s. 1, ch. 99-293; s. 2, ch. 2002-86; s. 2, ch. 2003-150; s. 1418, ch. 2003-261; s. 2, ch. 2005-258; s. 3, ch. 2008-178; s. 12, ch. 2010-175.



634.042 - Prohibited investments and loans.

634.042 Prohibited investments and loans.—A motor vehicle service agreement company shall not directly or indirectly invest in or lend its funds upon the security of any note or other evidence of indebtedness of any director, officer, or controlling stockholder of the motor vehicle service agreement company. This prohibition applies only to investments and loans initially reported on motor vehicle service agreement financial statements after the third quarterly statement for 2006.

History.—s. 2, ch. 2006-272.



634.044 - Assets and liabilities.

634.044 Assets and liabilities.—

(1) ASSETS.—In any determination of the financial condition of a service agreement company, there shall be allowed as assets only those assets that are owned by the service agreement company and which assets consist of:

(a) Cash in the possession of the service agreement company, or in transit under its control, including the true balance of any deposit in a solvent bank, savings and loan association, or trust company which is domiciled in the United States.

(b) Investments, securities, properties, and loans acquired or held in accordance with this part, and in connection therewith the following items:

1. Interest due or accrued on any bond or evidence of indebtedness which is not in default and which is not valued on a basis including accrued interest.

2. Declared and unpaid dividends on stock and shares, unless the amount of the dividends has otherwise been allowed as an asset.

3. Interest due or accrued upon a collateral loan which is not in default in an amount not to exceed 1 year’s interest thereon.

4. Interest due or accrued on deposits or certificates of deposit in solvent banks, savings and loan associations, and trust companies domiciled in the United States, and interest due or accrued on other assets, if such interest is in the judgment of the office a collectible asset.

5. Interest due or accrued on current mortgage loans, in an amount not exceeding in any event the amount, if any, of the excess of the value of the property less delinquent taxes thereon over the unpaid principal; but in the property less delinquent taxes thereon over the unpaid principal; but in no event shall interest accrued for a period in excess of 90 days be allowed as an asset.

6. Rent due or accrued on real property if such rent is not in arrears for more than 3 months. However, in no event shall rent accrued for a period in excess of 90 days be allowed as an asset.

7. The unaccrued portion of taxes paid prior to the due date on real property.

(c) Furniture, fixtures, furnishings, vehicles, and equipment, if the original cost of each item is at least $200, which cost shall be amortized in full over a period not to exceed 5 calendar years, unless otherwise approved by the office.

(d) Part inventories maintained for the purpose of servicing products warranted. Part inventories must be listed at cost. Service agreement companies are required to maintain records to support valuation of part inventories.

(e) The liquidation value of prepaid expenses.

(f) Other assets or receivables, not inconsistent with the provisions of this section, deemed by the office to be available for the payment of losses and claims, at values to be determined by the office.

The office, upon determining that a service agreement company’s asset has not been evaluated according to applicable law or that it does not qualify as an asset, shall require the service agreement company to properly reevaluate the asset or replace the asset with an asset suitable to the office within 30 days of written notification by the office of this determination, if the removal of the asset from the organization’s assets would impair the company’s solvency.

(2) ASSETS NOT ALLOWED.—In addition to assets impliedly excluded by the provisions of subsection (1), the following assets expressly shall not be allowed as assets in any determination of the financial condition of a service agreement company:

(a) Goodwill, agreement holder lists, patents, trade names, agreements not to compete, and other like intangible assets.

(b) Any note or account receivable from or advances to officers, directors, or controlling stockholders, whether secured or not, and advances to employees, agents, or other persons on personal security only.

(c) Stock of the service agreement company owned by it directly or owned by it through any entity in which the organization owns or controls, directly or indirectly, more than 25 percent of the ownership interest.

(d) Leasehold improvements, stationery, and literature, except that leasehold improvements made prior to October 1, 1991, shall be allowed as an asset and shall be amortized over the shortest of the following periods:

1. The life of the lease.

2. The useful life of the improvements.

3. The 3-year period following October 1, 1991.

(e) Furniture, fixtures, furnishings, vehicles, and equipment, other than those items authorized under paragraph (1)(c).

(f) Notes or other evidences of indebtedness which are secured by mortgages or deeds of trust which are in default and beyond the express period specified in the instrument for curing the default.

(g) Bonds in default for more than 60 days.

(h) Deferred costs other than the liquidation value of prepaid expenses except for those companies that reserve 100 percent of gross written premium.

(i) Any note, account receivable, advance, or other evidence of indebtedness, or investment in:

1. The parent of the service agreement company;

2. Any entity directly or indirectly controlled by the service agreement company parent;

3. An affiliate of the parent or the service agreement company; however, receivables from the parent or affiliated companies shall be considered an admitted asset of the company when the office is satisfied that the repayment of receivables, loans, and advances from the parent or the affiliated company are guaranteed by an organization in accordance with s. 634.045; or

4. Officers, directors, shareholders, employees, or salespersons of the service agreement company; however, premium receivables under 45 days old may be considered an admitted asset.

The office may, however, allow all or a portion of such asset, at values to be determined by the office, if deemed by the office to be available for the payment of losses and claims.

(3) LIABILITIES.—In any determination of the financial condition of a service agreement company, liabilities to be charged against its assets shall include, but not be limited to:

(a) The amount, in conformity with generally accepted accounting principles, necessary to pay all of its unpaid losses and claims incurred for or on behalf of an agreement holder, on or prior to the end of the reporting period, whether reported or unreported.

(b) Taxes, expenses, and other obligations due or accrued at the date of the statement.

(c) Reserve for unearned premiums.

The office, upon determining that the service agreement company has failed to report liabilities that should have been reported, shall require a correct report which reflects the proper liabilities to be submitted by the service agreement company to the office within 10 working days of receipt of written notification.

History.—ss. 12, 68, ch. 91-106; s. 20, ch. 93-195; s. 453, ch. 97-102; s. 2, ch. 2001-281; s. 1419, ch. 2003-261.



634.045 - Guarantee agreements.

634.045 Guarantee agreements.—In order to include receivables from affiliated companies as assets under s. 634.041, the motor vehicle service agreement company shall provide a written guarantee to assure repayment of all receivables, loans, and advances from affiliated companies, provided that the written guarantee is made by a guaranteeing organization which:

(1) Has been in continuous operation for 10 years or more and has net assets of the greater of $5 million or 2 times the minimum net asset requirements of the motor vehicle service agreement company. In any determination of the financial condition of the guaranteeing organization, the definitions of assets and liabilities, set forth in this part shall apply, except that investments in or loans to any organizations guaranteed by the guaranteeing organization shall be excluded from net assets. If the guaranteeing organization is sponsoring more than one organization, the net asset requirement shall be increased by a multiple equal to the number of such organizations.

(2) Submits a guarantee that is approved by the office as meeting the requirements of this part, provided that the written guarantee contains a provision which requires that the guarantee be irrevocable unless the guaranteeing organization can demonstrate to the office that the cancellation of the guarantee will not result in the net assets of the motor vehicle service agreement company falling below its minimum net asset requirement and the office approves cancellation of the guarantee.

(3) Initially submits its audited financial statements, certified by an independent certified public accountant, prepared in accordance with generally accepted accounting principles, covering its two most current annual accounting periods.

(4) Submits annually, within 3 months after the end of its fiscal year, an audited financial statement certified by an independent certified public accountant, prepared in accordance with generally accepted accounting principles. The office may, as it deems necessary, require quarterly financial statements from the guaranteeing organization.

(5) The filings made by a guarantee organization pursuant to this section are confidential and exempt from the provisions of s. 119.07(1).

(6) Nothing in this section shall be construed to prevent the use of such filings in judicial or administrative proceedings when ordered to be produced by appropriate subpoena or by order of the court or an administrative law judge.

History.—s. 2, ch. 90-153; s. 68, ch. 91-106; s. 19, ch. 91-201; s. 115, ch. 92-318; s. 1, ch. 93-117; s. 20, ch. 93-195; s. 393, ch. 96-406; s. 278, ch. 96-410; s. 1420, ch. 2003-261.



634.052 - Required deposit.

634.052 Required deposit.—

(1) To assure the faithful performance of its obligations to its members or subscribers, each motor vehicle service agreement company shall, prior to issuance of its license by the office, deposit with the department securities of the type eligible for deposit by insurers under s. 625.52 and having at all times a market value of not less than $200,000; however, service agreement companies maintaining an unearned gross written premium of less than $750,000 shall have on deposit with the department $100,000. After 1 year from the date of initial licensure, a service agreement company may file a request for the release of a portion of the deposit and thereafter requests may be made quarterly. A request may be granted only after the office has received and approved the company’s current quarterly or annual financial statement. However, at no time shall the deposit be less than $100,000.

(2) In addition to the deposits otherwise required pursuant to this section, the office may, after notice and hearing, require any company for good cause shown to deposit and maintain deposited in trust for the protection of the contract holders and creditors of the company, for such time as the office deems necessary, securities eligible for such deposit under s. 625.52 having a value of not less than the amount which the office determines is necessary, which amount shall be neither less than $100,000, nor more than $500,000, depending on the obligation of the company in this state.

(3) The state shall be responsible for the safekeeping of all securities deposited with the department under this act. Such securities shall not, on account of being in this state, be subject to taxation, but shall be held exclusively and solely to guarantee the faithful performance by the company of its obligations to its members or subscribers.

(4) The depositing company shall, during its solvency, have the right to exchange or substitute other securities of like quality and value for securities so on deposit, to receive the interest and other income accruing on such securities, and to inspect the deposit at all reasonable times.

(5) Such deposit shall be maintained unimpaired as long as the company continues in business or from offices in this state. Whenever the company ceases to do business in or from offices in this state and furnishes to the office proof satisfactory to it that it has discharged or otherwise adequately provided for all its obligations to its members or subscribers in this state, the office and department shall release the deposited securities to the parties entitled thereto, on presentation of the receipts of the department for such securities.

History.—s. 5, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 4, ch. 78-231; ss. 2, 3, ch. 81-318; ss. 5, 32, 33, ch. 82-234; s. 132, ch. 83-216; ss. 13, 68, ch. 91-106; s. 184, ch. 91-108; s. 20, ch. 93-195; s. 1421, ch. 2003-261.



634.053 - Levy upon deposit limited.

634.053 Levy upon deposit limited.—A judgment creditor or other claimant of a motor vehicle service agreement company does not have the right to levy upon any of the assets or securities held in this state as a deposit under s. 634.052. However, to pay any unpaid obligation to this state, the office may levy upon any of the assets of a motor vehicle service agreement company found to be insolvent or found to be bankrupt by any court.

History.—ss. 36, 51, ch. 85-321; s. 68, ch. 91-106; ss. 4, 20, ch. 93-195; s. 1422, ch. 2003-261.



634.061 - Application for and issuance of license.

634.061 Application for and issuance of license.—

(1) A sworn application for a license as a motor vehicle service agreement company shall be made to and filed with the office on forms as prescribed by the commission and furnished by the office.

(2) In addition to information relative to its qualifications as called for under s. 634.041, the application shall show:

(a) The location of the applicant’s home office.

(b) The name and residence address of each director, officer, and 10-percent or greater stockholder of the applicant.

(c) Other pertinent information as required by the commission or office.

(3) The application when filed shall be accompanied by:

(a) If a corporation or partnership, a copy of the applicant’s articles of incorporation or partnership document, if any, certified by the public official having custody of the original and a copy of its bylaws certified by its secretary.

(b) A copy of the most recent financial statement of the applicant, verified under the oath of at least two of its principal officers.

(c) The license tax as required under s. 634.071.

(4) Upon completion of the application for license, the office shall examine the same and make such further investigation of the applicant as it deems advisable. If it finds that the applicant is qualified therefor under this part, it shall issue to the applicant a license as a motor vehicle service agreement company. If the office does not so find, it shall refuse to issue the license.

History.—s. 6, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 6, 32, 33, ch. 82-234; ss. 14, 68, ch. 91-106; ss. 5, 20, ch. 93-195; s. 1423, ch. 2003-261.



634.071 - License continuance.

634.071 License continuance.—A license issued under this part shall continue in force as long as the motor vehicle service agreement company is entitled thereto under this part and until suspended, revoked, or terminated. Annually, in conjunction with the March 1 filing of the annual report, each motor vehicle service agreement company shall file a $100 license fee.

History.—s. 7, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 7, 32, 33, ch. 82-234; ss. 15, 68, ch. 91-106; s. 20, ch. 93-195.



634.081 - Suspension or revocation of license; grounds.

634.081 Suspension or revocation of license; grounds.—

(1) The office may, in its discretion, suspend or revoke the license of any motor vehicle service agreement company if it finds that the company has violated any lawful order of the office or any provision of this part.

(2) The office shall suspend or revoke the license of a motor vehicle service agreement company if it finds that the company:

(a) Is impaired or insolvent as defined in s. 631.011 or in unsound condition, or in a condition, or using methods and practices in the conduct of its business, as to render its further transaction of service agreements in this state hazardous or injurious to its service agreement holders or to the public.

(b) Has refused to be examined or to produce its accounts, records, and files for examination, or if any of its officers have refused to give information with respect to its affairs or to perform any other legal obligation as to the examination, when required by the office.

(c) Has failed to pay any fees, taxes, or other assessments within 90 days after their due date.

(d) Has failed to pay any final judgment rendered against it in this state within 90 days after the judgment became final.

(e) With a frequency as to indicate its general business practice in this state, has without just cause refused to pay proper claims arising under its service agreements, or without just cause compels service agreement holders to accept less than the amount due them or to employ attorneys or to bring suit against the service agreement company to secure full payment or settlement of proper claims.

(f) Is affiliated with, or under the same general management or interlocking directorate or ownership of, another motor vehicle service agreement company or person who transacts service agreements in or from this state without a subsisting license.

(g) Fails to affirm or deny coverage of a claim upon written request of the agreement holder within a reasonable time after notification of the claim.

(h) Fails to promptly provide a reasonable explanation in writing if requested by the agreement holder of the basis in the service agreement in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement.

(3) The office may, in its discretion, suspend the license of any motor vehicle service agreement company as to which a proceeding for receivership, conservatorship, or rehabilitation or other delinquency proceeding has been commenced against it or its affiliate in any state.

(4) A violation of this act by an insurer is grounds for suspension or revocation of the insurer’s certificate of authority in this state.

(5) The office shall suspend or revoke the license of a company if it finds that the ratio of gross written premiums written to net assets exceeds 10 to 1 unless the company has in excess of $750,000 in net assets and is utilizing contractual liability insurance which cedes 100 percent of the service agreement company’s claims liabilities to the contractual liability insurer or is utilizing contractual liability insurance which reimburses the service agreement company for 100 percent of its paid claims. However, if a service agreement company has been licensed by the office in excess of 10 years, is in compliance with all applicable provisions of this part, and has net assets at all times in excess of $3 million that comply with the provisions of part II of chapter 625, such company may not exceed a ratio of gross written premiums written to net assets of 15 to 1.

History.—s. 8, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; s. 7, ch. 78-231; ss. 2, 3, ch. 81-318; ss. 8, 32, 33, ch. 82-234; s. 133, ch. 83-216; s. 3, ch. 89-125; ss. 16, 68, ch. 91-106; ss. 6, 20, ch. 93-195; s. 2, ch. 95-245; s. 1424, ch. 2003-261.



634.095 - Prohibited acts.

634.095 Prohibited acts.—Any service agreement company or salesperson that engages in one or more of the following acts is, in addition to any applicable denial, suspension, revocation, or refusal to renew or continue any appointment or license, guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083:

(1) No salesperson or agent who participates in or influences the processing, administration, or adjustment of claims shall enter into any agreement or understanding in which the effect is to make the amount of any salesperson’s or agent’s commission contingent upon savings effected in the adjustment, settlement, and payment of losses covered by the service agreement company’s or insurer’s service agreement. Any agreement or understanding now existing is declared unlawful and shall be terminated immediately.

(2) Offering or attempting to offer the service agreement holder a return of all or a portion of the premium paid if the service agreement holder does not file any claims or files a limited number of claims or files claims the dollar amount of which does not exceed a set amount or percentage.

(3) Issuing or causing to be issued any advertisement which:

(a) Does not fully disclose in boldfaced type the name, address, and license number of the service agreement company.

(b) In any respect is in violation of or does not comply with this part, applicable provisions of the Florida Insurance Code, or applicable rule of the commission.

(c) Is ambiguous, misleading, or deceptive.

(d) Is false, deceptive, or misleading with respect to:

1. The service agreement company’s affiliation with a motor vehicle manufacturer;

2. The service agreement company’s possession of information regarding a motor vehicle owner’s current motor vehicle manufacturer’s original equipment warranty;

3. The expiration of a motor vehicle owner’s current motor vehicle manufacturer’s original equipment warranty; or

4. Any requirement that the motor vehicle owner register for a new motor vehicle service agreement with the company in order to maintain coverage under the current motor vehicle service agreement or manufacturer’s original equipment warranty.

(4) Denying claims for lack of service or maintenance on component parts that do not require servicing or routine maintenance or are unrelated to servicing.

(5) Requiring that the purchaser or insured agree to purchase noninsurance services, commodities, or other insurance including automobile services as specified in s. 624.124 or exempt motor vehicle service agreements specified in s. 624.125.

(6) The practice, known as sliding, by any person whereby the person:

(a) Represents to the applicant that a specific ancillary coverage or product is required by law in conjunction with the purchase of a service agreement, when in fact the specific ancillary coverage or product is not required;

(b) Represents to the applicant that a specific ancillary coverage or product is included in the service agreement applied for without an additional charge, when in fact an additional charge is applied; or

(c) Charges an applicant for a specific ancillary coverage or product, over and above the cost of the service coverage applied for, without the informed consent of the applicant.

(7) Remitting premiums received on motor vehicle service agreements sold to any person other than the licensed service agreement company that is obligated to perform under such agreement, if the agreement between such company and the salesperson requires that premiums be submitted directly to the service agreement company.

History.—ss. 17, 68, ch. 91-106; s. 20, ch. 93-195; s. 454, ch. 97-102; s. 1425, ch. 2003-261; s. 13, ch. 2010-175.



634.101 - Order, notice of suspension or revocation of license; effect; publication.

634.101 Order, notice of suspension or revocation of license; effect; publication.—

(1) Suspension or revocation of the license of a company shall be by the order of the office mailed to the company by registered or certified mail. The office shall promptly also give notice of such suspension or revocation to the salespersons of the company in this state of record with the department. The company shall not solicit or write any new service agreements in this state during the period of any such suspension or revocation, nor after such revocation renew any business previously written.

(2) In its discretion, the office may cause notice of any such revocation to be published in one or more newspapers of general circulation published in this state.

(3) When the license is surrendered or revoked, the service agreement company shall proceed immediately, following the effective date of the surrender or order of revocation, to conclude its affairs transacted under this part. The service agreement company shall not solicit, negotiate, advertise, or effectuate new or renewal of service agreements. The office retains jurisdiction over the service agreement company as it may find to be in the best interest of the insured until all contracts have been fulfilled, canceled, or expired.

History.—s. 10, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 9, 32, 33, ch. 82-234; ss. 18, 68, ch. 91-106; s. 20, ch. 93-195; s. 455, ch. 97-102; s. 1426, ch. 2003-261.



634.111 - Duration of suspension; obligations of company during suspension period; reinstatement.

634.111 Duration of suspension; obligations of company during suspension period; reinstatement.—

(1) The suspension of the license of a company shall be for such period not to exceed 1 year as is fixed by the office in the order of suspension, unless the office shortens or rescinds such suspension or the order upon which the suspension is based is modified, rescinded, or reversed.

(2) During the period of suspension, the company shall file its annual statement and quarterly reports, pay fees, pay licenses, and pay taxes as required under this chapter as if the license had continued in full force.

(3) Upon expiration of the suspension period, if within such period the license has not otherwise terminated, the license of the company shall be reinstated automatically unless the office finds that the causes of the suspension have not been removed or that the company is otherwise not in compliance with the requirements of this chapter. The office shall give the company notice of any such finding not less than 30 days in advance of the expiration of the suspension period. If not so automatically reinstated, the license shall be deemed to have expired as of the end of the suspension period or upon failure of the company to continue the license during the suspension period, whichever event first occurs.

(4) Upon reinstatement of the license of a company or reinstatement of the certificate of authority of an insurer following suspension, the authority of its salespersons in this state to represent the company or insurer shall likewise be reinstated. The office shall promptly notify the company or insurer and its salespersons of record in this state of such reinstatement.

History.—s. 11, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 10, 32, 33, ch. 82-234; s. 134, ch. 83-216; s. 68, ch. 91-106; ss. 7, 20, ch. 93-195; s. 456, ch. 97-102; s. 1427, ch. 2003-261.



634.121 - Forms, required procedures, provisions.

634.121 Forms, required procedures, provisions.—

(1) Before the sale of any service agreement, written notice must be given to the prospective purchaser by the service agreement company or its agent or salesperson that purchase of the service agreement is not required in order to purchase or obtain financing for a motor vehicle.

(2) All motor vehicle service agreements are assignable in a consumer transaction and must contain a statement in conspicuous, boldfaced type, informing the purchaser of the service agreement of her or his right to assign it to a subsequent retail purchaser of the motor vehicle covered by the service agreement and all conditions on such right of transfer. The assignment must occur within a period of time specified in the agreement, which period may not expire earlier than 15 days after the date of the sale or transfer of the motor vehicle. The service agreement company may charge an assignment fee not to exceed $40.

(3)(a) Each service agreement must contain a cancellation provision. Any service agreement is cancelable by the purchaser within 60 days after purchase. The refund must be 100 percent of the gross premium paid, less any claims paid on the agreement. A reasonable administrative fee may be charged not to exceed 5 percent of the gross premium paid by the agreement holder.

(b) After the service agreement has been in effect for 60 days, it may not be canceled by the insurer or service agreement company unless:

1. There has been a material misrepresentation or fraud at the time of sale of the service agreement;

2. The agreement holder has failed to maintain the motor vehicle as prescribed by the manufacturer;

3. The odometer has been tampered with or disabled and the agreement holder has failed to repair the odometer; or

4. For nonpayment of premium by the agreement holder, in which case the service agreement company shall provide the agreement holder notice of cancellation by certified mail.

If the service agreement is canceled by the insurer or service agreement company, the return of premium must not be less than 100 percent of the paid unearned pro rata premium, less any claims paid on the agreement. If, after 60 days, the service agreement is canceled by the service agreement holder, the insurer or service agreement company shall return directly to the agreement holder not less than 90 percent of the unearned pro rata premium, less any claims paid on the agreement. The service agreement company remains responsible for full refunds to the consumer on canceled service agreements. However, the salesperson and agent are responsible for the refund of the unearned pro rata commission. A service agreement company may effectuate refunds through the issuing salesperson or agent in accordance with paragraphs (c) and (d).

(c) If the service agreement company effectuates refunds through the issuing salesperson or agent, the service agreement company must send the unearned pro rata premium refund due, less any unearned pro rata commission, to the salesperson or agent effectuating the refund. Upon receipt, the salesperson or agent must refund the unearned pro rata premium, including any unearned pro rata commission, and the sales tax refund owed to the service agreement holder.

(d) The salesperson, agent, or service agreement company shall maintain a copy of one of the following documents, as applicable, demonstrating that the refund owed pursuant to paragraph (c) has been refunded:

1. A copy of the front and back of the canceled check for the applicable refund amount owed to the service agreement holder;

2. A copy of the front of the check for the applicable refund amount owed to the service agreement holder and a copy of the statement from the bank account on which the check was drawn showing that the check was cashed;

3. A copy of the front of the check issued by the service agreement company to the salesperson or agent in the amount of the service agreement company’s portion of the refund owed to the service agreement holder and a copy of the statement from the bank account on which the check was drawn showing that the check was cashed;

4. A copy of a completed buyer’s order demonstrating that the applicable refund amount owed to the service agreement holder was credited toward the purchase or lease of another vehicle;

5. Any document received from or sent to a lender, finance company, or creditor demonstrating that a loan or amount financed by the agreement holder was decreased by the amount of the applicable refund amount owed to the service agreement holder; or

6. Any other evidence approved by the office in a written communication to a person licensed pursuant to this part demonstrating that the applicable refund amount due to the service agreement holder was properly made.

A salesperson or agent effectuating a refund shall maintain a copy of the documentation required by this paragraph and shall provide a copy to the service agreement company within 45 days after a request is made by the department or the office to either the service agreement company or the salesperson.

(e) If the office finds that a salesperson or agent exhibits a pattern or practice of failing to properly effectuate refunds owed or to maintain and remit to the service agreement company the documentation required by paragraph (d), the office shall notify the department of its finding.

(4) If the service agreement is canceled, pursuant to an order of liquidation, the salesperson or agent is responsible for refunding, and must refund, to the receiver the unearned pro rata commission.

(5) If a service agreement company violates any lawful order of the office or fails to meet its contractual obligations under this part, upon notice from the office, the sales representative or agent must refund to the service agreement holder the unearned pro rata commission, unless the sales representative or agent has made other arrangements, satisfactory to the office, with the service agreement holder.

(6) Each service agreement, which includes a copy of the application form, must be mailed, delivered, or electronically transmitted to the agreement holder within 45 days after the date of purchase. Electronic transmission of a service agreement constitutes delivery to the agreement holder. The electronic transmission must notify the agreement holder of his or her right to receive the service agreement via United States mail rather than electronic transmission. If the agreement holder communicates to the service agreement company electronically or in writing that he or she does not agree to receipt by electronic transmission, a paper copy of the service agreement shall be provided to the agreement holder.

(7) Each service agreement form must contain in conspicuous, boldfaced type any statement or clause that places restrictions or limitations on the benefits offered or disclose such restrictions or limitations in regular type in a section of the service agreement containing a conspicuous, boldfaced type heading.

(8) If an insurer or service agreement company intends to use or require the use of remanufactured or used replacement parts, each service agreement form as well as all service agreement brochures must contain in conspicuous, boldfaced type a statement to that effect.

(9) Each service agreement form as well as all service agreement company sales brochures must clearly identify the name, address, and Florida license number of the licensed insurer or service agreement company.

(10) If a service agreement contains a rental car provision, it must disclose the terms and conditions of this benefit in conspicuous, boldfaced type or disclose such restrictions or limitations in regular type in a section of the service agreement containing a conspicuous, boldfaced type heading.

(11) By July 1, 2011, each service agreement sold in this state must be accompanied by a written disclosure to the consumer that the rate charged for the service agreement is not subject to regulation by the office. A service agreement company may comply with this requirement by including such disclosure in its service agreement form or in a separate written notice provided to the consumer at the time of sale.

History.—s. 12, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 8, ch. 78-231; ss. 2, 3, ch. 81-318; ss. 11, 32, 33, ch. 82-234; s. 26, ch. 83-288; ss. 19, 68, ch. 91-106; ss. 8, 20, ch. 93-195; s. 3, ch. 95-245; s. 2, ch. 97-74; s. 457, ch. 97-102; s. 2, ch. 99-293; s. 3, ch. 2002-86; s. 3, ch. 2003-150; s. 1428, ch. 2003-261; s. 14, ch. 2010-175; s. 2, ch. 2012-77; s. 1, ch. 2014-111.



634.1213 - Noncompliant forms.

634.1213 Noncompliant forms.—The office may order a service agreement company to stop using any service agreement form that:

(1) Is in any respect in violation of or does not comply with this part, any applicable provision of the Florida Insurance Code, or any applicable rule of the office.

(2) Contains or incorporates by reference when such incorporation is otherwise permissible, any inconsistent, ambiguous, or misleading clauses, or exceptions and conditions which deceptively affect the risk purported to be assumed in the general coverage of the service agreement.

(3) Has any title, heading, or other indication of its provisions which is misleading.

(4) Is printed or otherwise reproduced in such manner as to render any material provision of the form substantially illegible.

(5) Contains any provision which is unfair or inequitable or which encourages misrepresentation.

(6) Contains any provision which makes it difficult to determine the actual insurer or service agreement company issuing the form.

(7) Contains any provision for reducing claim payments due to depreciation of parts, except for marine engines.

History.—ss. 12, 33, ch. 82-234; ss. 20, 68, ch. 91-106; s. 20, ch. 93-195; s. 1429, ch. 2003-261; s. 15, ch. 2010-175.



634.131 - Tax on premiums and assessments.

634.131 Tax on premiums and assessments.—Premiums and assessments received by insurers or service agreement companies and taxed under this section are not subject to any premium tax provided for in the Florida Insurance Code. However, the gross amount of such premiums and assessments is subject to the sales tax imposed by s. 212.0506.

History.—s. 13, ch. 59-110; s. 2, ch. 61-119; s. 30, ch. 65-269; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 9, ch. 78-231; ss. 2, 3, ch. 81-318; ss. 14, 32, 33, ch. 82-234; s. 28, ch. 87-99; s. 10, ch. 88-206; s. 36, ch. 89-356; ss. 22, 68, ch. 91-106; ss. 9, 20, ch. 93-195.



634.136 - Office records required.

634.136 Office records required.—Each licensed motor vehicle service contract company, as a minimum requirement for permanent office records, shall maintain:

(1) A complete set of accounting records, including, but not limited to, a general ledger, cash receipts and disbursements journals, accounts receivable registers, and accounts payable registers.

(2) A detailed service agreement register, in numerical order by service agreement number, of agreements in force, which register shall include the following information: service agreement number, date of issue, issuing dealer, name of agreement holder, whether the agreement is covered by contractual liability insurance or the unearned premium reserve account, description of motor vehicle, service agreement period and mileage, gross premium, commission to salespersons, commission to dealer, and net premium.

(3) A detailed claims register, in numerical order by service agreement number, which register shall include the following information: service agreement number, date of issue, date of claim, type of claim, issuing dealer, amount of claim, date claim paid, and, if applicable, disposition other than payment and reason therefor.

History.—s. 5, ch. 78-231; s. 2, ch. 81-318; ss. 15, 32, 33, ch. 82-234; s. 68, ch. 91-106; s. 20, ch. 93-195; s. 458, ch. 97-102; s. 3, ch. 2005-258; s. 38, ch. 2010-175.



634.137 - Financial and statistical reporting requirements.

634.137 Financial and statistical reporting requirements.—

(1) By March 1 of each year, each service agreement company shall submit to the office annual financial reports on forms prescribed by the commission and furnished by the office.

(2) Any motor vehicle service agreement company engaged in the business of issuing service agreements in this state must transmit the following information, based on Florida data, to the office each year with the annual report of the company:

(a) Net assets.

(b) Premiums written.

(c) Premiums earned.

(d) Unearned premium reserve.

(e) Percent of claim exposure for which contractual liability insurance has been obtained.

(f) Incurred claims, not including claims incurred but not reported.

(g) Claims incurred but not reported.

(h) Loss reserve for all claims except those incurred but not reported.

(i) Reserves for claims incurred but not reported.

(j) Number and dollar amount of claims paid.

(k) Itemized acquisition costs.

(l) Net gain or loss from operations before income taxes.

(m) Net investment income from all reserves.

(n) Net investment income from surplus.

(o) Ratio of claims paid to premium earned.

(p) Ratio of all claims incurred to premium earned plus investment income from all reserves.

(q) Number of claims resisted.

(r) Any additional information that the commission requires in order to evaluate the financial condition or trade practices of companies issuing service agreements in this state.

(3) Any service agreement company that does not file an annual statement in the form and within the time provided by this section shall forfeit up to $100 for each day during which the default continues, and, upon notice by the office, the authority of the company to do business in this state shall cease while the default continues. The office shall deposit all sums collected under this subsection in the Insurance Regulatory Trust Fund.

(4) The office shall provide a summary of the information provided pursuant to subsection (2) in its annual report.

(5) The commission may by rule require each motor vehicle service agreement company to submit to the office, as the commission may designate, all or part of the information contained in the financial reports required by this section in a computer-readable form compatible with the electronic data processing system specified by the office.

(6) The office shall develop by rule an abbreviated form for motor vehicle manufacturers to use in submitting statistical reporting of sales of service agreements in this state in lieu of the financial reports required in subsections (1) and (2).

History.—ss. 16, 33, ch. 82-234; s. 68, ch. 91-106; ss. 10, 20, ch. 93-195; s. 3, ch. 2001-281; s. 1431, ch. 2003-261; s. 4, ch. 2008-178; s. 16, ch. 2010-175.



634.141 - Examination of companies.

634.141 Examination of companies.—

(1) Motor vehicle service agreement companies licensed under this part may be subject to periodic examination by the office in the same manner and subject to the same terms and conditions as apply to insurers under part II of chapter 624. The office is not required to conduct periodic examinations pursuant to this section, but may examine a service agreement company at its discretion. An examination conducted pursuant to this section may cover a period of only the most recent 5 years. The costs of examinations conducted pursuant to ss. 624.316(2)(e) and 624.3161(3) may not exceed 10 percent of the companies’ reported net income for the prior year. The commission may by rule establish provisions whereby a company may be exempted from examination.

(2) The office shall determine whether to conduct an examination of a company by considering:

(a) The amount of time that the company has been continuously licensed and operating under the same management and control.

(b) The company’s history of compliance with applicable law.

(c) The number of consumer complaints against the company.

(d) The financial condition of the company, demonstrated by the financial reports submitted pursuant to s. 634.137.

History.—s. 14, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 17, 32, 33, ch. 82-234; ss. 23, 68, ch. 91-106; s. 20, ch. 93-195; s. 1432, ch. 2003-261; s. 17, ch. 2010-175; s. 3, ch. 2012-77.



634.151 - Service of process; appointment of commissioner as process agent.

634.151 Service of process; appointment of commissioner as process agent.—

(1) Each company applying for authority to transact business in this state, whether domestic or foreign, shall file with the office its appointment of the Chief Financial Officer and her or his successors in office, on a form as furnished by the office, as its attorney to receive service of all legal process issued against it in any civil action or proceeding in this state and agreeing that process so served shall be valid and binding upon the company. The appointment shall be irrevocable, shall bind the company and any successor in interest as to the assets or liabilities of the company, and shall remain in effect as long as there is outstanding in this state any obligation or liability of the company resulting from its service agreement transactions therein.

(2) At the time of such appointment of the Chief Financial Officer as its process agent the company shall file with the department a designation of the name and address of the person to whom process against it served upon the Chief Financial Officer is to be forwarded. The company may change the designation at any time by a new filing.

History.—s. 15, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 18, 32, 33, ch. 82-234; s. 68, ch. 91-106; s. 20, ch. 93-195; s. 459, ch. 97-102; s. 1433, ch. 2003-261.



634.161 - Service of process; method.

634.161 Service of process; method.—

(1) Service of process upon the Chief Financial Officer as process agent of the company shall be made by serving copies in triplicate of the process upon the Chief Financial Officer. Upon receiving such service, the Chief Financial Officer shall file one copy with the department, return one copy with her or his admission of service, and promptly forward one copy of the process by registered or certified mail to the person last designated by the company to receive the same, as provided under s. 634.151.

(2) Process served upon the Chief Financial Officer and copy thereof forwarded as in this section provided shall for all purposes constitute valid and binding service thereof upon the company.

History.—s. 16, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 19, 32, 33, ch. 82-234; s. 68, ch. 91-106; s. 20, ch. 93-195; s. 460, ch. 97-102; s. 1434, ch. 2003-261.



634.171 - Salesperson to be licensed and appointed.

634.171 Salesperson to be licensed and appointed.—Salespersons for motor vehicle service agreement companies and insurers shall be licensed, appointed, renewed, continued, reinstated, or terminated as prescribed in chapter 626 for insurance representatives in general. However, they shall be exempt from all other provisions of chapter 626 including fingerprinting, photo identification, education, and examination provisions. License, appointment, and other fees shall be those prescribed in s. 624.501. A licensed and appointed salesperson shall be directly responsible and accountable for all acts of her or his employees and other representatives. Each service agreement company or insurer shall, on forms prescribed by the department, within 30 days after termination of the appointment, notify the department of such termination. No employee or salesperson of a motor vehicle service agreement company or insurer may directly or indirectly solicit or negotiate insurance contracts, or hold herself or himself out in any manner to be an insurance agent, unless so qualified, licensed, and appointed therefor under the Florida Insurance Code. A motor vehicle service agreement company is not required to be licensed as a salesperson to solicit, sell, issue, or otherwise transact the motor vehicle service agreements issued by the motor vehicle service agreement company.

History.—s. 17, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 10, ch. 78-231; ss. 2, 3, ch. 81-318; ss. 20, 32, 33, ch. 82-234; s. 18, ch. 85-208; ss. 24, 68, ch. 91-106; s. 137, ch. 91-108; s. 20, ch. 93-195; s. 461, ch. 97-102; s. 4, ch. 2001-281; s. 94, ch. 2003-1; s. 70, ch. 2003-267; s. 61, ch. 2003-281.



634.181 - Grounds for compulsory refusal, suspension, or revocation of license or appointment of salespersons.

634.181 Grounds for compulsory refusal, suspension, or revocation of license or appointment of salespersons.—The department shall deny, suspend, revoke, or refuse to renew or continue the license or appointment of any such salesperson if it finds that as to the salesperson any one or more of the following applicable grounds exist:

(1) Material misstatement, misrepresentation, or fraud in obtaining or attempting to obtain the license or appointment.

(2) If the license or appointment is willfully used, or to be used, to circumvent any of the requirements or prohibitions of this part, any applicable provision of the Florida Insurance Code, or rule of the department or commission.

(3) Willful misrepresentation of any service agreement or willful deception with regard to any agreement, done either in person or by any form of dissemination of information or advertising.

(4) If in the adjustment of claims arising out of service agreements, she or he has materially misrepresented to a service agreement holder or other interested party the terms and coverage of a service agreement with intent and for the purpose of effecting settlement of the claim on less favorable terms than those provided in and contemplated by the service agreement.

(5) For demonstrated lack of fitness or trustworthiness to engage in the service agreement business.

(6) For demonstrated lack of adequate knowledge and technical competence to engage in the transactions authorized by the license or appointment.

(7) Fraudulent or dishonest practices in the conduct of business under the license or appointment.

(8) Misappropriation, conversion, or unlawful withholding of moneys belonging to a service agreement company, insurer, or service agreement holder or to others and received in the conduct of business under the license or appointment.

(9) For unlawfully rebating, or attempt thereat, or for unlawfully dividing or offering to divide her or his commission with another.

(10) Willful failure to comply with, or willful violation of any proper order of the department or office, or willful violation of any provision of this part, or of any applicable provision of the insurance code, or applicable rule of the department or commission.

(11) Having been found guilty of, or having pleaded guilty or nolo contendere to, a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States of America or any state thereof or under the law of any other country which involves moral turpitude, without regard to whether a judgment of conviction has been entered by the court having jurisdiction of the cases.

(12) Failure to refund unearned pro rata commission to the agreement holder or the service agreement company, if the service agreement company is making a full unearned pro rata refund to the agreement holder.

History.—s. 18, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 21, 32, 33, ch. 82-234; s. 48, ch. 88-166; ss. 25, 68, ch. 91-106; s. 138, ch. 91-108; ss. 11, 20, ch. 93-195; s. 462, ch. 97-102; s. 1435, ch. 2003-261.



634.1815 - Rebating; when allowed.

634.1815 Rebating; when allowed.—

(1) No salesperson shall rebate any portion of his or her commission except as follows:

(a) The rebate shall be available to all consumers in the same actuarial class.

(b) The rebate shall be in accordance with a rebating schedule filed with and approved by the service agreement company issuing the service agreement to which the rebate applies. The service agreement company shall maintain a copy of all rebating schedules for a period of 3 years.

(c) The rebating schedule shall be uniformly applied so all consumers who purchase the same service agreement through the salesperson for the same coverage shall receive the same percentage rebate.

(d) The rebate schedule shall be prominently displayed in public view in the salesperson’s place of business, and a copy shall be made available to consumers on request at no charge.

(e) The age, sex, place of residence, race, nationality, ethnic origin, marital status, or occupation of the consumer shall not be used in determining the percentage of the rebate or whether a rebate is available.

(2) No rebate shall be withheld or limited in amount based on factors which are unfairly discriminatory.

(3) No rebate shall be given which is not reflected on the rebate schedule.

(4) No rebate shall be refused or granted based upon the purchase of or failure to purchase collateral business.

History.—s. 39, ch. 2004-374; s. 18, ch. 2010-175.



634.191 - Grounds for discretionary refusal, suspension, or revocation of license or appointment of salespersons.

634.191 Grounds for discretionary refusal, suspension, or revocation of license or appointment of salespersons.—The department may, in its discretion, deny, suspend, revoke, or refuse to renew or continue the license or appointment of any salesperson if it finds that as to the salesperson any one or more of the following applicable grounds exist under circumstances for which such denial, suspension, revocation, or refusal is not mandatory under s. 634.181:

(1) For any cause for which granting of the license or appointment could have been refused had it then existed and been known to the department.

(2) Violation of any provision of this part or of any other law applicable to the business of service agreements in the course of dealings under the license or appointment.

(3) Has violated any lawful order or rule of the department or commission.

(4) Failure or refusal, upon demand, to pay over to any company or insurer the salesperson represents or has represented any money coming into her or his hands belonging to the company or insurer.

(5) If, in the conduct of business under the license or appointment, the salesperson has engaged in unfair methods of competition or in unfair or deceptive acts or practices, as such methods, acts, or practices are or may be defined under this part, or has otherwise shown herself or himself to be a source of injury or loss to the public or detrimental to the public interest.

(6) Having been found guilty of, or having pleaded guilty or nolo contendere to, a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States of America or any state thereof or under the law of any other country, without regard to whether a judgment of conviction has been entered by the court having jurisdiction of the cases.

History.—s. 19, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 22, 32, 33, ch. 82-234; s. 39, ch. 87-226; s. 49, ch. 88-166; ss. 26, 68, ch. 91-106; s. 139, ch. 91-108; s. 20, ch. 93-195; s. 463, ch. 97-102; s. 4, ch. 2001-64; s. 4, ch. 2002-86; s. 1436, ch. 2003-261.



634.201 - Refusal, suspension, or revocation of license or appointment of salespersons.

634.201 Refusal, suspension, or revocation of license or appointment of salespersons.—

(1) If any salesperson is convicted by a court of a violation of this part or of an applicable provision of the Florida Insurance Code, the license 1and appointment of the individual shall thereby be deemed to be immediately revoked.

(2) If after an investigation, or upon other evidence, the department has reason to believe that there may exist any one or more grounds therefor, as the grounds are specified in ss. 634.181 and 634.191, the department may suspend, revoke, or refuse to renew or continue the license or appointment of any salesperson.

(3) The department’s papers, documents, reports, or evidence relative to a hearing for revocation or suspension of a license or appointment pursuant to the provisions of this part or the Florida Insurance Code or rule promulgated thereunder and chapter 120 are confidential and exempt from the provisions of s. 119.07(1) until such investigation is completed or ceases to be active. For the purposes of this section, an investigation is considered “active” while the investigation is being conducted by the department with a reasonable, good faith belief that it may lead to the filing of administrative, civil, or criminal proceedings. An investigation does not cease to be active if the department is proceeding with reasonable dispatch, and there is good faith belief that action may be initiated by the department or other administrative or law enforcement agency.

(4) Whenever it appears that any licensed or appointed insurance agent has violated the provisions of this part or of any applicable provision of the Florida Insurance Code or rules, the department may take such action relative thereto as is authorized by the Florida Insurance Code as for a violation of the Florida Insurance Code by the agent.

History.—s. 20, ch. 59-110; s. 27, ch. 63-512; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 32, 33, ch. 82-234; ss. 27, 68, ch. 91-106; s. 140, ch. 91-108; s. 2, ch. 93-117; s. 20, ch. 93-195; s. 394, ch. 96-406; s. 1747, ch. 97-102.

1Note.—The amendment to subsection (1) by s. 27, ch. 91-106, used the word “or.”



634.211 - Administrative fine in lieu of suspension or revocation of license or appointment.

634.211 Administrative fine in lieu of suspension or revocation of license or appointment.—

(1) If the department or office finds that one or more grounds exist for the suspension, revocation, or refusal to renew or continue any license or appointment issued under this part, the department or office may, in its discretion, in lieu of such suspension, revocation, or refusal, on a first offense and except where such suspension, revocation, or refusal is mandatory, impose upon the licensee or appointee an administrative penalty in an amount of up to $500 per violation, or if the department or office has found willful misconduct or willful violation on the part of the licensee or appointee, an administrative fine of up to $1,000 per violation. The administrative penalty may, in the department’s or office’s discretion, be augmented in amount by an amount equal to any commissions received by or accruing to the credit of the licensee or appointee in connection with any transaction as to which the grounds for suspension, revocation, or refusal related.

(2) The department or office may allow the licensee or appointee a reasonable period, not to exceed 30 days, within which to pay to the department or office the amount of the penalty so imposed. If the licensee or appointee fails to pay the penalty in its entirety to the department or office within the period so allowed, the license and appointment of the licensee or appointee shall stand suspended, revoked, or renewal or continuation refused, as the case may be, upon expiration of such period.

History.—s. 21, ch. 59-110; s. 30, ch. 65-269; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 32, 33, ch. 82-234; ss. 28, 68, ch. 91-106; s. 141, ch. 91-108; s. 20, ch. 93-195; s. 1437, ch. 2003-261.



634.221 - Disposition of taxes and fees.

634.221 Disposition of taxes and fees.—All license taxes, taxes on premiums and assessments, registration fees, and administrative fines and penalties collected under this act from motor vehicle service agreement companies shall be deposited to the credit of the Insurance Regulatory Trust Fund.

History.—s. 22, ch. 59-110; s. 2, ch. 61-119; s. 20, ch. 65-269; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 23, 32, 33, ch. 82-234; s. 68, ch. 91-106; s. 20, ch. 93-195; s. 1438, ch. 2003-261.



634.231 - Insurance business not authorized.

634.231 Insurance business not authorized.—Nothing in the Florida Insurance Code or in this part shall be deemed to authorize any motor vehicle service agreement company to transact any insurance business other than that of motor vehicle service agreement as herein defined or otherwise to engage in any other type of insurance unless the company is authorized under a certificate of authority issued by the office under the provisions of the Florida Insurance Code.

History.—s. 23, ch. 59-110; ss. 13, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 24, 32, 33, ch. 82-234; s. 7, ch. 85-321; s. 68, ch. 91-106; s. 20, ch. 93-195; s. 1439, ch. 2003-261.



634.241 - Prohibition against fronting.

634.241 Prohibition against fronting.—An authorized insurer or licensed motor vehicle service agreement company may not act as a fronting company for any unauthorized insurer or unlicensed motor vehicle service agreement company. A “fronting company” is an authorized insurer or licensed motor vehicle service agreement company that by reinsurance or otherwise generally transfers to one or more unauthorized insurers or unlicensed motor vehicle service agreement companies substantially all of the risk of loss under service agreements written by it in this state.

History.—s. 24, ch. 59-110; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 25, 32, 33, ch. 82-234; s. 68, ch. 91-106; ss. 12, 20, ch. 93-195.



634.242 - Injunctive proceedings.

634.242 Injunctive proceedings.—In addition to the penalties and other enforcement provisions of this part, if any person violates s. 634.031 or s. 634.171 or any rule adopted pursuant thereto, the department or office may resort to a proceeding for injunction in the circuit court of the county where such person resides or has her or his or its principal place of business, and therein apply for such temporary and permanent orders as the department or office may deem necessary to restrain such person from engaging in any such activity, until such person has complied with such provision or rule.

History.—ss. 31, 68, ch. 91-106; s. 20, ch. 93-195; s. 464, ch. 97-102; s. 1440, ch. 2003-261.



634.251 - Penalty for violation.

634.251 Penalty for violation.—Any individual who knowingly makes a false or otherwise fraudulent application for license or appointment under this act, or who knowingly violates any provision thereof, shall in addition to any applicable denial, suspension, revocation, or refusal to renew or continue any license or appointment, be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Each instance of violation shall be considered a separate offense.

History.—s. 25, ch. 59-110; s. 660, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 32, 33, ch. 82-234; ss. 29, 68, ch. 91-106; s. 20, ch. 93-195.



634.2515 - Penalty for selling agreements of a nonlicensed company.

634.2515 Penalty for selling agreements of a nonlicensed company.—Any individual or entity who knowingly offers for sale or sells a motor vehicle service agreement of a company which has failed to comply with the provisions of this act is, in addition to any applicable denial, suspension, revocation, or refusal to renew or continue any license or appointment, guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Each instance of violation shall be considered a separate offense.

History.—s. 6, ch. 78-231; s. 2, ch. 81-318; ss. 26, 32, 33, ch. 82-234; ss. 30, 68, ch. 91-106; s. 160, ch. 91-224; s. 20, ch. 93-195.



634.252 - Acquisition.

634.252 Acquisition.—Every motor vehicle service agreement company shall be subject to the provisions of s. 628.4615.

History.—s. 11, ch. 78-231; s. 2, ch. 81-318; ss. 27, 32, 33, ch. 82-234; ss. 4, 17, ch. 86-250; s. 4, ch. 87-50; s. 10, ch. 90-248; ss. 32, 68, ch. 91-106; s. 184, ch. 91-108; s. 20, ch. 93-195.



634.253 - Delinquency proceedings.

634.253 Delinquency proceedings.—

(1) If any of the grounds for rehabilitation, liquidation, conservation, reorganization, seizure, or summary proceedings of an insurer as set forth in ss. 631.051, 631.061, and 631.071 exist as to a company, the office may petition for an appropriate court order or may pursue such other relief as is afforded in part I of chapter 631.

(2) In the event an order of rehabilitation, liquidation, conservation, reorganization, seizure, or summary proceedings has been entered against a company, the department and office shall be vested with all of the powers and duties they have under the provisions of part I of chapter 631 in regard to delinquency proceedings of insurance companies.

History.—s. 12, ch. 78-231; s. 2, ch. 81-318; ss. 28, 32, 33, ch. 82-234; s. 68, ch. 91-106; s. 184, ch. 91-108; s. 20, ch. 93-195; s. 1441, ch. 2003-261.



634.261 - Voluntary compliance in lieu of suspension or revocation.

634.261 Voluntary compliance in lieu of suspension or revocation.—The department or office may terminate an investigation or an action upon acceptance of the written assurance of a company or salesperson of voluntary compliance with this part. An acceptance of assurance may be conditioned on a commitment to reimburse agreement purchasers or to take other appropriate corrective action. An assurance is not evidence of a prior violation of this part. However, unless an assurance has been rescinded by agreement of the parties or voided by a court for good cause, the subsequent failure to comply with the terms of an assurance is prima facie evidence of a violation of this part. No such assurance shall act as a limitation upon any action or remedy available to a person aggrieved by a violation of this part.

History.—ss. 29, 33, ch. 82-234; s. 68, ch. 91-106; s. 20, ch. 93-195; s. 465, ch. 97-102; s. 1442, ch. 2003-261.



634.271 - Civil remedy.

634.271 Civil remedy.—

(1) Any person damaged by a violation of the provisions of this part may bring a civil action against a person who violated such provisions, in the circuit court of the county in which the alleged violator resides or has her or his principal place of business or in the county wherein the alleged violation occurred. Upon an adverse adjudication, the defendant shall be liable for actual damages or $500, whichever is greater, together with court costs and reasonable attorney’s fees incurred by the plaintiff.

(2) No such court costs or attorney’s fee or compensation shall be allowed if such suit was commenced prior to the parties’ complying with any and all arbitration provisions existing in the service agreement or policy.

(3) When so awarded, court costs and compensation or fees of the attorney shall be included in the judgment or decree rendered in the case.

(4) If it appears to the court that the suit brought by the plaintiff is ill-founded or brought for purposes of harassment, the plaintiff shall be liable for court costs and reasonable attorney’s fees incurred by the defendant.

(5) The penalty provisions in ss. 520.12 and 521.006, as well as the statutory penalty in subsection (1), do not apply to any violation of this part or chapters 520 and 521 relating to or in connection with the sale or failure to disclose in a retail installment contract or lease, prior to April 23, 2002, of a vehicle protection product, or contract or agreement that provides for payment of vehicle protection expenses, as defined in s. 634.011(8)(b)1., so long as the sale of such product, contract, or agreement was otherwise disclosed to the consumer in writing at the time of the purchase or lease. However, in the event of a violation for which such statutory penalties do not apply, the court shall award actual damages and costs, including reasonable attorney’s fees. Nothing in this subsection shall be construed to require the application of the referenced statutory penalty provisions where this subsection is not applicable.

History.—ss. 30, 33, ch. 82-234; s. 68, ch. 91-106; s. 20, ch. 93-195; s. 466, ch. 97-102; s. 1, ch. 2005-151; s. 5, ch. 2008-178.



634.2815 - Unfair methods of competition and unfair or deceptive acts or practices prohibited.

634.2815 Unfair methods of competition and unfair or deceptive acts or practices prohibited.—No person may engage in this state in any trade practice which is defined in this part as, or determined pursuant to s. 634.282 to be, an unfair method of competition or an unfair or deceptive act or practice involving the business of motor vehicle service agreements.

History.—s. 6, ch. 2001-281.



634.282 - Unfair methods of competition and unfair or deceptive acts or practices defined.

634.282 Unfair methods of competition and unfair or deceptive acts or practices defined.—The following methods, acts, or practices are defined as unfair methods of competition and unfair or deceptive acts or practices:

(1) MISREPRESENTATION AND FALSE ADVERTISING.—Knowingly making, issuing, circulating, or causing to be made, issued, or circulated, any estimate, illustration, circular, statement, sales presentation, omission, or comparison which:

(a) Misrepresents the benefits, advantages, conditions, or terms of any motor vehicle service agreement.

(b) Is misleading or is a misrepresentation as to the financial condition of any person.

(c) Uses any name or title of any contract misrepresenting the true nature thereof.

(d) Is a misrepresentation for the purpose of inducing, or tending to induce, the lapse, forfeiture, exchange, conversion, or surrender of any motor vehicle service agreement.

(e) Uses any advertisement that would mislead or otherwise cause a reasonable person to believe mistakenly that the state or federal government is responsible for the motor vehicle service agreement sales activity of any person or stands behind any person’s credit or that any person, the state, or the federal government guarantees any returns on motor vehicle service agreements or is a source of payment of any motor vehicle service agreement obligation of or sold by any person.

(2) FALSE INFORMATION AND ADVERTISING GENERALLY.—Knowingly making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public:

(a) In a newspaper, magazine, or other publication;

(b) In the form of a notice, circular, pamphlet, letter, or poster;

(c) Over any radio or television station; or

(d) Over the Internet, electronically, or in any other way,

an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the business of motor vehicle service agreements, which assertion, representation, or statement is untrue, deceptive, or misleading.

(3) DEFAMATION.—Knowingly making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of, any oral or written statement, or any pamphlet, circular, article, or literature, that is false or maliciously critical of, or derogatory to, any person and that is calculated to injure such person.

(4) BOYCOTT, COERCION, AND INTIMIDATION.—Entering into any agreement to commit, or by any concerted action committing, any act of boycott, coercion, or intimidation resulting in, or tending to result in, unreasonable restraint of, or monopoly in, the business of motor vehicle service agreements.

(5) FALSE STATEMENTS AND ENTRIES.—

(a) Knowingly:

1. Filing with any supervisory or other public official;

2. Making, publishing, disseminating, or circulating;

3. Delivering to any person;

4. Placing before the public; or

5. Causing, directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public,

any false statement.

(b) Knowingly making any false entry of a material fact in any book, report, or statement of any person, or knowingly failing to make a true entry of any material fact pertaining to the business of such person in any book, report, or statement of such person.

(6) UNFAIR DISCRIMINATION.—Knowingly making or permitting any unfair discrimination between individuals of the same actuarially supportable class and essentially the same hazard, in the amount of premium, policy fees, or rates charged for any motor vehicle service agreement, in any of the terms or conditions of such agreement, or in any other manner whatsoever.

(7) UNLAWFUL REBATES.—Except as otherwise expressly provided by law, or in an applicable filing with the office, knowingly:

(a) Permitting, or offering to make, or making, any contract or agreement as to such contract other than as plainly expressed in the motor vehicle service agreement issued thereon;

(b) Paying, allowing, or giving, or offering to pay, allow, or give, directly or indirectly, as inducement to such motor vehicle service agreement, any unlawful rebate of premiums payable on the agreement, any special favor or advantage in the benefits thereon, or any valuable consideration or inducement not specified in the agreement;

(c) Giving, selling, or purchasing, or offering to give, sell, or purchase, as an inducement to such motor vehicle service agreement or in connection therewith, any stocks, bonds, or other securities of any insurance company, service agreement company, or other corporation, association, or partnership, or any dividends or profits accrued thereon, or anything of value not specified in the motor vehicle service agreement.

(8) UNFAIR CLAIM SETTLEMENT PRACTICES.—

(a) Attempting to settle claims on the basis of an application or any other material document that was altered without notice to, or knowledge or consent of, the service agreement holder;

(b) Making a material misrepresentation to the service agreement holder for the purpose and with the intent of effecting settlement of such claims, loss, or damage under such contract on less favorable terms than those provided in, and contemplated by, such contract; or

(c) Committing or performing with such frequency as to indicate a general business practice any of the following practices:

1. Failure to adopt and implement internal standards for the investigation of claims;

2. Misrepresentation of pertinent facts or contract provisions relating to coverages at issue;

3. Failure to acknowledge and act promptly upon communications with respect to claims;

4. Denial of claims without conducting reasonable investigations based upon available information;

5. Failure to affirm or deny full or partial coverage of claims and, as to partial coverage, the dollar amount or extent of coverage, or failure to provide a written statement that the claim is being investigated, upon written request of the service agreement holder within 30 days after proof-of-loss statements have been completed;

6. Failure to promptly provide a reasonable explanation to the service agreement holder of the basis in the contract in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement;

7. Failure to promptly notify the service agreement holder of any additional information necessary for the processing of a claim; or

8. Failure to clearly explain the nature of the requested information and the reasons such information is necessary.

(9) FAILURE TO MAINTAIN PROCEDURES FOR HANDLING COMPLAINTS.—Failing to maintain a complete record of all complaints received since the date of the last examination. For purposes of this paragraph, “complaint” means any written communication primarily expressing a grievance.

(10) DISCRIMINATORY REFUSAL TO ISSUE A CONTRACT.—Refusing to issue a contract solely because of an individual’s race, color, creed, marital status, sex, or national origin.

(11) MISREPRESENTATION IN SERVICE AGREEMENT APPLICATIONS.—Knowingly making a false or fraudulent written or oral statement or representation on, or relative to, an application or negotiation for a motor vehicle service agreement for the purpose of obtaining a fee, commission, money, or other benefit from any insurer, service agreement company, agent, broker, salesperson, or individual.

(12) FREE SERVICE AGREEMENTS.—

(a) Advertising, offering, or providing a free motor vehicle service agreement as an inducement to the purchase or sale of real or personal property or of services directly or indirectly connected with such real or personal property.

(b) For the purposes of this subsection, a “free” motor vehicle service agreement is:

1. A motor vehicle service agreement for which no identifiable and additional charge is made to the purchaser of such real property, personal property, or services.

2. A motor vehicle service agreement for which an identifiable or additional charge is made in an amount less than the cost of such motor vehicle service agreement as to the seller or other person, other than the service agreement company, providing the same.

3. Using the word “free” or words that imply the provision of a motor vehicle service agreement without a cost in connection with the advertising or offering for sale of any kind of goods, merchandise, or services.

(13) ILLEGAL DEALINGS IN PREMIUMS; EXCESS OR REDUCED CHARGES FOR MOTOR VEHICLE SERVICE AGREEMENTS.—

(a) Knowingly collecting any sum as a premium or charge for a motor vehicle service agreement, which is not then provided, or is not in due course to be provided, subject to acceptance of the risk by a service agreement company or an insurer, by a motor vehicle service agreement issued by a service agreement company or an insurer as permitted by this part.

(b) Knowingly collecting as a premium or charge for a motor vehicle service agreement any sum in excess of or less than the premium or charge applicable to such motor vehicle service agreement, as specified in the motor vehicle service agreement. However, there is no violation of this subsection if excess premiums or charges are refunded to the service agreement holder within 45 days after receipt of the agreement by the service agreement company or if the licensed sales representative’s commission is reduced by the amount of any premium undercharge.

(14) INTERLOCKING OWNERSHIP AND MANAGEMENT.—

(a) Any motor vehicle service agreement company may retain, invest in, or acquire the whole or any part of the capital of any other motor vehicle service agreement company, or have a common management with any other motor vehicle service agreement company, unless such retention, investment, acquisition, or common management is inconsistent with any other provision of this part, or unless by reason thereof the business of such insurers with the public is conducted in a manner that substantially lessens competition generally in the insurance business.

(b) Any person otherwise qualified may be a director of two or more motor vehicle service agreement companies that are competitors, unless the effect thereof is substantially to lessen competition between motor vehicle service agreement companies generally or materially tend to create a monopoly.

(15) FALSE CLAIMS; OBTAINING OR RETAINING MONEY DISHONESTLY.—

(a) Any salesperson who causes to be presented to any motor vehicle service agreement company a false claim for payment, knowing the same to be false; or

(b) Any salesperson who represents any motor vehicle service agreement company or collects or does business without the authority of the motor vehicle service agreement company, secures cash advances by false statements, or fails to turn over when required, or satisfactorily account for, all collections of such motor vehicle service agreement company,

in addition to the other penalties provided in this act, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(16) SLIDING.—Sliding is the act or practice of:

(a) Representing to the applicant that a specific ancillary coverage or product is required by law in conjunction with the purchase of a motor vehicle service agreement when such coverage or product is not required;

(b) Representing to the applicant that a specific ancillary coverage or product is included in the motor vehicle service agreement contract applied for without an additional charge when such charge is required; or

(c) Charging an applicant for a specific ancillary coverage or product, in addition to the cost of the motor vehicle service agreement coverage applied for, without the informed consent of the applicant.

(17) FAILURE TO PROVIDE TERMS AND CONDITIONS PRIOR TO SALE.—Failing to provide a consumer with a complete sample copy of the terms and conditions of the service agreement prior to the time of sale upon a request for the same by the consumer. A service agreement company may comply with this subsection by providing the consumer with a sample copy of the terms and conditions of the service agreement or by directing the consumer to a website that displays a complete sample of the terms and conditions of the service agreement.

No provision of this section shall be deemed to prohibit a service agreement company or a licensed insurer from giving to service agreement holders, prospective service agreement holders, and others for the purpose of advertising, any article of merchandise having a value of not more than $25.

History.—s. 7, ch. 2001-281; s. 1443, ch. 2003-261; s. 19, ch. 2010-175.



634.2825 - Motor vehicle service agreement cost specified in “price package.”

634.2825 Motor vehicle service agreement cost specified in “price package.”—

(1) When the premium or charge for a motor vehicle service agreement or involving such property or merchandise is included in the overall purchase price or financing of the purchase of merchandise or property, the vendor or lender shall separately state and identify the amount charged and to be paid for the motor vehicle service agreement, and the classifications, if any, upon which based; and the inclusion or exclusion of the cost of a motor vehicle service agreement in such purchase price or financing shall not increase, reduce, or otherwise affect any other factor involved in the cost of merchandise, property, or financing as to the purchaser or borrower.

(2) This section does not apply to transactions that are subject to the provisions of part I of chapter 520, entitled “The Motor Vehicle Retail Sales Finance Act.”

History.—s. 8, ch. 2001-281.



634.283 - Power of department and office to examine and investigate.

634.283 Power of department and office to examine and investigate.—The department and office may, within their respective regulatory jurisdictions, examine and investigate the affairs of every person involved in the business of motor vehicle service agreements in this state in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by s. 634.2815, and each shall have the powers and duties specified in ss. 634.284-634.288 in connection therewith.

History.—s. 9, ch. 2001-281; s. 1444, ch. 2003-261; s. 160, ch. 2014-17.



634.284 - Prohibited practices; hearings; procedure; service of process.

634.284 Prohibited practices; hearings; procedure; service of process.—

(1) Whenever the department or office has reason to believe that any person has engaged, or is engaging, in this state in any unfair method of competition or any unfair or deceptive act or practice as defined in s. 634.282, or is engaging in the business of motor vehicle service agreements without being properly licensed as required by this part, and that a proceeding by the department or office in respect thereto would be in the interest of the public, the department or office shall conduct or cause to have conducted a hearing in accordance with chapter 120.

(2) The department or office, a duly empowered hearing officer, or an administrative law judge shall, during the conduct of such hearing, have those powers enumerated in s. 120.569; however, the penalty for failure to comply with a subpoena or with an order directing discovery is limited to a fine not to exceed $1,000 per violation.

(3) A statement of charges, notice, or order under this part may be served by anyone duly authorized by the department or office, either in the manner provided by law for service of process in civil actions or by certifying and mailing a copy thereof to the person affected by such statement, notice, order, or other process at her or his residence or principal office or place of business. The verified return by the person so serving such statement, notice, order, or other process, setting forth the manner of the service, is proof of the same; and the return postcard receipt for such statement, notice, order, or other process, certified and mailed as provided in this subsection, is proof of service of the same.

History.—s. 10, ch. 2001-281; s. 1445, ch. 2003-261.



634.285 - Cease and desist and penalty orders.

634.285 Cease and desist and penalty orders.—After the hearing provided for in s. 634.284, the department or office shall enter a final order in accordance with s. 120.569. If it is determined that the person charged has engaged in an unfair or deceptive act or practice or the unlawful transaction of a service agreement business, the department or office also shall issue an order requiring the violator to cease and desist from engaging in such method of competition, act, or practice or the unlawful transaction of service agreement business. Further, the department or office may, at its discretion, order any one or more of the following penalties:

(1) The suspension or revocation of such person’s license, or eligibility for any license, if the person knew, or reasonably should have known, that she or he was in violation of this part.

(2) If it is determined that the person charged has provided or offered to provide motor vehicle service agreements without proper licensure, the imposition of an administrative penalty not to exceed $1,000 for each service agreement contract offered or effectuated.

History.—s. 11, ch. 2001-281; s. 1446, ch. 2003-261.



634.2855 - Unauthorized entities; gifts and grants.

634.2855 Unauthorized entities; gifts and grants.—A governmental unit, public agency, institution, person, firm, or legal entity may provide money to the department to enable the department to pursue unauthorized entities operating in violation of this part. The department may transfer funds to the office to investigate, discipline, sanction, and take all action consistent with this part relative to unauthorized entities. All donations or grants of moneys to the department shall be deposited into the Insurance Regulatory Trust Fund and shall be separately accounted for in accordance with this section. Moneys deposited into the Insurance Regulatory Trust Fund pursuant to this section may be appropriated by the Legislature, pursuant to chapter 216, for the purpose of enabling the department or the office to carry out the provisions of this section. Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance of moneys deposited into the Insurance Regulatory Trust Fund pursuant to this section remaining at the end of any fiscal year shall be available for carrying out the duties and responsibilities of the department or the office.

History.—s. 4, ch. 2012-77.



634.286 - Appeals from orders of the department or office.

634.286 Appeals from orders of the department or office.—Any person subject to an order of the department or office under s. 634.285 may obtain a review of such order by filing an appeal therefrom in accordance with the provisions and procedures for appeal from the orders of the department or office in general under s. 120.68.

History.—s. 12, ch. 2001-281; s. 1447, ch. 2003-261.



634.287 - Penalty for violation of cease and desist order.

634.287 Penalty for violation of cease and desist order.—Any person who violates a cease and desist order of the department or office under s. 634.285 while such order is in effect, after notice and hearing as provided in s. 634.284, is subject, at the discretion of the department or office, to any one or more of the following penalties:

(1) A monetary penalty of not more than $50,000 as to all matters determined in such hearing.

(2) The suspension or revocation of such person’s license or eligibility to hold a license.

History.—s. 13, ch. 2001-281; s. 1448, ch. 2003-261.



634.288 - Civil liability.

634.288 Civil liability.—The provisions of this part are cumulative to rights under the general civil and common law, and no action of the department or office will abrogate such rights to damages or other relief in any court.

History.—s. 14, ch. 2001-281; s. 1449, ch. 2003-261.






Part II - HOME WARRANTY ASSOCIATIONS (ss. 634.301-634.348)

634.301 - Definitions.

634.301 Definitions.—As used in this part, the term:

(1) “Gross written premiums” means the total amount of premiums, paid for the entire period of the home warranty, inclusive of commissions, for which the association is obligated under home warranties issued.

(2) “Home warranty” or “warranty” means any contract or agreement whereby a person undertakes to indemnify the warranty holder against the cost of repair or replacement, or actually furnishes repair or replacement, of any structural component or appliance of a home, necessitated by wear and tear or an inherent defect of any such structural component or appliance or necessitated by the failure of an inspection to detect the likelihood of any such loss. However, this part does not prohibit the giving of usual performance guarantees by either the builder of a home or the manufacturer or seller of an appliance, as long as no identifiable charge is made for such guarantee. This part does not permit the provision of indemnification against consequential damages arising from the failure of any structural component or appliance of a home, which practice constitutes the transaction of insurance subject to all requirements of the insurance code. This part does not apply to service contracts entered into between consumers and nonprofit organizations or cooperatives the members of which consist of condominium associations and condominium owners and which perform repairs and maintenance for appliances or maintenance of the residential property. This part does not apply to a contract or agreement offered by a warranty association in compliance with part III, provided such contract or agreement only relates to the systems and appliances of the covered residential property and does not cover any structural component of the residential property.

(3) “Home warranty association” means any corporation or any other organization, other than an authorized insurer, issuing home warranties.

(4) “Impaired” means having liabilities in excess of assets.

(5) “Insolvent” means the inability of a corporation to pay its debts as they become due in the usual course of its business.

(6) “Insurance code” means the Florida Insurance Code.

(7) “Insurer” means any property or casualty insurer duly authorized to transact such business in this state.

(8) “Listing period” means the period of time residential property is listed for sale with a licensed real estate broker, beginning on the date the residence is first listed for sale and ending on either the date the sale of the residence is closed, the date the residence is taken off the market, or the date the listing contract with the real estate broker expires.

(9) “Net assets” means the amount by which the total statutory assets of an association exceed the total liabilities of the association.

(10) “Person” includes an individual, company, corporation, association, insurer, agent, and every other legal entity.

(11) “Premium” means the total consideration received, or to be received, by an insurer or home warranty association for or related to the issuance and delivery of any binder or warranty, including any charges designated as assessments or fees for policies, surveys, inspections, or service or any other charges.

(12) “Sales representative” means any person with whom an insurer or home inspection or warranty association has a contract and who is utilized by such insurer or association for the purpose of selling or issuing home warranties. The term includes all employees of an insurer or association engaged directly in the sale or issuance of home warranties.

(13) “Structural component” means the roof, plumbing system, electrical system, foundation, basement, walls, ceilings, or floors of a home.

History.—s. 1, ch. 77-339; s. 1, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 1, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 4, ch. 89-125; ss. 13, 20, ch. 93-195; s. 3, ch. 97-74; s. 1451, ch. 2003-261; s. 3, ch. 2006-272; s. 1, ch. 2007-235; s. 20, ch. 2010-175.



634.302 - Powers of department, commission, and office; rules.

634.302 Powers of department, commission, and office; rules.—The office shall administer this part, and the commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part related to home warranty associations and home warranties. The department shall administer this part and may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of this part related to sales representatives. Such rules by the commission or department may identify specific methods of competition or acts or practices that are prohibited by s. 634.336 but shall not enlarge upon or extend the provisions of that section.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 210, ch. 98-200; s. 27, ch. 2001-281; s. 1452, ch. 2003-261.



634.3025 - Part exclusive; applicability of other laws.

634.3025 Part exclusive; applicability of other laws.—

(1) Except as provided in this part, home warranty associations shall be governed by the provisions of this part and shall be exempt from all other provisions of the Florida Insurance Code.

(2) The provisions of chapter 85-321, Laws of Florida, which amended provisions of this part shall be construed as clarifying legislative intent as to the status of persons regulated by the part as insurers.

History.—ss. 8, 52, ch. 85-321; s. 19, ch. 88-206; s. 20, ch. 93-195.



634.303 - License required.

634.303 License required.—

(1) No person in this state shall provide or offer to provide home warranties unless authorized therefor under a subsisting license issued by the office. The home warranty association shall pay to the office a license tax of $200 for such license for each license year, or part thereof, the license is in force.

(2) An insurer, while authorized to transact property or casualty insurance in this state, may also transact a home warranty business without additional qualifications or authority, but shall be otherwise subject to the applicable provisions of this part.

(3) Any person that is an affiliate of a domestic insurer as defined in chapter 624 is exempt from application of this part if the person does not issue, or market or cause to be marketed, home warranties to residents of this state and does not administer home warranties that were originally issued to residents of this state. The domestic insurer or its wholly owned Florida licensed insurer must be the direct obligor of all home warranties issued by such affiliate or must issue a contractual liability insurance policy to such affiliate that meets the conditions described in s. 634.3077(3). If the Office of Insurance Regulation determines, after notice and opportunity for a hearing, that a person’s intentional business practices do not comply with any of the exemption requirements of this subsection, the person shall be subject to this part.

(4) Any person who provides, offers to provide, or holds oneself out as providing or offering to provide home warranties in this state or from this state without holding a subsisting license commits, in addition to any other violation, a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 2, ch. 2003-168; s. 1453, ch. 2003-261; s. 21, ch. 2010-175.



634.304 - Qualifications for license.

634.304 Qualifications for license.—The office may not issue or renew a license to any home warranty association unless the association:

(1) Is a solvent corporation formed under the laws of this state or of another state, district, territory, or possession of the United States.

(2) Furnishes the office with evidence satisfactory to it that the management of the association is competent and trustworthy and can successfully manage the affairs of the association in compliance with law.

(3) Proposes to use and uses in its business a name, together with a trademark or emblem, if any, which is distinctive and not so similar to the name or trademark of any other association, corporation, or organization already doing business in this state as will tend to mislead or confuse the public.

(4) Meets the deposit requirements under s. 634.305.

(5) Is otherwise in compliance with this part.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 2, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 1454, ch. 2003-261.



634.305 - Required deposit or bond.

634.305 Required deposit or bond.—

(1) To assure the faithful performance of its obligations to its members or subscribers in the event of insolvency, every home warranty association shall, before the issuance of its license by the office, deposit with the department securities of the type eligible for deposit by insurers under s. 625.52, which securities shall have at all times a market value of not less than $100,000.

(2) In lieu of any deposit of securities required under subsection (1), the association may:

(a) Deposit with the department securities of the type eligible for deposit by insurers under s. 625.52, which securities shall have at all times a market value of not less than $25,000; and

(b) File with the office a surety bond in the amount of $75,000. The bond shall be one issued by an authorized surety insurer, shall be for the same purpose as the deposit in lieu of which it is filed, and shall be subject to the approval of the office. The bond shall guarantee that the home warranty association will faithfully and truly perform all the conditions of any home warranty contract. No such bond may be canceled or subject to cancellation unless at least 60 days’ advance notice thereof in writing is filed with the office. In the event that notice of termination of the bond is filed with the office, the home warranty association insured thereunder shall, within 30 days of the filing of notice of termination, provide the office with a replacement bond meeting the requirements of this part or deposit additional securities as required under subsection (1). The cancellation of a bond will not relieve the obligation of the issuer of the bond for claims arising out of contracts issued before cancellation of the bond unless a replacement bond or securities are filed pursuant to this section. In no event may the liability of the issuer under the bond exceed the face amount of the bond. If within 30 days of filing the notice of termination no replacement bond or additional security is provided, the office shall suspend the license of the association until the deposit requirements are satisfied.

(3) Securities or bonds posted by an association pursuant to this section are for the benefit of, and subject to action thereon in the event of insolvency of any association or insurer by, any person or persons sustaining an actionable injury due to the failure of the association faithfully to perform its obligations to its warranty holders. Whenever the market value of the securities deposited with the department is less than 95 percent of the amount required, the association shall deposit additional securities or otherwise increase the deposit to the amount required.

(4) The state is responsible for the safekeeping of all securities deposited with the department under this part. Such securities are not, on account of being in this state, subject to taxation, but shall be held exclusively and solely to guarantee the faithful performance by the association of its obligations to its members or subscribers.

(5) The depositing association shall, during its solvency, have the right to exchange or substitute other securities of like quality and value for securities so on deposit, to receive the interest and other income accruing to such securities, and to inspect the deposit at all reasonable times.

(6) Such deposit or bond shall be maintained unimpaired as long as the association continues in business in this state. Whenever the association ceases to do business in this state and furnishes the office proof satisfactory to the office that it has discharged or otherwise adequately provided for all its obligations to its members or subscribers in this state, the office and department shall release the deposited securities to the parties entitled thereto, on presentation of the receipts of the department for such securities, or shall release any bond filed with it pursuant to this section.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 4, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 184, ch. 91-108; s. 20, ch. 93-195; s. 1455, ch. 2003-261.



634.3051 - Levy upon deposit limited.

634.3051 Levy upon deposit limited.—No judgment creditor or other claimant of a home warranty association shall have the right to levy upon any of the assets or securities held in this state as a deposit under s. 634.305.

History.—ss. 37, 52, ch. 85-321; s. 20, ch. 93-195.



634.306 - Application for and issuance of license.

634.306 Application for and issuance of license.—

(1) An application for license as a home warranty association must be made to and must be filed with the office on printed forms prescribed by the commission and furnished by the office.

(2) In addition to information relative to its qualifications as required under s. 634.304, the application must show:

(a) The location of the applicant’s home office.

(b) The name and residence address of each director or officer of the applicant and the name and residence address of each shareholder who owns or controls 10 percent or more shares of the applicant.

(c) Such other pertinent information as is required by the office or commission.

(3) The application must be accompanied by:

(a) A copy of the applicant’s articles of incorporation, certified by the public official having custody of the original, and a copy of the applicant’s bylaws, certified by the applicant’s secretary.

(b) A copy of the most recent financial statement of the applicant, verified under oath of at least two of its principal officers.

(c) A license fee in the amount of $200, as required under s. 634.303.

(4) Upon completion of the application for license, the office shall examine the application and make any further investigation of the applicant as it deems advisable. If it finds that the applicant is qualified therefor, the office shall issue to the applicant a license as a home warranty association. If the office does not so find, it shall refuse to issue the license and shall give the applicant written notice of such refusal, setting forth the grounds therefor.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 5, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; ss. 14, 20, ch. 93-195; s. 1456, ch. 2003-261.



634.307 - License expiration; renewal.

634.307 License expiration; renewal.—Each license as a home warranty association issued under this part shall expire on June 1 next following the date of issuance. If the association is then qualified therefor under the provisions of this part, its license may be renewed annually, upon its request and upon payment to the office of the license tax in the amount of $200, in advance, for each such license year.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 6, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 1457, ch. 2003-261.



634.3073 - Acquisition.

634.3073 Acquisition.—Every home warranty association shall be subject to the provisions of s. 628.4615.

History.—ss. 28, 33, ch. 83-323; s. 1, ch. 84-94; ss. 5, 17, ch. 86-250; s. 4, ch. 87-50; s. 10, ch. 90-248; s. 184, ch. 91-108; s. 115, ch. 92-318; s. 20, ch. 93-195.



634.3076 - Prohibited investments and loans.

634.3076 Prohibited investments and loans.—A home warranty association shall not directly or indirectly invest in or lend its funds upon the security of any note or other evidence of indebtedness of any director, officer, or controlling stockholder of the home warranty association. This prohibition applies only to investments and loans initially reported on a home warranty association’s financial statements after the third quarterly statement for 2006.

History.—s. 4, ch. 2006-272.



634.3077 - Financial requirements.

634.3077 Financial requirements.—

(1) An association licensed under this part shall maintain a funded, unearned premium reserve account, consisting of unencumbered assets, equal to a minimum of 25 percent of the gross written premiums received by it from all warranty contracts in force. Such assets shall be held in the form of cash or invested in securities for investments as provided in part II of chapter 625.

(2) An association shall maintain, at a minimum, net assets equal to one-sixth of the written premiums it receives for the issuance and delivery of any binder or warranty in force. Net assets may be less than one-sixth of the premiums written provided the association has net assets of not less than $500,000 and maintains a funded, unearned premium reserve account consisting of unencumbered assets equal to a minimum of 40 percent of the gross written premiums received by it from all warranty contracts in force which shall be held in the form of cash or invested in securities for investments as provided in part II of chapter 625.

(3) An association shall not be required to set up an unearned premium reserve if it has purchased contractual liability insurance which demonstrates to the satisfaction of the office that 100 percent of its claim exposure is covered by such insurance. Such contractual liability insurance shall be obtained from an insurer that holds a certificate of authority to do business within the state or from an insurer approved by the office as financially capable of meeting the obligations incurred pursuant to the policy. For purposes of this subsection, the contractual liability policy shall contain the following provisions:

(a) In the event that the home warranty association is unable to fulfill its obligation under its contracts issued in this state for any reason, including insolvency, bankruptcy, or dissolution, the contractual liability insurer will pay losses and unearned premiums under such plans directly to persons making claims under such contracts.

(b) The insurer issuing the policy shall assume full responsibility for the administration of claims in the event of the inability of the association to do so.

(c) The policy may not be canceled or not renewed by either the insurer or the association unless 60 days’ written notice thereof has been given to the office by the insurer before the date of such cancellation or nonrenewal.

(d) The contractual liability insurance policy shall insure all home warranty contracts that were issued while the policy was in effect whether or not the premium has been remitted to the insurer.

(4) An association that purchases contractual liability insurance on the warranties that it issues shall provide the office with claim statistics required to be filed by associations not purchasing such insurance.

History.—ss. 3, 33, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 468, ch. 97-102; s. 15, ch. 2001-281; s. 1458, ch. 2003-261; s. 5, ch. 2006-272.



634.3078 - Assets and liabilities.

634.3078 Assets and liabilities.—

(1) ASSETS.—In any determination of the financial condition of a home warranty association, there shall be allowed as assets only those assets that are owned by the home warranty association company and which assets consist of:

(a) Cash in the possession of the home warranty association, or in transit under its control, including the true balance of any deposit in a solvent bank, savings and loan association, or trust company that is domiciled in the United States.

(b) Investments, securities, properties, and loans acquired or held in accordance with this part and, in connection therewith, the following items:

1. Interest due or accrued on any bond or evidence of indebtedness which is not in default and which is not valued on a basis including accrued interest.

2. Declared and unpaid dividends on stock and shares, unless the amount of the dividends has otherwise been allowed as an asset.

3. Interest due or accrued upon a collateral loan that is not in default in an amount not to exceed 1 year’s interest thereon.

4. Interest due or accrued on deposits or certificates of deposit in solvent banks, savings and loan associations, and trust companies domiciled in the United States, and interest due or accrued on other assets, if such interest is in the judgment of the office a collectible asset.

5. Interest due or accrued on current mortgage loans, in an amount not exceeding the amount, if any, of the excess of the value of the property less delinquent taxes thereon over the unpaid principal; but interest accrued for a period in excess of 90 days may not be allowed as an asset.

6. Rent due or accrued on real property if such rent is not in arrears for more than 3 months. However, rent accrued for a period in excess of 90 days may not be allowed as an asset.

7. The unaccrued portion of taxes paid prior to the due date on real property.

(c) Furniture, fixtures, furnishings, vehicles, and equipment, if the original cost of each item is at least $200, which cost shall be amortized in full over a period not to exceed 5 calendar years, unless otherwise approved by the office.

(d) Part inventories maintained for the purpose of servicing products warranted. Part inventories must be listed at cost. Home warranty associations companies are required to maintain records to support valuation of part inventories.

(e) The liquidation value of prepaid expenses.

(f) Other assets or receivables, not inconsistent with the provisions of this section, deemed by the office to be available for the payment of losses and claims, at values to be determined by the office.

The office, upon determining that a home warranty association’s asset has not been evaluated according to applicable law or that it does not qualify as an asset, shall require the home warranty association to properly reevaluate the asset or replace the asset with an asset suitable to the office within 30 days after written notification by the office of this determination, if the removal of the asset from the organization’s assets would impair the company’s solvency.

(2) ASSETS NOT ALLOWED.—In addition to assets impliedly excluded by the provisions of subsection (1), the following assets expressly shall not be allowed as assets in any determination of the financial condition of a home warranty association:

(a) Goodwill, agreement holder lists, patents, trade names, agreements not to compete, and other like intangible assets.

(b) Any note or account receivable from or advances to officers, directors, or controlling stockholders, whether secured or not, and advances to employees, agents, or other persons on personal security only.

(c) Stock of the home warranty association owned by it directly or owned by it through any entity in which the organization owns or controls, directly or indirectly, more than 25 percent of the ownership interest.

(d) Leasehold improvements, stationery, and literature, except that leasehold improvements made prior to October 1, 2001, shall be allowed as an asset and shall be amortized over the shortest of the following periods:

1. The life of the lease.

2. The useful life of the improvements.

3. The 3-year period following October 1, 2001.

(e) Furniture, fixtures, furnishings, vehicles, and equipment, other than those items authorized under paragraph (1)(c).

(f) Notes or other evidences of indebtedness which are secured by mortgages or deeds of trust which are in default and beyond the express period specified in the instrument for curing the default.

(g) Bonds in default for more than 60 days.

(h) Deferred costs other than the liquidation value of prepaid expenses except for those companies that reserve 100 percent of gross written premium.

(i) Any note, account receivable, advance, or other evidence of indebtedness, or investment in:

1. The parent of the home warranty association;

2. Any entity directly or indirectly controlled by the home warranty association’s parent;

3. An affiliate of the parent or the home warranty association; or

4. Officers, directors, shareholders, employees, or salespersons of the home warranty association; however, premium receivables under 45 days old may be considered an admitted asset.

The office may, however, allow all or a portion of such asset, at values to be determined by the office, if deemed by the office to be available for the payment of losses and claims.

(3) LIABILITIES.—In any determination of the financial condition of a home warranty association, liabilities to be charged against its assets shall include, but not be limited to:

(a) The amount, in conformity with generally accepted accounting principles, necessary to pay all of its unpaid losses and claims incurred for or on behalf of an agreement holder, on or prior to the end of the reporting period, whether reported or unreported.

(b) Taxes, expenses, and other obligations due or accrued at the date of the statement.

(c) Reserve for unearned premiums.

The office, upon determining that the home warranty association has failed to report liabilities that should have been reported, shall require a correct report which reflects the proper liabilities to be submitted by the home warranty association to the office within 10 working days after receipt of written notification.

History.—s. 16, ch. 2001-281; s. 1459, ch. 2003-261.



634.308 - Grounds for suspension or revocation of license.

634.308 Grounds for suspension or revocation of license.—

(1) The license of any home warranty association may be revoked or suspended, or the office may refuse to renew any such license, if it is determined that:

(a) The association has violated any lawful rule or order of the commission or office or any provision of this part.

(b) The association has not maintained a funded, unearned premium reserve account as required by s. 634.3077(1).

(c) The association has not maintained, at a minimum, net assets as required by s. 634.3077(2).

(2) The license of any home warranty association shall be suspended, revoked, or not renewed if it is determined that such association:

(a) Is in unsound financial condition or is in such condition or is using such methods and practices in the conduct of its business as to render its further transaction of warranties in this state hazardous or injurious to its warranty holders or to the public.

(b) Has refused to be examined or to produce its accounts, records, and files for examination, or if any of its officers have refused to give information with respect to its affairs or have refused to perform any other legal obligation as to such examination, when required by the office.

(c) Has failed to pay any final judgment rendered against it in this state within 60 days after the judgment became final.

(d) Has, without just cause, refused to pay proper claims arising under its warranties or, without just cause, has compelled warranty holders to accept less than the amount due them or to employ attorneys, or to bring suit against the association, to secure full payment or settlement of such claims.

(e) Is affiliated with, and under the same general management, interlocking directorate, or ownership as, another home warranty association which transacts direct warranties in this state without having a license therefor.

(f) Has issued warranty contracts which renewal contracts provide that the cost of renewal exceeds the then-current cost for new warranty contracts, unless the increase is supported by the claims history or claims cost data, or impose a fee for inspection of the premises.

(3) The office may, pursuant to s. 120.60, in its discretion and without advance notice or hearing thereon, immediately suspend the license of any home warranty association if it finds that one or more of the following circumstances exist:

(a) The association is insolvent or impaired.

(b) The reserve account or net asset ratio requirement of s. 634.3077 is not being maintained.

(c) A proceeding for receivership, conservatorship or rehabilitation or any other delinquency proceeding regarding the association has been commenced in any state.

(d) The financial condition or business practices of the association otherwise pose an imminent threat to the public health, safety, or welfare of the residents of this state.

(4) A violation of this part by an insurer is grounds for suspension or revocation of the insurer’s certificate of authority in this state.

History.—s. 1, ch. 77-339; s. 2, ch. 78-255; ss. 1, 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 7, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 1, ch. 86-75; s. 45, ch. 88-166; s. 34, ch. 91-106; s. 20, ch. 93-195; s. 1460, ch. 2003-261; s. 22, ch. 2010-175.



634.309 - Procedure to suspend or revoke license.

634.309 Procedure to suspend or revoke license.—Except when a hearing is expressly not required under s. 120.60 or s. 634.308, no order suspending or revoking a home warranty association’s license shall be effective unless made after notice and hearing pursuant to chapter 120.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195.



634.310 - Order, notice of suspension or revocation of license; effect; publication.

634.310 Order, notice of suspension or revocation of license; effect; publication.—

(1) A suspension or revocation of the license of a home warranty association shall be effected by order mailed to the association by registered or certified mail. The office also shall promptly give notice of such suspension or revocation to the sales representatives of the association in this state who are of record with the department. The association may not solicit or write any new warranties in this state during the period of any such suspension or revocation.

(2) In its discretion, the office may cause notice of any such revocation or suspension to be published in one or more newspapers of general circulation published in this state.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 8, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 18, ch. 85-62; s. 20, ch. 93-195; s. 1461, ch. 2003-261.



634.311 - Duration of suspension; obligations of association during suspension period; reinstatement.

634.311 Duration of suspension; obligations of association during suspension period; reinstatement.—

(1) A suspension of the license of a home warranty association shall be for such period, not to exceed 1 year, as is fixed in the order of suspension, unless such suspension, or the order upon which the suspension is based, is modified, rescinded, or reversed.

(2) During the period of suspension, the association shall file its annual statement and pay fees, licenses, and taxes as required under this part as if the license had continued in full force.

(3) Upon expiration of the suspension period, if within such period the license has not otherwise terminated, the license of the association shall automatically be reinstated, unless it is determined, upon notice and hearing, that the causes of the suspension have not been removed or that the association is otherwise not in compliance with the requirements of this part.

(4) Upon reinstatement of the license of an association, or reinstatement of the certificate of authority of an insurer, following suspension, the authority of the sales representatives of the association in this state to represent the association or insurer shall likewise be reinstated. The office shall promptly notify the association.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 9, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 1462, ch. 2003-261.



634.3112 - Administrative fine in lieu of suspension or revocation of license of association.

634.3112 Administrative fine in lieu of suspension or revocation of license of association.—

(1) If it is found that one or more grounds exist for the suspension, revocation, or refusal to renew the license of any association issued under this part, the office may, in lieu of such revocation or suspension, impose a fine upon the association.

(2) With respect to any nonwillful violation, such fine may not exceed $500 per violation. In no event may such fine exceed an aggregate amount of $5,000 for all nonwillful violations arising out of the same action. When an association discovers a nonwillful violation, the association shall correct the violation and, if restitution is due, make restitution to all affected persons. Such restitution shall include interest at 12 percent per year from either the date of the violation or the date of inception of the affected person’s policy, at the option of the association.

(3) With respect to any knowing and willful violation of a lawful order or rule of the office or commission or a provision of this part, the office may impose a fine upon the association in an amount not to exceed $2,500 for each such violation. In no event may such fine exceed an aggregate amount of $25,000 for all knowing and willful violations arising out of the same action. In addition to such fines, an association shall make restitution when due in accordance with the provisions of subsection (2).

(4) The failure of an association to make restitution when due, as required under this section, constitutes a willful violation of this code. However, if an insurer in good faith is uncertain as to whether any restitution is due or as to the amount of such restitution, it shall promptly notify the office of the circumstances, and the failure to make restitution pending a determination thereof will not constitute a violation of this part.

History.—ss. 10, 33, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 1463, ch. 2003-261.



634.312 - Forms; required provisions and procedures.

634.312 Forms; required provisions and procedures.—

(1) All home warranty contracts are assignable in a consumer transaction and must contain a statement informing the purchaser of the home warranty of her or his right to assign it, at least within 15 days from the date the home is sold or transferred, to a subsequent retail purchaser of the home covered by the home warranty and all conditions on such right of transfer. The home warranty company may charge an assignment fee not to exceed $40. Home warranty assignments include, but are not limited to, the assignment from a home builder who purchased the home warranty to a subsequent home purchaser.

(2) Subject to the insurer’s or home warranty association’s requirement as to payment of premium, every home warranty must be mailed, delivered, or electronically transmitted to the warranty holder within 45 days after the effectuation of coverage, and the application is part of the warranty contract document. Electronic transmission of a home warranty constitutes delivery to the warranty holder. The electronic transmission must notify the warranty holder of his or her right to receive the home warranty via United States mail rather than electronic transmission. If the warranty holder communicates to the home warranty association electronically or in writing that he or she does not agree to receipt by electronic transmission, a paper copy of the home warranty shall be provided to the warranty holder.

(3) All home warranty contracts must state in conspicuous, boldfaced type that the home warranty may not provide listing period coverage free of charge.

(4) All home warranty contracts must disclose any exclusions, restrictions, or limitations on the benefits offered or the coverage provided by the home warranty contract in boldfaced type, and must contain, in boldfaced type, a statement on the front page of the contract substantially similar to the following: “Certain items and events are not covered by this contract. Please refer to the exclusions listed on page   of this document.”

(5) Each home warranty contract shall contain a cancellation provision. Any home warranty agreement may be canceled by the purchaser within 10 days after purchase. The refund must be 100 percent of the gross premium paid, less any claims paid on the agreement. A reasonable administrative fee may be charged, not to exceed 5 percent of the gross premium paid by the warranty agreement holder. After the home warranty agreement has been in effect for 10 days, if the contract is canceled by the warranty holder, a return of premium shall be based upon 90 percent of unearned pro rata premium less any claims that have been paid. If the contract is canceled by the association for any reason other than for fraud or misrepresentation, a return of premium shall be based upon 100 percent of unearned pro rata premium, less any claims paid on the agreement. A home warranty association may effectuate a refund through the issuing sales representative.

(6) By July 1, 2011, each home warranty contract sold in this state must be accompanied by a written disclosure to the consumer that the rate charged for the contract is not subject to regulation by the office. A home warranty association may comply with this requirement by including such disclosure in its home warranty contract form or in a separate written notice provided to the consumer at the time of sale.

History.—s. 1, ch. 77-339; ss. 2, 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 2, ch. 86-75; s. 46, ch. 88-166; s. 19, ch. 90-119; s. 20, ch. 93-195; s. 4, ch. 95-245; s. 4, ch. 97-74; s. 46, ch. 99-7; s. 3, ch. 99-293; s. 17, ch. 2001-281; s. 1464, ch. 2003-261; s. 6, ch. 2006-272; s. 23, ch. 2010-175; s. 5, ch. 2012-77; s. 2, ch. 2014-111.



634.3123 - Noncompliant forms.

634.3123 Noncompliant forms.—The office may order a home warranty association to stop using any contract form that:

(1) Is in violation of or does not comply with this part.

(2) Contains or incorporates by reference, when such incorporation is otherwise permissible, any inconsistent, ambiguous, or misleading clauses or exceptions or conditions which deceptively affect the risk purported to be assumed in the general coverage of the contract.

(3) Has any title, heading, or other indication of its provisions which is misleading.

(4) Is printed or otherwise reproduced in such a manner as to render any material provision of the form illegible.

(5) Provides that the cost of renewal exceeds the then-current cost for new warranty contracts, unless the increase is supported by the claims history or claims cost data, or impose a fee for inspection of the premises.

History.—ss. 11, 33, ch. 83-323; s. 1, ch. 84-94; s. 3, ch. 86-75; s. 47, ch. 88-166; s. 35, ch. 91-106; s. 20, ch. 93-195; s. 1465, ch. 2003-261; s. 24, ch. 2010-175.



634.313 - Tax on premiums; annual statement; reports.

634.313 Tax on premiums; annual statement; reports.—

(1) In addition to paying the license taxes provided for in this part for home warranty associations and license taxes provided in the insurance code as to insurers, each such association and each such insurer must, annually on or before March 1, file with the office its annual statement, in the form prescribed by the commission, showing all premiums received by it in connection with the issuance of warranties in this state during the preceding calendar year and using accounting principles that will enable the office to ascertain whether the reserve required by s. 634.3077 has been maintained. Each annual statement must contain a balance sheet listing all assets and liabilities; a statement of operations and retained earnings; and a schedule used to report all claims statistics. The annual statement must be completed using generally accepted accounting principles except as otherwise provided in this part. Further, each association and each insurer must pay to the Chief Financial Officer a tax in an amount equal to 2 percent of the amount of such premiums so received.

(2) Premiums received by insurers and taxed under this section are not subject to any premium tax provided for in the insurance code.

(3) Any association or insurer neglecting to file the annual statement in the form and within the time provided by this section shall forfeit up to $100 for each day during which such neglect continues; and, upon notice by the office to that effect, its authority to do business in this state shall cease while such default continues. The office shall deposit all sums collected by it under this section to the credit of the Insurance Regulatory Trust Fund.

(4) The commission may by rule require each home warranty association to submit to the office, as the commission may designate, all or part of the information contained in the financial reports required by this section in a computer-readable form compatible with the electronic data processing system specified by the office.

History.—s. 1, ch. 77-339; s. 243, ch. 79-400; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 13, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 29, ch. 87-99; ss. 15, 20, ch. 93-195; s. 18, ch. 2001-281; s. 1467, ch. 2003-261; s. 39, ch. 2010-175.



634.3135 - Office records required.

634.3135 Office records required.—Each licensed home warranty association, as a minimum requirement for permanent office records, shall maintain:

(1) A complete set of accounting records, including a general ledger, cash receipts and disbursements journals, accounts receivable registers, and accounts payable registers.

(2) A detailed warranty register, in numerical order by warranty number, of warranties in force. The register shall include the warranty number, date of issue, issuing sales representative, name of warranty holder, location of the property, warranty period, gross premium, commission to sales representative, and net premium.

(3) A detailed claims register which includes the warranty number, date of issue, date of claim, issuing sales representative, amount of claim, date claim paid, and, if applicable, disposition other than payment and reason therefor.

(4) Nothing in this section shall prohibit an association from maintaining office records by computer.

History.—ss. 14, 33, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195.



634.314 - Examination of associations.

634.314 Examination of associations.—Home warranty associations licensed under this part may be subject to periodic examinations by the office, in the same manner and subject to the same terms and conditions as apply to insurers under part II of chapter 624 of the insurance code. The office is not required to conduct periodic examinations pursuant to this section, but may examine a home warranty company at its discretion. An examination conducted pursuant to this section may cover a period of only the most recent 5 years. The costs of examinations conducted pursuant to ss. 624.316(2)(e) and 624.3161(3) may not exceed 10 percent of the companies’ reported net income for the prior year.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 1468, ch. 2003-261; s. 25, ch. 2010-175; s. 6, ch. 2012-77.



634.315 - Service of process.

634.315 Service of process.—Home warranty associations are subject to service of process in the same manner and subject to the same terms, conditions, and fees as apply to insurers under chapter 624.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 15, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195.



634.317 - License and appointment required.

634.317 License and appointment required.—No person may solicit, negotiate, or effectuate home warranty contracts for remuneration in this state unless such person is licensed and appointed as a sales representative. A licensed and appointed sales representative shall be directly responsible and accountable for all acts of the licensee’s employees.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 16, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 36, ch. 91-106; s. 142, ch. 91-108; s. 20, ch. 93-195; s. 5, ch. 95-245; s. 77, ch. 98-199.



634.318 - License and appointment of sales representatives.

634.318 License and appointment of sales representatives.—Sales representatives for home warranty associations and insurers shall be licensed, appointed, renewed, continued, reinstated, or terminated in the same manner as prescribed in chapter 626 for insurance representatives in general, except they shall be exempt from the fingerprinting, photo identification card, education, and examination provisions. License, appointment, and other fees shall be those as prescribed in s. 624.501. No employee or sales representative of a home warranty association or insurer may directly or indirectly solicit or negotiate insurance contracts, or hold herself or himself out in any manner to be an insurance agent, unless so qualified, licensed, and appointed therefor under the insurance code. A home warranty association is not required to be licensed as a sales representative to solicit, sell, issue, or otherwise transact the home warranty agreements issued by the home warranty association.

History.—s. 1, ch. 77-339; s. 3, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 17, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 19, ch. 85-208; s. 37, ch. 91-106; s. 143, ch. 91-108; s. 20, ch. 93-195; s. 469, ch. 97-102; s. 19, ch. 2001-281; s. 69, ch. 2002-206.



634.319 - Reporting and accounting for funds.

634.319 Reporting and accounting for funds.—

(1) All funds belonging to insurers, home warranty associations, or others received by a sales representative in transactions under her or his license 1and appointment are trust funds so received by the sales representative in a fiduciary capacity; and the sales representative, in the applicable regular course of business, shall account for and pay such funds to the insurer, association, warranty holder, or other person entitled thereto.

(2) Any sales representative who, not being entitled thereto, diverts or appropriates such funds or any portion thereof to her or his own use is, upon conviction, guilty of theft, punishable as provided in s. 812.014.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 18, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 38, ch. 91-106; s. 144, ch. 91-108; s. 4, ch. 92-79; s. 20, ch. 93-195; s. 470, ch. 97-102.

1Note.—The amendment to subsection (1) by s. 38, ch. 91-106, used the word “or.”



634.320 - Grounds for compulsory refusal, suspension, or revocation of license or appointment of sales representatives.

634.320 Grounds for compulsory refusal, suspension, or revocation of license or appointment of sales representatives.—The department shall deny, suspend, revoke, or refuse to renew or continue the license or appointment of any sales representative if it is found that any one or more of the following grounds applicable to the sales representative exist:

(1) Material misstatement, misrepresentation, or fraud in obtaining or attempting to obtain a license or appointment.

(2) The license or appointment is willfully used, or to be used, to circumvent any of the requirements or prohibitions of this part.

(3) Willful misrepresentation of any warranty contract or willful deception with regard to any such contract, done either in person or by any form of dissemination of information or advertising.

(4) In the adjustment of claims arising out of warranties, material misrepresentation to a warranty holder or other interested party of the terms and coverage of a contract, with the intent and for the purpose of effecting settlement of such claim on less favorable terms than those provided in and contemplated by the contract.

(5) Demonstrated lack of fitness or trustworthiness to engage in the business of home warranty.

(6) Demonstrated lack of adequate knowledge and technical competence to engage in the transactions authorized by the license or appointment.

(7) Fraudulent or dishonest practices in the conduct of business under the license or appointment.

(8) Misappropriation, conversion, or unlawful withholding of moneys belonging to an association, insurer, or warranty holder, or to others, and received in the conduct of business under the license or appointment.

(9) Unlawfully rebating, or attempting to unlawfully rebate, or unlawfully dividing, or offering to divide, her or his commission with another.

(10) Willful failure to comply with, or willful violation of, any proper order or rule of the department or commission or willful violation of any provision of this part.

(11) Being found guilty of or pleading guilty or nolo contendere to a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States of America or any state thereof or under the law of any other country involving moral turpitude, without regard to whether judgment of conviction has been entered by the court.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 19, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 50, ch. 88-166; s. 39, ch. 91-106; s. 145, ch. 91-108; s. 20, ch. 93-195; s. 471, ch. 97-102; s. 1469, ch. 2003-261.



634.3205 - Rebating; when allowed.

634.3205 Rebating; when allowed.—

(1) No sales representative shall rebate any portion of his or her commission except as follows:

(a) The rebate shall be available to all consumers in the same actuarial class.

(b) The rebate shall be in accordance with a rebating schedule filed with and approved by the home warranty association issuing the home warranty to which the rebate applies. The home warranty association shall maintain a copy of all rebating schedules for a period of 3 years.

(c) The rebating schedule shall be uniformly applied so all consumers who purchase the same home warranty through the sales representative for the same coverage shall receive the same percentage rebate.

(d) The rebate schedule shall be prominently displayed in public view in the sales representative’s place of business, and a copy shall be made available to consumers on request at no charge.

(e) The age, sex, place of residence, race, nationality, ethnic origin, marital status, or occupation of the consumer shall not be used in determining the percentage of the rebate or whether a rebate is available.

(2) No rebate shall be withheld or limited in amount based on factors which are unfairly discriminatory.

(3) No rebate shall be given which is not reflected on the rebate schedule.

(4) No rebate shall be refused or granted based upon the purchase of or failure to purchase collateral business.

History.—s. 40, ch. 2004-374; s. 26, ch. 2010-175.



634.321 - Grounds for discretionary refusal, suspension, or revocation of license or appointment of sales representatives.

634.321 Grounds for discretionary refusal, suspension, or revocation of license or appointment of sales representatives.—The department may, in its discretion, deny, suspend, revoke, or refuse to renew or continue the license or appointment of any sales representative if it is found that any one or more of the following grounds applicable to the sales representative exist under circumstances for which such denial, suspension, revocation, or refusal is not mandatory under s. 634.320:

(1) Any cause for which granting of the license or appointment could have been refused had it then existed and been known to the department.

(2) Violation of any provision of this part, or of any other law applicable to the business of warranties, in the course of dealings under the license or appointment.

(3) Violation of any lawful order or rule of the department or commission.

(4) Failure or refusal to pay over, upon demand, to any home warranty association or insurer the sales representative represents or has represented any money coming into her or his hands which belongs to the association or insurer.

(5) In the conduct of business under the license or appointment, engaging in unfair methods of competition or in unfair or deceptive acts or practices, as such methods, acts, or practices are or may be defined under this part, or otherwise showing herself or himself to be a source of injury or loss to the public or detriment to the public interest.

(6) Being found guilty of or pleading guilty or nolo contendere to a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States of America or any state thereof or under the law of any other country, without regard to whether a judgment of conviction has been entered by the court.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 20, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 51, ch. 88-166; s. 40, ch. 91-106; s. 146, ch. 91-108; s. 20, ch. 93-195; s. 472, ch. 97-102; s. 1470, ch. 2003-261.



634.322 - Procedure for refusal, suspension, or revocation of license or appointment of sales representatives.

634.322 Procedure for refusal, suspension, or revocation of license or appointment of sales representatives.—

(1) If any sales representative is convicted by a court of a violation of any provision of this part or applicable provisions of the Florida Insurance Code, the license or appointment of such individual shall thereby be deemed to be immediately revoked without any further procedure relative thereto by the department.

(2) Whenever it appears that any licensed 1or appointed insurance agent has violated the provisions of this part, the department may take such action relative thereto as is authorized by the insurance code as for a violation of the insurance code by such agent.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 21, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 41, ch. 91-106; s. 147, ch. 91-108; s. 20, ch. 93-195.

1Note.—The amendment by s. 41, ch. 91-106, used the word “and.”



634.3225 - Duration of suspension or revocation of license or appointment.

634.3225 Duration of suspension or revocation of license or appointment.—

(1) The department shall, in its order suspending a license or appointment, specify the time period during which the suspension is to be effective. Such period may not exceed 1 year. The license or appointment shall remain suspended during the period specified, subject to any rescission or modification by the department. A license or appointment which has been suspended may be reinstated, but the department may not grant such reinstatement if it determines that the circumstances for which the license or appointment was suspended still exist or are likely to recur.

(2) No person whose license or appointment has been revoked by the department has the right to apply for another license or appointment within 2 years from the effective date of revocation or, if judicial review of the revocation is sought, within 2 years from the date of the final court order or decree affirming the revocation. The department may not grant a new license or appointment if it determines that the circumstances for which the previous license or appointment was revoked still exist or are likely to recur.

(3) The department may not grant or issue any license or appointment to any individual whose license or appointment has been revoked twice.

(4) During any period of suspension or revocation of the license or appointment, the former licensee or appointee may not engage in or attempt to engage in any transaction or business for which a license or appointment is required under this part.

History.—ss. 22, 33, ch. 83-323; s. 1, ch. 84-94; s. 42, ch. 91-106; s. 148, ch. 91-108; s. 20, ch. 93-195.



634.323 - Administrative fine in lieu of suspension or revocation of sales representative’s license or appointment.

634.323 Administrative fine in lieu of suspension or revocation of sales representative’s license or appointment.—

(1) If, pursuant to procedures provided for in this part, it is found that one or more grounds exist for the suspension or revocation of, or refusal to renew or continue, any sales representative’s license or appointment issued under this part, on a first offense, an order may be entered imposing upon the licensee or appointee, in lieu of such suspension, revocation, or refusal, an administrative penalty for each violation in an amount of up to $500 or, in the event of willful misconduct or willful violation on the part of the licensee or appointee, an administrative fine of up to $1,000. The administrative penalty may be augmented in amount by an amount equal to any commissions received by or accruing to the credit of the licensee or appointee in connection with any transaction to which the grounds for suspension, revocation, or refusal related.

(2) The order may allow the licensee or appointee a reasonable period, not to exceed 30 days, within which to pay to the department the amount of the penalty so imposed. If the licensee or appointee fails to pay the penalty in its entirety to the department at its office in Tallahassee within the period so allowed, the license or appointment of the licensee or appointee shall stand suspended or revoked, or renewal or continuation may be refused, as the case may be, upon expiration of such period and without any further proceedings.

History.—s. 1, ch. 77-339; s. 244, ch. 79-400; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 23, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 43, ch. 91-106; s. 149, ch. 91-108; s. 20, ch. 93-195.



634.324 - Disposition of taxes and fees.

634.324 Disposition of taxes and fees.—All license taxes, taxes on premiums, license and appointment fees, and administrative fines and penalties collected under this part from home warranty associations and sales representatives shall be deposited to the credit of the Insurance Regulatory Trust Fund.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 24, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 44, ch. 91-106; s. 20, ch. 93-195; s. 1471, ch. 2003-261.



634.325 - Insurance business not authorized.

634.325 Insurance business not authorized.—Nothing in the Florida Insurance Code or in this part shall be deemed to authorize any home warranty association to transact any insurance business other than that of home warranty as herein defined or otherwise to engage in any other type of insurance unless the association is authorized under a certificate of authority issued by the office under the provisions of the Florida Insurance Code.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 9, ch. 85-321; s. 20, ch. 93-195; s. 1472, ch. 2003-261.



634.326 - Fronting not permitted.

634.326 Fronting not permitted.—No authorized insurer or licensed home warranty association may act as a fronting company for any unauthorized insurer or unlicensed home warranty association. A “fronting company” is an authorized insurer or licensed home warranty association which, by reinsurance or otherwise, generally transfers to one or more unauthorized insurers or unlicensed home warranty associations the risk of loss under warranties written by it in this state.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 25, 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195.



634.327 - Applicability to warranty on new home.

634.327 Applicability to warranty on new home.—This part shall not apply to any program offering a warranty on a new home which is underwritten by an insurer licensed to do business in the state when the insurance policy underwriting such program has been filed with and approved by the office as required by law.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 1473, ch. 2003-261.



634.328 - Penalty for violation.

634.328 Penalty for violation.—Any individual who knowingly makes a false or otherwise fraudulent application for a license or appointment under this part, or who knowingly violates any provision hereof, shall, in addition to any applicable denial, suspension, or revocation of, or refusal to renew or continue, any license or appointment, be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Each instance of violation shall be considered a separate offense.

History.—s. 1, ch. 77-339; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 45, ch. 91-106; s. 161, ch. 91-224; s. 20, ch. 93-195.



634.3284 - Civil remedy.

634.3284 Civil remedy.—

(1) Any person damaged by a violation of the provisions of this part may bring a civil action against a person violating such provisions in the circuit court of the county in which the alleged violator resides or has her or his principal place of business or in the county in which the alleged violation occurred. Upon adverse adjudication, the defendant will be liable for actual damages or $500, whichever is greater, together with court costs and reasonable attorney’s fees incurred by the plaintiff.

(2) No punitive damages may be awarded under this section unless the acts giving rise to the violation occur with such frequency as to indicate a general business practice and these acts are:

(a) Willful, wanton, and malicious; or

(b) In reckless disregard for the rights of any insured.

Any person who pursues a claim under this subsection shall post in advance the costs of discovery. Such costs shall be awarded to the insurer if no punitive damages are awarded to the plaintiff.

(3) As a condition precedent to bringing an action under this section, the department and the insurer shall be given written notice of the violation. The notice shall state with specificity the facts which allegedly constitute the violation and the law upon which the plaintiff is relying and shall state that such notice is given in order to perfect the right to pursue the civil remedy authorized by this section. No action will lie if, within 30 days thereafter, the damages are paid or the circumstances giving rise to the violation are corrected.

(4) This section shall not be construed to authorize a class action suit against a home warranty association or a civil action against the department or office or their employees or the Chief Financial Officer.

History.—ss. 27, 33, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 473, ch. 97-102; s. 1474, ch. 2003-261.



634.329 - Dissolution or liquidation.

634.329 Dissolution or liquidation.—Any dissolution or liquidation of a corporation subject to the provisions of this part shall be under the supervision of the department, which shall have all powers with respect thereto granted to it under the laws of this state with respect to the dissolution and liquidation of property and casualty insurance companies pursuant to chapter 631.

History.—s. 4, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 32, 33, 34, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195.



634.331 - Coverage of property for sale.

634.331 Coverage of property for sale.—A home warranty may provide coverage of residential property during the listing period of such property for a period not to exceed 12 months, provided that the home warranty company charges the warranty purchaser a separately identifiable charge for the listing period coverage in an amount equal to at least 15 percent of the annual premium charged for the home warranty and the charge for such coverage is due at the earlier of the end of the listing period or the date the sale of the residential property is closed.

History.—s. 5, ch. 97-74; s. 20, ch. 2001-281.



634.335 - Unfair methods of competition and unfair or deceptive acts or practices prohibited.

634.335 Unfair methods of competition and unfair or deceptive acts or practices prohibited.—No person may engage in this state in any trade practice which is defined in this part as, or determined pursuant to s. 634.337 to be, an unfair method of competition or an unfair or deceptive act or practice involving the business of home warranty.

History.—s. 29, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195.



634.336 - Unfair methods of competition and unfair or deceptive acts or practices defined.

634.336 Unfair methods of competition and unfair or deceptive acts or practices defined.—The following methods, acts, or practices are defined as unfair methods of competition and unfair or deceptive acts or practices:

(1) MISREPRESENTATION AND FALSE ADVERTISING.—Knowingly making, issuing, circulating, or causing to be made, issued, or circulated, any estimate, illustration, circular, statement, sales presentation, omission, or comparison which:

(a) Misrepresents the benefits, advantages, conditions, or terms of any home warranty contract.

(b) Is misleading or is a misrepresentation as to the financial condition of any person.

(c) Uses any name or title of any contract misrepresenting the true nature thereof.

(d) Is a misrepresentation for the purpose of inducing, or tending to induce, the lapse, forfeiture, exchange, conversion, or surrender of any home warranty contract.

(2) FALSE INFORMATION AND ADVERTISING GENERALLY.—Knowingly making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public:

(a) In a newspaper, magazine, or other publication;

(b) In the form of a notice, circular, pamphlet, letter, or poster;

(c) Over any radio or television station; or

(d) In any other way,

an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the business of home warranty, which assertion, representation, or statement is untrue, deceptive, or misleading.

(3) DEFAMATION.—Knowingly making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of, any oral or written statement, or any pamphlet, circular, article, or literature, which is false or maliciously critical of, or derogatory to, any person and which is calculated to injure such person.

(4) FALSE STATEMENTS AND ENTRIES.—

(a) Knowingly:

1. Filing with any supervisory or other public official;

2. Making, publishing, disseminating, or circulating;

3. Delivering to any person;

4. Placing before the public; or

5. Causing, directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public,

any false statement.

(b) Knowingly making any false entry of a material fact in any book, report, or statement of any person.

(5) UNFAIR CLAIM SETTLEMENT PRACTICES.—

(a) Attempting to settle claims on the basis of an application or any other material document which was altered without notice to, or knowledge or consent of, the warranty holder;

(b) Making a material misrepresentation to the warranty holder for the purpose and with the intent of effecting settlement of such claims, loss, or damage under such contract on less favorable terms than those provided in, and contemplated by, such contract; or

(c) Committing or performing with such frequency as to indicate a general business practice any of the following practices:

1. Failure properly to investigate claims;

2. Misrepresentation of pertinent facts or contract provisions relating to coverages at issue;

3. Failure to acknowledge and act promptly upon communications with respect to claims;

4. Denial of claims without conducting reasonable investigations based upon available information;

5. Failure to affirm or deny coverage of claims upon written request of the warranty holder within a reasonable time after proof-of-loss statements have been completed; or

6. Failure to promptly provide a reasonable explanation to the warranty holder of the basis in the contract in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement.

(6) FAILURE TO MAINTAIN PROCEDURES FOR HANDLING COMPLAINTS.—Failing to maintain a complete record of each written complaint received for a 3-year period after the date of the receipt of the written complaint.

(7) DISCRIMINATORY REFUSAL TO ISSUE A CONTRACT.—Refusing to issue a contract solely because of an individual’s race, color, creed, marital status, sex, or national origin.

(8) COERCION OF DEBTORS.—When a home warranty is sold:

(a) Requiring, as a condition precedent or condition subsequent to the lending of the money or the extension of the credit or any renewal thereof, that the person to whom such credit is extended purchase a home warranty; or

(b) Failing to provide the advice required by s. 634.344.

(9) FAILURE TO PROVIDE TERMS AND CONDITIONS PRIOR TO SALE.—Failing to provide a consumer with a complete sample copy of the terms and conditions of the home warranty contract prior to the time of sale upon a request for the same by the consumer. A home warranty association may comply with this subsection by providing the consumer with a sample copy of the terms and conditions of the home warranty contract or by directing the consumer to a website that displays a complete sample of the terms and conditions of the contract.

History.—s. 29, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 1475, ch. 2003-261; s. 7, ch. 2006-272; s. 27, ch. 2010-175.



634.337 - Power of department and office to examine and investigate.

634.337 Power of department and office to examine and investigate.—The department and office have the power, within their respective regulatory jurisdictions, to examine and investigate the affairs of every person involved in the business of home warranty in this state in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by s. 634.335, and each shall have the powers and duties specified in ss. 634.338-634.342 in connection therewith.

History.—s. 29, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 1476, ch. 2003-261.



634.338 - Prohibited practices; hearings; procedure; service of process.

634.338 Prohibited practices; hearings; procedure; service of process.—

(1) Whenever the department or office has reason to believe that any person has engaged, or is engaging, in this state in any unfair method of competition or any unfair or deceptive act or practice as defined in s. 634.336, or is engaging in the business of home warranty without being properly licensed as required by this part, and that a proceeding by the department or office in respect thereto would be in the interest of the public, the department or office shall conduct or cause to have conducted a hearing in accordance with chapter 120.

(2) The department or office, a duly empowered hearing officer, or an administrative law judge shall, during the conduct of such hearing, have those powers enumerated in s. 120.569; however, the penalty for failure to comply with a subpoena or with an order directing discovery is limited to a fine not to exceed $1,000 per violation.

(3) A statement of charges, notice, or order under this part may be served by anyone duly authorized by the department or office, either in the manner provided by law for service of process in civil actions or by certifying and mailing a copy thereof to the person affected by such statement, notice, order, or other process at her or his or its residence or principal office or place of business. The verified return by the person so serving such statement, notice, order, or other process, setting forth the manner of the service is proof of the same; and the return postcard receipt for such statement, notice, order, or other process, certified and mailed as provided in this subsection, is proof of service of the same.

History.—s. 29, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 279, ch. 96-410; s. 1748, ch. 97-102; s. 1477, ch. 2003-261.



634.3385 - Unauthorized entities; gifts and grants.

634.3385 Unauthorized entities; gifts and grants.—A governmental unit, public agency, institution, person, firm, or legal entity may provide money to the department to enable the department to pursue unauthorized entities operating in violation of this part. The department may transfer funds to the office to investigate, discipline, sanction, and take all action consistent with this part relative to unauthorized entities. All donations or grants of moneys to the department shall be deposited into the Insurance Regulatory Trust Fund and shall be separately accounted for in accordance with this section. Moneys deposited into the Insurance Regulatory Trust Fund pursuant to this section may be appropriated by the Legislature, pursuant to chapter 216, for the purpose of enabling the department or the office to carry out the provisions of this section. Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance of moneys deposited into the Insurance Regulatory Trust Fund pursuant to this section remaining at the end of any fiscal year shall be available for carrying out the duties and responsibilities of the department or the office.

History.—s. 7, ch. 2012-77.



634.339 - Cease and desist and penalty orders.

634.339 Cease and desist and penalty orders.—After the hearing provided for in s. 634.338, the department or office shall enter a final order in accordance with s. 120.569. If it is determined that the person charged has engaged in an unfair or deceptive act or practice or the unlawful transaction of home warranty business, the department or office also shall issue an order requiring the violator to cease and desist from engaging in such method of competition, act, or practice or the unlawful transaction of home warranty business. Further, the department or office may, at its discretion, order any one or more of the following penalties:

(1) The suspension or revocation of such person’s license, or eligibility for any license, if the person knew, or reasonably should have known, that she or he was in violation of this part.

(2) If it is determined that the person charged has provided or offered to provide home warranties without proper licensure, the imposition of an administrative penalty not to exceed $1,000 for each home warranty contract offered or effectuated.

History.—s. 29, ch. 83-323; s. 1, ch. 84-94; s. 19, ch. 85-62; s. 20, ch. 93-195; s. 280, ch. 96-410; s. 1749, ch. 97-102; s. 1478, ch. 2003-261.



634.34 - Appeals from orders of the department or office.

634.34 Appeals from orders of the department or office.—Any person subject to an order of the department or office under s. 634.339 may obtain a review of such order by filing an appeal therefrom in accordance with the provisions and procedures for appeal from the orders of the department or office in general under s. 120.68.

History.—s. 29, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 1479, ch. 2003-261.



634.341 - Penalty for violation of cease and desist order.

634.341 Penalty for violation of cease and desist order.—Any person who violates a cease and desist order of the department or office under s. 634.339 while such order is in effect, after notice and hearing as provided in s. 634.338, is subject, at the discretion of the department or office, to any one or more of the following penalties:

(1) A monetary penalty of not more than $25,000 as to all matters determined in such hearing.

(2) The suspension or revocation of such person’s license or eligibility to hold a license.

History.—s. 29, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 1480, ch. 2003-261.



634.342 - Injunctive proceedings.

634.342 Injunctive proceedings.—In addition to the penalties and other enforcement provisions of this part, in the event any person violates s. 634.303 or s. 634.318 or any rule adopted or promulgated pursuant thereto, the department or office is authorized to resort to a proceeding for injunction in the circuit court of the county where such person resides or has her or his principal place of business, and therein apply for such temporary and permanent orders as the department or office may deem necessary to restrain such person from engaging in any such activities, until such person has complied with such provision or rule.

History.—s. 29, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 474, ch. 97-102; s. 1481, ch. 2003-261.



634.343 - Civil liability.

634.343 Civil liability.—The provisions of this part are cumulative to rights under the general civil and common law, and no action of the department or office will abrogate such rights to damages or other relief in any court.

History.—s. 29, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 1482, ch. 2003-261.



634.344 - Coercion of debtor prohibited.

634.344 Coercion of debtor prohibited.—

(1) When a home warranty is sold in connection with the lending of money, a person may not require, as a condition precedent or condition subsequent to the lending of the money or the extension of the credit or any renewal thereof, that the person to whom such money or credit is extended purchase a home warranty.

(2) When a home warranty is purchased in connection with the lending of money, the insurer or home warranty association or the sales representative of the insurer or home warranty association shall advise the borrower or purchaser in writing that Florida law prohibits the lender from requiring the purchase of a home warranty as a condition precedent or condition subsequent to the making of the loan.

History.—s. 30, ch. 83-323; s. 1, ch. 84-94; s. 20, ch. 93-195; s. 1483, ch. 2003-261; s. 28, ch. 2010-175.



634.348 - Investigatory records.

634.348 Investigatory records.—All active examination or investigatory records of the department or office made or received pursuant to this part are confidential and exempt from the provisions of s. 119.07(1) until such investigation is completed or ceases to be active. For the purposes of this section, an investigation is considered “active” while the investigation is being conducted by the department or office with a reasonable, good faith belief that it may lead to the filing of administrative, civil, or criminal proceedings. An investigation does not cease to be active if the department or office is proceeding with reasonable dispatch, and there is good faith belief that action may be initiated by the department or office or other administrative or law enforcement agency.

History.—ss. 26, 33, ch. 83-323; s. 1, ch. 84-94; s. 3, ch. 93-117; s. 20, ch. 93-195; s. 395, ch. 96-406; s. 1485, ch. 2003-261.






Part III - SERVICE WARRANTY ASSOCIATIONS (ss. 634.401-634.444)

634.401 - Definitions.

634.401 Definitions.—As used in this part, the term:

(1) “Consumer product” means tangible property primarily used for personal, family, or household purposes.

(2) “Gross income” means the total amount of revenue received in connection with business-related activity.

(3) “Gross written premiums” means the total amount of premiums, paid or to be paid by the consumer for the entire period of the service warranty inclusive of commissions, for which the association is obligated under service warranties issued.

(4) “Impaired” means having liabilities in excess of assets.

(5) “Indemnify” means to undertake repair or replacement of a consumer product, or pay compensation for such repair or replacement by cash, check, store credit, gift card, or other similar means, in return for the payment of a segregated premium, when such consumer product suffers operational failure.

(6) “Insolvent” means unable to pay debts as they become due in the usual course of business.

(7) “Insurance code” means the Florida Insurance Code as defined in s. 624.01.

(8) “Insurer” means any property or casualty insurer duly authorized to transact such business in this state.

(9) “Net assets” means total statutory assets in excess of liabilities, except that assets pledged to secure debts not reflected on the books of the service warranty association shall not be included in net assets.

(10) “Person” includes an individual, company, corporation, association, insurer, agent, and any other legal entity.

(11) “Premium” means the total amount paid by the consumer, including any charges designated as assessments or fees for membership, policy, survey, inspection, finance, service, or other charges by the association.

(12) “Sales representative” means any person, retail store, corporation, partnership, or sole proprietorship utilized by an insurer or service warranty association for the purpose of selling or issuing service warranties. However, in the case of service warranty associations selling service warranties from one or more business locations, the person in charge of each location may be considered the sales representative.

(13) “Service warranty” means any warranty, guaranty, extended warranty or extended guaranty, maintenance service contract equal to or greater than 1 year in length or which does not meet the exemption in paragraph (a), 1contract agreement, or other written promise for a specific duration to perform the repair, replacement, or maintenance of a consumer product, or for indemnification for repair, replacement, or maintenance, for operational or structural failure due to a defect in materials or workmanship, normal wear and tear, power surge, or accidental damage from handling in return for the payment of a segregated charge by the consumer; however:

(a) Maintenance service contracts written for less than 1 year which do not contain provisions for indemnification and which do not provide a discount to the consumer for any combination of parts and labor in excess of 20 percent during the effective period of such contract, motor vehicle service agreements, transactions exempt under s. 624.125, and home warranties subject to regulation under part II of this chapter are excluded from this definition;

(b) The term “service warranty” does not include service contracts between consumers and condominium associations; and

(c) All contracts that include coverage for accidental damage from handling must be covered by the contractual liability policy referred to in s. 634.406(3).

(14) “Service warranty association” or “association” means any person, other than an authorized insurer, issuing service warranties.

(15) “Warrantor” means any person engaged in the sale of service warranties and deriving not more than 50 percent of its gross income from the sale of service warranties.

(16) “Warranty seller” means any person engaged in the sale of service warranties and deriving more than 50 percent of its gross income from the sale of service warranties.

(17) “Manufacturer” means any entity or its affiliate which:

(a) Derives a majority of its revenues from products manufactured, built, assembled, constructed, or produced under a product name wholly controlled by the applicant or an affiliate thereof;

(b) Issues service warranties only for consumer products manufactured, built, assembled, constructed, or produced under a product name wholly controlled by the applicant or an affiliate thereof;

(c) Is listed and traded on a recognized stock exchange, is listed in NASDAQ (National Association of Security Dealers Automated Quotation system) and publicly traded in the over-the-counter securities markets, is required to file either of Form 10-K, Form 10-Q, or Form 20-G with the United States Securities and Exchange Commission, or whose American Depository Receipts are listed on a recognized stock exchange and publicly traded;

(d) Maintains outstanding debt obligations, if any, rated in the top four rating categories by a recognized rating service;

(e) Has and maintains at all times, a minimum net worth of at least $10 million as evidenced by certified financial statements prepared by an independent certified public accountant in accordance with generally accepted accounting principles; and

(f) Is authorized to do business in this state.

(18) “Affiliate” means any entity which exercises control over or is controlled by, the service warranty association or insurer, directly or indirectly, through:

(a) Equity ownership of voting securities;

(b) Common managerial control; or

(c) Collusive participation by the management of the service warranty association or insurer or the affiliate.

History.—s. 5, ch. 78-255; s. 1, ch. 80-78; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 34, ch. 82-234; s. 3, ch. 83-265; ss. 1, 36, 37, 38, ch. 83-322; s. 10, ch. 85-321; s. 43, ch. 90-119; s. 3, ch. 90-153; s. 46, ch. 91-106; ss. 16, 20, ch. 93-195; s. 4, ch. 99-293; s. 1486, ch. 2003-261; s. 2, ch. 2005-151; s. 4, ch. 2005-258; s. 96, ch. 2006-1; s. 29, ch. 2010-175.

1Note.—As amended by s. 4, ch. 2005-258. The amendment by s. 2, ch. 2005-151, uses a comma between the words “contract” and “agreement.”



634.402 - Powers of department, commission, and office; rules.

634.402 Powers of department, commission, and office; rules.—The office shall administer this part, and the commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part related to service warranty associations and service warranties. The department shall administer this part and may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of this part related to sales representatives. Such rules by the commission or department may identify specific methods of competition or acts or practices that are prohibited by s. 634.436, but shall not enlarge upon or extend the provisions of that section.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 36, 37, 38, ch. 83-322; s. 20, ch. 93-195; s. 211, ch. 98-200; s. 28, ch. 2001-281; s. 1487, ch. 2003-261.



634.4025 - Part exclusive; applicability of other laws.

634.4025 Part exclusive; applicability of other laws.—

(1) Except as provided in this part, service warranty associations shall be governed by this part and shall be exempt from all other provisions of the Florida Insurance Code.

(2) The provisions of chapter 85-321, Laws of Florida, which amended provisions of this part shall be construed as clarifying legislative intent as to the status of persons regulated by the part as insurers.

History.—ss. 11, 52, ch. 85-321; s. 20, ch. 88-206; s. 20, ch. 93-195.



634.403 - License required; exemptions.

634.403 License required; exemptions.—

(1) No person in this state shall provide or offer to provide service warranties to residents of this state unless authorized therefor under a subsisting license issued by the office. The service warranty association shall pay to the office a license fee of $200 for such license for each license year, or part thereof, the license is in force.

(2) An insurer, while authorized to transact property or casualty insurance in this state, may also transact a service warranty business without additional qualifications or authority, but shall be otherwise subject to the applicable provisions of this part.

(3) The office may, pursuant to s. 120.569, in its discretion and without advance notice and hearing, issue an immediate final order to cease and desist to any person or entity which violates this section. The Legislature finds that a violation of this section constitutes an imminent and immediate threat to the public health, safety, and welfare of the residents of this state.

(4) Any person that is an affiliate of a domestic insurer as defined in chapter 624 is exempt from application of this part if the person does not issue, or market or cause to be marketed, service warranties to residents of this state and does not administer service warranties that were originally issued to residents of this state. The domestic insurer or its wholly owned Florida licensed insurer must be the direct obligor of all service warranties issued by such affiliate or must issue a contractual liability insurance policy to such affiliate that meets the conditions described in s. 634.406(3). If the Office of Insurance Regulation determines, after notice and opportunity for a hearing, that a person’s intentional business practices do not comply with any of the exemption requirements of this subsection, the person shall be subject to this part.

(5) A person is exempt from the license requirement in this section if the person complies with the following:

(a) The service warranties are only sold to nonresidents of this state and the person does not issue, market, or cause to be marketed service warranties to residents of this state.

(b) The person submits a letter of notification that provides the following information to the office upon the start of business from this state and annually thereafter by March 1:

1. The type of products offered and a statement certifying that the products are not regulated in the state in which the person is transacting business or that the person is licensed in the state in which the person is transacting business.

2. The name of the person; the state of domicile; the home address and address in this state of the person; the names of the owners and their percentage of ownership; the names of the officers and directors; the name, e-mail, and telephone number of a contact person; the states in which the person is transacting business; and how many individuals are employed in this state.

(c) If the person ceases to do business from this state, the person shall provide written notification to the office within 30 days after cessation of business.

(6) Any person who provides, offers to provide, or holds oneself out as providing or offering to provide a service warranty to residents of this state without holding a subsisting license commits, in addition to any other violation, a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 36, 37, 38, ch. 83-322; s. 47, ch. 91-106; s. 20, ch. 93-195; s. 281, ch. 96-410; s. 3, ch. 2003-168; s. 1488, ch. 2003-261; s. 30, ch. 2010-175; s. 14, ch. 2011-174.



634.404 - Qualifications for license.

634.404 Qualifications for license.—The office may not issue or allow a service warranty association to maintain a license unless the association:

(1) Is a warrantor with minimum net assets of $25,000 or a warranty seller with minimum net assets of $300,000.

(2) Furnishes the office with evidence satisfactory to it that the management of the association is competent and trustworthy and can successfully manage the affairs of the association in compliance with law.

(3) Proposes to use and uses in its business a name, together with a trademark or emblem, if any, which is distinctive and not so similar to the name or trademark of any other person already doing business in this state as will tend to mislead or confuse the public.

(4) Makes the deposit or files the bond required under s. 634.405.

(5) Is formed under the laws of this state or another state, district, territory, or possession of the United States, if the association is other than a natural person.

(6) In lieu of the provisions of subsections (1)-(5) of this section and s. 634.407, a manufacturer or affiliate as defined in this part is eligible for licensure as a service warranty association under the provisions of this part and shall complete an application evidencing its qualifications as set forth in this section. The application for license as a service warranty association from a manufacturer or affiliate shall be made to, and filed with, the office on printed forms as promulgated by the commission to be specifically and exclusively applicable to qualifying manufacturers.

(a) The commission may require that the applicant show:

1. The state of the applicant’s incorporation;

2. The location of the applicant’s home office; and

3. The names and business addresses of the applicant’s board of directors and managing executive officer.

(b) The application, when filed, must be accompanied by:

1. A copy of the applicant’s articles of incorporation, certified by the public official having custody of the original, and a copy of the applicant’s bylaws, certified by the applicant’s corporate secretary;

2. Evidence that the applicant has complied with all applicable statutory requirements regarding registering to do business in this state; and

3. A license fee in the amount of $500.

(c) Upon submission of the application for license, the office shall examine the application to determine its compliance with applicable sections of this part. Applicants shall be advised of any inadequate responses or missing information.

(d) Information as required in this section shall be updated as to changes thereto no less than two times annually, once at the time of the submission of the service warranty association’s submission of its annual report, and the second time, no later than September 30 of each year.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 2, 36, 37, 38, ch. 83-322; s. 44, ch. 90-119; s. 48, ch. 91-106; s. 20, ch. 93-195; s. 39, ch. 95-211; s. 81, ch. 2000-158; s. 1489, ch. 2003-261.



634.405 - Required deposit or bond.

634.405 Required deposit or bond.—

(1) To assure the faithful performance of its obligations to its members or subscribers in the event of insolvency, each service warranty association shall, before the issuance of its license by the office and during such time as the association may have premiums in force in this state, deposit and maintain with the department securities of the type eligible for deposit by insurers under s. 625.52. Whenever the market value of the securities deposited with the department is less than 95 percent of the amount required, the association shall deposit additional securities or otherwise increase the deposit to the amount required. Such securities shall have at all times a market value as follows:

(a) Warrantors.—

1. Any warrantor which:

a. Was licensed under this part before October 1, 1983;

b. Was transacting service warranty business in this state before June 14, 1978;

c. Has continuously transacted service warranty business in this state since June 14, 1978; and

d. Has not during any year since June 14, 1978, written more than $100,000 of gross written premiums,

shall place and maintain in trust with the department an amount equal to 50 percent of the gross written premiums in force.

2. A warrantor which has $300,000 or less of gross written premiums in this state and to which the provisions of subparagraph 1. do not apply shall place and maintain in trust with the department an amount not less than $50,000. A new warrantor, before the issuance of its license and before receiving any premiums, shall place and maintain in trust with the department the amount of $50,000.

3. A warrantor which has more than $300,000 but less than $750,000 of gross written premiums in this state shall place and maintain in trust with the department an amount not less than $75,000.

4. A warrantor which has $750,000 or more of gross written premiums in this state shall place and maintain in trust with the department an amount equal to $100,000.

5. All warrantors, upon receipt of written notice from the office, shall have 30 calendar days in which to make additional deposits.

(b) Warranty sellers.—A warranty seller shall, before the issuance of its license, place in trust with the department an amount not less than $100,000.

(2) In lieu of any deposit of securities required under subsection (1) and subject to the approval of the office, the service warranty association may file with the office a surety bond issued by an authorized surety insurer. The bond shall be for the same purpose as the deposit in lieu of which it is filed. The office may not approve any bond under the terms of which the protection afforded against insolvency is not equivalent to the protection afforded by those securities provided for in subsection (1). When a bond is deposited in lieu of the required securities, no warranties may be written which provide coverage for a time period beyond the duration of such bond. The bond shall guarantee that the service warranty association will faithfully and truly perform all the conditions of any service warranty contract. No such bond may be canceled or subject to cancellation unless at least 60 days’ advance notice thereof, in writing, is filed with the office. In the event that notice of termination of the bond is filed with the office, the service warranty association insured thereunder shall, within 30 days of the filing of notice of termination, provide the office with a replacement bond meeting the requirements of this part or deposit additional securities as required under subsection (1). The cancellation of a bond will not relieve the obligation of the issuer of the bond for claims arising out of contracts issued before cancellation of the bond unless a replacement bond or securities are filed. In no event may the liability of the issuer under the bond exceed the face amount of the bond. If within 30 days of filing the notice of termination no replacement bond or additional security is provided, the office shall suspend the license of the association until the deposit requirements are satisfied.

(3) Securities and bonds posted by an association pursuant to this section are for the benefit of, and subject to action thereon in the event of insolvency or impairment of any association or insurer by, any person or persons sustaining an actionable injury due to the failure of the association to faithfully perform its obligations to its warranty holders.

(4) The state is responsible for the safekeeping of all securities deposited with the department under this part. Such securities are not, on account of being in this state, subject to taxation, but shall be held exclusively and solely to guarantee the faithful performance by the association of its obligations to its members or subscribers.

(5) The depositing association shall, during its solvency, have the right to exchange or substitute other securities of like quality and value for securities on deposit, to receive the interest and other income accruing to such securities, and to inspect the deposit at all reasonable times.

(6) Such deposit or bond shall be maintained unimpaired as long as the association continues in business in this state. Whenever the association ceases to do business in this state and furnishes the office proof satisfactory to the office that it has discharged or otherwise adequately provided for all its obligations to its members or subscribers in this state, the office and department shall release the deposited securities to the parties entitled thereto, on presentation of the receipts of the department for such securities, or shall release any bond filed with it in lieu of such deposit.

(7) Any business, or its affiliate, whose primary source of income is the sale of goods to the final consumer and derives more than 50 percent of its revenue through such sales and maintains a net worth of $100 million, as evidenced by either filing a form 10-K or other similar statement with the Securities and Exchange Commission or which has an annual financial statement that is audited and certified by an independent public accounting firm, shall be presumed to have complied with this subsection if such forms or statement are filed with the office.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 3, 36, 37, 38, ch. 83-322; s. 40, ch. 87-226; s. 49, ch. 91-106; s. 184, ch. 91-108; s. 20, ch. 93-195; s. 5, ch. 96-377; s. 1490, ch. 2003-261.



634.4051 - Levy upon deposit limited.

634.4051 Levy upon deposit limited.—No judgment creditor or other claimant of a service warranty association shall have the right to levy upon any of the assets or securities held in this state as a deposit under s. 634.405.

History.—ss. 38, 52, ch. 85-321; s. 20, ch. 93-195.



634.406 - Financial requirements.

634.406 Financial requirements.—

(1) An association licensed under this part shall maintain a funded, unearned premium reserve account, consisting of unencumbered assets, equal to a minimum of 25 percent of the gross written premiums received on all warranty contracts in force, wherever written. Such assets shall be held as prescribed under ss. 625.301-625.340. For contracts in excess of 2 years which are offered by associations having net assets of less than $500,000 and for which premiums are collected in advance for coverage in a subsequent year, 100 percent of the premiums for such subsequent years shall be placed in the funded, unearned premium reserve account.

(2) An association utilizing an unearned premium reserve shall deposit with the department a reserve deposit equal to 10 percent of the gross written premium received on all warranty contracts in force. Such reserve deposit shall be of a type eligible for deposit by insurers under s. 625.52. Request for release of all or part of the reserve deposit may be made quarterly and only after the office has received and approved the association’s current financial statements, as well as a statement sworn to by two officers of the association verifying such release will not reduce the reserve deposit to less than 10 percent of the gross written premium. The reserve deposit required under this part shall be included in calculating the reserve required by subsection (1). The deposit required in s. 634.405(1)(b) shall be included in calculating the reserve requirements of this section.

(3) An association will not be required to establish an unearned premium reserve if it has purchased contractual liability insurance which demonstrates to the satisfaction of the office that 100 percent of its claim exposure is covered by such policy. The contractual liability insurance shall be obtained from an insurer that holds a certificate of authority to do business within the state. For the purposes of this subsection, the contractual liability policy shall contain the following provisions:

(a) In the event that the service warranty association does not fulfill its obligation under contracts issued in this state for any reason, including insolvency, bankruptcy, or dissolution, the contractual liability insurer will pay losses and unearned premium refunds under such plans directly to the person making a claim under the contract.

(b) The insurer issuing the contractual liability policy shall assume full responsibility for the administration of claims in the event of the inability of the association to do so.

(c) The policy may not be canceled or not renewed by either the insurer or the association unless 60 days’ written notice thereof has been given to the office by the insurer before the date of such cancellation or nonrenewal.

(d) The contractual liability insurance policy shall insure all service warranty contracts which were issued while the policy was in effect whether or not the premium has been remitted to the insurer.

(e) In the event the issuer of the contractual liability policy is fulfilling the service warranty covered by policy and in the event the service warranty holder cancels the service warranty, it is the responsibility of the contractual liability policy issuer to effectuate a full refund of unearned premium to the consumer. This refund shall be subject to the cancellation fee provisions of s. 634.414. The salesperson or agent shall refund to the contractual liability policy issuer the unearned pro rata commission.

(f) An association may not utilize both the unearned premium reserve and contractual liability insurance simultaneously. However, an association shall be allowed to have contractual liability coverage on service warranties previously sold and sell new service warranties covered by the unearned premium reserve, and the converse of this shall also be allowed. An association must be able to distinguish how each individual service warranty is covered.

(4) No warrantor may allow its gross written premiums in force to exceed a 7-to-1 ratio to net assets; however, a company may exceed this requirement if the company:

(a) Holds licenses issued pursuant to the provisions of part I and this part, and

(b) Maintains net assets of at least $2.5 million, and

(c) Utilizes contractual liability insurance which reimburses the service warranty association for 100 percent of its paid claims, and

(d) The insurer issuing the contractual liability insurance policy maintains a policyholder surplus of at least $100 million and is rated “A” or higher by A.M. Best Company.

(5) No warranty seller may allow its gross written premiums in force to exceed a 7-to-1 ratio to net assets.

(6) An association that holds a license under this part may allow its premiums for service warranties written under this part to exceed the ratio to net assets limitations of this section if the association meets all of the following:

(a) Maintains net assets of at least $750,000.

(b) Uses a contractual liability insurance policy approved by the office that:

1. Reimburses the service warranty association for 100 percent of its claims liability and is issued by an insurer that maintains a policyholder surplus of at least $100 million; or

2. Complies with subsection (3) and is issued by an insurer that maintains a policyholder surplus of at least $200 million.

(c) The insurer issuing the contractual liability insurance policy:

1. Is rated “A” or higher by A.M. Best Company or an equivalent rating by another national rating service acceptable to the office.

2. In conjunction with the warranty association’s filing of the quarterly and annual reports, provides, on a form prescribed by the commission, a statement certifying the gross written premiums in force reported by the warranty association and a statement that all of the warranty association’s gross written premium in force is covered under the contractual liability policy, regardless of whether it has been reported.

(7) An association licensed under this part and holding no other license under part I or part II of this chapter is not required to establish an unearned premium reserve or maintain contractual liability insurance and may allow its premiums to exceed the ratio to net assets limitation of this section if the association complies with the following:

(a) The association or, if the association is a direct or indirect wholly owned subsidiary of a parent corporation, its parent corporation has, and maintains at all times, a minimum net worth of at least $100 million and provides the office with the following:

1. A copy of the association’s annual audited financial statements or the audited consolidated financial statements of the association’s parent corporation, prepared by an independent certified public accountant in accordance with generally accepted accounting principles, which clearly demonstrate the net worth of the association or its parent corporation to be $100 million and a quarterly written certification to the office that such entity continues to maintain the net worth required under this paragraph.

2. The association’s, or its parent corporation’s, Form 10-K, Form 10-Q, or Form 20-F as filed with the United States Securities and Exchange Commission or such other documents required to be filed with a recognized stock exchange, which shall be provided on a quarterly and annual basis within 10 days after the last date each such report must be filed with the Securities and Exchange Commission, the National Association of Security Dealers Automated Quotation system, or other recognized stock exchange.

Failure to timely file the documents required under this paragraph may, at the discretion of the office, subject the association to suspension or revocation of its license under this part. An association or parent corporation demonstrating compliance with subparagraphs 1. and 2. must maintain outstanding debt obligations, if any, rated in the top four rating categories by a recognized rating service.

(b) If the net worth of a parent corporation is used to satisfy the net worth provisions of paragraph (a), the following provisions must be met:

1. The parent corporation must guarantee all service warranty obligations of the association, wherever written, on a form approved in advance by the office. No cancellation, termination, or modification of the guarantee shall become effective unless the parent corporation provides the office written notice at least 90 days before the effective date of the cancellation, termination, or modification and the office approves the request in writing. Prior to the effective date of cancellation, termination, or modification of the guarantee, the association must demonstrate to the satisfaction of the office compliance with all applicable provisions of this part, including whether the association will meet the requirements of this section by the purchase of contractual liability insurance, establishing required reserves, or other method allowed under this section. If the association or parent corporation does not demonstrate to the satisfaction of the office compliance with all applicable provisions of this part, it shall immediately cease writing new and renewal business upon the effective date of the cancellation, termination, or modification.

2. The association must maintain at all times net assets of at least $750,000.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 4, 36, 37, 38, ch. 83-322; s. 50, ch. 91-106; ss. 17, 20, ch. 93-195; s. 6, ch. 95-245; s. 6, ch. 97-74; s. 475, ch. 97-102; s. 5, ch. 99-293; s. 5, ch. 2002-86; s. 1491, ch. 2003-261; s. 41, ch. 2004-374; s. 31, ch. 2010-175; s. 3, ch. 2014-111.



634.4061 - Assets and liabilities.

634.4061 Assets and liabilities.—

(1) ASSETS.—In any determination of the financial condition of a service warranty association, there shall be allowed as assets only those assets that are owned by the service warranty association and which assets consist of:

(a) Cash in the possession of the service warranty association, or in transit under its control, including the true balance of any deposit in a solvent bank, savings and loan association, or trust company which is domiciled in the United States.

(b) Investments, securities, properties, and loans acquired or held in accordance with this part, and in connection therewith the following items:

1. Interest due or accrued on any bond or evidence of indebtedness which is not in default and which is not valued on a basis including accrued interest.

2. Declared and unpaid dividends on stock and shares, unless the amount of the dividends has otherwise been allowed as an asset.

3. Interest due or accrued upon a collateral loan which is not in default in an amount not to exceed 1 year’s interest thereon.

4. Interest due or accrued on deposits or certificates of deposit in solvent banks, savings and loan associations, and trust companies domiciled in the United States, and interest due or accrued on other assets, if such interest is in the judgment of the office a collectible asset.

5. Interest due or accrued on current mortgage loans, in an amount not exceeding in any event the amount, if any, of the excess of the value of the property less delinquent taxes thereon over the unpaid principal; but in no event shall interest accrued for a period in excess of 90 days be allowed as an asset.

6. Rent due or accrued on real property if such rent is not in arrears for more than 3 months. However, in no event shall rent accrued for a period in excess of 90 days be allowed as an asset.

7. The unaccrued portion of taxes paid prior to the due date on real property.

(c) Furniture, fixtures, furnishings, vehicles, and equipment, if the original cost of each item is at least $200, which cost shall be amortized in full over a period not to exceed 5 calendar years, unless otherwise approved by the office.

(d) Part inventories maintained for the purpose of servicing products warranted. Part inventories must be listed at cost. Associations are required to maintain records to support valuation of parts inventories.

(e) The liquidation value of prepaid expenses.

(f) Other assets, not inconsistent with the provisions of this section, deemed by the office to be available for the payment of losses and claims, at values to be determined by it.

The office, upon determining that a service warranty association’s asset has not been evaluated according to applicable law or that it does not qualify as an asset, shall require the service warranty association to properly reevaluate the asset or replace the asset with an asset suitable to the office within 30 days of written notification by the office of this determination, if the removal of the asset from the organization’s assets would impair the company’s solvency.

(2) ASSETS NOT ALLOWED.—In addition to assets impliedly excluded by the provisions of subsection (1), the following assets expressly shall not be allowed as assets in any determination of the financial condition of a service warranty association:

(a) Goodwill, agreement holder lists, patents, trade names, agreements not to compete, and other like intangible assets.

(b) Any note or account receivable from or advances to officers, directors, or controlling stockholders, whether secured or not, and advances to employees, agents, or other persons on personal security only.

(c) Stock of the service warranty association owned by it directly or owned by it through any entity in which the organization owns or controls, directly or indirectly, more than 25 percent of the ownership interest.

(d) Leasehold improvements, stationery, and literature, except that leasehold improvements made prior to October 1, 1991, shall be allowed as an asset and shall be amortized over the shortest of the following periods:

1. The life of the lease.

2. The useful life of the improvements.

3. The 3-year period following October 1, 1991.

(e) Furniture, fixtures, furnishings, vehicles, and equipment, other than those items authorized under paragraph (1)(c).

(f) Notes or other evidences of indebtedness which are secured by mortgages or deeds of trust which are in default and beyond the express period specified in the instrument for curing the default.

(g) Bonds in default for more than 60 days.

(h) Deferred costs other than the liquidation value of prepaid expenses.

(i) Any note, account receivable, advance, or other evidence of indebtedness, or investment in:

1. The parent of the service warranty association;

2. Any entity directly or indirectly controlled by the service warranty association parent; or

3. An affiliate of the parent or the service warranty association; however, receivables from the parent or affiliated companies shall be considered an admitted asset of the company when the office is satisfied that the repayment of receivables, loans, and advances from the parent or the affiliated company are guaranteed by an organization in accordance with s. 634.4065.

4. Officers, directors, shareholders, employees, or salespersons of the association. However, premium receivables under 45 days old may be considered an admitted asset.

The office may, however, allow all or a portion of such asset, at values to be determined by the office, if deemed by the office to be available for the payment losses and claims.

(3) LIABILITIES.—In any determination of the financial condition of a service warranty association, liabilities to be charged against its assets shall include, but not be limited to:

(a) The amount, in conformity with generally accepted accounting principles, necessary to pay all of its unpaid losses and claims incurred for or on behalf of an agreement holder, on or prior to the end of the reporting period, whether reported or unreported.

(b) Taxes, expenses, and other obligations due or accrued at the date of the statement.

(c) Reserve for unearned premiums.

The office, upon determining that the service warranty association has failed to report liabilities that should have been reported, shall require a correct report which reflects the proper liabilities to be submitted by the service warranty association to the office within 10 working days of receipt of written notification.

History.—s. 51, ch. 91-106; s. 476, ch. 97-102; s. 1492, ch. 2003-261.



634.4062 - Prohibited investments and loans.

634.4062 Prohibited investments and loans.—A service warranty association shall not directly or indirectly invest in or lend its funds upon the security of any note or other evidence of indebtedness of any director, officer, or controlling stockholder of the service warranty association. This prohibition applies only to investments and loans initially reported on a service warranty association’s financial statements after the third quarterly statement for 2006.

History.—s. 8, ch. 2006-272.



634.4065 - Guarantee agreements.

634.4065 Guarantee agreements.—In order to include receivables from affiliated companies as assets under s. 634.401(9), the service warranty association may provide a written guarantee to assure repayment of all receivables, loans, and advances from affiliated companies, provided that the written guarantee is made by a guaranteeing organization which:

(1) Has been in continuous operation for 5 years or more and has net assets of the greater of $3 million or 2 times the minimum net asset requirements of the service warranty association. In any determination of the financial condition of the guaranteeing organization, the definitions of assets and liabilities as set forth in this part shall apply except that investments in or loans to any organizations guaranteed by the guaranteeing organization shall be excluded from net assets. If the guaranteeing organization is sponsoring more than one organization, the net assets requirement shall be increased by a multiple equal to the number of such organizations.

(2) Submits a guarantee that is approved by the office as meeting the requirements of this part, provided that the written guarantee contains a provision which requires that the guarantee be irrevocable unless the guaranteeing organization can demonstrate to the office that the cancellation of the guarantee will not result in the net assets of the service warranty association falling below its minimum net assets requirement and the office approves cancellation of the guarantee.

(3) Initially submits its audited financial statements certified by an independent certified public accountant, prepared in accordance with generally accepted accounting principles, covering its two most current annual accounting periods.

(4) Submits annually, within 3 months after the end of its fiscal year, an audited financial statement certified by an independent certified public accountant, prepared in accordance with generally accepted accounting principles. The office may, as it deems necessary, require quarterly financial statements from the guaranteeing organization.

(5) The filings made by a guarantee organization pursuant to this section are confidential and exempt from the provisions of s. 119.07(1).

(6) Nothing in this section shall be construed to prevent the use of such filings in judicial or administrative proceedings when ordered to be produced by appropriate subpoena or by order of the court, an administrative law judge, or a hearing officer.

History.—s. 4, ch. 90-153; s. 20, ch. 91-201; s. 4, ch. 93-117; s. 20, ch. 93-195; s. 396, ch. 96-406; s. 282, ch. 96-410; s. 1493, ch. 2003-261.



634.407 - Application for and issuance of license.

634.407 Application for and issuance of license.—

(1) An application for license as a service warranty association shall be made to, and filed with, the office on printed forms as prescribed by the commission and furnished by the office.

(2) In addition to information relative to its qualifications as required under s. 634.404, the commission may require that the application show:

(a) The location of the applicant’s home office.

(b) The name and residence address of each director, officer, and 10-percent or greater stockholder of the applicant.

(c) Such other pertinent information as may be required by the commission.

(3) The commission may require that the application, when filed, be accompanied by:

(a) A copy of the applicant’s articles of incorporation, certified by the public official having custody of the original, and a copy of the applicant’s bylaws, certified by the applicant’s secretary.

(b) A copy of the most recent financial statement of the applicant, verified under oath of at least two of its principal officers.

(c) A license fee in the amount of $200, as required under s. 634.403.

(4) Upon completion of the application for license, the office shall examine the application and make such further investigation of the applicant as it deems advisable. If it finds that the applicant is qualified therefor, the office shall issue to the applicant a license as a service warranty association. If the office does not find the applicant to be qualified, it shall refuse to issue the license and shall give the applicant written notice of such refusal, setting forth the grounds therefor.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 5, 36, 37, 38, ch. 83-322; s. 52, ch. 91-106; s. 20, ch. 93-195; s. 1494, ch. 2003-261.



634.408 - License continuance.

634.408 License continuance.—A license issued under this part shall continue in force as long as the service warranty association is entitled thereto under this part and until suspended, revoked, or terminated at the request of the service warranty association. However, to continue the license, annually in conjunction with the March 1 filing of the annual statement, each service warranty association shall file a $200 license fee.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 6, 36, 37, 38, ch. 83-322; s. 53, ch. 91-106; s. 20, ch. 93-195.



634.4085 - Acquisition.

634.4085 Acquisition.—Except for manufacturers as defined in this part, every service warranty association shall be subject to the provisions of s. 628.4615.

History.—ss. 24, 38, ch. 83-322; ss. 6, 17, ch. 86-250; s. 4, ch. 87-50; s. 45, ch. 90-119; s. 10, ch. 90-248; s. 184, ch. 91-108; s. 115, ch. 92-318; s. 20, ch. 93-195.



634.409 - Grounds for suspension or revocation of license.

634.409 Grounds for suspension or revocation of license.—

(1) The license of any service warranty association may be revoked or suspended, or the office may refuse to renew any such license, if it is determined that the association has violated any lawful rule or order of the commission or office or any provision of this part.

(2) The license of any service warranty association shall be suspended or revoked if it is determined that such association:

(a) Is in an unsound financial condition, or is in such condition as would render its further transaction of service warranties in this state hazardous or injurious to its warranty holders or to the public.

(b) Has refused to be examined or to produce its accounts, records, and files for examination, or if any of its officers have refused to give information with respect to its affairs or have refused to perform any other legal obligation as to such examination, when required by the office.

(c) Has failed to pay any final judgment rendered against it in this state within 60 days after the judgment became final.

(d) Has, without just cause, refused to pay proper claims arising under its service warranties or, without just cause, has compelled warranty holders to accept less than the amount due them, or to employ attorneys, or to bring suit against the association to secure full payment or settlement of such claims.

(e) Is affiliated with, and under the same general management or interlocking directorate or ownership as, another service warranty association which transacts direct warranties in this state without having a license therefor.

(f) Is using such methods or practices in the conduct of its business as would render its further transaction of service warranties in this state hazardous or injurious to its warranty holders or to the public.

(3) The office may, pursuant to s. 120.60, in its discretion and without advance notice or hearing thereon, immediately suspend the license of any service warranty association if it finds that one or more of the following circumstances exist:

(a) The association is insolvent or impaired as defined in s. 631.011.

(b) The association’s reserve account required by s. 634.406(1) is not being maintained.

(c) A proceeding for receivership, conservatorship, or rehabilitation or any other delinquency proceeding regarding the association has been commenced in any state.

(d) The financial condition or business practices of the association otherwise pose an imminent threat to the public health, safety, or welfare of the residents of this state.

(e) The association fails to affirm or deny coverage of claims upon the written request of the agreement holder within a reasonable time after notification of the claim.

(f) The association fails to promptly provide a reasonable explanation in writing to the agreement holder of the basis in the service agreement, in relation to the facts or applicable law, for denial of a claim or for the offer of a compromise settlement.

(4) A violation of this part by an insurer is grounds for suspension or revocation of the insurer’s certificate of authority in this state.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 7, 36, 37, 38, ch. 83-322; s. 54, ch. 91-106; s. 20, ch. 93-195; s. 1495, ch. 2003-261.



634.411 - Order; notice of suspension or revocation of license; effect; publication.

634.411 Order; notice of suspension or revocation of license; effect; publication.—

(1) Suspension or revocation of a service warranty association’s license shall be by order of the office mailed to the association by registered or certified mail. The office shall also promptly give notice of such suspension or revocation to the association’s sales representatives in this state which are of record with the department. The association shall not solicit or write any new service warranties in this state during the period of any such suspension or revocation.

(2) In its discretion, the office may cause notice of any such revocation or suspension to be published in one or more newspapers of general circulation published in this state.

(3) When the license is surrendered, nonrenewed, or revoked, the association shall proceed, immediately following the effective date of the surrender, nonrenewal, or order of revocation, to conclude the affairs transacted under this part. The association shall not solicit, negotiate, advertise, or effectuate new or renewal service warranty contracts. The office retains jurisdiction over the association as it may find to be in the best interest of the contract holders until all contracts have been fulfilled, canceled, or expired.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 36, 37, 38, ch. 83-322; s. 55, ch. 91-106; s. 20, ch. 93-195; s. 1496, ch. 2003-261.



634.412 - Duration of suspension; obligations of association during suspension; reinstatement.

634.412 Duration of suspension; obligations of association during suspension; reinstatement.—

(1) A suspension of the license of a service warranty association shall be for such period, not to exceed 1 year, as is fixed in the order of suspension, unless such suspension or the order upon which the suspension is based is modified, rescinded, or reversed.

(2) During the period of suspension, the association shall file its annual statement and pay fees, licenses, and taxes as required under this part as if the license had continued in full force.

(3) Upon expiration of the suspension period, if within such period the license has not otherwise terminated, the license of the association shall automatically be reinstated, unless the causes of the suspension have not been removed or the association is otherwise not in compliance with the requirements of this part.

(4) Upon reinstatement of the license of an association, or upon reinstatement of the certificate of authority of an insurer, following suspension, the authority of the sales representatives of the association in this state to represent the association or insurer shall likewise be reinstated.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 8, 36, 37, 38, ch. 83-322; s. 20, ch. 93-195.



634.413 - Administrative fine in lieu of suspension or revocation.

634.413 Administrative fine in lieu of suspension or revocation.—If the office finds that one or more grounds exist for the discretionary revocation or suspension of a certificate of authority issued under this part, the office may, in lieu of such suspension or revocation, impose a fine upon the insurer or service warranty association in an amount not to exceed $1,000 per violation; however, if it is found that an insurer or service warranty association has knowingly and willfully violated a lawful rule or order of the commission or office or a provision of this part, the office may impose a fine upon the insurer or association in an amount not to exceed $10,000 for each violation.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 9, 36, 37, 38, ch. 83-322; s. 20, ch. 93-195; s. 1497, ch. 2003-261.



634.414 - Forms; required provisions.

634.414 Forms; required provisions.—

(1) Each service warranty contract shall contain a cancellation provision. If the contract is canceled by the warranty holder, return of premium shall be based upon no less than 90 percent of unearned pro rata premium less any claims that have been paid or less the cost of repairs made on behalf of the warranty holder. If the contract is canceled by the association, return of premium shall be based upon 100 percent of unearned pro rata premium, less any claims paid or the cost of repairs made on behalf of the warranty holder. Service warranty associations may effectuate refunds through the issuing sales representative.

(2) Refunds owed pursuant to this section may be made by cash, check, store credit, gift card, or other similar means. Upon request of the service warranty holder, the refund shall be remitted by check.

(3) By July 1, 2011, each service warranty contract sold in this state must be accompanied by a written disclosure to the consumer that the rate charged for the contract is not subject to regulation by the office. A service warranty association may comply with this requirement by including such disclosure in its service warranty contract form or in a separate written notice provided to the consumer at the time of sale.

(4) Each service warranty contract must be mailed, delivered, or electronically transmitted to the warranty holder within 45 days after the date of purchase. Electronic transmission of a service warranty contract constitutes delivery to the warranty holder. The electronic transmission must notify the warranty holder of his or her right to receive the contract via United States mail rather than electronic transmission. If the warranty holder communicates to the service warranty company electronically or in writing that he or she does not agree to receipt by electronic transmission, a paper copy of the contract shall be provided to the warranty holder.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 36, 37, 38, ch. 83-322; s. 56, ch. 91-106; ss. 18, 20, ch. 93-195; s. 7, ch. 95-245; s. 1498, ch. 2003-261; s. 32, ch. 2010-175; s. 8, ch. 2012-77; s. 4, ch. 2014-111.



634.4145 - Noncompliant forms.

634.4145 Noncompliant forms.—The office may order a service warranty association to stop using any contract form that:

(1) Violates this part;

(2) Is misleading in any respect;

(3) Is reproduced so that any material provision is substantially illegible; or

(4) Contains provisions which are unfair or inequitable or which encourage misrepresentation.

History.—ss. 10, 38, ch. 83-322; s. 57, ch. 91-106; s. 20, ch. 93-195; s. 1499, ch. 2003-261; s. 33, ch. 2010-175.



634.415 - Tax on premiums; annual statement; reports.

634.415 Tax on premiums; annual statement; reports.—

(1) In addition to the license fees provided in this part for service warranty associations and license taxes as provided in the insurance code as to insurers, each such association and insurer shall, annually on or before March 1, file with the office its annual statement, in the form prescribed by the commission, showing all premiums or assessments received by it in connection with the issuance of service warranties in this state during the preceding calendar year and using accounting principles which will enable the office to ascertain whether the financial requirements set forth in s. 634.406 have been satisfied.

(2) The gross amount of premiums and assessments is subject to the sales tax imposed by s. 212.0506.

(3) The office may levy a fine of up to $100 a day for each day an association neglects to file the annual statement in the form and within the time provided by this part. The amount of the fine shall be established by rules adopted by the commission. The office shall deposit all sums collected by it under this section to the credit of the Insurance Regulatory Trust Fund.

(4) The office may suspend or revoke the license of a service warranty association failing to file its annual statement when due.

(5) The commission may by rule require each service warranty association to submit to the office, as the commission may designate, all or part of the information contained in the financial statements and reports required by this section in a computer-readable form compatible with the electronic data processing system specified by the office.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 11, 36, 37, 38, ch. 83-322; s. 30, ch. 87-99; s. 11, ch. 88-206; s. 37, ch. 89-356; s. 46, ch. 90-119; s. 58, ch. 91-106; ss. 19, 20, ch. 93-195; s. 21, ch. 2001-281; s. 1500, ch. 2003-261; s. 34, ch. 2010-175.



634.416 - Examination of associations.

634.416 Examination of associations.—

(1) Service warranty associations licensed under this part may be subject to periodic examination by the office, in the same manner and subject to the same terms and conditions that apply to insurers under part II of chapter 624. The office is not required to conduct periodic examinations pursuant to this section, but may examine a service warranty company at its discretion. An examination conducted pursuant to this section may cover a period of only the most recent 5 years. The costs of examinations conducted pursuant to ss. 624.316(2)(e) and 624.3161(3) may not exceed 10 percent of the companies’ reported net income for the prior year.

(2) On or before May 1 of each year, an association may submit to the office the Form 10-K, as filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended. Upon receipt and review of the most current Form 10-K, the office may waive the examination requirement; if the office determines not to waive the examination, such examination will be limited to that examination necessary to ensure compliance with this part. The Form 10-K shall be accompanied by a filing fee of $2,000 to be deposited into the Insurance Regulatory Trust Fund.

(3) If the office examines an association that has less than $20,000 in gross written premiums, the examination fee may not exceed 5 percent of the gross written premiums of the association.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 12, 36, 37, 38, ch. 83-322; s. 20, ch. 93-195; s. 1501, ch. 2003-261; s. 35, ch. 2010-175; s. 9, ch. 2012-77.



634.4165 - Office records required.

634.4165 Office records required.—As a minimum requirement for permanent office records, each licensed service warranty association shall maintain:

(1) A complete set of accounting records, including, but not limited to, a general ledger, cash receipts and disbursements journals, accounts receivable registers, and accounts payable registers.

(2) A detailed warranty register of warranties in force, by unique identifier. The register shall include the unique identifier, date of issue, issuing sales representative, name of warranty holder and the location of the property to the extent the name and address have been furnished by the warranty holder, warranty period, gross premium, commission to sales representative, and net premium. Associations not collecting the name and address of the warranty holder at the time of sale must provide another method for warranty holders to provide such information, such as Internet registration, return postcard, or other means acceptable to the office.

(3) A detailed centralized claims or service records register which includes the unique identifier, date of issue, date of claim, issuing service representative, amount of claim or service, date claim paid, and, if applicable, disposition other than payment and reason therefor.

History.—ss. 13, 38, ch. 83-322; s. 20, ch. 93-195; s. 6, ch. 2008-178.



634.417 - Service of process.

634.417 Service of process.—Service warranty associations are subject to service of process in the same manner and subject to the same terms, conditions, and fees as apply to insurers under chapter 624.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 14, 36, 37, 38, ch. 83-322; s. 20, ch. 93-195.



634.419 - License and appointment required.

634.419 License and appointment required.—No person or entity shall solicit, negotiate, advertise, or effectuate service warranty contracts in this state unless such person or entity is licensed and appointed as a sales representative. Sales representatives shall be responsible for the actions of persons under their supervision. However, a service warranty association licensed as such under this part shall not be required to be licensed and appointed as a sales representative to solicit, negotiate, advertise, or effectuate its products.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 36, 37, 38, ch. 83-322; s. 59, ch. 91-106; s. 150, ch. 91-108; s. 20, ch. 93-195; s. 22, ch. 2001-281.



634.420 - License and appointment of sales representatives.

634.420 License and appointment of sales representatives.—Sales representatives for service warranty associations or insurers shall be licensed, appointed, renewed, continued, reinstated, or terminated in accordance with procedures as prescribed in chapter 626 for insurance representatives in general. However, they shall be exempt from all other provisions of chapter 626, including fingerprinting, photo identification, education, and examination. License, appointment, and other fees shall be those prescribed in s. 624.501. A licensed and appointed sales representative shall be directly responsible and accountable for all acts of the licensed sales representative’s employees or other representatives. Each service warranty association or insurer shall, on forms prescribed by the department, within 30 days after termination of the appointment, notify the department of such termination. No employee or sales representative of a service warranty association or insurer may directly or indirectly solicit or negotiate insurance contracts, or hold herself or himself out in any manner to be an insurance agent, unless so qualified, licensed, and appointed therefor under the insurance code.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 15, 36, 37, 38, ch. 83-322; s. 20, ch. 85-208; s. 60, ch. 91-106; s. 151, ch. 91-108; s. 20, ch. 93-195; s. 477, ch. 97-102; s. 78, ch. 98-199; s. 95, ch. 2003-1; s. 71, ch. 2003-267; s. 62, ch. 2003-281.



634.421 - Reporting and accounting for funds.

634.421 Reporting and accounting for funds.—

(1) All funds belonging to insurers, service warranty associations, or others received by a sales representative in transactions under her or his license or appointment are trust funds so received by the sales representative or agent in a fiduciary capacity; and the sales representative or agent, in the applicable regular course of business, shall account for and pay such funds to the insurer, association, warranty holder, or other person entitled thereto.

(2) Any sales representative who, not being entitled thereto, diverts or appropriates funds or any portion thereof to her or his own use commits theft as provided in s. 812.014.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 16, 36, 37, 38, ch. 83-322; s. 61, ch. 91-106; s. 152, ch. 91-108; s. 4, ch. 92-79; s. 20, ch. 93-195; s. 478, ch. 97-102.



634.422 - Grounds for compulsory refusal, suspension, or revocation of license or appointment of sales representatives.

634.422 Grounds for compulsory refusal, suspension, or revocation of license or appointment of sales representatives.—The department shall deny, suspend, revoke, or refuse to renew or continue the license or appointment of any sales representative if it is found that any one or more of the following grounds applicable to the sales representative exist:

(1) Material misstatement, misrepresentation, or fraud in obtaining or attempting to obtain a license or appointment.

(2) The license or appointment is willfully used, or to be used, to circumvent any of the requirements or prohibitions of this part.

(3) Willful misrepresentation of any service warranty contract or willful deception with regard to any such contract, done either in person or by any form of dissemination of information or advertising.

(4) In the adjustment of claims arising out of warranties, material misrepresentation to a service warranty holder or other interested party of the terms and coverage of a contract with the intent and for the purpose of effecting settlement of the claim on less favorable terms than those provided in and contemplated by the contract.

(5) Demonstrated lack of fitness or trustworthiness to engage in the business of service warranty.

(6) Demonstrated lack of adequate knowledge and technical competence to engage in the transactions authorized by the license or appointment.

(7) Fraudulent or dishonest practices in the conduct of business under the license or appointment.

(8) Misappropriation, conversion, or unlawful withholding of moneys belonging to an association, insurer, or warranty holder, or to others, and received in the conduct of business under the license or appointment.

(9) Unlawfully rebating, or attempting to unlawfully rebate, or unlawfully dividing, or offering to divide, her or his commission with another.

(10) Willful failure to comply with, or willful violation of, any proper order or rule of the department or commission, or willful violation of any provision of this part.

(11) Being found guilty of or pleading nolo contendere to a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States of America or any state thereof or under the law of any other country involving moral turpitude, without regard to whether judgment of conviction has been entered by the court having jurisdiction of the case.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 17, 36, 37, 38, ch. 83-322; s. 52, ch. 88-166; s. 62, ch. 91-106; s. 153, ch. 91-108; s. 20, ch. 93-195; s. 479, ch. 97-102; s. 1502, ch. 2003-261.



634.4225 - Rebating; when allowed.

634.4225 Rebating; when allowed.—

(1) No sales representative shall rebate any portion of his or her commission except as follows:

(a) The rebate shall be available to all consumers in the same actuarial class.

(b) The rebate shall be in accordance with a rebating schedule filed with and approved by the association issuing the service warranty to which the rebate applies. The association shall maintain a copy of all rebating schedules for a period of 3 years.

(c) The rebating schedule shall be uniformly applied so all consumers who purchase the same service warranty through the sales representative for the same coverage shall receive the same percentage rebate.

(d) The rebate schedule shall be prominently displayed in public view in the sales representative’s place of business, and a copy shall be made available to consumers on request at no charge.

(e) The age, sex, place of residence, race, nationality, ethnic origin, marital status, or occupation of the consumer shall not be used in determining the percentage of the rebate or whether a rebate is available.

(2) No rebate shall be withheld or limited in amount based on factors which are unfairly discriminatory.

(3) No rebate shall be given which is not reflected on the rebate schedule.

(4) No rebate shall be refused or granted based upon the purchase of or failure to purchase collateral business.

History.—s. 42, ch. 2004-374; s. 36, ch. 2010-175.



634.423 - Grounds for discretionary refusal, suspension, or revocation of license or appointment of sales representatives.

634.423 Grounds for discretionary refusal, suspension, or revocation of license or appointment of sales representatives.—The department may deny, suspend, revoke, or refuse to renew or continue the license or appointment of any sales representative if it is found that any one or more of the following grounds applicable to the sales representative exist under circumstances for which such denial, suspension, revocation, or refusal is not mandatory under s. 634.422:

(1) Any cause for which granting of the license or appointment could have been refused had it then existed and been known to the department.

(2) Violation of any provision of this part, or of any other law applicable to the business of service warranties, in the course of dealings under the license or appointment.

(3) Violation of any lawful order or rule of the department or commission.

(4) Failure or refusal to pay over, upon demand, to any service warranty association or insurer the sales representative represents or has represented any money coming into her or his hands which belongs to the association or insurer.

(5) In the conduct of business under the license or appointment, engaging in unfair methods of competition or in unfair or deceptive acts or practices, as such methods, acts, or practices are or may be defined under this part, or otherwise showing herself or himself to be a source of injury or loss to the public or detriment to the public interest.

(6) Being found guilty of or pleading guilty or nolo contendere to a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States of America or any state thereof or under the law of any other country, without regard to whether judgment of conviction has been entered by the court having jurisdiction of such case.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 18, 36, 37, 38, ch. 83-322; s. 53, ch. 88-166; s. 63, ch. 91-106; s. 154, ch. 91-108; s. 20, ch. 93-195; s. 480, ch. 97-102; s. 1503, ch. 2003-261.



634.424 - Procedure for refusal, suspension, or revocation of license or appointment of sales representatives.

634.424 Procedure for refusal, suspension, or revocation of license or appointment of sales representatives.—

(1) If any sales representative is convicted by a court of a violation of any provision of this part or an applicable provision of the Florida Insurance Code, the license and appointment of the individual shall thereby be deemed to be immediately revoked without any further procedure relative thereto by the department.

(2) If, after an investigation or upon other evidence, the department has reason to believe that there may exist any one or more grounds for the suspension, revocation, or refusal to renew or continue the license or appointment of any sales representative, as such grounds are specified in ss. 634.422 and 634.423, the department may proceed to suspend, revoke, or refuse to renew or continue the license or appointment, as the case may be.

(3) If the licensed and appointed sales representative also holds a license to perform professional services of the type covered by the service warranty issued, the department shall file with the regulatory authority that issued the license a recommendation that the license be suspended or revoked. Such regulatory authority shall promptly review the recommendation and take appropriate action in accordance with its laws and rules to suspend or revoke the license.

(4) Whenever it appears that any licensed or appointed insurance agent has violated the provisions of this part, the department may take action relative thereto as is authorized by the insurance code for a violation of the insurance code by the agent.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 19, 36, 37, 38, ch. 83-322; s. 64, ch. 91-106; s. 155, ch. 91-108; s. 20, ch. 93-195.



634.425 - Duration of suspension or revocation.

634.425 Duration of suspension or revocation.—

(1) The department shall, in its order suspending a license or appointment, specify the time period during which the suspension is to be in effect. Such period may not exceed 1 year. The license or appointment shall remain suspended during the period so specified, subject to any rescission or modification of the order by the department before the expiration of the suspension period. A license or appointment which has been suspended may not be reinstated except upon request, but the department may not grant reinstatement if it finds that the circumstances for which the license or appointment was suspended still exist or are likely to recur.

(2) No person whose license or appointment has been revoked by the department has the right to apply for another license or appointment within 2 years from the effective date of the revocation or, if judicial review of such revocation is sought, within 2 years from the date of the final court order or decree affirming the revocation. The department, however, may not grant a new license or appointment if it finds that the circumstance or circumstances for which the previous license or appointment was revoked still exist or are likely to recur.

(3) The department may not grant or issue any license or appointment to any individual whose license or appointment has been revoked twice.

(4) During the period of suspension, or after revocation of the license or appointment, the former licensee or appointee may not engage in or attempt to engage in any transaction or business for which a license or appointment is required under this part.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 20, 36, 37, 38, ch. 83-322; s. 65, ch. 91-106; s. 156, ch. 91-108; s. 20, ch. 93-195.



634.426 - Administrative fine in lieu of suspension or revocation of license or appointment.

634.426 Administrative fine in lieu of suspension or revocation of license or appointment.—

(1) If, pursuant to procedures provided for in this part, it is found that one or more grounds exist for the suspension, revocation, or refusal to renew or continue any license or appointment issued under this part, on a first offense and except when such suspension, revocation, or refusal is mandatory, an order may be entered imposing upon the licensee or appointee, in lieu of such suspension, revocation, or refusal, an administrative penalty for each violation in an amount of up to $500, or in the event of willful misconduct or willful violation on the part of the licensee or appointee, an administrative fine not to exceed $1,000 for each violation. The administrative penalty may be augmented by an amount equal to any commissions received by or accruing to the credit of the licensee or appointee in connection with any transaction to which the grounds for suspension, revocation, or refusal are related.

(2) The order may allow the licensee or appointee a reasonable period, not to exceed 30 days, within which to pay to the department or office the amount of the penalty so imposed. If the licensee or appointee fails to pay the penalty in its entirety to the department or office within the period so allowed, the license and appointment of the licensee or appointee shall stand suspended or revoked or renewal or continuation may be refused, as the case may be, upon expiration of such period and without any further proceedings.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 21, 36, 37, 38, ch. 83-322; s. 66, ch. 91-106; s. 157, ch. 91-108; s. 20, ch. 93-195; s. 1504, ch. 2003-261.



634.427 - Disposition of taxes and fees.

634.427 Disposition of taxes and fees.—All license fees, taxes on premiums, registration fees, and administrative fines and penalties collected under this part from service warranty associations and sales representatives shall be deposited to the credit of the Insurance Regulatory Trust Fund.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 22, 36, 37, 38, ch. 83-322; s. 20, ch. 93-195; s. 1505, ch. 2003-261.



634.428 - Insurance business not authorized.

634.428 Insurance business not authorized.—Nothing in the Florida Insurance Code or in this part shall be deemed to authorize any service warranty association to transact any insurance business other than that of service warranty as herein defined or otherwise to engage in any other type of insurance unless the association is authorized under a certificate of authority issued by the office under the provisions of the Florida Insurance Code.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 36, 37, 38, ch. 83-322; s. 12, ch. 85-321; s. 20, ch. 93-195; s. 1506, ch. 2003-261.



634.429 - Fronting not permitted.

634.429 Fronting not permitted.—No authorized insurer or licensed service warranty association may act as a fronting company for any unauthorized insurer or unlicensed service warranty association. A “fronting company” is an authorized insurer or licensed service warranty association which, by reinsurance or otherwise, generally transfers to one or more unauthorized insurers or unlicensed service warranty associations the risk of loss under warranties written by it in this state.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 23, 36, 37, 38, ch. 83-322; s. 20, ch. 93-195.



634.430 - Dissolution or liquidation.

634.430 Dissolution or liquidation.—

(1) Except as provided in subsection (2), the dissolution or liquidation of an association subject to the provisions of this part shall be under the supervision of the department, which shall have all powers with respect thereto granted to it under the laws of the state with respect to the dissolution and liquidation of property and casualty companies pursuant to chapter 631. An involuntary dissolution or liquidation of a manufacturer licensed under this part shall subject the warranty operations of the manufacturer in this state to the provisions of chapter 631.

(2) The department and office shall be notified of the commencement of voluntary dissolution proceedings of a manufacturer licensed under this part. As to the warranty operations of a manufacturer in this state, the department shall supervise the voluntary dissolution and shall require protection of the interests of the department, office, and consumers who have been issued service warranties by the manufacturer by the continuation of deposits or bonds as required by this part until that time as all warranties issued by the manufacturer are no longer in effect or all outstanding warranties have been assigned to another association approved by the department and office. The notification as provided herein shall be made by the manufacturer within 30 days of the commencement of any legal action for dissolution.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 36, 37, 38, ch. 83-322; s. 47, ch. 90-119; s. 20, ch. 93-195; s. 1507, ch. 2003-261.



634.431 - Penalty for violation.

634.431 Penalty for violation.—Except as otherwise provided in this part, any person who knowingly makes a false or otherwise fraudulent application for license or registration under this part, or who knowingly violates any provision hereof, in addition to being subject to any applicable denial, suspension, revocation, or refusal to renew or continue any license or registration, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Each instance of violation shall be considered a separate offense.

History.—s. 5, ch. 78-255; s. 3, ch. 81-148; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 36, 37, 38, ch. 83-322; s. 162, ch. 91-224; s. 20, ch. 93-195.



634.433 - Civil remedy.

634.433 Civil remedy.—

(1) Any person damaged by a violation of the provisions of this part may bring a civil action against a person violating such provisions in the circuit court of the county in which the alleged violator resides or has her or his principal place of business or in the county in which the alleged violation occurred. Upon adverse adjudication, the defendant will be liable for actual damages or $500, whichever is greater, together with court costs and reasonable attorney’s fees incurred by the plaintiff.

(2) No punitive damages may be awarded under this section unless the acts giving rise to the violation occur with such frequency as to indicate a general business practice and these acts are:

(a) Willful, wanton, and malicious; or

(b) In reckless disregard for the rights of any insured.

Any person who pursues a claim under this subsection shall post in advance the costs of discovery. Such costs shall be awarded to the insurer if no punitive damages are awarded to the plaintiff.

(3) As a condition precedent to bringing an action under this section, the department and the insurer shall be given written notice of the violation. The notice shall state with specificity the facts which allegedly constitute the violation and the law upon which the plaintiff is relying and shall state that such notice is given in order to perfect the right to pursue the civil remedy authorized by this section. No action will lie if, within 30 days thereafter, the damages are paid or the circumstances giving rise to the violation are corrected.

(4) This section shall not be construed to authorize a class action suit against a service warranty association or a civil action against the department, the office, their employees, or the Chief Financial Officer.

History.—ss. 25, 38, ch. 83-322; s. 20, ch. 93-195; s. 481, ch. 97-102; s. 1508, ch. 2003-261.



634.435 - Unfair methods of competition and unfair or deceptive acts or practices prohibited.

634.435 Unfair methods of competition and unfair or deceptive acts or practices prohibited.—No person may engage in this state in any trade practice which is defined in this part as, or determined pursuant to s. 634.437 to be, an unfair method of competition or an unfair or deceptive act or practice involving the business of service warranty.

History.—ss. 27, 38, ch. 83-322; s. 20, ch. 93-195.



634.436 - Unfair methods of competition and unfair or deceptive acts or practices defined.

634.436 Unfair methods of competition and unfair or deceptive acts or practices defined.—The following methods, acts, or practices are defined as unfair methods of competition and unfair or deceptive acts or practices:

(1) MISREPRESENTATION AND FALSE ADVERTISING OF INSURANCE POLICIES.—Knowingly making, issuing, circulating, or causing to be made, issued, or circulated, any estimate, illustration, circular, statement, sales presentation, omission, or comparison which:

(a) Misrepresents the benefits, advantages, conditions, or terms of any service warranty contract.

(b) Is misleading or is a misrepresentation as to the financial condition of any person.

(c) Uses any name or title of any contract misrepresenting the true nature thereof.

(d) Is a misrepresentation for the purpose of inducing, or tending to induce, the lapse, forfeiture, exchange, conversion, or surrender of any service warranty contract.

(2) FALSE INFORMATION AND ADVERTISING GENERALLY.—Knowingly making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public:

(a) In a newspaper, magazine, or other publication;

(b) In the form of a notice, circular, pamphlet, letter, or poster;

(c) Over any radio or television station; or

(d) In any other way,

an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the business of service warranty, which assertion, representation, or statement is untrue, deceptive, or misleading.

(3) DEFAMATION.—Knowingly making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of, any oral or written statement, or any pamphlet, circular, article, or literature, which is false or maliciously critical of, or derogatory to, any person and which is calculated to injure such person.

(4) FALSE STATEMENTS AND ENTRIES.—

(a) Knowingly:

1. Filing with any supervisory or other public official;

2. Making, publishing, disseminating, or circulating;

3. Delivering to any person;

4. Placing before the public; or

5. Causing, directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public,

any false statement.

(b) Knowingly making any false entry of a material fact in any book, report, or statement of any person.

(5) UNFAIR CLAIM SETTLEMENT PRACTICES.—

(a) Attempting to settle claims on the basis of an application or any other material document which was altered without notice to, or knowledge or consent of, the warranty holder;

(b) Making a material misrepresentation to the warranty holder for the purpose and with the intent of effecting settlement of such claims, loss, or damage under such contract on less favorable terms than those provided in, and contemplated by, such contract;

(c) Committing or performing with such frequency as to indicate a general business practice any of the following practices:

1. Failure properly to investigate claims;

2. Misrepresentation of pertinent facts or contract provisions relating to coverages at issue;

3. Failure to acknowledge and act promptly upon communications with respect to claims;

4. Denial of claims without conducting reasonable investigations based upon available information;

5. Failure to affirm or deny coverage of claims upon written request of the warranty holder within a reasonable time after proof-of-loss statements have been completed; or

6. Failure to promptly provide a reasonable explanation to the warranty holder of the basis in the contract in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement; or

(d) Denying a claim solely on the basis that the association was not able to confirm that the warranty holder in fact purchased a service warranty because the association did not obtain the name and address as set forth in s. 634.4165(2).

(6) FAILURE TO MAINTAIN PROCEDURES FOR HANDLING COMPLAINTS.—Failing to maintain a record of each complaint received for a 3-year period after the date of the receipt of the written complaint.

(7) DISCRIMINATORY REFUSAL TO ISSUE A CONTRACT.—Refusing to issue a contract solely because of an individual’s race, color, creed, marital status, sex, or national origin.

(8) FREE SERVICE WARRANTIES.—

(a) Advertising, offering, or providing a free service warranty as an inducement to the purchase or sale of real or personal property or of services directly or indirectly connected with such real or personal property.

(b) For the purposes of this subsection, a “free” service warranty is:

1. A service warranty for which no identifiable and additional charge is made to the purchaser of such real property, personal property, or services.

2. A service warranty for which an identifiable or additional charge is made in an amount less than the cost of such service warranty as to the seller or other person, other than the service warranty association, providing the same.

3. A service warranty with respect to which the word “free” or words implying that the provision of the service warranty is without cost are used in connection with the advertising or offering for sale of any kind of goods, merchandise, or services.

(9) FAILURE TO PROVIDE TERMS AND CONDITIONS PRIOR TO SALE.—Failing to provide a consumer with a complete sample copy of the terms and conditions of the service warranty prior to before the time of sale upon a request for the same by the consumer. A service warranty association may comply with this subsection by providing the consumer with a sample copy of the terms and conditions of the warranty contract or by directing the consumer to a website that displays a complete sample of the terms and conditions of the contract.

History.—ss. 28, 38, ch. 83-322; s. 20, ch. 93-195; s. 23, ch. 2001-281; s. 7, ch. 2008-178; s. 37, ch. 2010-175.



634.437 - Power of department and office to examine and investigate.

634.437 Power of department and office to examine and investigate.—The department and office have the power, within their respective regulatory jurisdictions, to examine and investigate the affairs of every person involved in the business of service warranty in this state in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by s. 634.435, and each shall have the powers and duties specified in ss. 634.438-634.442 in connection therewith.

History.—ss. 29, 38, ch. 83-322; s. 20, ch. 93-195; s. 1509, ch. 2003-261.



634.438 - Prohibited practices; hearings; procedure; service of process.

634.438 Prohibited practices; hearings; procedure; service of process.—

(1) Whenever the department or office has reason to believe that any person has engaged, or is engaging, in this state in any unfair method of competition or any unfair or deceptive act or practice as defined in s. 634.436, or is engaging in the business of service warranty without being properly licensed as required by this part, and that a proceeding by the department or office in respect thereto would be in the interest of the public, the department or office shall conduct or cause to have conducted a hearing in accordance with chapter 120.

(2) The department or office, a duly empowered hearing officer, or an administrative law judge shall, during the conduct of such hearing, have those powers enumerated in s. 120.569; however, the penalty for failure to comply with a subpoena or with an order directing discovery is limited to a fine not to exceed $1,000 per violation.

(3) A statement of charges, notice, or order under this part may be served by anyone duly authorized by the department or office, either in the manner provided by law for service of process in civil actions or by certifying and mailing a copy thereof to the person affected by such statement, notice, order, or other process at her or his or its residence or principal office or place of business. The verified return by the person so serving such statement, notice, order, or other process, setting forth the manner of the service, is proof of the same; and the return postcard receipt for such statement, notice, order, or other process, certified and mailed as provided in this subsection, is proof of service of the same.

History.—ss. 30, 38, ch. 83-322; s. 20, ch. 93-195; s. 283, ch. 96-410; s. 1750, ch. 97-102; s. 1510, ch. 2003-261.



634.4385 - Unauthorized entities; gifts and grants.

634.4385 Unauthorized entities; gifts and grants.—A governmental unit, public agency, institution, person, firm, or legal entity may provide money to the department to enable the department to pursue unauthorized entities operating in violation of this part. The department may transfer funds to the office to investigate, discipline, sanction, and take all action consistent with this part relative to unauthorized entities. All donations or grants of moneys to the department shall be deposited into the Insurance Regulatory Trust Fund and shall be separately accounted for in accordance with this section. Moneys deposited into the Insurance Regulatory Trust Fund pursuant to this section may be appropriated by the Legislature, pursuant to chapter 216, for the purpose of enabling the department or the office to carry out the provisions of this section. Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance of moneys deposited into the Insurance Regulatory Trust Fund pursuant to this section remaining at the end of any fiscal year shall be available for carrying out the duties and responsibilities of the department or the office.

History.—s. 10, ch. 2012-77.



634.439 - Cease and desist and penalty orders.

634.439 Cease and desist and penalty orders.—After the hearing provided for in s. 634.438, the department or office shall enter a final order in accordance with s. 120.569. If it is determined that the person charged has engaged in an unfair or deceptive act or practice or the unlawful transaction of service warranty business, the department or office also shall issue an order requiring the violator to cease and desist from engaging in such method of competition, act, or practice or the unlawful transaction of service warranty business. Further, the department or office may, at its discretion, order any one or more of the following penalties:

(1) The suspension or revocation of such person’s license, or eligibility for any license, if the person knew, or reasonably should have known, she or he was in violation of this part.

(2) If it is determined that the person charged has provided or offered to provide service warranties without proper licensure, the imposition of an administrative penalty not to exceed $1,000 for each service warranty contract offered or effectuated.

History.—ss. 31, 38, ch. 83-322; s. 20, ch. 85-62; s. 20, ch. 93-195; s. 284, ch. 96-410; s. 1751, ch. 97-102; s. 1511, ch. 2003-261.



634.44 - Appeals from orders of the department or office.

634.44 Appeals from orders of the department or office.—Any person subject to an order of the department or office under s. 634.439 may obtain a review of such order by filing an appeal therefrom in accordance with the provisions and procedures for appeal from the orders of the department or office in general under s. 120.68.

History.—ss. 32, 38, ch. 83-322; s. 20, ch. 93-195; s. 1512, ch. 2003-261.



634.441 - Penalty for violation of cease and desist order.

634.441 Penalty for violation of cease and desist order.—Any person who violates a cease and desist order of the department or office under s. 634.439 while such order is in effect, after notice and hearing as provided in s. 634.438, is subject, at the discretion of the department or office, to any one or more of the following penalties:

(1) A monetary penalty of not more than $50,000 as to all matters determined in such hearing.

(2) The suspension or revocation of such person’s license or eligibility to hold a license.

History.—ss. 33, 38, ch. 83-322; s. 20, ch. 93-195; s. 1513, ch. 2003-261.



634.442 - Injunctive proceedings.

634.442 Injunctive proceedings.—In addition to the penalties and other enforcement provisions of this part, if any person violates s. 634.403 or s. 634.420 or any rule adopted pursuant thereto, the department or office may resort to a proceeding for injunction in the circuit court of the county where such person resides or has her or his or its principal place of business, and therein apply for such temporary and permanent orders as the department or office deems necessary to restrain such person from engaging in any such activities, until such person has complied with such provision or rule.

History.—ss. 34, 38, ch. 83-322; s. 20, ch. 93-195; s. 482, ch. 97-102; s. 1514, ch. 2003-261.



634.443 - Civil liability.

634.443 Civil liability.—The provisions of this part are cumulative to rights under the general civil and common law, and no action of the department or office will abrogate such rights to damages or other relief in any court.

History.—ss. 35, 38, ch. 83-322; s. 20, ch. 93-195; s. 1515, ch. 2003-261.



634.444 - Investigatory records.

634.444 Investigatory records.—All active examination or investigatory records of the department or office made or received pursuant to this part are confidential and exempt from the provisions of s. 119.07(1) until such investigation is completed or ceases to be active. For the purposes of this section, an investigation is considered “active” while the investigation is being conducted by the department or office with a reasonable, good faith belief that it may lead to the filing of administrative, civil, or criminal proceedings. An investigation does not cease to be active if the department or office is proceeding with reasonable dispatch, and there is good faith belief that action may be initiated by the department or office or other administrative law enforcement agency.

History.—ss. 26, 38, ch. 83-322; s. 5, ch. 93-117; s. 20, ch. 93-195; s. 397, ch. 96-406; s. 1516, ch. 2003-261.









Chapter 635 - MORTGAGE GUARANTY INSURANCE

635.011 - Definitions.

635.011 Definitions.—As used in this chapter, the term:

(1) “Mortgage guaranty insurance” means a form of casualty insurance insuring lenders against:

(a) Financial loss by reason of nonpayment of principal, interest, and other sums agreed to be paid under the terms of any note, bond, or other evidence of indebtedness secured by a mortgage, deed of trust, or other instrument constituting a lien or charge on real estate which contains a residential building or a building designed to be occupied for industrial or commercial purposes.

(b) Financial loss by reason of nonpayment of rent and other sums agreed to be paid under the terms of a written lease for the possession, use, or occupancy of real estate, provided such real estate is designed to be occupied for industrial or commercial purposes.

(2) “Contingency reserve” means a special premium reserve which is in addition to other premium reserves required by law and which is established for the protection of policyholders against the effect of adverse economic cycles.

History.—s. 1, ch. 59-182; ss. 13, 35, ch. 69-106; s. 1, ch. 71-151; s. 269, ch. 71-377; s. 2, ch. 81-318; ss. 1, 11, 12, ch. 83-281; ss. 1, 5, ch. 93-21; s. 1517, ch. 2003-261.



635.021 - Authority to transact mortgage guaranty insurance.

635.021 Authority to transact mortgage guaranty insurance.—Mortgage guaranty insurance may be transacted by a stock casualty insurer or a stock surety insurer holding a certificate of authority for the transaction of insurance in this state.

History.—s. 2, ch. 59-182; s. 2, ch. 81-318; ss. 2, 11, 12, ch. 83-281; s. 5, ch. 93-21.



635.031 - Additional limitations.

635.031 Additional limitations.—In addition to laws otherwise applicable, mortgage guaranty insurers are subject to the following limitations:

(1) No such insurer may retain risk as to any one subject of insurance in any amount exceeding 10 percent of its surplus as to policyholders. In determining the amount of risk retained, applicable reinsurance in any assuming insurer authorized to transact insurance in this state or approved by the office shall be deducted from the total direct risk insured.

(2) Mortgage guaranty insurance may be written with respect to real estate loans only on those loans which a bank, a savings and loan association, or an insurance company regulated by this state or an agency of the Federal Government is authorized to make.

History.—s. 3, ch. 59-182; s. 1, ch. 63-428; s. 1, ch. 65-494; ss. 13, 35, ch. 69-106; s. 2, ch. 71-151; s. 2, ch. 81-318; ss. 3, 11, 12, ch. 83-281; s. 5, ch. 93-21; s. 1518, ch. 2003-261.



635.041 - Contingency reserve.

635.041 Contingency reserve.—

(1) Each mortgage guaranty insurer shall establish and maintain as a liability a contingency reserve out of earned premiums remaining after establishment of the unearned premium reserve. The insurer shall contribute an amount equal to 50 percent of the earned premiums into the contingency reserve.

(2) Subject to approval by the insurance department of the insurer’s state of domicile and upon 30 days’ prior notice to the office, the contingency reserve shall be available for loss payments only when the insurer’s incurred losses in any one calendar year exceed 35 percent of the corresponding earned premiums.

(3) In the event of the release of the contingency reserve for payment of losses, as approved by the state regulating agency in the insurer’s state of domicile, the contributions required under subsection (1) shall be treated on a first-in-first-out basis.

(4) The contribution made during each calendar year to the contingency reserve pertaining to a particular insurance policy shall be maintained (subject to prior payment of losses therefrom as provided in subsection (3)) for a period of 120 months.

History.—s. 4, ch. 59-182; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 4, 11, 12, ch. 83-281; ss. 2, 5, ch. 93-21; s. 1519, ch. 2003-261.



635.042 - Minimum surplus requirement.

635.042 Minimum surplus requirement.—

(1) A mortgage guaranty insurer shall maintain a minimum surplus of not less than the greater of $4 million or 10 percent of the insurer’s total outstanding liabilities other than the required contingency reserve. A mortgage guaranty insurer is not required to have a surplus as to policyholders greater than $100 million.

(2) A mortgage guaranty insurer must possess sufficient capital and surplus so that the total outstanding aggregate exposure net of reinsurance under mortgage guaranty policies written by the insurer does not exceed 25 times its paid-in capital, surplus, and contingency reserve combined. A mortgage guaranty insurer shall disclose in the audited financial reports required under s. 624.424(8), the total aggregate exposure net of reinsurance under mortgage guaranty policies written by the insurer. The Commissioner of Insurance Regulation may permit a temporary exception to the requirements of this subsection at the written request of a mortgage guaranty insurer upon a finding that the mortgage guaranty insurer’s financial position is reasonable in relationship to the mortgage guaranty insurer’s aggregate insured risk and financial needs.

(3) If a mortgage guaranty insurer is not in compliance with this section and has not been permitted an exception as provided in subsection (2), the office may take any action against the insurer that the office may take against an insurer that is not in compliance with s. 624.408.

History.—ss. 5, 12, ch. 83-281; s. 5, ch. 93-21; s. 2, ch. 2001-37; s. 1520, ch. 2003-261; s. 1, ch. 2010-56; s. 1, ch. 2010-56.



635.051 - Licensing and appointment of mortgage guaranty insurance agents.

635.051 Licensing and appointment of mortgage guaranty insurance agents.—

(1) Effective October 1, 2012, a person may not transact mortgage guaranty insurance unless licensed and appointed as a credit insurance agent in accordance with the applicable provisions of the insurance code. Mortgage guaranty licenses held by persons on October 1, 2012, shall be transferred to a credit insurance agent license. Persons who wish to obtain a new license identification card that reflects this change must submit the $5 fee as prescribed in s. 624.501(15).

(2) Any general lines agent licensed under chapter 626 is qualified to represent a mortgage guaranty insurer without additional licensure.

(3) The department shall charge mortgage guaranty insurance agents the same applicable license and appointment taxes and fees as charged general lines agents in s. 624.501. The department shall deposit such license and appointment taxes and fees in the same manner as provided in s. 624.523 for the deposit of license and appointment taxes and fees by general lines agents.

History.—s. 5, ch. 59-182; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 6, 11, 12, ch. 83-281; s. 41, ch. 87-226; s. 158, ch. 91-108; ss. 3, 5, ch. 93-21; s. 483, ch. 97-102; s. 53, ch. 2012-209.



635.061 - Premium cost.

635.061 Premium cost.—For purposes of computing finance charges or determining whether a mortgage loan is usurious, any premium cost of mortgage guaranty insurance that is paid by or collected from the mortgagor as a separate charge shall be deemed to not constitute a part of the cost of, or interest upon, or charges or consideration or an amount in excess of permitted charges in connection with, any mortgage loan.

History.—s. 6, ch. 59-182; s. 2, ch. 81-318; ss. 7, 11, 12, ch. 83-281; s. 15, ch. 92-328; s. 5, ch. 93-21.



635.071 - Filings, approval of forms; rate filings.

635.071 Filings, approval of forms; rate filings.—

(1) No policy form or related form may be issued or used in this state unless it has been filed with and approved by the office as provided by laws applicable to casualty or surety insurance.

(2) Each insurer shall file with the office for informational purposes the rate to be charged and the premium to be paid by the policyholder, including all modifications of rates and premiums.

(3) An insurer may not insure mortgages that are offered for sale to the public by advertisement, whether in newspapers, brochures, direct mailings, or similar media, if the advertisement expressly or impliedly represents or stresses that the worth, value, or safety of the mortgage investment arises by virtue of the proposed mortgage guaranty insurance rather than by virtue of the safety inherent in the value of the underlying security as it relates to the face value of the mortgage debt, or if the advertisement stresses the fact that the mortgage guaranty insurance is regulated by an agency of the state or Federal Government.

History.—s. 7, ch. 59-182; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 8, 11, 12, ch. 83-281; s. 5, ch. 93-21; s. 19, ch. 2000-370; s. 1521, ch. 2003-261.



635.075 - Restoration of property.

635.075 Restoration of property.—Mortgage guaranty insurance policies issued for delivery in this state shall contain, as a condition precedent to payment in the event of default, a provision that the insured must restore the property to its condition at the time of issuance of the policy, except for reasonable wear and tear.

History.—ss. 12, 13, ch. 83-281; s. 5, ch. 93-21.



635.081 - Administration and enforcement.

635.081 Administration and enforcement.—The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter and shall have the same powers of administration and enforcement of the provisions of this chapter as it has with respect to casualty or surety insurers in general under the Florida Insurance Code.

History.—s. 8, ch. 59-182; ss. 13, 35, ch. 69-106; s. 2, ch. 81-318; ss. 9, 11, 12, ch. 83-281; s. 5, ch. 93-21; s. 212, ch. 98-200; s. 1522, ch. 2003-261.



635.091 - Provisions of Florida Insurance Code applicable to mortgage guaranty insurance.

635.091 Provisions of Florida Insurance Code applicable to mortgage guaranty insurance.—The following provisions of the Florida Insurance Code apply to mortgage guaranty insurers: chapter 624; chapter 625; parts I, II, VIII, and X of chapter 626; s. 627.409; s. 627.915; chapter 628; and chapter 631.

History.—ss. 10, 12, ch. 83-281; s. 42, ch. 87-226; s. 20, ch. 90-119; ss. 4, 5, ch. 93-21.






Chapter 636 - PREPAID LIMITED HEALTH SERVICE ORGANIZATIONS AND DISCOUNT MEDICAL PLAN ORGANIZATIONS

Part I - PREPAID LIMITED HEALTH SERVICE ORGANIZATIONS (ss. 636.002-636.067)

636.002 - Short title.

636.002 Short title.—Sections 1-57, chapter 93-148, Laws of Florida, may be cited as the “Prepaid Limited Health Service Organization Act of Florida.”

History.—s. 1, ch. 93-148.



636.003 - Definitions.

636.003 Definitions.—As used in this act, the term:

(1) “Capitation” means the fixed amount paid by a prepaid limited health service organization to a health care provider under contract with the prepaid limited health service organization in exchange for the rendering of covered limited health services.

(2) “Enrollee” means an individual, including dependents, who is entitled to limited health services pursuant to a contract, or any other evidence of coverage, with an entity authorized to provide or arrange for such services under this act.

(3) “Evidence of coverage” means the certificate, agreement, membership card, or contract issued pursuant to this act setting forth the coverage to which an enrollee is entitled.

(4) “Insolvent” means that all the statutory assets of the prepaid limited health service organization, if made immediately available, would not be sufficient to discharge all of its statutory liabilities or that the prepaid limited health service organization is unable to pay its debts as they become due in the usual course of business.

(5) “Limited health service” means ambulance services, dental care services, vision care services, mental health services, substance abuse services, chiropractic services, podiatric care services, and pharmaceutical services. “Limited health service” does not include inpatient, hospital surgical services, or emergency services except as such services are provided incident to the limited health services set forth in this subsection.

(6) “Prepaid limited health service contract” means any contract entered into by a prepaid limited health service organization with a subscriber or group of subscribers to provide limited health services in exchange for a prepaid per capita or prepaid aggregate fixed sum.

(7) “Prepaid limited health service organization” means any person, corporation, partnership, or any other entity which, in return for a prepayment, undertakes to provide or arrange for, or provide access to, the provision of a limited health service to enrollees through an exclusive panel of providers. Prepaid limited health service organization does not include:

(a) An entity otherwise authorized pursuant to the laws of this state to indemnify for any limited health service;

(b) A provider or entity when providing limited health services pursuant to a contract with a prepaid limited health service organization, a health maintenance organization, a health insurer, or a self-insurance plan; or

(c) Any person who is licensed pursuant to part II as a discount medical plan organization.

(8) “Provider” means, but is not limited to, any physician, dentist, health facility, or other person or institution which is duly licensed in this state to deliver limited health services.

(9) “Qualified independent actuary” means an actuary who is a member of the American Academy of Actuaries or the Society of Actuaries and has experience in establishing rates for limited health services and who has no financial or employment interest in the prepaid limited health service organization.

(10) “Reporting period” means the annual accounting period or fiscal year, or any part thereof, of the prepaid limited health service organization. The calendar year shall be the fiscal year for each such organization other than those holding an existing certificate of authority as of October 1, 1993.

(11) “Subscriber” means an individual who has contracted, or arranged, or on whose behalf a contract or arrangement has been entered into, with a prepaid limited health service organization for health care services or other persons who also receive health care services as a result of the contract.

(12) “Surplus” means total statutory assets in excess of total liabilities, except that assets pledged to secure debts not reflected on the books of the prepaid limited health service organization shall not be included in surplus. Surplus includes capital stock, capital in excess of par, other contributed capital, retained earnings, and surplus notes.

(13) “Surplus notes” means debt which has been subordinated to all claims of subscribers and general creditors of the organization and the debt instrument shall so state.

(14) “Statutory accounting principles” means generally accepted accounting principles, except as modified by this act.

(15) “Qualified employee” means an employee of the organization:

(a) Who has a minimum of 5 years of experience in rate determinations for prepaid health services, and who demonstrates through filings with the office that the person is in fact qualified under the terms of this act; or

(b) Who is a member of the American Academy of Actuaries or the Society of Actuaries and has experience in establishing rates for limited health service.

History.—s. 2, ch. 93-148; s. 1, ch. 97-159; s. 1523, ch. 2003-261; s. 30, ch. 2004-297.



636.004 - Applicability of other laws.

636.004 Applicability of other laws.—Except as provided in this act, prepaid limited health service organizations are governed by the provisions of this act and are exempt from the Florida Insurance Code unless specifically referenced.

History.—s. 3, ch. 93-148.



636.005 - Incorporation required; exceptions.

636.005 Incorporation required; exceptions.—

(1) On or after October 1, 1993, any entity that has not yet obtained a certificate of authority to operate a prepaid limited health service organization in this state must be incorporated.

(2) A prepaid limited health service organization may be organized as a profit or nonprofit corporation.

(3) A prepaid limited health service organization may be incorporated in another state if the entity maintains a certificate of authority or license in the state in which it is domiciled to provide services which the applicant intends to provide in this state and maintains a certificate of authority in this state.

(4) This section shall not apply to providers licensed pursuant to chapter 463 or any other licensed professional if incorporation is limited or restricted by law.

History.—s. 4, ch. 93-148; s. 68, ch. 99-5.



636.006 - Insurance business not authorized.

636.006 Insurance business not authorized.—Nothing in the Florida Insurance Code or this act authorizes any prepaid limited health service organization to transact any insurance business other than that specifically authorized by this act, or otherwise to engage in any other type of insurance unless it is authorized under a certificate of authority issued by the office under the provisions of the Florida Insurance Code.

History.—s. 5, ch. 93-148; s. 1524, ch. 2003-261.



636.007 - Certificate of authority required.

636.007 Certificate of authority required.—A person, corporation, partnership, or other entity may not operate a prepaid limited health service organization in this state without obtaining and maintaining a certificate of authority from the office pursuant to this act. A political subdivision of this state which is operating an emergency medical services system and offers a prepaid ambulance service plan as a part of its emergency medical services system shall be exempt from the provisions of this act and all other provisions of the insurance code. An insurer, while authorized to transact health insurance in this state, or a health maintenance organization possessing a valid certificate of authority in this state, may also provide services under this act without additional qualification or authority, but shall be otherwise subject to the applicable provisions of this act.

History.—s. 6, ch. 93-148; s. 1525, ch. 2003-261.



636.008 - Application for certificate of authority.

636.008 Application for certificate of authority.—Before any entity may operate a prepaid limited health service organization, it must obtain a certificate of authority from the office. An application for a certificate of authority to operate a prepaid limited health service organization must be filed with the office on a form prescribed by the commission. Such application must be sworn to by an officer or authorized representative of the applicant and be accompanied by the following:

(1) A copy of the applicant’s basic organizational document, including the articles of incorporation, articles of association, partnership agreements, trust agreement, or other applicable documents and all amendments to such documents.

(2) A copy of all bylaws, rules, and regulations, or similar documents, if any, regulating the conduct of the applicant’s internal affairs.

(3) A list of the names, addresses, official positions, and biographical information of the individuals who are responsible for conducting the applicant’s affairs, including, but not limited to, all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the officers, contracted management company personnel, and any person or entity owning or having the right to acquire 10 percent or more of the voting securities of the applicant. Such listing must fully disclose the extent and nature of any contracts or arrangements between any individual who is responsible for conducting the applicant’s affairs and the prepaid limited health service organization, including any possible conflicts of interest.

(4) A complete biographical statement, on forms prescribed by the commission, an independent investigation report, and a set of fingerprints, as provided in chapter 624, with respect to each individual identified under subsection (3).

(5) A statement generally describing the applicant, its facilities and personnel, and the limited health service or services to be offered.

(6) A copy of the form of all contracts made or to be made between the applicant and any providers regarding the provision of limited health services to enrollees.

(7) A copy of the form of any contract made or arrangement to be made between the applicant and any person listed in subsection (3).

(8) A copy of the form of any contract made or to be made between the applicant and any person, corporation, partnership, or other entity for the performance on the applicant’s behalf of any function, including, but not limited to, marketing, administration, enrollment, investment management, and subcontracting for the provision of limited health services to enrollees.

(9) A copy of the form of any prepaid limited health service contract which is to be issued to employers, unions, trustees, individuals, or other organizations and a copy of any form of evidence of coverage to be issued to subscribers.

(10) A copy of the applicant’s most recent financial statements audited by an independent certified public accountant.

(11) A copy of the applicant’s financial plan, including a 3-year projection of anticipated operating results, a statement of the sources of funding, and provisions for contingencies, for which projection all material assumptions shall be disclosed.

(12) A schedule of rates and charges for each contract to be used which contains an opinion from a qualified independent actuary or a qualified employee that the rates are not inadequate, excessive, or discriminatory. If a prepaid limited health service organization does not employ or otherwise retain the services of an independent actuary, the chief executive officer of the prepaid limited health service organization must review and sign the certification indicating her or his agreement with its conclusions. If the office determines that, based upon documents filed with the office, the qualified employee is not qualified, the organization shall retain the services of a qualified independent actuary.

(13) A description of the proposed method of marketing.

(14) A description of the subscriber complaint procedures to be established and maintained as required under s. 636.038.

(15) A description of how the applicant will comply with s. 636.046.

(16) The fee for issuance of a certificate of authority as provided in s. 636.057.

(17) Such other information as the commission or office may reasonably require to make the determinations required by this act.

The office shall issue a certificate of authority which shall expire on June 1 each year and which the office shall renew if the applicant pays the license fees provided in s. 636.057 and if the office is satisfied that the organization is in compliance with this act.

History.—s. 7, ch. 93-148; s. 484, ch. 97-102; s. 1526, ch. 2003-261.



636.009 - Issuance of certificate of authority; denial.

636.009 Issuance of certificate of authority; denial.—

(1) Following receipt of an application filed pursuant to s. 636.008, the office shall review such application and notify the applicant of any deficiencies contained therein. The office shall issue a certificate of authority to an applicant who has filed a completed application in conformity with s. 636.008, upon payment of the fees specified by s. 636.057 and upon the office being satisfied that the following conditions are met:

(a) The requirements of s. 636.008 have been fulfilled.

(b) The entity is actuarially sound.

(c) The entity has met the applicable minimum surplus requirements specified in s. 636.045.

(d) The procedures for offering limited health services and offering and terminating contracts to subscribers will not unfairly discriminate on the basis of age, sex, race, handicap, health, or economic status. However, this paragraph does not prohibit reasonable underwriting classifications for the purposes of establishing contract rates, nor does it prohibit prospective experience rating.

(e) The entity furnished evidence of adequate insurance coverage, including, but not limited to, general liability or professional liability coverage, or an adequate plan for self-insurance to respond to claims for injuries arising out of the furnishing covered services.

(f) The ownership, control, and management of the entity are competent and trustworthy and possess managerial experience that would make the proposed operation beneficial to the subscribers. The office shall not grant or continue authority to transact the business of a prepaid limited health service organization in this state at any time during which the office has good reason to believe that the ownership, control, or management of the organization includes any person whose business operations are or have been marked by business practices or conduct that is to the detriment of the public, stockholders, investors, or creditors.

(g) The entity has demonstrated compliance with s. 636.047 by obtaining a blanket fidelity bond in the amount of at least $50,000, issued by a licensed insurance carrier in this state, that will reimburse the entity in the event that anyone handling the funds of the entity either misappropriates or absconds with the funds. All employees handling the funds must be covered by the blanket fidelity bond. However, the fidelity bond need not cover an individual who owns 100 percent of the stock of the organization if such stockholder maintains total control of the organization’s financial assets, books and records, and fidelity bond coverage is not available for such individual. An agent licensed under the provisions of the Florida Insurance Code may, either directly or indirectly, represent the prepaid limited health service organization in the solicitation, negotiation, effectuation, procurement, receipt, delivery, or forwarding of any subscriber’s contract, or collect or forward any consideration paid by the subscriber to the prepaid limited health service organization. The licensed agent shall not be required to post the bond required by this subsection.

(h) The prepaid limited health service organization has a grievance procedure that will facilitate the resolution of subscriber grievances and that includes both formal and informal steps available within the organization.

(i) The applicant is financially responsible and may reasonably be expected to meet its obligations to enrollees and to prospective enrollees. In making this determination, the office may consider:

1. The financial soundness of the applicant’s arrangements for limited health services and the minimum standard rates, deductibles, copayments, and other patient charges used in connection therewith.

2. The adequacy of surplus, other sources of funding, and provisions for contingencies.

3. The manner in which the requirements of s. 636.046 have been fulfilled.

(j) The agreements with providers for the provision of limited health services contain the provisions required by s. 636.035.

(k) Any deficiencies identified by the office have been corrected.

(l) All requirements of this chapter have been met.

(2) If the certificate of authority is denied, the office shall notify the applicant and shall specify the reasons for denial in the notice.

History.—s. 8, ch. 93-148; s. 1527, ch. 2003-261.



636.012 - Continued eligibility for certificate of authority.

636.012 Continued eligibility for certificate of authority.—In order to maintain its eligibility for a certificate of authority, a prepaid limited health service organization must continue to meet all conditions required to be met under this act and the rules adopted thereunder for the initial application for and issuance of its certificate of authority under ss. 636.008 and 636.009.

History.—s. 9, ch. 93-148.



636.0145 - Certain entities contracting with Medicaid.

636.0145 Certain entities contracting with Medicaid.—An entity that is providing comprehensive inpatient and outpatient mental health care services to certain Medicaid recipients in Hillsborough, Highlands, Hardee, Manatee, and Polk Counties through a capitated, prepaid arrangement pursuant to the federal waiver provided for in s. 409.905(5) must become licensed under this chapter by December 31, 1998. Any entity licensed under this chapter which provides services solely to Medicaid recipients under a contract with Medicaid is exempt from ss. 636.017, 636.018, 636.022, 636.028, 636.034, and 636.066(1).

History.—s. 4, ch. 97-65; s. 130, ch. 2004-5; s. 26, ch. 2004-344; s. 14, ch. 2011-61; s. 29, ch. 2015-3.



636.015 - Language used in contracts and advertisements; translations.

636.015 Language used in contracts and advertisements; translations.—

(1)(a) All contracts or forms must be printed in English.

(b) If the negotiations leading up to the effectuation of a prepaid limited health service organization contract are conducted in a language other than English, the prepaid limited health service organization must supply to the member a written translation of the contract, which translation accurately reflects the substance of the contract and is in the language used to negotiate the contract. The written translation must be affixed to, and shall become a part of, the contract or form, including a certification that the written translation is identical to the English version. Any such translation must be furnished to the office as part of the filing of the prepaid limited health services contract form. No translation of a prepaid limited health services contract form may be approved by the office unless the translation accurately reflects the substance of the prepaid limited health services contract form in translation.

(2) The text of all advertisements by a prepaid limited health service organization, if printed or broadcast in a language other than English, also must be available in English and must be furnished to the office upon request. As used in this subsection, the term “advertisement” means any advertisement, circular, pamphlet, brochure, or other printed material disclosing or disseminating advertising material or information by a prepaid limited health service organization to prospective or existing subscribers and includes any radio or television transmittal of an advertisement or information.

History.—s. 12, ch. 93-148; s. 1528, ch. 2003-261.



636.0155 - Disclosures required in contracts and marketing materials.

636.0155 Disclosures required in contracts and marketing materials.—All prepaid limited health services contracts, marketing materials, and literature printed after October 1, 1997, must disclose in boldfaced type the name of the organization and disclose that the organization is a prepaid limited health service organization licensed under this chapter.

History.—s. 1, ch. 97-65.



636.016 - Prepaid limited health service contracts.

636.016 Prepaid limited health service contracts.—For any entity licensed prior to October 1, 1993, all subscriber contracts in force at such time shall be in compliance with this section upon renewal of such contract.

(1) Any entity issued a certificate of authority and otherwise in compliance with this act may enter into contracts in this state to provide an agreed-upon set of limited health services to subscribers in exchange for a prepaid per capita sum or a prepaid aggregate fixed sum.

(a) The office shall disapprove any form filed under this subsection, or withdraw any previous approval thereof, if the form:

1. Is in any respect in violation of, or does not comply with, any provision of this act or rule adopted thereunder.

2. Contains or incorporates by reference, where such incorporation is otherwise permissible, any inconsistent, ambiguous, or misleading clauses or exceptions and conditions which deceptively affect the risk purported to be assumed in the general coverage of the contract.

3. Has any title, heading, or other indication of its provisions which is misleading.

4. Is printed or otherwise reproduced in such a manner as to render any material provision of the form substantially illegible.

5. Contains provisions which are unfair, inequitable, or contrary to the public policy of this state or which encourage misrepresentation.

6. Charges rates that are determined by the office to be inadequate, excessive, or unfairly discriminatory, or if the rating methodology followed by the prepaid limited health service organization is determined by the office to be inconsistent with the provisions of s. 636.017.

(b) It is not the intent of this subsection to restrict unduly the right to modify rates in the exercise of reasonable business judgment.

(c) All contracts shall be for a minimum period of 12 months, unless the contract holder requests, in writing, a shorter contract period.

(2) Every prepaid limited health service organization shall provide each subscriber a contract, a certificate, membership card, or member handbook which must clearly state all of the services to which a subscriber is entitled under the contract and must include a clear and understandable statement of any limitations on the services or kinds of services to be provided, including any copayment feature or schedule of benefits required by the contract or by any insurer or entity which is underwriting any of the services offered by the prepaid limited health service organization. The contract, certificate, provider listing, or member handbook must also state where and in what manner the health services may be obtained.

(3) The documents provided pursuant to subsection (2) must have a clear and understandable description of the method used by the prepaid limited health service organization for resolving subscriber grievances and, for such documents printed after October 1, 1998, must contain the address of the department and the department’s toll-free consumer hotline.

(4) The rate of payment for a prepaid limited health services contract sold on an individual basis must be a part of the contract and must be stated in individual contracts issued to subscribers.

(5) All prepaid limited health service coverage, benefits, or services for a member of the family of the subscriber must, as to such family member’s coverage, benefits, or services, provide also that the coverage, benefits, or services applicable for children will be provided with respect to a preenrolled newborn child of the subscriber, or covered family member of the subscriber, from the moment of birth, or adoption pursuant to chapter 63.

(6) No alteration of any written application for any prepaid limited health services contract may be made by any person other than the applicant without his or her written consent, except that insertions may be made by the prepaid limited health service organization for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

(7) No contract may contain any waiver of rights or benefits provided to or available to subscribers under the provisions of any law or rule applicable to prepaid limited health service organizations.

(8) Each document provided pursuant to subsection (2) must state that emergency services, if any, will be provided to subscribers in emergency situations not permitting treatment through the prepaid limited health service organization providers, without prior notification to and approval of the organization. The prepaid limited health services document must contain a definition of emergency services, describe procedures for determination by the prepaid limited health service organization of whether the services qualify for reimbursement as emergency services, and contain specific examples of what does constitute an emergency.

(9)(a) All prepaid limited health services contracts, certificates, and member handbooks must contain the following provision:

“Grace Period: This contract has a   (insert number of days, but not less than 10 days)  -day grace period. This provision means that if any required premium is not paid on or before the date it is due, it may be paid subsequently during the grace period. During the grace period, the contract will stay in force.”

(b) Paragraph (a) does not apply to certificates or member handbooks delivered to individual subscribers under a group prepaid limited health services contract when the employer who will hold the contract on behalf of the subscriber group pays the entire premium for the individual subscriber. However, such required provision applies to the group prepaid limited health services contract.

(10) The contract must clearly disclose the intent of the prepaid limited health service organization as to the applicability or nonapplicability of coverage to preexisting conditions. The contract must also disclose what services are excludable.

(11) All prepaid limited health service organization contracts which provide coverage for a member of the family of the subscriber, must, as to such family member’s coverage, provide that coverage, benefits, or services applicable for children will be provided with respect to an adopted child of the subscriber, which child is placed in compliance with chapter 63, from the moment of placement in the residence of the subscriber. In the case of a newborn child, coverage begins from the moment of birth if a written agreement to adopt such child has been entered into by the subscriber prior to the birth of the child whether or not such agreement is enforceable. However, coverage for such child is not required if the child is not ultimately adopted by the subscriber in compliance with chapter 63.

(12) Each prepaid limited health service organization shall provide prospective enrollees, upon request, with written information about the terms and conditions of the plan in accordance with subsection (2) to enable prospective enrollees to make informed decisions about accepting a managed-care system of limited health care delivery. All marketing materials printed by the prepaid limited health services organization, after October 1, 1997, must contain a notice in boldfaced type which states that the information required under this section is available to prospective enrollees upon request.

(13) Each prepaid limited health service organization shall make available to all subscribers, upon request, a description of the authorization and referral process for services or a description of the process used to analyze the qualifications and credentials of providers under contract with the organization.

History.—s. 13, ch. 93-148; s. 2, ch. 97-65; s. 485, ch. 97-102; s. 1, ch. 98-156; s. 1529, ch. 2003-261.



636.017 - Rates and charges.

636.017 Rates and charges.—

(1) The rates charged by any prepaid limited health service organization to its subscribers shall not be excessive, inadequate, or unfairly discriminatory. The commission or office may require whatever information it deems necessary to determine that a rate or proposed rate meets the requirements of this section.

(2) In determining whether a rate is in compliance with subsection (1), the office must take into consideration the limited services provided, the method in which the services are provided, and the method of provider payment. This section may not be construed as authorizing the commission to establish by rule minimum loss ratios for prepaid limited health service organizations’ rates.

History.—s. 14, ch. 93-148; s. 1530, ch. 2003-261.



636.018 - Changes in rates and benefits; material modifications; addition of limited health services.

636.018 Changes in rates and benefits; material modifications; addition of limited health services.—

(1)(a) No prepaid limited health services contract, certificate of coverage, application, enrollment form, rider, endorsement, and applicable rates to be charged may be delivered in this state unless the forms and rates have been filed with the office by or on behalf of the prepaid limited health service organization and have been approved by the office. Every form filed shall be identified by a unique form number placed in the lower left corner of each form. If a prepaid limited health service organization desires to amend any contract with its subscribers or any certificate or member handbook, or desires to change any rate charged for the contract or to change any basic prepaid limited health services contract, certificate, grievance procedure, or member handbook form, or application form where written application is required and is to be made a part of the contract, or printed amendment, addendum, rider, or endorsement form or form renewal certificate, it must file such changes 30 days prior to the effective date of the proposed change. At least 30 days’ written notice must be provided to the subscriber before application of any approved change in rates. In the case of a group enrollee, there may be a contractual agreement with the prepaid limited health service organization to have the contract holder provide the required notice to the individual enrollees of the group. Any proposed change must contain information as required by s. 636.017.

(b) The prepaid limited health service organization’s certification must be prepared by an independent actuary or a qualified employee. The chief executive officer of the prepaid limited health service organization must review and sign the certification indicating her or his agreement with its conclusions. Following receipt of notice of any disapproval or withdrawal of approval, no prepaid limited health service organization may issue or use any form disapproved by the office or as to which the office has withdrawn approval.

(2) If such filings are disapproved, the office shall notify the prepaid limited health service organization and shall specify the reasons for disapproval in the notice. The prepaid limited health service organization has 21 days from the date of receipt of notice to request a hearing before the office pursuant to chapter 120.

History.—s. 15, ch. 93-148; s. 486, ch. 97-102; s. 1531, ch. 2003-261.



636.019 - Additional contract contents.

636.019 Additional contract contents.—A prepaid limited health services contract may contain additional provisions not inconsistent with this act which are:

(1) Necessary because of the manner in which the organization is constituted or operated in order to state the rights and obligations of the parties to the contract; or

(2) Desired by the organization and neither prohibited by law nor in conflict with any provisions required to be included.

History.—s. 16, ch. 93-148.



636.0201 - Genetic information restrictions.

636.0201 Genetic information restrictions.—A prepaid limited health service organization must comply with the provisions of s. 627.4301.

History.—s. 4, ch. 97-182.



636.022 - Restrictions upon expulsion or refusal to issue or renew contract.

636.022 Restrictions upon expulsion or refusal to issue or renew contract.—A prepaid limited health service organization may not expel or refuse to renew the coverage of or refuse to enroll any individual member of a subscriber group on the basis of the race, color, creed, handicap, marital status, sex, or national origin of the subscriber or individual. A prepaid limited health service organization may not expel or refuse to renew the coverage of any individual member of a subscriber group on the basis of the age or health status of the subscriber or individual. For group solicitations, a prepaid limited health service organization may preunderwrite to determine group acceptability. However, once a contract is issued, a prepaid limited health service organization must provide coverage to all existing enrollees and their dependents, and newly employed enrollees and their dependents who have enrolled within 30 days of eligibility or membership. Late enrollees who apply during other than an open enrollment period may be subject to evidence of insurability requirements of the prepaid limited health service organization. Nothing in this section prohibits a prepaid limited health service organization from requiring that, as a condition of continued eligibility for membership, dependents of a subscriber upon reaching a specified age convert to a converted contract. Coverage must continue to be provided to handicapped children who are incapable of self-sustaining employment by reason of mental or physical handicap, and substantially dependent upon the enrollee for support and maintenance.

History.—s. 17, ch. 93-148.



636.023 - Charter; bylaw provisions.

636.023 Charter; bylaw provisions.—No prepaid limited health services contract may contain any provision purporting to make any portion of the articles of incorporation, charter, bylaws, or other organizational document of the prepaid limited health service organization a part of the contract unless the provision is set forth in full in the contract. Any contract provision in violation of this section is invalid unless the provision operates to the benefit of the subscriber.

History.—s. 18, ch. 93-148.



636.024 - Execution of contracts.

636.024 Execution of contracts.—

(1) Every prepaid limited health services contract must be executed in the name of and on behalf of the prepaid limited health service organization by its officer, attorney in fact, employee, or representative duly authorized by the organization.

(2) A facsimile signature of any executing individual may be used in lieu of an original signature.

(3) No prepaid limited health services contract which is otherwise valid is rendered invalid by reason of the apparent execution thereof on behalf of the prepaid limited health service organization by the imprinted facsimile signature of an individual not authorized so to execute as of the date of the contract.

History.—s. 19, ch. 93-148.



636.025 - Validity of noncomplying contracts.

636.025 Validity of noncomplying contracts.—

(1) Any prepaid limited health services contract rider, endorsement, attachment, or addendum otherwise valid which contains any condition or provision not in compliance with the requirements of this act is not thereby rendered invalid, but must be construed and applied in accordance with such conditions and provisions as they would have applied had such contract, rider, endorsement, attachment, or addendum been in full compliance with this act. If an organization issues or delivers any contract for an amount which exceeds any limitations otherwise provided in this act, such organization is liable to the subscriber or his or her beneficiary for the full amount stated in the contract in addition to any other penalties that may be imposed under this act.

(2) Any prepaid limited health services contract delivered or issued for delivery in this state covering a subscriber, which subscriber pursuant to the provisions of this act the organization may not lawfully cover under the contract, is cancelable at any time by the organization, any provision of the contract to the contrary notwithstanding, and the organization must promptly cancel the contract in accordance with the request of the office therefor. No such illegality or cancellation may be deemed to relieve the organization of any liability incurred by it under the contract while in force or to prohibit the organization from retaining the pro rata earned premium or rate thereon. This subsection does not relieve the organization from any penalty otherwise incurred by the organization under this act for any such violation.

History.—s. 20, ch. 93-148; s. 487, ch. 97-102; s. 1532, ch. 2003-261.



636.026 - Construction of contracts.

636.026 Construction of contracts.—Every prepaid limited health services contract must be construed according to the entirety of its terms and conditions as set forth in the contract and as amplified, extended, or modified by any application, endorsement, attachment, or addendum.

History.—s. 21, ch. 93-148.



636.027 - Delivery of contract.

636.027 Delivery of contract.—Unless delivered upon execution or issuance, a prepaid limited health services contract, certificate of coverage, or member handbook must be mailed or delivered to the subscriber or, in the case of a group prepaid limited health services contract, to the employer or other person who will hold the contract on behalf of the subscriber group, prior to the effective date of coverage by the prepaid limited health service organization. However, if the employer who will hold the contract on behalf of the subscriber group requires retroactive enrollment of a subscriber, the organization must deliver the contract certificate or member handbook to the subscriber within 10 days after receiving notice from the employer of the retroactive enrollment.

History.—s. 22, ch. 93-148.



636.028 - Notice of cancellation of contract.

636.028 Notice of cancellation of contract.—Except for nonpayment of premium or termination of eligibility, a prepaid limited health service organization may not cancel or otherwise terminate or fail to renew a prepaid limited health services contract without giving the subscriber at least 45 days’ notice in writing of the cancellation, termination, or nonrenewal of the contract. The written notice must state the reason or reasons for the cancellation, termination, or nonrenewal. The only reasons for cancellation at such time other than the renewal period shall be as follows:

(1) The subscriber’s behavior is disruptive, unruly, abusive, unlawful, fraudulent, or uncooperative to the extent that the subscriber’s continuing participation seriously impairs the organization’s ability to provide services to other subscribers.

(2) Fraud or material misrepresentation in applying for or presenting any claim for benefits under the contract.

(3) Misuse of the documents provided as evidence of benefits available pursuant to the contract.

(4) Furnishing to the organization, by the subscriber, incorrect or incomplete information for the purposes of fraudulently obtaining services.

Prior to disenrollment, the organization must make an effort to resolve the problem through the grievance procedure and must determine that the subscriber’s behavior is not due to use of the services provided or mental illness. All prepaid limited health services contracts must contain a clause which requires that this notice be given. In the case of a prepaid limited health services contract issued to an employer holding the contract on behalf of the subscriber group, the prepaid limited health service organization may make the notification through the employer, and, if the prepaid limited health service organization elects to take this action through the employer, the organization shall be deemed to have complied with the provisions of this section upon notifying the employer of the requirements of this section and requesting the employer to forward the required notice to all subscribers.

History.—s. 23, ch. 93-148.



636.029 - Construction and relationship with other laws.

636.029 Construction and relationship with other laws.—

(1) No other provision of the insurance code applies to a prepaid limited health service organization unless such an organization is specifically mentioned therein.

(2) Except as provided in this act, the insurance code does not apply to prepaid limited health service organizations certificated under this act. Any person, entity, or prepaid limited health service organization operating without a subsisting certificate of authority in violation of this act or rules adopted thereunder, in addition to being subject to the provisions of this act, is subject to the provisions of the insurance code.

(3) The department and office are vested with all powers granted to them under the insurance code with respect to the investigation of any violation of this act within their respective regulatory jurisdictions.

History.—s. 24, ch. 93-148; s. 1533, ch. 2003-261; s. 131, ch. 2004-5.



636.032 - Acceptable payments.

636.032 Acceptable payments.—Each prepaid limited health service organization may accept from government agencies, corporations, groups, or individuals payments covering all or part of the cost of contracts entered into between the prepaid limited health service organization and its subscribers.

History.—s. 25, ch. 93-148.



636.033 - Certain words prohibited in name of organization.

636.033 Certain words prohibited in name of organization.—

(1) No entity certificated as a prepaid limited health service organization, other than a licensed insurer or health maintenance organization insofar as its name is concerned, may use in its name, contracts, or literature any of the words “insurance,” “casualty,” “surety,” “mutual,” or “HMO,” or any other words descriptive of the insurance, casualty, HMO, or surety business or deceptively similar to the name or description of any insurance, HMO, or surety corporation doing business in the state.

(2) No person, entity, or health care plan not certificated under the provisions of this act may use in its name, logo, contracts, or literature the phrase “prepaid limited health services contract” or the initials “PLHSC” to imply, directly or indirectly, that it is a prepaid limited health service organization or hold itself out to be a prepaid limited health service organization.

History.—s. 26, ch. 93-148.



636.034 - Extension of benefits.

636.034 Extension of benefits.—Every prepaid limited health services contract must provide that termination of the contract by the prepaid limited health service organization is without prejudice to any continuous loss which commenced while the contract was in force. Extension of benefits beyond the period the contract was in force must be until the specific treatment or procedure undertaken upon any subscriber has been completed or for 90 days, whichever is the lesser period of time.

History.—s. 27, ch. 93-148.



636.035 - Provider arrangements.

636.035 Provider arrangements.—

(1) Whenever a contract exists between a prepaid limited health service organization and a provider, and the organization fails to meet its obligations to pay fees for services already rendered to a subscriber who is in good standing, the prepaid limited health service organization is liable for such fee or fees rather than the subscriber, and the contract must so state.

(2) No subscriber, who is in good standing, of a prepaid limited health service organization is liable to any provider of health care services for any services covered by the prepaid limited health service organization.

(3) No provider of prepaid limited health care services or any representative of such provider may collect or attempt to collect from a subscriber any money for services covered by a prepaid limited health service organization, and no provider or representative of such provider may maintain any action against a subscriber of a prepaid limited health service organization to collect money owed to such provider by a prepaid limited health service organization.

(4) Every contract between a prepaid limited health service organization and a provider of health care services must be in writing and must contain a provision that the subscriber is not liable to the provider for any services covered by the subscriber’s or enrollee’s contract with the prepaid limited health service organization.

(5) The provisions of this section do not apply to the amount of any deductible or copayment which is not covered by the contract, or for services not authorized by the prepaid limited health service organization.

(6) For all provider contracts executed after October 1, 1993, and within 180 days after October 1, 1993, for contracts in existence as of October 1, 1993:

(a) The contracts must provide that the provider will provide no less than 90 days’ advance written notice to the prepaid limited health service organization before canceling the contract with the prepaid limited health service organization for any reason.

(b) The contract must also provide that nonpayment for goods or services rendered by the provider to the prepaid limited health service organization shall not be a valid reason for avoiding the 90-day advance notice of cancellation.

(c) For all provider contracts in force on October 1, 1993, the organization shall be responsible for notifying all providers of the provisions of this section and their responsibilities under this part.

(7) Upon receipt by the prepaid limited health service organization of a 90-day cancellation notice, the prepaid limited health service organization may, if requested by the provider, terminate the contract in less than 90 days if the prepaid limited health service organization is not financially impaired or insolvent.

(8) Provider contracts executed after October 1, 1997, and within 180 days after October 1, 1997, for all contracts in existence on October 1, 1997, must provide that the prepaid limited health service organization will provide 90 days’ advance written notice to the provider before canceling, without cause, the contract with the provider, except where a patient’s health is subject to imminent danger or a provider’s ability to practice is effectively impaired by an action by the Board of Dentistry or another governmental agency.

(9) Every contract between a prepaid limited health service organization and a provider of health care services must contain a provision that if any provision of the agreement is held to be unenforceable or otherwise contrary to any applicable laws, regulations, or rules, such provision shall have no effect and shall be severable without affecting the validity or enforceability of the remaining provisions of this agreement. This subsection applies to policies issued or renewed after October 1, 1997.

(10) A contract between a prepaid limited health service organization and a provider of limited health care services may not contain any provision restricting the provider’s ability to communicate information to the provider’s patient regarding care or treatment options for the patient when the provider deems knowledge of such information by the patient to be in the best interest of the health of the patient.

(11) A contract between a prepaid limited health service organization and a provider of limited health services may not contain any provision that in any way prohibits or restricts the limited health service provider from entering into or renewing a contract with any other prepaid limited health service organization. This subsection applies to all contracts entered into or renewed on or after July 1, 2009.

(12) A prepaid limited health service organization may not require, as a condition of continuation or renewal of a contract, a contracted limited health service provider to accept the terms of other health care practitioner contracts with the prepaid limited health service organization or any insurer or other limited health service organization under common management and control with the prepaid limited health service organization, including, but not limited to, Medicare and Medicaid practitioner contracts and those authorized by s. 627.6471, s. 627.6472, s. 641.315, or this section, except for a practitioner in a group practice as defined in s. 456.053 who must accept the terms of a contract negotiated for the practitioner by the group. Any contract provision that violates this subsection is void. A violation of this subsection is not subject to the criminal penalty specified in s. 624.15. This subsection applies to all contracts entered into or renewed on or after July 1, 2009.

(13) A contract between a prepaid limited health service organization and a dentist licensed under chapter 466 for the provision of services to a subscriber of the prepaid limited health service organization may not contain a provision that requires the dentist to provide services to the subscriber of the prepaid limited health service organization at a fee set by the prepaid limited health service organization unless such services are covered services under the applicable contract. As used in this subsection, the term “covered services” means dental care services for which a reimbursement is available under the subscriber’s contract, or for which a reimbursement would be available but for the application of contractual limitations such as deductibles, coinsurance, waiting periods, annual or lifetime maximums, frequency limitations, alternative benefit payments, or any other limitation.

(14)(a) A prepaid limited health service organization may not require an ophthalmologist licensed pursuant to chapter 458 or chapter 459 or an optometrist licensed pursuant to chapter 463 to join a network solely for the purpose of credentialing the licensee for another organization’s vision network. This paragraph does not prevent such organization from entering into a contract with another organization’s vision care plan to use the vision network.

(b) A prepaid limited health service organization may not restrict an ophthalmologist licensed pursuant to chapter 458 or chapter 459, an optometrist licensed pursuant to chapter 463, or an optician licensed pursuant to part I of chapter 484 to specific suppliers of materials or optical laboratories. This paragraph does not restrict such organization in determining specific amounts of coverage or reimbursement for the use of network or out-of-network suppliers or laboratories.

(c) A prepaid limited health service organization’s online vision care network provider directory must be updated monthly to reflect the vision care providers currently participating in the organization’s network.

(d) A knowing violation of paragraph (a) or paragraph (b) constitutes an unfair insurance trade practice under s. 626.9541(1)(d).

History.—s. 28, ch. 93-148; s. 3, ch. 97-65; s. 2, ch. 2009-41; s. 2, ch. 2014-64; s. 2, ch. 2016-69.



636.036 - Administrative, provider, and management contracts.

636.036 Administrative, provider, and management contracts.—

(1) The office may require a prepaid limited health service organization to submit any contract for administrative services, contract with a provider physician, contract for management services, or contract with an affiliated entity to the office if the office has information that the prepaid limited health service organization has entered into a contract which requires it to pay a fee which is unreasonably high in relation to the service provided.

(2) After review of a contract, the office may order the prepaid limited health service organization to cancel the contract if it determines that the fees to be paid by the prepaid limited health service organization under the contract are so unreasonably high as compared with similar contracts entered into by the prepaid limited health service organization in similar circumstances that the contract is detrimental to the subscribers, stockholders, investors, or creditors of the prepaid limited health service organization.

(3) All contracts for administrative services, management services, or provider services or contracts with affiliated entities, entered into or renewed by a prepaid limited health service organization on or after October 1, 1993, must contain a provision that the contract will be canceled upon issuance of an order by the office pursuant to this section.

History.—s. 29, ch. 93-148; s. 1534, ch. 2003-261.



636.037 - Contract providers.

636.037 Contract providers.—Each prepaid limited health service organization must, upon the request of the office, file financial statements for all contract providers of limited health care services who have assumed through capitation or other means more than 10 percent of the health care risks of the prepaid limited health service organization.

History.—s. 30, ch. 93-148; s. 1535, ch. 2003-261.



636.038 - Complaint system; annual report.

636.038 Complaint system; annual report.—

(1) Every prepaid limited health service organization must establish and maintain a complaint system providing reasonable procedures for resolving written complaints initiated by enrollees and providers. This section does not preclude an enrollee or a provider from filing a complaint with the department or office or limit the department’s or office’s ability to investigate such complaints.

(2) Every prepaid limited health service organization shall report annually to the department and office the total number of grievances handled, a categorization of the cases underlying the grievances, and the final disposition of the grievances.

History.—s. 31, ch. 93-148; s. 2, ch. 98-156; s. 1536, ch. 2003-261.



636.039 - Examination by the office.

636.039 Examination by the office.—The office shall examine the affairs, transactions, accounts, business records, and assets of any prepaid limited health service organization, in the same manner and subject to the same terms and conditions that apply to insurers under part II of chapter 624, as often as it deems it expedient for the protection of the people of this state, but not less frequently than once every 3 years. In lieu of making its own financial examination, the office may accept an independent certified public accountant’s audit report prepared on a statutory accounting basis consistent with this act. However, except when the medical records are requested and copies furnished pursuant to s. 456.057, medical records of individuals and records of physicians providing service under contract to the prepaid limited health service organization are not subject to audit, but may be subject to subpoena by court order upon a showing of good cause. For the purpose of examinations, the office may administer oaths to and examine the officers and agents of a prepaid limited health service organization concerning its business and affairs. The expenses of examination of each prepaid limited health service organization by the office are subject to the same terms and conditions as apply to insurers under part II of chapter 624. Expenses of all examinations of a prepaid limited health service organization may never exceed a maximum of $20,000 for any 1-year period.

History.—s. 32, ch. 93-148; s. 160, ch. 98-166; s. 221, ch. 2000-160; s. 1537, ch. 2003-261.



636.042 - Assets, liabilities, and investments.

636.042 Assets, liabilities, and investments.—Section 641.35 applies in its entirety to determine what assets, liabilities, and investments are acceptable for a prepaid limited health service organization.

History.—s. 33, ch. 93-148.



636.043 - Annual, quarterly, and miscellaneous reports.

636.043 Annual, quarterly, and miscellaneous reports.—

(1) Each prepaid limited health service organization must file with the office annually, within 3 months after the end of its fiscal year, a report verified by the oath of at least two officers covering the preceding calendar year. Any organization licensed prior to October 1, 1993, shall not be required to file a financial statement, as required by paragraph (2)(a), based on statutory accounting principles until the first annual report for fiscal years ending after December 31, 1994.

(2) Such report must be on forms prescribed by the commission and must include:

(a)1. A statutory financial statement of the organization prepared in accordance with statutory accounting principles, including its balance sheet, income statement, and statement of changes in cash flow for the preceding year, certified by an independent certified public accountant, or a consolidated audited financial statement of its parent company prepared on the basis of statutory accounting principles, certified by an independent certified public accountant, attached to which must be consolidating financial statements of the parent company, including the prepaid limited health service organization.

2. Any entity subject to this chapter may make written application to the office for approval to file audited financial statements prepared in accordance with generally accepted accounting principles in lieu of statutory financial statements. The office shall approve the application if it finds it to be in the best interest of the subscribers. An application for exemption is required each year and must be filed with the office at least 2 months prior to the end of the fiscal year for which the exemption is being requested.

(b) A list of the names and residence addresses of all persons responsible for the conduct of its affairs, together with a disclosure of the extent and nature of any contracts or arrangements between such persons and the prepaid limited health service organization, including any possible conflicts of interest.

(c) The number of prepaid limited health services contracts, issued and outstanding, and the number of prepaid limited health services contracts terminated.

(d) The number and amount of damage claims for medical injury initiated against the prepaid limited health service organization, and if known, any of the providers engaged by it during the reporting year, broken down into claims with and without formal legal process, and the disposition, if any, of each such claim.

(e) An actuarial report certified by a qualified independent actuary or qualified employee that:

1. The prepaid limited health service organization is actuarially sound, which certification shall consider the rates, benefits, and expenses of, and any other funds available for, the payment of obligations of the organization.

2. The rates being charged or to be charged are actuarially adequate to the end of the period for which rates have been guaranteed.

3. Incurred but not reported claims and claims reported but not fully paid have been adequately provided for.

(f) Such other information relating to the performance of the prepaid limited health service organization as is reasonably required by the commission or office.

(3) Every prepaid limited health service organization which fails to file an annual report or quarterly report in the form and within the time required by this section shall forfeit up to $500 for each day for the first 10 days during which the neglect continues and shall forfeit up to $1,000 for each day after the first 10 days during which the neglect continues; and, upon notice by the office to that effect, the organization’s authority to enroll new subscribers or to do business in this state ceases while such default continues. The office shall deposit all sums collected by it under this section to the credit of the Insurance Regulatory Trust Fund. The office may not collect more than $50,000 for each report.

(4) Each authorized prepaid limited health service organization must file a quarterly report for each calendar quarter within 45 days after the end of the quarter. The report shall contain:

(a) A financial statement prepared in accordance with statutory accounting principles. Any entity licensed before October 1, 1993, shall not be required to file a financial statement based on statutory accounting principles until the first quarterly filing after the entity files its annual financial statement based on statutory accounting principles as required by subsection (1).

(b) A listing of providers.

(c) Such other information relating to the performance of the prepaid limited health service organization as is reasonably required by the commission or office.

(5) The office may require monthly reports if the financial condition of the prepaid limited health service organization has deteriorated from previous periods or if the financial condition of the organization is such that it may be hazardous to subscribers if not monitored more frequently.

(6) Each authorized prepaid limited health service organization shall retain an independent certified public accountant, hereinafter referred to as “CPA,” who agrees by written contract with the prepaid limited health service organization to comply with the provisions of this act. The contract must state that:

(a) The CPA will provide to the prepaid limited health service organization audited statutory financial statements consistent with this act.

(b) Any determination by the CPA that the prepaid limited health service organization does not meet minimum surplus requirements as set forth in this act will be stated by the CPA, in writing, in the audited financial statement.

(c) The completed workpapers and any written communications between the CPA and the prepaid limited health service organization relating to the audit of the prepaid limited health service organization will be made available for review on a visual-inspection-only basis by the office at the offices of the prepaid limited health service organization, at the office, or at any other reasonable place as mutually agreed between the office and the prepaid limited health service organization. The CPA must retain for review the workpapers and written communications for a period of not less than 6 years.

History.—s. 34, ch. 93-148; s. 1538, ch. 2003-261.



636.044 - Agent licensing.

636.044 Agent licensing.—

(1) With respect to a prepaid limited health services contract, a person may not, unless licensed and appointed as a health insurance agent in accordance with the applicable provisions of the insurance code:

(a) Solicit contracts or procure applications; or

(b) Engage or hold herself or himself out as engaging in the business of analyzing or abstracting prepaid limited health services contracts or of counseling or advising or giving opinions to persons relative to such contracts other than as a consulting actuary advising a prepaid limited health service organization or as a salaried bona fide full-time employee so counseling and advising her or his employer relative to coverage for the employer and her or his employees.

(2) All qualifications, disciplinary provisions, licensing and appointment procedures, fees, and related matters contained in the insurance code which apply to the appointment of health insurance agents by insurers also apply to prepaid limited health service organizations and to persons appointed by prepaid limited health service organizations as their agents.

(3) Examination, licensure, or appointment is not required of any regular salaried officer or employee of a prepaid limited health service organization who devotes substantially all of her or his services to activities other than the solicitation of prepaid limited health service organization contracts from the public and who receives no commission or other compensation directly dependent upon the solicitation of such contracts.

(4) As used in this section, the term “salaried” refers to basic remuneration and does not include commissions, bonuses, or any other compensatory measures.

(5) A person registered as a seller of travel under s. 559.928 is not required to be licensed under this section in order to sell prepaid limited health service contracts that cover the cost of transportation provided by an air ambulance service licensed pursuant to s. 401.251. The prepaid limited health service contract for such coverage is, however, subject to all applicable provisions of this chapter.

History.—s. 35, ch. 93-148; s. 488, ch. 97-102; s. 2, ch. 2006-173.



636.045 - Minimum surplus requirements.

636.045 Minimum surplus requirements.—

(1) Each prepaid limited health service organization must at all times maintain a minimum surplus in an amount which is the greater of $150,000 or 10 percent of total liabilities.

(2) The office may not issue a certificate of authority unless the prepaid limited health service organization has a minimum surplus in an amount of $150,000 or 10 percent of liabilities, whichever is the greater amount.

(3) A prepaid limited health service organization that is authorized in this state and one or more other states, jurisdictions, or countries is subject to ss. 624.4085 and 624.40851.

History.—s. 36, ch. 93-148; s. 21, ch. 2000-209; s. 1539, ch. 2003-261; s. 15, ch. 2014-101.



636.046 - Insolvency protection.

636.046 Insolvency protection.—

(1) Except as required in subsection (2), each prepaid limited health service organization must deposit with the department cash or securities of the type eligible under s. 641.35 which must have at all times a market value in the amount set forth in this subsection. The amount of the deposit shall be reviewed annually or more often as the office deems necessary. The market value of the deposit must be $50,000.

(2)(a) If securities or assets deposited by a prepaid limited health service organization under this act are subject to material fluctuations in market value, the office may in its discretion require the organization to deposit and maintain on deposit additional securities or assets in an amount as may be reasonably necessary to assure that the deposit will at all times have a market value of not less than the amount specified under this section.

(b) If for any reason the market value of assets and securities of a prepaid limited health service organization held on deposit under this act falls below the amount required, the organization must promptly deposit other or additional assets or securities eligible for deposit sufficient to cure the deficiency. If the prepaid limited health service organization has failed to cure the deficiency within 30 days after receipt of notice by certified mail from the office, the office may revoke the certificate of authority of the prepaid limited health service organization.

(c) A prepaid limited health service organization may, at its option, deposit assets or securities in an amount exceeding its deposit required or otherwise permitted under this act for the purpose of absorbing fluctuations in the value of securities and assets deposited and to facilitate the exchange and substitution of securities and assets. During the solvency of the prepaid limited health service organization any excess must be released to the organization upon its request. During the insolvency of the prepaid limited health service organization, any excess deposit may be released only as provided in s. 625.62.

(3) All income from deposits belongs to the depositing prepaid limited health service organization and must be paid to it as it becomes available.

History.—s. 37, ch. 93-148; s. 1540, ch. 2003-261.



636.047 - Officers’ and employees’ fidelity bond.

636.047 Officers’ and employees’ fidelity bond.—

(1) A prepaid limited health service organization must maintain in force a fidelity bond in its own name on its officers and employees, in an amount not less than $50,000 or in any other amount prescribed by the commission. Except as otherwise provided by this subsection, the bond must be issued by an insurance company that is licensed to do business in this state.

(2) In lieu of the bond specified in subsection (1), a prepaid limited health service organization may deposit with the department cash or securities or other investments of the types set forth in s. 636.042. Such a deposit must be maintained in joint custody with the department in the amount and subject to the same conditions required for a bond under this subsection.

History.—s. 38, ch. 93-148; s. 1541, ch. 2003-261.



636.048 - Suspension or revocation of certificate of authority; suspension of enrollment of new subscribers; terms of suspension.

636.048 Suspension or revocation of certificate of authority; suspension of enrollment of new subscribers; terms of suspension.—

(1) The office may suspend the authority of a prepaid limited health service organization to enroll new subscribers or revoke any certificate issued to a prepaid limited health service organization or order compliance within 30 days, if it finds that any of the following conditions exist:

(a) The organization is not operating in compliance with this act.

(b) The plan is no longer actuarially sound or the organization does not have the minimum surplus as required by this act.

(c) The organization has advertised, merchandised, or attempted to merchandise its services in such a manner as to misrepresent its services or capacity for service or has engaged in deceptive, misleading, or unfair practices with respect to advertising or merchandising.

(d) The organization is insolvent.

(e) The prepaid limited health service organization is operating significantly in contravention of its basic organizational document or in a manner contrary to that described in and reasonably inferred from any other information submitted pursuant to ss. 636.008 and 636.009, unless amendments to such submissions have been filed with and approved by the office.

(f) The prepaid limited health service organization is unable to fulfill its obligations to furnish limited health services.

(g) The prepaid limited health service organization has no subscribers 12 months after the issuance of the certificate of authority.

(h) The continued operation of the prepaid limited health service organization would be hazardous to its enrollees.

(2) If the office has cause to believe that grounds for the suspension or revocation of a certificate of authority exist, it shall notify the prepaid limited health service organization in writing specifically stating the grounds for suspension or revocation and shall pursue a hearing on the matter in accordance with the provisions of chapter 120.

(3) When the certificate of authority of a prepaid limited health service organization is surrendered or revoked, such organization must proceed, immediately following the effective date of the order of revocation, to wind up its affairs transacted under the certificate of authority. It may not engage in any further advertising, solicitation, or renewal of contracts. The office may, by written order, permit such further operation of the organization as it finds to be in the best interest of enrollees, so that enrollees will be afforded the greatest practical opportunity to obtain continuing limited health services.

(4) The office shall, in its order suspending the authority of a prepaid limited health service organization to enroll new subscribers, specify the period during which the suspension is to be in effect and the conditions, if any, which must be met by the prepaid limited health service organization prior to reinstatement of its authority to enroll new subscribers. The order of suspension is subject to rescission or modification by further order of the office prior to the expiration of the suspension period. Reinstatement may not be made unless requested by the prepaid limited health service organization; however, the office may not grant reinstatement if it finds that the circumstances for which the suspension occurred still exist or are likely to recur.

History.—s. 39, ch. 93-148; s. 1542, ch. 2003-261.



636.049 - Administrative penalty in lieu of suspension or revocation.

636.049 Administrative penalty in lieu of suspension or revocation.—In lieu of suspending or revoking a certificate of authority, or when no penalty is specifically provided, whenever any prepaid limited health service organization or other person, corporation, partnership, or entity subject to this act has been found to have violated any provision of this act, the office or department, within its respective regulatory jurisdiction, may:

(1) Issue and cause to be served upon the organization, person, or entity charged with the violation a copy of such findings and an order requiring such organization, person, or entity to cease and desist from engaging in the act or practice which constitutes the violation.

(2) Impose a monetary penalty of not less than $100 for each violation, but not to exceed an aggregate penalty of $100,000.

History.—s. 40, ch. 93-148; s. 1543, ch. 2003-261.



636.052 - Civil remedy.

636.052 Civil remedy.—In any civil action brought to enforce the terms and conditions of a prepaid limited health service organization contract, the prevailing party is entitled to recover reasonable attorney’s fees and court costs. This section does not authorize a civil action against the office or its employees or against the Agency for Health Care Administration, its employees, or the secretary of that agency.

History.—s. 41, ch. 93-148; s. 263, ch. 99-8; s. 1544, ch. 2003-261; s. 132, ch. 2004-5.



636.053 - Injunction.

636.053 Injunction.—In addition to the penalties and other enforcement provisions of this act, the office and department, subject to their respective jurisdiction, are vested with the power to seek both temporary and permanent injunctive relief when:

(1) A prepaid limited health service organization is being operated by any person or entity without a subsisting certificate of authority.

(2) Any person, entity, or prepaid limited health service organization has engaged in any activity prohibited by this act or any rule adopted pursuant thereto.

(3) Any prepaid limited health service organization, person, or entity is renewing, issuing, or delivering a prepaid limited health services contract without a subsisting certificate of authority.

The office’s or department’s authority to seek injunctive relief is not conditioned on having conducted any proceeding pursuant to chapter 120.

History.—s. 42, ch. 93-148; s. 11, ch. 97-93; s. 1545, ch. 2003-261.



636.054 - Payment of judgment by prepaid limited health service organization.

636.054 Payment of judgment by prepaid limited health service organization.—Except as otherwise ordered by the court or as mutually agreed upon by the parties, every judgment or decree entered in any court against any prepaid limited health service organization for the recovery of money must be fully satisfied within 60 days after the entry thereof, or, in the case of an appeal from such judgment or decree, within 60 days after the affirmance of the judgment or decree by the appellate court.

History.—s. 43, ch. 93-148.



636.055 - Levy upon deposit limited.

636.055 Levy upon deposit limited.—No judgment creditor or other claimant, other than the office or department, of a prepaid limited health service organization shall have the right to levy upon any of the assets or securities held in this state as a deposit under s. 636.046.

History.—s. 44, ch. 93-148; s. 1546, ch. 2003-261.



636.056 - Rehabilitation, conservation, liquidation, or reorganization; exclusive methods of remedy.

636.056 Rehabilitation, conservation, liquidation, or reorganization; exclusive methods of remedy.—

(1) A delinquency proceeding under part I of chapter 631 or supervision pursuant to ss. 624.80-624.87 constitute the sole and exclusive means of liquidating, reorganizing, rehabilitating, or conserving a prepaid limited health service organization.

(2) No prepaid limited health service organization is subject to the laws and regulations governing insurance or health maintenance organization insolvency guaranty funds. No insurance insolvency guaranty fund may provide protection to any individuals entitled to receive limited health services from a prepaid limited health service organization for services related to a prepaid limited health service contract.

History.—s. 45, ch. 93-148; s. 1547, ch. 2003-261.



636.057 - Fees.

636.057 Fees.—Every prepaid limited health service organization subject to this act must pay to the office the following fees:

(1) For filing an application for a certificate of authority or amendment thereto: $500.

(2) For filing each annual report: $200.

(3) For each renewal of certificate of authority: $500.

History.—s. 46, ch. 93-148; s. 1548, ch. 2003-261.



636.058 - Investigative power of department and office.

636.058 Investigative power of department and office.—The department and office, within their respective regulatory jurisdictions, have the power to examine and investigate the affairs of every person, entity, or prepaid limited health service organization in order to determine whether the person, entity, or prepaid limited health service organization is operating in accordance with the provisions of this act or has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by s. 641.3903. The office also has the powers enumerated in ss. 641.3907, 641.3909, and 641.3913.

History.—s. 47, ch. 93-148; s. 1549, ch. 2003-261.



636.059 - Unfair methods of competition, unfair or deceptive acts or practices defined.

636.059 Unfair methods of competition, unfair or deceptive acts or practices defined.—For the purposes of defining unfair methods of competition, unfair or deceptive acts or practices, the provisions of s. 641.3903 apply to a prepaid limited health service organization.

History.—s. 48, ch. 93-148.



636.062 - Appeals from the office or department.

636.062 Appeals from the office or department.—Any person, entity, or prepaid limited health service organization subject to an order of the office or department under s. 641.3909 or s. 641.3913 may obtain a review of the order by filing an appeal therefrom in accordance with the provisions and procedures for appeal under s. 120.68.

History.—s. 49, ch. 93-148; s. 1550, ch. 2003-261.



636.063 - Civil liability.

636.063 Civil liability.—The provisions of this act are cumulative to rights under the general civil and common law, and no action of the office or department abrogates such rights to damage or other relief in any court.

History.—s. 50, ch. 93-148; s. 1551, ch. 2003-261.



636.064 - Confidentiality.

636.064 Confidentiality.—

(1) Any information pertaining to the diagnosis, treatment, or health of any enrollee of a prepaid limited health service organization is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution and shall only be available pursuant to specific written consent of the enrollee, or as otherwise provided by law. With respect to any information pertaining to the diagnosis, treatment, or health of any enrollee or applicant, a prepaid limited health service organization is entitled to claim any statutory privileges against disclosure which the provider who furnished such information to the prepaid limited health service organization is entitled to claim.

(2) Any proprietary financial information contained in contracts entered into with providers by prepaid limited health service organizations is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(3) Any information obtained or produced by the department or office pursuant to an examination or investigation is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the examination report has been filed pursuant to s. 624.319 or until such investigation is completed or ceases to be active. For purposes of this subsection, an investigation is considered “active” while such investigation is being conducted by the department or office with a reasonable, good faith belief that it may lead to the filing of administrative, civil, or criminal proceedings. An investigation does not cease to be active if the department or office is proceeding with reasonable dispatch and there is a good faith belief that action may be initiated by the department or office or other administrative or law enforcement agency. Except for active criminal intelligence or criminal investigative information, as defined in s. 119.011; personal financial and medical information; information that would defame or cause unwarranted damage to the good name or reputation of an individual; information that would impair the safety and financial soundness of the licensee or affiliated party; proprietary financial information; or information that would reveal the identity of a confidential source, all information obtained by the department or office pursuant to an examination or investigation shall be available after the examination report has been filed or the investigation is completed or ceases to be active.

History.—s. 51, ch. 93-148; s. 1, ch. 95-134; s. 398, ch. 96-406; s. 1552, ch. 2003-261.



636.065 - Acquisitions.

636.065 Acquisitions.—Each prepaid limited health service organization is subject to the provisions of s. 628.4615.

History.—s. 52, ch. 93-148.



636.066 - Taxes imposed.

636.066 Taxes imposed.—

(1) The premiums, contributions, and assessments received by prepaid limited health service organizations are subject to the tax imposed by s. 624.509. The Department of Revenue shall administer this section pursuant to s. 624.5092 and may adopt rules to implement this section.

(2) Beginning January 1, 1994, the tax shall be imposed on all premiums, contributions, and assessments for limited health services.

History.—s. 53, ch. 93-148; s. 69, ch. 99-5.



636.067 - Rules.

636.067 Rules.—The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this act. A violation of any such rule subjects the violator to the provisions of s. 636.048.

History.—s. 54, ch. 93-148; s. 213, ch. 98-200; s. 1553, ch. 2003-261.






Part II - DISCOUNT MEDICAL PLAN ORGANIZATIONS (ss. 636.202-636.244)

636.202 - Definitions.

636.202 Definitions.—As used in this part, the term:

(1) “Discount medical plan” means a business arrangement or contract in which a person, in exchange for fees, dues, charges, or other consideration, provides access for plan members to providers of medical services and the right to receive medical services from those providers at a discount. The term “discount medical plan” does not include any product regulated under chapter 627, chapter 641, or part I of this chapter, or any medical services provided through a telecommunications medium that does not offer a discount to the plan member for those medical services.

(2) “Discount medical plan organization” means an entity which, in exchange for fees, dues, charges, or other consideration, provides access for plan members to providers of medical services and the right to receive medical services from those providers at a discount.

(3) “Marketer” means a person or entity which markets, promotes, sells, or distributes a discount medical plan, including a private label entity which places its name on and markets or distributes a discount medical plan but does not operate a discount medical plan.

(4) “Medical services” means any care, service, or treatment of illness or dysfunction of, or injury to, the human body, including, but not limited to, physician care, inpatient care, hospital surgical services, emergency services, ambulance services, dental care services, vision care services, mental health services, substance abuse services, chiropractic services, podiatric care services, laboratory services, and medical equipment and supplies. The term does not include pharmaceutical supplies or prescriptions.

(5) “Member” means any person who pays fees, dues, charges, or other consideration for the right to receive the purported benefits of a discount medical plan.

(6) “Provider” means any person or institution which is contracted, directly or indirectly, with a discount medical plan organization to provide medical services to members.

(7) “Provider network” means an entity which negotiates on behalf of more than one provider with a discount medical plan organization to provide medical services to members.

History.—s. 31, ch. 2004-297; s. 1, ch. 2005-232; s. 2, ch. 2016-240.



636.204 - License required.

636.204 License required.—

(1) Before doing business in this state as a discount medical plan organization, an entity must be a corporation, a limited liability company, or a limited partnership, incorporated, organized, formed, or registered under the laws of this state or authorized to transact business in this state in accordance with chapter 605, part I of chapter 607, chapter 617, chapter 620, or chapter 865, and must be licensed by the office as a discount medical plan organization or be licensed by the office pursuant to chapter 624, part I of this chapter, or chapter 641.

(2) An application for a license to operate as a discount medical plan organization must be filed with the office on a form prescribed by the commission. Such application must be sworn to by an officer or authorized representative of the applicant and be accompanied by the following, if applicable:

(a) A copy of the applicant’s articles of incorporation or other organizing documents, including all amendments.

(b) A copy of the applicant’s bylaws.

(c) A list of the names, addresses, official positions, and biographical information of the individuals who are responsible for conducting the applicant’s affairs, including, but not limited to, all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the officers, contracted management company personnel, and any person or entity owning or having the right to acquire 10 percent or more of the voting securities of the applicant. Such listing must fully disclose the extent and nature of any contracts or arrangements between any individual who is responsible for conducting the applicant’s affairs and the discount medical plan organization, including any possible conflicts of interest.

(d) A complete biographical statement, on forms prescribed by the commission, an independent investigation report, and a set of fingerprints, as provided in chapter 624, with respect to each individual identified under paragraph (c).

(e) A statement generally describing the applicant, its facilities and personnel, and the medical services to be offered.

(f) A copy of the form of all contracts made or to be made between the applicant and any providers or provider networks regarding the provision of medical services to members.

(g) A copy of the form of any contract made or arrangement to be made between the applicant and any person listed in paragraph (c).

(h) A copy of the form of any contract made or to be made between the applicant and any person, corporation, partnership, or other entity for the performance on the applicant’s behalf of any function, including, but not limited to, marketing, administration, enrollment, investment management, and subcontracting for the provision of health services to members.

(i) A copy of the applicant’s most recent financial statements audited by an independent certified public accountant. An applicant that is a subsidiary of a parent entity that is publicly traded and that prepares audited financial statements reflecting the consolidated operations of the parent entity and the subsidiary may petition the office to accept, in lieu of the audited financial statement of the applicant, the audited financial statement of the parent entity and a written guaranty by the parent entity that the minimum capital requirements of the applicant required by this part will be met by the parent entity.

(j) A description of the proposed method of marketing.

(k) A description of the subscriber complaint procedures to be established and maintained.

(l) The fee for issuance of a license.

(m) Such other information as the commission or office may reasonably require to make the determinations required by this part.

(3) The office shall issue a license which shall expire 1 year later, and each year on that date thereafter, and which the office shall renew if the licensee pays the annual license fee of $50 and if the office is satisfied that the licensee is in compliance with this part.

(4) Prior to licensure by the office, each discount medical plan organization must establish an Internet website so as to conform to the requirements of s. 636.226.

(5) The license fee under subsection (2) is $50 per year per licensee. All amounts collected shall be deposited into the General Revenue Fund.

(6) Nothing in this part requires a provider who provides discounts to his or her own patients to obtain and maintain a license as a discount medical plan organization.

History.—s. 31, ch. 2004-297; s. 2, ch. 2005-232; s. 57, ch. 2014-209; s. 33, ch. 2015-148.



636.205 - Issuance of license; denial.

636.205 Issuance of license; denial.—

(1) Following receipt of an application filed pursuant to s. 636.204, the office shall review the application and notify the applicant of any deficiencies contained therein. The office shall issue a license to an applicant who has filed a completed application pursuant to s. 636.204 upon payment of the fees specified in s. 636.204 and upon the office being satisfied that the following conditions are met:

(a) The requirements of s. 636.204 have been fulfilled.

(b) The entity has the required minimum capital requirements.

(c) The ownership, control, and management of the entity are competent and trustworthy and possess managerial experience that would make the proposed operation beneficial to the subscribers. The office shall not grant or continue to grant authority to transact the business of a discount medical plan organization in this state at any time during which the office has good reason to believe that the ownership, control, or management of the organization includes any person whose business operations are or have been marked by business practices or conduct that is detrimental to the public, stockholders, investors, or creditors.

(d) The discount medical plan organization has a complaint procedure that will facilitate the resolution of subscriber grievances and that includes both formal and informal steps available within the organization.

(e) Any deficiencies identified by the office have been corrected.

(f) All requirements of this part have been met.

(2) If the application for a license is denied, the office shall notify the applicant and shall specify the reasons for denial in the notice.

History.—s. 3, ch. 2005-232.



636.206 - Examinations and investigations.

636.206 Examinations and investigations.—

(1) The office may examine or investigate the business and affairs of any discount medical plan organization. The office may order any discount medical plan organization or applicant to produce any records, books, files, advertising and solicitation materials, or other information and may take statements under oath to determine whether the discount medical plan organization or applicant is in violation of the law or is acting contrary to the public interest. The expenses incurred in conducting any examination or investigation must be paid by the discount medical plan organization or applicant. Examinations and investigations must be conducted as provided in chapter 624.

(2) Failure by the discount medical plan organization to pay the expenses incurred under subsection (1) is grounds for denial or revocation.

History.—s. 31, ch. 2004-297; s. 4, ch. 2005-232.



636.207 - Applicability of part.

636.207 Applicability of part.—Except as otherwise provided in this part, discount medical plan organizations are governed by the provisions of this part and are exempt from the Florida Insurance Code unless specifically referenced.

History.—s. 5, ch. 2005-232.



636.208 - Fees; charges; reimbursement.

636.208 Fees; charges; reimbursement.—

(1) A discount medical plan organization may charge a periodic charge as well as a reasonable one-time processing fee for a discount medical plan.

(2) If the member cancels his or her membership in the discount medical plan organization within the first 30 days after the effective date of enrollment in the plan, the member shall receive a reimbursement of all periodic charges upon return of the discount card to the discount medical plan organization.

(3) If the discount medical plan organization cancels a membership for any reason other than nonpayment of fees by the member, the discount medical plan organization shall make a pro rata reimbursement of all periodic charges to the member.

(4) In addition to the reimbursement of periodic charges for the reasons stated in subsections (2) and (3), a discount medical plan organization shall also reimburse the member for any portion of a one-time processing fee that exceeds $30 per year.

History.—s. 31, ch. 2004-297; s. 6, ch. 2005-232.



636.210 - Prohibited activities of a discount medical plan organization.

636.210 Prohibited activities of a discount medical plan organization.—

(1) A discount medical plan organization may not:

(a) Use in its advertisements, marketing material, brochures, and discount cards the term “insurance” except as otherwise provided in this part or as a disclaimer of any relationship between discount medical plan organization benefits and insurance;

(b) Use in its advertisements, marketing material, brochures, and discount cards the terms “health plan,” “coverage,” “copay,” “copayments,” “preexisting conditions,” “guaranteed issue,” “premium,” “PPO,” “preferred provider organization,” or other terms in a manner that could reasonably mislead a person into believing the discount medical plan was health insurance;

(c) Have restrictions on free access to plan providers, including, but not limited to, waiting periods and notification periods; or

(d) Pay providers any fees for medical services.

(2) A discount medical plan organization may not collect or accept money from a member for payment to a provider for specific medical services furnished or to be furnished to the member unless the organization has an active certificate of authority from the office to act as an administrator.

History.—s. 31, ch. 2004-297; s. 7, ch. 2005-232.



636.212 - Disclosures.

636.212 Disclosures.—The following disclosures must be made in writing to any prospective member and must be on the first page of any advertisements, marketing materials, or brochures relating to a discount medical plan. The disclosures must be printed in not less than 12-point type:

(1) That the plan is not insurance.

(2) That the plan provides discounts at certain health care providers for medical services.

(3) That the plan does not make payments directly to the providers of medical services.

(4) That the plan member is obligated to pay for all health care services but will receive a discount from those health care providers who have contracted with the discount plan organization.

(5) The name and address of the licensed discount medical plan organization.

If the initial contract is made by telephone, the disclosures required by this section shall be made orally and provided in the initial written materials that describe the benefits under the discount medical plan provided to the prospective or new member.

History.—s. 31, ch. 2004-297; s. 8, ch. 2005-232.



636.214 - Provider agreements.

636.214 Provider agreements.—

(1) All providers offering medical services to members under a discount medical plan must provide such services pursuant to a written agreement. The agreement may be entered into directly by the provider or by a provider network to which the provider belongs.

(2) A provider agreement between a discount medical plan organization and a provider must provide the following:

(a) A list of the services and products to be provided at a discount.

(b) The amount or amounts of the discounts or, alternatively, a fee schedule which reflects the provider’s discounted rates.

(c) That the provider will not charge members more than the discounted rates.

(3) A provider agreement between a discount medical plan organization and a provider network shall require that the provider network have written agreements with its providers which:

(a) Contain the terms described in subsection (2).

(b) Authorize the provider network to contract with the discount medical plan organization on behalf of the provider.

(c) Require the network to maintain an up-to-date list of its contracted providers and to provide that list on a monthly basis to the discount medical plan organization.

(4) The discount medical plan organization shall maintain a copy of each active provider agreement into which it has entered.

History.—s. 31, ch. 2004-297; s. 9, ch. 2005-232.



636.216 - Charge or form filings.

636.216 Charge or form filings.—

(1) All charges to members must be filed with the office and any charge to members greater than $30 per month or $360 per year must be approved by the office before the charges can be used. The discount medical plan organization has the burden of proof that the charges bear a reasonable relation to the benefits received by the member.

(2) There must be a written agreement between the discount medical plan organization and the member specifying the benefits under the discount medical plan and complying with the disclosure requirements of this part.

(3) All forms used, including the written agreement pursuant to subsection (2), must first be filed with and approved by the office. Every form filed shall be identified by a unique form number placed in the lower left corner of each form.

(4) A charge or form is considered approved on the 60th day after its date of filing unless it has been previously disapproved by the office. The office shall disapprove any form that does not meet the requirements of this part or that is unreasonable, discriminatory, misleading, or unfair. If such filings are disapproved, the office shall notify the discount medical plan organization and shall specify in the notice the reasons for disapproval.

History.—s. 31, ch. 2004-297; s. 10, ch. 2005-232.



636.218 - Annual reports.

636.218 Annual reports.—

(1) Each discount medical plan organization must file with the office, within 3 months after the end of each fiscal year, an annual report.

(2) Such reports must be on forms prescribed by the commission and must include:

(a) Audited financial statements prepared in accordance with generally accepted accounting principles certified by an independent certified public accountant, including the organization’s balance sheet, income statement, and statement of changes in cash flow for the preceding year. An organization that is a subsidiary of a parent entity that is publicly traded and that prepares audited financial statements reflecting the consolidated operations of the parent entity and the organization may petition the office to accept, in lieu of the audited financial statement of the organization, the audited financial statement of the parent entity and a written guaranty by the parent entity that the minimum capital requirements of the organization required by this part will be met by the parent entity.

(b) If different from the initial application or the last annual report, a list of the names and residence addresses of all persons responsible for the conduct of the organization’s affairs, together with a disclosure of the extent and nature of any contracts or arrangements between such persons and the discount medical plan organization, including any possible conflicts of interest.

(c) The number of discount medical plan members in the state.

(d) Such other information relating to the performance of the discount medical plan organization as is reasonably required by the commission or office.

(3) Every discount medical plan organization which fails to file an annual report in the form and within the time required by this section shall forfeit up to $500 for each day for the first 10 days during which the neglect continues and shall forfeit up to $1,000 for each day after the first 10 days during which the neglect continues; and, upon notice by the office to that effect, the organization’s authority to enroll new members or to do business in this state ceases while such default continues. The office shall deposit all sums collected by the office under this section to the credit of the Insurance Regulatory Trust Fund. The office may not collect more than $50,000 for each report.

History.—s. 31, ch. 2004-297; s. 11, ch. 2005-232.



636.220 - Minimum capital requirements.

636.220 Minimum capital requirements.—

(1) Each discount medical plan organization must at all times maintain a net worth of at least $150,000.

(2) The office may not issue a license unless the discount medical plan organization has a net worth of at least $150,000.

History.—s. 31, ch. 2004-297.



636.222 - Suspension or revocation of license; suspension of enrollment of new members; terms of suspension.

636.222 Suspension or revocation of license; suspension of enrollment of new members; terms of suspension.—

(1) The office may suspend the authority of a discount medical plan organization to enroll new members, revoke any license issued to a discount medical plan organization, or order compliance if the office finds that any of the following conditions exist:

(a) The organization is not operating in compliance with this part.

(b) The organization does not have the minimum net worth as required by this part.

(c) The organization has advertised, merchandised, or attempted to merchandise its services in such a manner as to misrepresent its services or capacity for service or has engaged in deceptive, misleading, or unfair practices with respect to advertising or merchandising.

(d) The organization is not fulfilling its obligations as a medical discount medical plan organization.

(e) The continued operation of the organization would be hazardous to its members.

(2) If the office has cause to believe that grounds for the suspension or revocation of a license exist, the office shall notify the discount medical plan organization in writing specifically stating the grounds for suspension or revocation and shall pursue a hearing on the matter in accordance with the provisions of chapter 120.

(3) When the license of a discount medical plan organization is surrendered or revoked, such organization must proceed, immediately following the effective date of the order of revocation, to wind up its affairs transacted under the license. The organization may not engage in any further advertising, solicitation, collecting of fees, or renewal of contracts.

(4) The office shall, in its order suspending the authority of a discount medical plan organization to enroll new members, specify the period during which the suspension is to be in effect and the conditions, if any, which must be met by the discount medical plan organization prior to reinstatement of its license to enroll new members. The order of suspension is subject to rescission or modification by further order of the office prior to the expiration of the suspension period. Reinstatement may not be made unless requested by the discount medical plan organization; however, the office may not grant reinstatement if it finds that the circumstances for which the suspension occurred still exist or are likely to recur.

History.—s. 31, ch. 2004-297.



636.223 - Administrative penalty.

636.223 Administrative penalty.—In lieu of suspending or revoking a certificate of authority whenever any discount medical plan organization has been found to have violated any provision of this part, the office may:

(1) Issue and cause to be served upon the organization charged with the violation a copy of such findings and an order requiring such organization to cease and desist from engaging in the act or practice that constitutes the violation.

(2) Impose a monetary penalty of not less than $100 for each violation, but not to exceed an aggregate penalty of $75,000.

History.—s. 12, ch. 2005-232; s. 97, ch. 2006-1.



636.224 - Notice of change of name or address of discount medical plan organization.

636.224 Notice of change of name or address of discount medical plan organization.—Each discount medical plan organization must provide the office at least 30 days’ advance notice of any change in the discount medical plan organization’s name, address, principal business address, or mailing address.

History.—s. 31, ch. 2004-297.



636.226 - Provider name listing.

636.226 Provider name listing.—Each discount medical plan organization must maintain an up-to-date list of the names and addresses of the providers with which it has contracted, on an Internet website page, the address of which shall be prominently displayed on all its advertisements, marketing materials, brochures, and discount cards. This section applies to those providers with whom the discount medical plan organization has contracted directly, as well as those who are members of a provider network with which the discount medical plan organization has contracted.

History.—s. 31, ch. 2004-297.



636.228 - Marketing of discount medical plans.

636.228 Marketing of discount medical plans.—

(1) All advertisements, marketing materials, brochures, and discount cards used by marketers must be approved in writing for such use by the discount medical plan organization.

(2) The discount medical plan organization shall have an executed written agreement with a marketer prior to the marketer’s marketing, promoting, selling, or distributing the discount medical plan. Such agreement shall prohibit the marketer from using marketing materials, brochures, and discount cards without the approval in writing by the discount medical plan organization. The discount medical plan organization shall be bound by any acts of its marketers, within the scope of the marketers’ agency, that do not comply with the provisions of this part.

History.—s. 31, ch. 2004-297; s. 13, ch. 2005-232.



636.230 - Bundling discount medical plans with other products.

636.230 Bundling discount medical plans with other products.—When a marketer or discount medical plan organization sells a discount medical plan together with any other product, the fees for the discount medical plan must be provided in writing to the member if the fees exceed $30.

History.—s. 31, ch. 2004-297; s. 14, ch. 2005-232.



636.232 - Rules.

636.232 Rules.—The commission may adopt rules to administer this part, including rules for the licensing of discount medical plan organizations; establishing standards for evaluating forms, advertisements, marketing materials, brochures, and discount cards; providing for the collection of data; relating to disclosures to plan members; and defining terms used in this part.

History.—s. 31, ch. 2004-297.



636.234 - Service of process on a discount medical plan organization.

636.234 Service of process on a discount medical plan organization.—Sections 624.422 and 624.423 apply to a discount medical plan organization as if the discount medical plan organization were an insurer.

History.—s. 31, ch. 2004-297.



636.236 - Surety bond or security deposit.

636.236 Surety bond or security deposit.—

(1) Each discount medical plan organization licensed pursuant to the provisions of this part must maintain in force a surety bond in its own name in an amount not less than $35,000 to be used at the discretion of the office to protect the financial interests of members who may be adversely affected by the insolvency of a discount medical plan organization. The bond must be issued by an insurance company that is licensed to do business in this state.

(2) In lieu of the bond specified in subsection (1), a licensed discount medical plan organization may deposit and maintain deposited in trust with the department securities eligible for deposit under s. 625.52 having at all times a value of not less than $35,000. If a licensed discount medical plan organization substitutes its deposited securities under this subsection with a surety bond authorized in subsection (1), such deposited securities shall be returned to the discount medical plan organization no later than 45 days following the effective date of the surety bond.

(3) No judgment creditor or other claimant of a discount medical plan organization, other than the office or department, shall have the right to levy upon any of the assets or securities held in this state as a deposit under subsections (1) and (2).

History.—s. 31, ch. 2004-297; s. 15, ch. 2005-232.



636.238 - Penalties for violation of this part.

636.238 Penalties for violation of this part.—

(1) Except as provided in subsection (2), a person who willfully violates any provision of this part commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A person who operates as or willfully aids and abets another operating as a discount medical plan organization in violation of s. 636.204(1) commits a felony punishable as provided for in s. 624.401(4)(b), as if the unlicensed discount medical plan organization were an unauthorized insurer, and the fees, dues, charges, or other consideration collected from the members by the unlicensed discount medical plan organization or marketer were insurance premium.

(3) A person who collects fees for purported membership in a discount medical plan but purposefully fails to provide the promised benefits commits a theft, punishable as provided in s. 812.014.

History.—s. 31, ch. 2004-297; s. 16, ch. 2005-232.



636.240 - Injunctions.

636.240 Injunctions.—

(1) In addition to the penalties and other enforcement provisions of this part, the office may seek both temporary and permanent injunctive relief when:

(a) A discount medical plan is being operated by any person or entity that is not licensed pursuant to this part.

(b) Any person, entity, or discount medical plan organization has engaged in any activity prohibited by this part or any rule adopted pursuant to this part.

(2) The venue for any proceeding brought pursuant to this section shall be in the Circuit Court of Leon County.

(3) The office’s authority to seek injunctive relief is not conditioned on having conducted any proceeding pursuant to chapter 120.

History.—s. 31, ch. 2004-297; s. 124, ch. 2005-2.



636.244 - Unlicensed discount medical plan organizations.

636.244 Unlicensed discount medical plan organizations.—The provisions of ss. 626.901-626.912 apply to the activities of an unlicensed discount medical plan organization as if the unlicensed discount medical plan organization were an unauthorized insurer.

History.—s. 31, ch. 2004-297.









Chapter 641 - HEALTH CARE SERVICE PROGRAMS

Part I - HEALTH MAINTENANCE ORGANIZATIONS (ss. 641.17-641.3923)

641.17 - Short title.

641.17 Short title.—This part shall be known and may be cited as the “Health Maintenance Organization Act.”

History.—s. 1, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 778, 804, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.18 - Declaration of legislative intent, findings, and purposes.

641.18 Declaration of legislative intent, findings, and purposes.—

(1) Faced with the continuation of mounting costs of health care, coupled with the state’s interest in high-quality care, the Legislature has determined that there is a need to explore alternative methods for the delivery of health care services, with a view toward achieving greater efficiency and economy in providing these services.

(2) Health maintenance organizations, consisting of prepaid health care plans, hereinafter referred to as “plans,” are developing rapidly in many communities. Through these organizations, structured in various forms, health care services are provided directly to a group of people who make regular premium payments.

(3) These plans, when properly operated, emphasize effective cost and quality controls.

(4) It shall be the policy of this state to:

(a) Eliminate legal barriers to the organization, promotion, and expansion of comprehensive prepaid health care plans.

(b) Recognize that prepaid comprehensive health care plans shall be exempt from operation of the insurance laws of this state except in the manner and to the extent set forth in this part.

(c) Ensure that comprehensive prepaid health care plans deliver high-quality health care.

(5) Although it is the intent of this act to provide an opportunity for the development of health maintenance organizations, there is no intent to impair the present system for the delivery of health services.

(6) The Legislature has determined that the operation of a health maintenance organization without a subsisting certificate of authority or the renewal, issuance, or delivery of a health maintenance contract without a subsisting certificate of authority constitutes a danger to the citizens of this state and exposes any subscriber to immediate and irreparable injury, loss, or damage.

History.—s. 2, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 779, 804, 809(1st), ch. 82-243; s. 5, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.183 - Statutory accounting procedures; transition provisions.

641.183 Statutory accounting procedures; transition provisions.—All health maintenance organizations, authorized to do business under this chapter on January 1, 2001, shall elect a transition method for compliance with statutory accounting principles as follows:

(1) Report assets acquired prior to June 30, 2001, in accordance with s. 641.35, Florida Statutes (2000), through December 31, 2005. Assets acquired on or after June 30, 2001, shall be accounted for in accordance with the National Association of Insurance Commissioners Accounting Practices and Procedures Manual effective January 1, 2001. A health maintenance organization electing to report assets pursuant to this subsection shall maintain complete and detailed records reflecting such accounting treatment; or

(2) Report all assets in accordance with the NAIC Accounting Practices and Procedures Manual effective January 1, 2001.

History.—s. 21, ch. 2001-213.



641.185 - Health maintenance organization subscriber protections.

641.185 Health maintenance organization subscriber protections.—

(1) With respect to the provisions of this part and part III, the principles expressed in the following statements shall serve as standards to be followed by the commission, the office, the department, and the Agency for Health Care Administration in exercising their powers and duties, in exercising administrative discretion, in administrative interpretations of the law, in enforcing its provisions, and in adopting rules:

(a) A health maintenance organization shall ensure that the health care services provided to its subscribers shall be rendered under reasonable standards of quality of care which are at a minimum consistent with the prevailing standards of medical practice in the community pursuant to ss. 641.495(1) and 641.51.

(b) A health maintenance organization subscriber should receive quality health care from a broad panel of providers, including referrals, preventive care pursuant to s. 641.402(1), emergency screening and services pursuant to ss. 641.31(12) and 641.513, and second opinions pursuant to s. 641.51.

(c) A health maintenance organization subscriber should receive assurance that the health maintenance organization has been independently accredited by a national review organization pursuant to s. 641.512, and is financially secure as determined by the state pursuant to ss. 641.221, 641.225, and 641.228.

(d) A health maintenance organization subscriber should receive continuity of health care, even after the provider is no longer with the health maintenance organization pursuant to s. 641.51(8).

(e) A health maintenance organization subscriber should receive timely, concise information regarding the health maintenance organization’s reimbursement to providers and services pursuant to ss. 641.31 and 641.31015 and should receive prompt payment from the organization pursuant to s. 641.3155.

(f) A health maintenance organization subscriber should receive the flexibility to transfer to another Florida health maintenance organization, regardless of health status, pursuant to ss. 641.228, 641.3104, 641.3107, 641.3111, 641.3921, and 641.3922.

(g) A health maintenance organization subscriber should be eligible for coverage without discrimination against individual participants and beneficiaries of group plans based on health status pursuant to s. 641.31073.

(h) A health maintenance organization that issues a group health contract must: provide coverage for preexisting conditions pursuant to s. 641.31071; guarantee renewability of coverage pursuant to s. 641.31074; provide notice of cancellation pursuant to s. 641.3108; provide extension of benefits pursuant to s. 641.3111; provide for conversion on termination of eligibility pursuant to s. 641.3921; and provide for conversion contracts and conditions pursuant to s. 641.3922.

(i) A health maintenance organization subscriber should receive timely and, if necessary, urgent grievances and appeals within the health maintenance organization pursuant to ss. 641.228, 641.31(5), 641.47, and 641.511.

(j) A health maintenance organization should receive timely and, if necessary, urgent review by an independent state external review organization for unresolved grievances and appeals pursuant to s. 408.7056.

(k) A health maintenance organization subscriber shall be given written notice at least 30 days in advance of a rate change pursuant to s. 641.31(3)(b). In the case of a group member, there may be a contractual agreement with the health maintenance organization to have the employer provide the required notice to the individual members of the group pursuant to s. 641.31(3)(b).

(l) A health maintenance organization subscriber shall be given a copy of the applicable health maintenance contract, certificate, or member handbook specifying: all the provisions, disclosure, and limitations required pursuant to s. 641.31(1) and (4); the covered services, including those services, medical conditions, and provider types specified in ss. 641.31, 641.31094, 641.31095, 641.31096, 641.51(11), and 641.513; and where and in what manner services may be obtained pursuant to s. 641.31(4).

(2) This section shall not be construed as creating a civil cause of action by any subscriber or provider against any health maintenance organization.

History.—s. 44, ch. 2000-256; s. 6, ch. 2001-64; s. 8, ch. 2002-389; s. 1554, ch. 2003-261.



641.19 - Definitions.

641.19 Definitions.—As used in this part, the term:

(1) “Affiliate” means any entity that exercises control over or is controlled by the health maintenance organization, directly or indirectly, through:

(a) Equity ownership of voting securities;

(b) Common managerial control; or

(c) Collusive participation by the management of the health maintenance organization and affiliate in the management of the health maintenance organization or the affiliate.

(2) “Agency” means the Agency for Health Care Administration.

(3) “Capitation” means the fixed amount paid by an HMO to a health care provider under contract with the health maintenance organization in exchange for the rendering of covered medical services.

(4) “Comprehensive health care services” means services, medical equipment, and supplies furnished by a provider, which may include, but which are not limited to, medical, surgical, and dental care; psychological, optometric, optic, chiropractic, podiatric, nursing, physical therapy, and pharmaceutical services; health education, preventive medical, rehabilitative, and home health services; inpatient and outpatient hospital services; extended care; nursing home care; convalescent institutional care; technical and professional clinical pathology laboratory services; laboratory and ambulance services; appliances, drugs, medicines, and supplies; and any other care, service, or treatment of disease, or correction of defects for human beings.

(5) “Copayment” means a specific dollar amount, except as otherwise provided for by statute, that the subscriber must pay upon receipt of covered health care services. Copayments may not be established in an amount that will prevent a person from receiving a covered service or benefit as specified in the subscriber contract approved by the office.

(6) “Emergency medical condition” means:

(a) A medical condition manifesting itself by acute symptoms of sufficient severity, which may include severe pain or other acute symptoms, such that the absence of immediate medical attention could reasonably be expected to result in any of the following:

1. Serious jeopardy to the health of a patient, including a pregnant woman or a fetus.

2. Serious impairment to bodily functions.

3. Serious dysfunction of any bodily organ or part.

(b) With respect to a pregnant woman:

1. That there is inadequate time to effect safe transfer to another hospital prior to delivery;

2. That a transfer may pose a threat to the health and safety of the patient or fetus; or

3. That there is evidence of the onset and persistence of uterine contractions or rupture of the membranes.

(7) “Emergency services and care” means medical screening, examination, and evaluation by a physician, or, to the extent permitted by applicable law, by other appropriate personnel under the supervision of a physician, to determine if an emergency medical condition exists and, if it does, the care, treatment, or surgery for a covered service by a physician necessary to relieve or eliminate the emergency medical condition, within the service capability of a hospital.

(8) “Entity” means any legal entity with continuing existence, including, but not limited to, a corporation, association, trust, or partnership.

(9) “Geographic area” means the county or counties, or any portion of a county or counties, within which the health maintenance organization provides or arranges for comprehensive health care services to be available to its subscribers.

(10) “Guaranteeing organization” is an organization that is domiciled in the United States; that has authorized service of process against it; and that has appointed the Chief Financial Officer as its agent for service of process issuing upon any cause of action arising in this state, based upon any guarantee entered into under this part.

(11) “Health maintenance contract” means any contract entered into by a health maintenance organization with a subscriber or group of subscribers to provide coverage for comprehensive health care services in exchange for a prepaid per capita or prepaid aggregate fixed sum.

(12) “Health maintenance organization” means any organization authorized under this part which:

(a) Provides, through arrangements with other persons, emergency care, inpatient hospital services, physician care including care provided by physicians licensed under chapters 458, 459, 460, and 461, ambulatory diagnostic treatment, and preventive health care services.

(b) Provides, either directly or through arrangements with other persons, health care services to persons enrolled with such organization, on a prepaid per capita or prepaid aggregate fixed-sum basis.

(c) Provides, either directly or through arrangements with other persons, comprehensive health care services which subscribers are entitled to receive pursuant to a contract.

(d) Provides physician services, by physicians licensed under chapters 458, 459, 460, and 461, directly through physicians who are either employees or partners of such organization or under arrangements with a physician or any group of physicians.

(e) If offering services through a managed care system, has a system in which a primary physician licensed under chapter 458, chapter 459, chapter 460, or chapter 461 is designated for each subscriber upon request of a subscriber requesting service by a physician licensed under any of those chapters, and is responsible for coordinating the health care of the subscriber of the respectively requested service and for referring the subscriber to other providers of the same discipline when necessary. Each female subscriber may select as her primary physician an obstetrician/gynecologist who has agreed to serve as a primary physician and is in the health maintenance organization’s provider network.

Except in cases in which the health care provider is an employee of the health maintenance organization, the fact that the health maintenance organization arranges for the provision of health care services under this chapter does not create an actual agency, apparent agency, or employer-employee relationship between the health care provider and the health maintenance organization for purposes of vicarious liability for the medical negligence of the health care provider.

(13) “Insolvent” or “insolvency” means that all the statutory assets of the health maintenance organization, if made immediately available, would not be sufficient to discharge all of its liabilities or that the health maintenance organization is unable to pay its debts as they become due in the usual course of business. In the event that all the assets of the health maintenance organization, if made immediately available, would not be sufficient to discharge all of its liabilities, but the organization has a written guarantee of the type and subject to the same provisions as outlined in s. 641.225, the organization shall not be considered insolvent unless it is unable to pay its debts as they become due in the usual course of business.

(14) “Provider” means any physician, hospital, or other institution, organization, or person that furnishes health care services and is licensed or otherwise authorized to practice in the state.

(15) “Reporting period” means the annual calendar year accounting period or any part thereof.

(16) “Schedule of reimbursements” means a schedule of fees to be paid by a health maintenance organization to a physician provider for reimbursement for specific services pursuant to the terms of a contract. The physician provider’s net reimbursement may vary after consideration of other factors, including, but not limited to, bundling codes together into another code and member cost-sharing responsibility, as long as these factors are disclosed and included in the terms of the contract between the health maintenance organization and provider. The reimbursement schedule may be stated as:

(a) A percentage of the Medicare fee schedule for specific relative-value services;

(b) A listing of the reimbursements to be paid by Current Procedural Terminology codes for physicians that pertain to each physician’s practice; or

(c) Any other method agreed upon by the parties.

Specific nonrelative-value services shall be stated separately from relative-value services, and reimbursement for unclassified services shall be on a reasonable basis.

(17) “Statutory accounting principles” means accounting principles as defined in the National Association of Insurance Commissioners Accounting Practices and Procedures Manual as of 2002.

(18) “Subscriber” means an entity or individual who has contracted, or on whose behalf a contract has been entered into, with a health maintenance organization for health care coverage or other persons who also receive health care coverage as a result of the contract.

(19) “Surplus” means total statutory assets in excess of total liabilities, except that assets pledged to secure debts not reflected on the books of the health maintenance organization shall not be included in surplus. Surplus includes capital stock, capital in excess of par, other contributed capital, retained earnings, and surplus notes.

(20) “Uncovered expenditures” means the cost of health care services that are covered by a health maintenance organization, for which a subscriber would also be liable in the event of the insolvency of the organization.

(21) “Health care risk contract” means a contract under which an individual or entity receives consideration or other compensation in an amount greater than 1 percent of the health maintenance organization’s annual gross written premium in exchange for providing to the health maintenance organization a provider network or other services, which may include administrative services. The 1-percent threshold shall be calculated on a contract-by-contract basis for each such individual or entity and not in the aggregate for all health care risk contracts.

(22) “Provider service network” means a network authorized under s. 409.912(2), reimbursed on a prepaid basis, operated by a health care provider or group of affiliated health care providers, and which directly provides health care services under a Medicare, Medicaid, or Healthy Kids contract.

History.—s. 3, ch. 72-264; s. 1, ch. 76-33; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 780, 804, 809(1st), ch. 82-243; s. 1, ch. 83-198; s. 137, ch. 83-216; s. 2, ch. 84-313; s. 6, ch. 85-177; s. 1, ch. 87-236; s. 1, ch. 87-273; s. 2, ch. 88-126; s. 2, ch. 88-388; s. 2, ch. 89-357; s. 74, ch. 89-360; ss. 111, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 2, ch. 95-281; s. 13, ch. 96-199; s. 3, ch. 96-223; s. 22, ch. 2001-213; s. 10, ch. 2002-247; s. 1555, ch. 2003-261; s. 46, ch. 2003-416; s. 1, ch. 2004-321; s. 33, ch. 2011-135; s. 30, ch. 2015-3.



641.201 - Applicability of other laws.

641.201 Applicability of other laws.—Except as provided in this part, health maintenance organizations shall be governed by the provisions of this part and part III of this chapter and shall be exempt from all other provisions of the Florida Insurance Code except those provisions of the Florida Insurance Code that are explicitly made applicable to health maintenance organizations.

History.—ss. 25, 50, ch. 85-321; s. 3, ch. 87-236; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 40, ch. 95-211; s. 71, ch. 2000-318.



641.2011 - Insurance holding companies.

641.2011 Insurance holding companies.—Part IV of chapter 628 applies to health maintenance organizations licensed under this part.

History.—s. 76, ch. 2000-318.



641.2015 - Incorporation required.

641.2015 Incorporation required.—On or after October 1, 1985, any entity that has not yet obtained a certificate of authority to operate a health maintenance organization in this state shall be incorporated or shall be a division of a corporation formed under the provisions of either part I of chapter 607 or chapter 617 or shall be a public entity that is organized as a political subdivision. In the case of a division of a corporation, the financial requirements of this part shall apply to the entire corporation. Incorporation shall not be required of any entity which has already been issued an initial certificate of authority prior to this date and which is not a corporation on October 1, 1985, or which is incorporated in any other state on October 1, 1985; nor shall incorporation be required on renewal of any certificate of authority by such an organization or be required of a public entity that is organized as a political subdivision.

History.—ss. 7, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 14, ch. 96-199; s. 58, ch. 2014-209.



641.2017 - Insurance business not authorized.

641.2017 Insurance business not authorized.—Nothing in the Florida Insurance Code or this part shall be deemed to authorize any health maintenance organization to transact any insurance business other than that of health maintenance organization type insurance or otherwise to engage in any other type of insurance unless it is authorized under a certificate of authority issued by the office under the provisions of the Florida Insurance Code. However, a health maintenance organization may by contract:

(1) Enter into arrangements whereby the expected cost of health care services provided directly or through arrangements with other persons by the health maintenance organization is self-funded by the person contracting with the health maintenance organization, but the health maintenance organization assumes the risks that costs will exceed that amount on a prepaid per capita or prepaid aggregate fixed-sum basis; or

(2) Enter into arrangements whereby the cost of health care services provided directly or through arrangements with other persons by the health maintenance organization is self-funded by the person contracting with the health maintenance organization.

History.—ss. 26, 50, ch. 85-321; s. 9, ch. 90-248; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1556, ch. 2003-261.



641.2018 - Limited coverage for home health care authorized.

641.2018 Limited coverage for home health care authorized.—

(1) Notwithstanding other provisions of this chapter, a health maintenance organization may issue a contract that limits coverage to home health care services only. The organization and the contract shall be subject to all of the requirements of this part that do not require or otherwise apply to specific benefits other than home care services. To this extent, all of the requirements of this part apply to any organization or contract that limits coverage to home care services, except the requirements for providing comprehensive health care services as provided in ss. 641.19(4), (11), and (12), and 641.31(1), except ss. 641.31(9), (12), (17), (18), (19), (20), (21), and (24) and 641.31095.

(2) Notwithstanding the other provisions of this chapter, a health maintenance organization may apply for and obtain a certificate of authority from the office pursuant to this part and a health care provider certificate pursuant to part III, which certificate limits the authority of the organization to the issuance of contracts that limit coverage to home health care services pursuant to subsection (1). In addition to all applicable requirements of this part, as specified in subsection (1), all of the requirements of part III apply to an organization applying for such a limited certificate, except to the extent that such requirements directly conflict with the limited nature of the coverage provided.

(3) Any contract that limits coverage to home health care benefits as provided in this section must also meet all of the requirements of ss. 627.9403-627.9408 of the Long-Term Care Insurance Act, except s. 627.9407(3)(c) and (9).

History.—s. 6, ch. 96-275; s. 51, ch. 99-3; s. 1557, ch. 2003-261; s. 10, ch. 2006-254.



641.20185 - High-deductible contracts for medical savings accounts.

641.20185 High-deductible contracts for medical savings accounts.—Notwithstanding the provisions of this part and part III related to the requirement for providing comprehensive coverage, a health maintenance organization may offer a high-deductible contract to employers that establish medical savings accounts, as defined in s. 220(d) of the Internal Revenue Code.

History.—s. 22, ch. 97-179; s. 52, ch. 99-3.



641.2019 - Provider service network certificate of authority.

641.2019 Provider service network certificate of authority.—A prepaid provider service network that applies for and obtains a health care provider certificate pursuant to part III of this chapter, meets the surplus requirements of s. 641.225, and meets all other applicable requirements of this part may obtain a certificate of authority under s. 641.21. A certified provider service network has the same rights and responsibilities as a health maintenance organization certified under this part.

History.—s. 34, ch. 2011-135.



641.21 - Application for certificate.

641.21 Application for certificate.—

(1) Before any entity may operate a health maintenance organization, it shall obtain a certificate of authority from the office. The office shall accept and shall begin its review of an application for a certificate of authority anytime after an organization has filed an application for a health care provider certificate pursuant to part III of this chapter. However, the office may not issue a certificate of authority to any applicant which does not possess a valid health care provider certificate issued by the agency. Each application for a certificate shall be on such form as the commission shall prescribe, shall be verified by the oath of two officers of the corporation and properly notarized, and shall be accompanied by the following:

(a) A copy of the articles of incorporation and all amendments thereto;

(b) A copy of the bylaws, rules and regulations, or similar form of document, if any, regulating the conduct of the affairs of the applicant;

(c) A list of the names, addresses, and official capacities with the organization of the persons who are to be responsible for the conduct of the affairs of the health maintenance organization, including all officers, directors, and owners of in excess of 5 percent of the common stock of the corporation. Such persons shall fully disclose to the office and the directors of the health maintenance organization the extent and nature of any contracts or arrangements between them and the health maintenance organization, including any possible conflicts of interest;

(d) A complete biographical statement on forms prescribed by the commission, and an independent investigation report and fingerprints obtained pursuant to chapter 624, of all of the individuals referred to in paragraph (c);

(e) A statement generally describing the health maintenance organization, its operations, and its grievance procedures;

(f) Forms of all health maintenance contracts, certificates, and member handbooks the applicant proposes to offer the subscribers, showing the benefits to which they are entitled, together with a table of the rates charged, or proposed to be charged, for each form of such contract. A certified actuary shall:

1. Certify that the rates are neither inadequate nor excessive nor unfairly discriminatory;

2. Certify that the rates are appropriate for the classes of risks for which they have been computed; and

3. File an adequate description of the rating methodology showing that such methodology follows consistent and equitable actuarial principles;

(g) A statement describing with reasonable certainty the geographic area or areas to be served by the health maintenance organization;

(h) As to any applicant whose business plan indicates that it will receive Medicaid funds, a list of all contracts and agreements and any information relative to any payment or agreement to pay, directly or indirectly, a consultant fee, a broker fee, a commission, or other fee or charge related in any way to the application for a certificate of authority or the issuance of a certificate of authority, including, but not limited to, the name of the person or entity paying the fee; the name of the person or entity receiving the fee; the date of payment; and a brief description of the work performed. The contract, agreement, and related information shall, if requested, be provided to the office.

(i) An audited financial statement prepared on the basis of statutory accounting principles and certified by an independent certified public accountant, except that surplus notes acceptable to the office and meeting the requirements of this act shall be included in the calculation of surplus; and

(j) Such additional reasonable data, financial statements, and other pertinent information as the commission or office requires with respect to the determination that the applicant can provide the services to be offered.

(2) After submission of the application for a certificate of authority, the entity may engage in initial group marketing activities solely with respect to employers, representatives of labor unions, professional associations, and trade associations, so long as it does not enter into, issue, deliver, or otherwise effectuate health maintenance contracts, effectuate or bind coverage or benefits, provide health care services, or collect premiums or charges until it has been issued a certificate of authority by the office. Any such activities, oral or written, shall include a statement that the entity does not possess a valid certificate of authority and cannot enter into health maintenance contracts until such time as it has been issued a certificate of authority by the office.

(3) A comprehensive feasibility study, performed by a certified actuary in conjunction with a certified public accountant. The study shall be for the greater of 3 years or until the health maintenance organization has been projected to be profitable for 12 consecutive months. The study must show that the health maintenance organization would not, at the end of any month of the projection period, have less than the minimum surplus as required by s. 641.225.

History.—s. 5, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 782, 804, 809(1st), ch. 82-243; s. 2, ch. 83-198; s. 8, ch. 85-177; s. 4, ch. 87-236; s. 3, ch. 88-388; ss. 112, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 41, ch. 95-211; s. 15, ch. 96-199; s. 1558, ch. 2003-261; s. 133, ch. 2004-5.



641.215 - Conditions precedent to issuance or maintenance of certificate of authority; effect of bankruptcy proceedings.

641.215 Conditions precedent to issuance or maintenance of certificate of authority; effect of bankruptcy proceedings.—

(1) As a condition precedent to the issuance or maintenance of a certificate of authority, a health maintenance organization insurer must file or have on file with the office:

(a) An acknowledgment that a delinquency proceeding pursuant to part I of chapter 631, or supervision by the department pursuant to ss. 624.80-624.87, constitutes the sole and exclusive method for the liquidation, rehabilitation, reorganization, or conservation of a health maintenance organization.

(b) A waiver of any right to file or be subject to a bankruptcy proceeding.

(2) The commencement of a bankruptcy proceeding either by or against a health maintenance organization shall, by operation of law:

(a) Terminate the health maintenance organization’s certificate of authority.

(b) Vest in the office for the use and benefit of the subscribers of the health maintenance organization the title to any deposits of the insurer held by the department.

If the proceeding is initiated by a party other than the health maintenance organization, the operation of subsection (2) shall be stayed for a period of 60 days following the date of commencement of the proceeding.

History.—ss. 113, 188, ch. 91-108; s. 4, ch. 91-429; s. 1559, ch. 2003-261.



641.217 - Minority recruitment and retention plans required.

641.217 Minority recruitment and retention plans required.—

(1) Any entity contracting with the Agency for Health Care Administration to provide health care services to Medicaid recipients or state employees on a prepaid or fixed-sum basis must submit to the Agency for Health Care Administration the entity’s plan for recruitment and retention of health care practitioners who are minority persons as defined in s. 288.703. The plan must demonstrate an ability to recruit and retain minority persons which shall include, but is not limited to, the following efforts:

(a) Establishing and maintaining contacts with various organizations representing the interests and concerns of minority constituencies to seek advice and assistance.

(b) Identifying and recruiting at colleges and universities which primarily serve minority students.

(c) Reviewing and analyzing the organization’s workforce as to minority representation.

(d) Other factors identified by the Agency for Health Care Administration by rule.

(2) The Agency for Health Care Administration may not contract with such an entity until the agency has received and approved the entity’s plan required in subsection (1). Failure to implement the plan as approved shall constitute grounds for the suspension or termination of the entity’s contract with the agency.

History.—s. 16, ch. 96-199; s. 434, ch. 2011-142.



641.22 - Issuance of certificate of authority.

641.22 Issuance of certificate of authority.—The office shall issue a certificate of authority to any entity filing a completed application in conformity with s. 641.21, upon payment of the prescribed fees and upon the office’s being satisfied that:

(1) As a condition precedent to the issuance of any certificate, the entity has obtained a health care provider certificate from the Agency for Health Care Administration pursuant to part III of this chapter.

(2) The health maintenance organization is actuarially sound.

(3) The entity has met the applicable requirements specified in s. 641.225.

(4) The procedures for offering comprehensive health care services and offering and terminating contracts to subscribers will not unfairly discriminate on the basis of age, sex, race, health, or economic status. However, this section does not prohibit reasonable underwriting classifications for the purposes of establishing contract rates, nor does it prohibit experience rating.

(5) The entity furnishes evidence of adequate insurance coverage or an adequate plan for self-insurance to respond to claims for injuries arising out of the furnishing of comprehensive health care.

(6) The ownership, control, and management of the entity is competent and trustworthy and possesses managerial experience that would make the proposed health maintenance organization operation beneficial to the subscribers. The office shall not grant or continue authority to transact the business of a health maintenance organization in this state at any time during which the office has good reason to believe that:

(a) The ownership, control, or management of the organization includes any person:

1. Who is incompetent or untrustworthy;

2. Who is so lacking in health maintenance organization expertise as to make the operation of the health maintenance organization hazardous to potential and existing subscribers;

3. Who is so lacking in health maintenance organization experience, ability, and standing as to jeopardize the reasonable promise of successful operation;

4. Who is affiliated, directly or indirectly, through ownership, control, reinsurance transactions, or other business relations, with any person whose business operations are or have been marked by business practices or conduct that is to the detriment of the public, stockholders, investors, or creditors; or

5. Whose business operations are or have been marked by business practices or conduct that is to the detriment of the public, stockholders, investors, or creditors;

(b) Any person, including any stock subscriber, stockholder, or incorporator, who exercises or has the ability to exercise effective control of the organization, or who influences or has the ability to influence the transaction of the business of the health maintenance organization, does not possess the financial standing and business experience for the successful operation of the health maintenance organization;

(c) Any person, including any stock subscriber, stockholder, or incorporator, who exercises or has the ability to exercise effective control of the organization, or who influences or has the ability to influence the transaction of the business of the health maintenance organization, has been found guilty of, or has pled guilty or no contest to, any felony or crime punishable by imprisonment of 1 year or more under the laws of the United States or any state thereof or under the laws of any other country, which involves moral turpitude, without regard to whether a judgment or conviction has been entered by the court having jurisdiction in such case. However, in the case of a health maintenance organization operating under a subsisting certificate of authority, the health maintenance organization shall remove any such person immediately upon discovery of the conditions set forth in this paragraph when applicable to such person or under the order of the office, and the failure to so act by the organization is grounds for revocation or suspension of the health maintenance organization’s certificate of authority; or

(d) Any person, including any stock subscriber, stockholder, or incorporator, who exercises or has the ability to exercise effective control of the organization, or who influences or has the ability to influence the transaction of the business of the health maintenance organization, is now or was in the past affiliated, directly or indirectly, through ownership interest of 10 percent or more, control, or reinsurance transactions, with any business, corporation, or other entity that has been found guilty of or has pleaded guilty or nolo contendere to any felony or crime punishable by imprisonment for 1 year or more under the laws of the United States, any state, or any other country, regardless of adjudication. In the case of a health maintenance organization operating under a subsisting certificate of authority, the health maintenance organization shall immediately remove such person or immediately notify the office of such person upon discovery of the conditions set forth in this paragraph, either when applicable to such person or upon order of the office. The failure to remove such person, provide such notice, or comply with such order constitutes grounds for suspension or revocation of the health maintenance organization’s certificate of authority.

(7) The entity has a blanket fidelity bond in the amount of $100,000, issued by a licensed insurance carrier in this state, that will reimburse the entity in the event that anyone handling the funds of the entity either misappropriates or absconds with the funds. All employees handling the funds shall be covered by the blanket fidelity bond. An agent licensed under the provisions of the Florida Insurance Code may either directly or indirectly represent the health maintenance organization in the solicitation, negotiation, effectuation, procurement, receipt, delivery, or forwarding of any health maintenance organization subscriber’s contract or collect or forward any consideration paid by the subscriber to the health maintenance organization; and the licensed agent shall not be required to post the bond required by this subsection.

(8) The entity has filed with the office, and obtained approval from the office of, all reinsurance contracts as provided in s. 641.285.

(9) The health maintenance organization has a grievance procedure that will facilitate the resolution of subscriber grievances and that includes both formal and informal steps available within the organization.

History.—s. 6, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 783, 804, 809(1st), ch. 82-243; s. 3, ch. 83-198; s. 3, ch. 84-313; s. 9, ch. 85-177; s. 5, ch. 87-236; s. 4, ch. 88-388; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 42, ch. 95-211; s. 17, ch. 96-199; s. 21, ch. 97-93; s. 264, ch. 99-8; s. 1560, ch. 2003-261.



641.221 - Continued eligibility for certificate of authority.

641.221 Continued eligibility for certificate of authority.—In order to maintain its eligibility for a certificate of authority, a health maintenance organization shall continue to meet all conditions required to be met under this part and the rules promulgated thereunder for the initial application for and issuance of its certificate of authority under s. 641.22.

History.—ss. 10, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.225 - Surplus requirements.

641.225 Surplus requirements.—

(1) Each health maintenance organization shall at all times maintain a minimum surplus in an amount that is the greater of $1,500,000, or 10 percent of total liabilities, or 2 percent of total annualized premium.

(2) The office shall not issue a certificate of authority unless the health maintenance organization has a minimum surplus in an amount which is the greater of:

(a) Ten percent of their total liabilities based on their startup projection as set forth in this part;

(b) Two percent of their total projected premiums based on their startup projection as set forth in this part; or

(c) $1,500,000, plus all startup losses, excluding profits, projected to be incurred on their startup projection until the projection reflects statutory net profits for 12 consecutive months.

(3) The commission may adopt rules to set uniform standards and criteria for the early warning that the continued operation of any health maintenance organization might be hazardous to its subscribers, creditors, or the general public, and to set standards for evaluating the financial condition of any health maintenance organization.

(4) A surplus note shall not be used to initially capitalize a health maintenance organization.

(5) In lieu of having any minimum surplus, the health maintenance organization may provide a written guarantee to assure payment of covered subscriber claims and all other liabilities of the health maintenance organization, provided that the written guarantee is made by a guaranteeing organization which:

(a) Has been in operation for 5 years or more and has a surplus, not including land, buildings, and equipment, of the greater of $2 million or 2 times the minimum surplus requirements of the health maintenance organization. In any determination of the financial condition of the guaranteeing organization, the definitions of assets, liabilities, and surplus set forth in this part shall apply, except that investments in or loans to any organizations guaranteed by the guaranteeing organization shall be excluded from surplus. If the guaranteeing organization is sponsoring more than one organization, the surplus requirement shall be increased by a multiple equal to the number of such organizations.

(b) Submits a guarantee that is approved by the office as meeting the requirements of this part, provided that the written guarantee contains a provision which requires that the guarantee be irrevocable unless the guaranteeing organization can demonstrate to the office that the cancellation of the guarantee will not result in the insolvency of the health maintenance organization and the office approves cancellation of the guarantee.

(c) Initially submits its audited financial statements, certified by an independent certified public accountant, prepared in accordance with generally accepted accounting principles, covering its two most current annual accounting periods.

(d) Submits annually, within 3 months after the end of its fiscal year, an audited financial statement certified by an independent certified public accountant, prepared in accordance with generally accepted accounting principles. The office may, as it deems necessary, require quarterly financial statements from the guaranteeing organization.

(6) A health maintenance organization that is authorized in this state and one or more other states, jurisdictions, or countries is subject to ss. 624.4085 and 624.40851.

History.—s. 4, ch. 83-198; s. 4, ch. 84-313; s. 28, ch. 85-62; s. 11, ch. 85-177; s. 1, ch. 86-286; s. 5, ch. 88-388; s. 24, ch. 90-295; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 18, ch. 96-199; s. 20, ch. 98-159; s. 7, ch. 2001-64; s. 1561, ch. 2003-261; s. 134, ch. 2004-5; s. 27, ch. 2004-344; s. 16, ch. 2014-101; s. 31, ch. 2015-3; s. 81, ch. 2016-10.



641.2261 - Application of solvency requirements to provider-sponsored organizations and Medicaid provider service networks.

641.2261 Application of solvency requirements to provider-sponsored organizations and Medicaid provider service networks.—

(1) The solvency requirements of ss. 1855 and 1856 of the Balanced Budget Act of 1997 and 42 C.F.R. s. 422.350, subpart H, apply to a health maintenance organization that is a provider-sponsored organization rather than the solvency requirements of this part. However, if the provider-sponsored organization does not meet the solvency requirements of this part, the organization is limited to the issuance of Medicare+Choice plans to eligible individuals. For the purposes of this section, the terms “Medicare+Choice plans,” “provider-sponsored organizations,” and “solvency requirements” have the same meaning as defined in the federal act and federal rules and regulations.

(2) Except for a provider service network seeking to obtain a certificate of authority under s. 641.2019, the solvency requirements in 42 C.F.R. s. 422.350, subpart H, and the solvency requirements established in approved federal waivers pursuant to chapter 409 apply to a Medicaid provider service network rather than the solvency requirements of this part.

History.—s. 74, ch. 2000-318; s. 5, ch. 2005-358; s. 35, ch. 2011-135.



641.227 - Rehabilitation Administrative Expense Fund.

641.227 Rehabilitation Administrative Expense Fund.—

(1) The office shall not issue or permit to exist a certificate of authority to operate a health maintenance organization in this state unless the organization has deposited with the department $10,000 in cash for use in the Rehabilitation Administrative Expense Fund as established in subsection (2).

(2) The department shall maintain all deposits received under this section and all income from such deposits in trust in an account titled “Rehabilitation Administrative Expense Fund.” The fund shall be administered by the department and shall be used for the purpose of payment of the administrative expenses of the department during any rehabilitation of a health maintenance organization, when rehabilitation is ordered by a court of competent jurisdiction.

(3) Upon successful rehabilitation of a health maintenance organization, the organization shall reimburse the fund for the amount of expenses incurred by the department during the court-ordered rehabilitation period.

(4) If a court of competent jurisdiction orders liquidation of a health maintenance organization, the fund shall be reimbursed for expenses incurred by the department as provided for in chapter 631.

(5) Each deposit made under this section shall be allowed as an asset for purposes of determination of the financial condition of the health maintenance organization. The deposit shall be refunded to the organization only when the organization both ceases operation as a health maintenance organization and no longer holds a subsisting certificate of authority.

History.—ss. 12, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1562, ch. 2003-261.



641.228 - Florida Health Maintenance Organization Consumer Assistance Plan.

641.228 Florida Health Maintenance Organization Consumer Assistance Plan.—

(1) The office shall not issue a certificate to any health maintenance organization after July 1, 1989, until the applicant health maintenance organization has paid in full its special assessment as set forth in s. 631.819(2)(a).

(2) No assessment paid to the Florida Health Maintenance Organization Consumer Assistance Plan shall be allowed as an asset of any health maintenance organization.

(3) The office may suspend or revoke the certificate of authority of any health maintenance organization which does not timely pay its assessment to the Florida Health Maintenance Organization Consumer Assistance Plan.

History.—ss. 6, 24, ch. 88-388; ss. 114, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1563, ch. 2003-261.



641.23 - Revocation or cancellation of certificate of authority; suspension of enrollment of new subscribers; terms of suspension.

641.23 Revocation or cancellation of certificate of authority; suspension of enrollment of new subscribers; terms of suspension.—

(1) The maintenance of a valid and current health care provider certificate issued pursuant to part III of this chapter is a condition of the maintenance of a valid and current certificate of authority issued by the office to operate a health maintenance organization. Denial or revocation of a health care provider certificate shall be deemed to be an automatic and immediate cancellation of a health maintenance organization’s certificate of authority. At the discretion of the office, nonrenewal of a health care provider certificate may be deemed to be an automatic and immediate cancellation of a health maintenance organization’s certificate of authority if the Agency for Health Care Administration notifies the office, in writing, that the health care provider certificate will not be renewed.

(2) The office may suspend the authority of a health maintenance organization to enroll new subscribers or revoke any certificate issued to a health maintenance organization, or order compliance within 30 days, if it finds that any of the following conditions exists:

(a) The organization is not operating in compliance with this part;

(b) The plan is no longer actuarially sound or the organization does not have the minimum surplus as required by this part;

(c) The existing contract rates are excessive, inadequate, or unfairly discriminatory;

(d) The organization has advertised, merchandised, or attempted to merchandise its services in such a manner as to misrepresent its services or capacity for service or has engaged in deceptive, misleading, or unfair practices with respect to advertising or merchandising; or

(e) The organization is insolvent.

(3) Whenever the financial condition of the health maintenance organization is such that, if not modified or corrected, its continued operation would result in impairment or insolvency, the office may order the health maintenance organization to file with the office and implement a corrective action plan designed to do one or more of the following:

(a) Reduce the total amount of present potential liability for benefits by reinsurance or other means.

(b) Reduce the volume of new business being accepted.

(c) Reduce the expenses of the health maintenance organization by specified methods.

(d) Suspend or limit the writing of new business for a period of time.

(e) Require an increase in the health maintenance organization’s net worth.

If the health maintenance organization fails to submit a plan within 30 days of the office’s order or submits a plan which is insufficient to correct the health maintenance organization’s financial condition, the office may order the health maintenance organization to implement one or more of the corrective actions listed in this subsection.

(4) The office shall, in its order suspending the authority of a health maintenance organization to enroll new subscribers, specify the period during which the suspension is to be in effect and the conditions, if any, which must be met by the health maintenance organization prior to reinstatement of its authority to enroll new subscribers. The order of suspension is subject to rescission or modification by further order of the office prior to the expiration of the suspension period. Reinstatement shall not be made unless requested by the health maintenance organization; however, the office shall not grant reinstatement if it finds that the circumstances for which the suspension occurred still exist or are likely to recur.

(5) The commission shall adopt rules establishing an actuarially sound medical loss ratio for Medicaid. In determining the appropriate medical loss ratio, the commission shall consider factors, including but not limited to, plan age, plan structure, geographic service area, product mix, provider network, medical inflation, provider services, other professional services, out of network referrals and expenditures, in and out of network emergency room expenditures, inpatient expenditures, other medical expenditures, incentive pool adjustments, copayments, coordination of benefits, subrogation, and any other expenses associated with the delivery of medical benefits. The commission shall utilize assistance from the Agency for Health Care Administration, the State University System, an independent actuary, and representatives from health maintenance organizations in developing the rule for appropriate medical loss ratios.

(6) The office shall calculate and publish at least annually the medical loss ratios of all licensed health maintenance organizations. The publication shall include an explanation of what the medical loss ratio means and shall disclose that the medical loss ratio is not a direct reflection of quality, but must be looked at along with patient satisfaction and other standards that define quality.

History.—s. 7, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 784, 804, 809(1st), ch. 82-243; s. 5, ch. 83-198; s. 6, ch. 84-313; s. 6, ch. 87-236; s. 7, ch. 88-388; ss. 115, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 43, ch. 95-211; s. 19, ch. 96-199; s. 265, ch. 99-8; s. 2, ch. 2000-155; s. 1564, ch. 2003-261.



641.234 - Administrative, provider, and management contracts.

641.234 Administrative, provider, and management contracts.—

(1) The office may require a health maintenance organization to submit any contract for administrative services, contract with a provider other than an individual physician, contract for management services, and contract with an affiliated entity to the office.

(2) After review of a contract the office may order the health maintenance organization to cancel the contract in accordance with the terms of the contract and applicable law if it determines:

(a) That the fees to be paid by the health maintenance organization under the contract are so unreasonably high as compared with similar contracts entered into by the health maintenance organization or as compared with similar contracts entered into by other health maintenance organizations in similar circumstances that the contract is detrimental to the subscribers, stockholders, investors, or creditors of the health maintenance organization; or

(b) That the contract is with an entity that is not licensed under state statutes, if such license is required, or is not in good standing with the applicable regulatory agency.

(3) All contracts for administrative services, management services, provider services other than individual physician contracts, and with affiliated entities entered into or renewed by a health maintenance organization on or after October 1, 1988, shall contain a provision that the contract shall be canceled upon issuance of an order by the office pursuant to this section.

(4)(a) If a health maintenance organization, through a health care risk contract, transfers to any entity the obligations to pay any provider for any claims arising from services provided to or for the benefit of any subscriber of the organization, the health maintenance organization shall remain responsible for any violations of ss. 641.3155, 641.3156, and 641.51(4). The provisions of ss. 624.418-624.4211 and 641.52 shall apply to any such violations.

(b) As used in this subsection:

1. The term “health care risk contract” means a contract under which an entity receives compensation in exchange for providing to the health maintenance organization a provider network or other services, which may include administrative services.

2. The term “entity” means a person licensed as an administrator under s. 626.88 and does not include any provider or group practice, as defined in s. 456.053, providing services under the scope of the license of the provider or the members of the group practice. The term does not include a hospital providing billing, claims, and collection services solely on its own and its physicians’ behalf and providing services under the scope of its license.

History.—ss. 8, 24, ch. 88-388; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 20, ch. 96-199; s. 72, ch. 2000-318; s. 9, ch. 2002-389; s. 1565, ch. 2003-261.



641.2342 - Contract providers.

641.2342 Contract providers.—Each health maintenance organization shall file, upon the request of the office, financial statements for all contract providers of comprehensive health care services who have assumed, through capitation or other means, more than 10 percent of the health care risks of the health maintenance organization. However, this provision shall not apply to any individual physician.

History.—ss. 9, 24, ch. 88-388; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1566, ch. 2003-261.



641.25 - Administrative penalty in lieu of suspension or revocation.

641.25 Administrative penalty in lieu of suspension or revocation.—If the office finds that one or more grounds exist for the revocation or suspension of a certificate issued under this part, the office may, in lieu of revocation or suspension, impose a fine upon the health maintenance organization. With respect to any nonwillful violation, the fine must not exceed $2,500 per violation. Such fines may not exceed an aggregate amount of $25,000 for all nonwillful violations arising out of the same action. With respect to any knowing and willful violation of a lawful order or rule of the office or commission or a provision of this part, the office may impose upon the organization a fine in an amount not to exceed $20,000 for each such violation. Such fines may not exceed an aggregate amount of $250,000 for all knowing and willful violations arising out of the same action. The commission must adopt by rule penalty categories that specify varying ranges of monetary fines for willful violations and for nonwillful violations.

History.—s. 9, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 786, 804, 809(1st), ch. 82-243; s. 6, ch. 83-198; s. 7, ch. 87-236; s. 10, ch. 88-388; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 21, ch. 96-199; s. 1567, ch. 2003-261.



641.255 - Acquisition, merger, or consolidation.

641.255 Acquisition, merger, or consolidation.—

(1) Every acquisition of a health maintenance organization shall be subject to the provisions of s. 628.4615. However, in the case of a health maintenance organization organized as a for-profit corporation, the provisions of s. 628.451 govern with respect to any merger or consolidation; and, in the case of a health maintenance organization organized as a not-for-profit corporation, the provisions of s. 628.471 govern with respect to any merger or consolidation.

(2) In addition to the requirements set forth in ss. 628.451, 628.4615, and 628.471, each party to any transaction involving any licensee which, as indicated in its most recent quarterly or annual statement, derives income from Medicaid funds shall in the filing made with the office identify:

(a) Any person who has received any payment from either party or any person on that party’s behalf; or

(b) The existence of any agreement entered into by either party or by any person on that party’s behalf to pay a consultant fee, a broker fee, a commission, or other fee or charge,

which in any way relates to the acquisition, merger, or consolidation. The commission may adopt a form to be made part of the application which is to be sworn to by an officer of the entity which made or will make the payment. The form shall include the name of the person or entity paying the fee; the name of the person or entity receiving the fee; the date of payment; and a brief description of the work performed.

(3) A health maintenance organization that is a member of a holding company system is subject to s. 628.461 but not s. 628.4615.

History.—ss. 787, 809(1st), ch. 82-243; ss. 13, 17, ch. 86-250; s. 4, ch. 87-50; s. 10, ch. 90-248; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 22, ch. 96-199; s. 1568, ch. 2003-261; s. 17, ch. 2014-101.



641.26 - Annual and quarterly reports.

641.26 Annual and quarterly reports.—

(1) Every health maintenance organization shall, annually within 3 months after the end of its fiscal year, or within an extension of time therefor as the office, for good cause, may grant, in a form prescribed by the commission, file a report with the office, verified by the oath of two officers of the organization or, if not a corporation, of two persons who are principal managing directors of the affairs of the organization, properly notarized, showing its condition on the last day of the immediately preceding reporting period. Such report shall include:

(a) A financial statement of the health maintenance organization filed by electronic means in a computer-readable form using a format acceptable to the office.

(b) A financial statement of the health maintenance organization filed on forms acceptable to the office.

(c) An audited financial statement of the health maintenance organization, including its balance sheet and a statement of operations for the preceding year certified by an independent certified public accountant, prepared in accordance with statutory accounting principles.

(d) The number of health maintenance contracts issued and outstanding and the number of health maintenance contracts terminated.

(e) The number and amount of damage claims for medical injury initiated against the health maintenance organization and any of the providers engaged by it during the reporting year, broken down into claims with and without formal legal process, and the disposition, if any, of each such claim.

(f) An actuarial certification that:

1. The health maintenance organization is actuarially sound, which certification shall consider the rates, benefits, and expenses of, and any other funds available for the payment of obligations of, the organization.

2. The rates being charged or to be charged are actuarially adequate to the end of the period for which rates have been guaranteed.

3. Incurred but not reported claims and claims reported but not fully paid have been adequately provided for.

4. The health maintenance organization has adequately provided for all obligations required by s. 641.35(3)(a).

(g) A report prepared by the certified public accountant and filed with the office describing material weaknesses in the health maintenance organization’s internal control structure as noted by the certified public accountant during the audit. The report must be filed with the annual audited financial report as required in paragraph (c). The health maintenance organization shall provide a description of remedial actions taken or proposed to correct material weaknesses, if the actions are not described in the independent certified public accountant’s report.

(h) Such other information relating to the performance of health maintenance organizations as is required by the commission or office.

(2) The office may require updates of the actuarial certification as to a particular health maintenance organization if the office has reasonable cause to believe that such reserves are understated to the extent of materially misstating the financial position of the health maintenance organization. Workpapers in support of the statement of the updated actuarial certification must be provided to the office upon request.

(3) Every health maintenance organization shall file quarterly, for the first three calendar quarters of each year, an unaudited financial statement of the organization as described in paragraphs (1)(a) and (b). The statement for the quarter ending March 31 shall be filed on or before May 15, the statement for the quarter ending June 30 shall be filed on or before August 15, and the statement for the quarter ending September 30 shall be filed on or before November 15. The quarterly report shall be verified by the oath of two officers of the organization, properly notarized.

(4) Any health maintenance organization that neglects to file an annual report or quarterly report in the form and within the time required by this section shall forfeit up to $1,000 for each day for the first 10 days during which the neglect continues and shall forfeit up to $2,000 for each day after the first 10 days during which the neglect continues; and, upon notice by the office to that effect, the organization’s authority to enroll new subscribers or to do business in this state shall cease while such default continues. The office shall deposit all sums collected by it under this section to the credit of the Insurance Regulatory Trust Fund. The office shall not collect more than $100,000 for each report.

(5) Each authorized health maintenance organization shall retain an independent certified public accountant, referred to in this section as “CPA,” who agrees by written contract with the health maintenance organization to comply with the provisions of this part.

(a) The CPA shall provide to the HMO audited financial statements consistent with this part.

(b) Any determination by the CPA that the health maintenance organization does not meet minimum surplus requirements as set forth in this part shall be stated by the CPA, in writing, in the audited financial statement.

(c) The completed work papers and any written communications between the CPA firm and the health maintenance organization relating to the audit of the health maintenance organization shall be made available for review on a visual-inspection-only basis by the office at the offices of the health maintenance organization, at the office, or at any other reasonable place as mutually agreed between the office and the health maintenance organization. The CPA must retain for review the work papers and written communications for a period of not less than 6 years.

(d) The CPA shall provide to the office a written report describing material weaknesses in the health maintenance organization’s internal control structure as noted during the audit.

(6) To facilitate uniformity in financial statements and to facilitate office analysis, the commission may by rule adopt the form for financial statements of a health maintenance organization, including supplements as approved by the National Association of Insurance Commissioners in 1995, and may adopt subsequent amendments thereto if the methodology remains substantially consistent, and may by rule require each health maintenance organization to submit to the office all or part of the information contained in the annual statement in a computer-readable form compatible with the electronic data processing system specified by the office.

(7) In addition to information called for and furnished in connection with its annual or quarterly statements, the health maintenance organization shall furnish to the office as soon as reasonably possible such information as to its material transactions which, in the office’s opinion, may have a material adverse effect on the health maintenance organization’s financial condition, as the office requests in writing. All such information furnished pursuant to the office’s request must be verified by the oath of two executive officers of the health maintenance organization.

(8) Each health maintenance organization shall file one copy of its annual statement convention blank in electronic form, along with such additional filings as prescribed by the commission for the preceding calendar year or quarter, with the National Association of Insurance Commissioners. Each health maintenance organization shall pay fees assessed by the National Association of Insurance Commissioners to cover costs associated with the filing and analysis of the documents by the National Association of Insurance Commissioners.

History.—s. 10, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 788, 804, 809(1st), ch. 82-243; s. 7, ch. 83-198; s. 13, ch. 85-177; s. 8, ch. 87-236; s. 11, ch. 88-388; s. 75, ch. 89-360; ss. 116, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 23, ch. 96-199; s. 22, ch. 98-159; s. 7, ch. 2002-247; s. 1569, ch. 2003-261.



641.261 - Other reporting requirements.

641.261 Other reporting requirements.—

(1) Each authorized health maintenance organization shall provide records and information to the Agency for Health Care Administration pursuant to s. 409.910(20) and (21) for the sole purpose of identifying potential coverage for claims filed with the agency and its fiscal agents for payment of medical services under the Medicaid program.

(2) Any information provided by a health maintenance organization under this section to the agency shall not be considered a violation of any right of confidentiality or contract that the health maintenance organization may have with covered persons. The health maintenance organization is immune from any liability that it may otherwise incur through its release of information to the agency under this section.

History.—s. 6, ch. 87-377; s. 1, ch. 88-303; s. 8, ch. 90-232; s. 37, ch. 90-295; ss. 187, 188, ch. 91-108; s. 68, ch. 91-282; s. 4, ch. 91-429; s. 44, ch. 95-211; s. 266, ch. 99-8; s. 189, ch. 99-397.



641.27 - Examination by the department.

641.27 Examination by the department.—

(1) The office shall examine the affairs, transactions, accounts, business records, and assets of any health maintenance organization as often as it deems it expedient for the protection of the people of this state, but not less frequently than once every 5 years. However, except when the medical records are requested and copies furnished pursuant to s. 456.057, medical records of individuals and records of physicians providing service under contract to the health maintenance organization shall not be subject to audit, although they may be subject to subpoena by court order upon a showing of good cause. For the purpose of examinations, the office may administer oaths to and examine the officers and agents of a health maintenance organization concerning its business and affairs. The examination of each health maintenance organization by the office shall be subject to the same terms and conditions as apply to insurers under chapter 624. In no event shall expenses of all examinations exceed a maximum of $50,000 for any 1-year period. Any rehabilitation, liquidation, conservation, or dissolution of a health maintenance organization shall be conducted under the supervision of the department, which shall have all power with respect thereto granted to it under the laws governing the rehabilitation, liquidation, reorganization, conservation, or dissolution of life insurance companies.

(2) The office may contract, at reasonable fees for work performed, with qualified, impartial outside sources to perform audits or examinations or portions thereof pertaining to the qualification of an entity for issuance of a certificate of authority or to determine continued compliance with the requirements of this part, in which case the payment must be made directly to the contracted examiner by the health maintenance organization examined, in accordance with the rates and terms agreed to by the office and the examiner. Any contracted assistance shall be under the direct supervision of the office. The results of any contracted assistance shall be subject to the review of, and approval, disapproval, or modification by, the office.

History.—s. 11, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 789, 804, 809(1st), ch. 82-243; s. 8, ch. 83-198; s. 14, ch. 85-177; s. 9, ch. 87-236; s. 12, ch. 88-388; ss. 117, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 161, ch. 98-166; s. 222, ch. 2000-160; s. 73, ch. 2000-318; s. 1570, ch. 2003-261; s. 9, ch. 2005-231.



641.28 - Civil remedy.

641.28 Civil remedy.—In any civil action brought to enforce the terms and conditions of a health maintenance organization contract, the prevailing party is entitled to recover reasonable attorney’s fees and court costs. This section shall not be construed to authorize a civil action against the commission, office, or department, their employees, or the Chief Financial Officer or against the Agency for Health Care Administration, its employees, or the director of the agency.

History.—s. 12, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 790, 804, 809(1st), ch. 82-243; s. 9, ch. 83-198; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 24, ch. 96-199; s. 1571, ch. 2003-261.



641.281 - Injunction.

641.281 Injunction.—In addition to the penalties and other enforcement provisions of this part, the office and department, within the scope of their regulatory jurisdictions, are vested with the power to seek both temporary and permanent injunctive relief when:

(1) A health maintenance organization is being operated by any person or entity without a subsisting certificate of authority.

(2) Any person, entity, or health maintenance organization has engaged in any activity prohibited by this part or any rule adopted pursuant thereto.

(3) Any health maintenance organization, person, or entity is renewing, issuing, or delivering a health maintenance contract or contracts without a subsisting certificate of authority.

The office’s and department’s authority to seek injunctive relief shall not be conditioned on having conducted any proceeding pursuant to chapter 120.

History.—ss. 15, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1572, ch. 2003-261.



641.282 - Payment of judgment by health maintenance organization.

641.282 Payment of judgment by health maintenance organization.—Except as otherwise ordered by the court or mutually agreed upon by the parties, every judgment or decree entered in any of the courts of this state against any health maintenance organization for the recovery of money shall be fully satisfied within 60 days from and after the entry thereof or, in the case of an appeal from such judgment or decree, within 60 days from and after the affirmance of the same by the appellate court.

History.—ss. 16, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.284 - Liquidation, rehabilitation, reorganization, and conservation; exclusive methods of remedy.

641.284 Liquidation, rehabilitation, reorganization, and conservation; exclusive methods of remedy.—A delinquency proceeding under part I of chapter 631, or supervision by the office under ss. 624.80-624.87, constitute the sole and exclusive means of liquidating, reorganizing, rehabilitating, or conserving a health maintenance organization.

History.—ss. 118, 188, ch. 91-108; s. 4, ch. 91-429; s. 1573, ch. 2003-261.



641.285 - Insolvency protection.

641.285 Insolvency protection.—

(1) Each health maintenance organization shall deposit with the department cash or securities of the type eligible under s. 625.52, which shall have at all times a market value in the amount set forth in this subsection. The amount of the deposit shall be reviewed annually, or more often, as the office deems necessary. The market value of the deposit shall be a minimum of $300,000.

(2) If securities or assets deposited by a health maintenance organization under this part are subject to material fluctuations in market value, the office may, in its discretion, require the organization to deposit and maintain on deposit additional securities or assets in an amount as may be reasonably necessary to assure that the deposit will at all times have a market value of not less than the amount specified under this section. If for any reason the market value of assets and securities of a health maintenance organization held on deposit in this state under this code falls below the amount required, the organization shall promptly deposit other or additional assets or securities eligible for deposit sufficient to cure the deficiency. If the health maintenance organization has failed to cure the deficiency within 30 days after receipt of notice thereof by registered or certified mail from the office, the office may revoke the certificate of authority of the health maintenance organization.

(3) Whenever the office determines that the financial condition of a health maintenance organization has deteriorated to the point that the policyholders’ or subscribers’ best interests are not being preserved by the activities of a health maintenance organization, the office may require such health maintenance organization to deposit and maintain deposited in trust with the department for the protection of the health maintenance organization’s policyholders, subscribers, and creditors, for such time as the office deems necessary, securities eligible for such deposit under s. 625.52 having a market value of not less than the amount that the office determines is necessary, which amount must not be less than $100,000 or greater than $2 million. The deposit required under this subsection is in addition to any other deposits required of a health maintenance organization pursuant to subsections (1) and (2).

(4) All income from deposits shall belong to the depositing health maintenance organization and shall be paid to it as it becomes available. A health maintenance organization that has made a securities deposit may withdraw that deposit, or any part thereof, after making a substitute deposit of cash or eligible securities or any combination of these or other acceptable measures of equal amount and value.

History.—ss. 791, 809(1st), ch. 82-243; s. 10, ch. 83-198; s. 17, ch. 85-177; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 21, ch. 98-159; s. 1574, ch. 2003-261.



641.286 - Levy upon deposit limited.

641.286 Levy upon deposit limited.—No judgment creditor or other claimant of a health maintenance organization shall have the right to levy upon any of the assets or securities held in this state as a deposit under s. 641.285.

History.—ss. 18, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.29 - Fees.

641.29 Fees.—Every health maintenance organization shall pay to the office the following fees:

(1) For filing a copy of its application for a certificate of authority or amendment thereto, a nonrefundable fee in the amount of $1,000.

(2) For filing each annual report, which must be filed by electronic means in a computer-readable form, $150.

History.—s. 13, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 792, 804, 809(1st), ch. 82-243; s. 19, ch. 85-177; s. 10, ch. 87-236; s. 13, ch. 88-388; ss. 119, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1575, ch. 2003-261.



641.30 - Construction and relationship to other laws.

641.30 Construction and relationship to other laws.—

(1) Every health maintenance organization shall accept the claim form prescribed pursuant to s. 641.3155.

(2) Except as provided in this part, the Florida Insurance Code does not apply to health maintenance organizations certificated under this part, and health maintenance organizations certificated under this part are not subject to part II of this chapter. Any person, entity, or health maintenance organization operating without a subsisting certificate of authority in violation of this part or rules promulgated thereunder or renewing, issuing, or delivering health maintenance contracts without a subsisting certificate of authority in violation of this part or rules promulgated thereunder, in addition to being subject to the provisions of this part, is subject to the provisions of the Florida Insurance Code as defined in s. 624.01.

(3) The solicitation of subscribers by a health maintenance organization or its representatives shall not be construed to be violative of any provisions of law relating to solicitation or advertising by health professionals if the health maintenance organization is operating pursuant to a subsisting certificate of authority.

(4) The Division of Investigative and Forensic Services of the department is vested with all powers granted to it under the Florida Insurance Code with respect to the investigation of any violation of this part.

(5) Every health maintenance organization must comply with s. 627.4301.

History.—s. 14, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 793, 804, 809(1st), ch. 82-243; s. 7, ch. 84-313; s. 20, ch. 85-177; s. 11, ch. 87-236; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 5, ch. 97-182; s. 53, ch. 99-3; s. 10, ch. 2002-389; s. 26, ch. 2016-165.



641.3005 - Application of ch. 85-177.

641.3005 Application of ch. 85-177.—This act shall take effect October 1, 1985, and shall apply to all health maintenance organizations that have obtained certificates of authority before, on, or after this date, unless otherwise provided in this act. Any provision of this act necessitating a change in a health maintenance contract shall apply to contracts issued or renewed after October 1, 1985.

History.—s. 48, ch. 85-177; s. 1, ch. 86-286; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.3007 - HIV infection and AIDS for contract purposes.

641.3007 HIV infection and AIDS for contract purposes.—

(1) PURPOSE.—The purpose of this section is to prohibit unfair practices in a health maintenance organization contract with respect to exposure to the human immunodeficiency virus infection and related matters, and thereby reduce the possibility that a health maintenance organization subscriber or applicant may suffer unfair discrimination when subscribing to or applying for the contractual services of a health maintenance organization.

(2) SCOPE.—This section applies to all health maintenance contracts which are issued in this state or which are issued outside this state but cover residents of this state. This section shall not prohibit a health maintenance organization from contesting a contract or claim to the extent allowed by law.

(3) DEFINITIONS.—As used in this section:

(a) “AIDS” means acquired immune deficiency syndrome.

(b) “ARC” means AIDS-related complex.

(c) “HIV” means human immunodeficiency virus identified as the causative agent of AIDS.

(4) UTILIZATION OF MEDICAL TESTS.—

(a) With respect to the issuance of or the underwriting of a health maintenance organization contract regarding exposure to the HIV infection and sickness or medical conditions derived from such infection, a health maintenance organization shall only utilize medical tests which are reliable predictors of risk. A test which is recommended by the Centers for Disease Control and Prevention or by the federal Food and Drug Administration is deemed to be reliable for the purposes of this section. A test which is rejected or not recommended by the Centers for Disease Control and Prevention or the federal Food and Drug Administration is a test which is deemed to be not reliable for the purposes of this section. If a specific Centers for Disease Control and Prevention or federal Food and Drug Administration recommended test indicates the existence or potential existence of exposure by the HIV infection or a sickness or medical condition related to the HIV infection, before relying on a single test result to deny or limit coverage or to rate the coverage, the health maintenance organization shall follow the applicable Centers for Disease Control and Prevention or federal Food and Drug Administration recommended test protocol and shall utilize any applicable Centers for Disease Control and Prevention or federal Food and Drug Administration recommended followup tests or series of tests to confirm the indication.

(b) Prior to testing, the health maintenance organization must disclose its intent to test the person for the HIV infection or for a specific sickness or medical condition derived therefrom and must obtain the person’s written informed consent to administer the test. Written informed consent shall include a fair explanation of the test, including its purpose, potential uses, and limitations, and the meaning of its results and the right to confidential treatment of information. Use of a form approved by the office shall raise a conclusive presumption of informed consent.

(c) An applicant shall be notified of a positive test result by a physician designated by the applicant or, in the absence of such designation, by the Department of Health. Such notification must include:

1. Face-to-face posttest counseling on the meaning of the test results; the possible need for additional testing; and the need to eliminate behavior which might spread the disease to others;

2. The availability in the geographic area of any appropriate health care services, including mental health care, and appropriate social and support services;

3. The benefits of locating and counseling any individual by whom the infected individual may have been exposed to human immunodeficiency virus and any individual whom the infected individual may have exposed to the virus; and

4. The availability, if any, of the services of public health authorities with respect to locating and counseling any individual described in subparagraph 3.

(d) A medical test for exposure to the HIV infection or for a sickness or medical condition derived from such infection shall only be required of or given to a person if the test is required or given to all subscribers or applicants or if the decision to require the test is based on the person’s medical history. Sexual orientation shall not be used in the underwriting process or in the determination of which subscribers or applicants for enrollment shall be tested for exposure to the HIV infection. Neither the marital status, the living arrangements, the occupation, the gender, the beneficiary designation, nor the zip code or other territorial classification of an applicant shall be used to establish the applicant’s sexual orientation.

(e) A health maintenance organization may inquire whether a person has been tested positive for exposure to the HIV infection or been diagnosed as having AIDS or ARC caused by the HIV infection or other sickness or medical condition derived from such infection. A health maintenance organization shall not inquire whether a person has been tested for or has received a negative result from a specific test for exposure to the HIV infection or for a sickness or medical condition derived from such infection.

(f) A health maintenance organization shall maintain strict confidentiality regarding medical test results with respect to the HIV infection or a specific sickness or medical condition derived from such infection. Information regarding specific test results shall not be disclosed outside the health maintenance organization, its employees, its marketing representatives, or its insurance affiliates, except to the person tested and to persons designated in writing by the person tested. Specific test results shall not be furnished to an insurance industry or health maintenance organization data bank if a review of the information would identify the individual and the specific test results.

(g) No laboratory may be used by an insurer or insurance support organization for the processing of HIV-related tests unless it is certified by the United States Department of Health and Human Services under the Clinical Laboratories Improvement Act of 1967, permitting testing of specimens obtained in interstate commerce, and subjects itself to ongoing proficiency testing by the College of American Pathologists, the American Association of Bio Analysts, or an equivalent program approved by the Centers for Disease Control and Prevention of the United States Department of Health and Human Services.

(5) RESTRICTIONS ON CONTRACT EXCLUSIONS AND LIMITATIONS.—

(a) A health maintenance organization contract shall not exclude coverage of a member of a subscriber group because of a positive test result for exposure to the HIV infection or a specific sickness or medical condition derived from such infection, either as a condition for or subsequent to the issuance of the contract, provided that this prohibition shall not apply to persons applying for enrollment where individual underwriting is otherwise allowed by law.

(b) No health maintenance organization contract shall exclude or limit coverage for exposure to the HIV infection or a specific sickness or medical condition derived from such infection, except as provided in a preexisting condition clause.

History.—ss. 51, 54, ch. 88-380; s. 188, ch. 91-108; s. 4, ch. 91-429; s. 45, ch. 95-211; s. 54, ch. 99-3; s. 267, ch. 99-8; s. 1576, ch. 2003-261.



641.305 - Language used in contracts and advertisements; translations.

641.305 Language used in contracts and advertisements; translations.—

(1)(a) All health maintenance contracts or forms shall be printed in English.

(b) If the negotiations by a health maintenance organization with a member leading up to the effectuation of a health maintenance contract are conducted in a language other than English, the health maintenance organization shall supply to the member a written translation of the contract, which translation accurately reflects the substance of the contract and is in the language used to negotiate the contract. The written translation shall be affixed to and shall become a part of the contract or form. Any such translation shall be furnished to the office as part of the filing of the health maintenance contract form. No translation of a health maintenance contract form shall be approved by the department unless the translation accurately reflects the substance of the health maintenance contract form in translation.

(2) The text of all advertisements by a health maintenance organization, if printed or broadcast in a language other than English, also shall be available in English and shall be furnished to the office upon request. As used in this subsection, the term “advertisement” means any advertisement, circular, pamphlet, brochure, or other printed material disclosing or disseminating advertising material or information by a health maintenance organization to prospective or existing subscribers and includes any radio or television transmittal of an advertisement or information.

History.—ss. 22, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1577, ch. 2003-261.



641.309 - Standards for marketing to persons eligible for Medicare.

641.309 Standards for marketing to persons eligible for Medicare.—

(1) Every health maintenance organization marketing coverage to Medicare participants or persons eligible for Medicare in this state, directly or through its agents, shall:

(a) Establish marketing procedures to assure that any comparison of benefits between Medicare or any other health maintenance organization offering such coverage by its agents will be fair and accurate.

(b) Establish marketing procedures to assure proper notification to the Medicare participant of enrollment or disenrollment from the health maintenance organization. Such notification shall be made in a timely manner.

(c) Display prominently by type, stamp, or other appropriate means, on the first page of the application and contract, the following:

“Notice to buyer: When you enroll in this health maintenance organization, you will be disenrolled from Medicare. The buyer should be aware that in order to receive payment or coverage for services such services must be rendered by physicians, hospitals, and other health care providers designated by the health maintenance organization. If the services are rendered by a nonparticipating physician, hospital, or other health care provider, the purchaser may be liable for payment for such services except in very limited circumstances.”

(d) Inquire and otherwise make every reasonable effort to identify whether a prospective Medicare participant has previously been enrolled in either the same health maintenance organization as a Medicare participant or in another health maintenance organization as a Medicare participant.

(2) In addition to the practices prohibited in s. 641.3903:

(a) No health maintenance organization or person representing such health maintenance organization shall employ any method of marketing having the effect of or tending to induce the purchase of health care plans through fraud, deceit, force, fright, threat whether explicit or implied, intimidation, harassment, or undue pressure to purchase or recommend the purchase of a health maintenance organization contract.

(b) No participating provider, employee, or agent of such participating provider shall be an agent for or conduct any sales activities for a health maintenance organization with whom they have a provider contract.

History.—ss. 120, 188, ch. 91-108; s. 4, ch. 91-429.



641.31 - Health maintenance contracts.

641.31 Health maintenance contracts.—

(1) Any entity issued a certificate and otherwise in compliance with this part may enter into contracts in this state to provide an agreed-upon set of comprehensive health care services to subscribers in exchange for a prepaid per capita sum or a prepaid aggregate fixed sum. Each subscriber shall be given a copy of the applicable health maintenance contract, certificate, or member handbook. Whichever document is provided to a subscriber shall contain all of the provisions and disclosures required by this section.

(2) The rates charged by any health maintenance organization to its subscribers shall not be excessive, inadequate, or unfairly discriminatory or follow a rating methodology that is inconsistent, indeterminate, or ambiguous or encourages misrepresentation or misunderstanding. The commission, in accordance with generally accepted actuarial practice as applied to health maintenance organizations, may define by rule what constitutes excessive, inadequate, or unfairly discriminatory rates and may require whatever information it deems necessary to determine that a rate or proposed rate meets the requirements of this subsection.

(3)(a) If a health maintenance organization desires to amend any contract with its subscribers or any certificate or member handbook, or desires to change any basic health maintenance contract, certificate, grievance procedure, or member handbook form, or application form where written application is required and is to be made a part of the contract, or printed amendment, addendum, rider, or endorsement form or form of renewal certificate, it may do so, upon filing with the office the proposed change or amendment. Any proposed change shall be effective immediately, subject to disapproval by the office. Following receipt of notice of such disapproval or withdrawal of approval, no health maintenance organization shall issue or use any form disapproved by the office or as to which the office has withdrawn approval.

(b) Any change in the rate is subject to paragraph (d) and requires at least 30 days’ advance written notice to the subscriber. In the case of a group member, there may be a contractual agreement with the health maintenance organization to have the employer provide the required notice to the individual members of the group.

(c) The office shall disapprove any form filed under this subsection, or withdraw any previous approval thereof, if the form:

1. Is in any respect in violation of, or does not comply with, any provision of this part or rule adopted thereunder.

2. Contains or incorporates by reference, where such incorporation is otherwise permissible, any inconsistent, ambiguous, or misleading clauses or exceptions and conditions which deceptively affect the risk purported to be assumed in the general coverage of the contract.

3. Has any title, heading, or other indication of its provisions which is misleading.

4. Is printed or otherwise reproduced in such a manner as to render any material provision of the form substantially illegible.

5. Contains provisions which are unfair, inequitable, or contrary to the public policy of this state or which encourage misrepresentation.

6. Excludes coverage for human immunodeficiency virus infection or acquired immune deficiency syndrome or contains limitations in the benefits payable, or in the terms or conditions of such contract, for human immunodeficiency virus infection or acquired immune deficiency syndrome which are different than those which apply to any other sickness or medical condition.

(d) Any change in rates charged for the contract must be filed with the office not less than 30 days in advance of the effective date. At the expiration of such 30 days, the rate filing shall be deemed approved unless prior to such time the filing has been affirmatively approved or disapproved by order of the office. The approval of the filing by the office constitutes a waiver of any unexpired portion of such waiting period. The office may extend by not more than an additional 15 days the period within which it may so affirmatively approve or disapprove any such filing, by giving notice of such extension before expiration of the initial 30-day period. At the expiration of any such period as so extended, and in the absence of such prior affirmative approval or disapproval, any such filing shall be deemed approved. This paragraph does not apply to group health contracts effectuated and delivered in this state, insuring groups of 51 or more persons, except for Medicare supplement insurance, long-term care insurance, and any coverage under which the increase in claims costs over the lifetime of the contract due to advancing age or duration is prefunded in the premium.

(e) It is not the intent of this subsection to restrict unduly the right to modify rates in the exercise of reasonable business judgment.

(4) Every health maintenance contract, certificate, or member handbook shall clearly state all of the services to which a subscriber is entitled under the contract and must include a clear and understandable statement of any limitations on the services or kinds of services to be provided, including any copayment feature or schedule of benefits required by the contract or by any insurer or entity which is underwriting any of the services offered by the health maintenance organization. The contract, certificate, or member handbook shall also state where and in what manner the comprehensive health care services may be obtained.

(5) Every subscriber shall receive a clear and understandable description of the method of the health maintenance organization for resolving subscriber grievances, and the method shall be set forth in the contract, certificate, and member handbook. The organization shall also furnish, at the time of initial enrollment and when necessary due to substantial changes to the grievance process a separate and additional communication prepared or approved by the office notifying the contract holder of a group contract or subscriber of an individual contract of their rights and responsibilities under the grievance process.

(6) The rate of payment for a health maintenance contract shall be a part of the contract and shall be stated in individual contracts issued to subscribers.

(7) A health maintenance organization is entitled to coordinate benefits on the same basis as an insurer under s. 627.4235.

(8) A health maintenance organization providing medical benefits or payments to a subscriber who suffers injury, disease, or illness by virtue of the negligent act or omission of a third party is entitled to reimbursement from the subscriber in accordance with s. 768.76(4).

(9) All health maintenance contracts that provide coverage, benefits, or services for a member of the family of the subscriber must, as to such family member’s coverage, benefits, or services, provide also that the coverage, benefits, or services applicable for children must be provided with respect to a newborn child of the subscriber, or covered family member of the subscriber, from the moment of birth. However, with respect to a newborn child of a covered family member other than the spouse of the insured or subscriber, the coverage for the newborn child terminates 18 months after the birth of the newborn child. The coverage, benefits, or services for newborn children must consist of coverage for injury or sickness, including the necessary care or treatment of medically diagnosed congenital defects, birth abnormalities, or prematurity, and transportation costs of the newborn to and from the nearest appropriate facility appropriately staffed and equipped to treat the newborn’s condition, when such transportation is certified by the attending physician as medically necessary to protect the health and safety of the newborn child.

(a) A contract may require the subscriber to notify the plan of the birth of a child within a time period, as specified in the contract, of not less than 30 days after the birth, or a contract may require the preenrollment of a newborn prior to birth. However, if timely notice is given, a plan may not charge an additional premium for additional coverage of the newborn child for not less than 30 days after the birth of the child. If timely notice is not given, the plan may charge an additional premium from the date of birth. If notice is given within 60 days of the birth of the child, the contract may not deny coverage of the child due to failure of the subscriber to timely notify the plan of the birth of the child or to preenroll the child.

(b) If the contract does not require the subscriber to notify the plan of the birth of a child within a specified time period, the plan may not deny coverage of the child nor may it retroactively charge the subscriber an additional premium for the child; however, the contract may prospectively charge the member an additional premium for the child if the plan provides at least 45 days’ notice of the additional charge.

(10) No alteration of any written application for any health maintenance contract shall be made by any person other than the applicant without his or her written consent, except that insertions may be made by the health maintenance organization, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

(11) No contract shall contain any waiver of rights or benefits provided to or available to subscribers under the provisions of any law or rule applicable to health maintenance organizations.

(12) Each health maintenance contract, certificate, or member handbook shall state that emergency services and care shall be provided to subscribers in emergency situations not permitting treatment through the health maintenance organization’s providers, without prior notification to and approval of the organization. Not less than 75 percent of the reasonable charges for covered services and supplies shall be paid by the organization, up to the subscriber contract benefit limits. Payment also may be subject to additional applicable copayment provisions, not to exceed $100 per claim. The health maintenance contract, certificate, or member handbook shall contain the definitions of “emergency services and care” and “emergency medical condition” as specified in s. 641.19(6) and (7), shall describe procedures for determination by the health maintenance organization of whether the services qualify for reimbursement as emergency services and care, and shall contain specific examples of what does constitute an emergency. In providing for emergency services and care as a covered service, a health maintenance organization shall be governed by s. 641.513.

(13) In addition to the requirements of this section, with respect to a person who is entitled to have payments for health care costs made under Medicare, Title XVIII of the Social Security Act (“Medicare”), parts A and/or B:

(a) The health maintenance organization shall mail or deliver notification to the Medicare beneficiary of the date of enrollment in the health maintenance organization within 10 days after receiving notification of enrollment approval from the United States Department of Health and Human Services, Health Care Financing Administration. When a Medicare beneficiary who is a subscriber of the health maintenance organization requests disenrollment from the organization, the organization shall mail or deliver to the beneficiary notice of the effective date of the disenrollment within 10 days after receipt of the written disenrollment request. The health maintenance organization shall forward the disenrollment request to the United States Department of Health and Human Services, Health Care Financing Administration, in a timely manner so as to effectuate the next available disenrollment date, as prescribed by such federal agency.

(b) The health maintenance contract, certificate, or member handbook shall be delivered to the subscriber no later than the earlier of 10 working days after the health maintenance organization and the Health Care Financing Administration of the United States Department of Health and Human Services approve the subscriber’s enrollment application or the effective date of coverage of the subscriber under the health maintenance contract. However, if notice from the Health Care Financing Administration of its approval of the subscriber’s enrollment application is received by the health maintenance organization after the effective coverage date prescribed by the Health Care Financing Administration, the health maintenance organization shall deliver the contract, certificate, or member handbook to the subscriber within 10 days after receiving such notice. When a Medicare recipient is enrolled in a health maintenance organization program, the contract, certificate, or member handbook shall be accompanied by a health maintenance organization identification sticker with instruction to the Medicare beneficiary to place the sticker on the Medicare identification card.

(14) Whenever a subscriber of a health maintenance organization is also a Medicaid recipient, the health maintenance organization’s coverage shall be primary to the recipient’s Medicaid benefits and the organization shall be a third party subject to the provisions of s. 409.910(4).

(15)(a) All health maintenance contracts, certificates, and member handbooks shall contain the following provision:

“Grace Period: This contract has a (insert a number not less than 10) day grace period. This provision means that if any required premium is not paid on or before the date it is due, it may be paid during the following grace period. During the grace period, the contract will stay in force.”

(b) The required provision of paragraph (a) shall not apply to certificates or member handbooks delivered to individual subscribers under a group health maintenance contract when the employer or other person who will hold the contract on behalf of the subscriber group pays the entire premium for the individual subscribers. However, such required provision shall apply to the group health maintenance contract.

(16) The contracts must clearly disclose the intent of the health maintenance organization as to the applicability or nonapplicability of coverage to preexisting conditions. If coverage of the contract is not to be applicable to preexisting conditions, the contract shall specify, in substance, that coverage pertains solely to accidental bodily injuries resulting from accidents occurring after the effective date of coverage and that sicknesses are limited to those which first manifest themselves subsequent to the effective date of coverage.

(17) All health maintenance contracts that provide coverage for a member of the family of the subscriber, shall, as to such family member’s coverage, provide that coverage, benefits, or services applicable for children shall be provided with respect to an adopted child of the subscriber, which child is placed in compliance with chapter 63, from the moment of placement in the residence of the subscriber. Such contracts may not exclude coverage for any preexisting condition of the child. In the case of a newborn child, coverage shall begin from the moment of birth if a written agreement to adopt such child has been entered into by the subscriber prior to the birth of the child, whether or not such agreement is enforceable. However, coverage for such child shall not be required in the event that the child is not ultimately placed in the residence of the subscriber in compliance with chapter 63.

(18)(a) Health maintenance contracts that provide coverage, benefits, or services for maternity care must provide, as an option to the subscriber, the services of nurse-midwives and midwives licensed pursuant to chapter 467, and the services of birth centers licensed pursuant to ss. 383.30-383.335, if such services are available within the service area.

(b) Any health maintenance contract that provides maternity or newborn coverage may not limit coverage for the length of a maternity or newborn stay in a hospital or for followup care outside of a hospital to any time period that is less than that determined to be medically necessary, in accordance with prevailing medical standards and consistent with guidelines for perinatal care of the American Academy of Pediatrics or the American College of Obstetricians and Gynecologists, by the treating obstetrical care provider or the pediatric care provider.

(c) This section does not affect any agreement between a health maintenance organization and a hospital or other health care provider with respect to reimbursement for health care services provided, rate negotiations with providers, or capitation of providers, and this section does not prohibit appropriate utilization review or case management by a health maintenance organization.

(d) Any health maintenance contract that provides coverage, benefits, or services for maternity or newborn care must provide coverage for postdelivery care for a mother and her newborn infant. The postdelivery care must include a postpartum assessment and newborn assessment and may be provided at the hospital, at the attending physician’s office, at an outpatient maternity center, or in the home by a qualified licensed health care professional trained in mother and baby care. The services must include physical assessment of the newborn and mother, and the performance of any medically necessary clinical tests and immunizations in keeping with prevailing medical standards.

(e) A health maintenance organization subject to paragraph (b) shall communicate active case questions and concerns regarding postdelivery care directly to the treating physician or hospital in written form, in addition to other forms of communication. Such organization shall also use a process that includes a written protocol for utilization review and quality assurance.

(f) Any health maintenance organization subject to paragraph (b) may not:

1. Deny to a mother or her newborn infant eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the contract for the purpose of avoiding the requirements of this section.

2. Provide monetary payments or rebates to a mother to encourage the mother to accept less than the minimum protections available under this section.

3. Penalize or otherwise reduce or limit the reimbursement of an attending provider solely because the attending provider provided care to an individual participant or beneficiary in accordance with this section.

4. Provide incentives, monetary or otherwise, to an attending provider solely to induce the provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section.

5. Subject to paragraph (i), restrict benefits for any portion of a period within a hospital length of stay required under paragraph (b) in a manner that is less favorable than the benefits provided for any preceding portion of such stay.

(g) This subsection does not require a mother who is a participant or beneficiary to:

1. Give birth in a hospital.

2. Stay in the hospital for a fixed period of time following the birth of her infant.

(h) This subsection does not apply with respect to any coverage offered by a health maintenance organization that does not provide benefits for hospital lengths of stay in connection with childbirth for a mother or her newborn infant.

(i) This subsection does not prevent a health maintenance organization from imposing deductibles, coinsurance, or other cost sharing in relation to benefits for hospital lengths of stay in connection with childbirth for a mother or her newborn infant under the contract or under health insurance coverage offered in connection with a group health plan, except that such coinsurance or other cost sharing for any portion of a period within a hospital length of stay required under paragraph (b) may not be greater than such coinsurance or cost sharing for any preceding portion of such stay.

(19) Notwithstanding any other provision of law, health maintenance policies or contracts which provide coverage, benefits, or services as described in s. 463.002(7), shall offer to the subscriber the services of an optometrist licensed pursuant to chapter 463.

(20) Notwithstanding any other provision of law, health maintenance policies or contracts which provide coverage, benefits, or services which are performed by physicians who are ophthalmologists, licensed pursuant to chapter 458 or chapter 459, shall offer the subscriber the services of an ophthalmologist. For purposes of this subsection, ophthalmologists are physicians specializing in the diagnosis and treatment of diseases and injuries of the eye.

(21) Notwithstanding any other provision of law, health maintenance policies or contracts which provide anesthesia coverage, benefits, or services shall offer to the subscriber, if requested and available, the services of a certified registered nurse anesthetist licensed pursuant to part I of chapter 464.

(22) Each health maintenance organization that offers a group plan within this state must have at least one open enrollment period of not less than 30 days every 18 months. Such open enrollment periods are required for as long as the group exists unless the health maintenance organization and the employer mutually agree to a shorter period of time than 18 months.

(23) The contract shall include the following provision:

“Time limit on certain defenses: Relative to a misstatement in the application, after 2 years from the issue date, only fraudulent misstatements in the application may be used to void the policy or deny any claim for loss incurred or disability starting after the 2-year period.”

(24) Each health maintenance organization that provides for inpatient and outpatient services by allopathic hospitals shall provide as an option of the subscriber similar inpatient and outpatient services by hospitals accredited by the American Osteopathic Association when such services are available in the same service area of the HMO and the osteopathic hospital agrees to provide the services as specified herein. As a condition precedent to providing osteopathic inpatient and outpatient services through an osteopathic hospital that has not entered into a written contract with the HMO, the HMO may require the subscriber or any other person receiving osteopathic services to release the HMO from any liability arising from any act of omission or commission constituting malpractice in the delivery of osteopathic care from that hospital. The osteopathic hospital providing the inpatient and outpatient services for the HMO shall charge rates that do not exceed the osteopathic hospital’s usual and customary rates less the average discount provided by allopathic hospitals providing the HMO services in the same service area of the HMO.

(25) If a subscriber is a resident of a continuing care facility certified under chapter 651 or a retirement facility consisting of a nursing home or assisted living facility and residential apartments, the subscriber’s primary care physician must refer the subscriber to that facility’s skilled nursing unit or assisted living facility if requested by the subscriber and agreed to by the facility; if the primary care physician finds that such care is medically necessary; if the facility agrees to be reimbursed at the health maintenance organization’s contract rate negotiated with similar providers for the same services and supplies; and if the facility meets all guidelines established by the health maintenance organization related to quality of care, utilization, referral authorization, risk assumption, use of the health maintenance organization’s network, and other criteria applicable to providers under contract for the same services and supplies. If a health maintenance organization enrolls a new subscriber who already resides in a continuing care facility or a retirement facility as described in this subsection, the health maintenance organization must provide in writing a disclosure of the subscriber’s rights under this subsection. If a subscriber’s request to be referred to the skilled nursing unit or assisted living facility that is part of the subscriber’s place of residence is not honored, the subscriber may use the grievance process provided in s. 641.511.

(26)(a) Each health maintenance organization and prepaid health plan shall provide coverage for all medically appropriate and necessary equipment, supplies, and services used to treat diabetes, including outpatient self-management training and educational services, if the patient’s primary care physician, or the physician to whom the patient has been referred who specializes in treating diabetes, certifies that the equipment, supplies, or services are necessary.

(b) The contract may require that diabetes outpatient self-management training and educational services be provided under the direct supervision of a certified diabetes educator or a board-certified endocrinologist under contract with or designated by the health maintenance organization or prepaid health plan.

(c) The Agency for Health Care Administration shall adopt standards for outpatient self-management training and educational services, taking into consideration standards approved by the American Diabetes Association.

(27) Any health maintenance contract that covers a resident of this state and that is issued, amended, delivered, or renewed in this state after October 1, 1996, must provide coverage for the medically necessary diagnosis and treatment of osteoporosis for high-risk individuals, including, but not limited to, estrogen-deficient individuals who are at clinical risk for osteoporosis, individuals who have vertebral abnormalities, individuals who are receiving long-term glucocorticoid (steroid) therapy, individuals who have primary hyperparathyroidism, and individuals who have a family history of osteoporosis. This subsection shall not apply to the state employee health insurance program.

(28) A health maintenance organization may not discriminate against or fail to contract with a hospital, based solely on the fact that the hospital’s medical staff is comprised of physicians licensed under chapter 459. Nothing in this subsection shall mandate that a health maintenance organization contract with a hospital.

(29) If a health maintenance contract provides that coverage of a dependent child of the subscriber terminates upon attainment of the limiting age for dependent children which is specified in the contract, the contract must also provide in substance that attainment of the limiting age does not terminate the coverage of the child while the child continues to be both:

(a) Incapable of self-sustaining employment by reason of an intellectual or physical disability.

(b) Chiefly dependent upon the employee or member for support and maintenance.

If the claim is denied under a contract for the stated reason that the child has attained the limiting age for dependent children specified in the contract, the notice or denial must state that the subscriber has the burden of establishing that the child continues to meet the criteria specified in this subsection.

(30)(a) All health maintenance contracts which provide coverage, benefits, or services for a member of the family of the subscriber must, as to such family member’s coverage, benefits, or services, also provide that the benefits applicable for children include coverage for child health supervision services from the moment of birth to age 16 years.

(b) As used in this subsection, the term “child health supervision services” means physician-delivered or physician-supervised services that include, at a minimum, services delivered at the intervals and scope stated in this subsection.

1. Child health supervision services must include periodic visits which shall include a history, a physical examination, a developmental assessment and anticipatory guidance, and appropriate immunizations and laboratory tests. Such services and periodic visits shall be provided in accordance with prevailing medical standards consistent with the Recommendations for Preventive Pediatric Health Care of the American Academy of Pediatrics.

2. Minimum benefits may be limited to one visit payable to one provider for all of the services provided at each visit cited in this subsection.

(31)(a) Health maintenance contracts that provide coverage, benefits, or services for breast cancer treatment may not limit inpatient hospital coverage for mastectomies to any period that is less than that determined by the treating physician under contract with the health maintenance organization to be medically necessary in accordance with prevailing medical standards and after consultation with the covered patient. Such contract must also provide coverage for outpatient postsurgical followup care in keeping with prevailing medical standards by a licensed health care professional under contract with the health maintenance organization qualified to provide postsurgical mastectomy care. The treating physician under contract with the health maintenance organization, after consultation with the covered patient, may choose that the outpatient care be provided at the most medically appropriate setting, which may include the hospital, treating physician’s office, outpatient center, or home of the covered patient.

(b) A health maintenance organization subject to this subsection may not:

1. Deny to a covered person eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the contract for the purpose of avoiding the requirements of this subsection;

2. Provide monetary payments or rebates to a covered patient to accept less than the minimum protections available under this subsection;

3. Penalize or otherwise reduce or limit the reimbursement of an attending provider solely because the attending provider provided care to a covered patient under this subsection;

4. Provide incentives, monetary or otherwise, to an attending provider solely to induce the provider to provide care to a covered patient in a manner inconsistent with this subsection; or

5. Subject to the other provisions of this subsection, restrict benefits for any portion of a period within a hospital length of stay or outpatient care as required by this subsection in a manner that is less than favorable than the benefits provided for any preceding portion of such stay.

(c)1. This subsection does not require a covered patient to have the mastectomy in the hospital or stay in the hospital for a fixed period of time following the mastectomy.

2. This subsection does not prevent a contract from imposing deductibles, coinsurance, or other cost sharing in relation to benefits pursuant to this subsection, except that such cost sharing shall not exceed cost sharing with other benefits.

(d) Except as provided in paragraph (b), this subsection does not affect any agreement between a health maintenance organization and a hospital or other health care provider with respect to reimbursement for health care services provided, rate negotiations with providers, or capitation of providers, and does not prohibit appropriate utilization review or case management by the health maintenance organization.

(e) As used in this subsection, the term “mastectomy” means the removal of all or part of the breast for medically necessary reasons as determined by a licensed physician.

(32) A health maintenance contract that provides coverage for mastectomies must also provide coverage for prosthetic devices and breast reconstructive surgery incident to the mastectomy. As used in this subsection, the term “breast reconstructive surgery” means surgery to reestablish symmetry between the two breasts. Such surgery must be in a manner chosen by the treating physician under contract with the health maintenance organization, consistent with prevailing medical standards, and in consultation with the patient. The health maintenance organization may charge an appropriate additional premium for the coverage required by this subsection. The coverage for prosthetic devices and breast reconstructive surgery shall be subject to any deductible and coinsurance conditions.

(33) Notwithstanding any provision of this section to the contrary, a health maintenance organization which offers dermatological services shall provide direct patient access, for office visits and minor procedures and testing, to a dermatologist who is under contract with the health maintenance organization. The term “direct patient access” means the ability of a subscriber to obtain such services without a referral or other authorization before receiving services. The health maintenance organization shall, by July 1, 1997, develop criteria for compliance with the provisions of this subsection which do not impede or inhibit access to dermatological services for policyholders of the health maintenance organization. The criteria may include a maximum of five office visits to a dermatologist without prior authorization for a dermatologic problem within a 12-month period.

(34) For purposes of this subsection, dental treatment or surgery shall be considered necessary when the dental condition is likely to result in a medical condition if left untreated. Any health maintenance organization contract which provides coverage for general anesthesia and hospitalization services to a covered person shall not preclude such coverage in assuring the safe delivery of necessary dental care provided to a covered person who:

(a) Is under 8 years of age and is determined by a licensed dentist, and the child’s physician licensed under chapter 458 or chapter 459, to require necessary dental treatment in a hospital or ambulatory surgical center due to a significantly complex dental condition or a developmental disability in which patient management in the dental office has proved to be ineffective; or

(b) Has one or more medical conditions that would create significant or undue medical risk for the individual in the course of delivery of any necessary dental treatment or surgery if not rendered in a hospital or ambulatory surgical center.

As provided herein, all terms and conditions of the covered person’s health maintenance organization contract shall apply to such services, and this section does not require coverage for the diagnosis or treatment of dental disease. A health maintenance organization may require prior authorization for general anesthesia and hospital services required under this section in the same manner the organization requires prior authorization for hospitalization for other covered services. This subsection shall not apply to Medicare supplement, long-term care, disability, limited benefit, accident only, or specified disease policies.

(35) A health maintenance contract that covers a child under the age of 18 must provide coverage for treatment of cleft lip and cleft palate for the child. The coverage must include medical, dental, speech therapy, audiology, and nutrition services only if such services are prescribed by the primary care physician or physician to whom the child is referred and such physician certifies that such services are medically necessary and consequent to treatment of the cleft lip or cleft palate. The coverage required by this section is subject to terms and conditions applicable to other benefits.

(36) A health maintenance organization may increase the copayment for any benefit, or delete, amend, or limit any of the benefits to which a subscriber is entitled under the group contract only, upon written notice to the contract holder at least 45 days in advance of the time of coverage renewal. The health maintenance organization may amend the contract with the contract holder, with such amendment to be effective immediately at the time of coverage renewal. The written notice to the contract holder shall specifically identify any deletions, amendments, or limitations to any of the benefits provided in the group contract during the current contract period which will be included in the group contract upon renewal. This subsection does not apply to any increases in benefits. The 45-day notice requirement shall not apply if benefits are amended, deleted, or limited at the request of the contract holder.

(37) All health maintenance contracts that provide coverage for massage must also cover the services of persons licensed to practice massage pursuant to chapter 480 if the massage is prescribed by a contracted physician licensed under chapter 458, chapter 459, chapter 460, or chapter 461 as medically necessary and the prescription specifies the number of treatments. Such massage services are subject to the same terms, conditions, and limitations as those of other covered services.

(38)(a) Notwithstanding any other provision of this part, a health maintenance organization that meets the requirements of paragraph (b) may, through a point-of-service rider to its contract providing comprehensive health care services, include a point-of-service benefit. Under such a rider, a subscriber or other covered person of the health maintenance organization may choose, at the time of covered service, a provider with whom the health maintenance organization does not have a health maintenance organization provider contract. The rider may not require a referral from the health maintenance organization for the point-of-service benefits.

(b) A health maintenance organization offering a point-of-service rider under this subsection must have a valid certificate of authority issued under the provisions of the chapter, must have been licensed under this chapter for a minimum of 3 years, and must at all times that it has riders in effect maintain a minimum surplus of $5 million. A health maintenance organization offering a point-of-service rider to its contract providing comprehensive health care services may offer the rider to employers who have employees living and working outside the health maintenance organization’s approved geographic service area without having to obtain a health care provider certificate, as long as the master group contract is issued to an employer that maintains its primary place of business within the health maintenance organization’s approved service area. Any member or subscriber that lives and works outside the health maintenance organization’s service area and elects coverage under the health maintenance organization’s point-of-service rider must provide a statement to the health maintenance organization that indicates the member or subscriber understands the limitations of his or her policy and that only those benefits under the point-of-service rider will be covered when services are provided outside the service area.

(c) Premiums paid in for the point-of-service riders may not exceed 15 percent of total premiums for all health plan products sold by the health maintenance organization offering the rider. If the premiums paid for point-of-service riders exceed 15 percent, the health maintenance organization must notify the office and, once this fact is known, must immediately cease offering such a rider until it is in compliance with the rider premium cap.

(d) Notwithstanding the limitations of deductibles and copayment provisions in this part, a point-of-service rider may require the subscriber to pay a reasonable copayment for each visit for services provided by a noncontracted provider chosen at the time of the service. The copayment by the subscriber may either be a specific dollar amount or a percentage of the reimbursable provider charges covered by the contract and must be paid by the subscriber to the noncontracted provider upon receipt of covered services. The point-of-service rider may require that a reasonable annual deductible for the expenses associated with the point-of-service rider be met and may include a lifetime maximum benefit amount. The rider must include the language required by s. 627.6044 and must comply with copayment limits described in s. 627.6471. Section 641.3154 does not apply to a point-of-service rider authorized under this subsection.

(e) The point-of-service rider must contain provisions that comply with s. 627.6044.

(f) The term “point of service” may not be used by a health maintenance organization except with riders permitted under this section or with forms approved by the office in which a point-of-service product is offered with an indemnity carrier.

(g) A point-of-service rider must be filed and approved under ss. 627.410 and 627.411.

(39) A health maintenance organization contract may not prohibit or restrict a subscriber from receiving inpatient services in a contracted hospital from a contracted primary care or admitting physician if such services are determined by the organization to be medically necessary and covered services under the organization’s contract with the contract holder.

(40)(a) Any group rate, rating schedule, or rating manual for a health maintenance organization policy, which provides creditable coverage as defined in s. 627.6562(3), filed with the office shall provide for an appropriate rebate of premiums paid in the last policy year, contract year, or calendar year when the majority of members of a health plan are enrolled in and have maintained participation in any health wellness, maintenance, or improvement program offered by the group contract holder. The group must provide evidence of demonstrative maintenance or improvement of his or her health status as determined by assessments of agreed-upon health status indicators between the group and the health insurer, including, but not limited to, reduction in weight, body mass index, and smoking cessation. Any rebate provided by the health maintenance organization is presumed to be appropriate unless credible data demonstrates otherwise, or unless the rebate program requires the insured to incur costs to qualify for the rebate which equals or exceeds the value of the rebate but the rebate may not exceed 10 percent of paid premiums.

(b) The premium rebate authorized by this section shall be effective for a subscriber on an annual basis, unless the number of participating members on the contract renewal anniversary becomes fewer than the majority of the members eligible for participation in the wellness program.

(c) A health maintenance organization that issues individual contracts may offer a premium rebate, as provided under this section, for a healthy lifestyle program.

(41) All health maintenance contracts providing coverage for a member of the subscriber’s family must comply with the provisions of s. 627.6562.

(42) The contract, certificate, or member handbook must be accompanied by an identification card that contains, at a minimum:

(a) The name of the organization offering the contract or name of the organization administering the contract, whichever applies.

(b) The name of the subscriber.

(c) A statement that the health plan is a health maintenance organization. Only a health plan with a certificate of authority issued under this chapter may be identified as a health maintenance organization.

(d) The member identification number, contract number, and group number, if applicable.

(e) A contact phone number or electronic address for authorizations and admission certifications.

(f) A phone number or electronic address whereby the covered person or hospital, physician, or other person rendering services covered by the contract may obtain benefits verification and information in order to estimate patient financial responsibility, in compliance with privacy rules under the Health Insurance Portability and Accountability Act.

(g) The national plan identifier, in accordance with the compliance date set forth by the federal Department of Health and Human Services.

The identification card must present the information in a readily identifiable manner or, alternatively, the information may be embedded on the card and available through magnetic stripe or smart card. The information may also be provided through other electronic technology.

(43) Whenever, in any health maintenance organization claim form, a subscriber specifically authorizes payment of benefits directly to any contracted hospital, ambulance provider, physician, or dentist, the health maintenance organization shall make such payment to the designated provider of such services if any benefits are due to the subscriber under the terms of the agreement between the subscriber and the health maintenance organization. The health maintenance organization contract may not prohibit, and claims forms must provide an option for, the payment of benefits directly to a licensed hospital, ambulance provider, physician, or dentist for covered services provided, for services provided pursuant to s. 395.1041, and for ambulance transport and treatment provided pursuant to part III of chapter 401. The attestation of assignment of benefits may be in written or electronic form. Payment to the provider from the health maintenance organization may not be more than the amount that the insurer would otherwise have paid without the assignment. This subsection does not affect the applicability of ss. 641.3154 and 641.513 with respect to services provided and payment for such services provided pursuant to the subsection.

History.—s. 15, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 794, 804, 809(1st), ch. 82-243; s. 11, ch. 83-198; s. 9, ch. 84-313; s. 21, ch. 85-177; ss. 2, 11, ch. 87-236; s. 2, ch. 87-273; s. 3, ch. 88-269; s. 52, ch. 88-380; s. 14, ch. 88-388; s. 4, ch. 89-190; s. 1, ch. 89-357; s. 9, ch. 90-232; s. 38, ch. 90-295; ss. 121, 187, 188, ch. 91-108; s. 61, ch. 91-110; s. 3, ch. 91-185; s. 69, ch. 91-282; s. 4, ch. 91-429; s. 2, ch. 93-245; s. 27, ch. 95-418; s. 3, ch. 96-195; s. 25, ch. 96-199; ss. 3, 5, ch. 96-279; s. 4, ch. 96-282; s. 12, ch. 97-48; s. 1752, ch. 97-102; s. 4, ch. 97-166; s. 2, ch. 97-171; s. 23, ch. 97-179; s. 5, ch. 98-66; s. 23, ch. 98-159; s. 4, ch. 98-312; s. 5, ch. 99-264; s. 3, ch. 99-275; s. 4, ch. 99-393; s. 13, ch. 2000-252; s. 23, ch. 2000-256; s. 142, ch. 2000-318; s. 4, ch. 2003-139; s. 1578, ch. 2003-261; s. 135, ch. 2004-5; s. 34, ch. 2004-297; s. 10, ch. 2005-231; s. 98, ch. 2006-1; s. 1, ch. 2007-215; s. 10, ch. 2008-32; s. 4, ch. 2008-119; s. 7, ch. 2008-212; s. 16, ch. 2013-26; s. 24, ch. 2013-101; s. 21, ch. 2013-162; s. 14, ch. 2016-11; s. 21, ch. 2016-194.



641.3101 - Additional contract contents.

641.3101 Additional contract contents.—A health maintenance contract may contain additional provisions not inconsistent with this part which are:

(1) Necessary, on account of the manner in which the organization is constituted or operated, in order to state the rights and obligations of the parties to the contract; or

(2) Desired by the organization and neither prohibited by law nor in conflict with any provisions required to be included therein.

History.—ss. 23, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.31015 - Health maintenance organization or exclusive provider organization; disclosure of terms and conditions of plan.

1641.31015 Health maintenance organization or exclusive provider organization; disclosure of terms and conditions of plan.—Each health maintenance organization or exclusive provider organization shall provide prospective enrollees with written information about the terms and conditions of the plan in accordance with s. 641.31(4) so that the prospective enrollees can make informed decisions about accepting a managed-care system of health care delivery; however, information about where, in what manner, and from whom the comprehensive health care services or specific health care services can be obtained need be disclosed only upon request by the prospective enrollee. All marketing materials distributed by the health maintenance organization or exclusive provider organization must contain a notice in boldfaced type which states that the information required under this section is available to the prospective enrollee upon request.

History.—s. 8, ch. 96-223.

1Note.—Also published at s. 627.64725.



641.3102 - Restrictions upon expulsion or refusal to issue or renew contract.

641.3102 Restrictions upon expulsion or refusal to issue or renew contract.—

(1) A health maintenance organization that offers individual health maintenance contracts in this state may not decline to offer coverage to an eligible individual as required in s. 627.6487.

(2) A health maintenance organization shall not expel or refuse to renew the coverage of, or refuse to enroll, any individual member of a subscriber group on the basis of the race, color, creed, marital status, sex, or national origin of the subscriber or individual. A health maintenance organization shall not expel or refuse to renew the coverage of any individual member of a subscriber group on the basis of the age, health status, health care needs, or prospective costs of health care services of the subscriber or individual. Nothing in this section shall prohibit a health maintenance organization from requiring that, as a condition of continued eligibility for membership, dependents of a subscriber, upon reaching a specified age, convert to a converted contract or that individuals entitled to have payments for health costs made under Title XVIII of the United States Social Security Act, as amended, be issued a health maintenance contract for Medicare beneficiaries so long as the health maintenance organization is authorized to issue health maintenance contracts for Medicare beneficiaries.

History.—ss. 24, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 24, ch. 97-179.



641.3103 - Charter, bylaw provisions.

641.3103 Charter, bylaw provisions.—No health maintenance contract shall contain any provision purporting to make any portion of the articles of incorporation, charter, bylaws, or other organizational document of the health maintenance organization a part of the contract unless the provision is set forth in full in the contract. Any contract provision in violation of this section is invalid, unless the provision operates to the benefit of the subscriber.

History.—ss. 25, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.3104 - Execution of contracts.

641.3104 Execution of contracts.—

(1) Every health maintenance contract shall be executed in the name of and on behalf of the health maintenance organization by its officer, attorney in fact, employee, or representative duly authorized by the organization.

(2) A facsimile signature of any executing individual may be used in lieu of an original signature.

(3) No health maintenance contract which is otherwise valid shall be rendered invalid by reason of the apparent execution thereof on behalf of the health maintenance organization by the imprinted facsimile signature of an individual not authorized so to execute as of the date of the contract.

History.—ss. 26, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.3105 - Validity of noncomplying contracts.

641.3105 Validity of noncomplying contracts.—

(1) Any health maintenance contract, rider, endorsement, attachment, or addendum otherwise valid which contains any condition or provision not in compliance with the requirements of this part shall not be thereby rendered invalid, but shall be construed and applied in accordance with such conditions and provisions as would have applied had such contract, rider, endorsement, attachment, or addendum been in full compliance with this part. In the event an organization issues or delivers any contract for an amount which exceeds any limitations otherwise provided in this part, such organization shall be liable to the subscriber or her or his beneficiary for the full amount stated in the contract in addition to any other penalties that may be imposed under this part.

(2) Any health maintenance contract delivered or issued for delivery in this state covering a subscriber, which subscriber, pursuant to the provisions of this part, the organization may not lawfully cover under the contract, shall be cancelable at any time by the organization, any provision of the contract to the contrary notwithstanding; and the organization shall promptly cancel the contract in accordance with the request of the office therefor. No such illegality or cancellation shall be deemed to relieve the organization of any liability incurred by it under the contract while in force or to prohibit the organization from retaining the pro rata earned premium or rate thereon. This provision does not relieve the organization from any penalty otherwise incurred by the organization under this part on account of any such violation.

History.—ss. 27, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 489, ch. 97-102; s. 1579, ch. 2003-261.



641.3106 - Construction of contracts.

641.3106 Construction of contracts.—Every health maintenance contract shall be construed according to the entirety of its terms and conditions as set forth in the contract and as amplified, extended, or modified by any application therefor or any rider, endorsement, attachment, or addendum thereto.

History.—ss. 28, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.3107 - Delivery of contract.

641.3107 Delivery of contract.—Unless delivered upon execution or issuance, a health maintenance contract, certificate of coverage, or member handbook shall be mailed or delivered to the subscriber or, in the case of a group health maintenance contract, to the employer or other person who will hold the contract on behalf of the subscriber group within 10 working days from approval of the enrollment form by the health maintenance organization or by the effective date of coverage, whichever occurs first. However, if the employer or other person who will hold the contract on behalf of the subscriber group requires retroactive enrollment of a subscriber, the organization shall deliver the contract, certificate, or member handbook to the subscriber within 10 days after receiving notice from the employer of the retroactive enrollment. This section does not apply to the delivery of those contracts specified in s. 641.31(13).

History.—ss. 29, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 10, ch. 91-110; s. 4, ch. 91-429.



641.31071 - Preexisting conditions.

641.31071 Preexisting conditions.—

(1) As used in this section, the term:

(a) “Enrollment date” means, with respect to an individual covered under a group health maintenance organization contract, the date of enrollment of the individual in the plan or coverage or, if earlier, the first day of the waiting period of such enrollment.

(b) “Late enrollee” means, with respect to coverage under a group health maintenance organization contract, a participant or beneficiary who enrolls under the contract other than during:

1. The first period in which the individual is eligible to enroll under the plan.

2. A special enrollment period, as provided under s. 641.31072.

(c) “Waiting period” means, with respect to a group health maintenance organization contract and an individual who is a potential participant or beneficiary under the contract, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the contract.

(2) Subject to the exceptions specified in subsection (4), a health maintenance organization that offers group coverage, may, with respect to a participant or beneficiary, impose a preexisting condition exclusion only if:

(a) Such exclusion relates to a physical or mental condition, regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received within the 6-month period ending on the enrollment date;

(b) Such exclusion extends for a period of not more than 12 months, or 18 months in the case of a late enrollee, after the enrollment date; and

(c) The period of any such preexisting condition exclusion is reduced by the aggregate of the periods of creditable coverage, as defined in s. 627.6562(3), applicable to the participant or beneficiary as of the enrollment date.

(3) Genetic information shall not be treated as a condition described in paragraph (2)(a) in the absence of a diagnosis of the condition related to such information.

(4)(a) Subject to paragraph (b), a health maintenance organization that offers group coverage may not impose any preexisting condition exclusion in the case of:

1. An individual who, as of the last day of the 30-day period beginning with the date of birth, is covered under creditable coverage.

2. A child who is adopted or placed for adoption before attaining 18 years of age and who, as of the last day of the 30-day period beginning on the date of the adoption or placement for adoption, is covered under creditable coverage. This provision shall not apply to coverage before the date of such adoption or placement for adoption.

3. Pregnancy.

(b) Subparagraphs (a)1. and 2. do not apply to an individual after the end of the first 63-day period during all of which the individual was not covered under any creditable coverage.

History.—s. 25, ch. 97-179; s. 55, ch. 99-3; s. 1580, ch. 2003-261; s. 22, ch. 2016-194.



641.31072 - Special enrollment periods.

641.31072 Special enrollment periods.—

(1) A health maintenance organization that issues a group health insurance policy shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the contract, or a dependent of such an employee if the dependent is eligible but not enrolled for coverage under such terms, to enroll for coverage under the terms of the contract if each of the following conditions is met:

(a) The employee or dependent was covered under a group health plan or had health insurance coverage at the time coverage was previously offered to the employee or dependent. For the purpose of this section, the terms “group health plan” and “health insurance coverage” have the same meaning ascribed in s. 2791 of the Public Health Service Act.

(b) The employee stated in writing at such time that coverage under a group health plan or health insurance coverage was the reason for declining enrollment, but only if the plan sponsor or health maintenance organization, if applicable, required such a statement at such time and provided the employee with notice of such requirement and the consequences of such requirement at such time.

(c) The employee’s or dependent’s coverage described in paragraph (a):

1. Was under a COBRA continuation provision or continuation pursuant to s. 627.6692, and the coverage under such provision was exhausted; or

2. Was not under such a provision and the coverage was terminated as a result of loss of eligibility for the coverage, including legal separation, divorce, death, termination of employment, or reduction in the number of hours of employment, or the coverage was terminated as a result of the termination of employer contributions toward such coverage.

(d) Under the terms of the contract, the employee requests such enrollment not later than 30 days after the date of exhaustion of coverage described in subparagraph (c)1., or termination or employer contribution described in subparagraph (c)2.

(2) For dependent beneficiaries, if:

(a) A group health maintenance organization contract makes coverage available with respect to a dependent of an individual;

(b) The individual is a participant under the contract, or has met any waiting period applicable to becoming a participant under the contract, and is eligible to be enrolled under the contract but for a failure to enroll during a previous enrollment period; and

(c) A person becomes such a dependent of the individual through marriage, birth, or adoption or placement for adoption,

the health maintenance organization shall provide for a dependent special enrollment period described in subsection (3) during which the person, or, if not otherwise enrolled, the individual, may be enrolled under the plan as a dependent of the individual, and in the case of the birth or adoption of a child, the spouse of the individual may be enrolled as a dependent of the individual if such spouse is otherwise eligible for coverage.

(3) A dependent special enrollment period under subsection (2) shall be a period of not less than 30 days and shall begin on the later of:

(a) The date dependent coverage is made available; or

(b) The date of the marriage, birth, or adoption or placement for adoption described in paragraph (2)(c).

(4) If an individual seeks to enroll a dependent during the first 30 days of such a dependent special enrollment period, the coverage of the dependent shall become effective:

(a) In the case of marriage, not later than the first day of the first month beginning after the date the completed request for enrollment is received.

(b) In the case of a dependent’s birth, as of the date of such birth.

(c) In the case of a dependent’s adoption or placement for adoption, the date of such adoption or placement for adoption.

History.—s. 26, ch. 97-179.



641.31073 - Prohibiting discrimination against individual participants and beneficiaries based on health status.

641.31073 Prohibiting discrimination against individual participants and beneficiaries based on health status.—

(1) Subject to subsection (2), a health maintenance organization that offers group health insurance coverage may not establish rules for eligibility, including continued eligibility, of an individual to enroll under the terms of the contract based on any of the following health-status-related factors in relation to the individual or a dependent of the individual:

(a) Health status.

(b) Medical condition, including physical and mental illnesses.

(c) Claims experience.

(d) Receipt of health care.

(e) Medical history.

(f) Genetic information.

(g) Evidence of insurability, including conditions arising out of acts of domestic violence.

(h) Disability.

(2) Subsection (1) does not:

(a) Require a health maintenance organization to provide particular benefits other than those provided under the terms of such plan or coverage.

(b) Prevent such a plan or coverage from establishing limitations or restrictions on the amount, level, extent, or nature of the benefits or coverage for similarly situated individuals enrolled in the plan or coverage.

(3) For purposes of subsection (1), rules for eligibility to enroll under a contract include rules for defining any applicable affiliation or waiting periods of enrollment.

(4)(a) A health maintenance organization that offers health insurance coverage may not require any individual, as a condition of enrollment or continued enrollment under the contract, to pay a premium or contribution that is greater than such premium or contribution for a similarly situated individual enrolled under the contract on the basis of any health-status-related factor in relation to the individual or to an individual enrolled under the contract as a dependent of the individual.

(b) This subsection does not:

1. Restrict the amount that an employer may be charged for coverage under a group health insurance contract.

2. Prevent a health maintenance organization offering group health insurance coverage from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

History.—s. 27, ch. 97-179.



641.31074 - Guaranteed renewability of coverage.

641.31074 Guaranteed renewability of coverage.—

(1) Except as otherwise provided in this section, a health maintenance organization that issues a health insurance contract must renew or continue in force such coverage at the option of the contract holder.

(2) A health maintenance organization may nonrenew or discontinue a contract based only on one or more of the following conditions:

(a) The contract holder has failed to pay premiums or contributions in accordance with the terms of the contract or the health maintenance organization has not received timely premium payments.

(b) The contract holder has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the contract.

(c) The contract holder has failed to comply with a material provision of the plan which relates to rules for employer contributions or group participation.

(d) The health maintenance organization is ceasing to offer coverage in such a market in accordance with subsection (3).

(e) There is no longer any enrollee in connection with such plan who lives, resides, or works in the service area of the health maintenance organization or in the area in which the health maintenance organization is authorized to do business.

(f) In the case of coverage that is made available only through one or more bona fide associations as defined in s. 627.6571(5), the membership of an employer in the association, on the basis of which the coverage is provided, ceases, but only if such coverage is terminated under this paragraph uniformly without regard to any health-status-related factor that relates to any covered individuals.

(3)(a) A health maintenance organization may discontinue offering a particular contract form only if:

1. The health maintenance organization provides notice to each contract holder provided coverage of this form in such market, and participants and beneficiaries covered under such coverage, of such discontinuation at least 90 days prior to the date of the nonrenewal of such coverage;

2. The health maintenance organization offers to each contract holder provided coverage of this form in such market the option to purchase all, or in the case of the large group market, any other health insurance coverage currently being offered by the health maintenance organization in such market; and

3. In exercising the option to discontinue coverage of this form and in offering the option of coverage under subparagraph 2., the health maintenance organization acts uniformly without regard to the claims experience of those contract holders or any health-status-related factor that relates to any participants or beneficiaries covered or new participants or beneficiaries who may become eligible for such coverage.

(b)1. In any case in which a health maintenance organization elects to discontinue offering all coverage in the individual market, the small group market, the large group market, or any combination thereof in this state, coverage may be discontinued by the insurer only if:

a. The health maintenance organization provides notice to the office and to each contract holder, and participants and beneficiaries covered under such coverage, of such discontinuation at least 180 days prior to the date of the nonrenewal of such coverage; and

b. All health insurance issued or delivered for issuance in this state in such market is discontinued and coverage under such health insurance coverage in such market is not renewed.

2. In the case of a discontinuation under subparagraph 1. in a market, the health maintenance organization may not provide for the issuance of any health maintenance organization contract coverage in the market in this state during the 5-year period beginning on the date of the discontinuation of the last insurance contract not renewed.

(4) At the time of coverage renewal, a health maintenance organization may modify the coverage for a product offered:

(a) In the large group market;

(b) In the small group market if, for coverage that is available in such market other than only through one or more bona fide associations, as defined in s. 627.6571(5), such modification is consistent with s. 627.6699 and effective on a uniform basis among group health plans with that product; or

(c) In the individual market if the modification is consistent with the laws of this state and effective on a uniform basis among all individuals with that policy form.

(5) In applying this section in the case of health insurance coverage that is made available by a health maintenance organization in the small group market or large group market to employers only through one or more associations, a reference to “contract holder” is deemed, with respect to coverage provided to an employer member of the association, to include a reference to such employer.

History.—s. 28, ch. 97-179; s. 24, ch. 98-159; s. 1581, ch. 2003-261; s. 8, ch. 2015-121; s. 23, ch. 2016-194.



641.3108 - Notice of cancellation of contract.

641.3108 Notice of cancellation of contract.—

(1) Except for nonpayment of premium or termination of eligibility, no health maintenance organization may cancel or otherwise terminate or fail to renew a health maintenance contract without giving the subscriber at least 45 days’ notice in writing of the cancellation, termination, or nonrenewal of the contract. The written notice shall state the reason or reasons for the cancellation, termination, or nonrenewal. All health maintenance contracts shall contain a clause which requires that this notice be given.

(2) If cancellation is due to nonpayment of premium, the health maintenance organization may not retroactively cancel the contract to a date prior to the date that notice of cancellation was provided to the subscriber unless the organization mails notice of cancellation to the subscriber prior to 45 days after the date the premium was due. Such notice must be mailed to the subscriber’s last address as shown by the records of the organization and may provide for a retroactive date of cancellation no earlier than midnight of the date that the premium was due.

(3) In the case of a health maintenance contract issued to an employer or person holding the contract on behalf of the subscriber group, the health maintenance organization may make the notification through the employer or group contract holder, and, if the health maintenance organization elects to take this action through the employer or group contract holder, the organization shall be deemed to have complied with the provisions of this section upon notifying the employer or group contract holder of the requirements of this section and requesting the employer or group contract holder to forward to all subscribers the notice required herein.

History.—ss. 30, 47, ch. 85-177; ss. 122, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 14, ch. 99-204; s. 8, ch. 99-275; s. 13, ch. 99-393.



641.31094 - Nondiscrimination of coverage for certain surgical procedures involving bones or joints.

641.31094 Nondiscrimination of coverage for certain surgical procedures involving bones or joints.—No health maintenance contract or policy which provides coverage for any diagnostic or surgical procedure involving bones or joints of the skeleton shall discriminate against coverage for any similar diagnostic or surgical procedure involving bones or joints of the jaw and facial region, if, under accepted medical standards, such procedure or surgery is medically necessary to treat conditions caused by congenital or developmental deformity, disease, or injury. This section shall not be construed to affect any other coverage under this part or to restrict the scope of coverage under any policy, plan, or contract. Nothing in this section shall be construed to discourage appropriate nonsurgical procedures or to prohibit the continued coverage of nonsurgical procedures in the treatment of a bone or joint of the jaw and facial region. Furthermore, nothing in this subsection requires coverage for care or treatment of the teeth or gums, for intraoral prosthetic devices, or for surgical procedures for cosmetic purposes.

History.—s. 5, ch. 96-361.



641.31095 - Coverage for mammograms.

641.31095 Coverage for mammograms.—

(1) Every health maintenance contract issued or renewed on or after January 1, 1996, shall provide coverage for at least the following:

(a) A baseline mammogram for any woman who is 35 years of age or older, but younger than 40 years of age.

(b) A mammogram every 2 years for any woman who is 40 years of age or older, but younger than 50 years of age, or more frequently based on the patient’s physician’s recommendations.

(c) A mammogram every year for any woman who is 50 years of age or older.

(d) One or more mammograms a year, based upon a physician’s recommendation for any woman who is at risk for breast cancer because of a personal or family history of breast cancer, because of having a history of biopsy-proven benign breast disease, because of having a mother, sister, or daughter who has had breast cancer, or because a woman has not given birth before the age of 30.

(2) The coverage required by this section is subject to the deductible and copayment provisions applicable to outpatient visits, and is also subject to all other terms and conditions applicable to other benefits. A health maintenance organization shall make available to the subscriber as part of the application, for an appropriate additional premium, the coverage required in this section without such coverage being subject to any deductible or copayment provisions in the contract.

History.—s. 9, ch. 95-188.



641.31096 - Requirements with respect to breast cancer and routine followup care.

641.31096 Requirements with respect to breast cancer and routine followup care.—Routine followup care to determine whether a breast cancer has recurred in a person who has been previously determined to be free of breast cancer does not constitute medical advice, diagnosis, care, or treatment for purposes of determining preexisting conditions unless evidence of breast cancer is found during or as a result of the followup care.

History.—s. 11, ch. 97-48.



641.31097 - Decreasing inappropriate utilization of emergency care.

641.31097 Decreasing inappropriate utilization of emergency care.—

(1) The Legislature finds and declares it to be of vital importance that emergency services and care be provided by hospitals and physicians to every person in need of such care, but with the double-digit increases in health insurance premiums, health care providers and insurers should encourage patients and the insured to assume responsibility for their treatment, including emergency care. The Legislature finds that inappropriate utilization of emergency department services increases the overall cost of providing health care and these costs are ultimately borne by the hospital, by the insured patients, and, many times, by the taxpayers of this state. Finally, the Legislature declares that the providers and insurers must share the responsibility of providing alternative treatment options to urgent care patients outside of the emergency department. Therefore, it is the intent of the Legislature to place the obligation for educating consumers and creating mechanisms for delivery of care that will decrease the overutilization of emergency service on health maintenance organizations and providers.

(2) Health maintenance organizations shall provide on their Internet websites information regarding appropriate utilization of emergency care services, which shall include, but not be limited to, a list of alternative urgent care contracted providers, the types of services offered by these providers, and what to do in the event of a true emergency.

(3) Health maintenance organizations shall develop community emergency department diversion programs. Such programs may include at the discretion of the health maintenance organization, but not be limited to, enlisting providers to be on call to subscribers after hours, coordinating care through local community resources, and providing incentives to providers for case management.

(4) As a disincentive for subscribers to inappropriately use emergency department services for nonemergency care, health maintenance organizations may require higher copayments for urgent care or primary care provided in an emergency department and higher copayments for use of out-of-network emergency departments. Higher copayments may not be charged for the utilization of the emergency department for emergency care. For the purposes of this section, the term “emergency care” has the same meaning as provided in s. 395.002 and shall include services provided to rule out an emergency medical condition.

History.—s. 26, ch. 2004-297.



641.31098 - Coverage for individuals with developmental disabilities.

641.31098 Coverage for individuals with developmental disabilities.—

(1) This section and s. 627.6686 may be cited as the “Steven A. Geller Autism Coverage Act.”

(2) As used in this section, the term:

(a) “Applied behavior analysis” means the design, implementation, and evaluation of environmental modifications, using behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including, but not limited to, the use of direct observation, measurement, and functional analysis of the relations between environment and behavior.

(b) “Autism spectrum disorder” means any of the following disorders as defined in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association:

1. Autistic disorder.

2. Asperger’s syndrome.

3. Pervasive developmental disorder not otherwise specified.

(c) “Eligible individual” means an individual under 18 years of age or an individual 18 years of age or older who is in high school who has been diagnosed as having a developmental disability at 8 years of age or younger.

(d) “Health maintenance contract” means a group health maintenance contract offered by a health maintenance organization. This term does not include a health maintenance contract offered in the individual market, a health maintenance contract that is individually underwritten, or a health maintenance contract provided to a small employer.

(3) A health maintenance contract issued or renewed on or after April 1, 2009, shall provide coverage to an eligible individual for:

(a) Well-baby and well-child screening for diagnosing the presence of autism spectrum disorder.

(b) Treatment of autism spectrum disorder and Down syndrome, through speech therapy, occupational therapy, physical therapy, and applied behavior analysis services. Applied behavior analysis services shall be provided by an individual certified pursuant to s. 393.17 or an individual licensed under chapter 490 or chapter 491.

(4) The coverage required pursuant to subsection (3) is subject to the following requirements:

(a) Coverage shall be limited to treatment that is prescribed by the subscriber’s treating physician in accordance with a treatment plan.

(b) Coverage for the services described in subsection (3) shall be limited to $36,000 annually and may not exceed $200,000 in total benefits.

(c) Coverage may not be denied on the basis that provided services are habilitative in nature.

(d) Coverage may be subject to general exclusions and limitations of the subscriber’s contract, including, but not limited to, coordination of benefits, participating provider requirements, and utilization review of health care services, including the review of medical necessity, case management, and other managed care provisions.

(5) The coverage required pursuant to subsection (3) may not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to a subscriber than the dollar limits, deductibles, or coinsurance provisions that apply to physical illnesses that are generally covered under the subscriber’s contract, except as otherwise provided in subsection (3).

(6) A health maintenance organization may not deny or refuse to issue coverage for medically necessary services, refuse to contract with, or refuse to renew or reissue or otherwise terminate or restrict coverage for an individual solely because the individual is diagnosed as having a developmental disability.

(7) The treatment plan required pursuant to subsection (4) shall include, but is not limited to, a diagnosis, the proposed treatment by type, the frequency and duration of treatment, the anticipated outcomes stated as goals, the frequency with which the treatment plan will be updated, and the signature of the treating physician.

(8) The maximum benefit under paragraph (4)(b) shall be adjusted annually on January 1 of each calendar year to reflect any change from the previous year in the medical component of the then current Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics of the United States Department of Labor.

History.—s. 4, ch. 2008-30; s. 14, ch. 2012-27; s. 161, ch. 2014-17; s. 2, ch. 2016-222.



641.31099 - Restrictions on use of state and federal funds for state exchanges.

641.31099 Restrictions on use of state and federal funds for state exchanges.—

(1) A health maintenance contract under which coverage is purchased in whole or in part with any state or federal funds through an exchange created pursuant to the federal Patient Protection and Affordable Care Act, Pub. L. No. 111-148, may not provide coverage for an abortion as defined in s. 390.011(1), except if the pregnancy is the result of an act of rape or incest, or in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, which would, as certified by a physician, place the woman in danger of death unless an abortion is performed. Coverage is deemed to be purchased with state or federal funds if any tax credit or cost-sharing credit is applied toward the health maintenance contract.

(2) This section does not prohibit a health maintenance contract from offering separate coverage for an abortion if such coverage is not purchased in whole or in part with state or federal funds.

(3) As used in this section, the term “state” means this state or any political subdivision of the state.

History.—s. 3, ch. 2011-111.



641.3111 - Extension of benefits.

641.3111 Extension of benefits.—

(1) Every group health maintenance contract shall provide that termination of the contract shall be without prejudice to any continuous loss which commenced while the contract was in force, but any extension of benefits beyond the period the contract was in force may be predicated upon the continuous total disability of the subscriber and may be limited to payment for the treatment of a specific accident or illness incurred while the subscriber was a member. Such extension of benefits may be limited to the occurrence of the earliest of the following events:

(a) The expiration of 12 months.

(b) Such time as the member is no longer totally disabled.

(c) A succeeding carrier elects to provide replacement coverage without limitation as to the disability condition.

(d) The maximum benefits payable under the contract have been paid.

(2) For the purposes of this section, an individual is totally disabled if the individual has a condition resulting from an illness or injury which prevents an individual from engaging in any employment or occupation for which the individual is or may become qualified by reason of education, training, or experience, and the individual is under the regular care of a physician.

(3) In the case of maternity coverage, when not covered by the succeeding carrier, a reasonable extension of benefits or accrued liability provision is required, which provision provides for continuation of the contract benefits in connection with maternity expenses for a pregnancy that commenced while the policy was in effect. The extension shall be for the period of that pregnancy and shall not be based upon total disability.

(4) Except as provided in subsection (1), no subscriber is entitled to an extension of benefits if the termination of the contract by the health maintenance organization is based upon any event referred to in s. 641.3922(7)(a), (b), or (e).

History.—ss. 16, 24, ch. 88-388; ss. 124, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 25, ch. 98-159.



641.312 - Scope.

641.312 Scope.—The Office of Insurance Regulation may adopt rules to administer the provisions of the National Association of Insurance Commissioners’ Uniform Health Carrier External Review Model Act, issued by the National Association of Insurance Commissioners and dated April 2010. This section does not apply to a health maintenance contract that is subject to the Subscriber Assistance Program under s. 408.7056 or to the types of benefits or coverages provided under s. 627.6513(1)-(14) issued in any market.

History.—s. 13, ch. 2012-44; s. 108, ch. 2013-15; s. 24, ch. 2016-194.



641.313 - Health maintenance contracts; cancer treatment parity; orally administered cancer treatment medications.

641.313 Health maintenance contracts; cancer treatment parity; orally administered cancer treatment medications.—

(1) As used in this section, the term:

(a) “Cancer treatment medication” means medication prescribed by a treating physician who determines that the medication is medically necessary to kill or slow the growth of cancerous cells in a manner consistent with nationally accepted standards of practice.

(b) “Cost sharing” includes copayments, coinsurance, dollar limits, and deductibles imposed on the covered person.

(c) “Grandfathered health plan” has the same meaning as provided in 42 U.S.C. s. 18011 and is subject to the conditions for maintaining status as a grandfathered health plan as specified in 45 C.F.R. s. 147.140.

(2) A health maintenance contract delivered, issued for delivery, renewed, amended, or continued in this state that provides medical, major medical, or similar comprehensive coverage and includes coverage for cancer treatment medications must also cover prescribed, orally administered cancer treatment medications and may not apply cost-sharing requirements for orally administered cancer treatment medications that are less favorable to the covered person than cost-sharing requirements for intravenous or injected cancer treatment medications covered under the contract.

(3) A health maintenance organization providing a contract described in subsection (2) and any participating entity through which the health maintenance organization offers health services may not:

(a) Vary the terms of the policy in effect on July 1, 2014, to avoid compliance with this section.

(b) Provide any incentive, including, but not limited to, a monetary incentive, or impose treatment limitations to encourage a covered person to accept less than the minimum protections available under this section.

(c) Penalize a health care practitioner or reduce or limit the compensation of a health care practitioner for recommending or providing services or care to a covered person as required under this section.

(d) Provide any incentive, including, but not limited to, a monetary incentive, to induce a health care practitioner to provide care or services that do not comply with this section.

(e) Change the classification of any intravenous or injected cancer treatment medication or increase the amount of cost sharing applicable to any intravenous or injected cancer treatment medication in effect on the effective date of this section in order to achieve compliance with this section.

(4) This section does not apply to grandfathered health plans or to Medicare supplement, dental, vision, long-term care, disability, accident only, specified disease policies, or other supplemental limited-benefit plans.

Notwithstanding this section, if the cost-sharing requirements for intravenous or injected cancer treatment medications under the contract are less than $50 per month, then the cost-sharing requirements for orally administered cancer treatment medications may be up to $50 per month.

History.—s. 9, ch. 2013-153.



641.315 - Provider contracts.

641.315 Provider contracts.—

(1) Each contract between a health maintenance organization and a provider of health care services must be in writing and must contain a provision that the subscriber is not liable to the provider for any services for which the health maintenance organization is liable as specified in s. 641.3154.

(2)(a) For all provider contracts executed after October 1, 1991, and within 180 days after October 1, 1991, for contracts in existence as of October 1, 1991:

1. The contracts must require the provider to give 60 days’ advance written notice to the health maintenance organization and the office before canceling the contract with the health maintenance organization for any reason; and

2. The contract must also provide that nonpayment for goods or services rendered by the provider to the health maintenance organization is not a valid reason for avoiding the 60-day advance notice of cancellation.

(b) All provider contracts must provide that the health maintenance organization will provide 60 days’ advance written notice to the provider and the office before canceling, without cause, the contract with the provider, except in a case in which a patient’s health is subject to imminent danger or a physician’s ability to practice medicine is effectively impaired by an action by the Board of Medicine or other governmental agency.

(3) Upon receipt by the health maintenance organization of a 60-day cancellation notice, the health maintenance organization may, if requested by the provider, terminate the contract in less than 60 days if the health maintenance organization is not financially impaired or insolvent.

(4) Whenever a contract exists between a health maintenance organization and a provider, the health maintenance organization shall disclose to the provider:

(a) The mailing address or electronic address where claims should be sent for processing.

(b) The telephone number that a provider may call to have questions and concerns regarding claims addressed.

(c) The address of any separate claims-processing centers for specific types of services.

(d)1. The complete schedule of reimbursements for all the services for which a health maintenance organization and a provider have contracted and any changes in or deviations from the contracted schedule of reimbursements. The health maintenance organization may satisfy this requirement by:

a. Providing the schedule of reimbursements or changes in or deviations from the schedule by electronic means to the provider; or

b. Providing a written copy of the schedule of reimbursements or changes or deviations from the schedule if requested by the provider.

2. The schedule of reimbursements is subject to the nondisclosure provisions of the contract, and the provider shall maintain the confidentiality of the schedule. For purposes of this paragraph, the term “provider” means a physician licensed under chapter 458, chapter 459, chapter 460, chapter 461, or chapter 466.

A health maintenance organization shall provide to its contracted providers no less than 30 calendar days’ prior written notice of any changes in the information required in this subsection.

(5) A contract between a health maintenance organization and a provider of health care services shall not contain any provision restricting the provider’s ability to communicate information to the provider’s patient regarding medical care or treatment options for the patient when the provider deems knowledge of such information by the patient to be in the best interest of the health of the patient.

(6) A contract between a health maintenance organization and a provider of health care services may not contain any provision that in any way prohibits or restricts:

(a) The health care provider from entering into a commercial contract with any other health maintenance organization; or

(b) The health maintenance organization from entering into a commercial contract with any other health care provider.

(7) A health maintenance organization or health care provider may not terminate a contract with a health care provider or health maintenance organization unless the party terminating the contract provides the terminated party with a written reason for the contract termination, which may include termination for business reasons of the terminating party. The reason provided in the notice required in this section or any other information relating to the reason for termination does not create any new administrative or civil action and may not be used as substantive evidence in any such action, but may be used for impeachment purposes. As used in this subsection, the term “health care provider” means a physician licensed under chapter 458, chapter 459, chapter 460, or chapter 461, or a dentist licensed under chapter 466.

(8) The health maintenance organization must establish written procedures for a contract provider to request and the health maintenance organization to grant authorization for utilization of health care services. The health maintenance organization must give written notice to the contract provider prior to any change in these procedures.

(9) A contract between a health maintenance organization and a contracted primary care or admitting physician may not contain any provision that prohibits such physician from providing inpatient services in a contracted hospital to a subscriber if such services are determined by the organization to be medically necessary and covered services under the organization’s contract with the contract holder.

(10) A health maintenance organization shall not require a contracted health care practitioner as defined in s. 456.001(4) to accept the terms of other health care practitioner contracts with the health maintenance organization or any insurer, or other health maintenance organization, under common management and control with the health maintenance organization, including Medicare and Medicaid practitioner contracts and those authorized by s. 627.6471, s. 627.6472, s. 636.035, or this section, except for a practitioner in a group practice as defined in s. 456.053 who must accept the terms of a contract negotiated for the practitioner by the group, as a condition of continuation or renewal of the contract. Any contract provision that violates this section is void. A violation of this section is not subject to the criminal penalty specified in s. 624.15.

(11) A contract between a health maintenance organization and a dentist licensed under chapter 466 for the provision of services to a subscriber of the health maintenance organization may not contain a provision that requires the dentist to provide services to the subscriber of the health maintenance organization at a fee set by the health maintenance organization unless such services are covered services under the applicable contract. As used in this subsection, the term “covered services” means dental care services for which a reimbursement is available under the subscriber’s contract, or for which a reimbursement would be available but for the application of contractual limitations such as deductibles, coinsurance, waiting periods, annual or lifetime maximums, frequency limitations, alternative benefit payments, or any other limitation.

(12)(a) A health maintenance organization may not require an ophthalmologist licensed pursuant to chapter 458 or chapter 459 or an optometrist licensed pursuant to chapter 463 to join a network solely for the purpose of credentialing the licensee for another organization’s vision network. This paragraph does not prevent such organization from entering into a contract with another organization’s vision care plan to use the vision network.

(b) A health maintenance organization may not restrict an ophthalmologist licensed pursuant to chapter 458 or chapter 459, an optometrist licensed pursuant to chapter 463, or an optician licensed pursuant to part I of chapter 484 to specific suppliers of materials or optical laboratories. This paragraph does not restrict such organization in determining specific amounts of coverage or reimbursement for the use of network or out-of-network suppliers or laboratories.

(c) A health maintenance organization’s online vision care network provider directory must be updated monthly to reflect the vision care providers currently participating in the organization’s network.

(d) A knowing violation of paragraph (a) or paragraph (b) constitutes an unfair insurance trade practice under s. 626.9541(1)(d).

History.—ss. 795, 809(1st), ch. 82-243; s. 12, ch. 83-198; s. 17, ch. 88-388; ss. 125, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 5, ch. 96-223; s. 2, ch. 97-159; s. 2, ch. 99-264; s. 4, ch. 99-275; s. 1, ch. 2000-252; s. 24, ch. 2000-256; s. 3, ch. 2001-107; s. 1582, ch. 2003-261; s. 2, ch. 2004-321; s. 3, ch. 2009-41; s. 3, ch. 2014-64; s. 3, ch. 2016-69.



641.3154 - Organization liability; provider billing prohibited.

641.3154 Organization liability; provider billing prohibited.—

(1) If a health maintenance organization is liable for services rendered to a subscriber by a provider, regardless of whether a contract exists between the organization and the provider, the organization is liable for payment of fees to the provider and the subscriber is not liable for payment of fees to the provider.

(2) For purposes of this section, a health maintenance organization is liable for services rendered to an eligible subscriber by a provider if the provider follows the health maintenance organization’s authorization procedures and receives authorization for a covered service for an eligible subscriber, unless the provider provided information to the health maintenance organization with the willful intention to misinform the health maintenance organization.

(3) The liability of an organization for payment of fees for services is not affected by any contract the organization has with a third party for the functions of authorizing, processing, or paying claims.

(4) A provider or any representative of a provider, regardless of whether the provider is under contract with the health maintenance organization, may not collect or attempt to collect money from, maintain any action at law against, or report to a credit agency a subscriber of an organization for payment of services for which the organization is liable, if the provider in good faith knows or should know that the organization is liable. This prohibition applies during the pendency of any claim for payment made by the provider to the organization for payment of the services and any legal proceedings or dispute resolution process to determine whether the organization is liable for the services if the provider is informed that such proceedings are taking place. It is presumed that a provider does not know and should not know that an organization is liable unless:

(a) The provider is informed by the organization that it accepts liability;

(b) A court of competent jurisdiction determines that the organization is liable;

(c) The office or agency makes a final determination that the organization is required to pay for such services subsequent to a recommendation made by the Subscriber Assistance Panel pursuant to s. 408.7056; or

(d) The agency issues a final order that the organization is required to pay for such services subsequent to a recommendation made by a resolution organization pursuant to s. 408.7057.

(5) An organization, the office, and the department shall report any suspected violation of this section by a health care practitioner to the Department of Health and by a facility to the agency, which shall take such action as authorized by law.

History.—s. 2, ch. 2000-252; s. 11, ch. 2002-389; s. 1583, ch. 2003-261; s. 14, ch. 2004-297.



641.3155 - Prompt payment of claims.

641.3155 Prompt payment of claims.—

(1) As used in this section, the term “claim” for a noninstitutional provider means a paper or electronic billing instrument submitted to the health maintenance organization’s designated location that consists of the HCFA 1500 data set, or its successor, that has all mandatory entries for a physician licensed under chapter 458, chapter 459, chapter 460, chapter 461, or chapter 463, or psychologists licensed under chapter 490 or any appropriate billing instrument that has all mandatory entries for any other noninstitutional provider. For institutional providers, “claim” means a paper or electronic billing instrument submitted to the health maintenance organization’s designated location that consists of the UB-92 data set or its successor with entries stated as mandatory by the National Uniform Billing Committee.

(2) All claims for payment or overpayment, whether electronic or nonelectronic:

(a) Are considered received on the date the claim is received by the organization at its designated claims-receipt location or the date a claim for overpayment is received by the provider at its designated location.

(b) Must be mailed or electronically transferred to the primary organization within 6 months after the following have occurred:

1. Discharge for inpatient services or the date of service for outpatient services; and

2. The provider has been furnished with the correct name and address of the patient’s health maintenance organization.

All claims for payment, whether electronic or nonelectronic, must be mailed or electronically transferred to the secondary organization within 90 days after final determination by the primary organization. A provider’s claim is considered submitted on the date it is electronically transferred or mailed.

(c) Must not duplicate a claim previously submitted unless it is determined that the original claim was not received or is otherwise lost.

(3) For all electronically submitted claims, a health maintenance organization shall:

(a) Within 24 hours after the beginning of the next business day after receipt of the claim, provide electronic acknowledgment of the receipt of the claim to the electronic source submitting the claim.

(b) Within 20 days after receipt of the claim, pay the claim or notify a provider or designee if a claim is denied or contested. Notice of the organization’s action on the claim and payment of the claim is considered to be made on the date the notice or payment was mailed or electronically transferred.

(c)1. Notification of the health maintenance organization’s determination of a contested claim must be accompanied by an itemized list of additional information or documents the insurer can reasonably determine are necessary to process the claim.

2. A provider must submit the additional information or documentation, as specified on the itemized list, within 35 days after receipt of the notification. Additional information is considered submitted on the date it is electronically transferred or mailed. The health maintenance organization may not request duplicate documents.

(d) For purposes of this subsection, electronic means of transmission of claims, notices, documents, forms, and payment shall be used to the greatest extent possible by the health maintenance organization and the provider.

(e) A claim must be paid or denied within 90 days after receipt of the claim. Failure to pay or deny a claim within 120 days after receipt of the claim creates an uncontestable obligation to pay the claim.

(4) For all nonelectronically submitted claims, a health maintenance organization shall:

(a) Effective November 1, 2003, provide acknowledgment of receipt of the claim within 15 days after receipt of the claim to the provider or designee or provide a provider or designee within 15 days after receipt with electronic access to the status of a submitted claim.

(b) Within 40 days after receipt of the claim, pay the claim or notify a provider or designee if a claim is denied or contested. Notice of the health maintenance organization’s action on the claim and payment of the claim is considered to be made on the date the notice or payment was mailed or electronically transferred.

(c)1. Notification of the health maintenance organization’s determination of a contested claim must be accompanied by an itemized list of additional information or documents the organization can reasonably determine are necessary to process the claim.

2. A provider must submit the additional information or documentation, as specified on the itemized list, within 35 days after receipt of the notification. Additional information is considered submitted on the date it is electronically transferred or mailed. The health maintenance organization may not request duplicate documents.

(d) For purposes of this subsection, electronic means of transmission of claims, notices, documents, forms, and payments shall be used to the greatest extent possible by the health maintenance organization and the provider.

(e) A claim must be paid or denied within 120 days after receipt of the claim. Failure to pay or deny a claim within 140 days after receipt of the claim creates an uncontestable obligation to pay the claim.

(5) If a health maintenance organization determines that it has made an overpayment to a provider for services rendered to a subscriber, the health maintenance organization must make a claim for such overpayment to the provider’s designated location. A health maintenance organization that makes a claim for overpayment to a provider under this section shall give the provider a written or electronic statement specifying the basis for the retroactive denial or payment adjustment. The health maintenance organization must identify the claim or claims, or overpayment claim portion thereof, for which a claim for overpayment is submitted.

(a) If an overpayment determination is the result of retroactive review or audit of coverage decisions or payment levels not related to fraud, a health maintenance organization shall adhere to the following procedures:

1. All claims for overpayment must be submitted to a provider within 30 months after the health maintenance organization’s payment of the claim. A provider must pay, deny, or contest the health maintenance organization’s claim for overpayment within 40 days after the receipt of the claim. All contested claims for overpayment must be paid or denied within 120 days after receipt of the claim. Failure to pay or deny overpayment and claim within 140 days after receipt creates an uncontestable obligation to pay the claim.

2. A provider that denies or contests a health maintenance organization’s claim for overpayment or any portion of a claim shall notify the organization, in writing, within 35 days after the provider receives the claim that the claim for overpayment is contested or denied. The notice that the claim for overpayment is denied or contested must identify the contested portion of the claim and the specific reason for contesting or denying the claim and, if contested, must include a request for additional information. If the organization submits additional information, the organization must, within 35 days after receipt of the request, mail or electronically transfer the information to the provider. The provider shall pay or deny the claim for overpayment within 45 days after receipt of the information. The notice is considered made on the date the notice is mailed or electronically transferred by the provider.

3. The health maintenance organization may not reduce payment to the provider for other services unless the provider agrees to the reduction in writing or fails to respond to the health maintenance organization’s overpayment claim as required by this paragraph.

4. Payment of an overpayment claim is considered made on the date the payment was mailed or electronically transferred. An overdue payment of a claim bears simple interest at the rate of 12 percent per year. Interest on an overdue payment for a claim for an overpayment payment begins to accrue when the claim should have been paid, denied, or contested.

(b) A claim for overpayment shall not be permitted beyond 30 months after the health maintenance organization’s payment of a claim, except that claims for overpayment may be sought beyond that time from providers convicted of fraud pursuant to s. 817.234.

(6) Payment of a claim is considered made on the date the payment was mailed or electronically transferred. An overdue payment of a claim bears simple interest of 12 percent per year. Interest on an overdue payment for a claim or for any portion of a claim begins to accrue when the claim should have been paid, denied, or contested. The interest is payable with the payment of the claim.

(7)(a) For all contracts entered into or renewed on or after October 1, 2002, a health maintenance organization’s internal dispute resolution process related to a denied claim not under active review by a mediator, arbitrator, or third-party dispute entity must be finalized within 60 days after the receipt of the provider’s request for review or appeal.

(b) All claims to a health maintenance organization begun after October 1, 2000, not under active review by a mediator, arbitrator, or third-party dispute entity, shall result in a final decision on the claim by the health maintenance organization by January 2, 2003, for the purpose of the statewide provider and health plan claim dispute resolution program pursuant to s. 408.7057.

(8) A provider or any representative of a provider, regardless of whether the provider is under contract with the health maintenance organization, may not collect or attempt to collect money from, maintain any action at law against, or report to a credit agency a subscriber for payment of covered services for which the health maintenance organization contested or denied the provider’s claim. This prohibition applies during the pendency of any claim for payment made by the provider to the health maintenance organization for payment of the services or internal dispute resolution process to determine whether the health maintenance organization is liable for the services. For a claim, this pendency applies from the date the claim or a portion of the claim is denied to the date of the completion of the health maintenance organization’s internal dispute resolution process, not to exceed 60 days. This subsection does not prohibit collection by the provider of copayments, coinsurance, or deductible amounts due the provider.

(9) The provisions of this section may not be waived, voided, or nullified by contract.

(10) A health maintenance organization may not retroactively deny a claim because of subscriber ineligibility more than 1 year after the date of payment of the claim.

(11) A health maintenance organization shall pay a contracted primary care or admitting physician, pursuant to such physician’s contract, for providing inpatient services in a contracted hospital to a subscriber if such services are determined by the health maintenance organization to be medically necessary and covered services under the health maintenance organization’s contract with the contract holder.

(12) A permissible error ratio of 5 percent is established for health maintenance organizations’ claims payment violations of paragraphs (3)(a), (b), (c), and (e) and (4)(a), (b), (c), and (e). If the error ratio of a particular insurer does not exceed the permissible error ratio of 5 percent for an audit period, no fine shall be assessed for the noted claims violations for the audit period. The error ratio shall be determined by dividing the number of claims with violations found on a statistically valid sample of claims for the audit period by the total number of claims in the sample. If the error ratio exceeds the permissible error ratio of 5 percent, a fine may be assessed according to s. 624.4211 for those claims payment violations which exceed the error ratio. Notwithstanding the provisions of this section, the office may fine a health maintenance organization for claims payment violations of paragraphs (3)(e) and (4)(e) which create an uncontestable obligation to pay the claim. The office shall not fine organizations for violations which the office determines were due to circumstances beyond the organization’s control.

(13) This section shall apply to all claims or any portion of a claim submitted by a health maintenance organization subscriber under a health maintenance organization subscriber contract to the organization for payment.

(14) Notwithstanding paragraph (3)(b), where an electronic pharmacy claim is submitted to a pharmacy benefits manager acting on behalf of a health maintenance organization, the pharmacy benefits manager shall, within 30 days of receipt of the claim, pay the claim or notify a provider or designee if a claim is denied or contested. Notice of the organization’s action on the claim and payment of the claim is considered to be made on the date the notice or payment was mailed or electronically transferred.

(15) Notwithstanding paragraph (4)(a), effective November 1, 2003, where a nonelectronic pharmacy claim is submitted to a pharmacy benefits manager acting on behalf of a health maintenance organization, the pharmacy benefits manager shall provide acknowledgment of receipt of the claim within 30 days after receipt of the claim to the provider or provide a provider within 30 days after receipt with electronic access to the status of a submitted claim.

(16) Notwithstanding the 30-month period provided in subsection (5), all claims for overpayment submitted to a provider licensed under chapter 458, chapter 459, chapter 460, chapter 461, or chapter 466 must be submitted to the provider within 12 months after the health maintenance organization’s payment of the claim. A claim for overpayment may not be permitted beyond 12 months after the health maintenance organization’s payment of a claim, except that claims for overpayment may be sought beyond that time from providers convicted of fraud pursuant to s. 817.234.

(17) Notwithstanding any other provision of this section, all claims for underpayment from a provider licensed under chapter 458, chapter 459, chapter 460, chapter 461, or chapter 466 must be submitted to the health maintenance organization within 12 months after the health maintenance organization’s payment of the claim. A claim for underpayment may not be permitted beyond 12 months after the health maintenance organization’s payment of a claim.

History.—s. 1, ch. 98-79; s. 5, ch. 99-393; s. 3, ch. 2000-252; s. 25, ch. 2000-256; s. 12, ch. 2002-389; s. 1584, ch. 2003-261; s. 8, ch. 2008-212.



641.3156 - Treatment authorization; payment of claims.

641.3156 Treatment authorization; payment of claims.—

(1) A health maintenance organization must pay any hospital-service or referral-service claim for treatment for an eligible subscriber which was authorized by a provider empowered by contract with the health maintenance organization to authorize or direct the patient’s utilization of health care services and which was also authorized in accordance with the health maintenance organization’s current and communicated procedures, unless the provider provided information to the health maintenance organization with the willful intention to misinform the health maintenance organization.

(2) A claim for treatment may not be denied if a provider follows the health maintenance organization’s authorization procedures and receives authorization for a covered service for an eligible subscriber, unless the provider provided information to the health maintenance organization with the willful intention to misinform the health maintenance organization.

(3) Emergency services are subject to the provisions of s. 641.513 and are not subject to the provisions of this section.

History.—s. 4, ch. 2000-252.



641.316 - Fiscal intermediary services.

641.316 Fiscal intermediary services.—

(1) It is the intent of the Legislature, through the adoption of this section, to ensure the financial soundness of fiscal intermediary services organizations established to develop, manage, and administer the business affairs of health care professional providers such as medical doctors, doctors of osteopathy, doctors of chiropractic medicine, doctors of podiatric medicine, doctors of dentistry, or other health professionals regulated by the Department of Health.

(2)(a) The term “fiduciary” or “fiscal intermediary services” means reimbursements received or collected on behalf of health care professionals for services rendered, patient and provider accounting, financial reporting and auditing, receipts and collections management, compensation and reimbursement disbursement services, or other related fiduciary services pursuant to health care professional contracts with health maintenance organizations. All payments to a health care provider by a fiscal intermediary for noncapitated providers must include an explanation of services being reimbursed which includes, at a minimum, the patient’s name, the date of service, the procedure code, the amount of reimbursement, and the identification of the plan on whose behalf the payment is being made. For capitated providers, the statement of services must include the number of patients covered by the contract, the rate per patient, the total amount of the payment, and the identification of the plan on whose behalf the payment is being made.

(b) The term “fiscal intermediary services organization” means a person or entity that performs fiduciary or fiscal intermediary services to health care professionals who contract with health maintenance organizations other than a hospital licensed under chapter 395, an insurer licensed under chapter 624, a third-party administrator licensed under chapter 626, a prepaid limited health service organization licensed under chapter 636, a health maintenance organization licensed under this chapter, or a physician group practice as defined in s. 456.053(3)(h) which provides services under the scope of licenses of the members of the group practice.

(3) A fiscal intermediary services organization that is operated for the purpose of acquiring and administering provider contracts with managed care plans for professional health care services, including, but not limited to, medical, surgical, chiropractic, dental, and podiatric care, and which performs fiduciary or fiscal intermediary services shall be required to secure and maintain a fidelity bond in the minimum amount of 10 percent of the funds handled by the intermediary in connection with its fiscal and fiduciary services during the prior year or $1 million, whichever is less. The minimum bond amount shall be $50,000. The fidelity bond shall protect the fiscal intermediary from loss caused by the dishonesty of its employees and must remain unimpaired for as long as the intermediary continues in business in the state.

(4) A fiscal intermediary services organization, as described in subsection (3), shall secure and maintain a surety bond on file with the office, naming the intermediary as principal. The bond must be obtained from a company authorized to write surety insurance in the state, and the office shall be obligee on behalf of itself and third parties. The penal sum of the bond may not be less than 5 percent of the funds handled by the intermediary in connection with its fiscal and fiduciary services during the prior year or $250,000, whichever is less. The minimum bond amount must be $10,000. The condition of the bond must be that the intermediary shall register with the office and shall not misappropriate funds within its control or custody as a fiscal intermediary or fiduciary. The aggregate liability of the surety for any and all breaches of the conditions of the bond may not exceed the penal sum of the bond. The bond must be continuous in form, must be renewed annually by a continuation certificate, and may be terminated by the surety upon its giving 30 days’ written notice of termination to the office. This subsection does not apply to a fiscal intermediary services organization that is owned, operated, or controlled by a third-party administrator holding a certificate of authority under part VII of chapter 626.

(5) A fiscal intermediary services organization may not collect from the subscriber any payment other than the copayment or deductible specified in the subscriber agreement.

(6) Any fiscal intermediary services organization, other than a hospital licensed under chapter 395, an insurer licensed under chapter 624, a third-party administrator licensed under chapter 626, a prepaid limited health service organization licensed under chapter 636, a health maintenance organization licensed under this chapter, a not-for-profit corporation that provides health care services directly to patients through employed, salaried physicians and that is affiliated with an accredited hospital licensed in this state, or a physician group practice as defined in s. 456.053(3)(h) which provides services under the scope of licenses of the members of the group practice, must register with the office and meet the requirements of this section. In order to register as a fiscal intermediary services organization, the organization must comply with ss. 641.21(1)(c), (d), and (j), 641.22(6), and 641.27. The fiscal intermediary services organization must also comply with the provisions of ss. 641.3155, 641.3156, and 641.51(4). Should the office determine that the fiscal intermediary services organization does not meet the requirements of this section, the registration shall be denied. If the registrant fails to maintain compliance with this section, the office may revoke or suspend the registration. In lieu of revocation or suspension of the registration, the office may levy an administrative penalty in accordance with s. 641.25.

History.—s. 3, ch. 97-159; s. 26, ch. 98-159; ss. 162, 293, ch. 98-166; s. 5, ch. 99-275; s. 174, ch. 99-397; s. 3, ch. 2000-155; s. 223, ch. 2000-160; s. 1585, ch. 2003-261; s. 1, ch. 2007-140; s. 100, ch. 2013-18.



641.32 - Acceptable payments.

641.32 Acceptable payments.—Each health maintenance organization may accept from governmental agencies, corporations, associations, groups, or individuals payments covering all or part of the cost of contracts entered into between the health maintenance organization and its subscribers.

History.—s. 16, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 796, 804, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.33 - Certain words prohibited in name of organization.

641.33 Certain words prohibited in name of organization.—

(1) No entity certificated as a health maintenance organization, other than a licensed insurer insofar as its name is concerned, shall use in its name, contracts, or literature any of the words “insurance,” “casualty,” “surety,” “mutual,” or any other words descriptive of the insurance, casualty, or surety business or deceptively similar to the name or description of any insurance or surety corporation doing business in the state.

(2) No person, entity, or health care plan not certificated under the provisions of this part shall use in its name, logo, contracts, or literature the phrase “health maintenance organization” or the initials “HMO”; imply, directly or indirectly, that it is a health maintenance organization; or hold itself out to be a health maintenance organization.

History.—s. 17, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 797, 804, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.35 - Assets, liabilities, and investments.

641.35 Assets, liabilities, and investments.—

(1) ASSETS.—In any determination of the financial condition of a health maintenance organization, there shall be allowed as “assets” only those assets that are owned by the health maintenance organization and that consist of:

(a) Cash or cash equivalents in the possession of the health maintenance organization, or in transit under its control, including the true balance of any deposit in a solvent bank, savings and loan association, or trust company which is domiciled in the United States. Cash equivalents are short-term, highly liquid investments, with original maturities of 3 months or less, which are both readily convertible to known amounts of cash and so near their maturity that they present insignificant risk of changes in value because of changes in interest rates.

(b) Investments, securities, properties, and loans acquired or held in accordance with this part, and in connection therewith the following items:

1. Interest due or accrued on any bond or evidence of indebtedness which is not in default and which is not valued on a basis including accrued interest.

2. Declared and unpaid dividends on stock and shares, unless the amount of the dividends has otherwise been allowed as an asset.

3. Interest due or accrued upon a collateral loan which is not in default in an amount not to exceed 1 year’s interest thereon.

4. Interest due or accrued on deposits or certificates of deposit in solvent banks, savings and loan associations, and trust companies domiciled in the United States, and interest due or accrued on other assets, if such interest is in the judgment of the office a collectible asset.

5. Interest due or accrued on current mortgage loans, in an amount not exceeding in any event the amount, if any, of the excess of the value of the property less delinquent taxes thereon over the unpaid principal; but in no event shall interest accrued for a period in excess of 90 days be allowed as an asset.

(c) Premiums in the course of collection, not more than 3 months past due, less commissions payable thereon. The foregoing limitation shall not apply to premiums payable directly or indirectly by any governmental body in the United States or by any of their instrumentalities.

(d) The full amount of reinsurance recoverable from a solvent reinsurer, which reinsurance is authorized under s. 624.610.

(e) Pharmaceutical and medical supply inventories.

(f) Goodwill created by acquisitions and mergers occurring on or after January 1, 2001.

(g) Loans or advances by a health maintenance organization to its parent or principal owner if approved by the office.

(h) Other assets, not inconsistent with the provisions of this section, deemed by the office to be available for the payment of losses and claims, at values to be determined by it.

The office, upon determining that a health maintenance organization’s asset has not been evaluated according to applicable law or that it does not qualify as an asset, shall require the health maintenance organization to properly reevaluate the asset or replace the asset with an asset suitable to the office within 30 days of receipt of written notification by the office of this determination, if the removal of the asset from the organization’s assets would impair the organization’s solvency.

(2) ASSETS NOT ALLOWED.—In addition to assets impliedly excluded by the provisions of subsection (1), the following assets expressly shall not be allowed as assets in any determination of the financial condition of a health maintenance organization:

(a) Subscriber lists, patents, trade names, agreements not to compete, and other like intangible assets.

(b) Any note or account receivable from or advances to officers, directors, or controlling stockholders, whether secured or not, and advances to employees, agents, or other persons on personal security only, other than those transactions authorized under paragraph (1)(g).

(c) Stock of the health maintenance organization owned by it directly or owned by it through any entity in which the organization owns or controls, directly or indirectly, more than 25 percent of the ownership interest.

(d) Leasehold improvements, nonmedical libraries, stationery, literature, and nonmedical supply inventories, except that leasehold improvements made prior to October 1, 1985, shall be allowed as an asset and shall be amortized over the shortest of the following periods:

1. The life of the lease.

2. The useful life of the improvements.

3. The 3-year period following October 1, 1985.

(e) Furniture, fixtures, furnishings, vehicles, medical libraries, and equipment.

(f) Notes or other evidences of indebtedness which are secured by mortgages or deeds of trust which are in default and beyond the express period specified in the instrument for curing the default.

(g) Bonds in default for more than 60 days.

(h) Prepaid and deferred expenses.

(i) Any note, account receivable, advance, or other evidence of indebtedness, or investment in:

1. The parent of the health maintenance organization;

2. Any entity directly or indirectly controlled by the health maintenance organization parent; or

3. An affiliate of the parent or the health maintenance organization,

except as allowed in subsections (1), (11), and (12). The office may, however, allow all or a portion of such asset, at values to be determined by the office, if deemed by the office to be available for the payment of losses and claims.

(3) LIABILITIES.—In any determination of the financial condition of a health maintenance organization, liabilities to be charged against its assets shall include:

(a) The amount, estimated consistently with the provisions of this part, necessary to pay all of its unpaid losses and claims incurred for or on behalf of a subscriber, on or prior to the end of the reporting period, whether reported or unreported, including contract and premium deficiency reserves. If a health maintenance organization, through a health care risk contract, transfers to any entity the obligation to pay any provider for any claim arising from services provided to or for the benefit of any subscriber, the liabilities of the health maintenance organization under this section shall include the amount of those losses and claims to the extent that the provider has not received payment. No liability need be established if the entity has provided to the health maintenance organization a financial instrument acceptable to the office securing the obligations under the contract or if the health maintenance organization has in place an escrow or withhold agreement approved by the office which assures full payment of those claims. Financial instruments may include irrevocable, clean, and evergreen letters of credit. As used in this paragraph, the term “entity” does not include this state, the United States, or an agency thereof or an insurer or health maintenance organization authorized in this state.

(b) The amount equal to the unearned portions of the gross premiums charged on health maintenance contracts in force.

(c) Taxes, expenses, and other obligations due or accrued at the date of the statement.

The office, upon determining that a health maintenance organization has failed to report liabilities that should have been reported, shall require a corrected report which reflects the proper liabilities to be submitted by the organization to the office within 10 working days of receipt of written notification.

(4) INVESTMENTS GENERALLY.—Health maintenance organizations may invest their funds only in accordance with the provisions of this part. Notwithstanding the provisions of this part, however, the office may, after notice and hearing, order a health maintenance organization to limit or withdraw from certain investments or to discontinue certain investment practices, to the extent that the office finds the investment practices hazardous to the financial condition of the organization. At any such hearing, the office shall have the burden of presenting a prima facie case that the investment or investment practices are hazardous to the financial condition of the organization. If the office presents such a prima facie case, then it shall be the organization’s burden to demonstrate that the investment or investment practices are not hazardous to the financial condition of the organization.

(5) ELIGIBLE INVESTMENTS.—

(a) Health maintenance organizations shall invest in or lend their funds on the security of, and shall hold as invested assets, only eligible investments as prescribed in this part.

(b) Any particular investment held by a health maintenance organization on October 1, 1985, which was a legal investment at the time it was made and which the organization was legally entitled to possess immediately prior to October 1, 1985, shall be deemed to be an eligible investment.

(c) The eligibility of an investment shall be determined as of the date of its making or acquisition, except as stated in paragraph (b).

(d) Any investment limitation based upon the amount of the organization’s assets or particular funds shall relate to such assets or funds as shown by the organization’s annual or quarterly report as of the end of the reporting period immediately preceding the date of acquisition of the investment by the organization or as shown by a current financial statement of the organization.

(6) GENERAL QUALIFICATIONS.—

(a) No security or investment other than real property and personal property acquired under subsection (10) or investments in other health care providers acquired under subsection (11) shall be eligible for acquisition unless it is interest-bearing or interest-accruing, is entitled to receive dividends if and when declared and paid or is otherwise income-producing, and is not then in default in any respect and unless the health maintenance organization is entitled to receive for its exclusive account and benefit the interest or income accruing thereon.

(b) No security or investment shall be eligible for purchase at a price above its market value unless it is approved by the office.

(c) No provision of this part shall prohibit the acquisition by a health maintenance organization of other or additional securities or property if received as a dividend, as a lawful distribution of assets, or under a lawful and bona fide agreement of merger or consolidation. Any investment so acquired which is not otherwise eligible under this part shall be disposed of pursuant to subsection (17) if property or securities.

(7) DIRECTORS MUST AUTHORIZE OR RATIFY INVESTMENTS.—No investment or loan shall be made or engaged in by any health maintenance organization unless the same has been authorized or ratified by the organization’s board of directors or by a committee, department, or section of the organization charged with the duty of supervising investments and loans. The minutes or records of any such committee, department, or section shall be maintained and regular reports of such committee, department, or section shall be submitted to the board of directors. No health maintenance organization shall subscribe to or participate in any underwriting of the purchase or sale of securities or property or enter into any agreement to withhold from sale any of its property, but the disposition of its property shall be at all times within the control of the board of directors. Nothing contained in this section shall prevent the board of directors of any health maintenance organization from depositing any of its securities with a committee appointed for the purpose of protecting the interest of security holders or with the authorities of any state or county where it is necessary to do so in order to secure permission to transact its appropriate business therein, and nothing contained in this section shall prevent the board of directors of the organization from depositing any securities as collateral for the securing of any bond required for the business of the organization.

(8) EXCESSIVE COMMISSIONS AND CERTAIN INTERESTS PROHIBITED.—

(a) No health maintenance organization shall pay any commission or brokerage for the purchase or sale of property, whether real or personal, in excess of that usual and customary at the time and in the locality where the purchases or sales are made. Information regarding payments of commissions and brokerage shall be maintained from the date of the most recent examination by the office pursuant to s. 641.27 until the date of completion of the following examination.

(b) No health maintenance organization shall knowingly invest in or loan upon any property, directly or indirectly, whether real or personal, in which any officer or director of the organization has a financial interest, nor shall any organization make a loan of any kind to any officer or director of the organization, except that:

1. This paragraph shall not apply to loans in circumstances in which the financial interest of the officer or director is only nominal, trifling, or so remote as not to give rise to a conflict of interest; and

2. In any case, the office may approve a transaction between an organization and its officers or directors under this paragraph if it is satisfied that:

a. The transaction is entered into in good faith for the advantage and benefit of the organization,

b. The amount of the proposed investment or loan does not violate any other provision of this part or exceed the reasonable, normal value of the property or the interest which the company proposed to acquire,

c. The transaction is otherwise fair and reasonable, and

d. The transaction will not adversely affect, to any substantial degree, the liquidity of the organization’s investments or its ability thereafter to comply with requirements of this part or the payment of its claims and obligations.

(9) SURPLUS AND DEPOSIT RESTRICTIONS.—Every health maintenance organization must maintain an amount equal to its required minimum surplus in coin or currency of the United States on hand or on deposit in any solvent national or state bank, savings and loan association, or trust company or in eligible securities or obligations as follows:

(a) Nondemand obligations of certain financial institutions.—Direct, unconditional nondemand obligations for the payment of money issued by a solvent bank or by a mutual savings bank or trust company, savings and loan, building and loan, or credit union, subject to the following:

1. The financial institution is solvent.

2. The financial institution is incorporated under the laws of the United States or of any state thereof.

3. The obligations are of the type which are insured by an agency of the United States.

4. The investment is in the name of and owned by the health maintenance organization, unless the account is under a trusteeship with the organization named as the beneficiary.

(b) Obligations of the United States.—Direct obligations of the United States for the payment of money or obligations for the payment of money to the extent guaranteed or insured as to the payment of principal and interest by the United States.

(c) Obligations of agencies and instrumentalities of the United States.—Direct obligations for the payment of money issued by an agency or instrumentality of the United States or obligations for the payment of money to the extent guaranteed or insured as to the payment of principal and interest by an agency or instrumentality of the United States.

(d) Obligations of a state.—Direct, general obligations of any state of the United States for the payment of money, or obligations for the payment of money to the extent guaranteed or insured as to the payment of principal and interest by full faith and credit of any state of the United States, on the following conditions:

1. The state has the power to levy taxes for the prompt payment of the principal and interest of such obligations.

2. The state is not in default in the payment of principal or interest on any of its direct, guaranteed, or insured general obligations at the date of such investment.

(e) Obligations of political subdivisions of a state.—Direct, general obligations of any political subdivision of any state of the United States for the payment of money, or obligations for the payment of money to the extent guaranteed as to the payment of principal and interest by any political subdivision of any state of the United States, on the following conditions:

1. The obligations are payable or guaranteed from ad valorem taxes.

2. The political subdivision is not in default in the payment of principal or interest on any of its direct or guaranteed obligations.

3. No investment shall be made under this paragraph in obligations which are secured only by special assessments for local improvements.

(10) PROPERTY USED IN THE HEALTH MAINTENANCE ORGANIZATION’S BUSINESS.—Real estate, including leasehold estates, for the convenient accommodation of the organization’s business operations, including home office, branch administrative offices, hospitals, medical clinics, medical professional buildings, and any other facility to be used in the provision of health care services, or real estate for rental to any health care provider under contract with the organization to provide health care services which shall be used in the provision of health care services to members of the organization by that provider, is acceptable as an investment on the following conditions:

(a) Any parcel of real estate acquired under this subsection may include excess space for rent to others if it is reasonably anticipated that the excess will be required by the health maintenance organization for expansion or if the excess is reasonably required in order to have one or more buildings that will function as an economic unit.

(b) The real estate may be subject to a mortgage.

(c) The greater of the admitted value of the asset, as determined by statutory accounting principles, or, if approved by the office, the health maintenance organization’s equity in the real estate plus all encumbrances on the real estate owned by the organization under this subsection, when added to the value of all personal and mixed property used in the organization’s business, shall not exceed 75 percent of its admitted assets unless, with the permission of the office, it finds that the percentage of its admitted assets is insufficient to provide convenient accommodation for the organization’s business and the operations of the organization would not otherwise be impaired.

(11) INVESTMENTS IN ADMINISTRATIVE AND MANAGEMENT SERVICE ENTITIES AND OTHER HEALTH CARE PROVIDERS.—A health maintenance organization may invest directly or indirectly in real estate, common and preferred stocks, bonds or debentures, including convertible debentures, or other evidences of debts of or equity in an entity if the entity is owned by or, with the approval of the office, under contract to the organization to provide management services, administrative services, or health care services for the organization, on the following conditions:

(a) Investments authorized under this subsection shall not exceed 50 percent of admitted assets, and these investments shall be included in the calculation of the overall limitation in paragraph (10)(c) relating to all real and personal property.

(b) Investments may qualify under this section only insofar as a provider of management, administrative, or health care service relationship as defined herein exists. Upon cessation of such relationship, each investment shall be subject to the rules applicable to an investment of that type and must qualify under the appropriate limitation or, failing that, become ineligible and subject to disposal under subsection (17).

(12) EXCHANGES OF FACILITIES OR ASSETS.—Health care or administrative service entities, if subsidiaries of or under contract to the health maintenance organization to provide administrative or health care services to the organization’s members, may exchange facilities or similar assets to be used in the organization’s business for stock of the organization. However, any exchange involving an entity under contract with the health maintenance organization must have the approval of the office prior to the exchange. These facilities or assets shall be valued in accordance with statutory accounting principles.

(13) OTHER INVESTMENTS.—After satisfying the requirements of subsections (9), (10), (11), and (12), any funds of the health maintenance organization in excess of the minimum surplus required to be maintained under this part may be invested in any investment listed in this subsection or in subsections (9) and (14).

(a) United States Government obligations.—A health maintenance organization may invest in bonds, notes, warrants, and other evidences of indebtedness which are direct obligations of the Government of the United States or for which the full faith and credit of the Government of the United States is pledged for the payment of principal and interest.

(b) Loans guaranteed by the United States.—

1. A health maintenance organization may invest in loans insured or guaranteed as to principal and interest by the Government of the United States, or by any agency or instrumentality of the Government of the United States, to the extent of such insurance or guaranty.

2. A health maintenance organization may invest in student loans insured or guaranteed as to principal by the Government of the United States, or by any agency or instrumentality of the Government of the United States, to the extent of such insurance or guaranty.

(c) State public obligations.—A health maintenance organization may invest in bonds, notes, warrants, and other securities not in default which are the direct obligations of any state of the United States or the District of Columbia, or for which the full faith and credit of such state or district has been pledged for the payment of principal and interest.

(d) County, municipal, and district obligations.—A health maintenance organization may invest in bonds, notes, warrants, and other securities not in default of any county, district, incorporated city, or school district in any state of the United States or the District of Columbia, which are the direct obligations of such county, district, city, or school district and for payment of the principal and interest of which the county, district, city, or school district has lawful authority to levy taxes or make assessments.

(e) Public improvement bonds.—A health maintenance organization may invest in bonds, notes, certificates of indebtedness, warrants, or other evidences of indebtedness which are payable from revenues or earnings specifically pledged therefor of any public toll bridge, structure, or improvement owned by any state, incorporated city, or legally constituted public corporation or commission, all within the United States, for the payment of the principal and interest of which a lawful sinking fund has been established and is being maintained if no default on the part of the issuer in payment of principal or interest has occurred on any of its bonds, notes, warrants, or other securities within 5 years prior to the date of investment therein.

(f) Public utility obligations.—The health maintenance organization may invest in the bonds, notes, certificates of indebtedness, warrants, or other evidences of indebtedness which are valid obligations issued, assumed, or guaranteed by the United States or any state thereof or by any county, municipal corporation, district, political subdivision, civil division, or public instrumentality of any such government or unit thereof, if by statute or other legal requirements such obligations are payable as to both principal and interest from revenues or earnings from the whole or any part of any utility supplying water, gas, sewage disposal, electricity, or any other public service, including, but not limited to, a toll road or toll bridge.

(g) Securities of certain agencies.—The health maintenance organization may invest in bonds, debentures, or other securities of the following agencies, whether or not such obligations are guaranteed by the Government of the United States:

1. The Federal National Mortgage Association, and stock thereof, when acquired in connection with the sale of mortgage loans to such association.

2. Any federal land bank, when such securities are issued under provisions of the Act of Congress entitled the “Federal Farm Loan Act” and approved July 17, 1916, and any acts amendatory or supplementary to that act.

3. Any federal home loan bank, when such securities are issued under provisions of the Act of Congress entitled the “Federal Home Loan Bank Act” and approved July 22, 1932.

4. The Home Owners’ Loan Corporation, created by the Act of Congress entitled “Home Owners’ Loan Act of 1933” and approved June 13, 1933.

5. Any federal intermediate credit bank, created by the Act of Congress entitled “Agricultural Credits Act of March 4, 1923.”

6. The Central Bank for Cooperatives and regional banks for cooperatives organized under the Farm Credit Act of 1933, or by any of such banks; and any notes, bonds, debentures, or other similar obligations, consolidated or otherwise, issued by farm credit institutions pursuant to the Farm Credit Act of 1971, Pub. L. No. 92-181.

7. Any other similar agency of the Government of the United States which is of similar financial quality.

(h) Public housing obligations.—The health maintenance organization may invest in the bonds, debentures, or other securities of public housing authorities, issued under the provisions of the Act of Congress entitled the “Housing Act of 1949” and approved July 1949, the “Municipal Housing Commission Act,” or the “Rural Housing Commission Act,” and any additional amendments, or issued by any public housing authority or agency in the United States, if such bonds, debentures, or other securities are secured by a pledge of annual contributions to be paid by the United States or any agency thereof.

(i) Obligations of State Board of Education.—The health maintenance organization may invest in bonds or motor vehicle anticipation certificates issued by the State Board of Education under authority of s. 18, Art. XII of the State Constitution of 1885 as adopted by s. 9(d), Art. XII of the State Constitution, 1968 Revision, and the additional provisions of s. 9(d) thereof.

(j) Corporate bonds and debentures.—A health maintenance organization may invest in bonds, notes, or other interest-bearing or interest-accruing obligations of any solvent corporation organized under the laws of the United States or any state, territory, or possession of the United States, including the District of Columbia, but such investment must be in securities of investment grade and may not exceed 10 percent of admitted assets for any one corporate entity. As used in this paragraph, “investment grade” means that the obligation has been determined to be in one of the top two rating classifications used by the Securities Valuation Office of the National Association of Insurance Commissioners.

(14) SPECIAL LIMITATION INVESTMENTS.—

(a) After satisfying the requirements of this part, any funds of the health maintenance organization may be invested in the following investments, subject to a cost limitation of 10 percent of its admitted assets in each category of investment:

1. Anticipation obligations of political subdivisions of a state.—Anticipation obligations of any political subdivision of any state of the United States, including, but not limited to, bond anticipation notes, tax anticipation notes, preliminary loan anticipation notes, revenue anticipation notes, and construction anticipation notes, for the payment of money within 12 months from the issuance of the obligation, on the following conditions:

a. The anticipation notes are a direct obligation of the issuer under conditions set forth in subsection (9).

b. The political subdivision is not in default in the payment of the principal or interest on any of its direct general obligations or any obligation guaranteed by such political subdivision.

c. The anticipated funds are specifically pledged to secure the obligations.

2. Revenue obligations of state or municipal public utilities.—Obligations of any state of the United States, a political subdivision thereof, or a public instrumentality of any one or more of the foregoing for the payment of money, on the following conditions:

a. The obligations are payable from revenues or earnings of a public utility of such state, political subdivision, or public instrumentality which are specifically pledged therefor.

b. The law under which the obligations are issued requires that such rates for service shall be charged and collected at all times so as to produce sufficient revenue or earning, together with any other revenues or moneys pledged, to pay all operating and maintenance charges of the public utility and all principal and interest on such charges.

c. No prior or parity obligations payable from the revenues or earnings of that public utility are in default at the date of such investment.

3. Other revenue obligations.—Obligations of any state of the United States, a political subdivision thereof, or a public instrumentality of any of the foregoing for the payment of money, on the following conditions:

a. The obligations are payable from revenues or earnings, excluding revenues or earnings from public utilities, specifically pledged therefor by such state, political subdivision, or public instrumentality.

b. No prior or parity obligation of the same issuer payable from revenues or earnings from the same source has been in default as to principal or interest during the 5 years next preceding the date of the investment, but the issuer need not have been in existence for that period, and obligations acquired under this paragraph may be newly issued.

4. Corporate stocks.—Stocks, common or preferred, of any corporation created or existing under the laws of the United States or any state thereof. The organization may invest in stocks, common or preferred, of any corporation created or existing under the laws of any foreign country if such stocks are listed and traded on a national securities exchange in the United States or, in the alternative, if such investment in stocks of any corporation created or existing under the laws of any foreign country are first approved by the office. Investment in common stock of any one corporation shall not exceed 3 percent of the health maintenance organization’s admitted assets.

(b) After satisfying the requirements of this part, the health maintenance organization may invest its funds and accumulations in the following investments, subject to a cost limitation of 5 percent of admitted assets in each category of investment:

1. Obligations of the International Bank for Reconstruction and Development.—Obligations issued or guaranteed by the International Bank for Reconstruction and Development.

2. Obligations of the Inter-American Development Bank.—Obligations issued or guaranteed by the Inter-American Development Bank.

3. Obligations of the Asian Development Bank.—Obligations issued or guaranteed by the Asian Development Bank.

4. Obligations of the State of Israel.—Direct obligations of the State of Israel for the payment of money, or obligations for the payment of money which are guaranteed as to the payment of principal and interest by the State of Israel, on the condition that the State of Israel shall not be in default in the payment of principal or interest on any of its direct, general obligations on the date of such investment.

5. Obligations of the African Development Bank.—Obligations issued or guaranteed by the African Development Bank.

6. Obligations of the Government of Canada or any province thereof.—Obligations issued or guaranteed by the Government of Canada or any province thereof.

7. Obligations of the International Finance Corporation.—Obligations issued or guaranteed by the International Finance Corporation.

(15) INVESTMENT OF EXCESS FUNDS.—

(a) After satisfying the requirements of this part, any funds of a health maintenance organization in excess of its statutorily required reserves and surplus may be invested:

1. Without limitation in any investments otherwise authorized by this part; or

2. In such other investments not specifically authorized by this part, provided such investments do not exceed the lesser of 5 percent of the health maintenance organization’s admitted assets or 25 percent of the amount by which a health maintenance organization’s surplus exceeds its statutorily required minimum surplus. A health maintenance organization may exceed the limitations of this subparagraph only with the prior written approval of the office.

(b) Nothing in this section authorizes a health maintenance organization to:

1. Invest any funds in excess of the amount by which its actual surplus exceeds its statutorily required minimum surplus; or

2. Make any investment prohibited by this code.

(16) PROHIBITED INVESTMENTS AND INVESTMENT UNDERWRITING.—

(a) In addition to investments excluded pursuant to other provisions of this act, a health maintenance organization shall not directly or indirectly invest in or lend its funds upon the security of:

1. Issued shares of its own capital stock, except in connection with a plan approved by the office for purchase of the shares by the organization’s officers, employees, or agents. However, no such stock shall constitute an asset of the organization in any determination of its financial condition.

2. Except with the consent of the office, securities issued by any corporation or enterprise the controlling interest of which is, or will after such acquisition by the organization be, held directly or indirectly by the organization or any combination of the organization and its directors, officers, parent corporation, subsidiaries, or controlling stockholders. Investments in health care providers under subsections (11) and (12) shall not be subject to this provision.

3. Any note or other evidence of indebtedness of any director, officer, or controlling stockholder of the health maintenance organization.

(b) No health maintenance organization shall underwrite or participate in the underwriting of an offering of securities or property by any other person.

(17) TIME LIMIT FOR DISPOSAL OF INELIGIBLE PROPERTY AND SECURITIES; EFFECT OF FAILURE TO DISPOSE.—

(a) Any property or securities lawfully acquired by a health maintenance organization which it could not otherwise have invested in or loaned its funds upon at the time of such acquisition shall be disposed of within 6 months from the date of acquisition, unless within such period the security has attained to the standard of eligibility; except that any security or property acquired under any agreement of merger or consolidation may be retained for a longer period if so provided in the plan for such merger or consolidation, as approved by the office. Upon application by the organization and proof to the office that forced sale of any such property or security would materially injure the interests of the health maintenance organization, the office shall extend the disposal period for an additional reasonable time.

(b) Notwithstanding the provisions of paragraph (a), any ineligible property or securities shall not be allowed as an asset of the organization.

(18) The provisions of this section supersede any inconsistent provision of s. 106 of the Secondary Mortgage Market Enhancement Act of 1984 (15 U.S.C. s. 77r).

History.—s. 19, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 799, 804, 809(1st), ch. 82-243; s. 33, ch. 85-177; s. 18, ch. 88-388; s. 76, ch. 89-360; ss. 126, 184, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 23, ch. 2001-213; s. 8, ch. 2002-247; s. 9, ch. 2002-282; s. 96, ch. 2003-1; s. 1586, ch. 2003-261.



641.36 - Adoption of rules; penalty for violation.

641.36 Adoption of rules; penalty for violation.—The commission shall adopt rules necessary to carry out the provisions of this part. The office shall collect and make available all health maintenance organization rules adopted by the commission. Any violation of a rule adopted under this section shall subject the violating entity to the provisions of s. 641.23.

History.—s. 20, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 800, 804, 809(1st), ch. 82-243; s. 12, ch. 87-236; ss. 127, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1587, ch. 2003-261.



641.365 - Dividends.

641.365 Dividends.—

(1)(a) A health maintenance organization shall not pay any dividend or distribute cash or other property to stockholders except out of that part of its available and accumulated surplus funds which is derived from realized net operating profits on its business and net realized capital gains.

(b) Unless prior written approval is obtained from the office, a health maintenance organization may not pay or declare any dividend or distribute cash or other property to or on behalf of any stockholder if, immediately before or after such distribution, the health maintenance organization’s available and accumulated surplus funds, which are derived from realized net operating profits on its business and net realized gains, are or would be less than zero.

(c) A health maintenance organization may make dividend payments or distributions to stockholders without the prior written approval of the office when:

1. The dividend is equal to or less than the greater of:

a. Ten percent of the health maintenance organization’s accumulated surplus funds which are derived from realized net operating profits on its business and net realized capital gains as of the immediate preceding calendar year; or

b. The health maintenance organization’s entire net operating profit and realized net capital gains derived during the immediately preceding calendar year.

2. The health maintenance organization will have surplus equal to or exceeding 115 percent of the minimum required statutory surplus after the dividend or distribution is made.

3. The health maintenance organization has filed a notice with the office at least 30 days prior to the dividend payment or distribution, or such shorter period of time as approved by the office on a case-by-case basis.

4. The notice includes a certification by an officer of the health maintenance organization attesting that after payment of the dividend or distribution the health maintenance organization will have at least 115 percent of required statutory surplus.

5. The health maintenance organization has negative retained earnings, statutory surplus in excess of $50 million, and statutory surplus greater than or equal to 150 percent of its required statutory surplus before and after the dividend distribution is made based upon the health maintenance organization’s most recently filed annual financial statement.

(2) The office shall not approve a dividend or distribution in excess of the maximum amount allowed in subsection (1) unless it determines that the distribution or dividend would not jeopardize the financial condition of the health maintenance organization, considering:

(a) The liquidity, quality, and diversification of the health maintenance organization’s assets and the effect on its ability to meet its obligations.

(b) Any reduction of investment portfolio and investment income.

(c) History of capital contributions.

(d) Prior dividend distributions of the health maintenance organization.

(e) Whether the dividend is only a pass-through dividend from a subsidiary of the health maintenance organization.

(3) Any director of a health maintenance organization who knowingly votes for or concurs in declaration or payment of a dividend to stockholders when such declaration is in violation of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and shall be jointly and severally liable, together with other such directors likewise voting for or concurring, for any loss thereby sustained by creditors of the health maintenance organization to the extent of such dividend.

(4) Any stockholder receiving such an illegal dividend shall be liable in the amount thereof to the health maintenance organization.

(5) The office may revoke or suspend the certificate of authority of a health maintenance organization which has declared or paid such an illegal dividend.

History.—ss. 19, 24, ch. 88-388; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 9, ch. 2002-247; s. 1588, ch. 2003-261.



641.37 - Prohibited activities; penalties.

641.37 Prohibited activities; penalties.—

(1) Any person or entity which knowingly renews, issues, or delivers any health maintenance contract without first obtaining and thereafter maintaining a certificate of authority is guilty of a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Except as provided in subsection (1), any person, entity, or health maintenance organization which knowingly violates the provisions of this part is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any agent or representative, examining physician, applicant, or other person who knowingly makes any false and fraudulent statements or representation in, or with reference to, any application or negotiation for health maintenance organization coverage is, in addition to any other penalty provided by law, guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) Any agent, representative, collector, or other person who, while acting on behalf of a health maintenance organization, receives or collects its funds or premium payments and fails to satisfactorily account for or turn over, when required, all such funds or payments is, in addition to the other penalties provided for by law, guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(5) Any person who, without authority granted by a health maintenance organization, collects or secures cash advances, premium payments, or other funds owing to the health maintenance organization or otherwise conducts the business of a health maintenance organization without its authority is, in addition to the other penalties provided for by law, guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 21, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 801, 804, 809(1st), ch. 82-243; s. 34, ch. 85-177; s. 52, ch. 87-226; ss. 187, 188, ch. 91-108; s. 164, ch. 91-224; s. 4, ch. 91-429; s. 26, ch. 96-199; s. 70, ch. 2002-206.



641.38 - Operational health maintenance organizations; issuance of certificate.

641.38 Operational health maintenance organizations; issuance of certificate.—The provisions of this part do not apply to those organizations providing the services defined in ss. 641.17-641.38 which have been continuously engaged in providing such services since January 1, 1947. This exemption shall terminate upon a change in controlling ownership of the organization.

History.—s. 23, ch. 72-264; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 802, 804, 809(1st), ch. 82-243; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.385 - Order to discontinue certain advertising.

641.385 Order to discontinue certain advertising.—If in the opinion of the office any advertisement by a health maintenance organization violates any of the provisions of this part, the department may enter an immediate order requiring that the use of the advertisement be discontinued. If requested by the health maintenance organization, the office shall conduct a hearing within 10 days of the entry of such order. If, after the hearing or by agreement with the health maintenance organization, a final determination is made that the advertising was in fact violative of any provision of this part, the office may, in lieu of revocation of the certificate of authority, require the publication of a corrective advertisement; impose an administrative penalty of up to $10,000; and, in the case of an initial solicitation, require that the health maintenance organization, prior to accepting any application received in response to the advertisement, provide an acceptable clarification of the advertisement to each individual applicant.

History.—s. 8, ch. 84-313; s. 188, ch. 91-108; s. 4, ch. 91-429; s. 1589, ch. 2003-261.



641.386 - Agent licensing and appointment required; exceptions.

641.386 Agent licensing and appointment required; exceptions.—

(1) With respect to a health maintenance contract, no person shall, unless licensed and appointed as a health insurance agent in accordance with the applicable provisions of the Florida Insurance Code:

(a) Solicit contracts or procure applications; or

(b) Engage or hold himself or herself out as engaging in the business of analyzing or abstracting health maintenance contracts or of counseling or advising or giving opinions to persons relative to such contracts other than as a consulting actuary advising a health maintenance organization or as a salaried bona fide full-time employee so counseling and advising his or her employer relative to coverage for the employer and his or her employees.

(2) All qualifications, disciplinary provisions, licensing and appointment procedures, fees, and related matters contained in the Florida Insurance Code which apply to the licensing and appointment of health insurance agents by insurers shall apply to health maintenance organizations and to persons licensed or appointed by the health maintenance organization as their agents.

(3) An examination, license, or appointment is not required of any regular salaried officer or employee of a health maintenance organization who devotes substantially all of his or her services to activities other than the solicitation of health maintenance organization contracts from the public and who receives no commission or other compensation directly dependent upon the solicitation of such contracts. This exemption does not apply to the solicitation of Medicaid eligible subscribers.

(4) All agents and health maintenance organizations shall comply with and be subject to the applicable provisions of ss. 641.309 and 409.912(5), and all companies and entities appointing agents shall comply with s. 626.451, when marketing for any health maintenance organization licensed pursuant to this part, including those organizations under contract with the Agency for Health Care Administration to provide health care services to Medicaid recipients or any private entity providing health care services to Medicaid recipients pursuant to a prepaid health plan contract with the Agency for Health Care Administration.

History.—ss. 77, 80, ch. 89-360; ss. 176, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 27, ch. 96-199; s. 1753, ch. 97-102; s. 18, ch. 2002-223; s. 136, ch. 2004-5; s. 28, ch. 2004-344; s. 27, ch. 2011-135; s. 32, ch. 2015-3.



641.39001 - Soliciting or accepting new or renewal health maintenance contracts by insolvent or impaired health maintenance organization prohibited; penalty.

641.39001 Soliciting or accepting new or renewal health maintenance contracts by insolvent or impaired health maintenance organization prohibited; penalty.—

(1) Whether or not delinquency proceedings as to a health maintenance organization have been or are to be initiated, a director or officer of a health maintenance organization, except with the written permission of the office, may not authorize or permit the health maintenance organization to solicit or accept new or renewal health maintenance contracts or provider contracts in this state after the director or officer knew, or reasonably should have known, that the health maintenance organization was insolvent or impaired. As used in this section, the term “impaired” means that the health maintenance organization does not meet the requirements of s. 641.225.

(2) Any director or officer who violates this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 75, ch. 2000-318; s. 1590, ch. 2003-261.



641.3901 - Unfair methods of competition and unfair or deceptive acts or practices prohibited.

641.3901 Unfair methods of competition and unfair or deceptive acts or practices prohibited.—No person, entity, or health maintenance organization shall engage in this state in any trade practice which is defined in this part as, or determined pursuant to s. 641.3905 to be, an unfair method of competition or an unfair or deceptive act or practice involving the business of health maintenance organizations.

History.—ss. 35, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.3903 - Unfair methods of competition and unfair or deceptive acts or practices defined.

641.3903 Unfair methods of competition and unfair or deceptive acts or practices defined.—The following are defined as unfair methods of competition and unfair or deceptive acts or practices:

(1) MISREPRESENTATION AND FALSE ADVERTISING OF HEALTH MAINTENANCE CONTRACTS.—Knowingly making, issuing, or circulating, or causing to be made, issued, or circulated, any estimate, illustration, circular, statement, sales presentation, omission, or comparison which:

(a) Misrepresents the benefits, advantages, conditions, or terms of any health maintenance contract.

(b) Is misleading, or is a misrepresentation as to the financial condition of any person.

(c) Uses any name or title of any contract misrepresenting the true nature thereof.

(d) Is a misrepresentation for the purpose of inducing, or tending to induce, the lapse, forfeiture, exchange, conversion, or surrender of any health maintenance contract or health insurance policy, or contract providing health insurance as defined in s. 624.603.

(e) Misrepresents the benefits, nature, characteristics, uses, standard, quantity, quality, cost, rate, scope, source, or geographic origin or location of any goods or services available from or provided by, directly or indirectly, any health maintenance organization.

(f) Misrepresents the affiliation, connection, or association of any goods, services, or business establishment.

(g) Advertises goods or services with intent not to sell them as advertised.

(h) Disparages the goods, services, or business of another person by any false or misleading representation.

(i) Misrepresents the sponsorship, endorsement, approval, or certification of goods or services.

(j) Uses an advertising format which, by virtue of the design, location, or size of printed matter, is deceptive or misleading or which would be deceptive or misleading to any reasonable person.

(k) Offers to provide a service which the health maintenance organization is unable to provide.

(l) Misrepresents the availability of a service provided by the health maintenance organization, either directly or indirectly, including the availability of the service as to location.

(2) FALSE INFORMATION AND ADVERTISING GENERALLY.—Knowingly making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public:

(a) In a newspaper, magazine, or other publication;

(b) In the form of a notice, circular, pamphlet, letter, or poster;

(c) Over any radio or television station; or

(d) In any other way,

an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the business of the health maintenance organization which is untrue, deceptive, or misleading.

(3) DEFAMATION.—Knowingly making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of, any oral or written statement, or any pamphlet, circular, article, or literature, which is false or maliciously critical of any person and which is calculated to injure such person.

(4) FALSE STATEMENTS AND ENTRIES.—

(a) Knowingly:

1. Filing with any supervisory or other public official,

2. Making, publishing, disseminating, or circulating,

3. Delivering to any person,

4. Placing before the public, or

5. Causing, directly or indirectly, to be made, published, disseminated, circulated, or delivered to any person, or place before the public,

any material false statement.

(b) Knowingly making any false entry of a material fact in any book, report, or statement of any person.

(5) UNFAIR CLAIM SETTLEMENT PRACTICES.—

(a) Attempting to settle claims on the basis of an application or any other material document which was altered without notice to, or knowledge or consent of, the subscriber or group of subscribers to a health maintenance organization;

(b) Making a material misrepresentation to the subscriber for the purpose and with the intent of effecting settlement of claims, loss, or damage under a health maintenance contract on less favorable terms than those provided in, and contemplated by, the contract; or

(c) Committing or performing with such frequency as to indicate a general business practice any of the following:

1. Failing to adopt and implement standards for the proper investigation of claims;

2. Misrepresenting pertinent facts or contract provisions relating to coverage at issue;

3. Failing to acknowledge and act promptly upon communications with respect to claims;

4. Denying of claims without conducting reasonable investigations based upon available information;

5. Failing to affirm or deny coverage of claims upon written request of the subscriber within a reasonable time not to exceed 30 days after a claim or proof-of-loss statements have been completed and documents pertinent to the claim have been requested in a timely manner and received by the health maintenance organization;

6. Failing to promptly provide a reasonable explanation in writing to the subscriber of the basis in the health maintenance contract in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement;

7. Failing to provide, upon written request of a subscriber, itemized statements verifying that services and supplies were furnished, where such statement is necessary for the submission of other insurance claims covered by individual specified disease or limited benefit policies, provided that the organization may receive from the subscriber a reasonable administrative charge for the cost of preparing such statement;

8. Failing to provide any subscriber with services, care, or treatment contracted for pursuant to any health maintenance contract without a reasonable basis to believe that a legitimate defense exists for not providing such services, care, or treatment. To the extent that a national disaster, war, riot, civil insurrection, epidemic, or any other emergency or similar event not within the control of the health maintenance organization results in the inability of the facilities, personnel, or financial resources of the health maintenance organization to provide or arrange for provision of a health service in accordance with requirements of this part, the health maintenance organization is required only to make a good faith effort to provide or arrange for provision of the service, taking into account the impact of the event. For the purposes of this paragraph, an event is not within the control of the health maintenance organization if the health maintenance organization cannot exercise influence or dominion over its occurrence; or

9. Systematic downcoding with the intent to deny reimbursement otherwise due.

(6) FAILURE TO MAINTAIN COMPLAINT-HANDLING PROCEDURES.—Failure of any person to maintain a complete record of all the complaints received since the date of the most recent examination of the health maintenance organization by the office. For the purposes of this subsection, the term “complaint” means any written communication primarily expressing a grievance and requesting a remedy to the grievance.

(7) OPERATION WITHOUT A SUBSISTING CERTIFICATE OF AUTHORITY.—Operation of a health maintenance organization by any person or entity without a subsisting certificate of authority therefor or renewal, issuance, or delivery of any health maintenance contract by a health maintenance organization, person, or entity without a subsisting certificate of authority.

(8) MISREPRESENTATION IN HEALTH MAINTENANCE ORGANIZATION APPLICATIONS.—Knowingly making false or fraudulent statements or representations on, or relative to, an application for a health maintenance contract for the purpose of obtaining a fee, commission, money, or other benefits from any health maintenance organization; agent; or representative, broker, or individual.

(9) TWISTING.—Knowingly making any misleading representations or incomplete or fraudulent comparisons of any health maintenance contracts or health maintenance organizations or of any insurance policies or insurers for the purpose of inducing, or intending to induce, any person to lapse, forfeit, surrender, terminate, retain, pledge, assign, borrow on, or convert any insurance policy or health maintenance contract or to take out a health maintenance contract or policy of insurance in another health maintenance organization or insurer.

(10) ILLEGAL DEALINGS IN PREMIUMS; EXCESS OR REDUCED CHARGES FOR HEALTH MAINTENANCE COVERAGE.—

(a) Knowingly collecting any sum as a premium or charge for health maintenance coverage which is not then provided or is not in due course to be provided, subject to acceptance of the risk by the health maintenance organization, by a health maintenance contract issued by a health maintenance organization as permitted by this part.

(b) Knowingly collecting as a premium or charge for health maintenance coverage any sum in excess of or less than the premium or charge applicable to health maintenance coverage, in accordance with the applicable classifications and rates as filed with the office, and as specified in the health maintenance contract.

(11) FALSE CLAIMS; OBTAINING OR RETAINING MONEY DISHONESTLY.—Any agent or representative, physician, claimant, or other person who causes to be presented to any health maintenance organization a false claim for payment knowing the same to be false.

(12) PROHIBITED DISCRIMINATORY PRACTICES.—A health maintenance organization may not:

(a) Engage or attempt to engage in discriminatory practices that discourage participation on the basis of actual or perceived health status of Medicaid recipients.

(b) Refuse to provide services or care to a subscriber solely because medical services may be or have been sought for injuries resulting from an assault, battery, sexual assault, sexual battery, or any other offense by a family or household member, as defined in s. 741.28, or by another who is or was residing in the same dwelling unit.

(13) MISREPRESENTATION IN HEALTH MAINTENANCE ORGANIZATION; AVAILABILITY OF PROVIDERS.—Knowingly misleading potential enrollees as to the availability of providers.

(14) ADVERSE ACTION AGAINST A PROVIDER.—Any retaliatory action by a health maintenance organization against a contracted provider, including, but not limited to, termination of a contract with the provider, on the basis that the provider communicated information to the provider’s patient regarding medical care or treatment options for the patient when the provider deems knowledge of such information by the patient to be in the best interest of the patient.

(15) PARTICIPATION IN A WELLNESS OR HEALTH IMPROVEMENT PROGRAM.—

(a) Authorization to offer rewards or incentives for participation.—A health maintenance organization issuing a group or individual health benefit plan may offer a voluntary wellness or health improvement program and may encourage or reward participation in the program by authorizing rewards or incentives, including, but not limited to, merchandise, gift cards, debit cards, premium discounts, contributions to a member’s health savings account, or modifications to copayment, deductible, or coinsurance amounts.

(b) Verification of medical condition by nonparticipants due to medical condition.—A health maintenance organization may require a member of a health benefit plan to provide verification, such as an affirming statement from the member’s physician, that the member’s medical condition makes it unreasonably difficult or inadvisable to participate in the wellness or health improvement program in order for that nonparticipant to receive the reward or incentive.

(c) Disclosure requirement.—A reward or incentive offered under this subsection shall be disclosed in the policy or certificate.

(d) Other incentives.—This subsection does not prohibit health maintenance organizations from offering other incentives or rewards for adherence to a wellness or health improvement program if otherwise authorized by state or federal law.

History.—ss. 36, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 28, ch. 96-199; s. 6, ch. 96-223; s. 1, ch. 99-264; s. 5, ch. 2000-252; s. 8, ch. 2002-55; s. 1591, ch. 2003-261; s. 2, ch. 2011-167.



641.3905 - General powers and duties of the department and office.

641.3905 General powers and duties of the department and office.—In addition to the powers and duties set forth in s. 624.307, the department and office shall each have the power within its respective regulatory jurisdiction to examine and investigate the affairs of every person, entity, or health maintenance organization in order to determine whether the person, entity, or health maintenance organization is operating in accordance with the provisions of this part or has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by s. 641.3901, and each shall have the powers and duties specified in ss. 641.3907-641.3913 in connection therewith.

History.—ss. 37, 47, ch. 85-177; ss. 128, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1592, ch. 2003-261.



641.3907 - Defined unfair practices; hearings, witnesses, appearances, production of books, and service of process.

641.3907 Defined unfair practices; hearings, witnesses, appearances, production of books, and service of process.—

(1) Whenever the department or office has reason to believe that any person, entity, or health maintenance organization has engaged, or is engaging, in this state in any unfair method of competition or any unfair or deceptive act or practice as defined in s. 641.3903 or is operating a health maintenance organization without a certificate of authority as required by this part and that a proceeding by it in respect thereto would be to the interest of the public, the department or office shall conduct or cause to have conducted a hearing in accordance with chapter 120.

(2) The department or office, a duly empowered hearing officer, or an administrative law judge shall, during the conduct of such hearing, have those powers enumerated in s. 120.569; however, the penalties for failure to comply with a subpoena or with an order directing discovery shall be limited to a fine not to exceed $1,000 per violation.

(3) Statements of charges, notices, and orders under this part may be served by anyone duly authorized by the department or office, either in the manner provided by law for service of process in civil actions or by certifying and mailing a copy thereof to the person, entity, or health maintenance organization affected by the statement, notice, order, or other process at her or his or its residence or principal office or place of business. The verified return by the person so serving such statement, notice, order, or other process, setting forth the manner of the service, shall be proof of the same, and the return postcard receipt for such statement, notice, order, or other process, certified and mailed as aforesaid, shall be proof of service of the same.

History.—ss. 38, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 285, ch. 96-410; s. 1754, ch. 97-102; s. 1593, ch. 2003-261.



641.3909 - Cease and desist and penalty orders.

641.3909 Cease and desist and penalty orders.—After the hearing provided in s. 641.3907, the department or office shall enter a final order in accordance with s. 120.569. If it is determined that the person, entity, or health maintenance organization charged has engaged in an unfair or deceptive act or practice or the unlawful operation of a health maintenance organization without a subsisting certificate of authority, the department or office shall also issue an order requiring the violator to cease and desist from engaging in such method of competition, act, or practice or unlawful operation of a health maintenance organization. Further, if the act or practice constitutes a violation of s. 641.3155, s. 641.3901, or s. 641.3903, the department or office may, at its discretion, order any one or more of the following:

(1) Suspension or revocation of the health maintenance organization’s certificate of authority if it knew, or reasonably should have known, it was in violation of this part.

(2) If it is determined that the person or entity charged has engaged in the business of operating a health maintenance organization without a certificate of authority, an administrative penalty not to exceed $1,000 for each health maintenance contract offered or effectuated.

History.—ss. 39, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 286, ch. 96-410; s. 6, ch. 2000-252; s. 1594, ch. 2003-261.



641.3911 - Appeals from the department or office.

641.3911 Appeals from the department or office.—Any person, entity, or health maintenance organization subject to an order of the department or office under s. 641.3909 or s. 641.3913 may obtain a review of the order by filing an appeal therefrom in accordance with the provisions and procedures for appeal under s. 120.68.

History.—ss. 40, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1595, ch. 2003-261.



641.3913 - Penalty for violation of cease and desist orders.

641.3913 Penalty for violation of cease and desist orders.—Any person, entity, or health maintenance organization which violates a cease and desist order of the department or office under s. 641.3909 while such order is in effect, after notice and hearing as provided in s. 641.3907, shall be subject, at the discretion of the department or office, to any one or more of the following:

(1) A monetary penalty of not more than $200,000 as to all matters determined in such hearing.

(2) Suspension or revocation of the health maintenance organization’s certificate of authority.

History.—ss. 41, 47, ch. 85-177; s. 20, ch. 88-388; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1596, ch. 2003-261.



641.3915 - Health maintenance organization anti-fraud plans and investigative units.

641.3915 Health maintenance organization anti-fraud plans and investigative units.—Each authorized health maintenance organization and applicant for a certificate of authority shall comply with the provisions of ss. 626.989 and 626.9891 as though such organization or applicant were an authorized insurer. For purposes of this section, the reference to the year 1996 in s. 626.9891 means the year 2000 and the reference to the year 1995 means the year 1999.

History.—s. 4, ch. 99-204.



641.3917 - Civil liability.

641.3917 Civil liability.—The provisions of this part are cumulative to rights under the general civil and common law, and no action of the department or office shall abrogate such rights to damage or other relief in any court.

History.—ss. 42, 47, ch. 85-177; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1597, ch. 2003-261.



641.3921 - Conversion on termination of eligibility.

641.3921 Conversion on termination of eligibility.—A group health maintenance contract delivered or issued for delivery in this state by a health maintenance organization shall provide that a subscriber or covered dependent whose coverage under the group health maintenance contract has been terminated for any reason, including discontinuance of the group health maintenance contract in its entirety or with respect to a covered class, and who has been continuously covered under the group health maintenance contract, and under any group health maintenance contract providing similar benefits which it replaces, for at least 3 months immediately prior to termination, shall be entitled to have issued to him or her by the health maintenance organization a health maintenance contract, hereafter referred to as a “converted contract.” A subscriber or covered dependent shall not be entitled to have a converted contract issued to him or her if termination of his or her coverage under the group health maintenance contract occurred for any of the following reasons:

(1) Failure to pay any required premium or contribution unless such nonpayment of premium was due to acts of an employer or person other than the individual;

(2) Replacement of any discontinued group coverage by similar group coverage within 31 days;

(3) Fraud or material misrepresentation in applying for any benefits under the health maintenance contract;

(4) Disenrollment for cause. When the requirements of paragraphs (a), (b), and (c) have been met, a health maintenance organization may disenroll a subscriber for cause if the subscriber’s behavior is disruptive, unruly, abusive, or uncooperative to the extent that his or her continuing membership in the organization seriously impairs the organization’s ability to furnish services to either the subscriber or other subscribers.

(a) Effort to resolve the problem. The organization must make a serious effort to resolve the problem presented by the subscriber, including the use or attempted use of subscriber grievance procedures.

(b) Consideration of extenuating circumstances. The organization must ascertain that the subscriber’s behavior does not directly result from an existing medical condition.

(c) Documentation. The organization must document the problems, efforts, and medical conditions as described in this subsection;

(5) Willful and knowing misuse of the health maintenance organization identification membership card by the subscriber;

(6) Willful and knowing furnishing to the organization by the subscriber of incorrect or incomplete information for the purpose of fraudulently obtaining coverage or benefits from the organization; or

(7) The subscriber has left the geographic area of the health maintenance organization with the intent to relocate or establish a new residence outside the organization’s geographic area.

History.—ss. 43, 47, ch. 85-177; s. 21, ch. 88-388; ss. 129, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 490, ch. 97-102; s. 29, ch. 97-179.



641.3922 - Conversion contracts; conditions.

641.3922 Conversion contracts; conditions.—Issuance of a converted contract shall be subject to the following conditions:

(1) TIME LIMIT.—Written application for the converted contract shall be made and the first premium paid to the health maintenance organization not later than 63 days after such termination. However, if termination was the result of failure to pay any required premium or contribution and such nonpayment of premium was due to acts of an employer or group contract holder other than the employee or individual subscriber, written application for the contract must be made and the first premium must be paid not later than 63 days after notice of termination is mailed by the organization or the employer, whichever is earlier, to the employee’s or individual’s last address as shown by the record of the organization or the employer, whichever is applicable. In such case of termination due to nonpayment of premium by the employer or group contract holder, the premium for the converted contract may not exceed the rate for the prior group coverage for the period of coverage under the converted contract prior to the date notice of termination is mailed to the employee or individual subscriber. For the period of coverage after such date, the premium for the converted contract is subject to the requirements of subsection (3).

(2) EVIDENCE OF INSURABILITY.—The converted contract shall be issued without evidence of insurability.

(3) CONVERSION PREMIUM.—The premium for the converted contract shall be determined in accordance with premium rates applicable to the age and class of risk of each person to be covered under the converted contract and to the type and amount of coverage provided. However, the premium for the converted contract may not exceed 200 percent of the standard risk rate, as established by the office under s. 627.6675(3). The mode of payment for the converted contract shall be quarterly or more frequently at the option of the organization, unless otherwise mutually agreed upon between the subscriber and the organization.

(4) EFFECTIVE DATE OF COVERAGE.—The effective date of the converted contract shall be the day following the termination of coverage under the group health maintenance contract. However, until application is made and the first premium is paid, the health maintenance organization may charge the subscriber, on a fee-for-service basis, for any services rendered to the subscriber after the date in which the subscriber ceases to be eligible under the group health maintenance contract. When application is made and the first premium is paid, the organization shall reimburse the subscriber for any payment made by the subscriber for covered services under the converted contract.

(5) SCOPE OF COVERAGE.—The converted contract shall cover the subscriber or dependents who were covered by the group health maintenance contract on the date of termination of coverage. At the option of the health maintenance organization, a separate converted contract may be issued to cover any dependent.

(6) OPTIONAL COVERAGE.—The health maintenance organization may not be required to issue a converted contract covering any person if such person is or could be covered by Medicare, Title XVIII of the Social Security Act, as added by the Social Security Amendments of 1965, or as later amended or superseded. Furthermore, the health maintenance organization is not required to issue or renew a converted health maintenance contract covering any person if:

(a)1. The person is covered for similar benefits by another hospital, surgical, medical, or major medical expense insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan or by any other plan or program;

2. The person is eligible for similar benefits, whether actually covered, under any arrangement of coverage for individuals in a group, whether on an insured or uninsured basis; or

3. Similar benefits are provided for or are available to the person pursuant to or in accordance with the requirements of state or federal law; and

(b) A converted health maintenance contract may include a provision whereby the health maintenance organization may request information, in advance of any premium due date of a health maintenance contract, of any person covered thereunder as to whether:

1. She or he is covered for similar benefits by another hospital, surgical, medical, or major medical expense insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan or by another plan or program;

2. She or he is covered for similar benefits under an arrangement of coverage for individuals in a group, whether on an insured or uninsured basis; or

3. Similar benefits are provided for or are available to the person pursuant to or in accordance with the requirements of state or federal law.

(7) REASONS FOR CANCELLATION; TERMINATION.—The converted health maintenance contract must contain a cancellation or nonrenewability clause providing that the health maintenance organization may refuse to renew the contract of any person covered thereunder, but cancellation or nonrenewal must be limited to one or more of the following reasons:

(a) Fraud or intentional misrepresentation, subject to the limitations of s. 641.31(23), in applying for any benefits under the converted health maintenance contract;

(b) Disenrollment for cause, after following the procedures outlined in s. 641.3921(4).

(c) Willful and knowing misuse of the health maintenance organization identification membership card by the subscriber or the willful and knowing furnishing to the organization by the subscriber of incorrect or incomplete information for the purpose of fraudulently obtaining coverage or benefits from the organization.

(d) Failure, after notice, to pay required premiums.

(e) The subscriber has left the geographic area of the health maintenance organization with the intent to relocate or establish a new residence outside the organization’s geographic area.

(f) A dependent of the subscriber has reached the limiting age under the converted contract, subject to subsection (12); but the refusal to renew coverage shall apply only to coverage of the dependent, except in the case of handicapped children.

(g) A change in marital status that makes a person ineligible under the original terms of the converted contract, subject to subsection (12).

(h) The subscriber is covered for similar benefits or eligible for similar benefits, or similar benefits are provided for or are available to the subscriber as described in paragraph (6)(a). The reason for nonrenewal authorized by this paragraph is not required to be contained in the converted health maintenance contract but must be provided in writing to the subscriber at least 90 days before the contract renewal date.

(8) BENEFITS OFFERED.—A health maintenance organization shall not be required to issue a converted contract which provides benefits in excess of those provided under the group health maintenance contract from which conversion is made. The converted health maintenance contract shall meet the requirements of law pertaining to health maintenance contracts and shall include a level of benefits for minimum services which is substantially similar to the level of benefits for these services included in the group health maintenance organization contract from which the termination is made.

(9) PREEXISTING CONDITION PROVISION.—The converted health maintenance contract shall not exclude a preexisting condition not excluded by the group contract. However, the converted health maintenance contract may provide that any coverage benefits thereunder may be reduced by the amount of any coverage or benefits under the group health maintenance contract after the termination of the person’s coverage or benefits thereunder. The converted health maintenance contract may also include provisions so that during the first coverage year the coverage or benefits under the converted contract, together with the coverage or benefits under the group health maintenance contract, shall not exceed those that would have been provided had the individual’s coverage or benefits under the group contract remained in force and effect.

(10) ALTERNATE PLANS.—The health maintenance organization may, at its option, offer alternative plans for group health conversion in addition to those required by this section, provided any alternative plan is approved by the office or is a converted policy, approved under s. 627.6675 and issued by an insurance company authorized to transact insurance in this state. Approval by the office of an alternative plan shall be based on compliance by the alternative plan with the provisions of this part and the rules promulgated thereunder, applicable provisions of the Florida Insurance Code and rules promulgated thereunder, and any other applicable law.

(11) RETIREMENT COVERAGE.—In the event that coverage would be continued under the group health maintenance contract on an employee following the employee’s retirement prior to the time she or he is or could be covered by Medicare, the employee may elect, in lieu of such continuation of group coverage, to have the same conversion rights as would apply had her or his coverage terminated at retirement by reason of termination of employment or membership.

(12) CONVERSION PRIVILEGE ALLOWED.—Subject to the conditions set forth above, the conversion privilege shall also be available:

(a) To the surviving spouse, if any, at the death of the subscriber, with respect to the spouse and such children whose coverages under the group health maintenance contract terminate by reason of such death, otherwise to each surviving child whose coverage under the group health maintenance contract terminates by reason of such death or, if the group contract provides for continuation of dependents’ coverages following the subscriber’s death, at the end of such continuation;

(b) To the former spouse whose coverage would otherwise terminate because of annulment or dissolution of marriage, if the former spouse is dependent for financial support;

(c) To the spouse of the subscriber upon termination of coverage of the spouse, while the subscriber remains covered under the group health maintenance contract, by reason of ceasing to be a qualified family member under the group health maintenance contract, with respect to the spouse and such children whose coverages under the group health maintenance contract terminate at the same time; or

(d) To a child solely with respect to herself or himself upon termination of the child’s coverage by reason of ceasing to be a qualified family member under the group health maintenance contract or under any converted contract, if a conversion privilege is not otherwise provided above with respect to such termination.

(13) GROUP COVERAGE IN LIEU OF INDIVIDUAL COVERAGE.—The health maintenance organization may elect to provide group health maintenance organization coverage through a group converted contract in lieu of the issuance of an individual converted contract.

(14) NOTIFICATION.—A notification of the conversion privilege shall be included in each health maintenance contract and in any certificate or member’s handbook. The organization shall mail an election and premium notice form, including an outline of coverage, on a form approved by the office, within 14 days after any individual who is eligible for a converted health maintenance contract gives notice to the organization that the individual is considering applying for the converted contract or otherwise requests such information. The outline of coverage must contain a description of the principal benefits and coverage provided by the contract and its principal exclusions and limitations, including, but not limited to, deductibles and coinsurance.

History.—ss. 44, 47, ch. 85-177; ss. 130, 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 491, ch. 97-102; s. 30, ch. 97-179; s. 27, ch. 98-159; s. 15, ch. 99-204; s. 9, ch. 99-275; s. 14, ch. 99-393; s. 1598, ch. 2003-261; s. 25, ch. 2013-101; s. 9, ch. 2015-121.



641.3923 - Discrimination against providers prohibited.

641.3923 Discrimination against providers prohibited.—A health maintenance organization shall not discriminate with respect to participation as to any advanced registered nurse practitioner licensed and certified pursuant to s. 464.012, who is acting within the scope of such license and certification, solely on the basis of such license or certification. This section shall not be construed to prohibit a plan from including providers only to the extent necessary to meet the needs of the plan’s enrollees or from establishing any measure designed to maintain quality and control costs consistent with the responsibilities of the plan.

History.—s. 2, ch. 98-285.






Part II - PREPAID HEALTH CLINICS (ss. 641.40-641.459)

641.40 - Short title.

641.40 Short title.—This part shall be known and may be cited as the “Prepaid Health Clinic Act.”

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.401 - Declaration of legislative intent, findings, and purposes.

641.401 Declaration of legislative intent, findings, and purposes.—

(1) Faced with the continuation of mounting health care costs, coupled with the interest of the state in high-quality care, the Legislature has determined that there is a need to explore intermediate or limited levels of delivery of prepaid health care services, with a view toward achieving greater efficiency and economy in the provision of these services.

(2) Prepaid health clinics, referred to in this part as “clinics,” are developing rapidly in communities in the state. Through these organizations, structured in various forms, basic services are provided directly to groups of people who make regular premium payments as a condition upon their participation. These plans, when properly operated, emphasize effective cost and quality controls.

(3) It is the purpose of this part to:

(a) Minimize legal barriers to the organization, promotion, and expansion of prepaid health clinics.

(b) Recognize an exemption for prepaid health clinics, when operating under a subsisting certificate of authority issued pursuant to this part, from the operation of the Florida Insurance Code, as defined in s. 624.01, except in the manner and to the extent set forth in this part.

(4) Although it is the intent of this part to provide an opportunity for the development of prepaid health clinics, there is no intent to impair the present system for the delivery of health services.

(5) The Legislature has determined that the operation of a prepaid health clinic, or the issuance, delivery, or renewal of a prepaid health clinic contract, without a subsisting certificate of authority constitutes a danger to the citizens of this state and exposes a subscriber to immediate and irreparable injury, loss, or damage.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.4015 - Part exclusive; applicability of other laws.

641.4015 Part exclusive; applicability of other laws.—Except as provided in this part, prepaid health clinics shall be covered by the provisions of this part and shall be exempt from all other provisions of the Florida Insurance Code.

History.—ss. 27, 50, ch. 85-321; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.402 - Definitions.

641.402 Definitions.—As used in this part, the term:

(1) “Basic services” includes any of the following: emergency care, physician care other than hospital inpatient physician services, ambulatory diagnostic treatment, and preventive health care services.

(2) “Guaranteeing organization” means an organization that is domiciled in the United States; that has authorized service of process against it; and that has appointed the Chief Financial Officer as its agent for service of process in connection with any cause of action arising in this state, based upon any guarantee entered into under this part.

(3) “Insolvent” or “insolvency” means the inability of a prepaid health clinic to discharge its liabilities as they become due in the normal course of business.

(4) “Prepaid health clinic” means any organization authorized under this part which provides, either directly or through arrangements with other persons, basic services to persons enrolled with such organization, on a prepaid per capita or prepaid aggregate fixed-sum basis, including those basic services which subscribers might reasonably require to maintain good health. However, no clinic that provides or contracts for, either directly or indirectly, inpatient hospital services, hospital inpatient physician services, or indemnity against the cost of such services shall be a prepaid health clinic.

(5) “Prepaid health clinic contract” means any contract entered into by a prepaid health clinic with a subscriber or group of subscribers to provide any of the basic services in exchange for a prepaid per capita or prepaid aggregate fixed sum.

(6) “Provider” means any physician or person other than a hospital that furnishes health care services and is licensed or authorized to practice in this state.

(7) “Reporting period” means the particular span of time by or for which accounts are redeemed on an annualized basis.

(8) “Subscriber” means an individual who has contracted, or on whose behalf a contract has been entered into, with a prepaid health clinic for health care services.

(9) “Surplus” means total unencumbered assets in excess of total liabilities. Surplus includes capital stock, capital in excess of par, and retained earnings and may include surplus notes.

(10) “Surplus notes” means debt that has been guaranteed by the United States Government or its agencies or debt that has been subordinated to all claims of subscribers and general creditors of the prepaid health clinic.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1599, ch. 2003-261.



641.403 - Rulemaking authority.

641.403 Rulemaking authority.—The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part.

History.—ss. 10, 11, ch. 84-313; s. 13, ch. 87-236; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 214, ch. 98-200; s. 1600, ch. 2003-261.



641.405 - Application for certificate of authority to operate prepaid health clinic.

641.405 Application for certificate of authority to operate prepaid health clinic.—

(1) No person may operate a prepaid health clinic without first obtaining a certificate of authority from the office. The office shall not issue a certificate of authority to any applicant which does not possess a valid Health Care Provider Certificate issued by the Agency for Health Care Administration.

(2) Each application for a certificate of authority shall be on such form as the commission prescribes, and such application shall be accompanied by:

(a) A copy of the basic organizational document of the applicant, if any, such as the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable document, and all amendments to such document.

(b) A copy of the constitution, bylaws, rules and regulations, or similar form of document, if any, regulating the conduct of the affairs of the applicant.

(c) A list of the names, addresses, and official capacities with the applicant of the persons who are to be responsible for the conduct of the affairs of the clinic, including all members of the governing body, the officers and directors in the case of a corporation, and the partners or associates in the case of a partnership or association. Such persons shall fully disclose to the office and the governing body of the clinic the extent and nature of any contracts or arrangements between them and the clinic, including any possible conflicts of interest.

(d) A statement generally describing the clinic and its operations.

(e) Each form of prepaid health clinic contract that the applicant proposes to offer the subscribers, showing for each form of contract the benefits to which the subscribers are entitled, together with a table of the rates charged, or proposed to be charged.

(f) A copy of the applicant’s Health Care Provider Certificate from the Agency for Health Care Administration, issued pursuant to part III of this chapter.

(g) A financial statement prepared on the basis of generally accepted accounting principles, except that surplus notes acceptable to the office may be included in the calculation of surplus.

History.—ss. 10, 11, ch. 84-313; s. 29, ch. 85-62; s. 14, ch. 87-236; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 46, ch. 95-211; s. 268, ch. 99-8; s. 1601, ch. 2003-261.



641.406 - Issuance of certificate of authority.

641.406 Issuance of certificate of authority.—The office shall issue a certificate of authority for a prepaid health clinic to any applicant filing a properly completed application in conformity with s. 641.405, upon payment of the prescribed fees and upon the office’s being satisfied that:

(1) As a condition precedent to the issuance of any certificate, the applicant has obtained a Health Care Provider Certificate from the Agency for Health Care Administration pursuant to part III of this chapter.

(2) The proposed rates are actuarially sound for the benefits provided, including administrative costs.

(3) The applicant has met the minimum surplus requirements of s. 641.407.

(4) The procedures for offering basic services and offering and terminating contracts to subscribers will not unfairly discriminate on the basis of age, health, or economic status. However, this subsection does not prohibit reasonable underwriting classifications for the purposes of establishing contract rates, nor does it prohibit experience rating.

(5) The procedures for offering basic services and offering and terminating contracts to subscribers will not discriminate on the basis of sex, race, or national origin.

(6) The applicant furnishes evidence of adequate insurance coverage or an adequate plan for self-insurance to respond to claims for injuries arising out of the furnishing of basic services.

(7) The ownership, control, or management of the applicant is competent and trustworthy and possesses managerial experience that would make the proposed clinic operation beneficial to the subscribers. The office shall not grant or continue authority to transact the business of a prepaid health clinic in this state at any time during which the office has good reason to believe that the ownership, control, or management of the clinic is under the control of any person whose business operations are or have been marked by business practices or conduct that is to the detriment of the public, stockholders, investors, or creditors; by the improper manipulation of assets or of accounts; or by bad faith.

(8) The application and the applicant are in conformity with all requirements of this part.

History.—ss. 10, 11, ch. 84-313; s. 15, ch. 87-236; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 47, ch. 95-211; s. 269, ch. 99-8; s. 1602, ch. 2003-261.



641.4065 - Insurance business not authorized.

641.4065 Insurance business not authorized.—Nothing in the Florida Insurance Code or this part shall be deemed to authorize any prepaid health clinic to transact any insurance business other than that issuing prepaid health clinic contracts or otherwise to engage in any other type of insurance unless it is authorized under a certificate of authority issued by the office under the provisions of the Florida Insurance Code.

History.—ss. 28, 50, ch. 85-321; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1603, ch. 2003-261.



641.407 - Minimum surplus.

641.407 Minimum surplus.—

(1) Each prepaid health clinic shall have and maintain minimum surplus in accordance with the following schedule: On January 1, 1996, $150,000 or 10 percent of total liabilities, whichever is greater.

(2) In lieu of having any minimum surplus, the prepaid health clinic may provide a written guaranty to assure payment of covered subscriber claims if the guaranteeing organization has been in operation for at least 3 years and has a surplus, not including land, buildings, and equipment, equal to the product of 2 times the amount of the required statutory surplus. Such guaranteeing organization and such written guaranty must be acceptable to, and approved by, the office. The office shall consider the likelihood of the payment of subscriber claims in granting or withholding such approval.

History.—ss. 10, 11, ch. 84-313; s. 30, ch. 85-62; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 56, ch. 93-148; s. 82, ch. 2000-158; s. 1604, ch. 2003-261.



641.408 - Use of certain words prohibited in the name of a prepaid health clinic.

641.408 Use of certain words prohibited in the name of a prepaid health clinic.—

(1) No person issued a certificate of authority as a prepaid health clinic, other than a licensed insurer, insofar as its name is concerned, shall use in its name, contracts, or literature any of the words “health maintenance organization,” “HMO,” “insurance,” “casualty,” “surety,” or “mutual”; any other word descriptive of the health maintenance organization, insurance, casualty, or surety business; or any other word deceptively similar to the name or description of a health maintenance organization, insurance corporation, or surety corporation doing business in this state.

(2) A person that has not been issued a certificate of authority under the provisions of this part shall not use in its name, logo, contracts, or literature the phrase “prepaid health clinic” or the initials “PHC”; nor imply, directly or indirectly, that it is a prepaid health clinic; nor hold itself out to be a prepaid health clinic.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.409 - Insolvency protection.

641.409 Insolvency protection.—

(1) Every prepaid health clinic shall comply with one of the following paragraphs:

(a) The prepaid health clinic shall secure insurance to the satisfaction of the office to protect subscribers in the event the prepaid health clinic is unable to meet its obligations to subscribers under the terms of any prepaid health clinic contract issued to a subscriber.

(b) The prepaid health clinic shall file with the office a surety bond issued by an authorized surety insurer. The bond shall be for the same purpose as the insurance in lieu of which the bond is filed. The office shall not approve any bond under the terms of which the protection afforded against insolvency is not equivalent to the protection afforded by such insurance. The bond shall guarantee that the prepaid health clinic will faithfully and truly perform all the conditions of any prepaid health clinic contract. No such bond shall be canceled or subject to cancellation unless at least 60 days’ notice of the cancellation, in writing, is filed with the office. In the event that the notice of termination of the bond is filed with the office, the prepaid health clinic insured under the bond shall, within 30 days of the filing of the notice of termination, provide the office with a replacement bond meeting the requirements of this part or secure insurance as required by paragraph (a). The cancellation of a bond does not relieve the obligation of the issuer of the bond for claims arising out of contracts issued prior to the cancellation of the bond unless a replacement bond or insurance is secured. In no event shall the issuer’s aggregate liability under the bond exceed the face amount of the bond. If, within 30 days of filing the notice of termination, a replacement bond or insurance has not been secured and filed with the office, the office shall suspend the certificate of the prepaid health clinic until the deposit requirements are satisfied. Whenever the prepaid health clinic ceases to do business in this state and furnishes to the office satisfactory proof that it has discharged or otherwise adequately provided for all of its obligations to its subscribers, the office shall release any bond filed by the prepaid health clinic.

(2) In determining the sufficiency of the insurance required under paragraph (1)(a) or the surety bond required under paragraph (1)(b), the office may consider the number of subscribers, the basic services included in subscriber contracts, and the cost of providing such basic services to subscribers in the geographic area served.

(3) Every prepaid health clinic shall deposit with the department a cash deposit in the amount of $30,000 to guarantee that the obligations to the subscribers will be performed.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1605, ch. 2003-261.



641.4091 - Levy upon deposit; limitation.

641.4091 Levy upon deposit; limitation.—No judgment creditor or other claimant of a prepaid health clinic shall have the right to levy upon any of the assets or securities held in this state as a deposit under s. 641.409.

History.—ss. 40, 50, ch. 85-321; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.41 - Annual report of prepaid health clinic; administrative penalty.

641.41 Annual report of prepaid health clinic; administrative penalty.—

(1) Each prepaid health clinic shall file a report with the office, annually on or before March 1, or within 3 months of the end of the reporting period of the clinic, or within such extension of time for the filing of the report as the office, for good cause, may grant. The report of the prepaid health clinic must be filed on forms prescribed by the commission and must be verified under oath by two executive officers of the clinic or, if the clinic is not a corporation, verified under oath by two persons who are principal managing directors of the affairs of the clinic. The report of the clinic shall show the condition of the clinic on the last day of the immediately preceding reporting period. Such report shall include:

(a) A financial statement of the clinic, including its balance sheet and a statement of operations for the preceding year;

(b) A list of the name and residence address of every person responsible for the conduct of the affairs of the clinic, together with a disclosure of the extent and nature of any contract or arrangement between such person and the clinic, including any possible conflicts of interest;

(c) The number of prepaid health clinic contracts issued and outstanding, and the number of prepaid health clinic contracts terminated and a compilation of the reasons for such terminations;

(d) Such statistical information as is requested by the commission or office, which information shows the rates of the clinic for all basic services provided under prepaid health clinic contracts;

(e) The number and amount of damage claims for medical injury initiated against the clinic and any of the providers engaged by it during the reporting year, broken down into claims with and without formal legal process, and the disposition, if any, of each such claim; and

(f) Such other information relating to the performance of the clinic as is required by the commission or office.

(2) Any clinic which neglects to file the annual report in the form and within the time required by this section is subject to an administrative penalty, not to exceed $100 for each day during which the neglect continues; and, upon notice by the office to that effect, the authority of the clinic to do business in this state shall cease while such default continues.

History.—ss. 10, 11, ch. 84-313; s. 31, ch. 85-62; s. 16, ch. 87-236; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1606, ch. 2003-261.



641.411 - Other reporting requirements.

641.411 Other reporting requirements.—

(1) Each prepaid health clinic shall provide records and information to the Agency for Health Care Administration pursuant to s. 409.910(20) and (21) for the sole purpose of identifying potential coverage for claims filed with the agency and its fiscal agents for payment of medical services under the Medicaid program.

(2) Any information provided by a prepaid health clinic under this section to the agency shall not be considered a violation of any right of confidentiality or contract that the prepaid health clinic may have with covered persons. The prepaid health clinic is immune from any liability that it may otherwise incur through its release of information to the agency under this section.

History.—s. 7, ch. 87-377; s. 1, ch. 88-303; s. 10, ch. 90-232; s. 39, ch. 90-295; ss. 187, 188, ch. 91-108; s. 70, ch. 91-282; s. 4, ch. 91-429; s. 48, ch. 95-211; s. 270, ch. 99-8; s. 190, ch. 99-397.



641.412 - Fees.

641.412 Fees.—

(1) Every prepaid health clinic shall pay to the office the following fees:

(a) For filing a copy of its application for a certificate of authority or an amendment to such certificate, a nonrefundable fee in the amount of $150.

(b) For filing each annual report, a fee in the amount of $150.

(2) The fees charged under this section shall be distributed as follows:

(a) One-third of the total amount of fees shall be distributed to the Agency for Health Care Administration; and

(b) Two-thirds of the total amount of fees shall be distributed to the office.

History.—ss. 10, 11, ch. 84-313; s. 53, ch. 87-226; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 271, ch. 99-8; s. 1607, ch. 2003-261.



641.414 - Investment of funds of prepaid health clinic.

641.414 Investment of funds of prepaid health clinic.—The funds of any prepaid health clinic shall be invested only in securities permitted by the laws of this state for the investment of assets of life insurance companies.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.416 - Acquisition.

641.416 Acquisition.—Every prepaid health clinic shall be subject to the provisions of s. 628.4615.

History.—ss. 10, 11, ch. 84-313; ss. 14, 17, ch. 86-250; s. 4, ch. 87-50; s. 10, ch. 90-248; ss. 184, 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.418 - Examination of prepaid health clinic by the office.

641.418 Examination of prepaid health clinic by the office.—The office shall examine the affairs, transactions, accounts, business records, and assets of any prepaid health clinic as often as the office deems it expedient for the protection of the people of this state. Every clinic shall submit its books and records and take other appropriate action as may be necessary to facilitate an examination. However, medical records of individuals and records of physicians providing services under contracts to the clinic are not subject to audit, although such records may be subject to subpoena by court order upon a showing of good cause. For the purpose of examinations, the office may administer oaths to and examine the officers and agents of a clinic concerning its business and affairs. The expenses for the examination of each clinic by the office are subject to the same terms and conditions that apply to insurers under part II of chapter 624. In no event shall the expenses of all examinations exceed the maximum amount of $15,000 per year.

History.—ss. 10, 11, ch. 84-313; s. 17, ch. 87-236; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1608, ch. 2003-261.



641.419 - Rehabilitation, liquidation, conservation, or dissolution of prepaid health clinic.

641.419 Rehabilitation, liquidation, conservation, or dissolution of prepaid health clinic.—Any rehabilitation, liquidation, conservation, or dissolution of a prepaid health clinic shall be conducted under the supervision of the department. The department shall have all the powers with respect to such rehabilitation, liquidation, conservation, or dissolution that are granted to the department under the laws governing the rehabilitation, liquidation, conservation, or dissolution of life insurance companies.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.42 - Prepaid health clinic contracts.

641.42 Prepaid health clinic contracts.—

(1) Any applicant that has been issued a certificate of authority for a prepaid health clinic, which certificate of authority is subsisting and otherwise in compliance with this part, may enter into prepaid health clinic contracts in this state.

(2) The rates charged by any clinic to its subscribers shall not be excessive, inadequate, or unfairly discriminatory. The commission, in accordance with generally accepted actuarial practice, may define by rule what constitutes excessive, inadequate, or unfairly discriminatory rates and may require whatever information the commission deems necessary to determine that a rate or proposed rate meets the requirements of this subsection.

(3) No clinic shall issue or agree to issue any prepaid health clinic contract to a subscriber unless the contract has first been filed with, and approved by, the office.

(4) Every contract must clearly state all of the services, including basic services, to which a subscriber is entitled under the contract and must include a clear and understandable statement of any limitations on the services or kinds of services to be provided, including any exclusion of any copayment feature or any schedule of benefits required by the contract or by any insurer or entity which is underwriting any of the services offered by the clinic. The contract shall also state where and in what manner the basic services may be obtained.

(5) Every subscriber shall receive a clear and understandable description of the method of the clinic for resolving subscriber grievances; such method shall be set forth in the contract and shall be approved by the office on the basis of its underlying fairness.

(6) The consideration paid for a prepaid health clinic contract shall be a part of the contract and shall be stated in the individual contract issued to a subscriber. Regardless of the duration or term of the prepaid health clinic contract, the consideration shall be payable monthly, prorated based upon the contract duration or term.

(7)(a) If a clinic desires to amend any contract with any of its subscribers or desires to change any rate charged for the contract, the clinic may do so, upon filing with the office the proposed amendment or change in rates.

(b) No prepaid health clinic contract form or application form when written application is required and is to be made a part of the policy or contract, or no printed amendment, addendum, rider, or endorsement form or form of renewal certificate, shall be delivered or issued for delivery in this state, unless the form has been filed with the office by or in behalf of the clinic which proposes to use such form and has been approved by the office. Every such filing shall be made not less than 30 days in advance of any such use or delivery. At the expiration of such 30 days, the form so filed shall be deemed approved unless prior to the end of the 30 days the form has been affirmatively approved or disapproved by the office. The approval of any such form by the office constitutes a waiver of any unexpired portion of such waiting period. The office may extend by not more than an additional 15 days the period within which the office may so affirmatively approve or disapprove any such form, by giving notice of such extension before the expiration of the initial 30-day period. At the expiration of any such period as so extended, and in the absence of such prior affirmative approval or disapproval, such form shall be deemed approved. The office may, for cause, withdraw a previous approval. No clinic shall issue or use any form which has been disapproved by the office or any form for which the office has withdrawn approval.

(c) The office shall disapprove any form filed under this subsection, or withdraw any previous approval of the form, only if the form:

1. Is in any respect in violation of, or does not comply with, any provision of this part or rule adopted under this part.

2. Contains or incorporates by reference, where such incorporation is otherwise permissible, any inconsistent, ambiguous, or misleading clauses, or exceptions and conditions which deceptively affect the risk purported to be assumed in the general coverage of the contract.

3. Has a misleading title, misleading heading, or other indication of the provisions of the form which is misleading.

4. Is printed or otherwise reproduced in such manner as to render any material provision of the form substantially illegible.

5. Provides benefits which are unreasonable in relation to the rate charged or contains provisions which are unfair, inequitable, or contrary to the public policy of this state or encourage misrepresentation.

(d) In determining whether the benefits are reasonable in relation to the rate charged, the office, in accordance with reasonable actuarial techniques, shall consider:

1. Past loss experience and prospective loss experience.

2. Allocation of expenses.

3. Risk and contingency margins, along with justification of such margins.

4. Acquisition costs.

5. Other factors deemed appropriate by the office, based on sound actuarial techniques.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1609, ch. 2003-261.



641.421 - Language used in contracts and advertisements; translations.

641.421 Language used in contracts and advertisements; translations.—

(1)(a) All prepaid health clinic contracts or forms shall be printed in English.

(b) If the negotiations by a prepaid health clinic with a subscriber leading up to the effectuation of a prepaid health clinic contract are conducted in a language other than English, the prepaid health clinic shall supply to the subscriber a written translation of the contract, which translation accurately reflects the substance of the contract and is in the language used to negotiate the contract. Any such translation shall be furnished to the office as part of the filing of the prepaid health clinic contract form and shall be approved by the office prior to use. No translation of a prepaid health clinic contract form shall be approved by the office unless the translation accurately reflects the substance of the prepaid health clinic contract form in translation. When a translation of a prepaid health clinic contract is used, the translation shall clearly and conspicuously state on its face and in the language of the translation:

READ THIS FIRST

This is a translation of the document that you are about to sign.

(2) All advertisements by a prepaid health clinic, if printed or broadcast in a language other than English, also shall be available in English and shall be furnished to the office upon request. As used in this subsection, the term “advertisement” means any advertisement, circular, pamphlet, brochure, or other printed material disclosing or disseminating advertising material or information by a clinic to prospective or existing subscribers and includes any radio or television transmittal of an advertisement or information.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1610, ch. 2003-261.



641.422 - Contract provisions incorporating charter or bylaw provisions.

641.422 Contract provisions incorporating charter or bylaw provisions.—No prepaid health clinic contract shall contain any provision purporting to make a portion of the charter, bylaws, or other constituent document of the clinic a part of the contract unless the provision is set forth in full in the contract. Any contract provision in violation of this section is invalid, unless the provision operates to the benefit of the subscriber.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.423 - Execution of contracts.

641.423 Execution of contracts.—

(1) Every prepaid health clinic contract shall be executed in the name of, and on behalf of, the clinic by an officer or employee of the clinic, the attorney in fact of the clinic, or a representative of the clinic duly authorized by the clinic.

(2) A facsimile signature of any such individual executing the contract on behalf of the clinic may be used in lieu of his or her original signature.

(3) No contract which is otherwise valid shall be rendered invalid by reason of the apparent execution of the contract on behalf of the clinic by the imprinted facsimile signature of an individual who was not authorized, as of the date of the contract, to execute the contract on behalf of the clinic.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 492, ch. 97-102.



641.424 - Validity of noncomplying contracts.

641.424 Validity of noncomplying contracts.—

(1) Any prepaid health clinic contract, or contract rider, endorsement, attachment, or addendum, that contains any condition or provision not in compliance with the requirements of this part but is otherwise valid shall not be rendered invalid by such condition or provision, except as provided in s. 641.421, but shall be construed and applied in accordance with such conditions and provisions as would have applied had such contract, rider, endorsement, attachment, or addendum been in full compliance with this contract. In the event a clinic issues or delivers any contract for an amount which exceeds any limitation otherwise provided for in this part, such clinic is liable to the subscriber or his or her beneficiary for the full amount stated in the contract in addition to any other penalties that may be imposed under this part.

(2) Any contract delivered or issued for delivery in this state covering a subscriber resident, located, or to be performed in this state, which subscriber, pursuant to the provisions of this part, the clinic may not lawfully provide under such a contract, is cancelable at any time by the clinic, any provision of the contract to the contrary notwithstanding; and the clinic shall promptly cancel the contract in accordance with the request of the office for such cancellation. No such illegality or cancellation shall be deemed to relieve the clinic of any liability incurred by the clinic under the contract while the contract was in force or to prohibit the clinic from retaining the pro rata earned premium on the contract. This provision does not relieve the clinic from any penalty otherwise incurred by the clinic under this part on account of any such violation.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 493, ch. 97-102; s. 1611, ch. 2003-261.



641.425 - Construction of contracts.

641.425 Construction of contracts.—

(1) Every prepaid health clinic contract shall be construed according to the entirety of its terms and conditions as set forth in the contract and as amplified, extended, or modified by any application therefor or any rider, endorsement, attachment, or addendum to the contract.

(2) The term “physician” or “medical doctor,” when used in any contract providing for the payment of surgical procedures which are specified in the contract or performed in an accredited hospital in consultation with a licensed physician and are within the scope of a dentist’s professional license, shall be construed to include a dentist who performs such specified procedures.

(3) Notwithstanding any other provision of law, when any contract provides for the payment for procedures which are specified in the contract and are within the scope of an optometrist’s or podiatric physician’s professional license, such contract shall be construed to include payment to an optometrist or podiatric physician who performs such procedures. In the case of podiatric medicine services, payments shall be made in accordance with the coverage now provided for medical and surgical benefits.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 226, ch. 98-166.



641.426 - Delivery of contract to subscriber.

641.426 Delivery of contract to subscriber.—Unless delivered upon execution or issuance, every prepaid health clinic contract shall be mailed or delivered to the subscriber within 10 days of its execution or issuance, except when a condition required by the clinic has not been met by the applicant or subscriber.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.427 - Notice of cancellation, termination, or nonrenewal of contract.

641.427 Notice of cancellation, termination, or nonrenewal of contract.—A prepaid health clinic may not cancel or otherwise terminate or fail to renew a prepaid health clinic contract without giving the subscriber at least 30 days’ notice in writing of the cancellation, termination, or nonrenewal of the contract. The written notice shall state the reason or reasons for the cancellation, termination, or nonrenewal. Every prepaid health clinic contract shall contain a clause which requires that this notice be given.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.428 - Nondiscrimination of coverage for certain surgical procedures involving bones or joints.

641.428 Nondiscrimination of coverage for certain surgical procedures involving bones or joints.—No prepaid health clinic contract or policy which provides coverage on a group or individual basis for any diagnostic or surgical procedure involving bones or joints of the skeleton shall discriminate against coverage for any similar diagnostic or surgical procedure involving bones or joints of the jaw and facial region, if, under accepted medical standards, such procedure or surgery is medically necessary to treat conditions caused by congenital or developmental deformity, disease, or injury. This section shall not be construed to affect any other coverage under this part or to restrict the scope of coverage under any policy, plan, or contract. Nothing in this section shall be construed to discourage appropriate nonsurgical procedures or to prohibit the continued coverage of nonsurgical procedures in the treatment of a bone or joint of the jaw and facial region. Furthermore, nothing in this subsection requires coverage for care or treatment of the teeth or gums, for intraoral prosthetic devices, or for surgical procedures for cosmetic purposes.

History.—s. 6, ch. 96-361.



641.429 - Acceptable payments to prepaid health clinic.

641.429 Acceptable payments to prepaid health clinic.—Each prepaid health clinic may accept payments from governmental agencies, corporations, associations, groups, or individuals, which payments cover all or part of the cost of contracts entered into between the prepaid health clinic and its subscribers.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.43 - Provider contracts.

641.43 Provider contracts.—Whenever a prepaid health clinic provides services to subscribers through an arrangement with a provider, there shall be a written contract with the provider. The contract shall include a provision that, if the prepaid health clinic fails to meet its obligation to pay fees for services already rendered by the provider to a subscriber, the prepaid health clinic and not the subscriber is liable for the payment of such fees.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.432 - Providers of service; penalty for unauthorized use of providers; interference with judgment prohibited.

641.432 Providers of service; penalty for unauthorized use of providers; interference with judgment prohibited.—

(1) Any prepaid health clinic which utilizes the services of a provider who is not licensed or otherwise authorized by law to provide such services is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Every prepaid health clinic or provider shall display, in a prominent place in the clinic’s or provider’s waiting area at which the provider treats subscribers, a true and correct copy of the current and valid license or legal authorization of each provider.

(3) The professional judgment of a physician licensed under chapter 458 or chapter 459 concerning the proper course of treatment of a subscriber shall not be subject to modification by the prepaid health clinic or its board of directors, officers, or administrators. However, this subsection does not prohibit a utilization management program established by a prepaid health clinic.

History.—ss. 10, 11, ch. 84-313; s. 32, ch. 85-62; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.437 - Investigatory power of office.

641.437 Investigatory power of office.—The office has the power to examine and investigate the affairs of every person, entity, or prepaid health clinic in order to determine whether the person, entity, or prepaid health clinic is operating in accordance with the provisions of this part or has been or is engaged in any unfair method of competition or any unfair or deceptive act or practice prohibited by s. 641.44.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1612, ch. 2003-261.



641.438 - Genetic information restrictions.

641.438 Genetic information restrictions.—A prepaid health clinic must comply with the provisions of s. 627.4301.

History.—s. 6, ch. 97-182.



641.44 - Unfair methods of competition and unfair or deceptive acts or practices prohibited.

641.44 Unfair methods of competition and unfair or deceptive acts or practices prohibited.—No person, entity, or prepaid health clinic shall engage in this state in any trade practice which is defined in this part as, or determined pursuant to s. 641.437 to be, an unfair method of competition or an unfair or deceptive act or practice involving the business of prepaid health clinics.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.441 - Unfair methods of competition and unfair or deceptive acts or practices defined.

641.441 Unfair methods of competition and unfair or deceptive acts or practices defined.—The following are defined as unfair methods of competition and unfair or deceptive acts or practices:

(1) MISREPRESENTATION AND FALSE ADVERTISING OF PREPAID HEALTH CLINIC CONTRACTS.—Knowingly making, issuing, circulating, or causing to be made, issued, or circulated, any estimate, illustration, circular, statement, sales presentation, omission, or comparison which:

(a) Misrepresents the benefits, advantages, conditions, or terms of any prepaid health clinic contract.

(b) Is misleading, or is a misrepresentation as to the financial condition of any person.

(c) Uses any name or title of a contract, which name or title misrepresents the true nature of the contract.

(d) Is a misrepresentation for the purpose of inducing, or tending to induce, the lapse, forfeiture, exchange, conversion, or surrender of any prepaid health clinic contract, health maintenance contract as defined in s. 641.19, or health insurance policy or contract providing health insurance as defined in s. 624.603.

(e) Misrepresents the benefits, nature, characteristics, uses, standard, quantity, quality, cost, rate, scope, source, or geographic origin or location of any goods or services available from or provided by, directly or indirectly, a prepaid health clinic.

(f) Misrepresents the affiliation, connection, or association of any goods, services, or business establishment.

(g) Advertises goods or services with intent not to sell them as advertised.

(h) Disparages the goods, services, or business of another person by any false or misleading representation.

(i) Misrepresents the sponsorship, endorsement, approval, or certification of goods or services.

(j) Uses an advertising format which, by virtue of the design, location, or size of printed matter, is deceptive or misleading, or which may tend to be deceptive or misleading, or which would be deceptive or misleading to any reasonable person.

(k) Offers to provide a service which the prepaid health clinic is unable to provide.

(l) Misrepresents the availability of a service provided by the prepaid health clinic, either directly or indirectly, including the availability of the service as to location.

(m) Disseminates any advertisement, information, or other material pertaining to the prepaid health clinic, including any radio or television transmittal of an advertisement or of information, without disclosing as a part of such dissemination adequate reference to the existence of any limitations or exclusions contained in the contract.

(n) Disseminates any advertisement, information, or other material, including any radio or television transmittal of an advertisement or of information, which contains any limitation or exclusion in a language that is not the language principally used in such dissemination or in such advertisement.

(o) Makes an offer in which there is a material contingency, condition, exclusion, or limitation without conspicuously stating the contingency, condition, exclusion, or limitation in the offer and in the language in which the offer was made.

(2) FALSE INFORMATION AND ADVERTISING, GENERALLY.—Knowingly making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, there to be made, published, disseminated, circulated, or placed before the public:

(a) In a newspaper, magazine, or other publication;

(b) In the form of a notice, circular, pamphlet, letter, or poster;

(c) Over any radio or television station; or

(d) In any other way

an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the business of the prepaid health clinic which is untrue, deceptive, or misleading.

(3) DEFAMATION.—Knowingly making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of, any oral or written statement, or any pamphlet, circular, article, or literature, which is false or maliciously critical of, or derogatory to, any person and which is calculated to injure such person.

(4) FALSE STATEMENTS AND ENTRIES.—

(a) Knowingly:

1. Filing a false statement with any supervisory or other public official;

2. Making, publishing, disseminating, or circulating a false statement;

3. Delivering a false statement to any person;

4. Placing a false statement before the public; or

5. Causing, directly or indirectly, a false statement to be made, published, disseminated, circulated, or delivered to a person or placed before the public; or

(b) Knowingly making a false entry of a material fact in any book, report, or statement of a person.

(5) UNFAIR CLAIM SETTLEMENT PRACTICES.—

(a) Attempting to settle claims on the basis of an application or any other material document which was altered without notice to, or the knowledge or consent of, the subscriber or group of subscribers to a prepaid health clinic;

(b) A material misrepresentation made to the subscriber for the purpose and with the intent of effecting settlement of claims, loss, or damage under a prepaid health clinic contract on less favorable terms than those terms provided in, and contemplated by, the contract; or

(c) Committing or performing any of the following:

1. Failure to properly investigate claims;

2. Misrepresentation of pertinent facts or contract provisions relating to the coverage at issue;

3. Failure to acknowledge and act promptly upon communications with respect to claims;

4. Denial of claims without conducting reasonable investigations based upon available information;

5. Failure to affirm or deny coverage of claims upon the written request of the subscriber within a reasonable time, not to exceed 30 days, after a claim or proof-of-loss statement has been completed;

6. Failure to provide promptly a reasonable explanation to the subscriber of the basis in the contract, in relation to the facts or applicable law, for a denial of a claim or for the offer of a compromise settlement; or

7. Unless a legitimate coverage defense exists, failure to provide any subscriber with services, care, or treatment contracted for pursuant to any prepaid health clinic contract.

(6) FAILURE TO MAINTAIN COMPLAINT-HANDLING PROCEDURES.—Failure of a person to maintain a record of each complaint received for a 3-year period after the date of the receipt of the written complaint.

(7) REFUSAL TO ISSUE A CONTRACT.—The refusal to issue a prepaid health clinic contract solely because of an individual’s race, color, national origin, sex, marital status, or creed.

(8) OPERATION WITHOUT A SUBSISTING CERTIFICATE OF AUTHORITY.—Operation of a prepaid health clinic by any person or entity without a subsisting certificate of authority, or the issuance, delivery, or renewal of any prepaid health clinic contract by a prepaid health clinic, person, or entity without a subsisting certificate of authority.

History.—ss. 10, 11, ch. 84-313; s. 33, ch. 85-62; s. 78, ch. 89-360; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.442 - Penalty for operation of prepaid health clinic, or issuance, delivery, or renewal of prepaid health clinic contract, without certificate of authority.

641.442 Penalty for operation of prepaid health clinic, or issuance, delivery, or renewal of prepaid health clinic contract, without certificate of authority.—Any person or entity that operates a prepaid health clinic, or issues, delivers, or renews any prepaid health clinic contract, without first obtaining and then maintaining thereafter a certificate of authority is guilty of a felony of the third degree and is, in addition to any prescribed applicable denial, suspension, or revocation of a certificate of authority, punishable as provided in s. 775.082 or s. 775.083. Each instance of such violation shall be considered a separate offense.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429.



641.443 - Temporary restraining orders.

641.443 Temporary restraining orders.—

(1) The office is vested with the power to seek a temporary restraining order:

(a) On behalf of the office or on behalf of a subscriber or subscribers of a prepaid health clinic that is being operated by a person or entity without a subsisting certificate of authority; or

(b) On behalf of the office or on behalf of a subscriber or subscribers to whom a prepaid health clinic, person, or entity is issuing, delivering, or renewing prepaid health clinic contracts without an existing certificate of authority.

(2) The office and the Agency for Health Care Administration are each vested with the power to seek a temporary restraining order on their behalf or on behalf of a subscriber or subscribers of a prepaid health clinic that is being operated in violation of any provision of this part or any rule promulgated under this part, or any other applicable law or rule.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 272, ch. 99-8; s. 1613, ch. 2003-261.



641.444 - Injunction.

641.444 Injunction.—In addition to the penalties and other enforcement provisions of this part, if a person, entity, or prepaid health clinic has engaged in any activity prohibited by this part or any rule adopted pursuant to this part, the office may resort to a proceeding for injunction in the circuit court of the county where such person, entity, or prepaid health clinic is located or has her or his or its principal place of business; and the office may apply in such court for such temporary and permanent orders as the office may deem necessary to restrain the person, entity, or prepaid health clinic from engaging in any such activity, until the person, entity, or prepaid health clinic complies with the provisions and rules.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 494, ch. 97-102; s. 1614, ch. 2003-261.



641.445 - Defined practices; hearings, witnesses, appearances, production of books, and service of process.

641.445 Defined practices; hearings, witnesses, appearances, production of books, and service of process.—

(1) Whenever the office has reason to believe that a person, entity, or prepaid health clinic has engaged, or is engaging, in this state in any unfair method of competition or any unfair or deceptive act or practice as defined in s. 641.441, or is operating a prepaid health clinic without a certificate of authority as required by this part or otherwise operating in violation of any provision of this part or rule adopted pursuant to this part, and that a proceeding by the office in respect thereto would be in the interest of the public, the office shall conduct, or cause to have conducted, a hearing in accordance with chapter 120.

(2) The office, a duly empowered hearing officer, or an administrative law judge shall, during the conduct of such hearing, have those powers enumerated in s. 120.569; however, the penalty for the failure to comply with a subpoena or with an order directing discovery is limited to a fine not to exceed $1,000 per violation.

(3) A statement of charges, notice, or order under this part may be served by anyone duly authorized by the office, either in the manner provided by law for service of process in civil actions or by certifying and mailing a copy of the statement of charges, notice, or order to the person, entity, or prepaid health clinic affected by the statement, notice, or order or other process at his or her or its residence or principal office or place of business. The verified return by the person so serving such statement, notice, or order or other process, setting forth the manner of the service, is proof of such service; and the return postcard receipt for such statement, notice, or order or other process, certified and mailed as provided in this subsection, is proof of the service of the statement, notice, or order or other process.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 287, ch. 96-410; s. 1755, ch. 97-102; s. 1615, ch. 2003-261.



641.446 - Cease and desist and penalty orders.

641.446 Cease and desist and penalty orders.—After the hearing provided in s. 641.445, the office shall enter a final order in accordance with s. 120.569. If it is determined that the person, entity, or prepaid health clinic charged has engaged in an unfair or deceptive act or practice or the unlawful operation of a prepaid health clinic, the office also shall issue an order requiring the violator to cease and desist from engaging in such method of competition, act, or practice or unlawful operation of a prepaid health clinic. Furthermore, the office may, at its discretion, order any one or more of the following:

(1) The suspension or revocation of the certificate of authority of the prepaid health clinic if it knew, or reasonably should have known, that it was in violation of this part.

(2) If it is determined that the person or entity charged has engaged in the business of operating a prepaid health clinic without a certificate of authority, an administrative penalty not to exceed $1,000 for each prepaid health clinic contract offered or effectuated.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 288, ch. 96-410; s. 1616, ch. 2003-261.



641.447 - Appeal from order.

641.447 Appeal from order.—Any person, entity, or prepaid health clinic that is subject to an order of the office under s. 641.446 may obtain a review of the order by filing an appeal from the order in accordance with the provisions and procedures for appeal under s. 120.68.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1617, ch. 2003-261.



641.448 - Penalty for violation of cease and desist order.

641.448 Penalty for violation of cease and desist order.—Any person, entity, or prepaid health clinic that violates a cease and desist order of the office under s. 641.446 while such order is in effect, after notice and hearing as provided in s. 641.445, is subject, at the discretion of the office, to any one or more of the following:

(1) A monetary penalty of not more than $50,000 as to all matters determined in such hearing.

(2) The suspension or revocation of the certificate of authority of the prepaid health clinic.

History.—ss. 10, 11, ch. 84-313; s. 54, ch. 87-226; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1618, ch. 2003-261.



641.45 - Revocation or cancellation of certificate of authority; suspension of authority to enroll new subscribers; terms of suspension.

641.45 Revocation or cancellation of certificate of authority; suspension of authority to enroll new subscribers; terms of suspension.—

(1) The maintenance of a valid and current Health Care Provider Certificate issued pursuant to part III of this chapter is a condition of the maintenance of a valid and current certificate of authority issued by the office to operate a prepaid health clinic. Revocation or nonrenewal of a Health Care Provider Certificate shall be deemed to be an automatic and immediate cancellation of a prepaid health clinic’s certificate of authority.

(2) The office may suspend the authority of a clinic to enroll new subscribers or revoke any certificate of authority issued to a prepaid health clinic, or order compliance within 60 days, if the office finds that any of the following conditions exist:

(a) The clinic is not operating in compliance with this part or any rule promulgated under this part.

(b) The plan is no longer actuarially sound or the clinic does not have the minimum surplus as required by this part.

(c) The existing contract rates are excessive, inadequate, or unfairly discriminatory.

(d) The clinic has advertised, merchandised, or attempted to merchandise its services in such a manner as to misrepresent its services or capacity for services or has engaged in deceptive, misleading, or unfair practices with respect to advertising or merchandising.

(e) The organization is insolvent.

(f) The clinic has not complied with the grievance procedures for subscribers that are set forth in any prepaid health clinic contract.

(g) The clinic has not fully satisfied a judgment against the clinic within 10 days of the entry of the judgment by any court in the state or, in the case of an appeal from such judgment, has not fully satisfied the judgment within 60 days after affirmance of the judgment by the appellate court.

(3) The office shall, in its order suspending the authority of a clinic to enroll new subscribers, specify the period during which the suspension is to be in effect and the conditions, if any, which must be met by the clinic prior to reinstatement of its authority to enroll new subscribers. The order of suspension is subject to rescission or modification by further order of the office prior to the expiration of the suspension period. Reinstatement shall not be made unless requested by the clinic; however, the office shall not grant reinstatement if it finds that the circumstances for which the suspension occurred still exist or are likely to recur.

History.—ss. 10, 11, ch. 84-313; s. 18, ch. 87-236; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 49, ch. 95-211; s. 1619, ch. 2003-261.



641.452 - Administrative penalty in lieu of suspension or revocation of certificate of authority.

641.452 Administrative penalty in lieu of suspension or revocation of certificate of authority.—The office may, in lieu of suspension or revocation of a certificate of authority, levy an administrative penalty in an amount not more than $10,000 for each violation by a prepaid health clinic. In levying such fine, the office shall consider the number of members and total revenues of the clinic and whether the violation was committed knowingly and willfully.

History.—ss. 10, 11, ch. 84-313; s. 20, ch. 87-236; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1620, ch. 2003-261.



641.453 - Civil liability.

641.453 Civil liability.—The provisions of this part are cumulative to the rights under the general civil law and common law, and no action of the office shall abrogate such rights to damages or other relief in any court.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1621, ch. 2003-261.



641.454 - Civil action to enforce prepaid health clinic contract; attorney’s fees; court costs.

641.454 Civil action to enforce prepaid health clinic contract; attorney’s fees; court costs.—In any civil action brought to enforce the terms and conditions of a prepaid health clinic contract, the prevailing party is entitled to recover reasonable attorney’s fees and court costs. This section shall not be construed to authorize a civil action against the commission or office, or their employees, or against the Agency for Health Care Administration, the employees of the Agency for Health Care Administration, or the Secretary of Health Care Administration.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 273, ch. 99-8; s. 22, ch. 2000-305; s. 1622, ch. 2003-261.



641.455 - Disposition of moneys collected under this part.

641.455 Disposition of moneys collected under this part.—Fees, administrative penalties, examination expenses, and other sums collected by the office under this part shall be deposited to the credit of the Insurance Regulatory Trust Fund; however, fees, examination expenses, and other sums collected by, or allocated to, the Agency for Health Care Administration under this part shall be deposited to the credit of the General Revenue Fund.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 274, ch. 99-8; s. 1623, ch. 2003-261.



641.457 - Exemption for certain operational prepaid health clinics.

641.457 Exemption for certain operational prepaid health clinics.—The provisions of this part do not apply to those prepaid health clinics providing the services defined in ss. 641.40 through 641.459, which clinics have been continuously engaged in providing such services since January 1, 1947, provided that any prepaid health clinic claiming an exemption under this section notified the former Department of Insurance of its claim on or before January 1, 1985. This exemption will terminate upon a change in controlling ownership of the organization.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 1624, ch. 2003-261.



641.459 - Construction and relationship to other laws.

641.459 Construction and relationship to other laws.—

(1) Except as provided in this part, the Florida Insurance Code, as defined in s. 624.01, does not apply to prepaid health clinics certificated under this part; and prepaid health clinics certificated under this part are not subject to part I of this chapter.

(2) The solicitation of subscribers by a prepaid health clinic or its representative shall not be construed to be violative of any provision of law relating to solicitation or advertising by health professionals if the prepaid health clinic is operating pursuant to a subsisting certificate of authority.

History.—ss. 10, 11, ch. 84-313; ss. 187, 188, ch. 91-108; s. 4, ch. 91-429; s. 56, ch. 99-3.






Part III - HEALTH CARE SERVICES (ss. 641.47-641.75)

641.47 - Definitions.

641.47 Definitions.—As used in this part, the term:

(1) “Adverse determination” means a coverage determination by an organization that an admission, availability of care, continued stay, or other health care service has been reviewed and, based upon the information provided, does not meet the organization’s requirements for medical necessity, appropriateness, health care setting, level of care or effectiveness, and coverage for the requested service is therefore denied, reduced, or terminated.

(2) “Agency” means the Agency for Health Care Administration.

(3) “Clinical peer” means a health care professional in the same or similar specialty as typically manages the medical condition, procedure, or treatment under review.

(4) “Clinical review criteria” means the written screening procedures, decision abstracts, clinical protocols, and practice guidelines used by the organization to determine, for coverage purposes, the necessity and appropriateness of health care services.

(5) “Complaint” means any expression of dissatisfaction by a subscriber, including dissatisfaction with the administration, claims practices, or provision of services, which relates to the quality of care provided by a provider pursuant to the organization’s contract and which is submitted to the organization or to a state agency. A complaint is part of the informal steps of a grievance procedure and is not part of the formal steps of a grievance procedure unless it is a grievance as defined in subsection (10).

(6) “Concurrent review” means utilization review conducted during a patient’s hospital stay or course of treatment.

(7) “Emergency medical condition” means:

(a) A medical condition manifesting itself by acute symptoms of sufficient severity, which may include severe pain or other acute symptoms, such that the absence of immediate medical attention could reasonably be expected to result in any of the following:

1. Serious jeopardy to the health of a patient, including a pregnant woman or a fetus.

2. Serious impairment to bodily functions.

3. Serious dysfunction of any bodily organ or part.

(b) With respect to a pregnant woman:

1. That there is inadequate time to effect safe transfer to another hospital prior to delivery;

2. That a transfer may pose a threat to the health and safety of the patient or fetus; or

3. That there is evidence of the onset and persistence of uterine contractions or rupture of the membranes.

(8) “Emergency services and care” means medical screening, examination, and evaluation by a physician or, to the extent permitted by applicable law, by other appropriate personnel under the supervision of a physician, to determine if an emergency medical condition exists, and if it does, the care, treatment, or surgery for a covered service by a physician necessary to relieve or eliminate the emergency medical condition within the service capability of a hospital.

(9) “Geographic area” means the county or counties, or any portion of a county or counties, within which the health maintenance organization provides or arranges for comprehensive health care services to be available to its subscribers.

(10) “Grievance” means a written complaint submitted by or on behalf of a subscriber to an organization or a state agency regarding the:

(a) Availability, coverage for the delivery, or quality of health care services, including a complaint regarding an adverse determination made pursuant to utilization review;

(b) Claims payment, handling, or reimbursement for health care services; or

(c) Matters pertaining to the contractual relationship between a subscriber and an organization.

A grievance does not include a written complaint submitted by or on behalf of a subscriber eligible for a grievance and appeals procedure provided by an organization pursuant to contract with the Federal Government under Title XVIII of the Social Security Act.

(11) “Health care services” means comprehensive health care services, as defined in s. 641.19, when applicable to a health maintenance organization, and means basic services, as defined in s. 641.402, when applicable to a prepaid health clinic.

(12) “Minimum services” includes any of the following: emergency care, inpatient hospital services, physician care, ambulatory diagnostic treatment, and preventive health care services.

(13) “Organization” means any health maintenance organization as defined in s. 641.19 and any prepaid health clinic as defined in s. 641.402.

(14) “Provider” means any physician, hospital, or other institution, organization, or person that furnishes health care services and is licensed or otherwise authorized to practice in the state. To submit or pursue a grievance on behalf of a subscriber, a provider must previously have been directly involved in the treatment or diagnosis of the subscriber.

(15) “Retrospective review” means a review, for coverage purposes, of medical necessity conducted after services have been provided to a patient.

(16) “Subscriber” means an individual who has contracted, or on whose behalf a contract has been entered into, with a health maintenance organization for health care services.

(17) “Urgent grievance” means an adverse determination when the standard timeframe of the grievance procedure would seriously jeopardize the life or health of a subscriber or would jeopardize the subscriber’s ability to regain maximum function.

History.—ss. 21, 27, ch. 87-236; s. 79, ch. 89-360; ss. 184, 187, 188, ch. 91-108; s. 91, ch. 91-282; s. 4, ch. 91-429; s. 29, ch. 96-199; s. 4, ch. 96-223; s. 5, ch. 97-159.



641.48 - Purpose and application of part.

641.48 Purpose and application of part.—The purpose of this part is to ensure that health maintenance organizations and prepaid health clinics deliver high-quality health care to their subscribers. To achieve this purpose, this part requires all such organizations to obtain a health care provider certificate from the agency as a condition precedent to obtaining a certificate of authority to do business in Florida from the office, under part I or part II of this chapter.

History.—ss. 21, 27, ch. 87-236; ss. 187, 188, ch. 91-108; ss. 83, 91, ch. 91-282; s. 4, ch. 91-429; s. 12, ch. 93-260; s. 30, ch. 96-199; s. 1625, ch. 2003-261.



641.49 - Certification of health maintenance organization and prepaid health clinic as health care providers; application procedure.

641.49 Certification of health maintenance organization and prepaid health clinic as health care providers; application procedure.—

(1) No person or governmental unit shall establish, conduct, or maintain a health maintenance organization or a prepaid health clinic in this state without first obtaining a health care provider certificate under this part.

(2) The office shall not issue a certificate of authority under part I or part II of this chapter to any applicant which does not possess a valid health care provider certificate issued by the agency under this part.

(3) Each application for a health care provider certificate shall be on a form prescribed by the agency. The following information and documents shall be submitted by an applicant and maintained, after certification under this part, by each organization and shall be available for inspection or examination by the agency at the offices of an organization at any time during regular business hours. The agency shall give reasonable notice to an organization prior to any onsite inspection or examination of its records or premises conducted under this section. The agency may require that the following information or documents be submitted with the application:

(a) A copy of the articles of incorporation and all amendments to the articles.

(b) A copy of the bylaws, rules and regulations, or similar form of document, if any, regulating the conduct of the affairs of the applicant or organization.

(c) A list of the names, addresses, and official capacities with the applicant or organization of the persons who are to be responsible for the conduct of the affairs of the applicant or organization, including all officers and directors of the corporation. Such persons shall fully disclose to the agency and the directors of the applicant or organization the extent and nature of any contracts or arrangements between them and the applicant or organization, including any possible conflicts of interest.

(d) The name and address of the applicant and the name by which the applicant or organization is to be known.

(e) A statement generally describing the applicant or organization and its operations.

(f) A copy of the form for each group and individual contract, certificate, subscriber handbook, and any other similar documents issued to subscribers.

(g) A statement describing the manner in which health care services shall be regularly available.

(h) A statement that the applicant has an established network of health care providers which is capable of providing the health care services that are to be offered by the organization.

(i) The locations at which health care services shall be regularly available to subscribers.

(j) The type of health care personnel engaged to provide the health care services and the quantity of the personnel of each type.

(k) A statement giving the present and projected number of subscribers to be enrolled yearly for the next 3 years.

(l) A statement indicating the source of emergency services and care on a 24-hour basis.

(m) A statement that the physicians employed by the applicant have been formally organized as a medical staff and that the applicant’s governing body has designated a chief of medical staff.

(n) A statement describing the manner in which the applicant or organization assures the maintenance of a medical records system in accordance with accepted medical records’ standards and practices.

(o) If general anesthesia is to be administered in a facility not licensed by the agency, a copy of architectural plans that meet the requirements for institutional occupancy (NFPA 101 Life Safety Code, current edition as adopted by the State Fire Marshal).

(p) A description of the applicant’s or organization’s internal quality assurance program, including committee structure, as required under s. 641.51.

(q) A description and supporting documentation concerning how the applicant or health maintenance organization will comply with internal risk management program requirements under s. 641.55.

(r) An explanation of how coverage for emergency services and care is to be effected outside the applicant’s or health maintenance organization’s stated geographic area.

(s) A statement and map describing with reasonable accuracy the specific geographic area to be served.

(t) A nonrefundable application fee of $1,000.

(u) Such additional information as the agency may reasonably require.

History.—ss. 21, 27, ch. 87-236; ss. 187, 188, ch. 91-108; s. 91, ch. 91-282; s. 4, ch. 91-429; s. 50, ch. 95-211; s. 31, ch. 96-199; s. 1626, ch. 2003-261.



641.495 - Requirements for issuance and maintenance of certificate.

641.495 Requirements for issuance and maintenance of certificate.—

(1) The agency shall issue a health care provider certificate to an applicant filing a completed application in conformity with ss. 641.48 and 641.49, upon payment of the prescribed fee, and upon the agency’s being satisfied that the applicant has the ability to provide quality of care consistent with the prevailing professional standards of care and which applicant otherwise meets the requirements of this part.

(2) A certificate, unless sooner suspended or revoked, shall automatically expire 2 years from the date of issuance, or at any time accreditation is withdrawn, unless renewed by the organization. The certificate shall be renewed upon application for renewal and payment of a renewal fee of $1,000, provided that the organization is in compliance with the requirements of this part and all rules adopted under this part. An application for renewal of a certificate shall be made 90 days prior to expiration of the certificate, on forms provided by the agency. The renewal application shall not require the resubmission of any documents previously filed with the agency if such documents have remained valid and unchanged since their original filing.

(3) The organization shall demonstrate its capability to provide health care services in the geographic area that it proposes to service. In addition, each health maintenance organization shall notify the agency of its intent to expand its geographic area at least 60 days prior to the date it plans to begin providing health care services in the new area. Prior to the date the health maintenance organization begins enrolling members in the new area, it must submit a notarized affidavit, signed by two officers of the organization who have the authority to legally bind the organization, to the agency describing and affirming its existing and projected capability to provide health care services to its projected number of subscribers in the new area. The notarized affidavit shall further assure that, 15 days prior to providing health care services in the new area, the health maintenance organization shall be able, through documentation or otherwise, to demonstrate that it shall be capable of providing services to its projected subscribers for at least the first 60 days of operation. If the agency determines that the organization is not capable of providing health care services to its projected number of subscribers in the new area, the agency may issue an order as required under chapter 120 prohibiting the organization from expanding into the new area. In any proceeding under chapter 120, the agency shall have the burden of establishing that the organization is not capable of providing health care services to its projected number of subscribers in the new area.

(4) The organization shall ensure that the health care services it provides to subscribers, including physician services as required by s. 641.19(12)(d) and (e), are accessible to the subscribers, with reasonable promptness, with respect to geographic location, hours of operation, provision of after-hours service, and staffing patterns within generally accepted industry norms for meeting the projected subscriber needs. The health maintenance organization must provide treatment authorization 24 hours a day, 7 days a week. Requests for treatment authorization may not be held pending unless the requesting provider contractually agrees to take a pending or tracking number.

(5) The organization shall exercise reasonable care in assuring that delivered health care services are performed by appropriately licensed providers.

(6) The organization shall have a system for verification and examination of the credentials of each of its providers. The organization shall maintain in a central file the credentials, including a copy of the current Florida license, of each of its physicians.

(7) Every organization shall establish standards and procedures reasonably necessary to provide for the maintenance of a readily accessible medical records system which is adequate to accommodate necessary information including an accurate documentation of all services provided for every enrolled subscriber.

(8) Each organization’s contracts, certificates, and subscriber handbooks shall contain a provision, if applicable, disclosing that, for certain types of described medical procedures, services may be provided by physician assistants, nurse practitioners, or other individuals who are not licensed physicians.

(9) Every organization shall have a subscriber grievance procedure, including, as appropriate, a procedure for disenrolling for cause, which is outlined in all master group and individual contracts as well as in any certificate or handbook provided to subscribers.

(10) The organization shall provide, through contract or otherwise, for periodic review of its medical facilities and services, as required under s. 641.512.

(11) The organization shall designate a medical director who is a physician licensed under chapter 458 or chapter 459.

(12) The provisions of part I of chapter 395 do not apply to a health maintenance organization that, on or before January 1, 1991, provides not more than 10 outpatient holding beds for short-term and hospice-type patients in an ambulatory care facility for its members, provided that such health maintenance organization maintains current accreditation by an accrediting organization whose standards incorporate comparable regulations required by this state.

History.—ss. 21, 27, ch. 87-236; s. 1, ch. 90-213; ss. 187, 188, ch. 91-108; ss. 84, 91, ch. 91-282; s. 4, ch. 91-429; s. 3, ch. 95-281; s. 32, ch. 96-199; s. 6, ch. 97-159; s. 186, ch. 97-264; s. 28, ch. 98-159; s. 57, ch. 99-3; s. 7, ch. 2000-252; s. 1627, ch. 2003-261; s. 15, ch. 2013-93.



641.51 - Quality assurance program; second medical opinion requirement.

641.51 Quality assurance program; second medical opinion requirement.—

(1) The organization shall ensure that the health care services provided to subscribers shall be rendered under reasonable standards of quality of care consistent with the prevailing standards of medical practice in the community.

(2) Each organization shall have an ongoing internal quality assurance program for its health care services. The program shall include, but not be limited to, the following:

(a) A written statement of goals and objectives which stress health outcomes as the principal criteria for the evaluation of the quality of care rendered to subscribers;

(b) A written statement describing how state-of-the-art methodology has been incorporated into an ongoing system for monitoring of care which is individual case oriented and, when implemented, can provide interpretation and analysis of patterns of care rendered to individual patients by individual providers;

(c) Written procedures for taking appropriate remedial action whenever, as determined under the quality assurance program, inappropriate or substandard services have been provided or services which should have been furnished have not been provided;

(d) A written plan for providing review of physicians and other licensed medical providers which includes ongoing review within the organization.

(3) The health maintenance organization shall not have the right to control the professional judgment of a physician licensed under chapter 458, chapter 459, chapter 460, or chapter 461 concerning the proper course of treatment of a subscriber. However, this subsection shall not be considered to restrict a utilization management program established by an organization or to affect an organization’s decision as to payment for covered services. Except in cases in which the health care provider is an employee of the health maintenance organization, the health maintenance organization shall not be vicariously liable for the medical negligence of the health care provider, whether such claim is alleged under a theory of actual agency, apparent agency, or employer-employee relationship.

(4) The organization shall ensure that only a physician holding an active, unencumbered license issued under chapter 458 or chapter 459 may render an adverse determination regarding a service provided by a physician licensed in this state. The organization shall submit to the treating provider and the subscriber written notification regarding the organization’s adverse determination within 2 working days after the subscriber or provider is notified of the adverse determination. The written notification must include the utilization review criteria or benefits provisions used in the adverse determination, identify the physician who rendered the adverse determination, and be signed by an authorized representative of the organization or the physician who rendered the adverse determination. The organization must include with the notification of an adverse determination information concerning the appeal process for adverse determinations. This 1provision does not create authority for the Board of Medicine or the Board of Osteopathic Medicine to regulate the organization; however, the Board of Medicine and the Board of Osteopathic Medicine each continue to have jurisdiction over licensees of their respective boards.

(5)(a) Each organization shall give the subscriber the right to a second medical opinion in any instance in which the subscriber disputes the organization’s or the physician’s opinion of the reasonableness or necessity of surgical procedures or is subject to a serious injury or illness.

(b) The second opinion, if requested, is to be provided by a physician chosen by the subscriber who may select:

1. A contract or employed physician listed in a directory that shall be provided by the organization; or

2. A noncontract physician located in the same geographical service area of the organization.

(c) For second opinions provided by contract physicians the organization is prohibited from charging a fee to the subscriber in an amount in excess of the subscriber fees established by contract for referral contract physicians. The organization shall pay the amount of all charges, which are usual, reasonable, and customary in the community, for second opinion services performed by a physician not under contract with the organization, but may require the subscriber to be responsible for up to 40 percent of such amount. The organization may require that any tests deemed necessary by a noncontract physician shall be conducted by the organization. The organization may deny reimbursement rights granted under this section in the event the subscriber seeks in excess of three such referrals per year if such subsequent referral costs are deemed by the organization to be evidence that the subscriber has unreasonably overutilized the second opinion privilege. A subscriber thus denied reimbursement under this section shall have recourse to grievance procedures as specified in ss. 408.7056, 641.495, and 641.511. The organization’s physician’s professional judgment concerning the treatment of a subscriber derived after review of a second opinion shall be controlling as to the treatment obligations of the health maintenance organization. Treatment not authorized by the health maintenance organization shall be at the subscriber’s expense.

(6) Each organization shall develop and maintain a policy to determine when exceptional referrals to out-of-network specially qualified providers should be provided to address the unique medical needs of a subscriber. All financial arrangements for the provision of these services shall be agreed to prior to the services being rendered.

(7) Each organization shall develop and maintain written policies and procedures for the provision of standing referrals to subscribers with chronic and disabling conditions which require ongoing specialty care.

(8) When a contract between an organization and a treating provider is terminated for any reason other than for cause, each party shall allow subscribers for whom treatment was active to continue coverage and care when medically necessary, through completion of treatment of a condition for which the subscriber was receiving care at the time of the termination, until the subscriber selects another treating provider, or during the next open enrollment period offered by the organization, whichever is longer, but not longer than 6 months after termination of the contract. Each party to the terminated contract shall allow a subscriber who has initiated a course of prenatal care, regardless of the trimester in which care was initiated, to continue care and coverage until completion of postpartum care. This does not prevent a provider from refusing to continue to provide care to a subscriber who is abusive, noncompliant, or in arrears in payments for services provided. For care continued under this subsection, the organization and the provider shall continue to be bound by the terms of the terminated contract. Changes made within 30 days before termination of a contract are effective only if agreed to by both parties.

(9) Each organization shall release to the agency data that are indicators of access and quality of care. The agency shall develop rules specifying data-reporting requirements for these indicators. The indicators shall include the following characteristics:

(a) They must relate to access and quality of care measures.

(b) They must be consistent with data collected pursuant to accreditation activities and standards.

(c) They must be consistent with frequency requirements under the accreditation process.

(d) They must include measures of the management of chronic diseases.

(e) They must include preventive health care for adults and children.

(f) They must include measures of prenatal care.

(g) They must include measures of health checkups for children.

The agency shall develop by rule a uniform format for publication of the data for the public which shall contain explanations of the data collected and the relevance of such data. The agency shall publish such data no less frequently than every 2 years.

(10) Each organization shall adopt recommendations for preventive pediatric health care which are consistent with the requirements for health checkups for children developed for the Medicaid program. Each organization shall establish goals to achieve 90-percent compliance by July 1, 1999, for their enrolled pediatric population.

(11) Each organization shall allow, without prior authorization, a female subscriber, to visit a contracted obstetrician/gynecologist for one annual visit and for medically necessary followup care detected at that visit. Nothing in this subsection shall prevent an organization from requiring that an obstetrician/gynecologist treating a covered patient coordinate the medical care through the patient’s primary care physician, if applicable.

(12) If a contracted primary care physician, licensed under chapter 458 or chapter 459, determines that a subscriber requires examination by a licensed ophthalmologist for medically necessary, contractually covered services, then the organization shall authorize the contracted primary care physician to send the subscriber to a contracted licensed ophthalmologist.

History.—ss. 21, 27, ch. 87-236; ss. 187, 188, ch. 91-108; ss. 85, 91, ch. 91-282; s. 4, ch. 91-429; s. 7, ch. 97-159; s. 58, ch. 99-3; s. 3, ch. 99-264; s. 14, ch. 99-356; s. 7, ch. 99-393; s. 26, ch. 2000-256; s. 67, ch. 2000-318; s. 1, ch. 2001-173; s. 78, ch. 2001-277; s. 13, ch. 2002-389; s. 47, ch. 2003-416; s. 125, ch. 2005-2.

1Note.—As amended by s. 78, ch. 2001-277. The amendment by s. 1, ch. 2001-173, uses the word “subsection” instead of the word “provision.”



641.511 - Subscriber grievance reporting and resolution requirements.

641.511 Subscriber grievance reporting and resolution requirements.—

(1) Every organization must have a grievance procedure available to its subscribers for the purpose of addressing complaints and grievances. Every organization must notify its subscribers that a subscriber must submit a grievance within 1 year after the date of occurrence of the action that initiated the grievance, and may submit the grievance for review to the Subscriber Assistance Program panel as provided in s. 408.7056 after receiving a final disposition of the grievance through the organization’s grievance process. An organization shall maintain records of all grievances and shall report annually to the agency the total number of grievances handled, a categorization of the cases underlying the grievances, and the final disposition of the grievances.

(2) When an organization receives an initial complaint from a subscriber, the organization must respond to the complaint within a reasonable time after its submission. At the time of receipt of the initial complaint, the organization shall inform the subscriber that the subscriber has a right to file a written grievance at any time and that assistance in preparing the written grievance shall be provided by the organization.

(3) Each organization’s grievance procedure, as required under subsection (1), must include, at a minimum:

(a) An explanation of how to pursue redress of a grievance.

(b) The names of the appropriate employees or a list of grievance departments that are responsible for implementing the organization’s grievance procedure. The list must include the address and the toll-free telephone number of each grievance department, the address of the agency and its toll-free telephone hotline number, and the address of the Subscriber Assistance Program and its toll-free telephone number.

(c) The description of the process through which a subscriber may, at any time, contact the toll-free telephone hotline of the agency to inform it of the unresolved grievance.

(d) A procedure for establishing methods for classifying grievances as urgent and for establishing time limits for an expedited review within which such grievances must be resolved.

(e) A notice that a subscriber may voluntarily pursue binding arbitration in accordance with the terms of the contract if offered by the organization, after completing the organization’s grievance procedure and as an alternative to the Subscriber Assistance Program. Such notice shall include an explanation that the subscriber may incur some costs if the subscriber pursues binding arbitration, depending upon the terms of the subscriber’s contract.

(f) A process whereby the grievance manager acknowledges the grievance and investigates the grievance in order to notify the subscriber of a final decision in writing.

(g) A procedure for providing individuals who are unable to submit a written grievance with access to the grievance process, which shall include assistance by the organization in preparing the grievance and communicating back to the subscriber.

(4)(a) With respect to a grievance concerning an adverse determination, an organization shall make available to the subscriber a review of the grievance by an internal review panel; such review must be requested within 30 days after the organization’s transmittal of the final determination notice of an adverse determination. A majority of the panel shall be persons who previously were not involved in the initial adverse determination. A person who previously was involved in the adverse determination may appear before the panel to present information or answer questions. The panel shall have the authority to bind the organization to the panel’s decision.

(b) An organization shall ensure that a majority of the persons reviewing a grievance involving an adverse determination are providers who have appropriate expertise. An organization shall issue a copy of the written decision of the review panel to the subscriber and to the provider, if any, who submits a grievance on behalf of a subscriber. In cases where there has been a denial of coverage of service, the reviewing provider shall not be a provider previously involved with the adverse determination.

(c) An organization shall establish written procedures for a review of an adverse determination. Review procedures shall be available to the subscriber and to a provider acting on behalf of a subscriber.

(d) In any case when the review process does not resolve a difference of opinion between the organization and the subscriber or the provider acting on behalf of the subscriber, the subscriber or the provider acting on behalf of the subscriber may submit a written grievance to the Subscriber Assistance Program.

(5) Except as provided in subsection (6), the organization shall resolve a grievance within 60 days after receipt of the grievance, or within a maximum of 90 days if the grievance involves the collection of information outside the service area. These time limitations are tolled if the organization has notified the subscriber, in writing, that additional information is required for proper review of the grievance and that such time limitations are tolled until such information is provided. After the organization receives the requested information, the time allowed for completion of the grievance process resumes. The Employee Retirement Income Security Act of 1974, as implemented by 29 C.F.R. s. 2560.503-1, is adopted and incorporated by reference as applicable to all organizations that administer small and large group health plans that are subject to 29 C.F.R. s. 2560.503-1. The claims procedures of the regulations of the Employee Retirement Income Security Act of 1974, as implemented by 29 C.F.R. s. 2560.503-1, shall be the minimum standards for grievance processes for claims for benefits for small and large group health plans that are subject to 29 C.F.R. s. 2560.503-1.

(6)(a) An organization shall establish written procedures for the expedited review of an urgent grievance. A request for an expedited review may be submitted orally or in writing and shall be subject to the review procedures of this section, if it meets the criteria of this section. Unless it is submitted in writing, for purposes of the grievance reporting requirements in subsection (1), the request shall be considered an appeal of a utilization review decision and not a grievance. Expedited review procedures shall be available to a subscriber and to the provider acting on behalf of a subscriber. For purposes of this subsection, “subscriber” includes the legal representative of a subscriber.

(b) Expedited reviews shall be evaluated by an appropriate clinical peer or peers. The clinical peer or peers shall not have been involved in the initial adverse determination.

(c) In an expedited review, all necessary information, including the organization’s decision, shall be transmitted between the organization and the subscriber, or the provider acting on behalf of the subscriber, by telephone, facsimile, or the most expeditious method available.

(d) In an expedited review, an organization shall make a decision and notify the subscriber, or the provider acting on behalf of the subscriber, as expeditiously as the subscriber’s medical condition requires, but in no event more than 72 hours after receipt of the request for review. If the expedited review is a concurrent review determination, the service shall be continued without liability to the subscriber until the subscriber has been notified of the determination.

(e) An organization shall provide written confirmation of its decision concerning an expedited review within 2 working days after providing notification of that decision, if the initial notification was not in writing.

(f) An organization shall provide reasonable access, not to exceed 24 hours after receiving a request for an expedited review, to a clinical peer who can perform the expedited review.

(g) In any case when the expedited review process does not resolve a difference of opinion between the organization and the subscriber or the provider acting on behalf of the subscriber, the subscriber or the provider acting on behalf of the subscriber may submit a written grievance to the Subscriber Assistance Program.

(h) An organization shall not provide an expedited retrospective review of an adverse determination.

(7) Each organization shall send to the agency a copy of its quarterly grievance reports submitted to the office pursuant to s. 408.7056(12).

(8) The agency shall investigate all reports of unresolved quality of care grievances received from:

(a) Annual and quarterly grievance reports submitted by the organization to the office.

(b) Review requests of subscribers whose grievances remain unresolved after the subscriber has followed the full grievance procedure of the organization.

(9)(a) The agency shall advise subscribers with grievances to follow their organization’s formal grievance process for resolution prior to review by the Subscriber Assistance Program. The subscriber may, however, submit a copy of the grievance to the agency at any time during the process.

(b) Requiring completion of the organization’s grievance process before the Subscriber Assistance Program panel’s review does not preclude the agency from investigating any complaint or grievance before the organization makes its final determination.

(10) Each organization must notify the subscriber in a final decision letter that the subscriber may request review of the organization’s decision concerning the grievance by the Subscriber Assistance Program, as provided in s. 408.7056, if the grievance is not resolved to the satisfaction of the subscriber. The final decision letter must inform the subscriber that the request for review must be made within 365 days after receipt of the final decision letter, must explain how to initiate such a review, and must include the addresses and toll-free telephone numbers of the agency and the Subscriber Assistance Program.

(11) Each organization, as part of its contract with any provider, must require the provider to post a consumer assistance notice prominently displayed in the reception area of the provider and clearly noticeable by all patients. The consumer assistance notice must state the addresses and toll-free telephone numbers of the Agency for Health Care Administration, the Subscriber Assistance Program, and the Department of Financial Services. The consumer assistance notice must also clearly state that the address and toll-free telephone number of the organization’s grievance department shall be provided upon request. The agency may adopt rules to implement this section.

(12) The agency may impose administrative sanction, in accordance with s. 641.52, against an organization for noncompliance with this section.

History.—ss. 86, 91, ch. 91-282; s. 4, ch. 91-429; s. 8, ch. 97-159; s. 2, ch. 98-10; s. 45, ch. 2000-256; s. 1628, ch. 2003-261; s. 15, ch. 2004-297.



641.512 - Accreditation and external quality assurance assessment.

641.512 Accreditation and external quality assurance assessment.—

(1)(a) To promote the quality of health care services provided by health maintenance organizations and prepaid health clinics in this state, the office shall require each health maintenance organization and prepaid health clinic to be accredited within 1 year of the organization’s receipt of its certificate of authority and to maintain accreditation by an accreditation organization approved by the office, as a condition of doing business in the state.

(b) In the event that no accreditation organization can be approved by the office, the office shall require each health maintenance organization and prepaid health clinic to have an external quality assurance assessment performed by a review organization approved by the office, as a condition of doing business in the state. The assessment shall be conducted within 1 year of the organization’s receipt of its certificate of authority and every 2 years thereafter, or when the office deems additional assessments necessary.

(2) The accreditation or review organization must have nationally recognized experience in health maintenance organization activities and in the appraisal of medical practice and quality assurance in a health maintenance organization setting. The accreditation or review organization shall not currently be involved in the operation of the health maintenance organization or prepaid health clinic, nor in the delivery of health care services to its subscribers. The accreditation or review organization shall not have contracted or conducted consultations within the last 2 years for other than accreditation purposes of the health maintenance organization or prepaid health clinic seeking accreditation or under quality assurance assessment.

(3) A representative of the office shall accompany the accreditation or review organization throughout the accreditation or assessment process, but shall not participate in the final accreditation or assessment determination. The accreditation or review organization shall monitor and evaluate the quality and appropriateness of patient care, the organization’s pursuance of opportunities to improve patient care and resolve identified problems, and the effectiveness of the internal quality assurance program required for health maintenance organization and prepaid health clinic certification pursuant to s. 641.49(3)(p).

(4) The accreditation or assessment process shall include a review of:

(a) All documentation necessary to determine the current professional credentials of employed health care providers or physicians providing service under contract to the health maintenance organization or prepaid health clinic.

(b) At least a representative sample of not fewer than 50 medical records of individual subscribers. When selecting a sample, any and all medical records may be subject to review. The sample of medical records shall be representative of all subscribers’ records.

(5) Every organization shall submit its books, documentations, and medical records and take appropriate action as may be necessary to facilitate the accreditation or assessment process.

(6) The accreditation or review organization shall issue a written report of its findings to the health maintenance organization’s or prepaid health clinic’s board of directors. A copy of the report shall be submitted to the office by the organization within 30 business days of its receipt by the health maintenance organization or prepaid health clinic.

(7) The expenses of the accreditation or assessment process of each organization, including any expenses incurred pursuant to this section, shall be paid by the organization.

History.—ss. 87, 91, ch. 91-282; s. 4, ch. 91-429; s. 59, ch. 99-3; s. 1629, ch. 2003-261.



641.513 - Requirements for providing emergency services and care.

641.513 Requirements for providing emergency services and care.—

(1) In providing for emergency services and care as a covered service, a health maintenance organization may not:

(a) Require prior authorization for the receipt of prehospital transport or treatment or for emergency services and care.

(b) Indicate that emergencies are covered only if care is secured within a certain period of time.

(c) Use terms such as “life threatening” or “bona fide” to qualify the kind of emergency that is covered.

(d) Deny payment based on the subscriber’s failure to notify the health maintenance organization in advance of seeking treatment or within a certain period of time after the care is given.

(2) Prehospital and hospital-based trauma services and emergency services and care must be provided to a subscriber of a health maintenance organization as required under ss. 395.1041, 395.4045, and 401.45.

(3)(a) When a subscriber is present at a hospital seeking emergency services and care, the determination as to whether an emergency medical condition, as defined in s. 641.47 exists shall be made, for the purposes of treatment, by a physician of the hospital or, to the extent permitted by applicable law, by other appropriate licensed professional hospital personnel under the supervision of the hospital physician. The physician or the appropriate personnel shall indicate in the patient’s chart the results of the screening, examination, and evaluation. The health maintenance organization shall compensate the provider for the screening, evaluation, and examination that is reasonably calculated to assist the health care provider in arriving at a determination as to whether the patient’s condition is an emergency medical condition. The health maintenance organization shall compensate the provider for emergency services and care. If a determination is made that an emergency medical condition does not exist, payment for services rendered subsequent to that determination is governed by the contract under which the subscriber is covered.

(b) If a determination has been made that an emergency medical condition exists and the subscriber has notified the hospital, or the hospital emergency personnel otherwise have knowledge that the patient is a subscriber of the health maintenance organization, the hospital must make a reasonable attempt to notify the subscriber’s primary care physician, if known, or the health maintenance organization, if the health maintenance organization had previously requested in writing that the notification be made directly to the health maintenance organization, of the existence of the emergency medical condition. If the primary care physician is not known, or has not been contacted, the hospital must:

1. Notify the health maintenance organization as soon as possible prior to discharge of the subscriber from the emergency care area; or

2. Notify the health maintenance organization within 24 hours or on the next business day after admission of the subscriber as an inpatient to the hospital.

If notification required by this paragraph is not accomplished, the hospital must document its attempts to notify the health maintenance organization of the circumstances that precluded attempts to notify the health maintenance organization. A health maintenance organization may not deny payment for emergency services and care based on a hospital’s failure to comply with the notification requirements of this paragraph. Nothing in this paragraph shall alter any contractual responsibility of a subscriber to make contact with the health maintenance organization, subsequent to receiving treatment for the emergency medical condition.

(c) If the subscriber’s primary care physician responds to the notification, the hospital physician and the primary care physician may discuss the appropriate care and treatment of the subscriber. The health maintenance organization may have a member of the hospital staff with whom it has a contract participate in the treatment of the subscriber within the scope of the physician’s hospital staff privileges. The subscriber may be transferred, in accordance with state and federal law, to a hospital that has a contract with the health maintenance organization and has the service capability to treat the subscriber’s emergency medical condition. Notwithstanding any other state law, a hospital may request and collect insurance or financial information from a patient in accordance with federal law, which is necessary to determine if the patient is a subscriber of a health maintenance organization, if emergency services and care are not delayed.

1(4) A subscriber may be charged a reasonable copayment, as provided in s. 641.31(12), for the use of an emergency room.

1(5) Reimbursement for services pursuant to this section by a provider who does not have a contract with the health maintenance organization shall be the lesser of:

(a) The provider’s charges;

(b) The usual and customary provider charges for similar services in the community where the services were provided; or

(c) The charge mutually agreed to by the health maintenance organization and the provider within 60 days of the submittal of the claim.

Such reimbursement shall be net of any applicable copayment authorized pursuant to subsection (4).

(6) Reimbursement for services under this section provided to subscribers who are Medicaid recipients by a provider for whom no contract exists between the provider and the health maintenance organization shall be determined under chapter 409.

(7) Reimbursement for services under this section provided to subscribers who are enrolled in a health maintenance organization pursuant to s. 624.91 by a provider for whom no contract exists between the provider and the health maintenance organization shall be the lesser of:

(a) The provider’s charges;

(b) The usual and customary provider charges for similar services in the community where the services were provided;

(c) The charge mutually agreed to by the entity and the provider within 60 days after submittal of the claim; or

(d) The Medicaid rate.

History.—s. 33, ch. 96-199; s. 9, ch. 96-223; s. 25, ch. 2016-65.

1Note.—As created by s. 33, ch. 96-199. As created by s. 9, ch. 96-223, s. 641.513(4) and (5) read:

(4) A subscriber may be charged a reasonable copayment, as provided in s. 641.31(12), for the use of an emergency room, except for Medicaid recipients. Nothing in this section is intended to prohibit or limit application of a nominal copayment as provided in s. 409.9081 for the use of an emergency room for services other than emergency services and care.

(5) Reimbursement for services under this section provided to subscribers who are not Medicaid recipients by a provider for whom no contract exists between the provider and the health maintenance organization shall be the lesser of:

(a) The provider’s charges;

(b) The usual and customary provider charges for similar services in the community where the services were provided; or

(c) The charge mutually agreed to by the health maintenance organization and the provider within 60 days after the submittal of the claim.

Such reimbursement shall be net of any applicable copayment authorized pursuant to subsection (4).



641.515 - Investigation by the agency.

641.515 Investigation by the agency.—

(1) The agency shall investigate further any quality of care issue contained in recommendations and reports submitted pursuant to ss. 408.7056 and 641.511. The agency shall also investigate further any information that indicates that the organization does not meet accreditation standards or the standards of the review organization performing the external quality assurance assessment pursuant to reports submitted under s. 641.512. Every organization shall submit its books and records and take other appropriate action as may be necessary to facilitate an examination. The agency shall have access to the organization’s medical records of individuals and records of employed and contracted physicians, with the consent of the subscriber or by court order, as necessary to carry out the provisions of this part.

(2) The reports and the records prepared or obtained under this section or s. 641.512 by the agency or by an outside source may be used by the agency in enforcing the requirements of this part and in disciplinary proceedings. Except as otherwise provided in this section, any patient-identifying information contained in these records and reports is confidential and exempt from s. 119.07(1).

(3) If the agency, through its examination or through any investigation, has a reasonable belief that conduct by a staff member or any other employee of an organization may constitute grounds for disciplinary action by the appropriate regulatory board, the agency shall report this fact to such regulatory board.

(4) The agency shall promulgate rules imposing upon physicians and hospitals performing services for a health maintenance organization standards of care generally applicable to physicians and hospitals.

History.—ss. 21, 27, ch. 87-236; ss. 187, 188, ch. 91-108; ss. 88, 91, ch. 91-282; s. 4, ch. 91-429; s. 1, ch. 93-85; s. 34, ch. 96-199; s. 399, ch. 96-406; s. 60, ch. 99-3.



641.52 - Revocation of certificate; suspension of new enrollment; suspension of the health care provider certificate; administrative fine; notice of action to the office; penalty for use of unlicensed providers.

641.52 Revocation of certificate; suspension of new enrollment; suspension of the health care provider certificate; administrative fine; notice of action to the office; penalty for use of unlicensed providers.—

(1) The agency may suspend the authority of an organization to enroll new subscribers or revoke the health care provider certificate of any organization, or order compliance within a time certain, if it finds that any of the following conditions exist:

(a) The organization is in substantial violation of its contracts.

(b) The organization is unable to fulfill its obligations under outstanding contracts entered into with its subscribers.

(c) The organization knowingly utilizes a provider who is furnishing or has furnished health care services and who does not have a subsisting license or other authority to practice or furnish health care services in this state.

(d) The organization no longer meets the requirements for the certificate as originally issued.

(e) The organization has violated any lawful rule or order of the agency or any provision of this part.

(f) The organization has refused to be examined or to produce its accounts, records, and files for examination or to perform any other legal obligation as to such examination, when required by the agency.

(g) The organization has not, after given reasonable notice, maintained accreditation or received favorable external quality assurance reviews under s. 641.512 or, following an investigation under s. 641.515, has been determined to not materially meet requirements under this part.

(2) Revocation of an organization’s certificate shall be for a period of 2 years. After 2 years, the organization may apply for a new certificate by compliance with all application requirements applicable to first-time applicants.

(3) Suspension of an organization’s authority to enroll new subscribers shall be for such period, not to exceed 1 year, as is fixed by the agency. The agency shall, in its order suspending the authority of an organization to enroll new subscribers, specify the period during which the suspension is to be in effect and the conditions, if any, which must be met by the organization prior to reinstatement of its authority to enroll new subscribers. The order of suspension is subject to rescission or modification by further order of the agency prior to the expiration of the suspension period. Authority to enroll new subscribers shall not be reinstated unless requested by the organization; however, the agency may not grant reinstatement if it finds that the circumstances for which the suspension of authority to enroll new subscribers occurred still exist or are likely to recur.

(4) The agency may suspend the health care provider certificate issued to an organization. The agency shall, in its order suspending the health care provider certificate, specify the period during which the suspension is to be in effect and the conditions, if any, which must be met by the organization for reinstatement. Upon expiration of the suspension period, the organization’s certificate automatically reinstates unless the agency finds that the causes of the suspension have not been removed or that the organization is otherwise not in compliance with this part. If the agency makes such a finding, the health care provider certificate shall not be reinstated and is considered to have expired as of the end of the suspension period.

(5) If the agency finds that one or more grounds exist for the revocation or suspension of a certificate issued under this part, the agency may, in lieu of such revocation or suspension, impose a fine upon the organization. With respect to any nonwillful violation, the fine may not exceed $2,500 per violation. Such fines may not exceed an aggregate amount of $25,000 for all nonwillful violations arising out of the same action. With respect to any knowing and willful violation of a lawful order or rule of the agency or a provision of this part, the agency may impose a fine upon the organization in an amount not to exceed $20,000 for each such violation. Such fines may not exceed an aggregate amount of $250,000 for all knowing and willful violations arising out of the same action. The agency shall, by January 1, 1997, adopt by rule penalty categories that specify varying ranges of fines for willful violations and for nonwillful violations.

(6) The agency shall immediately notify the office whenever it issues an administrative complaint or an order or otherwise initiates legal proceedings resulting in or which may result in suspension or revocation of an organization’s health care provider certificate or suspension of new enrollment.

(7) Any organization that knowingly utilizes the services of a provider who is not licensed or otherwise authorized by law to provide such services is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 21, 27, ch. 87-236; ss. 187, 188, ch. 91-108; ss. 89, 91, ch. 91-282; s. 4, ch. 91-429; s. 35, ch. 96-199; s. 1630, ch. 2003-261.



641.54 - Information disclosure.

641.54 Information disclosure.—

(1) Every health maintenance organization shall maintain a current list, by geographic area, of all hospitals which are routinely and regularly used by the organization, indicating to which hospitals the organization may refer particular subscribers for nonemergency services. The list shall also include all physicians under the organization’s direct employ or who are under contract or other arrangement with the organization to provide health care services to subscribers. The list shall contain the following information for each physician:

(a) Name.

(b) Office location.

(c) Medical area or areas of specialty.

(d) Board certification or eligibility in any area.

(e) License number.

(2) The list shall be made available, upon request, to the office. The list shall also be made available, upon request:

(a) With respect to negotiation, application, or effectuation of a group health maintenance contract, to the employer or other person who will hold the contract on behalf of the subscriber group. The list may be restricted to include only physicians and hospitals in the group’s geographic area.

(b) With respect to an individual health maintenance contract or any contract offered to a person who is entitled to have payments for health care costs made under Medicare, to the person considering or making application to, or under contract with, the health maintenance organization. The list may be restricted to include only physicians and hospitals in the person’s geographic area.

(3) The organization shall make available to subscribers, upon request, a detailed description of the authorization and referral process for health care services. Any changes in the organization’s authorization and referral process shall be reported to the agency immediately.

(4) The organization shall make available to subscribers, upon request, a detailed description of the process used to determine whether health care services are “medically necessary.” Any change in the organization’s definition of “medically necessary” or the process used to determine medical necessity shall be reported to the agency immediately.

(5) Each organization shall provide to subscribers, upon request, the following:

(a) A description of the organization’s quality assurance program.

(b) Policies and procedures relating to the organization’s prescription drug benefits, including the disclosure, upon request of a subscriber or potential subscriber, of whether the organization uses a formulary. A subscriber or potential subscriber may also request information as to whether a specific drug is covered by the organization.

(c) Policies and procedures relating to the confidentiality and disclosure of the subscriber’s medical records.

(d) The decisionmaking process used for approving or denying experimental or investigational medical treatments.

(e) Policies and procedures for addressing the needs of non-English-speaking subscribers.

(f) A detailed description of the process used to examine qualifications of and the credentialing of all providers under contract with or employed by the organization.

(6) Each health maintenance organization shall make available to its subscribers on its website or by request the estimated copayment, coinsurance percentage, or deductible, whichever is applicable, for any covered services as described by the searchable bundles established on a consumer-friendly, Internet-based platform pursuant to s. 408.05(3)(c) or as described by a personalized estimate received from a facility pursuant to s. 395.301 or a practitioner pursuant to s. 456.0575, the status of the subscriber’s maximum annual out-of-pocket payments for a covered individual or family, and the status of the subscriber’s maximum lifetime benefit. Such estimate does not preclude the actual copayment, coinsurance percentage, or deductible, whichever is applicable, from exceeding the estimate.

(7) Each health maintenance organization that participates in the state group health insurance plan created under s. 110.123 or Medicaid managed care pursuant to part IV of chapter 409 shall contribute all claims data from Florida subscribers held by the organization and its affiliates to the contracted vendor selected by the Agency for Health Care Administration under s. 408.05(3)(c). Health maintenance organizations shall submit Medicaid managed care claims data to the vendor beginning July 1, 2017, and may submit data before that date. However, each health maintenance organization and its affiliates may not contribute claims data to the contracted vendor which reflect the following types of coverage:

(a) Coverage only for accident, or disability income insurance, or any combination thereof.

(b) Coverage issued as a supplement to liability insurance.

(c) Liability insurance, including general liability insurance and automobile liability insurance.

(d) Workers’ compensation or similar insurance.

(e) Automobile medical payment insurance.

(f) Credit-only insurance.

(g) Coverage for onsite medical clinics, including prepaid health clinics under part II of chapter 641.

(h) Limited scope dental or vision benefits.

(i) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof.

(j) Coverage only for a specified disease or illness.

(k) Hospital indemnity or other fixed indemnity insurance.

(l) Medicare supplemental health insurance as defined under s. 1882(g)(1) of the Social Security Act, coverage supplemental to the coverage provided under chapter 55 of Title 10, U.S.C., and similar supplemental coverage provided to supplement coverage under a group health plan.

(8) Each health maintenance organization shall make available on its website a hyperlink to the health information that is disseminated by the Agency for Health Care Administration pursuant to s. 408.05(3) and shall include in every policy delivered or issued for delivery to any person in the state or in materials provided as required by s. 627.64725 notice that such information is available electronically and the address of its website.

History.—ss. 31, 47, ch. 85-177; s. 22, ch. 87-236; ss. 187, 188, ch. 91-108; s. 91, ch. 91-282; s. 4, ch. 91-429; s. 9, ch. 97-159; s. 1631, ch. 2003-261; s. 41, ch. 2004-297; s. 16, ch. 2006-261; s. 7, ch. 2016-234.

Note.—Former s. 641.3109.



641.545 - Subscriber risk assessments; requirements.

641.545 Subscriber risk assessments; requirements.—The agency shall require an organization, when providing services to Medicaid subscribers, to attempt, at least twice if necessary, to contact each new Medicaid subscriber within 3 months after the Medicaid subscriber enrolls, in order to perform a health risk assessment. The health risk assessment instrument must include questions regarding early and periodic screening, diagnosis, and treatment history of Medicaid subscribers who are under 21 years of age and questions regarding pregnancy history. The organization shall ask Medicaid subscribers to release to the plan or its providers medical records from providers who treated the Medicaid subscribers before their enrollment with the organization. The organization must use the health risk assessments and the released medical records to identify Medicaid subscribers who have not received screenings in the past according to the agency-approved periodic schedule. The organization must contact, up to twice if necessary, any Medicaid subscriber who is more than 2 months behind in the periodic screening schedule to urge that Medicaid subscriber or the Medicaid subscriber’s responsible party to make an appointment for a screening visit. The agency shall require each organization, for its Medicaid subscribers, to report its early and periodic screening, diagnosis, and treatment rate, the trimester of pregnancy when prenatal care began, and the rate of low birth weight babies born to the organization’s Medicaid subscribers. The agency shall monitor the organization’s compliance with this section.

History.—s. 36, ch. 96-199.



641.55 - Internal risk management program.

641.55 Internal risk management program.—

(1) Every organization certified under this part shall, as a part of its administrative functions, establish an internal risk management program which shall include the following components:

(a) The investigation and analysis of the frequency and causes of general categories and specific types of adverse incidents causing injury to patients;

(b) The development of appropriate measures to minimize the risk of injuries and adverse incidents to patients, including risk management and risk prevention education and training of all nonphysician personnel as follows:

1. Such education and training of all nonphysician personnel as part of their initial orientation; and

2. At least 1 hour of such education and training annually for all nonphysician personnel of the organization who work in clinical areas and provide patient care;

(c) The analysis of patient grievances which relate to patient care and the quality of medical services; and

(d) The development and implementation of an incident reporting system based upon the affirmative duty of all providers and all agents and employees of the organization to report injuries and adverse incidents to the risk manager.

(2) The risk management program shall be the responsibility of the governing authority or board of the organization. Every organization which has an annual premium volume of $10 million or more and which directly provides health care in a building owned or leased by the organization shall hire a risk manager, certified under ss. 395.10971-395.10975, who shall be responsible for implementation of the organization’s risk management program required by this section. A part-time risk manager shall not be responsible for risk management programs in more than four organizations or facilities. Every organization which does not directly provide health care in a building owned or leased by the organization and every organization with an annual premium volume of less than $10 million shall designate an officer or employee of the organization to serve as the risk manager.

(3) In addition to the programs mandated by this section, other innovative approaches intended to reduce the frequency and severity of medical malpractice and patient injury claims shall be encouraged and their implementation and operation facilitated. Additional approaches may include extending risk management programs to provider offices or facilities.

(4) The Agency for Health Care Administration shall adopt rules necessary to carry out the provisions of this section, including rules governing the establishment of required internal risk management programs to meet the needs of individual organizations and each specific organization type governed by this part. The office shall assist the agency in preparing these rules. Each internal risk management program shall include the use of incident reports to be filed with the risk manager. The risk manager shall have free access to all organization or provider medical records. The incident reports shall be considered to be a part of the workpapers of the attorney defending the organization in litigation relating thereto and shall be subject to discovery, but not be admissible as evidence in court, nor shall any person filing an incident report be subject to civil suit by virtue of the incident report and the matters it contains. As a part of each internal risk management program, the incident reports shall be utilized to develop categories of incidents which identify problem areas. Once identified, procedures must be adjusted to correct these problem areas.

(5)(a) Each organization subject to this section must submit an annual report to the agency summarizing the incident reports that were filed in the organization during the preceding calendar year pertaining to services rendered on the premises of the organization. The report must be on a form prescribed by rule of the agency and must include, with respect to medical services rendered on the premises of the organization:

1. The total number of adverse incidents causing injury to patients.

2. A listing, by category, of the types of operations, diagnostic or treatment procedures, or other actions causing the injuries and the number of incidents occurring within each category.

3. A listing, by category, of the types of injuries caused and the number of incidents occurring within each category.

4. The name of each provider or a code number using each health care professional’s license number and a separate code number identifying all other individuals directly involved in adverse incidents causing injury to a patient, the relationship of the individual or provider to the organization, and the number of incidents with the organization in which each individual or provider has been directly involved. Each organization must maintain names of the health care professionals and individuals identified by code numbers for purposes of this section.

5. A description of all medical malpractice claims filed against the organization or its providers, including the total number of pending and closed claims and the nature of the incident that led to, the persons involved in, and the status and disposition of each claim. Each report must update status and disposition for all prior reports.

6. A report of all disciplinary actions taken against any provider or any medical staff member of the organization, including the nature and cause of the action.

(b) The information reported to the agency under paragraph (a) which relates to providers licensed under chapter 458, chapter 459, chapter 461, or chapter 466 must also be reported to the agency quarterly. The agency shall review the information and determine whether any of the incidents potentially involved conduct by a licensee that is subject to disciplinary action, in which case s. 456.073 applies.

(c) Except as otherwise provided in this subsection, any identifying information contained in the annual report and the quarterly reports under paragraphs (a) and (b) is confidential and exempt from s. 119.07(1). This information must not be available to the public as part of the record of investigation for and prosecution in disciplinary proceedings made available to the public by the agency or the appropriate regulatory board. However, the agency shall make available, upon written request by a practitioner against whom probable cause has been found, any such information contained in the records that form the basis of the determination of probable cause under s. 456.073.

(d) The annual report shall also contain the name of the risk manager of the organization, a copy of its policy and procedures governing the measures taken by the organization and its risk manager to reduce the risk of injuries and adverse or untoward incidents, and the result of these measures.

(6) If an adverse or untoward incident, whether occurring in the facilities of the organization or arising from health care prior to enrollment by the organization or admission to the facilities of the organization or in a facility of one of its providers, results in:

(a) The death of a patient;

(b) Severe brain or spinal damage to a patient;

(c) A surgical procedure being performed on the wrong patient; or

(d) A surgical procedure unrelated to the patient’s diagnosis or medical needs being performed on any patient,

the organization must report this incident to the agency within 3 working days after its occurrence. A more detailed followup report must be submitted to the agency within 10 days after the first report. The agency may require an additional, final report. Reports under this subsection must be sent immediately by the agency to the appropriate regulatory board whenever they contain references to a provider licensed under chapter 458, chapter 459, chapter 461, or chapter 466. These reports are confidential and are exempt from s. 119.07(1). This information is not available to the public as part of the record of investigation for and prosecution in disciplinary proceedings made available to the public by the agency or the appropriate regulatory board. However, the agency shall make available, upon written request by a practitioner against whom probable cause has been found, any such information contained in the records that form the basis of the determination of probable cause under s. 456.073. The agency may investigate, as it deems appropriate, any such incident and prescribe measures that must or may be taken by the organization in response to the incident. The agency shall review each incident and determine whether it potentially involved conduct by the licensee which is subject to disciplinary action, in which case s. 456.073 applies.

(7) In addition to any penalty imposed under s. 641.52, the agency may impose an administrative fine, not to exceed $5,000, for any violation of the reporting requirements of subsection (5) or subsection (6).

(8) The agency and, upon subpoena issued under s. 456.071, the appropriate regulatory board must be given access to all organization records necessary to carry out the provisions of this section. Any identifying information contained in the records obtained under this section is confidential and exempt from s. 119.07(1). The identifying information contained in records obtained under s. 456.071 is exempt from s. 119.07(1) to the extent that it is part of the record of investigation for and prosecution in disciplinary proceedings made available to the public by the agency or the appropriate regulatory board. However, the agency must make available, upon written request by a practitioner against whom probable cause has been found, any such information contained in the records that form the basis of the determination of probable cause under s. 456.073, except that, with respect to medical review committee records, s. 766.101 controls.

(9) The agency shall review, no less frequently than annually, the risk management program of each organization regulated by this section to determine whether the program meets standards established in statutes and rules, whether the program is being conducted in a manner designed to reduce adverse incidents, and whether the program is appropriately reporting incidents under subsections (5) and (6).

(10) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any risk manager certified under part IX of chapter 626 for the implementation and oversight of the risk management program in an organization authorized under this chapter for any act or proceeding undertaken or performed within the scope of the function of such risk management program if the risk manager acts without intentional fraud.

(11) If the agency, through its receipt of the annual reports prescribed in subsection (5) or through any investigation, has a reasonable belief that conduct by a provider, staff member, or employee of an organization may constitute grounds for disciplinary action by the appropriate regulatory board, the agency shall report this fact to the regulatory board.

(12) The agency shall send information bulletins to all organizations as necessary to disseminate trends and preventive data derived from its actions under this section or under s. 395.0197.

The gross data compiled under this section or s. 395.0197 shall be furnished by the agency upon request to organizations to be utilized for risk management purposes. The agency shall adopt rules necessary to carry out the provisions of this section.

History.—ss. 46, 54, ch. 85-175; s. 7, ch. 86-287; s. 23, ch. 87-236; s. 44, ch. 88-1; s. 23, ch. 88-277; ss. 187, 188, ch. 91-108; s. 11, ch. 91-110; s. 91, ch. 91-282; s. 4, ch. 91-429; s. 91, ch. 92-289; s. 2, ch. 93-85; s. 228, ch. 94-218; s. 85, ch. 95-211; s. 37, ch. 96-199; s. 400, ch. 96-406; s. 40, ch. 98-89; s. 163, ch. 98-166; s. 224, ch. 2000-160; s. 1632, ch. 2003-261.

Note.—Former s. 641.395.



641.56 - Rulemaking authority.

641.56 Rulemaking authority.—The Agency for Health Care Administration has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this part conferring duties upon it.

History.—ss. 24, 27, ch. 87-236; ss. 187, 188, ch. 91-108; s. 91, ch. 91-282; s. 4, ch. 91-429; s. 38, ch. 96-199; s. 215, ch. 98-200.



641.57 - Disposition of moneys collected under this part.

641.57 Disposition of moneys collected under this part.—Fees, administrative penalties, examination expenses, and other sums collected by the Agency for Health Care Administration under this part shall be deposited to the credit of the Health Care Trust Fund to be administered by the agency and shall be used to defray the expenses of the agency in the discharge of its administrative and regulatory powers and duties as prescribed by this part, including the maintaining of offices and necessary supplies, essential equipment and other materials, salaries and expenses of required personnel, and all other legitimate expenses relating to the discharge of the administrative and regulatory powers and duties imposed under such laws.

History.—ss. 25, 27, ch. 87-236; ss. 187, 188, ch. 91-108; s. 91, ch. 91-282; s. 4, ch. 91-429; s. 39, ch. 96-199; s. 26, ch. 96-418.



641.58 - Regulatory assessment; levy and amount; use of funds; tax returns; penalty for failure to pay.

641.58 Regulatory assessment; levy and amount; use of funds; tax returns; penalty for failure to pay.—

(1) In addition to any other license or excise tax now or hereafter imposed, and such taxes as may be imposed under other statutes, there is hereby assessed and imposed upon every organization authorized to engage in business in this state, an annual regulatory assessment not to exceed 0.1 percent of the gross amount of premiums collected by each organization on contracts or certificates issued to subscribers in this state. For the purpose of this section, “premium” shall include all prepaid per capita fees and prepaid aggregate fees, by whatever name called. The assessment shall be payable annually on or before April 1 to the Agency for Health Care Administration by each organization on such premiums collected during the preceding calendar year, and shall be deposited into the Health Care Trust Fund.

(2) The office shall determine the amount of gross premiums for the purposes of the regulatory assessment, and then the agency shall determine on or before December 1 of each year the regulatory assessment percentage necessary to be imposed for that calendar year, payable on or before the following April 1, as herein prescribed, to provide the funds appropriated to the agency to carry out the provisions of subsection (4).

(3) The agency shall make and issue its order setting the regulatory assessment percentage for that calendar year, payable on or before April 1 of the following year, and shall mail a copy of such order to each organization.

(4) The moneys received and deposited into the Health Care Trust Fund shall be used to defray the expenses of the agency in the discharge of its administrative and regulatory powers and duties under this part, including conducting an annual survey of the satisfaction of members of health maintenance organizations; contracting with physician consultants for the Subscriber Assistance Panel; maintaining offices and necessary supplies, essential equipment, and other materials, salaries and expenses of required personnel; and discharging the administrative and regulatory powers and duties imposed under this part.

(5) If, at the end of any fiscal year, an unencumbered balance of funds received from the regulatory assessment imposed by this section remains in the Health Care Trust Fund, such balance shall not revert to the General Revenue Fund of the state, but shall be retained in the Health Care Trust Fund to be used for the purposes set forth above. The agency shall take into account the amount of any such remaining funds when determining the regulatory assessment percentage for each calendar year.

(6) Tax returns with respect to the regulatory assessment prescribed by this section shall be made by each organization liable for payment of such tax on forms to be prescribed by the agency and sworn to by one or more of the executive officers or other persons charged under the law with the management of the organization. In the event of an overpayment on account of the assessment, a refund of the overpayment may be made to the remitter.

(7) If an organization fails to pay the assessment required by this section on or before April 1 of each year, the agency may suspend or revoke its health care provider certificate or impose other reasonable administrative sanctions or penalties.

History.—ss. 26, 27, ch. 87-236; ss. 187, 188, ch. 91-108; s. 91, ch. 91-282; s. 4, ch. 91-429; s. 51, ch. 95-211; s. 40, ch. 96-199; s. 27, ch. 96-418; s. 8, ch. 99-393; s. 1633, ch. 2003-261; s. 16, ch. 2004-297.



641.59 - Psychotherapeutic services; records and reports.

641.59 Psychotherapeutic services; records and reports.—A health maintenance organization or prepaid health clinic, as defined in this chapter, must maintain strict confidentiality against unauthorized or inadvertent disclosure of confidential information to persons inside or outside the health maintenance organization or prepaid health clinic regarding psychotherapeutic services provided to subscribers by psychotherapists licensed under chapter 490 or chapter 491 and psychotherapeutic records and reports related to the services. A report, in lieu of records, may be submitted by a psychotherapist in support of the services. Such report must include clear statements summarizing the subscriber’s presenting symptoms, what transpired in any provided therapy, what progress, if any, was made by the subscriber, and results obtained. However, the health maintenance organization or prepaid health clinic may require the records upon which the report is based, if the report does not contain sufficient information supporting the services. A psychotherapist submitting records in support of services may obscure portions to conceal the names, identities, or identifying information of people other than the subscriber if this information is unnecessary to utilization review, quality management, discharge planning, case management, or claims processing conducted by the health maintenance organization or prepaid health clinic. A health maintenance organization or prepaid health clinic may provide aggregate data which does not disclose subscriber identities or identities of other persons to entities such as payors, sponsors, researchers, and accreditation bodies.

History.—s. 1, ch. 96-180.



641.60 - Statewide Managed Care Ombudsman Committee.

641.60 Statewide Managed Care Ombudsman Committee.—

(1) As used in ss. 641.60-641.75:

(a) “Agency” means the Agency for Health Care Administration.

(b) “Covered medical service” means a service that has been contracted for under the managed care program agreement.

(c) “District” means one of the health service planning districts as defined in s. 408.032.

(d) “District committee” means a district managed care ombudsman committee.

(e) “Enrollee” means an individual who has contracted, or on whose behalf a contract has been entered into, with a managed care program for health care.

(f) “Managed care program” means a health care delivery system that emphasizes primary care and integrates the financing and delivery of services to enrolled individuals through arrangements with selected providers, formal quality assurance and utilization review, and financial incentives for enrollees to use the program’s providers. Such a health care delivery system may include arrangements in which providers receive prepaid set payments to coordinate and deliver all inpatient and outpatient services to enrollees or arrangements in which providers receive a case management fee to coordinate services and are reimbursed on a fee-for-service basis for the services they provide. A managed care program may include a state-licensed health maintenance organization, a Medicaid prepaid health plan, a Medicaid primary care case management program, or other similar program.

(g) “Physician” means a person licensed under chapter 458, chapter 459, chapter 460, or chapter 461.

(h) “Statewide committee” means the Statewide Managed Care Ombudsman Committee.

(2) There is created within the Agency for Health Care Administration a Statewide Managed Care Ombudsman Committee. The statewide committee shall act as a consumer protection and advocacy organization on behalf of all health care consumers receiving services through managed care programs in the state. The statewide committee shall work in conjunction with the agency in protecting the public health, safety, and welfare, as provided under this section and ss. 641.65, 641.70, and 641.75. The statewide committee shall have administrative authority over the district committees established in s. 641.65.

(3) The statewide committee shall consist of the chairpersons of the district committees.

(4) The members of the statewide committee shall elect a chairperson to a term of 1 year. A person may not serve as chairperson for more than two consecutive terms.

(5)(a) Members of the statewide committee shall receive no compensation, but may be reimbursed for travel expenses in accordance with s. 112.061.

(b) Travel expenses for the statewide committee shall be funded from the Health Care Trust Fund created by s. 408.16. The statewide committee may solicit grants, gifts, donations, bequests, or other payments including money, property, or services from any governmental or public entity or private entity or person to fund other expenses of the committee and the district committees. Any such moneys received shall be deposited into a trust fund administered by the agency.

(6) The statewide committee or a member of the committee:

(a) Shall serve as a volunteer organization to protect the rights of all enrollees participating in managed care programs in this state.

(b) Shall receive complaints regarding quality of care from the agency, and may assist the agency with the investigation and resolution of complaints.

(c) May conduct site visits with the agency, as the agency determines is appropriate.

(d) May review existing and new or revised managed care quality assurance programs of the agency and make recommendations as to how the rights of managed care enrollees are affected by such programs.

(e) May submit a report to the Legislature, no later than January 1, as appropriate, concerning activities, recommendations, and complaints reviewed or developed by the statewide committee and district committees during the preceding year.

(f) Shall conduct meetings at least two times a year at the call of the chairperson and at other times at the call of the secretary of the agency or by written request of three members.

(g) Shall adopt agency guidelines to carry out its purposes and responsibilities and those of the district committees.

(h) Shall monitor the district committees and provide technical assistance to members of district committees.

History.—s. 1, ch. 96-391; s. 12, ch. 97-270; s. 175, ch. 98-166; s. 23, ch. 2000-305.



641.61 - Subscriber satisfaction assessment.

641.61 Subscriber satisfaction assessment.—Each organization must establish systems for:

(1) Assessing subscriber satisfaction with providers, particularly primary care physicians;

(2) Sharing subscriber-satisfaction indicators and scores with providers;

(3) Publicly acknowledging providers with high positive subscriber-satisfaction scores;

(4) Addressing behaviors of providers with low subscriber-satisfaction scores; and

(5) Assessing subscriber access and physician availability.

History.—s. 41, ch. 96-199.



641.62 - Chronic diseases among subscriber populations.

641.62 Chronic diseases among subscriber populations.—Each organization must:

(1) Annually study its subscriber population to determine the most prevalent chronic diseases of its subscribers, design intervention strategies to reduce the morbidities and mortalities associated with at least two prevalent chronic diseases, measure the outcomes of the interventions implemented, and modify the interventions, if necessary, to improve their effectiveness;

(2) Request the input and assistance of its providers and share the information developed under subsection (1) with its providers; and

(3) Share the information developed under subsections (1) and (2) with subscribers identified as having these chronic diseases.

History.—s. 42, ch. 96-199.



641.65 - District managed care ombudsman committees.

641.65 District managed care ombudsman committees.—

(1) A district managed care ombudsman committee is created in each district of the agency that has staff assigned for the regulation of managed care programs. Each district committee is subject to direction from and the supervision of the statewide committee.

(2) Each district committee shall have no fewer than 9 members and no more than 16 members, including at least: one physician licensed under chapter 458, one physician licensed under chapter 459, one physician licensed under chapter 460, and one physician licensed under chapter 461, one psychologist, one registered nurse, one clinical social worker, one attorney, and one consumer. For the consumer member, preference shall be given to members of organized consumer or advocacy groups with national or statewide membership. No member may be employed by or affiliated with a managed care program.

(3)(a) The agency director shall appoint the first three members of each district committee, and those three members shall select the remaining members, subject to approval of the agency director. If any of the first three members are not appointed within 60 days after the statewide committee is established and after a request is submitted to the agency director, those members shall be appointed by a majority vote of the statewide committee without further action by the agency director.

(b) Members shall be appointed to serve for a term of 3 years, except that at the time of initial appointment, terms shall be staggered so the first 40 percent of members appointed shall serve for a term of 2 years and the remaining members shall serve for a term of 3 years. Members may serve only two consecutive terms.

(c) Upon the expiration of the term of a member or upon the occurrence of a vacancy, the district committee shall appoint a successor, subject to the approval of the agency director.

(d) If the agency director fails to approve or disapprove a replacement member within 30 days after the district committee provides the agency director with a nomination, the nomination is automatically approved.

(4) Each district committee shall elect a chairperson for a term of 1 year. A person may not serve as chairperson for more than two consecutive terms.

(5) If a district committee member misses, without cause, two-thirds of the regular district committee meetings in a calendar year, the member is automatically removed, and the district committee shall select a replacement.

(6) Each district committee or member of the committee:

(a) Shall serve to protect the health, safety, and rights of all enrollees participating in managed care programs in this state.

(b) Shall receive complaints regarding quality of care from the agency, and may assist the agency with the resolution of complaints.

(c) May conduct site visits with the agency, as the agency determines is appropriate. A complaint may be referred by the agency to the committee, as to whether an enrollee’s managed care program may have inappropriately denied the enrollee a covered medical service, may be inappropriately delaying the provision of a covered medical service to the enrollee, or is providing substandard covered medical services. The committee shall establish and follow uniform criteria in reviewing information and receiving complaints.

(d) Shall submit an annual report to the statewide committee concerning activities, recommendations, and complaints reviewed or developed by the district committee during the year.

(e) Shall conduct meetings as required at the call of its chairperson, the call of the agency director, the call of the statewide committee, or by written request of a majority of the district committee members.

History.—s. 2, ch. 96-391.



641.67 - District managed care ombudsman committee; exemption from public records requirements; exceptions.

641.67 District managed care ombudsman committee; exemption from public records requirements; exceptions.—The following information is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(1) Patient records held by a district managed care ombudsman committee created under s. 641.65.

(2) The name or identity of a complainant who files a complaint with a district managed care ombudsman committee, unless the complainant provides written consent that authorizes the release of his or her name or unless a court of competent jurisdiction orders that the name or identity of a complainant be disclosed.

(3) Any problem identified by a district managed care ombudsman committee as a result of an investigation.

History.—s. 1, ch. 97-106; s. 1, ch. 2002-200.



641.68 - District managed care ombudsman committee; exemption from public meeting requirements.

641.68 District managed care ombudsman committee; exemption from public meeting requirements.—That portion of a committee meeting conducted by a district managed care ombudsman committee created under s. 641.65, where patient records and information identifying a complainant are discussed, is exempt from the provisions of s. 286.011 and s. 24(b), Art. I of the State Constitution.

History.—s. 2, ch. 97-106; s. 2, ch. 2002-200.



641.70 - Agency duties relating to the Statewide Managed Care Ombudsman Committee and the district managed care ombudsman committees.

641.70 Agency duties relating to the Statewide Managed Care Ombudsman Committee and the district managed care ombudsman committees.—

(1) The agency shall adopt rules that specify:

(a) Procedures by which the statewide committee and district committees receive reports of enrollee complaints from the agency.

(b) Procedures by which enrollee information shall be made available to members of the statewide committee and to the district committees.

(c) Procedures by which recommendations made by the committees shall be considered for incorporation into policies and procedures of the agency.

(d) Procedures by which statewide committee members shall be reimbursed for authorized expenditures.

(e) Any other procedures that are necessary to administer this section and ss. 641.60 and 641.65.

(2) The Agency for Health Care Administration shall provide a meeting place for district committees in agency offices and shall provide the necessary administrative support to assist the statewide committee and district committees, within available resources.

(3) The secretary of the agency shall ensure the full cooperation and assistance of agency employees with members of the statewide committee and district committees.

History.—s. 3, ch. 96-391; s. 24, ch. 2000-305.



641.75 - Immunity from liability; limitation on testimony.

641.75 Immunity from liability; limitation on testimony.—

(1) Any member of the statewide committee or a district committee who receives or investigates a complaint of an enrollee of a managed care program in accordance with the procedures and guidelines of the agency shall be immune from liability for good faith action on behalf of such an enrollee.

(2) Except as otherwise provided by law, all other matters before the statewide committee or district committees shall be open to the public and subject to chapter 119 and s. 286.011.

(3) Members of any state or district ombudsman committee shall not be required to testify in any court with respect to matters held to be confidential except as may be necessary to enforce ss. 641.60-641.75.

History.—s. 4, ch. 96-391.









Chapter 642 - LEGAL EXPENSE INSURANCE

642.011 - Short title.

642.011 Short title.—Sections 642.011-642.049 may be cited as the “Legal Expense Insurance Act.”

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 20, 21, ch. 83-278; ss. 6, 7, ch. 93-147.



642.013 - Purpose.

642.013 Purpose.—The purpose of ss. 642.011-642.049 is to authorize certification and regulation of certain organizations which provide programs for the payment of the costs of legal services or provide legal services.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 20, 21, ch. 83-278; ss. 6, 7, ch. 93-147.



642.015 - Definitions.

642.015 Definitions.—As used in ss. 642.011-642.049, the term:

(1) “Gross written premiums” means the total amount of premiums paid by the consumer for the entire period of the legal expense insurance contract, including commissions.

(2) “Insurer” means any person authorized to conduct a life or casualty insurance business in this state or a legal expense insurance corporation authorized under ss. 642.011-642.049.

(3) “Legal expense insurance” means a contractual obligation to provide specific legal services, or to reimburse for specific legal expenses, in consideration of a specified payment for an interval of time, regardless of whether the payment is made by the beneficiaries individually or by a third person for them, but does not include the provision of, or reimbursement for, legal services incidental to other insurance coverages.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 1, 20, 21, ch. 83-278; ss. 1, 6, 7, ch. 93-147; s. 1634, ch. 2003-261.



642.016 - Chapter exclusive; applicability of other laws.

642.016 Chapter exclusive; applicability of other laws.—Except as provided in this chapter, legal expense insurance corporations shall be governed by this chapter and shall be exempt from all other provisions of the Florida Insurance Code.

History.—ss. 29, 52, ch. 85-321; ss. 6, 7, ch. 93-147.



642.017 - Exemptions.

642.017 Exemptions.—The provisions of the Florida Insurance Code do not apply to:

(1) Retainer contracts made by attorneys at law with individual clients with fees based on estimates of the nature and amount of services to be provided to the specific client and similar contracts made with a group of clients involved in the same or closely related legal matters.

(2) Any lawyer referral service authorized by The Florida Bar.

(3) The furnishing of legal assistance by labor unions or other employee organizations to their members in matters relating to employment or occupation.

(4) The furnishing of legal assistance to members, or their dependents, by a church, cooperative, educational institution, credit union, or organization of employees, in which the organization contracts directly with a lawyer or law firm for the provision of legal services and the administration and marketing of such legal services are conducted wholly by the organization.

(5) Employee welfare benefit plans to the extent that state laws are superseded by the Employee Retirement Income Security Act of 1974, 29 U.S.C. s. 1144, provided evidence of exemption from state laws is shown to the office.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 2, 20, 21, ch. 83-278; ss. 6, 7, ch. 93-147; s. 1635, ch. 2003-261.



642.019 - Organization of legal expense insurance corporations.

642.019 Organization of legal expense insurance corporations.—

(1) Any number of corporations or adult natural persons may organize a legal expense insurance corporation under the law of this state relating to corporations generally.

(2) The articles of incorporation shall conform to the requirements applicable to corporations, and, in addition:

(a) The name of the corporation shall indicate that legal services or indemnity for legal expenses is to be provided; and

(b) The purposes of the corporation shall be limited to providing legal services or indemnity for legal expenses and business reasonably related thereto.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 3, 20, 21, ch. 83-278; ss. 6, 7, ch. 93-147.



642.021 - Certificate of authority.

642.021 Certificate of authority.—

(1) It is unlawful for any person to engage in a legal expense insurance business in this state without a valid certificate of authority issued by the office, pursuant to ss. 642.011-642.049, except that a domestic, foreign, or alien insurer authorized to transact life or casualty insurance in this state may transact legal expense insurance provided it complies with the applicable provisions of ss. 642.011-642.049. A certificate of authority under ss. 642.011-642.049 may be issued only to a legal expense insurance corporation.

(2) The corporation shall file with the office an application for a certificate of authority upon a form adopted by the commission and furnished by the office, which shall include or have attached the following:

(a) The names, addresses, and occupations of all directors and officers and of each shareholder who owns or controls 10 percent or more of the shares of the applicant corporation.

(b) A certified copy of the corporate articles and bylaws and, for the 3 most recent years, the annual statements and reports of the corporation.

(c) Each agreement relating to the corporation to which any director or officer, or any shareholder who owns or controls 10 percent or more of the shares of the corporation, is a party.

(d) A statement of the amount and sources of the funds available for organization expenses and the proposed arrangements for reimbursement and compensation of incorporators or other persons.

(e) A statement of compensation to be provided directors and officers.

(f) The forms to be used for any proposed contracts between the corporation and participating attorneys or between the corporation and corporations which perform administration, marketing, or management services and the forms relating to the provision of services to insureds.

(g) The plan for conducting the insurance business, which plan shall include all of the following:

1. The geographical area in which business is intended to be conducted in the first 5 years.

2. The types of insurance intended to be written in the first 5 years, including specification whether and to what extent indemnity rather than service benefits are to be provided.

3. The proposed marketing methods.

(h) A current statement of the assets and liabilities of the corporate applicant.

(i) Forms of all legal service contracts the applicant proposes to offer showing the rates to be charged for each form of contract.

(j) Such other documents and information as the commission or office may reasonably require.

(3) Copies of the documents filed pursuant to paragraphs (f) and (i) of subsection (2) shall be filed with The Florida Bar within 5 days after filing with the office.

(4) The office shall issue a certificate of authority only to a legal expense insurance corporation, provided it is satisfied that:

(a) All requirements of law have been met;

(b) All natural persons who are directors and officers, and each shareholder who owns or controls 10 percent or more of the shares of the applicant corporation, are trustworthy and collectively have the competence and experience to engage in the particular insurance business proposed; and

(c) The business plan is consistent with the interests of potential insureds and of the public.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 4, 20, 21, ch. 83-278; ss. 2, 6, 7, ch. 93-147; s. 1636, ch. 2003-261.



642.022 - Insurance business not authorized.

642.022 Insurance business not authorized.—Nothing in the Florida Insurance Code or this chapter shall be deemed to authorize any legal expense corporation to transact any insurance business other than that of legal expense insurance or to otherwise engage in any other type of insurance unless it is authorized under a certificate of authority issued by the office under the provisions of the Florida Insurance Code.

History.—ss. 30, 52, ch. 85-321; ss. 6, 7, ch. 93-147; s. 1637, ch. 2003-261.



642.023 - Required deposit or bond.

642.023 Required deposit or bond.—

(1) To assure the faithful performance of its obligations in the event of insolvency, each legal expense insurance corporation, prior to the issuance of its certificate of authority, shall deposit and maintain with the department securities of the type eligible for deposit by insurers under s. 625.52, which securities shall be held in trust and shall have at all times a market value in the amount specified. Whenever the market value of the securities deposited with the department is less than 95 percent of the amount of the deposit required, the insurer shall deposit additional securities or otherwise increase the deposit to the amount required. The initial deposit for a corporation shall be in the amount of $50,000 for at least the first full year of operation. The amount of the initial deposit shall be adjusted annually thereafter on October 1 as follows:

(a) Each corporation having in force $300,000 or less of gross written premiums shall deposit with the department an amount equal to $30,000.

(b) Each corporation having in force more than $300,000 of gross written premiums, but less than $750,000, shall deposit with the department an amount equal to $75,000.

(c) Each corporation having in force more than $750,000 of gross written premiums shall deposit with the department an amount equal to $100,000.

(2) In lieu of any deposit of securities required under subsection (1) and subject to the approval of the office, a legal service insurance corporation may file with the office a surety bond issued by an authorized surety insurer. The bond shall be for the same purpose as the deposit in lieu of which it is filed. The office may not approve any bond under the terms of which the protection afforded against insolvency is not equivalent to the protection afforded by those securities provided for in subsection (1).

(3) Securities or bonds deposited pursuant to this section shall be for the benefit of, and subject to, action thereon by any person sustaining an actionable injury due to the failure of the corporation to faithfully perform its obligations to its insureds in the event of insolvency or impairment of any legal expense insurance corporation.

(4) The state shall be responsible for the safekeeping of all securities deposited with the department under ss. 642.011-642.049. Such securities are not, on account of being in this state, subject to taxation, but shall be held exclusively and solely to guarantee the performance by the legal expense insurance corporation of its obligations to its insureds.

(5) Such deposit or bond shall be maintained unimpaired as long as the legal expense insurance corporation continues to do business in this state. Whenever the corporation ceases to do business in this state and furnishes proof satisfactory to the office that it has discharged or otherwise adequately provided for all its obligations to its insureds in this state, the office and department shall release the deposited securities to the parties entitled thereto, on presentation of the receipts of the department for such securities, or shall release the bond filed with it in lieu of such deposit.

(6) The office, upon written request of the legal expense insurance corporation, may reduce the amount of deposit or bond required under subsection (1) if it finds that the policyholders and certificateholders of the corporation are adequately protected by:

(a) The terms and number of existing contracts with subscribers;

(b) Financial guarantees of financially sound public or private organizations or agencies;

(c) Other reliable financial guarantees; or

(d) Plan attorney agreements that provide for full plan benefits to subscribers without additional payments by the subscribers if the plan terminates.

(7) The office may at any time enter an order modifying the amount of the deposit or bond specified under subsection (1) or subsection (2) if it finds that there has been a substantial change in the facts on which the determination was based.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 5, 20, 21, ch. 83-278; s. 184, ch. 91-108; ss. 6, 7, ch. 93-147; s. 1638, ch. 2003-261.



642.024 - Levy upon deposit.

642.024 Levy upon deposit.—No judgment creditor or other claimant of a legal expense insurance corporation shall have the right to levy upon any of the assets or securities held in this state as a deposit under s. 642.023.

History.—ss. 41, 52, ch. 85-321; ss. 6, 7, ch. 93-147.



642.025 - Policy and certificate forms.

642.025 Policy and certificate forms.—

(1) Legal expense insurance may be written as individual, group, blanket, or franchise insurance. Each contractual obligation for legal expense insurance shall be evidenced by a policy. Each person insured under a group policy shall be issued a certificate of coverage.

(2) No policy or certificate of legal expense insurance may be issued in this state unless a copy of the form has been filed with and approved by the office pursuant to s. 627.410.

(3) The office shall not approve any policy or certificate form which does not meet the following requirements:

(a) Policies shall contain a list and description of the legal services to be supplied or the legal matters for which expenses are to be reimbursed and any limits on the amounts to be reimbursed.

(b) Policies and certificates shall indicate the name of the insurer and the full address of its principal place of business.

(c) Certificates issued under group policies shall contain a full statement of the benefits provided and exceptions thereto but may summarize the other terms of the master policy.

(d) Policies providing for legal services to be supplied by a limited number of attorneys who have executed provider contracts with the insurer, whether the attorney in an individual case is to be selected by the insured or by the insurer, shall provide for alternative benefits if the insured is unable to find a participating attorney willing to perform the services or the attorney selected by the insurer is disqualified or otherwise unable to perform the services. The alternative benefit may consist of furnishing the services of an attorney selected and paid by the insurer or paying the fee of an attorney selected by the insured. The policy shall also provide a procedure that includes impartial review for settling disagreements concerning the grounds for demanding an alternative benefit.

(e) No policy, except one issued by a mutual or reciprocal insurance company, may provide for assessments on policyholders or for reduction of benefits for the purpose of maintaining the insurer’s solvency.

(f) Policies shall contain a statement that the subscriber has a right to file a complaint with The Florida Bar concerning attorney conduct pursuant to the plan.

(g) Policies shall contain a statement that the individual beneficiary has the right to retain, at his or her own expense, except when the policy provides otherwise, any attorney authorized to practice law in this state.

(4) The office may disapprove a policy or certificate form if it finds that the form:

(a) Is unfair, unfairly discriminatory, misleading, or ambiguous or encourages misrepresentation or misunderstanding of the contract;

(b) Provides coverage or benefits or contains other provisions that would endanger the solvency of the insurer; or

(c) Is contrary to law.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 6, 20, 21, ch. 83-278; ss. 6, 7, ch. 93-147; s. 495, ch. 97-102; s. 1639, ch. 2003-261.



642.0261 - Net worth required of applicants.

642.0261 Net worth required of applicants.—To receive authority to transact legal expense insurance, an applicant applying for a certificate of authority after October 1, 1993, must possess a net worth not less than the greater of:

(1) Ten thousand dollars; or

(2) Ten percent of the applicant’s total liabilities.

History.—ss. 3, 7, ch. 93-147.



642.0262 - Net worth required to maintain certificate of authority.

642.0262 Net worth required to maintain certificate of authority.—To maintain a certificate of authority to transact legal expense insurance, a legal expense insurance corporation must maintain a net worth of not less than the greater of:

(1) Ten thousand dollars; or

(2) Ten percent of the insurer’s total liabilities.

History.—ss. 4, 7, ch. 93-147; s. 83, ch. 2000-158.



642.027 - Premium rates.

642.027 Premium rates.—No policy of legal expense insurance may be issued in this state unless the premium rates for the insurance have been filed with and approved by the office. Premium rates shall be established and justified in accordance with generally accepted insurance principles, including, but not limited to, the experience or judgment of the insurer making the rate filing or actuarial computations. The office may disapprove rates that are excessive, inadequate, or unfairly discriminatory. Rates are not unfairly discriminatory because they are averaged broadly among persons insured under group, blanket, or franchise policies. The office may require the submission of any other information reasonably necessary in determining whether to approve or disapprove a filing made under this section or s. 642.025.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 20, 21, ch. 83-278; ss. 6, 7, ch. 93-147; s. 1640, ch. 2003-261.



642.029 - Contracts by insurers.

642.029 Contracts by insurers.—

(1) Contracts made between the insurer and participating attorneys, management contracts, or contracts with providers of other services covered by the legal expense insurance policy shall be filed with and approved by the office.

(2) An insurer shall annually report to the office the number and geographical distribution of attorneys and providers of other services covered by the legal expense insurance policy with whom it maintains contractual relations and the nature of the relations. The office may require more frequent reports from an insurer or group of insurers.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 7, 20, 21, ch. 83-278; ss. 6, 7, ch. 93-147; s. 1641, ch. 2003-261.



642.0301 - Filing, license, statement, and miscellaneous fees.

642.0301 Filing, license, statement, and miscellaneous fees.—

(1) Every legal expense insurance corporation must pay to the office the following fees:

(a) Certificate of authority of legal expense insurance corporation. Filing application for original certificate of authority, including all accompanying documents, filing fee..........$250

(b) Annual license fee for legal expense insurance corporations..........$300

(c) Statements of legal expense insurance corporation:

1. Annual statement..........$100

2. Quarterly statement..........$25

(2) For any service not described in subsection (1), the fee is that prescribed in s. 624.501.

History.—ss. 5, 7, ch. 93-147; s. 1642, ch. 2003-261.



642.032 - Provisions of general insurance law applicable to legal expense insurance corporations.

642.032 Provisions of general insurance law applicable to legal expense insurance corporations.—The following provisions of the Florida Insurance Code shall apply to legal expense insurance corporations, to the extent that they are not inconsistent with the provisions of ss. 642.011-642.049:

(1) Chapter 624, administration and general provisions.

(2) Chapter 625, accounting, investments, and deposits.

(3) Chapter 626, part IX, unfair insurance trade practices.

(4) Chapter 627, part I, rates and rating organizations, and part II, the insurance contract.

(5) Section 628.4615, specialty insurers; acquisition of controlling stock, ownership interest, assets, or control; merger or consolidation.

(6) Chapter 631, insurer insolvency; guaranty of payment.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 8, 20, 21, ch. 83-278; s. 15, ch. 86-250; s. 10, ch. 90-248; s. 131, ch. 91-108; ss. 6, 7, ch. 93-147; s. 8, ch. 2001-64.



642.0331 - Grounds for suspension or revocation of certificate.

642.0331 Grounds for suspension or revocation of certificate.—

(1) The certificate of authority of an insurer, whether issued pursuant to this chapter or the insurance code, may be revoked or suspended, or the office may refuse to renew a certificate of authority, if the office determines that the insurer:

(a) Has violated any lawful rule or order of the commission or office or any provision of this chapter.

(b) Is in an unsound financial condition which would render its further transaction of business in this state hazardous or injurious to its policyholders, its certificateholders, or the public.

(c) Is using such methods or practices in the conduct of its business so as to render its further transaction of business in this state hazardous or injurious to its policyholders, its certificateholders, or the public.

(d) Has refused to be examined or to produce its accounts, records, or files for examination, or if any of its officers have refused to give information with respect to its affairs or have refused to perform any other legal obligation as to such examination, when required by the office.

(e) Has failed to pay any final judgment rendered against it in this state within 60 days after the judgment became final.

(f) Without just cause has refused to pay proper claims or perform services arising under its policies or contracts; without just cause has compelled policyholders or certificateholders to accept less than the amount due them; or has employed attorneys, or has brought suit against the association, to secure full payment or settlement of such claims.

(g) Is affiliated with, and under the same general management or interlocking directorate or ownership as, another insurer which transacts business in this state without having a certificate of authority.

(2) The office may, pursuant to s. 120.60, in its discretion and without advance notice or hearing thereon, immediately suspend the certificate of any insurer, whether such certificate was issued pursuant to this chapter or the insurance code, if it finds that one or more of the following circumstances exist:

(a) The insurer is insolvent or impaired.

(b) The deposit required by s. 642.023 is not being maintained.

(c) Proceedings for receivership, conservatorship, or rehabilitation or other delinquency proceedings regarding the insurer have been commenced in any state.

(d) The financial condition or business practices of the insurer otherwise pose an imminent threat to the public health, safety, or welfare of the residents of this state.

History.—ss. 9, 21, ch. 83-278; ss. 6, 7, ch. 93-147; s. 1643, ch. 2003-261.



642.0334 - Order; notice of suspension or revocation of certificate; effect; publication.

642.0334 Order; notice of suspension or revocation of certificate; effect; publication.—

(1) Suspension or revocation of a certificate of authority of an insurer shall be by order of the office mailed to the corporation by registered or certified mail. The office also shall promptly give notice of such suspension or revocation to the sales representatives in this state of the corporation who are of record in the office of the office. The insurer shall not solicit or write any new contracts in this state during the period of any such suspension or revocation.

(2) In its discretion, the office may cause notice of the revocation or suspension to be published in one or more newspapers of general circulation published in this state.

History.—ss. 10, 21, ch. 83-278; ss. 6, 7, ch. 93-147; s. 1644, ch. 2003-261.



642.0336 - Duration of suspension; obligations during suspension; reinstatement.

642.0336 Duration of suspension; obligations during suspension; reinstatement.—

(1) Suspension of an insurer’s certificate of authority shall be for such period, not to exceed 1 year, as is fixed in the order of suspension, unless such suspension or the order upon which the suspension is based is modified, rescinded, or reversed.

(2) During the period of suspension, the insurer shall file its annual statement and pay fees as required under this chapter as if the certificate of authority had continued in full force.

(3) Upon expiration of the period of suspension, if within such period the certificate of authority has not otherwise terminated, the certificate of authority shall automatically be reinstated, unless the causes of the suspension have not been removed or the insurer is otherwise not in compliance with the requirements of this chapter.

(4) Upon reinstatement of an insurer’s certificate of authority following suspension, the authority of the sales representatives in this state to represent the insurer shall be reinstated.

History.—ss. 11, 21, ch. 83-278; ss. 6, 7, ch. 93-147.



642.0338 - Administrative fine in lieu of suspension or revocation.

642.0338 Administrative fine in lieu of suspension or revocation.—

(1) If the office finds that one or more grounds exist for the revocation or suspension of a certificate of authority issued under this chapter, the office may, in lieu of such suspension or revocation, impose a fine upon the insurer.

(2) With respect to any nonwillful violation, such fine shall not exceed $1,000 per violation. In no event shall such fine exceed an aggregate amount of $5,000 for all nonwillful violations arising out of the same action. When an insurer discovers a nonwillful violation, the insurer shall correct the violation and, if restitution is due, make restitution to all affected persons. Such restitution shall include interest at 12 percent per year from either the date of the violation or the date of inception of the affected person’s policy, at the insurer’s option. The restitution may be a credit against future premiums due provided that the interest on the restitution will accumulate until the premiums are due. If the amount of restitution due to any person is $50 or more and the insurer wishes to credit it against future premiums, the insurer shall notify such person that it wishes to do so but that the person may receive a check instead of a credit. If the credit is on a policy which is not renewed, the insurer shall pay the restitution to the person to whom it is due.

(3) With respect to any knowing and willful violation of an order or rule of the office or commission or a provision of this chapter, the office may impose a fine upon the insurer in an amount not to exceed $5,000 for each such violation. In no event shall such fine exceed an aggregate amount of $25,000 for all knowing and willful violations arising out of the same action. In addition to such fines, such insurer shall make restitution when due in accordance with the provisions of subsection (2).

(4) The failure of an insurer to make restitution when due as required under this section constitutes a willful violation of this chapter. However, if an insurer in good faith is uncertain as to whether any restitution is due or as to the amount of such restitution, it shall promptly notify the office of the circumstances, and the failure to make restitution pending a determination thereof will not constitute a violation of this chapter.

History.—ss. 12, 21, ch. 83-278; ss. 6, 7, ch. 93-147; s. 1645, ch. 2003-261.



642.034 - License and appointment required.

642.034 License and appointment required.—No person may solicit, negotiate, sell, or execute legal expense insurance contracts on behalf of an insurer in this state unless such person is licensed and appointed as a sales representative or is licensed and appointed under the insurance code as a general lines agent. No person licensed and appointed as a legal expense insurance sales representative may solicit, negotiate, sell, or execute any other contract of insurance unless such person is duly licensed and appointed to do so under the provisions of chapter 626.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 13, 20, 21, ch. 83-278; s. 177, ch. 91-108; ss. 6, 7, ch. 93-147; s. 97, ch. 2003-1; s. 72, ch. 2003-267; s. 63, ch. 2003-281.



642.036 - Sales representatives to be licensed and appointed.

642.036 Sales representatives to be licensed and appointed.—Sales representatives of legal expense insurers shall be licensed, appointed, renewed, continued, reinstated, or terminated as prescribed in chapter 626 for insurance representatives in general, and shall pay the license and appointment fees prescribed in s. 624.501. No employee or sales representative of an insurer may directly or indirectly solicit or negotiate insurance contracts, or hold herself or himself out in any manner to be an insurance agent, unless so qualified, licensed, and appointed therefor under the insurance code.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 14, 20, 21, ch. 83-278; s. 21, ch. 85-208; s. 178, ch. 91-108; ss. 6, 7, ch. 93-147; s. 496, ch. 97-102; s. 79, ch. 98-199; s. 98, ch. 2003-1; s. 73, ch. 2003-267; s. 64, ch. 2003-281.



642.038 - Reporting and accounting for funds.

642.038 Reporting and accounting for funds.—

(1) All funds belonging to an insurer or other person received by a sales representative in transactions under his or her license and appointment shall be trust funds so received by such representative in a fiduciary capacity; and the representative, in the applicable regular course of business, shall account for and pay the same to the insurer or other person entitled thereto.

(2) Any sales representative who, not being entitled thereto, diverts or appropriates such funds or any portion thereof to his or her own use commits theft as provided in s. 812.014.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 15, 20, 21, ch. 83-278; s. 179, ch. 91-108; s. 4, ch. 92-79; ss. 6, 7, ch. 93-147; s. 497, ch. 97-102.



642.041 - Grounds for compulsory refusal, suspension, or revocation of license or appointment of contracting sales representatives.

642.041 Grounds for compulsory refusal, suspension, or revocation of license or appointment of contracting sales representatives.—The department shall, pursuant to the insurance code, deny, suspend, revoke, or refuse to renew or continue the license or appointment of any sales representative or the license or appointment of any general lines agent if it finds that, as to the sales representative or general lines agent, any one or more of the following applicable grounds exist:

(1) Material misstatement, misrepresentation, or fraud in obtaining or attempting to obtain a license or appointment.

(2) The license or appointment is willfully used, or to be used, to circumvent any of the requirements or prohibitions of ss. 642.011-642.049.

(3) Willful misrepresentation of any legal expense contract or willful deception with regard to any such contract, performed either in person or by any form of dissemination of information or advertising.

(4) In the adjustment of claims, material misrepresentation to a contract holder or other interested party of the terms and coverage of a contract, with the intent and for the purpose of settling such claim on less favorable terms than those provided in and contemplated by the contract.

(5) Demonstrated lack of fitness or trustworthiness to engage in the business of legal expense insurance.

(6) Demonstrated lack of adequate knowledge and technical competence to engage in the transactions authorized by the license or appointment.

(7) Fraudulent or dishonest practices in the conduct of business under the license or appointment.

(8) Misappropriation, conversion, or unlawful withholding of moneys belonging to an insurer or other person and received in the conduct of business under the license or appointment.

(9) Unlawfully rebating, or attempting to unlawfully rebate, or unlawfully dividing, or offering to divide, his or her commission with another.

(10) Willful failure to comply with, or willful violation of, any proper order or rule of the office, commission, or department or willful violation of any provision of ss. 642.011-642.049.

(11) Being found guilty of, or pleading guilty or nolo contendere to, a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States of America or any state thereof or under the law of any other country which involves moral turpitude, without regard to whether a judgment of conviction has been entered.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 16, 20, 21, ch. 83-278; s. 55, ch. 88-166; s. 180, ch. 91-108; ss. 6, 7, ch. 93-147; s. 498, ch. 97-102; s. 71, ch. 2002-206; s. 1646, ch. 2003-261.



642.043 - Grounds for discretionary refusal, suspension, or revocation of license or appointment of sales representatives.

642.043 Grounds for discretionary refusal, suspension, or revocation of license or appointment of sales representatives.—The department may, in its discretion, deny, suspend, revoke, or refuse to renew or continue the license or appointment of any sales representative if it finds that, as to the representative, any one or more of the following applicable grounds exist under circumstances for which such denial, suspension, revocation, or refusal is not mandatory under s. 642.041:

(1) Any cause for which granting of the license or appointment could have been refused had it been known to the department at the time of application.

(2) Violation of any provision of ss. 642.011-642.049, or of any other law applicable to the business of legal expense insurance in the course of dealings under the license or appointment.

(3) Violation of any lawful order or rule of the office, commission, or department.

(4) Failure or refusal to pay over, upon demand, to any insurer he or she represents, or has represented, any money which belongs to the insurer.

(5) In the conduct of business under the license or appointment, having engaged in unfair methods of competition or in unfair or deceptive acts or practices, as such methods, acts, or practices are defined under part IX of chapter 626, or having otherwise shown himself or herself to be a source of injury or loss to the public or detrimental to the public interest.

(6) Having been found guilty of, or having pled guilty or nolo contendere to, a felony or a crime punishable by imprisonment of 1 year or more under the law of the United States of America or any state thereof or under the law of any other country, whether or not a judgment of conviction has been entered.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 17, 20, 21, ch. 83-278; s. 55, ch. 87-226; s. 56, ch. 88-166; s. 181, ch. 91-108; ss. 6, 7, ch. 93-147; s. 499, ch. 97-102; s. 9, ch. 2001-64; s. 1647, ch. 2003-261.



642.045 - Procedure for refusal, suspension, or revocation of license and appointment of sales representative; departmental action upon violation by licensed insurance agent.

642.045 Procedure for refusal, suspension, or revocation of license and appointment of sales representative; departmental action upon violation by licensed insurance agent.—

(1) If any sales representative is convicted by a court of a violation of any provision of ss. 642.011-642.049, the license and appointment of such individual shall thereby be deemed to be immediately revoked without any further procedure relative thereto by the department.

(2) Whenever it appears that any licensed insurance agent has violated the provisions of ss. 642.011-642.049, or if any grounds listed in s. 642.041 or s. 642.043 exist as to such agent, the department may take such action as is authorized by the insurance code for a violation of the insurance code by such agent, or such action as is authorized by this chapter for a violation of this chapter by a sales representative.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 18, 20, 21, ch. 83-278; s. 182, ch. 91-108; ss. 6, 7, ch. 93-147; s. 99, ch. 2003-1; s. 74, ch. 2003-267; s. 65, ch. 2003-281.



642.047 - Administrative fine in lieu of suspension or revocation of license or appointment.

642.047 Administrative fine in lieu of suspension or revocation of license or appointment.—

(1) If, pursuant to procedures provided for in ss. 642.011-642.049, it is found that one or more grounds exist for the suspension or revocation of, or refusal to renew or continue, any license or appointment issued under ss. 642.011-642.049, and except when such suspension, revocation, or refusal is mandatory, an order may be entered imposing upon the licensee or appointee, in lieu of such suspension, revocation, or refusal, an administrative penalty for each violation in the amount of $100 or, in the event of willful misconduct or willful violation on the part of the licensee or appointee, an administrative fine of $500. The administrative penalty may be augmented in amount by an amount equal to any commissions received by or accruing to the credit of the licensee or appointee in connection with any transaction to which the grounds for suspension, revocation, or refusal related.

(2) The order may allow the licensee or appointee a reasonable period not to exceed 30 days, within which to pay to the department or office the amount of the penalty so imposed. If the licensee or appointee fails to pay the penalty in its entirety to the department or office within the period so allowed, the license or appointment of the licensee or appointee shall stand suspended or revoked, or renewal or continuation may be refused, as the case may be, upon expiration of such period and without any further proceedings.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 20, 21, ch. 83-278; s. 183, ch. 91-108; ss. 6, 7, ch. 93-147; s. 1648, ch. 2003-261.



642.0475 - Civil remedy.

642.0475 Civil remedy.—

(1) Any person damaged by a violation of the provisions of this chapter may bring a civil action against a person violating such provisions in the circuit court of the county in which the alleged violator resides, or has his or her principal place of business, or in the county wherein the alleged violation occurred. Upon adverse adjudication, the defendant shall be liable for actual damages or $500, whichever is greater, together with court costs and reasonable attorney’s fees incurred by the plaintiff.

(2) No punitive damages may be awarded under this section unless the acts giving rise to the violation occur with such frequency as to indicate a general business practice and these acts are:

(a) Willful, wanton, and malicious.

(b) In reckless disregard for the rights of any insured.

Any person who pursues a claim under this subsection shall post in advance the costs of discovery. Such costs shall be awarded to the insurer if no punitive damages are awarded to the plaintiff.

(3) As a condition precedent to bringing an action under this section, the department and the person against whom the action is to be brought shall be given notice of the violation. The notice shall state with specificity the facts which allegedly constitute the violation and the law which the plaintiff is relying upon. No action shall lie if, within 30 days thereafter, the damages are paid or the circumstances giving rise to the violation are corrected.

(4) This section shall not be construed to authorize a class action suit against a legal expense insurance corporation or a civil action against the department, commission, or office or their employees.

History.—ss. 19, 21, ch. 83-278; ss. 6, 7, ch. 93-147; s. 500, ch. 97-102; s. 1649, ch. 2003-261.



642.048 - Prohibited sales.

642.048 Prohibited sales.—No insurer of prepaid legal services and no legal expense insurance corporation shall market on the premises of any establishment licensed to sell alcoholic beverages any insurance policy or contract which makes provision for legal services or indemnifies for the cost of legal services in connection with any traffic or boating criminal offense involving the operation of a motor vehicle, boat, or vessel while under the influence of alcoholic beverages.

History.—s. 1, ch. 87-169; s. 7, ch. 93-147.



642.049 - Construction.

642.049 Construction.—Nothing contained in ss. 642.011-642.049 shall be construed to regulate the practice of law or limit the powers or authority of the Supreme Court of Florida in the regulation of the conduct of attorneys.

History.—s. 1, ch. 79-103; s. 2, ch. 81-318; ss. 20, 21, ch. 83-278; ss. 6, 7, ch. 93-147.






Chapter 648 - BAIL BOND AGENTS

648.24 - Declaration of public policy.

648.24 Declaration of public policy.—It is the public policy of this state and the intent of the Legislature that a bond for which fees or premiums are charged must be executed by a bail bond agent licensed pursuant to this chapter in connection with the pretrial or appellate release of a criminal defendant and shall be construed as a commitment by and obligation upon the bail bond agent to ensure that the defendant appears at all subsequent criminal proceedings.

History.—s. 1, ch. 2002-260.



648.25 - Definitions.

648.25 Definitions.—As used in this chapter, the term:

(1) “Bail bond agency” means:

(a) The building where a licensee maintains an office and where all records required by ss. 648.34 and 648.36 are maintained; or

(b) An entity that:

1. Charges a fee or premium to release an accused defendant or detainee from jail; or

2. Engages in or employs others to engage in any activity that may be performed only by a licensed and appointed bail bond agent.

(2) “Bail bond agent” means a limited surety agent or a professional bail bond agent as hereafter defined.

(3) “Managing general agent” means any individual, partnership, association, or corporation appointed or employed by an insurer to supervise or manage the bail bond business written in this state by limited surety agents appointed by the insurer.

(4) “Insurer” means any domestic, foreign, or alien surety company which has been authorized to transact surety business in this state.

(5) “Limited surety agent” means any individual appointed by an insurer by power of attorney to execute or countersign bail bonds in connection with judicial proceedings who receives or is promised money or other things of value therefor.

(6) “Primary bail bond agent” means a licensed bail bond agent who is responsible for the overall operation and management of a bail bond agency location and whose responsibilities include hiring and supervising all individuals within that location. A bail bond agent may be designated as primary bail bond agent for only one bail bond agency location.

(7) “Professional bail bond agent” means any person who pledges United States currency, United States postal money orders, or cashier’s checks as security for a bail bond in connection with a judicial proceeding and receives or is promised therefor money or other things of value.

(8) “Temporary bail bond agent” means a person employed by a bail bond agent or agency, insurer, or managing general agent, and such licensee has the same authority as a licensed bail bond agent, including presenting defendants in court; apprehending, arresting, and surrendering defendants to the proper authorities, while accompanied by a supervising bail bond agent or an agent from the same agency; and keeping defendants under necessary surveillance. However, a temporary licensee may not execute or sign bonds, handle collateral receipts, or deliver bonds to appropriate authorities. A temporary licensee may not operate an agency or branch agency separate from the location of the supervising bail bond agent, managing general agent, or insurer by whom the licensee is employed. This does not affect the right of a bail bond agent or insurer to hire counsel or to obtain the assistance of law enforcement officers.

History.—s. 1, ch. 29621, 1955; s. 2, ch. 57-63; s. 6, ch. 65-492; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 272, ch. 71-377; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 1, 71, 72, ch. 82-175; s. 138, ch. 83-216; ss. 1, 50, 51, ch. 84-103; s. 22, ch. 85-208; s. 5, ch. 87-321; ss. 1, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 1, ch. 96-372; s. 28, ch. 96-388; s. 2, ch. 2002-260; s. 1650, ch. 2003-261.

Note.—Former s. 903.37.



648.26 - Department of Financial Services; administration.

648.26 Department of Financial Services; administration.—

(1) The department shall administer the provisions of this chapter as provided in this chapter.

(a) The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter conferring powers or duties upon it.

(b) The department may employ and discharge such employees, examiners, counsel, and other assistants as shall be deemed necessary, and it shall prescribe their duties; their compensation shall be the same as other state employees receive for similar services.

(2) The department shall adopt a seal by which its proceedings are authenticated. Any written instrument purporting to be a copy of any action, proceeding, or finding of fact by the department, or any record of the department authenticated by the seal, shall be accepted by all the courts of this state as prima facie evidence of the contents thereof.

(3) The papers, documents, reports, or any other investigatory records of the department are confidential and exempt from the provisions of s. 119.07(1) until such investigation is completed or ceases to be active. For the purpose of this section, an investigation is considered “active” while the investigation is being conducted by the department with a reasonable, good faith belief that it may lead to the filing of administrative, civil, or criminal proceedings. An investigation does not cease to be active if the department is proceeding with reasonable dispatch and there is good faith belief that action may be initiated by the department or other administrative or law enforcement agency.

History.—s. 2, ch. 29621, 1955; s. 7, ch. 61-406; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 2, 71, 72, ch. 82-175; ss. 2, 50, 51, ch. 84-103; ss. 3, 5, ch. 87-321; ss. 2, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 1, ch. 93-119; s. 6, ch. 93-262; s. 2, ch. 96-372; s. 29, ch. 96-388; s. 401, ch. 96-406; s. 216, ch. 98-200; s. 1651, ch. 2003-261.

Note.—Former s. 903.38.



648.27 - Licenses and appointments; general.

648.27 Licenses and appointments; general.—

(1) A license may not be issued except in compliance with this chapter, and may not be issued except to an individual. A firm, partnership, association, or corporation, as such, may not be licensed.

(2) For the protection of the people of this state, the department may not issue, renew, or permit to exist any license or appointment except in compliance with this chapter. The department may not issue, renew, or permit to exist a license or appointment for any individual found to be untrustworthy or incompetent who has had his or her eligibility to hold a license or appointment revoked, or who has not established to the satisfaction of the department that he or she is qualified therefor in accordance with this chapter.

(3) The department may propound any reasonable interrogatories to an applicant for a license or appointment under this chapter or on any renewal thereof, relating to his or her qualifications, residence, prospective place of business, and any other matters which are deemed necessary or expedient in order to protect the public and ascertain the qualifications of the applicant. The department may also conduct any reasonable inquiry or investigation it sees fit, relative to the determination of the applicant’s fitness to be licensed or appointed or to continue to be licensed or appointed. Upon the request of the department, a law enforcement agency shall inform the department of any specific criminal charge filed against any applicant and the final disposition of such charge.

(4) If upon the basis of the completed application for a license or appointment and such further inquiry or investigation the department deems the applicant to be unfit as to character and background or lacking in one or more of the required qualifications for the license or appointment, the department shall disapprove the application.

(5)(a) The license of a bail bond agent shall continue in force, without further examination unless deemed necessary by the department, until suspended, revoked, or otherwise terminated.

(b) The license of a temporary bail bond agent shall continue in force until suspended, revoked, or otherwise terminated.

(6) The original license issued to a licensee under this chapter shall remain outstanding and in effect for so long as the license represented thereby continues in force as provided in this section. The department may at any time require the licensee to produce his or her department-issued photo identification.

(7) Any person who represents a surety company, whose duties are restricted to bail bonds, and who comes under the definition of “service representative” as provided in s. 626.015 shall be licensed and appointed as a bail bond agent.

(8) An application for a managing general agent’s license must be made by an insurer who proposes to employ or appoint an individual, partnership, association, or corporation as a managing general agent. Such application shall contain the information required by s. 626.744, and the applicant shall pay the same fee as a managing general agent licensed pursuant to that section. An individual who is a managing general agent must also be licensed as a bail bond agent. In the case of an entity, at least one owner, officer, or director at each office location must be licensed as a bail bond agent.

(9) If, upon application for an appointment and such investigation as the department may make, it appears to the department that an individual has been actively engaged or is currently actively engaged in bail bond activities without being appointed as required, the department may, if it finds that such failure to be appointed is an error on the part of the insurer or employer so represented, issue or authorize the issuance of the appointment as applied for, but subject to the condition that, before the appointment is issued, all fees and taxes which would have been due had the applicant been so appointed during such current and prior periods, together with a continuation fee for such current and prior terms of appointment, shall be paid to the department. Failure to notify the department within the required time period shall result in the appointing entity being assessed a delinquent fee of $250. Delinquent fees shall be paid by the appointing entity and shall not be charged to the appointee.

History.—s. 3, ch. 29621, 1955; s. 1, ch. 59-326; s. 8, ch. 61-406; s. 23, ch. 65-269; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 24, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 1, ch. 78-29; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 3, 71, 72, ch. 82-175; ss. 5, 8, 50, 51, ch. 84-103; s. 23, ch. 85-208; s. 5, ch. 87-321; ss. 5, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 4, ch. 96-372; s. 43, ch. 2002-206; s. 3, ch. 2002-260; s. 75, ch. 2003-267; s. 66, ch. 2003-281.

Note.—Former s. 903.39.



648.279 - Scope of license.

648.279 Scope of license.—The issuance of a license pursuant to the provisions of this chapter shall confer upon the holder the right to perform all duties and powers as authorized or conferred by the laws of this state.

History.—s. 5, ch. 96-372.



648.285 - Bond agency; ownership requirements.

648.285 Bond agency; ownership requirements.—

(1) A person may not own, control, or otherwise have a pecuniary interest in a bail bond agency unless such individual is a licensed and appointed bail bond agent. Any agency that is not in compliance with this subsection shall be subject to the issuance of an immediate final order of suspension of all operations until the agency achieves compliance.

(2) If the owner of a bail bond agency dies or becomes mentally incapacitated, a personal representative or legal guardian may be issued a temporary permit to manage the affairs of the bail bond agency. Such person must appoint or maintain the appointment of a primary bail bond agent, as provided in s. 648.387, and may not engage in any activities as a licensed bail bond agent but must comply with s. 648.387 during the administration of the estate or guardianship. A temporary permit is valid for a maximum of 24 months.

(3) Application for a temporary permit must be made by the personal representative or legal guardian upon statements and affidavits filed with the department on forms prescribed and furnished by it. The applicant must meet the qualifications for licensure as a bail bond agent, except for the residency, examination, education, and experience requirements.

History.—s. 4, ch. 2002-260.



648.29 - Build-up funds posted by bail bond agent.

648.29 Build-up funds posted by bail bond agent.—

(1) All build-up funds pledged to indemnify an insurer which are posted by a bail bond agent or agency with the insurer must be held in an individual build-up trust account for the agent or agency in an FDIC-approved or FSLIC-approved bank or savings and loan association in this state, jointly in the name of the agent or agency and the insurer or in trust for the agent or agency by the insurer. Such account must remain open to inspection and examination by the department at all times. An accounting of all such funds shall be maintained which designates the amounts collected on each bond written.

(2) Build-up funds may not exceed 40 percent of the premium as established by the agent’s contract agreement with the insurer or managing general agent. Build-up funds received shall be immediately deposited to the build-up trust account. Interest on such accounts shall accrue to the bail bond agent.

(3) Build-up funds are maintained as a trust fund created on behalf of a bail bond agent or agency, held by the insurer in a fiduciary capacity to be used to indemnify the insurer for losses and any other agreed-upon costs related to a bail bond executed by the agent. The build-up funds are the sole property of the agent or agency. Upon termination of the bail bond agency or agent’s contract and discharge of open bond liabilities on the bonds written, build-up funds are due and payable to the bail bond agent or agency not later than 6 months after final discharge of the open bond liabilities.

(4) Each insurer authorized to write bail bonds in this state and each managing general agent must furnish to the department a certified copy of a statement listing each build-up trust account and the balance therein by March 1 of each year.

(5) Insurers must provide copies of build-up fund account bank statements to their agents and agencies.

History.—s. 8, ch. 65-492; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 71, 72, ch. 82-175; ss. 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 6, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 6, ch. 96-372; s. 5, ch. 2002-260.

Note.—Former s. 903.392.



648.295 - Reporting and accounting of funds.

648.295 Reporting and accounting of funds.—

(1) All premiums, return premiums, or other funds belonging to insurers or others received by a person licensed pursuant to this chapter in transactions under her or his license are trust funds received by the licensee in a fiduciary capacity, and the licensee must account for and pay the same to the insurer, insured, or other person entitled to such funds.

(2) A licensee shall keep and make available to the department books, accounts, and records as necessary to enable the department to determine whether such licensee is complying with this chapter. A licensee shall preserve the books, accounts, and records pertaining to a premium payment for at least 3 years after making such payment. Records that are preserved by computer or photographic reproduction or records that are in photographic form constitute compliance with this requirement.

(3) Any licensee who unlawfully diverts or appropriates such funds or any portion thereof to her or his own use commits larceny by embezzlement, punishable as provided by law.

History.—ss. 7, 47, ch. 90-131; s. 4, ch. 91-429; s. 501, ch. 97-102.



648.30 - Licensure and appointment required.

648.30 Licensure and appointment required.—

(1) A person may not act in the capacity of a bail bond agent or temporary bail bond agent or perform any of the functions, duties, or powers prescribed for bail bond agents or temporary bail bond agents under this chapter unless that person is qualified, licensed, and appointed as provided in this chapter.

(2) A person may not represent himself or herself to be a bail enforcement agent, bounty hunter, or other similar title in this state.

(3) A person, other than a certified law enforcement officer, may not apprehend, detain, or arrest a principal on a bond, wherever issued, unless that person is qualified, licensed, and appointed as provided in this chapter or licensed as a bail bond agent or bail bond enforcement agent, or holds an equivalent license by the state where the bond was written.

(4) Any person who violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 29621, 1955; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 6, 71, 72, ch. 82-175; ss. 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 8, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 7, ch. 96-372; s. 6, ch. 2002-260.

Note.—Former s. 903.40.



648.31 - Appointment taxes and fees.

648.31 Appointment taxes and fees.—The department shall collect in advance all appointment taxes and fees for the issuance of any appointment to a bail bond agent or temporary bail bond agent, as provided in s. 624.501.

History.—s. 5, ch. 29621, 1955; s. 2, ch. 59-326; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 7, 71, 72, ch. 82-175; ss. 8, 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 9, 46, 47, ch. 90-131; s. 204, ch. 90-363; s. 4, ch. 91-429; s. 12, ch. 92-324; s. 8, ch. 96-372; s. 7, ch. 2002-260.

Note.—Former s. 903.41.



648.315 - Number of applications for licensure required.

648.315 Number of applications for licensure required.—After a license as a bail bond agent has been issued to an individual, the same individual is not required to file another application for a similar license unless:

(1) Specifically ordered by the department to complete a new application; or

(2) A period of 48 months transpires between the time the licensee’s last limited surety agent or professional bail bond agent’s appointment is terminated and the date an application for a similar appointment is received by the department.

History.—ss. 57, 67, ch. 88-166; ss. 10, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 9, ch. 96-372; s. 22, ch. 2001-142.



648.33 - Bail bond rates.

648.33 Bail bond rates.—

(1) Bail bond rates are subject to the provisions of part I of chapter 627 of the insurance code.

(2) It is unlawful for a bail bond agent to execute a bail bond without charging a premium therefor, and the premium rate may not exceed or be less than the premium rate as filed with and approved by the office.

(3) Any person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 6, ch. 29621, 1955; s. 4, ch. 59-326; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 71, 72, ch. 82-175; ss. 10, 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 11, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 10, ch. 96-372; s. 1652, ch. 2003-261.

Note.—Former s. 903.42.



648.34 - Bail bond agents; qualifications.

648.34 Bail bond agents; qualifications.—

(1) An application for licensure as a bail bond agent must be submitted on forms prescribed by the department. The application must include the applicant’s full name; date of birth; social security number; residence, business, and mailing addresses; contact telephone numbers, including a business telephone number; and e-mail address.

(2) To qualify as a bail bond agent, it must affirmatively appear at the time of application and throughout the period of licensure that the applicant has complied with the provisions of s. 648.355 and has obtained a temporary license pursuant to such section and:

(a) The applicant is a natural person who has reached the age of 18 years and holds a high school diploma or its equivalent.

(b) The applicant is a United States citizen or legal alien who possesses work authorization from the United States Bureau of Citizenship and Immigration Services and is a resident of this state. An individual who is a resident of this state shall be deemed to meet the residence requirement of this paragraph, notwithstanding the existence, at the time of application for license, of a license in the applicant’s name on the records of another state as a resident licensee of such other state, if the applicant furnishes a letter of clearance satisfactory to the department that his or her resident licenses have been canceled or changed to a nonresident basis and that he or she is in good standing.

(c) The place of business of the applicant will be located in this state and in the county where the applicant will maintain his or her records and be actively engaged in the bail bond business and maintain an agency accessible to the public which is open for reasonable business hours.

(d) The applicant is vouched for and recommended upon sworn statements filed with the department by at least three reputable citizens who are residents of the same counties in which the applicant proposes to engage in the bail bond business.

(e) The applicant is a person of high character and approved integrity and has not been convicted of or pleaded guilty or no contest to a felony, a crime involving moral turpitude, or a crime punishable by imprisonment of 1 year or more under the law of any state, territory, or country, whether or not a judgment or conviction has been entered.

(f) The applicant has passed any required examination.

(3) The department may collect a fee necessary to cover the cost of a character and credit report made by an established and reputable independent reporting service. The fee shall be deposited to the credit of the Insurance Regulatory Trust Fund. Any information so furnished is confidential and exempt from the provisions of s. 119.07(1).

(4) The applicant shall furnish, with his or her application, a complete set of his or her fingerprints and a recent credential-sized, fullface photograph of the applicant. The applicant’s fingerprints shall be certified by an authorized law enforcement officer. The department shall not authorize an applicant to take the required examination until the department has received a report from the Department of Law Enforcement and the Federal Bureau of Investigation relative to the existence or nonexistence of a criminal history report based on the applicant’s fingerprints.

(5) The department shall conduct a comprehensive investigation of each applicant, including a background check. The investigation of the applicant’s qualifications, character, experience, background, and fitness shall include submission of the applicant’s fingerprints to the Department of Law Enforcement and the Federal Bureau of Investigation and consideration of any state criminal records, federal criminal records, or local criminal records obtained from these agencies or from local law enforcement agencies.

(6) The provisions of s. 112.011 do not apply to bail bond agents or to applicants for licensure as bail bond agents.

History.—s. 7, ch. 29621, 1955; s. 5, ch. 59-326; s. 9, ch. 61-406; s. 2, ch. 61-119; s. 24, ch. 65-269; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-96; s. 1, ch. 77-116; s. 61, ch. 77-121, s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 10, 71, 72, ch. 82-175; ss. 11, 50, 51, ch. 84-103; s. 5, ch. 87-321; s. 58, ch. 88-166; s. 82, ch. 89-360; ss. 12, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 3, ch. 93-119; s. 11, ch. 96-372; s. 403, ch. 96-406; s. 8, ch. 2002-260; s. 1653, ch. 2003-261; s. 76, ch. 2003-267; s. 67, ch. 2003-281; s. 137, ch. 2004-5; s. 54, ch. 2012-209.

Note.—Former s. 903.43.



648.35 - Professional bail bond agent; qualifications.

648.35 Professional bail bond agent; qualifications.—In addition to the qualifications prescribed in s. 648.34, to qualify as a professional bail bond agent an applicant shall:

(1) File with his or her application for licensure and with each application for renewal or continuation of his or her appointment a detailed financial statement under oath; and

(2) File with his or her application for licensure the rating plan proposed for use in writing bail bonds. Such rating plan must be approved by the office prior to issuance of the license.

History.—s. 8, ch. 29621, 1955; s. 10, ch. 61-406; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 71, 72, ch. 82-175; ss. 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 13, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 12, ch. 96-372; s. 1654, ch. 2003-261.

Note.—Former s. 903.44.



648.355 - Temporary limited license as limited surety agent or professional bail bond agent; pending examination.

648.355 Temporary limited license as limited surety agent or professional bail bond agent; pending examination.—

(1) The department may, in its discretion, issue a temporary license as a limited surety agent or professional bail bond agent, subject to the following conditions:

(a) The applicant is a natural person at least 18 years of age and holds a high school diploma or its equivalent.

(b) The applicant is a United States citizen or legal alien who possesses work authorization from the United States Bureau of Citizenship and Immigration Services and is a resident of this state. An individual who is a resident of this state shall be deemed to meet the residence requirement of this paragraph, notwithstanding the existence, at the time of application for temporary license, of a license in the individual’s name on the records of another state as a resident licensee of such other state, if the applicant furnishes a letter of clearance satisfactory to the department that the individual’s resident licenses have been canceled or changed to a nonresident basis and that the individual is in good standing.

(c) The applicant is a person of high character and approved integrity and has never been convicted of or pleaded guilty or no contest to a felony, a crime involving moral turpitude, or a crime punishable by imprisonment of 1 year or more under the law of any state, territory, or country, whether or not a judgment or conviction is entered.

(d) Within 4 years prior to the date of application for a temporary license, the applicant has successfully completed a basic certification course in the criminal justice system, consisting of not less than 120 hours of classroom instruction with a passing grade of 80 percent or higher and has successfully completed a correspondence course for bail bond agents approved by the department.

(e) The applicant must be employed full time at the time of licensure, and at all times throughout the existence of the temporary license, by only one licensed and appointed supervising bail bond agent, who supervises the work of the applicant and is responsible for the licensee’s conduct in the bail bond business. The applicant must be appointed by the same insurers as the supervising bail bond agent. The supervising bail bond agent shall certify monthly to the department under oath, on a form prescribed by the department, the names and hours worked each week of all temporary bail bond agents. Filing a false certification is grounds for the immediate suspension of the license and imposition of a $5,000 administrative fine. The department may adopt rules that establish standards for the employment requirements.

(f) The application must be accompanied by an affidavit verifying proposed employment and a report as to the applicant’s integrity and moral character on a form prescribed by the department and executed by the proposed employer.

(g) The applicant must file with the department statements by at least three reputable citizens who are residents of the same counties in which the applicant proposes to engage as a temporary licensee.

(h) The applicant’s employer is responsible for the bail bonding acts of any licensee under this section.

(2) All applicable license fees, as prescribed in s. 624.501, must be paid before issuance of the temporary license.

(3) The temporary license shall be effective for 18 months, subject to earlier termination at the request of the employer or if suspended or revoked by the department.

(4) The applicant shall furnish, with the application for temporary license, a complete set of the applicant’s fingerprints and a recent credential-sized, fullface photograph of the applicant. The applicant’s fingerprints shall be certified by an authorized law enforcement officer. The department shall not issue a temporary license under this section until the department has received a report from the Department of Law Enforcement and the Federal Bureau of Investigation relative to the existence or nonexistence of a criminal history report based on the applicant’s fingerprints.

(5) The department may collect a fee necessary to cover the cost of a character and credit report made by an established and reputable independent reporting service. The fee shall be deposited to the credit of the Insurance Regulatory Trust Fund.

(6) After licensure as a temporary licensee for at least 12 months, such licensee may file an application for and become eligible for a regular bail bond agent’s license based on the licensee’s experience in the bail bond business and education pursuant to paragraph (1)(d) and, if otherwise qualified, take the required bail bond agent’s licensure examination. The applicant and supervising bail bond agent must each file an affidavit under oath, on a form prescribed by the department, verifying the required employment of the temporary agent before issuance of the license.

(7) In no event shall a temporary licensee licensed under this section perform any of the functions for which a bail bond agent’s license is required after expiration of the temporary license without having passed the written examination as for a regular bail bond agent’s license.

(8)(a) A temporary licensee has the same authority as a licensed bail bond agent, including presenting defendants in court; apprehending, arresting, and surrendering defendants to the proper authorities; and keeping defendants under necessary surveillance. However, a temporary licensee must be accompanied by a supervising bail bond agent or an agent from the same agency when apprehending, arresting, or surrendering defendants to authorities.

(b) A temporary licensee may not execute or sign bonds, handle collateral receipts, deliver bonds to appropriate authorities, or operate an agency or branch agency separate from the location of the supervising bail bond agent, managing general agent, or insurer by whom the licensee is employed.

(9) The department shall not issue a temporary bail bond agent’s license to any individual who has held such a temporary license in this state within 2 years after the expiration of such temporary bail bond agent’s license.

History.—s. 13, ch. 96-372; s. 9, ch. 2002-260; s. 100, ch. 2003-1; s. 1655, ch. 2003-261; s. 77, ch. 2003-267; s. 68, ch. 2003-281; s. 138, ch. 2004-5.



648.36 - Bail bond agent’s records.

648.36 Bail bond agent’s records.—Each licensee must maintain in his or her office such records of bail bonds executed or countersigned by him or her to enable the department to obtain all necessary information concerning such bail bonds for at least 3 years after the liability of the surety has been terminated. Such records shall be open to examination, inspection, and photographic reproduction by the department or an authorized representative of the insurer or managing general agent, or agents of the department, at all times, and the department may at any time require the licensee to furnish to it, in such manner or form as it requires, any information concerning the bail bond business of such licensee.

History.—s. 11, ch. 61-406; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 12, 71, 72, ch. 82-175; ss. 13, 50, 51, ch. 84-103; s. 5, ch. 87-321; s. 83, ch. 89-360; ss. 14, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 14, ch. 96-372; s. 1756, ch. 97-102; s. 10, ch. 2002-260.

Note.—Former s. 903.441.



648.365 - Statistical reporting requirements; penalty for failure to comply.

648.365 Statistical reporting requirements; penalty for failure to comply.—

(1) Each insurer and each bail bond agent who writes bail bonds in this state, shall maintain and transmit the following information, based on their Florida bail bond business, to the department or office when requested and shall report the information separately for each company represented but only insurers shall report the information specified in paragraphs (a), (l), and (m):

(a) Commissions paid.

(b) The number of, and the total dollar amount of, bonds executed.

(c) The number of, and the total dollar amount of, bonds declared forfeited.

(d) The number of, and the total dollar amount of, forfeitures discharged, remitted, or otherwise recovered prior to payment for any reason.

(e) The number of, and the total dollar amount of, forfeitures discharged, remitted, or otherwise recovered prior to payment due to the apprehension of the defendant by the bail bond agent.

(f) The number of, and the total dollar amount of, judgments entered.

(g) The number of, and the total dollar amount of, forfeitures paid and subsequently recovered from the court by discharge or remission or otherwise.

(h) A list of every outstanding or unpaid forfeiture, estreature, and judgment, with the case number and the name of the court in which such forfeiture, estreature, or judgment is recorded and the name of each agency or firm that employs the bail bond agent.

(i) The number of, and the total dollar amount of, bonds for which collateral was accepted.

(j) The actual realized value of collateral converted, excluding the cost of converting the collateral.

(k) The cost of converting collateral.

(l) The underwriting gain or loss.

(m) The net investment gain or loss allocated to the flow of funds associated with Florida business.

(n) Such additional information as the department or office may require in order to:

1. Evaluate the reasonableness of rates or assure that such rates are not excessive or unfairly discriminatory.

2. Evaluate the financial condition or trade practices of bail bond agents and sureties executing bail bonds.

3. Evaluate the performance of the commercial bail bond industry in accordance with appropriate criminal justice system goals and standards.

Each bail bond agent shall submit a copy of such information to each insurer he or she represents.

(2) Any person who intentionally fails to provide the information in this section when requested by the department or office, intentionally provides incorrect or misleading information, or intentionally omits any required information commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 13, 72, ch. 82-175; ss. 14, 50, 51, ch. 84-103; s. 5, ch. 87-321; s. 84, ch. 89-360; ss. 15, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 15, ch. 96-372; s. 1656, ch. 2003-261.



648.38 - Licensure examination for bail bond agents; time; place; fees; scope.

648.38 Licensure examination for bail bond agents; time; place; fees; scope.—

(1) Upon approval by the department of a licensure application, the applicant for licensure as a bail bond agent shall appear in person to take a written examination prepared by the department, or by a person designated by the department for that purpose, testing the applicant’s ability and qualifications to be a bail bond agent. The department shall determine the minimum performance level required for passage of the examination in order to ensure that the applicant has an adequate level of competence and knowledge of the duties and responsibilities of a bail bond agent.

(2) The department or a person designated by the department shall provide notice of the time and place of the examination to each applicant for licensure required to take an examination who will be eligible to take the examination as of the examination date. The notice shall be e-mailed to the applicant at the e-mail address shown on his or her application for licensure. Notice shall be deemed given when so mailed.

(3) Prior to being permitted to take an examination, each applicant must pay the department or a person designated by the department an examination fee. The fee for examination is not refundable.

(4) The examination shall be held in an adequate and designated examination center in this state.

(5) The applicant must appear in person and take the examination for licensure at the time and place specified in the written notice.

(6) The examination shall be conducted by an employee of the department or a person designated by the department for that purpose.

(7) All examinations shall be given and graded in a fair and impartial manner and without unfair discrimination in favor of or against any particular applicant.

(8) The scope of the examination shall be as broad as the bail bond business.

(9) Failure of the applicant to secure approval of the department does not preclude him or her from applying for licensure as many times as he or she desires, but an application may not be considered by the department within 30 days after the date upon which the department denied the last application.

(10) Any bail bond agent who successfully passes an examination and is subsequently licensed as a bail bond agent must be appointed within 48 months after the date of licensure or be subject to another examination unless failure to be so appointed was due to military service, in which case the period of time in which another examination is not required may, in the department’s discretion, be extended to 12 months following the date of discharge from military service, if the military service does not exceed 3 years. An extension of more than 6 years may not be granted under this subsection.

History.—s. 10, ch. 29621, 1955; s. 7, ch. 59-326; s. 13, ch. 61-406; s. 2, ch. 61-119; s. 26, ch. 65-269; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339, s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 71, 72, ch. 82-175; ss. 16, 50, 51, ch. 84-103; s. 24, ch. 85-208; s. 5, ch. 87-321; s. 60, ch. 88-166; ss. 17, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 17, ch. 96-372; s. 23, ch. 2001-142; s. 55, ch. 2012-209.

Note.—Former s. 903.46.



648.381 - Reexamination.

648.381 Reexamination.—Any applicant for licensure who has taken an examination and failed to make a passing grade, has failed to appear for the examination, or has failed to take or complete the examination at the time and place specified in the notice of the department may take additional examinations upon the filing of an application for reexamination, with applicable fees. The failure of an applicant to pass an examination or the failure to appear for the examination or to take or complete the examination does not preclude the applicant from taking subsequent examinations. A person who fails an examination three times must retake the 120-hour course and obtain a grade of 80 percent or higher before sitting for the examination again.

History.—ss. 18, 47, ch. 90-131; s. 4, ch. 91-429; s. 18, ch. 96-372; s. 11, ch. 2002-260.



648.382 - Appointment of bail bond agents and temporary bail bond agents; effective date of appointment.

648.382 Appointment of bail bond agents and temporary bail bond agents; effective date of appointment.—

(1) Each insurer appointing a bail bond agent and each insurer, managing general agent, or bail bond agent appointing a temporary bail bond agent in this state must file the appointment with the department and, at the same time, pay the applicable appointment fees and taxes. A person appointed under this section must hold a valid bail bond agent’s or temporary bail bond agent’s license.

(2) Prior to any appointment, an appropriate officer or official of the appointing insurer in the case of a bail bond agent or an insurer, managing general agent, or bail bond agent in the case of a temporary bail bond agent must submit:

(a) A certified statement or affidavit to the department stating what investigation has been made concerning the proposed appointee and the proposed appointee’s background and the appointing person’s opinion to the best of his or her knowledge and belief as to the moral character and reputation of the proposed appointee. In lieu of such certified statement or affidavit, by authorizing the effectuation of an appointment for a licensee, the appointing entity certifies to the department that such investigation has been made and that the results of the investigation and the appointing person’s opinion is that the proposed appointee is a person of good moral character and reputation and is fit to engage in the bail bond business;

(b) An affidavit under oath on a form prescribed by the department, signed by the proposed appointee, stating that premiums are not owed to any insurer and that the appointee will discharge all outstanding forfeitures and judgments on bonds previously written. If the appointee does not satisfy or discharge such forfeitures or judgments, the former insurer shall file a notice, with supporting documents, with the appointing insurer, the former agent, and the department, stating under oath that the licensee has failed to timely satisfy forfeitures and judgments on bonds written and that the insurer has satisfied the forfeiture or judgment from its own funds. Upon receipt of such notification and supporting documents, the appointing insurer shall immediately cancel the licensee’s appointment. The licensee may be reappointed only upon certification by the former insurer that all forfeitures and judgments on bonds written by the licensee have been discharged. The appointing insurer or former agent may, within 10 days, file a petition with the department seeking relief from this paragraph. Filing of the petition stays the duty of the appointing insurer to cancel the appointment until the department grants or denies the petition; and

(c) Any other information that the department reasonably requires concerning the proposed appointee.

(3) By authorizing the effectuation of an appointment for a licensee, the appointing insurer certifies to the department that the insurer will be bound by the acts of the bail bond agent acting within the scope of his or her appointment, and, in the case of a temporary bail bond agent, the appointing insurer, managing general agent, or bail bond agent, as the case may be, must certify to the department that he or she will supervise the temporary bail bond agent’s activities.

(4) Each appointing insurer, managing general agent, or bail bond agent must advise the department in writing within 5 days after receiving notice or learning that an appointee has been arrested for, pled guilty or nolo contendere to, or been found guilty of, a felony or other offense punishable by imprisonment of 1 year or more under the law of any jurisdiction, whether judgment was entered or withheld by the court.

(5) A list of current appointments must be submitted to the department each month but in no case later than 45 days after the date of appointment. All appointments are effective as of the date indicated on the appointment form.

(6) Failure to notify the department within the required time period shall result in the appointing entity being assessed a delinquent fee of $250. Delinquent fees shall be paid by the appointing entity and shall not be charged to the appointee.

History.—ss. 19, 47, ch. 90-131; s. 4, ch. 91-429; s. 19, ch. 96-372; s. 12, ch. 2002-260; s. 78, ch. 2003-267; s. 69, ch. 2003-281.



648.383 - Renewal, continuation, reinstatement, and termination of appointment; bail bond agents.

648.383 Renewal, continuation, reinstatement, and termination of appointment; bail bond agents.—

(1) The appointment of a bail bond agent shall continue in force unless suspended, revoked, or otherwise terminated, subject to a renewal request filed by the appointing entity in the appointee’s birth month and every 24 months thereafter. A renewal request must be filed with the department or person designated by the department to administer appointments along with payment of the renewal appointment fee and taxes as prescribed in s. 624.501.

(2) Each appointing person or person designated by the department to administer appointments must file the lists, statement, and information as to each bail bond agent whose appointment is being renewed, accompanied by payment of the applicable renewal fees and taxes as prescribed in s. 624.501.

(3) An appointment may be renewed without penalty if the information required under subsection (2) is received prior to the expiration of the appointment in the licensee’s birth month, and such appointment shall be renewed, effective on the first day of the month succeeding the month in which the appointment was scheduled to expire.

(4) If the information required under subsection (2) is received after the renewal date, the appointment may be renewed if the appointment, late filing, continuation, and reinstatement fees accompany the application as required under s. 624.501.

History.—ss. 20, 47, ch. 90-131; s. 4, ch. 91-429; s. 20, ch. 96-372; s. 13, ch. 2002-260; s. 79, ch. 2003-267; s. 70, ch. 2003-281.



648.384 - Effect of expiration of appointment; bail bond agents.

648.384 Effect of expiration of appointment; bail bond agents.—

(1) Upon the expiration of any person’s appointment as provided in s. 648.383, such person is without any authority to engage or attempt to engage in any activity requiring such appointment.

(2) If a bail bond agent fails to maintain an appointment with an insurer during any 48-month period, the bail bond agent may not be granted a reappointment until he or she qualifies as a first-time applicant.

History.—ss. 21, 47, ch. 90-131; s. 4, ch. 91-429; s. 21, ch. 96-372; s. 24, ch. 2001-142; s. 14, ch. 2002-260.



648.385 - Continuing education required; requirements.

648.385 Continuing education required; requirements.—

(1) The purpose of this section is to establish requirements and standards for continuing education courses for persons authorized to write bail bonds in this state.

(2) Each person subject to this chapter must complete a minimum of 14 hours of continuing education courses every 2 years as specified in s. 626.2815.

History.—s. 22, ch. 96-372; s. 15, ch. 2002-260; s. 56, ch. 2012-209.



648.386 - Qualifications for prelicensing and continuing education schools and instructors.

648.386 Qualifications for prelicensing and continuing education schools and instructors.—

(1) SCHOOLS AND CURRICULUM FOR PRELICENSING SCHOOLS.—In order to be considered for approval and certification as an approved limited surety agent and professional bail bond agent prelicensing school, such entity must:

(a)1. Offer a minimum of two 120-hour classroom-instruction basic certification courses in the criminal justice system per calendar year unless a reduced number of course offerings per calendar year is warranted in accordance with rules promulgated by the department; or

2. Offer a department-approved correspondence course pursuant to department rules.

(b) Submit a prelicensing course curriculum to the department for approval.

(c) If applicable, offer prelicensing classes which are taught by instructors approved by the department.

(2) SCHOOLS AND CURRICULUM FOR CONTINUING EDUCATION SCHOOLS.—In order to be considered for approval and certification as an approved limited surety agent and professional bail bond agent continuing education school, such entity must:

(a) Provide a minimum of three continuing education classes per calendar year.

(b) Submit a course curriculum to the department for approval.

(c) Offer continuing education classes which are comprised of a minimum of 2 hours of approved coursework and are taught by an approved supervising instructor or guest lecturer approved by the entity or the supervising instructor.

(3) GEOGRAPHIC REQUIREMENTS.—Any provider approved under this section by the department to offer prelicensing courses or continuing education courses shall be required to offer such courses in at least two geographic areas of the state until such time that the department determines that there are adequate providers statewide to provide these courses to applicants and licensees.

(4) INSTRUCTOR’S DUTIES AND QUALIFICATIONS.—

(a) Each course must have a supervising instructor who is approved by the department. The supervising instructor shall be present at all classes. The supervising instructor is responsible for:

1. All course instructors.

2. All guest lecturers.

3. The course outlines and curriculum.

4. Certification of each attending limited surety agent or professional bail bond agent.

5. Completion of all required forms.

6. Assuring that the course is approved.

Either the entity or the supervising instructor may approve guest lecturers.

(b) In order to obtain department approval as a supervising instructor, the following qualifications must be met:

1. During the past 15 years, the person must have had at least 10 years’ experience as a manager or officer of a managing general agent in this state as prescribed in s. 648.388;

2. During the past 15 years, the person must have had at least 10 years’ experience as a manager or officer of an insurance company authorized to and actively engaged in underwriting bail in this state, provided there is a showing that the manager’s or officer’s experience is directly related to the bail bond industry; or

3. The person has been a licensed bail bond agent in this state for at least 10 years.

(c) In order to obtain department approval as an instructor or guest lecturer, the person must be qualified by education or experience in the specific area of instruction as prescribed by department rules.

(d) A person teaching any approved course of instruction or lecturing at any approved seminar and attending the entire course or seminar shall qualify for the same number of classroom hours as would be granted to a person taking and successfully completing such course, seminar, or program. Credit shall be limited to the number of hours actually taught unless a person attends the entire course or seminar.

(e) The department shall adopt rules necessary to carry out the duties conferred upon it under this section.

History.—s. 23, ch. 96-372; s. 1, ch. 99-303; s. 16, ch. 2002-260; s. 1657, ch. 2003-261.



648.387 - Primary bail bond agents; duties.

648.387 Primary bail bond agents; duties.—

(1) The owner or operator of a bail bond agency shall designate a primary bail bond agent for each location, and shall file with the department the name and license number of the person and the address of the location on a form approved by the department. The designation of the primary bail bond agent may be changed if the department is notified immediately. Failure to notify the department within 10 working days after such change is grounds for disciplinary action pursuant to s. 648.45.

(2) The primary bail bond agent is responsible for the overall operation and management of a bail bond agency location, whose responsibilities may include, without limitations, hiring and supervising of all individuals within the location, whether they deal with the public in the solicitation or negotiation of bail bond contracts or in the collection or accounting of moneys. A person may be designated as primary bail bond agent for only one location.

(3) The department may suspend or revoke the license of the owner, operator, and primary bail bond agent if a bail bond agency employs, contracts with, or uses the services of a person who has had a license denied or whose license is currently suspended or revoked. However, a person who has been denied a license for failure to pass a required examination may be employed to perform clerical or administrative functions for which licensure is not required.

(4) An owner, operator, or primary agent may not employ, contract with, or use the services of any person in a bail bond agency who has been charged with, found guilty of, or pled guilty or nolo contendere to a felony or a crime punishable by imprisonment of 1 year or more under the law of any jurisdiction, without regard to whether judgment was entered or withheld by the court.

(5) A bail bond agency location may not conduct surety business unless a primary bail bond agent is designated at all times. The failure to designate a primary agent on a form prescribed by the department, within 10 working days after an agency’s inception or a change of primary agent, is a violation of this chapter, punishable as provided in s. 648.45.

History.—s. 17, ch. 2002-260.



648.388 - Insurer must appoint managing general agent.

648.388 Insurer must appoint managing general agent.—Any insurer regularly engaged in the execution of bail bonds in this state shall have a managing general agent in this state to supervise its agents. Upon the appointment of a managing general agent, the insurer shall file with the department an affidavit under oath, executed by the appointee, certifying that the appointee does not owe any unpaid premiums to any insurer and does not have any unpaid judgments or forfeitures in any state. A managing general agent shall maintain an office in this state and maintain all records relating to bonds issued in this state.

History.—ss. 3, 72, ch. 82-175; ss. 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 22, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 18, ch. 2002-260.



648.39 - Termination of appointment of managing general agents, bail bond agents, and temporary bail bond agents.

648.39 Termination of appointment of managing general agents, bail bond agents, and temporary bail bond agents.—

(1) An insurer who terminates the appointment of a managing general agent, bail bond agent, or temporary bail bond agent shall, within 10 days after such termination, file written notice thereof with the department together with a statement that it has given or mailed notice to the terminated agent. Such notice filed with the department must state the reasons, if any, for such termination. Information so furnished the department is confidential and exempt from the provisions of s. 119.07(1).

(2) Each insurer shall, within 5 days after terminating the appointment of any managing general agent, bail bond agent, or temporary bail bond agent, give written notice thereof to each clerk of the circuit court and sheriff with whom such person is registered.

(3) An insurer that terminates the appointment of a managing general agent, bail bond agent, or temporary bail bond agent may authorize such person to continue to attempt the arrest and surrender of a defendant for whom a surety bond had been written by the bail bond agent prior to termination and to seek discharge of forfeitures and judgments as provided in chapter 903.

History.—s. 11, ch. 29621, 1955; s. 8, ch. 59-326; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 16, 71, 72, ch. 82-175; ss. 18, 50, 51, ch. 84-103; s. 5, ch. 87-321; s. 61, ch. 88-166; s. 85, ch. 89-360; ss. 23, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 5, ch. 93-119; s. 24, ch. 96-372; s. 405, ch. 96-406; s. 19, ch. 2002-260.

Note.—Former s. 903.47.



648.40 - Application for appointment of professional bail bond agents; termination.

648.40 Application for appointment of professional bail bond agents; termination.—

(1) Upon licensure as a professional bail bond agent, the licensee shall file an application for appointment with the department together with the required appointment fees and taxes as prescribed in s. 624.501.

(2) Any professional bail bond agent who discontinues writing bail bonds during the period for which he or she is appointed must notify each clerk of the circuit court and each sheriff with whom he or she is registered and the department within 30 days after such discontinuance.

History.—s. 12, ch. 29621, 1955; s. 9, ch. 59-326; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 71, 72, ch. 82-175; ss. 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 24, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 25, ch. 96-372.

Note.—Former s. 903.48.



648.41 - Termination of appointment of temporary bail bond agents.

648.41 Termination of appointment of temporary bail bond agents.—A bail bond agent, insurer, or managing general agent terminating the appointment of a temporary bail bond agent must, within 10 days, file written notice thereof with the department, together with a statement that notice has been given or mailed to the temporary bail bond agent. Such notice filed with the department shall state the reasons, if any, for such termination. Information so furnished the department is confidential and exempt from the provisions of s. 119.07(1).

History.—s. 13, ch. 29621, 1955; s. 10, ch. 59-326; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 18, 71, 72, ch. 82-175; ss. 50, 51, ch. 84-103; s. 25, ch. 85-208; s. 5, ch. 87-321; s. 86, ch. 89-360; ss. 25, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 6, ch. 93-119; s. 26, ch. 96-372; s. 406, ch. 96-406; s. 20, ch. 2002-260.

Note.—Former s. 903.49.



648.42 - Registration of bail bond agents.

648.42 Registration of bail bond agents.—A bail bond agent may not become a surety on an undertaking unless he or she has registered in the office of the sheriff and with the clerk of the circuit court in the county in which the bail bond agent resides. The bail bond agent may register in a like manner in any other county, and any bail bond agent shall file a certified copy of his or her appointment by power of attorney from each insurer which he or she represents as a bail bond agent with each of such officers. Registration and filing of a certified copy of renewed power of attorney shall be performed by April 1 of each odd-numbered year. The clerk of the circuit court and the sheriff shall not permit the registration of a bail bond agent unless such bail bond agent is currently licensed and appointed by the department. Nothing in this section shall prevent the registration of a temporary licensee at the jail for the purposes of enabling the licensee to perform the duties under such license as set forth in this chapter.

History.—s. 14, ch. 29621, 1955; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 19, 71, 72, ch. 82-175; ss. 50, 51, ch. 84-103; s. 1, ch. 86-151; s. 5, ch. 87-321; ss. 26, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 27, ch. 96-372.

Note.—Former s. 903.50.



648.421 - Notice of change of address or telephone number.

648.421 Notice of change of address or telephone number.—Each licensee under this chapter shall notify in writing the department, insurer, managing general agent, and the clerk of each court in which the licensee is registered within 10 working days after a change in the licensee’s principal business address or telephone number. The licensee shall also notify the department within 10 working days after a change of the name, address, or telephone number of each agency or firm for which he or she writes bonds and any change in the licensee’s name, home address, e-mail address, or telephone number.

History.—ss. 20, 72, ch. 82-175; ss. 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 27, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 28, ch. 96-372; s. 57, ch. 2012-209.



648.43 - Power of attorney; approval by office; filing of copies; notification of transfer bond.

648.43 Power of attorney; approval by office; filing of copies; notification of transfer bond.—

(1) Every insurer engaged in the writing of bail bonds through bail bond agents in this state shall submit to the office for prior approval a sample power of attorney, which shall be the only form of power of attorney the insurer issues to bail bond agents in this state.

(2) Every professional bail bond agent who authorizes a licensed professional bail bond agent directly employed and appointed by him or her to sign his or her name to bonds must file a copy of the power of attorney given to the appointed professional bail bond agent with the sheriff and the clerk of the circuit court in the county in which he or she resides and with the department. Such power of attorney shall remain in full force and effect until written notice revoking the power of attorney has been received by the above-named officials.

(3) Every bail bond agent who executes or countersigns a transfer bond shall indicate in writing on the bond the name and address of the referring bail bond agent.

History.—s. 15, ch. 29621, 1955; s. 14, ch. 61-406; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 21, 71, 72, ch. 82-175; ss. 23, 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 28, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 29, ch. 96-372; s. 33, ch. 2014-123.

Note.—Former s. 903.51.



648.44 - Prohibitions; penalty.

648.44 Prohibitions; penalty.—

(1) A bail bond agent or temporary bail bond agent may not:

(a) Suggest or advise the employment of, or name for employment, any particular attorney to represent his or her principal.

(b) Directly or indirectly solicit business in or on the property or grounds of a jail, prison, or other place where prisoners are confined or in or on the property or grounds of any court. The term “solicitation” includes the distribution of business cards, print advertising, or other written or oral information directed to prisoners or potential indemnitors, unless a request is initiated by the prisoner or a potential indemnitor. Permissible print advertising in the jail is strictly limited to a listing in a telephone directory and the posting of the bail bond agent’s or agency’s name, address, and telephone number in a designated location within the jail.

(c) Initiate in-person or telephone solicitation after 9:00 p.m. or before 8:00 a.m., in the case of domestic violence cases, at the residence of the detainee or the detainee’s family. Any solicitation not prohibited by this chapter must comply with the telephone solicitation requirements in ss. 501.059(2) and (4), 501.613, and 501.616(6).

(d) Wear or display any identification other than the department issued or approved license or approved department identification, which includes a citation of the licensee’s arrest powers, in or on the property or grounds of a jail, prison, or other place where prisoners are confined or in or on the property or grounds of any court.

(e) Pay a fee or rebate or give or promise anything of value to a jailer, police officer, peace officer, or committing trial court judge or any other person who has power to arrest or to hold in custody or to any public official or public employee in order to secure a settlement, compromise, remission, or reduction of the amount of any bail bond or estreatment thereof.

(f) Pay a fee or rebate or give anything of value to an attorney in a bail bond matter, except in defense of any action on a bond.

(g) Pay a fee or rebate or give or promise anything of value to the principal or anyone in his or her behalf.

(h) Participate in the capacity of an attorney at a trial or hearing of one on whose bond he or she is surety.

(i) Loiter in or about a jail, courthouse, or where prisoners are confined.

(j) Accept anything of value from a principal for providing a bail bond except the premium and transfer fee authorized by the office, except that the bail bond agent may accept collateral security or other indemnity from the principal or another person in accordance with the provisions of s. 648.442, together with documentary stamp taxes, if applicable. No fees, expenses, or charges of any kind shall be permitted to be deducted from the collateral held or any return premium due, except as authorized by this chapter or rule of the department or commission. A bail bond agent may, upon written agreement with another party, receive a fee or compensation for returning to custody an individual who has fled the jurisdiction of the court or caused the forfeiture of a bond.

(k) Write more than one power of attorney per charge on a bond, except in the case of a cosurety, unless the power of attorney prohibits a cosurety.

(l) Execute a bond in this state on his or her own behalf.

(m) Execute a bond in this state if a judgment has been entered on a bond executed by the bail bond agent, which has remained unpaid for 35 days, unless the full amount of the judgment is deposited with the clerk in accordance with s. 903.27(5).

(n) Make a statement or representation to a court, unless such statement or representation is under oath. Such statement or representation may not be false, misleading, or deceptive.

(o) Attempt to collect, through threat or coercion, amounts due for the payment of any indebtedness related to the issuance of a bail bond in violation of s. 559.72.

(p) Conduct bail bond business with any person, other than the defendant, on the grounds of the jail or courthouse for the purpose of executing a bond.

(2) The following persons or classes shall not be bail bond agents, temporary bail bond agents, or employees of a bail bond agent or a bail bond business and shall not directly or indirectly receive any benefits from the execution of any bail bond:

(a) Jailers or persons employed in any jail.

(b) Police officers or employees of any police department or law enforcement agency.

(c) Committing trial court judges, employees of a court, or employees of the clerk of any court.

(d) Sheriffs and deputy sheriffs or employees of any sheriff’s department.

(e) Attorneys.

(f) Persons having the power to arrest or persons who have authority over or control of federal, state, county, or municipal prisoners.

(3) A bail bond agent may not sign or countersign in blank any bond, give a power of attorney to, or otherwise authorize, anyone to countersign his or her name to bonds unless the person so authorized is a licensed and appointed bail bond agent directly employed by the bail bond agent giving such power of attorney.

(4) A place of business, including a branch office, may not be established, opened, or maintained unless it is under the active full-time charge of a licensed and appointed bail bond agent.

(5) Except as between licensed and appointed bail bond agents, a bail bond agent may not divide with others, or share in, any commissions payable on account of any bail bond.

(6)(a) No bail bond agency shall advertise as or hold itself out to be a bail bond or surety company.

(b) Any misleading or false advertisement or deceptive trade practice is prohibited as provided in part IX of chapter 626.

(c) The advertisement of reduced premium rates is prohibited.

(d) After October 1, 2002, a bail bond agency may not use a name that implies a reduced rate of premium.

(e)1. A bail bond agent may not make material misrepresentations or omissions in statements or use advertisements that constitute material misrepresentations of facts, create unjust expectations concerning services, or make improper comparisons.

2. Bail bond agents may not own or advertise under firm names that are false, misleading, or deceptive, or use trade names that imply a connection with any government agency.

3. A bail bond agent may not use any advertisement or advertise under any name that includes the word “free”.

4. A bail bond agent may not advertise under a trade name unless the name and address appear on the agent’s letterhead or business cards. Such name must be registered with the department.

(7) Any permissible advertising by a bail bond agent or agency must include the address of record filed with the department.

(8)(a) A person who has been convicted of or who has pleaded guilty or no contest to a felony or a crime involving moral turpitude or a crime punishable by imprisonment of 1 year or more under the law of any state, territory, or country, regardless of whether adjudication of guilt was withheld, may not act in any capacity for a bail bond agency or participate as a director, officer, manager, agent, contractor, or employee of any bail bond agency or office thereof or exercise direct or indirect control in any manner in such agency or office or own shares in any closely held corporation which has any interest in any bail bond business. Such restrictions on engaging in the bail bond business shall continue to apply during a pending appeal.

(b) Any person who violates the provisions of paragraph (a) or any person who knowingly permits a person who has been convicted of or who has pleaded guilty or no contest to a crime as described in paragraph (a) to engage in the bail bond business as prohibited in paragraph (a) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Any law enforcement agency, state attorney’s office, court clerk, or insurer that is aware that a bail bond agent or temporary bail bond agent has been convicted of or who has pleaded guilty or no contest to a crime as described in paragraph (a) shall notify the department of this fact.

(d) Upon the filing of an information or indictment against a bail bond agent or temporary bail bond agent, the state attorney or clerk of the circuit court shall immediately furnish the department a certified copy of the information or indictment.

(9)(a) Any person who violates any provisions of paragraph (1)(e), paragraph (1)(f), paragraph (1)(g), paragraph (1)(j), or paragraph (1)(n), or subsection (2) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who violates the provisions of paragraph (1)(a), paragraph (1)(b), paragraph (1)(c), paragraph (1)(h), paragraph (1)(k), paragraph (1)(m), paragraph (1)(o), paragraph (1)(p), subsection (3), subsection (4), or subsection (5) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 16, ch. 29621, 1955; s. 177, ch. 70-339; s. 26, ch. 73-334; s. 3, ch. 76-168; s. 1, ch. 77-119; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 22, 71, 72, ch. 82-175; ss. 24, 50, 51, ch. 84-103; s. 26, ch. 85-208; s. 5, ch. 87-321; s. 87, ch. 89-360; ss. 29, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 30, ch. 96-372; s. 29, ch. 97-93; s. 1757, ch. 97-102; s. 2, ch. 99-303; s. 10, ch. 2001-64; s. 21, ch. 2002-260; s. 1658, ch. 2003-261; s. 13, ch. 2004-11.

Note.—Former s. 903.52.



648.441 - Furnishing supplies to unlicensed bail bond agent prohibited; civil liability and penalty.

648.441 Furnishing supplies to unlicensed bail bond agent prohibited; civil liability and penalty.—

(1) An insurer, managing general agent, bail bond agent, or temporary bail bond agent appointed under this chapter may not furnish to any person any blank forms, applications, stationery, business card, or other supplies to be used in soliciting, negotiating, or effecting bail bonds until such person has received from the department a license to act as a bail bond agent and is appointed by the insurer. This section does not prohibit an unlicensed employee, under the direct supervision and control of a licensed and appointed bail bond agent, from possessing or executing in the bail bond agency, any forms, except for powers of attorney, bond forms, and collateral receipts, while acting within the scope of his or her employment.

(2) Any insurer, licensee, or appointee who furnishes to any bail bond agent or other person not named or appointed by the insurer represented any of the supplies mentioned in subsection (1) and accepts any bail bond business from or writes any bail bond business for such bail bond agent, person, or agency is subject to civil liability to any insured of such insurer or indemnitor to the same extent and in the same manner as if such bail bond agent or other person had been appointed or authorized by the insurer, managing general agent, or bail bond agent to act in its or his or her behalf by the department.

(3) Any person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, except that the violator is subject to a fine not to exceed $5,000 in addition to, or in lieu of, any term of imprisonment.

History.—ss. 23, 72, ch. 82-175; s. 140, ch. 83-216; ss. 25, 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 30, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 31, ch. 96-372; s. 22, ch. 2002-260.



648.442 - Collateral security.

648.442 Collateral security.—

(1) Collateral security or other indemnity accepted by a bail bond agent, except a promissory note or an indemnity agreement, shall be returned upon final termination of liability on the bond. Such collateral security or other indemnity required by the bail bond agent must be reasonable in relation to the amount of the bond. Collateral security may not be used by the bail bond agent for personal benefit or gain and must be returned in the same condition as received. A bail bond agent may accept collateral security in excess of $50,000 cash per bond, provided any amount over $50,000 cash is payable to the insurer in the form of a cashier’s check, United States postal money order, certificates of deposit, or wire transfer and is remitted to and held by the insurer. A copy of IRS Form 8300 must be retained as part of the defendant’s file if it is otherwise required. A quitclaim deed for property may not be taken as collateral. Other acceptable forms of security or indemnity may consist of the following:

(a) A promissory note;

(b) An indemnity agreement;

(c) A real property mortgage in the name of the insurer;

(d) Any Uniform Commercial Code filing; or

(e) Any other type of security approved by the department. The department may approve other security only if, after considering the liquidity and other characteristics of the security, it determines that the security is of a type which increases the probability that the defendant will in fact appear in court or increases the probability that the defendant will be subsequently apprehended by the bail bond agent.

(2) When a bail bond agent accepts collateral, a written, numbered receipt shall be given, and this receipt shall give in detail a full account of the collateral received. The bail bond agent shall also give copies of documents rendered under subsection (1) to the indemnitor.

(3) Collateral security shall be received and held in the insurer’s name by the bail bond agent in a fiduciary capacity and, prior to any forfeiture of bail, shall be kept separate and apart from any other funds or assets of such bail bond agent. When collateral security in excess of $5,000 cash or its equivalent is received by a bail bond agent, the entire amount shall be immediately forwarded to the insurer. Such collateral security may be placed in an interest-bearing account to accrue to the benefit of the person giving the collateral security, and the bail bond agent, insurer, or managing general agent may not make any pecuniary gain on the collateral security deposited. Any such account shall be in a depository office of a financial institution located in this state. The insurer shall be liable for all collateral received. If the bail bond agent or managing general agent fails to return the collateral to the indemnitor upon final termination of liability on the bond, the surety shall be liable for the collateral and shall return the actual collateral to the indemnitor or, in the event that the surety cannot locate the collateral, the surety shall pay the indemnitor pursuant to the provisions of this section.

(4) When the obligation of the surety on the bond or bonds has been released in writing by the court, the collateral shall be returned to the rightful owner named in the collateral receipt unless another disposition is provided for by legal assignment of the right to receive the collateral to another person.

(5) If a forfeiture occurs, the agent or insurer shall give 10 days’ written notice of intent to convert the collateral deposit into cash to satisfy the forfeiture to the indemnitor and principal. Notice shall be sent by certified mail to the last known address of the indemnitor and principal.

(6) The bail bond agent or insurer must convert the collateral to cash within a reasonable period of time and return that which is in excess of the face value of the bond minus the actual and reasonable expenses of converting the collateral to cash. In no event shall these expenses exceed 20 percent of the face value of the bond. However, upon motion and proof that the actual, reasonable expenses exceed 20 percent, the court may allow recovery of the full amount of such actual, reasonable expenses. If there is a remission of a forfeiture, which had required the surety to pay the bond to the court, the surety shall pay to the indemnitor the value of any collateral received for the bond, minus any actual expenses and costs permitted herein.

(7) No bail bond agent or insurer shall solicit or accept a waiver of any of the provisions of this section or enter into any agreement as to the value of the collateral.

(8) Prior to the appointment of a bail bond agent who is currently or was previously appointed by another insurer, the bail bond agent must file with the department a sworn and notarized affidavit, on a form prescribed by the department, stating that:

(a) There has been no loss, misappropriation, conversion, or theft of any collateral being held by the agent in trust for any insurer by which the agent is currently or was previously appointed; and

(b) All collateral being held in trust by the agent and all records for any insurer by which the agent is currently or was previously appointed are available for immediate audit and inspection by the department, the insurer, or the managing general agent, and will upon demand of the department or insurer be transmitted to the insurer for whom the collateral is being held in trust.

(9) The department shall establish by rule the form of the affidavit and the statement identifying the amount and source of the security as specified in s. 903.14.

(10) An indemnity agreement may not be entered into between a principal and either a surety or any agent of the surety, and an application may not be accepted either by a bail bond agent engaged in the bail bond business or by a surety company for a bail bond in which an indemnity agreement is required between a principal and either a surety or any agent of such surety, unless the indemnity agreement reads as follows: “For good and valuable consideration, the undersigned principal agrees to indemnify and hold harmless the surety company or its agent for all losses not otherwise prohibited by law or by rules of the Department of Financial Services.”

(11) Any person who violates this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 24, 72, ch. 82-175; s. 141, ch. 83-216; ss. 26, 50, 51, ch. 84-103; s. 2, ch. 86-151; ss. 1, 5, ch. 87-321; ss. 31, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 32, ch. 96-372; s. 1, ch. 98-39; s. 23, ch. 2002-260; s. 1659, ch. 2003-261.



648.4425 - Notice.

648.4425 Notice.—

(1) Upon issuing a bond, the bail bond agent shall provide to the principal and, if applicable, to the party rendering collateral or indemnifying the surety an informational notice which shall include:

(a) A statement noting with particularity the restrictions, if any, placed on the principal as a condition of the bond;

(b) A statement of the bail bond agent’s powers relating to the cancellation of the bond and recommitment of the principal; and

(c) The name, address, and telephone number of the department for complaints or inquiries.

(2) Any bail bond agent that surrenders or recommits a defendant must provide the defendant with a statement of surrender on a department-prescribed form. The statement must be signed by the agent and must state the reason for surrender. The statement must be attached to the surrender form with a copy provided to the defendant and a copy maintained by the agent in the defendant’s file.

(3) The department shall prescribe forms to administer this section.

History.—ss. 2, 4, ch. 87-321; ss. 32, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 33, ch. 96-372; s. 20, ch. 2000-370; s. 24, ch. 2002-260.



648.45 - Actions against a licensee; suspension or revocation of eligibility to hold a license.

648.45 Actions against a licensee; suspension or revocation of eligibility to hold a license.—

(1) The department shall, upon receipt of an information or indictment, immediately temporarily suspend any license or appointment issued under this chapter when the licensee has been charged with a felony or a crime involving moral turpitude or a crime punishable by imprisonment of 1 year or more under the law of any state, territory, or country. Such suspension shall continue if the licensee has been found guilty of, or has pleaded guilty or no contest to, the crime, whether or not a judgment or conviction has been entered, during a pending appeal. A person may not effect any additional bail bonds after suspension of his or her license or appointment. However, he or she may discharge any liability on bonds effected prior to such suspension.

(2) The department shall deny, suspend, revoke, or refuse to renew any license or appointment issued under this chapter or the insurance code, and it shall suspend or revoke the eligibility of any person to hold a license or appointment under this chapter or the insurance code, for any violation of the laws of this state relating to bail or any violation of the insurance code or if the person:

(a) Lacks one or more of the qualifications specified in this chapter for a license or appointment.

(b) Has made a material misstatement, misrepresentation, or fraud in obtaining a license or appointment, or in attempting to obtain a license or appointment.

(c) Has failed to pass any examination required under this chapter.

(d) Has willfully used, or intended the use, of the license or appointment to circumvent any of the requirements or prohibitions of this chapter or the insurance code.

(e) Has demonstrated lack of fitness or trustworthiness to engage in the bail bond business.

(f) Has demonstrated lack of reasonably adequate knowledge and technical competence to engage in the transactions authorized by the license or appointment.

(g) Has engaged in fraudulent or dishonest practices in the conduct of business under the license or appointment.

(h) Is guilty of misappropriation, conversion, or unlawful withholding of moneys belonging to a surety, a principal, or others and received in the conduct of business under a license.

(i) Is guilty of rebating or offering to rebate, or unlawfully dividing or offering to divide, any commission, in the case of a limited surety agent, or premiums, in the case of a professional bail bond agent.

(j) Has willfully failed to comply with or willfully violated any proper order or rule of the department or willfully violated any provision of this chapter or the insurance code.

(k) Has been found guilty of, or has pleaded guilty or no contest to a felony, a crime involving moral turpitude, or a crime punishable by imprisonment of 1 year or more under the law of any state, territory, or country, whether or not a judgment or conviction has been entered.

(l) Has demonstrated lack of good faith in carrying out contractual obligations and agreements.

(m) Has failed to perform a contractual obligation or agreement with a managing general agent or insurer which results in an unrecovered loss due to nonpayment of a forfeiture or judgment by the licensee.

(n) Has failed to return collateral.

(o)1. Has signed and filed a report or record in the capacity of an agent which the licensee knows to be false or misleading;

2. Has willfully failed to file a report or record required by state or federal law;

3. Has willfully impeded or obstructed such filing; or

4. Has induced another person to impede or obstruct such filing.

Such reports or records shall include only those that are signed in the capacity of a licensed agent.

(p) Has demonstrated a course of conduct or practices which indicate that the licensee is incompetent, negligent, or dishonest or that property or rights of clients cannot safely be entrusted to him or her.

(3) The department may deny, suspend, revoke, or refuse to renew any license or appointment issued under this chapter or the insurance code, or it may suspend or revoke the eligibility of any person to hold a license or appointment under this chapter or the insurance code, for any violation of the laws of this state relating to bail or any violation of the insurance code or for any of the following causes:

(a) A cause for which issuance of the license or appointment could have been refused had it then existed and been known to the department.

(b) Cheating on an examination required for licensure or violating test center rules or examination procedures published orally or in writing at the test site by authorized representatives of the examination program administrator. Communication of test center rules and examination procedures must be clearly established and documented.

(c) Violation of any law relating to the business of bail bond insurance or violation of any provision of the insurance code.

(d) Failure or refusal, upon demand, to pay over to any insurer the bail bond agent represents or has represented any money coming into his or her hands which money belongs to the insurer.

(e) Being found to be a source of injury or loss to the public or detrimental to the public interest or being found by the department to be no longer carrying on the bail bond business in good faith.

(f) Interfering or attempting to interfere with the administration of justice.

(4) Any licensee found to have violated s. 648.44(1)(b), (d), or (i) shall, at a minimum, be suspended for a period of 3 months. A greater penalty, including revocation, shall be imposed if there is a willful or repeated violation of s. 648.44(1)(b), (d), or (i), or the licensee has committed other violations of this chapter.

(5) Grounds for revocation of the license or appointment exist when any licensee is adjudged bankrupt or insolvent.

(6) Suspension, revocation, and refusal to renew a license or appointment issued under this chapter is subject to the procedures provided in s. 648.46.

History.—s. 17, ch. 29621, 1955; s. 3, ch. 57-63; s. 15, ch. 61-406; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 25, ch. 71-86; s. 167, ch. 73-333; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 25, 71, 72, ch. 82-175; s. 142, ch. 83-216; ss. 27, 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 33, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 34, ch. 96-372; s. 30, ch. 97-93; s. 25, ch. 2002-260; s. 139, ch. 2004-5.

Note.—Former s. 903.53.



648.46 - Procedure for disciplinary action against licensees.

648.46 Procedure for disciplinary action against licensees.—

(1) The department shall investigate the actions of a licensee when it receives a written complaint containing allegations of fact that, if true, show that a violation of this chapter, or a rule adopted pursuant thereto, has occurred. The department shall also investigate a licensee if the department is made aware that a possible violation of this chapter, or a rule adopted pursuant thereto, has occurred. If the department determines that a violation of this chapter or a violation of a rule adopted pursuant to this chapter has occurred, the department may file a formal complaint against the licensee and prosecute under chapter 120.

(2) Any proceeding for the purpose of summary suspension of a license pursuant to s. 120.60(6) shall be conducted by the department, which shall issue the final summary order.

(3) The complaint and all information obtained pursuant to the investigation of the department are confidential and exempt from the provisions of s. 119.07(1) until such investigation is completed or ceases to be active. For the purpose of this section, an investigation is considered “active” while the investigation is being conducted by the department with a reasonable, good faith belief that it may lead to the filing of administrative, civil, or criminal proceedings. An investigation does not cease to be active if the department is proceeding with reasonable dispatch and there is good faith belief that action may be initiated by the department or other administrative or law enforcement agency.

History.—s. 18, ch. 29621, 1955; s. 16, ch. 61-406; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 26, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 26, 71, 72, ch. 82-175; ss. 28, 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 34, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 7, ch. 93-119; s. 35, ch. 96-372; s. 407, ch. 96-406; s. 289, ch. 96-410.

Note.—Former s. 903.54.



648.48 - Witnesses and evidence.

648.48 Witnesses and evidence.—

(1) With respect to the subject of any examination or investigation being conducted by the department, the agent or examiner appointed by the department may administer oaths, examine and cross-examine witnesses, and receive oral and documentary evidence and shall have the power to subpoena witnesses and compel their attendance and testimony and require by subpoena the production of documents or other evidence which is deemed relevant to the inquiry.

(2) If any person refuses to comply with any such subpoena or to testify as to any matter concerning which he or she may be lawfully interrogated, the Circuit Court for Leon County or of the county wherein such examination or investigation is being conducted, or of the county wherein such person resides, on the application of the department may issue an order requiring such person to comply with the subpoena and to testify; and any failure to obey such an order of the court may be punished by the court as a contempt thereof.

(3) Subpoenas shall be served and proof of such service made in the same manner as if issued by a circuit court. Witness fees and mileage, if claimed, shall be allowed the same as for testimony in a circuit court.

(4) Any person willfully testifying falsely under oath as to any matter material to any such examination, investigation, or hearing shall upon conviction thereof be guilty of perjury and shall be punished accordingly.

(5) If any person asks to be excused from attending or testifying or from producing any documents or other evidence in connection with any examination, hearing, or investigation being conducted by the department or its examiner on the ground that the testimony or evidence required of him or her may tend to incriminate him or her or subject him or her to a penalty or forfeiture and shall notwithstanding be directed to give such testimony or produce such evidence, he or she must, if so directed by the department and the Department of Legal Affairs, nonetheless comply with such direction, but he or she shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she may have so testified or produced evidence; and no testimony so given or evidence produced shall be received against him or her upon any criminal action, investigation, or proceeding. However, no person so testifying shall be exempt from prosecution or punishment for any perjury committed by him or her in such testimony, and the testimony or evidence so given or produced shall be admissible against him or her upon any criminal action, investigation, or proceeding concerning such perjury; nor shall he or she be exempt from the refusal, suspension, or revocation of any license, permission, or authority conferred, or to be conferred, pursuant to this chapter.

(6) Any such individual may execute, acknowledge, and file in the office of the department a statement expressly waiving such immunity or privilege in respect to any transaction, matter, or thing specified in such statement; and thereupon the testimony of such individual or such evidence in relation to such transaction, matter, or thing may be received or produced before any judge or justice, court, tribunal, grand jury, or otherwise; and, if so received or produced, such individual shall not be entitled to any immunity or privileges on account of any testimony he or she may so give or evidence so produced.

(7) Any person who refuses or fails, without lawful cause, to testify relative to the affairs of any person when subpoenaed and requested by the department to so testify commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 18, ch. 61-406; ss. 11, 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 666, ch. 71-136, s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 27, 71, 72, ch. 82-175; ss. 29, 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 35, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 36, ch. 96-372.

Note.—Former s. 903.542.



648.49 - Duration of suspension or revocation.

648.49 Duration of suspension or revocation.—

(1) The department shall, in its order suspending a license or appointment or the eligibility to hold a license or appointment, specify the period during which the suspension is to be in effect, but such period may not exceed 2 years. The license or appointment and eligibility to hold a license or appointment shall remain suspended during the period so specified, subject, however, to any rescission or modification of the order by the department, or modification or reversal thereof by the court, prior to expiration of the suspension period. A license or appointment which has been suspended may not be reinstated, nor shall the eligibility to hold such license or appointment be reinstated, except upon request for such reinstatement, but the department may not grant such reinstatement if it finds that the circumstances for which the license or appointment was suspended still exist or are likely to recur. In each case involving suspension, the department has the discretion to require the former licensee to successfully complete a basic certification course in the criminal justice system, consisting of not less than 80 hours approved by the department.

(2) Any individual who is licensed under any license which has been revoked or who has had his or her eligibility to hold a license revoked by the department may not apply for another license under this chapter.

(3) During the period of suspension or revocation of the license and until the license is reinstated or a new license is issued, the former licensee may not engage in or attempt to profess to engage in any transaction or business for which a license or appointment is required under this chapter. A person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Upon the termination for cause, surrender, suspension pursuant to s. 648.45(2), or revocation of a bail bond agent’s license, the appointing insurer or managing general agent shall immediately designate a licensed and appointed bail bond agent to administer all bail bonds previously written by the licensee.

History.—s. 19, ch. 61-406; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 27, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 28, 71, 72, ch. 82-175; ss. 30, 50, 51, ch. 84-103; s. 3, ch. 86-151; s. 5, ch. 87-321; ss. 36, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 37, ch. 96-372; s. 34, ch. 2014-123.

Note.—Former s. 903.543.



648.50 - Effect of suspension, revocation upon associated licenses and licensees.

648.50 Effect of suspension, revocation upon associated licenses and licensees.—

(1) Upon the suspension, revocation, or refusal to renew or continue any license or appointment or the eligibility to hold a license or appointment of a bail bond agent or temporary bail bond agent, the department shall at the same time likewise suspend or revoke all other licenses or appointments and the eligibility to hold any other such licenses or appointments which may be held by the licensee under the Florida Insurance Code.

(2) In case of the suspension or revocation of the license or appointment, or the eligibility to hold a license or appointment, of any bail bond agent, the license, appointment, or eligibility of any and all bail bond agents who are members of a bail bond agency, whether incorporated or unincorporated, and any and all temporary bail bond agents employed by such bail bond agency, who knowingly are parties to the act which formed the ground for the suspension or revocation may likewise be suspended or revoked.

(3) No person whose license as a bail bond agent or temporary bail bond agent has been revoked or suspended shall be employed by any bail bond agent, have any ownership interest in any business involving bail bonds, or have any financial interest of any type in any bail bond business during the period of revocation or suspension.

History.—s. 20, ch. 61-406; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 28, ch. 71-86; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 29, 71, 72, ch. 82-175; ss. 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 37, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 38, ch. 96-372; s. 80, ch. 2003-267; s. 71, ch. 2003-281; s. 126, ch. 2005-2; s. 31, ch. 2005-257.

Note.—Former s. 903.544.



648.51 - Surrender of license.

648.51 Surrender of license.—

(1) Though issued to a licensee, all licenses issued under this chapter are at all times the property of the state, and upon notice of any suspension, revocation, refusal to renew, failure to renew, expiration, or other termination of the license, such license shall no longer be in force and effect.

(2) This section shall not be deemed to require the surrender to the department of any license unless such surrender has been requested by the department.

History.—s. 21, ch. 61-406; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 71, 72, ch. 82-175; ss. 32, 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 38, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 39, ch. 96-372.

Note.—Former s. 903.545.



648.52 - Administrative fine.

648.52 Administrative fine.—

(1) If, pursuant to the procedure described in s. 648.46, the department finds that one or more causes exist for the suspension of, revocation of, or refusal to renew or continue any license or appointment issued under this chapter, the department may, in its discretion, in lieu of or in addition to such suspension, revocation, or refusal, and except on a second offense, impose upon the licensee an administrative penalty in an amount up to $5,000 or, if the department has found willful misconduct or willful violation on the part of the licensee, $20,000. The administrative penalty may, in the discretion of the department, be increased by an amount equal to any commissions or other pecuniary benefits received by or accruing to the credit of the licensee in connection with any transaction related to the grounds for suspension, revocation, or refusal.

(2) The department may allow the licensee a reasonable period, not to exceed 30 days, within which to pay to the department the amount of the penalty so imposed. If the licensee fails to pay the penalty in its entirety to the department within the period so allowed, the licenses or appointments of the licensee shall stand suspended, revoked, or renewal or continuation refused, as the case may be, upon expiration of such period.

History.—s. 22, ch. 61-406; s. 2, ch. 61-119; s. 30, ch. 65-269; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 31, 71, 72, ch. 82-175; ss. 33, 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 39, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 26, ch. 2002-260.

Note.—Former s. 903.546.



648.525 - Civil assessment.

648.525 Civil assessment.—

(1) The department may initiate a civil administrative proceeding against a licensee who fails to comply with the solicitation requirements of this chapter.

(2) The burden of proof in such proceedings is by a preponderance of the evidence. Upon a finding that a licensee has failed to properly comply, an assessment of $5,000 shall be ordered for each act of improper solicitation which assessment shall be payable within 30 days after the date of the final order.

(3) The civil assessment is a civil remedy for conduct that harms the consuming public and that is considered an unfair method of competition, and is not a penalty or administrative fine. Remedies under this section are in addition to any other remedies available at law.

History.—s. 27, ch. 2002-260.



648.53 - Probation.

648.53 Probation.—

(1) If, pursuant to the procedure described in s. 648.46, the department finds that one or more causes exist for a fine, or for the suspension of, revocation of, or refusal to renew or continue any license or appointment issued under this chapter, the department may, in lieu of or in addition to such suspension, revocation, or refusal or in connection with any administrative monetary penalty imposed under s. 648.52, place the offending licensee on probation for a period, not to exceed 2 years, as specified by the department in its order.

(2) As a condition to such probation or in connection therewith, the department may specify in its order reasonable terms and conditions to be fulfilled by the probationer during the probation period. If during the probation period the department has good cause to believe that the probationer has violated such terms and conditions or any of them, it shall forthwith suspend, revoke, or refuse to renew or continue the license or appointment of the probationer, as upon the original causes referred to in subsection (1).

History.—s. 23, ch. 61-406; ss. 13, 35, ch. 69-106; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 21, ch. 78-95; ss. 2, 3, ch. 81-318; ss. 32, 71, 72, ch. 82-175; ss. 34, 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 40, 46, 47, ch. 90-131; s. 4, ch. 91-429.

Note.—Former s. 903.547.



648.55 - All bail bond agents of same agency; licensed by same companies.

648.55 All bail bond agents of same agency; licensed by same companies.—All bail bond agents who are members of the same agency, partnership, corporation, or association shall be appointed to represent the same companies. If any member of such agency, partnership, corporation, or association is licensed and appointed as a professional bail bond agent, all members thereof shall be so licensed and appointed. It is the responsibility of each insurer to require that each bail bond agent in an agency is appointed to represent that particular insurer.

History.—s. 20, ch. 29621, 1955; s. 4, ch. 57-63; s. 177, ch. 70-339; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 71, 72, ch. 82-175; ss. 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 41, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 40, ch. 96-372.

Note.—Former s. 903.56.



648.57 - Penalty.

648.57 Penalty.—Any person or corporation, who is found guilty of violating any of the provisions of this chapter commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, unless a more severe criminal penalty is otherwise provided in this chapter with respect to the specific violation.

History.—s. 22, ch. 29621, 1955; s. 177, ch. 70-339; s. 667, ch. 71-136; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 71, 72, ch. 82-175; ss. 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 42, 46, 47, ch. 90-131; s. 4, ch. 91-429.

Note.—Former s. 903.58.



648.571 - Failure to return collateral; penalty.

648.571 Failure to return collateral; penalty.—

(1) A bail bond agent who has taken collateral or an insurer or managing general agent who holds collateral as security for a bail bond shall, upon demand, make a written request for a discharge of the bond to be delivered to the surety or the surety’s agent. A copy of the written request for discharge must be given to the indemnitor or the person making the request for the collateral, and a copy must be maintained in the agent’s file. If a discharge is provided to the surety or the surety’s agent pursuant to chapter 903, the collateral shall be returned to the indemnitor within 21 days after the discharge is provided.

(2) Upon demand, following the written request for discharge and upon diligent inquiry by the surety or surety’s agent to determine whether the bond has been discharged, the failure of the court to provide a written discharge to the surety or surety’s agent pursuant to chapter 903 within 7 days automatically cancels the bond, and the collateral shall be returned to the indemnitor within 21 days after the written request for discharge.

(3)(a) Fees or charges other than those provided in this chapter or by rule of the department or commission may not be deducted from the collateral due.

(b)1. The bail bond agent may charge the credit card fee imposed in connection with the use of the credit card for payment of collateral if the fee is clearly shown on the collateral receipt and is acknowledged by the person tendering the credit card.

2. The prevailing schedule of credit card fees must be conspicuously posted in the lobby of the bail bond agency, and a copy must be provided to the person tendering the credit card.

(c) Allowable expenses incurred in apprehending a defendant because of a bond forfeiture or judgment under s. 903.29 may be deducted if such expenses are accounted for. The failure to return collateral under these terms is punishable as follows:

1. If the collateral is of a value less than $100, as provided in s. 775.082(4)(a).

2. If the collateral is of a value of $100 or more, as provided in s. 775.082(3)(e).

3. If the collateral is of a value of $1,500 or more, as provided in s. 775.082(3)(d).

4. If the collateral is of a value of $10,000 or more, as provided in s. 775.082(3)(b).

(4) In addition to the criminal penalties and any other penalties provided in this chapter, the department shall impose against any person violating this section an administrative fine of five times the dollar amount of the collateral.

History.—ss. 36, 72, ch. 82-175; ss. 50, 51, ch. 84-103; s. 5, ch. 87-321; ss. 43, 46, 47, ch. 90-131; s. 4, ch. 91-429; s. 41, ch. 96-372; s. 28, ch. 2002-260; s. 1660, ch. 2003-261; s. 7, ch. 2014-220.



648.58 - Injunctive proceedings.

648.58 Injunctive proceedings.—In addition to the penalties and other enforcement provisions of this chapter, if any person violates this chapter or any rule adopted pursuant to this chapter, the department may initiate a proceeding for injunction in the circuit court of the county where such person resides or has his or her principal place of business, and may apply for such temporary and permanent orders as the department deems necessary to restrain such person from committing such violation.

History.—ss. 44, 47, ch. 90-131; s. 4, ch. 91-429; s. 502, ch. 97-102.






Chapter 650 - SOCIAL SECURITY FOR PUBLIC EMPLOYEES

650.01 - Declaration of policy.

650.01 Declaration of policy.—In order to extend to employees of the state and its political subdivisions and to the dependents and survivors of such employees the basic protection accorded to others by the Old-age and Survivors Insurance System embodied in the Social Security Act, it is hereby declared to be the policy of the Legislature, subject to the limitations of this chapter, that such steps as are necessary be taken to provide such protection to employees of the state and its political subdivisions on as broad a basis as is permitted under the Social Security Act. It is also the policy of the Legislature that the protection afforded employees in positions covered by a retirement system on the date an agreement under this act is made applicable to service performed in such positions, or receiving periodic benefits under such retirement system at such time, will not be impaired as a result of making the agreement so applicable or as a result of legislative enactment in anticipation thereof.

History.—s. 1, ch. 26841, 1951; s. 2, ch. 29824, 1955.



650.02 - Definitions.

650.02 Definitions.—For the purpose of this chapter:

(1) The term “wages” means all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for “employment” within the meaning of the Federal Insurance Contributions Act, would not constitute “wages” within the meaning of that act.

(2) The term “employment” means any services performed by an employee in the employ of the state, or any political subdivision thereof, including hospital or drainage taxing districts, for such employer, except:

(a) Service which in the absence of an agreement entered into under this chapter would constitute “employment” as defined in the Social Security Act.

(b) Service which under the Social Security Act may not be included in an agreement between this state and the Secretary of Health, Education, and Welfare entered into under this chapter. Service which under the Social Security Act may be included in an agreement only upon certification by the Governor in accordance with s. 218(d)(3) of that act shall be included in the term “employment” if and when the Governor issues, with respect to such services, a certificate to the Secretary of Health, Education, and Welfare, pursuant to said section.

(c) At the option of the employer, and when so provided in its agreement, any one or more of the following:

1. Service in any class or classes of elective positions.

2. Service in any class or classes of part-time positions.

3. Service in any class or classes of positions the compensation for which is on a fee basis.

4. Service performed by individuals as members of a coverage group (as defined in s. 218(b) of the Social Security Act, as amended) in positions covered by a retirement system on the date the federal-state agreement is made applicable to such coverage group, but only in the case of individuals who, on such date (or, if later, the date on which they first occupy such positions), are not eligible to become members of such system and whose services in such positions have not already been included under such agreement.

5. Agricultural labor, as defined in s. 210 of the Social Security Act, as amended.

6. Service performed by a student for the school in which the student is enrolled.

(3) The term “employee” includes an officer of the state or political subdivision thereof.

(4) The term “state agency” means the Department of Management Services.

(5) The term “Secretary of Health, Education, and Welfare” includes any individual to whom the Secretary of Health, Education, and Welfare has delegated any of the secretary’s functions under the Social Security Act with respect to coverage under such act of employees of states and their political subdivisions, and with respect to any action taken prior to April 11, 1953, includes the Federal Security Administrator and any individual to whom such administrator had delegated any such function.

(6) The term “political subdivision” includes an instrumentality of the state, or of one or more of its political subdivisions, but only if such instrumentality is a juristic entity which is legally separate and distinct from the state or subdivision and only if its employees are not by virtue of their relation to such juristic entity employees of the state or subdivision.

(7) The term “Social Security Act” means the Act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the “Social Security Act,” (including regulations and requirements issued pursuant thereto), as such act has been and may from time to time be amended.

(8) The term “Federal Insurance Contributions Act” means subchapter A of chapter 9 of the Federal Internal Revenue Code of 1939 and subchapters A and B of chapter 21 of the Federal Internal Revenue Code of 1954, as such codes have been and may from time to time be amended; and the term “employee tax” means the tax imposed by s. 1400 of such code of 1939 and s. 3101 of such code of 1954.

History.—s. 2, ch. 26841, 1951; ss. 1, 2, 3, ch. 28246, 1953; ss. 1, 3, 4, 5, ch. 29824, 1955; s. 1, ch. 65-151; ss. 31, 35, ch. 69-106; s. 1, ch. 70-127; s. 1, ch. 73-326; s. 133, ch. 92-279; s. 55, ch. 92-326; s. 17, ch. 95-154; s. 503, ch. 97-102; s. 98, ch. 99-255.



650.03 - Federal-state agreement; interstate instrumentalities.

650.03 Federal-state agreement; interstate instrumentalities.—

(1) The state agency with the approval of the Governor, is hereby authorized to enter on behalf of the state into an agreement with the Federal Security Administrator, consistent with the terms and provisions of this chapter, for the purpose of extending the benefits of the Federal Old-age and Survivors Insurance System to employees of the state or any political subdivision thereof with respect to services specified in such agreement which constitutes “employment” as defined in s. 650.02. Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration, and other appropriate provisions as the state agency and the Secretary of Health, Education, and Welfare shall agree upon, but, except as may be otherwise required by or under the Social Security Act as to the services to be covered, such agreement shall provide in effect that:

(a) Benefits will be provided for employees whose services are covered by the agreement (and their dependents and survivors) on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act;

(b) The state will pay to the Secretary of the Treasury, at such time or times as may be prescribed under the Social Security Act, contributions with respect to wages (as defined in s. 650.02), equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that act.

(c) Such agreement shall be effective with respect to services in employment covered by the agreement performed after January 1, 1951;

(d) All services which constitute employment as defined in s. 650.02 and are performed in the employ of the state by employees of the state, shall be covered by the agreement.

(e) All services which:

1. Constitute employment as defined in s. 650.02;

2. Are performed in the employ of a political subdivision of the state; and

3. Are covered by a plan which is in conformity with the terms of the agreement and has been approved by the state agency under s. 650.05, shall be covered by the agreement.

(f) As modified, the agreement shall include all services described in either paragraph (d) or paragraph (e) of this subsection and performed by individuals to whom s. 218(c)(3)(C) of the Social Security Act is applicable, and shall provide for election by the employer as to whether the service of any such individual shall continue to be covered by the agreement in case she or he thereafter becomes eligible to be a member of a retirement system.

(g) As modified, the agreement shall include all services described in either paragraph (d) or paragraph (e) of this subsection and performed by individuals in positions covered by a retirement system with respect to which the Governor has issued a certificate to the Secretary of Health, Education, and Welfare pursuant to s. 218(d)(3) of the Social Security Act, as amended.

(2) Any instrumentality jointly created by this state and any other state or states is hereby authorized, upon the granting of like authority by such other state or states:

(a) To enter into an agreement with the Secretary of Health, Education, and Welfare whereby the benefits of the Federal Old-age and Survivors Insurance System shall be extended to employees of such instrumentality;

(b) To require its employees to pay (and for that purpose to deduct from their wages) contributions equal to the amounts which they would be required to pay under s. 650.04(1) if they were covered by an agreement made pursuant to subsection (1); and

(c) To make payments to the Secretary of the Treasury in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreements. Such agreement shall, to the extent practicable, be consistent with the terms and provisions of subsection (1) and other provisions of this chapter.

(3) Where a retirement system established by the state or any political subdivision thereof covers positions of police officers or firefighters, or both, and whether or not other positions are covered by such system, there shall, for the purposes of this chapter, be deemed to be a separate retirement system with respect to the positions of police officers and a separate retirement system with respect to the positions of firefighters.

(4) For the purposes of this chapter any retirement system established by the state or any political subdivision thereof, which, on, before, or after the date of enactment of this subsection is divided into two divisions or parts, one of which is composed of positions of members of such system who desire coverage under an agreement under this chapter and the other of which is composed of positions of members of such system who do not desire such coverage, shall, upon the Governor’s authorization of a referendum for either division or part, be deemed to be a separate retirement system with respect to each such division or part. The positions of individuals who become members of such system after such coverage is extended shall be included in such division or part composed of members desiring such coverage. The position of any individual which is covered by any retirement system to which the preceding two sentences are applicable shall, if such individual is ineligible to become a member of such system on the date of enactment of this subsection or, if later, the day she or he first occupies such position, be deemed to be covered by the separate retirement system consisting of the positions of members of the division or part who do not desire coverage under this chapter.

(5) For purposes of this chapter, employees of the institutions of higher learning under the Board of Governors of the State University System who are covered by the Teachers’ Retirement System shall be deemed to be covered by a separate retirement system for each institution.

(6) If a retirement system covers positions of employees of a hospital which is an integral part of a municipal political subdivision, then, for the purposes of this chapter, there shall be deemed to be a separate retirement system for the employees of such hospital.

History.—s. 3, ch. 26841, 1951; s. 4, ch. 28246, 1953; ss. 6, 7, 8, 9, ch. 29824, 1955; s. 1, ch. 57-226; s. 1, ch. 57-780; s. 1, ch. 61-138; s. 2, ch. 63-204; s. 504, ch. 97-102; s. 62, ch. 2007-217.



650.04 - Contributions by state employees.

650.04 Contributions by state employees.—

(1) Every employee of the state whose services are covered by an agreement entered into under s. 650.03 shall be required to pay for the period of such coverage contributions, with respect to wages as defined in s. 650.02, equal to the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee’s retention in the service of the state, or the employee’s entry upon such service, after the enactment of this chapter.

(2) The contribution imposed by this section shall be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution. Effective January 1987, such contributions shall be submitted to the Internal Revenue Service as directed by the Social Security Administration.

(3) If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the state agency shall prescribe.

History.—s. 4, ch. 26841, 1951; s. 10, ch. 29824, 1955; s. 2, ch. 61-119; s. 505, ch. 97-102; s. 34, ch. 2004-234.



650.05 - Plans for coverage of employees of political subdivisions.

650.05 Plans for coverage of employees of political subdivisions.—

(1) Each political subdivision of the state is authorized to submit for approval by the state agency a plan for extending the benefits of Title II of the Social Security Act, in conformity with the applicable provisions of such act, to employees of such political subdivisions. Each such plan and any amendment thereof shall be approved by the state agency if it is found that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the state agency, except that no such plan shall be approved unless:

(a) It is in conformity with the requirements of the Social Security Act and with the agreement entered into under s. 650.03;

(b) It provides that all services which constitute employment as defined in s. 650.02 are performed in the employ of the political subdivisions by employees thereof, shall be covered by the plan, except such of those services set forth in s. 650.02(2)(c) as the political subdivision specifically elects to exclude;

(c) It specifies the source or sources from which the funds necessary to make the payments required by paragraph (3)(a) are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose;

(d) It provides for such methods of administration of the plan by the political subdivision as are found by the state agency to be necessary for the proper and efficient administration of the plan;

(e) It provides that the political subdivision will make such reports, in such form and containing such information, as the state agency may from time to time require, and comply with such provisions as the state agency or the Secretary of Health and Human Services may from time to time find necessary to assure the correctness and verification of such reports; and

(f) It authorizes the state agency to terminate the plan in its entirety, in the discretion of the state agency, if it finds that there has been a failure to comply substantially with any provisions contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the state agency and may be consistent with the provisions of the Social Security Act.

(2) The state agency shall not finally refuse to approve a plan submitted by a political subdivision under subsection (1), and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to the political subdivision affected thereby. Any final decision of the state agency shall be subject to proper judicial review.

(3)(a) Each political subdivision as to which a plan has been approved under this section shall pay to the Internal Revenue Service, with respect to wages (as defined in s. 650.02), at such time or times as the Social Security Administration may prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the state agency under s. 650.03.

(b) Each political subdivision required to make payments under paragraph (a) is authorized, in consideration of the employee’s retention in, or entry upon, employment after enactment of this chapter, to impose upon each of its employees, as to services which are covered by an approved plan, a contribution with respect to his or her wages as defined in s. 650.02 not exceeding the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act, and to deduct the amount of such contribution from his or her wages as and when paid. Contributions so collected shall be paid to the Internal Revenue Service in partial discharge of the liability of such political subdivision or instrumentality under paragraph (a). Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

(4) Notwithstanding any other provision of this chapter, effective January 1, 1972, all state political subdivisions receiving financial aid which provide social security coverage for their employees pursuant to this chapter and the various retirement systems as authorized by law shall, in addition to other purposes, use all grants-in-aid and other revenue received from the state to pay the employer’s share of social security cost. The grants-in-aid and other revenue specifically include, but are not limited to, minimum foundation program grants to public school districts and community colleges; gasoline, motor fuel, cigarette, racing, and insurance premium taxes distributed to political subdivisions; and amounts specifically appropriated as grants-in-aid for mental health, intellectual disabilities, and mosquito control programs.

History.—s. 5, ch. 26841, 1951; ss. 5, 6, 7, ch. 28246, 1953; s. 11, ch. 29824, 1955; s. 2, ch. 61-119; s. 1, ch. 72-109; s. 70, ch. 72-221; s. 1, ch. 72-342; s. 11, ch. 83-76; s. 506, ch. 97-102; s. 35, ch. 2004-234; s. 127, ch. 2005-2; s. 24, ch. 2006-312; s. 22, ch. 2013-162.



650.07 - Rules and regulations.

650.07 Rules and regulations.—The state agency shall make and publish such rules and regulations, not inconsistent with the provisions of this chapter, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this chapter.

History.—s. 7, ch. 26841, 1951.



650.09 - Liberal construction.

650.09 Liberal construction.—The provisions of this chapter shall be liberally construed in order to effectively carry out the purposes of the chapter as set forth in the declaration of public policy.

History.—s. 9, ch. 26841, 1951.



650.10 - Referenda and certification.

650.10 Referenda and certification.—

(1) The Governor, or an official of the state designated by the Governor for the purpose, is empowered to authorize and supervise the conduct of employee referenda prescribed by s. 218(d)(3) of the Social Security Act, on the question of whether service in positions covered by a retirement system established by the state or by a political subdivision thereof should be excluded from or included under an agreement under this chapter. The notice of referendum required by s. 218(d)(3)(C) of the Social Security Act to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or individual designated to supervise the referendum shall deem necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject, if their services are included under an agreement under this chapter.

(2) Upon receiving evidence satisfactory to her or him that with respect to any such referendum the conditions specified in s. 218(d)(3) of the Social Security Act have been met, the Governor, or an official of the state designated by the Governor for the purpose, shall so certify to the Secretary of Health, Education, and Welfare.

History.—s. 12, ch. 29824, 1955; s. 2, ch. 61-138; s. 507, ch. 97-102.






Chapter 651 - CONTINUING CARE CONTRACTS

651.011 - Definitions.

651.011 Definitions.—As used in this chapter, the term:

(1) “Advertising” means the dissemination of written, visual, or electronic information by a provider, or any person affiliated with or controlled by a provider, to potential residents or their representatives for the purpose of inducing such persons to subscribe to or enter into a contract for continuing care or continuing care at-home.

(2) “Continuing care” or “care” means, pursuant to a contract, furnishing shelter and nursing care or personal services to a resident who resides in a facility, whether such nursing care or personal services are provided in the facility or in another setting designated in the contract for continuing care, by an individual not related by consanguinity or affinity to the resident, upon payment of an entrance fee.

(3) “Continuing Care Advisory Council” or “advisory council” means the council established in s. 651.121.

(4) “Continuing care at-home” means, pursuant to a contract other than a contract described in subsection (2), furnishing to a resident who resides outside the facility the right to future access to shelter and nursing care or personal services, whether such services are provided in the facility or in another setting designated in the contract, by an individual not related by consanguinity or affinity to the resident, upon payment of an entrance fee.

(5) “Entrance fee” means an initial or deferred payment of a sum of money or property made as full or partial payment for continuing care or continuing care at-home. An accommodation fee, admission fee, member fee, or other fee of similar form and application are considered to be an entrance fee.

(6) “Facility” means a place where continuing care is furnished and may include one or more physical plants on a primary or contiguous site or an immediately accessible site. As used in this subsection, the term “immediately accessible site” means a parcel of real property separated by a reasonable distance from the facility as measured along public thoroughfares, and the term “primary or contiguous site” means the real property contemplated in the feasibility study required by this chapter.

(7) “Generally accepted accounting principles” means those accounting principles and practices adopted by the Financial Accounting Standards Board and the American Institute of Certified Public Accountants, including Statement of Position 90-8 with respect to any full year to which the statement applies.

(8) “Insolvency” means the condition in which the provider is unable to pay its obligations as they come due in the normal course of business.

(9) “Licensed” means that the provider has obtained a certificate of authority from the department.

(10) “Nursing care” means those services or acts rendered to a resident by an individual licensed or certified pursuant to chapter 464.

(11) “Personal services” has the same meaning as in s. 429.02.

(12) “Provider” means the owner or operator, whether a natural person, partnership or other unincorporated association, however organized, trust, or corporation, of an institution, building, residence, or other place, whether operated for profit or not, which owner or operator provides continuing care or continuing care at-home for a fixed or variable fee, or for any other remuneration of any type, whether fixed or variable, for the period of care, payable in a lump sum or lump sum and monthly maintenance charges or in installments. The term does not apply to an entity that has existed and continuously operated a facility located on at least 63 acres in this state providing residential lodging to members and their spouses for at least 66 years on or before July 1, 1989, and has the residential capacity of 500 persons, is directly or indirectly owned or operated by a nationally recognized fraternal organization, is not open to the public, and accepts only its members and their spouses as residents.

(13) “Records” means the permanent financial, directory, and personnel information and data maintained by a provider pursuant to this chapter.

(14) “Resident” means a purchaser of, a nominee of, or a subscriber to a continuing care or continuing care at-home contract. Such contract does not give the resident a part ownership of the facility in which the resident is to reside, unless expressly provided in the contract.

(15) “Shelter” means an independent living unit, room, apartment, cottage, villa, personal care unit, nursing bed, or other living area within a facility set aside for the exclusive use of one or more identified residents.

History.—s. 1, ch. 77-323; s. 170, ch. 79-164; ss. 1, 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 1, 31, 33, 35, ch. 83-328; s. 1, ch. 91-98; s. 33, ch. 91-263; s. 12, ch. 93-22; s. 36, ch. 93-216; s. 2, ch. 96-363; s. 12, ch. 97-82; s. 1, ch. 97-229; s. 1662, ch. 2003-261; s. 99, ch. 2006-197; s. 1, ch. 2010-202; s. 1, ch. 2011-193.



651.012 - Exempted facility; written disclosure of exemption.

651.012 Exempted facility; written disclosure of exemption.—Any facility exempted under ss. 632.637(1)(e) and 651.011(12) must provide written disclosure of such exemption to each person admitted to the facility after October 1, 1996. This disclosure must be written using language likely to be understood by the person and must briefly explain the exemption.

History.—s. 3, ch. 96-363; s. 1663, ch. 2003-261; s. 2, ch. 2010-202; s. 2, ch. 2011-193.



651.013 - Chapter exclusive; applicability of other laws.

651.013 Chapter exclusive; applicability of other laws.—

(1) Except as herein provided, providers of continuing care and continuing care at-home are governed by the provisions of this chapter and are exempt from all other provisions of the Florida Insurance Code.

(2) In addition to other applicable provisions cited in this chapter, the office has the authority granted under ss. 624.302 and 624.303, 624.308-624.312, 624.319(1)-(3), 624.320-624.321, 624.324, and 624.34 of the Florida Insurance Code to regulate providers of continuing care and continuing care at-home.

History.—ss. 31, 52, ch. 85-321; s. 12, ch. 93-22; s. 2, ch. 97-229; s. 1664, ch. 2003-261; s. 140, ch. 2004-5; s. 3, ch. 2011-193.



651.014 - Insurance business not authorized.

651.014 Insurance business not authorized.—Nothing in the Florida Insurance Code or this chapter shall be deemed to authorize any provider of a continuing care facility to transact any insurance business other than that of continuing care insurance or otherwise to engage in any other type of insurance unless it is authorized under a certificate of authority issued by the office under the provisions of the Florida Insurance Code.

History.—ss. 32, 52, ch. 85-321; s. 12, ch. 93-22; s. 1665, ch. 2003-261.



651.015 - Administration; forms; fees; rules; fines.

651.015 Administration; forms; fees; rules; fines.—The administration of this chapter is vested in the commission, office, and department, which shall:

(1) Prepare and furnish all forms necessary under the provisions of this chapter in relation to applications for provisional certificates of authority, certificates of authority or renewals thereof, statements, examinations, and other required reports. The office is authorized to accept any application statement, report, or information submitted electronically or by facsimile to comply with requirements in this chapter or rules adopted under this section. The commission may adopt rules to implement the provisions of this subsection.

(2) Collect in advance, and the applicant shall pay in advance, the following fees:

(a) At the time of filing an application for a certificate of authority, an application fee in the amount of $75 for each facility.

(b) At the time of filing the annual report required by s. 651.026, a fee in the amount of $100 for each year or part thereof for each facility.

(c) A late fee not to exceed $50 a day for each day of noncompliance.

(d) A fee to cover the actual cost of a credit report and fingerprint processing.

(e) At the time of filing an application for a provisional certificate of authority, a fee in the amount of $50.

(3) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

(4) Impose administrative fines and penalties pursuant to this chapter.

(5) Deposit all fees and fines collected under the provisions of this chapter into the Insurance Regulatory Trust Fund.

History.—s. 1, ch. 77-323; s. 249, ch. 79-400; ss. 2, 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 2, 31, 33, 35, ch. 83-328; s. 1, ch. 87-136; s. 12, ch. 93-22; s. 3, ch. 97-229; s. 217, ch. 98-200; s. 1, ch. 2002-222; s. 1666, ch. 2003-261.



651.018 - Administrative supervision.

651.018 Administrative supervision.—The office may place a facility in administrative supervision pursuant to part VI of chapter 624.

History.—ss. 2, 16, ch. 91-98; s. 12, ch. 93-22; s. 1667, ch. 2003-261.



651.019 - New financing, additional financing, or refinancing.

651.019 New financing, additional financing, or refinancing.—

(1) After issuance of a certificate of authority, the provider shall submit to the office a general outline, including intended use of proceeds, with respect to any new financing, additional financing, or refinancing at least 30 days before the closing date of such financing transaction.

(2) The provider shall furnish any information the office may reasonably request in connection with any new financing, additional financing, or refinancing, including, but not limited to, the financing agreements and any related documents, escrow or trust agreements, and statistical or financial data. The provider shall also submit to the office copies of executed financing documents within 30 days after the closing date.

History.—ss. 3, 16, ch. 91-98; s. 12, ch. 93-22; s. 1668, ch. 2003-261.



651.021 - Certificate of authority required.

651.021 Certificate of authority required.—

(1) No person may engage in the business of providing continuing care, issuing contracts for continuing care or continuing care at-home, or constructing a facility for the purpose of providing continuing care in this state without a certificate of authority obtained from the office as provided in this chapter. This subsection does not prohibit the preparation of a construction site or construction of a model residence unit for marketing purposes, or both. The office may allow the purchase of an existing building for the purpose of providing continuing care if the office determines that the purchase is not being made to circumvent the prohibitions in this section.

(2) Written approval must be obtained from the office before commencing construction or marketing for an expansion of a certificated facility equivalent to the addition of at least 20 percent of existing units or 20 percent or more in the number of continuing care at-home contracts. This provision does not apply to construction for which a certificate of need from the Agency for Health Care Administration is required.

(a) For providers that offer both continuing care and continuing care at-home, the 20 percent is based on the total of both existing units and existing contracts for continuing care at-home. For purposes of this subsection, an expansion includes increases in the number of constructed units or continuing care at-home contracts or a combination of both.

(b) The application for such approval shall be on forms adopted by the commission and provided by the office. The application must include the feasibility study required by s. 651.022(3) or s. 651.023(1)(b) and such other information as required by s. 651.023. If the expansion is only for continuing care at-home contracts, an actuarial study prepared by an independent actuary in accordance with standards adopted by the American Academy of Actuaries which presents the financial impact of the expansion may be substituted for the feasibility study.

(c) In determining whether an expansion should be approved, the office shall use the criteria provided in ss. 651.022(6) and 651.023(4).

History.—s. 1, ch. 77-323; ss. 3, 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 3, 31, 33, 35, ch. 83-328; s. 1, ch. 86-209; s. 1, ch. 89-363; ss. 1, 12, ch. 93-22; s. 275, ch. 99-8; s. 1669, ch. 2003-261; s. 4, ch. 2011-193.



651.022 - Provisional certificate of authority; application.

651.022 Provisional certificate of authority; application.—

(1) Each applicant for a certificate of authority shall first apply for and obtain a provisional certificate of authority pursuant to this section.

(2) The application for a provisional certificate of authority shall be on a form prescribed by the commission and shall contain the following information:

(a) If the applicant or provider is a corporation, a copy of the articles of incorporation and bylaws; if the applicant or provider is a partnership or other unincorporated association, a copy of the partnership agreement, articles of association, or other membership agreement; and, if the applicant or provider is a trust, a copy of the trust agreement or instrument.

(b) The full names, residences, and business addresses of:

1. The proprietor, if the applicant or provider is an individual.

2. Every partner or member, if the applicant or provider is a partnership or other unincorporated association, however organized, having fewer than 50 partners or members, together with the business name and address of the partnership or other organization.

3. The principal partners or members, if the applicant or provider is a partnership or other unincorporated association, however organized, having 50 or more partners or members, together with the business name and business address of the partnership or other organization. If such unincorporated organization has officers and a board of directors, the full name and business address of each officer and director may be set forth in lieu of the full name and business address of its principal members.

4. The corporation and each officer and director thereof, if the applicant or provider is a corporation.

5. Every trustee and officer, if the applicant or provider is a trust.

6. The manager, whether an individual, corporation, partnership, or association.

7. Any stockholder holding at least a 10 percent interest in the operations of the facility in which the care is to be offered.

8. Any person whose name is required to be provided in the application under this paragraph and who owns any interest in or receives any remuneration from, directly or indirectly, any professional service firm, association, trust, partnership, or corporation providing goods, leases, or services to the facility for which the application is made, with a real or anticipated value of $10,000 or more, and the name and address of the professional service firm, association, trust, partnership, or corporation in which such interest is held. The applicant shall describe such goods, leases, or services and the probable cost to the facility or provider and shall describe why such goods, leases, or services should not be purchased from an independent entity.

9. Any person, corporation, partnership, association, or trust owning land or property leased to the facility, along with a copy of the lease agreement.

10. Any affiliated parent or subsidiary corporation or partnership.

(c)1. Evidence that the applicant is reputable and of responsible character. If the applicant is a firm, association, organization, partnership, business trust, corporation, or company, the form shall require evidence that the members or shareholders are reputable and of responsible character, and the person in charge of providing care under a certificate of authority shall likewise be required to produce evidence of being reputable and of responsible character.

2. Evidence satisfactory to the office of the ability of the applicant to comply with the provisions of this chapter and with rules adopted by the commission pursuant to this chapter.

3. A statement of whether a person identified in the application for a provisional certificate of authority or the administrator or manager of the facility, if such person has been designated, or any such person living in the same location:

a. Has been convicted of a felony or has pleaded nolo contendere to a felony charge, or has been held liable or has been enjoined in a civil action by final judgment, if the felony or civil action involved fraud, embezzlement, fraudulent conversion, or misappropriation of property.

b. Is subject to a currently effective injunctive or restrictive order or federal or state administrative order relating to business activity or health care as a result of an action brought by a public agency or department, including, without limitation, an action affecting a license under chapter 400 or chapter 429.

The statement shall set forth the court or agency, the date of conviction or judgment, and the penalty imposed or damages assessed, or the date, nature, and issuer of the order. Before determining whether a provisional certificate of authority is to be issued, the office may make an inquiry to determine the accuracy of the information submitted pursuant to subparagraphs 1. and 2.

(d) The contracts for continuing care and continuing care at-home to be entered into between the provider and residents which meet the minimum requirements of s. 651.055 or s. 651.057 and which include a statement describing the procedures required by law relating to the release of escrowed entrance fees. Such statement may be furnished through an addendum.

(e) Any advertisement or other written material proposed to be used in the solicitation of residents.

(f) Such other reasonable data, financial statements, and pertinent information as the commission or office may reasonably require with respect to the provider or the facility, including the most recent audited financial statements of comparable facilities currently or previously owned, managed, or developed by the applicant or its principal, to assist in determining the financial viability of the project and the management capabilities of its managers and owners.

(g) The forms of the residency contracts, reservation contracts, escrow agreements, and wait list contracts, if applicable, which are proposed to be used by the provider in the furnishing of care. The office shall approve contracts and escrow agreements that comply with ss. 651.023(1)(c), 651.033, 651.055, and 651.057. Thereafter, no other form of contract or agreement may be used by the provider until it has been submitted to the office and approved.

(3) In addition to the information required in subsection (2), an applicant for a provisional certificate of authority shall submit a market feasibility study. The market feasibility study shall include at least the following information:

(a) A description of the proposed facility, including the location, size, anticipated completion date, and the proposed construction program.

(b) An identification and evaluation of the primary and secondary market areas of the facility and the projected unit sales per month.

(c) Projected revenues, including anticipated entrance fees; monthly service fees; nursing care rates, if applicable; and all other sources of revenue, including the total amount of debt financing required.

(d) Projected expenses, including staffing requirements and salaries; cost of property, plant, and equipment, including depreciation expense; interest expense; marketing expense; and other operating expenses.

(e) Current assets and liabilities of the applicant.

(f) Expectations of the financial condition of the project, including the projected cash flow and a projected balance sheet and an estimate of the funds anticipated to be necessary to cover startup losses.

(g) The inflation factor, if any, assumed in the study for the proposed facility and how and where it is applied.

(h) Project costs, marketing projections, resident fees and charges, the competition, resident contract provisions, and other factors which affect the feasibility of the facility.

(i) The name of the person who prepared the feasibility study and the experience of such person in preparing similar studies or otherwise consulting in the field of continuing care.

(4) If an applicant has or proposes to have more than one facility offering continuing care or continuing care at-home, a separate provisional certificate of authority and a separate certificate of authority must be obtained for each facility.

(5)(a) Within 30 days after receipt of an application for a provisional certificate of authority, the office shall examine the application and shall notify the applicant in writing, specifically setting forth and specifically requesting any additional information the office is permitted by law to require. If the application submitted is determined by the office to be substantially incomplete so as to require substantial additional information, including biographical information, the office may return the application to the applicant with a written notice that the application as received is substantially incomplete and, therefore, unacceptable for filing without further action required by the office. Any filing fee received shall be refunded to the applicant.

(b) Within 15 days after receipt of all of the requested additional information, the office shall notify the applicant in writing that all of the requested information has been received and the application is deemed to be complete as of the date of the notice. Failure to so notify the applicant in writing within the 15-day period shall constitute acknowledgment by the office that it has received all requested additional information, and the application shall be deemed to be complete for purposes of review upon the date of the filing of all of the requested additional information.

(6) Within 45 days after the date an application is deemed complete as set forth in paragraph (5)(b), the office shall complete its review and issue a provisional certificate of authority to the applicant based upon its review and a determination that the application meets all requirements of law, that the feasibility study was based on sufficient data and reasonable assumptions, and that the applicant will be able to provide continuing care or continuing care at-home as proposed and meet all financial obligations related to its operations, including the financial requirements of this chapter. If the application is denied, the office shall notify the applicant in writing, citing the specific failures to meet the provisions of this chapter. Such denial entitles the applicant to a hearing pursuant to chapter 120.

(7) The issuance of a provisional certificate of authority entitles the applicant to collect entrance fees and reservation deposits from prospective residents. All or any part of an entrance fee or deposit collected shall be placed in an escrow account or on deposit with the department, pursuant to s. 651.033, until a certificate of authority is issued by the office.

(8) The office shall not approve any application which includes in the plan of financing any encumbrance of the operating reserves required by this chapter.

History.—ss. 4, 33, ch. 83-328; s. 35, ch. 85-62; s. 42, ch. 85-321; s. 2, ch. 87-136; s. 2, ch. 89-363; s. 2, ch. 92-56; s. 12, ch. 93-22; s. 4, ch. 97-229; s. 1670, ch. 2003-261; s. 100, ch. 2006-197; s. 3, ch. 2010-202; s. 5, ch. 2011-193.



651.023 - Certificate of authority; application.

651.023 Certificate of authority; application.—

(1) After issuance of a provisional certificate of authority, the office shall issue to the holder of such provisional certificate a certificate of authority if the holder of the provisional certificate provides the office with the following information:

(a) Any material change in status with respect to the information required to be filed under s. 651.022(2) in the application for the provisional certificate.

(b) A feasibility study prepared by an independent consultant which contains all of the information required by s. 651.022(3) and financial forecasts or projections prepared in accordance with standards adopted by the American Institute of Certified Public Accountants or in accordance with standards for feasibility studies or continuing care retirement communities adopted by the Actuarial Standards Board.

1. The study must also contain an independent evaluation and examination opinion, or a comparable opinion acceptable to the office, by the consultant who prepared the study, of the underlying assumptions used as a basis for the forecasts or projections in the study and that the assumptions are reasonable and proper and the project as proposed is feasible.

2. The study must take into account project costs, actual marketing results to date and marketing projections, resident fees and charges, competition, resident contract provisions, and any other factors which affect the feasibility of operating the facility.

3. If the study is prepared by an independent certified public accountant, it must contain an examination opinion for the first 3 years of operations and financial projections having a compilation opinion for the next 3 years. If the study is prepared by an independent consulting actuary, it must contain mortality and morbidity data and an actuary’s signed opinion that the project as proposed is feasible and that the study has been prepared in accordance with standards adopted by the American Academy of Actuaries.

(c) Subject to subsection (4), a provider may submit an application for a certificate of authority and any required exhibits upon submission of proof that the project has a minimum of 30 percent of the units reserved for which the provider is charging an entrance fee. This does not apply to an application for a certificate of authority for the acquisition of a facility for which a certificate of authority was issued before October 1, 1983, to a provider who subsequently becomes a debtor in a case under the United States Bankruptcy Code, 11 U.S.C. ss. 101 et seq., or to a provider for which the department has been appointed receiver pursuant to part II of chapter 631.

(d) Proof that commitments have been secured for both construction financing and long-term financing or a documented plan acceptable to the office has been adopted by the applicant for long-term financing.

(e) Proof that all conditions of the lender have been satisfied to activate the commitment to disburse funds other than the obtaining of the certificate of authority, the completion of construction, or the closing of the purchase of realty or buildings for the facility.

(f) Proof that the aggregate amount of entrance fees received by or pledged to the applicant, plus anticipated proceeds from any long-term financing commitment, plus funds from all other sources in the actual possession of the applicant, equal at least 100 percent of the aggregate cost of constructing or purchasing, equipping, and furnishing the facility plus 100 percent of the anticipated startup losses of the facility.

(g) Complete audited financial statements of the applicant, prepared by an independent certified public accountant in accordance with generally accepted accounting principles, as of the date the applicant commenced business operations or for the fiscal year that ended immediately preceding the date of application, whichever is later, and complete unaudited quarterly financial statements attested to by the applicant after the date of the last audit.

(h) Proof that the applicant has complied with the escrow requirements of subsection (5) or subsection (7) and will be able to comply with s. 651.035.

(i) Such other reasonable data, financial statements, and pertinent information as the commission or office may require with respect to the applicant or the facility, to determine the financial status of the facility and the management capabilities of its managers and owners.

(2) Within 30 days after receipt of the information required under subsection (1), the office shall examine such information and notify the provider in writing, specifically requesting any additional information the office is permitted by law to require. Within 15 days after receipt of all of the requested additional information, the office shall notify the provider in writing that all of the requested information has been received and the application is deemed to be complete as of the date of the notice. Failure to notify the applicant in writing within the 15-day period constitutes acknowledgment by the office that it has received all requested additional information, and the application shall be deemed complete for purposes of review on the date of filing all of the required additional information.

(3) Within 45 days after an application is deemed complete as set forth in subsection (2), and upon completion of the remaining requirements of this section, the office shall complete its review and issue or deny a certificate of authority to the holder of a provisional certificate of authority. If a certificate of authority is denied, the office must notify the holder of the provisional certificate in writing, citing the specific failures to satisfy the provisions of this chapter. If denied, the holder of the provisional certificate is entitled to an administrative hearing pursuant to chapter 120.

(4) The office shall issue a certificate of authority upon determining that the applicant meets all requirements of law and has submitted all of the information required by this section, that all escrow requirements have been satisfied, and that the fees prescribed in s. 651.015(2) have been paid.

(a) Notwithstanding satisfaction of the 30-percent minimum reservation requirement of paragraph (1)(c), no certificate of authority shall be issued until the project has a minimum of 50 percent of the units reserved for which the provider is charging an entrance fee, and proof is provided to the office. If a provider offering continuing care at-home is applying for a certificate of authority or approval of an expansion pursuant to s. 651.021(2), the same minimum reservation requirements must be met for the continuing care and continuing care at-home contracts, independently of each other.

(b) In order for a unit to be considered reserved under this section, the provider must collect a minimum deposit of 10 percent of the then-current entrance fee for that unit, and assess a forfeiture penalty of 2 percent of the entrance fee due to termination of the reservation contract after 30 days for any reason other than the death or serious illness of the resident, the failure of the provider to meet its obligations under the reservation contract, or other circumstances beyond the control of the resident that equitably entitle the resident to a refund of the resident’s deposit. The reservation contract must state the cancellation policy and the terms of the continuing care or continuing care at-home contract to be entered into.

(5) Up to 25 percent of the moneys paid for all or any part of an initial entrance fee may be included or pledged for the construction or purchase of the facility or as security for long-term financing. The term “initial entrance fee” means the total entrance fee charged by the facility to the first occupant of a unit.

(a) A minimum of 75 percent of the moneys paid for all or any part of an initial entrance fee collected for continuing care or continuing care at-home shall be placed in an escrow account or on deposit with the department as prescribed in s. 651.033.

(b) For an expansion as provided in s. 651.021(2), a minimum of 75 percent of the moneys paid for all or any part of an initial entrance fee collected for continuing care and 50 percent of the moneys paid for all or any part of an initial fee collected for continuing care at-home shall be placed in an escrow account or on deposit with the department as prescribed in s. 651.033.

(6) The provider is entitled to secure release of the moneys held in escrow within 7 days after receipt by the office of an affidavit from the provider, along with appropriate copies to verify, and notification to the escrow agent by certified mail, that the following conditions have been satisfied:

(a) A certificate of occupancy has been issued.

(b) Payment in full has been received for at least 70 percent of the total units of a phase or of the total of the combined phases constructed. If a provider offering continuing care at-home is applying for a release of escrowed entrance fees, the same minimum requirement must be met for the continuing care and continuing care at-home contracts, independently of each other.

(c) The consultant who prepared the feasibility study required by this section or a substitute approved by the office certifies within 12 months before the date of filing for office approval that there has been no material adverse change in status with regard to the feasibility study. If a material adverse change exists at the time of submission, sufficient information acceptable to the office and the feasibility consultant must be submitted which remedies the adverse condition.

(d) Proof that commitments have been secured or a documented plan adopted by the applicant has been approved by the office for long-term financing.

(e) Proof that the provider has sufficient funds to meet the requirements of s. 651.035, which may include funds deposited in the initial entrance fee account.

(f) Proof as to the intended application of the proceeds upon release and proof that the entrance fees when released will be applied as represented to the office.

Notwithstanding chapter 120, no person, other than the provider, the escrow agent, and the office, may have a substantial interest in any office decision regarding release of escrow funds in any proceedings under chapter 120 or this chapter regarding release of escrow funds.

(7) In lieu of the provider fulfilling the requirements in subsection (5) and paragraphs (6)(b) and (d), the office may authorize the release of escrowed funds to retire all outstanding debts on the facility and equipment upon application of the provider and upon the provider’s showing that the provider will grant to the residents a first mortgage on the land, buildings, and equipment that constitute the facility, and that the provider has satisfied paragraphs (6)(a), (c), and (e). Such mortgage shall secure the refund of the entrance fee in the amount required by this chapter. The granting of such mortgage is subject to the following:

(a) The first mortgage is granted to an independent trust that is beneficially held by the residents. The document creating the trust must include a provision that agrees to an annual audit and will furnish to the office all information the office may reasonably require. The mortgage may secure payment on bonds issued to the residents or trustee. Such bonds are redeemable after termination of the residency contract in the amount and manner required by this chapter for the refund of an entrance fee.

(b) Before granting a first mortgage to the residents, all construction must be substantially completed and substantially all equipment must be purchased. No part of the entrance fees may be pledged as security for a construction loan or otherwise used for construction expenses before the completion of construction.

(c) If the provider is leasing the land or buildings used by the facility, the leasehold interest must be for a term of at least 30 years.

(8) The timeframes provided under s. 651.022(5) and (6) apply to applications submitted under s. 651.021(2). The office may not issue a certificate of authority to a facility that does not have a component that is to be licensed pursuant to part II of chapter 400 or to part I of chapter 429 or that does not offer personal services or nursing services through written contractual agreement. A written contractual agreement must be disclosed in the contract for continuing care or continuing care at-home and is subject to the provisions of s. 651.1151, relating to administrative, vendor, and management contracts.

(9) The office may not approve an application that includes in the plan of financing any encumbrance of the operating reserves required by this chapter.

History.—ss. 5, 33, ch. 83-328; s. 36, ch. 85-62; s. 43, ch. 85-321; s. 2, ch. 86-209; s. 3, ch. 87-136; s. 3, ch. 89-363; s. 4, ch. 91-98; s. 3, ch. 92-56; ss. 2, 12, ch. 93-22; s. 508, ch. 97-102; s. 5, ch. 97-229; s. 1671, ch. 2003-261; s. 101, ch. 2006-197; s. 6, ch. 2011-193.



651.0235 - Validity of provisional certificates of authority and certificates of authority.

651.0235 Validity of provisional certificates of authority and certificates of authority.—

(1) The provisional certificate of authority and certificate of authority shall be valid for as long as the office determines that the provider continues to meet the requirements of this chapter.

(2) If the provider fails to meet the requirements of this chapter for a provisional certificate of authority or a certificate of authority, the office may notify the provider of any deficiencies and require the provider to correct such deficiencies within a period to be determined by the office. If such deficiencies are not corrected within 20 days after the notice to the provider, or within less time at the discretion of the office, the office shall notify the Continuing Care Advisory Council, which may assist the facility in formulating a remedial plan to be submitted to the office within 60 days after the date of notification. The time period for correcting the deficiencies may be extended upon submission of a plan for corrective action approved by the office. If such deficiencies have not been cleared by the expiration of such time period, as extended, the office shall petition for a delinquency proceeding or pursue such other relief as provided under this chapter, as the circumstances may require.

(3) The office shall notify the Agency for Health Care Administration of any facility for which a provisional certificate of authority or certificate of authority is no longer valid.

History.—ss. 4, 9, ch. 87-136; s. 12, ch. 93-22; s. 6, ch. 97-229; s. 1672, ch. 2003-261; s. 4, ch. 2010-202.



651.024 - Acquisition.

651.024 Acquisition.—A person issued a certificate of authority to operate a continuing care facility or a provisional certificate of authority shall be subject to the provisions of s. 628.4615.

History.—ss. 16, 17, ch. 86-250; s. 10, ch. 90-248; s. 184, ch. 91-108; s. 12, ch. 93-22.



651.026 - Annual reports.

651.026 Annual reports.—

(1) Annually, on or before May 1, the provider shall file an annual report and such other information and data showing its condition as of the last day of the preceding calendar year, except as provided in subsection (5). If the office does not receive the required information on or before May 1, a late fee may be charged pursuant to s. 651.015(2)(c). The office may approve an extension of up to 30 days.

(2) The annual report shall be in such form as the commission prescribes and shall contain at least the following:

(a) Any change in status with respect to the information required to be filed under s. 651.022(2).

(b) Financial statements audited by an independent certified public accountant which must contain, for two or more periods if the facility has been in existence that long, all of the following:

1. An accountant’s opinion and, in accordance with generally accepted accounting principles:

a. A balance sheet;

b. A statement of income and expenses;

c. A statement of equity or fund balances; and

d. A statement of changes in cash flows.

2. Notes to the financial statements considered customary or necessary for full disclosure or adequate understanding of the financial statements, financial condition, and operation.

(c) The following financial information:

1. A detailed listing of the assets maintained in the liquid reserve as required under s. 651.035 and in accordance with part II of chapter 625;

2. A schedule giving additional information relating to property, plant, and equipment having an original cost of at least $25,000, so as to show in reasonable detail with respect to each separate facility original costs, accumulated depreciation, net book value, appraised value or insurable value and date thereof, insurance coverage, encumbrances, and net equity of appraised or insured value over encumbrances. Any property not used in continuing care must be shown separately from property used in continuing care;

3. The level of participation in Medicare or Medicaid programs, or both;

4. A statement of all fees required of residents, including, but not limited to, a statement of the entrance fee charged, the monthly service charges, the proposed application of the proceeds of the entrance fee by the provider, and the plan by which the amount of the entrance fee is determined if the entrance fee is not the same in all cases; and

5. Any change or increase in fees if the provider changes the scope of, or the rates for, care or services, regardless of whether the change involves the basic rate or only those services available at additional costs to the resident.

6. If the provider has more than one certificated facility, or has operations that are not licensed under this chapter, it shall submit a balance sheet, statement of income and expenses, statement of equity or fund balances, and statement of cash flows for each facility licensed under this chapter as supplemental information to the audited financial statements required under paragraph (b).

(d) Such other reasonable data, financial statements, and pertinent information as the commission or office may require with respect to the provider or the facility, or its directors, trustees, members, branches, subsidiaries, or affiliates, to determine the financial status of the facility and the management capabilities of its managers and owners.

(e) Each facility shall file with the office annually, together with the annual report required by this section, a computation of its minimum liquid reserve calculated in accordance with s. 651.035 on a form prescribed by the commission.

(f) If, due to a change in generally accepted accounting principles, the balance sheet, statement of income and expenses, statement of equity or fund balances, or statement of cash flows is known by any other name or title, the annual report must contain financial statements using the changed names or titles that most closely correspond to a balance sheet, statement of income and expenses, statement of equity or fund balances, and statement of changes in cash flows.

(3) The commission shall adopt by rule meaningful measures of assessing the financial viability of a provider. The rule may include the following factors:

(a) Debt service coverage ratios.

(b) Current ratios.

(c) Adjusted current ratios.

(d) Cash flows.

(e) Occupancy rates.

(f) Other measures, ratios, or trends.

(g) Other factors as may be appropriate.

(4) If the provider is an individual, the annual statement shall be sworn to by him or her; if a limited partnership, by the general partner; if a partnership other than a limited partnership, by all the partners; if any other unincorporated association, by all its members or officers and directors; if a trust, by all its trustees and officers; and, if a corporation, by the president and secretary thereof.

(5) A provider may declare at the time of application a fiscal year other than the calendar year, and may use such fiscal year for its accounting period. A provider may subsequently adopt a fiscal year upon providing the office with a copy of the Internal Revenue Service approval of such change, if such approval is required. The annual report filing with the office must be made within 120 days of the last day of the fiscal year of the provider.

(6) The workpapers, account analyses, descriptions of basic assumptions, and other information necessary for a full understanding of the annual statement of a provider as filed with the office shall be made available for visual inspection by the office at the facility or, if the office requests, at another agreed-upon site. Photocopies may not be made unless consented to by the provider.

(7) A filing fee in the amount of $100 shall accompany each annual report required by this section.

(8) All financial reports and any supplemental financial information submitted to the office shall be prepared in conformity with generally accepted accounting principles.

(9) The commission may by rule require all or part of the statements or filings required under this section to be submitted by electronic means in a computer-readable form compatible with the electronic data format specified by the commission.

History.—s. 1, ch. 77-323; s. 250, ch. 79-400; s. 3, ch. 80-13; s. 1, ch. 80-73; s. 437, ch. 81-259; ss. 4, 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 6, 31, 33, 35, ch. 83-328; s. 44, ch. 85-321; s. 5, ch. 87-136; s. 4, ch. 89-363; s. 4, ch. 92-56; ss. 3, 12, ch. 93-22; s. 509, ch. 97-102; s. 7, ch. 97-229; s. 1673, ch. 2003-261; s. 5, ch. 2006-64; s. 5, ch. 2010-202.



651.0261 - Quarterly statements.

651.0261 Quarterly statements.—If the office finds, pursuant to rules of the commission, that such information is needed to properly monitor the financial condition of a provider or facility or is otherwise needed to protect the public interest, the office may require the provider to file, within 45 days after the end of each fiscal quarter, a quarterly unaudited financial statement of the provider or of the facility in the form prescribed by the commission by rule. The commission may by rule require all or part of the statements or filings required under this section to be submitted by electronic means in a computer-readable form compatible with the electronic data format specified by the commission.

History.—ss. 5, 16, ch. 91-98; s. 12, ch. 93-22; s. 1674, ch. 2003-261; s. 6, ch. 2006-64.



651.028 - Accredited facilities.

651.028 Accredited facilities.—If a provider is accredited without stipulations or conditions by a process found by the office to be acceptable and substantially equivalent to the provisions of this chapter, the office may, pursuant to rule of the commission, waive any requirements of this chapter with respect to the provider if the office finds that such waivers are not inconsistent with the security protections intended by this chapter.

History.—ss. 6, 16, ch. 91-98; ss. 4, 12, ch. 93-22; s. 1675, ch. 2003-261; s. 2, ch. 2015-122.



651.033 - Escrow accounts.

651.033 Escrow accounts.—

(1) When funds are required to be deposited in an escrow account pursuant to s. 651.022, s. 651.023, s. 651.035, or s. 651.055:

(a) The escrow account shall be established in a Florida bank, Florida savings and loan association, or Florida trust company acceptable to the office or on deposit with the department; and the funds deposited therein shall be kept and maintained in an account separate and apart from the provider’s business accounts.

(b) An escrow agreement shall be entered into between the bank, savings and loan association, or trust company and the provider of the facility; the agreement shall state that its purpose is to protect the resident or the prospective resident; and, upon presentation of evidence of compliance with applicable portions of this chapter, or upon order of a court of competent jurisdiction, the escrow agent shall release and pay over the funds, or portions thereof, together with any interest accrued thereon or earned from investment of the funds, to the provider or resident as directed.

(c) Any agreement establishing an escrow account required under the provisions of this chapter shall be subject to approval by the office. The agreement shall be in writing and shall contain, in addition to any other provisions required by law, a provision whereby the escrow agent agrees to abide by the duties imposed under this section.

(d) All funds deposited in an escrow account, if invested, shall be invested as set forth in part II of chapter 625; however, such investment may not diminish the funds held in escrow below the amount required by this chapter. Funds deposited in an escrow account are not subject to charges by the escrow agent except escrow agent fees associated with administering the accounts, or subject to any liens, judgments, garnishments, creditor’s claims, or other encumbrances against the provider or facility except as provided in s. 651.035(1).

(e) At the request of either the provider or the office, the escrow agent shall issue a statement indicating the status of the escrow account.

(2) In addition, the escrow agreement shall provide that the escrow agent or another person designated to act in the escrow agent’s place and the provider, except as otherwise provided in s. 651.035, shall notify the office in writing at least 10 days before the withdrawal of any portion of any funds required to be escrowed under the provisions of s. 651.035. However, in the event of an emergency and upon petition by the provider, the office may waive the 10-day notification period and allow a withdrawal of up to 10 percent of the required minimum liquid reserve. The office shall have 3 working days to deny the petition for the emergency 10-percent withdrawal. If the office fails to deny the petition within 3 working days, the petition shall be deemed to have been granted by the office. For the purpose of this section, “working day” means each day that is not a Saturday, Sunday, or legal holiday as defined by Florida law. Also for the purpose of this section, the day the petition is received by the office shall not be counted as one of the 3 days.

(3) In addition, when entrance fees are required to be deposited in an escrow account pursuant to s. 651.022, s. 651.023, or s. 651.055:

(a) The provider shall deliver to the resident a written receipt. The receipt must show the payor’s name and address, the date, the price of the care contract, and the amount of money paid. A copy of each receipt, together with the funds, shall be deposited with the escrow agent or as provided in paragraph (c). The escrow agent shall release such funds to the provider 7 days after the date of receipt of the funds by the escrow agent if the provider, operating under a certificate of authority issued by the office, has met the requirements of s. 651.023(6). However, if the resident rescinds the contract within the 7-day period, the escrow agent shall release the escrowed fees to the resident.

(b) At the request of an individual resident of a facility, the escrow agent shall issue a statement indicating the status of the resident’s portion of the escrow account.

(c) At the request of an individual resident of a facility, the provider may hold the check for the 7-day period and shall not deposit it during this time period. If the resident rescinds the contract within the 7-day period, the check shall be immediately returned to the resident. Upon the expiration of the 7 days, the provider shall deposit the check.

(d) A provider may assess a nonrefundable fee, which is separate from the entrance fee, for processing a prospective resident’s application for continuing care or continuing care at-home.

(4) Any fees of $1,500 or less which are assessed with respect to prospective residents to have their names placed on a facility’s waiting list shall not be subject to the escrow provisions of this section.

(5) When funds are required to be deposited in an escrow account pursuant to s. 651.022, s. 651.023, or s. 651.035, the following shall apply:

(a) The escrow agreement shall require that the escrow agent furnish the provider with a quarterly statement indicating the amount of any disbursements from or deposits to the escrow account and the condition of the account during the period covered by the statement. The agreement shall require that the statement be furnished to the provider by the escrow agent on or before the 10th day of the month following the end of the quarter for which the statement is due. If the escrow agent does not provide the quarterly statement to the provider on or before the 10th day of the month following the month for which the statement is due, the office may, in its discretion, levy against the escrow agent a fine not to exceed $25 a day for each day of noncompliance with the provisions of this subsection.

(b) If the escrow agent does not provide the quarterly statement to the provider on or before the 10th day of the month following the quarter for which the statement is due, the provider shall, on or before the 15th day of the month following the quarter for which the statement is due, send a written request for the statement to the escrow agent by certified mail return receipt requested.

(c) On or before the 20th day of the month following the quarter for which the statement is due, the provider shall file with the office a copy of the escrow agent’s statement or, if the provider has not received the escrow agent’s statement, a copy of the written request to the escrow agent for the statement.

(d) The office may, in its discretion, in addition to any other penalty that may be provided for under this chapter, levy a fine against the provider not to exceed $25 a day for each day the provider fails to comply with the provisions of this subsection.

(e) Funds held on deposit with the department are exempt from the reporting requirements of this subsection.

History.—ss. 6, 25, ch. 81-292; s. 3, ch. 83-265; ss. 7, 33, 35, ch. 83-328; s. 47, ch. 85-321; s. 3, ch. 86-209; s. 6, ch. 87-136; s. 12, ch. 91-110; s. 12, ch. 93-22; s. 510, ch. 97-102; s. 8, ch. 97-229; s. 2, ch. 2002-222; s. 1676, ch. 2003-261; s. 6, ch. 2010-202; s. 7, ch. 2011-193.



651.035 - Minimum liquid reserve requirements.

651.035 Minimum liquid reserve requirements.—

(1) A provider shall maintain in escrow a minimum liquid reserve consisting of the following reserves, as applicable:

(a) Each provider shall maintain in escrow as a debt service reserve the aggregate amount of all principal and interest payments due during the fiscal year on any mortgage loan or other long-term financing of the facility, including property taxes as recorded in the audited financial statements required under s. 651.026. The amount must include any leasehold payments and all costs related to such payments. If principal payments are not due during the fiscal year, the provider shall maintain in escrow as a minimum liquid reserve an amount equal to interest payments due during the next 12 months on any mortgage loan or other long-term financing of the facility, including property taxes.

(b) A provider that has outstanding indebtedness that requires a debt service reserve to be held in escrow pursuant to a trust indenture or mortgage lien on the facility and for which the debt service reserve may only be used to pay principal and interest payments on the debt that the debtor is obligated to pay, and which may include property taxes and insurance, may include such debt service reserve in computing the minimum liquid reserve needed to satisfy this subsection if the provider furnishes to the office a copy of the agreement under which such debt service is held, together with a statement of the amount being held in escrow for the debt service reserve, certified by the lender or trustee and the provider to be correct. The trustee shall provide the office with any information concerning the debt service reserve account upon request of the provider or the office.

(c) Each provider shall maintain in escrow an operating reserve equal to 30 percent of the total operating expenses projected in the feasibility study required by s. 651.023 for the first 12 months of operation. Thereafter, each provider shall maintain in escrow an operating reserve equal to 15 percent of the total operating expenses in the annual report filed pursuant to s. 651.026. If a provider has been in operation for more than 12 months, the total annual operating expenses shall be determined by averaging the total annual operating expenses reported to the office by the number of annual reports filed with the office within the preceding 3-year period subject to adjustment if there is a change in the number of facilities owned. For purposes of this subsection, total annual operating expenses include all expenses of the facility except: depreciation and amortization; interest and property taxes included in paragraph (a); extraordinary expenses that are adequately explained and documented in accordance with generally accepted accounting principles; liability insurance premiums in excess of those paid in calendar year 1999; and changes in the obligation to provide future services to current residents. For providers initially licensed during or after calendar year 1999, liability insurance shall be included in the total operating expenses in an amount not to exceed the premium paid during the first 12 months of facility operation. Beginning January 1, 1993, the operating reserves required under this subsection shall be in an unencumbered account held in escrow for the benefit of the residents. Such funds may not be encumbered or subject to any liens or charges by the escrow agent or judgments, garnishments, or creditors’ claims against the provider or facility. However, if a facility had a lien, mortgage, trust indenture, or similar debt instrument in place before January 1, 1993, which encumbered all or any part of the reserves required by this subsection and such funds were used to meet the requirements of this subsection, then such arrangement may be continued, unless a refinancing or acquisition has occurred, and the provider shall be in compliance with this subsection.

(d) Each provider shall maintain in escrow a renewal and replacement reserve equal to 15 percent of the total accumulated depreciation based on the audited financial statement required to be filed pursuant to s. 651.026, not to exceed 15 percent of the facility’s average operating expenses for the past 3 fiscal years based on the audited financial statements for each of those years. For a provider who is an operator of a facility but is not the owner and depreciation is not included as part of the provider’s financial statement, the renewal and replacement reserve required by this paragraph must equal 15 percent of the total operating expenses of the provider, as described in this section. Each provider licensed before October 1, 1983, shall fully fund the renewal and replacement reserve by October 1, 2003, by multiplying the difference between the former escrow requirement and the present escrow requirement by the number of years the facility has been in operation after October 1, 1983.

(2)(a) In facilities where not all residents are under continuing care or continuing care at-home contracts, the reserve requirements of subsection (1) shall be computed only with respect to the proportional share of operating expenses that are applicable to residents. For purposes of this calculation, the proportional share shall be based upon the ratio of residents under continuing care or continuing care at-home contracts to those residents who do not hold such contracts.

(b) In facilities that have voluntarily and permanently discontinued marketing continuing care and continuing care at-home contracts, the office may allow a reduced debt service reserve as required in subsection (1) based upon the ratio of residents under continuing care or continuing care at-home contracts to those residents who do not hold such contracts if the office finds that such reduction is not inconsistent with the security protections intended by this chapter. In making this determination, the office may consider such factors as the financial condition of the facility, the provisions of outstanding continuing care and continuing care at-home contracts, the ratio of residents under continuing care or continuing care at-home contracts to those residents who do not hold such contracts, the current occupancy rates, the previous sales and marketing efforts, the life expectancy of the remaining residents, and the written policies of the board of directors of the provider or a similar board.

(3) If principal and interest payments are paid to a trust that is beneficially held by the residents as described in s. 651.023(7), the office may waive all or any portion of the escrow requirements for mortgage principal and interest contained in subsection (1) if the office finds that such waiver is not inconsistent with the security protections intended by this chapter.

(4) The office, upon approval of a plan for fulfilling the requirements of this section and upon demonstration by the facility of an annual increase in liquid reserves, may extend the time for compliance.

(5) A provider may satisfy the minimum liquid reserve requirements of this section by acquiring from a financial institution, as specified in paragraph (b), a clean, unconditional irrevocable letter of credit equal to the requirements of this section.

(a) The letter of credit must be issued by a financial institution participating in the State of Florida Treasury Certificate of Deposit Program, and must be approved by the office before issuance and before any renewal or modification thereof. At a minimum, the letter of credit must provide for:

1. Ninety days’ prior written notice to both the provider and the office of the financial institution’s determination not to renew or extend the term of the letter of credit.

2. Unless otherwise arranged by the provider to the satisfaction of the office, deposit by the financial institution of letter of credit funds in an account designated by the office no later than 30 days before the expiration of the letter of credit.

3. Deposit by the financial institution of letter of credit funds in an account designated by the office within 4 business days following written instructions from the office that, in the sole judgment of the office, funding of the minimum liquid reserve is required.

(b) The terms of the letter of credit must be approved by the office and the long-term debt of the financial institution providing such letter of credit must be rated in one of their top three long-term debt rating categories by either Moody’s Investors Service, Standard & Poor’s Corporation, or a recognized securities rating agency acceptable to the office.

(c) The letter of credit must name the office as beneficiary.

(d) Notwithstanding any other provision of this section, a provider using a letter of credit pursuant to this subsection shall, at all times, have and maintain in escrow an operating cash reserve equal to 2 months’ operating expenses as determined pursuant to s. 651.026.

(e) If the issuing financial institution no longer participates in the State of Florida Treasury Certificate of Deposit Program, such financial institution shall deposit as collateral with the department eligible securities, as prescribed by s. 625.52, having a market value equal to or greater than 100 percent of the stated amount of the letter of credit.

(6) Each fiscal year, a provider may withdraw up to 33 percent of the total renewal and replacement reserve available. The reserve available is equal to the market value of the invested reserves at the end of the provider’s prior fiscal year. The withdrawal must be used for capital items or major repairs.

(a) Before any funds are eligible for withdrawal, the provider must obtain written permission from the office by submitting the following:

1. The amount of the withdrawal and the intended use of the proceeds.

2. A board resolution and sworn affidavit signed by two officers or general partners of the provider which indicates approval of the withdrawal and use of the funds.

3. Proof that the provider has met all funding requirements for the operating, debt service, and renewal and replacement reserves computed for the previous fiscal year.

4. Anticipated payment schedule for refunding the renewal and replacement reserve fund.

(b) Within 30 days after the withdrawal of funds, the provider must begin refunding the reserve account in equal monthly payments that allow for a complete funding of the withdrawal within 36 months. If the payment schedule required under subparagraph (a)4. has changed, the provider must update the office with the new payment schedule. If the provider fails to make a required monthly payment or the payment is late, the provider must notify the office within 5 days after the due date of the payment. No additional withdrawals from the renewal and replacement reserve will be allowed until all scheduled payments are current.

History.—s. 1, ch. 77-323; ss. 7, 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 8, 31, 33, 35, ch. 83-328; s. 53, ch. 85-321; s. 4, ch. 86-209; s. 7, ch. 87-136; s. 5, ch. 89-363; s. 7, ch. 91-98; s. 184, ch. 91-108; ss. 5, 12, ch. 93-22; s. 9, ch. 97-229; s. 3, ch. 2002-222; s. 1677, ch. 2003-261; s. 1, ch. 2006-202; s. 7, ch. 2010-202; s. 8, ch. 2011-193.



651.051 - Maintenance of assets and records in state.

651.051 Maintenance of assets and records in state.—No records or assets may be removed from this state by a provider unless the office consents to such removal in writing before such removal. Such consent shall be based upon the provider’s submitting satisfactory evidence that the removal will facilitate and make more economical the operations of the provider and will not diminish the service or protection thereafter to be given the provider’s residents in this state. Prior to such removal, the provider shall give notice to the president or chair of the facility’s residents’ council. If such removal is part of a cash management system which has been approved by the office, disclosure of the system shall meet the notification requirements.

History.—s. 1, ch. 77-323; s. 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 9, 31, 33, 35, ch. 83-328; s. 12, ch. 93-22; s. 10, ch. 97-229; s. 1678, ch. 2003-261.



651.055 - Continuing care contracts; right to rescind.

651.055 Continuing care contracts; right to rescind.—

(1) Each continuing care contract and each addendum to such contract shall be submitted to and approved by the office before its use in this state. Thereafter, no other form of contract shall be used by the provider until it has been submitted to and approved by the office. Each contract must:

(a) Provide for the continuing care of only one resident, or for two persons occupying space designed for double occupancy, under appropriate regulations established by the provider, and must list all properties transferred and their market value at the time of transfer, including donations, subscriptions, fees, and any other amounts paid or payable by, or on behalf of, the resident or residents.

(b) Specify all services that are to be provided by the provider to each resident, including, in detail, all items that each resident will receive, whether the items will be provided for a designated time period or for life, and whether the services will be available on the premises or at another specified location. The provider shall indicate which services or items are included in the contract for continuing care and which services or items are made available at or by the facility at extra charge. Such items include, but are not limited to, food, shelter, personal services or nursing care, drugs, burial, and incidentals.

(c) Describe the terms and conditions under which a contract for continuing care may be canceled by the provider or by a resident and the conditions, if any, under which all or any portion of the entrance fee will be refunded in the event of cancellation of the contract by the provider or by the resident, including the effect of any change in the health or financial condition of a person between the date of entering a contract for continuing care and the date of initial occupancy of a living unit by that person.

(d) Describe the health and financial conditions required for a person to be accepted as a resident and to continue as a resident, once accepted, including the effect of any change in the health or financial condition of the person between the date of submitting an application for admission to the facility and entering into a continuing care contract. If a prospective resident signs a contract but postpones moving into the facility, the individual is deemed to be occupying a unit at the facility when he or she pays the entrance fee or any portion of the fee, other than a reservation deposit, and begins making monthly maintenance fee payments. Such resident may rescind the contract and receive a full refund of any funds paid, without penalty or forfeiture, within 7 days after executing the contract as specified in subsection (2).

(e) Describe the circumstances under which the resident will be permitted to remain in the facility in the event of financial difficulties of the resident. The stated policy may not be less than the terms stated in s. 651.061.

(f) State the fees that will be charged if the resident marries while at the designated facility, the terms concerning the entry of a spouse to the facility, and the consequences if the spouse does not meet the requirements for entry.

(g) Provide that the contract may be canceled by giving at least 30 days’ written notice of cancellation by the provider, the resident, or the person who provided the transfer of property or funds for the care of such resident. However, if a contract is canceled because there has been a good faith determination that a resident is a danger to himself or herself or others, only such notice as is reasonable under the circumstances is required.

(h) Describe in clear and understandable language, in print no smaller than the largest type used in the body of the contract, the terms governing the refund of any portion of the entrance fee.

1. For a resident whose contract with the facility provides that the resident does not receive a transferable membership or ownership right in the facility, and who has occupied his or her unit, the refund shall be calculated on a pro rata basis with the facility retaining up to 2 percent per month of occupancy by the resident and up to a 5 percent processing fee. Such refund must be paid within 120 days after giving the notice of intention to cancel. For contracts entered into on or after January 1, 2016, refunds must be made within 90 days after the contract is terminated and the unit is vacated. A resident who enters into a contract before January 1, 2016, may voluntarily sign a contract addendum approved by the office that provides for such revised refund requirement.

2. In addition to a processing fee not to exceed 5 percent, if the contract provides for the facility to retain no more than 1 percent per month of occupancy by the resident and the resident does not receive a transferable membership or ownership right in the facility, the contract shall provide that such refund will be paid from one of the following:

a. The proceeds of the next entrance fees received by the provider for units for which there are no prior claims by any resident until paid in full;

b. The proceeds of the next entrance fee received by the provider for a like or similar unit as specified in the residency or reservation contract signed by the resident for which there are no prior claims by any resident until paid in full; or

c. The proceeds of the next entrance fee received by the provider for the unit that is vacated if the contract is approved by the office before October 1, 2015. Providers may not use this refund option after October 1, 2016, and must submit a new or amended contract with an alternative refund provision to the office for approval by August 2, 2016.

3. For contracts entered into on or after January 1, 2016, that provide for a refund in accordance with sub-subparagraph 2.b., the following provisions apply:

a. Any refund that is due upon the resident’s death or relocation of the resident to another level of care that results in the termination of the contract must be paid the earlier of:

(I) Thirty days after receipt by the provider of the next entrance fee received for a like or similar unit for which there is no prior claim by any resident until paid in full; or

(II) No later than a specified maximum number of months or years, determined by the provider and specified in the contract, after the contract is terminated and the unit is vacated.

b. Any refund that is due to a resident who vacates the unit and voluntarily terminates a contract after the 7-day rescission period required in subsection (2) must be paid within 30 days after receipt by the provider of the next entrance fee for a like or similar unit for which there are no prior claims by any resident until paid in full and is not subject to the provisions in sub-subparagraph a. A contract is voluntarily terminated when a resident provides written notice of intent to leave and moves out of the continuing care facility after the 7-day rescission period.

4. For purposes of this paragraph, the term “like or similar unit” means a residential dwelling categorized into a group of units which have similar characteristics such as comparable square footage, number of bedrooms, location, age of construction, or a combination of one or more of these features as specified in the residency or reservation contract. Each category must consist of at least 5 percent of the total number of residential units designated for independent living or 10 residential units designated for independent living, whichever is less. However, a group of units consisting of single family homes may contain fewer than 10 units.

5. If the provider has discontinued marketing continuing care contracts, any refund due a resident must be paid within 200 days after the contract is terminated and the unit is vacated.

6. Unless subsection (5) applies, for any prospective resident, regardless of whether or not such a resident receives a transferable membership or ownership right in the facility, who cancels the contract before occupancy of the unit, the entire amount paid toward the entrance fee shall be refunded, less a processing fee of up to 5 percent of the entire entrance fee; however, the processing fee may not exceed the amount paid by the prospective resident. Such refund must be paid within 60 days after the resident gives notice of intention to cancel. For a resident who has occupied his or her unit and who has received a transferable membership or ownership right in the facility, the foregoing refund provisions do not apply but are deemed satisfied by the acquisition or receipt of a transferable membership or an ownership right in the facility. The provider may not charge any fee for the transfer of membership or sale of an ownership right.

(i) State the terms under which a contract is canceled by the death of the resident. These terms may contain a provision that, upon the death of a resident, the entrance fee of such resident is considered earned and becomes the property of the provider. If the unit is shared, the conditions with respect to the effect of the death or removal of one of the residents must be included in the contract.

(j) Describe the policies that may lead to changes in monthly recurring and nonrecurring charges or fees for goods and services received. The contract must provide for advance notice to the resident, of at least 60 days, before any change in fees or charges or the scope of care or services is effective, except for changes required by state or federal assistance programs.

(k) Provide that charges for care paid in one lump sum may not be increased or changed during the duration of the agreed upon care, except for changes required by state or federal assistance programs.

(l) Specify whether the facility is, or is affiliated with, a religious, nonprofit, or proprietary organization or management entity; the extent to which the affiliate organization will be responsible for the financial and contractual obligations of the provider; and the provisions of the federal Internal Revenue Code, if any, under which the provider or affiliate is exempt from the payment of federal income tax.

(2) A resident has the right to rescind a continuing care contract and receive a full refund of any funds paid, without penalty or forfeiture, within 7 days after executing the contract. A resident may not be required to move into the facility designated in the contract before the expiration of the 7-day period. During the 7-day period, the resident’s funds must be held in an escrow account unless otherwise requested by the resident pursuant to s. 651.033(3)(c).

(3) The contract must include or be accompanied by a statement, printed in boldfaced type, which reads: “This facility and all other continuing care facilities in the State of Florida are regulated by chapter 651, Florida Statutes. A copy of the law is on file in this facility. The law gives you or your legal representative the right to inspect our most recent financial statement and inspection report before signing the contract.”

(4) Before the transfer of any money or other property to a provider by or on behalf of a prospective resident, the provider shall present a typewritten or printed copy of the contract to the prospective resident and all other parties to the contract. The provider shall secure a signed, dated statement from each party to the contract certifying that a copy of the contract with the specified attachment, as required pursuant to this chapter, was received.

(5) Except for a resident who postpones moving into the facility but is deemed to have occupied a unit as described in paragraph (1)(d), if a prospective resident dies before occupying the facility or, through illness, injury, or incapacity, is precluded from becoming a resident under the terms of the continuing care contract, the contract is automatically canceled, and the prospective resident or his or her legal representative shall receive a full refund of all moneys paid to the facility, except those costs specifically incurred by the facility at the request of the prospective resident and set forth in writing in a separate addendum, signed by both parties, to the contract.

(6) In order to comply with this section, a provider may furnish information not contained in his or her continuing care contract through an addendum.

(7) Contracts to provide continuing care, including contracts that are terminable by either party, may include agreements to provide care for any duration.

(8) Those contracts entered into after July 1, 1977, and before the issuance of a certificate of authority to the provider are valid and binding upon both parties in accordance with their terms. Within 30 days after receipt of a letter from the office notifying the provider of a noncompliant residency contract, the provider shall file a new residency contract for approval that complies with Florida law. Pending review and approval of the new residency contract, the provider may continue to use the previously approved contract.

(9) A prospective resident, resident, or resident’s estate is not entitled to interest of any type on a deposit or entrance fee unless interest is specified in the continuing care contract. This subsection is remedial in nature and clarifies existing law.

(10) The provisions of this section control over any conflicting provisions contained in part II of chapter 400 or in part I of chapter 429.

History.—s. 1, ch. 77-323; ss. 9, 25, ch. 81-292; s. 2, ch. 81-318; ss. 20, 21, ch. 82-148; s. 3, ch. 83-265; ss. 10, 31, 33, 35, ch. 83-328; s. 45, ch. 85-321; s. 5, ch. 86-209; s. 8, ch. 87-136; s. 8, ch. 91-98; s. 9, ch. 92-56; ss. 6, 12, ch. 93-22; s. 511, ch. 97-102; s. 11, ch. 97-229; s. 1679, ch. 2003-261; s. 102, ch. 2006-197; s. 8, ch. 2010-202; s. 9, ch. 2011-193; s. 1, ch. 2015-122.



651.057 - Continuing care at-home contracts.

651.057 Continuing care at-home contracts.—

(1) In addition to the requirements of s. 651.055, a provider offering contracts for continuing care at-home must:

(a) Disclose the following in the continuing care at-home contract:

1. Whether transportation will be provided to residents when traveling to and from the facility for services;

2. That the provider has no liability for residents residing outside the facility beyond the delivery of services specified in the contract and future access to nursing care or personal services at the facility or in another setting designated in the contract;

3. The mechanism for monitoring residents who live outside the facility;

4. The process that will be followed to establish priority if a resident wishes to exercise his or her right to move into the facility; and

5. The policy that will be followed if a resident living outside the facility relocates to a different residence and no longer avails himself or herself of services provided by the facility.

(b) Ensure that persons employed by or under contract with the provider who assist in the delivery of services to residents residing outside the facility are appropriately licensed or certified as required by law.

(c) Include operating expenses for continuing care at-home contracts in the calculation of the operating reserve required by s. 651.035(1)(c).

(d) Include the operating activities for continuing care at-home contracts in the total operation of the facility when submitting financial reports to the office as required by s. 651.026.

(2) A provider that holds a certificate of authority and wishes to offer continuing care at-home must also:

(a) Submit a business plan to the office with the following information:

1. A description of the continuing care at-home services that will be provided, the market to be served, and the fees to be charged;

2. A copy of the proposed continuing care at-home contract;

3. An actuarial study prepared by an independent actuary in accordance with the standards adopted by the American Academy of Actuaries which presents the impact of providing continuing care at-home on the overall operation of the facility; and

4. A market feasibility study that meets the requirements of s. 651.022(3) and documents that there is sufficient interest in continuing care at-home contracts to support such a program;

(b) Demonstrate to the office that the proposal to offer continuing care at-home contracts to individuals who do not immediately move into the facility will not place the provider in an unsound financial condition;

(c) Comply with the requirements of s. 651.021(2), except that an actuarial study may be substituted for the feasibility study; and

(d) Comply with the requirements of this chapter.

(3) Contracts to provide continuing care at-home, including contracts that are terminable by either party, may include agreements to provide care for any duration.

(4) A provider offering continuing care at-home contracts must, at a minimum, have a facility that is licensed under this chapter and has accommodations for independent living which are primarily intended for residents who do not require staff supervision. The facility need not offer assisted living units licensed under part I of chapter 429 or nursing home units licensed under part II of chapter 400 in order to be able to offer continuing care at-home contracts.

(a) The combined number of outstanding continuing care (CCRC) and continuing care at-home (CCAH) contracts allowed at the facility may be the greater of:

1. One and one-half times the combined number of independent living units (ILU), assisted living units (ALF) that are licensed under part I of chapter 429, and nursing home units licensed under part II of chapter 400 at the facility; or

2. Four times the combined number of assisted living units (ALF) that are licensed under part I of chapter 429 and nursing home units that are licensed under part II of chapter 400 at that facility.

(b) The number of independent living units at the facility must be equal to or greater than 10 percent of the initial 100 continuing care (CCRC) and continuing care at-home (CCAH) contracts and 5 percent of the combined number of outstanding continuing care (CCRC) and continuing care at-home (CCAH) contracts in excess of 100 issued by that facility.

History.—s. 10, ch. 2011-193.



651.061 - Dismissal or discharge of resident; refund.

651.061 Dismissal or discharge of resident; refund.—

(1) No contract for care shall permit dismissal or discharge of the resident from the facility providing care before the expiration of the contract, without just cause for such a removal. For any contract entered into on or after October 1, 1997, and terminated by a provider for just cause, the provider shall pay to the resident any refund due upon the resident’s vacating the facility, less a reasonable amount to cover the anticipated cost of utilities, telephone, or other obligations, if applicable and as documented by the provider. Any funds retained and not used for such purposes will be refunded to the resident within 45 days of vacating the unit. For contracts written prior to October 1, 1997, any refund due shall be made in accordance with the terms of the contract. The term “just cause” includes, but is not limited to, a good faith determination that a resident is a danger to herself or himself or others while remaining in the facility. The term “just cause” does not include termination of contract holders for the purpose of decertifying a facility from this chapter.

(2) It shall not be deemed just cause if the resident is unable to pay monthly maintenance fees until the entire unearned entrance fee, plus, when applicable, any Medicare benefits under Title XVIII of the Social Security Act and/or third-party insurance benefits received, is earned by the facility. For this purpose, the unearned portion shall be the difference between all amounts paid in by the resident and the cost of caring for the resident based upon the per capita cost to the facility. In any case where a consideration greater than the minimum charge has been paid for accommodations which are above-standard, the facility may include an additional amount in the resident’s cost of care based upon the ratio of the amount paid to the minimum consideration for standard accommodations times the current per capita cost and applied to the period the aged person was in residence. Should these entrance fees be exhausted within 90 days of the date of failure to pay, the facility may not require the resident to leave before 90 days from the date of failure to pay, during which time the resident shall continue to pay the facility a reduced fee based on her or his current income.

History.—s. 1, ch. 77-323; ss. 10, 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 11, 31, 33, 35, ch. 83-328; s. 12, ch. 93-22; s. 512, ch. 97-102; s. 12, ch. 97-229.



651.065 - Waiver of statutory protection.

651.065 Waiver of statutory protection.—No act, agreement, or statement of any resident, or of an individual purchasing care for a resident, under any contract to furnish care to the resident shall constitute a valid waiver of any provision of this chapter intended for the benefit or protection of the resident or the individual purchasing care for the resident.

History.—s. 1, ch. 77-323; s. 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 12, 31, 33, 35, ch. 83-328; s. 12, ch. 93-22; s. 13, ch. 97-229.



651.071 - Contracts as preferred claims on liquidation or receivership.

651.071 Contracts as preferred claims on liquidation or receivership.—

(1) In the event of receivership or liquidation proceedings against a provider, all continuing care and continuing care at-home contracts executed by a provider shall be deemed preferred claims against all assets owned by the provider; however, such claims are subordinate to any secured claim.

(2) Any other claims not set forth in subsection (1) shall be considered as general creditors’ claims.

(3) Nothing in this section shall be construed to impair the priority, with respect to the lien property, of mortgages, security agreements, or lease agreements or installment sales agreements on property not otherwise encumbered entered into by a provider with an issuer of bonds or notes, which has financed a facility, and which bonds are secured by a resolution, ordinance, or indenture of trust, if such mortgages or agreements were duly recorded at least 4 months prior to the institution of receivership or liquidation proceedings.

History.—s. 1, ch. 77-323; s. 1, ch. 80-355; s. 25, ch. 81-292; s. 2, ch. 81-318; s. 37, ch. 83-38; s. 3, ch. 83-265; ss. 31, 33, 35, ch. 83-328; s. 8, ch. 87-350; s. 184, ch. 91-108; s. 12, ch. 93-22; s. 14, ch. 97-229; s. 11, ch. 2011-193; s. 3, ch. 2015-122.



651.081 - Residents’ council.

651.081 Residents’ council.—

(1) Residents living in a facility holding a valid certificate of authority under this chapter have the right of self-organization, the right to be represented by an individual of their own choosing, and the right to engage in concerted activities for the purpose of keeping informed on the operation of the facility that is caring for them or for the purpose of other mutual aid or protection.

(2)(a) Each facility shall establish a residents’ council created for the purpose of representing residents on matters set forth in s. 651.085. The residents’ council shall be established through an election in which the residents, as defined in s. 651.011, vote by ballot, physically or by proxy. If the election is to be held during a meeting, a notice of the organizational meeting must be provided to all residents of the community at least 10 business days before the meeting. Notice may be given through internal mailboxes, communitywide newsletters, bulletin boards, in-house television stations, and other similar means of communication. An election creating a residents’ council is valid if at least 40 percent of the total resident population participates in the election and a majority of the participants vote affirmatively for the council. The initial residents’ council created under this section is valid for at least 12 months. A residents’ organization formalized by bylaws and elected officials must be recognized as the residents’ council under this section and s. 651.085. Within 30 days after the election of a newly elected president or chair of the residents’ council, the provider shall give the president or chair a copy of this chapter and rules adopted thereunder, or direct him or her to the appropriate public website to obtain this information. Only one residents’ council may represent residents before the governing body of the provider as described in s. 651.085(2).

(b) In addition to those matters provided in s. 651.085, a residents’ council shall provide a forum in which a resident may submit issues or make inquiries related to, but not limited to, subjects that impact the general residential quality of life and cultural environment. The residents’ council shall serve as a formal liaison to provide input related to such matters to the appropriate representative of the provider.

(c) The activities of a residents’ council are independent of the provider. The provider is not responsible for ensuring, or for the associated costs of, compliance of the residents’ council with the provisions of this section with respect to the operation of a residents’ council.

(d) A residents’ council shall adopt its own bylaws and governance documents subject to the vote and approval of the residents. The residents’ council shall provide for open meetings when appropriate. The governing documents shall define the manner in which residents may submit an issue to the council and define a reasonable timeframe in which the residents’ council shall respond to a resident submission or inquiry. A residents’ council may include term limits in its governing documents to ensure consistent integration of new leaders. If a licensed facility files for bankruptcy under chapter 11 of the United States Bankruptcy Code, 11 U.S.C. chapter 11, the facility, in its required filing of the 20 largest unsecured creditors with the United States Trustee, shall include the name and contact information of a designated resident selected by the residents’ council, and a statement explaining that the designated resident was chosen by the residents’ council to serve as a representative of the residents’ interest on the creditors’ committee, if appropriate.

History.—s. 1, ch. 77-323; s. 251, ch. 79-400; s. 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 13, 31, 33, 35, ch. 83-328; s. 12, ch. 93-22; s. 3, ch. 2003-120; s. 9, ch. 2010-202; s. 5, ch. 2015-122.



651.083 - Residents’ rights.

651.083 Residents’ rights.—

(1) No resident of any facility shall be deprived of any civil or legal rights, benefits, or privileges guaranteed by law, by the State Constitution, or by the United States Constitution solely by reason of status as a resident of a facility. Each resident of a facility has the right to:

(a) Live in a safe and decent living environment, free from abuse and neglect.

(b) Be treated with consideration and respect and with due recognition of personal dignity, individuality, and the need for privacy.

(c) Unrestricted private communication, including receiving and sending unopened correspondence. This includes the right to receive memos or announcements from or approved for distribution by the residents’ council.

(d) Freedom to participate in and benefit from community services and activities and to achieve the highest possible level of independence, autonomy, and interaction within the community.

(e) Exercise civil and religious liberties. No religious beliefs or practices, and no requirement of attendance at religious services, may be imposed upon any resident.

(f) Present grievances and recommend changes in policies, procedures, and services to the staff of the facility, governing officials, or any other person without restraint, interference, coercion, discrimination, or reprisal. This right includes access to ombudsman volunteers and advocates and the right to be a member of, and active in, and to associate with, advocacy or special interest groups or associations.

(g) Freedom from governmental intrusion into the private life of the resident, as provided in s. 23, Art. I of the State Constitution.

(2) The provider shall provide a copy of the bill of rights provided by subsection (1) to each resident at or before the resident’s admission to the facility.

(3) Any violation of the residents’ rights set forth in subsection (1) constitutes grounds for disciplinary action by the office under ss. 651.106 and 651.108.

(4) Any person who submits or reports a complaint concerning a suspected violation of a resident’s rights or concerning services or conditions in a facility or who testifies in any administrative or judicial proceeding arising from such complaint is immune from any civil or criminal liability therefor, unless such person has acted in bad faith or with malicious purpose or if the court finds that there was a complete absence of a justiciable issue of either law or fact raised by the losing party.

(5) The provider may not restrict a resident’s access to the residents’ council.

(6) This section does not supersede any bill of rights provided by law for residents of nursing homes or assisted living facilities.

History.—ss. 9, 16, ch. 91-98; s. 12, ch. 93-22; s. 45, ch. 95-210; s. 1680, ch. 2003-261; s. 10, ch. 2010-202.



651.085 - Quarterly meetings between residents and the governing body of the provider; resident representation before the governing body of the provider.

651.085 Quarterly meetings between residents and the governing body of the provider; resident representation before the governing body of the provider.—

(1) The governing body of a provider, or the designated representative of the provider, shall hold quarterly meetings with the residents of the continuing care facility for the purpose of free discussion of subjects including, but not limited to, income, expenditures, and financial trends and problems as they apply to the facility, as well as a discussion on proposed changes in policies, programs, and services. At quarterly meetings where monthly maintenance fee increases are discussed, a summary of the reasons for raising the fee as specified in subsection (4) must be provided in writing to the president or chair of the residents’ council. Upon request of the residents’ council, a member of the governing body of the provider, such as a board member, general partner, principal owner, or designated representative shall attend such meetings. Residents are entitled to at least 7 days’ advance notice of each quarterly meeting. An agenda and any materials that will be distributed by the governing body or representative of the provider shall be posted in a conspicuous place at the facility and shall be available upon request to residents of the facility. The office shall request verification from a facility that quarterly meetings are held and open to all residents. In addition, a facility shall report to the office in the annual report required under s. 651.026 the dates on which quarterly meetings were held during the reporting period.

(2) A residents’ council formed pursuant to s. 651.081, members of which are elected by the residents, shall designate a resident to represent them before the governing body of the provider. The initial designated representative elected under this section shall be elected to serve at least 12 months.

(3) The designated representative shall be notified at least 14 days in advance of any meeting of the full governing body at which proposed changes in resident fees or services will be discussed. The representative shall be invited to attend and participate in that portion of the meeting designated for the discussion of such changes.

(4) At a quarterly meeting prior to the implementation of any increase in the monthly maintenance fee, the designated representative of the provider must provide the reasons, by department cost centers, for any increase in the fee that exceeds the most recently published Consumer Price Index for All Urban Consumers, all items, Class A Areas of the Southern Region. Nothing in this subsection shall be construed as placing a cap or limitation on the amount of any increase in the monthly maintenance fee, establishing a presumption of the appropriateness of the Consumer Price Index as the basis for any increase in the monthly maintenance fee, or limiting or restricting the right of a provider to establish or set monthly maintenance fee increases.

(5) The board of directors or governing board of a licensed provider may at its sole discretion allow a resident of the facility to be a voting member of the board or governing body of the facility. The board of directors or governing board of a licensed provider may establish specific criteria for the nomination, selection, and term of a resident as a member of the board or governing body. If the board or governing body of a licensed provider operates more than one licensed facility, regardless of whether the facility is in-state or out-of-state, the board or governing body may select at its sole discretion one resident from among its facilities to serve on the board of directors or governing body on a rotating basis.

History.—s. 1, ch. 77-323; s. 252, ch. 79-400; ss. 11, 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 14, 31, 33, 35, ch. 83-328; s. 1, ch. 92-56; ss. 7, 12, ch. 93-22; s. 4, ch. 2003-120; s. 1681, ch. 2003-261; s. 11, ch. 2010-202; s. 6, ch. 2015-122.



651.091 - Availability, distribution, and posting of reports and records; requirement of full disclosure.

651.091 Availability, distribution, and posting of reports and records; requirement of full disclosure.—

(1) Each continuing care facility shall maintain as public information, available upon request, records of all cost and inspection reports pertaining to that facility which have been filed with or issued by any governmental agency. A copy of each report shall be retained for at least 5 years after the date the report is filed or issued. Each facility shall also maintain as public information, available upon request, all annual statements that have been filed with the office. For purposes of this section, a management company or operator is considered an agent of the provider.

(2) Every continuing care facility shall:

(a) Display the certificate of authority in a conspicuous place inside the facility.

(b) Post in a prominent position in the facility which is accessible to all residents and the general public a concise summary of the last examination report issued by the office, with references to the page numbers of the full report noting any deficiencies found by the office, and the actions taken by the provider to rectify such deficiencies, indicating in such summary where the full report may be inspected in the facility.

(c) Post in a prominent position in the facility which is accessible to all residents and the general public a summary of the latest annual statement, indicating in the summary where the full annual statement may be inspected in the facility. A listing of any proposed changes in policies, programs, and services must also be posted.

(d) Distribute a copy of the full annual statement and a copy of the most recent third party financial audit filed with the annual report to the president or chair of the residents’ council within 30 days after filing the annual report with the office, and designate a staff person to provide explanation thereof.

(e) Notify the residents’ council of any plans filed with the office to obtain new financing, additional financing, or refinancing for the facility and of any applications to the office for any expansion of the facility.

(f) Deliver to the president or chair of the residents’ council a summary of entrance fees collected and refunds made during the time period covered in the annual report and the refund balances due at the end of the report period.

(g) Deliver to the president or chair of the residents’ council a copy of each quarterly statement within 30 days after the quarterly statement is filed with the office if the facility is required to file quarterly.

(h) Upon request, deliver to the president or chair of the residents’ council a copy of any newly approved continuing care or continuing care at-home contract within 30 days after approval by the office.

(3) Before entering into a contract to furnish continuing care or continuing care at-home, the provider undertaking to furnish the care, or the agent of the provider, shall make full disclosure, and provide copies of the disclosure documents to the prospective resident or his or her legal representative, of the following information:

(a) The contract to furnish continuing care or continuing care at-home.

(b) The summary listed in paragraph (2)(b).

(c) All ownership interests and lease agreements, including information specified in s. 651.022(2)(b)8.

(d) In keeping with the intent of this subsection relating to disclosure, the provider shall make available for review master plans approved by the provider’s governing board and any plans for expansion or phased development, to the extent that the availability of such plans does not put at risk real estate, financing, acquisition, negotiations, or other implementation of operational plans and thus jeopardize the success of negotiations, operations, and development.

(e) Copies of the rules and regulations of the facility and an explanation of the responsibilities of the resident.

(f) The policy of the facility with respect to admission to and discharge from the various levels of health care offered by the facility.

(g) The amount and location of any reserve funds required by this chapter, and the name of the person or entity having a claim to such funds in the event of a bankruptcy, foreclosure, or rehabilitation proceeding.

(h) A copy of s. 651.071.

(i) A copy of the resident’s rights as described in s. 651.083.

(4) A true and complete copy of the full disclosure document to be used must be filed with the office before use. A resident or prospective resident or his or her legal representative may inspect the full reports referred to in paragraph (2)(b); the charter or other agreement or instrument required to be filed with the office pursuant to s. 651.022(2), together with all amendments thereto; and the bylaws of the corporation or association, if any. Upon request, copies of the reports and information shall be provided to the individual requesting them if the individual agrees to pay a reasonable charge to cover copying costs.

History.—s. 1, ch. 77-323; ss. 12, 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 15, 31, 33, 35, ch. 83-328; s. 10, ch. 91-98; s. 34, ch. 91-263; ss. 8, 12, ch. 93-22; s. 2, ch. 93-79; s. 513, ch. 97-102; s. 15, ch. 97-229; s. 1682, ch. 2003-261; s. 12, ch. 2010-202; s. 12, ch. 2011-193; s. 7, ch. 2015-122.



651.095 - Advertisements; requirements; penalties.

651.095 Advertisements; requirements; penalties.—

(1) Upon application for a provisional certificate of authority, the office shall require the applicant to submit for approval all advertising. Approval of the application constitutes approval of the advertising, unless the office has otherwise notified the applicant. The office shall disapprove any document which is a violation of any provision of part IX of chapter 626.

(2) After an application has been approved, a provider is not required to submit new advertising to the office for approval; however, a provider may not use, and may not have published, and a person may not use or may not have published, any advertisement which is a violation of any provision of part IX of chapter 626 or which has previously been disapproved by the office.

(3) This chapter does not impose liability, civil or criminal, upon a person or publisher who is regularly engaged in the business of publishing a bona fide newspaper or operating a radio or television station and who, acting solely in her or his official capacity, publishes an advertisement in good faith and without knowledge that the advertisement or publication constitutes a violation of this chapter.

(4) It is unlawful for any person, other than a provider licensed pursuant to this chapter, to advertise or market to the general public any product similar to continuing care through the use of such terms as “life care,” “continuing care,” or “guaranteed care for life,” or similar terms, words, or phrases.

(5) The provisions of this section shall control over any conflicting provisions contained in part II of chapter 400 or in part I of chapter 429.

History.—s. 1, ch. 77-323; s. 253, ch. 79-400; ss. 13, 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 16, 31, 33, 35, ch. 83-328; s. 6, ch. 86-209; s. 56, ch. 87-226; s. 6, ch. 89-363; s. 5, ch. 92-56; s. 12, ch. 93-22; s. 514, ch. 97-102; s. 16, ch. 97-229; s. 11, ch. 2001-64; s. 1683, ch. 2003-261; s. 103, ch. 2006-197.



651.105 - Examination and inspections.

651.105 Examination and inspections.—

(1) The office may at any time, and shall at least once every 3 years, examine the business of any applicant for a certificate of authority and any provider engaged in the execution of care contracts or engaged in the performance of obligations under such contracts, in the same manner as is provided for the examination of insurance companies pursuant to s. 624.316. For a provider as defined in s. 651.028, such examinations shall take place at least once every 5 years. Such examinations shall be made by a representative or examiner designated by the office whose compensation will be fixed by the office pursuant to s. 624.320. Routine examinations may be made by having the necessary documents submitted to the office; and, for this purpose, financial documents and records conforming to commonly accepted accounting principles and practices, as required under s. 651.026, are deemed adequate. The final written report of each examination must be filed with the office and, when so filed, constitutes a public record. Any provider being examined shall, upon request, give reasonable and timely access to all of its records. The representative or examiner designated by the office may at any time examine the records and affairs and inspect the physical property of any provider, whether in connection with a formal examination or not.

(2) Any duly authorized officer, employee, or agent of the office may, upon presentation of proper identification, have access to, and inspect, any records, with or without advance notice, to secure compliance with, or to prevent a violation of, any provision of this chapter.

(3) Reports of the results of such financial examinations must be kept on file by the office. Any investigatory records, reports, or documents held by the office are confidential and exempt from the provisions of s. 119.07(1), until the investigation is completed or ceases to be active. For the purpose of this section, an investigation is active while it is being conducted by the office with a reasonable, good faith belief that it could lead to the filing of administrative, civil, or criminal proceedings. An investigation does not cease to be active if the office is proceeding with reasonable dispatch and has a good faith belief that action could be initiated by the office or other administrative or law enforcement agency.

(4) The office shall notify the provider and the executive officer of the governing body of the provider in writing of all deficiencies in its compliance with the provisions of this chapter and the rules adopted pursuant to this chapter and shall set a reasonable length of time for compliance by the provider. In addition, the office shall require corrective action or request a corrective action plan from the provider which plan demonstrates a good faith attempt to remedy the deficiencies by a specified date. If the provider fails to comply within the established length of time, the office may initiate action against the provider in accordance with the provisions of this chapter.

(5) At the time of the routine examination, the office shall determine if all disclosures required under this chapter have been made to the president or chair of the residents’ council and the executive officer of the governing body of the provider.

(6) A representative of the provider must give a copy of the final examination report and corrective action plan, if one is required by the office, to the executive officer of the governing body of the provider within 60 days after issuance of the report.

History.—s. 1, ch. 77-323; ss. 14, 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 17, 31, 33, 35, ch. 83-328; s. 10, ch. 90-248; s. 184, ch. 91-108; ss. 9, 12, ch. 93-22; s. 3, ch. 93-79; s. 408, ch. 96-406; s. 17, ch. 97-229; s. 1684, ch. 2003-261; s. 13, ch. 2010-202; s. 4, ch. 2015-122.



651.106 - Grounds for discretionary refusal, suspension, or revocation of certificate of authority.

651.106 Grounds for discretionary refusal, suspension, or revocation of certificate of authority.—The office may deny, suspend, or revoke the provisional certificate of authority or the certificate of authority of any applicant or provider if it finds that any one or more of the following grounds applicable to the applicant or provider exist:

(1) Failure by the provider to continue to meet the requirements for the authority originally granted.

(2) Failure by the provider to meet one or more of the qualifications for the authority specified by this chapter.

(3) Material misstatement, misrepresentation, or fraud in obtaining the authority, or in attempting to obtain the same.

(4) Demonstrated lack of fitness or trustworthiness.

(5) Fraudulent or dishonest practices of management in the conduct of business.

(6) Misappropriation, conversion, or withholding of moneys.

(7) Failure to comply with, or violation of, any proper order or rule of the office or commission or violation of any provision of this chapter.

(8) The insolvent condition of the provider or the provider’s being in such condition or using such methods and practices in the conduct of its business as to render its further transactions in this state hazardous or injurious to the public.

(9) Refusal by the provider to be examined or to produce its accounts, records, and files for examination, or refusal by any of its officers to give information with respect to its affairs or to perform any other legal obligation under this chapter when required by the office.

(10) Failure by the provider to comply with the requirements of s. 651.026 or s. 651.033.

(11) Failure by the provider to maintain escrow accounts or funds as required by this chapter.

(12) Failure by the provider to meet the requirements of this chapter for disclosure of information to residents concerning the facility, its ownership, its management, its development, or its financial condition or failure to honor its continuing care or continuing care at-home contracts.

(13) Any cause for which issuance of the license could have been refused had it then existed and been known to the office.

(14) Having been found guilty of, or having pleaded guilty or nolo contendere to, a felony in this state or any other state, without regard to whether a judgment or conviction has been entered by the court having jurisdiction of such cases.

(15) In the conduct of business under the license, engaging in unfair methods of competition or in unfair or deceptive acts or practices prohibited under part IX of chapter 626.

(16) A pattern of bankrupt enterprises.

Revocation of a certificate of authority under this section does not relieve a provider from the provider’s obligation to residents under the terms and conditions of any continuing care or continuing care at-home contract between the provider and residents or the provisions of this chapter. The provider shall continue to file its annual statement and pay license fees to the office as required under this chapter as if the certificate of authority had continued in full force, but the provider shall not issue any new contracts. The office may seek an action in the circuit court of Leon County to enforce the office’s order and the provisions of this section.

History.—ss. 15, 25, ch. 81-292; s. 3, ch. 83-265; ss. 18, 33, 35, ch. 83-328; s. 37, ch. 85-62; s. 7, ch. 86-209; s. 11, ch. 91-98; s. 12, ch. 93-22; s. 18, ch. 97-229; s. 12, ch. 2001-64; s. 1685, ch. 2003-261; s. 13, ch. 2011-193.



651.107 - Duration of suspension; obligations during suspension period; reinstatement.

651.107 Duration of suspension; obligations during suspension period; reinstatement.—

(1) Suspension of a certificate of authority shall be for such period, not to exceed 1 year, as is fixed by the office in the order of suspension, unless the office shortens or rescinds such suspension or the order of suspension is modified, rescinded, or reversed.

(2) During the period of suspension, the provider shall file its annual statement and pay license fees and taxes as required under this chapter as if the certificate had continued in full force; but the provider shall issue no new contracts.

(3) Upon expiration of the suspension period, if within such period the certificate of authority has not otherwise terminated, the provider’s certificate of authority shall automatically be reinstated unless the office finds that the causes for the suspension have not been removed or that the provider is otherwise not in compliance with the requirements of this chapter. If not so automatically reinstated, the certificate of authority shall be deemed to be revoked as of the end of the suspension period or upon failure of the provider to continue the certificate during the suspension period, whichever event first occurs.

History.—ss. 16, 25, ch. 81-292; s. 3, ch. 83-265; ss. 33, 35, ch. 83-328; s. 57, ch. 87-226; s. 12, ch. 93-22; s. 19, ch. 97-229; s. 1686, ch. 2003-261.



651.108 - Administrative fines.

651.108 Administrative fines.—

(1) If the office finds that one or more grounds exist for the discretionary revocation or suspension of a certificate of authority issued under this chapter, the office, in lieu of such revocation or suspension, may impose a fine upon the provider in an amount not to exceed $1,000 per violation.

(2) If it is found that the provider has knowingly and willfully violated a lawful order of the office or a provision of this chapter, the office may impose a fine in an amount not to exceed $10,000 for each such violation.

History.—ss. 17, 25, ch. 81-292; s. 3, ch. 83-265; ss. 33, 35, ch. 83-328; s. 12, ch. 93-22; s. 1687, ch. 2003-261.



651.1081 - Remedies available in cases of unlawful sale.

651.1081 Remedies available in cases of unlawful sale.—

(1) Upon a determination by the office that a provider is or has been violating the provisions of this chapter, the office may order the provider to cease sales and make a rescission offer to the resident in accordance with the provisions of this section.

(2) Upon such order by the office, every unlawful sale made in violation of this chapter may be rescinded at the election of the resident without penalty.

(3) No resident shall have the benefit of this section who, within 30 days of receipt, has refused or failed to accept an offer made in writing by the provider to rescind the contract in question and to refund the full amount paid by the resident with interest on the full amount paid for the contract at the legal rate, pursuant to s. 55.03, for the period from the date of payment by the resident to the date of repayment, less the amount of the cost of care provided, if applicable, and the amount of any costs specifically incurred by the provider at the request of the resident and set forth in writing in a separate addendum, signed by both parties to the contract.

History.—s. 20, ch. 97-229; s. 1688, ch. 2003-261.



651.111 - Requests for inspections.

651.111 Requests for inspections.—

(1) Any interested party may request an inspection of the records and related financial affairs of a provider providing care in accordance with the provisions of this chapter by transmitting to the office notice of an alleged violation of applicable requirements prescribed by statute or by rule, specifying to a reasonable extent the details of the alleged violation, which notice shall be signed by the complainant.

(2) The substance of the complaint shall be given to the provider no earlier than the time of the inspection. Unless the complainant specifically requests otherwise, neither the substance of the complaint which is provided to the provider nor any copy of the complaint or any record which is published, released, or otherwise made available to the provider shall disclose the name of any person mentioned in the complaint except the name of any duly authorized officer, employee, or agent of the office conducting the investigation or inspection pursuant to this chapter.

(3) Upon receipt of a complaint, the office shall make a preliminary review; and, unless the office determines that the complaint is without any reasonable basis, the office shall make an inspection. The complainant shall be advised, within 30 days after the receipt of the complaint by the office, of the proposed course of action of the office.

(4) No provider operating under a certificate of authority under this chapter may discriminate or retaliate in any manner against a resident or an employee of a facility providing care because such resident or employee or any other person has initiated a complaint pursuant to this section.

History.—s. 1, ch. 77-323; ss. 18, 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 19, 31, 33, 35, ch. 83-328; s. 12, ch. 93-22; s. 21, ch. 97-229; s. 1689, ch. 2003-261.



651.114 - Delinquency proceedings; remedial rights.

651.114 Delinquency proceedings; remedial rights.—

(1) Upon determination by the office that a provider is not in compliance with this chapter, the office may notify the chair of the Continuing Care Advisory Council, who may assist the office in formulating a corrective action plan.

(2) A provider shall make available to the advisory council, within 30 days after being requested to do so by the council, a plan for obtaining compliance or solvency.

(3) Within 30 days after notification, the advisory council shall:

(a) Consider and evaluate the plan submitted by the provider.

(b) Discuss the problem and solutions with the provider.

(c) Conduct such other business as is necessary.

(d) Report its findings and recommendations to the office, which may require additional modification of the plan.

(4) After receiving approval of a plan by the office, the provider shall submit a progress report monthly to the advisory council or the office, or both, in a manner prescribed by the office. After 3 months, or at any earlier time deemed necessary, the council shall evaluate the progress by the provider and shall advise the office of its findings.

(5) Should the office find that sufficient grounds exist for rehabilitation, liquidation, conservation, reorganization, seizure, or summary proceedings of an insurer as set forth in ss. 631.051, 631.061, and 631.071, the office may petition for an appropriate court order or may pursue such other relief as is afforded in part I of chapter 631. Before invoking its powers under part I of chapter 631, the office shall notify the chair of the advisory council.

(6) In the event an order of rehabilitation, liquidation, conservation, reorganization, seizure, or summary proceeding has been entered against a provider, the department and office are vested with all of the powers and duties they have under the provisions of part I of chapter 631 in regard to delinquency proceedings of insurance companies.

(7) If the financial condition of the continuing care facility or provider is such that, if not modified or corrected, its continued operation would result in insolvency, the office may direct the provider to formulate and file with the office a corrective action plan. If the provider fails to submit a plan within 30 days after the office’s directive or submits a plan that is insufficient to correct the condition, the office may specify a plan and direct the provider to implement the plan.

(8)(a) The rights of the office described in this section are subordinate to the rights of a trustee or lender pursuant to the terms of a resolution, ordinance, loan agreement, indenture of trust, mortgage, lease, security agreement, or other instrument creating or securing bonds or notes issued to finance a facility, and the office, subject to the provisions of paragraph (c), shall not exercise its remedial rights provided under this section and ss. 651.018, 651.106, 651.108, and 651.116 with respect to a facility that is subject to a lien, mortgage, lease, or other encumbrance or trust indenture securing bonds or notes issued in connection with the financing of the facility, if the trustee or lender, by inclusion or by amendment to the loan documents or by a separate contract with the office, agrees that the rights of residents under a continuing care or continuing care at-home contract will be honored and will not be disturbed by a foreclosure or conveyance in lieu thereof as long as the resident:

1. Is current in the payment of all monetary obligations required by the contract;

2. Is in compliance and continues to comply with all provisions of the contract; and

3. Has asserted no claim inconsistent with the rights of the trustee or lender.

(b) This subsection does not require a trustee or lender to:

1. Continue to engage in the marketing or resale of new continuing care or continuing care at-home contracts;

2. Pay any rebate of entrance fees as may be required by a resident’s continuing care or continuing care at-home contract as of the date of acquisition of the facility by the trustee or lender and until expiration of the period described in paragraph (d);

3. Be responsible for any act or omission of any owner or operator of the facility arising before the acquisition of the facility by the trustee or lender; or

4. Provide services to the residents to the extent that the trustee or lender would be required to advance or expend funds that have not been designated or set aside for such purposes.

(c) Should the office determine, at any time during the suspension of its remedial rights as provided in paragraph (a), that the trustee or lender is not in compliance with paragraph (a), or that a lender or trustee has assigned or has agreed to assign all or a portion of a delinquent or defaulted loan to a third party without the office’s written consent, the office shall notify the trustee or lender in writing of its determination, setting forth the reasons giving rise to the determination and specifying those remedial rights afforded to the office which the office shall then reinstate.

(d) Upon acquisition of a facility by a trustee or lender and evidence satisfactory to the office that the requirements of paragraph (a) have been met, the office shall issue a 90-day temporary certificate of authority granting the trustee or lender the authority to engage in the business of providing continuing care or continuing care at-home and to issue continuing care or continuing care at-home contracts subject to the office’s right to immediately suspend or revoke the temporary certificate of authority if the office determines that any of the grounds described in s. 651.106 apply to the trustee or lender or that the terms of the contract used as the basis for the issuance of the temporary certificate of authority by the office have not been or are not being met by the trustee or lender since the date of acquisition.

History.—s. 1, ch. 77-323; s. 2, ch. 80-355; ss. 19, 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 20, 31, 33, 35, ch. 83-328; s. 8, ch. 86-209; s. 12, ch. 91-98; s. 184, ch. 91-108; ss. 10, 12, ch. 93-22; s. 515, ch. 97-102; s. 22, ch. 97-229; s. 47, ch. 99-7; s. 1690, ch. 2003-261; s. 14, ch. 2010-202; s. 14, ch. 2011-193.



651.1151 - Administrative, vendor, and management contracts.

651.1151 Administrative, vendor, and management contracts.—

(1) The office may require a provider to submit any contract for administrative, vendor, or management services if the office has information and belief that a provider has entered into a contract with an affiliate, an entity controlled by the provider, or an entity controlled by an affiliate of the provider, which has not been disclosed to the office or which contract requires the provider to pay a fee that is unreasonably high in relation to the service provided.

(2) After review of the contract, the office may order the provider to cancel the contract in accordance with the terms of the contract and applicable law if it determines that the fees to be paid are so unreasonably high as compared with similar contracts entered into by other providers in similar circumstances that the contract is detrimental to the facility or its residents.

(3) Any contract with an affiliate, an entity controlled by the provider, or an entity controlled by an affiliate of the provider for administrative, vendor, or management services entered into or renewed after October 1, 1991, must include a provision that the contract will be canceled upon issuance of an order by the office pursuant to this section. A copy of the current management services contract, pursuant to this section, if any, must be on file in the marketing office or other area accessible to residents and the appropriate residents’ council.

(4) Any action of the office under this section is subject to review pursuant to the procedures provided in chapter 120.

History.—ss. 13, 16, ch. 91-98; s. 12, ch. 93-22; s. 23, ch. 97-229; s. 1691, ch. 2003-261; s. 15, ch. 2010-202.



651.116 - Delinquency proceedings; additional provisions.

651.116 Delinquency proceedings; additional provisions.—Whenever the department has been appointed pursuant to the provisions of part I of chapter 631 as receiver of a provider, the circuit court in which the receivership proceeding is pending is authorized, upon a petition of the receiver and a showing of good cause by the receiver, to enjoin a secured creditor from seeking to dispose of collateral securing her or his mortgage, debt, or other security instrument. The court shall grant the petition upon a showing by the receiver that the collateral should be retained in order to protect the life, health, safety, or welfare of the residents of the facility or to provide sufficient time for the relocation of the residents. Notwithstanding any other provision of law, no bond shall be required of the receiver as a prerequisite for the issuance of any injunction pursuant to this section. No injunction issued under this section shall exceed 12 months in duration.

History.—ss. 9, 12, ch. 86-209; s. 12, ch. 93-22; s. 516, ch. 97-102.



651.117 - Order of liquidation; duties of the Department of Children and Families and the Agency for Health Care Administration.

651.117 Order of liquidation; duties of the Department of Children and Families and the Agency for Health Care Administration.—Whenever an order of liquidation has been entered against a provider, the receiver shall notify the Department of Children and Families and the Agency for Health Care Administration by sending to the Department of Children and Families and the Agency for Health Care Administration by certified mail a copy of the order of liquidation. Upon receipt of any such order or when requested by the receiver as being in the best interest of the residents of a facility, in addition to any other duty of the Department of Children and Families and the Agency for Health Care Administration with respect to residents of a facility, the Department of Children and Families and the Agency for Health Care Administration shall evaluate the status of the residents of the facility to determine whether they are eligible for assistance or for programs administered by the Department of Children and Families and the Agency for Health Care Administration, shall develop a plan of relocation with respect to residents requesting assistance regarding relocation, and shall counsel the residents regarding such eligibility and such relocation.

History.—ss. 10, 12, ch. 86-209; s. 12, ch. 93-22; s. 276, ch. 99-8; s. 281, ch. 2014-19.



651.118 - Agency for Health Care Administration; certificates of need; sheltered beds; community beds.

651.118 Agency for Health Care Administration; certificates of need; sheltered beds; community beds.—

(1) The provisions of this section shall control in the case of conflict with the provisions of the Health Facility and Services Development Act, ss. 408.031-408.045; the provisions of chapter 395; the provisions of part II of chapter 400; or the provisions of part I of chapter 429.

(2) The Agency for Health Care Administration shall issue a certificate of need to any holder of a provisional certificate of authority pursuant to s. 651.022 to construct nursing home beds for the exclusive use of the prospective residents of the proposed continuing care facility if the holder of the provisional certificate of authority meets the agency’s applicable review criteria, utilizing the bed need provisions of subsection (4).

(3) Nursing home beds located within a continuing care facility for which a certificate of need is issued pursuant to subsection (2) shall be known as sheltered nursing home beds.

(4) Not including the residences of residents residing outside the facility pursuant to a continuing care at-home contract, the Agency for Health Care Administration shall approve one sheltered nursing home bed for every four proposed residential units, including those that are licensed under part I of chapter 429, in the continuing care facility unless the provider demonstrates the need for a lesser number of sheltered nursing home beds based on proposed utilization by prospective residents or demonstrates the need for additional sheltered nursing home beds based on actual utilization and demand by current residents.

(5) Construction on any sheltered nursing home beds may not begin until the holder of the provisional certificate of authority has been issued a certificate of authority under s. 651.021 and a certificate of need from the Agency for Health Care Administration.

(6) Unless the provider already has a component that is to be a part of the continuing care facility and that is licensed under chapter 395, part II of chapter 400, or part I of chapter 429 at the time of construction of the continuing care facility, the provider must construct the nonnursing home portion of the facility and the nursing home portion of the facility at the same time. If a provider constructs less than the number of residential units approved in the certificate of authority, the number of licensed sheltered nursing home beds shall be reduced by a proportionate share.

(7) Notwithstanding subsection (2), at the discretion of the provider, sheltered nursing home beds may be used for persons who are not residents of the continuing care facility and who are not parties to a continuing care contract for up to 5 years after the date of issuance of the initial nursing home license. A provider whose 5-year period has expired or is expiring may request an extension from the Agency for Health Care Administration, not to exceed 30 percent of the total sheltered nursing home beds or 30 sheltered beds, whichever is greater, if the utilization by residents of the nursing home facility in the sheltered beds will not generate sufficient income to cover nursing home facility expenses, as evidenced by one of the following:

(a) The nursing home facility has a net loss for the most recent fiscal year as determined under generally accepted accounting principles, excluding the effects of extraordinary or unusual items, as demonstrated in the most recently audited financial statement.

(b) The nursing home facility would have had a pro forma loss for the most recent fiscal year, excluding the effects of extraordinary or unusual items, if revenues were reduced by the amount of revenues from persons in sheltered beds who were not residents, as reported by a certified public accountant.

The Agency for Health Care Administration may grant an extension to the provider based on the evidence required in this subsection. The Agency for Health Care Administration may request a continuing care facility to use up to 25 percent of the patient days generated by new admissions of nonresidents during the extension period to serve Medicaid recipients for those beds authorized for extended use if there is a demonstrated need in the respective service area and if funds are available. A provider who obtains an extension is prohibited from applying for additional sheltered beds under subsection (2), unless additional residential units are built or the provider can demonstrate need by continuing care facility residents to the Agency for Health Care Administration. The 5-year limit does not apply to up to five sheltered beds designated for inpatient hospice care as part of a contractual arrangement with a hospice licensed under part IV of chapter 400. A continuing care facility that uses such beds after the 5-year period shall report such use to the Agency for Health Care Administration. For purposes of this subsection, “resident” means a person who, upon admission to the continuing care facility, initially resides in a part of the continuing care facility not licensed under part II of chapter 400, or who contracts for continuing care at-home.

(8) A provider may petition the Agency for Health Care Administration to use a designated number of sheltered nursing home beds to provide assisted living if the beds are in a distinct area of the nursing home which can be adapted to meet the requirements for an assisted living facility as defined in s. 429.02. The provider may subsequently use such beds as sheltered beds after notifying the agency of the intended change. Any sheltered beds used to provide assisted living pursuant to this subsection may not qualify for funding under the Medicaid waiver. Any sheltered beds used to provide assisted living pursuant to this subsection may share common areas, services, and staff with beds designated for nursing home care, provided that all of the beds are under common ownership. For the purposes of this subsection, fire and life safety codes applicable to nursing home facilities shall apply.

(9) This section does not preclude a provider from applying to the Agency for Health Care Administration for a certificate of need for community nursing home beds or a combination of community and sheltered nursing home beds. Any nursing home bed located in a continuing care facility which is or has been issued for nonrestrictive use retains its legal status as a community nursing home bed unless the provider requests a change in status. Any nursing home bed located in a continuing care facility and not issued as a sheltered nursing home bed before 1979 must be classified as a community bed. The Agency for Health Care Administration may require continuing care facilities to submit bed utilization reports for the purpose of determining community and sheltered nursing home bed inventories based on historical utilization by residents and nonresidents.

(10) Whenever the department has been appointed receiver of a provider pursuant to the provisions of part I of chapter 631, the receiver may petition, upon approval of the court having jurisdiction as being in the best interest of the residents, the Agency for Health Care Administration for the conversion of sheltered nursing home beds of the facility to community nursing home beds. The agency shall, upon petition of the receiver and through an expedited review, issue a certificate of need converting the sheltered nursing home beds to community nursing home beds. The court having jurisdiction of the delinquency proceeding shall enforce the provisions of this section.

(11) For a provider issued a provisional certificate of authority after July 1, 1986, to operate a facility not previously regulated under this chapter, the following criteria must be met in order to obtain a certificate of need for sheltered beds pursuant to subsections (2), (3), (4), (5), (6), and (7):

(a) Seventy percent or more of the current residents hold continuing care or continuing care at-home contracts or, if the facility is not occupied, 70 percent or more of the prospective residents will hold such contracts as projected in the feasibility study and demonstrated by the provider’s marketing practices; and

(b) The continuing care or continuing care at-home contracts entered into or to be entered into by 70 percent or more of the current residents or prospective residents must provide nursing home care for a minimum of 360 cumulative days, and such residents shall be charged at rates that are 80 percent or less than the rates charged by the provider to persons receiving nursing home care who have not entered into such contracts.

(12) A facility that is under administrative supervision for financial problems pursuant to s. 651.018 may petition the Agency for Health Care Administration for the conversion of sheltered beds to community nursing home beds in accordance with the corrective action plan approved by the office. The agency shall, upon petition by the facility and through an expedited review, issue a certificate of need converting the sheltered nursing home beds to community nursing home beds.

(13) Residents, as defined in this chapter, are not considered new admissions for the purpose of s. 400.141(1)(n)1.

History.—ss. 11, 12, ch. 86-209; s. 48, ch. 87-92; s. 12, ch. 93-22; s. 1, ch. 94-206; s. 4, ch. 96-363; s. 13, ch. 97-82; s. 24, ch. 97-229; s. 15, ch. 2000-256; s. 16, ch. 2000-318; s. 4, ch. 2002-222; s. 1692, ch. 2003-261; s. 13, ch. 2004-298; s. 104, ch. 2006-197; s. 73, ch. 2009-223; s. 15, ch. 2011-193; s. 36, ch. 2012-160; s. 109, ch. 2013-15.



651.119 - Assistance to persons affected by closure due to liquidation or pending liquidation.

651.119 Assistance to persons affected by closure due to liquidation or pending liquidation.—

(1) If a facility closes and ceases to operate as a result of liquidation or pending liquidation and residents are forced to relocate, the department shall become a creditor of the facility for the purpose of providing moving expenses for displaced residents and such other care or services as is made possible by the unencumbered assets of the facility. To the extent that another provider provides, as approved by the office, direct assistance to such residents, the cost of such direct assistance shall be offset against reserves pursuant to subsection (4). The department shall provide proportional reimbursements of such costs to the respective providers from such unencumbered assets.

(2) If the moneys and direct assistance made available under subsection (1) are not sufficient to cover moving costs, the office may seek voluntary contributions from the reserves maintained by providers under s. 651.035 in amounts approved by the office to provide for the moving expenses of the residents in moving to another residence within the state.

(3) If the moneys and direct assistance provided under subsections (1) and (2) are not sufficient to provide for the moving expenses of displaced residents in moving to other residences within the state, the office may levy pro rata assessments on the reserves of providers maintained under s. 651.035 for such moving expenses of any displaced resident who lacks sufficient assets to pay for such moving expenses. The assessments for such moving expenses on any particular provider may not exceed for any 12-month period an aggregate of 1 percent of the unencumbered portion of the reserves maintained by the provider under s. 651.035. If the office determines that payment of an assessment under this subsection would impair the financial standing of a facility or its residents, the office may waive or temporarily defer all or part of the assessment with respect to that provider. The office shall apply any moneys voluntarily paid by a provider under subsection (1) or subsection (2) to satisfaction of assessments under this subsection.

(4) The office shall permanently reduce the reserves required of a provider under s. 651.035 to the extent of the provider’s costs under subsection (1), voluntary contributions under subsection (2), and assessments under subsection (3). However, the office shall thereafter raise the reserve requirements of a provider to the extent of reimbursements paid to the provider under subsection (1) unless such increase would raise the reserve requirement above the amount required under s. 651.035.

(5) No payment, contribution, or assessment may be paid by a provider under this section if the release of funds from the reserves of the provider would violate a bond or lending commitment or covenant.

(6) Moneys received under this section for the support of residents shall be kept in a separate fund maintained and administered by the department. The Continuing Care Advisory Council shall monitor the collection and use of such funds and shall advise the office or department on plans for resident relocation. The council shall seek the assistance of providers licensed under this chapter and other service providers in locating alternative housing and care arrangements.

(7) For the purposes of this section, “moving expenses” means transportation expenses and the cost of packing and relocating personal belongings.

History.—ss. 14, 16, ch. 91-98; ss. 6, 9, ch. 92-56; s. 12, ch. 93-22; s. 1694, ch. 2003-261.



651.121 - Continuing Care Advisory Council.

651.121 Continuing Care Advisory Council.—

(1) The Continuing Care Advisory Council to the office is created consisting of 10 members who are residents of this state appointed by the Governor and geographically representative of this state. Three members shall be administrators of facilities that hold valid certificates of authority under this chapter and shall have been actively engaged in the offering of continuing care contracts in this state for 5 years before appointment. The remaining members include:

(a) A representative of the business community whose expertise is in the area of management.

(b) A representative of the financial community who is not a facility owner or administrator.

(c) A certified public accountant.

(d) An attorney.

(e) Three residents who hold continuing care or continuing care at-home contracts with a facility certified in this state.

(2) The term of office for each member shall be 3 years, or until the member’s successor has been appointed and qualifies.

(3) The council members shall serve without pay, but shall be reimbursed for per diem and travel expenses by the office in accordance with s. 112.061.

(4) Each prospective council member shall submit to the appointing officer a statement detailing any financial interest of 10 percent or more in one or more continuing care facilities, including, but not limited to, ownership interest in a facility, property leased to a facility, and ownership in any company providing goods or services to a facility. This statement shall include the name and address of each facility involved and the extent and character of the financial interest of the applicant. Upon appointment of the council member, this statement shall become a public document.

(5) The council shall:

(a) Meet at least once a year and, at such annual meeting, elect a chair from their number and elect or appoint a vice chair, each of whom shall hold office for 1 year and thereafter until a successor is elected and qualified.

(b) Hold other meetings at such times and places as the office or the chair of the council may direct.

(c) Keep a record of its proceedings. The books and records of the council shall be prima facie evidence of all matters reported therein and, except for proceedings conducted under s. 651.018, shall be open to inspection at all times.

(d) Act in an advisory capacity to the office on matters pertaining to the operation and regulation of continuing care facilities.

(e) Recommend to the office needed changes in statutes and rules.

(f) Upon the request of the office, assist, with any corrective action, rehabilitation or cessation of business plan of a provider.

(6) A provider shall furnish to the council, no later than 14 business days after being requested to do so by the council, all documents and information reasonably requested by the council.

(7) The council chair shall report annually the council’s findings and recommendations concerning continuing care facilities to the Executive Office of the Governor and the Commissioner of Insurance Regulation.

(8) At the council’s annual meeting, the office shall provide members with a summary and comparison of data on continuing care facilities submitted in the most recent two annual reports and a summary of the number, type, and status of complaints related to continuing care facilities which were filed with the Division of Consumer Services in the Department of Financial Services during the preceding fiscal year.

(9) The office shall notify the council by written memorandum or electronic means of proposed rule changes and scheduled rule workshops and hearings related to the administration of this chapter.

History.—s. 1, ch. 77-323; s. 171, ch. 79-164; ss. 20, 25, ch. 81-292; s. 2, ch. 81-318; s. 1, ch. 82-46; s. 3, ch. 83-265; ss. 21, 31, 32, 33, 34, 35, ch. 83-328; s. 38, ch. 85-62; s. 46, ch. 85-321; s. 58, ch. 87-226; s. 15, ch. 91-98; s. 35, ch. 91-263; s. 7, ch. 92-56; ss. 12, 13, ch. 93-22; s. 517, ch. 97-102; s. 25, ch. 97-229; s. 1695, ch. 2003-261; s. 16, ch. 2010-202; s. 16, ch. 2011-193.



651.123 - Alternative dispute resolution.

651.123 Alternative dispute resolution.—The commission shall, by rule, adopt alternative procedures for resolution of disputes between residents and providers. The rules shall provide for an informal, nonbinding mediation process, and for binding arbitration when mediation fails to resolve a dispute, and shall provide minimum qualifications for arbitrators substantially similar to other arbitration programs under the Florida Insurance Code. The rules shall specify the types of disputes that are subject to mediation or arbitration, and shall provide that disputes over increases in monthly maintenance fees are not subject to mediation or arbitration. Arbitration is available only if all parties agree in advance to be bound by the result.

History.—s. 11, ch. 93-22; s. 1696, ch. 2003-261.



651.125 - Criminal penalties; injunctive relief.

651.125 Criminal penalties; injunctive relief.—

(1) Any person who maintains, enters into, or, as manager or officer or in any other administrative capacity, assists in entering into, maintaining, or performing any continuing care or continuing care at-home contract subject to this chapter without doing so in pursuance of a valid certificate of authority or renewal thereof, as contemplated by or provided in this chapter, or who otherwise violates any provision of this chapter or rule adopted in pursuance of this chapter, commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083. Each violation of this chapter constitutes a separate offense.

(2) The state attorney for a circuit shall, upon application of the office or its authorized representative, institute and conduct the prosecution of an action for violation, within such circuit, of any provision of this chapter.

(3) The office may bring an action to enjoin a violation, threatened violation, or continued violation of this chapter in the circuit court in and for the county in which the violation occurred, is occurring, or is about to occur.

(4) Any action brought by the office against a provider shall not abate by reason of a sale or other transfer of ownership of the facility used to provide care, which provider is a party to the action, except with the express written consent of the director of the office.

(5) The provisions of s. 624.310 apply to any person whose identity is required to be disclosed pursuant to s. 651.022(2) or s. 651.023(1)(a).

History.—s. 1, ch. 77-323; s. 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 22, 31, 33, 35, ch. 83-328; s. 8, ch. 92-56; s. 12, ch. 93-22; s. 1697, ch. 2003-261; s. 17, ch. 2011-193.



651.13 - Civil action.

651.13 Civil action.—Any resident injured by a violation of this chapter may bring an action for the recovery of damages plus reasonable attorney’s fees.

History.—s. 1, ch. 77-323; s. 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 23, 31, 33, 35, ch. 83-328; s. 12, ch. 93-22.



651.131 - Actions under prior law.

651.131 Actions under prior law.—

(1) With respect to any proceedings hereafter instituted by any person believing himself or herself to be aggrieved by a violation of any of the provisions of former s. 651.01, s. 651.02, s. 651.03, s. 651.04, s. 651.05, s. 651.06, s. 651.07, s. 651.072, s. 651.074, s. 651.076, s. 651.08, s. 651.09, s. 651.10, s. 651.11, s. 651.115, or s. 651.12, any resulting judgment shall be limited to the actual monetary loss suffered by such person plus reasonable attorney’s fees.

(2) With respect to the provisions of former s. 651.12, any prosecution hereafter instituted under the provisions of said section shall require an affirmative finding of intent to defraud.

History.—s. 4(3), (4), ch. 77-323; s. 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 31, 33, 35, ch. 83-328; s. 12, ch. 93-22; s. 518, ch. 97-102.



651.132 - Amendment or renewal of existing contracts.

651.132 Amendment or renewal of existing contracts.—Any contract or agreement executed before October 1, 1983, which is amended or renewed subsequent to October 1, 1983, is subject to this act.

History.—s. 6, ch. 77-323; ss. 21, 25, ch. 81-292; s. 2, ch. 81-318; s. 3, ch. 83-265; ss. 24, 31, 33, 35, ch. 83-328; s. 12, ch. 93-22.



651.134 - Investigatory records.

651.134 Investigatory records.—Any active investigatory record of the office made or received under this chapter, and any active examination record necessary to complete an active investigation, is confidential and exempt from s. 119.07(1) until such investigation is completed or ceases to be active. For the purpose of this section, an investigation is active while it is being conducted by the office with a reasonable, good faith belief that it could lead to the filing of administrative, civil, or criminal proceedings. An investigation does not cease to be active if the office is proceeding with reasonable dispatch and has a good faith belief that action could be initiated by the office or other administrative or law enforcement agency.

History.—ss. 26, 33, ch. 83-328; s. 12, ch. 93-22; s. 1, ch. 93-79; s. 409, ch. 96-406; s. 1698, ch. 2003-261.









TITLE XXXVIII - BANKS AND BANKING

Chapter 655 - FINANCIAL INSTITUTIONS GENERALLY

655.001 - Purpose; application.

655.001 Purpose; application.—The purposes of the financial institutions codes are to:

(1) Provide general regulatory powers to be exercised by the Financial Services Commission and the Office of Financial Regulation in relation to the regulation of financial institutions. The financial institutions codes apply to all state-authorized or state-chartered financial institutions and to the enforcement of all laws relating to state-authorized or state-chartered financial institutions.

(2) Provide for and promote:

(a) The safe and sound conduct of the business of the financial institutions subject to the financial institutions codes.

(b) The prudent conservation of the assets of the financial institutions subject to the financial institutions codes.

(c) The maintenance of public confidence in the financial institutions subject to the financial institutions codes.

(d) The protection of the interests of the public in the safety and soundness, and the preservation, of the financial institution system in this state and the protection of the interests of the depositors and creditors of financial institutions.

(e) The protection of the interests of the public in the proper conduct of fiduciary functions; the safety, soundness, and preservation of the system of the conduct in this state of trust business by trust companies and banks and associations that have trust departments; the protection of the interests of beneficiaries and other members of the public using the services of, doing business with, or otherwise affected by trust companies, trust departments of banks and associations, and other business organizations in the conduct of trust business or other exercise of fiduciary functions or powers; and the protection of the interests of the creditors of trust companies.

(f) The opportunity for state financial institutions to be and remain competitive with each other, with financial institutions or organizations existing under statutes of this state other than the financial institutions codes, and with other financial institutions and organizations organized or existing under, or deriving their authority or powers from, the laws of other states, the United States, or foreign countries.

(g) The opportunity for financial institutions to serve effectively the convenience and needs of their customers or members and the public and to participate in and promote the economic progress and welfare of this state and the United States.

(h) The opportunity for the management of financial institutions in conducting the business and affairs of their institutions, to exercise their business judgment, subject to the provisions of the financial institutions codes and to the extent compatible with, and subject to, the purposes and policies stated in this section.

(i) The modernization of state law governing financial institutions and governing the exercise of fiduciary and other representative powers by trust companies and trust departments of banks and associations.

(j) The delegation to the commission of adequate rulemaking power and to the office adequate administrative discretion, subject to the provisions of the financial institutions codes and to the purposes and policies stated in this section, in order that the supervision and regulation of financial institutions may be flexible and readily responsive to changes in economic conditions, in technology, and in financial institution practices.

History.—s. 1, ch. 80-273; s. 1, ch. 85-65; s. 1, ch. 91-307; ss. 1, 6, ch. 92-303; s. 1699, ch. 2003-261.



655.005 - Definitions.

655.005 Definitions.—

(1) As used in the financial institutions codes, unless the context otherwise requires, the term:

(a) “Affiliate” means a holding company of a financial institution established pursuant to state or federal law, a subsidiary or service corporation of such holding company, or a subsidiary or service corporation of a financial institution.

(b) “Appropriate federal regulatory agency” means the federal regulatory agency that has statutory authority over a financial institution.

(c) “Bank holding company” means a business organization that is a bank holding company under the Bank Holding Company Act of 1956, as amended, 12 U.S.C. ss. 1841 et seq., or is otherwise determined or authorized by the office to be a holding company of a financial institution pursuant to ss. 658.27-658.285.

(d) “Capital accounts” means the aggregate value of unimpaired capital stock based on the par value of the shares, plus any unimpaired surplus and undivided profits or retained earnings of a financial institution. For the purposes of determining insolvency or imminent insolvency, the term does not include allowances for loan or lease loss reserves, intangible assets, subordinated debt, deferred tax assets, or similar assets.

(e) “Capital stock” means the shares of stock issued to create nonwithdrawable capital.

(f) “Commission” means the Financial Services Commission.

(g) “Executive officer” means an individual, whether or not the individual has an official title or receives a salary or other compensation, who participates or has authority to participate, other than in the capacity of a director, in the major policymaking functions of a financial institution. The term does not include an individual who may have an official title and may exercise discretion in the performance of duties and functions, including discretion in the making of loans, but who does not participate in the determination of major policies of the financial institution and whose decisions are limited by policy standards established by other officers, whether or not the policy standards have been adopted by the board of directors. The chair of the board of directors, the president, the chief executive officer, the chief financial officer, the senior loan officer, and every executive vice president of a financial institution, and the senior trust officer of a trust company, are presumed to be executive officers unless such officer is excluded, by resolution of the board of directors or by the bylaws of the financial institution, from participating, other than in the capacity of a director, in major policymaking functions of the financial institution and the individual holding such office so excluded does not actually participate therein.

(h) “Federal financial institution” means a federally or nationally chartered or organized financial institution.

(i) “Financial institution” means a state or federal savings or thrift association, bank, savings bank, trust company, international bank agency, international banking corporation, international branch, international representative office, international administrative office, international trust company representative office, credit union, or an agreement corporation operating pursuant to s. 25 of the Federal Reserve Act, 12 U.S.C. ss. 601 et seq. or Edge Act corporation organized pursuant to s. 25(a) of the Federal Reserve Act, 12 U.S.C. ss. 611 et seq.

(j) “Financial institution-affiliated party” means:

1. A director, officer, employee, or controlling stockholder, other than a financial institution holding company, of, or agent for, a financial institution, subsidiary, or service corporation;

2. Any other person who has filed or is required to file a change-of-control notice with the appropriate state or federal regulatory agency;

3. A stockholder, other than a financial institution holding company, a joint venture partner, or any other person as determined by the office who participates in the affairs of a financial institution, subsidiary, or service corporation; or

4. An independent contractor, including an attorney, appraiser, consultant, or accountant, who knowingly or recklessly participates in:

a. A violation of any law or regulation;

b. A breach of fiduciary duty; or

c. An unsafe and unsound practice,

which caused or is likely to cause more than a minimal financial loss to, or a significant adverse effect on, the financial institution, subsidiary, or service corporation.

(k) “Financial institutions codes” means:

1. Chapter 655, relating to financial institutions generally;

2. Chapter 657, relating to credit unions;

3. Chapter 658, relating to banks and trust companies;

4. Chapter 660, relating to trust business;

5. Chapter 662, relating to family trust companies;

6. Chapter 663, relating to international banking;

7. Chapter 665, relating to associations; and

8. Chapter 667, relating to savings banks.

(l) “Home state” means:

1. The state where a financial institution is chartered.

2. The state where the main office of a federal financial institution is located.

3. The state determined to be the home state of an international banking corporation pursuant to 12 U.S.C. s. 3103(c).

(m) “Home state regulator” means, with respect to an out-of-state state financial institution, the financial institution regulatory agency of the state in which the institution is chartered.

(n) “Host state” means a state, other than the home state, in which the financial institution seeks to establish or maintains a branch or nonbranch office.

(o) “Imminently insolvent” means a condition in which a financial institution has total capital accounts, or equity in the case of a credit union, of less than 2 percent of its total assets, after adjustment for apparent losses.

(p) “Insolvent” means a condition in which:

1. The capital accounts, or equity in the case of a credit union, and all assets of a financial institution are insufficient to meet liabilities;

2. The financial institution is unable to meet current obligations as they mature, even though assets may exceed liabilities; or

3. The capital accounts of a financial institution, or equity in the case of a credit union, are exhausted by losses and no immediate prospect of replacement exists.

(q) “Main office” or “principal office” of a financial institution means the main business office designated in its articles of incorporation or bylaws, or redesignated in a relocation application filed with the office, at an identified location approved by the office in the case of a state financial institution, or by the appropriate federal regulatory agency in the case of a federal financial institution. With respect to the trust department of a bank or association that has trust powers, the terms mean the office or place of business of the trust department at an identified location, which need not be the same location as the main office of the bank or association, approved by the office in the case of a state bank or association, or by the appropriate federal regulatory agency in the case of a national bank or federal association. The “main office” or “principal office” of a trust company means the office designated or provided for in its articles of incorporation at an identified location as approved by the relevant chartering authority.

(r) “Officer” of a financial institution means an individual elected or appointed to, or otherwise performing the duties and functions appropriate to, any position or office having the designation or title of chair of the board of directors, vice chair of the board of directors, chair of the executive committee, president, vice president, assistant vice president, cashier or assistant cashier, comptroller, assistant comptroller, trust officer, assistant trust officer, secretary or assistant secretary of a trust company, or any other office or officer designated in, or as provided by, the articles of incorporation or bylaws.

(s) “Out-of-state financial institution” means a financial institution whose home state is a state other than this state.

(t) “Related interest” means, with respect to a person:

1. The person’s spouse, child, or other dependent residing in the same household as the person;

2. A company, partnership, corporation, or other business organization controlled by the person. A person has control if the person:

a. Owns, controls, or has the power to vote 25 percent or more of any class of voting securities of the organization;

b. Controls in any manner the election of a majority of the directors of the organization; or

c. Has the power to exercise a controlling influence over the management or policies of the organization; or

3. An individual, company, partnership, corporation, or other business organization that engages in a common business enterprise with that person. A common business enterprise exists if:

a. The expected source for repayment of a loan or extension of credit is the same for each borrower and neither borrower has another source of income from which the loan, together with the borrower’s other obligations, may be fully repaid. An employer will not be treated as a source of repayment under this paragraph because of wages and salaries paid to an employee, unless the standards of sub-subparagraph b. are met;

b. Loans or extensions of credit are made:

(I) To borrowers who are directly or indirectly related through common control, including where one borrower is directly or indirectly controlled by another borrower; and

(II) Substantial financial interdependence exists between or among the borrowers. Substantial financial interdependence exists if 50 percent or more of one borrower’s gross receipts or gross expenditures on an annual basis are derived from transactions with the other borrower. Gross receipts and expenditures include gross revenues and expenses, intercompany loans, dividends, capital contributions, and similar receipts or payments;

c. Separate persons borrow from a financial institution to acquire a business enterprise such that those borrowers will own more than 50 percent of the voting securities or voting interests of the enterprise, in which case a common enterprise is deemed to exist between the borrowers for purposes of combining the acquisition loans; or

d. The office determines, based upon an evaluation of the facts and circumstances of particular transactions, that a common enterprise exists.

(u) “Service corporation” means a corporation that is organized to perform, for two or more financial institutions, services related or incidental to the business of a financial institution and that is wholly or partially owned or controlled by one or more financial institutions.

(v) “State,” when used in the context of a state other than this state, means any other state of the United States, the District of Columbia, and any territories of the United States.

(w) “State financial institution” means a state-chartered or state-organized financial institution.

(x) “Subsidiary” means an organization that is controlled by a financial institution or a holding company of a financial institution.

(y) “Unsafe or unsound practice” means any practice or conduct found by the office to be contrary to generally accepted standards applicable to a financial institution, or a violation of any prior agreement in writing or order of a state or federal regulatory agency, which practice, conduct, or violation creates the likelihood of loss, insolvency, or dissipation of assets or otherwise prejudices the interest of the financial institution or its depositors or members. In making this determination, the office must consider the size and condition of the financial institution, the gravity of the violation, and the prior conduct of the person or institution involved.

(z) “Office” means the Office of Financial Regulation.

(aa) “Debt cancellation products” means loan, lease, or retail installment contract terms, or modifications or addenda to such contracts, under which a creditor agrees to cancel or suspend all or part of a customer’s obligation to make payments upon the occurrence of specified events and includes, but is not limited to, debt cancellation contracts, debt suspension agreements, and guaranteed asset protection contracts offered by financial institutions, insured depository institutions as defined in 12 U.S.C. s. 1813(c), and subsidiaries of such institutions. The term does not include title insurance as defined in s. 624.608.

(2) Terms used but not defined in the financial institutions codes, but which are defined in Title XXXIX, entitled Commercial Relations, as enacted in chapters 668 through 1680, have the meanings ascribed to them in Title XXXIX.

History.—s. 1, ch. 80-273; s. 1, ch. 85-65; s. 1, ch. 91-307; ss. 1, 7, ch. 92-303; s. 1, ch. 93-111; s. 2, ch. 97-30; s. 519, ch. 97-102; s. 1700, ch. 2003-261; s. 5, ch. 2004-340; s. 88, ch. 2004-390; s. 1, ch. 2005-181; s. 7, ch. 2008-75; s. 1, ch. 2010-9; s. 1, ch. 2011-194; s. 1, ch. 2014-91; s. 1, ch. 2014-97; s. 1, ch. 2015-64.

1Note.—Title XXXIX comprises chapters 668-688.



655.012 - General supervisory powers; rulemaking; seal.

655.012 General supervisory powers; rulemaking; seal.—

(1) In addition to other powers conferred by the financial institutions codes, the office shall have:

(a) General supervision over all state financial institutions, their subsidiaries, and service corporations.

(b) Access to all books and records of all persons over whom the office exercises general supervision as is necessary for the performance of the duties and functions of the office prescribed by the financial institutions codes.

(c) Power to issue orders and declaratory statements, disseminate information, and otherwise exercise its discretion to effectuate the purposes, policies, and provisions of the financial institutions codes.

(2) In addition to other powers conferred by the financial institutions codes, the commission shall have the power to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of such codes.

(3) The office shall have an official seal by which its proceedings are authenticated.

History.—s. 1, ch. 80-273; s. 1, ch. 85-65; s. 1, ch. 91-307; ss. 1, 8, ch. 92-303; s. 2, ch. 93-111; s. 218, ch. 98-200; s. 1701, ch. 2003-261.



655.013 - Effect on existing financial institutions.

655.013 Effect on existing financial institutions.—The charters of state financial institutions existing on July 1, 1992, shall continue in full force and effect. However, after that date, all state financial institutions and, to the extent applicable, all financial institutions shall operate in accordance with the financial institutions codes.

History.—s. 9, ch. 92-303; s. 2, ch. 2011-194.



655.015 - Construction; standards to be observed by commission and office.

655.015 Construction; standards to be observed by commission and office.—

(1) The financial institutions codes shall be liberally construed and applied to promote their purposes and policies.

(2) The purposes and policies as stated in s. 655.001 constitute standards to be observed by the commission and office in the exercise of their discretionary powers under the financial institutions codes, in the adoption of rules, in the issuance of orders and declaratory statements, in the examination and supervision of financial institutions, and in all matters of construction and application of the financial institutions codes required for any determination or action.

(3) The headings, captions, and catchlines at the beginning of sections, subsections, and paragraphs are for convenience only, do not constitute any part of the statutes comprising the financial institutions codes, do not constitute a complete index of the financial institutions codes, are not indicative of the intent of the financial institutions codes, and may not be used in construing or interpreting the financial institutions codes.

History.—s. 10, ch. 92-303; s. 1702, ch. 2003-261.



655.016 - Liability when acting upon rule, order, or declaratory statement.

655.016 Liability when acting upon rule, order, or declaratory statement.—No person acting, or who has acted, in good faith reliance upon a rule, order, or declaratory statement issued by the commission or office shall be subject to any criminal, civil, or administrative liability for such action, notwithstanding a subsequent decision by a court of competent jurisdiction invalidating the rule, order, or declaratory statement. In the case of an order or a declaratory statement which is not of general application, no person other than the person to whom the order or declaratory statement was issued is entitled to rely upon it, except upon material facts or circumstances which are substantially the same as those upon which the order or declaratory statement was based.

History.—s. 1, ch. 80-273; s. 438, ch. 81-259; s. 1, ch. 85-65; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1703, ch. 2003-261.



655.017 - Local regulation preempted.

655.017 Local regulation preempted.—

(1) A county or municipality may not enact or enforce a resolution, ordinance, or rule that regulates financial or lending activities, including a resolution, ordinance, or rule that disqualifies persons from doing business with a county or municipality based on lending interest rates, or that imposes reporting requirements or other obligations regarding the financial services or lending practices of persons or entities, and subsidiaries or affiliates thereof which:

(a) Are subject to the jurisdiction of the office pursuant to the financial institutions codes;

(b) Are subject to the jurisdiction of the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the National Credit Union Administration, the Federal Deposit Insurance Corporation, the Federal Trade Commission, or the United States Department of Housing and Urban Development;

(c) Originate, purchase, sell, assign, secure, or service property interests or obligations created by financial transactions or loans made, executed, or originated by persons referred to in paragraph (a) or paragraph (b) which assist or facilitate such transactions;

(d) Are chartered by the United States Congress to engage in secondary market mortgage transactions; or

(e) Are acting on behalf of the Florida Housing Finance Corporation.

(2) This section does not prevent a county or municipality from engaging in a civil investigation, initiating an administrative proceeding, or commencing a civil proceeding to determine compliance with or to enforce a state law, a rule or order of a state agency, or an ordinance or rule of a county or municipality which is not preempted pursuant to this section.

(3) Notwithstanding subsection (2), a financial institution shall notify the office of any civil investigation or administrative or civil proceeding initiated by a county or municipality in accordance with s. 655.948. The office shall have sole and exclusive jurisdiction to initiate appropriate administrative or civil proceedings to enforce such laws, rules, or orders if the office determines that such investigation or proceeding:

(a) Is based on a local resolution, ordinance, or rule that is preempted pursuant to subsection (1); or

(b) Directly and specifically regulates the manner, content, or terms and conditions of a financial transaction or account related thereto, that a financial institution is authorized to engage in, or prevents, significantly interferes with, or alters the exercise of powers granted to a financial institution under the financial institutions codes or any applicable federal law or regulation.

(4) This section does not limit or restrict the powers of the Department of Legal Affairs or the law enforcement agencies of this state to commence a civil or criminal action, as applicable.

History.—s. 2, ch. 2014-91.



655.0201 - Service of process, notice, levy, or demand on financial institutions.

655.0201 Service of process, notice, levy, or demand on financial institutions.—

(1) Notwithstanding any other Florida law, this section establishes the proper location for service of process upon a financial institution for all types of service of process to be made on a financial institution.

(2) A financial institution authorized by federal or state law to transact business in this state may designate with the Department of State a place or registered agent located within the state as the financial institution’s sole location or agent for service of process, notice, levy, or demand. Any such place or registered agent so designated must be open and available for service of process during regular business hours on regular business days, which, at a minimum, is any time between the hours of 9 a.m. and 5 p.m. local time, on Mondays through Fridays, excluding federal and Florida holidays. After a financial institution designates a place or registered agent within this state, such place or registered agent is the sole location for service of process, including service for actions related to garnishment, levy, injunctions, lawsuits, and the attachment of safety deposit boxes, in accordance with chapters 60, 76, and 77, and the Florida Rules of Civil Procedure.

(3)(a) If a financial institution has no registered agent or service cannot be made in accordance with subsection (2), service may be made to any officer, director, or business agent of the financial institution at its principal place of business or at any other branch, office, or place of business in the state.

(b) Notwithstanding subsection (2), any service required or authorized to be made by the Office of Financial Regulation under the financial institutions codes may be made to any officer, director, or business agent of the financial institution at its principal place of business or any other branch, office, or place of business in the state as set forth in s. 655.031(2).

History.—s. 2, ch. 2005-181; s. 59, ch. 2014-209; s. 34, ch. 2015-148; s. 2, ch. 2016-180.



655.031 - Administrative enforcement guidelines.

655.031 Administrative enforcement guidelines.—

(1) In imposing any administrative remedy or penalty provided for in the financial institutions codes, the office shall take into account the appropriateness of the penalty with respect to the size of the financial resources and good faith of the person charged, the gravity of the violation, the history of previous violations, and such other matters as justice may require.

(2) All administrative proceedings under ss. 655.033 and 655.037 shall be conducted in accordance with chapter 120. Any service required or authorized to be made by the office under the financial institutions codes may be made by certified mail, return receipt requested, delivered to addressee only; by personal delivery; or in accordance with chapter 48. The service provided for hereunder is effective from the date of delivery.

History.—s. 1, ch. 80-273; s. 1, ch. 85-65; s. 1, ch. 91-307; ss. 1, 11, ch. 92-303; s. 1704, ch. 2003-261.

Note.—Former s. 655.021.



655.032 - Investigations, subpoenas, hearings, and witnesses.

655.032 Investigations, subpoenas, hearings, and witnesses.—

(1) The office may make investigations, within or outside this state, which it deems necessary to determine whether a person has violated or is about to violate any provision of the financial institutions codes or of the rules adopted by the commission pursuant to such codes.

(2)(a) In the course of or in connection with an investigation by the office pursuant to the provisions of subsection (1) or an investigation or examination in connection with any application to the office for the organization or establishment of a state financial institution or a branch thereof, and in connection with an examination of a state financial institution, subsidiary, or service corporation by the office, the office, or any of its officers holding no lesser title and position than examiner in charge or attorney at law, shall have the power:

1. To administer oaths and affirmations;

2. To take or cause to be taken testimony and depositions; and

3. To issue, revoke, quash, or modify subpoenas and subpoenas duces tecum under the seal of the office or to cause any such subpoena or subpoena duces tecum to be issued by any county court judge or clerk of the circuit court or county court to require persons to be or appear before the office at a time and place to be therein named and to bring such books, records, and documents for inspection as may be therein designated. Such subpoenas may be served by a representative of the office or may be served as otherwise provided for by law for the service of subpoenas.

(b) In connection with any such investigation or examination, the office may permit a person to file a statement in writing, under oath or otherwise as the office determines, as to facts and circumstances specified by the office.

(3)(a) In the event of noncompliance with a subpoena issued or caused to be issued by the office pursuant to this section, the office may petition the circuit court of the county in which the person subpoenaed resides or has its principal place of business for an order requiring the subpoenaed person to appear and testify and to produce such books, records, and documents as are specified in such subpoena duces tecum. The office is entitled to the summary procedure provided in s. 51.011, and the court shall advance the cause on its calendar.

(b) A copy of the petition shall be served upon the person subpoenaed by any person authorized by this section to serve subpoenas, who shall make and file with the court an affidavit showing the time, place, and date of service.

(c) At any hearing on any such petition, the person subpoenaed, or any person whose interests will be substantially affected by the investigation, examination, or subpoena, may appear and object to the subpoena and to the granting of the petition. The court may make any order which justice requires to protect a party or other person and his or her personal and property rights, including, but not limited to, protection from annoyance, embarrassment, oppression, or undue burden or expense.

(d) Failure to comply with an order granting, in whole or in part, a petition for enforcement of a subpoena is a contempt of court.

(4) Witnesses shall be entitled to the same fees and mileage to which they might be entitled by law for attending as witnesses in the circuit court, except that no fees or mileage shall be allowed in the case of testimony of a financial institution-affiliated party if such testimony is taken at the principal office of the state financial institution, subsidiary, or service corporation or at the residence of the financial institution-affiliated party.

(5) Reasonable and necessary expenses incurred by the office and payable to persons in investigations may be assessed against such an applicant, state financial institution, subsidiary, service corporation, or financial institution-affiliated party on the basis of actual costs incurred. Assessable expenses include, but are not limited to: expenses for interpreters; expenses for communications; expenses for legal representation; expenses for economic, legal, or other research, analyses, and testimony; and fees and expenses for witnesses. The failure to reimburse the office is a ground for denial of the application or for revocation of any approval thereof.

History.—s. 1, ch. 80-273; s. 4, ch. 84-216; s. 1, ch. 85-65; s. 1, ch. 89-229; s. 1, ch. 91-307; ss. 1, 12, ch. 92-303; s. 520, ch. 97-102; s. 1705, ch. 2003-261.

Note.—Former s. 655.025.



655.0321 - Restricted access to certain hearings, proceedings, and related documents.

655.0321 Restricted access to certain hearings, proceedings, and related documents.—The office shall consider the public purposes specified in 1s. 119.14(4)(b) in determining whether the hearings and proceedings conducted pursuant to s. 655.033 for the issuance of cease and desist orders and s. 655.037 for the issuance of suspension or removal orders shall be closed and exempt from the provisions of s. 286.011, and whether related documents shall be confidential and exempt from the provisions of s. 119.07(1).

History.—s. 1, ch. 80-273; s. 1, ch. 85-65; s. 2, ch. 89-229; s. 1, ch. 91-307; ss. 1, 3, 13, ch. 92-303; s. 410, ch. 96-406; s. 1706, ch. 2003-261.

1Note.—Repealed by s. 1, ch. 95-217.

Note.—Former s. 655.029.



655.0322 - Prohibited acts and practices; criminal penalties.

655.0322 Prohibited acts and practices; criminal penalties.—

(1) As used in this section, the term “financial institution” means a financial institution as defined in s. 655.005 or other business entity as defined by the commission by rule, whether organized under the laws of this state, the laws of another state, or the laws of the United States, which is located in this state.

(2) A financial institution-affiliated party may not ask for, or willfully and knowingly receive or consent to receive for himself or herself or any related interest, a commission, emolument, gratuity, money, property, or thing of value for:

(a) Procuring, or endeavoring to procure, for any person a loan or extension of credit from such financial institution, affiliate, subsidiary, or service corporation; or

(b) Procuring, or endeavoring to procure, the purchase or discount of any note, draft, check, bill of exchange, or other obligation by such financial institution, affiliate, subsidiary, or service corporation.

Any person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) A financial institution-affiliated party may not:

(a) Knowingly receive or possess any of such financial institution’s property other than in payment of a just demand, or, with intent to deceive or defraud, to omit to make or cause to be made a full and true entry thereof in the financial institution’s books and accounts, or concur in omitting to make any material entry thereof;

(b) Embezzle, abstract, or misapply any money, property, or thing of value of such financial institution, affiliate, subsidiary, or service corporation with intent to deceive or defraud the financial institution, affiliate, subsidiary, or service corporation;

(c) Knowingly make, draw, issue, put forth, or assign any certificate of deposit, draft, order, bill of exchange, acceptance, note, debenture, bond or other obligation, mortgage, judgment, or decree without authority from the board of directors of such financial institution;

(d) Make a false entry in any book, report, or statement of such financial institution, affiliate, subsidiary, or service corporation with intent to deceive or defraud the financial institution, affiliate, subsidiary, or service corporation, or another person, firm, or corporation, or with intent to deceive the office, any other appropriate federal or state regulatory agency, or an authorized representative appointed to examine the affairs of the financial institution, affiliate, subsidiary, or service corporation; or

(e) Deliver or disclose to the office or its employees any application, examination report, report of condition, report of income and dividends, internal audit, account, statement, or other document known by him or her to be fraudulent or false as to any material matter.

Any person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) A financial institution-affiliated party may not knowingly place among the assets of such financial institution, affiliate, subsidiary, or service corporation any note, obligation, or security that the financial institution, affiliate, subsidiary, or service corporation does not own or that, to the party’s knowledge, is fraudulent or otherwise worthless or for the financial institution-affiliated party to represent to the office that any note, obligation, or security carried as an asset of such financial institution, affiliate, subsidiary, or service corporation is the property of the financial institution, affiliate, subsidiary, or service corporation and is genuine if it is known to such party that such representation is false or that the note, obligation, or security is fraudulent or otherwise worthless. Any person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) Any person who willfully makes a false statement or report, or willfully overvalues any land, property, or security, for the purposes of influencing in any way the action of a financial institution, affiliate, subsidiary, or service corporation or any other entity authorized by law to extend credit, upon an application, advance, discount, purchase, purchase agreement, repurchase agreement, commitment, or loan, or any change or extension of the same, by renewal, deferment of action or otherwise, or the acceptance, release, or substitution of security therefor, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) Any person who knowingly executes, or attempts to execute, a scheme or artifice to defraud a financial institution, affiliate, subsidiary, or service corporation or any other entity authorized by law to extend credit, or to obtain the moneys, funds, credits, assets, securities, or other property owned by, or under the custody or control of, a financial institution, affiliate, subsidiary, service corporation, or other entity authorized by law to extend credit, by means of false or fraudulent pretenses, representations, or promises, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 14, ch. 92-303; s. 3, ch. 97-30; s. 521, ch. 97-102; s. 1707, ch. 2003-261; s. 6, ch. 2004-340; s. 89, ch. 2004-390; s. 3, ch. 2014-91.



655.033 - Cease and desist orders.

655.033 Cease and desist orders.—

(1) The office may issue and serve upon any state financial institution, subsidiary, or service corporation, or upon any financial institution-affiliated party, a complaint stating charges whenever the office has reason to believe that such state financial institution, subsidiary, service corporation, financial institution-affiliated party, or individual named therein is engaging in or has engaged in conduct that is:

(a) An unsafe or unsound practice;

(b) A violation of any law relating to the operation of a financial institution;

(c) A violation of any rule of the commission;

(d) A violation of any order of the office;

(e) A breach of any written agreement with the office;

(f) A prohibited act or practice pursuant to s. 655.0322; or

(g) A willful failure to provide information or documents to the office or any appropriate federal agency, or any of its representatives, upon written request.

(2) The complaint must contain the statement of facts and notice of opportunity for a hearing pursuant to ss. 120.569 and 120.57.

(3) If no hearing is requested within the time allowed by ss. 120.569 and 120.57, or if a hearing is held and the office finds that any of the charges are true, the office may enter an order directing the state financial institution, subsidiary, service corporation, financial institution-affiliated party, or the individual named therein to cease and desist from engaging in the conduct complained of and to take corrective action.

(4) If the state financial institution, subsidiary, service corporation, financial institution-affiliated party, or the individual named in such order fails to respond to the complaint within the time allotted in ss. 120.569 and 120.57, such failure constitutes a default and justifies the entry of a cease and desist order.

(5) A contested or default cease and desist order is effective when reduced to writing and served upon the state financial institution, subsidiary, service corporation, financial institution-affiliated party, or the individual named therein. An uncontested cease and desist order is effective as agreed.

(6) Whenever the office finds that conduct described in subsection (1) is likely to cause insolvency, substantial dissipation of assets or earnings of the state financial institution, subsidiary, or service corporation or substantial prejudice to the depositors, members, or shareholders, it may issue an emergency cease and desist order requiring the state financial institution, subsidiary, service corporation, or financial institution-affiliated party to immediately cease and desist from engaging in the conduct complained of and to take corrective action. The emergency order is effective immediately upon service of a copy of the order upon the state financial institution, subsidiary, service corporation, or financial institution-affiliated party and remains effective for 90 days. If the office begins nonemergency cease and desist proceedings under subsection (1), the emergency order remains effective until the conclusion of the proceedings under ss. 120.569 and 120.57. Any emergency order entered under this subsection is confidential and exempt from s. 119.07(1) until the emergency order is made permanent, unless the office finds that such confidentiality will result in substantial risk of financial loss to the public.

History.—s. 1, ch. 80-273; s. 5, ch. 84-216; s. 1, ch. 85-65; s. 3, ch. 89-229; s. 1, ch. 91-307; ss. 1, 3, 15, ch. 92-303; s. 411, ch. 96-406; s. 290, ch. 96-410; s. 1708, ch. 2003-261.



655.034 - Injunctions.

655.034 Injunctions.—

(1) If the office determines that a violation of the financial institutions codes or a violation of a formal enforcement action has occurred or is threatened or impending, the circuit court has jurisdiction to hear a complaint filed by the office and, upon proper showing, to issue an injunction restraining such violation or granting other appropriate relief. Upon proper showing, the circuit court may also issue an injunction restraining any conduct or other act in order to protect the interests of depositors, members, creditors, or stockholders of a financial institution or the interests of the public in the safety and soundness of the financial institution system in this state and the proper conduct of fiduciary functions.

(2) As used in this section, the term “formal enforcement action” means:

(a) With respect to a financial institution, a supervisory action subject to enforcement pursuant to s. 655.033, s. 655.037, or s. 655.041 which directs the financial institution to take corrective action to address violations of law or safety and soundness deficiencies.

(b) With respect to a person or entity that is not a financial institution, an order issued by the office pursuant the financial institutions codes which is directed to such person or entity.

History.—s. 1, ch. 82-214; s. 1, ch. 85-65; s. 1, ch. 91-307; ss. 1, 16, ch. 92-303; s. 1709, ch. 2003-261; s. 4, ch. 2014-91.



655.035 - Military lending.

1655.035 Military lending.—Pursuant to s. 655.032, the office may conduct an investigation that it deems necessary to determine whether a financial institution, a subsidiary, a service corporation, an affiliate, or other person is engaging in or has engaged in conduct that is a violation of any provision of the Military Lending Act, 10 U.S.C. s. 987, or the regulations adopted under that act in 32 C.F.R. part 232. If the office has reason to believe that a person has violated any such provision or regulation, the office may initiate a proceeding against such person in accordance with s. 655.033, s. 655.034, s. 655.037, or s. 655.041.

History.—s. 4, ch. 2016-160.

1Note.—Section 5, ch. 2016-160, provides that “[t]his act applies to a consumer credit transaction or account for consumer credit established on or after October 3, 2016, except it does not apply to a credit card account exempted under 32 C.F.R. s. 232.13(c) until the exemption expires.”



655.037 - Removal of a financial institution-affiliated party by the office.

655.037 Removal of a financial institution-affiliated party by the office.—

(1) The office may issue and serve upon any financial institution-affiliated party and upon the financial institution, subsidiary, or service corporation involved, a complaint stating charges if the office has reason to believe that the financial institution-affiliated party is engaging or has engaged in conduct that is:

(a) An unsafe or unsound practice;

(b) A prohibited act or practice;

(c) A willful violation of any law relating to financial institutions;

(d) A violation of any other law involving fraud or moral turpitude which constitutes a felony;

(e) A violation of s. 655.50, relating to the control of money laundering and terrorist financing; chapter 896, relating to offenses related to financial transactions; or similar state or federal law;

(f) A willful violation of any rule of the commission;

(g) A willful violation of any order of the office;

(h) A willful breach of any written agreement with the office; or

(i) An act of commission or omission or a practice which is a breach of trust or a breach of fiduciary duty.

(2) The complaint must contain the statement of facts and notice of opportunity for a hearing pursuant to ss. 120.569 and 120.57.

(3) If no hearing is requested within the time allowed by ss. 120.569 and 120.57, or if a hearing is held and the office finds that any of the charges in the complaint are true and that the state financial institution has suffered or will likely suffer loss or other damage or that the interests of the depositors, members, or shareholders could be seriously prejudiced by reason of such violation or practice or breach of fiduciary duty or that the financial institution-affiliated party has received financial gain by reason of such violation, practice, or breach of fiduciary duty, and that such violation, practice, or breach of fiduciary duty is one involving personal dishonesty on the part of such financial institution-affiliated party or a continuing disregard for the safety or soundness of the state financial institution, subsidiary, or service corporation, the office may enter an order removing the financial institution-affiliated party or restricting or prohibiting participation by such financial institution-affiliated party in the affairs of that particular state financial institution, subsidiary, or service corporation or any other state financial institution, subsidiary, or service corporation.

(4) If the financial institution-affiliated party fails to respond to the complaint within the time allowed in ss. 120.569 and 120.57, such failure constitutes a default and justifies the entry of an order of removal.

(5) A contested or default order of removal is effective when reduced to writing and served on the state financial institution, subsidiary, or service corporation and the financial institution-affiliated party. An uncontested order of removal is effective as agreed.

(6)(a) The chief executive officer, or the person holding the equivalent office, of a state financial institution shall promptly notify the office if he or she has actual knowledge that any financial institution-affiliated party is charged with a felony in a state or federal court.

(b) Whenever any financial institution-affiliated party is charged with a felony in a state or federal court, or in the courts of any foreign country with which the United States maintains diplomatic relations, and such charge alleges violation of any law involving fraud, currency transaction reporting, money laundering, theft, or moral turpitude and the charge under such foreign law is equivalent to a felony charge under state or federal law, the office may enter an emergency order suspending such financial institution-affiliated party or restricting or prohibiting participation by such financial institution-affiliated party in the affairs of that particular state financial institution, subsidiary, or service corporation or any other financial institution, subsidiary, or service corporation, upon service of the order upon the state financial institution, subsidiary, or service corporation and the financial institution-affiliated party so charged. The order shall contain notice of opportunity for a hearing pursuant to ss. 120.569 and 120.57, where the financial institution-affiliated party may request a postsuspension hearing to show that continued service to or participation in the affairs of the state financial institution, subsidiary, or service corporation does not pose a threat to the interests of the state financial institution’s depositors, members, or stockholders, or threaten to impair public confidence in the state financial institution. In accordance with applicable commission rules, the office shall notify the financial institution-affiliated party whether the order suspending or prohibiting the financial institution-affiliated party from participation in the affairs of a state financial institution, subsidiary, or service corporation will be rescinded or otherwise modified. The emergency order will remain in effect, unless otherwise modified by the office, until the criminal charge is disposed of. The acquittal of the financial institution-affiliated party charged, or the final, unappealed dismissal of all charges against such person, will dissolve the emergency order, but will not prohibit the office from instituting proceedings under subsection (1). If the financial institution-affiliated party charged is convicted or pleads guilty or nolo contendere, whether or not an adjudication of guilt is entered by the court, the emergency order becomes final.

(7) Any financial institution-affiliated party removed from office pursuant to this section is not eligible for reelection to such position or to any official position in any financial institution in this state except with the written consent of the office. Any financial institution-affiliated party who is removed, restricted, or prohibited from participation in the affairs of a state financial institution pursuant to this section may petition the office for modification or termination of any such removal, restriction, or prohibition.

(8) The resignation, termination of employment or participation, or separation from a state financial institution, subsidiary, or service corporation of the financial institution-affiliated party does not affect the jurisdiction and authority of the office to issue any notice and proceed under this section against such financial institution-affiliated party, if such notice is served before the end of the 6-year period beginning on the date such person ceases to be such a financial institution-affiliated party with respect to such state financial institution, subsidiary, or service corporation.

History.—s. 1, ch. 80-273; s. 439, ch. 81-259; ss. 5, 6, ch. 84-216; s. 39, ch. 85-62; s. 1, ch. 85-65; s. 4, ch. 89-229; s. 1, ch. 90-51; s. 1, ch. 91-307; ss. 1, 17, ch. 92-303; s. 291, ch. 96-410; s. 1758, ch. 97-102; s. 1710, ch. 2003-261; s. 5, ch. 2014-91.



655.0385 - Disapproval of directors and executive officers.

655.0385 Disapproval of directors and executive officers.—

(1) Each state financial institution shall notify the office of the proposed appointment of any individual to the board of directors or the appointment or employment of any individual as an executive officer or equivalent position at least 60 days before such appointment or employment becomes effective, if the state financial institution:

(a) Has been chartered for less than 2 years;

(b) Has undergone a change in control or conversion within the preceding 2 years. The office may exempt a financial institution from this paragraph if it operates in a safe and sound manner;

(c) Is not in compliance with the minimum capital requirements applicable to such financial institution; or

(d) Is otherwise operating in an unsafe and unsound condition, as determined by the office, on the basis of such financial institution’s most recent report of condition or report of examination.

(2) A state financial institution may not appoint any individual to the board of directors, or employ any individual as an executive officer or equivalent position, if the office issues a notice of disapproval with respect to that person.

(3) The office shall issue a notice of disapproval if the competence, experience, character, or integrity of the individual to be appointed or employed indicates that it is not in the best interests of the depositors, the members, or the public to permit the individual to be employed by or associated with the state financial institution.

(4) A director or executive officer of a state financial institution or affiliate may not concurrently serve as a director, or be employed as an officer, of a nonaffiliated financial institution or affiliate whose principal place of business is located in the same metropolitan statistical area in this state. A person affected by this prohibition may provide written notice to the office of the proposed appointment or employment. Such notice may provide information that such concurrent service does not present a conflict of interest and that neither institution is competitively disadvantaged in the common market area. The office may waive this prohibition if the information provided demonstrates that the individual’s proposed concurrent service does not present a conflict of interest and neither institution is competitively disadvantaged in the common market area. A person who violates this subsection is subject to suspension, removal, or prohibition under s. 655.037.

(5) Beginning 1 year after opening, each notification of a proposed appointment of an individual to the board of directors must be accompanied by a nonrefundable fee of $35.

(6) The commission may adopt rules to implement this section.

History.—s. 18, ch. 92-303; s. 3, ch. 93-111; s. 1, ch. 99-138; s. 1711, ch. 2003-261; s. 7, ch. 2004-340; s. 90, ch. 2004-390; s. 6, ch. 2014-91.



655.03855 - Provisional directors and executive officers.

655.03855 Provisional directors and executive officers.—

(1) If a state financial institution has an insufficient number of directors to meet the minimum requirements of s. 657.021 or s. 658.33 for 30 days or longer, there are an insufficient number of executive officers, or the qualifications of the executive officers are insufficient to operate the financial institution in a safe and sound manner, the office may appoint one or more provisional directors or executive officers by order.

(2) A provisional director has all the rights and powers of a duly elected director, including the right to notice of and to vote at meetings of directors. A provisional executive officer has all the rights and powers provided in the financial institution’s articles of incorporation or bylaws, or as specified by the office in the appointment order. A provisional director or executive officer must be an impartial person and may not be a shareholder, member, or creditor of the financial institution or its affiliate. Additional qualifications, if any, may be determined by the office consistent with the financial institutions codes. Provisional directors and executive officers shall serve until the provisional director’s or executive officer’s tenure is ended by order of the office.

(3) A provisional director or executive officer is not liable for any action taken or decision made, except as provided in the financial institutions codes and s. 607.0831. If directed by the office, provisional directors and executive officers must submit reports to the office as to the financial and operating condition of the financial institution and recommendations as to appropriate corrective actions to be taken by the institution.

(4) The office shall allow reasonable compensation, if applicable, to a provisional director or executive officer appointed under this section for services rendered, and reimbursement or direct payment of all reasonable costs and expenses, which shall be paid by the financial institution. The office is not liable for any appointment, action, or decision made pursuant to this section.

History.—s. 3, ch. 2011-194.



655.0386 - Transactions with financial institution-affiliated parties.

655.0386 Transactions with financial institution-affiliated parties.—

(1) CONFLICT OF INTEREST.—A financial institution-affiliated party may not engage or participate, directly or indirectly, in any business or transaction conducted on behalf of or involving the state financial institution, subsidiary, or service corporation which would result in a conflict of the party’s own personal interests with those of the state financial institution, subsidiary, or service corporation with which he or she is affiliated, unless:

(a) Such business or transactions are conducted in good faith and are honest, fair, and reasonable to the state financial institution, subsidiary, or service corporation and are on terms no more favorable than would be offered to a disinterested third party;

(b) A full disclosure of such business or transaction and the nature of the financial institution-affiliated party’s interest is made to the board of directors;

(c) Such business or transactions are approved in good faith by the board of directors, any interested director abstaining, and such approval is recorded in the minutes;

(d) Any profits inuring to the financial institution-affiliated party are not at the expense of the state financial institution, subsidiary, or service corporation and do not prejudice the best interests of the state financial institution, subsidiary, or service corporation in any way; and

(e) Such business or transactions do not represent a breach of the financial institution-affiliated party’s fiduciary duty and are not fraudulent, illegal, or ultra vires.

(2) DISCLOSURE OF PERSONAL INTEREST.—Without limitation by any of the specific provisions of this section, the commission or office may require the disclosure by financial institution-affiliated parties of their personal interests, directly or indirectly, in any business or transactions on behalf of or involving the state financial institution, subsidiary, or service corporation and of their control of or active participation in enterprises having activities related to the business of the state financial institution, subsidiary, or service corporation.

(3) SPECIFIED RESTRICTIONS.—The following restrictions governing the conduct of financial institution-affiliated parties expressly are specified, but such specification is not to be construed in any manner as excusing such parties from the observance of any other aspect of the general fiduciary duty owed by them to the state financial institution which they serve:

(a) Remuneration.—A director of a state bank, association, or trust company may not accept director fees unless the director fees have been previously approved by the board of directors and such fees represent reasonable compensation for service as a director or member of a committee. This section does not limit or preclude reasonable compensation as otherwise authorized by subsection (1) for a director who also provides goods or services to the state bank, association, or trust company.

(b) Assets.—Except as provided in ss. 657.039 and 658.48, a financial institution-affiliated party may not have any interest, directly or indirectly, in the proceeds of a loan or investment or of a purchase or sale made by the state financial institution, subsidiary, or service corporation unless such loan, investment, purchase, or sale is authorized expressly by resolution of the board of directors and unless such resolution is approved by vote of at least a majority of the directors of the state financial institution with all interested parties taking no part in such vote.

(c) Liabilities.—A financial institution-affiliated party may not have any interest, direct or indirect, in the purchase at less than its face value of any evidence of a savings account, deposit, or other indebtedness issued by the state financial institution, subsidiary, or service corporation.

(d) Voting rights; office.—A financial institution-affiliated party acting as proxy for a stockholder of a state financial institution, subsidiary, or service corporation may not exercise, transfer, or delegate such vote or votes in any consideration of a private benefit or advantage, direct or indirect. The voting rights of stockholders and directors may not be the subject of sale, barter, exchange, or similar transaction, either directly or indirectly. Any financial institution-affiliated party who violates the provisions of this section is accountable to the state financial institution, subsidiary, or service corporation for any increment.

History.—s. 19, ch. 92-303; s. 53, ch. 95-211; s. 522, ch. 97-102; s. 1712, ch. 2003-261.



655.0391 - Retention of supervision by office.

655.0391 Retention of supervision by office.—A state financial institution may not cause to be performed, by contract or otherwise, any financial-institution services for itself, whether at or away from its main or branch office or on or off its premises, unless assurances satisfactory to the office are furnished to the office by both the state financial institution and the person performing such services that the performance thereof will be subject to regulation and examination by the office to the same extent as if such services were being performed by the state financial institution itself on its own premises.

History.—s. 20, ch. 92-303; s. 1713, ch. 2003-261.



655.0392 - Place of transacting business.

655.0392 Place of transacting business.—Any financial institution, except a credit union, organized under the laws of this state or federal law may apply for space in any building owned or leased by the state, political subdivision, or municipality in the community or political subdivision in which the financial institution does business. The application must be addressed to the officer charged with the allotment of space in such building, who, if space is available, may allot the space at a commercially reasonable rate. A credit union may apply for such space under the provisions of s. 657.008(4).

History.—s. 21, ch. 92-303.



655.041 - Administrative fines; enforcement.

655.041 Administrative fines; enforcement.—

(1) The office may, by complaint, initiate a proceeding pursuant to chapter 120 to impose an administrative fine against any person found to have violated a provision of the financial institutions codes or the rules adopted thereunder, an order of the office, or a written agreement with the office. Such proceeding may not be initiated until after such person has been notified in writing of the nature of the violation and afforded a reasonable period of time, as set forth in the notice, to correct the violation and has failed to do so. If the office provided such notice, a fine for a violation of an office order or written agreement begins to accrue immediately upon service of the complaint and continues to accrue until the violation is corrected.

(2) Such fine may not exceed $2,500 per day for each violation except as provided in this section.

(a) If the office determines that such person has recklessly violated a provision of the financial institutions codes, an order of the office, or a written agreement with the office, which violation results in more than a minimal loss to a financial institution, affiliate, subsidiary, or service corporation, or in a pecuniary benefit to such person, the office may impose a fine of up to $10,000 per day for each day the violation continues.

(b) If the office determines that such person has knowingly violated a provision of the financial institutions codes, an order of the office, or a written agreement with the office, which violation results in more than a minimal loss to a financial institution, affiliate, subsidiary, or service corporation, or in a pecuniary benefit to such person, the office may impose a fine of up to the lesser of $500,000 per day or 1 percent of the total assets in the case of a financial institution, or $50,000 per day in any other case for each day the violation continues.

(c) The office may by complaint impose an administrative fine of up to $10,000 per day on a financial institution-affiliated party, on a state financial institution, subsidiary, service corporation, or affiliate, or on a person subject to supervision by the office pursuant to s. 655.0391 which refuses to permit an examiner to examine a state financial institution, subsidiary, or service corporation; to permit an examiner to review the books and records of an affiliate or a contracting service entity subject to supervision by the office pursuant to s. 655.0391; or to give an examiner any information required in the course of an examination or review of the books and records.

(3) An administrative fine levied by the office may be enforced by the office in the circuit court of the county in which such person resides or in which the principal office of a state financial institution, affiliate, subsidiary, service corporation, or contracting service entity is located or does business in the state. In any administrative or judicial proceeding arising under this section, a party may elect to correct the violation asserted by the office and, upon doing so, any fine ceases to accrue; however, an election to correct the violation does not render an administrative or judicial proceeding moot.

History.—s. 1, ch. 80-273; s. 1, ch. 85-65; s. 5, ch. 89-229; s. 1, ch. 91-307; ss. 1, 22, ch. 92-303; s. 1714, ch. 2003-261; s. 7, ch. 2014-91.



655.043 - Articles of incorporation; amendments; approval.

655.043 Articles of incorporation; amendments; approval.—A bank, trust company, or association may not amend its articles of incorporation without the written approval of the office.

History.—s. 7, ch. 84-216; s. 1, ch. 85-65; s. 2, ch. 85-82; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 4, ch. 93-111; s. 2, ch. 2001-243; s. 1715, ch. 2003-261.



655.044 - Accounting practices; bad debts ineligible to be carried as assets.

655.044 Accounting practices; bad debts ineligible to be carried as assets.—

(1) Except as otherwise provided by law, a state financial institution shall observe United States generally accepted accounting principles. The commission may authorize exceptions to such accounting principles by rule.

(2) A state financial institution, subsidiary, or service corporation may not carry as an asset any note, obligation, or security which it does not own absolutely or which is known by the state financial institution to be fraudulent or otherwise worthless; and a state financial institution may not carry as an asset, in any report to the office or in any published report, any note or other obligation which is past due or upon which no interest has been paid for 1 year or longer or which has been determined by the office to be a loss. However, past due paper may be carried to the extent of the reasonable value of any lien or other collateral given to secure such obligation; and, if the obligation is in the process of collection, it may be carried at its reasonable value as determined by the board of directors. The office may order the revision of any value so determined hereunder.

(3) A financial institution shall keep at its main office correct and complete books of accounts, membership or stockholder records, and minutes of the proceedings of members, stockholders, directors, and the executive committee. Complete records of all business transacted at the main office shall be maintained at the main office. Control records of all business transacted at each branch office shall be accessible to the main office. Accessibility may be provided by physical retention of records or by electronic or other means.

(4) Each branch office of a financial institution shall keep detailed records of all transactions at that office and shall furnish full control records to the main office. Records of such transactions may be furnished by electronic or other means.

(5) The fiscal year of a financial institution shall end on the last day of December.

History.—s. 8, ch. 84-216; s. 1, ch. 85-65; s. 1, ch. 91-307; ss. 1, 23, ch. 92-303; s. 1716, ch. 2003-261; s. 3, ch. 2005-181; s. 4, ch. 2011-194.



655.045 - Examinations, reports, and internal audits; penalty.

655.045 Examinations, reports, and internal audits; penalty.—

(1) The office shall conduct an examination of the condition of each state financial institution at least every 18 months. The office may conduct more frequent examinations based upon the risk profile of the financial institution, prior examination results, or significant changes in the institution or its operations. The office may use continuous, phase, or other flexible scheduling examination methods for very large or complex state financial institutions and financial institutions owned or controlled by a multi-financial institution holding company. The office shall consider examination guidelines from federal regulatory agencies in order to facilitate, coordinate, and standardize examination processes.

(a) The office may accept an examination of a state financial institution made by an appropriate federal regulatory agency or may conduct a joint or concurrent examination of the institution with the federal agency. However, at least once during each 36-month period beginning July 1, 2014, the office shall conduct an examination of each state financial institution in a manner that allows the preparation of a complete examination report not subject to the right of a federal or other non-Florida entity to limit access to the information contained therein. The office may furnish a copy of all examinations or reviews made of financial institutions or their affiliates to the state or federal agencies participating in the examination, investigation, or review, or as otherwise authorized under s. 655.057.

(b) If, as a part of an examination or investigation of a state financial institution, subsidiary, or service corporation, the office has reason to believe that the conduct or business operations of an affiliate may have a negative impact on the state financial institution, subsidiary, or service corporation, the office may conduct such examination or investigation of the affiliate as the office deems necessary.

(c) The office may recover the costs of examination and supervision of a state financial institution, subsidiary, or service corporation that is determined by the office to be engaged in an unsafe or unsound practice. The office may also recover the costs of a review conducted pursuant to paragraph (b) of an affiliate of a state financial institution determined by the office to have contributed to an unsafe or unsound practice at a state financial institution, subsidiary, or service corporation.

(d) As used in this section, the term “costs” means the salary and travel expenses directly attributable to the field staff examining the state financial institution, subsidiary, or service corporation, and the travel expenses of any supervisory staff required as a result of examination findings. The mailing of any costs incurred under this subsection must be postmarked within 30 days after the date of receipt of a notice stating that such costs are due. The office may levy a late payment of up to $100 per day or part thereof that a payment is overdue, unless excused for good cause. However, for intentional late payment of costs, the office may levy an administrative fine of up to $1,000 per day for each day the payment is overdue.

(e) The office may require an audit of a state financial institution, subsidiary, or service corporation by an independent certified public accountant, or other person approved by the office if the office, after conducting an examination of the state financial institution, subsidiary, or service corporation, or after accepting an examination of the state financial institution by an appropriate state or federal regulatory agency, determines that an audit is necessary in order to ascertain the condition of the financial institution, subsidiary, or service corporation. The cost of such audit shall be paid by the state financial institution, subsidiary, or state service corporation audited.

(2) Each state financial institution, subsidiary, or service corporation shall submit a report, at least four times each calendar year, as of such dates as the commission or office determines. The report must include such information as the commission by rule requires for that type of institution.

(a) The office shall levy an administrative fine of up to $100 per day for each day the report is past due, unless it is excused for good cause.

(b) For an intentional late filing of the report, the office shall levy an administrative fine of up to $1,000 per day for each day the report is past due.

(3) The board of directors of each state financial institution or, in the case of a credit union, the supervisory committee or audit committee shall perform or cause to be performed, within each calendar year, an internal audit of each state financial institution, subsidiary, or service corporation and file a copy of the report and findings of such audit with the office on a timely basis. The internal audit must include such information as the commission by rule requires for that type of institution.

(a) With the approval of the office, the board of directors or, in the case of a credit union, the supervisory committee may elect, in lieu of such periodic audits, to adopt and implement an adequate continuous audit system and procedure that includes full, adequate, and continuous written reports to, and review by, the board of directors or, in the case of a credit union, the supervisory committee, together with written statements of the actions taken thereon and reasons for omissions to take actions, all of which shall be noted in the minutes and filed among the records of the board of directors or, in the case of a credit union, the supervisory committee. If at any time such continuous audit system and procedure, including the reports and statements, becomes inadequate, in the judgment of the office, the state financial institution shall promptly make such changes as may be required by the office to cause the same to accomplish the purpose of this section.

(b) A de novo state financial institution open less than 4 months is exempt from the audit requirements of this section.

(4) A copy of the report of each examination must be furnished to the entity examined and presented to the board of directors at its next regular or special meeting.

History.—s. 1, ch. 80-273; s. 2, ch. 82-214; s. 143, ch. 83-216; s. 1, ch. 85-65; s. 3, ch. 85-82; s. 2, ch. 90-197; s. 1, ch. 91-307; ss. 1, 24, ch. 92-303; s. 5, ch. 93-111; s. 4, ch. 97-30; s. 523, ch. 97-102; s. 1717, ch. 2003-261; s. 8, ch. 2004-340; s. 91, ch. 2004-390; s. 5, ch. 2011-194; s. 8, ch. 2014-91.



655.047 - Assessments; financial institutions.

655.047 Assessments; financial institutions.—

(1) Each state financial institution shall pay to the office a semiannual assessment based on the total assets as shown on the statement of condition of the financial institution on the last business day in December and the last business day in June of each year.

(2) If mailed, the semiannual assessment must be received by the office on or before January 31 and July 31 of each year. If transmitted through a wire transfer, an automated clearinghouse, or other electronic means approved by the office, the semiannual assessment must be transmitted to the office on or before January 31 and July 31 of each year. The office may levy a late payment penalty of up to $100 per day or part thereof that a semiannual assessment payment is overdue, unless it is excused for good cause. However, for intentional late payment of a semiannual assessment, the office shall levy an administrative fine of up to $1,000 a day for each day the semiannual assessment is overdue.

(3) The assessments required by this section cover the 6-month period following the first day of the month in which they are due. The office may prorate the amount of the semiannual assessment; however, no portion of a semiannual assessment is refundable.

History.—s. 3, ch. 90-197; s. 1, ch. 91-307; ss. 1, 25, ch. 92-303; s. 1718, ch. 2003-261; s. 2, ch. 2015-64.



655.049 - Deposit of fees and assessments.

655.049 Deposit of fees and assessments.—The assessments, application fees, late payment penalties, civil penalties, administrative fines, and other fees or penalties provided for in the financial institutions codes shall, in all cases, be paid directly to the office, which shall deposit all thereof in the Financial Institutions’ Regulatory Trust Fund, which fund shall be used by the office to pay its costs for administration of the financial institutions codes. The office shall determine and report to the Legislature whether the fees and assessments provided in the financial institutions codes and assessed against and collected from the financial institutions that are subject to the financial institutions codes support the office’s expenditures. The Financial Institutions’ Regulatory Trust Fund is subject to the service charge imposed pursuant to chapter 215.

History.—s. 1, ch. 80-273; s. 440, ch. 81-259; s. 23, ch. 83-339; s. 1, ch. 85-65; s. 1, ch. 91-307; ss. 1, 26, ch. 92-303; s. 1719, ch. 2003-261.



655.057 - Records; limited restrictions upon public access.

655.057 Records; limited restrictions upon public access.—

(1) Except as otherwise provided in this section and except for such portions thereof which are otherwise public record, all records and information relating to an investigation by the office are confidential and exempt from s. 119.07(1) until such investigation is completed or ceases to be active. For purposes of this subsection, an investigation is considered “active” while such investigation is being conducted by the office with a reasonable, good faith belief that it may lead to the filing of administrative, civil, or criminal proceedings. An investigation does not cease to be active if the office is proceeding with reasonable dispatch, and there is a good faith belief that action may be initiated by the office or other administrative or law enforcement agency. After an investigation is completed or ceases to be active, portions of the records relating to the investigation are confidential and exempt from s. 119.07(1) to the extent that disclosure would:

(a) Jeopardize the integrity of another active investigation;

(b) Impair the safety and soundness of the financial institution;

(c) Reveal personal financial information;

(d) Reveal the identity of a confidential source;

(e) Defame or cause unwarranted damage to the good name or reputation of an individual or jeopardize the safety of an individual; or

(f) Reveal investigative techniques or procedures.

(2) Except as otherwise provided in this section and except for such portions thereof which are public record, reports of examinations, operations, or condition, including working papers, or portions thereof, prepared by, or for the use of, the office or any state or federal agency responsible for the regulation or supervision of financial institutions in this state are confidential and exempt from s. 119.07(1). However, such reports or papers or portions thereof may be released to:

(a) The financial institution under examination;

(b) Any holding company of which the financial institution is a subsidiary;

(c) Proposed purchasers if necessary to protect the continued financial viability of the financial institution, upon prior approval by the board of directors of such institution;

(d) Persons proposing in good faith to acquire a controlling interest in or to merge with the financial institution, upon prior approval by the board of directors of such financial institution;

(e) Any officer, director, committee member, employee, attorney, auditor, or independent auditor officially connected with the financial institution, holding company, proposed purchaser, or person seeking to acquire a controlling interest in or merge with the financial institution; or

(f) A fidelity insurance company, upon approval of the financial institution’s board of directors. However, a fidelity insurance company may receive only that portion of an examination report relating to a claim or investigation being conducted by such fidelity insurance company.

(g) Examination, operation, or condition reports of a financial institution shall be released by the office within 1 year after the appointment of a liquidator, receiver, or conservator to the financial institution. However, any portion of such reports which discloses the identities of depositors, bondholders, members, borrowers, or stockholders, other than directors, officers, or controlling stockholders of the institution, shall remain confidential and exempt from s. 119.07(1).

Any confidential information or records obtained from the office pursuant to this paragraph shall be maintained as confidential and exempt from s. 119.07(1).

(3) Except as otherwise provided in this section and except for those portions that are otherwise public record, after an investigation relating to an informal enforcement action is completed or ceases to be active, informal enforcement actions are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution to the extent that disclosure would:

(a) Jeopardize the integrity of another active investigation.

(b) Impair the safety and soundness of the financial institution.

(c) Reveal personal financial information.

(d) Reveal the identity of a confidential source.

(e) Defame or cause unwarranted damage to the good name or reputation of an individual or jeopardize the safety of an individual.

(f) Reveal investigative techniques or procedures.

(4) Except as otherwise provided in this section and except for those portions that are otherwise public record, trade secrets as defined in s. 688.002 which comply with s. 655.0591 and which are held by the office in accordance with its statutory duties with respect to the financial institutions codes are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(5) This section does not prevent or restrict:

(a) Publishing reports that are required to be submitted to the office pursuant to s. 655.045(2) or required by applicable federal statutes or regulations to be published.

(b) Furnishing records or information to any other state, federal, or foreign agency responsible for the regulation or supervision of financial institutions.

(c) Disclosing or publishing summaries of the condition of financial institutions and general economic and similar statistics and data, provided that the identity of a particular financial institution is not disclosed.

(d) Reporting any suspected criminal activity, with supporting documents and information, to appropriate law enforcement and prosecutorial agencies.

(e) Furnishing information upon request to the Chief Financial Officer or the Division of Treasury of the Department of Financial Services regarding the financial condition of any financial institution that is, or has applied to be, designated as a qualified public depository pursuant to chapter 280.

1(f) Furnishing information to Federal Home Loan Banks regarding its member institutions pursuant to an information sharing agreement between the Federal Home Loan Banks and the office.

Any confidential information or records obtained from the office pursuant to this subsection shall be maintained as confidential and exempt from s. 119.07(1).

(6)(a) Orders of courts or of administrative law judges for the production of confidential records or information must provide for inspection in camera by the court or the administrative law judge. After the court or administrative law judge determines that the documents requested are relevant or would likely lead to the discovery of admissible evidence and that the information sought is not otherwise reasonably available from other sources, the documents shall be subject to further orders by the court or the administrative law judge to protect the confidentiality thereof. An order directing the release of information is immediately reviewable, and a petition by the office for review of such order automatically stays further proceedings in the trial court or the administrative hearing until the disposition of such petition by the reviewing court. If any other party files such a petition for review, it operates as a stay of such proceedings only upon order of the reviewing court.

2(b) Confidential records and information furnished pursuant to a legislative subpoena shall be kept confidential by the legislative body or committee that received the records or information. However, in a case involving investigation of charges against a public official subject to impeachment or removal, disclosure of such information shall be only to the extent necessary as determined by the legislative body or committee.

(c) Documents, statements, books, records, and any other information provided to the office by any person pursuant to an investigation, examination, or other supervisory activity by the office are not considered a waiver of any privilege or other legal right in an administrative or legal proceeding in which the office is not a party.

(7) Every credit union and mutual association shall maintain full and correct records of the names and residences of all the members of the credit union or mutual association in the principal office where its business is transacted. Such records are subject to inspection by all members of the credit union or mutual association, and the officers authorized to assess taxes under state authority, during normal business hours. No member or any other person has the right to copy the membership records for any purpose other than in the course of business of the credit union or mutual association, as authorized by the office or the board of directors of the credit union or mutual association. A current list of members shall be made available to the office’s examiners for their inspection and, upon the request of the office, shall be submitted to the office. Except as otherwise provided in this subsection, the list of the members of the credit union or mutual association is confidential and exempt from s. 119.07(1).

(8) Every bank, trust company, and stock association shall maintain, in the principal office where its business is transacted, full and complete records of the names and residences of all the shareholders of the bank, trust company, or stock association and the number of shares held by each. Such records are subject to the inspection of all the shareholders of the bank, trust company, or stock association, and the officers authorized to assess taxes under state authority, during normal business hours. No shareholder or any other person has the right to copy the shareholder records for any purpose other than in the course of business of the bank, the trust company, or the stock association, as authorized by the office or the board of directors of the bank, the trust company, or the stock association. A current list of shareholders shall be made available to the office’s examiners for their inspection and, upon the request of the office, shall be submitted to the office. Except as otherwise provided in this subsection, any portion of this list which reveals the identities of the shareholders is confidential and exempt from s. 119.07(1).

(9) Materials supplied to the office or to employees of any financial institution by other state or federal governmental agencies remain the property of the submitting agency or the corporation, and any document request must be made to the appropriate agency. Any confidential documents supplied to the office or to employees of any financial institution by other state or federal governmental agencies are confidential and exempt from s. 119.07(1). Such information shall be made public only with the consent of such agency or the corporation.

(10) Examination reports, investigatory records, applications, and related information compiled by the office, or photographic copies thereof, shall be retained by the office for at least 10 years.

(11) A copy of any document on file with the office which is certified by the office as being a true copy may be introduced in evidence as if it were the original. The commission shall establish a schedule of fees for preparing true copies of documents.

(12) For purposes of this section, the term:

(a) “Examination report” means records submitted to or prepared by the office as part of the office’s duties performed pursuant to s. 655.012 or s. 655.045(1).

(b) “Informal enforcement action” means a board resolution, a document of resolution, or an agreement in writing between the office and a financial institution which:

1. The office imposes on an institution when the office considers the administrative enforcement guidelines in s. 655.031 and determines that a formal enforcement action is not an appropriate administrative remedy;

2. Sets forth a program of corrective action to address one or more safety and soundness deficiencies and violations of law or rule at the institution; and

3. Is not subject to enforcement by imposition of an administrative fine pursuant to s. 655.041.

(c) “Personal financial information” means:

1. Information relating to the existence, nature, source, or amount of a person’s personal income, expenses, or debt.

2. Information relating to a person’s financial transactions of any kind.

3. Information relating to the existence, identification, nature, or value of a person’s assets, liabilities, or net worth.

(d) “Working papers” means the records of the procedures followed, the tests performed, the information obtained, and the conclusions reached in an examination or investigation performed under s. 655.032 or s. 655.045. Working papers include planning documentation, work programs, analyses, memoranda, letters of confirmation and representation, abstracts of the books and records of a financial institution as defined in s. 655.005(1), and schedules or commentaries prepared or obtained in the course of such examination or investigation.

(13) A person who willfully discloses information made confidential by this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(14) Subsections (3) and (4) are subject to the Open Government Sunset Review Act in accordance with s. 119.15 and are repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 80-273; s. 441, ch. 81-259; s. 9, ch. 84-216; s. 1, ch. 85-65; s. 4, ch. 85-82; s. 13, ch. 88-185; s. 6, ch. 89-229; s. 1, ch. 91-307; ss. 1, 3, 28, 216, ch. 92-303; s. 412, ch. 96-406; s. 292, ch. 96-410; s. 1720, ch. 2003-261; s. 4, ch. 2005-181; s. 9, ch. 2014-91; s. 1, ch. 2014-99; s. 1, ch. 2016-144.

1Note.—Section 2, ch. 2016-144, provides that “[t]he Office of Financial Regulation shall execute an information sharing agreement with the Federal Home Loan Banks for purposes of s. 655.057(5)(f), Florida Statutes, by August 1, 2016.”

2Note.—As amended by s. 9, ch. 2014-91, and redesignated as paragraph (6)(b) to conform to the addition of new subsections (3) and (4) by s. 1, ch. 2014-99. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Paragraph (6)(b) was also amended by s. 1, ch. 2014-99, and that version reads:

(b) Confidential records and information furnished pursuant to a legislative subpoena shall be kept confidential by the legislative body or committee that received the records or information, except in a case involving investigation of charges against a public official subject to impeachment or removal. Disclosure of such information shall be only to the extent determined necessary by the legislative body or committee.



655.059 - Access to books and records; confidentiality; penalty for disclosure.

655.059 Access to books and records; confidentiality; penalty for disclosure.—

(1) The books and records of a financial institution are confidential and shall be made available for inspection and examination only:

(a) To the office or its duly authorized representative;

(b) To any person duly authorized to act for the financial institution;

(c) To any federal or state instrumentality or agency authorized to inspect or examine the books and records of an insured financial institution;

(d) With respect to an international banking corporation, to the home-country supervisor of the corporation, provided:

1. The supervisor provides advance notice to the office that the supervisor intends to examine the Florida office of the corporation.

2. The supervisor confirms to the office that the purpose of the examination is to ensure the safety and soundness of the corporation.

3. The books and records pertaining to customer deposit, investment, and custodial accounts are not disclosed to the supervisor.

4. At any time during the conduct of the examination, the office reserves the right to have an examiner present or to participate jointly in the examination.

For purposes of this paragraph, “home-country supervisor” means the governmental entity in the corporation’s home country with responsibility for the supervision and regulation of the corporation;

(e) As compelled by a court of competent jurisdiction, pursuant to a subpoena issued pursuant to the Florida Rules of Civil Procedure, the Florida Rules of Criminal Procedure, or the Federal Rules of Civil Procedure, or pursuant to a subpoena issued in accordance with state or federal law. Prior to the production of the books and records of a financial institution, the party seeking production must reimburse the financial institution for the reasonable costs and fees incurred in compliance with the production. If the parties disagree regarding the amount of reimbursement, the party seeking the records may request the court or agency having jurisdiction to set the amount of reimbursement;

(f) As compelled by legislative subpoena as provided by law, in which case the provisions of s. 655.057 apply;

(g) Pursuant to a subpoena, to any federal or state law enforcement or prosecutorial instrumentality authorized to investigate suspected criminal activity;

(h) As authorized by the board of directors of the financial institution; or

(i) As provided in subsection (2).

(2)(a) Each depositor, borrower, member, or stockholder has the right to inspect such books and records of a financial institution as pertain to her or his loans or accounts or the determination of her or his voting rights.

(b) The books and records pertaining to the deposit accounts and loans of depositors, borrowers, members, and stockholders of any financial institution shall be kept confidential by the financial institution and its directors, officers, and employees and shall not be released except upon express authorization of the account holder as to her or his own accounts, loans, or voting rights. However, information relating to any loan made by a financial institution may be released without the borrower’s authorization in a manner prescribed by the board of directors for the purpose of meeting the needs of commerce and for fair and accurate credit information. Information may also be released, without the authorization of a member or depositor but in a manner prescribed by the board of directors, to verify or corroborate the existence or amount of a customer’s or member’s account when such information is reasonably provided to meet the needs of commerce and to ensure accurate credit information. In addition, a financial institution, affiliate, and its subsidiaries, and any holding company of the financial institution or subsidiary of such holding company, may furnish to one another information relating to their customers or members, subject to the requirement that each corporation receiving information that is confidential maintain the confidentiality of such information and not provide or disclose such information to any unaffiliated person or entity. Notwithstanding this paragraph, nothing in this subsection shall prohibit a financial institution from disclosing financial information as referenced in this subsection as permitted by Pub. L. No. 106-102(1999), as set forth in 15 U.S.C.A. s. 6802, as amended.

(c) A person who willfully violates the provisions of this section that relate to unlawful disclosure of confidential information is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 7, 30, ch. 89-229; s. 1, ch. 91-307; ss. 1, 29, ch. 92-303; s. 524, ch. 97-102; s. 1, ch. 97-109; s. 4, ch. 2001-243; s. 1721, ch. 2003-261; s. 9, ch. 2004-340; s. 92, ch. 2004-390.



655.0591 - Trade secret documents.

655.0591 Trade secret documents.—

(1) If any person who is required to submit documents or other information to the office pursuant to the financial institutions codes, or by rule or order of the office or commission, claims that such submission contains a trade secret, such person may file with the office a notice of trade secret when the information is submitted to the office as provided in this section. Failure to file such notice constitutes a waiver of any claim by such person that the document or information is a trade secret. The notice must provide the contact information of the person claiming ownership of the trade secret. The person claiming the trade secret is responsible for updating the contact information with the office.

(a) Each page of such document or specific portion of a document claimed to be a trade secret must be clearly marked with the words “trade secret.”

(b) All material identified as a trade secret shall be segregated from all other material, such as by being sealed in an envelope clearly marked with the words “trade secret.”

(c) In submitting a notice of trade secret to the office or the Department of Financial Services, the submitting party shall include an affidavit certifying under oath to the truth of the following statements concerning all documents or information that are claimed to be trade secrets:

1. [  I consider/my company considers  ] this information a trade secret that has value and provides an advantage or an opportunity to obtain an advantage over those who do not know or use it.

2. [  I have/my company has  ] taken measures to prevent the disclosure of the information to anyone other than those who have been selected to have access for limited purposes, and [  I intend/my company intends  ] to continue to take such measures.

3. The information is not, and has not been, reasonably obtainable without [  my/our  ] consent by other persons by use of legitimate means.

4. The information is not publicly available elsewhere.

(2) If the office receives a public records request for a document or information that is marked and certified as a trade secret, the office shall promptly notify the person that certified the document as a trade secret. The notice shall be sent to the address provided with the most recent contact information provided to the office and must inform such person that, in order to avoid disclosure of the trade secret, the person must file an action in circuit court within 30 days after the date of the notice seeking a declaratory judgment that the document in question contains trade secrets and an order barring public disclosure of the document. The owner shall provide written notice to the office that the action was filed and the office may not release the documents pending the outcome of legal action. Failure to file an action within 30 days constitutes a waiver of any claim of confidentiality, and the office shall release the document as requested.

(3) The office may disclose a trade secret, together with the claim that it is a trade secret, to an officer or employee of another governmental agency whose use of the trade secret is within the scope of his or her employment.

History.—s. 10, ch. 2014-91.



655.061 - Competitive equality with federally organized or chartered financial institutions.

655.061 Competitive equality with federally organized or chartered financial institutions.—Subject to the prior approval of the office pursuant to commission rule or office order of general application, state financial institutions subject to the financial institutions codes may make any loan or investment or exercise any power which they could make or exercise if incorporated or operating in this state as a federally chartered or regulated financial institution of the same type and are entitled to all privileges and protections granted federally chartered or regulated financial institutions of the same type under federal statutes and regulations. The provisions of this section take precedence over, and must be given effect over, any other general or specific provisions of the financial institutions codes to the contrary. In issuing an order or rule under this section, the office or commission shall consider the importance of maintaining a competitive dual system of financial institutions and whether such an order or rule is in the public interest.

History.—s. 1, ch. 80-273; s. 1, ch. 85-65; s. 1, ch, 88-113; s. 1, ch. 91-307; ss. 1, 30, ch. 92-303; s. 1722, ch. 2003-261.



655.071 - International banking facilities; definitions; notice before establishment.

655.071 International banking facilities; definitions; notice before establishment.—

(1) “International banking facility” means a set of asset and liability accounts segregated on the books and records of a banking organization, as that term is defined in s. 201.23, that includes only international banking facility deposits, borrowings, and extensions of credit, as those terms shall be defined by the commission pursuant to subsection (2).

(2) The commission shall by rule define the terms “deposit,” “borrowing,” and “extension of credit” as they relate to the activities of international banking facilities. These definitions shall take into account all transactions in which international banking facilities are permitted to engage by regulations of the Board of Governors of the Federal Reserve System, as from time to time amended. When adopting such rules, the commission shall also consider the public interest, including the need to maintain a sound and competitive banking system, as well as the purpose of this act, which is to create an environment conducive to the conduct of an international banking business in the state.

(3) Before establishing an international banking facility, a state-chartered or state-licensed banking organization shall notify the office in the manner prescribed by rule of the commission.

History.—s. 7, ch. 81-179; s. 1, ch. 83-129; s. 1, ch. 85-65; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1723, ch. 2003-261; s. 25, ch. 2006-312.



655.41 - Definitions.

655.41  Definitions.—As used in ss. 655.41-655.419, the term:

(1) “Financial entity” means a financial institution whose principal office is in this state.

(2) “Capital stock financial institution” means a financial institution that is authorized to issue capital stock.

(3) “Mutual financial institution” means a financial institution that is not authorized to issue stock and the assets of which are owned by its members.

History.—s. 4, ch. 82-214; s. 1, ch. 85-65; s. 1, ch. 91-307; ss. 1, 31, ch. 92-303; s. 5, ch. 97-30; s. 6, ch. 2011-194.



655.411 - Conversion of charter.

655.411 Conversion of charter.—

(1) A financial entity may apply to the office for permission to convert its charter without changing its business form or to do business as another type of financial entity in accordance with the following procedures:

(a) The board of directors must approve a plan of conversion by a majority vote of all the directors. The plan must include a statement of:

1. The type of financial entity which would result if the application were approved and the proposed name under which it would do business.

2. The method and schedule for terminating any activities and disposing of any assets or liabilities that would not conform to the requirements of the resulting financial entity.

3. The impact of such change on the financial entity’s business plan and operations, including any effect on the availability of particular financial services in the market area served by the financial entity.

4. Such financial data as may be required to determine compliance with the capital, reserve, and liquidity requirements applicable to the resulting financial entity.

5. Such other information as the commission may by rule require.

(b) Following approval by the board of directors, the conversion plan, together with a certified copy of the authorizing resolution adopted by the board, must be submitted to the office for approval before being submitted to the members or stockholders of the financial entity. The application for conversion must be in the form prescribed by the commission, contain such additional information as the commission or office reasonably requires, and be accompanied by a filing fee in accordance with s. 657.066(3) or s. 658.73. Additionally, the office is authorized to assess any financial entity, applying to convert pursuant to this section, a nonrefundable examination fee to cover the actual costs of any examination required as a part of the application process.

(c) The office shall approve the plan if it finds that:

1. The resulting financial entity would have an adequate capital structure with regard to its activities and its deposit liabilities.

2. The proposed conversion would not cause a substantially adverse effect on the financial condition of the financial entity.

3. The officers and directors have sufficient experience, ability, and standing to indicate a reasonable promise for the successful operation of the resulting financial entity.

4. The schedule for termination of any nonconforming activities and disposition of any nonconforming assets and liabilities is reasonably prompt, and the plan for such termination and disposition does not include an unsafe or unsound practice.

5.  The officers or directors have not been convicted of, or pled guilty or nolo contendere to, a violation of s. 655.50, relating to money laundering in financial institutions; chapter 896, relating to offenses related to financial transactions; or any similar state or federal law.

6. The resulting financial entity is able to comply with the applicable terms of any regulatory action in effect before the date of the conversion.

7. The current and resulting primary federal regulatory agencies do not object to the proposed conversion.

If the office disapproves the plan, it shall state its objections and give the financial entity an opportunity to amend the plan to overcome such objections. The office may deny an application by an entity that is subject to a cease and desist order or other supervisory restriction or order imposed by a state or federal supervisory authority, insurer, or guarantor.

(d) If the office approves the plan, it may be submitted to the members or stockholders at an annual meeting or at any special meeting called to consider such action. Upon a favorable vote of a majority of the total number of votes eligible to be cast or, in the case of a credit union, a majority of the members present at the meeting, the plan is adopted. Copies of the minutes of the proceedings of such meeting of the members or stockholders, verified by the affidavit of an officer, as established in the bylaws of the financial institution, must be filed with the office within 10 days after such meeting. Such verified copies of the proceedings of such meeting are presumptive evidence of the holding and action of such meeting. If the members or stockholders approve the plan of conversion, the directors shall then execute new articles of incorporation or amendments to existing articles and two copies of the new bylaws. The directors shall insert in the articles of incorporation the following: “This   (bank, association, etc.)   is incorporated by conversion from a   (national bank, state association, etc.)  .”

(e) If the members or stockholders adopt the plan of conversion, the financial entity shall apply to the appropriate insurer for a commitment for insurance of accounts for the shares and deposits of the resulting financial entity.

(f) The plan shall not take effect until the office has received notice that the commitment for insurance of accounts has been given by the insurer. Upon receipt of such notice, the office shall issue a new charter to the financial entity authorizing it to transact business pursuant to applicable law.

(2) The commission may provide by rule for any additional procedures to be followed by any national or federal financial entity seeking to convert its charter pursuant to this section.

(3) A mutual financial institution requesting approval to convert its charter may not be converted into a capital stock financial institution until it has complied with the requirements of s. 665.033(1) and (2). For this purpose, references in s. 665.033(1) and (2) to associations are deemed to refer also to credit unions; but, in the case of a credit union, the provision therein concerning proxy statements does not apply.

(4) This section does not authorize a capital stock financial institution to convert to a mutual financial institution.

(5) Nothing in the law of this state shall restrict the right of a state financial institution to convert to a national or federal financial institution upon compliance with the laws of the United States, and, upon completion of such conversion, it shall surrender its charter as a state financial institution.

History.—s. 4, ch. 82-214; s. 144, ch. 83-216; s. 10, ch. 84-216; s. 1, ch. 85-65; s. 5, ch. 85-82; s. 2, ch. 90-51; s. 1, ch. 91-307; ss. 1, 32, ch. 92-303; s. 6, ch. 93-111; s. 5, ch. 2001-243; s. 1724, ch. 2003-261; s. 5, ch. 2005-181; s. 7, ch. 2011-194.



655.412 - Merger and consolidation.

655.412 Merger and consolidation.—

(1) With the approval of the office, any capital stock financial institution may be merged into or consolidated with another capital stock financial institution or a mutual financial institution. The provisions of ss. 658.41-658.45 govern any merger or consolidation pursuant to this subsection; and, for this purpose, references therein to banks and trust companies are deemed to refer to capital stock financial institutions.

(2) A mutual financial institution may not be merged into a capital stock financial institution until it has first converted into a capital stock financial institution in accordance with s. 665.033(1) and (2). For this purpose, references in s. 665.033(1) and (2) to associations are deemed to refer also to credit unions; but, in the case of a credit union, the provision therein concerning proxy statements does not apply.

(3) An application to merge or consolidate pursuant to this section must be accompanied by a filing fee in accordance with s. 658.73.

History.—s. 4, ch. 82-214; s. 1, ch. 85-65; s. 1, ch. 91-307; ss. 1, 33, ch. 92-303; s. 1725, ch. 2003-261.



655.414 - Acquisition of assets; assumption of liabilities.

655.414 Acquisition of assets; assumption of liabilities.—With prior approval of the office and upon such conditions as the commission prescribes by rule, a financial entity may acquire all or substantially all of the assets of, or assume all or any part of the liabilities of, any other financial institution in accordance with the procedures and subject to the following conditions and limitations:

(1) ADOPTION OF A PLAN.—The board of directors of the acquiring or assuming financial entity and the board of directors of the transferring financial institution must adopt, by a majority vote, a plan for such acquisition, assumption, or sale on terms that are mutually agreed upon. The plan must include:

(a) The names and types of financial institutions involved.

(b) A statement setting forth the material terms of the proposed acquisition, assumption, or sale, including the plan for disposition of all assets and liabilities not subject to the plan.

(c) A provision for liquidation, if applicable, of the transferring financial institution upon execution of the plan, or a provision setting forth the business plan for the continued operation of each financial institution after the execution of the plan.

(d) A statement that the entire transaction is subject to written approval of the office and approval of the members or stockholders of the transferring financial institution.

(e) If a stock financial institution is the transferring financial institution and the proposed sale is not for cash, a clear and concise statement that dissenting stockholders of the institution are entitled to the rights set forth in s. 658.44(4) and (5).

(f) The proposed effective date of the acquisition, assumption, or sale and such other information and provisions as necessary to execute the transaction or as required by the office.

(2) APPROVAL OF OFFICE.—Following approval by the board of directors of each participating financial institution, the plan, together with certified copies of the authorizing resolutions adopted by the boards and a completed application with a nonrefundable filing fee, must be forwarded to the office for approval or disapproval. The office shall approve the plan of acquisition, assumption, or sale if it appears that:

(a) The resulting financial entity or entities would have an adequate capital structure in relation to their activities and their deposit liabilities;

(b) The plan is fair to all parties; and

(c) The plan is not contrary to the public interest.

If the office disapproves the plan, it shall state its objections and give the parties an opportunity to amend the plan to overcome such objections.

(3) VOTE OF MEMBERS OR STOCKHOLDERS.—If the office approves the plan, it may be submitted to the members or stockholders of the transferring financial institution at an annual meeting or at a special meeting called to consider such action. Upon a majority vote of the total number of votes eligible to be cast or, in the case of a credit union, a majority vote of the members present at the meeting, the plan is adopted.

(4) ADOPTED PLAN; CERTIFICATE; ABANDONMENT.—

(a) If the plan is adopted by the members or stockholders of the transferring financial institution, the president or vice president and the cashier, manager, or corporate secretary of such institution shall submit the adopted plan to the office, together with a certified copy of the resolution of the members or stockholders approving it.

(b) Upon receipt of the certified copies and evidence that the participating financial institutions have complied with all applicable state and federal law and rules, the office shall certify, in writing, to the participants that the plan has been approved.

(c) Notwithstanding approval of the members or stockholders or certification by the office, the board of directors of the transferring financial institution may abandon such a transaction without further action or approval by the members or stockholders, subject to the rights of third parties under any contracts relating thereto.

(5) FEDERALLY CHARTERED OR OUT-OF-STATE INSTITUTION AS A PARTICIPANT.—If one of the participants in a transaction under this section is a federally chartered financial institution or an out-of-state financial institution, all participants must also comply with requirements imposed by federal and other state law for the acquisition, assumption, or sale and provide evidence of such compliance to the office as a condition precedent to the issuance of a certificate authorizing the transaction; however, if the purchasing or assuming financial institution is a federal or out-of-state state-chartered financial institution and the transferring state financial entity will be liquidated, approval of the office is not required.

(6) STOCK INSTITUTION ACQUIRING MUTUAL INSTITUTION.—A mutual financial institution may not sell all or substantially all of its assets to a stock financial institution until it has first converted into a capital stock financial institution in accordance with s. 665.033(1) and (2). For this purpose, references in s. 665.033(1) and (2) to associations also refer to credit unions but, in the case of a credit union, the provision concerning proxy statements does not apply.

History.—s. 4, ch. 82-214; s. 1, ch. 85-65; s. 1, ch. 91-307; ss. 1, 34, ch. 92-303; s. 6, ch. 97-30; s. 1726, ch. 2003-261; s. 8, ch. 2011-194.



655.416 - Book value of assets.

655.416 Book value of assets.—Upon the effective date of a merger, consolidation, conversion, or acquisition pursuant to ss. 655.41-655.419, an asset may not be carried on the books of the resulting financial entity at a valuation higher than that at which it was carried on the books of a participating or converting financial institution at the time of its last examination by a state or federal examiner before such effective date without written approval from the office.

History.—s. 4, ch. 82-214; s. 1, ch. 85-65; s. 1, ch. 91-307; ss. 1, 35, ch. 92-303; s. 1727, ch. 2003-261; s. 9, ch. 2011-194.



655.417 - Effect of merger, consolidation, conversion, or acquisition.

655.417 Effect of merger, consolidation, conversion, or acquisition.—From and after the effective date of a merger, consolidation, conversion, or acquisition, the resulting financial entity or entities may conduct business in accordance with the terms of the plan as approved, subject to the following conditions and limitations:

(1) CONTINUING ENTITY.—Even though the charter of a participating or converting financial institution may have been terminated, the resulting financial entity is deemed to be a continuation of the participating or converting financial institution such that all acquired property of the participating or converting institution, including rights, titles, and interests in and to all property of whatsoever kind, whether real, personal, or mixed, and things in action, and all rights, privileges, interests, and assets of any conceivable value or benefit which are then existing, or pertaining to it, or which would inure to it, are immediately vested in and continue to be the property of the resulting financial entity, by act of law and without any conveyance or transfer and without further act or deed. The resulting financial entity has, holds, and enjoys the same in its own right as fully and to the same extent as the same was possessed, held, and enjoyed by the participating or converting financial institution and, at the time such merger, consolidation, conversion, or acquisition takes effect, the resulting financial entity has and succeeds to all the rights, obligations, and relations of the participating or converting institution.

(2) EFFECT ON JUDICIAL PROCEEDINGS.—Any pending action or other judicial proceeding to which the participating or converting financial institution is a party is not abated by reason of such merger, consolidation, conversion, or acquisition but may be prosecuted to final judgment, order, or decree as if such action had not been taken. The resulting financial entity may continue such action in its new name, and any judgment, order, or decree that might have been rendered for or against the participating or converting institution may be rendered for or against the resulting financial entity.

(3) CREDITORS’ RIGHTS.—The resulting financial entity in a merger, consolidation, conversion, or acquisition is liable for all obligations of the participating or converting financial institution which existed before such action, and the action taken does not prejudice the right of a creditor of the participating or converting financial institution to have his or her debts paid out of the assets thereof, nor may such creditor be deprived of, or prejudiced in, any action against the officers, directors, members, or other persons participating in the conduct of the affairs of a participating or converting financial institution for any neglect or misconduct.

(4) EXCEPTION.—In the case of an acquisition of assets or assumption of liabilities pursuant to s. 655.414, subsections (1), (2), and (3) apply only to the assets acquired and the liabilities assumed by the resulting financial entity if sufficient assets to satisfy all liabilities not assumed by the resulting financial entity are retained by the transferring financial institution.

History.—s. 4, ch. 82-214; s. 1, ch. 85-65; s. 1, ch. 91-307; ss. 1, 36, ch. 92-303; s. 525, ch. 97-102; s. 10, ch. 2011-194.



655.418 - Nonconforming activities; cessation.

655.418 Nonconforming activities; cessation.—If, as a result of a merger, consolidation, conversion, or acquisition, the resulting financial entity is to be of a different type or of a different character than any one or all of the participating or converting financial institutions, such resulting financial entity is subject to the following conditions and limitations:

(1) PLAN FOR TERMINATION.—The plan of merger, consolidation, conversion, or acquisition must set forth the method and schedule for terminating those activities that are not permitted by the laws of this state for the resulting financial entity but were authorized for the participating or converting financial institutions.

(2) EFFECTIVE DATE.—The plan of merger, consolidation, conversion, or acquisition must state that, from the effective date of such action, the resulting financial entity will not engage in any nonconforming activities, except to the extent necessary to fulfill obligations existing before the merger, consolidation, conversion, or acquisition pursuant to subsection (4).

(3) COMPLIANCE WITH LENDING AND INVESTMENT LIMITATIONS.—If, as a result of such merger, consolidation, conversion, or acquisition, the resulting financial entity will exceed any lending, investment, or other limitations imposed by law, the financial entity must conform to such limitations within such period of time as is established by the office.

(4) DIVESTITURE.—The office may, as a condition to such merger, consolidation, conversion, or acquisition, require a nonconforming activity to be divested in accordance with such additional requirements as it considers appropriate under the circumstances.

History.—s. 4, ch. 82-214; s. 1, ch. 85-65; s. 1, ch. 91-307; ss. 1, 37, ch. 92-303; s. 1728, ch. 2003-261; s. 11, ch. 2011-194.



655.4185 - Emergency action.

655.4185 Emergency action.—

(1) Notwithstanding any other provision of the financial institutions codes or chapter 120, if the office or the appropriate federal regulatory agency, or the appropriate home state regulatory agency for an out-of-state state financial institution, finds that immediate action is necessary to prevent the probable failure of one or more financial institutions; aid in the resolution of a receivership, conservatorship, or liquidation of a financial institution; or otherwise protect the depositors of a failing financial institution, the office may issue an emergency order authorizing:

(a) The merger of such failing institution with an appropriate state financial institution;

(b) An appropriate state financial institution to acquire any of the assets or assume any of the liabilities, or any combination thereof, of the failing institution, including all rights, powers, and responsibilities as fiduciary in an instance in which the failing institution is actively engaged in the exercise of trust powers;

(c) The conversion of a failing institution into a state financial institution that is not failing;

(d) The chartering of a new state financial institution to acquire any of the assets or assume any of the liabilities, or any combination thereof, of a failing institution and to assume rights, powers, and responsibilities as fiduciary in a case in which such failing institution is engaged in the exercise of trust powers;

(e) The direct or indirect acquisition of control of the failing institution;

(f) The appointment of provisional directors, executive officers, or other employees for the failing institution pursuant to s. 655.03855; or

(g) Any other capital or liquidity restoration plan or action deemed prudent by the office.

(2) Any finding by the office must be based upon reports or other information furnished to it by the failing financial institution, by a state or federal financial institution examiner or regulatory entity, or upon other evidence from which it is reasonable to conclude that the failing institution is insolvent, is threatened with imminent insolvency, or lacks a board of directors or executive management that can operate the entity in a safe and sound manner. The office may disallow intangible assets, deferred tax assets, loan or lease loss reserves, subordinated debt, and illegally obtained currency, monetary instruments, funds, or other financial resources from the capitalization requirements of the financial institutions codes. The stockholders of a failing institution that is acquired by another financial institution are entitled to the same procedural rights and compensation for the remaining value of their shares as is provided for dissenters in s. 658.44, except that they may not vote against the transaction. Any transaction authorized by this section may be accomplished through the organization of a successor financial institution.

(3) The office may provide prior approval of business entities or individuals who, pursuant to this section, may charter a new state financial institution or acquire control of, purchase, merge with, or become directors and executive officers of, a failing financial institution. The application for prior approval must be in the form prescribed by the commission by rule and be accompanied by a nonrefundable filing fee of $7,500.

History.—s. 6, ch. 2005-181; s. 12, ch. 2011-194.



655.419 - Effect.

655.419 Effect.—The provisions of ss. 655.41-655.419 relating to merger, consolidation, conversion, or acquisition of assets of any financial institution are cumulative with all other provisions of the financial institutions codes and do not modify, limit, or repeal any other provisions except as expressly provided in the codes or as stated in an emergency order issued by the office pursuant to s. 655.4185.

History.—s. 4, ch. 82-214; s. 1, ch. 85-65; s. 1, ch. 91-307; ss. 1, 38, ch. 92-303; s. 13, ch. 2011-194.



655.50 - Florida Control of Money Laundering and Terrorist Financing in Financial Institutions Act.

655.50 Florida Control of Money Laundering and Terrorist Financing in Financial Institutions Act.—

(1) This section may be cited as the “Florida Control of Money Laundering and Terrorist Financing in Financial Institutions Act.”

(2) The purpose of this section is to require the submission to the office of certain reports and the maintenance of certain records of customers, accounts, and transactions involving currency or monetary instruments or suspicious activities if such reports and records deter using financial institutions to conceal, move, or provide proceeds obtained from or intended for criminal or terrorist activities and if such reports and records have a high degree of usefulness in criminal, tax, or regulatory investigations or proceedings.

(3) As used in this section, the term:

(a) “BSA/AML compliance officer” means the financial institution’s officer responsible for the development and implementation of the financial institution’s policies and procedures for complying with the requirements of this section relating to anti-money laundering (AML), and the requirements of the Bank Secrecy Act of 1970 (BSA), Pub. L. No. 91-508, as amended; the USA Patriot Act of 2001, Pub. L. No. 107-56, as amended, and federal and state rules and regulations adopted thereunder; and 31 C.F.R. parts 500-598, relating to the regulations of the Office of Foreign Assets Control (OFAC) of the United States Department of the Treasury.

(b) “Currency” means currency and coin of the United States or of any other country.

(c) “Financial institution” means a financial institution, as defined in 31 U.S.C. s. 5312, as amended, including a credit card bank, located in this state.

(d) “Financial transaction” means a transaction involving the movement of funds by wire, electronic funds transfer, or any other means, or involving one or more monetary instruments, which in any way or degree affects commerce, or a transaction involving the use of a financial institution that is engaged in, or the activities of which affect, commerce in any way or degree.

(e) “Monetary instruments” means coin or currency of the United States or of any other country, travelers’ checks, personal checks, bank checks, money orders, stored value cards, prepaid cards, investment securities or negotiable instruments in bearer form or otherwise in such form that title thereto passes upon delivery, or similar devices.

(f) “Report” means a report of each deposit, withdrawal, exchange of currency, or other payments or transfer, by, through, or to that financial institution, which involves a transaction required or authorized to be reported by this section, and includes the electronic submission of such information in the manner provided by rule of the commission.

(g) “Specified unlawful activity” means “racketeering activity” as defined in s. 895.02.

(h) “Suspicious activity” means any transaction reportable as required and described under 31 C.F.R. s. 1020.320.

(i) “Transaction” means a purchase, sale, loan, pledge, gift, transfer, delivery, or other disposition, and with respect to a financial institution includes a deposit, withdrawal, transfer between accounts, exchange of currency, loan, extension of credit, purchase or sale of any stock, bond, certificate of deposit, or other monetary instrument, or any other payment, transfer, or delivery by, through, or to a financial institution, by whatever means effected.

(4) A financial institution shall designate and retain a BSA/AML compliance officer. The board of directors of a financial institution must ensure that the designated compliance officer is properly qualified and has sufficient authority and resources to administer an effective BSA/AML compliance program. The board is ultimately responsible for establishing the institution’s BSA/AML policies and overall BSA/AML compliance. A change in the BSA/AML compliance officer must be reported to the office.

(5) A financial institution shall keep a record of each financial transaction occurring in this state known to it which involves currency or other monetary instrument, as the commission prescribes by rule, has a value greater than $10,000, and involves the proceeds of specified unlawful activity, or is designed to evade the reporting requirements of this section, chapter 896, or similar state or federal law, or which the financial institution reasonably believes is suspicious activity. Each financial institution shall maintain appropriate procedures to ensure compliance with this section, chapter 896, and other similar state or federal law. Any report of suspicious activity made pursuant to this subsection is entitled to the same confidentiality provided under 31 C.F.R. s. 1020.320, whether the report or information pertaining to or identifying the report is in the possession or control of the office or the reporting institution.

(a) Multiple financial transactions shall be treated as a single transaction if the financial institution has knowledge that they are made by or on behalf of any person and result in cash in or cash out totaling more than $10,000 during any business day as defined in s. 655.89(1).

(b) A financial institution may keep a record of any financial transaction occurring in this state, regardless of the value, if it suspects that the transaction involves the proceeds of specified unlawful activity.

(c) A financial institution, or officer, employee, or agent thereof, which files a report in good faith pursuant to this subsection is not liable to any person for loss or damage caused in whole or in part by the making, filing, or governmental use of the report, or any information contained therein.

(d) Each financial institution shall file a report of the records required under this subsection with the office. Each report shall be filed at such time and must contain such information as the commission requires by rule.

(e) The timely filing of the reports required by 31 U.S.C. s. 5313 and 31 C.F.R. part 1020 with the appropriate federal agency is deemed compliance with the reporting requirements of this subsection unless the reports are not regularly and comprehensively transmitted by the federal agency to the office.

(6) Each financial institution shall maintain a record of each qualified business customer that is granted an exemption under 31 U.S.C. s. 5313, including any name, address, and taxpayer identification number of the exempt customer, as well as the name and address of the financial institution and the signature of the financial institution official designating the exempt customer. Such record of exemptions shall be made available to the office for inspection and copying and submitted to the office within 15 days after request.

(7) All reports and records filed with the office pursuant to this section are confidential and exempt from s. 119.07(1). However, the office shall provide any report filed pursuant to this section, or information contained therein, to federal, state, and local law enforcement and prosecutorial agencies, and any federal or state agency responsible for the regulation or supervision of financial institutions.

(8) Each financial institution shall maintain:

(a) Full and complete records of all financial transactions, including all records required by 31 C.F.R. parts 500-598 and 1010 for a minimum of 5 calendar years.

(b) A copy of all reports filed with the office under subsection (5) for a minimum of 5 calendar years after submission of the report.

(c) A copy of all records of exemption for each qualified business customer made pursuant to subsection (6) for a minimum of 5 calendar years after termination of exempt status of such customer.

(9) The office, in addition to any other power conferred upon it to enforce and administer this chapter and the financial institutions codes, may:

(a) Bring an action in any court of competent jurisdiction to enforce or administer this section. In such action, the office may seek an award of any civil penalty authorized by law and any other appropriate relief at law or equity.

(b) Pursuant to s. 655.033, issue and serve upon a person an order requiring such person to cease and desist and take corrective action if the office finds that such person is violating, has violated, or is about to violate any provision of this section, chapter 896, or similar state or federal law; any rule or order adopted under this section, chapter 896, or similar state or federal law; or any written agreement related to this section, chapter 896, or similar state or federal law and entered into with the office.

(c) Pursuant to s. 655.037, issue and serve upon any person an order of removal if the office finds that such person is violating, has violated, or is about to violate any provision of this section, chapter 896, or similar state or federal law; any rule or order adopted under this section, chapter 896, or similar state or federal law; or any written agreement related to this section, chapter 896, or similar state or federal law and entered into with the office.

(d) Impose and collect an administrative fine against any person found to have violated any provision of this section, chapter 896, or similar state or federal law; any rule or order adopted under this section, chapter 896, or similar state or federal law; or any written agreement related to this section, chapter 896, or similar state or federal law and entered into with the office, in an amount up to $10,000 per day for each willful violation or $500 per day for each negligent violation.

(10)(a) Except as provided in paragraph (b), a person who willfully violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A person who willfully violates or knowingly causes another to violate this section, when the violation involves:

1. Financial transactions totaling or exceeding $300 but less than $20,000 in any 12-month period, commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083;

2. Financial transactions totaling or exceeding $20,000 but less than $100,000 in any 12-month period, commits a felony of the second degree, punishable as provided in s. 775.082 or s. 775.083; or

3. Financial transactions totaling or exceeding $100,000 in any 12-month period, commits a felony of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) In addition to the penalties otherwise authorized by ss. 775.082 and 775.083, a person who has been convicted of or who has pleaded guilty or nolo contendere to having violated paragraph (b) may be sentenced to pay a fine of up to $250,000 or twice the value of the financial transaction, whichever is greater, except that on a second or subsequent conviction for or plea of guilty or nolo contendere to a violation of paragraph (b), the fine may be up to $500,000 or quintuple the value of the financial transaction, whichever is greater.

(d) A financial institution as defined in s. 655.005 which willfully violates this section is also liable for a civil penalty of not more than the greater of the value of the financial transaction involved or $25,000. However, the civil penalty may not exceed $100,000.

(e) A person other than a financial institution as defined in s. 655.005 who violates this section is also liable for a civil penalty of not more than the greater of the value of the financial transaction involved or $25,000.

(11) In any prosecution brought pursuant to this section, the common law corpus delicti rule does not apply. The defendant’s confession or admission is admissible during trial without the state having to prove the corpus delicti if the court finds in a hearing conducted outside the presence of the jury that the defendant’s confession or admission is trustworthy. Before the court admits the defendant’s confession or admission, the state must prove by a preponderance of the evidence that there is sufficient corroborating evidence that tends to establish the trustworthiness of the statement by the defendant. Hearsay evidence is admissible during the presentation of evidence at the hearing. In making its determination, the court may consider all relevant corroborating evidence, including the defendant’s statements.

History.—s. 11, ch. 84-216; s. 1, ch. 85-65; s. 6, ch. 85-82; s. 1, ch. 87-192; s. 1, ch. 89-319; s. 73, ch. 91-282; s. 1, ch. 91-307; ss. 1, 3, 39, ch. 92-303; s. 80, ch. 94-209; s. 86, ch. 95-211; s. 8, ch. 96-252; s. 8, ch. 96-260; s. 413, ch. 96-406; s. 5, ch. 97-78; s. 14, ch. 2000-360; s. 13, ch. 2001-64; s. 6, ch. 2001-243; s. 1729, ch. 2003-261; s. 25, ch. 2004-335; s. 8, ch. 2004-391; s. 10, ch. 2005-209; s. 5, ch. 2006-168; s. 9, ch. 2013-2; s. 11, ch. 2014-91; s. 51, ch. 2016-105.



655.51 - Employment information.

655.51 Employment information.—

(1) It is not unlawful for any person to provide employment information to a financial institution or a financial institution regulatory agency, or to any person providing employment information to a financial institution or a financial institution regulatory agency, about an employee’s, or former employee’s, known or suspected involvement in a violation of any state or federal law, rule, or regulation which has been reported to state or federal authorities.

(2) A person is not civilly liable for providing such employment information unless the information provided is false and the person providing the information does so with reckless disregard for the truth.

History.—s. 1, ch. 89-36; s. 1, ch. 90-192; s. 1, ch. 91-307; ss. 1, 40, ch. 92-303.



655.55 - Law applicable to deposits in and contracts relating to extensions of credit by a deposit or lending institution located in this state.

655.55 Law applicable to deposits in and contracts relating to extensions of credit by a deposit or lending institution located in this state.—

(1) The law of this state, excluding its law regarding comity and conflict of laws, governs all aspects, including without limitation the validity and effect, of any deposit account in a branch or office in this state of a deposit or lending institution, including a deposit account otherwise covered by s. 671.105(1), regardless of the citizenship, residence, location, or domicile of any other party to the contract or agreement governing such deposit account, and regardless of any provision of any law of the jurisdiction of the residence, location, or domicile of such other party, whether or not such deposit account bears any other relation to this state, except that this section does not apply to any such deposit account:

(a) To the extent provided to the contrary in s. 671.105(2); or

(b) To the extent that all parties to the contract or agreement governing such deposit account have agreed in writing that the law of another jurisdiction will govern it.

(2) The law of this state, excluding its law regarding comity and conflict of laws, governs all aspects, including without limitation the validity and effect, of any contract relating to an extension of credit made by a branch or office in this state of a deposit or lending institution, including a contract otherwise covered by s. 671.105(1), if the contract expressly provides that it will be governed by the law of this state, regardless of the citizenship, residence, location, or domicile of any other party to such contract and regardless of any provision of any law of the jurisdiction of the residence, location, or domicile of such other party, whether or not such contract bears any other relation to this state, except that this section does not apply to any such contract to the extent provided to the contrary in s. 671.105(2).

(3) As used in this section, the term:

(a) “Deposit or lending institution” means any of the following:

1. A bank, trust company, credit union, or association organized and existing under the laws of this or any other state.

2. An international bank agency, representative office, or international administrative office operating pursuant to the laws of this state or any branch or other office of an international banking corporation operating pursuant to the laws of this state.

3. A national banking corporation organized and existing pursuant to the provisions of the National Bank Act, 12 U.S.C. ss. 21 et seq.

4. A federal association organized and existing pursuant to the provisions of the Home Owners’ Loan Act of 1933, 12 U.S.C. ss. 1461 et seq.

5. A federal credit union organized and existing pursuant to the provisions of the Federal Credit Union Act, 12 U.S.C. ss. 1751 et seq.

6. A federal agency operating pursuant to the provisions of the International Banking Act of 1978, 12 U.S.C. ss. 3101 et seq.

7. An agreement corporation operating pursuant to s. 25 of the Federal Reserve Act, 12 U.S.C. ss. 601 et seq.

8. An Edge Act corporation organized pursuant to the provisions of s. 25(a) of the Federal Reserve Act, 12 U.S.C. ss. 611 et seq.

(b) “Deposit account” means any deposit or account in one or more names including, without limitation, any certificate of deposit, time deposit, credit balance, checking account, interest-bearing account, non-interest-bearing account, individual retirement account (IRA), money market account, NOW account, transaction account, savings account, passbook account, joint account, convenience account, escrow account, trust account, custodial account, fiduciary account, deposit in trust, or Totten trust account.

(c) “Contract relating to extension of credit” means any contract or agreement relating to any extension of credit, including, without limitation, any loan agreement, letter of credit, promissory note, letter of intent, loan commitment, credit facility agreement, confirmation or advice of letter of credit, letter of credit application or reimbursement agreement, overdraft agreement, revolving credit agreement, construction loan agreement, floor plan agreement, acceptance, pledge agreement, hypothecation agreement, assignment, mortgage, security agreement, power of attorney, subordination agreement, assumption agreement, loan modification agreement, guaranty, surety agreement, indemnity agreement, or workout agreement.

(4) Notwithstanding any law that limits or affects the right of a person to maintain an action or proceeding, any person may, to the extent permitted under the United States Constitution, maintain an action or proceeding in this state against any person or other entity residing or located outside this state if the action or proceeding arises out of a deposit account or contract relating to an extension of credit which, pursuant to subsection (1) or subsection (2), is governed in whole or in part by the law of this state.

(5) This section does not affect the law governing any transactions other than deposit accounts or contracts relating to extensions of credit specified herein, nor does this section affect the jurisdiction of the courts of this state over any dispute arising under any transactions other than deposit accounts or contracts relating to extensions of credit specified herein.

(6) This section applies to deposit accounts and contracts relating to extensions of credit entered into before, on, or after July 1, 1988. However, this section does not apply to any deposit accounts existing on July 1, 1988, if either party to the contract or agreement governing the deposit account provides the other party with a written objection to the application of this section within 6 months of July 1, 1988.

History.—s. 1, ch. 88-180; s. 1, ch. 89-296; s. 1, ch. 91-307; ss. 1, 41, ch. 92-303.



655.56 - Collection of fines, interest, or premiums on loans made by financial institutions.

655.56 Collection of fines, interest, or premiums on loans made by financial institutions.—No fines, interest, or premiums paid on the following loans made by any financial institution shall be deemed usurious, and the same may be collected as debts of like amount are now collected by law in this state and according to the terms and stipulations of the agreement between the financial institution and the borrower:

(1) Loans secured by a first lien on real estate.

(2) Loans secured by savings accounts to the extent of the withdrawal value thereof.

(3) Loans secured by the pledge of those loans described in subsections (1) and (2) and by the pledge of investments of a type in which the financial institution is authorized to invest, provided the loans and investments so pledged shall be subject to all restrictions and requirements which would be applicable were the financial institution to invest directly in such loans or investments.

(4) Loans secured by a wrap-around mortgage, inferior to the first mortgage, in which the mortgagee is contractually obligated to make the payments required under the first mortgage.

History.—s. 42, ch. 92-303.



655.60 - Appraisals.

655.60 Appraisals.—

(1) The office is authorized to cause appraisals to be made of real estate or other property held by a state financial institution, subsidiary, or service corporation or securing the assets of the state financial institution, subsidiary, or service corporation if specific facts or information with respect to real estate or other property held, secured loans, or lending, or when in its opinion the state financial institution’s policies, practices, operating results, and trends give evidence that the state financial institution’s appraisals or evaluations of ability to make payments may be excessive, that lending or investment may be of a marginal nature, that appraisal policies and loan practices may not conform with generally accepted and established professional standards, or that real estate or other property held by the state financial institution, subsidiary, or service corporation or assets secured by real estate or other property are overvalued. In lieu of causing such appraisals to be made, the office may accept any appraisal caused to be made by an appropriate state or federal regulatory agency or other insuring agency or corporation of a state financial institution. Unless otherwise ordered by the office, an appraisal of real estate or other property pursuant to this section must be made by a licensed or certified appraiser. A copy of the report of each appraisal caused to be made by the office pursuant to this section shall be furnished to the state financial institution, subsidiary, or service corporation within a reasonable time, not exceeding 60 days, following the completion of the appraisal and may be furnished to the insuring agency or corporation or federal or state regulatory agency.

(2) A state financial institution may not make loans based on the security of real estate unless appraisal standards and policies have been previously established by the board of directors. Such standards must be in written form and include, without limitation, information required by rules of the commission.

(3) If any appraisal required pursuant to this section discloses that any asset of a state financial institution, subsidiary, or service corporation is overvalued on its books, the office may require the state financial institution, subsidiary, or service corporation to charge off such asset or portion thereof pursuant to s. 655.044.

History.—s. 43, ch. 92-303; s. 1730, ch. 2003-261; s. 3, ch. 2015-64.



655.762 - Sale of assets.

655.762 Sale of assets.—A state financial institution may sell any asset in the ordinary course of business or with the approval of the office in any other circumstances.

History.—s. 44, ch. 92-303; s. 1731, ch. 2003-261.



655.769 - Definitions of terms used in ss. 655.77-655.91.

655.769 Definitions of terms used in ss. 655.77-655.91.—As used in ss. 655.77-655.91, the term:

(1) “Check” includes a share draft of a credit union.

(2) “Deposit” includes a share of a credit union.

(3) “Depositor” includes a member of a credit union.

(4) “Institution” means any state or national bank, state or federal association, or state or federal credit union.

History.—s. 45, ch. 92-303.



655.77 - Deposits by minors.

655.77 Deposits by minors.—Deposits made by a minor, or made in the minor’s name by other than a court-appointed guardian, may be withdrawn by the minor in the absence of an agreement to the contrary made between the institution and the depositor at the time the account is opened. In case of any such agreement, such moneys, until the minor’s disabilities are removed, may be withdrawn by the person or persons designated in such agreement.

History.—s. 46, ch. 92-303; s. 526, ch. 97-102.



655.78 - Deposit accounts in two or more names.

655.78 Deposit accounts in two or more names.—

(1) Unless otherwise expressly provided in a contract, agreement, or signature card executed in connection with the opening or maintenance of an account, including a certificate of deposit, a deposit account in the names of two or more persons may be paid to, or on the order of, either or any of such persons or to, or on the order of, the guardian of the property of any such person who is incompetent, whether the other or others are competent. The check or other order for payment to any such person or guardian is a valid and sufficient release and discharge of the obligation of the institution for funds transferred thereby.

(2) In the case of a credit union, a member may designate any person or persons to hold deposits with the member in joint tenancy with the right of survivorship; but a joint tenant, unless he or she is a member in his or her own right, may not be permitted to vote, obtain a loan, or hold office or be required to pay an entrance or membership fee.

History.—s. 47, ch. 92-303; s. 527, ch. 97-102.



655.79 - Deposits and accounts in two or more names; presumption as to vesting on death.

655.79 Deposits and accounts in two or more names; presumption as to vesting on death.—

(1) Unless otherwise expressly provided in a contract, agreement, or signature card executed in connection with the opening or maintenance of an account, including a certificate of deposit, a deposit account in the names of two or more persons shall be presumed to have been intended by such persons to provide that, upon the death of any one of them, all rights, title, interest, and claim in, to, and in respect of such deposit account, less all proper setoffs and charges in favor of the institution, vest in the surviving person or persons. Any deposit or account made in the name of two persons who are husband and wife shall be considered a tenancy by the entirety unless otherwise specified in writing.

(2) The presumption created in this section may be overcome only by proof of fraud or undue influence or clear and convincing proof of a contrary intent. In the absence of such proof, all rights, title, interest, and claims in, to, and in respect of such deposits and account and the additions thereto, and the obligation of the institution created thereby, less all proper setoffs and charges in favor of the institution against any one or more of such persons, upon the death of any such person, vest in the surviving person or persons, notwithstanding the absence of proof of any donative intent or delivery, possession, dominion, control, or acceptance on the part of any person and notwithstanding that the provisions hereof may constitute or cause a vesting or disposition of property or rights or interests therein, testamentary in nature, which, except for the provisions of this section, would or might otherwise be void or voidable.

(3) This section does not abridge, impair, or affect the validity, effectiveness, or operation of any of the provisions of ss. 655.78 and 674.405 or the rights of institutions to make payments as therein provided.

History.—s. 48, ch. 92-303; s. 8, ch. 2008-75.



655.80 - Convenience accounts.

655.80 Convenience accounts.—

(1) A convenience account is a deposit account, other than a certificate of deposit, in the name of one individual (principal), in which one or more other individuals have been designated as agents with the right to make deposits to and to withdraw funds from or draw checks on such account. The designation of agents, the substitution or removal of agents, or any other change in the contractual terms or provisions governing a convenience account may be made only by the principal. Except as otherwise provided in this section, the agency relationship created under this account is not affected by the subsequent death or incompetence of the principal.

(2) All rights, interests, and claims in, to, and in respect of, such deposits and convenience account and the additions thereto shall be those of the principal only.

(3) Any balance standing to the credit of a convenience account shall be paid to the guardian of the property of the principal, to any person designated in a court order entered pursuant to s. 735.206, to any person designated by letter or other writing as authorized by s. 735.301, or to the personal representative of the deceased principal’s estate, upon presentation of effective written notice and, if applicable, proof of judicial appointment of such guardian or personal representative by a court of competent jurisdiction. No such court order or letter, written notice, or proof of judicial appointment is effective until it is served upon and received by an officer of the institution during regular banking hours and in such time and in such manner as to afford the institution a reasonable opportunity to act on it prior to the happening of any of the events described in s. 674.303. No other notice, knowledge, or other information shown to have been available to an institution affects its right to the protection provided by this section.

(4) Payment by an institution pursuant to this section is a valid and sufficient release and discharge to the institution from all claims for payments so paid.

(5) Without qualifying any other right to setoff or lien, and subject to any contractual provision, if the principal is indebted to the institution, the institution has a right to setoff against the account.

History.—s. 49, ch. 92-303.



655.82 - Pay-on-death accounts.

655.82 Pay-on-death accounts.—

(1) As used in this section:

(a) “Account” means a contract of deposit between a depositor and an institution, including, but not limited to, a checking account, savings account, certificate of deposit, and share account.

(b) “Beneficiary” means a person named as one to whom sums on deposit in an account are payable on request after death of all parties or for whom a party is named as trustee.

(c) “Devisee” means any person designated in a will to receive a testamentary disposition of real or personal property.

(d) “Heirs” means those persons, including a surviving spouse, who are entitled, under the laws of this state regarding intestate succession, to the property of a decedent.

(e) “Multiple-party account” means an account payable on request to one or more of two or more parties, whether or not a right of survivorship is mentioned.

(f) “Party” means a person who, by the terms of an account, has a present right, subject to request, to payment from the account other than as a beneficiary.

(g) “Payment” means disbursement of sums on deposit, and includes withdrawal, payment to a party or third person pursuant to check or other request, and a pledge of sums on deposit by a party, or a setoff, reduction, or other disposition of all or part of an account pursuant to a pledge.

(h) “Pay-on-death designation” means the designation of:

1. A beneficiary in an account payable on request to one party during the party’s lifetime and on the party’s death to one or more beneficiaries, or to one or more parties during their lifetimes and on death of all of them to one or more beneficiaries; or

2. A beneficiary in an account in the name of one or more parties as trustee for one or more beneficiaries if the relationship is established by the terms of the account and there is no subject of the trust other than the sums on deposit in the account, whether or not payment to the beneficiary is mentioned.

(i) “Personal representative” means an executor, administrator, curator, successor personal representative, special administrator, or any other person who performs substantially the same function under the law governing their status.

(j) “Receive,” as it relates to notice to an institution, means receipt in the office or branch office of the institution in which the account is established, but if the terms of the account require notice at a particular place, in the place required.

(k) “Request” means a request for payment complying with all terms of the account, including special requirements concerning necessary signatures and regulations of the institution; but, for purposes of this section, if terms of the account condition payment on advance notice, a request for payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for payment.

(l) “Successor” means any person, other than a creditor, who is entitled to property of a decedent under the decedent’s will or otherwise.

(m) “Sums on deposit” means the balance payable on an account, including interest and dividends earned, whether or not included in the current balance, and any deposit of life insurance proceeds added to the account by reason of death of a party.

(n) “Terms of the account” means the deposit agreement and other terms and conditions, including the form, of the contract of deposit.

(2) A beneficiary in an account having a pay-on-death designation has no right to sums on deposit during the lifetime of any party.

(3) In an account with a pay-on-death designation:

(a) On the death of one of two or more parties, sums on deposit in the account belong to the surviving party or parties.

(b) On the death of the sole party or the last survivor of two or more parties, sums on deposit belong to the surviving beneficiary or beneficiaries. If two or more beneficiaries survive, sums on deposit belong to them in equal and undivided shares, and, unless otherwise provided in a depository agreement written between December 31, 1994, and July 1, 2001, there is no right of survivorship in the event of death of a beneficiary thereafter. If no beneficiary survives, sums on deposit belong to the estate of the last surviving party.

(4) A pay-on-death designation in a multiple-party account without right of survivorship is ineffective. For purposes of this section, designation of an account as a tenancy in common establishes that the account is without right of survivorship.

(5) The ownership right of a surviving party or beneficiary, or of the decedent’s estate, in sums on deposit is subject to requests for payment made by a party before the party’s death, whether paid by the institution before or after death, or unpaid. The surviving party or beneficiary, or the decedent’s estate, is liable to the payee of an unpaid request for payment. The liability is limited to a proportionate share of the amount transferred under this section, to the extent necessary to discharge the request for payment.

(6) An institution, on request, may pay sums on deposit in an account with a pay-on-death designation to:

(a) One or more of the parties, whether or not another party is disabled, incapacitated, or deceased when the payment is requested and whether or not a party survives another party;

(b) The beneficiary or beneficiaries, if proof of death is presented to the institution showing that the beneficiary or beneficiaries survived all persons named as parties; or

(c) The personal representative, if any, or, if there is none, the heirs or devisees of a deceased party, if proof of death is presented to the institution showing that the deceased party was the survivor of all other persons named on the account either as a party or beneficiary.

(7) Payment made pursuant to this section discharges the institution from all claims for amounts so paid, whether or not the payment is consistent with the beneficial ownership of the account as between parties, beneficiaries, or their successors. Payment may be made whether or not a party or beneficiary is disabled, incapacitated, or deceased when payment is requested, received, or made.

(8) A beneficiary in an account at a credit union having a pay-on-death designation, unless the beneficiary is a member in her or his own right, may not be permitted to vote, obtain an extension of credit, or hold office or be required to pay an entrance or membership fee.

(9) The following is an example of the form of a contract of deposit that may be used to select a pay-on-death account for use by one or more parties:

SINGLE-PARTY ACCOUNT OR MULTIPLE-PARTY
ACCOUNT WITH PAY-ON-DEATH DESIGNATION

PARTIES (Name each party):

OWNERSHIP (Select one and initial):

SINGLE-PARTY ACCOUNT

MULTIPLE-PARTY ACCOUNT

RIGHTS AT DEATH (Select one and initial):

SINGLE-PARTY ACCOUNT

At death of the party, ownership passes as part of the party’s estate.

SINGLE-PARTY ACCOUNT WITH A PAY-ON-DEATH DESIGNATION

(Name one or more beneficiaries):

At death of the party, ownership passes to the designated pay-on-death beneficiaries and is not part of the party’s estate.

MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP

At death of a party, ownership passes to the surviving party or parties.

MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP AND A PAY-ON-DEATH DESIGNATION

(Name one or more beneficiaries):

At death of the last surviving party, ownership passes to the designated pay-on-death beneficiaries and is not part of the last surviving party’s estate.

History.—s. 1, ch. 94-216; s. 529, ch. 97-102; s. 21, ch. 2001-243.



655.825 - Deposits in trust; applicability of s. 655.82 in place of former s. 655.81.

655.825 Deposits in trust; applicability of s. 655.82 in place of former s. 655.81.—

(1) Because deposits in trust are also accounts with a pay-on-death designation as described in s. 655.82, it is the intent of the Legislature that the provisions of s. 655.82 shall apply to and govern deposits in trust. References to s. 655.81 in any depository agreement shall be interpreted after the effective date of this act as references to s. 655.82.

(2) This section shall take effect July 1, 2001, and shall apply to deposits made to a depository account created after December 31, 1994.

History.—s. 3, ch. 2001-243.



655.83 - Adverse claim to a deposit or fiduciary account.

655.83 Adverse claim to a deposit or fiduciary account.—Notice to any institution of an adverse claim to a deposit or fiduciary account standing on its books to the credit of any person does not obligate the institution to recognize the adverse claimant unless the adverse claimant also either:

(1) Procures a restraining order, injunction, or other appropriate process having specific application to the institution issued by a court of competent jurisdiction in a cause therein instituted by such claimant wherein the person to whose credit the deposit or fiduciary account stands is made a party and served with process; or

(2) Obtains in favor of the institution, in a form, amount, and with sureties acceptable to it, a bond indemnifying the institution from any and all liability (including liabilities for penalties), loss, damage, costs, and expenses should it act to give effect to the adverse claim, including the decision not to honor the check or other order of the person to whose credit the deposit or fiduciary account stands on the books of the institution. Upon receipt of such bond, the institution shall hold the account pending agreement between the claimant and the person to whose credit the deposit or fiduciary account stands on the books of the institution or pending receipt of a restraining order, injunction, or other process pursuant to subsection (1).

History.—s. 51, ch. 92-303.



655.84 - Limitations; statements as correct.

655.84 Limitations; statements as correct.—

(1) Unless written objection thereto has been theretofore delivered by the depositor to the institution, a statement of account rendered by any institution in this state to a depositor, with a description of the amount and type (such as deposit, withdrawal, debit, credit, or any similar designation) of entries to such account, which description may be on accompanying documents or on the statement itself, shall, after the expiration of 2 years from the date rendered, be conclusively presumed to be correct; and the depositor is thereafter barred from questioning same.

(2) In the absence of a written contract between an institution and a depositor providing otherwise, the statement of account is deemed to have been rendered to the depositor within the meaning of this section when prepared and lodged by the institution at its statement window or other customary place for delivery to the depositor. Any such statement of account which is not demanded by the depositor within 3 years may be destroyed by the institution without accountability or liability therefor to anyone.

(3) This section does not relieve a depositor from any duty or obligation imposed by law or by contract heretofore or hereafter made to examine such statement of account and to report any disputed debits, credits, errors, or irregularities within a shorter period of time than mentioned in this section, or from the legal consequences of the depositor’s failure to perform any such duty or obligation.

History.—s. 52, ch. 92-303.



655.85 - Settlement of checks.

655.85 Settlement of checks.—If a check is forwarded or presented to a financial institution for payment, except when presented by the payee in person, the paying institution or remitting institution shall settle the amount of the check at par, at its option, in money or in exchange drawn on its reserve agent or agents in the City of New York or in any reserve city within the Sixth Federal Reserve District. The term “at par” applies only to the settlement of checks between collecting and paying or remitting institutions and does not apply to, or prohibit an institution from, deducting from the face amount of the check drawn on it a fee for paying the check if the check is presented to the institution by the payee in person. This section does not apply to the settlement of a check sent to such institution as a special collection item.

History.—s. 53, ch. 92-303; s. 12, ch. 2014-91.



655.851 - Unclaimed credit balances.

655.851 Unclaimed credit balances.—Credit balances held by a financial institution, credit union, or participant as defined in 12 U.S.C. s. 4001(19) which result from the performance of or participation in check-clearing functions, whether pursuant to a contractual relationship between financial institutions, credit unions, or participants; through a clearinghouse as defined by s. 674.104; or through a clearinghouse association as defined by 12 U.S.C. s. 4001(8), are not subject to s. 717.117. This section is intended to clarify existing law and to be remedial in nature and applies to credit balances held before, on, or after July 1, 2007.

History.—s. 1, ch. 2007-142.



655.86 - Issuance of postdated checks.

655.86 Issuance of postdated checks.—It is the duty of the person drawing a postdated check to notify, in writing, the separate office or branch of the institution upon which such check is drawn, giving a complete description thereof, including the name of the payee, the date, the number, and the amount thereof; otherwise, the institution is not liable for paying such check.

History.—s. 54, ch. 92-303.



655.89 - Legal holidays; business days; business and transactions.

655.89 Legal holidays; business days; business and transactions.—

(1) In this section, the term:

(a) “Business day” means that part of any day on which an institution is open to the public for carrying on substantially all its banking functions, trust functions, or transactions. A financial institution is deemed to be “closed” on any day, or any part of a day, when it is not open to the public for carrying on substantially all its banking functions, trust functions, and transactions.

(b) “Legal holiday” means a statutory holiday or a permissive holiday. A “statutory holiday” is any day which, by the laws of this state or the United States, is designated or recognized as a legal or public holiday. A “permissive holiday” is any one day, other than a statutory holiday, in each week on which an institution is customarily closed.

(c) “Transaction” means any one or more of the functions and elements of the business of an institution and includes, but is not limited to, the receipt or giving of any notice; the receipt or acceptance of deposits; the transmission, acceptance, payment, dishonor, and giving notice of dishonor of items; and its obligations and duties with respect to all thereof; and the word “transact” means to take action or nonaction the result of which is a transaction.

(2) Any institution may, but unless otherwise required by law is not required to, be closed or be open only for limited transactions and functions or purposes on any legal holiday. When an institution is closed as provided or permitted by law, it is not under any obligation or duty to conduct any of its business or effectuate any transaction. An institution is open only for limited transactions and functions or purposes when one or more, but fewer than all, of its branches, separate or other offices, departments, sections, or other functional elements of its business, which customarily are open to the public for carrying on the banking or trust business and transactions, are not open to the public for such purposes. When, as provided or permitted by law, an institution is open only for limited transactions and functions or purposes, it is not under any obligation or duty to conduct or transact, at or from such of its branches, separate or other offices, departments, sections, or other functional elements of its business which are not open to the public for such purposes, any of the business or transactions customarily conducted or transacted therefrom or thereat.

(3) When any statutory holiday occurs on a Sunday or on a day when an institution customarily is closed, such institution may, but unless otherwise required by law is not required to, elect to be closed or to be open only for limited transactions and functions or purposes on the next preceding or the next following day which, except for the provisions of this section, would not be a legal holiday, and such day so elected is, with respect to such institution, a legal holiday as to all transactions and for all purposes and laws.

(4) Any legal holiday on which an institution is closed or is open only for limited transactions and functions or purposes may, if the institution elects, be deemed and treated with respect to all transactions and for all purposes and laws, including, but not limited to, the Uniform Commercial Code, as not a business day; and any notice, item, or deposit of money received on any such day may be treated as being received at the opening of the next business day, and any transaction or other business which would or should have occurred or been transacted on any such legal holiday may be treated as postponed by law to the next business day.

(5) An institution may establish the regular and customary hours of each day during which each of its branches, separate or other offices, departments, sections, or functional elements of its business will be operated for the transaction of the business customarily conducted or transacted at or from each such branch, office, department, section, or functional element of business, and the regular and customary hours during which each thereof will be open to the public for the conduct of such business and transactions, and it is not necessary that the same hours be established for all thereof or that the hours so established for any thereof be the same on every day.

(6) With prior written approval of the office, an institution may designate another day or other days on which the institution may be closed and which day or days will not be considered business days.

(7) An institution may, but unless otherwise required by law is not under or subject to any obligation or duty to, effectuate any transaction or transact any business on any legal holiday; at any time before the beginning, or after the close, of its business day; or outside the regular and customary hours established as provided in subsection (5) or subsection (6) of any separate or other office or branch or any department, section, or functional element of business. If the institution elects to do so, it has all the rights provided by law with respect to such transaction or business, and, at its election, any such transactions or business shall be treated as having occurred or as having been transacted on that day or on its next following business day, except that any transaction or business occurring before the beginning of its regular business day shall be treated as occurring at the beginning of that business day.

(8) No liability or loss of rights of any kind on the part of any institution accrues or results by reason of any institution being closed or open only for limited functions or purposes, or by reason of any branch, separate or other office, department, section, or functional element of business being operated or open for the transaction of business only during the regular and customary hours established by the institution, as provided in this section.

History.—s. 55, ch. 92-303; s. 1732, ch. 2003-261.



655.90 - Closing during emergencies and other special days.

655.90 Closing during emergencies and other special days.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Commissioner” means the director of the Office of Financial Regulation and any other person lawfully exercising such powers.

(b) “Emergency” means any condition or occurrence, actual or threatened, which may interfere physically with the conduct of normal business operations of an institution or of one or more or all of the departments, sections, functions, offices, or facilities of an institution, or which poses an imminent or existing threat to the safety or security of persons or property, or both. Without limiting the generality of the foregoing, an emergency may exist, arise, or be imminent as the result of any one or more, actual or threatened, of the following: fires; floods; earthquakes; tornadoes; hurricanes; wind, rain, or other storms; labor disputes and strikes; power failures; transportation failures; interruption of communication facilities; shortages of fuel, food, transportation, or labor; robberies or burglaries or attempted robberies or burglaries; actual or threatened enemy attacks; epidemics or other catastrophes; explosions; and riots, civil commotions, and other acts of lawlessness or violence, actual or threatened.

(c) “Office” means any place at which an institution transacts its business or conducts operations relating to its business. However, this section does not authorize an institution to conduct its banking business at any place or places not otherwise authorized or permitted by law.

(d) “Officers” means the person or persons designated by the board of directors, board of trustees, or other governing body of an institution to act for the institution in carrying out the provisions of this section or, in the absence of any such designation or in the absence of the officers so designated, the president or any other officer currently in charge of the institution or of the office or offices in question.

(e) The authorizations herein provided for an institution “to close” in case of an emergency means and includes the authority not to open on any business or banking day and, if having opened, to close and suspend business.

(2) POWERS OF COMMISSIONER.—Whenever the commissioner is of the opinion that an emergency exists, or is impending, in this state or in any part of this state, he or she may, by proclamation, authorize state and nationally or federally chartered institutions, if not inconsistent with, and if it does not infringe upon, paramount federal law, located in the affected area or areas to close or to close any or all the departments, sections, functions, offices, or facilities thereof. In addition, if the commissioner is of the opinion that an emergency exists, or is impending, which affects, or may affect, a particular institution or institutions, or one or more particular departments, sections, functions, offices, or facilities thereof, but not institutions located in the area generally, he or she may authorize the particular institution or institutions to close or to close one or more of the departments, sections, functions, offices, or facilities thereof. The institution or institutions affected by any such proclamation or authorization may close in accordance therewith. Such institutions and such of the departments, sections, functions, offices, or facilities thereof so closed may remain closed until the commissioner proclaims that the emergency has ended, or until such earlier time as the officers of the institution determine that the institution or any of its departments, sections, functions, offices, or facilities, theretofore closed because of the emergency, should reopen, and, in either event, for such further time thereafter as may reasonably be required to reopen.

(3) POWERS OF OFFICERS.—

(a) Whenever the officers of an institution are of the opinion that an emergency exists, or is impending, which affects, or may affect, the institution or one or more or all of its departments, sections, functions, offices, or facilities, they shall have the authority, in the reasonable exercise of their discretion, to close the institution or any one or more or all of the departments, sections, functions, offices, or facilities thereof on any business day or days during the continuation of such emergency, even if the commissioner has not issued and does not issue a proclamation of emergency. The office or offices so closed may remain closed until such time as the officers determine that the emergency has ended and for such further time thereafter as may reasonably be required to reopen. However, in no case may such institution or any department, section, function, office, or facility thereof remain closed pursuant to this paragraph for more than 48 consecutive hours, excluding other legal holidays, without requesting the approval of the commissioner.

(b) The officers of an institution may close the institution or any one or more or all of the institution’s departments, sections, functions, offices, or facilities on any day or days designated, by proclamation of the President of the United States or the Governor of this state, as a day or days of mourning, rejoicing, or other special observance.

(4) NOTICE TO BE GIVEN.—

(a) An institution chartered under the laws of this state closing, or closing any of its departments, sections, functions, offices, or facilities, pursuant to the authority granted under subsection (3) shall give notice of its action to the commissioner as promptly as conditions reasonably permit and by any means reasonably available.

(b) A national or federal institution closing, or closing any of its departments, sections, functions, offices, or facilities, pursuant to the authority granted by this section shall give notice of its action to the appropriate federal regulatory agency as promptly as conditions reasonably permit and by any means reasonably available.

(5) EFFECT OF CLOSING AND PARTIAL CLOSING.—

(a) Any day on which an institution, or any one or more of its departments, sections, functions, offices, or facilities, is closed during all or any part of its normal banking hours pursuant to the authorization granted in this section is, with respect to such institution or, if not all its departments, sections, functions, offices, or facilities are closed, then with respect to any of its departments, sections, functions, offices, or facilities which are closed, a legal holiday for all purposes with respect to any business of any kind or character of the institution, or of any of its departments, sections, functions, offices, or facilities, so closed, including, but without limiting the generality of the foregoing, matters relating to the time payable, the presenting for payment or acceptance, and the protesting and giving notice of protest and notice of dishonor of bills of exchange, checks, promissory notes, and other items drawn on or payable at such institution and relating to any other banking business of any kind or character. No liability or loss of rights of any kind on the part of any institution or director, officer, or employee thereof accrues or results by virtue of any closing authorized by this section.

(b) On any day which by the provisions of this section is deemed or declared to be a legal holiday with respect to any institution or institutions or office or offices thereof, the officers thereof may, in the exercise of their discretion, cause such institution or any office thereof to open its doors or facilities for the transaction or conduct of a limited business by the operation of one or more, but less than all, of its departments, sections, offices, functions, or facilities. On any day when, pursuant to the provisions of this section, less than all the departments, sections, functions, offices, or facilities are open, at the election of such institution the limited business transacted or conducted on such day is deemed for all purposes as transacted or conducted on the next following business day which is not deemed or declared as a legal holiday pursuant to the provisions of this section or of any other provision of law.

(6) PROVISIONS CUMULATIVE.—The provisions of this section shall be construed and applied as being in addition to, and not in substitution for or limitation of, any other law of this state or of the United States authorizing the closing of an institution or excusing the delay by an institution in the performance of its duties and obligations because of emergencies or conditions beyond the institution’s control or otherwise.

History.—s. 56, ch. 92-303; s. 530, ch. 97-102; s. 31, ch. 99-155; s. 1733, ch. 2003-261.



655.91 - Records of institutions and copies thereof; retention and destruction.

655.91 Records of institutions and copies thereof; retention and destruction.—

(1) In this section, “records” of an institution means and includes all books of account and other books of every kind, journals, ledgers, statements, instruments, documents, files, messages, writings of every kind, and other internal or other data and other information of every description, made or received by an institution in the regular course of its business or otherwise, regardless of the mode in which it is recorded.

(2) Institutions need not preserve or retain any of their records or copies thereof for a period longer than is expressly required by an applicable statute or rule or regulation of this state or the United States which identifies, either specifically or by type or category, the relevant records or copies thereof or, if there is no such statute or rule or regulation which specifies a retention period applicable to the records or copies thereof, for a period longer than 5 years. An institution may destroy any of its records or copies thereof after the expiration of the retention period determined as provided in this subsection.

(3) No liability shall accrue against any institution because of the destruction of any of its records or copies thereof as permitted by subsection (2), and in any judicial or other action or proceeding in which any such records or copies thereof may be called in question or be demanded of the institution or any officer or employee thereof, a showing that such records or copies thereof have been destroyed in accordance with the provisions of subsection (2) is a sufficient excuse for the failure to produce them.

(4) Any institution may at any time make, or cause to be made, a copy or copies of any or all of its records, and any such copy duly certified, authenticated, or identified by a responsible officer or agent of the institution under whose supervision the records or copies are kept shall, in all cases and in all courts and places, be admitted and received as evidence with a like force and effect as the original record, whether or not the original is in existence.

(5) The original of any record of an institution includes the data or other information comprising a record stored or transmitted in or by means of any electronic, computerized, mechanized, or other information storage or retrieval or transmission system or device which can upon request generate, regenerate, or transmit the precise data or other information comprising the record; and an original also includes the visible data or other information so generated, regenerated, or transmitted if it is legible or can be made legible by enlargement or other process.

(6) Copies of records of an institution, heretofore or hereafter made, include duplicates or counterparts of an original produced from the same impression or process as the original by carbon or other chemical or substance or process; negative and positive film and prints of an original or copy and reproductions and facsimiles of an original or copy, whether or not the same size, produced by photographic, microphotographic, photostatic, xerographic, electronic, computerized, or mechanized process, or by any other process, and enlargements and reductions thereof; and the data or other information comprising a record stored or transmitted as provided in subsection (5), and the visible data or other information generated or regenerated or transmitted by such information storage or retrieval or transmission system or device, if it is legible or can be made legible by enlargement or other process.

History.—s. 57, ch. 92-303.



655.921 - Transaction of business by out-of-state financial institutions; exempt transactions.

655.921 Transaction of business by out-of-state financial institutions; exempt transactions.—

(1) The financial institutions codes do not prohibit a financial institution or business trust that has its principal place of business outside this state and that does not operate branches in this state from:

(a) Contracting in this state with any person to acquire from such person a part, or the entire, interest in a loan that such person makes, together with a like interest in any security instrument covering real or personal property in the state given to such person to secure or evidence such loan.

(b) Entering into mortgage servicing contracts with persons authorized to transact business in this state and enforcing in this state the obligations acquired by it in the transaction of business outside this state or in the transaction of any business authorized by this section.

(c) Acquiring, holding, leasing, mortgaging, contracting with respect to, or otherwise protecting, managing, or conveying property in this state which is assigned, transferred, mortgaged, or conveyed to it as security for, or in whole or in part in satisfaction of, a loan or loans made by it or obligations acquired by it in the transaction of any business authorized by this section.

(d) Making loans or committing to make loans to any person located in this state and soliciting compensating deposit balances in connection therewith.

(e) Filing suit in any court in this state to collect any debt or foreclose on any security interest in collateral securing a debt.

(2) A financial institution or business trust may not be deemed to be transacting business in this state, or be required to qualify to do so, solely by reason of the performance of any of the acts or business authorized in this section.

History.—s. 58, ch. 92-303; s. 10, ch. 2004-340; s. 93, ch. 2004-390; s. 14, ch. 2014-91.



655.922 - Banking business by unauthorized persons; use of name.

655.922 Banking business by unauthorized persons; use of name.—

(1) Only a financial institution authorized to do business in this state pursuant to the financial institutions codes of any state or federal law may engage in the business of soliciting or receiving funds for deposit, issuing certificates of deposit, or paying checks in this state; and only such financial institution may establish or maintain a place of business in this state for any of the functions, transactions, or purposes identified in this subsection. A person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. This subsection does not prohibit the issuance or sale by a financial institution of traveler’s checks, money orders, or other instruments for the transmission or payment of money, by or through employees or agents of the financial institution off the financial institution’s premises.

(2) Only a financial institution authorized to do business in this state as provided under subsection (1) may:

(a) Transact or solicit business under any name or title that contains the words “bank,” “banc,” “banco,” “banque,” “banker,” “banking,” “trust company,” “savings and loan association,” “savings bank,” or “credit union,” or words of similar import, in any context or in any manner;

(b) Use any name, word, trademark, service mark, trade name, Internet address, logo, sign, symbol, or device in any context or in any manner; or

(c) Circulate or use any letterhead, billhead, circular, paper, electronic media, Internet website or posting, or writing of any kind or otherwise advertise or represent in any manner,

which indicates or reasonably implies that the business being solicited, conducted, or advertised is the kind or character of business transacted or conducted by a financial institution or which is likely to lead any person to believe that such business is that of a financial institution; however, the words “bank,” “banc,” “banco,” “banque,” “banker,” “banking,” “trust company,” “savings and loan association,” “savings bank,” or “credit union,” or the plural of any thereof, may be used by, and in the corporate or other name or title of, any company that is or becomes a holding company of a financial institution pursuant to state or federal law; any subsidiary of such holding company which includes as a part of its name or title all or any part, or abbreviations, of the name or title of the holding company of which it is a subsidiary; any trade organization or association, whether or not incorporated, functioning for the purpose of promoting the interests of financial institutions or holding companies, the active members of which are financial institutions or holding companies; and any international development bank chartered pursuant to part II of chapter 663.

(3) A person may not use the name, trademark, service mark, trade name, Internet address, or logo of a financial institution or an affiliate or subsidiary thereof, or use a name similar to that of a financial institution or an affiliate or subsidiary thereof, to market or solicit business from a customer or prospective customer of such institution if:

(a) The solicitation is done without the written consent of the financial institution or its affiliate or subsidiary; and

(b) A reasonable person would believe that the materials originated from, are endorsed by, or are connected with the financial institution or its affiliates or subsidiaries.

(4) A financial institution, affiliate, subsidiary, or service corporation may not do business, solicit, or advertise in this state using a name, trademark, service mark, trade name, Internet address, or logo that may mislead consumers or cause confusion as to the identification of the proper legal business entity or the nature of the financial institution’s business.

(5) Any court, in a proceeding brought by the office, by a financial institution the principal place of business of which is in this state, or by any other person residing or whose principal place of business is in this state and whose interests are substantially affected thereby, may enjoin any person from violating any provision of this section. Except for a financial institution duly chartered by the office, the office may also seek an order from the circuit court for the annulment or dissolution of a corporation or any other business entity found violating any provision of this section. For the purposes of this subsection, the interests of a trade organization or association are deemed to be substantially affected if the interests of its members are so affected. The office may also issue and serve upon any person who violates any provision of this section an emergency cease and desist order or a complaint seeking a cease and desist order in accordance with s. 655.033. The office is not required to make any finding or determination that a violation of this section is likely to result in insolvency, substantial dissipation of assets or earnings, or substantial prejudice to any person in association with the issuance of an emergency cease and desist order.

(6) This section does not prohibit the lawful establishment or operation of a financial institution, affiliate, subsidiary, or service corporation or prohibit any advertisement or other activity in this state by any person if such prohibition would contravene any applicable federal law that preempts the law of this state.

History.—s. 59, ch. 92-303; s. 12, ch. 96-168; s. 1734, ch. 2003-261; s. 11, ch. 2004-340; s. 94, ch. 2004-390; s. 101, ch. 2013-18; s. 15, ch. 2014-91.



655.93 - Definitions for ss. 655.93-655.94.

655.93 Definitions for ss. 655.93-655.94.—As used in ss. 655.93-655.94, the term:

(1) “Lessee” means a person who contracts with a lessor for the use of a safe-deposit box.

(2) “Lessor” means a financial institution that rents safe-deposit facilities.

(3) “Safe-deposit box” means a safe-deposit box, vault, or other safe-deposit receptacle maintained by a lessor, and the rules relating thereto apply to property or documents kept in safekeeping in the financial institution’s vault.

History.—s. 60, ch. 92-303.



655.931 - Authority to engage in safe-deposit business.

655.931 Authority to engage in safe-deposit business.—A financial institution may maintain and lease safe-deposit boxes and may accept property or documents for safekeeping if, except in the case of property or documents accepted through night depositories, it issues a receipt therefor.

History.—s. 61, ch. 92-303.



655.932 - Lease to minor.

655.932 Lease to minor.—A lessor may lease a safe-deposit box to, and in connection therewith deal with, a minor with the same effect as if leasing to and dealing with a person of full legal capacity.

History.—s. 62, ch. 92-303.



655.933 - Access by fiduciaries.

655.933 Access by fiduciaries.—If a safe-deposit box is made available by a lessor to one or more persons acting as fiduciaries, the lessor may, except as otherwise expressly provided in the lease or the writings pursuant to which such fiduciaries are acting, allow access thereto as follows:

(1) By any one or more of the persons acting as personal representatives.

(2) By any one or more of the persons otherwise acting as fiduciaries if authorized in writing, which writing is signed by all other persons so acting.

(3) By any agent authorized in writing, which writing is signed by all persons acting as fiduciaries.

History.—s. 63, ch. 92-303.



655.934 - Effect of lessee’s death or incapacity.

655.934 Effect of lessee’s death or incapacity.—If a lessor without knowledge of the death or an order determining the incapacity of the lessee deals with the lessee’s agent in accordance with a written power of attorney or a durable power of attorney signed by such lessee, the transaction binds the lessee’s estate and the lessee.

History.—s. 64, ch. 92-303; s. 1, ch. 2010-132.



655.935 - Search procedure on death of lessee.

655.935 Search procedure on death of lessee.—If satisfactory proof of the death of the lessee is presented, a lessor shall permit the person named in a court order for that purpose, or if no order has been served upon the lessor, the spouse, a parent, an adult descendant, or a person named as a personal representative in a copy of a purported will produced by such person, to open and examine the contents of a safe-deposit box leased or coleased by a decedent, or any documents delivered by a decedent for safekeeping, in the presence of an officer of the lessor.

(1) If requested by such person, the lessor shall remove and deliver only:

(a) Any writing purporting to be a will of the decedent, to the court having probate jurisdiction in the county in which the financial institution is located.

(b) Any writing purporting to be a deed to a burial plot or to give burial instructions, to the person making the request for a search.

(c) Any document purporting to be an insurance policy on the life of the decedent, to the beneficiary named therein.

(2) The officer of the lessor shall make a complete copy of any document removed and delivered pursuant to this section and place that copy, together with a memorandum of delivery identifying the name of the officer, the person to whom the document was delivered, the purported relationship of the person to whom the document was delivered, and the date of delivery, in the safe-deposit box leased or coleased by the decedent.

(3) The lessor may charge reasonable fees to cover costs incurred pursuant to this section.

(4) Access granted pursuant to this section is not considered the initial opening of the safe-deposit box pursuant to s. 733.6065.

History.—s. 65, ch. 92-303; s. 1, ch. 2006-134; s. 67, ch. 2006-213; s. 2, ch. 2010-132.



655.936 - Delivery of safe-deposit box contents or property held in safekeeping to personal representative.

655.936 Delivery of safe-deposit box contents or property held in safekeeping to personal representative.—

(1) Subject to the provisions of subsection (3), the lessor shall immediately deliver to a personal representative appointed by a court in this state, upon presentation of a certified copy of his or her letters of authority, all property deposited with it by the decedent for safekeeping, and shall grant the personal representative access to any safe-deposit box in the decedent’s name and permit him or her to remove from such box any part or all of the contents thereof.

(2) If a personal representative of a deceased lessee has been appointed by a court of any other state, a lessor may, at its discretion, after 3 months from the issuance to such personal representative of his or her letters of authority, deliver to such personal representative all properties deposited with it for safekeeping and the contents of any safe-deposit box in the name of the decedent if at such time the lessor has not received written notice of the appointment of a personal representative in this state, and such delivery is a valid discharge of the lessor for all property or contents so delivered. A personal representative appointed by a court of any other state shall furnish the lessor with an affidavit setting forth facts showing the domicile of the deceased lessee to be other than this state and stating that there are no unpaid creditors of the deceased lessee in this state, together with a certified copy of his or her letters of authority. A lessor making delivery pursuant to this subsection shall maintain in its files a receipt executed by such personal representative which itemizes in detail all property so delivered.

(3) Notwithstanding the provisions of subsection (1), after the death of a lessee of a safe-deposit box, the lessor shall permit the initial opening of the safe-deposit box and the removal of the contents of the safe-deposit box in accordance with s. 733.6065.

(4) A lessor is not liable for damages or penalty by reason of any delivery made pursuant to this section.

History.—s. 66, ch. 92-303; s. 531, ch. 97-102; s. 12, ch. 97-240; s. 3, ch. 2001-226; s. 2, ch. 2006-134; s. 68, ch. 2006-213.



655.937 - Access to safe-deposit boxes leased in two or more names.

655.937 Access to safe-deposit boxes leased in two or more names.—

(1) Unless specifically provided in the lease or rental agreement to the contrary, 1if a safe-deposit box is rented or leased in the names of two or more lessees, access to the safe-deposit box will be granted to:

(a) Either or any of such lessees, regardless of whether or not the other lessee or lessees or any of them are living or competent.

(b) Subject to s. 655.933, those persons named in s. 655.933.

(c) Subject to s. 655.935, those persons named in s. 655.935.

(d) Subject to s. 733.6065, the personal representative of the estate of either or any of such lessees who is deceased, or the guardian of the property of either or any of such lessees who is incapacitated.

(2) In all cases described in subsection (1), the signature on the safe-deposit entry or access record, or the receipt or acquittance, in the case of property or documents otherwise held for safekeeping, is a valid and sufficient release and discharge to the lessor for granting access to such safe-deposit box or for the delivery of such property or documents otherwise held for safekeeping.

(3) A lessor may not be held liable for damages or penalty by reason of any access granted or delivery made pursuant to this section.

(4) The right of access by a colessee is separate from the rights and responsibilities of other persons who may be granted access to a safe-deposit box after the death or incapacity of another colessee, and such right of access is not subject to the provisions of s. 655.935, s. 733.6065, or other requirements imposed upon personal representatives, guardians, or other fiduciaries.

(5) After the death of a colessee, the surviving colessee or any other person who is granted access to the safe-deposit box pursuant to this section may make a written inventory of the box, which must be conducted by the person making the request in the presence of one other person as specified in this subsection. Each person present shall verify the contents of the box by signing a copy of the inventory under penalty of perjury.

(a) If the person making the written inventory is a surviving colessee, the other person may be any other person granted access pursuant to this section, an employee of the institution where the box is located, or an attorney licensed in this state.

(b) If the person making the written inventory is not a surviving colessee, the other person may be a surviving colessee, an employee of the institution where the box is located, or an attorney licensed in this state.

History.—s. 67, ch. 92-303; s. 3, ch. 2006-134; s. 69, ch. 2006-213.

1Note.—As amended by s. 69, ch. 2006-213. The amendment by s. 3, ch. 2006-134, added the word “when” instead of “if.”



655.938 - Adverse claims to contents of safe-deposit box.

655.938 Adverse claims to contents of safe-deposit box.—

(1) An adverse claim to the contents of a safe-deposit box, or to property held in safekeeping, is not sufficient to require the lessor to deny access to its lessee unless:

(a) The lessor is directed to do so by a court order issued in an action in which the lessee is served with process and named as a party by a name which identifies the lessee with the name in which the safe-deposit box is leased or the property held; or

(b) The safe-deposit box is leased or the property is held in the name of a lessee with the addition of words indicating that the contents or property are held in a fiduciary capacity, and the adverse claim is supported by a written statement of facts disclosing that it is made by, or on behalf of, a beneficiary and that there is reason to know that the fiduciary will misappropriate the trust property.

(2) A claim is also an adverse claim if one of several lessees claims, contrary to the terms of the lease, an exclusive right of access, or if one or more persons claim a right of access as agents or officers of a lessee to the exclusion of others as agents or officers, or if it is claimed that a lessee is the same person as one using another name.

History.—s. 68, ch. 92-303.



655.939 - Limiting right of access for failure to comply with security procedures.

655.939 Limiting right of access for failure to comply with security procedures.—If any individual who has a right of access to a safe-deposit box is unwilling or unable for any reason or cause to comply with any of the lessor’s normal requirements or procedures in connection with such access relating to security, safety, or protection, the lessor has the right to limit or deny access to the safe-deposit box by such individual unless all lessees of such safe-deposit box take such action as is necessary to ensure reasonable compliance with such security, safety, or protection requirements or procedures.

History.—s. 69, ch. 92-303.



655.94 - Special remedies for nonpayment of rent.

655.94 Special remedies for nonpayment of rent.—

(1) If the rental due on a safe-deposit box has not been paid for 3 months, the lessor may send a notice by certified mail to the last known address of the lessee stating that the safe-deposit box will be opened and its contents stored at the expense of the lessee unless payment of the rental is made within 30 days. If the rental is not paid within 30 days from the mailing of the notice, the box may be opened in the presence of an officer of the lessor and of a notary public. The contents shall be sealed in a package by a notary public who shall write on the outside the name of the lessee and the date of the opening. The notary public shall execute a certificate reciting the name of the lessee, the date of the opening of the box, and a list of its contents. The certificate shall be included in the package, and a copy of the certificate shall be sent by certified mail to the last known address of the lessee. The package shall then be placed in the general vaults of the lessor at a rental not exceeding the rental previously charged for the box. The lessor has a lien on the package and its contents to the extent of any rental due and owing plus the actual, reasonable costs of removing the contents from the safe-deposit box.

(2) If the contents of the safe-deposit box have not been claimed within 1 year after the mailing of the certificate, the lessor may send a further notice to the last known address of the lessee stating that, unless the accumulated charges are paid within 30 days, the contents of the box will be sold at public auction at a specified time and place or, in the case of securities listed on a stock exchange, will be sold upon the exchange on or after a specified date and unsalable items will be destroyed. The time, place, and manner of sale shall also be posted conspicuously on the premises of the lessor and advertised once in a newspaper of general circulation in the community. If the articles are not claimed, they may then be sold in accordance with the notice. The balance of the proceeds, after deducting accumulated charges, including the expenses of advertising and conducting the sale, shall be deposited to the credit of the lessee in any account maintained by the lessee, or, if none, shall be deemed a deposit account with the financial institution operating the safe-deposit facility, and shall be identified on the books of the financial institution as arising from the sale of contents of a safe-deposit box.

(3) Any documents or writings of a private nature, and having little or no apparent value, need not be offered for sale, but shall be retained, unless claimed by the owner, for the period specified for unclaimed contents, after which they may be destroyed.

History.—s. 70, ch. 92-303; s. 12, ch. 2004-340; s. 95, ch. 2004-390.



655.942 - Standards of conduct; institutions.

655.942 Standards of conduct; institutions.—

(1) A financial institution that is licensed or authorized to do business pursuant to the financial institutions codes, or its officers, directors, or employees may not make or grant any loan or gratuity to any employee of the office who has authority to examine or otherwise supervise such financial institution.

(2) A financial institution which violates this section shall be subject to penalties as provided in s. 655.041.

History.—s. 71, ch. 92-303; s. 32, ch. 99-155; s. 1735, ch. 2003-261.



655.943 - Applications; verification.

655.943 Applications; verification.—All information required by the financial institutions codes or rule of the commission to be furnished in conjunction with applications to form, acquire or acquire assets of, merge, or change control of a financial institution must be verified by the office by all reasonable means available. The office shall conduct a detailed review of all financial information provided by an applicant, including a review of assets totaling 5 percent or more of the applicant’s net worth.

History.—s. 72, ch. 92-303; s. 1736, ch. 2003-261.



655.946 - Single interest insurance placed by financial institutions.

655.946 Single interest insurance placed by financial institutions.—

(1) If a financial institution purchases, or causes to be issued, insurance coverage to protect its security interest in a loan or indebtedness, and pursuant to contract or other agreement the borrower is responsible for payment of the premium, the financial institution must notify the borrower within 30 days after such purchase or issuance, in writing sent by first-class mail, of the following:

(a) The financial institution has purchased or caused to be issued an insurance policy which covers only its property interest which is the security for the loan or indebtedness.

(b) The borrower may avoid any additional premium charges by purchasing an acceptable dual interest insurance policy within 30 days after this notice, which shall terminate the single interest policy as of the effective date of the dual interest policy, and that any unearned premium paid will be returned, plus interest.

(2) This section does not apply to single interest insurance policies which provide coverage for property which is in transit or for conversion, embezzlement, or secretion by the borrower.

History.—s. 73, ch. 92-303.



655.947 - Debt cancellation products.

655.947 Debt cancellation products.—

(1) Debt cancellation products may be offered, and a fee may be charged, by financial institutions and subsidiaries of financial institutions subject to this section and the rules and orders of the commission or office. As used in this section, the term “financial institutions” includes those defined in s. 655.005, insured depository institutions as defined in 12 U.S.C. s. 1813, and subsidiaries of such institutions.

(2) A financial institution shall manage the risks associated with debt cancellation products in accordance with prudent safety and soundness principles. A financial institution shall establish and maintain effective risk management and control processes over its debt cancellation products and programs. Such processes shall include appropriate recognition and financial reporting of income, expenses, assets, and liabilities and appropriate treatment of all expected and unexpected losses associated with the products. Each financial institution shall also assess the adequacy of its internal control and risk mitigation activities in view of the nature and scope of its debt cancellation products and programs.

(3) The commission shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section, which rules must be consistent with 12 C.F.R. part 37, as amended.

(4) For the purposes of this section and any rules adopted pursuant to this section, a periodic payment option is not required to be offered for any debt cancellation product designed to protect a customer against a deficiency between the outstanding loan or lease amount and the value of the motor vehicle that is used as collateral for the loan or lease.

History.—s. 10, ch. 2008-75; s. 14, ch. 2011-194.



655.948 - Significant events; notice required.

655.948 Significant events; notice required.—

(1) Unless exempted by the office pursuant to subsection (4), every financial institution shall notify the office of the occurrence of any of the events listed in subsection (2) by filing with the office a disclosure in a form to be specified by the commission. The form shall include the number and caption of all applicable events, along with a summary of each. Completed forms shall be certified for authenticity and accuracy by the chief executive officer of the financial institution.

(2) Events for which disclosure forms must be filed and the filing schedule for each are as follows:

(a) To be disclosed within 30 days of the occurrence of the event:

1. The addition, resignation, or termination of a director, executive officer, independent internal auditor, or independent credit review officer;

2. The acquisition or divestiture of an asset or assets the value of which exceeds 20 percent of capital as of the date of the most recent call report. Any assets listed in s. 657.042(1) or s. 658.67(1) are excluded from such disclosure requirements;

3. Any change in general counsel or outside auditors who are used to certify financial statements;

4. Any interruption of fidelity insurance coverage;

5. Any credit extension to an executive officer and his or her related interests that, when aggregated with the amount of all other extensions of credit to that executive officer and his or her related interests, exceeds 15 percent of the capital accounts of the financial institution;

6. Any suspected criminal act perpetrated against a financial institution, subsidiary, or service corporation. However, no liability shall be incurred by any financial institution, subsidiary, service corporation, or financial institution-affiliated party as a result of making a good faith effort to fulfill this disclosure requirement; or

7. The acquisition or divestiture of a wholly owned or majority owned subsidiary or service corporation.

(b) Every financial institution shall notify the office within 30 days of the existence of any asset which is defined as a nonaccrual asset and which is in excess of 15 percent of total assets.

(3) A financial institution which fails to file a disclosure form within 30 days after the occurrence shall be subject to the fines provided in s. 655.041.

(4) The office shall exempt a financial institution from any of the provisions of this section if the office determines that such financial institution is operating in a safe and sound manner pursuant to commission rules relating to safe and sound operations. The commission shall adopt rules defining the term “safe and sound” and explicitly stating the criteria that constitute operating in a safe and sound manner. Notwithstanding this subsection:

(a) All newly chartered financial institutions are subject to the requirements of subsections (1) and (2) for 3 years.

(b) All financial institutions must notify the office within 30 days of any civil investigation or any civil or administrative proceeding initiated by a county or municipality against the financial institution or its subsidiary or service corporation. No liability may be incurred by a financial institution, subsidiary, service corporation, or financial institution-affiliated party as a result of making a good faith effort to fulfill this disclosure requirement.

History.—s. 218, ch. 92-303; s. 7, ch. 93-111; s. 532, ch. 97-102; s. 2, ch. 99-138; s. 1737, ch. 2003-261; s. 128, ch. 2005-2; s. 16, ch. 2014-91.



655.949 - Personnel; qualifications.

655.949 Personnel; qualifications.—The office shall establish and publish educational, professional, and other appropriate qualifications for each position in the office authorized to participate in the regulation of financial institutions, including positions with the authority to overrule the actions or decisions of professional examiners or legal staff in their exercise of their duties under the financial institutions codes. Such qualifications shall contain at a minimum sufficient experience and expertise in the regulation of financial institutions as to clearly justify the exercise of authority to overrule the actions or decisions of professional examiners or legal staff.

History.—s. 74, ch. 92-303; s. 1738, ch. 2003-261.



655.954 - Financial institution loans; credit cards.

655.954 Financial institution loans; credit cards.—

(1) Notwithstanding any other provision of law, a financial institution shall have the power to make loans or extensions of credit to any person on a credit card or overdraft financing arrangement and to charge, in any billing cycle, interest on the outstanding amount at a rate that is specified in a written agreement, between the financial institution and borrower, governing the credit card account. Such credit card agreement may modify any terms or conditions of such credit card account upon prior written notice of such modification as specified by the terms of the agreement governing the credit card account or by the Truth in Lending Act, 15 U.S.C. ss. 1601 et seq., as amended, and the rules and regulations adopted under such act. Any such notice provided by a financial institution shall specify that the borrower has the right to surrender the credit card whereupon the borrower shall have the right to continue to pay off the borrower’s credit card account in the same manner and under the same terms and conditions as then in effect. The borrower’s failure to surrender the credit card prior to the modifications becoming effective shall constitute a consent to the modifications.

(2) In conjunction with entering into any contract or agreement for a loan, line of credit, or loan extension, a financial institution, insured depository institution as defined in 12 U.S.C. s. 1813, and subsidiaries of such institutions may offer, for a fee or otherwise, optional debt cancellation products pursuant to s. 655.947 and rules adopted under that section. The financial institution may not require the purchase of a debt cancellation product as a condition for making the loan, line of credit, or loan extension.

(3) For the purpose of this section, the term:

(a) “Billing cycle” has the same meaning as ascribed to it under the federal Truth in Lending Act, 15 U.S.C. ss. 1601 et seq., as amended, and the associated regulations which are in effect as of January 31, 2008.

(b) “Interest” means those charges considered a finance charge under the federal Truth in Lending Act, 15 U.S.C. ss. 1601 et seq., as amended, and the associated regulations which are in effect as of January 31, 2008.

History.—s. 1, ch. 69-339; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 10, 15, ch. 79-274; s. 1, ch. 79-592; ss. 40, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 88-58; ss. 1, 4, ch. 91-307; ss. 1, 212, ch. 92-303; s. 11, ch. 2008-75.

Note.—Former s. 659.181; s. 658.50.



655.955 - Liability of financial institution to third parties.

655.955 Liability of financial institution to third parties.—A financial institution is not civilly liable to a third party for the actions or operations of a person solely by virtue of extending a loan or a line of credit to such person. This section does not modify, limit, or restrict the authority of a state agency under applicable law to conduct an investigation, bring a civil or administrative action, or otherwise enforce state or federal laws against a financial institution.

History.—s. 17, ch. 2014-91.



655.960 - Definitions; ss. 655.960-655.965.

655.960 Definitions; ss. 655.960-655.965.—As used in this section and ss. 655.961-655.965, unless the context otherwise requires:

(1) “Access area” means any paved walkway or sidewalk which is within 50 feet of any automated teller machine. The term does not include any street or highway open to the use of the public, as defined in 1s. 316.003(77)(a) or (b), including any adjacent sidewalk, as defined in s. 316.003.

(2) “Access device” has the same meaning as set forth in Federal Reserve Board Regulation E, 12 C.F.R. part 205, promulgated pursuant to the Electronic Fund Transfer Act, 15 U.S.C. ss. 1601 et seq.

(3) “Automated teller machine” means any electronic information processing device located in this state which accepts or dispenses cash in connection with a credit, deposit, checking, or convenience account. The term does not include devices used solely to facilitate check guarantees or check authorizations or which are used in connection with the acceptance or dispensing of cash on a person-to-person basis, such as by a store cashier.

(4) “Candlefoot power” means the light intensity of candles on a horizontal plane at 36 inches above ground level and 5 feet in front of the area to be measured.

(5) “Control,” with respect to an access area or defined parking area, means to have the present legal authority to determine how, when, and by whom such area is to be used, and how such area is to be maintained, lighted, and landscaped. If an operator leases an access area or defined parking area as lessee, such lessee shall not be considered to have control for the purposes of ss. 655.960-655.965.

(6) “Customer” means a natural person to whom an access device has been issued for personal, family, or household use.

(7) “Defined parking area” means that portion of any parking area open for customer parking which is contiguous to an access area with respect to an automated teller machine, is regularly, principally, and lawfully used for parking by users of the automated teller machine while conducting automated teller machine transactions during the hours of darkness, and is owned or leased by the operator of the automated teller machine or owned or controlled by the party leasing the automated teller machine site to the operator. The term does not include any parking area which is not open or regularly used for parking by users of the automated teller machine who are conducting automated teller machine transactions during the hours of darkness. A parking area is not open if it is physically closed to access or if conspicuous signs indicate that it is closed. If a multiple level parking area satisfies the conditions of this subsection and would therefore otherwise be a defined parking area, only the single parking level deemed by the operator of the automated teller machine to be the most directly accessible to the users of the automated teller machine shall be considered a parking area.

(8) “Financial institution office” means a main office or principal office, as defined in s. 655.005, and a branch or branch office as defined in s. 658.12(4).

(9) “Hours of darkness” means the period that commences 30 minutes after sunset and ends 30 minutes before sunrise.

(10) “Operator” means any financial institution, as defined in s. 655.005, other business entity, or any person who controls the use or operation by a customer or other member of the general public of an automated teller machine. An operator controls the use or operation of an automated teller machine for the purposes of ss. 655.960-655.965 if such person or entity has the present legal authority to determine when and by whom the automated teller machine may be used or operated and how it is to be maintained in compliance with the provisions of ss. 655.960-655.965. An operator does not include any person or entity which is not a financial institution, if the primary function of such person or entity is to provide data processing services for automated teller machine transactions or to provide for the exchange, transfer, or dissemination of electronic funds transfer data.

(11) Terms which are defined in the financial institution codes, unless the context otherwise requires, have the meanings ascribed to them therein for purposes of ss. 655.960-655.965.

History.—s. 1, ch. 94-343; s. 8, ch. 2015-64; s. 80, ch. 2016-239.

1Note.—Substituted by the editors for a reference to s. 316.003(76)(a) to conform to the renumbering of subunits within s. 316.003 by s. 5, ch. 2016-239, and the addition of subunits by s. 1, ch. 2016-115, and s. 3, ch. 2016-181.



655.961 - Violation of specified provisions not negligence per se.

655.961 Violation of specified provisions not negligence per se.—A violation of the provisions of ss. 655.960-655.965 or any regulation made pursuant thereto does not constitute negligence per se.

History.—s. 1, ch. 94-343; s. 84, ch. 2000-158.



655.962 - Lighting; mirrors; landscaping.

655.962 Lighting; mirrors; landscaping.—

(1) Each operator, or other person responsible for an automated teller machine pursuant to ss. 655.960-655.965, shall provide lighting during the hours of darkness with respect to an open and operating automated teller machine and any defined parking area, access area, and the exterior of an enclosed automated teller machine installation, as follows:

(a) There shall be a minimum of 10 candlefoot power at the face of the automated teller machine and extending in an unobstructed direction outward 5 feet.

(b) There shall be a minimum of 2 candlefoot power within 50 feet in all unobstructed directions from the face of the automated teller machine. If the automated teller machine is located within 10 feet of the corner of the building and the automated teller machine is generally accessible from the adjacent side, there shall be a minimum of 2 candlefoot power along the first 40 unobstructed feet of the adjacent side of the building.

(c) There shall be a minimum of 2 candlefoot power in that portion of the defined parking area within 60 feet of the automated teller machine.

(2) The operator shall provide reflective mirrors or surfaces at each automated teller machine which provide the customer with a rear view while the customer is engaged in using the automated teller machine.

(3) The operator, or other person responsible pursuant to ss. 655.960-655.965 for an automated teller machine, shall ensure that the height of any landscaping, vegetation, or other physical obstructions in the area required to be lighted pursuant to subsection (1) for any open and operating automated teller machine shall not exceed 3 feet, except that trees trimmed to a height of 10 feet and whose diameters are less than 2 feet and manmade physical obstructions required by statute, law, code, ordinance, or other governmental regulation shall not be affected by this subsection.

History.—s. 1, ch. 94-343; s. 85, ch. 2000-158; s. 14, ch. 2001-64.



655.963 - Access devices.

655.963 Access devices.—Customers receiving access devices shall be furnished by the respective issuers thereof with such information regarding safety precautions as the commission may require by rule. This information shall be furnished by personally delivering or mailing the information to each customer whose mailing address as to the account to which the access device relates is in this state. Such information shall be furnished with respect to access devices issued on or after October 1, 1994, at or before the time the customer is furnished with his or her access device. With respect to a customer to whom an “accepted access device,” as defined in Federal Reserve Board Regulation E, 12 C.F.R. part 205, has been issued prior to October 1, 1994, the information shall be delivered on or before 6 months from October 1, 1994. Only one notice need be furnished per household, and if access devices are furnished to more than one customer for a single account or set of accounts or on the basis of a single application or other request for access devices, only a single notice need be furnished in satisfaction of the notification responsibilities as to those customers. The information may be included with other disclosures related to the access device furnished to the customer, such as with any initial or periodic disclosure statement furnished pursuant to the Electronic Fund Transfer Act.

History.—s. 1, ch. 94-343; s. 1739, ch. 2003-261.



655.964 - Application.

655.964 Application.—

(1) The provisions of ss. 655.961 and 655.962 do not apply to any automated teller machine which is:

(a) Located inside of a building, unless it is a freestanding installation which exists for the sole purpose of providing an enclosure for the automated teller machine.

(b) Located inside a building, except to the extent a transaction can be conducted from outside the building.

(c) Located in any area, including any access area, building, enclosed space, or parking area which is not controlled by the operator.

(2) The provisions of ss. 655.960-655.965 shall not be construed to create any duty, responsibility, or obligation for any person or entity whose primary function is to provide for the exchange, transfer, or dissemination of electronic funds transfer data and is not otherwise a financial institution, as defined in s. 655.005, or an operator.

History.—s. 1, ch. 94-343.



655.965 - Preemption; prohibition.

655.965 Preemption; prohibition.—Except as expressly provided, the provisions of this section and ss. 655.960-655.964 supersede and preempt all rules, regulations, codes, or ordinances of any city, county, municipality, or other political subdivision of this state, and of any local agency regarding customer safety at automated teller machines located in this state.

History.—s. 1, ch. 94-343.



655.966 - Automated teller machine; surcharge disclosure.

655.966 Automated teller machine; surcharge disclosure.—

(1) The operator or owner of an automated teller machine in this state may charge an access fee or surcharge to a customer for the use of that machine. The fee or surcharge must be disclosed in compliance with 12 C.F.R. part 205, as amended.

(2)(a) Subject to the requirements of subsection (1), an agreement to operate or share an automated teller machine may not prohibit, limit, or restrict the right of the operator or owner of an automated teller machine, as defined in s. 655.960(3), to charge an access fee or surcharge, not otherwise prohibited under state or federal law, to a customer conducting a transaction using an account from an international banking corporation as defined in s. 663.01(6).

(b) Notwithstanding paragraph (a), this section does not prohibit or otherwise limit the ability of an operator or owner of an automated teller machine to voluntarily enter into an agreement regarding participation in an access fee-free or surcharge-free network.

History.—s. 1, ch. 2006-216; s. 1, ch. 2008-166.



655.967 - State-funded endowments.

655.967 State-funded endowments.—A state-mandated endowment funded through a general appropriations act prior to 1990 may be maintained in trust accounts in financial institutions as defined in s. 655.005.

History.—s. 9, ch. 2008-75.



655.968 - Financial institutions; transactions relating to Iran or terrorism.

655.968 Financial institutions; transactions relating to Iran or terrorism.—

(1) As used in this section, the term:

(a) “Correspondent account” has the same meaning as defined in 31 U.S.C. s. 5318A.

(b) Financial institution” has the same meaning as defined in s. 655.005(1)(i).

(c) “Payable-through account” has the same meaning as defined in 31 U.S.C. s. 5318A.

(2) A financial institution chartered in this state which maintains a correspondent account or a payable-through account with a foreign financial institution must establish due diligence policies, procedures, and controls reasonably designed to detect whether the United States Secretary of the Treasury has found that the foreign financial institution knowingly:

(a) Facilitates the efforts of the Government of Iran, including efforts of Iran’s Revolutionary Guard Corps, to acquire or develop weapons of mass destruction or their delivery systems;

(b) Provides support for an organization designated by the United States as a foreign terrorist organization;

(c) Facilitates the activities of a person who is subject to financial sanctions pursuant to a resolution of the United Nations Security Council imposing sanctions on Iran;

(d) Engages in money laundering to carry out any activity listed in this subsection;

(e) Facilitates efforts by the Central Bank of Iran or any other Iranian financial institution to carry out an activity listed in this subsection; or

(f) Facilitates a significant transaction or provides significant financial services for Iran’s Revolutionary Guard Corps or its agents or affiliates, or any financial institution, whose property or interests in property are blocked pursuant to federal law in connection with Iran’s proliferation of weapons of mass destruction, or delivery systems for those weapons, or Iran’s support for international terrorism.

(3) By July 1, 2012, the Financial Services Commission shall adopt rules establishing minimum standards for due diligence policies, procedures, and controls required by this section.

(4) By January 1, 2013, and each January 1 thereafter, each financial institution chartered in this state must certify to the Office of Financial Regulation that the financial institution has adopted and substantially complies with the due diligence policies, procedures, and controls required by this section and the rules adopted under this section, and that to the best knowledge of the financial institution, the financial institution does not maintain a correspondent account or a payable-through account with a foreign financial institution that knowingly engages in any act described in subsection (2).

(5) By January 31, 2013, and each January 31 thereafter, the Office of Financial Regulation must submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives which contains a copy of the rules required under subsection (3) and the status of the certifications of compliance received from the financial institutions chartered in this state.

(6) The Office of Financial Regulation shall make its annual compliance report under this section available on its website.

(7) The Office of Financial Regulation may impose an administrative fine, not to exceed $100,000 per occurrence, against a financial institution that fails to make the annual certification required under subsection (4).

History.—s. 1, ch. 2012-201.






Chapter 657 - CREDIT UNIONS

657.001 - Short title.

657.001 Short title.—This chapter may be cited as the “Florida Credit Union Act.”

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 141, ch. 2004-5.



657.002 - Definitions.

657.002 Definitions.—As used in this chapter:

(1) “Capital” means shares, deposits, and equity.

(2) “Corporate credit union” means any credit union organized pursuant to any state or federal act for the purpose of serving other credit unions.

(3) “Correspondent” means that person designated on an application to organize a credit union as the person to whom all correspondence regarding the application should be sent.

(4) “Credit union” means any cooperative society organized pursuant to this chapter.

(5) “Deposits” means that portion of the money placed into the credit union by members on which interest may be paid.

(6) “Equity” means undivided earnings, regular reserves, and other reserves.

(7) “Foreign credit union” means a credit union organized and operating under the laws of another state.

(8) “Immediate family” means parents, children, spouse, or surviving spouse of the member, or any other relative by blood, marriage, or adoption.

(9) “Limited field of membership” means the defined group of persons designated as eligible for membership in the credit union who:

(a) Have a similar profession, occupation, or formal association with an identifiable purpose;

(b) Live or work within an identifiable neighborhood, community, rural district, or county;

(c) Are employed by a common employer; or

(d) Are employed by the credit union; and

members of the immediate family of persons within such group.

(10) “Shares” means the money placed into the credit union by members on which dividends may be paid.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; ss. 7, 58, ch. 85-82; s. 1, ch. 91-307; ss. 1, 77, ch. 92-303; s. 1740, ch. 2003-261; s. 142, ch. 2004-5; s. 7, ch. 2005-181.



657.003 - Purposes.

657.003 Purposes.—A credit union is a cooperative, nonprofit association, organized under this chapter, for the purposes of encouraging thrift among its members, creating sources of credit at fair and reasonable rates of interest, and providing an opportunity for its members to use and control their resources on a democratic basis in order to improve their economic and social condition.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303.



657.005 - Application for authority to organize a credit union; investigation.

657.005 Application for authority to organize a credit union; investigation.—

(1) The proposed organizers of the proposed credit union shall file with the office an application, upon such form as the commission may, by rule, prescribe.

(2) Any five or more residents of this state who represent a limited field of membership may apply to the office for permission to organize a credit union. The fact that individuals within the proposed limited field of membership have credit union services available to them through another limited field of membership shall not preclude the granting of a certificate of authorization to engage in the business of a credit union.

(3) The application shall be submitted to the office on forms and in the manner prescribed by rules adopted by the commission and shall be accompanied by a nonrefundable filing fee of $250. Such application shall include:

(a) The proposed name and the proposed location where the proposed credit union is to have its principal place of business and where legal service must be served.

(b) Designation of the par value of each share of the credit union.

(c) Designation of at least five persons who agree to serve on the board of directors, and at least three other persons who agree to serve on the supervisory committee or audit committee, with a signed agreement to serve in these capacities until the first annual meeting or until the election of their successors, whichever is later, executed by those who so agree.

(d) Any information required by the commission or office to be submitted to the National Credit Union Administration.

(e) Bylaws of the credit union, which bylaws shall be in the form and substance as required by the commission.

(4) The office shall have the power of investigation to the extent necessary to make the finding required under this section.

(5) The application shall be approved if the office determines that:

(a) There is a showing of sufficient interest on the part of the proposed limited field of membership;

(b) The qualifications of the proposed board of directors and committee members are such as to indicate a reasonable likelihood that the affairs of the proposed credit union will be administered consistently with applicable laws and sound financial and credit union practices;

(c) The organization of the credit union would benefit its members; and

(d) The limited field of membership is of sufficient financial viability to indicate reasonable promise of successful operation of the proposed credit union. In determining the financial viability of the proposed limited field of membership and chances for reasonable promise of success of the proposed credit union, the office shall consider:

1. The size of the proposed limited field of membership, excluding potential members based upon familial relationships; and

2. Any other evidence that tends to indicate the reasonable promise of success of the proposed credit union.

(6) If the organization of a proposed credit union would result in an overlapping limited field of membership, the office may disapprove the application if it finds that the formation of the proposed credit union will result in a substantial, adverse financial impact to an existing credit union having the same or substantially the same limited field of membership.

(7) Concurrently with submission of the application to the office, the applicant shall apply for insurance of accounts with the National Credit Union Administration.

(8) The applicant shall not accept any payments for credit to share or deposit accounts, or commence business operations as a credit union, until the certificate of authorization and the insurance certificate have been delivered to the credit union.

(9) The office shall perform a preopening examination to verify good faith compliance with all the requirements of law. If the office finds that such requirements have been met, it shall issue and deliver the certificate of authorization to transact business. Any credit union which fails to open for business within 6 months after the issuance of such certificate will forfeit its existence as a credit union, and the certificate of authorization shall be revoked. For good cause shown, the office may extend the opening date for an additional 6 months on its own motion or at the request of the credit union.

(10) All preopening costs and expenses in connection with the organization of the credit union and preparation for opening for business may be paid only from funds provided by the organizers or a sponsor. However, the credit union may record, as an operating expense, costs for forms, supplies, insurance, rent, and other expenses applicable to or consumed in the period after opening in accordance with rules adopted by the commission.

(11) The commission shall adopt and the office shall provide a form certificate of authorization and bylaws consistent with this chapter which shall be used by applicants for credit unions.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; ss. 12, 51, ch. 84-216; ss. 8, 58, ch. 85-82; s. 1, ch. 91-307; ss. 1, 79, ch. 92-303; s. 1741, ch. 2003-261; s. 8, ch. 2005-181.



657.0061 - Amendments to bylaws.

657.0061 Amendments to bylaws.—

(1) All bylaw amendments must be submitted to the office. The office shall approve or disapprove bylaw amendments within 60 days after receipt. The office shall approve the proposed bylaw amendment unless it finds that the amendment:

(a) Is not in the best interest of the membership;

(b) Is not in accord with sound credit union practices;

(c) Exposes the assets of the credit union to unnecessary risks; or

(d) Is not in compliance with applicable statutes or rules.

(2) The commission may, by rule, allow certain bylaw amendments that are ministerial in nature to become effective immediately upon filing with the office.

History.—s. 80, ch. 92-303; s. 1742, ch. 2003-261; s. 9, ch. 2005-181.



657.008 - Place of doing business.

657.008 Place of doing business.—

(1) A credit union authorized to transact business pursuant to the laws of this state shall have one principal place of doing business as designated in its bylaws and where legal process may be served. A credit union may change its place of business through an amendment to its bylaws.

(2) Following 30 days’ prior written notification to the office or within such other time as is approved by the office, a credit union operating in a safe and sound manner may maintain branches without requiring prior office examination and approval at locations other than its main office or relocate branches previously established if the maintenance of such branches is determined by the board of directors to be reasonably necessary to furnish service to its members.

(a) A credit union that requires office examination and approval before establishing or relocating a branch must submit a written application in such form and supported by such information, data, and records as the commission or office may require to make all findings necessary for approval. Upon receiving the application and a nonrefundable filing fee for the establishment of the branch, the office shall consider the following in determining whether to reject or approve the application:

1. The sufficiency of the net worth of the credit union in relation to its deposit liabilities, including the proposed branch, and the additional fixed assets, if any, which are proposed for the branch and its operations without undue risk to the credit union or its depositors;

2. The sufficiency of earnings and earnings prospects of the credit union necessary to support the anticipated expenses and operating losses of the branch during its formative or initial years;

3. The sufficiency and quality of management available to operate the branch;

4. The name of the proposed branch in order to determine if it reasonably identifies the branch as a branch of the main office and is not likely to unduly confuse the public; and

5. The substantial compliance of the applicant with the applicable law governing its operations.

(b) If any branch is located outside this state, the cost of examining such branch shall be borne by the credit union. Such cost includes, but is not limited to, examiner travel expense and per diem.

(3) A credit union may share office space with one or more credit unions and contract with any person or corporation to provide facilities or personnel.

(4) A credit union organized under this state or federal law, the members of which are presently, or were at the time of admission into the credit union, employees of the state or a political subdivision or municipality thereof, or members of the immediate families of such employees, may apply for space in any building owned or leased by the state or respective political subdivision or municipality in the community or district in which the credit union does business.

(a) The application shall be addressed to the officer charged with the allotment of space in such building. If space is available, the officer may allot space to the credit union at a reasonable charge for rent or services.

(b) If the governing body having jurisdiction over the building determines that the services rendered by the credit union to the employees of the governing body are equivalent to a reasonable charge for rent or services, available space may be allotted to the credit union without charge for rent or services.

(5)(a) The office may authorize foreign credit unions to establish branches in this state if all of the following criteria are met:

1. The state in which the foreign credit union’s home office is located permits Florida credit unions to do business in the state under restrictions that are no greater than those placed upon a domestic credit union doing business in that state. For this purpose, such restrictions must include any fees, bonds, or other charges levied on domestic credit unions doing business in that state.

2. The deposits of such foreign credit union and its proposed Florida branch must have insurance of accounts with the National Credit Union Administration.

3. The credit union’s field of membership is so limited as to be within that meaning of that term as defined in s. 657.002.

(b) Every foreign credit union operating in this state must keep the office informed of every location at which it is operating.

(c) If the office has reason to believe that a foreign credit union is operating a branch in this state in an unsafe and unsound manner, it shall have the right to examine such branch. If, upon examination, the office finds that such branch is operating in an unsafe and unsound manner, it shall require the branch office to make appropriate modifications to bring the branch operations into compliance with generally accepted credit union operation in this state. The foreign credit union shall reimburse the office for the full cost of such examination. Costs include examiner salaries, per diem, and travel expenses.

(d) Any foreign credit union operating in this state shall, in any connection therewith, be subject to suit in the courts of this state by this state and by the residents of this state.

(6) A credit union may provide, directly or through a contract with another company, off-premises armored car services to its members. Armored car services do not constitute a branch for the purposes of this section.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; ss. 14, 51, ch. 84-216; ss. 9, 58, ch. 85-82; s. 1, ch. 91-307; ss. 1, 81, ch. 92-303; s. 8, ch. 93-111; s. 126, ch. 2001-266; s. 1743, ch. 2003-261; s. 10, ch. 2005-181; s. 18, ch. 2014-91.



657.021 - Board of directors; executive committee.

657.021 Board of directors; executive committee.—

(1) The credit union shall have a board of directors consisting of at least five directors to be elected from the members in the manner and for such terms as prescribed in the bylaws.

(2) Each director, upon assuming office, shall acknowledge that he or she is familiar with his or her responsibilities as a director and that he or she will diligently and honestly administer the affairs of such credit union and will not knowingly violate, or willfully permit to be violated, any of the provisions of the financial institutions codes or pertinent rules of the commission. The signed copy of such oath shall be filed with the office within 30 days after election.

(3) The board of directors shall fill any vacancies on the board by appointment until successors are elected as provided in the bylaws.

(4) The board of directors and the executive committee shall meet as often as required in the bylaws.

(5) The board of directors must ensure that the general direction of the business affairs of the credit union is managed in a manner that is consistent with safe and sound credit union practices.

(6) The board of directors shall:

(a) Obtain and maintain officer and director liability insurance and blanket bond coverage under such terms, amounts, and limitations as are established by rules adopted by the commission.

(b) Establish written policies governing all areas of operations necessary for prudent credit union practices in accordance with the rules of the commission.

(c) Declare any dividends on shares.

(d) Adequately provide for reserves as required by this chapter or by rules or order of the commission or office or as otherwise determined necessary by the board.

(e) Employ a chief executive officer or, in lieu thereof, designate any board member to act as the chief executive officer and to be in active charge of the affairs of the credit union.

(f) Act on applications for membership, or appoint one or more membership officers to approve or deny applications for membership, under such conditions as are determined by policy of the board of directors. A person denied membership by a membership officer may appeal the denial to the board.

(g) Determine, from time to time, the interest rate or rates which are charged on extensions of credit under such conditions as the board prescribes.

(h) Determine the interest rates which will be paid on deposits and the manner of calculating those rates under such conditions as the board prescribes.

(i) Invest funds, except that the board may designate an investment committee or any qualified individual to make investments pursuant to written policies established by the board.

(j) Designate a depository or depositories for the funds of the credit union under such conditions as the board prescribes.

This subsection does not prohibit the board from delegating, within specific guidelines and policies established by board resolutions, those functions delineated in paragraphs (f), (g), (h), (i), and (j).

(7) The board of directors has authority, which may not be delegated, to:

(a) Limit the number of shares and the amount of deposits which may be owned by a member, which limitation must apply to all members.

(b) Suspend and remove any member of any of its committees for failure to perform his or her duties or for other just cause.

(c) Establish any committee determined to be necessary and appoint its membership.

(d) Call special meetings of the members.

(8) The board of directors may appoint an executive committee that may be authorized to act for the board in all respects, subject to such conditions and limitations as are prescribed by the board in writing. The executive committee shall be composed of the executive officers as defined in s. 657.022.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; ss. 10, 58, ch. 85-82; s. 3, ch. 90-51; s. 1, ch. 91-307; ss. 1, 82, ch. 92-303; s. 9, ch. 93-111; s. 533, ch. 97-102; s. 1744, ch. 2003-261; s. 143, ch. 2004-5; s. 11, ch. 2005-181.



657.022 - Executive officers.

657.022 Executive officers.—

(1) At the organizational meeting and within 31 days following each annual meeting of the members, the directors shall hold the annual meeting of the board of directors and elect from their own number a presiding officer, who may be designated as chair of the board or president; one or more vice chairs or one or more vice presidents, as the case may be; a treasurer; and a secretary. The treasurer and the secretary may be the same individual. The persons so elected shall be the executive officers of the organization.

(2) The terms of the executive officers shall be 1 year, or until their successors are chosen and have duly qualified.

(3) The duties of the executive officers shall be prescribed in the bylaws.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 534, ch. 97-102; s. 12, ch. 2005-181.



657.023 - Membership.

657.023 Membership.—

(1) Upon payment of any required entrance or membership fee, payment of shares as required by the bylaws, and compliance with the bylaws, any person within the limited field of membership of a credit union may be admitted to its membership.

(2) Members of the credit union shall not be personally or individually liable for payment of the debts of the credit union.

(3) A credit union may close the account and terminate the membership of any member whose actions have resulted in any financial loss to the credit union or for good cause.

(4) Denial of membership hereunder shall not be considered to be a denial of credit.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; ss. 6, 46, ch. 82-214; s. 1, ch. 91-307; ss. 1, 83, ch. 92-303; s. 13, ch. 2005-181.



657.024 - Membership meetings.

657.024 Membership meetings.—

(1) The members shall receive timely notice of the annual meeting and any special meetings of the members, which shall be held at the time, place, and in the manner provided in the bylaws.

(2) Each member shall have one vote. Ballots may be distributed in advance to the entire membership as prescribed in the bylaws. No person shall exercise the vote of any other member.

(3) Any organization, association, or corporation having membership may be represented and have its vote cast by its delegated agent.

(4) The members shall elect the board of directors and other committees prescribed in the bylaws and transact such other business as the bylaws permit.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 14, ch. 2005-181.



657.026 - Supervisory or audit committee.

657.026 Supervisory or audit committee.—

(1) There shall be a supervisory or audit committee of at least three members, which may be elected by the membership or appointed by the board, or the board may appoint an audit committee of directors in the manner prescribed in the bylaws. An officer or employee may not serve on the supervisory or audit committee.

(2) The supervisory or audit committee may audit, or cause to be audited, the financial statements of the credit union to determine compliance with policy, to ensure that generally accepted accounting principles are consistently applied, and to ensure an adequate system of internal controls.

(3) The supervisory or audit committee shall:

(a) Make or cause to be made a comprehensive annual audit of the credit union, in accordance with the rules of the commission.

(b) Make or cause to be made such supplementary audits or examinations as it deems necessary or as are requested by the board of directors or the office.

(c) Submit a report of every required audit or examination within a reasonable time to the board of directors with a copy to the office and the National Credit Union Administration.

(d) Make a summary report, to the membership at the annual meeting, of any audits or examinations conducted during the preceding year.

(4) The supervisory or audit committee shall notify the board of directors, the office, and the National Credit Union Administration of any violation of this chapter, any violation of the certificate of authorization or bylaws of the credit union, or any practice of the credit union deemed by the supervisory or audit committee to materially affect, or which may potentially materially affect, the safety and soundness of the credit union.

For the purposes of this subsection, two-thirds of the members of the supervisory or audit committee constitutes a quorum.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; s. 1, ch. 82-46; ss. 11, 58, ch. 85-82; ss. 1, 2, ch. 91-307; ss. 1, 2, 84, ch. 92-303; s. 1745, ch. 2003-261; s. 144, ch. 2004-5; s. 15, ch. 2005-181.



657.0265 - Liability of credit union directors, supervisory committee members, or audit committee members.

657.0265 Liability of credit union directors, supervisory committee members, or audit committee members.—

(1) A director of a credit union organized under state or federal law, or a member of the supervisory or audit committee of such credit union, is not personally liable for monetary damages to the credit union, its members, or any other persons for any statement, vote, decision, or failure to act, regarding the management or policy of the credit union, unless:

(a) The director or the member of the supervisory or audit committee breached or failed to perform her or his duties as a director or as a member of the supervisory or audit committee; and

(b) The breach or failure to perform by the director or the member of the supervisory or audit committee constitutes:

1. A violation of the criminal law, unless the director or the member of the supervisory or audit committee had reasonable cause to believe her or his conduct was lawful or had no reasonable cause to believe her or his conduct was unlawful. A judgment or other final adjudication against a director or a member of a supervisory or audit committee in any criminal proceeding for a violation of the criminal law estops that director or member of the supervisory or audit committee from contesting the fact that her or his breach or failure to perform constitutes a violation of the criminal law, but does not estop the director or member of the supervisory or audit committee from establishing that she or he had reasonable cause to believe that her or his conduct was lawful or had no reasonable cause to believe that her or his conduct was unlawful;

2. A transaction from which the director or the member of the supervisory or audit committee derived an improper personal benefit, either directly or indirectly; or

3. Recklessness or an act or omission which was committed in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property.

(2) For the purposes of this section, the term “recklessness” means the acting, or omission to act, in conscious disregard of a risk that is:

(a) Known, or so obvious that it should have been known, to the director or member of the supervisory or audit committee; and

(b) So great as to make it highly probable that harm would follow from such action or omission.

History.—s. 7, ch. 87-245; s. 1, ch. 91-307; ss. 1, 85, ch. 92-303; s. 535, ch. 97-102.



657.027 - Credit committee and credit manager.

657.027 Credit committee and credit manager.—

(1) The board of directors may appoint or the members may elect, as provided in the bylaws, a credit committee composed of at least three members, for such terms as the bylaws provide.

(a) The credit committee shall have the general supervision of all applications for credit by members, pursuant to written policies established by the board of directors.

(b) The credit committee shall meet as often as the business of the credit union requires and not less frequently than once a month to consider applications for credit. No credit shall be extended unless it is approved by a majority of a quorum of the committee. A quorum shall consist of not less than a majority of the entire committee.

(c) The credit committee may appoint one or more loan officers and delegate to them the power to approve or disapprove credit subject to such limitations or conditions as the credit committee prescribes. Credit applications not acted upon by a loan officer shall be reviewed and acted upon by the credit committee.

(2) In lieu of a credit committee, the board of directors may provide for a credit manager to approve or disapprove credit under written conditions prescribed by the board and as provided in the bylaws. The board of directors may designate and empower the chief executive officer as the credit manager, or may authorize the chief executive officer to employ a credit manager. In the event a credit manager is designated or employed, the procedures prescribed in subsection (1) do not apply, and no credit shall be extended unless approved by the credit manager; except that the credit manager may appoint one or more loan officers with the power to approve or disapprove credit, subject to such limitations or conditions as prescribed by the chief executive officer.

History.—ss. 1, 6, ch. 80-258; s. 442, ch. 81-259; ss. 2, 3, ch. 81-318; s. 1, ch. 82-46; ss. 12, 58, ch. 85-82; ss. 1, 2, ch. 91-307; ss. 1, 2, 86, ch. 92-303; s. 16, ch. 2005-181.



657.028 - Activities of directors, officers, committee members, employees, and agents.

657.028 Activities of directors, officers, committee members, employees, and agents.—

(1) An individual may not disburse funds of the credit union for any extension of credit approved by her or him.

(2) An elected officer, director, or committee member, other than the chief executive officer, may not be compensated for her or his service as such.

(3) Except with the prior approval of the office, a person may not serve as an officer, director, or committee member of a credit union if she or he:

(a) Has been convicted of a felony or of an offense involving dishonesty, a breach of trust, a violation of this chapter, or fraud;

(b) Has been adjudicated bankrupt within the previous 7 years;

(c) Has been removed by any regulatory agency as a director, officer, committee member, or employee of a financial institution;

(d) Has performed acts of fraud or dishonesty, or has failed to perform duties, resulting in a loss that was subject to a paid claim under a fidelity bond;

(e) Has been found guilty of a violation of s. 655.50, relating to the control of money laundering and terrorist financing; chapter 896, relating to offenses related to financial transactions; or similar state or federal law; or

(f) Has defaulted on a debt or obligation to a financial institution which resulted in a material loss to the financial institution.

(4) A person may not serve as a director of a credit union if she or he is an employee of the credit union, other than the chief executive officer of the credit union.

(5) A director, officer, committee member, agent, or employee of the credit union may not in any manner, directly or indirectly, participate in the deliberation upon or the determination of any question affecting her or his pecuniary interest or the pecuniary interest of any corporation, partnership, or association, other than the credit union, in which she or he or a member of her or his immediate family is directly or indirectly interested.

(6) Within 30 days after election or appointment, a record of the names and addresses of the members of the board, members of committees, all officers of the credit union, and the credit manager shall be filed with the office on forms prescribed by the commission.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 87, ch. 92-303; s. 536, ch. 97-102; s. 1746, ch. 2003-261; s. 17, ch. 2005-181; s. 19, ch. 2014-91.



657.031 - Powers.

657.031 Powers.—

(1) When not in direct conflict with or superseded by specific provisions of the financial institutions codes, the general powers authorized to corporations in s. 607.0302 extend to credit unions formed under this chapter. This section shall be liberally construed to accomplish the purposes stated herein.

(2) Except as provided in s. 607.0304 or specific provisions of the financial institutions codes, the validity of a credit union’s action, including, but not limited to, any conveyance, transfer, or encumbrance of real or personal property to or by a credit union, may not be challenged on the ground that the credit union lacks or lacked power to act.

(3) A credit union formed under this chapter shall operate as a financial institution, consistent with the provisions of chapter 655 and this chapter, and may exercise such incidental powers as are necessary or required to effectively carry out the purposes for which the credit union was organized, provided the exercise of powers is approved by rule or order of the commission or office.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; ss. 5, 46, ch. 82-214; ss. 13, 58, ch. 85-82; s. 1, ch. 91-307; ss. 1, 88, ch. 92-303; s. 1747, ch. 2003-261; s. 145, ch. 2004-5; s. 18, ch. 2005-181.



657.033 - Accounts.

657.033 Accounts.—

(1) Shares may be paid for and transferred in such manner as the bylaws prescribe. At such intervals and for such periods as the board of directors may authorize, and after provisions are made for the required reserves, the board of directors may declare dividends, to be paid from the undivided earnings at such rates and upon such classes of shares as are determined by the board.

(2) The credit union may require not more than 60 days’ notice of a member’s intention to withdraw shares and deposits.

(3) A credit union may receive deposits from its members and contract to pay interest thereon, subject to conditions the board of directors establishes and subject to rules of the commission.

(4) The credit union shall have a lien and right of setoff on the shares, deposits, and accumulated dividends or interest in any member’s individual, joint, or trust account for any sum due the credit union from that member.

(5) When there has not been any activity generated by the member on the account for 12 months, such account shall be considered a dormant account and shall be placed under an accounting control system.

(6) If the owner of a dormant account, a person named on the account, or the beneficiary of the account has not had any activity with a credit union for 5 years and the whereabouts of those interested parties are unknown to the credit union, that account is unclaimed or abandoned property and shall be maintained pursuant to chapter 717.

(7) A credit union may receive shares and deposits from its members and other credit unions; however, a credit union may not receive shares or deposits from persons, other than credit unions, who are not members of the credit union, except to a joint account in which at least one of the tenants is a member of the credit union.

(8) A credit union may participate in systems that allow the transfer, withdrawal, or deposit of funds of credit unions or credit union members by automated or electronic means and hold membership in entities established to promote and effectuate these systems, if such participation is not inconsistent with those rules of the commission adopted to further service to the members and to protect members’ funds against unreasonable risks.

(9) A credit union shall obtain and maintain insurance of accounts through the National Credit Union Administration.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 90, ch. 92-303; s. 1748, ch. 2003-261; s. 19, ch. 2005-181.



657.0335 - Additional power to restrict withdrawals.

657.0335 Additional power to restrict withdrawals.—In extraordinary circumstances external to the operations of the credit union which threaten the continued existence and operation of the credit union, the office may restrict withdrawals for a period not to exceed 60 days.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1749, ch. 2003-261.



657.038 - Loan powers.

657.038 Loan powers.—

(1) A credit union may extend credit to members for such purpose and upon such security and terms as the credit committee, credit manager, or loan officer approves, pursuant to written loan policies established by the board of directors, or as may otherwise be provided by law.

(2) For credit unions that have been opened for 5 years or more, the total unsecured obligations outstanding from any member must not exceed the greater of $500 or 15 percent of the equity of the credit union. However, the total obligations outstanding from any member must not exceed the greater of $1,000 or 25 percent of the equity of the credit union. The limitations provided in this subsection do not apply to loans that are fully secured by assignment of shares or deposits in the lending credit union.

(3) For credit unions that have been opened for less than 5 years, the limitation on total obligations outstanding to any member is 10 percent of the credit union’s capital. The limitations provided in this subsection do not apply to loans that are fully secured by assignment of shares or deposits in the lending credit union.

(4) The credit committee or credit manager may approve in advance, upon request of a member, a line of credit, and disbursements may be granted to such member within the limit of such line of credit. When a line of credit has been approved, no additional credit applications are required as long as the aggregate obligation does not exceed the limit of such line of credit; however, no additional disbursements may be made to any member whose existing extensions of credit are in default or are subject to adverse classification without receiving current financial information.

(5) Loans secured by mortgages on real property must be made in accordance with written policies of the board of directors and rules of the commission.

(6) In computing a person’s total obligations outstanding, all loans endorsed or guaranteed as to repayment by that person and any related interest of such person must be included. The credit union must also include all of the person’s potential liabilities and obligations resulting from the person’s derivatives transactions, repurchase agreements, securities lending and borrowing transactions, credit default swaps, and similar contracts.

(7) A loan may be made to any corporation in which the credit union holds an equity interest.

(8) The loan limitations stated in this section shall not be enlarged by the provision of any other section of this chapter.

(9) Any approval of extension of credit requiring approval of the board of directors shall be recorded in the minutes of the board, including the borrower’s account number or other code, the amount of the loan, the maturity of the loan, and the general type of security.

(10) The commission may adopt rules to provide for minimum documentation and safe lending procedures necessary to protect the members’ funds.

(11) A credit union may participate in extensions of credit jointly with other credit unions, corporations, or financial institutions.

(12) A credit union may participate in guaranteed loan programs of the federal and state governments, provided the borrower is a member of the credit union.

(13) If approved by the board of directors, a credit union may extend credit to other credit unions in an amount not greater than 25 percent of the capital of the lending credit union.

(14) A credit union may purchase the conditional sales contracts, notes, and similar instruments of its members, provided that the credit union could have originally made the loan.

(15) A credit union may issue credit cards and debit cards to allow members to obtain access to their shares, deposits, and extensions of credit, if such issuance is not inconsistent with the rules of the commission. The commission may, by rule, allow the use of devices similar to credit cards and debit cards to allow members to obtain access to their shares, deposits, and extensions of credit.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; ss. 16, 50, 51, ch. 84-216; s. 1, ch. 91-307; ss. 1, 91, ch. 92-303; s. 537, ch. 97-102; s. 1750, ch. 2003-261; s. 20, ch. 2005-181; s. 15, ch. 2011-194.



657.039 - Loan powers; extension of credit to directors and certain others.

657.039 Loan powers; extension of credit to directors and certain others.—

(1) A credit union may extend credit to its executive officers, directors, credit manager, members of its supervisory, audit, and credit committees, provided:

(a) The extension of credit complies with all requirements under this chapter with respect to credit extended to other borrowers and is not on terms more favorable than those extended to other borrowers.

(b) The loan or aggregate of loans to any person or any related interest of any person covered by this section which exceeds $20,000, except for share-secured or deposit-secured credit, is approved in advance by the board of directors with any interested person abstaining from voting.

(c) Approved lines of credit, such as open-end loans, may be funded without further approval by the board, but all extensions of credit over $20,000 to such persons must be reviewed at least annually by the board of directors. Closed-end loans which have been fully funded do not require annual review.

(2) As used in this section, the term “related interest” means a person’s interest in a partnership as a general partner, and any limited partnership, corporation, or other business organization controlled by that person. A limited partnership, corporation, or other business organization is controlled by a person who:

(a) Owns, controls, or has the power to vote 25 percent or more of any class of its voting securities;

(b) Controls in any manner the election of a majority of its directors; or

(c) Has the power to exercise a controlling influence over its management or policies.

(3) In computing the total liabilities of any person, all loans endorsed or guaranteed as to repayment by such person and by any related interest of such person must be included.

(4) The limitations stated in this section shall not be enlarged by the provision of any other section of this chapter.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; ss. 14, 58, ch. 85-82; s. 1, ch. 91-307; ss. 1, 92, ch. 92-303; s. 146, ch. 2004-5; s. 21, ch. 2005-181.



657.041 - Insurance; employee benefit plans.

657.041 Insurance; employee benefit plans.—

(1) A credit union may purchase for or make available to its members credit life insurance, credit disability insurance, life savings or depositors life insurance, or any other insurance coverage which may be directly related to the extension of credit or to the receipt of shares or deposits in amounts related to the members’ respective ages, shares, deposits, or credit balances, or to any combination thereof.

(2) A credit union may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the credit union, or who is or was serving at the request of the credit union as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against any liability arising out of such person’s capacity or status with the credit union, whether or not the credit union would have the power to indemnify such person against the asserted liability.

(3) With the prior approval of members of a credit union and the office, the credit union may pay the premiums for reasonable health, accident, and related types of insurance protection for members of the credit union’s board of directors, credit committee, supervisory committee, or other volunteer committee established by the board. Any insurance protection purchased must cease upon the insured person’s leaving office without residual benefits other than from pending claims, if any, except that the credit union must comply with federal and state laws providing departing officials the right to maintain health insurance coverage at their own expense. The office shall consider the credit union’s size and financial condition and the duties of the board or other officials in its consideration of the request for approval for insurance coverage and may withhold approval if the request would create an unsafe or unsound practice or condition for the credit union.

(4) With the prior approval of the board of a credit union and the office, the credit union may fund employee benefit plans. The office shall consider the credit union’s size and financial condition and the duties of the employees and may withhold approval if the request would create an unsafe or unsound practice or condition for the credit union.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 20, ch. 2014-91.



657.042 - Investment powers and limitations.

657.042 Investment powers and limitations.—A credit union may invest its funds subject to the following definitions, restrictions, and limitations:

(1) INVESTMENTS NOT SUBJECT TO LIMITATIONS.—There is no limitation with respect to the capital of the investing credit union on the following investments:

(a) Direct obligations of the United States Government.

(b) Obligations of agencies created by the United States Congress and authorized thereby to issue securities or evidences of indebtedness, regardless of guarantee of repayment by the United States Government.

(c) Public housing authority obligations.

(d) General obligations of the states of the United States and of the political subdivisions and municipalities thereof.

(e) Obligations issued by the State Board of Education under authority of the Constitution or applicable statutes.

(f) Tax anticipation certificates or warrants of counties or municipalities having maturities not exceeding 1 year.

(g) The assets of liquidating credit unions in this state, provided such assets are otherwise eligible for investment by the acquiring credit union.

(h) The shares and deposit accounts of corporate credit unions and any other fund established by this state or by the Federal Government for the purpose of maintaining liquidity in credit unions; however, such investments shall not exceed the amount required for the purpose of meeting the daily needs of the investing credit union for operating liquidity.

(i) Stock of the Federal National Mortgage Association, Federal Home Loan Bank, or any other similar entity designated by the office, designed to promote investment in residential mortgages, which may be purchased and retained as required in connection with mortgage transactions with the association or entity.

(2) INVESTMENTS SUBJECT TO LIMITATION OF 25 PERCENT OF CAPITAL OF THE CREDIT UNION.—Up to 25 percent of the capital of the credit union may be invested in:

(a) The shares or deposit accounts in any one corporate credit union or other insured financial depository institution. The credit union may exceed the 25-percent investment limitation in the corporate credit union, subject to the prior written approval of the office.

(b) Federal funds, daily; however, a credit union may not sell at any one time federal funds to any individual institution in an amount exceeding 100 percent of the equity of the selling credit union.

(c) Bankers’ acceptances that are eligible for purchase by Federal Reserve Banks.

(3) INVESTMENT SUBJECT TO LIMITATION OF TWO PERCENT OF CAPITAL OF THE CREDIT UNION.—

(a) Up to 2 percent of the capital of the credit union may be invested in the capital shares, obligations, or preferred stock issues of any agency or association, or membership association, provided the membership or stockholdings, as the case may be, of such agency or association are primarily confined or restricted to credit unions or organizations of credit unions and provided the purposes for which such agency or association is organized are designed primarily to service or otherwise assist credit union operations.

(b) Commercial paper and bonds of any corporation within the United States which have a fixed maturity, as provided in subsection (7), except that the total investment in all such paper and bonds may not exceed 10 percent of the capital of the credit union.

(4) INVESTMENT SUBJECT TO LIMITATION OF ONE PERCENT OF CAPITAL OF THE CREDIT UNION.—Up to 1 percent of the capital of the credit union may be invested in any of the following:

(a) Corporate obligations of any one corporation which is an affiliate or subsidiary of the credit union or a service corporation, except that the total investment in all such corporate obligations shall not exceed 10 percent of the capital of the credit union.

(b) Any capital participation instrument or evidence of indebtedness issued by Enterprise Florida, Inc., pursuant to the Florida Small and Minority Business Assistance Act.

(5) INVESTMENTS IN REAL ESTATE AND EQUIPMENT FOR THE CREDIT UNION.—

(a) Up to 5 percent of the capital of the credit union may be invested in real estate and improvements thereon, furniture, fixtures, and equipment utilized or to be utilized by the credit union for the transaction of business.

(b) The limitations provided by this subsection may be exceeded with the prior written approval of the office. The office shall grant such approval if it is satisfied that:

1. The proposed investment is necessary.

2. The amount thereof is commensurate with the size and needs of the credit union.

3. The investment will be beneficial to the members.

4. A reasonable plan is developed to reduce the investment to statutory limits.

(6) INVESTMENTS SUBJECT TO APPROVAL.—A credit union may invest its funds in such other investments, including the capital stock of other financial institutions, as the commission or office approves by rule or order.

(7) SPECIAL PROVISIONS.—

(a) A credit union may not invest its funds in bonds or other obligations described in this section unless the bonds or other obligations are current as to all payments of principal and interest.

(b) A credit union shall establish written policies and procedures for evaluating the systemic and specific risks and benefits associated with investments authorized under this section before making such investments and must conduct appropriate risk management and monitoring for the duration of the investment. An investment decision may not be based solely on the rating of the bond or other obligation by an investment rating service. The office may require a credit union to divest itself of an investment that the office determines creates excessive risk or the associated risk exceeds the ability of the credit union to properly evaluate and manage.

(c) With prior office approval, any investment permitted in this section may also be made indirectly by investment in a trust or mutual fund, the investments of which are limited as set forth in this section. The credit union must maintain a current file on each investment which contains sufficient information to determine whether the investment complies with the requirements of this section. If the investment fails to comply, the credit union must divest itself of its investment, unless otherwise approved by the office.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; ss. 8, 46, ch. 82-214; ss. 15, 58, ch. 85-82; ss. 17, 32, ch. 85-104; s. 1, ch. 91-307; ss. 1, 93, ch. 92-303; s. 28, ch. 94-322; s. 1751, ch. 2003-261; s. 22, ch. 2005-181; s. 22, ch. 2007-157; s. 435, ch. 2011-142; s. 16, ch. 2011-194.



657.043 - Reserves.

657.043 Reserves.—

(1) ALLOWANCE FOR LOAN LOSSES ACCOUNT.—The credit union shall maintain an account for loan and lease losses. The amount in the account should be consistent with applicable United States generally accepted accounting principles and industry guidance provided by regulatory agencies or as required by the office. The account must be provided for before paying a dividend.

(2) REGULAR RESERVE.—The regular reserve shall belong to the credit union and shall be used to meet losses. The regular reserve may not be decreased without the prior written approval of the office or as provided by rule of the commission.

(3) ALLOWANCE FOR INVESTMENT LOSSES.—The credit union may maintain a contra asset account to provide an allowance for investment losses, which will not be included in the determination of equity. The account must be maintained consistent with the rules of the commission.

(4) SPECIAL RESERVES.—In addition to such regular reserve, special reserves shall be established:

(a) To protect members against losses resulting from credit extended or from risk assets when required by rule, or when found by the office, in any special case, to be necessary for that purpose; or

(b) As authorized by the board of directors.

(5) BORROWING MONEY.—A credit union may borrow money and issue evidences of indebtedness for a loan or loans in the usual course of its business and secure such obligations by mortgage or pledge of any of its assets. Aggregate borrowings may not exceed 50 percent of the capital that is not impaired by losses of the credit union. However, this percentage limitation does not apply to loans from the National Credit Union Administration.

History.—ss. 1, 6, ch. 80-258; s. 443, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 16, 58, ch. 85-82; s. 1, ch. 91-307; ss. 1, 94, ch. 92-303; s. 10, ch. 93-111; s. 1752, ch. 2003-261; s. 23, ch. 2005-181.



657.053 - Assessments; state credit unions.

657.053 Assessments; state credit unions.—Each state credit union shall pay to the office a semiannual assessment equal to $500 plus 15 cents for each $1,000 of total assets. The amounts of all assessments provided for in this section shall be deemed to be maximum amounts. The commission has the authority to establish, by rule, and from time to time to change, assessments in amounts less than the maximum amounts stated in this section.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; ss. 17, 51, ch. 84-216; s. 1, ch. 87-191; s. 4, ch. 90-197; s. 1, ch. 91-307; ss. 1, 95, ch. 92-303; s. 3, ch. 96-168; s. 1753, ch. 2003-261.



657.062 - Conservatorship.

657.062 Conservatorship.—

(1) The office may appoint the National Credit Union Administration as conservator over a credit union to take possession and control of the property, assets, and business of its member credit union and to operate it subject to the directions of the office whenever:

(a) The office finds that the credit union:

1. Is engaging or has engaged in an unsafe or unsound practice;

2. Is violating or has violated any provision of this chapter; or

3. Is violating or has violated any commission rule, office order, or written agreement entered into with the office,

in such a manner that the credit union is threatened with imminent insolvency.

(b) A majority of the members of the board of directors of the credit union have been removed by the office or the National Credit Union Administration or have resigned.

(c) The credit union is significantly undercapitalized and has no reasonable prospect of becoming adequately capitalized. The commission may define by rule criteria for determining if a credit union is undercapitalized or adequately capitalized. In defining such criteria, the commission shall consider the definitions contained in s. 216, the Federal Credit Union Act, codified at 12 U.S.C. s. 1790d.

(2) Except when prohibited by federal or state law, in the event of conservatorship, the conservator may appoint the board of directors and the operating committees and may, without penalty or liability, prepay any deposit accounts; terminate any contracts or agreements with employees, independent contractors, or consultants; terminate any contract or agreement with any person to provide goods, products, or services if the performance of such contract would adversely affect the safety or soundness of the credit unions; and terminate or assign any lease for property. The authority of the conservator to continue operation of a credit union shall continue for a period not to exceed 180 days, unless extended by the office for an additional period or periods, not to exceed 180 days each, at the request of the conservator, or unless involuntary liquidation proceedings have been initiated by the office. In the event that the conservator does assume control pursuant to the direction of the office, a meeting of the credit union shall be called within 180 days, or within the period of extension as approved by the office, for the specific purpose of electing a new board of directors, who shall take office when the conservator surrenders control, or considering such other recommendations as the conservator and the office make.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; ss. 17, 58, ch. 85-82; s. 1, ch. 91-307; ss. 1, 97, ch. 92-303; s. 1754, ch. 2003-261; s. 24, ch. 2005-181.



657.063 - Involuntary liquidation.

657.063 Involuntary liquidation.—

(1) If the office finds that any credit union is insolvent or imminently insolvent; is transacting its business in an unsound, unsafe, or unauthorized manner such that it is threatened with imminent insolvency, and liquidation is in the best interest of the members; or is undercapitalized and has no reasonable prospect of becoming adequately capitalized, the office may, in its discretion, order the credit union placed in involuntary liquidation and designate and appoint a liquidator to take charge of the assets and affairs of the credit union. The order shall set forth the specific findings and reasons for the action taken. The commission may define by rule criteria for determining if a credit union is undercapitalized or adequately capitalized. In defining such criteria, the commission shall consider the definitions contained in s. 216, the Federal Credit Union Act, codified at 12 U.S.C. s. 1790d.

(2) The liquidator must be appointed by the office. The National Credit Union Administration must be given the right of first refusal. The office may appoint another entity if refused by the primary insurer.

(3) Upon appointment and in accordance with the directions of the office, the liquidator shall take possession and charge of all of the assets, books, and records of the credit union and shall take charge of the affairs, business, and operations of the credit union and shall have all of the powers of the board of directors, credit committee, credit manager, and supervisory committee of the credit union. The liquidator shall continue the business operation of the credit union for a period not to exceed 180 days, subject to the direction of the office. The liquidator shall have full authority to make loans and investments and to permit deposits to or withdrawals from accounts by members, except that during the period of such operation by the liquidator, no withdrawal from any account or accounts which are not fully insured shall be permitted. Except when prohibited by federal or state law, the liquidator may, without penalty or liability, prepay any deposit accounts; terminate any contracts or agreements with employees, independent contractors, or consultants; terminate any contract or agreement with any person to provide goods, products, or services if the performance of such contract would adversely affect the safety or soundness of the credit union; and terminate or assign any lease for property. The liquidator shall proceed with a liquidation of assets by sale or transfer of assets and conversion of assets into cash or liquid investments in preparation for distribution to members on account of shares and deposits. The liquidator shall have specific authority to sell loan assets. The liquidator may enter into agreements for the sale or transfer of loans and other assets with the assumption of outstanding share and deposit accounts, which assumption constitutes full and complete distribution to members on account of shares and deposits.

(4) On the completion of the liquidation and certification by the liquidator that the distribution of the assets of the credit union has been completed, the office shall cancel the certificate of authorization of the credit union. The office may designate a custodian to maintain the books and records of the liquidated credit union.

(5) When the liquidating agent of the credit union has been appointed, the office may waive or deem inapplicable the fees required by this chapter and the examination required by s. 655.045(1) if the liquidating agent submits periodic reports to the office on the status of the liquidation.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; ss. 10, 46, ch. 82-214; ss. 18, 58, ch. 85-82; s. 1, ch. 91-307; ss. 1, 98, ch. 92-303; s. 1755, ch. 2003-261; s. 25, ch. 2005-181; s. 17, ch. 2011-194.



657.064 - Voluntary liquidation.

657.064 Voluntary liquidation.—A credit union may elect to dissolve voluntarily and liquidate its affairs in the following manner:

(1) Before considering any resolution pertaining to voluntary liquidation by the board of directors, the credit union must inform the office and the National Credit Union Administration of the time and place of the meeting of the board of directors. The notification must be transmitted at least 10 days before the board of directors meets.

(2) The board of directors, pursuant to this section, shall, by resolution, recommend to the membership that the credit union be dissolved and shall state the board’s reasons for such recommendation.

(3) Within 10 days after adoption by the board of directors of the resolution proposing voluntary liquidation, a copy of the resolution shall be mailed to each member, giving notice of the time, location, and purpose of a special membership meeting, which must be held not less than 10 nor more than 20 days following the mailing of the resolution. Included in this notice shall be a mail ballot, allowing each member to vote in favor of or against the proposed voluntary liquidation. All ballots which are received by the credit union prior to the time set for the special membership meeting shall be counted together with the ballots cast at the meeting to determine whether the membership approves of the voluntary liquidation. Adequate procedures shall be established to provide that each member shall have but one vote. A majority of the votes cast by the members must be in favor of voluntary liquidation for the credit union to be voluntarily liquidated. Those casting ballots by mail or at the meeting constitute a quorum for the transaction of business at such special meeting, notwithstanding any contrary bylaw provision.

(4) Upon adoption by the board of directors of a resolution recommending that the credit union be voluntarily liquidated, the office or the National Credit Union Administration may restrict control or give directions with respect to the continued business of the credit union pending consideration of the voluntary liquidation by the members. During such period, no member shall withdraw an aggregate amount in excess of the insurance or guaranty covered by the credit union. No new extensions of credit shall be funded during the period between the board of directors’ adoption of the resolution recommending the voluntary liquidation and the membership meeting called to consider the voluntary liquidation, except for loans fully secured by a pledge of shares and for the funding of outstanding loan commitments approved before the board of directors adopts the resolution.

(5) The notice required by subsection (3) shall also be mailed to the office and the National Credit Union Administration within 5 days after the action of the board of directors. Within 10 days after the meeting of the membership, the board of directors shall notify the office and the National Credit Union Administration in writing of the action taken by the members.

(6) If the voluntary liquidation is approved by the membership, the board of directors shall appoint a liquidator to proceed with the liquidation. All reasonable and necessary expenses of operation during the period of liquidation shall continue to be paid as authorizable by the board of directors. When all assets from which there is a reasonable expectancy of realization have been fully paid, the remaining liquidation proceeds shall be paid and distributed to the members, ratably according to the balances in the share accounts as of the close of the last business day preceding the date of the resolution of the board of directors pursuant to subsection (2).

(7) The National Credit Union Administration shall have the right of first refusal to be appointed as liquidator of any liquidating credit union which it insures. The liquidator shall have all of the powers provided in s. 657.063 regarding involuntary liquidation. If the National Credit Union Administration declines to serve as liquidator, the board of directors shall appoint a reasonable person as liquidator and specify the extent of responsibilities and authority delegated to the liquidator.

(8) When the liquidating agent of the credit union has been appointed, the office may waive or hold inapplicable the fees required by this chapter and the examination required by s. 655.045(1) if the liquidating agent submits periodic reports to the office on the status of the liquidation.

(9) Whenever the board of directors or liquidator determines that all assets from which there is a reasonable expectancy of realization have been liquidated and distributed to the members, a certificate of dissolution on forms prescribed by the commission shall be prepared and filed with the office together with all pertinent books and records of the credit union, and thereupon the credit union shall be dissolved and its certificate of authorization canceled. The office may designate a custodian to maintain the books and records of the liquidated credit union.

History.—ss. 1, 6, ch. 80-258; s. 444, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 11, 46, ch. 82-214; ss. 19, 58, ch. 85-82; s. 1, ch. 91-307; ss. 1, 99, ch. 92-303; s. 1756, ch. 2003-261; s. 26, ch. 2005-181; s. 18, ch. 2011-194.



657.065 - Merger.

657.065 Merger.—

(1) Upon the filing of an application with the office by the constituent credit unions, and upon approval by the office, credit unions may be merged with a surviving state credit union, as prescribed in this code, except that the action by a merging federal credit union must be taken in the manner prescribed by, and is subject to, any limitations or requirements imposed by federal law and regulations. The application must be accompanied by a merger plan and agreement together with a certified copy of the authorizing resolutions of the board of directors of constituent credit unions showing approval by a majority of the entire board of directors of each credit union, as provided in this section, and a nonrefundable application fee of $500. The fee may be waived by the office for a merger under subsection (6).

(2) Nothing in the law of this state shall restrict the right of a state credit union to merge with a surviving federal credit union. In such case, the action to be taken by a merging state credit union, and its rights and liabilities and those of its members, shall be the same as those prescribed for merging federal credit unions at the time of the action by applicable federal law or regulations.

(3) If the resulting credit union will be a state credit union, the merging credit unions shall adopt a merger plan and agreement stating the method, terms, and conditions of the merger, including all agreements concerning the merger. The board of directors of each constituent credit union must, by majority vote of the entire board, approve the merger plan and agreement, which shall contain:

(a) The name and address of the merging and surviving credit unions;

(b) The date, time, and place of the meeting where the merger plan and agreement was approved by the merging and the surviving credit unions’ boards of directors;

(c) The name and address of the main office of the surviving credit union and each continuing branch office;

(d) The names, terms, and board positions of the surviving credit union’s board of directors;

(e) The name and title of each executive officer;

(f) A list of any needed amendments to the surviving credit union’s bylaws, if applicable, and, attached to the agreement, copies of the amendments;

(g) A statement that the merger and the merger plan and agreement are subject to approval by the office and the National Credit Union Administration; and

(h) Such additional provisions not contrary to law as are agreed upon by the constituent credit unions and such other provisions as the office requires to enable it to discharge its duties with respect to the merger.

(4) The office shall approve the application and the merger plan and agreement if it finds that:

(a) The surviving credit union’s net worth is adequate; and

(b) The merger will not impair the ongoing viability of the surviving credit union.

If the office disapproves a merger plan and agreement, it shall state its objections and, chapter 120 notwithstanding, give an opportunity to the merging and surviving credit unions to amend the merger plan and agreement to eliminate such objections.

(5) Approval by the office, by final order or otherwise, of the application and merger plan and agreement shall be deemed subject to approval by the membership of the merging credit union who vote on the merger at a meeting duly called for that purpose. Such approval shall be documented by the submission of a copy of:

(a) The notice of intent to merge given to the surviving credit union;

(b) The notice to the members of the merging credit union of the meeting duly called to consider the merger. Such notice must disclose the purpose of the meeting and the date, time, and place of the meeting; and

(c) The resolution adopted by the membership confirming the vote on the merger.

Unless the approval of the merging credit union has been obtained and proper evidence thereof submitted to the office within 6 months after the approval by the office, the approval by the office of the merger and merger plan and agreement shall be deemed to be revoked and terminated; however, the office on its own motion, or at the request of the merging or surviving credit unions for good cause shown, may extend the time for a period not to exceed 6 months.

(6) Notwithstanding any other provision of this chapter or of chapter 120, a credit union may merge without the vote of the membership when the office determines that the credit union is in danger of insolvency or that the credit union is significantly undercapitalized, as defined in s. 216, the Federal Credit Union Act, codified at 12 U.S.C. s. 1790d and the merger will enable the credit union to avoid liquidation.

(7) A merger with a resulting state credit union may not take place or be effective unless approved by the National Credit Union Administration and the office issues a certificate of merger. Upon consummation of the merger, the certificate of authorization of the merged credit union shall be returned to the proper authority to be canceled. Also, at consummation, all property and property rights of, and members’ interest in, the merged credit union shall vest in the surviving credit union without deed, endorsement, or other instrument of transfer, and all debts, obligations, and liabilities of the merged credit union must be assumed by the surviving credit union under the certificate of authorization under which the merger was affected. All members of the surviving credit union have the same rights, privileges, and responsibilities after the merger is completed. The certificate of merger must be recorded in the public records of all counties in which the merging credit union owned any real property at the effective date of the merger.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; ss. 12, 46, ch. 82-214; ss. 18, 51, ch. 84-216; ss. 20, 58, ch. 85-82; s. 1, ch. 91-307; ss. 1, 100, ch. 92-303; s. 1757, ch. 2003-261; s. 27, ch. 2005-181.



657.066 - Conversion from state credit union to federal credit union and conversely.

657.066 Conversion from state credit union to federal credit union and conversely.—Any credit union organized under this chapter may convert into a federal credit union and any federal credit union may convert into a credit union organized pursuant to this chapter upon approval of the authority under the supervision of which the converted credit union will operate and upon compliance with applicable laws.

(1) Any action by the board of directors proposing conversion shall be by resolution and shall require the affirmative vote of an absolute majority of the board of directors.

(2) The board of directors shall cause to be transmitted to the authority under the supervision of which the converted credit union will operate a copy of the resolution adopted by the board of directors and a conversion application.

(3) Upon the written approval of the authority under the supervision of which the converting credit union is to operate, the converting credit union shall become a credit union under this chapter or under the laws of the United States, as the case may be, and thereupon all assets shall become the property of the converted credit union, subject to all existing liabilities against the credit union. All shares and deposits shall remain intact. Any federal credit union seeking to convert to a state-chartered credit union shall pay a nonrefundable filing fee of $500. The office may conduct an examination of any converting federal credit union before approving the conversion and the converting credit union shall pay a nonrefundable examination fee as provided in s. 655.411(1)(b).

(4) Upon the approval of the authority under the supervision of which the converted credit union will operate, a copy of the resolution shall be provided to each member, together with a notice setting forth the time, location, and purpose of a meeting of the membership which shall be held not less than 10 or more than 30 days following the transmission of the notice.

(5) A ballot allowing an affirmative or negative vote on the proposed conversion shall also be provided to each member. Any ballot received by the credit union prior to the meeting called to consider the conversion shall be counted along with the votes cast at the meeting. Each member shall have one vote. A majority of the votes cast by the members is required to approve the conversion.

(6) Within 10 days after the approval by the membership, the board of directors shall cause to be transmitted to the authority under the supervision of which the converted credit union will operate a copy of the resolution adopted by the board of directors and approved by the membership with confirmation of the vote.

(7) Every conversion must be completed within 90 days after the approval of the authority under the supervision of which the converted credit union will operate. Upon receiving its certificate of authorization or charter from the authority under the supervision of which the converted credit union will operate, the old certificate of authorization or charter shall be returned to the proper authority and shall be canceled.

(8) In consummation of the conversion, the old credit union may execute, acknowledge, and deliver to the newly chartered credit union the instruments of transfer necessary to accomplish the transfer of any property and all right, title, and interest therein.

History.—ss. 1, 6, ch. 80-258; ss. 2, 3, ch. 81-318; ss. 13, 46, ch. 82-214; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 11, ch. 93-111; s. 1758, ch. 2003-261; s. 147, ch. 2004-5; s. 28, ch. 2005-181.






Chapter 658 - BANKS AND TRUST COMPANIES

658.12 - Definitions.

658.12 Definitions.—Subject to other definitions contained in the financial institutions codes and unless the context otherwise requires:

(1) “Association” means an association as defined in s. 665.012.

(2) “Bank” means any person having a subsisting charter or other lawful authorization, under the laws of this or any other jurisdiction, authorizing such person to conduct a general commercial banking business. The term “bank” does not include a credit union or an association.

(3) “Banker’s bank” means a bank insured by the Federal Deposit Insurance Corporation, or a holding company which owns or controls such an insured bank, if a minimum of 75 percent of the stock of such bank or holding company is owned exclusively by other banks, the bank is organized solely to do business with other financial institutions, and the bank does not do business with the general public.

(4) “Branch” or “branch office” of a bank means any office or place of business of a bank, other than its main office and the facilities and operations authorized by ss. 658.26(4) and 660.33, at which deposits are received, checks are paid, or money is lent. With respect to a bank that has a trust department, the terms have the meanings herein ascribed to a branch or a branch office of a trust company and mean any office or place of business of a trust company, other than its main office and its trust service offices established pursuant to s. 660.33, where trust business is transacted with its customers.

(5) “Charter” of a bank or trust company means the lawful authority under the laws of this or any other jurisdiction to exist and conduct business as, and the franchise of, a bank or a trust company, as the case may be, and includes the written instrument however denominated or entitled which evidences such authority. When used as a verb, “charter” means the granting of such authority and franchise.

(6) “Community” means an incorporated city, town, or village or, where not within any of the foregoing or if the office determines that the area within the corporate limits of any of the foregoing is inappropriate under specific circumstances, such trade area or other area, determined by the office to be appropriate under the circumstances, in which are located persons having generally similar interests, including residential, social, or business interests or combinations thereof.

(7) “Court” means a court of competent jurisdiction.

(8) “Fiduciary” means a trustee; committee, guardian, custodian, conservator, or other personal representative of a person, property, or an estate; registrar or transfer agent of, or in connection with, evidences of indebtedness of every kind and of stocks and bonds and other securities; fiscal or financial agent; investment adviser; receiver; trustee in bankruptcy; assignee for creditors; or holder of any similar representative position or any other position of trust, including a person acting in any or all the capacities and performing any or all the functions enumerated in s. 660.34.

(9) “General commercial banking business” includes:

(a) The business of receiving demand and time deposits;

(b) The payment of checks; and

(c) The conduct of a trust business when duly authorized.

(10) “Item” means any instrument, or any electronically or otherwise recorded, stored, or transmitted message, for the payment of money, whether or not it is negotiable, but does not include money.

(11) “Law” means each valid and applicable statute, ordinance, rule, or regulation of any state and each of its political subdivisions or of the United States and each of its departments, agencies, or other entities authorized by the laws of the United States to issue rules or regulations.

(12) “National bank” means a bank organized and existing as a national banking association under the provisions of 12 U.S.C. s. 21 and other sections of the National Bank Act relating thereto.

(13) “Political subdivision” of this state means and includes counties, municipalities, and departments, commissions, districts, boards, and other bodies, whether corporate or otherwise, created by or pursuant to the provisions of the constitution or any other law and also includes any officer of any of the foregoing.

(14) “Primary service area” means the smallest geographical area from which a bank draws, or a proposed bank expects to draw, approximately 75 percent of its deposits; the term also means the smallest geographic area from which a trust company or the trust department of a bank or association draws, or a proposed trust company or a proposed trust department of a bank or association expects to draw, approximately 75 percent of the assets value of its fiduciary accounts.

(15) “Principal place of business” or “principal place of doing business” of a bank, the trust department of a bank, or a trust company means its main office.

(16) “State,” when used in the context of a state other than this state, means any or every other state of the United States, the District of Columbia, any and every territory of the United States, Puerto Rico, Guam, American Samoa, and the Virgin Islands.

(17) “State bank” means any bank which has a subsisting bank charter issued pursuant to the provisions of the financial institutions codes or the general banking laws of this state in effect prior to the enactment of the financial institutions codes.

(18) “State member bank” means a state bank which is a member of the Federal Reserve System; and “state nonmember bank” means a state bank which is not a member of the Federal Reserve System.

(19) “State trust company” means a corporation, other than a bank, which has a subsisting trust company charter issued pursuant to the provisions of the financial institutions codes or the applicable laws of the state in effect prior to the enactment of the financial institutions codes.

(20) “Trust business” means the business of acting as a fiduciary when such business is conducted by a bank, a state or federal association, or a trust company, or when conducted by any other business organization for compensation that the office does not consider to be de minimis.

(21) “Trust company” means any business organization, other than a bank or state or federal association, which is authorized by lawful authority to engage in trust business. A bank or state or federal association conducting business pursuant to lawful authority, which also by lawful authority has authority to engage in trust business, is the functional equivalent of a trust company with respect to performance of fiduciary services, and may assume fiduciary duties under appointive instruments that establish fiduciary relationships.

(22) “Trust department” means the functional division or department of a bank or state or federal association which conducts the trust business of a bank or state or federal association which has been granted trust powers, pursuant to the laws of this or any other jurisdiction, authorizing the bank or state or federal association to engage in trust business in addition to the general commercial banking business or general business of an association in which it engages.

(23) “Trust powers” means the rights and powers necessary to act as a fiduciary and, when the context so requires or admits, the term also means the authority granted to a bank, state or federal association, or trust company by, or pursuant to, the laws of this or any other jurisdiction to engage in trust business.

(24) Terms which are defined in other sections of the financial institutions codes shall, unless the context otherwise requires or unless by the provisions of the section in which such term is defined its meaning as so defined is limited, have the meanings ascribed to them in such other sections of the financial institutions codes.

History.—s. 1, ch. 28016, 1953; ss. 12, 35, ch. 69-106; s. 276, ch. 71-377; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 151, 152, ch. 80-260; s. 446, ch. 81-259; ss. 2, 3, ch. 81-318; s. 1, ch. 83-48; s. 13, ch. 91-110; s. 1, ch. 91-307; s. 60, ch. 92-82; ss. 1, 102, 103, ch. 92-303; s. 7, ch. 2001-243; s. 1760, ch. 2003-261; s. 99, ch. 2006-1; s. 19, ch. 2011-194; s. 21, ch. 2014-91; s. 13, ch. 2015-64.

Note.—Former s. 658.02.



658.16 - Creation of banking or trust corporation.

658.16 Creation of banking or trust corporation.—

(1) When authorized by the office, as provided herein, a corporation may be formed under the laws of this state for the purpose of becoming a state bank or a state trust company and conducting a general banking or trust business.

(2) A bank or trust company that is chartered as a limited liability company under the law of any state is deemed to be incorporated under the financial institutions codes if:

(a) The institution is not subject to automatic termination, dissolution, or suspension upon the occurrence of an event including the death, disability, bankruptcy, expulsion, or withdrawal of an owner of the institution, other than the passage of time;

(b) The exclusive authority to manage the institution is vested in a board of managers or directors that is elected or appointed by the owners which operates in substantially the same manner as, and has substantially the same rights, powers, privileges, duties, and responsibilities, as a board of directors of a bank or trust company chartered as a corporation; and

(c) Neither the laws of the state of the institution’s organization nor the institution’s operating agreement, bylaws, or other organizational documents:

1. Provide that an owner of the institution is liable for the debts, liabilities, or obligations of the institution in excess of the amount of the owner’s investment; or

2. Require the consent of any other owner of the institution in order for an owner to transfer an ownership interest in the institution, including voting rights.

(3) As used in the financial institutions codes, the term:

(a) “Stockholder” or “shareholder” includes an owner of any interest in a bank or trust company chartered as a limited liability company, including a member or participant;

(b) “Director” includes a manager or director of a bank or trust company chartered as a limited liability company, or other person who has, with respect to such a bank or trust company, authority substantially similar to that of a director of a corporation;

(c) “Officer” includes an officer of a bank or trust company chartered as a limited liability company, or other person who has, with respect to such a bank or trust company, authority substantially similar to that of an officer of a corporation;

(d) “Stock,” “voting stock,” “voting shares,” and “voting securities” includes similar ownership interests in a bank or trust company chartered as a limited liability company, including certificates or other evidence of ownership interests;

(e) “Articles of incorporation” or “bylaws” of a bank or trust company chartered as a limited liability company means the institution’s articles of organization and operating agreement or other organizational documentation that is substantially similar to that of a corporation;

(f) “Par value” of any ownership interest in a bank or trust company chartered as a limited liability company means the amount of capital which must be invested for each unit of ownership; and

(g) “Dividend” includes distributions of earnings to the owners of a bank or trust company chartered as a limited liability company.

History.—s. 2, ch. 28016, 1953; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 6, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1761, ch. 2003-261; s. 13, ch. 2004-340; s. 96, ch. 2004-390.

Note.—Former s. 659.01.



658.165 - Banker’s banks; formation; applicability of financial institutions codes; exceptions.

658.165 Banker’s banks; formation; applicability of financial institutions codes; exceptions.—

(1) If authorized by the office, a corporation may be formed under the laws of this state for the purpose of becoming a banker’s bank. An application for authority to organize a banker’s bank is subject to ss. 658.19, 658.20, and 658.21, except that s. 658.20(1)(b) and (c) and the minimum stock ownership requirements for the organizing directors provided in s. 658.21(2) do not apply.

(2) A banker’s bank chartered pursuant to subsection (1) is subject to the financial institutions codes and rules adopted thereunder; and, except as otherwise specifically provided herein or by rule or order of the commission or office, a banker’s bank is vested with or subject to the same rights, privileges, duties, restrictions, penalties, liabilities, conditions, and limitations that would apply to a state bank. A banker’s bank is organized solely to do business with other financial institutions and is not deemed to be doing business with the general public even if, as an incidental part of its activities, it does business to a limited extent with entities and persons other than financial institutions as follows:

(a) The range of customers with which the banker’s bank does business is limited to financial institutions, including subsidiaries or organizations owned by financial institutions; directors, officers, or employees of the same or other financial institutions; individuals whose accounts are acquired at the request of a financial institution’s supervisory authority due to the actual or impending failure of a financial institution; and financial institution trade associations; and

(b) The banker’s bank does not make loans to, or investments in, entities and persons other than financial institutions which exceed 10 percent of the banker’s bank’s total assets, and the banker’s bank does not receive deposits from, or issue other liabilities to, entities and persons other than financial institutions which exceed 10 percent of the banker’s bank total liabilities.

(3) Notwithstanding any other provision of this chapter, a banker’s bank may repurchase, for its own account, shares of its own capital stock; however, the outstanding capital stock may not be reduced below the minimum required by this chapter without the prior approval of the office.

(4) A banker’s bank may provide services at the request of financial institutions in organization that have:

(a) Received conditional regulatory approval from the office in the case of a state bank or trust company, or from the appropriate state regulatory agency in the case of an out-of-state bank or trust company, or received preliminary approval from the Office of the Comptroller of the Currency in the case of a national bank.

(b) Filed articles of incorporation or organization pursuant to s. 658.23 in the case of a state bank or trust company, or pursuant to applicable state law in the case of an out-of-state bank or trust company, or filed acceptable articles of incorporation and an organization certificate in the case of a national bank.

(c) Received capital funds in an amount not less than the minimum capitalization required in any notice of or order granting conditional regulatory approval.

(5) A banker’s bank may provide services to the organizers of a financial institution in organization which has not received conditional regulatory approval if such services are limited to the financing of the expenses of organizing such proposed financial institution and expenses relating to the acquisition or construction of the institution’s proposed operating facilities and associated fixtures and equipment.

(6) If the commission or office finds that any provision of this chapter is inconsistent with the purpose for which a banker’s bank is organized and that the welfare of the public or any financial institution would not be jeopardized thereby, the commission, by rule, or the office, by order, may exempt a banker’s bank from such provision or limit the application thereof.

History.—s. 2, ch. 83-48; s. 1, ch. 91-307; ss. 1, 104, ch. 92-303; s. 8, ch. 2001-243; s. 1762, ch. 2003-261; s. 20, ch. 2011-194; s. 10, ch. 2015-64.



658.19 - Application for authority to organize a bank or trust company.

658.19 Application for authority to organize a bank or trust company.—

(1) A written application for authority to organize a banking corporation or a trust company shall be filed with the office by the proposed directors and shall include:

(a) The name, residence, and occupation of each proposed director.

(b) The proposed corporate name.

(c) The total initial capital, the number of shares of each class of the capital stock to be authorized, and the par value of the shares of each class.

(d) The community, including the street and number, if available, or, if not available, the area within the community, where the principal office of the proposed bank or proposed trust company is to be located.

(e) If known, the name and residence of the proposed president, the proposed chief executive officer if other than the proposed president and, if the application is for organization of a trust company or a bank with trust powers, the name and address of the proposed trust officer.

(f) Such detailed financial, business, and biographical information as the commission or office may reasonably require for each proposed director, executive officer, and, if applicable, trust officer.

(g) A request for trust powers if desired in connection with an application to organize a bank.

(2) The application shall be in such form as the commission prescribes and contain such additional information as the commission or office reasonably requires and shall be accompanied by the required fee, which shall not be refundable.

(3) Notwithstanding chapter 120, an application may be returned to the applicant, on a one-time basis, for correction of substantial deficiencies and may be resubmitted without payment of an additional fee if such resubmission takes place within 60 days after the date the office returns the application.

History.—s. 2, ch. 28016, 1953; s. 1, ch. 63-181; ss. 12, 35, ch. 69-106; s. 2, ch. 70-263; s. 2, ch. 73-119; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 1, ch. 79-144; ss. 9, 151, 152, ch. 80-260; s. 448, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 15, 46, ch. 82-214; ss. 26, 58, ch. 85-82; s. 38, ch. 87-99; s. 8, ch. 89-229; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 9, ch. 2001-243; s. 1763, ch. 2003-261; s. 4, ch. 2015-64.

Note.—Former s. 659.02.



658.20 - Investigation by office.

658.20 Investigation by office.—

(1) Upon the filing of an application, the office shall make an investigation of:

(a) The character, reputation, financial standing, business experience, and business qualifications of the proposed officers and directors.

(b) The need for bank or trust facilities or additional bank or trust facilities, as the case may be, in the primary service area where the proposed bank or trust company is to be located.

(c) The ability of the primary service area to support the proposed bank or trust company and all other existing bank or trust facilities in the primary service area.

(2) The office is authorized to obtain criminal record information from the National Crime Information Center or from the Department of Law Enforcement as a part of its investigation pursuant to this section.

History.—s. 2, ch. 28016, 1953; ss. 12, 35, ch. 69-106; s. 3, ch. 73-119; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 10, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; ss. 21, 50, 51, ch. 84-216; ss. 27, 58, ch. 85-82; s. 1, ch. 91-307; ss. 1, 105, ch. 92-303; s. 1764, ch. 2003-261; s. 21, ch. 2011-194.

Note.—Former s. 659.03.



658.21 - Approval of application; findings required.

658.21 Approval of application; findings required.—The office shall approve the application if it finds that:

(1) Local conditions indicate reasonable promise of successful operation for the proposed state bank or trust company. In determining whether an applicant meets the requirements of this subsection, the office shall consider all materially relevant factors, including:

(a) The purpose, objectives, and business philosophy of the proposed state bank or trust company.

(b) The projected financial performance of the proposed bank or trust company.

(c) The feasibility of the proposed bank or trust company, as stated in the business plan, particularly with respect to asset and liability growth and management.

(2) The proposed capitalization is in such amount as the office deems adequate, but in no case may the total capital accounts at opening for a bank be less than $8 million. The total capital accounts at opening for a trust company may not be less than $3 million. The organizing directors of the proposed bank shall directly own or control at least the lesser of $3 million or 25 percent of the bank’s total capital accounts proposed at opening as approved by the office. When the proposed bank will be owned by a single-bank holding company, the organizing directors of the proposed bank collectively shall directly own or control at least an amount of the single-bank holding company’s capital accounts equal to the lesser of $3 million or 25 percent of the proposed bank’s total capital accounts proposed at opening as approved by the office. When the proposed bank will be owned by an existing multibank holding company, the proposed directors shall have a substantial capital investment in the holding company, as determined by the office; however, such investment shall not be required to exceed the amount otherwise required for a single-bank holding company application. The office may disallow illegally obtained currency, monetary instruments, funds, or other financial resources from the capitalization requirements of this section. The proposed stock offering must comply with the requirements of ss. 658.23-658.25 and 658.34-658.37.

(3) The proposed capital structure is in such form as the office may require, but, at a minimum, every state bank or trust company hereafter organized shall establish paid-in capital equal in amount to not less than 50 percent of its total capital accounts and a paid-in surplus equal in amount to not less than 20 percent of its paid-in capital.

(4) The proposed officers have sufficient financial institution experience, ability, standing, and reputation and the proposed directors have sufficient business experience, ability, standing, and reputation to indicate reasonable promise of successful operation, and none of the proposed officers or directors has been convicted of, or pled guilty or nolo contendere to, any violation of s. 655.50, relating to the control of money laundering and terrorist financing; chapter 896, relating to offenses related to financial institutions; or similar state or federal law. At least two of the proposed directors who are not also proposed officers must have had at least 1 year direct experience as an executive officer, regulator, or director of a financial institution within the 3 years before the date of the application. However, if the applicant demonstrates that at least one of the proposed directors has very substantial experience as an executive officer, director, or regulator of a financial institution more than 3 years before the date of the application, the office may modify the requirement and allow only one director to have direct financial institution experience within the last 3 years. The proposed president or chief executive officer must have had at least 1 year of direct experience as an executive officer, director, or regulator of a financial institution within the last 3 years.

(5) The corporate name of the proposed state bank or trust company is approved by the office.

(6) Provision has been made for suitable quarters at the location in the application.

History.—ss. 11, 152, ch. 80-260; ss. 2, 3, ch. 81-318; ss. 22, 51, ch. 84-216; ss. 28, 58, ch. 85-82; s. 9, ch. 89-229; s. 4, ch. 90-51; s. 1, ch. 91-307; ss. 1, 106, ch. 92-303; s. 7, ch. 97-30; s. 10, ch. 2001-243; s. 1765, ch. 2003-261; s. 12, ch. 2008-75; s. 22, ch. 2014-91.



658.22 - Coordination with federal agencies.

658.22 Coordination with federal agencies.—Upon approval by the office of the application for authority to organize a state bank, the office shall forward a copy of its final order to the appropriate federal regulatory agencies. The failure of an applicant to apply for membership in the Federal Reserve System or apply for the insurance of accounts by the Federal Deposit Insurance Corporation within 3 months after approval by the office or a final order by the Federal Deposit Insurance Corporation denying an applicant’s application for insurance of accounts, terminates and revokes the final order issued by the office approving the application.

History.—ss. 12, 152, ch. 80-260; s. 449, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 23, 51, ch. 84-216; ss. 29, 58, ch. 85-82; s. 10, ch. 89-229; s. 1, ch. 91-307; ss. 1, 107, ch. 92-303; s. 1766, ch. 2003-261.



658.23 - Submission of articles of incorporation; contents; form; approval; filing; commencement of corporate existence; bylaws.

658.23 Submission of articles of incorporation; contents; form; approval; filing; commencement of corporate existence; bylaws.—

(1) Within 3 months after approval by the office and the appropriate federal regulatory agency, the applicant shall submit its duly executed articles of incorporation to the office, together with the filing fee due the Department of State under s. 607.0122.

(2) The articles of incorporation shall contain:

(a) The name of the proposed bank or trust company.

(b) The general nature of the business to be transacted or a statement that the corporation may engage in any activity or business permitted by law. Such statement shall authorize all such activities and business by the corporation.

(c) The amount of capital stock authorized, showing the maximum number of shares of par value common stock and of preferred stock, and of every kind, class, or series of each, together with the distinguishing characteristics and the par value of all shares.

(d) The amount of capital with which the corporation will begin business, which may not be less than the amount required by the office pursuant to s. 658.21.

(e) A provision that the corporation is to have perpetual existence unless existence is terminated pursuant to the financial institutions codes.

(f) The initial street address of the main office of the corporation, which shall be in this state.

(g) The number of directors, which shall be five or more, and the names and street addresses of the members of the initial board of directors.

(h) A provision for preemptive rights, if applicable.

(i) A provision authorizing the board of directors to appoint additional directors, pursuant to s. 658.33, if applicable.

The office shall provide to the proposed directors form articles of incorporation which must include only those provisions required under this section or under part I of chapter 607. The form articles shall be acknowledged by the proposed directors and returned to the office for filing with the Department of State.

(3) Within 30 days of receipt of the executed articles of incorporation in the form previously approved, and the required filing fees, the office shall place the following legend upon the articles of incorporation and affix the seal of the office thereto. The legend shall in substance read: “Approved by the Office of Financial Regulation this   day of     (herein the name and signature of the director of the office)  .” Thereafter, the articles of incorporation shall be filed with the Department of State.

(4) The corporate existence of a banking corporation or a trust company corporation shall commence on the date the approved articles of incorporation are filed with the Department of State, unless otherwise provided in the articles of incorporation pursuant to s. 607.0203. Thereafter, a banking corporation or trust company corporation may perform all acts necessary to perfect its organization, obtain and equip a place of business, and otherwise prepare to conduct a general banking business or trust business. However, no banking corporation or trust company corporation shall become a state bank or a state trust company or transact any banking business or trust business until it has received a certificate of authority to transact business as provided in s. 658.25.

(5) Unless the articles of incorporation provide otherwise, the board of directors shall have authority to adopt or amend bylaws that do not conflict with bylaws that may have been adopted by the stockholders. The bylaws shall be for the governance of the bank or trust company, subordinate only to the articles of incorporation and the laws of the United States and of this state.

(6) A bank or trust company may not amend its articles of incorporation without the prior written approval of the office.

History.—ss. 13, 152, ch. 80-260; ss. 2, 3, ch. 81-318; ss. 30, 58, ch. 85-82; s. 11, ch. 89-229; s. 182, ch. 90-179; s. 1, ch. 91-307; ss. 1, 108, ch. 92-303; s. 8, ch. 97-30; s. 11, ch. 2001-243; s. 1767, ch. 2003-261; s. 14, ch. 2004-340; s. 97, ch. 2004-390; s. 60, ch. 2014-209.



658.235 - Subscriptions for stock; approval of major shareholders.

658.235 Subscriptions for stock; approval of major shareholders.—

(1) Within 6 months after commencement of corporate existence, and at least 30 days prior to opening, the directors shall have completed the stock offering and shall file with the office a final list of subscribers to all of the capital stock of the proposed bank or trust company showing the name and residence of each subscriber and the amount of stock of every class subscribed for by each.

(2) The directors shall also provide such detailed financial, business, and biographical information as the commission or office may reasonably require for each person who, together with related interests, subscribes to 10 percent or more of the voting stock or nonvoting stock that is convertible into voting stock of the proposed bank or trust company. The office shall make an investigation of the character, financial responsibility, and financial standing of each such person in order to determine whether he or she is likely to control the bank or trust company in a manner that would jeopardize the interests of the depositors and creditors of the bank or trust company, the other stockholders, or the general public. The investigation must include a determination of whether such person has been convicted of, or pled guilty or nolo contendere to, a violation of s. 655.50, relating to the control of money laundering and terrorist financing; chapter 896, relating to offenses related to financial transactions; or similar state or federal law.

(3) At the time the shares are issued, the corporation shall furnish to the office a final list of shareholders and an affidavit from the corporation that the entire capital accounts have been fully and unconditionally paid in cash and that valid assets representing such total capital accounts are held by the bank, trust company, or escrow agent.

History.—ss. 31, 58, ch. 85-82; s. 12, ch. 89-229; s. 5, ch. 90-51; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 540, ch. 97-102; s. 12, ch. 2001-243; s. 1768, ch. 2003-261; s. 23, ch. 2014-91.



658.24 - Organizational procedures.

658.24 Organizational procedures.—After the corporate existence of a bank or trust company corporation has commenced and the stock has been issued, but no less than 30 days prior to the intended opening date, a shareholders’ meeting shall be held to elect directors already approved by the office, to approve organizational expenses, and to conduct such other business relating to the corporation as may be appropriate. Immediately after the board of directors has been elected by the shareholders, the board shall meet to adopt bylaws, elect officers, and conduct such other business relating to the corporation as may be appropriate. Within 10 days after the shareholders’ and directors’ meetings, the corporation shall file with the office a copy of the minutes of the meetings together with a copy of the bylaws that were adopted, a list showing the names and residence addresses of the officers elected and the title of each, and a detailed accounting of the organization expenses approved by the shareholders.

History.—ss. 14, 152, ch. 80-260; ss. 2, 3, ch. 81-318; ss. 32, 58, ch. 85-82; s. 13, ch. 89-229; s. 1, ch. 91-307; ss. 1, 109, ch. 92-303; s. 1769, ch. 2003-261.



658.25 - Opening for business.

658.25 Opening for business.—

(1) A bank or trust company corporation shall open and conduct a general commercial bank or trust business no later than 12 months after the commencement of its corporate existence.

(2) At least 30 days prior to its intended opening date, the corporation shall notify the office of its proposed opening date and confirm its compliance with all conditions imposed in the order or orders issued by the office relating to its organization.

(3) The office shall perform a preopening examination to verify good faith compliance with all the requirements of law and that the bank or trust company corporation is ready to engage in a general commercial bank or trust business. If the office finds that such requirements have been met, it shall issue a certificate of authorization to transact a general commercial bank or trust business. Upon the issuance of the certificate of authorization, the bank or trust company corporation shall become a state bank or a state trust company and the certificate shall constitute its charter.

(4) Upon opening for business, a bank or trust company shall have power to engage in a general commercial bank or trust business and to exercise, subject to law, all such incidental powers as may reasonably promote its general commercial bank or trust business.

History.—ss. 15, 152, ch. 80-260; ss. 2, 3, ch. 81-318; ss. 24, 51, ch. 84-216; ss. 33, 58, ch. 85-82; s. 14, ch. 89-229; s. 1, ch. 91-307; ss. 1, 110, ch. 92-303; s. 13, ch. 2001-243; s. 1770, ch. 2003-261.



658.26 - Places of transacting business; branches; facilities.

658.26 Places of transacting business; branches; facilities.—

(1) Any bank or trust company heretofore or hereafter incorporated pursuant to this chapter shall have one main office, which shall be located within the state.

(2)(a) In addition, with the approval of the office and upon such conditions as the commission or office prescribes, any state bank or trust company may establish branches or relocate offices within or outside the state. With the approval of the office upon a determination that the resulting bank or trust company will be of sound financial condition, any bank or trust company incorporated pursuant to this chapter may establish branches by merger with any other bank or trust company.

(b) As provided by commission rules, a financial institution operating in a safe and sound manner may establish or relocate an office by filing a written notice with the office at least 30 days before opening or relocating that office, without filing an application or paying an application fee. The notification must specify the name and location of the office and effective date of the change. The relocation of a main office to a location outside this state must be by application only.

(c) Applications filed pursuant to this subsection need not be published in the Florida Administrative Register, but shall otherwise be subject to chapter 120.

(d) An application to establish a branch by a bank that is ineligible for branch notification shall be in writing in such form as the commission prescribes and be supported by such information, data, and records as the commission or office may require to make findings necessary for approval. Upon the filing of an application and a nonrefundable filing fee for the establishment of any branch permitted by paragraph (a), the office shall investigate and consider the following:

1. The sufficiency of capital accounts in relation to the deposit liabilities of the bank, or in relation to the number and valuation of fiduciary accounts of the trust company, including the proposed branch, and the additional fixed assets, if any, which are proposed for the branch and its operations, without undue risk to the bank or its depositors, or undue risk to the trust company or its fiduciary accounts;

2. The sufficiency of earnings and earning prospects of the bank or trust company to support the anticipated expenses and any anticipated operating losses of the branch during its formative or initial years;

3. The sufficiency and quality of management available to operate the branch;

4. The name of the proposed branch to determine if it reasonably identifies the branch as a branch of the main office and is not likely to unduly confuse the public; and

5. Substantial compliance by the applicants with applicable law governing their operations.

(e) A state bank that is not eligible for notification of a branch relocation must file an application in the form required by the commission. Upon the filing of a relocation application and a nonrefundable filing fee, the office shall investigate to determine whether the financial institution has substantially complied with applicable law governing its operations. Additional investments in land, buildings, leases, and leasehold improvements resulting from such relocation must comply with the limitations imposed by s. 658.67(7)(a). A main office may not be moved outside this state unless the move is expressly authorized by the financial institutions codes or by federal law. A financial institution that has been in operation for less than 24 months must provide evidence that the criteria of s. 658.21(1) will be met.

(f) A branch office may be closed with 30 days’ prior written notice to the office. The notice shall include any information the commission prescribes by rule.

(3) With prior written notification to the office, any bank may operate facilities which are not physically connected to the main or branch office of the bank, provided that the facilities are situated on the property of the main or branch office or property contiguous thereto. Property which is separated from the main or branch office of a bank by only a street, and one or more walkways and alleyways are determined to be, for purposes of this subsection, contiguous to the property of the main or branch office.

(4) A bank may provide, directly or through a contract with another company, off-premises armored car service to its customers. Armored car services shall not be considered a branch for the purposes of subsection (2).

(5)(a) Any state bank that is a subsidiary of a bank holding company may agree to receive deposits, renew time deposits, close loans, service loans, and receive payments on loans and other obligations, as an agent for an affiliated depository institution.

(b) The term “close loan” does not include the making of a decision to extend credit or the extension of credit.

(c) As used in this section, “receive deposits” means the taking of deposits to be credited to an existing account and does not include the opening or origination of new deposit accounts at an affiliated institution by the agent institution.

(d) Under this section, affiliated banks may act as agents for one another regardless of whether the institutions are located in the same or different states. This section applies solely to affiliated depository institutions acting as agents, and has no application to agency relationships concerning nondepositories as agent, whether or not affiliated with the depository institution.

(e) In addition, under this section, agent banks may perform ministerial functions for the principal bank making a loan. Ministerial functions include, but are not limited to, such activities as providing loan applications, assembling documents, providing a location for returning documents necessary for making the loan, providing loan account information, and receiving payments. It does not include such loan functions as evaluating applications or disbursing loan funds.

History.—s. 2, ch. 28016, 1953; s. 1, ch. 57-77; s. 1, ch. 65-276; ss. 12, 35, ch. 69-106; s. 1, ch. 70-130; s. 1, ch. 70-439; s. 1, ch. 73-103; s. 5, ch. 73-119; s. 1, ch. 75-217; s. 3, ch. 76-168; s. 2, ch. 76-178; s. 1, ch. 77-376; s. 1, ch. 77-383; s. 1, ch. 77-389; s. 1, ch. 77-457; ss. 1, 2, ch. 79-590; ss. 16, 151, 152, ch. 80-260; ss. 1, 2, ch. 81-101; ss. 1, 2, ch. 81-215; ss. 2, 3, ch. 81-318; ss. 16, 46, ch. 82-214; s. 1, ch. 83-152; s. 3, ch. 83-265; ss. 25, 50, 51, ch. 84-216; ss. 34, 58, ch. 85-82; s. 15, ch. 89-229; s. 1, ch. 91-307; ss. 1, 111, ch. 92-303; s. 10, ch. 96-168; s. 9, ch. 97-30; s. 3, ch. 99-138; s. 4, ch. 2000-155; s. 14, ch. 2001-243; s. 100, ch. 2002-1; s. 1771, ch. 2003-261; s. 15, ch. 2004-340; s. 98, ch. 2004-390; s. 56, ch. 2013-14.

Note.—Former s. 659.06.



658.27 - Control of bank or trust company; definitions and related provisions.

658.27 Control of bank or trust company; definitions and related provisions.—

(1) In ss. 658.27-658.285, unless the context clearly requires otherwise:

(a) “Bank holding company” means any business organization which has or acquires control over any bank or trust company or over any business organization that is or becomes a bank holding company by virtue of ss. 658.27-658.285.

(b) “Business organization” means a corporation, association, partnership, or business trust and includes any similar organization (including a trust company and including a bank, whether or not authorized to engage in trust business, but only if such bank is, or by virtue of ss. 658.27-658.285 becomes, a bank holding company), whether created, organized, or existing under the laws of the United States; this state or any other state of the United States; or any other country, government, or jurisdiction. “Business organization” does not include any corporation the majority of the shares of which are owned by the United States or by this state. “Business organization” also includes any other trust, unless by its terms it must terminate within 25 years or not later than 21 years and 10 months after the death of individuals living on the effective date of the trust, unless the office determines, after notice and opportunity for hearing, that a purpose for the creation of such trust was the evasion of the provisions of ss. 658.27-658.285.

(c) “Edge Act corporation” means a corporation organized and existing under the provisions of s. 25(a) of the Federal Reserve Act, 12 U.S.C. ss. 611-632.

(d) “Subsidiary,” with respect to a specified bank, trust company, or bank holding company, means:

1. Any business organization 25 percent or more of the voting shares of which, excluding shares owned by the United States or by any business organization wholly owned by the United States, are directly or indirectly owned or controlled by such bank, trust company, or bank holding company or are held by such bank, trust company, or bank holding company with power to vote;

2. Any business organization the election of a majority of the directors of which is controlled in any manner by such bank, trust company, or bank holding company; or

3. Any business organization with respect to the management or policies of which such bank, trust company, or bank holding company has the power, directly or indirectly, to exercise a controlling influence, as determined by the office after notice and opportunity for hearing.

(e) “Successor,” with respect to a specified bank holding company, means any business organization which acquires directly or indirectly from the bank holding company shares of any bank or trust company, when and if the relationship between such business organization and the bank holding company is such that the transaction effects no substantial change in the control of the bank or trust company or beneficial ownership of such shares of such bank or trust company. The commission may, by rule, further define the term “successor” to the extent necessary to prevent evasion of the purposes of ss. 658.27-658.285. For the purposes of ss. 658.27-658.285, any successor to a bank holding company shall be deemed to have been a bank holding company from the date on which the predecessor business organization became a bank holding company.

(2) A business organization has control over a bank or over any other business organization if:

(a) The business organization directly or indirectly or acting through one or more other persons owns, controls, or has power to vote 25 percent or more of any class of voting securities of the bank or other business organization;

(b) The business organization controls in any manner the election of a majority of the directors, trustees, or other governing body of the bank or other business organization;

(c) The business organization owns, controls, or has power to vote 10 percent or more of any class of voting securities of the bank or other business organization and exercises a controlling influence over the management or policies of the bank or other business organization; or

(d) The office determines, after notice and opportunity for hearing, that the business organization directly or indirectly exercises a controlling influence over the management or policies of the bank or other business organization.

(3) Shares of any kind or class of voting securities of a bank or business organization, and assets of a business organization, shall be deemed to be indirectly owned or controlled by a bank or business organization, the latter being referred to in this subsection as the “controlling bank or business organization,” if:

(a) The shares or assets are owned or controlled by any bank or business organization over which the controlling bank or business organization has control; or

(b) The shares or assets are held or controlled directly or indirectly by trustees for the benefit of:

1. The controlling bank or business organization;

2. The shareholders or members of the controlling bank or business organization; or

3. The employees, whether exclusively or not, of the controlling bank or business organization.

(4) Shares of any kind or class of voting securities, and assets, of a bank or business organization which, after March 28, 1972, the effective date of former s. 659.141(2)(g), are transferred by any bank holding company, or by any bank or any business organization which, but for such transfer, would be a bank holding company, directly or indirectly to any transferee that is indebted to the transferor, or has one or more officers, directors, trustees, or beneficiaries in common with or subject to control by the transferor, shall be deemed to be indirectly owned or controlled by the transferor unless the office, after opportunity for hearing, determines that the transferor is not in fact capable of controlling the transferee.

(5) Notwithstanding any other provision of this section, no bank and no business organization shall be deemed to own or control voting shares or assets of another bank or another business organization if:

(a) The ownership or control of such shares or assets is in a fiduciary capacity, except as provided in paragraph (3)(b) and subsection (4). For the purposes of the preceding sentence, shares of a bank or a business organization shall not be deemed to have been acquired in a fiduciary capacity if the acquiring bank or business organization has sole discretionary authority to exercise voting rights with respect thereto, except that this limitation is applicable in the case of a bank or business organization acquiring such shares prior to March 28, 1972, the effective date of former s. 659.141(3)(a), only if the bank or business organization has the right, consistent with its obligations under the instrument, agreement, or other arrangement establishing the fiduciary relationship, to divest itself of such voting rights and fails to exercise that right to divest within 1 year after that date;

(b) The shares are acquired in connection with the underwriting of securities by a business organization, in good faith and without any intent or purpose to evade the purposes of ss. 658.27-658.285, and if such shares are held only for such period of time, not exceeding 3 months from date of acquisition, as will permit the sale thereof on a reasonable basis; however, upon application by the underwriting business organization, and after notice and opportunity for hearing, if the office finds that the sale of such shares within that period of time would create an unreasonable hardship on the underwriting business organization, that there is no intent or purpose to evade the purposes of ss. 658.27-658.285 by the continued ownership or control of such shares by such underwriting business organization, and that an extension of such period of time would not be detrimental to the public interest, the office is authorized to extend, from time to time, for not more than 1 month at a time, the 3-month period, but the aggregate of such extensions shall not exceed 3 months;

(c) Control of voting rights of such shares is acquired in good faith, and without any purpose or intent to evade the purposes of ss. 658.27-658.285, in the course of participating in a proxy solicitation by a business organization formed in good faith, and without any purpose or intent to evade the purposes of ss. 658.27-658.285, for the sole purpose of participating in such proxy solicitation, and such control of voting rights terminates immediately upon the conclusion of the sole purpose for which such business organization was formed; or

(d) The ownership or control of such shares or assets is acquired in securing or collecting a debt previously contracted in good faith, unless the office, after notice and opportunity for hearing, finds that a purpose of any part of any transaction was an evasion of the purposes of ss. 658.27-658.285 and if the ownership or control of such shares or assets is held only for such reasonable period of time, not exceeding 2 years after the date of acquisition, as will permit the divestiture thereof on a reasonable basis. Upon application by the bank or business organization which acquired such ownership or control in accordance with the preceding provisions of this paragraph, and after notice and opportunity for hearing, if the office finds that the bank or business organization has made reasonable and good faith efforts to divest itself of such ownership or control on a reasonable basis within the 2-year period but has been unable to do so, that immediate divestiture of such ownership or control would create an unreasonable hardship on such bank or business organization, that continuation of such ownership or control involves no purpose or intent to evade the purposes of ss. 658.27-658.285, and that an extension of the 2-year period would not be detrimental to the public interest, the office is authorized to extend, from time to time and for not more than 1 year at a time, the 2-year period, but the aggregate of all such extensions shall not exceed 3 years.

(6) A business organization provides investment advisory services if, in this state and for compensation, it engages in the business of advising persons, directly or indirectly or through publications or writings, as to the value of securities or as to the advisability of investment in or purchasing securities; or if, not being a certified public accountant, in this state and for compensation, it issues or distributes to persons analyses or reports concerning securities.

History.—ss. 17, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 112, ch. 92-303; s. 1772, ch. 2003-261; s. 162, ch. 2014-17.



658.28 - Acquisition of control of a bank or trust company.

658.28 Acquisition of control of a bank or trust company.—

(1) If a person or a group of persons, directly or indirectly or acting by or through one or more persons, proposes to purchase or acquire a controlling interest in a state bank or state trust company, and change the control of that bank or trust company, such persons must first submit an application to the office for a certificate of approval of such proposed change.

(a) The application must contain the name and address, and such other relevant information as the commission or office requires, including information relating to other and former addresses and the reputation, character, responsibility, and business affiliations of the proposed new owners of the controlling interest.

(b) The office shall issue a certificate of approval only after it has made an investigation and determined that the proposed new owners of the interest are qualified by reputation, character, experience, and financial responsibility to control and operate the bank or trust company in a legal and proper manner and that the interests of the other stockholders, if any, the depositors and creditors of the bank or trust company, and the public generally will not be jeopardized by the proposed change in ownership, controlling interest, or management.

(c) A person who has been convicted of, or pled guilty or nolo contendere to, a violation of s. 655.50, relating to money laundering in financial institutions; chapter 896, relating to offenses related to financial transactions; or any similar state or federal law may not receive a certificate of approval.

(d) A business organization that is not a bank holding company authorized by the office or the federal Bank Holding Company Act of 1956, as amended, 12 U.S.C. ss. 1841 et seq., may not control a bank.

(2) For the purposes of this section, the standards, criteria, and exceptions contained in s. 658.27(2), (3), (4), and (5) relating to control by a business organization of a bank or another business organization apply to the persons mentioned in this section and constitute the standards, criteria, and exceptions which determine whether any person or group of persons shall be deemed to be purchasing or acquiring, or to have purchased or acquired, directly or indirectly a “controlling interest” in a state bank or a state trust company; but the office is not limited to those standards or criteria in determining whether any such person shall be deemed to be acting by or through one or more other persons.

(3) In any case in which a proposed purchase or acquisition of voting securities of a state bank or trust company would give rise to the presumption created under s. 658.27(2)(c), the person or group of persons who propose to purchase or acquire the voting securities shall first give written notice of the proposal to the office. Such notice may present information that the proposed purchase or acquisition will not result in control. The office shall afford the person seeking to rebut the presumption an opportunity to present views in writing or orally before its designated representatives at an informal conference. If the office determines, pursuant to the informal conference, that the person or group of persons seeking to rebut the presumption exercises a controlling influence over the bank, an application for change of control must be filed pursuant to this section.

(4) For the purposes of this section, no person will be considered as having effected a change in control of any bank by the formation of a bank holding company when the person or persons who controlled the bank or banks are the same person or persons who control the holding company.

History.—s. 2, ch. 28016, 1953; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 3, ch. 76-178; s. 1, ch. 77-174; s. 1, ch. 77-457; s. 2, ch. 79-144; ss. 18, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; ss. 26, 51, ch. 84-216; s. 16, ch. 89-229; s. 6, ch. 90-51; s. 1, ch. 91-307; ss. 1, 113, ch. 92-303; s. 1773, ch. 2003-261; s. 22, ch. 2011-194.

Note.—Former s. 659.14.



658.285 - Acquisition or ownership of state banks by international banking corporations.

658.285 Acquisition or ownership of state banks by international banking corporations.—An international banking corporation may, with the approval of the office pursuant to s. 658.28, acquire control over or organize a state bank organized under the laws of this state. For the purposes of this section, the word “bank” shall have the meaning given in s. 2(c) of the Bank Holding Company Act of 1956, 12 U.S.C. s. 1841(c).

History.—s. 162, ch. 92-303; s. 5, ch. 2000-155; s. 15, ch. 2001-243; s. 1774, ch. 2003-261.

Note.—Former s. 663.066.



658.2953 - Interstate branching.

658.2953 Interstate branching.—

(1) SHORT TITLE.—This section may be cited as the “Florida Interstate Branching Act.”

(2) PURPOSE.—The purpose of this section is to provide for the regulation of interstate branching, in accordance with this section and consistent with the Federal Deposit Insurance Act, as amended, 12 U.S.C. ss. 1811 et seq.; the Bank Holding Company Act of 1956, as amended, 12 U.S.C. ss. 1841 et seq., and 12 U.S.C. s. 5451; and Pub. L. No. 111-203.

(3) DEFINITIONS.—As used in this section, the term:

(a) “Interstate merger transaction” means the merger or consolidation of banks with different home states, and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank.

(b) “Resulting bank” means a bank that results from an interstate merger transaction under this section.

(c) “Florida bank” means a bank whose home state is this state.

(4) AUTHORITY OF STATE BANKS TO ESTABLISH INTERSTATE BRANCHES BY MERGER.—With the prior written approval of the office, a state bank may establish, maintain, and operate one or more branches in a state other than this state pursuant to an interstate merger transaction in which the state bank is the resulting bank. No later than the date on which the required application for the interstate merger transaction is filed with the appropriate federal bank regulatory agency, the applicant state bank shall file an application on a form prescribed by the commission accompanied by the required fee pursuant to s. 658.73. The applicant must also comply with the provisions of ss. 658.40-658.45.

(5) INTERSTATE MERGER TRANSACTIONS AND BRANCHING PERMITTED.—

(a) One or more Florida banks may enter into an interstate merger transaction with one or more out-of-state banks. An out-of-state bank resulting from such transaction may maintain and operate the branches of a Florida bank that participated in such transaction if the conditions and filing requirements of this section are met.

(b) Except as otherwise expressly provided in this section, an interstate merger transaction is not permitted if, upon consummation of such transaction, the resulting bank, including all insured depository institutions that would be affiliates, as defined in 12 U.S.C. s. 1841(k), of the resulting bank, would control 30 percent or more of the total amount of deposits held by all insured depository institutions in this state. However, this paragraph does not apply to initial entry into this state by an out-of-state bank or bank holding company.

(6) NOTICE AND FILING REQUIREMENTS.—An out-of-state bank that will be the resulting bank pursuant to an interstate merger transaction involving a Florida bank must notify the office of the proposed merger within 15 days after the date it files an application for an interstate merger transaction with the appropriate federal regulatory agency and the home state regulatory agency, if applicable. Thereafter, the out-of-state bank and the Florida bank must, upon request of the office, submit status updates with such information as the office specifies until the merger transaction is completed or the merger application is withdrawn or denied.

(7) EXAMINATIONS; PERIODIC REPORTS; COOPERATIVE AGREEMENTS; ASSESSMENT OF FEES.—

(a) The office may examine any Florida branch of an out-of-state state bank which the office deems necessary for the purpose of determining whether the branch is being operated in compliance with the laws of this state and in accordance with safe and sound banking practices.

(b) The office may enter into cooperative, coordinating, or information-sharing agreements with other bank regulatory agencies or any organization affiliated with or representing one or more bank regulatory agencies to facilitate the regulation of out-of-state state branches doing business in this state.

(c) The office may accept reports of examinations or investigations, or other records from other regulatory agencies having concurrent jurisdiction over a state bank or a bank holding company that controls out-of-state state banks that operate branches in this state in lieu of conducting its own examinations or investigations.

(d) The office may assess supervisory and examination fees that are payable by state banks and out-of-state state bank holding companies doing business in this state in connection with the office’s performance of its duties under this section and as prescribed by the commission. Such fees may be shared with other bank regulatory agencies or organizations affiliated with or representing one or more bank regulatory agencies in accordance with agreements between them and the office.

(8) LAWS APPLICABLE TO INTERSTATE BRANCHING OPERATIONS.—Laws of this state regarding consumer protection, fair lending, and establishment of intrastate branches apply to any out-of-state bank branch doing business in this state to the same extent as the laws of this state apply to a state bank, unless:

(a) Federal law preempts the application of the laws of this state.

(b) The Comptroller of the Currency determines that the application of the laws of this state would have a discriminatory effect on the branch of a national bank in comparison with the effect the application of such state laws would have with respect to branches of a state bank.

(9) ENFORCEMENT.—

(a) If the office determines that a branch maintained by an out-of-state state bank in this state is being operated in violation of any law of this state, or that such branch is being operated in an unsafe and unsound manner, the office may take all such enforcement actions as it would be empowered to take if the branch were a state bank if the office promptly gives notice to the home state regulator of each enforcement action taken against the out-of-state state bank and, to the extent practicable, consults and cooperates with the home state regulator in pursuing and resolving the enforcement action.

(b) The office may take any action jointly with other regulatory agencies having concurrent jurisdiction over out-of-state banks and bank holding companies that operate branches in this state, or take such action independently, to carry out its responsibilities.

(10) NOTICE OF SUBSEQUENT MERGER.—

(a) Each out-of-state state bank that has established and maintains a branch in this state must give at least 30 days’ prior written notice to the office of any merger, consolidation, or other transaction that would cause a change of control pursuant to home state or federal law with respect to such bank or any bank holding company that controls such bank.

(b) In the case of a failing financial institution, the office, with the concurrence of the appropriate regulatory agencies, may issue an emergency order authorizing any necessary interstate banking or branching transaction pursuant to s. 655.4185.

(11) DE NOVO INTERSTATE BRANCHING BY STATE BANKS.—

(a) With the prior approval of the office, a state bank may establish and maintain a de novo branch or acquire a branch in a state other than this state by submitting an application with the office pursuant to s. 658.26.

(b) A state bank desiring to establish and maintain a branch in another state shall pay the branch application fee set forth in s. 658.73. In acting on the application, the office shall consider the views of the appropriate bank regulatory agencies.

(c) An out-of-state bank may establish and maintain a de novo branch or acquire a branch in this state upon compliance with chapter 605 or part I of chapter 607 relating to doing business in this state as a foreign business entity, including maintaining a registered agent for service of process and other legal notice pursuant to s. 655.0201.

(12) ADDITIONAL BRANCHES; POWERS.—

(a) An out-of-state bank that has lawfully acquired or established a branch in this state may establish additional branches in this state to the same extent that any Florida bank may establish branches in this state.

(b) An out-of-state bank may conduct only those activities at its Florida branch or branches which are authorized under the laws of this state or of the United States. However, an out-of-state bank with trust powers may exercise all trust powers in this state as a Florida bank with trust powers.

History.—s. 8, ch. 96-168; s. 11, ch. 97-30; s. 61, ch. 99-3; s. 1776, ch. 2003-261; s. 24, ch. 2011-194; s. 61, ch. 2014-209; s. 35, ch. 2015-148.



658.30 - Application of the Florida Business Corporation Act.

658.30 Application of the Florida Business Corporation Act.—

(1) When not in direct conflict with or superseded by specific provisions of the financial institutions codes, the provisions of the Florida Business Corporation Act, part I of chapter 607, extend to state banks and trust companies formed under the financial institutions codes. This section shall be liberally construed to accomplish the purposes stated herein.

(2) Without limiting the generality of subsection (1), stockholders, directors, and committees of state banks and trust companies may hold meetings in any manner authorized by part I of chapter 607, and any action by stockholders, directors, or committees required or authorized to be taken at a meeting may be taken without a meeting in any manner authorized by part I of chapter 607.

History.—ss. 20, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 115, ch. 92-303; s. 62, ch. 2014-209.



658.32 - Annual meetings.

658.32 Annual meetings.—Unless otherwise approved by the office, the annual meeting of stockholders of a state bank or trust company shall be held on such day in the first 4 months of each year as is specified therefor in the articles of incorporation or in the bylaws of the corporation; however, when the day fixed in the articles of incorporation or in the bylaws for the regular annual meeting of the stockholders falls on a legal holiday, the annual meeting of stockholders shall be held on the next following day which is not a legal holiday.

History.—s. 1, ch. 65-35; s. 1, ch. 67-30; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 22, 151, 152, ch. 80-260; s. 450, ch. 81-259; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 116, ch. 92-303; s. 1778, ch. 2003-261.

Note.—Former s. 659.051.



658.33 - Directors, number, qualifications; officers.

658.33 Directors, number, qualifications; officers.—

(1) The board of directors of a bank or trust company must consist of at least five directors, each of whom must be elected, except in cases in which a director must be appointed to fill a vacancy. Elections are to be held at the annual meeting of stockholders or at a special meeting; however, if authorized by the articles of incorporation, a majority of the full board of directors may, at any time during the year following the annual meeting of shareholders, increase the number of directors of the bank or trust company by not more than two and appoint persons to fill the resulting vacancies.

(2) Not less than a majority of the directors must, during their whole term of service, be citizens of the United States, and at least three-fifths of the directors must have resided in this state for at least 1 year preceding their election and must be residents therein during their continuance in office. In the case of a bank or trust company with total assets of less than $150 million, at least one, and in the case of a bank or trust company with total assets of $150 million or more, two of the directors who are not also officers of the bank or trust company must have had at least 1 year of direct experience as an executive officer, regulator, or director of a financial institution within the last 3 years.

(3) Within 30 days following the annual meeting or any other meeting at which directors or officers are elected, the bank or trust company must submit to the office the names and residence addresses of those persons on a form adopted by the commission and provided by the office.

(4) Each director, upon assuming office, must acknowledge that he or she is familiar with his or her responsibilities as a director and that he or she will diligently and honestly administer the affairs of the bank or trust company and will not knowingly violate, or willfully permit to be violated, any of the provisions of the financial institutions codes or pertinent rules of the commission. The signed copy of such oath must be filed with the office within 30 days after election.

(5) The president, chief executive officer, or any other person, regardless of title, who has equivalent rank or leads the overall operations of a bank or trust company must have had at least 1 year of direct experience as an executive officer, director, or regulator of a financial institution within the last 3 years. This requirement may be waived by the office after considering the overall experience and expertise of the proposed officer and the condition of the bank or trust company, as reflected in the most recent regulatory examination report and other available data.

History.—s. 2, ch. 28016, 1953; s. 1, ch. 65-34; ss. 12, 35, ch. 69-106; s. 1, ch. 71-168; s. 3, ch. 76-168; s. 2, ch. 76-177; s. 1, ch. 77-457; s. 1, ch. 79-53; ss. 23, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 17, ch. 89-229; s. 1, ch. 90-197; s. 1, ch. 91-307; ss. 1, 117, ch. 92-303; s. 1, ch. 96-226; s. 1760, ch. 97-102; s. 1779, ch. 2003-261; s. 16, ch. 2004-340; s. 99, ch. 2004-390.

Note.—Former s. 659.11.



658.34 - Shares of capital stock.

658.34 Shares of capital stock.—

(1) A bank or trust company shall issue its capital stock with par value of not less than $1 per share.

(2) No bank or trust company shall issue any shares of capital stock at a price less than par value, and prior to issuance, any such shares must be fully paid in cash.

(3) With the approval of the office, a bank or trust company may issue preferred stock of one or more classes in an amount and with a par value as approved by the office.

(4) With the approval of the office, a bank or trust company may issue less than all the number of shares of any of its capital stock authorized by its articles of incorporation. Such authorized but unissued shares may be issued only for the following purposes:

(a) To provide for stock options and warrants as provided in s. 658.35.

(b) To declare or pay a stock dividend; however, any such stock dividend must comply with the provisions of this section and s. 658.37.

(c) To increase the capital of the bank or trust company.

(5) Stock of the same class may not be issued or sold by the financial institution that creates different rights, options, warrants, or benefits among the purchasers or stockholders of that class of stock. Such prohibition does not restrict the financial institution from creating uniform restrictions on the transfer of stock as permitted in s. 607.0627.

History.—s. 2, ch. 28016, 1953; ss. 12, 35, ch. 69-106; s. 1, ch. 70-409; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 24, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 118, ch. 92-303; s. 12, ch. 93-111; s. 16, ch. 2001-243; s. 1780, ch. 2003-261; s. 13, ch. 2008-75.

Note.—Former s. 659.08.



658.35 - Share options; warrants.

658.35 Share options; warrants.—

(1) After obtaining the approval of the majority of the board of directors, the majority of the holders of common stock of the bank, and the office and after complying with the provisions of s. 607.0624, any bank or trust company may, for the purpose of providing share options for or issuing warrants to one or more of its directors, officers, or employees, hold authorized but unissued, or purchase or otherwise acquire and hold, shares of its own capital stock in an amount not to exceed 20 percent of the total number of shares outstanding.

(2) Any such bank or trust company may thereafter from time to time, without first offering such shares of stock to its stockholders, grant options or issue warrants to such of its directors, officers, and employees as may be authorized by the board of directors. A share option or warrant expires within 10 years after issuance and has an exercise price of not less than the greater of the fair market value as of the date the option is granted on such shares or the par value thereof as determined by the board of directors; however, if such shares are not publicly traded, the book value of such shares may be substituted for the fair market value.

(3) Any bank or trust company may, from time to time, issue warrants to stockholders as authorized by the board of directors. A share option or warrant expires within 5 years after issuance and has an exercise price of not less than the greater of the fair market value as of the date the option is granted on such shares or the par value thereof as determined by the board of directors.

(4) Upon the exercise of the option or warrant, the bank or trust company may sell and issue such shares to the optionee or warrant holder.

History.—s. 1, ch. 67-582; ss. 12, 35, ch. 69-106; s. 39, ch. 69-353; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 25, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 87-216; s. 1, ch. 91-307; ss. 1, 119, ch. 92-303; s. 1781, ch. 2003-261.

Note.—Former s. 659.085.



658.36 - Changes in capital.

658.36 Changes in capital.—

(1) A state bank or trust company may not reduce the number of shares of its outstanding capital stock without first obtaining the approval of the office. Approval shall be withheld if the reduction will cause capital accounts to be less than the minimum required pursuant to the financial institutions codes.

(2) A state bank or trust company may provide for an increase in its number of outstanding shares of capital stock after filing a written notice with the office at least 15 days before making such increase. The office may waive the time requirement upon a demonstration of good cause.

(3) If a bank or trust company’s capital accounts have been diminished by losses to less than the minimum required pursuant to the financial institutions codes, the market value of its shares of capital stock is less than the present par value, and the bank or trust company cannot reasonably issue and sell new shares of stock to restore its capital accounts at a share price of par value or greater of the previously issued capital stock, the office, notwithstanding any other provisions of part I of chapter 607 or the financial institutions codes, may approve special stock offering plans.

(a) Such plans may include, but are not limited to, mechanisms for stock splits including reverse splits; revaluations of par value of outstanding stock; changes in voting rights, dividends, or other preferences; and creation of new classes of stock.

(b) The plan must be approved by majority vote of the bank or trust company’s entire board of directors and by holders of two-thirds of the outstanding shares of stock.

(c) The office shall disapprove a plan that provides unfair or disproportionate benefits to existing shareholders, directors, executive officers, or their related interests. The office shall also disapprove any plan that is not likely to restore the capital accounts to sufficient levels to achieve a sustainable, safe, and sound financial institution.

(d) For any bank or trust company that the office determines to be a failing financial institution pursuant to s. 655.4185, the office may approve special stock offering plans without a vote of the shareholders.

History.—s. 2, ch. 28016, 1953; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 26, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 120, ch. 92-303; s. 1782, ch. 2003-261; s. 14, ch. 2008-75; s. 26, ch. 2011-194; s. 63, ch. 2014-209.

Note.—Former s. 659.10.



658.37 - Dividends and surplus.

658.37 Dividends and surplus.—

(1) The directors of any bank or trust company, after charging off bad debts, depreciation, and other worthless assets if any, and making provision for reasonably anticipated future losses on loans and other assets, may quarterly, semiannually, or annually declare a dividend of so much of the aggregate of the net profits of that period combined with its retained net profits of the preceding 2 years as they shall judge expedient, and, with the approval of the office, any bank or trust company may declare a dividend from retained net profits which accrued prior to the preceding 2 years, but each bank or trust company shall, before the declaration of a dividend on its common stock, carry 20 percent of its net profits for such preceding period as is covered by the dividend to its surplus fund, until the same shall at least equal the amount of its common and preferred stock then issued and outstanding. No bank or trust company shall declare any dividend at any time at which its net income from the current year combined with the retained net income from the preceding 2 years is a loss or which would cause the capital accounts of the bank or trust company to fall below the minimum amount required by law, regulation, order, or any written agreement with the office or a state or federal regulatory agency. A bank or trust company may, however, split up or divide the issued shares of capital stock into a greater number of shares without increasing or decreasing the capital accounts of the bank or trust company, and such shall not be construed to be a dividend within the meaning of this section.

(2) A bank that has been determined to be imminently insolvent may not pay a dividend.

History.—s. 2, ch. 28016, 1953; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 27, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 18, ch. 89-229; s. 1, ch. 91-307; ss. 1, 121, ch. 92-303; s. 1783, ch. 2003-261; s. 17, ch. 2004-340; s. 100, ch. 2004-390.

Note.—Former s. 659.09.



658.38 - Deposit insurance.

658.38 Deposit insurance.—A state bank must, prior to opening, obtain and thereafter maintain insurance of its deposits by the Federal Deposit Insurance Corporation.

History.—s. 2, ch. 28016, 1953; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 28, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 122, ch. 92-303.

Note.—Former s. 659.12.



658.39 - Stockholders; examination of records.

658.39 Stockholders; examination of records.—No bank, trust company, or financial institution-affiliated party shall permit any stockholder, other than a qualified director, officer, or employee thereof, to have access to, or to examine or inspect, any of the books or records of such bank or trust company other than its general statement of condition of its general assets and liabilities, the quarterly reports of condition and quarterly reports of income required to be submitted to the office pursuant to s. 655.045, and a list of shareholders as provided in s. 655.057.

History.—s. 2, ch. 28016, 1953; s. 3, ch. 76-168; s. 3, ch. 77-94; s. 1, ch. 77-457; ss. 29, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; ss. 35, 58, ch. 85-82; s. 1, ch. 91-307; ss. 1, 123, ch. 92-303; s. 1784, ch. 2003-261.

Note.—Former s. 659.25.



658.40 - Definitions for merger and consolidation.

658.40 Definitions for merger and consolidation.—As used in the provisions of this code relating to the merger and consolidation of banks and trust companies, unless the context requires otherwise:

(1) “Constituent bank or trust company” means a bank or a state trust company which is a party to a merger.

(2) “Merger” includes consolidation.

(3) “Resulting bank or trust company” means the consolidated bank or state trust company which is, or is to be, carrying on business upon completion of a consolidation; and, in the case of a merger, means the bank or state trust company into which the other constituent banks or trust companies are, or are to be, merged.

(4) “Successor institution” means a banking corporation or a trust company organized under the laws of this state to which the office has not issued a certificate of authorization, as provided in s. 658.25, to conduct a banking business or trust business, the sole purpose of the organization of which is to facilitate a plan of merger, reorganization, or consolidation.

History.—s. 4, ch. 28016, 1953; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 30, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; ss. 27, 51, ch. 84-216; s. 1, ch. 91-307; ss. 1, 124, ch. 92-303; s. 1785, ch. 2003-261.

Note.—Former s. 661.01.



658.41 - Merger; resulting state or national bank.

658.41 Merger; resulting state or national bank.—

(1) Upon filing of an application with the office by the constituent banks or trust companies, and upon approval by the office, banks and state trust companies may be merged with a resulting state bank or state trust company, as prescribed in this code, except that the action by a constituent national bank shall be taken in the manner prescribed by, and shall be subject to, any limitations or requirements imposed by any law of the United States applicable thereto, which shall also govern the rights of its dissenting shareholders; and the terms and provisions of the plan of merger and merger agreement required by s. 658.42, as they relate to a constituent national bank, shall conform with such federal laws. The application shall be accompanied by a plan of merger and merger agreement as provided in s. 658.42.

(2) The laws of this state do not restrict the right of a state bank or state trust company to merge with a resulting national bank or out-of-state bank. In such case the action to be taken by a constituent state bank or state trust company, and its rights and liabilities and those of its shareholders, are the same as those prescribed for constituent national banks at the time of the action by the applicable federal law and not the law of this state.

History.—s. 4, ch. 28016, 1953; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 31, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1786, ch. 2003-261; s. 27, ch. 2011-194.

Note.—Former s. 661.02.



658.42 - Plan of merger and merger agreement.

658.42 Plan of merger and merger agreement.—

(1) If the resulting bank or trust company will be a state bank or a state trust company, the constituent banks or trust companies shall adopt a plan of merger and merger agreement stating the method, terms, and conditions of the merger, including the rights of the stockholders of each constituent bank or trust company and all agreements concerning the merger. The board of directors of each constituent bank or trust company shall, by a majority of the entire board, approve the plan of merger and merger agreement which shall contain:

(a) The name of each constituent bank or trust company and the specific location of its office and each of its branches and trust service offices.

(b) With respect to the resulting state bank or state trust company:

1. The name and the specific location of the proposed main office and each existing and proposed branch office and trust service office;

2. The name and address of each director who is to serve until the next meeting of the stockholders at which directors are elected;

3. The name and address of each executive officer;

4. The number of shares of capital stock of every class; the par value of each share of every class; the limitations, rights, preferences, or other special terms, if any, of each class of stock; and the amount of the surplus fund and of retained earnings or the undivided profits fund;

5. Whether the resulting state bank is to have trust powers; and

6. The complete articles of incorporation under which the resulting bank or trust company will operate.

(c) The terms for the exchange of shares of the constituent banks or trust companies for cash or the shares, rights, obligations, or other securities or property, or a combination of any thereof, of the resulting bank or trust company, or of, or offered by, a bank holding company as defined in the Bank Holding Company Act of 1956, as amended, 12 U.S.C. ss. 1841-1849, which owns, or on the effective date of the merger and as a result of the merger will own, more than 50 percent of the shares of voting stock of the resulting bank.

(d) A statement that the plan and agreement are subject to approval by the office and by the stockholders of each constituent bank or trust company.

(e) Provisions governing the manner of disposing of the shares, if any, of the resulting state bank or state trust company not taken by dissenting shareholders of constituent banks or trust companies.

(f) Such additional provisions not contrary to law as may be agreed upon by the constituent banks and trust companies and such other provisions as the office requires to enable it to discharge its duties with respect to the merger.

(2) In connection with the organization of a successor institution, a showing and finding of public convenience and advantage for the organization of a new state bank or state trust company is not required; and the commission shall adopt special rules relating to the formation, organization, approval, and chartering of successor institutions which omit or waive such of the provisions of ss. 658.16-658.26 as are not essential to safeguard the public interest and the safety and soundness of state banks and state trust companies, but no certificate of authorization to conduct a banking business or trust business shall be issued to a successor institution unless a certificate of merger, as provided in s. 658.45, is issued pursuant to the plan of merger and merger agreement. However, nothing in this subsection shall be construed as waiving or otherwise impairing the public-interest requirement in s. 658.43(3)(d).

History.—s. 4, ch. 28016, 1953; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 32, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; ss. 17, 46, ch. 82-214; ss. 28, 51, ch. 84-216; s. 1, ch. 91-307; ss. 1, 125, ch. 92-303; s. 1787, ch. 2003-261.

Note.—Former s. 661.03.



658.43 - Approval by office; valuation of assets; emergency action.

658.43 Approval by office; valuation of assets; emergency action.—

(1) After approval by the board of directors of each constituent bank or trust company, the plan of merger and merger agreement shall be submitted to the office for approval, together with a certified copy of the authorizing resolutions of the board of directors of each constituent state bank or state trust company showing approval by a majority of the entire board of directors of each such state bank or state trust company, and evidence of proper action by the board of directors of any constituent national bank.

(2) Without approval by the office, no asset shall be carried on the books of the resulting state bank or state trust company at a valuation higher than that on the books of the constituent bank or trust company at the time of the last examination by a state or national bank or trust company examiner before the effective date of the merger.

(3) The office shall approve the plan of merger and merger agreement if it appears that:

(a) The resulting state bank or state trust company meets all the requirements of state law as to the formation of a new state bank or state trust company, except that this provision shall not apply to the establishment of branches by merger as provided in s. 658.26.

(b) The agreement provides an adequate capital structure, including surplus, of the resulting state bank or state trust company in relation to its activities which are to continue or are to be undertaken, and also in relation to its deposit liabilities in the case of a resulting state bank.

(c) The valuation is fair.

(d) The merger is not contrary to the public interest.

If the office disapproves a plan of merger or merger agreement, it shall state its objections and, the provisions of chapter 120 notwithstanding, give an opportunity to the constituent banks, trust companies, or banks and trust companies to amend the plan of merger and merger agreement to obviate such objections.

(4) If the resulting state bank is not to have trust powers, the office shall not approve a merger until adequate provision has been made for successors to fiduciary positions held by any constituent trust company or any constituent bank.

(5) Approval by the office, by final order or otherwise, of a plan of merger or merger agreement shall be deemed subject to approval of the plan of merger and merger agreement by the stockholders of each constituent bank or trust company as provided in s. 658.44(1) and shall also be deemed subject to approval of the merger and the plan of merger and merger agreement by each appropriate federal regulatory agency. Unless all such approvals have been obtained and proper evidence thereof submitted to the office within 6 months after the approval by the office, the approval by the office of the plan of merger and merger agreement shall be deemed to be revoked and terminated; however, the office on its own motion, or at the request of the constituent banks or trust companies for good cause shown, may extend the time for a period not exceeding 6 months.

(6) No merger with a resulting state bank or trust company shall take place or be effective without the issuance by the office of a certificate of merger.

History.—s. 4, ch. 28016, 1953; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 33, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 146, ch. 83-216; s. 19, ch. 89-229; s. 7, ch. 90-51; s. 1, ch. 91-307; ss. 1, 126, ch. 92-303; s. 1788, ch. 2003-261; s. 29, ch. 2005-181.

Note.—Former s. 661.04.



658.44 - Approval by stockholders; rights of dissenters; preemptive rights.

658.44 Approval by stockholders; rights of dissenters; preemptive rights.—

(1) The office shall not issue a certificate of merger to a resulting state bank or trust company unless the plan of merger and merger agreement, as adopted by a majority of the entire board of directors of each constituent bank or trust company, and as approved by each appropriate federal regulatory agency and by the office, has been approved:

(a) By the stockholders of each constituent national bank as provided by, and in accordance with the procedures required by, the laws of the United States applicable thereto, and

(b) After notice as hereinafter provided, by the affirmative vote or written consent of the holders of at least a majority of the shares entitled to vote thereon of each constituent state bank or state trust company, unless any class of shares of any constituent state bank or state trust company is entitled to vote thereon as a class, in which event as to such constituent state bank or state trust company the plan of merger and merger agreement shall be approved by the stockholders upon receiving the affirmative vote or written consent of the holders of a majority of the shares of each class of shares entitled to vote thereon as a class and of the total shares entitled to vote thereon. Such vote of stockholders of a constituent state bank or state trust company shall be at an annual or special meeting of stockholders or by written consent of the stockholders without a meeting as provided in s. 607.0704.

Approval by the stockholders of a constituent bank or trust company of a plan of merger and merger agreement shall constitute the adoption by the stockholders of the articles of incorporation of the resulting state bank or state trust company as set forth in the plan of merger and merger agreement.

(2) Written notice of the meeting of, or proposed written consent action by, the stockholders of each constituent state bank or state trust company shall be given to each stockholder of record, whether or not entitled to vote, and whether the meeting is an annual or a special meeting or whether the vote is to be by written consent pursuant to s. 607.0704, and the notice shall state that the purpose or one of the purposes of the meeting, or of the proposed action by the stockholders without a meeting, is to consider the proposed plan of merger and merger agreement. Except to the extent provided otherwise with respect to stockholders of a resulting bank or trust company pursuant to subsection (7), the notice shall also state that dissenting stockholders, including stockholders not entitled to vote but dissenting under paragraph (c), will be entitled to payment in cash of the value of only those shares held by the stockholders:

(a) Which at a meeting of the stockholders are voted against the approval of the plan of merger and merger agreement;

(b) As to which, if the proposed action is to be by written consent of stockholders pursuant to s. 607.0704, such written consent is not given by the holder thereof; or

(c) With respect to which the holder thereof has given written notice to the constituent state bank or trust company, at or prior to the meeting of the stockholders or on or prior to the date specified for action by the stockholders without a meeting pursuant to s. 607.0704 in the notice of such proposed action, that the stockholder dissents from the plan of merger and merger agreement, and which shares are not voted for approval of the plan or written consent given pursuant to paragraph (a) or paragraph (b).

Hereinafter in this section, the term “dissenting shares” means and includes only those shares, which may be all or less than all the shares of any class owned by a stockholder, described in paragraphs (a), (b), and (c).

(3) On or promptly after the effective date of the merger, the resulting state bank or trust company, or a bank holding company which, as set out in the plan of merger or merger agreement, is offering shares rights, obligations, or other securities or property in exchange for shares of the constituent banks or trust companies, may fix an amount which it considers to be not more than the fair market value of the shares of a constituent bank or trust company and which it will pay to the holders of dissenting shares of that constituent bank or trust company and, if it fixes such amount, shall offer to pay such amount to the holders of all dissenting shares of that constituent bank or trust company. The amount payable pursuant to any such offer which is accepted by the holders of dissenting shares, and the amount payable to the holders of dissenting shares pursuant to an appraisal, shall constitute a debt of the resulting state bank or state trust company.

(4) The owners of dissenting shares who have accepted an offer made pursuant to subsection (3) shall be entitled to receive the amount so offered for such shares in cash upon surrendering the stock certificates representing such shares at any time within 30 days after the effective date of the merger, and the owners of dissenting shares, the value of which is to be determined by appraisal, shall be entitled to receive the value of such shares in cash upon surrender of the stock certificates representing such shares at any time within 30 days after the value of such shares has been determined by appraisal made on or after the effective date of the merger.

(5) The fair value, as defined in s. 607.1301(4), of dissenting shares of each constituent state bank or state trust company, the owners of which have not accepted an offer for such shares made pursuant to subsection (3), shall be determined pursuant to ss. 607.1326-607.1331 except as the procedures for notice and demand are otherwise provided in this section as of the effective date of the merger.

(6) Upon the effective date of the merger, all the shares of stock of every class of each constituent bank or trust company, whether or not surrendered by the holders thereof, shall be void and deemed to be canceled, and no voting or other rights of any kind shall pertain thereto or to the holders thereof except only such rights as may be expressly provided in the plan of merger and merger agreement or expressly provided by law.

(7) The provisions of subsection (6) and, unless agreed by all the constituent banks and trust companies and expressly provided in the plan of merger and merger agreement, subsections (3), (4), and (5) are not applicable to a resulting bank or trust company or to the shares or holders of shares of a resulting bank or trust company the cash, shares, rights, obligations, or other securities or property of which, in whole or in part, is provided in the plan of merger or merger agreement to be exchanged for the shares of the other constituent banks or trust companies.

(8) The stock, rights, obligations, and other securities of a resulting bank or trust company may be issued as provided by the terms of the plan of merger and merger agreement, free from any preemptive rights of the holders of any of the shares of stock or of any of the rights, obligations, or other securities of such resulting bank or trust company or of any of the constituent banks or trust companies.

(9) After approval of the plan of merger and merger agreement by the stockholders as provided in subsection (1), there shall be filed with the office, within 30 days after the time limit in s. 658.43(5), a fully executed counterpart of the plan of merger and merger agreement as so approved if it differs in any respect from any fully executed counterpart thereof theretofore filed with the office, and copies of the resolutions approving the same by the stockholders of each constituent bank or trust company, certified by the president, or chief executive officer if other than the president, and the cashier or corporate secretary of each constituent bank or trust company, respectively, with the corporate seal impressed thereon.

History.—s. 4, ch. 28016, 1953; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 34, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 147, ch. 83-216; ss. 29, 51, ch. 84-216; s. 1, ch. 91-307; ss. 1, 127, ch. 92-303; s. 1789, ch. 2003-261; s. 15, ch. 2008-75.

Note.—Former s. 661.05.



658.45 - Certificate of merger and effective date; effect on charters and powers.

658.45 Certificate of merger and effective date; effect on charters and powers.—

(1) Promptly upon compliance with the provisions of s. 658.44(9), the office shall issue to the resulting bank a certificate of merger setting forth the name of each constituent bank and trust company, the name of the resulting bank or trust company, and the effective date of the merger which, unless the office for good cause determines otherwise, shall be the date requested by the resulting bank if such request was made at the time of compliance with the requirements of s. 658.44(9), but not later than 3 months after the date of such compliance. On the effective date of the merger, the charters and franchises of the constituent banks and trust companies, other than the resulting bank or trust company, shall be deemed terminated and surrendered. The certificate of merger shall be conclusive evidence of the merger and of the correctness of all proceedings therefor in all courts and places and may be recorded in any office for the recording of deeds.

(2) The corporate existence of each of the constituent banks or trust companies shall be merged into and continue in the resulting bank or trust company, and such resulting bank or trust company shall be deemed to be the same bank or trust company as each constituent bank and trust company participating in the merger. All rights, franchises, property, and other interests of the individual constituent banks, and all obligations and liabilities thereof, shall be transferred to, be vested in, and become the obligations of the resulting bank or trust company by virtue of the merger, without any deed or other instrument of transfer.

(3) The resulting bank or trust company shall have the right to use the name of any constituent bank or trust company in or in connection with any specific action, proceeding, or transaction when convenience will be served thereby and doing so will not confuse or mislead any party to any such action, proceeding, or transaction. Any reference to any constituent bank in any order of court or in any action, proceeding, will, contract, or other writing or other reference of any kind, whether made or taking effect before or after the merger, shall be deemed a reference to the resulting bank, unless that result would be clearly in conflict with the provisions constituting the context of such reference.

(4)(a) If the resulting state bank is to have trust powers and if one or more of the parties to the merger is a state trust company or a bank having an existing trust department operating pursuant to trust powers theretofore granted by the office, in the case of a constituent state bank, or by the appropriate federal regulatory authority, in the case of a constituent national bank, such trust powers shall pass to the resulting state bank; and it shall have and may exercise trust powers in the same manner and to the same extent as the constituent banks or trust companies to which such trust powers were originally issued, and no application to have or to continue to have or exercise trust powers shall be required. However, if the name of the resulting state bank differs from that of a constituent state trust company or a constituent bank having trust powers, the office shall issue a certificate to the resulting state bank showing its right to exercise the trust powers theretofore granted to the constituent banks or trust companies. All fiduciary relationships and capacities of all the constituent banks and trust companies shall, by operation of law, pass to and be assumed by the resulting bank having trust powers, in the same manner and to the same extent as such fiduciary capacities and relationships were held by any constituent bank or trust company.

(b) Upon the merger of two or more state trust companies, the resulting state trust company shall continue to have and exercise the trust powers of the constituent trust companies, and no application to have or to continue to exercise trust powers shall be required. However, if the name of the resulting state trust company differs from that of any of the constituent trust companies, the office shall issue a certificate to the resulting state trust company showing its right to exercise the trust powers theretofore granted to the constituent trust companies. All fiduciary relationships and capacities of the constituent state trust companies shall pass to and be assumed by the resulting state trust company by operation of law.

History.—s. 4, ch. 28016, 1953; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 35, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 128, ch. 92-303; s. 1790, ch. 2003-261.

Note.—Consolidation of former ss. 661.06 and 661.07.



658.48 - Loans.

658.48 Loans.—A state bank may make loans and extensions of credit, with or without security, subject to the following limitations and provisions:

(1) LOANS; GENERAL LIMITATIONS.—

(a) A bank may extend credit to any person, including any related interest of that person, up to an amount of 15 percent of its capital accounts for loans and lines of credit which are unsecured. A bank may extend credit to any person, including any related interest of that person, in any amount up to 25 percent of its capital accounts for loans and lines of credit, all components of which are amply and entirely secured. However, when outstanding loans consist of both secured and unsecured portions, the secured and unsecured portions together may not exceed 25 percent of the capital accounts of the lending bank, and the unsecured portion may not exceed 15 percent of the capital accounts of the lending bank.

(b) The commission may provide by rule for securities margin requirements.

(c) The loan limitations stated in this section shall not be enlarged by the provisions of any other section of this chapter, except as provided in subsection (5).

(2) LOANS TO EXECUTIVE OFFICERS, DIRECTORS, AND THEIR RELATED INTERESTS.—No bank shall extend credit, including the granting of a line of credit, to any of its executive officers or directors, or any related interest of that person, that, when aggregated with the amount of all other extensions of credit to that person and any related interest of that person, exceeds $25,000, unless the extension of credit has been approved in advance by a majority of the entire board of directors, with the interested party abstaining from participating, directly or indirectly, in the deliberations or voting. Such approval must be granted not more than 1 year prior to the time when such credit is extended.

(3) LOANS TO OTHER PERSONS.—A bank may not extend credit, including the granting of a line of credit, to any person, including a related interest of that person, which, if aggregated with the amount of all other extensions of credit to that person and any related interest of that person, exceeds 15 percent of the capital accounts of the lending bank, unless the extension of credit has been approved in advance by a majority of the entire board of directors or by all members of an authorized committee thereof within 1 year before the time such credit is extended.

(4) SPECIAL PROVISIONS.—

(a) A limitation of 25 percent of the capital accounts of the lending bank applies to the aggregate of all loans made to a corporation, together with all loans secured by shares of stock, bonds, or other obligations of the same corporation, unless the stocks or bonds are listed and traded on a recognized stock exchange, registered under the Securities Exchange Act of 1934, or registered with the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, or the Comptroller of the Currency, in which case no aggregate loan limit applies.

(b) A limitation of 15 percent of the capital accounts of the lending bank applies to loans made to any one borrower on the security of shares of capital stock listed and traded on a recognized exchange. A limitation of 10 percent of the capital accounts of the lending bank applies to loans made to any one borrower on the security of shares of capital stock not listed on a recognized exchange or the obligations subordinate to deposits of another bank. A limitation of 25 percent of the capital accounts of the lending state bank applies to the aggregate of all loans secured by the shares of capital stock or the obligations subordinate to deposits of any one bank.

(c) A loan may not be made by a bank:

1. On the security of the shares of its own capital stock or of its obligations subordinate to deposits.

2. On an unsecured basis for the purpose of purchasing shares of its own capital stock or its obligations subordinate to deposits.

3. On a secured or unsecured basis for the purpose of purchasing shares of the stock of its one-bank holding company.

(d) A one-bank holding company bank may make loans on its own one-bank holding company stock. For capital stock that is listed and traded on a recognized exchange, the stock may not be valued at more than 70 percent of its current market value, and for capital stock that is not listed and traded on a recognized exchange, the stock may not be valued at more than 70 percent of its current book value.

(e) In computing the total liabilities of any person, all loans or lines of credit endorsed or guaranteed as to repayment by such person and any related interest of such person must be included. Purchased participations in pools of loans which are carried as loans subject to the limits of this section must be aggregated when computing the total liabilities of a person who is a borrower, originator, seller, broker, or guarantor, or has a repurchase agreement obligation for the individual and pooled loans. The computation of total liabilities must also include all potential liabilities and obligations of the person, and any related interest, resulting from the person’s derivatives transactions, repurchase agreements, securities lending and borrowing transactions, credit default swaps, and similar contracts.

(f) All loan documentation must be written in English or contain an English translation of foreign language provisions.

(5) APPLICABILITY OF LOAN LIMITATIONS.—The loan limitations provided in this section do not apply to:

(a) Loans that are fully secured by assignment of a savings account or certificate of deposit of the lending bank;

(b) Loans that are fully secured by notes, bonds, or other evidences of indebtedness issued by the United States Government or fully guaranteed as to repayment by the United States Government or its agencies, bureaus, boards, or commissions;

(c) Loans made to district school boards if such loans are secured by the assignment of revenues reasonably expected to be received from the state and are otherwise made in compliance with statutes governing borrowings by such boards; or

(d) Purchased participations in pools of loans which are carried as investments subject to the limitations of s. 658.67.

(6) APPROVAL BY BOARD.—The requirements of this section concerning approval of lending activities by the board of directors or an authorized committee therefrom are met only if such approvals are recorded in the formal minutes of the actions of the board and its committees by name of borrower, amount of loan, maturity of loan, and general type of collateral. If, at the time of approval of a line of credit, such information is not available, the name of the borrower and the amount of the approved line of credit must be recorded in the minutes. Any action required by this section may be taken pursuant to s. 607.0820(4) if the minutes of the proceedings of the board or of the committee reflect such action and each director taking such action signs the minutes reflecting such action at the next regular meeting of the board or committee attended by such director.

(7) LIABILITY OF OFFICERS AND DIRECTORS.—Officers and directors are personally liable, jointly and severally, for any loss that may be occasioned by a willful violation of this section.

(8) If a bank’s capital has been diminished by losses so that its ability to honor legally binding written loan commitments is impaired, the office may approve limited expansion of the lending limitations set forth in this section.

(9) FEDERAL RESTRICTIONS AND LIMITATIONS.—This section does not expand, enlarge or otherwise affect lending limits, restrictions, or procedures now provided by federal law applicable to state banks in conjunction with any loan or loans to any borrower or class of borrowers.

History.—s. 2, ch. 28016, 1953; s. 1, ch. 57-42; s. 1, ch. 63-322; ss. 12, 35, ch. 69-106; s. 1, ch. 69-297; s. 1, ch. 69-300; s. 164, ch. 71-355; s. 1, ch. 74-164; s. 3, ch. 76-168; s. 4, ch. 76-177; s. 1, ch. 77-457; ss. 38, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; ss. 30, 51, ch. 84-216; ss. 36, 58, ch. 85-82; s. 20, ch. 89-229; s. 183, ch. 90-179; s. 1, ch. 91-307; ss. 1, 129, ch. 92-303; s. 19, ch. 2001-243; s. 1791, ch. 2003-261; s. 18, ch. 2004-340; s. 101, ch. 2004-390; s. 28, ch. 2011-194; s. 79, ch. 2012-5.

Note.—Former s. 659.17.



658.491 - Commercial loans by financial institutions.

658.491 Commercial loans by financial institutions.—

(1) In making collateralized commercial loans secured by accounts, contract rights, or other receivables, any bank may charge and collect audit charges in addition to interest. All such audit charges shall be excluded from interest in determining compliance with chapter 687, relating to interest and usury.

(2) For purposes of this section, “audit charges” means all charges payable to the bank or any of its affiliates for auditing, verifying, or otherwise evaluating accounts, contract rights, or other receivables prior to or during the term of the collateralized commercial loan. The amount of the charges shall be determined by written agreement between the borrower and the bank or any such affiliate. The parties may, without limitation, establish audit charges as a percentage of the total amount of receivables outstanding from time to time.

(3) Nothing contained in this section shall:

(a) Prohibit a bank from collecting charges other than audit charges; or

(b) Render other charges “interest” for purposes of determining compliance with chapter 687.

History.—ss. 1, 2, ch. 90-41; s. 1, ch. 91-307; s. 1, ch. 92-303.



658.51 - Banks authorized to make commodity loans.

658.51 Banks authorized to make commodity loans.—

(1) Banks may make loans known and described as “commodity loans” on the obligations of any person, firm, copartnership, association, or corporation, in the form of notes or drafts secured by shipping documents, warehouse receipts, or other such documents transferring or securing title covering readily marketable nonperishable staples when such property is fully covered by insurance if it is customary to insure such staples, in the following percentages of the capital accounts of the bank:

(a) Twenty-five percent, when the market value of such staples securing such obligation is not at any time less than 115 percent of the face amount of such obligation.

(b) Thirty percent, when the market value of such staples securing such obligation is not at any time less than 120 percent of the face amount of such obligation.

(c) Thirty-five percent, when the market value of such staples securing such obligation is not at any time less than 125 percent of the face amount of such obligation.

(d) Forty percent, when the market value of such staples securing such obligation is not at any time less than 130 percent of the face amount of such obligation.

(e) Forty-five percent, when the market value of such staples securing such obligation is not at any time less than 135 percent of the face amount of such obligation.

(f) Fifty percent, when the market value of such staples securing such obligation is not at any time less than 140 percent of the face amount of such obligation.

(2) The increased loan limitation provided by this section shall not apply to obligations of any one person, firm, copartnership, association, or corporation arising from the same transaction or secured upon the identical staples for more than 10 months.

History.—s. 2, ch. 28016, 1953; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 41, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303.

Note.—Former s. 659.19.



658.53 - Borrowing; limits of indebtedness.

658.53 Borrowing; limits of indebtedness.—

(1) Subject to the limitations imposed by this chapter on the indebtedness of state banks and trust companies, a state bank or trust company may borrow money and issue evidences of indebtedness for a loan for temporary purposes in the usual course of its business.

(2) A state bank may at any time, pursuant to action taken by its board of directors, and after obtaining the written approval of the office and the approval of stockholders holding not less than two-thirds of the outstanding stock of the bank entitled to vote, evidenced either in a writing signed by the stockholders or by vote at a legally called and held meeting of the stockholders, issue and sell convertible and nonconvertible capital notes and convertible and nonconvertible capital debentures having a final maturity of not more than 25 years from the date of issue, in such amounts and under such terms and conditions as shall be approved by the office. If deemed necessary by the office, reasonable provisions for the amortization of the principal amount thereof may be required. The principal amount of the capital notes and capital debentures is subject to the limitations imposed by this chapter on indebtedness of state banks and trust companies. Capital notes and capital debentures issued pursuant to the provisions of this subsection, and the claims of holders thereof, shall be subordinate to the claims of depositors and all other creditors of the issuing state bank, regardless of whether the claims of, or the liability of the issuing bank to, the depositors arose before or after the issuance of such capital notes or debentures, but shall be superior to the claims of shareholders for dividends, reserve profits, or other claims on account of shares of capital stock held by them. The holders of the capital notes and the holders of the capital debentures shall not be held individually responsible as such holders for any debts, contracts, or engagements of the issuing state bank and shall not be liable for assessments.

(3) No state bank or trust company shall at any time be indebted, or in any way liable, to an amount exceeding the amount of its unimpaired capital stock plus 50 percent of the amount of its unimpaired surplus fund and unimpaired undivided profits fund, except on account of demands of the nature following:

(a) Moneys deposited with or collected by the bank.

(b) Bills of exchange or drafts drawn against money actually on deposit to the credit of the state bank or due thereto.

(c) Liabilities to the stockholders of the state bank or trust company for dividends and reserve profits.

(d) Liabilities incurred under the provisions of the Federal Reserve Act.

(e) Liabilities incurred under the provisions of the Federal Deposit Insurance Act.

(f) Liabilities incurred under the provisions of the Federal Home Loan Bank Act.

(g) Liabilities created by the endorsement of accepted bills of exchange payable abroad actually owned by the endorsing bank and discounted at home or abroad.

(h) Liabilities incurred under the provisions of ss. 2.3 and 2.4 of Title II of the federal Farm Credit Act of 1971, as amended, 12 U.S.C. ss. 2074 and 2075, subject to the limitations therein contained.

(i) Liabilities incurred for moneys borrowed from a bank when such borrowing is made with the express written approval of the office.

(j) Liabilities incurred for funds purchased from the United States Department of the Treasury.

(k) Liabilities incurred for federal funds purchased.

(4) Unrepaid proceeds of sales of capital notes and capital debentures are considered part of the aggregate amount of capital and surplus in computing loan and investment limitations if the issuing bank is not in default.

(5) Subordinated debt may not be sold, bartered, or exchanged at the main office or branch office or in any other premise of the bank or trust company.

History.—s. 2, ch. 28016, 1953; s. 1, ch. 65-260; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 43, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 130, ch. 92-303; s. 1792, ch. 2003-261; s. 29, ch. 2011-194.

Note.—Former s. 659.23.



658.60 - Depositories of public moneys and pledge of assets.

658.60 Depositories of public moneys and pledge of assets.—

(1) Banks shall be depositories of public moneys; they may also be employed as financial agents of the state and its political subdivisions, and they shall perform such reasonable duties as such depositories and financial agents as may be required of them. Banks so designated shall give satisfactory security for the safekeeping and prompt payment of the public moneys deposited with them and for the faithful performance of their duties as financial agents of the state and its political subdivisions as provided in chapter 280. A bank or trust company may also pledge its assets to:

(a) Enable it to act as agent for the sale of obligations of the United States.

(b) Secure borrowed funds.

(c) Secure deposits when the depositor is required by law to obtain such security.

(d) Comply with the requirements of any other law.

(2) Notwithstanding any other provision of this section or the provisions of any other law requiring security for deposits of funds in the form of surety bond, in the form of the deposit or pledge of securities, or in any other form, security for such deposits shall not be required to the extent that such deposits are insured under the provisions of the Federal Deposit Insurance Act, as now or hereafter amended. Recognition is accorded to the custom and usage, and its practicality, of the deposit or pledge of securities by banks, as security for deposits, in an aggregate amount which, because of the fluctuation from time to time of the aggregate amount of the deposits secured thereby, may at times be in an amount in excess of the required amount of such security without withdrawing and redepositing securities with each decrease and increase of the aggregate amount of deposits secured thereby. In order to effectuate the provisions of the first sentence of this subsection, whenever the amount of securities deposited or pledged exceeds the amount required for the deposits secured thereby, securities in an amount equal to such excess shall, for all purposes and laws, while such excess exists be, and be treated as, freed and discharged from such deposit and pledge even though not physically withdrawn or removed from such deposit or pledge. However, such excess securities which are not physically withdrawn or removed from deposit or from the pledge thereof shall immediately and automatically, for all purposes and laws, be, and be treated as, redeposited and repledged at such time or times as, and to the extent that, there is an increase in the amount of security required for funds deposited with the bank.

(3) Any notes, bonds, or other securities, other than shares of stock, in which a state bank is authorized by law to invest any of its funds shall be accepted as satisfactory security for the deposit of funds, for the safekeeping and prompt payment of moneys deposited, for the faithful performance of duties as fiscal or financial agent, and for any other purpose for which security is required, whether such moneys so deposited be funds of or under the control of, or the security is required by, the state or any political subdivision thereof or any officer of the state or any political subdivisions thereof or whether the security is required by any other law. The provisions of this subsection shall be cumulative and shall not be subject to the restrictions or the provisions of any other law relating to the type, characteristics, or form of securities acceptable or required in connection with deposits of any public or other funds or the qualification of depositories therefor, or acceptable or required by any law.

History.—s. 2, ch. 28016, 1953; ss. 12, 35, ch. 69-106; ss. 1, 2, ch. 69-185; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 50, 151, 152, ch. 80-260; s. 452, ch. 81-259; s. 9, ch. 81-285; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 131, ch. 92-303; s. 129, ch. 2005-2.

Note.—Former s. 659.24.



658.67 - Investment powers and limitations.

658.67 Investment powers and limitations.—A bank may invest its funds, and a trust company may invest its corporate funds, subject to the following definitions, restrictions, and limitations:

(1) INVESTMENTS NOT SUBJECT TO LIMITATION.—A bank or trust company may invest without limitation in the following:

(a) Direct obligations of the United States Government.

(b) Obligations of agencies created by act of the United States Congress and authorized thereby to issue securities or evidences of indebtedness, regardless of guarantee of repayment by the United States Government.

(c) Collateralized obligations guaranteed by agencies created by an act of the United States Congress.

(d) Public housing authority obligations.

(e) General obligations of the states of the United States and of the political subdivisions and municipalities thereof.

(f) Obligations issued by the State Board of Education under authority of the State Constitution or applicable statutes.

(g) Tax anticipation certificates or warrants of counties or municipalities having maturities not exceeding 1 year.

(h) Prerefunded municipal bonds, the principal and interest of which are secured by the principal and interest of a direct obligation of the United States Government.

(i) The sale of federal funds on a daily or term basis to a Federal Reserve Bank or Federal Home Loan Bank. However, a bank may not sell at any one time federal funds to any individual bank in an amount exceeding 100 percent of the capital accounts of the selling bank.

(j) Demand, savings, or time deposits or accounts of any insured state or federal financial institution.

(k) Bankers’ acceptances which are eligible for purchase by federal reserve banks.

(l) Securities of, or other interests in, any open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C. ss. 80a-1 et seq., as amended from time to time, provided that the portfolio of such investment company or investment trust is limited to United States Government obligations and to repurchase agreements fully collateralized by such United States Government obligations, and provided further that any such investment company or investment trust shall take delivery of such collateral either directly or through an authorized custodian.

(2) INVESTMENTS SUBJECT TO LIMITATION OF TWENTY-FIVE PERCENT OF TOTAL ASSETS.—Up to 25 percent of the total assets of the purchasing bank or trust company may be invested in the following:

(a) Any single issue of revenue bonds or certificates of the states of the United States or of the political subdivisions and municipalities thereof.

(b) Bonds or other obligations of the Inter-American Development Bank.

(c) Bonds or other obligations of the International Bank for Reconstruction and Development or the International Finance Corporation.

(3) INVESTMENTS SUBJECT TO LIMITATION OF TWENTY-FIVE PERCENT OF CAPITAL ACCOUNTS.—Up to 25 percent of the capital accounts of the purchasing bank or trust company may be invested in:

(a) Bonds or other obligations of the African Development Bank.

(b) Corporate obligations of any one corporation that is not an affiliate or subsidiary of the bank or trust company.

(4) INVESTMENTS SUBJECT TO LIMITATION OF TEN PERCENT OR LESS OF CAPITAL ACCOUNTS.—

(a) Up to 10 percent of the capital accounts of the purchasing bank or trust company may be used to invest in any single issue of industrial development bonds issued for the benefit of a specified corporation.

(b) Up to an aggregate of 10 percent of the capital accounts of the purchasing bank or trust company may be used to invest in tax lien certificates.

(c) Up to 5 percent of the capital accounts of the purchasing bank or trust company may be used to invest in or purchase bonds or other evidences of indebtedness of the State of Israel.

(d) Up to 2 percent of the capital accounts of the purchasing bank or trust company may be used to invest in the stock of a community corporation organized to promote the physical, social, or moral well-being of the members of the community where the bank or trust company is located.

(e) Up to 1 percent of the capital accounts of the purchasing bank or trust company may be used to invest in the stock of the Housing Development Corporation of Florida. The purchasing bank or trust company may thereafter deal in the securities or other evidences of debt of such corporation as provided for in chapter 420.

(f) Up to 10 percent of the capital accounts of a bank or trust company may be invested in any capital participation instrument or evidence of indebtedness issued by Enterprise Florida, Inc., pursuant to the Florida Small and Minority Business Assistance Act.

(5) INVESTMENTS IN RELATED COMPANIES.—A bank or trust company may invest in the stock of incorporated companies to the extent hereinafter defined:

(a) Stock of the Federal Reserve bank or the Federal Home Loan bank of this district may be purchased and retained as required to maintain membership in the system.

(b) Stock of the Federal National Mortgage Association may be purchased and retained as required in connection with mortgage transactions with that association.

(c) Up to 10 percent of the capital accounts of a bank may be invested in a clearing corporation as defined in s. 678.1021.

(d) Up to 10 percent of the capital accounts of a bank may be invested in the capital stock of a banker’s bank, except that in no event shall the purchase of such stock result in the acquisition of more than 5 percent of any class of voting securities of such banker’s bank.

(6) INVESTMENTS IN CORPORATIONS.—Up to an aggregate of 10 percent of the total assets of a bank may be invested in the stock, obligations, or other securities of subsidiary corporations or other corporations or entities, except as limited or prohibited by federal law, and except that during the first 3 years of existence of a bank, such investments are limited to 5 percent of the total assets. The commission by rule, or the office by order, may further limit any type of investment made pursuant to this subsection if it finds that such investment would constitute an unsafe or unsound practice.

(7) INVESTMENTS IN REAL ESTATE AND EQUIPMENT.—A bank or trust company may invest in real estate and equipment to the extent hereinafter defined:

(a)1. Up to 60 percent of the capital accounts of the bank or trust company may be invested in the direct ownership of, or in leasehold interests in, land and buildings utilized or to be utilized by the bank or trust company in the transaction of its business. This limitation applies to assets subject to a lease agreement which is required to be capitalized under criteria issued by the Financial Accounting Standards Board. In lieu of such investment in real estate, with the prior written approval of the office, up to 60 percent of the capital accounts of the bank or trust company may be invested in the stock of a corporation which owns the land and buildings within which the business of the bank or trust company is or will be transacted.

2. The real estate investment limitations provided by this subsection may not be exceeded except with the prior written approval of the office.

(b) A bank or trust company may own or lease furniture, fixtures, machinery, and equipment such as may be necessary to the transaction of its business.

(8) INVESTMENTS IN PERSONAL PROPERTY.—A bank or trust company may own or lease personal property acquired upon the specific request and for the use of a customer and may incur such additional obligations as may be incident to becoming an owner and lessor of such property. In addition, a bank or trust company may purchase leases as provided by rules of the commission.

(9) ACQUISITIONS OF PROPERTY AS SECURITY.—A bank or trust company may acquire property of any kind to secure, protect, or satisfy a loan or investment previously made in good faith, and such property shall be entered on the books of the bank or trust company and held and disposed of subject to the following conditions and limitations:

(a) The book entry shall be the lesser of the balance of the loan or investment plus acquisition costs and accrued interest or the appraisal value or market value of the property acquired which shall be determined and dated within 1 year prior to or 90 days after the date of acquisition and in compliance with s. 655.60.

(b) The bank or trust company shall have evidence of ownership of all property acquired and shall maintain subsidiary ledgers adequate to the separate recording of all income and expense attributable to its ownership of such property.

(c) Unless an extension of time is approved in writing by the office, real estate shall be sold or charged off within 5 years of the date of acquisition, and personal property shall be sold or charged off within 6 months of the date of acquisition.

(d) The bank will maintain appraisal reports required by s. 655.60.

(10) SPECIAL PROVISIONS.—

(a) The bonds or other obligations described in this section are not eligible for investment unless current as to all payments of principal and interest and otherwise supported as to investment quality and marketability by a credit rating file compiled and maintained in current status by the purchasing bank or trust company. Banks and trust companies shall establish written policies and procedures to evaluate the systemic and specific risks and benefits associated with all investments authorized in this section before making such investments and must provide for appropriate risk management and monitoring for the duration of the investment. An investment decision may not be based solely on the rating of the bond or other obligation by an investment rating service. The office may require a bank or trust company to divest itself of any investment that the office determines creates excessive risk or that has an associated risk that exceeds the ability of the bank or trust company to properly evaluate and manage.

(b) Investment securities shall be entered on the books of the bank or trust company at the fair market value on the date of acquisition. Premiums paid in excess of par value shall be amortized over the life of the security or to the first call date at its call price and thereafter to subsequent call dates at their respective call prices until maturity. Discount may be accredited over the life of the security.

(11) OTHER INVESTMENTS; SUBJECT TO APPROVAL.—A bank or trust company may make such other investments as the commission approves by rule.

History.—s. 2, ch. 28016, 1953; s. 1, ch. 57-24; s. 1, ch. 59-22; s. 1, ch. 59-24; ss. 1, 2, ch. 65-177; s. 1, ch. 65-185; s. 1, ch. 67-261; ss. 12, 22, 35, ch. 69-106; s. 18, ch. 69-216; s. 1, ch. 70-411; s. 1, ch. 70-439; s. 1, ch. 71-167; s. 1, ch. 74-223; s. 1, ch. 76-154; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 57, 151, 152, ch. 80-260; s. 455, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 1, 2, ch. 82-194; ss. 18, 46, ch. 82-214; s. 3, ch. 83-48; s. 2, ch. 83-152; s. 3, ch. 84-166; ss. 31, 51, ch. 84-216; ss. 37, 58, ch. 85-82; ss. 18, 32, ch. 85-104; s. 27, ch. 91-244; s. 1, ch. 91-307; ss. 1, 133, ch. 92-303; s. 28, ch. 94-322; s. 1793, ch. 2003-261; s. 19, ch. 2004-340; s. 102, ch. 2004-390; s. 23, ch. 2007-157; s. 6, ch. 2011-97; s. 436, ch. 2011-142; s. 31, ch. 2011-194.

Note.—Former s. 659.20.



658.73 - Fees and assessments.

658.73 Fees and assessments.—

(1) Each state bank and state trust company shall pay to the office examination fees and assessments as follows:

(a) A semiannual fee of $2,500; and

(b) A semiannual assessment, each in such amount as may be determined by the commission, by rule, but not exceeding 15 cents for each $1,000 of total assets as shown on the statement of condition of the bank or trust company as of the last business day in June and the last business day in December in each year. In its determination, the commission may consider examination fees and application fees received from banks and trust companies in setting the semiannual assessment for purposes of meeting the cost of regulation of banks and trust companies subject to this chapter.

(2) Applications filed with the office shall be accompanied by payment of the following nonrefundable fees:

(a) Fifteen thousand dollars for each application for authority to organize a new state bank or state trust company.

(b) Two thousand five hundred dollars for each application by an existing bank or association for trust powers.

(c) Seven thousand five hundred dollars for each application for authority to acquire a controlling interest in a state bank or state trust company; however, if more than one bank or trust company is being acquired in any such application, the fee shall be increased by $3,500 for each additional bank or trust company. However, in no event shall the fee exceed $15,000.

(d) Seven thousand five hundred dollars for each application for conversion of a national bank to a state bank.

(e) One thousand five hundred dollars for each application to establish a branch by any other state bank or state trust company that does not qualify for the branch notification process.

(f) One thousand five hundred dollars for each application for authority to establish a trust service office of a state trust company or of a trust department of a state bank or association, and a like amount for each application by a bank or association with trust powers which is not a state bank or state association for authority to establish a trust service office at a state bank, state association, or state credit union.

(g) Seven thousand five hundred dollars for each application for a merger or consolidation; however, if three or more banks or trust companies are involved in any such application, the fee shall be $3,500 for each involved institution. However, in no event shall the fee exceed $15,000.

(h) Two thousand five hundred dollars to establish a successor institution.

(i) Seven hundred fifty dollars for each application by a state bank or trust company not operating in a safe and sound manner for relocation of its main office.

(j) Two thousand five hundred dollars for each application for the purchase of assets and the assumption of liabilities.

(3) If, as a result of any application filed with the office, the office determines that an examination is necessary to assess the financial condition of any financial institution, the applying financial institution shall pay to the office a nonrefundable examination fee, pursuant to s. 655.045(1).

(4) Any individual or entity other than a financial institution chartered in this state must pay to the office $25 for each “certificate of good standing” certifying that a state-chartered financial institution is licensed to conduct business in this state under the financial institutions codes. All such requests shall be in writing. The office shall waive this fee when the request is by a state or federal regulatory agency or law enforcement agency.

(5) The amounts of all fees and assessments provided for in this section shall be deemed to be maximum amounts; and the commission has the authority to establish, by rule, and from time to time to change, fees and assessments in amounts less than the maximum amounts stated in this section.

History.—s. 1, ch. 28016, 1953; s. 1, ch. 63-182; s. 1, ch. 67-381; ss. 12, 35, ch. 69-106; s. 1, ch. 70-263; ss. 1, 2, ch. 73-69; s. 1, ch. 73-119; s. 2, ch. 75-162; s. 3, ch. 76-168; s. 1, ch. 76-177; s. 2, ch. 77-157; s. 1, ch. 77-457; ss. 96, 151, 152, ch. 80-260; s. 457, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 19, 46, ch. 82-214; s. 2, ch. 83-129; s. 2, ch. 84-42; ss. 39, 58, ch. 85-82; s. 2, ch. 87-191; s. 5, ch. 90-197; s. 1, ch. 91-307; ss. 1, 135, ch. 92-303; s. 14, ch. 93-111; s. 2, ch. 94-203; s. 13, ch. 96-168; s. 12, ch. 97-30; s. 17, ch. 2001-243; s. 1795, ch. 2003-261; s. 20, ch. 2004-340; s. 103, ch. 2004-390.

Note.—Former s. 658.08.



658.79 - Taking possession of insolvent state banks or trust companies.

658.79 Taking possession of insolvent state banks or trust companies.—Whenever the office has reason to conclude, based upon the reports furnished to it by a state bank or trust company examiner or upon other satisfactory evidence, that any state bank or trust company:

(1) Is insolvent or imminently insolvent; or

(2) Is transacting its business in an unsound, unsafe, or unauthorized manner such that it is threatened with imminent insolvency,

the office may, in its discretion, forthwith designate and appoint a liquidator or receiver to take charge of the assets and affairs of such bank or trust company and require of him or her such bond and security as the office deems proper, not exceeding double the amount that may come into his or her hands. The office may enlist the services of any state or local law enforcement agency in taking possession and securing the assets of the bank or trust company.

History.—ss. 102, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 136, ch. 92-303; s. 541, ch. 97-102; s. 1796, ch. 2003-261.



658.80 - Appointment of receiver or liquidator.

658.80 Appointment of receiver or liquidator.—

(1) Upon taking possession of a state bank or trust company pursuant to s. 658.79, the office shall appoint either a receiver to conserve the assets of the institution or a liquidator to liquidate the assets of the institution and wind up its affairs.

(2) The Federal Deposit Insurance Corporation or any appropriate federal agency shall be appointed by the office as receiver or liquidator of any state bank, the deposits of which are to any extent insured by the corporation, and which shall have been closed by the office. Upon appointment, the corporation may act without bond as receiver or liquidator and shall have and possess all the powers and privileges provided by the laws of this state with respect to a receiver or liquidator, respectively, of such institution, its depositors and other creditors. If the corporation declines to accept the tendered appointment, the office may appoint and thereafter dismiss or replace such other receiver or liquidator as deemed necessary or advisable.

History.—ss. 103, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 137, ch. 92-303; s. 1797, ch. 2003-261.



658.81 - Office action; notice and court confirmation.

658.81 Office action; notice and court confirmation.—The office, immediately upon appointing such liquidator or receiver, shall serve notice upon any other person having the charge or management of any such bank or trust company, informing him or her of its action in appointing such liquidator or receiver and notifying him or her that the office will apply on a date named therein, not to exceed 10 days from the date of service of such notice, to a circuit judge in the court circuit in which the principal office of such bank or trust company is located for an order confirming its action. A copy of such application together with a notice of hearing thereon shall be served on the person receiving the above notice prior to the time set for such hearing. Such proceedings shall be given precedence over other cases pending in such court and shall in every way be expedited. Upon the office’s showing at the hearing on such application that such bank or trust company is insolvent or threatened with imminent insolvency, the court shall enter an order confirming the action of the office and the appointment of such liquidator or receiver; otherwise, the court shall enter an order dismissing the liquidator or receiver, and such liquidator or receiver shall relinquish his or her control over the assets and affairs of such bank or trust company.

History.—ss. 104, 152, ch. 80-260; ss. 2, 3, ch. 81-318; ss. 20, 46, ch. 82-214; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 542, ch. 97-102; s. 1798, ch. 2003-261.



658.82 - Receiver; powers and duties.

658.82 Receiver; powers and duties.—

(1) When the Federal Deposit Insurance Corporation or other appropriate federal agency is appointed receiver of the bank, it may proceed independently with the receivership pursuant to its rules and regulations.

(2) Any other receiver appointed pursuant to s. 658.80 shall be subject to the supervision of the office and shall have the power to:

(a) Take possession of the books, records, and assets of every description of the bank or trust company and sue for and collect all debts, dues, and claims belonging to the bank or trust company;

(b) Operate the business of the bank or trust company pursuant to the authority granted by its articles of incorporation and the laws of this state in an effort to manage and conserve the assets of the bank or trust company and place such bank or trust company in a sound, safe, and solvent condition;

(c) Sue for and defend, compromise, and settle all claims involving the bank or trust company;

(d) Subject to approval by the circuit court, sell any or all real and personal property of the bank or trust company and sell or compound all bad or doubtful debts;

(e) Pay all expenses of the receivership, which expenses shall be a first charge against the assets of the bank or trust company;

(f) Borrow such sum of money as may be necessary or expedient to protect and conserve the assets and business of the bank or trust company and, in connection therewith, to secure such borrowings by the pledge, hypothecation, or mortgage of the assets of the bank or trust company; and

(g) If necessary to pay the debts of such bank or trust company, sue for and enforce the individual liability of the stockholders.

(3) Within 30 days of her or his appointment, the receiver shall file a statement of condition of the bank or trust company with the office, in addition to such other interim reports as the office may require. Upon receipt of the report of condition, the office may:

(a) Upon a finding that the bank or trust company is in a safe, sound, and solvent condition, surrender possession of such bank or trust company bank to its directors for the purpose of permitting the bank or trust company to resume business on such terms and conditions as the office shall prescribe;

(b) Appoint a liquidator to immediately liquidate the assets of the bank or trust company and wind up its affairs;

(c) Grant a further period of time to the receiver to rehabilitate the affairs of the bank or trust company; or

(d) Appoint a new receiver.

History.—ss. 105, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 138, ch. 92-303; s. 543, ch. 97-102; s. 1799, ch. 2003-261.



658.83 - Liquidator; powers and duties.

658.83 Liquidator; powers and duties.—

(1) When the Federal Deposit Insurance Corporation or other appropriate federal agency is appointed liquidator or makes a decision to liquidate a bank of which it has been appointed receiver, it may proceed independently with liquidation pursuant to its rules and regulations.

(2) Any other liquidator appointed pursuant to s. 658.80 shall, subject to the supervision of the office, have the power to:

(a) Take possession of the books, records, and assets of every description of the bank or trust company and sue for and collect all debts, dues, and claims belonging to the bank or trust company;

(b) Sue for and defend, compromise, and settle all claims involving the bank or trust company;

(c) Subject to approval by the circuit court, sell any or all of the real and personal property of the bank or trust company and sell or compound all bad or doubtful debts;

(d) Pay all expenses incurred in the liquidation process, which expenses shall be a first charge against the assets of the bank or trust company and shall be fully paid before any final distribution or payment of dividends to creditors, shareholders, or stockholders;

(e) Borrow such sum of money as may be necessary or expedient in aiding in the liquidation of the bank or trust company and, in connection therewith, to secure such borrowings by the pledge, hypothecation, or mortgage of the assets of the bank or trust company; and

(f) If necessary to pay the debts of such bank or trust company, sue for and enforce the individual liability of the stockholders.

(3) Such liquidator shall pay all moneys received to the Chief Financial Officer to be held as a special deposit for the use and benefit of the creditors subject to the order of the office and also shall make reports quarterly, or when called upon, to the office of all her or his acts and proceedings.

History.—ss. 106, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 139, ch. 92-303; s. 544, ch. 97-102; s. 1800, ch. 2003-261.



658.84 - Transfers by banks and other acts in contemplation of insolvency.

658.84 Transfers by banks and other acts in contemplation of insolvency.—

(1) Any and all transfers of the notes, bonds, bills of exchange, or other evidences of debt owing to any bank or trust company or of deposits to its credit; all assignments of mortgages, securities, or real estate or of any judgments or decrees in its favor; all deposits of money, bullion, or other valuable thing for its use or for the use of any of its stockholders or creditors; and all payments of money to either, made after the commission of an act of insolvency or in contemplation thereof made with a view to the preference of one creditor to another shall be void.

(2) Unsecured claims for payment against any financial institution shall have the following priority for any distribution made after July 3, 1992:

(a) Expenses of the liquidation or the receivership estate;

(b) State claims;

(c) Approved claims for a “deposit,” as that term is defined in 12 U.S.C. s. 1813(l);

(d) Approved claims for other general creditors;

(e) Approved claims for obligations subordinate to deposits and other general liabilities; and

(f) Shareholders’ claims in proportion to the stock held by them respectively or their interest therein as appearing.

(3) Except in any action brought by the office, no attachment, injunction, or execution shall be enforced against such financial institution or any of its property before final judgment in any suit, action, or proceeding in any state or federal court.

History.—s. 4, ch. 28016, 1953; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 107, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 213, ch. 92-303; s. 1801, ch. 2003-261.

Note.—Former s. 661.20.



658.90 - Receivers or liquidators under supervision of office.

658.90 Receivers or liquidators under supervision of office.—The provisions of ss. 658.79-658.96 shall apply to all receivers or liquidators of any bank or trust company heretofore appointed by the order of any circuit court, and all such receivers or liquidators, both those hereunder and those hereafter appointed by the circuit court, shall at all times be under the supervision and control of the office and subject at all times to summary discharge and dismissal by it. Any vacancy in such receivership may be filled by the office at any time.

History.—s. 4, ch. 28016, 1953; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 113, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 62, ch. 99-3; s. 1802, ch. 2003-261.

Note.—Former s. 661.26.



658.94 - Prima facie evidence.

658.94 Prima facie evidence.—The general ledger, list of claimants, examiner’s final report made at the time of the failure of the bank or trust company, and such other records of the office’s office relating to any closed bank or trust company, or any duly authenticated copy thereof, shall be prima facie evidence of the subject matter therein set forth.

History.—s. 4, ch. 28016, 1953; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 117, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1803, ch. 2003-261.

Note.—Former s. 661.38.



658.95 - Voluntary liquidation.

658.95 Voluntary liquidation.—Any bank or trust company may go into liquidation and be closed by a vote of its stockholders owning two-thirds of its stock. Whenever a vote is taken to go into liquidation, the board of directors shall cause this fact to be certified to the office and publication thereof to be made for a period of 2 months in a newspaper of general circulation located in the county in which the bank or trust company is closing up its affairs and notifying its creditors to present their claims against the bank or trust company for payment.

History.—s. 4, ch. 28016, 1953; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 118, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1804, ch. 2003-261.

Note.—Former s. 661.39.



658.96 - Procedure in voluntary liquidation.

658.96 Procedure in voluntary liquidation.—When a bank or trust company decides to go into voluntary liquidation, the president and cashier, or other appropriate officers, shall, before beginning publication of the notice required by law, furnish the office with a full and complete detailed statement of the affairs of the bank or trust company and shall thereafter forward to the office on the first Monday in each month a like detailed statement until all of the liabilities of the bank or trust company shall have been settled in full, provided that, if the office is not satisfied with the report of any bank or trust company intending to go into voluntary liquidation, or if at any time it is not satisfied with the progress of such liquidation, it shall have full authority to proceed under s. 658.80, or otherwise, as the law directs.

History.—s. 4, ch. 28016, 1953; ss. 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 119, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1805, ch. 2003-261.

Note.—Former s. 661.40.



658.995 - Credit Card Bank Act.

658.995 Credit Card Bank Act.—

(1) This section may be cited as the “Credit Card Bank Act.”

(2) As used in this section, the term:

(a) “Credit card” means any type of arrangement or loan agreement pursuant to which a domestic lender or credit card bank gives a borrower the privilege of using a credit card or other credit confirmation or device of any type in transactions out of which debt arises, including:

1. By the domestic lender or credit card bank honoring a draft or similar order for the payment of money created, authorized, issued, or accepted by the borrower; or

2. By the domestic lender or credit card bank paying or agreeing to pay the borrower’s obligation.

(b) “Credit card account” means an arrangement between a domestic lender or credit card bank and a borrower for the creation of debt pursuant to a credit card and under which:

1. The domestic lender or credit card bank may permit the borrower to create debt from time to time;

2. The unpaid balance of principal of such debt and the loan, finance, or other appropriate charges are debited to an account;

3. A loan finance charge is computed or an interest rate is imposed upon the outstanding balances of the borrower’s account from time to time; and

4. The domestic lender or credit card bank is to render bills or statements to the borrower at regular intervals, the amount of which bills or statement is payable by and due from the borrower on a specified date as stated in such bill or statement or, at the option of the borrower but subject to the terms and conditions of the credit card account, may be paid by the borrower in installments.

(c) “Credit card bank” means a national bank that has its principal place of business in this state or a bank organized under the laws of this state, the activities of which are limited by law to those permitted pursuant to subsection (3).

(d) “Domestic lender” means any bank, savings and loan association, credit union, or other business organization organized or chartered under the laws of this state or of the United States, which in any event is authorized by law to accept deposits and make loans and has its principal place of business in this state.

(e) “Foreign lender” means any bank, savings and loan association, credit union, or other business organization organized or chartered under the laws of the United States, or any state other than this state or the District of Columbia, which in any event is authorized by law to accept deposits and make loans and has its principal place of business outside this state.

(f) The term “business organization” shall have the meaning set forth in s. 658.27(1)(b).

(3) Subject to the provisions of this section and to the approval of the office, any domestic lender, foreign lender, or business organization may organize, own, and control a credit card bank on the terms and conditions provided in this section:

(a) If the credit card bank is to be organized under the laws of this state, such bank shall be organized as provided in this section;

(b) In connection with the application to organize or to control a credit card bank, the applicant shall pay to the office a filing fee as provided in s. 658.73 for the formation of a bank or trust company;

(c) The shares of a credit card bank shall be owned solely by a domestic lender, a foreign lender, or a business organization;

(d) The credit card bank shall accept deposits only at a single location in this state;

(e) The credit card bank shall at all times maintain capital stock and paid-in surplus as required by regulatory policies of the commission and office but in no event less than $4 million;

(f) The credit card bank may engage only in the business of soliciting, processing, and making loans pursuant to credit card accounts and conducting such other activities as may be necessarily incident thereto;

(g) The credit card bank may not accept demand deposits or deposits that the depositor has the ability to withdraw by check or similar means for payment to third parties or others;

(h) The credit card bank may accept savings or time deposits of only $100,000 or more;

(i) The credit card bank must, prior to opening, obtain and thereafter maintain insurance of its deposits by the Federal Deposit Insurance Corporation; and

(j) The credit card bank may not engage in the business of making commercial loans.

(4) A credit card account between any domestic lender or credit card bank and a borrower, wherever the borrower’s place or residence, shall be governed solely by the laws of this state and federal law unless otherwise expressly agreed in writing by the parties. However, in no case shall such a writing by the parties supersede the interest rate provisions of s. 655.954. A domestic lender or credit card bank may, as specified in the written agreement governing a credit card account, modify terms or conditions of such credit card account upon prior written notice or such modification as specified by the terms of the agreement governing the credit card account or by the Truth in Lending Act (15 U.S.C. ss. 1601 et seq.). Any such notice provided by a domestic lender or credit card bank shall specify that the borrower has the right to surrender the credit card whereupon the borrower shall have the right to continue to pay off the borrower’s credit card account in the same manner and under the same terms and conditions as then in effect. The borrower’s failure to surrender the credit card prior to the modifications becoming effective shall constitute a consent to the modifications.

(5) All credit card banks organized under the laws of this state shall be subject to the supervision, regulation, and examination of the office, and the office shall have all enforcement powers with respect thereto as are provided in the financial institutions codes.

(6) A credit card bank shall be subject to the provisions of the financial institutions codes except when any rights, powers, privileges, or provisions of the financial institutions codes are inconsistent with the rights, powers, privileges, provisions, or limitations of this section.

(7) A credit card bank shall not be considered a “bank” for the purposes of ss. 658.27-658.2953.

History.—s. 140, ch. 92-303; s. 1806, ch. 2003-261; s. 102, ch. 2013-18; s. 163, ch. 2014-17.






Chapter 660 - TRUST BUSINESS

660.25 - Definitions.

660.25 Definitions.—Subject to other definitions contained in other sections of this code, and unless the context otherwise requires, in this chapter:

(1) “Commercial department” of a bank or association having trust powers means the functional divisions or departments of the bank or association which conduct its general bank or association business, including, but not limited to, the divisions or departments which accept demand and time deposits and paychecks, but excluding the trust department.

(2) “Fiduciary account” means the estate, trust, or other fiduciary relationship which, by any governing instrument or in any other lawful manner, has been or is established or provided for with a trust company, trust department, or other person and includes the assets, rights, liabilities, and obligations thereof.

(3) “Fiduciary capacity” means the status or position, assigned or assumed, of a fiduciary.

(4) “Governing instrument” means a will, trust agreement, trust indenture, or other communication which creates or provides for a trust in any lawful form or manner; an order, judgment, or decree of a court or an appointment by a court in any form; or any other designation, appointment, agreement, statement, instruction, message, or information, the terms or effect of which creates, establishes, or otherwise provides for a fiduciary account or relationship, or the terms or effect of which creates, appoints, or otherwise provides for or requires a person to act in a fiduciary capacity, or the terms or effect of which contains or provides for grants or limitations of, or directions or instructions to or with respect to, the authorities, powers, or discretions exercisable by a fiduciary with respect to a fiduciary account. A governing instrument may be written, transcribed, or recorded or otherwise transmitted or made if the contents thereof, if not in writing, can be converted to writing which can be determined to be a sufficient transcription of the appointment, designation, directions, instructions, message, or information of the originator thereof; however, nothing in this subsection shall be construed as amending, modifying, or otherwise affecting any law relating to wills, trust agreements, or other instruments required by law to be in writing, or the execution or manner of execution or amendment of any thereof.

(5) “Investment authority” means the responsibility or power conferred by action or operation of law or by a provision of a governing instrument to make, select, or change investments.

(6) “Investment instrument” means any security as defined in s. 2(a)(1) of the Securities Act of 1933; any security of an open-end or closed-end management investment company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C. ss. 80a-1 et seq., as amended; any contract of sale of a commodity for future delivery within the meaning of s. 2(i) of the Commodity Exchange Act; or any other interest in securities, including, but not limited to, shares or interests in a private investment fund, including, but not limited to, a private investment fund organized as a limited partnership, a limited liability company, a statutory or common law business trust, a statutory trust, or a real estate investment trust, a joint venture, or any other general or limited partnership; derivatives or other interests of any nature in securities such as options, options on futures, and variable forward contracts; mutual funds; common trust funds; money market funds; hedge funds; private equity or venture capital funds; insurance contracts; and other entities or vehicles investing in securities or interests in securities whether registered or otherwise.

(7) Terms used but not defined in this chapter, but which are expressly defined in chapter 518, the financial institutions codes, chapter 732, chapter 733, chapter 734, chapter 735, chapter 736, chapter 738, chapter 744, or chapter 747, shall in this chapter, unless the context otherwise requires, have the meanings ascribed to them in said chapters; and references in any of said chapters to a “trust company” or to “trust companies” shall include every trust department as defined in s. 658.12.

History.—ss. 123, 152, ch. 80-260; s. 461, ch. 81-259; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 141, ch. 92-303; s. 17, ch. 2006-217.



660.26 - Trust department licensing.

660.26 Trust department licensing.—

(1) When authorized by the office as provided in this section, a state bank or association may establish a trust department for the purpose of conducting trust business.

(2) A written application for trust powers shall be filed with the office in such form as the commission prescribes and containing such information as the commission and office reasonably require. The application shall be accompanied by the required nonrefundable fee.

(3) Upon the filing of an application, the office shall investigate and consider:

(a) The general character and management ability of the principal executive officers of the applicant bank or association.

(b) The quality of the supervision to be given to the fiduciary activities, including the qualifications, experience, and character of the proposed principal officers of the trust department.

(c) The general condition of the applicant bank or association, and the sufficiency of earnings and earning prospects of the applicant bank or association, including the proposed trust department, to support the anticipated expenses and any anticipated operating losses of the trust department during its formative or initial years.

(d) Any other matters relevant to the application and the establishment and operation of the proposed trust department.

(4) Expenses necessarily incurred by the office in the conduct of investigations required by this section shall, in the case of applications which require investigations by the office outside the state, be assessed against the applicant bank or association on an actual-cost-incurred basis and shall be in addition to other fees required by law. Failure to promptly reimburse the office upon its demand shall be grounds for denial of such application or revocation of any approval thereof.

(5) The office shall approve the application if it finds that:

(a) The general condition of the applicant bank or association is sufficient to support the proposed trust department.

(b) The earnings and earning prospects of the applicant bank or association, including the earning prospects of the proposed trust department, are sufficient to support the anticipated expenses and any anticipated operating losses of the trust department during its formative or initial years.

(c) The capital structure of the bank or association is adequate to support the trust department.

(d) The proposed trust officers have or will be supplied with sufficient trust and related investment, financial, and managerial experience, ability, and standing to operate the trust department.

(e) Provision has been made for the trust department to occupy suitable quarters at the location specified in the application.

(6) If applicable federal law requires the approval of a federal regulatory agency for the establishment of a trust department by the applicant bank or association, approval by the office, by final order or otherwise, shall be deemed subject to approval by such federal regulatory agency, and a final order of denial by such federal regulatory agency will terminate and revoke the final or other order issued by the office approving the application.

(7) Upon approval of an application by the office and such federal regulatory agency, if required, the office shall issue and deliver to the applicant a certificate or other document granting trust powers to the applicant and authorizing it to establish a trust department and engage in trust business.

History.—ss. 131, 152, ch. 80-260; ss. 2, 3, ch. 81-318; ss. 32, 51, ch. 84-216; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1807, ch. 2003-261.



660.265 - Examination fees.

660.265 Examination fees.—Each state trust company and each state bank or association exercising trust powers shall pay to the office, within 30 days after an examination pursuant to s. 655.045, a fee for the costs of the examination by the office pursuant to s. 655.045. For the purposes of this section, the term “costs” means the salary and travel expenses of field staff which are directly attributable to its examination of the financial institution and the travel expenses of any supervisory or support staff required as a result of examination findings.

History.—s. 142, ch. 92-303; s. 1808, ch. 2003-261.



660.27 - Deposit of securities with Chief Financial Officer.

660.27 Deposit of securities with Chief Financial Officer.—

(1) Before transacting any trust business in this state, every trust company and every state or national bank or state or federal association having trust powers shall give satisfactory security by the deposit or pledge of security of the kind or type provided in this section having at all times a market value in an amount equal to 25 percent of the issued and outstanding capital stock of such trust company, bank, or state or federal stock association or, in the case of a federal mutual association, an equivalent amount determined by the office, or the sum of $25,000, whichever is greater. However, the value of the security deposited or pledged pursuant to the provisions of this section shall not be required to exceed $500,000. Any notes, mortgages, bonds, or other securities, other than shares of stock, eligible for investment by a state bank, state association, or state trust company, or eligible for investment by fiduciaries, shall be accepted as satisfactory security for the purposes of this section.

(2) The trust company, bank, or association shall provide to the Chief Financial Officer the following:

(a) Written information which includes full legal name; federal employer identification number; principal place of business; amount of capital stock; and amount of required collateral.

(b) The required information listed in paragraph (a) shall be provided annually as of September 30 and shall be due November 15.

(3) The Chief Financial Officer shall determine whether the security deposited or pledged pursuant to this section, or tendered for such deposit or pledge, is of the kind or type permitted, and has a market value in the amount required, by subsection (1). The security required by this section shall be deposited with or to the credit of, or pledged to, the Chief Financial Officer for the account of each state or national bank, state or federal association, or trust company depositing or pledging the same and shall be used, if at all, by the liquidator of such bank, association, or trust company with first priority being given to claims on account of the trust business or fiduciary functions of such bank, association, or trust company or, prior to liquidation, for the payment of any judgment or decree which may be rendered against such bank, association, or trust company in connection with its trust business or its fiduciary functions if such judgment or decree is not otherwise paid by, or out of other assets of, such bank, association, or trust company.

(4) Any security of any kind which has been deposited or pledged as provided in this section may at any time, by or upon the direction of such bank, association, or trust company which deposited or pledged such security, be withdrawn and released from such pledge provided that simultaneously therewith satisfactory security as provided in this section, in such amount, if any, as may be necessary in order to comply with the requirements of this section, is substituted for the security so withdrawn and released.

(5) With the approval of the Chief Financial Officer, each trust company, bank, or association as pledgor may deposit eligible collateral with a custodian. This custodian shall not be affiliated or related to the trust company, bank, or association. Collateral must be deposited using the collateral agreements and provisions as set forth in s. 280.041(2) and (3).

History.—s. 3, ch. 28016, 1953; ss. 11, 12, 35, ch. 69-106; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 124, 151, 152, ch. 80-260; s. 10, ch. 81-285; ss. 2, 3, ch. 81-318; s. 148, ch. 83-216; s. 1, ch. 91-307; ss. 1, 143, ch. 92-303; s. 545, ch. 97-102; s. 6, ch. 2000-352; s. 101, ch. 2002-1; s. 1809, ch. 2003-261.

Note.—Former s. 660.08.



660.28 - Exemption from bond and other security as fiduciary.

660.28 Exemption from bond and other security as fiduciary.—A trust company or trust department maintaining security with the Chief Financial Officer as required by s. 660.27 shall not be required by the state or any of its political subdivisions or by a court of this state to furnish any bond or other security as a condition of, or in connection with, acting in any fiduciary capacity which such trust company or trust department is lawfully permitted to accept or assume.

History.—s. 3, ch. 28016, 1953; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 125, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1810, ch. 2003-261.

Note.—Former s. 660.07.



660.29 - Use of personnel and facilities.

660.29 Use of personnel and facilities.—To the extent not prohibited by law, the trust department of a bank or association, for or in connection with any of its fiduciary functions or trust business or related activities, may utilize personnel, facilities, and services of the commercial department of that bank or the nontrust departments of that association and of any business organization which is a bank holding company under the provisions of the Bank Holding Company Act of 1956, as amended (12 U.S.C. ss. 1841 et seq.), or a savings and loan holding company of which that bank is a subsidiary as defined in said act or that association is a subsidiary, or of any other such subsidiary of that bank or savings and loan holding company; and, to the same extent, the commercial department of a bank or the nontrust departments of an association or any such bank or savings and loan holding company of which that bank or association is a subsidiary, or any other subsidiary of such bank or savings and loan holding company, for or in connection with any of the business activities or functions of such commercial department or nontrust departments, bank or savings and loan holding company, or other subsidiary, may utilize personnel, facilities, and services of the trust department of such bank or association.

History.—ss. 126, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 63, ch. 99-3.



660.30 - Segregation of books, records, and assets; fiduciary assets not liable.

660.30 Segregation of books, records, and assets; fiduciary assets not liable.—

(1) Each trust company and trust department shall maintain its fiduciary books and records separate and distinct from other records of the trust company or of the bank or association of which the trust department is a part and shall segregate all assets held in any fiduciary capacity from the general or other assets of the trust company or of the bank or association of which the trust department is a part.

(2) No assets received or held in a fiduciary capacity by any trust company or trust department shall be liable for the debts or the obligations of the trust company or of the bank or association of which the trust department is a part.

History.—s. 3, ch. 28016, 1953; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 127, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303.

Note.—Former s. 660.03.



660.31 - General trust business by trust companies and departments.

660.31 General trust business by trust companies and departments.—The granting or issuance of a charter to a trust company and the granting of trust powers to a bank or association, with powers expressly restricted or otherwise limited to the conduct of less than a general trust business, are not authorized under this code.

History.—ss. 128, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303.



660.33 - Trust service offices.

660.33 Trust service offices.—

(1) In addition to its principal office and any branch trust company authorized under s. 658.26, a trust company or trust department with its principal place of doing business in this state may maintain one or more trust service offices at the location of any bank, association, or credit union that is organized under the laws of this state or under the laws of the United States with its principal place of doing business in this state. However, a trust service office may be established only after the trust company or trust department has secured the consent of a majority of the stockholders or members entitled to vote on such proposal at a meeting of stockholders or members, and of a majority of the board of directors, of the bank, association, or credit union at which a trust service office is proposed to be maintained, and after a certificate of authorization has been issued to the trust company or trust department by the office.

(2)(a) An application for approval to establish a trust service office shall be in such form as the commission prescribes and contain such information as the commission or office reasonably requires and be accompanied by the required nonrefundable fee.

(b) The office shall issue a certificate approving the establishment of a trust service office by a trust company or a trust department if the office determines that:

1. The trust company or trust department has complied with the applicable capital requirements;

2. Provision has been made for suitable quarters and staffing for the trust service office; and

3. If the trust service office is to be established at a bank or association without existing trust powers or at a credit union, the establishment of the proposed trust service office will not unduly injure any existing trust companies or trust departments in the community where the trust service office is to be located.

(3) The trust company or trust department shall have the power to conduct any trust business at a trust service office which it is permitted to conduct at its principal office unless limited by the provisions of any agreement between the bank, association, or credit union and the trust company or trust department.

(4)(a) Unless an election has been made pursuant to paragraph (b), when a trust service office is established by a trust company or a trust department at the location of a bank or association which has trust powers, the bank or association may retain and continue to exercise its trust powers following the establishment of the trust service office.

(b) If the bank or association and the trust company or trust department so elect in the application for approval to establish a trust service office at the location of a bank or association that has trust powers, and if the office is satisfied that the interests of beneficiaries of the estates, trusts, and other fiduciary relationships being serviced will be adequately protected, the office shall issue an order authorizing the following:

1. The trust company or trust department, upon complying with all applicable requirements of law, shall be substituted for, succeed to, and replace the bank or association as fiduciary. The trust company or trust department, as the successor fiduciary, shall thereupon succeed to all the powers, rights, duties, and privileges of the bank or association as fiduciary of all such estates, trusts, guardianships, and other fiduciary relationships in which the bank or association is serving to which the trust company or trust department shall have been lawfully substituted.

2. During the time the trust company or trust department maintains a trust service office at the location of the bank or association, the trust company or trust department shall be deemed to be named the fiduciary in all instruments in which the bank or association is named the fiduciary, even if the bank or association is not serving as fiduciary at the time the trust service office is established, in the manner, to the extent, and with the same effect as though there had been a merger of the bank and the trust company or trust department.

3. Upon complying with all requirements of law with respect thereto, the bank or association shall be relieved from all of its fiduciary duties in connection with all fiduciary accounts and relationships with respect to which the trust company or trust department has been substituted as fiduciary or with respect to which it has resigned and been relieved as provided by law, and, upon being so relieved of all its fiduciary duties, the bank or association, although retaining its trust powers in an inactive status unless it surrenders them as provided by law, shall not thereafter exercise its trust powers so long as there is a trust service office transacting business at the bank or association. The substitution of the trust company or trust department for the bank or association as fiduciary shall occur and be effective on the day the trust company or trust department opens the trust service office for business, or on such later date as may be specified by court order, or by any written consent or agreement, which lawfully effectuates the designation, by substitution or otherwise, of the trust company or trust department as the fiduciary with respect to any particular fiduciary account.

(c)1. Anything in this section or any other law to the contrary notwithstanding and subject to compliance with this subsection, an affiliated trust company or an affiliated bank’s trust department, if authorized to exercise trust powers in this state, shall be deemed substituted as fiduciary without further authorization where the successor has an established trust service office in the predecessor’s principal place of business or any branch of the predecessor located in this state. The successor may conduct therein any trust business incidental thereto that it is otherwise permitted to conduct in this state, but it may not accept deposits at the offices of the predecessor bank except as incidental to the trust business.

2. To effect the substitution referred to in subparagraph 1., a predecessor shall enter into an agreement with the successor that sets forth the fiduciary powers, rights, privileges, duties, and liabilities of the parties and, more specifically, those to which the successor will succeed, including, but not limited to, those described in subparagraph 7. The agreement will be approved by the boards of directors of the predecessor, successor, and parent corporations. The agreement shall then be filed with the office. The effective date of the agreement shall be the date on which the office approves the agreement under subparagraph 6. unless another, later date is specified in the agreement, which other date shall be no later than 75 days after the date on which the agreement is filed with the office under this subparagraph; however, no such agreement may take effect without approval by the office.

3.a. Not sooner than 30 days before or later than 30 days after the date on which the agreement is filed with the office under subparagraph 2., the predecessor and successor shall cause notice of the filing of such agreement with the office, along with the procedure for objection thereto as hereinafter provided, to be published in a newspaper of general circulation in the county in which the predecessor’s principal place of business is located and file a copy of such written notice in any applicable court-administered fiduciary proceeding, including, but not limited to, probate and guardianship proceedings, and additionally, they shall serve written notice upon the following:

(I) Each cofiduciary that serves with the predecessor;

(II) Each surviving grantor of a revocable trust;

(III) Each person who alone or in conjunction with others has the power to remove the predecessor;

(IV) Each principal for whom the predecessor serves as agent or custodian;

(V) Each guardian of the person for whom the predecessor serves as guardian of the property for their ward;

(VI) Each beneficiary or the beneficiary’s legal or natural guardian, when applicable, currently receiving or entitled as a matter of right to receive a current mandatory or discretionary distribution, as opposed to a remainder distribution, of principal or income from a trust, estate, or other fund with respect to which a substitution of fiduciary under this subsection is to be effected. However, when applicable and in lieu thereof, such service will be made upon the sole holder or a majority of the coholders of a general or limited power of appointment, including one in the form of a power of amendment, or revocation, in which case they shall be deemed to act for any beneficiary who may take by virtue of the exercise or failure to exercise the power;

(VII) Upon any other person or entity required by the court in any referenced court-administered fiduciary proceeding; and

(VIII) In the case of a trust described in the Internal Revenue Code of 1986 s. 401(a) as it may from time to time hereafter be amended, upon the employer or employee organization or both responsible for the maintenance of such trust.

b. Service of such written notice will not be required upon the persons or entities listed in sub-subparagraph a. when the documents or other writings that created the fiduciary relationship permit a substitution of fiduciaries.

c. Service of written notice shall be made upon the persons or entities listed in sub-subparagraph a. in the manner provided for the service of formal notice under the applicable Florida Probate Rules. Service of written notice by mail shall be completed upon receipt or refusal of the notice by the persons or entities listed in sub-subparagraph a. If such written notice is made by mail or delivery, proof of mailing or delivery shall be by verified statement of the person mailing or delivering the written notice, and there shall be attached to the verified statement the signed receipt, appropriate affidavit of delivery by the person effecting such delivery, or other evidence satisfactory to the office or to a court of competent jurisdiction that notice was given properly to or refused by the addressee or agent of the addressee. The original of such proof shall be filed with the office with copies to the file or the account maintained by the predecessor or successor and to the court in any court-administered fiduciary administration.

4. Within 60 days after the date on which newspaper notice is published under subparagraph 3., after any date of a signed or refused receipt pertaining to the written notice by mail under subparagraph 3., after any date of delivery as set forth in the affidavit referenced in subparagraph 3., or after the date on which service is otherwise accomplished, the latest date being operative, but not thereafter, the persons or entities listed in subparagraph 3. or the court in a court-administered fiduciary proceeding on its own motion may object to such substitution of fiduciaries by serving written notice, executed by the persons, entities, or court, upon the predecessor, successor, and office. Such notice shall be served in the same manner as provided for service of the original notice upon interested persons or entities in subparagraph 3. Execution of such notice shall be in the same manner as is required for the execution and recordation of deeds to real property in this state except that notice by a court may be signed by the judge. If such notice of objection is executed by all of the cofiduciaries that serve with the predecessor, by each surviving grantor of a revocable trust, by all of the persons that have the power to remove the predecessor as fiduciary, by all of the principals for whom the predecessor serves as agent or custodian, by the guardian of the person for whom the predecessor serves as guardian of the property for their ward, by all of the beneficiaries currently receiving or entitled as a matter of right to receive a current mandatory or discretionary distribution, as opposed to a remainder distribution, of principal or income, or by the sole holder or a majority of the coholders of a general or limited power of appointment including one in the form of a power of amendment or revocation, the successor will not be substituted for the predecessor and the predecessor will remain or be reinstated as fiduciary but only as to the fiduciary relationship that is the subject of such objection. Reinstatement shall take effect immediately upon receipt of such notice by the predecessor, successor, and office. If the notice of objection is executed by less than all of the persons or entities of any category specified in this subparagraph, or if entered by the court of a court-administered fiduciary proceeding on its own motion, then, with regard to the fiduciary relationship that is the subject of such notice of objection, the predecessor and successor may elect to do either of the following:

a. File a subsequent agreement with the office, with copies of such agreement to be mailed to all of the specified persons or entities, which states that the successor will not be substituted for the predecessor as to that fiduciary relationship, and such agreement shall cause the predecessor to remain or be reinstated, instanter, as fiduciary in that fiduciary relationship. The filing of such subsequent agreement with the office does not prejudice the predecessor or the successor from filing another agreement that affects such fiduciary relationship under subparagraph 2.; or

b. File a petition with the court having jurisdiction of any court-administered fiduciary proceeding or commence a civil action in a court of competent jurisdiction as to any other applicable fiduciary relationship. The court shall then determine whether such substitution is appropriate and whether it is in the best interest of those specifically interested in the premises. The court shall then enter judgment accordingly and specify the party to serve thereafter as the fiduciary. The predecessor, the successor, the office, and those for whom the fiduciary relationship is the subject of the civil action and upon whom service of written notice was required under subparagraph 3. shall be necessary parties in any civil action that concerns an objection to the substitution. Any such petition or separate civil action must be filed within 60 days after service of the notice of objection. Failure to do so will be deemed to be an agreement pursuant to sub-subparagraph a., and the alternative provided in sub-subparagraph a. will be deemed to have been selected automatically.

5. At any time while a civil action is pending pursuant to sub-subparagraph 4.b., the predecessor and successor may file a subsequent agreement with the office in the same manner set forth under alternative sub-subparagraph 4.a. and file a copy of the same along with a withdrawal of the petition or a voluntary dismissal with the court in which the petition was filed or the civil action is pending. Such filing will have the same force and effect as set forth under sub-subparagraph 4.a.; however, it shall be without prejudice to the right of the predecessor or successor to file another agreement that affects such fiduciary relationship under subparagraph 2.

6. Within 30 days after the date on which a fiduciary agreement is filed with the office under subparagraph 2., the office shall approve the agreement if it finds both that the successor is:

a. Legally authorized to exercise trust powers in this state; and

b. Has otherwise met the requirements for the establishment of a trust service office at the predecessor’s principal place of business or branch.

7. Upon the effective date of an agreement filed under subparagraph 2. and regardless of any petition filed or any civil action pending pursuant to subparagraph 4., the successor will be deemed substituted for the predecessor as fiduciary without further authorization of any kind such that the successor shall succeed to and be substituted for the predecessor as to all fiduciary powers, rights, privileges, duties, and liabilities of the predecessor in its capacity as fiduciary for all estate, trust, guardianship, agency, and custodial accounts and any other fiduciary relationship for which the predecessor is then, or but for such agreement would be, serving as fiduciary, except as may be otherwise specified in such agreement and in any subsequent agreement filed with the office under subparagraph 4. or subparagraph 5. The successor shall also be deemed the fiduciary in all writings, including, but not limited to, wills, trusts, deeds, policies of insurance, stock certificates, court orders, and similar documents and instruments which name or have named the predecessor as fiduciary and which were signed before or after the effective date of such agreement except as may be otherwise specified in such agreement and any subsequent agreement filed with the office under subparagraph 4. or subparagraph 5. This section does not absolve or discharge any predecessor exercising trust powers from liability arising out of any breach of its fiduciary duties or obligations which occurred before the effective date of such agreement.

8. As used herein:

a. Trust companies, banks, or associations are “affiliated” if they are connected through stock ownership with a common parent corporation that is a registered multibank or multiassociation holding company and such parent owns directly stock that possesses at least 80 percent of the total voting power of the stock of such trust company, bank, or association and has a value equal to at least 80 percent of the total value of the stock of such trust company, bank, or association.

b. The term “predecessor” refers to an affiliated trust company or affiliated bank’s or affiliated association’s trust department for the position of which in its trust relations the successor is substituted.

c. The term “successor” refers to an affiliated trust company or affiliated bank’s or affiliated association’s trust department which is substituted for a predecessor in the predecessor’s trust relationships including all powers, duties, and responsibilities associated therewith.

(d) When a trust service office is established at a bank or association that has retained its trust powers in an active status, the trust company or trust department may at any time be substituted as fiduciary as provided in paragraph (b) by filing an election with the office. The election to substitute the trust company or trust department for the bank or association as fiduciary must contain the consent of a majority of the stockholders or members entitled to vote on such proposal at a meeting of stockholders or members and of a majority of the board of directors, of the bank or association at which the trust service office has been established.

(e) This subsection shall not affect any substitution of fiduciaries made under former s. 659.061(6) prior to May 31, 1976.

(5) Nothing in the financial institutions codes shall be construed to prohibit a person from serving in a dual capacity as an officer or director of a bank, association, or credit union at which a trust service office is located and an officer or director of the trust company or trust department which has a trust service office at that bank, association, or credit union.

(6) A trust company or trust department may terminate a trust service office only with the prior approval of the office, which shall only grant its approval after being satisfied that the interests of all beneficiaries of the estates, trusts, and other fiduciary relationships being serviced by the trust company or trust department as fiduciary at that trust service office will be adequately protected. Upon termination of the trust service office, the trust company or trust department shall continue to exercise its fiduciary powers, rights, duties, and privileges as fiduciary of the estates, trusts, and other fiduciary relationships which, at the time of such termination, were being serviced at that trust service office and shall continue to be deemed the named fiduciary of all instruments naming the bank or association as fiduciary which became effective and operative prior to the termination of the trust service office. However, any beneficiary of an estate or trust being serviced at the trust service office at the time of the termination of the trust service office may petition the court of competent jurisdiction in the county where, at the time of such termination, the trust service office was located for removal of the trust company or the trust department as fiduciary and for appointment of a successor fiduciary. The court shall grant the petition upon being satisfied that such action is in the best interests of the beneficiaries of the trust or estate.

(7) A trust service office as provided for in this section is a special service facility and is not a branch or a branch office of a trust company or a trust department.

History.—s. 6, ch. 73-119; s. 2, ch. 75-217; s. 1, ch. 76-41; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 1, ch. 78-317; ss. 130, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 45, ch. 82-214; s. 1, ch. 88-105; s. 1, ch. 91-307; ss. 1, 144, ch. 92-303; s. 54, ch. 95-211; s. 546, ch. 97-102; s. 1811, ch. 2003-261; s. 5, ch. 2015-64.

Note.—Former s. 659.061(2), (3), (5)-(8).



660.34 - General powers.

660.34 General powers.—Every trust company and every trust department shall have:

(1) The right and power to act, alone or jointly with any other person, in any and every fiduciary capacity for or in connection with any and all fiduciary accounts of or pertaining to any business organization or other person, and any government, governmental body or other governmental entity or officer or body politic, and to engage in and conduct a general trust business.

(2) All the rights, privileges, and immunities, and all the duties and obligations, appertaining to any fiduciary capacity assigned to or assumed by it and to fiduciaries generally.

(3) The right and the power to effectuate, exercise, carry out, and otherwise implement, in any lawful manner, any and all its lawful duties, obligations, rights, privileges, and immunities in connection with any fiduciary capacity assigned to or assumed by it and in connection with the conduct of its trust business; however, nothing in this chapter shall be construed as authorizing a trust company or trust department to accept deposits except in its fiduciary capacity.

History.—s. 3, ch. 28016, 1953; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 132, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303.

Note.—Former s. 660.01.



660.35 - Oaths, affidavits, and acknowledgments.

660.35 Oaths, affidavits, and acknowledgments.—In any case in which a trust company or the trust department of a bank or association is required to make an oath, affirmation, affidavit, or acknowledgment in connection with any fiduciary capacity in which it is acting or is preparing to act, the chair of the board of directors, the president, any vice president, any trust officer or assistant trust officer, the cashier or secretary, or any other officer expressly authorized by action of the board of directors of such trust company, association, or bank shall make, and shall subscribe if required, any such oath, affirmation, affidavit, or acknowledgment for and on behalf of such trust company, association, or bank.

History.—s. 3, ch. 28016, 1953; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 133, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 547, ch. 97-102.

Note.—Former s. 660.09.



660.36 - Fiduciary agency contracts.

660.36 Fiduciary agency contracts.—Any trust company or trust department acting in a fiduciary capacity may employ any other trust company or trust department as an agent to advise or assist in the performance of its administrative duties and to render investment advice. Instead of acting personally, any trust company or trust department may employ any other trust company or trust department to perform any act of administration, whether or not discretionary, provided the trust company or trust department serving as such agent shall observe the same standard of care as is required of the principal fiduciary trust company or trust department with respect to each fiduciary account or other relationship affected by such agency. The establishment of such agency relationship shall neither diminish nor increase the standard by which the performance of the principal fiduciary trust company or trust department as a fiduciary is governed. In any suit or other proceeding involving an evaluation of fiduciary performance, such agent’s performance shall be deemed that of the principal fiduciary trust company or trust department.

History.—s. 1, ch. 76-37; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 134, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303.

Note.—Former s. 660.011.



660.37 - Security for deposit of fiduciary funds.

660.37 Security for deposit of fiduciary funds.—

(1) If security, including insurance by the Federal Deposit Insurance Corporation, is furnished as provided in subsection (2), funds held in a fiduciary account by a trust company or a trust department awaiting investment, distribution, or payment of debts, taxes, or expenses may, unless prohibited by the governing instrument or by court order, be deposited in demand or time accounts of a bank or association. Unless otherwise expressly directed by the governing instrument or in writing by a beneficiary, a fiduciary shall not be required to invest current income accruing to a fiduciary account if, within 90 days after receipt thereof, such income is to be distributed or will be used for payment of debts, taxes, or expenses. In addition, in any case of a demonstrated need of or benefit to a fiduciary account or beneficiaries thereof, or when the investment or administration circumstances of a fiduciary account or beneficiaries thereof cause it to appear prudent or otherwise appropriate, a trust company or trust department may invest funds held by it in a fiduciary account in time deposits in, or issued by, a bank or association, of such type or maturity as appears appropriate at the time of the investment, including maturities in excess of 1 year; and in the case of a trust department, any such deposits may be made in the commercial department of the fiduciary bank or the nontrust departments of the fiduciary association. Funds so deposited and secured may be used by the depositary bank or association in the conduct of its business, and it shall pay interest on any such time deposits at a rate not less than the standard interest rate it pays on time deposits of the same type and having substantially the same characteristics, including size and maturity. If the depositary bank or association pays interest on such deposits at a rate equal to or in excess of such standard rates, it shall not be subject to any claim for an amount of interest or for potential earnings in excess of the interest so paid but is subject, however, in the case of the depositary trust company or trust department, to the provisions of s. 518.11. In this section, the term “depositing trust company or trust department” means the trust company or the trust department depositing funds of a fiduciary account, and “depositary bank or association” means the bank or association, including the fiduciary bank or association, in which such funds are deposited.

(2)(a) Except as provided by paragraph (b), a trust company or trust department shall not deposit any funds of a fiduciary account in any bank or association in an amount in excess of the insurance provided by the Federal Deposit Insurance Corporation unless the depositary bank or association shall first set aside under the control of the depositing trust company or trust department, as collateral security for the pro rata benefit of each fiduciary account whose funds are so deposited, readily marketable securities which are eligible under the laws of this state for investment by banks, associations, or fiduciaries, having a market value not less than the amount of the funds so deposited which exceeds the insurance provided by the Federal Deposit Insurance Corporation. Substitutions and withdrawals of such securities may be made from time to time, but the aggregate amount of the market value of the securities so set aside shall at all times be at least equal to the amount herein required, and it shall not be necessary that the securities so set aside be segregated as to the funds of each separate fiduciary account which are so deposited. Specifically identified securities effectively pledged for the purposes required herein, including those held under a safekeeping receipt as permitted by law, shall be deemed to be set aside under the control of the depositing trust company or trust department whether or not in its actual physical possession.

(b) This subsection does not apply to fiduciary accounts in which, pursuant to the terms of the governing instrument, full investment authority is retained by the grantor or is vested in persons or entities other than the bank, association, or trust company and the bank, association, or trust company as fiduciary does not have power to exert any influence over investment decisions.

(3) Until all funds of fiduciary accounts deposited by a depositing trust company or trust department have been withdrawn from the depositary bank or association, no other creditor or stockholder of the depositary bank or association shall have any claim or right to the securities so set aside as collateral; and in the event of the failure of the depositary bank or association, the depositing trust company or trust department, and the fiduciary accounts the funds of which were so deposited, shall have a first and paramount lien on the securities so set apart as collateral, in addition to their claim against the estate of the depositary bank or association.

History.—s. 3, ch. 28016, 1953; s. 1, ch. 29871, 1955; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 135, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 145, ch. 92-303.

Note.—Former ss. 660.04, 660.05.



660.38 - Loans by and to fiduciary accounts.

660.38 Loans by and to fiduciary accounts.—

(1) A trust company or trust department may make a loan to a fiduciary account from the funds belonging to another fiduciary account if the making of such loans to a designated fiduciary account is authorized by the governing instrument of the fiduciary account from which such loans are made or is authorized by court order.

(2) A state bank or association having a trust department may make a loan from the funds used by the bank or association in its general business to a fiduciary account, including a fiduciary account held in its own trust department, and may take as security therefor assets of the fiduciary account, provided such transaction is fair to the fiduciary account.

History.—ss. 136, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303.



660.39 - Sales between fiduciary accounts.

660.39 Sales between fiduciary accounts.—A trust company or a trust department may sell assets held by it in one fiduciary account to itself as fiduciary of another fiduciary account if the transaction is fair to both fiduciary accounts and if such transaction is not prohibited by the terms of the governing instrument of either fiduciary account.

History.—ss. 137, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303.



660.40 - Self dealing.

660.40 Self dealing.—

(1) Except as provided in s. 660.37, funds held by a trust company or a trust department shall not be invested in the obligations or securities of the trust company or of the bank or association of which the trust department is a part unless authorized by the governing instrument or by court order; however, if the retention of obligations or securities of the trust company or the bank or association of which the trust department is a part is authorized by the governing instrument or by court order, the trust company or trust department in its fiduciary capacity may exercise rights to purchase securities of the trust company or of the bank or association of which the trust department is a part, when offered pro rata to stockholders; and when the exercise of rights or receipt of a stock dividend results in fractional share holdings, additional fractional shares may be purchased to complement the fractional shares so acquired.

(2) Assets of a fiduciary account held by a trust company or a trust department shall not be sold or transferred, by loan or otherwise, to the trust company or the bank or association of which the trust department is a part or to its directors, officers, or employees except:

(a) When lawfully authorized by the governing instrument or by court order;

(b) As provided in ss. 660.42-660.45;

(c) With the approval of, or when required by, the office in order to prevent loss to a fiduciary account in any case where the trust company or the trust department has incurred a liability in the handling of the assets of the fiduciary account.

History.—ss. 138, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1812, ch. 2003-261.



660.41 - Corporations; certain fiduciary functions prohibited.

660.41 Corporations; certain fiduciary functions prohibited.—All corporations are prohibited from exercising any of the powers or duties and from acting in any of the capacities, within this state, as follows:

(1) As personal representative of the estate of any decedent, whether such decedent was a resident of this state or not, and whether the administration of the estate of such decedent is original or ancillary; however, if the personal representative of the estate of a nonresident decedent is a corporation duly authorized, qualified, and acting as such personal representative in the jurisdiction of the domicile of the decedent, it may as a foreign personal representative perform such duties and exercise such powers and privileges as are required, authorized, or permitted by s. 734.101.

(2) As receiver or trustee under appointment of any court in this state.

(3) As assignee, receiver, or trustee of any insolvent person or corporation or under any assignment for the benefit of creditors.

(4) As fiscal agent, transfer agent, or registrar of any municipal or private corporation, except that this prohibition shall not be so construed as to prevent banks, associations, and trust companies not located in this state from acting within the state where located as fiscal agent, transfer agent, or registrar of municipal or private corporations of this state. Nothing herein shall prevent any Florida corporation that is not a bank, association, or trust company and that does not have trust powers from being its own fiscal agent, transfer agent, or registrar concerning its own affairs, stock, or securities. Nothing herein shall prevent any Florida corporation or corporation having its principal place of business in Florida registered as a transfer agent with the Federal Deposit Insurance Corporation, the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, or the Securities and Exchange Commission from acting as a transfer agent for any other private corporation. Nothing in this section or in any other law of this state shall be construed to prohibit a foreign bank, foreign association, or foreign trust company as trustee of any charitable foundation or endowment, employees’ pension, retirement or profit-sharing trust, alone or together with a cotrustee, from: making loans or committing to make loans to any other person; contracting, in this state or elsewhere, with any person to acquire from such person a part or the entire interest in a loan which such person proposes to make, has heretofore made, or hereafter makes, together with a like interest in any security instrument covering real or personal property in the state proposed to be given or hereafter or heretofore given to such person to secure or evidence such loan; servicing directly or entering into servicing contracts with persons, and enforcing in this state the loans made by it or obligations heretofore or hereafter acquired by it in the transaction of business outside this state or in the transaction of any business authorized or permitted hereby; or acquiring, holding, leasing, mortgaging, contracting with respect to, or otherwise protecting, managing, or conveying property in this state which has heretofore or may hereafter be assigned, transferred, mortgaged, or conveyed to it as security for, or in whole or in part in satisfaction of, a loan or loans made by it or obligations acquired by it in the transaction of any business authorized or permitted hereby. However, no such foreign bank, foreign association, or foreign trust company shall be deemed to be transacting business in this state, shall be required to qualify so to do, or shall be deemed to be unlawfully exercising powers or duties, acting in an unlawful or prohibited capacity, or violating any of the provisions of this section or of any other law of this state solely by reason of the performance of any of the acts or business hereinbefore permitted or authorized hereby; further, nothing herein shall be construed as authorizing or permitting any foreign bank, association, or trust company to maintain an office within this state.

This section does not apply to banks or associations and trust companies incorporated under the laws of this state and having trust powers, banks or associations and trust companies resulting from an interstate merger transaction with a Florida bank pursuant to s. 658.2953 and having trust powers, or national banking associations or federal associations authorized and qualified to exercise trust powers in Florida.

History.—s. 3, ch. 28016, 1953; s. 1, ch. 57-409; s. 1, ch. 71-55; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 139, 151, 152, ch. 80-260; ss. 1, 2, ch. 81-250; s. 462, ch. 81-259; ss. 2, 3, ch. 81-318; s. 4, ch. 88-33; s. 2, ch. 88-111; s. 15, ch. 91-110; s. 1, ch. 91-307; ss. 1, 214, ch. 92-303; s. 1, ch. 99-145.

Note.—Former s. 660.10.



660.415 - Investment by trust companies, trust departments, trustees, and fiduciaries.

660.415 Investment by trust companies, trust departments, trustees, and fiduciaries.—In the absence of an express provision to the contrary, when a governing instrument directs, requires, authorizes, or permits investment in United States Government obligations, a trust company, trust department, trustee, or other fiduciary may invest in such obligations, either directly or in the form of securities of, or other interests in, any open-end or closed-end management-type investment company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C. ss. 80a-1 et seq., or a duly authorized common trust fund. However, the portfolio of such investment company, investment trust, or common trust fund is limited to United States Government obligations and repurchase agreements fully collateralized by such United States Government obligations and any such investment company, investment trust, or common trust fund shall take delivery of such collateral either directly or through an authorized custodian.

History.—s. 40, ch. 85-82; s. 1, ch. 91-307; ss. 1, 146, ch. 92-303.



660.417 - Investment of fiduciary funds in investment instruments; permissible activity under certain circumstances; limitations.

660.417 Investment of fiduciary funds in investment instruments; permissible activity under certain circumstances; limitations.—

(1) In addition to other investments authorized by law for the investment of funds held by a fiduciary, or by the instrument governing the fiduciary relationship, a bank or trust company acting as a fiduciary, agent or otherwise may, in the exercise of its investment discretion or at the direction of another person authorized to direct investment of funds held by the bank or trust company as fiduciary, invest and reinvest in investment instruments so long as the investment instruments consist substantially of investments not prohibited by the governing instrument.

(2) The fact that such bank or trust company or an affiliate of the bank or trust company provides services with respect to investment instruments such as that of an investment adviser, administrator, broker, custodian, transfer agent, placement agent, servicing agent, registrar, underwriter, sponsor, distributor, or manager or in any other capacity, and is receiving reasonable compensation for those services, shall not preclude such bank or trust company from investing or reinvesting in investment instruments. However, with respect to any funds so invested, the basis (expressed as a percentage of asset value or otherwise) upon which such compensation is calculated shall be disclosed (by prospectus, account statement or otherwise) to all persons to whom statements of such account are rendered.

(3) The fact that such bank or trust company or an affiliate of the bank or trust company owns or controls investment instruments shall not preclude the bank or trust company acting as a fiduciary from investing or reinvesting in such investment instruments, provided such investment instruments:

(a) Are held for sale by the bank or trust company or by an affiliate of the bank or trust company in the ordinary course of its business of providing investment services to its customers and do not include any such interests held by the bank or trust company or by an affiliate of the bank or trust company for its own account.

(b) When sold to accounts for which the bank or trust company is acting as a trustee of a trust as defined in s. 731.201:

1. Are available for sale to accounts of other customers; and

2. If sold to other customers, are not sold to the trust accounts upon terms that are less favorable to the buyer than the terms upon which they are normally sold to the other customers.

History.—s. 147, ch. 92-303; s. 18, ch. 2006-217; s. 1, ch. 2007-153; s. 158, ch. 2008-4; s. 19, ch. 2009-115.



660.418 - Investment of fiduciary funds in syndicate securities.

660.418 Investment of fiduciary funds in syndicate securities.—Notwithstanding any other provision of law, any financial institution with fiduciary powers may, in its fiduciary capacity, purchase bonds or other securities underwritten or otherwise distributed by the financial institution or by a syndicate that includes the financial institution, or an affiliate of the financial institution, provided that such purchase is made through a licensed securities dealer, is otherwise prudent, and is not prohibited by the instrument governing the fiduciary relationship and that disclosure is made at least annually to those persons entitled to a statement of accounts pursuant to s. 736.0813 indicating that such securities have been or may be purchased. This section applies to purchases of bonds or other securities made at the time of the initial offering of such bonds or securities or at any time after such initial offering.

History.—s. 1, ch. 96-168; s. 20, ch. 2006-217.



660.42 - Establishment of common trust funds.

660.42 Establishment of common trust funds.—

(1) Any trust company or trust department may establish one or more common trust funds for the exclusive purpose of furnishing investments to itself as fiduciary, including estates, guardianships, managing agencies, and all other fiduciary relationships, now in existence or hereafter created, requiring or authorizing investment of funds held as fiduciary including managing agencies, or to itself and others, as cofiduciaries. It may, as such fiduciary or cofiduciary, invest funds which it lawfully holds for investment in interests in such common trust funds if such investment is not prohibited by the instrument, judgment, decree, or order creating such fiduciary relationship and if, in the case of cofiduciaries, the trust company or trust department procures the consent of its cofiduciary or cofiduciaries to such investment, which consent such cofiduciary is hereby authorized to grant. The full management of the fund shall at all times be in full charge of such trust company or trust department, and no cofiduciary shall have any right to interfere in the management of such common trust funds.

(2) For the purposes of this section, the term “trust company or trust department” includes two or more trust companies or trust departments which are members of the same affiliated group as defined in s. 1504 of the Internal Revenue Code of 1954, as amended, of which any of such trust companies or trust departments is trustee or of which two or more of such trust companies or trust departments are cotrustees. The fiduciary relationship that exists between an individual trust company or trust department and its customer is not altered due to the fact of the enactment of this subsection.

History.—s. 3, ch. 28016, 1953; s. 1, ch. 67-365; s. 3, ch. 76-168; ss. 1, 2, ch. 77-42; s. 1, ch. 77-457; ss. 140, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 148, ch. 92-303.

Note.—Former s. 660.11.



660.43 - Common trust fund investments.

660.43 Common trust fund investments.—No bank, association, or trust company shall mingle its own funds with any common trust fund managed by such bank, association, or trust company.

History.—s. 3, ch. 28016, 1953; s. 1, ch. 67-336; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 141, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 5, ch. 93-257.

Note.—Former s. 660.12.



660.431 - Prudent investor rule.

660.431 Prudent investor rule.—

(1) A bank, association, trust company, or affiliate thereof, in establishing, maintaining, and administering one or more common trust funds for the purposes of furnishing investments to itself as fiduciary as set forth in s. 660.42, shall have a duty to invest and manage such common trust fund assets as follows:

(a) The bank, association, trust company, or affiliate has a duty to invest and manage common trust assets as a prudent investor would considering the purposes, terms, distribution requirements, and other circumstances of the common trust fund. This standard requires the exercise of reasonable care, any special skills or expertise that the trustee has, and caution and is to be applied to investments not in isolation, but in the context of the common trust fund portfolio as a whole and as a part of an overall investment strategy that should incorporate risk and return objectives reasonably suitable to the common trust fund.

(b) No specific investment or course of action is, taken alone, prudent or imprudent. The bank, association, trust company, or affiliate may invest in every kind or property and type of investment, subject to this section. The bank’s, association’s, trust company’s, or affiliate’s investment decisions and actions are to be judged in terms of its reasonable business judgment regarding the anticipated effect on the common trust fund portfolio as a whole under the facts and circumstances prevailing at the time of the decision or action. The standard set forth in this subsection is a test of conduct and not of resulting performance.

(c) The circumstances that the bank, association, trust company, or affiliate may consider in making investment decisions include, without limitation, the general economic conditions, the possible effect of inflation, the role each investment or course of action plays within the overall portfolio, and the expected total return.

(2) A bank, association, trust company, or affiliate may not delegate the investment functions of a common trust fund established or operating under s. 584 of the Internal Revenue Code of 1986, as amended, pursuant to s. 660.42 except as authorized by the Bureau of the Comptroller of the Currency of the United States Department of the Treasury. A bank, association, trust company, or affiliate may hire one or more agents to give the trustee advice with respect to investments of a common trust fund and pay reasonable and appropriate compensation to the agent provided that the final investment decisions and the exclusive management of the common trust fund remain with the bank, association, trust company, or affiliate.

(3) This section applies to all existing and future common trust funds, but only as to acts or omissions occurring after October 1, 1993.

History.—s. 6, ch. 93-257.



660.44 - Common trust fund to be audited annually.

660.44 Common trust fund to be audited annually.—A trust company or trust department administering a common trust fund shall keep proper records, which in addition to all other necessary and proper matters shall show at all times the proportionate interest of each fiduciary account in the common trust fund, and, at least once during each period of 12 months, shall cause an audit to be made of the common trust fund by auditors responsible only to the board of directors of the trust company or trust department. The report of such audit shall include a list of the investments comprising the common trust fund at the time of the audit, which shall show the valuation placed on each item on such list by the board of directors or the trust investment committee of the trust company or trust department as of the date of the audit; a statement of purchases, sales, and any other investment changes and of income and disbursements since the last audit; and appropriate comments as to any investment in default as to payment of principal or interest. The reasonable expenses of any such audit made by independent public accountants may be charged to the common trust fund. The bank, association, or trust company shall manage such common trust funds without charge, save necessary expenses, and it shall send a copy of the latest report of such audit annually to each person to whom a regular periodic accounting of the fiduciary accounts participating in the common trust fund ordinarily would be rendered or shall send advice to each such person annually that the report is available and that a copy will be furnished without charge upon request.

History.—s. 3, ch. 28016, 1953; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 142, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 149, ch. 92-303.

Note.—Former s. 660.13.



660.45 - Common trust fund court accountings.

660.45 Common trust fund court accountings.—Unless ordered by a court of competent jurisdiction, the trust company or trust department operating such common trust funds is not required to render a court accounting with regard to such funds; but it may, by application to the circuit court, secure approval of such an accounting after such notice and on such conditions as the court may establish.

History.—s. 3, ch. 28016, 1953; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 143, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303.

Note.—Former s. 660.14.



660.46 - Substitution of fiduciaries.

660.46 Substitution of fiduciaries.—

(1) The provisions of this section shall apply to the transfer of fiduciary accounts by substitution, and for those purposes these provisions shall constitute alternative procedures to those provided or required by any other provisions of law relating to the transfer of fiduciary accounts or the substitution of persons acting or who are to act in a fiduciary capacity. In this section, and only for its purposes, the term:

(a) “Limitation notice” has the meaning ascribed in s. 736.1008(4).

(b) “Original fiduciary” means any trust company or trust department which, at the time of the initiation of the proceedings provided for in this section, holds or has been named or otherwise designated to hold a fiduciary capacity, alone or with others, with respect to any fiduciary account and which proposes in the proceedings provided for in this section to terminate its fiduciary capacity with respect to such fiduciary account by the substitution of a proposed substitute fiduciary.

(c) “Proposed substitute fiduciary” means any trust company or trust department qualified under the laws of this state to act in the fiduciary capacity to which it is proposed in said proceedings to be substituted in the place and stead of the original fiduciary.

(d) “Trust accounting” has the meaning ascribed in s. 736.08135.

(e) “Trust disclosure document” has the meaning ascribed in s. 736.1008(4)(a).

(2) Any original fiduciary and any proposed substitute fiduciary may, with respect to any fiduciary account or accounts which they shall mutually select, initiate proceedings by joining in the filing of a petition in the circuit court, requesting the substitution of the proposed substitute fiduciary for the original fiduciary as to such fiduciary account or accounts. The petition may be filed in the county in which the main office of the original fiduciary is located and, except to the extent inconsistent with the provisions of this section, shall be governed by the Florida Rules of Civil Procedure; however, if any fiduciary account is then the subject of a proceeding in a court in this state pursuant to the Florida Probate Code, the Florida Guardianship Law, chapter 736, or chapter 747, the petition relating to such fiduciary account shall be filed in that proceeding and shall be governed by the procedural or other relevant rules applicable to such proceeding except to the extent inconsistent with the provisions of this section.

(3) Unless a waiver or consent shall be filed in the proceedings as provided in subsection (4), the provisions of s. 731.301(1) and (2) shall apply with respect to notice of the proceedings to all persons who are then cofiduciaries with the original fiduciary, other than a person joining as a petitioner in the proceedings; to all persons named in the governing instrument as substitutes or successors to the fiduciary capacity of the original fiduciary; to the persons then living who are entitled under the governing instrument to appoint a substitute or successor to act in the fiduciary capacity of the original fiduciary; to all vested beneficiaries of the fiduciary account; and to all then-living originators of the governing instrument. Unless a waiver or consent shall be filed in the proceedings as provided in subsection (4), the provisions of s. 731.301 shall apply with respect to notice to all contingent beneficiaries of the fiduciary account. Only the persons or classes of persons described in the foregoing provisions of this subsection shall be deemed to be interested persons for the purposes of this section and the proceedings and notices provided for in this section; and the provisions of ss. 731.301(3) and 731.303(3) and (4) and part III of chapter 736, relating to notice requirements, the effect of notice, and representation of interests, shall apply to the proceedings provided for in this section.

(4) Any interested person, including a guardian ad litem, administrator ad litem, guardian of the property, personal representative, trustee, or other fiduciary, may waive any right of notice and may consent to any action or proceeding which may be permitted by this section. Any such waiver or consent must be filed in the proceedings and may be filed at any time, and the notice requirements of this section shall not apply to any person who files any such waiver or consent.

(5) If no answer which constitutes an objection to the petition or the relief requested therein, or which otherwise requires a hearing, is served on the petitioners and filed with the court in which the proceeding is pending by any interested person or class of persons to whom notice has been given as provided in subsection (3), within 30 days from the service of such notice, the petition shall be considered ex parte as to such interested person or class of persons. If an answer which constitutes an objection to the petition or the relief requested therein, or which otherwise requires a hearing, is timely served and filed by any interested person or class of persons, a hearing shall be set and reasonable notice shall be given. The court, upon consideration of the petition and the interests of the interested persons, shall either grant or deny the relief requested by the petition; and, if the relief is granted, the court shall order the proposed substitute fiduciary to be substituted in the place and stead of the original fiduciary, in the fiduciary capacity theretofore held by the original fiduciary, effective on such date as shall be specified in the court order which shall not be more than 30 days from the date of the entry of such order unless a longer period, not exceeding 90 days from the date of the entry of such order, shall be requested by the petitioners. The date so specified may be referred to in this section as the effective date of the order for substitution. The court shall order the requested substitution unless it determines that such substitution would constitute or create a material detriment to the estate, trust, or other fiduciary account or to the interests of the beneficiaries thereof.

(6) All court costs and the fees of guardians ad litem arising in connection with any proceeding hereunder shall be paid by the petitioners and shall not be charged to any fiduciary account.

(7) On the effective date of the order for substitution, the original fiduciary shall transfer and deliver, to the trust company or trust department so substituted by the court order for substitution, each fiduciary account with respect to which the order for substitution is applicable, together with all documents and records pertaining thereto and all other information in the possession of the original fiduciary which may be necessary for the proper continuation of the fiduciary functions; and thereupon the trust company or trust department so substituted shall hold the fiduciary capacity previously held by the original fiduciary and shall have all the rights, powers, and duties theretofore held or exercisable by the original fiduciary by virtue of its former fiduciary capacity, but the trust company or trust department so substituted shall not exercise any right or power which, by the governing instrument, is expressly made personal to the original fiduciary. The proceedings in which the order for substitution was entered shall not be finally terminated until settlement of the final account of the original fiduciary pursuant to the provisions of subsection (8).

(8) Within 30 days after the effective date of an order for substitution entered hereunder, the original fiduciary shall file a final trust accounting with the court and shall send a copy thereof to each interested person who does not file a waiver or consent, together with a notice of the filing of the final trust accounting. The trust company or trust department substituted for the original fiduciary by the court order for substitution shall be deemed to be an interested party for the purposes of this subsection. Objections to a final trust accounting may be filed by any interested party who has not filed a waiver or consent, and, to be considered by the court, any such objections must be filed with the court and served on the original fiduciary within 60 days after a copy of the final trust accounting and notice of the filing of the final trust accounting have been sent to such interested person. Objections shall be tried and determined by the court upon the application of the original fiduciary or any interested person who has not filed a waiver or consent. Upon expiration of the time for filing objections if no objections have been timely filed, or at such earlier time as waivers or consents have been filed by all interested persons, or, if objections have been timely filed by an interested person entitled to do so, then upon the hearing on any such objections, the court shall enter an appropriate order on such final trust accounting and on all unapproved annual or other trust accounting previously filed. If consents to a final trust accounting are filed with the court by all interested persons to whom a copy of the final trust accounting is required hereunder to be sent, the court shall enter an order approving such trust accounting and all unapproved annual or other trust accounting previously filed.

(9) Unless previously or otherwise barred by adjudication, waiver, consent, limitation, or the provisions of subsection (8), an action for breach of trust or breach of fiduciary duties or responsibilities against an original fiduciary in whose place and stead another trust company or trust department has been substituted pursuant to the provisions of this section is barred for any beneficiary who has received a trust disclosure document adequately disclosing the matter unless a proceeding to assert the claim is commenced within 6 months after receipt of the trust disclosure document or the limitation notice that applies to the trust disclosure document, whichever is received later. In any event, and notwithstanding lack of adequate disclosure, all claims against such original fiduciary which has complied with the requirements of s. 736.1008 are barred as provided in chapter 95. Section 736.1008(4)(a) and (c) applies to this subsection.

(10) A beneficiary has received a final trust disclosure document or a limitation notice if, when the beneficiary is an adult, it is received by him or her or if, when the beneficiary is a minor or a disabled person, it is received by his or her representative as provided in part III of chapter 736.

(11) The filing of a petition hereunder or the substitution of fiduciaries pursuant to law shall not be deemed as the resignation by any trust company or trust department of any fiduciary capacity or relationship.

(12) This section applies to trust accountings for accounting periods beginning on or after January 1, 2003, and to written reports, other than trust accountings, received by a beneficiary on or after January 1, 2003.

History.—s. 1, ch. 76-37; s. 3, ch. 76-168; s. 1, ch. 77-174; s. 1, ch. 77-457; ss. 144, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 548, ch. 97-102; s. 192, ch. 2001-226; s. 1, ch. 2002-82; s. 24, ch. 2003-154; s. 19, ch. 2006-217.

Note.—Former s. 660.012.



660.47 - Surrender of fiduciary powers.

660.47 Surrender of fiduciary powers.—Any state bank or association which has been granted trust powers and which desires to surrender such rights shall file with the office a certified copy of the resolution of its board of directors signifying such desire. Upon receipt of such resolution, the office shall make an investigation, and when it is satisfied that the trust department has been discharged from all fiduciary duties which it has undertaken, it shall issue a certificate to such bank or association certifying that it is no longer authorized to exercise trust powers.

History.—ss. 145, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1813, ch. 2003-261.



660.48 - Receivership or voluntary liquidation.

660.48 Receivership or voluntary liquidation.—

(1) If a liquidator or receiver is appointed for a trust company or a state bank or association having a trust department, the liquidator or receiver shall, pursuant to the instructions of the office and the orders of any court and the federal regulatory agency having jurisdiction, proceed to close such fiduciary accounts as can be closed promptly and transfer all other fiduciary accounts to substitute fiduciaries.

(2) If a trust company or a state bank or association having a trust department is placed in voluntary liquidation, the liquidating agent shall, in accordance with applicable law, proceed at once to liquidate the affairs of the trust company and the trust department with respect to its fiduciary accounts, as follows:

(a) All fiduciary accounts over which a court is exercising jurisdiction shall be closed or disposed of as soon as practicable in accordance with the orders or instructions of such court; and

(b) All other fiduciary accounts which can be closed promptly shall be closed as soon as practicable and final accounting shall be made therefor, and all remaining accounts shall be transferred to substitute fiduciaries in accordance with law.

History.—ss. 146, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1814, ch. 2003-261.






Chapter 662 - FAMILY TRUST COMPANIES

662.10 - Short title.

662.10 Short title.—This chapter may be cited as the “Florida Family Trust Company Act.”

History.—s. 3, ch. 2014-97.



662.102 - Purposes; findings.

662.102 Purposes; findings.—The purposes of the Family Trust Company Act are to establish requirements for licensing family trust companies, to regulate persons who provide fiduciary services to family members of no more than two families and their related interests as a family trust company, and to establish the degree of regulatory oversight required of the Office of Financial Regulation over such companies. The public interest served by this chapter is to ensure that fiduciary activities performed by a family trust company are restricted to family members and their related interests and as otherwise provided in this chapter. Therefore, the Legislature finds that:

(1) A family trust company is not a financial institution within the meaning of the financial institutions codes. Licensure of such a company pursuant to chapters 658 and 660 is not required as it would not promote the purposes of the codes specified in s. 655.001.

(2) A family trust company may elect to be a licensed family trust company under this chapter if the company desires to be subject to the regulatory oversight of the office, as provided in this chapter, notwithstanding that the company restricts its services to family members.

(3) With respect to:

(a) A licensed family trust company, the office is responsible for regulating, supervising, and examining the company as provided under this chapter.

(b) A family trust company that does not elect to be licensed and a foreign licensed family trust company, the office’s role is limited to ensuring that fiduciary services provided by the company are restricted to family members and authorized related interests and not to the general public. The office is not responsible for examining a family trust company or a foreign licensed family trust company regarding the safety or soundness of its operations.

History.—s. 4, ch. 2014-97; s. 1, ch. 2016-35.



662.111 - Definitions.

662.111 Definitions.—As used in this chapter, the term:

(1) “Applicant” means the corporation or limited liability company on whose behalf an application for a license to operate as a licensed family trust company is submitted under s. 662.121.

(2) “Authorized representative” means an officer or director of a family trust company, licensed family trust company, or foreign licensed family trust company, if organized as a corporation; or a manager, officer, or member of a family trust company, licensed family trust company, or foreign licensed family trust company, if organized as a limited liability company.

(3) “Capital account” means the aggregate value of unimpaired capital stock based on the par value of the shares, plus any unimpaired surplus and undivided profits or retained earnings of a family trust company organized as a corporation; or the initial cash investment remitted for membership interests in a family trust company organized as a limited liability company, plus any undivided profits or retained earnings of the limited liability company.

(4) “Capital stock” means the shares of stock issued to create nonwithdrawable capital for a corporation, or membership interests issued to create nonwithdrawable capital for a limited liability company.

(5) “Collateral kinship” means a relationship that is not lineal but derives from a common ancestor.

(6) “Commercial banking” means the business of receiving demand and time deposits, paying checks, or lending money to the public.

(7) “Commission” means the Financial Services Commission.

(8) “Controlling stockholder or member” means an individual who owns or has the ability or power to directly or indirectly vote at least 10 percent or more of the outstanding shares, membership interest, or membership units of the family trust company or licensed family trust company.

(9) “Designated relative” means a common ancestor of a family, who may be a living or deceased person, and who is so designated in the application for a license or annual license.

(10) “Family affiliate” means a company or other entity in which one or more family members own, control, or have the power to directly or indirectly vote more than 50 percent of a class of voting securities of that company or other entity.

(11) “Family member” means:

(a) A designated relative.

(b) A person within the fourth degree of lineal kinship to a designated relative of a family trust company, or a person within the sixth degree of lineal kinship to a designated relative of a licensed family trust company.

(c) A person within the seventh degree of collateral kinship to a designated relative of a family trust company, or a person within the ninth degree of collateral kinship to a designated relative of a licensed family trust company.

(d) The spouse or former spouse of an individual qualifying as a family member and an individual who is within the fifth degree of lineal kinship to that spouse or former spouse.

(e) A family affiliate.

(f) A trust established by a family member if the trust is funded exclusively by one or more family members. A trust to which property has been transferred as a result of a family member’s exercise of a power of appointment shall be deemed established by that family member if all qualified beneficiaries of the appointee trust are family members.

(g) A trust established by an individual who is not a family member if all of the noncharitable qualified beneficiaries of the trust are family members, except that a trust composed exclusively of nonindividual qualified beneficiaries is considered to be a family member if all of the nonindividual qualified beneficiaries are charitable foundations or other charitable entities as described in paragraph (j).

(h) The probate estate of a family member.

(i) The probate estate of an individual who is not a family member if all of the noncharitable beneficiaries of the estate are family members, except that an estate composed exclusively of nonindividual beneficiaries is considered to be a family member if all of the nonindividual beneficiaries are charitable foundations or other charitable entities as described in paragraph (j).

(j) A charitable foundation or other charitable entity in which a majority of the governing body is composed of family members.

(12) “Family trust company” means a corporation or limited liability company that:

(a) Is exclusively owned by one or more family members.

(b) Is organized or qualified to do business in this state.

(c) Acts or proposes to act as a fiduciary to serve one or more family members.

(d) Does not serve as a fiduciary for a person, entity, trust, or estate that is not a family member, except that it may serve as a fiduciary for up to 35 individuals who are not family members if the individuals are current or former employees of the family trust company or one or more trusts, companies, or other entities that are family members.

(13) “Family trust company-affiliated party” means:

(a) A director, officer, manager, employee, or controlling stockholder or member of a family trust company, licensed family trust company, or foreign licensed family trust company; or

(b) A stockholder, a member, or any other person as determined by the office who participates in the affairs of a family trust company, licensed family trust company, or foreign licensed family trust company.

(14) “Financial institutions codes” has the same meaning as provided in s. 655.005(1).

(15) “Foreign licensed family trust company” means a family trust company that:

(a) Is licensed by a state in the United States other than this state or the District of Columbia.

(b) Has its principal place of business in a state in the United States other than this state or the District of Columbia.

(c) Is operated in accordance with family or private trust company laws of the state in which it is licensed or of the District of Columbia.

(d) Is subject to statutory or regulatory mandated supervision by the state in which the principal place of business is located or by the District of Columbia.

(e) Is not owned by, or a subsidiary of, a corporation, limited liability company, or other business entity that is organized in or licensed by any foreign country as defined in s. 663.01(3).

(16) “Licensed family trust company” means a family trust company that operates in accordance with this chapter and has been issued a license that has not been revoked or suspended by the office.

(17) “Lineal kinship” means a family member who is in the direct line of ascent or descent from a designated relative.

(18) “Office” means the Office of Financial Regulation.

(19) “Officer” of a family trust company means an individual, regardless of whether the individual has an official title or receives a salary or other compensation, who may participate in the major policymaking functions of a family trust company, other than as a director. The term does not include an individual who may have an official title and exercise discretion in the performance of duties and functions, but who does not participate in determining the major policies of the family trust company and whose decisions are limited by policy standards established by other officers, regardless of whether the policy standards have been adopted by the board of directors. The chair of the board of directors, the president, the chief officer, the chief financial officer, the senior trust officer, and all executive vice presidents of a family trust company, and all managers if organized as a limited liability company, are presumed to be officers unless such officer is excluded by resolution of the board of directors or members or by the bylaws or operating agreement of the family trust company, other than in the capacity of a director, from participating in major policymaking functions of the family trust company, and such excluded officer does not actually participate therein.

(20) “Qualified beneficiary” has the same meaning as provided in s. 736.0103.

History.—s. 5, ch. 2014-97; s. 2, ch. 2016-35.



662.112 - Degrees of kinship.

662.112 Degrees of kinship.—Degrees of kinship shall be calculated by adding the number of steps from a designated relative through each person to the family member, directly in the case of lineal kinship, or through the common ancestor in the case of collateral kinship.

History.—s. 6, ch. 2014-97.



662.113 - Applicability of other chapters of the financial institutions codes.

662.113 Applicability of other chapters of the financial institutions codes.—If a family trust company, licensed family trust company, or foreign licensed family trust company limits its activities to the activities authorized under this chapter, the provisions of other chapters of the financial institutions codes do not apply to the trust company unless otherwise expressly provided in this chapter. This section does not limit the office’s authority to investigate any entity to ensure that it is not in violation of this chapter or applicable provisions of the financial institutions codes.

History.—s. 3, ch. 2016-35.



662.114 - Family trust company and foreign licensed family trust company licensing not required.

662.114 Family trust company and foreign licensed family trust company licensing not required.—A family trust company or foreign licensed family trust company is not required to be a licensed family trust company.

History.—s. 7, ch. 2014-97.



662.115 - Applicability of chapter to a family trust company or foreign licensed family trust company.

662.115 Applicability of chapter to a family trust company or foreign licensed family trust company.—

(1) A family trust company that is not a licensed family trust company or a foreign licensed family trust company is subject to the provisions of this chapter unless the provisions are expressly limited in applicability to a licensed family trust company or foreign licensed family trust company.

(2) A licensed family trust company is subject to the provisions of this chapter that expressly refer to a licensed family trust company or that are not expressly limited to a family trust company that is not a licensed family trust company or to a foreign licensed family trust company.

(3) A foreign licensed family trust company is subject to the provisions of this chapter that expressly state that such provisions apply to a foreign licensed family trust company.

History.—s. 8, ch. 2014-97.



662.120 - Maximum number of designated relatives.

662.120 Maximum number of designated relatives.—

(1) A family trust company may not have more than one designated relative.

(2) A licensed family trust company may have up to two designated relatives. The designated relatives may not have a common ancestor within three generations.

History.—s. 9, ch. 2014-97; s. 4, ch. 2016-35.



662.121 - Application for licensed family trust company; fees.

662.121 Application for licensed family trust company; fees.—An applicant seeking to operate as a licensed family trust company must file an application with the office on forms prescribed by the office, accompanied by a nonrefundable $10,000 application fee to be deposited into the Financial Institutions’ Regulatory Trust Fund pursuant to s. 655.049 for the purpose of administering this chapter. The application must contain or be accompanied by:

(1) The name of the proposed licensed family trust company.

(2) A copy of the articles of incorporation or articles of organization and the bylaws or operating agreement of the proposed licensed family trust company.

(3) The physical address and mailing address of the proposed licensed family trust company, which must be located in this state.

(4) A statement describing in detail the services that will be provided to family members by the proposed licensed family trust company.

(5) The name and biographical information of each individual who will initially serve as a director, officer, manager, or member acting in a managerial capacity of the proposed licensed family trust company.

(6) The name and biographical information of each individual who owns or has the ability or power to directly or indirectly vote at least 10 percent or more of the outstanding shares, membership interest, or membership units of the proposed licensed family trust company.

(7) The names of the designated relatives.

(8) The amount of the initial capital account of the proposed licensed family trust company and the form in which the capital was paid and will be maintained.

(9) The type and amount of bonds or insurance that will be procured and maintained on directors, officers, managers, or members acting in a managerial capacity or employees pursuant to s. 662.126.

(10) A statement signed by the applicant, or by the individual signing on behalf of the proposed licensed family trust company, under penalty of perjury, affirming that the following statements are true:

(a) The proposed licensed family trust company is not currently transacting business with the general public.

(b) No director, officer, manager, or member served as a director, officer, or manager, or acted in a managerial capacity, for a trust company or any other financial institution that had a license issued under the financial institutions codes or by the Federal Government or any other state, the District of Columbia, a territory of the United States, or a foreign country that was suspended or revoked within the 10 years preceding the date of the application.

(c) No director, officer, manager, or member acting in a managerial capacity has been convicted of, or pled guilty or nolo contendere, regardless of whether adjudication of guilt is entered by the court, to a violation of the financial institutions codes, including s. 655.50, chapter 896, or similar state or federal law or related rule, or to a crime involving fraud, misrepresentation, or moral turpitude.

(d) No director, officer, manager, or member acting in a managerial capacity has had a professional license suspended or revoked within the 10 years preceding the date of the application.

(e) All information contained in the application is true and correct to the best knowledge of the individual signing the application on behalf of the proposed licensed family trust company.

(11) Any other additional information reasonably required by the office.

History.—s. 10, ch. 2014-97; s. 81, ch. 2015-2.



662.1215 - Investigation of license applicants.

662.1215 Investigation of license applicants.—

(1) For the purpose of this section, the application is not deemed to be filed until the applicant has provided the office with all information required to be included pursuant to s. 662.121.

(2) Upon filing an application for a license to operate as a licensed family trust company, the office shall conduct an investigation to confirm:

(a) That the persons who will serve as directors or officers of the corporation or, if the applicant is a limited liability company, managers or members acting in a managerial capacity, have not:

1. Been convicted of, or entered a plea of nolo contendere to, a crime involving fraud, misrepresentation, or moral turpitude;

2. Been convicted of, or pled nolo contendere to, a violation of the financial institutions codes, including s. 655.50, chapter 896, or similar state or federal law;

3. Been directors, officers, managers, or members of a financial institution licensed or chartered under the financial institutions codes or by the Federal Government or any other state, the District of Columbia, a territory of the United States, or a foreign country, whose license or charter was suspended or revoked within the 10 years preceding the date of the application;

4. Had a professional license suspended or revoked within the 10 years preceding the date of the application; or

5. Made a false statement of material fact on the application.

(b) That the name of the proposed company complies with s. 662.123.

(c) That capital accounts of the proposed company conform to s. 662.124 and that fidelity bonds and errors and omissions insurance coverage required under s. 662.126 are issued and effective.

(d) That the articles of incorporation or articles of organization conform to s. 662.123(1).

(e) That the management structure of the proposed company complies with s. 662.125.

(3) If the investigation required under this section confirms that the applicant has met the requirements of ss. 662.1225, 662.123(1), 662.124, 662.125, and 662.126, and that the persons who will serve as directors or officers of the corporation or the managers or members acting in a managerial capacity of the limited liability company, as applicable, satisfy the criteria set forth in subsection (2), the office shall issue a license authorizing the applicant to operate as a licensed family trust company.

(4) If the office determines the criteria in subsection (2) have not been met, the office shall serve notice of its intent to deny the application and of the applicant’s opportunity to request a hearing pursuant to ss. 120.569 and 120.57.

History.—s. 11, ch. 2014-97; s. 5, ch. 2016-35.



662.122 - Registration of a family trust company or a foreign licensed family trust company.

662.122 Registration of a family trust company or a foreign licensed family trust company.—

(1) A family trust company that is not applying under s. 662.121 to become a licensed family trust company must register with the office before beginning operations in this state. The registration application must:

(a) Provide the name of the designated relative.

(b) State that the family trust company is a family trust company as defined under this chapter and that its operations will comply with ss. 662.1225, 662.123(1), 662.124, 662.125, 662.127, 662.131, and 662.134.

(c) Provide the current telephone number and street address of the physical location in this state of its principal place of operations where its books and records will be maintained.

(d) List the name and current street address in this state of its registered agent.

(2) A foreign licensed family trust company must register with the office before beginning operations in this state.

(a) The registration application must state that its operations will comply with ss. 662.1225, 662.125, 662.127, 662.131, and 662.134 and that it is currently in compliance with the family trust company laws and regulations of its principal jurisdiction.

(b) The registration application must provide:

1. The current telephone number and street address of the physical location of its principal place of business in its principal jurisdiction.

2. The current telephone number and street address of the physical location in this state of its principal place of operations where its books and records pertaining to its operations in this state will be maintained.

3. The current telephone number and street address of the physical location of any other offices located within this state.

4. The name and current street address in this state of its registered agent.

(c) The registration must include a certified copy of a certificate of good standing, or an equivalent document, authenticated by the official having custody of records in the jurisdiction where the foreign licensed family trust company is organized, along with satisfactory proof, as determined by the office, that the company is organized in a manner similar to a family trust company as defined under this chapter and is in compliance with the family trust company laws and regulations of its principal jurisdiction.

(3) The registration application required under this section for a family trust company or a foreign licensed family trust company must be accompanied by a nonrefundable registration fee of $5,000.

(4) Registration applications required by this section shall be submitted on a form prescribed by the office and be signed, under penalty of perjury, by an officer or director if the family trust company is organized as a corporation, or by a manager, officer, or member if the family trust company is organized as a limited liability company.

(5) All fees received by the office pursuant to this section shall be deposited into the Financial Institutions’ Regulatory Trust Fund pursuant to s. 655.049 for purposes of administering this chapter.

History.—s. 12, ch. 2014-97; s. 82, ch. 2015-2; s. 6, ch. 2016-35.



662.1225 - Requirements for a family trust company, licensed family trust company, or foreign licensed family trust company.

662.1225 Requirements for a family trust company, licensed family trust company, or foreign licensed family trust company.—

(1) A family trust company or a licensed family trust company shall maintain:

(a) A principal office physically located in this state where original or true copies of all records and accounts of the family trust company or licensed family trust company may be accessed and made readily available for examination by the office in accordance with this chapter. A family trust company or licensed family trust company may also maintain one or more branch offices within or outside of this state.

(b) A registered agent who has an office in this state at the street address of the registered agent.

(c) All applicable state and local business licenses, charters, and permits.

(d) A deposit account with a state-chartered or national financial institution that has a principal or branch office in this state.

(2) In order to operate in this state, a foreign licensed family trust company must be in good standing in its principal jurisdiction, must be in compliance with the family trust company laws and regulations of its principal jurisdiction, and must maintain:

(a) An office physically located in this state where original or true copies of all records and accounts of the foreign licensed family trust company pertaining to its operations in this state may be accessed and made readily available for examination by the office in accordance with this chapter.

(b) A registered agent who has an office in this state at the street address of the registered agent.

(c) All applicable state and local business licenses, charters, and permits.

(d) A deposit account with a state-chartered or national financial institution that has a principal or branch office in this state.

(3) A company in operation as of October 1, 2016, which meets the definition of a family trust company, must, on or before December 30, 2016, apply for licensure as a licensed family trust company, register as a family trust company or foreign licensed family trust company, or cease doing business in this state.

History.—s. 13, ch. 2014-97; s. 83, ch. 2015-2; s. 7, ch. 2016-35.



662.123 - Organizational documents; use of term “family trust” in name.

662.123 Organizational documents; use of term “family trust” in name.—

(1) The articles of incorporation, certificate of incorporation, or articles of organization of a family trust company or licensed family trust company must contain:

(a) The name adopted by the company, which must distinguish the company from any other trust company formed in this state or engaged in the business of a trust company, family trust company, or licensed family trust company in this state. If the term “trust” is included in the name adopted by a family trust company, it must be immediately preceded by the term “family” so as to distinguish the entity from a trust company operating under chapter 658. This paragraph does not apply to a foreign licensed family trust company using a fictitious name that is registered and maintained pursuant to s. 865.09 and that distinguishes it.

(b) The purpose for which the company is formed, which must clearly identify the restricted activities permissible to a family trust company or licensed family trust company under this chapter.

(c) A statement that the company will not offer its services to the general public.

(d) A statement affirming that the articles of incorporation, certificate of incorporation, or articles of organization will not be amended without prior written notice to the office.

(2) A proposed amendment to the articles of incorporation, articles of organization, certificate of formation, or certificate of organization of a family trust company or licensed family trust company must be submitted to the office for review at least 30 days before it is filed or effective. An amendment is not considered filed or effective if the office issues a notice of disapproval with respect to the proposed amendment.

(3) The term “family trust” in the name adopted by a family trust company or licensed family trust company does not disqualify the name from being allowed under s. 605.0112 or s. 607.0401.

History.—s. 14, ch. 2014-97; s. 8, ch. 2016-35.



662.124 - Minimum capital account required.

662.124 Minimum capital account required.—

(1) A licensed family trust company that has one designated relative may not be organized or operated with an owners’ capital account of less than $250,000. The minimum capital account shall be increased to $350,000 if two designated relatives of the licensed family trust company are named in the application for a license or in the annual license renewal. A family trust company may not be organized or operated with a capital account of less than $250,000.

(2) The full amount of the initial capital account of a family trust company or licensed family trust company must be composed of one or more of the asset groups described in s. 662.132(1)(a), exclusive of all organization expenses.

History.—s. 15, ch. 2014-97.



662.125 - Directors or managers.

662.125 Directors or managers.—

(1) Exclusive authority to manage a family trust company or licensed family trust company is vested in a board of directors, if a corporation, or a board of directors or managers, if a limited liability company.

(2) A family trust company or licensed family trust company shall have at least three directors, if a corporation, or three directors or managers, if a limited liability company. At least one director or manager of the company must be a resident of this state.

(3) The licensed family trust company shall notify the office of the proposed appointment of an individual to the board of directors or addition as a member, or the appointment or employment of an individual as an officer or manager or member acting in a managerial capacity or equivalent position, at least 60 days before such appointment or employment becomes effective, if the company:

(a) Has been licensed for less than 2 years.

(b) Has undergone a change in control within the preceding 2 years.

(c) Is operating under a cease and desist order.

The notification must include the name and such biographical information as the office may reasonably require.

(4) A licensed family trust company may not appoint an individual to the board of directors, add a member, or appoint or employ an officer or manager or member acting in a managerial capacity or equivalent, if the office issues a notice of disapproval with respect to that person.

(5) The office shall issue a notice of disapproval if the office finds that the proposed appointment or employment of a person would otherwise cause the licensed family trust company to violate any of the requirements set forth in s. 662.121(10)(b)-(d) or s. 662.1215(2)(a).

History.—s. 16, ch. 2014-97.



662.126 - Fidelity bonds; insurance.

662.126 Fidelity bonds; insurance.—

(1) The directors or managers of a licensed family trust company shall procure and maintain fidelity bonds on all active officers, directors, managers, members acting in a managerial capacity, and employees of the company, regardless of whether they receive a salary or other compensation from the company, in order to indemnify the company against loss because of a dishonest, fraudulent, or criminal act or omission on their part, whether acting alone or in combination with other persons.

(2) Each fidelity bond shall be issued in an amount of at least $1 million.

(3) In lieu of the fidelity bonds required under subsection (1), a licensed family trust company may increase its capital account required under s. 662.124 by $1 million so that if it has one designated relative, it is organized or operated with a capital account of at least $1.25 million, or if it has two designated relatives, it is organized or operated with a capital account of at least $1.35 million.

(4) The licensed family trust company shall also procure and maintain an errors and omissions insurance policy of at least $1 million in which it is listed as the insured to cover the acts and omissions of officers, directors, managers, and members acting in a managerial capacity, regardless of whether the person receives a salary or other compensation from the company.

(5) A family trust company or licensed family trust company may also procure and maintain other insurance policies necessary or desirable in connection with the business of the company, including, but not limited to, one or more casualty insurance policies.

(6) A family trust company that is not a licensed family trust company may procure and maintain fidelity bonds as described in this section.

(7) A family trust company that is not a licensed family trust company may procure and maintain errors and omissions insurance coverage as described in this section.

History.—s. 17, ch. 2014-97.



662.127 - Segregation of books, records, and assets; fiduciary assets not liable.

662.127 Segregation of books, records, and assets; fiduciary assets not liable.—

(1) Each family trust company and licensed family trust company shall maintain its fiduciary books and records separate and distinct from other records of the company and shall segregate all assets held in any fiduciary capacity from other assets of the company.

(2) Assets received or held in a fiduciary capacity by a family trust company or licensed family trust company are not subject to the debts or obligations of the company.

History.—s. 18, ch. 2014-97.



662.128 - Annual renewal.

662.128 Annual renewal.—

(1) Within 45 days after the end of each calendar year, a family trust company, licensed family trust company, or foreign licensed family trust company shall file its annual renewal application with the office.

(2) The license renewal application filed by a licensed family trust company must include a verified statement by an authorized representative of the trust company that:

(a) The licensed family trust company operated in full compliance with this chapter, chapter 896, or similar state or federal law, or any related rule or regulation. The application must include proof acceptable to the office that the company is a family trust company as defined under this chapter.

(b) Describes any material changes to its operations, principal place of business, directors, officers, managers, members acting in a managerial capacity, and designated relatives since the end of the preceding calendar year.

(3) The registration renewal application filed by a family trust company must include:

(a) A verified statement by an authorized representative of the trust company that it is a family trust company as defined under this chapter and that its operations are in compliance with ss. 662.1225, 662.123(1), 662.124, 662.125, 662.127, 662.131, and 662.134, chapter 896, or similar state or federal law or related rule or regulation.

(b) The name of the company’s designated relative or relatives, if applicable, and the street address for its principal place of business.

(4) The registration renewal application filed by a foreign licensed family trust company must include a verified statement by an authorized representative of the trust company that its operations are in compliance with ss. 662.1225, 662.125, 662.131, and 662.134 and in compliance with the family trust company laws and regulations of its principal jurisdiction. It must also provide:

(a) The current telephone number and street address of the physical location of its principal place of business in its principal jurisdiction.

(b) The current telephone number and street address of the physical location in this state of its principal place of operations where its books and records pertaining to its operations in this state are maintained.

(c) The current telephone number and address of the physical location of any other offices located in this state.

(d) The name and current street address in this state of its registered agent.

(e) Documentation satisfactory to the office that the foreign licensed family trust company is in compliance with the family trust company laws and regulations of its principal jurisdiction.

(5) The annual renewal application shall be submitted on a form prescribed by the office and signed under penalty of perjury by an authorized representative.

(6) A fee of $750 for a family trust company, $1,500 for a licensed family trust company, and $1,000 for a foreign licensed family trust company shall be submitted with the annual renewal application. All fees received by the office pursuant to this section shall be deposited into the Financial Institutions’ Regulatory Trust Fund pursuant to s. 655.049 for the purpose of administering this chapter.

History.—s. 19, ch. 2014-97; s. 9, ch. 2016-35.



662.129 - Discontinuing business.

662.129 Discontinuing business.—If a licensed family trust company desires to discontinue business as a licensed family trust company, it must file with the office a certified copy of the resolution of the board of directors, or members if a limited liability company, authorizing that action. Upon discharge from all fiduciary duties which it has undertaken, the licensed family trust company shall provide certification of such discharge and voluntarily relinquish its license to operate as a licensed family trust company to the office, whereupon it shall be released from any fidelity bonds that it maintained pursuant to s. 662.126(1).

History.—s. 20, ch. 2014-97.



662.130 - Powers of family trust companies, licensed family trust companies, and foreign licensed family trust companies.

662.130 Powers of family trust companies, licensed family trust companies, and foreign licensed family trust companies.—

(1) A family trust company or a licensed family trust company may, for its eligible members and individuals:

(a) Act as a sole or copersonal representative, executor, or curator for probate estates being administered in a state or jurisdiction other than this state.

(b) Act as an attorney in fact or agent under a power of attorney, other than a power of attorney governed by chapter 709.

(c) Except as provided in s. 662.131, act within or outside this state as a sole fiduciary or cofiduciary, including acting as a trustee, advisory agent, assignee, assignee for the benefit of creditors, authenticating agent, bailee, bond or indenture trustee, conservator, conversion agent, custodian, escrow agent, fiscal or paying agent, financial advisor, guardian, investment advisor or manager, managing agent, purchase agent, receiver, registrar, safekeeping or subscription agent, transfer agent, except for public companies, warrant agent, or similar capacities generally performed by corporate trustees, and in so acting possess, purchase, sell, invest, reinvest, safekeep, or otherwise manage or administer the real or personal property of eligible members and individuals.

(d) Exercise the powers of a corporation or limited liability company incorporated or organized under the laws of this state, or qualified to transact business as a foreign corporation or limited liability company under the laws of this state, which are reasonably necessary to enable it to fully exercise, in accordance with commonly accepted customs and usages, a power conferred under this chapter.

(e) Delegate duties and powers, including investment functions under s. 518.112, in accordance with the powers granted to a trustee under chapter 736 or other applicable law, and retain agents, attorneys, accountants, investment advisers, or other individuals or entities to advise or assist the family trust company, licensed family trust company, or foreign licensed family trust company in the exercise of its powers and duties under this chapter and chapter 736. Such exercise of power may include, but is not limited to, retaining a bank trust department, or a public trust company, other than another family trust company, licensed family trust company, or foreign licensed family trust company.

(f) Perform all acts necessary for exercising the powers enumerated in this section or authorized by this chapter and other applicable laws of this state.

(2) Except as otherwise provided in s. 662.131, a foreign licensed family trust company that is in good standing in its principal jurisdiction may exercise all the trust powers in this state that a Florida family trust company may exercise.

History.—s. 21, ch. 2014-97; s. 84, ch. 2015-2.



662.131 - Prohibitions.

662.131 Prohibitions.—Notwithstanding any provision of this chapter, a family trust company, licensed family trust company, or foreign licensed family trust company may not:

(1) Engage in commercial banking; however, it may establish accounts at financial institutions for its own purposes or on behalf of family members to whom it provides services pursuant to this chapter.

(2) Engage in fiduciary services with the public unless licensed pursuant to chapter 658.

(3) Serve as a personal representative or a copersonal representative of a probate estate administered in this state.

(4) Serve as an attorney in fact or agent, including as a co-attorney in fact or co-agent, under a power of attorney pursuant to chapter 709.

History.—s. 22, ch. 2014-97.



662.132 - Investments.

662.132 Investments.—

(1) The assets forming the minimum capital account of a family trust company or licensed family trust company must:

(a) Consist of cash, United States Treasury obligations, or any combination thereof.

(b) Have an aggregate market value of at least 100 percent of the company’s required capital account, as specified in s. 662.124. If the aggregate market value of 100 percent of the company’s capital account is, at any time, less than the amount required under s. 662.124, the company has 5 business days to bring such capital account into compliance with s. 662.124.

(2) A family trust company or licensed family trust company may purchase or rent real or personal property for use in the conduct of the business and other activities of the company.

(3) Notwithstanding any other provision of law, a family trust company or licensed family trust company may invest funds for its own account, other than those required or allowed under subsection (1) or subsection (2), in any type or character of equity securities, debt securities, or other assets.

(4) Notwithstanding any other law, a family trust company or licensed family trust company may, while acting as a fiduciary, purchase directly from underwriters or broker-dealers or in the secondary market:

(a) Bonds or other securities underwritten or brokered by:

1. The family trust company or licensed family trust company;

2. A family affiliate; or

3. A syndicate, including the family trust company, licensed family trust company, or family affiliate.

(b) Securities of an investment company, including a mutual fund, closed-end fund, or unit investment trust, as defined under the federal Investment Company Act of 1940, for which the family trust company or licensed family trust company acts as an advisor, custodian, distributor, manager, registrar, shareholder servicing agent, sponsor, or transfer agent.

(5) The authority granted in subsection (4) may be exercised only if:

(a) The investment is not expressly prohibited by the instrument, judgment, decree, or order establishing the fiduciary relationship.

(b) The family trust company or licensed family trust company procures in writing the consent of any cofiduciaries with discretionary investment powers to the investment.

(c) The family trust company or licensed family trust company discloses in writing to the person or persons to whom it sends account statements its intent to exercise the authority granted in subsection (4) before the first exercise of that authority, and each such disclosure reflects:

1. The nature of any interest the family trust company or licensed family trust company has, or is reasonably expected to have, in the underwriting or distribution of bonds or securities purchased.

2. The nature and amount of any fee or other compensation received, or reasonably expected to be received, by the family trust company or licensed family trust company in connection with the transaction.

3. The nature of the relationship between the family trust company or licensed family trust company and an investment company described in paragraph (4)(b).

4. The nature and amount of any fee or other compensation received, or reasonably expected to be received, by the family trust company or licensed family trust company for providing services to an investment company described in paragraph (4)(b).

(6) Subsections (4) and (5) do not affect the degree of prudence required of fiduciaries under the laws of this state. However, a purchase of bonds or securities pursuant to subsections (4) and (5) is not presumed to be affected by a conflict between the fiduciary’s personal and fiduciary interests if such purchase:

(a) Is negotiated at a fair price.

(b) Is in accordance with:

1. The interest of the qualified beneficiaries.

2. The purposes of the trusts.

(c) Otherwise complies with:

1. The prudent investor rule in s. 518.11, or other prudent investor or similar rule under other applicable law, unless such compliance is waived in accordance with s. 518.11 or other applicable law.

2. The terms of the instrument, judgment, decree, or order establishing the fiduciary relationship.

(7) Notwithstanding subsections (1)-(6), a family trust company or licensed family trust company may not, while acting as a fiduciary, purchase a bond or security issued by the company or its parent, or a subsidiary company thereof or its parent, unless:

(a) The family trust company or licensed family trust company is expressly authorized to do so by:

1. The terms of the instrument creating the trust;

2. A court order;

3. The written consent of the settlor of the trust for which the family trust company or licensed family trust company is serving as trustee; or

4. The written consent of every adult qualified beneficiary of the trust who, at the time of such purchase, is entitled to receive income under the trust or who would be entitled to receive a distribution of principal if the trust were terminated; and

(b) The purchase of the security is at a fair price and complies with:

1. The prudent investor rule in s. 518.11 or other prudent investor or similar rule under other applicable law, unless compliance is waived in accordance with s. 518.11 or other applicable law.

2. The terms of the instrument, judgment, decree, or order establishing the fiduciary relationship.

(8) Except as otherwise expressly limited by this section, a family trust company or licensed family trust company, while acting as a fiduciary, is also authorized, without limiting any powers otherwise conferred on fiduciaries by law, to do any of the following, which are not presumed to be affected by a conflict between the fiduciary’s personal and fiduciary interests:

(a) Make an equity investment in a closely held entity that may or may not be marketable and that is directly or indirectly owned or controlled by one or more family members.

(b) Place a security transaction using a broker who is a family member.

(c) Enter into an agreement with a family member who is the settlor or a qualified beneficiary of a trust with respect to the appointment of the family trust company or licensed family trust company as a fiduciary of the trust, or with respect to the compensation of the family trust company and licensed family trust company for service as a fiduciary.

(d) Transact business with a family member.

(e) Transact business with or invest in any asset of another trust, estate, guardianship, or conservatorship for which the family trust company or licensed family trust company is a fiduciary or in which a family member has an interest.

(f) Deposit trust assets in a financial institution that is owned, controlled, or operated by one or more family members.

(g) Purchase, sell, hold, own, or invest in a security, bond, real or personal property, stock, or other asset of a family member.

(h) With or without adequate security, lend money to or borrow money from a family member or a trust, estate, or guardianship for which the family trust company or licensed family trust company serves as a fiduciary.

(9) If not inconsistent with and subject to the terms of subsections (4)-(8), the duty of loyalty under s. 736.0802 applies to family trust companies, licensed family trust companies, and foreign licensed family trust companies when serving as trustee of a trust whose administration is subject to chapter 736.

History.—s. 23, ch. 2014-97; s. 10, ch. 2016-35.



662.133 - Oaths, affidavits, and acknowledgments.

662.133 Oaths, affidavits, and acknowledgments.—If a family trust company or licensed family trust company is required to make an oath, affirmation, affidavit, or acknowledgment regarding a fiduciary capacity in which it is acting or is preparing to act, a director or officer or, if the company is a limited liability company, a manager or officer expressly authorized by the family trust company or licensed family trust company, shall make and, if required, subscribe to such oath, affirmation, affidavit, or acknowledgment on behalf of the company.

History.—s. 24, ch. 2014-97.



662.134 - Unlawful to advertise services.

662.134 Unlawful to advertise services.—A family trust company, licensed family trust company, or foreign licensed family trust company may not advertise its services to the public.

History.—s. 25, ch. 2014-97.



662.135 - Service as court-appointed fiduciary; bond requirement.

662.135 Service as court-appointed fiduciary; bond requirement.—A licensed family trust company is not required to provide or otherwise post a bond or other surety to serve as a court-appointed fiduciary in a proceeding brought or conducted in this state.

History.—s. 26, ch. 2014-97.



662.140 - Rules.

662.140 Rules.—The commission may adopt rules necessary to carry out the purposes of this chapter.

History.—s. 27, ch. 2014-97.



662.141 - Examination, investigations, and fees.

662.141 Examination, investigations, and fees.—The office may conduct an examination or investigation of a licensed family trust company at any time it deems necessary to determine whether the licensed family trust company or licensed family trust company-affiliated party thereof has violated or is about to violate any provision of this chapter, any applicable provision of the financial institutions codes, or any rule adopted by the commission pursuant to this chapter or the codes. The office may conduct an examination or investigation of a family trust company or foreign licensed family trust company at any time it deems necessary to determine whether the family trust company or foreign licensed family trust company has engaged in any act prohibited under s. 662.131 or s. 662.134 and, if a family trust company or a foreign licensed family trust company has engaged in such act, to determine whether any applicable provision of the financial institutions codes has been violated.

(1) The office may rely upon a certificate of trust, trust summary, or written statement from the trust company which identifies the qualified beneficiaries of any trust or estate for which a family trust company, licensed family trust company, or foreign licensed family trust company serves as a fiduciary and the qualifications of such beneficiaries as permissible recipients of company services.

(2) The office shall conduct an examination of a licensed family trust company at least once every 36 months. The office shall examine the books and records of a licensed family trust company as necessary to determine whether it is a licensed family trust company as defined in this chapter and is operating in compliance with this chapter.

(3) The office shall examine the books and records of a foreign licensed family trust company as necessary to determine if it is a foreign licensed trust company as defined in this chapter and is in compliance with ss. 662.1225, 662.125, 662.130(2), 662.131, and 662.134. In connection with an examination of the books and records of the company, the office may rely upon the most recent examination report or review or certification letters or similar documentation issued by the regulatory agency to which the foreign licensed family trust company is subject to supervision. The office’s examination of the books and records of a foreign licensed family trust company is, to the extent practicable, limited to books and records of the operations in this state.

(4) For each examination of the books and records of a family trust company, licensed family trust company, or foreign licensed family trust company as authorized under this chapter, the trust company shall pay a fee for the costs of the examination by the office. As used in this section, the term “costs” means the salary and travel expenses of field staff which are directly attributable to the examination of the trust company and the travel expenses of any supervisory and support staff required as a result of examination findings. The mailing of payment for costs incurred must be postmarked within 30 days after the receipt of a notice stating that the costs are due. The office may levy a late payment of up to $100 per day or part thereof that a payment is overdue unless waived for good cause. However, if the late payment of costs is intentional, the office may levy an administrative fine of up to $1,000 per day for each day the payment is overdue.

(5) All fees collected under this section must be deposited into the Financial Institutions’ Regulatory Trust Fund pursuant to s. 655.049 for the purpose of administering this chapter.

(6) The commission may establish by rule the records to be maintained or requirements necessary to demonstrate conformity with this chapter as a family trust company, licensed family trust company, or foreign licensed family trust company.

History.—s. 28, ch. 2014-97; s. 85, ch. 2015-2; s. 11, ch. 2016-35.



662.142 - Revocation of license.

662.142 Revocation of license.—

(1) Any of the following acts constitute grounds for the revocation by the office of the license of a licensed family trust company:

(a) The company is not a family trust company as defined in this chapter.

(b) A violation of s. 662.1225, s. 662.123(1)(a), s. 662.125(2), s. 662.126, s. 662.127, s. 662.128, s. 662.130, s. 662.131, s. 662.134, or s. 662.144.

(c) A violation of chapter 896, relating to financial transactions offenses, or a similar state or federal law or related rule or regulation.

(d) A violation of any rule of the commission.

(e) A violation of any order of the office.

(f) A breach of any written agreement with the office.

(g) A prohibited act or practice under s. 662.131.

(h) A failure to provide information or documents to the office upon written request.

(i) An act of commission or omission that is judicially determined to be a breach of trust or fiduciary duty.

(2) If the office finds that a licensed family trust company has committed any of the acts specified in subsection (1), the office may enter an order suspending the company’s license and provide notice of its intention to revoke the license and of the opportunity for a hearing pursuant to ss. 120.569 and 120.57.

(3) If a hearing is not timely requested pursuant to ss. 120.569 and 120.57 or if a hearing is held and it has been determined that the licensed family trust company has committed any of the acts specified in subsection (1), the office may enter an order revoking the company’s license. A licensed family trust company has 90 days to wind up its affairs after license revocation. If after 90 days the company is still in operation, the office may seek an order from the circuit court for the annulment or dissolution of the company.

History.—s. 29, ch. 2014-97; s. 12, ch. 2016-35.



662.143 - Cease and desist authority.

662.143 Cease and desist authority.—

(1) The office may issue and serve upon a family trust company, licensed family trust company, foreign licensed family trust company, or family trust company-affiliated party a complaint stating charges if the office has reason to believe that such company, family trust company-affiliated party, or individual named therein is engaging in or has engaged in any of the following acts:

(a) The company is not a family trust company or foreign licensed family trust company as defined in this chapter.

(b) A violation of s. 662.1225, s. 662.123(1)(a), s. 662.125(2), s. 662.126, s. 662.127, s. 662.128, s. 662.130, or s. 662.134.

(c) A violation of any rule of the commission.

(d) A violation of any order of the office.

(e) A breach of any written agreement with the office.

(f) A prohibited act or practice pursuant to s. 662.131.

(g) A willful failure to provide information or documents to the office upon written request.

(h) An act of commission or omission that is judicially determined by a court of competent jurisdiction to be a breach of trust or fiduciary duty.

(i) A violation of chapter 896 or similar state or federal law or any related rule or regulation.

(2) The complaint must contain the statement of facts and a notice of opportunity for a hearing pursuant to ss. 120.569 and 120.57.

(3) If no hearing is requested within the time allowed by ss. 120.569 and 120.57, or if a hearing is held and the office finds that any of the charges are true, the office may enter an order directing the family trust company, licensed family trust company, or foreign licensed family trust company, or family trust company-affiliated party, or the individual named therein to cease and desist from engaging in the conduct complained of and to take corrective action.

(4) If the family trust company, licensed family trust company, foreign licensed family trust company, or family trust company-affiliated party, or the individual named in such order, fails to respond to the complaint within the time allotted in ss. 120.569 and 120.57, such failure constitutes a default and justifies the entry of a cease and desist order.

(5) A contested or default cease and desist order is effective when reduced to writing and served upon the family trust company, licensed family trust company, or foreign licensed family trust company, or family trust company-affiliated party, or the individual named therein. An uncontested cease and desist order is effective as agreed.

(6) If the office finds that conduct described in subsection (1) is likely to cause substantial prejudice to members, shareholders, or beneficiaries of fiduciary accounts of the family trust company, licensed family trust company, or foreign licensed family trust company, or to beneficiaries of services rendered by such company, it may issue an emergency cease and desist order requiring the family trust company, licensed family trust company, or foreign licensed family trust company, family trust company-affiliated party, or individual named therein to immediately cease and desist from engaging in the conduct complained of and to take corrective action. The emergency order is effective immediately upon service of a copy of the order upon the family trust company, licensed family trust company, or foreign licensed family trust company, or family trust company-affiliated party and remains effective for 90 days. If the office begins nonemergency cease and desist proceedings under subsection (1), the emergency order remains effective until the conclusion of the proceedings under ss. 120.569 and 120.57.

(7) A family trust company or foreign licensed family trust company shall have 90 days to wind up its affairs after entry of any order to cease and desist from operating as a family trust company or foreign licensed family trust company. If, after 90 days, a family trust company is still operating, the office may seek an order from the circuit court for the annulment or dissolution of the company. If, after 90 days, a foreign licensed family trust company is still operating, the office may seek an injunction from the circuit court restraining the company from continuing to operate in this state.

History.—s. 30, ch. 2014-97; s. 13, ch. 2016-35.



662.144 - Failure to submit required report; fines.

662.144 Failure to submit required report; fines.—If a family trust company, licensed family trust company, or foreign licensed family trust company fails to submit within the prescribed period its annual renewal or any other report required by this chapter or any rule, the office may impose a fine of up to $100 for each day that the annual renewal or report is overdue. Failure to provide the annual renewal within 60 days after the end of the calendar year shall automatically result in termination of the registration of a family trust company or foreign licensed family trust company or revocation of the license of a licensed family trust company. A family trust company may have its registration or license automatically reinstated by submitting to the office, on or before August 31 of the calendar year in which the renewal application is due, the company’s annual renewal application and fee required under s. 662.128, a $500 late fee, and the amount of any fine imposed by the office under this section. A family trust company that fails to renew or reinstate its registration or license must wind up its affairs on or before November 30 of the calendar year in which such failure occurs. Fees and fines collected under this section shall be deposited into the Financial Institutions’ Regulatory Trust Fund pursuant to s. 655.049 for the purpose of administering this chapter.

History.—s. 31, ch. 2014-97; s. 14, ch. 2016-35.



662.145 - Grounds for removal.

662.145 Grounds for removal.—

(1) The office may issue and serve upon a licensed family trust company or a family trust company and a family trust company-affiliated party a complaint stating charges if the office has reason to believe that the family trust company-affiliated party is engaging or has engaged in conduct that:

(a) Demonstrates that the company is not a family trust company as defined in this chapter;

(b) Is a prohibited act or practice under s. 662.131;

(c) Is a violation of s. 662.1225, s. 662.123(1)(a), s. 662.126, s. 662.127, s. 662.128, s. 662.130, or s. 662.134;

(d) Is a violation of any other law involving fraud or moral turpitude which constitutes a felony;

(e) Is a violation of chapter 896, relating to offenses related to financial transactions, or similar state or federal law;

(f) Is a willful violation of a rule of the commission;

(g) Is a willful violation of an order of the office;

(h) Is a willful breach of a written agreement with the office; or

(i) Is an act of commission or omission or a practice that the office has reason to believe is a breach of trust or fiduciary duty.

(2) The complaint must contain a statement of facts and a notice of opportunity for a hearing pursuant to ss. 120.569 and 120.57.

(3) If no hearing is requested within the time allowed by ss. 120.569 and 120.57, or if a hearing is held and the office finds that any of the charges in the complaint are true, the office may enter an order removing the family trust company-affiliated party or restricting or prohibiting participation by the family trust company-affiliated party in the affairs of the family trust company, licensed family trust company, or state financial institution, subsidiary, or service corporation.

(4) If the family trust company-affiliated party fails to respond to the complaint within the time allowed in ss. 120.569 and 120.57, such failure constitutes a default and justifies the entry of an order of removal.

(5) A contested or default order of removal is effective when reduced to writing and served on the family trust company or licensed family trust company and the family trust company-affiliated party. An uncontested order of removal is effective as agreed.

(6) The chief executive officer, or the person holding the equivalent office, of a family trust company or licensed family trust company shall promptly notify the office if he or she has actual knowledge that a family trust company-affiliated party is charged with a felony in a state or federal court.

(a) If a family trust company-affiliated party is charged with a felony in a state or federal court, or is charged with an offense in a court of a foreign country with which the United States maintains diplomatic relations which involves a violation of law relating to fraud, currency transaction reporting, money laundering, theft, or moral turpitude and the charge is equivalent to a felony charge under state or federal law, the office may enter an emergency order suspending the family trust company-affiliated party or restricting or prohibiting participation by such party in the affairs of that particular family trust company or licensed family trust company or any state financial institution, subsidiary, or service corporation, upon service of the order upon the company and family trust company-affiliated party charged.

(b) The order must contain notice of opportunity for a hearing pursuant to ss. 120.569 and 120.57, at which the family trust company-affiliated party may request a postsuspension hearing to show that continued service to or participation in the affairs of the family trust company or licensed family trust company does not pose a threat to the interests of the company. In accordance with applicable commission rules, the office shall notify the family trust company-affiliated party whether the order suspending or prohibiting the company-affiliated party from participating in the affairs of a licensed family trust company or family trust company, or state financial institution, subsidiary, or service corporation will be rescinded or otherwise modified. The emergency order remains in effect, unless otherwise modified by the office, until the criminal charge is disposed of. The acquittal of the family trust company-affiliated party charged, or the final, unappealed dismissal of all charges against such person, dissolves the emergency order, but does not prohibit the office from instituting proceedings under subsection (1). If the family trust company-affiliated party charged is convicted or pleads guilty or nolo contendere, regardless of adjudication, the emergency order becomes final.

(7) A family trust company-affiliated party removed from office pursuant to this section is not eligible for reelection to such position or to any official position in a family trust company, licensed family trust company, or financial institution in this state except with the written consent of the office. A family trust company-affiliated party who is removed, restricted, or prohibited from participation in the affairs of a family trust company, licensed family trust company, or state financial institution pursuant to this section may petition the office for modification or termination of such removal, restriction, or prohibition.

(8) The resignation, termination of employment or participation, or separation from a family trust company or a licensed family trust company of the family trust company-affiliated party does not affect the jurisdiction and authority of the office to issue a notice and proceed under this section against the company-affiliated party if such notice is served before the end of the 6-year period beginning on the date such person ceases to be a family trust company-affiliated party with respect to such company.

History.—s. 32, ch. 2014-97; s. 15, ch. 2016-35.



662.146 - Confidentiality of books and records.

662.146 Confidentiality of books and records.—

(1) The books and records of a family trust company, licensed family trust company, or foreign licensed family trust company are confidential and shall be made available for inspection and examination only:

(a) To the office or its authorized representative;

(b) To any person authorized to act for the company;

(c) As compelled by a court, pursuant to a subpoena issued pursuant to the Florida Rules of Civil Procedure, the Florida Rules of Criminal Procedure, or the Federal Rules of Civil Procedure or pursuant to a subpoena issued in accordance with state or federal law. Before the production of the books and records of a family trust company, licensed family trust company, or foreign licensed family trust company, the party seeking production must reimburse the company for the reasonable costs and fees incurred in compliance with the production. If the parties disagree regarding the amount of reimbursement, the party seeking the records may request the court having jurisdiction to set the amount of reimbursement;

(d) Pursuant to a subpoena, to any federal or state law enforcement or prosecutorial instrumentality authorized to investigate suspected criminal activity;

(e) As authorized by the board of directors, if in corporate form, or the managers, if in limited liability company form; or

(f) As provided in subsection (2).

(2)(a) Each customer and stockholder, if a corporation, or member, if a limited liability company, has the right to inspect the books and records of a family trust company or licensed family trust company as they pertain to his or her accounts or the determination of his or her voting rights.

(b) The books and records pertaining to customers, members, and stockholders of a family trust company or licensed family trust company shall be kept confidential by the company and its directors, managers, officers, and employees. The books and records of customers, members, and stockholders may not be released except upon the express authorization of the customer as to his or her own accounts or a stockholder or member regarding his or her voting rights. However, information may be released, without the authorization of a customer, member, or shareholder in a manner prescribed by the board of directors, if a corporation, or managers, if a limited liability company, to verify or corroborate the existence or amount of a customer’s account if that information is reasonably provided to meet the needs of commerce and to ensure accurate credit information. Notwithstanding this paragraph, this subsection does not prohibit a family trust company or licensed family trust company from disclosing financial information referenced in this subsection as permitted under 15 U.S.C. s. 6802, as amended.

(c) A person who willfully violates a provision of this section which relates to unlawful disclosure of confidential information commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) This subsection does not apply to a foreign licensed family trust company. The laws of the jurisdiction of its principal place of business govern the rights of customers, members, and stockholders to inspect its books and records.

(3) For purposes of this section, the term “books and records” includes, but is not limited to, an application for a license and any documents connected with the application under s. 662.121; the office’s corresponding investigation under s. 662.1215 in granting or denying the issuance of the license; the initial registration documents of a family trust company or foreign licensed family trust company under s. 662.122; the annual renewal made by a family trust company, licensed family trust company, or foreign licensed family trust company under s. 662.128; and the documentation submitted to the office in connection with a licensed family trust company discontinuing its business under s. 662.129.

History.—s. 33, ch. 2014-97; s. 86, ch. 2015-2.



662.147 - Records relating to the office examination; limited restrictions on public access.

662.147 Records relating to the office examination; limited restrictions on public access.—

(1) A family trust company, licensed family trust company, or foreign licensed family trust company shall keep at the office it is required to maintain pursuant to s. 662.1225 full and complete records of the names and residences of all the shareholders or members of the trust company and the number of shares or membership units held by each, as applicable, as well as the ownership percentage of each shareholder or member, as the case may be. The records are subject to the inspection of all the shareholders or members of the trust company, and the officers authorized to assess taxes under state authority, during the normal business hours of the trust company. A current list of shareholders or members shall be made available to the office’s examiners for their inspection and, upon the request of the office, shall be submitted to the office.

(2) The office shall retain for at least 10 years:

(a) Examination reports.

(b) Investigatory records.

(c) The application for a license, any documents connected with the application, and the office’s corresponding investigation in granting or denying the issuance of the license.

(d) The initial registration documents of a family trust company or foreign licensed family trust company.

(e) The annual renewal made by a family trust company, licensed family trust company, or foreign licensed family trust company.

(f) The documentation submitted to the office in connection with a licensed family trust company discontinuing its business and any related information compiled by the office, or photographic copies thereof.

(3) A copy of any document on file with the office which is certified by the office as being a true copy may be introduced in evidence as if it were the original. The office shall establish a schedule of fees for preparing true copies of documents.

(4) Orders issued by courts or administrative law judges for the production of confidential records or information must provide for inspection in camera by the court or the administrative law judge. If the court or administrative law judge determines that the documents requested are relevant or would likely lead to the discovery of admissible evidence, the documents shall be subject to further orders by the court or the administrative law judge to protect the confidentiality thereof. An order directing the release of information shall be immediately reviewable, and a petition by the office for review of the order shall automatically stay any further proceedings in the trial court or the administrative hearing until the disposition of the petition by the reviewing court. If any other party files a petition for review, it will operate as a stay of the proceedings only upon order of the reviewing court.

History.—s. 34, ch. 2014-97; s. 87, ch. 2015-2.



662.148 - Public records exemption.

662.148 Public records exemption.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Reports of examinations, operations, or conditions” means records submitted to or prepared by the office as part of the office’s duties performed pursuant to s. 655.012 or s. 655.045(1).

(b) “Working papers” means the records of the procedure followed, the tests performed, the information obtained, and the conclusions reached in an examination under s. 655.032 or s. 655.045. The term also includes books and records.

(2) PUBLIC RECORDS EXEMPTION.—The following information held by the office is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) Any personal identifying information appearing in records relating to a registration, an application, or an annual certification of a family trust company, licensed family trust company, or foreign licensed family trust company.

(b) Any personal identifying information appearing in records relating to an examination of a family trust company, licensed family trust company, or foreign licensed family trust company.

(c) Any personal identifying information appearing in reports of examinations, operations, or conditions of a family trust company, licensed family trust company, or foreign licensed family trust company, including working papers.

(d) Any portion of a list of names of the shareholders or members of a family trust company, licensed family trust company, or foreign licensed family trust company.

(e) Information received by the office from a person from another state or nation or the Federal Government which is otherwise confidential or exempt pursuant to the laws of that state or nation or pursuant to federal law.

(f) An emergency cease and desist order issued under s. 662.143 until the emergency order is made permanent unless the office finds that such confidentiality will result in substantial risk of financial loss to the public.

(3) AUTHORIZED RELEASE OF CONFIDENTIAL AND EXEMPT INFORMATION.—Information made confidential and exempt under subsection (2) may be disclosed by the office:

(a) To the authorized representative or representatives of the family trust company, licensed family trust company, or foreign licensed family trust company under examination. The authorized representative or representatives shall be identified in a resolution or by written consent of the board of directors if the trust company is a corporation, or of the managers if the trust company is a limited liability company.

(b) To a fidelity insurance company, upon written consent of the trust company’s board of directors if a corporation, or its managers if a limited liability company.

(c) To an independent auditor, upon written consent of the trust company’s board of directors if a corporation, or its managers if a limited liability company.

(d) To a liquidator, receiver, or conservator for a family trust company, licensed family trust company, or foreign licensed family trust company if a liquidator, receiver, or conservator is appointed. However, any portion of the information which discloses the identity of a bondholder, customer, family member, member, or stockholder must be redacted by the office before releasing such portion to the liquidator, receiver, or conservator.

(e) To any other state, federal, or foreign agency responsible for the regulation or supervision of family trust companies, licensed family trust companies, or foreign licensed family trust companies.

(f) To a law enforcement agency in the furtherance of the agency’s official duties and responsibilities.

(g) To the appropriate law enforcement or prosecutorial agency for the purpose of reporting any suspected criminal activity.

(h) Pursuant to a legislative subpoena. A legislative body or committee that receives records or information pursuant to such a subpoena must maintain the confidential status of such records or information, except in a case involving the investigation of charges against a public official subject to impeachment or removal, in which case records or information shall only be disclosed to the extent necessary as determined by such legislative body or committee.

(4) PUBLICATION OF INFORMATION.—This section does not prevent or restrict the publication of:

(a) A report required by federal law.

(b) The name of the family trust company, licensed family trust company, or foreign licensed family trust company and the name and address of the registered agent of that company.

(5) PENALTY.—A person who willfully discloses information made confidential and exempt by this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) OPEN GOVERNMENT SUNSET REVIEW.—This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and is repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2014-102.



662.150 - Domestication of a foreign family trust company.

662.150 Domestication of a foreign family trust company.—

(1) A foreign family trust company lawfully organized and currently in good standing with the state regulatory agency in the jurisdiction where it is organized may become domesticated in this state by:

(a) Filing with the Department of State a certificate of domestication and articles of incorporation in accordance with and subject to s. 607.1801 or by filing articles of conversion in accordance with s. 605.1045; and

(b) Filing an application for a license to begin operations as a licensed family trust company in accordance with s. 662.121, which must first be approved by the office, or by filing the prescribed form with the office to register as a family trust company to begin operations in accordance with s. 662.122.

(2) A foreign family trust company may apply pursuant to paragraph (1)(b) before satisfying the requirements of paragraph (1)(a); however, upon receipt of a certificate of authority, the company must satisfy the requirements of paragraph (1)(a) before beginning operations.

History.—s. 35, ch. 2014-97; s. 16, ch. 2016-35.



662.151 - Registration of a foreign licensed family trust company to operate in this state.

662.151 Registration of a foreign licensed family trust company to operate in this state.—A foreign licensed family trust company lawfully organized and currently in good standing with the state regulatory agency in the jurisdiction under the law of which it is organized may qualify to begin operations in this state by:

(1) Filing an application with the Department of State to apply for a certificate of authority in accordance with and subject to s. 605.0902 or s. 607.1503.

(2) Filing an initial registration to begin operations as a foreign licensed family trust company in accordance with and subject to s. 662.122 and subject to the sections of this chapter which specifically state that they apply to a foreign licensed family trust company.

History.—s. 36, ch. 2014-97; s. 17, ch. 2016-35.






Chapter 663 - INTERNATIONAL BANKING

Part I - INTERNATIONAL BANKING CORPORATIONS (ss. 663.01-663.181)

663.01 - Definitions.

663.01 Definitions.—As used in this part, the term:

(1) “Banking business” means receiving deposits, paying of checks or other instruments, making loans, or any other activity authorized in this chapter for an international banking corporation or its offices.

(2) “Credit balance” means any uninsured balance on one or more accounts of a nonresident or resident person or entity derived from the overseas transfer of funds and from the permissible activities of an international agency or international branch. A credit balance may be a demand balance or a term balance.

(3) “Foreign country” means a country other than the United States and includes any colony, dependency, or possession of such country notwithstanding any definitions in chapter 658, and any territory of the United States, including Guam, American Samoa, the Virgin Islands, and the Commonwealth of Puerto Rico.

(4) “International administrative office” means an office of an international banking corporation established in this state for the purpose of engaging in the activities described in s. 663.063(1).

(5) “International bank agency” means an office of an international banking corporation established in this state for the purpose of engaging in the activities described in s. 663.061.

(6) “International banking corporation” means a banking corporation organized and licensed under the laws of a foreign country. The term “international banking corporation” includes, without limitation, a foreign commercial bank, foreign merchant bank, or other foreign institution that engages in banking activities usual in connection with the business of banking in the country where such foreign institution is organized or operating, including a corporation: the sole shareholders of which are one or more international banking corporations or holding companies which own or control one or more international banking corporations which are authorized to carry on a banking business, or a central bank or government agency of a foreign country and any affiliate or division thereof; which has the power to receive deposits from the general public in the country where it is chartered and organized; and which is under the supervision of the central bank or other bank regulatory authority of such country. The term also includes foreign trust companies, or any similar business entities, including, but not limited to, foreign banks with fiduciary powers, that conduct trust business as defined in the financial institutions codes.

(7) “International branch” means any office of an international banking corporation established in this state under s. 663.064.

(8) “International representative office” means an office of an international banking corporation organized and licensed under the laws of a foreign country that is established or maintained in this state for the purpose of engaging in the activities described in s. 663.062, or any affiliate, subsidiary, or other person that engages in such activities, on behalf of such international banking corporation, from an office located in this state.

(9) “International trust company representative office” means an office of an international banking corporation or trust company organized and licensed under the laws of a foreign country which office is established or maintained in this state for the purpose of engaging in nonfiduciary activities described in s. 663.0625, or any affiliate, subsidiary, or other person that engages in such activities on behalf of such international banking corporation or trust company from an office located in this state.

1(10) “International trust entity” means an international trust company, an international business, an international business organization, or an affiliated or subsidiary entity that is licensed, chartered, or similarly permitted to conduct trust business in a foreign country or countries under the laws of which it is organized and supervised.

(11) “Nonresident” means:

(a) An individual who resides in the United States for less than 183 days during a calendar year.

(b) A person other than an individual whose principal place of business or domicile is outside the United States and includes a person who conducts a majority of its business activities in a foreign country and any foreign government and its subdivision, agencies, and instrumentalities. Any person who conducts business in the United States is considered to have its principal place of business outside the United States if any one of the following requirements is satisfied for its most recent fiscal year:

1. Its assets located outside the United States exceed its assets located within the United States;

2. Its gross revenues generated outside the United States exceed its gross revenues generated within the United States; or

3. Its payroll expenses incurred outside the United States exceed its payroll expenses incurred within the United States.

(12) “State-chartered investment company” means a corporation organized under the laws of this state for the purpose of engaging in the activities described in s. 663.065.

History.—s. 1, ch. 77-157; ss. 82, 151, 152, ch. 80-260; ss. 1, 4, ch. 81-156; ss. 2, 3, ch. 81-318; s. 3, ch. 83-129; s. 3, ch. 83-265; ss. 33, 51, ch. 84-216; s. 1, ch. 91-307; ss. 1, 150, ch. 92-303; s. 2, ch. 97-109; s. 2, ch. 2010-9; ss. 1, 3, ch. 2016-192.

1Note.—Repealed July 1, 2017, by s. 3, ch. 2016-192.

Note.—Former s. 659.67(1).



663.02 - Applicability of state banking laws.

663.02 Applicability of state banking laws.—

(1) International banking corporations having offices in this state are subject to all the provisions of the financial institutions codes and chapter 655 as though such corporations were state banks or trust companies, except where it may appear, from the context or otherwise, that such provisions are clearly applicable only to banks or trust companies organized under the laws of this state or the United States. Without limiting the foregoing general provisions, it is the intent of the Legislature that the following provisions are applicable to such banks or trust companies: s. 655.031, relating to administrative enforcement guidelines; s. 655.032, relating to investigations, subpoenas, hearings, and witnesses; s. 655.0321, relating to hearings, proceedings, and related documents and restricted access thereto; s. 655.033, relating to cease and desist orders; s. 655.037, relating to removal by the office of an officer, director, committee member, employee, or other person; s. 655.041, relating to administrative fines and enforcement; s. 655.50, relating to the control of money laundering and terrorist financing; and any law for which the penalty is increased under s. 775.31 for facilitating or furthering terrorism. International banking corporations do not have the powers conferred on domestic banks by s. 658.60, relating to deposits of public funds. Chapter 687, relating to interest and usury, applies to all bank loans.

(2) Neither an international bank agency nor an international branch shall have any greater right under, or by virtue of, this section than is granted to banks organized under the laws of this state. Legal and financial terms used herein shall be deemed to refer to equivalent terms used by the country in which the international banking corporation is organized. This chapter and the financial institutions codes may not be construed to authorize any international banking corporation or trust company to conduct trust business, as defined in s. 658.12, from an office in this state except for those activities specifically authorized by ss. 663.061(5) and 663.0625.

History.—s. 1, ch. 77-157; ss. 83, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 4, ch. 83-129; s. 21, ch. 89-229; s. 1, ch. 91-307; ss. 1, 3, 151, ch. 92-303; s. 414, ch. 96-406; s. 5, ch. 97-109; s. 15, ch. 2001-64; s. 1815, ch. 2003-261; s. 130, ch. 2005-2; s. 3, ch. 2010-9; s. 25, ch. 2014-91.

Note.—Former s. 659.67(2).



663.021 - Civil action subpoena enforcement.

663.021 Civil action subpoena enforcement.—

(1) Notwithstanding s. 655.059, an international representative office, international bank agency, international branch, international trust company representative office, or international administrative office established under this chapter is not required to produce a book or record pertaining to a deposit account, investment account, or loan of a customer of the international banking corporation’s offices that are located outside the United States or its territories in response to a subpoena if the book or record is maintained outside the United States or its territories and is not in the possession, custody, or control of the international banking corporation’s office, agency, or branch established in this state.

(2) This section applies only to a subpoena issued pursuant to the Florida Rules of Civil Procedure, the Federal Rules of Civil Procedure, or other similar law or rule of civil procedure in another state. This section does not apply to a subpoena issued by or on behalf of a federal, state, or local government law enforcement agency, administrative or regulatory agency, legislative body, or grand jury and does not limit the power of the office to access all books and records in the exercise of the office’s regulatory and supervisory powers under the financial institutions codes.

History.—s. 7, ch. 2015-64.



663.03 - Applicability of the Florida Business Corporation Act.

663.03 Applicability of the Florida Business Corporation Act.—Notwithstanding s. 607.01401(12), the provisions of part I of chapter 607 not in conflict with the financial institutions codes which relate to foreign corporations apply to all international banking corporations and their offices doing business in this state.

History.—s. 1, ch. 77-157; ss. 84, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 59, ch. 87-226; s. 184, ch. 90-179; s. 1, ch. 91-307; ss. 1, 152, ch. 92-303; s. 64, ch. 2014-209.

Note.—Former s. 659.67(3).



663.04 - Requirements for carrying on financial institution business.

663.04 Requirements for carrying on financial institution business.—An international banking corporation or trust company, or any affiliate, subsidiary, or other person or business entity acting as an agent for, on behalf of, or for the benefit of such international banking corporation or trust company who engages in such activities from an office located in this state, may not transact a banking or trust business, or maintain in this state any office for carrying on such business, or any part thereof, unless such corporation, trust company, affiliate, subsidiary, person, or business entity:

(1) Has been authorized by its charter to carry on a banking or trust business and has complied with the laws of the jurisdiction in which it is chartered.

(2) Has furnished to the office such proof as to the nature and character of its business and as to its financial condition as the commission or office requires.

(3) Has filed with the office a certified copy of that information required to be supplied to the Department of State by those provisions of part I of chapter 607 which are applicable to foreign corporations.

(4) Has received a license duly issued to it by the office.

(5) Has capital accounts no less than the minimums required per s. 663.055 and is not imminently insolvent or insolvent per s. 655.005(1).

(6)(a) Is not in bankruptcy, conservatorship, receivership, liquidation, or similar status under the laws of any country.

(b) Is not operating under the direct control of the government, regulatory, or supervisory authority of the jurisdiction of its incorporation through government intervention or any other extraordinary actions.

(c) Has not been in such status or control at any time within the 7 years preceding the date of application for a license.

History.—s. 1, ch. 77-157; ss. 85, 151, 152, ch. 80-260; ss. 2, 4, ch. 81-156; ss. 2, 3, ch. 81-318; s. 5, ch. 83-129; s. 3, ch. 83-265; s. 1, ch. 91-307; ss. 1, 153, ch. 92-303; s. 1816, ch. 2003-261; s. 4, ch. 2010-9; s. 65, ch. 2014-209.

Note.—Former s. 659.67(4).



663.041 - Moratorium on the office’s enforcement of licensing requirements for an international trust entity or related entities.

1663.041 Moratorium on the office’s enforcement of licensing requirements for an international trust entity or related entities.—

(1) Until June 30, 2017, the office shall delay the enforcement of the requirement under s. 663.04(4) relating to licensure of an organization or entity in this state providing services to an international trust entity that engages in the activities described in s. 663.0625. This delay applies to any person who manages or controls or is employed by such organization or entity that:

(a) Has been organized to conduct business in this state before October 1, 2013;

(b) Has not been fined or sanctioned as a result of any complaint to the office or to any other state or federal regulatory agency;

(c) Has not been convicted of a felony or ordered to pay a fine or penalty in any proceeding initiated by any federal, state, foreign, or local law enforcement agency or international agency within the 10 years before the effective date of this section;

(d) Has not had any of its directors, executive officers, principal shareholders, managers, or employees arrested for, charged with, convicted of, or plead guilty or nolo contendere to, regardless of adjudication, any offense that is punishable by imprisonment for 1 year or more, or to any offense that involves money laundering, currency transaction reporting, tax evasion, facilitating or furthering terrorism, fraud, or that is otherwise related to the operation of a financial institution, within the 10 years before the effective date of this section;

(e) Does not provide services for any international trust entity that is in bankruptcy, conservatorship, receivership, liquidation, or a similar status under the laws of any country;

(f) Does not provide banking services or promote or sell investments or accept custody of assets;

(g) Does not act as a fiduciary, which includes, but is not limited to, accepting the fiduciary appointment, executing the fiduciary documents that create the fiduciary relationship, or making discretionary decisions regarding the investment or distribution of fiduciary accounts; and

(h) Conducts those activities permissible for an international trust company representative office as described in s. 663.0625.

(2) This moratorium does not prevent the office from otherwise enforcing the financial institutions codes.

(3) An organization or entity that requests to qualify for this moratorium shall notify the office in writing by letter on official letterhead via United States Postal Service or commercial mail delivery service by July 1, 2016, and shall provide the following:

(a) Written proof that it has been organized to do business in this state before October 1, 2013;

(b) The name or names under which it conducts business in this state;

(c) The addresses of its locations from which it conducts business;

(d) A detailed list and description of the activities being conducted at the locations from which it conducts business. The detailed description must include the types of consumers that utilize those activities and an explanation of how those activities serve the business purpose of an international trust entity.

(e) As to each international trust entity the organization or entity provides services for in this state, the following:

1. The name of the international trust entity;

2. A list of the current officers and directors of the international trust entity;

3. The country or countries where the international trust entity is organized;

4. The supervisory or regulatory authority, or equivalent or other similarly sanctioned body, organization, governmental entity, or recognized authority that has licensing, chartering, oversight, or similar responsibilities over the international trust entity;

5. Proof that the international trust entity has been authorized by a charter, license, or similar authorization by operation of law in its home country jurisdiction to engage in trust business;

6. Proof that the international trust entity lawfully exists and is in good standing under the laws of the jurisdiction where it is chartered, licensed, organized, or lawfully existing. The organization or entity shall submit a certificate of good standing or equivalent document issued by the supervisory or regulatory authority, or equivalent or other similarly sanctioned body, organization, governmental entity, or recognized authority that has similar responsibilities, of the country where the international trust entity is licensed, chartered, or has similar authorization by operation of law and is duly organized and lawfully exists;

7. A statement that the international trust entity is not in bankruptcy, conservatorship, receivership, liquidation, or in a similar status under the laws of any country; and

8. Proof that the international trust entity is not operating under the direct control of the government, regulatory, or supervisory authority of the jurisdiction of its incorporation, through government intervention or any other extraordinary actions, and confirmation that it has not been in such a status or under such control at any time within the 7 years before the date of notification to the office.

(f) A declaration under penalty of perjury signed by an executive officer or managing member of the organization or entity, declaring that the information provided to the office is true and correct to the best of his or her knowledge.

(4) In processing the request to qualify for the moratorium, the office shall confirm the following:

(a) That the international trust entity is adequately supervised by the appropriate regulatory authority, or equivalent or other similarly sanctioned body, organization, governmental entity, or recognized authority that has similar responsibilities in the foreign country where it is organized, chartered, or licensed, or has similar authorization by operation of law; and

(b) That the jurisdiction of the international trust entity or its offices, subsidiaries, or any affiliates that are directly involved in or facilitate the financial services functions, banking, or fiduciary activities of the international trust entity, is not listed on the Financial Action Task Force Public Statement or on its list of jurisdictions with deficiencies in anti-money laundering or counterterrorism.

(5) For purposes of establishing adequate supervision under paragraph (4)(a):

(a) An international trust entity with foreign establishments is considered adequately supervised if it is subject to consolidated supervision. As used in this paragraph, “consolidated supervision” means supervision that enables the appropriate regulatory authority, or equivalent or other similarly sanctioned body, organization, governmental entity, or recognized authority that has similar responsibilities of the home country (home country supervisor) to evaluate:

1. The safety and soundness of the international trust entity’s operations located within the home country supervisor’s primary jurisdiction; and

2. The safety and soundness of the operations performed by the international trust entity’s offices, subsidiaries, or any affiliates that are directly involved in or facilitate the financial services functions, banking, or fiduciary activities of the international trust entity, wherever located.

(b) An international trust entity with no foreign establishments is considered adequately supervised if the home country supervisor can evaluate the safety and soundness of the international trust entity’s operations through its offices or subsidiaries located in the home country. For purposes of this paragraph, the home country supervisor is deemed to be able to evaluate the safety and soundness of the international trust entity if the home country supervisor has the authority to collect and maintain information on the following regulatory components:

1. The technical competence and administrative ability of the management of the international trust entity;

2. The adequacy of the operational, accounting, and internal control systems of the international trust entity, particularly the international trust entity’s ability to monitor and supervise the activities of its offices or subsidiaries wherever located;

3. The adequacy of asset management and asset administration policies and procedures;

4. The capital adequacy of the international trust entity, its offices or subsidiaries as specified by any capital adequacy guidelines in the home country;

5. The earnings of the international trust entity; and

6. The external and internal auditors’ reports as well as any management comment letters or any documented corrective action by management.

(c) As used in paragraphs (4)(a) and (5)(a) and (b), adequate supervision does not require supervision of companies that control the international trust entity or supervision of companies under common control with the international trust entity but that are not in the international trust entity’s chain of control. However, in cases where a holding company is the only controlling element in a trust business group, holding company supervision by a home country supervisor shall be required when it is needed to ensure consolidated supervision of all trust business entities in the group.

(d) If a holding company is not supervised, adequate supervision is deemed to exist if the home country supervisor regulates transactions between the international trust entity and controlling persons or entities under common control.

(e) An international trust entity and its offices or subsidiaries is deemed to be adequately supervised if it is subject to comprehensive supervision. For purposes of this paragraph, comprehensive supervision:

1. Means supervision that ensures that the supervisory processes and procedures are designed to inform the home country supervisor about the international trust entity’s financial condition, including capital position; asset management and asset administration; internal controls and audit; compliance with existing laws and regulations; and capability of management.

2. Does not require the home country supervisor to conduct onsite examinations of the international trust entity or its offices or subsidiaries. However, at a minimum, it requires that the home country supervisor:

a. Is able to determine that the international trust entity and its offices and subsidiaries have adequate procedures for monitoring and controlling its domestic and foreign operations;

b. Is authorized to obtain information, by examination, audits or by other means, on the domestic and foreign operations of the international trust entity, including its offices and subsidiaries, and the authority to demand financial reports which permit analysis of the consolidated condition of the international trust entity;

c. Is able to obtain information on the dealings and relationships between the international trust entity and its offices and subsidiaries, wherever located; and

d. Is authorized by the home country’s laws to ensure the safety and soundness of the international trust entity and its offices and subsidiaries.

3. Includes the ability and willingness of the home country supervisor to provide the office early notice of any weaknesses being experienced by the international trust entity, including its offices or subsidiaries wherever located.

4. Includes the ability of the home country supervisor to provide the office assurance of cooperation by both the international trust entity and the home country supervisor.

(6) The office shall process requests made for inclusion under the moratorium as follows:

(a) Upon receipt of any request, the office shall review the information contained therein, and request any additional information to complete the request to qualify for the moratorium within 30 days after receipt. The organization or entity shall provide the requested additional information within 45 days after the receipt of the notice from the office. If the office does not make such request within 30 days after receipt, the request to qualify for the moratorium is deemed complete as of the date it was received.

(b) Within 20 days after receipt of any additional information requested, the office shall deem the request to qualify for the moratorium complete or provide notification to the organization or entity that the information provided does not satisfy the office’s request or requests.

(c) Within 90 days after receipt of a completed request to qualify for the moratorium, the office shall confirm with the organization or entity that it is or is not a party to the moratorium.

1. If the office determines that an organization or entity is not a party to the moratorium, the office shall issue a notice of denial informing the organization or entity of its determination. An organization or entity receiving a notice of denial may request a hearing under chapter 120 to contest the denial.

2. If the office fails to notify the organization or entity within such time whether or not the organization or entity is a party to the moratorium, then the organization or entity is considered a party to the moratorium by operation of law.

(d) During the period of the moratorium, the office may conduct an onsite visitation of an organization or entity to confirm information provided to the office in deeming the organization or entity qualified for the moratorium. If the office finds that the organization or entity made a material false statement in its request to qualify for the moratorium, the office shall issue an immediate final order suspending the organization’s or entity’s qualification and disqualifying the organization or entity from participating in the moratorium. A material false statement made in the request to qualify for the moratorium constitutes an immediate and serious danger to the public health, safety, and welfare.

History.—ss. 2, 3, ch. 2016-192.

1Note.—Repealed July 1, 2017, by s. 3, ch. 2016-192.



663.05 - Application for license; approval or disapproval.

663.05 Application for license; approval or disapproval.—

(1) Every international banking corporation, before being licensed by the office to maintain any office in this state, shall subscribe and acknowledge, and submit to the office, an application which shall contain:

(a) The name of the international banking corporation.

(b) The proposed location by street and post office address and county where its business is to be transacted in this state and the name of the person who shall be in charge of the business and affairs of the office.

(c) The location where its initial registered office will be located in this state.

(d) The total amount of the capital accounts of the international banking corporation.

(e) A complete and detailed statement of its financial condition as of a date within 180 days prior to the date of such application, except that the office in its discretion may, when necessary or expedient, accept such statement of financial condition as of a date within 240 days prior to the date of such application. The office in its discretion may, when necessary or expedient, require an independent opinion audit or the equivalent satisfactory to the office.

(f) A listing of any occasion within the preceding 10-year period in which either the international banking corporation or any of its directors, executive officers, or principal shareholders has been arrested for, charged with, convicted of, or pled guilty or nolo contendere to, regardless of adjudication, any offense with respect to which the penalties include the possibility of imprisonment for 1 year or more, or to any offense involving money laundering, currency transaction reporting, facilitating or furthering terrorism, fraud, or otherwise related to the operation of a financial institution.

(2) The office shall disallow any illegally obtained currency, monetary instruments, funds, or other financial resources from the capitalization requirements of this section, and the existence of such illegally obtained resources shall be grounds for denial of the application for license.

(3) At the time an application is submitted to the office, the international banking corporation shall also submit a certificate issued by the banking or supervisory authority of the country in which the international banking corporation is chartered stating that the international banking corporation is duly organized and licensed and lawfully existing in good standing.

(4) Application shall be made on a form prescribed by the office and shall contain such information as the commission or office requires.

(5) The office may, in its discretion, approve or disapprove the application, but it shall not approve the application unless, in its opinion, the applicant meets each and every requirement of this part and any other applicable provision of the financial institutions codes. The office shall approve the application only if it has determined that the directors, executive officers, and principal shareholders of the international banking corporation are qualified by reason of their financial ability, reputation, and integrity and have sufficient banking and other business experience to indicate that they will manage and direct the affairs of the international banking corporation in a safe, sound, and lawful manner. In the processing of applications, the time limitations under the Administrative Procedure Act shall not apply as to approval or disapproval of the application.

(6) The office may not issue a license to an international banking corporation unless:

(a) It is chartered in a jurisdiction in which any bank or trust company having its principal place of business in this state may establish similar facilities or exercise similar powers; or

(b) Federal law permits the appropriate federal regulatory authority to issue a comparable license to the international banking corporation.

(7) The office may not issue a license to an international banking corporation for the purpose of operating:

(a) An international bank agency or an international branch in this state unless the corporation:

1. Holds an unrestricted license to receive deposits from the general public, as authorized for that international banking corporation, in the foreign country under the laws of which it is organized and chartered.

2. Has been authorized by the foreign country’s bank regulatory authority to establish the proposed international bank office.

3. Is adequately supervised by the central bank or bank regulatory agency in the foreign country in which it is organized and chartered.

(b) An international representative office or an international administrative office in this state unless the corporation:

1. Has been authorized by the foreign country’s bank regulatory authority to establish the proposed international bank office.

2. Is adequately supervised by the central bank or bank regulatory agency in the foreign country in which it is organized and chartered.

(c) A trust representative office in this state unless the corporation:

1. Holds an unrestricted license to conduct trust business in the foreign country under the laws of which it is organized and chartered.

2. Has been authorized by the foreign country’s trust business regulatory authority to establish the proposed international trust representative office.

3. Is adequately supervised by the central bank or trust regulatory agency in the foreign country in which it is organized and chartered.

4. Meets all requirements under the financial institutions codes for the operation of a trust company or trust department as if it were a state chartered trust company or bank authorized to exercise fiduciary powers.

(8) The commission shall establish, by rule, the general principles which shall determine the adequacy of supervision of an international banking corporation’s foreign establishments. These principles shall be based upon the need for cooperative supervisory efforts and consistent regulatory guidelines and shall address, at a minimum, the capital adequacy, asset quality, management, earnings, liquidity, internal controls, audits, and foreign exchange operations and positions of the international banking corporation. This subsection shall not require examination by the home-country regulatory authorities of any office of an international banking corporation in this state. The commission may also establish, by rule, other standards for approval of an application for a license as considered necessary to ensure the safe and sound operations of the international bank or trust representative office in this state.

History.—s. 1, ch. 77-157; s. 1, ch. 79-145; ss. 86, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; ss. 23, 46, ch. 82-214; ss. 41, 58, ch. 85-82; s. 8, ch. 90-51; s. 1, ch. 91-307; ss. 1, 154, ch. 92-303; s. 1817, ch. 2003-261; s. 5, ch. 2010-9.

Note.—Former s. 659.67(5).



663.055 - Capital requirements.

663.055 Capital requirements.—

(1) To qualify for a license under the provisions of this part, an international banking corporation must have net capital accounts, calculated according to United States generally accepted accounting principles and practices, of at least:

(a) Forty million dollars for the establishment of an international bank agency, an international branch, or an international administrative office; or

(b) Twenty million dollars for the establishment of an international representative office or international trust representative office.

(2) Notwithstanding the provisions of paragraph (1)(a), the office may approve an application for a license to establish an international bank agency, an international branch, or an international administrative office if:

(a) The international banking corporation is licensed to receive deposits from the general public in the country where it is organized and licensed and to engage in such other activities as are usual in connection with the business of banking in such country;

(b) The office receives a certificate that is issued by the banking or supervisory authority of the country in which the international banking corporation is organized and licensed and states that the international banking corporation is duly organized and licensed and lawfully existing in good standing, and is empowered to conduct a banking business; and

(c) The international banking corporation has been in the business of banking for at least 10 years and is ranked by the banking or supervisory authority of the country in which it is organized and licensed as one of the five largest banks in that country in terms of domestic deposits, as of the date of its most recent statement of financial condition. However, in no event shall the office approve an application under this subsection for any international banking corporation with capital accounts of less than $20 million.

(3) The office may specify such other conditions as it determines appropriate, considering the public interest, the need to maintain a safe, sound, and competitive banking system, and the preservation of an environment conducive to the conduct of an international banking business in this state. In translating the capital accounts of an international banking corporation, the office may consider monetary corrections accounts that reflect results consistent with the requirements of generally accepted accounting principles in the United States.

(4) For the purpose of this part, the capital accounts of an international banking corporation shall be determined in accordance with rules adopted by the commission. In adopting such rules, the commission shall consider similar rules adopted by bank regulatory agencies in the United States and the need to provide reasonably consistent regulatory requirements for international banking corporations which will maintain the safe and sound condition of international banking corporations doing business in this state.

History.—s. 155, ch. 92-303; s. 1818, ch. 2003-261; s. 6, ch. 2010-9.



663.06 - Licenses; permissible activities.

663.06 Licenses; permissible activities.—

(1) An international banking corporation licensed to operate an office in this state may engage in the business authorized by this part at the office specified in such license for an indefinite period. An international banking corporation may operate more than one licensed office, each at a different place of business, provided that each office shall be separately licensed. No license is transferable or assignable. However, the location of a licensed office may be changed after notification of the office. Every such license shall be, at all times, conspicuously displayed in the place of business specified therein.

(2) An international banking corporation which proposes to terminate the operations of a licensed office in this state shall surrender the license to the office and comply with such procedures as the commission may prescribe by rule.

(3) The license for any international banking corporation office in this state may be suspended or revoked by the office, with or without examination, upon its determination that the international banking corporation or the licensed office does not meet all requirements for original licensing. Additionally, the office shall revoke the license of any licensed office that the office determines has been inactive for 6 months or longer. The commission may by rule prescribe additional conditions or standards under which the license of an international bank agency, international branch, international representative office, international trust company representative office, or international administrative office may be suspended or revoked.

(4) In the event any such license is surrendered by the international banking corporation or is suspended or revoked by the office, all rights and privileges of the international banking corporation to transact the business thus licensed shall cease. The commission shall, by rule, prescribe procedures for the surrender of a license and for the orderly cessation of business by an international banking corporation in a manner which is not harmful to the interests of its customers or of the public.

(5) In addition to the activities in which it is expressly permitted to engage:

(a) An international branch may engage in any activities permissible for an international bank agency.

(b) An international bank agency may engage in any activities permissible for an international administrative office.

(c) An international administrative office may engage in any activities permissible for an international representative office.

History.—s. 1, ch. 77-157; s. 1, ch. 79-145; ss. 87, 151, 152, ch. 80-260; ss. 3, 4, ch. 81-156; s. 466, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 24, 46, ch. 82-214; s. 6, ch. 83-129; s. 3, ch. 83-265; ss. 42, 58, ch. 85-82; s. 35, ch. 88-201; s. 16, ch. 91-110; s. 1, ch. 91-307; ss. 1, 156, ch. 92-303; s. 13, ch. 97-30; s. 1819, ch. 2003-261; s. 7, ch. 2010-9.

Note.—Former s. 659.67(6).



663.061 - International bank agencies; permissible activities.

663.061 International bank agencies; permissible activities.—

(1) An international bank agency licensed under this part may make any loan, extension of credit, or investment which it could make if incorporated and operating as a bank organized under the laws of this state. An international bank agency may act as custodian and may furnish investment management, and investment advisory services authorized under rules adopted by the commission, to nonresident entities or persons whose principal places of business or domicile are outside the United States and to resident entities or persons with respect to international or foreign investments. An international banking corporation which has an international bank agency licensed under the terms of this part shall be exempt from the registration requirements of s. 517.12.

(2) An international bank agency may not receive deposits in this state except:

(a) Deposits from nonresident entities or persons whose principal places of business or domicile are outside the United States.

(b) Interbank deposits; interbank borrowing, or similar interbank obligations.

(c) International banking facility deposits as defined pursuant to s. 655.071. An international bank agency may maintain in this state, for the account of others, credit balances necessarily incidental to, or arising out of, the exercise of its lawful powers. Such credit balances may be disbursed by check or other draft; however, the commission shall, by rule, provide appropriate limitations upon third-party disbursements to ensure that credit balances are not functionally equivalent to demand deposits. In establishing the limitations, the commission may provide that such disbursement may not exceed an average of 20 checks or drafts per day.

(3) Notwithstanding any provision of this chapter or chapter 658 to the contrary, an international banking corporation licensed under this part to operate an international bank agency may, if authorized by rule of the commission or office order, make any loan or investment or exercise any power which it could make or exercise if it were operating in this state as a federal agency under federal law. The commission and office shall, when adopting such rules or issuing such orders, consider the public interest and convenience and the need to maintain a safe, sound, and competitive state banking system. Unless otherwise provided by statute, an international bank agency may not exercise any powers that a federal agency is not authorized to exercise.

(4) Notwithstanding the provisions of subsection (1), any international banking corporation organized and existing under the laws of any other state and licensed to operate an international bank agency may engage only in those activities permissible for an Edge Act corporation organized under s. 25(a) of the Federal Reserve Act, as amended, 12 U.S.C. ss. 611-632.

(5) With the prior authorization of the office pursuant to s. 660.26, an international bank agency may accept appointments as trustee by nonresident persons or entities and may exercise trust powers with respect to such fiduciary accounts. Except for the foregoing limitation, the trust activities of an international bank agency shall be subject to the same requirements and may be conducted in the same manner as the trust business of a state trust company or state bank with trust powers.

History.—s. 157, ch. 92-303; s. 1820, ch. 2003-261; s. 8, ch. 2010-9.



663.062 - International representative offices; permissible activities.

663.062 International representative offices; permissible activities.—An international representative office may promote or assist the deposit-taking, lending, or other financial or banking activities of an international banking corporation. An international representative office may serve as a liaison in Florida between an international banking corporation and its existing and potential customers. Representatives and employees based at such office may solicit business for the international banking corporation and its subsidiaries and affiliates, provide information to customers concerning their accounts, answer questions, receive applications for extensions of credit and other banking services, transmit documents on behalf of customers, and make arrangements for customers to transact business on their accounts, but a representative office may not conduct any banking or trust business in this state.

History.—s. 158, ch. 92-303; s. 9, ch. 2010-9.



663.0625 - International trust company representative offices; permissible activities; requirements.

663.0625 International trust company representative offices; permissible activities; requirements.—An international trust company representative office may conduct any nonfiduciary activities that are ancillary to the fiduciary business of its international banking corporation or trust company, but may not act as a fiduciary. Permissible activities include advertising, marketing, and soliciting for fiduciary business on behalf of an international banking corporation or trust company; contacting existing or potential customers, answering questions, and providing information about matters related to their accounts; serving as a liaison in this state between the international banking corporation or trust company and its existing or potential customers; and engaging in any other activities approved by the office or under rules of the commission. Representatives and employees at such office may not act as a fiduciary, including, but not limited to, accepting the fiduciary appointment, executing the fiduciary documents that create the fiduciary relationship, or making discretionary decisions regarding the investment or distribution of fiduciary accounts.

History.—s. 10, ch. 2010-9.



663.063 - International administrative offices.

663.063 International administrative offices.—

(1) Subject to the provisions of this part, any international banking corporation may establish offices in this state for the purposes of:

(a) Administering personnel and operations;

(b) Engaging in data processing or recordkeeping activities; and

(c) Negotiating, approving, or servicing loans or extensions of credit and investments.

(2) An office established pursuant to the provisions of this section may not engage in any activity except those activities set forth in subsection (1).

History.—s. 10, ch. 83-129; s. 1, ch. 91-307; ss. 1, 159, ch. 92-303.



663.064 - International branches; permissible activities; requirements.

663.064 International branches; permissible activities; requirements.—An international banking corporation that meets the requirements of ss. 658.26, 663.04, and 663.05 may, with the approval of the office, establish one or more branches in this state. An international branch shall have the same rights and privileges as a federally licensed international branch. The operations of an international branch shall be conducted pursuant to requirements determined by the office as necessary to ensure compliance with the provisions of the financial institutions codes, including requirements for the maintenance of accounts and records separate from those of the international banking corporation of which it is a branch.

History.—s. 160, ch. 92-303; s. 1821, ch. 2003-261; s. 11, ch. 2010-9.



663.065 - State-chartered investment companies; formation; permissible activities; restrictions.

663.065 State-chartered investment companies; formation; permissible activities; restrictions.—

(1) With the approval of the office, a Florida corporation may be formed for the purpose of engaging in international banking, lending, and other financial activities. A state-chartered investment company established pursuant to this section shall engage directly in only those activities permissible for an Edge Act corporation organized under s. 25(a) of the Federal Reserve Act, as amended.

(2) Subject to the prior approval of the office and to such limitations as the commission prescribes by rule, a state-chartered investment company may invest in the shares of and may own or control an Edge Act corporation or an international banking corporation and may establish and operate branches, representative offices, and similar banking facilities in foreign countries.

(3) An application for approval to organize a state-chartered investment company shall be subject to the provisions of chapter 658 relating to the organization of de novo financial institutions and to rules adopted by the commission as necessary to ensure that the proposed state-chartered investment company will be operated in a safe and lawful manner, except that the applicant is not required to become a member of the Federal Reserve System or the Federal Deposit Insurance Corporation. State-chartered investment companies shall be subject to the examination and supervision of the office and are subject to the financial institutions codes to the same extent as international banking corporations pursuant to s. 663.02.

History.—s. 161, ch. 92-303; s. 1822, ch. 2003-261; s. 12, ch. 2010-9.



663.07 - Asset maintenance or capital equivalency.

663.07 Asset maintenance or capital equivalency.—

(1) Each international bank agency and international branch shall:

(a) Maintain with one or more banks in this state, in such amounts as the office specifies, evidence of dollar deposits or investment securities of the type that may be held by a state bank for its own account pursuant to s. 658.67. The aggregate amount of dollar deposits and investment securities for an international bank agency or international branch shall, at a minimum, equal the greater of:

1. Four million dollars; or

2. Seven percent of the total liabilities of the international bank agency or international branch excluding accrued expenses and amounts due and other liabilities to affiliated branches, offices, agencies, or entities; or

(b) Maintain other appropriate reserves, taking into consideration the nature of the business being conducted by the international bank agency or international branch.

The commission shall prescribe, by rule, the deposit, safekeeping, pledge, withdrawal, recordkeeping, and other arrangements for funds and securities maintained under this subsection. The deposits and securities used to satisfy the capital equivalency requirements of this subsection shall be held, to the extent feasible, in one or more state or national banks located in this state or in a federal reserve bank.

(2) If on the last business day of any month, the monthly average capital equivalency ratio is less than 7 percent, the international bank agency or international branch shall increase its deposits or investment securities with a depository bank within 7 days of the end of the month in which the deficiency occurred.

(3) In lieu of the requirements of subsection (1), the commission may, by rule, permit an international bank agency or international branch to hold, in this state, assets which bear such relationships as the commission by rule prescribes to the aggregate liabilities of the international bank agency or international branch payable in this state or resulting from its operations. The amount of such assets shall be equal to at least $4 million or 107 percent of the amount of such liabilities, whichever is greater; however, the office by order may reduce the required amount of assets to not less than 100 percent of the amount of such liabilities. When issuing any such order, the office shall take into account the objective of maintaining a sound banking system in this state. The assets shall be maintained as cash on hand; as deposits or placements with other banks, including the total amount of any reserves deposited at a federal reserve bank; as cash items in process of collection; as earning assets such as federal funds sold, bonds, notes, debentures, drafts, bills of exchange, acceptances, loan participation certificates, or other evidences of indebtedness payable in the United States or in United States funds or in funds freely convertible into United States funds; in such other form as the commission specifies by rule; or in any combination of the foregoing.

(4) If on the last business day of any month, the monthly average asset maintenance ratio is less than 107 percent, the international bank agency or international branch shall correct the deficiency by accumulating within the first 7 business days of the end of the month sufficient eligible assets to increase the average eligible assets to 107 percent of the average liabilities requiring cover.

(5) The term “assets” as used in this section excludes accrued income and amounts due from other offices or branches of, and wholly owned, except for a nominal number of directors’ shares, subsidiaries of the international banking corporation in question. The term “liabilities” as used in this section excludes accrued expenses and amounts due and other liabilities to branches, offices, agencies, and wholly owned, except for a nominal number of directors’ shares, subsidiaries of the international banking corporation in question, and such other liabilities as the commission specifies by rule. International banking facility deposits, borrowings, and extensions of credit are excluded from the total liabilities and total assets of an international bank agency or international branch unless the office determines that inclusion of international banking facility deposits, borrowings, and extensions of credit is necessary to ensure the maintenance of a sound financial condition, protect depositors, creditors, and the public interest, and maintain public confidence in the business of the international bank agency or international branch.

(6) For the purposes of this section, the office shall value marketable securities at book value; shall have the right to determine the value of any nonmarketable bond, note, debenture, draft, bill of exchange, or other evidence of indebtedness or of any other obligation held by or owed to the international banking corporation in this state; and, in determining the amount of assets for the purpose of computing the above ratio of assets to liabilities, shall have the power to exclude any particular assets.

(7) Notwithstanding the limitations of s. 658.67, the commission may by rule authorize, and may specify conditions and limits on, the use of securities issued by foreign governments or government-sponsored entities, or by an international banking corporation for the purpose of satisfying the capital equivalency or asset maintenance requirements of this section. However, any such securities shall be payable in funds freely convertible into United States funds, and the amount of such securities deposited or held for the purposes of this section shall not exceed 25 percent of the required amount.

(8) Regardless of whether an international bank agency or international branch complies with the requirements of this section pursuant to subsection (1) or subsection (3), if, by reason of the existence, or the potential occurrence, of unusual or extraordinary circumstances, the office finds it necessary or desirable for maintaining a sound financial condition, protecting creditors and the public interest, and maintaining public confidence in the business of the international bank agency or international branch it may by order require such international bank agency or international branch to deposit cash or eligible securities with a bank or trust company located in this state, or to hold in this state assets acceptable to the office in an aggregate amount that bears such relationship as the office prescribes to the aggregate liabilities of the international bank agency or international branch.

(9) Each international bank agency shall file such reports with the office as the commission, by rule, requires to determine compliance with the provisions of this section.

History.—s. 1, ch. 77-157; s. 1, ch. 79-145; s. 257, ch. 79-400; ss. 88, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; ss. 25, 46, ch. 82-214; s. 7, ch. 83-129; s. 1, ch. 91-307; ss. 1, 163, ch. 92-303; s. 3, ch. 97-109; s. 1823, ch. 2003-261.

Note.—Former s. 659.67(7).



663.08 - Certification of capital accounts.

663.08 Certification of capital accounts.—Before opening an office in this state, and annually thereafter so long as a bank office is maintained in this state, an international banking corporation licensed pursuant to ss. 663.01-663.14 shall certify to the office the amount of its capital accounts, expressed in the currency of the jurisdiction of its incorporation. The dollar equivalent of these amounts, as determined by the office, shall be deemed to be the amount of its capital accounts. The annual certification of capital accounts must be received by the office on or before June 30 of each year.

History.—s. 1, ch. 77-157; ss. 89, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 8, ch. 83-129; s. 1, ch. 91-307; ss. 1, 164, ch. 92-303; s. 1824, ch. 2003-261; s. 6, ch. 2015-64.

Note.—Former s. 659.67(8).



663.083 - Lending limits.

663.083 Lending limits.—

(1) The commission shall by rule prescribe the limits of drafts or bills of exchange which an international bank agency or branch may accept relative to the capital accounts of the international banking corporation. These limits shall take into account all transactions which are included and excluded in computing the lending limit for acceptances of a federal agency in the case of an international bank agency, or a federal branch in the case of an international branch, licensed under federal banking law.

(2) The provisions of ss. 658.48 and 658.67, except to the extent they are inconsistent with s. 663.06 or this section, shall apply to the loans and investments made by any international bank agencies or international branches of the international banking corporation; as used in those sections with respect to an international banking corporation and its international bank agencies or international branches, the term “capital accounts” shall refer to the capital accounts of the international banking corporation, and, except when used with reference to “capital accounts,” the term “bank” shall refer to the international bank agencies and international branches of the international banking corporation which are licensed in this state.

(3) Any limitation in this section based on the capital accounts of an international banking corporation shall refer, with respect to an international bank agency or international branch in this state, to the dollar equivalent of the capital accounts of the international banking corporation, as determined by the office. If the international banking corporation has more than one international bank agency or international branch in this state, the business transacted by all such agencies or branches shall be aggregated in determining compliance with a limitation or restriction in this section.

History.—s. 9, ch. 83-129; s. 1, ch. 91-307; ss. 1, 165, ch. 92-303; s. 1825, ch. 2003-261.



663.09 - Reports; records.

663.09 Reports; records.—

(1) An international banking corporation doing business in this state shall, at such times and in such form as the commission prescribes, make written reports in the English language to the office, under the oath of one of its officers, managers, or agents transacting business in this state, showing the amount of its assets and liabilities and containing such other matters as the commission or office requires. An international banking corporation that maintains two or more offices may consolidate such information in one report unless the office otherwise requires for purposes of its supervision of the condition and operations of each such office. The late filing of such reports is subject to an administrative fine as prescribed under s. 655.045(2). If such international banking corporation fails to make such report, as directed by the office, or if such report contains a false statement knowingly made, the same shall be grounds for revocation of the license of the international banking corporation.

(2) The international banking corporation of each state-licensed international bank agency or international branch shall perform or cause to be performed an audit of such international bank agency or international branch. The commission shall, by rule, prescribe the minimum audit procedures including the audit reporting requirements which would satisfy the provisions of this subsection.

(3) Each international banking corporation which operates an office licensed under this part shall cause to be kept, at a location accepted by the office:

(a) Correct and complete books and records of account of the business operations transacted by such office. All policies and procedures governing the operations of such office, as well as any existing general ledger or subsidiary accounts, shall be maintained in the English language. The office may require that any other document not written in the English language which the office deems necessary for the purposes of its regulatory and supervisory functions be translated into English at the expense of the international banking corporation.

(b) Current copies of the charter and bylaws of the international banking corporation, relative to the operations of the office, and minutes of the proceedings of its directors, officers, or committees relative to the business of the office. Such records shall be kept pursuant to s. 655.91 and shall be made available to the office, upon request, at any time during regular business hours of the office. Any failure to keep such records as aforesaid or any refusal to produce such records upon request by the office shall be grounds for suspension or revocation of any license issued under this part.

(4) In addition to any other reports it may be required to make, an international banking corporation which maintains an international bank agency or international branch in this state shall make reports to the office in such form and at such times as the commission prescribes by rule concerning the management, asset quality, capital adequacy, and liquidity of the international banking corporation.

History.—s. 1, ch. 77-157; s. 257, ch. 79-400; ss. 90, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 166, ch. 92-303; s. 16, ch. 2001-64; s. 18, ch. 2001-243; s. 1826, ch. 2003-261; s. 26, ch. 2014-91.

Note.—Former s. 659.67(9).



663.10 - Conversion of license.

663.10 Conversion of license.—

(1) An international banking corporation desiring to convert its existing federal agency or federal branch or Edge Act corporation into an international bank agency or international branch, or an Edge Act corporation which desires to convert to a state-chartered investment company shall submit to the office an application, on a form adopted by the commission and provided by the office, accompanied by a filing fee as prescribed by s. 663.12. An examination and investigation may be conducted to the extent determined necessary by the office. The cost of any such examination shall be paid by the applicant.

(2) Nothing in the laws of this state shall restrict the right of a state-licensed international branch agency, international branch, or international representative office or a state-chartered investment company to convert to a federal license or charter upon compliance with the laws of the United States. Upon completion of any such conversion, the state license shall be surrendered to the office.

(3) An international banking corporation desiring to convert any existing international banking office to an international banking office of a different type shall submit to the office an application on a form adopted by the commission and provided by the office which shall be accompanied by all of the information and documents that are required of applicants for a license of the type being sought together with the filing fee required by s. 663.12.

(4) An international banking corporation desiring to convert any federal agency, federal branch, or Edge Act corporation into an international banking office operating under provisions of this part shall meet the minimum criteria of the state-chartered form into which it is converting.

History.—ss. 91, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 167, ch. 92-303; s. 1827, ch. 2003-261.



663.11 - Termination of international banking corporation’s charter or authority.

663.11 Termination of international banking corporation’s charter or authority.— An international banking corporation that is licensed to maintain an office in this state may not continue to conduct its licensed business in this state if the international banking corporation is dissolved, or its authority or existence is otherwise terminated or canceled in the jurisdiction of its incorporation, is in bankruptcy, conservatorship, receivership, liquidation, or similar status under the laws of any country, or is operating under the direct control of the government or the regulatory or supervisory authority of the jurisdiction of its incorporation through government intervention or any other extraordinary actions. A certificate of the official who is responsible for records of banking corporations of the jurisdiction of incorporation of such international banking corporation, attesting to the occurrence of any such event, or a certified copy of an order or decree of a court of such jurisdiction, directing the dissolution of such international banking corporation, the termination of its existence, or the cancellation of its authority, or declaring its status in bankruptcy, conservatorship, receivership, liquidation, or similar proceedings, or other reliable documentation that the international banking corporation is operating under the direct control of its government or a regulatory or supervisory authority, shall be delivered by the international banking corporation or its surviving officers and directors to the office. The filing of the certificate, order, documentation, or decree shall have the same effect as the revocation of the license of such international banking corporation as provided in s. 663.06.

History.—s. 1, ch. 77-157; ss. 92, 151, 152, ch. 80-260; s. 467, ch. 81-259; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 168, ch. 92-303; s. 1828, ch. 2003-261; s. 13, ch. 2010-9.

Note.—Former s. 659.67(10).



663.12 - Fees; assessments; fines.

663.12 Fees; assessments; fines.—

(1) Each application for a license under the provisions of this part shall be accompanied by a nonrefundable filing fee payable to the office in the following amount:

(a) Ten thousand dollars for establishing a state-chartered investment company.

(b) Ten thousand dollars for establishing an international bank agency or branch.

(c) Five thousand dollars for establishing an international administrative office.

(d) Five thousand dollars for establishing an international representative office.

(e) Five thousand dollars for establishing an international trust company representative office.

(f) An amount equal to the initial filing fee for an application to convert from one type of license to another. The commission may increase the filing fee for any type of license to an amount established by rule and calculated in a manner so as to cover the direct and indirect cost of processing such applications.

(2) Each international bank agency, international branch, and state-chartered investment company shall pay to the office, on or before January 31 and July 31 of each year, a semiannual assessment in an amount determined by the commission by rule and calculated to recover the costs of the office incurred in connection with the supervision of international banking activities licensed under this part. The rules must provide uniform rates of assessment for all licenses of the same type and provide for declining rates of assessment in relation to the total assets of the licensee held in the state, but may not result in rates of assessment which exceed the rate applicable to state banks pursuant to s. 658.73, unless the rate would result in a semiannual assessment of less than $1,000. For the purposes of this subsection, the total assets of an international bank agency, international branch, or state-chartered investment company must include amounts due the agency or branch or state investment company from other offices, branches, or subsidiaries of the international banking corporations or other corporations of which the agency, branch, or state-chartered investment company is a part or from entities related to that international banking corporation.

(3) Each international banking corporation which maintains an office licensed under the provisions of this part and each state-chartered investment company shall pay to the office examination fees which shall be determined by the commission by rule and calculated in a manner so as to be equal to the actual cost of each examiner’s participation in the examination, as measured by the examiner’s pay scale, plus any other expenses directly incurred in the examination, but in no event shall such fee be less than $200 per day for each examiner participating in the examination.

(4) An international bank agency or international branch shall pay to the office a fine if the agency or branch fails to correct any asset maintenance or capital equivalency deficiency within 7 days following the end of the month in which the deficiency occurs. The fine shall be equal to the amount of the asset maintenance or capital equivalency deficiency at the end of the month in which the deficiency occurs, multiplied by 500 basis points above the Federal Reserve Board’s daily discount rate at the end of the month in which the deficiency occurred, for each day of the deficiency. The minimum fine shall be $1,000.

History.—s. 1, ch. 77-157; ss. 93, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 3, ch. 87-191; s. 1, ch. 91-307; ss. 1, 169, ch. 92-303; s. 14, ch. 97-30; s. 1829, ch. 2003-261; s. 14, ch. 2010-9; s. 27, ch. 2014-91.

Note.—Former s. 659.67(11).



663.13 - Rules; exemption from statement of estimated regulatory costs requirements.

663.13 Rules; exemption from statement of estimated regulatory costs requirements.—In addition to any other rulemaking authority it has under the financial institutions codes, the commission may adopt reasonable rules that it deems advisable for the administration of international banking corporations under this part, in the interest of protecting depositors, creditors, borrowers, or the public interest and in the interest of maintaining a sound banking system in this state. Because of the difficulty in obtaining economic data with regard to such banks, no statement of estimated regulatory costs shall be required in connection with these rules.

History.—s. 1, ch. 77-157; s. 257, ch. 79-400; ss. 94, 151, 152, ch. 80-260; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 170, ch. 92-303; s. 293, ch. 96-410; s. 1830, ch. 2003-261.

Note.—Former s. 659.67(12).



663.14 - Foreign travel expenses.

663.14 Foreign travel expenses.—If domestic or foreign travel is deemed necessary by the office to effectuate the purposes of this part, representatives of the office shall be reimbursed for actual, reasonable, and necessary expenses incurred in such domestic or foreign travel.

History.—ss. 95, 152, ch. 80-260; ss. 2, 3, ch. 81-318; ss. 26, 46, ch. 82-214; s. 1, ch. 91-307; ss. 1, 171, ch. 92-303; s. 17, ch. 2001-64; s. 1831, ch. 2003-261.



663.16 - Definitions; ss. 663.17-663.181.

663.16 Definitions; ss. 663.17-663.181.—As used in ss. 663.17-663.181, the term:

(1) “Business and property in this state” includes, but is not limited to, all property of the international banking corporation, real, personal, or mixed, whether tangible or intangible:

(a) Wherever situated, constituting a part of the business of the Florida licensed office and appearing on its books as such.

(b) Situated within this state whether or not constituting part of the business of the Florida licensed office or so appearing on its books.

(2) “Claims” means debts, obligations, deposits, and other similar items that the office takes possession of pursuant to s. 663.17(1).

(3) “Creditors” and “depositors” means the owners of claims.

(4) Except where the context otherwise requires, “international banking corporation” or “corporation” has the same meaning as that provided in s. 663.01 and includes any licensed office of an international banking corporation operating in this state.

(5) “Officer” means the agent or other person in charge of an international banking corporation licensed office.

(6) “Affiliate” means any person or group of persons acting in concert that controls, is controlled by, or is under common control of an international banking corporation.

(7) “Control” means any person or group of persons acting in concert, directly or indirectly, owning, controlling, or holding the power to vote 25 percent or more of the voting stock of a company, or having the ability in any manner to elect a majority of directors of a corporation, or otherwise exercising a controlling influence over the management and policies of a corporation as determined by the office.

(8) “Qualified financial contract” means any securities contract, commodity contract, forward contract, including spot and forward foreign exchange, repurchase agreement, swap agreement, or any similar agreement, any option to enter into any such agreement, including any combination of the foregoing, and any master agreement for such agreements. Such master agreement, together with all supplements thereto, shall be treated as one qualified financial contract, provided that such contract, option, or agreement, or combination of contracts, options, or agreements is reflected in the books, accounts, or records of the international banking corporation or a party provides evidence of such agreement. The commission may define, by rule, securities contract, commodity contract, forward contract, repurchase agreement, or swap agreement, and the commission, by rule, or the office, by order, may determine any other agreement to be a qualified financial contract for the purpose of this subsection. The commission may prescribe such rules relating to qualified financial contracts and netting thereof as the commission deems appropriate.

(9) “Global net payment obligation” means the amount, if any, owed by an international banking corporation as a whole to a party, after giving effect to the netting provisions of a qualified financial contract, with respect to all transactions subject to netting under such qualified financial contract.

(10) “Global net payment entitlement” means the amount, if any, owed by a party or that would be owed if the relevant agreements provided for payments to either party upon termination thereof under any and all circumstances, to an international banking corporation as a whole, after giving effect to the netting provisions, with respect to all transactions subject to netting under such qualified financial contract.

(11) “Licensed office net obligations” means, with respect to a qualified financial contract, the amount, if any, that would have been owed by the international banking corporation to a party after netting only those transactions entered into by the licensed office and such party under such qualified financial contract.

(12) “Licensed office net payments entitlement” means, with respect to a qualified financial contract, the amount, if any, that would have been owed by a party to the international banking corporation after netting only those transactions entered into by the licensed office and such party under such qualified financial contract.

History.—s. 4, ch. 97-109; s. 64, ch. 99-3; s. 1832, ch. 2003-261; s. 21, ch. 2004-340; s. 104, ch. 2004-390; s. 15, ch. 2010-9.



663.17 - Liquidation; possession of business and property; inventory of assets; wages; depositing collected assets; appointing agents; appointment of judges.

663.17 Liquidation; possession of business and property; inventory of assets; wages; depositing collected assets; appointing agents; appointment of judges.—

(1) The office may, at its discretion, take possession of the business and property in this state of any international banking corporation that has been licensed to operate in this state upon finding that the corporation, or any of the corporation’s licensed offices operating in this state has violated any law, has neglected or refused to comply with the terms of a duly issued order of the office, is insolvent or imminently insolvent, or is transacting business in an unsound, unsafe, or unauthorized manner such that the corporation is threatened with imminent insolvency, or that the corporation is dissolved, its authority or existence is otherwise terminated or canceled in the jurisdiction of its incorporation, it is in bankruptcy, conservatorship, receivership, liquidation, or similar status under the laws of any country, or it is operating under the direct control of the government or the regulatory or supervisory authority of the jurisdiction of its incorporation through government intervention or any other extraordinary actions at its domicile or elsewhere. Title to such business and property shall vest by operation of law in the office upon taking possession. Thereafter, the office shall liquidate or otherwise deal with such business and property in accordance with the provisions of this part, chapter 658, and any other provision relating to the liquidation of banking corporations. The office may deal with such business and property and prosecute and defend any and all actions relating to the liquidation. Only the claims of creditors of the international banking corporation arising out of transactions those creditors had with the international banking corporation, or any of the corporation’s licensed offices located in this state, shall be accepted by the office for payment out of the business and property which it has taken possession of in this state. Acceptance or rejection of such claims by the office shall not prejudice any creditor’s rights to otherwise share in other assets of the international banking corporation. The following claims shall not be accepted by the office for payment out of the business and property in the office’s possession in this state:

(a) Claims which would not represent an enforceable legal obligation against an international banking corporation, or any of the corporation’s licensed offices located in this state, if such office was a separate and independent legal entity.

(b) Amounts due and other liabilities to other offices, agencies, and branches of and affiliates of such international banking corporation.

(2) Whenever all accepted claims, together with interest on such claims, and the expenses of the liquidation have been paid in full or properly provided for, the office, upon the order of a court of competent jurisdiction, shall transfer the remaining assets to the principal office of such international banking corporation, or to the duly appointed domiciliary liquidator or receiver of such corporation. Dividends and other amounts that remain unclaimed or unpaid and are in the possession of the office for 6 months after such transfer shall be deposited by the office as provided by law.

(3) When the office takes possession of the property and business of any international banking corporation, including any of the corporation’s licensed offices located in this state, the office shall:

(a) Give notice of such fact to all corporations, unincorporated associations, partnerships, governmental entities, and other entities and individuals known by the office to hold any assets of such corporation. No corporation, unincorporated association, partnership, governmental entity, or other entity or individual having notice or knowledge that the office has taken possession of such property and business of a international banking corporation shall have a lien or charge for any payment, advance, or clearance thereafter made against any of the assets of such corporation for liability thereafter incurred.

(b) Upon written demand of the office, any corporation, unincorporated association, partnership, governmental entity, or other entity or individual holding assets of such corporation shall deliver such assets to the office and shall be discharged from liability with respect to any claim upon such assets; provided, such demand shall not affect the right of a secured creditor with a perfected security interest, or other valid lien or security interest enforceable against third parties, to retain collateral, including any right of such secured creditor under any security agreement related to a qualified financial contract to retain collateral and apply such collateral in accordance with the provisions of the financial institutions codes.

(c) Nothing in paragraphs (a) and (b) shall affect any right of setoff permitted under applicable law; provided, in connection with the liquidation of a licensed office of any other international banking corporation pursuant to this part, no entity or individual may set off the business and property in this state of an international banking corporation being liquidated under this subsection, against the liabilities of such corporation other than those that arise out of transactions engaged in by such entity or individual with such licensed office. For purposes of this paragraph, liabilities shall be deemed to include, in the case of qualified financial contracts, the lesser of the two amounts calculated with respect to any such qualified financial contract pursuant to s. 663.172(3), and this paragraph shall not be deemed to authorize setoff except as otherwise permissible under applicable law.

(4) Any licensed office of an international banking corporation of which the office has taken possession or which is operating under restrictions imposed by duly constituted authority may be permitted to resume business subject to the office’s discretion and any conditions that the office may impose.

(5) After the office takes possession of and determines to liquidate the property and business of any licensed office of an international banking corporation, the office shall make an inventory, in duplicate, of the assets of such licensed office. One copy of such inventory shall be filed with the office and one copy shall be filed with a court of competent jurisdiction in the county in which the licensed office is located.

(6) Notwithstanding s. 658.84, all wages actually owing to the employees of an international banking corporation for services rendered within 3 months prior to the date possession was taken by the office, and not exceeding $10,000 to each employee, shall be paid prior to the payment of any other debt or claim, and, in the discretion of the office, may be paid as soon as practicable after taking possession, except that at all times the office shall reserve such funds as will, in the office’s opinion, be sufficient for the expenses of administration.

(7) The office is authorized, upon taking possession of any licensed office of an international banking corporation, to liquidate the affairs of such licensed office and to do all acts and to make such expenditures as in the office’s judgment are necessary to conserve the assets and business of the corporation. The office shall proceed to collect the debts due to the corporation. The office may, upon an order of a court of competent jurisdiction, sell, assign, compromise, or otherwise dispose of all bad or doubtful debts held by, and compromise claims against, such corporation, other than deposit claims, provided, whenever the principal amount of any such debt or claim owed by or owing to such corporation does not exceed $50,000, the office may sell, assign, compromise, or otherwise dispose of such debt or claim upon such terms as the office may deem to be in the best interests of such corporation wherever situated. When the real property of an international banking corporation, to be disposed of pursuant to this subsection, is located in a county in this state other than a county in which an application to the court for leave to dispose is made, the office shall file a certified copy of the order of such court authorizing such disposal in the office of the clerk of the county in which such real property is located.

(8) Moneys collected by the office in liquidating a licensed office of an international banking corporation shall be:

(a) Deposited on demand, time or otherwise, in one or more banks, associations, or trust companies organized under the laws of this state and, in the case of insolvency or voluntary or involuntary liquidation of the depositary, such deposits shall be entitled to priority of payment equally with any other priority given under the financial institutions codes;

(b) Deposited on demand, time or otherwise, in one or more national banks with a principal office located in this state and with total assets exceeding $1 billion; or

(c) Invested in obligations of the United States, or obligation for which the full faith and credit of the United States is pledged to provide for the payment of interest and principal.

(9) The office may appoint one or more persons as agent or agents to assist in the liquidation of the business and affairs of any international banking corporation, or any of the corporation’s licensed offices located in this state, in the office’s possession. The office shall serve a copy of the certificate of such appointment to the international banking corporation and shall file a certified copy of such certificate with a court of competent jurisdiction in the county in which the licensed office of such corporation is located in this state. The office may employ such counsel and expert assistants under such titles that the office shall assign to them, and may retain such officers or employees of such corporation as the office deems necessary in the liquidation and distribution of the corporation’s assets. The office may require such security as it may deem proper from the agents and assistants appointed pursuant to the provisions of this subsection.

(10) When the office has taken possession of and is liquidating the business and property in this state of any international banking corporation under the provisions of this part, the office shall be entitled to the appointment of a single judge to supervise the liquidation in the judicial circuit in which the licensed office of such corporation is located. Such judge shall have the power to order expedited or simplified procedures or order a reference whenever necessary to resolve a matter in such liquidation.

(11) The compensation of agents and any other employees appointed by the office to assist in the liquidation of an international banking corporation, or any of the corporation’s licensed offices located in this state, the distribution of its assets, or the expenses of supervision, shall be paid out of the assets of the corporation in the hands of the office. Expenses of liquidation and approved claims for fees and assessments due the office shall be given first priority among unsecured creditors.

History.—s. 4, ch. 97-109; s. 1833, ch. 2003-261; s. 16, ch. 2010-9.



663.171 - Liquidation; repudiation of contracts.

663.171 Liquidation; repudiation of contracts.—

(1) Except as otherwise provided in this section, when the office has taken possession of the business and property in this state of an international banking corporation, or any of the corporation’s licensed offices located in this state, the office may assume or repudiate any contract, including an unexpired lease, of the corporation:

(a) To which such corporation is a party.

(b) The performance of which the office, in its discretion, determines to be burdensome.

(c) The repudiation of which the office, in its discretion, determines will promote the orderly administration of the corporation’s affairs.

(2) After the expiration of 90 days after the date the office takes possession of the business and property of an international banking corporation, or any of the corporation’s licensed offices located in this state, any party to a contract with such corporation may demand in writing that the office assume or repudiate such contract. If the office has not assumed or repudiated the contract within 15 calendar days after the date of receipt of such demand, the affected party may bring an action in a court of competent jurisdiction in the county in which the licensed office of the corporation is located to obtain an order requiring the office to assume or repudiate the contract. If the office has not assumed or repudiated the contract by at least 1 month before the last date for filing claims against the corporation, such contract shall be deemed repudiated.

(3) Notwithstanding subsection (2), with respect to an unexpired lease of the corporation for rental of real property under which the corporation was a lessee, if the office remains in possession of the leasehold, the office shall not be required to assume or repudiate such lease and may continue in possession of such leasehold for the remainder of the term of the lease in accordance with the terms of the lease; provided, if the office later repudiates the lease before the end of the lease term, any amounts that may be due the lessor with respect to such lease shall be calculated as provided by law.

(4) Notwithstanding any other provision of this section relating to liquidating an international banking corporation, or any of the corporation’s licensed offices located in this state, the office shall not assume or repudiate any qualified financial contract that the international banking corporation entered into which is subject to a multibranch or multiagency netting agreement or arrangement that provides for netting present or future payment obligations or payment entitlements, including termination or closeout values relating to the obligations or entitlements, among the parties to the contract and agreement or arrangement and the office may, but shall not be required to, assume or repudiate any other qualified financial contract an international banking corporation entered into; provided, upon the repudiation of any qualified financial contract or the termination or liquidation of any qualified financial contract in accordance with its terms, the liability of the office under such qualified financial contract shall be determined in accordance with s. 663.172.

History.—s. 4, ch. 97-109; s. 1834, ch. 2003-261; s. 17, ch. 2010-9.



663.172 - Liability on repudiation or termination of contracts.

663.172 Liability on repudiation or termination of contracts.—

(1) Except as otherwise provided in this section, upon the repudiation or termination of any contract pursuant to s. 663.171, the liability of the office shall be limited to the actual direct compensatory damages of the parties to the contract, determined as of the date the office took possession of the business and property of the international banking corporation or the corporation’s licensed offices located in this state. The office shall not be liable for any future wages other than severance payments, to the extent such payments are reasonable standards, or for payments for future service, costs of cover, or any consequential, punitive, or exemplary damages, damages for lost profits or lost opportunity, or damages for pain and suffering.

(2) Except as otherwise provided in this section, the liability of the office, upon the repudiation of any qualified financial contract or in connection with the termination or liquidation of any qualified financial contract in accordance with the terms of such contract, shall be limited as provided in subsection (1), except compensatory damages shall be deemed to include normal and reasonable costs of cover or other reasonable measures of damages used among participants in the market for qualified financial contract claims, calculated as of the date of repudiation or the date of the termination of such qualified financial contract in accordance with the terms of the contract. Upon the repudiation of any qualified financial contract or in connection with the termination or liquidation of any qualified financial contract in accordance with the terms of such contract, the office shall be entitled to damages and such damages shall be paid to the office upon written demand from the office to the other party or parties to the contract.

(3) In the case of the liquidation of the business and property of an international banking corporation, or any of the corporation’s licensed offices located in this state, by the office, with respect to qualified financial contracts subject to netting agreements or arrangements that provide for netting present or future payment obligations or payment entitlements, including termination or closeout values relating to the obligations or entitlements, among the parties to the contracts and agreements or arrangements, the liability of the office to any party to any such qualified financial contract upon the repudiation or in any connection with the termination or liquidation of such qualified financial contract in accordance with the terms of such contract shall be limited to the lesser of:

(a) The global net payment obligation; or

(b) The licensed office net payment obligation.

(4) The liability of the office to a party under this section shall be reduced by any amount otherwise paid or received by the party with respect to the global net payment obligation pursuant to such qualified financial contract which, if added to the liability of the office under subsection (1), would exceed the global net payment obligation. The liability of the office under this section to a party to a qualified financial contract also shall be reduced by the fair market value or the amount of any proceeds of collateral that secures and has been applied to satisfy the obligations of the international banking corporation to the party pursuant to such qualified financial contract. If netting under the applicable netting agreement or arrangement results in a licensed office net payment entitlement, notwithstanding any provision in any such contract that purports to effect a forfeiture of such entitlement, the office may make written demand for and shall be entitled to receive from the party to such contract an amount not to exceed the lesser of the global net payment entitlement or the licensed office net payment entitlement.

(5) The liability of a party under this section shall be reduced by any amount otherwise paid to or received by the office or any other liquidator or receiver of the international banking corporation or licensed office with respect to the global net payment entitlement pursuant to such qualified financial contract which, if added to the liability of the party under this section, would exceed the global net payments entitlement. The liability of a party under this section to the office pursuant to such qualified financial contract also shall be reduced by the fair market value of the amount of any proceeds of the collateral that secures and has been applied to satisfy the obligations of the party to the international banking corporation pursuant to such qualified financial contract.

History.—s. 4, ch. 97-109; s. 1835, ch. 2003-261; s. 18, ch. 2010-9.



663.173 - Qualified financial contract; net obligation and net entitlement.

663.173 Qualified financial contract; net obligation and net entitlement.—A party to a qualified financial contract with an international banking corporation, possession of which has been taken by the office pursuant to s. 663.17, which party has a perfected security interest in collateral or other valid lien or security interest in collateral enforceable against third parties pursuant to a security arrangement related to such qualified financial contract, may retain all such collateral and, upon repudiation or termination of such qualified financial contract in accordance with the terms of the contract, may apply such collateral in satisfaction of any claims secured by the collateral provided the total amount so applied to such claims shall in no event exceed the global net payment obligation, if any.

History.—s. 4, ch. 97-109; s. 1836, ch. 2003-261.



663.174 - Repudiation; lease, lessee, or lessor; real or personal property.

663.174 Repudiation; lease, lessee, or lessor; real or personal property.—

(1) If the office repudiates a lease of an international banking corporation, the real or personal property under which the corporation was a lessee, the lessor under such lease shall be entitled to file a claim with the office for the lesser of:

(a) The amount designated as liquidated damages contained in the lease between the corporation and the lessor;

(b) The amount equal to 1 year’s rent under the terms of the repudiated lease; or

(c) An amount equal to the rent for the remaining term of the lease.

(2) If the office repudiates the lease of an international banking corporation for the rental of real property under which the corporation was the lessor and the lease was not in default at the time of the repudiation, the lessee under such lease may:

(a) Treat the lease as terminated by such repudiation and vacate the premises; or

(b) Remain in possession of the leasehold interest for the balance of the term of the lease, and for any renewal or extension of such term that is enforceable by such lessee under applicable noninsolvency law, unless the lessee defaults under the terms of the lease after the date of such repudiation. If the lessee remains in possession of the leasehold interest, the lessee shall continue to pay to the office the contractual rent pursuant to the terms of the lease after the date of the repudiation of such lease and may offset against such rent payment any damages which may accrue due to nonperformance of any obligation of the corporation under the lease after the date of repudiation.

The office shall not be liable to the lessee for any damages arising after such date as a result of the repudiation other than the amount of any offset allowed under this paragraph. Nothing in this subsection prohibits the office from entering into a new contract with the lessee for the rental of the leasehold which was the subject of the repudiated lease.

(3) Except as otherwise provided, notwithstanding any provision in an unexpired lease or other contract or in applicable law, a contract or unexpired lease of an international banking corporation may not be terminated or modified by any party other than the office without the concurrence of the office, and any right or obligation under such contract or lease may not be terminated or modified, at any time after the office has taken possession, solely pursuant to a provision in such contract or lease purporting to allow termination or modification upon the office’s taking possession or upon the insolvency or liquidation or deterioration of the financial condition of the corporation.

(4) Nothing in this section affects the right of a party to contract with an international banking corporation to seek performance of such contract or damages under such contract in any other jurisdiction; provided, the office shall not be liable for the performance of such contract or damages under such contract in any other jurisdiction.

(5) The rights granted in this section are in addition to any other rights available to the office under common law or any other law.

History.—s. 4, ch. 97-109; s. 1837, ch. 2003-261.



663.175 - Liquidation; continuation, stay, and injunction.

663.175 Liquidation; continuation, stay, and injunction.—

(1) Except as provided in this section, the office’s taking of possession of any international banking corporation and the liquidation of the corporation shall operate as a stay of and as an injunction against, as of the date the office takes possession of the corporation and applicable to all persons or entities:

(a) The commencement or continuation, including the issuance or employment of process, of a judicial, administrative, or other action or proceeding against the corporation that was or could have been commenced before the taking of possession, or to cover a claim against the corporation that arose before the taking of possession.

(b) The enforcement against the corporation, or the business and property of the corporation in this state, of a judgment obtained before the taking of possession.

(c) Any act to obtain possession of property of the corporation or of property from the corporation or to exercise control over property of the corporation.

(d) Any act to create, perfect, or enforce any lien against property of the corporation.

(e) Any act to create, perfect, or enforce against property of the corporation any lien to the extent that such lien secures a claim that arose before the taking of possession.

(f) Any act to collect, assess, or recover a claim against the corporation and the liquidation of the corporation does not operate as a stay of or as an injunction against the claim.

(2) The office’s taking of possession of an international banking corporation and the liquidation of the corporation does not operate as a stay of or as an injunction against:

(a)1. The filing of a claim in the liquidation of the corporation;

2. The making of a demand upon the office to assume or repudiate a contract of the corporation;

3. The exercise of any setoff otherwise permissible under applicable law except limited by s. 663.17;

4. The right of any secured creditor with a perfected security interest or other valid lien or security interest enforceable against third parties to retain collateral, including any right of such secured creditor under any security agreement related to a qualified financial contract as defined in s. 663.17 to retain collateral and to apply such collateral in accordance with s. 663.173;

5. Any automatic termination in accordance with the terms of any qualified financial contract or any right to cause the termination or liquidation of any qualified financial contract, as defined in this part in accordance with the terms of such contract;

6. Any right to offset or net out any termination value, payment amount, or other transfer obligation arising under or in connection with one or more such qualified financial contracts; or

7. The commencement of an action under s. 663.181 or any other action relating to the liquidation of the corporation before the court of competent jurisdiction overseeing the liquidation of the corporation.

(b) The commencement or continuation of a criminal action or proceeding against the corporation.

(c) The commencement or continuation of an action or proceeding pursuant to a governmental unit’s police or regulatory power.

(d) The enforcement of a judgment, other than money judgment, obtained in an action or proceeding by a governmental unit to enforce such governmental unit’s police or regulatory power.

(e) The issuance to the corporation by a governmental unit of a notice of tax deficiency.

(f) The commencement or continuation of a judicial action or proceeding by a secured creditor with a perfected security interest, or other valid lien or security interest enforceable against third parties, including any right of such secured creditor under any security arrangement related to a qualified financial contract to enforce such interest or lien.

(3) Except as otherwise provided in this section:

(a) The staying or enjoining of an act against property of an international banking corporation under this section shall continue until such property is no longer the property of the office in possession of the corporation.

(b) The staying or enjoining of any other act under this section shall continue until the office has concluded liquidating the corporation.

(4) For good cause shown, on request of a party in interest and after notice and hearing, a court of competent jurisdiction overseeing the liquidation of an international banking corporation may grant relief from a stay or injunction provided under this section, including, but not limited to, terminating, annulling, modifying, or conditioning such stay or injunction.

(5) In the case of any willful violation of a stay or injunction provided in this section by any person who has knowledge of the office’s taking of possession of an international banking corporation that is the subject of the stay or injunction, the office shall recover actual damages, including costs and fees and, in appropriate circumstances, may recover punitive damages.

History.—s. 4, ch. 97-109; s. 1838, ch. 2003-261.



663.176 - Liquidation; notice of possession.

663.176 Liquidation; notice of possession.—When the office has taken possession of an international banking corporation and has determined to liquidate the corporation’s affairs, the office shall notify all persons who may have claims against the corporation to present such claims to the office and make proper proof of such claims within 4 months after the date of such notice and at a place specified in the notice; provided, if the office finds that a shorter period than 4 months will afford a reasonable time for presenting claims and making proof of such claims, the office may specify such shorter period which shall in no event be less than 30 days. In any event, the office shall specify in such notice the last day for processing claims and for making proof of such claims. The office shall cause such notice to be mailed to all persons whose names appear as creditors upon the books of the corporation. Such notice to persons appearing as depositors shall be mailed to the address appearing upon the deposit records or ledger of the corporation. The office shall also cause such notice to be published biweekly in such newspaper or newspapers as the office may direct in the county where the principal office of the corporation in the state is located and, in the office’s discretion, elsewhere for publication 3 consecutive months, the first to be published more than 90 days before the last day fixed in such notice for presenting proof of claims. However, if the notice requires claims to be presented within less than 4 months, the office shall cause such notice to be published weekly in such newspaper or newspapers as the office may direct for 3 consecutive weeks, the first publication to be published more than 21 days before the last day fixed in such notice for presenting claims. Such notice shall specify that all persons having claims for priority of payment shall make demand in writing for priority in the proof of their claims. The office shall have no power to accept any claim presented after the date specified in such notice as the last date for presenting claims.

History.—s. 4, ch. 97-109; s. 1839, ch. 2003-261.



663.177 - Disposition of property held as bailee or depositary; opening of safe-deposit boxes; disposal of contents.

663.177 Disposition of property held as bailee or depositary; opening of safe-deposit boxes; disposal of contents.—

(1) The office may, after it has taken possession of the business and property of an international banking corporation, send a written notice by registered mail to each person claiming, or appearing upon the books of the corporation, to be:

(a) The owner of any personal property in the custody or possession of the corporation, as bailee or depositary for hire or otherwise, including the contents of any safe, vault, or box opened after taking possession of such property for nonpayment of any rent; or

(b) The lessee of any safe, vault, or box, to such person’s last address appearing on the books of the international banking corporation or the last known address if no address appears on such books, notifying such person to remove all such property or the contents of any such safe, vault, or box, within a period stated in such notice which period shall be not less than 60 days after the date of such notice. The contract of bailment or of deposit for hire, or lease of safe, vault, or box, if any, between the person to whom such notice is mailed and the corporation shall cease upon the date for removal fixed in such notice. Such persons shall have a claim against the corporation for the amount of unearned rent or charges, if any, paid by such person from the date fixed in such notice, if the property or contents are removed on or before such date, or from the date of actual removal, if the property or contents are removed after such date.

(2) If such property or contents are not removed, and all rent or storage and other charges accrued up to that time, if any, are not paid, within the time fixed by such notice, the office may cause such property to be inventoried, or such safe, vault, or box, or any package, parcel, or receptacle in the custody or possession of the corporation as bailee or depositary for hire or otherwise, to be opened and the contents, if any, to be removed and inventoried. Such property or contents shall be sealed by a notary public in a package distinctly marked by the office with the name of the person in whose name such property or such safe, vault, box, package, parcel, or receptacle is recorded upon the books of the corporation, and a copy of such inventory shall be certified and attached to such package by such notary public. The package shall be kept in a place that the office determines at the expense and risk of the person in whose name it is recorded until delivered to such person or until sold, destroyed, or otherwise disposed of. Such package may, pending final disposition of its contents, be opened by the office for inspection or appraisal or to enable the office to exercise any powers conferred or duties imposed by this part. Whenever such package is opened, the office shall endorse on the outside of the package the date of opening and resealing and shall prepare an affidavit which shall be attached to the package showing the reason for opening and the articles, if any, removed from the package or placed or replaced in the package.

(3) At any time prior to the sale, destruction, or other disposition of the contents of the package, the person in whose name the package is recorded may require the delivery of the package upon the payment of all rental or storage charges accrued, and all other charges or expenses paid or incurred to the date of delivery with respect to such package or contents of the package including the cost of inventorying or of opening and inventorying, the fees of the notary public, the cost of preparing and mailing the notice, and advertising, if any.

(4) After the expiration of 1 year after the mailing of the notice required in subsection (1), the office may apply to a court of competent jurisdiction for an order authorizing the office to sell, destroy, or otherwise dispose of the contents of such package. Whenever, pursuant to the provisions of this subsection, the office is given the power to sell the contents of any package, such power to sell shall be deemed a power to sell in satisfaction of a lien for nonpayment of rental or storage charges accrued, and all other charges and expenses paid or incurred to the date of sale with respect to such package and the contents of the package, including charges and expenses described in subsection (3).

(5) The provisions of this section do not affect or preclude any other remedy, by action or otherwise, for the enforcement of claims or rights of the office, or of an international banking corporation of which the office is in possession, against the person in whose name any property or any safe, vault, box, package, parcel, or receptacle is recorded, or affect or bar the right of the office or the corporation to recover, before sale, any debt or claim due to the office or the corporation, or, after sale, so much of the debt or claim as is not paid by the proceeds of the sale.

History.—s. 4, ch. 97-109; s. 1840, ch. 2003-261.



663.178 - Claims; valuation; priority; listing; filing; objection; endorsement; adverse interest.

663.178 Claims; valuation; priority; listing; filing; objection; endorsement; adverse interest.—

(1) Proof of claim shall consist of a written statement under oath signed by the claimant or his or her attorney in fact and shall be in such form as the office requires.

(2) The office shall not accept a claim based on an agreement with an international banking corporation unless the agreement is reflected on the accounts, books, or records of the corporation or a creditor provides documentary evidence of such agreement. The commission may adopt any rules determined necessary to implement this section.

(3) No claim or account of any secured claimant or creditor shall be accepted at a sum greater than the difference between the face value of the claim or account and the value of the security itself as of the commencement of the liquidation unless the claimant or creditor, prior to the expiration of the time fixed by the office for the presentation of claims, surrenders his or her security to the office, in which event the claim or account may be accepted in its full face amount.

(4) The office shall not determine priorities in accepting or rejecting claims and the acceptance by the office of a claim in which priority of payment is demanded shall not entitle the claimant to priority. Accepted claims in which priority of payment is demanded shall be presented to a court of competent jurisdiction on notice to the claimant for determination as to the priority of payment of such claims. Except as otherwise provided in ss. 663.17-663.181, all claims entitled to priority of payment shall be paid ratably and proportionately.

(5) The office shall prepare in duplicate a complete list of all claims presented, specifying the name of the claimant, the nature of the claim, and the amount of such claim. Such list shall also contain a statement of accounts payable as shown by the books and records of the corporation and as to which no claims have been presented, specifying the name of each person to whom such account appears to be payable, the nature of the debt, and the amount of such claim. Within 60 days after the last date fixed in the notice to creditors to present and make proof of claims, the office shall file one copy of such list in one of its offices for public inspection and shall file one copy with a court of competent jurisdiction in the county in which the principal office of the corporation is located.

(6) Within 40 days after the office has filed in its headquarters a copy of the list of claims required by subsection (5), objections to any claim presented or to any account appearing on such list may be made by any party interested by filing such objections with the office, in writing, signed by the objector, and verified. Unless the office rejects any claim or accounts to which objections have been filed with it, the office shall, within 60 days after the time to file such objections has expired, apply to a court of competent jurisdiction, upon notice to the objector, for an order directing the office as to the disposition of such claim or account. The court may then dispose of such objections or may order a reference for that purpose.

(7) The office shall, not later than 60 days after the time has expired to file objections to claims presented, accept or reject, in whole or in part, every filed claim, except claims as to which objections are still pending before a court, and shall accept or reject, in whole or in part, every account payable as shown by the books and records and as to which no claim has been presented, except accounts as to which objections are still pending before a court. Whenever the office accepts a portion of a claim or account and rejects the remainder, the portion accepted and the portion rejected shall, for the purpose of this section, each be deemed separate claims or accounts.

(8) Every claim or account payable accepted by the office shall be endorsed as “accepted” and be filed so endorsed. If the office is unable, from the books, accounts, or records of an international banking corporation, to determine the ownership of a claim or account payable or if for any other reason the office doubts the validity of any claim or account payable, the office shall reject such claim or account payable and shall endorse the claim or account payable as “rejected” and file it as so endorsed. The office shall mail notice of such acceptance or rejection within 14 calendar days after the office has accepted or rejected all claims filed. If a proof of claim has been filed, such notice need be mailed only to the address appearing on such claim and, if no proof of claim has been filed, the notice need be mailed only to the address appearing upon the books of the corporation. If the office is unable from the proof of claim or the books and records of the corporation to identify a name or address, such notice of rejection need not be given.

(9) Within 30 days after the office has accepted or rejected all claims filed, and all accounts payable as shown by the books and records as to which no claims have been presented, the office shall make a list of all such claims and accounts accepted or rejected by the office for public inspection and file one copy of such list with the office and one copy with a court of competent jurisdiction in the county in which the principal Florida office of such corporation is located.

(10) When the office has accepted a filed claim and has filed such claim, endorsed as “accepted,” the claimant, unless priority of payment has been demanded and such claim is entitled by law to priority of payment, shall be entitled to share ratably with other general creditors in the distribution of the proceeds of the liquidation of the assets of the international banking corporation; provided, any accepted claim or claims for taxes owed to any taxing authority shall be paid in full, to the extent that assets of the corporation are available, prior to the payment of any other accepted claim pursuant to this section. If the claimant has demanded priority of payment, the receipt and acceptance of ratable dividends shall be without prejudice to the right of such priority of payment.

(11) Any person who fails to demand in writing priority of payment as specified in the notice to file claims shall be deemed to have waived and abandoned any right to such priority of payment. Any person who fails to demand in writing priority of payment as provided in this section is not entitled to maintain any action or proceeding for any priority of payment. In any action or proceeding for priority of payment, the claimant shall allege and prove that the claim upon which the action is instituted was filed and demand for priority of payment was made in writing.

(12) Within 6 months after the date the office files the list of claims and accounts payable which are accepted or rejected by the office, a claimant whose claim has been filed and has not been accepted by the office, or any person whose account payable as shown by the books and records as to which no claim has been presented, has not been accepted by the office, may institute and maintain an action against the international banking corporation. Such action may be maintained only in a court of competent jurisdiction in the county in which the principal Florida office of such international banking corporation is located.

(13) A lien shall not attach to any property or assets of an international banking corporation as a result of any judicial process after the office has taken possession of the assets of the corporation.

(14) No action shall be maintained against an international banking corporation while the office is in possession of the affairs and business of the corporation unless brought within the period of limitation specified in s. 663.17. In any action instituted against such corporation while the office is in possession of the corporation’s property and business, the plaintiff shall be required to allege and prove that the claim upon which the action is instituted was filed and that such claim has not been accepted or, in the case of an action upon an account as to which no claim has been presented, the plaintiff shall be required to allege and prove that such account appeared upon the books and records and that such account has not been accepted.

(15) Notice to the office of an adverse interest in a claim or account payable accepted by the office to the credit of any person shall not require the office to recognize such adverse claimant unless the adverse claimant also:

(a) Procures a restraining order, injunction, or other appropriate process against the office from a court of competent jurisdiction in a cause instituted by the office in which the person to whose credit such claim or account payable was accepted or his or her executor or administrator is made a party and served with summons; or

(b) Executes to the office, in a form and with sureties acceptable to the office, a bond indemnifying the office from any and all liability, loss, damage, cost, and expenses for and on account of the payment of dividends.

(16) In any action or proceeding against the office to recover dividends accepted, if there is any person who is not a party to the action who makes such a claim, the court in which the action or proceeding is pending may, on the motion of the office, make an order amending the proceedings making such person a party to such action or proceeding and the court shall thereafter proceed to determine the rights and interests of the parties to such funds. The remedy provided in this section is in addition to and not exclusive of that provided in any other interpleader.

History.—s. 4, ch. 97-109; s. 1841, ch. 2003-261.



663.18 - Fees.

663.18 Fees.—The office is not required to pay any fee to any clerk, sheriff, register, or other public officer for entering, filing, docketing, registering, recording, executing, or issuing a copy, transcript, extract, or certificate of, or authenticating or exemplifying, any paper, record, or instrument pertaining to the exercise by the office of any powers conferred or duties imposed upon the office by the provisions of this part, whether or not such paper, record, or instrument is executed by the office and whether or not it is connected with an action. The term “action” is construed as including a special proceeding in any action.

History.—s. 4, ch. 97-109; s. 1842, ch. 2003-261.



663.181 - Manner and time within which taking possession may be tested.

663.181 Manner and time within which taking possession may be tested.—At any time within 10 days after the office has taken possession of the property and business of an international banking corporation, such corporation may apply to a court of competent jurisdiction in the county in which its principal office is located in this state for an order requiring the office to show cause why the office should not be enjoined from continuing such possession. The court may, upon good cause shown, direct the office to refrain from such proceedings and to surrender such possession.

History.—s. 4, ch. 97-109; s. 1843, ch. 2003-261.






Part II - INTERNATIONAL DEVELOPMENT BANKS (ss. 663.301-663.318)

663.301 - Definitions.

663.301 Definitions.—

(1) As used in this part:

(a) “International development bank” means a corporation established for the purpose of promoting development in foreign countries by directly or indirectly making funding available to foreign business enterprises or foreign governments or by providing financing in connection with import-export transactions. Subject to the limitations contained in s. 663.313, an international development bank may be organized under chapter 617 as a corporation not for profit or under part I of chapter 607 as a corporation for profit.

(b) “Foreign business enterprise” means any public or private enterprise engaged in commerce, industry, or agriculture in a foreign country, at least 75 percent of the employees of which are employed outside the United States.

(c) “Regional development bank” means a for-profit banking institution:

1. Which is listed in the International Monetary Fund’s Directory of Regional Economic Organizations and Intergovernmental Commodity and Development Organizations;

2. Which is otherwise afforded special privileges, including favorable tax treatment, under the laws of the jurisdiction in which it is organized;

3. Which has as its principal objective the extending of credit for international development purposes including short-term financial transactions; and

4. Which has at least 50 percent of its shares of voting stock owned by central banks or other government-owned financial institutions from at least five foreign countries and one or more financing affiliates of the International Bank for Reconstruction and Development, or which satisfies such other ownership requirements as the commission may specify by rule. When adopting any such rule, the commission shall take into account the objective of ensuring the multinational control of international development banks.

(2) Terms used but not defined in this chapter, but which are expressly defined in chapters 655, 658, and part I of this chapter shall in this part, unless the context otherwise requires, have the meanings assigned to them in said chapters.

History.—ss. 1, 5, ch. 86-82; s. 1, ch. 89-110; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1844, ch. 2003-261; s. 66, ch. 2014-209.



663.302 - Applicability of state banking laws.

663.302 Applicability of state banking laws.—

(1)(a) International development banks shall be subject to the following provisions of chapter 655 as though such international development banks were state banks:

1. Section 655.005, relating to definitions.

2. Section 655.012, relating to general supervisory powers of the office.

3. Section 655.016, relating to liability.

4. Section 655.031, relating to administrative enforcement guidelines.

5. Section 655.032, relating to investigations; etc.

6. Section 655.0321, relating to hearings and proceedings.

7. Section 655.033, relating to cease and desist orders.

8. Section 655.034, relating to injunctions.

9. Section 655.037, relating to removal of financial institution-affiliated party.

10. Section 655.041, relating to administrative fines.

11. Section 655.043, relating to articles of incorporation.

12. Section 655.044, relating to accounting practices.

13. Section 655.045, relating to examinations, reports, and internal audits.

14. Section 655.049, relating to deposit of fees and assessments.

15. Section 655.057, relating to records.

16. Section 655.071, relating to international banking facilities.

17. Section 655.50, relating to reports of transactions involving currency.

(b) In addition, except as otherwise specifically provided in this part, international development banks shall be subject to the following provisions of chapter 658 as though such international development banks were state banks:

1. Section 658.32, relating to annual shareholders meetings.

2. Section 658.39, relating to stockholder examination of records.

3. Section 658.79, relating to insolvency.

(2) International development banks shall have no greater rights and powers under, or by virtue of, this section than are specifically granted to such international development banks under this part.

History.—ss. 1, 5, ch. 86-82; s. 1, ch. 91-307; ss. 1, 172, ch. 92-303; s. 1845, ch. 2003-261; s. 9, ch. 2015-64.



663.303 - Creation of an international development bank.

663.303 Creation of an international development bank.—When authorized by the office as provided herein, a corporation may be formed under the laws of this state for the purpose of becoming an international development bank and engaging in activities authorized by this part.

History.—ss. 1, 5, ch. 86-82; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1846, ch. 2003-261.



663.304 - Application for authority to organize an international development bank.

663.304 Application for authority to organize an international development bank.—

(1) A written application for authority to organize an international development bank shall be filed with the office by the proposed incorporator and shall include:

(a) The name, residence, and occupation of each incorporator and proposed director.

(b) The total initial capital and the number of shares of capital stock to be authorized.

(c) The location, by street and post office address and county, of the principal office of the proposed international development bank.

(d) If known, the name and residence of the proposed president and the proposed chief executive officer, if other than the proposed president.

(e) Such detailed financial, business, and biographical information as the commission or office may reasonably require for each proposed director and for the proposed president and the proposed chief executive officer, if other than the president.

(2) The application shall be in such form as adopted by the commission and shall contain such additional information as the commission or office may require and shall be accompanied by a nonrefundable filing fee of $2,500.

History.—ss. 1, 5, ch. 86-82; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1847, ch. 2003-261; s. 22, ch. 2004-340; s. 105, ch. 2004-390.



663.305 - Investigation by the office.

663.305 Investigation by the office.—Upon the filing of an application, the office shall make an investigation of such matters as it may deem appropriate, including the character, reputation, financial standing, business experience, and business qualifications of the proposed officers and directors.

History.—ss. 1, 5, ch. 86-82; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1848, ch. 2003-261.



663.306 - Decision by office.

663.306 Decision by office.—The office may, in its discretion, approve or disapprove the application, but it shall not approve the application unless it finds that:

(1) International business in this state will be promoted by the establishment of the proposed international development bank.

(2) The proposed capital structure is adequate, but in no case may the paid-in capital stock be:

(a) Less than $400,000 in the case of an international development bank organized under chapter 617 as a corporation not for profit; or

(b) The amount required for a state bank in the case of an international development bank organized under part I of chapter 607 as a corporation for profit.

The office may disallow any illegally obtained currency, monetary instruments, funds, or other financial resources from the capitalization requirements of this section.

(3) The proposed officers and directors have sufficient experience, ability, standing, and reputation to indicate reasonable promise of successful operation and none of the proposed officers or directors have been convicted of, or pled guilty or nolo contendere to, a violation of s. 655.50, relating to the control of money laundering and terrorist financing; chapter 896, relating to offenses related to financial transactions; or similar state or federal law.

(4) Provision has been made for suitable quarters at the location designated in the application.

History.—ss. 1, 5, ch. 86-82; s. 39, ch. 87-99; s. 2, ch. 89-110; s. 9, ch. 90-51; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1849, ch. 2003-261; s. 28, ch. 2014-91; s. 67, ch. 2014-209.



663.307 - Name.

663.307 Name.—

(1) The name of every international development bank shall include the words “Development Bank.” The use of the words “National,” “Federal,” “United States,” “Insured,” or “Guaranteed,” separately or in any combination thereof with other words or syllables, is prohibited as part of the corporate name of an international development bank unless authorized by federal law.

(2) Unless it is lawfully authorized to do business in this state under the provisions of this part and actually is engaged in carrying on a development banking business, no person, firm, company, association, fiduciary, partnership, or corporation, either domestic or foreign, shall do business under any name or title which contains the words “Development Bank”; use any name or sign or circulate or use any letterhead, billhead, circular, or paper whatever; or advertise or represent in any manner which indicates or reasonably implies that its business is the character or kind of business carried on or transacted by an international development bank or which is likely to lead any person to believe that its business is that of an international development bank. Any person who violates any provision of this subsection shall be punished by a fine of not more than $5,000, per day, or part thereof, during which such violation continues and shall be subject to such other penalties as may be provided by law.

History.—ss. 1, 5, ch. 86-82; s. 3, ch. 89-110; s. 1, ch. 91-307; s. 1, ch. 92-303.



663.308 - Place of transacting business; branches.

663.308 Place of transacting business; branches.—

(1) An international development bank operating pursuant to this part shall have one principal place of doing business.

(2) An international development bank may establish branches in foreign countries with the approval of the appropriate governmental authorities in such foreign countries. An international development bank shall give the office written notice of its intention to establish a branch in a foreign country at least 30 days prior to the establishment of such branch.

History.—ss. 1, 5, ch. 86-82; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1850, ch. 2003-261.



663.309 - Permissible activities; prohibited activities.

663.309 Permissible activities; prohibited activities.—

(1) An international development bank shall have the authority:

(a) To make loans or otherwise extend credit to foreign business enterprises and foreign governments and to issue and confirm letters of credit, create bankers acceptances, and provide guarantees for the purpose of providing financing to foreign business enterprises and foreign governments;

(b) To provide financing in connection with import-export transactions to the extent permissible for an Edge Act corporation organized under s. 25(a) of the Federal Reserve Act, as amended, 12 U.S.C. ss. 611-632;

(c) To invest funds as provided in s. 663.315;

(d) To borrow funds as provided in s. 663.316;

(e) To take deposits from financial institutions, foreign not-for-profit foundations, foreign business enterprises, and organizations which qualify under s. 501(c) of the Internal Revenue Code and which had at the end of their last fiscal year no less than $10 million in assets;

(f) To maintain for the account of others credit balances necessarily incidental to, or arising out of, the exercise of its lawful powers. Such credit balances may be disbursed by check or draft; however, the commission shall by rule provide appropriate limitations upon such disbursements to ensure that credit balances are not functionally equivalent to demand deposits;

(g) To exercise such other incidental powers as shall be reasonably necessary to carry out the authority granted in this part.

(2) An international development bank shall not:

(a) Take deposits except as provided in this section;

(b) Offer deposit accounts other than those permitted to be offered by an international bank agency;

(c) Exercise trust or fiduciary powers;

(d) Offer credit cards;

(e) Establish or use remote financial service units; or

(f) Serve as a depository of public moneys or be employed as a financial agent of the state.

History.—ss. 1, 5, ch. 86-82; s. 4, ch. 89-110; s. 1, ch. 91-307; ss. 1, 173, ch. 92-303; s. 1851, ch. 2003-261.



663.310 - Directors.

663.310 Directors.—The board of directors of an international development bank shall consist of not less than five directors who are elected, unless appointed to fill a vacancy, at the annual meeting of shareholders or at a special meeting. However, if so authorized by the articles of incorporation, a majority of the full board of directors may, at any time of the year following the annual meeting of shareholders in which such action has been authorized, increase the number of directors of such international development bank by not more than two and appoint persons to fill the resulting vacancies. Directors may be citizens of the United States or of foreign countries and need not be residents of this state.

History.—ss. 1, 5, ch. 86-82; s. 1, ch. 91-307; s. 1, ch. 92-303.



663.311 - Shares of stock.

663.311 Shares of stock.—

(1) An international development bank shall issue capital stock with par value of not more than $1 per share.

(2) No international development bank shall issue any shares of capital stock before they are fully paid.

(3) With the approval of the office, an international development bank may issue less than all of the number of shares of capital stock authorized by its articles of incorporation; provided that such authorized but unissued shares may be issued only to increase the capital of the international development bank with the approval of the office.

History.—ss. 1, 5, ch. 86-82; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1852, ch. 2003-261.



663.312 - Changes in capital.

663.312 Changes in capital.—

(1) No international development bank shall reduce its outstanding capital stock without first obtaining the approval of the office, and such approval shall be withheld if the reduction would cause the outstanding capital stock to be less than the minimum required pursuant to s. 663.306(2) or if the reduction would cause the international development bank’s capital accounts to be less than the minimum required by s. 663.316(2).

(2) An international development bank may, with the approval of the office, provide for an increase in its capital.

History.—ss. 1, 5, ch. 86-82; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1853, ch. 2003-261.



663.313 - Ownership of stock.

663.313 Ownership of stock.—

(1) At least a majority of the shares of stock of an international development bank organized under chapter 617 as a corporation not for profit shall be owned by one or more domestic or foreign not-for-profit entities.

(2) Subject to the limitations contained in subsections (1) and (3), shares of stock of an international development bank organized under chapter 617 as a corporation not for profit may be owned by domestic or foreign international for-profit business entities.

(3) A for-profit business entity shall not own more than 10 percent of the shares of stock of an international development bank organized under chapter 617 as a corporation not for profit.

(4) All of the shares of voting stock of an international development bank organized under part I of chapter 607 as a corporation for profit shall be owned by a regional development bank or by one or more wholly owned subsidiaries of a regional development bank.

History.—ss. 1, 5, ch. 86-82; s. 5, ch. 89-110; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 68, ch. 2014-209.



663.314 - Lending limits.

663.314 Lending limits.—

(1) An international development bank shall be subject to the provisions of s. 658.48, relating to loans, in the same manner and to the same extent as a state bank.

(2) Notwithstanding the provisions of subsection (1), an international development bank organized under chapter 617 as a corporation not for profit may extend credit to a single borrower in any amount up to 20 percent of its capital accounts for loans and lines of credit, or any portions thereof, which are unsecured and in any amount up to 100 percent of its capital account for loans and lines of credit all components of which are amply and entirely secured.

History.—ss. 1, 5, ch. 86-82; s. 6, ch. 89-110; s. 1, ch. 91-307; s. 1, ch. 92-303.



663.315 - Investment limits.

663.315 Investment limits.—An international development bank shall be subject to the provisions of s. 658.67, relating to investments, in the same manner and to the same extent as a state bank.

History.—ss. 1, 5, ch. 86-82; s. 1, ch. 91-307; s. 1, ch. 92-303.



663.316 - Borrowing; capital accounts.

663.316 Borrowing; capital accounts.—

(1) An international development bank may borrow money and issue evidences of indebtedness in connection therewith.

(2) An international development bank shall have capital accounts in an amount equal to not less than 8 percent of its aggregate deposits. However, the commission by rule may increase the required amount of capital accounts to not more than 10 percent of such aggregate deposits. When adopting any such rule, the commission shall take into account the objective of protecting the interests of depositors and of maintaining a sound banking system in this state.

History.—ss. 1, 5, ch. 86-82; s. 7, ch. 89-110; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1854, ch. 2003-261.



663.317 - Foreign currency lending, borrowing, and deposits.

663.317 Foreign currency lending, borrowing, and deposits.—An international development bank may make loans and other extensions of credit denominated in foreign currencies and may borrow funds and accept deposits denominated in foreign currencies.

History.—ss. 1, 5, ch. 86-82; s. 8, ch. 89-110; s. 1, ch. 91-307; s. 1, ch. 92-303.



663.318 - Reserve requirements.

663.318 Reserve requirements.—

(1) An international development bank shall establish and maintain adequate loan loss reserves.

(2) An international development bank organized under chapter 617 as a corporation not for profit shall not be required to establish or maintain any reserves with respect to its liabilities.

History.—ss. 1, 5, ch. 86-82; s. 9, ch. 89-110; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 131, ch. 2005-2.









Chapter 665 - CAPITAL STOCK ASSOCIATIONS

665.012 - Definitions.

665.012 Definitions.—When used in this chapter, the following words and phrases have the following meanings, except to the extent that any such word or phrase specifically is qualified by its context:

(1) “Association” means a capital stock association subject to the provisions of this chapter.

(2) “Capital stock” means the aggregate of shares of nonwithdrawable capital issued by a capital stock association, but does not include nonwithdrawable capital represented by capital certificates.

(3) “Dwelling unit” means a single, unified combination of rooms which is designed for residential use by one family in a multiple dwelling unit structure and which is not “home property.”

(4) “Earnings” means that part of the sources available for payment of earnings of an association which is declared payable on savings accounts from time to time by the board of directors, and is the cost of savings money to the association. Earnings also may be referred to as “interest.”

(5) “Home property” means real estate on which there is located, or will be located pursuant to a real estate loan, either a structure designed for residential use by one family or a single condominium unit, including common elements pertinent thereto, designed for residential use by one family in a multiple-dwelling-unit structure or complex and includes fixtures and home furnishings and equipment.

(6) “Liquid assets” means:

(a) Cash on hand;

(b) Cash on deposit in federal home loan banks, federal reserve banks, state banks performing similar reserve functions, or financial depository institutions, which is withdrawable upon not more than 30 days’ notice and which is not pledged as security for indebtedness, except that any deposits in a financial depository institution under the control or in the possession of any supervisory authority shall not be considered as liquid assets;

(c) Obligations of, or obligations which are fully guaranteed as to principal and interest by, the United States or this state; and

(d) Such other assets as may be approved by the office which are accepted as liquid assets for federally insured associations by the appropriate federal regulatory agency.

(7) “Net income” means gross revenues for an accounting period less all expenses paid or incurred, taxes, and losses sustained as shall not have been charged to reserves pursuant to the provisions of this chapter.

(8) “Primarily residential property” means real estate on which there is located, or will be located pursuant to a real estate loan, any of the following:

(a) A structure or structures designed or used primarily for residential rather than nonresidential purposes and consisting of more than one dwelling unit.

(b) A structure or structures designed or used primarily for residential rather than nonresidential purposes for students, residents and persons under care, employees, or members of the staff of an educational, health, or welfare institution or facility.

(c) A structure or structures which are used in part for residential purposes for not more than one family and in part for business purposes, provided that the residential use of such structure or structures must be substantial and permanent, not merely transitory.

(9) “Real estate loan” means any loan or other obligation secured by a lien on real estate in any state held in fee or in a leasehold extending or renewable automatically for a period of at least 15 years beyond the date scheduled for the final principal payment of such loan or obligation, or any transaction out of which a lien or claim is created against such real estate, including among other things the purchase of such real estate in fee by an association and the concurrent or immediate sale thereof on installment contract.

(10) “Savings account” means that part of the savings liability of the association which is credited to the account of the holder thereof. A savings account also may be referred to as a “savings deposit.”

(11) “Savings liability” means the aggregate amount of savings accounts of depositors, including earnings credited to such accounts, less redemptions and withdrawals.

(12) “Stockholder” means the holder of one or more shares of any class of capital stock of a capital stock association organized or operating pursuant to the provisions of this chapter.

History.—s. 2, ch. 69-39; ss. 12, 35, ch. 69-106; s. 278, ch. 71-377; s. 1, ch. 73-224; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 3, 57, 58, ch. 80-257; s. 469, ch. 81-259; ss. 2, 3, ch. 81-318; ss. 28, 46, ch. 82-214; ss. 37, 51, ch. 84-216; ss. 45, 58, ch. 85-82; s. 1, ch. 91-307; ss. 1, 175, ch. 92-303; s. 1856, ch. 2003-261.

Note.—Former s. 665.021.



665.013 - Applicability of chapter 658.

665.013 Applicability of chapter 658.—The following sections of chapter 658, relating to banks and trust companies, are applicable to an association to the same extent as if the association were a “bank” operating thereunder:

(1) Section 658.12, relating to definitions.

(2) Section 658.16, relating to the creation of a banking or trust corporation.

(3) Section 658.19, relating to application for authority to organize a bank or trust company.

(4) Section 658.20, relating to investigation by office.

(5) Section 658.21, relating to approval of application, findings required.

(6) Section 658.22, relating to coordination with federal agencies.

(7) Section 658.23, relating to submission of articles of incorporation; contents; form; approval; filing; commencement or corporate existence; bylaws.

(8) Section 658.235, relating to subscriptions for stock, approval of major shareholders.

(9) Section 658.24, relating to organizational procedures.

(10) Section 658.25, relating to opening for business.

(11) Section 658.26, relating to places of transacting business; branches; school savings; facilities.

(12) Section 658.30, relating to the application of the Florida Business Corporation Act.

(13) Section 658.32, relating to annual meetings.

(14) Section 658.33, relating to directors, number, qualifications; officers.

(15) Section 658.34, relating to shares of stock.

(16) Section 658.35, relating to stock options; warrants.

(17) Section 658.36, relating to changes in capital.

(18) Section 658.37, relating to dividends and surplus.

(19) Section 658.38, relating to deposit insurance.

(20) Section 658.39, relating to stockholders; examination of records.

(21) Section 658.40, relating to definitions for merger and consolidation.

(22) Section 658.41, relating to merger, resulting state or national bank.

(23) Section 658.42, relating to plan of merger and merger agreement.

(24) Section 658.43, relating to approval by office, valuation of assets; emergency action.

(25) Section 658.44, relating to approval by stockholders; rights of dissenters; preemptive rights.

(26) Section 658.45, relating to certification of merger and effective date; effect on charters and powers.

(27) Section 658.48, relating to loans.

(28) Section 658.491, relating to commercial loans by financial institutions.

(29) Section 658.51, relating to banks authorized to make commodity loans.

(30) Section 658.53, relating to borrowings, limits of indebtedness.

(31) Section 658.60, relating to depositories of public moneys and pledge of assets.

(32) Section 658.67, relating to investment powers and limitations.

(33) Section 658.73, relating to fees and assessments. The commission shall, by rule, adopt a separate semiannual fee and semiannual assessment for associations. In its determination, the commission shall consider the housing finance role of such associations in addition to the cost of regulation of associations and the collection of fees from such associations.

(34) Section 658.79, relating to taking possession of insolvent state banks or trust companies.

(35) Section 658.80, relating to appointment of receiver or liquidator.

(36) Section 658.81, relating to office action; notice and court confirmation.

(37) Section 658.82, relating to receiver; powers and duties.

(38) Section 658.83, relating to liquidator; powers and duties.

(39) Section 658.84, relating to transfers, assignments, deposits, and payments void after act of insolvency.

(40) Section 658.90, relating to receivers or liquidators under supervision of office.

(41) Section 658.94, relating to prima facie evidence.

(42) Section 658.95, relating to voluntary liquidation.

(43) Section 658.96, relating to procedure in voluntary liquidation.

History.—s. 176, ch. 92-303; s. 15, ch. 93-111; s. 1857, ch. 2003-261; s. 30, ch. 2011-194; s. 29, ch. 2014-91; s. 11, ch. 2015-64.



665.0211 - Name.

665.0211 Name.—The name of every association shall include either the words “savings association,” “savings bank,” or “savings and loan association.” The use of the words “National,” “Federal,” “United States,” “insured,” or “guaranteed,” separately or in any combination thereof with other words or syllables, is prohibited as part of the corporate name of an association.

History.—s. 5, ch. 69-39; ss. 10, 12, 35, ch. 69-106; s. 1, ch. 74-290; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 5, 57, 58, ch. 80-257; ss. 2, 3, ch. 81-318; s. 2, ch. 84-20; ss. 39, 51, ch. 84-216; ss. 47, 58, ch. 85-82; s. 1, ch. 91-307; ss. 1, 177, ch. 92-303.

Note.—Former s. 665.051.



665.0315 - Reorganization, merger, or consolidation with a foreign association.

665.0315 Reorganization, merger, or consolidation with a foreign association.—

(1) An association shall have power to reorganize or merge or consolidate with a foreign association, as defined in s. 665.1001, subject to the approval of the office.

(2) If the resulting or surviving association is to be a foreign association, the office shall not approve the proposed transaction unless:

(a) The laws of the state in which the foreign association has its principal place of business permit associations in that state to reorganize, merge, or consolidate with Florida associations in transactions in which the resulting or surviving association is a Florida association; and

(b) The constituent Florida association has been in existence and continuously operating for more than 2 years.

(3) A proposed transaction in which the resulting or surviving association is to be a foreign association shall be subject to any conditions, restrictions, and requirements that would apply in the state where the foreign association has its principal place of business if the resulting or surviving association were to be a Florida association, which conditions, restrictions, and requirements would not apply to a reorganization, merger, or consolidation of associations all of which are located in that state.

(4) A foreign association which is the resulting or surviving association in a reorganization, merger, or consolidation with a Florida association shall not be considered a Florida association.

(5) Each application for reorganization, merger, or consolidation with a foreign association shall be accompanied by a nonrefundable filing fee as provided in s. 658.73(2)(g).

History.—ss. 2, 7, ch. 86-58; s. 1, ch. 91-307; ss. 1, 178, ch. 92-303; s. 1858, ch. 2003-261.



665.033 - Conversion of state or federal mutual association to capital stock association.

665.033 Conversion of state or federal mutual association to capital stock association.—

(1) CONVERSION INTO CAPITAL STOCK ASSOCIATION.—Any state or federal mutual association may apply to the office for permission to convert itself into an association operated under the provisions of this chapter in accordance with the following procedures:

(a) The board of directors shall approve a plan of conversion by resolution adopted by a majority vote of all the directors. The plan shall include, among other terms:

1. Financial statements of the association as of the last day of the month preceding adoption of the plan.

2. Such financial data as may be required to determine compliance with applicable regulatory requirements respecting financial condition.

3. A provision that each savings account holder of the mutual association will receive a withdrawable account in the capital stock association equal in amount to his or her withdrawable account in the mutual association.

4. A provision that each member of record will be entitled to receive rights to purchase voting common stock.

5. Pro forma financial statements of the association as a capital stock association, which shall include data required to determine compliance with applicable regulatory requirements respecting financial condition.

6. With particularity, the business purpose to be accomplished by the conversion.

7. Such other information as the commission requires by rule.

(b) The plan of conversion shall be executed by a majority of the board of directors and submitted to the office for approval prior to any vote on conversion by the members.

(c) The office may approve or disapprove the plan, but may not approve the plan unless it finds that the association will comply sufficiently with the requirements of the financial institutions codes after conversion to entitle it to become an association operating under the financial institutions codes and the rules of the commission. The office may deny an application from any federal association that is subject to a cease and desist order or other supervisory restriction or order imposed by any state or the federal supervisory authority, or insurer, or guarantor or that has been convicted of, or pled guilty or nolo contendere to, a violation of s. 655.50, relating to the control of money laundering and terrorist financing; chapter 896, relating to offenses related to financial transactions; or similar state or federal law.

(d) If the office approves the plan of conversion, the question of such conversion may be submitted to the members at a meeting of voting members called to consider such action. A vote of 51 percent or more of the total number of votes eligible to be cast, unless federal law permits a lesser percentage of votes for a federal mutual association to convert, in which case that percentage shall control, shall be required for approval. Notice of the meeting, giving the time, place, and purpose thereof, together with a proxy statement and proxy form covering all matters to be brought before the meeting, shall be mailed at least 30 days prior thereto to the office for review and to each voting member at his or her last address as shown on the books of the association.

(2) MINUTES OF MEETING.—Copies of the minutes of the meeting of members, verified by the affidavit of the secretary or assistant secretary of the association, shall be filed with the office and with the appropriate federal regulatory agency, within a reasonable time after the meeting. When so filed, the verified copies of the minutes are presumptive evidence of the holding of the meeting and of the action taken.

(3) FILING OF ARTICLES OF INCORPORATION AND COMMITMENT FOR INSURANCE OF ACCOUNTS.—The directors of the association shall have executed and filed with the office proposed articles of incorporation as provided for in s. 658.23, together with the application for conversion and a firm commitment for, or evidence of, insurance of deposits and other accounts of a withdrawable type. The articles shall contain a statement that the association resulted from the conversion of a state or federal mutual association to a capital stock association. Approval by the office shall be affixed to the articles of incorporation. An authenticated copy of the articles of incorporation shall be filed with the Department of State and one copy of the articles of incorporation and the certificate of incorporation shall be returned to the association. The association shall cease to be a mutual association at the time and on the date specified in the approved articles of incorporation.

(4) SUCCESSION.—Upon conversion of a mutual association, the legal existence of the association shall not terminate, but the capital stock association shall be a continuation of the entity of the mutual association, and all property of the mutual association, including its rights, titles, and interests in and to all property of whatever kind, whether real, personal, or mixed, things in action, and every right, privilege, interest, and asset of every conceivable value or benefit then existing or pertaining to it, or which would inure to it, immediately, by act of law and without any conveyance or transfer and without any further act or deed, shall vest and remain in the capital stock association into which the mutual association has converted itself. The capital stock association shall have, hold, and enjoy the same in its own right as fully and to the same extent as the same was possessed, held, and enjoyed by the mutual association. The capital stock association, upon the taking effect of the conversion, shall continue to have and succeed to all the rights, obligations, and relations of the mutual association. All pending actions and other judicial proceedings to which the mutual association is a party shall not be abated or discontinued by reason of the conversion but may be prosecuted to final judgment, order, or decree in the same manner as if the conversion had not been made; and the capital stock association resulting from the conversion may continue the actions in its corporate name as a mutual association. Any judgment, order, or decree may be rendered for or against it which might have been rendered for or against the mutual association theretofore involved in the proceedings.

(5) FEE.—The application for conversion from a state or federal mutual to a state capital stock association shall be accompanied by a nonrefundable filing fee of $7,500. Additionally, the office is authorized to assess any association, applying to convert pursuant to this section, a nonrefundable examination fee to cover the actual costs of any examination required as part of the application process.

History.—s. 2, ch. 73-224; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 7, ch. 78-95; s. 172, ch. 79-164; ss. 14, 57, 58, ch. 80-257; ss. 2, 3, ch. 81-318; s. 8, ch. 87-191; s. 12, ch. 90-51; s. 1, ch. 91-307; ss. 1, 179, ch. 92-303; s. 549, ch. 97-102; s. 1859, ch. 2003-261; s. 30, ch. 2014-91.

Note.—Former s. 665.710.



665.0335 - Supervisory case; emergency conversion, reorganization, merger; consolidation; acquisition of assets.

665.0335 Supervisory case; emergency conversion, reorganization, merger; consolidation; acquisition of assets.—

(1) The office may determine that a state or federal association is a supervisory case if it finds that:

(a) The association is in an impaired condition; or

(b) The association is in imminent danger of being in an impaired condition.

Any such finding by the office shall be based upon reports furnished to it by a state or federal savings and loan association examiner or upon other evidence from which it is reasonable to conclude that the association is a supervisory case.

(2) Notwithstanding any other provision of this chapter or chapter 120, if the office finds that immediate action is necessary to protect the interests of depositors and reduce the potential for claims against the insurance fund, or in order to prevent the probable failure of a state or federal association which is a supervisory case, the office may, with the concurrence of the appropriate federal regulatory agency in the case of any association the deposits of which are federally insured, issue an emergency order authorizing:

(a) The conversion of such association from a state to a federal charter, or vice versa, without change of business form;

(b) The reorganization, merger, or consolidation of such state or federal association with another state or federal association;

(c) The conversion of such state or federal association into a state or federal capital stock association; or

(d) Any state or federal association to acquire the assets of, and assume the liabilities of, such failing association.

History.—ss. 36, 46, ch. 82-214; s. 2, ch. 86-278; s. 25, ch. 89-229; s. 1, ch. 91-307; ss. 1, 180, ch. 92-303; s. 1860, ch. 2003-261.



665.034 - Acquisition of assets of or control over an association.

665.034 Acquisition of assets of or control over an association.—

(1)(a) In any case in which a person or group of persons propose to purchase or acquire voting common stock of any capital stock association, which purchase or acquisition would cause such person or group of persons to have control, as defined herein, of that association, such person or group of persons must first make application to the office for a certificate of approval of such purchase or acquisition.

(b) An application for control shall be in such form and request such information as the commission requires by rule.

(c) The application for control shall be accompanied by a nonrefundable filing fee of $7,500; however, if more than one association is being acquired in any such application, the fee shall be increased by $3,000 for each additional association.

(2) The office shall issue the certificate of approval only after it has made an investigation and determined that:

(a) The proposed new owner or owners of voting capital stock are qualified by character, experience, and financial responsibility to control the association in a legal and proper manner and none of the proposed new owners have been convicted of, or pled guilty or nolo contendere to, a violation of s. 655.50, relating to the control of money laundering and terrorist financing; chapter 896, relating to offenses related to financial transactions; or similar state or federal law.

(b) The interests of the public generally will not be jeopardized by the proposed purchase or acquisition of voting capital stock.

(3) This section does not apply to the acquisition of:

(a) Directors’ voting proxies acquired in the normal course of business as a result of proxy solicitation in conjunction with a stockholders’ meeting;

(b) Stock in a fiduciary capacity unless the acquiring person has sole discretionary authority to exercise voting rights with respect thereto;

(c) Stock acquired in securing or collecting a debt contracted in good faith until 2 years after the date of acquisition;

(d) Stock acquired by an underwriter in good faith and without any intent to evade the purpose of this section if the shares are held only for such reasonable period of time as will permit the sale thereof; or

(e) Control of an association by a unitary association holding company if the person or persons who control the holding company are the same person or persons who control the association.

(4) For purposes of this section, a person or group of persons shall be deemed to have control of an association if such person or group of persons:

(a) Directly or indirectly, or acting in concert with one or more persons or through one or more subsidiaries, owns, controls, holds with powers to vote, or holds proxies representing 25 percent or more of the voting common stock of such association.

(b) Controls in any manner the election of a majority of the directors of such association.

(c) Exercises a controlling influence over the management or policies of such association.

(d) Owns, controls, or has power to vote 10 percent or more of any class of voting securities of the association, if no other person or group of persons owns, controls, or has power to vote a greater proportion of that class of voting securities.

(e) In any case in which a proposed purchase or acquisition of voting securities of an association would give rise to the presumption created under paragraph (d), the person or group of persons who propose to purchase or acquire the voting securities shall first give written notice of the proposal to the office. Such notice may present information that the proposed purchase or acquisition will not result in control. The office shall afford the person seeking to rebut the presumption an opportunity to present views in writing or orally before its designated representatives at an informal conference.

(5)(a) A foreign association, as defined in s. 665.1001, whether controlled directly or indirectly by another business organization, may acquire a Florida association, subject to approval by the office. The office shall not approve the proposed acquisition unless:

1. The laws of the state in which the foreign association has its principal place of business permit associations in that state to be acquired by Florida associations; and

2. The Florida association which is to be acquired has been in existence and continuously operating for more than 2 years.

(b) The proposed acquisition shall be subject to any conditions, restrictions, and requirements that would apply in the state where the foreign association has its principal place of business if the foreign association were to be acquired by a Florida association, which conditions, restrictions, and requirements would not apply to the acquisition by such foreign association of another association in that state.

(c) A foreign association which has a subsidiary association in Florida is authorized to acquire a Florida association upon approval by the office pursuant to the laws and rules which are applicable to the acquisition of a Florida association by an association having its principal place of business in this state, but such acquired association shall not be considered a Florida association for purposes of this subsection or s. 665.0315.

(d) This subsection does not apply to any merger by an association subject to Pub. L. No. 97-320, s. 123.

History.—s. 2, ch. 73-224; s. 3, ch. 76-168; s. 1, ch. 77-457; s. 5, ch. 79-144; ss. 15, 57, 58, ch. 80-257; ss. 2, 3, ch. 81-318; ss. 37, 46, ch. 82-214; s. 12, ch. 83-129; ss. 43, 51, ch. 84-216; ss. 54, 58, ch. 85-82; s. 3, ch. 86-58; s. 9, ch. 87-191; s. 26, ch. 89-229; s. 13, ch. 90-51; s. 62, ch. 91-110; s. 1, ch. 91-307; ss. 1, 181, ch. 92-303; s. 1861, ch. 2003-261; s. 23, ch. 2004-340; s. 106, ch. 2004-390; s. 31, ch. 2014-91.

Note.—Former s. 665.715.



665.0345 - Regulatory supervision of foreign associations.

665.0345 Regulatory supervision of foreign associations.—The office may enter into cooperative agreements with other regulatory agencies to facilitate the regulation of foreign associations doing business in this state. The office may accept reports of examinations and other records from such other agencies in lieu of conducting its own examinations of foreign associations. The office may take any action jointly with other regulatory agencies having concurrent jurisdiction over associations doing business in this state or may take such actions independently in order to carry out its responsibilities.

History.—ss. 4, 7, ch. 86-58; s. 1, ch. 91-307; s. 1, ch. 92-303; s. 1862, ch. 2003-261.



665.0501 - Powers of association generally.

665.0501 Powers of association generally.—Every association incorporated pursuant to or operating under the provisions of the financial institutions codes shall have all the powers enumerated, authorized, and permitted by this chapter and such other rights, privileges, and powers as may be incidental to or reasonably necessary or appropriate for the accomplishment of the objectives and purposes of the association. Among others, and except as otherwise limited by the provisions of the financial institutions codes, every association shall have the following powers:

(1) PROPERTY TRANSFERS.—To acquire, hold, sell, dispose of, and convey real and personal estate consistent with its objects and powers; to mortgage, pledge, or lease any real or personal estate; and to take property by gifts, devise, or bequest.

(2) SUBORDINATED DEBT.—To issue and sell, directly or through underwriters, subordinated debt which shall represent nonwithdrawable capital contributions and shall constitute part of the equity capital of the association. Such debt shall have no voting rights; shall be subordinate to all savings accounts, debt obligations, and claims of creditors of the association; and shall constitute a claim in liquidation against any other equity capital accounts remaining after the payment in full of all savings accounts, debt obligations, and claims of creditors. Such subordinated debt shall be entitled to the payment of earnings prior to the allocation of any income to surplus or other equity capital accounts of the association and may be issued with a fixed rate of earnings or with a prior claim to distribution of a specified percentage of any net income remaining after required allocations to reserves, or a combination thereof. Losses shall be charged against subordinated debt only after other equity capital accounts have been exhausted.

(3) SALE OF LOANS.—To sell with or without recourse any loan, including any participating interests therein.

(4) SERVICING.—To service loans and investments for others.

(5) AGENT.—To act as agent or escrowee for others in any transaction incidental to the operation of its business.

(6) LIMITED TRUSTEESHIP.—To act, and receive compensation therefor, as trustee of any trust created or organized in the United States and forming a part of a stock bonus, pension, or profit-sharing plan which qualifies or is qualified for specific tax treatment under s. 401 of the Internal Revenue Code of 1954, as amended, and to act as trustee or custodian of an individual retirement account within the meaning of s. 408 of such code if the funds of such trust or account are invested only in savings accounts of such association or in obligations or securities issued by such association. All funds held in a fiduciary capacity by any such association under the authority of this subsection may be commingled and consolidated for appropriate purposes of investment, provided that records reflecting each separate beneficial interest are maintained by the fiduciary unless such responsibility is lawfully assumed by another appropriate party.

(7) SCHOOL SAVINGS.—To contract with the proper authorities of any public or nonpublic elementary or secondary school or institution of higher learning, or any public or charitable institution caring for minors, for the participation and implementation by the association in any school or institutional thrift or savings plan, and to accept savings accounts at such a school or institution, either by its own collector or by any representative of the school or institution which becomes the agent of the association for such purpose.

(8) PAYROLL SAVINGS.—To contract with any employer with respect to the solicitation, collection, and receipt of savings by payroll deduction to be credited to a designated account or accounts of his or her or its employee or employees who voluntarily may participate or with respect to the direct deposit of wages or salary paid by such employer to the account of the employee in a financial depository institution by electronic or other medium upon authorization in writing by the employee and his or her designation of the association or other financial depository institution as the recipient of such deposits.

(9) DRAFTS.—To issue drafts and similar instruments drawn on the association to aid in effecting withdrawals and for other purposes of the association.

History.—ss. 21, 24, ch. 69-39; ss. 11, 12, 35, ch. 69-106; s. 1, ch. 71-92; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 26, 57, 58, ch. 80-257; ss. 2, 3, ch. 81-318; ss. 40, 46, ch. 82-214; ss. 45, 51, ch. 84-216; s. 27, ch. 89-229; s. 1, ch. 91-307; ss. 1, 182, ch. 92-303; s. 550, ch. 97-102.

Note.—Consolidation of former ss. 665.214, 665.241.



665.0711 - Loans.

665.0711 Loans.—As an annual average, based on monthly computations, at least 50 percent of assets other than liquid assets of an association shall be invested in either real estate loans or interests therein on home property or primarily residential property for terms not in excess of 40 years or for such additional terms as may be provided by rule. Recognizing that associations are chartered to serve the convenience and needs of the communities in which they are chartered to do business, that the convenience and needs of communities include the need for credit services as well as deposit services, and that associations have a continuing and affirmative obligation to help meet the credit needs of the local communities in which they are chartered, at least 40 percent of the assets required to be invested by this section shall be secured by property within this state, unless a lower percentage is established by the commission or office pursuant to s. 655.061, except that loans insured or guaranteed in whole or in part by the United States are not subject to this restriction.

History.—s. 38, ch. 69-39; ss. 12, 35, ch. 69-106; s. 1, ch. 71-93; s. 1, ch. 74-55; s. 3, ch. 76-168; s. 1, ch. 77-179; s. 1, ch. 77-457; s. 4, ch. 78-40; ss. 11, 15, ch. 79-274; s. 1, ch. 79-592; ss. 38, 57, 58, ch. 80-257; ss. 2, 3, ch. 81-318; ss. 44, 46, ch. 82-214; ss. 49, 51, ch. 84-216; s. 1, ch. 91-307; ss. 1, 183, ch. 92-303; s. 1863, ch. 2003-261.

Note.—Former s. 665.381.



665.074 - Loan expenses.

665.074 Loan expenses.—Every association may require borrowers to pay all reasonable expenses incurred in connection with the making, closing, disbursing, extending, readjusting, or renewing of real estate loans. Without limiting the generality of the foregoing, such expenses may include appraisal, attorney, abstract, recording, and registration fees; title examination; title insurance; mortgage loan insurance; credit report; survey; drawing of papers; escrow services; loan closing costs; and taxes or charges imposed upon or in connection with the making and recording of any loan. Every association also may require borrowers to pay the cost of all other necessary and incidental services rendered by the association or by others in connection with real estate and other loans in such reasonable amounts as may be fixed by the board of directors. Without limiting the generality of the foregoing, such costs may include the costs of services of inspectors, engineers, and architects. Such initial charges may be collected by the association from the borrower and paid to any person, including any director, officer, or employee of the association rendering such services, or paid directly by the borrower. In lieu of such initial charges to cover such expenses and costs, an association may make a reasonable charge, part or all of which may be retained by the association which renders such service or part or all of which may be paid to others who render such services. The fees and charges authorized by this chapter shall be in addition to interest authorized by law and shall not be deemed to be a part of the interest collected or agreed to be paid on such loans within the meaning of any law of this state which limits the rate of interest which may be exacted in any transaction. No director, officer, or employee of an association shall receive any fee or other compensation of any kind in connection with procuring any loan for an association, except for services actually rendered as above provided.

History.—s. 40, ch. 69-39; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 40, 57, 58, ch. 80-257; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 184, ch. 92-303.

Note.—Former s. 665.401.



665.075 - Dealing with successors in interest.

665.075 Dealing with successors in interest.—In the case of any investment made by an association in a real estate loan, in the event the ownership of the real estate security or any part thereof becomes vested in a person other than the party or parties originally executing the security instruments, and provided there is not an agreement in writing to the contrary, an association may, without notice to such party or parties, deal with such successor or successors in interest with reference to said mortgage and the debt thereby secured in the same manner as with such party or parties, and may forbear to sue or may extend time for payment of or otherwise modify the terms of the debt secured thereby, without discharging or in any way affecting the original liability of such party or parties thereunder or upon the debt thereby secured.

History.—s. 41, ch. 69-39; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 41, 57, 58, ch. 80-257; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; s. 1, ch. 92-303.

Note.—Former s. 665.411.



665.1001 - Foreign associations.

665.1001 Foreign associations.—

(1) DEFINED.—For the purposes of this section, the term “foreign association” includes any domestic joint venture, business trust, syndicate, firm, company, association, fiduciary, partnership, or corporation, and all other groups or combinations, by whatever name called, actually engaged in the business of an association, the principal business office of which is located outside the territorial limits of this state.

(2) DOING BUSINESS.—No foreign association shall do any business of an association within this state or maintain an office in this state for the purpose of doing such business, including, but not limited to, the establishment of a branch office or other depository office. However, the establishment of a branch office as a result of the reorganization, merger, or consolidation of a foreign association and a Florida association is not prohibited if the laws of the state in which the resulting or surviving association has its principal place of business would permit the establishment of a branch of a Florida association in that state as a result of such a reorganization, merger, or consolidation. The origination of real estate mortgages covering real property located in this state is considered doing business as an association unless the state of domicile of the principal business office of any such foreign association permits associations from this state to originate real estate mortgages covering real property located in such state.

(3) ACTION BY OFFICE.—The office is authorized, empowered, and directed to obtain an injunction or to take any other action necessary to prevent any foreign association from doing any business of an association in this state.

(4) ACTIVITIES NOT CONSIDERED “DOING BUSINESS.”—For the purposes of this section and any other law of this state prohibiting, limiting, or regulating the doing of business in this state by foreign associations or foreign corporations of any type, any federal association, the principal office of which is located outside this state, and any foreign association which is subject to state or federal supervision, or both, which by law are subject to periodic examination by such supervisory authority and to a requirement of periodic audit, shall not be considered to be doing business in this state by reason of engaging in any of the following activities:

(a) The purchase, acquisition, holding, sale, assignment, transfer, collecting, and enforcement of obligations or any interest therein secured by real estate mortgages or other instruments in the nature of a mortgage, covering real property located in this state, or the foreclosure of such instruments, or the acquisition of title to such property by foreclosure, or otherwise, as a result of default under such instruments, or the holding, protection, rental, maintenance, and operation of the property so acquired, or the disposition thereof; provided such associations shall not hold, own, or operate such property for a period exceeding 5 years without securing the approval of the office.

(b) The advertising or solicitation of savings accounts or the making of any representations with respect thereto in this state through the medium of the mail, radio, television, magazines, or newspapers or any other medium which is published or circulated within this state; provided that such advertising, solicitation, or the making of such representations is accurately descriptive of the facts.

(5) SERVICE OF PROCESS AND SUIT.—Any foreign association or federal association described in subsection (4) which engages in any of the activities described in paragraph (a) thereof pursuant to the provisions of this section shall in any connection therewith be subject to suit in the courts of this state by this state and the citizens of this state; and service on such association shall be effected by serving the Secretary of State of this state except that the provisions of this section shall have no other application to the question of whether any foreign association or federal association is subject to service of process and suit in this state as a result of the transaction of business or other activities in this state.

History.—s. 50, ch. 69-39; ss. 12, 35, ch. 69-106; s. 10, ch. 73-152; s. 3, ch. 76-168; s. 216, ch. 77-104; s. 1, ch. 77-457; ss. 50, 57, 58, ch. 80-257; ss. 2, 3, ch. 81-318; s. 13, ch. 83-129; s. 5, ch. 86-58; s. 1, ch. 91-307; ss. 1, 185, ch. 92-303; s. 1864, ch. 2003-261.

Note.—Former s. 665.501.



665.1011 - Federal associations.

665.1011 Federal associations.—Federal associations, which are incorporated pursuant to the laws of the United States, as now or hereafter amended, and the principal place of business of which is located within this state, are not foreign corporations or foreign associations. Unless federal laws or regulations provide otherwise, such federal associations and the members or stockholders thereof shall possess all of the rights, powers, privileges, benefits, immunities, and exemptions that are now provided or that hereafter may be provided by the laws of this state for associations organized under the laws of this state and for the members or stockholders thereof. This provision is additional and supplemental to any provision which, by specific reference, is applicable to federal associations and the members or stockholders thereof.

History.—s. 51, ch. 69-39; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 51, 57, 58, ch. 80-257; ss. 2, 3, ch. 81-318; s. 1, ch. 91-307; ss. 1, 186, ch. 92-303.

Note.—Former s. 665.511.






Chapter 667 - SAVINGS BANKS

667.001 - Short title.

667.001 Short title.—This chapter may be cited as the “Florida Savings Bank Act.”

History.—s. 15, ch. 97-30.



667.002 - Definitions.

667.002 Definitions.—Except to the extent specifically qualified by context, when used in this chapter:

(1) “Capital stock” means the aggregate of shares of nonwithdrawable capital issued by a capital stock association, but does not include nonwithdrawable capital represented by capital certificates.

(2) “Dwelling unit” means a single, unified combination of rooms which is designed for residential use by one family in a multiple dwelling unit structure and which is not “home property.”

(3) “Earnings” means that part of the sources available for payment of earnings of a savings bank which is declared payable on savings accounts from time to time by the board of directors and is the cost of savings money to the savings bank. Earnings also may be referred to as “interest.”

(4) “Home property” means real estate on which is located, or will be located pursuant to a real estate loan, a structure designed for residential use by one family or a single condominium unit, including common elements pertinent to such unit, designed for residential use by one family in a multiple-dwelling-unit structure or complex and including fixtures, home furnishings, and equipment.

(5) “Liquid assets” means:

(a) Cash on hand.

(b) Cash on deposit in a federal home loan bank or federal reserve bank, or a state bank which performs similar reserve functions, and which is withdrawable upon not more than 30 days’ notice and which is not pledged as security for indebtedness. Any deposits in a financial depository institution under the control of or in the possession of any supervisory authority are not liquid assets.

(c) Obligations of, or obligations which are fully guaranteed as to principal and interest by, the United States or this state.

(d) Such other assets as approved by the office which are accepted as liquid assets for federally insured savings banks by the appropriate federal regulatory agency.

(6) “Net income” means gross revenues for an accounting period, less all expenses paid or incurred, taxes, and losses sustained as shall not have been charged to reserves pursuant to the provisions of this chapter.

(7) “Primarily residential property” means real estate on which there is located, or will be located pursuant to a real estate loan:

(a) Any structure designed or used primarily for residential rather than nonresidential purposes and consisting of more than one dwelling unit.

(b) Any structure designed or used primarily for residential rather than nonresidential purposes for students, residents and persons under care, employees, or members of the staff of an educational, health, or welfare institution or facility.

(c) Any structure which is used in part for residential purposes for not more than one family and in part for business purposes, provided the residential use of such structure must be substantial and permanent, not merely transitory.

(8) “Real estate loan” means any loan or other obligation secured by a lien on real estate in any state held in fee or in a leasehold extending or renewable automatically for a period of at least 15 years beyond the date scheduled for the final principal payment of such loan or obligation, or any transaction out of which a lien or claim is created against such real estate, including, but not limited to, the purchase of such real estate in fee by a savings bank and the concurrent or immediate sale of such real estate on installment contract.

(9) “Savings account” means that part of the savings liability of the savings bank which is credited to the account of the holder of such account. A savings account also may be referred to as a “savings deposit.”

(10) “Savings bank” means a capital stock or mutual savings bank subject to the provisions of this chapter.

(11) “Savings liability” means the aggregate amount of savings accounts of depositors, including earnings credited to such accounts, less redemptions and withdrawals.

(12) “State savings bank” means any savings bank which has an existing savings bank charter issued pursuant to the provisions of the financial institutions codes.

(13) “Stockholder” means the holder of one or more shares of any class of capital stock of a capital stock savings bank organized or operating pursuant to the provisions of this chapter.

History.—s. 15, ch. 97-30; s. 1865, ch. 2003-261.



667.003 - Applicability of chapter 658.

667.003 Applicability of chapter 658.—Any state savings bank is subject to all the provisions, and entitled to all the privileges, of the financial institutions codes except where it appears, from the context or otherwise, that such provisions clearly apply only to banks or trust companies organized under the laws of this state or the United States. Without limiting the foregoing general provisions, it is the intent of the Legislature that the following provisions apply to a savings bank to the same extent as if the savings bank were a “bank” operating under such provisions:

(1) Section 658.12, relating to definitions.

(2) Section 658.16, relating to creation of banking or trust corporation.

(3) Section 658.19, relating to application for authority to organize a bank or trust company.

(4) Section 658.20, relating to investigation by office.

(5) Section 658.21, relating to approval of application; findings required.

(6) Section 658.22, relating to coordination with federal agencies.

(7) Section 658.23, relating to submission of articles of incorporation; contents; form; approval; filing; commencement of corporate existence; bylaws.

(8) Section 658.235, relating to subscriptions for stock; approval of major shareholders.

(9) Section 658.24, relating to organizational procedures.

(10) Section 658.25, relating to opening for business.

(11) Section 658.26, relating to places of transacting business; branches; facilities.

(12) Section 658.2953, relating to interstate branching.

(13) Section 658.30, relating to application of the Florida Business Corporation Act.

(14) Section 658.32, relating to annual meetings.

(15) Section 658.33, relating to directors, number, qualifications; officers.

(16) Section 658.34, relating to shares of capital stock.

(17) Section 658.35, relating to share options; warrants.

(18) Section 658.36, relating to changes in capital.

(19) Section 658.37, relating to dividends and surplus.

(20) Section 658.38, relating to deposit insurance.

(21) Section 658.39, relating to stockholders; examination of records.

(22) Section 658.40, relating to definitions for merger and consolidation.

(23) Section 658.41, relating to merger; resulting state or national bank.

(24) Section 658.42, relating to plan of merger and merger agreement.

(25) Section 658.43, relating to approval by office; valuation of assets; emergency action.

(26) Section 658.44, relating to approval by stockholders; rights of dissenters; preemptive rights.

(27) Section 658.45, relating to certificate of merger and effective date; effect on charters and powers.

(28) Section 658.48, relating to loans.

(29) Section 658.491, relating to commercial loans by financial institutions.

(30) Section 658.51, relating to banks authorized to make commodity loans.

(31) Section 658.53, relating to borrowing; limits of indebtedness.

(32) Section 658.60, relating to depositories of public moneys and pledge of assets.

(33) Section 658.67, relating to investment powers and limitations.

(34) Section 658.73, relating to fees and assessments.

(35) Section 658.79, relating to taking possession of insolvent state banks or trust companies.

(36) Section 658.80, relating to appointment of receiver or liquidator.

(37) Section 658.81, relating to office action; notice and court confirmation.

(38) Section 658.82, relating to receiver; powers and duties.

(39) Section 658.83, relating to liquidator; powers and duties.

(40) Section 658.84, relating to transfers by banks and other acts in contemplation of insolvency.

(41) Section 658.90, relating to receivers or liquidators under supervision of office.

(42) Section 658.94, relating to prima facie evidence.

(43) Section 658.95, relating to voluntary liquidation.

(44) Section 658.96, relating to procedure in voluntary liquidation.

History.—s. 15, ch. 97-30; s. 1866, ch. 2003-261; s. 30, ch. 2011-194; s. 80, ch. 2012-5; s. 32, ch. 2014-91; s. 12, ch. 2015-64.



667.004 - Name.

667.004 Name.—The name of every savings bank shall include the words “savings bank.” The use of the words “National,” “Federal,” “United States,” “insured,” or “guaranteed,” separately or in any combination thereof with other words or syllables, is prohibited as part of the corporate name of a savings bank.

History.—s. 15, ch. 97-30.



667.005 - Reorganization, merger, or consolidation with a foreign savings bank.

667.005 Reorganization, merger, or consolidation with a foreign savings bank.—

(1) A savings bank shall have the power to reorganize, merge, or consolidate with a foreign savings bank, as defined in s. 667.013, subject to the approval of the office.

(2) If the resulting or surviving savings bank is to be a foreign savings bank, the office shall not approve the proposed transaction unless:

(a) The laws of the state in which the foreign savings bank has its principal place of business permit savings banks in that state to reorganize, merge, or consolidate with Florida savings banks in transactions in which the resulting or surviving savings bank is a Florida savings bank.

(b) The constituent Florida savings bank has been in existence and continuously operating for more than 2 years.

(3) A proposed transaction in which the resulting or surviving savings bank is to be a foreign savings bank shall be subject to any conditions, restrictions, and requirements that would apply in the state where the foreign savings bank has its principal place of business if the resulting or surviving savings bank were to be a Florida savings bank, which conditions, restrictions, and requirements would not apply to a reorganization, merger, or consolidation of savings banks all of which are located in that state.

(4) A foreign savings bank which is the resulting or surviving savings bank in a reorganization, merger, or consolidation with a Florida savings bank shall not be considered a Florida savings bank.

(5) Each application for reorganization, merger, or consolidation with a foreign savings bank shall be accompanied by a nonrefundable filing fee as provided in s. 658.73(2)(g).

History.—s. 15, ch. 97-30; s. 1867, ch. 2003-261.



667.006 - Conversion of state or federal mutual savings bank or state or federal mutual association to capital stock savings bank.

667.006 Conversion of state or federal mutual savings bank or state or federal mutual association to capital stock savings bank.—

(1) CONVERSION INTO CAPITAL STOCK SAVINGS BANK.—Any state or federal mutual savings bank or state or federal mutual association may apply to the office for permission to convert itself into a capital stock savings bank operated under the provisions of this chapter in accordance with the following procedures:

(a) The board of directors shall approve a plan of conversion by resolution adopted by a majority vote of all the directors. The plan shall include, but not be limited to:

1. Financial statements of the savings bank as of the last day of the month preceding adoption of the plan.

2. Such financial data as may be required to determine compliance with applicable regulatory requirements respecting financial condition.

3. A provision that each savings account holder of the mutual savings bank will receive a withdrawable account in the capital stock savings bank equal in amount to his or her withdrawable account in the mutual savings bank.

4. A provision that each member of record will be entitled to receive rights to purchase voting common stock.

5. Pro forma financial statements of the savings bank as a capital stock savings bank, which shall include data required to determine compliance with applicable regulatory requirements respecting financial condition.

6. With particularity, the business purpose to be accomplished by the conversion.

7. Such other information as the commission requires by rule.

(b) The plan of conversion shall be executed by a majority of the board of directors and submitted to the office for approval prior to any vote on conversion by the members.

(c) The office may approve or disapprove the plan, but may not approve the plan unless it finds that the savings bank will comply sufficiently with the requirements of the financial institutions codes after conversion to entitle it to become a savings bank operating under the financial institutions codes and the rules of the commission. The office may deny any application from a federal savings bank that is subject to a cease and desist order or other supervisory restriction or order imposed by any state or the federal supervisory authority, or insurer, or guarantor or that has been convicted of, or pled guilty or nolo contendere to, a violation of s. 655.50, relating to the control of money laundering and terrorist financing; chapter 896, relating to offenses related to financial transactions; or similar state or federal law.

(d) If the office approves the plan of conversion, the question of such conversion may be submitted to the members at a meeting of voting members called to consider such action. A vote of 51 percent or more of the total number of votes eligible to be cast shall be required for approval, unless federal law permits a lesser percentage of votes for a federal mutual savings bank to convert, in which case that percentage shall control. Notice of the meeting, giving the time, place, and purpose thereof, together with a proxy statement and proxy form covering all matters to be brought before the meeting, shall be mailed at least 30 days prior to the meeting to the office for review and to each voting member at his or her last address as shown on the books of the savings bank.

(2) MINUTES OF MEETING.—Copies of the minutes of the meeting of members, verified by the affidavit of the secretary or assistant secretary of the savings bank, shall be filed with the office and with the appropriate federal regulatory agency, within a reasonable time after the meeting. When so filed, the verified copies of the minutes are presumptive evidence of the holding of the meeting and of the action taken.

(3) FILING OF ARTICLES OF INCORPORATION AND COMMITMENT FOR INSURANCE OF ACCOUNTS.—The directors of the savings bank shall have executed and filed with the office proposed articles of incorporation as provided in s. 658.23, together with the application for conversion and a firm commitment for, or evidence of, insurance of deposits and other accounts of a withdrawable type. The articles shall contain a statement that the savings bank resulted from the conversion of a state or federal mutual savings bank to a capital stock savings bank. Approval by the office shall be affixed to the articles of incorporation. A copy of the articles of incorporation shall be filed with the Department of State, and one copy of the articles of incorporation and the certificate of incorporation shall be returned to the savings bank. The savings bank shall cease to be a mutual savings bank at the time and on the date specified in the approved articles of incorporation.

(4) SUCCESSION.—Upon conversion of a mutual savings bank, the legal existence of the savings bank shall not terminate, but the capital stock savings bank shall be a continuation of the entity of the mutual savings bank, and all property of the mutual savings bank, including its rights, titles, and interests in and to all property of whatever kind, whether real, personal, or mixed, things in action, and every right, privilege, interest, and asset of every conceivable value or benefit then existing or pertaining to it, or which would inure to it, immediately, by act of law and without any conveyance or transfer and without any further act or deed, shall vest and remain in the capital stock savings bank into which the mutual savings bank has converted. The capital stock savings bank shall have, hold, and enjoy the same in its own right as fully and to the same extent as the same was possessed, held, and enjoyed by the mutual savings bank. The capital stock savings bank, upon the taking effect of the conversion, shall continue to have and succeed to all the rights, obligations, and relations of the mutual savings bank. All pending actions and other judicial proceedings to which the mutual savings bank is a party shall not be abated or discontinued by reason of the conversion but may be prosecuted to final judgment, order, or decree in the same manner as if the conversion had not been made, and the capital stock savings bank resulting from the conversion may continue the actions in its corporate name as a mutual savings bank. Any judgment, order, or decree may be rendered for or against it which might have been rendered for or against the mutual savings bank theretofore involved in the proceedings.

(5) FEE.—The application for conversion from a state or federal mutual to a state capital stock savings bank shall be accompanied by a nonrefundable filing fee of $7,500. Additionally, the office may assess any savings bank applying to convert pursuant to this section a nonrefundable examination fee to cover the actual costs of any examination required as part of the application process.

History.—s. 15, ch. 97-30; s. 48, ch. 99-7; s. 1868, ch. 2003-261; s. 33, ch. 2014-91.



667.007 - Supervisory case; emergency conversion, reorganization, merger; consolidation; acquisition of assets.

667.007 Supervisory case; emergency conversion, reorganization, merger; consolidation; acquisition of assets.—

(1) The office may determine that a state or federal savings bank is a supervisory case if it finds that:

(a) The savings bank is insolvent; or

(b) The savings bank is imminently insolvent.

Any such finding by the office shall be based upon reports furnished to it by a state or federal regulatory agency or upon other evidence from which it is reasonable to conclude that the savings bank is a supervisory case.

(2) Notwithstanding any other provision of this chapter or chapter 120, if the office finds that immediate action is necessary to protect the interests of depositors and reduce the potential for claims against the insurance fund, or in order to prevent the probable failure of a state or federal savings bank which is a supervisory case, the office may, with the concurrence of the appropriate federal regulatory agency in the case of any savings bank the deposits of which are federally insured, issue an emergency order authorizing:

(a) The conversion of such savings bank from a state to a federal charter, or vice versa, without change of business form;

(b) The reorganization, merger, or consolidation of such state or federal savings bank with another state or federal savings bank;

(c) The conversion of such state or federal savings bank into a state or federal capital stock savings bank; or

(d) Any state or federal savings bank to acquire the assets of, and assume the liabilities of, such failing savings bank.

History.—s. 15, ch. 97-30; s. 1869, ch. 2003-261.



667.008 - Acquisition of assets of or control over a savings bank.

667.008 Acquisition of assets of or control over a savings bank.—

(1)(a) In any case in which a person or group of persons proposes to purchase or acquire voting common stock of any capital stock savings bank, which purchase or acquisition would cause such person or group of persons to have control, as defined herein, of that savings bank, such person or group of persons must first make application to the office for a certificate of approval of such purchase or acquisition.

(b) An application for control shall be in such form and request such information as the commission requires by rule.

(c) The application for control shall be accompanied by a nonrefundable filing fee of $7,500; however, if more than one savings bank is being acquired in any such application, the fee shall be increased by $3,000 for each additional savings bank.

(2) The office shall issue the certificate of approval only after it has made an investigation and determined that:

(a) The proposed new owner or owners of voting capital stock are qualified by character, experience, and financial responsibility to control the savings bank in a legal and proper manner and none of the proposed new owners have been convicted of, or pled guilty or nolo contendere to, a violation of s. 655.50, relating to the control of money laundering and terrorist financing; chapter 896, relating to offenses related to financial transactions; or similar state or federal law.

(b) The interests of the public generally will not be jeopardized by the proposed purchase or acquisition of voting capital stock.

(3) This section does not apply to the acquisition of:

(a) Directors’ voting proxies acquired in the normal course of business as a result of proxy solicitation in conjunction with a stockholders’ meeting;

(b) Stock in a fiduciary capacity unless the acquiring person has sole discretionary authority to exercise voting rights with respect thereto;

(c) Stock acquired in securing or collecting a debt contracted in good faith until 2 years after the date of acquisition;

(d) Stock acquired by an underwriter in good faith and without any intent to evade the purpose of this section if the shares are held only for such reasonable period of time as will permit the sale thereof; or

(e) Control of a savings bank by a unitary savings bank holding company if the person or persons who control the holding company are the same person or persons who control the savings bank.

(4) For purposes of this section, a person or group of persons shall be deemed to have control of a savings bank if such person or group of persons:

(a) Directly or indirectly, or acting in concert with one or more persons or through one or more subsidiaries, owns, controls, holds the power to vote, or holds proxies representing more than 25 percent of the voting common stock of such savings bank.

(b) Controls in any manner the election of a majority of the directors of such savings bank.

(c) Exercises a controlling influence over the management or policies of such savings bank.

(d) Owns, controls, or has power to vote 10 percent or more of any class of voting securities of the savings bank, if no other person or group of persons owns, controls, or has power to vote a greater proportion of that class of voting securities. In any case in which a proposed purchase or acquisition of voting securities of a savings bank would give rise to the presumption created under this paragraph, the person or group of persons who proposes to purchase or acquire the voting securities shall first give written notice of the proposal to the office. Such notice may present information that the proposed purchase or acquisition will not result in control. The office shall afford the person seeking to rebut the presumption an opportunity to present views in writing or orally before its designated representatives at an informal conference.

(5)(a) A foreign savings bank, as defined in s. 667.013, whether controlled directly or indirectly by another business organization, may acquire a Florida savings bank, subject to approval by the office. The office shall not approve the proposed acquisition unless:

1. The laws of the state in which the foreign savings bank has its principal place of business permit savings banks in that state to be acquired by Florida savings banks.

2. The Florida savings bank which is to be acquired has been in existence and continuously operating for more than 2 years.

(b) The proposed acquisition shall be subject to any conditions, restrictions, and requirements that would apply in the state where the foreign savings bank has its principal place of business if the foreign savings bank were to be acquired by a Florida savings bank, which conditions, restrictions, and requirements would not apply to the acquisition by such foreign savings bank of another savings bank in that state.

(c) This subsection does not apply to any merger by a savings bank subject to Pub. L. No. 97-320, s. 123.

History.—s. 15, ch. 97-30; s. 1870, ch. 2003-261; s. 34, ch. 2014-91.



667.009 - Powers of savings bank generally.

667.009 Powers of savings bank generally.—Every savings bank incorporated pursuant to or operating under the provisions of the financial institutions codes shall have all the powers enumerated, authorized, and permitted by this chapter and such other rights, privileges, and powers as may be incidental to or reasonably necessary or appropriate for the accomplishment of the objectives and purposes of the savings bank. Except as otherwise limited by the provisions of the financial institutions codes, every savings bank shall have the following powers:

(1) PROPERTY TRANSFERS.—To acquire, hold, sell, dispose of, and convey real and personal estate consistent with its objects and powers; to mortgage, pledge, or lease any real or personal estate; and to take property by gifts, devise, or bequest.

(2) SUBORDINATED DEBT.—To issue and sell, directly or through underwriters, subordinated debt which shall represent nonwithdrawable capital contributions and shall constitute part of the equity capital of the savings bank. Such debt shall have no voting rights; shall be subordinate to all savings accounts, debt obligations, and claims of creditors of the savings bank; and shall constitute a claim in liquidation against any other equity capital account remaining after the payment in full of all savings accounts, debt obligations, and claims of creditors. Such subordinated debt shall be entitled to the payment of earnings prior to the allocation of any income to surplus or other equity capital accounts of the savings bank and may be issued with a fixed rate of earnings or with a prior claim to distribution of a specified percentage of any net income remaining after required allocations to reserves, or a combination thereof. Losses shall be charged against subordinated debt only after other equity capital accounts have been exhausted.

(3) SALE OF LOANS.—To sell with or without recourse any loan, including any participating interests therein.

(4) SERVICING.—To service loans and investments for others.

(5) AGENT.—To act as agent or escrowee for others in any transaction incidental to the operation of its business.

(6) LIMITED TRUSTEESHIP.—To act, and receive compensation therefor, as trustee of any trust created or organized in the United States and forming a part of a stock bonus, pension, or profit-sharing plan which qualifies or is qualified for specific tax treatment under s. 401 of the Internal Revenue Code of 1954, as amended, and to act as trustee or custodian of an individual retirement account within the meaning of s. 408 of such code if the funds of such trust or account are invested only in savings accounts of such savings bank or in obligations or securities issued by such savings bank. All funds held in a fiduciary capacity by any such savings bank under the authority of this subsection may be commingled and consolidated for appropriate purposes of investment, provided that records reflecting each separate beneficial interest are maintained by the fiduciary unless such responsibility is lawfully assumed by another appropriate party.

(7) SCHOOL SAVINGS.—To contract with the proper authorities of any public or nonpublic elementary or secondary school or institution of higher learning, or any public or charitable institution caring for minors, for the participation and implementation by the savings bank in any school or institutional thrift or savings plan, and to accept savings accounts at such a school or institution, either by its own collector or by any representative of the school or institution which becomes the agent of the savings bank for such purpose.

(8) PAYROLL SAVINGS.—To contract with any employer with respect to the solicitation, collection, and receipt of savings by payroll deduction to be credited to a designated account or accounts of his or her or its employee or employees who voluntarily may participate or with respect to the direct deposit of wages or salary paid by such employer to the account of the employee in a financial depository institution by electronic or other medium upon authorization in writing by the employee and his or her designation of the savings bank or other financial depository institution as the recipient of such deposits.

(9) DRAFTS.—To issue drafts and similar instruments drawn on the savings bank to aid in effecting withdrawals and for other purposes of the savings bank.

History.—s. 15, ch. 97-30.



667.010 - Loans.

667.010 Loans.—On an annual average, based on monthly computations, a savings bank shall have invested at least 50 percent of assets, other than liquid assets of a savings bank invested in either real estate loans or interests therein on home property or primarily residential property and not more than 30 percent invested in loans for agricultural, business, corporate, or commercial purposes.

History.—s. 15, ch. 97-30.



667.011 - Loan expenses.

667.011 Loan expenses.—Every savings bank may require borrowers to pay all reasonable expenses incurred in connection with the making, closing, disbursing, extending, readjusting, or renewing of real estate loans. Without limiting the generality of the foregoing, such expenses may include appraisal, attorney, abstract, recording, and registration fees; title examination; title insurance; mortgage loan insurance; credit report; survey; drawing of papers; escrow services; loan closing costs; and taxes or charges imposed upon or in connection with the making and recording of any loan. Every savings bank also may require borrowers to pay the cost of all other necessary and incidental services rendered by the savings bank or by others in connection with real estate and other loans in such reasonable amounts as may be fixed by the board of directors. Without limiting the generality of the foregoing, such costs may include the costs of services of inspectors, engineers, and architects. Such initial charges may be collected by the savings bank from the borrower and paid to any person, including any director, officer, or employee of the savings bank rendering such services, or paid directly by the borrower. In lieu of such initial charges to cover such expenses and costs, a savings bank may make a reasonable charge, part or all of which may be retained by the savings bank which renders such service or part or all of which may be paid to others who render such services. The fees and charges authorized by this chapter shall be in addition to interest authorized by law and shall not be deemed to be a part of the interest collected or agreed to be paid on such loans within the meaning of any law of this state which limits the rate of interest which may be exacted in any transaction. No director, officer, or employee of a savings bank shall receive any fee or other compensation of any kind in connection with procuring any loan for a savings bank, except for services actually rendered as provided in this section.

History.—s. 15, ch. 97-30.



667.012 - Dealing with successors in interest.

667.012 Dealing with successors in interest.—In the case of any investment made by a savings bank in a real estate loan, in the event the ownership of the real estate security or any part thereof becomes vested in a person other than the party or parties originally executing the security instruments, and provided there is not an agreement in writing to the contrary, a savings bank may, without notice to such party or parties, deal with such successor or successors in interest with reference to said mortgage and the debt thereby secured in the same manner as with such party or parties, and may forbear to sue or may extend time for payment of or otherwise modify the terms of the debt secured thereby, without discharging or in any way affecting the original liability of such party or parties thereunder or upon the debt thereby secured.

History.—s. 15, ch. 97-30.



667.013 - Foreign savings banks.

667.013 Foreign savings banks.—

(1) DEFINED.—For the purposes of this section, the term “foreign savings bank” includes any domestic joint venture, business trust, syndicate, firm, company, savings bank, fiduciary, partnership, or corporation, and all other groups or combinations, by whatever name called, actually engaged in the business of a savings bank, the principal business office of which is located outside the territorial limits of this state.

(2) ACTION BY OFFICE.—The office is authorized, empowered, and directed to obtain an injunction or to take any other action necessary to prevent any foreign savings bank from unlawfully doing any business of a savings bank in this state.

(3) ACTIVITIES NOT CONSIDERED “DOING BUSINESS.”—For the purposes of this section and any other law of this state prohibiting, limiting, or regulating the doing of business in this state by foreign savings banks or foreign corporations of any type, any federal savings bank, the principal office of which is located outside this state, and any foreign savings bank which is subject to state or federal supervision, or both, which by law are subject to periodic examination by such supervisory authority and to a requirement of periodic audit, shall not be considered to be doing business in this state by reason of engaging in any of the following activities:

(a) The purchase, acquisition, holding, sale, assignment, transfer, collecting, and enforcement of obligations or any interest therein secured by real estate mortgages or other instruments in the nature of a mortgage, covering real property located in this state, or the foreclosure of such instruments, or the acquisition of title to such property by foreclosure, or otherwise, as a result of default under such instruments, or the holding, protection, rental, maintenance, and operation of the property so acquired, or the disposition thereof, provided such savings banks shall not hold, own, or operate such property for a period exceeding 5 years without securing the approval of the office.

(b) The advertising or solicitation of savings accounts or the making of any representation with respect thereto in this state through the medium of mail, radio, television, magazines, or newspapers or any other medium which is published or circulated within this state, provided that such advertising, solicitation, or the making of such representations is accurately descriptive of the facts.

History.—s. 15, ch. 97-30; s. 1871, ch. 2003-261.









TITLE XXXIX - COMMERCIAL RELATIONS

Chapter 668 - ELECTRONIC COMMERCE

Part I - ELECTRONIC SIGNATURES (ss. 668.001-668.006)

668.001 - Short title.

668.001 Short title.—This act may be cited as the “Electronic Signature Act of 1996.”

History.—s. 1, ch. 96-224.

Note.—Former s. 282.70.



668.002 - Legislative intent.

668.002 Legislative intent.—It is the intent of the Legislature that this act:

(1) Facilitate economic development and efficient delivery of government services by means of reliable electronic messages.

(2) Enhance public confidence in the use of electronic signatures.

(3) Minimize the incidence of forged electronic signatures and fraud in electronic commerce.

(4) Foster the development of electronic commerce through the use of electronic signatures to lend authenticity and integrity to writings in any electronic medium.

(5) Assure that proper management oversight and accountability are maintained for agency-conducted electronic commerce.

History.—s. 2, ch. 96-224.

Note.—Former s. 282.71.



668.003 - Definitions.

668.003 Definitions.—As used in this act:

(1) “Certificate” means a computer-based record which:

(a) Identifies the certification authority.

(b) Identifies the subscriber.

(c) Contains the subscriber’s public key.

(d) Is digitally signed by the certification authority.

(2) “Certification authority” means a person who issues a certificate.

(3) “Digital signature” means a type of electronic signature that transforms a message using an asymmetric cryptosystem such that a person having the initial message and the signer’s public key can accurately determine:

(a) Whether the transformation was created using the private key that corresponds to the signer’s public key.

(b) Whether the initial message has been altered since the transformation was made.

A “key pair” is a private key and its corresponding public key in an asymmetric cryptosystem, under which the public key verifies a digital signature the private key creates. An “asymmetric cryptosystem” is an algorithm or series of algorithms which provide a secure key pair.

(4) “Electronic signature” means any letters, characters, or symbols, manifested by electronic or similar means, executed or adopted by a party with an intent to authenticate a writing. A writing is electronically signed if an electronic signature is logically associated with such writing.

History.—s. 4, ch. 96-224.

Note.—Former s. 282.72.



668.004 - Force and effect of electronic signature.

668.004 Force and effect of electronic signature.—Unless otherwise provided by law, an electronic signature may be used to sign a writing and shall have the same force and effect as a written signature.

History.—s. 5, ch. 96-224.

Note.—Former s. 282.73.



668.006 - Control procedures.

668.006 Control procedures.—The head of each agency shall be responsible for adopting and implementing control processes and procedures to ensure adequate integrity, security, confidentiality, and auditability of business transactions conducted using electronic commerce.

History.—s. 7, ch. 96-224.

Note.—Former s. 282.75.






Part II - UNIFORM ELECTRONIC TRANSACTION ACT (s. 668.50)

668.50 - Uniform Electronic Transaction Act.

668.50 Uniform Electronic Transaction Act.—

(1) SHORT TITLE.—This section may be cited as the “Uniform Electronic Transaction Act.”

(2) DEFINITIONS.—As used in this section:

(a) “Agreement” means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under provisions of law otherwise applicable to a particular transaction.

(b) “Automated transaction” means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(c) “Computer program” means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(d) “Contract” means the total legal obligation resulting from the parties’ agreement as affected by this act and other applicable provisions of law.

(e) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(f) “Electronic agent” means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

(g) “Electronic record” means a record created, generated, sent, communicated, received, or stored by electronic means.

(h) “Electronic signature” means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(i) “Governmental agency” means an executive, legislative, or judicial agency, department, board, commission, authority, institution, or instrumentality of this state, including a county, municipality, or other political subdivision of this state and any other public or private agency, person, partnership, corporation, or business entity acting on behalf of any public agency.

(j) “Information” means data, text, images, sounds, codes, computer programs, software, databases, or other similar representations of knowledge.

(k) “Information processing system” means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

(l) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity.

(m) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form, including public records as defined in s. 119.011.

(n) “Security procedure” means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

(o) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

(p) “Transaction” means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, insurance, or governmental affairs.

(3) SCOPE.—

(a) Except as otherwise provided in paragraph (b), this section applies to electronic records and electronic signatures relating to a transaction.

(b) This section does not apply to a transaction to the extent the transaction is governed by:

1. A provision of law governing the creation and execution of wills, codicils, or testamentary trusts;

2. The Uniform Commercial Code other than s. 671.107 and chapters 672 and 680; or

3. The Uniform Computer Information Transactions Act.

(c) Except with respect to subsections (2), (9), and (11), this section does not apply to a transaction to the extent the transaction is governed by rules relating to judicial procedure.

(d) This section applies to an electronic record or electronic signature otherwise excluded under paragraph (b) to the extent such record or signature is governed by a provision of law other than those specified in paragraph (b).

(e) A transaction subject to this section is also subject to other applicable provisions of substantive law.

(4) PROSPECTIVE APPLICATION.—This section applies to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after July 1, 2000.

(5) USE OF ELECTRONIC RECORDS AND ELECTRONIC SIGNATURES; VARIATION BY AGREEMENT.—

(a) This section does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

(b) This section applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties’ conduct.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this paragraph may not be waived by agreement.

(d) Except as otherwise provided in this section, the effect of any provision of this section may be varied by agreement. The presence in certain provisions of this section of the words “unless otherwise agreed,” or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences is determined by this section and other applicable provisions of law.

(6) CONSTRUCTION AND APPLICATION.—This section shall be construed and applied to:

(a) Facilitate electronic transactions consistent with other applicable provisions of law.

(b) Be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices.

(c) Effectuate its general purpose to make uniform the law with respect to the subject of this section among states enacting similar legislation.

(7) LEGAL RECOGNITION OF ELECTRONIC RECORDS, ELECTRONIC SIGNATURES, AND ELECTRONIC CONTRACTS.—

(a) A record or signature may not be denied legal effect or enforceability solely because the record or signature is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in the formation of the contract.

(c) If a provision of law requires a record to be in writing, an electronic record satisfies such provision.

(d) If a provision of law requires a signature, an electronic signature satisfies such provision.

(8) PROVISION OF INFORMATION IN WRITING; PRESENTATION OF RECORDS.—

(a) If parties have agreed to conduct a transaction by electronic means and a provision of law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or the sender’s information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a provision of law other than this section requires a record to be posted or displayed in a certain manner; to be sent, communicated, or transmitted by a specified method; or to contain information that is formatted in a certain manner, the following rules apply:

1. The record must be posted or displayed in the manner specified in the other provision of law.

2. Except as otherwise provided in subparagraph (d)2., the record must be sent, communicated, or transmitted by the method specified in the other provision of law.

3. The record must contain the information formatted in the manner specified in the other provision of law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, provided:

1. To the extent a provision of law other than this section requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under paragraph (a) that the information be in the form of an electronic record capable of retention may also be varied by agreement.

2. A requirement under a law other than this section to send, communicate, or transmit a record by first-class mail, postage prepaid, or other regular United States mail, may be varied by agreement to the extent permitted by the other provision of law.

(9) ATTRIBUTION AND EFFECT OF ELECTRONIC RECORD AND ELECTRONIC SIGNATURE.—

(a) An electronic record or electronic signature is attributable to a person if the record or signature was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under paragraph (a) is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties’ agreement, if any, and otherwise as provided by law.

(10) EFFECT OF CHANGE OR ERROR.—If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(a) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(b) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

1. Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person.

2. Takes reasonable steps, including steps that conform to the other person’s reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record.

3. Has not used or received any benefit or value from the consideration, if any, received from the other person.

(c) If paragraphs (a) and (b) do not apply, the change or error has the effect provided by the other provision of law, including the law of mistake, and the parties’ contract, if any.

(d) Paragraphs (b) and (c) may not be varied by agreement.

(11) NOTARIZATION AND ACKNOWLEDGMENT.—

(a) If a law requires a signature or record to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized by applicable law to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record. Neither a rubber stamp nor an impression type seal is required for an electronic notarization.

(b) A first-time applicant for a notary commission must submit proof that the applicant has, within 1 year prior to the application, completed at least 3 hours of interactive or classroom instruction, including electronic notarization, and covering the duties of the notary public. Courses satisfying this section may be offered by any public or private sector person or entity registered with the Executive Office of the Governor and must include a core curriculum approved by that office.

(12) RETENTION OF ELECTRONIC RECORDS; ORIGINALS.—

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

1. Accurately reflects the information set forth in the record after the record was first generated in final form as an electronic record or otherwise.

2. Remains accessible for later reference.

(b) A requirement to retain a record in accordance with paragraph (a) does not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

(c) A person may satisfy paragraph (a) by using the services of another person if the requirements of paragraph (a) are satisfied.

(d) If a provision of law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with paragraph (a).

(e) If a provision of law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with paragraph (a).

(f) A record retained as an electronic record in accordance with paragraph (a) satisfies a provision of law requiring a person to retain a record for evidentiary, audit, or similar purposes, unless a provision of law enacted after July 1, 2000, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the agency’s jurisdiction.

(13) ADMISSIBILITY IN EVIDENCE.—In a proceeding, evidence of a record or signature may not be excluded solely because the record or signature is in electronic form.

(14) AUTOMATED TRANSACTIONS.—In an automated transaction, the following rules apply:

(a) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents’ actions or the resulting terms and agreements.

(b) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual’s own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(c) The terms of the contract are determined by the substantive law applicable to the contract.

(15) TIME AND PLACE OF SENDING AND RECEIVING.—

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when the record:

1. Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record.

2. Is in a form capable of being processed by that system.

3. Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when the record enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and is in a form capable of being processed by that system.

(c) Paragraph (b) applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under paragraph (d).

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender’s place of business and to be received at the recipient’s place of business. For purposes of this paragraph, the following rules apply:

1. If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

2. If the sender or the recipient does not have a place of business, the place of business is the sender’s or recipient’s residence, as the case may be.

(e) An electronic record is received under paragraph (b) even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in paragraph (b) establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under paragraph (a), or purportedly received under paragraph (b), was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable provisions of law. Except to the extent permitted by the other provisions of law, the requirements of this paragraph may not be varied by agreement.

(h) An automated transaction does not establish the acceptability of an electronic record for recording purposes.

(16) TRANSFERABLE RECORDS.—

(a) For purposes of this paragraph, “transferable record” means an electronic record that:

1. Would be a note under chapter 673, or a document under chapter 677, if the electronic record were in writing.

2. The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies paragraph (b), and a person is deemed to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that:

1. A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in subparagraphs 4., 5., and 6., unalterable.

2. The authoritative copy identifies the person asserting control as the person to which the transferable record was issued or, if the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred.

3. The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian.

4. Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control.

5. Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy.

6. Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in s. 671.201(21), of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code, including, if the applicable statutory requirements under s. 673.3021, s. 677.501, or s. 679.330 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession, and indorsement are not required to obtain or exercise any of the rights under this paragraph.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the Uniform Commercial Code.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

(17) CREATION AND RETENTION OF ELECTRONIC RECORDS AND CONVERSION OF WRITTEN RECORDS BY GOVERNMENTAL AGENCIES.—Each governmental agency shall determine whether, and the extent to which, such agency will create and retain electronic records and convert written records to electronic records.

(18) ACCEPTANCE AND DISTRIBUTION OF ELECTRONIC RECORDS BY GOVERNMENTAL AGENCIES.—

(a) Except as otherwise provided in paragraph (12)(f), each governmental agency shall determine whether, and the extent to which, such agency will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures.

(b) To the extent that a governmental agency uses electronic records and electronic signatures under paragraph (a), the Agency for State Technology, in consultation with the governmental agency, giving due consideration to security, may specify:

1. The manner and format in which the electronic records must be created, generated, sent, communicated, received, and stored and the systems established for those purposes.

2. If electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record, and the identity of, or criteria that must be met by, any third party used by a person filing a document to facilitate the process.

3. Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records.

4. Any other required attributes for electronic records which are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

(c) Except as otherwise provided in paragraph (12)(f), this section does not require a governmental agency of this state to use or permit the use of electronic records or electronic signatures.

(d) Service charges and fees otherwise established by law applicable to the filing of nonelectronic records shall apply in kind to the filing of electronic records.

(19) INTEROPERABILITY.—The governmental agency which adopts standards pursuant to subsection (18) may encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this and other states and the Federal Government and nongovernmental persons interacting with governmental agencies of this state. If appropriate, those standards may specify differing levels of standards from which governmental agencies of this state may choose in implementing the most appropriate standard for a particular application.

(20) SEVERABILITY.—If any provision of this section or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History.—s. 1, ch. 2000-164; s. 49, ch. 2004-335; s. 22, ch. 2007-134; s. 16, ch. 2008-116; s. 2, ch. 2010-131; s. 16, ch. 2012-100; s. 29, ch. 2014-221.






Part III - ELECTRONIC MAIL COMMUNICATIONS (ss. 668.60-668.610)

668.60 - Short title; application.

668.60 Short title; application.—This part may be known by the popular name of the “Electronic Mail Communications Act.” Except as otherwise provided, this part applies to unsolicited commercial electronic mail.

History.—s. 1, ch. 2004-233.



668.601 - Legislative intent.

668.601 Legislative intent.—This part is intended to promote the integrity of electronic commerce and shall be construed liberally in order to protect the public and legitimate businesses from deceptive and unsolicited commercial electronic mail.

History.—s. 1, ch. 2004-233.



668.602 - Definitions.

668.602 Definitions.—As used in this part, the term:

(1) “Affirmative consent” means that the recipient of electronic mail expressly consented to receive the message either in response to a clear and conspicuous request for the recipient’s consent or at the recipient’s own initiative. A recipient is deemed to have given affirmative consent if the electronic mail message is from a person other than the person to whom the recipient directly communicated consent if clear and conspicuous notice was given to the recipient that the recipient’s electronic mail address could be transferred to another person for the purpose of that person initiating the transmission of a commercial electronic mail message to the recipient.

(2) “Assist in the transmission” means to provide substantial assistance or support that enables a person to formulate, compose, send, originate, initiate, or transmit a commercial electronic mail message when the person providing the assistance knows or has reason to know that the initiator of the commercial electronic mail message is engaged in or intends to engage in a practice that violates this chapter. “Assist in the transmission” does not include:

(a) Actions that constitute routine conveyance of such message; or

(b) Activities of any entity related to the design, manufacture, or distribution of any technology, product, or component that has a commercially significant use other than to violate or circumvent this part.

(3) “Commercial electronic mail message” means an electronic mail message sent to promote the sale or lease of, or investment in, property, goods, or services related to any trade or commerce. This includes any electronic mail message that may interfere with any trade or commerce, including messages that contain computer viruses.

(4) “Computer virus” means a computer program that is designed to replicate itself or affect another program or file in the computer by attaching a copy of the program or other set of instructions to one or more computer programs or files without the consent of the owner or lawful user. The term includes, but is not limited to, programs that are designed to contaminate other computer programs; compromise computer security; consume computer resources; modify, destroy, record, or transmit data; or disrupt the normal operation of the computer, computer system, or computer network. The term also includes, but is not limited to, programs that are designed to use a computer without the knowledge and consent of the owner or authorized user and to send large quantities of data to a targeted computer network without the consent of the network for the purpose of degrading the targeted computer’s or network’s performance or for the purpose of denying access through the network to the targeted computer or network.

(5) “Department” means the Department of Legal Affairs.

(6) “Electronic mail address” means a destination, commonly expressed as a string of characters, to which electronic mail may be sent or delivered.

(7) “Electronic mail message” means an electronic message or computer file that is transmitted between two or more telecommunications devices; computers; computer networks, regardless of whether the network is a local, regional, or global network; or electronic devices capable of receiving electronic messages, regardless of whether the message is converted to hard copy format after receipt, viewed upon transmission, or stored for later retrieval.

(8) “Initiate the transmission” means the action taken by the original sender with respect to a commercial electronic mail message.

(9) “Interactive computer service” means any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including specifically, but not limited to, a service or system that provides access to the Internet and the systems operated or services offered by libraries or educational institutions.

(10) “Internet domain name” means a globally unique, hierarchical reference to an Internet host or service, which is assigned through centralized Internet naming authorities and which is comprised of a series of character strings separated by periods, with the right-most string specifying the top of the hierarchy.

(11) “Person” means any individual, group of individuals, firm, association, corporation, partnership, joint venture, sole proprietorship, or any other business entity.

(12) “Routine conveyance” means the transmission, routing, relaying, handling, or storing, through an automatic technical process, of an electronic mail message for which another person has identified the recipients or provided the recipient addresses. This does not include any routine conveyance which is deliberately intended to assist persons in violating this part.

(13) “Trade or commerce” means the advertising, soliciting, providing, offering, or distributing, whether by sale, rental, or otherwise, of any goods or service, or any property, whether tangible or intangible, or any other article, commodity, or thing of value, wherever situated.

(14) “Unsolicited commercial electronic mail message” means any commercial electronic mail message that is not a transactional or relationship message and is sent to a recipient without the recipient’s affirmative or implied consent.

History.—s. 1, ch. 2004-233; s. 132, ch. 2005-2.



668.603 - Prohibited activity.

668.603 Prohibited activity.—A person may not:

(1) Initiate or assist in the transmission of an unsolicited commercial electronic mail message from a computer located in this state or to an electronic mail address that is held by a resident of this state which:

(a) Uses a third party’s Internet domain name without permission of the third party;

(b) Contains falsified or missing routing information or otherwise misrepresents, falsifies, or obscures any information in identifying the point of origin or the transmission path of the unsolicited commercial electronic mail message;

(c) Contains false or misleading information in the subject line; or

(d) Contains false or deceptive information in the body of the message which is designed and intended to cause damage to the receiving device of an addressee or of another recipient of the message. However, this section does not apply to electronic mail messages resulting from or created by a computer virus which are sent or retransmitted from a computer or other electronic device without the sender’s knowledge or consent.

(2) Distribute software or any other system designed to falsify missing routing information identifying the point of origin or the transmission path of the commercial electronic mail message.

History.—s. 1, ch. 2004-233.



668.604 - Blocking of commercial electronic mail by interactive computer service.

668.604 Blocking of commercial electronic mail by interactive computer service.—This part does not:

(1) Require a provider of Internet access service to block, transmit, route, relay, handle, or store certain types of electronic mail messages;

(2) Prevent or limit, in any way, a provider of Internet access service from adopting a policy regarding commercial or other electronic mail, including a policy of declining to transmit certain types of electronic mail messages, or from enforcing such policy through technical means, through contract, or pursuant to any remedy available under any other provision of law; or

(3) Render lawful any policy or action that is unlawful under any other provision of law.

History.—s. 1, ch. 2004-233.



668.605 - Confidentiality of intelligence or investigation information.

668.605 Confidentiality of intelligence or investigation information.—This part does not contravene the provisions of s. 501.2065, which provide for maintaining the confidential status of certain information.

History.—s. 1, ch. 2004-233.



668.606 - Civil remedies; service provider immunity.

668.606 Civil remedies; service provider immunity.—

(1) The department may bring an action for damages or for declaratory or injunctive relief or may impose a civil penalty as provided in s. 668.6075. A cause of action, without regard to any other remedy or relief to which a person is entitled, including the right to seek declaratory and injunctive relief against a person who initiates or assists in the transmission of a commercial electronic mail message that violates, has violated, or is otherwise likely to violate s. 668.603, is also available to an interactive computer service, telephone company, or cable provider that handles or retransmits the commercial electronic mail message.

(2) This part does not create a cause of action or provide for criminal charges against an interactive computer service, customer premise equipment provider, communications service provider, or cable provider whose equipment is used to transport, handle, or retransmit a commercial electronic mail message that violates s. 668.603.

(3) A prevailing plaintiff in an action filed under this part is entitled to:

(a) An injunction to enjoin future violations of s. 668.603.

(b) Compensatory damages equal to any actual damage proven by the plaintiff to have resulted from the initiation of the unsolicited commercial electronic mail message or liquidated damages of $500 for each unsolicited commercial electronic mail message that violates s. 668.603.

(c) The plaintiff’s attorney’s fees and other litigation costs reasonably incurred in connection with the action.

(4) Any person outside this state who initiates or assists in the transmission of a commercial electronic mail message received in this state which violates s. 668.603 and who knows, or should have known, that the commercial electronic mail message will be received in this state submits to the jurisdiction of this state for purposes of this part.

(5) An action under this section must be commenced within 4 years following the date of any activity prohibited by s. 668.603.

History.—s. 1, ch. 2004-233; s. 2, ch. 2006-232.



668.6075 - Unfair and deceptive trade practices.

668.6075 Unfair and deceptive trade practices.—A violation of s. 668.603 shall be deemed an unfair and deceptive trade practice within the meaning of part II of chapter 501. In addition to any remedies or penalties set forth in that part, a violator shall be subject to the penalties and remedies provided for in this part.

History.—s. 1, ch. 2004-233; s. 3, ch. 2006-232.



668.6076 - Public records status of e-mail addresses; agency website notice.

668.6076 Public records status of e-mail addresses; agency website notice.—Any agency, as defined in s. 119.011, or legislative entity that operates a website and uses electronic mail shall post the following statement in a conspicuous location on its website:

Under Florida law, e-mail addresses are public records. If you do not want your e-mail address released in response to a public records request, do not send electronic mail to this entity. Instead, contact this office by phone or in writing.

History.—s. 1, ch. 2006-232.



668.608 - Criminal violations.

668.608 Criminal violations.—

(1) Except as provided in subsection (2), any person who violates s. 668.603 commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who violates s. 668.603 commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if:

(a) The volume of commercial electronic mail messages transmitted by the person exceeds 2,500 attempted recipients in any 24-hour period;

(b) The volume of commercial electronic mail messages transmitted by the person exceeds 25,000 attempted recipients in any 30-day period;

(c) The volume of commercial electronic mail messages transmitted by the person exceeds 250,000 attempted recipients in any 1-year period;

(d) The revenue generated from a specific commercial electronic mail message transmitted by the person exceeds $1,000;

(e) The total revenue generated from all commercial electronic mail messages transmitted by the person to any electronic mail message service provider or its subscribers exceeds $50,000;

(f) The person knowingly hires, employs, uses, or permits any minor to assist in the transmission of a commercial electronic mail message in violation of s. 668.603; or

(g) The person commits a violation otherwise punishable under subsection (1) within a 5-year period after a previous conviction under this section.

History.—s. 4, ch. 2006-232.



668.610 - Cumulative remedies.

668.610 Cumulative remedies.—The remedies and criminal penalties of this part are in addition to remedies and criminal penalties otherwise available for the same conduct under federal or state law.

History.—s. 1, ch. 2004-233; s. 3, ch. 2006-232.

Note.—Former s. 668.6075(2).






Part IV - FRAUDULENT USE OR POSSESSION OF IDENTIFYINGINFORMATION (ss. 668.701-668.705)

668.701 - Short title.

668.701 Short title.—This part may be cited as the “Antiphishing Act.”

History.—s. 5, ch. 2006-232.



668.702 - Definitions.

668.702 Definitions.—As used in this part, the term:

(1) “Department” means the Department of Legal Affairs.

(2) “Electronic mail address” has the same meaning as provided in s. 668.602.

(3) “Electronic mail message” has the same meaning as provided in s. 668.602.

(4) “Identifying information” has the same meaning as the term “personal identification information” as defined in s. 817.568(1).

(5) “Internet domain name” has the same meaning as provided in s. 668.602.

(6) “Web page” means a location that has a single uniform resource locator (URL) with respect to the World Wide Web or another location that can be accessed on the Internet.

History.—s. 5, ch. 2006-232.



668.703 - Prohibited acts.

668.703 Prohibited acts.—

(1) A person with an intent to engage in conduct involving the fraudulent use or possession of another person’s identifying information may not represent oneself, directly or by implication, to be another person without the authority or approval of such other person through the use of a web page or Internet domain name and use that web page, Internet domain name, or a link to that web page or domain name or another site on the Internet to induce, request, or solicit a resident of this state to provide identifying information.

(2) A person with an intent to engage in conduct involving the fraudulent use or possession of identifying information may not send or cause to be sent to an electronic mail address held by a resident of this state an electronic mail message that is falsely represented as being sent by another person without the authority or approval of such other person, refers or links the recipient of the message to a web page, and directly or indirectly induces, requests, or solicits the recipient of the electronic mail message to provide identifying information.

History.—s. 5, ch. 2006-232.



668.704 - Remedies.

668.704 Remedies.—

(1) The following persons may bring a civil action against a person who violates this part:

(a) A person engaged in the business of providing Internet access service to the public who is adversely affected by the violation.

(b) A financial institution as defined in s. 655.005(1) that is adversely affected by the violation.

(c) An owner of a web page, trademark, or service mark who is adversely affected by the violation.

(d) The Attorney General.

(2) A person bringing an action under this section may:

(a) Seek injunctive relief to restrain the violator from continuing the violation.

(b) Recover damages in an amount equal to the greater of:

1. Actual damages arising from the violation; or

2. The sum of $5,000 for each violation of the same nature.

(3) The court may increase an award of actual damages in an action brought under this section to an amount not to exceed three times the actual damages sustained if the court finds that the violations have occurred with a frequency as to constitute a pattern or practice.

(4) For purposes of this section, violations are of the same nature if the violations consist of the same course of conduct or action, regardless of the number of times the conduct or action occurred.

(5) A plaintiff who prevails in an action filed under this section is entitled to recover reasonable attorney’s fees and court costs.

(6) By committing a violation under this part, the violator submits personally to the jurisdiction of the courts of this state. This section does not preclude other methods of obtaining jurisdiction over a person who commits a violation under this part.

(7) An action under this part may be brought in any court of competent jurisdiction to enforce such rights and to recover damages as stated in this part.

(8) The venue for a civil action brought under this section shall be the county in which the plaintiff resides or in any county in which any part of the alleged violation under this part took place, regardless of whether the defendant was ever actually present in that county. A civil action filed under this section must be brought within 3 years after the violation occurred.

(9) The remedies available under this section are in addition to remedies otherwise available for the same conduct under federal or state law.

(10) Any moneys received by the Attorney General for attorney’s fees and costs of investigation or litigation in proceedings brought under this section shall be deposited as received into the Legal Affairs Revolving Trust Fund.

(11) Any moneys received by the Attorney General which are not for attorney’s fees and costs of investigation or litigation or used for reimbursing persons found under this part to be damaged shall accrue to the state and be deposited as received into the Legal Affairs Revolving Trust Fund.

History.—s. 5, ch. 2006-232; s. 104, ch. 2013-18.



668.705 - Exemptions.

668.705 Exemptions.—

(1) This part does not apply to a telecommunications provider’s or Internet service provider’s good faith transmission or routing of, or intermediate temporary storing or caching of, identifying information.

(2) A provider of an interactive computer service is not liable under the laws of this state for removing or disabling access to content that resides on an Internet website or other online location controlled or operated by such provider if such provider believes in good faith that the content is used to engage in a violation of this part.

History.—s. 5, ch. 2006-232.






Part V - COMPUTER ABUSE AND DATA RECOVERY ACT (ss. 668.801-668.805)

668.801 - Purpose.

668.801 Purpose.—This part shall be construed liberally to:

(1) Safeguard an owner, operator, or lessee of a protected computer used in the operation of a business from harm or loss caused by unauthorized access to such computer.

(2) Safeguard an owner of information stored in a protected computer used in the operation of a business from harm or loss caused by unauthorized access to such computer.

History.—s. 2, ch. 2015-14.



668.802 - Definitions.

668.802 Definitions.—As used in this part, the term:

(1) “Authorized user” means a director, officer, employee, third-party agent, contractor, or consultant of the owner, operator, or lessee of the protected computer or the owner of information stored in the protected computer if the director, officer, employee, third-party agent, contractor, or consultant is given express permission by the owner, operator, or lessee of the protected computer or by the owner of information stored in the protected computer to access the protected computer through a technological access barrier. Such permission, however, is terminated upon revocation by the owner, operator, or lessee of the protected computer or by the owner of information stored in the protected computer, or upon cessation of employment, affiliation, or agency with the owner, operator, or lessee of the protected computer or the owner of information stored in the protected computer.

(2) “Business” means any trade or business regardless of its for-profit or not-for-profit status.

(3) “Computer” means an electronic, magnetic, optical, electrochemical, or other high-speed data processing device that performs logical, arithmetic, or storage functions and includes any data storage facility, data storage device, or communications facility directly related to, or operating in conjunction with, the device.

(4) “Harm” means any impairment to the integrity, access, or availability of data, programs, systems, or information.

(5) “Loss” means any of the following:

(a) Any reasonable cost incurred by the owner, operator, or lessee of a protected computer or the owner of stored information, including the reasonable cost of conducting a damage assessment for harm associated with the violation and the reasonable cost for remediation efforts, such as restoring the data, programs, systems, or information to the condition it was in before the violation.

(b) Economic damages.

(c) Lost profits.

(d) Consequential damages, including the interruption of service.

(e) Profits earned by a violator as a result of the violation.

(6) “Protected computer” means a computer that is used in connection with the operation of a business and stores information, programs, or code in connection with the operation of the business in which the stored information, programs, or code can be accessed only by employing a technological access barrier.

(7) “Technological access barrier” means a password, security code, token, key fob, access device, or similar measure.

(8) “Traffic” means to sell, purchase, or deliver.

(9) “Without authorization” means access to a protected computer by a person who:

(a) Is not an authorized user;

(b) Has stolen a technological access barrier of an authorized user; or

(c) Circumvents a technological access barrier on a protected computer without the express or implied permission of the owner, operator, or lessee of the computer or the express or implied permission of the owner of information stored in the protected computer. The term does not include circumventing a technological measure that does not effectively control access to the protected computer or the information stored in the protected computer.

History.—s. 3, ch. 2015-14.



668.803 - Prohibited acts.

668.803 Prohibited acts.—A person who knowingly and with intent to cause harm or loss:

(1) Obtains information from a protected computer without authorization and, as a result, causes harm or loss;

(2) Causes the transmission of a program, code, or command to a protected computer without authorization and, as a result of the transmission, causes harm or loss; or

(3) Traffics in any technological access barrier through which access to a protected computer may be obtained without authorization,

is liable to the extent provided in s. 668.804 in a civil action to the owner, operator, or lessee of the protected computer, or the owner of information stored in the protected computer who uses the information in connection with the operation of a business.

History.—s. 4, ch. 2015-14.



668.804 - Remedies.

668.804 Remedies.—

(1) A person who brings a civil action for a violation under s. 668.803 may:

(a) Recover actual damages, including the person’s lost profits and economic damages.

(b) Recover the violator’s profits that are not included in the computation of actual damages under paragraph (a).

(c) Obtain injunctive or other equitable relief from the court to prevent a future violation of s. 668.803.

(d) Recover the misappropriated information, program, or code, and all copies thereof, that are subject to the violation.

(2) A court shall award reasonable attorney fees to the prevailing party in any action arising under this part.

(3) The remedies available for a violation of s. 668.803 are in addition to remedies otherwise available for the same conduct under federal or state law.

(4) A final judgment or decree in favor of the state in any criminal proceeding under chapter 815 shall estop the defendant in any subsequent action brought pursuant to s. 668.803 as to all matters as to which the judgment or decree would be an estoppel as if the plaintiff had been a party in the previous criminal action.

(5) A civil action filed under s. 668.803 must be commenced within 3 years after the violation occurred or within 3 years after the violation was discovered or should have been discovered with due diligence.

History.—s. 5, ch. 2015-14.



668.805 - Exclusions.

668.805 Exclusions.—This part does not prohibit any lawfully authorized investigative, protective, or intelligence activity of any law enforcement agency, regulatory agency, or political subdivision of this state, any other state, the United States, or any foreign country. This part may not be construed to impose liability on any provider of an interactive computer service as defined in 47 U.S.C. s. 230(f), of an information service as defined in 47 U.S.C. s. 153, or of a communications service as defined in s. 202.11, if the provider provides the transmission, storage, or caching of electronic communications or messages of a person other than the provider, related telecommunications or commercial mobile radio services, or content provided by a person other than the provider.

History.—s. 6, ch. 2015-14.









Chapter 670 - UNIFORM COMMERCIAL CODE: FUNDS TRANSFERS

Part I - SUBJECT MATTER AND DEFINITIONS (ss. 670.101-670.108)

670.101 - Short title.

670.101 Short title.—This chapter may be cited as the “Uniform Commercial Code—Funds Transfers.”

History.—s. 1, ch. 91-70.



670.102 - Subject matter.

670.102 Subject matter.—Except as otherwise provided in s. 670.108, this chapter applies to funds transfers defined in s. 670.104.

History.—s. 1, ch. 91-70.



670.103 - Payment order: definitions.

670.103 Payment order: definitions.—

(1) In this chapter, the term:

(a) “Beneficiary” means the person to be paid by the beneficiary’s bank.

(b) “Beneficiary’s bank” means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(c) “Payment order” means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

1. The instruction does not state a condition to payment to the beneficiary other than time of payment;

2. The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and

3. The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(d) “Receiving bank” means the bank to which the sender’s instruction is addressed.

(e) “Sender” means the person giving the instruction to the receiving bank.

(2) If an instruction complying with paragraph (1)(c) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(3) A payment order is issued when it is sent to the receiving bank.

History.—s. 1, ch. 91-70.



670.104 - Funds transfer: definitions.

670.104 Funds transfer: definitions.—In this chapter, the term:

(1) “Funds transfer” means the series of transactions, beginning with the originator’s payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator’s bank or an intermediary bank intended to carry out the originator’s payment order. A funds transfer is completed by acceptance by the beneficiary’s bank of a payment order for the benefit of the beneficiary of the originator’s payment order.

(2) “Intermediary bank” means a receiving bank other than the originator’s bank or the beneficiary’s bank.

(3) “Originator” means the sender of the first payment order in a funds transfer.

(4) “Originator’s bank” means:

(a) The receiving bank to which the payment order of the originator is issued if the originator is not a bank; or

(b) The originator if the originator is a bank.

History.—s. 1, ch. 91-70.



670.105 - Other definitions.

670.105 Other definitions.—

(1) In this chapter, the term:

(a) “Authorized account” means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(b) “Bank” means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this chapter.

(c) “Customer” means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(d) “Funds-transfer business day” of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(e) “Funds-transfer system” means a wire transfer network, automated clearinghouse, or other communication system of a clearinghouse or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(f) “Good faith” means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(g) “Prove” with respect to a fact means to meet the burden of establishing the fact (s. 671.201(8)).

(2) Other definitions applying to this chapter and the sections in which they appear are:

“Acceptance,” s. 670.209.

“Beneficiary,” s. 670.103.

“Beneficiary’s bank,” s. 670.103.

“Executed,” s. 670.301.

“Execution date,” s. 670.301.

“Funds transfer,” s. 670.104.

“Funds-transfer system rule,” s. 670.501.

“Intermediary bank,” s. 670.104.

“Originator,” s. 670.104.

“Originator’s bank,” s. 670.104.

“Payment by beneficiary’s bank to beneficiary,” s. 670.405.

“Payment by originator to beneficiary,” s. 670.406.

“Payment by sender to receiving bank,” s. 670.403.

“Payment date,” s. 670.401.

“Payment order,” s. 670.103.

“Receiving bank,” s. 670.103.

“Security procedure,” s. 670.201.

“Sender,” s. 670.103.

(3) The following definitions in chapter 674 apply to this chapter:

“Clearinghouse,” s. 674.104.

“Item,” s. 674.104.

“Suspends payments,” s. 674.104.

(4) In addition, chapter 671 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History.—s. 1, ch. 91-70.



670.106 - Time payment order is received.

670.106 Time payment order is received.—

(1) The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice stated in s. 671.209. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally, or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(2) If this chapter refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this chapter.

History.—s. 1, ch. 91-70; s. 23, ch. 2007-134.



670.107 - Federal Reserve regulations and operating circulars.

670.107 Federal Reserve regulations and operating circulars.—Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.

History.—s. 1, ch. 91-70.



670.108 - Relationship to Electronic Fund Transfer Act.

1670.108 Relationship to Electronic Fund Transfer Act.—

(1) Except as provided in subsection (2), this chapter does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Pub. L. No. 95-630, 92 Stat. 3728, 15 U.S.C. ss. 1693 et seq.), as amended from time to time.

(2) This chapter applies to a funds transfer that is a remittance transfer as defined in the Electronic Fund Transfer Act, 15 U.S.C. s. 1693o-1, as amended from time to time, unless the remittance transfer is an electronic fund transfer as defined in the Electronic Fund Transfer Act, 15 U.S.C s. 1693a, as amended from time to time.

(3) If there is an inconsistency between a funds transfer under this chapter and the Electronic Fund Transfer Act, the Electronic Fund Transfer Act governs the inconsistency.

History.—s. 1, ch. 91-70; s. 3, ch. 2016-53.

1Note.—Section 5, ch. 2016-53, provides that “[t]his act applies to all remittance transfers initiated on or after July 1, 2016.”






Part II - ISSUE AND ACCEPTANCE OF PAYMENT ORDER (ss. 670.201-670.212)

670.201 - Security procedure.

670.201 Security procedure.—“Security procedure” means a procedure established by agreement of a customer and a receiving bank for the purpose of:

(1) Verifying that a payment order or communication amending or canceling a payment order is that of the customer; or

(2) Detecting error in the transmission or the content of the payment order or communication.

A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

History.—s. 1, ch. 91-70.



670.202 - Authorized and verified payment orders.

670.202 Authorized and verified payment orders.—

(1) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(2) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if the security procedure is a commercially reasonable method of providing security against unauthorized payment orders and the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(3) The commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank; the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank; alternative security procedures offered to the customer; and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if:

(a) The security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer; and

(b) The customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(4) The term “sender” in this chapter includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (1), or it is effective as the order of the customer under subsection (2).

(5) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(6) Except as provided in this section and in s. 670.203(1)(a), rights and obligations arising under this section or s. 670.203 may not be varied by agreement.

History.—s. 1, ch. 91-70.



670.203 - Unenforceability of certain verified payment orders.

670.203 Unenforceability of certain verified payment orders.—

(1) If an accepted payment order is not, under s. 670.202(1), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to s. 670.202(2), the following rules apply:

(a) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(b) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person:

1. Who was entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure; or

2. Who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(2) This section applies to amendments of payment orders to the same extent it applies to payment orders.

History.—s. 1, ch. 91-70.



670.204 - Refund of payment and duty of customer to report with respect to unauthorized payment order.

670.204 Refund of payment and duty of customer to report with respect to unauthorized payment order.—

(1) If a receiving bank accepts a payment order issued in the name of its customer as sender which is not authorized and not effective as the order of the customer under s. 670.202 or is not enforceable, in whole or in part, against the customer under s. 670.203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer’s account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(2) Reasonable time under subsection (1) may be fixed by agreement, but the obligation of a receiving bank to refund payment as stated in subsection (1) may not otherwise be varied by agreement.

History.—s. 1, ch. 91-70; s. 24, ch. 2007-134.



670.205 - Erroneous payment orders.

670.205 Erroneous payment orders.—

(1) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order erroneously instructed payment to a beneficiary not intended by the sender, erroneously instructed payment in an amount greater than the amount intended by the sender, or was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(a) If the sender proves that the sender or a person acting on behalf of the sender pursuant to s. 670.206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (b) and (c).

(b) If the funds transfer is completed on the basis of a payment order that erroneously instructed payment to a beneficiary not intended by the sender or that was an erroneously transmitted duplicate of a payment order previously sent by the sender, the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(c) If the funds transfer is completed on the basis of a payment order that erroneously instructed payment in an amount greater than the amount intended by the sender, the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(2) If the sender of an erroneous payment order described in subsection (1) is not obliged to pay all or part of the order, and the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender’s account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank’s notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender’s order.

(3) This section applies to amendments to payment orders to the same extent it applies to payment orders.

History.—s. 1, ch. 91-70.



670.206 - Transmission of payment order through funds-transfer system or other communication system.

670.206 Transmission of payment order through funds-transfer system or other communication system.—

(1) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve banks.

(2) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

History.—s. 1, ch. 91-70.



670.207 - Misdescription of beneficiary.

670.207 Misdescription of beneficiary.—

(1) Subject to subsection (2), if, in a payment order received by the beneficiary’s bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(2) If a payment order received by the beneficiary’s bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(a) Except as otherwise provided in subsection (3), if the beneficiary’s bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary’s bank need not determine whether the name and number refer to the same person.

(b) If the beneficiary’s bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary’s bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(3) If a payment order described in subsection (2) is accepted, the originator’s payment order described the beneficiary inconsistently by name and number, and the beneficiary’s bank pays the person identified by number as permitted by paragraph (2)(a), the following rules apply:

(a) If the originator is a bank, the originator is obliged to pay its order.

(b) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator’s bank proves that the originator, before acceptance of the originator’s order, had notice that payment of a payment order issued by the originator might be made by the beneficiary’s bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator’s bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(4) In a case governed by paragraph (2)(a), if the beneficiary’s bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(a) If the originator is obliged to pay its payment order as stated in subsection (3), the originator has the right to recover.

(b) If the originator is not a bank and is not obliged to pay its payment order, the originator’s bank has the right to recover.

History.—s. 1, ch. 91-70.



670.208 - Misdescription of intermediary bank or beneficiary’s bank.

670.208 Misdescription of intermediary bank or beneficiary’s bank.—

(1) This subsection applies to a payment order identifying an intermediary bank or the beneficiary’s bank only by an identifying number.

(a) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary’s bank and need not determine whether the number identifies a bank.

(b) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) This subsection applies to a payment order identifying an intermediary bank or the beneficiary’s bank both by name and an identifying number if the name and number identify different persons.

(a) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary’s bank if the receiving bank, when it executes the sender’s order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary’s bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by paragraph (a), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(c) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary’s bank if the receiving bank, at the time it executes the sender’s order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(d) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender’s payment order is a breach of the obligation stated in s. 670.302(1)(a).

History.—s. 1, ch. 91-70.



670.209 - Acceptance of payment order.

670.209 Acceptance of payment order.—

(1) Subject to subsection (4), a receiving bank other than the beneficiary’s bank accepts a payment order when it executes the order.

(2) Subject to subsections (3) and (4), a beneficiary’s bank accepts a payment order at the earliest of the following times:

(a) When the bank pays the beneficiary as stated in s. 670.405(1) or (2), or notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(b) When the bank receives payment of the entire amount of the sender’s order pursuant to s. 670.403(1)(a) or (b); or

(c) The opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender’s order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within 1 hour after that time, or 1 hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(3) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under paragraph (2)(b) or paragraph (2)(c) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary’s account.

(4) A payment order issued to the originator’s bank cannot be accepted until the payment date if the bank is the beneficiary’s bank, or the execution date if the bank is not the beneficiary’s bank. If the originator’s bank executes the originator’s payment order before the execution date or pays the beneficiary of the originator’s payment order before the payment date and the payment order is subsequently canceled pursuant to s. 670.211(2), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

History.—s. 1, ch. 91-70.



670.21 - Rejection of payment order.

670.21 Rejection of payment order.—

(1) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order:

(a) Any means complying with the agreement is reasonable; and

(b) Any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(2) This subsection applies if a receiving bank other than the beneficiary’s bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to s. 670.211(4) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(3) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(4) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

History.—s. 1, ch. 91-70.



670.211 - Cancellation and amendment of payment order.

670.211 Cancellation and amendment of payment order.—

(1) A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(2) Subject to subsection (1), a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(3) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(a) With respect to a payment order accepted by a receiving bank other than the beneficiary’s bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(b) With respect to a payment order accepted by the beneficiary’s bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order that is a duplicate of a payment order previously issued by the sender, that orders payment to a beneficiary not entitled to receive payment from the originator, or that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary’s bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(4) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(5) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(6) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank’s agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney’s fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(7) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(8) A funds-transfer system rule is not effective to the extent it conflicts with paragraph (3)(b).

History.—s. 1, ch. 91-70.



670.212 - Liability and duty of receiving bank regarding unaccepted payment order.

670.212 Liability and duty of receiving bank regarding unaccepted payment order.—If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this chapter, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this chapter or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in s. 670.209, and liability is limited to that provided in this chapter. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this chapter or by express agreement.

History.—s. 1, ch. 91-70.






Part III - EXECUTION OF SENDER’S PAYMENT ORDER BY RECEIVINGBANK (ss. 670.301-670.305)

670.301 - Execution and execution date.

670.301 Execution and execution date.—

(1) A payment order is “executed” by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary’s bank can be accepted but cannot be executed.

(2) “Execution date” of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender’s order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender’s instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

History.—s. 1, ch. 91-70.



670.302 - Obligations of receiving bank in execution of payment order.

670.302 Obligations of receiving bank in execution of payment order.—

(1) Except as provided in subsections (2)-(4), if the receiving bank accepts a payment order pursuant to s. 670.209(1), the bank has the following obligations in executing the order:

(a) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender’s order and to follow the sender’s instructions concerning any intermediary bank or funds-transfer system to be used in carrying out the funds transfer or the means by which payment orders are to be transmitted in the funds transfer. If the originator’s bank issues a payment order to an intermediary bank, the originator’s bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(b) If the sender’s instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender’s instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(2) Unless otherwise instructed, a receiving bank executing a payment order may use any funds-transfer system if use of that system is reasonable in the circumstances and may issue a payment order to the beneficiary’s bank or to an intermediary bank through which a payment order conforming to the sender’s order can expeditiously be issued to the beneficiary’s bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(3) Unless paragraph (1)(b) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first-class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender’s order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(4) Unless instructed by the sender, the receiving bank:

(a) May not obtain payment of its charges for services and expenses in connection with the execution of the sender’s order by issuing a payment order in an amount equal to the amount of the sender’s order less the amount of the charges; and

(b) May not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

History.—s. 1, ch. 91-70.



670.303 - Erroneous execution of payment order.

670.303 Erroneous execution of payment order.—

(1) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender’s order, or issues a payment order in execution of the sender’s order and then issues a duplicate order, is entitled to payment of the amount of the sender’s order under s. 670.402(3) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(2) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender’s order is entitled to payment of the amount of the sender’s order under s. 670.402(3) if that subsection is otherwise satisfied and the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender’s order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender’s payment order by issuing a payment order in an amount less than the amount of the sender’s order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(3) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender’s order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

History.—s. 1, ch. 91-70.



670.304 - Duty of sender to report erroneously executed payment order.

670.304 Duty of sender to report erroneously executed payment order.—If the sender of a payment order that is erroneously executed as stated in s. 670.303 receives notification from the receiving bank that the order was executed or that the sender’s account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under s. 670.402(4) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

History.—s. 1, ch. 91-70.



670.305 - Liability for late or improper execution or failure to execute payment order.

670.305 Liability for late or improper execution or failure to execute payment order.—

(1) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of s. 670.302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (3), additional damages are not recoverable.

(2) If execution of a payment order by a receiving bank in breach of s. 670.302 results in noncompletion of the funds transfer, failure to use an intermediary bank designated by the originator, or issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (1), resulting from the improper execution. Except as provided in subsection (3), additional damages are not recoverable.

(3) In addition to the amounts payable under subsections (1) and (2), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(4) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(5) Reasonable attorney’s fees are recoverable if demand for compensation under subsection (1) or subsection (2) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (4) and the agreement does not provide for damages, reasonable attorney’s fees are recoverable if demand for compensation under subsection (4) is made and refused before an action is brought on the claim.

(6) Except as stated in this section, the liability of a receiving bank under subsections (1) and (2) may not be varied by agreement.

History.—s. 1, ch. 91-70.






Part IV - PAYMENT (ss. 670.401-670.406)

670.401 - Payment date.

670.401 Payment date.—“Payment date” of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary’s bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary’s bank and, unless otherwise determined, is the day the order is received by the beneficiary’s bank.

History.—s. 1, ch. 91-70.



670.402 - Obligation of sender to pay receiving bank.

670.402 Obligation of sender to pay receiving bank.—

(1) This section is subject to ss. 670.205 and 670.207.

(2) With respect to a payment order issued to the beneficiary’s bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(3) This subsection is subject to subsection (5) and to s. 670.303. With respect to a payment order issued to a receiving bank other than the beneficiary’s bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender’s order. Payment by the sender is not due until the execution date of the sender’s order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary’s bank of a payment order instructing payment to the beneficiary of that sender’s payment order.

(4) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in ss. 670.204 and 670.304, interest is payable on the refundable amount from the date of payment.

(5) If a funds transfer is not completed as stated in subsection (3) and an intermediary bank is obliged to refund payment as stated in subsection (4) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in s. 670.302(1)(a), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (4).

(6) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (3) or to receive refund under subsection (4) may not be varied by agreement.

History.—s. 1, ch. 91-70.



670.403 - Payment by sender to receiving bank.

670.403 Payment by sender to receiving bank.—

(1) Payment of the sender’s obligation under s. 670.402 to pay the receiving bank occurs as follows:

(a) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve bank or through a funds-transfer system.

(b) If the sender is a bank and the sender credited an account of the receiving bank with the sender or caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(c) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(2) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender’s obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(3) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under s. 670.402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank must be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(4) In a case not covered by subsection (1), the time when payment of the sender’s obligation under s. 670.402(2) or (3) occurs is governed by applicable principles of law that determine when an obligation is satisfied.

History.—s. 1, ch. 91-70.



670.404 - Obligation of beneficiary’s bank to pay and give notice to beneficiary.

670.404 Obligation of beneficiary’s bank to pay and give notice to beneficiary.—

(1) Subject to ss. 670.211(5) and 670.405(4) and (5), if a beneficiary’s bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(2) If a payment order accepted by the beneficiary’s bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first-class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney’s fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(3) The right of a beneficiary to receive payment and damages as stated in subsection (1) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (2) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

History.—s. 1, ch. 91-70.



670.405 - Payment by beneficiary’s bank to beneficiary.

670.405 Payment by beneficiary’s bank to beneficiary.—

(1) If the beneficiary’s bank credits an account of the beneficiary of a payment order, payment of the bank’s obligation under s. 670.404(1) occurs when and to the extent:

(a) The beneficiary is notified of the right to withdraw the credit;

(b) The bank lawfully applies the credit to a debt of the beneficiary; or

(c) Funds with respect to the order are otherwise made available to the beneficiary by the bank.

(2) If the beneficiary’s bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank’s obligation under s. 670.404(1) occurs is governed by principles of law that determine when an obligation is satisfied.

(3) Except as stated in subsections (4) and (5), if the beneficiary’s bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(4) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary’s bank of the payment order it accepted. A beneficiary’s bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated; the beneficiary, the beneficiary’s bank, and the originator’s bank agreed to be bound by the rule; and the beneficiary’s bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary’s bank, acceptance of the payment order by the beneficiary’s bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under s. 670.406.

(5) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that nets obligations multilaterally among participants and has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary’s bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer:

(a) The acceptance by the beneficiary’s bank is nullified and no person has any right or obligation based on the acceptance;

(b) The beneficiary’s bank is entitled to recover payment from the beneficiary;

(c) No payment by the originator to the beneficiary occurs under s. 670.406; and

(d) Subject to s. 670.402(5), each sender in the funds transfer is excused from its obligation to pay its payment order under s. 670.402(3) because the funds transfer has not been completed.

History.—s. 1, ch. 91-70.



670.406 - Payment by originator to beneficiary; discharge of underlying obligation.

670.406 Payment by originator to beneficiary; discharge of underlying obligation.—

(1) Subject to ss. 670.211(5) and 670.405(4) and (5), the originator of a funds transfer pays the beneficiary of the originator’s payment order at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary’s bank in the funds transfer and in an amount equal to the amount of the order accepted by the beneficiary’s bank, but not more than the amount of the originator’s order.

(2) If payment under subsection (1) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless:

(a) The payment under subsection (1) was made by a means prohibited by the contract of the beneficiary with respect to the obligation;

(b) The beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary’s bank, notified the originator of the beneficiary’s refusal of the payment;

(c) Funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary; and

(d) The beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract.

If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary’s bank under s. 670.404(1).

(3) For the purpose of determining whether discharge of an obligation occurs under subsection (2), if the beneficiary’s bank accepts a payment order in an amount equal to the amount of the originator’s payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator’s order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(4) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

History.—s. 1, ch. 91-70.






Part V - MISCELLANEOUS PROVISIONS (ss. 670.501-670.507)

670.501 - Variation by agreement and effect of funds-transfer system rule.

670.501 Variation by agreement and effect of funds-transfer system rule.—

(1) Except as otherwise provided in this chapter, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(2) “Funds-transfer system rule” means a rule of an association of banks governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve bank, acting as an intermediary bank, sends a payment order to the beneficiary’s bank. Except as otherwise provided in this chapter, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this chapter and indirectly affects another party to the funds transfer that does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in ss. 670.404(3), 670.405(4), and 670.507(3).

History.—s. 1, ch. 91-70.



670.502 - Creditor process served on receiving bank; set-off by beneficiary’s bank.

670.502 Creditor process served on receiving bank; set-off by beneficiary’s bank.—

(1) As used in this section, the term “creditor process” means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(2) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order, the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(3) If a beneficiary’s bank has received a payment order for payment to the beneficiary’s account in the bank, the following rules apply:

(a) The bank may credit the beneficiary’s account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(b) The bank may credit the beneficiary’s account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(c) If creditor process with respect to the beneficiary’s account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(4) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary’s bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

History.—s. 1, ch. 91-70.



670.503 - Injunction or restraining order with respect to funds transfer.

670.503 Injunction or restraining order with respect to funds transfer.—For proper cause and in compliance with applicable law, a court may restrain:

(1) A person from issuing a payment order to initiate a funds transfer;

(2) An originator’s bank from executing the payment order of the originator; or

(3) The beneficiary’s bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds.

A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

History.—s. 1, ch. 91-70.



670.504 - Order in which items and payment orders may be charged to account; order of withdrawals from account.

670.504 Order in which items and payment orders may be charged to account; order of withdrawals from account.—

(1) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender’s account, the bank may charge the sender’s account with respect to the various orders and items in any sequence.

(2) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

History.—s. 1, ch. 91-70.



670.505 - Preclusion of objection to debit of customer’s account.

670.505 Preclusion of objection to debit of customer’s account.—If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer’s objection to the payment within 1 year after the notification was received by the customer.

History.—s. 1, ch. 91-70.



670.506 - Rate of interest.

670.506 Rate of interest.—

(1) If, under this chapter, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined:

(a) By agreement of the sender and receiving bank; or

(b) By a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(2) If the amount of interest is not determined by an agreement or rule as stated in subsection (1), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

History.—s. 1, ch. 91-70.



670.507 - Choice of law.

670.507 Choice of law.—

(1) The following rules apply unless the affected parties otherwise agree or subsection (3) applies:

(a) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(b) The rights and obligations between the beneficiary’s bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary’s bank is located.

(c) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary’s bank is located.

(2) If the parties described in each paragraph of subsection (1) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(3) A funds-transfer system rule may select the law of a particular jurisdiction to govern:

(a) Rights and obligations between participating banks with respect to payment orders transmitted or processed through the system; or

(b) The rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system.

A choice of law made pursuant to paragraph (a) is binding on participating banks. A choice of law made pursuant to paragraph (b) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(4) In the event of inconsistency between an agreement under subsection (2) and a choice-of-law rule under subsection (3), the agreement under subsection (2) prevails.

(5) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

History.—s. 1, ch. 91-70.









Chapter 671 - UNIFORM COMMERCIAL CODE: GENERAL PROVISIONS

Part I - SHORT TITLE, CONSTRUCTION, APPLICATION, AND SUBJECTMATTER (ss. 671.101-671.109)

671.101 - Short title; scope of chapter.

671.101 Short title; scope of chapter.—

(1) Chapters 670-680 may be cited as the “Uniform Commercial Code.”

(2) This chapter applies to a transaction to the extent that it is governed by another chapter of this code and may be cited as the “Uniform Commercial Code—General Provisions.”

History.—s. 1, ch. 65-254; s. 2, ch. 90-278; s. 2, ch. 91-70; s. 4, ch. 2007-134.

Note.—s. 1-101, U.C.C.



671.102 - Purposes; rules of construction; variation by agreement.

671.102 Purposes; rules of construction; variation by agreement.—

(1) This code shall be liberally construed and applied to promote its underlying purposes and policies, which are:

(a) To simplify, clarify, and modernize the law governing commercial transactions.

(b) To permit the continued expansion of commercial practices through custom, usage, and agreement of the parties.

(c) To make uniform the law among the various jurisdictions.

(2)(a) Except as otherwise provided in this code, the effect of provisions of this code may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by this code may not be disclaimed by agreement, but the parties may by agreement determine the standards by which the performance of such obligations is to be measured if such standards are not manifestly unreasonable. Whenever this code requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of this code of the words “unless otherwise agreed” or words of similar import does not imply that the effect of other provisions may not be varied by agreement under this subsection.

(3) In this code, unless the context otherwise requires:

(a) Words in the singular include the plural, and words in the plural include the singular.

(b) Words of either gender also refer to the other gender.

History.—s. 1, ch. 65-254; s. 551, ch. 97-102; s. 5, ch. 2007-134.

Note.—s. 1-102, U.C.C.; supersedes ss. 678.53, 614.31.



671.103 - Supplementary general principles of law applicable.

671.103 Supplementary general principles of law applicable.—Unless displaced by the particular provisions of this code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause shall supplement its provisions.

History.—s. 1, ch. 65-254.

Note.—s. 1-103, U.C.C.; supersedes ss. 678.52, 673.17, 614.20.



671.104 - Construction against implicit repeal.

671.104 Construction against implicit repeal.—This code being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

History.—s. 1, ch. 65-254.

Note.—s. 1-104, U.C.C.



671.105 - Territorial application of the code; parties’ power to choose applicable law.

671.105 Territorial application of the code; parties’ power to choose applicable law.—

(1) Except as provided in this section, when a transaction bears a reasonable relation to this state and also to another state or nation, the parties may agree that the law either of this state or of such other state or nation will govern their rights and duties. Failing such agreement, this code applies to transactions bearing an appropriate relation to this state.

(2) When one of the following provisions of this code specifies the applicable law, that provision governs; and a contrary agreement is effective only to the extent permitted by the law (including the conflict-of-laws rules) so specified:

(a) Governing law in the chapter on funds transfers. (s. 670.507)

(b) Rights of sellers’ creditors against sold goods. (s. 672.402)

(c) Applicability of the chapter on bank deposits and collections. (s. 674.102)

(d) Applicability of the chapter on letters of credit. (s. 675.116)

(e) Applicability of the chapter on investment securities. (s. 678.1101)

(f) Law governing perfection, the effect of perfection or nonperfection, and the priority of security interests and agricultural liens. (ss. 679.3011-679.3071)

(g) Applicability of the chapter on leases. (ss. 680.1051 and 680.1061)

History.—s. 1, ch. 65-254; s. 1, ch. 79-398; s. 3, ch. 90-278; s. 3, ch. 91-70; s. 1, ch. 93-77; s. 20, ch. 98-11; s. 65, ch. 99-3; s. 2, ch. 99-137; s. 9, ch. 2001-198.

Note.—s. 1-105, U.C.C.



671.106 - Remedies to be liberally administered.

671.106 Remedies to be liberally administered.—

(1) The remedies provided by this code must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed, but neither consequential or special nor penal damages may be had except as specifically provided in this code or by other rule of law.

(2) Any right or obligation declared by this code is enforceable by action unless the provision declaring it specifies a different and limited effect.

History.—s. 1, ch. 65-254; s. 6, ch. 2007-134.

Note.—s. 1-106, U.C.C.



671.107 - Waiver or renunciation of claim or right after breach.

671.107 Waiver or renunciation of claim or right after breach.—A claim or right arising out of an alleged breach can be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

History.—s. 1, ch. 65-254; s. 7, ch. 2007-134.

Note.—s. 1-107, U.C.C.; supersedes ss. 675.28, 675.30.



671.108 - Severability.

671.108 Severability.—If any provision or clause of this code or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the code which can be given effect without the invalid provision or application, and to this end the provisions of this code are declared to be severable.

History.—s. 1, ch. 65-254.

Note.—s. 1-108, U.C.C.



671.109 - Section captions.

671.109 Section captions.—Section captions are parts of this code.

History.—s. 1, ch. 65-254.

Note.—s. 1-109, U.C.C.






Part II - GENERAL DEFINITIONS AND PRINCIPLES OFINTERPRETATION (ss. 671.201-671.213)

671.201 - General definitions.

671.201 General definitions.—Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other chapters of this code which apply to particular chapters or parts thereof, have the meanings stated. Subject to definitions contained in other chapters of this code which apply to particular chapters or parts thereof, the term:

(1) “Action,” in the sense of a judicial proceeding, includes recoupment, counterclaim, setoff, suit in equity, and any other proceedings in which rights are determined.

(2) “Aggrieved party” means a party entitled to pursue a remedy.

(3) “Agreement,” as distinguished from “contract,” means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of dealing, usage of trade, or course of performance as provided in ss. 671.205 and 672.208.

(4) “Bank” means a person engaged in the business of banking and includes a savings bank, a savings and loan association, a credit union, and a trust company.

(5) “Bearer” means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, a negotiable tangible document of title, or a certificated security that is payable to bearer or indorsed in blank.

(6) “Bill of lading” means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(7) “Branch” includes a separately incorporated foreign branch of a bank.

(8) “Burden of establishing” a fact means the burden of persuading the triers of fact that the existence of the fact is more probable than its nonexistence.

(9) “Buyer in ordinary course of business” means a person who, in ordinary course, buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller’s own usual or customary practices. A person who sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer who takes possession of the goods or has a right to recover the goods from the seller under chapter 672 may be a buyer in ordinary course of business. “Buyer in ordinary course of business” does not include a person who acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) “Conspicuous,” with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is “conspicuous” is a decision for the court. Conspicuous terms include the following:

(a) A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(b) Language in the body of a record or display in larger type than the surrounding text or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) “Consumer” means an individual who enters into a transaction primarily for personal, family, or household purposes.

(12) “Contract,” as distinguished from “agreement,” means the total legal obligation that results from the parties’ agreement as determined by this code and as supplemented by any other applicable laws.

(13) “Creditor” includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor’s or assignor’s estate.

(14) “Defendant” includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim.

(15) “Delivery,” with respect to an electronic document of title, means voluntary transfer of control and “delivery,” with respect to instruments, tangible document of title, chattel paper, or certificated securities, means voluntary transfer of possession.

(16) “Document of title” means a record:

(a) That in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods the record covers; and

(b) That purports to be issued by or addressed to a bailee and to cover goods in the bailee’s possession which are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

(17) “Fault” means a default, breach, or wrongful act or omission.

(18) “Fungible goods” means:

(a) Goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(b) Goods that, by agreement, are treated as equivalents.

(19) “Genuine” means free of forgery or counterfeiting.

(20) “Good faith,” except as otherwise provided in this code, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21) “Holder” means:

(a) The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession;

(b) The person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(c) The person in control of a negotiable electronic document of title.

(22) “Insolvency proceeding” includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) “Insolvent” means:

(a) Having ceased to pay debts in the ordinary course of business other than as a result of a bona fide dispute;

(b) Being unable to pay debts as they become due; or

(c) Being insolvent within the meaning of the Federal Bankruptcy Law.

(24) “Money” means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) Subject to subsection (27), a person has “notice” of a fact if the person:

(a) Has actual knowledge of it;

(b) Has received a notice or notification of it; or

(c) From all the facts and circumstances known to the person at the time in question, has reason to know that it exists. A person “knows” or has “knowledge” of a fact when the person has actual knowledge of it. “Discover” or “learn” or a word or phrase of similar import refers to knowledge rather than to reason to know. The time and circumstances under which a notice or notification may cease to be effective are not determined by this section.

(26) A person “notifies” or “gives” a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it. Subject to subsection (27), a person “receives” a notice or notification when:

(a) It comes to that person’s attention; or

(b) It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(27) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time when it is brought to the attention of the individual conducting that transaction, and, in any event, from the time when it would have been brought to the individual’s attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless such communication is part of the individual’s regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(28) “Organization” means a person other than an individual.

(29) “Party,” as distinguished from “third party,” means a person who has engaged in a transaction or made an agreement subject to this code.

(30) “Person” means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(31) “Present value” means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(32) “Purchase” means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(33) “Purchaser” means a person who takes by purchase.

(34) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(35) “Remedy” means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(36) “Representative” means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(37) “Right” includes “remedy.”

(38) “Security interest” means an interest in personal property or fixtures which secures payment or performance of an obligation. “Security interest” includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to chapter 679. “Security interest” does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under s. 672.401, but a buyer may also acquire a security interest by complying with chapter 679. Except as otherwise provided in s. 672.505, the right of a seller or lessor of goods under chapter 672 or chapter 680 to retain or acquire possession of the goods is not a security interest, but a seller or lessor may also acquire a security interest by complying with chapter 679. The retention or reservation of title by a seller of goods, notwithstanding shipment or delivery to the buyer under s. 672.401, is limited in effect to a reservation of a security interest. Whether a transaction in the form of a lease creates a security interest is determined by the facts of each case; however:

(a) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease not subject to termination by the lessee and:

1. The original term of the lease is equal to or greater than the remaining economic life of the goods;

2. The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

3. The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement; or

4. The lessee has an option to become the owner of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement.

(b) A transaction does not create a security interest merely because:

1. The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

2. The lessee assumes the risk of loss of the goods;

3. The lessee agrees to pay, with respect to the goods, taxes; insurance; filing, recording, or registration fees; or service or maintenance costs;

4. The lessee has an option to renew the lease or to become the owner of the goods;

5. The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

6. The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(c) Additional consideration is nominal if it is less than the lessee’s reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

1. When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

2. When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(d) The “remaining economic life of the goods” and “reasonably predictable” fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

(39) “Send,” in connection with a writing, record, or notice, means:

(a) To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed or, if there be none, to any address reasonable under the circumstances; or

(b) In any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(40) “Signed” means bearing any symbol executed or adopted by a party with present intention to adopt or accept a writing.

(41) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(42) “Surety” includes a guarantor or other secondary obligor.

(43) “Term” means a portion of an agreement which relates to a particular matter.

(44) “Unauthorized signature” means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(45) “Warehouse receipt” means a document of title issued by a person engaged in the business of storing goods for hire.

(46) “Writing” includes printing, typewriting, or any other intentional reduction to tangible form. “Written” has a corresponding meaning.

History.—s. 1, ch. 65-254; s. 1, ch. 78-222; s. 2, ch. 79-398; s. 2, ch. 87-275; s. 4, ch. 90-278; s. 3, ch. 92-82; s. 552, ch. 97-102; s. 1, ch. 2000-112; s. 10, ch. 2001-198; s. 8, ch. 2007-134; s. 3, ch. 2010-131.

Note.—s. 1-201, U.C.C.; supersedes ss. 614.02, 673.01, 674.01, 674.07, 674.28, 674.29, 674.30, 678.54.



671.202 - Prima facie evidence by third-party documents.

671.202 Prima facie evidence by third-party documents.—A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher’s or inspector’s certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

History.—s. 1, ch. 65-254; s. 9, ch. 2007-134.

Note.—s. 1-202, U.C.C.



671.203 - Obligation of good faith.

671.203 Obligation of good faith.—Every contract or duty within this code imposes an obligation of good faith in its performance and enforcement.

History.—s. 1, ch. 65-254; s. 10, ch. 2007-134.

Note.—s. 1-203, U.C.C.; supersedes ss. 678.54, 614.02(11).



671.204 - Actions taken within reasonable time; seasonably.

671.204 Actions taken within reasonable time; seasonably.—

(1) Whether a time for taking an action required by this code is reasonable depends on the nature, purpose, and circumstances of the action.

(2) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

History.—s. 1, ch. 65-254; s. 11, ch. 2007-134.

Note.—s. 1-204, U.C.C.; supersedes s. 674.01.



671.205 - Course of performance; course of dealing; usage of trade.

671.205 Course of performance; course of dealing; usage of trade.—

(1) A “course of performance” is a sequence of conduct between the parties to a particular transaction that exists if:

(a) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(b) The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(2) A “course of dealing” is a sequence of conduct concerning previous transactions between the parties to a particular transaction which is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(3) A “usage of trade” is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage are to be proved as facts. If it is established that such a usage is embodied in a written trade code or similar record, the interpretation of the record is a question of law.

(4) A course of performance or a course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties’ agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(5) Except as otherwise provided in subsection (6), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(a) Express terms prevail over course of performance, course of dealing, and usage of trade;

(b) Course of performance prevails over course of dealing and usage of trade; and

(c) Course of dealing prevails over usage of trade.

(6) A course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(7) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

History.—s. 1, ch. 65-254; s. 553, ch. 97-102; s. 12, ch. 2007-134.

Note.—s. 1-205, U.C.C.; supersedes s. 674.01.



671.207 - Performance or acceptance under reservation of rights.

671.207 Performance or acceptance under reservation of rights.—

(1) A party who, with explicit reservation of rights, performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as “without prejudice,” “under protest,” or the like are sufficient.

(2) Subsection (1) does not apply to an accord and satisfaction.

History.—s. 1, ch. 65-254; s. 4, ch. 92-82.

Note.—s. 1-207, U.C.C.



671.208 - Option to accelerate at will.

671.208 Option to accelerate at will.—A term providing that one party or the party’s successor in interest may accelerate payment or performance or require collateral or additional collateral “at will” or “when she or he deems herself or himself insecure” or in words of similar import must be construed to mean that she or he has power to do so only if she or he in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against whom the power has been exercised.

History.—s. 1, ch. 65-254; s. 555, ch. 97-102; s. 14, ch. 2007-134.

Note.—s. 1-208, U.C.C.; supersedes s. 674.03(3).



671.209 - Notice; knowledge.

671.209 Notice; knowledge.—

(1) Subject to subsection (6), a person has “notice” of a fact if the person:

(a) Has actual knowledge of it;

(b) Has received a notice or notification of it; or

(c) From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(2) “Knowledge” means actual knowledge. “Knows” has a corresponding meaning.

(3) “Discover,” “learn,” or words of similar import refer to knowledge rather than to reason to know.

(4) A person “notifies” or “gives a notice or notification to” another person by taking such steps as may be reasonably required to inform the other person in ordinary course, regardless of whether the other person actually comes to know of it.

(5) Subject to subsection (6), a person “receives” a notice or notification when:

(a) It comes to that person’s attention; or

(b) It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(6) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the person conducting that transaction and, in any event, from the time it would have been brought to the person’s attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual’s regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

History.—s. 15, ch. 2007-134.



671.21 - Presumptions.

671.21 Presumptions.—Whenever this code creates a “presumption” with respect to a fact or provides that a fact is “presumed,” the trier of fact must find the existence of the fact presumed unless evidence is introduced which supports a finding of its nonexistence.

History.—s. 16, ch. 2007-134.



671.211 - Value.

671.211 Value.—Except as otherwise provided with respect to negotiable instruments and bank collections as provided in ss. 673.3031, 674.2101, and 674.2111, a person gives value for rights if the person acquires them:

(1) In return for a binding commitment to extend credit or for the extension of immediately available credit whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) As security for, or in total or partial satisfaction of, a preexisting claim;

(3) By accepting delivery under a preexisting contract for purchase; or

(4) In return for any consideration sufficient to support a simple contract.

History.—s. 17, ch. 2007-134.



671.212 - Relation to Electronic Signatures in Global and National Commerce Act.

671.212 Relation to Electronic Signatures in Global and National Commerce Act.—This code modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. ss. 7001 et seq., except that nothing in this code modifies, limits, or supersedes 15 U.S.C. s. 7001(c) or authorizes electronic delivery of any of the notices described in 15 U.S.C. s. 7003(b).

History.—s. 18, ch. 2007-134.



671.213 - Subordinated obligations.

671.213 Subordinated obligations.—An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.

History.—s. 19, ch. 2007-134.






Part III - EFFECTIVE DATE AND REPEALER (ss. 671.301-671.311)

671.301 - Effective date; provision for transition; preservation of old transition provision.

671.301 Effective date; provision for transition; preservation of old transition provision.—

(1) This act shall take effect at 12:01 a.m. on January 1, 1980.

(2) Transactions validly entered into after January 1, 1967, and before the effective date of this act, and which were subject to the provisions of chapter 65-254, Laws of Florida, as amended, and which would be subject to this act as amended if they had been entered into after the effective date of this act and the rights, duties, and interests flowing from such transactions remain valid after the latter date and may be terminated, completed, consummated, or enforced as required or permitted by this act. Security interests arising out of such transactions which are perfected when this act becomes effective shall remain perfected until they lapse as provided in this act and may be continued as permitted by this act, except as stated in s. 680.108, Florida Statutes 1979.

(3) The provisions of s. 680.101, Florida Statutes 1977, shall continue to apply to this act and for this purpose the two statutes shall be considered one continuous statute.

History.—s. 1, ch. 65-254; s. 1, ch. 69-218; s. 36, ch. 79-398; s. 6, ch. 90-278.

Note.—Former s. 680.101.



671.304 - Laws not repealed; precedence where code provisions in conflict with other laws; certain statutory remedies retained.

671.304 Laws not repealed; precedence where code provisions in conflict with other laws; certain statutory remedies retained.—

(1) The article on documents of title (Art. 7) does not repeal or modify any laws prescribing the form or contents of documents of title or the services or facilities to be afforded by bailees, or otherwise regulating bailees’ businesses in respects not specifically dealt with herein; but the fact that such laws are violated does not affect the status of a document of title which otherwise complies with the definition of a “document of title” (s. 671.201).

(2) The following laws and parts of laws are specifically not repealed and shall take precedence over any provisions of this code which may be inconsistent or in conflict therewith:

(a) Chapter 517—Sale of securities.

(b) Chapter 687—Interest and usury; lending practices.

(c) Chapter 516—Florida Consumer Finance Act.

(d) Chapter 520—Retail installment sales (Part I, Motor Vehicle Sales Finance Act; Part II, Retail Installment Sales Act; Part III, Installment Sales Finance Act).

(e) Chapter 665—Florida Savings Association Act.

(f) Chapter 657—Credit unions.

(g) Chapters 319 and 328—Title certificates (motor vehicle; vessel).

(h) Chapter 538—Secondhand Dealers and Secondary Metals Recyclers.

(i) Chapters 658, 660, and 663.

(3) The following laws or parts of laws, although not repealed, shall yield to and be superseded by any provisions of the code which may be inconsistent or in conflict therewith:

(a) Chapter 697—Instruments deemed mortgages and the nature of a mortgage.

(b) Chapter 701—Assignment and cancellation of mortgages.

(c) Chapter 702—Foreclosure of mortgages.

(d) Chapter 727—General assignments.

(4) Notwithstanding any provisions to the contrary in any of the following Florida Statutes, the remedies provided by such statutes shall not restrict the remedies otherwise available to a secured party under this code, but all such remedies shall be cumulatively available in accordance with their respective terms to a secured party under this code: Chapter 76—Attachment.

(5) The effectiveness of any financing statement or continuation statement filed prior to January 1, 1980, or any continuation statement filed on or after October 1, 1984, which states that the debtor is a transmitting utility as provided in s. 679.515(6) shall continue until a termination statement is filed, except that if this act requires a filing in an office where there was no previous financing statement, a new financing statement conforming to s. 680.109(4), Florida Statutes 1979, shall be filed in that office.

History.—s. 1, ch. 65-254; s. 174, ch. 79-164; s. 3, ch. 80-273; s. 5, ch. 81-276; s. 1, ch. 84-167; s. 3, ch. 89-533; s. 6, ch. 90-278; s. 205, ch. 92-303; s. 25, ch. 98-11; s. 6, ch. 2000-155; s. 4, ch. 2010-131.

Note.—Former s. 680.104.



671.308 - Transition provisions on place of filing.

671.308 Transition provisions on place of filing.—

(1) A financing statement or continuation statement filed prior to the effective date of this act which shall not have lapsed prior to the effective date of this act shall remain effective for the period provided in chapter 65-254, Laws of Florida, as amended, but not less than 5 years after the filing.

(2) With respect to any collateral acquired by the debtor subsequent to the effective date of this act, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under this act.

(3) The effectiveness of any financing statement or continuation statement filed prior to the effective date of this act may be continued by a continuation statement as permitted by this act, except that if this act requires a filing in an office where there was no previous financing statement, a new financing statement conforming to s. 680.109(4), Florida Statutes 1979, shall be filed in that office.

History.—s. 37, ch. 79-398; s. 6, ch. 90-278.

Note.—Former s. 680.108.



671.309 - Required refilings.

671.309 Required refilings.—

(1) If a security interest is perfected or has priority when this act takes effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under this act, the perfection and priority rights of the security interest continue until 3 years after the effective date of this act. The perfection will then lapse unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(2) If a security interest is perfected when this act takes effect under a law other than the Uniform Commercial Code which requires no further filing, refiling, or recording to continue its perfection, perfection continues until and will lapse 3 years after this act takes effect, unless:

(a) A financing statement is filed as provided in subsection (4);

(b) The security interest is perfected otherwise than by filing; or

(c) Under 1s. 679.302(3) the other law continues to govern filing.

(3) If a security interest is perfected by a filing, refiling, or recording under a law repealed by this act which required further filing, refiling, or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling, or recording unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(4) A financing statement may be filed within 6 months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement, or notice (however denominated in any statute or other law repealed or modified by this act), state the office where and the date when the last filing, refiling, or recording, if any, was made with respect thereto and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement, or notice, however denominated, in another filing office under the Uniform Commercial Code or under any statute or other law repealed or modified by this act is still effective. Sections 2679.103 and 3679.401 determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of 3s. 679.403(3) for continuation statements apply to such a financing statement.

History.—s. 38, ch. 79-398; s. 6, ch. 90-278.

1Note.—Repealed by s. 3, ch. 2001-198.

2Note.—Repealed by s. 1, ch. 2001-198.

3Note.—Repealed by s. 4, ch. 2001-198.

Note.—Former s. 680.109.



671.31 - Transition provisions as to priorities.

671.31 Transition provisions as to priorities.—Except as otherwise provided in this part, chapter 65-254, Laws of Florida, as amended, shall apply to any questions of priority if the positions of the parties were fixed prior to the effective date of chapter 79-398, Laws of Florida.

History.—s. 39, ch. 79-398; s. 6, ch. 90-278.

Note.—Former s. 680.11.



671.311 - Presumption that rule of law continues unchanged.

671.311 Presumption that rule of law continues unchanged.—Unless a change in law has clearly been made, the provisions of chapter 79-398, Laws of Florida, shall be deemed declaratory of the meaning of chapter 65-254, Laws of Florida, as amended.

History.—s. 40, ch. 79-398; s. 6, ch. 90-278.

Note.—Former s. 680.111.









Chapter 672 - UNIFORM COMMERCIAL CODE: SALES

Part I - SHORT TITLE, GENERAL CONSTRUCTION, AND SUBJECTMATTER (ss. 672.101-672.107)

672.101 - Short title.

672.101 Short title.—Chapter 672 shall be known and may be cited as the “Uniform Commercial Code—Sales.”

History.—s. 1, ch. 65-254.

Note.—s. 2-101, U.C.C.



672.102 - Scope; certain security and other transactions excluded from this chapter.

672.102 Scope; certain security and other transactions excluded from this chapter.—Unless the context otherwise requires, this chapter applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this chapter impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.

History.—s. 1, ch. 65-254.

Note.—s. 2-102, U.C.C.



672.103 - Definitions and index of definitions.

672.103 Definitions and index of definitions.—

(1) In this chapter unless the context otherwise requires:

(a) “Buyer” means a person who buys or contracts to buy goods.

(b) “Good faith” in the case of a merchant means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

(c) “Receipt” of goods means taking physical possession of them.

(d) “Seller” means a person who sells or contracts to sell goods.

(2) Other definitions applying to this chapter, or to specified parts thereof, and the sections in which they appear are:

“Acceptance,” s. 672.606.

“Banker’s credit,” s. 672.325.

“Between merchants,” s. 672.104.

“Cancellation,” s. 672.106(4).

“Commercial unit,” s. 672.105.

“Confirmed credit,” s. 672.325.

“Conforming to contract,” s. 672.106.

“Contract for sale,” s. 672.106.

“Cover,” s. 672.712.

“Entrusting,” s. 672.403.

“Financing agency,” s. 672.104.

“Future goods,” s. 672.105.

“Goods,” s. 672.105.

“Identification,” s. 672.501.

“Installment contract,” s. 672.612.

“Letter of credit,” s. 672.325.

“Lot,” s. 672.105.

“Merchant,” s. 672.104.

“Overseas,” s. 672.323.

“Person in position of seller,” s. 672.707.

“Present sale,” s. 672.106.

“Sale,” s. 672.106.

“Sale on approval,” s. 672.326.

“Sale or return,” s. 672.326.

“Termination,” s. 672.106.

(3) The following definitions in other chapters apply to this chapter:

“Check,” s. 673.1041.

“Consignee,” s. 677.102.

“Consignor,” s. 677.102.

“Consumer goods,” s. 679.1021.

“Control,” s. 677.106.

“Dishonor,” s. 673.5021.

“Draft,” s. 673.1041.

(4) In addition chapter 671 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History.—s. 1, ch. 65-254; s. 5, ch. 92-82; s. 11, ch. 2001-198; s. 5, ch. 2010-131.

Note.—s. 2-103, U.C.C.



672.104 - Definitions: “merchant”; “between merchants”; “financing agency.”

672.104 Definitions: “merchant”; “between merchants”; “financing agency.”—

(1) “Merchant” means a person who deals in goods of the kind or otherwise by occupation holds himself or herself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his or her employment of an agent or broker or other intermediary who by occupation holds himself or herself out as having such knowledge or skill.

(2) “Financing agency” means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller’s draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. “Financing agency” includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (s. 672.707).

(3) “Between merchants” means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

History.—s. 1, ch. 65-254; s. 556, ch. 97-102; s. 6, ch. 2010-131.

Note.—s. 2-104, U.C.C.



672.105 - Definitions: transferability; “goods”; “future” goods; “lot”; “commercial unit.”

672.105 Definitions: transferability; “goods”; “future” goods; “lot”; “commercial unit.”—

(1) “Goods” means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (chapter 678) and things in action. “Goods” also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (s. 672.107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are “future” goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller’s interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) “Lot” means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) “Commercial unit” means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

History.—s. 1, ch. 65-254.

Note.—s. 2-105, U.C.C.; supersedes s. 678.54.



672.106 - Definitions: “contract”; “agreement”; “contract for sale”; “sale”; “present sale”; “conforming” to contract; “termination”; “cancellation.”

672.106 Definitions: “contract”; “agreement”; “contract for sale”; “sale”; “present sale”; “conforming” to contract; “termination”; “cancellation.”—

(1) In this chapter unless the context otherwise requires “contract” and “agreement” are limited to those relating to the present or future sale of goods. “Contract for sale” includes both a present sale of goods and a contract to sell goods at a future time. A “sale” consists in the passing of title from the seller to the buyer for a price (s. 672.401). A “present sale” means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are “conforming” or conform to the contract when they are in accordance with the obligations under the contract.

(3) “Termination” occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On termination, all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) “Cancellation” occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of “termination” except that the canceling party also retains any remedy for breach of the whole contract or any unperformed balance.

History.—s. 1, ch. 65-254.

Note.—s. 2-106, U.C.C.



672.107 - Goods to be severed from realty; recording.

672.107 Goods to be severed from realty; recording.—

(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this chapter if they are to be severed by the seller, but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this chapter whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third-party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer’s rights under the contract for sale.

History.—s. 1, ch. 65-254; s. 3, ch. 79-398.

Note.—s. 2-107, U.C.C.






Part II - FORM, FORMATION, AND READJUSTMENT OFCONTRACT (ss. 672.201-672.210)

672.201 - Formal requirements; statute of frauds.

672.201 Formal requirements; statute of frauds.—

(1) Except as otherwise provided in this section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his or her authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within 10 days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable:

(a) If the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller’s business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) If the party against whom enforcement is sought admits in his or her pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods for which payment has been made and accepted or which have been received and accepted (s. 672.606).

History.—s. 1, ch. 65-254; s. 557, ch. 97-102.

Note.—s. 2-201, U.C.C.



672.202 - Final written expression; parol or extrinsic evidence.

672.202 Final written expression; parol or extrinsic evidence.—Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(1) By course of dealing or usage of trade (s. 671.205) or by course of performance (s. 672.208); and

(2) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

History.—s. 1, ch. 65-254.

Note.—s. 2-202, U.C.C.



672.203 - Seals inoperative.

672.203 Seals inoperative.—The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.

History.—s. 1, ch. 65-254.

Note.—s. 2-203, U.C.C.



672.204 - Formation in general.

672.204 Formation in general.—

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

History.—s. 1, ch. 65-254.

Note.—s. 2-204, U.C.C.



672.205 - Firm offers.

672.205 Firm offers.—An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed 3 months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

History.—s. 1, ch. 65-254.

Note.—s. 2-205, U.C.C.



672.206 - Offer and acceptance in formation of contract.

672.206 Offer and acceptance in formation of contract.—

(1) Unless otherwise unambiguously indicated by the language or circumstances:

(a) An offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) An order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

History.—s. 1, ch. 65-254.

Note.—s. 2-206, U.C.C.



672.207 - Additional terms in acceptance or confirmation.

672.207 Additional terms in acceptance or confirmation.—

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) The offer expressly limits acceptance to the terms of the offer;

(b) They materially alter it; or

(c) Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this code.

History.—s. 1, ch. 65-254.

Note.—s. 2-207, U.C.C.



672.208 - Course of performance or practical construction.

672.208 Course of performance or practical construction.—

(1) Where the contract for sale involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection shall be relevant to determine the meaning of the agreement.

(2) The express terms of the agreement and any such course of performance, as well as any course of dealing and usage of trade, shall be construed whenever reasonable as consistent with each other; but when such construction is unreasonable, express terms shall control course of performance and course of performance shall control both course of dealing and usage of trade (s. 671.205).

(3) Subject to the provisions of the next section on modification and waiver, such course of performance shall be relevant to show a waiver or modification of any term inconsistent with such course of performance.

History.—s. 1, ch. 65-254.

Note.—s. 2-208, U.C.C.



672.209 - Modification, rescission, and waiver.

672.209 Modification, rescission, and waiver.—

(1) An agreement modifying a contract within this chapter needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this chapter (s. 672.201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

History.—s. 1, ch. 65-254.

Note.—s. 2-209, U.C.C.



672.210 - Delegation of performance; assignment of rights.

672.210 Delegation of performance; assignment of rights.—

(1) A party may perform her or his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having her or his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in s. 679.4061, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on her or him by her or his contract, or impair materially her or his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor’s due performance of her or his entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller’s interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer’s chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer. A court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of “the contract” is to be construed as barring only the delegation to the assignee of the assignor’s performance.

(5) An assignment of “the contract” or of “all my rights under the contract” or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by her or him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to her or his rights against the assignor demand assurances from the assignee (s. 672.609).

History.—s. 1, ch. 65-254; s. 558, ch. 97-102; s. 12, ch. 2001-198.

Note.—s. 2-210, U.C.C.






Part III - GENERAL OBLIGATION AND CONSTRUCTION OFCONTRACT (ss. 672.301-672.328)

672.301 - General obligations of parties.

672.301 General obligations of parties.—The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.

History.—s. 1, ch. 65-254.

Note.—s. 2-301, U.C.C.



672.302 - Unconscionable contract or clause.

672.302 Unconscionable contract or clause.—

(1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.

History.—s. 1, ch. 65-254.

Note.—s. 2-302, U.C.C.



672.303 - Allocation or division of risks.

672.303 Allocation or division of risks.—Where this chapter allocates a risk or a burden as between the parties “unless otherwise agreed,” the agreement may not only shift the allocation but may also divide the risk or burden.

History.—s. 1, ch. 65-254.

Note.—s. 2-303, U.C.C.



672.304 - Price payable in money, goods, realty, or otherwise.

672.304 Price payable in money, goods, realty, or otherwise.—

(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he or she is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller’s obligations with reference to them are subject to this chapter, but not the transfer of the interest in realty or the transferor’s obligations in connection therewith.

History.—s. 1, ch. 65-254; s. 559, ch. 97-102.

Note.—s. 2-304, U.C.C.



672.305 - Open price term.

672.305 Open price term.—

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if:

(a) Nothing is said as to price; or

(b) The price is left to be agreed by the parties and they fail to agree; or

(c) The price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for her or him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at her or his option treat the contract as canceled or herself or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

History.—s. 1, ch. 65-254; s. 560, ch. 97-102.

Note.—s. 2-305, U.C.C.



672.306 - Output, requirements, and exclusive dealings.

672.306 Output, requirements, and exclusive dealings.—

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

History.—s. 1, ch. 65-254.

Note.—s. 2-306, U.C.C.



672.307 - Delivery in single lot or several lots.

672.307 Delivery in single lot or several lots.—Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

History.—s. 1, ch. 65-254.

Note.—s. 2-307, U.C.C.



672.308 - Absence of specified place for delivery.

672.308 Absence of specified place for delivery.—Unless otherwise agreed:

(1) The place for delivery of goods is the seller’s place of business or if the seller has none his or her residence; but

(2) In a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(3) Documents of title may be delivered through customary banking channels.

History.—s. 1, ch. 65-254; s. 561, ch. 97-102.

Note.—s. 2-308, U.C.C.



672.309 - Absence of specific time provisions; notice of termination.

672.309 Absence of specific time provisions; notice of termination.—

(1) The time for shipment or delivery or any other action under a contract if not provided in this chapter or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

History.—s. 1, ch. 65-254.

Note.—s. 2-309, U.C.C.



672.310 - Open time for payment or running of credit; authority to ship under reservation.

672.310 Open time for payment or running of credit; authority to ship under reservation.—Unless otherwise agreed:

(1) Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(2) If the seller is authorized to send the goods she or he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (s. 672.513); and

(3) If delivery is authorized and made by way of documents of title otherwise than by subsection (2) then payment is due regardless of where the goods are to be received at the time and place at which the buyer is to receive delivery of the tangible documents or at the time the buyer is to receive delivery of the electronic documents and at the seller’s place of business or, if none, the seller’s residence; and

(4) Where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

History.—s. 1, ch. 65-254; s. 562, ch. 97-102; s. 7, ch. 2010-131.

Note.—s. 2-310, U.C.C.



672.311 - Options and cooperation respecting performance.

672.311 Options and cooperation respecting performance.—

(1) An agreement for sale which is otherwise sufficiently definite (s. 672.204(3)) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer’s option and except as otherwise provided in s. 672.319(1)(c) and (3) specifications or arrangements relating to shipment are at the seller’s option.

(3) Where such specification would materially affect the other party’s performance but is not seasonably made or where one party’s cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

(a) Is excused for any resulting delay in his or her own performance; and

(b) May also either proceed to perform in any reasonable manner or after the time for a material part of his or her own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

History.—s. 1, ch. 65-254; s. 563, ch. 97-102.

Note.—s. 2-311, U.C.C.



672.312 - Warranty of title and against infringement; buyer’s obligation against infringement.

672.312 Warranty of title and against infringement; buyer’s obligation against infringement.—

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that:

(a) The title conveyed shall be good, and its transfer rightful; and

(b) The goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in herself or himself or that the seller is purporting to sell only such right or title as she or he or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

History.—s. 1, ch. 65-254; s. 564, ch. 97-102.

Note.—s. 2-312, U.C.C.



672.313 - Express warranties by affirmation, promise, description, sample.

672.313 Express warranties by affirmation, promise, description, sample.—

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as “warrant” or “guarantee” or that the seller have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller’s opinion or commendation of the goods does not create a warranty.

History.—s. 1, ch. 65-254; s. 565, ch. 97-102.

Note.—s. 2-313, U.C.C.



672.314 - Implied warranty; merchantability; usage of trade.

672.314 Implied warranty; merchantability; usage of trade.—

(1) Unless excluded or modified (s. 672.316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as:

(a) Pass without objection in the trade under the contract description; and

(b) In the case of fungible goods, are of fair average quality within the description; and

(c) Are fit for the ordinary purposes for which such goods are used; and

(d) Run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) Are adequately contained, packaged, and labeled as the agreement may require; and

(f) Conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (s. 672.316) other implied warranties may arise from course of dealing or usage of trade.

History.—s. 1, ch. 65-254.

Note.—s. 2-314, U.C.C.



672.315 - Implied warranty; fitness for particular purpose.

672.315 Implied warranty; fitness for particular purpose.—Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller’s skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

History.—s. 1, ch. 65-254.

Note.—s. 2-315, U.C.C.; supersedes s. 578.13.



672.316 - Exclusion or modification of warranties.

672.316 Exclusion or modification of warranties.—

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but, subject to the provisions of this chapter on parol or extrinsic evidence (s. 672.202), negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it, the language must mention merchantability and in case of a writing must be conspicuous; and, to exclude or modify any implied warranty of fitness, the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that “There are no warranties which extend beyond the description on the face hereof.”

(3) Notwithstanding subsection (2):

(a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like “as is” or “with all faults” or other language which in common understanding calls the buyer’s attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) When the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods, there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) An implied warranty can also be excluded or modified by a course of dealing or course of performance or usage of trade.

(d) In a transaction involving the sale of cattle or hogs, there is no implied warranty that the cattle or hogs are free from sickness or disease. However, no exemption applies in cases where the seller knowingly sells cattle or hogs that are diseased.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this chapter on liquidation or limitation of damages and on contractual modification of remedy (ss. 672.718 and 672.719).

(5) The procurement, processing, storage, distribution, or use of whole blood, plasma, blood products, and blood derivatives for the purpose of injecting or transfusing the same, or any of them, into the human body for any purpose whatsoever is declared to be the rendering of a service by any person participating therein and does not constitute a sale, whether or not any consideration is given therefor; and the implied warranties of merchantability and fitness for a particular purpose are not applicable.

(6) The procurement, processing, testing, storing, or providing of human tissue and organs for human transplant, by an institution qualified for such purposes, is the rendering of a service; and such service does not constitute the sale of goods or products to which implied warranties of merchantability or fitness for a particular purpose are applicable. No implied warranties exist as to defects which cannot be detected, removed, or prevented by reasonable use of available scientific procedures or techniques.

History.—s. 1, ch. 65-254; s. 1, ch. 69-157; s. 1, ch. 79-141; s. 2, ch. 84-264; s. 566, ch. 97-102; s. 1, ch. 2003-74.

Note.—s. 2-316, U.C.C.



672.317 - Cumulation and conflict of warranties express or implied.

672.317 Cumulation and conflict of warranties express or implied.—Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(2) A sample from an existing bulk displaces inconsistent general language of description.

(3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

History.—s. 1, ch. 65-254.

Note.—s. 2-317, U.C.C.



672.318 - Third-party beneficiaries of warranties express or implied.

672.318 Third-party beneficiaries of warranties express or implied.—A seller’s warranty whether express or implied extends to any natural person who is in the family or household of his or her buyer, who is a guest in his or her home or who is an employee, servant or agent of his or her buyer if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude nor limit the operation of this section.

History.—s. 1, ch. 65-254; s. 1, ch. 67-574; s. 567, ch. 97-102.

Note.—s. 2-318, U.C.C.



672.319 - “F.O.B.” and “F.A.S.” terms.

672.319 “F.O.B.” and “F.A.S.” terms.—

(1) Unless otherwise agreed the term “F.O.B.” (which means “free on board”) at a named place, even though used only in connection with the stated price, is a delivery term under which:

(a) When the term is “F.O.B. the place of shipment,” the seller must at that place ship the goods in the manner provided in this chapter (s. 672.504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) When the term is “F.O.B. the place of destination,” the seller must at her or his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this chapter (s. 672.503);

(c) When under either (a) or (b) the term is also “F.O.B. vessel, car or other vehicle,” the seller must in addition at her or his own expense and risk load the goods on board. If the term is “F.O.B. vessel” the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this chapter on the form of bill of lading (s. 672.323).

(2) Unless otherwise agreed the term “F.A.S. vessel” (which means “free alongside”) at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:

(a) At her or his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) Obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1)(a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is “F.A.S.” or “F.O.B. the loading berth of the vessel” and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this chapter (s. 672.311). The seller may also at her or his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term “F.O.B. vessel” or “F.A.S.” unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

History.—s. 1, ch. 65-254; s. 568, ch. 97-102.

Note.—s. 2-319, U.C.C.



672.320 - “C.I.F.” and “C. & F.” terms.

672.320 “C.I.F.” and “C. & F.” terms.—

(1) The term “C.I.F.” means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term “C. & F.” or “C.F.” means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to:

(a) Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) Load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then-current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) Forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer’s rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

History.—s. 1, ch. 65-254; s. 569, ch. 97-102.

Note.—s. 2-320, U.C.C.



672.321 - C.I.F. or C. & F.; “net landed weights”; “payment on arrival”; warranty of condition on arrival.

672.321 C.I.F. or C. & F.; “net landed weights”; “payment on arrival”; warranty of condition on arrival.—Under a contract containing a term C.I.F. or C. & F.:

(1) Where the price is based on or is to be adjusted according to “net landed weights,” “delivered weights,” “out turn” quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

History.—s. 1, ch. 65-254.

Note.—s. 2-321, U.C.C.



672.322 - Delivery “ex-ship.”

672.322 Delivery “ex-ship.”—

(1) Unless otherwise agreed a term for delivery of goods “ex-ship” (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed:

(a) The seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) The risk of loss does not pass to the buyer until the goods leave the ship’s tackle or are otherwise properly unloaded.

History.—s. 1, ch. 65-254.

Note.—s. 2-322, U.C.C.



672.323 - Form of bill of lading required in overseas shipment; “overseas.”

672.323 Form of bill of lading required in overseas shipment; “overseas.”—

(1) Where the contract contemplates overseas shipment and contains a term “C.I.F.” or “C. & F. or F.O.B. vessel,” the seller unless otherwise agreed shall obtain a negotiable bill of lading stating that the goods have been loaded in board or, in the case of a term “C.I.F.” or “C. & F.,” received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

(a) Due tender of a single part is acceptable within the provisions of this chapter on cure of improper delivery (s. 672.508(1)); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is “overseas” insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deepwater commerce.

History.—s. 1, ch. 65-254; s. 8, ch. 2010-131.

Note.—s. 2-323, U.C.C.



672.324 - “No arrival, no sale” term.

672.324 “No arrival, no sale” term.—Under a term “no arrival, no sale” or terms of like meaning, unless otherwise agreed:

(1) The seller must properly ship conforming goods and if they arrive by any means the seller must tender them on arrival but she or he assumes no obligation that the goods will arrive unless she or he has caused the nonarrival; and

(2) Where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (s. 672.613).

History.—s. 1, ch. 65-254; s. 570, ch. 97-102.

Note.—s. 2-324, U.C.C.



672.325 - “Letter of credit” term; “confirmed credit.”

672.325 “Letter of credit” term; “confirmed credit.”—

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer’s obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term “letter of credit” or “banker’s credit” in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term “confirmed credit” means that the credit must also carry the direct obligation of such an agency which does business in the seller’s financial market.

History.—s. 1, ch. 65-254; s. 571, ch. 97-102.

Note.—s. 2-325, U.C.C.



672.326 - Sale on approval and sale or return; rights of creditors.

672.326 Sale on approval and sale or return; rights of creditors.—

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

(a) A “sale on approval” if the goods are delivered primarily for use, and

(b) A “sale or return” if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer’s creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer’s possession.

(3) Any “or return” term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this chapter (s. 672.201) and as contradicting the sale aspect of the contract within the provisions of this chapter on parol or extrinsic evidence (s. 672.202).

History.—s. 1, ch. 65-254; s. 572, ch. 97-102; s. 13, ch. 2001-198.

Note.—s. 2-326, U.C.C.



672.327 - Special incidents of sale on approval and sale or return.

672.327 Special incidents of sale on approval and sale or return.—

(1) Under a sale on approval unless otherwise agreed:

(a) Although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) Use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) After due notification of election to return, the return is at the seller’s risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed:

(a) The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) The return is at the buyer’s risk and expense.

History.—s. 1, ch. 65-254.

Note.—s. 2-327, U.C.C.



672.328 - Sale by auction.

672.328 Sale by auction.—

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer’s announcement of completion of the sale, but a bidder’s retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller’s behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

History.—s. 1, ch. 65-254; s. 573, ch. 97-102.

Note.—s. 2-328, U.C.C.






Part IV - TITLE, CREDITORS, AND GOOD FAITH PURCHASERS (ss. 672.401-672.403)

672.401 - Passing of title; reservation for security; limited application of this section.

672.401 Passing of title; reservation for security; limited application of this section.—Each provision of this chapter with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this chapter and matters concerning title become material the following rules apply:

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (s. 672.501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this code. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the chapter on secured transactions (chapter 679), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes her or his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading:

(a) If the contract requires or authorizes the seller to send the goods to the buyer but does not require him or her to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) If the contract requires delivery at destination, title passes on tender there.

(3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods:

(a) If the seller is to deliver a tangible document of title, title passes at the time when and the place where he or she delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b) If the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a “sale.”

History.—s. 1, ch. 65-254; s. 574, ch. 97-102; s. 9, ch. 2010-131.

Note.—s. 2-401, U.C.C.



672.402 - Rights of seller’s creditors against sold goods.

672.402 Rights of seller’s creditors against sold goods.—

(1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer’s rights to recover the goods under this chapter (ss. 672.502 and 672.716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him or her a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this chapter shall be deemed to impair the rights of creditors of the seller:

(a) Under the provisions of the chapter on secured transactions (chapter 679); or

(b) Where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this chapter constitute the transaction a fraudulent transfer or voidable preference.

History.—s. 1, ch. 65-254; s. 575, ch. 97-102.

Note.—s. 2-402, U.C.C.



672.403 - Power to transfer; good faith purchase of goods; “entrusting.”

672.403 Power to transfer; good faith purchase of goods; “entrusting.”—

(1) A purchaser of goods acquires all title which her or his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though:

(a) The transferor was deceived as to the identity of the purchaser, or

(b) The delivery was in exchange for a check which is later dishonored, or

(c) It was agreed that the transaction was to be a “cash sale,” or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives the merchant power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) “Entrusting” includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor’s disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the chapters on secured transactions (chapter 679) and documents of title (chapter 677).

History.—s. 1, ch. 65-254; s. 2, ch. 93-77; s. 576, ch. 97-102.

Note.—s. 2-403, U.C.C.; supersedes s. 673.09.






Part V - PERFORMANCE (ss. 672.501-672.515)

672.501 - Insurable interest in goods; manner of identification of goods.

672.501 Insurable interest in goods; manner of identification of goods.—

(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and the buyer has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs:

(a) When the contract is made if it is for the sale of goods already existing and identified;

(b) If the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c) When the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within 12 months after contracting or for the sale of crops to be harvested within 12 months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him or her and where the identification is by the seller alone he or she may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

History.—s. 1, ch. 65-254; s. 577, ch. 97-102.

Note.—s. 2-501, U.C.C.



672.502 - Buyer’s right to goods on seller’s repudiation, failure to deliver, or insolvency.

672.502 Buyer’s right to goods on seller’s repudiation, failure to deliver, or insolvency.—

(1) Subject to subsections (2) and (3), and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which she or he has a special property under the provisions of the immediately preceding section may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a) In the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) In all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(2) The buyer’s right to recover the goods under paragraph (1)(a) vests upon acquisition of a special property, even if the seller has not then repudiated or failed to deliver.

(3) If the identification creating her or his special property has been made by the buyer she or he acquires the right to recover the goods only if they conform to the contract for sale.

History.—s. 1, ch. 65-254; s. 578, ch. 97-102; s. 14, ch. 2001-198.

Note.—s. 2-502, U.C.C.



672.503 - Manner of seller’s tender of delivery.

672.503 Manner of seller’s tender of delivery.—

(1) Tender of delivery requires that the seller put and hold conforming goods at the buyer’s disposition and give the buyer any notification reasonably necessary to enable him or her to take delivery. The manner, time and place for tender are determined by the agreement and this chapter, and in particular:

(a) Tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) Unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within the next section respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that he or she comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved:

(a) Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer’s right to possession of the goods; but

(b) Tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and, except as otherwise provided in chapter 679, receipt by the bailee of notification of the buyer’s rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents:

(a) He or she shall tender all such documents in correct form, except as provided in this chapter with respect to bills of lading in a set (s. 672.323(2)); and

(b) Tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection.

History.—s. 1, ch. 65-254; s. 579, ch. 97-102; s. 10, ch. 2010-131.

Note.—s. 2-503, U.C.C.



672.504 - Shipment by seller.

672.504 Shipment by seller.—Where the seller is required or authorized to send the goods to the buyer and the contract does not require her or him to deliver them at a particular destination, then unless otherwise agreed the seller must:

(1) Put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(2) Obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(3) Promptly notify the buyer of the shipment.

Failure to notify the buyer under subsection (3) or to make a proper contract under subsection (1) is a ground for rejection only if material delay or loss ensues.

History.—s. 1, ch. 65-254; s. 580, ch. 97-102.

Note.—s. 2-504, U.C.C.



672.505 - Seller’s shipment under reservation.

672.505 Seller’s shipment under reservation.—

(1) Where the seller has identified goods to the contract by or before shipment:

(a) His or her procurement of a negotiable bill of lading to his or her own order or otherwise reserves in him or her a security interest in the goods. His or her procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller’s expectation of transferring that interest to the person named.

(b) A nonnegotiable bill of lading to himself or herself or his or her nominee reserves possession of the goods as security but except in a case of conditional delivery (s. 672.507(2)) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller’s powers as a holder of a negotiable document of title.

History.—s. 1, ch. 65-254; s. 581, ch. 97-102; s. 11, ch. 2010-131.

Note.—s. 2-505, U.C.C.



672.506 - Rights of financing agency.

672.506 Rights of financing agency.—

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper’s right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

History.—s. 1, ch. 65-254; s. 12, ch. 2010-131.

Note.—s. 2-506, U.C.C.



672.507 - Effect of seller’s tender; delivery on condition.

672.507 Effect of seller’s tender; delivery on condition.—

(1) Tender of delivery is a condition to the buyer’s duty to accept the goods and, unless otherwise agreed, to the buyer’s duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, the buyer’s right as against the seller to retain or dispose of them is conditional upon her or his making the payment due.

History.—s. 1, ch. 65-254; s. 582, ch. 97-102.

Note.—s. 2-507, U.C.C.



672.508 - Cure by seller of improper tender or delivery; replacement.

672.508 Cure by seller of improper tender or delivery; replacement.—

(1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his or her intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he or she seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

History.—s. 1, ch. 65-254; s. 583, ch. 97-102.

Note.—s. 2-508, U.C.C.



672.509 - Risk of loss in the absence of breach.

672.509 Risk of loss in the absence of breach.—

(1) Where the contract requires or authorizes the seller to ship the goods by carrier:

(a) If it does not require her or him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (s. 672.505); but

(b) If it does require her or him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

(a) On her or his receipt of possession or control of a negotiable document of title covering the goods; or

(b) On acknowledgment by the bailee of the buyer’s right to possession of the goods; or

(c) After her or his receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in s. 672.503(4)(b).

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on her or his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this chapter on sale on approval (s. 672.327) and on effect of breach on risk of loss (s. 672.510).

History.—s. 1, ch. 65-254; s. 584, ch. 97-102; s. 13, ch. 2010-131.

Note.—s. 2-509, U.C.C.



672.510 - Effect of breach on risk of loss.

672.510 Effect of breach on risk of loss.—

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he or she may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him or her, the seller may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

History.—s. 1, ch. 65-254; s. 585, ch. 97-102.

Note.—s. 2-510, U.C.C.



672.511 - Tender of payment by buyer; payment by check.

672.511 Tender of payment by buyer; payment by check.—

(1) Unless otherwise agreed tender of payment is a condition to the seller’s duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this code on the effect of an instrument on an obligation (s. 673.3101), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

History.—s. 1, ch. 65-254; s. 6, ch. 92-82.

Note.—s. 2-511, U.C.C.



672.512 - Payment by buyer before inspection.

672.512 Payment by buyer before inspection.—

(1) Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless:

(a) The nonconformity appears without inspection; or

(b) Despite tender of the required documents the circumstances would justify injunction against honor under the provisions of s. 675.109(2).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer’s right to inspect or any of her or his remedies.

History.—s. 1, ch. 65-254; s. 586, ch. 97-102; s. 3, ch. 99-137.

Note.—s. 2-512, U.C.C.



672.513 - Buyer’s right to inspection of goods.

672.513 Buyer’s right to inspection of goods.—

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this chapter on C.I.F. contracts (s. 672.321(3)), the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

(a) For delivery “C.O.D.” or on other like terms; or

(b) For payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

History.—s. 1, ch. 65-254.

Note.—s. 2-513, U.C.C.



672.514 - When documents deliverable on acceptance; when on payment.

672.514 When documents deliverable on acceptance; when on payment.—Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than 3 days after presentment; otherwise, only on payment.

History.—s. 1, ch. 65-254.

Note.—s. 2-514, U.C.C.



672.515 - Preserving evidence of goods in dispute.

672.515 Preserving evidence of goods in dispute.—In furtherance of the adjustment of any claim or dispute:

(1) Either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(2) The parties may agree to a third-party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

History.—s. 1, ch. 65-254.

Note.—s. 2-515, U.C.C.






Part VI - BREACH, REPUDIATION, AND EXCUSE (ss. 672.601-672.616)

672.601 - Buyer’s rights on improper delivery.

672.601 Buyer’s rights on improper delivery.—Subject to the provisions of this chapter on breach in installment contracts (s. 672.612) and unless otherwise agreed under the sections on contractual limitations of remedy (ss. 672.718 and 672.719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

(1) Reject the whole; or

(2) Accept the whole; or

(3) Accept any commercial unit or units and reject the rest.

History.—s. 1, ch. 65-254.

Note.—s. 2-601, U.C.C.



672.602 - Manner and effect of rightful rejection.

672.602 Manner and effect of rightful rejection.—

(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two following sections on rejected goods (ss. 672.603 and 672.604):

(a) After rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) If the buyer has before rejection taken physical possession of goods in which he or she does not have a security interest under the provisions of this chapter (s. 672.711(3)), the buyer is under a duty after rejection to hold them with reasonable care at the seller’s disposition for a time sufficient to permit the seller to remove them; but

(c) The buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller’s rights with respect to goods wrongfully rejected are governed by the provisions of this chapter on seller’s remedies in general (s. 672.703).

History.—s. 1, ch. 65-254; s. 587, ch. 97-102.

Note.—s. 2-602, U.C.C.



672.603 - Merchant buyer’s duties as to rightfully rejected goods.

672.603 Merchant buyer’s duties as to rightfully rejected goods.—

(1) Subject to any security interest in the buyer (s. 672.711(3)) when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in her or his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller’s account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), she or he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding 10 percent on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

History.—s. 1, ch. 65-254; s. 588, ch. 97-102.

Note.—s. 2-603, U.C.C.



672.604 - Buyer’s options as to salvage of rightfully rejected goods.

672.604 Buyer’s options as to salvage of rightfully rejected goods.—Subject to the provisions of the immediately preceding section on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller’s account or reship them to him or her or resell them for the seller’s account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.

History.—s. 1, ch. 65-254; s. 589, ch. 97-102.

Note.—s. 2-604, U.C.C.



672.605 - Waiver of buyer’s objections by failure to particularize.

672.605 Waiver of buyer’s objections by failure to particularize.—

(1) The buyer’s failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes the buyer from relying on the unstated defect to justify rejection or to establish breach:

(a) Where the seller could have cured it if stated seasonably; or

(b) Between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

History.—s. 1, ch. 65-254; s. 590, ch. 97-102; s. 14, ch. 2010-131.

Note.—s. 2-605, U.C.C.



672.606 - What constitutes acceptance of goods.

672.606 What constitutes acceptance of goods.—

(1) Acceptance of goods occurs when the buyer:

(a) After a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that the buyer will take or retain them in spite of their nonconformity; or

(b) Fails to make an effective rejection (s. 672.602(1)), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) Does any act inconsistent with the seller’s ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by her or him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

History.—s. 1, ch. 65-254; s. 591, ch. 97-102.

Note.—s. 2-606, U.C.C.



672.607 - Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

672.607 Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.—

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this chapter for nonconformity.

(3) Where a tender has been accepted:

(a) The buyer must within a reasonable time after he or she discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) If the claim is one for infringement or the like (s. 672.312(3)) and the buyer is sued as a result of such a breach he or she must so notify the seller within a reasonable time after he or she receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his or her seller is answerable over:

(a) The buyer may give his or her seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he or she will be bound in any action against him or her by his or her buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he or she is so bound.

(b) If the claim is one for infringement or the like (s. 672.312(3)) the original seller may demand in writing that his or her buyer turn over to him or her control of the litigation including settlement or else be barred from any remedy over and if he or she also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (s. 672.312(3)).

History.—s. 1, ch. 65-254; s. 592, ch. 97-102.

Note.—s. 2-607, U.C.C.



672.608 - Revocation of acceptance in whole or in part.

672.608 Revocation of acceptance in whole or in part.—

(1) The buyer may revoke her or his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to her or him if she or he has accepted it:

(a) On the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of such nonconformity if her or his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller’s assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if she or he had rejected them.

History.—s. 1, ch. 65-254; s. 593, ch. 97-102.

Note.—s. 2-608, U.C.C.



672.609 - Right to adequate assurance of performance.

672.609 Right to adequate assurance of performance.—

(1) A contract for sale imposes an obligation on each party that the other’s expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he or she receives such assurance may if commercially reasonable suspend any performance for which he or she has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party’s right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding 30 days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

History.—s. 1, ch. 65-254; s. 594, ch. 97-102.

Note.—s. 2-609, U.C.C.



672.610 - Anticipatory repudiation.

672.610 Anticipatory repudiation.—When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:

(1) For a commercially reasonable time await performance by the repudiating party; or

(2) Resort to any remedy for breach (s. 672.703 or s. 672.711), even though the aggrieved party has notified the repudiating party that she or he would await the latter’s performance and has urged retraction; and

(3) In either case suspend her or his own performance or proceed in accordance with the provisions of this chapter on the seller’s right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (s. 672.704).

History.—s. 1, ch. 65-254; s. 595, ch. 97-102.

Note.—s. 2-610, U.C.C.



672.611 - Retraction of anticipatory repudiation.

672.611 Retraction of anticipatory repudiation.—

(1) Until the repudiating party’s next performance is due he or she can retract his or her repudiation unless the aggrieved party has since the repudiation canceled or materially changed position or otherwise indicated that he or she considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this chapter (s. 672.609).

(3) Retraction reinstates the repudiating party’s rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

History.—s. 1, ch. 65-254; s. 596, ch. 97-102.

Note.—s. 2-611, U.C.C.



672.612 - “Installment contract”; breach.

672.612 “Installment contract”; breach.—

(1) An “installment contract” is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause “each delivery is a separate contract” or its equivalent.

(2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if she or he accepts a nonconforming installment without seasonably notifying of cancellation or if she or he brings an action with respect only to past installments or demands performance as to future installments.

History.—s. 1, ch. 65-254; s. 597, ch. 97-102.

Note.—s. 2-612, U.C.C.



672.613 - Casualty to identified goods.

672.613 Casualty to identified goods.—Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a “no arrival, no sale” term (s. 672.324) then:

(1) If the loss is total the contract is avoided; and

(2) If the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

History.—s. 1, ch. 65-254; s. 598, ch. 97-102.

Note.—s. 2-613, U.C.C.



672.614 - Substituted performance.

672.614 Substituted performance.—

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer’s obligation unless the regulation is discriminatory, oppressive or predatory.

History.—s. 1, ch. 65-254.

Note.—s. 2-614, U.C.C.



672.615 - Excuse by failure of presupposed conditions.

672.615 Excuse by failure of presupposed conditions.—Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(1) Delay in delivery or nondelivery in whole or in part by a seller who complies with subsections (2) and (3) is not a breach of her or his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(2) Where the causes mentioned in subsection (1) affect only a part of the seller’s capacity to perform, the seller must allocate production and deliveries among her or his customers but may at her or his option include regular customers not then under contract as well as the seller’s own requirements for further manufacture. The seller may so allocate in any manner which is fair and reasonable.

(3) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under subsection (2), of the estimated quota thus made available for the buyer.

History.—s. 1, ch. 65-254; s. 599, ch. 97-102.

Note.—s. 2-615, U.C.C.



672.616 - Procedure on notice claiming excuse.

672.616 Procedure on notice claiming excuse.—

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this chapter relating to breach of installment contracts (s. 672.612), then also as to the whole:

(a) Terminate and thereby discharge any unexecuted portion of the contract; or

(b) Modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding 30 days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

History.—s. 1, ch. 65-254; s. 600, ch. 97-102.

Note.—s. 2-616, U.C.C.






Part VII - REMEDIES (ss. 672.701-672.724)

672.701 - Remedies for breach of collateral contracts not impaired.

672.701 Remedies for breach of collateral contracts not impaired.—Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this chapter.

History.—s. 1, ch. 65-254.

Note.—s. 2-701, U.C.C.



672.702 - Seller’s remedies on discovery of buyer’s insolvency.

672.702 Seller’s remedies on discovery of buyer’s insolvency.—

(1) Where the seller discovers the buyer to be insolvent the seller may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this chapter (s. 672.705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent the seller may reclaim the goods upon demand made within 10 days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within 3 months before delivery the 10-day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer’s fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller’s right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser under this chapter (s. 672.403). Successful reclamation of goods excludes all other remedies with respect to them.

History.—s. 1, ch. 65-254; s. 4, ch. 79-398; s. 601, ch. 97-102.

Note.—s. 2-702, U.C.C.



672.703 - Seller’s remedies in general.

672.703 Seller’s remedies in general.—Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (s. 672.612), then also with respect to the whole undelivered balance, the aggrieved seller may:

(1) Withhold delivery of such goods;

(2) Stop delivery by any bailee as hereafter provided (s. 672.705);

(3) Proceed under the next section respecting goods still unidentified to the contract;

(4) Resell and recover damages as hereafter provided (s. 672.706);

(5) Recover damages for nonacceptance (s. 672.708) or in a proper case the price (s. 672.709);

(6) Cancel.

History.—s. 1, ch. 65-254.

Note.—s. 2-703, U.C.C.



672.704 - Seller’s right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

672.704 Seller’s right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.—

(1) An aggrieved seller under the preceding section may:

(a) Identify to the contract conforming goods not already identified if at the time the seller learned of the breach they are in her or his possession or control;

(b) Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

History.—s. 1, ch. 65-254; s. 602, ch. 97-102.

Note.—s. 2-704, U.C.C.



672.705 - Seller’s stoppage of delivery in transit or otherwise.

672.705 Seller’s stoppage of delivery in transit or otherwise.—

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he or she discovers the buyer to be insolvent (s. 672.702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until:

(a) Receipt of the goods by the buyer; or

(b) Acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) Such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) Negotiation to the buyer of any negotiable document of title covering the goods.

(3)(a) To stop delivery the seller shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee shall hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

History.—s. 1, ch. 65-254; s. 603, ch. 97-102; s. 15, ch. 2010-131.

Note.—s. 2-705, U.C.C.; supersedes s. 678.51.



672.706 - Seller’s resale including contract for resale.

672.706 Seller’s resale including contract for resale.—

(1) Under the conditions stated in s. 672.703 on seller’s remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this chapter (s. 672.710), but less expenses saved in consequence of the buyer’s breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of her or his intention to resell.

(4) Where the resale is at public sale:

(a) Only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) It must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) If the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) The seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (s. 672.707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of her or his security interest, as hereinafter defined (s. 672.711(3)).

History.—s. 1, ch. 65-254; s. 604, ch. 97-102.

Note.—s. 2-706, U.C.C.



672.707 - “Person in the position of a seller.”

672.707 “Person in the position of a seller.”—

(1) A “person in the position of a seller” includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his or her principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this chapter withhold or stop delivery (s. 672.705) and resell (s. 672.706) and recover incidental damages (s. 672.710).

History.—s. 1, ch. 65-254; s. 605, ch. 97-102.

Note.—s. 2-707, U.C.C.



672.708 - Seller’s damages for nonacceptance or repudiation.

672.708 Seller’s damages for nonacceptance or repudiation.—

(1) Subject to subsection (2) and to the provisions of this chapter with respect to proof of market price (s. 672.723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this chapter (s. 672.710), but less expenses saved in consequence of the buyer’s breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this chapter (s. 672.710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

History.—s. 1, ch. 65-254.

Note.—s. 2-708, U.C.C.



672.709 - Action for the price.

672.709 Action for the price.—

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price:

(a) Of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) Of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price she or he must hold for the buyer any goods which have been identified to the contract and are still in her or his control except that if resale becomes possible the seller may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles her or him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (s. 672.610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under the preceding section.

History.—s. 1, ch. 65-254; s. 606, ch. 97-102.

Note.—s. 2-709, U.C.C.



672.710 - Seller’s incidental damages.

672.710 Seller’s incidental damages.—Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer’s breach, in connection with return or resale of the goods or otherwise resulting from the breach.

History.—s. 1, ch. 65-254.

Note.—s. 2-710, U.C.C.



672.711 - Buyer’s remedies in general; buyer’s security interest in rejected goods.

672.711 Buyer’s remedies in general; buyer’s security interest in rejected goods.—

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (s. 672.612), the buyer may cancel and whether or not he or she has done so may in addition to recovering so much of the price as has been paid:

(a) “Cover” and have damages under the next section as to all the goods affected whether or not they have been identified to the contract; or

(b) Recover damages for nondelivery as provided in this chapter (s. 672.713).

(2) Where the seller fails to deliver or repudiates the buyer may also:

(a) If the goods have been identified recover them as provided in this chapter (s. 672.502); or

(b) In a proper case obtain specific performance or replevy the goods as provided in this chapter (s. 672.716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his or her possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (s. 672.706).

History.—s. 1, ch. 65-254; s. 607, ch. 97-102.

Note.—s. 2-711, U.C.C.



672.712 - “Cover”; buyer’s procurement of substitute goods.

672.712 “Cover”; buyer’s procurement of substitute goods.—

(1) After a breach within the preceding section the buyer may “cover” by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (s. 672.715), but less expenses saved in consequence of the seller’s breach.

(3) Failure of the buyer to effect cover within this section does not bar her or him from any other remedy.

History.—s. 1, ch. 65-254; s. 608, ch. 97-102.

Note.—s. 2-712, U.C.C.



672.713 - Buyer’s damages for nondelivery or repudiation.

672.713 Buyer’s damages for nondelivery or repudiation.—

(1) Subject to the provisions of this chapter with respect to proof of market price (s. 672.723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this chapter (s. 672.715), but less expenses saved in consequence of the seller’s breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

History.—s. 1, ch. 65-254.

Note.—s. 2-713, U.C.C.



672.714 - Buyer’s damages for breach in regard to accepted goods.

672.714 Buyer’s damages for breach in regard to accepted goods.—

(1) Where the buyer has accepted goods and given notification (s. 672.607(3)) he or she may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller’s breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

History.—s. 1, ch. 65-254; s. 609, ch. 97-102.

Note.—s. 2-714, U.C.C.



672.715 - Buyer’s incidental and consequential damages.

672.715 Buyer’s incidental and consequential damages.—

(1) Incidental damages resulting from the seller’s breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller’s breach include:

(a) Any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

History.—s. 1, ch. 65-254.

Note.—s. 2-715, U.C.C.



672.716 - Buyer’s right to specific performance or replevin.

672.716 Buyer’s right to specific performance or replevin.—

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort she or he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer’s right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

History.—s. 1, ch. 65-254; s. 610, ch. 97-102; s. 15, ch. 2001-198.

Note.—s. 2-716, U.C.C.



672.717 - Deduction of damages from the price.

672.717 Deduction of damages from the price.—The buyer on notifying the seller of her or his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

History.—s. 1, ch. 65-254; s. 611, ch. 97-102.

Note.—s. 2-717, U.C.C.



672.718 - Liquidation or limitation of damages; deposits.

672.718 Liquidation or limitation of damages; deposits.—

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer’s breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(a) The amount to which the seller is entitled by virtue of terms liquidating the seller’s damages in accordance with subsection (1), or

(b) In the absence of such terms, 20 percent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer’s right to restitution under subsection (2) is subject to offset to the extent that the seller establishes:

(a) A right to recover damages under the provisions of this chapter other than subsection (1), and

(b) The amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer’s breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this chapter on resale by an aggrieved seller (s. 672.706).

History.—s. 1, ch. 65-254; s. 612, ch. 97-102.

Note.—s. 2-718, U.C.C.



672.719 - Contractual modification or limitation of remedy.

672.719 Contractual modification or limitation of remedy.—

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages:

(a) The agreement may provide for remedies in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter, as by limiting the buyer’s remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this code.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

History.—s. 1, ch. 65-254.

Note.—s. 2-719, U.C.C.



672.720 - Effect of “cancellation” or “rescission” on claims for antecedent breach.

672.720 Effect of “cancellation” or “rescission” on claims for antecedent breach.—Unless the contrary intention clearly appears, expressions of “cancellation” or “rescission” of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

History.—s. 1, ch. 65-254.

Note.—s. 2-720, U.C.C.



672.721 - Remedies for fraud.

672.721 Remedies for fraud.—Remedies for material misrepresentation or fraud include all remedies available under this chapter for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

History.—s. 1, ch. 65-254.

Note.—s. 2-721, U.C.C.



672.722 - Who can sue third parties for injury to goods.

672.722 Who can sue third parties for injury to goods.—Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract:

(1) A right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, her or his suit or settlement is, subject to her or his own interest, as a fiduciary for the other party to the contact;

(3) Either party may with the consent of the other sue for the benefit of whom it may concern.

History.—s. 1, ch. 65-254; s. 613, ch. 97-102.

Note.—s. 2-722, U.C.C.



672.723 - Proof of market price; time and place.

672.723 Proof of market price; time and place.—

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (s. 672.708 or s. 672.713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this chapter is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this chapter offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

History.—s. 1, ch. 65-254; s. 614, ch. 97-102.

Note.—s. 2-723, U.C.C.



672.724 - Admissibility of market quotations.

672.724 Admissibility of market quotations.—Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

History.—s. 1, ch. 65-254.

Note.—s. 2-724, U.C.C.









Chapter 673 - UNIFORM COMMERCIAL CODE: NEGOTIABLE INSTRUMENTS

Part I - GENERAL PROVISIONS AND DEFINITIONS (ss. 673.1011-673.1191)

673.1011 - Short title.

673.1011 Short title.—This chapter may be cited as the “Uniform Commercial Code—Negotiable Instruments.”

History.—s. 2, ch. 92-82.



673.1021 - Subject matter.

673.1021 Subject matter.—

(1) This chapter applies to negotiable instruments. It does not apply to money, to payment orders governed by chapter 670, or to securities governed by chapter 678.

(2) If there is conflict between this chapter and chapter 674 or chapter 679, chapters 674 and 679 govern.

(3) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.

History.—s. 2, ch. 92-82.



673.1031 - Definitions.

673.1031 Definitions.—

(1) In this chapter, the term:

(a) “Acceptor” means a drawee who has accepted a draft.

(b) “Drawee” means a person ordered in a draft to make payment.

(c) “Drawer” means a person who signs or is identified in a draft as a person ordering payment.

(d) “Good faith” means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(e) “Maker” means a person who signs or is identified in a note as a person undertaking to pay.

(f) “Order” means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(g) “Ordinary care,” in the case of a person engaged in business, means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank’s prescribed procedures and the bank’s procedures do not vary unreasonably from general banking usage not disapproved by this chapter or chapter 674.

(h) “Party” means a party to an instrument.

(i) “Promise” means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(j) “Prove,” with respect to a fact, means to meet the burden of establishing the fact (s. 671.201(8)).

(k) “Remitter” means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(2) Other definitions applying to this chapter and the sections in which they appear are:

“Acceptance,” s. 673.4091.

“Accommodated party,” s. 673.4191.

“Accommodation party,” s. 673.4191.

“Alteration,” s. 673.4071.

“Anomalous indorsement,” s. 673.2051.

“Blank indorsement,” s. 673.2051.

“Cashier’s check,” s. 673.1041.

“Certificate of deposit,” s. 673.1041.

“Certified check,” s. 673.4091.

“Check,” s. 673.1041.

“Consideration,” s. 673.3031.

“Draft,” s. 673.1041.

“Holder in due course,” s. 673.3021.

“Incomplete instrument,” s. 673.1151.

“Indorsement,” s. 673.2041.

“Indorser,” s. 673.2041.

“Instrument,” s. 673.1041.

“Issue,” s. 673.1051.

“Issuer,” s. 673.1051.

“Negotiable instrument,” s. 673.1041.

“Negotiation,” s. 673.2011.

“Note,” s. 673.1041.

“Payable at a definite time,” s. 673.1081.

“Payable on demand,” s. 673.1081.

“Payable to bearer,” s. 673.1091.

“Payable to order,” s. 673.1091.

“Payment,” s. 673.6021.

“Person entitled to enforce,” s. 673.3011.

“Presentment,” s. 673.5011.

“Reacquisition,” s. 673.2071.

“Special indorsement,” s. 673.2051.

“Teller’s check,” s. 673.1041.

“Transfer of instrument,” s. 673.2031.

“Traveler’s check,” s. 673.1041.

“Value,” s. 673.3031.

(3) The following definitions in other chapters apply to this chapter:

“Bank,” s. 674.105.

“Banking day,” s. 674.104.

“Clearinghouse,” s. 674.104.

“Collecting bank,” s. 674.105.

“Depositary bank,” s. 674.105.

“Documentary draft,” s. 674.104.

“Intermediary bank,” s. 674.105.

“Item,” s. 674.104.

“Payor bank,” s. 674.105.

“Suspends payments,” s. 674.104.

(4) In addition, chapter 671 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History.—s. 2, ch. 92-82.



673.1041 - Negotiable instrument.

673.1041 Negotiable instrument.—

(1) Except as provided in subsections (3), (4), and (11), the term “negotiable instrument” means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(a) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(b) Is payable on demand or at a definite time; and

(c) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain:

1. An undertaking or power to give, maintain, or protect collateral to secure payment;

2. An authorization or power to the holder to confess judgment or realize on or dispose of collateral; or

3. A waiver of the benefit of any law intended for the advantage or protection of an obligor.

(2) The term “instrument” means a negotiable instrument.

(3) An order that meets all requirements of subsection (1), except paragraph (a), and otherwise falls within the definition of “check” in subsection (6) is a negotiable instrument and a check.

(4) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this chapter.

(5) An instrument is a “note” if it is a promise and is a “draft” if it is an order. If an instrument falls within the definition of both “note” and “draft,” a person entitled to enforce the instrument may treat it as either.

(6) The term “check” means a draft, other than a documentary draft, payable on demand and drawn on a bank or a cashier’s check or teller’s check. An instrument may be a check even though it is described on its face by another term, such as “money order.”

(7) The term “cashier’s check” means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(8) The term “teller’s check” means a draft drawn by a bank:

(a) On another bank; or

(b) Payable at or through a bank.

(9) The term “traveler’s check” means an instrument that:

(a) Is payable on demand;

(b) Is drawn on or payable at or through a bank;

(c) Is designated by the term “traveler’s check” or by a substantially similar term; and

(d) Requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(10) The term “certificate of deposit” means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

(11) A warrant of this state is not a negotiable instrument governed by this chapter.

History.—s. 2, ch. 92-82.



673.1051 - Issue of instrument.

673.1051 Issue of instrument.—

(1) The term “issue” means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(2) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(3) The term “issuer” applies to issued and unissued instruments and means a maker or drawer of an instrument.

History.—s. 2, ch. 92-82.



673.1061 - Unconditional promise or order.

673.1061 Unconditional promise or order.—

(1) Except as provided in this section, for the purposes of s. 673.1041(1), a promise or order is unconditional unless it states:

(a) An express condition to payment;

(b) That the promise or order is subject to or governed by another writing; or

(c) That rights or obligations with respect to the promise or order are stated in another writing.

A reference to another writing does not of itself make the promise or order conditional.

(2) A promise or order is not made conditional:

(a) By a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration; or

(b) Because payment is limited to resort to a particular fund or source.

(3) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of s. 673.1041(1). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(4) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of s. 673.1041(1); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

History.—s. 2, ch. 92-82.



673.1071 - Instrument payable in foreign money.

673.1071 Instrument payable in foreign money.—Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

History.—s. 2, ch. 92-82.



673.1081 - Payable on demand or at definite time.

673.1081 Payable on demand or at definite time.—

(1) A promise or order is “payable on demand” if it:

(a) States that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder; or

(b) Does not state any time of payment.

(2) A promise or order is “payable at a definite time” if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of prepayment, acceleration, extension at the option of the holder, or extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(3) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

History.—s. 2, ch. 92-82.



673.1091 - Payable to bearer or to order.

673.1091 Payable to bearer or to order.—

(1) A promise or order is “payable to bearer” if it:

(a) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(b) Does not state a payee; or

(c) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(2) A promise or order that is not payable to bearer is “payable to order” if it is payable to the order of an identified person or to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(3) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to s. 673.2051(1). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to s. 673.2051(2).

History.—s. 2, ch. 92-82.



673.1101 - Identification of person to whom instrument is payable.

673.1101 Identification of person to whom instrument is payable.—

(1) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(2) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(3) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(a) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(b) If an instrument is payable to:

1. A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

2. A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

3. A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

4. An office or a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(4) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

History.—s. 2, ch. 92-82.



673.1111 - Place of payment.

673.1111 Place of payment.—Except as otherwise provided for items in chapter 674, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

History.—s. 2, ch. 92-82.



673.1121 - Interest.

673.1121 Interest.—

(1) Unless otherwise provided in the instrument:

(a) An instrument is not payable with interest; and

(b) Interest on an interest-bearing instrument is payable from the date of the instrument.

(2) Interest may be stated in an instrument as a fixed or variable amount of money, or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

History.—s. 2, ch. 92-82.



673.1131 - Date of instrument.

673.1131 Date of instrument.—

(1) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in s. 674.401(3), an instrument payable on demand is not payable before the date of the instrument.

(2) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

History.—s. 2, ch. 92-82.



673.1141 - Contradictory terms of instrument.

673.1141 Contradictory terms of instrument.—If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

History.—s. 2, ch. 92-82.



673.1151 - Incomplete instrument.

673.1151 Incomplete instrument.—

(1) The term “incomplete instrument” means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(2) Subject to subsection (3), if an incomplete instrument is an instrument under s. 673.1041, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under s. 673.1041, but, after completion, the requirements of s. 673.1041 are met, the instrument may be enforced according to its terms as augmented by completion.

(3) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under s. 673.4071.

(4) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

History.—s. 2, ch. 92-82.



673.1161 - Joint and several liability; contribution.

673.1161 Joint and several liability; contribution.—

(1) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(2) Except as provided in s. 673.4191(5) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(3) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (2) of a party having the same joint and several liability to receive contribution from the party discharged.

History.—s. 2, ch. 92-82.



673.1171 - Other agreements affecting instrument.

673.1171 Other agreements affecting instrument.—Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

History.—s. 2, ch. 92-82.



673.1181 - Statute of limitations.

673.1181 Statute of limitations.—Chapter 95 governs when an action to enforce an obligation, duty, or right arising under this chapter must be commenced.

History.—s. 2, ch. 92-82.



673.1191 - Notice of right to defend action.

673.1191 Notice of right to defend action.—In an action for breach of an obligation for which a third person is answerable over pursuant to this chapter or chapter 674, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states that the person notified may come in and defend and that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

History.—s. 2, ch. 92-82.






Part II - NEGOTIATION, TRANSFER, AND INDORSEMENT (ss. 673.2011-673.2071)

673.2011 - Negotiation.

673.2011 Negotiation.—

(1) The term “negotiation” means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(2) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

History.—s. 2, ch. 92-82.



673.2021 - Negotiation subject to rescission.

673.2021 Negotiation subject to rescission.—

(1) Negotiation is effective even if obtained:

(a) From an infant, a corporation exceeding its powers, or a person without capacity;

(b) By fraud, duress, or mistake; or

(c) In breach of duty or as part of an illegal transaction.

(2) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

History.—s. 2, ch. 92-82.



673.2031 - Transfer of instrument; rights acquired by transfer.

673.2031 Transfer of instrument; rights acquired by transfer.—

(1) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(2) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(3) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(4) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this chapter and has only the rights of a partial assignee.

History.—s. 2, ch. 92-82.



673.2041 - Indorsement.

673.2041 Indorsement.—

(1) The term “indorsement” means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of negotiating the instrument, restricting payment of the instrument, or incurring indorser’s liability on the instrument; but, regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(2) The term “indorser” means a person who makes an indorsement.

(3) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(4) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder’s name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

History.—s. 2, ch. 92-82.



673.2051 - Special indorsement; blank indorsement; anomalous indorsement.

673.2051 Special indorsement; blank indorsement; anomalous indorsement.—

(1) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a “special indorsement.” When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in s. 673.1101 apply to special indorsements.

(2) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a “blank indorsement.” When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(3) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(4) The term “anomalous indorsement” means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

History.—s. 2, ch. 92-82.



673.2061 - Restrictive indorsement.

673.2061 Restrictive indorsement.—

(1) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(2) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(3) If an instrument bears an indorsement described in s. 674.201(2), or in blank or to a particular bank using the words “for deposit” or “for collection” or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(a) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(b) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(c) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(d) Except as otherwise provided in paragraph (c), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(4) Except for an indorsement covered by subsection (3), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(a) Unless there is notice of breach of fiduciary duty as provided in s. 673.3071, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(b) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(5) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (3) or has notice or knowledge of breach of fiduciary duty as stated in subsection (4).

(6) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

History.—s. 2, ch. 92-82.



673.2071 - Reacquisition.

673.2071 Reacquisition.—Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

History.—s. 2, ch. 92-82.






Part III - ENFORCEMENT OF INSTRUMENTS (ss. 673.3011-673.3121)

673.3011 - Person entitled to enforce instrument.

673.3011 Person entitled to enforce instrument.—The term “person entitled to enforce” an instrument means:

(1) The holder of the instrument;

(2) A nonholder in possession of the instrument who has the rights of a holder; or

(3) A person not in possession of the instrument who is entitled to enforce the instrument pursuant to s. 673.3091 or s. 673.4181(4).

A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

History.—s. 2, ch. 92-82.



673.3021 - Holder in due course.

673.3021 Holder in due course.—

(1) Subject to subsection (3) and s. 673.1061(4), the term “holder in due course” means the holder of an instrument if:

(a) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(b) The holder took the instrument:

1. For value;

2. In good faith;

3. Without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series;

4. Without notice that the instrument contains an unauthorized signature or has been altered;

5. Without notice of any claim to the instrument described in s. 673.3061; and

6. Without notice that any party has a defense or claim in recoupment described in s. 673.3051(1).

(2) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (1), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(3) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken:

(a) By legal process or by purchase in an execution, bankruptcy, or creditor’s sale or similar proceeding;

(b) By purchase as part of a bulk transaction not in ordinary course of business of the transferor; or

(c) As the successor in interest to an estate or other organization.

(4) If, under s. 673.3031(1)(a), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(5) If the person entitled to enforce an instrument has only a security interest in the instrument and the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(6) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(7) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

History.—s. 2, ch. 92-82.



673.3031 - Value and consideration.

673.3031 Value and consideration.—

(1) An instrument is issued or transferred for value if:

(a) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(b) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(c) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(d) The instrument is issued or transferred in exchange for a negotiable instrument; or

(e) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(2) The term “consideration” means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (1), the instrument is also issued for consideration.

History.—s. 2, ch. 92-82.



673.3041 - Overdue instrument.

673.3041 Overdue instrument.—

(1) An instrument payable on demand becomes overdue at the earliest of the following times:

(a) On the day after the day demand for payment is duly made;

(b) If the instrument is a check, 90 days after its date; or

(c) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(2) With respect to an instrument payable at a definite time, the following rules apply:

(a) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(b) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(c) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(3) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

History.—s. 2, ch. 92-82.



673.3051 - Defenses and claims in recoupment.

673.3051 Defenses and claims in recoupment.—

(1) Except as stated in subsection (2), the right to enforce the obligation of a party to pay an instrument is subject to:

(a) A defense of the obligor based on:

1. Infancy of the obligor to the extent it is a defense to a simple contract;

2. Duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor;

3. Fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms; or

4. Discharge of the obligor in insolvency proceedings;

(b) A defense of the obligor stated in another section of this chapter or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(c) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(2) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in paragraph (1)(a), but is not subject to defenses of the obligor stated in paragraph (1)(b) or claims in recoupment stated in paragraph (1)(c) against a person other than the holder.

(3) Except as stated in subsection (4), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (s. 673.3061) of another person, but the other person’s claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(4) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (1) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

History.—s. 2, ch. 92-82.



673.3061 - Claims to an instrument.

673.3061 Claims to an instrument.—A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

History.—s. 2, ch. 92-82.



673.3071 - Notice of breach of fiduciary duty.

673.3071 Notice of breach of fiduciary duty.—

(1) In this section, the term:

(a) “Fiduciary” means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(b) “Represented person” means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (a) is owed.

(2) If an instrument is taken from a fiduciary for payment or collection or for value, the taker has knowledge of the fiduciary status of the fiduciary, and the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(a) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(b) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is:

1. Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

2. Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

3. Deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(c) If an instrument is issued by the represented person or the fiduciary, as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(d) If an instrument is issued by the represented person or the fiduciary, as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is:

1. Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

2. Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

3. Deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

History.—s. 2, ch. 92-82.



673.3081 - Proof of signatures and status as holder in due course.

673.3081 Proof of signatures and status as holder in due course.—

(1) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under s. 673.4021(1).

(2) If the validity of signatures is admitted or proved and there is compliance with subsection (1), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under s. 673.3011, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

History.—s. 2, ch. 92-82.



673.3091 - Enforcement of lost, destroyed, or stolen instrument.

673.3091 Enforcement of lost, destroyed, or stolen instrument.—

(1) A person not in possession of an instrument is entitled to enforce the instrument if:

(a) The person seeking to enforce the instrument was entitled to enforce the instrument when loss of possession occurred, or has directly or indirectly acquired ownership of the instrument from a person who was entitled to enforce the instrument when loss of possession occurred;

(b) The loss of possession was not the result of a transfer by the person or a lawful seizure; and

(c) The person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(2) A person seeking enforcement of an instrument under subsection (1) must prove the terms of the instrument and the person’s right to enforce the instrument. If that proof is made, s. 673.3081 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

History.—s. 2, ch. 92-82; s. 1, ch. 2004-3.



673.3101 - Effect of instrument on obligation for which taken.

673.3101 Effect of instrument on obligation for which taken.—

(1) Unless otherwise agreed, if a certified check, cashier’s check, or teller’s check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(2) Unless otherwise agreed and except as provided in subsection (1), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(a) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(b) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(c) Except as provided in paragraph (d), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(d) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee’s rights against the obligor are limited to enforcement of the instrument.

(3) If an instrument other than one described in subsection (1) or subsection (2) is taken for an obligation, the effect is:

(a) That stated in subsection (1) if the instrument is one on which a bank is liable as maker or acceptor; or

(b) That stated in subsection (2) in any other case.

History.—s. 2, ch. 92-82.



673.3111 - Accord and satisfaction by use of instrument.

673.3111 Accord and satisfaction by use of instrument.—

(1) If a person against whom a claim is asserted proves that that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, that the amount of the claim was unliquidated or subject to a bona fide dispute, and that the claimant obtained payment of the instrument, the following subsections apply.

(2) Unless subsection (3) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(3) Subject to subsection (4), a claim is not discharged under subsection (2) if either paragraph (a) or paragraph (b) applies:

(a) The claimant, if an organization, proves that:

1. Within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place; and

2. The instrument or accompanying communication was not received by that designated person, office, or place.

(b) The claimant, whether or not an organization, proves that, within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with subparagraph (a)1.

(4) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

History.—s. 2, ch. 92-82.



673.3121 - Lost, destroyed, or stolen cashier’s check, teller’s check, or certified check.

673.3121 Lost, destroyed, or stolen cashier’s check, teller’s check, or certified check.—

(1) In this section, the term:

(a) “Check” means a cashier’s check, teller’s check, or certified check.

(b) “Claimant” means a person who claims the right to receive the amount of a cashier’s check, teller’s check, or certified check that was lost, destroyed, or stolen.

(c) “Declaration of loss” means a written statement, made under penalty of perjury, to the effect that:

1. The declarer lost possession of a check;

2. The declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier’s check or teller’s check;

3. The loss of possession was not the result of a transfer by the declarer or a lawful seizure; and

4. The declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(d) “Obligated bank” means the issuer of a cashier’s check or teller’s check or the acceptor of a certified check.

(2)(a) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check if:

1. The claimant is the drawer or payee of a certified check or the remitter or payee of a cashier’s check or teller’s check;

2. The communication contains or is accompanied by a declaration of loss of the claimant with respect to the check;

3. The communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid; and

4. The claimant provides reasonable identification if requested by the obligated bank.

Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration.

(b) If a claim is asserted in compliance with this subsection, the following rules apply:

1. The claim becomes enforceable at the later of:

a. The time the claim is asserted; or

b. The 90th day following the date of the check, in the case of a cashier’s check or teller’s check, or the 90th day following the date of the acceptance, in the case of a certified check.

2. Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller’s check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

3. If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

4. When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to s. 674.302(1)(a), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(3) If the obligated bank pays the amount of a check to a claimant under subparagraph (2)(b)4. and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to:

(a) Refund the payment to the obligated bank if the check is paid; or

(b) Pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(4) If a claimant has the right to assert a claim under subsection (2) and is also a person entitled to enforce a cashier’s check, teller’s check, or certified check that is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or s. 673.3091.

History.—s. 2, ch. 92-82.






Part IV - LIABILITY OF PARTIES (ss. 673.4011-673.4201)

673.4011 - Signature.

673.4011 Signature.—

(1) A person is not liable on an instrument unless:

(a) The person signed the instrument; or

(b) The person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under s. 673.4021.

(2) A signature may be made:

(a) Manually or by means of a device or machine; and

(b) By the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

History.—s. 2, ch. 92-82.



673.4021 - Signature by representative.

673.4021 Signature by representative.—

(1) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the “authorized signature of the represented person” and the represented person is liable on the instrument, whether or not identified in the instrument.

(2) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(a) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(b) Subject to subsection (3), if the form of the signature does not show unambiguously that the signature is made in a representative capacity or if the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(3) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

History.—s. 2, ch. 92-82.



673.4031 - Unauthorized signature.

673.4031 Unauthorized signature.—

(1) Unless otherwise provided in this chapter or chapter 674, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this chapter.

(2) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(3) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this chapter which makes the unauthorized signature effective for the purposes of this chapter.

History.—s. 2, ch. 92-82.



673.4041 - Impostors; fictitious payees.

673.4041 Impostors; fictitious payees.—

(1) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(2) If a person whose intent determines to whom an instrument is payable (s. 673.1101(1) or (2)) does not intend the person identified as payee to have any interest in the instrument, or the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(a) Any person in possession of the instrument is its holder.

(b) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(3) Under subsection (1) or subsection (2), an indorsement is made in the name of a payee if:

(a) It is made in a name substantially similar to that of the payee; or

(b) The instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(4) With respect to an instrument to which subsection (1) or subsection (2) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

History.—s. 2, ch. 92-82.



673.4051 - Employer’s responsibility for fraudulent indorsement by employee.

673.4051 Employer’s responsibility for fraudulent indorsement by employee.—

(1) In this section, the term:

(a) “Employee” includes an independent contractor retained by the employer and also includes an employee of an independent contractor retained by the employer.

(b) “Fraudulent indorsement” means:

1. In the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer; or

2. In the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(c) “Responsibility,” with respect to instruments, means authority:

1. To sign or indorse instruments on behalf of the employer;

2. To process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition;

3. To prepare or process instruments for issue in the name of the employer;

4. To supply information determining the names or addresses of payees of instruments to be issued in the name of the employer;

5. To control the disposition of instruments to be issued in the name of the employer; or

6. To act otherwise with respect to instruments in a responsible capacity.

The term “responsibility” does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(2) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(3) Under subsection (2), an indorsement is made in the name of the person to whom an instrument is payable if:

(a) It is made in a name substantially similar to the name of that person; or

(b) The instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

History.—s. 2, ch. 92-82.



673.4061 - Negligence contributing to forged signature or alteration of instrument.

673.4061 Negligence contributing to forged signature or alteration of instrument.—

(1) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(2) Under subsection (1), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(3) Under subsection (1), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (2), the burden of proving failure to exercise ordinary care is on the person precluded.

History.—s. 2, ch. 92-82.



673.4071 - Alteration.

673.4071 Alteration.—

(1) The term “alteration” means:

(a) An unauthorized change in an instrument which change purports to modify in any respect the obligation of a party; or

(b) An unauthorized addition of words or numbers or other change to an incomplete instrument which addition or change relates to the obligation of a party.

(2) Except as provided in subsection (3), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(3) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument according to its original terms or, in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

History.—s. 2, ch. 92-82.



673.4081 - Drawee not liable on unaccepted draft.

673.4081 Drawee not liable on unaccepted draft.—A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee which are available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

History.—s. 2, ch. 92-82.



673.4091 - Acceptance of draft; certified check.

673.4091 Acceptance of draft; certified check.—

(1) The term “acceptance” means the drawee’s signed agreement to pay a draft as presented. Acceptance must be written on the draft and may consist of the drawee’s signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(2) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(3) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(4) The term “certified check” means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (1) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

History.—s. 2, ch. 92-82.



673.4101 - Acceptance varying draft.

673.4101 Acceptance varying draft.—

(1) If the terms of a drawee’s acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(2) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(3) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser who does not expressly assent to the acceptance is discharged.

History.—s. 2, ch. 92-82.



673.4111 - Refusal to pay cashier’s checks, teller’s checks, and certified checks.

673.4111 Refusal to pay cashier’s checks, teller’s checks, and certified checks.—

(1) In this section, the term “obligated bank” means:

(a) The acceptor of a certified check; or

(b) The issuer of a cashier’s check or teller’s check bought from the issuer.

(2) If the obligated bank wrongfully refuses to pay a cashier’s check or certified check, wrongfully stops payment of a teller’s check, or wrongfully refuses to pay a dishonored teller’s check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(3) Expenses or consequential damages under subsection (2) are not recoverable if the refusal of the obligated bank to pay occurs because:

(a) The bank suspends payments;

(b) The obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument;

(c) The obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument; or

(d) Payment is prohibited by law.

History.—s. 2, ch. 92-82.



673.4121 - Obligation of issuer of note or cashier’s check.

673.4121 Obligation of issuer of note or cashier’s check.—The issuer of a note or cashier’s check or other draft drawn on the drawer is obliged to pay the instrument:

(1) According to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder; or

(2) If the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in ss. 673.1151 and 673.4071.

The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under s. 673.4151.

History.—s. 2, ch. 92-82.



673.4131 - Obligation of acceptor.

673.4131 Obligation of acceptor.—

(1) The acceptor of a draft is obliged to pay the draft:

(a) According to its terms at the time it was accepted, even though the acceptance states that the draft is payable “as originally drawn” or equivalent terms;

(b) If the acceptance varies the terms of the draft, according to the terms of the draft as varied; or

(c) If the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in ss. 673.1151 and 673.4071.

The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under s. 673.4141 or s. 673.4151.

(2) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If the certification or acceptance does not state an amount, the amount of the instrument is subsequently raised, and the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

History.—s. 2, ch. 92-82.



673.4141 - Obligation of drawer.

673.4141 Obligation of drawer.—

(1) This section does not apply to cashier’s checks or other drafts drawn on the drawer.

(2) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft:

(a) According to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder; or

(b) If the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in ss. 673.1151 and 673.4071.

The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under s. 673.4151.

(3) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(4) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under s. 673.4151(1) and (3).

(5) If a draft states that it is drawn “without recourse” or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (2) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (2) is not effective if the draft is a check.

(6) If a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, the drawee suspends payments after expiration of the 30-day period without paying the check, and, because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

History.—s. 2, ch. 92-82.



673.4151 - Obligation of indorser.

673.4151 Obligation of indorser.—

(1) Subject to subsections (2), (3), and (4) and to s. 673.4191(4), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument:

(a) According to the terms of the instrument at the time it was indorsed; or

(b) If the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in ss. 673.1151 and 673.4071.

The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(2) If an indorsement states that it is made “without recourse” or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (1) to pay the instrument.

(3) If notice of dishonor of an instrument is required by s. 673.5031 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (1) is discharged.

(4) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (1) is discharged.

(5) If an indorser of a check is liable under subsection (1) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (1) is discharged.

History.—s. 2, ch. 92-82.



673.4161 - Transfer warranties.

673.4161 Transfer warranties.—

(1) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(a) The warrantor is a person entitled to enforce the instrument;

(b) All signatures on the instrument are authentic and authorized;

(c) The instrument has not been altered;

(d) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(e) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(2) A person to whom the warranties under subsection (1) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(3) The warranties stated in subsection (1) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (2) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(4) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

History.—s. 2, ch. 92-82.



673.4171 - Presentment warranties.

673.4171 Presentment warranties.—

(1) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(a) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(b) The draft has not been altered; and

(c) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(2) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(3) If a drawee asserts a claim for breach of warranty under subsection (1) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under s. 673.4041 or s. 673.4051 or the drawer is precluded under s. 673.4061 or s. 674.406 from asserting against the drawee the unauthorized indorsement or alteration.

(4) If a dishonored draft is presented for payment to the drawer or an indorser, or any other instrument is presented for payment to a party obliged to pay the instrument, and payment is received, the following rules apply:

(a) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(b) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(5) The warranties stated in subsections (1) and (4) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (2) or subsection (4) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(6) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

History.—s. 2, ch. 92-82.



673.4181 - Payment or acceptance by mistake.

673.4181 Payment or acceptance by mistake.—

(1) Except as provided in subsection (3), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that payment of the draft had not been stopped pursuant to s. 674.403 or that the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(2) Except as provided in subsection (3), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (1), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, recover the payment from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance.

(3) The remedies provided by subsection (1) or subsection (2) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by s. 673.4171 or s. 674.407.

(4) Notwithstanding s. 674.215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (1) or subsection (2), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

History.—s. 2, ch. 92-82.



673.4191 - Instruments signed for accommodation.

673.4191 Instruments signed for accommodation.—

(1) If an instrument is issued for value given for the benefit of a party to the instrument (“accommodated party”) and another party to the instrument (“accommodation party”) signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party “for accommodation.”

(2) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (4), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(3) A person signing an instrument is presumed to be an accommodation party, and there is notice that the instrument is signed for accommodation, if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in s. 673.6051, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(4) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if:

(a) Execution of judgment against the other party has been returned unsatisfied;

(b) The other party is insolvent or in an insolvency proceeding;

(c) The other party cannot be served with process; or

(d) It is otherwise apparent that payment cannot be obtained from the other party.

(5) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

History.—s. 2, ch. 92-82.



673.4201 - Conversion of instrument.

673.4201 Conversion of instrument.—

(1) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by:

(a) The issuer or acceptor of the instrument; or

(b) A payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a copayee.

(2) In an action under subsection (1), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff’s interest in the instrument.

(3) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

History.—s. 2, ch. 92-82.






Part V - DISHONOR (ss. 673.5011-673.5051)

673.5011 - Presentment.

673.5011 Presentment.—

(1) The term “presentment” means a demand made by or on behalf of a person entitled to enforce an instrument:

(a) To pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank; or

(b) To accept a draft made to the drawee.

(2) The following rules are subject to chapter 674, agreement of the parties, and clearinghouse rules and the like:

(a) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(b) Upon demand of the person to whom presentment is made, the person making presentment must:

1. Exhibit the instrument;

2. Give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so; and

3. Sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(c) Without dishonoring the instrument, the party to whom presentment is made may:

1. Return the instrument for lack of a necessary indorsement; or

2. Refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(d) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cutoff hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cutoff hour.

History.—s. 2, ch. 92-82.



673.5021 - Dishonor.

673.5021 Dishonor.—

(1) Dishonor of a note is governed by the following rules:

(a) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(b) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(c) If the note is not payable on demand and paragraph (b) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(2) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(a) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank:

1. Makes timely return of the check or sends timely notice of dishonor or nonpayment under s. 674.301 or s. 674.302; or

2. Becomes accountable for the amount of the check under s. 674.302.

(b) If a draft is payable on demand and paragraph (a) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(c) If a draft is payable on a date stated in the draft, the draft is dishonored if:

1. Presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later; or

2. Presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(d) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(3) Dishonor of an unaccepted documentary draft occurs according to the rules stated in paragraphs (b), (c), and (d) of subsection (2), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(4) Dishonor of an accepted draft is governed by the following rules:

(a) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(b) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(5) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under s. 673.5041, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(6) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

History.—s. 2, ch. 92-82.



673.5031 - Notice of dishonor.

673.5031 Notice of dishonor.—

(1) The obligation of an indorser stated in s. 673.4151(1) and the obligation of a drawer stated in s. 673.4141(4) may not be enforced unless:

(a) The indorser or drawer is given notice of dishonor of the instrument complying with this section; or

(b) Notice of dishonor is excused under s. 673.5041(2).

(2) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(3) Subject to s. 673.5041(3), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument or by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

History.—s. 2, ch. 92-82.



673.5041 - Excused presentment and notice of dishonor.

673.5041 Excused presentment and notice of dishonor.—

(1) Presentment for payment or acceptance of an instrument is excused if:

(a) The person entitled to present the instrument cannot with reasonable diligence make presentment;

(b) The maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings;

(c) By the terms of the instrument, presentment is not necessary to enforce the obligation of indorsers or the drawer;

(d) The drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted; or

(e) The drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(2) Notice of dishonor is excused if, by the terms of the instrument, notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument or if the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(3) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

History.—s. 2, ch. 92-82.



673.5051 - Evidence of dishonor.

673.5051 Evidence of dishonor.—

(1) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(a) A document regular in form as provided in subsection (2) which purports to be a protest;

(b) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor; and

(c) A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business, which shows dishonor, even if there is no evidence of who made the entry.

(2) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify that presentment has been made, or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

History.—s. 2, ch. 92-82.






Part VI - DISCHARGE AND PAYMENT (ss. 673.6011-673.6051)

673.6011 - Discharge and effect of discharge.

673.6011 Discharge and effect of discharge.—

(1) The obligation of a party to pay the instrument is discharged as stated in this chapter or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(2) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

History.—s. 2, ch. 92-82.



673.6021 - Payment.

673.6021 Payment.—

(1) Subject to subsection (2), an instrument is paid to the extent payment is made by or on behalf of a party obliged to pay the instrument and to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under s. 673.3061 by another person.

(2) The obligation of a party to pay the instrument is not discharged under subsection (1) if:

(a) A claim to the instrument under s. 673.3061 is enforceable against the party receiving payment and:

1. Payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction; or

2. In the case of an instrument other than a cashier’s check, teller’s check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(b) The person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

History.—s. 2, ch. 92-82.



673.6031 - Tender of payment.

673.6031 Tender of payment.—

(1) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(2) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(3) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

History.—s. 2, ch. 92-82.



673.6041 - Discharge by cancellation or renunciation.

673.6041 Discharge by cancellation or renunciation.—

(1) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument:

(a) By an intentional voluntary act, such as:

1. Surrender of the instrument to the party;

2. Destruction, mutilation, or cancellation of the instrument;

3. Cancellation or striking out of the party’s signature; or

4. Addition of words to the instrument indicating discharge; or

(b) By agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(2) Cancellation or striking out of an indorsement pursuant to subsection (1) does not affect the status and rights of a party derived from the indorsement.

History.—s. 2, ch. 92-82.



673.6051 - Discharge of indorsers and accommodation parties.

673.6051 Discharge of indorsers and accommodation parties.—

(1) In this section, the term “indorser” includes a drawer having the obligation described in s. 673.4141(4).

(2) Discharge, under s. 673.6041, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(3) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(4) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(5) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge or to the extent the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(6) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (5), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(7) Under subsection (5) or subsection (6), impairing value of an interest in collateral includes:

(a) Failure to obtain or maintain perfection or recordation of the interest in collateral;

(b) Release of collateral without substitution of collateral of equal value;

(c) Failure to perform a duty to preserve the value of collateral owed, under chapter 679 or other law, to a debtor or surety or other person secondarily liable; or

(d) Failure to comply with applicable law in disposing of collateral.

(8) An accommodation party is not discharged under subsection (3), subsection (4), or subsection (5) unless the person entitled to enforce the instrument knows of the accommodation or has notice under s. 673.4191(3) that the instrument was signed for accommodation.

(9) A party is not discharged under this section if:

(a) The party asserting discharge consents to the event or conduct that is the basis of the discharge; or

(b) The instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

History.—s. 2, ch. 92-82.









Chapter 674 - UNIFORM COMMERCIAL CODE: BANK DEPOSITS AND COLLECTIONS

Part I - GENERAL PROVISIONS AND DEFINITIONS (ss. 674.101-674.111)

674.101 - Short title.

674.101 Short title.—This chapter may be cited as the “Uniform Commercial Code—Bank Deposits and Collections.”

History.—s. 1, ch. 65-254; s. 7, ch. 92-82.

Note.—s. 4-101, U.C.C.



674.102 - Applicability.

674.102 Applicability.—

(1) To the extent that items within this chapter are also within chapters 673 and 678, they are subject to those chapters. If there is conflict, this chapter governs chapter 673, but chapter 678 governs this chapter.

(2) The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

History.—s. 1, ch. 65-254; s. 8, ch. 92-82.

Note.—s. 4-102, U.C.C.; supersedes s. 659.33.



674.103 - Variation by agreement; measure of damages; action constituting ordinary care.

674.103 Variation by agreement; measure of damages; action constituting ordinary care.—

(1) The effect of the provisions of this chapter may be varied by agreement, but the parties to the agreement cannot disclaim a bank’s responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank’s responsibility is to be measured if those standards are not manifestly unreasonable.

(2) Federal Reserve regulations and operating circulars, clearinghouse rules, and the like have the effect of agreements under subsection (1), whether or not specifically assented to by all parties interested in items handled.

(3) Action or nonaction approved by this chapter or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care; and, in the absence of special instructions, action or nonaction, consistent with clearinghouse rules and the like or with a general banking usage not disapproved by this chapter is prima facie the exercise of ordinary care.

(4) The specification or approval of certain procedures by this chapter is not disapproval of other procedures that may be reasonable under the circumstances.

(5) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith, it includes any other damages the party suffered as a proximate consequence.

History.—s. 1, ch. 65-254; s. 9, ch. 92-82.

Note.—s. 4-103, U.C.C.; supersedes s. 659.33.



674.104 - Definitions and index of definitions.

674.104 Definitions and index of definitions.—

(1) In this chapter, unless the context otherwise requires, the term:

(a) “Account” means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit.

(b) “Afternoon” means the period of a day between noon and midnight.

(c) “Banking day” means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions.

(d) “Clearinghouse” means an association of banks or other payors regularly clearing items.

(e) “Customer” means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.

(f) “Documentary draft” means a draft to be presented for acceptance or payment if specified documents, certificated securities (s. 678.1021) or instructions for uncertificated securities (s. 678.1021), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft.

(g) “Draft” means a draft as defined in s. 673.1041 or an item, other than an instrument, that is an order.

(h) “Drawee” means a person ordered in a draft to make payment.

(i) “Item” means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by chapter 670 or a credit or debit card slip.

(j) “Midnight deadline” with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

(k) “Settle” means to pay in cash, by clearinghouse settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final.

(l) “Suspends payments” with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(2) Other definitions applying to this chapter and the sections in which they appear are:

“Agreement for electronic presentment,” s. 674.1101.

“Bank,” s. 674.105.

“Collecting bank,” s. 674.105.

“Depositary bank,” s. 674.105.

“Intermediary bank,” s. 674.105.

“Payor bank,” s. 674.105.

“Presenting bank,” s. 674.105.

“Presentment notice,” s. 674.1101.

(3) The following definitions in other chapters apply to this chapter:

“Acceptance,” s. 673.4091.

“Alteration,” s. 673.4071.

“Cashier’s check,” s. 673.1041.

“Certificate of deposit,” s. 673.1041.

“Certified check,” s. 673.4091.

“Check,” s. 673.1041.

“Control,” s. 677.106.

“Good faith,” s. 673.1031.

“Holder in due course,” s. 673.3021.

“Instrument,” s. 673.1041.

“Notice of dishonor,” s. 673.5031.

“Order,” s. 673.1031.

“Ordinary care,” s. 673.1031.

“Person entitled to enforce,” s. 673.3011.

“Presentment,” s. 673.5011.

“Promise,” s. 673.1031.

“Prove,” s. 673.1031.

“Teller’s check,” s. 673.1041.

“Unauthorized signature,” s. 673.4031.

(4) In addition, chapter 671 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History.—s. 1, ch. 65-254; s. 1, ch. 71-44; s. 1, ch. 75-73; s. 10, ch. 92-82; s. 22, ch. 98-11; s. 16, ch. 2010-131.

Note.—s. 4-104, U.C.C.



674.105 - “Bank”; “depositary bank”; “payor bank”; “intermediary bank”; “collecting bank”; “presenting bank.”

674.105 “Bank”; “depositary bank”; “payor bank”; “intermediary bank”; “collecting bank”; “presenting bank.”—In this chapter, the term:

(1) “Bank” means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company.

(2) “Depositary bank” means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter.

(3) “Payor bank” means a bank that is the drawee of a draft.

(4) “Intermediary bank” means a bank to which an item is transferred in course of collection except the depositary or payor bank.

(5) “Collecting bank” means a bank handling an item for collection except the payor bank.

(6) “Presenting bank” means a bank presenting an item except a payor bank.

History.—s. 1, ch. 65-254; s. 11, ch. 92-82.

Note.—s. 4-105, U.C.C.



674.1061 - Payable through or payable at bank; collecting bank.

674.1061 Payable through or payable at bank; collecting bank.—

(1) If an item states that it is “payable through” a bank identified in the item:

(a) The item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and

(b) The item may be presented for payment only by or through the bank.

(2) If an item states that it is “payable at” a bank identified in the item:

(a) The item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and

(b) The item may be presented for payment only by or through the bank.

(3) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a codrawee or a collecting bank, the bank is a collecting bank.

History.—s. 12, ch. 92-82.



674.1071 - Separate office of bank.

674.1071 Separate office of bank.—A branch or separate office of a bank is a separate bank for the purpose of computing the time within which, and determining the place at or to which, action may be taken or notices or orders must be given under this chapter and under chapter 673.

History.—s. 1, ch. 65-254; s. 1, ch. 77-384; s. 173, ch. 79-164; s. 13, ch. 92-82.

Note.—s. 4-106, U.C.C.; former s. 674.106.



674.1081 - Time of receipt of items.

674.1081 Time of receipt of items.—

(1) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(2) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

History.—s. 1, ch. 65-254; s. 14, ch. 92-82.

Note.—s. 4-107, U.C.C.; former s. 674.107.



674.1091 - Delays.

674.1091 Delays.—

(1) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this code for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(2) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this code or by instructions is excused if:

(a) The delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank; and

(b) The bank exercises such diligence as the circumstances require.

History.—s. 1, ch. 65-254; s. 15, ch. 92-82.

Note.—s. 4-108, U.C.C.; former s. 674.108.



674.1101 - Electronic presentment.

674.1101 Electronic presentment.—

(1) The term “agreement for electronic presentment” means an agreement, clearinghouse rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item (“presentment notice”) rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(2) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(3) If presentment is made by presentment notice, a reference to “item” or “check” in this chapter means the presentment notice unless the context otherwise indicates.

History.—s. 17, ch. 92-82.



674.111 - Statute of limitations.

674.111 Statute of limitations.—Chapter 95 governs when an action to enforce an obligation, duty, or right arising under this chapter must be commenced.

History.—s. 18, ch. 92-82.






Part II - COLLECTION OF ITEMS: DEPOSITARY AND COLLECTINGBANKS (ss. 674.201-674.216)

674.201 - Status of collecting bank as agent and provisional status of credits; applicability of chapter; item indorsed “pay any bank.”

674.201 Status of collecting bank as agent and provisional status of credits; applicability of chapter; item indorsed “pay any bank.”—

(1) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this chapter apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(2) After an item has been indorsed with the words “pay any bank” or the like, only a bank may acquire the rights of a holder until the item has been:

(a) Returned to the customer initiating collection; or

(b) Specially indorsed by a bank to a person who is not a bank.

History.—s. 1, ch. 65-254; s. 19, ch. 92-82.

Note.—s. 4-201, U.C.C.



674.202 - Responsibility for collection or return; when action timely.

674.202 Responsibility for collection or return; when action timely.—

(1) A collecting bank must exercise ordinary care in:

(a) Presenting an item or sending it for presentment;

(b) Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank’s transferor after learning that the item has not been paid or accepted, as the case may be;

(c) Settling for an item when the bank receives final settlement; and

(d) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(2) A collecting bank exercises ordinary care under subsection (1) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(3) Subject to subsection (1)(a), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

History.—s. 1, ch. 65-254; s. 20, ch. 92-82.

Note.—s. 4-202, U.C.C.; supersedes s. 674.74.



674.203 - Effect of instructions.

674.203 Effect of instructions.—Subject to chapter 673 concerning conversion of instruments (s. 673.4201) and restrictive indorsements (s. 673.2061), only a collecting bank’s transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

History.—s. 1, ch. 65-254; s. 21, ch. 92-82.

Note.—s. 4-203, U.C.C.



674.204 - Methods of sending and presenting; sending directly to payor bank.

674.204 Methods of sending and presenting; sending directly to payor bank.—

(1) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(2) A collecting bank may send:

(a) An item directly to the payor bank;

(b) An item to a nonbank payor if authorized by its transferor; and

(c) An item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearinghouse rule, or the like.

(3) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

History.—s. 1, ch. 65-254; s. 22, ch. 92-82.

Note.—s. 4-204, U.C.C.



674.205 - Depositary bank holder of unindorsed item.

674.205 Depositary bank holder of unindorsed item.—If a customer delivers an item to a depositary bank for collection:

(1) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item; and, if the bank satisfies the other requirements of s. 673.3021, it is a holder in due course; and

(2) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer’s account.

History.—s. 1, ch. 65-254; s. 23, ch. 92-82.

Note.—s. 4-205, U.C.C.



674.206 - Transfer between banks.

674.206 Transfer between banks.—Any agreed method that identifies the transferor bank is sufficient for the item’s further transfer to another bank.

History.—s. 1, ch. 65-254; s. 24, ch. 92-82.

Note.—s. 4-206, U.C.C.



674.207 - Transfer warranties.

674.207 Transfer warranties.—

(1) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(a) The warrantor is a person entitled to enforce the item;

(b) All signatures on the item are authentic and authorized;

(c) The item has not been altered;

(d) The item is not subject to a defense or claim in recoupment (s. 673.3051(1)) of any party that can be asserted against the warrantor; and

(e) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(2) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item according to the terms of the item at the time it was transferred or, if the transfer was of an incomplete item, according to its terms when completed as stated in ss. 673.1151 and 673.4071. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made “without recourse” or otherwise disclaiming liability.

(3) A person to whom the warranties under subsection (1) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(4) The warranties stated in subsection (1) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(5) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

History.—s. 1, ch. 65-254; s. 25, ch. 92-82.

Note.—s. 4-207, U.C.C.; supersedes ss. 674.67, 674.71.



674.2081 - Presentment warranties.

674.2081 Presentment warranties.—

(1) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee who pays or accepts the draft in good faith that:

(a) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(b) The draft has not been altered; and

(c) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(2) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor; and, if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(3) If a drawee asserts a claim for breach of warranty under subsection (1) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under s. 673.4041 or s. 673.4051 or the drawer is precluded under s. 673.4061 or s. 674.406 from asserting against the drawee the unauthorized indorsement or alteration.

(4) If a dishonored draft is presented for payment to the drawer or an indorser or any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(5) The warranties stated in subsections (1) and (4) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(6) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

History.—s. 26, ch. 92-82.



674.2091 - Encoding and retention warranties.

674.2091 Encoding and retention warranties.—

(1) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(2) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(3) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

History.—s. 27, ch. 92-82.



674.2101 - Security interest of collecting bank in items, accompanying documents, and proceeds.

674.2101 Security interest of collecting bank in items, accompanying documents, and proceeds.—

(1) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(a) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(b) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(c) If it makes an advance on or against the item.

(2) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items and any accompanying documents, or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(3) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying or associated documents for purposes other than collection, the security interest continues to that extent and is subject to chapter 679, but:

(a) No security agreement is necessary to make the security interest enforceable (s. 679.2031(2)(c)1.);

(b) No filing is required to perfect the security interest; and

(c) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

History.—s. 1, ch. 65-254; s. 28, ch. 92-82; s. 16, ch. 2001-198; s. 17, ch. 2010-131.

Note.—s. 4-208, U.C.C.; former s. 674.208.



674.2111 - When bank gives value for purposes of holder in due course.

674.2111 When bank gives value for purposes of holder in due course.—For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of s. 673.3021 on what constitutes a holder in due course.

History.—s. 1, ch. 65-254; s. 29, ch. 92-82.

Note.—s. 4-209, U.C.C.; supersedes s. 674.30; former s. 674.209.



674.2121 - Presentment by notice of item not payable by, through, or at a bank; liability of drawer or indorser.

674.2121 Presentment by notice of item not payable by, through, or at a bank; liability of drawer or indorser.—

(1) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due, and the bank must meet any requirement of the party to accept or pay under s. 673.5011 by the close of the bank’s next banking day after it knows of the requirement.

(2) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under s. 673.5011 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

History.—s. 1, ch. 65-254; s. 30, ch. 92-82.

Note.—s. 4-210, U.C.C.; supersedes s. 674.77; former s. 674.210.



674.2131 - Medium and time of settlement by bank.

674.2131 Medium and time of settlement by bank.—

(1) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearinghouse rules, and the like, or agreement. In the absence of such prescription:

(a) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(b) The time of settlement, is:

1. With respect to tender of settlement by cash, cashier’s check, or teller’s check, when the cash or check is sent or delivered;

2. With respect to tender of settlement by credit in an account in a Federal Reserve bank, when the credit is made;

3. With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

4. With respect to tender of settlement by a funds transfer, when payment is made pursuant to s. 670.406(1) to the person receiving settlement.

(2) If the tender of settlement is not by a medium authorized by subsection (1) or the time of settlement is not fixed by subsection (1), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(3) If settlement for an item is made by cashier’s check or teller’s check and the person receiving settlement, before its midnight deadline:

(a) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(b) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(4) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

History.—s. 1, ch. 65-254; s. 31, ch. 92-82.

Note.—s. 4-211, U.C.C.; former s. 674.211.



674.2141 - Right of charge-back or refund; liability of collecting bank; return of item.

674.2141 Right of charge-back or refund; liability of collecting bank; return of item.—

(1) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer’s account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank’s midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(2) A collecting bank returns an item when it is sent or delivered to the bank’s customer or transferor or pursuant to its instructions.

(3) A depositary bank that is also the payor may charge back the amount of an item to its customer’s account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (s. 674.301).

(4) The right to charge back is not affected by:

(a) Previous use of a credit given for the item; or

(b) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(5) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(6) If credit is given in dollars as the equivalent of the value of an item payable in a foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

History.—s. 1, ch. 65-254; s. 32, ch. 92-82.

Note.—s. 4-212, U.C.C.; former s. 674.212.



674.215 - Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

674.215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.—

(1) An item is finally paid by a payor bank when the bank has first done any of the following:

(a) Paid the item in cash;

(b) Settled for the item without having a right to revoke the settlement under statute, clearinghouse rule, or agreement; or

(c) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearinghouse rule, or agreement.

(2) If provisional settlement for an item does not become final, the item is not finally paid.

(3) If provisional settlement for an item between the presenting and payor banks is made through a clearinghouse or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

(4) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(5) Subject to applicable law stating a time for availability of funds and any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer’s account becomes available for withdrawal as of right:

(a) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time; or

(b) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank’s second banking day following receipt of the item.

(6) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank’s next banking day after receipt of the deposit.

History.—s. 1, ch. 65-254; s. 1, ch. 67-172; s. 33, ch. 92-82.

Note.—s. 4-213, U.C.C.; supersedes s. 676.55; former s. 674.213.



674.216 - Insolvency and preference.

674.216 Insolvency and preference.—

(1) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank’s customer.

(2) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(3) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement’s becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(4) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

History.—s. 1, ch. 65-254; s. 34, ch. 92-82.

Note.—s. 4-214, U.C.C.; former s. 674.214.






Part III - COLLECTION OF ITEMS: PAYOR BANKS (ss. 674.301-674.303)

674.301 - Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.

674.301 Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.—

(1) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

(a) Returns the item; or

(b) Sends written notice of dishonor or nonpayment if the item is unavailable for return.

(2) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (1).

(3) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(4) An item is returned:

(a) As to an item presented through a clearinghouse, when it is delivered to the presenting or last collecting bank or to the clearinghouse or is sent or delivered in accordance with clearinghouse rules; or

(b) In all other cases, when it is sent or delivered to the bank’s customer or transferor or pursuant to instructions.

History.—s. 1, ch. 65-254; s. 35, ch. 92-82.

Note.—s. 4-301, U.C.C.; supersedes s. 676.55.



674.302 - Payor bank’s responsibility for late return of item.

674.302 Payor bank’s responsibility for late return of item.—

(1) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(a) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(b) Any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(2) The liability of a payor bank to pay an item pursuant to subsection (1) is subject to defenses based on breach of a presentment warranty (s. 674.2081) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

History.—s. 1, ch. 65-254; s. 36, ch. 92-82.

Note.—s. 4-302, U.C.C.; supersedes s. 676.55.



674.303 - When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified.

674.303 When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified.—

(1) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank’s right or duty to pay an item or to charge its customer’s account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(a) The bank accepts or certifies the item;

(b) The bank pays the item in cash;

(c) The bank settles for the item without having a right to revoke the settlement under statute, clearinghouse rule, or agreement;

(d) The bank becomes accountable for the amount of the item under s. 674.302 dealing with the payor bank’s responsibility for late return of items; or

(e) With respect to checks, a cutoff hour no earlier than 1 hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(2) Subject to subsection (1), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.

History.—s. 1, ch. 65-254; s. 37, ch. 92-82.

Note.—s. 4-303, U.C.C.; supersedes ss. 676.55, 659.26.






Part IV - RELATIONSHIP BETWEEN PAYOR BANK AND ITSCUSTOMER (ss. 674.401-674.407)

674.401 - When bank may charge customer’s account.

674.401 When bank may charge customer’s account.—

(1) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(2) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(3) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in s. 674.403(2) for stop-payment orders and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in s. 674.303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under s. 674.402.

(4) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(a) The original terms of the altered item; or

(b) The terms of the completed item, even though the bank knows the item has been completed, unless the bank has notice that the completion was improper.

History.—s. 1, ch. 65-254; s. 38, ch. 92-82.

Note.—s. 4-401, U.C.C.; supersedes ss. 674.15-674.17, 675.32.



674.402 - Bank’s liability to customer for wrongful dishonor; time of determining insufficiency of account.

674.402 Bank’s liability to customer for wrongful dishonor; time of determining insufficiency of account.—

(1) Except as otherwise provided in this chapter, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(2) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(3) A payor bank’s determination of the customer’s account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank’s decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

History.—s. 1, ch. 65-254; s. 39, ch. 92-82.

Note.—s. 4-402, U.C.C.; supersedes s. 659.33.



674.403 - Customer’s right to stop payment; burden of proof of loss.

674.403 Customer’s right to stop payment; burden of proof of loss.—

(1) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer’s account or close the account by a written order to the bank describing the item or account with certainty received by an officer of the bank during a banking day and at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in s. 674.303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(2) A stop-payment order is effective for 6 months. A stop-payment order may be renewed for additional 6-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(3) The bank may be liable to its customer for the actual loss incurred by the customer resulting from the wrongful payment of an item contrary to a valid and binding stop-payment order or order to close an account. The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under s. 674.402.

History.—Art. 10, s. 1, ch. 65-254; s. 40, ch. 92-82.

Note.—s. 4-403, U.C.C.; supersedes s. 659.32.



674.404 - Bank not obliged to pay check more than 6 months old.

674.404 Bank not obliged to pay check more than 6 months old.—A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than 6 months after its date; but it may charge its customer’s account for a payment made thereafter in good faith.

History.—s. 1, ch. 65-254; s. 41, ch. 92-82.

Note.—s. 4-404, U.C.C.; supersedes s. 659.31.



674.405 - Death or incompetence of customer.

674.405 Death or incompetence of customer.—

(1) A payor or collecting bank’s authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(2) Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

History.—s. 1, ch. 65-254; s. 42, ch. 92-82.

Note.—s. 4-405, U.C.C.; supersedes ss. 659.39, 659.40.



674.406 - Customer’s duty to discover and report unauthorized signature or alteration.

674.406 Customer’s duty to discover and report unauthorized signature or alteration.—

(1) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(2) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of 5 years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(3) If a bank sends or makes available a statement of account or items pursuant to subsection (1), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(4) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (3), the customer is precluded from asserting against the bank:

(a) The customer’s unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(b) The customer’s unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(5) If subsection (4) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (3) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (4) does not apply.

(6) Without regard to care or lack of care of either the customer or the bank, a customer who does not within 180 days after the statement or items are made available to the customer (subsection (1)) discover and report the customer’s unauthorized signature on or any alteration on the item or who does not, within 1 year after that time, discover and report any unauthorized endorsement is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under s. 674.2081 with respect to the unauthorized signature or alteration to which the preclusion applies.

History.—s. 1, ch. 65-254; s. 43, ch. 92-82; s. 24, ch. 2004-340; s. 107, ch. 2004-390.

Note.—s. 4-406, U.C.C.; supersedes s. 659.37.



674.407 - Payor bank’s right to subrogation on improper payment.

674.407 Payor bank’s right to subrogation on improper payment.—If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after the account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:

(1) Of any holder in due course on the item against the drawer or maker;

(2) Of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) Of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

History.—s. 1, ch. 65-254; s. 44, ch. 92-82.

Note.—s. 4-407, U.C.C.; supersedes s. 659.34.






Part V - COLLECTION OF DOCUMENTARY DRAFTS (ss. 674.501-674.504)

674.501 - Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

674.501 Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.—A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

History.—s. 1, ch. 65-254; s. 45, ch. 92-82.

Note.—s. 4-501, U.C.C.



674.502 - Presentment of “on arrival” drafts.

674.502 Presentment of “on arrival” drafts.—If a draft or the relevant instructions require presentment “on arrival,” “when goods arrive,” or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

History.—s. 1, ch. 65-254; s. 46, ch. 92-82.

Note.—s. 4-502, U.C.C.



674.503 - Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

674.503 Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.—Unless otherwise instructed and except as provided in chapter 675, a bank presenting a documentary draft:

(1) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than 3 days after presentment; otherwise, only on payment; and

(2) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee’s services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

History.—s. 1, ch. 65-254; s. 47, ch. 92-82.

Note.—s. 4-503, U.C.C.; supersedes s. 676.04.



674.504 - Privilege of presenting bank to deal with goods; security interest for expenses.

674.504 Privilege of presenting bank to deal with goods; security interest for expenses.—

(1) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(2) For its reasonable expenses incurred by action under subsection (1), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller’s lien.

History.—s. 1, ch. 65-254; s. 48, ch. 92-82.

Note.—s. 4-504, U.C.C.









Chapter 675 - UNIFORM COMMERCIAL CODE: LETTERS OF CREDIT

675.101 - Short title.

675.101 Short title.—This chapter may be cited as the “Uniform Commercial Code—Letters of Credit.”

History.—s. 1, ch. 65-254; s. 1, ch. 99-137.

Note.—s. 5-101, U.C.C.



675.102 - Scope.

675.102 Scope.—

(1) This chapter applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(2) The statement of a rule in this chapter does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this chapter.

(3) With the exception of this subsection, subsections (1) and (4), ss. 675.103(1)(i) and (j), 675.106(4), and 675.114(4), and except to the extent prohibited in ss. 671.102(2) and 675.117(4), the effect of this chapter may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this chapter.

(4) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

History.—s. 1, ch. 65-254; s. 1, ch. 99-137; s. 25, ch. 2007-134.

Note.—s. 5-102, U.C.C.



675.103 - Definitions.

675.103 Definitions.—

(1) For purposes of this chapter:

(a) “Adviser” means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.

(b) “Applicant” means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(c) “Beneficiary” means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(d) “Confirmer” means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(e) “Dishonor” of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(f) “Document” means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in s. 675.108(5) and which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(g) “Good faith” means honesty in fact in the conduct or transaction concerned.

(h) “Honor” of a letter of credit means performance of the issuer’s undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, “honor” occurs:

1. Upon payment;

2. If the letter of credit provides for acceptance, upon acceptance of a draft and paying the draft at maturity; or

3. If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and performing the obligation at maturity.

(i) “Issuer” means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(j) “Letter of credit” means a definite undertaking that satisfies the requirements of s. 675.104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(k) “Nominated person” means a person whom the issuer designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and undertakes by agreement or custom and practice to reimburse.

(l) “Presentation” means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(m) “Presenter” means a person making a presentation as or on behalf of a beneficiary or nominated person.

(n) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(o) “Successor of a beneficiary” means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(2) The following definitions and the sections in which they appear in other chapters apply to this chapter:

“Acceptance,” s. 673.4091.

“Value,” ss. 673.3031 and 674.2111.

(3) The provisions of part II of chapter 671 apply to this chapter.

History.—s. 1, ch. 65-254; s. 49, ch. 92-82; s. 1, ch. 99-137.

Note.—s. 5-103, U.C.C.; supersedes s. 676.06.



675.104 - Formal requirements.

675.104 Formal requirements.—A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated by a signature or in accordance with the agreement of the parties or the standard practice referred to in s. 675.108(5).

History.—s. 1, ch. 65-254; s. 1, ch. 99-137.

Note.—s. 5-104, U.C.C.



675.105 - Consideration.

675.105 Consideration.—Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

History.—s. 1, ch. 65-254; s. 1, ch. 99-137.

Note.—s. 5-105, U.C.C.; supersedes ss. 674.27, 674.31.



675.106 - Issuance, amendment, cancellation, and duration.

675.106 Issuance, amendment, cancellation, and duration.—

(1) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(2) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(3) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires 1 year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(4) A letter of credit that states that it is perpetual expires 5 years after its stated date of issuance or, if none is stated, after the date on which it is issued.

History.—s. 1, ch. 65-254; s. 615, ch. 97-102; s. 1, ch. 99-137.

Note.—s. 5-106, U.C.C.



675.107 - Confirmer, nominated person, and adviser.

675.107 Confirmer, nominated person, and adviser.—

(1) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(2) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(3) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(4) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (3). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

History.—s. 1, ch. 65-254; s. 1, ch. 99-137.

Note.—s. 5-107, U.C.C.



675.108 - Issuer’s rights and obligations.

675.108 Issuer’s rights and obligations.—

(1) Except as otherwise provided in s. 675.109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (5), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in s. 675.113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(2) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(a) To honor;

(b) If the letter of credit provides for honor to be completed more than 7 business days after presentation, to accept a draft or incur a deferred obligation; or

(c) To give notice to the presenter of discrepancies in the presentation.

(3) Except as otherwise provided in subsection (4), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(4) Failure to give the notice specified in subsection (2) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in s. 675.109(1) or expiration of the letter of credit before presentation.

(5) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer’s observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(6) An issuer is not responsible for:

(a) The performance or nonperformance of the underlying contract, arrangement, or transaction;

(b) An act or omission of others; or

(c) Observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (5).

(7) If an undertaking constituting a letter of credit under s. 675.103(1)(j) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat such conditions as if unstated.

(8) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(9) An issuer that has honored a presentation as permitted or required by this chapter:

(a) Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds.

(b) Takes the documents free of claims of the beneficiary or presenter.

(c) Is precluded from asserting a right of recourse on a draft under ss. 673.4141 and 673.4151.

(d) Except as otherwise provided in ss. 675.110 and 675.117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation.

(e) Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

History.—s. 1, ch. 65-254; s. 616, ch. 97-102; s. 1, ch. 99-137.

Note.—s. 5-108, U.C.C.



675.109 - Fraud and forgery.

675.109 Fraud and forgery.—

(1) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(a) The issuer shall honor the presentation, if honor is demanded by:

1. A nominated person who has given value in good faith and without notice of forgery or material fraud;

2. A confirmer who has honored its confirmation in good faith;

3. A holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person; or

4. An assignee of the issuer’s or nominated person’s deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person.

(b) The issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(2) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(a) The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(b) A beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(c) All of the conditions to entitle a person to the relief under the laws of this state have been met; and

(d) On the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under paragraph (1)(a).

History.—s. 1, ch. 65-254; s. 1, ch. 99-137.

Note.—s. 5-109, U.C.C.



675.110 - Warranties.

675.110 Warranties.—

(1) If a beneficiary’s presentation is honored, the beneficiary warrants:

(a) To the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in s. 675.109(1); and

(b) To the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(2) The warranties in subsection (1) are in addition to warranties arising under chapters 673, 674, 677, and 678 because of the presentation or transfer of documents covered by any of those chapters.

History.—s. 1, ch. 65-254; s. 1, ch. 99-137.

Note.—s. 5-110, U.C.C.



675.111 - Remedies.

675.111 Remedies.—

(1) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer’s obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant’s election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant’s recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(2) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(3) If an adviser or nominated person other than a confirmer breaches an obligation under this chapter or an issuer breaches an obligation not covered in subsection (1) or subsection (2), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (1) and (2).

(4) An issuer, nominated person, or adviser who is found liable under subsection (1), subsection (2), or subsection (3) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(5) Reasonable attorney’s fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this chapter.

(6) Damages that would otherwise be payable by a party for breach of an obligation under this chapter may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

History.—s. 1, ch. 65-254; s. 1, ch. 99-137.

Note.—s. 5-111, U.C.C.; supersedes s. 675.32.



675.112 - Transfer of letter of credit.

675.112 Transfer of letter of credit.—

(1) Except as otherwise provided in s. 675.113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(2) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(a) The transfer would violate applicable law; or

(b) The transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in s. 675.108(5) or is otherwise reasonable under the circumstances.

History.—s. 1, ch. 65-254; s. 617, ch. 97-102; s. 1, ch. 99-137.

Note.—s. 5-112, U.C.C.; supersedes s. 676.07.



675.113 - Transfer by operation of law.

675.113 Transfer by operation of law.—

(1) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(2) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (5), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in s. 675.108(5) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(3) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(4) Honor of a purported successor’s apparently complying presentation under subsection (1) or subsection (2) has the consequences specified in s. 675.108(9) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of s. 675.109.

(5) An issuer whose rights of reimbursement are not covered by subsection (4) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (2).

(6) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

History.—s. 1, ch. 65-254; s. 618, ch. 97-102; s. 1, ch. 99-137.

Note.—s. 5-113, U.C.C.



675.114 - Assignment of proceeds.

675.114 Assignment of proceeds.—

(1) For purposes of this section, the term “proceeds of a letter of credit” means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary’s drawing rights or documents presented by the beneficiary.

(2) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(3) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(4) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(5) Rights of a transferee beneficiary or nominated person are independent of the beneficiary’s assignment of the proceeds of a letter of credit and are superior to the assignee’s right to the proceeds.

(6) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer’s or nominated person’s payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary’s rights to proceeds is governed by chapter 679 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary’s right to proceeds and its perfection are governed by chapter 679 or other law.

History.—s. 1, ch. 65-254; s. 3, ch. 87-275; s. 50, ch. 92-82; s. 23, ch. 98-11; s. 1, ch. 99-137.

Note.—s. 5-114, U.C.C.



675.115 - Statute of limitations.

675.115 Statute of limitations.—An action to enforce a right or obligation arising under this chapter must be commenced within 1 year after the expiration date of the relevant letter of credit or 1 year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party’s lack of knowledge of the breach.

History.—s. 1, ch. 65-254; s. 619, ch. 97-102; s. 1, ch. 99-137.

Note.—s. 5-115, U.C.C.



675.116 - Choice of law and forum.

675.116 Choice of law and forum.—

(1) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in s. 675.104 or by a provision in the person’s letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(2) Unless subsection (1) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person’s undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person’s undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(3) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If this chapter governs the liability of an issuer, nominated person, or adviser under subsection (1) or subsection (2), the relevant undertaking incorporates rules of custom or practice, and there is conflict between this chapter and such rules as applied to that undertaking, such rules govern except to the extent of any conflict with the nonvariable provisions specified in s. 675.102(3).

(4) This chapter governs to the extent of any conflict between this chapter and chapter 670, chapter 673, chapter 674, or chapter 679.

(5) The forum for settling disputes arising out of an undertaking within this chapter may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (1).

History.—s. 1, ch. 65-254; s. 5, ch. 79-398; s. 620, ch. 97-102; s. 1, ch. 99-137.

Note.—s. 5-116, U.C.C.



675.117 - Subrogation of issuer, applicant, and nominated person.

675.117 Subrogation of issuer, applicant, and nominated person.—

(1) An issuer that honors a beneficiary’s presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(2) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (1).

(3) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(a) The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(b) The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(c) The applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(4) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (1) and (2) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (3) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.

History.—s. 1, ch. 65-254; s. 1, ch. 99-137.

Note.—s. 5-117, U.C.C.



675.118 - Applicability of ch. 99-137.

675.118 Applicability of ch. 99-137.—

(1) This act applies to any letter of credit that is issued on or after July 1, 1999. This act does not apply to any transaction, event, obligation, or duty arising out of or associated with a letter of credit issued before July 1, 1999, including any amendment to the letter of credit that was made after such date, unless the amendment provides otherwise.

(2) A transaction arising out of or associated with a letter of credit issued before July 1, 1999, and the rights, obligations, and interests created by that transaction are governed by any law amended or repealed by this act to the same extent as if such amendment or repeal had not occurred and such transaction may be terminated, completed, consummated, or enforced under such law prior to its amendment or repeal.

History.—ss. 10, 11, ch. 99-137.



675.1181 - Security interest of issuer or nominated person.

675.1181 Security interest of issuer or nominated person.—

(1) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(2) As long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (1), the security interest continues and is subject to chapter 679, but a security agreement is not necessary to make the security interest enforceable under s. 679.2031(2)(c):

(a) If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(b) If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

History.—s. 17, ch. 2001-198.






Chapter 677 - UNIFORM COMMERCIAL CODE: DOCUMENTS OF TITLE

Part I - GENERAL (ss. 677.101-677.106)

677.101 - Short title.

677.101 Short title.—Chapter 677 shall be known and may be cited as the “Uniform Commercial Code—Documents of Title.”

History.—s. 1, ch. 65-254.

Note.—s. 7-101, U.C.C.



677.102 - Definitions and index of definitions.

677.102 Definitions and index of definitions.—

(1) In this chapter, unless the context otherwise requires:

(a) “Bailee” means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(b) “Carrier” means a person that issues a bill of lading.

(c) “Consignee” means a person named in a bill of lading to which or to whose order the bill promises delivery.

(d) “Consignor” means a person named in a bill of lading as the person from which the goods have been received for shipment.

(e) “Delivery order” means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(f) “Good faith” means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(g) “Goods” means all things that are treated as movable for the purposes of a contract of storage or transportation.

(h) “Issuer” means a bailee who issues a document of title or, in the case of an unaccepted delivery order, the person who orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, notwithstanding that the issuer received no goods or that the goods were misdescribed or that in any other respect the agent or employee violated his or her instructions.

(i) “Person entitled under the document” means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(j) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(k) “Shipper” means a person that enters into a contract of transportation with a carrier.

(l) “Sign” means, with present intent to authenticate or adopt a record:

1. To execute or adopt a tangible symbol; or

2. To attach to or logically associate with the record an electronic sound, symbol, or process.

(m) “Warehouse” means a person engaged in the business of storing goods for hire.

(2) Definitions in other chapters applying to this chapter and the sections in which they appear are:

“Contract for sale,” s. 672.106.

“Lessee in ordinary course of business,” s. 680.1031.

“Receipt” of goods, s. 672.103.

(3) In addition, chapter 671 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History.—s. 1, ch. 65-254; s. 621, ch. 97-102; s. 18, ch. 2010-131.

Note.—s. 7-102, U.C.C.; supersedes s. 678.54.



677.103 - Relation of chapter to treaty, statute, classification, or regulation.

677.103 Relation of chapter to treaty, statute, classification, or regulation.—

(1) Except as otherwise provided in this chapter, this chapter is subject to any treaty or statute of the United States to the extent the treaty or statute is applicable.

(2) This chapter does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee’s business in respects not specifically treated in this chapter. However, a violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(3) This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. ss. 7001, et seq., but does not modify, limit, or supersede s. 101(c) of that act, 15 U.S.C. s. 7001(c), or authorize electronic delivery of any of the notices described in s. 103(b) of that act, 15 U.S.C. s. 7003(b).

(4) To the extent that there is a conflict between any provisions of the laws of this state regarding electronic transactions and this chapter, this chapter governs.

History.—s. 1, ch. 65-254; s. 19, ch. 2010-131.

Note.—s. 7-103, U.C.C.



677.104 - Negotiable and nonnegotiable document of title.

677.104 Negotiable and nonnegotiable document of title.—

(1) Except as otherwise provided in subsection (3), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(2) A document of title other than one described in subsection (1) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(3) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

History.—s. 1, ch. 65-254; s. 20, ch. 2010-131.

Note.—s. 7-104, U.C.C.; supersedes ss. 678.02-678.05.



677.105 - Reissuance in alternative medium.

677.105 Reissuance in alternative medium.—

(1) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(a) The person entitled under the electronic document surrenders control of the document to the issuer; and

(b) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(2) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (1):

(a) The electronic document ceases to have any effect or validity; and

(b) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(3) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(a) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(b) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(4) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (3):

(a) The tangible document ceases to have any effect or validity; and

(b) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

History.—s. 1, ch. 65-254; s. 21, ch. 2010-131; s. 48, ch. 2011-4.

Note.—s. 7-105, U.C.C.



677.106 - Control of electronic document of title.

677.106 Control of electronic document of title.—

(1) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(2) A system satisfies subsection (1), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in a manner that:

(a) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (d), (e), and (f), unalterable;

(b) The authoritative copy identifies the person asserting control as:

1. The person to which the document was issued; or

2. If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(c) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(d) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(e) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(f) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

History.—s. 22, ch. 2010-131.






Part II - WAREHOUSE RECEIPTS: SPECIAL PROVISIONS (ss. 677.201-677.210)

677.201 - Persons that may issue a warehouse receipt; storage under bond.

677.201 Persons that may issue a warehouse receipt; storage under bond.—

(1) A warehouse receipt may be issued by any warehouse.

(2) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

History.—s. 1, ch. 65-254; s. 23, ch. 2010-131.

Note.—s. 7-201, U.C.C.; supersedes s. 678.01.



677.202 - Form of warehouse receipt; effect of omission.

677.202 Form of warehouse receipt; effect of omission.—

(1) A warehouse receipt need not be in any particular form.

(2) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(a) A statement of the location of the warehouse facility where the goods are stored;

(b) The date of issue of the receipt;

(c) The unique identification code of the receipt;

(d) A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(e) The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(f) A description of the goods or the packages containing them;

(g) The signature of the warehouse or its agent;

(h) If the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(i) A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred at the time of the issue of the receipt is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(3) A warehouse may insert in its receipt any terms that are not contrary to the provisions of this code and do not impair its obligation of delivery under s. 677.403 or its duty of care under s. 677.204. Any contrary provision is ineffective.

History.—s. 1, ch. 65-254; s. 622, ch. 97-102; s. 24, ch. 2010-131.

Note.—s. 7-202, U.C.C.; supersedes s. 678.02.



677.203 - Liability of nonreceipt or misdescription.

677.203 Liability of nonreceipt or misdescription.—A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity or condition, or the receipt or description is qualified by “contents, condition and quality unknown,” “said to contain,” or words of similar import, if such indication is true; or

(2) The party or purchaser otherwise has notice of the nonreceipt or misdescription.

History.—s. 1, ch. 65-254; s. 25, ch. 2010-131.

Note.—s. 7-203, U.C.C.; supersedes s. 678.20.



677.204 - Duty of care; contractual limitation of warehouse’s liability.

677.204 Duty of care; contractual limitation of warehouse’s liability.—

(1) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(2) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage and setting forth a specific liability per article or item, value per unit of weight, or any other negotiated limitation of damages as agreed upon between the parties beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse’s liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse’s liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(3) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

(4) This section does not impair or repeal any statute which imposes a higher responsibility upon the warehouse or invalidates contractual limitations which would be permissible under this chapter.

History.—s. 1, ch. 65-254; s. 623, ch. 97-102; s. 26, ch. 2010-131.

Note.—s. 7-204, U.C.C.; supersedes ss. 678.03, 678.20.



677.205 - Title under warehouse receipt defeated in certain cases.

677.205 Title under warehouse receipt defeated in certain cases.—A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

History.—s. 1, ch. 65-254; s. 27, ch. 2010-131.

Note.—s. 7-205, U.C.C.



677.206 - Termination of storage at warehouse’s option.

677.206 Termination of storage at warehouse’s option.—

(1) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or by a nonnegotiable warehouse receipt or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to s. 677.210.

(2) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (1) and s. 677.210, the warehouse may specify in the notice given under subsection (1) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than 1 week after a single advertisement or posting.

(3) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(4) A warehouse shall deliver the goods to any person entitled to them under this chapter upon due demand made at any time before sale or other disposition under this section.

(5) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

History.—s. 1, ch. 65-254; s. 624, ch. 97-102; s. 28, ch. 2010-131.

Note.—s. 7-206, U.C.C.; supersedes s. 678.34.



677.207 - Goods shall be kept separate; fungible goods.

677.207 Goods shall be kept separate; fungible goods.—

(1) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(2) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner’s share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to whom overissued receipts have been duly negotiated.

History.—s. 1, ch. 65-254; s. 29, ch. 2010-131.

Note.—s. 7-207, U.C.C.; supersedes ss. 678.22, 678.23.



677.208 - Altered warehouse receipts.

677.208 Altered warehouse receipts.—If a blank in a negotiable warehouse receipt has been filled in without authority, a good faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

History.—s. 1, ch. 65-254; s. 30, ch. 2010-131.

Note.—s. 7-208, U.C.C.; supersedes s. 678.13.



677.209 - Lien of warehouse.

677.209 Lien of warehouse.—

(1) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse’s lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(2) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (1), such as for money advanced and interest. The security interest is governed by chapter 679.

(3) A warehouse’s lien for charges and expenses under subsection (1) or a security interest under subsection (2) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(a) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor’s nominee with:

1. Actual or apparent authority to ship, store, or sell;

2. Power to obtain delivery under s. 677.403; or

3. Power of disposition under s. 672.403, s. 680.304(2), s. 680.305(2), s. 679.320, or s. 679.321(3) or other statute or rule of law; or

(b) Acquiesce in the procurement by the bailor or its nominee of any document.

(4) A warehouse’s lien on household goods for charges and expenses in relation to the goods under subsection (1) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, the term “household goods” means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(5) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

History.—s. 1, ch. 65-254; s. 625, ch. 97-102; s. 31, ch. 2010-131.

Note.—s. 7-209, U.C.C.; supersedes ss. 678.27-678.32.



677.210 - Enforcement of warehouse’s lien.

677.210 Enforcement of warehouse’s lien.—

(1) Except as provided in subsection (2), a warehouse’s lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification shall include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.

(2) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(a) All persons known to claim an interest in the goods shall be notified.

(b) The notification must be delivered in person or sent by registered or certified letter to the last known address of any person to be notified.

(c) The notification shall include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(d) The sale shall conform to the terms of the notification.

(e) The sale shall be held at the nearest suitable place to where the goods are held or stored.

(f) After the expiration of the time given in the notification, an advertisement of the sale shall be published once a week for 2 weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement shall include a description of the goods, the name of the person on whose account they are being held, and the time and place of the sale. The sale shall take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement shall be posted at least 10 days before the sale in not fewer than 6 conspicuous places in the neighborhood of the proposed sale.

(3) Before any sale pursuant to this section any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but shall be retained by the warehouse subject to the terms of the receipt and this chapter.

(4) A warehouse may buy at any public sale held pursuant to this section.

(5) A purchaser in good faith of goods sold to enforce a warehouse’s lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse’s noncompliance with this section.

(6) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(7) The rights provided by this section shall be in addition to all other rights allowed by law to a creditor against a debtor.

(8) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (1) or subsection (2).

(9) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section, and in case of willful violation, is liable for conversion.

History.—s. 1, ch. 65-254; s. 626, ch. 97-102; s. 32, ch. 2010-131.

Note.—s. 7-210, U.C.C.; supersedes s. 678.33.






Part III - BILLS OF LADING: SPECIAL PROVISIONS (ss. 677.301-677.309)

677.301 - Liability for nonreceipt or misdescription; “said to contain”; “shipper’s weight, load, and count”; improper handling.

677.301 Liability for nonreceipt or misdescription; “said to contain”; “shipper’s weight, load, and count”; improper handling.—

(1) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in the case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by “contents or condition of contents of packages unknown,” “said to contain,” “shipper’s weight, load, and count” or words of similar import, if that indication is true.

(2) If goods are loaded by the issuer of a bill of lading:

(a) The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(b) Words such as “shipper’s weight, load, and count” or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(3) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper’s request to do so. In that case “shipper’s weight, load, and count” or words of similar import are ineffective.

(4) The issuer of a bill of lading, by including in the bill the words “shipper’s weight, load, and count” or words of similar import, may indicate that the goods were loaded by the shipper, and if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(5) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer’s responsibility or liability under the contract of carriage to any person other than the shipper.

History.—s. 1, ch. 65-254; s. 627, ch. 97-102; s. 33, ch. 2010-131.

Note.—s. 7-301, U.C.C.



677.302 - Through bills of lading and similar documents of title.

677.302 Through bills of lading and similar documents of title.—

(1) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(2) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person’s obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(3) The issuer of a through bill of lading or other document of title described in subsection (1) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(a) The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(b) The amount of any expense reasonably incurred by the insurer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.

History.—s. 1, ch. 65-254; s. 628, ch. 97-102; s. 34, ch. 2010-131.

Note.—s. 7-302, U.C.C.



677.303 - Diversion; reconsignment; change of instructions.

677.303 Diversion; reconsignment; change of instructions.—

(1) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(a) The holder of a negotiable bill;

(b) The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(c) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(d) The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(2) Unless instructions described in subsection (1) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

History.—s. 1, ch. 65-254; s. 629, ch. 97-102; s. 35, ch. 2010-131.

Note.—s. 7-303, U.C.C.



677.304 - Tangible bills of lading in a set.

677.304 Tangible bills of lading in a set.—

(1) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(2) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(3) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier’s obligation by surrendering its part.

(4) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(5) The bailee shall deliver in accordance with part IV of this chapter against the first presented part of a tangible bill of lading lawfully drawn in a set. Delivery in this manner discharges the bailee’s obligation on the whole bill.

History.—s. 1, ch. 65-254; s. 630, ch. 97-102; s. 36, ch. 2010-131.

Note.—s. 7-304, U.C.C.



677.305 - Destination bills.

677.305 Destination bills.—

(1) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(2) Upon request of any person entitled as against the carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering such goods, the issuer, subject to s. 677.105, may procure a substitute bill to be issued at any place designated in the request.

History.—s. 1, ch. 65-254; s. 37, ch. 2010-131.

Note.—s. 7-305, U.C.C.



677.306 - Altered bills of lading.

677.306 Altered bills of lading.—An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

History.—s. 1, ch. 65-254.

Note.—s. 7-306, U.C.C.; supersedes s. 678.13.



677.307 - Lien of carrier.

677.307 Lien of carrier.—

(1) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier’s receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier’s lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(2) A lien for charges and expenses under subsection (1) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (1) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(3) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

History.—s. 1, ch. 65-254; s. 631, ch. 97-102; s. 38, ch. 2010-131.

Note.—s. 7-307, U.C.C.; supersedes ss. 678.27-678.32.



677.308 - Enforcement of carrier’s lien.

677.308 Enforcement of carrier’s lien.—

(1) A carrier’s lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification shall include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(2) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but shall be retained by the carrier, subject to the terms of the bill of lading and this chapter.

(3) The carrier may buy at any public sale pursuant to this section.

(4) A purchaser in good faith of goods sold to enforce a carrier’s lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier’s noncompliance with this section.

(5) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(6) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(7) A carrier’s lien may be enforced pursuant to either subsection (1) or the procedure set forth in s. 677.210(2).

(8) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

History.—s. 1, ch. 65-254; s. 632, ch. 97-102; s. 39, ch. 2010-131.

Note.—s. 7-308, U.C.C.; supersedes s. 678.33.



677.309 - Duty of care; contractual limitation of carrier’s liability.

677.309 Duty of care; contractual limitation of carrier’s liability.—

(1) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(2) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier’s liability may not exceed a value stated in the bill or transportation agreement if the carrier’s rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier’s liability for conversion to its own use.

(3) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in the bill of lading or a transportation agreement.

History.—s. 1, ch. 65-254; s. 633, ch. 97-102; s. 40, ch. 2010-131.

Note.—s. 7-309, U.C.C.; supersedes ss. 678.03, 678.20.






Part IV - WAREHOUSE RECEIPTS AND BILLS OF LADING: GENERALOBLIGATIONS (ss. 677.401-677.404)

677.401 - Irregularities in issue of receipt or bill or conduct of issuer.

677.401 Irregularities in issue of receipt or bill or conduct of issuer.—The obligations imposed by this chapter on an issuer apply to a document of title even if:

(1) The document does not comply with the requirements of this chapter or of any other statute, rule of law, or regulation regarding its issuance, form, or content;

(2) The issuer violated laws regulating the conduct of its business;

(3) The goods covered by the document were owned by the bailee when the document was issued; or

(4) The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

History.—s. 1, ch. 65-254; s. 634, ch. 97-102; s. 41, ch. 2010-131.

Note.—s. 7-401, U.C.C.; supersedes s. 678.20.



677.402 - Duplicate document of title; overissue.

677.402 Duplicate document of title; overissue.—A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen or destroyed documents, or substitute documents issued pursuant to s. 677.105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.

History.—s. 1, ch. 65-254; s. 635, ch. 97-102; s. 42, ch. 2010-131.

Note.—s. 7-402, U.C.C.; supersedes s. 678.06.



677.403 - Obligation of bailee to deliver; excuse.

677.403 Obligation of bailee to deliver; excuse.—

(1) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (2) and (3), unless and to the extent that the bailee establishes any of the following:

(a) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(b) Damage to or delay, loss or destruction of the goods for which the bailee is not liable, but the burden of establishing negligence in such cases when value of such damage, delay, loss, or destruction exceeds $10,000 is on the person entitled under the document;

(c) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse’s lawful termination of storage;

(d) The exercise by a seller of its right to stop delivery pursuant to s. 672.705 or by a lessor of its right to stop delivery pursuant to s. 680.526;

(e) A diversion, reconsignment, or other disposition pursuant to s. 677.303;

(f) Release, satisfaction, or any other personal defense against the claimant; or

(g) Any other lawful excuse.

(2) A person claiming goods covered by a document of title shall satisfy the bailee’s lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(3) Unless a person claiming the goods is a person against which the document of title does not confer a right under s. 677.503(1):

(a) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(b)  The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

History.—s. 1, ch. 65-254; s. 1, ch. 71-292; s. 636, ch. 97-102; s. 43, ch. 2010-131.

Note.—s. 7-403, U.C.C.; supersedes ss. 678.08-678.12, 678.16, 678.19.



677.404 - No liability for good faith delivery pursuant to document of title.

677.404 No liability for good faith delivery pursuant to document of title.—A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of the document of title or pursuant to this chapter is not liable for the goods even if:

(1)  The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) The person to which the bailee delivered the goods did not have authority to receive the goods.

History.—s. 1, ch. 65-254; s. 637, ch. 97-102; s. 44, ch. 2010-131.

Note.—s. 7-404, U.C.C.; supersedes s. 678.10.






Part V - WAREHOUSE RECEIPTS AND BILLS OF LADING: NEGOTIATION ANDTRANSFER (ss. 677.501-677.509)

677.501 - Form of negotiation and requirements of due negotiation.

677.501 Form of negotiation and requirements of due negotiation.—

(1) The following rules apply to a negotiable tangible document of title:

(a) If the document’s original terms run to the order of a named person, the document is negotiated by the named person’s indorsement and delivery. After the named person’s indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(b) If the document’s original terms run to bearer, it is negotiated by delivery alone.

(c) If the document’s original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(d) Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery.

(e) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a money obligation.

(2) The following rules apply to a negotiable electronic document of title:

(a) If the document’s original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(b) If the document’s original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(c) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(3) Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee’s rights.

(4) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

History.—s. 1, ch. 65-254; s. 638, ch. 97-102; s. 45, ch. 2010-131.

Note.—s. 7-501, U.C.C.; supersedes ss. 678.39-678.42, 678.49.



677.502 - Rights acquired by due negotiation.

677.502 Rights acquired by due negotiation.—

(1) Subject to ss. 677.205 and 677.503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(a) Title to the document;

(b) Title to the goods;

(c) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(d) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this chapter, but in the case of a delivery order, the bailee’s obligation accrues only upon the bailee’s acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(2) Subject to the following section, title and rights so acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(a) The due negotiation or any prior due negotiation constituted a breach of duty;

(b) Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(c) A previous sale or other transfer of the goods or document has been made to a third person.

History.—s. 1, ch. 65-254; s. 639, ch. 97-102; s. 46, ch. 2010-131.

Note.—s. 7-502, U.C.C.; supersedes ss. 678.43, 678.49-678.51.



677.503 - Document of title to goods defeated in certain cases.

677.503 Document of title to goods defeated in certain cases.—

(1) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(a) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor’s nominee with:

1. Actual or apparent authority to ship, store, or sell;

2. Power to obtain delivery under s. 677.403; or

3. Power of disposition under s. 672.403, s. 680.304(2), s. 680.305(2), s. 679.320, or s. 679.321(3) or other statute or rule of law; or

(b) Acquiesce in the procurement by the bailor or its nominee of any document.

(2) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under the next section to the same extent as the rights of the issuer or a transferee from the issuer.

(3) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with part IV of this chapter pursuant to its own bill of lading discharges the carrier’s obligation to deliver.

History.—s. 1, ch. 65-254; s. 640, ch. 97-102; s. 18, ch. 2001-198; s. 47, ch. 2010-131.

Note.—s. 7-503, U.C.C.; supersedes s. 678.43.



677.504 - Rights acquired in the absence of due negotiation; effect of diversion; stoppage of delivery.

677.504 Rights acquired in the absence of due negotiation; effect of diversion; stoppage of delivery.—

(1) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(2) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(a) By those creditors of the transferor which could treat the transfer as void under s. 672.402 or s. 680.308;

(b) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer’s rights;

(c) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee’s rights; or

(d) As against the bailee, by good faith dealings of the bailee with the transferor.

(3) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver to the consignee defeats the consignee’s title to the goods if the goods have been delivered to a buyer or a lessee in ordinary course of business and, in any event, defeats the consignee’s rights against the bailee.

(4) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under s. 672.705 or by a lessor under s. 680.526, subject to the requirements of due notification. A bailee that honors the seller’s or lessor’s instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

History.—s. 1, ch. 65-254; s. 641, ch. 97-102; s. 48, ch. 2010-131.

Note.—s. 7-504, U.C.C.; supersedes ss. 678.43, 678.44.



677.505 - Indorser not guarantor for other parties.

677.505 Indorser not guarantor for other parties.—The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.

History.—s. 1, ch. 65-254; s. 49, ch. 2010-131.

Note.—s. 7-505, U.C.C.; supersedes s. 678.47.



677.506 - Delivery without indorsement; right to compel indorsement.

677.506 Delivery without indorsement; right to compel indorsement.—The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement but the transfer becomes a negotiation only as of the time the indorsement is supplied.

History.—s. 1, ch. 65-254; s. 642, ch. 97-102; s. 50, ch. 2010-131.

Note.—s. 7-506, U.C.C.; supersedes s. 678.45.



677.507 - Warranties on negotiation or delivery of document of title.

677.507 Warranties on negotiation or delivery of document of title.—If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under the next following section, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1)  The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document’s validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

History.—s. 1, ch. 65-254; s. 643, ch. 97-102; s. 51, ch. 2010-131.

Note.—s. 7-507, U.C.C.; supersedes s. 678.46.



677.508 - Warranties of collecting bank as to documents of title.

677.508 Warranties of collecting bank as to documents of title.—A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

History.—s. 1, ch. 65-254; s. 52, ch. 2010-131.

Note.—s. 7-508, U.C.C.; supersedes s. 685.01.



677.509 - Adequate compliance with commercial contract.

677.509 Adequate compliance with commercial contract.—Whether a document of title is adequate to fulfill the obligations of a contract for sale, the conditions of a letter of credit, or a contract for lease is determined by chapter 672, chapter 675, or chapter 680.

History.—s. 1, ch. 65-254; s. 53, ch. 2010-131.

Note.—s. 7-509, U.C.C.






Part VI - WAREHOUSE RECEIPTS AND BILLS OF LADING: MISCELLANEOUSPROVISIONS (ss. 677.601-677.603)

677.601 - Lost, stolen, or destroyed documents of title.

677.601 Lost, stolen, or destroyed documents of title.—

(1) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or the issuance of a substitute document without the claimant’s posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee’s reasonable costs and attorney’s fees in any action under this subsection.

(2) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within 1 year after the delivery.

History.—s. 1, ch. 65-254; s. 54, ch. 2010-131.

Note.—s. 7-601, U.C.C.; supersedes s. 678.14.



677.602 - Judicial process against goods covered by negotiable document of title.

677.602 Judicial process against goods covered by negotiable document of title.—Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document’s negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

History.—s. 1, ch. 65-254; s. 644, ch. 97-102; s. 55, ch. 2010-131.

Note.—s. 7-602, U.C.C.; supersedes s. 678.25.



677.603 - Conflicting claims; interpleader.

677.603 Conflicting claims; interpleader.—If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

History.—s. 1, ch. 65-254; s. 645, ch. 97-102; s. 56, ch. 2010-131.

Note.—s. 7-603, U.C.C.; supersedes ss. 678.16, 678.17.









Chapter 678 - UNIFORM COMMERCIAL CODE: INVESTMENT SECURITIES

Part I - SHORT TITLE AND GENERAL MATTERS (ss. 678.1011-678.1171)

678.1011 - Short title.

678.1011 Short title.—Chapter 678 may be cited as “Uniform Commercial Code—Investment Securities.”

History.—s. 1, ch. 98-11.



678.1021 - Definitions.

678.1021 Definitions.—

(1) In this chapter:

(a) “Adverse claim” means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(b) “Bearer form,” as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(c) “Broker” means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(d) “Certificated security” means a security that is represented by a certificate.

(e) “Clearing corporation” means:

1. A person that is registered as a “clearing agency” under the federal securities laws;

2. A federal reserve bank; or

3. Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(f) “Communicate” means to:

1. Send a signed writing; or

2. Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(g) “Entitlement holder” means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of s. 678.5011(2)(b) or (c), that person is the entitlement holder.

(h) “Entitlement order” means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(i) “Financial asset,” except as otherwise provided in s. 678.1031, means:

1. A security;

2. An obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

3. Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this chapter. As context requires, the term means either the interest itself or the means by which a person’s claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(j) “Good faith,” for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within this chapter, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(k) “Indorsement” means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(l) “Instruction” means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(m) “Registered form,” as applied to a certificated security, means a form in which:

1. The security certificate specifies a person entitled to the security.

2. A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(n) “Securities intermediary” means:

1. A clearing corporation; or

2. A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(o) “Security,” except as otherwise provided in s. 678.1031, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

1. Which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer.

2. Which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations.

3. Which:

a. Is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

b. Is a medium for investment and by its terms expressly provides that it is a security governed by this chapter.

(p) “Security certificate” means a certificate representing a security.

(q) “Security entitlement” means the rights and property interest of an entitlement holder with respect to a financial asset specified in part V.

(r) “Uncertificated security” means a security that is not represented by a certificate.

(2) Other definitions applying to this chapter and the sections in which they appear are:

“Appropriate person,” s. 678.1071.

“Control,” s. 678.1061.

“Delivery,” s. 678.3011.

“Investment company security,” s. 678.1031.

“Issuer,” s. 678.2011.

“Overissue,” s. 678.2101.

“Protected purchaser,” s. 678.3031.

“Securities account,” s. 678.5011.

(3) In addition, chapter 671 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

(4) The characterization of a person, business, or transaction for purposes of this chapter does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.

History.—s. 1, ch. 98-11; s. 66, ch. 99-3.



678.1031 - Rules for determining whether certain obligations and interests are securities or financial assets.

678.1031 Rules for determining whether certain obligations and interests are securities or financial assets.—

(1) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(2) An “investment company security” is a security. “Investment company security” means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(3) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this chapter, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(4) A writing that is a security certificate is governed by this chapter and not by chapter 673, even though it also meets the requirements of that chapter. However, a negotiable instrument governed by chapter 673 is a financial asset if it is held in a securities account.

(5) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(6) A commodity contract, as defined in s. 679.1021(1)(o), is not a security or a financial asset.

(7) A document of title is not a financial asset unless s. 678.1021(1)(i)2. applies.

History.—s. 1, ch. 98-11; s. 19, ch. 2001-198; s. 57, ch. 2010-131.



678.1041 - Acquisition of security or financial asset or interest therein.

678.1041 Acquisition of security or financial asset or interest therein.—

(1) A person acquires a security or an interest therein, under this chapter, if:

(a) The person is a purchaser to whom a security is delivered pursuant to s. 678.3011; or

(b) The person acquires a security entitlement to the security pursuant to s. 678.5011.

(2) A person acquires a financial asset, other than a security, or an interest therein, under this chapter, if the person acquires a security entitlement to the financial asset.

(3) A person who acquires a security entitlement to a security or other financial asset has the rights specified in part V, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in s. 678.5031.

(4) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (1) or subsection (2).

History.—s. 1, ch. 98-11.



678.1051 - Notice of adverse claim.

678.1051 Notice of adverse claim.—

(1) A person has notice of an adverse claim if:

(a) The person knows of the adverse claim;

(b) The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(c) The person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(2) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(3) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(a) One year after a date set for presentment or surrender for redemption or exchange; or

(b) Six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(4) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(a) Whether in bearer or registered form, has been indorsed “for collection” or “for surrender” or for some other purpose not involving transfer; or

(b) Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(5) Filing of a financing statement under chapter 679 or a judgment lien certificate under chapter 55 is not notice of an adverse claim to a financial asset.

History.—s. 1, ch. 98-11; s. 16, ch. 2001-154.



678.1061 - Control.

678.1061 Control.—

(1) A purchaser has “control” of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(2) A purchaser has “control” of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(a) The certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(b) The certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(3) A purchaser has “control” of an uncertificated security if:

(a) The uncertificated security is delivered to the purchaser; or

(b) The issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(4) A purchaser has “control” of a security entitlement if:

(a) The purchaser becomes the entitlement holder;

(b) The securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(c) Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that the person has control on behalf of the purchaser.

(5) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder’s own securities intermediary, the securities intermediary has control.

(6) A purchaser who has satisfied the requirements of subsection (3) or subsection (4) has control, even if the registered owner in the case of subsection (3) or the entitlement holder in the case of subsection (4) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(7) An issuer or a securities intermediary may not enter into an agreement of the kind described in paragraph (3)(b) or paragraph (4)(b) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

History.—s. 1, ch. 98-11; s. 20, ch. 2001-198.



678.1071 - Whether indorsement, instruction, or entitlement order is effective.

678.1071 Whether indorsement, instruction, or entitlement order is effective.—

(1) “Appropriate person” means:

(a) With respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(b) With respect to an instruction, the registered owner of an uncertificated security;

(c) With respect to an entitlement order, the entitlement holder;

(d) If the person designated in paragraph (a), paragraph (b), or paragraph (c) is deceased, the designated person’s successor taking under other law or the designated person’s personal representative acting for the estate of the decedent; or

(e) If the person designated in paragraph (a), paragraph (b), or paragraph (c) lacks capacity, the designated person’s guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(2) An indorsement, instruction, or entitlement order is effective if:

(a) It is made by the appropriate person;

(b) It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under s. 678.1061(3)(b) or (4)(b); or

(c) The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(3) An indorsement, instruction, or entitlement order made by a representative is effective even if:

(a) The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(b) The representative’s action in making the indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(4) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(5) Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

History.—s. 1, ch. 98-11.



678.1081 - Warranties in direct holding.

678.1081 Warranties in direct holding.—

(1) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(a) The certificate is genuine and has not been materially altered.

(b) The transferor or indorser does not know of any fact that might impair the validity of the security.

(c) There is no adverse claim to the security.

(d) The transfer does not violate any restriction on transfer.

(e) If the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person.

(f) The transfer is otherwise effective and rightful.

(2) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(a) The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person.

(b) The security is valid.

(c) There is no adverse claim to the security.

(d) At the time the instruction is presented to the issuer:

1. The purchaser will be entitled to the registration of transfer.

2. The transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

3. The transfer will not violate any restriction on transfer.

4. The requested transfer will otherwise be effective and rightful.

(3) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(a) The uncertificated security is valid.

(b) There is no adverse claim to the security.

(c) The transfer does not violate any restriction on transfer.

(d) The transfer is otherwise effective and rightful.

(4) A person who indorses a security certificate warrants to the issuer that:

(a) There is no adverse claim to the security.

(b) The indorsement is effective.

(5) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(a) The instruction is effective.

(b) At the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(6) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(7) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(8) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (7).

(9) Except as otherwise provided in subsection (7), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (1)-(6). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (1) or subsection (2), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

History.—s. 1, ch. 98-11.



678.1091 - Warranties in indirect holding.

678.1091 Warranties in indirect holding.—

(1) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(a) The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person.

(b) There is no adverse claim to the security entitlement.

(2) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in s. 678.1081(1) or (2).

(3) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in s. 678.1081(1) or (2).

History.—s. 1, ch. 98-11.



678.1101 - Applicability; choice of law.

678.1101 Applicability; choice of law.—

(1) The local law of the issuer’s jurisdiction, as specified in subsection (4), governs:

(a) The validity of a security.

(b) The rights and duties of the issuer with respect to registration of transfer.

(c) The effectiveness of registration of transfer by the issuer.

(d) Whether the issuer owes any duties to an adverse claimant to a security.

(e) Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(2) The local law of the securities intermediary’s jurisdiction, as specified in subsection (5), governs:

(a) Acquisition of a security entitlement from the securities intermediary.

(b) The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement.

(c) Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement.

(d) Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(3) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(4) “Issuer’s jurisdiction” means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in paragraphs (1)(b)-(e).

(5) The following rules determine a “securities intermediary’s jurisdiction” for purposes of this section:

(a) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary’s jurisdiction for purposes of this part, this chapter, or this code, that jurisdiction is the securities intermediary’s jurisdiction.

(b) If paragraph (a) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary’s jurisdiction.

(c) If neither paragraph (a) nor paragraph (b) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary’s jurisdiction.

(d) If none of the preceding paragraphs applies, the securities intermediary’s jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder’s account is located.

(e) If none of the preceding paragraphs applies, the securities intermediary’s jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(6) A securities intermediary’s jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

History.—s. 1, ch. 98-11; s. 21, ch. 2001-198.



678.1111 - Clearing corporation rules.

678.1111 Clearing corporation rules.—A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this chapter and affects another party who does not consent to the rule.

History.—s. 1, ch. 98-11.



678.1121 - Creditor’s legal process.

678.1121 Creditor’s legal process.—

(1) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (4). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(2) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (4).

(3) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor’s securities account is maintained, except as otherwise provided in subsection (4).

(4) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(5) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

History.—s. 1, ch. 98-11.



678.1131 - Statute of frauds inapplicable.

678.1131 Statute of frauds inapplicable.—A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

History.—s. 1, ch. 98-11.



678.1141 - Evidentiary rules concerning certificated securities.

678.1141 Evidentiary rules concerning certificated securities.—The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

History.—s. 1, ch. 98-11.



678.1151 - Securities intermediary and others not liable to adverse claimant.

678.1151 Securities intermediary and others not liable to adverse claimant.—A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) Took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) In the case of a security certificate that has been stolen, acted with notice of the adverse claim.

History.—s. 1, ch. 98-11.



678.1161 - Securities intermediary as purchaser for value.

678.1161 Securities intermediary as purchaser for value.—A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

History.—s. 1, ch. 98-11.



678.1171 - Application of ch. 98-11.

678.1171 Application of ch. 98-11.—

(1) This act does not affect an action or proceeding commenced before this act takes effect.

(2) If a security interest in a security is perfected at the date this act takes effect, and the action by which the security interest was perfected would suffice to perfect a security interest under this act, no further action is required to continue perfection. If a security interest in a security is perfected at the date this act takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under this act, the security interest remains perfected for a period of 4 months after the effective date and continues perfected thereafter if appropriate action to perfect under this act is taken within that period. If a security interest is perfected at the date this act takes effect and the security interest can be perfected by filing under this act, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.

History.—s. 24, ch. 98-11.






Part II - ISSUE AND ISSUER (ss. 678.2011-678.2101)

678.2011 - Issuer.

678.2011 Issuer.—

(1) With respect to an obligation on or a defense to a security, an “issuer” includes a person that:

(a) Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(b) Creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(c) Directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(d) Becomes responsible for, or in place of, another person described as an issuer in this section.

(2) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(3) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

History.—s. 2, ch. 98-11.



678.2021 - Issuer’s responsibility and defenses; notice of defect or defense.

678.2021 Issuer’s responsibility and defenses; notice of defect or defense.—

(1) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(2) The following rules apply if an issuer asserts that a security is not valid:

(a) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(b) Paragraph (a) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(3) Except as otherwise provided in s. 678.2051, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(4) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(5) This section does not affect the right of a party to cancel a contract for a security “when, as and if issued” or “when distributed” in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(6) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

History.—s. 2, ch. 98-11.



678.2031 - Staleness as notice of defect or defense.

678.2031 Staleness as notice of defect or defense.—After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) Is not covered by paragraph (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

History.—s. 2, ch. 98-11.



678.2041 - Effect of issuer’s restriction on transfer.

678.2041 Effect of issuer’s restriction on transfer.—A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) The security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) The security is uncertificated and the registered owner has been notified of the restriction.

History.—s. 2, ch. 98-11.



678.2051 - Effect of unauthorized signature on security certificate.

678.2051 Effect of unauthorized signature on security certificate.—An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) An authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) An employee of the issuer, or of any of the persons listed in subsection (1), entrusted with responsible handling of the security certificate.

History.—s. 2, ch. 98-11.



678.2061 - Completion or alteration of security certificate.

678.2061 Completion or alteration of security certificate.—

(1) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(a) Any person may complete it by filling in the blanks as authorized; and

(b) Even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(2) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

History.—s. 2, ch. 98-11.



678.2071 - Rights and duties of issuer with respect to registered owners.

678.2071 Rights and duties of issuer with respect to registered owners.—

(1) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(2) This chapter does not affect the liability of the registered owner of a security for a call, assessment, or the like.

History.—s. 2, ch. 98-11.



678.2081 - Effect of signature of authenticating trustee, registrar, or transfer agent.

678.2081 Effect of signature of authenticating trustee, registrar, or transfer agent.—

(1) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(a) The certificate is genuine.

(b) The person’s own participation in the issue of the security is within the person’s capacity and within the scope of the authority received by the person from the issuer.

(c) The person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(2) Unless otherwise agreed, a person signing under subsection (1) does not assume responsibility for the validity of the security in other respects.

History.—s. 2, ch. 98-11.



678.2091 - Issuer’s lien.

678.2091 Issuer’s lien.—A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

History.—s. 2, ch. 98-11.



678.2101 - Overissue.

678.2101 Overissue.—

(1) In this section, “overissue” means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(2) Except as otherwise provided in subsections (3) and (4), the provisions of this chapter which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(3) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(4) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person’s demand.

History.—s. 2, ch. 98-11.






Part III - TRANSFER OF CERTIFICATED AND UNCERTIFICATEDSECURITIES (ss. 678.3011-678.3071)

678.3011 - Delivery.

678.3011 Delivery.—

(1) Delivery of a certificated security to a purchaser occurs when:

(a) The purchaser acquires possession of the security certificate;

(b) Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(c) A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is registered in the name of the purchaser, payable to the order of the purchaser, or specially indorsed to the purchaser by an effective indorsement and has not been endorsed to the securities intermediary or in blank.

(2) Delivery of an uncertificated security to a purchaser occurs when:

(a) The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(b) Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

History.—s. 3, ch. 98-11; s. 22, ch. 2001-198.



678.3021 - Rights of purchaser.

678.3021 Rights of purchaser.—

(1) Except as otherwise provided in subsections (2) and (3), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(2) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(3) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

History.—s. 3, ch. 98-11; s. 23, ch. 2001-198.



678.3031 - Protected purchaser.

678.3031 Protected purchaser.—

(1) “Protected purchaser” means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(a) Gives value.

(b) Does not have notice of any adverse claim to the security.

(c) Obtains control of the certificated or uncertificated security.

(2) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

History.—s. 3, ch. 98-11.



678.3041 - Indorsement.

678.3041 Indorsement.—

(1) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

(2) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(3) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(4) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(5) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(6) Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in s. 678.1081 and not an obligation that the security will be honored by the issuer.

History.—s. 3, ch. 98-11.



678.3051 - Instruction.

678.3051 Instruction.—

(1) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(2) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by s. 678.1081 and not an obligation that the security will be honored by the issuer.

History.—s. 3, ch. 98-11.



678.3061 - Effect of guaranteeing signature, indorsement, or instruction.

678.3061 Effect of guaranteeing signature, indorsement, or instruction.—

(1) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(a) The signature was genuine.

(b) The signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person.

(c) The signer had legal capacity to sign.

(2) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(a) The signature was genuine.

(b) The signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty.

(c) The signer had legal capacity to sign.

(3) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (2) and also warrants that at the time the instruction is presented to the issuer:

(a) The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner.

(b) The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(4) A guarantor under subsections (1) and (2) or a special guarantor under subsection (3) does not otherwise warrant the rightfulness of the transfer.

(5) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (1) and also warrants the rightfulness of the transfer in all respects.

(6) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (3) and also warrants the rightfulness of the transfer in all respects.

(7) An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

(8) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

History.—s. 3, ch. 98-11.



678.3071 - Purchaser’s right to requisites for registration of transfer.

678.3071 Purchaser’s right to requisites for registration of transfer.—Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

History.—s. 3, ch. 98-11.






Part IV - REGISTRATION (ss. 678.4011-678.4071)

678.4011 - Duty of issuer to register transfer.

678.4011 Duty of issuer to register transfer.—

(1) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(a) Under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name.

(b) The indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person.

(c) Reasonable assurance is given that the indorsement or instruction is genuine and authorized (s. 678.4021).

(d) Any applicable law relating to the collection of taxes has been complied with.

(e) The transfer does not violate any restriction on transfer imposed by the issuer in accordance with s. 678.2041.

(f) A demand that the issuer not register transfer has not become effective under s. 678.4031, or the issuer has complied with s. 678.4031(2) but no legal process or indemnity bond is obtained as provided in s. 678.4031(4).

(g) The transfer is in fact rightful or is to a protected purchaser.

(2) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person’s principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

History.—s. 4, ch. 98-11.



678.4021 - Assurance that indorsement or instruction is effective.

678.4021 Assurance that indorsement or instruction is effective.—

(1) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(a) In all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity.

(b) If the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign.

(c) If the indorsement is made or the instruction is originated by a fiduciary pursuant to s. 678.1071(1)(d) or (e), appropriate evidence of appointment or incumbency.

(d) If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so.

(e) If the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(2) An issuer may elect to require reasonable assurance beyond that specified in this section.

(3) In this section:

(a) “Guaranty of the signature” means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(b) “Appropriate evidence of appointment or incumbency” means:

1. In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

2. In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.

History.—s. 4, ch. 98-11.



678.4031 - Demand that issuer not register transfer.

678.4031 Demand that issuer not register transfer.—

(1) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(2) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to the person who initiated the demand at the address provided in the demand and to the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(a) The certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received.

(b) A demand that the issuer not register transfer had previously been received.

(c) The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(3) The period described in paragraph (2)(c) may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(4) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer’s communication, either:

(a) Obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(b) File with the issuer an indemnity bond, sufficient in the issuer’s judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(5) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

History.—s. 4, ch. 98-11.



678.4041 - Wrongful registration.

678.4041 Wrongful registration.—

(1) Except as otherwise provided in s. 678.4061, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(a) Pursuant to an ineffective indorsement or instruction;

(b) After a demand that the issuer not register transfer became effective under s. 678.4031(1) and the issuer did not comply with s. 678.4031(2);

(c) After the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(d) By an issuer acting in collusion with the wrongdoer.

(2) An issuer that is liable for wrongful registration of transfer under subsection (1) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer’s liability to provide the person with a like security is governed by s. 678.2101.

(3) Except as otherwise provided in subsection (1) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

History.—s. 4, ch. 98-11.



678.4051 - Replacement of lost, destroyed, or wrongfully taken security certificate.

678.4051 Replacement of lost, destroyed, or wrongfully taken security certificate.—

(1) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(a) So requests before the issuer has notice that the certificate has been acquired by a protected purchaser.

(b) Files with the issuer a sufficient indemnity bond.

(c) Satisfies other reasonable requirements imposed by the issuer.

(2) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer’s liability is governed by s. 678.2101. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

History.—s. 4, ch. 98-11.



678.4061 - Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.

678.4061 Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.—If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under s. 678.4041 or a claim to a new security certificate under s. 678.4051.

History.—s. 4, ch. 98-11.



678.4071 - Authenticating trustee, transfer agent, and registrar.

678.4071 Authenticating trustee, transfer agent, and registrar.—A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

History.—s. 4, ch. 98-11.






Part V - SECURITY ENTITLEMENTS (ss. 678.5011-678.5111)

678.5011 - Securities account; acquisition of security entitlement from securities intermediary.

678.5011 Securities account; acquisition of security entitlement from securities intermediary.—

(1) “Securities account” means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(2) Except as otherwise provided in subsections (4) and (5), a person acquires a security entitlement if a securities intermediary:

(a) Indicates by book entry that a financial asset has been credited to the person’s securities account;

(b) Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person’s securities account; or

(c) Becomes obligated under other law, regulation, or rule to credit a financial asset to the person’s securities account.

(3) If a condition of subsection (2) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(4) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(5) Issuance of a security is not establishment of a security entitlement.

History.—s. 5, ch. 98-11.



678.5021 - Assertion of adverse claim against entitlement holder.

678.5021 Assertion of adverse claim against entitlement holder.—An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under s. 678.5011 for value and without notice of the adverse claim.

History.—s. 5, ch. 98-11.



678.5031 - Property interest of entitlement holder in financial asset held by securities intermediary.

678.5031 Property interest of entitlement holder in financial asset held by securities intermediary.—

(1) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in s. 678.5111.

(2) An entitlement holder’s property interest with respect to a particular financial asset under subsection (1) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(3) An entitlement holder’s property interest with respect to a particular financial asset under subsection (1) may be enforced against the securities intermediary only by exercise of the entitlement holder’s rights under ss. 678.5051-678.5081.

(4) An entitlement holder’s property interest with respect to a particular financial asset under subsection (1) may be enforced against a purchaser of the financial asset or interest therein only if:

(a) Insolvency proceedings have been initiated by or against the securities intermediary.

(b) The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset.

(c) The securities intermediary violated its obligations under s. 678.5041 by transferring the financial asset or interest therein to the purchaser.

(d) The purchaser is not protected under subsection (5). The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(5) An action based on the entitlement holder’s property interest with respect to a particular financial asset under subsection (1), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary’s obligations under s. 678.5041.

History.—s. 5, ch. 98-11; s. 67, ch. 99-3.



678.5041 - Duty of securities intermediary to maintain financial asset.

678.5041 Duty of securities intermediary to maintain financial asset.—

(1) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(2) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (1).

(3) A securities intermediary satisfies the duty in subsection (1) if:

(a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(b) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(4) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

History.—s. 5, ch. 98-11.



678.5051 - Duty of securities intermediary with respect to payments and distributions.

678.5051 Duty of securities intermediary with respect to payments and distributions.—

(1) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(b) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(2) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

History.—s. 5, ch. 98-11.



678.5061 - Duty of securities intermediary to exercise rights as directed by entitlement holder.

678.5061 Duty of securities intermediary to exercise rights as directed by entitlement holder.—A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

History.—s. 5, ch. 98-11.



678.5071 - Duty of securities intermediary to comply with entitlement order.

678.5071 Duty of securities intermediary to comply with entitlement order.—

(1) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(b) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(2) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

History.—s. 5, ch. 98-11.



678.5081 - Duty of securities intermediary to change entitlement holder’s position to other form of security holding.

678.5081 Duty of securities intermediary to change entitlement holder’s position to other form of security holding.—A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

History.—s. 5, ch. 98-11.



678.5091 - Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

678.5091 Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.—

(1) If the substance of a duty imposed upon a securities intermediary by ss. 678.5041-678.5081 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(2) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(3) The obligation of a securities intermediary to perform the duties imposed by ss. 678.5041-678.5081 is subject to:

(a) Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise.

(b) Rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(4) Sections 678.5041-678.5081 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

History.—s. 5, ch. 98-11.



678.5101 - Rights of purchaser of security entitlement from entitlement holder.

678.5101 Rights of purchaser of security entitlement from entitlement holder.—

(1) In a case not covered by the priority rules in chapter 679 or the rules stated in subsection (3), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(2) If an adverse claim could not have been asserted against an entitlement holder under s. 678.5021, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(3) In a case not covered by the priority rules in chapter 679, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (4), purchasers who have control rank according to priority in time of:

(a) The purchaser’s becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under s. 678.1061(4)(a);

(b) The securities intermediary’s agreement to comply with the purchaser’s entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under s. 678.1061(4)(b); or

(c) If the purchaser obtained control through another person under s. 678.1061(4)(c), the time on which priority would be based under this subsection if the other person were the secured party.

(4) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

History.—s. 5, ch. 98-11; s. 24, ch. 2001-198.



678.5111 - Priority among security interests and entitlement holders.

678.5111 Priority among security interests and entitlement holders.—

(1) Except as otherwise provided in subsections (2) and (3), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(2) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary’s entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(3) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

History.—s. 5, ch. 98-11.









Chapter 679 - UNIFORM COMMERCIAL CODE: SECURED TRANSACTIONS

Part I - GENERAL PROVISIONS (ss. 679.1011-679.1101)

679.1011 - Short title.

679.1011 Short title.—This chapter may be cited as Uniform Commercial Code—Secured Transactions.

History.—s. 1, ch. 2001-198.



679.1021 - Definitions and index of definitions.

679.1021 Definitions and index of definitions.—

(1) In this chapter, the term:

(a) “Accession” means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(b) “Account,” except as used in “account for,” means a right to payment of a monetary obligation, whether or not earned by performance, for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of; for services rendered or to be rendered; for a policy of insurance issued or to be issued; for a secondary obligation incurred or to be incurred; for energy provided or to be provided; for the use or hire of a vessel under a charter or other contract; arising out of the use of a credit or charge card or information contained on or for use with the card; or as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term does not include rights to payment evidenced by chattel paper or an instrument; commercial tort claims; deposit accounts; investment property; letter-of-credit rights or letters of credit; or rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(c) “Account debtor” means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(d) “Accounting,” except as used in the term “accounting for,” means a record:

1. Authenticated by a secured party;

2. Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

3. Identifying the components of the obligations in reasonable detail.

(e) “Agricultural lien” means an interest, other than a security interest, in farm products:

1. Which secures payment or performance of an obligation for:

a. Goods or services furnished in connection with a debtor’s farming operation; or

b. Rent on real property leased by a debtor in connection with the debtor’s farming operation;

2. Which is created by statute in favor of a person who:

a. In the ordinary course of the person’s business furnished goods or services to a debtor in connection with a debtor’s farming operation; or

b. Leased real property to a debtor in connection with the debtor’s farming operation; and

3. Whose effectiveness does not depend on the person’s possession of the personal property.

(f) “As-extracted collateral” means:

1. Oil, gas, or other minerals that are subject to a security interest that:

a. Is created by a debtor having an interest in the minerals before extraction; and

b. Attaches to the minerals as extracted; or

2. Accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(g) “Authenticate” means:

1. To sign; or

2. With the present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(h) “Bank” means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(i) “Cash proceeds” means proceeds that are money, checks, deposit accounts, or the like.

(j) “Certificate of title” means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the collateral.

(k) “Chattel paper” means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, “monetary obligation” means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include charters or other contracts involving the use or hire of a vessel or records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(l) “Collateral” means the property subject to a security interest or agricultural lien. The term includes:

1. Proceeds to which a security interest attaches;

2. Accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

3. Goods that are the subject of a consignment.

(m) “Commercial tort claim” means a claim arising in tort with respect to which:

1. The claimant is an organization; or

2. The claimant is an individual and the claim:

a. Arose in the course of the claimant’s business or profession; and

b. Does not include damages arising out of personal injury to or the death of an individual.

(n) “Commodity account” means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(o) “Commodity contract” means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

1. Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

2. Traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(p) “Commodity customer” means a person for which a commodity intermediary carries a commodity contract on its books.

(q) “Commodity intermediary” means a person who:

1. Is registered as a futures commission merchant under federal commodities law; or

2. In the ordinary course of the person’s business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(r) “Communicate” means:

1. To send a written or other tangible record;

2. To transmit a record by any means agreed upon by the persons sending and receiving the record; or

3. In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(s) “Consignee” means a merchant to which goods are delivered in a consignment.

(t) “Consignment” means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

1. The merchant:

a. Deals in goods of that kind under a name other than the name of the person making delivery;

b. Is not an auctioneer; and

c. Is not generally known by its creditors to be substantially engaged in selling the goods of others;

2. With respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

3. The goods are not consumer goods immediately before delivery; and

4. The transaction does not create a security interest that secures an obligation.

(u) “Consignor” means a person who delivers goods to a consignee in a consignment.

(v) “Consumer debtor” means a debtor in a consumer transaction.

(w) “Consumer goods” means goods that are used or bought for use primarily for personal, family, or household purposes.

(x) “Consumer-goods transaction” means a consumer transaction in which:

1. An individual incurs an obligation primarily for personal, family, or household purposes; and

2. A security interest in consumer goods secures the obligation.

(y) “Consumer obligor” means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(z) “Consumer transaction” means a transaction in which an individual incurs an obligation primarily for personal, family, or household purposes; a security interest secures the obligation; and the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(aa) “Continuation statement” means an amendment of a financing statement which:

1. Identifies, by its file number, the initial financing statement to which it relates; and

2. Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(bb) “Debtor” means:

1. A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

2. A seller of accounts, chattel paper, payment intangibles, or promissory notes; or

3. A consignee.

(cc) “Deposit account” means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(dd) “Document” means a document of title or a receipt of the type described in s. 677.201(2).

(ee) “Electronic chattel paper” means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(ff) “Encumbrance” means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(gg) “Equipment” means goods other than inventory, farm products, or consumer goods.

(hh) “Farm products” means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

1. Crops grown, growing, or to be grown, including:

a. Crops produced on trees, vines, and bushes; and

b. Aquatic goods produced in aquacultural operations;

2. Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

3. Supplies used or produced in a farming operation; or

4. Products of crops or livestock in their unmanufactured states.

(ii) “Farming operation” means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(jj) “File number” means the number assigned to an initial financing statement pursuant to s. 679.519(1).

(kk) “Filing office” means an office designated in s. 679.5011 as the place to file a financing statement.

(ll) “Filing-office rule” means a rule adopted pursuant to s. 679.526.

(mm) “Financing statement” means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(nn) “Fixture filing” means the filing of a financing statement covering goods that are or are to become fixtures and satisfying s. 679.5021(1) and (2). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(oo) “Fixtures” means goods that have become so related to particular real property that an interest in them arises under real property law.

(pp) “General intangible” means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(qq) “Good faith” means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(rr) “Goods” means all things that are movable when a security interest attaches. The term includes fixtures; standing timber that is to be cut and removed under a conveyance or contract for sale; the unborn young of animals; crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes; and manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if the program is associated with the goods in such a manner that it customarily is considered part of the goods, or by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(ss) “Governmental unit” means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(tt) “Health-care-insurance receivable” means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

(uu) “Instrument” means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in the ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include investment property, letters of credit, or writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(vv) “Inventory” means goods, other than farm products, which:

1. Are leased by a person as lessor;

2. Are held by a person for sale or lease or to be furnished under a contract of service;

3. Are furnished by a person under a contract of service; or

4. Consist of raw materials, work in process, or materials used or consumed in a business.

(ww) “Investment property” means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(xx) “Jurisdiction of organization,” with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(yy) “Letter-of-credit right” means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(zz) “Lien creditor” means:

1. A creditor that has acquired a lien on the property involved by attachment, levy, judgment lien certificate, or the like;

2. An assignee for benefit of creditors from the time of assignment;

3. A trustee in bankruptcy from the date of the filing of the petition; or

4. A receiver in equity from the time of appointment.

(aaa) “Manufactured home” means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(bbb) “Manufactured-home transaction” means a secured transaction:

1. That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

2. In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(ccc) “Mortgage” means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation, which interest was created or derived from an instrument described in s. 697.01.

(ddd) “New debtor” means a person who becomes bound as debtor under s. 679.2031(4) by a security agreement previously entered into by another person.

(eee) “New value” means money; money’s worth in property, services, or new credit; or release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(fff) “Noncash proceeds” means proceeds other than cash proceeds.

(ggg) “Obligor” means a person who, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, owes payment or other performance of the obligation, has provided property other than the collateral to secure payment or other performance of the obligation, or is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(hhh) “Original debtor,” except as used in s. 679.3101(3), means a person who, as debtor, entered into a security agreement to which a new debtor has become bound under s. 679.2031(4).

(iii) “Payment intangible” means a general intangible under which the account debtor’s principal obligation is a monetary obligation.

(jjj) “Person related to,” with respect to an individual, means:

1. The spouse of the individual;

2. A brother, brother-in-law, sister, or sister-in-law of the individual;

3. An ancestor or lineal descendant of the individual or the individual’s spouse; or

4. Any other relative, by blood or marriage, of the individual or the individual’s spouse who shares the same home with the individual.

(kkk) “Person related to,” with respect to an organization, means:

1. A person directly or indirectly controlling, controlled by, or under common control with the organization;

2. An officer or director of, or a person performing similar functions with respect to, the organization;

3. An officer or director of, or a person performing similar functions with respect to, a person described in subparagraph 1.;

4. The spouse of an individual described in subparagraph 1., subparagraph 2., or subparagraph 3.; or

5. An individual who is related by blood or marriage to an individual described in subparagraph 1., subparagraph 2., subparagraph 3., or subparagraph 4. and shares the same home with the individual.

(lll) “Proceeds,” except as used in s. 679.609(2), means the following property:

1. Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

2. Whatever is collected on, or distributed on account of, collateral;

3. Rights arising out of collateral;

4. To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

5. To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(mmm) “Promissory note” means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(nnn) “Proposal” means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to ss. 679.620, 679.621, and 679.622.

(ooo) “Public organic record” means a record that is available to the public for inspection and that is:

1. A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States that amends or restates the initial record;

2. An organic record of a business trust consisting of the record initially filed with a state and any record filed with the state that amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

3. A record consisting of legislation enacted by the Legislature of a state or the Congress of the United States that forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or the United States that amends or restates the name of the organization.

(ppp) “Pursuant to commitment,” with respect to an advance made or other value given by a secured party, means pursuant to the secured party’s obligation, whether or not a subsequent event of default or other event not within the secured party’s control has relieved or may relieve the secured party from its obligation.

(qqq) “Record,” except as used in the terms “for record,” “of record,” “record or legal title,” and “record owner,” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(rrr) “Registered organization” means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust’s organic record be filed with the state.

(sss) “Secondary obligor” means an obligor to the extent that:

1. The obligor’s obligation is secondary; or

2. The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(ttt) “Secured party” means:

1. A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

2. A person who holds an agricultural lien;

3. A consignor;

4. A person to whom accounts, chattel paper, payment intangibles, or promissory notes have been sold;

5. A trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

6. A person who holds a security interest arising under s. 672.401, s. 672.505, s. 672.711(3), s. 680.508(5), s. 674.2101, or s. 675.118.

(uuu) “Security agreement” means an agreement that creates or provides for a security interest.

(vvv) “Send,” in connection with a record or notification, means:

1. To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

2. To cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph 1.

(www) “Software” means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(xxx) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(yyy) “Supporting obligation” means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(zzz) “Tangible chattel paper” means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(aaaa) “Termination statement” means an amendment of a financing statement which:

1. Identifies, by its file number, or if a fixture filing, by the official records book and page number, the initial financing statement to which it relates; and

2. Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(bbbb) “Transmitting utility” means a person primarily engaged in the business of:

1. Operating a railroad, subway, street railway, or trolley bus;

2. Transmitting communications electrically, electromagnetically, or by light;

3. Transmitting goods by pipeline or sewer; or

4. Transmitting or producing and transmitting electricity, steam, gas, or water.

(2) The following definitions in other chapters apply to this chapter:

“Applicant,” s. 675.103.

“Beneficiary,” s. 675.103.

“Broker,” s. 678.1021.

“Certificated security,” s. 678.1021.

“Check,” s. 673.1041.

“Clearing corporation,” s. 678.1021.

“Contract for sale,” s. 672.106.

“Control,” s. 677.106.

“Customer,” s. 674.104.

“Entitlement holder,” s. 678.1021.

“Financial asset,” s. 678.1021.

“Holder in due course,” s. 673.3021.

“Issuer” (with respect to a letter of credit
or letter-of-credit right), s. 675.103.

“Issuer” (with respect to a security), s. 678.2011.

“Issuer” (with respect to documents
of title), s. 677.102.

“Lease,” s. 680.1031.

“Lease agreement,” s. 680.1031.

“Lease contract,” s. 680.1031.

“Leasehold interest,” s. 680.1031.

“Lessee,” s. 680.1031.

“Lessee in ordinary course of
business,” s. 680.1031.

“Lessor,” s. 680.1031.

“Lessor’s residual interest,” s. 680.1031.

“Letter of credit,” s. 675.103.

“Merchant,” s. 672.104.

“Negotiable instrument,” s. 673.1041.

“Nominated person,” s. 675.103.

“Note,” s. 673.1041.

“Proceeds of a letter of credit,” s. 675.114.

“Prove,” s. 673.1031.

“Sale,” s. 672.106.

“Securities account,” s. 678.5011.

“Securities intermediary,” s. 678.1021.

“Security,” s. 678.1021.

“Security certificate,” s. 678.1021.

“Security entitlement,” s. 678.1021.

“Uncertificated security,” s. 678.1021.

(3) Chapter 671 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History.—s. 1, ch. 2001-198; s. 1, ch. 2002-242; s. 19, ch. 2005-241; s. 58, ch. 2010-131; s. 1, ch. 2012-59.



679.1031 - Purchase-money security interest; application of payments; burden of establishing.

679.1031 Purchase-money security interest; application of payments; burden of establishing.—

(1) In this section, the term:

(a) “Purchase-money collateral” means goods or software that secures a purchase-money obligation incurred with respect to that collateral.

(b) “Purchase-money obligation” means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(2) A security interest in goods is a purchase-money security interest:

(a) To the extent that the goods are purchase-money collateral with respect to that security interest;

(b) If the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(c) Also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(3) A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(a) The debtor acquired interest in the software in an integrated transaction in which the debtor acquired an interest in the goods; and

(b) The debtor acquired interest in the software for the principal purpose of using the software in the goods.

(4) The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(5) If the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(a) In accordance with any reasonable method of application to which the parties agree;

(b) In the absence of the parties’ agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(c) In the absence of an agreement to a reasonable method and a timely manifestation of the obligor’s intention, in the following order:

1. To obligations that are not secured; and

2. If more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(6) A purchase-money security interest does not lose its status as such, even if:

(a) The purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(b) Collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(c) The purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(7) A secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

History.—s. 1, ch. 2001-198.



679.1041 - Control of deposit account.

679.1041 Control of deposit account.—

(1) A secured party has control of a deposit account if:

(a) The secured party is the bank with which the deposit account is maintained;

(b) The debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(c) The secured party becomes the bank’s customer with respect to the deposit account.

(2) A secured party that has satisfied subsection (1) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

History.—s. 1, ch. 2001-198.



679.1051 - Control of electronic chattel paper.

679.1051 Control of electronic chattel paper.—

(1) A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(2) A system satisfies subsection (1), and a secured party has control of electronic chattel paper, if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(a) A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (d), (e), and (f), unalterable;

(b) The authoritative copy identifies the secured party as the assignee of the record or records;

(c) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(d) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(e) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(f) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

History.—s. 1, ch. 2001-198; s. 2, ch. 2012-59.



679.1061 - Control of investment property.

679.1061 Control of investment property.—

(1) A person has control of a certificated security, uncertificated security, or security entitlement as provided in s. 678.1061.

(2) A secured party has control of a commodity contract if:

(a) The secured party is the commodity intermediary with which the commodity contract is carried; or

(b) The commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(3) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

History.—s. 1, ch. 2001-198.



679.1071 - Control of letter-of-credit right.

679.1071 Control of letter-of-credit right.—A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under s. 675.114(3) or otherwise applicable law or practice.

History.—s. 1, ch. 2001-198.



679.1081 - Sufficiency of description.

679.1081 Sufficiency of description.—

(1) Except as otherwise provided herein and in subsections (3), (4), and (5), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described. A description of real estate in a record filed to perfect a security interest in crops growing or to be grown or goods which are or are to become fixtures shall be sufficient only if the filing or recording of the same constitutes constructive notice under the laws of this state, other than this chapter, which are applicable to the filing or recording of a record of a mortgage, and a mailing or street address alone shall not be sufficient.

(2) Except as otherwise provided in subsection (4), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(a) Specific listing;

(b) Category;

(c) Except as otherwise provided in subsection (5), a type of collateral defined in the Uniform Commercial Code;

(d) Quantity;

(e) Computational or allocational formula or procedure; or

(f) Except as otherwise provided in subsection (3), any other method, if the identity of the collateral is objectively determinable.

(3) A description of collateral as “all the debtor’s assets” or “all the debtor’s personal property” or using words of similar import does not reasonably identify the collateral for purposes of the security agreement.

(4) Except as otherwise provided in subsection (5), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(a) The collateral by those terms or as investment property; or

(b) The underlying financial asset or commodity contract.

(5) A description only by type of collateral defined in this chapter is an insufficient description of:

(a) A commercial tort claim;

(b) In a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account; or

(c) An account consisting of a right to payment of a monetary obligation for the sale of real property that is the debtor’s homestead under the laws of this state.

History.—s. 1, ch. 2001-198; s. 2, ch. 2002-242.



679.1091 - Scope.

679.1091 Scope.—

(1) Except as otherwise provided in subsections (3) and (4), this chapter applies to:

(a) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(b) An agricultural lien;

(c) A sale of accounts, chattel paper, payment intangibles, or promissory notes;

(d) A consignment;

(e) A security interest arising under s. 672.401, s. 672.502, s. 672.711, or s. 680.508(5), as provided in s. 679.1101; and

(f) A security interest arising under s. 674.2101 or s. 675.118.

(2) The application of this chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this chapter does not apply.

(3) This chapter does not apply to the extent that:

(a) A statute, regulation, or treaty of the United States preempts this chapter; or

(b) The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under s. 675.114.

(4) This chapter does not apply to:

(a) A landlord’s lien, other than an agricultural lien;

(b) A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but s. 679.333 applies with respect to priority of the lien;

(c) An assignment of a claim for wages, salary, or other compensation of an employee;

(d) A sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(e) An assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(f) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(g) An assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(h) A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but ss. 679.3151 and 679.322 apply with respect to proceeds and priorities in proceeds;

(i) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(j) A right of recoupment or set-off, but:

1. Section 679.340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

2. Section 679.4041 applies with respect to defenses or claims of an account debtor;

(k) The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

1. Liens on real property in ss. 679.2031 and 679.3081;

2. Fixtures in s. 679.334;

3. Fixture filings in ss. 679.5011, 679.5021, 679.512, 679.516, and 679.519; and

4. Security agreements covering personal and real property in s. 679.604;

(l) An assignment of a claim arising in tort, other than a commercial tort claim, but ss. 679.3151 and 679.322 apply with respect to proceeds and priorities in proceeds;

(m) An assignment of a deposit account, other than a nonnegotiable certificate of deposit, in a consumer transaction, but ss. 679.3151 and 679.322 apply with respect to proceeds and priorities in proceeds;

(n) Any transfer by a government or governmental unit; or

(o) A transfer or pledge of, or creation of a security interest in, any interest or right or portion of any interest or right in any storm-recovery property as defined in s. 366.8260.

History.—s. 1, ch. 2001-198; s. 2, ch. 2005-107.



679.1101 - Security interests arising under chapter 672 or chapter 680.

679.1101 Security interests arising under chapter 672 or chapter 680.—A security interest arising under s. 672.401, s. 672.505, s. 672.711(3), or s. 680.508(5) is subject to this chapter. However, until the debtor obtains possession of the goods:

(1) The security interest is enforceable, even if s. 679.2031(2)(c) has not been satisfied;

(2) Filing is not required to perfect the security interest;

(3) The rights of the secured party after default by the debtor are governed by chapter 672 or chapter 680; and

(4) The security interest has priority over a conflicting security interest created by the debtor.

History.—s. 1, ch. 2001-198.






Part II - EFFECTIVENESS OF SECURITY AGREEMENT; ATTACHMENT OF SECURITYINTEREST; RIGHTS OF PARTIES TO SECURITY AGREEMENT (ss. 679.2011-679.210)

679.2011 - General effectiveness of security agreement.

679.2011 General effectiveness of security agreement.—

(1) Except as otherwise provided in the Uniform Commercial Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(2) Nothing in this chapter validates any charge or practice illegal under any statute or regulation thereunder governing usury, small loans, retail installment sales, or the like, or extends the application of any such statute or regulation to any transaction not otherwise subject thereto. A transaction, although subject to this chapter, is also subject to chapters 516 and 520, and in the case of conflict between the provisions of this chapter and any such statute, the provisions of such statute shall control. Failure to comply with any applicable statute has only the effect which is specified therein.

History.—s. 2, ch. 2001-198.



679.2021 - Title to collateral immaterial.

679.2021 Title to collateral immaterial.—Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this chapter with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

History.—s. 2, ch. 2001-198.



679.2031 - Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

679.2031 Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.—

(1) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(2) Except as otherwise provided in subsections (3) through (10), a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(a) Value has been given;

(b) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(c) One of the following conditions is met:

1. The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

2. The collateral is not a certificated security and is in the possession of the secured party under s. 679.3131 pursuant to the debtor’s security agreement;

3. The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under s. 678.3011 pursuant to the debtor’s security agreement; or

4. The collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents, and the secured party has control under s. 677.106, s. 679.1041, s. 679.1051, s. 679.1061, or s. 679.1071 pursuant to the debtor’s security agreement.

(3) Subsection (2) is subject to s. 674.2101 on the security interest of a collecting bank, s. 675.118 on the security interest of a letter-of-credit issuer or nominated person, s. 679.1101 on a security interest arising under chapter 672 or chapter 680, and s. 679.2061 on security interests in investment property.

(4) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this chapter or by contract:

(a) The security agreement becomes effective to create a security interest in the person’s property; or

(b) The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(5) If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(a) The agreement satisfies paragraph (2)(c) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(b) Another agreement is not necessary to make a security interest in the property enforceable.

(6) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by s. 679.3151 and is also attachment of a security interest in a supporting obligation for the collateral.

(7) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(8) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(9) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

(10) A security interest in an account consisting of a right to payment of a monetary obligation for the sale of real property that is the debtor’s homestead under the laws of this state is not enforceable unless:

(a) The description of the account in the security agreement conspicuously states that the collateral includes the debtor’s right to payment of a monetary obligation for the sale of real property;

(b) The description of the account in the security agreement includes a legal description of the real property;

(c) The description of the account in the security agreement conspicuously states that the real property is the debtor’s homestead; and

(d) The security agreement is also authenticated by the debtor’s spouse, if the debtor is married; if the debtor’s spouse is incompetent, then the method of authentication by the debtor’s spouse is the same as provided by the laws of this state, other than this chapter, which apply to the alienation or encumbrance of homestead property by an incompetent person.

History.—s. 2, ch. 2001-198; s. 3, ch. 2002-242; s. 59, ch. 2010-131.



679.2041 - After-acquired property; future advances.

679.2041 After-acquired property; future advances.—

(1) Except as otherwise provided in subsection (2), a security agreement may create or provide for a security interest in after-acquired collateral.

(2) A security interest does not attach under a term constituting an after-acquired property clause to:

(a) Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(b) A commercial tort claim.

(3) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

History.—s. 2, ch. 2001-198.



679.2051 - Use or disposition of collateral permissible.

679.2051 Use or disposition of collateral permissible.—

(1) A security interest is not invalid or fraudulent against creditors solely because:

(a) The debtor has the right or ability to:

1. Use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

2. Collect, compromise, enforce, or otherwise deal with collateral;

3. Accept the return of collateral or make repossessions; or

4. Use, commingle, or dispose of proceeds; or

(b) The secured party fails to require the debtor to account for proceeds or replace collateral.

(2) This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

History.—s. 2, ch. 2001-198.



679.2061 - Security interest arising in purchase or delivery of financial asset.

679.2061 Security interest arising in purchase or delivery of financial asset.—

(1) A security interest in favor of a securities intermediary attaches to a person’s security entitlement if:

(a) The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(b) The securities intermediary credits the financial asset to the buyer’s securities account before the buyer pays the securities intermediary.

(2) The security interest described in subsection (1) secures the person’s obligation to pay for the financial asset.

(3) A security interest in favor of a person who delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(a) The security or other financial asset:

1. In the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

2. Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(b) The agreement calls for delivery against payment.

(4) The security interest described in subsection (3) secures the obligation to make payment for the delivery.

History.—s. 2, ch. 2001-198.



679.2071 - Rights and duties of secured party having possession or control of collateral.

679.2071 Rights and duties of secured party having possession or control of collateral.—

(1) Except as otherwise provided in subsection (4), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party’s possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(2) Except as otherwise provided in subsection (4), if a secured party has possession of collateral:

(a) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(b) The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(c) The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(d) The secured party may use or operate the collateral:

1. For the purpose of preserving the collateral or its value;

2. As permitted by an order of a court having competent jurisdiction; or

3. Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(3) Except as otherwise provided in subsection (4), a secured party having possession of collateral or control of collateral under s. 677.106, s. 679.1041, s. 679.1051, s. 679.1061, or s. 679.1071:

(a) May hold as additional security any proceeds, except money or funds, received from the collateral;

(b) Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(c) May create a security interest in the collateral.

(4) If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(a) Subsection (1) does not apply unless the secured party is entitled under an agreement:

1. To charge back uncollected collateral; or

2. Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(b) Subsections (2) and (3) do not apply.

History.—s. 2, ch. 2001-198; s. 60, ch. 2010-131.



679.2081 - Additional duties of secured party having control of collateral.

679.2081 Additional duties of secured party having control of collateral.—

(1) This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(2) Within 10 days after receiving an authenticated demand by the debtor:

(a) A secured party having control of a deposit account under s. 679.1041(1)(b) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(b) A secured party having control of a deposit account under s. 679.1041(1)(c) shall:

1. Pay the debtor the balance on deposit in the deposit account; or

2. Transfer the balance on deposit into a deposit account in the debtor’s name;

(c) A secured party, other than a buyer, having control of electronic chattel paper under s. 679.1051 shall:

1. Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

2. If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

3. Take appropriate action to enable the debtor or the debtor’s designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(d) A secured party having control of investment property under s. 678.1061(4)(b) or s. 679.1061(2) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(e) A secured party having control of a letter-of-credit right under s. 679.1071 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(f) A secured party having control of an electronic document shall:

1. Give control of the electronic document to the debtor or its designated custodian;

2. If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

3. Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authenticated copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

History.—s. 2, ch. 2001-198; s. 61, ch. 2010-131.



679.209 - Duties of secured party if account debtor has been notified of assignment.

679.209 Duties of secured party if account debtor has been notified of assignment.—

(1) Except as otherwise provided in subsection (3), this section applies if:

(a) There is no outstanding secured obligation; and

(b) The secured party is not committed to make advances, incur obligations, or otherwise give value.

(2) Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under s. 679.4061(1) an authenticated record that releases the account debtor from any further obligation to the secured party.

(3) This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

History.—s. 2, ch. 2001-198.



679.210 - Request for accounting; request regarding list of collateral or statement of account.

679.210 Request for accounting; request regarding list of collateral or statement of account.—

(1) In this section, the term:

(a) “Request” means a record of a type described in paragraph (b), paragraph (c), or paragraph (d).

(b) “Request for an accounting” means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(c) “Request regarding a list of collateral” means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(d) “Request regarding a statement of account” means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(e) “Reasonably identifying the transaction or relationship” means that the request provides information sufficient for the person to identify the transaction or relationship and respond to the request. Pursuant to s. 679.603(1), a secured party and debtor may determine by agreement the standards for measuring fulfillment of this duty.

(f) “Person” means a person or entity that is or was a secured party or otherwise claims or has claimed an interest in the collateral.

(2) Subject to subsections (3), (4), (5), and (6), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(a) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(b) In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(3) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(4) A person who receives a request regarding a list of collateral, claims no interest in the collateral when the request is received, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(a) Disclaiming any interest in the collateral; and

(b) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient’s interest in the collateral.

(5) A person who receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when the request is received, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(a) Disclaiming any interest in the obligations; and

(b) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient’s interest in the obligations.

(6) A debtor is entitled under this section without charge to one response to a request for an accounting or a request regarding a statement of account for each secured obligation during any 6-month period. A debtor in a consumer transaction is entitled to a single response to a request regarding a list of collateral without charge during any 6-month period. The secured party may require payment of a charge not exceeding $25 for each additional response to a request for an accounting, a request regarding a statement of account, or a request regarding a list of collateral for a consumer transaction. To the extent provided in an authenticated record, the secured party may require the payment of reasonable expenses, including attorney’s fees, reasonably incurred in providing a response to a request regarding a list of collateral for a transaction other than a consumer transaction under this section; otherwise, the secured party may not charge more than $25 for each request regarding a list of collateral. Excluding a request related to a proposed satisfaction of the secured obligation, a secured party is not required to respond to more than 12 of each of the permitted requests in any 12-month period.

History.—s. 2, ch. 2001-198; s. 4, ch. 2002-242.






Part III - PERFECTION AND PRIORITY (ss. 679.3011-679.342)

679.3011 - Law governing perfection and priority of security interests.

679.3011 Law governing perfection and priority of security interests.—Except as otherwise provided in ss. 679.1091, 679.3031, 679.3041, 679.3051, and 679.3061, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in subsections (4) and (5), while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(a) Perfection of a security interest in the goods by filing a fixture filing;

(b) Perfection of a security interest in timber to be cut; and

(c) The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

(5) The law of this state governs:

(a) The perfection of a security interest in goods that are or are to become fixtures in this state by the filing of a fixture filing.

(b) The effect of perfection or nonperfection and the priority of a security interest in goods that are or are to become fixtures in this state.

History.—s. 3, ch. 2001-198; s. 5, ch. 2002-242; s. 62, ch. 2010-131.



679.3021 - Law governing perfection and priority of agricultural liens.

679.3021 Law governing perfection and priority of agricultural liens.—While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

History.—s. 3, ch. 2001-198.



679.3031 - Law governing perfection and priority of security interests in goods covered by a certificate of title.

679.3031 Law governing perfection and priority of security interests in goods covered by a certificate of title.—

(1) This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(2) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(3) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

History.—s. 3, ch. 2001-198.



679.3041 - Law governing perfection and priority of security interests in deposit accounts.

679.3041 Law governing perfection and priority of security interests in deposit accounts.—

(1) The local law of a bank’s jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(2) The following rules determine a bank’s jurisdiction for purposes of this part:

(a) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank’s jurisdiction for purposes of this part, this chapter, or the Uniform Commercial Code, that jurisdiction is the bank’s jurisdiction.

(b) If paragraph (a) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank’s jurisdiction.

(c) If neither paragraph (a) nor paragraph (b) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank’s jurisdiction.

(d) If none of the preceding paragraphs applies, the bank’s jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer’s account is located.

(e) If none of the preceding paragraphs applies, the bank’s jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

History.—s. 3, ch. 2001-198.



679.3051 - Law governing perfection and priority of security interests in investment property.

679.3051 Law governing perfection and priority of security interests in investment property.—

(1) Except as otherwise provided in subsection (3), the following rules apply:

(a) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(b) The local law of the issuer’s jurisdiction as specified in s. 678.1101(4) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(c) The local law of the securities intermediary’s jurisdiction as specified in s. 678.1101(5) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(d) The local law of the commodity intermediary’s jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(2) The following rules determine a commodity intermediary’s jurisdiction for purposes of this part:

(a) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary’s jurisdiction for purposes of this part, this chapter, or the Uniform Commercial Code, that jurisdiction is the commodity intermediary’s jurisdiction.

(b) If paragraph (a) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary’s jurisdiction.

(c) If neither paragraph (a) nor paragraph (b) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary’s jurisdiction.

(d) If none of the preceding paragraphs applies, the commodity intermediary’s jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer’s account is located.

(e) If none of the preceding paragraphs applies, the commodity intermediary’s jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(3) The local law of the jurisdiction in which the debtor is located governs:

(a) Perfection of a security interest in investment property by filing;

(b) Automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(c) Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

History.—s. 3, ch. 2001-198.



679.3061 - Law governing perfection and priority of security interests in letter-of-credit rights.

679.3061 Law governing perfection and priority of security interests in letter-of-credit rights.—

(1) Subject to subsection (3), the local law of the issuer’s jurisdiction or a nominated person’s jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer’s jurisdiction or nominated person’s jurisdiction is a state.

(2) For purposes of this part, an issuer’s jurisdiction or nominated person’s jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in s. 675.116.

(3) This section does not apply to a security interest that is perfected only under s. 679.3081(4).

History.—s. 3, ch. 2001-198.



679.3071 - Location of debtor.

679.3071 Location of debtor.—

(1) In this section, the term “place of business” means a place where a debtor conducts its affairs.

(2) Except as otherwise provided in this section, the following rules determine a debtor’s location:

(a) A debtor who is an individual is located at the individual’s principal residence.

(b) A debtor that is an organization and has only one place of business is located at its place of business.

(c) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(3) Subsection (2) applies only if a debtor’s residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (2) does not apply, the debtor is located in the District of Columbia.

(4) A person who ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (2) and (3).

(5) A registered organization that is organized under the law of a state is located in that state.

(6) Except as otherwise provided in subsection (9), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(a) In the state that the law of the United States designates, if the law designates a state of location;

(b) In the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office, or other comparable office; or

(c) In the District of Columbia, if neither paragraph (a) nor paragraph (b) applies.

(7) A registered organization continues to be located in the jurisdiction specified by subsection (5) or subsection (6) notwithstanding:

(a) The suspension, revocation, forfeiture, or lapse of the registered organization’s status as such in its jurisdiction of organization; or

(b) The dissolution, winding up, or cancellation of the existence of the registered organization.

(8) The United States is located in the District of Columbia.

(9) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(10) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(11) This section applies only for purposes of this part.

History.—s. 3, ch. 2001-198; s. 3, ch. 2012-59.



679.3081 - When security interest or agricultural lien is perfected; continuity of perfection.

679.3081 When security interest or agricultural lien is perfected; continuity of perfection.—

(1) Except as otherwise provided in this section and s. 679.3091, a security interest is perfected if it has attached and all of the applicable requirements for perfection in ss. 679.3101-679.3161 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(2) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in s. 679.3101 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(3) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this chapter and is later perfected by another method under this chapter, without an intermediate period during which it was unperfected.

(4) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(5) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(6) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(7) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

History.—s. 3, ch. 2001-198.



679.3091 - Security interest perfected upon attachment.

679.3091 Security interest perfected upon attachment.—The following security interests are perfected when they attach:

(1) A purchase-money security interest in consumer goods, except as otherwise provided in s. 679.3111(2) with respect to consumer goods that are subject to a statute or treaty described in s. 679.3111(1);

(2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor’s outstanding accounts or payment intangibles;

(3) A sale of a payment intangible;

(4) A sale of a promissory note;

(5) A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) A security interest arising under s. 672.401, s. 672.505, s. 672.711(3), or s. 680.508(5), until the debtor obtains possession of the collateral;

(7) A security interest of a collecting bank arising under s. 674.2101;

(8) A security interest of an issuer or nominated person arising under s. 675.118;

(9) A security interest arising in the delivery of a financial asset under s. 679.2061(3);

(10) A security interest in investment property created by a broker or securities intermediary;

(11) A security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) A security interest created by an assignment of a beneficial interest in a decedent’s estate.

History.—s. 3, ch. 2001-198.



679.3101 - When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

679.3101 When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.—

(1) Except as otherwise provided in subsection (2) and s. 679.3121(2), a financing statement must be filed to perfect all security interests and agricultural liens.

(2) The filing of a financing statement is not necessary to perfect a security interest:

(a) That is perfected under s. 679.3081(4), (5), (6), or (7);

(b) That is perfected under s. 679.3091 when it attaches;

(c) In property subject to a statute, regulation, or treaty described in s. 679.3111(1);

(d) In goods in possession of a bailee which is perfected under s. 679.3121(4)(a) or (b);

(e) In certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under s. 679.3121(5), (6), or (7);

(f) In collateral in the secured party’s possession under s. 679.3131;

(g) In a certificated security which is perfected by delivery of the security certificate to the secured party under s. 679.3131;

(h) In deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under s. 679.3141;

(i) In proceeds which is perfected under s. 679.3151; or

(j) That is perfected under s. 679.3161.

(3) If a secured party assigns a perfected security interest or agricultural lien, a filing under this chapter is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

History.—s. 3, ch. 2001-198; s. 63, ch. 2010-131.



679.3111 - Perfection of security interests in property subject to certain statutes, regulations, and treaties.

679.3111 Perfection of security interests in property subject to certain statutes, regulations, and treaties.—

(1) Except as otherwise provided in subsection (4), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(a) A statute, regulation, or treaty of the United States whose requirements for a security interest’s obtaining priority over the rights of a lien creditor with respect to the property preempt s. 679.3101(1);

(b) A statute covering automobiles, trailers, mobile homes, boats, farm tractors, or the like, which provides for a security interest to be indicated on a certificate of title of such property as a condition or result of perfection, and any non-Uniform Commercial Code central filing statute; or

(c) A statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the property.

(2) Compliance with the requirements of a statute, regulation, or treaty described in subsection (1) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this chapter. Except as otherwise provided in subsection (4) and ss. 679.3131 and 679.3161(4) and (5) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (1) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(3) Except as otherwise provided in subsection (4) and s. 679.3161(4) and (5), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (1) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this chapter.

(4) During any period in which collateral subject to a statute specified in paragraph (1)(b) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

History.—s. 3, ch. 2001-198; s. 4, ch. 2012-59.



679.3121 - Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

679.3121 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.—

(1) A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(2) Except as otherwise provided in s. 679.3151(3) and (4) for proceeds:

(a) A security interest in a deposit account may be perfected only by control under s. 679.3141.

(b) And except as otherwise provided in s. 679.3081(4), a security interest in a letter-of-credit right may be perfected only by control under s. 679.3141.

(c) A security interest in money may be perfected only by the secured party’s taking possession under s. 679.3131.

(3) While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(a) A security interest in the goods may be perfected by perfecting a security interest in the document; and

(b) A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(4) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(a) Issuance of a document in the name of the secured party;

(b) The bailee’s receipt of notification of the secured party’s interest; or

(c) Filing as to the goods.

(5) A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(6) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(a) Ultimate sale or exchange; or

(b) Loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(7) A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(a) Ultimate sale or exchange; or

(b) Presentation, collection, enforcement, renewal, or registration of transfer.

(8) After the 20-day period specified in subsection (5), subsection (6), or subsection (7) expires, perfection depends upon compliance with this chapter.

History.—s. 3, ch. 2001-198; s. 64, ch. 2010-131.



679.3131 - When possession by or delivery to secured party perfects security interest without filing.

679.3131 When possession by or delivery to secured party perfects security interest without filing.—

(1) Except as otherwise provided in subsection (2), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under s. 678.3011.

(2) With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in s. 679.3161(4).

(3) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor’s business, when:

(a) The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party’s benefit; or

(b) The person takes possession of the collateral after having authenticated a record acknowledging that the person will hold possession of collateral for the secured party’s benefit.

(4) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(5) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under s. 678.3011 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(6) A person in possession of collateral is not required to acknowledge that the person holds possession for a secured party’s benefit.

(7) If a person acknowledges that the person holds possession for the secured party’s benefit:

(a) The acknowledgment is effective under subsection (3) or s. 678.3011(1), even if the acknowledgment violates the rights of a debtor; and

(b) Unless the person otherwise agrees or law other than this chapter otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(8) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor’s business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(a) To hold possession of the collateral for the secured party’s benefit; or

(b) To redeliver the collateral to the secured party.

(9) A secured party does not relinquish possession, even if a delivery under subsection (8) violates the rights of a debtor. A person to whom collateral is delivered under subsection (8) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this chapter otherwise provides.

History.—s. 3, ch. 2001-198; s. 65, ch. 2010-131.



679.3141 - Perfection by control.

679.3141 Perfection by control.—

(1) A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under s. 677.106, s. 679.1041, s. 679.1051, s. 679.1061, or s. 679.1071.

(2) A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under s. 677.106, s. 679.1041, s. 679.1051, or s. 679.1071 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(3) A security interest in investment property is perfected by control under s. 679.1061 from the time the secured party obtains control and remains perfected by control until:

(a) The secured party does not have control; and

(b) One of the following occurs:

1. If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

2. If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

3. If the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

History.—s. 3, ch. 2001-198; s. 66, ch. 2010-131.



679.3151 - Secured party’s rights on disposition of collateral and in proceeds.

679.3151 Secured party’s rights on disposition of collateral and in proceeds.—

(1) Except as otherwise provided in this chapter and in s. 672.403(2):

(a) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(b) A security interest attaches to any identifiable proceeds of collateral.

(2) Proceeds that are commingled with other property are identifiable proceeds:

(a) If the proceeds are goods, to the extent provided by s. 679.336; and

(b) If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this chapter with respect to commingled property of the type involved.

(3) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(4) A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(a) The following conditions are satisfied:

1. A filed financing statement covers the original collateral;

2. The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

3. The proceeds are not acquired with cash proceeds;

(b) The proceeds are identifiable cash proceeds; or

(c) The security interest in the proceeds is perfected other than under subsection (3) when the security interest attaches to the proceeds or within 20 days thereafter.

(5) If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under paragraph (4)(a) becomes unperfected at the later of:

(a) When the effectiveness of the filed financing statement lapses under s. 679.515 or is terminated under s. 679.513; or

(b) The 21st day after the security interest attaches to the proceeds.

History.—s. 3, ch. 2001-198.



679.3161 - Continued perfection of security interest following change in governing law.

679.3161 Continued perfection of security interest following change in governing law.—

(1) A security interest perfected pursuant to the law of the jurisdiction designated in s. 679.3011(1) or s. 679.3051(3) remains perfected until the earliest of:

(a) The time perfection would have ceased under the law of that jurisdiction;

(b) The expiration of 4 months after a change of the debtor’s location to another jurisdiction; or

(c) The expiration of 1 year after a transfer of collateral to a person who thereby becomes a debtor and is located in another jurisdiction.

(2) If a security interest described in subsection (1) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(3) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(a) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(b) Thereafter the collateral is brought into another jurisdiction; and

(c) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(4) Except as otherwise provided in subsection (5), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(5) A security interest described in subsection (4) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under s. 679.3111(2) or s. 679.3131 are not satisfied before the earlier of:

(a) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(b) The expiration of 4 months after the goods had become so covered.

(6) A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank’s jurisdiction, the issuer’s jurisdiction, a nominated person’s jurisdiction, the securities intermediary’s jurisdiction, or the commodity intermediary’s jurisdiction, as applicable, remains perfected until the earlier of:

(a) The time the security interest would have become unperfected under the law of that jurisdiction; or

(b) The expiration of 4 months after a change of the applicable jurisdiction to another jurisdiction.

(7) If a security interest described in subsection (6) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(8) The following rules apply to collateral to which a security interest attaches within 4 months after the debtor changes its location to another jurisdiction:

(a) A financing statement filed before the change of the debtor’s location pursuant to the law of the jurisdiction designated in s. 679.3011(1) or s. 679.3051(3) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral if the debtor had not changed its location.

(b) If a security interest that is perfected by a financing statement that is effective under paragraph (a) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in s. 679.3011(1) or s. 679.3051(3) or the expiration of the 4-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(9) If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in s. 679.3011(1) or s. 679.3051(3) and the new debtor is located in another jurisdiction, the following rules apply:

(a) The financing statement is effective to perfect a security interest in collateral in which the new debtor has or acquires rights before or within 4 months after the new debtor becomes bound under s. 679.2031(4), if the financing statement would have been effective to perfect a security interest in the collateral if the collateral had been acquired by the original debtor.

(b) A security interest that is perfected by the financing statement and that becomes perfected under the law of the other jurisdiction before the earlier of the expiration of the 4-month period or the time the financing statement would have become ineffective under the law of the jurisdiction designated in s. 679.3011(1) or s. 679.3051(3) remains perfected thereafter. A security interest that is perfected by the financing statement but that does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

History.—s. 3, ch. 2001-198; s. 5, ch. 2012-59.



679.3171 - Interests that take priority over or take free of security interest or agricultural lien.

679.3171 Interests that take priority over or take free of security interest or agricultural lien.—

(1) A security interest or agricultural lien is subordinate to the rights of:

(a) A person entitled to priority under s. 679.322; and

(b) Except as otherwise provided in subsection (5), a person who becomes a lien creditor before the earlier of the time:

1. The security interest or agricultural lien is perfected; or

2. One of the conditions specified in s. 679.2031(2)(c) is met and a financing statement covering the collateral is filed.

(2) Except as otherwise provided in subsection (5), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(3) Except as otherwise provided in subsection (5), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(4) A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(5) Except as otherwise provided in ss. 679.320 and 679.321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

(6) An encumbrancer or owner, other than the debtor or a lien creditor, who acquires an interest in the related real property takes free of a security interest in goods that are or become fixtures in this state, which interest is perfected only with a financing statement that is not filed as a fixture filing, even if the encumbrancer or owner knows of the existence of such statement. For purposes of s. 695.01, the filing of a financing statement covering goods that are or become fixtures in this state, which statement is not filed as a fixture filing, shall not constitute constructive notice of such security interest to any person, other than a lien creditor, who acquires an interest in the related real property.

(7) The holder of a mortgage or other lien against real property arising under the laws of this state, other than this chapter, has priority with respect to the rents, issues, profits, and proceeds of the real property, including proceeds from the sale thereof, over a security interest in an account consisting of a right to payment of a monetary obligation for the sale of the real property.

History.—s. 3, ch. 2001-198; s. 6, ch. 2002-242; s. 67, ch. 2010-131; s. 6, ch. 2012-59.



679.3181 - No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

679.3181 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.—

(1) A debtor who has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(2) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor who has sold an account or chattel paper, while the buyer’s security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

History.—s. 3, ch. 2001-198.



679.319 - Rights and title of consignee with respect to creditors and purchasers.

679.319 Rights and title of consignee with respect to creditors and purchasers.—

(1) Except as otherwise provided in subsection (2), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(2) For purposes of determining the rights of a creditor of a consignee, law other than this chapter determines the rights and title of a consignee while goods are in the consignee’s possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

History.—s. 3, ch. 2001-198.



679.320 - Buyer of goods.

679.320 Buyer of goods.—

(1) Except as otherwise provided in subsection (5), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer’s seller, even if the security interest is perfected and the buyer knows of its existence.

(2) Except as otherwise provided in subsection (5), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(a) Without knowledge of the security interest;

(b) For value;

(c) Primarily for the buyer’s personal, family, or household purposes; and

(d) Before the filing of a financing statement covering the goods.

(3) To the extent that it affects the priority of a security interest over a buyer of goods under subsection (2), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by s. 679.3161(1) and (2).

(4) A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(5) Subsections (1) and (2) do not affect a security interest in goods in the possession of the secured party under s. 679.3131.

History.—s. 3, ch. 2001-198.



679.321 - Licensee of general intangible and lessee of goods in ordinary course of business.

679.321 Licensee of general intangible and lessee of goods in ordinary course of business.—

(1) In this section, the term “licensee in ordinary course of business” means a person who becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor’s own usual or customary practices.

(2) A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(3) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

History.—s. 3, ch. 2001-198.



679.322 - Priorities among conflicting security interests in and agricultural liens on same collateral.

679.322 Priorities among conflicting security interests in and agricultural liens on same collateral.—

(1) Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(a) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter during which is neither filing nor perfection.

(b) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(c) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(2) For the purposes of paragraph (1)(a):

(a) The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(b) The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(3) Except as otherwise provided in subsection (6), a security interest in collateral which qualifies for priority over a conflicting security interest under s. 679.327, s. 679.328, s. 679.329, s. 679.330, or s. 679.331 also has priority over a conflicting security interest in:

(a) Any supporting obligation for the collateral; and

(b) Proceeds of the collateral if:

1. The security interest in proceeds is perfected;

2. The proceeds are cash proceeds or of the same type as the collateral; and

3. In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(4) Subject to subsection (5) and except as otherwise provided in subsection (6), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(5) Subsection (4) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(6) Subsections (1) through (5) are subject to:

(a) Subsection (7) and the other provisions of this part;

(b) Section 674.2101 with respect to a security interest of a collecting bank;

(c) Section 675.118 with respect to a security interest of an issuer or nominated person; and

(d) Section 679.1101 with respect to a security interest arising under chapter 672 or chapter 680.

(7) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

History.—s. 3, ch. 2001-198.



679.323 - Future advances.

679.323 Future advances.—

(1) Except as otherwise provided in subsection (3), for purposes of determining the priority of a perfected security interest under s. 679.322(1)(a), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(a) Is made while the security interest is perfected only:

1. Under s. 679.3091 when it attaches; or

2. Temporarily under s. 679.3121(5), (6), or (7); and

(b) Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under s. 679.3091 or s. 679.3121(5), (6), or (7).

(2) Except as otherwise provided in subsection (3), a security interest is subordinate to the rights of a person who becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(a) Without knowledge of the lien; or

(b) Pursuant to a commitment entered into without knowledge of the lien.

(3) Subsections (1) and (2) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(4) Except as otherwise provided in subsection (5), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(a) The time the secured party acquires knowledge of the buyer’s purchase; or

(b) Forty-five days after the purchase.

(5) Subsection (4) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer’s purchase and before the expiration of the 45-day period.

(6) Except as otherwise provided in subsection (7), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(a) The time the secured party acquires knowledge of the lease; or

(b) Forty-five days after the lease contract becomes enforceable.

(7) Subsection (6) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

History.—s. 3, ch. 2001-198.



679.324 - Priority of purchase-money security interests.

679.324 Priority of purchase-money security interests.—

(1) Except as otherwise provided in subsection (7), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in s. 679.327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(2) Subject to subsection (3) and except as otherwise provided in subsection (7), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in s. 679.330, and, except as otherwise provided in s. 679.327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(a) The purchase-money security interest is perfected when the debtor receives possession of the inventory;

(b) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(c) The holder of the conflicting security interest receives the notification within 5 years before the debtor receives possession of the inventory; and

(d) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(3) Paragraphs (2)(b), (c), and (d) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(a) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(b) If the purchase-money security interest is temporarily perfected without filing or possession under s. 679.3121(6), before the beginning of the 20-day period thereunder.

(4) Subject to subsection (5) and except as otherwise provided in subsection (7), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in s. 679.327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(a) The purchase-money security interest is perfected when the debtor receives possession of the livestock;

(b) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(c) The holder of the conflicting security interest receives the notification within 6 months before the debtor receives possession of the livestock; and

(d) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(5) Paragraphs (4)(b), (c), and (d) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(a) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(b) If the purchase-money security interest is temporarily perfected without filing or possession under s. 679.3121(6), before the beginning of the 20-day period thereunder.

(6) Except as otherwise provided in subsection (7), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in s. 679.327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(7) If more than one security interest qualifies for priority in the same collateral under subsection (1), subsection (2), subsection (4), or subsection (6):

(a) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(b) In all other cases, s. 679.322(1) applies to the qualifying security interests.

History.—s. 3, ch. 2001-198.



679.325 - Priority of security interests in transferred collateral.

679.325 Priority of security interests in transferred collateral.—

(1) Except as otherwise provided in subsection (2), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(a) The debtor acquired the collateral subject to the security interest created by the other person;

(b) The security interest created by the other person was perfected when the debtor acquired the collateral; and

(c) There is no period thereafter during which the security interest is unperfected.

(2) Subsection (1) subordinates a security interest only if the security interest:

(a) Otherwise would have priority solely under s. 679.322(1) or s. 679.324; or

(b) Arose solely under s. 672.711(3) or s. 680.508(5).

History.—s. 3, ch. 2001-198.



679.326 - Priority of security interests created by new debtor.

679.326 Priority of security interests created by new debtor.—

(1) Subject to subsection (2), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and perfected by a filed financing statement that would be ineffective to perfect the security interest but for the application of s. 679.508 or ss. 679.508 and 679.3161(9)(a) is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(2) The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (1). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor’s having become bound.

History.—s. 3, ch. 2001-198; s. 7, ch. 2012-59.



679.327 - Priority of security interests in deposit account.

679.327 Priority of security interests in deposit account.—The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under s. 679.1041 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in subsections (3) and (4), security interests perfected by control under s. 679.3141 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in subsection (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under s. 679.1041(1)(c) has priority over a security interest held by the bank with which the deposit account is maintained.

History.—s. 3, ch. 2001-198.



679.328 - Priority of security interests in investment property.

679.328 Priority of security interests in investment property.—The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under s. 679.1061 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in subsections (3) and (4), conflicting security interests held by secured parties each of which has control under s. 679.1061 rank according to priority in time of:

(a) If the collateral is a security, obtaining control;

(b) If the collateral is a security entitlement carried in a securities account and:

1. If the secured party obtained control under s. 678.1061(4)(a), the secured party’s becoming the person for which the securities account is maintained;

2. If the secured party obtained control under s. 678.1061(4)(b), the securities intermediary’s agreement to comply with the secured party’s entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

3. If the secured party obtained control through another person under s. 678.1061(4)(c), the time on which priority would be based under this paragraph if the other person were the secured party; or

(c) If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in s. 679.1061(2)(b) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under s. 679.3131(1) and not by control under s. 679.3141 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under s. 679.1061 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by ss. 679.322 and 679.323.

History.—s. 3, ch. 2001-198.



679.329 - Priority of security interests in letter-of-credit right.

679.329 Priority of security interests in letter-of-credit right.—The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under s. 679.1071 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under s. 679.3141 rank according to priority in time of obtaining control.

History.—s. 3, ch. 2001-198.



679.330 - Priority of purchaser of chattel paper or instrument.

679.330 Priority of purchaser of chattel paper or instrument.—

(1) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(a) In good faith and in the ordinary course of the purchaser’s business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under s. 679.1051; and

(b) The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(2) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under s. 679.1051 in good faith, in the ordinary course of the purchaser’s business, and without knowledge that the purchase violates the rights of the secured party.

(3) Except as otherwise provided in s. 679.327, a purchaser having priority in chattel paper under subsection (1) or subsection (2) also has priority in proceeds of the chattel paper to the extent that:

(a) Section 679.322 provides for priority in the proceeds; or

(b) The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser’s security interest in the proceeds is unperfected.

(4) Except as otherwise provided in s. 679.331(1), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(5) For purposes of subsections (1) and (2), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(6) For purposes of subsections (2) and (4), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

History.—s. 3, ch. 2001-198.



679.331 - Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under chapter 678.

679.331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under chapter 678.—

(1) This chapter does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in chapters 673, 677, and 678.

(2) This chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under chapter 678.

(3) Filing under this chapter does not constitute notice of a claim or defense to the holders, purchasers, or persons described in subsections (1) and (2).

History.—s. 3, ch. 2001-198.



679.332 - Transfer of money; transfer of funds from deposit account.

679.332 Transfer of money; transfer of funds from deposit account.—

(1) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(2) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

History.—s. 3, ch. 2001-198.



679.333 - Priority of certain liens arising by operation of law.

679.333 Priority of certain liens arising by operation of law.—

(1) In this section, the term “possessory lien” means an interest, other than a security interest or an agricultural lien:

(a) Which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person’s business;

(b) Which is created by statute or rule of law in favor of the person; and

(c) The effectiveness of which depends on the person’s possession of the goods.

(2) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

History.—s. 3, ch. 2001-198.



679.334 - Priority of security interests in fixtures and crops.

679.334 Priority of security interests in fixtures and crops.—

(1) A security interest under this chapter may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this chapter in ordinary building materials incorporated into an improvement on land.

(2) This chapter does not prevent creation of an encumbrance upon fixtures under real property law.

(3) A security interest in goods which are or become fixtures is invalid against any person with an interest in the real property at the time the security interest in the goods is perfected or at the time the goods are affixed to the real property, whichever occurs later, unless such person has consented to the security interest or disclaimed an interest in the goods as fixtures.

(4) A security interest in goods which are or become fixtures perfected with a financing statement that is filed as a fixture filing takes priority as to the goods over the conflicting interest of an encumbrancer or owner of the related real property arising subsequent to the perfection of such security interest or the affixing of the goods to the real property, whichever occurs later. A security interest in goods which are or become fixtures perfected only with a financing statement that is not filed as a fixture filing is subject to the rights of an encumbrancer or owner of the related real property under s. 679.3171(6) and to the rights of a lien creditor under s. 679.3171(1)(b), but takes priority as to the goods over the rights of a lien creditor who does not meet the requirements of s. 679.3171(1)(b).

(5) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the security interest is:

(a) Created in a manufactured home in a manufactured-home transaction; and

(b) Perfected pursuant to a statute described in s. 679.3111(1)(b).

(6) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

(7) Subsection (6) prevails over any inconsistent provisions of the statutes.

History.—s. 3, ch. 2001-198; s. 7, ch. 2002-242.



679.335 - Accessions.

679.335 Accessions.—

(1) A security interest may be created in an accession and continues in collateral that becomes an accession.

(2) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(3) Except as otherwise provided in subsection (4), the other provisions of this part determine the priority of a security interest in an accession.

(4) A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under s. 679.3111(2).

(5) After default, subject to part VI, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(6) A secured party that removes an accession from other goods under subsection (5) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

History.—s. 3, ch. 2001-198.



679.336 - Commingled goods.

679.336 Commingled goods.—

(1) In this section, the term “commingled goods” means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(2) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(3) If collateral becomes commingled goods, a security interest attaches to the product or mass.

(4) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (3) is perfected.

(5) Except as otherwise provided in subsection (6), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (3).

(6) If more than one security interest attaches to the product or mass under subsection (3), the following rules determine priority:

(a) A security interest that is perfected under subsection (4) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(b) If more than one security interest is perfected under subsection (4), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

History.—s. 3, ch. 2001-198.



679.337 - Priority of security interests in goods covered by certificate of title.

679.337 Priority of security interests in goods covered by certificate of title.—If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under s. 679.3111(2), after issuance of the certificate and without the conflicting secured party’s knowledge of the security interest.

History.—s. 3, ch. 2001-198.



679.338 - Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

679.338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.—If a security interest or agricultural lien is perfected by a filed financing statement providing information described in s. 679.516(2)(d) which is incorrect at the time the financing statement is filed:

(1) The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

History.—s. 3, ch. 2001-198; s. 149, ch. 2004-5; s. 68, ch. 2010-131.



679.339 - Priority subject to subordination.

679.339 Priority subject to subordination.—This chapter does not preclude subordination by agreement by a person entitled to priority.

History.—s. 3, ch. 2001-198.



679.340 - Effectiveness of right of recoupment or set-off against deposit account.

679.340 Effectiveness of right of recoupment or set-off against deposit account.—

(1) Except as otherwise provided in subsection (3), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(2) Except as otherwise provided in subsection (3), the application of this chapter to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(3) The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under s. 679.1041(1)(c), if the set-off is based on a claim against the debtor.

History.—s. 3, ch. 2001-198.



679.341 - Bank’s rights and duties with respect to deposit account.

679.341 Bank’s rights and duties with respect to deposit account.—Except as otherwise provided in s. 679.340(3), and unless the bank otherwise agrees in an authenticated record, a bank’s rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) The creation, attachment, or perfection of a security interest in the deposit account;

(2) The bank’s knowledge of the security interest; or

(3) The bank’s receipt of instructions from the secured party.

History.—s. 3, ch. 2001-198.



679.342 - Bank’s right to refuse to enter into or disclose existence of control agreement.

679.342 Bank’s right to refuse to enter into or disclose existence of control agreement.—This chapter does not require a bank to enter into an agreement of the kind described in s. 679.1041(1)(b), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

History.—s. 3, ch. 2001-198.






Part IV - RIGHTS OF THIRD PARTIES (ss. 679.40111-679.409)

679.40111 - Alienability of debtor’s rights.

679.40111 Alienability of debtor’s rights.—

(1) Except as otherwise provided in subsection (2) and ss. 679.4061, 679.4071, 679.4081, and 679.409, whether a debtor’s rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this chapter.

(2) An agreement between the debtor and secured party which prohibits a transfer of the debtor’s rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

History.—s. 4, ch. 2001-198.



679.4021 - Secured party not obligated on contract of debtor or in tort.

679.4021 Secured party not obligated on contract of debtor or in tort.—The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor’s acts or omissions.

History.—s. 4, ch. 2001-198.



679.4031 - Agreement not to assert defenses against assignee.

679.4031 Agreement not to assert defenses against assignee.—

(1) In this section, the term “value” has the meaning provided in s. 673.3031(1).

(2) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(a) For value;

(b) In good faith;

(c) Without notice of a claim of a property or possessory right to the property assigned; and

(d) Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under s. 673.3051(1).

(3) Subsection (2) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under s. 673.3051(2).

(4) In a consumer transaction, if a record evidences the account debtor’s obligation, law other than this chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(a) The record has the same effect as if the record included such a statement; and

(b) The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(5) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(6) Except as otherwise provided in subsection (4), this section does not displace law other than this chapter which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

History.—s. 4, ch. 2001-198; s. 144, ch. 2007-5.



679.4041 - Rights acquired by assignee; claims and defenses against assignee.

679.4041 Rights acquired by assignee; claims and defenses against assignee.—

(1) Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (2) through (5), the rights of an assignee are subject to:

(a) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(b) Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(2) Subject to subsection (3) and except as otherwise provided in subsection (4), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (1) only to reduce the amount the account debtor owes.

(3) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(4) In a consumer transaction, if a record evidences the account debtor’s obligation, law other than this chapter requires that the record include a statement to the effect that the account debtor’s recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(5) This section does not apply to an assignment of a health-care-insurance receivable.

History.—s. 4, ch. 2001-198.



679.4051 - Modification of assigned contract.

679.4051 Modification of assigned contract.—

(1) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (2) through (4).

(2) Subsection (1) applies to the extent that:

(a) The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(b) The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under s. 679.4061(1).

(3) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(4) This section does not apply to an assignment of a health-care-insurance receivable.

History.—s. 4, ch. 2001-198.



679.4061 - Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

1679.4061 Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.—

(1) Subject to subsections (2) through (9), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(2) Subject to subsection (8), notification is ineffective under subsection (1):

(a) If it does not reasonably identify the rights assigned;

(b) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor’s duty to pay a person other than the seller and the limitation is effective under law other than this chapter; or

(c) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

1. Only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

2. A portion has been assigned to another assignee; or

3. The account debtor knows that the assignment to that assignee is limited.

(3) Subject to subsection (8), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (1).

(4) Except as otherwise provided in subsection (5) and ss. 680.303 and 679.4071, and subject to subsection (8), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(a) Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(b) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(5) Subsection (4) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under s. 679.610 or an acceptance of collateral under s. 679.620.

(6) Except as otherwise provided in ss. 680.303 and 679.4071 and subject to subsections (8) and (9), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(a) Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(b) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(7) Subject to subsection (8), an account debtor may not waive or vary its option under paragraph (2)(c).

(8) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes. Subsections (4) and (6) do not apply to the creation, attachment, perfection, or enforcement of a security interest in:

(a) A claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. s. 104(a)(1) or (2).

(b) A claim or right to receive benefits under a special needs trust as described in 42 U.S.C. s. 1396p(d)(4).

(c) The interest of a debtor who is a natural person in reemployment assistance or unemployment, alimony, disability, pension, or retirement benefits or victim compensation funds.

(d) The interest of a debtor who is a natural person in other benefits which are designated solely for his or her maintenance, support, or education, the assignability of which is expressly prohibited or restricted by statute.

(9) Subsections (4), (6), and (8) apply only to a security interest created after January 1, 2002.

(10) This section does not apply to an assignment of a health-care-insurance receivable.

(11) This section prevails over any inconsistent statute, rule, or regulation.

History.—s. 4, ch. 2001-198; s. 79, ch. 2012-30; s. 8, ch. 2012-59.

1Note.—Section 30, ch. 2001-198, provides that “[n]othing contained in s. 679.4061, Florida Statutes, or s. 679.4081, Florida Statutes, as created by this act, shall supersede the provisions of SB 108 or HB 767, relating to structured settlements, if Senate Bill 108 or House Bill 767 becomes a law.” Senate Bill 108 became ch. 2001-207. House Bill 767 did not pass.



679.4071 - Restrictions on creation or enforcement of security interest in leasehold interest or in lessor’s residual interest.

679.4071 Restrictions on creation or enforcement of security interest in leasehold interest or in lessor’s residual interest.—

(1) Except as otherwise provided in subsection (2), a term in a lease agreement is ineffective to the extent that it:

(a) Prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor’s residual interest in the goods; or

(b) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(2) Except as otherwise provided in s. 680.303(7), a term described in paragraph (1)(b) is effective to the extent that there is:

(a) A transfer by the lessee of the lessee’s right of possession or use of the goods in violation of the term; or

(b) A delegation of a material performance of either party to the lease contract in violation of the term.

(3) The creation, attachment, perfection, or enforcement of a security interest in the lessor’s interest under the lease contract or the lessor’s residual interest in the goods is not a transfer that materially impairs the lessee’s prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of s. 680.303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

History.—s. 4, ch. 2001-198.



679.4081 - Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

1679.4081 Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.—

(1) Except as otherwise provided in subsection (2), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(a) Would impair the creation, attachment, or perfection of a security interest; or

(b) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(2) Subsection (1) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under s. 679.610 or an acceptance of collateral under s. 679.620.

(3) A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(a) Would impair the creation, attachment, or perfection of a security interest; or

(b) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(4) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (3) would be effective under law other than this chapter but is ineffective under subsection (1) or subsection (3), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(a) Is not enforceable against the person obligated on the promissory note or the account debtor;

(b) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(c) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(d) Does not entitle the secured party to use or assign the debtor’s rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(e) Does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(f) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(5) This section prevails over any inconsistent statute, rule, or regulation.

(6) Subsections (1) and (3) do not apply to the creation, attachment, perfection, or enforcement of a security interest in:

(a) A claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. s. 104(a)(1) or (2).

(b) A claim or right to receive benefits under a special needs trust as described in 42 U.S.C. s. 1396p(d)(4).

(c) The interest of a debtor who is a natural person in reemployment assistance or unemployment, alimony, disability, pension, or retirement benefits or victim compensation funds.

(d) The interest of a debtor who is a natural person in other benefits which are designated solely for his or her maintenance, support, or education, the assignability of which is expressly prohibited or restricted by statute.

(7) Subsections (1), (3), and (6) apply only to a security interest created after January 1, 2002.

History.—s. 4, ch. 2001-198; s. 80, ch. 2012-30; s. 9, ch. 2012-59.

1Note.—Section 30, ch. 2001-198, provides that “[n]othing contained in s. 679.4061, Florida Statutes, or s. 679.4081, Florida Statutes, as created by this act, shall supersede the provisions of SB 108 or HB 767, relating to structured settlements, if Senate Bill 108 or House Bill 767 becomes a law.” Senate Bill 108 became ch. 2001-207. House Bill 767 did not pass.



679.409 - Restrictions on assignment of letter-of-credit rights ineffective.

679.409 Restrictions on assignment of letter-of-credit rights ineffective.—

(1) A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary’s assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(a) Would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(b) Provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(2) To the extent that a term in a letter of credit is ineffective under subsection (1) but would be effective under law other than this chapter or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(a) Is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(b) Imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(c) Does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

History.—s. 4, ch. 2001-198.






Part V - FILING (ss. 679.5011-679.527)

679.5011 - Filing office.

679.5011 Filing office.—

(1) Except as otherwise provided in subsection (2), the office in which to file a financing statement to perfect a security interest or agricultural lien is:

(a) The office of the clerk of the circuit court, if:

1. The collateral is as-extracted collateral or timber to be cut; or

2. The collateral is goods that are or are to become fixtures and the financing statement is filed as a fixture filing.

(b) The Florida Secured Transaction Registry, in accordance with ss. 679.3011-679.3071, in all other cases, including cases in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(2) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the Office of the Secretary of State, or the filing office authorized by s. 679.527 to accept filings for the Florida Secured Transaction Registry. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

History.—s. 6, ch. 2001-198; s. 8, ch. 2002-242.



679.5021 - Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

679.5021 Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.—

(1) Subject to subsection (2), a financing statement is sufficient only if it:

(a) Provides the name of the debtor;

(b) Provides the name of the secured party or a representative of the secured party; and

(c) Indicates the collateral covered by the financing statement.

(2) Except as otherwise provided in s. 679.5011(2), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or that is filed as a fixture filing and covers goods that are or are to become fixtures, must comply with the requirements of subsection (1) and also:

(a) Indicate that it covers this type of collateral;

(b) Indicate that it is to be filed in the real property records;

(c) Provide a description of the real property to which the collateral is related; and

(d) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(3) A record of a mortgage satisfying the requirements of chapter 697 is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(a) The record of a mortgage indicates the goods or accounts that it covers;

(b) The goods are or are to become fixtures related to the real property described in the record of a mortgage or the collateral is related to the real property described in the mortgage and is as-extracted collateral or timber to be cut;

(c) The record of a mortgage satisfies the requirements for a financing statement in this section, although:

1. The record of a mortgage need not indicate that it is to be filed in the real property records; and

2. The record of a mortgage sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom s. 679.5031(1)(d) or (e) applies; and

(d) The record of a mortgage is recorded as required by chapter 697.

(4) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

History.—s. 6, ch. 2001-198; s. 10, ch. 2012-59.



679.5031 - Name of debtor and secured party.

679.5031 Name of debtor and secured party.—

(1) A financing statement sufficiently provides the name of the debtor:

(a) Except as otherwise provided in paragraph (c), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization’s name on the public organic record most recently filed with or issued or enacted by the registered organization’s jurisdiction of organization that purports to state, amend, or restate the registered organization’s name;

(b) Subject to subsection (6), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(c) If the collateral is held in a trust that is not a registered organization, only if the financing statement:

1. Provides, as the name of the debtor:

a. If the organic record of the trust specifies a name for the trust, the name so specified; or

b. If the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

2. In a separate part of the financing statement:

a. If the name is provided in accordance with sub-subparagraph 1.a., indicates that the collateral is held in a trust; or

b. If the name is provided in accordance with sub-subparagraph 1.b., provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(d) Subject to subsection (7), if the debtor is an individual to whom this state has issued a driver license that has not expired or to whom the agency of this state that issues driver licenses has issued, in lieu of a driver license, a personal identification card that has not expired, only if the financing statement provides the name of the individual that is indicated on the driver license or personal identification card;

(e) If the debtor is an individual to whom paragraph (d) does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and

(f) In other cases:

1. If the debtor has a name, only if it provides the organizational name of the debtor; and

2. If the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(2) A financing statement that provides the name of the debtor in accordance with subsection (1) is not rendered ineffective by the absence of:

(a) A trade name or other name of the debtor; or

(b) Unless required under subparagraph (1)(f)2., names of partners, members, associates, or other persons comprising the debtor.

(3) A financing statement that provides only the debtor’s trade name does not sufficiently provide the name of the debtor.

(4) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(5) A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(6) The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the name of the decedent under paragraph (1)(b).

(7) If this state has issued to an individual more than one driver license or, if none, more than one identification card, of a kind described in paragraph (1)(d), the driver license or identification card, as applicable, that was issued most recently is the one to which paragraph (1)(d) refers.

(8) As used in this section, the term “name of the settlor or testator” means:

(a) If the settlor is a registered organization, the name of the registered organization indicated on the public organic record filed with or issued or enacted by the registered organization’s jurisdiction of organization; or

(b) In other cases, the name of the settlor or testator indicated in the trust’s organic record.

History.—s. 6, ch. 2001-198; s. 11, ch. 2012-59.



679.5041 - Indication of collateral.

679.5041 Indication of collateral.—A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) A description of the collateral pursuant to s. 679.1081; or

(2) An indication that the financing statement covers all assets or all personal property.

History.—s. 6, ch. 2001-198; s. 15, ch. 2002-242.



679.5051 - Filing and compliance with other statutes and treaties for consignments, leases, bailments, and other transactions.

679.5051 Filing and compliance with other statutes and treaties for consignments, leases, bailments, and other transactions.—

(1) A consignor, lessor, or bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in s. 679.3111(1), using the terms “consignor,” “consignee,” “lessor,” “lessee,” “bailor,” “bailee,” “licensor,” “licensee,” “owner,” “registered owner,” “buyer,” “seller,” or words of similar import, instead of the terms “secured party” and “debtor.”

(2) This part applies to the filing of a financing statement under subsection (1) and, as appropriate, to compliance that is equivalent to filing a financing statement under s. 679.3111(2), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

History.—s. 6, ch. 2001-198.



679.5061 - Effect of errors or omissions.

679.5061 Effect of errors or omissions.—

(1) A financing statement substantially complying with the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(2) Except as otherwise provided in subsection (3), a financing statement that fails sufficiently to provide the name of the debtor in accordance with s. 679.5031(1) is seriously misleading.

(3) If a search of the records of the filing office under the debtor’s correct name, using the filing office’s standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with s. 679.5031(1), the name provided does not make the financing statement seriously misleading.

(4) For purposes of s. 679.508(2), the term “debtor’s correct name” as used in subsection (3) means the correct name of the new debtor.

History.—s. 6, ch. 2001-198.



679.5071 - Effect of certain events on effectiveness of financing statement.

679.5071 Effect of certain events on effectiveness of financing statement.—

(1) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(2) Except as otherwise provided in subsection (3) and s. 679.508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under the standard set forth in s. 679.5061.

(3) If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under s. 679.5031(1) so that the financing statement becomes seriously misleading under the standard set forth in s. 679.5061:

(a) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within 4 months after, the filed financing statement becomes seriously misleading; and

(b) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than 4 months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within 4 months after that event.

History.—s. 6, ch. 2001-198; s. 12, ch. 2012-59.



679.508 - Effectiveness of financing statement if new debtor becomes bound by security agreement.

679.508 Effectiveness of financing statement if new debtor becomes bound by security agreement.—

(1) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(2) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (1) to be seriously misleading under the standard set forth in s. 679.5061:

(a) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within 4 months after, the new debtor becomes bound under s. 679.2031(4); and

(b) The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than 4 months after the new debtor becomes bound under s. 679.2031(4) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(3) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under s. 679.5071(1).

History.—s. 6, ch. 2001-198.



679.509 - Persons entitled to file a record.

679.509 Persons entitled to file a record.—

(1) A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(a) The debtor authorizes the filing in an authenticated record or pursuant to subsection (2) or subsection (3); or

(b) The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(2) By authenticating or becoming bound as a debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(a) The collateral described in the security agreement; and

(b) Property that becomes collateral under s. 679.3151(1)(b), whether or not the security agreement expressly covers proceeds.

(3) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(a) The secured party of record authorizes the filing; or

(b) The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by s. 679.513(1) or (3), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(4) If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (3).

(5) By acquiring collateral in which a security interest or agricultural lien continues under s. 679.3151(1), a debtor authorizes the filing of an initial financing, and an amendment, covering the collateral and property that become collateral under s. 679.3151(1)(b).

History.—s. 6, ch. 2001-198; s. 1, ch. 2003-134.



679.510 - Effectiveness of filed record.

679.510 Effectiveness of filed record.—

(1) A filed record is effective only to the extent that it was filed by a person who may file it under s. 679.509.

(2) A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(3) A continuation statement that is not filed within the 6-month period prescribed by s. 679.515(4) is ineffective.

History.—s. 6, ch. 2001-198; s. 9, ch. 2002-242.



679.511 - Secured party of record.

679.511 Secured party of record.—

(1) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under s. 679.514(1), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(2) If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under s. 679.514(2), the assignee named in the amendment is a secured party of record.

(3) A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

History.—s. 6, ch. 2001-198.



679.512 - Amendment of financing statement.

679.512 Amendment of financing statement.—

(1) Subject to s. 679.509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (5), otherwise amend the information provided in, a financing statement by filing an amendment that:

(a) Identifies, by its correct file number, if any, the initial financing statement to which the amendment relates, and the name of the debtor and the secured party of record; and

(b) If the amendment relates to an initial financing statement filed or recorded in a filing office described in s. 679.5011(1)(a), provides the information specified in s. 679.5021(2), the official records book and page number of the initial financing statement to which the amendment relates, and the name of the debtor and secured party of record.

(2) Except as otherwise provided in s. 679.515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(3) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(4) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(5) An amendment is ineffective to the extent it:

(a) Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(b) Purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

History.—s. 6, ch. 2001-198.



679.513 - Termination statement.

679.513 Termination statement.—

(1) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(a) There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(b) The debtor did not authorize the filing of the initial financing statement.

(2) To comply with subsection (1), a secured party shall cause the secured party of record to file the termination statement:

(a) Within 1 month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(b) If earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(3) In cases not governed by subsection (1), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(a) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(b) The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(c) The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor’s possession; or

(d) The debtor did not authorize the filing of the initial financing statement.

(4) Except as otherwise provided in s. 679.510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in s. 679.510, for purposes of ss. 679.519(7) and 679.522(1), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

History.—s. 6, ch. 2001-198; s. 10, ch. 2002-242; s. 2, ch. 2003-134.



679.514 - Assignment of powers of secured party of record.

679.514 Assignment of powers of secured party of record.—

(1) Except as otherwise provided in subsection (3), an initial financing statement may reflect an assignment of all of the secured party’s power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(2) Except as otherwise provided in subsection (3), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(a) Identifies, by its correct file number and the secured party of record, the initial financing statement to which it relates;

(b) Provides the names of the assignor and debtor; and

(c) Provides the name and mailing address of the assignee.

(3) An assignment of record of a security interest in a fixture covered by a real property mortgage that is effective as a fixture filing under s. 679.5021(3) may be made only by an assignment of record of the mortgage in the manner provided by s. 701.02.

History.—s. 6, ch. 2001-198.



679.515 - Duration and effectiveness of financing statement; effect of lapsed financing statement.

679.515 Duration and effectiveness of financing statement; effect of lapsed financing statement.—

(1) Except as otherwise provided in subsections (2), (5), (6), and (7), a filed financing statement is effective for a period of 5 years after the date of filing.

(2) Except as otherwise provided in subsections (5), (6), and (7), an initial financing statement filed in connection with a manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a manufactured-home transaction.

(3) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless, before the lapse, a continuation statement is filed pursuant to subsection (4). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected without filing. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(4) A continuation statement may be filed only within 6 months before the expiration of the 5-year period specified in subsection (1) or the 30-year period specified in subsection (2), whichever is applicable.

(5) Except as otherwise provided in s. 679.510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of 5 years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the 5-year period, the financing statement lapses in the same manner as provided in subsection (3), unless, before the lapse, another continuation statement is filed pursuant to subsection (4). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(6) If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(7) A record of a mortgage satisfying the requirements of chapter 697 that is effective as a fixture filing under s. 679.5021(3) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

History.—s. 6, ch. 2001-198; s. 13, ch. 2012-59.



679.516 - What constitutes filing; effectiveness of filing.

679.516 What constitutes filing; effectiveness of filing.—

(1) Except as otherwise provided in subsection (2), communication of a record to a filing office and tender of the processing fee or acceptance of the record by the filing office constitutes filing.

(2) Filing does not occur with respect to a record that a filing office refuses to accept because:

(a) The record is not communicated by a method or medium of communication authorized by the filing office;

(b) An amount equal to or greater than the applicable processing fee is not tendered;

(c) The filing office is unable to index the record because:

1. In the case of an initial financing statement, the record does not provide an organization’s name or, if an individual, the individual’s last name and first name;

2. In the case of an amendment or information statement, the record:

a. Does not correctly identify the initial financing statement as required by s. 679.512 or s. 679.518, as applicable; or

b. Identifies an initial financing statement the effectiveness of which has lapsed under s. 679.515;

3. In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor’s surname and first personal name; or

4. In the case of a record filed or recorded in the filing office described in s. 679.5011(1)(a), the record does not provide a sufficient description of the real property to which it relates;

(d) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide an organization’s name or, if an individual, the individual’s last name and first name and mailing address for the secured party of record;

(e) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

1. Provide a mailing address for the debtor; or

2. Indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(f) In the case of an assignment reflected in an initial financing statement under s. 679.514(1) or an amendment filed under s. 679.514(2), the record does not provide an organization’s name or, if an individual, the individual’s last name and first name and mailing address for the assignee;

(g) In the case of a continuation statement, the record is not filed within the 6-month period prescribed by s. 679.515(4);

(h) In the case of an initial financing statement or an amendment, which amendment requires the inclusion of a collateral statement but the record does not provide any, the record does not provide a statement of collateral; or

(i) The record does not include the notation required by s. 201.22 indicating that the excise tax required by chapter 201 had been paid or is not required.

(3) For purposes of subsection (2):

(a) A record does not provide information if the filing office is unable to read or decipher the information; and

(b) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by s. 679.512, s. 679.514, or s. 679.518, is an initial financing statement.

(4) A record that is communicated to the filing office with tender of the filing fee, but that the filing office refuses to accept for a reason other than one set forth in subsection (2), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

History.—s. 6, ch. 2001-198; s. 11, ch. 2002-242; s. 14, ch. 2012-59.



679.517 - Effect of indexing errors.

679.517 Effect of indexing errors.—The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

History.—s. 6, ch. 2001-198.



679.518 - Claim concerning inaccurate or wrongfully filed record.

679.518 Claim concerning inaccurate or wrongfully filed record.—

(1) A person may file in the filing office an information statement with respect to a record indexed there under the person’s name if the person believes that the record is inaccurate or was wrongfully filed.

(2) An information statement under subsection (1) must:

(a) Identify the record to which it relates by the file number assigned to the initial financing statement, the debtor, and the secured party of record to which the record relates;

(b) Indicate that it is an information statement; and

(c) Provide the basis for the person’s belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person’s belief that the record was wrongfully filed.

(3) A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under s. 679.509(3).

(4) An information statement under subsection (3) must:

(a) Identify the record to which it relates by file number assigned to the initial financing statement to which the record relates;

(b) Indicate that it is an information statement; and

(c) Provide the basis for the person’s belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person’s belief that the record was wrongfully filed.

(5) The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

History.—s. 6, ch. 2001-198; s. 15, ch. 2012-59.



679.519 - Numbering, maintaining, and indexing records; communicating information provided in records.

679.519 Numbering, maintaining, and indexing records; communicating information provided in records.—

(1) For each record filed in a filing office, the filing office shall:

(a) Assign a unique number to the filed record;

(b) Create a record that bears the number assigned to the filed record and the date and time of filing;

(c) Maintain the filed record for public inspection; and

(d) Index the filed record in accordance with subsections (3), (4), and (5).

(2) Except as otherwise provided in subsection (9), a file number assigned after January 1, 2002, must include a digit that:

(a) Is mathematically derived from or related to the other digits of the file number; and

(b) Enables the filing office to detect whether a number communicated as the file number includes a single-digit or transpositional error.

(3) Except as otherwise provided in subsections (4) and (5), the filing office shall:

(a) Index an initial financing statement according to the name of the debtor and shall index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(b) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(4) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(a) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(b) To the extent that the law of this state provides for indexing of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a mortgage of the real property described.

(5) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under s. 679.514(1) or an amendment filed under s. 679.514(2):

(a) Under the name of the assignor as grantor; and

(b) To the extent that the law of this state provides for indexing the assignment of a real property mortgage under the name of the assignee, under the name of the assignee.

(6) The filing office shall maintain a capability for:

(a) Retrieving a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(b) Associating and retrieving with one another an initial financing statement and each filed record relating to the initial financing statement.

(7) The filing office may not remove a debtor’s name from the index until 1 year after the effectiveness of a financing statement naming the debtor lapses under s. 679.515 with respect to all secured parties of record.

(8) Except as otherwise provided in subsection (9), the filing office shall perform the acts required by subsections (1) through (5) at the time and in the manner prescribed by any filing-office rule, but not later than 3 business days after the filing office receives the record in question, if practical.

(9) Subsections (1), (2), and (8) do not apply to a filing office described in s. 679.5011(1)(a).

History.—s. 6, ch. 2001-198; s. 12, ch. 2002-242.



679.520 - Acceptance and refusal to accept record.

679.520 Acceptance and refusal to accept record.—

(1) A filing office shall refuse to accept a record for filing for a reason set forth in s. 679.516(2) and may refuse to accept a record for filing only for a reason set forth in s. 679.516(2).

(2) If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by any filing-office rule but, in the case of a filing office described in s. 679.5011(1)(b), in no event more than 3 business days after the filing office receives the record, if practical.

(3) A filed financing statement satisfying s. 679.5021(1) and (2) is effective, even if the filing office is required to refuse to accept it for filing under subsection (1). However, s. 679.338 applies to a filed financing statement providing information described in s. 679.516(2)(d) which is incorrect at the time the financing statement is filed.

(4) If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

History.—s. 6, ch. 2001-198; s. 150, ch. 2004-5.



679.521 - Uniform form of written financing statement and amendment.

679.521 Uniform form of written financing statement and amendment.—The Secretary of State shall develop or approve acceptable forms for use in filing under this chapter. Such forms must be in accord with the requirements of Florida law, including s. 201.22. The secretary may, if he or she finds that such forms meet these requirements, approve the use of a standard national form for this purpose.

History.—s. 6, ch. 2001-198.



679.522 - Maintenance and destruction of records.

679.522 Maintenance and destruction of records.—

(1) The filing office shall maintain a record of the information provided in a filed financing statement for at least 1 year after the effectiveness of the financing statement has lapsed under s. 679.515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number, or official records book and page number if a fixture filing, assigned to the initial financing statement to which the record relates.

(2) Except to the extent that chapter 119 governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (1).

History.—s. 6, ch. 2001-198.



679.523 - Information from filing office; sale or license of records.

679.523 Information from filing office; sale or license of records.—

(1) If a person files a written record, the filing office shall make available, on the database, an image of the record showing the number assigned to the record pursuant to s. 679.519(1)(a) and the date of the filing of the record or, if requested, send to the person a separate printed acknowledgment indicating the debtor’s name, the number assigned to the record pursuant to s. 679.519(1)(a), and the date of the filing of the record.

(2) If a person files a record other than a written record, the filing office described in s. 679.5011(1)(b) shall communicate to the person an image that provides:

(a) The information in the record;

(b) The number assigned to the record pursuant to s. 679.519(1)(a); and

(c) The date and time of the filing of the record.

(3) In complying with its duty under this chapter, the filing office described in s. 679.5011(1)(b) may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing its written certificate or a record that can be admitted into evidence in the courts of the state without extrinsic evidence of its authenticity.

(4) The filing office described in s. 679.5011(1)(b) shall perform the acts required by subsections (1) and (2) at the time and in the manner prescribed by any filing-office rule, but not later than 3 business days after the filing office receives the request, if practical.

History.—s. 6, ch. 2001-198.



679.524 - Delay by filing office.

679.524 Delay by filing office.—Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) The filing office exercises reasonable diligence under the circumstances.

History.—s. 6, ch. 2001-198.



679.525 - Processing fees.

679.525 Processing fees.—

(1) Except as otherwise provided in subsection (3), the nonrefundable processing fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in s. 679.5021(3), is:

(a) For filing an initial financing statement, $25 for the first page, which shall include the cost of filing a termination statement for the financing statement;

(b) For filing an amendment, $12 for the first page;

(c) For indexing by additional debtor, secured party, or assignee, $3 per additional name indexed;

(d) For use of a nonapproved form, $5;

(e) For each additional page attached to a record, $3;

(f) For a certified copy of a financing statement and any and all associated amendments, $30;

(g) For a photocopy of a filed record, $1 per page; and

(h) For filing an initial financing statement, an additional $10 for the first page. Receipts from this fee shall be deposited into the General Revenue Fund and are not included in the receipts for purposes of calculating the contractor’s compensation for performing services regarding the Florida Secured Transaction Registry.

(2) Except as otherwise provided in subsection (3), the fee for filing and indexing an initial financing statement of the kind described in s. 679.5021(3) is the amount specified in chapter 28.

(3) This section does not require a fee with respect to a mortgage that is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under s. 679.5021(3). However, the recording and satisfaction fees that otherwise would be applicable to the mortgage apply.

History.—s. 6, ch. 2001-198; s. 26, ch. 2007-134; s. 24, ch. 2009-72.



679.526 - Filing-office rules.

679.526 Filing-office rules.—The Department of State may adopt and publish rules to administer this chapter. The filing-office rules must be:

(1) Consistent with this chapter.

(2) Adopted and published in accordance with the Administrative Procedure Act.

History.—s. 6, ch. 2001-198.



679.527 - Florida Secured Transaction Registry.

679.527 Florida Secured Transaction Registry.—

(1) As used in this section, the term:

(a) The “Florida Secured Transaction Registry” or “registry” means the centralized database in which all initial financing statements, amendments, assignments, and other statements of change authorized to be filed under this chapter are filed, maintained, and retrieved. The term does not apply to documents that are filed under this chapter with the clerk of a circuit court.

(b) “Department” means the Department of State.

(c) “Materials and records” includes, but is not limited to databases, source or object codes, and any software relating to the Florida Secured Transaction Registry or other filing system for centralized filing under this 1chapter, regardless of the original source of its creation or maintenance.

(2) Under chapter 287, the department has the authority to determine and select the most qualified respondents to the request for qualifications and to negotiate and enter into one or more contracts as provided in this section. The contract may not be assignable or otherwise transferable without the express written consent of the department, notwithstanding any limitations imposed by s. 679.4061 or s. 679.4081.

(3) The department shall perform the 2duties, as filing officer and filing office under this chapter, for the Florida Secured Transaction Registry until October 1, 2001, or 3until the effective date of a contract executed by the department to administer and operate the registry for the performance of these duties, whichever occurs later. At that time, the department shall cease serving as the designated filing officer and filing office for the registry under this 1chapter, and thereafter, except to the extent the department may reclaim those duties as provided 4below, the department shall not be responsible for the performance of the duties of the filing office 5or officer under this 1chapter, including determining whether documents tendered for filing under this 1chapter satisfy the requirements of law. The department shall retain authority under this 1chapter to approve the forms required to be filed under this 1chapter. If authorized by the contract with the department, the entity performing the duties of the filing office may certify a copy of a financing statement, or an amendment thereto, which shall be admissible in a state or federal court or in a proceeding before any other tribunal.

(4) Notwithstanding the terms and conditions of any contract to perform the administrative and operational functions of the filing office or filing officer under this part for the Florida Secured Transaction Registry, the department and the state shall retain sole and exclusive ownership of the materials and records of the registry, shall have the right to inspect and make copies of the materials and records of the registry, and shall have the right to immediately reclaim and take possession and control of the original materials and records of the registry if any entity under contract with the department to administer and operate the registry does not, or cannot, perform the terms and conditions of the contract for any reason or commences or is adjudicated a debtor in an insolvency proceeding. If the department reclaims control of the materials and records of the registry, the department shall provide for the uninterrupted fulfillment of the duties of the filing office and filing officer under this chapter by administration and operation by the department until a subsequent contract for such duties can be executed. The department shall be entitled to injunctive relief if the entity fails to turn over the materials and records upon demand, and the Circuit Court for Leon County, Florida, shall have exclusive original jurisdiction to adjudicate any disputes pertaining to this section or any contract entered into under this section.

(5) The Department of State shall immediately develop and issue a Request for Qualifications seeking capable entities to perform both the 2duties currently being performed by the department as a filing officer and filing office under 6this chapter.

(a) The qualifications shall, at a minimum, provide for the organization and maintenance of the Florida Secured Transaction Registry as the centralized Uniform Commercial Code filing and retrieval system, which:

1. Is comparable and compatible with the department’s existing filing system.

2. Is open to the public and accessible through the Internet, to permit the review of all existing filings of the department and all future filings in the registry, in compliance with chapter 119.

3. Provides for oversight and compliance audits by the department.

4. Requires records maintenance in compliance with this 1chapter and chapter 119.

5. Maintains the current level of filing fees and procedures for the deposit of revenues with the department as specified in chapter 15, net of operating costs, 7for a period of 5 years.

(b) The Department of State shall develop performance standards to ensure that the Florida Secured Transaction Registry is accurate and complete and that the users thereof are being well-served. Periodically, the department shall verify that these performance standards are being met or modified as may be needed from time to time.

History.—s. 6, ch. 2001-198; s. 4, ch. 2001-200; s. 13, ch. 2002-242.

1Note.—As enacted by s. 4, ch. 2001-200. The enactment by s. 6, ch. 2001-198, uses the word “part” instead of the word “chapter.”

2Note.—As enacted by s. 4, ch. 2001-200. The enactment by s. 6, ch. 2001-198, uses the words “administrative and operational functions” instead of the term “duties.”

3Note.—As enacted by s. 4, ch. 2001-200. The enactment by s. 6, ch. 2001-198, uses the word “upon” instead of the word “until.”

4Note.—As enacted by s. 6, ch. 2001-198. The enactment by s. 4, ch. 2001-200, cites to paragraph (3)(d) instead of the word “below.” The material in paragraph (3)(d) was enacted as subsection (4) in the s. 6, ch. 2001-198, version.

5Note.—As enacted by s. 4, ch. 2001-200. The enactment by s. 6, ch. 2001-198, uses the word “and” instead of the word “or.”

6Note.—As enacted by s. 4, ch. 2001-200. The enactment by s. 6, ch. 2001-198, references the Uniform Commercial Code instead of the words “this chapter.”

7Note.—As enacted by s. 6, ch. 2001-198. The enactment by s. 4, ch. 2001-200, does not contain the reference to “a period of 5 years.”






Part VI - DEFAULT (ss. 679.601-679.628)

679.601 - Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

679.601 Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.—

(1) After default, a secured party has the rights provided in this part and, except as otherwise provided in s. 679.602, those provided by agreement of the parties. A secured party:

(a) May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(b) If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(2) A secured party in possession of collateral or control of collateral under s. 679.1041, s. 679.1051, s. 679.1061, or s. 679.1071 has the rights and duties provided in s. 679.2071.

(3) The rights under subsections (1) and (2) are cumulative and may be exercised simultaneously.

(4) Except as otherwise provided in subsection (7) and s. 679.605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(5) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(a) The date of perfection of the security interest or agricultural lien in the collateral;

(b) The date of filing a financing statement covering the collateral; or

(c) Any date specified in a statute under which the agricultural lien was created.

(6) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this chapter.

(7) Except as otherwise provided in s. 679.607(3), this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

History.—s. 7, ch. 2001-198.



679.602 - Waiver and variance of rights and duties.

679.602 Waiver and variance of rights and duties.—Except as otherwise provided in s. 679.624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Section 679.2071(2)(d)3., which deals with use and operation of the collateral by the secured party;

(2) Section 679.210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) Section 679.607(3), which deals with collection and enforcement of collateral;

(4) Sections 679.608(1) and 679.615(3) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) Sections 679.608(1) and 679.615(4) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) Section 679.609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Sections 679.610(2), 679.611, 679.613, and 679.614, which deal with disposition of collateral;

(8) Section 679.615(6), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) Section 679.616, which deals with explanation of the calculation of a surplus or deficiency;

(10) Sections 679.620, 679.621, and 679.622, which deal with acceptance of collateral in satisfaction of obligation;

(11) Section 679.623, which deals with redemption of collateral;

(12) Section 679.624, which deals with permissible waivers; and

(13) Sections 679.625 and 679.626, which deal with the secured party’s liability for failure to comply with this article.

History.—s. 7, ch. 2001-198.



679.603 - Agreement on standards concerning rights and duties.

679.603 Agreement on standards concerning rights and duties.—

(1) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in s. 679.602 if the standards are not manifestly unreasonable.

(2) Subsection (1) does not apply to the duty under s. 679.609 to refrain from breaching the peace.

History.—s. 7, ch. 2001-198.



679.604 - Procedure if security agreement covers real property or fixtures.

679.604 Procedure if security agreement covers real property or fixtures.—

(1) If a security agreement covers both personal and real property, a secured party may proceed:

(a) Under this part as to the personal property without prejudicing any rights with respect to the real property; or

(b) As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(2) Subject to subsection (3), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(a) Under this part; or

(b) In accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(3) Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property. The secured party shall give reasonable notification of its intent to remove the collateral to all persons entitled to reimbursement under subsection (4).

(4) A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse. This subsection does not prohibit a secured party and the person entitled to reimbursement from entering into an authenticated record providing for the removal of fixtures and reimbursement for any damage caused thereby.

History.—s. 7, ch. 2001-198.



679.605 - Unknown debtor or secondary obligor.

679.605 Unknown debtor or secondary obligor.—A secured party does not owe a duty based on its status as secured party:

(1) To a person who is a debtor or obligor, unless the secured party knows:

(a) That the person is a debtor or obligor;

(b) The identity of the person; and

(c) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(a) That the person is a debtor; and

(b) The identity of the person.

History.—s. 7, ch. 2001-198.



679.606 - Time of default for agricultural lien.

679.606 Time of default for agricultural lien.—For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

History.—s. 7, ch. 2001-198.



679.607 - Collection and enforcement by secured party.

679.607 Collection and enforcement by secured party.—

(1) If so agreed, and in any event after default, a secured party:

(a) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(b) May take any proceeds to which the secured party is entitled under s. 679.3151;

(c) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(d) If it holds a security interest in a deposit account perfected by control under s. 679.1041(1)(a), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(e) If it holds a security interest in a deposit account perfected by control under s. 679.1041(1)(b) or (c), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(2) If necessary to enable a secured party to exercise under paragraph (1)(c) the right of a debtor to enforce a mortgage nonjudicially outside this state, the secured party may record in the office in which a record of the mortgage is recorded:

(a) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(b) The secured party’s sworn affidavit in recordable form stating that:

1. A default has occurred with respect to the obligation secured by the mortgage; and

2. The secured party is entitled to enforce the mortgage nonjudicially outside this state.

(3) A secured party shall proceed in a commercially reasonable manner if the secured party:

(a) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(b) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(4) A secured party may deduct from the collections made pursuant to subsection (3) reasonable expenses of collection and enforcement, including reasonable attorney’s fees and legal expenses incurred by the secured party.

(5) This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

(6) Nothing in subsection (2) is intended to create a right of nonjudicial foreclosure in this state.

History.—s. 7, ch. 2001-198; s. 16, ch. 2012-59.



679.608 - Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

679.608 Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.—

(1) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(a) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under s. 679.607 in the following order to:

1. The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney’s fees and legal expenses incurred by the secured party;

2. The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

3. The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time and agree to indemnify the secured party on reasonable terms acceptable to the secured party for damages, including reasonable attorney’s fees and costs, incurred or suffered by the secured party if the subordinate holder did not have the right to receive the amounts to be paid to it. Unless the holder complies, the secured party need not comply with the holder’s demand under subparagraph (a)3.

(c) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under s. 679.607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(2) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

(3) If the secured party in good faith cannot determine the validity, extent, or priority of a subordinate security interest or other lien or there are conflicting claims of subordinate interests or liens, the secured party may commence an interpleader action with respect to remaining proceeds in excess of $2,500 in the circuit or county court, as applicable based upon the amount to be deposited, where the collateral was located or collected or in the county where the debtor has its chief executive office or principal residence in this state, as applicable. If authorized in an authenticated record, the interpleading secured party is entitled to be paid from the remaining proceeds the actual costs of the filing fee and an attorney’s fee in the amount of $250 incurred in connection with filing the interpleader action and obtaining an order approving the interpleader of funds. The debtor in a consumer transaction may not be assessed for the attorney’s fees and costs incurred in the interpleader action by the holders of subordinate security interests or other liens based upon disputes among said holders, and a debtor in a transaction other than a consumer transaction may only recover such fees and costs to the extent provided for in an authenticated record. If authorized in an authenticated record, the court in the interpleader action may award reasonable attorney’s fees and costs to the prevailing party in a dispute between the debtor and a holder of a security interest or lien which claims an interest in the remaining interplead proceeds, but only if the debtor challenges the validity, priority, or extent of said security interest or lien. Except as provided in this subsection, a debtor may not be assessed attorney’s fees and costs incurred by any party in an interpleader action commenced under this section.

History.—s. 7, ch. 2001-198.



679.609 - Secured party’s right to take possession after default.

679.609 Secured party’s right to take possession after default.—

(1) After default, a secured party:

(a) May take possession of the collateral; and

(b) Without removal, may render equipment unusable and dispose of collateral on a debtor’s premises under s. 679.610.

(2) A secured party may proceed under subsection (1):

(a) Pursuant to judicial process; or

(b) Without judicial process, if it proceeds without breach of the peace.

(3) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

History.—s. 7, ch. 2001-198.



679.610 - Disposition of collateral after default.

679.610 Disposition of collateral after default.—

(1) After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(2) Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(3) A secured party may purchase collateral:

(a) At a public disposition; or

(b) At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(4) A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(5) A secured party may disclaim or modify warranties under subsection (4):

(a) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(b) By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(6) A record is sufficient to disclaim warranties under subsection (5) if it indicates that “there is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition” or uses words of similar import.

History.—s. 7, ch. 2001-198.



679.611 - Notification before disposition of collateral.

679.611 Notification before disposition of collateral.—

(1) In this section, the term “notification date” means the earlier of the date on which:

(a) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(b) The debtor and any secondary obligor waive the right to notification.

(2) Except as otherwise provided in subsection (4), a secured party that disposes of collateral under s. 679.610 shall send to the persons specified in subsection (3) a reasonable authenticated notification of disposition.

(3) To comply with subsection (2), the secured party shall send an authenticated notification of disposition to:

(a) The debtor;

(b) Any secondary obligor; and

(c) If the collateral is other than consumer goods:

1. Any other person from whom the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

2. Any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

a. Identified the collateral;

b. Was indexed under the debtor’s name as of that date; and

c. Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

3. Any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in s. 679.3111(1).

(4) Subsection (2) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(5) A secured party complies with the requirement for notification prescribed by subparagraph (3)(c)2. if:

(a) Not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor’s name in the office indicated in subparagraph (3)(c)2.; and

(b) Before the notification date, the secured party:

1. Did not receive a response to the request for information; or

2. Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

(6) For purposes of subsection (3), the secured party may send the authenticated notification as follows:

(a) If the collateral is other than consumer goods, to the debtor at the address in the financing statement, unless the secured party has received an authenticated record from the debtor notifying the secured party of a different address for such notification purposes or the secured party has actual knowledge of the address of the debtor’s chief executive office or principal residence, as applicable, at the time the notification is sent;

(b) If the collateral is other than consumer goods, to any secondary obligor at the address, if any, in the authenticated agreement, unless the secured party has received an authenticated record from the secondary obligor notifying the secured party of a different address for such notification purposes or the secured party has actual knowledge of the address of the secondary obligor’s chief executive office or principal residence, as applicable, at the time the notification is sent; and

(c) If the collateral is other than consumer goods:

1. To the person described in subparagraph (3)(c)1., at the address stated in the notification;

2. To the person described in subparagraph (3)(c)2., at the address stated in the financing statement;

3. To the person described in subparagraph (3)(c)3., at the address stated in the official records of the recording or registration agency.

History.—s. 7, ch. 2001-198.



679.612 - Timeliness of notification before disposition of collateral.

679.612 Timeliness of notification before disposition of collateral.—

(1) Except as otherwise provided in subsection (2), whether a notification is sent within a reasonable time is a question of fact.

(2) A notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

History.—s. 7, ch. 2001-198.



679.613 - Contents and form of notification before disposition of collateral; general.

679.613 Contents and form of notification before disposition of collateral; general.—Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(a) Describes the debtor and the secured party;

(b) Describes the collateral that is the subject of the intended disposition;

(c) States the method of intended disposition;

(d) States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(e) States the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in subsection (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in subsection (1) are sufficient, even if the notification includes:

(a) Information not specified by that paragraph; or

(b) Minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in s. 679.614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION
OF COLLATERAL

To:  (Name of debtor, obligor, or other person to which the notification is sent)

From:  (Name, address, and telephone number of secured party)

Name of Debtor(s):  (Include only if debtor(s) are not an addressee)

[For a public disposition:]

We will sell [or lease or license, as applicable] the   (describe collateral)  to the highest qualified bidder in public as follows:

Day and Date:
Time:
Place:

[For a private disposition:]

We will sell [or lease or license, as applicable] the   (describe collateral)   privately sometime after   (day and date)  .

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] for a charge of $ . You may request an accounting by calling us at   (telephone number)  .

History.—s. 7, ch. 2001-198.



679.614 - Contents and form of notification before disposition of collateral; consumer-goods transaction.

679.614 Contents and form of notification before disposition of collateral; consumer-goods transaction.—In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(a) The information specified in s. 679.613(1);

(b) A description of any liability for a deficiency of the person to whom the notification is sent;

(c) A telephone number from which the amount that must be paid to the secured party to redeem the collateral under s. 679.623 is available; and

(d) A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

(Name and address of secured party)

(Date)

NOTICE OF OUR PLAN TO SELL PROPERTY

(Name and address of any obligor who is also a debtor)

Subject:  (Identification of Transaction)

We have your   (describe collateral)  , because you broke promises in our agreement.

[For a public disposition:]

We will sell   (describe collateral)   at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:

Time:

Place:

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell   (describe collateral)   at private sale sometime after   (date)  . A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you   (will or will not, as applicable)   still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at   (telephone number)  .

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at   (telephone number)   or write us at   (secured party’s address)   and request a written explanation. We will charge you $  for the explanation if we sent you another written explanation of the amount you owe us within the last 6 months.

If you need more information about the sale, call us at   (telephone number)   or write us at   (secured party’s address)  .

We are sending this notice to the following other people who have an interest in   (describe collateral)   or who owe money under your agreement:

(Names of all other debtors and obligors, if any)

(4) A notification in the form of subsection (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of subsection (3) is sufficient, even if it includes errors in information not required by subsection (1), unless the error is misleading with respect to rights arising under this chapter.

(6) If a notification under this section is not in the form of subsection (3), law other than this chapter determines the effect of including information not required by subsection (1).

History.—s. 7, ch. 2001-198.



679.615 - Application of proceeds of disposition; liability for deficiency and right to surplus.

679.615 Application of proceeds of disposition; liability for deficiency and right to surplus.—

(1) A secured party shall apply or pay over for application the cash proceeds of disposition under s. 679.610 in the following order to:

(a) The reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney’s fees and legal expenses incurred by the secured party;

(b) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(c) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

1. The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

2. In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(d) A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time after receipt of the request and agree to indemnify the secured party on reasonable terms acceptable to the secured party for damages, including reasonable attorney’s fees and costs, incurred or suffered by the secured party if the subordinate holder did not have the right to receive the amounts to be paid to it. Unless the holder complies, the secured party need not comply with the holder’s demand under paragraph (1)(c).

(3) A secured party need not apply or pay over for application noncash proceeds of disposition under s. 679.610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (1) and permitted by subsection (3):

(a) Unless paragraph (1)(d) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(b) The obligor is liable for any deficiency.

(5) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(a) The debtor is not entitled to any surplus; and

(b) The obligor is not liable for any deficiency.

(6) The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(a) The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(b) The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(7) A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(a) Takes the cash proceeds free of the security interest or other lien;

(b) Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(c) Is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

(8) If the secured party in good faith cannot determine the validity, extent, or priority of a subordinate security interest or other lien or there are conflicting claims of subordinate interests or liens, the secured party may commence an interpleader action with respect to remaining proceeds in excess of $2,500 in the circuit or county court, as applicable based upon the amount to be deposited, where the collateral was located or collected or in the county where the debtor’s chief executive office or principal residence is located in this state, as applicable. The interpleading secured party and any other parties in the interpleader action shall only be entitled to recover attorney’s fees and costs as permitted in s. 679.608(3).

History.—s. 7, ch. 2001-198.



679.616 - Explanation of calculation of surplus or deficiency.

679.616 Explanation of calculation of surplus or deficiency.—

(1) In this section, the term:

(a) “Explanation” means a writing that:

1. States the amount of the surplus or deficiency;

2. Provides an explanation in accordance with subsection (3) of how the secured party calculated the surplus or deficiency;

3. States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

4. Provides a telephone number or mailing address from which additional information concerning the transaction is available.

(b) “Request” means a record:

1. Authenticated by a debtor or consumer obligor;

2. Requesting that the recipient provide an explanation; and

3. Sent after disposition of the collateral under s. 679.610.

(2) In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under s. 679.615, the secured party shall:

(a) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

1. Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

2. Within 14 days after receipt of a request; or

(b) In the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party’s right to a deficiency.

(3) To comply with subparagraph (1)(a)2., a writing must provide the following information in the following order:

(a) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

1. If the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

2. If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(b) The amount of proceeds of the disposition;

(c) The aggregate amount of the obligations after deducting the amount of proceeds;

(d) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney’s fees secured by the collateral which are known to the secured party and relate to the current disposition;

(e) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (a); and

(f) The amount of the surplus or deficiency.

(4) A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (1) is sufficient, even if it includes minor errors that are not seriously misleading.

(5) A debtor or consumer obligor is entitled without charge to one response to a request under this section during any 6-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to paragraph (2)(a). The secured party may require payment of a charge not exceeding $25 for each additional response.

History.—s. 7, ch. 2001-198.



679.617 - Rights of transferee of collateral.

679.617 Rights of transferee of collateral.—

(1) A secured party’s disposition of collateral after default:

(a) Transfers to a transferee for value all of the debtor’s rights in the collateral;

(b) Discharges the security interest under which the disposition is made; and

(c) Discharges any subordinate security interest or other subordinate lien other than liens created under statutes providing for liens, if any, that are not to be discharged.

(2) A transferee that acts in good faith takes free of the rights and interests described in subsection (1), even if the secured party fails to comply with this chapter or the requirements of any judicial proceeding.

(3) If a transferee does not take free of the rights and interests described in subsection (1), the transferee takes the collateral subject to:

(a) The debtor’s rights in the collateral;

(b) The security interest or agricultural lien under which the disposition is made; and

(c) Any other security interest or other lien.

History.—s. 7, ch. 2001-198.



679.618 - Rights and duties of certain secondary obligors.

679.618 Rights and duties of certain secondary obligors.—

(1) A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(a) Receives an assignment of a secured obligation from the secured party;

(b) Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(c) Is subrogated to the rights of a secured party with respect to collateral.

(2) An assignment, transfer, or subrogation described in subsection (1):

(a) Is not a disposition of collateral under s. 679.610; and

(b) Relieves the secured party of further duties under this chapter.

History.—s. 7, ch. 2001-198.



679.619 - Transfer of record or legal title.

679.619 Transfer of record or legal title.—

(1) In this section, the term “transfer statement” means a record authenticated by a secured party stating:

(a) That the debtor has defaulted in connection with an obligation secured by specified collateral;

(b) That the secured party has exercised its post-default remedies with respect to the collateral;

(c) That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(d) The name and mailing address of the secured party, debtor, and transferee.

(2) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(a) Accept the transfer statement;

(b) Promptly amend its records to reflect the transfer; and

(c) If applicable, issue a new appropriate certificate of title in the name of the transferee.

(3) A transfer of the record or legal title to collateral to a secured party under subsection (2) or otherwise is not of itself a disposition of collateral under this chapter and does not of itself relieve the secured party of its duties under this chapter.

History.—s. 7, ch. 2001-198.



679.620 - Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

679.620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.—

(1) Except as otherwise provided in subsection (7), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(a) The debtor consents to the acceptance under subsection (3);

(b) The secured party does not receive, within the time set forth in subsection (4), a notification of objection to the proposal authenticated by:

1. A person to whom the secured party was required to send a proposal under s. 679.621; or

2. Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(c) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(d) Subsection (5) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to s. 679.624.

(2) A purported or apparent acceptance of collateral under this section is ineffective unless:

(a) The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(b) The conditions of subsection (1) are met.

(3) For purposes of this section:

(a) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(b) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

1. Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

2. In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures, and, in a consumer transaction, provides notice that the proposal will be deemed accepted if it is not objected to by an authenticated notice within 30 days after the date the proposal is sent by the secured party; and

3. Does not receive a notification of objection authenticated by the debtor within 30 days after the proposal is sent.

(4) To be effective under paragraph (1)(b), a notification of objection must be received by the secured party:

(a) In the case of a person to whom the proposal was sent pursuant to s. 679.621, within 20 days after notification was sent to that person; and

(b) In other cases:

1. Within 20 days after the last notification was sent pursuant to s. 679.621; or

2. If a notification was not sent, before the debtor consents to the acceptance under subsection (3).

(5) A secured party that has taken possession of collateral shall dispose of the collateral pursuant to s. 679.610 within the time specified in subsection (6) if:

(a) Sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(b) Sixty percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(6) To comply with subsection (5), the secured party shall dispose of the collateral:

(a) Within 90 days after taking possession; or

(b) Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(7) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

History.—s. 7, ch. 2001-198.



679.621 - Notification of proposal to accept collateral.

679.621 Notification of proposal to accept collateral.—

(1) A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(a) Any person from whom the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(b) Any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

1. Identified the collateral;

2. Was indexed under the debtor’s name as of that date; and

3. Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(c) Any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in s. 679.3111(1).

(2) A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (1).

(3) A secured party shall send its proposal under subsection (1) or subsection (2) to the affected party at the address prescribed in s. 679.611(6).

History.—s. 7, ch. 2001-198.



679.622 - Effect of acceptance of collateral.

679.622 Effect of acceptance of collateral.—

(1) A secured party’s acceptance of collateral in full or partial satisfaction of the obligation it secures:

(a) Discharges the obligation to the extent consented to by the debtor;

(b) Transfers to the secured party all of a debtor’s rights in the collateral;

(c) Discharges the security interest or agricultural lien that is the subject of the debtor’s consent and any subordinate security interest or other subordinate lien; and

(d) Terminates any other subordinate interest.

(2) A subordinate interest is discharged or terminated under subsection (1), even if the secured party fails to comply with this chapter.

History.—s. 7, ch. 2001-198.



679.623 - Right to redeem collateral.

679.623 Right to redeem collateral.—

(1) A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(2) To redeem collateral, a person shall tender:

(a) Fulfillment of all obligations secured by the collateral; and

(b) The reasonable expenses and attorney’s fees described in s. 679.615(1)(a).

(3) A redemption may occur at any time before a secured party:

(a) Has collected collateral under s. 679.607;

(b) Has disposed of collateral or entered into a contract for its disposition under s. 679.610; or

(c) Has accepted collateral in full or partial satisfaction of the obligation it secures under s. 679.622.

History.—s. 7, ch. 2001-198.



679.624 - Waiver.

679.624 Waiver.—

(1) A debtor or secondary obligor may waive the right to notification of disposition of collateral under s. 679.611 only by an agreement to that effect entered into and authenticated after default.

(2) A debtor may waive the right to require disposition of collateral under s. 679.620(5) only by an agreement to that effect entered into and authenticated after default.

(3) Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under s. 679.623 only by an agreement to that effect entered into and authenticated after default.

History.—s. 7, ch. 2001-198.



679.625 - Remedies for failure to comply with article.

679.625 Remedies for failure to comply with article.—

(1) If it is established that a secured party is not proceeding in accordance with this chapter, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions. This subsection shall not preclude a debtor other than a consumer and a secured party, or two or more secured parties in other than a consumer transaction, from agreeing in an authenticated record that the debtor or secured party must first provide to the alleged offending secured party notice of a violation of this chapter and opportunity to cure before commencing any legal proceeding under this section.

(2) Subject to subsections (3), (4), and (6), a person is liable for damages in the amount of any loss caused by a failure to comply with this chapter, including damages suffered by the debtor resulting from the debtor’s inability to obtain, or increased costs of, alternative financing, but not including consequential, special, or penal damages, unless the conduct giving rise to the failure constitutes an independent claim under the laws of this state other than this chapter and then only to the extent otherwise recoverable under law.

(3) Except as otherwise provided in s. 679.628:

(a) A person who, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (2) for the person’s loss; and

(b) If the collateral is consumer goods, a person who was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(4) A debtor whose deficiency is eliminated under s. 679.626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under s. 679.626 may not otherwise recover under subsection (2) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(5) In lieu of damages recoverable under subsection (2), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person who:

(a) Fails to comply with s. 679.2081;

(b) Fails to comply with s. 679.209;

(c) Files a record that the person is not entitled to file under s. 679.509(1);

(d) Fails to cause the secured party of record to file or send a termination statement as required by s. 679.513(1) or (3) after receipt of an authenticated record notifying the person of such noncompliance;

(e) Fails to comply with s. 679.616(2)(a) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(f) Fails to comply with s. 679.616(2)(b).

(6) A debtor or consumer obligor may recover damages under subsection (2) and, in addition, $500 in each case from a person who, without reasonable cause, fails to comply with a request under s. 679.210. A recipient of a request under s. 679.210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(7) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under s. 679.210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person who is reasonably misled by the failure.

History.—s. 7, ch. 2001-198; s. 14, ch. 2002-242.



679.626 - Action in which deficiency or surplus is in issue.

679.626 Action in which deficiency or surplus is in issue.—In an action arising from a transaction in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party’s compliance in issue.

(2) If the secured party’s compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in s. 679.628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, reasonable expenses, and, to the extent provided for by agreement and not prohibited by law, attorney’s fees exceeds the greater of:

(a) The proceeds of the collection, enforcement, disposition, or acceptance; or

(b) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(b), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney’s fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under s. 679.615(6), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

History.—s. 7, ch. 2001-198.



679.627 - Determination of whether conduct was commercially reasonable.

679.627 Determination of whether conduct was commercially reasonable.—

(1) The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(2) A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(a) In the usual manner on any recognized market;

(b) At the price current in any recognized market at the time of the disposition; or

(c) Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(3) A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(a) In a judicial proceeding;

(b) By a bona fide creditors’ committee;

(c) By a representative of creditors; or

(d) By an assignee for the benefit of creditors.

(4) Approval under subsection (3) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

History.—s. 7, ch. 2001-198.



679.628 - Nonliability and limitation on liability of secured party; liability of secondary obligor.

679.628 Nonliability and limitation on liability of secured party; liability of secondary obligor.—

(1) Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(a) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this chapter; and

(b) The secured party’s failure to comply with this chapter does not affect the liability of the person for a deficiency.

(2) A secured party is not liable because of its status as a secured party:

(a) To a person who is a debtor or obligor, unless the secured party knows:

1. That the person is a debtor or obligor;

2. The identity of the person; and

3. How to communicate with the person; or

(b) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

1. That the person is a debtor; and

2. The identity of the person.

(3) A secured party is not liable to any person, and a person’s liability for a deficiency is not affected, because of any act or omission arising out of the secured party’s reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party’s belief is based on its reasonable reliance on:

(a) A debtor’s representation concerning the purpose for which collateral was to be used, acquired, or held; or

(b) An obligor’s representation concerning the purpose for which a secured obligation was incurred.

(4) A secured party is not liable to any person under s. 679.625(3)(b) for its failure to comply with s. 679.616.

(5) A secured party is not liable under s. 679.625(3)(b) more than once with respect to any one secured obligation.

History.—s. 7, ch. 2001-198.






Part VII - TRANSITION (ss. 679.701-679.709)

679.701 - Effective date.

679.701 Effective date.—This part takes effect January 1, 2002.

History.—s. 8, ch. 2001-198.



679.702 - Savings clause.

679.702 Savings clause.—

(1) Except as otherwise provided in this part, this act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this act takes effect.

(2) Except as otherwise provided in subsection (3) and ss. 679.703-679.709:

(a) Transactions and liens that were not governed by chapter 679, Florida Statutes 2000, were validly entered into or created before this act takes effect, and would be subject to this act if they had been entered into or created after this act takes effect, and the rights, duties, and interests flowing from those transactions and liens remain valid after this act takes effect; and

(b) The transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this act or by the law that otherwise would apply if this act had not taken effect.

(3) This act does not affect an action, case, or proceeding commenced before this act takes effect.

History.—s. 8, ch. 2001-198.



679.703 - Security interest perfected before effective date.

679.703 Security interest perfected before effective date.—

(1) A security interest that is enforceable immediately before this act takes effect and would have priority over the rights of a person who becomes a lien creditor at that time is a perfected security interest under this act if, when this act takes effect, the applicable requirements for enforceability and perfection under this act are satisfied without further action.

(2) Except as otherwise provided in s. 679.705, if, immediately before this act takes effect, a security interest is enforceable and would have priority over the rights of a person who becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this act are not satisfied when this act takes effect, the security interest:

(a) Is a perfected security interest for 1 year after this act takes effect;

(b) Remains enforceable thereafter only if the security interest becomes enforceable under former s. 679.203 before the year expires; and

(c) Remains perfected thereafter only if the applicable requirements for perfection under this act are satisfied before the year expires.

History.—s. 8, ch. 2001-198; s. 101, ch. 2003-1.



679.704 - Security interest unperfected before effective date.

679.704 Security interest unperfected before effective date.—A security interest that is enforceable immediately before this act takes effect but that would be subordinate to the rights of a person who becomes a lien creditor at that time:

(1) Remains an enforceable security interest for 1 year after this act takes effect;

(2) Remains enforceable thereafter if the security interest becomes enforceable under former s. 679.203 when this act takes effect or within 1 year thereafter; and

(3) Becomes perfected:

(a) Without further action when this act takes effect if the applicable requirements for perfection under this act are satisfied before or at that time; or

(b) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

History.—s. 8, ch. 2001-198; s. 102, ch. 2003-1.



679.705 - Effectiveness of action taken before effective date.

679.705 Effectiveness of action taken before effective date.—

(1) If action, other than the filing of a financing statement, is taken before this act takes effect and the action would have resulted in priority of a security interest over the rights of a person who becomes a lien creditor had the security interest become enforceable before this act takes effect, the action is effective to perfect a security interest that attaches under this act within 1 year after this act takes effect. An attached security interest becomes unperfected 1 year after this act takes effect unless the security interest becomes a perfected security interest under this act before the expiration of that period.

(2) The filing of a financing statement before this act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this act.

(3) This act does not render ineffective an effective financing statement that, before this act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in s. 679.103, Florida Statutes 2000. However, except as otherwise provided in subsections (4) and (5) and s. 679.706, the financing statement ceases to be effective at the earlier of:

(a) The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(b) December 31, 2006.

(4) The filing of a continuation statement after this act takes effect does not continue the effectiveness of the financing statement filed before this act takes effect. However, upon the timely filing of a continuation statement after this act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in part III, the effectiveness of a financing statement filed in the same office in that jurisdiction before this act takes effect continues for the period provided by the law of that jurisdiction.

(5) Paragraph (3)(b) applies to a financing statement that, before this act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in s. 679.103, Florida Statutes 2000, only to the extent that part III provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(6) A financing statement that includes a financing statement filed before this act takes effect and a continuation statement filed after this act takes effect is effective only to the extent that it satisfies the requirements of part V for an initial financing statement.

History.—s. 8, ch. 2001-198; s. 1, ch. 2006-187; s. 70, ch. 2006-213.



679.706 - When initial financing statement suffices to continue effectiveness of financing statement.

679.706 When initial financing statement suffices to continue effectiveness of financing statement.—

(1) The filing of an initial financing statement in the office specified in s. 679.5011 continues the effectiveness of a financing statement filed before this act takes effect if:

(a) The filing of an initial financing statement in that office would be effective to perfect a security interest under this act;

(b) The pre-effective date financing statement was filed in an office in another state or another office in this state; and

(c) The initial financing statement satisfies subsection (3).

(2) The filing of an initial financing statement under subsection (1) continues the effectiveness of the pre-effective date financing statement:

(a) If the initial financing statement is filed before this act takes effect, for the period provided in s. 679.403, Florida Statutes 2000, with respect to a financing statement; and

(b) If the initial financing statement is filed after this act takes effect, for the period provided in s. 679.515 with respect to an initial financing statement.

(3) To be effective for purposes of subsection (1), an initial financing statement must:

(a) Satisfy the requirements of part V for an initial financing statement;

(b) Identify the pre-effective date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(c) Indicate that the pre-effective date financing statement remains effective.

History.—s. 8, ch. 2001-198.



679.707 - Amendment or pre-effective date financing statement.

679.707 Amendment or pre-effective date financing statement.—

(1) In this section, the term “pre-effective date financing statement” means a financing statement filed before this act takes effect.

(2) After this act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in a pre-effective date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in part III. However, the effectiveness of a pre-effective date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(3) Except as otherwise provided in subsection (4), if the law of this state governs perfection of a security interest, the information in a pre-effective date financing statement may be amended after this act takes effect only if:

(a) The pre-effective date financing statement and an amendment are filed in the office specified in s. 679.5011;

(b) An amendment is filed in the office specified in s. 679.5011 concurrently with, or after the filing in that office of, an initial financing statement that satisfies s. 679.706(3); or

(c) An initial financing statement that provides the information as amended and satisfies s. 679.706(3) is filed in the office specified in s. 679.5011.

(4) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective date financing statement may be continued only under s. 679.705(4) and (6) or s. 679.706.

(5) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective date financing statement filed in this state may be terminated after this act takes effect by filing a termination statement in the office in which the pre-effective date financing statement is filed, unless an initial financing statement that satisfies s. 679.706(3) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in part III as the office in which to file a financing statement.

History.—s. 8, ch. 2001-198; s. 145, ch. 2007-5.



679.708 - Persons entitled to file initial financing statement or continuation statement.

679.708 Persons entitled to file initial financing statement or continuation statement.—A person may file an initial financing statement or a continuation statement under this part if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part:

(a) To continue the effectiveness of a financing statement filed before this act takes effect; or

(b) To perfect or continue the perfection of a security interest.

History.—s. 8, ch. 2001-198.



679.709 - Priority.

679.709 Priority.—

(1) This act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this act takes effect, chapter 679, Florida Statutes 2000, determines priority.

(2) For purposes of s. 679.322(1), the priority of a security interest that becomes enforceable under s. 679.2031 of this act dates from the time this act takes effect if the security interest is perfected under this act by the filing of a financing statement before this act takes effect which would not have been effective to perfect the security interest under chapter 679, Florida Statutes 2000. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

History.—s. 8, ch. 2001-198.






Part VIII - TRANSITION PROVISIONS FOR 2013 AMENDMENTS (ss. 679.801-679.808)

679.801 - Saving clause.

679.801 Saving clause.—

(1) Except as otherwise provided in this part, this part applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2013.

(2) The amendments to this chapter by ch. 2012-59, Laws of Florida, do not affect an action, case, or proceeding commenced before July 1, 2013.

History.—ss. 17, 19, ch. 2012-59.



679.802 - Security interest perfected before effective date.

679.802 Security interest perfected before effective date.—

(1) A security interest that is a perfected security interest immediately before July 1, 2013, is a perfected security interest under this chapter, as amended by ch. 2012-59, Laws of Florida, on July 1, 2013, if the applicable requirements for attachment and perfection under this chapter, as amended by ch. 2012-59, Laws of Florida, are satisfied without further action.

(2) Except as otherwise provided in s. 679.804, if a security interest is a perfected security interest immediately before July 1, 2013, but the applicable requirements for perfection under this chapter, as amended by ch. 2012-59, Laws of Florida, are not satisfied on July 1, 2013, the security interest remains perfected thereafter only if the applicable requirements for perfection under this chapter, as amended by ch. 2012-59, Laws of Florida, are satisfied no later than July 1, 2014.

History.—ss. 17, 19, ch. 2012-59.



679.803 - Security interest unperfected before effective date.

679.803 Security interest unperfected before effective date.—A security interest that is an unperfected security interest immediately before July 1, 2013, becomes a perfected security interest:

(1) Without further action, on July 1, 2013, if the applicable requirements for perfection under this chapter, as amended by ch. 2012-59, Laws of Florida, are satisfied before or at that time; or

(2) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

History.—ss. 17, 19, ch. 2012-59.



679.804 - Effectiveness of action taken before effective date.

679.804 Effectiveness of action taken before effective date.—

(1) The filing of a financing statement before July 1, 2013, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this chapter, as amended by ch. 2012-59, Laws of Florida.

(2) The amendments to this chapter by ch. 2012-59, Laws of Florida, do not render ineffective an effective financing statement that was filed before July 1, 2013, and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this chapter as it existed before July 1, 2013. However, except as otherwise provided in subsections (3) and (4) and s. 679.805, the financing statement ceases to be effective:

(a) If the financing statement is filed in this state, at the time the financing statement would have ceased to be effective had ch. 2012-59, Laws of Florida, not taken effect; or

(b) If the financing statement is filed in another jurisdiction, at the earlier of:

1. The time the financing statement would have ceased to be effective under the law of that jurisdiction; or

2. By June 30, 2018.

(3) The filing of a continuation statement on or after July 1, 2013, does not continue the effectiveness of the financing statement filed before July 1, 2013. However, on the timely filing of a continuation statement on or after July 1, 2013, and in accordance with the law of the jurisdiction governing perfection as provided in this chapter, as amended by ch. 2012-59, Laws of Florida, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2013, continues for the period provided by the law of that jurisdiction.

(4) Subparagraph (2)(b)2. applies to a financing statement that was filed before July 1, 2013, against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this chapter as it existed before July 1, 2013, only to the extent that this chapter, as amended by ch. 2012-59, Laws of Florida, provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(5) A financing statement that includes a financing statement filed before July 1, 2013, or a continuation statement filed on or after July 1, 2013, is effective only to the extent that it satisfies the requirements of part V, as amended by ch. 2012-59, Laws of Florida, for an initial financing statement. A financing statement that indicates that the debtor is a decedent’s estate indicates that the collateral is being administered by a personal representative within the meaning of s. 679.5031(1)(b), as amended by ch. 2012-59, Laws of Florida. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of s. 679.5031(1)(c), as amended by ch. 2012-59, Laws of Florida.

History.—ss. 17, 19, ch. 2012-59.



679.805 - When initial financing statement suffices to continue effectiveness of financing statement.

679.805 When initial financing statement suffices to continue effectiveness of financing statement.—

(1) The filing of an initial financing statement in the office specified in s. 679.5011 continues the effectiveness of a financing statement filed before July 1, 2013, if:

(a) The filing of an initial financing statement in that office would be effective to perfect a security interest under this chapter, as amended by ch. 2012-59, Laws of Florida;

(b) The financing statement filed before July 1, 2013, was filed in an office in another state; and

(c) The initial financing statement satisfies subsection (3).

(2) The filing of an initial financing statement under subsection (1) continues the effectiveness of the financing statement filed before July 1, 2013, if:

(a) The initial financing statement is filed before July 1, 2013, for the period provided in s. 679.515, as it existed before its amendment by ch. 2012-59, Laws of Florida, with respect to an initial financing statement; and

(b) The initial financing statement is filed on or after July 1, 2013, for the period provided in s. 679.515, as amended by ch. 2012-59, Laws of Florida, with respect to an initial financing statement.

(3) To be effective for purposes of subsection (1), an initial financing statement must:

(a) Satisfy the requirements of part IV, as amended by ch. 2012-59, Laws of Florida, for an initial financing statement;

(b) Identify the financing statement filed before July 1, 2013, by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(c) Indicate that the financing statement filed before July 1, 2013, remains effective.

History.—ss. 17, 19, ch. 2012-59.



679.806 - Amendment of financing statement filed before July 1, 2013.

679.806 Amendment of financing statement filed before July 1, 2013.—

(1) On or after July 1, 2013, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a financing statement only filed before July 1, 2013, in accordance with the law of the jurisdiction governing perfection as provided in this chapter, as amended by ch. 2012-59, Laws of Florida. However, the effectiveness of a financing statement filed before July 1, 2013, also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(2) Except as otherwise provided in subsection (3), if the law of this state governs perfection of a security interest, the information in a financing statement filed before July 1, 2013, may be amended after July 1, 2013, only if:

(a) The financing statement filed before July 1, 2013, and an amendment are filed in the office specified in s. 679.5011;

(b) An amendment is filed in the office specified in s. 679.5011 concurrently with, or after the filing in that office of, an initial financing statement that satisfies s. 679.805(3); or

(c) An initial financing statement that provides the information as amended and satisfies s. 679.805(3) is filed in the office specified in s. 679.5011.

(3) If the law of this state governs perfection of a security interest, the effectiveness of a financing statement filed before July 1, 2013, may be continued only under s. 679.804(3) and (5) or s. 679.805.

(4) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a financing statement filed in this state before July 1, 2013, may be terminated on or after July 1, 2013, by filing a termination statement in the office in which the financing statement filed before July 1, 2013, is filed, unless an initial financing statement that satisfies s. 679.805(3) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in this chapter, as amended by ch. 2012-59, Laws of Florida, as the office in which to file a financing statement.

History.—ss. 17, 19, ch. 2012-59.



679.807 - Person entitled to file initial financing statement or continuation statement.

679.807 Person entitled to file initial financing statement or continuation statement.—A person may file an initial financing statement or a continuation statement under this part if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part:

(a) To continue the effectiveness of a financing statement filed before July 1, 2013; or

(b) To perfect or continue the perfection of a security interest.

History.—s. 17, ch. 2012-59.



679.808 - Priority.

679.808 Priority.—This part and the amendments to this chapter made by ch. 2012-59, Laws of Florida, determine the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2013, this chapter as it existed before July 1, 2013, determines priority.

History.—ss. 17, 19, ch. 2012-59.









Chapter 680 - UNIFORM COMMERCIAL CODE: LEASES

Part I - GENERAL PROVISIONS (ss. 680.1011-680.1095)

680.1011 - Short title.

680.1011 Short title.—This chapter shall be known and may be cited as the “Uniform Commercial Code—Leases.”

History.—s. 1, ch. 90-278.



680.1021 - Scope.

680.1021 Scope.—This chapter applies to any transaction, regardless of form, that creates a lease.

History.—s. 1, ch. 90-278.



680.1031 - Definitions and index of definitions.

680.1031 Definitions and index of definitions.—

(1) In this chapter, unless the context otherwise requires:

(a) “Buyer in ordinary course of business” means a person who in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. Buying may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) “Cancellation” occurs when either party puts an end to the lease contract for default by the other party.

(c) “Commercial unit” means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) “Conforming” goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) “Consumer lease” means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed $25,000.

(f) “Fault” means wrongful act, omission, breach, or default.

(g) “Finance lease” means a lease with respect to which:

1. The lessor does not select, manufacture, or supply the goods;

2. The lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

3. One of the following occurs:

a. The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

b. The lessee’s approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

c. The lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

d. If the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing:

(I) Of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person.

(II) That the lessee is entitled under this chapter to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods.

(III) That the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete record of the goods; and a complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h) “Goods” means all things that are movable at the time of identification to the lease contract, or are fixtures (s. 680.309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) “Installment lease contract” means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause “each delivery is a separate lease” or its equivalent.

(j) “Lease” means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) “Lease agreement” means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this chapter. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) “Lease contract” means the total legal obligation that results from the lease agreement as affected by this chapter and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) “Leasehold interest” means the interest of the lessor or the lessee under a lease contract.

(n) “Lessee” means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) “Lessee in ordinary course of business” means a person who in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. Leasing may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) “Lessor” means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) “Lessor’s residual interest” means the lessor’s interest in the goods after expiration, termination, or cancellation of the lease contract.

(r) “Lien” means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) “Lot” means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) “Merchant lessee” means a lessee who is a merchant with respect to goods of the kind subject to the lease.

(u) “Present value” means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) “Purchase” includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) “Sublease” means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) “Supplier” means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) “Supply contract” means a contract under which a lessor buys or leases goods to be leased.

(z) “Termination” occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this chapter and the sections in which they appear are:

(a) “Accessions,” s. 680.31(1).

(b) “Construction mortgage,” s. 680.309(1)(d).

(c) “Encumbrance,” s. 680.309(1)(e).

(d) “Fixture filing,” s. 680.309(1)(b).

(e) “Fixtures,” s. 680.309(1)(a).

(f) “Purchase money lease,” s. 680.309(1)(c).

(3) The following definitions in other chapters of this code apply to this chapter:

(a) “Account,” s. 679.1021(1)(b).

(b) “Between merchants,” s. 672.104(3).

(c) “Buyer,” s. 672.103(1)(a).

(d) “Chattel paper,” s. 679.1021(1)(k).

(e) “Consumer goods,” s. 679.1021(1)(w).

(f) “Document,” s. 679.1021(1)(dd).

(g) “Entrusting,” s. 672.403(3).

(h) “General intangible,” s. 679.1021(1)(pp).

(i) “Good faith,” s. 672.103(1)(b).

(j) “Instrument,” s. 679.1021(1)(uu).

(k) “Merchant,” s. 672.104(1).

(l) “Mortgage,” s. 679.1021(1)(ccc).

(m) “Pursuant to a commitment,” s. 679.1021(1)(ppp).

(n) “Receipt,” s. 672.103(1)(c).

(o) “Sale,” s. 672.106(1).

(p) “Sale on approval,” s. 672.326(1).

(q) “Sale or return,” s. 672.326(1).

(r) “Seller,” s. 672.103(1)(d).

(4) In addition, chapter 671 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

History.—s. 1, ch. 90-278; s. 705, ch. 97-102; s. 26, ch. 98-11; s. 25, ch. 2001-198; s. 102, ch. 2002-1; s. 69, ch. 2010-131; s. 18, ch. 2012-59.



680.1041 - Leases subject to other statutes.

680.1041 Leases subject to other statutes.—

(1) A lease, although subject to this chapter, is also subject to any applicable:

(a) Certificate-of-title statute of this state: chapter 319 or chapter 328;

(b) Certificate-of-title statute of another jurisdiction (s. 680.1051); or

(c) Consumer protection statute of this state or final consumer protection decision of a court of this state existing on the effective date of this chapter.

(2) In case of conflict between this chapter, other than ss. 680.1051, 680.304(3), and 680.305(3), and a statute or decision referred to in subsection (1), the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.

History.—s. 1, ch. 90-278; s. 27, ch. 98-11.



680.1051 - Territorial application of chapter to goods covered by certificate of title.

680.1051 Territorial application of chapter to goods covered by certificate of title.—Subject to the provisions of ss. 680.304(3) and 680.305(3), with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate-of-title statute are governed by the law (including the conflict-of-laws rules) of the jurisdiction issuing the certificate until the earlier of surrender of the certificate or 4 months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

History.—s. 1, ch. 90-278.



680.1061 - Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

680.1061 Limitation on power of parties to consumer lease to choose applicable law and judicial forum.—

(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter or in which the goods are to be used or in which the lease is executed by the lessee, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

History.—s. 1, ch. 90-278.



680.1071 - Waiver or renunciation of claim or right after default.

680.1071 Waiver or renunciation of claim or right after default.—Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

History.—s. 1, ch. 90-278.



680.1081 - Unconscionability.

680.1081 Unconscionability.—

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) Before making a finding of unconscionability under subsection (1) the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof.

History.—s. 1, ch. 90-278.



680.1091 - Option to accelerate at will.

680.1091 Option to accelerate at will.—

(1) A term providing that one party or the party’s successor in interest may accelerate payment or performance or require collateral or additional collateral “at will” or “when he or she deems himself or herself insecure” or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise, the burden of establishing lack of good faith is on the party against whom the power has been exercised.

History.—s. 1, ch. 90-278; s. 706, ch. 97-102.



680.1095 - Application of ch. 98-11.

680.1095 Application of ch. 98-11.—This act does not apply to any lease contract entered into before the effective date of this act unless the parties thereto specifically agree in writing that the lease contract as expanded, amended, modified, renewed, or supplemented shall be governed by applicable law as supplemented or amended by this act. Absent such specific agreement, transactions validly entered into before that date and the rights, duties, and interests flowing from them remain valid thereafter and may be terminated, completed, consummated, or enforced as though this act had not taken effect.

History.—s. 47, ch. 98-11.






Part II - FORMATION AND CONSTRUCTION OF LEASECONTRACT (ss. 680.201-680.221)

680.201 - Statute of frauds.

680.201 Statute of frauds.—

(1) A lease contract is not enforceable by way of action or defense unless:

(a) In a lease contract that is not a consumer lease, the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

(b) There is a writing, signed by the party against whom enforcement is sought or by that party’s authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies paragraph (1)(b), whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under paragraph (1)(b) beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of subsection (1), but which is valid in other respects, is enforceable:

(a) If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor’s business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) If the party against whom enforcement is sought admits in that party’s pleading, testimony, or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods that have been received and accepted by the lessee.

(5) The lease term under a lease contract referred to in subsection (4) is:

(a) If there is a writing signed by the party against whom enforcement is sought or by that party’s authorized agent specifying the lease term, the term so specified;

(b) If the party against whom enforcement is sought admits in that party’s pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) A reasonable lease term.

History.—s. 1, ch. 90-278.



680.202 - Final written expression: parol or extrinsic evidence.

680.202 Final written expression: parol or extrinsic evidence.—Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(1) By course of dealing or usage of trade or by course of performance; and

(2) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

History.—s. 1, ch. 90-278.



680.203 - Seals inoperative.

680.203 Seals inoperative.—The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument, and the law with respect to sealed instruments does not apply to the lease contract or offer.

History.—s. 1, ch. 90-278.



680.204 - Formation in general.

680.204 Formation in general.—

(1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

History.—s. 1, ch. 90-278.



680.205 - Firm offers.

680.205 Firm offers.—An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed 3 months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

History.—s. 1, ch. 90-278.



680.206 - Offer and acceptance in formation of lease contract.

680.206 Offer and acceptance in formation of lease contract.—

(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

History.—s. 1, ch. 90-278.



680.207 - Course of performance or practical construction.

680.207 Course of performance or practical construction.—

(1) If a lease contract involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection is relevant to determine the meaning of the lease agreement.

(2) The express terms of a lease agreement and any course of performance, as well as any course of dealing and usage of trade, must be construed whenever reasonable as consistent with each other; but if that construction is unreasonable, express terms control course of performance, course of performance controls both course of dealing and usage of trade, and course of dealing controls usage of trade.

(3) Subject to the provisions of s. 680.208 on modification and waiver, course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

History.—s. 1, ch. 90-278.



680.208 - Modification, rescission, and waiver.

680.208 Modification, rescission, and waiver.—

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

History.—s. 1, ch. 90-278.



680.209 - Lessee under finance lease as beneficiary of supply contract.

680.209 Lessee under finance lease as beneficiary of supply contract.—

(1) The benefit of the supplier’s promises to the lessor under a supply contract, and of all warranties, whether express or implied, under the supply contract, extends to the lessee to the extent of the lessee’s leasehold interest under a finance lease related to the supply contract, but subject to the terms of the supply contract and all of the supplier’s defenses or claims arising therefrom.

(2) The extension of the benefit of the supplier’s promises and warranties to the lessee (subsection (1)) does not:

(a) Modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise; or

(b) Impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective against the lessee unless, prior to the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the supply contract is modified or rescinded after the lessee enters the finance lease, the lessee has a cause of action against the lessor. The lessee’s recovery from such action shall put the lessee in as good a position as if the modification or rescission had not occurred.

(4) In addition to the extension of the benefit of the supplier’s promises and warranties to the lessee under subsection (1), the lessee retains all rights and remedies which the lessee may have against the supplier that arise from any agreement between the lessee and the supplier or from any other law.

History.—s. 1, ch. 90-278.



680.21 - Express warranties.

680.21 Express warranties.—

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as “warrant” or “guarantee,” or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor’s opinion or commendation of the goods does not create a warranty.

History.—s. 1, ch. 90-278.



680.211 - Warranties against interference and against infringement; lessee’s obligation against infringement.

680.211 Warranties against interference and against infringement; lessee’s obligation against infringement.—

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee’s enjoyment of its leasehold interest.

(2) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

History.—s. 1, ch. 90-278.



680.212 - Implied warranty of merchantability.

680.212 Implied warranty of merchantability.—

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as:

(a) Pass without objection in the trade under the description in the lease agreement.

(b) In the case of fungible goods, are of fair average quality within the description.

(c) Are fit for the ordinary purposes for which goods of that type are used.

(d) Run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved.

(e) Are adequately contained, packaged, and labeled as the lease agreement may require.

(f) Conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

History.—s. 1, ch. 90-278.



680.213 - Implied warranty of fitness for particular purpose.

680.213 Implied warranty of fitness for particular purpose.—Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor’s skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

History.—s. 1, ch. 90-278.



680.214 - Exclusion or modification of warranties.

680.214 Exclusion or modification of warranties.—

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of s. 680.202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it, the language must mention “merchantability,” be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness, the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous, and states, for example, “There is no warranty that the goods will be fit for a particular purpose.”

(3) Notwithstanding subsection (2), but subject to subsection (4):

(a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like “as is” or “with all faults” or by other language that in common understanding calls the lessee’s attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous.

(b) If the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed.

(c) An implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (s. 680.211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

History.—s. 1, ch. 90-278.



680.215 - Cumulation and conflict of warranties express or implied.

680.215 Cumulation and conflict of warranties express or implied.—Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention, the following rules apply:

(1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(2) A sample from an existing bulk displaces inconsistent general language of description.

(3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

History.—s. 1, ch. 90-278.



680.216 - Third-party beneficiaries of express and implied warranties.

680.216 Third-party beneficiaries of express and implied warranties.—A warranty to or for the benefit of a lessee under this chapter, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee’s home if it is reasonable to expect that such person may use, consume, or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited; but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, which is effective against the lessee is also effective against any beneficiary designated under this section.

History.—s. 1, ch. 90-278.



680.217 - Identification.

680.217 Identification.—Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(1) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(2) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(3) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

History.—s. 1, ch. 90-278.



680.218 - Insurance and proceeds.

680.218 Insurance and proceeds.—

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor’s identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee’s insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and the risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

History.—s. 1, ch. 90-278.



680.219 - Risk of loss.

680.219 Risk of loss.—

(1) Except in the case of a finance lease, the risk of loss is retained by the lessor and does not pass to the lessee, unless the loss resulted from the lessee’s negligence. In the case of a finance lease, the risk of loss passes to the lessee.

(2) Subject to the provisions of this chapter on the effect of default on the risk of loss (s. 680.22), if the risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier and:

1. If the lease contract does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier.

2. If the lease contract does require delivery at a particular destination and the goods are there tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee’s right to possession of the goods.

(c) In any case not within paragraph (a) or paragraph (b), the risk of loss passes to the lessee on the lessee’s receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise, the risk passes to the lessee on tender of delivery.

History.—s. 1, ch. 90-278.



680.22 - Effect of default on risk of loss.

680.22 Effect of default on risk of loss.—

(1) When risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, she or he, to the extent of any deficiency in the lessee’s effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in her or his effective insurance coverage, may treat the risk of loss as resting on the lessee for a commercially reasonable time.

History.—s. 1, ch. 90-278; s. 707, ch. 97-102.



680.221 - Casualty to identified goods.

680.221 Casualty to identified goods.—If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor, or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or s. 680.219, then:

(1) If the loss is total, the lease contract is avoided; and

(2) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at her or his option either treat the lease contract as avoided or, except in a finance lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

History.—s. 1, ch. 90-278; s. 708, ch. 97-102.






Part III - EFFECT OF LEASE CONTRACT (ss. 680.301-680.32)

680.301 - Enforceability of lease contract.

680.301 Enforceability of lease contract.—Except as otherwise provided in this chapter, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods, and against creditors of the parties.

History.—s. 1, ch. 90-278.



680.302 - Title to and possession of goods.

680.302 Title to and possession of goods.—Except as otherwise provided in this chapter, each provision of this chapter applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.

History.—s. 1, ch. 90-278.



680.303 - Alienability of party’s interest under lease contract or of lessor’s residual interest in goods; delegation of performance; transfer of rights.

680.303 Alienability of party’s interest under lease contract or of lessor’s residual interest in goods; delegation of performance; transfer of rights.—

(1) As used in this section, “creation of a security interest” includes the sale of a lease contract that is subject to chapter 679 by reason of s. 679.1091(1)(c).

(2) Except as provided in subsection (3) and s. 679.4071, a provision in a lease agreement which:

(a) Prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor’s residual interest in the goods; or

(b) Makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement which:

(a) Prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor’s due performance of the transferor’s entire obligation; or

(b) Makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4).

(4) Subject to subsection (3) and s. 679.4071:

(a) If a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in s. 680.501(2);

(b) If paragraph (a) is not applicable and if a transfer is made that is prohibited under a lease agreement or materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5) A transfer of “the lease” or of “all my rights under the lease” or a transfer in similar general terms is a transfer of rights, and unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.

History.—s. 1, ch. 90-278; s. 709, ch. 97-102; s. 28, ch. 98-11; s. 26, ch. 2001-198.



680.304 - Subsequent lease of goods by lessor.

680.304 Subsequent lease of goods by lessor.—

(1) Subject to s. 680.303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer and, except as provided in subsection (2) and s. 680.527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) The lessor’s transferor was deceived as to the identity of the lessor;

(b) The delivery was in exchange for a check which is later dishonored;

(c) It was agreed that the transaction was to be a “cash sale”; or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor’s and the existing lessee’s rights to the goods and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate-of-title statute.

History.—s. 1, ch. 90-278; s. 29, ch. 98-11.



680.305 - Sale or sublease of goods by lessee.

680.305 Sale or sublease of goods by lessee.—

(1) Subject to the provisions of s. 680.303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer and, except as provided in subsection (2) and s. 680.511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease, the lessee has that power even though:

(a) The lessor was deceived as to the identity of the lessee;

(b) The delivery was in exchange for a check which is later dishonored; or

(c) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor’s and lessee’s rights to the goods and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate-of-title statute.

History.—s. 1, ch. 90-278.



680.306 - Priority of certain liens arising by operation of law.

680.306 Priority of certain liens arising by operation of law.—If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this chapter unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

History.—s. 1, ch. 90-278; s. 710, ch. 97-102.



680.307 - Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

680.307 Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.—

(1) Except as otherwise provided in s. 680.306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) and in ss. 680.306 and 680.308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in ss. 679.3171, 679.321, and 679.323, a lessee takes a leasehold interest subject to a security interest held by a creditor or lessor.

History.—s. 1, ch. 90-278; s. 30, ch. 98-11; s. 27, ch. 2001-198.



680.308 - Special rights of creditors.

680.308 Special rights of creditors.—

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent or voids the lease contract under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent and does not void the lease contract.

(2) Nothing in this chapter impairs the rights of creditors of a lessor if the lease contract is made under circumstances which under any statute or rule of law apart from this chapter would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

History.—s. 1, ch. 90-278.



680.309 - Lessor’s and lessee’s rights when goods become fixtures.

680.309 Lessor’s and lessee’s rights when goods become fixtures.—

(1) In this section:

(a) Goods are “fixtures” when they become so related to particular real estate that an interest in them arises under real estate law.

(b) A “fixture filing” is the filing, in the office where a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of s. 679.5021(1) and (2).

(c) A lease is a “purchase money lease” unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable.

(d) A mortgage is a “construction mortgage” to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates.

(e) “Encumbrance” includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this chapter, a lease may be of goods that are fixtures or may continue in goods that become fixtures; but no lease exists under this chapter of ordinary building materials incorporated into an improvement on land.

(3) This chapter does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, a fixture filing covering the fixtures is filed or recorded before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor’s interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable;

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable;

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee’s right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding paragraph (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures including the lessor’s residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor’s residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor’s residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may, on default, expiration, termination, or cancellation of the lease agreement by the other party but subject to the provisions of the lease agreement and this chapter, or if necessary to enforce his or her other rights and remedies of the lessor or lessee under this chapter, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor’s residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of chapter 679.

History.—s. 1, ch. 90-278; s. 711, ch. 97-102; s. 31, ch. 98-11; s. 28, ch. 2001-198.



680.31 - Lessor’s and lessee’s rights when goods become accessions.

680.31 Lessor’s and lessee’s rights when goods become accessions.—

(1) Goods are “accessions” when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or subsection (3) is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsection (2) or subsection (3) and under subsection (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may, on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this chapter, or if necessary to enforce his or her other rights and remedies under this chapter, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

History.—s. 1, ch. 90-278; s. 712, ch. 97-102.



680.32 - Priority subject to subordination.

680.32 Priority subject to subordination.—Nothing in this chapter prevents subordination by agreement by any person entitled to priority.

History.—s. 32, ch. 98-11.






Part IV - PERFORMANCE OF LEASE CONTRACT: REPUDIATED, SUBSTITUTED, ANDEXCUSED (ss. 680.401-680.407)

680.401 - Insecurity: adequate assurance of performance.

680.401 Insecurity: adequate assurance of performance.—

(1) A lease contract imposes an obligation on each party that the other’s expectation of receiving due performance will not be impaired.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable, the insecure party may suspend any performance for which she or he has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not exceeding 30 days after receipt of a demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party’s right to demand adequate assurance of future performance.

History.—s. 1, ch. 90-278; s. 713, ch. 97-102.



680.402 - Anticipatory repudiation.

680.402 Anticipatory repudiation.—If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(1) For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(2) Make demand pursuant to s. 680.401 and await assurance of future performance adequate under the circumstances of the particular case; or

(3) Resort to any right or remedy upon default under the lease contract or this chapter, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party’s performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this chapter on the lessor’s right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (s. 680.524).

History.—s. 1, ch. 90-278.



680.403 - Retraction of anticipatory repudiation.

680.403 Retraction of anticipatory repudiation.—

(1) Until the repudiating party’s next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has canceled the lease contract or materially changed the aggrieved party’s position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under s. 680.401.

(3) Retraction reinstates a repudiating party’s rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

History.—s. 1, ch. 90-278.



680.404 - Substituted performance.

680.404 Substituted performance.—

(1) If, without fault of the lessee, the lessor, and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent.

(b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee’s obligation unless the regulation is discriminatory, oppressive, or predatory.

History.—s. 1, ch. 90-278.



680.405 - Excused performance.

680.405 Excused performance.—Subject to s. 680.404 on substituted performance, the following rules apply:

(1) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subsections (2) and (3) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(2) If the causes mentioned in subsection (1) affect only part of the lessor’s or the supplier’s capacity to perform, he or she shall allocate production and deliveries among his or her customers but at his or her option may include regular customers not then under contract for sale or lease as well as his or her own requirements for further manufacture. He or she may so allocate in any manner that is fair and reasonable.

(3) The lessor seasonably shall notify the lessee and, in the case of a finance lease, the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under subsection (2), of the estimated quota thus made available for the lessee.

History.—s. 1, ch. 90-278; s. 714, ch. 97-102.



680.406 - Procedure on excused performance.

680.406 Procedure on excused performance.—

(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under s. 680.405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (s. 680.51):

(a) Terminate the lease contract (s. 680.505(2)); or

(b) Except in a finance lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under s. 680.405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

History.—s. 1, ch. 90-278.



680.407 - Irrevocable promises: finance leases.

680.407 Irrevocable promises: finance leases.—

(1) In the case of a finance lease that is not a consumer lease, the lessee’s promises under the lease contract become irrevocable and independent upon the lessee’s acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties.

(b) Is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section shall not affect the validity under any other law of a covenant in any lease contract making the lessee’s promises irrevocable and independent upon the lessee’s acceptance of the goods.

History.—s. 1, ch. 90-278.






Part V - DEFAULT (ss. 680.501-680.532)

680.501 - Default: procedure.

680.501 Default: procedure.—

(1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this chapter.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this chapter and, except as limited by this chapter, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party’s claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this chapter.

(4) Except as otherwise provided in this chapter or the lease agreement, the rights and remedies referred to in subsections (2) and (3) are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party’s rights and remedies in respect of the real property, in which case this part does not apply.

History.—s. 1, ch. 90-278; s. 715, ch. 97-102; s. 33, ch. 98-11.



680.502 - Notice after default.

680.502 Notice after default.—Except as otherwise provided in this chapter or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

History.—s. 1, ch. 90-278.



680.503 - Modification or impairment of rights and remedies.

680.503 Modification or impairment of rights and remedies.—

(1) Except as otherwise provided in this chapter, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter.

(2) Resort to a remedy provided under this chapter or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this chapter.

(3) Consequential damages may be liquidated under s. 680.504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this chapter.

History.—s. 1, ch. 90-278; s. 34, ch. 98-11.



680.504 - Liquidation of damages.

680.504 Liquidation of damages.—

(1) Damages payable by either party for default or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor’s residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then-anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this chapter.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee’s default or insolvency (s. 680.525 or s. 680.526), the lessee is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor’s damages in accordance with subsection (1); or

(b) In the absence of those terms, 20 percent of the then-present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

(4) A lessee’s right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a) A right to recover damages under the provisions of this chapter other than subsection (1).

(b) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

History.—s. 1, ch. 90-278; s. 716, ch. 97-102.



680.505 - Cancellation and termination; effect of cancellation, termination, rescission, or fraud on rights and remedies.

680.505 Cancellation and termination; effect of cancellation, termination, rescission, or fraud on rights and remedies.—

(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the canceling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of “cancellation,” “rescission,” or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this chapter for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

History.—s. 1, ch. 90-278.



680.506 - Statute of limitation.

680.506 Statute of limitation.—

(1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within the time prescribed in chapter 95. Notwithstanding the provisions of s. 95.03, in a lease contract that is not a consumer lease, by the original lease contract the parties may reduce the period of limitation to not less than 1 year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues:

(a) In the case of an indemnity against liability, when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later; or

(b) In the case of an indemnity against loss or damage, when the person indemnified makes payment thereof.

(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitation, nor does it apply to causes of action that accrued before this chapter became effective.

History.—s. 1, ch. 90-278.



680.507 - Proof of market rent; time and place.

680.507 Proof of market rent; time and place.—

(1) Damages based on market rent (s. 680.519 or s. 680.528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in s. 680.519 or s. 680.528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this chapter is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this chapter offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

History.—s. 1, ch. 90-278; s. 717, ch. 97-102; s. 35, ch. 98-11.



680.508 - Lessee’s remedies.

680.508 Lessee’s remedies.—

(1) If a lessor fails to deliver the goods in conformity to the lease contract (s. 680.509) or repudiates the lease contract (s. 680.402), or a lessee rightfully rejects the goods (s. 680.509) or justifiably revokes acceptance of the goods (s. 680.517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (s. 680.51), the lessor is in default under the lease contract; and the lessee may:

(a) Cancel the lease contract (s. 680.505(1)).

(b) Recover so much of the rent and security as has been paid and is that which is just under the circumstances.

(c) Cover and recover damages as to all goods affected, whether or not they have been identified to the lease contract (ss. 680.518 and 680.52), or recover damages for nondelivery (ss. 680.519 and 680.52).

(d) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (s. 680.522); or

(b) In a proper case, obtain specific performance or replevy the goods (s. 680.521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided for in the lease contract, which may include a right to cancel the lease, and in s. 680.519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (s. 680.519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee’s possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to the provisions of s. 680.527(5).

(6) Subject to the provisions of s. 680.407, a lessee, on notifying the lessor of the lessee’s intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

History.—s. 1, ch. 90-278; s. 36, ch. 98-11.



680.509 - Lessee’s rights on improper delivery; rightful rejection.

680.509 Lessee’s rights on improper delivery; rightful rejection.—

(1) Subject to the provisions of s. 680.51 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

History.—s. 1, ch. 90-278.



680.51 - Installment lease contracts: rejection and default.

680.51 Installment lease contracts: rejection and default.—

(1) Under an installment lease contract, a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole, there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

History.—s. 1, ch. 90-278.



680.511 - Merchant lessee’s duties as to rightfully rejected goods.

680.511 Merchant lessee’s duties as to rightfully rejected goods.—

(1) Subject to any security interest of a lessee (s. 680.508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor’s account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (s. 680.512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade or, if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or s. 680.512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or s. 680.512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this chapter.

History.—s. 1, ch. 90-278; s. 718, ch. 97-102.



680.512 - Lessee’s duties as to rightfully rejected goods.

680.512 Lessee’s duties as to rightfully rejected goods.—

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (s. 680.511) and subject to any security interest of a lessee (s. 680.508(5)), the lessee, after rejection of goods in the lessee’s possession, shall hold them with reasonable care at the lessor’s or the supplier’s disposition for a reasonable time after the lessee’s seasonable notification of rejection. If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor’s or the supplier’s account or ship them to the lessor or the supplier or dispose of them for the lessor’s or the supplier’s account with reimbursement in the manner provided in s. 680.511. The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

History.—s. 1, ch. 90-278.



680.513 - Cure by lessor of improper tender or delivery; replacement.

680.513 Cure by lessor of improper tender or delivery; replacement.—

(1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor’s or the supplier’s intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if she or he seasonably notifies the lessee.

History.—s. 1, ch. 90-278; s. 719, ch. 97-102.



680.514 - Waiver of lessee’s objections.

680.514 Waiver of lessee’s objections.—

(1) In rejecting goods, a lessee’s failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect:

(a) To justify rejection or to establish default if, stated seasonably, the lessor or the supplier could have cured it (s. 680.513); or

(b) To justify rejection or to establish default between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee’s failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

History.—s. 1, ch. 90-278; s. 70, ch. 2010-131.



680.515 - Acceptance of goods.

680.515 Acceptance of goods.—

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (s. 680.509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

History.—s. 1, ch. 90-278.



680.516 - Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

680.516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.—

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee’s acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, other than a consumer lease in which the supplier assisted in the preparation of the lease contract or participated in negotiating the terms of the lease contract with the lessor, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this chapter or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified.

(b) Within a reasonable time after the lessee receives notice of litigation for infringement or the like (s. 680.211), the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation.

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (s. 680.211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (s. 680.211).

(6) Subsection (3) shall not apply to a consumer lease.

History.—s. 1, ch. 90-278; s. 720, ch. 97-102; s. 37, ch. 98-11.



680.517 - Revocation of acceptance of goods.

680.517 Revocation of acceptance of goods.—

(1) A lessee may revoke acceptance of a lot or commercial unit the nonconformity of which substantially impairs its value to the lessee if he or she has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee’s acceptance was reasonably induced either by the lessor’s assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(3) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

History.—s. 1, ch. 90-278; s. 721, ch. 97-102.



680.518 - Cover; substitute goods.

680.518 Cover; substitute goods.—

(1) After default by a lessor under the lease contract of the type described in s. 680.508, or, if agreed, after another default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (s. 680.504) or otherwise determined pursuant to agreement of the parties (ss. 671.102(2) and 680.503), if a lessee’s cover is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages:

(a) The present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement and applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement; and

(b) Any incidental or consequential damages, less expenses saved in consequence of the lessor’s default.

(3) If a lessee’s cover is by lease agreement that qualifies for treatment under subsection (2), the lessee may elect to proceed under subsection (2) or s. 680.519. If a lessee’s cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover.

History.—s. 1, ch. 90-278; s. 38, ch. 98-11; s. 27, ch. 2007-134.



680.519 - Lessee’s damages for nondelivery, repudiation, default, or breach of warranty in regard to accepted goods.

680.519 Lessee’s damages for nondelivery, repudiation, default, or breach of warranty in regard to accepted goods.—

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (s. 680.504) or otherwise determined pursuant to agreement of the parties (ss. 671.102(2) and 680.503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement, whether or not the lease agreement qualifies for treatment under s. 680.518(2), or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor’s default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (s. 680.516(3)), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor’s default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor’s default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor’s default or breach of warranty.

History.—s. 1, ch. 90-278; s. 39, ch. 98-11; s. 28, ch. 2007-134.



680.52 - Lessee’s incidental and consequential damages.

680.52 Lessee’s incidental and consequential damages.—

(1) Incidental damages resulting from a lessor’s default include:

(a) Expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked.

(b) Any commercially reasonable charges, expenses, or commissions in connection with effecting cover.

(c) Any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor’s default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise.

(b) Injury to person or property proximately resulting from any breach of warranty.

History.—s. 1, ch. 90-278.



680.521 - Lessee’s right to specific performance or replevin.

680.521 Lessee’s right to specific performance or replevin.—

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

History.—s. 1, ch. 90-278.



680.522 - Lessee’s right to goods on lessor’s insolvency.

680.522 Lessee’s right to goods on lessor’s insolvency.—

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (s. 680.217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

History.—s. 1, ch. 90-278.



680.523 - Lessor’s remedies.

680.523 Lessor’s remedies.—

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (s. 680.51), the lessee is in default under the lease contract; and the lessor may:

(a) Cancel the lease contract (s. 680.505(1));

(b) Proceed respecting goods not identified to the lease contract (s. 680.524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (s. 680.525);

(d) Stop delivery of the goods by any bailee (s. 680.526);

(e) Dispose of the goods and recover damages (s. 680.527), or retain the goods and recover damages (s. 680.528), or in a proper case recover rent (s. 680.529); or

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee’s default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee’s default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided for in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (1) or subsection (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

History.—s. 1, ch. 90-278; s. 40, ch. 98-11.



680.524 - Lessor’s right to identify goods to lease contract.

680.524 Lessor’s right to identify goods to lease contract.—

(1) After default by the lessee under the lease contract of the type described in s. 680.523(1) or (3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor’s or the supplier’s possession or control; and

(b) Dispose of goods (s. 680.527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

History.—s. 1, ch. 90-278; s. 41, ch. 98-11.



680.525 - Lessor’s right to possession of goods.

680.525 Lessor’s right to possession of goods.—

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in s. 680.523(1) or (3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business and may dispose of goods on the lessee’s premises (s. 680.527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace, or the lessor may proceed by action.

History.—s. 1, ch. 90-278; s. 42, ch. 98-11.



680.526 - Lessor’s stoppage of delivery in transit or otherwise.

680.526 Lessor’s stoppage of delivery in transit or otherwise.—

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing her or his remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

History.—s. 1, ch. 90-278; s. 722, ch. 97-102; s. 71, ch. 2010-131.



680.527 - Lessor’s rights to dispose of goods.

680.527 Lessor’s rights to dispose of goods.—

(1) After a default by a lessee under the lease contract of the type described in s. 680.523(1) or (3)(a) or after the lessor refuses to deliver or takes possession of goods (s. 680.525 or s. 680.526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (s. 680.504) or otherwise determined pursuant to agreement of the parties (ss. 671.102(2) and 680.503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages:

(a) Accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement;

(b) The present value, as of the same date, of the commencement of the term of the new lease agreement of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement; and

(c) Any incidental damages allowed under s. 680.53, less expenses saved in consequence of the lessee’s default.

(3) If the lessor’s disposition is by lease agreement that qualifies for treatment under subsection (2), the lessor may elect to proceed under subsection (2) or s. 680.528. If the lessor’s disposition is by lease contract that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee under s. 680.528 as if the lessor had elected not to dispose of the goods.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this chapter.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee’s security interest (s. 680.508(5)).

History.—s. 1, ch. 90-278; s. 43, ch. 98-11; s. 29, ch. 2007-134.



680.528 - Lessor’s damages for nonacceptance or repudiation.

680.528 Lessor’s damages for nonacceptance or repudiation.—

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (s. 680.504) or otherwise determined pursuant to agreement of the parties (ss. 671.102(2) and 680.503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under s. 680.527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages a default of the type described in s. 680.523(1) or (3)(a), or if agreed, for other default of the lessee:

(a) Accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor.

(b) The present value as of the date determined under paragraph (a) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods were located on that date computed for the same lease term.

(c) Any incidental damages allowed under s. 680.53, less expenses saved in consequence of the lessee’s default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under s. 680.53, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

History.—s. 1, ch. 90-278; s. 44, ch. 98-11; s. 30, ch. 2007-134; s. 88, ch. 2015-2.



680.529 - Lessor’s action for the rent.

680.529 Lessor’s action for the rent.—

(1) After default by the lessee under the lease contract of the type described in s. 680.523(1) or (3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor and for conforming goods lost or damaged after risk of loss passes to the lessee (s. 680.219):

1. Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor.

2. The present value as of the same date of the rent for the then remaining lease term of the lease agreement.

3. Any incidental damages allowed under s. 680.53, less expenses saved in consequence of the lessee’s default.

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that such an effort will be unavailing:

1. Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor.

2. The present value as of the same date of the rent for the then remaining lease term of the lease agreement.

3. Any incidental damages allowed under s. 680.53, less expenses saved in consequence of the lessee’s default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor’s control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor’s recovery against the lessee for damages is governed by s. 680.527 or s. 680.528, and the lessor will cause an appropriate credit to be provided against any judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to s. 680.527 or s. 680.528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement, provided that the lessee complies with all other terms and conditions of the lease agreement.

(5) After a default by the lessee under the lease contract of the type described in s. 680.523(1) or (3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for nonacceptance under ss. 680.527 and 680.528.

History.—s. 1, ch. 90-278; s. 45, ch. 98-11.



680.53 - Lessor’s incidental damages.

680.53 Lessor’s incidental damages.—Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care, and custody of goods after the lessee’s default, or in connection with return or disposition of the goods, or otherwise resulting from the default.

History.—s. 1, ch. 90-278.



680.531 - Standing to sue third parties for injury to goods.

680.531 Standing to sue third parties for injury to goods.—

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract:

(a) The lessor has a right of action against the third party.

(b) The lessee has a right of action against the third party if the lessee:

1. Has a security interest in the goods;

2. Has an insurable interest in the goods; or

3. Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

History.—s. 1, ch. 90-278; s. 723, ch. 97-102.



680.532 - Lessor’s rights to residual interest.

680.532 Lessor’s rights to residual interest.—In addition to any other recovery permitted by this chapter, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor’s residual interest in the goods caused by the default of the lessee.

History.—s. 1, ch. 90-278; s. 46, ch. 98-11.









Chapter 681 - MOTOR VEHICLE SALES WARRANTIES

681.10 - Short title.

681.10 Short title.—This chapter shall be known and may be cited as the “Motor Vehicle Warranty Enforcement Act.”

History.—s. 1, ch. 83-69; s. 1, ch. 85-240; s. 19, ch. 88-95; s. 4, ch. 91-429.



681.101 - Legislative intent.

681.101 Legislative intent.—The Legislature recognizes that a motor vehicle is a major consumer purchase and that a defective motor vehicle undoubtedly creates a hardship for the consumer. The Legislature further recognizes that a duly franchised motor vehicle dealer is an authorized service agent of the manufacturer. It is the intent of the Legislature that a good faith motor vehicle warranty complaint by a consumer be resolved by the manufacturer within a specified period of time; however, it is not the intent of the Legislature that a consumer establish the presumption of a reasonable number of attempts as to each manufacturer that provides a warranty directly to the consumer. It is further the intent of the Legislature to provide the statutory procedures whereby a consumer may receive a replacement motor vehicle, or a full refund, for a motor vehicle which cannot be brought into conformity with the warranty provided for in this chapter. However, nothing in this chapter shall in any way limit or expand the rights or remedies which are otherwise available to a consumer under any other law.

History.—s. 2, ch. 83-69; s. 1, ch. 84-55; ss. 1, 19, ch. 88-95; s. 4, ch. 91-429; s. 1, ch. 97-245.



681.102 - Definitions.

681.102 Definitions.—As used in this chapter, the term:

(1) “Authorized service agent” means any person, including a franchised motor vehicle dealer, who is authorized by the manufacturer to service motor vehicles. In the case of a recreational vehicle when there are two or more manufacturers, an authorized service agent for any individual manufacturer is any person, including a franchised motor vehicle dealer, who is authorized to service the items warranted by that manufacturer. The term does not include a rental car company authorized to repair rental vehicles.

(2) “Board” means the Florida New Motor Vehicle Arbitration Board.

(3) “Collateral charges” means those additional charges to a consumer wholly incurred as a result of the acquisition of the motor vehicle. For the purposes of this chapter, collateral charges include, but are not limited to, manufacturer-installed or agent-installed items or service charges, earned finance charges, sales taxes, and title charges.

(4) “Consumer” means the purchaser, other than for purposes of resale, or the lessee, of a motor vehicle primarily used for personal, family, or household purposes; any person to whom such motor vehicle is transferred for the same purposes during the duration of the Lemon Law rights period; and any other person entitled by the terms of the warranty to enforce the obligations of the warranty.

(5) “Days” means calendar days.

(6) “Department” means the Department of Legal Affairs.

(7) “Incidental charges” means those reasonable costs to the consumer which are directly caused by the nonconformity of the motor vehicle.

(8) “Lease price” means the aggregate of the capitalized cost, as defined in s. 521.003(2), and each of the following items to the extent not included in the capitalized cost:

(a) Lessor’s earned rent charges through the date of repurchase.

(b) Collateral charges, if applicable.

(c) Any fee paid to another to obtain the lease.

(d) Any insurance or other costs expended by the lessor for the benefit of the lessee.

(e) An amount equal to state and local sales taxes, not otherwise included as collateral charges, paid by the lessor when the vehicle was initially purchased.

(9) “Lemon Law rights period” means the period ending 24 months after the date of the original delivery of a motor vehicle to a consumer.

(10) “Lessee” means any consumer who leases a motor vehicle for 1 year or more pursuant to a written lease agreement which provides that the lessee is responsible for repairs to such motor vehicle or any consumer who leases a motor vehicle pursuant to a lease-purchase agreement.

(11) “Lessee cost” means the aggregate deposit and rental payments previously paid to the lessor for the leased vehicle but excludes debt from any other transaction.

(12) “Lessor” means a person who holds title to a motor vehicle that is leased to a lessee under a written lease agreement or who holds the lessor’s rights under such agreement.

(13) “Manufacturer” means any person, whether a resident or nonresident of this state, who manufactures or assembles motor vehicles, or who manufactures or assembles chassis for recreational vehicles, or who manufactures or installs on previously assembled truck or recreational vehicle chassis special bodies or equipment which, when installed, forms an integral part of the motor vehicle, a distributor as defined in s. 320.60(5), or an importer as defined in s. 320.60(7). A dealer as defined in s. 320.60(11)(a) shall not be deemed to be a manufacturer, distributor, or importer as provided in this section.

(14) “Motor vehicle” means a new vehicle, propelled by power other than muscular power, which is sold in this state to transport persons or property, and includes a recreational vehicle or a vehicle used as a demonstrator or leased vehicle if a manufacturer’s warranty was issued as a condition of sale, or the lessee is responsible for repairs, but does not include vehicles run only upon tracks, off-road vehicles, trucks over 10,000 pounds gross vehicle weight, motorcycles, mopeds, or the living facilities of recreational vehicles. “Living facilities of recreational vehicles” are those portions designed, used, or maintained primarily as living quarters and include, but are not limited to, the flooring, plumbing system and fixtures, roof air conditioner, furnace, generator, electrical systems other than automotive circuits, the side entrance door, exterior compartments, and windows other than the windshield and driver and front passenger windows.

(15) “Nonconformity” means a defect or condition that substantially impairs the use, value, or safety of a motor vehicle, but does not include a defect or condition that results from an accident, abuse, neglect, modification, or alteration of the motor vehicle by persons other than the manufacturer or its authorized service agent.

(16) “Procedure” means an informal dispute-settlement procedure established by a manufacturer to mediate and arbitrate motor vehicle warranty disputes.

(17) “Program” means the mediation and arbitration pilot program for recreational vehicles established in this chapter.

(18) “Purchase price” means the cash price as defined in s. 520.31(2), inclusive of any allowance for a trade-in vehicle, but excludes debt from any other transaction. “Any allowance for a trade-in vehicle” means the net trade-in allowance as reflected in the purchase contract or lease agreement if acceptable to the consumer and manufacturer. If such amount is not acceptable to the consumer and manufacturer, then the trade-in allowance shall be an amount equal to 100 percent of the retail price of the trade-in vehicle as reflected in the NADA Official Used Car Guide (Southeastern Edition) or NADA Recreation Vehicle Appraisal Guide, whichever is applicable, in effect at the time of the trade-in. The manufacturer shall be responsible for providing the applicable NADA book.

(19) “Reasonable offset for use” means the number of miles attributable to a consumer up to the date of a settlement agreement or arbitration hearing, whichever occurs first, multiplied by the base selling or sale price of the vehicle as reflected on the purchase invoice, exclusive of taxes, government fees, and dealer fees, or in the case of a lease, the agreed upon value as reflected in the lease agreement and divided by 120,000, except in the case of a recreational vehicle, in which event it shall be divided by 60,000.

(20) “Recreational vehicle” means a motor vehicle primarily designed to provide temporary living quarters for recreational, camping, or travel use, but does not include a van conversion.

(21) “Replacement motor vehicle” means a motor vehicle which is identical or reasonably equivalent to the motor vehicle to be replaced, as the motor vehicle to be replaced existed at the time of acquisition. “Reasonably equivalent to the motor vehicle to be replaced” means the manufacturer’s suggested retail price of the replacement vehicle shall not exceed 105 percent of the manufacturer’s suggested retail price of the motor vehicle to be replaced. In the case of a recreational vehicle, “reasonably equivalent to the motor vehicle to be replaced” means the retail price of the replacement vehicle shall not exceed 105 percent of the purchase price of the recreational vehicle to be replaced.

(22) “Warranty” means any written warranty issued by the manufacturer, or any affirmation of fact or promise made by the manufacturer, excluding statements made by the dealer, in connection with the sale of a motor vehicle to a consumer which relates to the nature of the material or workmanship and affirms or promises that such material or workmanship is free of defects or will meet a specified level of performance.

History.—s. 3, ch. 83-69; s. 2, ch. 84-55; s. 2, ch. 85-240; s. 1, ch. 86-229; ss. 2, 19, ch. 88-95; s. 4, ch. 91-429; s. 2, ch. 92-88; s. 2, ch. 97-245; s. 2, ch. 98-128; s. 21, ch. 99-164; s. 17, ch. 2011-56; s. 27, ch. 2011-205; s. 5, ch. 2013-207.



681.103 - Duty of manufacturer to conform a motor vehicle to the warranty.

681.103 Duty of manufacturer to conform a motor vehicle to the warranty.—

(1) If a motor vehicle does not conform to the warranty and the consumer first reports the problem to the manufacturer or its authorized service agent during the Lemon Law rights period, the manufacturer or its authorized service agent shall make such repairs as are necessary to conform the vehicle to the warranty, irrespective of whether such repairs are made after the expiration of the Lemon Law rights period. Such repairs shall be at no cost to the consumer if made during the term of the manufacturer’s written express warranty. Nothing in this paragraph shall be construed to grant an extension of the Lemon Law rights period or to expand the time within which a consumer must file a claim under this chapter.

(2) Each manufacturer shall provide to its consumers conspicuous notice of the address and phone number for its zone, district, or regional office for this state in the written warranty or owner’s manual. By January 1 of each year, each manufacturer shall forward to the department a copy of the owner’s manual and any written warranty for each make and model of motor vehicle that it sells in this state.

(3) At the time of acquisition, the manufacturer shall inform the consumer clearly and conspicuously in writing how and where to file a claim with a certified procedure if such procedure has been established by the manufacturer pursuant to s. 681.108. The nameplate manufacturer of a recreational vehicle shall, at the time of vehicle acquisition, inform the consumer clearly and conspicuously in writing how and where to file a claim with a program pursuant to s. 681.1096. The manufacturer shall provide to the dealer and, at the time of acquisition, the dealer shall provide to the consumer a written statement that explains the consumer’s rights under this chapter. The written statement shall be prepared by the department and shall contain a toll-free number for the department which the consumer can contact to obtain information regarding the consumer’s rights and obligations under this chapter or to commence arbitration. If the manufacturer obtains a signed receipt for timely delivery of sufficient quantities of this written statement to meet the dealer’s vehicle sales requirements, it shall constitute prima facie evidence of compliance with this subsection by the manufacturer. The consumer’s signed acknowledgment of receipt of materials required under this subsection shall constitute prima facie evidence of compliance by the manufacturer and dealer. The form of the acknowledgments shall be approved by the department, and the dealer shall maintain the consumer’s signed acknowledgment for 3 years.

(4) A manufacturer, through its authorized service agent, shall provide to the consumer, each time the consumer’s motor vehicle is returned after being examined or repaired under the warranty, a fully itemized, legible statement or repair order indicating any test drive performed and the approximate length of the test drive, any diagnosis made, and all work performed on the motor vehicle including, but not limited to, a general description of the problem reported by the consumer or an identification of the defect or condition, parts and labor, the date and the odometer reading when the motor vehicle was submitted for examination or repair, and the date when the repair or examination was completed.

History.—s. 4, ch. 83-69; s. 40, ch. 85-62; s. 3, ch. 85-240; ss. 3, 19, ch. 88-95; s. 4, ch. 91-429; s. 3, ch. 92-88; s. 3, ch. 97-245; s. 1, ch. 2002-71; s. 20, ch. 2002-235; s. 18, ch. 2011-56; s. 28, ch. 2011-205.



681.104 - Nonconformity of motor vehicles.

681.104 Nonconformity of motor vehicles.—

(1)(a) After three attempts have been made to repair the same nonconformity, the consumer shall give written notification, by registered or express mail to the manufacturer, of the need to repair the nonconformity to allow the manufacturer a final attempt to cure the nonconformity. The manufacturer shall have 10 days, commencing upon receipt of such notification, to respond and give the consumer the opportunity to have the motor vehicle repaired at a reasonably accessible repair facility within a reasonable time after the consumer’s receipt of the response. The manufacturer shall have 10 days, except in the case of a recreational vehicle, in which event the manufacturer shall have 45 days, commencing upon the delivery of the motor vehicle to the designated repair facility by the consumer, to conform the motor vehicle to the warranty. If the manufacturer fails to respond to the consumer and give the consumer the opportunity to have the motor vehicle repaired at a reasonably accessible repair facility or perform the repairs within the time periods prescribed in this subsection, the requirement that the manufacturer be given a final attempt to cure the nonconformity does not apply.

(b) If the motor vehicle is out of service by reason of repair of one or more nonconformities by the manufacturer or its authorized service agent for a cumulative total of 15 or more days, exclusive of downtime for routine maintenance prescribed by the owner’s manual, the consumer shall so notify the manufacturer in writing by registered or express mail to give the manufacturer or its authorized service agent an opportunity to inspect or repair the vehicle.

(2)(a) If the manufacturer, or its authorized service agent, cannot conform the motor vehicle to the warranty by repairing or correcting any nonconformity after a reasonable number of attempts, the manufacturer, within 40 days, shall repurchase the motor vehicle and refund the full purchase price to the consumer, less a reasonable offset for use, or, in consideration of its receipt of payment from the consumer of a reasonable offset for use, replace the motor vehicle with a replacement motor vehicle acceptable to the consumer. The refund or replacement must include all reasonably incurred collateral and incidental charges. However, the consumer has an unconditional right to choose a refund rather than a replacement motor vehicle. Upon receipt of such refund or replacement, the consumer, lienholder, or lessor shall furnish to the manufacturer clear title to and possession of the motor vehicle.

(b) Refunds shall be made to the consumer and lienholder of record, if any, as their interests may appear. If applicable, refunds shall be made to the lessor and lessee as follows: The lessee shall receive the lessee cost and the lessor shall receive the lease price less the lessee cost. A penalty for early lease termination may not be assessed against a lessee who receives a replacement motor vehicle or refund under this chapter. The Department of Revenue shall refund to the manufacturer any sales tax which the manufacturer refunded to the consumer, lienholder, or lessor under this section, if the manufacturer provides to the department a written request for a refund and evidence that the sales tax was paid when the vehicle was purchased and that the manufacturer refunded the sales tax to the consumer, lienholder, or lessor.

(3) It is presumed that a reasonable number of attempts have been undertaken to conform a motor vehicle to the warranty if, during the Lemon Law rights period, either:

(a) The same nonconformity has been subject to repair at least three times by the manufacturer or its authorized service agent, plus a final attempt by the manufacturer to repair the motor vehicle if undertaken as provided for in paragraph (1)(a), and such nonconformity continues to exist; or

(b) The motor vehicle has been out of service by reason of repair of one or more nonconformities by the manufacturer, or its authorized service agent, for a cumulative total of 30 or more days, 60 or more days in the case of a recreational vehicle, exclusive of downtime for routine maintenance prescribed by the owner’s manual. The manufacturer or its authorized service agent must have had at least one opportunity to inspect or repair the vehicle following receipt of the notification as provided in paragraph (1)(b). The 30-day period, or 60-day period in the case of a recreational vehicle, may be extended by any period of time during which repair services are not available to the consumer because of war, invasion, strike, fire, flood, or natural disaster.

(4) It is an affirmative defense to any claim under this chapter that:

(a) The alleged nonconformity does not substantially impair the use, value, or safety of the motor vehicle;

(b) The nonconformity is the result of an accident, abuse, neglect, or unauthorized modifications or alterations of the motor vehicle by persons other than the manufacturer or its authorized service agent; or

(c) The claim by the consumer was not filed in good faith.

Any other affirmative defense allowed by law may be raised against the claim.

History.—s. 5, ch. 83-69; s. 3, ch. 84-55; s. 41, ch. 85-62; s. 4, ch. 85-240; s. 2, ch. 86-229; ss. 4, 19, ch. 88-95; s. 4, ch. 91-429; s. 4, ch. 92-88; s. 4, ch. 97-245.



681.106 - Bad faith claims.

681.106 Bad faith claims.—Any claim by a consumer which is found by the court to have been filed in bad faith or solely for the purpose of harassment, or in complete absence of a justiciable issue of either law or fact raised by the consumer, shall result in the consumer being liable for all costs and reasonable attorney’s fees incurred by the manufacturer, or its agent, as a direct result of the bad faith claim.

History.—s. 6, ch. 83-69; s. 19, ch. 88-95; s. 4, ch. 91-429.



681.108 - Dispute-settlement procedures.

681.108 Dispute-settlement procedures.—

(1) If a manufacturer has established a procedure that the department has certified as substantially complying with the provisions of 16 C.F.R. part 703, in effect October 1, 1983, as amended, and with the provisions of this chapter and the rules adopted under this chapter, and has informed the consumer how and where to file a claim with such procedure pursuant to s. 681.103(3), the provisions of s. 681.104(2) apply to the consumer only if the consumer has first resorted to such procedure. The decisionmakers for a certified procedure shall, in rendering decisions, take into account all legal and equitable factors germane to a fair and just decision, including, but not limited to, the warranty; the rights and remedies conferred under 16 C.F.R. part 703, in effect October 1, 1983, as amended; the provisions of this chapter; and any other equitable considerations appropriate under the circumstances. Decisionmakers and staff for a procedure shall be trained in the provisions of this chapter and in 16 C.F.R. part 703, in effect October 1, 1983, as amended. In an action brought by a consumer concerning an alleged nonconformity, the decision that results from a certified procedure is admissible in evidence.

(2) A manufacturer may apply to the department for certification of its procedure. After receipt and evaluation of the application, the department shall:

(a) Notify the manufacturer of any deficiencies in the application or the procedure;

(b) Certify the procedure as substantially complying with the provisions of 16 C.F.R. part 703, in effect October 1, 1983, as amended, and with the provisions of this chapter and rules adopted under this chapter, for a period not to exceed 1 year; or

(c) Deny certification, stating the reasons for such denial.

(3) A certified procedure or a procedure of an applicant seeking certification shall submit to the department a copy of each settlement approved by the procedure or decision made by a decisionmaker within 30 days after the settlement is reached or the decision is rendered. The decision or settlement must contain at a minimum the:

(a) Name and address of the consumer;

(b) Name of the manufacturer and address of the dealership from which the motor vehicle was purchased;

(c) Date the claim was received and the location of the procedure office that handled the claim;

(d) Relief requested by the consumer;

(e) Name of each decisionmaker rendering the decision or person approving the settlement;

(f) Statement of the terms of the settlement or decision;

(g) Date of the settlement or decision; and

(h) Statement of whether the decision was accepted or rejected by the consumer.

(4) Any manufacturer establishing or applying to establish a certified procedure must file with the department a copy of the annual audit required under the provisions of 16 C.F.R. part 703, in effect October 1, 1983, as amended, together with any additional information required for purposes of certification, including the number of refunds and replacements made in this state pursuant to the provisions of this chapter by the manufacturer during the period audited.

(5) The department shall review each certified procedure at least annually to determine if certification should be renewed. A manufacturer seeking renewal of certification shall notify the department in writing at least 60 days before the end of the 1-year certification period. Upon review, the department shall:

(a) Renew certification for a period not to exceed 1 year if the procedure is found to substantially comply with the provisions of 16 C.F.R. part 703, in effect October 1, 1983, as amended, and with the provisions of this chapter and rules adopted under this chapter;

(b) Notify the manufacturer of any deficiencies in the procedure; or

(c) Decline to renew certification. If certification is declined, the department shall state the reasons for such action.

(6) If a manufacturer ceases operation of a certified procedure, the manufacturer shall notify the department immediately in writing, and upon receipt of such notification, the department shall revoke certification for that procedure, effective the date the certified procedure ceased.

(7) A manufacturer whose certification is declined is entitled to a hearing pursuant to chapter 120.

(8) If federal preemption of state authority to regulate procedures occurs, the provisions of subsection (1) concerning prior resort do not apply.

(9) The department may adopt rules to administer this section.

History.—s. 7, ch. 83-69; s. 4, ch. 84-55; s. 5, ch. 85-240; ss. 5, 19, ch. 88-95; s. 17, ch. 91-110; s. 4, ch. 91-429; s. 5, ch. 92-88; s. 19, ch. 2011-56; s. 29, ch. 2011-205; s. 81, ch. 2012-5; s. 6, ch. 2013-207.



681.109 - Florida New Motor Vehicle Arbitration Board; dispute eligibility.

681.109 Florida New Motor Vehicle Arbitration Board; dispute eligibility.—

(1) If a manufacturer has a certified procedure, a consumer claim arising during the Lemon Law rights period must be filed with the certified procedure no later than 60 days after the expiration of the Lemon Law rights period. If a decision is not rendered by the certified procedure within 40 days after filing, the consumer may apply to the department to have the dispute removed to the board for arbitration.

(2) If a manufacturer has a certified procedure, a consumer claim arising during the Lemon Law rights period must be filed with the certified procedure no later than 60 days after the expiration of the Lemon Law rights period. If a consumer is not satisfied with the decision or the manufacturer’s compliance therewith, the consumer may apply to the department to have the dispute submitted to the board for arbitration. A manufacturer may not seek review of a decision made under its procedure.

(3) If a manufacturer does not have a certified procedure or if the certified procedure does not have jurisdiction to resolve the dispute, a consumer may apply directly to the department to have the dispute submitted to the board for arbitration.

(4) A consumer must request arbitration before the board with respect to a claim arising during the Lemon Law rights period no later than 60 days after the expiration of the Lemon Law rights period, or within 30 days after the final action of a certified procedure, whichever date occurs later.

(5) The department shall screen all requests for arbitration before the board to determine eligibility. The consumer’s request for arbitration before the board shall be made on a form prescribed by the department. The department shall forward to the board all disputes that the department determines are potentially entitled to relief under this chapter.

(6) The department may reject a dispute that it determines to be fraudulent or outside the scope of the board’s authority. Any dispute deemed by the department to be ineligible for arbitration by the board due to insufficient evidence may be reconsidered upon the submission of new information regarding the dispute. The department after a second review, may reject a dispute if the evidence is clearly insufficient to qualify for relief. If the department rejects a dispute, it must provide notice of the rejection and a brief explanation of the reason for rejection to the consumer and to the manufacturer.

(7) If the department rejects a dispute, the consumer may file a lawsuit to enforce the remedies provided under this chapter. In any civil action arising under this chapter and relating to a matter considered by the department, any determination made to reject a dispute is admissible in evidence.

(8) The department may adopt rules to administer this section.

History.—ss. 6, 19, ch. 88-95; s. 4, ch. 91-429; s. 6, ch. 92-88; s. 5, ch. 97-245; s. 20, ch. 2011-56; s. 30, ch. 2011-205; s. 7, ch. 2013-207.



681.1095 - Florida New Motor Vehicle Arbitration Board; creation and function.

681.1095 Florida New Motor Vehicle Arbitration Board; creation and function.—

(1) There is established within the department, the Florida New Motor Vehicle Arbitration Board, consisting of members appointed by the Attorney General for an initial term of 1 year. Board members may be reappointed for additional terms of 2 years. Each board member is accountable to the Attorney General for the performance of the member’s duties and is exempt from civil liability for any act or omission that occurs while acting in the member’s official capacity. The department shall defend a member in any action against the member or the board which arises from any such act or omission. The Attorney General may establish as many regions of the board as necessary to carry out the provisions of this chapter.

(2) The board shall hear cases in various locations throughout the state so that any consumer whose dispute is approved for arbitration by the department may attend an arbitration hearing at a reasonably convenient location and present a dispute orally. Hearings shall be conducted by panels of three board members assigned by the department. A majority vote of the three-member board panel shall be required to render a decision. Arbitration proceedings under this section shall be open to the public on reasonable and nondiscriminatory terms.

(3) Each region of the board shall consist of up to eight members. The members of the board shall construe and apply the provisions of this chapter, and rules adopted thereunder, in making their decisions. An administrator and a secretary shall be assigned to each region of the board by the department. At least one member of the board in each region must have expertise in motor vehicle mechanics. A member may not be employed by a manufacturer or a franchised motor vehicle dealer or be a staff member, a decisionmaker, or a consultant for a procedure. Board members shall be trained in the application of this chapter and any rules adopted under this chapter. Members of the board shall be compensated at a rate prescribed by the Attorney General and are entitled to reimbursement for per diem and travel expenses pursuant to s. 112.061.

(4) Before filing a civil action on a matter subject to s. 681.104, the consumer must first submit the dispute to the department, and to the board if such dispute is deemed eligible for arbitration.

(5) Manufacturers shall submit to arbitration conducted by the board if such arbitration is requested by a consumer and the dispute is deemed eligible for arbitration by the department pursuant to s. 681.109.

(6) The board shall hear the dispute within 40 days and render a decision within 60 days after the date the request for arbitration is approved. The board may continue the hearing on its own motion or upon the request of a party for good cause shown. A request for continuance by the consumer constitutes waiver of the time periods set forth in this subsection. The department, at the board’s request, may investigate disputes, and may issue subpoenas for the attendance of witnesses and for the production of records, documents, and other evidence before the board. The failure of the board to hear a dispute or render a decision within the prescribed periods does not invalidate the decision.

(7) At all arbitration proceedings, the parties may present oral and written testimony, present witnesses and evidence relevant to the dispute, cross-examine witnesses, and be represented by counsel. The board may administer oaths or affirmations to witnesses and inspect the vehicle if requested by a party or if the board deems such inspection appropriate.

(8) The board shall grant relief, if a reasonable number of attempts have been undertaken to correct a nonconformity or nonconformities.

(9) The decision of the board shall be sent by any method providing a delivery confirmation to the consumer and the manufacturer, and shall contain written findings of fact and rationale for the decision. If the decision is in favor of the consumer, the manufacturer must, within 40 days after receipt of the decision, comply with the terms of the decision. Compliance occurs on the date the consumer receives delivery of an acceptable replacement motor vehicle or the refund specified in the arbitration award. In any civil action arising under this chapter and relating to a dispute arbitrated before the board, any decision by the board is admissible in evidence.

(10) A decision is final unless appealed by either party. A petition to the circuit court to appeal a decision must be made within 30 days after receipt of the decision. The petition shall be filed in the county where the consumer resides, or where the motor vehicle was acquired, or where the arbitration hearing was conducted. Within 7 days after the petition has been filed, the appealing party must send a copy of the petition to the department. If the department does not receive notice of such petition within 40 days after the manufacturer’s receipt of a decision in favor of the consumer, and the manufacturer has neither complied with, nor has petitioned to appeal such decision, the department may apply to the circuit court to seek imposition of a fine up to $1,000 per day against the manufacturer until the amount stands at twice the purchase price of the motor vehicle, unless the manufacturer provides clear and convincing evidence that the delay or failure was beyond its control or was acceptable to the consumer as evidenced by a written statement signed by the consumer. If the manufacturer fails to provide such evidence or fails to pay the fine, the department shall initiate proceedings against the manufacturer for failure to pay such fine. The proceeds from the fine herein imposed shall be placed in the Motor Vehicle Warranty Trust Fund in the department for implementation and enforcement of this chapter. If the manufacturer fails to comply with the provisions of this subsection, the court shall affirm the award upon application by the consumer.

(11)  This section and s. 681.109 pertaining to compulsory arbitration before the board, the dispute eligibility screening by the department, the proceedings and decisions of the board, and any appeals thereof, are exempt from chapter 120.

(12) An appeal of a decision by the board to the circuit court by a consumer or a manufacturer shall be by trial de novo. In a written petition to appeal a decision by the board, the appealing party must state the action requested and the grounds relied upon for appeal. Within 15 days after final disposition of the appeal, the appealing party shall furnish the department with a copy of the settlement or the order or judgment of the court.

(13) If a decision of the board in favor of the consumer is upheld by the court, recovery by the consumer shall include the pecuniary value of the award, attorney’s fees incurred in obtaining confirmation of the award, and all costs and continuing damages in the amount of $25 per day for each day beyond the 40-day period following the manufacturer’s receipt of the board’s decision. If a court determines that the manufacturer acted in bad faith in bringing the appeal or brought the appeal solely for the purpose of harassment or in complete absence of a justiciable issue of law or fact, the court shall double, and may triple, the amount of the total award.

(14) When a judgment affirms a decision by the board in favor of a consumer, appellate review may be conditioned upon payment by the manufacturer of the consumer’s attorney’s fees and giving security for costs and expenses resulting from the review period.

(15) The department shall maintain records of each dispute submitted to the board, and the program, including an index of motor vehicles by year, make, and model, and shall compile aggregate annual statistics for all disputes submitted to, and decided by, the board, as well as annual statistics for each manufacturer that include, but are not limited to, the value, if applicable, and the number and percent of:

(a) Replacement motor vehicle requests;

(b) Purchase price refund requests;

(c) Replacement motor vehicles obtained in prehearing settlements;

(d) Purchase price refunds obtained in prehearing settlements;

(e) Replacement motor vehicles awarded in arbitration;

(f) Purchase price refunds awarded in arbitration;

(g) Board decisions neither complied with in 40 days nor petitioned for appeal within 30 days;

(h) Board decisions appealed;

(i) Appeals affirmed by the court; and

(j) Appeals found by the court to be brought in bad faith or solely for the purpose of harassment.

The statistics compiled under this subsection are public information.

(16) When requested by the department, a manufacturer must verify the settlement terms for disputes that are approved for arbitration but are not decided by the board.

(17) The department may adopt rules to administer this section.

History.—ss. 7, 19, ch. 88-95; s. 18, ch. 91-110; s. 4, ch. 91-429; s. 7, ch. 92-88; s. 55, ch. 95-211; s. 6, ch. 97-245; s. 21, ch. 2011-56; s. 31, ch. 2011-205.



681.1096 - RV Mediation and Arbitration Program; creation and qualifications.

681.1096 RV Mediation and Arbitration Program; creation and qualifications.—

(1) This section and s. 681.1097 shall apply to disputes determined eligible under this chapter involving recreational vehicles acquired on or after October 1, 1997.

(2) Each manufacturer of a recreational vehicle involved in a dispute that is determined eligible under this chapter, including chassis and component manufacturers that separately warrant the chassis and components and that otherwise meet the definition of manufacturer set forth in s. 681.102(13), shall participate in a mediation and arbitration program that is deemed qualified by the department.

(3) In order to be deemed qualified by the department, the mediation and arbitration program must, at a minimum, meet the following requirements:

(a) The program must be administered by an administrator and staff that are sufficiently insulated from the manufacturer to ensure impartial mediation and arbitration services and to ensure that a manufacturer does not make decisions as to whether a consumer’s dispute proceeds to mediation or arbitration.

(b) Program administration fees must be timely paid by the manufacturer, and no such fees shall be charged to a consumer.

(c) The program must be competently and adequately funded and staffed at a level sufficient to ensure the provision of fair and expeditious dispute resolution services.

(d) Program mediators and arbitrators must be sufficiently insulated from a manufacturer to ensure the provision of impartial mediation and arbitration of disputes.

(e) Program mediators and arbitrators shall not be employed by a manufacturer or a motor vehicle dealer.

(f) Program mediators must complete a Florida Supreme Court certified circuit or county mediation training program or other mediation training program approved by the department.

(g) Program mediators must comply with the Model Standards of Conduct for Mediators issued by the American Arbitration Association, the Dispute Resolution Section of the American Bar Association, and the Society of Professionals in Dispute Resolution.

(h) Program arbitrators must complete a Florida Supreme Court certified circuit or county arbitration program or other arbitration training program approved by the department.

(i) Program arbitrators must comply with the Code of Ethics for Arbitrators in Commercial Disputes published by the American Arbitration Association and the American Bar Association in 1977 and as amended.

(j) The program must ensure that the mediators and arbitrators are sufficiently trained in the program rules and procedures and in the provisions of this chapter at least every other year and as a precondition to serving in the program. The program shall monitor the performance of the mediators and arbitrators to ensure that they are performing competently and impartially and are complying with all program rules and procedures and the provisions of this chapter.

(k) The program must complete all mediation and arbitration of an eligible consumer claim within 70 days of the program administrator’s receipt of the claim from a consumer. Failure of the program to complete all proceedings within the prescribed period will not invalidate any settlement agreement or arbitration decision. The program shall gather all documents from the parties to a dispute that are necessary to a full consideration of the dispute, including, but not limited to, a statement of the respective complaints, positions, and desired resolution by the consumer and each manufacturer. Copies of documents submitted to the program shall be provided to all parties involved in the dispute, the assigned mediator, and the assigned arbitrator.

(l) Mediation conferences and arbitration proceedings must be held at reasonably convenient locations within the state so as to enable a consumer to attend and present a dispute orally.

(4) The department shall monitor the program for compliance with this chapter. If the program is determined not qualified or if qualification is revoked, then disputes shall be subject to the provisions of ss. 681.109 and 681.1095. If the program is determined not qualified or if qualification is revoked as to a manufacturer, all those manufacturers potentially involved in the eligible consumer dispute shall be required to submit to arbitration conducted by the board if such arbitration is requested by a consumer and the dispute is deemed eligible for arbitration by the department pursuant to s. 681.109. A consumer having a dispute involving one or more manufacturers for which the program has been determined not qualified, or for which qualification has been revoked, is not required to submit the dispute to the program irrespective of whether the program may be qualified as to some of the manufacturers potentially involved in the dispute.

(5) A program failing to meet the requirements of this section, s. 681.1097, and the rules adopted thereunder by the department may not be qualified by the department. The department may revoke the qualification of a program for failure to maintain compliance with the requirements of this section, s. 681.1097, and the rules adopted thereunder by the department. The department may revoke the qualification of a program as to one or more participating manufacturers for conduct to be specified by the department by rule pursuant to ss. 120.536(1) and 120.54.

(6) If a program is determined not qualified or if qualification is revoked, or if program qualification is revoked as to a particular manufacturer, the program administrator and the involved manufacturer, if any, shall be notified by the department of any deficiencies in the program or, in the case of a manufacturer, notified of the manufacturer’s conduct in violation of this chapter or the rules adopted thereunder by the department, shall be given an opportunity to correct such deficiencies, except as set forth by the department by rule, and shall be informed that it is entitled to a hearing pursuant to chapter 120.

(7) The program administrator, mediators, and arbitrators are exempt from civil liability arising from any act or omission in connection with any mediation or arbitration conducted under this chapter.

(8) The program administrator shall maintain records of each dispute submitted to the program, including the recordings of arbitration hearings. Such records shall be maintained in a manner separate from other unrelated records of the program. All records maintained by the program under this chapter shall be public records and shall be available for inspection by the department upon reasonable notice. The program shall retain all records for each dispute for at least 5 years after the final disposition of the dispute. The program shall furnish the department with copies of all settlement agreements and decisions within 30 days after the date of such settlements and decisions.

(9) The program shall provide the department with quarterly and annual reports containing such information as the department shall by rule prescribe.

(10) The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section.

History.—s. 7, ch. 97-245; s. 33, ch. 2001-196; s. 2, ch. 2002-71; s. 21, ch. 2002-235; s. 2, ch. 2005-141; s. 22, ch. 2011-56; s. 32, ch. 2011-205.



681.1097 - RV Mediation and Arbitration Program; dispute eligibility and program function.

681.1097 RV Mediation and Arbitration Program; dispute eligibility and program function.—

(1) Before filing a civil action on a matter subject to s. 681.104, a consumer who acquires a recreational vehicle must first submit the dispute to the program if the dispute is deemed eligible. Such consumer is not required to resort to a procedure certified pursuant to s. 681.108, notwithstanding that one of the manufacturers of the recreational vehicle has such a procedure. Such consumer is not required to resort to arbitration conducted by the board, except as provided in s. 681.1096(4) and in this section.

(2) A consumer acquiring a recreational vehicle must apply to participate in this program with respect to a claim arising during the Lemon Law rights period by filing the application in subsection (3) with the program no later than 60 days after the expiration of the Lemon Law rights period. The claim is considered filed when the application is date-stamped as received by the program.

(3) The consumer’s application for participation in the program must be on a form prescribed by the program. The program administrator shall screen all applications to participate in the program to determine eligibility.

(a) The consumer and the manufacturer shall be notified in writing by the program administrator if an application is rejected. Such notification of rejection shall include a brief explanation as to the reason for the rejection.

(b) If the program administrator rejects a dispute, the consumer may file a lawsuit to enforce the remedies provided under this chapter. In any civil action arising under this chapter and relating to the matter considered by the program, any determination made to reject a dispute is admissible in evidence.

(4) Mediation shall be mandatory for both the consumer and manufacturer, unless the dispute is settled prior to the scheduled mediation conference. The mediation conference shall be confidential and inadmissible in any subsequent adversarial proceedings. Participation shall be limited to the parties directly involved in the dispute and their attorneys, if any. All manufacturers shall be represented by persons with settlement authority. The parties may, by agreement, consent to expand the scope of a mediation conference to attempt to resolve warranty claims by the consumer which may not be covered under this chapter, if such claims were reported by the consumer to the manufacturer or its authorized service agent during the term of the manufacturer’s express warranty.

(a) Upon determination that an application is eligible, the program administrator shall notify the consumer and all involved manufacturers in writing that an eligible application has been received. Such notification shall include a statement that a mediation conference will be scheduled, shall identify the assigned mediator, and provide information regarding the program’s procedures. The program administrator shall provide all involved manufacturers with a copy of the completed application and obtain from each manufacturer a written response to the allegations contained in the application along with copies of any documents in support of such response. The written response shall be on a form and submitted in the manner prescribed by the program.

(b) The mediator shall be selected and assigned by the program administrator. The parties may factually object to a mediator based upon the mediator’s past or present relationship with a party or a party’s attorney, direct or indirect, whether financial, professional, social, or of any other kind. The program administrator shall consider any such objection, determine its validity, and notify the parties of any determination. If the objection is determined valid, the program administrator shall assign another mediator to the case.

(c) At the mediation conference, the mediator shall assist the parties’ efforts to reach a mutually acceptable settlement of their dispute; however, the mediator shall not impose any settlement upon the parties.

(d) Upon conclusion of the mediation conference, the mediator shall notify the program administrator that the case has settled or remains at an impasse.

(e) If the mediation conference ends in an impasse, it shall proceed to arbitration pursuant to subsection (5). The program administrator shall immediately notify the parties in writing that the dispute will proceed to arbitration and shall identify the assigned arbitrator.

(f) If the parties enter into a settlement at any time after the dispute has been submitted to the program, such settlement must be reduced to legible writing, signed by the consumer and all involved manufacturers, and filed with the program administrator. All settlements must contain, at a minimum, the following information:

1. Name and address of the consumer.

2. Name and address of each involved manufacturer.

3. Year, make, model, and vehicle identification number of the subject recreational vehicle.

4. Name and address of the dealership from which the recreational vehicle was acquired.

5. Date the claim was received by the program administrator.

6. Name of the mediator or arbitrator, if any.

7. A complete statement of the terms of the agreement, including, but not limited to: whether the vehicle is to be reacquired by a manufacturer and the identity of the manufacturer that will reacquire the vehicle; the amount of any moneys to be paid by the consumer or a manufacturer; the year, make, and model of any replacement motor vehicle or motor vehicle accepted by the consumer as a trade-assist; the date, time, location, and nature of any agreed-upon repair or replacement of a component part or accessory and an estimate as to the anticipated length of time for such repair or replacement; and a time certain for performance not to exceed 40 days from the date the settlement agreement is signed by the parties.

(g) If a manufacturer fails to perform within the time required in any settlement agreement, the consumer must notify the program administrator of such failure in writing within 30 days of the required performance date. Within 10 days of receipt of such notice, the program administrator shall determine whether the dispute is eligible to proceed to arbitration and shall schedule the matter for an arbitration hearing pursuant to subsection (5). If the program administrator determines the dispute is not eligible for arbitration, the dispute shall be rejected pursuant to subsection (3).

(5) Arbitration proceedings shall be open to the public on reasonable and nondiscriminatory terms.

(a) The arbitration hearing shall be conducted by a single arbitrator assigned by the program administrator. The arbitrator shall not be the same person as the mediator who conducted the prior mediation conference in the dispute. The parties may factually object to an arbitrator based on the arbitrator’s past or present relationship with a party or a party’s attorney, direct or indirect, whether financial, professional, social, or of any other kind. The program administrator shall consider any such objection, determine its validity, and notify the parties of any determination. If the objection is determined valid, the program administrator shall assign another arbitrator to the case.

(b) The arbitrator may issue subpoenas for the attendance of witnesses and for the production of records, documents, and other evidence. Subpoenas so issued shall be served and, upon application to the court by a party to the arbitration, enforced in the manner provided by law for the service and enforcement of subpoenas in civil actions. Fees for attendance as a witness shall be the same as for a witness in the circuit court.

(c) At all program arbitration proceedings, the parties may present oral and written testimony, present witnesses and evidence relevant to the dispute, cross-examine witnesses, and be represented by counsel. The technical rules of evidence as are applicable to civil court proceedings do not apply to arbitrations conducted by the program. The arbitrator shall record the arbitration hearing and shall have the power to administer oaths. The arbitrator may inspect the vehicle if requested by a party or if the arbitrator considers such inspection appropriate. The parties may, by mutual written agreement, consent to expand the scope of the arbitration hearing to permit consideration by the arbitrator of warranty claims by the consumer that may not be covered under this chapter, provided such claims were first reported by the consumer to the manufacturer or its authorized service agent during the term of the manufacturer’s express warranty.

(d) The program arbitrator may continue a hearing on his or her own motion or upon the request of a party for good cause shown. A request for continuance by the consumer constitutes a waiver of the time period set forth in s. 681.1096(3)(k) for completion of all proceedings under the program.

(e) The arbitrator shall, in rendering decisions, take into account all legal and equitable factors germane to a fair and just decision, including, but not limited to, the warranty and the provisions of this chapter.

(f) The program arbitrator shall render a decision within 10 days of the closing of the hearing. The decision shall be in legible writing on a form prescribed by the program. The program administrator shall send a copy of the decision to the consumer and each involved manufacturer by registered mail.

(g) A manufacturer shall comply with an arbitration decision within 40 days of the date the manufacturer receives the written decision. Compliance occurs on the date the consumer receives the relief specified in the arbitration award.

(h) If a manufacturer fails to comply within the time required, and no appeal has been filed, the consumer shall notify the program administrator of such failure in writing within 30 days. The program administrator shall notify the department of a manufacturer’s failure to comply. A consumer may apply to a court of competent jurisdiction in this state for entry of an order confirming the award. Such application shall be by motion filed within 40 days after the manufacturer’s failure to comply and shall be heard in the manner and upon notice provided by law or rule of court for the making and hearing of motions. Such application shall be served in the manner provided by law for the service of a civil summons. The consumer shall send a copy of the application for confirmation of the award and any order entered by the court confirming the award to the program administrator.

(i) Either party may request that the program arbitrator make a technical correction to the decision by filing a written request with the program administrator within 10 days after receipt of the written decision. Technical corrections shall be limited to computational errors, correction of a party’s name or information regarding the recreational vehicle, and typographical or spelling errors. Technical correction of a decision shall not toll the time for filing an appeal or for manufacturer compliance.

(6) Except as otherwise provided, all provisions in this section pertaining to mandatory mediation and arbitration, eligibility screening, mediation proceedings, arbitration hearings and decisions, and any appeals thereof are exempt from the provisions of chapter 120.

(7) A decision of the arbitrator is binding unless appealed by either party by filing a petition with the circuit court within the time and in the manner prescribed by s. 681.1095(10) and (12). Section 681.1095(13) and (14) apply to appeals filed under this section. If a decision of a program arbitrator in favor of a consumer is confirmed by the court, recovery by the consumer shall include the pecuniary value of the award, attorney’s fees incurred in obtaining confirmation of the award, and all costs and continuing damages in the amount of $25 per day for each day beyond the 40-day period following a manufacturer’s receipt of the arbitrator’s decision. If a court determines the manufacturer acted in bad faith in bringing the appeal or brought the appeal solely for the purpose of harassment, or in complete absence of a justiciable issue of law or fact, the court shall double, and may triple, the amount of the total award.

(8) In any civil action arising under this chapter relating to a dispute arbitrated pursuant to this section, the decision of the arbitrator is admissible in evidence.

(9) The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section.

History.—s. 8, ch. 97-245; s. 34, ch. 2001-196; s. 3, ch. 2002-71; s. 22, ch. 2002-235; s. 3, ch. 2005-141.



681.110 - Compliance and disciplinary actions.

681.110 Compliance and disciplinary actions.—The department may enforce and ensure compliance with the provisions of this chapter and rules adopted thereunder, may issue subpoenas requiring the attendance of witnesses and production of evidence, and may seek relief in the circuit court to compel compliance with such subpoenas. The department may impose a civil penalty against a manufacturer not to exceed $1,000 for each count or separate offense. The proceeds from the fine imposed herein shall be placed in the Motor Vehicle Warranty Trust Fund in the department for implementation and enforcement of this chapter.

History.—s. 6, ch. 85-240; ss. 8, 19, ch. 88-95; s. 4, ch. 91-429; s. 23, ch. 2011-56.



681.111 - Unfair or deceptive trade practice.

681.111 Unfair or deceptive trade practice.—A violation by a manufacturer of this chapter is an unfair or deceptive trade practice as defined in part II of chapter 501.

History.—s. 7, ch. 85-240; ss. 9, 19, ch. 88-95; s. 4, ch. 91-429.



681.112 - Consumer remedies.

681.112 Consumer remedies.—

(1) A consumer may file an action to recover damages caused by a violation of this chapter. The court shall award a consumer who prevails in such action the amount of any pecuniary loss, litigation costs, reasonable attorney’s fees, and appropriate equitable relief.

(2) An action brought under this chapter must be commenced within 1 year after the expiration of the Lemon Law rights period, or, if a consumer resorts to an informal dispute-settlement procedure or submits a dispute to the department or board, within 1 year after the final action of the procedure, department, or board.

(3) This chapter does not prohibit a consumer from pursuing other rights or remedies under any other law.

History.—ss. 10, 19, ch. 88-95; s. 4, ch. 91-429; s. 24, ch. 2011-56; s. 33, ch. 2011-205.



681.113 - Dealer liability.

681.113 Dealer liability.—Except as provided in ss. 681.103(3) and 681.114(2), nothing in this chapter imposes any liability on a dealer as defined in s. 320.60(11)(a) or creates a cause of action by a consumer against a dealer, except for written express warranties made by the dealer apart from the manufacturer’s warranties. A dealer may not be made a party defendant in any action involving or relating to this chapter, except as provided in this section. The manufacturer shall not charge back or require reimbursement by the dealer for any costs, including, but not limited to, any refunds or vehicle replacements, incurred by the manufacturer arising out of this chapter, in the absence of evidence that the related repairs had been carried out by the dealer in a manner substantially inconsistent with the manufacturer’s published instructions.

History.—ss. 11, 19, ch. 88-95; s. 4, ch. 91-429; s. 9, ch. 97-245.



681.114 - Resale of returned vehicles.

681.114 Resale of returned vehicles.—

(1) A manufacturer who accepts the return of a motor vehicle by reason of a settlement, determination, or decision pursuant to this chapter shall notify the department and report the vehicle identification number of that motor vehicle within 10 days after such acceptance, transfer, or disposal of the vehicle, whichever occurs later.

(2) A person shall not knowingly lease, sell at wholesale or retail, or transfer a title to a motor vehicle returned by reason of a settlement, determination, or decision pursuant to this chapter or similar statute of another state unless the nature of the nonconformity is clearly and conspicuously disclosed to the prospective transferee, lessee, or buyer, and the manufacturer warrants to correct such nonconformity for a term of 1 year or 12,000 miles, whichever occurs first. The department shall prescribe by rule the form, content, and procedure pertaining to such disclosure statement.

(3) As used in this section, the term “settlement” means an agreement entered into between a manufacturer and consumer that occurs after a dispute is submitted to a procedure or program or is approved for arbitration before the board.

History.—ss. 12, 19, ch. 88-95; s. 4, ch. 91-429; s. 8, ch. 92-88; s. 10, ch. 97-245; s. 25, ch. 2011-56.



681.115 - Certain agreements void.

681.115 Certain agreements void.—Any agreement entered into by a consumer that waives, limits, or disclaims the rights set forth in this chapter, or that requires a consumer not to disclose the terms of such agreement as a condition thereof, is void as contrary to public policy. The rights set forth in this chapter shall extend to a subsequent transferee of such motor vehicle.

History.—ss. 13, 19, ch. 88-95; s. 4, ch. 91-429; s. 9, ch. 92-88; s. 35, ch. 2001-196.



681.116 - Preemption.

681.116 Preemption.—This chapter preempts any similar county or municipal ordinance regarding consumer warranty rights resulting from the acquisition of a motor vehicle in this state.

History.—ss. 14, 19, ch. 88-95; s. 4, ch. 91-429.



681.117 - Fee.

681.117 Fee.—

(1) A $2 fee shall be collected by a motor vehicle dealer, or by a person engaged in the business of leasing motor vehicles, from the consumer at the consummation of the sale of a motor vehicle or at the time of entry into a lease agreement for a motor vehicle. Such fees shall be remitted to the county tax collector or private tag agency acting as agent for the Department of Revenue. If the purchaser or lessee removes the motor vehicle from the state for titling and registration outside this state, the fee shall be remitted to the Department of Revenue. All fees, less the cost of administration, shall be transferred monthly to the department for deposit into the Motor Vehicle Warranty Trust Fund.

(2) The Department of Revenue shall administer, collect, and enforce the fee authorized under this section pursuant to the provisions of chapter 212. The fee shall not be included in the computation of estimated taxes pursuant to s. 212.11(1)(a), nor shall the dealer’s credit provided under s. 212.12 apply to the fee. The provisions of chapter 212 regarding the authority to audit and make assessments, the keeping of books and records, and interest and penalties on delinquent fees apply to the fee imposed by this section.

History.—s. 16, ch. 88-95; s. 22, ch. 90-203; s. 14, ch. 97-99; s. 54, ch. 2002-218; s. 26, ch. 2011-56; s. 34, ch. 2011-205.



681.118 - Rulemaking authority.

681.118 Rulemaking authority.—The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

History.—s. 15, ch. 88-95; s. 219, ch. 98-200; s. 27, ch. 2011-56.






Chapter 682 - ARBITRATION CODE

682.01 - Short title.

682.01 Short title.—This chapter may be cited as the “Revised Florida Arbitration Code.”

History.—s. 22, ch. 57-402; s. 12, ch. 67-254; s. 1, ch. 2013-232.

Note.—Former s. 57.10.



682.011 - Definitions.

682.011 Definitions.—As used in this chapter, the term:

(1) “Arbitration organization” means an association, agency, board, commission, or other entity that is neutral and initiates, sponsors, or administers an arbitration proceeding or is involved in the appointment of an arbitrator.

(2) “Arbitrator” means an individual appointed to render an award, alone or with others, in a controversy that is subject to an agreement to arbitrate.

(3) “Court” means a court of competent jurisdiction in this state.

(4) “Knowledge” means actual knowledge.

(5) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(6) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

History.—s. 2, ch. 2013-232.



682.012 - Notice.

682.012 Notice.—

(1) Except as otherwise provided in this chapter, a person gives notice to another person by taking action that is reasonably necessary to inform the other person in ordinary course, whether or not the other person acquires knowledge of the notice.

(2) A person has notice if the person has knowledge of the notice or has received notice.

(3) A person receives notice when it comes to the person’s attention or the notice is delivered at the person’s place of residence or place of business, or at another location held out by the person as a place of delivery of such communications.

History.—s. 3, ch. 2013-232.



682.013 - Applicability of revised code.

682.013 Applicability of revised code.—

(1) The Revised Florida Arbitration Code governs an agreement to arbitrate made on or after July 1, 2013.

(2) Until June 30, 2016, the Revised Florida Arbitration Code governs an agreement to arbitrate made before July 1, 2013, if all the parties to the agreement or to the arbitration proceeding so agree in a record. Otherwise, such agreements shall be governed by the applicable law existing at the time the parties entered into the agreement.

(3) The Revised Florida Arbitration Code does not affect an action or proceeding commenced or right accrued before July 1, 2013.

(4) Beginning July 1, 2016, an agreement to arbitrate shall be subject to the Revised Florida Arbitration Code.

History.—s. 4, ch. 2013-232.



682.014 - Effect of agreement to arbitrate; nonwaivable provisions.

682.014 Effect of agreement to arbitrate; nonwaivable provisions.—

(1) Except as otherwise provided in subsections (2) and (3), a party to an agreement to arbitrate or to an arbitration proceeding may waive, or the parties may vary the effect of, the requirements of this chapter to the extent permitted by law.

(2) Before a controversy arises that is subject to an agreement to arbitrate, a party to the agreement may not:

(a) Waive or agree to vary the effect of the requirements of:

1. Commencing a petition for judicial relief under s. 682.015(1);

2. Making agreements to arbitrate valid, enforceable, and irrevocable under s. 682.02(1);

3. Permitting provisional remedies under s. 682.031;

4. Conferring authority on arbitrators to issue subpoenas and permit depositions under s. 682.08(1) or (2);

5. Conferring jurisdiction under s. 682.181; or

6. Stating the bases for appeal under s. 682.20;

(b) Agree to unreasonably restrict the right under s. 682.032 to notice of the initiation of an arbitration proceeding;

(c) Agree to unreasonably restrict the right under s. 682.041 to disclosure of any facts by a neutral arbitrator; or

(d) Waive the right under s. 682.07 of a party to an agreement to arbitrate to be represented by an attorney at any proceeding or hearing under this chapter, but an employer and a labor organization may waive the right to representation by an attorney in a labor arbitration.

(3) A party to an agreement to arbitrate or arbitration proceeding may not waive, or the parties may not vary the effect of, the requirements in this section or:

(a) The applicability of this chapter, the Revised Florida Arbitration Code, under s. 682.013(1) or (4);

(b) The availability of proceedings to compel or stay arbitration under s. 682.03;

(c) The immunity conferred on arbitrators and arbitration organizations under s. 682.051;

(d) A party’s right to seek judicial enforcement of an arbitration preaward ruling under s. 682.081;

(e) The authority conferred on an arbitrator to change an award under s. 682.10(4) or (5);

(f) The right to confirmation of an award as provided under s. 682.12;

(g) The grounds for vacating an arbitration award under s. 682.13;

(h) The grounds for modifying an arbitration award under s. 682.14;

(i) The validity and enforceability of a judgment or decree based on an award under s. 682.15(1) or (2);

(j) The validity of the Electronic Signatures in Global and National Commerce Act under s. 682.23; or

(k) The effect of excluding from arbitration under this chapter disputes involving child custody, visitation, or child support under s. 682.25.

History.—s. 5, ch. 2013-232; s. 1, ch. 2014-24.



682.015 - Petition for judicial relief.

682.015 Petition for judicial relief.—

(1) Except as otherwise provided in s. 682.20, a petition for judicial relief under this chapter must be made to the court and heard in the manner provided by law or rule of court for making and hearing motions.

(2) Unless a civil action involving the agreement to arbitrate is pending, notice of an initial petition to the court under this chapter must be served in the manner provided by law for the service of a summons in a civil action. Otherwise, notice of the motion must be given in the manner provided by law or rule of court for serving motions in pending cases.

History.—s. 6, ch. 2013-232.



682.02 - Arbitration agreements made valid, irrevocable, and enforceable; scope.

682.02 Arbitration agreements made valid, irrevocable, and enforceable; scope.—

(1) An agreement contained in a record to submit to arbitration any existing or subsequent controversy arising between the parties to the agreement is valid, enforceable, and irrevocable except upon a ground that exists at law or in equity for the revocation of a contract.

(2) The court shall decide whether an agreement to arbitrate exists or a controversy is subject to an agreement to arbitrate.

(3) An arbitrator shall decide whether a condition precedent to arbitrability has been fulfilled and whether a contract containing a valid agreement to arbitrate is enforceable.

(4) If a party to a judicial proceeding challenges the existence of, or claims that a controversy is not subject to, an agreement to arbitrate, the arbitration proceeding may continue pending final resolution of the issue by the court, unless the court otherwise orders.

(5) This section also applies to written interlocal agreements under ss. 163.01 and 373.713 in which two or more parties agree to submit to arbitration any controversy between them concerning water use permit applications and other matters, regardless of whether or not the water management district with jurisdiction over the subject application is a party to the interlocal agreement or a participant in the arbitration.

History.—s. 1, ch. 57-402; s. 12, ch. 67-254; s. 3, ch. 98-402; s. 26, ch. 2010-205; s. 7, ch. 2013-232.

Note.—Former s. 57.11.



682.03 - Proceedings to compel and to stay arbitration.

682.03 Proceedings to compel and to stay arbitration.—

(1) On motion of a person showing an agreement to arbitrate and alleging another person’s refusal to arbitrate pursuant to the agreement:

(a) If the refusing party does not appear or does not oppose the motion, the court shall order the parties to arbitrate.

(b) If the refusing party opposes the motion, the court shall proceed summarily to decide the issue and order the parties to arbitrate unless it finds that there is no enforceable agreement to arbitrate.

(2) On motion of a person alleging that an arbitration proceeding has been initiated or threatened but that there is no agreement to arbitrate, the court shall proceed summarily to decide the issue. If the court finds that there is an enforceable agreement to arbitrate, it shall order the parties to arbitrate.

(3) If the court finds that there is no enforceable agreement to arbitrate, it may not order the parties to arbitrate pursuant to subsection (1) or subsection (2).

(4) The court may not refuse to order arbitration because the claim subject to arbitration lacks merit or grounds for the claim have not been established.

(5) If a proceeding involving a claim referable to arbitration under an alleged agreement to arbitrate is pending in court, a motion under this section must be made in that court. Otherwise, a motion under this section may be made in any court as provided in s. 682.19.

(6) If a party makes a motion to the court to order arbitration, the court on just terms shall stay any judicial proceeding that involves a claim alleged to be subject to the arbitration until the court renders a final decision under this section.

(7) If the court orders arbitration, the court on just terms shall stay any judicial proceeding that involves a claim subject to the arbitration. If a claim subject to the arbitration is severable, the court may limit the stay to that claim.

History.—s. 2, ch. 57-402; s. 12, ch. 67-254; s. 8, ch. 2013-232.

Note.—Former s. 57.12.



682.031 - Provisional remedies.

682.031 Provisional remedies.—

(1) Before an arbitrator is appointed and is authorized and able to act, the court, upon motion of a party to an arbitration proceeding and for good cause shown, may enter an order for provisional remedies to protect the effectiveness of the arbitration proceeding to the same extent and under the same conditions as if the controversy were the subject of a civil action.

(2) After an arbitrator is appointed and is authorized and able to act:

(a) The arbitrator may issue such orders for provisional remedies, including interim awards, as the arbitrator finds necessary to protect the effectiveness of the arbitration proceeding and to promote the fair and expeditious resolution of the controversy, to the same extent and under the same conditions as if the controversy were the subject of a civil action.

(b) A party to an arbitration proceeding may move the court for a provisional remedy only if the matter is urgent and the arbitrator is not able to act timely or the arbitrator cannot provide an adequate remedy.

(3) A party does not waive a right of arbitration by making a motion under this section.

(4) If an arbitrator awards a provisional remedy for injunctive or equitable relief, the arbitrator shall state in the award the factual findings and legal basis for the award.

(5) A party may seek to confirm or vacate a provisional remedy award for injunctive or equitable relief under s. 682.081.

History.—s. 9, ch. 2013-232.



682.032 - Initiation of arbitration.

682.032 Initiation of arbitration.—

(1) A person initiates an arbitration proceeding by giving notice in a record to the other parties to the agreement to arbitrate in the agreed manner between the parties or, in the absence of agreement, by certified or registered mail, return receipt requested and obtained, or by service as authorized for the commencement of a civil action. The notice must describe the nature of the controversy and the remedy sought.

(2) Unless a person objects for lack or insufficiency of notice under s. 682.06(3) not later than the beginning of the arbitration hearing, the person by appearing at the hearing waives any objection to lack of or insufficiency of notice.

History.—s. 10, ch. 2013-232.



682.033 - Consolidation of separate arbitration proceedings.

682.033 Consolidation of separate arbitration proceedings.—

(1) Except as otherwise provided in subsection (3), upon motion of a party to an agreement to arbitrate or to an arbitration proceeding, the court may order consolidation of separate arbitration proceedings as to all or some of the claims if:

(a) There are separate agreements to arbitrate or separate arbitration proceedings between the same persons or one of them is a party to a separate agreement to arbitrate or a separate arbitration proceeding with a third person;

(b) The claims subject to the agreements to arbitrate arise in substantial part from the same transaction or series of related transactions;

(c) The existence of a common issue of law or fact creates the possibility of conflicting decisions in the separate arbitration proceedings; and

(d) Prejudice resulting from a failure to consolidate is not outweighed by the risk of undue delay or prejudice to the rights of or hardship to parties opposing consolidation.

(2) The court may order consolidation of separate arbitration proceedings as to some claims and allow other claims to be resolved in separate arbitration proceedings.

(3) The court may not order consolidation of the claims of a party to an agreement to arbitrate if the agreement prohibits consolidation. Nothing in this section is intended or shall be construed to affect commencing, maintaining, or certifying a claim or defense on behalf of a class or as a class action.

History.—s. 11, ch. 2013-232.



682.04 - Appointment of arbitrators by court.

682.04 Appointment of arbitrators by court.—

(1) If the parties to an agreement to arbitrate agree on a method for appointing arbitrators, this method must be followed, unless the method fails.

(2) The court, on motion of a party to an arbitration agreement, shall appoint one or more arbitrators, if:

(a) The parties have not agreed on a method;

(b) The agreed method fails;

(c) One or more of the parties failed to respond to the demand for arbitration; or

(d) An arbitrator fails to act and a successor has not been appointed.

(3) An arbitrator so appointed has all the powers of an arbitrator designated in the agreement to arbitrate appointed pursuant to the agreed method.

(4) An individual who has a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party may not serve as an arbitrator required by an agreement to be neutral.

History.—s. 3, ch. 57-402; s. 12, ch. 67-254; s. 724, ch. 97-102; s. 12, ch. 2013-232.

Note.—Former s. 57.13.



682.041 - Disclosure by arbitrator.

682.041 Disclosure by arbitrator.—

(1) Before accepting appointment, an individual who is requested to serve as an arbitrator, after making a reasonable inquiry, shall disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators any known facts that a reasonable person would consider likely to affect the person’s impartiality as an arbitrator in the arbitration proceeding, including:

(a) A financial or personal interest in the outcome of the arbitration proceeding.

(b) An existing or past relationship with any of the parties to the agreement to arbitrate or the arbitration proceeding, their counsel or representative, a witness, or another arbitrator.

(2) An arbitrator has a continuing obligation to disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators any facts that the arbitrator learns after accepting appointment that a reasonable person would consider likely to affect the impartiality of the arbitrator.

(3) If an arbitrator discloses a fact required by subsection (1) or subsection (2) to be disclosed and a party timely objects to the appointment or continued service of the arbitrator based upon the fact disclosed, the objection may be a ground under s. 682.13(1)(b) for vacating an award made by the arbitrator.

(4) If the arbitrator did not disclose a fact as required by subsection (1) or subsection (2), upon timely objection by a party, the court may vacate an award under s. 682.13(1)(b).

(5) An arbitrator appointed as a neutral arbitrator who does not disclose a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party is presumed to act with evident partiality under s. 682.13(1)(b).

(6) If the parties to an arbitration proceeding agree to the procedures of an arbitration organization or any other procedures for challenges to arbitrators before an award is made, substantial compliance with those procedures is a condition precedent to a motion to vacate an award on that ground under s. 682.13(1)(b).

History.—s. 13, ch. 2013-232.



682.05 - Majority action by arbitrators.

682.05 Majority action by arbitrators.—If there is more than one arbitrator, the powers of an arbitrator must be exercised by a majority of the arbitrators, but all of the arbitrators shall conduct the hearing under s. 682.06(3).

History.—s. 4, ch. 57-402; s. 12, ch. 67-254; s. 14, ch. 2013-232.

Note.—Former s. 57.14.



682.051 - Immunity of arbitrator; competency to testify; attorney fees and costs.

682.051 Immunity of arbitrator; competency to testify; attorney fees and costs.—

(1) An arbitrator or an arbitration organization acting in that capacity is immune from civil liability to the same extent as a judge of a court of this state acting in a judicial capacity.

(2) The immunity afforded under this section supplements any immunity under other law.

(3) The failure of an arbitrator to make a disclosure required by s. 682.041 does not cause any loss of immunity under this section.

(4) In a judicial, administrative, or similar proceeding, an arbitrator or representative of an arbitration organization is not competent to testify, and may not be required to produce records as to any statement, conduct, decision, or ruling occurring during the arbitration proceeding, to the same extent as a judge of a court of this state acting in a judicial capacity. This subsection does not apply:

(a) To the extent necessary to determine the claim of an arbitrator, arbitration organization, or representative of the arbitration organization against a party to the arbitration proceeding; or

(b) To a hearing on a motion to vacate an award under s. 682.13(1)(a) or (b) if the movant establishes prima facie that a ground for vacating the award exists.

(5) If a person commences a civil action against an arbitrator, arbitration organization, or representative of an arbitration organization arising from the services of the arbitrator, organization, or representative or if a person seeks to compel an arbitrator or a representative of an arbitration organization to testify or produce records in violation of subsection (4), and the court decides that the arbitrator, arbitration organization, or representative of an arbitration organization is immune from civil liability or that the arbitrator or representative of the organization is not competent to testify, the court shall award to the arbitrator, organization, or representative reasonable attorney fees and other reasonable expenses of litigation.

History.—s. 15, ch. 2013-232.



682.06 - Hearing.

682.06 Hearing.—

(1) An arbitrator may conduct an arbitration in such manner as the arbitrator considers appropriate for a fair and expeditious disposition of the proceeding. The arbitrator’s authority includes the power to hold conferences with the parties to the arbitration proceeding before the hearing and, among other matters, determine the admissibility, relevance, materiality, and weight of any evidence.

(2) An arbitrator may decide a request for summary disposition of a claim or particular issue:

(a) If all interested parties agree; or

(b) Upon request of one party to the arbitration proceeding, if that party gives notice to all other parties to the proceeding and the other parties have a reasonable opportunity to respond.

(3) If an arbitrator orders a hearing, the arbitrator shall set a time and place and give notice of the hearing not less than 5 days before the hearing begins. Unless a party to the arbitration proceeding makes an objection to lack or insufficiency of notice not later than the beginning of the hearing, the party’s appearance at the hearing waives the objection. Upon request of a party to the arbitration proceeding and for good cause shown, or upon the arbitrator’s own initiative, the arbitrator may adjourn the hearing from time to time as necessary, but may not postpone the hearing to a time later than that fixed by the agreement to arbitrate for making the award unless the parties to the arbitration proceeding consent to a later date. The arbitrator may hear and decide the controversy upon the evidence produced although a party who was duly notified of the arbitration proceeding did not appear. The court, on request, may direct the arbitrator to conduct the hearing promptly and render a timely decision.

(4) At a hearing under subsection (3), a party to the arbitration proceeding has a right to be heard, to present evidence material to the controversy, and to cross-examine witnesses appearing at the hearing.

(5) If an arbitrator ceases or is unable to act during the arbitration proceeding, a replacement arbitrator must be appointed in accordance with s. 682.04 to continue the proceeding and to resolve the controversy.

History.—s. 5, ch. 57-402; s. 12, ch. 67-254; s. 725, ch. 97-102; s. 16, ch. 2013-232.

Note.—Former s. 57.15.



682.07 - Representation by attorney.

682.07 Representation by attorney.—A party has the right to be represented by an attorney at any arbitration proceeding or hearing under this law.

History.—s. 6, ch. 57-402; s. 12, ch. 67-254; s. 17, ch. 2013-232.

Note.—Former s. 57.16.



682.08 - Witnesses, subpoenas, depositions.

682.08 Witnesses, subpoenas, depositions.—

(1) An arbitrator may issue a subpoena for the attendance of a witness and for the production of records and other evidence at any hearing and may administer oaths. A subpoena must be served in the manner for service of subpoenas in a civil action and, upon motion to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner for enforcement of subpoenas in a civil action.

(2) In order to make the proceedings fair, expeditious, and cost effective, upon request of a party to, or a witness in, an arbitration proceeding, an arbitrator may permit a deposition of any witness to be taken for use as evidence at the hearing, including a witness who cannot be subpoenaed for or is unable to attend a hearing. The arbitrator shall determine the conditions under which the deposition is taken.

(3) An arbitrator may permit such discovery as the arbitrator decides is appropriate in the circumstances, taking into account the needs of the parties to the arbitration proceeding and other affected persons and the desirability of making the proceeding fair, expeditious, and cost effective.

(4) If an arbitrator permits discovery under subsection (3), the arbitrator may order a party to the arbitration proceeding to comply with the arbitrator’s discovery-related orders, issue subpoenas for the attendance of a witness and for the production of records and other evidence at a discovery proceeding, and take action against a noncomplying party to the extent a court could if the controversy were the subject of a civil action in this state.

(5) An arbitrator may issue a protective order to prevent the disclosure of privileged information, confidential information, trade secrets, and other information protected from disclosure to the extent a court could if the controversy were the subject of a civil action in this state.

(6) All laws compelling a person under subpoena to testify and all fees for attending a judicial proceeding, a deposition, or a discovery proceeding as a witness apply to an arbitration proceeding as if the controversy were the subject of a civil action in this state.

(7) The court may enforce a subpoena or discovery-related order for the attendance of a witness within this state and for the production of records and other evidence issued by an arbitrator in connection with an arbitration proceeding in another state upon conditions determined by the court so as to make the arbitration proceeding fair, expeditious, and cost effective. A subpoena or discovery-related order issued by an arbitrator in another state must be served in the manner provided by law for service of subpoenas in a civil action in this state and, upon motion to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner provided by law for enforcement of subpoenas in a civil action in this state.

(8) Fees for attendance as a witness shall be the same as for a witness in the circuit court.

History.—s. 7, ch. 57-402; s. 12, ch. 67-254; s. 726, ch. 97-102; s. 18, ch. 2013-232.

Note.—Former s. 57.17.



682.081 - Judicial enforcement of preaward ruling by arbitrator.

682.081 Judicial enforcement of preaward ruling by arbitrator.—

(1) Except as provided in subsection (2), if an arbitrator makes a preaward ruling in favor of a party to the arbitration proceeding, the party may request that the arbitrator incorporate the ruling into an award under s. 682.12. A prevailing party may make a motion to the court for an expedited order to confirm the award under s. 682.12, in which case the court shall summarily decide the motion. The court shall issue an order to confirm the award unless the court vacates, modifies, or corrects the award under s. 682.13 or s. 682.14.

(2) A party to a provisional remedy award for injunctive or equitable relief may make a motion to the court seeking to confirm or vacate the provisional remedy award.

(a) The court shall confirm a provisional remedy award for injunctive or equitable relief if the award satisfies the legal standards for awarding a party injunctive or equitable relief.

(b) The court shall vacate a provisional remedy award for injunctive or equitable relief which fails to satisfy the legal standards for awarding a party injunctive or equitable relief.

History.—s. 19, ch. 2013-232.



682.09 - Award.

682.09 Award.—

(1) An arbitrator shall make a record of an award. The record must be signed or otherwise authenticated by any arbitrator who concurs with the award. The arbitrator or the arbitration organization shall give notice of the award, including a copy of the award, to each party to the arbitration proceeding.

(2) An award must be made within the time specified by the agreement to arbitrate or, if not specified therein, within the time ordered by the court. The court may extend, or the parties to the arbitration proceeding may agree in a record to extend, the time. The court or the parties may do so within or after the time specified or ordered. A party waives any objection that an award was not timely made unless the party gives notice of the objection to the arbitrator before receiving notice of the award.

History.—s. 8, ch. 57-402; s. 12, ch. 67-254; s. 727, ch. 97-102; s. 20, ch. 2013-232.

Note.—Former s. 57.18.



682.10 - Change of award by arbitrators.

682.10 Change of award by arbitrators.—

(1) On motion to an arbitrator by a party to an arbitration proceeding, the arbitrator may modify or correct an award:

(a) Upon a ground stated in s. 682.14(1)(a) or (c);

(b) Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(c) To clarify the award.

(2) A motion under subsection (1) must be made and notice given to all parties within 20 days after the movant receives notice of the award.

(3) A party to the arbitration proceeding must give notice of any objection to the motion within 10 days after receipt of the notice.

(4) If a motion to the court is pending under s. 682.12, s. 682.13, or s. 682.14, the court may submit the claim to the arbitrator to consider whether to modify or correct the award:

(a) Upon a ground stated in s. 682.14(1)(a) or (c);

(b) Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(c) To clarify the award.

(5) An award modified or corrected pursuant to this section is subject to ss. 682.09(1), 682.12, 682.13, and 682.14.

History.—s. 9, ch. 57-402; s. 12, ch. 67-254; s. 728, ch. 97-102; s. 21, ch. 2013-232.

Note.—Former s. 57.19.



682.11 - Remedies; fees and expenses of arbitration proceeding.

682.11 Remedies; fees and expenses of arbitration proceeding.—

(1) An arbitrator may award punitive damages or other exemplary relief if such an award is authorized by law in a civil action involving the same claim and the evidence produced at the hearing justifies the award under the legal standards otherwise applicable to the claim.

(2) An arbitrator may award reasonable attorney fees and other reasonable expenses of arbitration if such an award is authorized by law in a civil action involving the same claim or by the agreement of the parties to the arbitration proceeding.

(3) As to all remedies other than those authorized by subsections (1) and (2), an arbitrator may order such remedies as the arbitrator considers just and appropriate under the circumstances of the arbitration proceeding. The fact that such a remedy could not or would not be granted by the court is not a ground for refusing to confirm an award under s. 682.12 or for vacating an award under s. 682.13.

(4) An arbitrator’s expenses and fees, together with other expenses, must be paid as provided in the award.

(5) If an arbitrator awards punitive damages or other exemplary relief under subsection (1), the arbitrator shall specify in the award the basis in fact justifying and the basis in law authorizing the award and state separately the amount of the punitive damages or other exemplary relief.

History.—s. 10, ch. 57-402; s. 12, ch. 67-254; s. 22, ch. 2013-232.

Note.—Former s. 57.20.



682.12 - Confirmation of an award.

682.12 Confirmation of an award.—After a party to an arbitration proceeding receives notice of an award, the party may make a motion to the court for an order confirming the award at which time the court shall issue a confirming order unless the award is modified or corrected pursuant to s. 682.10 or s. 682.14 or is vacated pursuant to s. 682.13.

History.—s. 11, ch. 57-402; s. 12, ch. 67-254; s. 23, ch. 2013-232.

Note.—Former s. 57.21.



682.13 - Vacating an award.

682.13 Vacating an award.—

(1) Upon motion of a party to an arbitration proceeding, the court shall vacate an arbitration award if:

(a) The award was procured by corruption, fraud, or other undue means;

(b) There was:

1. Evident partiality by an arbitrator appointed as a neutral arbitrator;

2. Corruption by an arbitrator; or

3. Misconduct by an arbitrator prejudicing the rights of a party to the arbitration proceeding;

(c) An arbitrator refused to postpone the hearing upon showing of sufficient cause for postponement, refused to hear evidence material to the controversy, or otherwise conducted the hearing contrary to s. 682.06, so as to prejudice substantially the rights of a party to the arbitration proceeding;

(d) An arbitrator exceeded the arbitrator’s powers;

(e) There was no agreement to arbitrate, unless the person participated in the arbitration proceeding without raising the objection under s. 682.06(3) not later than the beginning of the arbitration hearing; or

(f) The arbitration was conducted without proper notice of the initiation of an arbitration as required in s. 682.032 so as to prejudice substantially the rights of a party to the arbitration proceeding.

(2) A motion under this section must be filed within 90 days after the movant receives notice of the award pursuant to s. 682.09 or within 90 days after the movant receives notice of a modified or corrected award pursuant to s. 682.10, unless the movant alleges that the award was procured by corruption, fraud, or other undue means, in which case the motion must be made within 90 days after the ground is known or by the exercise of reasonable care would have been known by the movant.

(3) If the court vacates an award on a ground other than that set forth in paragraph (1)(e), it may order a rehearing. If the award is vacated on a ground stated in paragraph (1)(a) or paragraph (1)(b), the rehearing must be before a new arbitrator. If the award is vacated on a ground stated in paragraph (1)(c), paragraph (1)(d), or paragraph (1)(f), the rehearing may be before the arbitrator who made the award or the arbitrator’s successor. The arbitrator must render the decision in the rehearing within the same time as that provided in s. 682.09(2) for an award.

(4) If a motion to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.

History.—s. 12, ch. 57-402; s. 12, ch. 67-254; s. 729, ch. 97-102; s. 24, ch. 2013-232.

Note.—Former s. 57.22.



682.14 - Modification or correction of award.

682.14 Modification or correction of award.—

(1) Upon motion made within 90 days after the movant receives notice of the award pursuant to s. 682.09 or within 90 days after the movant receives notice of a modified or corrected award pursuant to s. 682.10, the court shall modify or correct the award if:

(a) There is an evident miscalculation of figures or an evident mistake in the description of any person, thing, or property referred to in the award.

(b) The arbitrators have awarded upon a matter not submitted in the arbitration and the award may be corrected without affecting the merits of the decision upon the issues submitted.

(c) The award is imperfect as a matter of form, not affecting the merits of the controversy.

(2) If the motion is granted, the court shall modify and correct the award and confirm the award as so modified and corrected. Otherwise, unless a motion to vacate the award under s. 682.13 is pending, the court shall confirm the award as made.

(3) A motion to modify or correct an award may be joined in the alternative with a motion to vacate the award under s. 682.13.

History.—s. 13, ch. 57-402; s. 12, ch. 67-254; s. 730, ch. 97-102; s. 25, ch. 2013-232.

Note.—Former s. 57.23.



682.15 - Judgment or decree on award.

682.15 Judgment or decree on award.—

(1) Upon granting an order confirming, vacating without directing a rehearing, modifying, or correcting an award, the court shall enter a judgment in conformity therewith. The judgment may be recorded, docketed, and enforced as any other judgment in a civil action.

(2) A court may allow reasonable costs of the motion and subsequent judicial proceedings.

(3) On motion of a prevailing party to a contested judicial proceeding under s. 682.12, s. 682.13, or s. 682.14, the court may add reasonable attorney fees and other reasonable expenses of litigation incurred in a judicial proceeding after the award is made to a judgment confirming, vacating without directing a rehearing, modifying, or correcting an award.

History.—s. 14, ch. 57-402; s. 12, ch. 67-254; s. 26, ch. 2013-232.

Note.—Former s. 57.24.



682.181 - Jurisdiction.

682.181 Jurisdiction.—

(1) A court of this state having jurisdiction over the controversy and the parties may enforce an agreement to arbitrate.

(2) An agreement to arbitrate providing for arbitration in this state confers exclusive jurisdiction on the court to enter judgment on an award under this chapter.

History.—s. 30, ch. 2013-232.



682.19 - Venue.

682.19 Venue.—A petition pursuant to s. 682.015 must be filed in the court of the county in which the agreement to arbitrate specifies the arbitration hearing is to be held or, if the hearing has been held, in the court of the county in which it was held. Otherwise, the petition may be made in the court of any county in which an adverse party resides or has a place of business or, if no adverse party has a residence or place of business in this state, in the court of any county in this state. All subsequent petitions must be made in the court hearing the initial petition unless the court otherwise directs.

History.—s. 18, ch. 57-402; s. 12, ch. 67-254; s. 731, ch. 97-102; s. 31, ch. 2013-232.

Note.—Former s. 57.28.



682.20 - Appeals.

682.20 Appeals.—

(1) An appeal may be taken from:

(a) An order denying a motion to compel arbitration made under s. 682.03.

(b) An order granting a motion to stay arbitration pursuant to s. 682.03(2)-(4).

(c) An order confirming an award.

(d) An order denying confirmation of an award unless the court has entered an order under s. 682.10(4) or s. 682.13. All other orders denying confirmation of an award are final orders.

(e) An order modifying or correcting an award.

(f) An order vacating an award without directing a rehearing.

(g) A judgment or decree entered pursuant to this chapter.

(2) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.

History.—s. 19, ch. 57-402; s. 12, ch. 67-254; s. 32, ch. 2013-232.

Note.—Former s. 57.29.



682.23 - Relationship to Electronic Signatures in Global and National Commerce Act.

682.23 Relationship to Electronic Signatures in Global and National Commerce Act.—The provisions of this chapter governing the legal effect, validity, and enforceability of electronic records or electronic signatures and of contracts performed with the use of such records or signatures conform to the requirements of s. 102 of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. s. 7002.

History.—s. 35, ch. 2013-232.



682.25 - Disputes excluded.

682.25 Disputes excluded.—This chapter does not apply to any dispute involving child custody, visitation, or child support.

History.—s. 36, ch. 2013-232.






Chapter 683 - LEGAL HOLIDAYS; SPECIAL OBSERVANCES

683.01 - Legal holidays.

683.01 Legal holidays.—

(1) The legal holidays, which are also public holidays, are the following:

(a) Sunday, the first day of each week.

(b) New Year’s Day, January 1.

(c) Birthday of Martin Luther King, Jr., January 15.

(d) Birthday of Robert E. Lee, January 19.

(e) Lincoln’s Birthday, February 12.

(f) Susan B. Anthony’s Birthday, February 15.

(g) Washington’s Birthday, the third Monday in February.

(h) Good Friday.

(i) Pascua Florida Day, April 2.

(j) Confederate Memorial Day, April 26.

(k) Memorial Day, the last Monday in May.

(l) Birthday of Jefferson Davis, June 3.

(m) Flag Day, June 14.

(n) Independence Day, July 4.

(o) Labor Day, the first Monday in September.

(p) Columbus Day and Farmers’ Day, the second Monday in October.

(q) Veterans’ Day, November 11.

(r) General Election Day.

(s) Thanksgiving Day, the fourth Thursday in November.

(t) Christmas Day, December 25.

(u) Shrove Tuesday, sometimes also known as “Mardi Gras,” in counties where carnival associations are organized for the purpose of celebrating the same.

(2) Whenever any legal holiday shall fall upon a Sunday, the Monday next following shall be deemed a public holiday for all and any of the purposes aforesaid.

History.—RS 2315, 2316; s. 1, ch. 4198, 1893; s. 1, ch. 4487, 1895; s. 1, ch. 4488, 1895; s. 1, ch. 5275, 1903; s. 1, ch. 5392, 1905; GS 3102; s. 1, ch. 6872, 1915; RGS 4846; CGL 6932; s. 1, ch. 16067, 1933; s. 1, ch. 20250, 1941; s. 1, ch. 20525, 1941; s. 1, ch. 22610, 1945; s. 1, ch. 29926, 1955; s. 1, ch. 69-24; s. 1, ch. 73-44; s. 1, ch. 75-158; s. 1, ch. 77-423; s. 1, ch. 78-30; s. 1, ch. 78-298; s. 1, ch. 90-59.



683.02 - Meaning of term “legal holidays” as used in contracts.

683.02 Meaning of term “legal holidays” as used in contracts.—Whenever, in contracts to be performed in the state, reference is made to “legal holidays,” the term shall be understood to include those holidays designated in s. 683.01 and such others as may be designated by law.

History.—s. 1, ch. 5392, 1905; s. 1, ch. 6872, 1915; RGS 4847; CGL 6933; s. 2, ch. 16067, 1933; s. 2, ch. 29926, 1955; s. 2, ch. 69-24.



683.04 - Arbor Day.

683.04 Arbor Day.—The third Friday in January of each year is hereby designated as “Arbor Day” in the state.

History.—s. 1, ch. 22538, 1945.



683.05 - Pan-American Day.

683.05 Pan-American Day.—

(1) The Governor shall proclaim April 14 of each year to be “Pan-American Day,” which day shall be suitably observed in the public schools of the state as a day honoring the republics of Latin America, and which day shall otherwise be suitably observed by such public exercises in the State Capitol and elsewhere as the Governor may designate. If April 14 shall fall on a day which is not a school day, “Pan-American Day” shall be observed in the schools on the school day next preceding or on such preceding day as may be designated by local school authorities.

(2) The purpose of the law is to establish a day on which the mutually friendly relationship between the state and the Pan-American Republics will be recognized and perpetuated.

History.—ss. 1, 2, ch. 22975, 1945.



683.06 - Pascua Florida Day.

683.06 Pascua Florida Day.—

(1) April 2 of each year is hereby designated as “Florida State Day.” The day to be known as “Pascua Florida Day.”

(2) The Governor may annually issue a proclamation designating April 2 as said State Day and designating the week of March 27 to April 2 as “Pascua Florida Week” and calling upon public schools and citizens of Florida to observe the same as a patriotic occasion.

History.—ss. 1, 2, ch. 28063, 1953; s. 2, ch. 77-423.



683.08 - Gasparilla Day, legal holiday in Hillsborough County.

683.08 Gasparilla Day, legal holiday in Hillsborough County.—The day known and designated as “Gasparilla Day” in Hillsborough County shall be a legal holiday within said county, and all city, county, and state offices, and banking institutions may remain closed on Gasparilla Day.

History.—s. 1, ch. 63-419.



683.09 - DeSoto Day, legal holiday in Manatee County.

683.09 DeSoto Day, legal holiday in Manatee County.—The last Friday of DeSoto Week every year shall be known as “DeSoto Day” and shall be a legal holiday in Manatee County, and all city, county, and state offices and banking institutions may remain closed on DeSoto Day.

History.—s. 1, ch. 69-258; s. 1, ch. 69-289.



683.10 - Grandparents’ and Family Caregivers’ Day.

683.10 Grandparents’ and Family Caregivers’ Day.—

(1) The first Sunday after Labor Day of each year is designated “Grandparents’ and Family Caregivers’ Day.”

(2) The Governor may issue annually a proclamation designating the first Sunday after Labor Day as Grandparents’ and Family Caregivers’ Day and calling upon public schools and citizens of the state to observe the occasion.

History.—s. 1, ch. 71-188; s. 15, ch. 2009-43.



683.11 - Law Enforcement Appreciation Month.

683.11 Law Enforcement Appreciation Month.—

(1) The month of May of each year is hereby designated “Law Enforcement Appreciation Month.”

(2) The Governor and the mayor of each municipality may issue annually a proclamation designating the month of May as “Law Enforcement Appreciation Month” and urging all civic, fraternal, and religious organizations and public and private educational institutions to recognize and observe this occasion through appropriate programs, meetings, services, or celebrations in which state, county, and local law enforcement officers are invited to participate.

History.—s. 1, ch. 72-322.



683.115 - Law Enforcement Memorial Day.

683.115 Law Enforcement Memorial Day.—

(1) May 15 of each year is hereby designated as “Law Enforcement Memorial Day.”

(2) The Governor may issue annually a proclamation declaring May 15 to be a day of mourning throughout the state.

History.—s. 1, ch. 78-46.



683.12 - Parade Day, Hillsborough County.

683.12 Parade Day, Hillsborough County.—The day known and designated as “Parade Day” of the Hillsborough County Fair and Plant City Strawberry Festival in Hillsborough County shall be a legal holiday within said county, and all city and county offices and banking institutions may remain closed on Parade Day of the Hillsborough County Fair and Plant City Strawberry Festival.

History.—s. 1, ch. 73-160.



683.13 - State observance of national day of mourning.

683.13 State observance of national day of mourning.—Observance by the state of any day of mourning, as proclaimed by the Governor in response to the designation of a national day of mourning by the President of the United States, may be by declaring that the following Sunday shall be observed as the day of mourning.

History.—s. 1, ch. 74-16.



683.14 - Patriots’ Day.

683.14 Patriots’ Day.—Patriots’ Day is hereby recognized by the Florida Legislature as one of great historical significance. Public officials, schools, private organizations, and all citizens are encouraged to commemorate Patriots’ Day on April 19 of each year.

History.—s. 1, ch. 76-198.



683.145 - I Am An American Day.

683.145 I Am An American Day.—The third Sunday in October of each year is hereby designated as “I Am An American Day.”

History.—s. 1, ch. 87-410.



683.146 - Purple Heart Day.

683.146 Purple Heart Day.—

(1) August 7 of each year is designated as “Purple Heart Day.”

(2) The Governor may annually issue a proclamation designating August 7 as “Purple Heart Day.” Public officials, schools, private organizations, and all residents of the state are encouraged to commemorate Purple Heart Day and honor those wounded or killed while serving in any branch of the United States Armed Services.

History.—s. 15, ch. 2012-159; s. 2, ch. 2012-199.



683.15 - Teacher’s Day.

683.15 Teacher’s Day.—

(1) The third Friday in May of each year is designated as Teacher’s Day.

(2) The Governor may issue annually a proclamation designating the third Friday in May as Teacher’s Day and calling upon public schools and citizens of the state to observe the occasion.

History.—s. 1, ch. 78-203.



683.16 - Retired Teachers’ Day.

683.16 Retired Teachers’ Day.—

(1) The Sunday commencing the third week of November of each year is hereby designated as “Retired Teachers’ Day.”

(2) The Governor may issue annually a proclamation designating the Sunday commencing the third week of November of each year as Retired Teachers’ Day and calling upon public schools and citizens of the state to observe the occasion and to take the opportunity to honor the retired teachers of the state.

History.—s. 1, ch. 81-16.



683.17 - Parents’ and Children’s Day.

683.17 Parents’ and Children’s Day.—The first Sunday in April of each year is designated as Parents’ and Children’s Day. On this day local communities and families, together with public officials, schools, private organizations, and all citizens, are encouraged to celebrate the lives and blessings of Florida’s children with love, respect, gratitude, and encouragement; to acknowledge our children as the resource giving our state the greatest hope of future excellence; to listen to children and reaffirm our shared commitment to help them develop their unique qualities, strengths, and potential, resulting in greater productive capacity and enlightened citizenship; and to observe this day with appropriate activities, ceremonies, public awareness materials, and programs. All citizens of the state are encouraged to wear a white ribbon on Parents’ and Children’s Day which shall indicate that our children are considered to be special gifts and are valued for their part in the circle of life.

History.—s. 1, ch. 88-114; s. 1, ch. 2002-10.



683.18 - Save the Florida Panther Day.

683.18 Save the Florida Panther Day.—

(1) The third Saturday of March of each year is designated as “Save the Florida Panther Day.”

(2) The Governor may issue annually a proclamation designating the third Saturday of March as Save the Florida Panther Day and calling upon public schools and citizens of the state to observe the occasion.

History.—s. 1, ch. 90-58.



683.185 - Everglades Day.

683.185 Everglades Day.—April 7 of each year is designated as “Everglades Day.”

History.—s. 1, ch. 2012-47.



683.19 - Rosh Hashanah, Yom Kippur, and Good Friday; designation as legal holiday by chief circuit judges.

683.19 Rosh Hashanah, Yom Kippur, and Good Friday; designation as legal holiday by chief circuit judges.—The chief judge of any judicial circuit is authorized to designate Rosh Hashanah, Yom Kippur, and Good Friday as legal holidays for the courts within the judicial circuit. If the holidays are so designated, the courts in the judicial circuit may remain closed on Rosh Hashanah, Yom Kippur, and Good Friday and those days will be holidays for persons employed by the courts.

History.—s. 4, ch. 90-269; s. 4, ch. 93-161.



683.195 - Florida Jewish History Month.

683.195 Florida Jewish History Month.—

(1) The month of January of each year is designated as “Florida Jewish History Month.”

(2) The Governor may issue a proclamation annually designating the month of January as “Florida Jewish History Month” and calling upon the citizens of the state to observe the occasion.

History.—s. 1, ch. 2003-7.



683.21 - Juneteenth Day.

683.21 Juneteenth Day.—

(1) June 19th of each year is hereby designated “Juneteenth Day” to commemorate the traditional observance of the day the slaves in Florida were notified of the Emancipation Proclamation.

(2) The Governor may issue annually a proclamation designating June 19th as Juneteenth Day and calling on public officials, schools, private organizations, and all citizens to honor the historic significance of the day.

History.—s. 1, ch. 91-252.



683.22 - Law Day and Law Week.

683.22 Law Day and Law Week.—

(1) May 1 of each year is designated as “Law Day,” and the week starting with the Sunday preceding May 1 is proclaimed “Law Week” in Florida. If May 1 falls on a Sunday, Law Week begins on that day. During the week, all residents, schools, businesses, and clubs and the mass media are invited to commemorate the role of law in our lives. The theme to be celebrated will be determined by the Supreme Court of Florida and publicized and supported by the lawyers of Florida through The Florida Bar.

(2) The Governor may issue annually a proclamation celebrating these events, with a theme to be determined by the Supreme Court of Florida and supported by the lawyers of Florida through The Florida Bar.

History.—s. 1, ch. 98-23.



683.23 - Florida Missing Children’s Day.

683.23 Florida Missing Children’s Day.—The second Monday in September of each year is hereby designated as “Florida Missing Children’s Day” in remembrance of Florida’s past and present missing children and in recognition of our state’s continued efforts to protect the safety of children through prevention, education, and community involvement.

History.—s. 87, ch. 2000-139.



683.231 - Citizen support organization for Florida Missing Children’s Day.

683.231 Citizen support organization for Florida Missing Children’s Day.—

(1) The Department of Law Enforcement may establish a citizen support organization to provide assistance, funding, and promotional support for activities authorized for Florida Missing Children’s Day under s. 683.23.

(2) As used in this section, the term “citizen support organization” means an organization that is:

(a) A Florida corporation not for profit incorporated under chapter 617 and approved by the Department of State.

(b) Organized and operated to conduct programs and activities; raise funds; request and receive grants, gifts, and bequests of money; acquire, receive, hold, invest, and administer, in its own name, securities, funds, objects of value, or other property, either real or personal; and make expenditures to or for the direct or indirect benefit of the department in furtherance of Florida Missing Children’s Day.

(3) The citizen support organization is not a registered lobbyist within the meaning of s. 11.045.

(4) The citizen support organization is specifically authorized to collect and expend funds to be used for awards; public awareness and awards ceremonies, workshops, and other meetings, including distribution materials for public education and awareness; travel; Internet and web-hosting services; administrative costs, including personnel costs; costs of audits; and costs of facilities rental.

(5) The activities of the citizen support organization must be determined by the department to be consistent with the goals and mission of the department and in the best interests of the state and approved in writing by the department to operate for the direct or indirect benefit of the department. The approval shall be given in a letter of agreement from the department.

(6)(a) The department may fix and collect charges for the rental of facilities and properties managed by the department and may permit, without charge, appropriate use of administrative services, property, and facilities of the department by the citizen support organization, subject to this section. The use must be directly in keeping with the approved purposes of the citizen support organization and may not be made at times or places that would unreasonably interfere with opportunities for the public to use such facilities for established purposes. Any money received from rentals of facilities and properties managed by the department may be held in the Operating Trust Fund of the department or in a separate depository account in the name of the citizen support organization and subject to the provisions of the letter of agreement with the department. The letter of agreement must provide that any funds held in the separate depository account in the name of the citizen support organization must revert to the department if the citizen support organization is no longer approved by the department to operate in the best interests of the state.

(b) The department may adopt rules with which a citizen support organization must comply in order to use department administrative services, property, or facilities.

(c) The department may not permit the use of any administrative services, property, or facilities of the state by a citizen support organization that does not provide equal membership and employment opportunities to all persons regardless of race, color, religion, gender, age, or national origin.

(7) The citizen support organization shall provide for an independent annual financial audit in accordance with s. 215.981. Copies of the audit shall be provided to the department, the Office of Policy and Budget in the Executive Office of the Governor, and the Florida Cabinet.

(8) This section is repealed October 1, 2018, unless reviewed and saved from repeal by the Legislature.

History.—s. 10, ch. 2008-249; s. 24, ch. 2014-96.



683.24 - Florida Alzheimer’s Disease Day.

683.24 Florida Alzheimer’s Disease Day.—February 6th of each year is designated Florida Alzheimer’s Disease Day.

History.—s. 25, ch. 2000-163; s. 66, ch. 2000-318; s. 28, ch. 2000-367.



683.25 - Bill of Rights Day.

683.25 Bill of Rights Day.—

(1) December 15 of each year is designated as “Bill of Rights Day.”

(2) The Governor may issue annually a proclamation designating December 15 as “Bill of Rights Day” and calling upon all citizens of the state to observe the occasion.

History.—s. 1, ch. 2001-88.



683.26 - Ronald Reagan Day.

683.26 Ronald Reagan Day.—

(1) February 6 of each year is designated as “Ronald Reagan Day.”

(2) The Governor may issue annually a proclamation designating February 6 as “Ronald Reagan Day.” Public officials, schools, private organizations, and all citizens are encouraged to honor the legacy of opportunity and optimism left by America’s 40th President by commemorating Ronald Reagan Day on February 6 of each year.

History.—s. 1, ch. 2007-34.



683.325 - Homeless Persons’ Memorial Day.

683.325 Homeless Persons’ Memorial Day.—The Legislature designates December 21, the first day of winter and the longest night of the year as a Homeless Persons’ Memorial Day to bring attention to the tragedy of homelessness. The State Office on Homelessness, local homeless coalitions, and local governments are encouraged to sponsor events to promote awareness of the plight of the homeless and identify actions that individuals and organizations can take to address the problem of homelessness.

History.—s. 17, ch. 2001-98.



683.33 - Three Kings Day.

683.33 Three Kings Day.—

(1) January 6 of each year is designated as “Three Kings Day.”

(2) Local governments may annually issue a proclamation commemorating January 6 as “Three Kings Day” and recognize that many residents of the state celebrate the occasion as a time to be with their family and friends, attend services, exchange gifts, and celebrate their cultural heritage.

History.—s. 2, ch. 2007-34.



683.331 - Child Welfare Professionals Recognition Day.

683.331 Child Welfare Professionals Recognition Day.—Beginning in May 2008, the Legislature designates the second Monday in May as “Child Welfare Professionals Recognition Day” to recognize the efforts of all professionals who work with abused children and dysfunctional families. The Department of Children and Families, local governments, and other agencies are encouraged to sponsor events to promote awareness of the child welfare system and the personnel who work in the system.

History.—s. 1, ch. 2008-157; s. 282, ch. 2014-19.



683.332 - Ronshay Dugans Act.

683.332 Ronshay Dugans Act.—

(1) This section may be cited as the “Ronshay Dugans Act.”

(2) The first week of September is designated as “Drowsy Driving Prevention Week” in this state. During Drowsy Driving Prevention Week, the Department of Highway Safety and Motor Vehicles and the Department of Transportation are encouraged to educate the law enforcement community and the public about the relationship between fatigue and performance and the research showing fatigue to be as much of an impairment as alcohol and as dangerous while operating a motor vehicle.

History.—s. 48, ch. 2010-223.



683.333 - Foster Family Appreciation Week.

683.333 Foster Family Appreciation Week.—

(1) The second week of February of each year is designated as “Foster Family Appreciation Week” to recognize the enduring and invaluable contributions that foster parents provide to the children in their care and, thus, to the future of this state.

(2) The Department of Children and Families, local governments, and other agencies are encouraged to sponsor events to promote awareness of the contributions made by foster families to the vitality of the state.

History.—s. 1, ch. 2016-73.






Chapter 684 - INTERNATIONAL COMMERCIAL ARBITRATION

684.0001 - Short title.

684.0001 Short title.—This chapter may be cited as the “Florida International Commercial Arbitration Act.”

History.—s. 2, ch. 2010-60.



684.0002 - Scope of application.

684.0002 Scope of application.—

(1) This chapter applies to international commercial arbitration, subject to any agreement in force between the United States of America and any other country or countries.

(2) This chapter, except ss. 684.0009, 684.001, 684.0026, 684.0027, 684.0028, 684.0047, and 684.0048, applies only if the place of arbitration is in this state.

(3) An arbitration is international if:

(a) The parties to an arbitration agreement have, at the time of the conclusion of that agreement, their places of business in different countries; or

(b) One of the following places is situated outside the country in which the parties have their places of business:

1. The place of arbitration if determined in, or pursuant to, the arbitration agreement; or

2. Any place where a substantial part of the obligations of the commercial relationship are to be performed or the place with which the subject matter of the dispute is most closely connected; or

(c) The parties have expressly agreed that the subject matter of the arbitration agreement relates to more than one country.

(4) For the purposes of subsection (3):

(a) If a party has more than one place of business, the place of business is that which has the closest relationship to the arbitration agreement.

(b) If a party does not have a place of business, reference shall be made to his or her habitual residence.

(5) This chapter does not affect any law that may prohibit a matter from being resolved by arbitration or that specifies the manner in which a specific matter may be submitted or resolved by arbitration.

History.—s. 3, ch. 2010-60; s. 3, ch. 2013-164.



684.0003 - Definitions and rules of interpretation.

684.0003 Definitions and rules of interpretation.—

(1) As used in this chapter, the term:

(a) “Arbitral tribunal” means a sole arbitrator or panel of arbitrators.

(b) “Arbitration” means any arbitration, whether or not administered by a permanent arbitral institution.

(c) “Arbitration agreement” means an agreement by the parties to submit to arbitration all or certain disputes that have arisen or may arise between them in respect of a defined legal relationship, whether contractual or not.

(d) “Court” means a circuit court of this state.

(2) A provision of this chapter, except s. 684.0039, which leaves the parties free to determine a certain issue, includes the right of the parties to authorize a third party, including an institution, to make that determination.

(3) A provision of this chapter which refers to the fact that the parties have agreed or that they may agree to a procedure refers to an agreement of the parties. The agreement includes any arbitration rules referenced in that agreement.

(4) A provision of this chapter, other than in s. 684.0036(1) or s. 684.0043(2)(a), which refers to a claim also applies to a counterclaim, and a provision that refers to a defense also applies to a defense to such counterclaim.

History.—s. 4, ch. 2010-60; s. 4, ch. 2013-164.



684.0004 - International origin and general principles.

684.0004 International origin and general principles.—

(1) This chapter shall be interpreted with regard to its international origin and to the need to promote uniformity in its application and the observance of good faith.

(2) Questions concerning matters governed by this chapter which are not expressly settled pursuant to it shall be settled in conformity with the general principles on which this chapter is based.

History.—s. 5, ch. 2010-60.



684.0005 - Receipt of written communications.

684.0005 Receipt of written communications.—

(1) Unless otherwise agreed by the parties, a written communication is deemed to be received if it is delivered to the addressee personally or if it is delivered to the addressee’s place of business, habitual residence, or mailing address. If one of these locations cannot be found after a reasonable inquiry, the written communication is deemed to be received if it is sent to the addressee’s last known place of business, habitual residence, or mailing address by registered letter or any other means that provides a record of the attempt to deliver it. The communication is deemed to be received on the day it is delivered.

(2) This section does not apply to communications in court proceedings.

History.—s. 6, ch. 2010-60.



684.0006 - Waiver of right to object.

684.0006 Waiver of right to object.—A party waives its right to object if the party proceeds with the arbitration and fails to object without undue delay or within a provided time limit to:

(1) Noncompliance of any provision of this chapter from which the parties may derogate and have not derogated; or

(2) Noncompliance of any requirement under the arbitration agreement.

History.—s. 7, ch. 2010-60.



684.0007 - Extent of court intervention.

684.0007 Extent of court intervention.—In matters governed by this chapter, a court may not intervene except to the extent authorized by this chapter.

History.—s. 8, ch. 2010-60.



684.0008 - Court for certain functions of arbitration assistance and supervision.

684.0008 Court for certain functions of arbitration assistance and supervision.—The functions referenced in ss. 684.0012(3) and (4), 684.0014(3), 684.0015, 684.0017(3), and 684.0046(2) shall be performed by the circuit court in the county in which the seat of the arbitration is located.

History.—s. 9, ch. 2010-60.



684.0009 - Arbitration agreement and substantive claim before court.

684.0009 Arbitration agreement and substantive claim before court.—

(1) A court before which an action is brought in a matter that is the subject of an arbitration agreement shall, if a party so requests not later than when submitting its first statement on the substance of the dispute, refer the parties to arbitration unless it finds that the agreement is null and void, inoperative, or incapable of being performed.

(2) If an action described in subsection (1) has been brought, arbitral proceedings may nevertheless be commenced or continued, and an award may be made, while the issue is pending before the court.

History.—s. 10, ch. 2010-60.



684.001 - Arbitration agreement and interim measures by a court.

684.001 Arbitration agreement and interim measures by a court.—It is not incompatible with an arbitration agreement for a party to request from a court, before or during arbitral proceedings, an interim measure of protection and for a court to grant such a measure.

History.—s. 11, ch. 2010-60.



684.0011 - Number of arbitrators.

684.0011 Number of arbitrators.—

(1) The parties may determine the number of arbitrators.

(2) If the parties fail to determine the number of arbitrators, the number of arbitrators shall be three.

History.—s. 12, ch. 2010-60.



684.0012 - Appointment of arbitrators.

684.0012 Appointment of arbitrators.—

(1) A person is not precluded by reason of his or her nationality from acting as an arbitrator, unless otherwise agreed by the parties.

(2) The parties may agree on a procedure of appointing the arbitrator or arbitrators, subject to subsections (4) and (5).

(3) Failing such agreement:

(a) In an arbitration having three arbitrators, each party shall appoint one arbitrator, and the two arbitrators thus appointed shall appoint the third arbitrator. If a party fails to appoint the arbitrator within 30 days after receipt of a request to do so from the other party, or if the two arbitrators fail to agree on the third arbitrator within 30 days after their appointment, the appointment shall be made, upon request of a party, by the court specified in s. 684.0008.

(b) In an arbitration having a single arbitrator, if the parties are unable to agree on the arbitrator, the arbitrator shall be appointed, upon request of a party, by the court specified in s. 684.0008.

(4) If, under an appointment procedure agreed upon by the parties:

(a) A party fails to act as required under such procedure;

(b) The parties, or two arbitrators, are unable to reach an agreement under such procedure; or

(c) A third party, including an institution, fails to perform any function entrusted to it under such procedure,

any party may request the court specified in s. 684.0008 to take the necessary measure, unless the agreement on the appointment procedure provides other means for securing the appointment.

(5) A decision on a matter entrusted by subsection (3) or subsection (4) to the court specified in s. 684.0008 is not appealable. The court, in appointing an arbitrator, shall have due regard to any qualifications required by the arbitrator by the agreement of the parties and to such considerations that are likely to secure the appointment of an independent and impartial arbitrator. In the case of the appointment of a sole or third arbitrator, the court shall take into account the advisability of appointing an arbitrator of a nationality other than those of the parties.

History.—s. 13, ch. 2010-60.



684.0013 - Grounds for challenge.

684.0013 Grounds for challenge.—

(1) When a person is approached in connection with a possible appointment as an arbitrator, the person must disclose any circumstances likely to give rise to justifiable doubts as to the person’s impartiality or independence. An arbitrator, from the time of appointment and throughout the arbitral proceedings, shall disclose any such circumstances to the parties without delay, unless they have already been informed of them by him or her.

(2) An arbitrator may be challenged only if circumstances exist that give rise to justifiable doubts as to the arbitrator’s impartiality or independence, or if the arbitrator does not possess qualifications agreed to by the parties. A party may challenge an arbitrator appointed by it, or in whose appointment the party participated, only for reasons of which the party became aware after the appointment was made.

History.—s. 14, ch. 2010-60.



684.0014 - Challenge procedure.

684.0014 Challenge procedure.—

(1) The parties may agree on a procedure for challenging an arbitrator, subject to subsection (3).

(2) Failing such agreement, a party who intends to challenge an arbitrator shall, within 15 days after becoming aware of the constitution of the arbitral tribunal or after becoming aware of any circumstance described in s. 684.0013(2), send a written statement of the reasons for the challenge to the arbitral tribunal. Unless the challenged arbitrator withdraws from his or her office or the other party agrees to the challenge, the arbitral tribunal shall decide on the challenge.

(3) If a challenge under any procedure agreed upon by the parties or pursuant to subsection (2) is not successful, the challenging party may request, within 30 days after having received notice of the decision rejecting the challenge, the court specified in s. 684.0008 to decide on the challenge. The decision of the court is not appealable. While such a request is pending, the arbitral tribunal, including the challenged arbitrator, may continue the arbitral proceedings and make an award.

History.—s. 15, ch. 2010-60.



684.0015 - Failure or impossibility to act.

684.0015 Failure or impossibility to act.—

(1) If an arbitrator becomes de jure or de facto unable to perform his or her functions or for other reasons fails to act without undue delay, his or her mandate terminates if he or she withdraws from office or if the parties agree on the termination. Otherwise, if a controversy remains concerning any of these grounds, any party may request the court specified in s. 684.0008 to decide on the termination of the mandate. The decision of the court is not appealable.

(2) If, under this section or s. 684.0014(2), an arbitrator withdraws from his or her office or a party agrees to the termination of the mandate of an arbitrator, such actions do not imply the acceptance of the validity of any ground described in this section or in s. 684.0013(2).

History.—s. 16, ch. 2010-60.



684.0016 - Appointment of substitute arbitrator.

684.0016 Appointment of substitute arbitrator.—If the mandate of an arbitrator terminates pursuant to s. 684.0014 or s. 684.0015 or because of his or her withdrawal from office for any other reason or because of the revocation of the mandate by agreement of the parties or in any other case of termination of the mandate, a substitute arbitrator shall be appointed pursuant to the rules that applied to the appointment of the arbitrator being replaced.

History.—s. 17, ch. 2010-60.



684.0017 - Competence of arbitral tribunal to rule on its jurisdiction.

684.0017 Competence of arbitral tribunal to rule on its jurisdiction.—

(1) The arbitral tribunal may rule on its own jurisdiction, including any objections with respect to the existence or validity of the arbitration agreement. For that purpose, an arbitration clause that forms part of a contract shall be treated as an agreement independent of the other terms of the contract. A decision by the arbitral tribunal that the contract is not valid does not entail ipso jure the invalidity of the arbitration clause.

(2) A plea that the arbitral tribunal does not have jurisdiction must be raised not later than the submission of the statement of defense. A party is not precluded from raising such a plea by the fact that the party appointed, or participated in the appointment of, an arbitrator. A plea that the arbitral tribunal is exceeding the scope of its authority must be raised as soon as the matter alleged to be beyond the scope of its authority is raised during the arbitral proceedings. The arbitral tribunal may, in either case, admit a later plea if it considers the delay justified.

(3) The arbitral tribunal may rule on a plea referenced in subsection (2) as a preliminary question or in an award on the merits. If the arbitral tribunal rules as a preliminary question that it has jurisdiction, any party may request, within 30 days after receiving notice of that ruling, that the court specified in s. 684.0008 decide the matter. The decision of the court is not appealable. While such a request is pending, the arbitral tribunal may continue the arbitral proceedings and make an award.

History.—s. 18, ch. 2010-60.



684.0018 - Power of arbitral tribunal to order interim measures.

684.0018 Power of arbitral tribunal to order interim measures.—Unless otherwise agreed by the parties, the arbitral tribunal may, at the request of a party, grant interim measures. An interim measure is any temporary measure, whether in the form of an award or in another form, by which, at any time before the issuance of the award by which the dispute is finally decided, the arbitral tribunal orders a party to:

(1) Maintain or restore the status quo pending determination of the dispute;

(2) Take action to prevent, or refrain from taking action that is likely to cause, current or imminent harm or prejudice to the arbitral process;

(3) Provide a means of preserving assets out of which a subsequent award may be satisfied; or

(4) Preserve evidence that may be relevant and material to the resolution of the dispute.

History.—s. 19, ch. 2010-60.



684.0019 - Conditions for granting interim measures.

684.0019 Conditions for granting interim measures.—

(1) The party requesting an interim measure under s. 684.0018 shall satisfy the arbitral tribunal that:

(a) Harm not adequately reparable by an award of damages is likely to result if the measure is not ordered, and such harm substantially outweighs the harm that is likely to result to the party against whom the measure is directed if the measure is granted; and

(b) A reasonable possibility exists that the requesting party will succeed on the merits of the claim. The determination on this possibility does not affect the discretion of the arbitral tribunal in making any subsequent determination.

(2) With regard to a request for an interim measure under s. 684.0018(4), the requirements in subsection (1) apply only to the extent the arbitral tribunal considers appropriate.

History.—s. 20, ch. 2010-60; s. 5, ch. 2013-164.



684.002 - Applications for preliminary orders and conditions for granting preliminary orders.

684.002 Applications for preliminary orders and conditions for granting preliminary orders.—

(1) Unless otherwise agreed by the parties, a party may, without notice to any other party, make a request for an interim measure together with an application for a preliminary order prohibiting a party from frustrating the purpose of the interim measure requested.

(2) The arbitral tribunal may grant a preliminary order if it considers that prior disclosure of the request for the interim measure to the party against whom it is directed risks frustrating the purpose of the measure.

(3) The conditions described in s. 684.0019 apply to any preliminary order if the harm assessed under s. 684.0019(1)(a) is the harm likely to result from the order being granted or not granted.

History.—s. 21, ch. 2010-60.



684.0021 - Specific regime for preliminary orders.

684.0021 Specific regime for preliminary orders.—

(1) Immediately after the arbitral tribunal makes a determination in respect of an application for a preliminary order, the arbitral tribunal shall give notice to all parties of the request for the interim measure, the application for the preliminary order, the preliminary order, if any, and all other communications. The notice shall include a description of the content of any oral communication between any party and the arbitral tribunal in relation to any such request or application.

(2) At the same time, the arbitral tribunal shall give an opportunity to any party against whom a preliminary order is directed to present its case at the earliest practicable time.

(3) The arbitral tribunal must decide promptly on any objection to the preliminary order.

(4) A preliminary order expires 20 days after the date on which it was issued by the arbitral tribunal. However, the arbitral tribunal may issue an interim measure adopting or modifying the preliminary order after the party against whom the preliminary order is directed is given notice and an opportunity to present its case.

(5) A preliminary order is binding on the parties but is not enforceable by a court. Such a preliminary order does not constitute an award.

History.—s. 22, ch. 2010-60.



684.0022 - Modification, suspension, or termination; interim measure or preliminary order.

684.0022 Modification, suspension, or termination; interim measure or preliminary order.—The arbitral tribunal may modify, suspend, or terminate an interim measure or a preliminary order it has granted upon application of any party or, in exceptional circumstances and upon prior notice to the parties, on the arbitral tribunal’s own initiative.

History.—s. 23, ch. 2010-60.



684.0023 - Provision of security.

684.0023 Provision of security.—

(1) The arbitral tribunal may require the party requesting an interim measure to provide appropriate security in connection with the measure.

(2) The arbitral tribunal shall require the party applying for a preliminary order to provide security in connection with the order unless the arbitral tribunal considers it inappropriate or unnecessary to do so.

History.—s. 24, ch. 2010-60.



684.0024 - Disclosure.

684.0024 Disclosure.—

(1) The arbitral tribunal may require any party promptly to disclose any material change in the circumstances on the basis of which the interim measure was requested or granted.

(2) The party applying for a preliminary order shall disclose to the arbitral tribunal all circumstances that are likely to be relevant to the arbitral tribunal’s determination whether to grant or maintain the order, and such obligation continues until the party against whom the order has been requested has had an opportunity to present its case. Thereafter, subsection (1) applies.

History.—s. 25, ch. 2010-60.



684.0025 - Costs and damages.

684.0025 Costs and damages.—The party requesting an interim measure or applying for a preliminary order is liable for any costs and damages caused by the measure or the order to any party if the arbitral tribunal later determines that the measure or the order should not have been granted. The arbitral tribunal may award such costs and damages at any point during the proceedings.

History.—s. 26, ch. 2010-60.



684.0026 - Recognition and enforcement.

684.0026 Recognition and enforcement.—

(1) An interim measure issued by an arbitral tribunal must be recognized as binding and, unless otherwise provided by the arbitral tribunal, enforced upon application to the competent court, irrespective of the country in which it was issued, subject to s. 684.0027.

(2) The party who is seeking or has obtained recognition or enforcement of an interim measure shall promptly inform the court of the termination, suspension, or modification of the interim measure.

(3) The court where recognition or enforcement is sought may, if it considers it proper, order the requesting party to provide appropriate security if the arbitral tribunal has not already made a determination with respect to security or if such a decision is necessary to protect the rights of third parties.

History.—s. 27, ch. 2010-60; s. 6, ch. 2013-164.



684.0027 - Grounds for refusing recognition or enforcement.

684.0027 Grounds for refusing recognition or enforcement.—

(1) Recognition or enforcement of an interim measure may be refused only:

(a) At the request of the party against whom it is invoked if the court is satisfied that:

1. Such refusal is warranted on the grounds set forth in s. 684.0048(1)(a)1., 2., 3., or 4.;

2. The arbitral tribunal’s decision with respect to the provision of security in connection with the interim measure issued by the arbitral tribunal has not been complied with; or

3. The interim measure was terminated or suspended by the arbitral tribunal or, if so empowered, by the court of the state or country in which the arbitration takes place or under the law of which that interim measure was granted; or

(b) If the court finds that:

1. The interim measure is incompatible with the powers conferred upon the court, unless the court decides to reformulate the interim measure to the extent necessary to adapt it to its own powers and procedures for the purpose of enforcing that interim measure and without modifying its substance; or

2. Any of the grounds set forth in s. 684.0048(1)(b)1. or 2. apply to the recognition and enforcement of the interim measure.

(2) A determination made by the court on any ground in subsection (1) is effective only for the purposes of the application to recognize and enforce the interim measure. The court may not in making that determination undertake a review of the substance of the interim measure.

History.—s. 28, ch. 2010-60.



684.0028 - Court-ordered interim measures.

684.0028 Court-ordered interim measures.—A court has the same power of issuing an interim measure in relation to arbitration proceedings, irrespective of whether the arbitration proceedings are held in this state, as it has in relation to the proceedings in courts. The court shall exercise such power in accordance with its own procedures and in consideration of the specific features of international arbitration.

History.—s. 29, ch. 2010-60.



684.0029 - Equal treatment of parties.

684.0029 Equal treatment of parties.—The parties shall be treated with equality, and each party shall be given a full opportunity of presenting its case.

History.—s. 30, ch. 2010-60.



684.003 - Determination of rules of procedure.

684.003 Determination of rules of procedure.—Subject to the provisions of this chapter, the parties may agree on the procedure to be followed by the arbitral tribunal in conducting the proceedings. Failing such agreement, the arbitral tribunal may, subject to the provisions of this chapter, conduct the arbitration in such manner as it considers appropriate. The power conferred upon the arbitral tribunal includes the power to determine the admissibility, relevance, materiality, and weight of evidence.

History.—s. 31, ch. 2010-60.



684.0031 - Place of arbitration.

684.0031 Place of arbitration.—

(1) The parties may agree on the place of arbitration. Failing such agreement, the place of arbitration shall be determined by the arbitral tribunal having regard to the circumstances of the case, including the convenience of the parties.

(2) Notwithstanding subsection (1), the arbitral tribunal may, unless otherwise agreed by the parties, meet at any place it considers appropriate for consultation among its members, for hearing witnesses, experts, or the parties, or for inspection of goods, other property, or documents.

History.—s. 32, ch. 2010-60.



684.0032 - Commencement of arbitral proceedings.

684.0032 Commencement of arbitral proceedings.—Unless otherwise agreed by the parties, the arbitral proceedings in respect of a particular dispute commence on the date on which a request for that dispute to be referred to an arbitration is received by the respondent.

History.—s. 33, ch. 2010-60.



684.0033 - Language.

684.0033 Language.—

(1) The parties may agree on the language or languages to be used in the arbitral proceedings. Failing such agreement, the arbitral tribunal shall specify the language or languages to be used in the proceedings. This agreement or determination, unless otherwise specified therein, applies to any written statement by a party, any hearing, and any award, decision, or other communication by the arbitral tribunal.

(2) The arbitral tribunal may order that any documentary evidence be accompanied by a translation into the language or languages agreed upon by the parties or specified by the arbitral tribunal.

History.—s. 34, ch. 2010-60.



684.0034 - Statements of claim and defense.

684.0034 Statements of claim and defense.—

(1) Within the period of time agreed by the parties or specified by the arbitral tribunal, the claimant shall state the facts supporting its claim, the points at issue, and the relief or remedy sought, and the respondent shall state its defense to the claim, unless the parties have otherwise agreed as to the required elements of such statements. The parties may submit with their statements all documents they consider to be relevant or may add a reference to the documents or other evidence they will submit.

(2) Unless otherwise agreed by the parties, either party may amend or supplement its claim or defense during the course of the arbitral proceedings, unless the arbitral tribunal considers it inappropriate to allow such amendment having regard to the delay in making it.

History.—s. 35, ch. 2010-60.



684.0035 - Hearings and written proceedings.

684.0035 Hearings and written proceedings.—

(1) Subject to any contrary agreement by the parties, the arbitral tribunal shall decide whether to hold oral hearings for the presentation of evidence or for oral argument, or whether the proceedings shall be conducted on the basis of documents and other materials. However, unless the parties have agreed that no hearings will be held, the arbitral tribunal shall hold such hearings at an appropriate stage of the proceedings, if so requested by a party.

(2) The parties shall be given sufficient advance notice of any hearing and of any meeting of the arbitral tribunal for the purposes of inspection of goods, other property, or documents.

(3) All statements, documents, or other information supplied to the arbitral tribunal by one party shall be provided to the other party. Also, any expert report or evidentiary document on which the arbitral tribunal may rely in making its decision shall be provided to the parties.

History.—s. 36, ch. 2010-60.



684.0036 - Default of a party.

684.0036 Default of a party.—Unless otherwise agreed by the parties, if, without showing sufficient cause:

(1) The claimant fails to provide its statement of claim pursuant to s. 684.0034(1), the arbitral tribunal shall terminate the proceedings.

(2) The respondent fails to communicate its statement of defense pursuant to s. 684.0034(1), the arbitral tribunal shall continue the proceedings without treating such failure in itself as an admission of the claimant’s allegations.

(3) A party fails to appear at a hearing or to produce documentary evidence, the arbitral tribunal may continue the proceedings and make the award on the evidence before it.

History.—s. 37, ch. 2010-60.



684.0037 - Expert appointed by arbitral tribunal.

684.0037 Expert appointed by arbitral tribunal.—

(1) Unless otherwise agreed by the parties, the arbitral tribunal may:

(a) Appoint one or more experts to report to it on specific issues to be determined by the arbitral tribunal.

(b) Require a party to give the expert any relevant information or produce or provide access to any relevant documents, goods, or other property for inspection by the expert.

(2) Unless otherwise agreed by the parties, if a party so requests or if the arbitral tribunal considers it necessary, the expert shall, after delivery of a written or oral report, participate in a hearing in which the parties have the opportunity to question the expert and to present expert witnesses in order to testify on the points at issue.

History.—s. 38, ch. 2010-60.



684.0038 - Court assistance in taking evidence.

684.0038 Court assistance in taking evidence.—The arbitral tribunal, or a party upon the approval of the arbitral tribunal, may request assistance in taking evidence from a competent court of this state. The court may execute the request within its competence and according to its rules on taking evidence.

History.—s. 39, ch. 2010-60.



684.0039 - Rules applicable to substance of dispute.

684.0039 Rules applicable to substance of dispute.—

(1) The arbitral tribunal shall decide the dispute pursuant to the rules of law chosen by the parties to apply to the substance of the dispute. Any designation of the law or legal system of a state or country shall be construed, unless otherwise expressed, as directly referring to the substantive law of that state or country and not to its conflict-of-laws rule.

(2) Failing any designation by the parties, the arbitral tribunal shall apply the law determined by the conflict-of-laws rules that it considers applicable.

(3) The arbitral tribunal shall decide ex aequo et bono or as amiable compositeur, only if the parties have expressly authorized it to do so.

(4) In all cases, the arbitral tribunal shall decide in accordance with the terms of the contract and shall take into account the usages of the trade which apply to the transaction.

History.—s. 40, ch. 2010-60.



684.004 - Decisionmaking by panel of arbitrators.

684.004 Decisionmaking by panel of arbitrators.—In arbitral proceedings having more than one arbitrator, any decision of the arbitral tribunal shall be made, unless otherwise agreed by the parties, by a majority of all its members. However, questions of procedure may be decided by a presiding arbitrator, if so authorized by the parties or all members of the arbitral tribunal.

History.—s. 41, ch. 2010-60.



684.0041 - Settlement.

684.0041 Settlement.—

(1) If, during arbitral proceedings, the parties settle the dispute, the arbitral tribunal shall terminate the proceedings and, if requested by the parties and not objected to by the arbitral tribunal, record the settlement in the form of an arbitral award on agreed terms.

(2) An award on agreed terms shall be made pursuant to s. 684.0042 and shall state that it is an award. Such an award has the same status and effect as any other award on the merits of the case.

History.—s. 42, ch. 2010-60.



684.0042 - Form and contents of award.

684.0042 Form and contents of award.—

(1) The award shall be made in writing and shall be signed by the arbitrator or arbitrators. In arbitral proceedings having more than one arbitrator, the signatures of the majority of all members of the arbitral tribunal shall suffice, if the reason for any omitted signature is stated.

(2) The award shall state the reasons upon which it is based, unless the parties have agreed that no reasons are to be given or the award is an award on agreed terms under s. 684.0041.

(3) The award shall state its date and the place of arbitration as determined pursuant to s. 684.0031(1). The award shall be deemed to have been made at that place.

(4) After the award is made, a copy signed by the arbitrators pursuant to subsection (1) shall be delivered to each party.

History.—s. 43, ch. 2010-60.



684.0043 - Termination of proceedings.

684.0043 Termination of proceedings.—

(1) Arbitral proceedings are terminated by the final award or by an order of the arbitral tribunal pursuant to subsection (2).

(2) The arbitral tribunal shall issue an order for the termination of the arbitral proceedings when:

(a) The claimant withdraws its claim, unless the respondent objects to the withdrawal of the claim and the arbitral tribunal recognizes that the respondent has a legitimate interest in obtaining a final settlement of the dispute;

(b) The parties agree on the termination of the proceedings; or

(c) The arbitral tribunal finds that the continuation of the proceedings has for any other reason become unnecessary or impossible.

(3) The mandate of the arbitral tribunal terminates with the termination of the arbitral proceedings, subject to ss. 684.0044 and 684.0046(4).

History.—s. 44, ch. 2010-60.



684.0044 - Correction and interpretation of award; additional award.

684.0044 Correction and interpretation of award; additional award.—

(1)(a) Within 30 days after receipt of the award, unless another period of time has been agreed upon by the parties:

1. A party, with notice to the other party, may request the arbitral tribunal to correct in the award any errors in computation, any clerical or typographical errors, or any errors of similar nature.

2. If so agreed by the parties, a party, with notice to the other party, may request the arbitral tribunal to give an interpretation of a specific point or part of the award.

(b) If the arbitral tribunal considers the request to be justified, it shall make the correction or give the interpretation within 30 days after the request. The interpretation becomes part of the award.

(2) The arbitral tribunal may correct any error described in subparagraph (1)(a)1. on its own initiative within 30 days after the date of the award.

(3) Unless otherwise agreed by the parties, a party, with notice to the other party, may request, within 30 days after the receipt of the award, the arbitral tribunal to make an additional award as to claims presented in the arbitral proceedings but omitted from the award. If the arbitral tribunal considers the request to be justified, it shall make the additional award within 60 days after the request.

(4) The arbitral tribunal may extend, if necessary, the period of time within which it shall make a correction, interpretation, or additional award pursuant to subsection (1) or subsection (3).

(5) Section 684.0042, specifying the form and contents of an award, applies to a correction or interpretation of the award or to an additional award.

History.—s. 45, ch. 2010-60.



684.0045 - Immunity for arbitrators.

684.0045 Immunity for arbitrators.—An arbitrator serving under this chapter shall have judicial immunity in the same manner and to the same extent as a judge.

History.—s. 46, ch. 2010-60.



684.0046 - Application to set aside as exclusive recourse against arbitral award.

684.0046 Application to set aside as exclusive recourse against arbitral award.—

(1) Recourse to a court against an arbitral award may be made only by an application to set aside an arbitral award pursuant to subsections (2) and (3).

(2) An arbitral award may be set aside by the court specified in s. 684.0008 only if:

(a) The party making the application furnishes proof that:

1. A party to the arbitration agreement defined in s. 684.0003(1)(c) was under some incapacity or the arbitration agreement is not valid under the law to which the parties have subjected it or, failing any indication thereon, under the law of this state;

2. The party making the application was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present its case;

3. The award deals with a dispute not contemplated by or not falling within the terms of the submissions to arbitration, or contains decisions on matters beyond the scope of the submission to arbitration. However, if the decisions on matters submitted to arbitration can be separated from those not so submitted, only that part of the award which contains decisions on matters not submitted to arbitration may be set aside; or

4. The composition of the arbitral tribunal or the arbitral procedure was not in accordance with the agreement of the parties, unless such agreement was in conflict with a provision of this chapter from which the parties may not derogate, or, failing such agreement, was not in accordance with this chapter; or

(b) The court finds that:

1. The subject matter of the dispute is not capable of settlement by arbitration under the law of this state; or

2. The award is in conflict with the public policy of this state.

(3) An application to set aside an arbitral award may not be made after 3 months have elapsed after the date on which the party making that application receives the award or, if a request had been made under s. 684.0044, after 3 months have elapsed after the date on which that request had been disposed of by the arbitral tribunal.

(4) The court, when asked to set aside an award, may, if appropriate and so requested by a party, suspend the proceedings to set aside the award for a period of time determined by it in order to give the arbitral tribunal an opportunity to resume the arbitral proceedings or to take such other action as in the arbitral tribunal’s opinion will eliminate the grounds to set aside the award.

History.—s. 47, ch. 2010-60.



684.0047 - Recognition and enforcement.

684.0047 Recognition and enforcement.—

(1) An arbitral award, irrespective of the country in which it was made, shall be recognized as binding and, upon application in writing to the competent court, shall be enforced subject to this section and s. 684.0048.

(2) The party relying on an award or applying for its enforcement shall supply the original or copy of the award. If the award is not made in the English language, the court may request the party to supply a translation of the award.

History.—s. 48, ch. 2010-60.



684.0048 - Grounds for refusing recognition or enforcement.

684.0048 Grounds for refusing recognition or enforcement.—

(1) Recognition or enforcement of an arbitral award, irrespective of the country in which it was made, may be refused only:

(a) At the request of the party against whom it is invoked, if that party furnishes to the competent court where recognition or enforcement is sought proof that:

1. A party to the arbitration agreement defined in s. 684.0003(1)(c) was under some incapacity or the arbitration agreement is not valid under the law to which the parties have subjected it or, failing any indication thereon, under the law of the country where the award was made;

2. The party against whom the award is invoked was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present its case;

3. The award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration, or it contains decisions on matters beyond the scope of the submission to arbitration. However, if the decisions on matters submitted to arbitration can be separated from those not so submitted, that part of the award which contains decisions on matters submitted to arbitration may be recognized and enforced;

4. The composition of the arbitral tribunal or the arbitral procedure was not in accordance with the agreement of the parties or, failing such agreement, was not in accordance with the law of the country where the arbitration took place; or

5. The award has not yet become binding on the parties or has been set aside or suspended by a court of the country in which, or under the law of which, that award was made; or

(b) If the court finds that:

1. The subject matter of the dispute is not capable of settlement by arbitration under the laws of this state; or

2. The recognition or enforcement of the award would be contrary to the public policy of this state.

(2) If an application for setting aside or suspension of an award has been made to a court referenced in subparagraph (1)(a)5., the court where recognition or enforcement is sought may, if it considers it proper, adjourn its decision and may also, on the application of the party claiming recognition or enforcement of the award, order the other party to provide appropriate security.

History.—s. 49, ch. 2010-60.



684.0049 - Consent to jurisdiction.

684.0049 Consent to jurisdiction.—The initiation of arbitration in this state, or the making of a written contract, agreement, or undertaking to arbitrate which provides for arbitration in this state, constitutes a consent to exercise in personam jurisdiction by the courts of this state in any action arising out of or in connection with the arbitration and any resulting order or award.

History.—s. 7, ch. 2013-164.






Chapter 685 - CONTRACT ENFORCEMENT: CHOICE OF LAW

685.101 - Choice of law.

685.101 Choice of law.—

(1) The parties to any contract, agreement, or undertaking, contingent or otherwise, in consideration of or relating to any obligation arising out of a transaction involving in the aggregate not less than $250,000, the equivalent thereof in any foreign currency, or services or tangible or intangible property, or both, of equivalent value, including a transaction otherwise covered by s. 671.105(1), may, to the extent permitted under the United States Constitution, agree that the law of this state will govern such contract, agreement, or undertaking, the effect thereof and their rights and duties thereunder, in whole or in part, whether or not such contract, agreement, or undertaking bears any relation to this state.

(2) This section does not apply to any contract, agreement, or undertaking:

(a) Regarding any transaction which does not bear a substantial or reasonable relation to this state in which every party is either or a combination of:

1. A resident and citizen of the United States, but not of this state; or

2. Incorporated or organized under the laws of another state and does not maintain a place of business in this state;

(b) For labor or employment;

(c) Relating to any transaction for personal, family, or household purposes, unless such contract, agreement, or undertaking concerns a trust at least one trustee of which resides or transacts business as a trustee in this state, in which case this section applies;

(d) To the extent provided to the contrary in s. 671.105(2); or

(e) To the extent such contract, agreement, or undertaking is otherwise covered or affected by s. 655.55.

(3) This section does not limit or deny the enforcement of any provision respecting choice of law in any other contract, agreement, or undertaking.

(4) This section applies to:

(a) Contracts entered into on or after June 27, 1989; and

(b) Contracts entered into prior to June 27, 1989, if an action or proceeding relating to such contract is commenced on or after June 27, 1989.

History.—s. 1, ch. 89-135.



685.102 - Jurisdiction.

685.102 Jurisdiction.—

(1) Notwithstanding any law that limits the right of a person to maintain an action or proceeding, any person may, to the extent permitted under the United States Constitution, maintain in this state an action or proceeding against any person or other entity residing or located outside this state, if the action or proceeding arises out of or relates to any contract, agreement, or undertaking for which a choice of the law of this state, in whole or in part, has been made pursuant to s. 685.101 and which contains a provision by which such person or other entity residing or located outside this state agrees to submit to the jurisdiction of the courts of this state.

(2) This section does not affect the jurisdiction of the courts of this state over any action or proceeding arising out of or relating to any other contract, agreement, or undertaking.

(3) This section applies to:

(a) Contracts entered into on or after June 27, 1989; and

(b) Contracts entered into prior to June 27, 1989, if an action or proceeding relating to such contract is commenced on or after June 27, 1989.

History.—s. 2, ch. 89-135.






Chapter 686 - SALES, DISTRIBUTION, AND FRANCHISE RELATIONSHIPS

686.30 - Contract agreements for repair parts for motor vehicles and trucks; termination must be done in good faith; definition of good cause; prohibited practices; failure to pay sum specified on cancellation of contract; liability.

686.30 Contract agreements for repair parts for motor vehicles and trucks; termination must be done in good faith; definition of good cause; prohibited practices; failure to pay sum specified on cancellation of contract; liability.—

(1) Any manufacturer of repair parts for motor vehicles or trucks who enters into a contract with a distributor of repair parts whereby the distributor agrees to maintain a stock of parts may not terminate or cancel any such contract with the distributor without good cause.

(2) For the purposes of this section:

(a) “Good cause” for terminating or canceling a contract is limited to failure by the person, firm, corporation, or limited liability company in the business of selling and retailing or wholesaling to comply with those requirements imposed by the written contract between the parties. Further, the determination by the manufacturer of good cause for such termination or cancellation must be made in good faith.

(b) The term “repair parts” means any products that are installed on a motor vehicle or truck or any product used in the process of repairing a motor vehicle or truck.

(c) The term “distributor” means any person, firm, corporation, or limited liability company engaged in the business of selling, retailing, or wholesaling automotive repair parts.

(d) The term “manufacturer” means any person engaged in the business of manufacturing, assembling, repackaging, or relabeling new or unused automotive repair parts.

(3) If a contract is terminated in violation of paragraph (2)(a), the manufacturer is liable for 100 percent of the net cost of parts still in the distributor’s inventory, 5 percent of the costs of loading and handling, and reasonable freight charges that have been paid by the distributor. The prevailing party in a legal action arising out of such a violation is entitled to attorney’s fees. The obligations of a manufacturer apply to any successor in interest or assignee of that manufacturer. A successor in interest includes any purchaser of assets or stock, any surviving corporation or limited liability company resulting from a merger or liquidation, any receiver, or any trustee of the original manufacturer.

(4) A manufacturer of repair parts who enters into a contract with a distributor may not coerce or attempt to coerce a distributor into a refusal to purchase automotive repair parts or equipment from another manufacturer. A manufacturer and distributor may enter into an exclusive contract. Negotiating an exclusive contract shall not be considered coercion.

(5) This section does not apply to any agreement or franchise agreement as defined in s. 320.60.

History.—ss. 1, 2, ch. 98-86.



686.40 - Agricultural Equipment Manufacturers and Dealers Act.

686.40 Agricultural Equipment Manufacturers and Dealers Act.—Sections 686.40-686.418 shall be known by the popular name the “Agricultural Equipment Manufacturers and Dealers Act.”

History.—s. 1, ch. 84-217; s. 1, ch. 2004-257.



686.401 - Legislative finding and intent; construction of ss. 686.40-686.418.

686.401 Legislative finding and intent; construction of ss. 686.40-686.418.—

(1) The Legislature finds and declares that the distribution and sale of equipment primarily designed for or used in agriculture in this state vitally affects the general economy of the state, the public interest, and the public welfare and that, in the exercise of its police power, it is necessary to regulate the conduct of manufacturers, distributors, and dealers of such equipment, and their representatives, doing business in this state in order to prevent fraud, unfair business practices, unfair methods of competition, impositions, and other abuses upon its citizens.

(2) In order to promote the intention and policies announced in this section, the provisions of ss. 686.40-686.418 shall be liberally construed.

History.—s. 2, ch. 84-217; s. 2, ch. 2004-257.



686.402 - Definitions of terms used in ss. 686.40-686.418.

686.402 Definitions of terms used in ss. 686.40-686.418.—In construing ss. 686.40-686.418, unless the context otherwise requires, the word, phrase, or term:

(1) “Dealer” means a person who sells, solicits, or advertises the sale of new and used equipment to the consuming public, but does not include:

(a) A public officer while performing her or his duties as such officer.

(b) A person making casual or isolated sales of her or his own equipment.

(c) A person engaged in the auction sale of equipment.

(d) A dealer in used equipment.

(e) A mass-market retailer.

(2) “Dealership” means the business of selling or attempting to effect the sale by a dealer of new equipment or the right conferred by written or oral agreement with the manufacturer, distributor, or wholesaler, for a definite or indefinite period of time, to sell or attempt to effect the sale of new equipment.

(3) “Distributor” or “wholesaler” means any person, firm, association, corporation, or company that sells or distributes new equipment to dealers and that maintains distributor representatives within this state.

(4) “Distributor branch” means a branch office maintained by a distributor or wholesaler which sells or distributes new equipment to dealers.

(5) “Distributor representative” means a representative employed by a distributor, distributor branch, or wholesaler.

(6) “Equipment” means those tractors or farm implements which are primarily designed for or used in agriculture. Equipment designed for or used in off-road construction, mining, utility, and industrial purposes is not included in this definition.

(7) “Factory branch” means a branch office maintained by a manufacturer which manufactures and assembles equipment for sale to distributors or dealers or which is maintained for directing and supervising the representatives of the manufacturer.

(8) “Factory representative” means a representative employed by a manufacturer or factory branch for the purpose of making or promoting the sale of equipment or for supervising, servicing, introducing, or contracting with dealers or prospective dealers.

(9) “Franchise” means a contract or agreement, either expressed or implied, whether oral or written, for a definite or indefinite period of time in which a manufacturer, distributor, or wholesaler grants to a dealer permission to use a trade name, service mark, trademark, or related characteristic and in which there is a common interest or community of interest in the marketing of equipment or services related thereto at wholesale or retail, whether by leasing, sale, or otherwise.

(10) “Franchisee” means a dealer to whom a franchise is offered or granted.

(11) “Franchisor” means a manufacturer, distributor, or wholesaler who grants a franchise to a dealer.

(12) “Fraud” means and includes actual fraud or constructive fraud as normally defined, in addition to the following:

(a) A misrepresentation in any manner, whether intentionally false or arising from gross negligence, of a material fact.

(b) A promise or representation not made honestly and in good faith.

(c) An intentional failure to disclose a material fact.

(d) Any artifice employed to deceive another.

(13) “Manufacturer” means any person engaged in the business of manufacturing or assembling new and unused equipment.

(14) “New equipment” means equipment which has not been previously sold to and put into regular use or service by any person, except a distributor, wholesaler, or dealer for resale.

(15) “Person” means a natural person, corporation, association, partnership, trust, or other business entity and, in the case of a business entity, includes any other entity in which the business entity has a majority interest or which it effectively controls, as well as the individual officers, directors, and other persons in active control of the activities of each such entity.

(16) “Relevant market area” means the geographic area for which a dealer is assigned responsibility for selling or soliciting or advertising the sale of equipment under the terms of a franchise.

(17) “Sale” means and includes the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation, or mortgage in any manner or form, whether by transfer in trust or otherwise, of any equipment or interest therein, or of any franchise related thereto, for a consideration and any option, subscription or other contract, or solicitation, looking to a sale, or offer or attempt to sell in any form, whether in oral or written form for a consideration.

(18) “Termination” means the termination, cancellation, nonrenewal, or noncontinuation of a contract or agreement.

(19) “Tractor” means a vehicle that is operated principally upon a farm, grove, or orchard in connection with agriculture.

History.—s. 3, ch. 84-217; s. 735, ch. 97-102; s. 3, ch. 2004-257.



686.403 - Application of ss. 686.40-686.418.

686.403 Application of ss. 686.40-686.418.—

(1) Any person who engages directly or indirectly in purposeful agreements or contracts within this state in connection with the sale or advertising for sale of new equipment and parts is subject to ss. 686.40-686.418 and to the jurisdiction of the courts of this state for violations of such sections in accordance with the provisions of the laws of this state.

(2) Sections 686.40-686.418 apply to all written or oral agreements between a manufacturer, distributor, or wholesaler with a dealer, including, but not limited to, the franchise offering; the franchise agreement; sales of goods, services, and advertising; leases or mortgages of real or personal property; promises to pay; security interests; pledges; insurance contracts; advertising contracts; construction or installation contracts; servicing contracts; and all other such agreements in which the manufacturer, distributor, or wholesaler has any direct or indirect interest.

(3) Sections 686.40-686.418 apply to all contracts entered into, renewed, or amended after July 1, 2004.

History.—ss. 4, 9, 17, ch. 84-217; s. 4, ch. 2004-257.



686.405 - Warranty agreements; claims; compensation of dealers.

686.405 Warranty agreements; claims; compensation of dealers.—

(1) Every manufacturer, distributor, wholesaler, factory branch or division, distributor branch or division, or wholesale branch or division shall provide a fair and reasonable warranty agreement on any new equipment which it sells and shall fairly compensate each of its dealers for labor and parts used in fulfilling such warranty agreements.

(2)(a) Each claim for payment under such warranty agreements made by a dealer for such labor and parts shall be paid within 30 days following its approval. Each such claim shall be either approved or disapproved within 30 days after its receipt. When any such claim is disapproved, the dealer who submitted it shall be notified in writing of such disapproval within such period, and such notice shall state the specific grounds upon which the disapproval is based.

(b) Any special handling of claims required of the dealer by the manufacturer, distributor, wholesaler, factory branch or division, distributor branch or division, or wholesale branch or division, which handling is not uniformly required of all dealers of that make, may be enforced only after 30 days’ notice in writing to the dealer and upon good and sufficient reason.

(3)(a) The minimum lawful basis for compensating a dealer for warranty work, as provided for in this section, shall be calculated for labor in accordance with the reasonable and customary amount of time required to complete such work, expressed in hours and fractions of hours multiplied by the dealer’s established hourly retail labor rate. Prior to filing a claim for reimbursement for warranty work, the dealer must notify the applicable manufacturer, distributor, or wholesaler of his or her hourly retail labor rate.

(b) The minimum lawful basis for compensation to the dealer for parts used in fulfilling such warranty work shall be at the dealer’s costs for such parts, including all freight and handling charges applicable to such parts, plus 15 percent of the sum of such costs and charges to reimburse the dealer’s reasonable cost of doing business and providing such warranty service on behalf of the manufacturer.

(4) It shall be unlawful to deny, delay payment for, or restrict a claim by a dealer for warranty service or parts, incentives, hold-backs, or other amounts owed to a dealer unless the denial, delay, or restriction is the direct result of a material defect in the claim that affects its validity.

(5) A manufacturer, distributor, or wholesaler may audit warranty claims submitted by its dealers only for a period of up to 1 year following payment of such claims and may charge back to its dealers only those amounts based upon paid claims shown by the audit to be invalid. However, this limitation shall not apply in any case of fraudulent claims.

(6) Any audit of a dealer by or on behalf of a manufacturer, distributor, or wholesaler for sales incentives, service incentives, rebates, or other forms of incentive compensation shall be completed not later than 12 months after the date of termination of such incentive compensation program. However, this limitation shall not apply in any case of fraudulent claims.

History.—s. 8, ch. 84-217; s. 736, ch. 97-102; s. 5, ch. 2004-257.



686.406 - Parts; availability; return.

686.406 Parts; availability; return.—

(1) Every manufacturer shall specify, and every dealer shall provide and fulfill, reasonable predelivery and preparation obligations for its equipment prior to delivery of the equipment to retail purchasers.

(2) Every manufacturer shall provide for the availability of repair parts throughout the reasonable useful life of any equipment sold.

(3) Every manufacturer or distributor shall provide to each of its dealers, annually, an opportunity to return a portion of its surplus parts inventories for credit. The surplus procedure shall be administered as follows:

(a) The manufacturer or distributor may specify, and thereupon notify each of its dealers of, a time period of at least 60 days’ duration during which each of its dealers may submit its surplus parts list and return the surplus parts to the manufacturer or distributor.

(b) If a manufacturer or distributor has not notified a dealer of a specific time period for returning surplus parts within the preceding 12 months, the manufacturer or distributor shall authorize and allow the dealer’s surplus parts return request within 30 days after receipt of such request from such dealer.

(c) A manufacturer or distributor must allow surplus parts return authority on a dollar value of parts equal to 6 percent of the total dollar value of parts purchased from the manufacturer or distributor by the dealer during the 12-month period immediately preceding the notification to such dealer by the manufacturer or distributor of the surplus parts return program, or the month such dealer’s return request is made, whichever is applicable. However, the dealer may, at her or his option, elect to return a dollar value of her or his surplus parts equal to less than 6 percent of the total dollar value of parts purchased by such dealer from the manufacturer or distributor during the preceding 12-month period as provided herein.

(d) No obsolete or superseded part may be returned, but any part listed in the manufacturer’s, distributor’s, or wholesaler’s current returnable parts list at the date of notification of the surplus parts return program by the manufacturer or distributor to the dealer, or the date of the dealer’s parts return request, whichever is applicable, is eligible for return and credit specified. However, returned parts must be in new and unused condition and must have been purchased from the manufacturer, distributor, or wholesaler to whom they are returned.

(e) The minimum lawful credit to be allowed for returned parts is 85 percent of the wholesale cost of the parts as listed in the manufacturer’s, distributor’s, or wholesaler’s current returnable parts list at the date of the notification of the surplus parts return program by the manufacturer, wholesaler, or distributor to the dealer, or the date of the dealer’s parts return request, whichever is applicable.

(f) Applicable credit must be issued or furnished by the manufacturer or distributor to the dealer within 60 days after receipt of her or his returned parts.

(g) The packing and return freight expense incurred in any return of surplus parts pursuant to the terms of this section shall be borne by the dealer.

History.—s. 7, ch. 84-217; s. 737, ch. 97-102; s. 6, ch. 2004-257.



686.407 - Repurchase of inventory upon termination of franchise agreement; establishment or relocation of dealership; sale or lease of new equipment.

686.407 Repurchase of inventory upon termination of franchise agreement; establishment or relocation of dealership; sale or lease of new equipment.—

(1) Whenever any dealer enters into a franchise agreement with a manufacturer, distributor, or wholesaler in which agreement the dealer agrees to maintain an inventory of equipment or repair parts and the franchise is subsequently terminated, the manufacturer, distributor, or wholesaler shall repurchase the inventory as provided in this section. However, the dealer may keep the inventory if he or she desires. If the dealer has any outstanding debts to the manufacturer, distributor, or wholesaler, then the repurchase amount may be credited to the dealer’s account.

(2) If the dealer decides not to keep the inventory, the manufacturer, distributor, or wholesaler shall repurchase that inventory previously purchased from such manufacturer, distributor, or wholesaler and held by the dealer on the date of termination of the contract. The manufacturer, distributor, or wholesaler shall pay:

(a) One hundred percent of the actual dealer cost, including freight, of all new, unsold, undamaged, and complete equipment which is resalable, less a reasonable allowance for depreciation due to usage by the dealer and deterioration directly attributable to weather conditions at the dealer’s location; and

(b) Eighty-five percent of the current wholesale price of all new, unused, and undamaged repair parts and accessories which are listed in the manufacturer’s, distributor’s, or wholesaler’s current returnable parts list. The manufacturer, distributor, or wholesaler shall also pay the dealer 6 percent of the current wholesale price on all new, unused, and undamaged repair parts returned to cover the cost of handling, packing, and loading. However, the manufacturer, distributor, or wholesaler shall have the option of performing the handling, packing, and loading in lieu of paying the 6-percent sum imposed in this subsection for these services; and, in this event, after receipt by the dealer of the full repurchase amount as provided in this section, the dealer shall make available to the manufacturer, distributor, or wholesaler, at the dealer’s address or at the places at which the equipment is located, all equipment previously purchased by the dealer.

(3) Upon payment within a reasonable time of the repurchase amount to the dealer, the title and right of possession to the repurchased inventory shall transfer or be transferred to the manufacturer, distributor, or wholesaler, as the case may be.

(4) The provisions of this section do not require the repurchase from a dealer of:

(a) Any single repair part which is priced as a set of two or more items.

(b) Any repair part which because of its condition is not resalable as a new part without repackaging or reconditioning.

(c) Any inventory for which the dealer is unable to furnish evidence, reasonably satisfactory to the manufacturer, distributor, or wholesaler, of good title, free and clear of all claims, liens, and encumbrances.

(d) Any inventory which the dealer desires to keep, if the dealer has a contractual right to keep it.

(e) Any equipment which is not in new, unused, undamaged, and complete condition.

(f) Any equipment which has been used by the dealer or has deteriorated because of weather conditions at the dealer’s location unless the manufacturer, distributor, or wholesaler receives a reasonable allowance for such usage or deterioration.

(g) Any repair parts which are not in new, unused, and undamaged condition.

(h) Any inventory which was ordered by the dealer on or after the date of receipt of the notification of termination of the franchise or contractual agreement.

(i) Any inventory which was acquired by the dealer from any source other than the manufacturer, distributor, or wholesaler.

(5) If any manufacturer, distributor, or wholesaler fails or refuses to repurchase any inventory covered under the provisions of this section within 60 days after termination of a dealer’s contract, he or she is civilly liable for 100 percent of the current wholesale price of the inventory plus any freight charges paid by the dealer, such dealer’s reasonable attorney’s fees, court costs, and interest on the current wholesale price computed at the legal interest rate provided in s. 687.01 from the 61st day after termination.

(6) A manufacturer, distributor, or wholesaler that intends to establish a new dealership or to relocate a current dealership for a particular product line or make of equipment within the relevant market area of an existing dealership of the same product line or make of equipment shall give written notice of such intent by certified mail or overnight delivery, return receipt requested, to such existing dealership. The notice shall be delivered at least 180 days prior to establishment of a new dealership or relocation of a current dealership. The notice shall include:

(a) The specific location of the additional or relocated dealership.

(b) The date on or after which the additional or relocated dealership will commence operation at the new location.

(c) The identity of all existing dealerships in whose relevant market area the new or relocated dealership is to be located.

(d) The names of the dealer and principals in the new or relocated dealership.

(7) A manufacturer, distributor, or wholesaler may lease new equipment for use within the state. If the manufacturer, distributor, or wholesaler makes a direct sale or lease of equipment, he or she shall pay to the dealer located within the relevant market area a commission of not less than 7 percent of the sale or lease price of the equipment. This payment shall cover any compensation to the dealer for the cost of customary preparation and delivery as well as any commission on the sale or lease. This compensation must be paid or credited in the same manner as provided in this section. The manufacturer, distributor, or wholesaler, if practicable, shall utilize the dealer in the relevant market area for preparation and delivery. For purposes of this subsection, equipment is considered to be used primarily within a dealer’s relevant market area if the new equipment is located or housed at a user’s facility located within the relevant market area. This subsection shall not be applicable to any liquidation or sale of equipment which has been ordered by any court.

History.—s. 14, ch. 84-217; s. 42, ch. 85-62; s. 738, ch. 97-102; s. 7, ch. 2004-257.



686.408 - Repurchase of inventory upon death or incapacity of dealer.

686.408 Repurchase of inventory upon death or incapacity of dealer.—

(1) In the event of the death or incapacity of a dealer or the majority stockholder of a corporation operating as a dealer, the manufacturer, distributor, or wholesaler shall, at the option of the heirs at law, if the dealer died intestate, or the devisees or transferees under the terms of the deceased dealer’s last will and testament, if the dealer died testate, repurchase the inventory from such heirs or devisees as if the manufacturer, distributor, or wholesaler had terminated the contract; and the inventory repurchase provisions of s. 686.407 are made expressly applicable to the repurchase under this section. The heirs or devisees shall have 1 year from the date of the death of the dealer or majority stockholder to exercise their option under this section. However, nothing in this section requires the repurchase of inventory if the heirs or devisees and the manufacturer, distributor, or wholesaler enter into a new franchise agreement to operate the retail dealership.

(2) This section is subject to that portion of the manufacturer’s, distributor’s, or wholesaler’s contract or agreement with the dealer pertaining to death of the dealer or succession to the extent such contract or agreement is not inconsistent with this section.

History.—s. 15, ch. 84-217.



686.409 - Compensation for inventory upon refusal to renew, termination of, or restriction on transfer of a franchise.

686.409 Compensation for inventory upon refusal to renew, termination of, or restriction on transfer of a franchise.—It is unlawful for the manufacturer, distributor, wholesaler, or franchisor, without due cause, to fail to renew a franchise on terms then equally available to all of its dealers, to terminate a franchise, or to restrict the transfer of a franchise unless the franchisee receives fair and reasonable compensation for the inventory of the business. As used in this section, the term “due cause” shall be construed in accordance with the definition of due cause contained in s. 686.413(3)(c)2.

History.—s. 10, ch. 84-217; s. 739, ch. 97-102; s. 8, ch. 2004-257.



686.41 - Indemnification of dealer with respect to legal actions.

686.41 Indemnification of dealer with respect to legal actions.—A manufacturer, distributor, or wholesaler shall fully indemnify and hold harmless his or her dealer against any losses including, but not limited to, court costs and reasonable attorney’s fees or damages arising out of any complaint, claim, or lawsuit involving, but not limited to, strict liability, negligence, misrepresentation, express or implied warranty, or rescission of the sale when the complaint, claim, or lawsuit relates to the manufacture, assembly, or design of new items covered by ss. 686.40-686.418, parts or accessories, or other functions by the manufacturer, distributor, or wholesaler which are beyond the control of the dealer.

History.—s. 16, ch. 84-217; s. 60, ch. 87-226; s. 740, ch. 97-102.



686.413 - Unlawful acts and practices.

686.413 Unlawful acts and practices.—Unfair methods of competition and unfair or deceptive acts or practices in the conduct of the manufacturing, distribution, wholesaling, franchising, sale, and advertising of equipment are declared to be unlawful.

(1) It is deemed a violation of this section for any manufacturer, factory branch, factory representative, distributor, distributor branch, distributor representative, wholesaler, or dealer to engage in any action which is arbitrary, capricious, in bad faith, or unconscionable and which causes damage in terms of law or equity to any of the parties or to the public.

(2) It is deemed a violation of this section for a manufacturer, factory branch or division, distributor, distributor branch or division, wholesaler, or wholesale branch or division, or officer, agent, or other representative thereof, to coerce, compel, or attempt to coerce or compel any dealer:

(a) To order or accept delivery of any equipment, parts or accessories therefor, or other commodity or commodities which such dealer has not voluntarily ordered.

(b) To order or accept delivery of any equipment with special features, accessories, or equipment not included in the base list price of such equipment as publicly advertised by the manufacturer of the equipment.

(3) It is deemed a violation of this section for a manufacturer, factory branch or division, distributor, distributor branch or division, wholesaler, or wholesale branch or division, or officer, agent, or other representative thereof:

(a) To refuse to deliver to any dealer having a franchise or contractual agreement for the retail sale of new equipment sold or distributed by such manufacturer, factory branch or division, distributor branch or division, or wholesale branch or division, in reasonable quantities and within a reasonable time after receipt of the dealer’s order, any equipment covered by such franchise or contract specifically advertised or represented by such manufacturer, factory branch or division, distributor, distributor branch or division, wholesaler, or wholesale branch or division to be available for immediate delivery. However, the failure to deliver any such equipment is not considered a violation of this section if such failure is due to a prudent and reasonable restriction on the extension of credit by the franchisor to the dealer, an act of God, a work stoppage or delay due to a strike or labor difficulty, a bona fide shortage of materials, a freight embargo, or another cause over which the manufacturer, distributor, or wholesaler, or any agent thereof, has no control whatsoever.

(b) To coerce, compel, or attempt to coerce or compel any dealer to enter into any agreement, whether written or oral, supplementary to an existing franchise with such manufacturer, factory branch or division, distributor, distributor branch or division, wholesaler, or wholesale branch or division, or officer, agent, or other representative thereof; or to do any other act prejudicial to such dealer by threatening to cancel any franchise or contractual agreement existing between such manufacturer, factory branch or division, distributor, distributor branch or division, wholesaler, or wholesale branch or division and such dealer. However, notice in good faith to any dealer of such dealer’s violation or breach of any terms or provisions of such franchise or contractual agreement does not constitute a violation of this section if such notice is in writing and is mailed by registered or certified mail to such dealer at her or his current business address and such notice contains the specific facts as to the dealer’s violation or breach of such franchise or contractual agreement.

(c)1. To terminate the franchise or selling agreement of any dealer without due cause, as defined in subparagraph 2. The termination of a franchise or selling agreement, without due cause, constitutes an unfair termination, regardless of the specified time period of such franchise or selling agreement. Except when the ground for such termination falls within sub-subparagraph 2.c., such manufacturer, factory branch or division, distributor, distributor branch or division, wholesaler, or wholesale branch or division, or officer, agent, or other representative thereof, shall notify a dealer in writing of the termination of the franchise or selling agreement of such dealer at least 180 days before the effective date of the termination, stating the specific ground for such termination. In no event shall the contractual term of any such franchise or selling agreement expire, without the written consent of the dealer involved, prior to the expiration of at least 180 days following such written notice. During the 180-day period, either party may, in appropriate circumstances, petition a court of competent jurisdiction to modify such 180-day stay or to extend it pending a final determination of such proceeding on the merits. The court shall have authority to grant temporary, preliminary, and final injunctive relief. Should a dealer cure the claimed deficiency within the 180-day period, the franchise or selling agreement shall not be terminated.

2. As used in this subparagraph, tests for determining what constitutes due cause for a manufacturer or distributor to terminate a franchise agreement include whether the dealer:

a. Has transferred an ownership interest in the dealership without the manufacturer’s or distributor’s consent;

b. Has made a material misrepresentation in applying for or in acting under the franchise agreement;

c. Has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against her or him which has not been discharged within 60 days after the filing, is in default under the provisions of a security agreement in effect with the manufacturer or distributor, or is in receivership;

d. Has engaged in unfair business or trade practices;

e. Has inadequately represented the manufacturer’s or distributor’s products with respect to sales, service, or warranty work;

f. Has inadequate and insufficient sales and service facilities and personnel;

g. Has failed to comply with an applicable federal, state, or local licensing law;

h. Has been convicted of a crime, the effect of which would be detrimental to the manufacturer, distributor, or dealership;

i. Has failed to operate in the normal course of business for 10 consecutive business days or has terminated her or his business;

j. Has relocated her or his place of business without the manufacturer’s or distributor’s consent; or

k. Has failed to comply with the terms that are not in conflict with this chapter or the terms of the dealership or franchise agreement.

3. Before termination of the franchise or selling agreement because of the dealer’s failure to meet marketing criteria or market penetration, the manufacturer, factory branch or division, distributor, distributor branch or division, wholesaler, or wholesale branch or division, or officer, agent, or other representative thereof, shall provide written notice of such intention at least 1 year in advance. After such notice, the manufacturer or other entity issuing the notice shall make good faith efforts to work with the dealer to gain the desired market share, including, without limitation, reasonably making available to the dealer an adequate inventory of new equipment and parts and competitive marketing programs. The manufacturer or other entity, at the end of the 1-year notice period, may terminate or elect not to renew the agreement only upon further written notice specifying the reasons for determining that the dealer failed to meet reasonable marketing criteria or market penetration. Such written notice must specify that termination is effective 90 days from the date of the notice. Either party may petition the court pursuant to subparagraph 1. for the relief specified in such subparagraph. Should a dealer cure the claimed deficiency within the 90-day period, the franchise or selling agreement shall not be terminated.

(d) To resort to or use any false or misleading advertisement in connection with its business as such manufacturer, factory branch or division, distributor, distributor branch or division, wholesaler, or wholesale branch or division, or officer, agent, or other representative thereof.

(e) To offer to sell or to sell any new equipment, or parts or accessories therefor, to any other dealer at a lower actual price therefor than the actual price offered to any other dealer for the same model equipment identically equipped or to utilize any device, including, but not limited to, sales promotion plans or programs, which results in such lesser actual price or results in a fixed price predetermined solely by the manufacturer or distributor. However, the provisions of this paragraph do not apply to sales to a dealer for resale to any unit or agency of the United States Government, the state or any of its political subdivisions, or any municipality located within this state. Further, the provisions of this paragraph do not apply so long as a manufacturer, distributor, or wholesaler, or any agent thereof, sells or offers to sell such new equipment, parts, or accessories to all of its franchised dealers at an equal price.

(f) To willfully discriminate, either directly or indirectly, in price, programs, or terms of sale offered to franchisees, when the effect of such discrimination may be to substantially lessen competition or to give to one holder of a franchise any economic, business, or competitive advantage not offered to all holders of the same or similar franchise.

(g) To prevent or attempt to prevent, by contract or otherwise, any dealer from changing the capital structure of her or his dealership or the means by or through which the dealer finances the operation of her or his dealership, provided the dealer at all times meets any reasonable capital standards agreed to between the dealership and the manufacturer, distributor, or wholesaler and provided such change by the dealer does not result in a change in the executive management of the dealership.

(h) To prevent or attempt to prevent, by contract or otherwise, any dealer or any officer, member partner, or stockholder of any dealer from selling or transferring any part of the interest of any of them to any other person or persons or party or parties. However, no dealer, officer, partner, or stockholder has the right to sell, transfer, or assign the franchise or power of management or control thereunder without the written consent of the manufacturer, distributor, or wholesaler, except that such consent may not be unreasonably withheld.

(i) To impose, directly or indirectly, unreasonable restrictions on the dealer relative to transfer, renewal, termination, location, or site control.

(j) To prevent a dealer from having an investment in or holding a dealership contract for the sale of competing product lines or makes of equipment, or to require a dealer to provide separate facilities for competing product lines or makes of equipment.

(k) To obtain money, goods, services, anything of value, or any other benefit from any other person with whom the dealer does business or employs on account of or in relation to the transactions between the dealer, the franchisor, and such other person.

(l) To require a dealer to assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability imposed by ss. 686.40-686.418.

(4) It is deemed a violation of this section for a dealer:

(a) To require a retail purchaser of new equipment, as a condition of sale and delivery of the equipment, also to purchase special features, appliances, equipment, parts, or accessories not desired or requested by the purchaser. However, this prohibition does not apply to special features, appliances, equipment, parts, or accessories which are already installed when the equipment is received by the dealer from the manufacturer, distributor, or wholesaler of such equipment.

(b) To represent and sell as new and unused any equipment which has been used and operated for demonstration or other purposes without stating to the purchaser prior to the sale the approximate amount of use the equipment has experienced or undergone.

(c) To resort to or use any false or misleading advertisement in connection with her or his business as such dealer.

History.—ss. 5, 6, ch. 84-217; s. 741, ch. 97-102; s. 9, ch. 2004-257.



686.415 - Unenforceable contract or franchise agreement.

686.415 Unenforceable contract or franchise agreement.—Any contract or franchise agreement or part thereof or practice thereunder which is in violation of any provision of ss. 686.40-686.418 is deemed against public policy and is void and unenforceable.

History.—s. 13, ch. 84-217.



686.417 - Remedies.

686.417 Remedies.—

(1) In addition to temporary, preliminary, or final injunctive relief as provided in s. 686.413(3)(c)1., any person who is aggrieved or injured in his or her business or property by reason of anything forbidden in ss. 686.40-686.418 may bring an action therefor in the appropriate circuit court of this state and shall recover the actual damages sustained and the costs of such action, including a reasonable attorney’s fee.

(2) Without regard and in addition to any other remedy or relief to which a person is entitled, anyone aggrieved by a violation of ss. 686.40-686.418 may bring an action to obtain a declaratory judgment that an act, action, or practice violates such sections and to enjoin a manufacturer, distributor, wholesaler, or dealer who has violated, is violating, or is otherwise likely to violate such sections.

(3) When such action is one of common or general interest to many persons or when the parties are numerous and it is impracticable to bring them all before the court, one or more may bring a class action for the benefit of the whole, including an action for injunctive relief.

(4) In an action for money damages, if a judge or jury finds that the defendant acted maliciously, the judge or jury may award punitive damages as permitted by state law.

(5) The Department of Legal Affairs or the state attorney, if a violation of ss. 686.40-686.418 occurs in his or her judicial circuit, may bring an action for injunctive or other appropriate civil relief for any violation of ss. 686.40-686.418.

(6) The remedies provided in this section are in addition to any other remedies provided by law or in equity.

History.—s. 11, ch. 84-217; s. 742, ch. 97-102.



686.418 - Effect of act on other remedies.

686.418 Effect of act on other remedies.—Sections 686.40-686.418 are supplemental to and do not preempt local ordinances dealing with prohibited or unlawful conduct in the manufacturing, distribution, wholesaling, advertising, or sale of equipment if such ordinances are not inconsistent with such sections.

History.—s. 12, ch. 84-217; s. 10, ch. 2004-257.



686.501 - Definitions; ss. 686.501-686.506.

686.501 Definitions; ss. 686.501-686.506.—As used in ss. 686.501-686.506:

(1) “Art” means a painting, sculpture, drawing, work of graphic art, pottery, weaving, batik, macrame, quilt, print, photograph, or craft work executed in materials including, but not limited to, clay, textile, paper, fiber, wood, tile, metal, plastic, or glass. The term shall also include a rare map which is offered as a limited edition or a map 80 years old or older; or a rare document or rare print which includes, but is not limited to, a print, engraving, etching, woodcut, lithograph, or serigraph which is offered as a limited edition, or one 80 years old or older.

(2) “Artist” means the creator of a work of art or, if she or he is deceased, the artist’s heirs or personal representative.

(3) “Art dealer” means a person engaged in the business of selling works of art, a person who is a consignee of a work of art, or a person who, by occupation, holds herself or himself out as having knowledge or skill peculiar to works of art or rare documents or prints, or to whom such knowledge or skill may be attributed by her or his employment of an agent or broker or other intermediary who, by occupation, holds herself or himself out as having such knowledge or skill. The term “art dealer” includes an auctioneer who sells works of art, rare maps, rare documents, or rare prints at public auction as well as the auctioneer’s consignor or principal. The term “art dealer” does not include a cooperative which is totally owned by artist members.

(4) “Creditor” means a “creditor” as defined in s. 671.201.

(5) “Person” means an individual, partnership, corporation, or association.

(6) “Author” or “authorship” refers to the creator or creation of a work of art or to the period, culture, source, or origin with which the creation of the work is identified in the description of the work.

(7) “Counterfeit” means a work of art made or altered with intent to deceive in such a manner that it appears to have an authorship which it does not in fact possess. The term “counterfeit” includes any work of art made, altered, or copied in such a manner that it appears to have an authorship which it does not in fact possess, even though the work may not have been made with intent to deceive.

(8) “Written instrument” means a written or printed agreement, bill of sale, or any other written or printed note or memorandum of the sale or exchange of a work of art by an art dealer, and includes a written or printed catalog or other prospectus of a forthcoming sale as well as any written or printed corrections or amendments thereof.

(9) “Consignor” means an artist or any person, partnership, firm, association, or corporation which delivers a work of art to an art dealer for the purpose of sale, or exhibition and sale, to the public on a commission, fee, or other basis of compensation.

(10) “Consignee” means an art dealer who receives and accepts a work of art from a consignor for the purpose of sale, or exhibition and sale, to the public on a commission, fee, or other basis of compensation.

History.—s. 1, ch. 86-118; s. 19, ch. 91-110; s. 743, ch. 97-102.



686.502 - Consignment relationship; notice; proceeds of sales held in trust; contract requirements.

686.502 Consignment relationship; notice; proceeds of sales held in trust; contract requirements.—

(1) Whenever a consignor delivers, or causes to be delivered, a work of art to a consignee for the purpose of sale, or exhibition and sale, to the public on a commission, fee, or other basis of compensation, the delivery to and acceptance thereof by the art dealer is deemed to be “on consignment”; and, with respect to the work of art, such consignee shall thereafter be deemed to be the agent of such consignor.

(2) Whenever a consignor delivers or causes to be delivered a work of art to a consignee, such consignor shall give notice to the public by affixing to such work of art a sign or tag which states that such work of art is being sold subject to a contract of consignment, or such consignee shall post a clear and conspicuous sign in the consignee’s place of business giving notice that some works of art are being sold subject to a contract of consignment.

(3) The proceeds of sale of a work of art shall be held in trust by the consignee for the benefit of the consignor. Such proceeds shall be applied first in payment of any amount due to the consignor.

(4) Any provision of a contract or agreement whereby the consignor waives any of the provisions of this section is void.

History.—s. 2, ch. 86-118.



686.503 - Contract provisions.

686.503 Contract provisions.—Whenever a consignee accepts a work of art for the purpose of sale, or exhibition and sale, to the public on a commission, fee, or other basis of compensation, there shall be a written contract or agreement between the consignor and consignee which shall include, but not be limited to, the following provisions:

(1) The proceeds of the sale of the work of art shall be delivered to the consignor at a schedule agreed upon by the consignor and consignee.

(2) The consignee shall be responsible for the stated value of the work of art in the event of the loss of or damage to such work of art while it is in the possession of such consignee.

(3) The work of art shall only be sold by the consignee for an amount at least equal to the amount agreed upon by the consignor in writing.

(4) The work of art may be used or displayed by the consignee or others only with the prior written consent of the consignor and only if the artist is acknowledged in such use or display.

(5) A work of art delivered to an art dealer by an artist for the purpose of exhibition or sale and the artist’s share of the proceeds of the sale of the work by the dealer, whether to the dealer on his or her own account or to a third person, shall create a priority in favor of the artist over the claims, liens, or security interests of the creditors of the art dealer, notwithstanding any provisions of the Uniform Commercial Code.

History.—s. 3, ch. 86-118; s. 744, ch. 97-102.



686.504 - Warranties by art dealers; written statement; terminology.

686.504 Warranties by art dealers; written statement; terminology.—Any provision in any other law to the contrary notwithstanding:

(1) When an art dealer, in selling or changing a work of art, furnishes to a buyer of such work who is not an art dealer a written instrument which, in describing the work, identifies it with any authorship, the description shall be presumed to be part of the basis of the transaction and shall create an express warranty of the authenticity of the authorship as of the date of the sale or exchange. The warranty shall not be negated or limited because the art dealer in the written instrument did not use formal words such as “warrant” or “guarantee,” because the art dealer did not have a specific intention or authorization to make the warranty, or because any statement relevant to authorship is, reports to be, or is capable of being, merely the art dealer’s opinion.

(2) In construing the degree of authenticity of authorship warranted, due regard shall be given to the terminology used in describing the authorship and the meaning accorded to such terminology by the customs and usage of the trade at the time and in the locality where the sale or exchange took place. A written instrument delivered pursuant to a sale which took place in this state which, in describing the work, states, for example:

(a) That the work is by a named author or has a named authorship without any other limiting words: means unequivocally that the work is by the named author or has the named authorship.

(b) That the work is attributed to a named author: means a work of the period of the author, attributed to her or him, but not with certainty by her or him.

(c) That the work is of a school of a named author: means a work of the period of the author, by a pupil or close follower of the author but not by the author.

(d) That the rare map, rare print, sculpture, drawing, or other work of art is of the authorship or from the period or date attributed to the work of art.

History.—s. 4, ch. 86-118; s. 745, ch. 97-102.



686.505 - Construction of language.

686.505 Construction of language.—Words relevant to the creation of an express warranty of authenticity of authorship of a work of art and words tending to negate or limit warranty shall be construed where reasonable as consistent with each other by parol or extrinsic evidence; negation or limitation is inoperative to the extent that the construction is unreasonable. Subject to the limitations hereinafter set forth, the construction shall be deemed unreasonable in any of the following cases:

(1) The language tending to negate or limit the warranty is not conspicuous, written, and contained in a provision separate and apart from any language relevant to the creation of the warranty, in words which would clearly and specifically apprise the buyer that the seller assumes no risk, liability, or responsibility for the authenticity of the authorship of a work of art. Words of general disclaimer like “all warranties, express or implied, are excluded” are not sufficient to negate or limit express warranty of authenticity of the authorship of a work of art created under s. 686.504 or otherwise.

(2) The work of art is proved to be a counterfeit, and this was not clearly indicated in the description of the work.

(3) The work of art is unqualifiedly stated to be the work of a named author or authorship, or date or period or limited edition, and it is proved that, as of the date of sale or exchange, the statement was false, mistaken, or erroneous.

History.—s. 5, ch. 86-118.



686.506 - Rights and liabilities, additional; merchant’s liability.

686.506 Rights and liabilities, additional; merchant’s liability.—

(1) The rights and liabilities created by ss. 686.501-686.506 shall be construed to be in addition to and not in substitution, exclusion, or displacement of other rights and liabilities provided by law, including the law of principal and agent except where the construction would, as a matter of law, be unreasonable.

(2) An art dealer who, as buyer, is excluded from obtaining the benefits of an express warranty under ss. 686.501-686.506 shall not be deprived of the benefits of any other provisions of law.

(3) An art dealer whose warranty of authenticity of authorship was made in good faith shall not be liable for damages beyond the return of the purchase price which he or she received, together with any attorney’s fees and costs incurred by reason of the art dealer’s refusal to comply with ss. 686.501-686.506.

(4) Any person who violates ss. 686.501-686.506 is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(5) Nothing in ss. 686.501-686.506 shall apply to any work of art, when offered for sale or sold at wholesale or retail, framed or unframed, at a price of $100 or less.

(6) Nothing in ss. 686.501-686.506 shall apply to works of art sold by artists who produce the same directly to a consumer, without the intervention of a wholesale or retail art dealer.

History.—s. 6, ch. 86-118; s. 166, ch. 91-224; s. 746, ch. 97-102.



686.60 - Short title.

686.60 Short title.—Sections 686.601-686.614 may be cited as the “Outdoor Power Equipment Manufacturers, Distributors, Wholesalers, and Servicing Dealers Act.”

History.—s. 1, ch. 97-275.



686.601 - Legislative finding and intent; construction.

686.601 Legislative finding and intent; construction.—

(1) The Legislature finds and declares that the distribution and sale of outdoor power equipment in this state vitally affects the general economy of the state, the public interest, the public safety, the ecology of this state, and the public welfare and that, in the exercise of its police power, it is necessary to regulate the conduct of outdoor power equipment manufacturers, distributors, wholesalers, and dealers and their representatives doing business in this state in order to prevent fraud, unfair business practices, unfair methods of competition, impositions, and other abuses upon its citizens.

(2) In order to promote the intention and policies announced in this section, the provisions of ss. 686.601-686.614 shall be liberally construed.

History.—s. 1, ch. 97-275.



686.602 - Definitions of terms used in ss. 686.601-686.614.

686.602 Definitions of terms used in ss. 686.601-686.614.—In construing ss. 686.601-686.614, unless the context otherwise requires, the word, phrase, or term:

(1) “Dealer” or “servicing dealer” means a person who sells, solicits, or advertises the sale of new or used outdoor power equipment to the consuming public and services such equipment or a private business which has contracted with the manufacturer or distributor to sell such equipment at retail and services such equipment and which is required to undergo training in the sale and servicing of such equipment, but does not include:

(a) A receiver, trustee, administrator, executor, personal representative, guardian, or other person appointed by or acting under judgment, decree, or order of any court.

(b) A public officer while performing his or her duties as such officer.

(c) A person making casual or isolated sales of his or her own outdoor power equipment not subject to sales tax under the laws of this state.

(d) A person engaged in the auction sale of outdoor power equipment.

(e) A dealer in used outdoor power equipment.

(2) “Dealer agreement” means a contract or agreement, express or implied, oral or written, for a definite or indefinite period of time, in which a manufacturer, distributor, or wholesaler grants to a dealer permission to use a trade name, service mark, trademark, or a related characteristic and in which there is a common interest or community of interest in the marketing of outdoor power equipment or services related thereto at wholesale or retail, whether leasing, sale, or otherwise.

(3) “Distributor” or “wholesaler” means any person, firm, association, corporation, or company that sells or distributes new outdoor power equipment to dealers and that maintains distributor representatives within this state.

(4) “Distributor branch” means a branch office maintained by a distributor or wholesaler which sells or distributes new outdoor power equipment to dealers.

(5) “Distributor representative” means a representative employed by a distributor, distributor branch, or wholesaler.

(6) “Factory branch” means a branch office maintained by a manufacturer which manufactures and assembles outdoor power equipment for sale to distributors of outdoor power equipment or to dealers or which is maintained for directing and supervising the representatives of the manufacturer.

(7) “Factory representative” means a representative employed by a manufacturer or factory branch for the purpose of making or promoting the sale of outdoor power equipment or for supervising, servicing, introducing, or contracting with dealers or prospective dealers.

(8) “Fraud” means and includes actual fraud or constructive fraud as normally defined, in addition to the following:

(a) A misrepresentation in any manner, whether intentionally false or arising from gross negligence, of a material fact.

(b) A promise or representation not made honestly and in good faith.

(c) An intentional failure to disclose a material fact.

(d) Any artifice employed to deceive another.

(9) “Manufacturer” means any person engaged in the business of manufacturing or assembling new and unused outdoor power equipment.

(10) “New outdoor power equipment” means outdoor power equipment which has not been previously sold to and put into regular use or service by any person, except to a distributor, wholesaler, or dealer for resale.

(11) “Outdoor power equipment” means two-cycle and four-cycle gas, diesel, and electric engines and any other type of equipment used to maintain commercial, public, and residential lawns and gardens or used in landscape, turf, golf course, green nursery, or forestry or tree maintenance.

(12) “Person” means a natural person, corporation, association, partnership, trust, or other business entity and, in the case of a business entity, includes any other entity in which the business entity has a majority interest or which it effectively controls, as well as the individual officers, directors, and other persons in active control of the activities of each such entity.

(13) “Sale” means and includes the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation, or mortgage in any manner or form, whether by transfer in trust or otherwise, of any outdoor power equipment or interest therein, or of any dealer agreement related thereto, for a consideration and any option, subscription or other contract, or solicitation, looking to a sale, or offer or attempt to sell in any form, whether in oral or written form for a consideration.

History.—s. 1, ch. 97-275; s. 49, ch. 99-7.



686.603 - Application.

686.603 Application.—

(1) Any person who engages directly or indirectly in purposeful agreements or contracts within this state in connection with the sale or advertising for sale of new outdoor power equipment and parts is subject to ss. 686.601-686.614 and to the jurisdiction of the courts of this state for violations of such sections in accordance with the provisions of the laws of this state.

(2) Sections 686.601-686.614 apply to all written or oral agreements between a manufacturer, distributor, or wholesaler with a dealer, including, but not limited to, the dealer agreement; sales of goods, services, and advertising; leases or mortgages of real or personal property; promises to pay; security interests; pledges; insurance contracts; advertising contracts; construction or installation contracts; servicing contracts; and all other such agreements in which the manufacturer, distributor, or wholesaler has any direct or indirect interest.

(3) Sections 686.601-686.614 apply to all continuing contracts now in effect which have no expiration date and to all other contracts entered into or renewed after October 1, 1997.

History.—s. 1, ch. 97-275.



686.604 - Warranty agreements; claims; compensation of dealers.

686.604 Warranty agreements; claims; compensation of dealers.—

(1) Every manufacturer, distributor, wholesaler, factory branch or division, distributor branch or division, or wholesale branch or division shall provide a fair and reasonable warranty agreement on any new outdoor power equipment which it sells and shall fairly compensate each of its dealers for labor and parts used in fulfilling such warranty agreements.

(2)(a) Each claim for payment under such warranty agreements made by a dealer for such labor and parts shall be paid within 30 days following its approval. Each such claim shall be either approved or disapproved within 30 days after its receipt. When any such claim is disapproved, the dealer who submitted it shall be notified in writing of such disapproval within such period, and such notice shall state the specific grounds upon which the disapproval is based.

(b) Any special handling of claims required of the dealer by the manufacturer, distributor, wholesaler, factory branch or division, distributor branch or division, or wholesale branch or division, which handling is not uniformly required of all dealers of that make, may be enforced only after 30 days’ notice in writing to the dealer and upon good and sufficient reason.

(3)(a) The minimum lawful basis for compensating a dealer for warranty work, as provided for in this section, shall be calculated for labor in accordance with the reasonable and customary amount of time required to complete such work, expressed in hours and fractions of hours multiplied by the dealer’s established hourly retail labor rate. Prior to filing a claim for reimbursement for warranty work, the dealer must notify the applicable manufacturer, distributor, or wholesaler of her or his hourly retail labor rate.

(b) The minimum lawful basis for compensation to the dealer for parts used in fulfilling such warranty work shall be at the dealer’s costs for such parts, including all freight and handling charges applicable to such parts, plus 15 percent of the sum of such costs and charges to reimburse the dealer’s reasonable cost of doing business and providing such warranty service on behalf of the manufacturer.

History.—s. 1, ch. 97-275; s. 50, ch. 99-7.



686.605 - Parts; availability; return.

686.605 Parts; availability; return.—

(1) Every manufacturer, distributor, and wholesaler shall specify, and every dealer shall provide and fulfill, reasonable predelivery and preparation obligations for its outdoor power equipment prior to delivery of the outdoor power equipment to retail purchasers.

(2) Every manufacturer, distributor, and wholesaler shall provide for the availability of repair parts throughout the reasonable useful life of any outdoor power equipment sold.

(3) Every manufacturer, distributor, and wholesaler shall provide to their dealers, annually, an opportunity to return a portion of their surplus parts inventories for credit. The surplus procedure shall be administered as follows:

(a) The manufacturer, distributor, or wholesaler may specify, and thereupon notify their dealers of, a time period of at least 60 days’ duration during which the dealers may submit their surplus parts lists and return their surplus parts to the manufacturer, distributor, or wholesaler.

(b) If a manufacturer, distributor, or wholesaler has not notified a dealer of a specific time period for returning surplus parts within the preceding 12 months, they shall authorize and allow the dealer’s surplus parts return request within 30 days after receipt of such request from the dealer.

(c) A manufacturer, distributor, or wholesaler must allow surplus parts return authority on a dollar value of parts equal to 6 percent of the total dollar value of parts purchased from the manufacturer, distributor, or wholesaler by the dealer during the 12-month period immediately preceding the notification to the dealer by the manufacturer, distributor, or wholesaler of the surplus parts return program, or the month the dealer’s return request is made, whichever is applicable. However, the dealer may, at his or her option, elect to return a dollar value of his or her surplus parts equal to less than 6 percent of the total dollar value of parts purchased by the dealer from the manufacturer, distributor, or wholesaler during the preceding 12-month period as provided herein.

(d) No obsolete or superseded part may be returned, but any part listed in the manufacturer’s, distributor’s, or wholesaler’s current returnable parts list at the date of notification of the surplus parts return program by the manufacturer, distributor, or wholesaler to the dealer, or the date of the dealer’s parts return request, whichever is applicable, is eligible for return and credit specified. However, returned parts must be in new and unused condition and must have been purchased from the manufacturer, distributor, or wholesaler to whom they are returned.

(e) The minimum lawful credit to be allowed for returned parts is 85 percent of the wholesale cost of the parts as listed in the manufacturer’s, distributor’s, or wholesaler’s current returnable parts list at the date of the notification of the surplus parts return program by the manufacturer, wholesaler, or distributor to the dealer, or the date of the dealer’s parts return request, whichever is higher.

(f) Applicable credit must be issued or furnished by the manufacturer, distributor, or wholesaler to the dealer within 60 days after receipt of the returned parts.

(g) The packing and return freight expense incurred in any return of surplus parts pursuant to the terms of this section shall be borne by the dealer.

History.—s. 1, ch. 97-275; s. 51, ch. 99-7.



686.606 - Repurchase of inventory upon termination of dealer agreement.

686.606 Repurchase of inventory upon termination of dealer agreement.—

(1) Whenever any dealer enters into a dealer agreement with a manufacturer, distributor, or wholesaler in which agreement the dealer agrees to maintain an inventory of outdoor power equipment or repair parts and the agreement is subsequently voluntarily or involuntarily terminated, the manufacturer, distributor, or wholesaler shall repurchase the inventory as provided in this section. However, the dealer may keep the inventory if he or she desires. If the dealer has any outstanding debts to the manufacturer, distributor, or wholesaler, then the repurchase amount may be credited to the dealer’s account.

(2) If the dealer decides not to keep the inventory, the manufacturer, distributor, or wholesaler shall repurchase that inventory previously purchased from him or her and held by the dealer on the date of termination of the contract. The manufacturer, distributor, or wholesaler shall pay:

(a) One hundred percent of the actual dealer cost, including freight, of all new, unsold, undamaged, and complete outdoor power equipment or other items of such equipment which are resalable, less a reasonable allowance for depreciation due to usage by the dealer and deterioration directly attributable to weather conditions at the dealer’s location; and

(b) Eighty-five percent of the current wholesale price of all new, unused, and undamaged repair parts and accessories which are listed in the manufacturer’s, distributor’s, or wholesaler’s current returnable parts list. The manufacturer, distributor, or wholesaler shall also pay the dealer 6 percent of the current wholesale price on all new, unused, and undamaged repair parts returned to cover the cost of handling, packing, and loading. However, the manufacturer, distributor, or wholesaler shall have the option of performing the handling, packing, and loading in lieu of paying the 6-percent sum imposed in this subsection for these services; and, in this event, after receipt by the dealer of the full repurchase amount as provided in this section, the dealer shall make available to the manufacturer, distributor, or wholesaler, at the dealer’s address or at the places at which the outdoor power equipment is located, all outdoor power equipment previously purchased by the dealer.

(3) Upon payment within a reasonable time of the repurchase amount to the dealer, the title and right of possession to the repurchased inventory shall transfer or be transferred to the manufacturer, distributor, or wholesaler, as the case may be.

(4) The provisions of this section do not require the repurchase from a dealer of:

(a) Any repair part which has a limited storage life or is otherwise subject to deterioration.

(b) Any single repair part which is priced as a set of two or more items.

(c) Any repair part which because of its condition is not resalable as a new part without repackaging or reconditioning.

(d) Any inventory for which the dealer is unable to furnish evidence, reasonably satisfactory to the manufacturer, distributor, or wholesaler, of good title, free and clear of all claims, liens, and encumbrances.

(e) Any inventory which the dealer desires to keep, if the dealer has a contractual right to keep it.

(f) Any outdoor power equipment or item of such equipment which is not in new, unused, undamaged, and complete condition.

(g) Any outdoor power equipment or item of such equipment which has been used by the dealer or has deteriorated because of weather conditions at the dealer’s location unless the manufacturer, distributor, or wholesaler receives a reasonable allowance for such usage or deterioration.

(h) Any repair parts which are not in new, unused, and undamaged condition.

(i) Any inventory which was ordered by the dealer on or after the date of receipt of the notification of termination of the dealer agreement.

(j) Any inventory which was acquired by the dealer from any source other than the manufacturer, distributor, or wholesaler.

(5) If any manufacturer, distributor, or wholesaler fails or refuses to repurchase any inventory covered under the provisions of this section within 60 days after termination of a dealer’s contract, he or she is civilly liable for 100 percent of the current wholesale price of the inventory plus any freight charges paid by the dealer, the dealer’s reasonable attorney’s fees, court costs, and interest on the current wholesale price computed at the legal interest rate provided in s. 687.01 from the 61st day after termination.

History.—s. 1, ch. 97-275; s. 52, ch. 99-7.



686.607 - Repurchase of inventory upon death or incapacity of dealer.

686.607 Repurchase of inventory upon death or incapacity of dealer.—

(1) In the event of the death or incapacity of a dealer or the majority stockholder of a corporation operating as a dealer, the manufacturer, distributor, or wholesaler shall, at the option of the heirs at law, if the dealer died intestate, or the devisees or transferees under the terms of the deceased dealer’s last will and testament, if the dealer died testate, repurchase the inventory from such heirs or devisees as if the manufacturer, distributor, or wholesaler had terminated the contract; and the inventory repurchase provisions of s. 686.606 are made expressly applicable to the repurchase under this section. The heirs or devisees shall have 1 year from the date of the death of the dealer or majority stockholder to exercise their option under this section. However, nothing in this section requires the repurchase of inventory if the heirs or devisees and the manufacturer, distributor, or wholesaler enter into a new agreement to operate the retail dealership.

(2) This section is subject to that portion of the manufacturer’s, distributor’s, or wholesaler’s contract or agreement with the dealer pertaining to death of the dealer or succession to the extent such contract or agreement is not inconsistent with this section.

History.—s. 1, ch. 97-275.



686.608 - Compensation for inventory upon refusal to renew, termination of, or restriction on transfer of a dealer agreement.

686.608 Compensation for inventory upon refusal to renew, termination of, or restriction on transfer of a dealer agreement.—It is unlawful for the manufacturer, distributor, or wholesaler, without due cause, to fail to renew a dealer agreement on terms then equally available to all their dealers, to terminate an agreement, or to restrict the transfer of an agreement unless the dealer receives fair and reasonable compensation for the inventory of the business. As used in this section, the term “due cause” shall be construed in accordance with the definition of due cause contained in s. 686.611(3)(c)2.

History.—s. 1, ch. 97-275.



686.609 - Indemnification of dealer with respect to legal actions.

686.609 Indemnification of dealer with respect to legal actions.—A manufacturer, distributor, or wholesaler shall fully indemnify and hold harmless a dealer against any losses including, but not limited to, court costs and reasonable attorney’s fees or damages arising out of any complaint, claim, or lawsuit involving, but not limited to, strict liability, negligence, misrepresentation, express or implied warranty, or rescission of the sale when the complaint, claim, or lawsuit relates to the manufacture, assembly, or design of new items covered by ss. 686.601-686.614, parts or accessories, or other functions by the manufacturer, distributor, or wholesaler which are beyond the control of the dealer.

History.—s. 1, ch. 97-275.



686.611 - Unlawful acts and practices.

686.611 Unlawful acts and practices.—Unfair methods of competition and unfair or deceptive acts or practices in the conduct of the manufacturing, distribution, wholesaling, sale, and advertising of outdoor power equipment are declared to be unlawful.

(1) It is deemed a violation of this section for any manufacturer, factory branch, factory representative, distributor, distributor branch, distributor representative, wholesaler, or dealer to engage in any action which is arbitrary, capricious, in bad faith, or unconscionable and which causes damage in terms of law or equity to any of the parties or to the public.

(2) It is deemed a violation of this section for a manufacturer, factory branch or division, distributor, distributor branch or division, wholesaler, or wholesale branch or division, or officer, agent, or other representative thereof, to coerce, compel, or attempt to coerce or compel any dealer:

(a) To order or accept delivery of any outdoor power equipment or item of such equipment, parts or accessories therefor, or other commodity or commodities which such dealer has not voluntarily ordered.

(b) To order or accept delivery of any outdoor power equipment with special features, accessories, or equipment not included in the base list price of such outdoor power equipment as publicly advertised by the manufacturer of the outdoor power equipment.

(3) It is deemed a violation of this section for a manufacturer, factory branch or division, distributor, distributor branch or division, wholesaler, or wholesale branch or division, or officer, agent, or other representative thereof:

(a) To refuse to deliver to any dealer having a contractual agreement for the retail sale of new outdoor power equipment sold or distributed by such manufacturer, factory branch or division, distributor branch or division, or wholesale branch or division, in reasonable quantities and within a reasonable time after receipt of the dealer’s order, any outdoor power equipment or item of such equipment covered by such agreement specifically advertised or represented by such manufacturer, factory branch or division, distributor, distributor branch or division, wholesaler, or wholesale branch or division to be available for immediate delivery. However, the failure to deliver any such outdoor power equipment or item of such equipment is not considered a violation of this section if such failure is due to a prudent and reasonable restriction on the extension of credit by the manufacturer, distributor, or wholesaler to the dealer, an act of God, a work stoppage or delay due to a strike or labor difficulty, a bona fide shortage of materials, a freight embargo, or another cause over which the manufacturer, distributor, or wholesaler, or any agent thereof, has no control whatsoever.

(b) To coerce, compel, or attempt to coerce or compel any dealer to enter into any agreement, whether written or oral, supplementary to an existing dealer agreement with such manufacturer, factory branch or division, distributor, distributor branch or division, wholesaler, or wholesale branch or division, or officer, agent, or other representative thereof; or to do any other act prejudicial to such dealer by threatening to cancel any contractual agreement existing between such manufacturer, factory branch or division, distributor, distributor branch or division, wholesaler, or wholesale branch or division and such dealer. However, notice in good faith to any dealer of such dealer’s violation or breach of any terms or provisions of such contractual agreement does not constitute a violation of this section if such notice is in writing and is mailed by registered or certified mail to such dealer at her or his current business address and such notice contains the specific facts as to the dealer’s violation or breach of such contractual agreement.

(c)1. To terminate or cancel the selling agreement of any dealer without due cause, as defined in subparagraph 2. The nonrenewal of a selling agreement, without due cause, constitutes an unfair termination or cancellation, regardless of the specified time period of such selling agreement. Except when the ground for such termination or cancellation falls within sub-subparagraph 2.c., such manufacturer, factory branch or division, distributor, distributor branch or division, wholesaler, or wholesale branch or division, or officer, agent, or other representative thereof, shall notify a dealer in writing of the termination or cancellation of the selling agreement of such dealer at least 90 days before the effective date of the termination or cancellation, stating the specific ground for such termination or cancellation. In no event shall the contractual term of any such selling agreement expire, without the written consent of the dealer involved, prior to the expiration of at least 90 days following such written notice. During the 90-day period, either party may, in appropriate circumstances, petition a court of competent jurisdiction to modify such 90-day stay or to extend it pending a final determination of such proceeding on the merits. The court shall have authority to grant temporary, preliminary, and final injunctive relief.

2. As used in this subparagraph, tests for determining what constitutes due cause for a manufacturer, distributor, or wholesaler to terminate, cancel, or refuse to renew a dealer agreement include whether the dealer:

a. Has transferred a majority ownership interest in the dealership without the manufacturer’s, distributor’s, or wholesaler’s consent;

b. Has made a material misrepresentation in applying for or in acting under the agreement;

c. Has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against the dealer which has not been discharged within 60 days after the filing, is in default under the provisions of a security agreement in effect with the manufacturer, distributor, or wholesaler, or is in receivership;

d. Has engaged in unfair business or trade practices;

e. Has inadequately represented the manufacturer’s, distributor’s, or wholesaler’s products with respect to sales, service, or warranty work;

f. Has inadequate and insufficient sales and service facilities and personnel;

g. Has failed to comply with an applicable federal, state, or local licensing law;

h. Has been convicted of a crime, the effect of which would be detrimental to the manufacturer, distributor, wholesaler, or dealership;

i. Has failed to operate in the normal course of business for 10 consecutive business days or has terminated the dealer’s business;

j. Has relocated the dealer’s place of business without the manufacturer’s, distributor’s, or wholesaler’s consent; or

k. Has failed to comply with the terms of the agreement.

(d) To resort to or use any false or misleading advertisement in connection with the dealer’s business as such manufacturer, factory branch or division, distributor, distributor branch or division, wholesaler, or wholesale branch or division, or officer, agent, or other representative thereof.

(e) To offer to sell or to sell any new outdoor power equipment or item of such equipment, or parts or accessories therefor, to any other dealer at a lower actual price therefor than the actual price offered to any other dealer for the same model outdoor power equipment identically equipped or to utilize any device, including, but not limited to, sales promotion plans or programs, which results in such lesser actual price or results in a fixed price predetermined solely by the manufacturer, distributor, or wholesaler. However, the provisions of this paragraph do not apply to sales to a dealer for resale to any unit or agency of the United States Government, the state or any of its political subdivisions, or any municipality located within this state. Further, the provisions of this paragraph do not apply so long as a manufacturer, distributor, or wholesaler, or any agent thereof, sells or offers to sell such new outdoor power equipment, parts, or accessories to all dealers of such manufacturer’s, distributor’s, or wholesaler’s dealers at an equal price.

(f) To willfully discriminate, either directly or indirectly, in price, programs, or terms of sale offered to dealers, when the effect of such discrimination may be to substantially lessen competition or to give to one holder of an agreement any economic, business, or competitive advantage not offered to all holders of the same or similar agreement.

(g) To prevent or attempt to prevent, by contract or otherwise, any dealer from changing the capital structure of the dealership or the means by or through which the dealer finances the operation of the dealership, provided the dealer at all times meets any reasonable capital standards agreed to between the dealership and the manufacturer, distributor, or wholesaler and provided such change by the dealer does not result in a change in the executive management of the dealership.

(h) To prevent or attempt to prevent, by contract or otherwise, any dealer or any officer, member partner, or stockholder of any dealer from selling or transferring any part of the interest of any of them to any other person or persons or party or parties. However, no dealer, officer, partner, or stockholder has the right to sell, transfer, or assign the agreement or power of management or control thereunder without the written consent of the manufacturer, distributor, or wholesaler, except that such consent may not be unreasonably withheld.

(i) To obtain money, goods, services, anything of value, or any other benefit from any other person with whom the dealer does business or employs on account of or in relation to the transactions between the dealer, the manufacturer, distributor, or wholesaler, and such other person.

(j) To require a dealer to assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability imposed by ss. 686.601-686.614.

(4) It is deemed a violation of this section for a dealer:

(a) To require a retail purchaser of new outdoor power equipment or item of such equipment, as a condition of sale and delivery of the item or equipment, also to purchase special features, appliances, equipment, parts, or accessories not desired or requested by the purchaser. However, this prohibition does not apply to special features, appliances, equipment, parts, or accessories which are already installed when the outdoor power equipment or item of outdoor power equipment is received by the dealer from the manufacturer, distributor, or wholesaler of such equipment or item of such equipment.

(b) To represent and sell as new and unused any outdoor power equipment or item of such equipment which has been used and operated for demonstration or other purposes without stating to the purchaser prior to the sale the approximate amount of use the outdoor power equipment or item of such equipment has experienced or undergone.

(c) To resort to or use any false or misleading advertisement in connection with the dealer’s business as such dealer.

History.—s. 1, ch. 97-275; s. 53, ch. 99-7.



686.612 - Unenforceable contract or agreement.

686.612 Unenforceable contract or agreement.—Any contract or dealer agreement or part thereof or practice thereunder which is in violation of any provision of ss. 686.601-686.614 is deemed against public policy and is void and unenforceable.

History.—s. 1, ch. 97-275.



686.613 - Remedies.

686.613 Remedies.—

(1) In addition to temporary, preliminary, or final injunctive relief as provided in s. 686.611(3)(c)1., any person who is aggrieved or injured in his or her business or property by reason of anything forbidden in ss. 686.601-686.614 may bring an action therefor in the appropriate circuit court of this state and shall recover the actual damages sustained and the costs of such action, including a reasonable attorney’s fee.

(2) Without regard and in addition to any other remedy or relief to which a person is entitled, anyone aggrieved by a violation of ss. 686.601-686.614 may bring an action to obtain a declaratory judgment that an act, action, or practice violates such sections and to enjoin a manufacturer, distributor, wholesaler, or dealer who has violated, is violating, or is otherwise likely to violate such sections.

(3) When such action is one of common or general interest to many persons or when the parties are numerous and it is impracticable to bring them all before the court, one or more may bring a class action for the benefit of the whole, including an action for injunctive relief.

(4) In an action for money damages, if a judge or jury finds that the defendant acted maliciously, the judge or jury may award punitive damages as permitted by state law.

(5) The Department of Legal Affairs or the state attorney, if a violation of ss. 686.601-686.614 occurs in his or her judicial circuit, may bring an action for injunctive or other appropriate civil relief for any violation of ss. 686.601-686.614.

(6) The remedies provided in this section are in addition to any other remedies provided by law or in equity.

History.—s. 1, ch. 97-275; s. 54, ch. 99-7.



686.614 - Effect of act on other remedies.

686.614 Effect of act on other remedies.—Sections 686.601-686.614 are supplemental to and do not preempt local ordinances dealing with prohibited or unlawful conduct in the manufacturing, distribution, wholesaling, advertising, or sale of outdoor power equipment and other items of outdoor power equipment if such ordinances are not inconsistent with such sections.

History.—s. 1, ch. 97-275.



686.701 - Reimbursement of federal excise taxes on motor fuel.

686.701 Reimbursement of federal excise taxes on motor fuel.—

(1)(a) If a fuel supply contract requires one party to reimburse another party for the federal excise tax imposed by 26 U.S.C. s. 4081, whether as a separate item or as part of the contract price, the reimbursing party, at its option and notwithstanding contrary terms of the contract, shall not be required to make the reimbursement more than 1 business day before the day on which the reimbursed party must remit the taxes to the Internal Revenue Service.

(b) Exercise of the option provided by this section shall not relieve the reimbursing party of its obligation to make the reimbursement as required by the contract, but shall affect only the timing of that reimbursement.

(2)(a) Written notice of the reimbursing party’s intent to exercise the option provided in subsection (1) shall be given to the reimbursed party.

(b) The notice shall state the effective date of the exercise of the option, which shall be no earlier than 30 days after the notice of intent is received by the reimbursed party or the beginning of the reimbursed party’s next federal tax quarter, whichever is later.

(3)(a) If a reimbursing party exercises the option provided in subsection (1), the reimbursed party may demand security for the payment of the taxes in proportion to the amount the taxes represent compared to the security demanded on the contract as a whole.

(b) The reimbursed party may also require reimbursement to be made by electronic transfer of funds, but may not change the other payment terms of the contract without a valid business reason.

(4)(a) This section applies to all wholesale transactions with terminal suppliers that are:

1. Continuing contracts with no fixed expiration date and are in effect on July 1, 2009; or

2. Contracts entered into or renewed after July 1, 2009.

(b) All contracts in effect on July 1, 2009, that contain a fixed expiration date shall be governed by the law in existence prior to July 1, 2009.

History.—s. 1, ch. 2009-163.






Chapter 687 - INTEREST AND USURY; LENDING PRACTICES

687.01 - Rate of interest in absence of contract.

687.01 Rate of interest in absence of contract.—In all cases where interest shall accrue without a special contract for the rate thereof, the rate is the rate provided for in s. 55.03.

History.—s. 1, ch. 1483, 1866; ss. 1, 2, ch. 1562, 1866; RS 2320; GS 3103; RGS 4849; CGL 6936; s. 1, ch. 22745, 1945; s. 1, ch. 82-42; s. 10, ch. 94-239.



687.02 - “Usurious contracts” defined.

687.02 “Usurious contracts” defined.—

(1) All contracts for the payment of interest upon any loan, advance of money, line of credit, or forbearance to enforce the collection of any debt, or upon any obligation whatever, at a higher rate of interest than the equivalent of 18 percent per annum simple interest are hereby declared usurious. However, if such loan, advance of money, line of credit, forbearance to enforce the collection of a debt, or obligation exceeds $500,000 in amount or value, then no contract to pay interest thereon is usurious unless the rate of interest exceeds the rate prescribed in s. 687.071.

(2) As amended by chapter 79-592, Laws of Florida, chapter 79-274, Laws of Florida, which amended subsection (1):

(a) Shall apply only to loans, advances of credit, or lines of credit made on or subsequent to July 1, 1979, and to loans, advances of credit, or lines of credit made prior to that date if the lender has the legal right to require full payment or to adjust or modify the interest rate, by renewal, assumption, reaffirmation, contract, or otherwise; and

(b) Shall not be construed as diminishing the force and effect of any laws applying to loans, advances of credit, or lines of credit, other than to those mentioned in paragraph (a), completed prior to July 1, 1979.

History.—s. 1, ch. 4022, 1891; GS 3104; s. 1, ch. 5960, 1909; RGS 4850; CGL 6937; s. 1, ch. 29705, 1955; s. 1, ch. 73-298; ss. 12, 15, ch. 79-274; s. 1, ch. 79-592; s. 1, ch. 80-310.



687.03 - “Unlawful rates of interest” defined; proviso.

687.03 “Unlawful rates of interest” defined; proviso.—

(1) Except as provided herein, it shall be usury and unlawful for any person, or for any agent, officer, or other representative of any person, to reserve, charge, or take for any loan, advance of money, line of credit, forbearance to enforce the collection of any sum of money, or other obligation a rate of interest greater than the equivalent of 18 percent per annum simple interest, either directly or indirectly, by way of commission for advances, discounts, or exchange, or by any contract, contrivance, or device whatever whereby the debtor is required or obligated to pay a sum of money greater than the actual principal sum received, together with interest at the rate of the equivalent of 18 percent per annum simple interest. However, if any loan, advance of money, line of credit, forbearance to enforce the collection of a debt, or obligation exceeds $500,000 in amount or value, it shall not be usury or unlawful to reserve, charge, or take interest thereon unless the rate of interest exceeds the rate prescribed in s. 687.071. The provisions of this section shall not apply to sales of bonds in excess of $100 and mortgages securing the same, or money loaned on bonds.

(2)(a) The provisions of this section and of s. 687.02 shall not apply to loans or other advances of credit made pursuant to:

1. A commitment to insure by the Federal Housing Administration.

2. A commitment to guarantee by the United States Department of Veterans Affairs.

3. A commitment to purchase a loan issued by the Federal National Mortgage Association; Government National Mortgage Association; Federal Home Loan Mortgage Corporation; any department, agency, or instrumentality of the Federal Government; or any successor of any of them, pursuant to any provision of the acts of Congress or federal regulations.

(b) This act shall apply only to loans or advances of credit made subsequent to the effective date of this act. All present laws shall remain in full force and effect as to loans or advances of credit made prior to the effective date of this act.

(c) Notwithstanding any other provision of this section, any lessor or merchant, or any person who lends money or extends any other form of credit, who is regularly engaged in the business of selling or leasing merchandise, goods, or services which are for other than personal, family, or household purposes, or any assignee of such lessor, merchant, or person who lends money or extends any other form of credit, who is the holder of a commercial installment contract, each of which persons or entities is subject to the laws of any jurisdiction of the United States, any state, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession of the United States, may, if the contract so provides, charge a delinquency charge on each installment which is in default for a period of not less than 10 days in an amount not in excess of 5 percent of such installment. However, only one such delinquency charge may be collected on any installment, regardless of the period during which it remains in default. A delinquency charge imposed pursuant to this paragraph shall not be deemed interest or a finance charge made incident to or as a condition to the grant of the loan or other extension of credit and shall not be included in determining the limit on charges, as provided by this section, which may be made in connection with the loan or other extension of credit as provided by law of this state.

(3) For the purpose of this chapter, the rate of interest on any loan, advance of money, line of credit, forbearance to enforce the collection of a debt, or other obligation to pay interest shall be determined and computed upon the assumption that the debt will be paid according to the agreed terms, whether or not said loan, advance of money, line of credit, forbearance to enforce collection of a debt, or other obligation is paid or collected by court action prior to its term, and any payment or property charged, reserved, or taken as an advance or forbearance, which is in the nature of, and taken into account in the calculation of, interest shall be valued as of the date received and shall be spread over the stated term of the loan, advance of money, line of credit, forbearance to enforce collection of a debt, or other obligation for the purpose of determining the rate of interest. The spreading of any such advance or forbearance for the purpose of computing the rate of interest shall be calculated by first computing the advance or forbearance as a percentage of the total stated amount of such loan, advance of money, line of credit, forbearance to enforce collection of a debt, or other obligation. This percentage shall then be divided by the number of years, and fractions thereof, of the loan, advance of money, line of credit, forbearance to enforce collection of a debt, or other obligation according to its stated maturity date, without regard to early maturity in the event of default. The resulting annual percentage rate shall then be added to the stated annual percentage rate of interest to produce the effective rate of interest for purposes of this chapter. Moreover, for the purposes of this chapter, a loan, advance of money, line of credit, forbearance, or other obligation shall be deemed to exceed $500,000 in amount or value if:

(a) The outstanding principal indebtedness of such loan, advance of money, line of credit, forbearance, or other obligation initially exceeds $500,000; or

(b) The aggregate principal indebtedness of such loan, advance of money, line of credit, forbearance, or other obligation may reasonably be expected to exceed $500,000 during the term thereof, notwithstanding the fact that less than that amount in the aggregate is initially or at any time thereafter advanced in one transaction or a series of related transactions; or

(c) Such loan, advance of money, line of credit, forbearance, or other obligation exceeds $500,000 at any time, notwithstanding the fact that such indebtedness is or is not subsequently reduced to less than $500,000 and thereafter additional amounts are advanced in one transaction or a series of related transactions which in the aggregate do not exceed $500,000.

(4) If, as provided in subsection (3), a loan, advance of money, line of credit, forbearance, or other obligation exceeds $500,000, then, for the purposes of this chapter, interest on that loan, advance of money, line of credit, forbearance, or other obligation shall not include the value of property charged, reserved, or taken as an advance or forbearance, the value of which substantially depends on the success of the venture in which are used the proceeds of that loan, advance of money, line of credit, forbearance, or other obligation. Stock options and interests in profits, receipts, or residual values are examples of the type of property the value of which would be excluded from calculation of interest under the preceding sentence.

(5) As amended by chapter 79-592, Laws of Florida, chapter 79-274, Laws of Florida, which amended subsection (1):

(a) Shall apply only to loans, advances of credit, or lines of credit made on or subsequent to July 1, 1979, and to loans, advances of credit, or lines of credit made prior to that date if the lender has the legal right to require full payment or to adjust or modify the interest rate, by renewal, assumption, reaffirmation, contract, or otherwise; and

(b) Shall not be construed as diminishing the force and effect of any laws applying to loans, advances of credit, or lines of credit, other than to those mentioned in paragraph (a), completed prior to July 1, 1979.

History.—s. 2, ch. 4022, 1891; GS 3105; s. 2, ch. 5960, 1909; RGS 4851; CGL 6938; s. 2, ch. 29705, 1955; s. 1, ch. 70-331; s. 2, ch. 73-298; s. 1, ch. 74-232; ss. 1, 2, ch. 76-124; s. 1, ch. 77-374; s. 1, ch. 78-211; ss. 13, 15, ch. 79-274; s. 258, ch. 79-400; s. 1, ch. 79-592; s. 2, ch. 80-310; s. 34, ch. 93-268; s. 4, ch. 95-234.



687.0303 - “Line of credit” defined.

687.0303 “Line of credit” defined.—

(1) The term “line of credit,” whenever used in this chapter, means an arrangement under which one or more loans or advances of money may be made available to a debtor in one transaction or a series of related transactions.

(2) The Legislature hereby declares that, as a matter of law, “line of credit,” as such term is defined in this section, is deemed to have been included in and governed by the provisions of this chapter as it existed prior to, on, and subsequent to July 1, 1979.

History.—ss. 2, 3, ch. 80-310.



687.0304 - Credit agreements.

687.0304 Credit agreements.—

(1) DEFINITIONS.—For the purposes of this section:

(a) “Credit agreement” means an agreement to lend or forbear repayment of money, goods, or things in action, to otherwise extend credit, or to make any other financial accommodation.

(b) “Creditor” means a person who extends credit under a credit agreement with a debtor.

(c) “Debtor” means a person who obtains credit or seeks a credit agreement with a creditor or who owes money to a creditor.

(2) CREDIT AGREEMENTS TO BE IN WRITING.—A debtor may not maintain an action on a credit agreement unless the agreement is in writing, expresses consideration, sets forth the relevant terms and conditions, and is signed by the creditor and the debtor.

(3) ACTIONS NOT CONSIDERED AGREEMENTS.—

(a) The following actions do not give rise to a claim that a new credit agreement is created, unless the agreement satisfies the requirements of subsection (2):

1. The rendering of financial advice by a creditor to a debtor;

2. The consultation by a creditor with a debtor; or

3. The agreement by a creditor to take certain actions, such as entering into a new credit agreement, forbearing from exercising remedies under prior credit agreements, or extending installments due under prior credit agreements.

(b) A credit agreement may not be implied from the relationship, fiduciary, or otherwise, of the creditor and the debtor.

History.—s. 1, ch. 89-130.



687.031 - Construction, ss. 687.02 and 687.03.

687.031 Construction, ss. 687.02 and 687.03.—Sections 687.02 and 687.03 shall not be construed to repeal, modify or limit any or either of the special provisions of existing statutory law creating exceptions to the general law governing interest and usury and specifying the interest rates and charges which may be made pursuant to such exceptions, including but not limited to those exceptions which relate to banks, Morris Plan banks, discount consumer financing, small loan companies and domestic building and loan associations.

History.—s. 3, ch. 29705, 1955.



687.04 - Penalty for usury; not to apply in certain situations.

687.04 Penalty for usury; not to apply in certain situations.—Any person, or any agent, officer, or other representative of any person, willfully violating the provisions of s. 687.03 shall forfeit the entire interest so charged, or contracted to be charged or reserved, and only the actual principal sum of such usurious contract can be enforced in any court in this state, either at law or in equity; and when said usurious interest is taken or reserved, or has been paid, then and in that event the person who has taken or reserved, or has been paid, either directly or indirectly, such usurious interest shall forfeit to the party from whom such usurious interest has been reserved, taken, or exacted in any way double the amount of interest so reserved, taken, or exacted. However, the penalties provided for by this section shall not apply:

(1) To a bona fide endorsee or transferee of negotiable paper purchased before maturity, unless the usurious character should appear upon its face, or unless the said endorsee or transferee shall have had actual notice of the same before the purchase of such paper, but in such event double the amount of such usurious interest may be recovered after payment, by action against the party originally exacting the same, in any court of competent jurisdiction in this state, together with an attorney’s fee, as provided in s. 687.06; or

(2) If, prior to the institution of an action by the borrower or the filing of a defense under this chapter by the borrower or receipt of written notice by the lender from the borrower that usury has been charged or collected, the lender notifies the borrower of the usurious overcharge and refunds the amount of any overcharge taken, plus interest on the overcharge taken at the maximum lawful rate in effect at the time the usurious interest was taken, to the borrower and makes whatever adjustments in the appropriate contract or account as are necessary to ensure that the borrower will not be required to pay further interest in excess of the amount permitted by s. 687.03.

History.—s. 3, ch. 4022, 1891; GS 3106; s. 3, ch. 5960, 1909; RGS 4852; CGL 6939; s. 1, ch. 79-90.



687.05 - Provisions for payment of attorney’s fees.

687.05 Provisions for payment of attorney’s fees.—No provision for the payment of attorney’s fees, or charge for exchange or similar charge shall render such instrument subject to the terms of any statute of this state, limiting the amount of interest which shall be charged on such instrument.

History.—s. 2, ch. 4374, 1895; GS 3107; RGS 4853; CGL 6940.



687.06 - Attorney’s fee in enforcing nonusurious contracts; proviso; insurance premiums; attorney’s fee provided in note.

687.06 Attorney’s fee in enforcing nonusurious contracts; proviso; insurance premiums; attorney’s fee provided in note.—This chapter shall not be so construed as to prevent provision for the payment of such attorney’s fees as the court may determine in cases brought before the court to be reasonable and just for legal services rendered in enforcing nonusurious contracts, either at law or in equity. This chapter shall not be construed so as to prohibit mortgagees from contracting for or collecting premiums for insurance actually issued on the property mortgaged, with the usual loss payable or mortgage clause attached thereto; provided further, that it shall not be necessary for the court to adjudge an attorney’s fee, provided in any note or other instrument of writing, to be reasonable and just, when such fee does not exceed 10 percent of the principal sum named in said note, or other instrument in writing.

History.—s. 4, ch. 5960, 1909; s. 1, ch. 6870, 1915; RGS 4854; CGL 6941; s. 26, ch. 73-334.



687.071 - Criminal usury, loan sharking.

687.071 Criminal usury, loan sharking.—

(1) DEFINITIONS.—The following words and phrases, as used in this section, shall have the following meanings:

(a) “Person” shall be construed to be defined as provided in s. 1.01.

(b) “Creditor” means any person who makes an extension of credit or any person claiming by, under, or through such person.

(c) “Debtor” means any person who receives an extension of credit or any person who guarantees the repayment of a loan of money for another person.

(d) “Extension of credit” means to make or renew a loan of money or any agreement for forbearance to enforce the collection of such loan.

(e) “Extortionate extension of credit” means any extension of credit whereby it is the understanding of the creditor and the debtor at the time an extension of credit is made that delay in making repayment or failure to make repayment could result in the use of violence or other criminal means to cause harm to the person, reputation, or property of any person.

(f) “Loan shark” means any person as defined herein who lends money unlawfully under subsection (2), subsection (3), or subsection (4).

(g) “Loan sharking” means the act of any person as defined herein lending money unlawfully under subsection (2), subsection (3), or subsection (4).

(2) Unless otherwise specifically allowed by law, any person making an extension of credit to any person, who shall willfully and knowingly charge, take, or receive interest thereon at a rate exceeding 25 percent per annum but not in excess of 45 percent per annum, or the equivalent rate for a longer or shorter period of time, whether directly or indirectly, or conspires so to do, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Unless otherwise specifically allowed by law, any person making an extension of credit to any person, who shall willfully and knowingly charge, take, or receive interest thereon at a rate exceeding 45 percent per annum or the equivalent rate for a longer or shorter period of time, whether directly or indirectly or conspire so to do, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Any person who shall knowingly and willfully make an extortionate extension of credit to any person or conspire so to do commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. In any prosecution under this subsection, evidence that the creditor then had a reputation in the debtor’s community for the use or threat of use of violence or other criminal means to cause harm to the person, reputation, or property of any person to collect extensions of credit or to punish the nonrepayment thereof shall be admissible.

(5) Books of account or other documents recording extensions of credit in violation of subsections (3) or (4) are declared to be contraband, and any person, other than a public officer in the performance of his or her duty, and other than the person charged such usurious interest and person acting on his or her behalf, who shall knowingly and willfully possess or maintain such books of account or other documents, or conspire so to do, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(6) No person shall be excused from attending and testifying or producing any books, paper, or other document before any court upon any investigation, proceeding, or trial, for any violation of this section upon the ground or for the reason that the testimony or evidence, documentary or otherwise, required of the person may tend to convict him or her of a crime or subject the person to a penalty or forfeiture, but no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she may so testify or produce evidence, documentary or otherwise, and no testimony so given or produced shall be received against the person upon any criminal investigation or proceeding.

(7) No extension of credit made in violation of any of the provisions of this section shall be an enforceable debt in the courts of this state.

History.—s. 1, ch. 69-135; s. 676, ch. 71-136; s. 747, ch. 97-102; s. 1, ch. 2009-22.



687.08 - Person lending money to give borrower receipt for payments; contents of receipt; penalty for violation.

687.08 Person lending money to give borrower receipt for payments; contents of receipt; penalty for violation.—

(1) Every person, or the agent, officer, or other representative of any person, lending money in this state upon security shall, whenever the borrower of such money makes a payment of any money, either principal or interest, immediately upon such payment being made, give to the borrower a receipt, dated of the date of such payment, which receipt shall state the amount paid and for what such payment is made. If such payment is for interest on the sum borrowed, the receipt shall so state. If the sum so paid is to be applied to the payment of the principal sum borrowed, the receipt shall so state. Every such receipt shall be duly and properly signed by the person, or the agent, officer, or other representative of the person, to whom such money is paid. In lieu of providing such receipt, a lender may furnish to the borrower an annual statement showing the amount of interest paid on the loan during the previous year as well as the remaining balance on the loan; except that a simple receipt shall be given to the borrower for each payment which is made in cash or for any payment for which receipt is requested in writing by the borrower.

(2) Whoever refuses, upon demand, to give a receipt or statement complying with the requirements of this section shall forfeit the entire interest upon such principal sum to the borrower.

History.—s. 6, ch. 5960, 1909; RGS 4856; CGL 6943; s. 4, ch. 84-193.



687.09 - Persons accepting chattel mortgage as security for loans under $100 to cause amount as principal, interest, and fees to be inserted.

687.09 Persons accepting chattel mortgage as security for loans under $100 to cause amount as principal, interest, and fees to be inserted.—Every mortgagee accepting a mortgage on personal property as security for the repayment of a loan of money less than $100 shall cause to be stated in such mortgage, separately and distinctly, the several amounts secured as principal, interest and fees, and any mortgagee willfully violating the provisions of this section shall forfeit all interest and fees secured by such mortgage, and be entitled to recover only the principal sum.

History.—s. 7, ch. 5960, 1909; RGS 4857; CGL 6944.



687.10 - Not applicable to chartered banks, trust companies, building and loan associations, savings and loan associations, or insurance companies.

687.10 Not applicable to chartered banks, trust companies, building and loan associations, savings and loan associations, or insurance companies.—The provisions of ss. 687.08 and 687.09 shall not apply to chartered banks, state or national, trust companies, building and loan associations or to savings and loan associations, whether chartered under state or federal statutes, or insurance companies.

History.—s. 8, ch. 5960, 1909; RGS 4858; CGL 6945; s. 1, ch. 59-50.



687.12 - Interest rates; parity among licensed lenders or creditors.

687.12 Interest rates; parity among licensed lenders or creditors.—

(1) Any lender or creditor licensed or chartered under chapter 516, chapter 520, chapter 657, chapter 658 or former chapter 659, former chapter 664 or former chapter 656, chapter 665, or part XV of chapter 627; any lender or creditor located in this state and licensed or chartered under the laws of the United States and authorized to conduct a lending business; or any lender or creditor lending through a licensee under part III of chapter 494, is authorized to charge interest on loans or extensions of credit to any person as defined in s. 1.01, or to any firm or corporation, at the maximum rate of interest permitted by law to be charged on similar loans or extensions of credit made by any lender or creditor in this state, except that the statutes governing the maximum permissible interest rate on any loan or extension of credit, and other statutory restrictions relating thereto, also govern the amount, term, permissible charges, rebate requirements, and restrictions for a similar loan or extension of credit made by any lender or creditor.

(2) This section shall be construed to permit any lender or creditor which is otherwise authorized to make a particular loan or extension of credit to charge interest at a rate permitted to be charged by other lenders or creditors on similar loans or extensions of credit, but shall not be construed to grant any lender or creditor the power or authority to make any particular type of loan or extension of credit which it is not otherwise authorized to make. For purposes of this section, direct loans for the purchase of goods or services, and extensions of credit for the acquisition of goods or services by the seller or provider thereof, shall be deemed to be similar loans or extensions of credit.

(3) In making loans or extensions of credit, lenders or creditors shall be subject only to the licenses, examinations, regulations, documents, procedures, and disclosures required by the respective laws under which each lender or creditor is licensed or organized, and not to those required by laws governing other lenders or creditors.

(4) In making loans or extensions of credit at a rate of interest that, but for this section, would not be authorized, lenders or creditors shall indicate on the promissory note or other instrument evidencing the loan or extension of credit the specific chapter of the Florida Statutes authorizing the interest rate charged.

History.—s. 1, ch. 77-371; s. 259, ch. 79-400; s. 474, ch. 81-259; s. 60, ch. 91-245; s. 206, ch. 92-303; s. 69, ch. 2009-241.



687.125 - Compounding of interest.

687.125 Compounding of interest.—Interest or finance charges on any loan or extension of credit secured by a mortgage which contains a provision for the compounding of interest may be compounded provided the total amount of interest received by the lender as a result of such compounding, including interest upon interest, produces an effective yield which does not exceed any interest rate limitation imposed by applicable law.

History.—s. 47, ch. 82-214.



687.13 - International transactions.

687.13 International transactions.—

(1) The provisions of this chapter, other than s. 687.071, shall not apply to any loan made by any international bank agency or any bank, including an Edge Act corporation, organized under the laws of the United States or this state to borrowers who are neither residents nor citizens of the United States if such loan is clearly related to, and usual in, international or foreign business.

(2) The provisions of this chapter shall not apply to any international banking facility “deposit,” “borrowing,” or “extension of credit,” as those terms are defined by the commission pursuant to s. 655.071.

History.—s. 1, ch. 79-138; s. 10, ch. 81-179; s. 1872, ch. 2003-261.



687.14 - Definitions.

687.14 Definitions.—As used in this act, unless the context otherwise requires:

(1) “Advance fee” means any consideration which is assessed or collected, prior to the closing of a loan, by a loan broker.

(2) “Borrower” means a person obtaining or desiring to obtain a loan of money, a credit card, or a line of credit.

(3) “Commission” means the Financial Services Commission.

(4) “Loan broker” means any person, except any bank or savings and loan association, trust company, building and loan association, credit union, consumer finance company, retail installment sales company, securities broker-dealer, real estate broker or sales associate, attorney, federal Housing Administration or United States Department of Veterans Affairs approved lender, credit card company, installment loan licensee, mortgage broker or lender, or insurance company, provided that the person excepted is licensed by and subject to regulation or supervision of any agency of the United States or this state and is acting within the scope of the license; and also excepting subsidiaries of licensed or chartered consumer finance companies, banks, or savings and loan associations; who:

(a) For or in expectation of consideration arranges or attempts to arrange or offers to fund a loan of money, a credit card, or a line of credit;

(b) For or in expectation of consideration assists or advises a borrower in obtaining or attempting to obtain a loan of money, a credit card, a line of credit, or related guarantee, enhancement, or collateral of any kind or nature;

(c) Acts for or on behalf of a loan broker for the purpose of soliciting borrowers; or

(d) Holds herself or himself out as a loan broker.

(5) “Principal” means any officer, director, partner, joint venturer, branch manager, or other person with similar managerial or supervisory responsibilities for a loan broker.

(6) “Office” means the Office of Financial Regulation of the commission.

History.—s. 1, ch. 91-87; s. 35, ch. 93-268; s. 748, ch. 97-102; s. 57, ch. 2003-164; s. 1873, ch. 2003-261.



687.141 - Loan brokers; prohibited acts.

687.141 Loan brokers; prohibited acts.—No loan broker shall:

(1) Assess or collect an advance fee from a borrower to provide services as a loan broker.

(2) Make or use any false or misleading representations or omit any material fact in the offer or sale of the services of a loan broker or engage, directly or indirectly, in any act that operates or would operate as fraud or deception upon any person in connection with the offer or sale of the services of a loan broker, notwithstanding the absence of reliance by the buyer.

(3) Make or use any false or deceptive representation in its business dealings or to the office or conceal a material fact from the office.

History.—s. 2, ch. 91-87; s. 1874, ch. 2003-261.



687.142 - Responsibility of principals.

687.142 Responsibility of principals.—Each principal of a loan broker may be sanctioned for the actions of the loan broker, including its agents or employees, in the course of business of the loan broker.

History.—s. 3, ch. 91-87.



687.143 - Loan brokers; investigations; cease and desist orders; administrative fines.

687.143 Loan brokers; investigations; cease and desist orders; administrative fines.—

(1) The office may investigate the actions of any person for compliance with this act.

(2) The office may order a loan broker to cease and desist whenever the office determines that the loan broker has violated or is violating or will violate any provision of this act, any rule of the commission, order of the office, or written agreement entered into with the office.

(3) The office may impose and collect an administrative fine against any person found to have violated any provision of this act, any rule of the commission, order of the office, or written agreement entered into with the office in any amount not to exceed $5,000 for each such violation. All fines collected hereunder shall be deposited in the Bureau of Financial Investigations Administrative Trust Fund.

History.—s. 4, ch. 91-87; s. 3, ch. 97-60; s. 1875, ch. 2003-261.



687.144 - Investigations; examinations; subpoenas; hearings; witnesses.

687.144 Investigations; examinations; subpoenas; hearings; witnesses.—

(1) The office may make investigations and examinations upon reasonable suspicion within or outside of this state as it deems necessary to determine whether a person has violated or is about to violate any provision of this act or any rule or order promulgated thereunder.

(2) The office may gather evidence in the matter. The office may administer oaths, examine witnesses, and issue subpoenas.

(3) Subpoenas for witnesses whose evidence is deemed material to any investigation or examination may be issued by the office under the seal of the office commanding such witnesses to be or appear before the office at a time and place to be therein named and to bring such books, records, and documents as may be specified or to submit such books, records, and documents to inspection. Such subpoenas may be served by an authorized representative of the office.

(4)(a) In the event of substantial noncompliance with a subpoena or subpoena duces tecum issued by the office, the office may petition the circuit court of the county in which the person subpoenaed resides or has its principal place of business for an order requiring the person to appear and fully comply with the subpoena. The court may grant injunctive relief restraining the violation of this act and may grant such other relief, including, but not limited to, the restraint, by injunction or appointment of a receiver, of any transfer, pledge, assignment, or other disposition of such person’s assets or any concealment, alteration, destruction, or other disposition of subpoenaed books, records, or documents, as the court deems appropriate, until such person has fully complied with such subpoena or subpoena duces tecum and the office has completed its investigation or examination. The office is entitled to the summary procedure provided in s. 51.011, and the court shall advance the cause on its calendar. Costs incurred by the office to obtain an order granting, in whole or in part, such petition for enforcement of a subpoena or subpoena duces tecum shall be taxed against the subpoenaed person, and failure to comply with such order shall be a contempt of court.

(b) When it shall appear to the office that the compliance with a subpoena or subpoena duces tecum issued by the office is essential to an investigation or examination, the office, in addition to the other remedies provided for in this act, may, by verified petition setting forth the facts, apply to the circuit court of the county in which the subpoenaed person resides or has its principal place of business for a writ of ne exeat. The court may thereupon direct the issuance of the writ against the subpoenaed person requiring sufficient bond conditioned on compliance with the subpoena or subpoena duces tecum. The court shall cause to be endorsed on the writ a suitable amount of bond on payment of which the person named in the writ shall be freed, having a due regard to the nature of the case.

(5) Witnesses shall be entitled to the same fees and mileage as they may be entitled by law for attending as witnesses in the circuit court, except where such examination or investigation is held at the place of business or residence of the witness.

(6) The material compiled by the office in an investigation or examination under this act is confidential until the investigation or examination is complete. The investigation or examination is not deemed complete if the office has submitted the material or any part of it to any law enforcement agency or other regulatory agency for further investigation or for the filing of a criminal or civil prosecution and such investigation and prosecution has not been completed or becomes inactive.

History.—s. 5, ch. 91-87; s. 1, ch. 94-262; s. 1876, ch. 2003-261.



687.145 - Injunction to restrain violations.

687.145 Injunction to restrain violations.—

(1) Whenever the office determines, from evidence satisfactory to it, that any person has engaged, is engaged, or is about to engage in an act or practice constituting a violation of this act or a rule or order promulgated thereunder, the office may bring action in the name and on behalf of the state against such person and any other person concerned in or in any way participating in or about to participate in such practice or engaging therein or doing any act or acts in furtherance thereof or in violation of this act to enjoin the person or persons from continuing the violation or acts in furtherance thereof. In such court proceedings, the office may apply for and on due showing be entitled to have issued, the court’s subpoena requiring the appearance of any defendant and his or her employees or agents, and the production of documents, books, and records that may appear necessary for the hearing of such petition, to testify or give evidence concerning the acts or conduct or things complained of in such application for injunction.

(2) In addition to all other means provided by law for the enforcement of any temporary restraining order, temporary injunction, or permanent injunction issued in such court proceedings, the court shall have the power and jurisdiction, upon application of the office, to impound and to appoint a receiver or administrator for the property, assets, and business of the defendant, including, but not limited to, the books, records, documents, and papers appertaining thereto. Such receiver or administrator, when appointed and qualified, shall have all powers and duties as to custody, collection, administration, winding up, and liquidation of said property and business as shall from time to time be conferred upon him or her by the court. In such action, the court may issue orders and decrees staying all pending suits and enjoining any further suits affecting the receiver’s or administrator’s custody or possession of the said property, assets, and business or, in its discretion, may, with the consent of the presiding judge of the circuit, require that all such suits be assigned to the circuit court judge appointing the said receiver or administrator.

(3) In addition to any other remedies provided by this act, the office may apply to the court hearing this matter for an order of restitution whereby the defendants in such action shall be ordered to make restitution of those sums shown by the office to have been obtained by them in violation of any of the provisions of this act. Such restitution shall, at the option of the court, be payable to the administrator or receiver appointed pursuant to this section or directly to the persons whose assets were obtained in violation of this act.

History.—s. 6, ch. 91-87; s. 749, ch. 97-102; s. 1877, ch. 2003-261.



687.146 - Criminal penalties.

687.146 Criminal penalties.—Whoever violates any provision of this act commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 7, ch. 91-87.



687.147 - Actions for damages.

687.147 Actions for damages.—

(1) Any borrower injured by a violation of this act may bring an action for recovery of damages. Judgment shall be entered for actual damages, but in no case less than the amount paid by the borrower to the loan broker, plus reasonable attorney’s fees and costs. An award may also be entered for punitive damages.

(2) Any borrower injured by a violation of this act may bring an action against the surety bond or trust account, if any, of the loan broker.

(3) The remedies provided under this act are in addition to any other procedures or remedies for any violation or conduct provided for in any other law.

History.—s. 8, ch. 91-87.



687.148 - Duties and powers of the commission and office.

687.148 Duties and powers of the commission and office.—

(1) The office is responsible for the administration and enforcement of this act.

(2) The commission may adopt such rules as it may deem necessary in the administration of this act and not inconsistent therewith.

History.—s. 9, ch. 91-87; s. 1878, ch. 2003-261.






Chapter 688 - UNIFORM TRADE SECRETS ACT

688.001 - Short title.

688.001 Short title.—Sections 688.001-688.009 may be cited as the “Uniform Trade Secrets Act.”

History.—s. 1, ch. 88-254.



688.002 - Definitions.

688.002 Definitions.—As used in ss. 688.001-688.009, unless the context requires otherwise:

(1) “Improper means” includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means.

(2) “Misappropriation” means:

(a) Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(b) Disclosure or use of a trade secret of another without express or implied consent by a person who:

1. Used improper means to acquire knowledge of the trade secret; or

2. At the time of disclosure or use, knew or had reason to know that her or his knowledge of the trade secret was:

a. Derived from or through a person who had utilized improper means to acquire it;

b. Acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

c. Derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

3. Before a material change of her or his position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.

(3) “Person” means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.

(4) “Trade secret” means information, including a formula, pattern, compilation, program, device, method, technique, or process that:

(a) Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and

(b) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

History.—s. 2, ch. 88-254; s. 750, ch. 97-102.



688.003 - Injunctive relief.

688.003 Injunctive relief.—

(1) Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

(2) In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable.

(3) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

History.—s. 3, ch. 88-254.



688.004 - Damages.

688.004 Damages.—

(1) Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complainant is entitled to recover damages for misappropriation. Damages can include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator’s unauthorized disclosure or use of a trade secret.

(2) If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice any award made under subsection (1).

History.—s. 4, ch. 88-254.



688.005 - Attorney’s fees.

688.005 Attorney’s fees.—If a claim of misappropriation is made in bad faith, a motion to terminate an injunction is made or resisted in bad faith, or willful and malicious misappropriation exists, the court may award reasonable attorney’s fees to the prevailing party.

History.—s. 5, ch. 88-254.



688.006 - Preservation of secrecy.

688.006 Preservation of secrecy.—In an action under ss. 688.001-688.009, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

History.—s. 6, ch. 88-254.



688.007 - Statute of limitations.

688.007 Statute of limitations.—An action for misappropriation must be brought within 3 years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.

History.—s. 7, ch. 88-254.



688.008 - Effect on other law.

688.008 Effect on other law.—

(1) Except as provided in subsection (2), ss. 688.001-688.009 displace conflicting tort, restitutory, and other law of this state providing civil remedies for misappropriation of a trade secret.

(2) This act does not affect:

(a) Contractual remedies, whether or not based upon misappropriation of a trade secret;

(b) Other civil remedies that are not based upon misappropriation of a trade secret; or

(c) Criminal remedies, whether or not based upon misappropriation of a trade secret.

History.—s. 8, ch. 88-254; s. 20, ch. 91-110.



688.009 - Uniformity of application and construction.

688.009 Uniformity of application and construction.—Sections 688.001-688.009 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History.—s. 9, ch. 88-254.









TITLE XL - REAL AND PERSONAL PROPERTY

Chapter 689 - CONVEYANCES OF LAND AND DECLARATIONS OF TRUST

689.01 - How real estate conveyed.

689.01 How real estate conveyed.—No estate or interest of freehold, or for a term of more than 1 year, or any uncertain interest of, in or out of any messuages, lands, tenements or hereditaments shall be created, made, granted, transferred or released in any other manner than by instrument in writing, signed in the presence of two subscribing witnesses by the party creating, making, granting, conveying, transferring or releasing such estate, interest, or term of more than 1 year, or by the party’s lawfully authorized agent, unless by will and testament, or other testamentary appointment, duly made according to law; and no estate or interest, either of freehold, or of term of more than 1 year, or any uncertain interest of, in, to, or out of any messuages, lands, tenements or hereditaments, shall be assigned or surrendered unless it be by instrument signed in the presence of two subscribing witnesses by the party so assigning or surrendering, or by the party’s lawfully authorized agent, or by the act and operation of law. No seal shall be necessary to give validity to any instrument executed in conformity with this section. Corporations may execute any and all conveyances in accordance with the provisions of this section or ss. 692.01 and 692.02.

History.—s. 1, Nov. 15, 1828; RS 1950; GS 2448; RGS 3787; CGL 5660; s. 4, ch. 20954, 1941; s. 751, ch. 97-102; s. 2, ch. 2008-35.



689.02 - Form of warranty deed prescribed.

689.02 Form of warranty deed prescribed.—

(1) Warranty deeds of conveyance to land may be in the following form, viz.:

“This indenture, made this   day of   A.D. , between  , of the County of   in the State of  , party of the first part, and  , of the County of  , in the State of  , party of the second part, witnesseth: That the said party of the first part, for and in consideration of the sum of   dollars, to her or him in hand paid by the said party of the second part, the receipt whereof is hereby acknowledged, has granted, bargained and sold to the said party of the second part, her or his heirs and assigns forever, the following described land, to wit:

And the said party of the first part does hereby fully warrant the title to said land, and will defend the same against the lawful claims of all persons whomsoever.”

(2) The form for warranty deeds of conveyance to land shall include a blank space for the property appraiser’s parcel identification number describing the property conveyed, which number, if available, shall be entered on the deed before it is presented for recording. The failure to include such blank space or the parcel identification number, or the inclusion of an incorrect parcel identification number, does not affect the validity of the conveyance or the recordability of the deed. Such parcel identification number is not a part of the legal description of the property otherwise set forth in the deed and may not be used as a substitute for the legal description of the property being conveyed.

History.—s. 1, ch. 4038, 1891; GS 2449; RGS 3788; CGL 5661; s. 1, ch. 87-66; s. 17, ch. 88-176; s. 60, ch. 89-356; s. 752, ch. 97-102; s. 1, ch. 2013-241.



689.03 - Effect of such deed.

689.03 Effect of such deed.—A conveyance executed substantially in the foregoing form shall be held to be a warranty deed with full common-law covenants, and shall just as effectually bind the grantor, and the grantor’s heirs, as if said covenants were specifically set out therein. And this form of conveyance when signed by a married woman shall be held to convey whatever interest in the property conveyed which she may possess.

History.—s. 2, ch. 4038, 1891; GS 2450; RGS 3789; CGL 5662; s. 5, ch. 20954, 1941; s. 753, ch. 97-102.



689.04 - How executed.

689.04 How executed.—Such deeds shall be executed and acknowledged as is now or may hereafter be provided by the law regulating conveyances of realty by deed.

History.—s. 3, ch. 4038, 1891; GS 2451; RGS 3790; CGL 5663.



689.045 - Conveyances to or by partnership.

689.045 Conveyances to or by partnership.—

(1) Any estate in real property may be acquired in the name of a limited partnership. Title so acquired must be conveyed or encumbered in the partnership name. Unless otherwise provided in the certificate of limited partnership, a conveyance or encumbrance of real property held in the partnership name, and any other instrument affecting title to real property in which the partnership has an interest, must be executed in the partnership name by one of the general partners.

(2) Every conveyance to a limited partnership in its name recorded before January 1, 1972, as required by law while the limited partnership was in existence is validated and is deemed to convey the title to the real property described in the conveyance to the partnership named as grantee.

(3) When title to real property is held in the name of a limited partnership or a general partnership, one of the general partners may execute and record, in the public records of the county in which such partnership’s real property is located, an affidavit stating the names of the general partners then existing and the authority of any general partner to execute a conveyance, encumbrance, or other instrument affecting such partnership’s real property. The affidavit shall be conclusive as to the facts therein stated as to purchasers without notice.

History.—s. 2, ch. 71-9; s. 71, ch. 86-263; s. 23, ch. 95-242.

Note.—Former s. 620.081.



689.05 - How declarations of trust proved.

689.05 How declarations of trust proved.—All declarations and creations of trust and confidence of or in any messuages, lands, tenements or hereditaments shall be manifested and proved by some writing, signed by the party authorized by law to declare or create such trust or confidence, or by the party’s last will and testament, or else they shall be utterly void and of none effect; provided, always, that where any conveyance shall be made of any lands, messuages or tenements by which a trust or confidence shall or may arise or result by the implication or construction of law, or be transferred or extinguished by the act and operation of law, then, and in every such case, such trust or confidence shall be of the like force and effect as the same would have been if this section had not been made, anything herein contained to the contrary in anywise notwithstanding.

History.—s. 2, Nov. 15, 1828; RS 1951; GS 2452; RGS 3791; CGL 5664; s. 754, ch. 97-102.



689.06 - How trust estate conveyed.

689.06 How trust estate conveyed.—All grants, conveyances, or assignments of trust or confidence of or in any lands, tenements, or hereditaments, or of any estate or interest therein, shall be by deed signed and delivered, in the presence of two subscribing witnesses, by the party granting, conveying, or assigning, or by the party’s attorney or agent thereunto lawfully authorized, or by last will and testament duly made and executed, or else the same shall be void and of no effect.

History.—s. 3, Nov. 15, 1828; RS 1952; GS 2453; RGS 3792; CGL 5665; s. 1, ch. 80-219; s. 755, ch. 97-102.



689.07 - “Trustee” or “as trustee” added to name of grantee, transferee, assignee, or mortgagee transfers interest or creates lien as if additional word or words not used.

689.07 “Trustee” or “as trustee” added to name of grantee, transferee, assignee, or mortgagee transfers interest or creates lien as if additional word or words not used.—

(1) Every deed or conveyance of real estate heretofore or hereafter made or executed in which the words “trustee” or “as trustee” are added to the name of the grantee, and in which no beneficiaries are named, the nature and purposes of the trust, if any, are not set forth, and the trust is not identified by title or date, shall grant and is hereby declared to have granted a fee simple estate with full power and authority in and to the grantee in such deed to sell, convey, and grant and encumber both the legal and beneficial interest in the real estate conveyed, unless a contrary intention shall appear in the deed or conveyance; provided, that there shall not appear of record among the public records of the county in which the real property is situate at the time of recording of such deed or conveyance, a declaration of trust by the grantee so described declaring the purposes of such trust, if any, declaring that the real estate is held other than for the benefit of the grantee.

(2) Every instrument heretofore or hereafter made or executed transferring or assigning an interest in real property in which the words “trustee” or “as trustee” are added to the name of the transferee or assignee, and in which no beneficiaries are named, the nature and purposes of the trust, if any, are not set forth, and the trust is not identified by title or date, shall transfer and assign, and is hereby declared to have transferred and assigned, the interest of the transferor or assign or to the transferee or assignee with full power and authority to transfer, assign, and encumber such interest, unless a contrary intention shall appear in the instrument; provided that there shall not appear of record among the public records of the county in which the real property is situate at the time of the recording of such instrument, a declaration of trust by the assignee or transferee so described declaring the purposes of such trust, if any, or declaring that the interest in real property is held other than for the benefit of the transferee or assignee.

(3) Every mortgage of any interest in real estate or assignment thereof heretofore or hereafter made or executed in which the words “trustee” or “as trustee” are added to the name of the mortgagee or assignee, and in which no beneficiaries are named, the nature and purposes of the trust, if any, are not set forth, and the trust is not identified by title or date, shall vest and is hereby declared to have vested full rights of ownership to such mortgage or assignment and the lien created thereby with full power in such mortgagee or assignee to assign, hypothecate, release, satisfy, or foreclose such mortgage unless a contrary intention shall appear in the mortgage or assignment; provided that there shall not appear of record among the public records of the county in which the property constituting security is situate at the time of recording of such mortgage or assignment, a declaration of trust by such mortgagee or assignee declaring the purposes of such trust, if any, or declaring that such mortgage is held other than for the benefit of the mortgagee or assignee.

(4) Nothing herein contained shall prevent any person from causing any declaration of trust to be recorded before or after the recordation of the instrument evidencing title or ownership of property in a trustee; nor shall this section be construed as preventing any beneficiary under an unrecorded declaration of trust from enforcing the terms thereof against the trustee; provided, however, that any grantee, transferee, assignee, or mortgagee, or person obtaining a release or satisfaction of mortgage from such trustee for value prior to the placing of record of such declaration of trust among the public records of the county in which such real property is situate, shall take such interest or hold such previously mortgaged property free and clear of the claims of the beneficiaries of such declaration of trust and of anyone claiming by, through or under such beneficiaries, and such person need not see to the application of funds furnished to obtain such transfer of interest in property or assignment or release or satisfaction of mortgage thereon.

(5) In all cases in which tangible personal property is or has been sold, transferred, or mortgaged in a transaction in conjunction with and subordinate to the transfer or mortgage of real property, and the personal property so transferred or mortgaged is physically located on and used in conjunction with such real property, the prior provisions of this section are applicable to the transfer or mortgage of such personal property, and, where the prior provisions of this section in fact apply to a transfer or mortgage of personal property, then any transferee or mortgagee of such tangible personal property shall take such personal property free and clear of the claims of the beneficiaries under such declaration of trust (if any), and of the claims of anyone claiming by, through, or under such beneficiaries, and the release or satisfaction of a mortgage on such personal property by such trustee shall release or satisfy such personal property from the claims of the beneficiaries under such declaration of trust, if any, and from the claims of anyone claiming by, through, or under such beneficiaries.

History.—s. 1, ch. 6925, 1915; s. 10, ch. 7838, 1919; RGS 3793; CGL 5666; s. 1, ch. 59-251; s. 1, ch. 2004-19.



689.071 - Florida Land Trust Act.

689.071 Florida Land Trust Act.—

(1) SHORT TITLE.—This section may be cited as the “Florida Land Trust Act.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Beneficial interest” means any interest, vested or contingent and regardless of how small or minimal such interest may be, in a land trust which is held by a beneficiary.

(b) “Beneficiary” means any person or entity having a beneficial interest in a land trust. A trustee may be a beneficiary of the land trust for which such trustee serves as trustee.

(c) “Land trust” means any express written agreement or arrangement by which a use, confidence, or trust is declared of any land, or of any charge upon land, under which the title to real property, including, but not limited to, a leasehold or mortgagee interest, is vested in a trustee by a recorded instrument that confers on the trustee the power and authority prescribed in s. 689.073(1) and under which the trustee has no duties other than the following:

1. The duty to convey, sell, lease, mortgage, or deal with the trust property, or to exercise such other powers concerning the trust property as may be provided in the recorded instrument, in each case as directed by the beneficiaries or by the holder of the power of direction;

2. The duty to sell or dispose of the trust property at the termination of the trust;

3. The duty to perform ministerial and administrative functions delegated to the trustee in the trust agreement or by the beneficiaries or the holder of the power of direction; or

4. The duties required of a trustee under chapter 721, if the trust is a timeshare estate trust complying with s. 721.08(2)(c)4. or a vacation club trust complying with s. 721.53(1)(e).

However, the duties of the trustee of a land trust created before June 28, 2013, may exceed the limited duties listed in this paragraph to the extent authorized in subsection (12).

(d) “Power of direction” means the authority of a person, as provided in the trust agreement, to direct the trustee of a land trust to convey property or interests, execute a lease or mortgage, distribute proceeds of a sale or financing, and execute documents incidental to the administration of a land trust.

(e) “Recorded instrument” has the same meaning as provided in s. 689.073(1).

(f) “Trust agreement” means the written agreement governing a land trust or other trust, including any amendments.

(g) “Trust property” means any interest in real property, including, but not limited to, a leasehold or mortgagee interest, conveyed by a recorded instrument to a trustee of a land trust or other trust.

(h) “Trustee” means the person designated in a recorded instrument or trust agreement to hold title to the trust property of a land trust or other trust.

(3) OWNERSHIP VESTS IN TRUSTEE.—Every recorded instrument transferring any interest in real property to the trustee of a land trust and conferring upon the trustee the power and authority prescribed in s. 689.073(1), whether or not reference is made in the recorded instrument to the beneficiaries of such land trust or to the trust agreement or any separate collateral unrecorded declarations or agreements, is effective to vest, and is hereby declared to have vested, in such trustee both legal and equitable title, and full rights of ownership, over the trust property or interest therein, with full power and authority as granted and provided in the recorded instrument to deal in and with the trust property or interest therein or any part thereof. The recorded instrument does not itself create an entity, regardless of whether the relationship among the beneficiaries and the trustee is deemed to be an entity under other applicable law.

(4) STATUTE OF USES INAPPLICABLE.—Section 689.09 and the statute of uses do not execute a land trust or vest the trust property in the beneficiary or beneficiaries of the land trust, notwithstanding any lack of duties on the part of the trustee or the otherwise passive nature of the land trust.

(5) DOCTRINE OF MERGER INAPPLICABLE.—The doctrine of merger does not extinguish a land trust or vest the trust property in the beneficiary or beneficiaries of the land trust, regardless of whether the trustee is the sole beneficiary of the land trust.

(6) PERSONAL PROPERTY.—In all cases in which the recorded instrument or the trust agreement, as hereinabove provided, contains a provision defining and declaring the interests of beneficiaries of a land trust to be personal property only, such provision is controlling for all purposes when such determination becomes an issue under the laws or in the courts of this state. If no such personal property designation appears in the recorded instrument or in the trust agreement, the interests of the land trust beneficiaries are real property.

(7) TRUSTEE LIABILITY.—In addition to any other limitation on personal liability existing pursuant to statute or otherwise, the provisions of ss. 736.08125 and 736.1013 apply to the trustee of a land trust created pursuant to this section.

(8) LAND TRUST BENEFICIARIES.—

(a) Except as provided in this section, the beneficiaries of a land trust are not liable, solely by being beneficiaries, under a judgment, decree, or order of court or in any other manner for a debt, obligation, or liability of the land trust. Any beneficiary acting under the trust agreement of a land trust is not liable to the land trust’s trustee or to any other beneficiary for the beneficiary’s good faith reliance on the provisions of the trust agreement. A beneficiary’s duties and liabilities under a land trust may be expanded or restricted in a trust agreement or beneficiary agreement.

(b)1. If provided in the recorded instrument, in the trust agreement, or in a beneficiary agreement:

a. A particular beneficiary may own the beneficial interest in a particular portion or parcel of the trust property of a land trust;

b. A particular person may be the holder of the power of direction with respect to the trustee’s actions concerning a particular portion or parcel of the trust property of a land trust; and

c. The beneficiaries may own specified proportions or percentages of the beneficial interest in the trust property or in particular portions or parcels of the trust property of a land trust.

2. Multiple beneficiaries may own a beneficial interest in a land trust as tenants in common, joint tenants with right of survivorship, or tenants by the entireties.

(c) If a beneficial interest in a land trust is determined to be personal property as provided in subsection (6), chapter 679 applies to the perfection of any security interest in that beneficial interest. If a beneficial interest in a land trust is determined to be real property as provided in subsection (6), then to perfect a lien or security interest against that beneficial interest, the mortgage, deed of trust, security agreement, or other similar security document must be recorded in the public records of the county that is specified for such security documents in the recorded instrument or in a declaration of trust or memorandum of such declaration of trust recorded in the public records of the same county as the recorded instrument. If no county is so specified for recording such security documents, the proper county for recording such a security document against a beneficiary’s interest in any trust property is the county where the trust property is located. The perfection of a lien or security interest in a beneficial interest in a land trust does not affect, attach to, or encumber the legal or equitable title of the trustee in the trust property and does not impair or diminish the authority of the trustee under the recorded instrument, and parties dealing with the trustee are not required to inquire into the terms of the unrecorded trust agreement or any lien or security interest against a beneficial interest in the land trust.

(d) The trustee’s legal and equitable title to the trust property of a land trust is separate and distinct from the beneficial interest of a beneficiary in the land trust and in the trust property. A lien, judgment, mortgage, security interest, or other encumbrance attaching to the trustee’s legal and equitable title to the trust property of a land trust does not attach to the beneficial interest of any beneficiary; and any lien, judgment, mortgage, security interest, or other encumbrance against a beneficiary or beneficial interest does not attach to the legal or equitable title of the trustee to the trust property held under a land trust, unless the lien, judgment, mortgage, security interest, or other encumbrance by its terms or by operation of other law attaches to both the interest of the trustee and the interest of such beneficiary.

(e) Any subsequent document appearing of record in which a beneficiary of a land trust transfers or encumbers any beneficial interest in the land trust does not transfer or encumber the legal or equitable title of the trustee to the trust property and does not diminish or impair the authority of the trustee under the terms of the recorded instrument. Parties dealing with the trustee of a land trust are not required to inquire into the terms of the unrecorded trust agreement.

(f) The trust agreement for a land trust may provide that one or more persons have the power to direct the trustee to convey property or interests, execute a mortgage, distribute proceeds of a sale or financing, and execute documents incidental to administration of the land trust. The power of direction, unless provided otherwise in the trust agreement of the land trust, is conferred upon the holders of the power for the use and benefit of all holders of any beneficial interest in the land trust. In the absence of a provision in the trust agreement of a land trust to the contrary, the power of direction shall be in accordance with the percentage of individual ownership. In exercising the power of direction, the holders of the power of direction are presumed to act in a fiduciary capacity for the benefit of all holders of any beneficial interest in the land trust, unless otherwise provided in the trust agreement. A beneficial interest in a land trust is indefeasible, and the power of direction may not be exercised so as to alter, amend, revoke, terminate, defeat, or otherwise affect or change the enjoyment of any beneficial interest in a land trust.

(g) A land trust does not fail, and any use relating to the trust property may not be defeated, because beneficiaries are not specified by name in the recorded instrument to the trustee or because duties are not imposed upon the trustee. The power conferred by any recorded instrument on a trustee of a land trust to sell, lease, encumber, or otherwise dispose of property described in the recorded instrument is effective, and a person dealing with the trustee of a land trust is not required to inquire any further into the right of the trustee to act or the disposition of any proceeds.

(h) The principal residence of a beneficiary shall be entitled to the homestead tax exemption even if the homestead is held by a trustee in a land trust, provided the beneficiary qualifies for the homestead exemption under chapter 196.

(i) In a foreclosure against trust property or other litigation affecting the title to trust property of a land trust, the appointment of a guardian ad litem is not necessary to represent the interest of any beneficiary.

(9) SUCCESSOR TRUSTEE.—

(a) If the recorded instrument and the unrecorded trust agreement are silent as to the appointment of a successor trustee of a land trust in the event of the death, incapacity, resignation, or termination due to dissolution of a trustee or if a trustee is unable to serve as trustee of a land trust, one or more persons having the power of direction may appoint a successor trustee or trustees of the land trust by filing a declaration of appointment of a successor trustee or trustees in the public records of the county in which the trust property is located. The declaration must be signed by a beneficiary or beneficiaries of the land trust and by the successor trustee or trustees, must be acknowledged in the manner provided for acknowledgment of deeds, and must contain:

1. The legal description of the trust property.

2. The name and address of the former trustee.

3. The name and address of the successor trustee or trustees.

4. A statement that one or more persons having the power of direction of the land trust appointed the successor trustee or trustees, together with an acceptance of appointment by the successor trustee or trustees.

(b) If the recorded instrument is silent as to the appointment of a successor trustee or trustees of a land trust but an unrecorded trust agreement provides for the appointment of a successor trustee or trustees in the event of the death, incapacity, resignation, or termination due to dissolution of the trustee of a land trust, then upon the appointment of any successor trustee pursuant to the terms of the unrecorded trust agreement, the successor trustee or trustees shall file a declaration of appointment of a successor trustee in the public records of the county in which the trust property is located. The declaration must be signed by both the former trustee and the successor trustee or trustees, must be acknowledged in the manner provided for acknowledgment of deeds, and must contain:

1. The legal description of the trust property.

2. The name and address of the former trustee.

3. The name and address of the successor trustee or trustees.

4. A statement of resignation by the former trustee and a statement of acceptance of appointment by the successor trustee or trustees.

5. A statement that the successor trustee or trustees were duly appointed under the terms of the unrecorded trust agreement.

If the appointment of any successor trustee of a land trust is due to the death or incapacity of the former trustee, the declaration need not be signed by the former trustee and a copy of the death certificate or a statement that the former trustee is incapacitated or unable to serve must be attached to or included in the declaration, as applicable.

(c) If the recorded instrument provides for the appointment of any successor trustee of a land trust and any successor trustee is appointed in accordance with the recorded instrument, no additional declarations of appointment of any successor trustee are required under this section.

(d) Each successor trustee appointed with respect to a land trust is fully vested with all the estate, properties, rights, powers, trusts, duties, and obligations of the predecessor trustee, except that any successor trustee of a land trust is not under any duty to inquire into the acts or omissions of a predecessor trustee and is not liable for any act or failure to act of a predecessor trustee. A person dealing with any successor trustee of a land trust pursuant to a declaration filed under this section is not obligated to inquire into or ascertain the authority of the successor trustee to act within or exercise the powers granted under the recorded instruments or any unrecorded trust agreement.

(e) A trust agreement may provide that the trustee of a land trust, when directed to do so by the holder of the power of direction or by the beneficiaries of the land trust or legal representatives of the beneficiaries, may convey the trust property directly to another trustee on behalf of the beneficiaries or to another representative named in such directive.

(10) TRUSTEE AS CREDITOR.—

(a) If a debt is secured by a security interest or mortgage against a beneficial interest in a land trust or by a mortgage on trust property of a land trust, the validity or enforceability of the debt, security interest, or mortgage and the rights, remedies, powers, and duties of the creditor with respect to the debt or the security are not affected by the fact that the creditor and the trustee are the same person, and the creditor may extend credit, obtain any necessary security interest or mortgage, and acquire and deal with the property comprising the security as though the creditor were not the trustee.

(b) A trustee of a land trust does not breach a fiduciary duty to the beneficiaries, and it is not evidence of a breach of any fiduciary duty owed by the trustee to the beneficiaries for a trustee to be or become a secured or unsecured creditor of the land trust, the beneficiary of the land trust, or a third party whose debt to such creditor is guaranteed by a beneficiary of the land trust.

(11) NOTICES TO TRUSTEE.—Any notice required to be given to a trustee of a land trust regarding trust property by a person who is not a party to the trust agreement must identify the trust property to which the notice pertains or include the name and date of the land trust to which the notice pertains, if such information is shown on the recorded instrument for such trust property.

(12) DETERMINATION OF APPLICABLE LAW.—Except as otherwise provided in this section, chapter 736 does not apply to a land trust governed by this section.

(a) A trust is not a land trust governed by this section if there is no recorded instrument that confers on the trustee the power and authority prescribed in s. 689.073(1).

(b) For a trust created before June 28, 2013:

1. The trust is a land trust governed by this section if a recorded instrument confers on the trustee the power and authority described in s. 689.073(1) and if:

a. The recorded instrument or the trust agreement expressly provides that the trust is a land trust; or

b. The intent of the parties that the trust be a land trust is discerned from the trust agreement or the recorded instrument,

without regard to whether the trustee’s duties under the trust agreement are greater than those limited duties described in paragraph (2)(c).

2. The trust is not a land trust governed by this section if:

a. The recorded instrument or the trust agreement expressly provides that the trust is to be governed by chapter 736, or by any predecessor trust code or other trust law other than this section; or

b. The intent of the parties that the trust be governed by chapter 736, or by any predecessor trust code or other trust law other than this section, is discerned from the trust agreement or the recorded instrument,

without regard to whether the trustee’s duties under the trust agreement are greater than those limited duties listed in paragraph (2)(c), and without consideration of any references in the trust agreement to provisions of chapter 736 made applicable to the trust by chapter 721, if the trust is a timeshare estate trust complying with s. 721.08(2)(c)4. or a vacation club trust complying with s. 721.53(1)(e).

3. Solely for the purpose of determining the law governing a trust under subparagraph 1. or subparagraph 2., the determination shall be made without consideration of any amendment to the trust agreement made on or after June 28, 2013, except as provided in paragraph (d).

4. If the determination of whether a trust is a land trust governed by this section cannot be made under either subparagraph 1. or subparagraph 2., the determination shall be made under paragraph (c) as if the trust was created on or after June 28, 2013.

(c) If a recorded instrument confers on the trustee the power and authority described in s. 689.073(1) and the trust was created on or after June 28, 2013, the trust shall be determined to be a land trust governed by this section only if the trustee’s duties under the trust agreement, including any amendment made on or after such date, are no greater than those limited duties described in paragraph (2)(c).

(d) If the trust agreement for a land trust created before June 28, 2013, is amended on or after such date to add to or increase the duties of the trustee beyond the duties provided in the trust agreement as of June 28, 2013, the trust shall remain a land trust governed by this section only if the additional or increased duties of the trustee implemented by the amendment are no greater than those limited duties described in paragraph (2)(c).

(13) UNIFORM COMMERCIAL CODE TRANSITION RULE.—This section does not render ineffective any effective Uniform Commercial Code financing statement filed before July 1, 2014, to perfect a security interest in a beneficial interest in a land trust that is determined to be real property as provided in subsection (6), but such a financing statement ceases to be effective at the earlier of July 1, 2019, or the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed, and the filing of a Uniform Commercial Code continuation statement after July 1, 2014, does not continue the effectiveness of such a financing statement. The recording of a mortgage, deed of trust, security agreement, or other similar security document against such a beneficial interest that is real property in the public records specified in paragraph (8)(c) continues the effectiveness and priority of a financing statement filed against such a beneficial interest before July 1, 2014, if:

(a) The recording of the security document in that county is effective to perfect a lien on such beneficial interest under paragraph (8)(c);

(b) The recorded security document identifies a financing statement filed before July 1, 2014, by indicating the office in which the financing statement was filed and providing the dates of filing and the file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(c) The recorded security document indicates that such financing statement filed before July 1, 2014, remains effective.

If no original security document bearing the debtor’s signature is readily available for recording in the public records, a secured party may proceed under this subsection with such financing statement filed before July 1, 2014, by recording a copy of a security document verified by the secured party as being a true and correct copy of an original authenticated by the debtor. This subsection does not apply to the perfection of a security interest in any beneficial interest in a land trust that is determined to be personal property under subsection (6).

(14) REMEDIAL ACT.—This act is remedial in nature and shall be given a liberal interpretation to effectuate the intent and purposes hereinabove expressed.

(15) EXCLUSION.—This act does not apply to any deed, mortgage, or other instrument to which s. 689.07 applies.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 63-468; s. 1, ch. 84-31; s. 2, ch. 2002-233; s. 21, ch. 2006-217; s. 1, ch. 2006-274; s. 7, ch. 2007-153; ss. 1, 2, ch. 2013-240.



689.072 - Real estate interests transferred to or by a custodian or trustee of an individual retirement account or qualified plan.

689.072 Real estate interests transferred to or by a custodian or trustee of an individual retirement account or qualified plan.—

(1)(a) A conveyance, deed, mortgage, lease assignment, or other recorded instrument that transfers an interest in real property in this state, including a leasehold or mortgagee interest, to a person who is qualified to act as a custodian or trustee for an individual retirement account under 26 U.S.C. s. 408(a)(2), as amended, in which instrument the transferee is designated “custodian,” “as custodian,” “trustee,” or “as trustee” and the account owner or beneficiary of the custodianship in the individual retirement account is named, creates custodial property and transfers title to the custodian or trustee when an interest in real property is recorded in the name of the custodian or trustee, followed by the words “as custodian or trustee for the benefit of   (name of individual retirement account owner or beneficiary)   individual retirement account.”

(b) This section also applies to a qualified stock bonus, pension, or profit-sharing plan created under 26 U.S.C. s. 401(a), as amended, in which instrument a person is designated “custodian,” “as custodian,” “trustee,” or “as trustee” and the plan, plan participant, or plan beneficiary of the custodianship in the plan also creates custodial property and transfers title to the custodian or trustee when an interest in real property is recorded in the name of the custodian or trustee, followed by the words “as custodian, or trustee of the   (name of plan)   for the benefit of   (name of plan participant or beneficiary)  .”

(2) A transfer to a custodian or trustee of an individual retirement account or qualified plan pursuant to this section incorporates the provisions of this section into the disposition and grants to the custodian or trustee the power to protect, conserve, sell, lease, encumber, or otherwise manage and dispose of the real property described in the recorded instrument without joinder of the named individual retirement account owner, plan participant, or beneficiary, except as provided in subsection (5).

(3) A person dealing with the custodian or trustee does not have a duty to inquire as to the qualifications of the custodian or trustee and may rely on the powers of the custodian or trustee for the custodial property created under this section regardless of whether such powers are specified in the recorded instrument. A grantee, mortgagee, lessee, transferee, assignee, or person obtaining a satisfaction or release or otherwise dealing with the custodian or trustee regarding such custodial property is not required to inquire into:

(a) The identification or status of any named individual retirement account owner, plan participant, or beneficiary of the individual retirement account or qualified plan or his or her heirs or assigns to whom a custodian or trustee may be accountable under the terms of the individual retirement account agreement or qualified plan document;

(b) The authority of the custodian or trustee to act within and exercise the powers granted under the individual retirement account agreement or qualified plan document;

(c) The adequacy or disposition or any consideration provided to the custodian or trustee in connection with any interest acquired from such custodian or trustee; or

(d) Any provision of an individual retirement account agreement or qualified plan document.

(4) A person dealing with the custodian or trustee under the recorded instrument takes any interest transferred by such custodian or trustee, within the authority provided under this section, free of claims of the named owner, plan participant, or beneficiary of the individual retirement account or qualified plan or of anyone claiming by, through, or under such owner, plan participant, or beneficiary.

(5) If notice of the revocation or termination of the individual retirement account agreement, qualified plan, or custodianship established under such individual retirement account agreement or qualified plan is recorded, any disposition or encumbrance of the custodial property must be by an instrument executed by the custodian or trustee or the successor and the respective owner, plan participant, or beneficiary of the individual retirement account or qualified plan.

(6) In dealing with custodial property created under this section, a custodian or trustee shall observe the standard of care of a prudent person dealing with property of another person. This section does not relieve the custodian or trustee from liability for breach of the individual retirement account agreement, custodial agreement, or qualified plan document.

(7) A provision of the recorded instrument that defines and declares the interest of the owner, plan participant, or beneficiary of the individual retirement account or qualified plan to be personal property controls only if a determination becomes an issue in any legal proceeding.

(8) As used in this section, the term “beneficiary” applies only when the individual retirement account owner or qualified plan participant is deceased.

(9)(a) This section does not apply to any deed, mortgage, or instrument to which s. 689.071 applies.

(b) Section 689.09 does not apply to transfers of real property interests to a custodian or trustee under this section.

(10) This section is remedial and shall be liberally construed to effectively carry out its purposes.

History.—s. 1, ch. 2006-147.



689.073 - Powers conferred on trustee in recorded instrument.

689.073 Powers conferred on trustee in recorded instrument.—

(1) OWNERSHIP VESTS IN TRUSTEE.—Every conveyance, deed, mortgage, lease assignment, or other instrument heretofore or hereafter made, hereinafter referred to as the “recorded instrument,” transferring any interest in real property, including, but not limited to, a leasehold or mortgagee interest, to any person or any corporation, bank, trust company, or other entity duly formed under the laws of its state of qualification, which recorded instrument designates the person, corporation, bank, trust company, or other entity “trustee” or “as trustee” and confers on the trustee the power and authority to protect, to conserve, to sell, to lease, to encumber, or otherwise to manage and dispose of the real property described in the recorded instrument, is effective to vest, and is declared to have vested, in such trustee full power and authority as granted and provided in the recorded instrument to deal in and with such property, or interest therein or any part thereof, held in trust under the recorded instrument.

(2) NO DUTY TO INQUIRE.—Any grantee, mortgagee, lessee, transferee, assignee, or person obtaining satisfactions or releases or otherwise in any way dealing with the trustee with respect to the real property or any interest in such property held in trust under the recorded instrument, as hereinabove provided for, is not obligated to inquire into the identification or status of any named or unnamed beneficiaries, or their heirs or assigns to whom a trustee may be accountable under the terms of the recorded instrument, or under any unrecorded separate declarations or agreements collateral to the recorded instrument, whether or not such declarations or agreements are referred to therein; or to inquire into or ascertain the authority of such trustee to act within and exercise the powers granted under the recorded instrument; or to inquire into the adequacy or disposition of any consideration, if any is paid or delivered to such trustee in connection with any interest so acquired from such trustee; or to inquire into any of the provisions of any such unrecorded declarations or agreements.

(3) BENEFICIARY CLAIMS.—All persons dealing with the trustee under the recorded instrument as hereinabove provided take any interest transferred by the trustee thereunder, within the power and authority as granted and provided therein, free and clear of the claims of all the named or unnamed beneficiaries of such trust, and of any unrecorded declarations or agreements collateral thereto whether referred to in the recorded instrument or not, and of anyone claiming by, through, or under such beneficiaries. However, this section does not prevent a beneficiary of any such unrecorded collateral declarations or agreements from enforcing the terms thereof against the trustee.

(4) EXCLUSION.—This section does not apply to any deed, mortgage, or other instrument to which s. 689.07 applies.

(5) APPLICABILITY.—The section applies without regard to whether any reference is made in the recorded instrument to the beneficiaries of such trust or to any separate collateral unrecorded declarations or agreements, without regard to the provisions of any unrecorded trust agreement or declaration of trust, and without regard to whether the trust is governed by s. 689.071 or chapter 736. This section applies both to recorded instruments that are recorded after June 28, 2013, and to recorded instruments that were previously recorded and governed by similar provisions contained in s. 689.071(3), Florida Statutes 2012, and any such recorded instrument purporting to confer power and authority on a trustee under such provisions of s. 689.071(3), Florida Statutes 2012, is valid and has the effect of vesting full power and authority in such trustee as provided in this section.

History.—ss. 2, 3, ch. 63-468; s. 21, ch. 2006-217; s. 1, ch. 2013-240.



689.075 - Inter vivos trusts; powers retained by settlor.

689.075 Inter vivos trusts; powers retained by settlor.—

(1) A trust which is otherwise valid and which complies with s. 736.0403, including, but not limited to, a trust the principal of which is composed of real property, intangible personal property, tangible personal property, the possible expectancy of receiving as a named beneficiary death benefits as described in s. 733.808, or any combination thereof, and which has been created by a written instrument shall not be held invalid or an attempted testamentary disposition for any one or more of the following reasons:

(a) Because the settlor or another person or both possess the power to revoke, amend, alter, or modify the trust in whole or in part;

(b) Because the settlor or another person or both possess the power to appoint by deed or will the persons and organizations to whom the income shall be paid or the principal distributed;

(c) Because the settlor or another person or both possess the power to add to, or withdraw from, the trust all or any part of the principal or income at one time or at different times;

(d) Because the settlor or another person or both possess the power to remove the trustee or trustees and appoint a successor trustee or trustees;

(e) Because the settlor or another person or both possess the power to control the trustee or trustees in the administration of the trust;

(f) Because the settlor has retained the right to receive all or part of the income of the trust during her or his life or for any part thereof; or

(g) Because the settlor is, at the time of the execution of the instrument, or thereafter becomes, sole trustee.

(2) Nothing contained herein shall affect the validity of those accounts, including but not limited to bank accounts, share accounts, deposits, certificates of deposit, savings certificates, and other similar arrangements, heretofore or hereafter established at any bank, savings and loan association, or credit union by one or more persons, in trust for one or more other persons, which arrangements are, by their terms, revocable by the person making the same until her or his death or incompetency.

(3) The fact that any one or more of the powers specified in subsection (1) are in fact exercised once, or more than once, shall not affect the validity of the trust or its nontestamentary character.

(4) This section shall be applicable to trusts executed before or after July 1, 1969, by persons who are living on or after said date.

(5) The amendment of this section, by chapter 75-74, Laws of Florida, is intended to clarify the legislative intent of this section at the time of its original enactment that it apply to all otherwise valid trusts which are created by written instrument and which are not expressly excluded by the terms of this section and that no such trust shall be declared invalid for any of the reasons stated in subsections (1) and (3) regardless of whether the trust involves or relates to an interest in real property.

History.—ss. 1, 2, ch. 69-192; s. 1, ch. 69-1747; ss. 1, 2, ch. 71-126; s. 169, ch. 73-333; s. 1, ch. 74-78; ss. 1, 2, ch. 75-74; s. 5, ch. 95-401; s. 756, ch. 97-102; s. 22, ch. 2006-217.



689.08 - Fines and common recoveries.

689.08 Fines and common recoveries.—Conveyance by fine or by common recovery shall never be used in this state.

History.—s. 2, Feb. 4, 1835; RS 1953; GS 2454; RGS 3794; CGL 5667.



689.09 - Deeds under statute of uses.

689.09 Deeds under statute of uses.—By deed of bargain and sale, or by deed of lease and release, or of covenant to stand seized to the use of any other person, or by deed operating by way of covenant to stand seized to the use of another person, of or in any lands or tenements in this state, the possession of the bargainor, releasor or covenantor shall be deemed and adjudged to be transferred to the bargainee, releasee or person entitled to the use as perfectly as if such bargainee, releasee or person entitled to the use had been enfeoffed by livery of seizin of the land conveyed by such deed of bargain and sale, release or covenant to stand seized; provided, that livery of seizin can be lawfully made of the lands or tenements at the time of the execution of the said deeds or any of them.

History.—s. 12, Nov. 15, 1828; RS 1954; GS 2455; RGS 3795; CGL 5668.



689.10 - Words of limitation and the words “fee simple” dispensed with.

689.10 Words of limitation and the words “fee simple” dispensed with.—Where any real estate has heretofore been conveyed or granted or shall hereafter be conveyed or granted without there being used in the said deed or conveyance or grant any words of limitation, such as heirs or successors, or similar words, such conveyance or grant, whether heretofore made or hereafter made, shall be construed to vest the fee simple title or other whole estate or interest which the grantor had power to dispose of at that time in the real estate conveyed or granted, unless a contrary intention shall appear in the deed, conveyance or grant.

History.—s. 1, ch. 5145, 1903; GS 2456; RGS 3796; s. 1, ch. 10170, 1925; CGL 5669.



689.11 - Conveyances between husband and wife direct; homestead.

689.11 Conveyances between husband and wife direct; homestead.—

(1) A conveyance of real estate, including homestead, made by one spouse to the other shall convey the legal title to the grantee spouse in all cases in which it would be effectual if the parties were not married, and the grantee need not execute the conveyance. An estate by the entirety may be created by the action of the spouse holding title:

(a) Conveying to the other by a deed in which the purpose to create the estate is stated; or

(b) Conveying to both spouses.

(2) All deeds heretofore made by a husband direct to his wife or by a wife direct to her husband are hereby validated and made as effectual to convey the title as they would have been were the parties not married;

(3) Provided, that nothing herein shall be construed as validating any deed made for the purpose, or that operates to defraud any creditor or to avoid payment of any legal debt or claim; and

(4) Provided further that this section shall not apply to any conveyance heretofore made, the validity of which shall be contested by suit commenced within 1 year of the effective date of this law.

History.—s. 1, ch. 5147, 1903; GS 2457; RGS 3797; CGL 5670; s. 6, ch. 20954, 1941; s. 1, ch. 23964, 1947; s. 1, ch. 71-54.



689.111 - Conveyances of homestead; power of attorney.

689.111 Conveyances of homestead; power of attorney.—

(1) A deed or mortgage of homestead realty owned by an unmarried person may be executed by virtue of a power of attorney executed in the same manner as a deed.

(2) A deed or mortgage of homestead realty owned by a married person, or owned as an estate by the entirety, may be executed by virtue of a power of attorney executed solely by one spouse to the other, or solely by one spouse or both spouses to a third party, provided the power of attorney is executed in the same manner as a deed. Nothing in this section shall be construed as dispensing with the requirement that husband and wife join in the conveyance or mortgage of homestead realty, but the joinder may be accomplished through the exercise of a power of attorney.

History.—s. 1, ch. 71-27.



689.115 - Estate by the entirety in mortgage made or assigned to husband and wife.

689.115 Estate by the entirety in mortgage made or assigned to husband and wife.—Any mortgage encumbering real property, or any assignment of a mortgage encumbering real property, made to two persons who are husband and wife, heretofore or hereafter made, creates an estate by the entirety in such mortgage and the obligation secured thereby unless a contrary intention appears in such mortgage or assignment.

History.—s. 1, ch. 86-29; s. 21, ch. 91-110.



689.12 - How state lands conveyed for educational purposes.

689.12 How state lands conveyed for educational purposes.—

(1) The title to all lands granted to or held by the state for educational purposes shall be conveyed by deed executed by the members of the State Board of Education, with an impression of the seal of the Board of Trustees of the Internal Improvement Trust Fund of the state thereon and when so impressed by this seal deeds shall be entitled to be recorded in the public records and to be received in evidence in all courts and judicial proceedings.

(2) Lands held for any tuberculosis hospital and declared to be surplus to the needs of such hospital may be conveyed to the district school board in which said lands are located for educational purposes.

History.—s. 1, ch. 4999, 1901; GS 2458; RGS 3798; CGL 5671; ss. 1, 2, ch. 67-191; ss. 27, 35, ch. 69-106; s. 1, ch. 69-300.



689.13 - Rule against perpetuities not applicable to dispositions of property for private cemeteries, etc.

689.13 Rule against perpetuities not applicable to dispositions of property for private cemeteries, etc.—No disposition of property, or the income thereof, hereafter made for the maintenance or care of any public or private burying ground, churchyard, or other place for the burial of the dead, or any portion thereof, or grave therein, or monument or other erection in or about the same, shall fail by reason of such disposition having been made in perpetuity; but such disposition shall be held to be made for a charitable purpose or purposes.

History.—s. 1, ch. 14655, 1931; CGL 1936 Supp. 5671(1).



689.14 - Entailed estates.

689.14 Entailed estates.—No property, real or personal, shall be entailed in this state. Any instrument purporting to create an estate tail, express or implied, shall be deemed to create an estate for life in the first taker with remainder per stirpes to the lineal descendants of the first taker in being at the time of her or his death. If the remainder fails for want of such remainderman, then it shall vest in any other remaindermen designated in such instrument, or, if there is no such designation, then it shall revert to the original donor or to her or his heirs.

History.—s. 20, Nov. 17, 1829; RS 1818; GS 2293; RGS 3616; CGL 5481; s. 2, ch. 20954, 1941; s. 1, ch. 23126, 1945; s. 757, ch. 97-102.



689.15 - Estates by survivorship.

689.15 Estates by survivorship.—The doctrine of the right of survivorship in cases of real estate and personal property held by joint tenants shall not prevail in this state; that is to say, except in cases of estates by entirety, a devise, transfer or conveyance heretofore or hereafter made to two or more shall create a tenancy in common, unless the instrument creating the estate shall expressly provide for the right of survivorship; and in cases of estates by entirety, the tenants, upon dissolution of marriage, shall become tenants in common.

History.—s. 20, Nov. 17, 1829; RS 1819; GS 2294; RGS 3617; CGL 5482; s. 3, ch. 20954, 1941; s. 1, ch. 73-300.



689.17 - Rule in Shelley’s Case abolished.

689.17 Rule in Shelley’s Case abolished.—The rule in Shelley’s Case is hereby abolished. Any instrument purporting to create an estate for life in a person with remainder to her or his heirs, lawful heirs, heirs of her or his body or to her or his heirs described by words of similar import, shall be deemed to create an estate for life with remainder per stirpes to the life tenant’s lineal descendants in being at the time said life estate commences, but said remainder shall be subject to open and to take in per stirpes other lineal descendants of the life tenant who come into being during the continuance of said life estate.

History.—s. 2, ch. 23126, 1945; s. 758, ch. 97-102.



689.175 - Worthier title doctrine abolished.

689.175 Worthier title doctrine abolished.—The doctrine of worthier title is abolished as a rule of law and as a rule of construction. Language in a governing instrument describing the beneficiaries of a disposition as the transferor’s “heirs,” “heirs at law,” “next of kin,” “distributees,” “relatives,” or “family,” or language of similar import, does not create or presumptively create a reversionary interest in the transferor.

History.—s. 23, ch. 2006-217.



689.18 - Reverter or forfeiture provisions, limitations; exceptions.

689.18 Reverter or forfeiture provisions, limitations; exceptions.—

(1) It is hereby declared by the Legislature of the state that reverter or forfeiture provisions of unlimited duration in the conveyance of real estate or any interest therein in the state constitute an unreasonable restraint on alienation and are contrary to the public policy of the state.

(2) All reverter or forfeiture provisions of unlimited duration embodied in any plat or deed executed more than 21 years prior to the passage of this law conveying real estate or any interest therein in the state, be and the same are hereby canceled and annulled and declared to be of no further force and effect.

(3) All reverter provisions in any conveyance of real estate or any interest therein in the state, now in force, shall cease and terminate and become null, void, and unenforceable 21 years from the date of the conveyance embodying such reverter or forfeiture provision.

(4) No reverter or forfeiture provision contained in any deed conveying real estate or any interest therein in the state, executed on and after July 1, 1951, shall be valid and binding more than 21 years from the date of such deed, and upon the expiration of such period of 21 years, the reverter or forfeiture provision shall become null, void, and unenforceable.

(5) Any and all conveyances of real property in this state heretofore or hereafter made to any governmental, educational, literary, scientific, religious, public utility, public transportation, charitable or nonprofit corporation or association are hereby excepted from the provisions of this section.

(6) Any holder of a possibility of reverter who claims title to any real property in the state, or any interest therein by reason of a reversion or forfeiture under the terms or provisions of any deed heretofore executed and delivered containing such reverter or forfeiture provision shall have 1 year from July 1, 1951, to institute suit in a court of competent jurisdiction in this state to establish or enforce such right, and failure to institute such action within said time shall be conclusive evidence of the abandonment of any such right, title, or interest, and all right of forfeiture or reversion shall thereupon cease and determine, and become null, void, and unenforceable.

(7) This section shall not vary, alter, or terminate the restrictions placed upon said real estate, contained either in restrictive covenants or reverter or forfeiture clauses, and all said restrictions may be enforced and violations thereof restrained by a court of competent jurisdiction whenever any one of said restrictions or conditions shall be violated, or threat to violate the same be made by owners or parties in possession or control of said real estate, by an injunction which may be issued upon petition of any person adversely affected, mandatorily requiring the abatement of such violations or threatened violation and restraining any future violation of said restrictions and conditions.

History.—ss. 1, 2, 3, 4, 5, 6, 7, ch. 26927, 1951; s. 218, ch. 77-104.



689.19 - Variances of names in recorded instruments.

689.19 Variances of names in recorded instruments.—

(1) The word “instrument” as used in this section shall be construed to mean and include not only instruments voluntarily executed but also papers filed or issued in or in connection with actions and other proceedings in court and orders, judgments and decrees entered therein and transcripts of such judgments and proceedings in foreclosure of mortgage or other liens.

(2) Variances between any two instruments affecting the title to the same real property both of which shall have been spread on the record for the period of more than 10 years among the public records of the county in which such real property is situated, with respect to the names of persons named in the respective instruments or in acknowledgments thereto arising from the full Christian name appearing in one and only the initial letter of that Christian name appearing in the other or from a full middle name appearing in one and only the initial letter of that middle name appearing in the other or from the initial letter of a middle name appearing in one and not appearing in the other, irrespective of which one of the two instruments in which any such variance occurred was prior in point of time to the other and irrespective of whether the instruments were executed or originated before or after August 5, 1953, shall not destroy or impair the presumption that the person so named in one of said instruments was the same person as the one so named in the other of said instruments which would exist if the names in the two instruments were identical; and, in spite of any such variance, the person so named in one of said instruments shall be presumed to be the same person as the one so named in the other until such time as the contrary appears and, until such time, either or both of such instruments or the record thereof or certified copy or copies of the record thereof shall be admissible in evidence in the same manner as though the names in the two instruments were identical.

History.—s. 1, ch. 28208, 1953.



689.20 - Limitation on use of word “minerals.”

689.20 Limitation on use of word “minerals.”—Whenever the word “minerals” is hereafter used in any deed, lease, or other contract in writing, said word or term shall not include any of the following: topsoil, muck, peat, humus, sand, and common clay, unless expressly provided in said deed, lease, or other contract in writing.

History.—s. 1, ch. 59-375.



689.225 - Statutory rule against perpetuities.

689.225 Statutory rule against perpetuities.—

(1) SHORT TITLE.—This section may be cited as the “Florida Uniform Statutory Rule Against Perpetuities.”

(2) STATEMENT OF THE RULE.—

(a) A nonvested property interest in real or personal property is invalid unless:

1. When the interest is created, it is certain to vest or terminate no later than 21 years after the death of an individual then alive; or

2. The interest either vests or terminates within 90 years after its creation.

(b) A general power of appointment not presently exercisable because of a condition precedent is invalid unless:

1. When the power is created, the condition precedent is certain to be satisfied or become impossible to satisfy no later than 21 years after the death of an individual then alive; or

2. The condition precedent either is satisfied or becomes impossible to satisfy within 90 years after its creation.

(c) A nongeneral power of appointment or a general testamentary power of appointment is invalid unless:

1. When the power is created, it is certain to be irrevocably exercised or otherwise to terminate no later than 21 years after the death of an individual then alive; or

2. The power is irrevocably exercised or otherwise terminates within 90 years after its creation.

(d) In determining whether a nonvested property interest or a power of appointment is valid under subparagraph (a)1., subparagraph (b)1., or subparagraph (c)1., the possibility that a child will be born to an individual after the individual’s death is disregarded.

(e) If, in measuring a period from the creation of a trust or other property arrangement, language in a governing instrument (i) seeks to disallow the vesting or termination of any interest or trust beyond, (ii) seeks to postpone the vesting or termination of any interest or trust until, or (iii) seeks to operate in effect in any similar fashion upon, the later of:

1. The expiration of a period of time not exceeding 21 years after the death of a specified life or the survivor of specified lives, or upon the death of a specified life or the death of the survivor of specified lives in being at the creation of the trust or other property arrangement, or

2. The expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the trust or other property arrangement,

that language is inoperative to the extent it produces a period of time that exceeds 21 years after the death of the survivor of the specified lives.

(f) As to any trust created after December 31, 2000, this section shall apply to a nonvested property interest or power of appointment contained in a trust by substituting 360 years in place of “90 years” in each place such term appears in this section unless the terms of the trust require that all beneficial interests in the trust vest or terminate within a lesser period.

(3) WHEN NONVESTED PROPERTY INTEREST OR POWER OF APPOINTMENT CREATED.—

(a) Except as provided in paragraphs (b), (d), and (e) of this subsection and in paragraph (a) of subsection (6), the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.

(b) For purposes of this section, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of a nonvested property interest or a property interest subject to a power of appointment described in paragraph (b) or paragraph (c) of subsection (2), the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates.

(c) For purposes of this section, a joint power with respect to community property or to marital property under the Uniform Marital Property Act held by individuals married to each other is a power exercisable by one person alone.

(d) For purposes of this section, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.

(e) For purposes of this section, if a nongeneral or testamentary power of appointment is exercised to create another nongeneral or testamentary power of appointment, every nonvested property interest or power of appointment created through the exercise of such other nongeneral or testamentary power is considered to have been created at the time of the creation of the first nongeneral or testamentary power of appointment.

(4) REFORMATION.—Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferor’s manifested plan of distribution and is within the 90 years allowed by subparagraph (2)(a)2., subparagraph (2)(b)2., or subparagraph (2)(c)2. if:

(a) A nonvested property interest or a power of appointment becomes invalid under subsection (2);

(b) A class gift is not but might become invalid under subsection (2) and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

(c) A nonvested property interest that is not validated by subparagraph (2)(a)1. can vest but not within 90 years after its creation.

(5) EXCLUSIONS FROM STATUTORY RULE AGAINST PERPETUITIES.—Subsection (2) does not apply to:

(a) A nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of:

1. A premarital or postmarital agreement;

2. A separation or divorce settlement;

3. A spouse’s election;

4. A similar arrangement arising out of a prospective, existing, or previous marital relationship between the parties;

5. A contract to make or not to revoke a will or trust;

6. A contract to exercise or not to exercise a power of appointment;

7. A transfer in satisfaction of a duty of support; or

8. A reciprocal transfer;

(b) A fiduciary’s power relating to the administration or management of assets, including the power of a fiduciary to sell, lease, or mortgage property, and the power of a fiduciary to determine principal and income;

(c) A power to appoint a fiduciary;

(d) A discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal;

(e) A nonvested property interest held by a charity, government, or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government, or governmental agency or subdivision;

(f) A nonvested property interest in, or a power of appointment with respect to, a trust or other property arrangement forming part of a pension, profit-sharing, stock bonus, health, disability, death benefit, income deferral, or other current or deferred benefit plan for one or more employees, independent contractors, or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants, or their beneficiaries or spouses, the property, income, or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse; or

(g) A property interest, power of appointment, or arrangement that was not subject to the common-law rule against perpetuities or is excluded by another statute of this state.

(6) APPLICATION.—

(a) Except as extended by paragraph (c), this section applies to a nonvested property interest or a power of appointment that is created on or after October 1, 1988. For purposes of this subsection, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

(b) This section also applies to a power of appointment that was created before October 1, 1988, but only to the extent that it remains unexercised on October 1, 1988.

(c) If a nonvested property interest or a power of appointment was created before October 1, 1988, and is determined in a judicial proceeding commenced on or after October 1, 1988, to violate this state’s rule against perpetuities as that rule existed before October 1, 1988, a court, upon the petition of an interested person, may reform the disposition in the manner that most closely approximates the transferor’s manifested plan of distribution and is within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created.

(7) RULE OF CONSTRUCTION.—With respect to any matter relating to the validity of an interest within the rule against perpetuities, unless a contrary intent appears, it shall be presumed that the transferor of the interest intended that the interest be valid. This section is the sole expression of any rule against perpetuities or remoteness in vesting in this state. No common-law rule against perpetuities or remoteness in vesting shall exist with respect to any interest or power regardless of whether such interest or power is governed by this section.

(8) UNIFORMITY OF APPLICATION AND CONSTRUCTION.—This section shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History.—s. 1, ch. 88-40; s. 1, ch. 97-240; s. 1, ch. 2000-245.



689.25 - Failure to disclose homicide, suicide, deaths, or diagnosis of HIV or AIDS infection in an occupant of real property.

689.25 Failure to disclose homicide, suicide, deaths, or diagnosis of HIV or AIDS infection in an occupant of real property.—

(1)(a) The fact that an occupant of real property is infected or has been infected with human immunodeficiency virus or diagnosed with acquired immune deficiency syndrome is not a material fact that must be disclosed in a real estate transaction.

(b) The fact that a property was, or was at any time suspected to have been, the site of a homicide, suicide, or death is not a material fact that must be disclosed in a real estate transaction.

(2) A cause of action shall not arise against an owner of real property, his or her agent, an agent of a transferee of real property, or a person licensed under chapter 475 for the failure to disclose to the transferee that the property was or was suspected to have been the site of a homicide, suicide, or death or that an occupant of that property was infected with human immunodeficiency virus or diagnosed with acquired immune deficiency syndrome.

History.—s. 46, ch. 88-380; s. 51, ch. 2003-164.



689.261 - Sale of residential property; disclosure of ad valorem taxes to prospective purchaser.

689.261 Sale of residential property; disclosure of ad valorem taxes to prospective purchaser.—

(1) A prospective purchaser of residential property must be presented a disclosure summary at or before execution of the contract for sale. Unless a substantially similar disclosure summary is included in the contract for sale, a separate disclosure summary must be attached to the contract for sale. The disclosure summary, whether separate or included in the contract, must be in a form substantially similar to the following:

PROPERTY TAX
DISCLOSURE SUMMARY

BUYER SHOULD NOT RELY ON THE SELLER’S CURRENT PROPERTY TAXES AS THE AMOUNT OF PROPERTY TAXES THAT THE BUYER MAY BE OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO PURCHASE. A CHANGE OF OWNERSHIP OR PROPERTY IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE PROPERTY THAT COULD RESULT IN HIGHER PROPERTY TAXES. IF YOU HAVE ANY QUESTIONS CONCERNING VALUATION, CONTACT THE COUNTY PROPERTY APPRAISER’S OFFICE FOR INFORMATION.

(2) Unless included in the contract, the disclosure summary must be provided by the seller. If the disclosure summary is not included in the contract for sale, the contract for sale must refer to and incorporate by reference the disclosure summary and include, in prominent language, a statement that the potential purchaser should not execute the contract until he or she has read the disclosure summary required by this section.

History.—s. 5, ch. 2004-349.



689.27 - Termination by servicemember of agreement to purchase real property.

689.27 Termination by servicemember of agreement to purchase real property.—

(1) Notwithstanding any other provisions of law and for the purposes of this section:

(a) “Closing” means the finalizing of the sale of property, upon which title to the property is transferred from the seller to the buyer.

(b) “Contract” means an instrument purporting to contain an agreement to purchase real property.

(c) “Property” means a house, condominium, or mobile home that a servicemember intends to purchase to serve as his or her primary residence.

(d) “Servicemember” shall have the same meaning as provided in s. 250.01.

(2) Any servicemember may terminate a contract to purchase property, prior to closing on such property, by providing the seller or mortgagor of the property with a written notice of termination to be effective immediately, if any of the following criteria are met:

(a) The servicemember is required, pursuant to permanent change of station orders received after entering into a contract for the property and prior to closing, to move 35 miles or more from the location of the property;

(b) The servicemember is released from active duty or state active duty after having agreed to purchase the property and prior to closing while serving on active duty or state active duty status, and the property is 35 miles or more from the servicemember’s home of record prior to entering active duty or state active duty;

(c) Prior to closing, the servicemember receives military orders requiring him or her to move into government quarters or the servicemember becomes eligible to live in and opts to move into government quarters; or

(d) Prior to closing, the servicemember receives temporary duty orders, temporary change of station orders, or active duty or state active duty orders to an area 35 miles or more from the location of the property, provided such orders are for a period exceeding 90 days.

(3) The notice to the seller or mortgagor canceling the contract must be accompanied by either a copy of the official military orders or a written verification signed by the servicemember’s commanding officer.

(4) Upon termination of a contract under this section, the seller or mortgagor or his or her agent shall refund any funds provided by the servicemember under the contract within 7 days. The servicemember is not liable for any other fees due to the termination of the contract as provided for in this section.

(5) The provisions of this section may not be waived or modified by the agreement of the parties under any circumstances.

History.—s. 19, ch. 2003-72.



689.28 - Prohibition against transfer fee covenants.

689.28 Prohibition against transfer fee covenants.—

(1) INTENT.—The Legislature finds and declares that the public policy of this state favors the marketability of real property and the transferability of interests in real property free of title defects or unreasonable restraints on alienation. The Legislature further finds and declares that transfer fee covenants violate this public policy by impairing the marketability and transferability of real property and by constituting an unreasonable restraint on alienation regardless of the duration of such covenants or the amount of such transfer fees, and do not run with the title to the property or bind subsequent owners of the property under common law or equitable principles.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Environmental covenant” means a covenant or servitude that imposes limitations on the use of real property pursuant to an environmental remediation project pertaining to the property. An environmental covenant is not a transfer fee covenant.

(b) “Transfer” means the sale, gift, conveyance, assignment, inheritance, or other transfer of an ownership interest in real property located in this state.

(c) “Transfer fee” means a fee or charge required by a transfer fee covenant and payable upon the transfer of an interest in real property, or payable for the right to make or accept such transfer, regardless of whether the fee or charge is a fixed amount or is determined as a percentage of the value of the property, the purchase price, or other consideration given for the transfer. The following are not transfer fees for purposes of this section:

1. Any consideration payable by the grantee to the grantor for the interest in real property being transferred, including any subsequent additional consideration for the property payable by the grantee based upon any subsequent appreciation, development, or sale of the property. For the purposes of this subparagraph, an interest in real property may include a separate mineral estate and its appurtenant surface access rights.

2. Any commission payable to a licensed real estate broker for the transfer of real property pursuant to an agreement between the broker and the grantor or the grantee, including any subsequent additional commission for that transfer payable by the grantor or the grantee based upon any subsequent appreciation, development, or sale of the property.

3. Any interest, charges, fees, or other amounts payable by a borrower to a lender pursuant to a loan secured by a mortgage against real property, including, but not limited to, any fee payable to the lender for consenting to an assumption of the loan or a transfer of the real property subject to the mortgage, any fees or charges payable to the lender for estoppel letters or certificates, and any shared appreciation interest or profit participation or other consideration described in s. 687.03(4) and payable to the lender in connection with the loan.

4. Any rent, reimbursement, charge, fee, or other amount payable by a lessee to a lessor under a lease, including, but not limited to, any fee payable to the lessor for consenting to an assignment, subletting, encumbrance, or transfer of the lease.

5. Any consideration payable to the holder of an option to purchase an interest in real property or the holder of a right of first refusal or first offer to purchase an interest in real property for waiving, releasing, or not exercising the option or right upon the transfer of the property to another person.

6. Any tax, fee, charge, assessment, fine, or other amount payable to or imposed by a governmental authority.

7. Any fee, charge, assessment, fine, or other amount payable to a homeowners’, condominium, cooperative, mobile home, or property owners’ association pursuant to a declaration or covenant or law applicable to such association, including, but not limited to, fees or charges payable for estoppel letters or certificates issued by the association or its authorized agent.

8. Any fee, charge, assessment, dues, contribution, or other amount imposed by a declaration or covenant encumbering four or more parcels in a community, as defined in s. 720.301, and payable to a nonprofit or charitable organization for the purpose of supporting cultural, educational, charitable, recreational, environmental, conservation, or other similar activities benefiting the community that is subject to the declaration or covenant.

9. Any fee, charge, assessment, dues, contribution, or other amount pertaining to the purchase or transfer of a club membership relating to real property owned by the member, including, but not limited to, any amount determined by reference to the value, purchase price, or other consideration given for the transfer of the real property.

10. Any payment required pursuant to an environmental covenant.

(d) “Transfer fee covenant” means a declaration or covenant recorded against the title to real property which requires or purports to require the payment of a transfer fee to the declarant or other person specified in the declaration or covenant or to their successors or assigns upon a subsequent transfer of an interest in the real property.

(3) PROHIBITION.—A transfer fee covenant recorded in this state on or after July 1, 2008, does not run with the title to real property and is not binding on or enforceable at law or in equity against any subsequent owner, purchaser, or mortgagee of any interest in real property as an equitable servitude or otherwise. Any liens purporting to secure the payment of a transfer fee under a transfer fee covenant that is recorded in this state on or after July 1, 2008, are void and unenforceable. This subsection does not mean that transfer fee covenants or liens recorded in this state before July 1, 2008, are presumed valid and enforceable.

History.—s. 1, ch. 2008-35.



689.29 - Disclosure of subsurface rights to prospective purchaser.

689.29 Disclosure of subsurface rights to prospective purchaser.—

(1) A seller must provide a prospective purchaser of residential property with a disclosure summary at or before the execution of a contract if the seller or an affiliated or related entity has previously severed or retained or will sever or retain any of the subsurface rights or right of entry. The disclosure summary must be conspicuous, in boldface type, and in a form substantially similar to the following:

SUBSURFACE RIGHTS
DISCLOSURE SUMMARY

SUBSURFACE RIGHTS HAVE BEEN OR WILL BE SEVERED FROM THE TITLE TO REAL PROPERTY BY CONVEYANCE (DEED) OF THE SUBSURFACE RIGHTS FROM THE SELLER OR AN AFFILIATED OR RELATED ENTITY OR BY RESERVATION OF THE SUBSURFACE RIGHTS BY THE SELLER OR AN AFFILIATED OR RELATED ENTITY. WHEN SUBSURFACE RIGHTS ARE SEVERED FROM THE PROPERTY, THE OWNER OF THOSE RIGHTS MAY HAVE THE PERPETUAL RIGHT TO DRILL, MINE, EXPLORE, OR REMOVE ANY OF THE SUBSURFACE RESOURCES ON OR FROM THE PROPERTY EITHER DIRECTLY FROM THE SURFACE OF THE PROPERTY OR FROM A NEARBY LOCATION. SUBSURFACE RIGHTS MAY HAVE A MONETARY VALUE.

(Purchaser’s Initials)

(2) If the disclosure summary is not included in the contract for sale, the contract for sale must refer to and incorporate by reference the disclosure summary and must include, in prominent language, a statement that the potential purchaser should not execute the contract until he or she has read the disclosure summary required under this section.

(3) As used in this section, the term:

(a) “Seller” means a seller of real property which, at the time of sale, is zoned for residential use and is property upon which a new dwelling is being constructed or will be constructed pursuant to the contract for sale with the seller or has been constructed since the last transfer of the property.

(b) “Subsurface rights” means the rights to all minerals, mineral fuels, and other resources, including, but not limited to, oil, gas, coal, oil shale, uranium, metals, and phosphate, whether or not they are mixed with any other substance found or located beneath the surface of the earth.

History.—s. 1, ch. 2014-34.






Chapter 692 - CONVEYANCES BY OR TO PARTICULAR ENTITIES

Part I - CONVEYANCES BY CORPORATIONS (ss. 692.01-692.04)

692.01 - Conveyances executed by corporations.

692.01 Conveyances executed by corporations.—Any corporation may execute instruments conveying, mortgaging, or affecting any interest in lands by instruments sealed with the common or corporate seal and signed in its name by its president or any vice president or chief executive officer. Assignments, satisfactions, or partial releases of mortgages and acquittances for debts may be similarly executed by any corporate officer. No corporate resolution need be recorded to evidence the authority of the person executing the deed, mortgage, or other instrument for the corporation, and an instrument so executed is valid whether or not the officer signing for the corporation was authorized to do so by the board of directors, in the absence of fraud in the transaction by the person receiving it. In cases of fraud, subsequent transactions with good faith purchasers for value and without notice of the fraud shall be valid and binding on the corporation.

History.—RS 1955; GS 2459; s. 1, ch. 6183, 1911; RGS 3799; CGL 5672; s. 1, ch. 71-10; s. 1, ch. 79-290; s. 3, ch. 2008-35.



692.02 - Validation of conveyances.

692.02 Validation of conveyances.—Conveyances by corporations of lands in this state, heretofore executed, which have been sealed with the common or corporate seal of such corporation and signed in its name by a vice president or the chief executive officer thereof, shall be as valid and effective and shall bear the same presumptions as if signed in the name of such corporation by its president.

History.—s. 2, ch. 6183, 1911; RGS 3800; CGL 5673.



692.03 - Validity of conveyances by certain foreign corporations recorded for 7 years; limitation.

692.03 Validity of conveyances by certain foreign corporations recorded for 7 years; limitation.—

(1) Whenever any conveyance, by the surviving directors or trustees of a foreign corporation, which has been dissolved for any cause, or which has had its permit to transact business in the state canceled for failure to pay fees due the Department of State, or which has failed to comply with the provisions of laws of this state, has been executed and delivered to any grantee or grantees, and has for a period of 7 years or more been spread upon the records of a county wherein the land therein described is situated, the same shall be taken and held by all the courts of this state in the absence of any showing of fraud, adverse possession, or pending litigation, to have authorized the conveyance of, or to have conveyed, the fee simple title, or any interest therein, of the corporation on whose behalf said instrument has been executed to the land therein described.

(2) This section shall not apply to any conveyance, the validity of which shall be contested or shall have been contested by suit commenced heretofore or prior to July 1, 1954.

History.—ss. 1, 2, ch. 28078, 1953; ss. 10, 35, ch. 69-106.



692.04 - Validation of deeds and similar instruments executed by corporations.

692.04 Validation of deeds and similar instruments executed by corporations.—All deeds and other instruments relating to the conveyance, transfer, lease, assignment, release, subordination, encumbrance, or satisfaction of any right, title, interest, claim, lien, or demand in, to, or upon real property, heretofore made or hereafter made, and in all other respects executed in due form, by a corporation, not dissolved or expired, but delinquent for 6 months or more as to payment of capital stock taxes at the time of the making or executing of such deed or other instrument, are, notwithstanding said delinquency, hereby validated.

History.—s. 1, ch. 57-264.






Part II - CONVEYANCES TO OR BY TRUSTEES OF UNINCORPORATEDCHURCHES (s. 692.101)

692.101 - Conveyances to or by trustees of unincorporated churches.

692.101 Conveyances to or by trustees of unincorporated churches.—

(1) Every deed or other instrument transferring real property to named or unnamed trustees of a named unincorporated church, including a deed or instrument executed prior to May 21, 1986, vests title to the real property in the trustees of the named unincorporated church and their successors with full power and authority to convey and mortgage the property transferred.

(2) Every deed or mortgage of real property in this state executed by the trustees of an unincorporated church and recorded in the public records of the county in which the real property is located prior to May 21, 1986, shall be held to be a good and valid deed or mortgage transferring or encumbering the church property described in the deed or mortgage.

(3) The pastor or secretary of, or other administrative person authorized by, an unincorporated church may execute an affidavit stating the names of the trustees of the unincorporated church as of the date or dates stated in the affidavit. Such an affidavit is conclusive as to the facts stated therein as to purchasers and mortgagees without notice.

(4) This section does not apply to any conveyance or mortgage heretofore made the validity of which is contested by suit commenced within 2 years after May 21, 1986.

History.—ss. 1, 2, ch. 86-25.









Chapter 694 - CERTAIN CONVEYANCES MADE VALID

694.01 - Conveyances executed between 1817 and 1822.

694.01 Conveyances executed between 1817 and 1822.—All deeds of conveyance, bills of sale, mortgages or other transfers of property, either real or personal, within the limits of this state, made and received bona fide and upon good consideration at any time between January 17, 1817, and October 1, 1822, shall be as good and efficient in law and equity as if the same had been made and executed according to the formalities of the Spanish law as against the maker or makers thereof, and every person or persons claiming by, through, or under him, her, or them; provided, that nothing in this section contained shall be so construed as to affect the interest of persons not parties to any of the contracts aforesaid; and provided, also, that the said deeds of conveyance, bills of sale, mortgages and other transfers were recorded agreeably to the laws of the state within 6 months from June 24, 1823.

History.—June 24, 1823; RS 1968; GS 2474; RGS 3815; CGL 5688.



694.02 - Married women’s conveyances validated.

694.02 Married women’s conveyances validated.—All sales, conveyances, transfers, or mortgages made prior to February 14, 1835, by married women of their real estate of inheritance where the husbands of such married women have joined therein shall be as valid as if the same had been conveyed by fine as at common law.

History.—s. 2, Feb. 4, 1835; RS 1969; GS 2475; RGS 3816; CGL 5689.



694.03 - Married women’s conveyances by attorney validated.

694.03 Married women’s conveyances by attorney validated.—Any deed, release or conveyance executed and acknowledged before the passage of the act approved February 20, 1875, entitled, “An Act to authorize married women to convey their separate estate and release dower by attorney,” yet in the manner therein provided, shall have the same force and effect and be as valid as if the same had been executed and acknowledged after the passage of the said act.

History.—RS 1970; GS 2476; RGS 3817; CGL 5690.



694.04 - Conveyances by married women; defective acknowledgments validated.

694.04 Conveyances by married women; defective acknowledgments validated.—All conveyances, contracts, transfers, or mortgages of real property or of any interest in it, including relinquishments of dower, executed by a married woman before May 13, 1943, that were not acknowledged separate from her husband or in which the separate acknowledgment was defective for any other reason are as valid and effective as though the acknowledgment had been properly made.

History.—Ch. 5412, 1905; s. 1, ch. 6217, 1911; RGS 3818; CGL 5691; s. 9, ch. 20954, 1941; s. 1, ch. 70-4.



694.05 - Certain other conveyances validated.

694.05 Certain other conveyances validated.—Any deed or conveyance heretofore executed and acknowledged in accordance with the provisions of the act approved February 24, 1873, entitled “An Act providing for the acknowledgment of deeds and other conveyances of lands,” shall be held good and valid.

History.—s. 2, ch. 2069, 1875; RS 1971; GS 2477; RGS 3819; CGL 5692.



694.06 - Deeds executed by State Board of Education.

694.06 Deeds executed by State Board of Education.—All deeds conveying lands granted to or held by the state for educational purposes heretofore executed by the members of the State Board of Education are hereby confirmed and declared to be valid and binding as conveyances of the title to such lands.

History.—s. 2, ch. 4999, 1901; GS 2478; RGS 3820; CGL 5693.



694.07 - Certain grant of lands confirmed.

694.07 Certain grant of lands confirmed.—The state does hereby grant and confirm to purchasers, grantees and assigns of the several railroad companies which accepted the provisions of the act entitled, “An Act to provide for and encourage a liberal system of internal improvements in this state,” approved January 6, 1855, and their assigns, the lands and titles thereto which were granted to the state by the United States to aid in the construction of certain railroads in the state, by Act of Congress, approved May 17, 1856, which said land has been selected and located for the several railroad companies accepting the provisions of said act along the line of their respective roads, to the extent and proportion to which they severally became entitled under said act to provide for and encourage a liberal system of internal improvements in this state and the Act of Congress granting the same above referred to. And to confirm and convey the title to any lands which may hereafter be selected and approved to the state for the use of the several railroads as aforesaid, to the purchasers, grantees and assigns of said railroads.

History.—s. 1, ch. 4707, 1899; GS 2479; RGS 3821; CGL 5694.



694.08 - Certain instruments validated, notwithstanding lack of seals or witnesses, or defect in acknowledgment, etc.

694.08 Certain instruments validated, notwithstanding lack of seals or witnesses, or defect in acknowledgment, etc.—

(1) Whenever any power of attorney has been executed and delivered, or any conveyance has been executed and delivered to any grantee by the person owning the land therein described, or conveying the same in an official or representative capacity, and has, for a period of 7 years or more been spread upon the records of the county wherein the land therein described has been or was at the time situated, and one or more subsequent conveyances of said land or parts thereof have been made, executed, delivered and recorded by parties claiming under such instrument or instruments, and such power of attorney or conveyance, or the public record thereof, shows upon its face a clear purpose and intent of the person executing the same to authorize the conveyance of said land or to convey the said land, the same shall be taken and held by all the courts of this state, in the absence of any showing of fraud, adverse possession, or pending litigation, to have authorized the conveyance of, or to have conveyed, the fee simple title, or any interest therein, of the person signing such instruments, or the person in behalf of whom the same was conveyed by a person in an official or representative capacity, to the land therein described as effectively as if there had been no defect in the acknowledgment or the certificate of acknowledgment, if acknowledged, or the relinquishment of dower, and as if there had been no lack of the word “as” preceding the title of the person conveying in an official or representative capacity, of any seal or seals, or of any witness or witnesses, and shall likewise be taken and held by all the courts of this state to have been duly recorded so as to be admissible in evidence;

(2) Provided, however, that this section shall not apply to any conveyance the validity of which shall be contested or have been contested by suit commenced heretofore or within 1 year of the effective date of this law.

History.—s. 1, ch. 10169, 1925; CGL 5695; s. 15, ch. 20954, 1941; s. 1, ch. 25277, 1949; s. 1, ch. 26957, 1951; s. 35, ch. 69-216.



694.09 - Certified copies admissible in evidence.

694.09 Certified copies admissible in evidence.—A copy of any of the instruments referred to in s. 694.08 duly certified, under the hand and seal of office of the officer in whose office the same may be recorded, to be a true and correct copy of the original, on file or of record in her or his office, shall in all cases and in all courts be admitted and received in evidence with the like effect and force as the original thereof might be.

History.—s. 2, ch. 10169, 1925; CGL 5696; s. 760, ch. 97-102.



694.10 - Certain titles not affected.

694.10 Certain titles not affected.—Nothing in s. 694.08 contained shall be taken or held to validate or perfect any title to any land as against one or more in adverse possession thereof or holding or claiming title under a different or adverse chain of title from either a common or different source.

History.—s. 3, ch. 10169, 1925; CGL 5697.



694.11 - Certain deeds of county commissioners validated.

694.11 Certain deeds of county commissioners validated.—All deeds of conveyance of lands in this state heretofore made and executed prior to the year 1915 by the board of county commissioners of any county in this state of lands lying and being within such county, or that were made and executed by someone acting by or under the authority of any such board of county commissioners, of any such lands, be and the same are hereby ratified, validated and confirmed, and declared to convey such title, right or interest therein as such county may have had or held at the time of the conveyance, and as was expressed in any such deed of conveyance, and intended to be conveyed thereby. Provided, that nothing in this section shall validate any deed that was fraudulently obtained or that is now in litigation.

History.—s. 1, ch. 13622, 1929; CGL 1936 Supp. 5697(1).



694.12 - Validation of instruments in which name of corporation is incorrectly set out.

694.12 Validation of instruments in which name of corporation is incorrectly set out.—All deeds of conveyance, bills of sale, mortgages, or other transfers of real or personal property within the limits of this state, heretofore made and received bona fide and upon good consideration by any corporation, or to any corporation, in which the name of said corporation shall be incorrectly set out in such deed, bill of sale, mortgage or other instrument by omitting a word from the corporate name, or by adding a word thereto, or by misspelling any part of the name of said corporation, and the identity of said corporation shall plainly appear from the contents of said instrument, or otherwise, such deed, bill of sale, mortgage or other instrument, shall be taken and deemed valid and effectual as though the name of said corporation were correctly set out in said deed, bill of sale, mortgage or other instrument, and the same shall, notwithstanding such irregularity or defect, be deemed and taken as properly executed.

History.—s. 1, ch. 14838, 1931; CGL 1936 Supp. 5673(1); s. 7, ch. 22858, 1945.



694.13 - Ratifying, validating, and confirming conveyances of real estate by county commissioners, district school boards, or boards of bond trustees or commissioners of drainage or other special improvement districts.

694.13 Ratifying, validating, and confirming conveyances of real estate by county commissioners, district school boards, or boards of bond trustees or commissioners of drainage or other special improvement districts.—

(1) All conveyances of real estate heretofore made by any of the several counties of the state or the county commissioners thereof, or any district school board, or any board of bond trustees or commissioners or supervisors of a drainage or other special improvement district, be and the same are hereby ratified, validated, and confirmed; provided, however, that this section shall not ratify, validate, or confirm any such conveyances which are the subject of litigation on June 16, 1947, or any tax deed, or title acquired by failure of the owner of lands to pay taxes or assessments.

(2) The several counties of the state by a majority of the county commissioners thereof or any school board or any board of bond trustees or commissioners or supervisors of a drainage or other special improvement district or a majority of the members thereof, are hereby authorized to execute and deliver deed to real property in which any such county, school board, board of bond trustees or commissioners or supervisors of a drainage or other special improvement district may have been interested.

History.—ss. 1, 2, ch. 24307, 1947; s. 11, ch. 25035, 1949; s. 1, ch. 69-300.



694.14 - Validation of deeds executed by guardians appointed under Veterans’ Guardianship Law.

694.14 Validation of deeds executed by guardians appointed under Veterans’ Guardianship Law.—Any deed of conveyance, executed bona fide and for a valuable consideration authorized and approved by order of the probate court, by any limited guardian who was appointed as guardian under the Veterans’ Guardianship Law of Florida and who acted under that law and the order of the probate court in the execution of the deed of conveyance is hereby cured and shall be deemed and taken as if properly executed, notwithstanding the fact that the deed was executed to property that the mentally incompetent veteran did not directly or otherwise acquire with money received by the veteran from the United States Department of Veteran’s Affairs, and notwithstanding the fact that the conveyance is to property acquired by the mentally incompetent veteran before she or he became a veteran or was declared insane, and notwithstanding the fact that some of the information required by the Veterans’ Guardianship Law was not set out in the petition for appointment of the guardian, and notwithstanding the fact that the guardian did not publish the notice of application for an order of sale as required by s. 744.631, and notwithstanding any other defect in any part of the guardianship proceeding that resulted in the court-authorized and court-approved proceeding which resulted in the execution of such guardian’s deed.

History.—ss. 1, 2, ch. 57-341; s. 1, ch. 73-304; s. 170, ch. 73-333; s. 19, ch. 84-62; s. 761, ch. 97-102; s. 68, ch. 99-3.



694.15 - Validation of conveyances by board of trustees.

694.15 Validation of conveyances by board of trustees.—All conveyances and releases of any interest in lands, title to which was vested in the Board of Trustees of the Internal Improvement Trust Fund under chapter 253, made by the board of trustees after June 30, 1975, and prior to July 1, 1977, are hereby ratified, confirmed, and validated in all respects.

History.—s. 1, ch. 77-385.



694.16 - Conveyances by merger or conversion of business entities.

694.16 Conveyances by merger or conversion of business entities.—As to any merger or conversion of business entities prior to June 15, 2000, the title to all real estate, or any interest therein, owned by a business entity that was a party to a merger or a conversion is vested in the surviving entity without reversion or impairment, notwithstanding the requirement of a deed which was previously required by s. 607.11101, former s. 608.4383, former s. 620.204, former s. 620.8904, or former s. 620.8906.

History.—s. 7, ch. 2000-298; s. 100, ch. 2006-1; s. 36, ch. 2015-148.



694.17 - Validation of conveyances to custodian or trustee of an individual retirement account or qualified plan.

694.17 Validation of conveyances to custodian or trustee of an individual retirement account or qualified plan.—All conveyances, deeds, mortgages, lease assignments, or other recorded instruments transferring an interest in real property in this state to a custodian or trustee, which were recorded before July 1, 2006, but would be within the scope of s. 689.072 if recorded after July 1, 2006, are ratified, confirmed, and validated in all respects and shall be deemed to have vested such interest in the custodian or trustee without reversion or impairment, as if such instruments had been recorded after July 1, 2006, and s. 689.09 shall not apply to any such instruments regardless of when recorded.

History.—s. 2, ch. 2006-147.






Chapter 695 - RECORD OF CONVEYANCES OF REAL ESTATE

695.01 - Conveyances and liens to be recorded.

695.01 Conveyances and liens to be recorded.—

(1) No conveyance, transfer, or mortgage of real property, or of any interest therein, nor any lease for a term of 1 year or longer, shall be good and effectual in law or equity against creditors or subsequent purchasers for a valuable consideration and without notice, unless the same be recorded according to law; nor shall any such instrument made or executed by virtue of any power of attorney be good or effectual in law or in equity against creditors or subsequent purchasers for a valuable consideration and without notice unless the power of attorney be recorded before the accruing of the right of such creditor or subsequent purchaser.

(2) Grantees by quitclaim, heretofore or hereafter made, shall be deemed and held to be bona fide purchasers without notice within the meaning of the recording acts.

(3) A lien by a governmental entity or quasi-governmental entity that attaches to real property for an improvement, service, fine, or penalty, other than a lien for taxes, non-ad valorem or special assessments, or utilities, is valid and effectual in law or equity against creditors or subsequent purchasers for a valuable consideration only if the lien is recorded in the official records of the county in which the property is located. The recorded notice of lien must contain the name of the owner of record, a description or address of the property, and the tax or parcel identification number applicable to the property as of the date of recording.

History.—ss. 4, 9, Nov. 15, 1828; RS 1972; GS 2480; RGS 3822; CGL 5698; s. 10, ch. 20954, 1941; s. 8, ch. 85-63; s. 2, ch. 2013-241.



695.015 - Conveyances by law between governmental agencies, recording.

695.015 Conveyances by law between governmental agencies, recording.—All laws which purport to convey title to real property from one governmental agency or political subdivision to another shall be recorded in the public records of the county or counties in which the property is located, and such laws shall contain a provision requiring such recording.

History.—s. 1, ch. 70-103.



695.02 - Blank or master form of instruments may be recorded.

695.02 Blank or master form of instruments may be recorded.—

(1) Any person may have a blank or master form of mortgage or other instrument conveying, transferring or reserving an interest in, or creating a lien on, real or personal property, filed, indexed and recorded in the office of the clerk of the circuit court.

(2) When any such blank or master form is filed with the clerk of the circuit court, she or he shall record and index the same in the manner provided by law for recording and indexing mortgages and such other instruments respectively, except that the name of the person whose name appears on such blank or master form shall be inserted in the indexes as grantor and also as grantee.

(3) When any instrument conveying, transferring or reserving an interest in, or creating a lien on, real or personal property, incorporates by reference the provisions, terms, covenants, conditions, obligations, powers and other contents, or any of them, set forth in any such recorded blank or master form, such incorporation by reference, for all purposes, shall be equivalent to setting forth in extenso in such instrument that which is incorporated by reference.

History.—ss. 1, 2, 3, 4, ch. 17109, 1935; CGL 1936 Supp. 5698(1); s. 219, ch. 77-104; s. 762, ch. 97-102.



695.03 - Acknowledgment and proof; validation of certain acknowledgments; legalization or authentication before foreign officials.

695.03 Acknowledgment and proof; validation of certain acknowledgments; legalization or authentication before foreign officials.—To entitle any instrument concerning real property to be recorded, the execution must be acknowledged by the party executing it, proved by a subscribing witness to it, or legalized or authenticated by a civil-law notary or notary public who affixes her or his official seal, before the officers and in the form and manner following:

(1) WITHIN THIS STATE.—An acknowledgment or proof made within this state may be made before a judge, clerk, or deputy clerk of any court; a United States commissioner or magistrate; or a notary public or civil-law notary of this state, and the certificate of acknowledgment or proof must be under the seal of the court or officer, as the case may be. All affidavits and acknowledgments heretofore made or taken in this manner are hereby validated.

(2) WITHOUT THIS STATE BUT WITHIN THE UNITED STATES.—An acknowledgment or proof made out of this state but within the United States may be made before a civil-law notary of this state or a commissioner of deeds appointed by the Governor of this state; a judge or clerk of any court of the United States or of any state, territory, or district; a United States commissioner or magistrate; or a notary public, justice of the peace, master in chancery, or registrar or recorder of deeds of any state, territory, or district having a seal, and the certificate of acknowledgment or proof must be under the seal of the court or officer, as the case may be. If the acknowledgment or proof is made before a notary public who does not affix a seal, it is sufficient for the notary public to type, print, or write by hand on the instrument, “I am a Notary Public of the State of   (state)  , and my commission expires on   (date)  .”

(3) WITHIN FOREIGN COUNTRIES.—If the acknowledgment, legalization, authentication, or proof is made in a foreign country, it may be made before a commissioner of deeds appointed by the Governor of this state to act in such country; before a notary public of such foreign country or a civil-law notary of this state or of such foreign country who has an official seal; before an ambassador, envoy extraordinary, minister plenipotentiary, minister, commissioner, charge d’affaires, consul general, consul, vice consul, consular agent, or other diplomatic or consular officer of the United States appointed to reside in such country; or before a military or naval officer authorized by the Laws or Articles of War of the United States to perform the duties of notary public, and the certificate of acknowledgment, legalization, authentication, or proof must be under the seal of the officer. A certificate legalizing or authenticating the signature of a person executing an instrument concerning real property and to which a civil-law notary or notary public of that country has affixed her or his official seal is sufficient as an acknowledgment. For the purposes of this section, the term “civil-law notary” means a civil-law notary as defined in chapter 118 or an official of a foreign country who has an official seal and who is authorized to make legal or lawful the execution of any document in that jurisdiction, in which jurisdiction the affixing of her or his official seal is deemed proof of the execution of the document or deed in full compliance with the laws of that jurisdiction.

All affidavits, legalizations, authentications, and acknowledgments heretofore made or taken in the manner set forth above are hereby validated.

History.—RS 1973; ch. 5404, 1905; GS 2481; ss. 1, 2, ch. 7849, 1919; RGS 3823; CGL 5699; s. 7, ch. 22858, 1945; s. 1, ch. 28225, 1953; s. 1, ch. 69-79; s. 1, ch. 71-53; s. 26, ch. 73-334; s. 3, ch. 80-173; s. 1, ch. 84-97; s. 763, ch. 97-102; s. 21, ch. 98-246.



695.031 - Affidavits and acknowledgments by members of armed forces and their spouses.

695.031 Affidavits and acknowledgments by members of armed forces and their spouses.—

(1) In addition to the manner, form and proof of acknowledgment of instruments as now provided by law, any person serving in or with the Armed Forces of the United States, including the Army, Navy, Marine Corps, Coast Guard, or any component or any arm or service of any thereof, including any female auxiliary of any thereof, and any person whose duties require his or her presence with the Armed Forces of the United States, as herein designated, or otherwise designated by law or military or naval command, may acknowledge any instrument, wherever located, either within or without the state, or without the United States, before any commissioned officer in active service of the Armed Forces of the United States, as herein designated, or otherwise designated by law, or military or naval command, or order, with the rank of second lieutenant or higher in the Army or Marine Corps, or of any component or any arm or service of either thereof, including any female auxiliary of any thereof, or ensign or higher in the Navy or United States Coast Guard, or of any component or any arm or service of either thereof, including any female auxiliary of any thereof.

(2) The instrument shall not be rendered invalid by the failure to state therein the place of execution or acknowledgment. No authentication of the officer’s certificate of acknowledgment or otherwise shall be required, and no seal shall be necessary, but the officer taking the acknowledgment shall endorse thereon or attach thereto a certificate substantially in the following form:

On this   day of  ,   (year)  , before me  , the undersigned officer, personally appeared  , known to me (or satisfactorily proven) to be serving in or with, or whose duties require her or his presence with the Armed Forces of the United States, and to be the person whose name is subscribed to the within instrument, and acknowledged that she or he executed the same for the purposes therein contained, and the undersigned does further certify that she or he is at the date of this certificate a commissioned officer of the rank stated below and is in the active service of the Armed Forces of the United States.

(Signature of commissioned officer.)

(Rank of commissioned officer and command or branch of service to which officer is attached.)

(3) Such acknowledgments by a married woman, who is a member of the Armed Forces of the United States, shall be sufficient in all respects to bar the dower, homestead rights or separate property rights of such married woman in any real estate described in the instrument thus acknowledged by her, as fully and completely as though such married woman had acknowledged such instrument as now required by other statutes.

(4) An acknowledgment by the spouse of a member of the Armed Forces of the United States shall be sufficient in all respects if it is acknowledged in the manner and form herein provided and shall have the same force and effect as though the instrument had been acknowledged as now required by other statutes and such acknowledgment by a married woman who is a spouse of a member of the Armed Forces of the United States shall be sufficient in all respects to bar the dower, homestead rights or separate property rights of such married woman in any real estate described in the instrument thus acknowledged by her as fully and completely as though such married woman had acknowledged such instrument as now required by other statutes.

(5) Any instrument or document acknowledged in the manner and form herein provided shall be entitled to be recorded and shall be recorded as in the case of other instruments or documents properly acknowledged.

(6) This section is to be liberally construed in favor of the validity of any such acknowledgments by any such member of the Armed Forces of the United States and any acknowledgments heretofore taken, containing words of similar import, are hereby confirmed and declared to be valid and binding. This section shall be construed as an enabling act and as an exception to existing laws rather than, inferentially or otherwise, as a repeal of the same or any part of the same.

History.—s. 7, ch. 22858, 1945; s. 1, ch. 57-40; s. 764, ch. 97-102; s. 28, ch. 99-6.

Note.—Former s. 120.08.



695.032 - Provisions not applicable to transactions under chapter 679, Uniform Commercial Code.

695.032 Provisions not applicable to transactions under chapter 679, Uniform Commercial Code.—Section 695.03 shall not apply to any of the transactions within the scope of chapter 679 of the Uniform Commercial Code.

History.—s. 1, ch. 65-254.



695.04 - Requirements of certificate.

695.04 Requirements of certificate.—The certificate of the officer before whom the acknowledgment or proof is taken, except for a certificate legalizing or authenticating the signature of a person executing an instrument concerning real property pursuant to s. 695.03(3), shall contain and set forth substantially the matter required to be done or proved to make such acknowledgment or proof effectual.

History.—RS 1974; GS 2482; RGS 3824; CGL 5700; s. 2, ch. 84-97.



695.05 - Certain defects cured as to acknowledgments and witnesses.

695.05 Certain defects cured as to acknowledgments and witnesses.—All deeds, conveyances, bills of sale, mortgages or other transfers of real or personal property within the limits of this state, heretofore or hereafter made and received bona fide and upon good consideration by any corporation, and acknowledged for record before some officer, stockholder or other person interested in the corporation, grantee, or mortgagee as a notary public or other officer authorized to take acknowledgments of instruments for record within this state, shall be held, deemed and taken as valid as if acknowledged by the proper notary public or other officer authorized to take acknowledgments of instruments for record in this state not so interested in said corporation, grantee or mortgagee; and said instrument whenever recorded shall be deemed notice to all persons; provided, however, that this section shall not apply to any instrument heretofore made, the validity of which shall be contested by suit commenced within 1 year of the effective date of this law.

History.—s. 1, ch. 4953, 1901; GS 2483; RGS 3825; s. 1, ch. 11991, 1927; CGL 5701, 5702; s. 1, ch. 14706, 1931; CGL 1936 Supp. 5702(1); s. 11, ch. 20954, 1941.



695.06 - Certain irregularities as to venue validated.

695.06 Certain irregularities as to venue validated.—Whenever, in the acknowledgment to any deed or other instrument relating to real estate, heretofore recorded in this state, it shall appear, either from the recitals in such acknowledgment, or following the signature of the officer taking the same, or from the seal of such officer that the said acknowledgment was not taken, or may not have been taken, in the place as stated in the caption or venue thereof, said deed or other instrument shall, notwithstanding such irregularity or defect, be deemed and taken as properly acknowledged and of record.

History.—s. 1, ch. 11990, 1927; CGL 5703.



695.07 - Use of scrawl as seal.

695.07 Use of scrawl as seal.—A scrawl or scroll, printed or written, affixed as a seal to any written instrument shall be as effectual as a seal.

History.—s. 1, ch. 4148, 1893; GS 2484; RGS 3826; CGL 5704.



695.08 - Prior use of scrawl as seal.

695.08 Prior use of scrawl as seal.—All written instruments heretofore or hereafter made with a scrawl or scroll, printed or written, affixed as a seal are declared to be sealed instruments, and shall be construed and received in evidence as such in all the courts of this state.

History.—s. 2, ch. 4148, 1893; GS 2485; RGS 3827; CGL 5705.



695.09 - Identity of grantor.

695.09 Identity of grantor.—No acknowledgment or proof shall be taken, except as set forth in s. 695.03(3), by any officer within or without the United States unless the officer knows, or has satisfactory proof, that the person making the acknowledgment is the individual described in, and who executed, such instrument or that the person offering to make proof is one of the subscribing witnesses to such instrument.

History.—RS 1975; GS 2486; RGS 3828; CGL 5706; s. 3, ch. 84-97; s. 765, ch. 97-102.



695.10 - Proof by others.

695.10 Proof by others.—Where the grantors and witnesses of any instrument which may be recorded are dead, or cannot be had, the judge of the circuit court, or the county court judge for the county wherein the real property is situated, may take the examination of any competent witness or witnesses, on oath, to prove the handwriting of the witness or witnesses, or where such proof cannot be had, then to prove the handwriting of the grantor or grantors, which shall be certified by the judge, and the instrument being thus proved may be recorded.

History.—RS 1976; GS 2487; RGS 3829; CGL 5707; s. 26, ch. 73-334.



695.11 - Instruments deemed to be recorded from time of filing.

695.11 Instruments deemed to be recorded from time of filing.—All instruments which are authorized or required to be recorded in the office of the clerk of the circuit court of any county in the State of Florida, and which are to be recorded in the “Official Records” as provided for under s. 28.222, and which are filed for recording on or after the effective date of this act, shall be deemed to have been officially accepted by the said officer, and officially recorded, at the time she or he affixed thereon the consecutive official register numbers required under s. 28.222, and at such time shall be notice to all persons. The sequence of such official numbers shall determine the priority of recordation. An instrument bearing the lower number in the then-current series of numbers shall have priority over any instrument bearing a higher number in the same series.

History.—s. 1, ch. 3592, 1885; RS 1977; GS 2488; RGS 3830; CGL 5708; s. 1, ch. 17217, 1935; s. 1, ch. 67-442; s. 766, ch. 97-102.



695.12 - Imperfect record.

695.12 Imperfect record.—Whenever any instrument authorized or required by law to be recorded in any county either has been or may be so imperfectly or erroneously recorded as to require a new record thereof, if the officer who so recorded the same be still in office, she or he shall, upon demand of the owner of such instrument, or person controlling the same, record it anew free of any charge or fee than the fee allowed by law for one perfect record thereof.

History.—s. 1, ch. 3896, 1889; RS 1978; GS 2489; RGS 3831; CGL 5709; s. 767, ch. 97-102.



695.13 - Want of certificate of record.

695.13 Want of certificate of record.—Whenever any instrument authorized or required by law to be recorded shall appear to be recorded in the appropriate record book in the proper office, whether the record shall be in the handwriting of the officer whose duty it was to record such instrument, or in the handwriting of any other person, the record shall be presumed to have been made by the officer whose duty it was to make it, and the absence of a certificate of such officer that such instrument was recorded by her or him shall in no wise affect the validity of the record.

History.—s. 1, ch. 3894, 1889; RS 1979; GS 2490; RGS 3832; CGL 5710; s. 768, ch. 97-102.



695.14 - Unsigned certificate of record.

695.14 Unsigned certificate of record.—Whenever any unsigned certificate on such record of the instruments mentioned in s. 695.13 shall contain the date of filing or of recording such instrument, it shall be prima facie evidence of the time of filing or of recording such instrument.

History.—s. 2, ch. 3894, 1889; RS 1980; GS 2491; RGS 3833; CGL 5711.



695.15 - Recording conveyances lost by fire.

695.15 Recording conveyances lost by fire.—Whenever the record in the office of the clerk of the circuit court of any county in this state of any deed, conveyance, contract, mortgage, deed of trust, map or plat or other instrument in writing affecting real estate in such county has been heretofore destroyed by fire, any such instrument, or a copy thereof from such former record duly certified, may be rerecorded in such county, and in rerecording the same the officer shall record the certificate of the previous record, and the date of filing for record appearing in said original certificate so recorded shall be deemed and taken as the date of the record thereof. And copies of such record so authorized to be made hereunder, duly certified by said officer, under the seal of said court, shall be received in evidence under the same circumstances and conditions under which a certified copy of the original record would be so received, and shall have the same force and effect as a certified copy of the original record.

History.—s. 1, ch. 4950, 1901; GS 2492; RGS 3834; CGL 5712; s. 7, ch. 22858, 1945.



695.16 - When mortgage or lien is destroyed.

695.16 When mortgage or lien is destroyed.—Whenever any mortgage or other lien required by law to be recorded, to be good and effectual against creditors or subsequent purchasers for a valuable consideration and without notice, has been heretofore recorded, and the record thereof has been destroyed by fire prior to May 30, 1901, such mortgage or other lien or a certified copy thereof, as aforesaid, shall be rerecorded within 9 months from said date, or such mortgage or other lien shall not be good or effectual in law or equity against a creditor or subsequent purchaser for valuable consideration and without notice; provided, however, that if the original instrument of mortgage or other lien has been lost or destroyed, the foregoing provision of this section shall not apply thereto, but such mortgage or other lien shall not be good or effectual in law or equity against creditors, or subsequent purchasers for a valuable consideration and without notice, unless legal proceedings to reestablish the same were begun in the proper court prior to March 3, 1902.

History.—s. 2, ch. 4950, 1901; GS 2493; RGS 3835; CGL 5713.



695.17 - United States deeds and patents may be recorded.

695.17 United States deeds and patents may be recorded.—Deeds and patents issued by the United States Government and photographic copies made by authority of said government from its records thereof in the general land office, embracing lands within the state, shall be admitted to record in this state in the county or counties where the land lies, when presented to the clerk of the court of the county where same is to be recorded, and when said deeds, patents or photographic copies shall appear to her or him to be genuine.

History.—s. 1, ch. 8565, 1921; CGL 5714; s. 769, ch. 97-102.



695.18 - Indorsement by clerk.

695.18 Indorsement by clerk.—Upon recording said deed, patent or certified copy, the clerk of the court shall indorse thereon and also upon the record made by her or him the following:

“This deed and patent (or certified copy as the case may be) having been presented to me on the   day of   for record, and same appearing to me to be genuine and to have been made and issued by the authority of the United States Government, I have duly recorded same in   on page   of the public records of my office.

Witness my hand and official seal at   Florida, this   day of

(Clerk.)  ”

History.—s. 2, ch. 8565, 1921; CGL 5715; s. 770, ch. 97-102.



695.19 - Certified copies of recorded instruments may be recorded.

695.19 Certified copies of recorded instruments may be recorded.—Certified copies of deeds, mortgages, powers of attorney and all other instruments of any kind which have been or may hereafter be duly recorded or filed among the public records of any county in this state may be recorded or rerecorded among the public records of any other county in this state as fully and in the same manner and with like effect as if such certified copy were the original instrument.

History.—s. 1, ch. 11989, 1927; CGL 5717.



695.20 - Unperformed contracts of record.

695.20 Unperformed contracts of record.—Whenever anyone shall have contracted to purchase real estate in the state, prior to January 1, 1930, by written agreement requiring all payments to be made within 10 years from the date of the contract, or has accepted an assignment of such an agreement, and the fact of the existence of such a contract of purchase, or assignment, appears of record from the instrument itself or by reference in some other recorded instrument, and shall not have obtained and placed of record a deed to the property or a decree of a court of competent jurisdiction recognizing her or his rights thereunto, and is not in actual possession of the property covered by the contract or by the assignment, as defined in 1s. 95.17, she or he, her or his surviving spouse, heirs, personal representatives, successors, and assigns, shall have no further interest in the property described in the contract, or the assignment, by virtue thereof, and the record of such contract, assignment or other record reference thereto, shall no longer constitute either actual or constructive notice to a purchaser, mortgagee, or other person acquiring an interest in the property, unless within 6 months after this law shall take effect, (approved April 26, 1941) she or he or some one claiming under her or him shall:

(1) Place on record a deed or other conveyance of the property from the holder of the record title; or

(2) Place on record a written instrument executed by the holder of the record title evidencing an extension or modification of the original contract and showing that the original contract remains in force and effect; or

(3) Institute, or have pending, in a court of competent jurisdiction a suit for the enforcement of her or his rights under such contract.

History.—s. 1, ch. 20235, 1941; s. 771, ch. 97-102.

1Note.—Transferred to s. 95.16(2) by the reviser incident to compiling the 1974 Supplement to the Florida Statutes 1973.



695.22 - Daily schedule of deeds and conveyances filed for record to be furnished property appraiser.

695.22 Daily schedule of deeds and conveyances filed for record to be furnished property appraiser.—After October 1, 1945, the several clerks of the circuit courts shall keep and furnish to the respective county property appraisers in the counties where such instruments are recorded a daily schedule of the aforesaid deeds and conveyances so filed for recordation, in which schedule shall be set forth the name of the grantor or grantors, the names and addresses of each grantee and a description of the land as specified in each instrument so filed.

History.—s. 2, ch. 23114, 1945; s. 1, ch. 77-102.



695.25 - Short form of acknowledgment.

695.25 Short form of acknowledgment.—The forms of acknowledgment set forth in this section may be used, and are sufficient for their respective purposes, under any law of this state. The forms shall be known as “Statutory Short Forms of Acknowledgment” and may be referred to by that name. The authorization of the forms in this section does not preclude the use of other forms.

(1) For an individual acting in his or her own right:

STATE OF

COUNTY OF

The foregoing instrument was acknowledged before me this   (date)   by   (name of person acknowledging)  , who is personally known to me or who has produced   (type of identification)   as identification.

(Signature of person taking acknowledgment)

(Name typed, printed or stamped)

(Title or rank)

(Serial number, if any)

(2) For a corporation:

STATE OF

COUNTY OF

The foregoing instrument was acknowledged before me this   (date)   by   (name of officer or agent, title of officer or agent)   of   (name of corporation acknowledging)  , a   (state or place of incorporation)   corporation, on behalf of the corporation. He/she is personally known to me or has produced   (type of identification)   as identification.

(Signature of person taking acknowledgment)

(Name typed, printed or stamped)

(Title or rank)

(Serial number, if any)

(3) For a partnership:

STATE OF

COUNTY OF

The foregoing instrument was acknowledged before me this   (date)   by   (name of acknowledging partner or agent)  , partner (or agent) on behalf of   (name of partnership)  , a partnership. He/she is personally known to me or has produced   (type of identification)   as identification.

(Signature of person taking acknowledgment)

(Name typed, printed or stamped)

(Title or rank)

(Serial number, if any)

(4) For an individual acting as principal by an attorney in fact:

STATE OF

COUNTY OF

The foregoing instrument was acknowledged before me this   (date)   by   (name of attorney in fact)   as attorney in fact, who is personally known to me or who has produced   (type of identification)   as identification on behalf of   (name of principal)  .

(Signature of person taking acknowledgment)

(Name typed, printed or stamped)

(Title or rank)

(Serial number, if any)

(5) By any public officer, trustee, or personal representative:

STATE OF

COUNTY OF

The foregoing instrument was acknowledged before me this   (date)   by   (name and title of position)  , who is personally known to me or who has produced   (type of identification)   as identification.

(Signature of person taking acknowledgment)

(Name typed, printed or stamped)

(Title or rank)

(Serial number, if any)  .

History.—s. 1, ch. 73-62; s. 10, ch. 91-291; s. 7, ch. 93-62; s. 772, ch. 97-102.



695.26 - Requirements for recording instruments affecting real property.

695.26 Requirements for recording instruments affecting real property.—

(1) No instrument by which the title to real property or any interest therein is conveyed, assigned, encumbered, or otherwise disposed of shall be recorded by the clerk of the circuit court unless:

(a) The name of each person who executed such instrument is legibly printed, typewritten, or stamped upon such instrument immediately beneath the signature of such person and the post-office address of each such person is legibly printed, typewritten, or stamped upon such instrument;

(b) The name and post-office address of the natural person who prepared the instrument or under whose supervision it was prepared are legibly printed, typewritten, or stamped upon such instrument;

(c) The name of each witness to the instrument is legibly printed, typewritten, or stamped upon such instrument immediately beneath the signature of such witness;

(d) The name of any notary public or other officer authorized to take acknowledgments or proofs whose signature appears upon the instrument is legibly printed, typewritten, or stamped upon such instrument immediately beneath the signature of such notary public or other officer authorized to take acknowledgment or proofs;

(e) A 3-inch by 3-inch space at the top right-hand corner on the first page and a 1-inch by 3-inch space at the top right-hand corner on each subsequent page are reserved for use by the clerk of the court; and

(f) In any instrument other than a mortgage conveying or purporting to convey any interest in real property, the name and post-office address of each grantee in such instrument are legibly printed, typewritten, or stamped upon such instrument.

(2) If a name or address is printed, typewritten, or stamped on an instrument in a position other than the position required by subsection (1), the clerk of the circuit court may, in her or his discretion, accept the instrument for recordation if she or he determines that the connection between the signature and the name or the name and the address is apparent.

(3) This section does not apply to:

(a) An instrument executed before July 1, 1991.

(b) A decree, order, judgment, or writ of any court.

(c) An instrument executed, acknowledged, or proved outside of this state.

(d) A will.

(e) A plat.

(f) An instrument prepared or executed by any public officer other than a notary public.

(4) The failure of the clerk of the circuit court to comply with this section does not impair the validity of the recordation or of the constructive notice imparted by recordation.

History.—s. 1, ch. 90-183; ss. 8, 22, ch. 94-348; s. 773, ch. 97-102.



695.27 - Uniform Real Property Electronic Recording Act.

695.27 Uniform Real Property Electronic Recording Act.—

(1) SHORT TITLE.—This section may be cited as the “Uniform Real Property Electronic Recording Act.”

(2) DEFINITIONS.—As used in this section:

(a) “Document” means information that is:

1. Inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

2. Eligible to be recorded in the Official Records, as defined in s. 28.222, and maintained by a county recorder.

(b) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(c) “Electronic document” means a document that is received by a county recorder in an electronic form.

(d) “Electronic signature” means an electronic sound, symbol, or process that is executed or adopted by a person with the intent to sign the document and is attached to or logically associated with a document such that, when recorded, it is assigned the same document number or a consecutive page number immediately following such document.

(e) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, instrumentality, or any other legal or commercial entity.

(f) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(3) VALIDITY OF ELECTRONIC DOCUMENTS.—

(a) If a law requires, as a condition for recording, that a document be an original, be on paper or another tangible medium, or be in writing, the requirement is satisfied by an electronic document satisfying the requirements of this section.

(b) If a law requires, as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature.

(c) A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed, or made under oath is satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included, is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression, or seal need not accompany an electronic signature.

(4) RECORDING OF DOCUMENTS.—

(a) In this subsection, the term “paper document” means a document that is received by the county recorder in a form that is not electronic.

(b) A county recorder:

1. Who implements any of the functions listed in this section shall do so in compliance with standards established by rule by the Department of State.

2. May receive, index, store, archive, and transmit electronic documents.

3. May provide for access to, and for search and retrieval of, documents and information by electronic means.

4. Who accepts electronic documents for recording shall continue to accept paper documents as authorized by state law and shall place entries for both types of documents in the same index.

5. May convert paper documents accepted for recording into electronic form.

6. May convert into electronic form information recorded before the county recorder began to record electronic documents.

7. May agree with other officials of a state or a political subdivision thereof, or of the United States, on procedures or processes to facilitate the electronic satisfaction of prior approvals and conditions precedent to recording.

(5) ADMINISTRATION AND STANDARDS.—

(a) The Department of State, by rule pursuant to ss. 120.536(1) and 120.54, shall prescribe standards to implement this section in consultation with the Electronic Recording Advisory Committee, which is hereby created. The Florida Association of Court Clerks and Comptrollers shall provide administrative support to the committee and technical support to the Department of State and the committee at no charge. The committee shall consist of nine members, as follows:

1. Five members appointed by the Florida Association of Court Clerks and Comptrollers, one of whom must be an official from a large urban charter county where the duty to maintain official records exists in a county office other than the clerk of court or comptroller.

2. One attorney appointed by the Real Property, Probate and Trust Law Section of The Florida Bar Association.

3. Two members appointed by the Florida Land Title Association.

4. One member appointed by the Florida Bankers Association.

(b) Appointed members shall serve a 1-year term. All initial terms shall commence on the effective date of this act. Members shall serve until their successors are appointed. An appointing authority may reappoint a member for successive terms. A vacancy on the committee shall be filled in the same manner in which the original appointment was made, and the term shall be for the balance of the unexpired term.

(c) The first meeting of the committee shall be within 60 days of the effective date of this act. Thereafter, the committee shall meet at the call of the chair, but at least annually.

(d) The members of the committee shall serve without compensation and shall not claim per diem and travel expenses from the Secretary of State.

(e) To keep the standards and practices of county recorders in this state in harmony with the standards and practices of recording offices in other jurisdictions that enact substantially this section and to keep the technology used by county recorders in this state compatible with technology used by recording offices in other jurisdictions that enact substantially this section, the Department of State, in consultation with the committee, so far as is consistent with the purposes, policies, and provisions of this section, in adopting, amending, and repealing standards, shall consider:

1. Standards and practices of other jurisdictions.

2. The most recent standards adopted by national standard-setting bodies, such as the Property Records Industry Association.

3. The views of interested persons and governmental officials and entities.

4. The needs of counties of varying size, population, and resources.

5. Standards requiring adequate information security protection to ensure that electronic documents are accurate, authentic, adequately preserved, and resistant to tampering.

(f) The committee shall terminate on July 1, 2010.

(6) UNIFORMITY OF APPLICATION AND CONSTRUCTION.—In applying and construing this section, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(7) RELATION TO ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT.—This section modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. ss. 7001 et seq., but this section does not modify, limit, or supersede s. 101(c) of that act, 15 U.S.C. s. 7001(c), or authorize electronic delivery of any of the notices described in s. 103(b) of that act, 15 U.S.C. s. 7003(b).

History.—s. 1, ch. 2007-233.



695.28 - Validity of recorded electronic documents.

695.28 Validity of recorded electronic documents.—

(1) A document that is otherwise entitled to be recorded and that was or is submitted to the clerk of the court or county recorder by electronic means and accepted for recordation is deemed validly recorded and provides notice to all persons notwithstanding:

(a) That the document was received and accepted for recordation before the Department of State adopted standards implementing s. 695.27; or

(b) Any defects in, deviations from, or the inability to demonstrate strict compliance with any statute, rule, or procedure to submit or record an electronic document in effect at the time the electronic document was submitted for recording.

(2) This section does not alter the duty of the clerk or recorder to comply with s. 695.27 or rules adopted pursuant to that section.

History.—s. 1, ch. 2011-173.






Chapter 696 - RECORD OF CONTRACTS; PHOTOGRAPHIC RECORDING

696.01 - Contracts for sale of realty must be acknowledged in order to be recorded.

696.01 Contracts for sale of realty must be acknowledged in order to be recorded.—No contract, agreement, or other instrument purporting to contain an agreement to purchase or sell real estate shall be recorded in the public records of any county in the state, unless such contract, agreement or other instrument is acknowledged by the vendor in the manner provided by law for the acknowledgment of deeds; and where there is no acknowledgment on the part of the vendor, the recording officers in the various counties of this state shall refuse to accept such instrument for record.

History.—s. 1, ch. 11813, 1927; CGL 5719.



696.02 - Assignments of contracts for sale of realty not entitled to record unless original is recorded or entitled to record.

696.02 Assignments of contracts for sale of realty not entitled to record unless original is recorded or entitled to record.—No assignment of any contract, agreement, or other instrument purporting to contain an agreement to purchase or sell real estate shall be recorded in any of the public records of this state, unless the contract, agreement or other instrument sought to be assigned shall have been recorded, or is entitled to be recorded under the provisions of ss. 696.01-696.04.

History.—s. 2, ch. 11813, 1927; CGL 5720.



696.03 - When agreement executed by agent or attorney may be recorded.

696.03 When agreement executed by agent or attorney may be recorded.—No contract or agreement or other instrument purporting to contain an agreement to sell or purchase real estate, which has been executed by an agent or attorney in fact shall be recorded in any of the public records of this state, unless the authority of such agent or attorney in fact to execute the instrument sought to be recorded is produced and recorded by the recording officer, or is already recorded in the county where such instrument is sought to be recorded; and for the purposes of ss. 696.01-696.04 no authority for the execution of instruments by an agent or attorney in fact shall be accepted which is not executed in the manner provided by law for the execution of deeds.

History.—s. 3, ch. 11813, 1927; CGL 5721.



696.04 - What instruments affected by ss. 696.01-696.03.

696.04 What instruments affected by ss. 696.01-696.03.—Sections 696.01-696.03 shall apply to all contracts and instruments, which had not been recorded on June 6, 1927; but nothing therein contained shall enlarge, impair, alter, or diminish the obligation of any such contract or agreement affected thereby as between the parties privy thereto, or as to those who have actual notice thereof.

History.—s. 4, ch. 11813, 1927; CGL 5722.



696.05 - Photographic recording by clerk of circuit court.

696.05 Photographic recording by clerk of circuit court.—

(1) In every county in this state, the clerk of the circuit court may record any and all instruments filed for record by photographic process, this phrase being used in its most general sense and including miniature photographic, microfilming or microphotographic processes or any other photographic, mechanical or other process heretofore or hereafter devised, however designated, such as may be recommended by the clerk from time to time and approved by the board of county commissioners. The board of county commissioners shall provide out of the general revenue fund adequate equipment and supplies for making and preserving such records in accordance with the process so recommended and approved, and shall also provide adequate equipment for reproduction, and for viewing where said recording process is miniature photographic, microfilming or microphotographic, it being the intent hereof that such records shall be readily available for public inspection and copying. The clerk of the circuit court may note on the index to the photographic record of a mortgage or lien a note of assignment or a note of satisfaction of the mortgage or lien.

(2) All instruments heretofore recorded and all action of the boards of county commissioners and clerks of the circuit courts heretofore performed in the purchase of photographic equipment and its use in accordance with the provisions of this act are hereby validated and shall be held good and valid. All service charges shall be as provided in s. 28.24.

History.—s. 1, ch. 10300, 1925; CGL 1936 Supp. 5722(1); ss. 1, 2, 3, 4, ch. 22051, 1943; s. 8, ch. 29749, 1955; s. 1, ch. 59-429; s. 1, ch. 61-186; s. 28, ch. 70-134.



696.06 - Photographic recording by county court judge.

696.06 Photographic recording by county court judge.—

(1) In every county in the state, the county court judge may record any and all instruments filed for record by photographic process, this phrase being used in its most general sense not excluding any photographic process heretofore or hereafter devised, however designated, such as may be recommended by the county court judge from time to time and approved by the board of county commissioners, and the board of county commissioners shall provide out of the general revenue fund adequate equipment and supplies for making and preserving such records in accordance with the process so recommended and approved.

(2) Any instrument heretofore recorded and any action of the boards of county commissioners or county court judges heretofore performed in accordance with the provisions of this section shall be held good and valid.

History.—s. 1, ch. 11382, 1925; CGL 5723; ss. 1, 2, ch. 21785, 1943; s. 26, ch. 73-334.






Chapter 697 - INSTRUMENTS DEEMED MORTGAGES AND THE NATURE OF A MORTGAGE

697.01 - Instruments deemed mortgages.

697.01 Instruments deemed mortgages.—

(1) All conveyances, obligations conditioned or defeasible, bills of sale or other instruments of writing conveying or selling property, either real or personal, for the purpose or with the intention of securing the payment of money, whether such instrument be from the debtor to the creditor or from the debtor to some third person in trust for the creditor, shall be deemed and held mortgages, and shall be subject to the same rules of foreclosure and to the same regulations, restraints and forms as are prescribed in relation to mortgages.

(2) Provided, however, that no such conveyance shall be deemed or held to be a mortgage, as against a bona fide purchaser or mortgagee, for value without notice, holding under the grantee.

History.—s. 1, Jan. 30, 1838; s. 1, ch. 525, 1853; RS 1981; GS 2494; RGS 3836; CGL 5724; s. 12, ch. 20954, 1941.



697.02 - Nature of a mortgage.

697.02 Nature of a mortgage.—A mortgage shall be held to be a specific lien on the property therein described, and not a conveyance of the legal title or of the right of possession.

History.—ss. 1, 2, ch. 525, 1853; RS 1982; GS 2495; RGS 3837; CGL 5725.



697.03 - Cooperative association mortgages.

697.03 Cooperative association mortgages.—

(1) Hereafter, any mortgage or other instrument given by a cooperative association for the purpose of creating a lien on real or personal property, or both, may secure not only existing indebtedness, but also such future advances, whether obligatory or otherwise, as are made within 10 years from the date thereof. Such lien, as to third persons without actual notice thereof, shall be valid as to all such indebtedness and future advances from the time the mortgage or other instrument is filed for record as provided by law. The total amount of indebtedness that may be so secured may decrease or increase from time to time, but the total unpaid balance so secured at any one time shall not exceed a maximum principal amount which must be specified therein, plus interest thereon, and any disbursements made for the payment of taxes, levies, or insurance on the property covered by the lien, with interest on such disbursements.

(2) A “cooperative association” within the meaning of this section means any corporation formed, reorganized or brought under any general or special law of this or any other state as a cooperative association.

(3)(a) A mortgage executed by a cooperative association may cover and create a valid mortgage lien upon stocks or inventories of farm supplies and processed agricultural products, which stocks and inventories the mortgagor may be permitted to retain in possession and sell in the usual course of business. The lien of such mortgage shall be lost on such of the mortgaged property as is sold in the usual course of business up to the time a receiver, who shall be appointed as a matter of right upon application of the mortgagee by the court having jurisdiction of a proceeding instituted to foreclose said mortgage, shall have taken possession of the mortgaged property, and shall without further act, writing or formality attach to any proceeds of the sale thereof, including but not limited to accounts receivable arising from sale of the mortgaged property, but a purchaser of mortgaged property from any such mortgagor, not having actual notice of the attaching of such lien to said proceeds, shall not be liable for any payments made to the person who, except for the provisions of this subsection, would be entitled thereto; provided, however, that such lien as to said accounts receivable shall be subject and subordinate to assignments of any such accounts receivable which are protected assignments under the provisions of chapter 679. If so provided in the mortgage, the lien thereof shall, in addition to the stocks and inventories originally mortgaged, attach to farm supplies and processed agricultural products acquired after the execution and delivery of such mortgage.

(b) If so stipulated therein, such mortgage may secure not only existing indebtedness of the mortgagor to the mortgagee but also such future advances, whether obligatory or otherwise, as are made by the mortgagee to the mortgagor within 10 years from the date of such mortgage to the same extent as if such future advances were made on the date of the execution of such mortgage although there may be no advance made at the time of the execution of such mortgage and although there may be no indebtedness outstanding at the time any advance is made. Such lien shall be valid as to all such indebtednesses and future advances from the time the mortgage is filed for record as provided by law whether such stocks and inventories shall be in existence at the time of the execution of the mortgage or at the time of filing such mortgage for record or shall come into existence subsequent thereto or shall be subsequently acquired by the mortgagor.

(c) The total amount of the indebtedness that may be so secured may decrease or increase from time to time but the total unpaid balance so secured at the time shall not exceed a maximum principal amount which must be specified in such mortgage, plus interest thereon, together with costs and attorney’s fees, and any disbursements made for the payment of taxes, levies, assessments, or insurance on the property covered by the mortgage, with interest on such disbursements.

(d) Such mortgage shall not be invalid or fraudulent against creditors because the mortgagor is permitted to retain in possession and sell the mortgaged property in the usual course of business or by reason of liberty in the mortgagor to use, commingle, or dispose of any such stocks or inventories or the proceeds of the sale of such stocks or inventories or by reason of the failure of the mortgagee to require the mortgagor to account for such proceeds or to replace mortgaged property.

(e) The provisions of this subsection shall not be construed as impairing, limiting, or otherwise affecting the rights of a lender to, or other creditor of a mortgagor of such farm supplies or processed agricultural products, to deal with and make loans to such mortgagor upon the security of assignments of accounts receivable arising or to arise on account of the sale by the mortgagor of the mortgaged property.

(f) This subsection shall not apply to any mortgages made on or after the effective date in this state of the Uniform Commercial Code.

History.—ss. 1, 2, ch. 20248, 1941; s. 1, ch. 65-540; s. 167, ch. 71-355.



697.04 - Future advances may be secured.

697.04 Future advances may be secured.—

(1)(a) Any mortgage or other instrument given for the purpose of creating a lien on real property, or on any interest in a leasehold upon real property, may, and when so expressed therein shall, secure not only existing indebtedness, but also such future advances, whether such advances are obligatory or to be made at the option of the lender, or otherwise, as are made within 20 years from the date thereof, to the same extent as if such future advances were made on the date of the execution of such mortgage or other instrument, although there may be no advance made at the time of the execution of such mortgage or other instrument and although there may be no indebtedness outstanding at the time any advance is made. Such lien, as to third persons without actual notice thereof, shall be valid as to all such indebtedness and future advances from the time the mortgage or other instrument is filed for record as provided by law.

(b) The total amount of indebtedness that may be so secured may decrease or increase from time to time, but the total unpaid balance so secured at any one time shall not exceed a maximum principal amount which must be specified in such mortgage or other instrument, plus interest thereon; except that the mortgagor or her or his successor in title is authorized to file for record a notice limiting the maximum principal amount that may be so secured to an amount not less than the amount actually advanced at the time of such filing, provided a copy of such filing is also sent by certified mail to the mortgagee and, in the case of an open-end or revolving credit agreement, the mortgagor surrenders to the mortgagee all credit cards, checks, or other devices used to obtain further advances at the time of filing the notice, which notice shall be recorded and shall be effective from the date of filing. Notwithstanding the foregoing, any increase in the principal balance as a result of negative amortization or deferred interest shall be secured by the mortgage; and any disbursements made for the payment of taxes, levies, or insurance on the property covered by the lien, and any advances or disbursements made under a construction loan agreement referred to in a mortgage to enable completion of the contemplated improvement, with interest on such advances or disbursements, are secured by the mortgage or other instrument even though the mortgage or other instrument does not provide for future advances, or the advances or disbursements cause the total indebtedness to exceed the face amount stated in the instrument. This subsection does not apply to any mortgages, shipping contracts, or other instruments made and given by naval stores operators and producers to secure existing loans and future advances by naval stores factors.

(2) As against the rights of creditors or subsequent purchasers for a valuable consideration, actual notice or record notice of advances to be made at the option of the lender, under the terms of such mortgage or other instrument, shall be valid only as to such advances as are to be made within 20 years from the date of such mortgage or other instrument; however, this subsection does not apply to any mortgages, shipping contracts, or other instruments made and given by naval stores operators and producers to secure existing loans and future advances by naval stores factors. Notwithstanding anything in this section to the contrary, future advances made pursuant to the terms of a reverse mortgage loan (as defined in s. 103(bb) of the federal Truth in Lending Act, 15 U.S.C. ss. 1601 et seq.) shall be secured to the same extent as if such future advances were made on the date of execution of the mortgage, irrespective of the date of any such advance.

(3) Any such mortgage or other instrument shall be prior in dignity to all subsequent encumbrances, including statutory liens, except landlords’ liens.

History.—ss. 1, 2, 3, ch. 20846, 1941; s. 1, ch. 28116, 1953; ss. 1, 2, ch. 61-135; s. 3, ch. 63-212; s. 1, ch. 70-34; s. 11, ch. 83-267; s. 10, ch. 83-311; s. 215, ch. 92-303; s. 7, ch. 96-210; s. 1761, ch. 97-102.



697.05 - Balloon mortgages; scope of law; definition; requirements as to contents; penalties for violations; exemptions.

697.05 Balloon mortgages; scope of law; definition; requirements as to contents; penalties for violations; exemptions.—

(1) Any conveyance, obligation conditioned or defeasible, bill of sale, or other instrument of writing conveying or selling real property for the purpose or with the intention of securing the payment of money, whether such instrument is from the debtor to the creditor or from the debtor to some third person in trust for the creditor, shall be deemed and held to be a mortgage and shall be subject to the provisions of this section.

(2)(a)1. Every mortgage in which the final payment or the principal balance due and payable upon maturity is greater than twice the amount of the regular monthly or periodic payment of the mortgage shall be deemed a balloon mortgage; and, except as provided in subparagraph 2., there shall be printed or clearly stamped on such mortgage a legend in substantially the following form:

THIS IS A BALLOON MORTGAGE AND THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL BALANCE DUE UPON MATURITY IS $ , TOGETHER WITH ACCRUED INTEREST, IF ANY, AND ALL ADVANCEMENTS MADE BY THE MORTGAGEE UNDER THE TERMS OF THIS MORTGAGE.

2. In the case of any balloon mortgage securing the payment of an obligation the rate of interest on which is variable or is to be adjusted or renegotiated periodically, where the principal balance due on maturity cannot be calculated with any certainty:

a. The principal balance due upon maturity shall be calculated on the assumption that the initial rate of interest will apply for the entire term of the mortgage;

b. The legend shall disclose that the stated principal balance due upon maturity is an approximate amount based on such assumption; and

c. A legend in substantially the following form suffices to comply with the requirements of this section:

THIS IS A BALLOON MORTGAGE SECURING A VARIABLE (adjustable; renegotiable) RATE OBLIGATION. ASSUMING THAT THE INITIAL RATE OF INTEREST WERE TO APPLY FOR THE ENTIRE TERM OF THE MORTGAGE, THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL BALANCE DUE UPON MATURITY WOULD BE APPROXIMATELY $ , TOGETHER WITH ACCRUED INTEREST, IF ANY, AND ALL ADVANCEMENTS MADE BY THE MORTGAGEE UNDER THE TERMS OF THIS MORTGAGE. THE ACTUAL BALANCE DUE UPON MATURITY MAY VARY DEPENDING ON CHANGES IN THE RATE OF INTEREST.

(b) This legend, including the principal balance due upon maturity, shall appear at the top of the first page or face sheet of the mortgage and also shall appear immediately above the place for signature of the mortgagor. The legend shall be conspicuously printed or stamped.

(3) Failure of a mortgagee or creditor or a third party in trust for a mortgagee or creditor to comply with the provisions of this section shall automatically extend the maturity date of such mortgage in the following manner: The mortgagor shall continue to make monthly or periodic payments until the principal and interest which has accrued prior to the time of the balloon payment of the mortgage is paid in full, and the maturity date shall be automatically extended to the date upon which said payments would cause the mortgage debt to be paid in full assuming such payments are made when due upon such monthly or periodic schedule. The mortgagor shall be entitled to prepay the mortgage without penalty during the extension period.

(4) This section does not apply to the following:

(a) Any mortgage in effect prior to January 1, 1960;

(b) Any first mortgage, excluding a mortgage in favor of a home improvement contractor defined in s. 520.61(13) the execution of which is required solely by the terms of a home improvement contract which is governed by the provisions of ss. 520.60-520.98;

(c) Any mortgage created for a term of 5 years or more, excluding a mortgage in favor of a home improvement contractor defined in s. 520.61(13) the execution of which is required solely by the terms of a home improvement contract which is governed by the provisions of ss. 520.60-520.98;

(d) Any mortgage, the periodic payments on which are to consist of interest payments only, with the entire original principal sum to be payable upon maturity;

(e) Any mortgage securing an extension of credit in excess of $500,000;

(f) Any mortgage granted in a transaction covered by the federal Truth in Lending Act, 15 U.S.C. ss. 1601 et seq., in which each mortgagor thereunder is furnished a Truth in Lending Disclosure Statement that satisfies the requirements of the federal Truth in Lending Act; or

(g) Any mortgage granted by a purchaser to a seller pursuant to a written agreement to buy and sell real property which provides that the final payment of said mortgage debt will exceed the periodic payments thereon.

History.—ss. 1, 2, 3, 4, 5, ch. 59-356; s. 1, ch. 61-472; ss. 12, 13, ch. 83-267; ss. 11, 12, ch. 83-311; s. 1, ch. 86-39; s. 69, ch. 99-3; s. 22, ch. 99-164; s. 1879, ch. 2003-261.



697.06 - Prepayment of note.

697.06 Prepayment of note.—Any note which is silent as to the right of the obligor to prepay the note in advance of the stated maturity date may be prepaid in full by the obligor or her or his successor in interest without penalty.

History.—s. 1, ch. 77-318; s. 1, ch. 87-351; s. 1, ch. 88-7; s. 774, ch. 97-102.



697.07 - Assignment of rents.

697.07 Assignment of rents.—

(1) A mortgage or separate instrument may provide for an assignment of rents of real property or any interest therein as security for repayment of an indebtedness.

(2) If such an assignment is made, the mortgagee shall hold a lien on the rents, and the lien created by the assignment shall be perfected and effective against third parties upon recordation of the mortgage or separate instrument in the public records of the county in which the real property is located, according to law.

(3) Unless otherwise agreed to in writing by the mortgagee and mortgagor, the assignment of rents shall be enforceable upon the mortgagor’s default and written demand for the rents made by the mortgagee to the mortgagor, whereupon the mortgagor shall turn over all rents in the possession or control of the mortgagor at the time of the written demand or collected thereafter (the “collected rents”) to the mortgagee less payment of any expenses authorized by the mortgagee in writing.

(4) Upon application by the mortgagee or mortgagor, in a foreclosure action, and notwithstanding any asserted defenses or counterclaims of the mortgagor, a court of competent jurisdiction, pending final adjudication of any action, may require the mortgagor to deposit the collected rents into the registry of the court, or in such other depository as the court may designate. However, the court may authorize the use of the collected rents, before deposit into the registry of the court or other depository, to:

(a) Pay the reasonable expenses solely to protect, preserve, and operate the real property, including, without limitation, real estate taxes and insurance;

(b) Escrow sums required by the mortgagee or separate assignment of rents instrument; and

(c) Make payments to the mortgagee.

The court shall require the mortgagor to account to the court and the mortgagee for the receipt and use of the collected rents and may also impose other conditions on the mortgagor’s use of the collected rents.

(5) Nothing herein shall preclude the court from granting any other appropriate relief regarding the collected rents pending final adjudication of the action. The undisbursed collected rents remaining in the possession of the mortgagor or in the registry of the court, or in such other depository as ordered by the court, shall be disbursed at the conclusion of the action in accordance with the court’s final judgment or decree.

(6) The court shall expedite the hearing on the application by the mortgagee or mortgagor to enforce the assignment of rents. The procedures authorized by this statute are in addition to any other rights or remedies of the mortgagee or mortgagor under the mortgage, separate assignment of rents instrument, promissory note, at law, or in equity.

(7) Nothing herein shall alter the lien priorities, rights, or interests among mortgagees or other lienholders or alter the rights of the mortgagee under the mortgage, separate assignment of rents instrument, at law or in equity, concerning rents collected before the written demand by the mortgagee. A mortgagee’s enforcement of its assignment of rents under this statute shall not operate to transfer title to any rents not received by the mortgagee.

(8) Any moneys received by the mortgagee pursuant to this statute shall be applied by the mortgagee in accordance with the mortgage, separate assignment of rents instrument, or promissory note, and the mortgagee shall account to the mortgagor for such application.

History.—s. 1, ch. 87-217; s. 1, ch. 93-88; s. 13, ch. 93-250; s. 12, ch. 97-93; s. 1, ch. 2001-215.



697.08 - Equity skimming.

697.08 Equity skimming.—

(1) It is unlawful for any person, with intent to defraud the owner of real property, to engage in equity skimming, which is, to:

(a) Purchase, within a 3-year period, two or more single-family dwellings, two-family dwellings, three-family dwellings, or four-family dwellings, or a combination thereof, that are subject to a loan that is in default at the time of purchase or within 1 year after the time of purchase, which loan is secured by a mortgage or deed of trust;

(b) Fail to make payments under the mortgage or deed of trust as the payments become due, regardless of whether the purchaser is obligated on the loan; and

(c) Apply, or authorize the application of, rents from such dwellings for the person’s own use.

(2) A violation of subsection (1) constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 94-288; s. 775, ch. 97-102.



697.10 - Liability for error in mortgage deed or note.

697.10 Liability for error in mortgage deed or note.—In any action relating to real property, if the court shall find that any person has prepared an instrument which due to an inaccurate or improper legal description impairs another person’s title to real property, the court may award to the prevailing party all costs incurred by her or him in such action, including reasonable attorney’s fees, and in addition thereto may award to the prevailing party all actual damages that she or he may have sustained as a result of such impairment of title.

History.—s. 2, ch. 84-52; s. 2, ch. 86-39; s. 776, ch. 97-102.






Chapter 698 - CHATTEL MORTGAGES

698.01 - To be recorded.

698.01 To be recorded.—No chattel mortgage shall be valid or effectual against creditors or subsequent purchasers for a valuable consideration and without notice unless it be recorded, or unless the property included in it be delivered to the mortgagee and continue to remain truly and bona fide in her or his possession.

History.—RS 1983; GS 2496; RGS 3833; CGL 5726; s. 779, ch. 97-102.



698.02 - Acknowledgment.

698.02 Acknowledgment.—To entitle such mortgage to record, its execution must be acknowledged or proved in the manner provided for mortgages of real property.

History.—RS 1984; GS 2497; RGS 3839; CGL 5727.



698.03 - Power of sale may be included in certain mortgages; exercise of power.

698.03 Power of sale may be included in certain mortgages; exercise of power.—

(1) In all mortgages to, or in favor of, the Government of the United States or any agencies thereunder making agricultural loans, or to secure principal indebtedness not exceeding $500, bearing interest not in excess of the general legal rate, on farm machinery and equipment, and agricultural, horticultural, or fruit crops in being, it may be provided or covenanted that the mortgagee, her or his legal representatives or assigns, shall have the power to sell the mortgaged property upon any breach or default by the mortgagor of the terms, covenants, conditions, or stipulations of such mortgage or of the obligation thereby secured or upon nonpayment of the indebtedness secured by such mortgage or interest thereon, when due and payable in such manner and on such terms as may be provided in such mortgage, and all such provisions and covenants shall be valid, effectual, and enforceable, and every such sale thereunder shall vest in the purchaser, or purchasers, the title in and to the property mortgaged and described in such mortgage.

(2) In case of the exercise of such power of sale, written notice of such sale shall be given to the mortgagor and all persons claiming by, through, or under her or him by instrument duly recorded, not less than 15 days prior to such sale. Such notice may be served in the same manner as summons ad respondendum are served pursuant to the laws of Florida, and a copy of such notice shall be published at least twice, the first publication of which shall be not less than 20 days prior to such sale, in a newspaper published in the county where such sale shall occur, and another copy of such notice shall be served upon any person in charge, or having or taking part in the supervision or care of such mortgaged property, or any part thereof. If there be no newspaper published in such county, then such publication may be made in a newspaper published in any county adjoining that wherein such sale is to be made. Such notice may be served upon any of said parties wherever they may be within the state. If any person to whom notice is required to be given under this statute shall not reside in the state, or her or his residence be unknown to the mortgagee, her or his legal representatives or assigns, then it shall not be necessary to make personal service of such notice upon her or him, and in such case, the publication of such notice as above provided shall be sufficient; provided, that where the address of such nonresident be known to the mortgagee, her or his legal representative or assigns, a copy of such notice shall be mailed to her or him at such address, by registered mail.

(3) Every such sale shall occur during the hours prescribed for sheriffs’ sales at the courthouse of the county where such property is situate at the time of the sale, and if the property is situate in more than one county, the sale may occur in any county where any part of such property is located. The actual possession of such mortgaged property, or its presence, at the place of sale shall be unnecessary to the validity of any such sale.

(4) Every such notice of sale shall describe the mortgaged property to be sold and state the time and place of sale, the name of the person who will conduct the sale, and the amount claimed to be due and secured by such mortgage and for the payment of which such sale is being held.

(5) The proceeds of every such sale shall be applied first to the payment of the costs and expenses of such sale, including the cost of advertising and serving notices and of the person conducting such sale (which shall be the same as the fees prescribed by law to be paid sheriffs for conducting sales and executing sheriffs’ deeds under executions) and attorney’s fees of 10 percent of the principal and accrued interest of the obligation secured by such mortgage, for the services of the attorney for the mortgagee or her or his assigns, and then to the payment of the obligation secured by such property mortgage, including unpaid interest, if any, and the balance or excess, if any, shall be paid to the owner of such mortgaged property if she or he be known; otherwise, such excess shall be paid by the person conducting such sale into the registry of the circuit court for such county to be there held for the benefit of the person lawfully entitled to the same.

History.—s. 1, ch. 17108, 1935; CGL 1936 Supp. 5727(1); s. 168, ch. 71-355; s. 780, ch. 97-102.



698.04 - Sale under power.

698.04 Sale under power.—In case of any sale of property under a power of sale as provided in s. 698.03, the sale may be conducted by the mortgagee or assignee, or by any person appointed by the mortgagee or as assignee, and the person conducting such sale shall execute a bill of sale to the purchaser or purchasers, which shall effectively transfer title to the property so sold. The mortgagee or assignee may bid and become the purchaser at any such sale. All rights and remedies of the mortgagee provided in ss. 698.03-698.05 shall extend to the mortgagee’s legal representatives and assigns.

History.—s. 2, ch. 17108, 1935; CGL 1936 Supp. 5727(2).



698.05 - Remedy concurrent.

698.05 Remedy concurrent.—Nothing in ss. 698.03 and 698.04 shall prevent the holder of any such mortgage from foreclosing such mortgage in equity; the remedy by power of sale given in said sections being intended to be cumulative and concurrent, but not exclusive. In all other respects, the laws relating to chattel mortgages shall be applicable to such mortgages.

History.—s. 3, ch. 17108, 1935; CGL 1936 Supp. 5727(3).



698.08 - Notice given by filing for record of chattel mortgages generally, to extend 7 years.

698.08 Notice given by filing for record of chattel mortgages generally, to extend 7 years.—

(1) The notice given to third persons by the filing for record of any mortgage or other security instrument, except mortgages or other instruments given to secure future advances, creating a lien on, or conveying or reserving an interest in, personal property, or agricultural, horticultural, or fruit crops planted, growing or to be planted, grown or raised, shall, unless otherwise provided by law, expire at the end of 7 years from the date of the filing thereof for record.

(2) The notice given to third persons by the filing for record of any mortgage or other security instrument given to secure future advances, creating a lien on, or conveying or reserving an interest in, personal property or agricultural, horticultural, or fruit crops planted, growing, or to be planted, grown, or raised, shall, unless otherwise provided by law, expire at the end of:

(a) Seven years from the date of maturity of the debts or obligations last maturing thereunder and secured by such mortgages or other security instruments, or

(b) Seven years from the last date an advance could validly be made thereunder so as to be secured thereby,

whichever of said dates is later.

(3) Provided, however, that this law shall not apply to any mortgage or other security instrument creating a lien on, or conveying or reserving an interest in, or in respect of property owned by, or sold or leased to, or agreed to be sold or leased to, any railroad corporation, where such mortgage has been or shall be recorded in the county in the state in which the mortgaged property is situated or, in the case of such other instrument, where such other instrument has been or shall be recorded in the office of the Department of State. Provided further, however, that this law shall not apply to any mortgage or other security instrument given to secure any indebtedness to the United States, or any agency or instrumentality thereof, incurred under the Rural Electrification Act of 1939, as amended.

History.—s. 1, ch. 17112, 1935; CGL 1936 Supp. 5727(7); s. 1, ch. 20921, 1941; s. 1, ch. 26889, 1951; s. 4, ch. 63-212; ss. 10, 35, ch. 69-106.



698.09 - Extension of period of notice.

698.09 Extension of period of notice.—The effect as to third persons of the filing of any such instrument for record, may, in all respects, including the preservation of priority thereof, be extended for successive additional periods, each not exceeding 7 years from the date of the filing in the office of the clerk of the circuit court, wherein any such instrument is recorded, upon the filing by the owner or holder thereof, of an affidavit identifying such instrument, stating her or his interest therein and the nature and amount unpaid on the obligation still secured thereby. Provided, however, that where a mortgage or other security instrument has been amended or supplemented one or more times and an identifying affidavit is so filed for record by the owner or holder thereof with respect to the original mortgage or other security instrument and mention is made in such affidavit of any instrument or instruments amendatory or supplemental thereto such identifying affidavit need not be filed with respect to such amendatory or supplemental instrument or instruments so mentioned therein and the effect of such amendatory or supplemental instrument or instruments and the preservation of any lien or priority thereof shall be extended along with the original mortgage or other security instrument as to which affidavit or affidavits have been filed in accordance with the requirements of this section.

History.—s. 2, ch. 17112, 1935; CGL 1936 Supp. 5727(8); s. 1, ch. 28083, 1953; s. 781, ch. 97-102.



698.11 - Duties of clerk in connection with extension.

698.11 Duties of clerk in connection with extension.—The clerk of the circuit court shall file such affidavit, reindex the instrument mentioned therein, and enter on the index of such instrument a reference to the filing of such affidavit, stating thereon the date of filing of such affidavit and the amount unpaid on the obligation secured by such instrument, for which services the clerk of the circuit court shall be entitled to a service charge as provided in s. 28.24.

History.—s. 4, ch. 17112, 1935; CGL 1936 Supp. 5727(10); s. 29, ch. 70-134.



698.12 - Chapter not applicable to transactions under Uniform Commercial Code.

698.12 Chapter not applicable to transactions under Uniform Commercial Code.—The provisions of this chapter shall not apply to transactions governed by any of the provisions of the Uniform Commercial Code, but shall remain applicable to transactions to which that code does not apply.

History.—s. 1, ch. 65-254.






Chapter 701 - ASSIGNMENT AND CANCELLATION OF MORTGAGES

701.01 - Assignment.

701.01 Assignment.—Any mortgagee may assign and transfer any mortgage made to her or him, and the person to whom any mortgage may be assigned or transferred may also assign and transfer it, and that person or her or his assigns or subsequent assignees may lawfully have, take and pursue the same means and remedies which the mortgagee may lawfully have, take or pursue for the foreclosure of a mortgage and for the recovery of the money secured thereby.

History.—s. 1, Dec. 11, 1834; RS 1985; GS 2498; RGS 3840; CGL 5743; s. 782, ch. 97-102.



701.02 - Assignment not effectual against creditors unless recorded and indicated in title of document; applicability.

701.02 Assignment not effectual against creditors unless recorded and indicated in title of document; applicability.—

(1) An assignment of a mortgage upon real property or of any interest therein, is not good or effectual in law or equity, against creditors or subsequent purchasers, for a valuable consideration, and without notice, unless the assignment is contained in a document that, in its title, indicates an assignment of mortgage and is recorded according to law.

(2) This section also applies to assignments of mortgages resulting from transfers of all or any part or parts of the debt, note or notes secured by mortgage, and none of same is effectual in law or in equity against creditors or subsequent purchasers for a valuable consideration without notice, unless a duly executed assignment be recorded according to law.

(3) Any assignment of a mortgage, duly executed and recorded according to law, purporting to assign the principal of the mortgage debt or the unpaid balance of such principal, shall, as against subsequent purchasers and creditors for value and without notice, be held and deemed to assign any and all accrued and unpaid interest secured by such mortgage, unless such interest is specifically and affirmatively reserved in such an assignment by the assignor, and a reservation of such interest or any part thereof may not be implied.

(4) Notwithstanding subsections (1), (2), and (3) governing the assignment of mortgages, chapters 670-680 of the Uniform Commercial Code of this state govern the attachment and perfection of a security interest in a mortgage upon real property and in a promissory note or other right to payment or performance secured by that mortgage. The assignment of such a mortgage need not be recorded under this section for purposes of attachment or perfection of a security interest in the mortgage under the Uniform Commercial Code.

(5) Notwithstanding subsection (4), a creditor or subsequent purchaser of real property or any interest therein, for valuable consideration and without notice, is entitled to rely on a full or partial release, discharge, consent, joinder, subordination, satisfaction, or assignment of a mortgage upon such property made by the mortgagee of record, without regard to the filing of any Uniform Commercial Code financing statement that purports to perfect a security interest in the mortgage or in a promissory note or other right to payment or performance secured by the mortgage, and the filing of any such financing statement does not constitute notice for the purposes of this section. For the purposes of this subsection, the term “mortgagee of record” means the person named as the mortgagee in the recorded mortgage or, if an assignment of the mortgage has been recorded in accordance with this section, the term “mortgagee of record” means the assignee named in the recorded assignment.

History.—s. 1, ch. 6909, 1915; RGS 3841; CGL 5744; s. 13, ch. 20954, 1941; s. 2, ch. 89-41; s. 20, ch. 2005-241.



701.03 - Cancellation.

1701.03 Cancellation.—

(1) Whenever the amount of money due under a promissory note secured by a mortgage is fully paid, the mortgagee or assignee shall within 45 days after satisfaction of the mortgage thereafter cancel the mortgage in the manner provided by law, unless the mortgage is an open-end mortgage.

(2) A mortgage that is an open-end mortgage as provided in the loan agreement may be canceled upon written notice from the borrower of the intent to close the mortgage. The mortgagee or assignee shall cancel the open-end mortgage within 45 days after receiving the notice. This subsection does not apply to an open-end mortgage existing before July 1, 2016, if the loan agreement contained procedures for canceling the mortgage.

History.—RS 1986; GS 2499; RGS 3842; CGL 5745; s. 171, ch. 73-333; s. 4, ch. 2016-53.

1Note.—Section 5, ch. 2016-53, provides that “[t]his act applies to all remittance transfers initiated on or after July 1, 2016.”



701.04 - Cancellation of mortgages, liens, and judgments.

701.04 Cancellation of mortgages, liens, and judgments.—

(1) Within 14 days after receipt of the written request of a mortgagor, a record title owner of the property, a fiduciary or trustee lawfully acting on behalf of a record title owner, or any other person lawfully authorized to act on behalf of a mortgagor or record title owner of the property, the holder of a mortgage shall deliver or cause the servicer of the mortgage to deliver to the person making the request at a place designated in the written request an estoppel letter setting forth the unpaid balance of the loan secured by the mortgage.

(a) If the mortgagor, or any person lawfully authorized to act on behalf of the mortgagor, makes the request, the estoppel letter must include an itemization of the principal, interest, and any other charges properly due under or secured by the mortgage and interest on a per-day basis for the unpaid balance.

(b) If a record title owner of the property, or any person lawfully authorized to act on behalf of a mortgagor or record title owner of the property, makes the request:

1. The request must include a copy of the instrument showing title in the property or lawful authorization.

2. The estoppel letter may include the itemization of information required under paragraph (a), but must at a minimum include the total unpaid balance due under or secured by the mortgage on a per-day basis.

3. The mortgagee or servicer of the mortgagee acting in accordance with a request in substantial compliance with this paragraph is expressly discharged from any obligation or liability to any person on account of the release of the requested information, other than the obligation to comply with the terms of the estoppel letter.

(c) A mortgage holder may provide the financial information required under this subsection to a person authorized under this subsection to request the financial information notwithstanding s. 655.059.

(2) Whenever the amount of money due on any mortgage, lien, or judgment has been fully paid to the person or party entitled to the payment thereof, the mortgagee, creditor, or assignee, or the attorney of record in the case of a judgment, to whom the payment was made, shall execute in writing an instrument acknowledging satisfaction of the mortgage, lien, or judgment and have the instrument acknowledged, or proven, and duly entered in the official records of the proper county. Within 60 days after the date of receipt of the full payment of the mortgage, lien, or judgment, the person required to acknowledge satisfaction of the mortgage, lien, or judgment shall send or cause to be sent the recorded satisfaction to the person who has made the full payment. In the case of a civil action arising out of this section, the prevailing party is entitled to attorney fees and costs.

(3) Whenever a writ of execution has been issued, docketed, and indexed with a sheriff and the judgment upon which it was issued has been fully paid, it is the responsibility of the party receiving payment to request, in writing, addressed to the sheriff, return of the writ of execution as fully satisfied.

History.—s. 1, ch. 4138, 1893; s. 1, ch. 4918, 1901; GS 2500; RGS 3843; CGL 5746; s. 1, ch. 80-17; s. 15, ch. 93-250; s. 12, ch. 94-170; s. 8, ch. 2007-44; s. 1, ch. 2012-49.



701.041 - Title insurer; mortgage release certificate.

701.041 Title insurer; mortgage release certificate.—

(1) DEFINITIONS.—For purposes of this section:

(a) “Estoppel letter” means a statement of the amount of:

1. The unpaid balance of a loan secured by a mortgage, including principal, interest, and any other charges properly due under or secured by the mortgage.

2. Interest on a per-day basis for the unpaid balance.

(b) “Mortgagee” means:

1. The grantee of a mortgage; or

2. If a mortgage has been assigned of record, the last person to whom the mortgage has been assigned of record.

(c) “Mortgage servicer” means the last person to whom a mortgagor or the mortgagor’s successor in interest has been instructed by a mortgagee to send payments on a loan secured by a mortgage. A person transmitting an estoppel letter is the mortgage servicer for the mortgage described in the estoppel letter.

(d) “Mortgagor” means the grantor of a mortgage.

(e) “Record” means to record with the clerk of the circuit court or the comptroller in the county or counties in which the real property securing the mortgage is located.

(f) “Title insurer” means a corporation or other business entity authorized and licensed to transact the business of insuring titles to interests in real property in this state under chapter 624.

(2) CERTIFICATE OF RELEASE.—An officer or duly appointed agent of a title insurer may, on behalf of a mortgagor or a person who acquired from the mortgagor title to all or a part of the property described in a mortgage, execute a certificate of release that complies with the requirements of this section and record the certificate of release in the real property records of each county in which the mortgage is recorded if a satisfaction or release of the mortgage has not been executed and recorded after the date payment in full of the loan secured by the mortgage was made in accordance with a payoff statement furnished by the mortgagee or the mortgage servicer.

(3) CONTENTS.—A certificate of release executed under this section must contain:

(a) The name of the mortgagor, the name of the original mortgagee, and, if applicable, the mortgage servicer; the date of the mortgage; the date of recording; and the volume and page or document number in the real property records in which the mortgage is recorded, together with similar information for the last recorded assignment of the mortgage.

(b) A statement that the mortgage being released is eligible for release under this section.

(c) The name of the title insurer filing the certificate of release, a statement that the person executing the certificate of release is an officer or a duly appointed agent of the title insurer, a statement that the title insurer is authorized and licensed to transact the business of insuring titles to interests in real property in this state under chapter 624 or chapter 626, and, if executed by a duly appointed agent, shall further provide the recording information of the appointment of such agent as required by subsection (4).

(d) A statement that the certificate of release is made on behalf of the mortgagor or a person who acquired title from the mortgagor to all or a part of the property described in the mortgage.

(e) A statement that the mortgagee or mortgage servicer provided an estoppel letter which was used to make payment in full of the unpaid balance of the loan secured by the mortgage.

(f) A statement that payment in full of the unpaid balance of the loan secured by the mortgage was made in accordance with the estoppel letter and that a copy of the certificate of release was sent to the mortgagee or mortgage servicer that provided the estoppel letter.

(4) EXECUTION.—

(a) A certificate of release authorized by subsection (2) must be duly executed, sworn to or affirmed under penalty of perjury before a notary public, and recorded and may be executed by an officer of a title insurer or by a duly appointed agent of a title insurer. Such delegation to an agent by a title insurer shall not relieve the title insurer of any liability for damages caused by the agent for the execution or recordation of a certificate of release.

(b) The appointment of an agent must be duly executed, acknowledged, and recorded by an officer of a title insurer and must state:

1. The title insurer as the principal.

2. The identity of the person, partnership, or corporation authorized to act as agent to execute and record certificates of release provided for in this section on behalf of the title insurer.

3. That the agent has the full authority to execute and record certificates of release provided for in this section on behalf of the title insurer.

(c) A separate appointment of agent shall not be necessary for each certificate of release provided that at least one such appointment is recorded in the county in which the mortgaged property is located. The appointment of agent must be rerecorded where necessary to establish authority of the agent, but such authority shall continue until a revocation of appointment is recorded in the office of the county recorder in which the appointment of agent was recorded.

(d) After recordation of a title insurer’s revocation of appointment in the office of the county recorder in which the appointment was recorded, the agent whose appointment is revoked in such county shall have no further authority to execute or record certificates of release as provided in this section on behalf of that title insurer with respect to any mortgages recorded in that county, and no such certificate of release thereafter executed or recorded by that agent on behalf of that title insurer shall be effective to release any mortgage recorded in that county.

(5) EFFECT.—For purposes of releasing the mortgage, a certificate of release containing the information and statements provided for in subsection (3) and executed as provided in subsection (4) is entitled to be recorded with the county recorder and operates as a release of the mortgage described in the certificate of release. The county recorder shall rely upon the certificate to release the mortgage. Recording of a certificate of release by a title insurer or its agent shall not relieve the mortgagor, or the mortgagor’s successors or assigns, from any personal liability on the loan or other obligations secured by the mortgage. A certificate of release recorded pursuant to this section fulfills any other obligation of the mortgagee or mortgage servicer to file a satisfaction or release of the mortgage.

(6) LIABILITY OF TITLE INSURER AND TITLE INSURANCE AGENT.—

(a) In addition to any other remedy provided by law, a title insurer and title insurance agent recording a certificate of release under this section shall be liable to the holder of the obligation secured by the mortgage for actual damage sustained due to the recording of the certificate of release. Reasonable costs and attorneys’ fees shall be awarded to the prevailing party.

(b) The title insurer named in a certificate of release filed by a duly appointed agent shall be liable pursuant to this subsection without regard to whether the title insurer authorized the specific certificate of release recorded by the agent.

(c) The title insurer and title insurance agent shall have no liability under this subsection if the title insurer or title insurance agent shows that payment in full of the unpaid balance of the loan secured by the mortgage was made in accordance with the estoppel letter furnished by the mortgagee or the mortgage servicer.

(d) Liability of a title insurer pursuant to this section shall be considered to be a title insurance claim on real property in this state pursuant to s. 627.7865.

(7) RECORDING.—If a mortgage is recorded in more than one county and a certificate of release is recorded in one of such counties, a certified copy of the certificate of release may be recorded in another of such counties with the same effect as the original. In all cases, the certificate of release shall be entered and indexed as satisfactions of mortgage are entered and indexed.

(8) APPLICATION.—This section applies only to a mortgage that secures a loan in the principal amount of $500,000 or less as determined from the recorded mortgage and contains no disclosure of record that the mortgage secures an open-end or revolving line of credit agreement.

History.—s. 1, ch. 2005-122; s. 9, ch. 2007-44.



701.06 - Certain cancellations and satisfactions of mortgages validated.

701.06 Certain cancellations and satisfactions of mortgages validated.—All cancellations or satisfactions of mortgages made prior to the enactment of chapter 4138, Acts of 1893, by the mortgagee or assignee of record of such mortgage entering same on the margin of the record of such mortgage in the presence of the custodian of such record and attested by the said custodian and signed by said mortgagee or assignee of record of such mortgage, shall be valid and effectual for every purpose as if the same had been done subsequent to the enactment of chapter 4138, Acts of 1893.

History.—s. 1, ch. 14763, 1931; CGL 1936 Supp. 5746(1).






Chapter 702 - FORECLOSURE OF MORTGAGES AND STATUTORY LIENS

702.01 - Equity.

702.01 Equity.—All mortgages shall be foreclosed in equity. In a mortgage foreclosure action, the court shall sever for separate trial all counterclaims against the foreclosing mortgagee. The foreclosure claim shall, if tried, be tried to the court without a jury.

History.—RS 1987; GS 2501; RGS 3844; CGL 5747; s. 7, ch. 22858, 1945; s. 2, ch. 87-217.



702.015 - Elements of complaint; lost, destroyed, or stolen note affidavit.

702.015 Elements of complaint; lost, destroyed, or stolen note affidavit.—

(1) The Legislature intends that this section expedite the foreclosure process by ensuring initial disclosure of a plaintiff’s status and the facts supporting that status, thereby ensuring the availability of documents necessary to the prosecution of the case.

(2) A complaint that seeks to foreclose a mortgage or other lien on residential real property, including individual units of condominiums and cooperatives, designed principally for occupation by from one to four families which secures a promissory note must:

(a) Contain affirmative allegations expressly made by the plaintiff at the time the proceeding is commenced that the plaintiff is the holder of the original note secured by the mortgage; or

(b) Allege with specificity the factual basis by which the plaintiff is a person entitled to enforce the note under s. 673.3011.

(3) If a plaintiff has been delegated the authority to institute a mortgage foreclosure action on behalf of the person entitled to enforce the note, the complaint shall describe the authority of the plaintiff and identify, with specificity, the document that grants the plaintiff the authority to act on behalf of the person entitled to enforce the note. This subsection is intended to require initial disclosure of status and pertinent facts and not to modify law regarding standing or real parties in interest. The term “original note” or “original promissory note” means the signed or executed promissory note rather than a copy thereof. The term includes any renewal, replacement, consolidation, or amended and restated note or instrument given in renewal, replacement, or substitution for a previous promissory note. The term also includes a transferable record, as defined by the Uniform Electronic Transaction Act in s. 668.50(16).

(4) If the plaintiff is in possession of the original promissory note, the plaintiff must file under penalty of perjury a certification with the court, contemporaneously with the filing of the complaint for foreclosure, that the plaintiff is in possession of the original promissory note. The certification must set forth the location of the note, the name and title of the individual giving the certification, the name of the person who personally verified such possession, and the time and date on which the possession was verified. Correct copies of the note and all allonges to the note must be attached to the certification. The original note and the allonges must be filed with the court before the entry of any judgment of foreclosure or judgment on the note.

(5) If the plaintiff seeks to enforce a lost, destroyed, or stolen instrument, an affidavit executed under penalty of perjury must be attached to the complaint. The affidavit must:

(a) Detail a clear chain of all endorsements, transfers, or assignments of the promissory note that is the subject of the action.

(b) Set forth facts showing that the plaintiff is entitled to enforce a lost, destroyed, or stolen instrument pursuant to s. 673.3091. Adequate protection as required under s. 673.3091(2) shall be provided before the entry of final judgment.

(c) Include as exhibits to the affidavit such copies of the note and the allonges to the note, audit reports showing receipt of the original note, or other evidence of the acquisition, ownership, and possession of the note as may be available to the plaintiff.

(6) The court may sanction the plaintiff for failure to comply with this section.

(7) This section does not apply to any foreclosure proceeding involving timeshare interests under part III of chapter 721.

History.—s. 3, ch. 2013-137.



702.03 - Certain foreclosures validated.

702.03 Certain foreclosures validated.—All mortgage foreclosures heretofore made, or now pending, wherein there has been annexed to the bill of complaint in such cause, an uncertified copy of the mortgage, as provided by chapter 12095, Acts of 1927, entitled: “An act to amend section 3845 RGS relating to complaint in foreclosure of mortgages” are hereby validated and confirmed insofar as they relate to the copy of the mortgage attached to such complaint, to the same extent and effect as if section 3117, RGS, had been expressly repealed by chapter 12095, 1927, entitled: “An act to amend section 3845 RGS relating to complaint in foreclosure of mortgages.”

History.—s. 1, ch. 13642, 1929; CGL 1936 Supp. 5748(1).



702.035 - Legal notice concerning foreclosure proceedings.

702.035 Legal notice concerning foreclosure proceedings.—Whenever a legal advertisement, publication, or notice relating to a foreclosure proceeding is required to be placed in a newspaper, it is the responsibility of the petitioner or petitioner’s attorney to place such advertisement, publication, or notice. For counties with more than 1 million total population as reflected in the 2000 Official Decennial Census of the United States Census Bureau as shown on the official website of the United States Census Bureau, any notice of publication required by this section shall be deemed to have been published in accordance with the law if the notice is published in a newspaper that has been entered as a periodical matter at a post office in the county in which the newspaper is published, is published a minimum of 5 days a week, exclusive of legal holidays, and has been in existence and published a minimum of 5 days a week, exclusive of legal holidays, for 1 year or is a direct successor to a newspaper that has been in existence for 1 year that has been published a minimum of 5 days a week, exclusive of legal holidays. The advertisement, publication, or notice shall be placed directly by the attorney for the petitioner, by the petitioner if acting pro se, or by the clerk of the court. Only the actual costs charged by the newspaper for the advertisement, publication, or notice may be charged as costs in the action.

History.—s. 4, ch. 2001-215; s. 7, ch. 2006-175; s. 2, ch. 2007-185.



702.036 - Finality of mortgage foreclosure judgment.

702.036 Finality of mortgage foreclosure judgment.—

(1)(a) In any action or proceeding in which a party seeks to set aside, invalidate, or challenge the validity of a final judgment of foreclosure of a mortgage or to establish or reestablish a lien or encumbrance on the property in abrogation of the final judgment of foreclosure of a mortgage, the court shall treat such request solely as a claim for monetary damages and may not grant relief that adversely affects the quality or character of the title to the property, if:

1. The party seeking relief from the final judgment of foreclosure of the mortgage was properly served in the foreclosure lawsuit as provided in chapter 48 or chapter 49.

2. The final judgment of foreclosure of the mortgage was entered as to the property.

3. All applicable appeals periods have run as to the final judgment of foreclosure of the mortgage with no appeals having been taken or any appeals having been finally resolved.

4. The property has been acquired for value, by a person not affiliated with the foreclosing lender or the foreclosed owner, at a time in which no lis pendens regarding the suit to set aside, invalidate, or challenge the foreclosure appears in the official records of the county where the property was located.

(b) This subsection does not limit the right to pursue any other relief to which a person may be entitled, including, but not limited to, compensatory damages, punitive damages, statutory damages, consequential damages, injunctive relief, or fees and costs, which does not adversely affect the ownership of the title to the property as vested in the unaffiliated purchaser for value.

(2) For purposes of this section, the following, without limitation, shall be considered persons affiliated with the foreclosing lender:

(a) The foreclosing lender or any loan servicer for the loan being foreclosed;

(b) Any past or present owner or holder of the loan being foreclosed;

(c) Any maintenance company, holding company, foreclosure services company, or law firm under contract to any entity listed in paragraph (a), paragraph (b), or this paragraph, with regard to the loan being foreclosed; or

(d) Any parent entity, subsidiary, or other person who directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, any entity listed in paragraph (a), paragraph (b), or paragraph (c).

(3) After foreclosure of a mortgage based upon the enforcement of a lost, destroyed, or stolen note, a person who is not a party to the underlying foreclosure action but who claims to be the person entitled to enforce the promissory note secured by the foreclosed mortgage has no claim against the foreclosed property after it is conveyed for valuable consideration to a person not affiliated with the foreclosing lender or the foreclosed owner. This section does not preclude the person entitled to enforce the promissory note from pursuing recovery from any adequate protection given pursuant to s. 673.3091 or from the party who wrongfully claimed to be the person entitled to enforce the promissory note under s. 702.11(2) or otherwise, from the maker of the note, or from any other person against whom it may have a claim relating to the note.

History.—s. 4, ch. 2013-137.



702.04 - Mortgaged lands in different counties.

702.04 Mortgaged lands in different counties.—When a mortgage includes lands, railroad track, right-of-way, or terminal facilities and station grounds, lying in two or more counties, it may be foreclosed in any one of said counties, and all proceedings shall be had in that county as if all the mortgaged land, railroad track, right-of-way, or terminal facilities and station grounds lay therein, except that notice of the sale must be published in every county wherein any of the lands, railroad track, right-of-way, or terminal facilities and station grounds to be sold lie. After final disposition of the suit, the clerk of the circuit court shall prepare and forward a certified copy of the decree of foreclosure and sale and of the decree of confirmation of sale to the clerk of the circuit court of every county wherein any of the mortgaged lands, railroad tracks, right-of-way, or terminal facilities and station grounds lie, to be recorded in the foreign judgment book of each such county, and the costs of such copies and of the record thereof shall be taxed as costs in the cause.

History.—RS 1989; s. 1, ch. 4420, 1895; GS 2503; s. 1, ch. 7339, 1917; RGS 3846; CGL 5749.



702.05 - Mortgaged lands sold for taxes.

702.05 Mortgaged lands sold for taxes.—Any person who has a lien by mortgage or otherwise upon lands sold for taxes may, within the time allowed by law for redemption, redeem such lands, and the receipt of the officer authorized to receive the amount paid for redemption money shall entitle the lienholder to collect the said amount, with interest at the rate of 10 percent per annum, as a part of and in the same manner as the amount secured by her or his original lien.

History.—s. 1, ch. 3903, 1889; RS 1990; GS 2504; RGS 3847; CGL 5750; s. 783, ch. 97-102.



702.06 - Deficiency decree; common-law suit to recover deficiency.

702.06 Deficiency decree; common-law suit to recover deficiency.—In all suits for the foreclosure of mortgages heretofore or hereafter executed the entry of a deficiency decree for any portion of a deficiency, should one exist, shall be within the sound discretion of the court; however, in the case of an owner-occupied residential property, the amount of the deficiency may not exceed the difference between the judgment amount, or in the case of a short sale, the outstanding debt, and the fair market value of the property on the date of sale. For purposes of this section, there is a rebuttable presumption that a residential property for which a homestead exemption for taxation was granted according to the certified rolls of the latest assessment by the county property appraiser, before the filing of the foreclosure action, is an owner-occupied residential property. The complainant shall also have the right to sue at common law to recover such deficiency, unless the court in the foreclosure action has granted or denied a claim for a deficiency judgment.

History.—s. 1, ch. 11993, 1927; CGL 5751; s. 1, ch. 13625, 1929; s. 5, ch. 2013-137.



702.065 - Final judgment in uncontested proceedings where deficiency judgment waived; attorney’s fees when default judgment entered.

702.065 Final judgment in uncontested proceedings where deficiency judgment waived; attorney’s fees when default judgment entered.—

(1) In uncontested mortgage foreclosure proceedings in which the mortgagee waives the right to recoup any deficiency judgment, the court shall enter final judgment within 90 days from the date of the close of pleadings. For the purposes of this subsection, a mortgage foreclosure proceeding is uncontested if an answer not contesting the foreclosure has been filed or a default judgment has been entered by the court.

(2) In a mortgage foreclosure proceeding, when a default judgment has been entered against the mortgagor and the note or mortgage provides for the award of reasonable attorney’s fees, it is not necessary for the court to hold a hearing or adjudge the requested attorney’s fees to be reasonable if the fees do not exceed 3 percent of the principal amount owed at the time of filing the complaint, even if the note or mortgage does not specify the percentage of the original amount that would be paid as liquidated damages. Such fees constitute liquidated damages in any proceeding to enforce the note or mortgage. This section does not preclude a challenge to the reasonableness of the attorney’s fees.

History.—s. 2, ch. 2001-215.



702.07 - Power of courts and judges to set aside foreclosure decrees at any time before sale.

702.07 Power of courts and judges to set aside foreclosure decrees at any time before sale.—The circuit courts of this state, and the judges thereof at chambers, shall have jurisdiction, power, and authority to rescind, vacate, and set aside a decree of foreclosure of a mortgage of property at any time before the sale thereof has been actually made pursuant to the terms of such decree, and to dismiss the foreclosure proceeding upon the payment of all court costs.

History.—s. 1, ch. 11881, 1927; CGL 5752.



702.08 - Effect of setting aside foreclosure decree.

702.08 Effect of setting aside foreclosure decree.—Whenever a decree of foreclosure has been so rescinded, vacated, and set aside and the foreclosure proceedings dismissed as provided in s. 702.07, the mortgage, together with its lien and the debt thereby secured, shall be, both in law and equity, completely relieved of all effects of any kind whatsoever resulting from or on account of the foreclosure proceedings and the decree of foreclosure and fully restored in all respects to the original status of the same as it existed prior to the foreclosure proceedings and the decree of foreclosure, and thereafter the same shall be for all purposes whatsoever legally of force and effect just as if foreclosure proceeding had never been instituted and a decree of foreclosure had never been made.

History.—s. 2, ch. 11881, 1927; CGL 5753.



702.09 - Definitions.

702.09 Definitions.—For the purposes of ss. 702.07 and 702.08 the words “decree of foreclosure” shall include a judgment or order rendered or passed in the foreclosure proceedings in which the decree of foreclosure shall be rescinded, vacated, and set aside; the word “mortgage” shall mean any written instrument securing the payment of money or advances and includes liens to secure payment of assessments arising under chapters 718 and 719 and liens created pursuant to the recorded covenants of a homeowners’ association as defined in s. 712.01; the word “debt” shall include promissory notes, bonds, and all other written obligations given for the payment of money; the words “foreclosure proceedings” shall embrace every action in the circuit or county courts of this state wherein it is sought to foreclose a mortgage and sell the property covered by the same; and the word “property” shall mean and include both real and personal property.

History.—s. 3, ch. 11881, 1927; CGL 5754; s. 4, ch. 2002-27; s. 13, ch. 2003-14.



702.10 - Order to show cause; entry of final judgment of foreclosure; payment during foreclosure.

702.10 Order to show cause; entry of final judgment of foreclosure; payment during foreclosure.—

(1) A lienholder may request an order to show cause for the entry of final judgment in a foreclosure action. For purposes of this section, the term “lienholder” includes the plaintiff and a defendant to the action who holds a lien encumbering the property or a defendant who, by virtue of its status as a condominium association, cooperative association, or homeowners’ association, may file a lien against the real property subject to foreclosure. Upon filing, the court shall immediately review the request and the court file in chambers and without a hearing. If, upon examination of the court file, the court finds that the complaint is verified, complies with s. 702.015, and alleges a cause of action to foreclose on real property, the court shall promptly issue an order directed to the other parties named in the action to show cause why a final judgment of foreclosure should not be entered.

(a) The order shall:

1. Set the date and time for a hearing to show cause. The date for the hearing may not occur sooner than the later of 20 days after service of the order to show cause or 45 days after service of the initial complaint. When service is obtained by publication, the date for the hearing may not be set sooner than 30 days after the first publication.

2. Direct the time within which service of the order to show cause and the complaint must be made upon the defendant.

3. State that the filing of defenses by a motion, a responsive pleading, an affidavit, or other papers before the hearing to show cause that raise a genuine issue of material fact which would preclude the entry of summary judgment or otherwise constitute a legal defense to foreclosure shall constitute cause for the court not to enter final judgment.

4. State that a defendant has the right to file affidavits or other papers before the time of the hearing to show cause and may appear personally or by way of an attorney at the hearing.

5. State that, if a defendant files defenses by a motion, a verified or sworn answer, affidavits, or other papers or appears personally or by way of an attorney at the time of the hearing, the hearing time will be used to hear and consider whether the defendant’s motion, answer, affidavits, other papers, and other evidence and argument as may be presented by the defendant or the defendant’s attorney raise a genuine issue of material fact which would preclude the entry of summary judgment or otherwise constitute a legal defense to foreclosure. The order shall also state that the court may enter an order of final judgment of foreclosure at the hearing and order the clerk of the court to conduct a foreclosure sale.

6. State that, if a defendant fails to appear at the hearing to show cause or fails to file defenses by a motion or by a verified or sworn answer or files an answer not contesting the foreclosure, such defendant may be considered to have waived the right to a hearing, and in such case, the court may enter a default against such defendant and, if appropriate, a final judgment of foreclosure ordering the clerk of the court to conduct a foreclosure sale.

7. State that if the mortgage provides for reasonable attorney fees and the requested attorney fees do not exceed 3 percent of the principal amount owed at the time of filing the complaint, it is unnecessary for the court to hold a hearing or adjudge the requested attorney fees to be reasonable.

8. Attach the form of the proposed final judgment of foreclosure which the movant requests the court to enter at the hearing on the order to show cause.

9. Require the party seeking final judgment to serve a copy of the order to show cause on the other parties in the following manner:

a. If a party has been served pursuant to chapter 48 with the complaint and original process, or the other party is the plaintiff in the action, service of the order to show cause on that party may be made in the manner provided in the Florida Rules of Civil Procedure.

b. If a defendant has not been served pursuant to chapter 48 with the complaint and original process, the order to show cause, together with the summons and a copy of the complaint, shall be served on the party in the same manner as provided by law for original process.

Any final judgment of foreclosure entered under this subsection is for in rem relief only. This subsection does not preclude the entry of a deficiency judgment where otherwise allowed by law. The Legislature intends that this alternative procedure may run simultaneously with other court procedures.

(b) The right to be heard at the hearing to show cause is waived if a defendant, after being served as provided by law with an order to show cause, engages in conduct that clearly shows that the defendant has relinquished the right to be heard on that order. The defendant’s failure to file defenses by a motion or by a sworn or verified answer, affidavits, or other papers or to appear personally or by way of an attorney at the hearing duly scheduled on the order to show cause presumptively constitutes conduct that clearly shows that the defendant has relinquished the right to be heard. If a defendant files defenses by a motion, a verified answer, affidavits, or other papers or presents evidence at or before the hearing which raise a genuine issue of material fact which would preclude entry of summary judgment or otherwise constitute a legal defense to foreclosure, such action constitutes cause and precludes the entry of a final judgment at the hearing to show cause.

(c) In a mortgage foreclosure proceeding, when a final judgment of foreclosure has been entered against the mortgagor and the note or mortgage provides for the award of reasonable attorney fees, it is unnecessary for the court to hold a hearing or adjudge the requested attorney fees to be reasonable if the fees do not exceed 3 percent of the principal amount owed on the note or mortgage at the time of filing, even if the note or mortgage does not specify the percentage of the original amount that would be paid as liquidated damages.

(d) If the court finds that all defendants have waived the right to be heard as provided in paragraph (b), the court shall promptly enter a final judgment of foreclosure without the need for further hearing if the plaintiff has shown entitlement to a final judgment and upon the filing with the court of the original note, satisfaction of the conditions for establishment of a lost note, or upon a showing to the court that the obligation to be foreclosed is not evidenced by a promissory note or other negotiable instrument. If the court finds that a defendant has not waived the right to be heard on the order to show cause, the court shall determine whether there is cause not to enter a final judgment of foreclosure. If the court finds that the defendant has not shown cause, the court shall promptly enter a judgment of foreclosure. If the time allotted for the hearing is insufficient, the court may announce at the hearing a date and time for the continued hearing. Only the parties who appear, individually or through an attorney, at the initial hearing must be notified of the date and time of the continued hearing.

(2) Except as provided in paragraph (i), in any action for foreclosure, other than owner-occupied residential real estate, in addition to any other relief that the court may award, the plaintiff may request that the court enter an order directing the mortgagor defendant to show cause why an order to make payments during the pendency of the foreclosure proceedings or an order to vacate the premises should not be entered.

(a) The order shall:

1. Set the date and time for hearing on the order to show cause. However, the date for the hearing may not be set sooner than 20 days after the service of the order. If service is obtained by publication, the date for the hearing may not be set sooner than 30 days after the first publication.

2. Direct the time within which service of the order to show cause and the complaint shall be made upon each defendant.

3. State that a defendant has the right to file affidavits or other papers at the time of the hearing and may appear personally or by way of an attorney at the hearing.

4. State that, if a defendant fails to appear at the hearing to show cause and fails to file defenses by a motion or by a verified or sworn answer, the defendant is deemed to have waived the right to a hearing and in such case the court may enter an order to make payment or vacate the premises.

5. Require the movant to serve a copy of the order to show cause on the defendant in the following manner:

a. If a defendant has been served with the complaint and original process, service of the order may be made in the manner provided in the Florida Rules of Civil Procedure.

b. If a defendant has not been served with the complaint and original process, the order to show cause, together with the summons and a copy of the complaint, shall be served on the defendant in the same manner as provided by law for original process.

(b) The right of a defendant to be heard at the hearing to show cause is waived if the defendant, after being served as provided by law with an order to show cause, engages in conduct that clearly shows that the defendant has relinquished the right to be heard on that order. A defendant’s failure to file defenses by a motion or by a sworn or verified answer or to appear at the hearing duly scheduled on the order to show cause presumptively constitutes conduct that clearly shows that the defendant has relinquished the right to be heard.

(c) If the court finds that a defendant has waived the right to be heard as provided in paragraph (b), the court may promptly enter an order requiring payment in the amount provided in paragraph (f) or an order to vacate.

(d) If the court finds that the mortgagor has not waived the right to be heard on the order to show cause, the court shall, at the hearing on the order to show cause, consider the affidavits and other showings made by the parties appearing and make a determination of the probable validity of the underlying claim alleged against the mortgagor and the mortgagor’s defenses. If the court determines that the plaintiff is likely to prevail in the foreclosure action, the court shall enter an order requiring the mortgagor to make the payment described in paragraph (e) to the plaintiff and provide for a remedy as described in paragraph (f). However, the order shall be stayed pending final adjudication of the claims of the parties if the mortgagor files with the court a written undertaking executed by a surety approved by the court in an amount equal to the unpaid balance of the lien being foreclosed, including all principal, interest, unpaid taxes, and insurance premiums paid by the plaintiff.

(e) If the court enters an order requiring the mortgagor to make payments to the plaintiff, payments shall be payable at such intervals and in such amounts provided for in the mortgage instrument before acceleration or maturity. The obligation to make payments pursuant to any order entered under this subsection shall commence from the date of the motion filed under this section. The order shall be served upon the mortgagor no later than 20 days before the date specified for the first payment. The order may permit, but may not require, the plaintiff to take all appropriate steps to secure the premises during the pendency of the foreclosure action.

(f) If the court enters an order requiring payments, the order shall also provide that the plaintiff is entitled to possession of the premises upon the failure of the mortgagor to make the payment required in the order unless at the hearing on the order to show cause the court finds good cause to order some other method of enforcement of its order.

(g) All amounts paid pursuant to this section shall be credited against the mortgage obligation in accordance with the terms of the loan documents; however, payments made under this section do not constitute a cure of any default or a waiver or any other defense to the mortgage foreclosure action.

(h) Upon the filing of an affidavit with the clerk that the premises have not been vacated pursuant to the court order, the clerk shall issue to the sheriff a writ for possession which shall be governed by s. 83.62.

(i) This subsection does not apply to foreclosure of an owner-occupied residence. For purposes of this paragraph, there is a rebuttable presumption that a residential property for which a homestead exemption for taxation was granted according to the certified rolls of the latest assessment by the county property appraiser, before the filing of the foreclosure action, is an owner-occupied residential property.

History.—s. 14, ch. 93-250; s. 3, ch. 2001-215; s. 6, ch. 2013-137.



702.11 - Adequate protections for lost, destroyed, or stolen notes in mortgage foreclosure.

702.11 Adequate protections for lost, destroyed, or stolen notes in mortgage foreclosure.—

(1) In connection with a mortgage foreclosure, the following constitute reasonable means of providing adequate protection under s. 673.3091, if so found by the court:

(a) A written indemnification agreement by a person reasonably believed sufficiently solvent to honor such an obligation;

(b) A surety bond;

(c) A letter of credit issued by a financial institution;

(d) A deposit of cash collateral with the clerk of the court; or

(e) Such other security as the court may deem appropriate under the circumstances.

Any security given shall be on terms and in amounts set by the court, for a time period through the running of the statute of limitations for enforcement of the underlying note, and conditioned to indemnify and hold harmless the maker of the note against any loss or damage, including principal, interest, and attorney fees and costs, that might occur by reason of a claim by another person to enforce the note.

(2) Any person who wrongly claims to be the holder of or pursuant to s. 673.3011 to be entitled to enforce a lost, stolen, or destroyed note and causes the mortgage secured thereby to be foreclosed is liable to the actual holder of the note, without limitation to any adequate protections given, for actual damages suffered together with attorney fees and costs of the actual holder of the note in enforcing rights under this subsection. In addition, the actual holder of the note may pursue recovery directly against any adequate protections given.

(a) The actual holder of the note is not required to pursue recovery against the maker of the note or any guarantor thereof as a condition precedent to pursuing remedies under this section.

(b) This section does not limit or restrict the ability of the actual holder of the note to pursue any other claims or remedies it may have against the maker, the person who wrongly claimed to be the holder, or any person who facilitated or participated in the claim to the note or enforcement thereof.

History.—s. 7, ch. 2013-137.






Chapter 703 - ABSTRACTS OF TITLE

703.01 - County commissioners authorized to require clerk to make abstracts.

703.01 County commissioners authorized to require clerk to make abstracts.—The county commissioners in and for any county of this state, whenever the said board deems it advisable, may require the clerk of the circuit court in and for said county to abstract any or all instruments of writing affecting any real estate situated in the county as the same is recorded. For such services the clerk may collect a charge not to exceed 60 cents for each piece of property so abstracted, provided there are not more than two descriptions. In instruments to be recorded when there are more than two descriptions, the charge of the clerk shall not exceed 60 cents for each of the first two descriptions, and an additional charge of 20 cents for each of the others or a flat fee of $1 per instrument. In cases where instruments are to be recorded and real estate is described by reference only, a search and recording charge shall be as provided in s. 28.24.

History.—s. 1, ch. 5173, 1903; GS 2505; RGS 3848; CGL 5755; s. 1, ch. 61-386; s. 30, ch. 70-134.



703.02 - Abstracts of real estate upon petition; service charge of clerk.

703.02 Abstracts of real estate upon petition; service charge of clerk.—Upon a petition of a majority of the registered voters of any county of this state, the board of county commissioners of said county, if it deems it advisable, shall have abstracted, under the supervision of said clerk, any or all instruments of record relating to real estate situated in said county. For such services the clerk shall receive a service charge as provided in s. 28.24.

History.—s. 2, ch. 5173, 1903; GS 2506; RGS 3849; CGL 5756; s. 31, ch. 70-134.



703.03 - What abstract to show.

703.03 What abstract to show.—The said abstract books shall be so ruled and headed as to show the description of the property, the names of the grantors and grantees, mortgagors and mortgagees, nature of the instrument, consideration, date, release of dower, number of witnesses, number of book and page of record, and such other information arranged in such order as the said board of commissioners may deem advisable.

History.—s. 3, ch. 5173, 1903; GS 2507; RGS 3850; CGL 5757.



703.04 - Abstracting tax sales.

703.04 Abstracting tax sales.—Whenever the board of county commissioners deems it advisable, it shall have abstracted any or all of the tax sales relating to any real estate situated in the county. This shall be done under the supervision of the clerk, who shall receive service charges as provided in s. 28.24. The abstract books shall be so ruled and headed as to show number of certificate, date of sale, the year for which taxes were unpaid, number and page of book where recorded, date of redemption or cancellation, date of deed, number and page of book where recorded, and such other information and in such order as may be deemed advisable by the clerk.

History.—s. 4, ch. 5173, 1903; GS 2508; RGS 3851; CGL 5758; s. 32, ch. 70-134.



703.05 - Service charge of clerk for furnishing abstract.

703.05 Service charge of clerk for furnishing abstract.—When the records of the county have been abstracted, the service charge of the clerk for making an abstract shall be as provided in s. 28.24.

History.—s. 5, ch. 5173, 1903; GS 2509; RGS 3852; CGL 5759; s. 33, ch. 70-134.



703.06 - Board may purchase abstract books.

703.06 Board may purchase abstract books.—Upon a petition of a majority of the registered voters of any county in this state, the board of county commissioners of said county, if the said board deems it advisable, may purchase a set of abstract books, for whatever price, and on whatever terms, the board may deem expedient. The clerk of the court shall have custody of said books, and they shall be open to examination free of charge.

History.—s. 6, ch. 5173, 1903; GS 2510; RGS 3853; CGL 5760.



703.07 - Abstracts of records destroyed by fire; purchase of abstract books by county; proceedings.

703.07 Abstracts of records destroyed by fire; purchase of abstract books by county; proceedings.—

(1) When the records, or any material part thereof, in any county in this state, concerning the title to property have been heretofore destroyed by fire so that a connected chain of title cannot be taken therefrom, the judge of the circuit court of such county, if requested by the board of county commissioners of such county by resolution of such board, shall appoint three competent and trustworthy persons as commissioners to examine into the state of the records in such county, and in case they find any abstracts, copies, minutes, extracts, maps, or plats from such records, existing after such destruction as aforesaid, and find that such abstracts, copies, minutes, extracts, maps, or plats were fairly made before such destruction of the records by any person or persons in the ordinary course of business, and that they contain a material and substantial part of such records, they shall certify the facts found by them in respect to such copies, abstracts, minutes, extracts, maps, or plats, and also (if they are of that opinion) that such abstracts, copies, minutes, extracts, maps, or plats tend to show a connected chain of title to the lands in said county, and shall file such certificates with the county clerk of the proper county, and the board of county commissioners thereof may, with the approval of the judge of the circuit court of the county, purchase from the owners thereof such abstracts, copies, minutes, extracts, maps, or plats, or such parts thereof as may tend to constitute a connected chain of title to the lands in said county, including all judgments and decrees that form part of such chain of title, paying therefor such reasonable price as may be agreed upon between them and such owners; provided, that such price shall be approved by said board of three commissioners appointed by such circuit judge as aforesaid, and also by said circuit judge; or such board of county commissioners may, with such approval and upon such conditions, procure a copy of said abstracts, copies, minutes, extracts, maps, or plats, instead of the originals, to be paid for in like manner, upon approval of the price thereof by said circuit judge and said board of three commissioners as aforesaid.

(2) The compensation of said three commissioners to be appointed by said circuit judge as aforesaid shall be fixed and allowed by the board of county commissioners and shall be paid by the county.

History.—s. 2, ch. 4951, 1901; GS 2511; RGS 3854; CGL 5761.



703.08 - Copies of abstracts as evidence.

703.08 Copies of abstracts as evidence.—The abstracts, copies, minutes, maps, and plats of said county purchased under the provisions of s. 703.07 shall thereupon be placed in the office of the clerk of the circuit court of said county, to be copied or arranged in such form as the board of county commissioners shall deem best for the public interest. And in case the originals have been lost or destroyed, and no certified copy from the records of the original papers shall be in the power, custody, or control of the party asking to use the same on any trial or other proceedings, copies of the same, or any part thereof, duly certified by the clerk of the circuit court of said county, shall be admitted in evidence in all courts of law and equity in this state. Such clerk shall furnish to any and all parties requesting it, upon being paid his or her proper fees, certified copies of the same, or parts thereof.

History.—s. 3, ch. 4951, 1901; GS 2512; RGS 3855; CGL 5762; s. 784, ch. 97-102.



703.09 - Condemnation of abstracts by county when records have been destroyed.

703.09 Condemnation of abstracts by county when records have been destroyed.—When the records, or any material part thereof, in any county in this state, concerning the title to property, have been destroyed by fire or other causes so that a connected chain of title cannot be taken therefrom, and any person or corporation is possessed of any abstracts, copies, minutes, extracts, maps, or plats made from such records before such destruction, the board of county commissioners of such county may acquire such abstracts, copies, minutes, extracts, maps, or plats, in whole or in part, as the board may determine, or copies thereof, to be placed in the office of the clerk of the circuit court for the use of the public as part of the public records, in the following manner:

(1) The board shall determine, by an entry in its minutes, what abstracts, copies, minutes, extracts, maps, or plats so owned by any person or corporation it desires to acquire for the use of the public; and

(2) The board shall thereupon cause a petition in the name of such county to be presented to the judge of the circuit court of the circuit in which such county is situated, setting forth what abstracts, copies, minutes, extracts, maps, or plats, so made from such records, are required; giving the name of any person, persons, or corporation owning the same or in possession thereof; and praying that such abstracts, copies, minutes, extracts, maps, or plats, or copies thereof sworn to by the custodian thereof to be correct copies of the same, may be condemned and placed in the clerk’s office for the use of the public as part of the public records.

History.—s. 1, ch. 5414, 1905; RGS 3856; CGL 5763; s. 151, ch. 83-216.



703.10 - Order to show cause; enjoining owners from removing abstracts beyond jurisdiction of court.

703.10 Order to show cause; enjoining owners from removing abstracts beyond jurisdiction of court.—Upon the presentation of such petition to such judge, she or he shall make an order requiring the owner or custodian of such abstracts, copies, minutes, extracts, maps, or plats to appear before her or him at a day by her or him fixed, not less than 10 nor more than 30 days from the date of such order, and show cause why the petition should not be granted, and the said judge shall at the time make an order enjoining the owners or persons in charge of such abstracts, copies, minutes, extracts, maps, or plats from removing the same beyond the jurisdiction of the court pending the litigation.

History.—s. 2, ch. 5414, 1905; RGS 3857; CGL 5764; s. 785, ch. 97-102.



703.11 - Order granting petition; jury to assess compensation; copies of original abstracts.

703.11 Order granting petition; jury to assess compensation; copies of original abstracts.—Upon the day fixed, or any day to which the hearing may be adjourned, if no person shall appear, or if no sufficient cause be shown why the prayer of the petition should not be granted, then the said judge shall make an order granting the prayer of the petition and issue an order to the sheriff to impanel a jury of 12 persons to try what shall be just compensation for the said abstracts, copies, minutes, extracts, maps, or plats, or copies thereof, sought to be taken for the county. If the defendant so appearing shall, in her or his return to such order, elect that the condemnation sought by the petitioner shall, if any such condemnation be allowed, be of copies of such abstracts, copies, minutes, extracts, maps, or plats and not of the originals thereof, no condemnation shall be allowed of such originals, and the petition, in case it shall have sought a condemnation of such originals, shall thereupon be amended so as to seek only a condemnation of a copy of said abstracts, copies, minutes, extracts, maps, or plats.

History.—s. 3, ch. 5414, 1905; RGS 3858; CGL 5765; s. 786, ch. 97-102.



703.13 - Payment of compensation and delivery of abstracts; petitioner to pay cost.

703.13 Payment of compensation and delivery of abstracts; petitioner to pay cost.—Upon the rendition of the verdict, the said judge shall make an order that, upon the payment into court for the use of the defendant, within 10 days, unless further time be allowed by the court, of the compensation ascertained by the jury, the prayer of the petition is granted, or else the proceedings shall be null and void, and the said judge shall fix a time within which, after such payment into court, the defendant shall place in the office of the clerk of the circuit court for said county, for the use of the public, such abstracts, copies, minutes, extracts, maps, or plats, or copies thereof, sworn to by the custodian of the said abstracts, copies, minutes, extracts, maps, or plats, in accordance with the prayer of said petition, and said judge shall render judgment against the petitioner for the cost.

History.—s. 5, ch. 5414, 1905; RGS 3860; CGL 5767.



703.14 - Penalty for failure to deliver abstracts.

703.14 Penalty for failure to deliver abstracts.—Any person or the officers of any corporation in possession of, or having under their control such abstracts, copies, minutes, extracts, maps, or plats who shall fail or refuse to comply with such order, shall be guilty of a contempt of court and may be imprisoned until such order is obeyed.

History.—s. 6, ch. 5414, 1905; RGS 3861; CGL 5768.



703.15 - Abstracts acquired by condemnation.

703.15 Abstracts acquired by condemnation.—Upon the filing of such abstracts, copies, minutes, maps, or plats, or such copies thereof, in the office of the clerk of the circuit court for such county, they shall have the same force and effect as is now provided in ss. 703.07 and 703.08 for those obtained and filed in such clerk’s office under the provisions of said sections.

History.—s. 8, ch. 5414, 1905; RGS 3862; CGL 5769.



703.17 - Alteration of abstracts condemned by county for use of the public.

703.17 Alteration of abstracts condemned by county for use of the public.—Any person or persons making any erasure, alteration, interlineation, or interpolation in any abstracts, copies, minutes, extracts, maps, or plats, or in any copies thereof filed in the clerk’s office under the provisions of ss. 703.09-703.11 and 703.13-703.15 shall be guilty of the crime of forgery.

History.—s. 9, ch. 5414, 1905; RGS 5207; CGL 7325; s. 678, ch. 71-136.



703.18 - Refusing to make abstract.

703.18 Refusing to make abstract.—Any person or any employee thereof, who may be engaged in such business of making abstracts, writing, entries, or maps in any county in which the records have been destroyed, shall furnish such abstract or copy, or any portion thereof and a certificate and affidavit of the correctness thereof to any person from time to time applying therefor in the order of application, and without unnecessary delay, and for a reasonable consideration to be allowed therefor, which in no case shall exceed the sum of 60 cents for each deed, mortgage, or other instrument for which such abstract is furnished, and $5 for the certificate and affidavit, and only one certificate and affidavit shall be necessary or shall be charged to or for all the entries, instruments, or items of the abstract of any chain of title, and any and all persons so engaged, whose business is hereby declared to stand upon a like footing with that of common carriers, who shall refuse so to do, if tender or payment be made to him or her or them of the amount demanded for such abstract or copy, and not exceeding the amount aforesaid, as soon as such amount is made known and ascertained, or of a sum adequate to cover such amount before it is ascertained, shall be guilty of the crime of extortion, and shall also be liable in any action for any and all damages, loss or injury which any person applying therefor may suffer or incur by reason of such failure to furnish such abstract or copy, as aforesaid, and shall also be subject to be compelled to furnish such abstract by mandamus or other legal proceedings.

History.—s. 7, ch. 4951, 1901; GS 3484; RGS 5358; CGL 7493; s. 679, ch. 71-136; s. 787, ch. 97-102.



703.19 - Filing untrue copies of abstracts ordered filed for use of public.

703.19 Filing untrue copies of abstracts ordered filed for use of public.—Any person making copies of abstracts, copies, minutes, extracts, maps, or plats, where copies are prayed for under the provisions of ss. 703.09-703.11 and 703.13-703.15 and ordered filed in the office of the clerk of the circuit court for the use of the public, who shall not make the same truly and without alteration or interpolation, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 7, ch. 5414, 1905; RGS 5359; CGL 7494; s. 680, ch. 71-136.






Chapter 704 - EASEMENTS

704.01 - Common-law and statutory easements defined and determined.

704.01 Common-law and statutory easements defined and determined.—

(1) IMPLIED GRANT OF WAY OF NECESSITY.—The common-law rule of an implied grant of a way of necessity is hereby recognized, specifically adopted, and clarified. Such an implied grant exists where a person has heretofore granted or hereafter grants lands to which there is no accessible right-of-way except over her or his land, or has heretofore retained or hereafter retains land which is inaccessible except over the land which the person conveys. In such instances a right-of-way is presumed to have been granted or reserved. Such an implied grant or easement in lands or estates exists where there is no other reasonable and practicable way of egress, or ingress and same is reasonably necessary for the beneficial use or enjoyment of the part granted or reserved. An implied grant arises only where a unity of title exists from a common source other than the original grant from the state or United States; provided, however, that where there is a common source of title subsequent to the original grant from the state or United States, the right of the dominant tenement shall not be terminated if title of either the dominant or servient tenement has been or should be transferred for nonpayment of taxes either by foreclosure, reversion, or otherwise.

1(2) STATUTORY WAY OF NECESSITY EXCLUSIVE OF COMMON-LAW RIGHT.—Based on public policy, convenience, and necessity, a statutory way of necessity exclusive of any common-law right exists when any land, including land formed by accretion, reliction, or other naturally occurring processes, or portion thereof, which is being used or is desired to be used for a dwelling or dwellings or for agricultural or for timber raising or cutting or stockraising purposes is shut off or hemmed in by lands, fencing, or other improvements by other persons so that no practicable route of egress or ingress is available therefrom to the nearest practicable public or private road in which the landlocked owner has vested easement rights. The owner or tenant thereof, or anyone in their behalf, lawfully may use and maintain an easement for persons, vehicles, stock, franchised cable television service, and any utility service, including, but not limited to, water, wastewater, reclaimed water, natural gas, electricity, and telephone service, over, under, through, and upon the lands which lie between the said shut-off or hemmed-in lands and such public or private road by means of the nearest practical route, considering the use to which said lands are being put; and the use thereof, as aforesaid, shall not constitute a trespass; nor shall the party thus using the same be liable in damages for the use thereof, provided that such easement shall be used only in an orderly and proper manner.

History.—s. 1, ch. 7326, 1917; RGS 4999; CGL 7088; s. 1, ch. 28070, 1953; s. 220, ch. 77-104; s. 1, ch. 91-117; s. 788, ch. 97-102; ss. 1, 2, ch. 2005-214.

1Note.—Section 2, ch. 2005-214, reenacted subsection (2) as it existed prior to amendment by s. 1, ch. 2005-214, “[e]ffective only if a court determines that subsection (2) . . . , as amended by [s. 1, ch. 2005-214], is unconstitutional and such determination is upheld on appeal,” to read:

(2) STATUTORY WAY OF NECESSITY EXCLUSIVE OF COMMON-LAW RIGHT.—Based on public policy, convenience, and necessity, a statutory way of necessity exclusive of any common-law right exists when any land or portion thereof outside any municipality which is being used or desired to be used for a dwelling or dwellings or for agricultural or for timber raising or cutting or stockraising purposes shall be shut off or hemmed in by lands, fencing, or other improvements of other persons so that no practicable route of egress or ingress shall be available therefrom to the nearest practicable public or private road. The owner or tenant thereof, or anyone in their behalf, lawfully may use and maintain an easement for persons, vehicles, stock, franchised cable television service, and any utility service, including, but not limited to, water, wastewater, reclaimed water, natural gas, electricity, and telephone service, over, under, through, and upon the lands which lie between the said shut-off or hemmed-in lands and such public or private road by means of the nearest practical route, considering the use to which said lands are being put; and the use thereof, as aforesaid, shall not constitute a trespass; nor shall the party thus using the same be liable in damages for the use thereof; provided that such easement shall be used only in an orderly and proper manner.



704.02 - When lands enclosed, person using easement to maintain gates.

704.02 When lands enclosed, person using easement to maintain gates.—When the land on which the statutory easement referred to in s. 704.01(2) shall be in use, or afterwards put to the use of enclosing farm or grove products or livestock, the owner or tenant of the dominant tenement using the easement of the same shall, if no compensation is paid under s. 704.04, when requested by the owner of the servient tenement, erect and maintain either a cattle guard or a gate at each place where said easement intersects a fence. Any such gate is to be kept closed when not opened for passage, and any such cattle guard or gate so erected and maintained shall be in substantial conformity with the character of the fence at such intersection.

History.—s. 2, ch. 7326, 1917; RGS 5000; CGL 7089; s. 2, ch. 28070, 1953.



704.03 - “Practicable” defined.

704.03 “Practicable” defined.—For the purposes of this chapter the word “practicable,” as used in s. 704.01, shall be held and construed to mean “without the use of bridge, ferry, turnpike road, embankment, or substantial fill.”

History.—s. 3, ch. 7326, 1917; RGS 5001; CGL 7090; s. 3, ch. 28070, 1953.



704.04 - Judicial remedy and compensation to servient owner.

1704.04 Judicial remedy and compensation to servient owner.—When the owner or owners of such lands across which a statutory way of necessity under s. 704.01(2) is claimed, exclusive of the common-law right, objects or refuses to permit the use of such way under the conditions set forth herein or until she or he receives compensation therefor, either party or the board of county commissioners of such county may file suit in the circuit court of the county wherein the land is located in order to determine if the claim for said easement exists, and the amount of compensation to which said party is entitled for use of such easement. When said easement is awarded to the owner of the dominant tenement, it shall be in compliance with s. 704.01(2) and shall exist so long as such easement is reasonably necessary. The court, in its discretion, shall determine all questions, including the type, duration, extent, and location of the easement, the amount of compensation, and the attorney’s fees and costs to be awarded to either party for unreasonable refusal to comply with the provisions of s. 704.01(2), provided that if either of said parties so requests in her or his original pleadings, the amount of compensation may be determined by a jury trial. The easement shall date from the time the award is paid.

History.—s. 4, ch. 28070, 1953; s. 2, ch. 91-117; s. 789, ch. 97-102; ss. 3, 4, ch. 2005-214.

1Note.—Section 4, ch. 2005-214, reenacted s. 704.04 as it existed prior to amendment by s. 3, ch. 2005-214, “[e]ffective only if a court determines that [s.] 704.04 . . . , as amended by [s. 3, ch. 2005-214], is unconstitutional and such determination is upheld on appeal,” to read:

704.04 Judicial remedy and compensation to servient owner.—When the owner or owners of such lands across which a statutory way of necessity under s. 704.01(2) is claimed, exclusive of the common-law right, objects or refuses to permit the use of such way under the conditions set forth herein or until she or he receives compensation therefor, either party or the board of county commissioners of such county may file suit in the circuit court of the county wherein the land is located in order to determine if the claim for said easement exists, and the amount of compensation to which said party is entitled for use of such easement. Where said easement is awarded to the owner of the dominant tenement, it shall be in compliance with s. 704.01(2) and shall exist so long as such easement is reasonably necessary for the purposes stated herein. The court, in its discretion, shall determine all questions, including the type, duration, extent, and location of the easement, the amount of compensation, and the attorney’s fees and costs to be awarded to either party for unreasonable refusal to comply with the provisions of s. 704.01(2) provided that if either of said parties so requests in her or his original pleadings, the amount of compensation may be determined by a jury trial. The easement shall date from the time the award is paid.



704.05 - Easements and rights of entry.

704.05 Easements and rights of entry.—

(1) The rights and interests in land which are subject to being extinguished by marketable record title pursuant to the provisions of s. 712.04 shall include rights of entry or of an easement, given or reserved in any conveyance or devise of realty, when given or reserved for the purpose of mining, drilling, exploring, or developing for oil, gas, minerals, or fissionable materials, unless those rights of entry or easement are excepted or not affected by the provisions of s. 712.03 or s. 712.04. However, the provisions of this section shall not apply to interests reserved or otherwise held by the state or by any of its agencies, boards, or departments.

(2) Any person claiming such a right of entry or easement may preserve and protect the same from extinguishment by the operation of this act by filing a notice in the form and in accordance with the procedures set forth in ss. 712.05 and 712.06.

(3) This section is intended, and shall be deemed, to operate both prospectively and retrospectively.

(4) The provisions of this section shall not revive any right or interest that was extinguished by the operation of chapter 712 prior to June 6, 1975.

History.—s. 1, ch. 70-100; s. 1, ch. 73-140; s. 1, ch. 75-94; s. 70, ch. 99-3.



704.06 - Conservation easements; creation; acquisition; enforcement.

704.06 Conservation easements; creation; acquisition; enforcement.—

(1) As used in this section, “conservation easement” means a right or interest in real property which is appropriate to retaining land or water areas predominantly in their natural, scenic, open, agricultural, or wooded condition; retaining such areas as suitable habitat for fish, plants, or wildlife; retaining the structural integrity or physical appearance of sites or properties of historical, architectural, archaeological, or cultural significance; or maintaining existing land uses and which prohibits or limits any or all of the following:

(a) Construction or placing of buildings, roads, signs, billboards or other advertising, utilities, or other structures on or above the ground.

(b) Dumping or placing of soil or other substance or material as landfill or dumping or placing of trash, waste, or unsightly or offensive materials.

(c) Removal or destruction of trees, shrubs, or other vegetation.

(d) Excavation, dredging, or removal of loam, peat, gravel, soil, rock, or other material substance in such manner as to affect the surface.

(e) Surface use except for purposes that permit the land or water area to remain predominantly in its natural condition.

(f) Activities detrimental to drainage, flood control, water conservation, erosion control, soil conservation, or fish and wildlife habitat preservation.

(g) Acts or uses detrimental to such retention of land or water areas.

(h) Acts or uses detrimental to the preservation of the structural integrity or physical appearance of sites or properties of historical, architectural, archaeological, or cultural significance.

(2) Conservation easements are perpetual, undivided interests in property and may be created or stated in the form of a restriction, easement, covenant, or condition in any deed, will, or other instrument executed by or on behalf of the owner of the property, or in any order of taking. Such easements may be acquired in the same manner as other interests in property are acquired, except by condemnation or by other exercise of the power of eminent domain, and shall not be unassignable to other governmental bodies or agencies, charitable organizations, or trusts authorized to acquire such easements, for lack of benefit to a dominant estate.

(3) Conservation easements may be acquired by any governmental body or agency or by a charitable corporation or trust whose purposes include protecting natural, scenic, or open space values of real property, assuring its availability for agricultural, forest, recreational, or open space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving sites or properties of historical, architectural, archaeological, or cultural significance.

(4) Conservation easements shall run with the land and be binding on all subsequent owners of the servient estate. Notwithstanding the provisions of s. 197.552, all provisions of a conservation easement shall survive and are enforceable after the issuance of a tax deed. No conservation easement shall be unenforceable on account of lack of privity of contract or lack of benefit to particular land or on account of the benefit being assignable. Conservation easements may be enforced by injunction or proceeding in equity or at law, and shall entitle the holder to enter the land in a reasonable manner and at reasonable times to assure compliance. A conservation easement may be released by the holder of the easement to the holder of the fee even though the holder of the fee may not be a governmental body or a charitable corporation or trust.

(5) All conservation easements shall be recorded and indexed in the same manner as any other instrument affecting the title to real property.

(6) The provisions of this section shall not be construed to imply that any restriction, easement, covenant, or condition which does not have the benefit of this section shall, on account of any provision hereof, be unenforceable.

(7) Recording of the conservation easement shall be notice to the property appraiser and tax collector of the county of the conveyance of the conservation easement.

(8) Conservation easements may provide for a third-party right of enforcement. As used in this section, third-party right of enforcement means a right provided in a conservation easement to enforce any of its terms granted to a governmental body, or charitable corporation or trust as described in subsection (3), which although eligible to be a holder, is not a holder.

(9) An action affecting a conservation easement may be brought by:

(a) An owner of an interest in the real property burdened by the easement;

(b) A holder of the easement;

(c) A person having a third-party right of enforcement; or

(d) A person authorized by another law.

(10) The ownership or attempted enforcement of rights held by the holder of an easement does not subject the holder to any liability for any damage or injury that may be suffered by any person on the property or as a result of the condition of the property encumbered by a conservation easement.

(11) Nothing in this section or other provisions of law shall be construed to prohibit or limit the owner of land, or the owner of a conservation easement over land, to voluntarily negotiate the sale or utilization of such lands or easement for the construction and operation of linear facilities, including electric transmission and distribution facilities, telecommunications transmission and distribution facilities, pipeline transmission and distribution facilities, public transportation corridors, and related appurtenances, nor shall this section prohibit the use of eminent domain for said purposes as established by law. In any legal proceeding to condemn land for the purpose of construction and operation of a linear facility as described above, the court shall consider the public benefit provided by the conservation easement and linear facilities in determining which lands may be taken and the compensation paid.

(12) An owner of property encumbered by a conservation easement must abide by the requirements of chapter 712 or any other similar law or rule to preserve the conservation easement in perpetuity.

(13) A conservation easement agreement may include provisions which allow agricultural activities, including, but not limited to, silviculture, forestry management, and livestock grazing, if such activity is a current or historic use of the land placed under easement. If such agricultural activities are allowed under the terms of the agreement, such activities must be conducted in accordance with applicable best management practices adopted by the Department of Agriculture and Consumer Services. This subsection does not restrict or diminish the authority granted in a previous conservation easement agreement for forest management and livestock grazing as a compatible use on lands subject to a conservation easement.

History.—s. 1, ch. 76-169; s. 1, ch. 86-44; s. 74, ch. 93-206; s. 17, ch. 97-164; s. 7, ch. 2007-204; s. 3, ch. 2009-157; s. 5, ch. 2016-88.



704.07 - Solar easements; creation; remedies.

704.07 Solar easements; creation; remedies.—

(1) Easements obtained for the purpose of maintaining exposure of a solar energy device shall be created in writing and shall be subject to being recorded and indexed in the same manner as any other instrument affecting the title to real property. Solar easements may be preserved and protected from extinguishment by the filing of a notice in the form and in accordance with the provisions set forth in ss. 712.05 and 712.06.

(2) In addition to fulfilling the requirements of law relating to conveyance of interests in land, the instrument creating the solar easement shall include:

(a) A description of the properties, servient and dominant.

(b) The vertical and horizontal angles, expressed in degrees, at which the solar easement extends over the real property subject to the solar easement.

(c) A description of where the easement falls across the servient property in relation to existing boundaries and various setbacks established by the local zoning authority.

(d) The point on the dominant property from where the angles describing the solar easement are to be measured.

(e) Terms or conditions under which the solar easement is granted or will terminate.

(f) Any provisions for compensation of the owner of the property benefiting from the solar easement in the event of interference with the enjoyment of the solar easement or compensation of the owner of the property subject to the solar easement for maintaining the solar easement.

(3) No structure under construction on October 1, 1978, shall be subject to any solar easement recorded pursuant to this section.

History.—ss. 2, 3, ch. 78-309.



704.08 - Cemeteries; right of ingress and egress for visiting or maintenance.

704.08 Cemeteries; right of ingress and egress for visiting or maintenance.—The relatives and descendants of any person buried in a cemetery shall have an easement for ingress and egress for the purpose of visiting the cemetery at reasonable times and in a reasonable manner. The owner of the land may designate the easement. If the cemetery is abandoned or otherwise not being maintained, such relatives and descendants may request the owner to provide for reasonable maintenance of the cemetery, and, if the owner refuses or fails to maintain the cemetery, the relatives and descendants shall have the right to maintain the cemetery.

History.—s. 36, ch. 80-238.






Chapter 705 - LOST OR ABANDONED PROPERTY

705.101 - Definitions.

705.101 Definitions.—As used in this chapter:

(1) “Local government” means the board of county commissioners of a county or the commission or council of any municipality in the county.

(2) “Lost property” means all tangible personal property which does not have an identifiable owner and which has been mislaid on public property, upon a public conveyance, on premises used at the time for business purposes, or in parks, places of amusement, public recreation areas, or other places open to the public in a substantially operable, functioning condition or which has an apparent intrinsic value to the rightful owner.

(3) “Abandoned property” means all tangible personal property that does not have an identifiable owner and that has been disposed on public property in a wrecked, inoperative, or partially dismantled condition or has no apparent intrinsic value to the rightful owner. The term includes derelict vessels as defined in s. 823.11.

(4) “Law enforcement officer” means any person who is elected, appointed, or employed full time by any sheriff, any municipality, or the state or any political subdivision thereof; who is vested with authority to bear arms and make arrests; and whose primary responsibility is the prevention and detection of crime or the enforcement of the penal, criminal, traffic, or highway laws of the state. This definition includes all certified supervisory and command personnel whose duties include, in whole or in part, the supervision, training, guidance, and management responsibilities of full-time law enforcement officers or auxiliary law enforcement officers but does not include support personnel employed by the employing agency.

(5) “Public property” means lands and improvements owned by the Federal Government, the state, the county, or a municipality and includes sovereignty submerged lands located adjacent to the county or municipality, buildings, grounds, parks, playgrounds, streets, sidewalks, parkways, rights-of-way, and other similar property.

(6) “Unclaimed evidence” means any tangible personal property, including cash, not included within the definition of “contraband article,” as provided in s. 932.701(2), which was seized by a law enforcement agency, was intended for use in a criminal or quasi-criminal proceeding, and is retained by the law enforcement agency or the clerk of the county or circuit court for 60 days after the final disposition of the proceeding and to which no claim of ownership has been made.

History.—s. 1, ch. 87-82; s. 15, ch. 89-268; s. 470, ch. 94-356; s. 70, ch. 99-248; s. 28, ch. 2000-197; s. 35, ch. 2002-46; s. 5, ch. 2004-39; s. 30, ch. 2004-344; s. 9, ch. 2006-309; s. 5, ch. 2014-143.



705.1015 - County or municipal code inspectors or code enforcement officers; duties.

705.1015 County or municipal code inspectors or code enforcement officers; duties.—Employees of a county or municipality whose duty it is to ensure code compliance or enforce codes and ordinances may be designated by the governing body of the county or the municipality to administer the provisions of this chapter which pertain to lost or abandoned property. Designation of such employees shall not provide the employees with the authority to bear arms or make arrests.

History.—s. 16, ch. 89-268.



705.102 - Reporting lost or abandoned property.

705.102 Reporting lost or abandoned property.—

(1) Whenever any person finds any lost or abandoned property, such person shall report the description and location of the property to a law enforcement officer.

(2) The law enforcement officer taking the report shall ascertain whether the person reporting the property wishes to make a claim to it if the rightful owner cannot be identified or located. If the person does wish to make such claim, he or she shall deposit with the law enforcement agency a reasonable sum sufficient to cover the agency’s cost for transportation, storage, and publication of notice. This sum shall be reimbursed to the finder by the rightful owner should he or she identify and reclaim the property.

(3) It is unlawful for any person who finds any lost or abandoned property to appropriate the same to his or her own use or to refuse to deliver the same when required.

(4) Any person who unlawfully appropriates such lost or abandoned property to his or her own use or refuses to deliver such property when required commits theft as defined in s. 812.014, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 87-82; s. 4, ch. 92-79; s. 790, ch. 97-102.



705.103 - Procedure for abandoned or lost property.

705.103 Procedure for abandoned or lost property.—

(1) Whenever a law enforcement officer ascertains that an article of lost or abandoned property is present on public property and is of such nature that it can be easily removed, the officer shall take such article into custody and shall make a reasonable attempt to ascertain the rightful owner or lienholder pursuant to the provisions of this section.

(2) Whenever a law enforcement officer ascertains that an article of lost or abandoned property is present on public property and is of such nature that it cannot be easily removed, the officer shall cause a notice to be placed upon such article in substantially the following form:

NOTICE TO THE OWNER AND ALL PERSONS INTERESTED IN THE ATTACHED PROPERTY. This property, to wit:   (setting forth brief description)   is unlawfully upon public property known as   (setting forth brief description of location)   and must be removed within 5 days; otherwise, it will be removed and disposed of pursuant to chapter 705, Florida Statutes. The owner will be liable for the costs of removal, storage, and publication of notice. Dated this:   (setting forth the date of posting of notice)  , signed:   (setting forth name, title, address, and telephone number of law enforcement officer)  .

Such notice shall be not less than 8 inches by 10 inches and shall be sufficiently weatherproof to withstand normal exposure to the elements. In addition to posting, the law enforcement officer shall make a reasonable effort to ascertain the name and address of the owner. If such is reasonably available to the officer, she or he shall mail a copy of such notice to the owner on or before the date of posting. If the property is a motor vehicle as defined in s. 320.01(1) or a vessel as defined in s. 327.02, the law enforcement agency shall contact the Department of Highway Safety and Motor Vehicles in order to determine the name and address of the owner and any person who has filed a lien on the vehicle or vessel as provided in s. 319.27(2) or (3) or s. 328.15(1). On receipt of this information, the law enforcement agency shall mail a copy of the notice by certified mail, return receipt requested, to the owner and to the lienholder, if any. If, at the end of 5 days after posting the notice and mailing such notice, if required, the owner or any person interested in the lost or abandoned article or articles described has not removed the article or articles from public property or shown reasonable cause for failure to do so, the following shall apply:

(a) For abandoned property, the law enforcement agency may retain any or all of the property for its own use or for use by the state or unit of local government, trade such property to another unit of local government or state agency, donate the property to a charitable organization, sell the property, or notify the appropriate refuse removal service.

(b) For lost property, the officer shall take custody and the agency shall retain custody of the property for 90 days. The agency shall publish notice of the intended disposition of the property, as provided in this section, during the first 45 days of this time period.

1. If the agency elects to retain the property for use by the unit of government, donate the property to a charitable organization, surrender such property to the finder, sell the property, or trade the property to another unit of local government or state agency, notice of such election shall be given by an advertisement published once a week for 2 consecutive weeks in a newspaper of general circulation in the county where the property was found if the value of the property is more than $100. If the value of the property is $100 or less, notice shall be given by posting a description of the property at the law enforcement agency where the property was turned in. The notice must be posted for not less than 2 consecutive weeks in a public place designated by the law enforcement agency. The notice must describe the property in a manner reasonably adequate to permit the rightful owner of the property to claim it.

2. If the agency elects to sell the property, it must do so at public sale by competitive bidding. Notice of the time and place of the sale shall be given by an advertisement of the sale published once a week for 2 consecutive weeks in a newspaper of general circulation in the county where the sale is to be held. The notice shall include a statement that the sale shall be subject to any and all liens. The sale must be held at the nearest suitable place to that where the lost or abandoned property is held or stored. The advertisement must include a description of the goods and the time and place of the sale. The sale may take place no earlier than 10 days after the final publication. If there is no newspaper of general circulation in the county where the sale is to be held, the advertisement shall be posted at the door of the courthouse and at three other public places in the county at least 10 days prior to sale. Notice of the agency’s intended disposition shall describe the property in a manner reasonably adequate to permit the rightful owner of the property to identify it.

(3) If the property is sold at public sale pursuant to subparagraph (2)(b)2., the agency shall deduct from the proceeds the costs of transportation, storage, and publication of notice, and any balance of proceeds shall be deposited into an interest-bearing account not later than 30 days after the date of the sale and held there for 1 year. The agency shall provide a bill of sale clearly stating that the sale is subject to any and all liens. The rightful owner of the property may claim the balance of the proceeds within 1 year from the date of the above stated deposit by making application to the agency. If no rightful owner comes forward with a claim to the property within the designated year, the balance of the proceeds shall be deposited into the State School Fund.

(4) The owner of any abandoned or lost property who, after notice as provided in this section, does not remove such property within the specified period shall be liable to the law enforcement agency for all costs of removal, storage, and destruction of such property, less any salvage value obtained by disposal of the property. Upon final disposition of the property, the law enforcement officer shall notify the owner, if known, of the amount owed. In the case of an abandoned vessel or motor vehicle, any person who neglects or refuses to pay such amount is not entitled to be issued a certificate of registration for such vessel or motor vehicle, or any other vessel or motor vehicle, until such costs have been paid. The law enforcement officer shall supply the Department of Highway Safety and Motor Vehicles with a list of persons whose vessel registration privileges or whose motor vehicle privileges have been revoked under this subsection. Neither the department nor any other person acting as agent thereof shall issue a certificate of registration to a person whose vessel or motor vehicle registration privileges have been revoked, as provided by this subsection, until such costs have been paid.

(5) Whoever opposes, obstructs, or resists any law enforcement officer or any person authorized by the law enforcement officer in the discharge of her or his duties as provided in this section upon conviction is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(6) Any law enforcement officer or any person authorized by the law enforcement officer is immune from prosecution, civil or criminal, for reasonable, good faith trespass upon real property while in the discharge of duties imposed by this section.

(7) The rightful owner shall be liable for the law enforcement agency’s costs for transportation and storage of lost or abandoned property and the agency’s cost for publication of notice of disposition of lost property. If the rightful owner does not pay such costs within 30 days of making claim to the property, title to the property shall vest in the law enforcement agency.

History.—s. 3, ch. 87-82; s. 1, ch. 90-307; s. 12, ch. 94-241; s. 471, ch. 94-356; s. 1, ch. 97-51; s. 791, ch. 97-102; s. 29, ch. 2000-197; s. 10, ch. 2006-309.



705.104 - Title to lost or abandoned property.

705.104 Title to lost or abandoned property.—

(1) Title to lost or abandoned property is hereby vested in the finder upon the expiration of the 90-day custodial time period specified in s. 705.103(2)(b), provided the notice requirements of s. 705.103 have been met, unless the rightful owner or a lienholder claims the property within that time.

(2) Employees of any state, county, or municipal agency shall be deemed agents of such governmental entity, and lost or abandoned property found by them during the course of their official duties shall be turned in to the proper person or department designated to receive such property by the governmental entity. Such property shall be subject to the provisions of this chapter, after which, if unclaimed by the rightful owner, the title to such property shall be vested in the state, county, or municipality and not in the employee.

(3) Employees of public transportation systems shall be deemed agents of such transportation systems, and lost or abandoned property found on public conveyances, in depots, or in garages of a transportation system shall be turned in to the proper person or department designated to receive such property by the transportation systems. Such property shall be subject to the provisions of this section, after which, if unclaimed by the rightful owner, the title to such property shall be vested in the transportation system and not in the employee.

History.—s. 4, ch. 87-82; s. 2, ch. 90-307.



705.105 - Procedure regarding unclaimed evidence.

705.105 Procedure regarding unclaimed evidence.—

(1) Title to unclaimed evidence or unclaimed tangible personal property lawfully seized pursuant to a lawful investigation in the custody of the court or clerk of the court from a criminal proceeding or seized as evidence by and in the custody of a law enforcement agency shall vest permanently in the law enforcement agency 60 days after the conclusion of the proceeding.

(a) If the property is of appreciable value, the agency may elect to:

1. Retain the property for the agency’s own use;

2. Transfer the property to another unit of state or local government;

3. Donate the property to a charitable organization;

4. Sell the property at public sale, pursuant to the provisions of s. 705.103.

(b) If the property is not of appreciable value, the law enforcement agency may elect to destroy it.

(2) Nothing in this section shall be construed to repeal or supersede the provisions of s. 790.08 relating to the disposition of weapons and firearms.

History.—s. 5, ch. 87-82; s. 5, ch. 90-113.



705.106 - Recovery from person wrongfully in possession.

705.106 Recovery from person wrongfully in possession.—Whenever any property described in this chapter, chapter 706, or chapter 707 is ascertained to be wrongfully withheld and the person in possession refuses to give it up to the sheriff on demand, the county attorney of the county in which the property is situated, or the city attorney, if within a municipality, when required to do so by the sheriff, shall enter a suit for said property and prosecute it to a final recovery. All moneys derived from these sources shall be paid by the sheriff into the State Treasury for the benefit of the State School Fund.

History.—ss. 4, 5, ch. 344, 1850; RS 2015; GS 2537; RGS 3892; CGL 5799; s. 4, ch. 63-267.

Note.—Former s. 705.06.



705.17 - Exceptions.

705.17 Exceptions.—The provisions of ss. 705.101-705.106 of this chapter shall not be applied to any personal property lost or abandoned on the campus of any institution in the State University System or on premises owned or controlled by the operator of a public-use airport having regularly scheduled international passenger service.

History.—s. 1, ch. 71-75; s. 6, ch. 87-82; s. 22, ch. 91-110; s. 61, ch. 96-323.



705.18 - Disposal of personal property lost or abandoned on university or Florida College System institution campuses; disposition of proceeds from sale.

705.18 Disposal of personal property lost or abandoned on university or Florida College System institution campuses; disposition of proceeds from sale.—Whenever any lost or abandoned personal property is found on a campus of an institution in the State University System or a campus of a Florida College System institution, the president of the institution or the president’s designee shall take charge of the property and make a record of the date such property was found. If the property is not claimed by the owner within 30 days after it is found, or a longer period of time as may be deemed appropriate by the president, the president or his or her designee shall dispose of or make use of the property in accordance with established policies and procedures that best meet the needs of the university or the Florida College System institution and its students. The rightful owner of the property may reclaim the property at any time prior to the disposition, sale, or use of the property in accordance with this section and the established policies and procedures of the university or the Florida College System institution.

History.—s. 1, ch. 71-75; s. 1, ch. 77-131; s. 62, ch. 96-323; s. 1762, ch. 97-102; s. 44, ch. 2010-225; s. 2, ch. 2011-177



705.182 - Disposal of personal property found on the premises of public-use airports.

705.182 Disposal of personal property found on the premises of public-use airports.—

(1) Whenever any personal property, other than an aircraft or motor vehicle, is found on premises owned or controlled by the operator of a public-use airport, the director of the airport or the director’s designee shall take charge of the property and make a record of the date such property was found.

(2) If, within 30 calendar days after such property is found or for a longer period of time as may be deemed appropriate by the director or the director’s designee under the circumstances, the property is not claimed by the owner, the director or the director’s designee may:

(a) Retain any or all of the property for use by the airport or for use by the state or the unit of local government owning or operating the airport;

(b) Trade such property to another unit of local government or a state agency;

(c) Donate the property to a charitable organization;

(d) Sell the property; or

(e) Dispose of the property through an appropriate refuse removal company or a company that provides salvage services for the type of personal property found or located on the airport premises.

(3) The airport shall notify the owner, if known, of the property found on the airport premises and that the airport intends to dispose of the property as provided in subsection (2).

(4) If the airport elects to sell the property under paragraph (2)(d), the property must be sold at a public auction either on the Internet or at a specified physical location after giving notice of the time and place of sale, at least 10 calendar days prior to the date of sale, in a publication of general circulation within the county where the airport is located and after written notice, via certified mail, return receipt requested, is provided to the owner, if known. Any such notice shall be sufficient if the notice refers to the airport’s intention to sell all then-accumulated found property, and there is no requirement that the notice identify each item to be sold. The rightful owner of such property may reclaim the property at any time prior to sale by presenting acceptable evidence of ownership to the airport director or the director’s designee. All proceeds from the sale of the property shall be retained by the airport for use by the airport in any lawfully authorized manner.

(5) Nothing in this section shall preclude the airport from allowing a domestic or international air carrier or other tenant, on premises owned or controlled by the operator of a public-use airport, to establish its own lost and found procedures for personal property and to dispose of such personal property.

(6) A purchaser or recipient in good faith of personal property sold or obtained under this section shall take the property free of the rights of persons then holding any legal or equitable interest thereto, whether or not recorded.

History.—s. 45, ch. 2010-225.



705.183 - Disposal of derelict or abandoned aircraft on the premises of public-use airports.

705.183 Disposal of derelict or abandoned aircraft on the premises of public-use airports.—

(1)(a) Whenever any derelict or abandoned aircraft is found or located on premises owned or controlled by the operator of a public-use airport, whether or not such premises are under a lease or license to a third party, the director of the airport or the director’s designee shall make a record of the date the aircraft was found or determined to be present on the airport premises.

(b) For purposes of this section, the term:

1. “Abandoned aircraft” means an aircraft that has been disposed of on a public-use airport in a wrecked, inoperative, or partially dismantled condition or an aircraft that has remained in an idle state on premises owned or controlled by the operator of a public-use airport for 45 consecutive calendar days.

2. “Derelict aircraft” means any aircraft that is not in a flyable condition, does not have a current certificate of air worthiness issued by the Federal Aviation Administration, and is not in the process of actively being repaired.

(2) The director or the director’s designee shall contact the Federal Aviation Administration, Aircraft Registration Branch, to determine the name and address of the last registered owner of the aircraft and shall make a diligent personal search of the appropriate records, or contact an aircraft title search company, to determine the name and address of any person having an equitable or legal interest in the aircraft. Within 10 business days after receipt of the information, the director or the director’s designee shall notify the owner and all persons having an equitable or legal interest in the aircraft by certified mail, return receipt requested, of the location of the derelict or abandoned aircraft on the airport premises, that fees and charges for the use of the airport by the aircraft have accrued and the amount thereof, that the aircraft is subject to a lien under subsection (5) for the accrued fees and charges for the use of the airport and for the transportation, storage, and removal of the aircraft, that the lien is subject to enforcement pursuant to law, and that the airport may cause the use, trade, sale, or removal of the aircraft as described in s. 705.182(2)(a), (b), (d), or (e) if, within 30 calendar days after the date of receipt of such notice, the aircraft has not been removed from the airport upon payment in full of all accrued fees and charges for the use of the airport and for the transportation, storage, and removal of the aircraft. Such notice may require removal of the aircraft in less than 30 calendar days if the aircraft poses a danger to the health or safety of users of the airport, as determined by the director or the director’s designee.

(3) If the owner of the aircraft is unknown or cannot be found, the director or the director’s designee shall cause a laminated notice to be placed upon such aircraft in substantially the following form:

NOTICE TO THE OWNER AND ALL PERSONS INTERESTED IN THE ATTACHED PROPERTY. This property, to wit:   (setting forth brief description)   is unlawfully upon public property known as   (setting forth brief description of location)   and has accrued fees and charges for the use of the   (same description of location as above)   and for the transportation, storage, and removal of the property. These accrued fees and charges must be paid in full and the property must be removed within 30 calendar days after the date of this notice; otherwise, the property will be removed and disposed of pursuant to chapter 705, Florida Statutes. The property is subject to a lien for all accrued fees and charges for the use of the public property known as   (same description of location as above)   by such property and for all fees and charges incurred by the public property known as   (same description of location as above)   for the transportation, storage, and removal of the property. This lien is subject to enforcement pursuant to law. The owner will be liable for such fees and charges, as well as the cost for publication of this notice. Dated this:   (setting forth the date of posting of notice)  , signed:   (setting forth name, title, address, and telephone number of law enforcement officer)  .

Such notice shall be not less than 8 inches by 10 inches and shall be sufficiently weatherproof to withstand normal exposure to the weather. If, at the end of 30 calendar days after posting the notice, the owner or any person interested in the described derelict or abandoned aircraft has not removed the aircraft from the airport upon payment in full of all accrued fees and charges for the use of the airport and for the transportation, storage, and removal of the aircraft, or shown reasonable cause for failure to do so, the director or the director’s designee may cause the use, trade, sale, or removal of the aircraft as described in s. 705.182(2)(a), (b), (d), or (e).

(4) Such aircraft shall be removed within the time period specified in the notice provided under subsection (2) or subsection (3). If, at the end of such period of time, the owner or any person interested in the described derelict or abandoned aircraft has not removed the aircraft from the airport upon payment in full of all accrued fees and charges for the use of the airport and for the transportation, storage, and removal of the aircraft, or shown reasonable cause for the failure to do so, the director or the director’s designee may cause the use, trade, sale, or removal of the aircraft as described in s. 705.182(2)(a), (b), (d), or (e).

(a) If the airport elects to sell the aircraft in accordance with s. 705.182(2)(d), the aircraft must be sold at public auction after giving notice of the time and place of sale, at least 10 calendar days prior to the date of sale, in a publication of general circulation within the county where the airport is located and after providing written notice of the intended sale to all parties known to have an interest in the aircraft.

(b) If the airport elects to dispose of the aircraft in accordance with s. 705.182(2)(e), the airport shall be entitled to negotiate with the company for a price to be received from such company in payment for the aircraft, or, if circumstances so warrant, a price to be paid to such company by the airport for the costs of disposing of the aircraft. All information pertaining to the establishment of such price and the justification for the amount of such price shall be prepared and maintained by the airport, and such negotiated price shall be deemed to be a commercially reasonable price.

(c) If the sale price or the negotiated price is less than the airport’s then current charges and costs against the aircraft, or if the airport is required to pay the salvage company for its services, the owner of the aircraft shall remain liable to the airport for the airport’s costs that are not offset by the sale price or negotiated price, in addition to the owner’s liability for payment to the airport of the price the airport was required to pay any salvage company. All costs incurred by the airport in the removal, storage, and sale of any aircraft shall be recoverable against the owner of the aircraft.

(5) The airport shall have a lien on a derelict or abandoned aircraft for all fees and charges for the use of the airport by such aircraft and for all fees and charges incurred by the airport for the transportation, storage, and removal of the aircraft. As a prerequisite to perfecting a lien under this section, the airport director or the director’s designee must serve a notice in accordance with subsection (2) on the last registered owner and all persons having an equitable or legal interest in the aircraft. Serving the notice does not dispense with recording the claim of lien.

(6)(a) For the purpose of perfecting its lien under this section, the airport shall record a claim of lien which shall state:

1. The name and address of the airport.

2. The name of the last registered owner of the aircraft and all persons having a legal or equitable interest in the aircraft.

3. The fees and charges incurred by the aircraft for the use of the airport and the fees and charges for the transportation, storage, and removal of the aircraft.

4. A description of the aircraft sufficient for identification.

(b) The claim of lien shall be signed and sworn to or affirmed by the airport director or the director’s designee.

(c) The claim of lien shall be sufficient if it is in substantially the following form:

CLAIM OF LIEN

State of

County of

Before me, the undersigned notary public, personally appeared   , who was duly sworn and says that he/she is the   of   , whose address is  ; and that the following described aircraft:

(Description of aircraft)

owned by   , whose address is   , has accrued $   in fees and charges for the use by the aircraft of    and for the transportation, storage, and removal of the aircraft from   ; that the lienor served its notice to the last registered owner and all persons having a legal or equitable interest in the aircraft on  ,   (year)  , by  .

(Signature)

Sworn to (or affirmed) and subscribed before me this   day of  ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public)     (Print, Type, or Stamp Commissioned name of Notary Public)

Personally Known OR Produced as identification.

However, the negligent inclusion or omission of any information in this claim of lien which does not prejudice the last registered owner does not constitute a default that operates to defeat an otherwise valid lien.

(d) The claim of lien shall be served on the last registered owner of the aircraft and all persons having an equitable or legal interest in the aircraft. The claim of lien shall be so served before recordation.

(e) The claim of lien shall be recorded with the clerk of court in the county where the airport is located. The recording of the claim of lien shall be constructive notice to all persons of the contents and effect of such claim. The lien shall attach at the time of recordation and shall take priority as of that time.

(7) A purchaser or recipient in good faith of an aircraft sold or obtained under this section takes the property free of the rights of persons then holding any legal or equitable interest to the aircraft, whether or not recorded. The purchaser or recipient is required to notify the appropriate Federal Aviation Administration office of such change in the registered owner of the aircraft.

(8) If the aircraft is sold at public sale, the airport shall deduct from the proceeds of sale the costs of transportation, storage, publication of notice, and all other costs reasonably incurred by the airport, and any balance of the proceeds shall be deposited into an interest-bearing account not later than 30 calendar days after the airport’s receipt of the proceeds and held there for 1 year. The rightful owner of the aircraft may claim the balance of the proceeds within 1 year after the date of the deposit by making application to the airport and presenting acceptable written evidence of ownership to the airport’s director or the director’s designee. If no rightful owner claims the proceeds within the 1-year period, the balance of the proceeds shall be retained by the airport to be used in any manner authorized by law.

(9) Any person acquiring a legal interest in an aircraft that is sold by an airport under this section or s. 705.182 shall be the lawful owner of such aircraft and all other legal or equitable interests in such aircraft shall be divested and of no further force and effect, provided that the holder of any such legal or equitable interests was notified of the intended disposal of the aircraft to the extent required in this section. The airport may issue documents of disposition to the purchaser or recipient of an aircraft disposed of under this section.

History.—s. 46, ch. 2010-225.



705.184 - Derelict or abandoned motor vehicles on the premises of public-use airports.

705.184 Derelict or abandoned motor vehicles on the premises of public-use airports.—

(1)(a) Whenever any derelict or abandoned motor vehicle is found on premises owned or controlled by the operator of a public-use airport, including airport premises leased to a third party, the director of the airport or the director’s designee may take charge of the motor vehicle and make a record of the date such motor vehicle was found.

(b) For purposes of this section, the term:

1. “Abandoned motor vehicle” means a motor vehicle that has been disposed of on a public-use airport in a wrecked, inoperative, or partially dismantled condition or a motor vehicle that has remained in an idle state on the premises of a public-use airport for 45 consecutive calendar days.

2. “Derelict motor vehicle” means any motor vehicle that is not in a drivable condition.

(c) After the information relating to the abandoned or derelict motor vehicle is recorded in the airport’s records, the director or the director’s designee may cause the motor vehicle to be removed from airport premises by the airport’s wrecker or by a licensed independent wrecker company to be stored at a suitable location on or off the airport premises. If the motor vehicle is to be removed from airport premises by the airport’s wrecker, the airport must follow the procedures in subsections (2)-(8). The procedures in subsections (2)-(8) do not apply if the motor vehicle is removed from the airport premises by a licensed independent wrecker company, and the licensed wrecking company shall comply with s. 713.78.

(2) The airport director or the director’s designee shall contact the Department of Highway Safety and Motor Vehicles to notify that department that the airport has possession of the abandoned or derelict motor vehicle and to determine the name and address of the owner of the motor vehicle, the insurance company insuring the motor vehicle, notwithstanding the provisions of s. 627.736, and any person who has filed a lien on the motor vehicle. Within 7 business days after receipt of the information, the director or the director’s designee shall send notice by certified mail, return receipt requested, to the owner of the motor vehicle, the insurance company insuring the motor vehicle, notwithstanding the provisions of s. 627.736, and all persons of record claiming a lien against the motor vehicle. The notice shall state the fact of possession of the motor vehicle, that charges for reasonable towing, storage, and parking fees, if any, have accrued and the amount thereof, that a lien as provided in subsection (6) will be claimed, that the lien is subject to enforcement pursuant to law, that the owner or lienholder, if any, has the right to a hearing as set forth in subsection (4), and that any motor vehicle which, at the end of 30 calendar days after receipt of the notice, has not been removed from the airport upon payment in full of all accrued charges for reasonable towing, storage, and parking fees, if any, may be disposed of as provided in s. 705.182(2)(a), (b), (d), or (e), including, but not limited to, the motor vehicle being sold free of all prior liens after 35 calendar days after the time the motor vehicle is stored if any prior liens on the motor vehicle are more than 5 years of age or after 50 calendar days after the time the motor vehicle is stored if any prior liens on the motor vehicle are 5 years of age or less.

(3) If attempts to notify the owner or lienholder pursuant to subsection (2) are not successful, the requirement of notice by mail shall be considered met and the director or the director’s designee, in accordance with subsection (5), may cause the motor vehicle to be disposed of as provided in s. 705.182(2)(a), (b), (d), or (e), including, but not limited to, the motor vehicle being sold free of all prior liens after 35 calendar days after the time the motor vehicle is stored if any prior liens on the motor vehicle are more than 5 years of age or after 50 calendar days after the time the motor vehicle is stored if any prior liens on the motor vehicle are 5 years of age or less.

(4)(a) The owner of, or any person with a lien on, a motor vehicle removed pursuant to subsection (1), may, within 10 calendar days after the time he or she has knowledge of the location of the motor vehicle, file a complaint in the county court of the county in which the motor vehicle is stored to determine if his or her property was wrongfully taken or withheld.

(b) Upon filing a complaint, an owner or lienholder may have his or her motor vehicle released upon posting with the court a cash or surety bond or other adequate security equal to the amount of the fees for towing, storage, and accrued parking, if any, to ensure the payment of such fees in the event he or she does not prevail. Upon the posting of the bond or other adequate security and the payment of any applicable fee, the clerk of the court shall issue a certificate notifying the airport of the posting of the bond or other adequate security and directing the airport to release the motor vehicle. At the time of such release, after reasonable inspection, the owner or lienholder shall give a receipt to the airport reciting any claims he or she has for loss or damage to the motor vehicle or the contents of the motor vehicle.

(5) If, after 30 calendar days after receipt of the notice, the owner or any person claiming a lien has not removed the motor vehicle from its storage location upon payment in full of all accrued charges for reasonable towing, storage, and parking fees, if any, or shown reasonable cause for the failure to do so, the airport director or the director’s designee may dispose of the motor vehicle as provided in s. 705.182(2)(a), (b), (d), or (e). If the airport elects to sell the motor vehicle pursuant to s. 705.182(2)(d), the motor vehicle may be sold free of all prior liens after 35 calendar days after the time the motor vehicle is stored if any prior liens on the motor vehicle are more than 5 years of age or after 50 calendar days after the time the motor vehicle is stored if any prior liens on the motor vehicle are 5 years of age or less. The sale shall be a public auction either on the Internet or at a specified physical location. If the date of the sale was not included in the notice required in subsection (2), notice of the sale, sent by certified mail, return receipt requested, shall be given to the owner of the motor vehicle and to all persons claiming a lien on the motor vehicle. Such notice shall be mailed not less than 10 calendar days before the date of the sale. In addition to the notice by mail, public notice of the time and place of the sale at auction shall be made by publishing a notice of the sale at auction one time, at least 10 calendar days prior to the date of sale, in a newspaper of general circulation in the county in which the sale is to be held. All costs incurred by the airport for the towing, storage, and sale of the motor vehicle, as well as all accrued parking fees, if any, shall be recovered by the airport from the proceeds of the sale, and any proceeds of the sale in excess of such costs shall be retained by the airport for use by the airport in any manner authorized by law.

(6) The airport pursuant to this section or, if used, a licensed independent wrecker company pursuant to s. 713.78 shall have a lien on an abandoned or derelict motor vehicle for all reasonable towing, storage, and accrued parking fees, if any, except that no storage fee shall be charged if the motor vehicle is stored less than 6 hours. As a prerequisite to perfecting a lien under this section, the airport director or the director’s designee must serve a notice in accordance with subsection (2) on the owner of the motor vehicle, the insurance company insuring the motor vehicle, notwithstanding the provisions of s. 627.736, and all persons of record claiming a lien against the motor vehicle. If attempts to notify the owner, the insurance company insuring the motor vehicle, notwithstanding the provisions of s. 627.736, or lienholders are not successful, the requirement of notice by mail shall be considered met. Serving of the notice does not dispense with recording the claim of lien.

(7)(a) For the purpose of perfecting its lien under this section, the airport shall record a claim of lien which shall state:

1. The name and address of the airport.

2. The name of the owner of the motor vehicle, the insurance company insuring the motor vehicle, notwithstanding the provisions of s. 627.736, and all persons of record claiming a lien against the motor vehicle.

3. The costs incurred from reasonable towing, storage, and parking fees, if any.

4. A description of the motor vehicle sufficient for identification.

(b) The claim of lien shall be signed and sworn to or affirmed by the airport director or the director’s designee.

(c) The claim of lien shall be sufficient if it is in substantially the following form:

CLAIM OF LIEN

State of

County of

Before me, the undersigned notary public, personally appeared   , who was duly sworn and says that he/she is the    of    , whose address is  ; and that the following described motor vehicle:

(Description of motor vehicle)

owned by   , whose address is   , has accrued $   in fees for a reasonable tow, for storage, and for parking, if applicable; that the lienor served its notice to the owner, the insurance company insuring the motor vehicle notwithstanding the provisions of s. 627.736, Florida Statutes, and all persons of record claiming a lien against the motor vehicle on  ,   (year)  , by  .

(Signature)

Sworn to (or affirmed) and subscribed before me this   day of  ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public)     (Print, Type, or Stamp Commissioned name of Notary Public)

Personally Known OR Produced as identification.

However, the negligent inclusion or omission of any information in this claim of lien which does not prejudice the owner does not constitute a default that operates to defeat an otherwise valid lien.

(d) The claim of lien shall be served on the owner of the motor vehicle, the insurance company insuring the motor vehicle, notwithstanding the provisions of s. 627.736, and all persons of record claiming a lien against the motor vehicle. If attempts to notify the owner, the insurance company insuring the motor vehicle notwithstanding the provisions of s. 627.736, or lienholders are not successful, the requirement of notice by mail shall be considered met. The claim of lien shall be so served before recordation.

(e) The claim of lien shall be recorded with the clerk of court in the county where the airport is located. The recording of the claim of lien shall be constructive notice to all persons of the contents and effect of such claim. The lien shall attach at the time of recordation and shall take priority as of that time.

(8) A purchaser or recipient in good faith of a motor vehicle sold or obtained under this section takes the property free of the rights of persons then holding any legal or equitable interest thereto, whether or not recorded.

History.—s. 47, ch. 2010-225.



705.19 - Abandonment of animals by owner; procedure for handling.

705.19 Abandonment of animals by owner; procedure for handling.—

(1) Any animal placed in the custody of a licensed veterinarian or bona fide boarding kennel for treatment, boarding, or other care, which shall be abandoned by its owner or the owner’s agent for a period of more than 10 days after written notice is given to the owner or the owner’s agent at her or his last known address may be turned over to the custody of the nearest humane society or dog pound in the area for disposal as such custodian may deem proper.

(2) The giving of notice to the owner, or the agent of the owner, of such animal by the licensed veterinarian or kennel operator as provided in subsection (1) shall relieve the veterinarian or kennel operator and any custodian to whom such animal may be given of any further liability for disposal. Such procedure by a licensed veterinarian shall not constitute grounds for disciplinary procedure under chapter 474.

(3) For the purpose of this section, the term “abandonment” means to forsake entirely or to neglect or refuse to provide or perform the legal obligations for care and support of an animal by its owner or the owner’s agent. Such abandonment shall constitute the relinquishment of all rights and claim by the owner to such animal.

History.—ss. 1, 2, ch. 79-228; ss. 1, 2, ch. 81-157; s. 3, ch. 81-318; s. 792, ch. 97-102.






Chapter 707 - ESTRAYS

707.18 - Owners of strayed animals may enter pasture of another to seek for same.

707.18 Owners of strayed animals may enter pasture of another to seek for same.—It shall be lawful for the owner or owners of any cattle or other domestic animals or the agent or agents of said owners to enter the pasture of another for the sole purpose of seeking and recovering any cattle or other domestic animals that may have strayed or broken into, or which may have been driven into, such enclosure, inadvertently or otherwise and to drive from such enclosure any cattle or other domestic animals belonging to such owners or under the control of such agent or agents so entering.

History.—s. 1, ch. 5417, 1905; RGS 3928; CGL 5835.



707.19 - Owner of strayed animals to notify owner of pasture of intention to enter.

707.19 Owner of strayed animals to notify owner of pasture of intention to enter.—The owners of any cattle or other domestic animals or their agent or agents, desiring to enter any pasture of another for the purpose as set forth in s. 707.18, shall notify the owner or owners or their agent or agents of the time and place they desire to enter such pasture for the purposes set forth in said section. Such notice may be given verbally or in writing.

History.—s. 2, ch. 5417, 1905; RGS 3929; CGL 5836.



707.20 - Duty of owner of pasture to facilitate entry.

707.20 Duty of owner of pasture to facilitate entry.—The owner or owners, their agent or agents shall facilitate the entering into any pasture owned by them or controlled by their agent or agents when request is made by any party or parties entitled to the benefits of s. 707.18, the request to be made according to s. 707.19.

History.—s. 3, ch. 5417, 1905; RGS 3930; CGL 5837.



707.21 - Refusing entrance to pasture to seek strayed domestic animals.

707.21 Refusing entrance to pasture to seek strayed domestic animals.—Any person or owner of any pasture, who refuses to allow entrance or who hinders any owner or owners of cattle or other domestic animals, or their agent or agents, who have complied with s. 707.19, either by their own acts or the acts of their agent or agents, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Provided, that this section shall not apply to any county having no-fence districts.

History.—ss. 1, 4, ch. 5417, 1905; RGS 5238; CGL 7357; s. 686, ch. 71-136.






Chapter 708 - MARRIED WOMEN'S PROPERTY

708.05 - Husband not liable for antenuptial debts of wife.

708.05 Husband not liable for antenuptial debts of wife.—The husband shall not be liable to pay the debts of the wife contracted before marriage, but the property of the wife shall be subject to such debts.

History.—s. 5, March 6, 1845; RS 2073; GS 2591; RGS 3950; CGL 5869.



708.08 - Married women’s rights; separate property.

708.08 Married women’s rights; separate property.—

(1) Every married woman is empowered to take charge of and manage and control her separate property, to contract and to be contracted with, to sue and be sued, to sell, convey, transfer, mortgage, use, and pledge her real and personal property and to make, execute, and deliver instruments of every character without the joinder or consent of her husband in all respects as fully as if she were unmarried. Every married woman has and may exercise all rights and powers with respect to her separate property, income, and earnings and may enter into, obligate herself to perform, and enforce contracts or undertakings to the same extent and in like manner as if she were unmarried and without the joinder or consent of her husband. All conveyances, contracts, transfers, or mortgages of real property or any interest in it executed by a married woman without the joinder of her husband before or after the effective date of the 1968 Constitution of Florida are as valid and effective as though the husband had joined.

(2) Any married woman who conveyed or mortgaged her separate real property without the joinder of her husband before the effective date of the 1968 State Constitution, and any person claiming by, through, or under her, shall have 2 years after June 2, 1983, to file a notice of lis pendens and to bring an action based on the nonjoinder of the husband contesting the validity of any such conveyance or mortgage; and, if the action is not brought and a notice of lis pendens is not filed within the time allowed, she, and any person claiming by, through, or under her, shall be forever barred from bringing an action to contest the validity of the conveyance or mortgage. This subsection shall not be construed to revive any action that has been barred.

History.—s. 1, ch. 21932, 1943; s. 2, ch. 70-4; s. 1, ch. 83-67.



708.09 - Married women’s rights; agreements with husband, power of attorney, etc.

708.09 Married women’s rights; agreements with husband, power of attorney, etc.—Every married woman may enter into agreements and contracts with her husband, may become the partner of her husband or others, may give a power of attorney to her husband, and may execute powers conferred upon her by her husband, including the power to execute and acknowledge all instruments, including relinquishments of dower, conveying, transferring, or encumbering property, or any interest in it, owned by her, or by herself and her husband as tenants by the entirety, or by her husband. All powers of attorney heretofore executed by a wife to her husband and vice versa, and the execution of all documents executed thereunder, are hereby validated and confirmed.

History.—s. 1, ch. 21696, 1943; s. 2, ch. 21932, 1943; s. 3, ch. 70-4.



708.10 - Married women’s rights; construction of law.

708.10 Married women’s rights; construction of law.—This law shall not be construed as:

(1) Relieving a husband from any duty of supporting and maintaining his wife and children;

(2) Abolishing estates by the entireties or any of the incidents thereof;

(3) Abolishing dower or any of the incidents thereof;

(4) Changing the rights of either husband or wife to participate in the distribution of the estate of the other upon his death, as may now or hereafter be provided by law;

(5) Dispensing with the joinder of husband and wife in conveying or mortgaging homestead property.

History.—s. 3, ch. 21932, 1943.






Chapter 709 - POWERS OF ATTORNEY AND SIMILAR INSTRUMENTS

Part I - POWERS OF APPOINTMENT (ss. 709.02-709.07)

709.02 - Power of appointment; method of release.

709.02 Power of appointment; method of release.—Powers of appointment over any property, real, personal, intangible or mixed, may be released, in whole or in part, by a written instrument signed by the donee or donees of such powers. Such written releases shall be signed in the presence of two witnesses but need not be sealed, acknowledged or recorded in order to be valid, nor shall it be necessary to the validity of such releases for spouses of married donees to join such donees in the execution of releases, in whole or part, of powers of appointment.

History.—s. 1, ch. 23007, 1945; s. 795, ch. 97-102.



709.03 - Power of appointment; property held in trust.

709.03 Power of appointment; property held in trust.—If property subject to a power of appointment is held in trust by a person, firm or corporation other than the donee or donees of the power, a written release, in whole or in part, of a power to appoint the same shall be delivered to such trustee or trustees before the written release becomes legally effective. In no other instance shall a delivery of a release, in whole or in part, of a power of appointment be necessary to the validity of such release.

History.—s. 2, ch. 23007, 1945.



709.04 - Power of appointment; effect of release.

709.04 Power of appointment; effect of release.—Any power of appointment wholly released by a written instrument signed by the donee or donees of such power shall be, in legal effect, completely revoked, and shall not, after such release, be subject to being exercised in any manner whatsoever. Any power of appointment partially released by a written instrument signed by the donee or donees of such power shall be, in legal effect, as to such released part, completely revoked, and shall not after such release be subject to being exercised in any manner whatsoever as to such released part.

History.—s. 3, ch. 23007, 1945.



709.05 - Powers of appointment; validation of prior releases.

709.05 Powers of appointment; validation of prior releases.—All releases, in whole or in part, of powers of appointment heretofore executed in a manner that conforms with the provisions of this law be and they are hereby validated and shall be given the same force and effect as if executed subsequently to the effective date of this law.

History.—s. 4, ch. 23007, 1945.



709.06 - Powers of appointment included in law.

709.06 Powers of appointment included in law.—Powers of appointment referred to in this law shall include not only those recognized as such by general law but also those designated as such under the tax law of the United States.

History.—s. 5, ch. 23007, 1945.



709.07 - Power of appointment; effect of release on title to property.

709.07 Power of appointment; effect of release on title to property.—No such release, in whole or in part, of a power of appointment shall affect the title to property of any bona fide purchaser for value who does not have notice or knowledge of such release.

History.—s. 7, ch. 23007, 1945.






Part II - POWERS OF ATTORNEY (ss. 709.2101-709.2402)

709.2101 - Short title.

709.2101 Short title.—This part may be cited as the “Florida Power of Attorney Act.”

History.—s. 3, ch. 2011-210.



709.2102 - Definitions.

709.2102 Definitions.—As used in this part, the term:

(1) “Agent” means a person granted authority to act for a principal under a power of attorney, whether denominated an agent, attorney in fact, or otherwise. The term includes an original agent, co-agent, and successor agent.

(2) “Another state” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(3) “Broker-dealer” means a broker-dealer registered with the United States Securities and Exchange Commission or the Commodity Futures Trading Commission if the broker-dealer is acting in that capacity.

(4) “Durable” means, with respect to a power of attorney, not terminated by the principal’s incapacity.

(5) “Electronic” means technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(6) ”Financial institution” has the same meaning as in s. 655.005.

(7) “Incapacity” means the inability of an individual to take those actions necessary to obtain, administer, and dispose of real and personal property, intangible property, business property, benefits, and income.

(8) “Knowledge” means a person has actual knowledge of the fact, has received a notice or notification of the fact, or has reason to know the fact from all other facts and circumstances known to the person at the time in question. An organization that conducts activities through employees has notice or knowledge of a fact involving a power of attorney only from the time information was received by an employee having responsibility to act on matters involving the power of attorney, or would have had if brought to the employee’s attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if the organization maintains reasonable routines for communicating significant information to the employee having responsibility to act on matters involving the power of attorney and there is reasonable compliance with the routines. Reasonable diligence does not require an employee to communicate information unless the communication is part of the individual’s regular duties or the individual knows that a matter involving the power of attorney would be materially affected by the information.

(9) “Power of attorney” means a writing that grants authority to an agent to act in the place of the principal, whether or not the term is used in that writing.

(10) “Presently exercisable general power of appointment” means, with respect to property or a property interest subject to a power of appointment, power exercisable at the time in question to vest absolute ownership in the principal individually, the principal’s estate, the principal’s creditors, or the creditors of the principal’s estate. The term includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard, or the passage of a specified period only after the occurrence of the specified event, the satisfaction of the ascertainable standard, or the passage of the specified period. The term does not include a power exercisable in a fiduciary capacity or only by will.

(11) “Principal” means an individual who grants authority to an agent in a power of attorney.

(12) “Property” means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest or right therein.

(13) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) “Sign” means having present intent to authenticate or adopt a record to:

(a) Execute by signature or mark; or

(b) Attach to, or logically associate with the record an electronic sound, symbol, or process.

(15) “Third person” means any person other than the principal, or the agent in the agent’s capacity as agent.

History.—s. 4, ch. 2011-210; s. 1, ch. 2013-90.



709.2103 - Applicability.

709.2103 Applicability.—This part applies to all powers of attorney except:

(1) A proxy or other delegation to exercise voting rights or management rights with respect to an entity;

(2) A power created on a form prescribed by a government or governmental subdivision, agency, or instrumentality for a governmental purpose;

(3) A power to the extent it is coupled with an interest in the subject of the power, including a power given to or for the benefit of a creditor in connection with a credit transaction;

(4) A power created by a person other than an individual;

(5) A power given to a transfer agent to facilitate a specific transfer or disposition of one or more identified stocks, bonds, or other financial instruments;

(6) A power authorizing a financial institution or broker-dealer, or an employee of the financial institution or broker-dealer, to act as agent for the account owner in executing trades or transfers of cash, securities, commodities, or other financial assets in the regular course of business; and

(7) A delegation of powers by a trustee in accordance with s. 736.0807.

History.—s. 5, ch. 2011-210; s. 2, ch. 2013-90.



709.2104 - Durable power of attorney.

709.2104 Durable power of attorney.—Except as otherwise provided under this part, a power of attorney is durable if it contains the words: “This durable power of attorney is not terminated by subsequent incapacity of the principal except as provided in chapter 709, Florida Statutes,” or similar words that show the principal’s intent that the authority conferred is exercisable notwithstanding the principal’s subsequent incapacity.

History.—s. 6, ch. 2011-210.



709.2105 - Qualifications of agent; execution of power of attorney.

709.2105 Qualifications of agent; execution of power of attorney.—

(1) The agent must be a natural person who is 18 years of age or older or a financial institution that has trust powers, has a place of business in this state, and is authorized to conduct trust business in this state.

(2) A power of attorney must be signed by the principal and by two subscribing witnesses and be acknowledged by the principal before a notary public or as otherwise provided in s. 695.03.

(3) If the principal is physically unable to sign the power of attorney, the notary public before whom the principal’s oath or acknowledgment is made may sign the principal’s name on the power of attorney pursuant to s. 117.05(14).

History.—s. 7, ch. 2011-210; s. 3, ch. 2013-90.



709.2106 - Validity of power of attorney.

709.2106 Validity of power of attorney.—

(1) A power of attorney executed on or after October 1, 2011, is valid if its execution complies with s. 709.2105.

(2) A power of attorney executed before October 1, 2011, is valid if its execution complied with the law of this state at the time of execution.

(3) A power of attorney executed in another state which does not comply with the execution requirements of this part is valid in this state if, when the power of attorney was executed, the power of attorney and its execution complied with the law of the state of execution. A third person who is requested to accept a power of attorney that is valid in this state solely because of this subsection may in good faith request, and rely upon, without further investigation, an opinion of counsel as to any matter of law concerning the power of attorney, including the due execution and validity of the power of attorney. An opinion of counsel requested under this subsection must be provided at the principal’s expense. A third person may reject a power of attorney that is valid in this state solely because of this subsection if the agent does not provide the requested opinion of counsel, and in such case, a third person has no liability for rejecting the power of attorney. This subsection does not affect any other rights of a third person who is requested to accept the power of attorney under this part, or any other provisions of applicable law.

(4) A military power of attorney is valid if it is executed in accordance with 10 U.S.C. s. 1044b, as amended. A deployment-contingent power of attorney may be signed in advance, is effective upon the deployment of the principal, and shall be afforded full force and effect by the courts of this state.

(5) Except as otherwise provided in the power of attorney, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original. Notwithstanding this subsection, an original power of attorney that is relied upon to affect the title to real property may be required for recording in the official records.

(6) An original of a properly executed power of attorney may be presented to the clerk of the circuit court for recording in the official records as provided under s. 28.222 upon payment of the service charge as provided under s. 28.24.

History.—s. 8, ch. 2011-210; s. 4, ch. 2013-90.



709.2107 - Meaning and effectiveness of power of attorney.

709.2107 Meaning and effectiveness of power of attorney.—The meaning and effectiveness of a power of attorney is governed by this part if the power of attorney:

(1) Is used in this state; or

(2) States that it is to be governed by the laws of this state.

History.—s. 9, ch. 2011-210.



709.2108 - When power of attorney is effective.

709.2108 When power of attorney is effective.—

(1) Except as provided in this section, a power of attorney is exercisable when executed.

(2) If a power of attorney executed before October 1, 2011, is conditioned on the principal’s lack of capacity and the power of attorney has not become exercisable before that date, the power of attorney is exercisable upon the delivery of the affidavit of a physician who has primary responsibility for the treatment and care of the principal and who is licensed to practice medicine or osteopathic medicine pursuant to chapter 458 or chapter 459 as of the date of the affidavit. The affidavit executed by the physician must state that the physician is licensed to practice medicine or osteopathic medicine pursuant to chapter 458 or chapter 459, that the physician is the primary physician who has responsibility for the treatment and care of the principal, and that the physician believes that the principal lacks the capacity to manage property.

(3) Except as provided in subsection (2) and s. 709.2106(4), a power of attorney is ineffective if the power of attorney provides that it is to become effective at a future date or upon the occurrence of a future event or contingency.

History.—s. 10, ch. 2011-210.



709.2109 - Termination or suspension of power of attorney or agent’s authority.

709.2109 Termination or suspension of power of attorney or agent’s authority.—

(1) A power of attorney terminates when:

(a) The principal dies;

(b) The principal becomes incapacitated, if the power of attorney is not durable;

(c) The principal is adjudicated totally or partially incapacitated by a court, unless the court determines that certain authority granted by the power of attorney is to be exercisable by the agent;

(d) The principal revokes the power of attorney;

(e) The power of attorney provides that it terminates;

(f) The purpose of the power of attorney is accomplished; or

(g) The agent’s authority terminates and the power of attorney does not provide for another agent to act under the power of attorney.

(2) An agent’s authority is exercisable until the authority terminates. An agent’s authority terminates when:

(a) The agent dies, becomes incapacitated, resigns, or is removed by a court;

(b) An action is filed for the dissolution or annulment of the agent’s marriage to the principal or for their legal separation, unless the power of attorney otherwise provides; or

(c) The power of attorney terminates.

(3) If any person initiates judicial proceedings to determine the principal’s incapacity or for the appointment of a guardian advocate, the authority granted under the power of attorney is suspended until the petition is dismissed or withdrawn or the court enters an order authorizing the agent to exercise one or more powers granted under the power of attorney. However, if the agent named in the power of attorney is the principal’s parent, spouse, child, or grandchild, the authority under the power of attorney is not suspended unless a verified motion in accordance with s. 744.3203 is also filed.

(a) If an emergency arises after initiation of proceedings to determine incapacity and before adjudication regarding the principal’s capacity, the agent may petition the court in which the proceeding is pending for authorization to exercise a power granted under the power of attorney. The petition must set forth the nature of the emergency, the property or matter involved, and the power to be exercised by the agent.

(b) Notwithstanding the provisions of this section, unless otherwise ordered by the court, a proceeding to determine incapacity does not affect the authority of the agent to make health care decisions for the principal, including, but not limited to, those provided in chapter 765. If the principal has executed a health care advance directive designating a health care surrogate, the terms of the directive control if the directive and the power of attorney are in conflict unless the power of attorney is later executed and expressly states otherwise.

(4) Termination or suspension of an agent’s authority or of a power of attorney is not effective as to an agent who, without knowledge of the termination or suspension, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal’s successors in interest.

History.—s. 11, ch. 2011-210; s. 1, ch. 2015-83.



709.2110 - Revocation of power of attorney.

709.2110 Revocation of power of attorney.—

(1) A principal may revoke a power of attorney by expressing the revocation in a subsequently executed power of attorney or other writing signed by the principal. The principal may give notice of the revocation to an agent who has accepted authority under the revoked power of attorney.

(2) Except as provided in subsection (1), the execution of a power of attorney does not revoke a power of attorney previously executed by the principal.

History.—s. 12, ch. 2011-210.



709.2111 - Co-agents and successor agents.

709.2111 Co-agents and successor agents.—

(1) A principal may designate two or more persons to act as co-agents. Unless the power of attorney otherwise provides, each co-agent may exercise its authority independently.

(2) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. Unless the power of attorney otherwise provides, a successor agent:

(a) Has the same authority as that granted to the original agent; and

(b) May not act until the predecessor agents have resigned, have died, have become incapacitated, are no longer qualified to serve, or have declined to serve.

(3) Except as otherwise provided in the power of attorney and subsection (4), an agent who does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions or omissions of the other agent.

(4) An agent who has actual knowledge of a breach or imminent breach of fiduciary duty by another agent, including a predecessor agent, must take any action reasonably appropriate in the circumstances to safeguard the principal’s best interests. If the agent in good faith believes that the principal is not incapacitated, giving notice to the principal is a sufficient action. An agent who fails to take action as required by this subsection is liable to the principal for the principal’s reasonably foreseeable damages that could have been avoided if the agent had taken such action.

(5) A successor agent does not have a duty to review the conduct or decisions of a predecessor agent. Except as provided in subsection (4), a successor agent does not have a duty to institute any proceeding against a predecessor agent, or to file any claim against a predecessor agent’s estate, for any of the predecessor agent’s actions or omissions as agent.

(6) If a power of attorney requires that two or more persons act together as co-agents, notwithstanding the requirement that they act together, one or more of the agents may delegate to a co-agent the authority to conduct banking transactions as provided in s. 709.2208(1), whether the authority to conduct banking transactions is specifically enumerated or incorporated by reference to that section in the power of attorney.

History.—s. 13, ch. 2011-210.



709.2112 - Reimbursement and compensation of agent.

709.2112 Reimbursement and compensation of agent.—

(1) Unless the power of attorney otherwise provides, an agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal.

(2) Unless the power of attorney otherwise provides, a qualified agent is entitled to compensation that is reasonable under the circumstances.

(3) Notwithstanding any provision in the power of attorney, an agent may not be paid compensation unless the agent is a qualified agent.

(4) For purposes of this section, the term “qualified agent” means an agent who is the spouse of the principal, an heir of the principal within the meaning of s. 732.103, a financial institution that has trust powers and a place of business in this state, an attorney or certified public accountant who is licensed in this state, or a natural person who is a resident of this state and who has never been an agent for more than three principals at the same time.

History.—s. 14, ch. 2011-210.



709.2113 - Agent’s acceptance of appointment.

709.2113 Agent’s acceptance of appointment.—Except as otherwise provided in the power of attorney, a person accepts appointment as an agent by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance. The scope of an agent’s acceptance is limited to those aspects of the power of attorney for which the agent’s assertions or conduct reasonably manifests acceptance.

History.—s. 15, ch. 2011-210.



709.2114 - Agent’s duties.

709.2114 Agent’s duties.—

(1) An agent is a fiduciary. Notwithstanding the provisions in the power of attorney, an agent who has accepted appointment:

(a) Must act only within the scope of authority granted in the power of attorney. In exercising that authority, the agent:

1. May not act contrary to the principal’s reasonable expectations actually known by the agent;

2. Must act in good faith;

3. May not act in a manner that is contrary to the principal’s best interest, except as provided in paragraph (2)(d) and s. 709.2202; and

4. Must attempt to preserve the principal’s estate plan, to the extent actually known by the agent, if preserving the plan is consistent with the principal’s best interest based on all relevant factors, including:

a. The value and nature of the principal’s property;

b. The principal’s foreseeable obligations and need for maintenance;

c. Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

d. Eligibility for a benefit, a program, or assistance under a statute or rule; and

e. The principal’s personal history of making or joining in making gifts;

(b) May not delegate authority to a third person except as authorized under s. 518.112 or this part or by executing a power of attorney on a form prescribed by a government or governmental subdivision, agency, or instrumentality for a governmental purpose;

(c) Must keep a record of all receipts, disbursements, and transactions made on behalf of the principal; and

(d) Must create and maintain an accurate inventory each time the agent accesses the principal’s safe-deposit box, if the power of attorney authorizes the agent to access the box.

(2) Except as otherwise provided in the power of attorney, an agent who has accepted appointment shall:

(a) Act loyally for the sole benefit of the principal;

(b) Act so as not to create a conflict of interest that impairs the agent’s ability to act impartially in the principal’s best interest;

(c) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances; and

(d) Cooperate with a person who has authority to make health care decisions for the principal in order to carry out the principal’s reasonable expectations to the extent actually known by the agent and, otherwise, act in the principal’s best interest.

(3) An agent who acts in good faith is not liable to any beneficiary of the principal’s estate plan for failure to preserve the plan.

(4) If an agent is selected by the principal because of special skills or expertise possessed by the agent or in reliance on the agent’s representation that the agent has special skills or expertise, the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(5) Absent a breach of duty to the principal, an agent is not liable if the value of the principal’s property declines.

(6) Except as otherwise provided in the power of attorney, an agent is not required to disclose receipts, disbursements, transactions conducted on behalf of the principal, or safe-deposit box inventories, unless ordered by a court or requested by the principal, a court-appointed guardian, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal’s estate. If requested, the agent must comply with the request within 60 days or provide a writing or other record substantiating why additional time is needed and comply with the request within an additional 60 days.

History.—s. 16, ch. 2011-210; s. 5, ch. 2013-90.



709.2115 - Exoneration of agent.

709.2115 Exoneration of agent.—A power of attorney may provide that the agent is not liable for any acts or decisions made by the agent in good faith and under the power of attorney, except to the extent the provision:

(1) Relieves the agent of liability for breach of a duty committed dishonestly, with improper motive, or with reckless indifference to the purposes of the power of attorney or the best interest of the principal; or

(2) Was inserted as a result of an abuse of a confidential or fiduciary relationship with the principal.

History.—s. 17, ch. 2011-210.



709.2116 - Judicial relief; conflicts of interests.

709.2116 Judicial relief; conflicts of interests.—

(1) A court may construe or enforce a power of attorney, review the agent’s conduct, terminate the agent’s authority, remove the agent, and grant other appropriate relief.

(2) The following persons may petition the court:

(a) The principal or the agent, including any nominated successor agent.

(b) A guardian, conservator, trustee, or other fiduciary acting for the principal or the principal’s estate.

(c) A person authorized to make health care decisions for the principal if the health care of the principal is affected by the actions of the agent.

(d) Any other interested person if the person demonstrates to the court’s satisfaction that the person is interested in the welfare of the principal and has a good faith belief that the court’s intervention is necessary.

(e) A governmental agency having regulatory authority to protect the welfare of the principal.

(f) A person asked to honor the power of attorney.

(3) In any proceeding commenced by filing a petition under this section, including, but not limited to, the unreasonable refusal of a third person to allow an agent to act pursuant to the power of attorney, and in challenges to the proper exercise of authority by the agent, the court shall award reasonable attorney fees and costs as in chancery actions.

(4) If an agent’s exercise of a power is challenged in a judicial proceeding brought by or on behalf of the principal on the grounds that the exercise of the power was affected by a conflict of interest, and evidence is presented that the agent or an affiliate of the agent had a personal interest in the exercise of the power, the agent or affiliate has the burden of proving, by clear and convincing evidence that the agent acted:

(a) Solely in the interest of the principal; or

(b) In good faith in the principal’s best interest, and the conflict of interest was expressly authorized in the power of attorney.

(5) For purposes of subsection (4):

(a) A provision authorizing an agent to engage in a transaction affected by a conflict of interest which is inserted into a power of attorney as the result of the abuse of a fiduciary or confidential relationship with the principal by the agent or the agent’s affiliate is invalid.

(b) Affiliates of an agent include:

1. The agent’s spouse;

2. The agent’s descendants, siblings, parents, or their spouses;

3. A corporation or other entity in which the agent, or a person who owns a significant interest in the agent, has an interest that might affect the agent’s best judgment;

4. A person or entity that owns a significant interest in the agent; or

5. The agent acting in a fiduciary capacity for someone other than the principal.

History.—s. 18, ch. 2011-210; s. 6, ch. 2013-90.



709.2117 - Agent’s liability.

709.2117 Agent’s liability.—An agent who violates this part is liable to the principal or the principal’s successors in interest for the amount required to:

(1) Restore the value of the principal’s property to what it would have been had the violation not occurred; and

(2) Reimburse the principal or the principal’s successors in interest for the attorney’s fees and costs paid from the principal’s funds on the agent’s behalf in defense of the agent’s actions.

History.—s. 19, ch. 2011-210.



709.2118 - Agent’s resignation.

709.2118 Agent’s resignation.—Unless the power of attorney provides a different method for an agent’s resignation, an agent may resign by giving notice to the principal, to the guardian if the principal is incapacitated and one has been appointed for the principal, and to any co-agent, or if none, the next successor agent.

History.—s. 20, ch. 2011-210.



709.2119 - Acceptance of and reliance upon power of attorney.

709.2119 Acceptance of and reliance upon power of attorney.—

(1)(a) A third person who in good faith accepts a power of attorney that appears to be executed in the manner required by law at the time of its execution may rely upon the power of attorney and the actions of the agent which are reasonably within the scope of the agent’s authority and may enforce any obligation created by the actions of the agent as if:

1. The power of attorney were genuine, valid, and still in effect;

2. The agent’s authority were genuine, valid, and still in effect; and

3. The authority of the officer executing for or on behalf of a financial institution that has trust powers and acting as agent is genuine, valid, and still in effect.

(b) For purposes of this subsection, and without limiting what constitutes good faith, a third person does not accept a power of attorney in good faith if the third person has notice that:

1. The power of attorney is void, invalid, or terminated; or

2. The purported agent’s authority is void, invalid, suspended, or terminated.

(2) A third person may require:

(a) An agent to execute an affidavit stating where the principal is domiciled; that the principal is not deceased; that there has been no revocation, or partial or complete termination by adjudication of incapacity or by the occurrence of an event referenced in the power of attorney; that there has been no suspension by initiation of proceedings to determine incapacity, or to appoint a guardian, of the principal; that the agent’s authority has not been terminated by the filing of an action for dissolution or annulment of marriage or legal separation of the agent and principal; and, if the affiant is a successor agent, the reasons for the unavailability of the predecessor agents, if any, at the time the authority is exercised.

(b) An officer of a financial institution acting as agent to execute a separate affidavit, or include in the form of the affidavit, the officer’s title and a statement that the officer has full authority to perform all acts and enter into all transactions authorized by the power of attorney for and on behalf of the financial institution in its capacity as agent.

(c) A written affidavit executed by the agent under this subsection may, but need not, be in the following form:

STATE OF

COUNTY OF

Before me, the undersigned authority, personally appeared   (agent)   (“Affiant”), who swore or affirmed that:

1. Affiant is the agent named in the Power of Attorney executed by   (principal)   (“Principal”) on   (date)  .

2. This Power of Attorney is currently exercisable by Affiant. The principal is domiciled in   (insert name of state, territory, or foreign country)  .

3. To the best of Affiant’s knowledge after diligent search and inquiry:

a. The Principal is not deceased;

b. Affiant’s authority has not been suspended by initiation of proceedings to determine incapacity or to appoint a guardian or a guardian advocate;

c. Affiant’s authority has not been terminated by the filing of an action for dissolution or annulment of Affiant’s marriage to the principal, or their legal separation; and

d. There has been no revocation, or partial or complete termination, of the power of attorney or of Affiant’s authority.

4. Affiant is acting within the scope of authority granted in the power of attorney.

5. Affiant is the successor to   (insert name of predecessor agent)  , who has resigned, died, become incapacitated, is no longer qualified to serve, has declined to serve as agent, or is otherwise unable to act, if applicable.

6. Affiant agrees not to exercise any powers granted by the Power of Attorney if Affiant attains knowledge that the power of attorney has been revoked, has been partially or completely terminated or suspended, or is no longer valid because of the death or adjudication of incapacity of the Principal.

(Affiant)

Sworn to (or affirmed) and subscribed before me this   day of   (month)  ,   (year)  , by   (name of person making statement)

(Signature of Notary Public-State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known OR Produced Identification

(Type of Identification Produced)

(3) A third person who is asked to accept a power of attorney that appears to be executed in accordance with s. 709.2105 may in good faith request, and rely upon, without further investigation:

(a) A certified English translation of the power of attorney if the power of attorney contains, in whole or in part, language other than English;

(b) An opinion of counsel as to any matter of law concerning the power of attorney if the third person making the request provides in a writing or other record the reason for the request; or

(c) The affidavit described in subsection (2).

(4) An English translation or an opinion of counsel requested under this section must be provided at the principal’s expense unless the request is made after the time specified in s. 709.2120(1) for acceptance or rejection of the power of attorney.

(5) Third persons who act in reliance upon the authority granted to an agent and in accordance with the instructions of the agent shall be held harmless by the principal from any loss suffered or liability incurred as a result of actions taken before the receipt of notice as provided in s. 709.2121. A third person who acts in good faith upon any representation, direction, decision, or act of the agent is not liable to the principal or the principal’s estate, beneficiaries, or joint owners for those acts.

(6) The acts of an agent under a power of attorney are as valid and binding on the principal or the principal’s estate as if the principal were alive and competent if, in connection with any activity pertaining to hostilities in which the United States is then engaged, the principal is officially listed or reported by a branch of the United States Armed Forces in a missing status as defined in 37 U.S.C. s. 551 or 5 U.S.C. s. 5561, regardless of whether the principal is dead, alive, or incompetent. Homestead property held as tenants by the entireties may not be conveyed by a power of attorney regulated under this provision until 1 year after the first official report or listing of the principal as missing or missing in action. An affidavit of an officer of the Armed Forces having maintenance and control of the records pertaining to those missing or missing in action that the principal has been in that status for a given period is conclusive presumption of the fact.

History.—s. 21, ch. 2011-210; s. 7, ch. 2013-90.



709.2120 - Rejecting power of attorney.

709.2120 Rejecting power of attorney.—

(1) A third person must accept or reject a power of attorney within a reasonable time. Four days, excluding Saturdays, Sundays, and legal holidays, are presumed to be a reasonable time for a financial institution or broker-dealer to accept or reject a power of attorney with respect to:

(a) A banking transaction, if the power of attorney expressly contains authority to conduct banking transactions pursuant to s. 709.2208(1); or

(b) An investment transaction, if the power of attorney expressly contains authority to conduct investment transactions pursuant to s. 709.2208(2).

(2) A third person may not require an additional or different form of power of attorney for authority granted in the power of attorney presented.

(3) A third person who rejects a power of attorney for any reason other than as provided in paragraph (4)(a) must state in writing the reason for the rejection.

(4) A third person is not required to accept a power of attorney if:

(a) The third person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(b) The third person has knowledge of the termination or suspension of the agent’s authority or of the power of attorney before exercising the power;

(c) A timely request by the third person for an affidavit, English translation, or opinion of counsel under s. 709.2119(4) is refused by the agent;

(d) Except as provided in paragraph (b), the third person believes in good faith that the power is not valid or that the agent does not have authority to perform the act requested; or

(e) The third person makes, or has knowledge that another person has made, a report to the local adult protective services office stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(5) A third person who, in violation of this section, rejects a power of attorney is subject to:

(a) A court order mandating acceptance of the power of attorney; and

(b) Liability for damages, including reasonable attorney fees and costs, incurred in any action or proceeding that confirms, for the purpose tendered, the validity of the power of attorney or mandates acceptance of the power of attorney.

History.—s. 22, ch. 2011-210; s. 8, ch. 2013-90.



709.2121 - Notice.

709.2121 Notice.—

(1) A notice, including a notice of revocation, notice of partial or complete termination by adjudication of incapacity or by the occurrence of an event referenced in the power of attorney, notice of death of the principal, notice of suspension by initiation of proceedings to determine incapacity or to appoint a guardian, or other notice, is not effective until written notice is provided to the agent or any third persons relying upon a power of attorney.

(2) Notice must be in writing and must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include first-class mail, personal delivery, delivery to the person’s last known place of residence or place of business, or a properly directed facsimile or other electronic message.

(3) Notice to a financial institution or broker-dealer must contain the principal’s name and address and the last four digits of the principal’s taxpayer identification number and be directed to an officer or a manager of the financial institution or broker-dealer in this state.

(4) Notice is effective when given, except that notice upon a financial institution, brokerage company, or title insurance company is not effective until 5 days, excluding Saturdays, Sundays, and legal holidays, after it is received.

History.—s. 23, ch. 2011-210; s. 9, ch. 2013-90.



709.2201 - Authority of agent.

709.2201 Authority of agent.—

(1) Except as provided in this section or other applicable law, an agent may only exercise authority specifically granted to the agent in the power of attorney and any authority reasonably necessary to give effect to that express grant of specific authority. General provisions in a power of attorney which do not identify the specific authority granted, such as provisions purporting to give the agent authority to do all acts that the principal can do, are not express grants of specific authority and do not grant any authority to the agent. Court approval is not required for any action of the agent in furtherance of an express grant of specific authority.

(2) As a confirmation of the law in effect in this state when this part became effective, such authorization may include, without limitation, authority to:

(a) Execute stock powers or similar documents on behalf of the principal and delegate to a transfer agent or similar person the authority to register any stocks, bonds, or other securities into or out of the principal’s or nominee’s name.

(b) Convey or mortgage homestead property. However, if the principal is married, the agent may not mortgage or convey homestead property without joinder of the principal’s spouse or the spouse’s guardian. Joinder by a spouse may be accomplished by the exercise of authority in a power of attorney executed by the joining spouse, and either spouse may appoint the other as his or her agent.

(c) If such authority is specifically granted in a durable power of attorney, make all health care decisions on behalf of the principal, including, but not limited to, those set forth in chapter 765.

(3) Notwithstanding the provisions of this section, an agent may not:

(a) Perform duties under a contract that requires the exercise of personal services of the principal;

(b) Make any affidavit as to the personal knowledge of the principal;

(c) Vote in any public election on behalf of the principal;

(d) Execute or revoke any will or codicil for the principal; or

(e) Exercise powers and authority granted to the principal as trustee or as court-appointed fiduciary.

(4) Subject to s. 709.2202, if the subjects over which authority is granted in a power of attorney are similar or overlap, the broadest authority controls.

(5) Authority granted in a power of attorney is exercisable with respect to property that the principal has when the power of attorney is executed and to property that the principal acquires later, whether or not the property is located in this state and whether or not the authority is exercised or the power of attorney is executed in this state.

(6) An act performed by an agent pursuant to a power of attorney has the same effect and inures to the benefit of and binds the principal and the principal’s successors in interest as if the principal had performed the act.

History.—s. 24, ch. 2011-210.



709.2202 - Authority that requires separate signed enumeration.

709.2202 Authority that requires separate signed enumeration.—

(1) Notwithstanding s. 709.2201, an agent may exercise the following authority only if the principal signed or initialed next to each specific enumeration of the authority, the exercise of the authority is consistent with the agent’s duties under s. 709.2114, and the exercise is not otherwise prohibited by another agreement or instrument:

(a) Create an inter vivos trust;

(b) With respect to a trust created by or on behalf of the principal, amend, modify, revoke, or terminate the trust, but only if the trust instrument explicitly provides for amendment, modification, revocation, or termination by the settlor’s agent;

(c) Make a gift, subject to subsection (4);

(d) Create or change rights of survivorship;

(e) Create or change a beneficiary designation;

(f) Waive the principal’s right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan; or

(g) Disclaim property and powers of appointment.

(2) In addition to signing the power of attorney on behalf of the principal pursuant to s. 709.2105(3), if the principal is physically unable to sign or initial next to any enumerated authority for which subsection (1) requires the principal to sign or initial, the notary public before whom the principal’s oath or acknowledgment is made may sign the principal’s name or initials if:

(a) The principal directs the notary to sign the principal’s name or initials on the power of attorney next to any enumerated authority for which subsection (1) requires the principal to sign or initial;

(b) The signing or initialling by the notary is done in the presence of the principal and witnessed by two disinterested subscribing witnesses; and

(c) The notary writes the statement “Signature or initials affixed by the notary pursuant to s. 709.2202(2), Florida Statutes,” below each signature or initial that the notary writes on behalf of the principal.

Only one notarial certificate in substantially the same form as those described in s. 117.05(14), which states the circumstances of all signatures and initials written by the notary public, is required to be completed by the notary public.

(3) Notwithstanding a grant of authority to do an act described in subsection (1), unless the power of attorney otherwise provides, an agent who is not an ancestor, spouse, or descendant of the principal may not exercise authority to create in the agent, or in an individual to whom the agent owes a legal obligation of support, an interest in the principal’s property, whether by gift, right of survivorship, beneficiary designation, disclaimer, or otherwise.

(4) Unless the power of attorney otherwise provides, a provision in a power of attorney granting general authority with respect to gifts authorizes the agent to only:

(a) Make outright to, or for the benefit of, a person a gift of any of the principal’s property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee per calendar year not to exceed the annual dollar limits of the federal gift tax exclusion under 26 U.S.C. s. 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal’s spouse agrees to consent to a split gift pursuant to 26 U.S.C. s. 2513, as amended, in an amount per donee per calendar year not to exceed twice the annual federal gift tax exclusion limit; and

(b) Consent, pursuant to 26 U.S.C. s. 2513, as amended, to the splitting of a gift made by the principal’s spouse in an amount per donee per calendar year not to exceed the aggregate annual gift tax exclusions for both spouses.

(5) Notwithstanding subsection (1), if a power of attorney is otherwise sufficient to grant an agent authority to conduct banking transactions, as provided in s. 709.2208(1), conduct investment transactions as provided in s. 709.2208(2), or otherwise make additions to or withdrawals from an account of the principal, making a deposit to or withdrawal from an insurance policy, retirement account, individual retirement account, benefit plan, bank account, or any other account held jointly or otherwise held in survivorship or payable on death, is not considered to be a change to the survivorship feature or beneficiary designation, and no further specific authority is required for the agent to exercise such authority. A financial institution or broker-dealer does not have a duty to inquire as to the appropriateness of the agent’s exercise of that authority and is not liable to the principal or any other person for actions taken in good faith reliance on the appropriateness of the agent’s actions. This subsection does not eliminate the agent’s fiduciary duties to the principal with respect to any exercise of the power of attorney.

(6) This section does not apply to a power of attorney executed before October 1, 2011.

History.—s. 25, ch. 2011-210; s. 10, ch. 2013-90.



709.2208 - Banks and other financial institutions.

709.2208 Banks and other financial institutions.—

(1) A power of attorney that includes the statement that the agent has “authority to conduct banking transactions as provided in section 709.2208(1), Florida Statutes” grants general authority to the agent to engage in the following transactions with financial institutions without additional specific enumeration in the power of attorney:

(a) Establish, continue, modify, or terminate an account or other banking arrangement with a financial institution.

(b) Contract for services available from a financial institution, including renting a safe-deposit box or space in a vault.

(c) Withdraw, by check, order, electronic funds transfer, or otherwise, money or property of the principal deposited with or left in the custody of a financial institution.

(d) Receive statements of account, vouchers, notices, and similar documents from a financial institution and act with respect to them.

(e) Purchase cashier’s checks, official checks, counter checks, bank drafts, money orders, and similar instruments.

(f) Endorse and negotiate checks, cashier’s checks, official checks, drafts, and other negotiable paper of the principal or payable to the principal or the principal’s order, transfer money, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due.

(g) Apply for, receive, and use debit cards, electronic transaction authorizations, and traveler’s checks from a financial institution.

(h) Use, charge, or draw upon any line of credit, credit card, or other credit established by the principal with a financial institution.

(i) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

(2) A power of attorney that specifically includes the statement that the agent has “authority to conduct investment transactions as provided in section 709.2208(2), Florida Statutes” grants general authority to the agent with respect to securities held by financial institutions or broker-dealers to take the following actions without additional specific enumeration in the power of attorney:

(a) Buy, sell, and exchange investment instruments.

(b) Establish, continue, modify, or terminate an account with respect to investment instruments.

(c) Pledge investment instruments as security to borrow, pay, renew, or extend the time of payment of a debt of the principal.

(d) Receive certificates and other evidences of ownership with respect to investment instruments.

(e) Exercise voting rights with respect to investment instruments in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.

(f) Sell commodity futures contracts and call and put options on stocks and stock indexes.

For purposes of this subsection, the term “investment instruments” means stocks, bonds, mutual funds, and all other types of securities and financial instruments, whether held directly, indirectly, or in any other manner, including shares or interests in a private investment fund, including, but not limited to, a private investment fund organized as a limited partnership, a limited liability company, a statutory or common law business trust, a statutory trust, or a real estate investment trust, joint venture, or any other general or limited partnership; derivatives or other interests of any nature in securities such as options, options on futures, and variable forward contracts; mutual funds; common trust funds; money market funds; hedge funds; private equity or venture capital funds; insurance contracts; and other entities or vehicles investing in securities or interests in securities whether registered or otherwise, except commodity futures contracts and call and put options on stocks and stock indexes.

History.—s. 26, ch. 2011-210; s. 11, ch. 2013-90.



709.2301 - Principles of law and equity.

709.2301 Principles of law and equity.—The common law of agency and principles of equity supplement this part, except as modified by this part or other state law.

History.—s. 27, ch. 2011-210.



709.2302 - Laws applicable to financial institutions and entities.

709.2302 Laws applicable to financial institutions and entities.—This part does not supersede any other law applicable to financial institutions or other entities, and that law controls if inconsistent with this part.

History.—s. 28, ch. 2011-210.



709.2303 - Remedies under other law.

709.2303 Remedies under other law.—The remedies under this part are not exclusive and do not abrogate any right or remedy under any other law other than this part.

History.—s. 29, ch. 2011-210.



709.2401 - Relation to electronic signatures in federal law.

709.2401 Relation to electronic signatures in federal law.—This part modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. s. 7001 et seq., but does not modify, limit, or supersede s. 101(c) of that act, or authorize electronic delivery of any of the notices described in s. 103(b) of that act.

History.—s. 30, ch. 2011-210.



709.2402 - Effect on existing powers of attorney.

709.2402 Effect on existing powers of attorney.—Except as otherwise provided in this part:

(1) With respect to formalities of execution, this part applies to a power of attorney created on or after October 1, 2011.

(2) With respect to all matters other than formalities of execution, this part applies to a power of attorney regardless of the date of creation.

(3) With respect to a power of attorney existing on October 1, 2011, this part does not invalidate such power of attorney and it shall remain in effect. If a right was acquired under any other law before October 1, 2011, that law continues to apply to the right even if it has been repealed or superseded.

(4) An act of an agent occurring before October 1, 2011, is not affected by this part.

History.—s. 31, ch. 2011-210.









Chapter 710 - TRANSFERS TO MINORS

710.101 - Short title.

710.101 Short title.—This act may be cited as the “Florida Uniform Transfers to Minors Act.”

History.—s. 1, ch. 85-95.



710.102 - Definitions.

710.102 Definitions.—As used in this act, the term:

(1) “Adult” means an individual who has attained the age of 21 years.

(2) “Benefit plan” means a retirement plan and may include, but is not limited to, any pension, profit-sharing, stock-bonus, or stock-ownership plan or individual retirement account.

(3) “Broker” means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person’s own account or for the account of others.

(4) “Conservator” means a person appointed or qualified by a court to act as general, limited, or temporary guardian of a minor’s property or a person legally authorized to perform substantially the same functions.

(5) “Court” means the circuit court.

(6) “Custodial property” means any interest in property transferred to a custodian under this act and the income from and proceeds of that interest in property.

(7) “Custodian” means a person so designated under s. 710.111 or a successor or substitute custodian designated under s. 710.121.

(8) “Financial institution” means a bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law.

(9) “General power of appointment” means a power of appointment as defined in s. 732.2025(3).

(10) “Legal representative” means an individual’s personal representative or conservator.

(11) “Member of the minor’s family” means the minor’s parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(12) “Minor” means an individual who has not attained the age of 21 years.

(13) “Person” means an individual, corporation, organization, or other legal entity.

(14) “Personal representative” means an executor, administrator, successor personal representative, or special administrator of a decedent’s estate or a person legally authorized to perform substantially the same functions.

(15) “Qualified minor’s trust” means a trust that meets the requirements of s. 2503(c) of the Internal Revenue Code of 1986, as amended.

(16) “State” includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(17) “Transfer” means a transaction that creates custodial property under s. 710.111.

(18) “Transferor” means a person who makes a transfer under this act.

(19) “Trust company” means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.

History.—s. 1, ch. 85-95; s. 3, ch. 2005-101; s. 1, ch. 2015-140.



710.103 - Scope and jurisdiction.

710.103 Scope and jurisdiction.—

(1) This act applies to a transfer that refers to this act in the designation under s. 710.111(1) by which the transfer is made if at the time of the transfer, the transferor, the minor, or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to this act despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this state.

(2) A person designated as custodian under this act is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

(3) A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or a substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if, at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.

History.—s. 1, ch. 85-95.



710.104 - Nomination of custodian.

710.104 Nomination of custodian.—

(1) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: “as custodian for (name of minor) under the Florida Uniform Transfers to Minors Act.” The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights, including, but not limited to, the right to a benefit plan, which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

(2) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under s. 710.111(1).

(3) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under s. 710.111. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to s. 710.111.

History.—s. 1, ch. 85-95; s. 4, ch. 2005-101.



710.105 - Transfer by gift or exercise of power of appointment.

710.105 Transfer by gift or exercise of power of appointment.—A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to s. 710.111. Notwithstanding s. 710.106, a transfer by irrevocable gift from a trust over which the grantor has at the time of transfer a right of revocation, as defined in s. 733.707(3)(e), shall be treated for all purposes under this act as a transfer made directly by the grantor of the trust.

History.—s. 1, ch. 85-95; s. 2, ch. 2015-140.



710.106 - Transfer authorized by will or trust.

710.106 Transfer authorized by will or trust.—

(1) A personal representative or trustee may make an irrevocable transfer pursuant to s. 710.111 to a custodian for the benefit of a minor as authorized in the governing will or trust.

(2) If the testator or settlor has nominated a custodian under s. 710.104 to receive the custodial property, the transfer must be made to that person.

(3) If the testator or settlor has not nominated a custodian under s. 710.104, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under s. 710.111(1).

History.—s. 1, ch. 85-95.



710.107 - Other transfer by fiduciary.

710.107 Other transfer by fiduciary.—

(1) Subject to subsection (3), a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to s. 710.111, in the absence of a will or under a will or trust that does not contain an authorization to do so.

(2) Subject to subsection (3), a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to s. 710.111.

(3) A transfer under subsection (1) or subsection (2) may be made only if:

(a) The personal representative, trustee, or conservator considers the transfer to be in the best interest of the minor;

(b) The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument; and

(c) The transfer is authorized by the court if it exceeds $10,000 in value.

History.—s. 1, ch. 85-95.



710.108 - Transfer by obligor.

710.108 Transfer by obligor.—

(1) Subject to subsections (2) and (3), a person not subject to s. 710.106 or s. 710.107 who holds property, including, but not limited to, a benefit plan, of a minor not having a conservator, or who owes a liquidated debt to a minor not having a conservator, may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to s. 710.111.

(2) If a person having the right to do so under s. 710.104 has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

(3) If no custodian has been nominated under s. 710.104, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this section may be made to an adult member of the minor’s family or to a trust company unless the property exceeds $15,000 in value.

History.—s. 1, ch. 85-95; s. 61, ch. 87-226; s. 5, ch. 2005-101.



710.109 - Receipt for custodial property.

710.109 Receipt for custodial property.—A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this act.

History.—s. 1, ch. 85-95.



710.111 - Manner of creating custodial property and effecting transfer; designation of initial custodian; control.

710.111 Manner of creating custodial property and effecting transfer; designation of initial custodian; control.—

(1) Custodial property is created and a transfer is made whenever:

(a) An uncertificated security or a certificated security in registered form is either:

1. Registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: “as custodian for   (name of minor)   under the Florida Uniform Transfers to Minors Act”; or

2. Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (2);

(b) Money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: “as custodian for   (name of minor)   under the Florida Uniform Transfers to Minors Act”;

(c) The ownership of a life or endowment insurance policy or annuity contract is either:

1. Registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: “as custodian for   (name of minor)   under the Florida Uniform Transfers to Minors Act”; or

2. Assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: “as custodian for   (name of minor)   under the Florida Uniform Transfers to Minors Act”;

(d) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words: “as custodian for   (name of minor)   under the Florida Uniform Transfers to Minors Act”;

(e) An interest in real property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: “as custodian for   (name of minor)   under the Florida Uniform Transfers to Minors Act”;

(f) A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

1. Issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: “as custodian for   (name of minor)   under the Florida Uniform Transfers to Minors Act”; or

2. Delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: “as custodian for   (name of minor)   under the Florida Uniform Transfers to Minors Act”; or

(g) An interest in any property not described in paragraphs (a)-(f) is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (2).

(2) An instrument in the following form satisfies the requirements of subparagraph (1)(a)2. and paragraph (1)(g):

“TRANSFER UNDER THE FLORIDA
UNIFORM TRANSFERS TO MINORS ACT

I,   (name of transferor or name and representative capacity if a fiduciary)   hereby transfer to   (name of custodian)  , as custodian for   (name of minor)   under the Florida Uniform Transfers to Minors Act, the following:   (insert a description of the custodial property sufficient to identify it)  .

Dated:

(signature)

(name of custodian)   acknowledges receipt of the property described above as custodian for the minor named above under the Florida Uniform Transfers to Minors Act.

Dated:

(signature of custodian)  .”

(3) A transferor shall place the custodian in control of the custodial property as soon as practicable.

History.—s. 1, ch. 85-95.



710.112 - Single custodianship.

710.112 Single custodianship.—A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under this act by the same custodian for the benefit of the same minor constitutes a single custodianship.

History.—s. 1, ch. 85-95.



710.113 - Validity and effect of transfer.

710.113 Validity and effect of transfer.—

(1) The validity of a transfer made in a manner prescribed in this act is not affected by:

(a) Failure of the transferor to comply with s. 710.111(3) concerning possession and control;

(b) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under s. 710.111(1); or

(c) Death or incapacity of a person nominated under s. 710.104 or designated under s. 710.111 as custodian or the disclaimer of the office by that person.

(2) A transfer made pursuant to s. 710.111 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this act, and neither the minor nor the minor’s legal representative has any right, power, duty, or authority with respect to the custodial property except as provided in this act.

(3) By making a transfer, the transferor incorporates in the disposition all the provisions of this act and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this act.

History.—s. 1, ch. 85-95.



710.114 - Care of custodial property.

710.114 Care of custodial property.—

(1) A custodian shall:

(a) Take control of custodial property;

(b) Register or record title to custodial property if appropriate; and

(c) Collect, hold, manage, invest, and reinvest custodial property.

(2) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian’s discretion and without liability to the minor or the minor’s estate, may retain any custodial property received from a transferor.

(3) A custodian may invest in or pay premiums on life insurance or endowment policies on the life of the minor only if the minor or the minor’s estate is the sole beneficiary, or on the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor’s estate, or the custodian in the capacity of custodian is the irrevocable beneficiary.

(4) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor’s interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: “as a custodian for   (name of minor)   under the Florida Uniform Transfers to Minors Act.”

(5) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor’s tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of 14 years.

History.—s. 1, ch. 85-95.



710.115 - Powers of custodian.

710.115 Powers of custodian.—

(1) A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

(2) This section does not relieve a custodian from liability for breach of s. 710.114.

History.—s. 1, ch. 85-95.



710.116 - Use of custodial property.

710.116 Use of custodial property.—

(1) A custodian may deliver or pay to the minor or expend for the minor’s benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to the duty or ability of the custodian personally or of any other person to support the minor, or to any other income or property of the minor which may be applicable or available for that purpose.

(2) A custodian may, without court order, transfer all or part of the custodial property to a qualified minor’s trust. A transfer of property pursuant to this subsection terminates the custodianship to the extent of the property transferred.

(3) On petition of an interested person or the minor if the minor has attained the age of 14 years, the court may order the custodian to deliver or pay to the minor or expend for the minor’s benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(4) A delivery, payment, or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.

History.—s. 1, ch. 85-95; s. 6, ch. 2005-101.



710.117 - Custodian’s expenses, compensation, and bond.

710.117 Custodian’s expenses, compensation, and bond.—

(1) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian’s duties.

(2) Except for one who is a transferor under s. 710.105, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(3) Except as provided in s. 710.121(6), a custodian need not give a bond.

History.—s. 1, ch. 85-95.



710.118 - Exemption of third person from liability.

710.118 Exemption of third person from liability.—A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(1) The validity of the purported custodian’s designation;

(2) The propriety of, or the authority under this act for, any act of the purported custodian;

(3) The validity or propriety under this act of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4) The propriety of the application of any property of the minor delivered to the purported custodian.

History.—s. 1, ch. 85-95.



710.119 - Liability to third persons.

710.119 Liability to third persons.—

(1) A claim based on:

(a) A contract entered into by a custodian acting in a custodial capacity;

(b) An obligation arising from the ownership or control of custodial property; or

(c) A tort committed during the custodianship,

may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(2) A custodian is not personally liable:

(a) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(b) For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(3) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

History.—s. 1, ch. 85-95.



710.121 - Renunciation, resignation, death, or removal of custodian; designation of successor custodian.

710.121 Renunciation, resignation, death, or removal of custodian; designation of successor custodian.—

(1) A person nominated under s. 710.104 or designated under s. 710.111 as custodian may decline to serve by delivering a valid disclaimer under chapter 739 to the person who made the nomination or to the transferor or the transferor’s legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated under s. 710.104, the person who made the nomination may nominate a substitute custodian under s. 710.104; otherwise, the transferor or the transferor’s legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under s. 710.111(1). The custodian so designated has the rights of a successor custodian.

(2) A custodian at any time may designate a trust company or an adult other than a transferor under s. 710.105 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

(3) A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of 14 years and to the successor custodian and by delivering the custodial property to the successor custodian.

(4) If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained the age of 14 years, the minor may designate as successor custodian, in the manner prescribed in subsection (2), an adult member of the minor’s family, a conservator of the minor, or a trust company. If the minor has not attained the age of 14 years or fails to act within 60 days after the ineligibility, death, or incapacity, the conservator of the minor becomes successor custodian. If the minor has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor’s family, or any other interested person may petition the court to designate a successor custodian.

(5) A custodian who declines to serve under subsection (1) or resigns under subsection (3), or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(6) A transferor, the legal representative of a transferor, an adult member of the minor’s family, a guardian of the person of the minor, the conservator of the minor, or the minor if the minor has attained the age of 14 years may petition the court to remove the custodian for cause and designate a successor custodian other than a transferor under s. 710.105 or to require the custodian to give appropriate bond.

History.—s. 1, ch. 85-95; s. 4, ch. 2005-108.



710.122 - Accounting by and determination of liability of custodian.

710.122 Accounting by and determination of liability of custodian.—

(1) A minor who has attained the age of 14 years, the minor’s guardian of the person or legal representative, an adult member of the minor’s family, a transferor, or a transferor’s legal representative may petition the court for an accounting by the custodian or the custodian’s legal representative or for a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under s. 710.119 to which the minor or the minor’s legal representative was a party.

(2) A successor custodian may petition the court for an accounting by the predecessor custodian.

(3) The court, in a proceeding under this act or in any other proceeding, may require or permit the custodian or the custodian’s legal representative to account.

(4) If a custodian is removed under s. 710.121(6), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

History.—s. 1, ch. 85-95.



710.123 - Termination of custodianship.

710.123 Termination of custodianship.—

(1) The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor’s estate upon the earlier of:

(a) The minor’s attainment of 21 years of age with respect to custodial property transferred under s. 710.105 or s. 710.106. However, a transferor can, with respect to such custodial property, create the custodianship so that it terminates when the minor attains 25 years of age;

(b) The minor’s attainment of 18 years of age with respect to custodial property transferred under s. 710.107 or s. 710.108; or

(c) The minor’s death.

(2) If the transferor of a custodianship under paragraph (1)(a) creates the custodianship to terminate when the minor attains 25 years of age, in the case of a custodianship created by irrevocable gift or by irrevocable inter vivos exercise of a general power of appointment, the minor nevertheless has the absolute right to compel immediate distribution of the entire custodial property when the minor attains 21 years of age.

(3) As to a custodianship described in subsection (2), a transferor may provide, by delivery of a written instrument to the custodian upon the creation of such custodianship, that the minor’s right to compel immediate distribution of the entire custodial property will terminate upon the expiration of a fixed period that begins with the custodian’s delivery of a written notice to the minor of the existence of such right. To be effective to terminate the minor’s right to compel an immediate distribution of the entire custodial property when the minor attains 21 years of age, the custodian’s written notice must be delivered at least 30 days before, and not later than 30 days after, the date upon which the minor attains 21 years of age, and the fixed period specified in the notice for the termination of such right cannot expire before the later of 30 days after the minor attains 21 years of age or 30 days after the custodian delivers such notice.

(4) Notwithstanding the definition of the term “minor” as provided in s. 710.102, if the transferor creates the custodianship to terminate when the minor attains 25 years of age, solely for purposes of the application of the termination provisions of this section, the term “minor” means an individual who has not attained 25 years of age.

(5) A financial institution has no liability to a custodian or minor for distribution of custodial property to, or for the benefit of, the minor in a custodianship created by irrevocable gift or by irrevocable exercise of a general power of appointment when the minor attains 21 years of age.

History.—s. 1, ch. 85-95; s. 3, ch. 2015-140.



710.124 - Applicability.

710.124 Applicability.—This act applies to a transfer within the scope of s. 710.103 made after October 1, 1985, if:

(1) The transfer purports to have been made under the Florida Gifts to Minors Act (former ss. 710.01-710.10); or

(2) The instrument by which the transfer purports to have been made uses in substance the designation “as custodian under the Uniform Gifts to Minors Act” or “as custodian under the Uniform Transfers to Minors Act” of any other state, and the application of this act is necessary to validate the transfer.

History.—s. 1, ch. 85-95; s. 62, ch. 87-226.



710.125 - Effect on existing custodianships.

710.125 Effect on existing custodianships.—

(1) Any transfer of custodial property as now defined in this act made before October 1, 1985, is validated notwithstanding that there was no specific authority in the Florida Gifts to Minors Act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(2) This act applies to all transfers made before October 1, 1985, in a manner and form prescribed in the Florida Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on October 1, 1985.

(3) Sections 710.102-710.123 with respect to the age of a minor for whom custodial property is held under this act do not apply to custodial property held in a custodianship that terminated because of the minor’s attainment of the age of 18 after January 1, 1975, and before October 1, 1985.

History.—s. 1, ch. 85-95.



710.126 - Uniformity of application and construction.

710.126 Uniformity of application and construction.—This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History.—s. 1, ch. 85-95.






Chapter 711 - FLORIDA UNIFORM TRANSFER-ON-DEATH SECURITY REGISTRATION ACT

711.50 - Short title.

711.50 Short title.—Sections 711.50-711.512 may be cited as the “Florida Uniform Transfer-on-Death Security Registration Act.”

History.—s. 3, ch. 94-216.



711.501 - Definitions.

711.501 Definitions.—In ss. 711.50-711.512, unless the context otherwise requires, the term:

(1) “Beneficiary form” means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

(2) “Devisee” means any person designated in a will to receive a disposition of real or personal property.

(3) “Heirs” means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

(4) “Person” means an individual, a corporation, an organization, or other legal entity.

(5) “Personal representative” includes an executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.

(6) “Property” includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

(7) “Register,” including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

(8) “Registering entity” means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

(9) “Security” means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security, and a security account.

(10) “Security account” means:

(a) A reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner’s death;

(b) An investment management account, investment advisory account, investment agency account, custody account, or any other type of account with a bank or trust company, including the securities in the account, the cash balance in the account, and cash equivalents, and any interest, earnings, or dividends earned or declared on a security in the account, whether or not credited to the account before the owner’s death; or

(c) A cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner’s death.

(11) “State” includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

History.—s. 3, ch. 94-216; s. 1, ch. 2005-85.



711.502 - Registration in beneficiary form; sole or joint tenancy ownership.

711.502 Registration in beneficiary form; sole or joint tenancy ownership.—Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.

History.—s. 3, ch. 94-216.



711.503 - Registration in beneficiary form; applicable law.

711.503 Registration in beneficiary form; applicable law.—A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity’s principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner’s address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.

History.—s. 3, ch. 94-216.



711.504 - Origination of registration in beneficiary form.

711.504 Origination of registration in beneficiary form.—A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.

History.—s. 3, ch. 94-216.



711.505 - Form of registration in beneficiary form.

711.505 Form of registration in beneficiary form.—Registration in beneficiary form may be shown by the words “transfer on death” or the abbreviation “TOD,” or by the words “pay on death” or the abbreviation “POD,” after the name of the registered owner and before the name of a beneficiary.

History.—s. 3, ch. 94-216.



711.506 - Effect of registration in beneficiary form.

711.506 Effect of registration in beneficiary form.—The designation of a transfer-on-death beneficiary on a registration in beneficiary form has no effect on ownership until the owner’s death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then-surviving owners without the consent of the beneficiary.

History.—s. 3, ch. 94-216.



711.507 - Ownership on death of owner.

711.507 Ownership on death of owner.—On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.

History.—s. 3, ch. 94-216.



711.508 - Protection of registering entity.

711.508 Protection of registering entity.—

(1) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by ss. 711.50-711.512.

(2) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in ss. 711.50-711.512.

(3) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with s. 711.507 and does so in good faith reliance on the registration, on ss. 711.50-711.512, and on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary’s representatives, or other information available to the registering entity. The protections of ss. 711.50-711.512 do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under ss. 711.50-711.512.

(4) The protection provided by ss. 711.50-711.512 to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

History.—s. 3, ch. 94-216.



711.509 - Nontestamentary transfer on death.

711.509 Nontestamentary transfer on death.—

(1) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and ss. 711.50-711.512 and is not testamentary.

(2) Sections 711.50-711.512 do not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state.

History.—s. 3, ch. 94-216.



711.51 - Terms, conditions, and forms for registration.

711.51 Terms, conditions, and forms for registration.—

(1) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests for registrations in beneficiary form, and requests for implementation of registrations in beneficiary form, including requests for cancellation of previously registered transfer-on-death beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary’s descendants to take in the place of the named beneficiary in the event of the beneficiary’s death. Substitution may be indicated by appending to the name of the primary beneficiary the letters “LDPS,” standing for “lineal descendants per stirpes.” This designation substitutes a deceased beneficiary’s descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary’s domicile at the owner’s death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity’s terms and conditions.

(2) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(a) Sole owner-sole beneficiary: John S Brown TOD (or POD) John S Brown Jr.

(b) Multiple owners-sole beneficiary: John S Brown Mary B Brown JT TEN TOD John S Brown Jr.

(c) Multiple owners-primary and secondary (substituted) beneficiaries:

1. John S Brown Mary B Brown JT TEN TOD John S Brown Jr SUB BENE Peter Q Brown; or

2. John S Brown Mary B Brown JT TEN TOD John S Brown Jr LDPS.

History.—s. 3, ch. 94-216.



711.511 - Rules of construction.

711.511 Rules of construction.—

(1) Sections 711.50-711.512 shall be liberally construed and applied to promote their underlying purposes and policy and to make uniform the laws with respect to the subject of these sections among states enacting them.

(2) Unless displaced by the particular provisions of ss. 711.50-711.512, the principles of law and equity supplement the provisions of these sections.

History.—s. 3, ch. 94-216.



711.512 - Application of ss. 711.50-711.512.

711.512 Application of ss. 711.50-711.512.—Sections 711.50-711.512 apply to registrations of securities in beneficiary form made before, on, or after January 1, 1995, by decedents dying on or after January 1, 1995.

History.—s. 3, ch. 94-216.






Chapter 712 - MARKETABLE RECORD TITLES TO REAL PROPERTY

712.01 - Definitions.

712.01 Definitions.—As used in this law:

(1) The term “person” as used herein denotes singular or plural, natural or corporate, private or governmental, including the state and any political subdivision or agency thereof as the context for the use thereof requires or denotes and including any homeowners’ association.

(2) “Root of title” means any title transaction purporting to create or transfer the estate claimed by any person and which is the last title transaction to have been recorded at least 30 years prior to the time when marketability is being determined. The effective date of the root of title is the date on which it was recorded.

(3) “Title transaction” means any recorded instrument or court proceeding which affects title to any estate or interest in land and which describes the land sufficiently to identify its location and boundaries.

(4) The term “homeowners’ association” means a homeowners’ association as defined in s. 720.301, or an association of parcel owners which is authorized to enforce use restrictions that are imposed on the parcels.

(5) The term “parcel” means real property which is used for residential purposes that is subject to exclusive ownership and which is subject to any covenant or restriction of a homeowners’ association.

(6) The term “covenant or restriction” means any agreement or limitation contained in a document recorded in the public records of the county in which a parcel is located which subjects the parcel to any use restriction which may be enforced by a homeowners’ association or which authorizes a homeowners’ association to impose a charge or assessment against the parcel or the owner of the parcel or which may be enforced by the Florida Department of Environmental Protection pursuant to chapter 376 or chapter 403.

History.—s. 1, ch. 63-133; s. 11, ch. 65-420; s. 1, ch. 81-242; s. 1, ch. 97-202; s. 56, ch. 2000-258; s. 16, ch. 2000-317.



712.02 - Marketable record title; suspension of applicability.

712.02 Marketable record title; suspension of applicability.—Any person having the legal capacity to own land in this state, who, alone or together with her or his predecessors in title, has been vested with any estate in land of record for 30 years or more, shall have a marketable record title to such estate in said land, which shall be free and clear of all claims except the matters set forth as exceptions to marketability in s. 712.03. A person shall have a marketable record title when the public records disclosed a record title transaction affecting the title to the land which has been of record for not less than 30 years purporting to create such estate either in:

(1) The person claiming such estate; or

(2) Some other person from whom, by one or more title transactions, such estate has passed to the person claiming such estate, with nothing appearing of record, in either case, purporting to divest such claimant of the estate claimed.

History.—s. 2, ch. 63-133; s. 1, ch. 85-83; s. 63, ch. 87-226; s. 797, ch. 97-102.



712.03 - Exceptions to marketability.

712.03 Exceptions to marketability.—Such marketable record title shall not affect or extinguish the following rights:

(1) Estates or interests, easements and use restrictions disclosed by and defects inherent in the muniments of title on which said estate is based beginning with the root of title; provided, however, that a general reference in any of such muniments to easements, use restrictions or other interests created prior to the root of title shall not be sufficient to preserve them unless specific identification by reference to book and page of record or by name of recorded plat be made therein to a recorded title transaction which imposed, transferred or continued such easement, use restrictions or other interests; subject, however, to the provisions of subsection (5).

(2) Estates, interests, claims, or charges, or any covenant or restriction, preserved by the filing of a proper notice in accordance with the provisions hereof.

(3) Rights of any person in possession of the lands, so long as such person is in such possession.

(4) Estates, interests, claims, or charges arising out of a title transaction which has been recorded subsequent to the effective date of the root of title.

(5) Recorded or unrecorded easements or rights, interest or servitude in the nature of easements, rights-of-way and terminal facilities, including those of a public utility or of a governmental agency, so long as the same are used and the use of any part thereof shall except from the operation hereof the right to the entire use thereof. No notice need be filed in order to preserve the lien of any mortgage or deed of trust or any supplement thereto encumbering any such recorded or unrecorded easements, or rights, interest, or servitude in the nature of easements, rights-of-way, and terminal facilities. However, nothing herein shall be construed as preserving to the mortgagee or grantee of any such mortgage or deed of trust or any supplement thereto any greater rights than the rights of the mortgagor or grantor.

(6) Rights of any person in whose name the land is assessed on the county tax rolls for such period of time as the land is so assessed and which rights are preserved for a period of 3 years after the land is last assessed in such person’s name.

(7) State title to lands beneath navigable waters acquired by virtue of sovereignty.

(8) A restriction or covenant recorded pursuant to chapter 376 or chapter 403.

(9) Any right, title, or interest held by the Board of Trustees of the Internal Improvement Trust Fund, any water management district created under chapter 373, or the United States.

History.—s. 3, ch. 63-133; s. 12, ch. 65-420; s. 1, ch. 73-218; s. 1, ch. 78-288; s. 2, ch. 97-202; s. 17, ch. 2000-317; s. 1, ch. 2010-104.



712.04 - Interests extinguished by marketable record title.

712.04 Interests extinguished by marketable record title.—Subject to s. 712.03, a marketable record title is free and clear of all estates, interests, claims, or charges, the existence of which depends upon any act, title transaction, event, or omission that occurred before the effective date of the root of title. Except as provided in s. 712.03, all such estates, interests, claims, or charges, however denominated, whether they are or appear to be held or asserted by a person sui juris or under a disability, whether such person is within or without the state, natural or corporate, or private or governmental, are declared to be null and void. However, this chapter does not affect any right, title, or interest of the United States, Florida, or any of its officers, boards, commissions, or other agencies reserved in the patent or deed by which the United States, Florida, or any of its agencies parted with title.

History.—s. 4, ch. 63-133; s. 1, ch. 65-280; s. 2, ch. 2010-104.



712.05 - Effect of filing notice.

712.05 Effect of filing notice.—

(1) A person claiming an interest in land or a homeowners’ association desiring to preserve a covenant or restriction may preserve and protect the same from extinguishment by the operation of this act by filing for record, during the 30-year period immediately following the effective date of the root of title, a written notice in accordance with this chapter. Such notice preserves such claim of right or such covenant or restriction or portion of such covenant or restriction for up to 30 years after filing the notice unless the notice is filed again as required in this chapter. A person’s disability or lack of knowledge of any kind may not delay the commencement of or suspend the running of the 30-year period. Such notice may be filed for record by the claimant or by any other person acting on behalf of a claimant who is:

(a) Under a disability;

(b) Unable to assert a claim on his or her behalf; or

(c) One of a class, but whose identity cannot be established or is uncertain at the time of filing such notice of claim for record.

Such notice may be filed by a homeowners’ association only if the preservation of such covenant or restriction or portion of such covenant or restriction is approved by at least two-thirds of the members of the board of directors of an incorporated homeowners’ association at a meeting for which a notice, stating the meeting’s time and place and containing the statement of marketable title action described in s. 712.06(1)(b), was mailed or hand delivered to members of the homeowners’ association at least 7 days before such meeting. The homeowners’ association or clerk of the circuit court is not required to provide additional notice pursuant to s. 712.06(3). The preceding sentence is intended to clarify existing law.

(2) It shall not be necessary for the owner of the marketable record title, as herein defined, to file a notice to protect his or her marketable record title.

History.—s. 5, ch. 63-133; s. 798, ch. 97-102; s. 3, ch. 97-202; s. 1, ch. 2003-79; s. 7, ch. 2014-133.



712.06 - Contents of notice; recording and indexing.

712.06 Contents of notice; recording and indexing.—

(1) To be effective, the notice referred to in s. 712.05 shall contain:

(a) The name or description of the claimant or the homeowners’ association desiring to preserve any covenant or restriction and the name and particular post office address of the person filing the claim or the homeowners’ association.

(b) The name and post office address of an owner, or the name and post office address of the person in whose name said property is assessed on the last completed tax assessment roll of the county at the time of filing, who, for purpose of such notice, shall be deemed to be an owner; provided, however, if a homeowners’ association is filing the notice, then the requirements of this paragraph may be satisfied by attaching to and recording with the notice an affidavit executed by the appropriate member of the board of directors of the homeowners’ association affirming that the board of directors of the homeowners’ association caused a statement in substantially the following form to be mailed or hand delivered to the members of that homeowners’ association:

STATEMENT OF MARKETABLE TITLE ACTION

The [name of homeowners’ association] (the “Association”) has taken action to ensure that the [name of declaration, covenant, or restriction], recorded in Official Records Book  , Page  , of the public records of   County, Florida, as may be amended from time to time, currently burdening the property of each and every member of the Association, retains its status as the source of marketable title with regard to the transfer of a member’s residence. To this end, the Association shall cause the notice required by chapter 712, Florida Statutes, to be recorded in the public records of   County, Florida. Copies of this notice and its attachments are available through the Association pursuant to the Association’s governing documents regarding official records of the Association.

(c) A full and complete description of all land affected by such notice, which description shall be set forth in particular terms and not by general reference, but if said claim is founded upon a recorded instrument or a covenant or a restriction, then the description in such notice may be the same as that contained in such recorded instrument or covenant or restriction, provided the same shall be sufficient to identify the property.

(d) A statement of the claim showing the nature, description, and extent of such claim or, in the case of a covenant or restriction, a copy of the covenant or restriction, except that it shall not be necessary to show the amount of any claim for money or the terms of payment.

(e) If such claim is based upon an instrument of record or a recorded covenant or restriction, such instrument of record or recorded covenant or restriction shall be deemed sufficiently described to identify the same if the notice includes a reference to the book and page in which the same is recorded.

(f) Such notice shall be acknowledged in the same manner as deeds are acknowledged for record.

(2) Such notice shall be filed with the clerk of the circuit court of the county or counties where the land described therein is situated, together with a true copy thereof. The clerk shall enter, record, and index said notice in the same manner that deeds are entered, recorded, and indexed, as though the claimant were the grantee in the deed and the purported owner were the grantor in a deed, and the clerk shall charge the same fees for recording thereof as are charged for recording deeds. In those counties where the circuit court clerk maintains a tract index, such notice shall also be indexed therein.

(3) The person providing the notice referred to in s. 712.05 shall:

(a) Cause the clerk of the circuit court to mail by registered or certified mail to the purported owner of said property, as stated in such notice, a copy thereof and shall enter on the original, before recording the same, a certificate showing such mailing. For preparing the certificate, the claimant shall pay to the clerk the service charge as prescribed in s. 28.24(8) and the necessary costs of mailing, in addition to the recording charges as prescribed in s. 28.24(12). If the notice names purported owners having more than one address, the person filing the same shall furnish a true copy for each of the several addresses stated, and the clerk shall send one such copy to the purported owners named at each respective address. Such certificate shall be sufficient if the same reads substantially as follows:

I hereby certify that I did on this  , mail by registered (or certified) mail a copy of the foregoing notice to each of the following at the address stated:

(Clerk of the circuit court)
of   County, Florida,
By  (Deputy clerk)

The clerk of the circuit court is not required to mail to the purported owner of such property any such notice that pertains solely to the preserving of any covenant or restriction or any portion of a covenant or restriction; or

(b) Publish once a week, for 2 consecutive weeks, the notice referred to in s. 712.05, with the official record book and page number in which such notice was recorded, in a newspaper as defined in chapter 50 in the county in which the property is located.

(4) Failure of any purported owner to receive the mailed notice shall not affect the validity of the notice or vitiate the effect of the filing of such notice.

History.—s. 6, ch. 63-133; s. 5, ch. 77-354; s. 7, ch. 82-205; s. 57, ch. 95-211; s. 4, ch. 97-202; s. 2, ch. 2003-79; s. 110, ch. 2003-402; s. 3, ch. 2010-104.



712.07 - Limitations of actions and recording acts.

712.07 Limitations of actions and recording acts.—Nothing contained in this law shall be construed to extend the period for the bringing of an action or for the doing of any other act required under any statute of limitations or to affect the operation of any statute governing the effect of the recording or the failure to record any instrument affecting land. This law shall not vitiate any curative statute.

History.—s. 7, ch. 63-133.



712.08 - Filing false claim.

712.08 Filing false claim.—No person shall use the privilege of filing notices hereunder for the purpose of asserting false or fictitious claims to land; and in any action relating thereto if the court shall find that any person has filed a false or fictitious claim, the court may award to the prevailing party all costs incurred by her or him in such action, including a reasonable attorney’s fee, and in addition thereto may award to the prevailing party all damages that she or he may have sustained as a result of the filing of such notice of claim.

History.—s. 8, ch. 63-133; s. 799, ch. 97-102.



712.09 - Extension of 30-year period.

712.09 Extension of 30-year period.—If the 30-year period for filing notice under s. 712.05 shall have expired prior to July 1, 1965, such period shall be extended to July 1, 1965.

History.—s. 9, ch. 63-133.



712.095 - Notice required by July 1, 1983.

712.095 Notice required by July 1, 1983.—Any person whose interest in land is derived from an instrument or court proceeding recorded subsequent to the root of title, which instrument or proceeding did not contain a description of the land as specified by s. 712.01(3), and whose interest had not been extinguished prior to July 1, 1981, shall have until July 1, 1983, to file a notice in accordance with s. 712.06 to preserve the interest.

History.—s. 2, ch. 81-242.



712.10 - Law to be liberally construed.

712.10 Law to be liberally construed.—This law shall be liberally construed to effect the legislative purpose of simplifying and facilitating land title transactions by allowing persons to rely on a record title as described in s. 712.02 subject only to such limitations as appear in s. 712.03.

History.—s. 10, ch. 63-133.



712.11 - Covenant revitalization.

712.11 Covenant revitalization.—A homeowners’ association not otherwise subject to chapter 720 may use the procedures set forth in ss. 720.403-720.407 to revive covenants that have lapsed under the terms of this chapter.

History.—s. 1, ch. 2007-173.






Chapter 713 - LIENS, GENERALLY

Part I - CONSTRUCTION LIENS (ss. 713.001-713.37)

713.001 - Short title of part.

713.001 Short title of part.—This part may be cited as the “Construction Lien Law.”

History.—s. 1, ch. 90-109.



713.01 - Definitions.

713.01 Definitions.—As used in this part, the term:

(1) “Abandoned property” means all tangible personal property that has been disposed of on public property in a wrecked, inoperative, or partially dismantled condition.

(2) “Architect” means a person or firm that is authorized to practice architecture pursuant to chapter 481 or a general contractor who provides architectural services under a design-build contract authorized by s. 481.229(3).

(3) “Claim of lien” means the claim recorded as provided in s. 713.08.

(4) “Clerk’s office” means the office of the clerk of the circuit court of the county in which the real property is located.

(5) “Commencement of the improvement” means the time of filing for record of the notice of commencement provided in s. 713.13.

(6) “Contract” means an agreement for improving real property, written or unwritten, express or implied, and includes extras or change orders.

(7) “Contract price” means the amount agreed upon by the contracting parties for performing all labor and services and furnishing all materials covered by their contract and must be increased or diminished by the price of extras or change orders, or by any amounts attributable to changes in the scope of the work or defects in workmanship or materials or any other breaches of the contract; but no penalty or liquidated damages between the owner and a contractor diminishes the contract price as to any other lienor. If no price is agreed upon by the contracting parties, this term means the value of all labor, services, or materials covered by their contract, with any increases and diminutions, as provided in this subsection. Allowance items are a part of the contract when accepted by the owner.

(8) “Contractor” means a person other than a materialman or laborer who enters into a contract with the owner of real property for improving it, or who takes over from a contractor as so defined the entire remaining work under such contract. The term “contractor” includes an architect, landscape architect, or engineer who improves real property pursuant to a design-build contract authorized by s. 489.103(16).

(9) “Direct contract” means a contract between the owner and any other person.

(10) “Engineer” means a person or firm that is authorized to practice engineering pursuant to chapter 471 or a general contractor who provides engineering services under a design-build contract authorized by s. 471.003(2)(i).

(11) “Extras or change orders” means labor, services, or materials for improving real property authorized by the owner and added to or deleted from labor, services, or materials covered by a previous contract between the same parties.

(12) “Final furnishing” means the last date that the lienor furnishes labor, services, or materials. Such date may not be measured by other standards, such as the issuance of a certificate of occupancy or the issuance of a certificate of final completion, and does not include correction of deficiencies in the lienor’s previously performed work or materials supplied. With respect to rental equipment, the term means the date that the rental equipment was last on the job site and available for use.

(13) “Furnish materials” means supply materials which are incorporated in the improvement including normal wastage in construction operations; or specially fabricated materials for incorporation in the improvement, not including any design work, submittals, or the like preliminary to actual fabrication of the materials; or supply materials used for the construction and not remaining in the improvement, subject to diminution by the salvage value of such materials; and includes supplying rental equipment, but does not include supplying handtools. The delivery of materials to the site of the improvement is prima facie evidence of incorporation of such materials in the improvement. The delivery of rental equipment to the site of the improvement is prima facie evidence of the period of the actual use of the rental equipment from the delivery through the time the equipment is last available for use at the site, or 2 business days after the lessor of the rental equipment receives a written notice from the owner or the lessee of the rental equipment to pick up the equipment, whichever occurs first.

(14) “Improve” means build, erect, place, make, alter, remove, repair, or demolish any improvement over, upon, connected with, or beneath the surface of real property, or excavate any land, or furnish materials for any of these purposes, or perform any labor or services upon the improvements, including the furnishing of carpet or rugs or appliances that are permanently affixed to the real property and final construction cleanup to prepare a structure for occupancy; or perform any labor or services or furnish any materials in grading, seeding, sodding, or planting for landscaping purposes, including the furnishing of trees, shrubs, bushes, or plants that are planted on the real property, or in equipping any improvement with fixtures or permanent apparatus or provide any solid-waste collection or disposal on the site of the improvement.

(15) “Improvement” means any building, structure, construction, demolition, excavation, solid-waste removal, landscaping, or any part thereof existing, built, erected, placed, made, or done on land or other real property for its permanent benefit.

(16) “Laborer” means any person other than an architect, landscape architect, engineer, surveyor and mapper, and the like who, under properly authorized contract, personally performs on the site of the improvement labor or services for improving real property and does not furnish materials or labor service of others.

(17) “Lender” means any person who loans money to an owner for construction of an improvement to real property, who secures that loan by recording a mortgage on the real property, and who periodically disburses portions of the proceeds of that loan for the payment of the improvement.

(18) “Lienor” means a person who is:

(a) A contractor;

(b) A subcontractor;

(c) A sub-subcontractor;

(d) A laborer;

(e) A materialman who contracts with the owner, a contractor, a subcontractor, or a sub-subcontractor; or

(f) A professional lienor under s. 713.03;

and who has a lien or prospective lien upon real property under this part, and includes his or her successor in interest. No other person may have a lien under this part.

(19) “Lienor giving notice” means any lienor, except a contractor, who has duly and timely served a notice to the owner and, if required, to the contractor and subcontractor, as provided in s. 713.06(2).

(20) “Materialman” means any person who furnishes materials under contract to the owner, contractor, subcontractor, or sub-subcontractor on the site of the improvement or for direct delivery to the site of the improvement or, for specially fabricated materials, off the site of the improvement for the particular improvement, and who performs no labor in the installation thereof.

(21) “Notice by lienor” means the notice to owner served as provided in s. 713.06(2).

(22) “Notice of commencement” means the notice recorded as provided in s. 713.13.

(23) “Owner” means a person who is the owner of any legal or equitable interest in real property, which interest can be sold by legal process, and who enters into a contract for the improvement of the real property. The term includes a condominium association pursuant to chapter 718 as to improvements made to association property or common elements. The term does not include any political subdivision, agency, or department of the state, a municipality, or other governmental entity.

(24) “Perform” or “furnish” when used in connection with the words “labor” or “services” or “materials” means performance or furnishing by the lienor or by another for him or her.

(25) “Post” or “posting” means placing the document referred to on the site of the improvement in a conspicuous place at the front of the site and in a manner that protects the document from the weather.

(26) “Real property” means the land that is improved and the improvements thereon, including fixtures, except any such property owned by the state or any county, municipality, school board, or governmental agency, commission, or political subdivision.

(27) “Site of the improvement” means the real property which is being improved and on which labor or services are performed or materials furnished in furtherance of the operations of improving such real property. In cases of removal, without demolition and under contract, of an improvement from one lot, parcel, or tract of land to another, this term means the real property to which the improvement is removed.

(28) “Subcontractor” means a person other than a materialman or laborer who enters into a contract with a contractor for the performance of any part of such contractor’s contract, including the removal of solid waste from the real property. The term includes a temporary help firm as defined in s. 443.101.

(29) “Sub-subcontractor” means a person other than a materialman or laborer who enters into a contract with a subcontractor for the performance of any part of such subcontractor’s contract, including the removal of solid waste from the real property. The term includes a temporary help firm as defined in s. 443.101.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254; s. 1, ch. 77-353; s. 1, ch. 80-97; s. 2, ch. 90-109; s. 1, ch. 91-102; s. 3, ch. 92-286; ss. 120, 317, ch. 94-119; s. 800, ch. 97-102; s. 2, ch. 98-135; s. 71, ch. 99-3; s. 2, ch. 2001-164; s. 4, ch. 2001-211; s. 2, ch. 2007-221.

Note.—Former s. 84.011.



713.012 - Written notices, demands, or requests.

713.012 Written notices, demands, or requests.—Notices, demands, or requests permitted or required under this part, except any required by s. 713.14, must be in writing.

History.—s. 3, ch. 2007-221.



713.015 - Mandatory provisions for direct contracts.

713.015 Mandatory provisions for direct contracts.—

(1) Any direct contract greater than $2,500 between an owner and a contractor, related to improvements to real property consisting of single or multiple family dwellings up to and including four units, must contain the following notice provision printed in no less than 12-point, capitalized, boldfaced type on the front page of the contract or on a separate page, signed by the owner and dated:

ACCORDING TO FLORIDA’S CONSTRUCTION LIEN LAW (SECTIONS 713.001-713.37, FLORIDA STATUTES), THOSE WHO WORK ON YOUR PROPERTY OR PROVIDE MATERIALS AND SERVICES AND ARE NOT PAID IN FULL HAVE A RIGHT TO ENFORCE THEIR CLAIM FOR PAYMENT AGAINST YOUR PROPERTY. THIS CLAIM IS KNOWN AS A CONSTRUCTION LIEN. IF YOUR CONTRACTOR OR A SUBCONTRACTOR FAILS TO PAY SUBCONTRACTORS, SUB-SUBCONTRACTORS, OR MATERIAL SUPPLIERS, THOSE PEOPLE WHO ARE OWED MONEY MAY LOOK TO YOUR PROPERTY FOR PAYMENT, EVEN IF YOU HAVE ALREADY PAID YOUR CONTRACTOR IN FULL. IF YOU FAIL TO PAY YOUR CONTRACTOR, YOUR CONTRACTOR MAY ALSO HAVE A LIEN ON YOUR PROPERTY. THIS MEANS IF A LIEN IS FILED YOUR PROPERTY COULD BE SOLD AGAINST YOUR WILL TO PAY FOR LABOR, MATERIALS, OR OTHER SERVICES THAT YOUR CONTRACTOR OR A SUBCONTRACTOR MAY HAVE FAILED TO PAY. TO PROTECT YOURSELF, YOU SHOULD STIPULATE IN THIS CONTRACT THAT BEFORE ANY PAYMENT IS MADE, YOUR CONTRACTOR IS REQUIRED TO PROVIDE YOU WITH A WRITTEN RELEASE OF LIEN FROM ANY PERSON OR COMPANY THAT HAS PROVIDED TO YOU A “NOTICE TO OWNER.” FLORIDA’S CONSTRUCTION LIEN LAW IS COMPLEX, AND IT IS RECOMMENDED THAT YOU CONSULT AN ATTORNEY.

(2)(a) If the contract is written, the notice must be in the contract document. If the contract is oral or implied, the notice must be provided in a document referencing the contract.

(b) The failure to provide such written notice does not bar the enforcement of a lien against a person who has not been adversely affected.

(c) This section may not be construed to adversely affect the lien and bond rights of lienors who are not in privity with the owner. This section does not apply when the owner is a contractor licensed under chapter 489 or is a person who created parcels or offers parcels for sale or lease in the ordinary course of business.

History.—s. 1, ch. 2003-177; s. 5, ch. 2005-227; s. 4, ch. 2007-221.



713.02 - Types of lienors and exemptions.

713.02 Types of lienors and exemptions.—

(1) Persons performing the services described in s. 713.03 shall have rights to a lien on real property as provided in that section.

(2) Persons performing services or furnishing materials for subdivision improvements as described in s. 713.04 shall have rights to a lien on real property as provided in that section.

(3) Persons who are in privity with an owner and who perform labor or services or furnish materials constituting an improvement or part thereof shall have rights to a lien on real property as provided in s. 713.05.

(4) Persons who are not in privity with an owner and who perform labor or services or furnish materials constituting a part of an improvement under the direct contract of another person shall have rights to a lien on real property as provided in s. 713.06.

(5) Any improvement for which the direct contract price is $2,500 or less shall be exempt from all other provisions of this part except the provisions of s. 713.05.

(6) The owner and contractor may agree that the contractor shall furnish a payment bond as provided in s. 713.23, and upon receipt of the bond the owner is exempt from the other provisions of this part as to that direct contract, but this does not exempt the owner from the lien of the contractor who furnishes the bond. If the bond is provided, it shall secure all liens subsequently accruing under this part as provided in s. 713.23.

(7) Notwithstanding any other provision of this part, no lien shall exist in favor of any contractor, subcontractor, or sub-subcontractor who is unlicensed as provided in s. 489.128 or s. 489.532. Notwithstanding any other provision of this part, if a contract is rendered unenforceable by an unlicensed contractor, subcontractor, or sub-subcontractor pursuant to s. 489.128 or s. 489.532, such unenforceability shall not affect the rights of any other persons to enforce contract, lien, or bond remedies and shall not affect the obligations of a surety that has provided a bond on behalf of the unlicensed contractor, subcontractor, or sub-subcontractor. It shall not be a defense to any claim on a bond or indemnity agreement that the principal or indemnitor is unlicensed as provided in s. 489.128 or s. 489.532.

History.—s. 1, ch. 63-135; s. 1, ch. 67-210; s. 35, ch. 67-254; s. 7, ch. 69-97; ss. 2, 17, ch. 77-353; s. 1, ch. 78-397; s. 2, ch. 87-74; s. 15, ch. 87-310; s. 3, ch. 88-397; s. 801, ch. 97-102; s. 5, ch. 2001-211; s. 3, ch. 2003-257; s. 6, ch. 2005-227; s. 5, ch. 2007-221.

Note.—Former s. 84.022.



713.03 - Liens for professional services.

713.03 Liens for professional services.—

(1) Any person who performs services as architect, landscape architect, interior designer, engineer, or surveyor and mapper, subject to compliance with and the limitations imposed by this part, has a lien on the real property improved for any money that is owing to him or her for his or her services used in connection with improving the real property or for his or her services in supervising any portion of the work of improving the real property, rendered in accordance with his or her contract and with the direct contract.

(2) Any architect, landscape architect, interior designer, engineer, or surveyor and mapper who has a direct contract and who in the practice of his or her profession shall perform services, by himself or herself or others, in connection with a specific parcel of real property and subject to said compliances and limitations, shall have a lien upon such real property for the money owing to him or her for his or her professional services, regardless of whether such real property is actually improved.

(3) No liens under this section shall be acquired until a claim of lien is recorded. No lienor under this section shall be required to serve a notice to owner as provided in s. 713.06(2) or an affidavit concerning unpaid lienors as provided in s. 713.06(3).

History.—s. 1, ch. 63-135; s. 1, ch. 65-456; s. 35, ch. 67-254; s. 3, ch. 77-353; s. 2, ch. 85-103; s. 3, ch. 90-109; s. 121, ch. 94-119; s. 802, ch. 97-102.

Note.—Former s. 84.031.



713.04 - Subdivision improvements.

713.04 Subdivision improvements.—

(1) Any lienor who, regardless of privity, performs services or furnishes material to real property for the purpose of making it suitable as the site for the construction of an improvement or improvements shall be entitled to a lien on the real property for any money that is owed to her or him for her or his services or materials furnished in accordance with her or his contract and the direct contract. The total amount of liens allowed under this section shall not exceed the amount of the direct contract under which the lienor furnishes labor, materials, or services. The work of making real property suitable as the site of an improvement shall include but shall not be limited to the grading, leveling, excavating, and filling of land, including the furnishing of fill soil; the grading and paving of streets, curbs, and sidewalks; the construction of ditches and other area drainage facilities; the laying of pipes and conduits for water, gas, electric, sewage, and drainage purposes; and the construction of canals and shall also include the altering, repairing, and redoing of all these things. When the services or materials are placed on land dedicated to public use and are furnished under contract with the owner of the abutting land, the cost of the services and materials, if unpaid, may be the basis for a lien upon the abutting land. When the services or materials are placed upon land under contract with the owner of the land who subsequently dedicates parts of the land to public use, the person furnishing the services or materials placed upon the dedicated land shall be entitled to a lien upon the land abutting the dedicated land for the unpaid cost of the services and materials placed upon the dedicated land, or in the case of improvements that serve or benefit real property that is divided by the improvements, to a lien upon each abutting part for the equitable part of the full amount due and owing. If the part of the cost to be borne by each parcel of the land subject to the same lien is not specified in the contract, it shall be prorated equitably among the parcels served or benefited. No lien under this section shall be acquired until a claim of lien is recorded. No notice of commencement shall be filed for liens under this section. No lienor shall be required to serve a notice to owner for liens under this section.

(2) If a lienor under this section who is not in privity with the owner serves a notice on the owner in accordance with the provisions of s. 713.06(2), payment of lienors by the owner under this section shall be governed by s. 713.06(3)(c), (d), (e), (f), (g), (h), and (4).

(3) The owner shall not pay any money on account of a direct contract before actual furnishing of labor and services or materials for subdivision improvements. Any payment not complying with such requirement shall not qualify as a proper payment under this chapter.

(4) The owner shall make final payment on account of a direct contract only after the contractor complies with s. 713.06(3)(d). Any payment not complying with such requirement shall not qualify as a proper payment under this chapter.

History.—s. 1, ch. 63-135; s. 2, ch. 65-456; s. 35, ch. 67-254; s. 2, ch. 80-97; s. 2, ch. 86-247; s. 803, ch. 97-102; s. 7, ch. 2005-227.

Note.—Former s. 84.041.



713.05 - Liens of persons in privity.

713.05 Liens of persons in privity.—A materialman or laborer, either of whom is in privity with the owner, or a contractor who complies with the provisions of this part shall, subject to the limitations thereof, have a lien on the real property improved for any money that is owed to him or her for labor, services, materials, or other items required by, or furnished in accordance with, the direct contract and for unpaid finance charges due under the lienor’s contract. A materialman or laborer, in privity with the owner, or a contractor shall also have a lien on the owner’s real property for any money that is owed to him or her for labor, services, or materials furnished to improve public property if the improvements to the public property are a condition of the permit to improve the owner’s real property. No lien under this section shall be acquired until a claim of lien is recorded. A lienor who, as a subcontractor, sub-subcontractor, laborer, or materialman not in privity with the owner, commences to furnish labor, services, or material to an improvement and who thereafter becomes in privity with the owner shall have a lien for any money that is owed to him or her for the labor, services, or materials furnished after he or she becomes in privity with the owner. A lienor may record one claim of lien to cover both his or her work done in privity with the owner and not in privity with the owner. No lienor under this section shall be required to serve a notice to owner as provided in s. 713.06(2). A lienor, except a laborer or materialman, who is in privity with the owner and claims a lien under this section shall furnish the contractor’s affidavit required in s. 713.06(3)(d). A contractor may claim a lien for any labor, services, or materials furnished by another lienor for which he or she is obligated to pay the lienor, regardless of the right of the lienor to claim a lien; but, if the lienor claims a valid lien, the contractor shall not recover the amount of the lien recovered by the lienor, and the amount of the contractor’s claim of lien may be reduced accordingly by court order. No person shall have a lien under this section except those lienors specified in it, as their designations are defined in s. 713.01.

History.—s. 1, ch. 63-135; s. 3, ch. 65-456; s. 2, ch. 67-210; s. 35, ch. 67-254; s. 4, ch. 77-353; s. 3, ch. 80-97; s. 1, ch. 96-383; s. 1763, ch. 97-102.

Note.—Former s. 84.051.



713.06 - Liens of persons not in privity; proper payments.

713.06 Liens of persons not in privity; proper payments.—

(1) A materialman or laborer, either of whom is not in privity with the owner, or a subcontractor or sub-subcontractor who complies with the provisions of this part and is subject to the limitations thereof, has a lien on the real property improved for any money that is owed to him or her for labor, services, or materials furnished in accordance with his or her contract and with the direct contract and for any unpaid finance charges due under the lienor’s contract. A materialman or laborer, either of whom is not in privity with the owner, or a subcontractor or sub-subcontractor who complies with the provisions of this part and is subject to the limitations thereof, also has a lien on the owner’s real property for labor, services, or materials furnished to improve public property if the improvement of the public property is furnished in accordance with his or her contract and with the direct contract. The total amount of all liens allowed under this part for furnishing labor, services, or material covered by any certain direct contract must not exceed the amount of the contract price fixed by the direct contract except as provided in subsection (3). No person may have a lien under this section except those lienors specified in it, as their designations are defined in s. 713.01.

(2)(a) All lienors under this section, except laborers, as a prerequisite to perfecting a lien under this chapter and recording a claim of lien, must serve a notice on the owner setting forth the lienor’s name and address, a description sufficient for identification of the real property, and the nature of the services or materials furnished or to be furnished. A sub-subcontractor or a materialman to a subcontractor must serve a copy of the notice on the contractor as a prerequisite to perfecting a lien under this chapter and recording a claim of lien. A materialman to a sub-subcontractor must serve a copy of the notice to owner on the contractor as a prerequisite to perfecting a lien under this chapter and recording a claim of lien. A materialman to a sub-subcontractor shall serve the notice to owner on the subcontractor if the materialman knows the name and address of the subcontractor. The notice must be served before commencing, or not later than 45 days after commencing, to furnish his or her labor, services, or materials, but, in any event, before the date of the owner’s disbursement of the final payment after the contractor has furnished the affidavit under subparagraph (3)(d)1. The notice must be served regardless of the method of payments by the owner, whether proper or improper, and does not give to the lienor serving the notice any priority over other lienors in the same category; and the failure to serve the notice, or to timely serve it, is a complete defense to enforcement of a lien by any person. The serving of the notice does not dispense with recording the claim of lien. The notice is not a lien, cloud, or encumbrance on the real property nor actual or constructive notice of any of them.

(b) If the owner, in his or her notice of commencement, has designated a person in addition to himself or herself to receive a copy of such lienor’s notice, as provided in s. 713.13(1)(b), the lienor shall serve a copy of his or her notice on the person so designated. The failure by the lienor to serve such copy, however, does not invalidate an otherwise valid lien.

(c) The notice may be in substantially the following form and must include the information and the warning contained in the following form:

WARNING! FLORIDA’S CONSTRUCTION LIEN LAW ALLOWS SOME UNPAID CONTRACTORS, SUBCONTRACTORS, AND MATERIAL SUPPLIERS TO FILE LIENS AGAINST YOUR PROPERTY EVEN IF YOU HAVE MADE PAYMENT IN FULL.

UNDER FLORIDA LAW, YOUR FAILURE TO MAKE SURE THAT WE ARE PAID MAY RESULT IN A LIEN AGAINST YOUR PROPERTY AND YOUR PAYING TWICE.

TO AVOID A LIEN AND PAYING TWICE, YOU MUST OBTAIN A WRITTEN RELEASE FROM US EVERY TIME YOU PAY YOUR CONTRACTOR.

NOTICE TO OWNER

To   (Owner’s name and address)

The undersigned hereby informs you that he or she has furnished or is furnishing services or materials as follows:

(General description of services or materials)   for the improvement of the real property identified as   (property description)   under an order given by   .

Florida law prescribes the serving of this notice and restricts your right to make payments under your contract in accordance with Section 713.06, Florida Statutes.

IMPORTANT INFORMATION FOR
YOUR PROTECTION

Under Florida’s laws, those who work on your property or provide materials and are not paid have a right to enforce their claim for payment against your property. This claim is known as a construction lien.

If your contractor fails to pay subcontractors or material suppliers or neglects to make other legally required payments, the people who are owed money may look to your property for payment, EVEN IF YOU HAVE PAID YOUR CONTRACTOR IN FULL.

PROTECT YOURSELF:

—RECOGNIZE that this Notice to Owner may result in a lien against your property unless all those supplying a Notice to Owner have been paid.

—LEARN more about the Construction Lien Law, Chapter 713, Part I, Florida Statutes, and the meaning of this notice by contacting an attorney or the Florida Department of Business and Professional Regulation.

(Lienor’s Signature)

(Lienor’s Name)

(Lienor’s Address)

Copies to:   (Those persons listed in Section 713.06(2)(a) and (b), Florida Statutes)

The form may be combined with a notice to contractor given under s. 255.05 or s. 713.23 and, if so, may be entitled “NOTICE TO OWNER/NOTICE TO CONTRACTOR.”

(d) A notice to an owner served on a lender must be in writing, must be served in accordance with s. 713.18, and shall be addressed to the persons designated, if any, and to the place and address designated in the notice of commencement. Any lender who, after receiving a notice provided under this subsection, pays a contractor on behalf of the owner for an improvement shall make proper payments as provided in paragraph (3)(c) as to each such notice received by the lender. The failure of a lender to comply with this paragraph renders the lender liable to the owner for all damages sustained by the owner as a result of that failure. This paragraph does not give any person other than an owner a claim or right of action against a lender for the failure of the lender to comply with this paragraph. Further, this paragraph does not prohibit a lender from disbursing construction funds at any time directly to the owner, in which event the lender has no obligation to make proper payments under this paragraph.

(e) A lienor, in the absence of a recorded notice of commencement, may rely on the information contained in the building permit application to serve the notice prescribed in paragraphs (a), (b), and (c).

(f) If a lienor has substantially complied with the provisions of paragraphs (a), (b), and (c), errors or omissions do not prevent the enforcement of a claim against a person who has not been adversely affected by such omission or error. However, a lienor must strictly comply with the time requirements of paragraph (a).

(3) The owner may make proper payments on the direct contract as to lienors under this section, in the following manner:

(a) If the description of the property in the notice prescribed by s. 713.13 is incorrect and the error adversely affects any lienor, payments made on the direct contract shall be held improperly paid to that lienor; but this does not apply to clerical errors when the description listed covers the property where the improvements are.

(b) The owner may pay to any laborers the whole or any part of the amounts that shall then be due and payable to them respectively for labor or services performed by them and covered by the direct contract, and shall deduct the same from the balance due the contractor under a direct contract.

(c) When any payment becomes due to the contractor on the direct contract, except the final payment:

1. The owner shall pay or cause to be paid, within the limitations imposed by subparagraph 2., the sum then due to each lienor giving notice prior to the time of the payment. The owner may require, and, in such event, the contractor shall furnish as a prerequisite to requiring payment to himself or herself, an affidavit as prescribed in subparagraph (d)1., on any payment made, or to be made, on a direct contract, but the furnishing of the affidavit shall not relieve the owner of his or her responsibility to pay or cause to be paid all lienors giving notice. The owner shall be under no obligation to any lienor, except laborers, from whom he or she has not received a notice to owner at the time of making a payment.

2. When the payment due is insufficient to pay all bills of lienors giving notice, the owner shall prorate the amount then due under the direct contract among the lienors giving notice pro rata in the manner prescribed in subsection (4). Lienors receiving money shall execute partial releases, as provided in s. 713.20(2), to the extent of the payment received.

3. If any affidavit permitted hereunder recites any outstanding bills for labor, services, or materials, the owner may pay the bills in full direct to the person or firm to which they are due if the balance due on the direct contract at the time the affidavit is given is sufficient to pay the bills and shall deduct the amounts so paid from the balance of payment due the contractor. This subparagraph shall not create any obligation of the owner to pay any person who is not a lienor giving notice.

4. No person furnishing labor or material, or both, who is required to serve a notice under paragraph (2)(a) and who did not serve the notice and whose time for service has expired shall be entitled to be paid by the owner because he or she is listed in an affidavit furnished by the contractor under subparagraph (c)1.

5. If the contract is terminated before completion, the contractor shall comply with subparagraph (d)1.

(d) When the final payment under a direct contract becomes due the contractor:

1. The contractor shall give to the owner a final payment affidavit stating, if that be the fact, that all lienors under his or her direct contract who have timely served a notice to owner on the owner and the contractor have been paid in full or, if the fact be otherwise, showing the name of each such lienor who has not been paid in full and the amount due or to become due each for labor, services, or materials furnished. The affidavit must be in substantially the following form:

CONTRACTOR’S FINAL PAYMENT AFFIDAVIT

State of Florida
County of

Before me, the undersigned authority, personally appeared   (name of affiant)  , who, after being first duly sworn, deposes and says of his or her personal knowledge the following:

1. He or she is the   (title of affiant)  , of   (name of contractor’s business)  , which does business in the State of Florida, hereinafter referred to as the “Contractor.”

2. Contractor, pursuant to a contract with   (name of owner)  , hereinafter referred to as the “Owner,” has furnished or caused to be furnished labor, materials, and services for the construction of certain improvements to real property as more particularly set forth in said contract.

3. This affidavit is executed by the Contractor in accordance with section 713.06 of the Florida Statutes for the purposes of obtaining final payment from the Owner in the amount of $ .

4. All work to be performed under the contract has been fully completed, and all lienors under the direct contract have been paid in full, except the following listed lienors:

NAME OF LIENOR    AMOUNT DUE

Signed, sealed, and delivered this   day of  ,  ,

By   (name of affiant)

(title of affiant)

(name of contractor’s business)

Sworn to and subscribed before me this   day of   by   (name of affiant)  , who is personally known to me or produced   as identification, and did take an oath.

(name of notary public)

Notary Public

My Commission Expires:

(date of expiration of commission)

The contractor shall have no lien or right of action against the owner for labor, services, or materials furnished under the direct contract while in default for not giving the owner the affidavit; however, the negligent inclusion or omission of any information in the affidavit which has not prejudiced the owner does not constitute a default that operates to defeat an otherwise valid lien. The contractor shall execute the affidavit and deliver it to the owner at least 5 days before instituting an action as a prerequisite to the institution of any action to enforce his or her lien under this chapter, even if the final payment has not become due because the contract is terminated for a reason other than completion and regardless of whether the contractor has any lienors working under him or her or not.

2. If the contractor’s affidavit required in this subsection recites any outstanding bills for labor, services, or materials, the owner may, after giving the contractor at least 10 days’ written notice, pay such bills in full direct to the person or firm to which they are due, if the balance due on a direct contract at the time the affidavit is given is sufficient to pay them and lienors giving notice, and shall deduct the amounts so paid from the balance due the contractor. Lienors listed in said affidavit not giving notice, whose 45-day notice time has not expired, shall be paid in full or pro rata, as appropriate, from any balance then remaining due the contractor; but no lienor whose notice time has expired shall be paid by the owner or by any other person except the person with whom that lienor has a contract.

3. If the balance due is not sufficient to pay in full all lienors listed in the affidavit and entitled to payment from the owner under this part and other lienors giving notice, the owner shall pay no money to anyone until such time as the contractor has furnished him or her with the difference; however, if the contractor fails to furnish the difference within 10 days from delivery of the affidavit or notice from the owner to the contractor to furnish the affidavit, the owner shall determine the amount due each lienor and shall disburse to them the amounts due from him or her on a direct contract in accordance with the procedure established by subsection (4).

4. The owner shall have the right to rely on the contractor’s affidavit given under this paragraph in making the final payment, unless there are lienors giving notice who are not listed in the affidavit. If there are lienors giving notice who are not so listed, the owner may pay such lienors and any persons listed in the affidavit that are entitled to be paid by the owner under subparagraph 2. and shall thereupon be discharged of any further responsibility under the direct contract, except for any balance that may be due to the contractor.

5. The owner shall retain the final payment due under the direct contract that shall not be disbursed until the contractor’s affidavit under subparagraph 1. has been furnished to the owner.

6. When final payment has become due to the contractor and the owner fails to withhold as required by subparagraph 5., the property improved shall be subject to the full amount of all valid liens of which the owner has notice at the time the contractor furnishes his or her affidavit.

(e) If the improvement is abandoned before completion, the owner shall determine the amount due each lienor giving notice and shall pay the same in full or prorate in the same manner as provided in subsection (4).

(f) No contractor shall have any right to require the owner to pay any money to him or her under a direct contract if such money cannot be properly paid by the owner to the contractor in accordance with this section.

(g) Except with written consent of the contractor, before paying any money directly to any lienor except the contractor or any laborer, the owner shall give the contractor at least 10 days’ written notice of his or her intention to do so, and the amount he or she proposes to pay each lienor.

(h) When the owner has properly retained all sums required in this section to be retained but has otherwise made improper payments, the owner’s real property shall be liable to all laborers, subcontractors, sub-subcontractors, and materialmen complying with this chapter only to the extent of the retentions and the improper payments, notwithstanding the other provisions of this subsection. Any money paid by the owner on a direct contract, the payment of which is proved to have caused no detriment to any certain lienor, shall be held properly paid as to the lienor, and if any of the money shall be held not properly paid as to any other lienors, the entire benefit of its being held not properly paid as to them shall go to the lienors.

(4)(a) In determining the amounts for which liens between lienors claiming under a direct contract shall be paid by the owner or allowed by the court within the total amount fixed by the direct contract and under the provisions of this section, the owner or court shall pay or allow such liens in the following order:

1. Liens of all laborers.

2. Liens of all persons other than the contractor.

3. Lien of the contractor.

(b) Should the total amount for which liens under such direct contract may be allowed be less than the total amount of liens under such contract in all classes above mentioned, all liens in a class shall be allowed for their full amounts before any liens shall be allowed to any subsequent class. Should the amount applicable to the liens of any single class be insufficient to permit all liens within that class to be allowed for their full amounts, each lien shall be allowed for its pro rata share of the total amount applicable to liens of that class; but if the same labor, services, or materials shall be covered by liens of more than one class, such labor, services, or materials shall be allowed only in the earliest class by which they shall be covered; and also if the same labor, services, or materials shall be covered by liens of two or more lienors of the same class, such labor, services, or materials shall be allowed only in the lien of the lienor farthest removed from the contractor. This section shall not be construed to affect the priority of liens derived under separate direct contracts.

History.—s. 1, ch. 63-135; ss. 4, 5, ch. 65-456; s. 35, ch. 67-254; s. 1, ch. 75-227; s. 5, ch. 77-353; s. 4, ch. 80-97; s. 3, ch. 87-74; s. 4, ch. 90-109; s. 1, ch. 93-99; s. 318, ch. 94-119; s. 229, ch. 94-218; s. 2, ch. 96-383; s. 1764, ch. 97-102; s. 2, ch. 97-219; s. 3, ch. 98-135; s. 3, ch. 99-386; ss. 2, 3, ch. 2003-177.

Note.—Former s. 84.061.



713.07 - Priority of liens.

713.07 Priority of liens.—

(1) Liens under ss. 713.03 and 713.04 shall attach at the time of recordation of the claim of lien and shall take priority as of that time.

(2) Liens under ss. 713.05 and 713.06 shall attach and take priority as of the time of recordation of the notice of commencement, but in the event a notice of commencement is not filed, then such liens shall attach and take priority as of the time the claim of lien is recorded.

(3) All such liens shall have priority over any conveyance, encumbrance or demand not recorded against the real property prior to the time such lien attached as provided herein, but any conveyance, encumbrance or demand recorded prior to the time such lien attaches and any proceeds thereof, regardless of when disbursed, shall have priority over such liens.

(4) If construction ceases or the direct contract is terminated before completion and the owner desires to recommence construction, he or she may pay all lienors in full or pro rata in accordance with s. 713.06(4) prior to recommencement in which event all liens for the recommenced construction shall take priority from such recommencement; or the owner may record an affidavit in the clerk’s office stating his or her intention to recommence construction and that all lienors giving notice have been paid in full except those listed therein as not having been so paid in which event 30 days after such recording, the rights of any person acquiring any interest, lien, or encumbrance on said property or of any lienor on the recommenced construction shall be paramount to any lien on the prior construction unless such prior lienor records a claim of lien within said 30-day period. A copy of said affidavit shall be served on each lienor named therein. Before recommencing, the owner shall record and post a notice of commencement for the recommenced construction, as provided in s. 713.13.

History.—s. 1, ch. 63-135; s. 6, ch. 65-456; s. 35, ch. 67-254; s. 804, ch. 97-102; s. 6, ch. 2007-221.

Note.—Former s. 84.071.



713.08 - Claim of lien.

713.08 Claim of lien.—

(1) For the purpose of perfecting her or his lien under this part, every lienor, including laborers and persons in privity, shall record a claim of lien which shall state:

(a) The name of the lienor and the address where notices or process under this part may be served on the lienor.

(b) The name of the person with whom the lienor contracted or by whom she or he was employed.

(c) The labor, services, or materials furnished and the contract price or value thereof. Materials specially fabricated at a place other than the site of the improvement for incorporation in the improvement but not so incorporated and the contract price or value thereof shall be separately stated in the claim of lien.

(d) A description of the real property sufficient for identification.

(e) The name of the owner.

(f) The time when the first and the last item of labor or service or materials was furnished.

(g) The amount unpaid the lienor for such labor or services or materials and for unpaid finance charges due under the lienor’s contract.

(h) If the lien is claimed by a person not in privity with the owner, the date and method of service of the notice to owner. If the lien is claimed by a person not in privity with the contractor or subcontractor, the date and method of service of the copy of the notice on the contractor or subcontractor.

(2) The claim of lien may be prepared by the lienor or the lienor’s employee or attorney and shall be signed and sworn to or affirmed by the lienor or the lienor’s agent acquainted with the facts stated therein.

(3) The claim of lien shall be sufficient if it is in substantially the following form, and includes the following warning:

WARNING!

THIS LEGAL DOCUMENT REFLECTS THAT A CONSTRUCTION LIEN HAS BEEN PLACED ON THE REAL PROPERTY LISTED HEREIN. UNLESS THE OWNER OF SUCH PROPERTY TAKES ACTION TO SHORTEN THE TIME PERIOD, THIS LIEN MAY REMAIN VALID FOR ONE YEAR FROM THE DATE OF RECORDING, AND SHALL EXPIRE AND BECOME NULL AND VOID THEREAFTER UNLESS LEGAL PROCEEDINGS HAVE BEEN COMMENCED TO FORECLOSE OR TO DISCHARGE THIS LIEN.

CLAIM OF LIEN

State of

County of

Before me, the undersigned notary public, personally appeared  , who was duly sworn and says that she or he is (the lienor herein) (the agent of the lienor herein  ), whose address is  ; and that in accordance with a contract with  , lienor furnished labor, services, or materials consisting of   on the following described real property in   County, Florida:

(Legal description of real property)

owned by   of a total value of $ , of which there remains unpaid $ , and furnished the first of the items on  ,   (year)  , and the last of the items on  ,   (year)  ; and (if the lien is claimed by one not in privity with the owner) that the lienor served her or his notice to owner on  ,   (year)  , by  ; and (if required) that the lienor served copies of the notice on the contractor on  ,   (year)  , by   and on the subcontractor,  , on  ,   (year)  , by  .

(Signature)

Sworn to (or affirmed) and subscribed before me this   day of  ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known   OR Produced Identification

Type of Identification Produced

However, the negligent inclusion or omission of any information in the claim of lien which has not prejudiced the owner does not constitute a default that operates to defeat an otherwise valid lien.

(4)(a) The omission of any of the foregoing details or errors in such claim of lien shall not, within the discretion of the trial court, prevent the enforcement of such lien as against one who has not been adversely affected by such omission or error.

(b) Any claim of lien recorded as provided in this part may be amended at any time during the period allowed for recording such claim of lien, provided that such amendment shall not cause any person to suffer any detriment by having acted in good faith in reliance upon such claim of lien as originally recorded. Any amendment of the claim of lien shall be recorded in the same manner as provided for recording the original claim of lien.

(c) The claim of lien shall be served on the owner. Failure to serve any claim of lien in the manner provided in s. 713.18 before recording or within 15 days after recording shall render the claim of lien voidable to the extent that the failure or delay is shown to have been prejudicial to any person entitled to rely on the service.

(5) The claim of lien may be recorded at any time during the progress of the work or thereafter but not later than 90 days after the final furnishing of the labor or services or materials by the lienor. However, if the original contract is terminated under s. 713.07(4), a claim for a lien attaching prior to such termination may not be recorded after 90 days following the date of such termination or 90 days after the final furnishing of labor, services, or materials by the lienor, whichever occurs first. The claim of lien shall be recorded in the clerk’s office. If such real property is situated in two or more counties, the claim of lien shall be recorded in the clerk’s office in each of such counties. The recording of the claim of lien shall be constructive notice to all persons of the contents and effect of such claim. The validity of the lien and the right to record a claim therefor shall not be affected by the insolvency, bankruptcy, or death of the owner before the claim of lien is recorded.

History.—s. 1, ch. 63-135; s. 7, ch. 65-456; s. 35, ch. 67-254; s. 6, ch. 77-353; s. 5, ch. 80-97; s. 4, ch. 92-286; s. 3, ch. 96-383; s. 1765, ch. 97-102; s. 13, ch. 98-246; s. 4, ch. 99-386; s. 4, ch. 2003-177; s. 8, ch. 2005-227; s. 7, ch. 2007-221.

Note.—Former s. 84.081.



713.09 - Single claim of lien.

713.09 Single claim of lien.—A lienor is required to record only one claim of lien covering his or her entire demand against the real property when the amount demanded is for labor or services or material furnished for more than one improvement under the same direct contract. The single claim of lien is sufficient even though the improvement is for one or more improvements located on separate lots, parcels, or tracts of land. If materials to be used on one or more improvements on separate lots, parcels, or tracts of land under one direct contract are delivered by a lienor to a place designated by the person with whom the materialman contracted, other than the site of the improvement, the delivery to the place designated is prima facie evidence of delivery to the site of the improvement and incorporation in the improvement. The single claim of lien may be limited to a part of multiple lots, parcels, or tracts of land and their improvements or may cover all of the lots, parcels, or tracts of land and improvements. In each claim of lien under this section, the owner under the direct contract must be the same person for all lots, parcels, or tracts of land against which a single claim of lien is recorded.

History.—s. 1, ch. 63-135; s. 8, ch. 65-456; s. 35, ch. 67-254; s. 6, ch. 80-97; s. 5, ch. 90-109; s. 805, ch. 97-102.

Note.—Former s. 84.091.



713.10 - Extent of liens.

713.10 Extent of liens.—

(1) Except as provided in s. 713.12, a lien under this part shall extend to, and only to, the right, title, and interest of the person who contracts for the improvement as such right, title, and interest exists at the commencement of the improvement or is thereafter acquired in the real property. When an improvement is made by a lessee in accordance with an agreement between such lessee and her or his lessor, the lien shall extend also to the interest of such lessor.

(2)(a) When the lease expressly provides that the interest of the lessor shall not be subject to liens for improvements made by the lessee, the lessee shall notify the contractor making any such improvements of such provision or provisions in the lease, and the knowing or willful failure of the lessee to provide such notice to the contractor shall render the contract between the lessee and the contractor voidable at the option of the contractor.

(b) The interest of the lessor is not subject to liens for improvements made by the lessee when:

1. The lease, or a short form or a memorandum of the lease that contains the specific language in the lease prohibiting such liability, is recorded in the official records of the county where the premises are located before the recording of a notice of commencement for improvements to the premises and the terms of the lease expressly prohibit such liability; or

2. The terms of the lease expressly prohibit such liability, and a notice advising that leases for the rental of premises on a parcel of land prohibit such liability has been recorded in the official records of the county in which the parcel of land is located before the recording of a notice of commencement for improvements to the premises, and the notice includes the following:

a. The name of the lessor.

b. The legal description of the parcel of land to which the notice applies.

c. The specific language contained in the various leases prohibiting such liability.

d. A statement that all or a majority of the leases entered into for premises on the parcel of land expressly prohibit such liability.

3. The lessee is a mobile home owner who is leasing a mobile home lot in a mobile home park from the lessor.

A notice that is consistent with subparagraph 2. effectively prohibits liens for improvements made by a lessee even if other leases for premises on the parcel do not expressly prohibit liens or if provisions of each lease restricting the application of liens are not identical.

(3) Any contractor or lienor under contract to furnish labor, services, or materials for improvements being made by a lessee may serve written demand on the lessor for a copy of the provision in the lease prohibiting liability for improvements made by the lessee, which copy shall be verified under s. 92.525. The demand must identify the lessee and the premises being improved and must be in a document that is separate from the notice to the owner as provided in s. 713.06(2). The interest of any lessor who does not serve a verified copy of the lease provision within 30 days after demand, or who serves a false or fraudulent copy, is subject to a lien under this part by the contractor or lienor who made the demand if the contractor or lienor has otherwise complied with this part and did not have actual notice that the interest of the lessor was not subject to a lien for improvements made by the lessee. The written demand must include a warning in conspicuous type in substantially the following form:

WARNING

YOUR FAILURE TO SERVE THE REQUESTED VERIFIED COPY WITHIN 30 DAYS OR THE SERVICE OF A FALSE COPY MAY RESULT IN YOUR PROPERTY BEING SUBJECT TO THE CLAIM OF LIEN OF THE PERSON REQUESTING THE VERIFIED COPY.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254; s. 1, ch. 85-103; s. 1, ch. 92-148; s. 806, ch. 97-102; s. 1, ch. 2011-212; s. 4, ch. 2012-211.

Note.—Former s. 84.101.



713.11 - Liens for improving land in which the contracting party has no interest.

713.11 Liens for improving land in which the contracting party has no interest.—When the person contracting for improving real property has no interest as owner in the land, no lien shall attach to the land, except as provided in s. 713.12, but if removal of such improvement from the land is practicable, the lien of a lienor shall attach to the improvement on which he or she has performed labor or services or for which he or she has furnished materials. The court, in the enforcement of such lien, may order such improvement to be separately sold and the purchaser may remove it within such reasonable time as the court may fix. The purchase price for such improvement shall be paid into court. The owner of the land upon which the improvement was made may demand that the land be restored substantially to its condition before the improvement was commenced, in which case the court shall order its restoration and the reasonable charge therefor shall be first paid out of such purchase price and the remainder shall be paid to lienors and other encumbrancers in accordance with their respective rights.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254; s. 807, ch. 97-102.

Note.—Former s. 84.111.



713.12 - Liens for improving real property under contract with husband or wife on property of the other or of both.

713.12 Liens for improving real property under contract with husband or wife on property of the other or of both.—When the contract for improving real property is made with a husband or wife who is not separated and living apart from his or her spouse and the property is owned by the other or by both, the spouse who contracts shall be deemed to be the agent of the other to the extent of subjecting the right, title, or interest of the other in said property to liens under this part unless such other shall, within 10 days after learning of such contract, give the contractor and record in the clerk’s office, notice of his or her objection thereto.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254.

Note.—Former s. 84.121.



713.13 - Notice of commencement.

713.13 Notice of commencement.—

(1)(a) Except for an improvement that is exempt pursuant to s. 713.02(5), an owner or the owner’s authorized agent before actually commencing to improve any real property, or recommencing completion of any improvement after default or abandonment, whether or not a project has a payment bond complying with s. 713.23, shall record a notice of commencement in the clerk’s office and forthwith post either a certified copy thereof or a notarized statement that the notice of commencement has been filed for recording along with a copy thereof. The notice of commencement shall contain the following information:

1. A description sufficient for identification of the real property to be improved. The description should include the legal description of the property and also should include the street address and tax folio number of the property if available or, if there is no street address available, such additional information as will describe the physical location of the real property to be improved.

2. A general description of the improvement.

3. The name and address of the owner, the owner’s interest in the site of the improvement, and the name and address of the fee simple titleholder, if other than such owner. A lessee who contracts for the improvements is an owner as defined under s. 713.01(23) and must be listed as the owner together with a statement that the ownership interest is a leasehold interest.

4. The name and address of the contractor.

5. The name and address of the surety on the payment bond under s. 713.23, if any, and the amount of such bond.

6. The name and address of any person making a loan for the construction of the improvements.

7. The name and address within the state of a person other than himself or herself who may be designated by the owner as the person upon whom notices or other documents may be served under this part; and service upon the person so designated constitutes service upon the owner.

(b) The owner, at his or her option, may designate a person in addition to himself or herself to receive a copy of the lienor’s notice as provided in s. 713.06(2)(b), and if he or she does so, the name and address of such person must be included in the notice of commencement.

(c) If the contract between the owner and a contractor named in the notice of commencement expresses a period of time for completion for the construction of the improvement greater than 1 year, the notice of commencement must state that it is effective for a period of 1 year plus any additional period of time. Any payments made by the owner after the expiration of the notice of commencement are considered improper payments.

(d) A notice of commencement must be in substantially the following form:

Permit No.      Tax Folio No.

NOTICE OF COMMENCEMENT

State of

County of

The undersigned hereby gives notice that improvement will be made to certain real property, and in accordance with Chapter 713, Florida Statutes, the following information is provided in this Notice of Commencement.

1. Description of property:   (legal description of the property, and street address if available)  .

2. General description of improvement: .

3. Owner information or Lessee information if the Lessee contracted for the improvement:

a. Name and address: .

b. Interest in property: .

c. Name and address of fee simple titleholder (if different from Owner listed above): .

4.a. Contractor:   (name and address)  .

b. Contractor’s phone number: .

5. Surety (if applicable, a copy of the payment bond is attached):

a. Name and address: .

b. Phone number: .

c. Amount of bond: $ .

6.a. Lender:   (name and address)  .

b. Lender’s phone number: .

7. Persons within the State of Florida designated by Owner upon whom notices or other documents may be served as provided by Section 713.13(1)(a)7., Florida Statutes:

a. Name and address: .

b. Phone numbers of designated persons: .

8.a. In addition to himself or herself, Owner designates     of     to receive a copy of the Lienor’s Notice as provided in Section 713.13(1)(b), Florida Statutes.

b. Phone number of person or entity designated by owner: .

9. Expiration date of notice of commencement (the expiration date will be 1 year from the date of recording unless a different date is specified) .

WARNING TO OWNER: ANY PAYMENTS MADE BY THE OWNER AFTER THE EXPIRATION OF THE NOTICE OF COMMENCEMENT ARE CONSIDERED IMPROPER PAYMENTS UNDER CHAPTER 713, PART I, SECTION 713.13, FLORIDA STATUTES, AND CAN RESULT IN YOUR PAYING TWICE FOR IMPROVEMENTS TO YOUR PROPERTY. A NOTICE OF COMMENCEMENT MUST BE RECORDED AND POSTED ON THE JOB SITE BEFORE THE FIRST INSPECTION. IF YOU INTEND TO OBTAIN FINANCING, CONSULT WITH YOUR LENDER OR AN ATTORNEY BEFORE COMMENCING WORK OR RECORDING YOUR NOTICE OF COMMENCEMENT.

(Signature of Owner or Lessee, or Owner’s or Lessee’s Authorized Officer/Director/Partner/Manager)

(Signatory’s Title/Office)

The foregoing instrument was acknowledged before me this   day of  ,   (year)  , by   (name of person)   as   (type of authority, . . . e.g. officer, trustee, attorney in fact)   for   (name of party on behalf of whom instrument was executed)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known   OR Produced Identification

Type of Identification Produced

(e) A copy of any payment bond must be attached at the time of recordation of the notice of commencement. The failure to attach a copy of the bond to the notice of commencement when the notice is recorded negates the exemption provided in s. 713.02(6). However, if a payment bond under s. 713.23 exists but was not attached at the time of recordation of the notice of commencement, the bond may be used to transfer any recorded lien of a lienor except that of the contractor by the recordation and service of a notice of bond pursuant to s. 713.23(2). The notice requirements of s. 713.23 apply to any claim against the bond; however, the time limits for serving any required notices shall, at the option of the lienor, be calculated from the dates specified in s. 713.23 or the date the notice of bond is served on the lienor.

(f) The giving of a notice of commencement is effective upon the filing of the notice in the clerk’s office.

(g) The owner must sign the notice of commencement and no one else may be permitted to sign in his or her stead.

(2) If the improvement described in the notice of commencement is not actually commenced within 90 days after the recording thereof, such notice is void and of no further effect.

(3) The recording of a notice of commencement does not constitute a lien, cloud, or encumbrance on real property, but gives constructive notice that claims of lien under this part may be recorded and may take priority as provided in s. 713.07. The posting of a copy does not constitute a lien, cloud, or encumbrance on real property, nor actual or constructive notice of any of them.

(4) This section does not apply to an owner who is constructing improvements described in s. 713.04.

(5)(a) A notice of commencement that is recorded within the effective period may be amended to extend the effective period, change erroneous information in the original notice, or add information that was omitted from the original notice. However, in order to change contractors, a new notice of commencement or notice of recommencement must be executed and recorded.

(b) The amended notice must identify the official records book and page where the original notice of commencement is recorded, and a copy of the amended notice must be served by the owner upon the contractor and each lienor who serves notice before or within 30 days after the date the amended notice is recorded.

(6) Unless otherwise provided in the notice of commencement or a new or amended notice of commencement, a notice of commencement is not effectual in law or equity against a conveyance, transfer, or mortgage of or lien on the real property described in the notice, or against creditors or subsequent purchasers for a valuable consideration, after 1 year after the date of recording the notice of commencement.

(7) A lender must, prior to the disbursement of any construction funds to the contractor, record the notice of commencement in the clerk’s office as required by this section; however, the lender is not required to post a certified copy of the notice at the construction site. The posting of the notice at the construction site remains the owner’s obligation. The failure of a lender to record the notice of commencement as required by this subsection renders the lender liable to the owner for all damages sustained by the owner as a result of the failure. Whenever a lender is required to record a notice of commencement, the lender shall designate the lender, in addition to others, to receive copies of notices to owner. This subsection does not give any person other than the owner a claim or right of action against a lender for failure to record a notice of commencement.

History.—s. 1, ch. 63-135; s. 9, ch. 65-456; s. 35, ch. 67-254; s. 14, ch. 77-353; s. 7, ch. 80-97; s. 4, ch. 88-397; s. 6, ch. 90-109; s. 2, ch. 91-102; s. 4, ch. 96-383; s. 1766, ch. 97-102; s. 14, ch. 98-246; s. 6, ch. 2001-211; s. 9, ch. 2005-227; s. 8, ch. 2007-221; s. 2, ch. 2011-212; s. 5, ch. 2012-211.

Note.—Former s. 84.131.



713.132 - Notice of termination.

713.132 Notice of termination.—

(1) An owner may terminate the period of effectiveness of a notice of commencement by executing, swearing to, and recording a notice of termination that contains:

(a) The same information as the notice of commencement;

(b) The recording office document book and page reference numbers and date of the notice of commencement;

(c) A statement of the date as of which the notice of commencement is terminated, which date may not be earlier than 30 days after the notice of termination is recorded;

(d) A statement specifying that the notice applies to all the real property subject to the notice of commencement or specifying the portion of such real property to which it applies;

(e) A statement that all lienors have been paid in full; and

(f) A statement that the owner has, before recording the notice of termination, served a copy of the notice of termination on the contractor and on each lienor who has a direct contract with the owner or who has served a notice to owner. The owner is not required to serve a copy of the notice of termination on any lienor who has executed a waiver and release of lien upon final payment in accordance with s. 713.20.

(2) An owner has the right to rely on a contractor’s affidavit given under s. 713.06(3)(d), except with respect to lienors who have already given notice, in connection with the execution, swearing to, and recording of a notice of termination. However, the notice of termination must be accompanied by the contractor’s affidavit.

(3) An owner may not record a notice of termination except after completion of construction, or after construction ceases before completion and all lienors have been paid in full or pro rata in accordance with s. 713.06(4). If an owner or a contractor, by fraud or collusion, knowingly makes any fraudulent statement or affidavit in a notice of termination or any accompanying affidavit, the owner and the contractor, or either of them, as the case may be, is liable to any lienor who suffers damages as a result of the filing of the fraudulent notice of termination; and any such lienor has a right of action for damages occasioned thereby.

(4) A notice of termination is effective to terminate the notice of commencement at the later of 30 days after recording of the notice of termination or the date stated in the notice of termination as the date on which the notice of commencement is terminated, if the notice of termination has been served pursuant to paragraph (1)(f) on the contractor and on each lienor who has a direct contract with the owner or who has served a notice to owner.

History.—s. 7, ch. 90-109; s. 5, ch. 92-286; s. 3, ch. 97-219; s. 4, ch. 98-135; s. 7, ch. 2012-211.



713.135 - Notice of commencement and applicability of lien.

713.135 Notice of commencement and applicability of lien.—

(1) When any person applies for a building permit, the authority issuing such permit shall:

(a) Print on the face of each permit card in no less than 14-point, capitalized, boldfaced type: “WARNING TO OWNER: YOUR FAILURE TO RECORD A NOTICE OF COMMENCEMENT MAY RESULT IN YOUR PAYING TWICE FOR IMPROVEMENTS TO YOUR PROPERTY. A NOTICE OF COMMENCEMENT MUST BE RECORDED AND POSTED ON THE JOB SITE BEFORE THE FIRST INSPECTION. IF YOU INTEND TO OBTAIN FINANCING, CONSULT WITH YOUR LENDER OR AN ATTORNEY BEFORE RECORDING YOUR NOTICE OF COMMENCEMENT.”

(b) Provide the applicant and the owner of the real property upon which improvements are to be constructed with a printed statement stating that the right, title, and interest of the person who has contracted for the improvement may be subject to attachment under the Construction Lien Law. The Department of Business and Professional Regulation shall furnish, for distribution, the statement described in this paragraph, and the statement must be a summary of the Construction Lien Law and must include an explanation of the provisions of the Construction Lien Law relating to the recording, and the posting of copies, of notices of commencement and a statement encouraging the owner to record a notice of commencement and post a copy of the notice of commencement in accordance with s. 713.13. The statement must also contain an explanation of the owner’s rights if a lienor fails to furnish the owner with a notice as provided in s. 713.06(2) and an explanation of the owner’s rights as provided in s. 713.22. The authority that issues the building permit must obtain from the Department of Business and Professional Regulation the statement required by this paragraph and must mail, deliver by electronic mail or other electronic format or facsimile, or personally deliver that statement to the owner or, in a case in which the owner is required to personally appear to obtain the permit, provide that statement to any owner making improvements to real property consisting of a single or multiple family dwelling up to and including four units. However, the failure by the authorities to provide the summary does not subject the issuing authority to liability.

(c) In addition to providing the owner with the statement as required by paragraph (b), inform each applicant who is not the person whose right, title, and interest is subject to attachment that, as a condition to the issuance of a building permit, the applicant must promise in good faith that the statement will be delivered to the person whose property is subject to attachment.

(d) Furnish to the applicant two or more copies of a form of notice of commencement conforming with s. 713.13. If the direct contract is greater than $2,500, the applicant shall file with the issuing authority prior to the first inspection either a certified copy of the recorded notice of commencement or a notarized statement that the notice of commencement has been filed for recording, along with a copy thereof. In the absence of the filing of a certified copy of the recorded notice of commencement, the issuing authority or a private provider performing inspection services may not perform or approve subsequent inspections until the applicant files by mail, facsimile, hand delivery, or any other means such certified copy with the issuing authority. The certified copy of the notice of commencement must contain the name and address of the owner, the name and address of the contractor, and the location or address of the property being improved. The issuing authority shall verify that the name and address of the owner, the name of the contractor, and the location or address of the property being improved which is contained in the certified copy of the notice of commencement is consistent with the information in the building permit application. The issuing authority shall provide the recording information on the certified copy of the recorded notice of commencement to any person upon request. This subsection does not require the recording of a notice of commencement prior to the issuance of a building permit. If a local government requires a separate permit or inspection for installation of temporary electrical service or other temporary utility service, land clearing, or other preliminary site work, such permits may be issued and such inspections may be conducted without providing the issuing authority with a certified copy of a recorded notice of commencement or a notarized statement regarding a recorded notice of commencement. This subsection does not apply to a direct contract to repair or replace an existing heating or air-conditioning system in an amount less than $7,500.

(e) Not require that a notice of commencement be recorded as a condition of the application for, or processing or issuance of, a building permit. However, this paragraph does not modify or waive the inspection requirements set forth in this subsection.

(2) An issuing authority under subsection (1) is not liable in any civil action for the failure of the person whose property is subject to attachment to receive or to be delivered a printed statement stating that the right, title, and interest of the person who has contracted for the improvement may be subject to attachment under the Construction Lien Law.

(3) An issuing authority under subsection (1) is not liable in any civil action for the failure to verify that a certified copy of the recorded notice of commencement has been filed in accordance with this section.

(4) The several boards of county commissioners, municipal councils, or other similar bodies may by ordinance or resolution establish reasonable fees for furnishing copies of the forms and the printed statement provided in paragraphs (1)(b) and (d) in an amount not to exceed $5 to be paid by the applicant for each permit in addition to all other costs of the permit; however, no forms or statement need be furnished, mailed, or otherwise provided to, nor may such additional fee be obtained from, applicants for permits in those cases in which the owner of a legal or equitable interest (including that of ownership of stock of a corporate landowner) of the real property to be improved is engaged in the business of construction of buildings for sale to others and intends to make the improvements authorized by the permit on the property and upon completion will offer the improved real property for sale.

(5) In addition to any other information required by the authority issuing the permit, each building permit application must contain:

(a) The name and address of the owner of the real property;

(b) The name and address of the contractor;

(c) A description sufficient to identify the real property to be improved; and

(d) The number or identifying symbol assigned to the building permit by the issuing authority, which number or symbol must be affixed to the application by the issuing authority.

(6)(a) In addition to any other information required by the authority issuing the permit, the building permit application must be in substantially the following form:

Tax Folio No.

BUILDING PERMIT APPLICATION

Owner’s Name

Owner’s Address

Fee Simple Titleholder’s Name (If other than owner)

Fee Simple Titleholder’s Address (If other than owner)

City

State    Zip

Contractor’s Name

Contractor’s Address

City

State    Zip

Job Name

Job Address

City         County

Legal Description

Bonding Company

Bonding Company Address

City     State

Architect/Engineer’s Name

Architect/Engineer’s Address

Mortgage Lender’s Name

Mortgage Lender’s Address

Application is hereby made to obtain a permit to do the work and installations as indicated. I certify that no work or installation has commenced prior to the issuance of a permit and that all work will be performed to meet the standards of all laws regulating construction in this jurisdiction. I understand that a separate permit must be secured for ELECTRICAL WORK, PLUMBING, SIGNS, WELLS, POOLS, FURNACES, BOILERS, HEATERS, TANKS, and AIR CONDITIONERS, etc.

OWNER’S AFFIDAVIT: I certify that all the foregoing information is accurate and that all work will be done in compliance with all applicable laws regulating construction and zoning.

WARNING TO OWNER: YOUR FAILURE TO RECORD A NOTICE OF COMMENCEMENT MAY RESULT IN YOUR PAYING TWICE FOR IMPROVEMENTS TO YOUR PROPERTY. A NOTICE OF COMMENCEMENT MUST BE RECORDED AND POSTED ON THE JOB SITE BEFORE THE FIRST INSPECTION.

IF YOU INTEND TO OBTAIN FINANCING, CONSULT WITH YOUR LENDER OR AN ATTORNEY BEFORE COMMENCING WORK OR RECORDING YOUR NOTICE OF COMMENCEMENT.

(Signature of Owner or Agent)

(including contractor)

STATE OF FLORIDA

COUNTY OF

Sworn to (or affirmed) and subscribed before me this   day of  ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known   OR Produced Identification

Type of Identification Produced

(Signature of Contractor)

STATE OF FLORIDA

COUNTY OF

Sworn to (or affirmed) and subscribed before me this   day of  ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known   OR Produced Identification

Type of Identification Produced

(Certificate of Competency Holder)

Contractor’s State Certification or Registration No.

Contractor’s Certificate of Competency No.

APPLICATION APPROVED BY
Permit Officer

(b)1. Consistent with the requirements of paragraph (a), an authority responsible for issuing building permits under this section may accept a building permit application in an electronic format, as prescribed by the authority. Building permit applications submitted to the authority electronically must contain the following additional statement in lieu of the requirement in paragraph (a) that a signed, sworn, and notarized signature of the owner or agent and the contractor be part of the owner’s affidavit:

OWNER’S ELECTRONIC SUBMISSION STATEMENT: Under penalty of perjury, I declare that all the information contained in this building permit application is true and correct.

2. For purposes of implementing a “United States Department of Energy SunShot Initiative: Rooftop Solar Challenge” grant and the participation of county and municipal governments, including local permitting agencies under the jurisdiction of such county and municipal governments, an owner or contractor shall not be required to personally appear and provide a notarized signature when filing a building permit application, if such building permit application will be electronically submitted to the permitting authority, the application relates to a solar project, and the owner or contractor certifies the application, consistent with this paragraph, using the permitting authority’s electronic confirmation system. For purposes of this subsection, a “solar project” means installing, uninstalling, or replacing solar panels on single-family residential property, multifamily residential property, or commercial property.

(c) An authority responsible for issuing building permit applications which accepts building permit applications in an electronic format shall provide public Internet access to the electronic building permit applications in a searchable format.

(d) An authority responsible for issuing building permits which accepts building permit applications in an electronic format for solar projects, as defined in subparagraph (b)2., is not liable in any civil action for any inaccurate information submitted by an owner or contractor using the authority’s electronic confirmation system.

(7) This section applies to every municipality and county in the state which now has or hereafter may have a system of issuing building permits for the construction of improvements or for the alteration or repair of improvements on or to real property located within the geographic limits of the issuing authority.

History.—ss. 1, 2, 3, ch. 67-185; s. 2, ch. 78-397; s. 1, ch. 84-26; s. 1, ch. 86-247; s. 4, ch. 87-74; s. 8, ch. 90-109; s. 3, ch. 91-102; s. 2, ch. 93-99; s. 230, ch. 94-218; s. 5, ch. 96-383; s. 4, ch. 97-219; s. 15, ch. 98-246; s. 71, ch. 99-5; s. 5, ch. 99-386; s. 5, ch. 2003-177; s. 2, ch. 2006-187; s. 9, ch. 2007-221; s. 18, ch. 2012-13.



713.14 - Application of money to materials account.

713.14 Application of money to materials account.—

(1) Any owner, contractor, subcontractor, or sub-subcontractor, in making any payment under, or properly applicable to, any contract to one with whom she or he has a running account, or with whom she or he has more than one contract, or to whom she or he is otherwise indebted, shall designate the contract under which the payment is made or the items of account to which it is to be applied. If she or he shall fail to do so or shall make a false designation, she or he shall be liable to anyone suffering a loss in consequence for the amount of the loss.

(2) When a payment for materials is made to a subcontractor, sub-subcontractor, or materialman, the subcontractor, sub-subcontractor, or materialman shall demand of the person making the payment a designation of the account and the items of account to which the payment is to apply. In any case in which a lien is claimed for materials furnished by a subcontractor, sub-subcontractor, or materialman, it is a defense to the claim, to the extent of the payment made, to prove that a payment made by the owner to the contractor for the materials has been paid over to the subcontractor, sub-subcontractor, or materialman, and to prove also that when such payment was received by such subcontractor, sub-subcontractor, or materialman she or he did not demand a designation of the account and of the items of account to which the payment was to be applied or, receiving a designation of its application to the account for the materials, she or he failed to apply the payment in accordance therewith. This subsection is cumulative to any other defenses available to the person paying the materialman, subcontractor, or sub-subcontractor.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254; s. 7, ch. 77-353; s. 9, ch. 90-109; s. 808, ch. 97-102.

Note.—Former s. 84.141.



713.15 - Repossession of materials not used.

713.15 Repossession of materials not used.—If for any reason the completion of an improvement is abandoned or though the improvement is completed, materials delivered are not used therefor, a person who has delivered materials for the improvement which have not been incorporated therein and for which he or she has not received payment may peaceably repossess and remove such materials or replevy the same and thereupon he or she shall have no lien on the real property or improvements and no right against any persons for the price thereof, but shall have the same rights in regard to the materials as if he or she had never parted with their possession. This right to repossess and remove or replevy the materials shall not be affected by their sale, encumbrance, attachment, or transfer from the site of improvement, except that if the materials have been so transferred, the right to repossess or replevy them shall not be effective as against a purchaser or encumbrancer thereof in good faith whose interest therein is acquired after such transfer from the site of the improvement or as against a creditor attaching after such transfer. The right of repossession and removal given by this section shall extend only to materials whose purchase price does not exceed the amount remaining due to the person repossessing but where materials have been partly paid for, the person delivering them may repossess them as allowed in this section on refunding the part of the purchase price which has been paid.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254; s. 809, ch. 97-102.

Note.—Former s. 84.151.



713.16 - Demand for copy of contract and statements of account; form.

713.16 Demand for copy of contract and statements of account; form.—

(1) A copy of the contract of a lienor or owner and a statement of the amount due or to become due if fixed or ascertainable thereon must be furnished by any party thereto, upon written demand of an owner or a lienor contracting with or employed by the other party to such contract. If the owner or lienor refuses or neglects to furnish such copy of the contract or such statement, or willfully and falsely states the amount due or to become due if fixed or ascertainable under such contract, any person who suffers any detriment thereby has a cause of action against the person refusing or neglecting to furnish the same or willfully and falsely stating the amount due or to become due for his or her damages sustained thereby. The information contained in such copy or statement furnished pursuant to such written demand is binding upon the owner or lienor furnishing it unless actual notice of any modification is given to the person demanding the copy or statement before such person acts in good faith in reliance on it. The person demanding such documents must pay for the reproduction thereof; and, if such person fails or refuses to do so, he or she is entitled only to inspect such documents at reasonable times and places.

(2) The owner may serve in writing a demand of any lienor for a written statement under oath of his or her account showing the nature of the labor or services performed and to be performed, if any, the materials furnished, the materials to be furnished, if known, the amount paid on account to date, the amount due, and the amount to become due, if known, as of the date of the statement by the lienor. Any such demand to a lienor must be served on the lienor at the address and to the attention of any person who is designated to receive the demand in the notice to owner served by such lienor and must include a description of the property and the names of the owner, the contractor, and the lienor’s customer, as set forth in the lienor’s notice to owner. The failure or refusal to furnish the statement does not deprive the lienor of his or her lien if the demand is not served at the address of the lienor or directed to the attention of the person designated to receive the demand in the notice to owner. The failure or refusal to furnish the statement under oath within 30 days after the demand, or the furnishing of a false or fraudulent statement, deprives the person so failing or refusing to furnish such statement of his or her lien. If the owner serves more than one demand for statement of account on a lienor and none of the information regarding the account has changed since the lienor’s last response to a demand, the failure or refusal to furnish such statement does not deprive the lienor of his or her lien. The negligent inclusion or omission of any information deprives the person of his or her lien to the extent the owner can demonstrate prejudice from such act or omission by the lienor. The failure to furnish a response to a demand for statement of account does not affect the validity of any claim of lien being enforced through a foreclosure case filed before the date the demand for statement is received by the lienor.

(3) A request for sworn statement of account must be in substantially the following form:

REQUEST FOR SWORN STATEMENT OF ACCOUNT

WARNING: YOUR FAILURE TO FURNISH THE REQUESTED STATEMENT, SIGNED UNDER OATH, WITHIN 30 DAYS OR THE FURNISHING OF A FALSE STATEMENT WILL RESULT IN THE LOSS OF YOUR LIEN.

To:   (Lienor’s name and address)

The undersigned hereby demands a written statement under oath of his or her account showing the nature of the labor or services performed and to be performed, if any, the materials furnished, the materials to be furnished, if known, the amount paid on account to date, the amount due, and the amount to become due, if known, as of the date of the statement for the improvement of real property identified as   (property description)  .

(name of contractor)

(name of the lienor’s customer, as set forth in the lienor’s Notice to Owner, if such notice has been served)

(signature and address of owner)

(date of request for sworn statement of account)

(4) When a contractor has furnished a payment bond pursuant to s. 713.23, he or she may, when an owner makes any payment to the contractor or directly to a lienor, serve a written demand on any other lienor for a written statement under oath of his or her account showing the nature of the labor or services performed and to be performed, if any, the materials furnished, the materials to be furnished, if known, the amount paid on account to date, the amount due, and the amount to become due, if known, as of the date of the statement by the lienor. Any such demand to a lienor must be served on the lienor at the address and to the attention of any person who is designated to receive the demand in the notice to contractor served by such lienor. The demand must include a description of the property and the names of the owner, the contractor, and the lienor’s customer, as set forth in the lienor’s notice to contractor. The failure or refusal to furnish the statement does not deprive the lienor of his or her rights under the bond if the demand is not served at the address of the lienor or directed to the attention of the person designated to receive the demand in the notice to contractor. The failure to furnish the statement within 30 days after the demand, or the furnishing of a false or fraudulent statement, deprives the person who fails to furnish the statement, or who furnishes the false or fraudulent statement, of his or her rights under the bond. If the contractor serves more than one demand for statement of account on a lienor and none of the information regarding the account has changed since the lienor’s last response to a demand, the failure or refusal to furnish such statement does not deprive the lienor of his or her rights under the bond. The negligent inclusion or omission of any information deprives the person of his or her rights under the bond to the extent the contractor can demonstrate prejudice from such act or omission by the lienor. The failure to furnish a response to a demand for statement of account does not affect the validity of any claim on the bond being enforced in a lawsuit filed prior to the date the demand for statement of account is received by the lienor.

(5)(a) Any lienor who is perfecting a claim of lien may serve with the claim of lien or thereafter a written demand on the owner for a written statement under oath showing:

1. The amount of the direct contract under which the lien was recorded;

2. The dates and amounts paid or to be paid by or on behalf of the owner for all improvements described in the direct contract;

3. The reasonable estimated costs of completing the direct contract under which the lien was claimed pursuant to the scope of the direct contract; and

4. If known, the actual cost of completion.

(b) Any owner who does not provide the statement within 30 days after demand, or who provides a false or fraudulent statement, is not a prevailing party for purposes of an award of attorney fees under s. 713.29. The written demand must include the following warning in conspicuous type in substantially the following form:

WARNING: YOUR FAILURE TO FURNISH THE REQUESTED STATEMENT WITHIN 30 DAYS OR THE FURNISHING OF A FALSE STATEMENT WILL RESULT IN THE LOSS OF YOUR RIGHT TO RECOVER ATTORNEY FEES IN ANY ACTION TO ENFORCE THE CLAIM OF LIEN OF THE PERSON REQUESTING THIS STATEMENT.

(6) Any written demand served on the owner must include a description of the property and the names of the contractor and the lienor’s customer, as set forth in the lienor’s notice to owner.

(7) For purposes of this section, the term “information” means the nature and quantity of the labor, services, and materials furnished or to be furnished by a lienor and the amount paid, the amount due, and the amount to become due on the lienor’s account.

History.—s. 1, ch. 63-135; s. 10, ch. 65-456; s. 35, ch. 67-254; s. 8, ch. 77-353; s. 10, ch. 90-109; s. 6, ch. 92-286; s. 319, ch. 94-119; s. 6, ch. 96-383; s. 1767, ch. 97-102; s. 6, ch. 99-386; s. 10, ch. 2007-221; s. 8, ch. 2012-211.

Note.—Former s. 84.161.



713.165 - Request for list of subcontractors and suppliers.

713.165 Request for list of subcontractors and suppliers.—

(1) An owner of real property may request from the contractor a list of all subcontractors and suppliers who have any contract with the contractor to furnish any material or to perform any service for the contractor with respect to the owner’s real property or improvement to the real property. The request must be in writing and delivered by registered or certified mail to the address of the contractor shown in the contract or the recorded notice of commencement.

(2) The contractor must within 10 days after receipt of the property owner’s written request, furnish to the property owner or the property owner’s agent a list of the subcontractors and suppliers who have a contract with the contractor as of the date the request is received by the contractor. If the contractor fails to furnish the list, the contractor thereby forfeits the contractor’s right to assert a lien against the owner’s property to the extent the owner is prejudiced by the contractor’s failure to furnish the list or by any omissions from the list.

(3) A list furnished under this section shall not constitute a notice to owner.

History.—s. 7, ch. 95-240.



713.17 - Materials not attachable for debts of purchaser.

713.17 Materials not attachable for debts of purchaser.—Whenever materials have been furnished to improve real property and payment therefor has not been made or waived, such materials shall not be subject to attachment, execution, or other legal process to enforce any debt due by the purchaser of such materials, except a debt due for the purchase price thereof, so long as in good faith the same are about to be applied to improve the real property; but if the owner has made payment for materials furnished and the materialman has not received payment therefor, such materials shall not be subject to attachment, execution, or other legal process to enforce the debt due for the purchase price.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254.

Note.—Former s. 84.171.



713.18 - Manner of serving notices and other instruments.

713.18 Manner of serving notices and other instruments.—

(1) Service of notices, claims of lien, affidavits, assignments, and other instruments permitted or required under this part, or copies thereof when so permitted or required, unless otherwise specifically provided in this part, must be made by one of the following methods:

(a) By actual delivery to the person to be served; if a partnership, to one of the partners; if a corporation, to an officer, director, managing agent, or business agent; or, if a limited liability company, to a member or manager.

(b) By common carrier delivery service or by registered, Global Express Guaranteed, or certified mail, with postage or shipping paid by the sender and with evidence of delivery, which may be in an electronic format.

(c)  By posting on the site of the improvement if service as provided by paragraph (a) or paragraph (b) cannot be accomplished.

(2) Notwithstanding subsection (1), service of a notice to owner or a preliminary notice to contractor under s. 255.05, s. 337.18, or s. 713.23 is effective as of the date of mailing if:

(a) The notice is mailed by registered, Global Express Guaranteed, or certified mail, with postage prepaid, to the person to be served at any of the addresses set forth in subsection (3);

(b) The notice is mailed within 40 days after the date the lienor first furnishes labor, services, or materials; and

(c)1. The person who served the notice maintains a registered or certified mail log that shows the registered or certified mail number issued by the United States Postal Service, the name and address of the person served, and the date stamp of the United States Postal Service confirming the date of mailing; or

2. The person who served the notice maintains electronic tracking records generated by the United States Postal Service containing the postal tracking number, the name and address of the person served, and verification of the date of receipt by the United States Postal Service.

(3)(a) Service of an instrument pursuant to this section is effective on the date of mailing the instrument if it:

1. Is sent to the last address shown in the notice of commencement or any amendment thereto or, in the absence of a notice of commencement, to the last address shown in the building permit application, or to the last known address of the person to be served; and

2. Is returned as being “refused,” “moved, not forwardable,” or “unclaimed,” or is otherwise not delivered or deliverable through no fault of the person serving the item.

(b) If the address shown in the notice of commencement or any amendment to the notice of commencement, or, in the absence of a notice of commencement, in the building permit application, is incomplete for purposes of mailing or delivery, the person serving the item may complete the address and properly format it according to United States Postal Service addressing standards using information obtained from the property appraiser or another public record without affecting the validity of service under this section.

(4) A notice served by a lienor on one owner or one partner of a partnership owning the real property is deemed notice to all owners and partners.

History.—s. 1, ch. 63-135; s. 11, ch. 65-456; s. 35, ch. 67-254; s. 10, ch. 87-405; s. 11, ch. 90-109; s. 7, ch. 96-383; s. 1768, ch. 97-102; s. 5, ch. 98-135; s. 7, ch. 99-386; ss. 7, 12, ch. 2001-211; s. 20, ch. 2003-2; s. 3, ch. 2006-187; s. 11, ch. 2007-221; s. 9, ch. 2012-211.

Note.—Former s. 84.181.



713.19 - Assignment of lien.

713.19 Assignment of lien.—A lien or prospective lien, except that of a laborer, may be assigned by the lienor at any time before its discharge. The assignment may be recorded in the clerk’s office.

History.—s. 1, ch. 63-135; s. 12, ch. 65-456; s. 35, ch. 67-254.

Note.—Former s. 84.191.



713.20 - Waiver or release of liens.

713.20 Waiver or release of liens.—

(1) The acceptance by the lienor of an unsecured note for all or any part of the amount of his or her demand shall not constitute a waiver of his or her lien therefor unless expressly so agreed in writing, nor shall it in any way affect the period for filing the notice under s. 713.06(2), or the claim of lien under s. 713.08.

(2) A right to claim a lien may not be waived in advance. A lien right may be waived only to the extent of labor, services, or materials furnished. Any waiver of a right to claim a lien that is made in advance is unenforceable.

(3) Any person may at any time waive, release, or satisfy any part of his or her lien under this part, either as to the amount due for labor, services, or materials furnished or for labor, services, or materials furnished through a certain date subject to exceptions specified at the time of release, or as to any part or parcel of the real property.

(4) When a lienor is required to execute a waiver or release of lien in exchange for, or to induce payment of, a progress payment, the waiver or release may be in substantially the following form:

WAIVER AND RELEASE OF LIEN
UPON PROGRESS PAYMENT

The undersigned lienor, in consideration of the sum of $ , hereby waives and releases its lien and right to claim a lien for labor, services, or materials furnished through   (insert date)   to   (insert the name of your customer)   on the job of   (insert the name of the owner)   to the following property:

(description of property)

This waiver and release does not cover any retention or labor, services, or materials furnished after the date specified.

DATED on  ,   (year)  .       (Lienor)

By:

(5) When a lienor is required to execute a waiver or release of lien in exchange for, or to induce payment of, the final payment, the waiver and release may be in substantially the following form:

WAIVER AND RELEASE OF LIEN
UPON FINAL PAYMENT

The undersigned lienor, in consideration of the final payment in the amount of $  , hereby waives and releases its lien and right to claim a lien for labor, services, or materials furnished to   (insert the name of your customer)   on the job of   (insert the name of the owner)   to the following described property:

(description of property)

DATED on  ,   (year)  .       (Lienor)

By:

(6) A person may not require a lienor to furnish a lien waiver or release of lien that is different from the forms in subsection (4) or subsection (5).

(7) A lienor who executes a lien waiver and release in exchange for a check may condition the waiver and release on payment of the check. However, in the absence of a payment bond protecting the owner, the owner may withhold from any payment to the contractor the amount of any such unpaid check until any such condition is satisfied.

(8) A lien waiver or lien release that is not substantially similar to the forms in subsections (4) and (5) is enforceable in accordance with the terms of the lien waiver or lien release.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254; s. 5, ch. 88-397; s. 8, ch. 96-383; s. 1769, ch. 97-102; s. 5, ch. 97-219; s. 30, ch. 99-6.

Note.—Former s. 84.202.



713.21 - Discharge of lien.

713.21 Discharge of lien.—A lien properly perfected under 1this chapter may be discharged by any of the following methods:

(1) By entering satisfaction of the lien upon the margin of the record thereof in the clerk’s office when not otherwise prohibited by law. This satisfaction shall be signed by the lienor, the lienor’s agent or attorney and attested by said clerk. Any person who executes a claim of lien shall have authority to execute a satisfaction in the absence of actual notice of lack of authority to any person relying on the same.

(2) By the satisfaction of the lienor, duly acknowledged and recorded in the clerk’s office. Any person who executes a claim of lien shall have authority to execute a satisfaction in the absence of actual notice of lack of authority to any person relying on the same.

(3) By failure to begin an action to enforce the lien within the time prescribed in this part.

(4) By an order of the circuit court of the county where the property is located, as provided in this subsection. Upon filing a complaint therefor by any interested party the clerk shall issue a summons to the lienor to show cause within 20 days why his or her lien should not be enforced by action or vacated and canceled of record. Upon failure of the lienor to show cause why his or her lien should not be enforced or the lienor’s failure to commence such action before the return date of the summons the court shall forthwith order cancellation of the lien.

(5) By recording in the clerk’s office the original or a certified copy of a judgment or decree of a court of competent jurisdiction showing a final determination of the action.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254; s. 810, ch. 97-102.

1Note.—The language “this chapter” predates inclusion of this material in chapter 713 and, when initially included in this section’s text, referred to former chapter 84, Mechanics Liens. The Florida Uniform Federal Lien Registration Act was enacted without reference to statutory placement by ch. 92-25, Laws of Florida, and was added as part IV of chapter 713 by the editors.

Note.—Former s. 84.211.



713.22 - Duration of lien.

713.22 Duration of lien.—

(1) A lien provided by this part does not continue for a longer period than 1 year after the claim of lien has been recorded or 1 year after the recording of an amended claim of lien that shows a later date of final furnishing of labor, services, or materials, unless within that time an action to enforce the lien is commenced in a court of competent jurisdiction. A lien that has been continued beyond the 1-year period by the commencement of an action is not enforceable against creditors or subsequent purchasers for a valuable consideration and without notice, unless a notice of lis pendens is recorded.

(2) An owner or the owner’s attorney may elect to shorten the time prescribed in subsection (1) within which to commence an action to enforce any claim of lien or claim against a bond or other security under s. 713.23 or s. 713.24 by recording in the clerk’s office a notice in substantially the following form:

NOTICE OF CONTEST OF LIEN

To:   (Name and address of lienor)

You are notified that the undersigned contests the claim of lien filed by you on  ,   (year)  , and recorded in   Book  , Page  , of the public records of   County, Florida, and that the time within which you may file suit to enforce your lien is limited to 60 days from the date of service of this notice. This   day of  ,   (year)  .

Signed:   (Owner or Attorney)

The lien of any lienor upon whom such notice is served and who fails to institute a suit to enforce his or her lien within 60 days after service of such notice shall be extinguished automatically. The clerk shall serve, in accordance with s. 713.18, a copy of the notice of contest to the lien claimant at the address shown in the claim of lien or most recent amendment thereto and shall certify to such service and the date of service on the face of the notice and record the notice.

History.—s. 1, ch. 63-135; s. 13, ch. 65-456; s. 35, ch. 67-254; s. 9, ch. 77-353; s. 811, ch. 97-102; s. 31, ch. 99-6; s. 12, ch. 2007-221; s. 10, ch. 2012-211.

Note.—Former s. 84.221.



713.23 - Payment bond.

713.23 Payment bond.—

(1)(a) The payment bond required to exempt an owner under this part shall be furnished by the contractor in at least the amount of the original contract price before commencing the construction of the improvement under the direct contract, and a copy of the bond shall be attached to the notice of commencement when the notice of commencement is recorded. The bond shall be executed as surety by a surety insurer authorized to do business in this state and shall be conditioned that the contractor shall promptly make payments for labor, services, and material to all lienors under the contractor’s direct contract. Any form of bond given by a contractor conditioned to pay for labor, services, and material used to improve real property shall be deemed to include the condition of this subsection.

(b) The owner, contractor, or surety shall furnish a true copy of the bond at the cost of reproduction to any lienor demanding it. Any person who fails or refuses to furnish the copy without justifiable cause shall be liable to the lienor demanding the copy for any damages caused by the refusal or failure.

(c)  Before beginning or within 45 days after beginning to furnish labor, materials, or supplies, a lienor who is not in privity with the contractor, except a laborer, shall serve the contractor with notice in writing that the lienor will look to the contractor’s bond for protection on the work. If a notice of commencement with the attached bond is not recorded before commencement of construction, the lienor not in privity with the contractor may, in the alternative, elect to serve the notice to the contractor up to 45 days after the date the lienor is served with a copy of the bond. A notice to owner pursuant to s. 713.06 that has been timely served on the contractor satisfies the requirements of this paragraph. However, the limitation period for commencement of an action on the payment bond as established in paragraph (e) may not be expanded. The notice may be in substantially the following form and may be combined with a notice to owner given under s. 713.06 and, if so, may be entitled “NOTICE TO OWNER/NOTICE TO CONTRACTOR”:

NOTICE TO CONTRACTOR

To   (name and address of contractor)

The undersigned hereby informs you that he or she has furnished or is furnishing services or materials as follows:

(general description of services or materials)   for the improvement of the real property identified as   (property description)   under an order given by   (lienor’s customer)  .

This notice is to inform you that the undersigned intends to look to the contractor’s bond to secure payment for the furnishing of materials or services for the improvement of the real property.

(name of lienor)

(signature of lienor or lienor’s representative)

(date)

(lienor’s address)

(d) In addition, a lienor is required, as a condition precedent to recovery under the bond, to serve a written notice of nonpayment to the contractor and the surety not later than 90 days after the final furnishing of labor, services, or materials by the lienor. A written notice satisfies this condition precedent with respect to the payment described in the notice of nonpayment, including unpaid finance charges due under the lienor’s contract, and with respect to any other payments which become due to the lienor after the date of the notice of nonpayment. The time period for serving a written notice of nonpayment shall be measured from the last day of furnishing labor, services, or materials by the lienor and shall not be measured by other standards, such as the issuance of a certificate of occupancy or the issuance of a certificate of substantial completion. The failure of a lienor to receive retainage sums not in excess of 10 percent of the value of labor, services, or materials furnished by the lienor is not considered a nonpayment requiring the service of the notice provided under this paragraph. If the payment bond is not recorded before commencement of construction, the time period for the lienor to serve a notice of nonpayment may at the option of the lienor be calculated from the date specified in this section or the date the lienor is served a copy of the bond. However, the limitation period for commencement of an action on the payment bond as established in paragraph (e) may not be expanded. The notice under this paragraph may be in substantially the following form:

NOTICE OF NONPAYMENT

To   (name of contractor and address)

(name of surety and address)

The undersigned notifies you that he or she has furnished   (describe labor, services, or materials)   for the improvement of the real property identified as   (property description)  . The amount now due and unpaid is $ .

(signature and address of lienor)

(e) An action for the labor or materials or supplies may not be instituted or prosecuted against the contractor or surety unless both notices have been given, if required by this section. An action may not be instituted or prosecuted against the contractor or against the surety on the bond under this section after 1 year from the performance of the labor or completion of delivery of the materials and supplies. The time period for bringing an action against the contractor or surety on the bond shall be measured from the last day of furnishing labor, services, or materials by the lienor. The time period may not be measured by other standards, such as the issuance of a certificate of occupancy or the issuance of a certificate of substantial completion. A contractor or the contractor’s attorney may elect to shorten the time within which an action to enforce any claim against a payment bond provided under this section or s. 713.245 must be commenced at any time after a notice of nonpayment, if required, has been served for the claim by recording in the clerk’s office a notice in substantially the following form:

NOTICE OF CONTEST OF CLAIM
AGAINST PAYMENT BOND

To:   (Name and address of lienor)

You are notified that the undersigned contests your notice of nonpayment, dated  ,  , and served on the undersigned on  ,  , and that the time within which you may file suit to enforce your claim is limited to 60 days from the date of service of this notice.

DATED on  ,  .

Signed:   (Contractor or Attorney)

The claim of any lienor upon whom the notice is served and who fails to institute a suit to enforce his or her claim against the payment bond within 60 days after service of the notice shall be extinguished automatically. The contractor or the contractor’s attorney shall serve a copy of the notice of contest to the lienor at the address shown in the notice of nonpayment or most recent amendment thereto and shall certify to such service on the face of the notice and record the notice.

(f) A lienor has a direct right of action on the bond against the surety. Any provision in a payment bond issued on or after October 1, 2012, which further restricts the classes of persons who are protected by the payment bond, which restricts the venue of any proceeding relating to such payment bond, which limits or expands the effective duration of the payment bond, or which adds conditions precedent to the enforcement of a claim against a payment bond beyond those provided in this part is unenforceable. The surety is not entitled to the defense of pro tanto discharge as against any lienor because of changes or modifications in the contract to which the surety is not a party; but the liability of the surety may not be increased beyond the penal sum of the bond. A lienor may not waive in advance his or her right to bring an action under the bond against the surety.

(2) The bond shall secure every lien under the direct contract accruing subsequent to its execution and delivery, except that of the contractor. Every claim of lien, except that of the contractor, filed subsequent to execution and delivery of the bond shall be transferred to it with the same effect as liens transferred under s. 713.24. Record notice of the transfer shall be effected by the contractor, or any person having an interest in the property against which the claim of lien has been asserted, by recording in the clerk’s office a notice, with the bond attached, in substantially the following form:

NOTICE OF BOND

To   (Name and Address of Lienor)

You are notified that the claim of lien filed by you on  ,  , and recorded in Official Records Book   at page   of the public records of   County, Florida, is secured by a bond, a copy being attached.

Signed:   (Name of person recording notice)

The notice shall be verified. The person recording the notice of bond shall serve a copy of the notice with a copy of the bond to the lienor at the address shown in the claim of lien, or the most recent amendment to it; shall certify to the service on the face of the notice; and shall record the notice.

(3) A payment bond in substantially the following form shall be sufficient:

PAYMENT BOND

BY THIS BOND We,  , as Principal, and  , a corporation, as Surety, are bound to  , herein called Owner, in the sum of $  for the payment of which we bind ourselves, our heirs, personal representatives, successors, and assigns, jointly and severally.

THE CONDITION OF THIS BOND is that if Principal:

1. Promptly makes payments to all lienors supplying labor, material, and supplies used directly or indirectly by Principal in the prosecution of the work provided in the contract dated  ,  , between Principal and Owner for construction of  , the contract being made a part of this bond by reference; and

2. Pays Owner all loss, damage, expenses, costs, and attorney’s fees, including appellate proceedings, that Owner sustains because of default by Principal under paragraph 1. of this bond;

then this bond is void; otherwise, it remains in full force.

Any changes in or under the contract documents and compliance or noncompliance with formalities connected with the contract or with the changes do not affect Surety’s obligation under this bond.

DATED on  ,  .

(Principal)   (SEAL)

(Surety’s name)

By

As Attorney in Fact

(4) The provisions of s. 713.24(3) apply to bonds under this section except when those provisions conflict with this section.

(5) A waiver and release of lien pursuant to s. 713.20 given by a lienor shall constitute a waiver and release in a like amount of the lienor’s right to make a claim against a payment bond under this section.

History.—s. 1, ch. 63-135; s. 14, ch. 65-456; s. 35, ch. 67-254; s. 10, ch. 77-353; s. 8, ch. 80-97; s. 5, ch. 87-74; s. 6, ch. 88-397; s. 12, ch. 90-109; s. 812, ch. 97-102; s. 6, ch. 98-135; s. 32, ch. 99-6; s. 8, ch. 99-386; s. 8, ch. 2001-211; s. 10, ch. 2005-227; s. 11, ch. 2012-211.

Note.—Former s. 84.231.



713.235 - Waivers of right to claim against payment bond; forms.

713.235 Waivers of right to claim against payment bond; forms.—

(1) When a person is required to execute a waiver of his or her right to make a claim against a payment bond provided pursuant to s. 713.23 or s. 713.245, in exchange for, or to induce payment of, a progress payment, the waiver may be in substantially the following form:

WAIVER OF RIGHT TO CLAIM
AGAINST THE PAYMENT BOND
(PROGRESS PAYMENT)

The undersigned, in consideration of the sum of $  hereby waives its right to claim against the payment bond for labor, services, or materials furnished through   (insert date)  , to   (insert the name of your customer)   on the job of   (insert the name of the owner)  , for improvements to the following described project:

(description of project)

This waiver does not cover any retention or any labor, services, or materials furnished after the date specified.

DATED on

(Lienor)

By:

(2) When a person is required to execute a waiver of his or her right to make a claim against a payment bond provided pursuant to s. 713.23 or s. 713.245, in exchange for, or to induce payment of, the final payment, the waiver may be in substantially the following form:

WAIVER OF RIGHT TO CLAIM
AGAINST THE PAYMENT BOND
(FINAL PAYMENT)

The undersigned, in consideration of the final payment in the amount of $ , hereby waives its right to claim against the payment bond for labor, services, or materials furnished to   (insert the name of your customer)   on the job of   (insert the name of the owner)  , for improvements to the following described project:

(description of project)

DATED on

(Lienor)

By:

(3) A person may not require a claimant to furnish a waiver that is different from the forms in subsections (1) and (2).

(4) A person who executes a waiver in exchange for a check may condition the waiver on payment of the check.

(5) A waiver that is not substantially similar to the forms in this section is enforceable in accordance with its terms.

History.—s. 7, ch. 98-135.



713.24 - Transfer of liens to security.

713.24 Transfer of liens to security.—

(1) Any lien claimed under this part may be transferred, by any person having an interest in the real property upon which the lien is imposed or the contract under which the lien is claimed, from such real property to other security by either:

(a) Depositing in the clerk’s office a sum of money, or

(b) Filing in the clerk’s office a bond executed as surety by a surety insurer licensed to do business in this state,

either to be in an amount equal to the amount demanded in such claim of lien, plus interest thereon at the legal rate for 3 years, plus $1,000 or 25 percent of the amount demanded in the claim of lien, whichever is greater, to apply on any attorney’s fees and court costs that may be taxed in any proceeding to enforce said lien. Such deposit or bond shall be conditioned to pay any judgment or decree which may be rendered for the satisfaction of the lien for which such claim of lien was recorded. Upon making such deposit or filing such bond, the clerk shall make and record a certificate showing the transfer of the lien from the real property to the security and shall mail a copy thereof by registered or certified mail to the lienor named in the claim of lien so transferred, at the address stated therein. Upon filing the certificate of transfer, the real property shall thereupon be released from the lien claimed, and such lien shall be transferred to said security. In the absence of allegations of privity between the lienor and the owner, and subject to any order of the court increasing the amount required for the lien transfer deposit or bond, no other judgment or decree to pay money may be entered by the court against the owner. The clerk shall be entitled to a service charge for making and serving the certificate, in the amount of up to $20. If the transaction involves the transfer of multiple liens, an additional charge of up to $10 for each additional lien shall be charged. For recording the certificate and approving the bond, the clerk shall receive her or his usual statutory service charges as prescribed in s. 28.24. Any number of liens may be transferred to one such security.

(2) Any excess of the security over the aggregate amount of any judgments or decrees rendered plus costs actually taxed shall be repaid to the party filing the same or her or his successor in interest. Any deposit of money shall be considered as paid into court and shall be subject to the provisions of law relative to payments of money into court and the disposition of same.

(3) Any party having an interest in such security or the property from which the lien was transferred may at any time, and any number of times, file a complaint in chancery in the circuit court of the county where such security is deposited, or file a motion in a pending action to enforce a lien, for an order to require additional security, reduction of security, change or substitution of sureties, payment of discharge thereof, or any other matter affecting said security. If the court finds that the amount of the deposit or bond in excess of the amount claimed in the claim of lien is insufficient to pay the lienor’s attorney’s fees and court costs incurred in the action to enforce the lien, the court must increase the amount of the cash deposit or lien transfer bond. Nothing in this section shall be construed to vest exclusive jurisdiction in the circuit courts over transfer bond claims for nonpayment of an amount within the monetary jurisdiction of the county courts.

(4) If a proceeding to enforce a transferred lien is not commenced within the time specified in s. 713.22 or if it appears that the transferred lien has been satisfied of record, the clerk shall return said security upon request of the person depositing or filing the same, or the insurer. If a proceeding to enforce a lien is commenced in a court of competent jurisdiction within the time specified in s. 713.22 and, during such proceeding, the lien is transferred pursuant to this section or s. 713.13(1)(e), an action commenced within 1 year after the transfer, unless otherwise shortened by operation of law, in the same county or circuit court to recover against the security shall be deemed to have been brought as of the date of filing the action to enforce the lien, and the court shall have jurisdiction over the action.

History.—s. 1, ch. 63-135; s. 15, ch. 65-456; s. 35, ch. 67-254; s. 6, ch. 77-354; s. 6, ch. 87-74; s. 813, ch. 97-102; s. 8, ch. 98-135; s. 111, ch. 2003-402; s. 73, ch. 2004-265; s. 11, ch. 2005-227; s. 38, ch. 2008-111.

Note.—Former s. 84.241.



713.245 - Conditional payment bond.

713.245 Conditional payment bond.—

(1) Notwithstanding any provisions of ss. 713.23 and 713.24 to the contrary, if the contractor’s written contractual obligation to pay lienors is expressly conditioned upon and limited to the payments made by the owner to the contractor, the duty of the surety to pay lienors will be coextensive with the duty of the contractor to pay, if the following provisions are complied with:

(a) The bond is listed in the notice of commencement for the project as a conditional payment bond and is recorded together with the notice of commencement for the project prior to commencement of the project.

(b) The words “conditional payment bond” are contained in the title of the bond at the top of the front page.

(c) The bond contains on the front page, in at least 10-point type, the statement: THIS BOND ONLY COVERS CLAIMS OF SUBCONTRACTORS, SUB-SUBCONTRACTORS, SUPPLIERS, AND LABORERS TO THE EXTENT THE CONTRACTOR HAS BEEN PAID FOR THE LABOR, SERVICES, OR MATERIALS PROVIDED BY SUCH PERSONS. THIS BOND DOES NOT PRECLUDE YOU FROM SERVING A NOTICE TO OWNER OR FILING A CLAIM OF LIEN ON THIS PROJECT.

(2) Except as specified in this section, all bonds issued under this section must conform to the requirements of s. 713.23(1)(a), (b), (f), and (4). No action shall be instituted or prosecuted against the contractor or the surety after 1 year from the date the lien is transferred to the bond.

(3) The owner’s property is not exempt from liens filed under this part. All lienors must comply with the provisions of this part to preserve and perfect those lien rights.

(4) Within 90 days after a claim of lien is recorded for labor, services, or materials for which the contractor has been paid, the owner or the contractor may record a notice of bond as specified in s. 713.23(2), together with a copy of the bond and a sworn statement in substantially the following form:

CERTIFICATE OF PAYMENT
TO THE CONTRACTOR

TO: Lienor   (name and address from claim of lien)

Contractor   (name and address)

Surety   (name and address)

Under penalties of perjury, the undersigned certifies that the bond recorded with this certificate conforms with s. 713.245, F.S., that the bond is in full force and effect, and that the contractor has been paid $  for the labor, services, and materials described in the Claim of Lien filed by    dated  ,   (year)  , and recorded   ,   (year)  , in Official Records Book   at Page   of the Public Records of    County, Florida.

Dated this   day of   ,   (year)  .

(Owner)

(Address)

STATE OF FLORIDA

COUNTY OF

Sworn to (or affirmed) and subscribed before me this   day of  ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known   OR Produced Identification

Type of Identification Produced

(Contractor)

(Address)

STATE OF FLORIDA

COUNTY OF

Sworn to (or affirmed) and subscribed before me this   day of  ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known   OR Produced Identification

Type of Identification Produced

Any notice of bond recorded more than 90 days after the recording of the claim of lien shall have no force or effect as to that lien unless the owner, the contractor and the surety all sign the notice of bond.

(5) The clerk shall serve a copy of the notice, the bond, and the certificate on the contractor, the surety, and the lienor; certify to the service on the face of the notice, the bond, and the certificate; record the notice, the bond, and the certificate; and collect a fee in accordance with s. 713.23(2).

(6) The contractor may join in a certificate of payment to the contractor at any time by recording a sworn statement substantially in the following form:

JOINDER IN CERTIFICATE OF PAYMENT

TO: Owner   (name and address from certificate of payment)

Lienor   (name and address from claim of lien)

Surety   (name and address)

The undersigned joins in the Certificate of Payment to the Contractor recorded on   ,   (year)  , in Official Records Book   at Page   of the Public Records of    County, Florida, and certifies that the facts stated in the Certificate of Payment to the Contractor are true and correct.

Dated this   day of   ,   (year)  .

(Name)

(Address)

STATE OF FLORIDA

COUNTY OF

Sworn to (or affirmed) and subscribed before me this   day of  ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known   OR Produced Identification

Type of Identification Produced

(7) The clerk shall serve the joinder in certificate of payment on the owner, the surety, and the lienor; certify to the service on the face of the joinder; record the joinder; and collect a fee in accordance with s. 713.23(2).

(8) If the contractor disputes the certificate of payment to the contractor, the contractor must record, not later than 15 days after the date the clerk certifies service of the certificate, a sworn statement in substantially the following form:

NOTICE OF CONTEST OF PAYMENT

TO: Owner   (name and address from certificate of payment)

Lienor   (name and address from claim of lien)

Surety   (name and address)

Under penalties of perjury, the undersigned certifies that the contractor has not been paid or has only been paid $  for the labor, services, and materials described in the Certificate of Payment to the Contractor recorded in Official Records Book   at Page   of the Public Records of    County, Florida.

Dated this   day of   ,   (year)  .

(Name)

(Address)

STATE OF FLORIDA

COUNTY OF

Sworn to (or affirmed) and subscribed before me this   day of  ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known   OR Produced Identification

Type of Identification Produced

(9) The clerk shall serve a copy of the notice of contest of payment on the owner, the lienor, and the surety; certify service on the face of the notice; record the notice; and collect a fee in accordance with s. 713.23(2).

(10) If the contractor has signed the certificate of payment to the contractor or the joinder in the certificate or the contractor fails to record a notice of contest of payment within 15 days after the date the clerk certifies service of a certificate of payment to the contractor signed by the owner, the lien shall transfer to the bond to the extent of payment specified in the certificate of payment to the contractor. To the extent the lien exceeds the amount specified in the certificate of payment to the contractor, such amount shall remain as a lien on the owner’s property. The surety may assert all claims or defenses of the owner regarding the validity of the claim of lien or of the contractor regarding the amount due the lienor.

(11) If the notice of contest of payment specifies that the contractor has been paid a portion of the amount due the lienor, the lien shall transfer to the bond to the extent of the payment specified in the notice of contest of payment. To the extent the lien exceeds the amount specified in the notice of contest of payment, such amount shall remain as a lien on the owner’s property. The surety may assert all claims or defenses of the owner regarding the validity of the claim of lien or of the contractor regarding the amount due the lienor.

(12) If there are any material misstatements of fact made by the owner or the contractor in any certificate of payment to the contractor, or by the contractor in any notice of contest of payment, the person making the material misstatement is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The penalties apply individually and to the business entity if the false certificate is signed in a representative capacity.

(13) The certificate of payment to the contractor and the notice of contest of payment must be signed by the owner or the contractor individually if she or he is a natural person, by the general partner if the owner or the contractor is a limited partnership, by a partner if the owner or the contractor is a general partnership, by the president or a vice president if the owner or the contractor is a corporation, or by any authorized agent if the owner or the contractor is any other type of business entity.

(14) In an action to enforce a lien, the owner shall not be considered the prevailing party solely because the lien is transferred to a conditional payment bond after the action to enforce the lien is brought.

History.—s. 13, ch. 90-109; s. 9, ch. 92-286; s. 3, ch. 93-99; s. 58, ch. 95-211; s. 814, ch. 97-102; s. 16, ch. 98-246; s. 9, ch. 2001-211.



713.25 - Applicability of ch. 65-456.

713.25 Applicability of ch. 65-456.—This act shall take effect on July 1, 1965, but shall not apply to any act required to be done within a time period which is running on that date nor shall apply to existing projects where its operation would impair vested rights.

History.—s. 17, ch. 65-456; s. 35, ch. 67-254.

Note.—Former s. 84.242.



713.26 - Redemption and sale.

713.26 Redemption and sale.—The right of redemption upon all sales under this part shall exist in favor of the person whose interest is sold and may be exercised in the same manner as is or may be provided for redemption of real property from sales under mortgages.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254; s. 4, ch. 71-5.

Note.—Former s. 84.251.



713.27 - Interplead.

713.27 Interplead.—An owner or other person holding funds for disbursement on an improvement shall have the right to interplead such lienor and any other person having or claiming to have an interest in the real property improved or a contract relating to the improvement thereof, whenever there is a dispute between lienors as to the amounts due or to become due them. If the court decrees the interpleader, it may transfer all claims to the funds held by the plaintiff. In such case the court shall require said fund to be deposited in registry of court and, effective upon such deposit, shall decree the real property to be free of all liens and claims of lien of the parties to the suit.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254.

Note.—Former s. 84.271.



713.28 - Judgments in case of failure to establish liens; personal and deficiency judgments or decrees.

713.28 Judgments in case of failure to establish liens; personal and deficiency judgments or decrees.—

(1) If a lienor shall fail, for any reason, to establish a lien for the full amount found to be due him or her in an action to enforce the same under the provisions of this part, he or she may, in addition to the lien decreed in his or her favor, recover a judgment or decree in such action against any party liable therefor for such sums in excess of the lien as are due him or her or which the lienor might recover in an action on a contract against any party to the action from whom such sums are due him or her.

(2) In any action heretofore or hereafter brought a court may, either before or after the final adjudication, award a summary money judgment or decree in favor of any party. This shall not preclude the rendition of other judgments or decrees in the action.

(3) If, upon the sale of the real property under any judgment or decree there is a deficiency of proceeds to pay the amount of such judgment or decree, the judgment or decree may be enforced for the deficiency against any person liable therefor in the same manner and under the same conditions as deficiency decrees in mortgage foreclosures. Any payment made on account of any judgment or decree in favor of a party shall be credited on any other judgment or decree rendered in favor of that party in the same action.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254; s. 815, ch. 97-102.

Note.—Former s. 84.281.



713.29 - Attorney’s fees.

713.29 Attorney’s fees.—In any action brought to enforce a lien or to enforce a claim against a bond under this part, the prevailing party is entitled to recover a reasonable fee for the services of her or his attorney for trial and appeal or for arbitration, in an amount to be determined by the court, which fee must be taxed as part of the prevailing party’s costs, as allowed in equitable actions.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254; s. 11, ch. 77-353; s. 14, ch. 90-109; s. 7, ch. 92-286; s. 816, ch. 97-102.

Note.—Former s. 84.291.



713.30 - Other actions not barred.

713.30 Other actions not barred.—This part shall be cumulative to other existing remedies and nothing contained in this part shall be construed to prevent any lienor or assignee under any contract from maintaining an action thereon at law in like manner as if he or she had no lien for the security of his or her debt, and the bringing of such action shall not prejudice his or her rights under this part, except as herein otherwise expressly provided.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254; s. 817, ch. 97-102.

Note.—Former s. 84.301.



713.31 - Remedies in case of fraud or collusion.

713.31 Remedies in case of fraud or collusion.—

(1) When the owner or any lienor shall, by fraud or collusion, deprive or attempt to deprive any lienor of benefits or rights to which such lienor is entitled under this part by establishing or manipulating the contract price or by giving false affidavits, releases, invoices, worthless checks, statements, or written instruments permitted or required under this part relating to the improvement of real property hereunder to the detriment of any such lienor, the circuit court in chancery shall have jurisdiction, upon a complaint filed by such lienor, to issue temporary and permanent injunctions, order accountings, grant discovery, utilize all remedies available under creditors’ bills and proceedings supplementary to execution, marshal assets, and exercise any other appropriate legal or equitable remedies or procedures without regard to the adequacy of a remedy at law or whether or not irreparable damage has or will be done.

(2)(a) Any lien asserted under this part in which the lienor has willfully exaggerated the amount for which such lien is claimed or in which the lienor has willfully included a claim for work not performed upon or materials not furnished for the property upon which he or she seeks to impress such lien or in which the lienor has compiled his or her claim with such willful and gross negligence as to amount to a willful exaggeration shall be deemed a fraudulent lien.

(b) It is a complete defense to any action to enforce a lien under this part, or against any lien in any action in which the validity of the lien is an issue, that the lien is a fraudulent lien; and the court so finding is empowered to and shall declare the lien unenforceable, and the lienor thereupon forfeits his or her right to any lien on the property upon which he or she sought to impress such fraudulent lien. However, a minor mistake or error in a claim of lien, or a good faith dispute as to the amount due does not constitute a willful exaggeration that operates to defeat an otherwise valid lien.

(c) An owner against whose interest in real property a fraudulent lien is filed, or any contractor, subcontractor, or sub-subcontractor who suffers damages as a result of the filing of the fraudulent lien, shall have a right of action for damages occasioned thereby. The action may be instituted independently of any other action, or in connection with a summons to show cause under s. 713.21, or as a counterclaim or cross-claim to any action to enforce or to determine the validity of the lien. The prevailing party in an action under this paragraph may recover reasonable attorney’s fees and costs. If the lienor who files a fraudulent lien is not the prevailing party, the lienor shall be liable to the owner or the defrauded party who prevails in an action under this subsection in damages, which shall include court costs, clerk’s fees, a reasonable attorney’s fee and costs for services in securing the discharge of the lien, the amount of any premium for a bond given to obtain the discharge of the lien, interest on any money deposited for the purpose of discharging the lien, and punitive damages in an amount not exceeding the difference between the amount claimed by the lienor to be due or to become due and the amount actually due or to become due.

(3) Any person who willfully files a fraudulent lien, as defined in this section, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A state attorney or the statewide prosecutor, upon the filing of an indictment or information against a contractor, subcontractor, or sub-subcontractor which charges such person with a violation of this subsection, shall forward a copy of the indictment or information to the Department of Business and Professional Regulation. The Department of Business and Professional Regulation shall promptly open an investigation into the matter, and if probable cause is found, shall furnish a copy of any investigative report to the state attorney or statewide prosecutor who furnished a copy of the indictment or information and to the owner of the property which is the subject of the investigation.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254; s. 12, ch. 77-353; s. 260, ch. 79-400; s. 9, ch. 80-97; s. 15, ch. 90-109; s. 8, ch. 95-240; s. 818, ch. 97-102; s. 6, ch. 2003-177; s. 13, ch. 2007-221.

Note.—Former s. 84.311.



713.32 - Insurance proceeds liable for demands.

713.32 Insurance proceeds liable for demands.—The proceeds of any insurance that by the terms of the policy contract are payable to the owner of improved real property or a lienor and actually received or to be received by him or her because of the damage, destruction, or removal by fire or other casualty of an improvement on which lienors have furnished labor or services or materials shall, after the owner or lienor, as the case may be, has been reimbursed therefrom for any premiums paid by him or her, be liable to liens or demands for payment provided by this part to the same extent and in the same manner, order of priority, and conditions as the real property or payments under a direct contract would have been, if the improvement had not been so damaged, destroyed, or removed. The insurer may pay the proceeds of the policy of insurance to the insured named in the policy and thereupon any liability of the insurer under this part shall cease. The named insured who receives any proceeds of the policy shall be deemed a trustee of the proceeds, and the proceeds shall be deemed trust funds for the purposes designated by this section for a period of 1 year from the date of receipt of the proceeds. This section shall not apply to that part of the proceeds of any policy of insurance payable to a person, including a mortgagee, who holds a lien perfected before the recording of the notice of commencement or recommencement.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254; s. 13, ch. 77-353; s. 819, ch. 97-102; s. 72, ch. 99-3.

Note.—Former s. 84.321.



713.33 - Disbursing agent and others may rely on owner’s notices.

713.33 Disbursing agent and others may rely on owner’s notices.—When the proceeds of a construction or improvement loan or any portion thereof are being disbursed by a person other than the owner, any affidavit, notice or other instrument which is permitted or required under this part to be furnished to the owner may be relied upon by such other person in making such disbursements to the same extent as the owner is entitled to rely upon the same.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254.

Note.—Former s. 84.331.



713.345 - Moneys received for real property improvements; penalty for misapplication.

713.345 Moneys received for real property improvements; penalty for misapplication.—

(1)(a) A person, firm, or corporation, or an agent, officer, or employee thereof, who receives any payment on account of improving real property must apply such portion of any payment to the payment of all amounts then due and owing for services and labor which were performed on, or materials which were furnished for, such improvement prior to receipt of the payment. This paragraph does not prevent any person from withholding any payment, or any part of a payment, in accordance with the terms of a contract for services, labor, or materials, or pursuant to a bona fide dispute regarding the amount due, if any, for such services, labor, or materials.

(b) Any person who knowingly and intentionally fails to comply with paragraph (a) is guilty of misapplication of construction funds, punishable as follows:

1. If the amount of payments misapplied has an aggregate value of $100,000 or more, the violator is guilty of a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. If the amount of payments misapplied has an aggregate value of $1,000 or more but less than $100,000, the violator is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. If the amount of payments misapplied has an aggregate value of less than $1,000, the violator is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) A permissive inference that a person knowingly and intentionally misapplied construction funds in violation of this subsection is created when a valid lien has been recorded against the property of an owner for labor, services, or materials; the person who ordered the labor, services, or materials has received sufficient funds to pay for such labor, services, or materials; and the person has failed, for a period of at least 45 days from receipt of the funds, to remit sufficient funds to pay for such labor, services, or materials, except for funds withheld pursuant to paragraph (a).

(d) A state attorney or the statewide prosecutor, upon the filing of an indictment or information against a contractor, subcontractor, or sub-subcontractor which charges such person with a violation of paragraph (b), shall forward a copy of the indictment or information to the Department of Business and Professional Regulation. The Department of Business and Professional Regulation shall promptly open an investigation into the matter and, if probable cause is found, shall furnish a copy of any investigative report to the state attorney or statewide prosecutor who furnished a copy of the indictment or information and to the owner of the property which is the subject of the investigation.

(2) This section does not apply to mortgage bankers or their agents, servants, or employees for their acts in the usual course of the business of lending or disbursing mortgage funds.

History.—s. 1, ch. 87-74; s. 7, ch. 88-397; s. 17, ch. 90-109; s. 7, ch. 2003-177; s. 12, ch. 2005-227.



713.346 - Payment on construction contracts.

713.346 Payment on construction contracts.—

(1) Any person who receives a payment for constructing or altering permanent improvements to real property shall pay, in accordance with the contract terms, the undisputed contract obligations for labor, services, or materials provided on account of such improvements.

(2) The failure to pay any undisputed obligations for such labor, services, or materials within 30 days after the date the labor, services, or materials were furnished and payment for such labor, services, or materials became due, or within 30 days after the date payment for such labor, services, or materials is received, whichever last occurs, shall entitle any person providing such labor, services, or materials to the procedures specified in subsection (3) and the remedies provided in subsection (4).

(3) Any person providing labor, services, or materials for improvements to real property may file a verified complaint alleging:

(a) The existence of a contract, as defined in s. 713.01, to improve real property.

(b) A description of the labor, services, or materials provided and alleging that the labor, services, or materials were provided in accordance with the contract.

(c) The amount of the contract price.

(d) The amount, if any, paid pursuant to the contract.

(e) The amount that remains unpaid pursuant to the contract, and the amount thereof that is undisputed.

(f) That the undisputed amount has remained due and payable pursuant to the contract for more than 30 days after the date the labor or services were accepted or the materials were received.

(g) That the person against whom the complaint was filed has received payment on account of the labor, services, or materials described in the complaint more than 30 days prior to the date the complaint was filed.

(4) After service of the complaint, the court shall conduct an evidentiary hearing on the complaint, upon not less than 15 days’ written notice. The person providing labor, services, or materials is entitled to the following remedies to the extent of the undisputed amount due for labor or services performed or materials supplied, and upon proof of each allegation in the complaint:

(a) An accounting of the use of any such payment from the person who received such payment.

(b) A temporary injunction against the person who received the payment, subject to the bond requirements specified in the Florida Rules of Civil Procedure.

(c) Prejudgment attachment against the person who received the payment, in accordance with each of the requirements of chapter 76.

(d) Such other legal or equitable remedies as may be appropriate in accordance with the requirements of the law.

(5) The remedies specified in subsection (4) must be granted without regard to any other remedy at law and without regard to whether or not irreparable damage has occurred or will occur.

(6) The remedies specified in subsection (4) do not apply:

(a) To the extent of a bona fide dispute regarding any portion of the contract price.

(b) In the event the plaintiff has committed a material breach of the contract which would relieve the defendant from the obligations under the contract.

(7) The prevailing party in any proceeding under this section is entitled to recover costs, including a reasonable attorney’s fee, at trial and on appeal.

History.—s. 8, ch. 88-397; s. 18, ch. 90-109.



713.3471 - Lender responsibilities with construction loans.

713.3471 Lender responsibilities with construction loans.—

(1) Prior to a lender making any loan disbursement on any construction loan secured by residential real property directly to the owner, which, for purposes of this subsection, means only a natural person, into the owner’s account or accounts, or jointly to the owner and any other party, the lender shall mail, deliver by electronic mail or other electronic format or facsimile, or personally deliver the following written notice to the borrowers in bold type larger than any other type on the page:

WARNING!

YOUR LENDER IS MAKING A LOAN DISBURSEMENT DIRECTLY TO YOU AS THE BORROWER, OR JOINTLY TO YOU AND ANOTHER PARTY. TO PROTECT YOURSELF FROM HAVING TO PAY TWICE FOR THE SAME LABOR, SERVICES, OR MATERIALS USED IN MAKING THE IMPROVEMENTS TO YOUR PROPERTY, BE SURE THAT YOU REQUIRE YOUR CONTRACTOR TO GIVE YOU LIEN RELEASES FROM EACH LIENOR WHO HAS SENT YOU A NOTICE TO OWNER EACH TIME YOU MAKE A PAYMENT TO YOUR CONTRACTOR.

This subsection does not apply when the owner is a contractor licensed under chapter 489 or is a person who creates parcels or offers parcels for sale or lease in the ordinary course of business.

(2)(a) Within 5 business days after a lender makes a final determination, prior to the distribution of all funds available under a construction loan, that the lender will cease further advances pursuant to the loan, the lender shall serve written notice of that decision on the contractor and on any other lienor who has given the lender notice. The lender shall not be liable to the contractor based upon the decision of the lender to cease further advances if the lender gives the contractor notice of such decision in accordance with this subsection and the decision is otherwise permitted under the loan documents.

(b) The failure to give notice to the contractor under paragraph (a) renders the lender liable to the contractor to the extent of the actual value of the materials and direct labor costs furnished by the contractor plus 15 percent for overhead, profit, and all other costs from the date on which notice of the lender’s decision should have been served on the contractor and the date on which notice of the lender’s decision is served on the contractor. The lender and the contractor may agree in writing to any other reasonable method for determining the value of the labor, services, and materials furnished by the contractor.

(c) The liability of the lender shall in no event be greater than the amount of undisbursed funds at the time the notice should have been given unless the failure to give notice was done for the purpose of defrauding the contractor. The lender is not liable to the contractor for consequential or punitive damages for failure to give timely notice under this subsection. The contractor shall have a separate cause of action against the lender for damages sustained as the result of the lender’s failure to give timely notice under this subsection. Such separate cause of action may not be used to hinder or delay any foreclosure action filed by the lender, may not be the basis of any claim for an equitable lien or for equitable subordination of the mortgage lien, and may not be asserted as an offset or a defense in the foreclosure case.

(d) For purposes of serving notice on the contractor under this subsection, the lender may rely on the name and address of the contractor listed in the notice of commencement or, if no notice of commencement is recorded, on the name and address of the contractor listed in the uniform building permit application. For purposes of serving notice on any other lienor under this subsection, the lender may rely upon the name and address of the lienor listed in the notice to owner.

(e) The contractor or any other lienor may not waive the right to receive notice under this paragraph.

(3)(a) If the lender and the borrower have designated a portion of the construction loan proceeds, the borrower may not authorize the lender to disburse the funds so designated for any other purpose until the owner serves the contractor and any other lienor who has given the owner a notice to owner with written notice of that decision, including the amount of such loan proceeds to be disbursed. For the purposes of this subsection, the term “designated construction loan proceeds” means that portion of the loan allocated to actual construction costs of the facility and shall not include allocated loan proceeds for tenant improvements where the contractor has no contractual obligation or work order to proceed with such improvements. The lender shall not be liable to the contractor based upon the reallocation of the loan proceeds or the disbursement of the loan proceeds if the notice is timely given in accordance with this subsection and the decision is otherwise permitted under the loan documents.

(b) If the lender is permitted under the loan documents to make disbursements from the loan contrary to the original loan budget without the borrower’s prior consent, the lender is responsible for serving the notice to the contractor or other lienor required under this subsection.

(c) This subsection does not apply to a residential project of four units or less.

(d) This subsection does not apply to construction loans of less than $1 million unless the lender has committed to make more than one loan, the total of which loans are greater than $1 million, for the purpose of evading this subsection.

(e) The owner or the lender is not required to give notice to the contractor or any other lienor under this subsection unless the total amount of all disbursements described in paragraph (a) exceed 5 percent of the original amount of the designated construction loan proceeds or $100,000, whichever is less.

(f) Disbursement of loan proceeds contrary to this subsection renders the lender liable to the contractor to the extent of any such disbursements or to the extent of the actual value of the materials and direct labor costs plus 15 percent for overhead, profit, and all other costs, whichever is less. The lender is not liable to the contractor for consequential or punitive damages for disbursing loan proceeds in violation of this subsection. The contractor shall have a separate cause of action against the lender for damages sustained as the result of the disbursement of loan proceeds in violation of this subsection. Such separate cause of action may not be used to hinder or delay any foreclosure action filed by the lender, may not be the basis of any claim for equitable subordination of the mortgage lien, and may not be asserted as an offset or a defense in the foreclosure case.

(g) For purposes of serving notice on the contractor under this subsection, the lender may rely upon the name and address of the contractor listed in the notice of commencement or, if no notice of commencement is recorded, the name and address of the contractor listed in the uniform building permit application. For purposes of serving notice on any other lienor under this subsection, the lender may rely upon the name and address of the lienor listed in the notice to owner.

(h) For purposes of this subsection, the lender may rely upon a written statement, signed under oath by the contractor or any other lienor, that confirms that the contractor or the lienor has received the written notice required by this subsection.

(i) A contractor and any other lienor may not waive his or her right to receive notice under this subsection.

History.—s. 8, ch. 92-286; s. 820, ch. 97-102; s. 8, ch. 2003-177; s. 13, ch. 2005-227.



713.35 - Making or furnishing false statement.

713.35 Making or furnishing false statement.—Any person, firm, or corporation who knowingly and intentionally makes or furnishes to another person, firm, or corporation an affidavit, a waiver or release of lien, or other document, whether or not under oath, containing false information about the payment status of subcontractors, sub-subcontractors, or suppliers in connection with the improvement of real property in this state, knowing that the one to whom it was furnished might rely on it, and the one to whom it was furnished will part with draw payments or final payment relying on the truth of such statement as an inducement to do so commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083. A state attorney or the statewide prosecutor, upon the filing of an indictment or information against a contractor, subcontractor, or sub-subcontractor which charges such person with a violation of this section, shall forward a copy of the indictment or information to the Department of Business and Professional Regulation. The Department of Business and Professional Regulation shall promptly open an investigation into the matter and, if probable cause is found, shall furnish a copy of any investigative report to the state attorney or statewide prosecutor who furnished a copy of the indictment or information and to the owner of the property which is the subject of the investigation.

History.—s. 1, ch. 63-135; s. 35, ch. 67-254; s. 9, ch. 95-240; s. 9, ch. 2003-177; s. 4, ch. 2006-187.

Note.—Former s. 84.351.



713.37 - Rule of construction.

713.37 Rule of construction.—This part shall not be subject to a rule of liberal construction in favor of any person to whom it applies.

History.—s. 15, ch. 77-353.






Part II - MISCELLANEOUS LIENS (ss. 713.50-713.79)

713.50 - Liens upon property.

713.50 Liens upon property.—Liens prior in dignity to all others accruing thereafter shall exist in favor of the following persons, upon the following described personal property under the circumstances hereinafter mentioned in this part. This part is limited to liens on personal property and their enforcement and related matters.

History.—ss. 1, 6, ch. 3747, 1887; RS 1726, 1730; s. 1, ch. 5143, 1903; GS 2190, 2196; RGS 3495, 3502; CGL 5349, 5363; s. 44, ch. 16042, 1933; s. 36, ch. 67-254; s. 1, ch. 69-97; s. 1, ch. 88-249.

Note.—Former s. 85.01.



713.56 - Liens for labor on and with machines, etc.

713.56 Liens for labor on and with machines, etc.—In favor of any person by herself or himself or others performing any labor upon or with any engine, machine, apparatus, fixture, implement, newspaper or printing material or other property, or doing work in any hotel; upon such engine, machine, material, apparatus, fixture, implement, newspaper or printing material, or other property, and upon the furniture, furnishings and belongings of said hotel.

History.—s. 6, ch. 3747, 1887; RS 1730; s. 1, ch. 4583, 1897; GS 2196; RGS 3503; CGL 5364; s. 36, ch. 67-254; s. 821, ch. 97-102.

Note.—Former s. 85.07.



713.57 - Liens for labor on logs and timber.

713.57 Liens for labor on logs and timber.—In favor of any person by herself or himself or others cutting, rafting, running, driving, or performing other labor upon logs or timber of any kind; on such logs and timber, and on any article manufactured therefrom.

History.—s. 7, ch. 3747, 1887; RS 1731; GS 2197; RGS 3504; CGL 5365; s. 36, ch. 67-254; s. 822, ch. 97-102.

Note.—Former s. 85.08.



713.58 - Liens for labor or services on personal property.

713.58 Liens for labor or services on personal property.—

(1) In favor of persons performing labor or services for any other person, upon the personal property of the latter upon which the labor or services is performed, or which is used in the business, occupation, or employment in which the labor or services is performed.

(2) It is unlawful for any person, knowingly, willfully, and with intent to defraud, to remove any property upon which a lien has accrued under this section without first making full payment to the person performing labor or services of all sums due and payable for such labor or services or without first having the written consent of such person so performing the labor or services so to remove such property.

(3) In that the possessory right and lien of the person performing labor or services under this section is released, relinquished, and lost by the removal of such property upon which a lien has accrued, it shall be deemed prima facie evidence of intent to defraud if, upon the removal of such property, the person removing such property utters, delivers, or gives any check, draft, or written order for the payment of money in payment of the indebtedness secured by the lien and then stops payment on such check, draft, or written order.

(4) Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be punished by fine of not more than $500 or imprisonment in the county jail for not more than 3 months.

History.—s. 10, ch. 3747, 1887; RS 1732; GS 2198; RGS 3505; s. 1, ch. 8474, 1921; CGL 5366; s. 36, ch. 67-254; s. 1, ch. 70-340.

Note.—Former s. 85.09.



713.585 - Enforcement of lien by sale of motor vehicle.

713.585 Enforcement of lien by sale of motor vehicle.—A person claiming a lien under s. 713.58 for performing labor or services on a motor vehicle may enforce such lien by sale of the vehicle in accordance with the following procedures:

(1) The lienor must give notice, by certified mail, return receipt requested, within 7 business days, excluding Saturday and Sunday, from the beginning date of the assessment of storage charges on said motor vehicle, to the registered owner of the vehicle, to the customer as indicated on the order for repair, and to all other persons claiming an interest in or lien thereon, as disclosed by the records of the Department of Highway Safety and Motor Vehicles or as disclosed by the records of any corresponding agency of any other state in which the vehicle is identified through a records check of the National Motor Vehicle Title Information System or an equivalent commercially available system as being the current state where the vehicle is titled. Such notice must contain:

(a) A description of the vehicle, including, at minimum, its year, make, vehicle identification number, and the vehicle’s location.

(b) The name and address of the owner of the vehicle, the customer as indicated on the order for repair, and any person claiming an interest in or lien thereon.

(c) The name, address, and telephone number of the lienor.

(d) Notice that the lienor claims a lien on the vehicle for labor and services performed and storage charges, if any, and the cash sum which, if paid to the lienor, would be sufficient to redeem the vehicle from the lien claimed by the lienor.

(e) Notice that the lien claimed by the lienor is subject to enforcement pursuant to this section and that the vehicle may be sold to satisfy the lien.

(f) If known, the date, time, and location of any proposed or scheduled sale of the vehicle. A vehicle may not be sold earlier than 60 days after completion of the repair work.

(g) Notice that the owner of the vehicle or any person claiming an interest in or lien thereon has a right to a hearing at any time before the scheduled date of sale by filing a demand for hearing with the clerk of the circuit court in the county in which the vehicle is held and mailing copies of the demand for hearing to all other owners and lienors as reflected on the notice.

(h) Notice that the owner of the vehicle has a right to recover possession of the vehicle without instituting judicial proceedings by posting bond in accordance with s. 559.917.

(i) Notice that any proceeds from the sale of the vehicle remaining after payment of the amount claimed to be due and owing to the lienor will be deposited with the clerk of the circuit court for disposition upon court order pursuant to subsection (8).

(j) Notice that a lienholder, if any, has the right, as specified in subsection (5), to demand a hearing or to post a bond.

(2) If attempts to locate the owner or lienholder are unsuccessful after a check of the records of the Department of Highway Safety and Motor Vehicles and any state disclosed by the check of the National Motor Vehicle Title Information System or an equivalent commercially available system, the lienor must notify the local law enforcement agency in writing by certified mail or acknowledged hand delivery that the lienor has been unable to locate the owner or lienholder, that a physical search of the vehicle has disclosed no ownership information, and that a good faith effort, including records checks of the Department of Highway Safety and Motor Vehicles database and the National Motor Vehicle Title Information System or an equivalent commercially available system, has been made. A description of the motor vehicle which includes the year, make, and identification number must be given on the notice. This notification must take place within 7 business days, excluding Saturday and Sunday, from the beginning date of the assessment of storage charges on said motor vehicle. For purposes of this paragraph, the term “good faith effort” means that the following checks have been performed by the company to establish the prior state of registration and title:

(a) A check of the Department of Highway Safety and Motor Vehicles database for the owner and any lienholder;

(b) A check of the federally mandated electronic National Motor Vehicle Title Information System or an equivalent commercially available system to determine the state of registration when there is not a current title or registration record for the vehicle on file with the Department of Highway Safety and Motor Vehicles;

(c) A check of vehicle for any type of tag, tag record, temporary tag, or regular tag;

(d) A check of vehicle for inspection sticker or other stickers and decals that could indicate the state of possible registration; and

(e) A check of the interior of the vehicle for any papers that could be in the glove box, trunk, or other areas for the state of registration.

(3) If the date of the sale was not included in the notice required in subsection (1), notice of the sale must be sent by certified mail, return receipt requested, not less than 15 days before the date of sale, to the customer as indicated on the order for repair, and to all other persons claiming an interest in or lien on the motor vehicle, as disclosed by the records of the Department of Highway Safety and Motor Vehicles or of a corresponding agency of any other state in which the vehicle appears to have been registered after completion of a check of the National Motor Vehicle Title Information System or an equivalent commercially available system.

(4) The lienor, at least 15 days before the proposed or scheduled date of sale of the vehicle, shall publish the notice required by this section once in a newspaper circulated in the county where the vehicle is held. A certificate of compliance with the notification provisions of this section, verified by the lienor, together with a copy of the notice and return receipt for mailing of the notice required by this section, proof of publication, and checks of the Department of Highway Safety and Motor Vehicles and the National Motor Vehicle Title Information System or an equivalent commercially available system, must be duly and expeditiously filed with the clerk of the circuit court in the county where the vehicle is held. The lienor, at the time of filing the certificate of compliance, must pay to the clerk of that court a service charge of $10 for indexing and recording the certificate.

(5) At any time before the proposed or scheduled date of sale of a vehicle, the owner of the vehicle, or any person claiming an interest in the vehicle or a lien thereon, may post a bond following the procedures outlined in s. 559.917 or file a demand for hearing with the clerk of the circuit court in the county in which the vehicle is held to determine whether the vehicle has been wrongfully taken or withheld from her or him. A lienholder has standing to allege any violation of part IX of chapter 559 in a proceeding instituted pursuant to this subsection. Any person who files a demand for hearing shall mail copies of the demand to all other owners and lienors as reflected on the notice required in subsection (1).

(a) Upon the filing of a demand for hearing, a hearing shall be held before the proposed or scheduled date of sale of the vehicle.

(b) Upon the posting of the bond and payment of the applicable fee set forth in s. 28.24, the clerk of the court shall issue a certificate notifying the lienor of the posting of the bond and directing the lienor to release the vehicle to the lienholder or the owner, based upon whomever posted the bond.

(c) If a lienholder obtains the vehicle and the owner of the vehicle is not in default under the installment sales contract or title loan at the time the lienholder has possession of the vehicle, the lienholder must return the vehicle to the owner within 5 days after the owner repays the lienholder for the amount of the bond, or makes arrangements to repay the lienholder for the bond under terms agreeable to the lienholder. A lienholder may retain possession of the vehicle if the owner is in default until such time as the default is cured and the amount of the bond is repaid by the owner, or an arrangement agreeable to the lienholder is made with the owner.

(6) In the event a lienor institutes a judicial proceeding to enforce a lien, no filing fee shall be required at the time of filing, but the court shall require the lienor to pay the filing fee unless the lienor shall prevail in the action.

(7) At a hearing on a complaint relating to the requirements of this section, the court shall issue an order determining:

(a) Whether the vehicle is subject to a valid lien by the lienor and the amount thereof;

(b) The priority of the lien of the lienor as against any existing security interest in the vehicle;

(c) The distribution of any proceeds of the sale by the clerk of the circuit court;

(d) The awarding of damages, if any;

(e) The award of reasonable attorney fees and costs, at the court’s discretion, to the prevailing party; and

(f) The reasonableness of storage charges.

A final order, by the court, must also provide for immediate payment of any proceeds or awards, and the immediate release of the bond to the posting party, if applicable.

(8) A vehicle subject to lien enforcement pursuant to this section must be sold by the lienor at public sale. Immediately upon the sale of the vehicle and payment in cash of the purchase price, the lienor shall deposit with the clerk of the circuit court the proceeds of the sale less the amount claimed by the lienor for work done and storage, if any, and all reasonable costs and expenses incurred in conducting the sale, including any attorney’s fees and costs ordered by the court. Simultaneously with depositing the proceeds of sale remaining after payment to the lienor, the lienor shall file with the clerk a verified report of the sale stating a description of the vehicle sold, including the vehicle identification number; the name and address of the purchaser; the date of the sale; and the selling price. The report shall also itemize the amount retained by the lienor pursuant to this section and shall indicate whether a hearing was demanded and held. All proceeds held by the court shall be held for the benefit of the owner of the vehicle or any lienholder whose lien is discharged by the sale and shall be disbursed only upon order of the court. Unless a proceeding is initiated to validate a claim to such proceeds within 1 year and a day from the date of the sale, the proceeds shall be deemed abandoned property and disposition thereof shall be governed by s. 705.103. The clerk shall receive 5 percent of the proceeds deposited with her or him, not to exceed $25, for her or his services under this section.

(9) A copy of the certificate of compliance and the report of sale, certified by the clerk of the court, and proof of the required check of the National Motor Vehicle Title Information System or an equivalent commercially available system shall constitute satisfactory proof for application to the Department of Highway Safety and Motor Vehicles for transfer of title, together with any other proof required by any rules and regulations of the department.

(10) Nothing contained in this section shall be construed as affecting an owner’s right to redeem her or his vehicle from the lien at any time prior to sale by paying the amount claimed by the lienor for work done and assessed storage charges, plus any costs incurred by the repair shop for utilizing enforcement procedures under this section.

(11) Nothing in this section shall operate in derogation of the rights and remedies established by s. 559.917.

(12) When a vehicle is sold by a lienor in accordance with this law, a purchaser for value takes title to the vehicle free and clear of all claims, liens, and encumbrances whatsoever, unless otherwise provided by court order.

(13) A failure to make good faith efforts as defined in subsection (2) precludes the imposition of any storage charges against the vehicle. If a lienor fails to provide notice to any person claiming a lien on a vehicle under subsection (1) within 7 business days after the assessment of storage charges has begun, then the lienor is precluded from charging for more than 7 days of storage, but failure to provide timely notice does not affect charges made for repairs, adjustments, or modifications to the vehicle or the priority of liens on the vehicle.

History.—s. 1, ch. 80-139; s. 475, ch. 81-259; s. 10, ch. 87-145; s. 3, ch. 90-307; s. 76, ch. 94-237; s. 823, ch. 97-102; s. 74, ch. 2013-160; s. 38, ch. 2016-166.



713.59 - Liens for labor in raising crops.

713.59 Liens for labor in raising crops.—In favor of any person performing any labor in, or managing or overseeing, the cultivation or harvesting of crops; upon the crops cultivated or harvested.

History.—ch. 1899, 1872; s. 9, ch. 3747, 1887; RS 1733; GS 2199; RGS 3506; CGL 5367; s. 36, ch. 67-254.

Note.—Former s. 85.10.



713.595 - Liens for labor or services in ginning cotton.

713.595 Liens for labor or services in ginning cotton.—

(1) A lien prior in dignity to all others accruing thereafter shall exist in favor of any person performing the service of ginning or classifying cotton for any cotton producer.

(2) In addition to, or in lieu of, any other remedy provided by law or in equity for the enforcement of this lien:

(a) The ginner or classifier may withhold the producer’s warehouse receipts until the ginner or classifier has been paid in full;

(b) A purchaser or lender may withhold from the producer the proceeds from a sale of the cotton or a loan on the cotton until the ginner or classifier has been paid in full; or

(c) The purchaser of the cotton may make payment jointly to the producer and the ginner or classifier. The ginner or classifier may withhold from the joint payment only the amount owed for ginning or classifying such cotton.

History.—s. 1, ch. 88-228.



713.596 - Molder’s liens.

713.596 Molder’s liens.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Customer” means any person who causes a molder to fabricate, cast, or otherwise make a mold, or who provides a molder with a mold with which to manufacture, assemble, cast, fabricate, or otherwise make a product for a customer.

(b) “Mold” means a die, mold, form, or pattern, but does not include computer software used to control or direct automatic machines in a manufacturing process, and does not include impressions, molds, models, or study casts used by a dentist, orthotist, or prosthetist within the scope of his or her practice.

(c) “Molder” means any person who fabricates, casts, or otherwise makes or uses a mold for the purpose of manufacturing, assembling, casting, fabricating, or otherwise making a product for a customer. The term includes a tool or die maker.

(2) LIENS.—

(a) A molder that has not received payment from a customer in accordance with the terms of the contract between the two has a lien on a mold in the molder’s possession which belongs to that customer. The lien is for the balance due the molder from the customer for any work that the molder has performed for the customer in manufacturing or fabricating products for the customer using the mold and for the value of all material related to such work. The molder may retain possession of the mold until the debts are paid.

(b) Before enforcing the lien, the molder must notify the customer in writing of the claim of lien. The notice must be either delivered personally or sent by certified mail, return receipt requested, to the last known address of the customer. The notice must state that the molder claims a lien for the balance due for work that the molder has performed in manufacturing or fabricating products for the customer using the mold and for the value of related materials as is specified in the notice. Additionally, the notice must include a statement of the amount of the balance owed, a demand for payment, and a statement of the location of the mold. Finally, the notice must include the following warning in conspicuous type and in substantially the following form:

WARNING: YOUR FAILURE TO PAY THE UNPAID BALANCE AS STATED HEREIN WILL RESULT IN THE IMPOSITION OF A LIEN ON THE MOLD DESCRIBED HEREIN AND IN THE SALE OF THAT MOLD AS PROVIDED BY LAW.

(c) If the customer does not pay the amount due as stated in the notice within 60 days after the date of receipt of the notice, the molder may sell the mold at a public auction. However, the mold may not be sold if there is a good faith dispute or litigation between the molder and the customer concerning either the quality of the products made or fabricated by use of the mold or the amount due.

(3) SALE.—

(a) Before a molder may sell a mold, the molder must notify the customer and any holder of a security interest perfected in this state of the intended sale. The notice must be by certified mail, return receipt requested, and must include:

1. Notice of the molder’s intent to sell the mold 30 days after the customer’s receipt of the notice.

2. A description of the mold to be sold.

3. The time and place of the sale.

4. An itemized statement of the amount due.

(b) If there is no return of the receipt of the mailing or if the postal service returns the notice as being nondeliverable, the molder must publish notice, at least 30 days before the date of sale in a newspaper of general circulation in the county of the customer’s last known place of business, of the molder’s intent to sell the mold. The notice must include a description of the mold to be sold and the time and place of the sale.

(c)1. The proceeds of the sale must be paid first to any holder of a security interest perfected in this state. Any excess must be paid to the molder holding the lien created by this section. Any remaining amount is to be paid to the customer, if the customer’s address is known, or to the Chief Financial Officer for deposit in the General Revenue Fund if the customer’s address is unknown to the molder at the time of the sale.

2. A sale may not be made under this section if it would be in violation of any right of a customer under federal patent or copyright law.

History.—s. 2, ch. 98-215; s. 1880, ch. 2003-261.



713.60 - Liens for labor on or for vessels.

713.60 Liens for labor on or for vessels.—In favor of any person performing for himself or herself or others, any labor, or furnishing any materials or supplies for use in the construction of any vessel or watercraft; and in favor of any person performing for himself or herself or others, any labor or service of any kind, on, to or for the use or benefit of a vessel or watercraft, including masters, mates and members of the crew and persons loading or unloading the vessel or putting in or taking out ballast; upon such vessel or watercraft, whether partially or completely constructed and whether launched or on land, her tackle, apparel and furniture.

History.—s. 1, ch. 3612, 1885; RS 1734; GS 2200; s. 10, ch. 7838, 1919; RGS 3507; CGL 5368; s. 36, ch. 67-254; s. 824, ch. 97-102.

Note.—Former s. 85.11.



713.61 - Liens for manufacturing and repairing articles.

713.61 Liens for manufacturing and repairing articles.—In favor of any person who shall manufacture, alter or repair any article or thing of value; upon such article or thing.

History.—s. 5, ch. 3747, 1887; RS 1735; GS 2201; RGS 3508; CGL 5369; s. 36, ch. 67-254.

Note.—Former s. 85.12.



713.62 - Liens for furnishing articles to be manufactured.

713.62 Liens for furnishing articles to be manufactured.—In favor of any person who shall furnish any logs, lumber, clay, sand, stone or other material whatsoever, crude or partially or wholly prepared for use, to any mill or other manufactory to be manufactured into any article of value; upon all such articles furnished and upon all articles manufactured therefrom.

History.—s. 7, ch. 3747, 1887; RS 1736; GS 2202; RGS 3509; CGL 5370; s. 36, ch. 67-254.

Note.—Former s. 85.13.



713.63 - Liens for furnishing locomotives, machinery, etc.

713.63 Liens for furnishing locomotives, machinery, etc.—In favor of any person who shall furnish any locomotive or stationary engine, water engine, windmill, car or other machine or parts of machine or instrument for any railroad, telegraph or telephone line, mill, distillery, or other manufactory; upon the articles so furnished.

History.—s. 9, ch. 3747, 1887; RS 1737; GS 2203; RGS 3510; CGL 5371; s. 36, ch. 67-254.

Note.—Former s. 85.14.



713.64 - Liens for furnishing material for vessels.

713.64 Liens for furnishing material for vessels.—In favor of any ship chandler, storekeeper or dealer furnishing stores, provisions, rigging or other material to or for the use of any ship, vessel, steamboat or other watercraft; on such ship, vessel, steamboat or other watercraft.

History.—s. 14, ch. 40, 1845; ss. 1-4, ch. 1128, 1861; RS 1738; GS 2204; RGS 3511; CGL 5372; s. 36, ch. 67-254.

Note.—Former s. 85.15.



713.65 - Liens for care and maintenance of animals.

713.65 Liens for care and maintenance of animals.—In favor of all persons feeding or caring for the horse or other animal of another, including all keepers of livery, sale or feed or feed stables, for feeding or taking care of any horse or other animal put in their charge; upon such horse or other animal.

History.—s. 1, ch. 3618, 1885; RS 1739; GS 2205; RGS 3512; CGL 5373; s. 1, ch. 25048, 1949; s. 36, ch. 67-254.

Note.—Former s. 85.16.



713.655 - Liens for professional services of veterinarians.

713.655 Liens for professional services of veterinarians.—In favor of any veterinarian who renders professional services to an animal at the request of the owner of the animal, the owner’s agent, or a bailee, lessee, or custodian of the animal, for the unpaid portion of the fees for such professional services, upon the animal to which such services were rendered. Such lien shall remain valid and enforceable for a period of 1 year from the date the professional services were rendered, and such lien is to be enforced in the manner provided for the enforcement of other liens on personal property in this state.

History.—s. 1, ch. 88-249.



713.66 - Liens for feed, etc., for racehorses, polo ponies and race dogs.

713.66 Liens for feed, etc., for racehorses, polo ponies and race dogs.—In favor of any person who shall furnish corn, oats, hay, grain or other feed or feedstuffs or straw or bedding material to or upon the order of the owner, or the agent, bailee, lessee, or custodian of the owner, of any racehorse, polo pony or race dog, for the unpaid portion of the price of such supplies upon every racehorse, polo pony, or race dog which consumes any part of such supplies. All racehorses and race dogs of such owner which are accustomed to consume supplies of the character delivered, which are at the time of the delivery of such supplies upon the premises to which delivery is made, shall be deemed prima facie to have consumed such supplies. Such lien shall remain valid and enforceable for a period of 1 year from the dates of the respective deliveries of such corn, oats, hay, grain, feed or feedstuffs, or straw; and such liens are to be enforced in the manner provided for the enforcement of other liens on personal property in this state. Said liens shall be superior to any and all claims, liens and mortgages, whether recorded or unrecorded, including, but not limited to, any lessor’s or vendor’s lien, and any chattel mortgage, which theretofore may have been or thereafter may be created against such racehorse, polo pony or race dog, and to the claims of any and all purchases thereof.

History.—s. 1, ch. 17092, 1935; CGL 1936 Supp. 5373(1); s. 7, ch. 22858, 1945; s. 36, ch. 67-254.

Note.—Former s. 85.17.



713.665 - Liens for furnishing pest control.

713.665 Liens for furnishing pest control.—The holder of a license under chapter 482 to engage in the business of pest control has and may enforce:

(1) A lien on real property improved for any money that is owed to him or her for labor or services performed or materials furnished in accordance with his or her contract and with the direct contract, subject to the licensee’s compliance with the provisions of part I of this chapter.

(2) A lien for labor and services on personal property upon which the licensee has performed pest control, subject to the licensee’s compliance with the provisions of part I of this chapter and s. 713.58.

History.—s. 1, ch. 59-454; s. 1, ch. 65-295; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 14, 15, ch. 82-229; s. 22, ch. 90-109; ss. 49, 59, ch. 92-203; s. 825, ch. 97-102.

Note.—Former s. 482.201.



713.67 - Liens for board, lodging, etc., at hotels, etc.

713.67 Liens for board, lodging, etc., at hotels, etc.—In favor of keepers of hotels, apartment houses, roominghouses, and boardinghouses for the board, lodging and occupancy of and for moneys advanced to transient guests or tenants, upon the goods and chattels belonging to such guests or tenants in such hotel, apartment house, roominghouse or boardinghouse, including garage and storeroom. Upon the nonpayment of such sums in accordance with the rules of such hotels, apartment houses, roominghouses or boardinghouses, the keeper thereof may instantly eject such transient guests or tenants therefrom.

History.—s. 6, ch. 1999, 1874; RS 1740; GS 2206; RGS 3513; CGL 5374; s. 44, ch. 16042, 1933; s. 36, ch. 67-254; s. 6, ch. 73-330.

Note.—Former s. 85.18.



713.68 - Liens for hotels, apartment houses, roominghouses, boardinghouses, etc.

713.68 Liens for hotels, apartment houses, roominghouses, boardinghouses, etc.—In favor of any person conducting or operating any hotel, apartment house, roominghouse, boardinghouse or tenement house where rooms or apartments are let for hire or rental on a transient basis. Such lien shall exist on all the property including trunks, baggage, jewelry and wearing apparel, guns and sporting goods, furniture and furnishings and other personal property of any person which property is brought into or placed in any room or apartment of any hotel, apartment house, lodginghouse, roominghouse, boardinghouse or tenement house when such person shall occupy, on a transient basis, such room or apartment as tenant, lessee, boarder, roomer or guest for the privilege of which occupancy money or anything of value is to be paid to the person conducting or operating such hotel, apartment house, roominghouse, lodginghouse, boardinghouse or tenement house. Such lien shall continue and be in full force and effect for the amount payable for such occupancy until the same shall have been fully paid and discharged.

History.—s. 1, ch. 12080, 1927; CGL 5375; s. 36, ch. 67-254; s. 7, ch. 73-330.

Note.—Former s. 85.19.



713.69 - Unlawful to remove property upon which lien has accrued.

713.69 Unlawful to remove property upon which lien has accrued.—It is unlawful for any person to remove any property upon which a lien has accrued under the provisions of s. 713.68 from any hotel, apartment house, roominghouse, lodginghouse, boardinghouse or tenement house without first making full payment to the person operating or conducting the same of all sums due and payable for such occupancy or without first having the written consent of such person so conducting or operating such place to so remove such property. Any person violating the provisions of this section shall, if the property removed in violation hereof be of the value of $50 or less, be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; and if the property so removed should be of greater value than $50 then such person shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 2, 3, ch. 12080, 1927; CGL 5376, 7323; s. 36, ch. 67-254; s. 687, ch. 71-136.

Note.—Former s. 85.20.



713.691 - Landlord’s lien for rent; exemptions.

713.691 Landlord’s lien for rent; exemptions.—

(1) With regard to a residential tenancy, the landlord has a lien on all personal property of the tenant located on the premises for accrued rent due to the landlord under the rental agreement. This lien shall be in addition to any other liens upon such property which the landlord may acquire by law and may be modified or waived, in whole or in part, by the provisions of a written rental agreement. The landlord’s lien for rent shall attach to the tenant’s personal property at the time the sheriff gives the landlord possession of the premises, but it is not required that the tenant’s property be removed in order to give the landlord possession of the premises.

(2) When the tenant is the head of a family, personal property owned by her or him in the value of $1,000 is exempt from the lien provided by this section. This subsection does not authorize an exemption any greater than that which may be available to the tenant in s. 4, Art. X of the State Constitution.

(3) The remedy of distress for rent is abolished with regard to residential tenancies.

History.—s. 3, ch. 73-330; s. 9, ch. 87-195; s. 8, ch. 88-379; s. 826, ch. 97-102.



713.70 - Lien for service of stallions and other animals.

713.70 Lien for service of stallions and other animals.—In favor of owners of stallions, jackasses or bulls, upon the colt or calf of the get of said stallion, jackass or bull, and also upon the mare, jenny or cow served by said stallion, jackass or bull in breeding thereof for the sum stipulated to be paid for the service thereof, by filing at any time within 18 months after the date of service a statement of the account thereof, together with the description as to color and markings of the female served, and the name of the owner at the date of service, in the office of the county clerk of the county wherein the owner of the said female resided at the time of service. Neither the mare, jenny or cow, nor the get thereof, shall be sold within 18 months after the date of service, unless the service fee shall be paid, unless such sale shall be agreed to and approved in writing by the owner of the stallion, jackass or bull at the time of the sale or transfer of the mare, jenny or cow, or offspring thereof. At any time after such mare, jenny or cow shall conceive, anyone having the lien herein provided may enforce the same in the same manner as is now provided by law.

History.—s. 1, ch. 4352, 1895; GS 2207; s. 1, ch. 7362, 1917; RGS 3514; CGL 5377; s. 36, ch. 67-254.

Note.—Former s. 85.21.



713.71 - Liens for loans and advances.

713.71 Liens for loans and advances.—Any person who shall procure a loan or advance of money or goods and chattels, wares or merchandise or other things of value, to aid him or her in the business of planting, farming, timber-getting or any other kind of businesses in this state, from any factor, merchant, firm or person in this state, or in the United States or in any foreign country, shall, by this part, be held to have given to the lender, lenders, or person making such advance, a statutory lien of prior dignity to all other encumbrances, saving and excepting liens for labor and liens in favor of landlords, upon all the timber-getting, all the crops, and products grown or anything else made or grown by said person, through the assistance of said loan or advances; provided, that the lien above-given shall not be created unless the person obtaining or procuring such loan or advance shall give to the person making such loan or advance an instrument of writing consenting to said lien; and the same shall be recorded in the office of the clerk of the circuit court of the county wherein such business of planting, farming, or timber-getting is conducted.

History.—s. 1, ch. 4163, 1893; GS 2208; RGS 3515; CGL 5378; s. 36, ch. 67-254; s. 827, ch. 97-102.

Note.—Former s. 85.22.



713.73 - Priority of foregoing liens.

713.73 Priority of foregoing liens.—Liens for labor and liens for material provided for by this law shall take priority among themselves according to the times that the notices required to create such liens respectively were given or were recorded in the cases where record is required; that is to say, each such lien which shall have attached to the property shall be paid before any such lien which shall have subsequently attached thereto, shall be entitled to be paid.

History.—s. 12, ch. 5143, 1903; GS 2209; RGS 3516; CGL 5379; s. 36, ch. 67-254.

Note.—Former s. 85.24.



713.74 - Acquisition of liens by persons in privity with the owner.

713.74 Acquisition of liens by persons in privity with the owner.—As against the owner of personal property upon which a lien is claimed under this part, the lien shall be acquired by any person in privity with the owner by the performance of the labor or the furnishing of the materials. There shall be no lien upon personal property as against purchasers and creditors without notice unless the person claiming the lien is in possession of the property upon which the lien is claimed. The lien shall continue as long as the possession continues, not to exceed 3 months after performance of the labor or furnishing the material.

History.—RS 1742; s. 1, ch. 4582, 1897; ss. 8, 9, 11, ch. 5143, 1903; GS 2210; RGS 3517; CGL 5380; s. 36, ch. 67-254; s. 4, ch. 69-97.

Note.—Former s. 85.25.



713.75 - Acquisition of liens by persons not in privity with the owner.

713.75 Acquisition of liens by persons not in privity with the owner.—A person entitled to acquire a lien not in privity with the owner of the personal property shall acquire a lien upon the owner’s personal property as against the owner and persons claiming through her or him by delivery to the owner of a written notice that the person for whom the labor has been performed or the material furnished is indebted to the person performing the labor or furnishing the material in the sum stated in the notice. A person who is performing or is about to perform labor or is furnishing or is about to furnish materials for personal property may deliver to the owner a written cautionary notice that she or he will do so. A lien shall exist from the time of delivery of either notice for the amount unpaid on the contract of the owner with the person contracting with the lienor and the delivery of the notice shall also create a personal liability against the owner of the personal property in favor of the lienor giving the notice, but not to a greater extent than the amount then unpaid on the contract between the owner and the person with whom the owner contracted. There shall be no lien upon personal property as against creditors and purchasers without notice except under the circumstances and for the time prescribed in s. 713.74 and for the amount of the debt due to the lienor at the time of the service of the notice provided for in this section.

History.—RS 1743; s. 2, ch. 4582, 1897; ss. 1, 15, ch. 5143, 1903; GS 2211; RGS 3518; CGL 5381; s. 36, ch. 67-254; s. 5, ch. 69-97; s. 828, ch. 97-102.

Note.—Former s. 85.26.



713.76 - Release of lien by filing bond.

713.76 Release of lien by filing bond.—

(1) Any lienee may release his or her property from any lien claimed thereon under this part by filing with the clerk of the circuit court a cash or surety bond, payable to the person claiming the lien, in the amount of the final bill, and conditioned for the payment of any judgment which may be recovered on said lien, with costs.

(2) Whenever a lienee brings an action in the appropriate court with respect to any property which has been wrongfully detained by a lienor in violation of this section, the lienee, upon a judgment in the lienee’s favor, shall be entitled to damages, reasonable court costs, and attorney’s fees sustained by the lienee by reason of such wrongful detention.

(3) Any lienor who, upon the posting of the bond, fails to release or return the property to the lienee pursuant to this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 1632, 1868; RS 1749; s. 19, ch. 5143, 1903; GS 2225; RGS 3532; CGL 5396; s. 36, ch. 67-254; s. 1, ch. 77-387; s. 167, ch. 91-224; s. 829, ch. 97-102.

Note.—Former s. 85.27.



713.77 - Liens of owners, operators, or keepers of mobile home or recreational vehicle parks; ejection of occupants.

713.77 Liens of owners, operators, or keepers of mobile home or recreational vehicle parks; ejection of occupants.—A lien prior in dignity to all others except a lien for unpaid purchase price shall exist in favor of the owner, operator, or keeper of a mobile home park or recreational vehicle park for rent owing by, and for money or other property advanced to, any occupant thereof upon the goods, chattels, or other personal property of such occupant. Upon the nonpayment of such sums in accordance with the rules of such park, or for failure to observe any provision of this part or the rules and regulations prescribed by the Department of Health, the owner, operator, or keeper thereof may instantly eject such occupant therefrom. A lien created in favor of an owner or operator of a mobile home park or recreational vehicle park may be enforced in the same manner as is now or may hereafter be provided by law for the enforcement of liens in favor of keepers of hotels and boardinghouses. Nothing in this section, however, shall prevent an owner or operator of a mobile home park or recreational vehicle park from enforcing any claim for rent under and in the manner provided by landlord and tenant acts of this state.

History.—s. 11, ch. 12419, 1927; s. 1, ch. 19365, 1939; CGL 4149; s. 36, ch. 67-254; s. 13, ch. 83-321; s. 277, ch. 99-8.

Note.—Former s. 85.28.



713.78 - Liens for recovering, towing, or storing vehicles and vessels.

713.78 Liens for recovering, towing, or storing vehicles and vessels.—

(1) For the purposes of this section, the term:

(a) “Vehicle” means any mobile item, whether motorized or not, which is mounted on wheels.

(b) “Vessel” means every description of watercraft, barge, and airboat used or capable of being used as a means of transportation on water, other than a seaplane or a “documented vessel” as defined in s. 327.02.

(c) “Wrecker” means any truck or other vehicle which is used to tow, carry, or otherwise transport motor vehicles or vessels upon the streets and highways of this state and which is equipped for that purpose with a boom, winch, car carrier, or other similar equipment.

(d) “National Motor Vehicle Title Information System” means the federally authorized electronic National Motor Vehicle Title Information System.

(e) “Equivalent commercially available system” means a service that charges a fee to provide vehicle information and that at a minimum maintains records from those states participating in data sharing with the National Motor Vehicle Title Information System.

(2) Whenever a person regularly engaged in the business of transporting vehicles or vessels by wrecker, tow truck, or car carrier recovers, removes, or stores a vehicle or vessel upon instructions from:

(a) The owner thereof;

(b) The owner or lessor, or a person authorized by the owner or lessor, of property on which such vehicle or vessel is wrongfully parked, and the removal is done in compliance with s. 715.07;

(c) The landlord or a person authorized by the landlord, when such motor vehicle or vessel remained on the premises after the tenancy terminated and the removal is done in compliance with s. 715.104; or

(d) Any law enforcement agency,

she or he shall have a lien on the vehicle or vessel for a reasonable towing fee and for a reasonable storage fee; except that no storage fee shall be charged if the vehicle is stored for less than 6 hours.

(3) This section does not authorize any person to claim a lien on a vehicle for fees or charges connected with the immobilization of such vehicle using a vehicle boot or other similar device pursuant to s. 715.07.

(4)(a) Any person regularly engaged in the business of recovering, towing, or storing vehicles or vessels who comes into possession of a vehicle or vessel pursuant to subsection (2), and who claims a lien for recovery, towing, or storage services, shall give notice to the registered owner, the insurance company insuring the vehicle notwithstanding the provisions of s. 627.736, and to all persons claiming a lien thereon, as disclosed by the records in the Department of Highway Safety and Motor Vehicles or as disclosed by the records of any corresponding agency in any other state in which the vehicle is identified through a records check of the National Motor Vehicle Title Information System or an equivalent commercially available system as being titled or registered.

(b) Whenever any law enforcement agency authorizes the removal of a vehicle or vessel or whenever any towing service, garage, repair shop, or automotive service, storage, or parking place notifies the law enforcement agency of possession of a vehicle or vessel pursuant to s. 715.07(2)(a)2., the law enforcement agency of the jurisdiction where the vehicle or vessel is stored shall contact the Department of Highway Safety and Motor Vehicles, or the appropriate agency of the state of registration, if known, within 24 hours through the medium of electronic communications, giving the full description of the vehicle or vessel. Upon receipt of the full description of the vehicle or vessel, the department shall search its files to determine the owner’s name, the insurance company insuring the vehicle or vessel, and whether any person has filed a lien upon the vehicle or vessel as provided in s. 319.27(2) and (3) and notify the applicable law enforcement agency within 72 hours. The person in charge of the towing service, garage, repair shop, or automotive service, storage, or parking place shall obtain such information from the applicable law enforcement agency within 5 days after the date of storage and shall give notice pursuant to paragraph (a). The department may release the insurance company information to the requestor notwithstanding the provisions of s. 627.736.

(c) Notice by certified mail shall be sent within 7 business days after the date of storage of the vehicle or vessel to the registered owner, the insurance company insuring the vehicle notwithstanding the provisions of s. 627.736, and all persons of record claiming a lien against the vehicle or vessel. It shall state the fact of possession of the vehicle or vessel, that a lien as provided in subsection (2) is claimed, that charges have accrued and the amount thereof, that the lien is subject to enforcement pursuant to law, and that the owner or lienholder, if any, has the right to a hearing as set forth in subsection (5), and that any vehicle or vessel which remains unclaimed, or for which the charges for recovery, towing, or storage services remain unpaid, may be sold free of all prior liens after 35 days if the vehicle or vessel is more than 3 years of age or after 50 days if the vehicle or vessel is 3 years of age or less.

(d) If attempts to locate the name and address of the owner or lienholder prove unsuccessful, the towing-storage operator shall, after 7 working days, excluding Saturday and Sunday, of the initial tow or storage, notify the public agency of jurisdiction where the vehicle or vessel is stored in writing by certified mail or acknowledged hand delivery that the towing-storage company has been unable to locate the name and address of the owner or lienholder and a physical search of the vehicle or vessel has disclosed no ownership information and a good faith effort has been made, including records checks of the Department of Highway Safety and Motor Vehicles database and the National Motor Vehicle Title Information System or an equivalent commercially available system. For purposes of this paragraph and subsection (9), “good faith effort” means that the following checks have been performed by the company to establish prior state of registration and for title:

1. Check of the Department of Highway Safety and Motor Vehicles database for the owner and any lienholder.

2. Check of the electronic National Motor Vehicle Title Information System or an equivalent commercially available system to determine the state of registration when there is not a current registration record for the vehicle on file with the Department of Highway Safety and Motor Vehicles.

3. Check of vehicle or vessel for any type of tag, tag record, temporary tag, or regular tag.

4. Check of law enforcement report for tag number or other information identifying the vehicle or vessel, if the vehicle or vessel was towed at the request of a law enforcement officer.

5. Check of trip sheet or tow ticket of tow truck operator to see if a tag was on vehicle or vessel at beginning of tow, if private tow.

6. If there is no address of the owner on the impound report, check of law enforcement report to see if an out-of-state address is indicated from driver license information.

7. Check of vehicle or vessel for inspection sticker or other stickers and decals that may indicate a state of possible registration.

8. Check of the interior of the vehicle or vessel for any papers that may be in the glove box, trunk, or other areas for a state of registration.

9. Check of vehicle for vehicle identification number.

10. Check of vessel for vessel registration number.

11. Check of vessel hull for a hull identification number which should be carved, burned, stamped, embossed, or otherwise permanently affixed to the outboard side of the transom or, if there is no transom, to the outmost seaboard side at the end of the hull that bears the rudder or other steering mechanism.

(5)(a) The owner of a vehicle or vessel removed pursuant to the provisions of subsection (2), or any person claiming a lien, other than the towing-storage operator, within 10 days after the time she or he has knowledge of the location of the vehicle or vessel, may file a complaint in the county court of the county in which the vehicle or vessel is stored to determine if her or his property was wrongfully taken or withheld from her or him.

(b) Upon filing of a complaint, an owner or lienholder may have her or his vehicle or vessel released upon posting with the court a cash or surety bond or other adequate security equal to the amount of the charges for towing or storage and lot rental amount to ensure the payment of such charges in the event she or he does not prevail. Upon the posting of the bond and the payment of the applicable fee set forth in s. 28.24, the clerk of the court shall issue a certificate notifying the lienor of the posting of the bond and directing the lienor to release the vehicle or vessel. At the time of such release, after reasonable inspection, she or he shall give a receipt to the towing-storage company reciting any claims she or he has for loss or damage to the vehicle or vessel or the contents thereof.

(c) Upon determining the respective rights of the parties, the court may award damages, attorney’s fees, and costs in favor of the prevailing party. In any event, the final order shall provide for immediate payment in full of recovery, towing, and storage fees by the vehicle or vessel owner or lienholder; or the agency ordering the tow; or the owner, lessee, or agent thereof of the property from which the vehicle or vessel was removed.

(6) Any vehicle or vessel which is stored pursuant to subsection (2) and which remains unclaimed, or for which reasonable charges for recovery, towing, or storing remain unpaid, and any contents not released pursuant to subsection (10), may be sold by the owner or operator of the storage space for such towing or storage charge after 35 days from the time the vehicle or vessel is stored therein if the vehicle or vessel is more than 3 years of age or after 50 days following the time the vehicle or vessel is stored therein if the vehicle or vessel is 3 years of age or less. The sale shall be at public sale for cash. If the date of the sale was not included in the notice required in subsection (4), notice of the sale shall be given to the person in whose name the vehicle or vessel is registered and to all persons claiming a lien on the vehicle or vessel as shown on the records of the Department of Highway Safety and Motor Vehicles or of any corresponding agency in any other state in which the vehicle is identified through a records check of the National Motor Vehicle Title Information System or an equivalent commercially available system as being titled. Notice shall be sent by certified mail to the owner of the vehicle or vessel and the person having the recorded lien on the vehicle or vessel at the address shown on the records of the registering agency and shall be mailed not less than 15 days before the date of the sale. After diligent search and inquiry, if the name and address of the registered owner or the owner of the recorded lien cannot be ascertained, the requirements of notice by mail may be dispensed with. In addition to the notice by mail, public notice of the time and place of sale shall be made by publishing a notice thereof one time, at least 10 days prior to the date of the sale, in a newspaper of general circulation in the county in which the sale is to be held. The proceeds of the sale, after payment of reasonable towing and storage charges, and costs of the sale, in that order of priority, shall be deposited with the clerk of the circuit court for the county if the owner or lienholder is absent, and the clerk shall hold such proceeds subject to the claim of the owner or lienholder legally entitled thereto. The clerk shall be entitled to receive 5 percent of such proceeds for the care and disbursement thereof. The certificate of title issued under this law shall be discharged of all liens unless otherwise provided by court order. The owner or lienholder may file a complaint after the vehicle or vessel has been sold in the county court of the county in which it is stored. Upon determining the respective rights of the parties, the court may award damages, attorney’s fees, and costs in favor of the prevailing party.

(7)(a) A wrecker operator recovering, towing, or storing vehicles or vessels is not liable for damages connected with such services, theft of such vehicles or vessels, or theft of personal property contained in such vehicles or vessels, provided that such services have been performed with reasonable care and provided, further, that, in the case of removal of a vehicle or vessel upon the request of a person purporting, and reasonably appearing, to be the owner or lessee, or a person authorized by the owner or lessee, of the property from which such vehicle or vessel is removed, such removal has been done in compliance with s. 715.07. Further, a wrecker operator is not liable for damage to a vehicle, vessel, or cargo that obstructs the normal movement of traffic or creates a hazard to traffic and is removed in compliance with the request of a law enforcement officer.

(b) For the purposes of this subsection, a wrecker operator is presumed to use reasonable care to prevent the theft of a vehicle or vessel or of any personal property contained in such vehicle stored in the wrecker operator’s storage facility if all of the following apply:

1. The wrecker operator surrounds the storage facility with a chain-link or solid-wall type fence at least 6 feet in height;

2. The wrecker operator has illuminated the storage facility with lighting of sufficient intensity to reveal persons and vehicles at a distance of at least 150 feet during nighttime; and

3. The wrecker operator uses one or more of the following security methods to discourage theft of vehicles or vessels or of any personal property contained in such vehicles or vessels stored in the wrecker operator’s storage facility:

a. A night dispatcher or watchman remains on duty at the storage facility from sunset to sunrise;

b. A security dog remains at the storage facility from sunset to sunrise;

c. Security cameras or other similar surveillance devices monitor the storage facility; or

d. A security guard service examines the storage facility at least once each hour from sunset to sunrise.

(c) Any law enforcement agency requesting that a motor vehicle be removed from an accident scene, street, or highway must conduct an inventory and prepare a written record of all personal property found in the vehicle before the vehicle is removed by a wrecker operator. However, if the owner or driver of the motor vehicle is present and accompanies the vehicle, no inventory by law enforcement is required. A wrecker operator is not liable for the loss of personal property alleged to be contained in such a vehicle when such personal property was not identified on the inventory record prepared by the law enforcement agency requesting the removal of the vehicle.

(8) A person regularly engaged in the business of recovering, towing, or storing vehicles or vessels, except a person licensed under chapter 493 while engaged in “repossession” activities as defined in s. 493.6101, may not operate a wrecker, tow truck, or car carrier unless the name, address, and telephone number of the company performing the service is clearly printed in contrasting colors on the driver and passenger sides of its vehicle. The name must be in at least 3-inch permanently affixed letters, and the address and telephone number must be in at least 1-inch permanently affixed letters.

(9) Failure to make good faith best efforts to comply with the notice requirements of this section shall preclude the imposition of any storage charges against such vehicle or vessel.

(10) Persons who provide services pursuant to this section shall permit vehicle or vessel owners, lienholders, insurance company representatives, or their agents, which agency is evidenced by an original writing acknowledged by the owner before a notary public or other person empowered by law to administer oaths, to inspect the towed vehicle or vessel and shall release to the owner, lienholder, or agent the vehicle, vessel, or all personal property not affixed to the vehicle or vessel which was in the vehicle or vessel at the time the vehicle or vessel came into the custody of the person providing such services.

(11)(a) Any person regularly engaged in the business of recovering, towing, or storing vehicles or vessels who comes into possession of a vehicle or vessel pursuant to subsection (2) and who has complied with the provisions of subsections (3) and (6), when such vehicle or vessel is to be sold for purposes of being dismantled, destroyed, or changed in such manner that it is not the motor vehicle or vessel described in the certificate of title, shall report the vehicle to the National Motor Vehicle Title Information System and apply to the Department of Highway Safety and Motor Vehicles for a certificate of destruction. A certificate of destruction, which authorizes the dismantling or destruction of the vehicle or vessel described therein, shall be reassignable a maximum of two times before dismantling or destruction of the vehicle shall be required, and shall accompany the vehicle or vessel for which it is issued, when such vehicle or vessel is sold for such purposes, in lieu of a certificate of title. The application for a certificate of destruction must include proof of reporting to the National Motor Vehicle Title Information System and an affidavit from the applicant that it has complied with all applicable requirements of this section and, if the vehicle or vessel is not registered in this state or any other state, by a statement from a law enforcement officer that the vehicle or vessel is not reported stolen, and shall be accompanied by such documentation as may be required by the department.

(b) The Department of Highway Safety and Motor Vehicles shall charge a fee of $3 for each certificate of destruction. A service charge of $4.25 shall be collected and retained by the tax collector who processes the application.

(12)(a) Any person who violates any provision of subsection (1), subsection (2), subsection (4), subsection (5), subsection (6), or subsection (7) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person who violates the provisions of subsections (8) through (11) is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Any person who uses a false or fictitious name, gives a false or fictitious address, or makes any false statement in any application or affidavit required under the provisions of this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) Employees of the Department of Highway Safety and Motor Vehicles and law enforcement officers are authorized to inspect the records of any person regularly engaged in the business of recovering, towing, or storing vehicles or vessels or transporting vehicles or vessels by wrecker, tow truck, or car carrier, to ensure compliance with the requirements of this section. Any person who fails to maintain records, or fails to produce records when required in a reasonable manner and at a reasonable time, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(13)(a) Upon receipt by the Department of Highway Safety and Motor Vehicles of written notice from a wrecker operator who claims a wrecker operator’s lien under paragraph (2)(d) for recovery, towing, or storage of an abandoned vehicle or vessel upon instructions from any law enforcement agency, for which a certificate of destruction has been issued under subsection (11) and the vehicle has been reported to the National Motor Vehicle Title Information System, the department shall place the name of the registered owner of that vehicle or vessel on the list of those persons who may not be issued a license plate or revalidation sticker for any motor vehicle under s. 320.03(8). If the vehicle or vessel is owned jointly by more than one person, the name of each registered owner shall be placed on the list. The notice of wrecker operator’s lien shall be submitted on forms provided by the department, which must include:

1. The name, address, and telephone number of the wrecker operator.

2. The name of the registered owner of the vehicle or vessel and the address to which the wrecker operator provided notice of the lien to the registered owner under subsection (4).

3. A general description of the vehicle or vessel, including its color, make, model, body style, and year.

4. The vehicle identification number (VIN); registration license plate number, state, and year; validation decal number, state, and year; vessel registration number; hull identification number; or other identification number, as applicable.

5. The name of the person or the corresponding law enforcement agency that requested that the vehicle or vessel be recovered, towed, or stored.

6. The amount of the wrecker operator’s lien, not to exceed the amount allowed by paragraph (b).

(b) For purposes of this subsection only, the amount of the wrecker operator’s lien for which the department will prevent issuance of a license plate or revalidation sticker may not exceed the amount of the charges for recovery, towing, and storage of the vehicle or vessel for 7 days. These charges may not exceed the maximum rates imposed by the ordinances of the respective county or municipality under ss. 125.0103(1)(c) and 166.043(1)(c). This paragraph does not limit the amount of a wrecker operator’s lien claimed under subsection (2) or prevent a wrecker operator from seeking civil remedies for enforcement of the entire amount of the lien, but limits only that portion of the lien for which the department will prevent issuance of a license plate or revalidation sticker.

(c)1. The registered owner of a vehicle or vessel may dispute a wrecker operator’s lien, by notifying the department of the dispute in writing on forms provided by the department, if at least one of the following applies:

a. The registered owner presents a notarized bill of sale proving that the vehicle or vessel was sold in a private or casual sale before the vehicle or vessel was recovered, towed, or stored.

b. The registered owner presents proof that the Florida certificate of title of the vehicle or vessel was sold to a licensed dealer as defined in s. 319.001 before the vehicle or vessel was recovered, towed, or stored.

c. The records of the department were marked “sold” prior to the date of the tow.

If the registered owner’s dispute of a wrecker operator’s lien complies with one of these criteria, the department shall immediately remove the registered owner’s name from the list of those persons who may not be issued a license plate or revalidation sticker for any motor vehicle under s. 320.03(8), thereby allowing issuance of a license plate or revalidation sticker. If the vehicle or vessel is owned jointly by more than one person, each registered owner must dispute the wrecker operator’s lien in order to be removed from the list. However, the department shall deny any dispute and maintain the registered owner’s name on the list of those persons who may not be issued a license plate or revalidation sticker for any motor vehicle under s. 320.03(8) if the wrecker operator has provided the department with a certified copy of the judgment of a court which orders the registered owner to pay the wrecker operator’s lien claimed under this section. In such a case, the amount of the wrecker operator’s lien allowed by paragraph (b) may be increased to include no more than $500 of the reasonable costs and attorney’s fees incurred in obtaining the judgment. The department’s action under this subparagraph is ministerial in nature, shall not be considered final agency action, and is appealable only to the county court for the county in which the vehicle or vessel was ordered removed.

2. A person against whom a wrecker operator’s lien has been imposed may alternatively obtain a discharge of the lien by filing a complaint, challenging the validity of the lien or the amount thereof, in the county court of the county in which the vehicle or vessel was ordered removed. Upon filing of the complaint, the person may have her or his name removed from the list of those persons who may not be issued a license plate or revalidation sticker for any motor vehicle under s. 320.03(8), thereby allowing issuance of a license plate or revalidation sticker, upon posting with the court a cash or surety bond or other adequate security equal to the amount of the wrecker operator’s lien to ensure the payment of such lien in the event she or he does not prevail. Upon the posting of the bond and the payment of the applicable fee set forth in s. 28.24, the clerk of the court shall issue a certificate notifying the department of the posting of the bond and directing the department to release the wrecker operator’s lien. Upon determining the respective rights of the parties, the court may award damages and costs in favor of the prevailing party.

3. If a person against whom a wrecker operator’s lien has been imposed does not object to the lien, but cannot discharge the lien by payment because the wrecker operator has moved or gone out of business, the person may have her or his name removed from the list of those persons who may not be issued a license plate or revalidation sticker for any motor vehicle under s. 320.03(8), thereby allowing issuance of a license plate or revalidation sticker, upon posting with the clerk of court in the county in which the vehicle or vessel was ordered removed, a cash or surety bond or other adequate security equal to the amount of the wrecker operator’s lien. Upon the posting of the bond and the payment of the application fee set forth in s. 28.24, the clerk of the court shall issue a certificate notifying the department of the posting of the bond and directing the department to release the wrecker operator’s lien. The department shall mail to the wrecker operator, at the address upon the lien form, notice that the wrecker operator must claim the security within 60 days, or the security will be released back to the person who posted it. At the conclusion of the 60 days, the department shall direct the clerk as to which party is entitled to payment of the security, less applicable clerk’s fees.

4. A wrecker operator’s lien expires 5 years after filing.

(d) Upon discharge of the amount of the wrecker operator’s lien allowed by paragraph (b), the wrecker operator must issue a certificate of discharged wrecker operator’s lien on forms provided by the department to each registered owner of the vehicle or vessel attesting that the amount of the wrecker operator’s lien allowed by paragraph (b) has been discharged. Upon presentation of the certificate of discharged wrecker operator’s lien by the registered owner, the department shall immediately remove the registered owner’s name from the list of those persons who may not be issued a license plate or revalidation sticker for any motor vehicle under s. 320.03(8), thereby allowing issuance of a license plate or revalidation sticker. Issuance of a certificate of discharged wrecker operator’s lien under this paragraph does not discharge the entire amount of the wrecker operator’s lien claimed under subsection (2), but only certifies to the department that the amount of the wrecker operator’s lien allowed by paragraph (b), for which the department will prevent issuance of a license plate or revalidation sticker, has been discharged.

(e) When a wrecker operator files a notice of wrecker operator’s lien under this subsection, the department shall charge the wrecker operator a fee of $2, which shall be deposited into the General Revenue Fund. A service charge of $2.50 shall be collected and retained by the tax collector who processes a notice of wrecker operator’s lien.

(f) This subsection applies only to the annual renewal in the registered owner’s birth month of a motor vehicle registration and does not apply to the transfer of a registration of a motor vehicle sold by a motor vehicle dealer licensed under chapter 320, except for the transfer of registrations which includes the annual renewals. This subsection does not apply to any vehicle registered in the name of the lessor. This subsection does not affect the issuance of the title to a motor vehicle, notwithstanding s. 319.23(8)(b).

History.—s. 2, ch. 76-83; s. 1, ch. 79-206; s. 1, ch. 79-244; s. 1, ch. 79-410; s. 7, ch. 90-283; s. 2, ch. 92-148; s. 10, ch. 93-49; s. 830, ch. 97-102; s. 11, ch. 98-324; s. 64, ch. 99-248; s. 41, ch. 2000-362; s. 3, ch. 2001-164; s. 36, ch. 2001-196; s. 17, ch. 2002-235; s. 16, ch. 2003-179; s. 3, ch. 2005-137; s. 94, ch. 2005-164; s. 10, ch. 2006-172; s. 6, ch. 2009-206; s. 2, ch. 2012-103; s. 71, ch. 2012-181; s. 105, ch. 2013-18; s. 75, ch. 2013-160; s. 164, ch. 2014-17; s. 9, ch. 2014-70.



713.785 - Liens for recovering, towing, or storing mobile homes.

713.785 Liens for recovering, towing, or storing mobile homes.—

(1) As used in this section, the term:

(a) “Mobile home transport company” means a person regularly engaged in the business of transporting mobile homes.

(b) “Store” means a mobile home transport company has legal possession of a mobile home either on the mobile home transport company’s property or on any other property.

(c) “Unpaid lot rental amount” or “rent” means any unpaid financial obligations of the mobile home owner or tenant to the mobile home park owner defined as “lot rental amount” in s. 723.003 or “rent” in part II of chapter 83 and includes any amounts defined as storage charges in s. 723.084.

(2) If the mobile home transport company recovers, removes, or stores a mobile home upon instructions from:

(a) The owner of the mobile home;

(b) Any law enforcement agency; or

(c) A mobile home park owner as defined in s. 723.003 who has a current writ of possession for a mobile home lot under s. 723.062 or s. 83.62,

the mobile home transport company has a lien on the mobile home for a reasonable towing fee and for a reasonable storage fee.

(3)(a) A mobile home transport company that comes into possession of a mobile home under subsection (2) and that claims a lien for recovery, towing, or storage services must give notice to the registered owner and to all persons claiming a lien on the mobile home, as disclosed by the records in the Department of Highway Safety and Motor Vehicles or of a corresponding agency in any other state.

(b) Notice by certified mail, return receipt requested, shall be sent within 7 business days after the date of storage of the mobile home to the registered owner at the owner’s last known address, and all persons of record claiming a lien against the mobile home. The notice shall state the fact of possession of the mobile home, that a lien as provided in subsection (2) is claimed, that charges have accrued and the amount thereof, that the lien is subject to enforcement under law and that the owner or lienholder, if any, has the right to a hearing as set forth in subsection (4), and that any mobile home which remains unclaimed, or for which charges remain unpaid, may be sold free of all prior liens after 35 days following the eviction proceeding that resulted in the issuance of the writ of possession, provided that any lienholder entitled to notice pursuant to s. 723.084 has received such notice and has failed to act pursuant to s. 723.084 to pay storage charges, take possession of the home, or take legal action to foreclose its interest prior to issuance of the writ of possession.

(4)(a) The owner of a mobile home stored under subsection (2), or any person claiming a lien of record, other than the mobile home transport company, within 10 days after the time she or he has knowledge of the location of the mobile home, may file a complaint in the court of the county in which the mobile home is stored, to determine if her or his property was wrongfully taken or withheld from her or him.

(b) Upon filing of a complaint, an owner or lienholder may have the mobile home released upon posting with the court a cash or surety bond or other adequate security equal to the amount of the charges for towing or storage and lot rental amount due and owing at that time to ensure the payment of the charges in the event she or he does not prevail. Upon the posting of the bond and the payment of the applicable fee set forth in s. 28.24, the clerk of the court shall issue a certificate notifying the mobile home transport company of the posting of the bond and directing the mobile home transport company to release the mobile home. At the time of the release, after reasonable inspection, she or he shall give a receipt to the mobile home transport company citing any claims she or he has for loss or damage to the mobile home or the contents thereof.

(c) Upon determining the respective rights of the parties, the court may award damages and costs in favor of the prevailing party. The final order shall provide for immediate payment in full of any lien for recovery, towing, and storage fees and any unpaid lot rental amount accruing until the time the home is removed from the property, by the mobile home owner or lienholder, or the owner, lessee, or agent thereof of the property from which the mobile home was removed.

(5) A mobile home that is stored under subsection (2) and which remains unclaimed, or for which reasonable charges for recovery, towing, or storing remain unpaid or for which a lot rental amount is due and owing to the mobile home park owner as evidenced by a judgment for unpaid rent and any contents of the mobile home not released under subsection (9), may be sold by the mobile home transport company for the towing or storage charge and any unpaid lot rental amount 35 days after the mobile home is stored by a mobile home transport company. The sale shall be at public auction for cash. If the date of the sale was not included in the notice required by subsection (3), notice of the sale must be given to the person in whose name the mobile home is registered at her or his last known address, to the mobile home park owner, and to all persons claiming a lien on the mobile home as shown on the records of the Department of Highway Safety and Motor Vehicles or of the corresponding agency in any other state. Notice must be sent by certified mail, return receipt requested, at least 15 days before the date of the sale. After diligent search and inquiry, if the name and address of the registered owner or the owner of the recorded lien cannot be ascertained, the requirements of notice by mail may be dispensed with. In addition to the notice by mail, public notice of the time and place of sale must be made by publishing a notice of the sale one time, at least 10 days before the date of the sale, in a newspaper of general circulation in the county in which the sale is to be held. The proceeds of the sale, after payment of reasonable towing and storage charges, costs of the sale, and the unpaid lot rental amount as evidenced by the judgment for unpaid lot rental and an affidavit executed by the mobile home park owner or the owner’s agent establishing the amount of unpaid lot rental amount through the date of the sale, in that order of priority, must be deposited with the clerk of the circuit court for the county if the owner is absent, and the clerk shall hold the proceeds subject to the claim of the person legally entitled to those proceeds. The clerk is entitled to receive 5 percent of the proceeds for the care and disbursement of the proceeds. The certificate of title issued under this section shall be discharged of all liens unless otherwise provided by court order.

(6) The mobile home transport company, the landlord or his or her agent, or any subsequent purchaser for value is not responsible to the tenant or any other party for loss, destruction, or damage to the mobile home or other personal property after coming into possession of the mobile home under this section, provided the mobile home transport company, the landlord, or their agents use reasonable care in storing the mobile home. As used in this subsection, the term “reasonable care” means securing the mobile home by changing door locks, or any similar methods for securing the mobile home, in place in the mobile home park or in a separate storage area.

(7)(a) A mobile home transport company that comes into possession of a mobile home under subsection (2) and that complies with subsection (3), if the mobile home is to be sold for purposes of being dismantled, destroyed, or changed so that it is not the mobile home described in the certificate of title, must apply to the county tax collector for a certificate of destruction. A certificate of destruction, which authorizes the dismantling or destruction of the mobile home described in the certificate, is reassignable no more than twice before dismantling or destruction of the mobile home, and the certificate must accompany the mobile home for which it is issued when the mobile home is sold for that purpose, in lieu of a certificate of title. The application for a certificate of destruction must include an affidavit from the applicant that it has complied with all applicable requirements of this section; must, if the mobile home is not registered in this state, include a statement from a law enforcement officer that the mobile home is not reported stolen; and shall be accompanied by any other documentation as may be required by the department.

(b) The Department of Highway Safety and Motor Vehicles shall charge a fee of $3 for each certificate of destruction. The tax collector who processes the application shall collect and retain a service charge of $4.25.

(c) Employees of the Department of Highway Safety and Motor Vehicles and law enforcement officers may inspect the records of each mobile home transport company in this state to ensure compliance with this section.

(8)(a) Upon receipt by the Department of Highway Safety and Motor Vehicles of written notice from a mobile home transport company that claims a lien under paragraph (2)(b) or paragraph (2)(c) for recovery, towing, or storage of a mobile home for which a certificate of destruction has been issued under subsection (7), the department shall place the name of the registered owner of that mobile home on the list of those persons who may not be issued a revalidation sticker under s. 320.03. If the mobile home is owned jointly by more than one person, the name of each registered owner must be placed on the list. The notice of a mobile home transport company’s lien must be submitted on forms provided by the department, which must include:

1. The name, address, and telephone number of the mobile home transport company.

2. The name of the registered owner of the mobile home and the address to which the mobile home transport company provided notice of the lien to the registered owner under subsection (3).

3. A general description of the mobile home, including its color, make, model, body style, and year.

4. The mobile home sticker number, state, and year or other identification number, as applicable.

5. The name of the person or the corresponding law enforcement agency that requested that the mobile home be recovered, towed, or stored.

6. The amount of the lien, not to exceed the amount allowed by paragraph (b).

(b) For purposes of this subsection, the amount of the mobile home transport company’s lien for which the department will prevent issuance of a revalidation sticker may not exceed the amount of the charges for recovery, towing, and storage of the mobile home for 7 days. These charges may not exceed the maximum rates imposed by the ordinances of the respective county or municipality under ss. 125.0103(1)(c) and 166.043(1)(c). This paragraph does not limit the amount of a mobile home transport company’s lien claimed under subsection (2) or prevent a mobile home transport company from seeking civil remedies for enforcement of the entire amount of the lien, but limits only that portion of the lien for which the department will prevent issuance of a revalidation sticker.

(c)1. The registered owner of the mobile home may dispute the mobile home transport company’s lien by notifying the department of the dispute in writing on forms provided by the department, if at least one of the following applies:

a. The registered owner presents a notarized bill of sale proving that the mobile home was sold in a private or casual sale before the mobile home was recovered, towed, or stored.

b. The registered owner presents proof that the Florida certificate of title of the mobile home was sold to a licensed dealer as defined in s. 319.001 before the mobile home was recovered, towed, or stored.

c. The records of the department were marked to indicate that the mobile home was sold before the issuance of the certificate of destruction under subsection (7).

If the registered owner’s dispute of a mobile home transport company’s lien complies with one of these criteria, the department shall immediately remove the registered owner’s name from the list of those persons who may not be issued a revalidation sticker under s. 320.03. If the mobile home is owned jointly by more than one person, each registered owner must dispute the mobile home transport company’s lien in order to be removed from the list. However, the department shall deny any dispute and maintain the registered owner’s name on the list of those persons who may not be issued a revalidation sticker if the mobile home transport company has provided the department with a certified copy of the judgment of a court which orders the registered owner to pay the mobile home transport company’s lien claimed under this section. In such a case, the amount of the mobile home transport company’s lien allowed by paragraph (b) may be increased to include no more than $500 of the reasonable costs and attorney’s fees incurred in obtaining the judgment. The department’s action under this subparagraph is ministerial in nature, is not final agency action, and is appealable only to the county court for the county in which the mobile home was ordered removed.

2. A person against whom a mobile home transport company’s lien has been imposed may alternatively obtain a discharge of the lien by filing a complaint, challenging the validity of the lien or the amount thereof, in the county court of the county in which the mobile home was ordered removed. Upon filing of the complaint, the person may have her or his name removed from the list of those persons who may not be issued a revalidation sticker for any mobile home under s. 320.03 upon posting with the court a cash or surety bond or other adequate security equal to the amount of the mobile home transport company’s lien to ensure the payment of the lien in the event she or he does not prevail. Upon the posting of the bond and the payment of the applicable fee set forth in s. 28.24, the clerk of the court shall issue a certificate notifying the department of the posting of the bond and directing the department to release the mobile home transport company’s lien. Upon determining the respective rights of the parties, the court may award damages and costs in favor of the prevailing party.

3. If a person against whom a mobile home transport company’s lien has been imposed does not object to the lien, but cannot discharge the lien by payment because the mobile home transport company has moved or gone out of business, the person may have her or his name removed from the list of those persons who may not be issued a revalidation sticker under s. 320.03, upon posting with the clerk of court in the county in which the mobile home was ordered removed a cash or surety bond or other adequate security equal to the amount of the mobile home transport company’s lien. Upon the posting of the bond and the payment of the application fee set forth in s. 28.24, the clerk of the court shall issue a certificate notifying the department of the posting of the bond and directing the department to release the mobile home transport company’s lien. The department shall mail to the mobile home transport company, at the address upon the lien form, notice that the mobile home transport company must claim the security within 60 days or the security will be released to the person who posted it. At the conclusion of the 60 days, the department shall direct the clerk as to which party is entitled to payment of the security, less applicable fees of the clerk.

4. A mobile home transport company’s lien expires 5 years after filing.

(d) Upon discharge of the amount of the mobile home transport company’s lien allowed under paragraph (b), the mobile home transport company must issue a certificate of discharged lien on a form provided by the department to each registered owner of the mobile home attesting that the amount of the mobile home transport company’s lien allowed under paragraph (b) has been discharged. Upon presentation of the certificate of discharged lien by the registered owner, the department shall immediately remove the registered owner’s name from the list of those persons who may not be issued a revalidation sticker under s. 320.03. Issuance of a certificate of discharged lien under this paragraph does not discharge the entire amount of the mobile home transport company’s lien claimed under subsection (2), but certifies to the department only that the amount of the mobile home transport company’s lien allowed by paragraph (b), for which the department will prevent issuance of a revalidation sticker, has been discharged.

(e) When a mobile home transport company files a notice of lien under this subsection, the department shall charge the mobile home transport company a fee of $2, which must be deposited into the General Revenue Fund. The tax collector who processes a notice of lien shall collect and retain a service charge of $2.50.

(9) Persons who provide services under this section shall permit a mobile home owner or her or his agent, whose agency is evidenced by a writing acknowledged by the owner before a notary public or other person empowered by law to administer oaths, to inspect the mobile home and shall release to the owner or agent all personal property not affixed to the mobile home, provided there exists no landlord’s lien for rent under s. 713.691 or s. 713.77.

(10) Any person who violates subsection (3), subsection (5), subsection (6), subsection (7), or subsection (9) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 4, ch. 2005-137; s. 106, ch. 2013-18.



713.79 - Liens for interior design services.

713.79 Liens for interior design services.—Any person who, as part of his or her services performed as an interior designer, furnishes any articles of furniture, including, but not limited to, desks, tables, lamps, area rugs, wall hangings, photographs, paintings or other works of art, or any items of furnishing, subject to compliance with and the limitations imposed by this part, shall have a lien upon all such articles furnished and upon all such articles manufactured or converted from such furnishing, provided that the same shall be tangible personal property and provided further that such furnishings are rendered in accordance with a written contract and under direct contract with the owner.

History.—s. 3, ch. 85-103; s. 831, ch. 97-102.






Part III - OIL AND GAS LIENS (ss. 713.801-713.825)

713.801 - Definitions.

713.801 Definitions.—As used in this part, the following terms shall have the following meanings unless the context clearly requires another meaning:

(1) “Interest holder” means a person, or his or her agent, holding, for oil or gas purposes or for any oil or gas pipeline, any interest in the legal or equitable title to any land or any leasehold interest, and shall include purchasers under executory contract, receivers, and trustees.

(2) “Operator” means the person in charge of operations on lands or leaseholds for oil or gas purposes or for any oil or gas pipeline. For the purposes of this part, an operator shall be deemed to be the agent of the interest holder.

(3) “Material” means any machinery, equipment, appliances, buildings, structures, tools, bits, or supplies used in connection with any construction, drilling, or operating upon any land or leasehold for oil or gas purposes or for any oil or gas pipeline.

(4) “Drilling” means drilling, digging, torpedoing, acidizing, perforating, fracturing, testing, logging, cementing, completing, or repairing upon any land or leasehold for oil or gas purposes or for any oil or gas pipeline.

(5) “Operating” means conducting any operation in connection with, or necessary to, the production of oil or gas, either in the development thereof or in working thereon in the subtractive process.

(6) “Construction” means construction, maintenance, operation, or repair in connection with any oil or gas pipeline or in connection with, or necessary for, the production of oil or gas, either in the development thereof or in working thereon in the subtractive process.

(7) “Oil or gas pipeline” means any pipeline laid and designed as a means of transporting natural gas, oil, or gasoline, or their components or derivatives, and the right-of-way therefor.

(8) “Original contractor” means any person for whose benefit a lien is prescribed by the provisions of s. 713.803.

History.—s. 1, ch. 75-51; s. 832, ch. 97-102.



713.803 - Entitlement to lien.

713.803 Entitlement to lien.—Any person who, under contract with an interest holder or operator, performs any labor or furnishes any material or service used or furnished to be used:

(1) In the drilling or operating of any oil or gas well upon the land or leasehold of the interest holder or in the construction of any oil or gas pipeline, or

(2) In the construction of any material so used or employed, whether the labor is performed or the material or service is furnished on or off the said land or leasehold,

shall be entitled to a lien, whether or not a producing well is obtained and whether or not such material is consumed or becomes a part of the completed oil or gas well or oil or gas pipeline, for the amount due him or her for the performance of such labor or the furnishing of such material or service, but in no case greater than the contract price, with legal interest from the date the same was due.

History.—s. 1, ch. 75-51; s. 833, ch. 97-102.



713.805 - Property subject to lien.

713.805 Property subject to lien.—Liens created under s. 713.803 shall extend to:

(1) The leasehold interest or that portion thereof covered by an assignment, farmout agreement, or operating agreement held by the operator, whichever shall be the lesser interest, held for oil or gas purposes or for any oil or gas pipeline for which the material or service was furnished or for which the labor was performed, and the appurtenances thereunto belonging as title thereto existed on the date such labor was first performed or such material or service was first furnished. However, neither the land itself, apart from the rights granted under an oil or gas lease, nor any mineral interest or royalty interest shall be subject to such lien.

(2) All materials and fixtures owned by the interest holder and used or furnished to be used in the drilling or operating of any oil or gas well, or in the construction of any oil or gas pipeline, located on the land or leasehold held by the interest holder.

(3) All oil or gas wells located on such land or leasehold, the oil or gas produced therefrom, and the proceeds from the sale thereof inuring to those interests subject to such lien.

History.—s. 1, ch. 75-51; s. 1, ch. 77-174.



713.807 - Subcontractors’ lien.

713.807 Subcontractors’ lien.—Any person who shall, under contract, perform any labor or furnish any material or service as a subcontractor under an original contractor, or for or to an original contractor or subcontractor under an original contractor, shall be entitled to a lien for the amount due her or him, but in no case greater than the contract price, upon all the property upon which the lien of an original contractor may attach, to the same extent as an original contractor. The lien provided for in this section shall further extend and attach to all materials and fixtures owned by such original contractor or subcontractor to whom the labor, services, or materials were furnished.

History.—s. 1, ch. 75-51; s. 834, ch. 97-102.



713.809 - Forfeiture or failure of title.

713.809 Forfeiture or failure of title.—If a lien, as provided for in this part, is imposed on an assignment, farmout agreement, operating agreement, or other equitable interest or legal interest in land or in a leasehold estate, which interest is contingent upon the happening of a condition subsequent, such lien may be perfected and entered against such land or against the leasehold estate, notwithstanding the failure of such interest to ripen into legal title or the failure of such conditions subsequent to be fulfilled.

History.—s. 1, ch. 75-51.



713.811 - Notice to purchasers of oil and gas.

713.811 Notice to purchasers of oil and gas.—No lien under this part, to the extent that it may extend to oil or gas or the proceeds from the sale thereof, shall be effective against any purchaser of such oil or gas until the purchaser has received proper written notice of said claim. Such notice shall state the name of the claimant and his or her address, the amount for which the lien is claimed, and a description of the land or leasehold upon which the lien is claimed. Notice shall be delivered personally to the purchaser or by registered or certified mail. A purchaser who has received such notice shall withhold payment for such oil or gas runs to the extent of the lien amount claimed, together with legal interest, until said lien has been satisfied or held to be invalid by a court of competent jurisdiction.

History.—s. 1, ch. 75-51; s. 835, ch. 97-102.



713.813 - Liability of interest holder to subcontractors.

713.813 Liability of interest holder to subcontractors.—Nothing in this part shall be deemed to fix a liability upon an interest holder greater than the amount for which the interest holder would be liable to the original contractor. Payment made by the interest holder to the original contractor prior to notice of a subcontractor’s lien shall be considered satisfaction of obligations to the extent of such payments. Payments made by the interest holder to a subcontractor pursuant to a valid lien shall be considered satisfaction of obligations owed by the interest holder to the contractor under the contract to the extent of such payments.

History.—s. 1, ch. 75-51.



713.815 - Date lien arises.

713.815 Date lien arises.—The liens provided for in this part arise on the date of furnishing of the first item of material or service or the date of performance of the first labor. Upon compliance with the provisions of s. 713.821, such lien shall be preferred to all other titles, charges, liens, or encumbrances which may, subsequent to the date the lien herein provided for arises, attach to or upon any of the property upon which a lien is given by this part.

History.—s. 1, ch. 75-51.



713.817 - Parity of liens; exception.

713.817 Parity of liens; exception.—All liens arising by virtue of this part upon the same property shall be of the same class, except that liens of persons for the performance of labor shall be preferred to all other liens arising by virtue of this part.

History.—s. 1, ch. 75-51.



713.819 - When single claim of lien sufficient.

713.819 When single claim of lien sufficient.—All labor performed, and materials and services furnished, by any person entitled to a lien under this part shall, for the purposes of this part, be considered to have been performed or furnished under a single contract, regardless of whether or not the same was performed or furnished at different times or on separate orders. However, no more than 90 days shall have elapsed between the date of performance of such labor or the date of furnishing such materials or services and the date on which labor is next performed or materials or services are next furnished.

History.—s. 1, ch. 75-51.



713.821 - Claim of lien.

713.821 Claim of lien.—The manner of perfecting a lien under this part shall be the same as that provided in s. 713.08.

History.—s. 1, ch. 75-51.



713.823 - Release of lien by filing bond.

713.823 Release of lien by filing bond.—Any lienee may release her or his property from any lien under this part in the manner provided by s. 713.76.

History.—s. 1, ch. 75-51; s. 836, ch. 97-102.



713.825 - Duration of lien.

713.825 Duration of lien.—No lien provided by this part shall continue for a period longer than 1 year after the claim of lien has been recorded, unless within that time an action to enforce the lien is commenced in a court of competent jurisdiction.

History.—s. 1, ch. 75-51.






Part IV - FLORIDA UNIFORM FEDERAL LIEN REGISTRATION ACT (s. 713.901)

713.901 - Florida Uniform Federal Lien Registration Act.

713.901 Florida Uniform Federal Lien Registration Act.—

(1) SHORT TITLE.—This section may be cited as the “Florida Uniform Federal Lien Registration Act.”

(2) SCOPE.—This section applies only to federal tax liens and to other federal liens, notices of which, under any act of Congress or any regulation adopted pursuant thereto, are required or permitted to be filed in the same manner as notices of federal tax liens.

(3) PLACE OF FILING.—

(a) Notices of liens, certificates, and other notices affecting federal tax liens or other federal liens, notices of which, under any act of Congress or any regulation adopted pursuant thereto, are required or permitted to be filed in the same manner as notices of federal tax liens, must be filed in accordance with this section.

(b) Notices of liens upon real property for obligations payable to the United States, and certificates and notices affecting the liens, shall be filed in the office of the clerk of the circuit court of the county in which the real property subject to the liens is situated. If by law the county recorder and custodian of the official records of a county is other than the clerk of the circuit court, a reference in this section to the clerk of the circuit court shall be deemed to be the county recorder so designated by law.

(c) Notices of federal liens upon personal property, whether tangible or intangible, for obligations payable to the United States, and certificates and notices affecting the liens, shall be filed as follows:

1. If the person against whose interest the lien applies is a corporation or a partnership whose principal executive office is in this state, as these entities are defined in the internal revenue laws of the United States, in the office of the Secretary of State.

2. If the person against whose interest the lien applies is a trust that is not covered by subparagraph 1., in the office of the Secretary of State.

3. If the person against whose interest the lien applies is the estate of a decedent, in the office of the Secretary of State.

4. In all other cases, in the office of the clerk of the circuit court of the county where the person against whose interest the lien applies resides at the time of filing of the notice of lien.

(4) EXECUTION OF NOTICES AND CERTIFICATES.—Certification of notices of liens, certificates, or other notices affecting federal liens by the Secretary of the Treasury of the United States or his or her delegate, or by any official or entity of the United States responsible for filing or certifying of notice of any other lien, entitles them to be filed, and no other attestation, certification, or acknowledgment is necessary.

(5) DUTIES OF FILING OFFICER.—

(a) If a notice of federal lien, a refiling of a notice of federal lien, or a notice of revocation of any certificate described in paragraph (b) is presented to a filing officer who is:

1. The Secretary of State or his or her designee, the filing officer shall cause the notice to be marked, held, and indexed in accordance with the provisions of ss. 55.202 and 55.203.

2. Any other officer described in subsection (3), the filing officer shall mark and index the notice or certificate in the same manner as other instruments filed for recording in the official records.

(b) If a certificate of release, nonattachment, discharge, or subordination of any lien, or if a refiled notice of federal lien, is presented to the Secretary of State for filing, he or she shall:

1. Cause a certificate of release or nonattachment to be marked, held, and indexed as if the certificate were a termination statement within the meaning of the Uniform Commercial Code, but the notice of lien to which the certificate relates may not be removed from the files.

2. Cause a certificate of discharge or subordination to be marked, held, and indexed as if the certificate were a release of collateral within the meaning of the Uniform Commercial Code.

3. Cause a refiled notice of federal lien to be marked, held, and indexed as if the refiled notice were a continuation statement within the meaning of the Uniform Commercial Code.

(6) FEES.—

(a) The charges or fees of the Secretary of State, with respect to a notice or certificate filed under this section, or for searching records with respect thereto, are:

1. For filing a notice of lien, which fee shall include the cost of filing a certificate of release or nonstatement for said notice of lien, $25.

2. For indexing of each additional debtor or secured party, $3.

3. For each additional facing page attached to a notice or certificate, $3.

4. For use of a nonapproved form, $5.

5. For filing a certificate of discharge or subordination, $12.

6. For filing a refiled notice of federal lien, $12.

7. For filing any other document required or permitted to be filed under this act, $12.

8. For certifying any record, $10.

(b) The charges or fees of the clerks of the circuit court with respect to a notice or certificate filed under this section shall be the same as prescribed in s. 28.24, relating to instruments recorded in the official records.

(7) UNIFORMITY OF APPLICATION AND CONSTRUCTION.—This section shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this section among the states enacting it and to permit a filing officer, including the Secretary of State, who is now using a paper filing system to record notices of liens, certificates, and other notices affecting federal tax liens or other federal liens to use a filing system consisting of paper or an electronic or magnetic medium, or some combination thereof, as he or she considers appropriate, and to permit federal officials to file notices of liens upon real or personal property for obligations payable to the United States, and certificates and notices affecting those liens, under the filing system being maintained by the Secretary of State or the filing officer.

History.—s. 1, ch. 92-25; s. 837, ch. 97-102; s. 17, ch. 2001-154; s. 31, ch. 2007-134.









Chapter 715 - PROPERTY: GENERAL PROVISIONS

715.02 - Prohibiting recovery from seller of forfeited deposit or down payment made by check, draft, or obligation refused through no fault of seller.

715.02 Prohibiting recovery from seller of forfeited deposit or down payment made by check, draft, or obligation refused through no fault of seller.—In any action by any person against the seller of real property for any share of a forfeited deposit or down payment by a prospective purchaser, no check, draft, or other obligation of such prospective purchaser shall be construed to be a deposit and the action shall not be maintained by any person against the seller by reason thereof, if payment of said check, draft, or obligation is refused through no fault of the seller, notwithstanding any recitation of a receipt of said deposit in any written agreement.

History.—s. 1, ch. 24304, 1947; s. 11, ch. 25035, 1949.



715.03 - Laundries and drycleaners; disposition of unclaimed articles.

715.03 Laundries and drycleaners; disposition of unclaimed articles.—If any person shall fail to claim any garment, clothing, household article, or other articles delivered for laundering, cleaning, or pressing to any laundry or drycleaning establishment for a period of 6 months after the delivery of such article for laundering, cleaning, or processing, the laundry or drycleaning establishment to whom the garment, clothing, or household article is delivered shall have the right to dispose of such garment, clothing, or household article by whatsoever means it may choose without incurring liability or responsibility to the owner provided, however, that before such laundry or drycleaning establishment may claim the benefits of this section it shall at the time of the receiving of such garment, clothing, or household articles, give to the individual delivering such article notice in writing that the articles so delivered may be disposed of by such laundry or drycleaning establishment unless such articles are reclaimed within 6 months from date of delivery to such laundry or drycleaning establishments. Provided, further, that if any garment, clothing, household article, or other articles referred to above is left at a laundry or drycleaning establishment for storage, and insurance is charged for thereon, then, in that event, the said 6 months as set forth above in this section shall not start to run until the period for which the article so insured has expired and when the time for which the insurance on said garment, clothing, or household article shall have expired then the laundry or drycleaning establishment may dispose of the property as though no insurance had been placed on said property in the same way as is provided hereinabove in this section.

History.—s. 1, ch. 57-416.



715.06 - Real estate; exploration for minerals.

715.06 Real estate; exploration for minerals.—Where title to the surface of real property and title to the subsurface and minerals on or under such real property is divided into different ownerships, then the surface owner and her or his heirs, successors, and assigns shall be entitled to explore, drill, and prospect such real property, including the subsurface thereof, for all minerals except oil, gas, and sulphur without being liable to the owners of the minerals, or any party or parties claiming under such owners, for any damages or for the value of such minerals, as it is usual by customary prospecting methods and procedures to take from such land for the purpose of analyzing and determining the kind and extent thereof.

History.—s. 1, ch. 67-120; s. 838, ch. 97-102.



715.065 - Jewelry stores; television or radio repair stores; disposition of unclaimed articles.

715.065 Jewelry stores; television or radio repair stores; disposition of unclaimed articles.—If any person fails to claim any article of jewelry or other article delivered to a jewelry store or television or radio repair store for repair, cleaning, or adjustment, for a period of 6 months after such delivery for a television or radio repair store and 1 year after such delivery for a jewelry store, the store shall have the right to dispose of such jewelry or other article by whatever means it may choose, without incurring liability or responsibility to the owner of such jewelry or other article. However, before the jewelry store or television or radio repair store may claim the benefits of this section, it shall, at the time of receiving such jewelry or other article, give to the individual delivering such jewelry or other article notice in writing that the jewelry or other article delivered may be disposed of by the jewelry store or television or radio repair store unless the jewelry or other article is reclaimed within the above-stated time periods. Notice by certified mail shall be given to the person who deposits the jewelry or other article of the intended disposition thereof 15 days prior to said disposition, or such time period that the parties agree to in writing. Any value of the jewelry or other articles sold or disposed of pursuant to this section which is in excess of the costs and expenses incurred by the store shall be tendered to the person who deposited the article, within 15 days after the sale or other disposition of the article.

History.—s. 1, ch. 76-255; s. 1, ch. 95-167.



715.07 - Vehicles or vessels parked on private property; towing.

715.07 Vehicles or vessels parked on private property; towing.—

(1) As used in this section, the term:

(a) “Vehicle” means any mobile item which normally uses wheels, whether motorized or not.

(b) “Vessel” means every description of watercraft, barge, and airboat used or capable of being used as a means of transportation on water, other than a seaplane or a “documented vessel” as defined in s. 327.02.

(2) The owner or lessee of real property, or any person authorized by the owner or lessee, which person may be the designated representative of the condominium association if the real property is a condominium, may cause any vehicle or vessel parked on such property without her or his permission to be removed by a person regularly engaged in the business of towing vehicles or vessels, without liability for the costs of removal, transportation, or storage or damages caused by such removal, transportation, or storage, under any of the following circumstances:

(a) The towing or removal of any vehicle or vessel from private property without the consent of the registered owner or other legally authorized person in control of that vehicle or vessel is subject to strict compliance with the following conditions and restrictions:

1.a. Any towed or removed vehicle or vessel must be stored at a site within a 10-mile radius of the point of removal in any county of 500,000 population or more, and within a 15-mile radius of the point of removal in any county of less than 500,000 population. That site must be open for the purpose of redemption of vehicles on any day that the person or firm towing such vehicle or vessel is open for towing purposes, from 8:00 a.m. to 6:00 p.m., and, when closed, shall have prominently posted a sign indicating a telephone number where the operator of the site can be reached at all times. Upon receipt of a telephoned request to open the site to redeem a vehicle or vessel, the operator shall return to the site within 1 hour or she or he will be in violation of this section.

b. If no towing business providing such service is located within the area of towing limitations set forth in sub-subparagraph a., the following limitations apply: any towed or removed vehicle or vessel must be stored at a site within a 20-mile radius of the point of removal in any county of 500,000 population or more, and within a 30-mile radius of the point of removal in any county of less than 500,000 population.

2. The person or firm towing or removing the vehicle or vessel shall, within 30 minutes after completion of such towing or removal, notify the municipal police department or, in an unincorporated area, the sheriff, of such towing or removal, the storage site, the time the vehicle or vessel was towed or removed, and the make, model, color, and license plate number of the vehicle or description and registration number of the vessel and shall obtain the name of the person at that department to whom such information was reported and note that name on the trip record.

3. A person in the process of towing or removing a vehicle or vessel from the premises or parking lot in which the vehicle or vessel is not lawfully parked must stop when a person seeks the return of the vehicle or vessel. The vehicle or vessel must be returned upon the payment of a reasonable service fee of not more than one-half of the posted rate for the towing or removal service as provided in subparagraph 6. The vehicle or vessel may be towed or removed if, after a reasonable opportunity, the owner or legally authorized person in control of the vehicle or vessel is unable to pay the service fee. If the vehicle or vessel is redeemed, a detailed signed receipt must be given to the person redeeming the vehicle or vessel.

4. A person may not pay or accept money or other valuable consideration for the privilege of towing or removing vehicles or vessels from a particular location.

5. Except for property appurtenant to and obviously a part of a single-family residence, and except for instances when notice is personally given to the owner or other legally authorized person in control of the vehicle or vessel that the area in which that vehicle or vessel is parked is reserved or otherwise unavailable for unauthorized vehicles or vessels and that the vehicle or vessel is subject to being removed at the owner’s or operator’s expense, any property owner or lessee, or person authorized by the property owner or lessee, prior to towing or removing any vehicle or vessel from private property without the consent of the owner or other legally authorized person in control of that vehicle or vessel, must post a notice meeting the following requirements:

a. The notice must be prominently placed at each driveway access or curb cut allowing vehicular access to the property, within 5 feet from the public right-of-way line. If there are no curbs or access barriers, the signs must be posted not less than one sign for each 25 feet of lot frontage.

b. The notice must clearly indicate, in not less than 2-inch high, light-reflective letters on a contrasting background, that unauthorized vehicles will be towed away at the owner’s expense. The words “tow-away zone” must be included on the sign in not less than 4-inch high letters.

c. The notice must also provide the name and current telephone number of the person or firm towing or removing the vehicles or vessels.

d. The sign structure containing the required notices must be permanently installed with the words “tow-away zone” not less than 3 feet and not more than 6 feet above ground level and must be continuously maintained on the property for not less than 24 hours prior to the towing or removal of any vehicles or vessels.

e. The local government may require permitting and inspection of these signs prior to any towing or removal of vehicles or vessels being authorized.

f. A business with 20 or fewer parking spaces satisfies the notice requirements of this subparagraph by prominently displaying a sign stating “Reserved Parking for Customers Only Unauthorized Vehicles or Vessels Will be Towed Away At the Owner’s Expense” in not less than 4-inch high, light-reflective letters on a contrasting background.

g. A property owner towing or removing vessels from real property must post notice, consistent with the requirements in sub-subparagraphs a.-f., which apply to vehicles, that unauthorized vehicles or vessels will be towed away at the owner’s expense.

A business owner or lessee may authorize the removal of a vehicle or vessel by a towing company when the vehicle or vessel is parked in such a manner that restricts the normal operation of business; and if a vehicle or vessel parked on a public right-of-way obstructs access to a private driveway the owner, lessee, or agent may have the vehicle or vessel removed by a towing company upon signing an order that the vehicle or vessel be removed without a posted tow-away zone sign.

6. Any person or firm that tows or removes vehicles or vessels and proposes to require an owner, operator, or person in control of a vehicle or vessel to pay the costs of towing and storage prior to redemption of the vehicle or vessel must file and keep on record with the local law enforcement agency a complete copy of the current rates to be charged for such services and post at the storage site an identical rate schedule and any written contracts with property owners, lessees, or persons in control of property which authorize such person or firm to remove vehicles or vessels as provided in this section.

7. Any person or firm towing or removing any vehicles or vessels from private property without the consent of the owner or other legally authorized person in control of the vehicles or vessels shall, on any trucks, wreckers as defined in s. 713.78(1)(c), or other vehicles used in the towing or removal, have the name, address, and telephone number of the company performing such service clearly printed in contrasting colors on the driver and passenger sides of the vehicle. The name shall be in at least 3-inch permanently affixed letters, and the address and telephone number shall be in at least 1-inch permanently affixed letters.

8. Vehicle entry for the purpose of removing the vehicle or vessel shall be allowed with reasonable care on the part of the person or firm towing the vehicle or vessel. Such person or firm shall be liable for any damage occasioned to the vehicle or vessel if such entry is not in accordance with the standard of reasonable care.

9. When a vehicle or vessel has been towed or removed pursuant to this section, it must be released to its owner or custodian within one hour after requested. Any vehicle or vessel owner or agent shall have the right to inspect the vehicle or vessel before accepting its return, and no release or waiver of any kind which would release the person or firm towing the vehicle or vessel from liability for damages noted by the owner or other legally authorized person at the time of the redemption may be required from any vehicle or vessel owner, custodian, or agent as a condition of release of the vehicle or vessel to its owner. A detailed, signed receipt showing the legal name of the company or person towing or removing the vehicle or vessel must be given to the person paying towing or storage charges at the time of payment, whether requested or not.

(b) These requirements are minimum standards and do not preclude enactment of additional regulations by any municipality or county including the right to regulate rates when vehicles or vessels are towed from private property.

(3) This section does not apply to law enforcement, firefighting, rescue squad, ambulance, or other emergency vehicles or vessels that are marked as such or to property owned by any governmental entity.

(4) When a person improperly causes a vehicle or vessel to be removed, such person shall be liable to the owner or lessee of the vehicle or vessel for the cost of removal, transportation, and storage; any damages resulting from the removal, transportation, or storage of the vehicle or vessel; attorney’s fees; and court costs.

(5)(a) Any person who violates subparagraph (2)(a)2. or subparagraph (2)(a)6. commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person who violates subparagraph (2)(a)1., subparagraph (2)(a)3., subparagraph (2)(a)4., subparagraph (2)(a)7., or subparagraph (2)(a)9. commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 76-83; s. 221, ch. 77-104; s. 2, ch. 79-206; s. 2, ch. 79-271; s. 2, ch. 79-410; s. 1, ch. 83-330; s. 51, ch. 87-198; s. 3, ch. 88-240; s. 9, ch. 90-283; s. 839, ch. 97-102; s. 18, ch. 2001-64; s. 5, ch. 2005-137; s. 11, ch. 2006-172; s. 10, ch. 2014-70.



715.10 - Disposition of Personal Property Landlord and Tenant Act; short title.

715.10 Disposition of Personal Property Landlord and Tenant Act; short title.—Sections 715.10-715.111 may be cited as the “Disposition of Personal Property Landlord and Tenant Act.”

History.—s. 11, ch. 83-151.



715.101 - Application of ss. 715.10-715.111.

715.101 Application of ss. 715.10-715.111.—

(1) Sections 715.10-715.111 apply to all tenancies to which part I or part II of chapter 83 are applicable, and to tenancies after a writ of possession has been issued pursuant to s. 723.062.

(2) Sections 715.10-715.111 provide an optional procedure for the disposition of personal property which remains on the premises after a tenancy has terminated or expired and the premises have been vacated by the tenant through eviction, surrender, abandonment, or otherwise.

(3) Sections 715.10-715.111 do not apply to property which exists for the purpose of providing utility services and is owned by a utility, whether or not such property is actually in operation to provide such utility services.

(4) If the requirements of ss. 715.10-715.111 are not satisfied, nothing in ss. 715.10-715.111 affects the rights and liabilities of the landlord, the former tenant, or any other person.

History.—s. 11, ch. 83-151; s. 4, ch. 2003-263.



715.102 - Definitions of terms used in ss. 715.10-715.111.

715.102 Definitions of terms used in ss. 715.10-715.111.—As used in ss. 715.10-715.111, unless some other meaning is clearly indicated, the term:

(1) “Landlord” means any operator, keeper, lessor, or sublessor of furnished or unfurnished premises for rent, or her or his agent or successor-in-interest.

(2) “Owner” means any person other than the landlord who has any right, title, or interest in personal property.

(3) “Premises” includes any common areas associated therewith.

(4) “Reasonable belief” means the actual knowledge or belief a prudent person should have without making an investigation, including any investigation of public records; except that, when the landlord has specific information indicating that such an investigation would more probably than not reveal pertinent information and the cost of such an investigation would be reasonable in relation to the probable value of the personal property involved, the term “reasonable belief” includes the actual knowledge or belief a prudent person would have if such an investigation were made.

(5) “Tenant” includes any paying guest, lessee, or sublessee of any premises for rent, whether a dwelling unit or not.

History.—s. 11, ch. 83-151; s. 840, ch. 97-102.



715.103 - Lost property.

715.103 Lost property.—Personal property which the landlord reasonably believes to have been lost shall be disposed of as otherwise provided by law. However, if the appropriate law enforcement agency or other government agency refuses to accept custody of property pursuant to chapter 705, the landlord may dispose of the property pursuant to ss. 715.10-715.111. The landlord is not liable to the owner of the property if she or he complies with this section and the other provisions of ss. 715.10-715.111.

History.—s. 11, ch. 83-151; s. 841, ch. 97-102.



715.104 - Notification of former tenant of personal property remaining on premises after tenancy has terminated.

715.104 Notification of former tenant of personal property remaining on premises after tenancy has terminated.—

(1) When personal property remains on the premises after a tenancy has terminated or expired and the premises have been vacated by the tenant, through eviction or otherwise, the landlord shall give written notice to such tenant and to any other person the landlord reasonably believes to be the owner of the property.

(2) The notice shall describe the property in a manner reasonably adequate to permit the owner of the property to identify it. The notice may describe all or a portion of the property, but the limitation of liability provided by s. 715.11 does not protect the landlord from any liability arising from the disposition of property not described in the notice, except that a trunk, valise, box, or other container which is locked, fastened, or tied in a manner which deters immediate access to its contents may be described as such without describing its contents. The notice shall advise the person to be notified that reasonable costs of storage may be charged before the property is returned, and the notice shall state where the property may be claimed and the date before which the claim must be made. The date specified in the notice shall be a date not fewer than 10 days after the notice is personally delivered or, if mailed, not fewer than 15 days after the notice is deposited in the mail.

(3) The notice shall be personally delivered or sent by first-class mail, postage prepaid, to the person to be notified at her or his last known address and, if there is reason to believe that the notice sent to that address will not be received by that person, also delivered or sent to such other address, if any, known to the landlord where such person may reasonably be expected to receive the notice.

History.—s. 11, ch. 83-151; s. 842, ch. 97-102.



715.105 - Form of notice concerning abandoned property to former tenant.

715.105 Form of notice concerning abandoned property to former tenant.—

(1) A notice to the former tenant which is in substantially the following form satisfies the requirements of s. 715.104:

Notice of Right to Reclaim Abandoned Property

To:   (Name of former tenant)

(Address of former tenant)

When you vacated the premises at   (address of premises, including room or apartment number, if any)  , the following personal property remained:   (insert description of personal property)  .

You may claim this property at   (address where property may be claimed)  .

Unless you pay the reasonable costs of storage and advertising, if any, for all the above-described property and take possession of the property which you claim, not later than   (insert date not fewer than 10 days after notice is personally delivered or, if mailed, not fewer than 15 days after notice is deposited in the mail)  , this property may be disposed of pursuant to s. 715.109.

(Insert here the statement required by subsection (2))

Dated:        (Signature of landlord)

(Type or print name of landlord)

(Telephone number)

(Address)

(2) The notice set forth in subsection (1) shall also contain one of the following statements:

(a) “If you fail to reclaim the property, it will be sold at a public sale after notice of the sale has been given by publication. You have the right to bid on the property at this sale. After the property is sold and the costs of storage, advertising, and sale are deducted, the remaining money will be paid over to the county. You may claim the remaining money at any time within 1 year after the county receives the money.”

(b) “Because this property is believed to be worth less than $500, it may be kept, sold, or destroyed without further notice if you fail to reclaim it within the time indicated above.”

History.—s. 11, ch. 83-151; s. 3, ch. 2001-179.



715.106 - Form of notice concerning abandoned property to owner other than former tenant.

715.106 Form of notice concerning abandoned property to owner other than former tenant.—

(1) A notice which is in substantially the following form given to a person who is not the former tenant and whom the landlord reasonably believes to be the owner of any of the abandoned personal property satisfies the requirements of s. 715.104:

Notice of Right to Reclaim Abandoned Property

To:   (Name)

(Address)

When   (name of former tenant)   vacated the premises at   (address of premises, including room or apartment number, if any)  , the following personal property remained:   (insert description of personal property)  .

If you own any of this property, you may claim it at   (address where property may be claimed)  . Unless you pay the reasonable costs of storage and advertising, if any, and take possession of the property to which you are entitled, not later than   (insert date not fewer than 10 days after notice is personally delivered or, if mailed, not fewer than 15 days after notice is deposited in the mail)  , this property may be disposed of pursuant to s. 715.109.

(Insert here the statement required by subsection (2))

Dated:        (Signature of landlord)

(Type or print name of landlord)

(Telephone number)

(Address)

(2) The notice set forth in subsection (1) shall also contain one of the following statements:

(a) “If you fail to reclaim the property, it will be sold at a public sale after notice of the sale has been given by publication. You have the right to bid on the property at this sale. After the property is sold and the costs of storage, advertising, and sale are deducted, the remaining money will be paid over to the county. You may claim the remaining money at any time within 1 year after the county receives the money.”

(b) “Because this property is believed to be worth less than $500, it may be kept, sold, or destroyed without further notice if you fail to reclaim it within the time indicated above.”

History.—s. 11, ch. 83-151; s. 4, ch. 2001-179.



715.107 - Storage of abandoned property.

715.107 Storage of abandoned property.—The personal property described in the notice either shall be left on the vacated premises or be stored by the landlord in a place of safekeeping until the landlord either releases the property pursuant to s. 715.108 or disposes of the property pursuant to s. 715.109. The landlord shall exercise reasonable care in storing the property, but she or he is not liable to the tenant or any other owner for any loss unless caused by the landlord’s deliberate or negligent act.

History.—s. 11, ch. 83-151; s. 843, ch. 97-102.



715.108 - Release of personal property.

715.108 Release of personal property.—

(1) The personal property described in the notice shall be released by the landlord to the former tenant or, at the landlord’s option, to any person reasonably believed by the landlord to be its owner, if such tenant or other person pays the reasonable costs of storage and advertising and takes possession of the property not later than the date specified in the notice for taking possession.

(2) Where personal property is not released pursuant to subsection (1) and the notice has stated that the personal property will be sold at a public sale, the landlord shall release the personal property to the former tenant if she or he claims it prior to the time it is sold and pays the reasonable costs of storage, advertising, and sale incurred prior to the time the property is withdrawn from sale.

History.—s. 11, ch. 83-151; s. 844, ch. 97-102.



715.109 - Sale or disposition of abandoned property.

715.109 Sale or disposition of abandoned property.—

(1) If the personal property described in the notice is not released pursuant to s. 715.108, it shall be sold at public sale by competitive bidding. However, if the landlord reasonably believes that the total resale value of the property not released is less than $500, she or he may retain such property for her or his own use or dispose of it in any manner she or he chooses. Nothing in this section shall be construed to preclude the landlord or tenant from bidding on the property at the public sale. The successful bidder’s title is subject to ownership rights, liens, and security interests which have priority by law.

(2) Notice of the time and place of the public sale shall be given by an advertisement of the sale published once a week for 2 consecutive weeks in a newspaper of general circulation where the sale is to be held. The sale must be held at the nearest suitable place to that where the personal property is held or stored. The advertisement must include a description of the goods, the name of the former tenant, and the time and place of the sale. The sale must take place at least 10 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not less than six conspicuous places in the neighborhood of the proposed sale. The last publication shall be at least 5 days before the sale is to be held. Notice of sale may be published before the last of the dates specified for taking possession of the property in any notice given pursuant to s. 715.104.

(3) The notice of the sale shall describe the property to be sold in a manner reasonably adequate to permit the owner of the property to identify it. The notice may describe all or a portion of the property, but the limitation of liability provided by s. 715.11 does not protect the landlord from any liability arising from the disposition of property not described in the notice, except that a trunk, valise, box, or other container which is locked, fastened, or tied in a manner which deters immediate access to its contents may be described as such without describing its contents.

(4) After deduction of the costs of storage, advertising, and sale, any balance of the proceeds of the sale which is not claimed by the former tenant or an owner other than such tenant shall be paid into the treasury of the county in which the sale took place not later than 30 days after the date of sale. The former tenant or other owner or other person having interest in the funds may claim the balance within 1 year from the date of payment to the county by making application to the county treasurer or other official designated by the county. If the county pays the balance or any part thereof to a claimant, neither the county nor any officer or employee thereof is liable to any other claimant as to the amount paid.

History.—s. 11, ch. 83-151; s. 845, ch. 97-102; s. 5, ch. 2001-179.



715.11 - Nonliability of landlord after disposition of property.

715.11 Nonliability of landlord after disposition of property.—

(1) Notwithstanding the provisions of s. 715.101, after the landlord releases to the former tenant property which remains on the premises after a tenancy is terminated, the landlord is not liable with respect to that property to any person.

(2) After the landlord releases property pursuant to s. 715.108 to a person who is not the former tenant and who is reasonably believed by the landlord to be the owner of the property, the landlord is not liable with respect to that property to:

(a) Any person to whom notice was given pursuant to s. 715.104; or

(b) Any person to whom notice was not given pursuant to s. 715.104 unless such person proves that, prior to releasing the property, the landlord believed or reasonably should have believed that such person had an interest in the property and also that the landlord knew or should have known upon reasonable investigation the address of such person.

(3) Where property is disposed of pursuant to s. 715.109, the landlord is not liable with respect to that property to:

(a) Any person to whom notice was given pursuant to s. 715.104; or

(b) Any person to whom notice was not given pursuant to s. 715.104 unless such person proves that, prior to disposing of the property pursuant to s. 715.109, the landlord believed or reasonably should have believed that such person had an interest in the property and also that the landlord knew or should have known upon reasonable investigation the address of such person.

History.—s. 11, ch. 83-151.



715.111 - Assessing costs of storage.

715.111 Assessing costs of storage.—

(1) Costs of storage for which payment may be required under ss. 715.10-715.111 shall be assessed in the following manner:

(a) When a former tenant claims property pursuant to s. 715.108, she or he may be required to pay the reasonable costs of storage for all the personal property remaining on the premises at the termination of the tenancy, which costs are unpaid at the time the claim is made.

(b) When an owner other than the former tenant claims property pursuant to s. 715.108, she or he may be required to pay the reasonable costs of storage for only the property in which she or he claims an interest.

(2) In determining the costs to be assessed under subsection (1), the landlord may not charge more than one person for the same costs.

(3) If the landlord stores the personal property on the premises, the costs of storage shall be the fair rental value of the space reasonably required for such storage for the term of the storage.

History.—s. 11, ch. 83-151; s. 846, ch. 97-102.



715.12 - Construction Contract Prompt Payment Law.

715.12 Construction Contract Prompt Payment Law.—

(1) This section may be cited as the “Construction Contract Prompt Payment Law.”

(2) This section applies only to written contracts to improve real property entered into after December 31, 1992, and for which a construction lien is authorized under part I of chapter 713.

(3) The terms used in this section have the same definitions as the terms defined in s. 713.01. As used in this section, the term:

(a) “Obligor” means an owner, contractor, subcontractor, or sub-subcontractor who has an obligation to make payments under a contract that is subject to this section.

(b) “Obligee” means a contractor, subcontractor, sub-subcontractor, or materialman who is entitled to receive payments under a contract that is subject to this section.

(c) “Chain of contracts” means the contracts between the owner and the contractor, the contractor and any subcontractor or materialman, the subcontractor and any sub-subcontractor or materialman, and the sub-subcontractor and any materialman.

(4) An obligor must pay an obligee with whom the obligor has a contract when all of the following events have occurred:

(a) The obligee is entitled to a payment at the time and under the terms specified in the contract between the obligor and the obligee, and the obligee has furnished the obligor with a written request for payment; and

(b) The obligor, except an owner, has been paid for the obligee’s labor, services, or materials described in the obligee’s request for payment by the person immediately above the obligor in the chain of contracts; and

(c) The obligee has furnished the obligor with all affidavits or waivers required for the owner to make proper payments under s. 713.06.

(5)(a) Any payment due under the provisions of subsection (4), excluding any amounts withheld pursuant to subsection (7), shall bear interest at the rate specified in s. 55.03, computed beginning on the 14th day after payment is due pursuant to subsection (4).

(b) If the request for payment is incomplete or contains an error, the obligor has 14 days within which to return the request for payment to the obligee for completion or correction. The obligor must specify in writing the reasons for the return of the request for payment. If the obligor does not return the request for payment, together with the specified reasons within the time provided in paragraph (a), the obligor must pay interest as provided in paragraph (a). If the obligor does return the request for payment within the time provided in paragraph (a), the time period for computing interest begins to run on the 14th day after the request for payment is completed or corrected and payment is otherwise due pursuant to subsection (4).

(6)(a) The right to receive interest on a payment under this section is not an exclusive remedy. This section does not modify the remedies available to any person under the terms of a contract or under any other statute. This section does not modify the rights of any person to recover prejudgment interest awarded to the prevailing party in any civil action or arbitration case. During the period that interest accrues under this section, the interest rate shall be the rate specified in s. 55.03 or the rate specified in the contract, whichever is greater. A person shall not be entitled to receive both the contract interest and the statutory interest specified in this section.

(b) This section does not create a separate cause of action other than for the collection of interest due pursuant to subsection (5).

(c) If an obligor pays an amount less than the full amount due under the contract between the obligor and the obligee, the obligor may designate the portion of the labor, services, or materials to which the payment applies. In the absence of such a designation by the obligor, the obligee may apply the payment in any manner the obligee deems appropriate. This paragraph does not modify the obligation to make or demand a designation under the provisions of s. 713.14.

(d) An obligee may not waive the right to receive interest before a payment is due under a contract subject to this section. An obligee may waive the interest due on any late payment on or after the date the payment is due under subsection (4).

(e) Unless the contract specifically provides to the contrary, a dispute between an obligor and obligee does not permit the obligor to withhold payment from the obligee or from any other obligee for labor, services, or materials provided to the obligor and which are not subject to or affected by the dispute.

(7)(a) An owner and a contractor may agree to a provision that allows the owner to withhold a portion of each progress payment until substantial completion of the entire project. The owner shall pay the contractor the balance of the contract price, including the amounts withheld from the progress payments, within 14 days after any of the following events occur.

1. Pursuant to the terms of the contract, an architect or engineer certifies that the project is substantially complete and, within the time provided in the contract between the owner and the contractor, the owner submits a written punchlist to the contractor and the contractor substantially completes all of the items on the punchlist.

2. The issuance of a certificate of occupancy for the project, and within the time provided in the contract between the owner and the contractor, the owner submits a written punchlist to the contractor and the contractor substantially completes all of the items on the punchlist.

3. The owner or a tenant of the owner takes possession of the construction project and, within the time provided in the contract between the owner and the contractor, the owner submits a written punchlist to the contractor and the contractor substantially completes all of the items on the punchlist.

Any funds retained by the owner beyond the time period specified in this subsection shall accrue interest at the rate specified in subsection (5), computed from the date the payment is due to the date the payment is received by the contractor. If the contract between the owner and the contractor does not provide a time period for the owner to submit a written punchlist to the contractor, the time period shall be 15 days from the issuance of the certificate of substantial completion, the issuance of the certificate of occupancy, or the date the owner or the owner’s tenant takes possession of the project, whichever first occurs. If no written punchlist is given to the contractor within the time provided in this subsection, interest begins to accrue 14 days after the issuance of the certificate of substantial completion, the issuance of the certificate of occupancy, or the date the owner or the owner’s tenant takes possession of the project, whichever first occurs. For construction projects that are to be built in phases, this subsection applies to each phase of the total project. The contract between the owner and the contractor may specify a shorter time period for disbursing all or any portion of the final payment and the retainage.

(b) Except as provided in paragraph (a), an obligor and obligee may agree to a provision that allows the obligor to withhold a portion of each progress payment until completion of the entire project. The amounts withheld shall bear interest 14 days after payment of such amounts are due under the terms of the contract between the obligor and obligee and the other requirements of subsection (4) have been satisfied.

(c) An obligee may, from time to time, withdraw all or any portion of the amount retained from progress payments upon depositing with the obligor:

1. United States Treasury bonds, United States Treasury notes, United States Treasury certificates of indebtedness, or United States Treasury bills;

2. Bonds or notes of the State of Florida; or

3. Certificates of deposit, within the insured limits, from a state or national bank or state or federal savings and loan association authorized to do business in this state.

Amounts may not be withdrawn in excess of the market value of the securities listed in subparagraphs 1., 2., and 3. at the time of such withdrawal or in excess of the par value of such securities, whichever is less. The obligee shall execute and deliver all documents reasonably required to allow the obligor to document the transfer and the obligee shall pay any recording or registration costs incurred by the obligor in connection with the transfer. The obligor shall pay the obligee any interest or income earned on the securities so deposited within 30 days after the date such interest or income is received by the obligor. If the deposit is in the form of coupon bonds, the obligor shall deliver each coupon to the obligee within 30 days after the date the coupon matures. An obligee may withdraw funds retained from progress payments only to the extent the obligor has withdrawn such funds for the obligee’s labor, services, or materials from the person immediately above the obligor in the chain of contracts.

History.—s. 1, ch. 92-286; s. 32, ch. 93-166.






Chapter 716 - ESCHEATS

716.01 - Declaration of policy.

716.01 Declaration of policy.—It is hereby declared to be the policy of the state, while protecting the interests of the owners thereof, to possess all unclaimed and abandoned money and property for the benefit of all the people of the state, and this law shall be liberally construed to accomplish such purpose.

History.—s. 1, ch. 24333, 1947.



716.02 - Escheat of funds in the possession of federal agencies.

716.02 Escheat of funds in the possession of federal agencies.—All property within the provisions of subsections (1), (2), (3), (4) and (5), are declared to have escheated, or to escheat, including all principal and interest accruing thereon, and to have become the property of the state.

(1) All money or other property which has remained in, or has been deposited in the custody of, or under the control of, any court of the United States, in and for any district within this state, or which has been deposited with and is in the custody of any depository, registry, clerk or other officer of such court, or the United States treasury, which money or other property the rightful owner or owners thereof, either:

(a) Has been unknown for a period of 5 or more consecutive years; or,

(b) Has died, without having disposed thereof, and without having left heirs, next of kin or distributees, or

(c) Has made no demand for such money or other property for 5 years;

are declared to have escheated, or to escheat, together with all interest accrued thereon, and to have become the property of the state.

(2) After June 16, 1947, all money or other property which has remained in, or has been deposited in the custody of, or under the control of, any court of the United States, in and for any district within this state, for a period of 4 years, the rightful owner or owners of which, either:

(a) Shall have been unknown for a period of 4 years; or,

(b) Shall have died without having disposed thereof, and without having left or without leaving heirs, next of kin or distributees; or,

(c) Shall have failed within 4 years to demand the payment or delivery of such funds or other property;

is hereby declared to have escheated, or to escheat, together with all interest accrued thereon, and to have become the property of the state.

(3) All money or other property which has remained in, or has been deposited in the custody of, or under the control of any officer, department or agency of the United States for 5 or more consecutive years, which money or other property had its situs or source in this state, except as hereinafter provided in subsection (4), the sender of which is unknown, or who sent the money or other property for an unknown purpose, or money which is credited as “unknown,” and which said governmental agency is unable to credit to any particular account, or the sender of which has been unknown for a period of 5 or more consecutive years; or when known, has died without having disposed thereof, and without leaving heirs, next of kin or distributees, or for any reason is unclaimed from such governmental agency.

(4) In the event any money is due to any resident of this state as a refund, rebate or tax rebate from the United States Commissioner of Internal Revenue, the United States Treasurer, or other governmental agency or department, which said resident will, or is likely to have her or his rights to apply for and secure such refund or rebate barred by any statute of limitations or, in any event, has failed for a period of 1 year after said resident could have filed a claim for said refund or rebate, the Department of Financial Services is appointed agent of such resident to demand, file and apply for said refund or rebate, and is appointed to do any act which a natural person could do to recover such money, and it is hereby declared that when the department files such application or any other proceeding to secure such refund or rebate, its agency is coupled with an interest in the money sought and money recovered.

(5) It is the purpose of this chapter to include all funds or other property in the possession of the government of the United States, and of its departments, officers, and agencies, which property has its situs in this state or belonged to a resident thereof, and not to limit the application of this chapter by the naming of any particular agency. This chapter shall include all funds held in the United States Department of Veterans Affairs, Comptroller of Currency, United States Treasury, Department of Internal Revenue, federal courts, registry of federal courts, and such evidences of indebtedness as adjusted service bonds, old matured debts issued prior to 1917, unclaimed and interest thereon, postal savings bonds, liberty bonds, victory notes, treasury bonds, treasury notes, certificates of indebtedness, treasury bills, treasurer’s savings certificates, bonuses and adjusted compensation, allotments, and all unclaimed refunds or rebates of whatever kind or nature, which are subjects of escheat, under the terms of this chapter. Provided, however, that nothing in this chapter shall be construed to mean that any refunds due ratepayers under order of any court of the United States shall become the property of the state.

History.—s. 2, ch. 24333, 1947; s. 11, ch. 25035, 1949; ss. 12, 35, ch. 69-106; s. 1, ch. 70-405; s. 36, ch. 93-268; s. 847, ch. 97-102; s. 1881, ch. 2003-261.



716.03 - Department to institute proceedings to recover escheated property.

716.03 Department to institute proceedings to recover escheated property.—When there exists, or may exist, escheated funds or property under this chapter, the Department of Financial Services shall demand or institute proceedings in the name of the state for an adjudication that an escheat to the state of such funds or property has occurred; and shall take appropriate action to recover such funds or property.

History.—s. 3, ch. 24333, 1947; s. 11, ch. 25035, 1949; ss. 12, 35, ch. 69-106; s. 1882, ch. 2003-261.



716.04 - Jurisdiction.

716.04 Jurisdiction.—Whenever the Department of Financial Services is of the opinion an escheat has occurred, or shall occur, of any money or other property deposited in the custody of, or under the control of, any court of the United States, in and for any district within the state, or in the custody of any depository, registry or clerk or other officer of such court, or the treasury of the United States, it shall cause to be filed a complaint in the Circuit Court of Leon County, or in any other court of competent jurisdiction, to ascertain if any escheat has occurred, and to cause said court to enter a judgment or decree of escheat in favor of the state, with costs, disbursements, and attorney fee.

History.—s. 4, ch. 24333, 1947; ss. 12, 35, ch. 69-106; s. 1883, ch. 2003-261.



716.05 - Money recovered to be paid into State Treasury.

716.05 Money recovered to be paid into State Treasury.—When any funds or property which has escheated within the meaning of this chapter has been recovered by the Department of Financial Services, the department shall first pay all costs incident to the collection and recovery of such funds or property and shall promptly deposit the remaining balance of such funds or property with the Chief Financial Officer, to be distributed in accordance with law.

History.—s. 5, ch. 24333, 1947; ss. 12, 35, ch. 69-106; s. 153, ch. 83-216; s. 1884, ch. 2003-261.



716.06 - Public records.

716.06 Public records.—All records in the office of the Chief Financial Officer or the Department of Financial Services relating to federal funds, pursuant to this chapter, shall be public records.

History.—s. 6, ch. 24333, 1947; ss. 12, 35, ch. 69-106; s. 1885, ch. 2003-261.



716.07 - Recovery of escheated property by claimant.

716.07 Recovery of escheated property by claimant.—

(1) Any person who claims any property, funds, or money delivered to the Treasurer or Chief Financial Officer under this chapter, shall, within 5 years from the date of receipt of such property, funds, or money, file a verified claim with the Chief Financial Officer, setting forth the facts upon which such party claims to be entitled to recover such money or property. All claims made for recovery of property, funds, or money, not filed within 5 years from the date that such property, funds, or money is received by the Chief Financial Officer, shall be forever barred, and the Chief Financial Officer shall be without power to consider or determine any claims so made by any claimant after 5 years from the date that the property, funds, or money was received by the Chief Financial Officer.

(2) The Chief Financial Officer shall approve or disapprove the claim. If the claim is approved, the funds, money, or property of the claimant, less any expenses and costs which shall have been incurred by the state in securing the possession of said property, as provided by this chapter, shall be delivered to the claimant by the Chief Financial Officer upon warrant issued according to law and her or his receipt taken therefor. If the court finds, upon any judicial review, that the claimant is entitled to the property, money, or funds claimed, and shall render judgment in her or his or its favor, declaring that the claimant is entitled to such property, funds, or money, then upon presentation of said judgment or a certified copy thereof to the Chief Financial Officer, the Chief Financial Officer shall draw her or his warrant for the amount of money stated in such judgment, without interest or cost to the state, less any sum paid by the state as costs or expenses in securing possession of such property, funds, or money. When payment has been made to any claimant, no action thereafter shall be maintained by any other claimant against the state or any officer thereof, for or on account of such money, property, or funds.

History.—s. 7, ch. 24333, 1947; s. 30, ch. 63-559; ss. 12, 35, ch. 69-106; s. 7, ch. 78-95; s. 848, ch. 97-102; s. 1886, ch. 2003-261.






Chapter 717 - DISPOSITION OF UNCLAIMED PROPERTY

717.001 - Short title.

717.001 Short title.—This chapter may be cited as the “Florida Disposition of Unclaimed Property Act.”

History.—s. 1, ch. 87-105.



717.101 - Definitions.

717.101 Definitions.—As used in this chapter, unless the context otherwise requires:

(1) “Aggregate” means the amounts reported for owners of unclaimed property of less than $50 or where there is no name for the individual or entity listed on the holder’s records, regardless of the amount to be reported.

(2) “Apparent owner” means the person whose name appears on the records of the holder as the person entitled to property held, issued, or owing by the holder.

(3) “Banking organization” means any state or national bank, international banking entity or similar entity, trust company, savings bank, industrial savings bank, land bank, safe-deposit company, private bank, or any organization otherwise defined by law as a bank or banking organization.

(4) “Business association” means any corporation (other than a public corporation), joint stock company, investment company, business trust, partnership, limited liability company, or association of two or more individuals for business purposes, whether for profit or not for profit.

(5) “Claimant” means the person on whose behalf a claim is filed.

(6) “Credit balance” means an account balance in the customer’s favor.

(7) “Department” means the Department of Financial Services.

(8) “Domicile” means the state of incorporation for a corporation incorporated under the laws of a state, or, for an unincorporated business association, the state where the business association is organized.

(9) “Due diligence” means the use of reasonable and prudent methods under particular circumstances to locate apparent owners of inactive accounts using the taxpayer identification number or social security number, if known, which may include, but are not limited to, using a nationwide database, cross-indexing with other records of the holder, mailing to the last known address unless the last known address is known to be inaccurate, or engaging a licensed agency or company capable of conducting such search and providing updated addresses.

(10) “Financial organization” means a state or federal savings association, savings and loan association, bank, trust company, international bank agency, cooperative bank, building and loan association, or credit union.

(11) “Health care provider” means any state-licensed entity that provides and receives payment for health care services. These entities include, but are not limited to, hospitals, outpatient centers, physician practices, and skilled nursing facilities.

(12) “Holder” means a person, wherever organized or domiciled, who is:

(a) In possession of property belonging to another;

(b) A trustee in case of a trust; or

(c) Indebted to another on an obligation.

(13) “Insurance company” means an association, corporation, or fraternal or mutual benefit organization, whether for profit or not for profit, which is engaged in providing insurance coverage.

(14) “Intangible property” includes, by way of illustration and not limitation:

(a) Moneys, checks, drafts, deposits, interest, dividends, and income.

(b) Credit balances, customer overpayments, security deposits and other instruments as defined by chapter 679, refunds, unpaid wages, unused airline tickets, and unidentified remittances.

(c) Stocks, and other intangible ownership interests in business associations.

(d) Moneys deposited to redeem stocks, bonds, bearer bonds, original issue discount bonds, coupons, and other securities, or to make distributions.

(e) Amounts due and payable under the terms of insurance policies.

(f) Amounts distributable from a trust or custodial fund established under a plan to provide any health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance, or similar benefit.

(15) “Last known address” means a description of the location of the apparent owner sufficient for the purpose of the delivery of mail. For the purposes of identifying, reporting, and remitting property to the department which is presumed to be unclaimed, “last known address” includes any partial description of the location of the apparent owner sufficient to establish the apparent owner was a resident of this state at the time of last contact with the apparent owner or at the time the property became due and payable.

(16) “Lawful charges” means charges against dormant accounts that are authorized by statute for the purpose of offsetting the costs of maintaining the dormant account.

(17) “Managed care payor” means a health care plan that has a defined system of selecting and limiting health care providers as evidenced by a managed care contract with the health care providers. These plans include, but are not limited to, managed care health insurance companies and health maintenance organizations.

(18) “Owner” means a depositor in the case of a deposit, a beneficiary in the case of a trust or a deposit in trust, or a payee in the case of other intangible property, or a person having a legal or equitable interest in property subject to this chapter or his or her legal representative.

(19) “Public corporation” means a corporation created by the state, founded and owned in the public interest, supported by public funds, and governed by those deriving their power from the state.

(20) “Reportable period” means the calendar year ending December 31 of each year.

(21) “State,” when applied to a part of the United States, includes any state, district, commonwealth, territory, insular possession, and any other area subject to the legislative authority of the United States.

(22) “Trust instrument” means a trust instrument as defined in s. 736.0103.

(23) “Ultimate equitable owner” means a natural person who, directly or indirectly, owns or controls an ownership interest in a corporation, a foreign corporation, an alien business organization, or any other form of business organization, regardless of whether such natural person owns or controls such ownership interest through one or more natural persons or one or more proxies, powers of attorney, nominees, corporations, associations, partnerships, trusts, joint stock companies, or other entities or devices, or any combination thereof.

(24) “United States” means any state, district, commonwealth, territory, insular possession, and any other area subject to the legislative authority of the United States of America.

(25) “Utility” means a person who owns or operates, for public use, any plant, equipment, property, franchise, or license for the transmission of communications or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas.

History.—s. 2, ch. 87-105; s. 23, ch. 91-110; s. 1, ch. 96-301; s. 1770, ch. 97-102; s. 1, ch. 2001-36; s. 1, ch. 2003-21; s. 1887, ch. 2003-261; s. 110, ch. 2004-390; s. 1, ch. 2005-163; s. 2, ch. 2013-172; s. 1, ch. 2016-90.



717.102 - Property presumed unclaimed; general rule.

717.102 Property presumed unclaimed; general rule.—

(1) All intangible property, including any income or increment thereon less any lawful charges, that is held, issued, or owing in the ordinary course of the holder’s business and the owner fails to claim such property for more than 5 years after the property becomes payable or distributable is presumed unclaimed, except as otherwise provided by this chapter.

(2) Property is payable or distributable for the purpose of this chapter notwithstanding the owner’s failure to make demand or to present any instrument or document required to receive payment.

History.—s. 3, ch. 87-105; s. 2, ch. 2001-36.



717.103 - General rules for taking custody of intangible unclaimed property.

717.103 General rules for taking custody of intangible unclaimed property.—Unless otherwise provided in this chapter or by other statute of this state, intangible property is subject to the custody of the department as unclaimed property if the conditions leading to a presumption that the property is unclaimed as described in ss. 717.102 and 717.105-717.116 are satisfied and:

(1) The last known address, as shown on the records of the holder, of the apparent owner is in this state;

(2) The records of the holder do not reflect the identity of the person entitled to the property, and it is established that the last known address of the person entitled to the property is in this state;

(3) The records of the holder do not reflect the last known address of the apparent owner, and it is established that:

(a) The last known address of the person entitled to the property is in this state; or

(b) The holder is a domiciliary or a government or governmental subdivision or agency of this state and has not previously paid the property to the state of the last known address of the apparent owner or other person entitled to the property;

(4) The last known address, as shown on the records of the holder, of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheat or custodial taking of the property, or its escheat or unclaimed property law is not applicable to the property, and the holder is a domiciliary or a government or governmental subdivision or agency of this state;

(5) The last known address, as shown on the records of the holder, of the apparent owner is in a foreign nation and the holder is a domiciliary or a government or governmental subdivision or agency of this state; or

(6) The transaction out of which the property arose occurred in this state, and;

(a)1. The last known address of the apparent owner or other person entitled to the property is unknown; or

2. The last known address of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheat or custodial taking of the property, or its escheat or unclaimed property law is not applicable to the property; and

(b) The holder is a domiciliary of a state that does not provide by law for the escheat or custodial taking of the property, or its escheat or unclaimed property law is not applicable to the property.

History.—s. 4, ch. 87-105; s. 3, ch. 2001-36.



717.1035 - Property originated or issued by this state, any political subdivision of this state, or any entity incorporated, organized, created, or otherwise located in the state.

717.1035 Property originated or issued by this state, any political subdivision of this state, or any entity incorporated, organized, created, or otherwise located in the state.—

(1) All intangible property, including, but not limited to, any interest, dividend, or other earnings thereon, less any lawful charges, held by a business association, federal, state, or local government or governmental subdivision, agency, or entity, or any other person or entity, regardless of where the holder may be found, if the owner has not claimed or corresponded in writing concerning the property within 3 years after the date prescribed for payment or delivery, is presumed to be unclaimed property and subject to the custody of this state as such if:

(a) The last known address of the owner is unknown; and

(b) The person or entity originating or issuing the intangible property is this state or any political subdivision of this state, or the person or entity is incorporated, organized, created, or otherwise located in this state.

(2) The provisions of subsection (1) shall not apply to property which is or may be presumed unclaimed and subject to the custody of this state pursuant to any other provision of law containing a dormancy period different than that prescribed in subsection (1).

(3) The provisions of subsection (1) shall apply to all property held at the time of enactment, or at any time thereafter, regardless of when such property became or becomes presumptively unclaimed.

History.—s. 1, ch. 90-113; s. 2, ch. 92-169; s. 4, ch. 2001-36.



717.104 - Traveler’s checks and money orders.

717.104 Traveler’s checks and money orders.—

(1) Subject to subsection (4), any sum payable on a traveler’s check that has been outstanding for more than 15 years after its issuance is presumed unclaimed unless the owner, within 15 years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file with the issuer.

(2) Subject to subsection (4), any sum payable on a money order or similar written instrument, other than a third party bank check, that has been outstanding for more than 7 years after its issuance is presumed unclaimed unless the owner, within 7 years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file with the issuer.

(3) No holder may deduct from the amount of any traveler’s check or money order any charges imposed by reason of the failure to present those instruments for payment unless there is a valid and enforceable written contract between the issuer and the owner of the property pursuant to which the issuer may impose those charges and the issuer regularly imposes those charges and does not regularly reverse or otherwise cancel those charges with respect to the property.

(4) No sum payable on a traveler’s check, money order, or similar written instrument, other than a third party bank check, described in subsections (1) and (2) may be subjected to the custody of this state as unclaimed property unless:

(a) The records of the issuer show that the traveler’s check, money order, or similar written instrument was purchased in this state;

(b) The issuer has its principal place of business in this state and the records of the issuer do not show the state in which the traveler’s check, money order, or similar written instrument was purchased; or

(c) The issuer has its principal place of business in this state; the records of the issuer show the state in which the traveler’s check, money order, or similar written instrument was purchased; and the laws of the state of purchase do not provide for the escheat or custodial taking of the property, or its escheat or unclaimed property law is not applicable to the property.

(5) Notwithstanding any other provision of this chapter, subsection (4) applies to sums payable on traveler’s checks, money orders, and similar written instruments presumed unclaimed on or after February 1, 1965, except to the extent that those sums have been paid over to a state prior to January 1, 1974.

History.—s. 5, ch. 87-105; s. 5, ch. 2001-36.



717.1045 - Gift certificates and similar credit items.

717.1045 Gift certificates and similar credit items.—Notwithstanding s. 717.117, an unredeemed gift certificate or credit memo as defined in s. 501.95 is not required to be reported as unclaimed property.

(1) The consideration paid for an unredeemed gift certificate or credit memo is the property of the issuer of the unredeemed gift certificate or credit memo.

(2) An unredeemed gift certificate or credit memo is subject only to any rights of a purchaser or owner thereof and is not subject to a claim made by any state acting on behalf of a purchaser or owner.

(3) It is the intent of the Legislature that this section apply to the custodial holding of unredeemed gift certificates and credit memos.

(4) However, a gift certificate or credit memo described in s. 501.95(2)(b) shall be reported as unclaimed property. The consideration paid for such a gift certificate or credit memo is the property of the owner of the gift certificate or credit memo.

History.—s. 2, ch. 2007-256.



717.105 - Checks, drafts, and similar instruments issued or certified by banking and financial organizations.

717.105 Checks, drafts, and similar instruments issued or certified by banking and financial organizations.—

(1) Any sum payable on a check, draft, or similar instrument, except those subject to ss. 717.104 and 717.115, on which a banking or financial organization is directly liable, including, but not limited to, a cashier’s check or a certified check, which has been outstanding for more than 5 years after it was payable or after its issuance if payable on demand, is presumed unclaimed unless the owner, within 5 years, has communicated in writing with the banking or financial organization concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file with the banking or financial organization.

(2) No holder may deduct from the amount of any instrument subject to this section any charges imposed by reason of the failure to present the instrument for encashment unless there is a valid and enforceable written contract between the holder and the owner of the instrument pursuant to which the holder may impose those charges and does not regularly reverse or otherwise cancel those charges with respect to the instrument.

History.—s. 6, ch. 87-105; s. 2, ch. 96-301; s. 6, ch. 2001-36.



717.106 - Bank deposits and funds in financial organizations.

717.106 Bank deposits and funds in financial organizations.—

(1) Any demand, savings, or matured time deposit with a banking or financial organization, including deposits that are automatically renewable, and any funds paid toward the purchase of shares, a mutual investment certificate, or any other interest in a banking or financial organization is presumed unclaimed unless the owner has, within 5 years:

(a) Increased or decreased the amount of the deposit or presented the passbook or other similar evidence of the deposit for the crediting of interest;

(b) Communicated in writing or by documented telephone contact with the banking or financial organization concerning the property;

(c) Otherwise indicated an interest in the property as evidenced by a memorandum or other record on file with the banking or financial organization;

(d) Owned other property to which paragraph (a), paragraph (b), or paragraph (c) is applicable and if the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be presumed unclaimed under this subsection at the address to which communications regarding the other property regularly are sent; or

(e) Had another relationship with the banking or financial organization concerning which the owner has:

1. Communicated in writing with the banking or financial organization; or

2. Otherwise indicated an interest as evidenced by a memorandum or other record on file with the banking or financial organization and if the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be unclaimed under this subsection at the address to which communications regarding the other relationship regularly are sent.

(2) For purpose of paragraph (1)(a), property includes any interest or dividends thereon.

(3) No holder may impose with respect to property described in subsection (1) any charges due to dormancy or inactivity or cease payment of interest unless:

(a) There is an enforceable written contract between the holder and the owner of the property pursuant to which the holder may impose those charges or cease payment of interest.

(b) For property in excess of $2, the holder, no more than 3 months prior to the initial imposition of those charges or cessation of interest, has given written notice to the owner of the amount of those charges at the last known address of the owner stating that those charges shall be imposed or that interest shall cease, but the notice provided in this section need not be given with respect to charges imposed or interest ceased before July 1, 1987.

(c) The holder regularly imposes those charges or ceases payment of interest and does not regularly reverse or otherwise cancel those charges or retroactively credit interest with respect to such property.

(4) Any property described in subsection (1) that is automatically renewable is matured for purposes of subsection (1) upon the expiration of its initial time period except that, in the case of any renewal to which the owner consents at or about the time of renewal by communicating in writing with the banking or financial organization or otherwise indicating consent as evidenced by a memorandum or other record on file prepared by an employee of the organization, the property is matured upon the expiration of the last time period for which consent was given. If, at the time provided for delivery in s. 717.119, a penalty or forfeiture in the payment of interest would result from the delivery of the property, the time for delivery is extended until the time when no penalty or forfeiture would result.

(5) If the documents establishing a deposit described in subsection (1) state the address of a beneficiary of the deposit, and the account has a value of at least $50, notice shall be given to the beneficiary as provided for notice to the apparent owner under s. 717.117(4). This subsection shall apply to accounts opened on or after October 1, 1990.

History.—s. 7, ch. 87-105; s. 2, ch. 90-113; s. 63, ch. 91-110; s. 3, ch. 96-301; s. 7, ch. 2001-36; s. 111, ch. 2004-390; s. 2, ch. 2005-163.



717.107 - Funds owing under life insurance policies, annuity contracts, and retained asset accounts; fines, penalties, and interest; United States Social Security Administration Death Master File.

1717.107 Funds owing under life insurance policies, annuity contracts, and retained asset accounts; fines, penalties, and interest; United States Social Security Administration Death Master File.—

(1) Funds held or owing under any life or endowment insurance policy or annuity contract which has matured or terminated are presumed unclaimed if unclaimed for more than 5 years after the date of death of the insured, the annuitant, or the retained asset account holder, but property described in paragraph (3)(d) is presumed unclaimed if such property is not claimed for more than 2 years. The amount presumed unclaimed shall include any amount due and payable under s. 627.4615.

(2) If a person other than the insured, the annuitant, or the retained asset account holder is entitled to the funds and no address of the person is known to the company or it is not definite and certain from the records of the company who is entitled to the funds, it is presumed that the last known address of the person entitled to the funds is the same as the last known address of the insured, the annuitant, or the retained asset account holder according to the records of the company.

(3) For purposes of this chapter, a life or endowment insurance policy or annuity contract not matured by actual proof of the death of the insured, the annuitant, or the retained asset account holder according to the records of the company is deemed matured and the proceeds due and payable if any of the following applies:

(a) The company knows that the insured, the annuitant, or the retained asset account holder has died.

(b) A presumption of death made in accordance with paragraph (8)(c) has not been rebutted.

(c) The policy or contract has reached its maturity date.

(d)1. The insured has attained, or would have attained if he or she were living, the limiting age under the mortality table on which the reserve is based;

2. The policy was in force at the time the insured attained, or would have attained, the limiting age specified in subparagraph 1.; and

3. Neither the insured nor any other person appearing to have an interest in the policy within the preceding 2 years, according to the records of the company, has assigned, readjusted, or paid premiums on the policy; subjected the policy to a loan; corresponded in writing with the company concerning the policy; or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the company.

(4) For purposes of this chapter, the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent the policy from being matured or terminated under subsection (1) if the insured has died or the insured or the beneficiaries of the policy otherwise have become entitled to the proceeds thereof before the depletion of the cash surrender value of a policy by the application of those provisions.

(5) If the laws of this state or the terms of the life insurance policy require the company to give notice to the insured or owner that an automatic premium loan provision or other nonforfeiture provision has been exercised and the notice, given to an insured or owner whose last known address according to the records of the company is in this state, is undeliverable, the company shall make a reasonable search to ascertain the policyholder’s correct address to which the notice must be mailed.

(6) Notwithstanding any other provision of law, if the company learns of the death of the insured, the annuitant, or the retained asset account holder and the beneficiary has not communicated with the insurer within 4 months after the death, the company shall take reasonable steps to pay the proceeds to the beneficiary.

(7) Commencing 2 years after July 1, 1987, every change of beneficiary form issued by an insurance company under any life or endowment insurance policy or annuity contract to an insured or owner who is a resident of this state must request the following information:

(a) The name of each beneficiary, or if a class of beneficiaries is named, the name of each current beneficiary in the class.

(b) The address of each beneficiary.

(c) The relationship of each beneficiary to the insured.

(8)(a) Notwithstanding any other provision of law, an insurer shall compare the records of its insureds’ life or endowment insurance policies, annuity contracts that provide a death benefit, and retained asset accounts that were in force at any time on or after January 1, 1992, against the United States Social Security Administration Death Master File once to determine whether the death of an insured, an annuitant, or a retained asset account holder is indicated and shall thereafter use the Death Master File update files for future comparisons. The comparisons must use the name and social security number or date of birth of the insured, the annuitant, or the retained asset account holder. The comparisons must be made on at least an annual basis before August 31 of each year. If an insurer performs such comparisons regarding its annuities or other books of business more frequently than once a year, the insurer must also make comparisons regarding its life insurance policies, annuity contracts that provide a death benefit, and retained asset accounts at the same frequency as is made regarding its annuities or other books or lines of business. An insurer may perform the comparisons required by this paragraph using any database or service that the department determines is at least as comprehensive as the United States Social Security Administration Death Master File for the purpose of indicating that a person has died.

(b) However, an insurer that meets one of the following criteria as of June 30, 2016, shall conduct the comparison in paragraph (a) to all in-force policies:

1. The insurer has entered into a regulatory settlement agreement with the Office of Insurance Regulation; or

2. The insurer has received a targeted market conduct examination report issued by the Office of Insurance Regulation regarding claims-handling practices and the use of the Death Master File with no findings of violations of law.

(c) An insured, an annuitant, or a retained asset account holder is presumed deceased if the date of his or her death is indicated by the comparison required under paragraph (a) unless the insurer has in its records competent and substantial evidence that the person is living, including, but not limited to, a contact made by the insurer with such person or his or her legal representative. The insurer shall account for common variations in data and for any partial names, social security numbers, dates of birth, and addresses of the insured, the annuitant, or the retained asset account holder which would otherwise preclude an exact match.

(d) For purposes of this section, a policy, an annuity contract, or a retained asset account is deemed to be in force if it has not lapsed, has not been cancelled, or has not been terminated at the time of death of the insured, the annuitant, or the retained asset account holder.

(e) This subsection does not apply to an insurer with respect to benefits payable under:

1. An annuity that is issued in connection with an employment-based plan subject to the Employee Retirement Income Security Act of 1974 or that is issued to fund an employment-based retirement plan, including any deferred compensation plan.

2. A policy of credit life or accidental death insurance.

3. A joint and survivor annuity contract if an annuitant is still living.

4. A policy issued to a group master policy owner for which the insurer does not perform recordkeeping functions. For purposes of this subparagraph, the term “recordkeeping” means those circumstances under which the insurer has agreed through a group policyholder to be responsible for obtaining, maintaining, and administering, in its own or its agents’ systems, information about each individual insured under a group insurance policy or a line of coverage thereunder, including at least the following:

a. The social security number, or name and date of birth;

b. Beneficiary designation information;

c. Coverage eligibility;

d. The benefit amount; and

e. Premium payment status.

5. Any policy or certificate of life insurance that is assigned to a person licensed under s. 497.452 to fund a preneed funeral merchandise or service contract.

(9) No later than 120 days after learning of the death of an insured, an annuitant, or a retained asset account holder through a comparison under subsection (8), an insurer shall:

(a) Complete and document an effort to confirm the death of the insured, the annuitant, or the retained asset account holder against other available records and information.

(b) Review its records to determine whether the insured, the annuitant, or the retained asset account holder purchased other products from the insurer.

(c) Determine whether benefits may be due under a policy, an annuity, or a retained asset account.

(d) Complete and document an effort to locate and contact the beneficiary or authorized representative under a policy, an annuity, or a retained asset account if such person has not communicated with the insurer before the expiration of the 120-day period. The effort must include:

1. Sending to the beneficiary or authorized representative information concerning the claim process of the insurer.

2. Notice of any requirement to provide a certified original or copy of the death certificate if applicable under the policy, annuity, or retained asset account.

(10) An insurer may, to the extent permitted by law, disclose the minimum necessary personal information about an insured, an annuitant, a retained asset account owner, or a beneficiary to an individual or entity reasonably believed by the insurer to possess the ability to assist the insurer in locating the beneficiary or any other individual or entity that is entitled to payment of the claim proceeds.

(11) An insurer, or any agent or third party that it engages or that works on its behalf, may not charge insureds, annuitants, retained asset account holders, beneficiaries, or the estates of insureds, annuitants, retained asset account holders, or the beneficiaries of an estate any fees or costs associated with any search, verification, claim, or delivery of funds conducted pursuant to this section.

History.—s. 8, ch. 87-105; s. 849, ch. 97-102; s. 8, ch. 2001-36; s. 112, ch. 2004-390; s. 1, ch. 2016-219.

1Note.—Section 2, ch. 2016-219, provides that “[t]he amendments made by this act are remedial in nature and apply retroactively. Fines, penalties, or additional interest, pursuant to chapter 717, Florida Statutes, may not be imposed due to the failure to report and remit an unclaimed life or an endowment insurance policy, a retained asset account, or an annuity contract with a death benefit if any unclaimed life or endowment insurance policy, retained asset account, or annuity contract proceeds are reported and remitted to the Department of Financial Services on or before May 1, 2021.”



717.1071 - Lost owners of unclaimed demutualization, rehabilitation, or related reorganization proceeds.

1717.1071 Lost owners of unclaimed demutualization, rehabilitation, or related reorganization proceeds.—

(1) Property distributable in the course of a demutualization, rehabilitation, or related reorganization of an insurance company is deemed abandoned 2 years after the date the property is first distributable if, at the time of the first distribution, the last known address of the owner on the books and records of the holder is known to be incorrect or the distribution or statements are returned by the post office as undeliverable; and the owner has not communicated in writing with the holder or its agent regarding the interest or otherwise communicated with the holder regarding the interest as evidenced by a memorandum or other record on file with the holder or its agent.

(2) Property distributable in the course of demutualization, rehabilitation, or related reorganization of a mutual insurance company that is not subject to subsection (1) shall be reportable as otherwise provided by this chapter.

(3) Property subject to this section shall be reported and delivered no later than May 1 as of the preceding December 31; however, the initial report under this section shall be filed no later than November 1, 2003, as of December 31, 2002.

History.—s. 2, ch. 2003-21; s. 75, ch. 2003-281.

1Note.—As enacted by s. 75, ch. 2003-281. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Section 717.1071 was also enacted by s. 2, ch. 2003-21, and that version reads:

717.1071 Unclaimed demutualization proceeds.—Unclaimed property payable or distributable in the course of a demutualization of an insurance company is presumed unclaimed 5 years after the earlier of the date of last contact with the policyholder or the date the property became payable or distributable.



717.108 - Deposits held by utilities.

717.108 Deposits held by utilities.—Any deposit, including any interest thereon, made by a subscriber with a utility to secure payment or any sum paid in advance for utility services to be furnished, less any lawful charges, that remains unclaimed by the owner for more than 1 year after termination of the services for which the deposit or advance payment was made is presumed unclaimed.

History.—s. 9, ch. 87-105; s. 4, ch. 96-301; s. 9, ch. 2001-36.



717.109 - Refunds held by business associations.

717.109 Refunds held by business associations.—Except as otherwise provided by law, any sum that a business association has been ordered to refund by a court or administrative agency which has been unclaimed by the owner for more than 1 year after it became payable in accordance with the final determination or order providing for the refund, regardless of whether the final determination or order requires any person entitled to a refund to make a claim for it, is presumed unclaimed.

History.—s. 10, ch. 87-105; s. 10, ch. 2001-36; s. 113, ch. 2004-390.



717.1101 - Unclaimed equity and debt of business associations.

717.1101 Unclaimed equity and debt of business associations.—

(1)(a) Stock or other equity interest in a business association is presumed unclaimed 3 years after the earliest of:

1. The date of the most recent dividend, stock split, or other distribution unclaimed by the apparent owner;

2. The date of a statement of account or other notification or communication that was returned as undeliverable; or

3. The date the holder discontinued mailings, notifications, or communications to the apparent owner.

(b) Unmatured or unredeemed debt, other than a bearer bond or an original issue discount bond, is presumed unclaimed 3 years after the date of the most recent interest payment unclaimed by the owner.

(c) Matured or redeemed debt is presumed unclaimed 3 years after the date of maturity or redemption.

(d) At the time property is presumed unclaimed under paragraph (a) or paragraph (b), any other property right accrued or accruing to the owner as a result of the property interest and not previously presumed unclaimed is also presumed unclaimed.

(2) The running of such 3-year period ceases if the person:

(a)1. Communicates in writing with the association or its agent regarding the interest or a dividend, distribution, or other sum payable as a result of the interest; or

2. Otherwise communicates with the association regarding the interest or a dividend, distribution, or other sum payable as a result of the interest, as evidenced by a memorandum or other record on file with the association or its agent.

(b) Presents an instrument issued to pay interest or a dividend or other cash distribution. If any future dividend, distribution, or other sum payable to the owner as a result of the interest is subsequently not claimed by the owner, a new period in which the property is presumed unclaimed commences and relates back only to the time a subsequent dividend, distribution, or other sum became due and payable.

(3) At the same time any interest is presumed unclaimed under this section, any dividend, distribution, or other sum then held for or owing to the owner as a result of the interest, is presumed unclaimed.

(4) Any dividend, profit, distribution, interest redemption, payment on principal, or other sum held or owing by a business association for or to a shareholder, certificateholder, member, bondholder, or other security holder, who has not claimed such amount or corresponded in writing with the business association concerning such amount, within 3 years after the date prescribed for payment or delivery, is presumed unclaimed.

History.—s. 11, ch. 87-105; s. 5, ch. 96-301; s. 11, ch. 2001-36; s. 3, ch. 2003-21; s. 3, ch. 2005-163.



717.111 - Property of business associations held in course of dissolution.

717.111 Property of business associations held in course of dissolution.—All intangible property distributable in the course of a voluntary or involuntary dissolution of a business association which is not claimed by the owner for more than 6 months after the date specified for final distribution is presumed unclaimed.

History.—s. 12, ch. 87-105; s. 12, ch. 2001-36.



717.112 - Property held by agents and fiduciaries.

717.112 Property held by agents and fiduciaries.—

(1) Except as provided in ss. 717.1125 and 733.816, all intangible property and any income or increment thereon held in a fiduciary capacity for the benefit of another person is presumed unclaimed unless the owner has within 5 years after it has become payable or distributable increased or decreased the principal, accepted payment of principal or income, communicated concerning the property, or otherwise indicated an interest as evidenced by a memorandum or other record on file with the fiduciary.

(2) Funds in an individual retirement account or a retirement plan for self-employed individuals or similar account or plan established pursuant to the Internal Revenue laws of the United States are not payable or distributable within the meaning of subsection (1) unless, under the terms of the account or plan, distribution of all or part of the funds would then be mandatory.

(3) For the purpose of this section, a person who holds property as an agent for a business association is deemed to hold the property in a fiduciary capacity for that business association alone, unless the agreement between said person and the business association provides otherwise.

(4) For the purposes of this chapter, a person who is deemed to hold property in a fiduciary capacity for a business association alone is the holder of the property only insofar as the interest of the business association in the property is concerned, and the business association is the holder of the property insofar as the interest of any other person in the property is concerned.

(5) All intangible property, and any income or increment thereon, issued by a government or governmental subdivision or agency, public corporation, or public authority and held in an agency capacity for the governmental subdivision, agency, public corporation, or public authority for the benefit of the owner of record, is presumed unclaimed unless the owner has, within 1 year after such property has become payable or distributable, increased or decreased the principal, accepted payment of the principal or income, communicated concerning the property, or otherwise indicated an interest in the property as evidenced by a memorandum or other record on file with the fiduciary.

History.—s. 13, ch. 87-105; s. 6, ch. 96-301; s. 13, ch. 2001-36; s. 3, ch. 2013-172.



717.1125 - Property held by fiduciaries under trust instruments.

717.1125 Property held by fiduciaries under trust instruments.—All intangible property and any income or increment thereon held in a fiduciary capacity for the benefit of another person under a trust instrument is presumed unclaimed unless the owner has, within 2 years after it has become payable or distributable, increased or decreased the principal, accepted payment of principal or income, communicated concerning the property, or otherwise indicated an interest as evidenced by a memorandum or other record on file with the fiduciary.

History.—s. 4, ch. 2013-172.



717.113 - Property held by courts and public agencies.

717.113 Property held by courts and public agencies.—All intangible property held for the owner by any court, government or governmental subdivision or agency, public corporation, or public authority that has not been claimed by the owner for more than 1 year after it became payable or distributable is presumed unclaimed. Notwithstanding the provisions of this section, funds deposited in the Minerals Trust Fund pursuant to s. 377.247 are presumed unclaimed only if the funds have not been claimed by the owner for more than 5 years after the date of first production from the well.

History.—s. 14, ch. 87-105; s. 4, ch. 94-193; s. 71, ch. 96-321; s. 14, ch. 2001-36.



717.115 - Wages.

717.115 Wages.—Unpaid wages, including wages represented by unpresented payroll checks, owing in the ordinary course of the holder’s business that have not been claimed by the owner for more than 1 year after becoming payable are presumed unclaimed.

History.—s. 16, ch. 87-105; s. 15, ch. 2001-36.



717.116 - Contents of safe-deposit box or other safekeeping repository.

717.116 Contents of safe-deposit box or other safekeeping repository.—All tangible and intangible property held by a banking or financial organization in a safe-deposit box or any other safekeeping repository in this state in the ordinary course of the holder’s business, and proceeds resulting from the sale of the property permitted by law, that has not been claimed by the owner for more than 3 years after the lease or rental period on the box or other repository has expired are presumed unclaimed.

History.—s. 17, ch. 87-105; s. 8, ch. 96-301; s. 16, ch. 2001-36; s. 114, ch. 2004-390.



717.117 - Report of unclaimed property.

717.117 Report of unclaimed property.—

(1) Every person holding funds or other property, tangible or intangible, presumed unclaimed and subject to custody as unclaimed property under this chapter shall report to the department on such forms as the department may prescribe by rule. In lieu of forms, a report identifying 25 or more different apparent owners must be submitted by the holder via electronic medium as the department may prescribe by rule. The report must include:

(a) Except for traveler’s checks and money orders, the name, social security number or taxpayer identification number, and date of birth, if known, and last known address, if any, of each person appearing from the records of the holder to be the owner of any property which is presumed unclaimed and which has a value of $50 or more.

(b) For unclaimed funds which have a value of $50 or more held or owing under any life or endowment insurance policy or annuity contract, the full name, taxpayer identification number or social security number, date of birth, if known, and last known address of the insured or annuitant and of the beneficiary according to records of the insurance company holding or owing the funds.

(c) For all tangible property held in a safe-deposit box or other safekeeping repository, a description of the property and the place where the property is held and may be inspected by the department, and any amounts owing to the holder. Contents of a safe-deposit box or other safekeeping repository which consist of documents or writings of a private nature and which have little or no apparent value shall not be presumed unclaimed.

(d) The nature and identifying number, if any, or description of the property and the amount appearing from the records to be due. Items of value under $50 each may be reported in the aggregate.

(e) The date the property became payable, demandable, or returnable, and the date of the last transaction with the apparent owner with respect to the property.

(f) Any person or business association or public corporation holding funds presumed unclaimed and having a total value of $10 or less may file a zero balance report for that reporting period. The balance brought forward to the new reporting period is zero.

(g) Such other information as the department may prescribe by rule as necessary for the administration of this chapter.

(h) Credit balances, customer overpayments, security deposits, and refunds having a value of less than $10 shall not be presumed unclaimed.

(2) If the holder of property presumed unclaimed and subject to custody as unclaimed property is a successor holder or if the holder has changed the holder’s name while in possession of the property, the holder shall file with the holder’s report all known names and addresses of each prior holder of the property. Compliance with this subsection means the holder exercises reasonable and prudent efforts to determine the names of all prior holders.

(3) The report must be filed before May 1 of each year. The report shall apply to the preceding calendar year. The department may impose and collect a penalty of $10 per day up to a maximum of $500 for the failure to timely report or the failure to include in a report information required by this chapter. The penalty shall be remitted to the department within 30 days after the date of the notification to the holder that the penalty is due and owing. As necessary for proper administration of this chapter, the department may waive any penalty due with appropriate justification. On written request by any person required to file a report and upon a showing of good cause, the department may postpone the reporting date. The department must provide information contained in a report filed with the department to any person requesting a copy of the report or information contained in a report, to the extent the information requested is not confidential, within 45 days after the report has been processed and added to the unclaimed property database subsequent to a determination that the report is accurate and that the reported property is the same as the remitted property.

(4) Holders of inactive accounts having a value of $50 or more shall use due diligence to locate apparent owners. Not more than 120 days and not less than 60 days prior to filing the report required by this section, the holder in possession of property presumed unclaimed and subject to custody as unclaimed property under this chapter shall send written notice to the apparent owner at the apparent owner’s last known address informing the apparent owner that the holder is in possession of property subject to this chapter, if the holder has in its records an address for the apparent owner which the holder’s records do not disclose to be inaccurate.

(5) Any holder of intangible property may file with the department a petition for determination that the property is unclaimed requesting the department to accept custody of the property. The petition shall state any special circumstances that exist, contain the information required by subsection (2), and show that a diligent search has been made to locate the owner. If the department finds that the proof of diligent search is satisfactory, it shall give notice as provided in s. 717.118 and accept custody of the property.

(6) Upon written request by any entity or person required to file a report, stating such entity’s or person’s justification for such action, the department may place that entity or person in an inactive status as an unclaimed property “holder.”

(7)(a) This section does not apply to the unclaimed patronage refunds as provided for by contract or through bylaw provisions of entities organized under chapter 425 or that are exempt from ad valorem taxation pursuant to s. 196.2002.

(b) This section does not apply to intangible property held, issued, or owing by a business association subject to the jurisdiction of the United States Surface Transportation Board or its successor federal agency if the apparent owner of such intangible property is a business association. The holder of such property does not have any obligation to report, to pay, or to deliver such property to the department.

(c) This section does not apply to credit balances, overpayments, refunds, or outstanding checks owed by a health care provider to a managed care payor with whom the health care provider has a managed care contract, provided that the credit balances, overpayments, refunds, or outstanding checks become due and owing pursuant to the managed care contract.

(8)(a) As used in this subsection, the term “property identifier” means the descriptor used by the holder to identify the unclaimed property.

(b) Social security numbers and property identifiers contained in reports required under this section, held by the department, are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(c) This exemption applies to social security numbers and property identifiers held by the department before, on, or after the effective date of this exemption.

(d) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15, and shall stand repealed October 2, 2017, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 18, ch. 87-105; s. 1, ch. 92-169; s. 30, ch. 92-319; s. 1, ch. 93-280; s. 9, ch. 96-301; s. 1771, ch. 97-102; s. 17, ch. 2001-36; s. 1, ch. 2002-64; s. 1888, ch. 2003-261; s. 115, ch. 2004-390; s. 4, ch. 2005-163; s. 1, ch. 2007-69; s. 1, ch. 2012-227; s. 2, ch. 2016-90.



717.118 - Notification of apparent owners of unclaimed property.

717.118 Notification of apparent owners of unclaimed property.—

(1) It is specifically recognized that the state has an obligation to make an effort to notify owners of unclaimed property in a cost-effective manner. In order to provide all the citizens of this state an effective and efficient program for the recovery of unclaimed property, the department shall use cost-effective means to make at least one active attempt to notify owners of unclaimed property accounts valued at more than $250 with a reported address or taxpayer identification number. Such active attempt to notify apparent owners shall include any attempt by the department to directly contact the owner. Other means of notification, such as publication of the names of owners in the newspaper, on television, on the Internet, or through other promotional efforts and items in which the department does not directly attempt to contact the owner are expressly declared to be passive attempts. Nothing in this subsection precludes other agencies or entities of state government from notifying owners of the existence of unclaimed property or attempting to notify apparent owners of unclaimed property.

(2) Notification provided directly to individual apparent owners shall consist of a description of the property and information regarding recovery of unclaimed property from the department.

(3) This section is not applicable to sums payable on traveler’s checks, money orders, and other written instruments presumed unclaimed under s. 717.104.

History.—s. 19, ch. 87-105; s. 2, ch. 88-256; s. 31, ch. 92-319; s. 2, ch. 93-280; s. 10, ch. 96-301; s. 18, ch. 2001-36; s. 116, ch. 2004-390; s. 5, ch. 2005-163.



717.119 - Payment or delivery of unclaimed property.

717.119 Payment or delivery of unclaimed property.—

(1) Every person who is required to file a report under s. 717.117 shall simultaneously pay or deliver to the department all unclaimed property required to be reported. Such payment or delivery shall accompany the report as required in this chapter for the preceding calendar year.

(2) Payment of unclaimed funds may be made to the department by electronic funds transfer.

(3) If the owner establishes the right to receive the unclaimed property to the satisfaction of the holder before the property has been delivered to the department or it appears that for some other reason the presumption that the property is unclaimed is erroneous, the holder need not pay or deliver the property to the department. In lieu of delivery, the holder shall file a verified written explanation of the proof of claim or of the error in the presumption that the property was unclaimed.

(4) All stock or other intangible ownership interest reported under this chapter on the annual report filing required in s. 717.117 shall be remitted to the department with the report. Upon delivery of the stock or other intangible ownership interest to the department, the holder and any transfer agent, registrar, or other person acting for or on behalf of a holder is relieved of all liability of every kind in accordance with the provisions of s. 717.1201 to every person for any losses or damages resulting to the person by the delivery to the department of the stock or other intangible ownership interest.

(5) All intangible and tangible property held in a safe-deposit box or any other safekeeping repository reported under s. 717.117 shall not be delivered to the department until 120 days after the report due date. The delivery of the property, through the United States mail or any other carrier, shall be insured by the holder at an amount equal to the estimated value of the property. Each package shall be clearly marked on the outside “Deliver Unopened.” A holder’s safe-deposit box contents shall be delivered to the department in a single shipment. In lieu of a single shipment, holders may provide the department with a single detailed shipping schedule that includes package tracking information for all packages being sent pursuant to this section.

(a) Holders may remit the value of cash and coins found in unclaimed safe-deposit boxes to the department by cashier’s check or by electronic funds transfer, unless the cash or coins have a value above face value. The department shall identify by rule those cash and coin items having a numismatic value. Cash and coin items identified as having a numismatic value shall be remitted to the department in their original form.

(b) Any firearm or ammunition found in an unclaimed safe-deposit box or any other safekeeping repository shall be delivered by the holder to a law enforcement agency for disposal pursuant to s. 705.103(2)(b) with the balance of the proceeds deposited into the State School Fund if the firearm is sold. However, the department is authorized to make a reasonable attempt to ascertain the historical value to collectors of any firearm that has been delivered to the department. Any firearm appearing to have historical value to collectors may be sold by the department pursuant to s. 717.122 to a person having a federal firearms license. Any firearm which is not sold pursuant to s. 717.122 shall be delivered by the department to a law enforcement agency in this state for disposal pursuant to s. 705.103(2)(b) with the balance of the proceeds deposited into the State School Fund if the firearm is sold. The department shall not be administratively, civilly, or criminally liable for any firearm delivered by the department to a law enforcement agency in this state for disposal.

(c) If such property is not paid or delivered to the department on or before the applicable payment or delivery date, the holder shall pay to the department a penalty for each safe-deposit box shipment received late. The penalty shall be $100 for a safe-deposit box shipment container that is late 30 days or less. Thereafter, the penalty shall be $500 for a safe-deposit box shipment container that is late for each additional successive 30-day period. The penalty assessed against a holder for a late safe-deposit box shipment container shall not exceed $4,000 annually. The penalty shall be remitted to the department within 30 days after the date of the notification to the holder that the penalty is due and owing.

(d) The department may waive any penalty due with appropriate justification, as provided by rule.

(6) Any holder may request an extension in writing of up to 60 days for the delivery of property if extenuating circumstances exist for the late delivery of the property. Any such extension the department may grant shall be in writing.

History.—s. 20, ch. 87-105; s. 11, ch. 96-301; s. 19, ch. 2001-36; s. 4, ch. 2003-21; s. 117, ch. 2004-390; s. 6, ch. 2005-163.



717.1201 - Custody by state; holder relieved from liability; reimbursement of holder paying claim; reclaiming for owner; defense of holder; payment of safe-deposit box or repository charges.

717.1201 Custody by state; holder relieved from liability; reimbursement of holder paying claim; reclaiming for owner; defense of holder; payment of safe-deposit box or repository charges.—

(1) Upon the payment or delivery of property to the department, the state assumes custody and responsibility for the safekeeping of property. Any person who pays or delivers property to the department in good faith is relieved of all liability to the extent of the value of the property paid or delivered for any claim then existing or which thereafter may arise or be made in respect to the property.

(2) Any holder who has paid money to the department pursuant to this chapter may make payment to any person appearing to be entitled to payment and, upon filing proof that the payee is entitled thereto, the department shall forthwith repay the holder without deduction of any fee or other charges. If repayment is sought for a payment made on a negotiable instrument, including a traveler’s check or money order, the holder must be repaid under this subsection upon filing proof that the instrument was duly presented and that the payee is entitled to payment. The holder shall be repaid for payment made under this subsection even if the payment was made to a person whose claim was barred under s. 717.129(1).

(3) Any holder who has delivered property, including a certificate of any interest in a business association, other than money to the department pursuant to this chapter may reclaim the property if still in the possession of the department, without payment of any fee or other charges, upon filing proof that the owner has claimed the property from the holder.

(4) The department may accept an affidavit of the holder stating the facts that entitle the holder to recover money and property under this section as sufficient proof.

(5) If the holder pays or delivers property to the department in good faith and thereafter any other person claims the property from the holder paying or delivering, or another state claims the money or property under that state’s laws relating to escheat or abandoned or unclaimed property, the department, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim.

(6) For the purposes of this section, “good faith” means that:

(a) Payment or delivery was made in a reasonable attempt to comply with this chapter.

(b) The person delivering the property was not a fiduciary then in breach of trust in respect to the property and had a reasonable basis for believing, based on the facts then known to that person, that the property was unclaimed for the purposes of this chapter.

(c) There is no showing that the records pursuant to which the delivery was made did not meet reasonable commercial standards of practice in the industry.

(7) Property removed from a safe-deposit box or other safekeeping repository is received by the department subject to the holder’s right under this subsection to be reimbursed for the actual cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges. The department shall make the reimbursement to the holder out of the proceeds remaining after the deduction of the department’s selling cost.

History.—s. 21, ch. 87-105; s. 20, ch. 2001-36; s. 118, ch. 2004-390.



717.121 - Crediting of dividends, interest, or increments to owner’s account.

717.121 Crediting of dividends, interest, or increments to owner’s account.—Whenever property other than money is paid or delivered to the department under this chapter, the owner is entitled to receive from the department any dividends, interest, or other increments realized or accruing on the property at or before liquidation or conversion thereof into money.

History.—s. 22, ch. 87-105.



717.122 - Public sale of unclaimed property.

717.122 Public sale of unclaimed property.—

(1) Except as provided in paragraph (2)(a), the department after the receipt of unclaimed property shall sell it to the highest bidder at public sale on the Internet or at a specified physical location wherever in the judgment of the department the most favorable market for the property involved exists. The department may decline the highest bid and reoffer the property for sale if in the judgment of the department the bid is insufficient. The department shall have the discretion to withhold from sale any unclaimed property that the department deems to be of benefit to the people of the state. If in the judgment of the department the probable cost of sale exceeds the value of the property, it need not be offered for sale and may be disposed of as the department determines appropriate. Any sale at a specified physical location held under this section must be preceded by a single publication of notice, at least 3 weeks in advance of sale, in a newspaper of general circulation in the county in which the property is to be sold. The department shall proportionately deduct auction fees, preparation costs, and expenses from the amount posted to the owner’s account when safe-deposit box contents are sold. No action or proceeding may be maintained against the department for or on account of any decision to decline the highest bid or withhold any unclaimed property from sale.

(2)(a) Securities listed on an established stock exchange must be sold at prices prevailing at the time of sale on the exchange. Other securities may be sold over the counter at prices prevailing at the time of sale or by any other method the department deems advisable. The department may authorize the agent or broker acting on behalf of the department to deduct fees from the proceeds of these sales at a rate agreed upon in advance by the agent or broker and the department. The department shall reimburse owners’ accounts for these brokerage fees from the State School Fund unless the securities are sold at the owner’s request.

(b) Unless the department deems it to be in the public interest to do otherwise, all securities presumed unclaimed and delivered to the department may be sold upon receipt. Any person making a claim pursuant to this chapter is entitled to receive either the securities delivered to the department by the holder, if they still remain in the hands of the department, or the proceeds received from sale, but no person has any claim under this chapter against the state, the holder, any transfer agent, any registrar, or any other person acting for or on behalf of a holder for any appreciation in the value of the property occurring after delivery by the holder to the state.

(c) Certificates for unclaimed stock or other equity interest of business associations that cannot be canceled and registered in the department’s name or that cannot be readily liquidated and converted into the currency of the United States may be sold for the value of the certificate, if any, in accordance with subsection (1) or may be destroyed in accordance with s. 717.128.

(3) The purchaser of property at any sale conducted by the department pursuant to this chapter is entitled to ownership of the property purchased free from all claims of the owner or previous holder thereof and of all persons claiming through or under them. The department shall execute all documents necessary to complete the transfer of ownership.

(4) The sale of unclaimed tangible personal property is not subject to tax under chapter 212 when such property is sold by or on behalf of the department pursuant to this section.

History.—s. 23, ch. 87-105; s. 3, ch. 90-113; s. 12, ch. 96-301; s. 21, ch. 2001-36; s. 119, ch. 2004-390; s. 7, ch. 2005-163.



717.123 - Deposit of funds.

717.123 Deposit of funds.—

(1) All funds received under this chapter, including the proceeds from the sale of unclaimed property under s. 717.122, shall forthwith be deposited by the department in the Unclaimed Property Trust Fund. The department shall retain, from funds received under this chapter, an amount not exceeding $15 million from which the department shall make prompt payment of claims allowed by the department and shall pay the costs incurred by the department in administering and enforcing this chapter. All remaining funds received by the department under this chapter shall be deposited by the department into the State School Fund.

(2) The department shall record the name and last known address of each person appearing from the holder’s reports to be entitled to the unclaimed property in the total amounts of $5 or greater; the name and the last known address of each insured person or annuitant; and with respect to each policy or contract listed in the report of an insurance corporation, its number, the name of the corporation, and the amount due.

History.—s. 24, ch. 87-105; s. 13, ch. 96-301; s. 22, ch. 2001-36; s. 120, ch. 2004-390.



717.1235 - Dormant campaign accounts; report of unclaimed property.

717.1235 Dormant campaign accounts; report of unclaimed property.—Unclaimed funds reported in the name of a campaign for public office, for any campaign that must dispose of surplus funds in its campaign account pursuant to s. 106.141, after being reported to the department, shall be deposited with the Chief Financial Officer to the credit of the State School Fund.

History.—s. 3, ch. 2016-90.



717.124 - Unclaimed property claims.

717.124 Unclaimed property claims.—

(1) Any person, excluding another state, claiming an interest in any property paid or delivered to the department under this chapter may file with the department a claim on a form prescribed by the department and verified by the claimant or the claimant’s representative. The claimant’s representative must be an attorney licensed to practice law in this state, a licensed Florida-certified public accountant, or a private investigator licensed under chapter 493. The claimant’s representative must be registered with the department under this chapter. The claimant, or the claimant’s representative, shall provide the department with a legible copy of a valid driver license of the claimant at the time the original claim form is filed. If the claimant has not been issued a valid driver license at the time the original claim form is filed, the department shall be provided with a legible copy of a photographic identification of the claimant issued by the United States, a state or territory of the United States, a foreign nation, or a political subdivision or agency thereof or other evidence deemed acceptable by the department by rule. In lieu of photographic identification, a notarized sworn statement by the claimant may be provided which affirms the claimant’s identity and states the claimant’s full name and address. The claimant must produce to the notary photographic identification of the claimant issued by the United States, a state or territory of the United States, a foreign nation, or a political subdivision or agency thereof or other evidence deemed acceptable by the department by rule. The notary shall indicate the notary’s full address on the notarized sworn statement. Any claim filed without the required identification or the sworn statement with the original claim form and the original power of attorney or purchase agreement, if applicable, is void.

(a) Within 90 days after receipt of a claim, the department may return any claim that provides for the receipt of fees and costs greater than that permitted under this chapter or that contains any apparent errors or omissions. The department may also request that the claimant or the claimant’s representative provide additional information. The department shall retain a copy or electronic image of the claim.

(b) A claimant or the claimant’s representative shall be deemed to have withdrawn a claim if no response to the department’s request for additional information is received by the department within 60 days after the notification of any apparent errors or omissions.

(c) Within 90 days after receipt of the claim, or the response of the claimant or the claimant’s representative to the department’s request for additional information, whichever is later, the department shall determine each claim. Such determination shall contain a notice of rights provided by ss. 120.569 and 120.57. The 90-day period shall be extended by 60 days if the department has good cause to need additional time or if the unclaimed property:

1. Is owned by a person who has been a debtor in bankruptcy;

2. Was reported with an address outside of the United States;

3. Is being claimed by a person outside of the United States; or

4. Contains documents filed in support of the claim that are not in the English language and have not been accompanied by an English language translation.

(d) The department shall deny any claim under which the claimant’s representative has refused to authorize the department to reduce the fees and costs to the maximum permitted under this chapter.

(2) A claim for a cashier’s check or a stock certificate without the original instrument may require an indemnity bond equal to the value of the claim to be provided prior to issue of the stock or payment of the claim by the department.

(3) The department may require an affidavit swearing to the authenticity of the claim, lack of documentation, and an agreement to allow the department to provide the name and address of the claimant to subsequent claimants coming forward with substantiated proof to claim the account. This shall apply to claims equal to or less than $250. The exclusive remedy of a subsequent claimant to the property shall be against the person who received the property from the department.

(4)(a) Except as otherwise provided in this chapter, if a claim is determined in favor of the claimant, the department shall deliver or pay over to the claimant the property or the amount the department actually received or the proceeds if it has been sold by the department, together with any additional amount required by s. 717.121.

(b) If an owner authorizes an attorney licensed to practice law in this state, Florida-certified public accountant, or private investigator licensed under chapter 493, and registered with the department under this chapter, to claim the unclaimed property on the owner’s behalf, the department is authorized to make distribution of the property or money in accordance with such power of attorney. The original power of attorney must be executed by the owner and must be filed with the department.

(c)1. Payments of approved claims for unclaimed cash accounts shall be made to the owner after deducting any fees and costs authorized pursuant to a written power of attorney. The contents of a safe-deposit box shall be delivered directly to the claimant notwithstanding any power of attorney or agreement to the contrary.

2. Payments of fees and costs authorized pursuant to a written power of attorney for approved claims shall be made or issued to the law firm of the designated attorney licensed to practice law in this state, the public accountancy firm of the licensed Florida-certified public accountant, or the designated employing private investigative agency licensed by this state. Such payments shall be made by electronic funds transfer and may be made on such periodic schedule as the department may define by rule, provided the payment intervals do not exceed 31 days. Payment made to an attorney licensed in this state, a Florida-certified public accountant, or a private investigator licensed under chapter 493, operating individually or as a sole practitioner, shall be to the attorney, certified public accountant, or private investigator.

(5) The department shall not be administratively, civilly, or criminally liable for any property or funds distributed pursuant to this section, provided such distribution is made in good faith.

(6) This section does not supersede the licensing requirements of chapter 493.

(7) The department may allow an apparent owner to electronically submit a claim for unclaimed property to the department. If a claim is submitted electronically for $1,000 or less, the department may use a method of identity verification other than a copy of a valid driver license, other government-issued photographic identification, or a sworn notarized statement. The department may adopt rules to implement this subsection.

(8) This section applies to all unclaimed property reported and remitted to the Chief Financial Officer, including, but not limited to, property reported pursuant to ss. 43.19, 45.032, 732.107, 733.816, and 744.534.

History.—s. 25, ch. 87-105; s. 3, ch. 89-291; s. 8, ch. 89-299; s. 4, ch. 90-113; s. 14, ch. 96-301; s. 295, ch. 96-410; s. 31, ch. 97-93; s. 1772, ch. 97-102; s. 23, ch. 2001-36; s. 121, ch. 2004-390; s. 8, ch. 2005-163; s. 1, ch. 2013-34.



717.12403 - Unclaimed demand, savings, or checking account in a financial institution held in the name of more than one person.

717.12403 Unclaimed demand, savings, or checking account in a financial institution held in the name of more than one person.—

(1)(a) If an unclaimed demand, savings, or checking account in a financial institution is reported as an “and” account in the name of two or more persons who are not beneficiaries, it is presumed that each person must claim the account in order for the claim to be approved by the department. This presumption may be rebutted by showing that entitlement to the account has been transferred to another person or by clear and convincing evidence demonstrating that the account should have been reported by the financial institution as an “or” account.

(b) If an unclaimed demand, savings, or checking account in a financial institution is reported as an “and” account and one of the persons on the account is deceased, it is presumed that the account is a survivorship account. This presumption may be rebutted by showing that entitlement to the account has been transferred to another person or by clear and convincing evidence demonstrating that the account is not a survivorship account.

(2) If an unclaimed demand, savings, or checking account in a financial institution is reported as an “or” account in the name of two or more persons who are not beneficiaries, it is presumed that either person listed on the account may claim the entire amount held in the account. This presumption may be rebutted by showing that entitlement to the account has been transferred to another person or by clear and convincing evidence demonstrating that the account should have been reported by the financial institution as an “and” account.

(3) If an unclaimed demand, savings, or checking account in a financial institution is reported in the name of two or more persons who are not beneficiaries without identifying whether the account is an “and” account or an “or” account, it is presumed that the account is an “or” account. This presumption may be rebutted by showing that entitlement to the account has been transferred to another person or by clear and convincing evidence demonstrating that the account should have been reported by the financial institution as an “and” account.

(4) The department shall be deemed to have made a distribution in good faith if the department remits funds consistent with this section.

History.—s. 122, ch. 2004-390.



717.12404 - Claims on behalf of a business entity or trust.

717.12404 Claims on behalf of a business entity or trust.—

(1)(a) Claims on behalf of an active or dissolved corporation, for which the last annual report is not available from the Department of State through the Internet, must be accompanied by a microfiche copy of the records on file with the Department of State or, if the corporation has not made a corporate filing with the Department of State, the claim must be accompanied by a uniform resource locator for the address of a free Internet site operated by the state of incorporation of the corporation that provides access to the last corporate filing identifying the officers and directors of the corporation. If available, the claim must be accompanied by a printout of the officers and directors from the Department of State Internet site or the free Internet site operated by the state of incorporation of the corporation. If the free Internet site is not available, the claim must be accompanied by an authenticated copy of the last corporate filing identifying the officers and directors from the appropriate authorized official of the state of incorporation.

(b) A claim on behalf of a corporation must be made by an officer or director identified on the last corporate filing.

(2) Claims on behalf of a dissolved corporation, a business entity other than an active corporation, or a trust must include a legible copy of a valid driver license of the person acting on behalf of the dissolved corporation, business entity other than an active corporation, or trust. If the person has not been issued a valid driver license, the department shall be provided with a legible copy of a photographic identification of the person issued by the United States, a foreign nation, or a political subdivision or agency thereof. In lieu of photographic identification, a notarized sworn statement by the person may be provided which affirms the person’s identity and states the person’s full name and address. The person must produce his or her photographic identification issued by the United States, a state or territory of the United States, a foreign nation, or a political subdivision or agency thereof or other evidence deemed acceptable by the department by rule. The notary shall indicate the notary’s full address on the notarized sworn statement. Any claim filed without the required identification or the sworn statement with the original claim form and the original power of attorney, if applicable, is void.

History.—s. 123, ch. 2004-390; s. 9, ch. 2005-163.



717.12405 - Claims by estates.

717.12405 Claims by estates.—An estate or any person representing an estate or acting on behalf of an estate may claim unclaimed property only after the heir or legatee of the decedent entitled to the property has been located. Any estate, or any person representing an estate or acting on behalf of an estate, that receives unclaimed property before the heir or legatee of the decedent entitled to the property has been located, is personally liable for the unclaimed property and must immediately return the full amount of the unclaimed property or the value thereof to the department in accordance with s. 717.1341.

History.—s. 124, ch. 2004-390.



717.12406 - Joint ownership of unclaimed securities or dividends.

717.12406 Joint ownership of unclaimed securities or dividends.—For the purpose of determining joint ownership of unclaimed securities or dividends, the term:

(1) “TEN COM” means tenants in common.

(2) “TEN ENT” means tenants by the entireties.

(3) “JT TEN” or “JT” means joint tenants with the right of survivorship and not as tenants in common.

(4) “And” means tenants in common with each person entitled to an equal pro rata share.

(5) “Or” means that each person listed on the account is entitled to all of the funds.

History.—s. 10, ch. 2005-163.



717.1241 - Conflicting claims.

717.1241 Conflicting claims.—

(1) When conflicting claims have been received by the department for the same unclaimed property account or accounts, the property shall be remitted in accordance with the claim filed by the person as follows, notwithstanding the withdrawal of a claim:

(a) To the person submitting the first claim received by the Division of Unclaimed Property of the department that is complete or made complete.

(b) If a claimant’s claim and a claimant’s representative’s claim are received by the Division of Unclaimed Property of the department on the same day and both claims are complete, to the claimant.

(c) If a buyer’s claim and a claimant’s claim or a claimant’s representative’s claim are received by the Division of Unclaimed Property of the department on the same day and the claims are complete, to the buyer.

(d) As between two or more claimant’s representative’s claims received by the Division of Unclaimed Property of the department that are complete or made complete on the same day, to the claimant’s representative who has agreed to receive the lowest fee. If the two or more claimant’s representatives whose claims received by the Division of Unclaimed Property of the department were complete or made complete on the same day are charging the same lowest fee, the fee shall be divided equally between the claimant’s representatives.

(e) If more than one buyer’s claim received by the Division of Unclaimed Property of the department is complete or made complete on the same day, the department shall remit the unclaimed property to the buyer who paid the highest amount to the seller. If the buyers paid the same amount to the seller, the department shall remit the unclaimed property to the buyers divided in equal amounts.

(2) The purpose of this section is solely to provide guidance to the department regarding to whom it should remit the unclaimed property and is not intended to extinguish or affect any private cause of action that any person may have against another person for breach of contract or other statutory or common-law remedy. A buyer’s sole remedy, if any, shall be against the claimant’s representative or the seller, or both. A claimant’s representative’s sole remedy, if any, shall be against the buyer or the seller, or both. A claimant’s or seller’s sole remedy, if any, shall be against the buyer or the claimant’s representative, or both. Nothing in this section forecloses the right of a person to challenge the department’s determination of completeness in a proceeding under ss. 120.569 and 120.57.

(3) A claim is complete when entitlement to the unclaimed property has been established.

History.—s. 15, ch. 96-301; s. 24, ch. 2001-36; s. 125, ch. 2004-390; s. 11, ch. 2005-163; s. 40, ch. 2016-165.



717.1242 - Restatement of jurisdiction of the circuit court sitting in probate and the department.

717.1242 Restatement of jurisdiction of the circuit court sitting in probate and the department.—

(1) It is and has been the intent of the Legislature that, pursuant to s. 26.012(2)(b), circuit courts have jurisdiction of proceedings relating to the settlement of the estates of decedents and other jurisdiction usually pertaining to courts of probate. It is and has been the intent of the Legislature that, pursuant to s. 717.124, the department determines the merits of claims for property paid or delivered to the department under this chapter. Consistent with this legislative intent, any estate or beneficiary, as defined in s. 731.201, of an estate seeking to obtain property paid or delivered to the department under this chapter must file a claim with the department as provided in s. 717.124.

(2) If any estate or heir of an estate seeks or obtains an order from a circuit court sitting in probate directing the department to pay or deliver to any person property paid or delivered to the department under this chapter, the estate or heir shall be ordered to pay the department reasonable costs and attorney’s fees in any proceeding brought by the department to oppose, appeal, or collaterally attack the order if the department is the prevailing party in any such proceeding.

History.—s. 16, ch. 96-301; s. 126, ch. 2004-390; s. 12, ch. 2005-163.



717.1243 - Small estate accounts.

717.1243 Small estate accounts.—

(1) A claim for unclaimed property made by a beneficiary, as defined in s. 731.201, of a deceased owner need not be accompanied by an order of a probate court if the claimant files with the department an affidavit, signed by all beneficiaries, stating that all the beneficiaries have amicably agreed among themselves upon a division of the estate and that all funeral expenses, expenses of the last illness, and any other lawful claims have been paid, and any additional information reasonably necessary to make a determination of entitlement. If the owner died testate, the claim shall be accompanied by a copy of the will.

(2) Each person receiving property under this section shall be personally liable for all lawful claims against the estate of the owner, but only to the extent of the value of the property received by such person under this section, exclusive of the property exempt from claims of creditors under the constitution and laws of this state.

(3) Any heir or devisee of the owner, who was lawfully entitled to share in the property but did not receive his or her share of the property, may enforce his or her rights in appropriate proceedings against those who received the property and shall be awarded taxable costs as in chancery actions, including attorney’s fees.

(4) This section only applies if all of the unclaimed property held by the department on behalf of the owner has an aggregate value of $10,000 or less and no probate proceeding is pending.

(5) Nothing in this section shall be interpreted as precluding the use of live testimony in order to establish entitlement.

History.—s. 17, ch. 96-301; s. 25, ch. 2001-36; s. 23, ch. 2003-154; s. 13, ch. 2005-163; s. 4, ch. 2016-90.



717.1244 - Determinations of unclaimed property claims.

717.1244 Determinations of unclaimed property claims.—In rendering a determination regarding the merits of an unclaimed property claim, the department shall rely on the applicable statutory, regulatory, common, and case law. Agency statements applying the statutory, regulatory, common, and case law to unclaimed property claims are not agency statements subject to s. 120.56(4).

History.—s. 127, ch. 2004-390.



717.1245 - Garnishment of unclaimed property.

717.1245 Garnishment of unclaimed property.—If any person files a petition for writ of garnishment seeking to obtain property paid or delivered to the department under this chapter, the petitioner shall be ordered to pay the department reasonable costs and attorney’s fees in any proceeding brought by the department to oppose, appeal, or collaterally attack the petition or writ if the department is the prevailing party in any such proceeding.

History.—s. 14, ch. 2005-163.



717.125 - Claim of another state to recover property; procedure.

717.125 Claim of another state to recover property; procedure.—

(1) At any time after property has been paid or delivered to the department under this chapter, another state may recover the property if:

(a) The property was subjected to custody by this state because the records of the holder did not reflect the last known address of the apparent owner when the property was presumed unclaimed under this chapter, and the other state establishes that the last known address of the apparent owner or other person entitled to the property was in that state and under the laws of that state the property escheated to or was subject to a claim of abandonment or being unclaimed by that state;

(b) The last known address of the apparent owner or other person entitled to the property, as reflected by the records of the holder, is in the other state and under the laws of that state the property has escheated to or become subject to a claim of abandonment by that state;

(c) The records of the holder were erroneous in that they did not accurately reflect the actual owner of the property and the last known address of the actual owner is in the other state and under laws of that state the property escheated to or was subject to a claim of abandonment by that state;

(d) The property was subject to custody by this state under s. 717.103(6) and under the laws of the state of domicile of the holder the property has escheated to or become subject to a claim of abandonment by that state; or

(e) The property is the sum payable on a traveler’s check, money order, or other similar instrument that was subjected to custody by this state under s. 717.104, and the instrument was purchased in the other state, and under the laws of that state the property escheated to or became subject to a claim of abandonment by that state.

(2) The claim of another state to recover escheated or unclaimed property under this section must be presented in a form prescribed by the department, and the department shall determine the claim within 90 days after it is presented. Such determination shall contain a notice of rights provided by ss. 120.569 and 120.57.

(3) The department shall require a state, prior to recovery of property under this section, to indemnify this state and its officers and employees against any liability on a claim for the property.

History.—s. 26, ch. 87-105; s. 296, ch. 96-410; s. 26, ch. 2001-36.



717.126 - Administrative hearing; burden of proof; proof of entitlement; venue.

717.126 Administrative hearing; burden of proof; proof of entitlement; venue.—

(1) Any person aggrieved by a decision of the department may petition for a hearing as provided in ss. 120.569 and 120.57. In any proceeding for determination of a claim to property paid or delivered to the department under this chapter, the burden shall be upon the claimant to establish entitlement to the property by a preponderance of evidence. Having the same name as that reported to the department is not sufficient, in the absence of other evidence, to prove entitlement to unclaimed property.

(2) Unless otherwise agreed by the parties, venue shall be in Tallahassee, Leon County, Florida. However, upon the request of a party, the presiding officer may, in the presiding officer’s discretion, conduct the hearing at an alternative remote video location.

History.—s. 27, ch. 87-105; s. 297, ch. 96-410; s. 128, ch. 2004-390.



717.1261 - Death certificates.

717.1261 Death certificates.—Any person who claims entitlement to unclaimed property by means of the death of one or more persons shall file a copy of the death certificate of the decedent or decedents that has been certified as being authentic by the issuing governmental agency.

History.—s. 129, ch. 2004-390.



717.1262 - Court documents.

717.1262 Court documents.—Any person who claims entitlement to unclaimed property by reason of a court document shall file a certified copy of the court document with the department. A certified copy of each pleading filed with the court to obtain a court document establishing entitlement, filed within 180 days before the date the claim form was signed by the claimant or claimant’s representative, must also be filed with the department.

History.—s. 130, ch. 2004-390; s. 5, ch. 2016-90.



717.127 - Election to take payment or delivery.

717.127 Election to take payment or delivery.—The department may decline to receive any property reported under this chapter that the department considers to have a value less than the expense of giving notice and of sale. If the department elects not to receive custody of the property, the holder shall be notified within 120 days after filing the report required under s. 717.117 or remitting the property required under s. 717.119.

History.—s. 28, ch. 87-105; s. 18, ch. 96-301.



717.128 - Destruction or disposition of property having insubstantial commercial value; immunity from liability.

717.128 Destruction or disposition of property having insubstantial commercial value; immunity from liability.—If the department after investigation finds that any property delivered under this chapter has insubstantial commercial value, the department may destroy or otherwise dispose of the property. No action or proceeding may be maintained against the state or any officer or against the holder for or on account of any action taken by the department pursuant to this section with respect to the property.

History.—s. 29, ch. 87-105.



717.129 - Periods of limitation.

717.129 Periods of limitation.—

(1) The expiration before or after July 1, 1987, of any period of time specified by contract, statute, or court order, during which a claim for money or property may be made or during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or to recover property, does not prevent the money or property from being presumed unclaimed or affect any duty to file a report or to pay or deliver unclaimed property to the department as required by this chapter.

(2) No action or proceeding may be commenced by the department with respect to any duty of a holder under this chapter more than 10 years after the duty arose.

History.—s. 30, ch. 87-105; s. 27, ch. 2001-36.



717.1301 - Investigations; examinations; subpoenas.

717.1301 Investigations; examinations; subpoenas.—

(1) The department may make investigations and examinations within or outside this state of claims, reports, and other records as it deems necessary to administer and enforce the provisions of this chapter. In such investigations and examinations the department may administer oaths, examine witnesses, issue subpoenas, and otherwise gather evidence. The department may request any person who has not filed a report under s. 717.117 to file a verified report stating whether or not the person is holding any unclaimed property reportable or deliverable under this chapter.

(2) Subpoenas for witnesses whose evidence is deemed material to any investigation or examination under this section may be issued by the department under seal of the department, or by any court of competent jurisdiction, commanding such witnesses to appear before the department at a time and place named and to bring such books, records, and documents as may be specified or to submit such books, records, and documents to inspection. Such subpoenas may be served by an authorized representative of the department.

(3) If any person shall refuse to testify, produce books, records, and documents, or otherwise refuse to obey a subpoena issued under this section, the department may present its petition to a court of competent jurisdiction in or for the county in which such person resides or has its principal place of business, whereupon the court shall issue its rule nisi requiring such person to obey forthwith the subpoena issued by the department or show cause for failing to obey said subpoena. Unless said person shows sufficient cause for failing to obey the subpoena, the court shall forthwith direct such person to obey the same subject to such punishment as the court may direct including, but not limited to, the restraint, by injunction or by appointment of a receiver, of any transfer, pledge, assignment, or other disposition of such person’s assets or any concealment, alteration, destruction, or other disposition of subpoenaed books, records, or documents as the court deems appropriate, until such person has fully complied with such subpoena and the department has completed its investigation or examination. The department is entitled to the summary procedure provided in s. 51.011, and the court shall advance the cause on its calendar. Costs incurred by the department to obtain an order granting, in whole or in part, its petition shall be taxed against the subpoenaed person, and failure to comply with such order shall be a contempt of court.

(4) Witnesses shall be entitled to the same fees and mileage as they may be entitled by law for attending as witnesses in the circuit court, except where such examination or investigation is held at the place of business or residence of the witness.

(5) The material compiled by the department in an investigation or examination under this chapter is confidential until the investigation or examination is complete. The material compiled by the department in an investigation or examination under this chapter remains confidential after the department’s investigation or examination is complete if the department has submitted the material or any part of it to any law enforcement agency or other administrative agency for further investigation or for the filing of a criminal or civil prosecution and such investigation has not been completed or become inactive.

(6) If an investigation or an examination of the records of any person results in the disclosure of property reportable and deliverable under this chapter, the department may assess the cost of investigation or the examination against the holder at the rate of $100 per 8-hour day for each investigator or examiner. Such fee shall be calculated on an hourly basis and shall be rounded to the nearest hour. The person shall also pay the travel expense and per diem subsistence allowance provided for state employees in s. 112.061. The person shall not be required to pay a per diem fee and expenses of an examination or investigation which shall consume more than 30 worker-days in any one year unless such examination or investigation is due to fraudulent practices of the person, in which case such person shall be required to pay the entire cost regardless of time consumed. The fee shall be remitted to the department within 30 days after the date of the notification that the fee is due and owing. Any person who fails to pay the fee within 30 days after the date of the notification that the fee is due and owing shall pay to the department interest at the rate of 12 percent per annum on such fee from the date of the notification.

History.—s. 31, ch. 87-105; s. 1, ch. 94-262; s. 131, ch. 2004-390.



717.1311 - Retention of records.

717.1311 Retention of records.—

(1) Every holder required to file a report under s. 717.117 shall maintain a record of the specific type of property, amount, name, and last known address of the owner for 5 years after the property becomes reportable, except to the extent that a shorter time is provided in subsection (2) or by rule of the department.

(2) Any business association that sells in this state its traveler’s checks, money orders, or other similar written instruments, other than third-party bank checks on which the business association is directly responsible, or that provides such instruments to others for sale in this state, shall maintain a record of those instruments while they remain outstanding, indicating the state and date of issue for 3 years after the date the property is reportable.

History.—s. 32, ch. 87-105; s. 24, ch. 91-110; s. 19, ch. 96-301; s. 15, ch. 2005-163.



717.1315 - Retention of records by claimant’s representatives and buyers of unclaimed property.

717.1315 Retention of records by claimant’s representatives and buyers of unclaimed property.—

(1) Every claimant’s representative and buyer of unclaimed property shall keep and use in his or her business such books, accounts, and records of the business conducted under this chapter to enable the department to determine whether such person is complying with this chapter and the rules adopted by the department under this chapter. Every claimant’s representative and buyer of unclaimed property shall preserve such books, accounts, and records, including every power of attorney or agreement between the owner and such claimant’s representative or buyer, for at least 3 years after the date of the initial power of attorney or agreement.

(2) A claimant’s representative or buyer of unclaimed property, operating at two or more places of business in this state, may maintain the books, accounts, and records of all such offices at any one of such offices, or at any other office maintained by such claimant’s representative or buyer of unclaimed property, upon the filing of a written notice with the department designating in the written notice the office at which such records are maintained.

(3) A claimant’s representative or buyer of unclaimed property shall make all books, accounts, and records available at a convenient location in this state upon request of the department.

History.—s. 28, ch. 2001-36; s. 132, ch. 2004-390; s. 16, ch. 2005-163.



717.132 - Enforcement; cease and desist orders; fines.

717.132 Enforcement; cease and desist orders; fines.—

(1) The department may bring an action in any court of competent jurisdiction to enforce or administer any provision of this chapter, any rule or order promulgated under this chapter, or any written agreement entered into with the department.

(2) In addition to any other powers conferred upon it to enforce and administer the provisions of this chapter, the department may issue and serve upon a person an order to cease and desist and to take corrective action whenever the department finds that such person is violating, has violated, or is about to violate any provision of this chapter, any rule or order promulgated under this chapter, or any written agreement entered into with the department. For purposes of this subsection, the term “corrective action” includes refunding excessive charges, requiring a person to return unclaimed property, requiring a holder to remit unclaimed property, and requiring a holder to correct a report that contains errors or omissions. Any such order shall contain a notice of rights provided by ss. 120.569 and 120.57.

(3) In addition to any other powers conferred upon it to enforce and administer the provisions of this chapter, the department or a court of competent jurisdiction may impose fines against any person found to have violated any provision of this chapter, any rule or order promulgated under this chapter, or any written agreement entered into with the department in an amount not to exceed $2,000 for each violation. All fines collected under this subsection shall be deposited as received in the Unclaimed Property Trust Fund.

History.—s. 33, ch. 87-105; s. 4, ch. 93-280; s. 20, ch. 96-301; s. 298, ch. 96-410; s. 29, ch. 2001-36; s. 133, ch. 2004-390; s. 17, ch. 2005-163.



717.1322 - Administrative and civil enforcement.

717.1322 Administrative and civil enforcement.—

(1) The following acts are violations of this chapter and constitute grounds for an administrative enforcement action by the department in accordance with the requirements of chapter 120 and for civil enforcement by the department in a court of competent jurisdiction:

(a) Failure to comply with any provision of this chapter, any rule or order adopted under this chapter, or any written agreement entered into with the department.

(b) Fraud, misrepresentation, deceit, or gross negligence in any matter within the scope of this chapter.

(c) Fraudulent misrepresentation, circumvention, or concealment of any matter required to be stated or furnished to an owner or apparent owner under this chapter, regardless of reliance by or damage to the owner or apparent owner.

(d) Willful imposition of illegal or excessive charges in any unclaimed property transaction.

(e) False, deceptive, or misleading solicitation or advertising within the scope of this chapter.

(f) Failure to maintain, preserve, and keep available for examination all books, accounts, or other documents required by this chapter, by any rule or order adopted under this chapter, or by any agreement entered into with the department under this chapter.

(g) Refusal to permit inspection of books and records in an investigation or examination by the department or refusal to comply with a subpoena issued by the department under this chapter.

(h) Criminal conduct in the course of a person’s business.

(i) Failure to timely pay any fine imposed or assessed under this chapter or any rule adopted under this chapter.

(j) Requesting or receiving compensation for notifying a person of his or her unclaimed property or assisting another person in filing a claim for unclaimed property, unless the person is an attorney licensed to practice law in this state, a Florida-certified public accountant, or a private investigator licensed under chapter 493, or entering into, or making a solicitation to enter into, a power of attorney to file a claim for unclaimed property owned by another, or a contract or agreement to purchase unclaimed property, unless such person is registered with the department pursuant to this chapter and an attorney licensed to practice law in this state in the regular practice of her or his profession, a Florida-certified public accountant who is acting within the scope of the practice of public accounting as defined in chapter 473, or a private investigator licensed under chapter 493. This subsection does not apply to a person who has been granted a durable power of attorney to convey and receive all of the real and personal property of the owner, is the court-appointed guardian of the owner, has been employed as an attorney or qualified representative to contest the department’s denial of a claim, or has been employed as an attorney to probate the estate of the owner or an heir or legatee of the owner.

(k) Failure to authorize the release of records in the possession of a third party after being requested to do so by the department regarding a pending examination or investigation.

(l) Receipt or solicitation of consideration to be paid in advance of the approval of a claim under this chapter.

(2) Upon a finding by the department that any person has committed any of the acts set forth in subsection (1), the department may enter an order:

(a) Revoking for a minimum of 5 years or suspending for a maximum of 5 years a registration previously granted under this chapter during which time the registrant may not reapply for a registration under this chapter;

(b) Placing a registrant or an applicant for a registration on probation for a period of time and subject to such conditions as the department may specify;

(c) Placing permanent restrictions or conditions upon issuance or maintenance of a registration under this chapter;

(d) Issuing a reprimand;

(e) Imposing an administrative fine not to exceed $2,000 for each such act; or

(f) Prohibiting any person from being a director, officer, agent, employee, or ultimate equitable owner of a 10-percent or greater interest in an employer of a registrant.

(3) A registrant is subject to civil enforcement and the disciplinary actions specified in subsection (2) for violations of subsection (1) by an agent or employee of the registrant’s employer if the registrant knew or should have known that such agent or employee was violating any provision of this chapter.

(4)(a) The department shall adopt, by rule, and periodically review the disciplinary guidelines applicable to each ground for disciplinary action which may be imposed by the department under this chapter.

(b) The disciplinary guidelines shall specify a meaningful range of designated penalties based upon the severity or repetition of specific offenses, or both. It is the legislative intent that minor violations be distinguished from more serious violations; that such guidelines consider the amount of the claim involved, the complexity of locating the owner, the steps taken to ensure the accuracy of the claim by the person filing the claim, the acts of commission and omission of the ultimate owners in establishing themselves as rightful owners of the funds, the acts of commission or omission of the agent or employee of an employer in the filing of the claim, the actual knowledge of the agent, employee, employer, or owner in the filing of the claim, the departure, if any, by the agent or employee from the internal controls and procedures established by the employer with regard to the filing of a claim, the number of defective claims previously filed by the agent, employee, employer, or owner; that such guidelines provide reasonable and meaningful notice of likely penalties that may be imposed for proscribed conduct; and that such penalties be consistently applied by the department.

(c) A specific finding of mitigating or aggravating circumstances shall allow the department to impose a penalty other than that provided for in such guidelines. The department shall adopt by rule disciplinary guidelines to designate possible mitigating and aggravating circumstances and the variation and range of penalties permitted for such circumstances. Such mitigating and aggravating circumstances shall also provide for consideration of, and be consistent with, the legislative intent expressed in paragraph (b).

(d) In any proceeding brought under this chapter, the administrative law judge, in recommending penalties in any recommended order, shall follow the penalty guidelines established by the department and shall state in writing any mitigating or aggravating circumstances upon which the recommended penalty is based.

(5) The department may seek any appropriate civil legal remedy available to it by filing a civil action in a court of competent jurisdiction against any person who has, directly or through a claimant’s representative, wrongfully submitted a claim as the ultimate owner of property and improperly received funds from the department in violation of this chapter.

History.—s. 134, ch. 2004-390; s. 18, ch. 2005-163.



717.1323 - Prohibited practice.

717.1323 Prohibited practice.—A person may not knowingly enter false information onto the Internet website of the Division of Unclaimed Property.

History.—s. 19, ch. 2005-163; s. 41, ch. 2016-165.



717.133 - Interstate agreements and cooperation; joint and reciprocal actions with other states.

717.133 Interstate agreements and cooperation; joint and reciprocal actions with other states.—

(1) The department may enter into agreements with other states to exchange information needed to enable this or another state to audit or otherwise determine unclaimed property that it or another state may be entitled to subject to a claim of custody. The department may require the reporting of information needed to enable compliance with agreements made pursuant to this section and prescribe the form.

(2) The department may join with other states to seek enforcement of this chapter against any person.

(3) At the request of another state, the department may bring an action in the name of the other state in any court of competent jurisdiction to enforce the unclaimed property laws of the other state against a holder in this state of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred in bringing the action.

(4) The department may request that the attorney general of another state or any other person bring an action in the name of the department in the other state. The department may pay all expenses including attorneys’ fees in any action under this subsection.

(5) As necessary for proper administration of this chapter, the department may enter into contracts for the location or collection of property subject to payment or delivery to the department under this chapter.

History.—s. 34, ch. 87-105.



717.1331 - Actions against holders.

717.1331 Actions against holders.—The department may initiate, or cause to be initiated, an action against a holder to enforce a subpoena or recover unclaimed property. If the department prevails in a civil or administrative action to enforce a subpoena or recover unclaimed property initiated by or on behalf of the department, the holder shall be ordered to pay the department reasonable costs and attorney’s fees.

History.—s. 135, ch. 2004-390; s. 20, ch. 2005-163.



717.1333 - Evidence; estimations; audit reports, examiner’s worksheets, investigative reports, other related documents.

717.1333 Evidence; estimations; audit reports, examiner’s worksheets, investigative reports, other related documents.—

(1) In any proceeding involving a holder under ss. 120.569 and 120.57 in which an auditor, examiner, or investigator acting under authority of this chapter is available for cross-examination, any official written report, worksheet, or other related paper, or copy thereof, compiled, prepared, drafted, or otherwise made or received by the auditor, examiner, or investigator, after being duly authenticated by the auditor, examiner, or investigator, may be admitted as competent evidence upon the oath of the auditor, examiner, or investigator that the report, worksheet, or related paper was prepared or received as a result of an audit, examination, or investigation of the books and records of the person audited, examined, or investigated, or the agent thereof.

(2) If the records of the holder that are available for the periods subject to this chapter are insufficient to permit the preparation of a report of the unclaimed property due and owing by a holder, or if the holder fails to provide records after being requested to do so, the amount due to the department may be reasonably estimated.

History.—s. 136, ch. 2004-390; s. 21, ch. 2005-163; s. 6, ch. 2016-90.



717.134 - Penalties and interest.

717.134 Penalties and interest.—

(1) The department may impose and collect a penalty of $500 per day up to a maximum of $5,000 and 25 percent of the value of property not reported until a report is rendered for any person who willfully fails to render any report required under this chapter. Upon a holder’s showing of good cause, the department may waive said penalty or any portion thereof. If the holder acted in good faith and without negligence, the department shall waive the penalty provided herein.

(2) The department may impose and collect a penalty of $500 per day up to a maximum of $5,000 and 25 percent of the value of property not paid or delivered until the property is paid or delivered for any person who willfully refuses to pay or deliver abandoned property to the department as required under this chapter.

(3) Any person who willfully or fraudulently conceals, destroys, damages, or makes unlawful disposition of any property or of the books, records, or accounts pertaining to property which is subject to the provisions of this chapter is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4) In addition to any damages, penalties, or fines for which a person may be liable under any other provision of law, any person who fails to report or pay or deliver unclaimed property within the time prescribed by this chapter shall pay to the department interest at the rate of 12 percent per annum on such property, or value thereof, from the date such property shall have been paid or delivered. The department may waive any penalty due under this subsection with appropriate justification.

(5) The department may impose and collect a penalty of $500 per day up to a maximum of $5,000 and 25 percent of the value of property willfully not reported with all of the information required by this chapter. Upon a holder’s showing of good cause, the department may waive the penalty or any portion thereof. If the holder acted in good faith and without negligence, the department shall waive the penalty provided herein.

History.—s. 35, ch. 87-105; s. 21, ch. 96-301; s. 137, ch. 2004-390.



717.1341 - Invalid claims, recovery of property, interest and penalties.

717.1341 Invalid claims, recovery of property, interest and penalties.—

(1)(a) No person shall receive unclaimed property that the person is not entitled to receive. Any person who receives, or assists another person to receive, unclaimed property that the person is not entitled to receive is strictly, jointly, personally, and severally liable for the unclaimed property and shall immediately return the property, or the reasonable value of the property if the property has been damaged or disposed of, to the department plus interest at the rate set in accordance with s. 55.03(1). Assisting another person to receive unclaimed property includes executing a claim form on the person’s behalf.

(b)1. In the case of stocks or bonds which have been sold, the proceeds from the sale shall be returned to the department plus any dividends or interest received thereon plus an amount equal to the brokerage fee plus interest at a rate set in accordance with s. 55.03(1) on the proceeds from the sale of the stocks or bonds, the dividends or interest received, and the brokerage fee.

2. In the case of stocks or bonds which have not been sold, the stocks or bonds and any dividends or interest received thereon shall be returned to the department, together with interest on the dividends or interest received, at a rate set in accordance with s. 55.03(1) of the value of the property.

(2) The department may maintain a civil or administrative action:

(a) To recover unclaimed property that was paid or remitted to a person who was not entitled to the unclaimed property or to offset amounts owed to the department against amounts owed to an owner representative;

(b) Against a person who assists another person in receiving, or attempting to receive, unclaimed property that the person is not entitled to receive; or

(c) Against a person who attempts to receive unclaimed property that the person is not entitled to receive.

(3) If the department prevails in any proceeding under subsection (2), a fine not to exceed three times the value of the property received or sought to be received may be imposed on any person who knowingly, or with reckless disregard or deliberate ignorance of the truth, violated this section. If the department prevails in a civil or administrative proceeding under subsection (2), the person who violated subsection (1) shall be ordered to pay the department reasonable costs and attorney’s fees.

(4) No person shall knowingly file, knowingly conspire to file, or knowingly assist in filing, a claim for unclaimed property the person is not entitled to receive. Any person who violates this subsection regarding unclaimed property of an aggregate value:

(a) Greater than $50,000, is guilty of a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084;

(b) Greater than $10,000 up to $50,000, is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084;

(c) Greater than $250 up to $10,000, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084;

(d) Greater than $50 up to $250, is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083; or

(e) Up to $50, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 138, ch. 2004-390; s. 2, ch. 2011-169.



717.135 - Power of attorney to recover reported property in the custody of the department.

717.135 Power of attorney to recover reported property in the custody of the department.—

(1) A power of attorney executed by a claimant to a claimant’s representative for compensation to recover or assist in the recovery of property reported to the department under s. 717.117 shall be in 10-point type or greater.

(2) A power of attorney described in subsection (1) must:

(a) Limit the fees and costs for services to 20 percent per unclaimed property account held by the department. Fees and costs for cash accounts shall be based on the value of the property at the time the power of attorney is signed by the claimant. Fees and costs for accounts containing securities or other intangible ownership interests, which securities or interests are not converted to cash, shall be based on the purchase price of the security as quoted on a national exchange or other market on which the property is regularly traded at the time the securities or other ownership interest is remitted to the claimant or the claimant’s representative. Fees and costs for tangible property or safe-deposit box accounts shall be based on the value of the tangible property or contents of the safe-deposit box at the time the ownership interest is transferred or remitted to the claimant. Total fees and costs on any single account owned by a natural person residing in this country must not exceed $1,000; or

(b) Fully disclose that the property is held by the Division of Unclaimed Property of the Department of Financial Services pursuant to this chapter, the mailing address of the division, the Internet address of the division, the person or name of the entity that held the property before the property became unclaimed, the date of the holder’s last contact with the owner, if known, and the approximate value of the property, and identify which of the following categories of unclaimed property the claimant’s representative is seeking to recover, as reported by the holder:

1. Cash accounts.

2. Stale dated checks.

3. Life insurance or annuity contract assets.

4. Utility deposits.

5. Securities or other interests in business associations.

6. Wages.

7. Accounts receivable.

8. Contents of safe-deposit boxes.

(3)(a) Before executing a power of attorney described in paragraph (2)(b), the claimant’s representative must obtain a signed acknowledgment from the claimant that states in 12-point type or greater in the order indicated with the blank spaces accurately completed:

FULL DISCLOSURE STATEMENT

The property is currently held by the State of Florida Department of Financial Services, Division of Unclaimed Property, pursuant to chapter 717, Florida Statutes. The mailing address of the Division of Unclaimed Property is    . The Internet address of the Division of Unclaimed Property is    .

The property was remitted by:    .

Date of last contact:    .

Property category:    .

(b) The acknowledgment required by paragraph (a) must be on a document separate from the power of attorney described in paragraph (2)(b).

(c) Immediately above the signature line for the claimant, an acknowledgment described in paragraph (a) must state in 12-point type or greater:

Claimant agrees, by signing below, that the FULL DISCLOSURE STATEMENT has been read and fully understood.

(4)(a) Powers of attorney for recovery of cash accounts shall state the value of the unclaimed property, the unclaimed property account number, and the percentage value of the unclaimed property account to be paid to the claimant and shall also state the percentage value of compensation to be paid to the claimant’s representative, if applicable.

(b) Powers of attorney for recovery of accounts containing securities, safe-deposit box accounts, other intangible or tangible ownership interests, or other types of accounts, except cash accounts, shall state the unclaimed property account number, the number of shares of stock, if applicable, the approximate value of the unclaimed property, and the percentage value of compensation to be paid to the claimant’s representative, if applicable.

(c) All powers of attorney shall include:

1. The name and professional license number of the claimant’s representative.

2. The name, address, and telephone number of the claimant’s representative’s firm or employer.

3. The name, address, and telephone number of the claimant.

4. If applicable, the taxpayer identification number or social security number, address, and telephone number of the claimant.

5. The name and address to whom the warrant is to be issued, if different than the claimant’s name and address.

(d) The original of all such disclosures and powers of attorney shall be signed and dated by the claimant of the property and shall be filed with the claim form.

(e) All powers of attorney executed by a claimant to a claimant’s representative for compensation to recover or assist in the recovery of property reported to the department under s. 717.117 must use the following form on 8 and 1/2-inch by 11-inch paper or on 8 and 1/2-inch by 14-inch paper with all of the text on one side of the paper and with the other side of the paper left blank. The power of attorney must be accurately completed and executed. The title of the power of attorney shall be in bold 14-point type or greater and underlined. Except as otherwise provided in this section, the rest of the power of attorney shall be in 10-point type or greater. All unclaimed property accounts claimed must be identified on the power of attorney by account number. The power of attorney must state in bold 12-point type or greater at the top of the power of attorney in the order indicated:

LIMITED POWER OF ATTORNEY

$   = Approximate Dollar Value of the Property

= Number of Shares of Stock to be Recovered (If Applicable)

Percent to be Paid as Compensation to the Claimant’s Representative

$   = Amount to be Paid to Claimant’s Representative

$   = Net Amount to be Paid to Claimant

Property Account Numbers:

(f) All fees, whether expressed as a percentage or as a flat fee, are subject to the limitations and requirements of subsection (2).

(g) This section does not prohibit the:

1. Use of bolding, italics, print of different colors, and text borders as a means of highlighting or stressing certain selected items within the text.

2. Placement of the name, address, and telephone number of the representative’s firm or company in the top margin above the words “POWER OF ATTORNEY.” No additional writing of any kind may be placed in the top margin including, but not limited to, logos, license numbers, Internet addresses, or slogans.

3. Placement of the word “pending” prior to the words “NET AMOUNT TO BE PAID TO CLAIMANT,” if it is not yet possible to determine the percentage interest of an heir or legatee prior to a determination on the issue by the probate court.

4. Deletion of the words “Number of Shares of Stock (If Applicable)” if the agreement does not relate to the recovery of securities.

(5) A fee for the recovery of unclaimed property may not exceed the amount allowed under paragraph (2)(a) unless the full disclosure statement specified in paragraphs (2)(b) and (3)(a) is provided to and signed by the claimant on the face of the initial agreement of representation. Any other agreement or authorization that predates the limited power of attorney authorized by this chapter and that is not submitted with the original claim is void.

(6) As used in this section, “claimant” means the person on whose behalf a claim is filed.

(7) This section does not supersede the licensing requirements of chapter 493.

History.—s. 36, ch. 87-105; s. 1, ch. 91-261; s. 2, ch. 94-191; s. 22, ch. 96-301; s. 30, ch. 2001-36; s. 1889, ch. 2003-261; s. 139, ch. 2004-390; s. 22, ch. 2005-163; s. 7, ch. 2016-90; s. 42, ch. 2016-165.



717.1351 - Acquisition of unclaimed property.

717.1351 Acquisition of unclaimed property.—

(1) A person desiring to acquire ownership of or entitlement to property reported to the department under s. 717.117 must be an attorney licensed to practice law in this state, a licensed Florida-certified public accountant, a private investigator licensed under chapter 493, or an employer of a licensed private investigator which employer possesses a Class “A” license under chapter 493 and must be registered with the department under this chapter.

(2) All contracts to acquire ownership of or entitlement to unclaimed property from the person or persons entitled to the unclaimed property must be in 10-point type or greater and must:

(a) Have a purchase price that discounts the value of the unclaimed property at the time the agreement is executed by the seller at no greater than 20 percent per account held by the department. The amount paid to the seller for an unclaimed property account must not be discounted in excess of $1,000; or

(b) Fully disclose that the property is held by the Division of Unclaimed Property of the Department of Financial Services pursuant to this chapter, the mailing address of the division, the Internet address of the division, the person or name of the entity that held the property prior to the property becoming unclaimed, the date of the holder’s last contact with the owner, if known, and the approximate value of the property, and identify which of the following categories of unclaimed property the buyer is seeking to purchase as reported by the holder:

1. Cash accounts.

2. Stale dated checks.

3. Life insurance or annuity contract assets.

4. Utility deposits.

5. Securities or other interests in business associations.

6. Wages.

7. Accounts receivable.

8. Contents of safe-deposit boxes.

(c) Before executing the purchase agreement described in paragraph (b), the purchaser must obtain a signed acknowledgment from the seller that states in 12-point type or greater in the order indicated with the blank spaces accurately completed:

FULL DISCLOSURE STATEMENT

The property is currently held by the State of Florida Department of Financial Services, Division of Unclaimed Property, pursuant to chapter 717, Florida Statutes. The mailing address of the Division of Unclaimed Property is    . The Internet address of the Division of Unclaimed Property is    .

The property was remitted by:    .

Date of last contact:    .

Property category:    .

The acknowledgment required by this paragraph must be on a document separate from the purchase agreement described in this subsection. Immediately above the signature line for the seller, an acknowledgment described in this paragraph must state in 12-point type or greater:

Seller agrees, by signing below, that the FULL DISCLOSURE STATEMENT has been read and fully understood.

(3) The originals of all such disclosures and agreements to transfer ownership of or entitlement to unclaimed property shall be signed and dated by the seller and shall be filed with the claim form. The claimant shall provide the department with a legible copy of a valid driver license of the seller at the time the original claim form is filed. If a seller has not been issued a valid driver license at the time the original claim form is filed, the department shall be provided with a legible copy of a photographic identification of the seller issued by the United States or a foreign nation, a state or territory of the United States or a foreign nation, or a political subdivision or agency thereof. In lieu of photographic identification, a notarized sworn statement by the seller may be provided which affirms the seller’s identity and states the seller’s full name and address. The seller must produce to the notary his or her photographic identification issued by the United States, a state or territory of the United States, a foreign nation, or a political subdivision or agency thereof or other evidence deemed acceptable by department rule. The notary shall indicate the notary’s full address on the notarized sworn statement. If a claim is filed without the required identification or the sworn statement with the original claim form and the original agreement to acquire ownership of or entitlement to the unclaimed property, the claim is void.

(4) Any contract to acquire ownership of or entitlement to unclaimed property from the person or persons entitled to the unclaimed property must provide for the purchase price to be remitted to the seller or sellers within 30 days after the execution of the contract by the seller or sellers. The contract must specify the unclaimed property account number, the name of the holder who reported the property to the department, the category of unclaimed property, the value of the unclaimed property account, and the number of shares of stock, if applicable. Proof that the seller has received payment by check must be filed with the department with the claim. If proof of payment is not provided, the claim is void.

(5) All agreements to purchase unclaimed property from an owner must use the following form on 8 and 1/2-inch by 11-inch paper or on 8 and 1/2-inch by 14-inch paper with all of the text on one side of the paper and with the other side of the paper left blank. The agreement must be accurately completed and executed. The title of the agreement shall be in bold 14-point type or greater and underlined. Except as otherwise provided in this section, the rest of the agreement shall be in 10-point type or greater. All unclaimed property accounts to be purchased must be identified on the agreement by account number. The agreement must state, in bold 12-point type or greater at the top of the agreement in the order indicated:

PURCHASE AGREEMENT

$   = Approximate Dollar Value of the Property

= Number of Shares of Stock (If Applicable)

= Percent of Property to be Paid to the Buyer

$   = Amount to be Paid to Buyer

$   = Net Amount to be Paid to Seller

Property Account Number(s):

(6) All agreements shall include:

(a) The name and professional license number of the registrant.

(b) The name, address, and telephone number of the registrant’s firm or employer.

(c) The name, address, and telephone number of the seller.

(d) The taxpayer identification number or social security number of the seller, if available.

(e) The name and address to whom the warrant is to be issued if it is different from the seller’s name and address.

(f) The original signature of the registrant and the date signed by the registrant.

(7) This section does not prohibit the:

(a) Use of bolding, italics, print of different colors, or text borders as a means of highlighting or stressing certain selected items within the text.

(b) Placement of the name, address, and telephone number of the registrant’s firm or company in the top margin above the words “PURCHASE AGREEMENT.” No additional writing of any kind may be placed in the top margin, including, but not limited to, logos, license numbers, Internet addresses, or slogans.

(c) Deletion of the words “Number of Shares of Stock (If Applicable)” if the agreement does not relate to the recovery of securities.

(8)(a) A purchase price for the sale of the right to recovery of unclaimed property may not be reduced by any amount that exceeds the amount allowed under paragraph (2)(a) unless the full disclosure statement specified in paragraphs (2)(b) and (c) is provided to and signed by the claimant on the face of the initial agreement of representation or sale. Any other agreement or authorization that predates the purchase agreement as required by this chapter and that is not submitted with the original claim is void.

(b) This section does not supersede the licensing requirements of chapter 493.

History.—s. 140, ch. 2004-390; s. 23, ch. 2005-163; s. 8, ch. 2016-90; s. 43, ch. 2016-165.



717.1355 - Theme park and entertainment complex tickets.

717.1355 Theme park and entertainment complex tickets.—This chapter does not apply to any tickets for admission to a theme park or entertainment complex as defined in s. 509.013(9), or to any tickets to a permanent exhibition or recreational activity within such theme park or entertainment complex.

History.—s. 23, ch. 96-301.



717.136 - Foreign transactions.

717.136 Foreign transactions.—This chapter does not apply to any property held, due, and owing in a foreign country and arising out of foreign transaction.

History.—s. 37, ch. 87-105.



717.138 - Rulemaking authority.

717.138 Rulemaking authority.—The department shall administer and provide for the enforcement of this chapter. The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter. The department may adopt rules to allow for electronic filing of fees, forms, and reports required by this chapter. The authority to adopt rules pursuant to this chapter applies to all unclaimed property reported and remitted to the Chief Financial Officer, including, but not limited to, property reported and remitted pursuant to ss. 43.19, 45.032, 732.107, 733.816, and 744.534.

History.—s. 39, ch. 87-105; s. 220, ch. 98-200; s. 31, ch. 2001-36; s. 1890, ch. 2003-261; s. 27, ch. 2016-132.



717.1382 - United States savings bond; unclaimed property; escheatment; procedure.

717.1382 United States savings bond; unclaimed property; escheatment; procedure.—

(1) Notwithstanding any other provision of law, a United States savings bond in possession of the department or registered to a person with a last known address in the state, including a bond that is lost, stolen, or destroyed, is presumed abandoned and unclaimed 5 years after the bond reaches maturity and no longer earns interest and shall be reported and remitted to the department by the financial institution or other holder in accordance with ss. 717.117(1) and (3) and 717.119, if the department is not in possession of the bond.

(2)(a) After a United States savings bond is abandoned and unclaimed in accordance with subsection (1), the department may commence a civil action in a court of competent jurisdiction in Leon County for a determination that the bond shall escheat to the state. Upon determination of escheatment, all property rights to the bond or proceeds from the bond, including all rights, powers, and privileges of survivorship of an owner, coowner, or beneficiary, shall vest solely in the state.

(b) Service of process by publication may be made on a party in a civil action pursuant to this section. A notice of action shall state the name of any known owner of the bond, the nature of the action or proceeding in short and simple terms, the name of the court in which the action or proceeding is instituted, and an abbreviated title of the case.

(c) The notice of action shall require a person claiming an interest in the bond to file a written defense with the clerk of the court and serve a copy of the defense by the date fixed in the notice. The date must not be less than 28 or more than 60 days after the first publication of the notice.

(d) The notice of action shall be published once a week for 4 consecutive weeks in a newspaper of general circulation published in Leon County. Proof of publication shall be placed in the court file.

(e)1. If no person files a claim with the court for the bond and if the department has substantially complied with the provisions of this section, the court shall enter a default judgment that the bond, or proceeds from such bond, has escheated to the state.

2. If a person files a claim for one or more bonds and, after notice and hearing, the court determines that the claimant is not entitled to the bonds claimed by such claimant, the court shall enter a judgment that such bonds, or proceeds from such bonds, have escheated to the state.

3. If a person files a claim for one or more bonds and, after notice and hearing, the court determines that the claimant is entitled to the bonds claimed by such claimant, the court shall enter a judgment in favor of the claimant.

(3) The department may redeem a United States savings bond escheated to the state pursuant to this section or, in the event that the department is not in possession of the bond, seek to obtain the proceeds from such bond. Proceeds received by the department shall be deposited in accordance with s. 717.123.

History.—s. 1, ch. 2015-152.



717.1383 - United States savings bond; claim for bond.

717.1383 United States savings bond; claim for bond.—A person claiming a United States savings bond escheated to the state under s. 717.1382, or for the proceeds from such bond, may file a claim with the department. The department may approve the claim if the person is able to provide sufficient proof of the validity of the person’s claim. Once a bond, or the proceeds from such bond, are remitted to a claimant, no action thereafter may be maintained by any other person against the department, the state, or any officer thereof, for or on account of such funds. The person’s sole remedy, if any, shall be against the claimant who received the bond or the proceeds from such bond.

History.—s. 2, ch. 2015-152.



717.139 - Uniformity of application and construction.

717.139 Uniformity of application and construction.—

(1) It is the public policy of the state to protect the interests of owners of unclaimed property. It is declared to be in the best interests of owners of unclaimed property that such owners receive the full amount of any unclaimed property without any fee.

(2) This chapter shall be applied and construed as to effectuate its general purpose of protecting the interest of missing owners of property, while providing that the benefit of all unclaimed and abandoned property shall go to all the people of the state, and to make uniform the law with respect to the subject of this chapter among states enacting it.

History.—s. 40, ch. 87-105; s. 10, ch. 2016-90.



717.1400 - Registration.

717.1400 Registration.—

(1) In order to file claims as a claimant’s representative, acquire ownership of or entitlement to unclaimed property, receive a distribution of fees and costs from the department, and obtain unclaimed property dollar amounts and numbers of reported shares of stock held by the department, a private investigator holding a Class “C” individual license under chapter 493 must register with the department on such form as the department prescribes by rule and must be verified by the applicant. To register with the department, a private investigator must provide:

(a) A legible copy of the applicant’s Class “A” business license under chapter 493 or that of the applicant’s firm or employer which holds a Class “A” business license under chapter 493.

(b) A legible copy of the applicant’s Class “C” individual license issued under chapter 493.

(c) The business address and telephone number of the applicant’s private investigative firm or employer.

(d) The names of agents or employees, if any, who are designated to act on behalf of the private investigator, together with a legible copy of their photo identification issued by an agency of the United States, or a state, or a political subdivision thereof.

(e) Sufficient information to enable the department to disburse funds by electronic funds transfer.

(f) The tax identification number of the private investigator’s firm or employer which holds a Class “A” business license under chapter 493.

(2) In order to file claims as a claimant’s representative, acquire ownership of or entitlement to unclaimed property, receive a distribution of fees and costs from the department, and obtain unclaimed property dollar amounts and numbers of reported shares of stock held by the department, a Florida-certified public accountant must register with the department on such form as the department prescribes by rule and must be verified by the applicant. To register with the department, a Florida-certified public accountant must provide:

(a) The applicant’s Florida Board of Accountancy number.

(b) A legible copy of the applicant’s current driver license showing the full name and current address of such person. If a current driver license is not available, another form of identification showing the full name and current address of such person or persons shall be filed with the department.

(c) The business address and telephone number of the applicant’s public accounting firm or employer.

(d) The names of agents or employees, if any, who are designated to act on behalf of the Florida-certified public accountant, together with a legible copy of their photo identification issued by an agency of the United States, or a state, or a political subdivision thereof.

(e) Sufficient information to enable the department to disburse funds by electronic funds transfer.

(f) The tax identification number of the accountant’s public accounting firm employer.

(3) In order to file claims as a claimant’s representative, acquire ownership of or entitlement to unclaimed property, receive a distribution of fees and costs from the department, and obtain unclaimed property dollar amounts and numbers of reported shares of stock held by the department, an attorney licensed to practice in this state must register with the department on such form as the department prescribes by rule and must be verified by the applicant. To register with the department, such attorney must provide:

(a) The applicant’s Florida Bar number.

(b) A legible copy of the applicant’s current driver license showing the full name and current address of such person. If a current driver license is not available, another form of identification showing the full name and current address of such person or persons shall be filed with the department.

(c) The business address and telephone number of the applicant’s firm or employer.

(d) The names of agents or employees, if any, who are designated to act on behalf of the attorney, together with a legible copy of their photo identification issued by an agency of the United States, or a state, or a political subdivision thereof.

(e) Sufficient information to enable the department to disburse funds by electronic funds transfer.

(f) The tax identification number of the attorney’s firm or employer.

(4) Information and documents already on file with the department before the effective date of this provision need not be resubmitted in order to complete the registration.

(5) If a material change in the status of a registration occurs, a registrant must, within 30 days, provide the department with the updated documentation and information in writing. Material changes include, but are not limited to: a designated agent or employee ceasing to act on behalf of the designating person, a surrender, suspension, or revocation of a license, or a license renewal.

(a) If a designated agent or employee ceases to act on behalf of the person who has designated the agent or employee to act on such person’s behalf, the designating person must, within 30 days, inform the Division of Unclaimed Property in writing of the termination of agency or employment.

(b) If a registrant surrenders the registrant’s license or the license is suspended or revoked, the registrant must, within 30 days, inform the division in writing of the surrender, suspension, or revocation.

(c) If a private investigator’s Class “C” individual license under chapter 493 or a private investigator’s employer’s Class “A” business license under chapter 493 is renewed, the private investigator must provide a copy of the renewed license to the department within 30 days after the receipt of the renewed license by the private investigator or the private investigator’s employer.

(6) A registrant’s firm or employer may not have a name that might lead another person to conclude that the registrant’s firm or employer is affiliated or associated with the United States, or an agency thereof, or a state or an agency or political subdivision of a state. The department shall deny an application for registration or revoke a registration if the applicant’s or registrant’s firm or employer has a name that might lead another person to conclude that the firm or employer is affiliated or associated with the United States, or an agency thereof, or a state or an agency or political subdivision of a state. Names that might lead another person to conclude that the firm or employer is affiliated or associated with the United States, or an agency thereof, or a state or an agency or political subdivision of a state, include, but are not limited to, the words United States, Florida, state, bureau, division, department, or government.

(7) The licensing and other requirements of this section must be maintained as a condition of registration with the department.

History.—s. 141, ch. 2004-390; s. 133, ch. 2005-2; s. 25, ch. 2005-163; s. 11, ch. 2016-90; s. 44, ch. 2016-165.



717.1401 - Repeal.

717.1401 Repeal.—This chapter shall not repeal, but shall be additional and supplemental to the existing provisions of ss. 43.18, 43.19, and 402.17 and chapter 716.

History.—s. 41, ch. 87-105; s. 62, ch. 92-348.






Chapter 718 - CONDOMINIUMS

Part I - GENERAL PROVISIONS (ss. 718.101-718.128)

718.101 - Short title.

718.101 Short title.—This chapter shall be known and may be cited as the “Condominium Act.”

History.—s. 1, ch. 76-222.



718.102 - Purposes.

718.102 Purposes.—The purpose of this chapter is:

(1) To give statutory recognition to the condominium form of ownership of real property.

(2) To establish procedures for the creation, sale, and operation of condominiums.

Every condominium created and existing in this state shall be subject to the provisions of this chapter.

History.—s. 1, ch. 76-222.



718.103 - Definitions.

718.103 Definitions.—As used in this chapter, the term:

(1) “Assessment” means a share of the funds which are required for the payment of common expenses, which from time to time is assessed against the unit owner.

(2) “Association” means, in addition to any entity responsible for the operation of common elements owned in undivided shares by unit owners, any entity which operates or maintains other real property in which unit owners have use rights, where membership in the entity is composed exclusively of unit owners or their elected or appointed representatives and is a required condition of unit ownership.

(3) “Association property” means that property, real and personal, which is owned or leased by, or is dedicated by a recorded plat to, the association for the use and benefit of its members.

(4) “Board of administration” or “board” means the board of directors or other representative body which is responsible for administration of the association.

(5) “Buyer” means a person who purchases a condominium unit. The term “purchaser” may be used interchangeably with the term “buyer.”

(6) “Bylaws” means the bylaws of the association as they are amended from time to time.

(7) “Committee” means a group of board members, unit owners, or board members and unit owners appointed by the board or a member of the board to make recommendations to the board regarding the proposed annual budget or to take action on behalf of the board.

(8) “Common elements” means the portions of the condominium property not included in the units.

(9) “Common expenses” means all expenses properly incurred by the association in the performance of its duties, including expenses specified in s. 718.115.

(10) “Common surplus” means the amount of all receipts or revenues, including assessments, rents, or profits, collected by a condominium association which exceeds common expenses.

(11) “Condominium” means that form of ownership of real property created pursuant to this chapter, which is comprised entirely of units that may be owned by one or more persons, and in which there is, appurtenant to each unit, an undivided share in common elements.

(12) “Condominium parcel” means a unit, together with the undivided share in the common elements appurtenant to the unit.

(13) “Condominium property” means the lands, leaseholds, and personal property that are subjected to condominium ownership, whether or not contiguous, and all improvements thereon and all easements and rights appurtenant thereto intended for use in connection with the condominium.

(14) “Conspicuous type” means bold type in capital letters no smaller than the largest type, exclusive of headings, on the page on which it appears and, in all cases, at least 10-point type. Where conspicuous type is required, it must be separated on all sides from other type and print. Conspicuous type may be used in a contract for purchase and sale of a unit, a lease of a unit for more than 5 years, or a prospectus or offering circular only where required by law.

(15) “Declaration” or “declaration of condominium” means the instrument or instruments by which a condominium is created, as they are from time to time amended.

(16) “Developer” means a person who creates a condominium or offers condominium parcels for sale or lease in the ordinary course of business, but does not include:

(a) An owner or lessee of a condominium or cooperative unit who has acquired the unit for his or her own occupancy;

(b) A cooperative association that creates a condominium by conversion of an existing residential cooperative after control of the association has been transferred to the unit owners if, following the conversion, the unit owners are the same persons who were unit owners of the cooperative and no units are offered for sale or lease to the public as part of the plan of conversion;

(c) A bulk assignee or bulk buyer as defined in s. 718.703; or

(d) A state, county, or municipal entity acting as a lessor and not otherwise named as a developer in the declaration of condominium.

(17) “Division” means the Division of Florida Condominiums, Timeshares, and Mobile Homes of the Department of Business and Professional Regulation.

(18) “Land” means the surface of a legally described parcel of real property and includes, unless otherwise specified in the declaration and whether separate from or including such surface, airspace lying above and subterranean space lying below such surface. However, if so defined in the declaration, the term “land” may mean all or any portion of the airspace or subterranean space between two legally identifiable elevations and may exclude the surface of a parcel of real property and may mean any combination of the foregoing, whether or not contiguous, or may mean a condominium unit.

(19) “Limited common elements” means those common elements which are reserved for the use of a certain unit or units to the exclusion of all other units, as specified in the declaration.

(20) “Multicondominium” means a real estate development containing two or more condominiums, all of which are operated by the same association.

(21) “Operation” or “operation of the condominium” includes the administration and management of the condominium property.

(22) “Rental agreement” means any written agreement, or oral agreement if for less duration than 1 year, providing for use and occupancy of premises.

(23) “Residential condominium” means a condominium consisting of two or more units, any of which are intended for use as a private temporary or permanent residence, except that a condominium is not a residential condominium if the use for which the units are intended is primarily commercial or industrial and not more than three units are intended to be used for private residence, and are intended to be used as housing for maintenance, managerial, janitorial, or other operational staff of the condominium. With respect to a condominium that is not a timeshare condominium, a residential unit includes a unit intended as a private temporary or permanent residence as well as a unit not intended for commercial or industrial use. With respect to a timeshare condominium, the timeshare instrument as defined in s. 721.05(35) shall govern the intended use of each unit in the condominium. If a condominium is a residential condominium but contains units intended to be used for commercial or industrial purposes, then, with respect to those units which are not intended for or used as private residences, the condominium is not a residential condominium. A condominium which contains both commercial and residential units is a mixed-use condominium and is subject to the requirements of s. 718.404.

(24) “Special assessment” means any assessment levied against a unit owner other than the assessment required by a budget adopted annually.

(25) “Timeshare estate” means any interest in a unit under which the exclusive right of use, possession, or occupancy of the unit circulates among the various purchasers of a timeshare plan pursuant to chapter 721 on a recurring basis for a period of time.

(26) “Timeshare unit” means a unit in which timeshare estates have been created.

(27) “Unit” means a part of the condominium property which is subject to exclusive ownership. A unit may be in improvements, land, or land and improvements together, as specified in the declaration.

(28) “Unit owner” or “owner of a unit” means a record owner of legal title to a condominium parcel.

(29) “Voting certificate” means a document which designates one of the record title owners, or the corporate, partnership, or entity representative, who is authorized to vote on behalf of a condominium unit that is owned by more than one owner or by any entity.

(30) “Voting interests” means the voting rights distributed to the association members pursuant to s. 718.104(4)(j). In a multicondominium association, the voting interests of the association are the voting rights distributed to the unit owners in all condominiums operated by the association. On matters related to a specific condominium in a multicondominium association, the voting interests of the condominium are the voting rights distributed to the unit owners in that condominium.

History.—s. 1, ch. 76-222; s. 1, ch. 78-328; s. 2, ch. 80-3; s. 6, ch. 80-323; s. 1, ch. 84-368; s. 45, ch. 85-62; s. 1, ch. 90-151; s. 1, ch. 91-103; s. 5, ch. 91-426; s. 1, ch. 92-49; s. 34, ch. 95-274; s. 850, ch. 97-102; s. 1, ch. 98-322; s. 73, ch. 99-3; s. 48, ch. 2000-302; s. 19, ch. 2001-64; s. 34, ch. 2004-279; s. 12, ch. 2004-353; s. 3, ch. 2007-80; s. 45, ch. 2008-240; s. 7, ch. 2010-174.



718.1035 - Power of attorney; compliance with chapter.

718.1035 Power of attorney; compliance with chapter.—The use of a power of attorney that affects any aspect of the operation of a condominium shall be subject to and in compliance with the provisions of this chapter and all condominium documents, association rules and other rules adopted pursuant to this chapter, and all other covenants, conditions, and restrictions in force at the time of the execution of the power of attorney.

History.—s. 4, ch. 86-175.



718.104 - Creation of condominiums; contents of declaration.

718.104 Creation of condominiums; contents of declaration.—Every condominium created in this state shall be created pursuant to this chapter.

(1) A condominium may be created on land owned in fee simple or held under a lease complying with the provisions of s. 718.401.

(2) A condominium is created by recording a declaration in the public records of the county where the land is located, executed and acknowledged with the requirements for a deed. All persons who have record title to the interest in the land being submitted to condominium ownership, or their lawfully authorized agents, must join in the execution of the declaration. Upon the recording of the declaration, or an amendment adding a phase to the condominium under s. 718.403(6), all units described in the declaration or phase amendment as being located in or on the land then being submitted to condominium ownership shall come into existence, regardless of the state of completion of planned improvements in which the units may be located or any other requirement or description that a declaration may provide. Upon recording the declaration of condominium pursuant to this section, the developer shall file the recording information with the division within 120 calendar days on a form prescribed by the division.

(3) All persons who have any record interest in any mortgage encumbering the interest in the land being submitted to condominium ownership must either join in the execution of the declaration or execute, with the requirements for deed, and record, a consent to the declaration or an agreement subordinating their mortgage interest to the declaration.

(4) The declaration must contain or provide for the following matters:

(a) A statement submitting the property to condominium ownership.

(b) The name by which the condominium property is to be identified, which shall include the word “condominium” or be followed by the words “a condominium.”

(c) The legal description of the land and, if a leasehold estate is submitted to condominium, an identification of the lease.

(d) An identification of each unit by letter, name, or number, or combination thereof, so that no unit bears the same designation as any other unit.

(e) A survey of the land which meets the standards of practice established by the Board of Professional Surveyors and Mappers, pursuant to s. 472.027, and a graphic description of the improvements in which units are located and a plot plan thereof that, together with the declaration, are in sufficient detail to identify the common elements and each unit and their relative locations and approximate dimensions. Failure of the survey to meet the standards of practice does not invalidate an otherwise validly created condominium. The survey, graphic description, and plot plan may be in the form of exhibits consisting of building plans, floor plans, maps, surveys, or sketches. If the construction of the condominium is not substantially completed, there shall be a statement to that effect, and, upon substantial completion of construction, the developer or the association shall amend the declaration to include the certificate described below. The amendment may be accomplished by referring to the recording data of a survey of the condominium that complies with the certificate. A certificate of a surveyor and mapper authorized to practice in this state shall be included in or attached to the declaration or the survey or graphic description as recorded under s. 718.105 that the construction of the improvements is substantially complete so that the material, together with the provisions of the declaration describing the condominium property, is an accurate representation of the location and dimensions of the improvements and so that the identification, location, and dimensions of the common elements and of each unit can be determined from these materials. Completed units within each substantially completed building in a condominium development may be conveyed to purchasers, notwithstanding that other buildings in the condominium are not substantially completed, provided that all planned improvements, including, but not limited to, landscaping, utility services and access to the unit, and common-element facilities serving such building, as set forth in the declaration, are first completed and the declaration of condominium is first recorded and provided that as to the units being conveyed there is a certificate of a surveyor and mapper as required above, including certification that all planned improvements, including, but not limited to, landscaping, utility services and access to the unit, and common-element facilities serving the building in which the units to be conveyed are located have been substantially completed, and such certificate is recorded with the original declaration or as an amendment to such declaration. This section does not, however, operate to require development of improvements and amenities declared to be included in future phases pursuant to s. 718.403 before conveying a unit as provided in this paragraph. For the purposes of this section, a “certificate of a surveyor and mapper” means certification by a surveyor and mapper in the form provided in this paragraph and may include, along with certification by a surveyor and mapper, when appropriate, certification by an architect or engineer authorized to practice in this state. Notwithstanding the requirements of substantial completion provided in this section, this paragraph does not prohibit or impair the validity of a mortgage encumbering units together with an undivided interest in the common elements as described in a declaration of condominium recorded before the recording of a certificate of a surveyor and mapper as provided in this paragraph.

(f) The undivided share of ownership of the common elements and common surplus of the condominium that is appurtenant to each unit stated as a percentage or a fraction of the whole. In the declaration of condominium for residential condominiums created after April 1, 1992, the ownership share of the common elements assigned to each residential unit shall be based either upon the total square footage of each residential unit in uniform relationship to the total square footage of each other residential unit in the condominium or on an equal fractional basis.

(g) The percentage or fractional shares of liability for common expenses of the condominium, which, for all residential units, must be the same as the undivided shares of ownership of the common elements and common surplus appurtenant to each unit as provided for in paragraph (f).

(h) If a developer reserves the right, in a declaration recorded on or after July 1, 2000, to create a multicondominium, the declaration must state, or provide a specific formula for determining, the fractional or percentage shares of liability for the common expenses of the association and of ownership of the common surplus of the association to be allocated to the units in each condominium to be operated by the association. If a declaration recorded on or after July 1, 2000, for a condominium operated by a multicondominium association as originally recorded fails to so provide, the share of liability for the common expenses of the association and of ownership of the common surplus of the association allocated to each unit in each condominium operated by the association shall be a fraction of the whole, the numerator of which is the number “one” and the denominator of which is the total number of units in all condominiums operated by the association.

(i) The name of the association, which must be a corporation for profit or a corporation not for profit.

(j) Unit owners’ membership and voting rights in the association.

(k) The document or documents creating the association, which may be attached as an exhibit.

(l) A copy of the bylaws, which shall be attached as an exhibit. Defects or omissions in the bylaws shall not affect the validity of the condominium or title to the condominium parcels.

(m) Other desired provisions not inconsistent with this chapter.

(n) The creation of a nonexclusive easement for ingress and egress over streets, walks, and other rights-of-way serving the units of a condominium, as part of the common elements necessary to provide reasonable access to the public ways, or a dedication of the streets, walks, and other rights-of-way to the public. All easements for ingress and egress shall not be encumbered by any leasehold or lien other than those on the condominium parcels, unless:

1. Any such lien is subordinate to the rights of unit owners, or

2. The holder of any encumbrance or leasehold of any easement has executed and recorded an agreement that the use-rights of each unit owner will not be terminated as long as the unit owner has not been evicted because of a default under the encumbrance or lease, and the use-rights of any mortgagee of a unit who has acquired title to a unit may not be terminated.

(o) If timeshare estates will or may be created with respect to any unit in the condominium, a statement in conspicuous type declaring that timeshare estates will or may be created with respect to units in the condominium. In addition, the degree, quantity, nature, and extent of the timeshare estates that will or may be created shall be defined and described in detail in the declaration, with a specific statement as to the minimum duration of the recurring periods of rights of use, possession, or occupancy that may be created with respect to any unit.

(5) The declaration as originally recorded or as amended under the procedures provided therein may include covenants and restrictions concerning the use, occupancy, and transfer of the units permitted by law with reference to real property. However, the rule against perpetuities shall not defeat a right given any person or entity by the declaration for the purpose of allowing unit owners to retain reasonable control over the use, occupancy, and transfer of units.

(6) A person who joins in, or consents to the execution of, a declaration subjects his or her interest in the condominium property to the provisions of the declaration.

(7) All provisions of the declaration are enforceable equitable servitudes, run with the land, and are effective until the condominium is terminated.

History.—s. 1, ch. 76-222; s. 1, ch. 77-174; s. 2, ch. 78-328; s. 7, ch. 78-340; s. 1, ch. 79-314; s. 3, ch. 82-199; s. 2, ch. 84-368; s. 2, ch. 90-151; s. 2, ch. 91-103; ss. 1, 5, ch. 91-426; s. 122, ch. 94-119; s. 851, ch. 97-102; s. 1, ch. 98-195; s. 49, ch. 2000-302; s. 5, ch. 2002-27; s. 1, ch. 2013-122; s. 24, ch. 2014-147.



718.1045 - Timeshare estates; limitation on creation.

718.1045 Timeshare estates; limitation on creation.—No timeshare estates shall be created with respect to any condominium unit except pursuant to provisions in the declaration expressly permitting the creation of such estates.

History.—s. 3, ch. 78-328.



718.105 - Recording of declaration.

718.105 Recording of declaration.—

(1) When executed as required by s. 718.104, a declaration together with all exhibits and all amendments is entitled to recordation as an agreement relating to the conveyance of land.

(2) Graphic descriptions of improvements constituting exhibits to a declaration, when accompanied by the certificate of a surveyor required by s. 718.104, may be recorded as a part of a declaration without approval of any public body or officer.

(3) The clerk of the circuit court recording the declaration may, for his or her convenience, file the exhibits of a declaration which contains graphic descriptions of improvements in a separate book, and shall indicate the place of filing upon the margin of the record of the declaration.

(4)(a) If the declaration does not have the certificate or the survey or graphic description of the improvements required under s. 718.104(4)(e), the developer shall deliver therewith to the clerk an estimate, signed by a surveyor authorized to practice in this state, of the cost of a final survey or graphic description providing the certificate prescribed by s. 718.104(4)(e), and shall deposit with the clerk the sum of money specified in the estimate.

(b) The clerk shall hold the money until an amendment to the declaration is recorded that complies with the certificate requirements of s. 718.104(4)(e). At that time, the clerk shall pay to the person presenting the amendment to the declaration the sum of money deposited, without making any charge for holding the sum, receiving it, or paying out, other than the fees required for recording the condominium documents.

(c) If the sum of money held by the clerk has not been paid to the developer or association as provided in paragraph (b) within 5 years after the date the declaration was originally recorded, the clerk may notify, in writing, the registered agent of the association that the sum is still available and the purpose for which it was deposited. If the association does not record the certificate within 90 days after the clerk has given the notice, the clerk may disburse the money to the developer. If the developer cannot be located, the clerk shall disburse the money to the Division of Florida Condominiums, Timeshares, and Mobile Homes for deposit in the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund.

(5) When a declaration of condominium is recorded pursuant to this section, a certificate or receipted bill shall be filed with the clerk of the circuit court in the county where the property is located showing that all taxes due and owing on the property have been paid in full as of the date of recordation.

History.—s. 1, ch. 76-222; s. 1, ch. 77-174; s. 8, ch. 78-340; s. 3, ch. 90-151; s. 852, ch. 97-102; s. 1, ch. 99-350; s. 46, ch. 2008-240; s. 2, ch. 2013-122.



718.106 - Condominium parcels; appurtenances; possession and enjoyment.

718.106 Condominium parcels; appurtenances; possession and enjoyment.—

(1) A condominium parcel created by the declaration is a separate parcel of real property, even though the condominium is created on a leasehold.

(2) There shall pass with a unit, as appurtenances thereto:

(a) An undivided share in the common elements and common surplus.

(b) The exclusive right to use such portion of the common elements as may be provided by the declaration, including the right to transfer such right to other units or unit owners to the extent authorized by the declaration as originally recorded, or amendments to the declaration adopted pursuant to the provisions contained therein. Amendments to declarations of condominium providing for the transfer of use rights with respect to limited common elements are not amendments that materially modify unit appurtenances as described in s. 718.110(4). However, in order to be effective, the transfer of use rights with respect to limited common elements must be effectuated in conformity with the procedures set forth in the declaration as originally recorded or as amended under the procedures provided therein. This section is intended to clarify existing law and applies to associations existing on the effective date of this act.

(c) An exclusive easement for the use of the airspace occupied by the unit as it exists at any particular time and as the unit may lawfully be altered or reconstructed from time to time. An easement in airspace which is vacated shall be terminated automatically.

(d) Membership in the association designated in the declaration, with the full voting rights appertaining thereto.

(e) Other appurtenances as may be provided in the declaration.

(3) A unit owner is entitled to the exclusive possession of his or her unit, subject to the provisions of s. 718.111(5). He or she is entitled to use the common elements in accordance with the purposes for which they are intended, but no use may hinder or encroach upon the lawful rights of other unit owners.

(4) When a unit is leased, a tenant shall have all use rights in the association property and those common elements otherwise readily available for use generally by unit owners and the unit owner shall not have such rights except as a guest, unless such rights are waived in writing by the tenant. Nothing in this subsection shall interfere with the access rights of the unit owner as a landlord pursuant to chapter 83. The association shall have the right to adopt rules to prohibit dual usage by a unit owner and a tenant of association property and common elements otherwise readily available for use generally by unit owners.

(5) A local government may not adopt an ordinance or regulation that prohibits condominium unit owners or their guests, licensees, or invitees from pedestrian access to a public beach contiguous to a condominium property, except where necessary to protect public health, safety, or natural resources. This subsection does not prohibit a governmental entity from enacting regulations governing activities taking place on the beach.

History.—s. 1, ch. 76-222; s. 3, ch. 84-368; s. 4, ch. 90-151; s. 5, ch. 94-350; s. 853, ch. 97-102; s. 50, ch. 2000-302; s. 6, ch. 2002-27; s. 2, ch. 2007-173.



718.107 - Restraint upon separation and partition of common elements.

718.107 Restraint upon separation and partition of common elements.—

(1) The undivided share in the common elements which is appurtenant to a unit shall not be separated from it and shall pass with the title to the unit, whether or not separately described.

(2) The share in the common elements appurtenant to a unit cannot be conveyed or encumbered except together with the unit.

(3) The shares in the common elements appurtenant to units are undivided, and no action for partition of the common elements shall lie.

History.—s. 1, ch. 76-222.



718.108 - Common elements.

718.108 Common elements.—

(1) “Common elements” includes within its meaning the following:

(a) The condominium property which is not included within the units.

(b) Easements through units for conduits, ducts, plumbing, wiring, and other facilities for the furnishing of utility services to units and the common elements.

(c) An easement of support in every portion of a unit which contributes to the support of a building.

(d) The property and installations required for the furnishing of utilities and other services to more than one unit or to the common elements.

(2) The declaration may designate other parts of the condominium property as common elements.

History.—s. 1, ch. 76-222.



718.1085 - Certain regulations not to be retroactively applied.

718.1085 Certain regulations not to be retroactively applied.—Notwithstanding the provisions of chapter 633 or of any other code, statute, ordinance, administrative rule, or regulation, or any interpretation thereof, an association, condominium, or unit owner is not obligated to retrofit the common elements or units of a residential condominium that meets the definition of “housing for older persons” in s. 760.29(4)(b)3. to comply with requirements relating to handrails and guardrails if the unit owners have voted to forego such retrofitting by the affirmative vote of two-thirds of all voting interests in the affected condominium. However, a condominium association may not vote to forego the retrofitting in common areas in a high-rise building. For the purposes of this section, the term “high-rise building” means a building that is greater than 75 feet in height where the building height is measured from the lowest level of fire department access to the floor of the highest occupiable level. For the purposes of this section, the term “common areas” means stairwells and exposed, outdoor walkways and corridors. In no event shall the local authority having jurisdiction require retrofitting of common areas with handrails and guardrails before the end of 2014.

(1) A vote to forego retrofitting may not be obtained by general proxy or limited proxy, but shall be obtained by a vote personally cast at a duly called membership meeting, or by execution of a written consent by the member, and shall be effective upon the recording of a certificate attesting to such vote in the public records of the county where the condominium is located. The association shall provide each unit owner written notice of the vote to forego retrofitting of the required handrails or guardrails, or both, in at least 16-point bold type, by certified mail, within 20 days after the association’s vote. After such notice is provided to each owner, a copy of such notice shall be provided by the current owner to a new owner prior to closing and shall be provided by a unit owner to a renter prior to signing a lease.

(2) As part of the information collected annually from condominiums, the division shall require condominium associations to report the membership vote and recording of a certificate under this subsection and, if retrofitting has been undertaken, the per-unit cost of such work. The division shall annually report to the Division of State Fire Marshal of the Department of Financial Services the number of condominiums that have elected to forego retrofitting.

History.—s. 1, ch. 2004-80.



718.109 - Legal description of condominium parcels.

718.109 Legal description of condominium parcels.—Following the recording of the declaration, a description of a condominium parcel by the number or other designation by which the unit is identified in the declaration, together with the recording data identifying the declaration, shall be a sufficient legal description for all purposes. The description includes all appurtenances to the unit concerned, whether or not separately described, including, but not limited to, the undivided share in the common elements appurtenant thereto.

History.—s. 1, ch. 76-222.



718.110 - Amendment of declaration; correction of error or omission in declaration by circuit court.

718.110 Amendment of declaration; correction of error or omission in declaration by circuit court.—

(1)(a) If the declaration fails to provide a method of amendment, the declaration may be amended as to all matters except those described in subsection (4) or subsection (8) if the amendment is approved by the owners of not less than two-thirds of the units. Except as to those matters described in subsection (4) or subsection (8), no declaration recorded after April 1, 1992, shall require that amendments be approved by more than four-fifths of the voting interests.

(b) No provision of the declaration shall be revised or amended by reference to its title or number only. Proposals to amend existing provisions of the declaration shall contain the full text of the provision to be amended; new words shall be inserted in the text and underlined; and words to be deleted shall be lined through with hyphens. However, if the proposed change is so extensive that this procedure would hinder, rather than assist, the understanding of the proposed amendment, it is not necessary to use underlining and hyphens as indicators of words added or deleted, but, instead, a notation must be inserted immediately preceding the proposed amendment in substantially the following language: “Substantial rewording of declaration. See provision   for present text.”

(c) Nonmaterial errors or omissions in the amendment process will not invalidate an otherwise properly promulgated amendment.

(2) An amendment, other than amendments made by the developer pursuant to ss. 718.104, 718.403, and 718.504(6), (7), and (9) without a vote of the unit owners and any rights the developer may have in the declaration to amend without consent of the unit owners which shall be limited to matters other than those under subsections (4) and (8), shall be evidenced by a certificate of the association which shall include the recording data identifying the declaration and shall be executed in the form required for the execution of a deed. An amendment by the developer must be evidenced in writing, but a certificate of the association is not required. The developer of a timeshare condominium may reserve specific rights in the declaration to amend the declaration without the consent of the unit owners.

(3) An amendment of a declaration is effective when properly recorded in the public records of the county where the declaration is recorded.

(4) Unless otherwise provided in the declaration as originally recorded, no amendment may change the configuration or size of any unit in any material fashion, materially alter or modify the appurtenances to the unit, or change the proportion or percentage by which the unit owner shares the common expenses of the condominium and owns the common surplus of the condominium unless the record owner of the unit and all record owners of liens on the unit join in the execution of the amendment and unless all the record owners of all other units in the same condominium approve the amendment. The acquisition of property by the association and material alterations or substantial additions to such property or the common elements by the association in accordance with s. 718.111(7) or s. 718.113, and amendments providing for the transfer of use rights in limited common elements pursuant to s. 718.106(2)(b) shall not be deemed to constitute a material alteration or modification of the appurtenances to the units. A declaration recorded after April 1, 1992, may not require the approval of less than a majority of total voting interests of the condominium for amendments under this subsection, unless otherwise required by a governmental entity.

(5) If it appears that through a scrivener’s error a unit has not been designated as owning an appropriate undivided share of the common elements or does not bear an appropriate share of the common expenses or that all the common expenses or interest in the common surplus or all of the common elements in the condominium have not been distributed in the declaration, so that the sum total of the shares of common elements which have been distributed or the sum total of the shares of the common expenses or ownership of common surplus fails to equal 100 percent, or if it appears that more than 100 percent of common elements or common expenses or ownership of the common surplus have been distributed, the error may be corrected by filing an amendment to the declaration approved by the board of administration or a majority of the unit owners.

(6) The common elements designated by the declaration may be enlarged by an amendment to the declaration. The amendment must describe the interest in the property and must submit the property to the terms of the declaration. The amendment must be approved and executed as provided in this section. The amendment divests the association of title to the land and vests title in the unit owners as part of the common elements, without naming them and without further conveyance, in the same proportion as the undivided shares in the common elements that are appurtenant to the unit owned by them.

(7) The declarations, bylaws, and common elements of two or more independent condominiums of a single complex may be merged to form a single condominium, upon the approval of such voting interest of each condominium as is required by the declaration for modifying the appurtenances to the units or changing the proportion or percentages by which the owners of the parcel share the common expenses and own the common surplus; upon the approval of all record owners of liens; and upon the recording of new or amended articles of incorporation, declarations, and bylaws.

(8) Unless otherwise provided in the declaration as originally recorded, no amendment to the declaration may permit timeshare estates to be created in any unit of the condominium, unless the record owner of each unit of the condominium and the record owners of liens on each unit of the condominium join in the execution of the amendment.

(9) If there is an omission or error in a declaration, or in any other document required by law to establish the condominium, the association may correct the error or omission by an amendment to the declaration or to the other document required to create a condominium in the manner provided in the declaration to amend the declaration or, if none is provided, by vote of a majority of the voting interests of the condominium. The amendment is effective when passed and approved and a certificate of amendment is executed and recorded as provided in subsections (2) and (3). This procedure for amendment cannot be used if such an amendment would materially or adversely affect property rights of unit owners, unless the affected unit owners consent in writing. This subsection does not restrict the powers of the association to otherwise amend the declaration, or other documentation, but authorizes a simple process of amendment requiring a lesser vote for the purpose of curing defects, errors, or omissions when the property rights of unit owners are not materially or adversely affected.

(10) If there is an omission or error in a declaration of condominium, or any other document required to establish the condominium, and the omission or error would affect the valid existence of the condominium, the circuit court may entertain a petition of one or more of the unit owners in the condominium, or of the association, to correct the error or omission, and the action may be a class action. The court may require that one or more methods of correcting the error or omission be submitted to the unit owners to determine the most acceptable correction. All unit owners, the association, and the mortgagees of a first mortgage of record must be joined as parties to the action. Service of process on unit owners may be by publication, but the plaintiff must furnish every unit owner not personally served with process with a copy of the petition and final decree of the court by certified mail, return receipt requested, at the unit owner’s last known residence address. If an action to determine whether the declaration or another condominium document complies with the mandatory requirements for the formation of a condominium is not brought within 3 years of the recording of the certificate of a surveyor and mapper pursuant to s. 718.104(4)(e) or the recording of an instrument that transfers title to a unit in the condominium which is not accompanied by a recorded assignment of developer rights in favor of the grantee of such unit, whichever occurs first, the declaration and other documents will effectively create a condominium, as of the date the declaration was recorded, regardless of whether the documents substantially comply with the mandatory requirements of law. However, both before and after the expiration of this 3-year period, the circuit court has jurisdiction to entertain a petition permitted under this subsection for the correction of the documentation, and other methods of amendment may be utilized to correct the errors or omissions at any time.

(11) The Legislature finds that the procurement of mortgagee consent to amendments that do not affect the rights or interests of mortgagees is an unreasonable and substantial logistical and financial burden on the unit owners and that there is a compelling state interest in enabling the members of a condominium association to approve amendments to the condominium documents through legal means. Accordingly, and notwithstanding any provision to the contrary contained in this section:

(a) As to any mortgage recorded on or after October 1, 2007, any provision in the declaration, articles of incorporation, or bylaws that requires the consent or joinder of some or all mortgagees of units or any other portion of the condominium property to or in amendments to the declaration, articles of incorporation, or bylaws or for any other matter shall be enforceable only as to the following matters:

1. Those matters described in subsections (4) and (8).

2. Amendments to the declaration, articles of incorporation, or bylaws that adversely affect the priority of the mortgagee’s lien or the mortgagee’s rights to foreclose its lien or that otherwise materially affect the rights and interests of the mortgagees.

(b) As to mortgages recorded before October 1, 2007, any existing provisions in the declaration, articles of incorporation, or bylaws requiring mortgagee consent shall be enforceable.

(c) In securing consent or joinder, the association shall be entitled to rely upon the public records to identify the holders of outstanding mortgages. The association may use the address provided in the original recorded mortgage document, unless there is a different address for the holder of the mortgage in a recorded assignment or modification of the mortgage, which recorded assignment or modification must reference the official records book and page on which the original mortgage was recorded. Once the association has identified the recorded mortgages of record, the association shall, in writing, request of each unit owner whose unit is encumbered by a mortgage of record any information the owner has in his or her possession regarding the name and address of the person to whom mortgage payments are currently being made. Notice shall be sent to such person if the address provided in the original recorded mortgage document is different from the name and address of the mortgagee or assignee of the mortgage as shown by the public record. The association shall be deemed to have complied with this requirement by making the written request of the unit owners required under this paragraph. Any notices required to be sent to the mortgagees under this paragraph shall be sent to all available addresses provided to the association.

(d) Any notice to the mortgagees required under paragraph (c) may be sent by a method that establishes proof of delivery, and any mortgagee who fails to respond within 60 days after the date of mailing shall be deemed to have consented to the amendment.

(e) For those amendments requiring mortgagee consent on or after October 1, 2007, in the event mortgagee consent is provided other than by properly recorded joinder, such consent shall be evidenced by affidavit of the association recorded in the public records of the county where the declaration is recorded. Any amendment adopted without the required consent of a mortgagee shall be voidable only by a mortgagee who was entitled to notice and an opportunity to consent. An action to void an amendment shall be subject to the statute of limitations beginning 5 years after the date of discovery as to the amendments described in subparagraphs (a)1. and 2. and 5 years after the date of recordation of the certificate of amendment for all other amendments. This provision shall apply to all mortgages, regardless of the date of recordation of the mortgage.

(f) Notwithstanding the provisions of this section, any amendment or amendments to conform a declaration of condominium to the insurance coverage provisions in s. 718.111(11) may be made as provided in that section.

(12)(a) With respect to an existing multicondominium association, any amendment to change the fractional or percentage share of liability for the common expenses of the association and ownership of the common surplus of the association must be approved by at least a majority of the total voting interests of each condominium operated by the association unless the declarations of all condominiums operated by the association uniformly require approval by a greater percentage of the voting interests of each condominium.

(b) Unless approval by a greater percentage of the voting interests of an existing multicondominium association is expressly required in the declaration of an existing condominium, the declaration may be amended upon approval of at least a majority of the total voting interests of each condominium operated by the multicondominium association for the purpose of:

1. Setting forth in the declaration the formula currently utilized, but not previously stated in the declaration, for determining the percentage or fractional shares of liability for the common expenses of the multicondominium association and ownership of the common surplus of the multicondominium association.

2. Providing for the creation or enlargement of a multicondominium association by the merger or consolidation of two or more associations and changing the name of the association, as appropriate.

(13) An amendment prohibiting unit owners from renting their units or altering the duration of the rental term or specifying or limiting the number of times unit owners are entitled to rent their units during a specified period applies only to unit owners who consent to the amendment and unit owners who acquire title to their units after the effective date of that amendment.

(14) Except for those portions of the common elements designed and intended to be used by all unit owners, a portion of the common elements serving only one unit or a group of units may be reclassified as a limited common element upon the vote required to amend the declaration as provided therein or as required under paragraph (1)(a), and shall not be considered an amendment pursuant to subsection (4). This is a clarification of existing law.

History.—s. 1, ch. 76-222; s. 8, ch. 77-221; s. 6, ch. 77-222; s. 5, ch. 78-328; s. 2, ch. 78-340; s. 4, ch. 84-368; s. 5, ch. 90-151; s. 3, ch. 91-103; ss. 2, 5, ch. 91-426; s. 51, ch. 2000-302; s. 7, ch. 2002-27; s. 24, ch. 2004-345; s. 1, ch. 2004-353; s. 3, ch. 2007-173; s. 8, ch. 2010-174; s. 3, ch. 2013-122.



718.111 - The association.

718.111 The association.—

(1) CORPORATE ENTITY.—

(a) The operation of the condominium shall be by the association, which must be a Florida corporation for profit or a Florida corporation not for profit. However, any association which was in existence on January 1, 1977, need not be incorporated. The owners of units shall be shareholders or members of the association. The officers and directors of the association have a fiduciary relationship to the unit owners. It is the intent of the Legislature that nothing in this paragraph shall be construed as providing for or removing a requirement of a fiduciary relationship between any manager employed by the association and the unit owners. An officer, director, or manager may not solicit, offer to accept, or accept any thing or service of value for which consideration has not been provided for his or her own benefit or that of his or her immediate family, from any person providing or proposing to provide goods or services to the association. Any such officer, director, or manager who knowingly so solicits, offers to accept, or accepts any thing or service of value is subject to a civil penalty pursuant to s. 718.501(1)(d). However, this paragraph does not prohibit an officer, director, or manager from accepting services or items received in connection with trade fairs or education programs. An association may operate more than one condominium.

(b) A director of the association who is present at a meeting of its board at which action on any corporate matter is taken shall be presumed to have assented to the action taken unless he or she votes against such action or abstains from voting. A director of the association who abstains from voting on any action taken on any corporate matter shall be presumed to have taken no position with regard to the action. Directors may not vote by proxy or by secret ballot at board meetings, except that officers may be elected by secret ballot. A vote or abstention for each member present shall be recorded in the minutes.

(c) A unit owner does not have any authority to act for the association by reason of being a unit owner.

(d) As required by s. 617.0830, an officer, director, or agent shall discharge his or her duties in good faith, with the care an ordinarily prudent person in a like position would exercise under similar circumstances, and in a manner he or she reasonably believes to be in the interests of the association. An officer, director, or agent shall be liable for monetary damages as provided in s. 617.0834 if such officer, director, or agent breached or failed to perform his or her duties and the breach of, or failure to perform, his or her duties constitutes a violation of criminal law as provided in s. 617.0834; constitutes a transaction from which the officer or director derived an improper personal benefit, either directly or indirectly; or constitutes recklessness or an act or omission that was in bad faith, with malicious purpose, or in a manner exhibiting wanton and willful disregard of human rights, safety, or property.

(2) POWERS AND DUTIES.—The powers and duties of the association include those set forth in this section and, except as expressly limited or restricted in this chapter, those set forth in the declaration and bylaws and part I of chapter 607 and chapter 617, as applicable.

(3) POWER TO MANAGE CONDOMINIUM PROPERTY AND TO CONTRACT, SUE, AND BE SUED.—The association may contract, sue, or be sued with respect to the exercise or nonexercise of its powers. For these purposes, the powers of the association include, but are not limited to, the maintenance, management, and operation of the condominium property. After control of the association is obtained by unit owners other than the developer, the association may institute, maintain, settle, or appeal actions or hearings in its name on behalf of all unit owners concerning matters of common interest to most or all unit owners, including, but not limited to, the common elements; the roof and structural components of a building or other improvements; mechanical, electrical, and plumbing elements serving an improvement or a building; representations of the developer pertaining to any existing or proposed commonly used facilities; and protesting ad valorem taxes on commonly used facilities and on units; and may defend actions in eminent domain or bring inverse condemnation actions. If the association has the authority to maintain a class action, the association may be joined in an action as representative of that class with reference to litigation and disputes involving the matters for which the association could bring a class action. Nothing herein limits any statutory or common-law right of any individual unit owner or class of unit owners to bring any action without participation by the association which may otherwise be available.

(4) ASSESSMENTS; MANAGEMENT OF COMMON ELEMENTS.—The association has the power to make and collect assessments and to lease, maintain, repair, and replace the common elements or association property; however, the association may not charge a use fee against a unit owner for the use of common elements or association property unless otherwise provided for in the declaration of condominium or by a majority vote of the association or unless the charges relate to expenses incurred by an owner having exclusive use of the common elements or association property.

(5) RIGHT OF ACCESS TO UNITS.—

(a) The association has the irrevocable right of access to each unit during reasonable hours, when necessary for the maintenance, repair, or replacement of any common elements or of any portion of a unit to be maintained by the association pursuant to the declaration or as necessary to prevent damage to the common elements or to a unit.

(b)1. In addition to the association’s right of access in paragraph (a) and regardless of whether authority is provided in the declaration or other recorded condominium documents, an association, at the sole discretion of the board, may enter an abandoned unit to inspect the unit and adjoining common elements; make repairs to the unit or to the common elements serving the unit, as needed; repair the unit if mold or deterioration is present; turn on the utilities for the unit; or otherwise maintain, preserve, or protect the unit and adjoining common elements. For purposes of this paragraph, a unit is presumed to be abandoned if:

a. The unit is the subject of a foreclosure action and no tenant appears to have resided in the unit for at least 4 continuous weeks without prior written notice to the association; or

b. No tenant appears to have resided in the unit for 2 consecutive months without prior written notice to the association, and the association is unable to contact the owner or determine the whereabouts of the owner after reasonable inquiry.

2. Except in the case of an emergency, an association may not enter an abandoned unit until 2 days after notice of the association’s intent to enter the unit has been mailed or hand-delivered to the owner at the address of the owner as reflected in the records of the association. The notice may be given by electronic transmission to unit owners who previously consented to receive notice by electronic transmission.

3. Any expense incurred by an association pursuant to this paragraph is chargeable to the unit owner and enforceable as an assessment pursuant to s. 718.116, and the association may use its lien authority provided by s. 718.116 to enforce collection of the expense.

4. The association may petition a court of competent jurisdiction to appoint a receiver to lease out an abandoned unit for the benefit of the association to offset against the rental income the association’s costs and expenses of maintaining, preserving, and protecting the unit and the adjoining common elements, including the costs of the receivership and all unpaid assessments, interest, administrative late fees, costs, and reasonable attorney fees.

(6) OPERATION OF CONDOMINIUMS CREATED PRIOR TO 1977.—Notwithstanding any provision of this chapter, an association may operate two or more residential condominiums in which the initial condominium declaration was recorded prior to January 1, 1977, and may continue to so operate such condominiums as a single condominium for purposes of financial matters, including budgets, assessments, accounting, recordkeeping, and similar matters, if provision is made for such consolidated operation in the applicable declarations of each such condominium or in the bylaws. An association for such condominiums may also provide for consolidated financial operation as described in this section either by amending its declaration pursuant to s. 718.110(1)(a) or by amending its bylaws and having the amendment approved by not less than two-thirds of the total voting interests. Notwithstanding any provision in this chapter, common expenses for residential condominiums in such a project being operated by a single association may be assessed against all unit owners in such project pursuant to the proportions or percentages established therefor in the declarations as initially recorded or in the bylaws as initially adopted, subject, however, to the limitations of ss. 718.116 and 718.302.

(7) TITLE TO PROPERTY.—

(a) The association has the power to acquire title to property or otherwise hold, convey, lease, and mortgage association property for the use and benefit of its members. The power to acquire personal property shall be exercised by the board of administration. Except as otherwise permitted in subsections (8) and (9) and in s. 718.114, no association may acquire, convey, lease, or mortgage association real property except in the manner provided in the declaration, and if the declaration does not specify the procedure, then approval of 75 percent of the total voting interests shall be required.

(b) Subject to the provisions of s. 718.112(2)(m), the association, through its board, has the limited power to convey a portion of the common elements to a condemning authority for the purposes of providing utility easements, right-of-way expansion, or other public purposes, whether negotiated or as a result of eminent domain proceedings.

(8) PURCHASE OF LEASES.—The association has the power to purchase any land or recreation lease, subject to the same manner of approval as in s. 718.114 for the acquisition of leaseholds.

(9) PURCHASE OF UNITS.—The association has the power, unless prohibited by the declaration, articles of incorporation, or bylaws of the association, to purchase units in the condominium and to acquire and hold, lease, mortgage, and convey them. There shall be no limitation on the association’s right to purchase a unit at a foreclosure sale resulting from the association’s foreclosure of its lien for unpaid assessments, or to take title by deed in lieu of foreclosure.

(10) EASEMENTS.—Unless prohibited by the declaration, the board of administration has the authority, without the joinder of any unit owner, to grant, modify, or move any easement if the easement constitutes part of or crosses the common elements or association property. This subsection does not authorize the board of administration to modify, move, or vacate any easement created in whole or in part for the use or benefit of anyone other than the unit owners, or crossing the property of anyone other than the unit owners, without the consent or approval of those other persons having the use or benefit of the easement, as required by law or by the instrument creating the easement. Nothing in this subsection affects the minimum requirements of s. 718.104(4)(n) or the powers enumerated in subsection (3).

(11) INSURANCE.—In order to protect the safety, health, and welfare of the people of the State of Florida and to ensure consistency in the provision of insurance coverage to condominiums and their unit owners, this subsection applies to every residential condominium in the state, regardless of the date of its declaration of condominium. It is the intent of the Legislature to encourage lower or stable insurance premiums for associations described in this subsection.

(a) Adequate property insurance, regardless of any requirement in the declaration of condominium for coverage by the association for full insurable value, replacement cost, or similar coverage, must be based on the replacement cost of the property to be insured as determined by an independent insurance appraisal or update of a prior appraisal. The replacement cost must be determined at least once every 36 months.

1. An association or group of associations may provide adequate property insurance through a self-insurance fund that complies with the requirements of ss. 624.460-624.488.

2. The association may also provide adequate property insurance coverage for a group of at least three communities created and operating under this chapter, chapter 719, chapter 720, or chapter 721 by obtaining and maintaining for such communities insurance coverage sufficient to cover an amount equal to the probable maximum loss for the communities for a 250-year windstorm event. Such probable maximum loss must be determined through the use of a competent model that has been accepted by the Florida Commission on Hurricane Loss Projection Methodology. A policy or program providing such coverage may not be issued or renewed after July 1, 2008, unless it has been reviewed and approved by the Office of Insurance Regulation. The review and approval must include approval of the policy and related forms pursuant to ss. 627.410 and 627.411, approval of the rates pursuant to s. 627.062, a determination that the loss model approved by the commission was accurately and appropriately applied to the insured structures to determine the 250-year probable maximum loss, and a determination that complete and accurate disclosure of all material provisions is provided to condominium unit owners before execution of the agreement by a condominium association.

3. When determining the adequate amount of property insurance coverage, the association may consider deductibles as determined by this subsection.

(b) If an association is a developer-controlled association, the association shall exercise its best efforts to obtain and maintain insurance as described in paragraph (a). Failure to obtain and maintain adequate property insurance during any period of developer control constitutes a breach of fiduciary responsibility by the developer-appointed members of the board of directors of the association, unless the members can show that despite such failure, they have made their best efforts to maintain the required coverage.

(c) Policies may include deductibles as determined by the board.

1. The deductibles must be consistent with industry standards and prevailing practice for communities of similar size and age, and having similar construction and facilities in the locale where the condominium property is situated.

2. The deductibles may be based upon available funds, including reserve accounts, or predetermined assessment authority at the time the insurance is obtained.

3. The board shall establish the amount of deductibles based upon the level of available funds and predetermined assessment authority at a meeting of the board in the manner set forth in s. 718.112(2)(e).

(d) An association controlled by unit owners operating as a residential condominium shall use its best efforts to obtain and maintain adequate property insurance to protect the association, the association property, the common elements, and the condominium property that must be insured by the association pursuant to this subsection.

(e) The declaration of condominium as originally recorded, or as amended pursuant to procedures provided therein, may provide that condominium property consisting of freestanding buildings comprised of no more than one building in or on such unit need not be insured by the association if the declaration requires the unit owner to obtain adequate insurance for the condominium property. An association may also obtain and maintain liability insurance for directors and officers, insurance for the benefit of association employees, and flood insurance for common elements, association property, and units.

(f) Every property insurance policy issued or renewed on or after January 1, 2009, for the purpose of protecting the condominium must provide primary coverage for:

1. All portions of the condominium property as originally installed or replacement of like kind and quality, in accordance with the original plans and specifications.

2. All alterations or additions made to the condominium property or association property pursuant to s. 718.113(2).

3. The coverage must exclude all personal property within the unit or limited common elements, and floor, wall, and ceiling coverings, electrical fixtures, appliances, water heaters, water filters, built-in cabinets and countertops, and window treatments, including curtains, drapes, blinds, hardware, and similar window treatment components, or replacements of any of the foregoing which are located within the boundaries of the unit and serve only such unit. Such property and any insurance thereupon is the responsibility of the unit owner.

(g) A condominium unit owner policy must conform to the requirements of s. 627.714.

1. All reconstruction work after a property loss must be undertaken by the association except as otherwise authorized in this section. A unit owner may undertake reconstruction work on portions of the unit with the prior written consent of the board of administration. However, such work may be conditioned upon the approval of the repair methods, the qualifications of the proposed contractor, or the contract that is used for that purpose. A unit owner must obtain all required governmental permits and approvals before commencing reconstruction.

2. Unit owners are responsible for the cost of reconstruction of any portions of the condominium property for which the unit owner is required to carry property insurance, or for which the unit owner is responsible under paragraph (j), and the cost of any such reconstruction work undertaken by the association is chargeable to the unit owner and enforceable as an assessment and may be collected in the manner provided for the collection of assessments pursuant to s. 718.116.

3. A multicondominium association may elect, by a majority vote of the collective members of the condominiums operated by the association, to operate the condominiums as a single condominium for purposes of insurance matters, including, but not limited to, the purchase of the property insurance required by this section and the apportionment of deductibles and damages in excess of coverage. The election to aggregate the treatment of insurance premiums, deductibles, and excess damages constitutes an amendment to the declaration of all condominiums operated by the association, and the costs of insurance must be stated in the association budget. The amendments must be recorded as required by s. 718.110.

(h) The association shall maintain insurance or fidelity bonding of all persons who control or disburse funds of the association. The insurance policy or fidelity bond must cover the maximum funds that will be in the custody of the association or its management agent at any one time. As used in this paragraph, the term “persons who control or disburse funds of the association” includes, but is not limited to, those individuals authorized to sign checks on behalf of the association, and the president, secretary, and treasurer of the association. The association shall bear the cost of any such bonding.

(i) The association may amend the declaration of condominium without regard to any requirement for approval by mortgagees of amendments affecting insurance requirements for the purpose of conforming the declaration of condominium to the coverage requirements of this subsection.

(j) Any portion of the condominium property that must be insured by the association against property loss pursuant to paragraph (f) which is damaged by an insurable event shall be reconstructed, repaired, or replaced as necessary by the association as a common expense. In the absence of an insurable event, the association or the unit owners shall be responsible for the reconstruction, repair, or replacement as determined by the maintenance provisions of the declaration or bylaws. All property insurance deductibles and other damages in excess of property insurance coverage under the property insurance policies maintained by the association are a common expense of the condominium, except that:

1. A unit owner is responsible for the costs of repair or replacement of any portion of the condominium property not paid by insurance proceeds if such damage is caused by intentional conduct, negligence, or failure to comply with the terms of the declaration or the rules of the association by a unit owner, the members of his or her family, unit occupants, tenants, guests, or invitees, without compromise of the subrogation rights of the insurer.

2. The provisions of subparagraph 1. regarding the financial responsibility of a unit owner for the costs of repairing or replacing other portions of the condominium property also apply to the costs of repair or replacement of personal property of other unit owners or the association, as well as other property, whether real or personal, which the unit owners are required to insure.

3. To the extent the cost of repair or reconstruction for which the unit owner is responsible under this paragraph is reimbursed to the association by insurance proceeds, and the association has collected the cost of such repair or reconstruction from the unit owner, the association shall reimburse the unit owner without the waiver of any rights of subrogation.

4. The association is not obligated to pay for reconstruction or repairs of property losses as a common expense if the property losses were known or should have been known to a unit owner and were not reported to the association until after the insurance claim of the association for that property was settled or resolved with finality, or denied because it was untimely filed.

(k) An association may, upon the approval of a majority of the total voting interests in the association, opt out of the provisions of paragraph (j) for the allocation of repair or reconstruction expenses and allocate repair or reconstruction expenses in the manner provided in the declaration as originally recorded or as amended. Such vote may be approved by the voting interests of the association without regard to any mortgagee consent requirements.

(l) In a multicondominium association that has not consolidated its financial operations under subsection (6), any condominium operated by the association may opt out of the provisions of paragraph (j) with the approval of a majority of the total voting interests in that condominium. Such vote may be approved by the voting interests without regard to any mortgagee consent requirements.

(m) Any association or condominium voting to opt out of the guidelines for repair or reconstruction expenses as described in paragraph (j) must record a notice setting forth the date of the opt-out vote and the page of the official records book on which the declaration is recorded. The decision to opt out is effective upon the date of recording of the notice in the public records by the association. An association that has voted to opt out of paragraph (j) may reverse that decision by the same vote required in paragraphs (k) and (l), and notice thereof shall be recorded in the official records.

(n) The association is not obligated to pay for any reconstruction or repair expenses due to property loss to any improvements installed by a current or former owner of the unit or by the developer if the improvement benefits only the unit for which it was installed and is not part of the standard improvements installed by the developer on all units as part of original construction, whether or not such improvement is located within the unit. This paragraph does not relieve any party of its obligations regarding recovery due under any insurance implemented specifically for such improvements.

(o) The provisions of this subsection shall not apply to timeshare condominium associations. Insurance for timeshare condominium associations shall be maintained pursuant to s. 721.165.

(12) OFFICIAL RECORDS.—

(a) From the inception of the association, the association shall maintain each of the following items, if applicable, which constitutes the official records of the association:

1. A copy of the plans, permits, warranties, and other items provided by the developer pursuant to s. 718.301(4).

2. A photocopy of the recorded declaration of condominium of each condominium operated by the association and each amendment to each declaration.

3. A photocopy of the recorded bylaws of the association and each amendment to the bylaws.

4. A certified copy of the articles of incorporation of the association, or other documents creating the association, and each amendment thereto.

5. A copy of the current rules of the association.

6. A book or books that contain the minutes of all meetings of the association, the board of administration, and the unit owners, which minutes must be retained for at least 7 years.

7. A current roster of all unit owners and their mailing addresses, unit identifications, voting certifications, and, if known, telephone numbers. The association shall also maintain the electronic mailing addresses and facsimile numbers of unit owners consenting to receive notice by electronic transmission. The electronic mailing addresses and facsimile numbers are not accessible to unit owners if consent to receive notice by electronic transmission is not provided in accordance with subparagraph (c)5. However, the association is not liable for an inadvertent disclosure of the electronic mail address or facsimile number for receiving electronic transmission of notices.

8. All current insurance policies of the association and condominiums operated by the association.

9. A current copy of any management agreement, lease, or other contract to which the association is a party or under which the association or the unit owners have an obligation or responsibility.

10. Bills of sale or transfer for all property owned by the association.

11. Accounting records for the association and separate accounting records for each condominium that the association operates. All accounting records must be maintained for at least 7 years. Any person who knowingly or intentionally defaces or destroys such records, or who knowingly or intentionally fails to create or maintain such records, with the intent of causing harm to the association or one or more of its members, is personally subject to a civil penalty pursuant to s. 718.501(1)(d). The accounting records must include, but are not limited to:

a. Accurate, itemized, and detailed records of all receipts and expenditures.

b. A current account and a monthly, bimonthly, or quarterly statement of the account for each unit designating the name of the unit owner, the due date and amount of each assessment, the amount paid on the account, and the balance due.

c. All audits, reviews, accounting statements, and financial reports of the association or condominium.

d. All contracts for work to be performed. Bids for work to be performed are also considered official records and must be maintained by the association.

12. Ballots, sign-in sheets, voting proxies, and all other papers relating to voting by unit owners, which must be maintained for 1 year from the date of the election, vote, or meeting to which the document relates, notwithstanding paragraph (b).

13. All rental records if the association is acting as agent for the rental of condominium units.

14. A copy of the current question and answer sheet as described in s. 718.504.

15. All other written records of the association not specifically included in the foregoing which are related to the operation of the association.

16. A copy of the inspection report as described in s. 718.301(4)(p).

(b) The official records of the association must be maintained within the state for at least 7 years. The records of the association shall be made available to a unit owner within 45 miles of the condominium property or within the county in which the condominium property is located within 5 working days after receipt of a written request by the board or its designee. However, such distance requirement does not apply to an association governing a timeshare condominium. This paragraph may be complied with by having a copy of the official records of the association available for inspection or copying on the condominium property or association property, or the association may offer the option of making the records available to a unit owner electronically via the Internet or by allowing the records to be viewed in electronic format on a computer screen and printed upon request. The association is not responsible for the use or misuse of the information provided to an association member or his or her authorized representative pursuant to the compliance requirements of this chapter unless the association has an affirmative duty not to disclose such information pursuant to this chapter.

(c) The official records of the association are open to inspection by any association member or the authorized representative of such member at all reasonable times. The right to inspect the records includes the right to make or obtain copies, at the reasonable expense, if any, of the member. The association may adopt reasonable rules regarding the frequency, time, location, notice, and manner of record inspections and copying. The failure of an association to provide the records within 10 working days after receipt of a written request creates a rebuttable presumption that the association willfully failed to comply with this paragraph. A unit owner who is denied access to official records is entitled to the actual damages or minimum damages for the association’s willful failure to comply. Minimum damages are $50 per calendar day for up to 10 days, beginning on the 11th working day after receipt of the written request. The failure to permit inspection entitles any person prevailing in an enforcement action to recover reasonable attorney fees from the person in control of the records who, directly or indirectly, knowingly denied access to the records. Any person who knowingly or intentionally defaces or destroys accounting records that are required by this chapter to be maintained during the period for which such records are required to be maintained, or who knowingly or intentionally fails to create or maintain accounting records that are required to be created or maintained, with the intent of causing harm to the association or one or more of its members, is personally subject to a civil penalty pursuant to s. 718.501(1)(d). The association shall maintain an adequate number of copies of the declaration, articles of incorporation, bylaws, and rules, and all amendments to each of the foregoing, as well as the question and answer sheet as described in s. 718.504 and year-end financial information required under this section, on the condominium property to ensure their availability to unit owners and prospective purchasers, and may charge its actual costs for preparing and furnishing these documents to those requesting the documents. An association shall allow a member or his or her authorized representative to use a portable device, including a smartphone, tablet, portable scanner, or any other technology capable of scanning or taking photographs, to make an electronic copy of the official records in lieu of the association’s providing the member or his or her authorized representative with a copy of such records. The association may not charge a member or his or her authorized representative for the use of a portable device. Notwithstanding this paragraph, the following records are not accessible to unit owners:

1. Any record protected by the lawyer-client privilege as described in s. 90.502 and any record protected by the work-product privilege, including a record prepared by an association attorney or prepared at the attorney’s express direction, which reflects a mental impression, conclusion, litigation strategy, or legal theory of the attorney or the association, and which was prepared exclusively for civil or criminal litigation or for adversarial administrative proceedings, or which was prepared in anticipation of such litigation or proceedings until the conclusion of the litigation or proceedings.

2. Information obtained by an association in connection with the approval of the lease, sale, or other transfer of a unit.

3. Personnel records of association or management company employees, including, but not limited to, disciplinary, payroll, health, and insurance records. For purposes of this subparagraph, the term “personnel records” does not include written employment agreements with an association employee or management company, or budgetary or financial records that indicate the compensation paid to an association employee.

4. Medical records of unit owners.

5. Social security numbers, driver license numbers, credit card numbers, e-mail addresses, telephone numbers, facsimile numbers, emergency contact information, addresses of a unit owner other than as provided to fulfill the association’s notice requirements, and other personal identifying information of any person, excluding the person’s name, unit designation, mailing address, property address, and any address, e-mail address, or facsimile number provided to the association to fulfill the association’s notice requirements. Notwithstanding the restrictions in this subparagraph, an association may print and distribute to parcel owners a directory containing the name, parcel address, and all telephone numbers of each parcel owner. However, an owner may exclude his or her telephone numbers from the directory by so requesting in writing to the association. An owner may consent in writing to the disclosure of other contact information described in this subparagraph. The association is not liable for the inadvertent disclosure of information that is protected under this subparagraph if the information is included in an official record of the association and is voluntarily provided by an owner and not requested by the association.

6. Electronic security measures that are used by the association to safeguard data, including passwords.

7. The software and operating system used by the association which allow the manipulation of data, even if the owner owns a copy of the same software used by the association. The data is part of the official records of the association.

(d) The association shall prepare a question and answer sheet as described in s. 718.504, and shall update it annually.

(e)1. The association or its authorized agent is not required to provide a prospective purchaser or lienholder with information about the condominium or the association other than information or documents required by this chapter to be made available or disclosed. The association or its authorized agent may charge a reasonable fee to the prospective purchaser, lienholder, or the current unit owner for providing good faith responses to requests for information by or on behalf of a prospective purchaser or lienholder, other than that required by law, if the fee does not exceed $150 plus the reasonable cost of photocopying and any attorney’s fees incurred by the association in connection with the response.

2. An association and its authorized agent are not liable for providing such information in good faith pursuant to a written request if the person providing the information includes a written statement in substantially the following form: “The responses herein are made in good faith and to the best of my ability as to their accuracy.”

(f) An outgoing board or committee member must relinquish all official records and property of the association in his or her possession or under his or her control to the incoming board within 5 days after the election. The division shall impose a civil penalty as set forth in s. 718.501(1)(d)6. against an outgoing board or committee member who willfully and knowingly fails to relinquish such records and property.

(13) FINANCIAL REPORTING.—Within 90 days after the end of the fiscal year, or annually on a date provided in the bylaws, the association shall prepare and complete, or contract for the preparation and completion of, a financial report for the preceding fiscal year. Within 21 days after the final financial report is completed by the association or received from the third party, but not later than 120 days after the end of the fiscal year or other date as provided in the bylaws, the association shall mail to each unit owner at the address last furnished to the association by the unit owner, or hand deliver to each unit owner, a copy of the financial report or a notice that a copy of the financial report will be mailed or hand delivered to the unit owner, without charge, upon receipt of a written request from the unit owner. The division shall adopt rules setting forth uniform accounting principles and standards to be used by all associations and addressing the financial reporting requirements for multicondominium associations. The rules must include, but not be limited to, standards for presenting a summary of association reserves, including a good faith estimate disclosing the annual amount of reserve funds that would be necessary for the association to fully fund reserves for each reserve item based on the straight-line accounting method. This disclosure is not applicable to reserves funded via the pooling method. In adopting such rules, the division shall consider the number of members and annual revenues of an association. Financial reports shall be prepared as follows:

(a) An association that meets the criteria of this paragraph shall prepare a complete set of financial statements in accordance with generally accepted accounting principles. The financial statements must be based upon the association’s total annual revenues, as follows:

1. An association with total annual revenues of $150,000 or more, but less than $300,000, shall prepare compiled financial statements.

2. An association with total annual revenues of at least $300,000, but less than $500,000, shall prepare reviewed financial statements.

3. An association with total annual revenues of $500,000 or more shall prepare audited financial statements.

(b)1. An association with total annual revenues of less than $150,000 shall prepare a report of cash receipts and expenditures.

2. An association that operates fewer than 50 units, regardless of the association’s annual revenues, shall prepare a report of cash receipts and expenditures in lieu of financial statements required by paragraph (a).

3. A report of cash receipts and disbursements must disclose the amount of receipts by accounts and receipt classifications and the amount of expenses by accounts and expense classifications, including, but not limited to, the following, as applicable: costs for security, professional and management fees and expenses, taxes, costs for recreation facilities, expenses for refuse collection and utility services, expenses for lawn care, costs for building maintenance and repair, insurance costs, administration and salary expenses, and reserves accumulated and expended for capital expenditures, deferred maintenance, and any other category for which the association maintains reserves.

(c) An association may prepare, without a meeting of or approval by the unit owners:

1. Compiled, reviewed, or audited financial statements, if the association is required to prepare a report of cash receipts and expenditures;

2. Reviewed or audited financial statements, if the association is required to prepare compiled financial statements; or

3. Audited financial statements if the association is required to prepare reviewed financial statements.

(d) If approved by a majority of the voting interests present at a properly called meeting of the association, an association may prepare:

1. A report of cash receipts and expenditures in lieu of a compiled, reviewed, or audited financial statement;

2. A report of cash receipts and expenditures or a compiled financial statement in lieu of a reviewed or audited financial statement; or

3. A report of cash receipts and expenditures, a compiled financial statement, or a reviewed financial statement in lieu of an audited financial statement.

Such meeting and approval must occur before the end of the fiscal year and is effective only for the fiscal year in which the vote is taken, except that the approval may also be effective for the following fiscal year. If the developer has not turned over control of the association, all unit owners, including the developer, may vote on issues related to the preparation of the association’s financial reports, from the date of incorporation of the association through the end of the second fiscal year after the fiscal year in which the certificate of a surveyor and mapper is recorded pursuant to s. 718.104(4)(e) or an instrument that transfers title to a unit in the condominium which is not accompanied by a recorded assignment of developer rights in favor of the grantee of such unit is recorded, whichever occurs first. Thereafter, all unit owners except the developer may vote on such issues until control is turned over to the association by the developer. Any audit or review prepared under this section shall be paid for by the developer if done before turnover of control of the association. An association may not waive the financial reporting requirements of this section for more than 3 consecutive years.

(14) COMMINGLING.—All funds collected by an association shall be maintained separately in the association’s name. For investment purposes only, reserve funds may be commingled with operating funds of the association. Commingled operating and reserve funds shall be accounted for separately, and a commingled account shall not, at any time, be less than the amount identified as reserve funds. This subsection does not prohibit a multicondominium association from commingling the operating funds of separate condominiums or the reserve funds of separate condominiums. Furthermore, for investment purposes only, a multicondominium association may commingle the operating funds of separate condominiums with the reserve funds of separate condominiums. A manager or business entity required to be licensed or registered under s. 468.432, or an agent, employee, officer, or director of an association, shall not commingle any association funds with his or her funds or with the funds of any other condominium association or the funds of a community association as defined in s. 468.431.

History.—s. 1, ch. 76-222; s. 2, ch. 78-340; ss. 2, 3, 5, ch. 79-314; s. 1, ch. 80-323; s. 1, ch. 81-225; s. 1, ch. 82-199; s. 5, ch. 84-368; s. 5, ch. 86-175; s. 2, ch. 87-46; s. 4, ch. 87-117; s. 6, ch. 90-151; s. 4, ch. 91-103; ss. 3, 5, ch. 91-426; s. 2, ch. 92-49; s. 1, ch. 94-77; s. 231, ch. 94-218; s. 2, ch. 94-336; s. 35, ch. 95-274; s. 854, ch. 97-102; s. 2, ch. 98-322; s. 74, ch. 99-3; s. 52, ch. 2000-302; s. 20, ch. 2001-64; s. 8, ch. 2002-27; s. 4, ch. 2003-14; s. 1, ch. 2004-345; s. 2, ch. 2004-353; s. 37, ch. 2007-1; s. 4, ch. 2007-80; s. 6, ch. 2008-28; ss. 1, 3, ch. 2008-240; s. 87, ch. 2009-21; s. 9, ch. 2010-174; s. 49, ch. 2011-4; s. 2, ch. 2011-196; s. 4, ch. 2013-122; s. 2, ch. 2013-188; s. 8, ch. 2014-133; s. 69, ch. 2014-209; s. 2, ch. 2015-97.



718.112 - Bylaws.

718.112 Bylaws.—

(1) GENERALLY.—

(a) The operation of the association shall be governed by the articles of incorporation if the association is incorporated, and the bylaws of the association, which shall be included as exhibits to the recorded declaration. If one association operates more than one condominium, it shall not be necessary to rerecord the same articles of incorporation and bylaws as exhibits to each declaration after the first, provided that in each case where the articles and bylaws are not so recorded, the declaration expressly incorporates them by reference as exhibits and identifies the book and page of the public records where the first declaration to which they were attached is recorded.

(b) No amendment to the articles of incorporation or bylaws is valid unless recorded with identification on the first page thereof of the book and page of the public records where the declaration of each condominium operated by the association is recorded.

(2) REQUIRED PROVISIONS.—The bylaws shall provide for the following and, if they do not do so, shall be deemed to include the following:

(a) Administration.—

1. The form of administration of the association shall be described indicating the title of the officers and board of administration and specifying the powers, duties, manner of selection and removal, and compensation, if any, of officers and boards. In the absence of such a provision, the board of administration shall be composed of five members, except in the case of a condominium which has five or fewer units, in which case in a not-for-profit corporation the board shall consist of not fewer than three members. In the absence of provisions to the contrary in the bylaws, the board of administration shall have a president, a secretary, and a treasurer, who shall perform the duties of such officers customarily performed by officers of corporations. Unless prohibited in the bylaws, the board of administration may appoint other officers and grant them the duties it deems appropriate. Unless otherwise provided in the bylaws, the officers shall serve without compensation and at the pleasure of the board of administration. Unless otherwise provided in the bylaws, the members of the board shall serve without compensation.

2. When a unit owner of a residential condominium files a written inquiry by certified mail with the board of administration, the board shall respond in writing to the unit owner within 30 days after receipt of the inquiry. The board’s response shall either give a substantive response to the inquirer, notify the inquirer that a legal opinion has been requested, or notify the inquirer that advice has been requested from the division. If the board requests advice from the division, the board shall, within 10 days after its receipt of the advice, provide in writing a substantive response to the inquirer. If a legal opinion is requested, the board shall, within 60 days after the receipt of the inquiry, provide in writing a substantive response to the inquiry. The failure to provide a substantive response to the inquiry as provided herein precludes the board from recovering attorney fees and costs in any subsequent litigation, administrative proceeding, or arbitration arising out of the inquiry. The association may through its board of administration adopt reasonable rules and regulations regarding the frequency and manner of responding to unit owner inquiries, one of which may be that the association is only obligated to respond to one written inquiry per unit in any given 30-day period. In such a case, any additional inquiry or inquiries must be responded to in the subsequent 30-day period, or periods, as applicable.

(b) Quorum; voting requirements; proxies.—

1. Unless a lower number is provided in the bylaws, the percentage of voting interests required to constitute a quorum at a meeting of the members is a majority of the voting interests. Unless otherwise provided in this chapter or in the declaration, articles of incorporation, or bylaws, and except as provided in subparagraph (d)4., decisions shall be made by a majority of the voting interests represented at a meeting at which a quorum is present.

2. Except as specifically otherwise provided herein, unit owners in a residential condominium may not vote by general proxy, but may vote by limited proxies substantially conforming to a limited proxy form adopted by the division. A voting interest or consent right allocated to a unit owned by the association may not be exercised or considered for any purpose, whether for a quorum, an election, or otherwise. Limited proxies and general proxies may be used to establish a quorum. Limited proxies shall be used for votes taken to waive or reduce reserves in accordance with subparagraph (f)2.; for votes taken to waive the financial reporting requirements of s. 718.111(13); for votes taken to amend the declaration pursuant to s. 718.110; for votes taken to amend the articles of incorporation or bylaws pursuant to this section; and for any other matter for which this chapter requires or permits a vote of the unit owners. Except as provided in paragraph (d), a proxy, limited or general, may not be used in the election of board members in a residential condominium. General proxies may be used for other matters for which limited proxies are not required, and may be used in voting for nonsubstantive changes to items for which a limited proxy is required and given. Notwithstanding this subparagraph, unit owners may vote in person at unit owner meetings. This subparagraph does not limit the use of general proxies or require the use of limited proxies for any agenda item or election at any meeting of a timeshare condominium association or a nonresidential condominium association.

13. A proxy given is effective only for the specific meeting for which originally given and any lawfully adjourned meetings thereof. A proxy is not valid longer than 90 days after the date of the first meeting for which it was given. Each proxy is revocable at any time at the pleasure of the unit owner executing it.

4. A member of the board of administration or a committee may submit in writing his or her agreement or disagreement with any action taken at a meeting that the member did not attend. This agreement or disagreement may not be used as a vote for or against the action taken or to create a quorum.

5. A board or committee member’s participation in a meeting via telephone, real-time videoconferencing, or similar real-time electronic or video communication counts toward a quorum, and such member may vote as if physically present. A speaker must be used so that the conversation of such members may be heard by the board or committee members attending in person as well as by any unit owners present at a meeting.

(c) Board of administration meetings.—Meetings of the board of administration at which a quorum of the members is present are open to all unit owners. Members of the board of administration may use e-mail as a means of communication but may not cast a vote on an association matter via e-mail. A unit owner may tape record or videotape the meetings. The right to attend such meetings includes the right to speak at such meetings with reference to all designated agenda items. The division shall adopt reasonable rules governing the tape recording and videotaping of the meeting. The association may adopt written reasonable rules governing the frequency, duration, and manner of unit owner statements.

1. Adequate notice of all board meetings, which must specifically identify all agenda items, must be posted conspicuously on the condominium property at least 48 continuous hours before the meeting except in an emergency. If 20 percent of the voting interests petition the board to address an item of business, the board, within 60 days after receipt of the petition, shall place the item on the agenda at its next regular board meeting or at a special meeting called for that purpose. An item not included on the notice may be taken up on an emergency basis by a vote of at least a majority plus one of the board members. Such emergency action must be noticed and ratified at the next regular board meeting. However, written notice of a meeting at which a nonemergency special assessment or an amendment to rules regarding unit use will be considered must be mailed, delivered, or electronically transmitted to the unit owners and posted conspicuously on the condominium property at least 14 days before the meeting. Evidence of compliance with this 14-day notice requirement must be made by an affidavit executed by the person providing the notice and filed with the official records of the association. Upon notice to the unit owners, the board shall, by duly adopted rule, designate a specific location on the condominium or association property where all notices of board meetings must be posted. If there is no condominium property or association property where notices can be posted, notices shall be mailed, delivered, or electronically transmitted to each unit owner at least 14 days before the meeting. In lieu of or in addition to the physical posting of the notice on the condominium property, the association may, by reasonable rule, adopt a procedure for conspicuously posting and repeatedly broadcasting the notice and the agenda on a closed-circuit cable television system serving the condominium association. However, if broadcast notice is used in lieu of a notice physically posted on condominium property, the notice and agenda must be broadcast at least four times every broadcast hour of each day that a posted notice is otherwise required under this section. If broadcast notice is provided, the notice and agenda must be broadcast in a manner and for a sufficient continuous length of time so as to allow an average reader to observe the notice and read and comprehend the entire content of the notice and the agenda. Notice of any meeting in which regular or special assessments against unit owners are to be considered must specifically state that assessments will be considered and provide the nature, estimated cost, and description of the purposes for such assessments.

2. Meetings of a committee to take final action on behalf of the board or make recommendations to the board regarding the association budget are subject to this paragraph. Meetings of a committee that does not take final action on behalf of the board or make recommendations to the board regarding the association budget are subject to this section, unless those meetings are exempted from this section by the bylaws of the association.

3. Notwithstanding any other law, the requirement that board meetings and committee meetings be open to the unit owners does not apply to:

a. Meetings between the board or a committee and the association’s attorney, with respect to proposed or pending litigation, if the meeting is held for the purpose of seeking or rendering legal advice; or

b. Board meetings held for the purpose of discussing personnel matters.

(d) Unit owner meetings.—

1. An annual meeting of the unit owners shall be held at the location provided in the association bylaws and, if the bylaws are silent as to the location, the meeting shall be held within 45 miles of the condominium property. However, such distance requirement does not apply to an association governing a timeshare condominium.

2. Unless the bylaws provide otherwise, a vacancy on the board caused by the expiration of a director’s term shall be filled by electing a new board member, and the election must be by secret ballot. An election is not required if the number of vacancies equals or exceeds the number of candidates. For purposes of this paragraph, the term “candidate” means an eligible person who has timely submitted the written notice, as described in sub-subparagraph 4.a., of his or her intention to become a candidate. Except in a timeshare or nonresidential condominium, or if the staggered term of a board member does not expire until a later annual meeting, or if all members’ terms would otherwise expire but there are no candidates, the terms of all board members expire at the annual meeting, and such members may stand for reelection unless prohibited by the bylaws. If the bylaws or articles of incorporation permit terms of no more than 2 years, the association board members may serve 2-year terms. If the number of board members whose terms expire at the annual meeting equals or exceeds the number of candidates, the candidates become members of the board effective upon the adjournment of the annual meeting. Unless the bylaws provide otherwise, any remaining vacancies shall be filled by the affirmative vote of the majority of the directors making up the newly constituted board even if the directors constitute less than a quorum or there is only one director. In a residential condominium association of more than 10 units or in a residential condominium association that does not include timeshare units or timeshare interests, coowners of a unit may not serve as members of the board of directors at the same time unless they own more than one unit or unless there are not enough eligible candidates to fill the vacancies on the board at the time of the vacancy. A unit owner in a residential condominium desiring to be a candidate for board membership must comply with sub-subparagraph 4.a. and must be eligible to be a candidate to serve on the board of directors at the time of the deadline for submitting a notice of intent to run in order to have his or her name listed as a proper candidate on the ballot or to serve on the board. A person who has been suspended or removed by the division under this chapter, or who is delinquent in the payment of any monetary obligation due to the association, is not eligible to be a candidate for board membership and may not be listed on the ballot. A person who has been convicted of any felony in this state or in a United States District or Territorial Court, or who has been convicted of any offense in another jurisdiction which would be considered a felony if committed in this state, is not eligible for board membership unless such felon’s civil rights have been restored for at least 5 years as of the date such person seeks election to the board. The validity of an action by the board is not affected if it is later determined that a board member is ineligible for board membership due to having been convicted of a felony. This subparagraph does not limit the term of a member of the board of a nonresidential condominium.

3. The bylaws must provide the method of calling meetings of unit owners, including annual meetings. Written notice must include an agenda, must be mailed, hand delivered, or electronically transmitted to each unit owner at least 14 days before the annual meeting, and must be posted in a conspicuous place on the condominium property at least 14 continuous days before the annual meeting. Upon notice to the unit owners, the board shall, by duly adopted rule, designate a specific location on the condominium property or association property where all notices of unit owner meetings shall be posted. This requirement does not apply if there is no condominium property or association property for posting notices. In lieu of, or in addition to, the physical posting of meeting notices, the association may, by reasonable rule, adopt a procedure for conspicuously posting and repeatedly broadcasting the notice and the agenda on a closed-circuit cable television system serving the condominium association. However, if broadcast notice is used in lieu of a notice posted physically on the condominium property, the notice and agenda must be broadcast at least four times every broadcast hour of each day that a posted notice is otherwise required under this section. If broadcast notice is provided, the notice and agenda must be broadcast in a manner and for a sufficient continuous length of time so as to allow an average reader to observe the notice and read and comprehend the entire content of the notice and the agenda. Unless a unit owner waives in writing the right to receive notice of the annual meeting, such notice must be hand delivered, mailed, or electronically transmitted to each unit owner. Notice for meetings and notice for all other purposes must be mailed to each unit owner at the address last furnished to the association by the unit owner, or hand delivered to each unit owner. However, if a unit is owned by more than one person, the association must provide notice to the address that the developer identifies for that purpose and thereafter as one or more of the owners of the unit advise the association in writing, or if no address is given or the owners of the unit do not agree, to the address provided on the deed of record. An officer of the association, or the manager or other person providing notice of the association meeting, must provide an affidavit or United States Postal Service certificate of mailing, to be included in the official records of the association affirming that the notice was mailed or hand delivered in accordance with this provision.

4. The members of the board of a residential condominium shall be elected by written ballot or voting machine. Proxies may not be used in electing the board in general elections or elections to fill vacancies caused by recall, resignation, or otherwise, unless otherwise provided in this chapter. This subparagraph does not apply to an association governing a timeshare condominium.

a. At least 60 days before a scheduled election, the association shall mail, deliver, or electronically transmit, by separate association mailing or included in another association mailing, delivery, or transmission, including regularly published newsletters, to each unit owner entitled to a vote, a first notice of the date of the election. A unit owner or other eligible person desiring to be a candidate for the board must give written notice of his or her intent to be a candidate to the association at least 40 days before a scheduled election. Together with the written notice and agenda as set forth in subparagraph 3., the association shall mail, deliver, or electronically transmit a second notice of the election to all unit owners entitled to vote, together with a ballot that lists all candidates. Upon request of a candidate, an information sheet, no larger than 8 1/2 inches by 11 inches, which must be furnished by the candidate at least 35 days before the election, must be included with the mailing, delivery, or transmission of the ballot, with the costs of mailing, delivery, or electronic transmission and copying to be borne by the association. The association is not liable for the contents of the information sheets prepared by the candidates. In order to reduce costs, the association may print or duplicate the information sheets on both sides of the paper. The division shall by rule establish voting procedures consistent with this sub-subparagraph, including rules establishing procedures for giving notice by electronic transmission and rules providing for the secrecy of ballots. Elections shall be decided by a plurality of ballots cast. There is no quorum requirement; however, at least 20 percent of the eligible voters must cast a ballot in order to have a valid election. A unit owner may not permit any other person to vote his or her ballot, and any ballots improperly cast are invalid. A unit owner who violates this provision may be fined by the association in accordance with s. 718.303. A unit owner who needs assistance in casting the ballot for the reasons stated in s. 101.051 may obtain such assistance. The regular election must occur on the date of the annual meeting. Notwithstanding this sub-subparagraph, an election is not required unless more candidates file notices of intent to run or are nominated than board vacancies exist.

b. Within 90 days after being elected or appointed to the board of an association of a residential condominium, each newly elected or appointed director shall certify in writing to the secretary of the association that he or she has read the association’s declaration of condominium, articles of incorporation, bylaws, and current written policies; that he or she will work to uphold such documents and policies to the best of his or her ability; and that he or she will faithfully discharge his or her fiduciary responsibility to the association’s members. In lieu of this written certification, within 90 days after being elected or appointed to the board, the newly elected or appointed director may submit a certificate of having satisfactorily completed the educational curriculum administered by a division-approved condominium education provider within 1 year before or 90 days after the date of election or appointment. The written certification or educational certificate is valid and does not have to be resubmitted as long as the director serves on the board without interruption. A director of an association of a residential condominium who fails to timely file the written certification or educational certificate is suspended from service on the board until he or she complies with this sub-subparagraph. The board may temporarily fill the vacancy during the period of suspension. The secretary shall cause the association to retain a director’s written certification or educational certificate for inspection by the members for 5 years after a director’s election or the duration of the director’s uninterrupted tenure, whichever is longer. Failure to have such written certification or educational certificate on file does not affect the validity of any board action.

c. Any challenge to the election process must be commenced within 60 days after the election results are announced.

5. Any approval by unit owners called for by this chapter or the applicable declaration or bylaws, including, but not limited to, the approval requirement in s. 718.111(8), must be made at a duly noticed meeting of unit owners and is subject to all requirements of this chapter or the applicable condominium documents relating to unit owner decisionmaking, except that unit owners may take action by written agreement, without meetings, on matters for which action by written agreement without meetings is expressly allowed by the applicable bylaws or declaration or any law that provides for such action.

6. Unit owners may waive notice of specific meetings if allowed by the applicable bylaws or declaration or any law. Notice of meetings of the board of administration, unit owner meetings, except unit owner meetings called to recall board members under paragraph (j), and committee meetings may be given by electronic transmission to unit owners who consent to receive notice by electronic transmission.

7. Unit owners have the right to participate in meetings of unit owners with reference to all designated agenda items. However, the association may adopt reasonable rules governing the frequency, duration, and manner of unit owner participation.

8. A unit owner may tape record or videotape a meeting of the unit owners subject to reasonable rules adopted by the division.

9. Unless otherwise provided in the bylaws, any vacancy occurring on the board before the expiration of a term may be filled by the affirmative vote of the majority of the remaining directors, even if the remaining directors constitute less than a quorum, or by the sole remaining director. In the alternative, a board may hold an election to fill the vacancy, in which case the election procedures must conform to sub-subparagraph 4.a. unless the association governs 10 units or fewer and has opted out of the statutory election process, in which case the bylaws of the association control. Unless otherwise provided in the bylaws, a board member appointed or elected under this section shall fill the vacancy for the unexpired term of the seat being filled. Filling vacancies created by recall is governed by paragraph (j) and rules adopted by the division.

10. This chapter does not limit the use of general or limited proxies, require the use of general or limited proxies, or require the use of a written ballot or voting machine for any agenda item or election at any meeting of a timeshare condominium association or nonresidential condominium association.

Notwithstanding subparagraph (b)2. and sub-subparagraph 4.a., an association of 10 or fewer units may, by affirmative vote of a majority of the total voting interests, provide for different voting and election procedures in its bylaws, which may be by a proxy specifically delineating the different voting and election procedures. The different voting and election procedures may provide for elections to be conducted by limited or general proxy.

(e) Budget meeting.—

1. Any meeting at which a proposed annual budget of an association will be considered by the board or unit owners shall be open to all unit owners. At least 14 days prior to such a meeting, the board shall hand deliver to each unit owner, mail to each unit owner at the address last furnished to the association by the unit owner, or electronically transmit to the location furnished by the unit owner for that purpose a notice of such meeting and a copy of the proposed annual budget. An officer or manager of the association, or other person providing notice of such meeting, shall execute an affidavit evidencing compliance with such notice requirement, and such affidavit shall be filed among the official records of the association.

2.a. If a board adopts in any fiscal year an annual budget which requires assessments against unit owners which exceed 115 percent of assessments for the preceding fiscal year, the board shall conduct a special meeting of the unit owners to consider a substitute budget if the board receives, within 21 days after adoption of the annual budget, a written request for a special meeting from at least 10 percent of all voting interests. The special meeting shall be conducted within 60 days after adoption of the annual budget. At least 14 days prior to such special meeting, the board shall hand deliver to each unit owner, or mail to each unit owner at the address last furnished to the association, a notice of the meeting. An officer or manager of the association, or other person providing notice of such meeting shall execute an affidavit evidencing compliance with this notice requirement, and such affidavit shall be filed among the official records of the association. Unit owners may consider and adopt a substitute budget at the special meeting. A substitute budget is adopted if approved by a majority of all voting interests unless the bylaws require adoption by a greater percentage of voting interests. If there is not a quorum at the special meeting or a substitute budget is not adopted, the annual budget previously adopted by the board shall take effect as scheduled.

b. Any determination of whether assessments exceed 115 percent of assessments for the prior fiscal year shall exclude any authorized provision for reasonable reserves for repair or replacement of the condominium property, anticipated expenses of the association which the board does not expect to be incurred on a regular or annual basis, or assessments for betterments to the condominium property.

c. If the developer controls the board, assessments shall not exceed 115 percent of assessments for the prior fiscal year unless approved by a majority of all voting interests.

(f) Annual budget.—

1. The proposed annual budget of estimated revenues and expenses must be detailed and must show the amounts budgeted by accounts and expense classifications, including, at a minimum, any applicable expenses listed in s. 718.504(21). A multicondominium association shall adopt a separate budget of common expenses for each condominium the association operates and shall adopt a separate budget of common expenses for the association. In addition, if the association maintains limited common elements with the cost to be shared only by those entitled to use the limited common elements as provided for in s. 718.113(1), the budget or a schedule attached to it must show the amount budgeted for this maintenance. If, after turnover of control of the association to the unit owners, any of the expenses listed in s. 718.504(21) are not applicable, they need not be listed.

2.a. In addition to annual operating expenses, the budget must include reserve accounts for capital expenditures and deferred maintenance. These accounts must include, but are not limited to, roof replacement, building painting, and pavement resurfacing, regardless of the amount of deferred maintenance expense or replacement cost, and any other item that has a deferred maintenance expense or replacement cost that exceeds $10,000. The amount to be reserved must be computed using a formula based upon estimated remaining useful life and estimated replacement cost or deferred maintenance expense of each reserve item. The association may adjust replacement reserve assessments annually to take into account any changes in estimates or extension of the useful life of a reserve item caused by deferred maintenance. This subsection does not apply to an adopted budget in which the members of an association have determined, by a majority vote at a duly called meeting of the association, to provide no reserves or less reserves than required by this subsection.

b. Before turnover of control of an association by a developer to unit owners other than a developer pursuant to s. 718.301, the developer may vote the voting interests allocated to its units to waive the reserves or reduce the funding of reserves through the period expiring at the end of the second fiscal year after the fiscal year in which the certificate of a surveyor and mapper is recorded pursuant to s. 718.104(4)(e) or an instrument that transfers title to a unit in the condominium which is not accompanied by a recorded assignment of developer rights in favor of the grantee of such unit is recorded, whichever occurs first, after which time reserves may be waived or reduced only upon the vote of a majority of all nondeveloper voting interests voting in person or by limited proxy at a duly called meeting of the association. If a meeting of the unit owners has been called to determine whether to waive or reduce the funding of reserves and no such result is achieved or a quorum is not attained, the reserves included in the budget shall go into effect. After the turnover, the developer may vote its voting interest to waive or reduce the funding of reserves.

3. Reserve funds and any interest accruing thereon shall remain in the reserve account or accounts, and may be used only for authorized reserve expenditures unless their use for other purposes is approved in advance by a majority vote at a duly called meeting of the association. Before turnover of control of an association by a developer to unit owners other than the developer pursuant to s. 718.301, the developer-controlled association may not vote to use reserves for purposes other than those for which they were intended without the approval of a majority of all nondeveloper voting interests, voting in person or by limited proxy at a duly called meeting of the association.

4. The only voting interests that are eligible to vote on questions that involve waiving or reducing the funding of reserves, or using existing reserve funds for purposes other than purposes for which the reserves were intended, are the voting interests of the units subject to assessment to fund the reserves in question. Proxy questions relating to waiving or reducing the funding of reserves or using existing reserve funds for purposes other than purposes for which the reserves were intended must contain the following statement in capitalized, bold letters in a font size larger than any other used on the face of the proxy ballot: WAIVING OF RESERVES, IN WHOLE OR IN PART, OR ALLOWING ALTERNATIVE USES OF EXISTING RESERVES MAY RESULT IN UNIT OWNER LIABILITY FOR PAYMENT OF UNANTICIPATED SPECIAL ASSESSMENTS REGARDING THOSE ITEMS.

(g) Assessments.—The manner of collecting from the unit owners their shares of the common expenses shall be stated in the bylaws. Assessments shall be made against units not less frequently than quarterly in an amount which is not less than that required to provide funds in advance for payment of all of the anticipated current operating expenses and for all of the unpaid operating expenses previously incurred. Nothing in this paragraph shall preclude the right of an association to accelerate assessments of an owner delinquent in payment of common expenses. Accelerated assessments shall be due and payable on the date the claim of lien is filed. Such accelerated assessments shall include the amounts due for the remainder of the budget year in which the claim of lien was filed.

(h) Amendment of bylaws.—

1. The method by which the bylaws may be amended consistent with the provisions of this chapter shall be stated. If the bylaws fail to provide a method of amendment, the bylaws may be amended if the amendment is approved by the owners of not less than two-thirds of the voting interests.

2. No bylaw shall be revised or amended by reference to its title or number only. Proposals to amend existing bylaws shall contain the full text of the bylaws to be amended; new words shall be inserted in the text underlined, and words to be deleted shall be lined through with hyphens. However, if the proposed change is so extensive that this procedure would hinder, rather than assist, the understanding of the proposed amendment, it is not necessary to use underlining and hyphens as indicators of words added or deleted, but, instead, a notation must be inserted immediately preceding the proposed amendment in substantially the following language: “Substantial rewording of bylaw. See bylaw   for present text.”

3. Nonmaterial errors or omissions in the bylaw process will not invalidate an otherwise properly promulgated amendment.

(i) Transfer fees.—No charge shall be made by the association or any body thereof in connection with the sale, mortgage, lease, sublease, or other transfer of a unit unless the association is required to approve such transfer and a fee for such approval is provided for in the declaration, articles, or bylaws. Any such fee may be preset, but in no event may such fee exceed $100 per applicant other than husband/wife or parent/dependent child, which are considered one applicant. However, if the lease or sublease is a renewal of a lease or sublease with the same lessee or sublessee, no charge shall be made. The foregoing notwithstanding, an association may, if the authority to do so appears in the declaration or bylaws, require that a prospective lessee place a security deposit, in an amount not to exceed the equivalent of 1 month’s rent, into an escrow account maintained by the association. The security deposit shall protect against damages to the common elements or association property. Payment of interest, claims against the deposit, refunds, and disputes under this paragraph shall be handled in the same fashion as provided in part II of chapter 83.

(j) Recall of board members.—Subject to s. 718.301, any member of the board of administration may be recalled and removed from office with or without cause by the vote or agreement in writing by a majority of all the voting interests. A special meeting of the unit owners to recall a member or members of the board of administration may be called by 10 percent of the voting interests giving notice of the meeting as required for a meeting of unit owners, and the notice shall state the purpose of the meeting. Electronic transmission may not be used as a method of giving notice of a meeting called in whole or in part for this purpose.

1. If the recall is approved by a majority of all voting interests by a vote at a meeting, the recall will be effective as provided in this paragraph. The board shall duly notice and hold a board meeting within 5 full business days after the adjournment of the unit owner meeting to recall one or more board members. At the meeting, the board shall either certify the recall, in which case such member or members shall be recalled effective immediately and shall turn over to the board within 5 full business days any and all records and property of the association in their possession, or shall proceed as set forth in subparagraph 3.

2. If the proposed recall is by an agreement in writing by a majority of all voting interests, the agreement in writing or a copy thereof shall be served on the association by certified mail or by personal service in the manner authorized by chapter 48 and the Florida Rules of Civil Procedure. The board of administration shall duly notice and hold a meeting of the board within 5 full business days after receipt of the agreement in writing. At the meeting, the board shall either certify the written agreement to recall a member or members of the board, in which case such member or members shall be recalled effective immediately and shall turn over to the board within 5 full business days any and all records and property of the association in their possession, or proceed as described in subparagraph 3.

3. If the board determines not to certify the written agreement to recall a member or members of the board, or does not certify the recall by a vote at a meeting, the board shall, within 5 full business days after the meeting, file with the division a petition for arbitration pursuant to the procedures in s. 718.1255. For the purposes of this section, the unit owners who voted at the meeting or who executed the agreement in writing shall constitute one party under the petition for arbitration. If the arbitrator certifies the recall as to any member or members of the board, the recall will be effective upon mailing of the final order of arbitration to the association. If the association fails to comply with the order of the arbitrator, the division may take action pursuant to s. 718.501. Any member or members so recalled shall deliver to the board any and all records of the association in their possession within 5 full business days after the effective date of the recall.

4. If the board fails to duly notice and hold a board meeting within 5 full business days after service of an agreement in writing or within 5 full business days after the adjournment of the unit owner recall meeting, the recall shall be deemed effective and the board members so recalled shall immediately turn over to the board any and all records and property of the association.

5. If the board fails to duly notice and hold the required meeting or fails to file the required petition, the unit owner representative may file a petition pursuant to s. 718.1255 challenging the board’s failure to act. The petition must be filed within 60 days after the expiration of the applicable 5-full-business-day period. The review of a petition under this subparagraph is limited to the sufficiency of service on the board and the facial validity of the written agreement or ballots filed.

6. If a vacancy occurs on the board as a result of a recall or removal and less than a majority of the board members are removed, the vacancy may be filled by the affirmative vote of a majority of the remaining directors, notwithstanding any provision to the contrary contained in this subsection. If vacancies occur on the board as a result of a recall and a majority or more of the board members are removed, the vacancies shall be filled in accordance with procedural rules to be adopted by the division, which rules need not be consistent with this subsection. The rules must provide procedures governing the conduct of the recall election as well as the operation of the association during the period after a recall but before the recall election.

7. A board member who has been recalled may file a petition pursuant to s. 718.1255 challenging the validity of the recall. The petition must be filed within 60 days after the recall is deemed certified. The association and the unit owner representative shall be named as the respondents.

8. The division may not accept for filing a recall petition, whether filed pursuant to subparagraph 1., subparagraph 2., subparagraph 5., or subparagraph 7. and regardless of whether the recall was certified, when there are 60 or fewer days until the scheduled reelection of the board member sought to be recalled or when 60 or fewer days have elapsed since the election of the board member sought to be recalled.

(k) Arbitration.—There shall be a provision for mandatory nonbinding arbitration as provided for in s. 718.1255 for any residential condominium.

(l) Certificate of compliance.—A provision that a certificate of compliance from a licensed electrical contractor or electrician may be accepted by the association’s board as evidence of compliance of the condominium units with the applicable fire and life safety code must be included. Notwithstanding chapter 633 or of any other code, statute, ordinance, administrative rule, or regulation, or any interpretation of the foregoing, an association, residential condominium, or unit owner is not obligated to retrofit the common elements, association property, or units of a residential condominium with a fire sprinkler system in a building that has been certified for occupancy by the applicable governmental entity if the unit owners have voted to forego such retrofitting by the affirmative vote of a majority of all voting interests in the affected condominium. The local authority having jurisdiction may not require completion of retrofitting with a fire sprinkler system before January 1, 2020. By December 31, 2016, a residential condominium association that is not in compliance with the requirements for a fire sprinkler system and has not voted to forego retrofitting of such a system must initiate an application for a building permit for the required installation with the local government having jurisdiction demonstrating that the association will become compliant by December 31, 2019.

1. A vote to forego retrofitting may be obtained by limited proxy or by a ballot personally cast at a duly called membership meeting, or by execution of a written consent by the member, and is effective upon recording a certificate attesting to such vote in the public records of the county where the condominium is located. The association shall mail or hand deliver to each unit owner written notice at least 14 days before the membership meeting in which the vote to forego retrofitting of the required fire sprinkler system is to take place. Within 30 days after the association’s opt-out vote, notice of the results of the opt-out vote must be mailed or hand delivered to all unit owners. Evidence of compliance with this notice requirement must be made by affidavit executed by the person providing the notice and filed among the official records of the association. After notice is provided to each owner, a copy must be provided by the current owner to a new owner before closing and by a unit owner to a renter before signing a lease.

2. If there has been a previous vote to forego retrofitting, a vote to require retrofitting may be obtained at a special meeting of the unit owners called by a petition of at least 10 percent of the voting interests. Such a vote may only be called once every 3 years. Notice shall be provided as required for any regularly called meeting of the unit owners, and must state the purpose of the meeting. Electronic transmission may not be used to provide notice of a meeting called in whole or in part for this purpose.

3. As part of the information collected annually from condominiums, the division shall require condominium associations to report the membership vote and recording of a certificate under this subsection and, if retrofitting has been undertaken, the per-unit cost of such work. The division shall annually report to the Division of State Fire Marshal of the Department of Financial Services the number of condominiums that have elected to forego retrofitting.

4. Notwithstanding s. 553.509, a residential association may not be obligated to, and may forego the retrofitting of, any improvements required by s. 553.509(2) upon an affirmative vote of a majority of the voting interests in the affected condominium.

(m) Common elements; limited power to convey.—

1. With respect to condominiums created on or after October 1, 1994, the bylaws shall include a provision granting the association a limited power to convey a portion of the common elements to a condemning authority for the purpose of providing utility easements, right-of-way expansion, or other public purposes, whether negotiated or as a result of eminent domain proceedings.

2. In any case where the bylaws are silent as to the association’s power to convey common elements as described in subparagraph 1., the bylaws shall be deemed to include the provision described in subparagraph 1.

(n) Director or officer delinquencies.—A director or officer more than 90 days delinquent in the payment of any monetary obligation due the association shall be deemed to have abandoned the office, creating a vacancy in the office to be filled according to law.

(o) Director or officer offenses.—A director or officer charged by information or indictment with a felony theft or embezzlement offense involving the association’s funds or property must be removed from office, creating a vacancy in the office to be filled according to law until the end of the period of the suspension or the end of the director’s term of office, whichever occurs first. While such director or officer has such criminal charge pending, he or she may not be appointed or elected to a position as a director or officer. However, if the charges are resolved without a finding of guilt, the director or officer shall be reinstated for the remainder of his or her term of office, if any.

(3) OPTIONAL PROVISIONS.—The bylaws as originally recorded or as amended under the procedures provided therein may provide for the following:

(a) A method of adopting and amending administrative rules and regulations governing the details of the operation and use of the common elements.

(b) Restrictions on and requirements for the use, maintenance, and appearance of the units and the use of the common elements.

(c) Provisions for giving notice by electronic transmission in a manner authorized by law of meetings of the board of directors and committees and of annual and special meetings of the members.

(d) Other provisions which are not inconsistent with this chapter or with the declaration, as may be desired.

History.—s. 1, ch. 76-222; s. 1, ch. 77-174; s. 5, ch. 77-221; ss. 3, 4, ch. 77-222; s. 1, ch. 78-340; s. 6, ch. 79-314; s. 2, ch. 80-323; s. 2, ch. 81-225; s. 1, ch. 82-113; s. 4, ch. 82-199; s. 6, ch. 84-368; s. 6, ch. 86-175; s. 2, ch. 88-148; s. 7, ch. 90-151; s. 5, ch. 91-103; ss. 5, 6, ch. 91-426; s. 3, ch. 92-49; s. 3, ch. 94-336; s. 7, ch. 94-350; s. 36, ch. 95-274; s. 2, ch. 96-396; s. 32, ch. 97-93; s. 1773, ch. 97-102; s. 1, ch. 97-301; s. 2, ch. 98-195; s. 3, ch. 98-322; s. 53, ch. 2000-302; s. 21, ch. 2001-64; s. 9, ch. 2002-27; s. 5, ch. 2003-14; s. 4, ch. 2004-345; s. 4, ch. 2004-353; s. 134, ch. 2005-2; s. 7, ch. 2008-28; s. 88, ch. 2009-21; s. 10, ch. 2010-174; s. 3, ch. 2011-196; s. 5, ch. 2013-122; s. 1, ch. 2013-159; s. 3, ch. 2013-188; s. 1, ch. 2014-74; s. 9, ch. 2014-133; s. 3, ch. 2015-97.

1Note.—As amended by s. 1, ch. 2014-74. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Subparagraph (2)(b)3. was also amended by s. 9, ch. 2014-133, and that version reads:

3. Any proxy given is effective only for the specific meeting for which originally given and any lawfully adjourned meetings thereof. A proxy is not valid longer than 90 days after the date of the first meeting for which it was given and may be revoked at any time at the pleasure of the unit owner executing it.



718.1124 - Failure to fill vacancies on board of administration sufficient to constitute a quorum; appointment of receiver upon petition of unit owner.

718.1124 Failure to fill vacancies on board of administration sufficient to constitute a quorum; appointment of receiver upon petition of unit owner.—

(1) If an association fails to fill vacancies on the board of administration sufficient to constitute a quorum in accordance with the bylaws, any unit owner may give notice of his or her intent to apply to the circuit court within whose jurisdiction the condominium lies for the appointment of a receiver to manage the affairs of the association. The form of the notice shall be as follows:

NOTICE OF INTENT TO
APPLY FOR RECEIVERSHIP

YOU ARE HEREBY NOTIFIED that the undersigned owner of a condominium unit in   (name of condominium)   intends to file a petition in the circuit court for appointment of a receiver to manage the affairs of the association on the grounds that the association has failed to fill vacancies on the board of administration sufficient to constitute a quorum. This petition will not be filed if the vacancies are filled within 30 days after the date on which this notice was sent or posted, whichever is later. If a receiver is appointed, the receiver shall have all of the powers of the board and shall be entitled to receive a salary and reimbursement of all costs and attorney’s fees payable from association funds.

(name and address of petitioning unit owner)

(2) The notice required by subsection (1) must be provided by the unit owner to the association by certified mail or personal delivery, must be posted in a conspicuous place on the condominium property, and must be provided by the unit owner to every other unit owner of the association by certified mail or personal delivery. The notice must be posted and mailed or delivered at least 30 days prior to the filing of a petition seeking receivership. Notice by mail to a unit owner shall be sent to the address used by the county property appraiser for notice to the unit owner, except that where a unit owner’s address is not publicly available the notice shall be mailed to the unit.

(3) If the association fails to fill the vacancies within 30 days after the notice required by subsection (1) is posted and mailed or delivered, the unit owner may proceed with the petition.

(4) If a receiver is appointed, all unit owners shall be given written notice of such appointment as provided in s. 718.127.

(5) The association shall be responsible for the salary of the receiver, court costs, and attorney’s fees. The receiver shall have all powers and duties of a duly constituted board of administration and shall serve until the association fills vacancies on the board sufficient to constitute a quorum and the court relieves the receiver of the appointment.

History.—s. 1, ch. 81-185; s. 8, ch. 2008-28; s. 1, ch. 2008-202.



718.113 - Maintenance; limitation upon improvement; display of flag; hurricane shutters and protection; display of religious decorations.

718.113 Maintenance; limitation upon improvement; display of flag; hurricane shutters and protection; display of religious decorations.—

(1) Maintenance of the common elements is the responsibility of the association. The declaration may provide that certain limited common elements shall be maintained by those entitled to use the limited common elements or that the association shall provide the maintenance, either as a common expense or with the cost shared only by those entitled to use the limited common elements. If the maintenance is to be by the association at the expense of only those entitled to use the limited common elements, the declaration shall describe in detail the method of apportioning such costs among those entitled to use the limited common elements, and the association may use the provisions of s. 718.116 to enforce payment of the shares of such costs by the unit owners entitled to use the limited common elements.

(2)(a) Except as otherwise provided in this section, there shall be no material alteration or substantial additions to the common elements or to real property which is association property, except in a manner provided in the declaration as originally recorded or as amended under the procedures provided therein. If the declaration as originally recorded or as amended under the procedures provided therein does not specify the procedure for approval of material alterations or substantial additions, 75 percent of the total voting interests of the association must approve the alterations or additions. This paragraph is intended to clarify existing law and applies to associations existing on October 1, 2008.

(b) There shall not be any material alteration of, or substantial addition to, the common elements of any condominium operated by a multicondominium association unless approved in the manner provided in the declaration of the affected condominium or condominiums as originally recorded or as amended under the procedures provided therein. If a declaration as originally recorded or as amended under the procedures provided therein does not specify a procedure for approving such an alteration or addition, the approval of 75 percent of the total voting interests of each affected condominium is required. This subsection does not prohibit a provision in any declaration, articles of incorporation, or bylaws as originally recorded or as amended under the procedures provided therein requiring the approval of unit owners in any condominium operated by the same association or requiring board approval before a material alteration or substantial addition to the common elements is permitted. This paragraph is intended to clarify existing law and applies to associations existing on the effective date of this act.

(c) There shall not be any material alteration or substantial addition made to association real property operated by a multicondominium association, except as provided in the declaration, articles of incorporation, or bylaws as originally recorded or as amended under the procedures provided therein. If the declaration, articles of incorporation, or bylaws as originally recorded or as amended under the procedures provided therein do not specify the procedure for approving an alteration or addition to association real property, the approval of 75 percent of the total voting interests of the association is required. This paragraph is intended to clarify existing law and applies to associations existing on the effective date of this act.

(3) A unit owner shall not do anything within his or her unit or on the common elements which would adversely affect the safety or soundness of the common elements or any portion of the association property or condominium property which is to be maintained by the association.

(4) Any unit owner may display one portable, removable United States flag in a respectful way and, on Armed Forces Day, Memorial Day, Flag Day, Independence Day, and Veterans Day, may display in a respectful way portable, removable official flags, not larger than 41/2 feet by 6 feet, that represent the United States Army, Navy, Air Force, Marine Corps, or Coast Guard, regardless of any declaration rules or requirements dealing with flags or decorations.

(5) Each board of administration of a residential condominium shall adopt hurricane shutter specifications for each building within each condominium operated by the association which shall include color, style, and other factors deemed relevant by the board. All specifications adopted by the board must comply with the applicable building code.

(a) The board may, subject to s. 718.3026 and the approval of a majority of voting interests of the residential condominium, install hurricane shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection that comply with or exceed the applicable building code. However, a vote of the owners is not required if the maintenance, repair, and replacement of hurricane shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection are the responsibility of the association pursuant to the declaration of condominium. If hurricane protection or laminated glass or window film architecturally designed to function as hurricane protection that complies with or exceeds the current applicable building code has been previously installed, the board may not install hurricane shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection except upon approval by a majority vote of the voting interests.

(b) The association is responsible for the maintenance, repair, and replacement of the hurricane shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection authorized by this subsection if such property is the responsibility of the association pursuant to the declaration of condominium. If the hurricane shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection are the responsibility of the unit owners pursuant to the declaration of condominium, the maintenance, repair, and replacement of such items are the responsibility of the unit owner.

(c) The board may operate shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection installed pursuant to this subsection without permission of the unit owners only if such operation is necessary to preserve and protect the condominium property and association property. The installation, replacement, operation, repair, and maintenance of such shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection in accordance with the procedures set forth in this paragraph are not a material alteration to the common elements or association property within the meaning of this section.

(d) Notwithstanding any other provision in the residential condominium documents, if approval is required by the documents, a board may not refuse to approve the installation or replacement of hurricane shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection by a unit owner conforming to the specifications adopted by the board.

(6) An association may not refuse the request of a unit owner for a reasonable accommodation for the attachment on the mantel or frame of the door of the unit owner of a religious object not to exceed 3 inches wide, 6 inches high, and 1.5 inches deep.

(7) Notwithstanding the provisions of this section or the governing documents of a condominium or a multicondominium association, the board of administration may, without any requirement for approval of the unit owners, install upon or within the common elements or association property solar collectors, clotheslines, or other energy-efficient devices based on renewable resources for the benefit of the unit owners.

History.—s. 1, ch. 76-222; s. 1, ch. 89-161; s. 8, ch. 90-151; s. 6, ch. 91-103; s. 5, ch. 91-426; s. 4, ch. 92-49; s. 8, ch. 94-350; s. 43, ch. 95-274; s. 855, ch. 97-102; s. 54, ch. 2000-302; s. 10, ch. 2002-27; s. 1, ch. 2003-28; s. 9, ch. 2008-28; s. 26, ch. 2008-191; s. 89, ch. 2009-21; s. 59, ch. 2010-176; s. 4, ch. 2011-196; s. 4, ch. 2013-188; s. 2, ch. 2014-74.



718.114 - Association powers.

718.114 Association powers.—An association may enter into agreements to acquire leaseholds, memberships, and other possessory or use interests in lands or facilities such as country clubs, golf courses, marinas, and other recreational facilities, regardless of whether the lands or facilities are contiguous to the lands of the condominium, if such lands and facilities are intended to provide enjoyment, recreation, or other use or benefit to the unit owners. All of these leaseholds, memberships, and other possessory or use interests existing or created at the time of recording the declaration must be stated and fully described in the declaration. Subsequent to the recording of the declaration, agreements acquiring these leaseholds, memberships, or other possessory or use interests which are not entered into within 12 months of the date of the recording of the certificate of a surveyor and mapper pursuant to s. 718.104(4)(e) or the recording of an instrument that transfers title to a unit in the condominium which is not accompanied by a recorded assignment of developer rights in favor of the grantee of such unit, whichever occurs first, are a material alteration or substantial addition to the real property that is association property, and the association may not acquire or enter into such agreements except upon a vote of, or written consent by, a majority of the total voting interests or as authorized by the declaration as provided in s. 718.113. The declaration may provide that the rental, membership fees, operations, replacements, and other expenses are common expenses and may impose covenants and restrictions concerning their use and may contain other provisions not inconsistent with this chapter. A condominium association may conduct bingo games as provided in s. 849.0931.

History.—s. 1, ch. 76-222; s. 4, ch. 79-314; s. 9, ch. 90-151; s. 1, ch. 91-67; s. 7, ch. 91-103; s. 2, ch. 91-206; s. 5, ch. 91-426; ss. 2, 6, ch. 92-280; s. 1, ch. 93-160; s. 4, ch. 2007-173; s. 3, ch. 2007-228; s. 5, ch. 2011-196; s. 6, ch. 2013-122.



718.115 - Common expenses and common surplus.

718.115 Common expenses and common surplus.—

(1)(a) Common expenses include the expenses of the operation, maintenance, repair, replacement, or protection of the common elements and association property, costs of carrying out the powers and duties of the association, and any other expense, whether or not included in the foregoing, designated as common expense by this chapter, the declaration, the documents creating the association, or the bylaws. Common expenses also include reasonable transportation services, insurance for directors and officers, road maintenance and operation expenses, in-house communications, and security services, which are reasonably related to the general benefit of the unit owners even if such expenses do not attach to the common elements or property of the condominium. However, such common expenses must either have been services or items provided on or after the date control of the association is transferred from the developer to the unit owners or must be services or items provided for in the condominium documents or bylaws. Unless the manner of payment or allocation of expenses is otherwise addressed in the declaration of condominium, the expenses of any items or services required by any federal, state, or local governmental entity to be installed, maintained, or supplied to the condominium property by the association, including, but not limited to, firesafety equipment or water and sewer service where a master meter serves the condominium, shall be common expenses whether or not such items or services are specifically identified as common expenses in the declaration of condominium, articles of incorporation, or bylaws of the association.

(b) The common expenses of a condominium within a multicondominium are the common expenses directly attributable to the operation of that condominium. The common expenses of a multicondominium association do not include the common expenses directly attributable to the operation of any specific condominium or condominiums within the multicondominium. This paragraph is intended to clarify existing law and applies to associations existing on the effective date of this act.

(c) The common expenses of a multicondominium association may include categories of expenses related to the property or common elements within a specific condominium in the multicondominium if such property or common elements are areas in which all members of the multicondominium association have use rights or from which all members receive tangible economic benefits. Such common expenses of the association shall be identified in the declaration or bylaws as originally recorded or as amended under the procedures provided therein of each condominium within the multicondominium association. This paragraph is intended to clarify existing law and applies to associations existing on the effective date of this act.

(d) If provided in the declaration, the cost of communications services as defined in chapter 202, information services, or Internet services obtained pursuant to a bulk contract is a common expense. If the declaration does not provide for the cost of such services as a common expense, the board may enter into such a contract, and the cost of the service will be a common expense. The cost for the services under a bulk rate contract may be allocated on a per-unit basis rather than a percentage basis if the declaration provides for other than an equal sharing of common expenses, and any contract entered into before July 1, 1998, in which the cost of the service is not equally divided among all unit owners, may be changed by vote of a majority of the voting interests present at a regular or special meeting of the association, to allocate the cost equally among all units. The contract must be for at least 2 years.

1. Any contract made by the board on or after July 1, 1998, may be canceled by a majority of the voting interests present at the next regular or special meeting of the association. Any member may make a motion to cancel the contract, but if no motion is made or if such motion fails to obtain the required majority at the next regular or special meeting, whichever occurs first, following the making of the contract, such contract shall be deemed ratified for the term therein expressed.

2. Such contract must provide, and is deemed to provide if not expressly set forth, that any hearing-impaired or legally blind unit owner who does not occupy the unit with a non-hearing-impaired or sighted person, or any unit owner receiving supplemental security income under Title XVI of the Social Security Act or food assistance as administered by the Department of Children and Families pursuant to s. 414.31, may discontinue the cable or video service without incurring disconnect fees, penalties, or subsequent service charges, and, as to such units, the owners are not required to pay any common expenses charge related to such service. If fewer than all members of an association share the expenses of cable or video service, the expense shall be shared equally by all participating unit owners. The association may use the provisions of s. 718.116 to enforce payment of the shares of such costs by the unit owners receiving cable or video service.

(e) The expense of installation, replacement, operation, repair, and maintenance of hurricane shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection by the board pursuant to s. 718.113(5) constitutes a common expense and shall be collected as provided in this section if the association is responsible for the maintenance, repair, and replacement of the hurricane shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection pursuant to the declaration of condominium. However, if the maintenance, repair, and replacement of the hurricane shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection are the responsibility of the unit owners pursuant to the declaration of condominium, the cost of the installation of the hurricane shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection is not a common expense and shall be charged individually to the unit owners based on the cost of installation of the hurricane shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection appurtenant to the unit. Notwithstanding s. 718.116(9), and regardless of whether or not the declaration requires the association or unit owners to maintain, repair, or replace hurricane shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection, a unit owner who has previously installed hurricane shutters in accordance with s. 718.113(5) that comply with the current applicable building code shall receive a credit when the shutters are installed; a unit owner who has previously installed impact glass or code-compliant windows or doors that comply with the current applicable building code shall receive a credit when the impact glass or code-compliant windows or doors are installed; and a unit owner who has installed other types of code-compliant hurricane protection that comply with the current applicable building code shall receive a credit when the same type of other code-compliant hurricane protection is installed, and the credit shall be equal to the pro rata portion of the assessed installation cost assigned to each unit. However, such unit owner remains responsible for the pro rata share of expenses for hurricane shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection installed on common elements and association property by the board pursuant to s. 718.113(5) and remains responsible for a pro rata share of the expense of the replacement, operation, repair, and maintenance of such shutters, impact glass, code-compliant windows or doors, or other types of code-compliant hurricane protection.

(f) Common expenses include the costs of insurance acquired by the association under the authority of s. 718.111(11), including costs and contingent expenses required to participate in a self-insurance fund authorized and approved pursuant to s. 624.462.

(g) If any unpaid share of common expenses or assessments is extinguished by foreclosure of a superior lien or by a deed in lieu of foreclosure thereof, the unpaid share of common expenses or assessments are common expenses collectible from all the unit owners in the condominium in which the unit is located.

(2) Except as otherwise provided by this chapter, funds for payment of the common expenses of a condominium shall be collected by assessments against the units in that condominium in the proportions or percentages provided in that condominium’s declaration. In a residential condominium, or mixed-use condominium created after January 1, 1996, each unit’s share of the common expenses of the condominium and common surplus of the condominium shall be the same as the unit’s appurtenant ownership interest in the common elements.

(3) Common surplus is owned by unit owners in the same shares as their ownership interest in the common elements.

(4)(a) Funds for payment of the common expenses of a condominium within a multicondominium shall be collected as provided in subsection (2). Common expenses of a multicondominium association shall be funded by assessments against all unit owners in the association in the proportion or percentage set forth in the declaration as required by s. 718.104(4)(h) or s. 718.110(12), as applicable.

(b) In a multicondominium association, the total common surplus owned by a unit owner consists of that owner’s share of the common surplus of the association plus that owner’s share of the common surplus of the condominium in which the owner’s unit is located, in the proportion or percentage set forth in the declaration as required by s. 718.104(4)(h) or s. 718.110(12), as applicable.

History.—s. 1, ch. 76-222; s. 1, ch. 77-174; s. 7, ch. 84-368; s. 1, ch. 88-148; s. 11, ch. 90-151; s. 8, ch. 91-103; s. 3, ch. 91-116; ss. 5, 8, ch. 91-426; s. 5, ch. 92-49; s. 9, ch. 94-350; s. 3, ch. 96-396; s. 4, ch. 98-322; s. 55, ch. 2000-302; s. 11, ch. 2002-27; s. 5, ch. 2007-80; s. 10, ch. 2008-28; s. 4, ch. 2008-240; s. 11, ch. 2010-174; s. 40, ch. 2010-209; s. 5, ch. 2013-188; s. 283, ch. 2014-19.



718.116 - Assessments; liability; lien and priority; interest; collection.

718.116 Assessments; liability; lien and priority; interest; collection.—

(1)(a) A unit owner, regardless of how his or her title has been acquired, including by purchase at a foreclosure sale or by deed in lieu of foreclosure, is liable for all assessments which come due while he or she is the unit owner. Additionally, a unit owner is jointly and severally liable with the previous owner for all unpaid assessments that came due up to the time of transfer of title. This liability is without prejudice to any right the owner may have to recover from the previous owner the amounts paid by the owner. For the purposes of this paragraph, the term “previous owner” does not include an association that acquires title to a delinquent property through foreclosure or by deed in lieu of foreclosure. A present unit owner’s liability for unpaid assessments is limited to any unpaid assessments that accrued before the association acquired title to the delinquent property through foreclosure or by deed in lieu of foreclosure.

(b)1. The liability of a first mortgagee or its successor or assignees who acquire title to a unit by foreclosure or by deed in lieu of foreclosure for the unpaid assessments that became due before the mortgagee’s acquisition of title is limited to the lesser of:

a. The unit’s unpaid common expenses and regular periodic assessments which accrued or came due during the 12 months immediately preceding the acquisition of title and for which payment in full has not been received by the association; or

b. One percent of the original mortgage debt. The provisions of this paragraph apply only if the first mortgagee joined the association as a defendant in the foreclosure action. Joinder of the association is not required if, on the date the complaint is filed, the association was dissolved or did not maintain an office or agent for service of process at a location which was known to or reasonably discoverable by the mortgagee.

2. An association, or its successor or assignee, that acquires title to a unit through the foreclosure of its lien for assessments is not liable for any unpaid assessments, late fees, interest, or reasonable attorney’s fees and costs that came due before the association’s acquisition of title in favor of any other association, as defined in s. 718.103(2) or s. 720.301(9), which holds a superior lien interest on the unit. This subparagraph is intended to clarify existing law.

(c) The person acquiring title shall pay the amount owed to the association within 30 days after transfer of title. Failure to pay the full amount when due shall entitle the association to record a claim of lien against the parcel and proceed in the same manner as provided in this section for the collection of unpaid assessments.

(d) With respect to each timeshare unit, each owner of a timeshare estate therein is jointly and severally liable for the payment of all assessments and other charges levied against or with respect to that unit pursuant to the declaration or bylaws, except to the extent that the declaration or bylaws may provide to the contrary.

(e) Notwithstanding the provisions of paragraph (b), a first mortgagee or its successor or assignees who acquire title to a condominium unit as a result of the foreclosure of the mortgage or by deed in lieu of foreclosure of the mortgage shall be exempt from liability for all unpaid assessments attributable to the parcel or chargeable to the previous owner which came due prior to acquisition of title if the first mortgage was recorded prior to April 1, 1992. If, however, the first mortgage was recorded on or after April 1, 1992, or on the date the mortgage was recorded, the declaration included language incorporating by reference future amendments to this chapter, the provisions of paragraph (b) shall apply.

(f) The provisions of this subsection are intended to clarify existing law, and shall not be available in any case where the unpaid assessments sought to be recovered by the association are secured by a lien recorded prior to the recording of the mortgage. Notwithstanding the provisions of chapter 48, the association shall be a proper party to intervene in any foreclosure proceeding to seek equitable relief.

(g) For purposes of this subsection, the term “successor or assignee” as used with respect to a first mortgagee includes only a subsequent holder of the first mortgage.

(2) The liability for assessments may not be avoided by waiver of the use or enjoyment of any common element or by abandonment of the unit for which the assessments are made.

(3) Assessments and installments on assessments which are not paid when due bear interest at the rate provided in the declaration, from the due date until paid. The rate may not exceed the rate allowed by law, and, if no rate is provided in the declaration, interest accrues at the rate of 18 percent per year. If provided by the declaration or bylaws, the association may, in addition to such interest, charge an administrative late fee of up to the greater of $25 or 5 percent of each delinquent installment for which the payment is late. Any payment received by an association must be applied first to any interest accrued by the association, then to any administrative late fee, then to any costs and reasonable attorney fees incurred in collection, and then to the delinquent assessment. The foregoing is applicable notwithstanding s. 673.3111, any purported accord and satisfaction, or any restrictive endorsement, designation, or instruction placed on or accompanying a payment. The preceding sentence is intended to clarify existing law. A late fee is not subject to chapter 687 or s. 718.303(4).

(4) If the association is authorized by the declaration or bylaws to approve or disapprove a proposed lease of a unit, the grounds for disapproval may include, but are not limited to, a unit owner being delinquent in the payment of an assessment at the time approval is sought.

(5)(a) The association has a lien on each condominium parcel to secure the payment of assessments. Except as otherwise provided in subsection (1) and as set forth below, the lien is effective from and shall relate back to the recording of the original declaration of condominium, or, in the case of lien on a parcel located in a phase condominium, the last to occur of the recording of the original declaration or amendment thereto creating the parcel. However, as to first mortgages of record, the lien is effective from and after recording of a claim of lien in the public records of the county in which the condominium parcel is located. Nothing in this subsection shall be construed to bestow upon any lien, mortgage, or certified judgment of record on April 1, 1992, including the lien for unpaid assessments created herein, a priority which, by law, the lien, mortgage, or judgment did not have before that date.

(b) To be valid, a claim of lien must state the description of the condominium parcel, the name of the record owner, the name and address of the association, the amount due, and the due dates. It must be executed and acknowledged by an officer or authorized agent of the association. The lien is not effective 1 year after the claim of lien was recorded unless, within that time, an action to enforce the lien is commenced. The 1-year period is automatically extended for any length of time during which the association is prevented from filing a foreclosure action by an automatic stay resulting from a bankruptcy petition filed by the parcel owner or any other person claiming an interest in the parcel. The claim of lien secures all unpaid assessments that are due and that may accrue after the claim of lien is recorded and through the entry of a final judgment, as well as interest, administrative late fees, and all reasonable costs and attorney fees incurred by the association incident to the collection process. Upon payment in full, the person making the payment is entitled to a satisfaction of the lien.

(c) By recording a notice in substantially the following form, a unit owner or the unit owner’s agent or attorney may require the association to enforce a recorded claim of lien against his or her condominium parcel:

NOTICE OF CONTEST OF LIEN

TO:   (Name and address of association)   You are notified that the undersigned contests the claim of lien filed by you on  ,   (year)  , and recorded in Official Records Book   at Page  , of the public records of   County, Florida, and that the time within which you may file suit to enforce your lien is limited to 90 days from the date of service of this notice. Executed this   day of  ,   (year)  .

Signed:   (Owner or Attorney)

After notice of contest of lien has been recorded, the clerk of the circuit court shall mail a copy of the recorded notice to the association by certified mail, return receipt requested, at the address shown in the claim of lien or most recent amendment to it and shall certify to the service on the face of the notice. Service is complete upon mailing. After service, the association has 90 days in which to file an action to enforce the lien; and, if the action is not filed within the 90-day period, the lien is void. However, the 90-day period shall be extended for any length of time during which the association is prevented from filing its action because of an automatic stay resulting from the filing of a bankruptcy petition by the unit owner or by any other person claiming an interest in the parcel.

(d) A release of lien must be in substantially the following form:

RELEASE OF LIEN

The undersigned lienor, in consideration of the final payment in the amount of $ , hereby waives and releases its lien and right to claim a lien for unpaid assessments through  ,   (year)  , recorded in the Official Records Book   at Page  , of the public records of   County, Florida, for the following described real property:

UNIT NO.   OF   (NAME OF CONDOMINIUM)  , A CONDOMINIUM AS SET FORTH IN THE DECLARATION OF CONDOMINIUM AND THE EXHIBITS ANNEXED THERETO AND FORMING A PART THEREOF, RECORDED IN OFFICIAL RECORDS BOOK  , PAGE  , OF THE PUBLIC RECORDS OF   COUNTY, FLORIDA. THE ABOVE DESCRIPTION INCLUDES, BUT IS NOT LIMITED TO, ALL APPURTENANCES TO THE CONDOMINIUM UNIT ABOVE DESCRIBED, INCLUDING THE UNDIVIDED INTEREST IN THE COMMON ELEMENTS OF SAID CONDOMINIUM.

(Signature of Authorized Agent)         (Signature of Witness)

(Print Name)         (Print Name)

(Signature of Witness)

(Print Name)

Sworn to (or affirmed) and subscribed before me this   day of  ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public)

(Print, type, or stamp commissioned name of Notary Public)

Personally Known  OR Produced  as identification.

(6)(a) The association may bring an action in its name to foreclose a lien for assessments in the manner a mortgage of real property is foreclosed and may also bring an action to recover a money judgment for the unpaid assessments without waiving any claim of lien. The association is entitled to recover its reasonable attorney’s fees incurred in either a lien foreclosure action or an action to recover a money judgment for unpaid assessments.

(b) No foreclosure judgment may be entered until at least 30 days after the association gives written notice to the unit owner of its intention to foreclose its lien to collect the unpaid assessments. The notice must be in substantially the following form:

DELINQUENT ASSESSMENT

This letter is to inform you a Claim of Lien has been filed against your property because you have not paid the   (type of assessment)   assessment to   (name of association)  . The association intends to foreclose the lien and collect the unpaid amount within 30 days of this letter being provided to you.

You owe the interest accruing from   (month/year)   to the present. As of the date of this letter, the total amount due with interest is $ . All costs of any action and interest from this day forward will also be charged to your account.

Any questions concerning this matter should be directed to   (insert name, addresses, and telephone numbers of association representative)  .

If this notice is not given at least 30 days before the foreclosure action is filed, and if the unpaid assessments, including those coming due after the claim of lien is recorded, are paid before the entry of a final judgment of foreclosure, the association shall not recover attorney’s fees or costs. The notice must be given by delivery of a copy of it to the unit owner or by certified or registered mail, return receipt requested, addressed to the unit owner at his or her last known address; and, upon such mailing, the notice shall be deemed to have been given, and the court shall proceed with the foreclosure action and may award attorney’s fees and costs as permitted by law. The notice requirements of this subsection are satisfied if the unit owner records a notice of contest of lien as provided in subsection (5). The notice requirements of this subsection do not apply if an action to foreclose a mortgage on the condominium unit is pending before any court; if the rights of the association would be affected by such foreclosure; and if actual, constructive, or substitute service of process has been made on the unit owner.

(c) If the unit owner remains in possession of the unit after a foreclosure judgment has been entered, the court, in its discretion, may require the unit owner to pay a reasonable rental for the unit. If the unit is rented or leased during the pendency of the foreclosure action, the association is entitled to the appointment of a receiver to collect the rent. The expenses of the receiver shall be paid by the party which does not prevail in the foreclosure action.

(d) The association has the power to purchase the condominium parcel at the foreclosure sale and to hold, lease, mortgage, or convey it.

(7) A first mortgagee acquiring title to a condominium parcel as a result of foreclosure, or a deed in lieu of foreclosure, may not, during the period of its ownership of such parcel, whether or not such parcel is unoccupied, be excused from the payment of some or all of the common expenses coming due during the period of such ownership.

(8) Within 15 days after receiving a written request therefor from a unit owner or his or her designee, or a unit mortgagee or his or her designee, the association shall provide a certificate signed by an officer or agent of the association stating all assessments and other moneys owed to the association by the unit owner with respect to the condominium parcel.

(a) Any person other than the owner who relies upon such certificate shall be protected thereby.

(b) A summary proceeding pursuant to s. 51.011 may be brought to compel compliance with this subsection, and in any such action the prevailing party is entitled to recover reasonable attorney’s fees.

(c) Notwithstanding any limitation on transfer fees contained in s. 718.112(2)(i), the association or its authorized agent may charge a reasonable fee for the preparation of the certificate. The amount of the fee must be included on the certificate.

(d) The authority to charge a fee for the certificate shall be established by a written resolution adopted by the board or provided by a written management, bookkeeping, or maintenance contract and is payable upon the preparation of the certificate. If the certificate is requested in conjunction with the sale or mortgage of a unit but the closing does not occur and no later than 30 days after the closing date for which the certificate was sought the preparer receives a written request, accompanied by reasonable documentation, that the sale did not occur from a payor that is not the unit owner, the fee shall be refunded to that payor within 30 days after receipt of the request. The refund is the obligation of the unit owner, and the association may collect it from that owner in the same manner as an assessment as provided in this section.

(9)(a) A unit owner may not be excused from payment of the unit owner’s share of common expenses unless all other unit owners are likewise proportionately excluded from payment, except as provided in subsection (1) and in the following cases:

1. If authorized by the declaration, a developer who is offering units for sale may elect to be excused from payment of assessments against those unsold units for a stated period of time after the declaration is recorded. However, the developer must pay common expenses incurred during such period which exceed regular periodic assessments against other unit owners in the same condominium. The stated period must terminate no later than the first day of the fourth calendar month following the month in which the first closing occurs of a purchase contract for a unit in that condominium. If a developer-controlled association has maintained all insurance coverage required by s. 718.111(11)(a), common expenses incurred during the stated period resulting from a natural disaster or an act of God occurring during the stated period, which are not covered by proceeds from insurance maintained by the association, may be assessed against all unit owners owning units on the date of such natural disaster or act of God, and their respective successors and assigns, including the developer with respect to units owned by the developer. In the event of such an assessment, all units shall be assessed in accordance with s. 718.115(2).

2. A developer who owns condominium units, and who is offering the units for sale, may be excused from payment of assessments against those unsold units for the period of time the developer has guaranteed to all purchasers or other unit owners in the same condominium that assessments will not exceed a stated dollar amount and that the developer will pay any common expenses that exceed the guaranteed amount. Such guarantee may be stated in the purchase contract, declaration, prospectus, or written agreement between the developer and a majority of the unit owners other than the developer and may provide that, after the initial guarantee period, the developer may extend the guarantee for one or more stated periods. If a developer-controlled association has maintained all insurance coverage required by s. 718.111(11)(a), common expenses incurred during a guarantee period, as a result of a natural disaster or an act of God occurring during the same guarantee period, which are not covered by the proceeds from such insurance, may be assessed against all unit owners owning units on the date of such natural disaster or act of God, and their successors and assigns, including the developer with respect to units owned by the developer. Any such assessment shall be in accordance with s. 718.115(2) or (4), as applicable.

(b) If the purchase contract, declaration, prospectus, or written agreement between the developer and a majority of unit owners other than the developer provides for the developer to be excused from payment of assessments under paragraph (a), only regular periodic assessments for common expenses as provided for in the declaration and prospectus and disclosed in the estimated operating budget shall be used for payment of common expenses during any period in which the developer is excused. Accordingly, no funds which are receivable from unit purchasers or unit owners and payable to the association, including capital contributions or startup funds collected from unit purchasers at closing, may be used for payment of such common expenses.

(c) If a developer of a multicondominium is excused from payment of assessments under paragraph (a), the developer’s financial obligation to the multicondominium association during any period in which the developer is excused from payment of assessments is as follows:

1. The developer shall pay the common expenses of a condominium affected by a guarantee, including the funding of reserves as provided in the adopted annual budget of that condominium, which exceed the regular periodic assessments at the guaranteed level against all other unit owners within that condominium.

2. The developer shall pay the common expenses of a multicondominium association, including the funding of reserves as provided in the adopted annual budget of the association, which are allocated to units within a condominium affected by a guarantee and which exceed the regular periodic assessments against all other unit owners within that condominium.

(10) The specific purpose or purposes of any special assessment, including any contingent special assessment levied in conjunction with the purchase of an insurance policy authorized by s. 718.111(11), approved in accordance with the condominium documents shall be set forth in a written notice of such assessment sent or delivered to each unit owner. The funds collected pursuant to a special assessment shall be used only for the specific purpose or purposes set forth in such notice. However, upon completion of such specific purpose or purposes, any excess funds will be considered common surplus, and may, at the discretion of the board, either be returned to the unit owners or applied as a credit toward future assessments.

(11)(a) If the unit is occupied by a tenant and the unit owner is delinquent in paying any monetary obligation due to the association, the association may make a written demand that the tenant pay to the association the subsequent rental payments and continue to make such payments until all monetary obligations of the unit owner related to the unit have been paid in full to the association. The tenant must pay the monetary obligations to the association until the association releases the tenant or the tenant discontinues tenancy in the unit.

1. The association must provide the tenant a notice, by hand delivery or United States mail, in substantially the following form:

Pursuant to section 718.116(11), Florida Statutes, the association demands that you pay your rent directly to the condominium association and continue doing so until the association notifies you otherwise.

Payment due the condominium association may be in the same form as you paid your landlord and must be sent by United States mail or hand delivery to   (full address)  , payable to   (name)  .

Your obligation to pay your rent to the association begins immediately, unless you have already paid rent to your landlord for the current period before receiving this notice. In that case, you must provide the association written proof of your payment within 14 days after receiving this notice and your obligation to pay rent to the association would then begin with the next rental period.

Pursuant to section 718.116(11), Florida Statutes, your payment of rent to the association gives you complete immunity from any claim for the rent by your landlord for all amounts timely paid to the association.

2. The association must mail written notice to the unit owner of the association’s demand that the tenant make payments to the association.

3. The association shall, upon request, provide the tenant with written receipts for payments made.

4. A tenant is immune from any claim by the landlord or unit owner related to the rent timely paid to the association after the association has made written demand.

(b) If the tenant paid rent to the landlord or unit owner for a given rental period before receiving the demand from the association and provides written evidence to the association of having paid the rent within 14 days after receiving the demand, the tenant shall begin making rental payments to the association for the following rental period and shall continue making rental payments to the association to be credited against the monetary obligations of the unit owner until the association releases the tenant or the tenant discontinues tenancy in the unit.

(c) The liability of the tenant may not exceed the amount due from the tenant to the tenant’s landlord. The tenant’s landlord shall provide the tenant a credit against rents due to the landlord in the amount of moneys paid to the association.

(d) The association may issue notice under s. 83.56 and sue for eviction under ss. 83.59-83.625 as if the association were a landlord under part II of chapter 83 if the tenant fails to pay a required payment to the association after written demand has been made to the tenant. However, the association is not otherwise considered a landlord under chapter 83 and specifically has no obligations under s. 83.51.

(e) The tenant does not, by virtue of payment of monetary obligations to the association, have any of the rights of a unit owner to vote in any election or to examine the books and records of the association.

(f) A court may supersede the effect of this subsection by appointing a receiver.

History.—s. 1, ch. 76-222; s. 1, ch. 77-174; s. 9, ch. 77-221; s. 7, ch. 77-222; s. 6, ch. 78-328; s. 8, ch. 84-368; s. 12, ch. 90-151; s. 9, ch. 91-103; ss. 4, 5, ch. 91-426; s. 6, ch. 92-49; s. 10, ch. 94-350; s. 87, ch. 95-211; s. 856, ch. 97-102; s. 7, ch. 98-322; s. 33, ch. 99-6; s. 1, ch. 2000-201; s. 56, ch. 2000-302; s. 7, ch. 2003-14; s. 6, ch. 2007-80; s. 5, ch. 2008-240; s. 12, ch. 2010-174; s. 6, ch. 2011-196; s. 10, ch. 2014-133; s. 3, ch. 2014-146; s. 89, ch. 2015-2; s. 9, ch. 2015-97.



718.117 - Termination of condominium.

718.117 Termination of condominium.—

(1) LEGISLATIVE FINDINGS.—The Legislature finds that condominiums are created as authorized by statute. In circumstances that may create economic waste, areas of disrepair, or obsolescence of a condominium property for its intended use and thereby lower property tax values, the Legislature further finds that it is the public policy of this state to provide by statute a method to preserve the value of the property interests and the rights of alienation thereof that owners have in the condominium property before and after termination. The Legislature further finds that it is contrary to the public policy of this state to require the continued operation of a condominium when to do so constitutes economic waste or when the ability to do so is made impossible by law or regulation. This section applies to all condominiums in this state in existence on or after July 1, 2007.

(2) TERMINATION BECAUSE OF ECONOMIC WASTE OR IMPOSSIBILITY.—

(a) Notwithstanding any provision in the declaration, the condominium form of ownership of a property may be terminated by a plan of termination approved by the lesser of the lowest percentage of voting interests necessary to amend the declaration or as otherwise provided in the declaration for approval of termination if:

1. The total estimated cost of construction or repairs necessary to construct the intended improvements or restore the improvements to their former condition or bring them into compliance with applicable laws or regulations exceeds the combined fair market value of the units in the condominium after completion of the construction or repairs; or

2. It becomes impossible to operate or reconstruct a condominium to its prior physical configuration because of land use laws or regulations.

(b) Notwithstanding paragraph (a), a condominium in which 75 percent or more of the units are timeshare units may be terminated only pursuant to a plan of termination approved by 80 percent of the total voting interests of the association and the holders of 80 percent of the original principal amount of outstanding recorded mortgage liens of timeshare estates in the condominium, unless the declaration provides for a lower voting percentage.

(c) Notwithstanding paragraph (a), a condominium that includes units and timeshare estates where the improvements have been totally destroyed or demolished may be terminated pursuant to a plan of termination proposed by a unit owner upon the filing of a petition in court seeking equitable relief. Within 10 days after the filing of a petition as provided in this paragraph and in lieu of the requirements of paragraph (15)(a), the petitioner shall record the proposed plan of termination and mail a copy of the proposed plan and a copy of the petition to:

1. If the association has not been dissolved as a matter of law, each member of the board of directors of the association identified in the most recent annual report filed with the Department of State and the registered agent of the association;

2. The managing entity as defined in s. 721.05(22);

3. Each unit owner and each timeshare estate owner at the address reflected in the official records of the association, or, if the association records cannot be obtained by the petitioner, each unit owner and each timeshare estate owner at the address listed in the office of the tax collector for tax notices; and

4. Each holder of a recorded mortgage lien affecting a unit or timeshare estate at the address appearing on the recorded mortgage or any recorded assignment thereof.

The association, if it has not been dissolved as a matter of law, acting as class representative, or the managing entity as defined in s. 721.05(22), any unit owner, any timeshare estate owner, or any holder of a recorded mortgage lien affecting a unit or timeshare estate may intervene in the proceedings to contest the proposed plan of termination brought pursuant to this paragraph. The provisions of subsection (9), to the extent inconsistent with this paragraph, and subsection (16) are not applicable to a party contesting a plan of termination under this paragraph. If no party intervenes to contest the proposed plan within 45 days after the filing of the petition, the petitioner may move the court to enter a final judgment to authorize implementation of the plan of termination. If a party timely intervenes to contest the proposed plan, the plan may not be implemented until a final judgment has been entered by the court finding that the proposed plan of termination is fair and reasonable and authorizing implementation of the plan.

(3) OPTIONAL TERMINATION.—Except as provided in subsection (2) or unless the declaration provides for a lower percentage, the condominium form of ownership may be terminated for all or a portion of the condominium property pursuant to a plan of termination approved by at least 80 percent of the total voting interests of the condominium. If 10 percent or more of the total voting interests of the condominium have rejected the plan of termination by negative vote or by providing written objections, the plan of termination may not proceed.

(a) The termination of the condominium form of ownership is subject to the following conditions:

1. The total voting interests of the condominium must include all voting interests for the purpose of considering a plan of termination. A voting interest of the condominium may not be suspended for any reason when voting on termination pursuant to this subsection.

2. If 10 percent or more of the total voting interests of the condominium reject a plan of termination, a subsequent plan of termination pursuant to this subsection may not be considered for 18 months after the date of the rejection.

(b) This subsection does not apply to any condominium created pursuant to part VI of this chapter until 5 years after the recording of the declaration of condominium, unless there is no objection to the plan of termination.

(c) For purposes of this subsection, the term “bulk owner” means the single holder of such voting interests or an owner together with a related entity or entities that would be considered an insider, as defined in s. 726.102, holding such voting interests. If the condominium association is a residential association proposed for termination pursuant to this section and, at the time of recording the plan of termination, at least 80 percent of the total voting interests are owned by a bulk owner, the plan of termination is subject to the following conditions and limitations:

1. If the former condominium units are offered for lease to the public after the termination, each unit owner in occupancy immediately before the date of recording of the plan of termination may lease his or her former unit and remain in possession of the unit for 12 months after the effective date of the termination on the same terms as similar unit types within the property are being offered to the public. In order to obtain a lease and exercise the right to retain exclusive possession of the unit owner’s former unit, the unit owner must make a written request to the termination trustee to rent the former unit within 90 days after the date the plan of termination is recorded. Any unit owner who fails to timely make such written request and sign a lease within 15 days after being presented with a lease is deemed to have waived his or her right to retain possession of his or her former unit and shall be required to vacate the former unit upon the effective date of the termination, unless otherwise provided in the plan of termination.

2. Any former unit owner whose unit was granted homestead exemption status by the applicable county property appraiser as of the date of the recording of the plan of termination shall be paid a relocation payment in an amount equal to 1 percent of the termination proceeds allocated to the owner’s former unit. Any relocation payment payable under this subparagraph shall be paid by the single entity or related entities owning at least 80 percent of the total voting interests. Such relocation payment shall be in addition to the termination proceeds for such owner’s former unit and shall be paid no later than 10 days after the former unit owner vacates his or her former unit.

3. For their respective units, all unit owners other than the bulk owner must be compensated at least 100 percent of the fair market value of their units. The fair market value shall be determined as of a date that is no earlier than 90 days before the date that the plan of termination is recorded and shall be determined by an independent appraiser selected by the termination trustee. For an original purchaser from the developer who rejects the plan of termination and whose unit was granted homestead exemption status by the applicable county property appraiser, or was an owner-occupied operating business, as of the date that the plan of termination is recorded and who is current in payment of both assessments and other monetary obligations to the association and any mortgage encumbering the unit as of the date the plan of termination is recorded, the fair market value for the unit owner rejecting the plan shall be at least the original purchase price paid for the unit. For purposes of this subparagraph, the term “fair market value” means the price of a unit that a seller is willing to accept and a buyer is willing to pay on the open market in an arms-length transaction based on similar units sold in other condominiums, including units sold in bulk purchases but excluding units sold at wholesale or distressed prices. The purchase price of units acquired in bulk following a bankruptcy or foreclosure shall not be considered for purposes of determining fair market value.

4. The plan of termination must provide for payment of a first mortgage encumbering a unit to the extent necessary to satisfy the lien, but the payment may not exceed the unit’s share of the proceeds of termination under the plan. If the unit owner is current in payment of both assessments and other monetary obligations to the association and any mortgage encumbering the unit as of the date the plan of termination is recorded, the receipt by the holder of the unit’s share of the proceeds of termination under the plan or the outstanding balance of the mortgage, whichever is less, shall be deemed to have satisfied the first mortgage in full.

5. Before a plan of termination is presented to the unit owners for consideration pursuant to this paragraph, the plan must include the following written disclosures in a sworn statement:

a. The identity of any person or entity that owns or controls 50 percent or more of the units in the condominium and, if the units are owned by an artificial entity or entities, a disclosure of the natural person or persons who, directly or indirectly, manage or control the entity or entities and the natural person or persons who, directly or indirectly, own or control 20 percent or more of the artificial entity or entities that constitute the bulk owner.

b. The units acquired by any bulk owner, the date each unit was acquired, and the total amount of compensation paid to each prior unit owner by the bulk owner, regardless of whether attributed to the purchase price of the unit.

c. The relationship of any board member to the bulk owner or any person or entity affiliated with the bulk owner subject to disclosure pursuant to this subparagraph.

(d) If the members of the board of administration are elected by the bulk owner, unit owners other than the bulk owner may elect at least one-third of the members of the board of administration before the approval of any plan of termination.

(4) EXEMPTION.—A plan of termination is not an amendment subject to s. 718.110(4). In a partial termination, a plan of termination is not an amendment subject to s. 718.110(4) if the ownership share of the common elements of a surviving unit in the condominium remains in the same proportion to the surviving units as it was before the partial termination.

(5) MORTGAGE LIENHOLDERS.—Notwithstanding any provision to the contrary in the declaration or this chapter, approval of a plan of termination by the holder of a recorded mortgage lien affecting a condominium parcel in which fewer than 75 percent of the units are timeshare units is not required unless the plan of termination will result in less than the full satisfaction of the mortgage lien affecting the condominium parcel. If such approval is required and not given, a holder of a recorded mortgage lien who objects to the plan of termination may contest the plan as provided in subsection (16). At the time of sale, the lien shall be transferred to the proportionate share of the proceeds assigned to the condominium parcel in the plan of termination or as subsequently modified by the court.

(6) POWERS IN CONNECTION WITH TERMINATION.—The approval of the plan of termination does not terminate the association. It shall continue in existence following approval of the plan of termination with all powers and duties it had before approval of the plan. Notwithstanding any provision to the contrary in the declaration or bylaws, after approval of the plan the board shall:

(a) Employ directors, agents, attorneys, and other professionals to liquidate or conclude its affairs.

(b) Conduct the affairs of the association as necessary for the liquidation or termination.

(c) Carry out contracts and collect, pay, and settle debts and claims for and against the association.

(d) Defend suits brought against the association.

(e) Sue in the name of the association for all sums due or owed to the association or to recover any of its property.

(f) Perform any act necessary to maintain, repair, or demolish unsafe or uninhabitable improvements or other condominium property in compliance with applicable codes.

(g) Sell at public or private sale or exchange, convey, or otherwise dispose of assets of the association for an amount deemed to be in the best interests of the association, and execute bills of sale and deeds of conveyance in the name of the association.

(h) Collect and receive rents, profits, accounts receivable, income, maintenance fees, special assessments, or insurance proceeds for the association.

(i) Contract and do anything in the name of the association which is proper or convenient to terminate the affairs of the association.

(7) NATURAL DISASTERS.—

(a) If, after a natural disaster, the identity of the directors or their right to hold office is in doubt, if they are deceased or unable to act, if they fail or refuse to act, or if they cannot be located, any interested person may petition the circuit court to determine the identity of the directors or, if found to be in the best interests of the unit owners, to appoint a receiver to conclude the affairs of the association after a hearing following notice to such persons as the court directs. Lienholders shall be given notice of the petition and have the right to propose persons for the consideration by the court as receiver. If a receiver is appointed, the court shall direct the receiver to provide to all unit owners written notice of his or her appointment as receiver. Such notice shall be mailed or delivered within 10 days after the appointment. Notice by mail to a unit owner shall be sent to the address used by the county property appraiser for notice to the unit owner.

(b) The receiver shall have all powers given to the board pursuant to the declaration, bylaws, and subsection (6), and any other powers that are necessary to conclude the affairs of the association and are set forth in the order of appointment. The appointment of the receiver is subject to the bonding requirements of such order. The order shall also provide for the payment of a reasonable fee to the receiver from the sources identified in the order, which may include rents, profits, incomes, maintenance fees, or special assessments collected from the condominium property.

(8) REPORTS AND REPLACEMENT OF RECEIVER.—

(a) The association, receiver, or termination trustee shall prepare reports each quarter following the approval of the plan of termination setting forth the status and progress of the termination, costs and fees incurred, the date the termination is expected to be completed, and the current financial condition of the association, receivership, or trusteeship and provide copies of the report by regular mail to the unit owners and lienors at the mailing address provided to the association by the unit owners and the lienors.

(b) The unit owners of an association in termination may recall or remove members of the board of administration with or without cause at any time as provided in s. 718.112(2)(j).

(c) The lienors of an association in termination representing at least 50 percent of the outstanding amount of liens may petition the court for the appointment of a termination trustee, which shall be granted upon good cause shown.

(9) PLAN OF TERMINATION.—The plan of termination must be a written document executed in the same manner as a deed by unit owners having the requisite percentage of voting interests to approve the plan and by the termination trustee. A copy of the proposed plan of termination shall be given to all unit owners, in the same manner as for notice of an annual meeting, at least 14 days prior to the meeting at which the plan of termination is to be voted upon or prior to or simultaneously with the distribution of the solicitation seeking execution of the plan of termination or written consent to or joinder in the plan. A unit owner may document assent to the plan by executing the plan or by consent to or joinder in the plan in the manner of a deed. A plan of termination and the consents or joinders of unit owners must be recorded in the public records of each county in which any portion of the condominium is located. The plan is effective only upon recordation or at a later date specified in the plan. If the plan of termination fails to receive the required approval, the plan shall not be recorded and a new attempt to terminate the condominium may not be proposed at a meeting or by solicitation for joinder and consent for 18 months after the date that such failed plan of termination was first given to all unit owners in the manner as provided in this subsection.

(a) If the plan of termination is voted on at a meeting of the unit owners called in accordance with this subsection, any unit owner desiring to reject the plan must do so by either voting to reject the plan in person or by proxy, or by delivering a written rejection to the association before or at the meeting.

(b) If the plan of termination is approved by written consent or joinder without a meeting of the unit owners, any unit owner desiring to object to the plan must deliver a written objection to the association within 20 days after the date that the association notifies the nonconsenting owners, in the manner provided in paragraph (15)(a), that the plan of termination has been approved by written action in lieu of a unit owner meeting.

(10) PLAN OF TERMINATION; REQUIRED PROVISIONS.—The plan of termination must specify:

(a) The name, address, and powers of the termination trustee.

(b) A date after which the plan of termination is void if it has not been recorded.

(c) The interests of the respective unit owners in the association property, common surplus, and other assets of the association, which shall be the same as the respective interests of the unit owners in the common elements immediately before the termination, unless otherwise provided in the declaration.

(d) The interests of the respective unit owners in any proceeds from the sale of the condominium property. The plan of termination may apportion those proceeds pursuant to any method prescribed in subsection (12). If, pursuant to the plan of termination, condominium property or real property owned by the association is to be sold following termination, the plan must provide for the sale and may establish any minimum sale terms.

(e) Any interests of the respective unit owners in insurance proceeds or condemnation proceeds that are not used for repair or reconstruction at the time of termination. Unless the declaration expressly addresses the distribution of insurance proceeds or condemnation proceeds, the plan of termination may apportion those proceeds pursuant to any method prescribed in subsection (12).

(11) PLAN OF TERMINATION; OPTIONAL PROVISIONS; CONDITIONAL TERMINATION; WITHDRAWAL; ERRORS.—

(a) Unless the plan of termination expressly authorizes a unit owner or other person to retain the exclusive right to possess that portion of the real estate which formerly constituted the unit after termination or to use the common elements of the condominium after termination, all such rights in the unit and common elements automatically terminate on the effective date of termination. Unless the plan expressly provides otherwise, all leases, occupancy agreements, subleases, licenses, or other agreements for the use or occupancy of any unit or common elements of the condominium automatically terminate on the effective date of termination. If the plan expressly authorizes a unit owner or other person to retain exclusive right of possession for that portion of the real estate that formerly constituted the unit or to use the common elements of the condominium after termination, the plan must specify the terms and conditions of possession. In a partial termination, the plan of termination as specified in subsection (10) must also identify the units that survive the partial termination and provide that such units remain in the condominium form of ownership pursuant to an amendment to the declaration of condominium or an amended and restated declaration. In a partial termination, title to the surviving units and common elements that remain part of the condominium property specified in the plan of termination remain vested in the ownership shown in the public records and do not vest in the termination trustee.

(b) In a conditional termination, the plan must specify the conditions for termination. A conditional plan does not vest title in the termination trustee until the plan and a certificate executed by the association with the formalities of a deed, confirming that the conditions in the conditional plan have been satisfied or waived by the requisite percentage of the voting interests, have been recorded. In a partial termination, the plan does not vest title to the surviving units or common elements that remain part of the condominium property in the termination trustee.

(c) Unless otherwise provided in the plan of termination, at any time before the sale of the condominium property, a plan may be withdrawn or modified by the affirmative vote or written agreement of at least the same percentage of voting interests in the condominium as that which was required for the initial approval of the plan.

(d) Upon the discovery of a scrivener’s error in the plan of termination, the termination trustee may record an amended plan or an amendment to the plan for the purpose of correcting the error, and the amended plan or amendment to the plan must be executed by the termination trustee in the same manner as required for the execution of a deed.

(12) ALLOCATION OF PROCEEDS OF SALE OF CONDOMINIUM PROPERTY.—

(a) Unless the declaration expressly provides for the allocation of the proceeds of sale of condominium property, the plan of termination may require separate valuations for the common elements. However, in the absence of such provision, it is presumed that the common elements have no independent value but rather that their value is incorporated into the valuation of the units. In a partial termination, the aggregate values of the units and common elements that are being terminated must be separately determined, and the plan of termination must specify the allocation of the proceeds of sale for the units and common elements being terminated.

(b) The portion of proceeds allocated to the units shall be apportioned among the individual units. The apportionment is deemed fair and reasonable if it is determined by any of the following methods:

1. The respective values of the units based on the fair market values of the units immediately before the termination, as determined by one or more independent appraisers selected by the association or termination trustee;

2. The respective values of the units based on the most recent market value of the units before the termination, as provided in the county property appraiser’s records; or

3. The respective interests of the units in the common elements specified in the declaration immediately before the termination.

(c) The methods of apportionment in paragraph (b) do not prohibit any other method of apportioning the proceeds of sale allocated to the units or any other method of valuing the units agreed upon in the plan of termination. Any portion of the proceeds separately allocated to the common elements shall be apportioned among the units based upon their respective interests in the common elements as provided in the declaration.

(d) Liens that encumber a unit shall, unless otherwise provided in the plan of termination, be transferred to the proceeds of sale of the condominium property and the proceeds of sale or other distribution of association property, common surplus, or other association assets attributable to such unit in their same priority. In a partial termination, liens that encumber a unit being terminated must be transferred to the proceeds of sale of that portion of the condominium property being terminated which are attributable to such unit. The proceeds of any sale of condominium property pursuant to a plan of termination may not be deemed to be common surplus or association property. The holder of a lien that encumbers a unit at the time of recording a plan must, within 30 days after the written request from the termination trustee, deliver a statement to the termination trustee confirming the outstanding amount of any obligations of the unit owner secured by the lien.

(e) The termination trustee may setoff against, and reduce the share of, the termination proceeds allocated to a unit by the following amounts, which may include attorney fees and costs:

1. All unpaid assessments, taxes, late fees, interest, fines, charges, and other amounts due and owing to the association associated with the unit, its owner, or the owner’s family members, guests, tenants, occupants, licensees, invitees, or other persons.

2. All costs of clearing title to the owner’s unit, including, but not limited to, locating lienors, obtaining statements from such lienors confirming the outstanding amount of any obligations of the unit owner, and paying all mortgages and other liens, judgments, and encumbrances and filing suit to quiet title or remove title defects.

3. All costs of removing the owner or the owner’s family members, guests, tenants, occupants, licensees, invitees, or other persons from the unit in the event such persons fail to vacate a unit as required by the plan.

4. All costs arising from, or related to, any breach of the plan by the owner or the owner’s family members, guests, tenants, occupants, licensees, invitees, or other persons.

5. All costs arising out of, or related to, the removal and storage of all personal property remaining in a unit, other than personal property owned by the association, so that the unit may be delivered vacant and clear of the owner or the owner’s family members, guests, tenants, occupants, licensees, invitees, or other persons as required by the plan.

6. All costs arising out of, or related to, the appointment and activities of a receiver or attorney ad litem acting for the owner in the event that the owner is unable to be located.

(13) TERMINATION TRUSTEE.—The association shall serve as termination trustee unless another person is appointed in the plan of termination. If the association is unable, unwilling, or fails to act as trustee, any unit owner may petition the court to appoint a trustee. Upon the date of the recording or at a later date specified in the plan, title to the condominium property vests in the trustee. Unless prohibited by the plan, the termination trustee shall be vested with the powers given to the board pursuant to the declaration, bylaws, and subsection (6). If the association is not the termination trustee, the trustee’s powers shall be coextensive with those of the association to the extent not prohibited in the plan of termination or the order of appointment. If the association is not the termination trustee, the association shall transfer any association property to the trustee. If the association is dissolved, the trustee shall also have such other powers necessary to conclude the affairs of the association.

(14) TITLE VESTED IN TERMINATION TRUSTEE.—If termination is pursuant to a plan of termination under subsection (2) or subsection (3), title to the condominium property being terminated vests in the termination trustee when the plan is recorded or at a later date specified in the plan. The unit owners thereafter become the beneficiaries of the proceeds realized from the plan of termination as set forth in the plan. The termination trustee may deal with the condominium property being terminated or any interest therein if the plan confers on the trustee the authority to protect, conserve, manage, sell, or dispose of the condominium property. The trustee, on behalf of the unit owners, may contract for the sale of real property being terminated, but the contract is not binding on the unit owners until the plan is approved pursuant to subsection (2) or subsection (3).

(15) NOTICE.—

(a) Within 30 days after a plan of termination has been recorded, the termination trustee shall deliver by certified mail, return receipt requested, notice to all unit owners, lienors of the condominium property, and lienors of all units at their last known addresses that a plan of termination has been recorded. The notice must include the book and page number of the public records in which the plan was recorded, notice that a copy of the plan shall be furnished upon written request, and notice that the unit owner or lienor has the right to contest the fairness of the plan.

(b) The trustee, within 90 days after the effective date of the plan, shall provide to the division a certified copy of the recorded plan, the date the plan was recorded, and the county, book, and page number of the public records in which the plan is recorded.

(16) RIGHT TO CONTEST.—A unit owner or lienor may contest a plan of termination by initiating a petition for mandatory nonbinding arbitration pursuant to s. 718.1255 within 90 days after the date the plan is recorded. A unit owner or lienor may only contest the fairness and reasonableness of the apportionment of the proceeds from the sale among the unit owners, that the liens of the first mortgages of unit owners other than the bulk owner have not or will not be satisfied to the extent required by subsection (3), or that the required vote to approve the plan was not obtained. A unit owner or lienor who does not contest the plan within the 90-day period is barred from asserting or prosecuting a claim against the association, the termination trustee, any unit owner, or any successor in interest to the condominium property. In an action contesting a plan of termination, the person contesting the plan has the burden of pleading and proving that the apportionment of the proceeds from the sale among the unit owners was not fair and reasonable or that the required vote was not obtained. The apportionment of sale proceeds is presumed fair and reasonable if it was determined pursuant to the methods prescribed in subsection (12). The arbitrator shall determine the rights and interests of the parties in the apportionment of the sale proceeds. If the arbitrator determines that the apportionment of sales proceeds is not fair and reasonable, the arbitrator may void the plan or may modify the plan to apportion the proceeds in a fair and reasonable manner pursuant to this section based upon the proceedings and order the modified plan of termination to be implemented. If the arbitrator determines that the plan was not properly approved, or that the procedures to adopt the plan were not properly followed, the arbitrator may void the plan or grant other relief it deems just and proper. The arbitrator shall automatically void the plan upon a finding that any of the disclosures required in subparagraph (3)(c)5. are omitted, misleading, incomplete, or inaccurate. Any challenge to a plan, other than a challenge that the required vote was not obtained, does not affect title to the condominium property or the vesting of the condominium property in the trustee, but shall only be a claim against the proceeds of the plan. In any such action, the prevailing party shall recover reasonable attorney fees and costs.

(17) DISTRIBUTION.—

(a) Following termination of the condominium, the condominium property, association property, common surplus, and other assets of the association shall be held by the termination trustee pursuant to the plan of termination, as trustee for unit owners and holders of liens on the units, in their order of priority unless otherwise set forth in the plan of termination.

(b) Not less than 30 days before the first distribution, the termination trustee shall deliver by certified mail, return receipt requested, a notice of the estimated distribution to all unit owners, lienors of the condominium property, and lienors of each unit at their last known addresses stating a good faith estimate of the amount of the distributions to each class and the procedures and deadline for notifying the termination trustee of any objections to the amount. The deadline must be at least 15 days after the date the notice was mailed. The notice may be sent with or after the notice required by subsection (15). If a unit owner or lienor files a timely objection with the termination trustee, the trustee need not distribute the funds and property allocated to the respective unit owner or lienor until the trustee has had a reasonable time to determine the validity of the adverse claim. In the alternative, the trustee may interplead the unit owner, lienor, and any other person claiming an interest in the unit and deposit the funds allocated to the unit in the court registry, at which time the condominium property, association property, common surplus, and other assets of the association are free of all claims and liens of the parties to the suit. In an interpleader action, the trustee and prevailing party may recover reasonable attorney’s fees and costs.

(c) The proceeds from any sale of condominium property or association property and any remaining condominium property or association property, common surplus, and other assets shall be distributed in the following priority:

1. To pay the reasonable termination trustee’s fees and costs and accounting fees and costs.

2. To lienholders of liens recorded prior to the recording of the declaration.

3. To purchase-money lienholders on units to the extent necessary to satisfy their liens; however, the distribution may not exceed a unit owner’s share of the proceeds.

4. To lienholders of liens of the association which have been consented to under s. 718.121(1).

5. To creditors of the association, as their interests appear.

6. To unit owners, the proceeds of any sale of condominium property subject to satisfaction of liens on each unit in their order of priority, in shares specified in the plan of termination, unless objected to by a unit owner or lienor as provided in paragraph (b).

7. To unit owners, the remaining condominium property, subject to satisfaction of liens on each unit in their order of priority, in shares specified in the plan of termination, unless objected to by a unit owner or a lienor as provided in paragraph (b).

8. To unit owners, the proceeds of any sale of association property, the remaining association property, common surplus, and other assets of the association, subject to satisfaction of liens on each unit in their order of priority, in shares specified in the plan of termination, unless objected to by a unit owner or a lienor as provided in paragraph (b).

(d) After determining that all known debts and liabilities of an association in the process of termination have been paid or adequately provided for, the termination trustee shall distribute the remaining assets pursuant to the plan of termination. If the termination is by court proceeding or subject to court supervision, the distribution may not be made until any period for the presentation of claims ordered by the court has elapsed.

(e) Assets held by an association upon a valid condition requiring return, transfer, or conveyance, which condition has occurred or will occur, shall be returned, transferred, or conveyed in accordance with the condition. The remaining association assets shall be distributed pursuant to paragraph (c).

(f) Distribution may be made in money, property, or securities and in installments or as a lump sum, if it can be done fairly and ratably and in conformity with the plan of termination. Distribution shall be made as soon as is reasonably consistent with the beneficial liquidation of the assets.

(18) ASSOCIATION STATUS.—The termination of a condominium does not change the corporate status of the association that operated the condominium property. The association continues to exist to conclude its affairs, prosecute and defend actions by or against it, collect and discharge obligations, dispose of and convey its property, and collect and divide its assets, but not to act except as necessary to conclude its affairs. In a partial termination, the association may continue as the condominium association for the property that remains subject to the declaration of condominium.

(19) CREATION OF ANOTHER CONDOMINIUM.—The termination or partial termination of a condominium does not bar the filing of a new declaration of condominium by the termination trustee, or the trustee’s successor in interest, for the terminated property or any portion thereof. The partial termination of a condominium may provide for the simultaneous filing of an amendment to the declaration of condominium or an amended and restated declaration of condominium by the condominium association for any portion of the property not terminated from the condominium form of ownership.

(20) EXCLUSION.—This section does not apply to the termination of a condominium incident to a merger of that condominium with one or more other condominiums under s. 718.110(7).

History.—s. 1, ch. 76-222; s. 4, ch. 88-148; s. 47, ch. 95-274; s. 3, ch. 98-195; s. 57, ch. 2000-302; s. 1, ch. 2007-226; s. 11, ch. 2008-28; s. 2, ch. 2008-202; s. 6, ch. 2008-240; s. 13, ch. 2010-174; s. 7, ch. 2011-196; s. 11, ch. 2014-133; s. 1, ch. 2015-175.



718.118 - Equitable relief.

718.118 Equitable relief.—In the event of substantial damage to or destruction of all or a substantial part of the condominium property, and if the property is not repaired, reconstructed, or rebuilt within a reasonable period of time, any unit owner may petition a court for equitable relief, which may include a termination of the condominium and a partition.

History.—s. 1, ch. 76-222.



718.119 - Limitation of liability.

718.119 Limitation of liability.—

(1) The liability of the owner of a unit for common expenses is limited to the amounts for which he or she is assessed for common expenses from time to time in accordance with this chapter, the declaration, and bylaws.

(2) The owner of a unit may be personally liable for the acts or omissions of the association in relation to the use of the common elements, but only to the extent of his or her pro rata share of that liability in the same percentage as his or her interest in the common elements, and then in no case shall that liability exceed the value of his or her unit.

(3) In any legal action in which the association may be exposed to liability in excess of insurance coverage protecting it and the unit owners, the association shall give notice of the exposure within a reasonable time to all unit owners, and they shall have the right to intervene and defend.

History.—s. 1, ch. 76-222; s. 6, ch. 77-221; s. 5, ch. 77-222; s. 857, ch. 97-102.



718.120 - Separate taxation of condominium parcels; survival of declaration after tax sale; assessment of timeshare estates.

718.120 Separate taxation of condominium parcels; survival of declaration after tax sale; assessment of timeshare estates.—

(1) Ad valorem taxes, benefit taxes, and special assessments by taxing authorities shall be assessed against the condominium parcels and not upon the condominium property as a whole. No ad valorem tax, benefit tax, or special assessment, including those made by special districts, drainage districts, or water management districts, may be separately assessed against recreational facilities or other common elements if such facilities or common elements are owned by the condominium association or are owned jointly by the owners of the condominium parcels. Each condominium parcel shall be separately assessed for ad valorem taxes and special assessments as a single parcel. The taxes and special assessments levied against each condominium parcel shall constitute a lien only upon the condominium parcel assessed and upon no other portion of the condominium property.

(2) All provisions of a declaration relating to a condominium parcel which has been sold for taxes or special assessments survive and are enforceable after the issuance of a tax deed or master’s deed, upon foreclosure of an assessment, a certificate or lien, a tax deed, tax certificate, or tax lien, to the same extent that they would be enforceable against a voluntary grantee of the title immediately prior to the delivery of the tax deed, master’s deed, or clerk’s certificate of title as provided in s. 197.573.

(3) Condominium property divided into fee timeshare real property shall be assessed for purposes of ad valorem taxes and special assessments as provided in s. 192.037.

History.—s. 1, ch. 76-222; s. 58, ch. 82-226; s. 1, ch. 84-261; s. 217, ch. 85-342; s. 4, ch. 91-116.



718.121 - Liens.

718.121 Liens.—

(1) Subsequent to recording the declaration and while the property remains subject to the declaration, no liens of any nature are valid against the condominium property as a whole except with the unanimous consent of the unit owners. During this period, liens may arise or be created only against individual condominium parcels.

(2) Labor performed on or materials furnished to a unit shall not be the basis for the filing of a lien pursuant to part I of chapter 713, the Construction Lien Law, against the unit or condominium parcel of any unit owner not expressly consenting to or requesting the labor or materials. Labor performed on or materials furnished to the common elements are not the basis for a lien on the common elements, but if authorized by the association, the labor or materials are deemed to be performed or furnished with the express consent of each unit owner and may be the basis for the filing of a lien against all condominium parcels in the proportions for which the owners are liable for common expenses.

(3) If a lien against two or more condominium parcels becomes effective, each owner may relieve his or her condominium parcel of the lien by exercising any of the rights of a property owner under chapter 713, or by payment of the proportionate amount attributable to his or her condominium parcel. Upon the payment, the lienor shall release the lien of record for that condominium parcel.

(4) Except as otherwise provided in this chapter, no lien may be filed by the association against a condominium unit until 30 days after the date on which a notice of intent to file a lien has been delivered to the owner by registered or certified mail, return receipt requested, and by first-class United States mail to the owner at his or her last address as reflected in the records of the association, if the address is within the United States, and delivered to the owner at the address of the unit if the owner’s address as reflected in the records of the association is not the unit address. If the address reflected in the records is outside the United States, sending the notice to that address and to the unit address by first-class United States mail is sufficient. Delivery of the notice shall be deemed given upon mailing as required by this subsection. The notice must be in substantially the following form:

NOTICE OF INTENT
TO RECORD A CLAIM OF LIEN

RE: Unit   of   (name of association)

The following amounts are currently due on your account to   (name of association)  , and must be paid within 30 days after your receipt of this letter. This letter shall serve as the association’s notice of intent to record a Claim of Lien against your property no sooner than 30 days after your receipt of this letter, unless you pay in full the amounts set forth below:

Maintenance due   (dates)       $ .

Late fee, if applicable     $ .

Interest through   (dates)  *     $ .

Certified mail charges     $ .

Other costs     $ .

TOTAL OUTSTANDING     $ .

*Interest accrues at the rate of   percent per annum.

History.—s. 1, ch. 76-222; s. 26, ch. 90-109; s. 858, ch. 97-102; s. 12, ch. 2008-28; s. 3, ch. 2008-202; s. 4, ch. 2014-146.



718.122 - Unconscionability of certain leases; rebuttable presumption.

718.122 Unconscionability of certain leases; rebuttable presumption.—

(1) A lease pertaining to use by condominium unit owners of recreational or other common facilities, irrespective of the date on which such lease was entered into, is presumptively unconscionable if all of the following elements exist:

(a) The lease was executed by persons none of whom at the time of the execution of the lease were elected by condominium unit owners, other than the developer, to represent their interests;

(b) The lease requires either the condominium association or the condominium unit owners to pay real estate taxes on the subject real property;

(c) The lease requires either the condominium association or the condominium unit owners to insure buildings or other facilities on the subject real property against fire or any other hazard;

(d) The lease requires either the condominium association or the condominium unit owners to perform some or all maintenance obligations pertaining to the subject real property or facilities located upon the subject real property;

(e) The lease requires either the condominium association or the condominium unit owners to pay rents to the lessor for a period of 21 years or more;

(f) The lease provides that failure of the lessee to make payments of rents due under the lease either creates, establishes, or permits establishment of a lien upon individual condominium units of the condominium to secure claims for rent;

(g) The lease requires an annual rental which exceeds 25 percent of the appraised value of the leased property as improved, provided that, for purposes of this paragraph, “annual rental” means the amount due during the first 12 months of the lease for all units, regardless of whether such units were in fact occupied or sold during that period, and “appraised value” means the appraised value placed upon the leased property the first tax year after the sale of a unit in the condominium;

(h) The lease provides for a periodic rental increase; and

(i) The lease or other condominium documents require that every transferee of a condominium unit must assume obligations under the lease.

(2) The Legislature expressly finds that many leases involving use of recreational or other common facilities by residents of condominiums were entered into by parties wholly representative of the interests of a condominium developer at a time when the condominium unit owners not only did not control the administration of their condominium, but also had little or no voice in such administration. Such leases often contain numerous obligations on the part of either or both a condominium association and condominium unit owners with relatively few obligations on the part of the lessor. Such leases may or may not be unconscionable in any given case. Nevertheless, the Legislature finds that a combination of certain onerous obligations and circumstances warrants the establishment of a rebuttable presumption of unconscionability of certain leases, as specified in subsection (1). The presumption may be rebutted by a lessor upon the showing of additional facts and circumstances to justify and validate what otherwise appears to be an unconscionable lease under this section. Failure of a lease to contain all the enumerated elements shall neither preclude a determination of unconscionability of the lease nor raise a presumption as to its conscionability. It is the intent of the Legislature that this section is remedial and does not create any new cause of action to invalidate any condominium lease, but shall operate as a statutory prescription on procedural matters in actions brought on one or more causes of action existing at the time of the execution of such lease.

(3) Any provision of the Florida Statutes to the contrary notwithstanding, neither the statute of limitations nor laches shall prohibit unit owners from maintaining a cause of action under the provisions of this section.

History.—s. 3, ch. 77-221; s. 11, ch. 94-350.



718.1224 - Prohibition against SLAPP suits.

718.1224 Prohibition against SLAPP suits.—

(1) It is the intent of the Legislature to protect the right of condominium unit owners to exercise their rights to instruct their representatives and petition for redress of grievances before the various governmental entities of this state as protected by the First Amendment to the United States Constitution and s. 5, Art. I of the State Constitution. The Legislature recognizes that strategic lawsuits against public participation, or “SLAPP suits,” as they are typically referred to, have occurred when association members are sued by individuals, business entities, or governmental entities arising out of a condominium unit owner’s appearance and presentation before a governmental entity on matters related to the condominium association. However, it is the public policy of this state that governmental entities, business organizations, and individuals not engage in SLAPP suits, because such actions are inconsistent with the right of condominium unit owners to participate in the state’s institutions of government. Therefore, the Legislature finds and declares that prohibiting such lawsuits by governmental entities, business entities, and individuals against condominium unit owners who address matters concerning their condominium association will preserve this fundamental state policy, preserve the constitutional rights of condominium unit owners, and ensure the continuation of representative government in this state. It is the intent of the Legislature that such lawsuits be expeditiously disposed of by the courts. As used in this subsection, the term “governmental entity” means the state, including the executive, legislative, and judicial branches of government; the independent establishments of the state, counties, municipalities, districts, authorities, boards, or commissions; or any agencies of these branches that are subject to chapter 286.

(2) A governmental entity, business organization, or individual in this state may not file or cause to be filed through its employees or agents any lawsuit, cause of action, claim, cross-claim, or counterclaim against a condominium unit owner without merit and solely because such condominium unit owner has exercised the right to instruct his or her representatives or the right to petition for redress of grievances before the various governmental entities of this state, as protected by the First Amendment to the United States Constitution and s. 5, Art. I of the State Constitution.

(3) A condominium unit owner sued by a governmental entity, business organization, or individual in violation of this section has a right to an expeditious resolution of a claim that the suit is in violation of this section. A condominium unit owner may petition the court for an order dismissing the action or granting final judgment in favor of that condominium unit owner. The petitioner may file a motion for summary judgment, together with supplemental affidavits, seeking a determination that the governmental entity’s, business organization’s, or individual’s lawsuit has been brought in violation of this section. The governmental entity, business organization, or individual shall thereafter file its response and any supplemental affidavits. As soon as practicable, the court shall set a hearing on the petitioner’s motion, which shall be held at the earliest possible time after the filing of the governmental entity’s, business organization’s, or individual’s response. The court may award the condominium unit owner sued by the governmental entity, business organization, or individual actual damages arising from the governmental entity’s, individual’s, or business organization’s violation of this section. A court may treble the damages awarded to a prevailing condominium unit owner and shall state the basis for the treble damages award in its judgment. The court shall award the prevailing party reasonable attorney’s fees and costs incurred in connection with a claim that an action was filed in violation of this section.

(4) Condominium associations may not expend association funds in prosecuting a SLAPP suit against a condominium unit owner.

History.—s. 13, ch. 2008-28.



718.1225 - Federal Condominium and Cooperative Abuse Relief Act of 1980; applicability.

718.1225 Federal Condominium and Cooperative Abuse Relief Act of 1980; applicability.—It is the intent of the Legislature that the provisions of Title VI of Pub. L. No. 96-399, other than the exceptions stated in s. 611 of that act, shall not apply in this state.

History.—s. 6, ch. 82-199.



718.123 - Right of owners to peaceably assemble.

718.123 Right of owners to peaceably assemble.—

(1) All common elements, common areas, and recreational facilities serving any condominium shall be available to unit owners in the condominium or condominiums served thereby and their invited guests for the use intended for such common elements, common areas, and recreational facilities, subject to the provisions of s. 718.106(4). The entity or entities responsible for the operation of the common elements, common areas, and recreational facilities may adopt reasonable rules and regulations pertaining to the use of such common elements, common areas, and recreational facilities. No entity or entities shall unreasonably restrict any unit owner’s right to peaceably assemble or right to invite public officers or candidates for public office to appear and speak in common elements, common areas, and recreational facilities.

(2) Any owner prevented from exercising rights guaranteed by subsection (1) may bring an action in the appropriate court of the county in which the alleged infringement occurred, and, upon favorable adjudication, the court shall enjoin the enforcement of any provision contained in any condominium document or rule which operates to deprive the owner of such rights.

History.—s. 1, ch. 77-222; s. 262, ch. 79-400; s. 2, ch. 81-185; s. 13, ch. 90-151.



718.1232 - Cable television service; resident’s right to access without extra charge.

718.1232 Cable television service; resident’s right to access without extra charge.—No resident of any condominium dwelling unit, whether tenant or owner, shall be denied access to any available franchised or licensed cable television service, nor shall such resident or cable television service be required to pay anything of value in order to obtain or provide such service except those charges normally paid for like services by residents of, or providers of such services to, single-family homes within the same franchised or licensed area and except for installation charges as such charges may be agreed to between such resident and the provider of such services.

History.—s. 16, ch. 81-185.



718.124 - Limitation on actions by association.

718.124 Limitation on actions by association.—The statute of limitations for any actions in law or equity which a condominium association or a cooperative association may have shall not begin to run until the unit owners have elected a majority of the members of the board of administration.

History.—s. 9, ch. 77-222; s. 263, ch. 79-400.



718.125 - Attorney’s fees.

718.125 Attorney’s fees.—If a contract or lease between a condominium unit owner or association and a developer contains a provision allowing attorney’s fees to the developer, should any litigation arise under the provisions of the contract or lease, the court shall also allow reasonable attorney’s fees to the unit owner or association when the unit owner or association prevails in any action by or against the unit owner or association with respect to the contract or lease.

History.—s. 9, ch. 78-340.



718.1255 - Alternative dispute resolution; voluntary mediation; mandatory nonbinding arbitration; legislative findings.

718.1255 Alternative dispute resolution; voluntary mediation; mandatory nonbinding arbitration; legislative findings.—

(1) DEFINITIONS.—As used in this section, the term “dispute” means any disagreement between two or more parties that involves:

(a) The authority of the board of directors, under this chapter or association document to:

1. Require any owner to take any action, or not to take any action, involving that owner’s unit or the appurtenances thereto.

2. Alter or add to a common area or element.

(b) The failure of a governing body, when required by this chapter or an association document, to:

1. Properly conduct elections.

2. Give adequate notice of meetings or other actions.

3. Properly conduct meetings.

4. Allow inspection of books and records.

(c) A plan of termination pursuant to s. 718.117.

“Dispute” does not include any disagreement that primarily involves: title to any unit or common element; the interpretation or enforcement of any warranty; the levy of a fee or assessment, or the collection of an assessment levied against a party; the eviction or other removal of a tenant from a unit; alleged breaches of fiduciary duty by one or more directors; or claims for damages to a unit based upon the alleged failure of the association to maintain the common elements or condominium property.

(2) VOLUNTARY MEDIATION.—Voluntary mediation through Citizen Dispute Settlement Centers as provided for in s. 44.201 is encouraged.

(3) LEGISLATIVE FINDINGS.—

(a) The Legislature finds that unit owners are frequently at a disadvantage when litigating against an association. Specifically, a condominium association, with its statutory assessment authority, is often more able to bear the costs and expenses of litigation than the unit owner who must rely on his or her own financial resources to satisfy the costs of litigation against the association.

(b) The Legislature finds that alternative dispute resolution has been making progress in reducing court dockets and trials and in offering a more efficient, cost-effective option to court litigation. However, the Legislature also finds that alternative dispute resolution should not be used as a mechanism to encourage the filing of frivolous or nuisance suits.

(c) There exists a need to develop a flexible means of alternative dispute resolution that directs disputes to the most efficient means of resolution.

(d) The high cost and significant delay of circuit court litigation faced by unit owners in the state can be alleviated by requiring nonbinding arbitration and mediation in appropriate cases, thereby reducing delay and attorney’s fees while preserving the right of either party to have its case heard by a jury, if applicable, in a court of law.

(4) MANDATORY NONBINDING ARBITRATION AND MEDIATION OF DISPUTES.—The Division of Florida Condominiums, Timeshares, and Mobile Homes of the Department of Business and Professional Regulation shall employ full-time attorneys to act as arbitrators to conduct the arbitration hearings provided by this chapter. The division may also certify attorneys who are not employed by the division to act as arbitrators to conduct the arbitration hearings provided by this section. No person may be employed by the department as a full-time arbitrator unless he or she is a member in good standing of The Florida Bar. The department shall adopt rules of procedure to govern such arbitration hearings including mediation incident thereto. The decision of an arbitrator shall be final; however, a decision shall not be deemed final agency action. Nothing in this provision shall be construed to foreclose parties from proceeding in a trial de novo unless the parties have agreed that the arbitration is binding. If judicial proceedings are initiated, the final decision of the arbitrator shall be admissible in evidence in the trial de novo.

(a) Prior to the institution of court litigation, a party to a dispute shall petition the division for nonbinding arbitration. The petition must be accompanied by a filing fee in the amount of $50. Filing fees collected under this section must be used to defray the expenses of the alternative dispute resolution program.

(b) The petition must recite, and have attached thereto, supporting proof that the petitioner gave the respondents:

1. Advance written notice of the specific nature of the dispute;

2. A demand for relief, and a reasonable opportunity to comply or to provide the relief; and

3. Notice of the intention to file an arbitration petition or other legal action in the absence of a resolution of the dispute.

Failure to include the allegations or proof of compliance with these prerequisites requires dismissal of the petition without prejudice.

(c) Upon receipt, the petition shall be promptly reviewed by the division to determine the existence of a dispute and compliance with the requirements of paragraphs (a) and (b). If emergency relief is required and is not available through arbitration, a motion to stay the arbitration may be filed. The motion must be accompanied by a verified petition alleging facts that, if proven, would support entry of a temporary injunction, and if an appropriate motion and supporting papers are filed, the division may abate the arbitration pending a court hearing and disposition of a motion for temporary injunction.

(d) Upon determination by the division that a dispute exists and that the petition substantially meets the requirements of paragraphs (a) and (b) and any other applicable rules, a copy of the petition shall be served by the division upon all respondents.

(e) Before or after the filing of the respondents’ answer to the petition, any party may request that the arbitrator refer the case to mediation under this section and any rules adopted by the division. Upon receipt of a request for mediation, the division shall promptly contact the parties to determine if there is agreement that mediation would be appropriate. If all parties agree, the dispute must be referred to mediation. Notwithstanding a lack of an agreement by all parties, the arbitrator may refer a dispute to mediation at any time.

(f) Upon referral of a case to mediation, the parties must select a mutually acceptable mediator. To assist in the selection, the arbitrator shall provide the parties with a list of both volunteer and paid mediators that have been certified by the division under s. 718.501. If the parties are unable to agree on a mediator within the time allowed by the arbitrator, the arbitrator shall appoint a mediator from the list of certified mediators. If a case is referred to mediation, the parties shall attend a mediation conference, as scheduled by the parties and the mediator. If any party fails to attend a duly noticed mediation conference, without the permission or approval of the arbitrator or mediator, the arbitrator must impose sanctions against the party, including the striking of any pleadings filed, the entry of an order of dismissal or default if appropriate, and the award of costs and attorneys’ fees incurred by the other parties. Unless otherwise agreed to by the parties or as provided by order of the arbitrator, a party is deemed to have appeared at a mediation conference by the physical presence of the party or its representative having full authority to settle without further consultation, provided that an association may comply by having one or more representatives present with full authority to negotiate a settlement and recommend that the board of administration ratify and approve such a settlement within 5 days from the date of the mediation conference. The parties shall share equally the expense of mediation, unless they agree otherwise.

(g) The purpose of mediation as provided for by this section is to present the parties with an opportunity to resolve the underlying dispute in good faith, and with a minimum expenditure of time and resources.

(h) Mediation proceedings must generally be conducted in accordance with the Florida Rules of Civil Procedure, and these proceedings are privileged and confidential to the same extent as court-ordered mediation. Persons who are not parties to the dispute are not allowed to attend the mediation conference without the consent of all parties, with the exception of counsel for the parties and corporate representatives designated to appear for a party. If the mediator declares an impasse after a mediation conference has been held, the arbitration proceeding terminates, unless all parties agree in writing to continue the arbitration proceeding, in which case the arbitrator’s decision shall be binding or nonbinding, as agreed upon by the parties; in the arbitration proceeding, the arbitrator shall not consider any evidence relating to the unsuccessful mediation except in a proceeding to impose sanctions for failure to appear at the mediation conference. If the parties do not agree to continue arbitration, the arbitrator shall enter an order of dismissal, and either party may institute a suit in a court of competent jurisdiction. The parties may seek to recover any costs and attorneys’ fees incurred in connection with arbitration and mediation proceedings under this section as part of the costs and fees that may be recovered by the prevailing party in any subsequent litigation.

(i) Arbitration shall be conducted according to rules adopted by the division. The filing of a petition for arbitration shall toll the applicable statute of limitations.

(j) At the request of any party to the arbitration, the arbitrator shall issue subpoenas for the attendance of witnesses and the production of books, records, documents, and other evidence and any party on whose behalf a subpoena is issued may apply to the court for orders compelling such attendance and production. Subpoenas shall be served and shall be enforceable in the manner provided by the Florida Rules of Civil Procedure. Discovery may, in the discretion of the arbitrator, be permitted in the manner provided by the Florida Rules of Civil Procedure. Rules adopted by the division may authorize any reasonable sanctions except contempt for a violation of the arbitration procedural rules of the division or for the failure of a party to comply with a reasonable nonfinal order issued by an arbitrator which is not under judicial review.

(k) The arbitration decision shall be presented to the parties in writing. An arbitration decision is final in those disputes in which the parties have agreed to be bound. An arbitration decision is also final if a complaint for a trial de novo is not filed in a court of competent jurisdiction in which the condominium is located within 30 days. The right to file for a trial de novo entitles the parties to file a complaint in the appropriate trial court for a judicial resolution of the dispute. The prevailing party in an arbitration proceeding shall be awarded the costs of the arbitration and reasonable attorney’s fees in an amount determined by the arbitrator. Such an award shall include the costs and reasonable attorney’s fees incurred in the arbitration proceeding as well as the costs and reasonable attorney’s fees incurred in preparing for and attending any scheduled mediation.

(l) The party who files a complaint for a trial de novo shall be assessed the other party’s arbitration costs, court costs, and other reasonable costs, including attorney’s fees, investigation expenses, and expenses for expert or other testimony or evidence incurred after the arbitration hearing if the judgment upon the trial de novo is not more favorable than the arbitration decision. If the judgment is more favorable, the party who filed a complaint for trial de novo shall be awarded reasonable court costs and attorney’s fees.

(m) Any party to an arbitration proceeding may enforce an arbitration award by filing a petition in a court of competent jurisdiction in which the condominium is located. A petition may not be granted unless the time for appeal by the filing of a complaint for trial de novo has expired. If a complaint for a trial de novo has been filed, a petition may not be granted with respect to an arbitration award that has been stayed. If the petition for enforcement is granted, the petitioner shall recover reasonable attorney’s fees and costs incurred in enforcing the arbitration award. A mediation settlement may also be enforced through the county or circuit court, as applicable, and any costs and fees incurred in the enforcement of a settlement agreement reached at mediation must be awarded to the prevailing party in any enforcement action.

(5) DISPUTES INVOLVING ELECTION IRREGULARITIES.—Every arbitration petition received by the division and required to be filed under this section challenging the legality of the election of any director of the board of administration must be handled on an expedited basis in the manner provided by the division’s rules for recall arbitration disputes.

(6) APPLICABILITY.—This section does not apply to a nonresidential condominium unless otherwise specifically provided for in the declaration of the nonresidential condominium.

History.—s. 4, ch. 82-199; s. 4, ch. 85-60; s. 10, ch. 91-103; s. 5, ch. 91-426; s. 7, ch. 92-49; s. 232, ch. 94-218; s. 12, ch. 94-350; s. 37, ch. 95-274; s. 859, ch. 97-102; s. 2, ch. 97-301; s. 12, ch. 2002-27; s. 14, ch. 2008-28; s. 47, ch. 2008-240; s. 3, ch. 2014-74; s. 2, ch. 2015-175.



718.1256 - Condominiums as residential property.

718.1256 Condominiums as residential property.—For the purpose of property and casualty insurance risk classification, condominiums shall be classed as residential property.

History.—s. 23, ch. 94-350.



718.1265 - Association emergency powers.

718.1265 Association emergency powers.—

(1) To the extent allowed by law and unless specifically prohibited by the declaration of condominium, the articles, or the bylaws of an association, and consistent with the provisions of s. 617.0830, the board of administration, in response to damage caused by an event for which a state of emergency is declared pursuant to s. 252.36 in the locale in which the condominium is located, may, but is not required to, exercise the following powers:

(a) Conduct board meetings and membership meetings with notice given as is practicable. Such notice may be given in any practicable manner, including publication, radio, United States mail, the Internet, public service announcements, and conspicuous posting on the condominium property or any other means the board deems reasonable under the circumstances. Notice of board decisions may be communicated as provided in this paragraph.

(b) Cancel and reschedule any association meeting.

(c) Name as assistant officers persons who are not directors, which assistant officers shall have the same authority as the executive officers to whom they are assistants during the state of emergency to accommodate the incapacity or unavailability of any officer of the association.

(d) Relocate the association’s principal office or designate alternative principal offices.

(e) Enter into agreements with local counties and municipalities to assist counties and municipalities with debris removal.

(f) Implement a disaster plan before or immediately following the event for which a state of emergency is declared which may include, but is not limited to, shutting down or off elevators; electricity; water, sewer, or security systems; or air conditioners.

(g) Based upon advice of emergency management officials or upon the advice of licensed professionals retained by the board, determine any portion of the condominium property unavailable for entry or occupancy by unit owners, family members, tenants, guests, agents, or invitees to protect the health, safety, or welfare of such persons.

(h) Require the evacuation of the condominium property in the event of a mandatory evacuation order in the locale in which the condominium is located. Should any unit owner or other occupant of a condominium fail or refuse to evacuate the condominium property where the board has required evacuation, the association shall be immune from liability or injury to persons or property arising from such failure or refusal.

(i) Based upon advice of emergency management officials or upon the advice of licensed professionals retained by the board, determine whether the condominium property can be safely inhabited or occupied. However, such determination is not conclusive as to any determination of habitability pursuant to the declaration.

(j) Mitigate further damage, including taking action to contract for the removal of debris and to prevent or mitigate the spread of fungus, including, but not limited to, mold or mildew, by removing and disposing of wet drywall, insulation, carpet, cabinetry, or other fixtures on or within the condominium property, even if the unit owner is obligated by the declaration or law to insure or replace those fixtures and to remove personal property from a unit.

(k) Contract, on behalf of any unit owner or owners, for items or services for which the owners are otherwise individually responsible, but which are necessary to prevent further damage to the condominium property. In such event, the unit owner or owners on whose behalf the board has contracted are responsible for reimbursing the association for the actual costs of the items or services, and the association may use its lien authority provided by s. 718.116 to enforce collection of the charges. Without limitation, such items or services may include the drying of units, the boarding of broken windows or doors, and the replacement of damaged air conditioners or air handlers to provide climate control in the units or other portions of the property.

(l) Regardless of any provision to the contrary and even if such authority does not specifically appear in the declaration of condominium, articles, or bylaws of the association, levy special assessments without a vote of the owners.

(m) Without unit owners’ approval, borrow money and pledge association assets as collateral to fund emergency repairs and carry out the duties of the association when operating funds are insufficient. This paragraph does not limit the general authority of the association to borrow money, subject to such restrictions as are contained in the declaration of condominium, articles, or bylaws of the association.

(2) The special powers authorized under subsection (1) shall be limited to that time reasonably necessary to protect the health, safety, and welfare of the association and the unit owners and the unit owners’ family members, tenants, guests, agents, or invitees and shall be reasonably necessary to mitigate further damage and make emergency repairs.

History.—s. 15, ch. 2008-28.



718.127 - Receivership notification.

718.127 Receivership notification.—Upon the appointment of a receiver by a court for any reason relating to a condominium association, the court shall direct the receiver to provide to all unit owners written notice of his or her appointment as receiver. Such notice shall be mailed or delivered within 10 days after the appointment. Notice by mail to a unit owner shall be sent to the address used by the county property appraiser for notice to the unit owner.

History.—s. 16, ch. 2008-28; s. 4, ch. 2008-202.



718.128 - Electronic voting.

718.128 Electronic voting.—The association may conduct elections and other unit owner votes through an Internet-based online voting system if a unit owner consents, in writing, to online voting and if the following requirements are met:

(1) The association provides each unit owner with:

(a) A method to authenticate the unit owner’s identity to the online voting system.

(b) For elections of the board, a method to transmit an electronic ballot to the online voting system that ensures the secrecy and integrity of each ballot.

(c) A method to confirm, at least 14 days before the voting deadline, that the unit owner’s electronic device can successfully communicate with the online voting system.

(2) The association uses an online voting system that is:

(a) Able to authenticate the unit owner’s identity.

(b) Able to authenticate the validity of each electronic vote to ensure that the vote is not altered in transit.

(c) Able to transmit a receipt from the online voting system to each unit owner who casts an electronic vote.

(d) For elections of the board of administration, able to permanently separate any authentication or identifying information from the electronic election ballot, rendering it impossible to tie an election ballot to a specific unit owner.

(e) Able to store and keep electronic votes accessible to election officials for recount, inspection, and review purposes.

(3) A unit owner voting electronically pursuant to this section shall be counted as being in attendance at the meeting for purposes of determining a quorum. A substantive vote of the unit owners may not be taken on any issue other than the issues specifically identified in the electronic vote, when a quorum is established based on unit owners voting electronically pursuant to this section.

(4) This section applies to an association that provides for and authorizes an online voting system pursuant to this section by a board resolution. The board resolution must provide that unit owners receive notice of the opportunity to vote through an online voting system, must establish reasonable procedures and deadlines for unit owners to consent, in writing, to online voting, and must establish reasonable procedures and deadlines for unit owners to opt out of online voting after giving consent. Written notice of a meeting at which the resolution will be considered must be mailed, delivered, or electronically transmitted to the unit owners and posted conspicuously on the condominium property or association property at least 14 days before the meeting. Evidence of compliance with the 14-day notice requirement must be made by an affidavit executed by the person providing the notice and filed with the official records of the association.

(5) A unit owner’s consent to online voting is valid until the unit owner opts out of online voting according to the procedures established by the board of administration pursuant to subsection (4).

(6) This section may apply to any matter that requires a vote of the unit owners who are not members of a timeshare condominium association.

History.—s. 4, ch. 2015-97.






Part II - RIGHTS AND OBLIGATIONS OF DEVELOPERS (ss. 718.202, 718.203)

718.202 - Sales or reservation deposits prior to closing.

718.202 Sales or reservation deposits prior to closing.—

(1) If a developer contracts to sell a condominium parcel and the construction, furnishing, and landscaping of the property submitted or proposed to be submitted to condominium ownership has not been substantially completed in accordance with the plans and specifications and representations made by the developer in the disclosures required by this chapter, the developer shall pay into an escrow account all payments up to 10 percent of the sale price received by the developer from the buyer towards the sale price. The escrow agent shall give to the purchaser a receipt for the deposit, upon request. In lieu of the foregoing, the division director has the discretion to accept other assurances, including, but not limited to, a surety bond or an irrevocable letter of credit in an amount equal to the escrow requirements of this section. Default determinations and refund of deposits shall be governed by the escrow release provision of this subsection. Funds shall be released from escrow as follows:

(a) If a buyer properly terminates the contract pursuant to its terms or pursuant to this chapter, the funds shall be paid to the buyer together with any interest earned.

(b) If the buyer defaults in the performance of his or her obligations under the contract of purchase and sale, the funds shall be paid to the developer together with any interest earned.

(c) If the contract does not provide for the payment of any interest earned on the escrowed funds, interest shall be paid to the developer at the closing of the transaction.

(d) If the funds of a buyer have not been previously disbursed in accordance with the provisions of this subsection, they may be disbursed to the developer by the escrow agent at the closing of the transaction, unless prior to the disbursement the escrow agent receives from the buyer written notice of a dispute between the buyer and developer.

(2) All payments which are in excess of the 10 percent of the sale price described in subsection (1) and which have been received prior to completion of construction by the developer from the buyer on a contract for purchase of a condominium parcel shall be held in a special escrow account established as provided in subsection (1) and controlled by an escrow agent and may not be used by the developer prior to closing the transaction, except as provided in subsection (3) or except for refund to the buyer. If the money remains in this special account for more than 3 months and earns interest, the interest shall be paid as provided in subsection (1).

(3) If the contract for sale of the condominium unit so provides, the developer may withdraw escrow funds in excess of 10 percent of the purchase price from the special account required by subsection (2) when the construction of improvements has begun. He or she may use the funds in the actual construction and development of the condominium property in which the unit to be sold is located. However, no part of these funds may be used for salaries, commissions, or expenses of salespersons or for advertising purposes. A contract which permits use of the advance payments for these purposes shall include the following legend conspicuously printed or stamped in boldfaced type on the first page of the contract and immediately above the place for the signature of the buyer: ANY PAYMENT IN EXCESS OF 10 PERCENT OF THE PURCHASE PRICE MADE TO DEVELOPER PRIOR TO CLOSING PURSUANT TO THIS CONTRACT MAY BE USED FOR CONSTRUCTION PURPOSES BY THE DEVELOPER.

(4) The term “completion of construction” means issuance of a certificate of occupancy for the entire building or improvement, or the equivalent authorization issued by the governmental body having jurisdiction, and, in a jurisdiction where no certificate of occupancy or equivalent authorization is issued, it means substantial completion of construction, finishing, and equipping of the building or improvements according to the plans and specifications.

(5) The failure to comply with the provisions of this section renders the contract voidable by the buyer, and, if voided, all sums deposited or advanced under the contract shall be refunded with interest at the highest rate then being paid on savings accounts, excluding certificates of deposit, by savings and loan associations in the area in which the condominium property is located.

(6) If a developer enters into a reservation agreement, the developer shall pay into an escrow account all reservation deposit payments. Reservation deposits shall be payable to the escrow agent, who shall give to the prospective purchaser a receipt for the deposit, acknowledging that the deposit is being held pursuant to the requirements of this subsection. The funds may be placed in either interest-bearing or non-interest-bearing accounts, provided that the funds shall at all reasonable times be available for withdrawal in full by the escrow agent. The developer shall maintain separate records for each condominium or proposed condominium for which deposits are being accepted. Upon written request to the escrow agent by the prospective purchaser or developer, the funds shall be immediately and without qualification refunded in full to the prospective purchaser. Upon such refund, any interest shall be paid to the prospective purchaser, unless otherwise provided in the reservation agreement. A reservation deposit shall not be released directly to the developer except as a down payment on the purchase price simultaneously with or subsequent to the execution of a contract. Upon the execution of a purchase agreement for a unit, any funds paid by the purchaser as a deposit to reserve the unit pursuant to a reservation agreement, and any interest thereon, shall cease to be subject to the provisions of this subsection and shall instead be subject to the provisions of subsections (1)-(5).

(7) Any developer who willfully fails to comply with the provisions of this section concerning establishment of an escrow account, deposits of funds into escrow, and withdrawal of funds from escrow is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, or the successor thereof. The failure to establish an escrow account or to place funds in an escrow account is prima facie evidence of an intentional and purposeful violation of this section.

(8) Every escrow account required by this section shall be established with a bank; a savings and loan association; an attorney who is a member of The Florida Bar; a real estate broker registered under chapter 475; a title insurer authorized to do business in this state, acting through either its employees or a title insurance agent licensed under chapter 626; or any financial lending institution having a net worth in excess of $5 million. The escrow agent shall not be located outside the state unless, pursuant to the escrow agreement, the escrow agent submits to the jurisdiction of the division and the courts of this state for any cause of action arising from the escrow. Every escrow agent shall be independent of the developer, and no developer or any officer, director, affiliate, subsidiary, or employee of a developer may serve as escrow agent. Escrow funds may be invested only in securities of the United States or an agency thereof or in accounts in institutions the deposits of which are insured by an agency of the United States.

(9) Any developer who is subject to the provisions of this section is not subject to the provisions of s. 501.1375.

(10) Nothing in this section shall be construed to require any filing with the division in the case of condominiums other than residential condominiums.

(11) All funds deposited into escrow pursuant to subsection (1) or subsection (2) may be held in one or more escrow accounts by the escrow agent. If only one escrow account is used, the escrow agent must maintain separate accounting records for each purchaser and for amounts separately covered under subsections (1) and (2) and, if applicable, released to the developer pursuant to subsection (3). Separate accounting by the escrow agent of the escrow funds constitutes compliance with this section even if the funds are held by the escrow agent in a single escrow account. It is the intent of this subsection to clarify existing law.

History.—s. 1, ch. 76-222; s. 7, ch. 79-314; s. 3, ch. 80-323; s. 3, ch. 81-185; s. 9, ch. 84-368; s. 5, ch. 87-117; s. 14, ch. 90-151; s. 860, ch. 97-102; s. 14, ch. 2010-174.



718.203 - Warranties.

718.203 Warranties.—

(1) The developer shall be deemed to have granted to the purchaser of each unit an implied warranty of fitness and merchantability for the purposes or uses intended as follows:

(a) As to each unit, a warranty for 3 years commencing with the completion of the building containing the unit.

(b) As to the personal property that is transferred with, or appurtenant to, each unit, a warranty which is for the same period as that provided by the manufacturer of the personal property, commencing with the date of closing of the purchase or the date of possession of the unit, whichever is earlier.

(c) As to all other improvements for the use of unit owners, a 3-year warranty commencing with the date of completion of the improvements.

(d) As to all other personal property for the use of unit owners, a warranty which shall be the same as that provided by the manufacturer of the personal property.

(e) As to the roof and structural components of a building or other improvements and as to mechanical, electrical, and plumbing elements serving improvements or a building, except mechanical elements serving only one unit, a warranty for a period beginning with the completion of construction of each building or improvement and continuing for 3 years thereafter or 1 year after owners other than the developer obtain control of the association, whichever occurs last, but in no event more than 5 years.

(f) As to all other property which is conveyed with a unit, a warranty to the initial purchaser of each unit for a period of 1 year from the date of closing of the purchase or the date of possession, whichever occurs first.

(2) The contractor, and all subcontractors and suppliers, grant to the developer and to the purchaser of each unit implied warranties of fitness as to the work performed or materials supplied by them as follows:

(a) For a period of 3 years from the date of completion of construction of a building or improvement, a warranty as to the roof and structural components of the building or improvement and mechanical and plumbing elements serving a building or an improvement, except mechanical elements serving only one unit.

(b) For a period of 1 year after completion of all construction, a warranty as to all other improvements and materials.

(3) “Completion of a building or improvement” means issuance of a certificate of occupancy, whether temporary or otherwise, that allows for occupancy or use of the entire building or improvement, or an equivalent authorization issued by the governmental body having jurisdiction. In jurisdictions where no certificate of occupancy or equivalent authorization is issued, the term means substantial completion of construction, finishing, and equipping of the building or improvement according to the plans and specifications.

(4) These warranties are conditioned upon routine maintenance being performed, unless the maintenance is an obligation of the developer or a developer-controlled association.

(5) The warranties provided by this section shall inure to the benefit of each owner and his or her successor owners and to the benefit of the developer.

(6) Nothing in this section affects a condominium as to which rights are established by contracts for sale of 10 percent or more of the units in the condominium by the developer to prospective unit owners prior to July 1, 1974, or as to condominium buildings on which construction has been commenced prior to July 1, 1974.

(7) Residential condominiums may be covered by an insured warranty program underwritten by a licensed insurance company registered in this state, provided that such warranty program meets the minimum requirements of this chapter; to the degree that such warranty program does not meet the minimum requirements of this chapter, such requirements shall apply.

History.—s. 1, ch. 76-222; s. 1, ch. 77-221; s. 8, ch. 77-222; s. 3, ch. 78-340; s. 9, ch. 79-314; s. 11, ch. 91-103; s. 5, ch. 91-426; s. 8, ch. 92-49; s. 861, ch. 97-102; s. 4, ch. 2015-165.






Part III - RIGHTS AND OBLIGATIONS OF ASSOCIATION (ss. 718.301-718.303)

718.301 - Transfer of association control; claims of defect by association.

718.301 Transfer of association control; claims of defect by association.—

(1) If unit owners other than the developer own 15 percent or more of the units in a condominium that will be operated ultimately by an association, the unit owners other than the developer are entitled to elect at least one-third of the members of the board of administration of the association. Unit owners other than the developer are entitled to elect at least a majority of the members of the board of administration of an association, upon the first to occur of any of the following events:

(a) Three years after 50 percent of the units that will be operated ultimately by the association have been conveyed to purchasers;

(b) Three months after 90 percent of the units that will be operated ultimately by the association have been conveyed to purchasers;

(c) When all the units that will be operated ultimately by the association have been completed, some of them have been conveyed to purchasers, and none of the others are being offered for sale by the developer in the ordinary course of business;

(d) When some of the units have been conveyed to purchasers and none of the others are being constructed or offered for sale by the developer in the ordinary course of business;

(e) When the developer files a petition seeking protection in bankruptcy;

(f) When a receiver for the developer is appointed by a circuit court and is not discharged within 30 days after such appointment, unless the court determines within 30 days after appointment of the receiver that transfer of control would be detrimental to the association or its members; or

(g) Seven years after the date of the recording of the certificate of a surveyor and mapper pursuant to s. 718.104(4)(e) or the recording of an instrument that transfers title to a unit in the condominium which is not accompanied by a recorded assignment of developer rights in favor of the grantee of such unit, whichever occurs first; or, in the case of an association that may ultimately operate more than one condominium, 7 years after the date of the recording of the certificate of a surveyor and mapper pursuant to s. 718.104(4)(e) or the recording of an instrument that transfers title to a unit which is not accompanied by a recorded assignment of developer rights in favor of the grantee of such unit, whichever occurs first, for the first condominium it operates; or, in the case of an association operating a phase condominium created pursuant to s. 718.403, 7 years after the date of the recording of the certificate of a surveyor and mapper pursuant to s. 718.104(4)(e) or the recording of an instrument that transfers title to a unit which is not accompanied by a recorded assignment of developer rights in favor of the grantee of such unit, whichever occurs first.

The developer is entitled to elect at least one member of the board of administration of an association as long as the developer holds for sale in the ordinary course of business at least 5 percent, in condominiums with fewer than 500 units, and 2 percent, in condominiums with more than 500 units, of the units in a condominium operated by the association. After the developer relinquishes control of the association, the developer may exercise the right to vote any developer-owned units in the same manner as any other unit owner except for purposes of reacquiring control of the association or selecting the majority members of the board of administration.

(2) Within 75 days after the unit owners other than the developer are entitled to elect a member or members of the board of administration of an association, the association shall call, and give not less than 60 days’ notice of an election for the members of the board of administration. The election shall proceed as provided in s. 718.112(2)(d). The notice may be given by any unit owner if the association fails to do so. Upon election of the first unit owner other than the developer to the board of administration, the developer shall forward to the division the name and mailing address of the unit owner board member.

(3) If a developer holds units for sale in the ordinary course of business, none of the following actions may be taken without approval in writing by the developer:

(a) Assessment of the developer as a unit owner for capital improvements.

(b) Any action by the association that would be detrimental to the sales of units by the developer. However, an increase in assessments for common expenses without discrimination against the developer shall not be deemed to be detrimental to the sales of units.

(4) At the time that unit owners other than the developer elect a majority of the members of the board of administration of an association, the developer shall relinquish control of the association, and the unit owners shall accept control. Simultaneously, or for the purposes of paragraph (c) not more than 90 days thereafter, the developer shall deliver to the association, at the developer’s expense, all property of the unit owners and of the association which is held or controlled by the developer, including, but not limited to, the following items, if applicable, as to each condominium operated by the association:

(a)1. The original or a photocopy of the recorded declaration of condominium and all amendments thereto. If a photocopy is provided, it must be certified by affidavit of the developer or an officer or agent of the developer as being a complete copy of the actual recorded declaration.

2. A certified copy of the articles of incorporation of the association or, if the association was created prior to the effective date of this act and it is not incorporated, copies of the documents creating the association.

3. A copy of the bylaws.

4. The minute books, including all minutes, and other books and records of the association, if any.

5. Any house rules and regulations that have been promulgated.

(b) Resignations of officers and members of the board of administration who are required to resign because the developer is required to relinquish control of the association.

(c) The financial records, including financial statements of the association, and source documents from the incorporation of the association through the date of turnover. The records must be audited for the period from the incorporation of the association or from the period covered by the last audit, if an audit has been performed for each fiscal year since incorporation, by an independent certified public accountant. All financial statements must be prepared in accordance with generally accepted accounting principles and must be audited in accordance with generally accepted auditing standards, as prescribed by the Florida Board of Accountancy, pursuant to chapter 473. The accountant performing the audit shall examine to the extent necessary supporting documents and records, including the cash disbursements and related paid invoices to determine if expenditures were for association purposes and the billings, cash receipts, and related records to determine that the developer was charged and paid the proper amounts of assessments.

(d) Association funds or control thereof.

(e) All tangible personal property that is property of the association, which is represented by the developer to be part of the common elements or which is ostensibly part of the common elements, and an inventory of that property.

(f) A copy of the plans and specifications utilized in the construction or remodeling of improvements and the supplying of equipment to the condominium and in the construction and installation of all mechanical components serving the improvements and the site with a certificate in affidavit form of the developer or the developer’s agent or an architect or engineer authorized to practice in this state that such plans and specifications represent, to the best of his or her knowledge and belief, the actual plans and specifications utilized in the construction and improvement of the condominium property and for the construction and installation of the mechanical components serving the improvements. If the condominium property has been declared a condominium more than 3 years after the completion of construction or remodeling of the improvements, the requirements of this paragraph do not apply.

(g) A list of the names and addresses of all contractors, subcontractors, and suppliers utilized in the construction or remodeling of the improvements and in the landscaping of the condominium or association property which the developer had knowledge of at any time in the development of the condominium.

(h) Insurance policies.

(i) Copies of any certificates of occupancy that may have been issued for the condominium property.

(j) Any other permits applicable to the condominium property which have been issued by governmental bodies and are in force or were issued within 1 year prior to the date the unit owners other than the developer took control of the association.

(k) All written warranties of the contractor, subcontractors, suppliers, and manufacturers, if any, that are still effective.

(l) A roster of unit owners and their addresses and telephone numbers, if known, as shown on the developer’s records.

(m) Leases of the common elements and other leases to which the association is a party.

(n) Employment contracts or service contracts in which the association is one of the contracting parties or service contracts in which the association or the unit owners have an obligation or responsibility, directly or indirectly, to pay some or all of the fee or charge of the person or persons performing the service.

(o) All other contracts to which the association is a party.

(p) A report included in the official records, under seal of an architect or engineer authorized to practice in this state, attesting to required maintenance, useful life, and replacement costs of the following applicable common elements comprising a turnover inspection report:

1. Roof.

2. Structure.

3. Fireproofing and fire protection systems.

4. Elevators.

5. Heating and cooling systems.

6. Plumbing.

7. Electrical systems.

8. Swimming pool or spa and equipment.

9. Seawalls.

10. Pavement and parking areas.

11. Drainage systems.

12. Painting.

13. Irrigation systems.

(q) A copy of the certificate of a surveyor and mapper recorded pursuant to s. 718.104(4)(e) or the recorded instrument that transfers title to a unit in the condominium which is not accompanied by a recorded assignment of developer rights in favor of the grantee of such unit, whichever occurred first.

(5) If, during the period prior to the time that the developer relinquishes control of the association pursuant to subsection (4), any provision of the Condominium Act or any rule promulgated thereunder is violated by the association, the developer is responsible for such violation and is subject to the administrative action provided in this chapter for such violation or violations and is liable for such violation or violations to third parties. This subsection is intended to clarify existing law.

(6) Prior to the developer relinquishing control of the association pursuant to subsection (4), actions taken by members of the board of administration designated by the developer are considered actions taken by the developer, and the developer is responsible to the association and its members for all such actions.

(7) In any claim against a developer by an association alleging a defect in design, structural elements, construction, or any mechanical, electrical, fire protection, plumbing, or other element that requires a licensed professional for design or installation under chapter 455, chapter 471, chapter 481, chapter 489, or chapter 633, such defect must be examined and certified by an appropriately licensed Florida engineer, design professional, contractor, or otherwise licensed Florida individual or entity.

(8) The division has authority to adopt rules pursuant to the Administrative Procedure Act to ensure the efficient and effective transition from developer control of a condominium to the establishment of a unit-owner controlled association.

History.—s. 1, ch. 76-222; s. 7, ch. 77-221; s. 10, ch. 79-314; s. 264, ch. 79-400; s. 4, ch. 81-185; s. 10, ch. 84-368; s. 3, ch. 88-148; s. 15, ch. 90-151; s. 12, ch. 91-103; s. 5, ch. 91-426; s. 9, ch. 92-49; s. 862, ch. 97-102; s. 4, ch. 98-195; s. 1, ch. 2005-192; s. 17, ch. 2008-28; s. 15, ch. 2010-174; s. 7, ch. 2013-122; s. 165, ch. 2014-17.



718.302 - Agreements entered into by the association.

718.302 Agreements entered into by the association.—

(1) Any grant or reservation made by a declaration, lease, or other document, and any contract made by an association prior to assumption of control of the association by unit owners other than the developer, that provides for operation, maintenance, or management of a condominium association or property serving the unit owners of a condominium shall be fair and reasonable, and such grant, reservation, or contract may be canceled by unit owners other than the developer:

(a) If the association operates only one condominium and the unit owners other than the developer have assumed control of the association, or if unit owners other than the developer own not less than 75 percent of the voting interests in the condominium, the cancellation shall be by concurrence of the owners of not less than 75 percent of the voting interests other than the voting interests owned by the developer. If a grant, reservation, or contract is so canceled and the unit owners other than the developer have not assumed control of the association, the association shall make a new contract or otherwise provide for maintenance, management, or operation in lieu of the canceled obligation, at the direction of the owners of not less than a majority of the voting interests in the condominium other than the voting interests owned by the developer.

(b) If the association operates more than one condominium and the unit owners other than the developer have not assumed control of the association, and if unit owners other than the developer own at least 75 percent of the voting interests in a condominium operated by the association, any grant, reservation, or contract for maintenance, management, or operation of buildings containing the units in that condominium or of improvements used only by unit owners of that condominium may be canceled by concurrence of the owners of at least 75 percent of the voting interests in the condominium other than the voting interests owned by the developer. No grant, reservation, or contract for maintenance, management, or operation of recreational areas or any other property serving more than one condominium, and operated by more than one association, may be canceled except pursuant to paragraph (d).

(c) If the association operates more than one condominium and the unit owners other than the developer have assumed control of the association, the cancellation shall be by concurrence of the owners of not less than 75 percent of the total number of voting interests in all condominiums operated by the association other than the voting interests owned by the developer.

(d) If the owners of units in a condominium have the right to use property in common with owners of units in other condominiums and those condominiums are operated by more than one association, no grant, reservation, or contract for maintenance, management, or operation of the property serving more than one condominium may be canceled until unit owners other than the developer have assumed control of all of the associations operating the condominiums that are to be served by the recreational area or other property, after which cancellation may be effected by concurrence of the owners of not less than 75 percent of the total number of voting interests in those condominiums other than voting interests owned by the developer.

(2) Any grant or reservation made by a declaration, lease, or other document, or any contract made by the developer or association prior to the time when unit owners other than the developer elect a majority of the board of administration, which grant, reservation, or contract requires the association to purchase condominium property or to lease condominium property to another party, shall be deemed ratified unless rejected by a majority of the voting interests of unit owners other than the developer within 18 months after unit owners other than the developer elect a majority of the board of administration. This subsection does not apply to any grant or reservation made by a declaration whereby persons other than the developer or the developer’s heirs, assigns, affiliates, directors, officers, or employees are granted the right to use the condominium property, so long as such persons are obligated to pay, at a minimum, a proportionate share of the cost associated with such property.

(3) Any grant or reservation made by a declaration, lease, or other document, and any contract made by an association, whether before or after assumption of control of the association by unit owners other than the developer, that provides for operation, maintenance, or management of a condominium association or property serving the unit owners of a condominium shall not be in conflict with the powers and duties of the association or the rights of the unit owners as provided in this chapter. This subsection is intended only as a clarification of existing law.

(4) Any grant or reservation made by a declaration, lease, or other document, and any contract made by an association prior to assumption of control of the association by unit owners other than the developer, shall be fair and reasonable.

(5) It is declared that the public policy of this state prohibits the inclusion or enforcement of escalation clauses in management contracts for condominiums, and such clauses are hereby declared void for public policy. For the purposes of this section, an escalation clause is any clause in a condominium management contract which provides that the fee under the contract shall increase at the same percentage rate as any nationally recognized and conveniently available commodity or consumer price index.

(6) Any action to compel compliance with the provisions of this section or of s. 718.301 may be brought pursuant to the summary procedure provided for in s. 51.011. In any such action brought to compel compliance with the provisions of s. 718.301, the prevailing party is entitled to recover reasonable attorney’s fees.

History.—s. 1, ch. 76-222; s. 1, ch. 77-174; s. 11, ch. 79-314; s. 11, ch. 84-368; s. 43, ch. 86-175; s. 863, ch. 97-102.



718.3025 - Agreements for operation, maintenance, or management of condominiums; specific requirements.

718.3025 Agreements for operation, maintenance, or management of condominiums; specific requirements.—

(1) No written contract between a party contracting to provide maintenance or management services and an association which contract provides for operation, maintenance, or management of a condominium association or property serving the unit owners of a condominium shall be valid or enforceable unless the contract:

(a) Specifies the services, obligations, and responsibilities of the party contracting to provide maintenance or management services to the unit owners.

(b) Specifies those costs incurred in the performance of those services, obligations, or responsibilities which are to be reimbursed by the association to the party contracting to provide maintenance or management services.

(c) Provides an indication of how often each service, obligation, or responsibility is to be performed, whether stated for each service, obligation, or responsibility or in categories thereof.

(d) Specifies a minimum number of personnel to be employed by the party contracting to provide maintenance or management services for the purpose of providing service to the association.

(e) Discloses any financial or ownership interest which the developer, if the developer is in control of the association, holds with regard to the party contracting to provide maintenance or management services.

(f) Discloses any financial or ownership interest a board member or any party providing maintenance or management services to the association holds with the contracting party.

(2) In any case in which the party contracting to provide maintenance or management services fails to provide such services in accordance with the contract, the association is authorized to procure such services from some other party and shall be entitled to collect any fees or charges paid for service performed by another party from the party contracting to provide maintenance or management services.

(3) Any services or obligations not stated on the face of the contract shall be unenforceable.

(4) Notwithstanding the fact that certain vendors contract with associations to maintain equipment or property which is made available to serve unit owners, it is the intent of the Legislature that this section applies to contracts for maintenance or management services for which the association pays compensation. This section does not apply to contracts for services or property made available for the convenience of unit owners by lessees or licensees of the association, such as coin-operated laundry, food, soft drink, or telephone vendors; cable television operators; retail store operators; businesses; restaurants; or similar vendors.

History.—s. 5, ch. 78-340; s. 12, ch. 79-314; s. 7, ch. 86-175; s. 18, ch. 2008-28.



718.3026 - Contracts for products and services; in writing; bids; exceptions.

718.3026 Contracts for products and services; in writing; bids; exceptions.—Associations with 10 or fewer units may opt out of the provisions of this section if two-thirds of the unit owners vote to do so, which opt-out may be accomplished by a proxy specifically setting forth the exception from this section.

(1) All contracts as further described herein or any contract that is not to be fully performed within 1 year after the making thereof, for the purchase, lease, or renting of materials or equipment to be used by the association in accomplishing its purposes under this chapter, and all contracts for the provision of services, shall be in writing. If a contract for the purchase, lease, or renting of materials or equipment, or for the provision of services, requires payment by the association on behalf of any condominium operated by the association in the aggregate that exceeds 5 percent of the total annual budget of the association, including reserves, the association shall obtain competitive bids for the materials, equipment, or services. Nothing contained herein shall be construed to require the association to accept the lowest bid.

(2)(a) Notwithstanding the foregoing, contracts with employees of the association, and contracts for attorney, accountant, architect, community association manager, timeshare management firm, engineering, and landscape architect services are not subject to the provisions of this section.

(b) Nothing contained herein is intended to limit the ability of an association to obtain needed products and services in an emergency.

(c) This section shall not apply if the business entity with which the association desires to enter into a contract is the only source of supply within the county serving the association.

(d) Nothing contained herein shall excuse a party contracting to provide maintenance or management services from compliance with s. 718.3025.

(3) As to any contract or other transaction between an association and one or more of its directors or any other corporation, firm, association, or entity in which one or more of its directors are directors or officers or are financially interested:

(a) The association shall comply with the requirements of s. 617.0832.

(b) The disclosures required by s. 617.0832 shall be entered into the written minutes of the meeting.

(c) Approval of the contract or other transaction shall require an affirmative vote of two-thirds of the directors present.

(d) At the next regular or special meeting of the members, the existence of the contract or other transaction shall be disclosed to the members. Upon motion of any member, the contract or transaction shall be brought up for a vote and may be canceled by a majority vote of the members present. Should the members cancel the contract, the association shall only be liable for the reasonable value of goods and services provided up to the time of cancellation and shall not be liable for any termination fee, liquidated damages, or other form of penalty for such cancellation.

History.—s. 13, ch. 91-103; s. 5, ch. 91-426; s. 10, ch. 92-49; s. 44, ch. 95-274; s. 19, ch. 2008-28.



718.303 - Obligations of owners and occupants; remedies.

718.303 Obligations of owners and occupants; remedies.—

(1) Each unit owner, each tenant and other invitee, and each association is governed by, and must comply with the provisions of, this chapter, the declaration, the documents creating the association, and the association bylaws which shall be deemed expressly incorporated into any lease of a unit. Actions for damages or for injunctive relief, or both, for failure to comply with these provisions may be brought by the association or by a unit owner against:

(a) The association.

(b) A unit owner.

(c) Directors designated by the developer, for actions taken by them before control of the association is assumed by unit owners other than the developer.

(d) Any director who willfully and knowingly fails to comply with these provisions.

(e) Any tenant leasing a unit, and any other invitee occupying a unit.

The prevailing party in any such action or in any action in which the purchaser claims a right of voidability based upon contractual provisions as required in s. 718.503(1)(a) is entitled to recover reasonable attorney’s fees. A unit owner prevailing in an action between the association and the unit owner under this section, in addition to recovering his or her reasonable attorney’s fees, may recover additional amounts as determined by the court to be necessary to reimburse the unit owner for his or her share of assessments levied by the association to fund its expenses of the litigation. This relief does not exclude other remedies provided by law. Actions arising under this subsection may not be deemed to be actions for specific performance.

(2) A provision of this chapter may not be waived if the waiver would adversely affect the rights of a unit owner or the purpose of the provision, except that unit owners or members of a board of administration may waive notice of specific meetings in writing if provided by the bylaws. Any instruction given in writing by a unit owner or purchaser to an escrow agent may be relied upon by an escrow agent, whether or not such instruction and the payment of funds thereunder might constitute a waiver of any provision of this chapter.

(3) The association may levy reasonable fines for the failure of the owner of the unit or its occupant, licensee, or invitee to comply with any provision of the declaration, the association bylaws, or reasonable rules of the association. A fine may not become a lien against a unit. A fine may be levied by the board on the basis of each day of a continuing violation, with a single notice and opportunity for hearing before a committee as provided in paragraph (b). However, the fine may not exceed $100 per violation, or $1,000 in the aggregate.

(a) An association may suspend, for a reasonable period of time, the right of a unit owner, or a unit owner’s tenant, guest, or invitee, to use the common elements, common facilities, or any other association property for failure to comply with any provision of the declaration, the association bylaws, or reasonable rules of the association. This paragraph does not apply to limited common elements intended to be used only by that unit, common elements needed to access the unit, utility services provided to the unit, parking spaces, or elevators.

(b) A fine or suspension levied by the board of administration may not be imposed unless the board first provides at least 14 days’ written notice and an opportunity for a hearing to the unit owner and, if applicable, its occupant, licensee, or invitee. The hearing must be held before a committee of other unit owners who are neither board members nor persons residing in a board member’s household. The role of the committee is limited to determining whether to confirm or reject the fine or suspension levied by the board. If the committee does not agree, the fine or suspension may not be imposed.

(4) If a unit owner is more than 90 days delinquent in paying a fee, fine, or other monetary obligation due to the association, the association may suspend the right of the unit owner or the unit’s occupant, licensee, or invitee to use common elements, common facilities, or any other association property until the fee, fine, or other monetary obligation is paid in full. This subsection does not apply to limited common elements intended to be used only by that unit, common elements needed to access the unit, utility services provided to the unit, parking spaces, or elevators. The notice and hearing requirements under subsection (3) do not apply to suspensions imposed under this subsection.

(5) An association may suspend the voting rights of a unit or member due to nonpayment of any fee, fine, or other monetary obligation due to the association which is more than 90 days delinquent. A voting interest or consent right allocated to a unit or member which has been suspended by the association shall be subtracted from the total number of voting interests in the association, which shall be reduced by the number of suspended voting interests when calculating the total percentage or number of all voting interests available to take or approve any action, and the suspended voting interests shall not be considered for any purpose, including, but not limited to, the percentage or number of voting interests necessary to constitute a quorum, the percentage or number of voting interests required to conduct an election, or the percentage or number of voting interests required to approve an action under this chapter or pursuant to the declaration, articles of incorporation, or bylaws. The suspension ends upon full payment of all obligations currently due or overdue the association. The notice and hearing requirements under subsection (3) do not apply to a suspension imposed under this subsection.

(6) All suspensions imposed pursuant to subsection (4) or subsection (5) must be approved at a properly noticed board meeting. Upon approval, the association must notify the unit owner and, if applicable, the unit’s occupant, licensee, or invitee by mail or hand delivery.

(7) The suspensions permitted by paragraph (3)(a) and subsections (4) and (5) apply to a member and, when appropriate, the member’s tenants, guests, or invitees, even if the delinquency or failure that resulted in the suspension arose from less than all of the multiple units owned by a member.

History.—s. 1, ch. 76-222; s. 1, ch. 77-174; s. 12, ch. 84-368; s. 16, ch. 90-151; s. 14, ch. 91-103; s. 5, ch. 91-426; s. 11, ch. 92-49; s. 864, ch. 97-102; s. 14, ch. 2003-14; s. 20, ch. 2008-28; s. 16, ch. 2010-174; s. 8, ch. 2011-196; s. 6, ch. 2013-188; s. 10, ch. 2015-97.






Part IV - SPECIAL TYPES OF CONDOMINIUMS (ss. 718.401-718.406)

718.401 - Leaseholds.

718.401 Leaseholds.—

(1) A condominium may be created on lands held under lease or may include recreational facilities or other common elements or commonly used facilities on a leasehold if, on the date the first unit is conveyed by the developer to a bona fide purchaser, the lease has an unexpired term of at least 50 years. However, if the condominium constitutes a nonresidential condominium or commercial condominium, or a timeshare condominium created pursuant to chapter 721, the lease shall have an unexpired term of at least 30 years. If rent under the lease is payable by the association or by the unit owners, the lease shall include the following requirements:

(a) The leased land must be identified by a description that is sufficient to pass title, and the leased personal property must be identified by a general description of the items of personal property and the approximate number of each item of personal property that the developer is committing to furnish for each room or other facility. In the alternative, the personal property may be identified by a representation as to the minimum amount of expenditure that will be made to purchase the personal property for the facility. Unless the lease is of a unit, the identification of the land shall be supplemented by a survey showing the relation of the leased land to the land included in the common elements. This provision shall not prohibit adding additional land or personal property in accordance with the terms of the lease, provided there is no increase in rent or material increase in maintenance costs to the individual unit owner.

(b) The lease shall not contain a reservation of the right of possession or control of the leased property by the lessor or any person other than unit owners or the association and shall not create rights to possession or use of the leased property in any parties other than the association or unit owners of the condominium to be served by the leased property, unless the reservations and rights created are conspicuously disclosed. Any provision for use of the leased property by anyone other than unit owners of the condominium to be served by the leased property shall require the other users to pay a fair and reasonable share of the maintenance and repair obligations and other exactions due from users of the leased property.

(c) The lease shall state the minimum number of unit owners that will be required, directly or indirectly, to pay the rent under the lease and the maximum number of units that will be served by the leased property. The limitation of the number of units to be served shall not preclude enlargement of the facilities leased and an increase in their capacity, if approved by the association operating the leased property after unit owners other than the developer have assumed control of the association. The provisions of this paragraph do not apply if the lessor is the Government of the United States or this state or any political subdivision thereof or any agency of any political subdivision thereof.

(d)1. In any action by the lessor to enforce a lien for rent payable or in any action by the association or a unit owner with respect to the obligations of the lessee or the lessor under the lease, the unit owner or the association may raise any issue or interpose any defense, legal or equitable, that he or she or it may have with respect to the lessor’s obligations under the lease. If the unit owner or the association initiates any action or interposes any defense other than payment of rent under the lease, the unit owner or the association shall, upon service of process upon the lessor, pay into the registry of the court any allegedly accrued rent and the rent which accrues during the pendency of the proceeding, when due. If the unit owner or the association fails to pay the rent into the registry of the court, the failure constitutes an absolute waiver of the unit owner’s or association’s defenses other than payment, and the lessor is entitled to default. The unit owner or the association shall notify the lessor of any deposits. When the unit owner or the association has deposited the required funds into the registry of the court, the lessor may apply to the court for disbursement of all or part of the funds shown to be necessary for the payment of taxes, mortgage payments, maintenance and operating expenses, and other necessary expenses incident to maintaining and equipping the leased facilities or necessary for the payment of other expenses arising out of personal hardship resulting from the loss of rental income from the leased facilities. The court, after an evidentiary hearing, may award all or part of the funds on deposit to the lessor for such purpose. The court shall require the lessor to post bond or other security, as a condition to the release of funds from the registry, when the value of the leased land and improvements, apart from the lease itself, is inadequate to fully secure the sum of existing encumbrances on the leased property and the amounts released from the court registry.

2. When the association or unit owners have deposited funds into the registry of the court pursuant to this subsection and the unit owners and association have otherwise complied with their obligations under the lease or agreement, other than paying rent into the registry of the court rather than to the lessor, the lessor cannot hold the association or unit owners in default on their rental payments nor may the lessor file liens or initiate foreclosure proceedings against unit owners. If the lessor, in violation of this subsection, attempts such liens or foreclosures, then the lessor may be liable for damages plus attorney’s fees and costs that the association or unit owners incurred in satisfying those liens or foreclosures.

3. Nothing in this paragraph affects litigation commenced prior to October 1, 1979.

(e) If the lease is of recreational facilities or other commonly used facilities that are not completed, rent shall not commence until some of the facilities are completed. Until all of the facilities leased are completed, rent shall be prorated and paid only for the completed facilities in the proportion that the value of the completed facilities bears to the estimated value, when completed, of all of the facilities that are leased. The facilities shall be complete when they have been constructed, finished, and equipped and are available for use.

(f)1. A lease of recreational or other commonly used facilities entered into by the association or unit owners prior to the time when the control of the association is turned over to unit owners other than the developer shall grant to the lessee an option to purchase the leased property, payable in cash, on any anniversary date of the beginning of the lease term after the 10th anniversary, at a price then determined by agreement. If there is no agreement as to the price, then the price shall be determined by arbitration conducted pursuant to chapter 44 or chapter 682. This paragraph shall be applied to contracts entered into on, before, or after January 1, 1977, regardless of the duration of the lease.

2. If the lessor wishes to sell his or her interest and has received a bona fide offer to purchase it, the lessor shall send the association and each unit owner a copy of the executed offer. For 90 days following receipt of the offer by the association or unit owners, the association or unit owners have the option to purchase the interest on the terms and conditions in the offer. The option shall be exercised, if at all, by notice in writing given to the lessor within the 90-day period. If the association or unit owners do not exercise the option, the lessor shall have the right, for a period of 60 days after the 90-day period has expired, to complete the transaction described in the offer to purchase. If for any reason such transaction is not concluded within the 60 days, the offer shall have been abandoned, and the provisions of this subsection shall be reimposed.

3. The option shall be exercised upon approval by owners of two-thirds of the units served by the leased property.

4. The provisions of this paragraph do not apply to a nonresidential condominium and do not apply if the lessor is the Government of the United States or this state or any political subdivision thereof or, in the case of an underlying land lease, a person or entity which is not the developer or directly or indirectly owned or controlled by the developer and did not obtain, directly or indirectly, ownership of the leased property from the developer.

(g) The lease or a subordination agreement executed by the lessor must provide either:

1. That any lien which encumbers a unit for rent or other moneys or exactions payable is subordinate to any mortgage held by an institutional lender, or

2. That, upon the foreclosure of any mortgage held by an institutional lender or upon delivery of a deed in lieu of foreclosure, the lien for the unit owner’s share of the rent or other exactions shall not be extinguished but shall be foreclosed and unenforceable against the mortgagee with respect to that unit’s share of the rent and other exactions which mature or become due and payable on or before the date of the final judgment of foreclosure, in the event of foreclosure, or on or before the date of delivery of the deed in lieu of foreclosure. The lien may, however, automatically and by operation of the lease or other instrument, reattach to the unit and secure the payment of the unit’s proportionate share of the rent or other exactions coming due subsequent to the date of final decree of foreclosure or the date of delivery of the deed in lieu of foreclosure.

The provisions of this paragraph do not apply if the lessor is the Government of the United States or this state or any political subdivision thereof or any agency of any political subdivision thereof.

(2) Subsection (1) does not apply to residential cooperatives created prior to January 1, 1977, which are converted to condominium ownership by the cooperative unit owners or their association after control of the association has been transferred to the unit owners if, following the conversion, the unit owners will be the same persons who were unit owners of the cooperative and no units are offered for sale or lease to the public as part of the plan of conversion.

(3) If rent under the lease is a fixed amount for the full duration of the lease, and the rent thereunder is payable by a person or persons other than the association or the unit owners, the division director has the discretion to accept alternative assurances which are sufficient to secure the payment of rent, including, but not limited to, annuities with an insurance company authorized to do business in this state, the beneficiary of which shall be the association, or cash deposits in trust, the beneficiary of which shall be the association, which deposit shall be in an amount sufficient to generate interest sufficient to meet lease payments as they occur. If alternative assurances are accepted by the division director, the following provisions are applicable:

(a) Disclosures contemplated by paragraph (1)(b), if not contained within the lease, may be made by the developer.

(b) Disclosures as to the minimum number of unit owners that will be required, directly or indirectly, to pay the rent under the lease and the maximum number of units that will be served by the leased property, if not contained in the lease, may be stated by the developer.

(c) The provisions of paragraphs (1)(d) and (e) apply but are not required to be stated in the lease.

(d) The provisions of paragraph (1)(g) do not apply.

History.—s. 1, ch. 76-222; s. 1, ch. 77-174; ss. 6, 13, ch. 78-340; s. 1, ch. 79-166; s. 13, ch. 79-314; ss. 4, 7, ch. 80-323; s. 5, ch. 81-185; s. 13, ch. 84-368; s. 46, ch. 85-62; s. 6, ch. 88-148; s. 1, ch. 88-225; s. 17, ch. 90-151; s. 15, ch. 91-103; s. 1, ch. 91-236; s. 5, ch. 91-426; s. 865, ch. 97-102.



718.4015 - Condominium leases; escalation clauses.

718.4015 Condominium leases; escalation clauses.—

(1) It is declared that the public policy of this state prohibits the inclusion or enforcement of escalation clauses in land leases or other leases or agreements for recreational facilities, land, or other commonly used facilities serving residential condominiums, and such clauses are hereby declared void for public policy. For the purposes of this section, an escalation clause is any clause in a condominium lease or agreement which provides that the rental under the lease or agreement shall increase at the same percentage rate as any nationally recognized and conveniently available commodity or consumer price index.

(2) This public policy prohibits the inclusion or enforcement of such escalation clauses in leases related to condominiums for which the declaration of condominium was recorded on or after June 4, 1975; it prohibits the enforcement of escalation clauses in leases related to condominiums for which the declaration of condominium was recorded prior to June 4, 1975, but which have been refused enforcement on the grounds that the parties agreed to be bound by subsequent amendments to the Florida Statutes or which have been found to be void because of a finding that such lease is unconscionable or which have been refused enforcement on the basis of the application of former s. 711.231 or former s. 718.401(8); and it prohibits any further escalation of rental fees after October 1, 1988, pursuant to escalation clauses in leases related to condominiums for which the declaration was recorded prior to June 4, 1975.

(3) The provisions of this section do not apply if the lessor is the Government of the United States or this state or any political subdivision thereof or any agency of any political subdivision thereof.

History.—s. 7, ch. 88-148; s. 2, ch. 88-225; s. 1, ch. 89-164.



718.402 - Conversion of existing improvements to condominium.

718.402 Conversion of existing improvements to condominium.—A developer may create a condominium by converting existing, previously occupied improvements to such ownership by complying with part I of this chapter. A developer of a residential condominium must also comply with part VI of this chapter, but the failure to comply will not affect the validity of the condominium.

History.—s. 1, ch. 76-222; s. 14, ch. 79-314; s. 3, ch. 80-3; s. 14, ch. 84-368.



718.403 - Phase condominiums.

718.403 Phase condominiums.—

(1) Notwithstanding the provisions of s. 718.110, a developer may develop a condominium in phases, if the original declaration of condominium submitting the initial phase to condominium ownership or an amendment to the declaration which has been approved by all of the unit owners and unit mortgagees provides for and describes in detail all anticipated phases; the impact, if any, which the completion of subsequent phases would have upon the initial phase; and the time period within which all phases must be added to the condominium and comply with the requirements of this section and at the end of which the right to add additional phases expires.

(a) All phases must be added to the condominium within 7 years after the date of the recording of the certificate of a surveyor and mapper pursuant to s. 718.104(4)(e) or the recording of an instrument that transfers title to a unit in the condominium which is not accompanied by a recorded assignment of developer rights in favor of the grantee of such unit, whichever occurs first, unless the unit owners vote to approve an amendment extending the 7-year period pursuant to paragraph (b).

(b) An amendment to extend the 7-year period shall require the approval of the owners necessary to amend the declaration of condominium pursuant to s. 718.110(1)(a). An extension of the 7-year period may be submitted for approval only during the last 3 years of the 7-year period.

(c) An amendment must describe the time period within which all phases must be added to the condominium, and such time period may not exceed 10 years from the date of the recording of the certificate of a surveyor and mapper pursuant to s. 718.104(4)(e) or the recording of an instrument that transfers title to a unit in the condominium which is not accompanied by a recorded assignment of developer rights in favor of the grantee of such unit, whichever occurs first.

(d) An amendment that extends the 7-year period pursuant to this section is not subject to the requirements of s. 718.110(4).

(2) The original declaration of condominium, or an amendment to the declaration, which amendment has been approved by all unit owners and unit mortgagees and the developer, shall describe:

(a) The land which may become part of the condominium and the land on which each phase is to be built. The descriptions shall include metes and bounds or other legal descriptions of the land for each phase, plot plans, and surveys. Plot plans, attached as an exhibit, must show the approximate location of all existing and proposed buildings and improvements that may ultimately be contained within the condominium. The plot plan may be modified by the developer as to unit or building types but, in a residential condominium, only to the extent that such changes are described in the declaration. If provided in the declaration, the developer may make nonmaterial changes in the legal description of a phase.

(b) The minimum and maximum numbers and general size of units to be included in each phase. The general size may be expressed in terms of minimum and maximum square feet. In stating the minimum and maximum numbers of units, the difference between the minimum and maximum numbers shall not be greater than 20 percent of the maximum.

(c) Each unit’s percentage of ownership in the common elements as each phase is added. In lieu of describing specific percentages, the declaration or amendment may describe a formula for reallocating each unit’s proportion or percentage of ownership in the common elements and manner of sharing common expenses and owning common surplus as additional units are added to the condominium by the addition of any land. The basis for allocating percentage of ownership among units in added phases shall be consistent with the basis for allocation made among the units originally in the condominium.

(d) The recreational areas and facilities which will be owned as common elements by all unit owners and all personal property to be provided as each phase is added to the condominium and those facilities or areas which may not be built or provided if any phase or phases are not developed and added as a part of the condominium. The developer may reserve the right to add additional common-element recreational facilities if the original declaration contains a description of each type of facility and its proposed location. The declaration shall set forth the circumstances under which such facilities will be added.

(e) The membership vote and ownership in the association attributable to each unit in each phase and the results if any phase or phases are not developed and added as a part of the condominium.

(f) Whether or not timeshare estates will or may be created with respect to units in any phase and, if so, the degree, quantity, nature, and extent of such estates, specifying the minimum duration of the recurring periods of rights of use, possession, or occupancy that may be established with respect to any unit.

(3) The developer shall notify owners of existing units of the decision not to add one or more additional phases. Notice shall be by first-class mail addressed to each owner at the address of his or her unit or at his or her last known address.

(4) If one or more phases are not built, the units which are built are entitled to 100 percent ownership of all common elements within the phases actually developed and added as a part of the condominium.

(5) If the declaration requires the developer to convey any additional lands or facilities to the condominium after the completion of the first phase and he or she fails to do so within the time specified, or within a reasonable time if none is specified, then any owner of a unit or the association may enforce such obligations against the developer or bring an action against the developer for damages caused by the developer’s failure to convey to the association such additional lands or facilities.

(6) Notwithstanding other provisions of this chapter, any amendment by the developer which adds any land to the condominium shall be consistent with the provisions of the declaration granting such right and shall contain or provide for the following matters:

(a) A statement submitting the additional land to condominium ownership as an addition to the condominium.

(b) The legal description of the land being added to the condominium.

(c) An identification by letter, name, or number, or a combination thereof, of each unit within the land added to the condominium, to ensure that no unit in the condominium, including the additional land, will bear the same designation as any other unit.

(d) A survey of the additional land and a graphic description of the improvements in which any units are located and a plot plan thereof and a certificate of a surveyor, in conformance with s. 718.104(4)(e).

(e) The undivided share in the common elements appurtenant to each unit in the condominium, stated as a percentage or fraction which, in the aggregate, must equal the whole and must be determined in conformance with the manner of allocation set forth in the original declaration of condominium.

(f) The proportion or percentage of, and the manner of sharing, common expenses and owning common surplus, which for a residential unit must be the same as the undivided share in the common elements.

An amendment which adds phases to a condominium does not require the execution of such amendment or consent thereto by unit owners other than the developer, unless the amendment permits the creation of timeshare estates in any unit of the additional phase of the condominium and such creation is not authorized by the original declaration.

(7) An amendment to the declaration of condominium which adds land to the condominium shall be recorded in the public records of the county where the land is located and shall be executed and acknowledged in compliance with the same requirements as for a deed. All persons who have record title to the interest in the land submitted to condominium ownership, or their lawfully authorized agents, must join in the execution of the amendment. Every such amendment shall comply with the provisions of s. 718.104(3).

(8) Upon recording the declaration of condominium or amendments adding phases pursuant to this section, the developer shall file the recording information with the division within 120 calendar days on a form prescribed by the division.

(9) Paragraphs (2)(b)-(f) and subsection (8) do not apply to nonresidential condominiums.

History.—s. 1, ch. 76-222; s. 7, ch. 78-328; s. 15, ch. 84-368; s. 64, ch. 87-226; s. 18, ch. 90-151; s. 866, ch. 97-102; s. 5, ch. 98-195; s. 58, ch. 2000-302; s. 8, ch. 2013-122; s. 7, ch. 2013-188; s. 4, ch. 2014-74.



718.404 - Mixed-use condominiums.

718.404 Mixed-use condominiums.—When a condominium consists of both residential and commercial units, the following provisions shall apply:

(1) The condominium documents shall not provide that the owner of any commercial unit shall have the authority to veto amendments to the declaration, articles of incorporation, bylaws, or rules or regulations of the association. This subsection shall apply retroactively as a remedial measure.

(2) Subject to s. 718.301, where the number of residential units in the condominium equals or exceeds 50 percent of the total units operated by the association, owners of the residential units shall be entitled to vote for a majority of the seats on the board of administration. This subsection shall apply retroactively as a remedial measure.

(3) In the declaration of condominium for mixed-use condominiums created after January 1, 1996, the ownership share of the common elements assigned to each unit shall be based either on the total square footage of each unit in uniform relationship to the total square footage of each other unit in the condominium or on an equal fractional basis.

(4) The provisions of this section shall not apply to timeshare condominiums.

History.—s. 38, ch. 95-274; s. 4, ch. 96-396; s. 5, ch. 2007-173.



718.405 - Multicondominiums; multicondominium associations.

718.405 Multicondominiums; multicondominium associations.—

(1) An association may operate more than one condominium. For multicondominiums created on or after July 1, 2000, the declaration for each condominium to be operated by that association must provide for participation in a multicondominium, in conformity with this section, and disclose or describe:

(a) The manner or formula by which the assets, liabilities, common surplus, and common expenses of the association will be apportioned among the units within the condominiums operated by the association, in accordance with s. 718.104(4)(g) or (h), as applicable.

(b) Whether unit owners in any other condominium, or any other persons, will or may have the right to use recreational areas or any other facilities or amenities that are common elements of the condominium, and, if so, the specific formula by which the other users will share the common expenses related to those facilities or amenities.

(c) Recreational and other commonly used facilities or amenities which the developer has committed to provide that will be owned, leased by, or dedicated by a recorded plat to the association but which are not included within any condominium operated by the association. The developer may reserve the right to add additional facilities or amenities if the declaration and prospectus for each condominium to be operated by the association contains the following statement in conspicuous type and in substantially the following form: RECREATIONAL FACILITIES MAY BE EXPANDED OR ADDED WITHOUT CONSENT OF UNIT OWNERS OR THE ASSOCIATION.

(d) The voting rights of the unit owners in the election of directors and in other multicondominium association affairs when a vote of the owners is taken, including, but not limited to, a statement as to whether each unit owner will have a right to personally cast his or her own vote in all matters voted upon.

(2) If any declaration requires a developer to convey additional lands or facilities to a multicondominium association and the developer fails to do so within the time specified, or within a reasonable time if none is specified in the declaration, any unit owner or the association may enforce that obligation against the developer or bring an action against the developer for specific performance or for damages that result from the developer’s failure or refusal to convey the additional lands or facilities.

(3) The declaration for each condominium to be operated by a multicondominium association may not, at the time of the initial recording of the declaration, contain any provision with respect to allocation of the association’s assets, liabilities, common surplus, or common expenses which is inconsistent with this chapter or the provisions of a declaration for any other condominium then being operated by the multicondominium association.

(4) This section does not prevent or restrict the formation of a multicondominium by the merger or consolidation of two or more condominium associations. Mergers or consolidations of associations shall be accomplished in accordance with this chapter, the declarations of the condominiums being merged or consolidated, and chapter 617. Section 718.110(4) does not apply to amendments to declarations necessary to effect a merger or consolidation. This section is intended to clarify existing law and applies to associations existing on the effective date of this act.

History.—s. 59, ch. 2000-302; s. 13, ch. 2002-27.



718.406 - Condominiums created within condominium parcels.

718.406 Condominiums created within condominium parcels.—

(1) Unless otherwise expressed in the declaration of condominium, if a condominium is created within a condominium parcel, the term:

(a) “Primary condominium” means any condominium that is not a secondary condominium and contains one or more subdivided parcels.

(b) “Primary condominium association” means any entity that operates a primary condominium.

(c) “Primary condominium declaration” means the instrument or instruments by which a primary condominium is created, as they are from time to time amended.

(d) “Secondary condominium” means one or more condominium parcels that have been submitted to condominium ownership pursuant to a secondary condominium declaration.

(e) “Secondary condominium association” means any entity responsible for the operation of a secondary condominium.

(f) “Secondary condominium declaration” means the instrument or instruments by which a secondary condominium is created, as they are from time to time amended.

(g) “Secondary unit” means a unit that is part of a secondary condominium.

(h) “Subdivided parcel” means a condominium parcel in a primary condominium that has been submitted to condominium ownership pursuant to a secondary condominium declaration.

(2) Unless otherwise provided in the primary condominium declaration, if a condominium parcel is a subdivided parcel, the secondary condominium association responsible for operating the secondary condominium upon the subdivided parcel shall act on behalf of all of the unit owners of secondary units in the secondary condominium and shall exercise all rights of the secondary unit owners in the primary condominium association, other than the right of possession of the secondary unit. The secondary condominium association shall designate a representative who shall cast the vote of the subdivided parcel in the primary condominium association and, if no person is designated by the secondary condominium association to cast such vote, the vote shall be cast by the president of the secondary condominium association or the designee of the president.

(3) Unless otherwise provided in the primary condominium declaration as originally recorded, no secondary condominium may be created upon any condominium parcel in the primary condominium, and no amendment to the primary condominium declaration may permit secondary condominiums to be created upon parcels in the primary condominium, unless the record owners of a majority of the condominium parcels join in the execution of the amendment.

(4) If the primary condominium declaration permits the creation of a secondary condominium and a condominium parcel in the primary condominium is being submitted for condominium ownership to create a secondary condominium upon the primary condominium parcel, the approval of the board of administration of the primary condominium association is required in order to create the secondary condominium on the primary condominium parcel. Unless otherwise provided in the primary condominium declaration, the owners of condominium parcels in the primary condominium that will not be part of the proposed secondary condominium and the holders of liens upon such primary condominium parcels shall not have approval rights regarding the creation of the secondary condominium or the contents of the secondary condominium declaration being submitted. Only the board of administration of the primary condominium association, the owner of the subdivided parcel, and the holders of liens upon the subdivided parcel shall have approval rights regarding the creation of the secondary condominium and the contents of the secondary condominium declaration. In order for the recording of the secondary condominium declaration to be effective to create the secondary condominium, the board of administration of the primary condominium association, the owner of the subdivided parcel, and all holders of liens on the subdivided parcel must execute the secondary condominium declaration for the purpose of evidencing their approval.

(5) An owner of a secondary unit is subject to both the primary condominium declaration and the secondary condominium declaration.

(6) The primary condominium association may provide insurance required by s. 718.111(11) for common elements and other improvements within the secondary condominium if the primary condominium declaration permits the primary condominium association to provide such insurance for the benefit of the condominium property included in the subdivided parcel, in lieu of such insurance being provided by the secondary condominium association.

(7) Unless otherwise provided in the primary condominium declaration, the board of administration of the primary condominium association may adopt hurricane shutter or hurricane protection specifications for each building within which subdivided parcels are located and govern any subdivided parcels in the primary condominium.

(8) Any unit owner of, or holder of a first mortgage on, a secondary unit may register such unit owner’s or mortgagee’s interest in the secondary unit with the primary condominium association by delivering written notice to the primary condominium association. Once registered, the primary condominium association must provide written notice to such secondary unit owner and his, her, or its first mortgagee at least 30 days before instituting any foreclosure action against the subdivided parcel in which the secondary unit owner and his, her, or its first mortgagee hold an interest for failure of the subdivided parcel owner to pay any assessments or other amounts due to the primary condominium association. A foreclosure action against a subdivided parcel is not effective without an affidavit indicating that written notice of the foreclosure was timely sent to the names and addresses of secondary unit owners and first mortgagees registered with the primary condominium association pursuant to this subsection. The registered secondary unit owner or mortgagee has a right to pay the proportionate amount of the delinquent assessment attributable to the secondary unit in which the registered unit owner or mortgagee holds an interest. Upon such payment, the primary condominium association is obligated to promptly modify or partially release the record of lien on the primary condominium association so that the lien no longer encumbers such secondary unit. Alternatively, a registered secondary unit owner or mortgagee may pay the amount of all delinquent assessments attributed to the subdivided parcel and seek reimbursement for all such amounts paid and all costs incurred from the secondary condominium association, including, without limitation, the costs of collection other than the share allocable to the secondary unit on behalf of which such payment was made.

(9) In the event of a conflict between the primary condominium declaration and the secondary condominium declaration, the primary condominium declaration controls.

(10) All common expenses due to the primary condominium association with respect to a subdivided parcel are a common expense of the secondary condominium association and shall be collected by the secondary condominium association from its members and paid to the primary condominium association.

History.—s. 8, ch. 2013-188.






Part V - REGULATION AND DISCLOSURE PRIOR TO SALE OF RESIDENTIALCONDOMINIUMS (ss. 718.501-718.509)

718.501 - Authority, responsibility, and duties of Division of Florida Condominiums, Timeshares, and Mobile Homes.

718.501 Authority, responsibility, and duties of Division of Florida Condominiums, Timeshares, and Mobile Homes.—

(1) The division may enforce and ensure compliance with the provisions of this chapter and rules relating to the development, construction, sale, lease, ownership, operation, and management of residential condominium units. In performing its duties, the division has complete jurisdiction to investigate complaints and enforce compliance with respect to associations that are still under developer control or the control of a bulk assignee or bulk buyer pursuant to part VII of this chapter and complaints against developers, bulk assignees, or bulk buyers involving improper turnover or failure to turnover, pursuant to s. 718.301. However, after turnover has occurred, the division has jurisdiction to investigate complaints related only to financial issues, elections, and unit owner access to association records pursuant to s. 718.111(12).

(a)1. The division may make necessary public or private investigations within or outside this state to determine whether any person has violated this chapter or any rule or order hereunder, to aid in the enforcement of this chapter, or to aid in the adoption of rules or forms.

2. The division may submit any official written report, worksheet, or other related paper, or a duly certified copy thereof, compiled, prepared, drafted, or otherwise made by and duly authenticated by a financial examiner or analyst to be admitted as competent evidence in any hearing in which the financial examiner or analyst is available for cross-examination and attests under oath that such documents were prepared as a result of an examination or inspection conducted pursuant to this chapter.

(b) The division may require or permit any person to file a statement in writing, under oath or otherwise, as the division determines, as to the facts and circumstances concerning a matter to be investigated.

(c) For the purpose of any investigation under this chapter, the division director or any officer or employee designated by the division director may administer oaths or affirmations, subpoena witnesses and compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence. Upon the failure by a person to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all affected persons, the division may apply to the circuit court for an order compelling compliance.

(d) Notwithstanding any remedies available to unit owners and associations, if the division has reasonable cause to believe that a violation of any provision of this chapter or related rule has occurred, the division may institute enforcement proceedings in its own name against any developer, bulk assignee, bulk buyer, association, officer, or member of the board of administration, or its assignees or agents, as follows:

1. The division may permit a person whose conduct or actions may be under investigation to waive formal proceedings and enter into a consent proceeding whereby orders, rules, or letters of censure or warning, whether formal or informal, may be entered against the person.

2. The division may issue an order requiring the developer, bulk assignee, bulk buyer, association, developer-designated officer, or developer-designated member of the board of administration, developer-designated assignees or agents, bulk assignee-designated assignees or agents, bulk buyer-designated assignees or agents, community association manager, or community association management firm to cease and desist from the unlawful practice and take such affirmative action as in the judgment of the division carry out the purposes of this chapter. If the division finds that a developer, bulk assignee, bulk buyer, association, officer, or member of the board of administration, or its assignees or agents, is violating or is about to violate any provision of this chapter, any rule adopted or order issued by the division, or any written agreement entered into with the division, and presents an immediate danger to the public requiring an immediate final order, it may issue an emergency cease and desist order reciting with particularity the facts underlying such findings. The emergency cease and desist order is effective for 90 days. If the division begins nonemergency cease and desist proceedings, the emergency cease and desist order remains effective until the conclusion of the proceedings under ss. 120.569 and 120.57.

3. If a developer, bulk assignee, or bulk buyer, fails to pay any restitution determined by the division to be owed, plus any accrued interest at the highest rate permitted by law, within 30 days after expiration of any appellate time period of a final order requiring payment of restitution or the conclusion of any appeal thereof, whichever is later, the division must bring an action in circuit or county court on behalf of any association, class of unit owners, lessees, or purchasers for restitution, declaratory relief, injunctive relief, or any other available remedy. The division may also temporarily revoke its acceptance of the filing for the developer to which the restitution relates until payment of restitution is made.

4. The division may petition the court for appointment of a receiver or conservator. If appointed, the receiver or conservator may take action to implement the court order to ensure the performance of the order and to remedy any breach thereof. In addition to all other means provided by law for the enforcement of an injunction or temporary restraining order, the circuit court may impound or sequester the property of a party defendant, including books, papers, documents, and related records, and allow the examination and use of the property by the division and a court-appointed receiver or conservator.

5. The division may apply to the circuit court for an order of restitution whereby the defendant in an action brought pursuant to subparagraph 4. is ordered to make restitution of those sums shown by the division to have been obtained by the defendant in violation of this chapter. At the option of the court, such restitution is payable to the conservator or receiver appointed pursuant to subparagraph 4. or directly to the persons whose funds or assets were obtained in violation of this chapter.

6. The division may impose a civil penalty against a developer, bulk assignee, or bulk buyer, or association, or its assignee or agent, for any violation of this chapter or related rule. The division may impose a civil penalty individually against an officer or board member who willfully and knowingly violates a provision of this chapter, adopted rule, or a final order of the division; may order the removal of such individual as an officer or from the board of administration or as an officer of the association; and may prohibit such individual from serving as an officer or on the board of a community association for a period of time. The term “willfully and knowingly” means that the division informed the officer or board member that his or her action or intended action violates this chapter, a rule adopted under this chapter, or a final order of the division and that the officer or board member refused to comply with the requirements of this chapter, a rule adopted under this chapter, or a final order of the division. The division, before initiating formal agency action under chapter 120, must afford the officer or board member an opportunity to voluntarily comply, and an officer or board member who complies within 10 days is not subject to a civil penalty. A penalty may be imposed on the basis of each day of continuing violation, but the penalty for any offense may not exceed $5,000. By January 1, 1998, the division shall adopt, by rule, penalty guidelines applicable to possible violations or to categories of violations of this chapter or rules adopted by the division. The guidelines must specify a meaningful range of civil penalties for each such violation of the statute and rules and must be based upon the harm caused by the violation, the repetition of the violation, and upon such other factors deemed relevant by the division. For example, the division may consider whether the violations were committed by a developer, bulk assignee, or bulk buyer, or owner-controlled association, the size of the association, and other factors. The guidelines must designate the possible mitigating or aggravating circumstances that justify a departure from the range of penalties provided by the rules. It is the legislative intent that minor violations be distinguished from those which endanger the health, safety, or welfare of the condominium residents or other persons and that such guidelines provide reasonable and meaningful notice to the public of likely penalties that may be imposed for proscribed conduct. This subsection does not limit the ability of the division to informally dispose of administrative actions or complaints by stipulation, agreed settlement, or consent order. All amounts collected shall be deposited with the Chief Financial Officer to the credit of the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund. If a developer, bulk assignee, or bulk buyer fails to pay the civil penalty and the amount deemed to be owed to the association, the division shall issue an order directing that such developer, bulk assignee, or bulk buyer cease and desist from further operation until such time as the civil penalty is paid or may pursue enforcement of the penalty in a court of competent jurisdiction. If an association fails to pay the civil penalty, the division shall pursue enforcement in a court of competent jurisdiction, and the order imposing the civil penalty or the cease and desist order is not effective until 20 days after the date of such order. Any action commenced by the division shall be brought in the county in which the division has its executive offices or in the county where the violation occurred.

7. If a unit owner presents the division with proof that the unit owner has requested access to official records in writing by certified mail, and that after 10 days the unit owner again made the same request for access to official records in writing by certified mail, and that more than 10 days has elapsed since the second request and the association has still failed or refused to provide access to official records as required by this chapter, the division shall issue a subpoena requiring production of the requested records where the records are kept pursuant to s. 718.112.

8. In addition to subparagraph 6., the division may seek the imposition of a civil penalty through the circuit court for any violation for which the division may issue a notice to show cause under paragraph (r). The civil penalty shall be at least $500 but no more than $5,000 for each violation. The court may also award to the prevailing party court costs and reasonable attorney’s fees and, if the division prevails, may also award reasonable costs of investigation.

(e) The division may prepare and disseminate a prospectus and other information to assist prospective owners, purchasers, lessees, and developers of residential condominiums in assessing the rights, privileges, and duties pertaining thereto.

(f) The division may adopt rules to administer and enforce the provisions of this chapter.

(g) The division shall establish procedures for providing notice to an association and the developer, bulk assignee, or bulk buyer during the period in which the developer, bulk assignee, or bulk buyer controls the association if the division is considering the issuance of a declaratory statement with respect to the declaration of condominium or any related document governing such condominium community.

(h) The division shall furnish each association that pays the fees required by paragraph (2)(a) a copy of this chapter, as amended, and the rules adopted thereto on an annual basis.

(i) The division shall annually provide each association with a summary of declaratory statements and formal legal opinions relating to the operations of condominiums which were rendered by the division during the previous year.

(j) The division shall provide training and educational programs for condominium association board members and unit owners. The training may, in the division’s discretion, include web-based electronic media, and live training and seminars in various locations throughout the state. The division may review and approve education and training programs for board members and unit owners offered by providers and shall maintain a current list of approved programs and providers and make such list available to board members and unit owners in a reasonable and cost-effective manner.

(k) The division shall maintain a toll-free telephone number accessible to condominium unit owners.

(l) The division shall develop a program to certify both volunteer and paid mediators to provide mediation of condominium disputes. The division shall provide, upon request, a list of such mediators to any association, unit owner, or other participant in arbitration proceedings under s. 718.1255 requesting a copy of the list. The division shall include on the list of volunteer mediators only the names of persons who have received at least 20 hours of training in mediation techniques or who have mediated at least 20 disputes. In order to become initially certified by the division, paid mediators must be certified by the Supreme Court to mediate court cases in county or circuit courts. However, the division may adopt, by rule, additional factors for the certification of paid mediators, which must be related to experience, education, or background. Any person initially certified as a paid mediator by the division must, in order to continue to be certified, comply with the factors or requirements adopted by rule.

(m) If a complaint is made, the division must conduct its inquiry with due regard for the interests of the affected parties. Within 30 days after receipt of a complaint, the division shall acknowledge the complaint in writing and notify the complainant whether the complaint is within the jurisdiction of the division and whether additional information is needed by the division from the complainant. The division shall conduct its investigation and, within 90 days after receipt of the original complaint or of timely requested additional information, take action upon the complaint. However, the failure to complete the investigation within 90 days does not prevent the division from continuing the investigation, accepting or considering evidence obtained or received after 90 days, or taking administrative action if reasonable cause exists to believe that a violation of this chapter or a rule has occurred. If an investigation is not completed within the time limits established in this paragraph, the division shall, on a monthly basis, notify the complainant in writing of the status of the investigation. When reporting its action to the complainant, the division shall inform the complainant of any right to a hearing pursuant to ss. 120.569 and 120.57.

(n) Condominium association directors, officers, and employees; condominium developers; bulk assignees, bulk buyers, and community association managers; and community association management firms have an ongoing duty to reasonably cooperate with the division in any investigation pursuant to this section. The division shall refer to local law enforcement authorities any person whom the division believes has altered, destroyed, concealed, or removed any record, document, or thing required to be kept or maintained by this chapter with the purpose to impair its verity or availability in the department’s investigation.

(o) The division may:

1. Contract with agencies in this state or other jurisdictions to perform investigative functions; or

2. Accept grants-in-aid from any source.

(p) The division shall cooperate with similar agencies in other jurisdictions to establish uniform filing procedures and forms, public offering statements, advertising standards, and rules and common administrative practices.

(q) The division shall consider notice to a developer, bulk assignee, or bulk buyer to be complete when it is delivered to the address of the developer, bulk assignee, or bulk buyer currently on file with the division.

(r) In addition to its enforcement authority, the division may issue a notice to show cause, which must provide for a hearing, upon written request, in accordance with chapter 120.

(s) The division shall submit to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the chairs of the legislative appropriations committees an annual report that includes, but need not be limited to, the number of training programs provided for condominium association board members and unit owners, the number of complaints received by type, the number and percent of complaints acknowledged in writing within 30 days and the number and percent of investigations acted upon within 90 days in accordance with paragraph (m), and the number of investigations exceeding the 90-day requirement. The annual report must also include an evaluation of the division’s core business processes and make recommendations for improvements, including statutory changes. The report shall be submitted by September 30 following the end of the fiscal year.

(2)(a) Each condominium association which operates more than two units shall pay to the division an annual fee in the amount of $4 for each residential unit in condominiums operated by the association. If the fee is not paid by March 1, the association shall be assessed a penalty of 10 percent of the amount due, and the association will not have standing to maintain or defend any action in the courts of this state until the amount due, plus any penalty, is paid.

(b) All fees shall be deposited in the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund as provided by law.

History.—s. 1, ch. 76-222; s. 1, ch. 77-174; s. 2, ch. 77-221; s. 4, ch. 78-323; ss. 4, 12, ch. 78-340; s. 32, ch. 79-4; s. 15, ch. 79-314; s. 1, ch. 81-28; ss. 1, 2, 3, ch. 81-54; s. 4, ch. 81-172; s. 6, ch. 81-185; s. 477, ch. 81-259; ss. 1, 4, ch. 82-46; s. 2, ch. 82-113; ss. 5, 7, ch. 82-199; s. 154, ch. 83-216; s. 16, ch. 84-368; s. 5, ch. 85-60; s. 8, ch. 86-175; s. 18, ch. 87-102; s. 16, ch. 91-103; s. 5, ch. 91-426; s. 12, ch. 92-49; s. 233, ch. 94-218; s. 299, ch. 96-410; s. 1774, ch. 97-102; s. 3, ch. 97-301; s. 221, ch. 98-200; s. 62, ch. 2000-302; s. 1891, ch. 2003-261; s. 21, ch. 2008-28; s. 4, ch. 2008-134; s. 48, ch. 2008-240; s. 90, ch. 2009-21; s. 17, ch. 2010-174.



718.5011 - Ombudsman; appointment; administration.

718.5011 Ombudsman; appointment; administration.—

(1) There is created an Office of the Condominium Ombudsman, to be located for administrative purposes within the Division of Florida Condominiums, Timeshares, and Mobile Homes. The functions of the office shall be funded by the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund. The ombudsman shall be a bureau chief of the division, and the office shall be set within the division in the same manner as any other bureau is staffed and funded.

(2) The Governor shall appoint the ombudsman. The ombudsman must be an attorney admitted to practice before the Florida Supreme Court and shall serve at the pleasure of the Governor. A vacancy in the office shall be filled in the same manner as the original appointment. An officer or full-time employee of the ombudsman’s office may not actively engage in any other business or profession that directly or indirectly relates to or conflicts with his or her work in the ombudsman’s office; serve as the representative of any political party, executive committee, or other governing body of a political party; serve as an executive, officer, or employee of a political party; receive remuneration for activities on behalf of any candidate for public office; or engage in soliciting votes or other activities on behalf of a candidate for public office. The ombudsman or any employee of his or her office may not become a candidate for election to public office unless he or she first resigns from his or her office or employment.

History.—s. 6, ch. 2004-345; s. 49, ch. 2008-240; s. 9, ch. 2013-188.



718.5012 - Ombudsman; powers and duties.

718.5012 Ombudsman; powers and duties.—The ombudsman shall have the powers that are necessary to carry out the duties of his or her office, including the following specific powers:

(1) To have access to and use of all files and records of the division.

(2) To employ professional and clerical staff as necessary for the efficient operation of the office.

(3) To prepare and issue reports and recommendations to the Governor, the department, the division, the Advisory Council on Condominiums, the President of the Senate, and the Speaker of the House of Representatives on any matter or subject within the jurisdiction of the division. The ombudsman shall make recommendations he or she deems appropriate for legislation relative to division procedures, rules, jurisdiction, personnel, and functions.

(4) To act as liaison between the division, unit owners, boards of directors, board members, community association managers, and other affected parties. The ombudsman shall develop policies and procedures to assist unit owners, boards of directors, board members, community association managers, and other affected parties to understand their rights and responsibilities as set forth in this chapter and the condominium documents governing their respective association. The ombudsman shall coordinate and assist in the preparation and adoption of educational and reference material, and shall endeavor to coordinate with private or volunteer providers of these services, so that the availability of these resources is made known to the largest possible audience.

(5) To monitor and review procedures and disputes concerning condominium elections or meetings, including, but not limited to, recommending that the division pursue enforcement action in any manner where there is reasonable cause to believe that election misconduct has occurred.

(6) To make recommendations to the division for changes in rules and procedures for the filing, investigation, and resolution of complaints filed by unit owners, associations, and managers.

(7) To provide resources to assist members of boards of directors and officers of associations to carry out their powers and duties consistent with this chapter, division rules, and the condominium documents governing the association.

(8) To encourage and facilitate voluntary meetings with and between unit owners, boards of directors, board members, community association managers, and other affected parties when the meetings may assist in resolving a dispute within a community association before a person submits a dispute for a formal or administrative remedy. It is the intent of the Legislature that the ombudsman act as a neutral resource for both the rights and responsibilities of unit owners, associations, and board members.

(9) To assist with the resolution of disputes between unit owners and the association or between unit owners when the dispute is not within the jurisdiction of the division to resolve.

(10) Fifteen percent of the total voting interests in a condominium association, or six unit owners, whichever is greater, may petition the ombudsman to appoint an election monitor to attend the annual meeting of the unit owners and conduct the election of directors. The ombudsman shall appoint a division employee, a person or persons specializing in condominium election monitoring, or an attorney licensed to practice in this state as the election monitor. All costs associated with the election monitoring process shall be paid by the association. The division shall adopt a rule establishing procedures for the appointment of election monitors and the scope and extent of the monitor’s role in the election process.

History.—ss. 7, 36, ch. 2004-345; s. 22, ch. 2008-28.



718.5014 - Ombudsman location.

718.5014 Ombudsman location.—The ombudsman shall maintain his or her principal office in Leon County on the premises of the division or, if suitable space cannot be provided there, at another place convenient to the offices of the division which will enable the ombudsman to expeditiously carry out the duties and functions of his or her office. The ombudsman may establish branch offices elsewhere in the state upon the concurrence of the Governor.

History.—s. 8, ch. 2004-345.



718.50152 - Offices.

718.50152 Offices.—

(1) The executive offices of the division shall be established and maintained in Tallahassee.

(2) The division may establish and maintain branch offices.

History.—s. 6, ch. 63-129; s. 5, ch. 67-229; s. 2, ch. 71-98; s. 3, ch. 76-168; ss. 1, 7, ch. 76-262; s. 1, ch. 77-457; ss. 5, 30, 32, ch. 79-347; ss. 2, 3, ch. 81-318; ss. 33, 34, ch. 88-90; s. 4, ch. 91-429; s. 34, ch. 2008-240.

Note.—Former s. 478.061; s. 498.009.



718.50153 - Payment of per diem, mileage, and other expenses to division employees.

718.50153 Payment of per diem, mileage, and other expenses to division employees.—The amount of per diem and mileage and expense money paid to employees shall be as provided in s. 112.061, except that the division shall establish by rule the standards for reimbursement of actual verified expenses incurred in connection with an onsite review or investigation.

History.—s. 8, ch. 63-129; s. 7, ch. 67-229; s. 2, ch. 71-98; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 6, 30, 32, ch. 79-347; ss. 2, 3, ch. 81-318; ss. 5, 33, 34, ch. 88-90; s. 4, ch. 91-429; s. 1, ch. 93-190; s. 3, ch. 97-192; s. 35, ch. 2008-240.

Note.—Former s. 478.081; s. 498.011.



718.50154 - Seal and authentication of records.

718.50154 Seal and authentication of records.—The division shall adopt a seal by which it shall authenticate its records. Copies of the records of the division, and certificates purporting to relate the facts contained in those records, when authenticated by the seal, shall be prima facie evidence of the records in all the courts of this state.

History.—s. 9, ch. 63-129; s. 8, ch. 67-229; s. 2, ch. 71-98; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 7, 30, 32, ch. 79-347; ss. 2, 3, ch. 81-318; ss. 6, 33, 34, ch. 88-90; s. 4, ch. 91-429; s. 36, ch. 2008-240.

Note.—Former s. 478.091; s. 498.013.



718.50155 - Service of process.

718.50155 Service of process.—

(1) In addition to the methods of service provided for in the Florida Rules of Civil Procedure and the Florida Statutes, service may be made and shall be binding upon the defendant or respondent if:

(a) The division, which is acting as the petitioner or plaintiff, immediately sends a copy of the process and of the pleading by certified mail to the defendant or respondent at his or her last known address; and

(b) The division files an affidavit of compliance with this section on or before the return date of the process or within the time set by the court.

(2) If any person, including any nonresident of this state, allegedly engages in conduct prohibited by this chapter, or any rule or order of the division, and has not filed a consent to service of process, and personal jurisdiction over him or her cannot otherwise be obtained in this state, the director shall be authorized to receive service of process in any noncriminal proceeding against that person or his or her successor which grows out of the conduct and which is brought by the division under this chapter or any rule or order of the division. The process shall have the same force and validity as if personally served. Notice shall be given as provided in subsection (1).

History.—s. 26, ch. 67-229; s. 2, ch. 71-98; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 26, 30, 32, ch. 79-347; ss. 2, 3, ch. 81-318; ss. 26, 33, 34, ch. 88-90; s. 4, ch. 91-429; s. 581, ch. 97-103; s. 37, ch. 2008-240.

Note.—Former s. 478.29; s. 498.057.



718.502 - Filing prior to sale or lease.

718.502 Filing prior to sale or lease.—

(1)(a) A developer of a residential condominium or mixed-use condominium shall file with the division one copy of each of the documents and items required to be furnished to a buyer or lessee by ss. 718.503 and 718.504, if applicable. Until the developer has so filed, a contract for sale of a unit or lease of a unit for more than 5 years shall be voidable by the purchaser or lessee prior to the closing of his or her purchase or lease of a unit.

(b) A developer may not close on any contract for sale or contract for a lease period of more than 5 years until the developer prepares and files with the division documents complying with the requirements of this chapter and the rules adopted by the division and until the division notifies the developer that the filing is proper and the developer prepares and delivers all documents required by s. 718.503(1)(b) to the prospective buyer.

(c) The division by rule may develop filing, review, and examination requirements and relevant timetables to ensure compliance with the notice and disclosure provisions of this section.

(2)(a) Prior to filing as required by subsection (1), and prior to acquiring an ownership, leasehold, or contractual interest in the land upon which the condominium is to be developed, a developer shall not offer a contract for purchase of a unit or lease of a unit for more than 5 years. However, the developer may accept deposits for reservations upon the approval of a fully executed escrow agreement and reservation agreement form properly filed with the Division of Florida Condominiums, Timeshares, and Mobile Homes. Each filing of a proposed reservation program shall be accompanied by a filing fee of $250. Reservations shall not be taken on a proposed condominium unless the developer has an ownership, leasehold, or contractual interest in the land upon which the condominium is to be developed. The division shall notify the developer within 20 days of receipt of the reservation filing of any deficiencies contained therein. Such notification shall not preclude the determination of reservation filing deficiencies at a later date, nor shall it relieve the developer of any responsibility under the law. The escrow agreement and the reservation agreement form shall include a statement of the right of the prospective purchaser to an immediate unqualified refund of the reservation deposit moneys upon written request to the escrow agent by the prospective purchaser or the developer.

(b) The executed escrow agreement signed by the developer and the escrow agent shall contain the following information:

1. A statement that the escrow agent will grant a prospective purchaser an immediate, unqualified refund of the reservation deposit moneys upon written request either directly to the escrow agent or to the developer.

2. A statement that the escrow agent is responsible for not releasing moneys directly to the developer except as a down payment on the purchase price at the time a contract is signed by the purchaser if provided in the contract.

(c) The reservation agreement form shall include the following:

1. A statement of the obligation of the developer to file condominium documents with the division prior to entering into a binding purchase agreement or binding agreement for a lease of more than 5 years.

2. A statement of the right of the prospective purchaser to receive all condominium documents as required by this chapter.

3. The name and address of the escrow agent.

4. A statement as to whether the developer assures that the purchase price represented in or pursuant to the reservation agreement will be the price in the contract for purchase and sale or that the price represented may be exceeded within a stated amount or percentage or that no assurance is given as to the price in the contract for purchase or sale.

5. A statement that the deposit must be payable to the escrow agent and that the escrow agent must provide a receipt to the prospective purchaser.

(3) Upon filing as required by subsection (1), the developer shall pay to the division a filing fee of $20 for each residential unit to be sold by the developer which is described in the documents filed. If the condominium is to be built or sold in phases, the fee shall be paid prior to offering for sale units in any subsequent phase. Every developer who holds a unit or units for sale in a condominium shall submit to the division any amendments to documents or items on file with the division and deliver to purchasers all amendments prior to closing, but in no event, later than 10 days after the amendment. Upon filing of amendments to documents currently on file with the division, the developer shall pay to the division a filing fee of up to $100 per filing, with the exact fee to be set by division rule.

(4) Any developer who complies with this section is not required to file with any other division or agency of this state for approval to sell the units in the condominium, the information for the condominium for which he or she filed.

(5) In addition to those disclosures described by ss. 718.503 and 718.504, the division is authorized to require such other disclosure as deemed necessary to fully or fairly disclose all aspects of the offering.

History.—s. 1, ch. 76-222; s. 8, ch. 79-314; s. 7, ch. 81-185; s. 17, ch. 84-368; s. 6, ch. 85-60; s. 19, ch. 87-102; s. 18, ch. 91-103; s. 5, ch. 91-426; s. 39, ch. 95-274; s. 868, ch. 97-102; s. 6, ch. 98-195; s. 50, ch. 2008-240.



718.503 - Developer disclosure prior to sale; nondeveloper unit owner disclosure prior to sale; voidability.

718.503 Developer disclosure prior to sale; nondeveloper unit owner disclosure prior to sale; voidability.—

(1) DEVELOPER DISCLOSURE.—

(a) Contents of contracts.—Any contract for the sale of a residential unit or a lease thereof for an unexpired term of more than 5 years shall:

1. Contain the following legend in conspicuous type: THIS AGREEMENT IS VOIDABLE BY BUYER BY DELIVERING WRITTEN NOTICE OF THE BUYER’S INTENTION TO CANCEL WITHIN 15 DAYS AFTER THE DATE OF EXECUTION OF THIS AGREEMENT BY THE BUYER, AND RECEIPT BY BUYER OF ALL OF THE ITEMS REQUIRED TO BE DELIVERED TO HIM OR HER BY THE DEVELOPER UNDER SECTION 718.503, FLORIDA STATUTES. THIS AGREEMENT IS ALSO VOIDABLE BY BUYER BY DELIVERING WRITTEN NOTICE OF THE BUYER’S INTENTION TO CANCEL WITHIN 15 DAYS AFTER THE DATE OF RECEIPT FROM THE DEVELOPER OF ANY AMENDMENT WHICH MATERIALLY ALTERS OR MODIFIES THE OFFERING IN A MANNER THAT IS ADVERSE TO THE BUYER. ANY PURPORTED WAIVER OF THESE VOIDABILITY RIGHTS SHALL BE OF NO EFFECT. BUYER MAY EXTEND THE TIME FOR CLOSING FOR A PERIOD OF NOT MORE THAN 15 DAYS AFTER THE BUYER HAS RECEIVED ALL OF THE ITEMS REQUIRED. BUYER’S RIGHT TO VOID THIS AGREEMENT SHALL TERMINATE AT CLOSING. FIGURES CONTAINED IN ANY BUDGET DELIVERED TO THE BUYER PREPARED IN ACCORDANCE WITH THE CONDOMINIUM ACT ARE ESTIMATES ONLY AND REPRESENT AN APPROXIMATION OF FUTURE EXPENSES BASED ON FACTS AND CIRCUMSTANCES EXISTING AT THE TIME OF THE PREPARATION OF THE BUDGET BY THE DEVELOPER. ACTUAL COSTS OF SUCH ITEMS MAY EXCEED THE ESTIMATED COSTS. SUCH CHANGES IN COST DO NOT CONSTITUTE MATERIAL ADVERSE CHANGES IN THE OFFERING.

2. Contain the following caveat in conspicuous type on the first page of the contract: ORAL REPRESENTATIONS CANNOT BE RELIED UPON AS CORRECTLY STATING THE REPRESENTATIONS OF THE DEVELOPER. FOR CORRECT REPRESENTATIONS, REFERENCE SHOULD BE MADE TO THIS CONTRACT AND THE DOCUMENTS REQUIRED BY SECTION 718.503, FLORIDA STATUTES, TO BE FURNISHED BY A DEVELOPER TO A BUYER OR LESSEE.

3. If the unit has been occupied by someone other than the buyer, contain a statement that the unit has been occupied.

4. If the contract is for the sale or transfer of a unit subject to a lease, include as an exhibit a copy of the executed lease and shall contain within the text in conspicuous type: THE UNIT IS SUBJECT TO A LEASE (OR SUBLEASE).

5. If the contract is for the lease of a unit for a term of 5 years or more, include as an exhibit a copy of the proposed lease.

6. If the contract is for the sale or lease of a unit that is subject to a lien for rent payable under a lease of a recreational facility or other commonly used facility, contain within the text the following statement in conspicuous type: THIS CONTRACT IS FOR THE TRANSFER OF A UNIT THAT IS SUBJECT TO A LIEN FOR RENT PAYABLE UNDER A LEASE OF COMMONLY USED FACILITIES. FAILURE TO PAY RENT MAY RESULT IN FORECLOSURE OF THE LIEN.

7. State the name and address of the escrow agent required by s. 718.202 and state that the purchaser may obtain a receipt for his or her deposit from the escrow agent upon request.

8. If the contract is for the sale or transfer of a unit in a condominium in which timeshare estates have been or may be created, contain within the text in conspicuous type: UNITS IN THIS CONDOMINIUM ARE SUBJECT TO TIMESHARE ESTATES. The contract for the sale of a fee interest in a timeshare estate shall also contain, in conspicuous type, the following: FOR THE PURPOSE OF AD VALOREM TAXES OR SPECIAL ASSESSMENTS LEVIED BY TAXING AUTHORITIES AGAINST A FEE INTEREST IN A TIMESHARE ESTATE, THE MANAGING ENTITY IS GENERALLY CONSIDERED THE TAXPAYER UNDER FLORIDA LAW. YOU HAVE THE RIGHT TO CHALLENGE AN ASSESSMENT BY A TAXING AUTHORITY RELATING TO YOUR TIMESHARE ESTATE PURSUANT TO THE PROVISIONS OF CHAPTER 194, FLORIDA STATUTES.

(b) Copies of documents to be furnished to prospective buyer or lessee.—Until such time as the developer has furnished the documents listed below to a person who has entered into a contract to purchase a residential unit or lease it for more than 5 years, the contract may be voided by that person, entitling the person to a refund of any deposit together with interest thereon as provided in s. 718.202. The contract may be terminated by written notice from the proposed buyer or lessee delivered to the developer within 15 days after the buyer or lessee receives all of the documents required by this section. The developer may not close for 15 days following the execution of the agreement and delivery of the documents to the buyer as evidenced by a signed receipt for documents unless the buyer is informed in the 15-day voidability period and agrees to close prior to the expiration of the 15 days. The developer shall retain in his or her records a separate agreement signed by the buyer as proof of the buyer’s agreement to close prior to the expiration of said voidability period. Said proof shall be retained for a period of 5 years after the date of the closing of the transaction. The documents to be delivered to the prospective buyer are the prospectus or disclosure statement with all exhibits, if the development is subject to the provisions of s. 718.504, or, if not, then copies of the following which are applicable:

1. The question and answer sheet described in s. 718.504, and declaration of condominium, or the proposed declaration if the declaration has not been recorded, which shall include the certificate of a surveyor approximately representing the locations required by s. 718.104.

2. The documents creating the association.

3. The bylaws.

4. The ground lease or other underlying lease of the condominium.

5. The management contract, maintenance contract, and other contracts for management of the association and operation of the condominium and facilities used by the unit owners having a service term in excess of 1 year, and any management contracts that are renewable.

6. The estimated operating budget for the condominium and a schedule of expenses for each type of unit, including fees assessed pursuant to s. 718.113(1) for the maintenance of limited common elements where such costs are shared only by those entitled to use the limited common elements.

7. The lease of recreational and other facilities that will be used only by unit owners of the subject condominium.

8. The lease of recreational and other common facilities that will be used by unit owners in common with unit owners of other condominiums.

9. The form of unit lease if the offer is of a leasehold.

10. Any declaration of servitude of properties serving the condominium but not owned by unit owners or leased to them or the association.

11. If the development is to be built in phases or if the association is to manage more than one condominium, a description of the plan of phase development or the arrangements for the association to manage two or more condominiums.

12. If the condominium is a conversion of existing improvements, the statements and disclosure required by s. 718.616.

13. The form of agreement for sale or lease of units.

14. A copy of the floor plan of the unit and the plot plan showing the location of the residential buildings and the recreation and other common areas.

15. A copy of all covenants and restrictions which will affect the use of the property and which are not contained in the foregoing.

16. If the developer is required by state or local authorities to obtain acceptance or approval of any dock or marina facilities intended to serve the condominium, a copy of any such acceptance or approval acquired by the time of filing with the division under s. 718.502(1), or a statement that such acceptance or approval has not been acquired or received.

17. Evidence demonstrating that the developer has an ownership, leasehold, or contractual interest in the land upon which the condominium is to be developed.

(c) Subsequent estimates; when provided.—If the closing on a contract occurs more than 12 months after the filing of the offering circular with the division, the developer shall provide a copy of the current estimated operating budget of the association to the buyer at closing, which shall not be considered an amendment that modifies the offering provided any changes to the association’s budget from the budget given to the buyer at the time of contract signing were the result of matters beyond the developer’s control. Changes in budgets of any master association, recreation association, or club and similar budgets for entities other than the association shall likewise not be considered amendments that modify the offering. It is the intent of this paragraph to clarify existing law.

(2) NONDEVELOPER DISCLOSURE.—

(a) Each unit owner who is not a developer as defined by this chapter shall comply with the provisions of this subsection prior to the sale of his or her unit. Each prospective purchaser who has entered into a contract for the purchase of a condominium unit is entitled, at the seller’s expense, to a current copy of the declaration of condominium, articles of incorporation of the association, bylaws and rules of the association, financial information required by s. 718.111, and the document entitled “Frequently Asked Questions and Answers” required by s. 718.504. On and after January 1, 2009, the prospective purchaser shall also be entitled to receive from the seller a copy of a governance form. Such form shall be provided by the division summarizing governance of condominium associations. In addition to such other information as the division considers helpful to a prospective purchaser in understanding association governance, the governance form shall address the following subjects:

1. The role of the board in conducting the day-to-day affairs of the association on behalf of, and in the best interests of, the owners.

2. The board’s responsibility to provide advance notice of board and membership meetings.

3. The rights of owners to attend and speak at board and membership meetings.

4. The responsibility of the board and of owners with respect to maintenance of the condominium property.

5. The responsibility of the board and owners to abide by the condominium documents, this chapter, rules adopted by the division, and reasonable rules adopted by the board.

6. Owners’ rights to inspect and copy association records and the limitations on such rights.

7. Remedies available to owners with respect to actions by the board which may be abusive or beyond the board’s power and authority.

8. The right of the board to hire a property management firm, subject to its own primary responsibility for such management.

9. The responsibility of owners with regard to payment of regular or special assessments necessary for the operation of the property and the potential consequences of failure to pay such assessments.

10. The voting rights of owners.

11. Rights and obligations of the board in enforcement of rules in the condominium documents and rules adopted by the board.

The governance form shall also include the following statement in conspicuous type: “This publication is intended as an informal educational overview of condominium governance. In the event of a conflict, the provisions of chapter 718, Florida Statutes, rules adopted by the Division of Florida Condominiums, Timeshares, and Mobile Homes of the Department of Business and Professional Regulation, the provisions of the condominium documents, and reasonable rules adopted by the condominium association’s board of administration prevail over the contents of this publication.”

(b) If a person licensed under part I of chapter 475 provides to or otherwise obtains for a prospective purchaser the documents described in this subsection, the person is not liable for any error or inaccuracy contained in the documents.

(c) Each contract entered into after July 1, 1992, for the resale of a residential unit shall contain in conspicuous type either:

1. A clause which states: THE BUYER HEREBY ACKNOWLEDGES THAT BUYER HAS BEEN PROVIDED A CURRENT COPY OF THE DECLARATION OF CONDOMINIUM, ARTICLES OF INCORPORATION OF THE ASSOCIATION, BYLAWS AND RULES OF THE ASSOCIATION, AND A COPY OF THE MOST RECENT YEAR-END FINANCIAL INFORMATION AND FREQUENTLY ASKED QUESTIONS AND ANSWERS DOCUMENT MORE THAN 3 DAYS, EXCLUDING SATURDAYS, SUNDAYS, AND LEGAL HOLIDAYS, PRIOR TO EXECUTION OF THIS CONTRACT; or

2. A clause which states: THIS AGREEMENT IS VOIDABLE BY BUYER BY DELIVERING WRITTEN NOTICE OF THE BUYER’S INTENTION TO CANCEL WITHIN 3 DAYS, EXCLUDING SATURDAYS, SUNDAYS, AND LEGAL HOLIDAYS, AFTER THE DATE OF EXECUTION OF THIS AGREEMENT BY THE BUYER AND RECEIPT BY BUYER OF A CURRENT COPY OF THE DECLARATION OF CONDOMINIUM, ARTICLES OF INCORPORATION, BYLAWS AND RULES OF THE ASSOCIATION, AND A COPY OF THE MOST RECENT YEAR-END FINANCIAL INFORMATION AND FREQUENTLY ASKED QUESTIONS AND ANSWERS DOCUMENT IF SO REQUESTED IN WRITING. ANY PURPORTED WAIVER OF THESE VOIDABILITY RIGHTS SHALL BE OF NO EFFECT. BUYER MAY EXTEND THE TIME FOR CLOSING FOR A PERIOD OF NOT MORE THAN 3 DAYS, EXCLUDING SATURDAYS, SUNDAYS, AND LEGAL HOLIDAYS, AFTER THE BUYER RECEIVES THE DECLARATION, ARTICLES OF INCORPORATION, BYLAWS AND RULES OF THE ASSOCIATION, AND A COPY OF THE MOST RECENT YEAR-END FINANCIAL INFORMATION AND FREQUENTLY ASKED QUESTIONS AND ANSWERS DOCUMENT IF REQUESTED IN WRITING. BUYER’S RIGHT TO VOID THIS AGREEMENT SHALL TERMINATE AT CLOSING.

A contract that does not conform to the requirements of this paragraph is voidable at the option of the purchaser prior to closing.

(3) OTHER DISCLOSURE.—

(a) If residential condominium parcels are offered for sale or lease prior to completion of construction of the units and of improvements to the common elements, or prior to completion of remodeling of previously occupied buildings, the developer shall make available to each prospective purchaser or lessee, for his or her inspection at a place convenient to the site, a copy of the complete plans and specifications for the construction or remodeling of the unit offered to him or her and of the improvements to the common elements appurtenant to the unit.

(b) Sales brochures, if any, shall be provided to each purchaser, and the following caveat in conspicuous type shall be placed on the inside front cover or on the first page containing text material of the sales brochure, or otherwise conspicuously displayed: ORAL REPRESENTATIONS CANNOT BE RELIED UPON AS CORRECTLY STATING REPRESENTATIONS OF THE DEVELOPER. FOR CORRECT REPRESENTATIONS, MAKE REFERENCE TO THIS BROCHURE AND TO THE DOCUMENTS REQUIRED BY SECTION 718.503, FLORIDA STATUTES, TO BE FURNISHED BY A DEVELOPER TO A BUYER OR LESSEE. If timeshare estates have been or may be created with respect to any unit in the condominium, the sales brochure shall contain the following statement in conspicuous type: UNITS IN THIS CONDOMINIUM ARE SUBJECT TO TIMESHARE ESTATES.

History.—s. 1, ch. 76-222; s. 1, ch. 77-174; s. 8, ch. 78-328; s. 16, ch. 79-314; s. 4, ch. 80-3; s. 2, ch. 82-199; s. 59, ch. 82-226; s. 18, ch. 84-368; s. 19, ch. 91-103; s. 5, ch. 91-426; s. 14, ch. 92-49; s. 869, ch. 97-102; s. 7, ch. 98-195; s. 5, ch. 98-322; s. 14, ch. 2002-27; s. 10, ch. 2004-345; s. 6, ch. 2004-353; s. 7, ch. 2007-80; s. 24, ch. 2008-28; s. 91, ch. 2009-21.



718.504 - Prospectus or offering circular.

718.504 Prospectus or offering circular.—Every developer of a residential condominium which contains more than 20 residential units, or which is part of a group of residential condominiums which will be served by property to be used in common by unit owners of more than 20 residential units, shall prepare a prospectus or offering circular and file it with the Division of Florida Condominiums, Timeshares, and Mobile Homes prior to entering into an enforceable contract of purchase and sale of any unit or lease of a unit for more than 5 years and shall furnish a copy of the prospectus or offering circular to each buyer. In addition to the prospectus or offering circular, each buyer shall be furnished a separate page entitled “Frequently Asked Questions and Answers,” which shall be in accordance with a format approved by the division and a copy of the financial information required by s. 718.111. This page shall, in readable language, inform prospective purchasers regarding their voting rights and unit use restrictions, including restrictions on the leasing of a unit; shall indicate whether and in what amount the unit owners or the association is obligated to pay rent or land use fees for recreational or other commonly used facilities; shall contain a statement identifying that amount of assessment which, pursuant to the budget, would be levied upon each unit type, exclusive of any special assessments, and which shall further identify the basis upon which assessments are levied, whether monthly, quarterly, or otherwise; shall state and identify any court cases in which the association is currently a party of record in which the association may face liability in excess of $100,000; and which shall further state whether membership in a recreational facilities association is mandatory, and if so, shall identify the fees currently charged per unit type. The division shall by rule require such other disclosure as in its judgment will assist prospective purchasers. The prospectus or offering circular may include more than one condominium, although not all such units are being offered for sale as of the date of the prospectus or offering circular. The prospectus or offering circular must contain the following information:

(1) The front cover or the first page must contain only:

(a) The name of the condominium.

(b) The following statements in conspicuous type:

1. THIS PROSPECTUS (OFFERING CIRCULAR) CONTAINS IMPORTANT MATTERS TO BE CONSIDERED IN ACQUIRING A CONDOMINIUM UNIT.

2. THE STATEMENTS CONTAINED HEREIN ARE ONLY SUMMARY IN NATURE. A PROSPECTIVE PURCHASER SHOULD REFER TO ALL REFERENCES, ALL EXHIBITS HERETO, THE CONTRACT DOCUMENTS, AND SALES MATERIALS.

3. ORAL REPRESENTATIONS CANNOT BE RELIED UPON AS CORRECTLY STATING THE REPRESENTATIONS OF THE DEVELOPER. REFER TO THIS PROSPECTUS (OFFERING CIRCULAR) AND ITS EXHIBITS FOR CORRECT REPRESENTATIONS.

(2) Summary: The next page must contain all statements required to be in conspicuous type in the prospectus or offering circular.

(3) A separate index of the contents and exhibits of the prospectus.

(4) Beginning on the first page of the text (not including the summary and index), a description of the condominium, including, but not limited to, the following information:

(a) Its name and location.

(b) A description of the condominium property, including, without limitation:

1. The number of buildings, the number of units in each building, the number of bathrooms and bedrooms in each unit, and the total number of units, if the condominium is not a phase condominium, or the maximum number of buildings that may be contained within the condominium, the minimum and maximum numbers of units in each building, the minimum and maximum numbers of bathrooms and bedrooms that may be contained in each unit, and the maximum number of units that may be contained within the condominium, if the condominium is a phase condominium.

2. The page in the condominium documents where a copy of the plot plan and survey of the condominium is located.

3. The estimated latest date of completion of constructing, finishing, and equipping. In lieu of a date, the description shall include a statement that the estimated date of completion of the condominium is in the purchase agreement and a reference to the article or paragraph containing that information.

(c) The maximum number of units that will use facilities in common with the condominium. If the maximum number of units will vary, a description of the basis for variation and the minimum amount of dollars per unit to be spent for additional recreational facilities or enlargement of such facilities. If the addition or enlargement of facilities will result in a material increase of a unit owner’s maintenance expense or rental expense, if any, the maximum increase and limitations thereon shall be stated.

(5)(a) A statement in conspicuous type describing whether the condominium is created and being sold as fee simple interests or as leasehold interests. If the condominium is created or being sold on a leasehold, the location of the lease in the disclosure materials shall be stated.

(b) If timeshare estates are or may be created with respect to any unit in the condominium, a statement in conspicuous type stating that timeshare estates are created and being sold in units in the condominium.

(6) A description of the recreational and other commonly used facilities that will be used only by unit owners of the condominium, including, but not limited to, the following:

(a) Each room and its intended purposes, location, approximate floor area, and capacity in numbers of people.

(b) Each swimming pool, as to its general location, approximate size and depths, approximate deck size and capacity, and whether heated.

(c) Additional facilities, as to the number of each facility, its approximate location, approximate size, and approximate capacity.

(d) A general description of the items of personal property and the approximate number of each item of personal property that the developer is committing to furnish for each room or other facility or, in the alternative, a representation as to the minimum amount of expenditure that will be made to purchase the personal property for the facility.

(e) The estimated date when each room or other facility will be available for use by the unit owners.

(f)1. An identification of each room or other facility to be used by unit owners that will not be owned by the unit owners or the association;

2. A reference to the location in the disclosure materials of the lease or other agreements providing for the use of those facilities; and

3. A description of the terms of the lease or other agreements, including the length of the term; the rent payable, directly or indirectly, by each unit owner, and the total rent payable to the lessor, stated in monthly and annual amounts for the entire term of the lease; and a description of any option to purchase the property leased under any such lease, including the time the option may be exercised, the purchase price or how it is to be determined, the manner of payment, and whether the option may be exercised for a unit owner’s share or only as to the entire leased property.

(g) A statement as to whether the developer may provide additional facilities not described above; their general locations and types; improvements or changes that may be made; the approximate dollar amount to be expended; and the maximum additional common expense or cost to the individual unit owners that may be charged during the first annual period of operation of the modified or added facilities.

Descriptions as to locations, areas, capacities, numbers, volumes, or sizes may be stated as approximations or minimums.

(7) A description of the recreational and other facilities that will be used in common with other condominiums, community associations, or planned developments which require the payment of the maintenance and expenses of such facilities, directly or indirectly, by the unit owners. The description shall include, but not be limited to, the following:

(a) Each building and facility committed to be built.

(b) Facilities not committed to be built except under certain conditions, and a statement of those conditions or contingencies.

(c) As to each facility committed to be built, or which will be committed to be built upon the happening of one of the conditions in paragraph (b), a statement of whether it will be owned by the unit owners having the use thereof or by an association or other entity which will be controlled by them, or others, and the location in the exhibits of the lease or other document providing for use of those facilities.

(d) The year in which each facility will be available for use by the unit owners or, in the alternative, the maximum number of unit owners in the project at the time each of all of the facilities is committed to be completed.

(e) A general description of the items of personal property, and the approximate number of each item of personal property, that the developer is committing to furnish for each room or other facility or, in the alternative, a representation as to the minimum amount of expenditure that will be made to purchase the personal property for the facility.

(f) If there are leases, a description thereof, including the length of the term, the rent payable, and a description of any option to purchase.

Descriptions shall include location, areas, capacities, numbers, volumes, or sizes and may be stated as approximations or minimums.

(8) Recreation lease or associated club membership:

(a) If any recreational facilities or other facilities offered by the developer and available to, or to be used by, unit owners are to be leased or have club membership associated, the following statement in conspicuous type shall be included: THERE IS A RECREATIONAL FACILITIES LEASE ASSOCIATED WITH THIS CONDOMINIUM; or, THERE IS A CLUB MEMBERSHIP ASSOCIATED WITH THIS CONDOMINIUM. There shall be a reference to the location in the disclosure materials where the recreation lease or club membership is described in detail.

(b) If it is mandatory that unit owners pay a fee, rent, dues, or other charges under a recreational facilities lease or club membership for the use of facilities, there shall be in conspicuous type the applicable statement:

1. MEMBERSHIP IN THE RECREATIONAL FACILITIES CLUB IS MANDATORY FOR UNIT OWNERS; or

2. UNIT OWNERS ARE REQUIRED, AS A CONDITION OF OWNERSHIP, TO BE LESSEES UNDER THE RECREATIONAL FACILITIES LEASE; or

3. UNIT OWNERS ARE REQUIRED TO PAY THEIR SHARE OF THE COSTS AND EXPENSES OF MAINTENANCE, MANAGEMENT, UPKEEP, REPLACEMENT, RENT, AND FEES UNDER THE RECREATIONAL FACILITIES LEASE (OR THE OTHER INSTRUMENTS PROVIDING THE FACILITIES); or

4. A similar statement of the nature of the organization or the manner in which the use rights are created, and that unit owners are required to pay.

Immediately following the applicable statement, the location in the disclosure materials where the development is described in detail shall be stated.

(c) If the developer, or any other person other than the unit owners and other persons having use rights in the facilities, reserves, or is entitled to receive, any rent, fee, or other payment for the use of the facilities, then there shall be the following statement in conspicuous type: THE UNIT OWNERS OR THE ASSOCIATION(S) MUST PAY RENT OR LAND USE FEES FOR RECREATIONAL OR OTHER COMMONLY USED FACILITIES. Immediately following this statement, the location in the disclosure materials where the rent or land use fees are described in detail shall be stated.

(d) If, in any recreation format, whether leasehold, club, or other, any person other than the association has the right to a lien on the units to secure the payment of assessments, rent, or other exactions, there shall appear a statement in conspicuous type in substantially the following form:

1. THERE IS A LIEN OR LIEN RIGHT AGAINST EACH UNIT TO SECURE THE PAYMENT OF RENT AND OTHER EXACTIONS UNDER THE RECREATION LEASE. THE UNIT OWNER’S FAILURE TO MAKE THESE PAYMENTS MAY RESULT IN FORECLOSURE OF THE LIEN; or

2. THERE IS A LIEN OR LIEN RIGHT AGAINST EACH UNIT TO SECURE THE PAYMENT OF ASSESSMENTS OR OTHER EXACTIONS COMING DUE FOR THE USE, MAINTENANCE, UPKEEP, OR REPAIR OF THE RECREATIONAL OR COMMONLY USED FACILITIES. THE UNIT OWNER’S FAILURE TO MAKE THESE PAYMENTS MAY RESULT IN FORECLOSURE OF THE LIEN.

Immediately following the applicable statement, the location in the disclosure materials where the lien or lien right is described in detail shall be stated.

(9) If the developer or any other person has the right to increase or add to the recreational facilities at any time after the establishment of the condominium whose unit owners have use rights therein, without the consent of the unit owners or associations being required, there shall appear a statement in conspicuous type in substantially the following form: RECREATIONAL FACILITIES MAY BE EXPANDED OR ADDED WITHOUT CONSENT OF UNIT OWNERS OR THE ASSOCIATION(S). Immediately following this statement, the location in the disclosure materials where such reserved rights are described shall be stated.

(10) A statement of whether the developer’s plan includes a program of leasing units rather than selling them, or leasing units and selling them subject to such leases. If so, there shall be a description of the plan, including the number and identification of the units and the provisions and term of the proposed leases, and a statement in boldfaced type that: THE UNITS MAY BE TRANSFERRED SUBJECT TO A LEASE.

(11) The arrangements for management of the association and maintenance and operation of the condominium property and of other property that will serve the unit owners of the condominium property, and a description of the management contract and all other contracts for these purposes having a term in excess of 1 year, including the following:

(a) The names of contracting parties.

(b) The term of the contract.

(c) The nature of the services included.

(d) The compensation, stated on a monthly and annual basis, and provisions for increases in the compensation.

(e) A reference to the volumes and pages of the condominium documents and of the exhibits containing copies of such contracts.

Copies of all described contracts shall be attached as exhibits. If there is a contract for the management of the condominium property, then a statement in conspicuous type in substantially the following form shall appear, identifying the proposed or existing contract manager: THERE IS (IS TO BE) A CONTRACT FOR THE MANAGEMENT OF THE CONDOMINIUM PROPERTY WITH (NAME OF THE CONTRACT MANAGER). Immediately following this statement, the location in the disclosure materials of the contract for management of the condominium property shall be stated.

(12) If the developer or any other person or persons other than the unit owners has the right to retain control of the board of administration of the association for a period of time which can exceed 1 year after the closing of the sale of a majority of the units in that condominium to persons other than successors or alternate developers, then a statement in conspicuous type in substantially the following form shall be included: THE DEVELOPER (OR OTHER PERSON) HAS THE RIGHT TO RETAIN CONTROL OF THE ASSOCIATION AFTER A MAJORITY OF THE UNITS HAVE BEEN SOLD. Immediately following this statement, the location in the disclosure materials where this right to control is described in detail shall be stated.

(13) If there are any restrictions upon the sale, transfer, conveyance, or leasing of a unit, then a statement in conspicuous type in substantially the following form shall be included: THE SALE, LEASE, OR TRANSFER OF UNITS IS RESTRICTED OR CONTROLLED. Immediately following this statement, the location in the disclosure materials where the restriction, limitation, or control on the sale, lease, or transfer of units is described in detail shall be stated.

(14) If the condominium is part of a phase project, the following information shall be stated:

(a) A statement in conspicuous type in substantially the following form: THIS IS A PHASE CONDOMINIUM. ADDITIONAL LAND AND UNITS MAY BE ADDED TO THIS CONDOMINIUM. Immediately following this statement, the location in the disclosure materials where the phasing is described shall be stated.

(b) A summary of the provisions of the declaration which provide for the phasing.

(c) A statement as to whether or not residential buildings and units which are added to the condominium may be substantially different from the residential buildings and units originally in the condominium. If the added residential buildings and units may be substantially different, there shall be a general description of the extent to which such added residential buildings and units may differ, and a statement in conspicuous type in substantially the following form shall be included: BUILDINGS AND UNITS WHICH ARE ADDED TO THE CONDOMINIUM MAY BE SUBSTANTIALLY DIFFERENT FROM THE OTHER BUILDINGS AND UNITS IN THE CONDOMINIUM. Immediately following this statement, the location in the disclosure materials where the extent to which added residential buildings and units may substantially differ is described shall be stated.

(d) A statement of the maximum number of buildings containing units, the maximum and minimum numbers of units in each building, the maximum number of units, and the minimum and maximum square footage of the units that may be contained within each parcel of land which may be added to the condominium.

(15) If a condominium created on or after July 1, 2000, is or may become part of a multicondominium, the following information must be provided:

(a) A statement in conspicuous type in substantially the following form: THIS CONDOMINIUM IS (MAY BE) PART OF A MULTICONDOMINIUM DEVELOPMENT IN WHICH OTHER CONDOMINIUMS WILL (MAY) BE OPERATED BY THE SAME ASSOCIATION. Immediately following this statement, the location in the prospectus or offering circular and its exhibits where the multicondominium aspects of the offering are described must be stated.

(b) A summary of the provisions in the declaration, articles of incorporation, and bylaws which establish and provide for the operation of the multicondominium, including a statement as to whether unit owners in the condominium will have the right to use recreational or other facilities located or planned to be located in other condominiums operated by the same association, and the manner of sharing the common expenses related to such facilities.

(c) A statement of the minimum and maximum number of condominiums, and the minimum and maximum number of units in each of those condominiums, which will or may be operated by the association, and the latest date by which the exact number will be finally determined.

(d) A statement as to whether any of the condominiums in the multicondominium may include units intended to be used for nonresidential purposes and the purpose or purposes permitted for such use.

(e) A general description of the location and approximate acreage of any land on which any additional condominiums to be operated by the association may be located.

(16) If the condominium is created by conversion of existing improvements, the following information shall be stated:

(a) The information required by s. 718.616.

(b) A caveat that there are no express warranties unless they are stated in writing by the developer.

(17) A summary of the restrictions, if any, to be imposed on units concerning the use of any of the condominium property, including statements as to whether there are restrictions upon children and pets, and reference to the volumes and pages of the condominium documents where such restrictions are found, or if such restrictions are contained elsewhere, then a copy of the documents containing the restrictions shall be attached as an exhibit.

(18) If there is any land that is offered by the developer for use by the unit owners and that is neither owned by them nor leased to them, the association, or any entity controlled by unit owners and other persons having the use rights to such land, a statement shall be made as to how such land will serve the condominium. If any part of such land will serve the condominium, the statement shall describe the land and the nature and term of service, and the declaration or other instrument creating such servitude shall be included as an exhibit.

(19) The manner in which utility and other services, including, but not limited to, sewage and waste disposal, water supply, and storm drainage, will be provided and the person or entity furnishing them.

(20) An explanation of the manner in which the apportionment of common expenses and ownership of the common elements has been determined.

(21) An estimated operating budget for the condominium and the association, and a schedule of the unit owner’s expenses shall be attached as an exhibit and shall contain the following information:

(a) The estimated monthly and annual expenses of the condominium and the association that are collected from unit owners by assessments.

(b) The estimated monthly and annual expenses of each unit owner for a unit, other than common expenses paid by all unit owners, payable by the unit owner to persons or entities other than the association, as well as to the association, including fees assessed pursuant to s. 718.113(1) for maintenance of limited common elements where such costs are shared only by those entitled to use the limited common element, and the total estimated monthly and annual expense. There may be excluded from this estimate expenses which are not provided for or contemplated by the condominium documents, including, but not limited to, the costs of private telephone; maintenance of the interior of condominium units, which is not the obligation of the association; maid or janitorial services privately contracted for by the unit owners; utility bills billed directly to each unit owner for utility services to his or her unit; insurance premiums other than those incurred for policies obtained by the condominium; and similar personal expenses of the unit owner. A unit owner’s estimated payments for assessments shall also be stated in the estimated amounts for the times when they will be due.

(c) The estimated items of expenses of the condominium and the association, except as excluded under paragraph (b), including, but not limited to, the following items, which shall be stated as an association expense collectible by assessments or as unit owners’ expenses payable to persons other than the association:

1. Expenses for the association and condominium:

a. Administration of the association.

b. Management fees.

c. Maintenance.

d. Rent for recreational and other commonly used facilities.

e. Taxes upon association property.

f. Taxes upon leased areas.

g. Insurance.

h. Security provisions.

i. Other expenses.

j. Operating capital.

k. Reserves.

l. Fees payable to the division.

2. Expenses for a unit owner:

a. Rent for the unit, if subject to a lease.

b. Rent payable by the unit owner directly to the lessor or agent under any recreational lease or lease for the use of commonly used facilities, which use and payment is a mandatory condition of ownership and is not included in the common expense or assessments for common maintenance paid by the unit owners to the association.

(d) The following statement in conspicuous type: THE BUDGET CONTAINED IN THIS OFFERING CIRCULAR HAS BEEN PREPARED IN ACCORDANCE WITH THE CONDOMINIUM ACT AND IS A GOOD FAITH ESTIMATE ONLY AND REPRESENTS AN APPROXIMATION OF FUTURE EXPENSES BASED ON FACTS AND CIRCUMSTANCES EXISTING AT THE TIME OF ITS PREPARATION. ACTUAL COSTS OF SUCH ITEMS MAY EXCEED THE ESTIMATED COSTS. SUCH CHANGES IN COST DO NOT CONSTITUTE MATERIAL ADVERSE CHANGES IN THE OFFERING.

(e) Each budget for an association prepared by a developer consistent with this subsection shall be prepared in good faith and shall reflect accurate estimated amounts for the required items in paragraph (c) at the time of the filing of the offering circular with the division, and subsequent increased amounts of any item included in the association’s estimated budget that are beyond the control of the developer shall not be considered an amendment that would give rise to rescission rights set forth in s. 718.503(1)(a) or (b), nor shall such increases modify, void, or otherwise affect any guarantee of the developer contained in the offering circular or any purchase contract. It is the intent of this paragraph to clarify existing law.

(f) The estimated amounts shall be stated for a period of at least 12 months and may distinguish between the period prior to the time unit owners other than the developer elect a majority of the board of administration and the period after that date.

(22) A schedule of estimated closing expenses to be paid by a buyer or lessee of a unit and a statement of whether title opinion or title insurance policy is available to the buyer and, if so, at whose expense.

(23) The identity of the developer and the chief operating officer or principal directing the creation and sale of the condominium and a statement of its and his or her experience in this field.

(24) Copies of the following, to the extent they are applicable, shall be included as exhibits:

(a) The declaration of condominium, or the proposed declaration if the declaration has not been recorded.

(b) The articles of incorporation creating the association.

(c) The bylaws of the association.

(d) The ground lease or other underlying lease of the condominium.

(e) The management agreement and all maintenance and other contracts for management of the association and operation of the condominium and facilities used by the unit owners having a service term in excess of 1 year.

(f) The estimated operating budget for the condominium and the required schedule of unit owners’ expenses.

(g) A copy of the floor plan of the unit and the plot plan showing the location of the residential buildings and the recreation and other common areas.

(h) The lease of recreational and other facilities that will be used only by unit owners of the subject condominium.

(i) The lease of facilities used by owners and others.

(j) The form of unit lease, if the offer is of a leasehold.

(k) A declaration of servitude of properties serving the condominium but not owned by unit owners or leased to them or the association.

(l) The statement of condition of the existing building or buildings, if the offering is of units in an operation being converted to condominium ownership.

(m) The statement of inspection for termite damage and treatment of the existing improvements, if the condominium is a conversion.

(n) The form of agreement for sale or lease of units.

(o) A copy of the agreement for escrow of payments made to the developer prior to closing.

(p) A copy of the documents containing any restrictions on use of the property required by subsection (17).

(25) Any prospectus or offering circular complying, prior to the effective date of this act, with the provisions of former ss. 711.69 and 711.802 may continue to be used without amendment or may be amended to comply with this chapter.

(26) A brief narrative description of the location and effect of all existing and intended easements located or to be located on the condominium property other than those described in the declaration.

(27) If the developer is required by state or local authorities to obtain acceptance or approval of any dock or marina facilities intended to serve the condominium, a copy of any such acceptance or approval acquired by the time of filing with the division under s. 718.502(1) or a statement that such acceptance or approval has not been acquired or received.

(28) Evidence demonstrating that the developer has an ownership, leasehold, or contractual interest in the land upon which the condominium is to be developed.

History.—s. 1, ch. 76-222; s. 1, ch. 77-174; s. 9, ch. 78-328; s. 17, ch. 79-314; s. 5, ch. 80-3; s. 19, ch. 84-368; s. 7, ch. 85-60; s. 19, ch. 90-151; s. 20, ch. 91-103; s. 5, ch. 91-426; s. 15, ch. 92-49; s. 870, ch. 97-102; s. 6, ch. 98-322; s. 61, ch. 2000-302; s. 22, ch. 2001-64; s. 15, ch. 2002-27; s. 8, ch. 2007-80; s. 51, ch. 2008-240.



718.505 - Good faith effort to comply.

718.505 Good faith effort to comply.—If a developer, in good faith, has attempted to comply with the requirements of this part, and if, in fact, he or she has substantially complied with the disclosure requirements of this chapter, nonmaterial errors or omissions in the disclosure materials shall not be actionable.

History.—s. 1, ch. 76-222; s. 871, ch. 97-102.



718.506 - Publication of false and misleading information.

718.506 Publication of false and misleading information.—

(1) Any person who, in reasonable reliance upon any material statement or information that is false or misleading and published by or under authority from the developer in advertising and promotional materials, including, but not limited to, a prospectus, the items required as exhibits to a prospectus, brochures, and newspaper advertising, pays anything of value toward the purchase of a condominium parcel located in this state shall have a cause of action to rescind the contract or collect damages from the developer for his or her loss prior to the closing of the transaction. After the closing of the transaction, the purchaser shall have a cause of action against the developer for damages under this section from the time of closing until 1 year after the date upon which the last of the events described in paragraphs (a) through (d) shall occur:

(a) The closing of the transaction;

(b) The first issuance by the applicable governmental authority of a certificate of occupancy or other evidence of sufficient completion of construction of the building containing the unit to allow lawful occupancy of the unit. In counties or municipalities in which certificates of occupancy or other evidences of completion sufficient to allow lawful occupancy are not customarily issued, for the purpose of this section, evidence of lawful occupancy shall be deemed to be given or issued upon the date that such lawful occupancy of the unit may first be allowed under prevailing applicable laws, ordinances, or statutes;

(c) The completion by the developer of the common elements and such recreational facilities, whether or not the same are common elements, which the developer is obligated to complete or provide under the terms of the written contract or written agreement for purchase or lease of the unit; or

(d) In the event there shall not be a written contract or agreement for sale or lease of the unit, then the completion by the developer of the common elements and such recreational facilities, whether or not the same are common elements, which the developer would be obligated to complete under any rule of law applicable to the developer’s obligation.

Under no circumstances shall a cause of action created or recognized under this section survive for a period of more than 5 years after the closing of the transaction.

(2) In any action for relief under this section or under s. 718.503, the prevailing party shall be entitled to recover reasonable attorney’s fees.

History.—s. 1, ch. 76-222; s. 872, ch. 97-102.



718.507 - Zoning and building laws, ordinances, and regulations.

718.507 Zoning and building laws, ordinances, and regulations.—All laws, ordinances, and regulations concerning buildings or zoning shall be construed and applied with reference to the nature and use of such property, without regard to the form of ownership. No law, ordinance, or regulation shall establish any requirement concerning the use, location, placement, or construction of buildings or other improvements which are, or may thereafter be, subjected to the condominium form of ownership, unless such requirement shall be equally applicable to all buildings and improvements of the same kind not then, or thereafter to be, subjected to the condominium form of ownership. This section does not apply if the owner in fee of any land enters into and records a covenant that existing improvements or improvements to be constructed shall not be converted to the condominium form of residential ownership prior to 5 years after the later of the date of the covenant or completion date of the improvements. Such covenant shall be entered into with the governing body of the municipality in which the land is located or, if the land is not located in a municipality, with the governing body of the county in which the land is located.

History.—s. 1, ch. 76-222; s. 6, ch. 80-3.



718.508 - Regulation by Division of Hotels and Restaurants.

718.508 Regulation by Division of Hotels and Restaurants.—In addition to the authority, regulation, or control exercised by the Division of Florida Condominiums, Timeshares, and Mobile Homes pursuant to this act with respect to condominiums, buildings included in a condominium property are subject to the authority, regulation, or control of the Division of Hotels and Restaurants of the Department of Business and Professional Regulation, to the extent provided in chapter 399.

History.—s. 1, ch. 76-222; s. 8, ch. 85-60; s. 235, ch. 94-218; s. 52, ch. 2008-240.



718.509 - Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund.

718.509 Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund.—

(1) There is created within the State Treasury the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund to be used for the administration and operation of this chapter and chapters 718, 719, 721, and 723 by the division.

(2) All moneys collected by the division from fees, fines, or penalties or from costs awarded to the division by a court or administrative final order shall be paid into the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund. The Legislature shall appropriate funds from this trust fund sufficient to carry out the provisions of this chapter and the provisions of law with respect to each category of business covered by the trust fund. The division shall maintain separate revenue accounts in the trust fund for each of the businesses regulated by the division. The division shall provide for the proportionate allocation among the accounts of expenses incurred by the division in the performance of its duties with respect to each of these businesses. As part of its normal budgetary process, the division shall prepare an annual report of revenue and allocated expenses related to the operation of each of these businesses which may be used to determine fees charged by the division. This subsection shall operate pursuant to the provisions of s. 215.20.

History.—ss. 10, 32, ch. 79-347; ss. 2, 5, 7, ch. 81-172; ss. 2, 3, ch. 81-318; s. 3, ch. 83-265; ss. 20, 21, ch. 83-339; ss. 16, 20, ch. 87-102; ss. 8, 33, 34, ch. 88-90; s. 83, ch. 90-132; s. 4, ch. 91-429; s. 53, ch. 2008-240.

Note.—Former s. 498.019.






Part VI - CONVERSIONS TO CONDOMINIUM (ss. 718.604-718.622)

718.604 - Short title.

718.604 Short title.—This part shall be known and may be cited as the “Roth Act” in memory of Mr. James S. Roth, Director, Division of Florida Land Sales and Condominiums, 1979-1980.

History.—s. 1, ch. 80-3.



718.606 - Conversion of existing improvements to condominium; rental agreements.

718.606 Conversion of existing improvements to condominium; rental agreements.—When existing improvements are converted to ownership as a residential condominium:

(1)(a) Each residential tenant who has resided in the existing improvements for at least the 180 days preceding the date of the written notice of intended conversion shall have the right to extend an expiring rental agreement upon the same terms for a period that will expire no later than 270 days after the date of the notice. If the rental agreement expires more than 270 days after the date of the notice, the tenant may not unilaterally extend the rental agreement.

(b) Each other residential tenant shall have the right to extend an expiring rental agreement upon the same terms for a period that will expire no later than 180 days after the date of the written notice of intended conversion. If the rental agreement expires more than 180 days after the date of the notice, the tenant may not unilaterally extend the rental agreement.

(2)(a) In order to extend the rental agreement as provided in subsection (1), a tenant shall, within 45 days after the date of the written notice of intended conversion, give written notice to the developer of the intention to extend the rental agreement.

(b) If the rental agreement will expire within 45 days following the date of the notice, the tenant may remain in occupancy for the 45-day decision period upon the same terms by giving the developer written notice and paying rent on a pro rata basis from the expiration date of the rental agreement to the end of the 45-day period.

(c) The tenant may extend the rental agreement for the full extension period or a part of the period.

(3) After the date of a notice of intended conversion, a tenant may terminate any rental agreement, or any extension period having an unexpired term of 180 days or less, upon 30 days’ written notice to the developer. However, unless the rental agreement was entered into, extended, or renewed after the effective date of this part, the tenant may not unilaterally terminate the rental agreement but may unilaterally terminate any extension period having an unexpired term of 180 days or less upon 30 days’ written notice.

(4) A developer may elect to provide tenants who have been continuous residents of the existing improvements for at least 180 days preceding the date of the written notice of intended conversion and whose rental agreements expire within 180 days of the date of the written notice of intended conversion the option of receiving in cash a tenant relocation payment at least equal to 1 month’s rent in consideration for extending the rental agreement for not more than 180 days, rather than extending the rental agreement for up to 270 days.

(5) A rental agreement may provide for termination by the developer upon 60 days’ written notice if the rental agreement is entered into subsequent to the delivery of the written notice of intended conversion to all tenants and conspicuously states that the existing improvements are to be converted. No other provision in a rental agreement shall be enforceable to the extent that it purports to reduce the extension period provided by this section or otherwise would permit a developer to terminate a rental agreement in the event of a conversion. This subsection applies to rental agreements entered into, extended, or renewed after the effective date of this part; the termination provisions of all other rental agreements are governed by the provisions of s. 718.402(3), Florida Statutes 1979.

(6) Any provision of this section or of the rental agreement or other contract or agreement to the contrary notwithstanding, whenever a county, including a charter county, determines that there exists within the county a vacancy rate in rental housing of 3 percent or less, the county may adopt an ordinance or other measure extending the 270-day extension period described in paragraph (1)(a) and the 180-day extension described in paragraph (1)(b) for an additional 90 days, if:

(a) Such measure was duly adopted, after notice and public hearing, in accordance with all applicable provisions of the charter governing the county and any other applicable laws; and

(b) The governing body has made and recited in such measure its findings establishing the existence in fact of a housing emergency so grave as to constitute a serious menace to the general public and that such controls are necessary and proper to eliminate such grave housing emergency.

A county ordinance or other measure adopting an additional 90-day extension under the provisions of this section is controlling throughout the entire county, including a charter county, where adopted, including all municipalities, unless a municipality votes not to have it apply within its boundaries.

History.—s. 1, ch. 80-3; s. 20, ch. 84-368.



718.608 - Notice of intended conversion; time of delivery; content.

718.608 Notice of intended conversion; time of delivery; content.—

(1) Prior to or simultaneous with the first offering of individual units to any person, each developer shall deliver a notice of intended conversion to all tenants of the existing improvements being converted to residential condominium. All such notices shall be given within a 72-hour period.

(2)(a) Each notice of intended conversion shall be dated and in writing. The notice shall contain the following statement, with the phrases of the following statement which appear in upper case printed in conspicuous type:

These apartments are being converted to condominium by   (name of developer)  , the developer.

1. YOU MAY REMAIN AS A RESIDENT UNTIL THE EXPIRATION OF YOUR RENTAL AGREEMENT. FURTHER, YOU MAY EXTEND YOUR RENTAL AGREEMENT AS FOLLOWS:

a. If you have continuously been a resident of these apartments during the last 180 days and your rental agreement expires during the next 270 days, you may extend your rental agreement for up to 270 days after the date of this notice.

b. If you have not been a continuous resident of these apartments for the last 180 days and your rental agreement expires during the next 180 days, you may extend your rental agreement for up to 180 days after the date of this notice.

c. IN ORDER FOR YOU TO EXTEND YOUR RENTAL AGREEMENT, YOU MUST GIVE THE DEVELOPER WRITTEN NOTICE WITHIN 45 DAYS AFTER THE DATE OF THIS NOTICE.

2. IF YOUR RENTAL AGREEMENT EXPIRES IN THE NEXT 45 DAYS, you may extend your rental agreement for up to 45 days after the date of this notice while you decide whether to extend your rental agreement as explained above. To do so, you must notify the developer in writing. You will then have the full 45 days to decide whether to extend your rental agreement as explained above.

3. During the extension of your rental agreement you will be charged the same rent that you are now paying.

4. YOU MAY CANCEL YOUR RENTAL AGREEMENT AND ANY EXTENSION OF THE RENTAL AGREEMENT AS FOLLOWS:

a. If your rental agreement began or was extended or renewed after May 1, 1980, and your rental agreement, including extensions and renewals, has an unexpired term of 180 days or less, you may cancel your rental agreement upon 30 days’ written notice and move. Also, upon 30 days’ written notice, you may cancel any extension of the rental agreement.

b. If your rental agreement was not begun or was not extended or renewed after May 1, 1980, you may not cancel the rental agreement without the consent of the developer. If your rental agreement, including extensions and renewals, has an unexpired term of 180 days or less, you may, however, upon 30 days’ written notice cancel any extension of the rental agreement.

5. All notices must be given in writing and sent by mail, return receipt requested, or delivered in person to the developer at this address:   (name and address of developer)  .

6. If you have continuously been a resident of these apartments during the last 180 days:

a. You have the right to purchase your apartment and will have 45 days to decide whether to purchase. If you do not buy the unit at that price and the unit is later offered at a lower price, you will have the opportunity to buy the unit at the lower price. However, in all events your right to purchase the unit ends when the rental agreement or any extension of the rental agreement ends or when you waive this right in writing.

b. Within 90 days you will be provided purchase information relating to your apartment, including the price of your unit and the condition of the building. If you do not receive this information within 90 days, your rental agreement and any extension will be extended 1 day for each day over 90 days until you are given the purchase information. If you do not want this rental agreement extension, you must notify the developer in writing.

7. If you have any questions regarding this conversion or the Condominium Act, you may contact the developer or the state agency which regulates condominiums: The Division of Florida Condominiums, Timeshares, and Mobile Homes,   (Tallahassee address and telephone number of division)  .

(b) When a developer offers tenants an optional tenant relocation payment pursuant to s. 718.606(4), the notice of intended conversion shall contain a statement substantially as follows:

If you have been a continuous resident of these apartments for the last 180 days and your lease expires during the next 180 days, you may extend your rental agreement for up to 270 days, or you may extend your rental agreement for up to 180 days and receive a cash payment at least equal to 1 month’s rent. You must make your decision and inform the developer in writing within 45 days after the date of this notice.

(c) When the rental agreement extension provisions of s. 718.606(6) are applicable to a conversion, subparagraphs 1.a. and b. of the notice of intended conversion shall read as follows:

1. YOU MAY REMAIN AS A RESIDENT UNTIL THE EXPIRATION OF YOUR RENTAL AGREEMENT. FURTHER, YOU MAY EXTEND YOUR RENTAL AGREEMENT AS FOLLOWS:

a. If you have continuously been a resident of these apartments during the last 180 days and your rental agreement expires during the next 360 days, you may extend your rental agreement for up to 360 days after the date of this notice.

b. If you have not been a continuous resident of these apartments for the last 180 days and your rental agreement expires during the next 270 days, you may extend your rental agreement for up to 270 days after the date of this notice.

(3) Notice of intended conversion may not be waived by a tenant unless the tenant’s lease conspicuously states that the building is to be converted and the other tenants residing in the building have previously received a notice of intended conversion.

(4) Upon the request of a developer and payment of a fee prescribed by the rules of the division, not to exceed $50, the division may verify to a developer that a notice complies with this section.

(5) Prior to delivering a notice of intended conversion to tenants of existing improvements being converted to a residential condominium, each developer shall file with the division and receive approval of a copy of the notice of intended conversion. Upon filing, each developer shall pay to the division a filing fee of $100.

History.—s. 1, ch. 80-3; s. 9, ch. 85-60; s. 9, ch. 86-175; s. 21, ch. 91-103; s. 5, ch. 91-426; s. 54, ch. 2008-240.



718.61 - Notices.

718.61 Notices.—

(1) All notices from tenants to a developer shall be deemed given when deposited in the United States mail, addressed to the developer’s address as stated in the notice of conversion, and sent postage prepaid, return receipt requested, or when personally delivered in writing by the tenant to the developer at such address. The date of a notice is the date when it is mailed or personally delivered by the tenant.

(2) All notices from developers to tenants shall be deemed given when deposited in the United States mail, addressed to the tenant’s last known residence, which may be the address of the property subject to the rental agreement, and sent by certified or registered mail, postage prepaid. The date of a notice is the date when it is mailed to the tenant.

History.—s. 1, ch. 80-3.



718.612 - Right of first refusal.

718.612 Right of first refusal.—

(1) Each tenant, who for the 180 days preceding a notice of intended conversion has been a residential tenant of the existing improvements, shall have the right of first refusal to purchase the unit in which he or she resides on the date of the notice, under the following terms and conditions:

(a) Within 90 days following the written notice of the intended conversion, the developer shall deliver to the tenant the following purchase materials: an offer to sell stating the price and terms of purchase, the economic information required by s. 718.614, and the disclosure documents required by ss. 718.503 and 718.504. The failure by the developer to deliver such purchase materials within 90 days following the written notice of the intended conversion will automatically extend the rental agreement, any extension of the rental agreement provided for in s. 718.606, or any other extension of the rental agreement. The extension shall be for that number of days in excess of 90 days that has elapsed from the date of the written notice of the intended conversion to the date when the purchase materials are delivered.

(b) The tenant shall have the right of first refusal to purchase the unit for a period of not less than 45 days after mailing or personal delivery of the purchase materials.

(c) If, after any right of first refusal has expired, the developer offers the unit at a price lower than that offered to the tenant, the developer shall in writing notify the tenant prior to the publication of the offer. The tenant shall have the right of first refusal at the lower price for a period of not less than an additional 10 days after the date of the notice. Thereafter, the tenant shall have no additional right of first refusal. As used in this paragraph, the term “offer” includes any solicitation to the general public by means of newspaper advertisement, radio, television, or written or printed sales literature or price list but does not include a transaction involving the sale of more than one unit to one purchaser.

(2) Prior to closing on the sale of the unit, a tenant alleging a developer’s violation of paragraph (1)(c) may bring an action for equitable or other relief, including specific performance. Subsequent to closing, the tenant’s sole remedy for such a violation will be damages. In addition to any damages otherwise recoverable by law, the tenant is entitled to an amount equal to the difference between the price last offered in writing to the tenant pursuant to this section and the price at which the unit was sold to a third party, plus court costs and attorney’s fees.

(3) It is against the public policy of this state for any developer to seek to enforce any provision of any contract which purports to waive the right of a purchasing tenant to bring an action for specific performance.

(4) A tenant’s right of first refusal terminates upon:

(a) The termination of the rental agreement and all extensions thereof;

(b) Waiver of the right in writing by the tenant, if the waiver is executed subsequent to the date of the notice of intended conversion. A tenant who waives the right of first refusal waives the right to receive the purchase materials; or

(c) The running of the tenant’s 45-day right of first refusal and the additional 10-day period provided for by paragraph (1)(c), if applicable.

History.—s. 1, ch. 80-3; s. 478, ch. 81-259; s. 21, ch. 84-368; s. 873, ch. 97-102.



718.614 - Economic information to be provided.

718.614 Economic information to be provided.—The developer shall distribute to tenants having a right of first refusal, if any:

(1) Information in summary form regarding mortgage financing; estimated down payment; alternative financing and down payments; monthly payments of principal, interest, and real estate taxes; and federal income tax benefits.

(2) Any other information which the division publishes and by rule determines will assist tenants in making a decision and which the division makes available to the developer.

History.—s. 1, ch. 80-3; s. 10, ch. 85-60; s. 13, ch. 94-350.



718.616 - Disclosure of condition of building and estimated replacement costs and notification of municipalities.

718.616 Disclosure of condition of building and estimated replacement costs and notification of municipalities.—

(1) Each developer of a residential condominium created by converting existing, previously occupied improvements to such form of ownership shall prepare a report that discloses the condition of the improvements and the condition of certain components and their current estimated replacement costs as of the date of the report.

(2) The following information shall be stated concerning the improvements:

(a) The date and type of construction.

(b) The prior use.

(c) Whether there is termite damage or infestation and whether the termite damage or infestation, if any, has been properly treated. The statement shall be substantiated by including, as an exhibit, an inspection report by a certified pest control operator.

(3)(a) Disclosure of condition shall be made for each of the following components that the existing improvements may include:

1. Roof.

2. Structure.

3. Fire protection systems.

4. Elevators.

5. Heating and cooling systems.

6. Plumbing.

7. Electrical systems.

8. Swimming pool.

9. Seawalls, pilings, and docks.

10. Pavement and concrete, including roadways, walkways, and parking areas.

11. Drainage systems.

12. Irrigation systems.

(b) For each component, the following information shall be disclosed and substantiated by attaching a copy of a certificate under seal of an architect or engineer authorized to practice in this state:

1. The age of the component as of the date of the report.

2. The estimated remaining useful life of the component as of the date of the report.

3. The estimated current replacement cost of the component as of the date of the report, expressed:

a. As a total amount; and

b. As a per-unit amount, based upon each unit’s proportional share of the common expenses.

4. The structural and functional soundness of the component.

(c) Each unit owner and the association are third-party beneficiaries of the report.

(d) A supplemental report shall be prepared for any structure or component that is renovated or repaired after completion of the original report and prior to the recording of the declaration of condominium. If the declaration is not recorded within 1 year after the date of the original report, the developer shall update the report annually prior to recording the declaration of condominium.

(e) The report may not contain representations on behalf of the development concerning future improvements or repairs and must be limited to the current condition of the improvements.

(4) If the proposed condominium is situated within a municipality, the disclosure shall include a letter from the municipality acknowledging that the municipality has been notified of the proposed creation of a residential condominium by conversion of existing, previously occupied improvements and, in any county, as defined in s. 125.011(1), acknowledging compliance with applicable zoning requirements as determined by the municipality.

History.—s. 1, ch. 80-3; s. 22, ch. 84-368; s. 14, ch. 94-350; s. 40, ch. 95-274; s. 5, ch. 96-396; s. 7, ch. 97-301; s. 9, ch. 2007-80.



718.618 - Converter reserve accounts; warranties.

718.618 Converter reserve accounts; warranties.—

(1) When existing improvements are converted to ownership as a residential condominium, the developer shall establish converter reserve accounts for capital expenditures and deferred maintenance, or give warranties as provided by subsection (6), or post a surety bond as provided by subsection (7). The developer shall fund the converter reserve accounts in amounts calculated as follows:

(a)1. When the existing improvements include an air-conditioning system serving more than one unit or property which the association is responsible to repair, maintain, or replace, the developer shall fund an air-conditioning reserve account. The amount of the reserve account shall be the product of the estimated current replacement cost of the system, as disclosed and substantiated pursuant to s. 718.616(3)(b), multiplied by a fraction, the numerator of which shall be the lesser of the age of the system in years or 9, and the denominator of which shall be 10. When such air-conditioning system is within 1,000 yards of the seacoast, the numerator shall be the lesser of the age of the system in years or 3, and the denominator shall be 4.

2. The developer shall fund a plumbing reserve account. The amount of the funding shall be the product of the estimated current replacement cost of the plumbing component, as disclosed and substantiated pursuant to s. 718.616(3)(b), multiplied by a fraction, the numerator of which shall be the lesser of the age of the plumbing in years or 36, and the denominator of which shall be 40.

3. The developer shall fund a roof reserve account. The amount of the funding shall be the product of the estimated current replacement cost of the roofing component, as disclosed and substantiated pursuant to s. 718.616(3)(b), multiplied by a fraction, the numerator of which shall be the lesser of the age of the roof in years or the numerator listed in the following table. The denominator of the fraction shall be determined based on the roof type, as follows:

(b) The age of any component or structure for which the developer is required to fund a reserve account shall be measured in years, rounded to the nearest whole year. The amount of converter reserves to be funded by the developer for each structure or component shall be based on the age of the structure or component as disclosed in the inspection report. The architect or engineer shall determine the age of the component from the later of:

1. The date when the component or structure was replaced or substantially renewed, if the replacement or renewal of the component at least met the requirements of the then-applicable building code; or

2. The date when the installation or construction of the existing component or structure was completed.

(c) When the age of a component or structure is to be measured from the date of replacement or renewal, the developer shall provide the division with a certificate, under the seal of an architect or engineer authorized to practice in this state, verifying:

1. The date of the replacement or renewal; and

2. That the replacement or renewal at least met the requirements of the then-applicable building code.

(d) In addition to establishing the reserve accounts specified above, the developer shall establish those other reserve accounts required by s. 718.112(2)(f), and shall fund those accounts in accordance with the formula provided therein. The vote to waive or reduce the funding or reserves required by s. 718.112(2)(f) does not affect or negate the obligations arising under this section.

(2)(a) The developer shall fund the reserve account required by subsection (1), on a pro rata basis upon the sale of each unit. The developer shall deposit in the reserve account not less than a percentage of the total amount to be deposited in the reserve account equal to the percentage of ownership of the common elements allocable to the unit sold. When a developer deposits amounts in excess of the minimum reserve account funding, later deposits may be reduced to the extent of the excess funding. For the purposes of this subsection, a unit is considered sold when a fee interest in the unit is transferred to a third party or the unit is leased for a period in excess of 5 years.

(b) When an association makes an expenditure of converter reserve account funds before the developer has sold all units, the developer shall make a deposit in the reserve account. Such deposit shall be at least equal to that portion of the expenditure which would be charged against the reserve account deposit that would have been made for any such unit had the unit been sold. Such deposit may be reduced to the extent the developer has funded the reserve account in excess of the minimum reserve account funding required by this subsection. This paragraph applies only when the developer has funded reserve accounts as provided by paragraph (a).

(3) The use of reserve account funds, as provided in this section, is limited as follows:

(a) Reserve account funds may be spent prior to the assumption of control of the association by unit owners other than the developer; and

(b) Reserve account funds may be expended only for repair or replacement of the specific components for which the funds were deposited, unless, after assumption of control of the association by unit owners other than the developer, it is determined by three-fourths of the voting interests in the condominium to expend the funds for other purposes.

(4) The developer shall establish the reserve account, as provided in this section, in the name of the association at a bank, savings and loan association, or trust company located in this state.

(5) A developer may establish and fund additional converter reserve accounts. The amount of funding shall be the product of the estimated current replacement cost of a component, as disclosed and substantiated pursuant to s. 718.616(3)(b), multiplied by a fraction, the numerator of which is the age of the component in years and the denominator of which is the total estimated life of the component in years.

(6) A developer makes no implied warranties when existing improvements are converted to ownership as a residential condominium and reserve accounts are funded in accordance with this section. As an alternative to establishing such reserve accounts, or when a developer fails to establish the reserve accounts in accordance with this section, the developer shall be deemed to have granted to the purchaser of each unit an implied warranty of fitness and merchantability for the purposes or uses intended. The warranty shall be for a period beginning with the notice of intended conversion and continuing for 3 years thereafter, or the recording of the declaration to condominium and continuing for 3 years thereafter, or 1 year after owners other than the developer obtain control of the association, whichever occurs last, but in no event more than 5 years.

(a) The warranty provided for in this section is conditioned upon routine maintenance being performed, unless the maintenance is an obligation of the developer or a developer-controlled association.

(b) The warranty shall inure to the benefit of each owner and successor owner.

(c) Existing improvements converted to residential condominium may be covered by an insured warranty program underwritten by an insurance company authorized to do business in this state, if such warranty program meets the minimum requirements of this chapter. To the degree that the warranty program does not meet the minimum requirements of this chapter, such requirements shall apply.

(7) When a developer desires to post a surety bond, the developer shall, after notification to the buyer, acquire a surety bond issued by a company licensed to do business in this state, if such a bond is readily available in the open market, in an amount which would be equal to the total amount of all reserve accounts required under subsection (1), payable to the association.

(8) The amended provisions of this section do not affect a conversion of existing improvements when a developer has filed a notice of intended conversion and the documents required by s. 718.503 or s. 718.504, as applicable, with the division prior to the effective date of this law, provided:

(a) The documents are proper for filing purposes.

(b) The developer, not later than 6 months after such filing:

1. Records a declaration for such filing in accordance with part I.

2. Gives a notice of intended conversion.

(9) This section applies only to the conversion of existing improvements where construction of the improvement was commenced prior to its designation by the developer as a condominium. In such circumstances, s. 718.203 does not apply.

(10) A developer who sells a condominium parcel that is subject to this part shall disclose in conspicuous type in the contract of sale whether the developer has established converter reserve accounts, provided a warranty of fitness and merchantability, or posted a surety bond for purposes of complying with this section.

History.—s. 1, ch. 80-3; s. 23, ch. 84-368; s. 20, ch. 90-151; s. 22, ch. 91-103; s. 5, ch. 91-426; s. 15, ch. 94-350; s. 2, ch. 2006-145; s. 10, ch. 2007-80.



718.62 - Prohibition of discrimination against nonpurchasing tenants.

718.62 Prohibition of discrimination against nonpurchasing tenants.—When existing improvements are converted to condominium, tenants who have not purchased a unit in the condominium being created shall, during the remaining term of the rental agreement and any extension thereof, be entitled to the same rights, privileges, and services that were enjoyed by all tenants prior to the date of the written notice of conversion and that are granted, offered, or provided to purchasers.

History.—s. 1, ch. 80-3.



718.621 - Rulemaking authority.

718.621 Rulemaking authority.—The division is authorized to adopt rules pursuant to the Administrative Procedure Act to administer and ensure compliance with developers’ obligations with respect to condominium conversions concerning the filing and noticing of intended conversion, rental agreement extensions, rights of first refusal, and disclosure and postpurchase protections.

History.—s. 8, ch. 98-195.



718.622 - Saving clause.

718.622 Saving clause.—

(1) All notices of intended conversion given subsequent to the effective date of this part shall be subject to the requirements of ss. 718.606, 718.608, and 718.61. Tenants given such notices shall have a right of first refusal as provided by s. 718.612.

(2) The disclosure provided by s. 718.616 and required by ss. 718.503 and 718.504 to be furnished to each prospective buyer or lessee for a period of more than 5 years shall be provided to any such person who has not, prior to May 1, 1980, been furnished the documents, prospectus, or offering circular required by ss. 718.503 and 718.504.

(3) The provisions of s. 718.618 do not affect a conversion of existing improvements when a developer has filed with the division prior to May 1, 1980, provided:

(a) The documents are proper for filing purposes; and

(b) The developer, not later than 6 months after such filing:

1. Records a declaration for such filing in accordance with part I of this chapter, and

2. Gives a notice of intended conversion.

History.—s. 13, ch. 80-3.






Part VII - DISTRESSED CONDOMINIUM RELIEF (ss. 718.701-718.708)

718.701 - Short title.

718.701 Short title.—This part may be cited as the “Distressed Condominium Relief Act.”

History.—s. 18, ch. 2010-174.



718.702 - Legislative intent.

718.702 Legislative intent.—

(1) The Legislature acknowledges the massive downturn in the condominium market which has occurred throughout the state and the impact of such downturn on developers, lenders, unit owners, and condominium associations. Numerous condominium projects have failed or are in the process of failing such that the condominium has a small percentage of third-party unit owners as compared to the unsold inventory of units. As a result of the inability to find purchasers for this inventory of units, which results in part from the devaluing of real estate in this state, developers are unable to satisfy the requirements of their lenders, leading to defaults on mortgages. Consequently, lenders are faced with the task of finding a solution to the problem in order to receive payment for their investments.

(2) The Legislature recognizes that all of the factors listed in this section lead to condominiums becoming distressed, resulting in detriment to the unit owners and the condominium association due to the resulting shortage of assessment moneys available for proper maintenance of the condominium. Such shortage and the resulting lack of proper maintenance further erodes property values. The Legislature finds that individuals and entities within this state and in other states have expressed interest in purchasing unsold inventory in one or more condominium projects, but are reticent to do so because of accompanying liabilities inherited from the original developer, which are by definition imputed to the successor purchaser, including a foreclosing mortgagee. This results in the potential successor purchaser having unknown and unquantifiable risks that the potential purchaser is unwilling to accept. As a result, condominium projects stagnate, leaving all parties involved at an impasse and without the ability to find a solution.

(3) The Legislature declares that it is the public policy of this state to protect the interests of developers, lenders, unit owners, and condominium associations with regard to distressed condominiums, and that there is a need for relief from certain provisions of the Florida Condominium Act geared toward enabling economic opportunities for successor purchasers, including foreclosing mortgagees. Such relief would benefit existing unit owners and condominium associations. The Legislature further finds and declares that this situation cannot be open-ended without potentially prejudicing the rights of unit owners and condominium associations, and thereby declares that the provisions of this part may be used by purchasers of condominium inventory for only a specific and defined period.

History.—s. 18, ch. 2010-174.



718.703 - Definitions.

718.703 Definitions.—As used in this part, the term:

(1) “Bulk assignee” means a person who is not a bulk buyer and who:

(a) Acquires more than seven condominium parcels in a single condominium as set forth in s. 718.707; and

(b) Receives an assignment of any of the developer rights, other than or in addition to those rights described in subsection (2), as set forth in the declaration of condominium or this chapter:

1. By a written instrument recorded as part of or as an exhibit to the deed;

2. By a separate instrument recorded in the public records of the county in which the condominium is located; or

3. Pursuant to a final judgment or certificate of title issued in favor of a purchaser at a foreclosure sale.

A mortgagee or its assignee may not be deemed a bulk assignee or a developer by reason of the acquisition of condominium units and receipt of an assignment of some or all of a developer’s rights unless the mortgagee or its assignee exercises any of the developer rights other than those described in subsection (2).

(2) “Bulk buyer” means a person who acquires more than seven condominium parcels in a single condominium as set forth in s. 718.707, but who does not receive an assignment of any developer rights, or receives only some or all of the following rights:

(a) The right to conduct sales, leasing, and marketing activities within the condominium;

(b) The right to be exempt from the payment of working capital contributions to the condominium association arising out of, or in connection with, the bulk buyer’s acquisition of the units; and

(c) The right to be exempt from any rights of first refusal which may be held by the condominium association and would otherwise be applicable to subsequent transfers of title from the bulk buyer to a third party purchaser concerning one or more units.

History.—s. 18, ch. 2010-174; s. 9, ch. 2011-196.



718.704 - Assignment and assumption of developer rights by bulk assignee; bulk buyer.

718.704 Assignment and assumption of developer rights by bulk assignee; bulk buyer.—

(1) A bulk assignee is deemed to have assumed and is liable for all duties and responsibilities of the developer under the declaration and this chapter upon its acquisition of title to units and continuously thereafter, except that it is not liable for:

(a) Warranties of the developer under s. 718.203(1) or s. 718.618, except as expressly provided by the bulk assignee in a prospectus or offering circular, or the contract for purchase and sale executed with a purchaser, or for design, construction, development, or repair work performed by or on behalf of the bulk assignee.

(b) The obligation to:

1. Fund converter reserves under s. 718.618 for a unit that was not acquired by the bulk assignee; or

2. Provide implied warranties on any portion of the condominium property except as expressly provided by the bulk assignee in a prospectus or offering circular, or the contract for purchase and sale executed with a purchaser, or for design, construction, development, or repair work performed by or on behalf of the bulk assignee.

(c) The requirement to provide the association with a cumulative audit of the association’s finances from the date of formation of the condominium association as required by s. 718.301(4)(c). However, the bulk assignee must provide an audit for the period during which the bulk assignee elects or appoints a majority of the members of the board of administration.

(d) Any liability arising out of or in connection with actions taken by the board of administration or the developer-appointed directors before the bulk assignee elects or appoints a majority of the members of the board of administration.

(e) Any liability for or arising out of the developer’s failure to fund previous assessments or to resolve budgetary deficits in relation to a developer’s right to guarantee assessments, except as otherwise provided in subsection (2).

The bulk assignee is responsible only for delivering documents and materials in accordance with s. 718.705(3). A bulk assignee may expressly assume some or all of the developer obligations described in paragraphs (a)-(e).

(2) A bulk assignee assigned the developer right to guarantee the level of assessments and fund budgetary deficits pursuant to s. 718.116 assumes and is liable for all obligations of the developer with respect to such guarantee upon its acquisition of title to the units and continuously thereafter, including any applicable funding of reserves to the extent required by law, for as long as the guarantee remains in effect. A bulk assignee not receiving such assignment, or a bulk buyer, does not assume and is not liable for the obligations of the developer with respect to such guarantee, but is responsible for payment of assessments due on or after acquisition of the units in the same manner as all other owners of condominium parcels or as otherwise provided in s. 718.116.

(3) A bulk buyer is liable for the duties and responsibilities of a developer under the declaration and this chapter only to the extent that such duties or responsibilities are expressly assumed in writing by the bulk buyer.

(4) An acquirer of condominium parcels is not a bulk assignee or a bulk buyer if the transfer to such acquirer was made:

(a) Before the effective date of this part;

(b) With the intent to hinder, delay, or defraud any purchaser, unit owner, or the association; or

(c) By a person who would be considered an insider under s. 726.102.

(5) An assignment of developer rights to a bulk assignee may be made by a developer, a previous bulk assignee, a mortgagee or assignee who has acquired title to the units and received an assignment of rights, or a court acting on behalf of the developer or the previous bulk assignee if such developer rights are held by the predecessor in title to the bulk assignee. At any particular time, there may not be more than one bulk assignee within a condominium; however, there may be more than one bulk buyer. If more than one acquirer of condominium parcels in the same condominium receives an assignment of developer rights in addition to those rights described in s. 718.703(2), the bulk assignee is the acquirer whose instrument of assignment is recorded first in the public records of the county in which the condominium is located, and any subsequent purported bulk assignee may still qualify as a bulk buyer.

History.—s. 18, ch. 2010-174; s. 10, ch. 2011-196; s. 4, ch. 2013-189.



718.705 - Board of administration; transfer of control.

718.705 Board of administration; transfer of control.—

(1) If, at the time the bulk assignee acquires title to the units and receives an assignment of developer rights, the developer has not relinquished control of the board of administration, for purposes of determining the timing for transfer of control of the board of administration of the association, a condominium parcel acquired by the bulk assignee is not deemed to be conveyed to a purchaser, or owned by an owner other than the developer, until the condominium parcel is conveyed to an owner who is not a bulk assignee.

(2) Unless control of the board of administration of the association has already been relinquished pursuant to s. 718.301(1), the bulk assignee must relinquish control of the association pursuant to s. 718.301 and this part, as if the bulk assignee were the developer.

(3) If a bulk assignee relinquishes control of the board of administration as set forth in s. 718.301, the bulk assignee must deliver all of those items required by s. 718.301(4). However, the bulk assignee is not required to deliver items and documents not in the possession of the bulk assignee if some items were or should have been in existence before the bulk assignee’s acquisition of the units. In conjunction with the acquisition of units, a bulk assignee shall undertake a good faith effort to obtain the documents and materials that must be provided to the association pursuant to s. 718.301(4). If the bulk assignee is not able to obtain such documents and materials, the bulk assignee must certify in writing to the association the names or descriptions of the documents and materials that were not obtainable by the bulk assignee. Delivery of the certificate relieves the bulk assignee of responsibility for delivering the documents and materials referenced in the certificate as otherwise required under ss. 718.112 and 718.301 and this part. The responsibility of the bulk assignee for the audit required by s. 718.301(4) commences as of the date on which the bulk assignee elected or appointed a majority of the members of the board of administration.

(4) If a conflict arises between the provisions or application of this section and s. 718.301, this section prevails.

(5) Failure of a bulk assignee or bulk buyer to substantially comply with all the requirements in this part results in the loss of any and all protections or exemptions provided under this part.

History.—s. 18, ch. 2010-174; s. 11, ch. 2011-196.



718.706 - Specific provisions pertaining to offering of units by a bulk assignee or bulk buyer.

718.706 Specific provisions pertaining to offering of units by a bulk assignee or bulk buyer.—

(1) Before offering more than seven units in a single condominium for sale or for lease for a term exceeding 5 years, a bulk assignee or a bulk buyer must file the following documents with the division and provide such documents to a prospective purchaser or tenant:

(a) An updated prospectus or offering circular, or a supplement to the prospectus or offering circular, filed by the original developer prepared in accordance with s. 718.504, which must include the form of contract for sale and for lease in compliance with s. 718.503(2);

(b) An updated Frequently Asked Questions and Answers sheet;

(c) The executed escrow agreement if required under s. 718.202; and

(d) The financial information required by s. 718.111(13). However, if a financial information report did not exist before the acquisition of title by the bulk assignee or bulk buyer, and if accounting records that permit preparation of the required financial information report for that period cannot be obtained despite good faith efforts by the bulk assignee or the bulk buyer, the bulk assignee or bulk buyer is excused from the requirement of this paragraph. However, the bulk assignee or bulk buyer must include in the purchase contract the following statement in conspicuous type:

ALL OR A PORTION OF THE FINANCIAL INFORMATION REPORT REQUIRED UNDER S. 718.111(13) FOR THE TIME PERIOD BEFORE THE SELLER’S ACQUISITION OF THE UNIT IS NOT AVAILABLE OR CANNOT BE OBTAINED DESPITE THE GOOD FAITH EFFORTS OF THE SELLER.

(2) Before offering more than seven units in a single condominium for sale or for lease for a term exceeding 5 years, a bulk assignee or a bulk buyer must file with the division and provide to a prospective purchaser or tenant under a lease for a term exceeding 5 years a disclosure statement that includes, but is not limited to:

(a) A description of any of the developer rights that have been assigned to the bulk assignee or bulk buyer;

(b) The following statement in conspicuous type:

THE SELLER IS NOT OBLIGATED FOR ANY WARRANTIES OF THE DEVELOPER UNDER S. 718.203(1) OR S. 718.618, AS APPLICABLE, EXCEPT FOR DESIGN, CONSTRUCTION, DEVELOPMENT, OR REPAIR WORK PERFORMED BY OR ON BEHALF OF THE SELLER; and

(c) If the condominium is a conversion subject to part VI, the following statement in conspicuous type:

THE SELLER HAS NO OBLIGATION TO FUND CONVERTER RESERVES OR TO PROVIDE CONVERTER WARRANTIES UNDER S. 718.618 ON ANY PORTION OF THE CONDOMINIUM PROPERTY EXCEPT AS EXPRESSLY REQUIRED OF THE SELLER IN THE CONTRACT FOR PURCHASE AND SALE EXECUTED BY THE SELLER AND THE PREVIOUS DEVELOPER AND PERTAINING TO ANY DESIGN, CONSTRUCTION, DEVELOPMENT, OR REPAIR WORK PERFORMED BY OR ON BEHALF OF THE SELLER.

(3) A bulk assignee, while in control of the board of administration of the association, may not authorize, on behalf of the association:

(a) The waiver of reserves or the reduction of funding of the reserves pursuant to s. 718.112(2)(f)2., unless approved by a majority of the voting interests not controlled by the developer, bulk assignee, and bulk buyer; or

(b) The use of reserve expenditures for other purposes pursuant to s. 718.112(2)(f)3., unless approved by a majority of the voting interests not controlled by the developer, bulk assignee, and bulk buyer.

(4) A bulk assignee or a bulk buyer must comply with s. 718.302 regarding any contracts entered into by the association during the period the bulk assignee or bulk buyer maintains control of the board of administration. Unit owners shall be provided all of the rights and protections contained in s. 718.302 regarding agreements entered into by the association which are under the control of the developer, bulk assignee, or bulk buyer.

(5) Notwithstanding any other provision of this part, a bulk assignee or a bulk buyer is not required to comply with the filing or disclosure requirements of subsections (1) and (2) if all of the units owned by the bulk assignee or bulk buyer are offered and conveyed to a single purchaser in a single transaction.

History.—s. 18, ch. 2010-174; s. 12, ch. 2011-196.



718.707 - Time limitation for classification as bulk assignee or bulk buyer.

718.707 Time limitation for classification as bulk assignee or bulk buyer.—A person acquiring condominium parcels may not be classified as a bulk assignee or bulk buyer unless the condominium parcels were acquired on or after July 1, 2010, but before July 1, 2018. The date of such acquisition shall be determined by the date of recording a deed or other instrument of conveyance for such parcels in the public records of the county in which the condominium is located, or by the date of issuing a certificate of title in a foreclosure proceeding with respect to such condominium parcels.

History.—s. 18, ch. 2010-174; s. 13, ch. 2011-196; s. 36, ch. 2012-61; s. 5, ch. 2014-74; s. 13, ch. 2014-133; s. 11, ch. 2015-97.



718.708 - Liability of developers and others.

718.708 Liability of developers and others.—An assignment of developer rights to a bulk assignee or bulk buyer does not release the original developer from liabilities under the declaration or this chapter. This part does not limit the liability of the original developer for claims brought by unit owners, bulk assignees, or bulk buyers for violations of this chapter by the original developer, unless specifically excluded in this part. This part does not waive, release, compromise, or limit liability established under this chapter except as specifically excluded under this part.

History.—s. 18, ch. 2010-174.









Chapter 719 - COOPERATIVES

Part I - GENERAL PROVISIONS (ss. 719.101-719.129)

719.101 - Short title.

719.101 Short title.—This chapter shall be known and may be cited as the “Cooperative Act.”

History.—s. 2, ch. 76-222.



719.102 - Purpose.

719.102 Purpose.—The purpose of this chapter is to give statutory recognition to the cooperative form of ownership of real property. It shall not be construed as repealing or amending any law now in effect, except those in conflict herewith, and any such conflicting laws shall be affected only insofar as they apply to cooperatives.

History.—s. 2, ch. 76-222.



719.103 - Definitions.

719.103 Definitions.—As used in this chapter:

(1) “Assessment” means a share of the funds required for the payment of common expenses, which from time to time is assessed against the unit owner.

(2) “Association” means the corporation for profit or not for profit that owns the record interest in the cooperative property or a leasehold of the property of a cooperative and that is responsible for the operation of the cooperative.

(3) “Board of administration” means the board of directors or other representative body responsible for administration of the association.

(4) “Buyer” means a person who purchases a cooperative. The term “purchaser” may be used interchangeably with the term “buyer.”

(5) “Bylaws” means the bylaws of the association existing from time to time.

(6) “Committee” means a group of board members, unit owners, or board members and unit owners appointed by the board or a member of the board to make recommendations to the board regarding the association budget or take action on behalf of the board.

(7) “Common areas” means the portions of the cooperative property not included in the units.

(8) “Common areas” includes within its meaning the following:

(a) The cooperative property which is not included within the units.

(b) Easements through units for conduits, ducts, plumbing, wiring, and other facilities for the furnishing of utility services to units and the common areas.

(c) An easement of support in every portion of a unit which contributes to the support of a building.

(d) The property and installations required for the furnishing of utilities and other services to more than one unit or to the common areas.

(e) Any other part of the cooperative property designated in the cooperative documents as common areas.

(9) “Common expenses” means all expenses and assessments properly incurred by the association for the cooperative.

(10) “Common surplus” means the excess of all receipts of the association—including, but not limited to, assessments, rents, profits, and revenues on account of the common areas—over the amount of common expenses.

(11) “Conspicuous type” means type in capital letters no smaller than the largest type on the page on which it appears.

(12) “Cooperative” means that form of ownership of real property wherein legal title is vested in a corporation or other entity and the beneficial use is evidenced by an ownership interest in the association and a lease or other muniment of title or possession granted by the association as the owner of all the cooperative property.

(13) “Cooperative documents” means:

(a) The documents that create a cooperative, including, but not limited to, articles of incorporation of the association, bylaws, and the ground lease or other underlying lease, if any.

(b) The document evidencing a unit owner’s membership or share in the association.

(c) The document recognizing a unit owner’s title or right of possession to his or her unit.

(14) “Cooperative parcel” means the shares or other evidence of ownership in a cooperative representing an undivided share in the assets of the association, together with the lease or other muniment of title or possession.

(15) “Cooperative property” means the lands, leaseholds, and personal property owned by a cooperative association.

(16) “Developer” means a person who creates a cooperative or who offers cooperative parcels for sale or lease in the ordinary course of business, but does not include the owner or lessee of a unit who has acquired or leased the unit for his or her own occupancy, nor does it include a condominium association which creates a cooperative by conversion of an existing residential condominium after control of the association has been transferred to the unit owners if, following the conversion, the unit owners will be the same persons.

(17) “Division” means the Division of Florida Condominiums, Timeshares, and Mobile Homes of the Department of Business and Professional Regulation.

(18) “Equity facilities club” means a club comprised of recreational facilities in which proprietary membership interests are sold to individuals, which membership interests entitle the individuals to use certain physical facilities owned by the equity club. Such physical facilities do not include a residential unit or accommodation. For purposes of this definition, the term “accommodation” shall include, but is not limited to, any apartment, residential cooperative unit, residential condominium unit, cabin, lodge, hotel or motel room, or other accommodation designed for overnight occupancy for one or more individuals.

(19) “Limited common areas” means those common areas which are reserved for the use of a certain cooperative unit or units to the exclusion of other units, as specified in the cooperative documents.

(20) “Operation” or “operation of the cooperative” includes the administration and management of the cooperative property.

(21) “Rental agreement” means any written agreement, or oral agreement if for less duration than 1 year, providing for use and occupancy of premises.

(22) “Residential cooperative” means a cooperative consisting of cooperative units, any of which are intended for use as a private residence. A cooperative is not a residential cooperative if the use of the units is intended as primarily commercial or industrial and not more than three units are intended to be used for private residence, domicile, or homestead, or if the units are intended to be used as housing for maintenance, managerial, janitorial, or other operational staff of the cooperative. If a cooperative is a residential cooperative under this definition, but has units intended to be commercial or industrial, then the cooperative is a residential cooperative with respect to those units intended for use as a private residence, domicile, or homestead, but not a residential cooperative with respect to those units intended for use commercially or industrially. With respect to a timeshare cooperative, the timeshare instrument as defined in s. 721.05 shall govern the intended use of each unit in the cooperative.

(23) “Special assessment” means any assessment levied against unit owners other than the assessment required by a budget adopted annually.

(24) “Timeshare estate” means any interest in a unit under which the exclusive right of use, possession, or occupancy of the unit circulates among the various purchasers of a timeshare plan pursuant to chapter 721 on a recurring basis for a period of time.

(25) “Unit” means a part of the cooperative property which is subject to exclusive use and possession. A unit may be improvements, land, or land and improvements together, as specified in the cooperative documents.

(26) “Unit owner” or “owner of a unit” means the person holding a share in the cooperative association and a lease or other muniment of title or possession of a unit that is granted by the association as the owner of the cooperative property.

(27) “Voting certificate” means a document which designates one of the record title owners, or the corporate, partnership, or entity representative who is authorized to vote on behalf of a cooperative unit that is owned by more than one owner or by any entity.

(28) “Voting interests” means the voting rights distributed to the association members as provided for in the articles of incorporation.

History.—s. 2, ch. 76-222; s. 1, ch. 77-174; s. 8, ch. 80-3; s. 10, ch. 86-175; s. 17, ch. 92-49; s. 874, ch. 97-102; s. 8, ch. 98-322; s. 5, ch. 99-382; s. 1, ch. 2000-302; s. 6, ch. 2007-173; s. 55, ch. 2008-240.



719.1035 - Creation of cooperatives.

719.1035 Creation of cooperatives.—

(1) The date when cooperative existence shall commence is upon commencement of corporate existence of the cooperative association as provided in s. 607.0203. The cooperative documents must be recorded in the county in which the cooperative is located before property may be conveyed or transferred to the cooperative. All persons who have any record interest in any mortgage encumbering the interest in the land being submitted to cooperative ownership must either join in the execution of the cooperative documents or execute, with the requirements for deed, and record, a consent to the cooperative documents or an agreement subordinating their mortgage interest to the cooperative documents. Upon creation of a cooperative, the developer or association shall file the recording information with the division within 30 working days on a form prescribed by the division.

(2) All provisions of the cooperative documents are enforceable equitable servitudes, run with the land, and are effective until the cooperative is terminated.

History.—s. 11, ch. 86-175; s. 188, ch. 90-179; s. 41, ch. 95-274; s. 9, ch. 98-322; s. 6, ch. 99-382.



719.104 - Cooperatives; access to units; records; financial reports; assessments; purchase of leases.

719.104 Cooperatives; access to units; records; financial reports; assessments; purchase of leases.—

(1) RIGHT OF ACCESS TO UNITS.—The association has the irrevocable right of access to each unit from time to time during reasonable hours when necessary for the maintenance, repair, or replacement of any structural components of the building or of any mechanical, electrical, or plumbing elements necessary to prevent damage to the building or to another unit.

(2) OFFICIAL RECORDS.—

(a) From the inception of the association, the association shall maintain a copy of each of the following, where applicable, which shall constitute the official records of the association:

1. The plans, permits, warranties, and other items provided by the developer pursuant to s. 719.301(4).

2. A photocopy of the cooperative documents.

3. A copy of the current rules of the association.

4. A book or books containing the minutes of all meetings of the association, of the board of directors, and of the unit owners, which minutes shall be retained for a period of not less than 7 years.

5. A current roster of all unit owners and their mailing addresses, unit identifications, voting certifications, and, if known, telephone numbers. The association shall also maintain the electronic mailing addresses and the numbers designated by unit owners for receiving notice sent by electronic transmission of those unit owners consenting to receive notice by electronic transmission. The electronic mailing addresses and numbers provided by unit owners to receive notice by electronic transmission shall be removed from association records when consent to receive notice by electronic transmission is revoked. However, the association is not liable for an erroneous disclosure of the electronic mail address or the number for receiving electronic transmission of notices.

6. All current insurance policies of the association.

7. A current copy of any management agreement, lease, or other contract to which the association is a party or under which the association or the unit owners have an obligation or responsibility.

8. Bills of sale or transfer for all property owned by the association.

9. Accounting records for the association and separate accounting records for each unit it operates, according to good accounting practices. All accounting records shall be maintained for a period of not less than 7 years. The accounting records shall include, but not be limited to:

a. Accurate, itemized, and detailed records of all receipts and expenditures.

b. A current account and a monthly, bimonthly, or quarterly statement of the account for each unit designating the name of the unit owner, the due date and amount of each assessment, the amount paid upon the account, and the balance due.

c. All audits, reviews, accounting statements, and financial reports of the association.

d. All contracts for work to be performed. Bids for work to be performed shall also be considered official records and shall be maintained for a period of 1 year.

10. Ballots, sign-in sheets, voting proxies, and all other papers relating to voting by unit owners, which shall be maintained for a period of 1 year after the date of the election, vote, or meeting to which the document relates.

11. All rental records where the association is acting as agent for the rental of units.

12. A copy of the current question and answer sheet as described in s. 719.504.

13. All other written records of the association not specifically included in the foregoing which are related to the operation of the association.

(b) The official records of the association must be maintained within the state for at least 7 years. The records of the association shall be made available to a unit owner within 45 miles of the cooperative property or within the county in which the cooperative property is located within 5 working days after receipt of written request by the board or its designee. This paragraph may be complied with by having a copy of the official records of the association available for inspection or copying on the cooperative property or the association may offer the option of making the records available to a unit owner electronically via the Internet or by allowing the records to be viewed in an electronic format on a computer screen and printed upon request. The association is not responsible for the use or misuse of the information provided to an association member or his or her authorized representative pursuant to the compliance requirements of this chapter unless the association has an affirmative duty not to disclose such information pursuant to this chapter.

(c) The official records of the association are open to inspection by any association member or the authorized representative of such member at all reasonable times. The right to inspect the records includes the right to make or obtain copies, at the reasonable expense, if any, of the association member. The association may adopt reasonable rules regarding the frequency, time, location, notice, and manner of record inspections and copying. The failure of an association to provide the records within 10 working days after receipt of a written request creates a rebuttable presumption that the association willfully failed to comply with this paragraph. A unit owner who is denied access to official records is entitled to the actual damages or minimum damages for the association’s willful failure to comply. The minimum damages are $50 per calendar day for up to 10 days, beginning on the 11th working day after receipt of the written request. The failure to permit inspection entitles any person prevailing in an enforcement action to recover reasonable attorney fees from the person in control of the records who, directly or indirectly, knowingly denied access to the records. Any person who knowingly or intentionally defaces or destroys accounting records that are required by this chapter to be maintained during the period for which such records are required to be maintained, or who knowingly or intentionally fails to create or maintain accounting records that are required to be created or maintained, with the intent of causing harm to the association or one or more of its members, is personally subject to a civil penalty pursuant to s. 719.501(1)(d). The association shall maintain an adequate number of copies of the declaration, articles of incorporation, bylaws, and rules, and all amendments to each of the foregoing, as well as the question and answer sheet as described in s. 719.504 and year-end financial information required by the department, on the cooperative property to ensure their availability to unit owners and prospective purchasers, and may charge its actual costs for preparing and furnishing these documents to those requesting the same. An association shall allow a member or his or her authorized representative to use a portable device, including a smartphone, tablet, portable scanner, or any other technology capable of scanning or taking photographs, to make an electronic copy of the official records in lieu of the association providing the member or his or her authorized representative with a copy of such records. The association may not charge a member or his or her authorized representative for the use of a portable device. Notwithstanding this paragraph, the following records shall not be accessible to unit owners:

1. Any record protected by the lawyer-client privilege as described in s. 90.502 and any record protected by the work-product privilege, including any record prepared by an association attorney or prepared at the attorney’s express direction which reflects a mental impression, conclusion, litigation strategy, or legal theory of the attorney or the association, and which was prepared exclusively for civil or criminal litigation or for adversarial administrative proceedings, or which was prepared in anticipation of such litigation or proceedings until the conclusion of the litigation or proceedings.

2. Information obtained by an association in connection with the approval of the lease, sale, or other transfer of a unit.

3. Personnel records of association or management company employees, including, but not limited to, disciplinary, payroll, health, and insurance records. For purposes of this subparagraph, the term “personnel records” does not include written employment agreements with an association employee or management company, or budgetary or financial records that indicate the compensation paid to an association employee.

4. Medical records of unit owners.

5. Social security numbers, driver license numbers, credit card numbers, e-mail addresses, telephone numbers, facsimile numbers, emergency contact information, addresses of a unit owner other than as provided to fulfill the association’s notice requirements, and other personal identifying information of any person, excluding the person’s name, unit designation, mailing address, property address, and any address, e-mail address, or facsimile number provided to the association to fulfill the association’s notice requirements. Notwithstanding the restrictions in this subparagraph, an association may print and distribute to parcel owners a directory containing the name, parcel address, and all telephone numbers of each parcel owner. However, an owner may exclude his or her telephone numbers from the directory by so requesting in writing to the association. An owner may consent in writing to the disclosure of other contact information described in this subparagraph. The association is not liable for the inadvertent disclosure of information that is protected under this subparagraph if the information is included in an official record of the association and is voluntarily provided by an owner and not requested by the association.

6. Electronic security measures that are used by the association to safeguard data, including passwords.

7. The software and operating system used by the association which allow the manipulation of data, even if the owner owns a copy of the same software used by the association. The data is part of the official records of the association.

(d) The association or its authorized agent shall not be required to provide a prospective purchaser or lienholder with information about the cooperative or association other than the information or documents required by this chapter to be made available or disclosed. The association or its authorized agent shall be entitled to charge a reasonable fee to the prospective purchaser, lienholder, or the current unit owner for its time in providing good faith responses to requests for information by or on behalf of a prospective purchaser or lienholder, other than that required by law, provided that such fee shall not exceed $150 plus the reasonable cost of photocopying and any attorney’s fees incurred by the association in connection with the association’s response.

(e) An outgoing board or committee member must relinquish all official records and property of the association in his or her possession or under his or her control to the incoming board within 5 days after the election. The division shall impose a civil penalty as set forth in s. 719.501(1)(d) against an outgoing board or committee member who willfully and knowingly fails to relinquish such records and property.

(3) INSURANCE.—The association shall use its best efforts to obtain and maintain adequate insurance to protect the association property. The association may also obtain and maintain liability insurance for directors and officers, insurance for the benefit of association employees, and flood insurance. A copy of each policy of insurance in effect shall be made available for inspection by unit owners at reasonable times.

(a) Windstorm insurance coverage for a group of no fewer than three communities created and operating under chapter 718, this chapter, chapter 720, or chapter 721 may be obtained and maintained for the communities if the insurance coverage is sufficient to cover an amount equal to the probable maximum loss for the communities for a 250-year windstorm event. Such probable maximum loss must be determined through the use of a competent model that has been accepted by the Florida Commission on Hurricane Loss Projection Methodology. Such insurance coverage is deemed adequate windstorm insurance for the purposes of this section.

(b) An association or group of associations may self-insure against claims against the association, the association property, and the cooperative property required to be insured by an association, upon compliance with the applicable provisions of ss. 624.460-624.488, which shall be considered adequate insurance for purposes of this section.

(4) FINANCIAL REPORT.—

(a) Within 90 days following the end of the fiscal or calendar year or annually on such date as provided in the bylaws of the association, the board of administration shall prepare and complete, or contract with a third party to prepare and complete, a financial report covering the preceding fiscal or calendar year. Within 21 days after the financial report is completed by the association or received from the third party, but no later than 120 days after the end of the fiscal year, calendar year, or other date provided in the bylaws, the association shall provide each member with a copy of the annual financial report or a written notice that a copy of the financial report is available upon request at no charge to the member. The division shall adopt rules setting forth uniform accounting principles, standards, and reporting requirements.

(b) Except as provided in paragraph (c), an association whose total annual revenues meet the criteria of this paragraph shall prepare or cause to be prepared a complete set of financial statements according to the generally accepted accounting principles adopted by the Board of Accountancy. The financial statements shall be as follows:

1. An association with total annual revenues between $150,000 and $299,999 shall prepare a compiled financial statement.

2. An association with total annual revenues between $300,000 and $499,999 shall prepare a reviewed financial statement.

3. An association with total annual revenues of $500,000 or more shall prepare an audited financial statement.

4. The requirement to have the financial statement compiled, reviewed, or audited does not apply to an association if a majority of the voting interests of the association present at a duly called meeting of the association have voted to waive this requirement for the fiscal year. In an association in which turnover of control by the developer has not occurred, the developer may vote to waive the audit requirement for the first 2 years of operation of the association, after which time waiver of an applicable audit requirement shall be by a majority of voting interests other than the developer. The meeting shall be held prior to the end of the fiscal year, and the waiver shall be effective for only one fiscal year. An association may not waive the financial reporting requirements of this section for more than 3 consecutive years.

(c)1. An association with total annual revenues of less than $150,000 shall prepare a report of cash receipts and expenditures.

2. An association in a community of fewer than 50 units, regardless of the association’s annual revenues, shall prepare a report of cash receipts and expenditures in lieu of the financial statements required by paragraph (b), unless the declaration or other recorded governing documents provide otherwise.

3. A report of cash receipts and expenditures must disclose the amount of receipts by accounts and receipt classifications and the amount of expenses by accounts and expense classifications, including the following, as applicable: costs for security, professional, and management fees and expenses; taxes; costs for recreation facilities; expenses for refuse collection and utility services; expenses for lawn care; costs for building maintenance and repair; insurance costs; administration and salary expenses; and reserves, if maintained by the association.

(d) If at least 20 percent of the unit owners petition the board for a greater level of financial reporting than that required by this section, the association shall duly notice and hold a membership meeting within 30 days after receipt of the petition to vote on raising the level of reporting for that fiscal year. Upon approval by a majority of the voting interests represented at a meeting at which a quorum of unit owners is present, the association shall prepare an amended budget or shall adopt a special assessment to pay for the financial report regardless of any provision to the contrary in the declaration or other recorded governing documents. In addition, the association shall provide within 90 days after the meeting or the end of the fiscal year, whichever occurs later:

1. Compiled, reviewed, or audited financial statements, if the association is otherwise required to prepare a report of cash receipts and expenditures;

2. Reviewed or audited financial statements, if the association is otherwise required to prepare compiled financial statements; or

3. Audited financial statements, if the association is otherwise required to prepare reviewed financial statements.

(e) If approved by a majority of the voting interests present at a properly called meeting of the association, an association may prepare or cause to be prepared:

1. A report of cash receipts and expenditures in lieu of a compiled, reviewed, or audited financial statement;

2. A report of cash receipts and expenditures or a compiled financial statement in lieu of a reviewed or audited financial statement; or

3. A report of cash receipts and expenditures, a compiled financial statement, or a reviewed financial statement in lieu of an audited financial statement.

(5) ASSESSMENTS.—The association has the power to make and collect assessments and to lease, maintain, repair, and replace the common areas. However, the association may not charge a use fee against the unit owner for the use of common areas unless otherwise provided for in the cooperative documents or by a majority vote of the association or unless the charges relate to expenses incurred by an owner having exclusive use of common areas.

(6) PURCHASE OF LEASES.—The association has the power to purchase any land or recreation lease upon the approval of such voting interest as is required by the cooperative documents. If the cooperative documents make no provision for acquisition of the land or recreational lease, the vote required is that required to amend the cooperative documents to permit the acquisition.

(7) COMMINGLING.—All funds shall be maintained separately in the association’s name. Reserve and operating funds of the association shall not be commingled unless combined for investment purposes. This subsection is not meant to prohibit prudent investment of association funds even if combined with operating or other reserve funds of the same association, but such funds must be accounted for separately, and the combined account balance may not, at any time, be less than the amount identified as reserve funds in the combined account. No manager or business entity required to be licensed or registered under s. 468.432, or an agent, employee, officer, or director of a cooperative association may commingle any association funds with his or her own funds or with the funds of any other cooperative association or community association as defined in s. 468.431.

(8) CORPORATE ENTITY.—

(a) The officers and directors of the association have a fiduciary relationship to the unit owners. An officer, director, or manager may not solicit, offer to accept, or accept any thing or service of value for which consideration has not been provided for his or her own benefit or that of his or her immediate family, from any person providing or proposing to provide goods or services to the association. Any such officer, director, or manager who knowingly solicits, offers to accept, or accepts any thing or service of value is subject to a civil penalty pursuant to s. 719.501(1)(d). However, this paragraph does not prohibit an officer, director, or manager from accepting services or items received in connection with trade fairs or education programs.

(b) A director of the association who is present at a meeting of its board at which action on any corporate matter is taken is presumed to have assented to the action taken unless the director votes against such action or abstains from voting in respect thereto because of an asserted conflict of interest. Directors may not vote by proxy or by secret ballot at board meetings, except that officers may be elected by secret ballot. A vote or abstention for each member present shall be recorded in the minutes.

(c) A unit owner does not have any authority to act for the association by reason of being a unit owner.

(9) EASEMENTS.—Unless prohibited by the cooperative documents, the board of administration has the authority, without the joinder of any unit owner, to grant, modify, or move any easement, if the easement constitutes part of or crosses the common areas or association property. This subsection does not authorize the board of administration to modify, move, or vacate any easement created in whole or in part for the use or benefit of anyone other than the unit owners, or crossing the property of anyone other than the unit owners, without the consent or approval of those other persons having the use or benefit of the easement, as required by law or by the instrument creating the easement.

(10) POWERS AND DUTIES.—The powers and duties of the association include those set forth in this section and, except as expressly limited or restricted in this chapter, those set forth in the articles of incorporation and bylaws and part I of chapter 607 and chapter 617, as applicable.

(11) NOTIFICATION OF DIVISION.—When the board of directors intends to dissolve or merge the cooperative association, the board shall so notify the division before taking any action to dissolve or merge the cooperative association.

History.—s. 2, ch. 76-222; s. 1, ch. 77-174; s. 1, ch. 79-284; s. 12, ch. 86-175; s. 18, ch. 92-49; s. 2, ch. 94-77; s. 236, ch. 94-218; s. 42, ch. 95-274; s. 875, ch. 97-102; s. 10, ch. 98-322; s. 7, ch. 99-382; s. 8, ch. 2003-14; s. 11, ch. 2007-80; s. 10, ch. 2013-188; s. 14, ch. 2014-133; s. 70, ch. 2014-209; s. 12, ch. 2015-97.



719.105 - Cooperative parcels; appurtenances; possession and enjoyment.

719.105 Cooperative parcels; appurtenances; possession and enjoyment.—

(1) Each cooperative parcel has, as appurtenances thereto:

(a) Evidence of membership, ownership of shares, or other interest in the association with the full voting rights appertaining thereto. Such evidence must include a legal description of each dwelling unit and must be recorded in the office of the clerk of the circuit court as required by s. 201.02(3).

(b) An undivided share in the assets of the association.

(c) The exclusive right to use that portion of the common areas as may be provided by the cooperative documents.

(d) An undivided share in the common surplus attributable to the unit.

(e) Any other appurtenances provided for in the cooperative documents.

(2) Each unit owner is entitled to the exclusive possession of his or her unit. The unit owner is entitled to use the common areas in accordance with the purposes for which they are intended, but no use may hinder or encroach upon the rights of other unit owners.

(3) When a unit is leased, the tenant has all use rights in the association property available for use generally by the unit owner and the unit owner does not have such rights except as a guest. This subsection does not interfere with the access rights of the unit owner as a landlord pursuant to chapter 83. The association may adopt rules to prohibit dual usage by a unit owner and a tenant of cooperative property.

History.—s. 2, ch. 76-222; s. 13, ch. 86-175; s. 11, ch. 92-32; s. 19, ch. 92-49; s. 876, ch. 97-102.



719.1055 - Amendment of cooperative documents; alteration and acquisition of property.

719.1055 Amendment of cooperative documents; alteration and acquisition of property.—

(1) Unless otherwise provided in the original cooperative documents, no amendment thereto may change the configuration or size of any cooperative unit in any material fashion, materially alter or modify the appurtenances of the unit, or change the proportion or percentage by which the owner of the parcel shares the common expenses and owns the common surplus, unless the record owner of the unit and all record owners of liens on it join in the execution of the amendment and unless the record owners of all other units approve the amendment. Cooperative documents in cooperatives created after July 1, 1994, may not require less than a majority of total voting interests for amendments under this section, unless required by any governmental entity.

(2) Unless a lower number is provided in the cooperative documents or unless such action is expressly prohibited by the articles of incorporation or bylaws of the cooperative, the acquisition of real property by the association, and material alterations or substantial additions to such property by the association shall not be deemed to constitute a material alteration or modification of the appurtenances to the unit if such action is approved by two-thirds of the total voting interests of the cooperative.

(3)(a) Unless other procedures are provided in the cooperative documents or such action is expressly prohibited by the articles of incorporation or bylaws of the cooperative, the association may materially alter, convert, lease, or modify the common areas of the mobile home cooperative if the action is approved by two-thirds of the total voting interests of the cooperative.

(b) The association may change the configuration or size of a unit only if the action is approved by the affected unit owners and by two-thirds of the total voting interests of the cooperative.

(4)(a) If the cooperative documents fail to provide a method of amendment, the documents may be amended as to all matters except those described in subsection (1) if the amendment is approved by the owners of not less than two-thirds of the units.

(b) No provision of the cooperative documents shall be revised or amended by reference to its title or number only. Proposals to amend existing provisions of the cooperative documents shall contain the full text of the provision to be amended, new words shall be inserted in the text and underlined, and words to be deleted shall be lined through with hyphens. However, if the proposed change is so extensive that this procedure would hinder, rather than assist, the understanding of the proposed amendment, it is not necessary to use underlining and hyphens as indicators of words added or deleted, but instead, a notation must be inserted immediately preceding the proposed amendment in substantially the following language: “Substantial rewording of document. See provision for present text.”

(c) Nonmaterial errors or omissions in the amendment process will not invalidate an otherwise properly promulgated amendment.

(5) The bylaws must include a provision whereby a certificate of compliance from a licensed electrical contractor or electrician may be accepted by the association’s board as evidence of compliance of the cooperative units with the applicable fire and life safety code.

(a)1. Notwithstanding chapter 633 or any other code, statute, ordinance, administrative rule, or regulation, or any interpretation of the foregoing, a cooperative or unit owner is not obligated to retrofit the common elements or units of a residential cooperative with a fire sprinkler system in a building that has been certified for occupancy by the applicable governmental entity if the unit owners have voted to forego such retrofitting by the affirmative vote of a majority of all voting interests in the affected cooperative. The local authority having jurisdiction may not require completion of retrofitting with a fire sprinkler system before the end of 2019. By December 31, 2016, a cooperative that is not in compliance with the requirements for a fire sprinkler system and has not voted to forego retrofitting of such a system must initiate an application for a building permit for the required installation with the local government having jurisdiction demonstrating that the cooperative will become compliant by December 31, 2019.

2. A vote to forego retrofitting may be obtained by limited proxy or by a ballot personally cast at a duly called membership meeting, or by execution of a written consent by the member, and is effective upon recording a certificate attesting to such vote in the public records of the county where the cooperative is located. The cooperative shall mail or hand deliver to each unit owner written notice at least 14 days before the membership meeting in which the vote to forego retrofitting of the required fire sprinkler system is to take place. Within 30 days after the cooperative’s opt-out vote, notice of the results of the opt-out vote must be mailed or hand delivered to all unit owners. Evidence of compliance with this notice requirement must be made by affidavit executed by the person providing the notice and filed among the official records of the cooperative. After notice is provided to each owner, a copy must be provided by the current owner to a new owner before closing and by a unit owner to a renter before signing a lease.

(b) If there has been a previous vote to forego retrofitting, a vote to require retrofitting may be obtained at a special meeting of the unit owners called by a petition of least 10 percent of the voting interests. Such vote may only be called once every 3 years. Notice must be provided as required for any regularly called meeting of the unit owners, and the notice must state the purpose of the meeting. Electronic transmission may not be used to provide notice of a meeting called in whole or in part for this purpose.

(c) As part of the information collected annually from cooperatives, the division shall require associations to report the membership vote and recording of a certificate under this subsection and, if retrofitting has been undertaken, the per-unit cost of such work. The division shall annually report to the Division of State Fire Marshal of the Department of Financial Services the number of cooperatives that have elected to forego retrofitting.

(6) Notwithstanding the provisions of chapter 633 or of any other code, statute, ordinance, administrative rule, or regulation, or any interpretation thereof, a cooperative or unit owner is not obligated to retrofit the common elements or units of a residential cooperative that meets the definition of “housing for older persons” in s. 760.29(4)(b)3. to comply with requirements relating to handrails and guardrails in a building that has been certified for occupancy by the applicable governmental entity, if the unit owners have voted to forego such retrofitting by the affirmative vote of two-thirds of all voting interests in the affected cooperative. However, a cooperative may not forego the retrofitting in common areas in a high-rise building. For purposes of this subsection, the term “high-rise building” means a building that is greater than 75 feet in height where the building height is measured from the lowest level of fire department access to the floor of the highest occupiable story. For purposes of this subsection, the term “common areas” means stairwells and exposed, outdoor walkways and corridors. In no event shall the local authority having jurisdiction require completion of retrofitting of common areas with handrails and guardrails before the end of 2014.

(a) A vote to forego retrofitting may not be obtained by general proxy or limited proxy, but shall be obtained by a vote personally cast at a duly called membership meeting, or by execution of a written consent by the member, and shall be effective upon the recording of a certificate attesting to such vote in the public records of the county where the cooperative is located. The association shall provide each unit owner written notice of the vote to forego retrofitting of the required handrails or guardrails, or both, in at least 16-point bold type, by certified mail, within 20 days after the association’s vote. After such notice is provided to each owner, a copy of such notice shall be provided by the current owner to a new owner prior to closing and shall be provided by a unit owner to a renter prior to signing a lease.

(b) As part of the information collected annually from cooperatives, the division shall require associations to report the membership vote and recording of a certificate under this subsection and, if retrofitting has been undertaken, the per-unit cost of such work. The division shall annually report to the Division of State Fire Marshal of the Department of Financial Services the number of cooperatives that have elected to forego retrofitting.

(7) The Legislature finds that the procurement of mortgagee consent to amendments that do not affect the rights or interests of mortgagees is an unreasonable and substantial logistical and financial burden on the unit owners and that there is a compelling state interest in enabling the members of an association to approve amendments to the association’s cooperative documents through legal means. Accordingly, and notwithstanding any provision of this subsection to the contrary:

(a) As to any mortgage recorded on or after July 1, 2013, any provision in the association’s cooperative documents that requires the consent or joinder of some or all mortgagees of units or any other portion of the association’s common areas to amend the association’s cooperative documents or for any other matter is enforceable only as to amendments to the association’s cooperative documents that adversely affect the priority of the mortgagee’s lien or the mortgagee’s rights to foreclose its lien or that otherwise materially affect the rights and interests of the mortgagees.

(b) As to mortgages recorded before July 1, 2013, any existing provisions in the association’s cooperative documents requiring mortgagee consent are enforceable.

(c) In securing consent or joinder, the association is entitled to rely upon the public records to identify the holders of outstanding mortgages. The association may use the address provided in the original recorded mortgage document, unless there is a different address for the holder of the mortgage in a recorded assignment or modification of the mortgage, which recorded assignment or modification must reference the official records book and page on which the original mortgage was recorded. Once the association has identified the recorded mortgages of record, the association shall, in writing, request of each unit owner whose unit is encumbered by a mortgage of record any information that the owner has in his or her possession regarding the name and address of the person to whom mortgage payments are currently being made. Notice shall be sent to such person if the address provided in the original recorded mortgage document is different from the name and address of the mortgagee or assignee of the mortgage as shown by the public record. The association is deemed to have complied with this requirement by making the written request of the unit owners required under this paragraph. Any notices required to be sent to the mortgagees under this paragraph shall be sent to all available addresses provided to the association.

(d) Any notice to the mortgagees required under paragraph (c) may be sent by a method that establishes proof of delivery, and any mortgagee who fails to respond within 60 days after the date of mailing is deemed to have consented to the amendment.

(e) For those amendments requiring mortgagee consent on or after July 1, 2013, in the event mortgagee consent is provided other than by properly recorded joinder, such consent shall be evidenced by affidavit of the association recorded in the public records of the county in which the declaration is recorded.

(f) Any amendment adopted without the required consent of a mortgagee is voidable only by a mortgagee who was entitled to notice and an opportunity to consent. An action to void an amendment is subject to the statute of limitations beginning 5 years after the date of discovery as to the amendments described in paragraph (a) and 5 years after the date of recordation of the certificate of amendment for all other amendments. This paragraph applies to all mortgages, regardless of the date of recordation of the mortgage.

History.—s. 5, ch. 88-148; s. 16, ch. 94-350; s. 6, ch. 96-396; s. 8, ch. 99-382; s. 6, ch. 2003-14; s. 2, ch. 2004-80; s. 9, ch. 2004-345; s. 5, ch. 2004-353; s. 20, ch. 2010-174; s. 11, ch. 2013-188.



719.106 - Bylaws; cooperative ownership.

719.106 Bylaws; cooperative ownership.—

(1) MANDATORY PROVISIONS.—The bylaws or other cooperative documents shall provide for the following, and if they do not, they shall be deemed to include the following:

(a) Administration.—

1. The form of administration of the association shall be described, indicating the titles of the officers and board of administration and specifying the powers, duties, manner of selection and removal, and compensation, if any, of officers and board members. In the absence of such a provision, the board of administration shall be composed of five members, except in the case of cooperatives having five or fewer units, in which case in not-for-profit corporations, the board shall consist of not fewer than three members. In the absence of provisions to the contrary, the board of administration shall have a president, a secretary, and a treasurer, who shall perform the duties of those offices customarily performed by officers of corporations. Unless prohibited in the bylaws, the board of administration may appoint other officers and grant them those duties it deems appropriate. Unless otherwise provided in the bylaws, the officers shall serve without compensation and at the pleasure of the board. Unless otherwise provided in the bylaws, the members of the board shall serve without compensation.

2. A person who has been suspended or removed by the division under this chapter, or who is delinquent in the payment of any monetary obligation due to the association, is not eligible to be a candidate for board membership and may not be listed on the ballot. A director or officer charged by information or indictment with a felony theft or embezzlement offense involving the association’s funds or property is suspended from office. The board shall fill the vacancy according to general law until the end of the period of the suspension or the end of the director’s term of office, whichever occurs first. However, if the charges are resolved without a finding of guilt or without acceptance of a plea of guilty or nolo contendere, the director or officer shall be reinstated for any remainder of his or her term of office. A member who has such criminal charges pending may not be appointed or elected to a position as a director or officer. A person who has been convicted of any felony in this state or in any United States District Court, or who has been convicted of any offense in another jurisdiction which would be considered a felony if committed in this state, is not eligible for board membership unless such felon’s civil rights have been restored for at least 5 years as of the date such person seeks election to the board. The validity of an action by the board is not affected if it is later determined that a board member is ineligible for board membership due to having been convicted of a felony.

3. When a unit owner files a written inquiry by certified mail with the board of administration, the board shall respond in writing to the unit owner within 30 days of receipt of the inquiry. The board’s response shall either give a substantive response to the inquirer, notify the inquirer that a legal opinion has been requested, or notify the inquirer that advice has been requested from the division. If the board requests advice from the division, the board shall, within 10 days of its receipt of the advice, provide in writing a substantive response to the inquirer. If a legal opinion is requested, the board shall, within 60 days after the receipt of the inquiry, provide in writing a substantive response to the inquirer. The failure to provide a substantive response to the inquirer as provided herein precludes the board from recovering attorney’s fees and costs in any subsequent litigation, administrative proceeding, or arbitration arising out of the inquiry. The association may, through its board of administration, adopt reasonable rules and regulations regarding the frequency and manner of responding to the unit owners’ inquiries, one of which may be that the association is obligated to respond to only one written inquiry per unit in any given 30-day period. In such case, any additional inquiry or inquiries must be responded to in the subsequent 30-day period, or periods, as applicable.

(b) Quorum; voting requirements; proxies.—

1. Unless otherwise provided in the bylaws, the percentage of voting interests required to constitute a quorum at a meeting of the members shall be a majority of voting interests, and decisions shall be made by owners of a majority of the voting interests. Unless otherwise provided in this chapter, or in the articles of incorporation, bylaws, or other cooperative documents, and except as provided in subparagraph (d)1., decisions shall be made by owners of a majority of the voting interests represented at a meeting at which a quorum is present.

2. Except as specifically otherwise provided herein, after January 1, 1992, unit owners may not vote by general proxy, but may vote by limited proxies substantially conforming to a limited proxy form adopted by the division. Limited proxies and general proxies may be used to establish a quorum. Limited proxies shall be used for votes taken to waive or reduce reserves in accordance with subparagraph (j)2., for votes taken to waive the financial reporting requirements of s. 719.104(4)(b), for votes taken to amend the articles of incorporation or bylaws pursuant to this section, and for any other matter for which this chapter requires or permits a vote of the unit owners. Except as provided in paragraph (d), after January 1, 1992, no proxy, limited or general, shall be used in the election of board members. General proxies may be used for other matters for which limited proxies are not required, and may also be used in voting for nonsubstantive changes to items for which a limited proxy is required and given. Notwithstanding the provisions of this section, unit owners may vote in person at unit owner meetings. Nothing contained herein shall limit the use of general proxies or require the use of limited proxies or require the use of limited proxies for any agenda item or election at any meeting of a timeshare cooperative.

3. Any proxy given shall be effective only for the specific meeting for which originally given and any lawfully adjourned meetings thereof. In no event shall any proxy be valid for a period longer than 90 days after the date of the first meeting for which it was given. Every proxy shall be revocable at any time at the pleasure of the unit owner executing it.

4. A member of the board of administration or a committee may submit in writing his or her agreement or disagreement with any action taken at a meeting that the member did not attend. This agreement or disagreement may not be used as a vote for or against the action taken and may not be used for the purposes of creating a quorum.

5. When some or all of the board or committee members meet by telephone conference, those board or committee members attending by telephone conference may be counted toward obtaining a quorum and may vote by telephone. A telephone speaker shall be utilized so that the conversation of those board or committee members attending by telephone may be heard by the board or committee members attending in person, as well as by unit owners present at a meeting.

(c) Board of administration meetings.—Meetings of the board of administration at which a quorum of the members is present shall be open to all unit owners. Any unit owner may tape record or videotape meetings of the board of administration. The right to attend such meetings includes the right to speak at such meetings with reference to all designated agenda items. The division shall adopt reasonable rules governing the tape recording and videotaping of the meeting. The association may adopt reasonable written rules governing the frequency, duration, and manner of unit owner statements. Adequate notice of all meetings shall be posted in a conspicuous place upon the cooperative property at least 48 continuous hours preceding the meeting, except in an emergency. Any item not included on the notice may be taken up on an emergency basis by at least a majority plus one of the members of the board. Such emergency action shall be noticed and ratified at the next regular meeting of the board. However, written notice of any meeting at which nonemergency special assessments, or at which amendment to rules regarding unit use, will be considered shall be mailed, delivered, or electronically transmitted to the unit owners and posted conspicuously on the cooperative property not less than 14 days before the meeting. Evidence of compliance with this 14-day notice shall be made by an affidavit executed by the person providing the notice and filed among the official records of the association. Upon notice to the unit owners, the board shall by duly adopted rule designate a specific location on the cooperative property upon which all notices of board meetings shall be posted. In lieu of or in addition to the physical posting of notice of any meeting of the board of administration on the cooperative property, the association may, by reasonable rule, adopt a procedure for conspicuously posting and repeatedly broadcasting the notice and the agenda on a closed-circuit cable television system serving the cooperative association. However, if broadcast notice is used in lieu of a notice posted physically on the cooperative property, the notice and agenda must be broadcast at least four times every broadcast hour of each day that a posted notice is otherwise required under this section. When broadcast notice is provided, the notice and agenda must be broadcast in a manner and for a sufficient continuous length of time so as to allow an average reader to observe the notice and read and comprehend the entire content of the notice and the agenda. Notice of any meeting in which regular assessments against unit owners are to be considered for any reason shall specifically contain a statement that assessments will be considered and the nature of any such assessments. Meetings of a committee to take final action on behalf of the board or to make recommendations to the board regarding the association budget are subject to the provisions of this paragraph. Meetings of a committee that does not take final action on behalf of the board or make recommendations to the board regarding the association budget are subject to the provisions of this section, unless those meetings are exempted from this section by the bylaws of the association. Notwithstanding any other law to the contrary, the requirement that board meetings and committee meetings be open to the unit owners does not apply to board or committee meetings held for the purpose of discussing personnel matters or meetings between the board or a committee and the association’s attorney, with respect to proposed or pending litigation, if the meeting is held for the purpose of seeking or rendering legal advice.

(d) Shareholder meetings.—There shall be an annual meeting of the shareholders. All members of the board of administration shall be elected at the annual meeting unless the bylaws provide for staggered election terms or for their election at another meeting. Any unit owner desiring to be a candidate for board membership must comply with subparagraph 1. The bylaws must provide the method for calling meetings, including annual meetings. Written notice, which must incorporate an identification of agenda items, shall be given to each unit owner at least 14 days before the annual meeting and posted in a conspicuous place on the cooperative property at least 14 continuous days preceding the annual meeting. Upon notice to the unit owners, the board must by duly adopted rule designate a specific location on the cooperative property upon which all notice of unit owner meetings are posted. In lieu of or in addition to the physical posting of the meeting notice, the association may, by reasonable rule, adopt a procedure for conspicuously posting and repeatedly broadcasting the notice and the agenda on a closed-circuit cable television system serving the cooperative association. However, if broadcast notice is used in lieu of a posted notice, the notice and agenda must be broadcast at least four times every broadcast hour of each day that a posted notice is otherwise required under this section. If broadcast notice is provided, the notice and agenda must be broadcast in a manner and for a sufficient continuous length of time to allow an average reader to observe the notice and read and comprehend the entire content of the notice and the agenda. Unless a unit owner waives in writing the right to receive notice of the annual meeting, the notice of the annual meeting must be sent by mail, hand delivered, or electronically transmitted to each unit owner. An officer of the association must provide an affidavit or United States Postal Service certificate of mailing, to be included in the official records of the association, affirming that notices of the association meeting were mailed, hand delivered, or electronically transmitted, in accordance with this provision, to each unit owner at the address last furnished to the association.

1. The board of administration shall be elected by written ballot or voting machine. A proxy may not be used in electing the board of administration in general elections or elections to fill vacancies caused by recall, resignation, or otherwise unless otherwise provided in this chapter.

a. At least 60 days before a scheduled election, the association shall mail, deliver, or transmit, whether by separate association mailing, delivery, or electronic transmission or included in another association mailing, delivery, or electronic transmission, including regularly published newsletters, to each unit owner entitled to vote, a first notice of the date of the election. Any unit owner or other eligible person desiring to be a candidate for the board of administration must give written notice to the association at least 40 days before a scheduled election. Together with the written notice and agenda as set forth in this section, the association shall mail, deliver, or electronically transmit a second notice of election to all unit owners entitled to vote, together with a ballot that lists all candidates. Upon request of a candidate, the association shall include an information sheet, no larger than 8 1/2 inches by 11 inches, which must be furnished by the candidate at least 35 days before the election, to be included with the mailing, delivery, or electronic transmission of the ballot, with the costs of mailing, delivery, or transmission and copying to be borne by the association. The association is not liable for the contents of the information sheets provided by the candidates. In order to reduce costs, the association may print or duplicate the information sheets on both sides of the paper. The division shall by rule establish voting procedures consistent with this subparagraph, including rules establishing procedures for giving notice by electronic transmission and rules providing for the secrecy of ballots. Elections shall be decided by a plurality of those ballots cast. There is no quorum requirement. However, at least 20 percent of the eligible voters must cast a ballot in order to have a valid election. A unit owner may not permit any other person to vote his or her ballot, and any such ballots improperly cast are invalid. A unit owner who needs assistance in casting the ballot for the reasons stated in s. 101.051 may obtain assistance in casting the ballot. Any unit owner violating this provision may be fined by the association in accordance with s. 719.303. The regular election must occur on the date of the annual meeting. This subparagraph does not apply to timeshare cooperatives. Notwithstanding this subparagraph, an election and balloting are not required unless more candidates file a notice of intent to run or are nominated than vacancies exist on the board. Any challenge to the election process must be commenced within 60 days after the election results are announced.

b. Within 90 days after being elected or appointed to the board, each new director shall certify in writing to the secretary of the association that he or she has read the association’s bylaws, articles of incorporation, proprietary lease, and current written policies; that he or she will work to uphold such documents and policies to the best of his or her ability; and that he or she will faithfully discharge his or her fiduciary responsibility to the association’s members. Within 90 days after being elected or appointed to the board, in lieu of this written certification, the newly elected or appointed director may submit a certificate of having satisfactorily completed the educational curriculum administered by an education provider as approved by the division pursuant to the requirements established in chapter 718 within 1 year before or 90 days after the date of election or appointment. The educational certificate is valid and does not have to be resubmitted as long as the director serves on the board without interruption. A director who fails to timely file the written certification or educational certificate is suspended from service on the board until he or she complies with this sub-subparagraph. The board may temporarily fill the vacancy during the period of suspension. The secretary of the association shall cause the association to retain a director’s written certification or educational certificate for inspection by the members for 5 years after a director’s election or the duration of the director’s uninterrupted tenure, whichever is longer. Failure to have such written certification or educational certificate on file does not affect the validity of any board action.

2. Any approval by unit owners called for by this chapter, or the applicable cooperative documents, must be made at a duly noticed meeting of unit owners and is subject to this chapter or the applicable cooperative documents relating to unit owner decisionmaking, except that unit owners may take action by written agreement, without meetings, on matters for which action by written agreement without meetings is expressly allowed by the applicable cooperative documents or law which provides for the unit owner action.

3. Unit owners may waive notice of specific meetings if allowed by the applicable cooperative documents or law. Notice of meetings of the board of administration, shareholder meetings, except shareholder meetings called to recall board members under paragraph (f), and committee meetings may be given by electronic transmission to unit owners who consent to receive notice by electronic transmission.

4. Unit owners have the right to participate in meetings of unit owners with reference to all designated agenda items. However, the association may adopt reasonable rules governing the frequency, duration, and manner of unit owner participation.

5. Any unit owner may tape record or videotape meetings of the unit owners subject to reasonable rules adopted by the division.

6. Unless otherwise provided in the bylaws, a vacancy occurring on the board before the expiration of a term may be filled by the affirmative vote of the majority of the remaining directors, even if the remaining directors constitute less than a quorum, or by the sole remaining director. In the alternative, a board may hold an election to fill the vacancy, in which case the election procedures must conform to the requirements of subparagraph 1. unless the association has opted out of the statutory election process, in which case the bylaws of the association control. Unless otherwise provided in the bylaws, a board member appointed or elected under this subparagraph shall fill the vacancy for the unexpired term of the seat being filled. Filling vacancies created by recall is governed by paragraph (f) and rules adopted by the division.

Notwithstanding subparagraphs (b)2. and (d)1., an association may, by the affirmative vote of a majority of the total voting interests, provide for a different voting and election procedure in its bylaws, which vote may be by a proxy specifically delineating the different voting and election procedures. The different voting and election procedures may provide for elections to be conducted by limited or general proxy.

(e) Budget procedures.—

1. The board of administration shall mail, hand deliver, or electronically transmit to each unit owner at the address last furnished to the association, a meeting notice and copies of the proposed annual budget of common expenses to the unit owners not less than 14 days prior to the meeting at which the budget will be considered. Evidence of compliance with this 14-day notice must be made by an affidavit executed by an officer of the association or the manager or other person providing notice of the meeting and filed among the official records of the association. The meeting must be open to the unit owners.

2. If an adopted budget requires assessment against the unit owners in any fiscal or calendar year which exceeds 115 percent of the assessments for the preceding year, the board upon written application of 10 percent of the voting interests to the board, shall call a special meeting of the unit owners within 30 days, upon not less than 10 days’ written notice to each unit owner. At the special meeting, unit owners shall consider and enact a budget. Unless the bylaws require a larger vote, the adoption of the budget requires a vote of not less than a majority of all the voting interests.

3. The board of administration may, in any event, propose a budget to the unit owners at a meeting of members or by writing, and if the budget or proposed budget is approved by the unit owners at the meeting or by a majority of all voting interests in writing, the budget is adopted. If a meeting of the unit owners has been called and a quorum is not attained or a substitute budget is not adopted by the unit owners, the budget adopted by the board of directors goes into effect as scheduled.

4. In determining whether assessments exceed 115 percent of similar assessments for prior years, any authorized provisions for reasonable reserves for repair or replacement of cooperative property, anticipated expenses by the association which are not anticipated to be incurred on a regular or annual basis, or assessments for betterments to the cooperative property must be excluded from computation. However, as long as the developer is in control of the board of administration, the board may not impose an assessment for any year greater than 115 percent of the prior fiscal or calendar year’s assessment without approval of a majority of all voting interests.

(f) Recall of board members.—Subject to s. 719.301, any member of the board of administration may be recalled and removed from office with or without cause by the vote or agreement in writing by a majority of all the voting interests. A special meeting of the voting interests to recall any member of the board of administration may be called by 10 percent of the unit owners giving notice of the meeting as required for a meeting of unit owners, and the notice shall state the purpose of the meeting. Electronic transmission may not be used as a method of giving notice of a meeting called in whole or in part for this purpose.

1. If the recall is approved by a majority of all voting interests by a vote at a meeting, the recall shall be effective as provided in this paragraph. The board shall duly notice and hold a board meeting within 5 full business days after the adjournment of the unit owner meeting to recall one or more board members. At the meeting, the board shall either certify the recall, in which case such member or members shall be recalled effective immediately and shall turn over to the board within 5 full business days any and all records and property of the association in their possession, or shall proceed as set forth in subparagraph 3.

2. If the proposed recall is by an agreement in writing by a majority of all voting interests, the agreement in writing or a copy thereof shall be served on the association by certified mail or by personal service in the manner authorized by chapter 48 and the Florida Rules of Civil Procedure. The board of administration shall duly notice and hold a meeting of the board within 5 full business days after receipt of the agreement in writing. At the meeting, the board shall either certify the written agreement to recall members of the board, in which case such members shall be recalled effective immediately and shall turn over to the board, within 5 full business days, any and all records and property of the association in their possession, or proceed as described in subparagraph 3.

3. If the board determines not to certify the written agreement to recall members of the board, or does not certify the recall by a vote at a meeting, the board shall, within 5 full business days after the board meeting, file with the division a petition for binding arbitration pursuant to the procedures of s. 719.1255. For purposes of this paragraph, the unit owners who voted at the meeting or who executed the agreement in writing shall constitute one party under the petition for arbitration. If the arbitrator certifies the recall as to any member of the board, the recall shall be effective upon mailing of the final order of arbitration to the association. If the association fails to comply with the order of the arbitrator, the division may take action pursuant to s. 719.501. Any member so recalled shall deliver to the board any and all records and property of the association in the member’s possession within 5 full business days after the effective date of the recall.

4. If the board fails to duly notice and hold a board meeting within 5 full business days after service of an agreement in writing or within 5 full business days after the adjournment of the unit owner recall meeting, the recall shall be deemed effective and the board members so recalled shall immediately turn over to the board any and all records and property of the association.

5. If the board fails to duly notice and hold the required meeting or fails to file the required petition, the unit owner representative may file a petition pursuant to s. 719.1255 challenging the board’s failure to act. The petition must be filed within 60 days after the expiration of the applicable 5-full-business-day period. The review of a petition under this subparagraph is limited to the sufficiency of service on the board and the facial validity of the written agreement or ballots filed.

6. If a vacancy occurs on the board as a result of a recall and less than a majority of the board members are removed, the vacancy may be filled by the affirmative vote of a majority of the remaining directors, notwithstanding any provision to the contrary contained in this chapter. If vacancies occur on the board as a result of a recall and a majority or more of the board members are removed, the vacancies shall be filled in accordance with procedural rules to be adopted by the division, which rules need not be consistent with this chapter. The rules must provide procedures governing the conduct of the recall election as well as the operation of the association during the period after a recall but before the recall election.

7. A board member who has been recalled may file a petition pursuant to s. 719.1255 challenging the validity of the recall. The petition must be filed within 60 days after the recall is deemed certified. The association and the unit owner representative shall be named as the respondents.

8. The division may not accept for filing a recall petition, whether filed pursuant to subparagraph 1., subparagraph 2., subparagraph 5., or subparagraph 7. and regardless of whether the recall was certified, when there are 60 or fewer days until the scheduled reelection of the board member sought to be recalled or when 60 or fewer days have not elapsed since the election of the board member sought to be recalled.

(g) Common expenses.—The manner of collecting from the unit owners their shares of the common expenses shall be stated. Assessments shall be made against unit owners not less frequently than quarterly, in an amount no less than is required to provide funds in advance for payment of all of the anticipated current operating expense and for all of the unpaid operating expense previously incurred. Nothing in this paragraph shall preclude the right of an association to accelerate assessments of an owner delinquent in payment of common expenses in actions taken pursuant to s. 719.104(4).

(h) Amendment of bylaws.—The method by which the bylaws may be amended consistent with the provisions of this chapter shall be stated. If the bylaws fail to provide a method of amendment, the bylaws may be amended if the amendment is approved by owners of not less than two-thirds of the voting interests. No bylaw shall be revised or amended by reference to its title or number only. Proposals to amend existing bylaws shall contain the full text of the bylaws to be amended; new words shall be inserted in the text underlined, and words to be deleted shall be lined through with hyphens. However, if the proposed change is so extensive that this procedure would hinder, rather than assist, the understanding of the proposed amendment, it is not necessary to use underlining and hyphens as indicators of words added or deleted, but, instead, a notation must be inserted immediately preceding the proposed amendment in substantially the following language: “Substantial rewording of bylaw. See bylaw   for present text.” Nonmaterial errors or omissions in the bylaw process shall not invalidate an otherwise properly promulgated amendment.

(i) Transfer fees.—No charge may be made by the association or any body thereof in connection with the sale, mortgage, lease, sublease, or other transfer of a unit unless the association is required to approve such transfer and a fee for such approval is provided for in the cooperative documents. Any such fee may be preset, but in no event shall it exceed $100 per applicant other than husband/wife or parent/dependent child, which are considered one applicant. However, if the lease or sublease is a renewal of a lease or sublease with the same lessee or sublessee, no charge shall be made. Nothing in this paragraph shall be construed to prohibit an association from requiring as a condition to permitting the letting or renting of a unit, when the association has such authority in the documents, the depositing into an escrow account maintained by the association a security deposit in an amount not to exceed the equivalent of 1 month’s rent. The security deposit shall protect against damages to the common areas or cooperative property. Within 15 days after a tenant vacates the premises, the association shall refund the full security deposit or give written notice to the tenant of any claim made against the security. Disputes under this paragraph shall be handled in the same fashion as disputes concerning security deposits under s. 83.49.

(j) Annual budget.—

1. The proposed annual budget of common expenses shall be detailed and shall show the amounts budgeted by accounts and expense classifications, including, if applicable, but not limited to, those expenses listed in s. 719.504(20).

2. In addition to annual operating expenses, the budget shall include reserve accounts for capital expenditures and deferred maintenance. These accounts shall include, but not be limited to, roof replacement, building painting, and pavement resurfacing, regardless of the amount of deferred maintenance expense or replacement cost, and for any other items for which the deferred maintenance expense or replacement cost exceeds $10,000. The amount to be reserved shall be computed by means of a formula which is based upon estimated remaining useful life and estimated replacement cost or deferred maintenance expense of each reserve item. The association may adjust replacement reserve assessments annually to take into account any changes in estimates or extension of the useful life of a reserve item caused by deferred maintenance. This paragraph shall not apply to any budget in which the members of an association have, at a duly called meeting of the association, determined for a fiscal year to provide no reserves or reserves less adequate than required by this subsection. However, prior to turnover of control of an association by a developer to unit owners other than a developer pursuant to s. 719.301, the developer may vote to waive the reserves or reduce the funding of reserves for the first 2 years of the operation of the association after which time reserves may only be waived or reduced upon the vote of a majority of all nondeveloper voting interests voting in person or by limited proxy at a duly called meeting of the association. If a meeting of the unit owners has been called to determine to provide no reserves, or reserves less adequate than required, and such result is not attained or a quorum is not attained, the reserves as included in the budget shall go into effect.

3. Reserve funds and any interest accruing thereon shall remain in the reserve account or accounts, and shall be used only for authorized reserve expenditures unless their use for other purposes is approved in advance by a vote of the majority of the voting interests, voting in person or by limited proxy at a duly called meeting of the association. Prior to turnover of control of an association by a developer to unit owners other than the developer under s. 719.301, the developer may not vote to use reserves for purposes other than that for which they were intended without the approval of a majority of all nondeveloper voting interests, voting in person or by limited proxy at a duly called meeting of the association.

(k) Insurance or fidelity bonds.—The association shall obtain and maintain adequate insurance or fidelity bonding of all persons who control or disburse funds of the association. The insurance policy or fidelity bond must cover the maximum funds that will be in the custody of the association or its management agent at any one time. As used in this paragraph, the term “persons who control or disburse funds of the association” includes, but is not limited to, those individuals authorized to sign checks, and the president, secretary, and treasurer of the association. The association shall bear the cost of bonding and insurance.

(l) Arbitration.—There shall be a provision for mandatory nonbinding arbitration of internal disputes arising from the operation of the cooperative in accordance with s. 719.1255.

(2) OPTIONAL PROVISIONS.—The bylaws may provide for the following:

(a) Administrative rules.—A method of adopting and of amending administrative rules and regulations governing the details of the operation and use of the common areas.

(b) Use and maintenance restrictions.—Restrictions on, and requirements for, the use, maintenance, and appearance of the units and the use of the common areas, not inconsistent with the cooperative documents, designed to prevent unreasonable interference with the use of the units and common areas.

(c) Notice of meetings.—Provisions for giving notice by electronic transmissions in a manner authorized by law of meetings of the board of directors and committees and of annual and special meetings of the members.

(d) Other matters.—Other provisions not inconsistent with this chapter or with the cooperative documents as may be desired.

History.—s. 2, ch. 76-222; s. 1, ch. 77-174; s. 2, ch. 79-284; s. 9, ch. 81-185; s. 14, ch. 86-175; s. 23, ch. 91-103; s. 25, ch. 91-110; ss. 5, 6, ch. 91-426; s. 20, ch. 92-49; s. 17, ch. 94-350; s. 45, ch. 95-274; s. 7, ch. 96-396; s. 1775, ch. 97-102; s. 4, ch. 97-301; s. 11, ch. 98-322; s. 75, ch. 99-3; s. 9, ch. 99-382; s. 9, ch. 2003-14; s. 19, ch. 2010-174; s. 12, ch. 2013-188; s. 15, ch. 2014-133; s. 5, ch. 2015-97.



719.1064 - Failure to fill vacancies on board of administration; appointment of receiver upon petition of unit owner.

719.1064 Failure to fill vacancies on board of administration; appointment of receiver upon petition of unit owner.—If an association fails to fill vacancies on the board of administration sufficient to constitute a quorum in accordance with the bylaws, any unit owner may apply to the circuit court within whose jurisdiction the cooperative lies for the appointment of a receiver to manage the affairs of the association. At least 30 days prior to applying to the circuit court, the unit owner shall mail to the association and post in a conspicuous place on the cooperative property a notice describing the intended action, giving the association the opportunity to fill the vacancies. If during such time the association fails to fill the vacancies, the unit owner may proceed with the petition. If a receiver is appointed, the association shall be responsible for the salary of the receiver, court costs, and attorney’s fees. The receiver shall have all powers and duties of a duly constituted board of administration and shall serve until the association fills vacancies on the board sufficient to constitute a quorum.

History.—s. 8, ch. 81-185.



719.1065 - Power of attorney; compliance with chapter.

719.1065 Power of attorney; compliance with chapter.—The use of a power of attorney that affects any aspect of the operation of a cooperative shall be subject to and in compliance with the provisions of this chapter and all cooperative documents, association rules and other rules adopted pursuant to this chapter and all other covenants, conditions, and restrictions in force at the time of the execution of the power of attorney.

History.—s. 15, ch. 86-175.



719.107 - Common expenses; assessment.

719.107 Common expenses; assessment.—

(1)(a) Common expenses include the expenses of the operation, maintenance, repair, or replacement of the cooperative property; costs of carrying out the powers and duties of the association; and any other expense, whether or not included in this paragraph, designated as common expense by this chapter or the cooperative documents.

(b) If so provided in the bylaws, the cost of a master antenna television system or duly franchised cable television service obtained pursuant to a bulk contract shall be deemed a common expense, and if not obtained pursuant to a bulk contract, such cost shall be considered common expense if it is designated as such in a written contract between the board of administration and the company providing the master television antenna system or the cable television service. The contract shall be for a term of not less than 2 years.

1. Any contract made by the board after April 2, 1992, for a community antenna system or duly franchised cable television service may be canceled by a majority of the voting interests present at the next regular or special meeting of the association. Any member may make a motion to cancel the contract, but if no motion is made or if such motion fails to obtain the required majority at the next regular or special meeting, whichever is sooner, following the making of the contract, then such contract shall be deemed ratified for the term therein expressed.

2. Any such contract shall provide, and shall be deemed to provide if not expressly set forth, that any hearing impaired or legally blind unit owner who does not occupy the unit with a nonhearing impaired or sighted person may discontinue the service without incurring disconnect fees, penalties, or subsequent service charges, and as to such units, the owners shall not be required to pay any common expenses charge related to such service. If less than all members of an association share the expenses of cable television, the expense shall be shared equally by all participating unit owners. The association may use the provisions of s. 719.108 to enforce payment of the shares of such costs by the unit owners receiving cable television.

(c) If any unpaid share of common expenses or assessments is extinguished by foreclosure of a superior lien or by a deed in lieu of foreclosure thereof, the unpaid share of common expenses or assessments are common expenses collectible from all the unit owners in the cooperative in which the unit is located.

(d) With respect to each timeshare unit, each owner of a timeshare estate therein is jointly and severally liable for the payment of all assessments and other charges levied against or with respect to that unit pursuant to the cooperative documents, except to the extent that the cooperative documents provide to the contrary. This paragraph does not apply to any unit that is not committed to a timeshare plan.

(e) Common expenses include the costs of insurance acquired by the association under the authority of s. 719.104(3), including costs and contingent expenses required to participate in a self-insurance fund authorized and approved pursuant to s. 624.462.

(2) Funds for the payment of common expenses shall be collected by assessments against unit owners in the proportions or percentages of sharing common expenses provided in the cooperative documents.

History.—s. 2, ch. 76-222; s. 1, ch. 77-174; s. 16, ch. 86-175; s. 21, ch. 92-49; s. 2, ch. 2000-302; s. 12, ch. 2007-80.



719.108 - Rents and assessments; liability; lien and priority; interest; collection; cooperative ownership.

719.108 Rents and assessments; liability; lien and priority; interest; collection; cooperative ownership.—

(1) A unit owner, regardless of how title is acquired, including, without limitation, a purchaser at a judicial sale, shall be liable for all rents and assessments coming due while the unit owner is in exclusive possession of a unit. In a voluntary transfer, the unit owner in exclusive possession shall be jointly and severally liable with the previous unit owner for all unpaid rents and assessments against the previous unit owner for his or her share of the common expenses up to the time of the transfer, without prejudice to the rights of the unit owner in exclusive possession to recover from the previous unit owner the amounts paid by the unit owner in exclusive possession therefor.

(2) The liability for rents and assessments may not be avoided by waiver of the use or enjoyment of any common areas or by abandonment of the unit for which the rents and assessments are made.

(3) Rents and assessments, and installments on them, not paid when due bear interest at the rate provided in the cooperative documents from the date due until paid. This rate may not exceed the rate allowed by law and, if a rate is not provided in the cooperative documents, accrues at 18 percent per annum. If the cooperative documents or bylaws so provide, the association may charge an administrative late fee in addition to such interest, not to exceed the greater of $25 or 5 percent of each installment of the assessment for each delinquent installment that the payment is late. Any payment received by an association must be applied first to any interest accrued by the association, then to any administrative late fee, then to any costs and reasonable attorney fees incurred in collection, and then to the delinquent assessment. The foregoing applies notwithstanding s. 673.3111, any purported accord and satisfaction, or any restrictive endorsement, designation, or instruction placed on or accompanying a payment. The preceding sentence is intended to clarify existing law. A late fee is not subject to chapter 687 or s. 719.303(4).

(4) The association has a lien on each cooperative parcel for any unpaid rents and assessments, plus interest, and any administrative late fees. If authorized by the cooperative documents, the lien also secures reasonable attorney fees incurred by the association incident to the collection of the rents and assessments or enforcement of such lien. The lien is effective from and after recording a claim of lien in the public records in the county in which the cooperative parcel is located which states the description of the cooperative parcel, the name of the unit owner, the amount due, and the due dates. Except as otherwise provided in this chapter, a lien may not be filed by the association against a cooperative parcel until 30 days after the date on which a notice of intent to file a lien has been delivered to the owner.

(a) The notice must be sent to the unit owner at the address of the unit by first-class United States mail, and the notice must be in substantially the following form:

NOTICE OF INTENT
TO RECORD A CLAIM OF LIEN

RE: Unit   (unit number)   of   (name of cooperative)

The following amounts are currently due on your account to   (name of association)  , and must be paid within 30 days after your receipt of this letter. This letter shall serve as the association’s notice of intent to record a Claim of Lien against your property no sooner than 30 days after your receipt of this letter, unless you pay in full the amounts set forth below:

Maintenance due   (dates)       $ .

Late fee, if applicable     $ .

Interest through   (dates)  *     $ .

Certified mail charges     $ .

Other costs     $ .

TOTAL OUTSTANDING     $ .

*Interest accrues at the rate of   percent per annum.

1. If the most recent address of the unit owner on the records of the association is the address of the unit, the notice must be sent by certified mail, return receipt requested, to the unit owner at the address of the unit.

2. If the most recent address of the unit owner on the records of the association is in the United States, but is not the address of the unit, the notice must be sent by certified mail, return receipt requested, to the unit owner at his or her most recent address.

3. If the most recent address of the unit owner on the records of the association is not in the United States, the notice must be sent by first-class United States mail to the unit owner at his or her most recent address.

(b) A notice that is sent pursuant to this subsection is deemed delivered upon mailing. A claim of lien must be executed and acknowledged by an officer or authorized agent of the association. The lien is not effective 1 year after the claim of lien was recorded unless, within that time, an action to enforce the lien is commenced. The 1-year period is automatically extended for any length of time during which the association is prevented from filing a foreclosure action by an automatic stay resulting from a bankruptcy petition filed by the parcel owner or any other person claiming an interest in the parcel. The claim of lien secures all unpaid rents and assessments that are due and that may accrue after the claim of lien is recorded and through the entry of a final judgment, as well as interest and all reasonable costs and attorney fees incurred by the association incident to the collection process. Upon payment in full, the person making the payment is entitled to a satisfaction of the lien.

(c) By recording a notice in substantially the following form, a unit owner or the unit owner’s agent or attorney may require the association to enforce a recorded claim of lien against his or her cooperative parcel:

NOTICE OF CONTEST OF LIEN

TO:   (Name and address of association)  :

You are notified that the undersigned contests the claim of lien filed by you on  ,   (year)  , and recorded in Official Records Book   at Page  , of the public records of   County, Florida, and that the time within which you may file suit to enforce your lien is limited to 90 days from the date of service of this notice. Executed this   day of  ,   (year)  .

Signed:   (Owner or Attorney)

After notice of contest of lien has been recorded, the clerk of the circuit court shall mail a copy of the recorded notice to the association by certified mail, return receipt requested, at the address shown in the claim of lien or most recent amendment to it and shall certify to the service on the face of the notice. Service is complete upon mailing. After service, the association has 90 days in which to file an action to enforce the lien. If the action is not filed within the 90-day period, the lien is void. However, the 90-day period shall be extended for any length of time during which the association is prevented from filing its action because of an automatic stay resulting from the filing of a bankruptcy petition by the unit owner or by any other person claiming an interest in the parcel.

(d) A release of lien must be in substantially the following form:

RELEASE OF LIEN

The undersigned lienor, in consideration of the final payment in the amount of $ , hereby waives and releases its lien and right to claim a lien for unpaid assessments through  ,   (year)  , recorded in the Official Records Book   at Page  , of the public records of   County, Florida, for the following described real property:

THAT COOPERATIVE PARCEL WHICH INCLUDES UNIT NO.   OF   (NAME OF COOPERATIVE)  , A COOPERATIVE AS SET FORTH IN THE COOPERATIVE DOCUMENTS AND THE EXHIBITS ANNEXED THERETO AND FORMING A PART THEREOF, RECORDED IN OFFICIAL RECORDS BOOK  , PAGE  , OF THE PUBLIC RECORDS OF   COUNTY, FLORIDA.

(Signature of Authorized Agent)         (Signature of Witness)

(Print Name)         (Print Name)

(Signature of Witness)

(Print Name)

Sworn to (or affirmed) and subscribed before me this   day of  ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public)

(Print, type, or stamp commissioned name of Notary Public)

Personally Known   OR Produced   as identification.

(5) Liens for rents and assessments may be foreclosed by suit brought in the name of the association, in like manner as a foreclosure of a mortgage on real property. In any foreclosure, the unit owner shall pay a reasonable rental for the cooperative parcel, if so provided in the cooperative documents, and the plaintiff in the foreclosure is entitled to the appointment of a receiver to collect the rent. The association has the power, unless prohibited by the cooperative documents, to bid on the cooperative parcel at the foreclosure sale and to acquire and hold, lease, mortgage, or convey it. Suit to recover a money judgment for unpaid rents and assessments may be maintained without waiving the lien securing them.

(6) Within 15 days after request by a unit owner or mortgagee, the association shall provide a certificate stating all assessments and other moneys owed to the association by the unit owner with respect to the cooperative parcel. Any person other than the unit owner who relies upon such certificate shall be protected thereby. Notwithstanding any limitation on transfer fees contained in s. 719.106(1)(i), the association or its authorized agent may charge a reasonable fee for the preparation of the certificate.

(7) The remedies provided in this section do not exclude other remedies provided by the cooperative documents and permitted by law.

(8)(a) No unit owner may be excused from the payment of his or her share of the rents or assessments of a cooperative unless all unit owners are likewise proportionately excused from payment, except as provided in subsection (6) and in the following cases:

1. If the cooperative documents so provide, a developer or other person owning cooperative units offered for sale may be excused from the payment of the share of the common expenses, assessments, and rents related to those units for a stated period of time. The period must terminate no later than the first day of the fourth calendar month following the month in which the right of exclusive possession is first granted to a unit owner. However, the developer must pay the portion of common expenses incurred during that period which exceed the amount assessed against other unit owners.

2. A developer, or other person with an ownership interest in cooperative units or having an obligation to pay common expenses, may be excused from the payment of his or her share of the common expenses which would have been assessed against those units during the period of time that he or she shall have guaranteed to each purchaser in the purchase contract or in the cooperative documents, or by agreement between the developer and a majority of the unit owners other than the developer, that the assessment for common expenses of the cooperative imposed upon the unit owners would not increase over a stated dollar amount and shall have obligated himself or herself to pay any amount of common expenses incurred during that period and not produced by the assessments at the guaranteed level receivable from other unit owners.

(b) If the purchase contract, cooperative documents, or agreement between the developer and a majority of unit owners other than the developer provides for the developer or another person to be excused from the payment of assessments pursuant to paragraph (a), no funds receivable from unit owners payable to the association or collected by the developer on behalf of the association, other than regular periodic assessments for common expenses as provided in the cooperative documents and disclosed in the estimated operating budget pursuant to s. 719.503(1)(b)6. or s. 719.504(20)(b), may be used for payment of common expenses prior to the expiration of the period during which the developer or other person is so excused. This restriction applies to funds including, but not limited to, capital contributions or startup funds collected from unit purchasers at closing.

(9) The specific purposes of any special assessment, including any contingent special assessment levied in conjunction with the purchase of an insurance policy authorized by s. 719.104(3), approved in accordance with the cooperative documents shall be set forth in a written notice of such assessment sent or delivered to each unit owner. The funds collected pursuant to a special assessment shall be used only for the specific purpose or purposes set forth in such notice or returned to the unit owners. However, upon completion of such specific purposes, any excess funds shall be considered common surplus and may, at the discretion of the board, either be returned to the unit owners or applied as a credit toward future assessments.

(10)(a) If the unit is occupied by a tenant and the unit owner is delinquent in paying any monetary obligation due to the association, the association may make a written demand that the tenant pay to the association the subsequent rental payments and continue to make such payments until all monetary obligations of the unit owner related to the unit have been paid in full to the association. The tenant must pay the monetary obligations to the association until the association releases the tenant or the tenant discontinues tenancy in the unit.

1. The association must provide the tenant a notice, by hand delivery or United States mail, in substantially the following form:

Pursuant to section 719.108(10), Florida Statutes, we demand that you make your rent payments directly to the cooperative association and continue doing so until the association notifies you otherwise.

Payment due the cooperative association may be in the same form as you paid your landlord and must be sent by United States mail or hand delivery to   (full address)  , payable to   (name)  .

Your obligation to pay your rent to the association begins immediately, unless you have already paid rent to your landlord for the current period before receiving this notice. In that case, you must provide the association written proof of your payment within 14 days after receiving this notice and your obligation to pay rent to the association would then begin with the next rental period.

Pursuant to section 719.108(10), Florida Statutes, your payment of rent to the association gives you complete immunity from any claim for the rent by your landlord.

2. The association must mail written notice to the unit owner of the association’s demand that the tenant make payments to the association.

3. The association shall, upon request, provide the tenant with written receipts for payments made.

4. A tenant is immune from any claim by the landlord or unit owner related to the rent timely paid to the association after the association has made written demand.

(b) If the tenant paid rent to the landlord or unit owner for a given rental period before receiving the demand from the association and provides written evidence to the association of having paid the rent within 14 days after receiving the demand, the tenant shall begin making rental payments to the association for the following rental period and shall continue making rental payments to the association to be credited against the monetary obligations of the unit owner until the association releases the tenant or the tenant discontinues tenancy in the unit.

(c) The liability of the tenant may not exceed the amount due from the tenant to the tenant’s landlord. The tenant’s landlord shall provide the tenant a credit against rents due to the landlord in the amount of moneys paid to the association.

(d) The association may issue notice under s. 83.56 and sue for eviction under ss. 83.59-83.625 as if the association were a landlord under part II of chapter 83 if the tenant fails to pay a required payment to the association after written demand has been made to the tenant. However, the association is not otherwise considered a landlord under chapter 83 and specifically has no obligations under s. 83.51.

(e) The tenant does not, by virtue of payment of monetary obligations to the association, have any of the rights of a unit owner to vote in any election or to examine the books and records of the association.

(f) A court may supersede the effect of this subsection by appointing a receiver.

History.—s. 2, ch. 76-222; s. 1, ch. 77-174; s. 17, ch. 86-175; s. 22, ch. 92-49; s. 59, ch. 95-211; s. 877, ch. 97-102; s. 10, ch. 2003-14; s. 13, ch. 2007-80; s. 5, ch. 2008-202; s. 21, ch. 2010-174; s. 14, ch. 2011-196; s. 5, ch. 2014-146; s. 13, ch. 2015-97; s. 82, ch. 2016-10.



719.109 - Right of owners to peaceably assemble.

719.109 Right of owners to peaceably assemble.—

(1) All common areas and recreational facilities serving any cooperative shall be available to unit owners in the cooperative or cooperatives served thereby and their invited guests for the use intended for such common areas and recreational facilities. The entity or entities responsible for the operation of the common areas and recreational facilities may adopt reasonable rules and regulations pertaining to the use of such common areas and recreational facilities. No entity or entities shall unreasonably restrict any unit owner’s right to peaceably assemble or right to invite public officers or candidates for public office to appear and speak in common areas and recreational facilities.

(2) Any owner prevented from exercising rights guaranteed by subsection (1) may bring an action in the appropriate court of the county in which the alleged infringement occurred, and, upon favorable adjudication, the court shall enjoin the enforcement of any provision contained in any cooperative document or rule which operates to deprive the owner of such rights.

History.—s. 2, ch. 77-222; s. 265, ch. 79-400; s. 10, ch. 81-185; s. 18, ch. 86-175.



719.110 - Limitation on actions by association.

719.110 Limitation on actions by association.—The statute of limitations for any actions in law or equity which a cooperative association may have shall not begin to run until the unit owners have elected a majority of the members of the board of administration.

History.—s. 9, ch. 77-222; s. 266, ch. 79-400; s. 19, ch. 86-175.



719.111 - Attorney’s fees.

719.111 Attorney’s fees.—If a contract or lease between a cooperative unit owner or association and a developer contains a provision allowing attorney’s fees to the developer, should any litigation arise under the provisions of the contract or lease, the court shall also allow reasonable attorney’s fees to the unit owner or association when the unit owner or association prevails in any action by or against the unit owner or association with respect to the contract or lease.

History.—ss. 10, 11, ch. 78-340; s. 20, ch. 86-175.



719.112 - Unconscionability of certain leases; rebuttable presumption.

719.112 Unconscionability of certain leases; rebuttable presumption.—

(1) The Legislature expressly finds that many leases involving use of recreational or other common facilities by residents of cooperatives were entered into by parties wholly representative of the interests of a cooperative developer at a time when the cooperative unit owners not only did not control the administration of their cooperative but also had little or no voice in such administration. Such leases often contain numerous obligations on the part of either or both a cooperative association and cooperative unit owners with relatively few obligations on the part of the lessor. Such leases may or may not be unconscionable in any given case. Nevertheless, the Legislature finds that a combination of certain onerous obligations and circumstances warrants the establishment of a rebuttable presumption of unconscionability of certain leases, as specified in subsection (2). The presumption may be rebutted by a lessor upon the showing of additional facts and circumstances to justify and validate what otherwise appears to be an unconscionable lease under this section. Failure of a lease to contain all the enumerated elements shall neither preclude a determination of unconscionability of the lease nor raise a presumption as to its conscionability. It is the intent of the Legislature that this section is remedial and does not create any new cause of action to invalidate any cooperative lease, but shall operate as a statutory prescription on procedural matters in actions brought on one or more causes of action existing at the time of the execution of such lease.

(2) A lease pertaining to use by cooperative unit owners of recreational or other common facilities, irrespective of the date on which such lease was entered into, is presumptively unconscionable if all of the following elements exist:

(a) The lease was executed by persons none of whom at the time of the execution of the lease were elected by cooperative unit owners, other than the developer, to represent their interests.

(b) The lease requires either the cooperative association or the cooperative unit owners to pay real estate taxes on the subject real property.

(c) The lease requires either the cooperative association or the cooperative unit owners to insure buildings or other facilities on the subject real property against fire or any other hazard.

(d) The lease requires either the cooperative association or the cooperative unit owners to perform some or all maintenance obligations pertaining to the subject real property or facilities located upon the subject real property.

(e) The lease requires either the cooperative association or the cooperative unit owners to pay rent to the lessor for a period of 21 years or more.

(f) The lease provides that failure of the lessee to make payment of rent due under the lease either creates, establishes, or permits establishment of a lien upon individual cooperative units of the cooperative or upon stock or other ownership interest to secure claims for rent.

(g) The lease requires an annual rental which exceeds 25 percent of the appraised value of the leased property as improved. For purposes of this paragraph, “annual rental” means the amount due during the first 12 months of the lease for all units, regardless of whether such units were in fact occupied or sold during that period, and “appraised value” means the appraised value placed upon the leased property the first tax year after the sale of a unit in the cooperative.

(h) The lease provides for a periodic rental increase.

(i) The lease or other cooperative documents require that every transferee of a cooperative unit must assume obligations under the lease.

(3) Any provision of the Florida Statutes to the contrary notwithstanding, neither the statute of limitations nor laches shall prohibit unit owners from maintaining a cause of action under the provisions of this section.

History.—s. 3, ch. 79-284; s. 21, ch. 86-175; s. 26, ch. 91-110; s. 18, ch. 94-350.



719.1124 - Failure to fill vacancies on board of administration sufficient to constitute a quorum; appointment of receiver upon petition of unit owner.

719.1124 Failure to fill vacancies on board of administration sufficient to constitute a quorum; appointment of receiver upon petition of unit owner.—

(1) If an association fails to fill vacancies on the board of administration sufficient to constitute a quorum in accordance with the bylaws, any unit owner may give notice of his or her intent to apply to the circuit court within whose jurisdiction the cooperative lies for the appointment of a receiver to manage the affairs of the association. The form of the notice shall be as follows:

NOTICE OF INTENT TO
APPLY FOR RECEIVERSHIP

YOU ARE HEREBY NOTIFIED that the undersigned owner of a unit in   (name of cooperative)   intends to file a petition in the circuit court for appointment of a receiver to manage the affairs of the association on the grounds that the association has failed to fill vacancies on the board of administration sufficient to constitute a quorum. This petition will not be filed if the vacancies are filled within 30 days after the date on which this notice was sent or posted, whichever is later. If a receiver is appointed, the receiver shall have all of the powers of the board and shall be entitled to receive a salary and reimbursement of all costs and attorney’s fees payable from association funds.

(name and address of petitioning unit owner)

(2) The notice required by subsection (1) must be provided by the unit owner to the association by certified mail or personal delivery, must be posted in a conspicuous place on the cooperative property, and must be provided to every unit owner of the association by certified mail or personal delivery. The notice must be posted and mailed or delivered at least 30 days prior to the filing of a petition seeking receivership. Notice by mail to a unit owner shall be sent to the address used by the county property appraiser for notice to the unit owner.

(3) If the association fails to fill the vacancies within 30 days after the notice required by subsection (1) is posted and mailed or delivered, the unit owner may proceed with the petition.

(4) If a receiver is appointed, all unit owners shall be given written notice of such appointment as provided in s. 719.127.

(5) The association shall be responsible for the salary of the receiver, court costs, and attorney’s fees. The receiver shall have all powers and duties of a duly constituted board of administration and shall serve until the association fills vacancies on the board sufficient to constitute a quorum and the court relieves the receiver of the appointment.

History.—s. 6, ch. 2008-202.



719.114 - Separate taxation of cooperative parcels; survival of contractual provisions after tax sale.

719.114 Separate taxation of cooperative parcels; survival of contractual provisions after tax sale.—

(1) Ad valorem taxes and special assessments by taxing authorities shall be assessed against the cooperative parcels and not upon the cooperative property as a whole. No ad valorem tax or special assessment may be separately assessed against common areas if the common areas are owned by the cooperative association or are jointly owned by the owners of the cooperative parcels. Each cooperative parcel shall be separately assessed for ad valorem taxes and special assessments as a single parcel. The property appraiser must be provided the necessary documents, as evidenced in the official records of the clerk of the circuit court of the county, to make a determination as to the ownership of a cooperative parcel for assessment and homestead tax exemption purposes. The taxes and special assessments levied against each cooperative parcel shall constitute a lien only upon the cooperative parcel assessed and upon no other portion of the cooperative property.

(2) All contractual provisions relating to a cooperative parcel which has been sold for taxes or special assessments survive and are enforceable after issuance of a tax deed or master’s deed, upon foreclosure of an assessment, a certificate or lien, a tax deed, tax certificate, or tax lien, to the same extent that they would be enforceable against a voluntary grantee of the title immediately prior to the delivery of the tax deed, master’s deed, or clerk’s certificate of title as provided in s. 197.573.

(3) Cooperative property divided into timeshare estates shall be assessed for purposes of ad valorem taxes and special assessments as provided in s. 192.037.

History.—s. 22, ch. 86-175; s. 12, ch. 92-32; s. 3, ch. 2000-302.



719.115 - Limitation of liability.

719.115 Limitation of liability.—

(1) The liability of the owner of a unit for common expenses is limited to the amounts for which he or she is assessed for common expenses from time to time in accordance with this chapter, the cooperative documents, and the bylaws.

(2) The owner of a unit may be personally liable for acts or omissions of the association in relation to the use of the common areas, but only to the extent of his or her pro rata share of the liability in the same percentage of his or her designated portion of the common expenses and then in no case shall the liability exceed the value of his or her unit.

(3) In any legal action in which the association may be exposed to liability in excess of insurance coverage protecting it and the unit owners, the association shall give notice of the exposure within a reasonable time to all unit owners, and they shall have the right to intervene and defend.

History.—s. 10, ch. 99-382.



719.1255 - Alternative resolution of disputes.

719.1255 Alternative resolution of disputes.—The Division of Florida Condominiums, Timeshares, and Mobile Homes of the Department of Business and Professional Regulation shall provide for alternative dispute resolution in accordance with s. 718.1255.

History.—s. 23, ch. 86-175; s. 23, ch. 92-49; s. 237, ch. 94-218; s. 56, ch. 2008-240.



719.127 - Receivership notification.

719.127 Receivership notification.—Upon the appointment of a receiver by a court for any reason relating to a cooperative association, the court shall direct the receiver to provide to all unit owners written notice of his or her appointment as receiver. Such notice shall be mailed or delivered within 10 days after the appointment. Notice by mail to a unit owner shall be sent to the address used by the county property appraiser for notice to the unit owner.

History.—s. 7, ch. 2008-202.



719.128 - Association emergency powers.

719.128 Association emergency powers.—

(1) To the extent allowed by law, unless specifically prohibited by the cooperative documents, and consistent with s. 617.0830, the board of administration, in response to damage caused by an event for which a state of emergency is declared pursuant to s. 252.36 in the area encompassed by the cooperative, may exercise the following powers:

(a) Conduct board or membership meetings after notice of the meetings and board decisions is provided in as practicable a manner as possible, including via publication, radio, United States mail, the Internet, public service announcements, conspicuous posting on the cooperative property, or any other means the board deems appropriate under the circumstances.

(b) Cancel and reschedule an association meeting.

(c) Designate assistant officers who are not directors. If the executive officer is incapacitated or unavailable, the assistant officer has the same authority during the state of emergency as the executive officer he or she assists.

(d) Relocate the association’s principal office or designate an alternative principal office.

(e) Enter into agreements with counties and municipalities to assist counties and municipalities with debris removal.

(f) Implement a disaster plan before or immediately following the event for which a state of emergency is declared, which may include turning on or shutting off elevators; electricity; water, sewer, or security systems; or air conditioners for association buildings.

(g) Based upon the advice of emergency management officials or upon the advice of licensed professionals retained by the board of administration, determine any portion of the cooperative property unavailable for entry or occupancy by unit owners or their family members, tenants, guests, agents, or invitees to protect their health, safety, or welfare.

(h) Based upon the advice of emergency management officials or upon the advice of licensed professionals retained by the board of administration, determine whether the cooperative property can be safely inhabited or occupied. However, such determination is not conclusive as to any determination of habitability pursuant to the declaration.

(i) Require the evacuation of the cooperative property in the event of a mandatory evacuation order in the area where the cooperative is located. If a unit owner or other occupant of a cooperative fails to evacuate the cooperative property for which the board has required evacuation, the association is immune from liability for injury to persons or property arising from such failure.

(j) Mitigate further damage, including taking action to contract for the removal of debris and to prevent or mitigate the spread of fungus, including mold or mildew, by removing and disposing of wet drywall, insulation, carpet, cabinetry, or other fixtures on or within the cooperative property, regardless of whether the unit owner is obligated by the declaration or law to insure or replace those fixtures and to remove personal property from a unit.

(k) Contract, on behalf of a unit owner, for items or services for which the owner is otherwise individually responsible, but which are necessary to prevent further damage to the cooperative property. In such event, the unit owner on whose behalf the board has contracted is responsible for reimbursing the association for the actual costs of the items or services, and the association may use its lien authority provided by s. 719.108 to enforce collection of the charges. Such items or services may include the drying of the unit, the boarding of broken windows or doors, and the replacement of a damaged air conditioner or air handler to provide climate control in the unit or other portions of the property.

(l) Notwithstanding a provision to the contrary, and regardless of whether such authority does not specifically appear in the cooperative documents, levy special assessments without a vote of the owners.

(m) Without unit owners’ approval, borrow money and pledge association assets as collateral to fund emergency repairs and carry out the duties of the association if operating funds are insufficient. This paragraph does not limit the general authority of the association to borrow money, subject to such restrictions contained in the cooperative documents.

(2) The authority granted under subsection (1) is limited to that time reasonably necessary to protect the health, safety, and welfare of the association and the unit owners and their family members, tenants, guests, agents, or invitees, and to mitigate further damage and make emergency repairs.

History.—s. 16, ch. 2014-133.



719.129 - Electronic voting.

719.129 Electronic voting.—The association may conduct elections and other unit owner votes through an Internet-based online voting system if a unit owner consents, in writing, to online voting and if the following requirements are met:

(1) The association provides each unit owner with:

(a) A method to authenticate the unit owner’s identity to the online voting system.

(b) For elections of the board, a method to transmit an electronic ballot to the online voting system that ensures the secrecy and integrity of each ballot.

(c) A method to confirm, at least 14 days before the voting deadline, that the unit owner’s electronic device can successfully communicate with the online voting system.

(2) The association uses an online voting system that is:

(a) Able to authenticate the unit owner’s identity.

(b) Able to authenticate the validity of each electronic vote to ensure that the vote is not altered in transit.

(c) Able to transmit a receipt from the online voting system to each unit owner who casts an electronic vote.

(d) For elections of the board of administration, able to permanently separate any authentication or identifying information from the electronic election ballot, rendering it impossible to tie an election ballot to a specific unit owner.

(e) Able to store and keep electronic votes accessible to election officials for recount, inspection, and review purposes.

(3) A unit owner voting electronically pursuant to this section shall be counted as being in attendance at the meeting for purposes of determining a quorum. A substantive vote of the unit owners may not be taken on any issue other than the issues specifically identified in the electronic vote, when a quorum is established based on unit owners voting electronically pursuant to this section.

(4) This section applies to an association that provides for and authorizes an online voting system pursuant to this section by a board resolution. The board resolution must provide that unit owners receive notice of the opportunity to vote through an online voting system, must establish reasonable procedures and deadlines for unit owners to consent, in writing, to online voting, and must establish reasonable procedures and deadlines for unit owners to opt out of online voting after giving consent. Written notice of a meeting at which the resolution will be considered must be mailed, delivered, or electronically transmitted to the unit owners and posted conspicuously on the condominium property or association property at least 14 days before the meeting. Evidence of compliance with the 14-day notice requirement must be made by an affidavit executed by the person providing the notice and filed with the official records of the association.

(5) A unit owner’s consent to online voting is valid until the unit owner opts out of online voting pursuant to the procedures established by the board of administration pursuant to subsection (4).

(6) This section may apply to any matter that requires a vote of the unit owners who are not members of a timeshare cooperative association.

History.—s. 6, ch. 2015-97.






Part II - RIGHTS AND OBLIGATIONS OF DEVELOPERS (ss. 719.202, 719.203)

719.202 - Sales or reservation deposits prior to closing.

719.202 Sales or reservation deposits prior to closing.—

(1) If a developer contracts to sell a cooperative parcel and the construction, furnishing, and landscaping of the property submitted or proposed to be submitted to cooperative ownership has not been substantially completed in accordance with the plans and specifications and representations made by the developer in the disclosures required by this chapter, the developer shall pay into an escrow account all payments up to 10 percent of the sale price received by the developer from the buyer towards the sale price. The escrow agent shall give to the purchaser a receipt for the deposit, upon request. In lieu of the foregoing, the division director shall have the discretion to accept other assurances, including, but not limited to, a surety bond or an irrevocable letter of credit in an amount equal to the escrow requirements of this section. Default determinations and refund of deposits shall be governed by the escrow release provision of this subsection. Funds shall be released from the escrow as follows:

(a) If a buyer properly terminates the contract pursuant to its terms or pursuant to this chapter, the funds shall be paid to the buyer together with any interest earned.

(b) If the buyer defaults in the performance of his or her obligations under the contract of purchase and sale, the funds shall be paid to the developer together with any interest earned.

(c) If the contract does not provide for the payment of any interest earned on the escrowed funds, interest shall be paid to the developer at the closing of the transaction.

(d) If the funds of a buyer have not been previously disbursed in accordance with the provisions of this subsection, they may be disbursed to the developer by the escrow agent at the closing of the transaction, unless prior to the disbursement the escrow agent receives from the buyer written notice of a dispute between the buyer and developer.

(2) All payments in excess of the 10 percent of the sale price described in subsection (1) received prior to completion of construction by the developer from the buyer on a contract for purchase of a cooperative parcel shall be held in a special escrow account established as provided in subsection (1) and controlled by an escrow agent and may not be used by the developer prior to closing the transaction, except as provided in subsection (3) or except for refund to the buyer. If the money remains in this special account for more than 3 months and earns interest, the interest shall be paid as provided in subsection (1).

(3) If the contract for sale of the cooperative so provides, the developer may withdraw escrow funds in excess of 10 percent of the purchase price from the special account required by subsection (2) when the construction of improvements has begun. The developer may use the funds in the actual construction and development of the cooperative property in which the unit to be sold is located. However, no part of these funds may be used for salaries, commissions, or expenses of salespersons or for advertising purposes. A contract which permits use of the advance payments for these purposes shall include the following legend conspicuously printed or stamped in boldfaced type on the first page of the contract and immediately above the place for signature of the buyer: ANY PAYMENT IN EXCESS OF 10 PERCENT OF THE PURCHASE PRICE MADE TO DEVELOPER PRIOR TO CLOSING PURSUANT TO THIS CONTRACT MAY BE USED FOR CONSTRUCTION PURPOSES BY THE DEVELOPER.

(4) “Completion of construction” means issuance of a certificate of occupancy for the entire building or improvement, or the equivalent authorization issued by the governmental body having jurisdiction, and in jurisdictions where no certificate of occupancy or equivalent authorization is issued, it means substantial completion of construction, finishing, and equipping of the building or improvements according to the plans and specifications.

(5) Failure to comply with the provisions of this section renders the contract voidable by the buyer, and, if voided, all sums deposited or advanced under the contract shall be refunded with interest at the highest rate then being paid on savings accounts, excluding certificates of deposit, by savings and loan associations in the area in which the cooperative property is located.

(6) If a developer enters into a reservation agreement, the developer shall pay into an escrow account all reservation deposit payments. Reservation deposits shall be payable to the escrow agent, who shall give to the prospective purchaser a receipt for the deposit, acknowledging that the deposit is being held pursuant to the requirements of this subsection. The funds may be placed in either interest-bearing or non-interest-bearing accounts, provided that the funds shall at all reasonable times be available for withdrawal in full by the escrow agent. The developer shall maintain separate records for each cooperative parcel or proposed cooperative parcel for which deposits are being accepted. Upon written request to the escrow agent by the prospective purchaser or developer, the fund shall be immediately and without qualification refunded in full to the prospective purchaser. Upon such refund, any interest shall be paid to the prospective purchaser, unless otherwise provided in the reservation agreement. A reservation deposit shall not be released directly to the developer except as a down payment on the purchase price simultaneously with or subsequent to the execution of a contract. Upon the execution of a purchase agreement for a unit, any funds paid by the purchaser as a deposit to reserve the unit pursuant to a reservation agreement, and any interest thereon, shall cease to be subject to the provisions of this subsection and shall instead be subject to the provisions of subsections (1)-(5).

(7) Any developer who willfully fails to comply with the provisions of this section concerning establishment of an escrow account or deposit of funds into escrow or withdrawal therefrom is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The failure to establish an escrow account or to place funds therein shall be prima facie evidence of an intentional and purposeful violation of this section.

(8) Each escrow account required by this section shall be established with a bank, a savings and loan association, an attorney who is a member of The Florida Bar, a real estate broker registered under chapter 475, or any financial lending institution having a net worth in excess of $5 million. The escrow agent shall not be located outside the state unless, pursuant to the escrow agreement, the escrow agent submits to the jurisdiction of the division and the courts of this state for any cause of action arising from the escrow. Each escrow agent shall be independent of the developer, and no developer or any officer, director, affiliate, subsidiary, or employee thereof may serve as escrow agent. Escrow funds may be invested only in securities of the United States or any agency thereof or in accounts in institutions the deposits of which are insured by an agency of the United States.

(9) Any developer who is subject to the provisions of this section shall not be subject to the provisions of s. 501.1375.

History.—s. 2, ch. 76-222; s. 4, ch. 79-284; s. 11, ch. 81-185; s. 24, ch. 86-175; s. 878, ch. 97-102.



719.203 - Warranties.

719.203 Warranties.—

(1) The developer shall be deemed to have granted to the purchaser of each parcel an implied warranty of fitness and merchantability for the purposes or uses intended as follows:

(a) As to each unit, a warranty for 3 years commencing with the completion of the building containing the unit.

(b) As to the personal property that is transferred with, or appurtenant to, each unit, a warranty which is for the same period as that provided by the manufacturer of the personal property, commencing with the date of closing of the purchase or the date of possession of the unit, whichever is earlier.

(c) As to all other improvements for the use of unit owners, a 3-year warranty commencing with the date of completion of the improvements.

(d) As to all other personal property for the use of unit owners, a warranty which shall be the same as that provided by the manufacturer of the personal property.

(e) As to the roof and structural components of a building or other improvements and as to mechanical, electrical, and plumbing elements serving improvements or a building, except mechanical elements serving only one unit, a warranty for a period beginning with the completion of construction of each building or improvement and continuing for 3 years thereafter or 1 year after owners other than the developer obtain control of the association, whichever occurs last, but in no event continuing for more than 5 years.

(f) As to all other property which is conveyed with a unit, a warranty to the initial purchaser of each unit for a period of 1 year from the date of closing of the purchase or the date of possession, whichever occurs first.

(2) The contractor and all subcontractors and suppliers grant to the developer and to the purchaser of each unit implied warranties of fitness as to the work performed or materials supplied by them as follows:

(a) For a period of 3 years from the date of completion of construction of a building or improvement, a warranty as to the roof and structural components of the building or improvement and mechanical and plumbing elements serving a building or an improvement, except mechanical elements serving only one unit.

(b) For a period of 1 year after completion of all construction, a warranty as to all other improvements and materials.

(3) “Completion of a building or improvement” means issuance of a certificate of occupancy, whether temporary or otherwise, that allows for occupancy or use of the entire building or improvement, or an equivalent authorization issued by the governmental body having jurisdiction. In jurisdictions where no certificate of occupancy or equivalent authorization is issued, the term means substantial completion of construction, finishing, and equipping of the building or improvement according to the plans and specifications.

(4) These warranties are conditioned upon routine maintenance being performed, unless the maintenance is the obligation of the developer or a developer-controlled association.

(5) The warranties provided by this section shall inure to the benefit of each owner and his or her successor owners and to the benefit of the developer.

(6) Nothing in this section affects a cooperative as to which rights are established by contracts for sale of 10 percent or more of the units in the cooperative by the developer to prospective unit owners prior to July 1, 1974, or as to cooperative buildings on which construction has been commenced prior to July 1, 1974.

History.—s. 1, ch. 76-222; s. 6, ch. 79-284; s. 25, ch. 86-175; s. 879, ch. 97-102; s. 5, ch. 2015-165.






Part III - RIGHTS AND OBLIGATIONS OF ASSOCIATION (ss. 719.301-719.304)

719.301 - Transfer of association control.

719.301 Transfer of association control.—

(1) When unit owners other than the developer own 15 percent or more of the units in a cooperative that will be operated ultimately by an association, the unit owners other than the developer shall be entitled to elect not less than one-third of the members of the board of administration of the association. Unit owners other than the developer are entitled to elect not less than a majority of the members of the board of administration of an association:

(a) Three years after 50 percent of the units that will be operated ultimately by the association have been conveyed to purchasers;

(b) Three months after 90 percent of the units that will be operated ultimately by the association have been conveyed to purchasers;

(c) When all the units that will be operated ultimately by the association have been completed, some have been conveyed to purchasers, and none of the others are being offered for sale by the developer in the ordinary course of business;

(d) When some of the units have been conveyed to purchasers and none of the others are being constructed or offered for sale by the developer in the ordinary course of business; or

(e) Seven years after creation of the cooperative association,

whichever occurs first. The developer is entitled to elect at least one member of the board of administration of an association as long as the developer holds for sale in the ordinary course of business at least 5 percent in cooperatives with fewer than 500 units and 2 percent in cooperatives with 500 or more units in a cooperative operated by the association. After the developer relinquishes control of the association, the developer may exercise the right to vote any developer-owned units in the same manner as any other unit owner except for purposes of reacquiring control of the association or selecting the majority of the members of the board.

(2) Within 75 days after the unit owners other than the developer are entitled to elect a member or members of the board of administration of an association, the association shall call, and give not less than 60 days’ notice of, an election for the members of the board of administration. The election shall proceed as provided in s. 719.106(1)(d). The notice may be given by any unit owner if the association fails to do so. Upon election of the first unit owner other than the developer to the board of administration, the developer shall forward to the division the name and mailing address of the unit owner board member.

(3) If a developer holds units for sale in the ordinary course of business, none of the following actions may be taken without approval in writing by the developer:

(a) Assessment of the developer as a unit owner for capital improvements.

(b) Any action by the association that would be detrimental to the sales of units by the developer. However, an increase in assessments for common expenses without discrimination against the developer shall not be deemed to be detrimental to the sales of units.

(4) When unit owners other than the developer elect a majority of the members of the board of administration of an association, the developer shall relinquish control of the association, and the unit owners shall accept control. Simultaneously, or for the purpose of paragraph (c) not more than 90 days thereafter, the developer shall deliver to the association, at the developer’s expense, all property of the unit owners and of the association held or controlled by the developer, including, but not limited to, the following items, if applicable, as to each cooperative operated by the association:

(a)1. The original or a photocopy of the recorded cooperative documents and all amendments thereto. If a photocopy is provided, it shall be certified by affidavit of the developer, or an officer or agent of the developer, as being a complete copy of the actual recorded cooperative documents.

2. A certified copy of the association’s articles of incorporation, or if it is not incorporated, then copies of the documents creating the association.

3. A copy of the bylaws.

4. The minute books, including all minutes, and other books and records of the association, if any.

5. Any house rules and regulations which have been promulgated.

(b) Resignations of officers and members of the board of administration who are required to resign because the developer is required to relinquish control of the association.

(c) The financial records, including financial statements of the association, and source documents since the incorporation of the association through the date of turnover. The records shall be audited for the period of the incorporation of the association or for the period covered by the last audit, if an audit has been performed for each fiscal year since incorporation, by an independent certified public accountant. All financial statements shall be prepared in accordance with generally accepted accounting standards and shall be audited in accordance with generally accepted auditing standards as prescribed by the Board of Accountancy. The accountant performing the review shall examine to the extent necessary supporting documents and records, including the cash disbursements and related paid invoices to determine if expenditures were for association purposes and the billings, cash receipts, and related records to determine that the developer was charged and paid the proper amounts of assessments.

(d) Association funds or control thereof.

(e) All tangible personal property that is property of the association, represented by the developer to be part of the common areas or ostensibly part of the common areas, and an inventory of that property.

(f) A copy of the plans and specifications utilized in the construction or remodeling of improvements and the supplying of equipment to the cooperative and in the construction and installation of all mechanical components serving the improvements and the site, with a certificate in affidavit form of the developer, the developer’s agent, or an architect or engineer authorized to practice in this state that such plans and specifications represent, to the best of their knowledge and belief, the actual plans and specifications utilized in the construction and improvement of the cooperative property and for the construction and installation of the mechanical components serving the improvements. If the cooperative property has been organized as a cooperative more than 3 years after the completion of construction or remodeling of the improvements, the requirements of this paragraph shall not apply.

(g) A list of the names and addresses, of which the developer had knowledge at any time in the development of the cooperative, of all contractors, subcontractors, and suppliers utilized in the construction or remodeling of the improvements and in the landscaping.

(h) Insurance policies.

(i) Copies of any certificates of occupancy which may have been issued for the cooperative property.

(j) Any other permits issued by governmental bodies applicable to the cooperative property in force or issued within 1 year prior to the date the unit owners other than the developer take control of the association.

(k) All written warranties of the contractor, subcontractors, suppliers, and manufacturers, if any, that are still effective.

(l) A roster of unit owners and their addresses and telephone numbers, if known, as shown on the developer’s records.

(m) Leases of the common areas and other leases to which the association is a party.

(n) Employment contracts or service contracts in which the association is one of the contracting parties or service contracts in which the association or the unit owners have an obligation or responsibility, directly or indirectly, to pay some or all of the fee or charge of the person or persons performing the service.

(o) All other contracts to which the association is a party.

(5) If, during the period prior to the time the developer relinquishes control of the association pursuant to subsection (4), any provision of the Cooperative Act or any rule adopted thereunder is violated by the association, the developer shall be responsible for such violation and shall be subject to the administrative action provided in this chapter for such violation, and the developer shall be liable to third parties for such violation. This subsection is intended to clarify existing law.

(6) The division may adopt rules administering the provisions of this section.

History.—s. 2, ch. 76-222; s. 7, ch. 79-284; s. 12, ch. 81-185; s. 26, ch. 86-175; s. 25, ch. 92-49; s. 880, ch. 97-102; s. 12, ch. 98-322.



719.302 - Agreements entered into by the association.

719.302 Agreements entered into by the association.—

(1) Any grant or reservation made by a cooperative document, lease, or other document, and any contract made by an association prior to assumption of control of the association by unit owners other than the developer, that provides for operation, maintenance, or management of a cooperative association or property serving the unit owners of a cooperative shall be fair and reasonable and may be canceled by unit owners other than the developer:

(a) If the association operates only one cooperative and the unit owners other than the developer have assumed control of the association, or if unit owners other than the developer own not less than 75 percent of the voting interests in the cooperative, the cancellation shall be by concurrence of the owners of not less than 75 percent of the voting interests other than the voting interests owned by the developer. If a grant, reservation, or contract is so canceled and the unit owners other than the developer have not assumed control of the association, the association shall make a new contract or otherwise provide for maintenance, management, or operation in lieu of the canceled obligation, at the direction of the owners of not less than a majority of the voting interests in the cooperative other than the voting interests owned by the developer.

(b) If the association operates more than one cooperative and the unit owners other than the developer have not assumed control of the association, and if unit owners other than the developer own at least 75 percent of the voting interests in a cooperative operated by the association, any grant, reservation, or contract for maintenance, management, or operation of buildings containing the units in that cooperative or of improvements used only by unit owners of that cooperative may be canceled by concurrence of the owners of at least 75 percent of the voting interests in the cooperative other than the voting interests owned by the developer. No grant, reservation, or contract for maintenance, management, or operation of recreational areas or any other property serving more than one cooperative, and operated by more than one association, may be canceled except pursuant to paragraph (d).

(c) If the association operates more than one cooperative and the unit owners other than the developer have assumed control of the association, the cancellation shall be by concurrence of the owners of not less than 75 percent of the total number of voting interests in all cooperatives operated by the association other than the voting interests owned by the developer.

(d) If the owners of units in a cooperative have the right to use property in common with owners of units in other cooperatives and those cooperatives are operated by more than one association, no grant, reservation, or contract for maintenance, management, or operation of the property serving more than one cooperative may be canceled until unit owners other than the developer have assumed control of all of the associations operating the cooperatives that are to be served by the recreational area or other property, after which cancellation may be effected by concurrence of the owners of not less than 75 percent of the total number of voting interests in those cooperatives other than voting interests owned by the developer.

(2) Any grant or reservation made by a cooperative document, lease, or other document, or any contract made by the developer or association prior to the time unit owners other than the developer elect a majority of the board of administration, which requires the association to purchase cooperative property or to lease cooperative property to another party shall be deemed ratified unless rejected by a majority of the voting interests of unit owners other than the developer within 18 months after unit owners other than the developer elect a majority of the board of administration. This subsection does not apply to any grant or reservation made by a declaration whereby persons other than the developer or the developer’s heirs, assigns, affiliates, directors, officers, or employees are granted the right to use the cooperative property, so long as such persons are obligated to pay, at a minimum, a proportionate share of the cost associated with such property.

(3) Any grant or reservation made by a cooperative document, lease, or other document, and any contract made by an association, whether before or after assumption of control of the association by unit owners other than the developer, that provides for operation, maintenance, or management of a cooperative association or property serving the unit owners of a cooperative shall not be in conflict with the powers and duties of the association or the rights of unit owners as provided in this chapter. This subsection is intended only as a clarification of existing law.

(4) Any grant or reservation made by a cooperative document, lease, or other document, and any contract made by an association prior to assumption of control of the association by unit owners other than the developer, shall be fair and reasonable.

(5) It is declared that the public policy of this state prohibits the inclusion or enforcement of escalation clauses in management contracts for cooperatives, and such clauses are hereby declared void for public policy. For the purposes of this section, an escalation clause is any clause in a cooperative management contract which provides that the fee under the contract shall increase at the same percentage rate as any nationally recognized and conveniently available commodity or consumer price index.

(6) Any action to compel compliance with the provisions of this section or of s. 719.301 may be brought pursuant to the summary procedure provided for in s. 51.011. In any such action brought to compel compliance with the provisions of s. 719.301, the prevailing party shall be entitled to recover reasonable attorney’s fees.

History.—s. 2, ch. 76-222; s. 1, ch. 77-174; s. 8, ch. 79-284; s. 27, ch. 86-175; s. 881, ch. 97-102.



719.3026 - Contracts for products and services; in writing; bids; exceptions.

719.3026 Contracts for products and services; in writing; bids; exceptions.—Associations with less than 100 units may opt out of the provisions of this section if two-thirds of the unit owners vote to do so, which opt-out may be accomplished by a proxy specifically setting forth the exception from this section.

(1) All contracts as further described herein or any contract that is not to be fully performed within 1 year after the making thereof, for the purchase, lease, or renting of materials or equipment to be used by the association in accomplishing its purposes under this chapter, and all contracts for the provision of services, shall be in writing. If a contract for the purchase, lease, or renting of materials or equipment, or for the provision of services, requires payment by the association in an amount which in the aggregate exceeds 5 percent of the association’s budget, including reserves, the association shall obtain competitive bids for the materials, equipment, or services. Nothing contained herein shall be construed to require the association to accept the lowest bid.

(2)(a)1. Notwithstanding the foregoing, contracts with employees of the association, and contracts for attorney, accountant, architect, community association manager, timeshare management firm, engineering, and landscape architect services shall not be subject to the provisions of this section.

2. A contract executed before January 1, 1992, and any renewal thereof, is not subject to the competitive bid requirements of this section. If a contract was awarded under the competitive bid procedures of this section, any renewal of that contract is not subject to such competitive bid requirements if the contract contains a provision that allows the board to cancel the contract on 30 days’ notice. Materials, equipment, or services provided to a cooperative pursuant to a local government franchise agreement by a franchise holder are not subject to the competitive bid requirement. A contract with a manager, if made by a competitive bid, may be made for up to 3 years. A condominium whose declaration or bylaws provides for competitive bidding for services may operate under the provisions of that declaration or bylaws in lieu of this section if those provisions are not less stringent than the requirements of this section.

(b) This section does not limit the ability of an association to obtain needed products and services in an emergency.

(c) This section does not apply if the business entity with which the association desires to enter into a contract is the only source of supply within the county serving the association.

History.—s. 26, ch. 92-49; s. 4, ch. 2000-302.



719.303 - Obligations of owners.

719.303 Obligations of owners.—

(1) Each unit owner, each tenant and other invitee, and each association shall be governed by, and shall comply with the provisions of, this chapter, the cooperative documents, the documents creating the association, and the association bylaws, and the provisions thereof shall be deemed expressly incorporated into any lease of a unit. Actions for damages or for injunctive relief, or both, for failure to comply with these provisions may be brought by the association or by a unit owner against:

(a) The association.

(b) A unit owner.

(c) Directors designated by the developer, for actions taken by them prior to the time control of the association is assumed by unit owners other than the developer.

(d) Any director who willfully and knowingly fails to comply with these provisions.

(e) Any tenant leasing a unit, and any other invitee occupying a unit.

The prevailing party in any such action or in any action in which the purchaser claims a right of voidability based upon contractual provisions as required in s. 719.503(1)(a) is entitled to recover reasonable attorney’s fees. A unit owner prevailing in an action between the association and the unit owner under this section, in addition to recovering his or her reasonable attorney’s fees, may recover additional amounts as determined by the court to be necessary to reimburse the unit owner for his or her share of assessments levied by the association to fund its expenses of the litigation. This relief does not exclude other remedies provided by law. Actions arising under this subsection shall not be deemed to be actions for specific performance.

(2) A provision of this chapter may not be waived if the waiver would adversely affect the rights of a unit owner or the purpose of the provision, except that unit owners or members of a board of administration may waive notice of specific meetings in writing if provided by the bylaws. Any instrument given in writing by the unit owner or purchaser to an escrow agent may be relied upon by an escrow agent, whether or not such instruction and the payment of funds thereunder might constitute a waiver of any provision of this chapter.

(3) The association may levy reasonable fines for failure of the unit owner or the unit’s occupant, licensee, or invitee to comply with any provision of the cooperative documents or reasonable rules of the association. A fine may not become a lien against a unit. A fine may be levied by the board on the basis of each day of a continuing violation, with a single notice and opportunity for hearing before a committee as provided in paragraph (b). However, the fine may not exceed $100 per violation, or $1,000 in the aggregate.

(a) An association may suspend, for a reasonable period of time, the right of a unit owner, or a unit owner’s tenant, guest, or invitee, to use the common elements, common facilities, or any other association property for failure to comply with any provision of the cooperative documents or reasonable rules of the association. This paragraph does not apply to limited common elements intended to be used only by that unit, common elements needed to access the unit, utility services provided to the unit, parking spaces, or elevators.

(b) A fine or suspension levied by the board of administration may not be imposed unless the board first provides at least 14 days’ written notice and an opportunity for a hearing to the unit owner and, if applicable, its occupant, licensee, or invitee. The hearing must be held before a committee of other unit owners who are neither board members nor persons residing in a board member’s household. The role of the committee is limited to determining whether to confirm or reject the fine or suspension levied by the board. If the committee does not agree with the fine or suspension, it may not be imposed.

(4) If a unit owner is more than 90 days delinquent in paying a monetary obligation due to the association, the association may suspend the right of the unit owner or the unit’s occupant, licensee, or invitee to use common elements, common facilities, or any other association property until the monetary obligation is paid in full. This subsection does not apply to limited common elements intended to be used only by that unit, common elements needed to access the unit, utility services provided to the unit, parking spaces, or elevators. The notice and hearing requirements under subsection (3) do not apply to suspensions imposed under this subsection.

(5) An association may suspend the voting rights of a unit or member due to nonpayment of any monetary obligation due to the association which is more than 90 days delinquent. A voting interest or consent right allocated to a unit or member which has been suspended by the association may not be counted towards the total number of voting interests for any purpose, including, but not limited to, the number of voting interests necessary to constitute a quorum, the number of voting interests required to conduct an election, or the number of voting interests required to approve an action under this chapter or pursuant to the cooperative documents, articles of incorporation, or bylaws. The suspension ends upon full payment of all obligations currently due or overdue the association. The notice and hearing requirements under subsection (3) do not apply to a suspension imposed under this subsection.

(6) All suspensions imposed pursuant to subsection (4) or subsection (5) must be approved at a properly noticed board meeting. Upon approval, the association must notify the unit owner and, if applicable, the unit’s occupant, licensee, or invitee by mail or hand delivery.

History.—s. 2, ch. 76-222; s. 1, ch. 77-174; s. 28, ch. 86-175; s. 6, ch. 87-117; s. 27, ch. 92-49; s. 882, ch. 97-102; s. 15, ch. 2003-14; s. 15, ch. 2011-196; s. 13, ch. 2013-188; s. 14, ch. 2015-97.



719.304 - Association’s right to amend cooperative documents.

719.304 Association’s right to amend cooperative documents.—

(1) If there is an omission or error in any cooperative document, or in other documents required by law to establish the cooperative, the association may correct the error or omission by an amendment to the cooperative document, or the other documents required to create a cooperative, in the manner provided in the document to amend the document, or, if none is provided, then by vote of a majority of the voting interests. The amendment is effective when passed and approved. This procedure for amendment cannot be used if such an amendment would materially or adversely affect property rights of unit owners, unless the affected owners consent in writing. This subsection does not restrict the powers of the association to otherwise amend the cooperative documents, or other documentation, but authorizes a simple process of amendment requiring a lesser vote for the purpose of curing defects, errors, or omissions when the property rights of unit owners are not materially or adversely affected.

(2) If there is an omission or error in a cooperative document, or other documents required to establish the cooperative, which would affect the valid existence of the cooperative and which may not be corrected by the amendment procedures in the cooperative documents or this chapter, then the circuit courts have jurisdiction to entertain petitions of one or more of the unit owners therein, or of the association, to correct the error or omission, and the action may be a class action. The court may require that one or more methods of correcting the error or omission be submitted to the unit owners to determine the most acceptable correction. All unit owners and the association and mortgagees of a first mortgage of record must be joined as parties to the action. Service of process on owners may be by publication, but the plaintiff shall furnish all unit owners not personally served with process with copies of the petition and final decree of the court by certified mail, return receipt requested, at their last known residence address. If an action to determine whether the cooperative documents or other documents comply with the mandatory requirements for the formation of a cooperative contained in this chapter is not brought within 3 years of the filing of the cooperative documents, the cooperative documents and other documents shall be effective under this chapter to create a cooperative, whether or not the documents substantially comply with the mandatory requirements of this chapter. However, both before and after the expiration of this 3-year period, circuit courts have jurisdiction to entertain petitions permitted under this subsection for the correction of the documentation, and other methods of amendment may be utilized to correct the errors or omissions at any time.

History.—s. 2, ch. 76-222; s. 224, ch. 77-104; s. 29, ch. 86-175.






Part IV - SPECIAL TYPES OF COOPERATIVES (ss. 719.401-719.403)

719.401 - Leaseholds.

719.401 Leaseholds.—

(1) A cooperative may be created on lands held under lease or may include recreational facilities or other common elements or commonly used facilities on a leasehold, if, on the date the first unit is conveyed by the developer to a bona fide purchaser, the lease has an unexpired term of at least 50 years. However, if the cooperative constitutes a timeshare cooperative created pursuant to chapter 721, the lease must have an unexpired term of at least 30 years. If rent under the lease is payable by the association or by the unit owners, the lease shall include the following requirements:

(a) The leased land must be identified by a description that is sufficient to pass title, and the leased personal property must be identified by a general description of the items of personal property and the approximate number of each item of personal property that the developer is committing to furnish for each room or other facility. In the alternative, the personal property may be identified by a representation as to the minimum amount of expenditure that will be made to purchase the personal property for the facility. Unless the lease is of a unit, the identification of the land shall be supplemented by a survey showing the relation of the leased land to the land included in the common areas. This provision shall not prohibit adding additional land or personal property in accordance with the terms of the lease, provided there is no increase in rent or material increase in maintenance costs to the individual unit owner.

(b) The lease shall not contain a reservation of the right of possession or control of the leased property by the lessor or any person other than unit owners or the association, and shall not create rights to possession or use of the leased property in any parties other than the association or unit owners of the cooperative to be served by the leased property, unless the reservations and rights created are conspicuously disclosed. Any provision for use of the leased property by anyone other than unit owners of the cooperatives to be served by the leased property shall require the other users to pay a fair and reasonable share of the maintenance and repair obligations and other exactions due from users of the leased property.

(c) The lease shall state the minimum number of unit owners that will be required, directly or indirectly, to pay the rent under the lease and the maximum number of units that will be served by the leased property. The limitation of the number of units to be served shall not preclude enlargement of the facilities leased and an increase in their capacity, if approved by the association operating the leased property after unit owners other than the developer have assumed control of the association. This paragraph does not apply if the lessor is the Government of the United States or the State of Florida or any political subdivision thereof or any agency or any political subdivision thereof.

(d)1. In any action by the lessor to enforce a lien for rent payable or in any action by the association or a unit owner with respect to the obligations of the lessee or the lessor under the lease, the unit owner or the association may raise any issue or interpose any defenses, legal or equitable, that he or she or it may have with respect to the lessor’s obligations under the lease. If the unit owner or the association initiates any action or interposes any defense other than payment of rent under the lease, the unit owner or the association shall, upon service of process upon the lessor, pay into the registry of the court any allegedly accrued rent and the rent which accrues during the pendency of the proceeding, when due. If the unit owner or the association fails to pay the rent into the registry of the court, it shall constitute an absolute waiver of the unit owner’s or association’s defenses other than payment, and the lessor shall be entitled to default. The unit owner or the association shall notify the lessor of any deposits. When the unit owner or the association has deposited the required funds into the registry of the court, the lessor may apply to the court for disbursement of all or part of the funds shown to be necessary for the payment of taxes, mortgage payments, maintenance and operating expenses, and other necessary expenses incident to maintaining and equipping the leased facilities or necessary for the payment of other expenses arising out of personal hardship resulting from the loss of rental income from the leased facilities. The court, after an evidentiary hearing, may award all or part of the funds on deposit to the lessor for such purpose. The court shall require the lessor to post bond or other security, as a condition to the release of funds from the registry, when the value of the leased land and improvements, apart from the lease itself, is inadequate to fully secure the sum of existing encumbrances on the leased property and the amounts released from the court registry.

2. When the association or unit owners have deposited funds into the registry of the court pursuant to this subsection, and the unit owners and association have otherwise complied with their obligations under the lease or agreement, other than paying rent into the registry of the court rather than to the lessor, the lessor cannot hold the association or unit owners in default on their rental payments nor may the lessor file liens or initiate foreclosure proceedings against unit owners. If the lessor, in violation of this subsection, attempts such liens or foreclosures, then the lessor may be liable for damages plus attorney’s fees and costs which the association or unit owners incurred in satisfying those liens or foreclosures.

3. Nothing in this paragraph shall affect litigation commenced prior to October 1, 1979.

(e) If the lease is of recreational facilities or other commonly used facilities that are not completed, rent shall not commence until some of the facilities are completed. Until all of the facilities leased are completed, rent shall be prorated and paid only for the completed facilities in the proportion that the value of the completed facilities bears to the estimated value, when completed, of all of the facilities that are leased. The facilities shall be complete when they have been constructed, finished, and equipped and are available for use.

(f)1. A lease of recreational or other commonly used facilities entered into by the association or unit owners prior to the time the control of the association is turned over to unit owners other than the developer shall grant to the lessee an option to purchase the leased property, payable in cash on any anniversary date of the beginning of the lease term after the 10th anniversary, at a price then determined by agreement. If there is no agreement as to the price, then the price shall be determined by arbitration. This paragraph shall be applied to contracts entered into on, before, or after January 1, 1977, regardless of the duration of the lease.

2. If the lessor wishes to sell his or her interest and has received a bona fide offer to purchase it, the lessor shall send the association and each unit owner a copy of the executed offer. For 90 days following receipt of the offer by the association or unit owners, the association or unit owners have the option to purchase the interest on the terms and conditions in the offer. The option shall be exercised, if at all, by notice in writing given to the lessor within the 90-day period. If the association or unit owners do not exercise the option, the lessor shall have the right, for a period of 60 days after the 90-day period has expired, to complete the transaction described in the offer to purchase. If for any reason such transaction is not concluded within the 60 days, the offer shall have been abandoned, and the provisions of this subsection shall be reimposed.

3. The option shall be exercised upon approval by owners of two-thirds of the units served by the leased property.

4. The provisions of this paragraph shall not apply to a nonresidential cooperative and shall not apply if the lessor is the Government of the United States or the State of Florida or any political subdivision thereof or, in the case of an underlying land lease, a person or entity which is not the developer or directly or indirectly owned or controlled by the developer and did not obtain, directly or indirectly, ownership of the leased property from the developer.

(g) The lease or a subordination agreement executed by the lessor must provide either:

1. That any lien which encumbers a unit for rent or other moneys or exactions payable is subordinate to any mortgage held by an institutional lender, or

2. That, upon the foreclosure of any mortgage held by an institutional lender or upon delivery of a deed in lieu of foreclosure, the lien for the unit owner’s share of the rent or other exactions shall not be extinguished but shall be foreclosed and unenforceable against the mortgagee with respect to that unit’s share of the rent and other exactions which mature or become due and payable on or before the date of the final judgment of foreclosure, in the event of foreclosure, or on or before the date of delivery of the deed in lieu of foreclosure. The lien may, however, automatically and by operation of the lease or other instrument, reattach to the unit and secure the payment of the unit’s proportionate share of the rent or other exactions coming due subsequent to the date of final decree of foreclosure or the date of delivery of the deed in lieu of foreclosure.

This paragraph does not apply if the lessor is the Government of the United States or the State of Florida or any political subdivision thereof or any agency or political subdivision thereof.

(2) If rent under the lease is a fixed amount for the full duration of the lease, and the rent thereunder is payable by the association or the unit owners, the division director shall have the discretion to accept alternative assurances sufficient to secure the payment of rent, including, but not limited to, annuities with an insurance company authorized to do business in this state, the beneficiary of which shall be the association, or, cash deposits in trust, the beneficiary of which shall be the association, which deposit shall be at an amount sufficient to generate interest sufficient to meet lease payments as they occur. If alternative assurances are accepted by the division director, the following apply:

(a) Disclosures contemplated by paragraph (1)(b), if not contained within the lease, may be made by the developer.

(b) Disclosures as to the minimum number of unit owners that will be required, directly or indirectly, to pay the rent under the lease and the maximum number of units that will be served by the leased property, if not contained in the lease, may be stated by the developer.

(c) The provisions of paragraphs (1)(d) and (e) apply, but need not be stated in the lease.

(d) The provisions of paragraph (1)(g) do not apply.

History.—s. 2, ch. 76-222; s. 1, ch. 77-174; s. 9, ch. 79-284; s. 5, ch. 80-323; s. 13, ch. 81-185; s. 30, ch. 86-175; s. 8, ch. 88-148; s. 3, ch. 88-225; s. 883, ch. 97-102; s. 5, ch. 2000-302.



719.4015 - Cooperative leases; escalation clauses.

719.4015 Cooperative leases; escalation clauses.—

(1) It is declared that the public policy of this state prohibits the inclusion or enforcement of escalation clauses in land leases or other leases or agreements for recreational facilities, land, or other commonly used facilities serving residential cooperatives, and such clauses are hereby declared void for public policy. For the purposes of this section, an escalation clause is any clause in a cooperative lease or agreement which provides that the rental under the lease or agreement shall increase at the same percentage rate as any nationally recognized and conveniently available commodity or consumer price index.

(2) This public policy prohibits the inclusion or enforcement of such escalation clauses in leases related to cooperatives for which the cooperative documents were recorded on or after June 4, 1975; it prohibits the enforcement of escalation clauses in leases related to cooperatives for which the cooperative documents were recorded prior to June 4, 1975, but which have been refused enforcement on the grounds that the parties agreed to be bound by subsequent amendments to the Florida Statutes or which have been found to be void because of a finding that such lease is unconscionable or which have been refused enforcement on the basis of the application of former s. 719.401(8); and it prohibits any further escalation of rental fees after October 1, 1988, pursuant to escalation clauses in leases related to cooperatives for which the cooperative documents were recorded prior to June 4, 1975.

(3) The provisions of this section do not apply if the lessor is the Government of the United States or the State of Florida or any political subdivision thereof or any agency of any political subdivision thereof.

History.—s. 9, ch. 88-148; s. 4, ch. 88-225; s. 2, ch. 89-164.



719.402 - Conversion of existing improvements to cooperative.

719.402 Conversion of existing improvements to cooperative.—A developer may create a cooperative by converting existing, previously occupied improvements to such ownership by complying with parts I and VI of this chapter.

History.—s. 2, ch. 76-222; s. 10, ch. 79-284; s. 9, ch. 80-3.



719.403 - Phase cooperatives.

719.403 Phase cooperatives.—

(1) A developer may develop a cooperative in phases, if the original cooperative documents or an amendment to the cooperative documents approved by the unit owners and unit mortgagees provides for and describes in detail all anticipated phases, the impact, if any, which the completion of subsequent phases would have upon the initial phase, and the time period within which all phases must be added to the cooperative and must comply with the requirements of this section or the right to add additional phases shall expire.

(2) The original cooperative documents shall describe:

(a) The land which may become part of the cooperative and the land on which each phase is to be built. The descriptions shall include metes and bounds or other legal descriptions of the land for each phase, plot plans, and surveys. Plot plans, attached as an exhibit, must show the approximate location of all existing and proposed buildings and improvements that may ultimately be contained within the cooperative. The plot plan may be modified by the developer as to unit or building types to the extent that such changes are described in the cooperative documents. If provided in the cooperative documents, the developer may make nonmaterial changes in the legal description of a phase.

(b) The minimum and maximum number and general size of units to be included in each phase. The general size may be expressed in terms of minimum and maximum square feet. In stating the minimum and maximum number of units, the difference between the minimum and maximum numbers shall not be greater than 20 percent of the maximum.

(c) Each unit’s percentage ownership in the common areas as each phase is added. In lieu of specific percentages, a formula for reallocating each unit’s proportion or percentage of ownership in the common areas and manner of sharing common expenses and owning common surplus as additional units are added to the cooperative by the addition of any land may be described. The basis for allocating percentage ownership of units in phases added shall be consistent with the basis for allocation made among the units originally in the cooperative.

(d) The recreation areas and facilities to be owned as common areas by all unit owners and all personal property to be provided as each phase is added to the cooperative, and those facilities or areas which may not be built or provided if any phase or phases are not developed and added as a part of the cooperative. The developer may reserve the right to add additional common area recreational facilities if the original cooperative documents contain a description of each type of facility and its proposed location. The cooperative documents shall set forth the circumstances under which such facilities will be added.

(e) The membership vote and ownership in the association attributable to each unit in each phase and the results if any phase or phases are not developed and added as a part of the cooperative.

(f) Whether or not timeshare estates will or may be created with respect to units in any phase and, if so, the degree, quantity, nature, and extent of such estates, specifying the minimum duration of the recurring periods of rights of use, possession, or occupancy that may be established with respect to any unit.

(3) The developer shall notify owners of existing units of the commencement of, or the decision not to add, one or more additional phases. Notice shall be by certified mail addressed to each owner at the address of the owner’s unit or at his or her last known address.

(4) If one or more phases are not built, the units which are built are entitled to 100 percent ownership of all common areas within the phases actually developed and added as a part of the cooperative.

(5) If the cooperative documents require the developer to convey any additional lands or facilities to the cooperative after the completion of the first phase and the developer fails to do so within the time specified, or within a reasonable time if none is specified, then any owner of a unit or the association may enforce such obligations against the developer or bring an action against the developer for damages caused by the developer’s failure to convey to the association such additional lands or facilities.

(6) Notwithstanding any other provisions of this chapter, any amendments by the developer adding any land to the cooperative shall be consistent with the provisions of the cooperative documents granting such right and shall contain or provide for the following matters:

(a) The legal description of the land being added to the cooperative.

(b) An identification by letter, name, or number, or a combination thereof, of each unit within the land added to the cooperative, to ensure that no unit in the cooperative, including the additional land, will bear the same designation as any other unit.

(c) A survey of the additional land and graphic description of the improvements in which any units are located and a plot plan thereof, and a certificate of surveyor, in conformance with 1s. 719.1035(4)(e).

(d) The undivided share in the common areas appurtenant to each unit in the cooperative stated as percentages or fractions which, in the aggregate, must equal the whole and must be determined in conformance with the manner of allocation set forth in the original cooperative documents.

(e) The proportions or percentages and the manner of sharing common expenses and owning common surplus which for residential units must be the same as the undivided share in the common areas. Amendments adding phases to a cooperative shall not require the execution of such amendments or consents thereto by unit owners other than the developer, unless the amendment permits the creation of timeshare estates in any unit of the additional phase of the condominium and such creation is not authorized by the original declaration.

(7) Upon recording the cooperative documents or amendments adding phases pursuant to this section, the developer or association shall file the recording information with the division within 30 working days on a form prescribed by the division.

History.—s. 2, ch. 76-222; s. 225, ch. 77-104; s. 1, ch. 77-174; s. 31, ch. 86-175; s. 884, ch. 97-102; s. 13, ch. 98-322.

1Note.—Section 719.1035, as amended by s. 6, ch. 99-382, does not have a subsection (4).






Part V - REGULATION AND DISCLOSURE PRIOR TO SALE OF RESIDENTIALCOOPERATIVES (ss. 719.501-719.508)

719.501 - Powers and duties of Division of Florida Condominiums, Timeshares, and Mobile Homes.

719.501 Powers and duties of Division of Florida Condominiums, Timeshares, and Mobile Homes.—

(1) The Division of Florida Condominiums, Timeshares, and Mobile Homes of the Department of Business and Professional Regulation, referred to as the “division” in this part, in addition to other powers and duties prescribed by chapter 718, has the power to enforce and ensure compliance with this chapter and adopted rules relating to the development, construction, sale, lease, ownership, operation, and management of residential cooperative units. In performing its duties, the division shall have the following powers and duties:

(a) The division may make necessary public or private investigations within or outside this state to determine whether any person has violated this chapter or any rule or order hereunder, to aid in the enforcement of this chapter, or to aid in the adoption of rules or forms hereunder.

(b) The division may require or permit any person to file a statement in writing, under oath or otherwise, as the division determines, as to the facts and circumstances concerning a matter to be investigated.

(c) For the purpose of any investigation under this chapter, the division director or any officer or employee designated by the division director may administer oaths or affirmations, subpoena witnesses and compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence. Upon failure by a person to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected thereby, the division may apply to the circuit court for an order compelling compliance.

(d) Notwithstanding any remedies available to unit owners and associations, if the division has reasonable cause to believe that a violation of any provision of this chapter or related rule has occurred, the division may institute enforcement proceedings in its own name against a developer, association, officer, or member of the board, or its assignees or agents, as follows:

1. The division may permit a person whose conduct or actions may be under investigation to waive formal proceedings and enter into a consent proceeding whereby orders, rules, or letters of censure or warning, whether formal or informal, may be entered against the person.

2. The division may issue an order requiring the developer, association, officer, or member of the board, or its assignees or agents, to cease and desist from the unlawful practice and take such affirmative action as in the judgment of the division will carry out the purposes of this chapter. Such affirmative action may include, but is not limited to, an order requiring a developer to pay moneys determined to be owed to a condominium association.

3. The division may bring an action in circuit court on behalf of a class of unit owners, lessees, or purchasers for declaratory relief, injunctive relief, or restitution.

4. The division may impose a civil penalty against a developer or association, or its assignees or agents, for any violation of this chapter or related rule. The division may impose a civil penalty individually against any officer or board member who willfully and knowingly violates a provision of this chapter, a rule adopted pursuant to this chapter, or a final order of the division. The term “willfully and knowingly” means that the division informed the officer or board member that his or her action or intended action violates this chapter, a rule adopted under this chapter, or a final order of the division, and that the officer or board member refused to comply with the requirements of this chapter, a rule adopted under this chapter, or a final order of the division. The division, prior to initiating formal agency action under chapter 120, shall afford the officer or board member an opportunity to voluntarily comply with this chapter, a rule adopted under this chapter, or a final order of the division. An officer or board member who complies within 10 days is not subject to a civil penalty. A penalty may be imposed on the basis of each day of continuing violation, but in no event shall the penalty for any offense exceed $5,000. By January 1, 1998, the division shall adopt, by rule, penalty guidelines applicable to possible violations or to categories of violations of this chapter or rules adopted by the division. The guidelines must specify a meaningful range of civil penalties for each such violation of the statute and rules and must be based upon the harm caused by the violation, the repetition of the violation, and upon such other factors deemed relevant by the division. For example, the division may consider whether the violations were committed by a developer or owner-controlled association, the size of the association, and other factors. The guidelines must designate the possible mitigating or aggravating circumstances that justify a departure from the range of penalties provided by the rules. It is the legislative intent that minor violations be distinguished from those which endanger the health, safety, or welfare of the cooperative residents or other persons and that such guidelines provide reasonable and meaningful notice to the public of likely penalties that may be imposed for proscribed conduct. This subsection does not limit the ability of the division to informally dispose of administrative actions or complaints by stipulation, agreed settlement, or consent order. All amounts collected shall be deposited with the Chief Financial Officer to the credit of the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund. If a developer fails to pay the civil penalty, the division shall thereupon issue an order directing that such developer cease and desist from further operation until such time as the civil penalty is paid or may pursue enforcement of the penalty in a court of competent jurisdiction. If an association fails to pay the civil penalty, the division shall thereupon pursue enforcement in a court of competent jurisdiction, and the order imposing the civil penalty or the cease and desist order shall not become effective until 20 days after the date of such order. Any action commenced by the division shall be brought in the county in which the division has its executive offices or in the county where the violation occurred.

(e) The division may prepare and disseminate a prospectus and other information to assist prospective owners, purchasers, lessees, and developers of residential cooperatives in assessing the rights, privileges, and duties pertaining thereto.

(f) The division has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement and enforce the provisions of this chapter.

(g) The division shall establish procedures for providing notice to an association when the division is considering the issuance of a declaratory statement with respect to the cooperative documents governing such cooperative community.

(h) The division shall furnish each association which pays the fees required by paragraph (2)(a) a copy of this act, subsequent changes to this act on an annual basis, an amended version of this act as it becomes available from the Secretary of State’s office on a biennial basis, and the rules adopted thereto on an annual basis.

(i) The division shall annually provide each association with a summary of declaratory statements and formal legal opinions relating to the operations of cooperatives which were rendered by the division during the previous year.

(j) The division shall adopt uniform accounting principles, policies, and standards to be used by all associations in the preparation and presentation of all financial statements required by this chapter. The principles, policies, and standards shall take into consideration the size of the association and the total revenue collected by the association.

(k) The division shall provide training and educational programs for cooperative association board members and unit owners. The training may, in the division’s discretion, include web-based electronic media, and live training and seminars in various locations throughout the state. The division may review and approve education and training programs for board members and unit owners offered by providers and shall maintain a current list of approved programs and providers and make such list available to board members and unit owners in a reasonable and cost-effective manner.

(l) The division shall maintain a toll-free telephone number accessible to cooperative unit owners.

(m) When a complaint is made to the division, the division shall conduct its inquiry with reasonable dispatch and with due regard to the interests of the affected parties. Within 30 days after receipt of a complaint, the division shall acknowledge the complaint in writing and notify the complainant whether the complaint is within the jurisdiction of the division and whether additional information is needed by the division from the complainant. The division shall conduct its investigation and shall, within 90 days after receipt of the original complaint or timely requested additional information, take action upon the complaint. However, the failure to complete the investigation within 90 days does not prevent the division from continuing the investigation, accepting or considering evidence obtained or received after 90 days, or taking administrative action if reasonable cause exists to believe that a violation of this chapter or a rule of the division has occurred. If an investigation is not completed within the time limits established in this paragraph, the division shall, on a monthly basis, notify the complainant in writing of the status of the investigation. When reporting its action to the complainant, the division shall inform the complainant of any right to a hearing pursuant to ss. 120.569 and 120.57.

(n) The division shall develop a program to certify both volunteer and paid mediators to provide mediation of cooperative disputes. The division shall provide, upon request, a list of such mediators to any association, unit owner, or other participant in arbitration proceedings under s. 718.1255 requesting a copy of the list. The division shall include on the list of voluntary mediators only persons who have received at least 20 hours of training in mediation techniques or have mediated at least 20 disputes. In order to become initially certified by the division, paid mediators must be certified by the Supreme Court to mediate court cases in county or circuit courts. However, the division may adopt, by rule, additional factors for the certification of paid mediators, which factors must be related to experience, education, or background. Any person initially certified as a paid mediator by the division must, in order to continue to be certified, comply with the factors or requirements imposed by rules adopted by the division.

(2)(a) Each cooperative association shall pay to the division, on or before January 1 of each year, an annual fee in the amount of $4 for each residential unit in cooperatives operated by the association. If the fee is not paid by March 1, then the association shall be assessed a penalty of 10 percent of the amount due, and the association shall not have the standing to maintain or defend any action in the courts of this state until the amount due is paid.

(b) All fees shall be deposited in the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund as provided by law.

History.—s. 2, ch. 76-222; s. 1, ch. 77-174; s. 4, ch. 78-323; s. 33, ch. 79-4; s. 11, ch. 79-284; s. 6, ch. 81-172; s. 14, ch. 81-185; s. 479, ch. 81-259; s. 35, ch. 83-85; s. 155, ch. 83-216; s. 11, ch. 85-60; s. 32, ch. 86-175; s. 21, ch. 87-102; s. 28, ch. 92-49; s. 238, ch. 94-218; s. 300, ch. 96-410; s. 1776, ch. 97-102; s. 5, ch. 97-301; s. 222, ch. 98-200; s. 1892, ch. 2003-261; s. 57, ch. 2008-240; s. 14, ch. 2013-188.



719.502 - Filing prior to sale or lease.

719.502 Filing prior to sale or lease.—

(1)(a) A developer of a residential cooperative shall file with the division one copy of each of the documents and items required to be furnished to a buyer or lessee by ss. 719.503 and 719.504, if applicable. Until the developer has so filed, a contract for sale or lease of a unit for more than 5 years shall be voidable by the purchaser or lessee prior to the closing of his or her purchase or lease of a unit. A developer shall not close on any contract for sale or contract for a lease period of more than 5 years until the developer prepares and files with the division documents complying with the requirements of this chapter and the rules promulgated by the division and until the division notifies the developer that the filing is proper. A developer shall not close on any contract for sale or contract for a lease period of more than 5 years, as further provided in s. 719.503(1)(b), until the developer prepares and delivers all documents required by s. 719.503(1)(b) to the prospective buyer.

(b) The division may by rule develop filing, review, and examination requirements and the relevant timetables necessary to ensure compliance with the notice and disclosure requirements of this section.

(2)(a) Prior to filing as required by subsection (1), and prior to acquiring an ownership, leasehold, or contractual interest in the land upon which the cooperative is to be developed, a developer shall not offer a contract for purchase or lease of a unit for more than 5 years. However, the developer may accept deposits for reservations upon the approval of a fully executed escrow agreement and reservation agreement form properly filed with the Division of Florida Condominiums, Timeshares, and Mobile Homes. Each filing of a proposed reservation program shall be accompanied by a filing fee of $250. Reservations shall not be taken on a proposed cooperative unless the developer has an ownership, leasehold, or contractual interest in the land upon which the cooperative is to be developed. The division shall notify the developer within 20 days of receipt of the reservation filing of any deficiencies contained therein. Such notification shall not preclude the determination of reservation filing deficiencies at a later date, nor shall it relieve the developer of any responsibility under the law. The escrow agreement and the reservation agreement form shall include a statement of the right of the prospective purchaser to an immediate unqualified refund of the reservation deposit moneys upon written request to the escrow agent by the prospective purchaser or the developer.

(b) The executed escrow agreement signed by the developer and the escrow agent shall contain the following information:

1. A statement that the escrow agent will grant a prospective purchaser an immediate, unqualified refund of the reservation deposit moneys upon written request either directly to the escrow agent or to the developer.

2. A statement that the escrow agent is responsible for not releasing moneys directly to the developer except as a down payment on the purchase price at the time a contract is signed by the purchaser, if provided for in the contract.

(c) The reservation agreement form shall include the following:

1. A statement of the obligation of the developer to file cooperative documents with the division prior to entering into a binding purchase or lease agreement for more than 5 years.

2. A statement of the right of the prospective purchaser to receive all cooperative documents as required by this chapter.

3. The name and address of the escrow agent.

4. A statement as to whether the developer assures that the purchase price represented in or pursuant to the reservation agreement will be the price in the contract for purchase and sale or that the price represented may be exceeded within a stated amount or percentage or that no assurance is given as to the price in the contract for purchase and sale.

5. A statement that the deposit must be payable to the escrow agent and that the escrow agent must provide a receipt to the prospective purchaser.

(3) Upon filing as required by subsection (1), the developer shall pay to the division a filing fee of $20 for each residential unit to be sold by the developer which is described in the documents filed. If the cooperative is to be built or sold in phases, the fee shall be paid prior to offering for sale units in any subsequent phase. Every developer who holds a unit or units for sale in a cooperative shall submit to the division any amendments to documents or items on file with the division and deliver to purchasers all amendments prior to closing, but in no event later than 10 days after the amendment. Upon filing of amendments to documents currently on file with the division, the developer shall pay to the division a filing fee of up to $100 per filing, with the exact fee to be set by the division rule.

(4) Any developer who complies with this section shall not be required to file with any other division or agency of this state for approval to sell the units in the cooperative, the information for the cooperative for which he or she filed.

History.—s. 2, ch. 76-222; s. 5, ch. 79-284; s. 15, ch. 81-185; s. 12, ch. 85-60; s. 33, ch. 86-175; s. 22, ch. 87-102; s. 29, ch. 92-49; s. 885, ch. 97-102; s. 14, ch. 98-322; s. 58, ch. 2008-240.



719.503 - Disclosure prior to sale.

719.503 Disclosure prior to sale.—

(1) DEVELOPER DISCLOSURE.—

(a) Contents of contracts.—Any contracts for the sale of a unit or a lease thereof for an unexpired term of more than 5 years shall contain:

1. The following legend in conspicuous type: THIS AGREEMENT IS VOIDABLE BY BUYER BY DELIVERING WRITTEN NOTICE OF THE BUYER’S INTENTION TO CANCEL WITHIN 15 DAYS AFTER THE DATE OF EXECUTION OF THIS AGREEMENT BY THE BUYER, AND RECEIPT BY BUYER OF ALL OF THE ITEMS REQUIRED TO BE DELIVERED TO HIM OR HER BY THE DEVELOPER UNDER SECTION 719.503, FLORIDA STATUTES. THIS AGREEMENT IS ALSO VOIDABLE BY BUYER BY DELIVERING WRITTEN NOTICE OF THE BUYER’S INTENTION TO CANCEL WITHIN 15 DAYS AFTER THE DATE OF RECEIPT FROM THE DEVELOPER OF ANY AMENDMENT WHICH MATERIALLY ALTERS OR MODIFIES THE OFFERING IN A MANNER THAT IS ADVERSE TO THE BUYER. ANY PURPORTED WAIVER OF THESE VOIDABILITY RIGHTS SHALL BE OF NO EFFECT. BUYER MAY EXTEND THE TIME FOR CLOSING FOR A PERIOD OF NOT MORE THAN 15 DAYS AFTER THE BUYER HAS RECEIVED ALL OF THE ITEMS REQUIRED. BUYER’S RIGHT TO VOID THIS AGREEMENT SHALL TERMINATE AT CLOSING. FIGURES CONTAINED IN ANY BUDGET DELIVERED TO THE BUYER PREPARED IN ACCORDANCE WITH THE COOPERATIVE ACT ARE ESTIMATES ONLY AND REPRESENT AN APPROXIMATION OF FUTURE EXPENSES BASED ON FACTS AND CIRCUMSTANCES EXISTING AT THE TIME OF THE PREPARATION OF THE BUDGET BY THE DEVELOPER. ACTUAL COSTS OF SUCH ITEMS MAY EXCEED THE ESTIMATED COSTS. SUCH CHANGES IN COST DO NOT CONSTITUTE MATERIAL ADVERSE CHANGES IN THE OFFERING.

2. The following caveat in conspicuous type shall be placed upon the first page of the contract: ORAL REPRESENTATIONS CANNOT BE RELIED UPON AS CORRECTLY STATING THE REPRESENTATIONS OF THE DEVELOPER. FOR CORRECT REPRESENTATIONS, REFERENCE SHOULD BE MADE TO THIS CONTRACT AND THE DOCUMENTS REQUIRED BY SECTION 719.503, FLORIDA STATUTES, TO BE FURNISHED BY A DEVELOPER TO A BUYER OR LESSEE.

3. If the unit has been occupied by someone other than the buyer, a statement that the unit has been occupied.

4. If the contract is for the sale or transfer of a unit subject to a lease, the contract shall include as an exhibit a copy of the executed lease and shall contain within the text in conspicuous type: THE UNIT IS SUBJECT TO A LEASE (OR SUBLEASE).

5. If the contract is for the lease of a unit for a term of 5 years or more, the contract shall include as an exhibit a copy of the proposed lease.

6. If the contract is for the sale or lease of a unit that is subject to a lien for rent payable under a lease of a recreational facility or other common areas, the contract shall contain within the text the following statement in conspicuous type: THIS CONTRACT IS FOR THE TRANSFER OF A UNIT THAT IS SUBJECT TO A LIEN FOR RENT PAYABLE UNDER A LEASE OF COMMON AREAS. FAILURE TO PAY RENT MAY RESULT IN FORECLOSURE OF THE LIEN.

7. The contract shall state the name and address of the escrow agent required by s. 719.202 and shall state that the purchaser may obtain a receipt for his or her deposit from the escrow agent, upon request.

8. If the contract is for the sale or transfer of a unit in a cooperative in which timeshare estates have been or may be created, the following text in conspicuous type: UNITS IN THIS COOPERATIVE ARE SUBJECT TO TIMESHARE ESTATES. The contract for the sale of a timeshare estate must also contain, in conspicuous type, the following: FOR THE PURPOSE OF AD VALOREM TAXES OR SPECIAL ASSESSMENTS LEVIED BY TAXING AUTHORITIES AGAINST A TIMESHARE ESTATE, THE MANAGING ENTITY IS GENERALLY CONSIDERED THE TAXPAYER UNDER FLORIDA LAW. YOU HAVE THE RIGHT TO CHALLENGE AN ASSESSMENT BY A TAXING AUTHORITY RELATING TO YOUR TIMESHARE ESTATE PURSUANT TO THE PROVISIONS OF CHAPTER 194, FLORIDA STATUTES.

(b) Copies of documents to be furnished to prospective buyer or lessee.—Until such time as the developer has furnished the documents listed below to a person who has entered into a contract to purchase a unit or lease it for more than 5 years, the contract may be voided by that person, entitling the person to a refund of any deposit together with interest thereon as provided in s. 719.202. The contract may be terminated by written notice from the proposed buyer or lessee delivered to the developer within 15 days after the buyer or lessee receives all of the documents required by this section. The developer shall not close for 15 days following the execution of the agreement and delivery of the documents to the buyer as evidenced by a receipt for documents signed by the buyer unless the buyer is informed in the 15-day voidability period and agrees to close prior to the expiration of the 15 days. The developer shall retain in his or her records a separate signed agreement as proof of the buyer’s agreement to close prior to the expiration of said voidability period. Said proof shall be retained for a period of 5 years after the date of the closing transaction. The documents to be delivered to the prospective buyer are the prospectus or disclosure statement with all exhibits, if the development is subject to the provisions of s. 719.504, or, if not, then copies of the following which are applicable:

1. The question and answer sheet described in s. 719.504, and cooperative documents, or the proposed cooperative documents if the documents have not been recorded, which shall include the certificate of a surveyor approximately representing the locations required by 1s. 719.104.

2. The documents creating the association.

3. The bylaws.

4. The ground lease or other underlying lease of the cooperative.

5. The management contract, maintenance contract, and other contracts for management of the association and operation of the cooperative and facilities used by the unit owners having a service term in excess of 1 year, and any management contracts that are renewable.

6. The estimated operating budget for the cooperative and a schedule of expenses for each type of unit, including fees assessed to a shareholder who has exclusive use of limited common areas, where such costs are shared only by those entitled to use such limited common areas.

7. The lease of recreational and other facilities that will be used only by unit owners of the subject cooperative.

8. The lease of recreational and other common areas that will be used by unit owners in common with unit owners of other cooperatives.

9. The form of unit lease if the offer is of a leasehold.

10. Any declaration of servitude of properties serving the cooperative but not owned by unit owners or leased to them or the association.

11. If the development is to be built in phases or if the association is to manage more than one cooperative, a description of the plan of phase development or the arrangements for the association to manage two or more cooperatives.

12. If the cooperative is a conversion of existing improvements, the statements and disclosure required by s. 719.616.

13. The form of agreement for sale or lease of units.

14. A copy of the floor plan of the unit and the plot plan showing the location of the residential buildings and the recreation and other common areas.

15. A copy of all covenants and restrictions which will affect the use of the property and which are not contained in the foregoing.

16. If the developer is required by state or local authorities to obtain acceptance or approval of any dock or marina facilities intended to serve the cooperative, a copy of any such acceptance or approval acquired by the time of filing with the division pursuant to s. 719.502(1) or a statement that such acceptance or approval has not been acquired or received.

17. Evidence demonstrating that the developer has an ownership, leasehold, or contractual interest in the land upon which the cooperative is to be developed.

(c) Subsequent estimates; when provided.—If the closing on a contract occurs more than 12 months after the filing of the offering circular with the division, the developer shall provide a copy of the current estimated operating budget of the association to the buyer at closing, which shall not be considered an amendment that modifies the offering, provided any changes to the association’s budget from the budget given to the buyer at the time of contract signing were the result of matters beyond the developer’s control. Changes in budgets of any master association, recreation association, or club and similar budgets for entities other than the association shall likewise not be considered amendments that modify the offering. It is the intent of this paragraph to clarify existing law.

(2) NONDEVELOPER DISCLOSURE.—

(a) Each unit owner who is not a developer as defined by this chapter must comply with the provisions of this subsection prior to the sale of his or her interest in the association. Each prospective purchaser who has entered into a contract for the purchase of an interest in a cooperative is entitled, at the seller’s expense, to a current copy of the articles of incorporation of the association, the bylaws, and rules of the association, as well as a copy of the question and answer sheet as provided in s. 719.504.

(b) If a person licensed under part I of chapter 475 provides to or otherwise obtains for a prospective purchaser the documents described in this subsection, the person is not liable for any error or inaccuracy contained in the documents.

(c) Each contract entered into after July 1, 1992, for the resale of an interest in a cooperative shall contain in conspicuous type either:

1. A clause which states: THE BUYER HEREBY ACKNOWLEDGES THAT BUYER HAS BEEN PROVIDED A CURRENT COPY OF THE ARTICLES OF INCORPORATION OF THE ASSOCIATION, BYLAWS, RULES OF THE ASSOCIATION, AND THE QUESTION AND ANSWER SHEET MORE THAN 3 DAYS, EXCLUDING SATURDAYS, SUNDAYS, AND LEGAL HOLIDAYS, PRIOR TO EXECUTION OF THIS CONTRACT; or

2. A clause which states: THIS AGREEMENT IS VOIDABLE BY BUYER BY DELIVERING WRITTEN NOTICE OF THE BUYER’S INTENTION TO CANCEL WITHIN 3 DAYS, EXCLUDING SATURDAYS, SUNDAYS, AND LEGAL HOLIDAYS, AFTER THE DATE OF EXECUTION OF THIS AGREEMENT BY THE BUYER AND RECEIPT BY BUYER OF A CURRENT COPY OF THE ARTICLES OF INCORPORATION, BYLAWS, AND RULES OF THE ASSOCIATION, AND QUESTION AND ANSWER SHEET, IF SO REQUESTED IN WRITING. ANY PURPORTED WAIVER OF THESE VOIDABILITY RIGHTS SHALL BE OF NO EFFECT. BUYER MAY EXTEND THE TIME FOR CLOSING FOR A PERIOD OF NOT MORE THAN 3 DAYS, EXCLUDING SATURDAYS, SUNDAYS, AND LEGAL HOLIDAYS, AFTER THE BUYER RECEIVES THE ARTICLES OF INCORPORATION, BYLAWS, RULES, AND QUESTION AND ANSWER SHEET, IF REQUESTED IN WRITING. BUYER’S RIGHT TO VOID THIS AGREEMENT SHALL TERMINATE AT CLOSING.

A contract that does not conform to the requirements of this paragraph is voidable at the option of the purchaser prior to closing.

(3) OTHER DISCLOSURE.—

(a) If cooperative parcels are offered for sale or lease prior to completion of construction of the units and of improvements to the common areas, or prior to completion of remodeling of previously occupied buildings, the developer shall make available to each prospective purchaser or lessee, for his or her inspection at a place convenient to the site, a copy of the complete plans and specifications for the construction or remodeling of the unit offered to him or her and of the improvements to the common areas appurtenant to the unit.

(b) Sales brochures, if any, shall be provided to each purchaser, and the following caveat in conspicuous type shall be placed on the inside front cover or on the first page containing text material of the sales brochure, or otherwise conspicuously displayed: ORAL REPRESENTATIONS CANNOT BE RELIED UPON AS CORRECTLY STATING REPRESENTATIONS OF THE DEVELOPER. FOR CORRECT REPRESENTATIONS, MAKE REFERENCE TO THIS BROCHURE AND TO THE DOCUMENTS REQUIRED BY SECTION 719.503, FLORIDA STATUTES, TO BE FURNISHED BY A DEVELOPER TO A BUYER OR LESSEE. If timeshare estates have been or may be created with respect to any unit in the cooperative, the sales brochure for sales of timeshare estates in such units must contain the following statement in conspicuous type: UNITS IN THIS COOPERATIVE ARE SUBJECT TO TIMESHARE ESTATES.

History.—s. 2, ch. 76-222; s. 1, ch. 77-174; s. 12, ch. 79-284; s. 10, ch. 80-3; s. 34, ch. 86-175; s. 30, ch. 92-49; s. 886, ch. 97-102; s. 15, ch. 98-322; s. 6, ch. 2000-302; s. 14, ch. 2007-80.

1Note.—The reference is erroneous.



719.504 - Prospectus or offering circular.

719.504 Prospectus or offering circular.—Every developer of a residential cooperative which contains more than 20 residential units, or which is part of a group of residential cooperatives which will be served by property to be used in common by unit owners of more than 20 residential units, shall prepare a prospectus or offering circular and file it with the Division of Florida Condominiums, Timeshares, and Mobile Homes prior to entering into an enforceable contract of purchase and sale of any unit or lease of a unit for more than 5 years and shall furnish a copy of the prospectus or offering circular to each buyer. In addition to the prospectus or offering circular, each buyer shall be furnished a separate page entitled “Frequently Asked Questions and Answers,” which must be in accordance with a format approved by the division. This page must, in readable language: inform prospective purchasers regarding their voting rights and unit use restrictions, including restrictions on the leasing of a unit; indicate whether and in what amount the unit owners or the association is obligated to pay rent or land use fees for recreational or other commonly used facilities; contain a statement identifying that amount of assessment which, pursuant to the budget, would be levied upon each unit type, exclusive of any special assessments, and which identifies the basis upon which assessments are levied, whether monthly, quarterly, or otherwise; state and identify any court cases in which the association is currently a party of record in which the association may face liability in excess of $100,000; and state whether membership in a recreational facilities association is mandatory and, if so, identify the fees currently charged per unit type. The division shall by rule require such other disclosure as in its judgment will assist prospective purchasers. The prospectus or offering circular may include more than one cooperative, although not all such units are being offered for sale as of the date of the prospectus or offering circular. The prospectus or offering circular must contain the following information:

(1) The front cover or the first page must contain only:

(a) The name of the cooperative.

(b) The following statements in conspicuous type:

1. THIS PROSPECTUS (OFFERING CIRCULAR) CONTAINS IMPORTANT MATTERS TO BE CONSIDERED IN ACQUIRING A COOPERATIVE UNIT.

2. THE STATEMENTS CONTAINED HEREIN ARE ONLY SUMMARY IN NATURE. A PROSPECTIVE PURCHASER SHOULD REFER TO ALL REFERENCES, ALL EXHIBITS HERETO, THE CONTRACT DOCUMENTS, AND SALES MATERIALS.

3. ORAL REPRESENTATIONS CANNOT BE RELIED UPON AS CORRECTLY STATING THE REPRESENTATIONS OF THE DEVELOPER. REFER TO THIS PROSPECTUS (OFFERING CIRCULAR) AND ITS EXHIBITS FOR CORRECT REPRESENTATIONS.

(2) Summary: The next page must contain all statements required to be in conspicuous type in the prospectus or offering circular.

(3) A separate index of the contents and exhibits of the prospectus.

(4) Beginning on the first page of the text (not including the summary and index), a description of the cooperative, including, but not limited to, the following information:

(a) Its name and location.

(b) A description of the cooperative property, including, without limitation:

1. The number of buildings, the number of units in each building, the number of bathrooms and bedrooms in each unit, and the total number of units, if the cooperative is not a phase cooperative; or, if the cooperative is a phase cooperative, the maximum number of buildings that may be contained within the cooperative, the minimum and maximum number of units in each building, the minimum and maximum number of bathrooms and bedrooms that may be contained in each unit, and the maximum number of units that may be contained within the cooperative.

2. The page in the cooperative documents where a copy of the survey and plot plan of the cooperative is located.

3. The estimated latest date of completion of constructing, finishing, and equipping. In lieu of a date, a statement that the estimated date of completion of the cooperative is in the purchase agreement and a reference to the article or paragraph containing that information.

(c) The maximum number of units that will use facilities in common with the cooperative. If the maximum number of units will vary, a description of the basis for variation and the minimum amount of dollars per unit to be spent for additional recreational facilities or enlargement of such facilities. If the addition or enlargement of facilities will result in a material increase of a unit owner’s maintenance expense or rental expense, if any, the maximum increase and limitations thereon shall be stated.

(5)(a) A statement in conspicuous type describing whether the cooperative is created and being sold as fee simple interests or as leasehold interests. If the cooperative is created or being sold on a leasehold, the location of the lease in the disclosure materials shall be stated.

(b) If timeshare estates are or may be created with respect to any unit in the cooperative, a statement in conspicuous type stating that timeshare estates are created and being sold in such specified units in the cooperative.

(6) A description of the recreational and other common areas that will be used only by unit owners of the cooperative, including, but not limited to, the following:

(a) Each room and its intended purposes, location, approximate floor area, and capacity in numbers of people.

(b) Each swimming pool, as to its general location, approximate size and depths, approximate deck size and capacity, and whether heated.

(c) Additional facilities, as to the number of each facility, its approximate location, approximate size, and approximate capacity.

(d) A general description of the items of personal property and the approximate number of each item of personal property that the developer is committing to furnish for each room or other facility or, in the alternative, a representation as to the minimum amount of expenditure that will be made to purchase the personal property for the facility.

(e) The estimated date when each room or other facility will be available for use by the unit owners.

(f)1. An identification of each room or other facility to be used by unit owners that will not be owned by the unit owners or the association;

2. A reference to the location in the disclosure materials of the lease or other agreements providing for the use of those facilities; and

3. A description of the terms of the lease or other agreements, including the length of the term; the rent payable, directly or indirectly, by each unit owner, and the total rent payable to the lessor, stated in monthly and annual amounts for the entire term of the lease; and a description of any option to purchase the property leased under any such lease, including the time the option may be exercised, the purchase price or how it is to be determined, the manner of payment, and whether the option may be exercised for a unit owner’s share or only as to the entire leased property.

(g) A statement as to whether the developer may provide additional facilities not described above, their general locations and types, improvements or changes that may be made, the approximate dollar amount to be expended, and the maximum additional common expense or cost to the individual unit owners that may be charged during the first annual period of operation of the modified or added facilities.

Descriptions as to locations, areas, capacities, numbers, volumes, or sizes may be stated as approximations or minimums.

(7) A description of the recreational and other facilities that will be used in common with other cooperatives, community associations, or planned developments which require the payment of the maintenance and expenses of such facilities, directly or indirectly, by the unit owners. The description shall include, but not be limited to, the following:

(a) Each building and facility committed to be built.

(b) Facilities not committed to be built except under certain conditions, and a statement of those conditions or contingencies.

(c) As to each facility committed to be built, or which will be committed to be built upon the happening of one of the conditions in paragraph (b), a statement of whether it will be owned by the unit owners having the use thereof or by an association or other entity which will be controlled by them, or others, and the location in the exhibits of the lease or other document providing for use of those facilities.

(d) The year in which each facility will be available for use by the unit owners or, in the alternative, the maximum number of unit owners in the project at the time each of all of the facilities is committed to be completed.

(e) A general description of the items of personal property, and the approximate number of each item of personal property, that the developer is committing to furnish for each room or other facility or, in the alternative, a representation as to the minimum amount of expenditure that will be made to purchase the personal property for the facility.

(f) If there are leases, a description thereof, including the length of the term, the rent payable, and a description of any option to purchase.

Descriptions shall include location, areas, capacities, numbers, volumes, or sizes and may be stated as approximations or minimums.

(8) Recreation lease or associated club membership:

(a) If any recreational facilities or other common areas offered by the developer and available to, or to be used by, unit owners are to be leased or have club membership associated, the following statement in conspicuous type shall be included: THERE IS A RECREATIONAL FACILITIES LEASE ASSOCIATED WITH THIS COOPERATIVE; or, THERE IS A CLUB MEMBERSHIP ASSOCIATED WITH THIS COOPERATIVE. There shall be a reference to the location in the disclosure materials where the recreation lease or club membership is described in detail.

(b) If it is mandatory that unit owners pay a fee, rent, dues, or other charges under a recreational facilities lease or club membership for the use of facilities, there shall be in conspicuous type the applicable statement:

1. MEMBERSHIP IN THE RECREATIONAL FACILITIES CLUB IS MANDATORY FOR UNIT OWNERS; or

2. UNIT OWNERS ARE REQUIRED, AS A CONDITION OF OWNERSHIP, TO BE LESSEES UNDER THE RECREATIONAL FACILITIES LEASE; or

3. UNIT OWNERS ARE REQUIRED TO PAY THEIR SHARE OF THE COSTS AND EXPENSES OF MAINTENANCE, MANAGEMENT, UPKEEP, REPLACEMENT, RENT, AND FEES UNDER THE RECREATIONAL FACILITIES LEASE (OR THE OTHER INSTRUMENTS PROVIDING THE FACILITIES); or

4. A similar statement of the nature of the organization or manner in which the use rights are created, and that unit owners are required to pay.

Immediately following the applicable statement, the location in the disclosure materials where the development is described in detail shall be stated.

(c) If the developer, or any other person other than the unit owners and other persons having use rights in the facilities, reserves, or is entitled to receive, any rent, fee, or other payment for the use of the facilities, then there shall be the following statement in conspicuous type: THE UNIT OWNERS OR THE ASSOCIATION(S) MUST PAY RENT OR LAND USE FEES FOR RECREATIONAL OR OTHER COMMON AREAS. Immediately following this statement, the location in the disclosure materials where the rent or land use fees are described in detail shall be stated.

(d) If, in any recreation format, whether leasehold, club, or other, any person other than the association has the right to a lien on the units to secure the payment of assessments, rent, or other exactions, there shall appear a statement in conspicuous type in substantially the following form:

1. THERE IS A LIEN OR LIEN RIGHT AGAINST EACH UNIT TO SECURE THE PAYMENT OF RENT AND OTHER EXACTIONS UNDER THE RECREATION LEASE. THE UNIT OWNER’S FAILURE TO MAKE THESE PAYMENTS MAY RESULT IN FORECLOSURE OF THE LIEN; or

2. THERE IS A LIEN OR LIEN RIGHT AGAINST EACH UNIT TO SECURE THE PAYMENT OF ASSESSMENTS OR OTHER EXACTIONS COMING DUE FOR THE USE, MAINTENANCE, UPKEEP, OR REPAIR OF THE RECREATIONAL OR COMMONLY USED AREAS. THE UNIT OWNER’S FAILURE TO MAKE THESE PAYMENTS MAY RESULT IN FORECLOSURE OF THE LIEN.

Immediately following the applicable statement, the location in the disclosure materials where the lien or lien right is described in detail shall be stated.

(9) If the developer or any other person has the right to increase or add to the recreational facilities at any time after the establishment of the cooperative whose unit owners have use rights therein, without the consent of the unit owners or associations being required, there shall appear a statement in conspicuous type in substantially the following form: RECREATIONAL FACILITIES MAY BE EXPANDED OR ADDED WITHOUT CONSENT OF UNIT OWNERS OR THE ASSOCIATION(S). Immediately following this statement, the location in the disclosure materials where such reserved rights are described shall be stated.

(10) A statement of whether the developer’s plan includes a program of leasing units rather than selling them, or leasing units and selling them subject to such leases. If so, there shall be a description of the plan, including the number and identification of the units and the provisions and term of the proposed leases, and a statement in boldfaced type that: THE UNITS MAY BE TRANSFERRED SUBJECT TO A LEASE.

(11) The arrangements for management of the association and maintenance and operation of the cooperative property and of other property that will serve the unit owners of the cooperative property, and a description of the management contract and all other contracts for these purposes having a term in excess of 1 year, including the following:

(a) The names of contracting parties.

(b) The term of the contract.

(c) The nature of the services included.

(d) The compensation, stated on a monthly and annual basis, and provisions for increases in the compensation.

(e) A reference to the volumes and pages of the cooperative documents and of the exhibits containing copies of such contracts.

Copies of all described contracts shall be attached as exhibits. If there is a contract for the management of the cooperative property, then a statement in conspicuous type in substantially the following form shall appear, identifying the proposed or existing contract manager: THERE IS (IS TO BE) A CONTRACT FOR THE MANAGEMENT OF THE COOPERATIVE PROPERTY WITH (NAME OF THE CONTRACT MANAGER). Immediately following this statement, the location in the disclosure materials of the contract for management of the cooperative property shall be stated.

(12) If the developer or any other person or persons other than the unit owners has the right to retain control of the board of administration of the association for a period of time which can exceed 1 year after the closing of the sale of a majority of the units in that cooperative to persons other than successors or alternate developers, then a statement in conspicuous type in substantially the following form shall be included: THE DEVELOPER (OR OTHER PERSON) HAS THE RIGHT TO RETAIN CONTROL OF THE ASSOCIATION AFTER A MAJORITY OF THE UNITS HAVE BEEN SOLD. Immediately following this statement, the location in the disclosure materials where this right to control is described in detail shall be stated.

(13) If there are any restrictions upon the sale, transfer, conveyance, or leasing of a unit, then a statement in conspicuous type in substantially the following form shall be included: THE SALE, LEASE, OR TRANSFER OF UNITS IS RESTRICTED OR CONTROLLED. Immediately following this statement, the location in the disclosure materials where the restriction, limitation, or control on the sale, lease, or transfer of units is described in detail shall be stated.

(14) If the cooperative is part of a phase project, the following shall be stated:

(a) A statement in conspicuous type in substantially the following form shall be included: THIS IS A PHASE COOPERATIVE. ADDITIONAL LAND AND UNITS MAY BE ADDED TO THIS COOPERATIVE. Immediately following this statement, the location in the disclosure materials where the phasing is described shall be stated.

(b) A summary of the provisions of the declaration providing for the phasing.

(c) A statement as to whether or not residential buildings and units which are added to the cooperative may be substantially different from the residential buildings and units originally in the cooperative, and, if the added residential buildings and units may be substantially different, there shall be a general description of the extent to which such added residential buildings and units may differ, and a statement in conspicuous type in substantially the following form shall be included: BUILDINGS AND UNITS WHICH ARE ADDED TO THE COOPERATIVE MAY BE SUBSTANTIALLY DIFFERENT FROM THE OTHER BUILDINGS AND UNITS IN THE COOPERATIVE. Immediately following this statement, the location in the disclosure materials where the extent to which added residential buildings and units may substantially differ is described shall be stated.

(d) A statement of the maximum number of buildings containing units, the maximum and minimum number of units in each building, the maximum number of units, and the minimum and maximum square footage of the units that may be contained within each parcel of land which may be added to the cooperative.

(15) If the cooperative is created by conversion of existing improvements, the following information shall be stated:

(a) The information required by s. 719.616.

(b) A caveat that there are no express warranties unless they are stated in writing by the developer.

(16) A summary of the restrictions, if any, to be imposed on units concerning the use of any of the cooperative property, including statements as to whether there are restrictions upon children and pets, and reference to the volumes and pages of the cooperative documents where such restrictions are found, or if such restrictions are contained elsewhere, then a copy of the documents containing the restrictions shall be attached as an exhibit.

(17) If there is any land that is offered by the developer for use by the unit owners and that is neither owned by them nor leased to them, the association, or any entity controlled by unit owners and other persons having the use rights to such land, a statement shall be made as to how such land will serve the cooperative. If any part of such land will serve the cooperative, the statement shall describe the land and the nature and term of service, and the cooperative documents or other instrument creating such servitude shall be included as an exhibit.

(18) The manner in which utility and other services, including, but not limited to, sewage and waste disposal, water supply, and storm drainage, will be provided and the person or entity furnishing them.

(19) An explanation of the manner in which the apportionment of common expenses and ownership of the common areas have been determined.

(20) An estimated operating budget for the cooperative and the association, and a schedule of the unit owner’s expenses shall be attached as an exhibit and shall contain the following information:

(a) The estimated monthly and annual expenses of the cooperative and the association that are collected from unit owners by assessments.

(b) The estimated monthly and annual expenses of each unit owner for a unit, other than assessments payable to the association, payable by the unit owner to persons or entities other than the association, and the total estimated monthly and annual expense. There may be excluded from this estimate expenses that are personal to unit owners, which are not uniformly incurred by all unit owners, or which are not provided for or contemplated by the cooperative documents, including, but not limited to, the costs of private telephone; maintenance of the interior of cooperative units, which is not the obligation of the association; maid or janitorial services privately contracted for by the unit owners; utility bills billed directly to each unit owner for utility services to his or her unit; insurance premiums other than those incurred for policies obtained by the cooperative; and similar personal expenses of the unit owner. A unit owner’s estimated payments for assessments shall also be stated in the estimated amounts for the times when they will be due.

(c) The estimated items of expenses of the cooperative and the association, except as excluded under paragraph (b), including, but not limited to, the following items, which shall be stated as an association expense collectible by assessments or as unit owners’ expenses payable to persons other than the association:

1. Expenses for the association and cooperative:

a. Administration of the association.

b. Management fees.

c. Maintenance.

d. Rent for recreational and other commonly used areas.

e. Taxes upon association property.

f. Taxes upon leased areas.

g. Insurance.

h. Security provisions.

i. Other expenses.

j. Operating capital.

k. Reserves.

l. Fee payable to the division.

2. Expenses for a unit owner:

a. Rent for the unit, if subject to a lease.

b. Rent payable by the unit owner directly to the lessor or agent under any recreational lease or lease for the use of commonly used areas, which use and payment are a mandatory condition of ownership and are not included in the common expense or assessments for common maintenance paid by the unit owners to the association.

(d) The following statement in conspicuous type: THE BUDGET CONTAINED IN THIS OFFERING CIRCULAR HAS BEEN PREPARED IN ACCORDANCE WITH THE COOPERATIVE ACT AND IS A GOOD FAITH ESTIMATE ONLY AND REPRESENTS AN APPROXIMATION OF FUTURE EXPENSES BASED ON FACTS AND CIRCUMSTANCES EXISTING AT THE TIME OF ITS PREPARATION. ACTUAL COSTS OF SUCH ITEMS MAY EXCEED THE ESTIMATED COSTS. SUCH CHANGES IN COST DO NOT CONSTITUTE MATERIAL ADVERSE CHANGES IN THE OFFERING.

(e) Each budget for an association prepared by a developer consistent with this subsection shall be prepared in good faith and shall reflect accurate estimated amounts for the required items in paragraph (c) at the time of the filing of the offering circular with the division, and subsequent increased amounts of any item included in the association’s estimated budget that are beyond the control of the developer shall not be considered an amendment that would give rise to rescission rights set forth in s. 719.503(1)(a) or (b), nor shall such increases modify, void, or otherwise affect any guarantee of the developer contained in the offering circular or any purchase contract. It is the intent of this paragraph to clarify existing law.

(f) The estimated amounts shall be stated for a period of at least 12 months and may distinguish between the period prior to the time unit owners other than the developer elect a majority of the board of administration and the period after that date.

(21) A schedule of estimated closing expenses to be paid by a buyer or lessee of a unit and a statement of whether title opinion or title insurance policy is available to the buyer and, if so, at whose expense.

(22) The identity of the developer and the chief operating officer or principal directing the creation and sale of the cooperative and a statement of its and his or her experience in this field.

(23) Copies of the following, to the extent they are applicable, shall be included as exhibits:

(a) The cooperative documents, or the proposed cooperative documents if the documents have not been recorded.

(b) The articles of incorporation creating the association.

(c) The bylaws of the association.

(d) The ground lease or other underlying lease of the cooperative.

(e) The management agreement and all maintenance and other contracts for management of the association and operation of the cooperative and facilities used by the unit owners having a service term in excess of 1 year.

(f) The estimated operating budget for the cooperative and the required schedule of unit owners’ expenses.

(g) A copy of the floor plan of the unit and the plot plan showing the location of the residential buildings and the recreation and other common areas.

(h) The lease of recreational and other facilities that will be used only by unit owners of the subject cooperative.

(i) The lease of facilities used by owners and others.

(j) The form of unit lease, if the offer is of a leasehold.

(k) A declaration of servitude of properties serving the cooperative but not owned by unit owners or leased to them or the association.

(l) The statement of condition of the existing building or buildings, if the offering is of units in an operation being converted to cooperative ownership.

(m) The statement of inspection for termite damage and treatment of the existing improvements, if the cooperative is a conversion.

(n) The form of agreement for sale or lease of units.

(o) A copy of the agreement for escrow of payments made to the developer prior to closing.

(p) A copy of the documents containing any restrictions on use of the property required by subsection (16).

(24) Any prospectus or offering circular complying with the provisions of former ss. 711.69 and 711.802 may continue to be used without amendment, or may be amended to comply with this chapter.

(25) A brief narrative description of the location and effect of all existing and intended easements located or to be located on the cooperative property other than those in the declaration.

(26) If the developer is required by state or local authorities to obtain acceptance or approval of any dock or marina facility intended to serve the cooperative, a copy of such acceptance or approval acquired by the time of filing with the division pursuant to s. 719.502 or a statement that such acceptance has not been acquired or received.

(27) Evidence demonstrating that the developer has an ownership, leasehold, or contractual interest in the land upon which the cooperative is to be developed.

History.—s. 2, ch. 76-222; s. 1, ch. 77-174; s. 13, ch. 79-284; s. 11, ch. 80-3; s. 13, ch. 85-60; s. 35, ch. 86-175; s. 31, ch. 92-49; s. 60, ch. 95-211; s. 887, ch. 97-102; s. 7, ch. 2000-302; s. 15, ch. 2007-80; s. 59, ch. 2008-240.



719.505 - Good faith effort to comply.

719.505 Good faith effort to comply.—If a developer, in good faith, has attempted to comply with the requirements of this part, and if, in fact, he or she has substantially complied with the disclosure requirements of this chapter, nonmaterial errors or omissions in the disclosure materials shall not be actionable.

History.—s. 1, ch. 76-222; s. 888, ch. 97-102.



719.506 - Publication of false and misleading information.

719.506 Publication of false and misleading information.—

(1) Any person who, in reasonable reliance upon any material statement or information that is false or misleading and published by or under authority from the developer in advertising and promotional materials, including, but not limited to, a prospectus, the items required as exhibits to a prospectus, brochures, and newspaper advertising, pays anything of value toward the lease of a cooperative parcel located in this state shall have a cause of action to rescind the contract or collect damages from the developer for his or her loss prior to the closing of the transaction. After the closing of the transaction, the lessee shall have a cause of action against the developer for damages under this section from the time of closing until 1 year after the date upon which the last of the events described in paragraphs (a)-(d) shall occur:

(a) The closing of the transaction;

(b) The first issuance by the applicable governmental authority of a certificate of occupancy or other evidence of sufficient completion of construction of the building containing the unit to allow lawful occupancy of the unit. In counties or municipalities in which certificates of occupancy or other evidences of completion sufficient to allow lawful occupancy are not customarily issued, for the purpose of this section evidence of lawful occupancy shall be deemed to be given or issued upon the date that such lawful occupancy of the unit may first be allowed under prevailing applicable laws, ordinances, or statutes;

(c) The completion by the developer of the common areas and such recreational facilities, whether or not the same are common areas, which the developer is obligated to complete or provide under the terms of the written contract or written agreement for purchase or lease of the unit; or

(d) In the event there shall not be a written contract or agreement for sale or lease of the unit, then the completion by the developer of the common areas and such recreational facilities, whether or not the same are common areas, which the developer would be obligated to complete under any rule of law applicable to the developer’s obligation.

Under no circumstances shall a cause of action created or recognized under this section survive for a period of more than 5 years after the closing of the transaction.

(2) In any action for relief under this section or under s. 719.503, the prevailing party shall be entitled to recover reasonable attorney’s fees.

History.—s. 2, ch. 76-222; s. 36, ch. 86-175; s. 889, ch. 97-102.



719.507 - Zoning and building laws, ordinances, and regulations.

719.507 Zoning and building laws, ordinances, and regulations.—All laws, ordinances, and regulations concerning buildings or zoning shall be construed and applied with reference to the nature and use of such property, without regard to the form of ownership. No law, ordinance, or regulation shall establish any requirement concerning the use, location, placement, or construction of buildings or other improvements which are, or may thereafter be, subjected to the cooperative or equity facilities club form of ownership, unless such requirement shall be equally applicable to all buildings and improvements of the same kind not then, or thereafter to be, subjected to the cooperative or equity facilities club form of ownership. This section does not apply if the owner in fee of any land enters into and records a covenant that existing improvements or improvements to be constructed shall not be converted to the cooperative form of residential ownership prior to 5 years after the later of the date of the covenant or completion date of the improvements. Such covenant shall be entered into with the governing body of the municipality in which the land is located or, if the land is not located in a municipality, with the governing body of the county in which the land is located.

History.—s. 2, ch. 76-222; s. 12, ch. 80-3; s. 7, ch. 2007-173.



719.508 - Regulation by Division of Hotels and Restaurants.

719.508 Regulation by Division of Hotels and Restaurants.—In addition to the authority, regulation, or control exercised by the Division of Florida Condominiums, Timeshares, and Mobile Homes pursuant to this act with respect to cooperatives, buildings included in a cooperative property shall be subject to the authority, regulation, or control of the Division of Hotels and Restaurants of the Department of Business and Professional Regulation, to the extent provided in chapters 399 and 509.

History.—s. 2, ch. 76-222; s. 14, ch. 85-60; s. 239, ch. 94-218; s. 60, ch. 2008-240.






Part VI - CONVERSIONS TO COOPERATIVE (ss. 719.604-719.622)

719.604 - Short title.

719.604 Short title.—This part shall be known and may be cited as the “Roth Cooperative Conversion Act” in memory of Mr. James S. Roth, Director, Division of Florida Land Sales and Condominiums, 1979-1980.

History.—s. 7, ch. 80-3.



719.606 - Conversion of existing improvements to cooperative; rental agreements.

719.606 Conversion of existing improvements to cooperative; rental agreements.—When existing improvements are converted to ownership as a residential cooperative:

(1)(a) Each residential tenant who has resided in the existing improvements for at least the 180 days preceding the date of the written notice of intended conversion shall have the right to extend an expiring rental agreement upon the same terms for a period that will expire no later than 270 days after the date of the notice. If the rental agreement expires more than 270 days after the date of the notice, the tenant may not unilaterally extend the rental agreement.

(b) Each other residential tenant shall have the right to extend an expiring rental agreement upon the same terms for a period that will expire no later than 180 days after the date of the written notice of intended conversion. If the rental agreement expires more than 180 days after the date of the notice, the tenant may not unilaterally extend the rental agreement.

(2)(a) In order to extend the rental agreement as provided in subsection (1), a tenant shall, within 45 days after the date of the written notice of intended conversion, give written notice to the developer of the intention to extend the rental agreement.

(b) If the rental agreement will expire within 45 days following the date of the notice, the tenant may remain in occupancy for the 45-day decision period upon the same terms by giving the developer written notice and paying rent on a pro rata basis from the expiration date of the rental agreement to the end of the 45-day period.

(c) The tenant may extend the rental agreement for the full extension period or a part of the period.

(3) After the date of a notice of intended conversion, a tenant may terminate any rental agreement, or any extension period having an unexpired term of 180 days or less, upon 30 days’ written notice to the developer. However, unless the rental agreement was entered into, extended, or renewed after the effective date of this part, the tenant may not unilaterally terminate the rental agreement but may unilaterally terminate any extension period having an unexpired term of 180 days or less upon 30 days’ written notice.

(4) A developer may elect to provide tenants who have been continuous residents of the existing improvements for at least 180 days preceding the date of the written notice of intended conversion and whose rental agreements expire within 180 days of the date of the written notice of intended conversion, the option of receiving in cash a tenant relocation payment at least equal to 1 month’s rent in consideration for extending the rental agreement for not more than 180 days, rather than extending the rental agreement for up to 270 days.

(5) A rental agreement may provide for termination by the developer upon 60 days’ written notice if the rental agreement is entered into subsequent to the delivery of the written notice of intended conversion to all tenants and conspicuously states that the existing improvements are to be converted. No other provision in a rental agreement shall be enforceable to the extent that it purports to reduce the extension period provided by this section or otherwise would permit a developer to terminate a rental agreement in the event of a conversion. This subsection applies to rental agreements entered into, extended, or renewed after the effective date of this part; the termination provisions of all other rental agreements are governed by the provisions of s. 719.402(3), Florida Statutes 1979.

(6) Any provision of this section or of the rental agreement or other contract or agreement to the contrary notwithstanding, whenever a county, including a charter county, determines that there exists within the county a vacancy rate in rental housing of 3 percent or less, the county may adopt an ordinance or other measure extending the 270-day extension period described in paragraph (1)(a) and the 180-day extension described in paragraph (1)(b) for an additional 90 days, if:

(a) Such measure was duly adopted, after notice and public hearing, in accordance with all applicable provisions of the charter governing the county and any other applicable laws; and

(b) The governing body has made and recited in such measure its findings establishing the existence in fact of a housing emergency so grave as to constitute a serious menace to the general public and that such controls are necessary and proper to eliminate such grave housing emergency.

A county ordinance or other measure adopting an additional 90-day extension under the provisions of this section is controlling throughout the entire county, including a charter county, where adopted, including all municipalities, unless a municipality votes not to have it apply within its boundaries.

History.—s. 7, ch. 80-3; s. 37, ch. 86-175.



719.608 - Notice of intended conversion; time of delivery; content.

719.608 Notice of intended conversion; time of delivery; content.—

(1) Prior to or simultaneous with the first offering of individual units to any person, each developer shall deliver a notice of intended conversion to all tenants of the existing improvements being converted to residential cooperative. All such notices shall be given within a 72-hour period.

(2)(a) Each notice of intended conversion shall be dated and in writing. The notice shall contain the following statement, with the phrases of the following statement which appear in upper case printed in conspicuous type:

These apartments are being converted to cooperative by   (name of developer)  , the developer.

1. YOU MAY REMAIN AS A RESIDENT UNTIL THE EXPIRATION OF YOUR RENTAL AGREEMENT. FURTHER, YOU MAY EXTEND YOUR RENTAL AGREEMENT AS FOLLOWS:

a. If you have continuously been a resident of these apartments during the last 180 days and your rental agreement expires during the next 270 days, you may extend your rental agreement for up to 270 days after the date of this notice.

b. If you have not been a continuous resident of these apartments for the last 180 days and your rental agreement expires during the next 180 days, you may extend your rental agreement for up to 180 days after the date of this notice.

c. IN ORDER FOR YOU TO EXTEND YOUR RENTAL AGREEMENT, YOU MUST GIVE THE DEVELOPER WRITTEN NOTICE WITHIN 45 DAYS AFTER THE DATE OF THIS NOTICE.

2. IF YOUR RENTAL AGREEMENT EXPIRES IN THE NEXT 45 DAYS, you may extend your rental agreement for up to 45 days after the date of this notice while you decide whether to extend your rental agreement as explained above. To do so, you must notify the developer in writing. You will then have the full 45 days to decide whether to extend your rental agreement as explained above.

3. During the extension of your rental agreement you will be charged the same rent that you are now paying.

4. YOU MAY CANCEL YOUR RENTAL AGREEMENT AND ANY EXTENSION OF THE RENTAL AGREEMENT AS FOLLOWS:

a. If your rental agreement began or was extended or renewed after May 1, 1980, and your rental agreement, including extensions and renewals, has an unexpired term of 180 days or less, you may cancel your rental agreement upon 30 days’ written notice and move. Also, upon 30 days’ written notice, you may cancel any extension of the rental agreement.

b. If your rental agreement was not begun or was not extended or renewed after May 1, 1980, you may not cancel the rental agreement without the consent of the developer. If your rental agreement, including extensions and renewals, has an unexpired term of 180 days or less, you may, however, upon 30 days’ written notice cancel any extension of the rental agreement.

5. All notices must be given in writing and sent by mail, return receipt requested, or delivered in person to the developer at this address:   (name and address of developer)  .

6. If you have continuously been a resident of these apartments during the last 180 days:

a. You have the right to purchase your apartment and will have 45 days to decide whether to purchase. If you do not buy the unit at that price and the unit is later offered at a lower price, you will have the opportunity to buy the unit at the lower price. However, in all events your right to purchase the unit ends when the rental agreement or any extension of the rental agreement ends or when you waive this right in writing.

b. Within 90 days you will be provided purchase information relating to your apartment, including the price of your unit and the condition of the building. If you do not receive this information within 90 days, your rental agreement and any extension will be extended 1 day for each day over 90 days until you are given the purchase information. If you do not want this rental agreement extension, you must notify the developer in writing.

7. If you have any questions regarding this conversion or the Cooperative Act, you may contact the developer or the state agency which regulates cooperatives: The Division of Florida Condominiums, Timeshares, and Mobile Homes,   (Tallahassee address and telephone number of division)  .

(b) When a developer offers tenants an optional tenant relocation payment pursuant to s. 719.606(4), the notice of intended conversion shall contain a statement substantially as follows:

If you have been a continuous resident of these apartments for the last 180 days and your lease expires during the next 180 days, you may extend your rental agreement for up to 270 days, or you may extend your rental agreement for up to 180 days and receive a cash payment at least equal to 1 month’s rent. You must make your decision and inform the developer in writing within 45 days after the date of this notice.

(c) When the rental agreement extension provisions of s. 719.606(6) are applicable to a conversion, subparagraphs 1.a. and b. of the notice of intended conversion shall read as follows:

1. YOU MAY REMAIN AS A RESIDENT UNTIL THE EXPIRATION OF YOUR RENTAL AGREEMENT. FURTHER, YOU MAY EXTEND YOUR RENTAL AGREEMENT AS FOLLOWS:

a. If you have continuously been a resident of these apartments during the last 180 days and your rental agreement expires during the next 360 days, you may extend your rental agreement for up to 360 days after the date of this notice.

b. If you have not been a continuous resident of these apartments for the last 180 days and your rental agreement expires during the next 270 days, you may extend your rental agreement for up to 270 days after the date of this notice.

(3) Notice of intended conversion may not be waived by a tenant unless the tenant’s lease conspicuously states that the building is to be converted and the other tenants residing in the building have previously received a notice of intended conversion.

(4) Upon the request of a developer and payment of a fee prescribed by the rules of the division not to exceed $50, the division may verify to a developer that a notice complies with this section.

(5) Prior to delivering a notice of intended conversion to tenants of existing improvements being converted to a residential cooperative, each developer shall file with the division a copy of the notice of intended conversion. Upon filing, each developer shall pay to the division a filing fee of $100.

History.—s. 7, ch. 80-3; s. 15, ch. 85-60; s. 38, ch. 86-175; s. 32, ch. 92-49; s. 61, ch. 2008-240.



719.61 - Notices.

719.61 Notices.—

(1) All notices from tenants to a developer shall be deemed given when deposited in the United States mail, addressed to the developer’s address as stated in the notice of conversion, and sent postage prepaid, return receipt requested, or when personally delivered in writing by the tenant to the developer at such address. The date of a notice is the date when it is mailed or personally delivered by the tenant.

(2) All notices from developers to tenants shall be deemed given when deposited in the United States mail, addressed to the tenant’s last known residence, which may be the address of the property subject to the rental agreement, and sent by certified or registered mail, postage prepaid. The date of a notice is the date when it is mailed to the tenant.

History.—s. 7, ch. 80-3; s. 39, ch. 86-175.



719.612 - Right of first refusal.

719.612 Right of first refusal.—

(1) Each tenant, who for the 180 days preceding a notice of intended conversion has been a residential tenant of the existing improvements, shall have the right of first refusal to purchase the unit in which he or she resides on the date of the notice, under the following terms and conditions:

(a) Within 90 days following the written notice of the intended conversion, the developer shall deliver to the tenant the following purchase materials: an offer to sell stating the price and terms of purchase, the economic information required by s. 719.614, and the disclosure documents required by ss. 719.503 and 719.504. Failure by the developer to deliver such purchase materials within 90 days following the written notice of the intended conversion shall automatically extend the rental agreement, any extension of the rental agreement provided for in s. 719.606, or any other extension of the rental agreement. The extension shall be for that number of days in excess of 90 days that has elapsed from the date of the written notice of the intended conversion to the date when the purchase materials are delivered.

(b) The tenant shall have the right of first refusal to purchase the unit for a period of not less than 45 days after mailing or personal delivery of the purchase materials.

(c) If, after any right of first refusal has expired, the developer offers the unit at a price lower than that offered to the tenant, the developer shall in writing notify the tenant prior to the publication of the offer. The tenant shall have the right of first refusal at the lower price for a period of not less than an additional 10 days after the date of the notice. Thereafter, the tenant shall have no additional right of first refusal. As used in this paragraph, “offer” includes any solicitation to the general public by means of newspaper advertisement, radio, television, or written or printed sales literature or price list but shall not include a transaction involving the sale of more than one unit to one purchaser.

(2) Prior to closing on the sale of the unit, a tenant alleging a developer’s violation of paragraph (1)(c) may bring an action for equitable or other relief, including specific performance. Subsequent to closing, the tenant’s sole remedy for such a violation shall be damages. In addition to any damages otherwise recoverable by law, the tenant shall be entitled to an amount equal to the difference between the price last offered in writing to the tenant pursuant to this section and the price at which the unit was sold to a third party, plus court costs and attorney’s fees.

(3) It is against the public policy of this state for any developer to seek to enforce any provision of any contract which purports to waive the right of a purchasing tenant to bring an action for specific performance.

(4) A tenant’s right of first refusal terminates upon:

(a) The termination of the rental agreement and all extensions thereof; or

(b) Waiver of the right in writing by the tenant, if the waiver is executed subsequent to the date of the notice of intended conversion. A tenant who waives the right of first refusal waives the right to receive the purchase materials; or

(c) The running of the tenant’s 45-day right of first refusal and the additional 10-day period provided for by paragraph (1)(c), if applicable.

History.—s. 7, ch. 80-3; s. 480, ch. 81-259; s. 40, ch. 86-175; s. 890, ch. 97-102.



719.614 - Economic information to be provided.

719.614 Economic information to be provided.—The developer shall distribute to tenants having a right of first refusal, if any:

(1) Information in summary form regarding mortgage financing; estimated down payment; alternative financing and down payments; monthly payments of principal, interest, and real estate taxes; and federal income tax benefits.

(2) Any other information which the division publishes and by rule determines will assist tenants in making a decision and which the division makes available to the developer.

History.—s. 7, ch. 80-3; s. 16, ch. 85-60; s. 19, ch. 94-350.



719.616 - Disclosure of condition of building and estimated replacement costs.

719.616 Disclosure of condition of building and estimated replacement costs.—

(1) Each developer of a residential cooperative created by converting existing, previously occupied improvements to such form of ownership shall disclose the condition of the improvements and the condition of certain components and their current estimated replacement costs.

(2) The following information shall be stated concerning the improvements:

(a) The date and type of construction.

(b) The prior use.

(c) Whether there is termite damage or infestation and whether the termite damage or infestation, if any, has been properly treated. The statement shall be substantiated by including, as an exhibit, an inspection report by a certified pest control operator.

(3)(a) Disclosure of condition shall be made for each of the following components that the existing improvements may include:

1. Roof.

2. Structure.

3. Fireproofing and fire protection systems.

4. Elevators.

5. Heating and cooling systems.

6. Plumbing.

7. Electrical systems.

8. Swimming pool.

9. Seawalls.

10. Pavement and parking areas.

11. Drainage systems.

(b) For each component, the following information shall be disclosed and substantiated by attaching a copy of a certificate under seal of an architect or engineer authorized to practice in this state:

1. The age of the component.

2. The estimated remaining useful life of the component.

3. The estimated current replacement cost of the component, expressed:

a. As a total amount, and

b. As a per unit amount, based upon each unit’s proportional share of the common expenses.

4. The structural and functional soundness of the component.

History.—s. 7, ch. 80-3; s. 41, ch. 86-175; s. 20, ch. 94-350.



719.618 - Converter reserve accounts; warranties.

719.618 Converter reserve accounts; warranties.—

(1) When existing improvements are converted to ownership as a residential cooperative, the developer shall establish reserve accounts for capital expenditures and deferred maintenance, or give warranties as provided by subsection (6), or post a surety bond as provided by subsection (7). The developer shall fund the reserve accounts in amounts calculated as follows:

(a)1. When the existing improvements include an air-conditioning system serving more than one unit or property which the association is responsible to repair, maintain, or replace, the developer shall fund an air-conditioning reserve account. The amount of the reserve account shall be the product of the estimated current replacement cost of the system, as disclosed and substantiated pursuant to s. 719.616(3)(b), multiplied by a fraction, the numerator of which shall be the lesser of the age of the system in years or 9, and the denominator of which shall be 10. When such air-conditioning system is within 1,000 yards of the seacoast, the numerator shall be the lesser of the age of the system in years or 3, and the denominator shall be 4.

2. The developer shall fund a plumbing reserve account. The amount of the funding shall be the product of the estimated current replacement cost of the plumbing component, as disclosed and substantiated pursuant to s. 719.616(3)(b), multiplied by a fraction, the numerator of which shall be the lesser of the age of the plumbing in years or 36, and the denominator of which shall be 40.

3. The developer shall fund a roof reserve account. The amount of the funding shall be the product of the estimated current replacement cost of the roofing component, as disclosed and substantiated pursuant to s. 719.616(3)(b), multiplied by a fraction, the numerator of which shall be the lesser of the age of the roof in years or the numerator listed in the following table. The denominator of the fraction shall be determined based on the roof type, as follows:

(b) The age of any component or structure for which the developer is required to fund a reserve account shall be measured in years from the later of:

1. The date when the component or structure was replaced or substantially renewed, if the replacement or renewal of the component at least met the requirements of the then-applicable building code; or

2. The date when the installation or construction of the existing component or structure was completed.

(c) When the age of a component or structure is to be measured from the date of replacement or renewal, the developer shall provide the division with a certificate, under the seal of an architect or engineer authorized to practice in this state, verifying:

1. The date of the replacement or renewal; and

2. That the replacement or renewal at least met the requirements of the then-applicable building code.

(2)(a) The developer shall fund the reserve account required by subsection (1) on a pro rata basis upon the sale of each unit. The developer shall deposit in the reserve account not less than a percentage of the total amount to be deposited in the reserve account equal to the percentage of ownership of the common elements allocable to the unit sold. When a developer deposits amounts in excess of the minimum reserve account funding, later deposits may be reduced to the extent of the excess funding. For the purposes of this subsection, a unit is considered sold when a fee interest in the unit is transferred to a third party or the unit is leased for a period in excess of 5 years.

(b) When an association makes an expenditure of reserve account funds before the developer has sold all units, the developer shall make a deposit in the reserve account. Such deposit shall be at least equal to that portion of the expenditure which would be charged against the reserve account deposit that would have been made for any such unit had the unit been sold. Such deposit may be reduced to the extent the developer has funded the reserve account in excess of the minimum reserve account funding required by this subsection. This paragraph applies only when the developer has funded reserve accounts as provided by paragraph (a).

(3) The use of reserve account funds is limited as follows:

(a) Reserve account funds may be spent prior to the assumption of control of the association by unit owners other than the developer; and

(b) Reserve account funds may be expended only for repair or replacement of the specific components for which the funds were deposited, unless, after assumption of control of the association by unit owners other than the developer, a determination is made by a three-fourths vote of all unit owners to expend the funds for other purposes.

(4) The developer shall establish the reserve account in the name of the association at a bank, savings and loan association, or trust company located in this state.

(5) A developer may establish and fund additional reserve accounts.

(6) A developer makes no implied warranties when existing improvements are converted to ownership as a residential cooperative and reserve accounts are funded in accordance with this section. As an alternative to establishing such reserve accounts, or when a developer fails to establish the reserve accounts in accordance with this section, the developer shall be deemed to have granted to the purchaser of each unit an implied warranty of fitness and merchantability for the purposes or uses intended as to the roof and structural components of the improvements; as to fireproofing and fire protection systems; and as to mechanical, electrical, and plumbing elements serving the improvements, except mechanical elements serving only one unit. The warranty shall be for a period beginning with the notice of intended conversion and continuing for 3 years thereafter, or the recording of the declaration to cooperative and continuing for 3 years thereafter, or 1 year after owners other than the developer obtain control of the association, whichever occurs last, but in no event more than 5 years.

(a) The warranty provided for in this section is conditioned upon routine maintenance being performed, unless the maintenance is an obligation of the developer or a developer-controlled association.

(b) The warranty shall inure to the benefit of each owner and successor owner.

(c) Existing improvements converted to residential cooperative may be covered by an insured warranty program underwritten by an insurance company authorized to do business in this state, if such warranty program meets the minimum requirements of this chapter. To the degree that the warranty program does not meet the minimum requirements of this chapter, such requirements shall apply.

(7) When a developer desires to post a surety bond, the developer shall, after notification to the buyer, acquire a surety bond issued by a company licensed to do business in this state, if such a bond is readily available in the open market, in an amount which would be equal to the total amount of all reserve accounts required under subsection (1), payable to the association.

(8) The amended provisions of this section do not affect a conversion of existing improvements when a developer has filed a notice of intended conversion and the documents required by s. 719.503 or s. 719.504, as applicable, with the division prior to October 1, 1994, provided:

(a) The documents are proper for filing purposes.

(b) The developer, not later than 6 months after such filing:

1. Creates a cooperative for such filing in accordance with part I.

2. Gives a notice of intended conversion.

History.—s. 7, ch. 80-3; s. 24, ch. 84-368; s. 42, ch. 86-175; s. 21, ch. 94-350; s. 76, ch. 99-3.



719.62 - Prohibition of discrimination against nonpurchasing tenants.

719.62 Prohibition of discrimination against nonpurchasing tenants.—When existing improvements are converted to cooperative, tenants who have not purchased a unit in the cooperative being created shall, during the remaining term of the rental agreement and any extension thereof, be entitled to the same rights, privileges, and services that were enjoyed by all tenants prior to the date of the written notice of conversion and that are granted, offered, or provided to purchasers.

History.—s. 7, ch. 80-3.



719.621 - Rulemaking authority.

719.621 Rulemaking authority.—The division may adopt rules to administer and ensure compliance with a developer’s obligations with respect to cooperative conversions concerning the filing and noticing of intended conversions, rental agreement extensions, rights of first refusal, and disclosures and postpurchase protections.

History.—s. 16, ch. 98-322.



719.622 - Saving clause.

719.622 Saving clause.—

(1) All notices of intended conversion given subsequent to the effective date of this part shall be subject to the requirements of ss. 719.606, 719.608, and 719.61. Tenants given such notices shall have a right of first refusal as provided by s. 719.612.

(2) The disclosure provided by s. 719.616 and required by ss. 719.503 and 719.504 to be furnished to each prospective buyer or lessee for a period of more than 5 years shall be provided to any such person who has not, prior to May 1, 1980, been furnished the documents, prospectus, or offering circular required by ss. 719.503 and 719.504.

(3) The provisions of s. 719.618 do not affect a conversion of existing improvements when a developer has filed with the division prior to May 1, 1980, provided:

(a) The documents are proper for filing purposes; and

(b) The developer, not later than 6 months after such filing, gives a notice of intended conversion.

History.—s. 14, ch. 80-3.









Chapter 720 - HOMEOWNERS' ASSOCIATIONS

Part I - GENERAL PROVISIONS (ss. 720.301-720.317)

720.301 - Definitions.

720.301 Definitions.—As used in this chapter, the term:

(1) “Assessment” or “amenity fee” means a sum or sums of money payable to the association, to the developer or other owner of common areas, or to recreational facilities and other properties serving the parcels by the owners of one or more parcels as authorized in the governing documents, which if not paid by the owner of a parcel, can result in a lien against the parcel.

(2) “Common area” means all real property within a community which is owned or leased by an association or dedicated for use or maintenance by the association or its members, including, regardless of whether title has been conveyed to the association:

(a) Real property the use of which is dedicated to the association or its members by a recorded plat; or

(b) Real property committed by a declaration of covenants to be leased or conveyed to the association.

(3) “Community” means the real property that is or will be subject to a declaration of covenants which is recorded in the county where the property is located. The term “community” includes all real property, including undeveloped phases, that is or was the subject of a development-of-regional-impact development order, together with any approved modification thereto.

(4) “Declaration of covenants,” or “declaration,” means a recorded written instrument or instruments in the nature of covenants running with the land which subject the land comprising the community to the jurisdiction and control of an association or associations in which the owners of the parcels, or their association representatives, must be members.

(5) “Department” means the Department of Business and Professional Regulation.

(6) “Developer” means a person or entity that:

(a) Creates the community served by the association; or

(b) Succeeds to the rights and liabilities of the person or entity that created the community served by the association, provided that such is evidenced in writing.

(7) “Division” means the Division of Florida Condominiums, Timeshares, and Mobile Homes in the Department of Business and Professional Regulation.

(8) “Governing documents” means:

(a) The recorded declaration of covenants for a community and all duly adopted and recorded amendments, supplements, and recorded exhibits thereto;

(b) The articles of incorporation and bylaws of the homeowners’ association and any duly adopted amendments thereto; and

(c) Rules and regulations adopted under the authority of the recorded declaration, articles of incorporation, or bylaws and duly adopted amendments thereto.

(9) “Homeowners’ association” or “association” means a Florida corporation responsible for the operation of a community or a mobile home subdivision in which the voting membership is made up of parcel owners or their agents, or a combination thereof, and in which membership is a mandatory condition of parcel ownership, and which is authorized to impose assessments that, if unpaid, may become a lien on the parcel. The term “homeowners’ association” does not include a community development district or other similar special taxing district created pursuant to statute.

(10) “Member” means a member of an association, and may include, but is not limited to, a parcel owner or an association representing parcel owners or a combination thereof, and includes any person or entity obligated by the governing documents to pay an assessment or amenity fee.

(11) “Parcel” means a platted or unplatted lot, tract, unit, or other subdivision of real property within a community, as described in the declaration:

(a) Which is capable of separate conveyance; and

(b) Of which the parcel owner, or an association in which the parcel owner must be a member, is obligated:

1. By the governing documents to be a member of an association that serves the community; and

2. To pay to the homeowners’ association assessments that, if not paid, may result in a lien.

(12) “Parcel owner” means the record owner of legal title to a parcel.

(13) “Voting interest” means the voting rights distributed to the members of the homeowners’ association, pursuant to the governing documents.

History.—s. 33, ch. 92-49; s. 52, ch. 95-274; s. 4, ch. 99-382; s. 44, ch. 2000-258; s. 16, ch. 2004-345; s. 13, ch. 2004-353; s. 62, ch. 2008-240; s. 16, ch. 2011-196; s. 15, ch. 2015-97.

Note.—Former s. 617.301.



720.3015 - Short title.

720.3015 Short title.—This chapter may be cited as the “Homeowners’ Association Act.”

History.—s. 16, ch. 2015-97.



720.302 - Purposes, scope, and application.

720.302 Purposes, scope, and application.—

(1) The purposes of this chapter are to give statutory recognition to corporations not for profit that operate residential communities in this state, to provide procedures for operating homeowners’ associations, and to protect the rights of association members without unduly impairing the ability of such associations to perform their functions.

(2) The Legislature recognizes that it is not in the best interest of homeowners’ associations or the individual association members thereof to create or impose a bureau or other agency of state government to regulate the affairs of homeowners’ associations. However, in accordance with s. 720.311, the Legislature finds that homeowners’ associations and their individual members will benefit from an expedited alternative process for resolution of election and recall disputes and presuit mediation of other disputes involving covenant enforcement and authorizes the department to hear, administer, and determine these disputes as more fully set forth in this chapter. Further, the Legislature recognizes that certain contract rights have been created for the benefit of homeowners’ associations and members thereof before the effective date of this act and that ss. 720.301-720.407 are not intended to impair such contract rights, including, but not limited to, the rights of the developer to complete the community as initially contemplated.

(3) This chapter does not apply to:

(a) A community that is composed of property primarily intended for commercial, industrial, or other nonresidential use; or

(b) The commercial or industrial parcels in a community that contains both residential parcels and parcels intended for commercial or industrial use.

(4) This chapter does not apply to any association that is subject to regulation under chapter 718, chapter 719, or chapter 721 or to any nonmandatory association formed under chapter 723, except to the extent that a provision of chapter 718, chapter 719, or chapter 721 is expressly incorporated into this chapter for the purpose of regulating homeowners’ associations.

(5) Unless expressly stated to the contrary, corporations that operate residential homeowners’ associations in this state shall be governed by and subject to part I of chapter 607, if the association was incorporated under that part, or to chapter 617, if the association was incorporated under that chapter, and this chapter. This subsection is intended to clarify existing law.

History.—s. 34, ch. 92-49; s. 53, ch. 95-274; s. 45, ch. 2000-258; s. 11, ch. 2003-14; s. 17, ch. 2004-345; s. 14, ch. 2004-353; s. 8, ch. 2007-173; s. 71, ch. 2014-209.

Note.—Former s. 617.302.



720.303 - Association powers and duties; meetings of board; official records; budgets; financial reporting; association funds; recalls.

720.303 Association powers and duties; meetings of board; official records; budgets; financial reporting; association funds; recalls.—

(1) POWERS AND DUTIES.—An association which operates a community as defined in s. 720.301, must be operated by an association that is a Florida corporation. After October 1, 1995, the association must be incorporated and the initial governing documents must be recorded in the official records of the county in which the community is located. An association may operate more than one community. The officers and directors of an association have a fiduciary relationship to the members who are served by the association. The powers and duties of an association include those set forth in this chapter and, except as expressly limited or restricted in this chapter, those set forth in the governing documents. After control of the association is obtained by members other than the developer, the association may institute, maintain, settle, or appeal actions or hearings in its name on behalf of all members concerning matters of common interest to the members, including, but not limited to, the common areas; roof or structural components of a building, or other improvements for which the association is responsible; mechanical, electrical, or plumbing elements serving an improvement or building for which the association is responsible; representations of the developer pertaining to any existing or proposed commonly used facility; and protesting ad valorem taxes on commonly used facilities. The association may defend actions in eminent domain or bring inverse condemnation actions. Before commencing litigation against any party in the name of the association involving amounts in controversy in excess of $100,000, the association must obtain the affirmative approval of a majority of the voting interests at a meeting of the membership at which a quorum has been attained. This subsection does not limit any statutory or common-law right of any individual member or class of members to bring any action without participation by the association. A member does not have authority to act for the association by virtue of being a member. An association may have more than one class of members and may issue membership certificates. An association of 15 or fewer parcel owners may enforce only the requirements of those deed restrictions established prior to the purchase of each parcel upon an affected parcel owner or owners.

(2) BOARD MEETINGS.—

(a) A meeting of the board of directors of an association occurs whenever a quorum of the board gathers to conduct association business. Meetings of the board must be open to all members, except for meetings between the board and its attorney with respect to proposed or pending litigation where the contents of the discussion would otherwise be governed by the attorney-client privilege. A meeting of the board must be held at a location that is accessible to a physically handicapped person if requested by a physically handicapped person who has a right to attend the meeting. The provisions of this subsection shall also apply to the meetings of any committee or other similar body when a final decision will be made regarding the expenditure of association funds and to meetings of any body vested with the power to approve or disapprove architectural decisions with respect to a specific parcel of residential property owned by a member of the community.

(b) Members have the right to attend all meetings of the board. The right to attend such meetings includes the right to speak at such meetings with reference to all designated items. The association may adopt written reasonable rules expanding the right of members to speak and governing the frequency, duration, and other manner of member statements, which rules must be consistent with this paragraph and may include a sign-up sheet for members wishing to speak. Notwithstanding any other law, meetings between the board or a committee and the association’s attorney to discuss proposed or pending litigation or meetings of the board held for the purpose of discussing personnel matters are not required to be open to the members other than directors.

(c) The bylaws shall provide for giving notice to parcel owners and members of all board meetings and, if they do not do so, shall be deemed to provide the following:

1. Notices of all board meetings must be posted in a conspicuous place in the community at least 48 hours in advance of a meeting, except in an emergency. In the alternative, if notice is not posted in a conspicuous place in the community, notice of each board meeting must be mailed or delivered to each member at least 7 days before the meeting, except in an emergency. Notwithstanding this general notice requirement, for communities with more than 100 members, the bylaws may provide for a reasonable alternative to posting or mailing of notice for each board meeting, including publication of notice, provision of a schedule of board meetings, or the conspicuous posting and repeated broadcasting of the notice on a closed-circuit cable television system serving the homeowners’ association. However, if broadcast notice is used in lieu of a notice posted physically in the community, the notice must be broadcast at least four times every broadcast hour of each day that a posted notice is otherwise required. When broadcast notice is provided, the notice and agenda must be broadcast in a manner and for a sufficient continuous length of time so as to allow an average reader to observe the notice and read and comprehend the entire content of the notice and the agenda. The association may provide notice by electronic transmission in a manner authorized by law for meetings of the board of directors, committee meetings requiring notice under this section, and annual and special meetings of the members; however, a member must consent in writing to receiving notice by electronic transmission.

2. An assessment may not be levied at a board meeting unless the notice of the meeting includes a statement that assessments will be considered and the nature of the assessments. Written notice of any meeting at which special assessments will be considered or at which amendments to rules regarding parcel use will be considered must be mailed, delivered, or electronically transmitted to the members and parcel owners and posted conspicuously on the property or broadcast on closed-circuit cable television not less than 14 days before the meeting.

3. Directors may not vote by proxy or by secret ballot at board meetings, except that secret ballots may be used in the election of officers. This subsection also applies to the meetings of any committee or other similar body, when a final decision will be made regarding the expenditure of association funds, and to any body vested with the power to approve or disapprove architectural decisions with respect to a specific parcel of residential property owned by a member of the community.

(d) If 20 percent of the total voting interests petition the board to address an item of business, the board shall at its next regular board meeting or at a special meeting of the board, but not later than 60 days after the receipt of the petition, take the petitioned item up on an agenda. The board shall give all members notice of the meeting at which the petitioned item shall be addressed in accordance with the 14-day notice requirement pursuant to subparagraph (c)2. Each member shall have the right to speak for at least 3 minutes on each matter placed on the agenda by petition, provided that the member signs the sign-up sheet, if one is provided, or submits a written request to speak prior to the meeting. Other than addressing the petitioned item at the meeting, the board is not obligated to take any other action requested by the petition.

(3) MINUTES.—Minutes of all meetings of the members of an association and of the board of directors of an association must be maintained in written form or in another form that can be converted into written form within a reasonable time. A vote or abstention from voting on each matter voted upon for each director present at a board meeting must be recorded in the minutes.

(4) OFFICIAL RECORDS.—The association shall maintain each of the following items, when applicable, which constitute the official records of the association:

(a) Copies of any plans, specifications, permits, and warranties related to improvements constructed on the common areas or other property that the association is obligated to maintain, repair, or replace.

(b) A copy of the bylaws of the association and of each amendment to the bylaws.

(c) A copy of the articles of incorporation of the association and of each amendment thereto.

(d) A copy of the declaration of covenants and a copy of each amendment thereto.

(e) A copy of the current rules of the homeowners’ association.

(f) The minutes of all meetings of the board of directors and of the members, which minutes must be retained for at least 7 years.

(g) A current roster of all members and their mailing addresses and parcel identifications. The association shall also maintain the electronic mailing addresses and the numbers designated by members for receiving notice sent by electronic transmission of those members consenting to receive notice by electronic transmission. The electronic mailing addresses and numbers provided by unit owners to receive notice by electronic transmission shall be removed from association records when consent to receive notice by electronic transmission is revoked. However, the association is not liable for an erroneous disclosure of the electronic mail address or the number for receiving electronic transmission of notices.

(h) All of the association’s insurance policies or a copy thereof, which policies must be retained for at least 7 years.

(i) A current copy of all contracts to which the association is a party, including, without limitation, any management agreement, lease, or other contract under which the association has any obligation or responsibility. Bids received by the association for work to be performed must also be considered official records and must be kept for a period of 1 year.

(j) The financial and accounting records of the association, kept according to good accounting practices. All financial and accounting records must be maintained for a period of at least 7 years. The financial and accounting records must include:

1. Accurate, itemized, and detailed records of all receipts and expenditures.

2. A current account and a periodic statement of the account for each member, designating the name and current address of each member who is obligated to pay assessments, the due date and amount of each assessment or other charge against the member, the date and amount of each payment on the account, and the balance due.

3. All tax returns, financial statements, and financial reports of the association.

4. Any other records that identify, measure, record, or communicate financial information.

(k) A copy of the disclosure summary described in s. 720.401(1).

(l) All other written records of the association not specifically included in the foregoing which are related to the operation of the association.

(5) INSPECTION AND COPYING OF RECORDS.—The official records shall be maintained within the state for at least 7 years and shall be made available to a parcel owner for inspection or photocopying within 45 miles of the community or within the county in which the association is located within 10 business days after receipt by the board or its designee of a written request. This subsection may be complied with by having a copy of the official records available for inspection or copying in the community or, at the option of the association, by making the records available to a parcel owner electronically via the Internet or by allowing the records to be viewed in electronic format on a computer screen and printed upon request. If the association has a photocopy machine available where the records are maintained, it must provide parcel owners with copies on request during the inspection if the entire request is limited to no more than 25 pages. An association shall allow a member or his or her authorized representative to use a portable device, including a smartphone, tablet, portable scanner, or any other technology capable of scanning or taking photographs, to make an electronic copy of the official records in lieu of the association’s providing the member or his or her authorized representative with a copy of such records. The association may not charge a fee to a member or his or her authorized representative for the use of a portable device.

(a) The failure of an association to provide access to the records within 10 business days after receipt of a written request submitted by certified mail, return receipt requested, creates a rebuttable presumption that the association willfully failed to comply with this subsection.

(b) A member who is denied access to official records is entitled to the actual damages or minimum damages for the association’s willful failure to comply with this subsection. The minimum damages are to be $50 per calendar day up to 10 days, the calculation to begin on the 11th business day after receipt of the written request.

(c) The association may adopt reasonable written rules governing the frequency, time, location, notice, records to be inspected, and manner of inspections, but may not require a parcel owner to demonstrate any proper purpose for the inspection, state any reason for the inspection, or limit a parcel owner’s right to inspect records to less than one 8-hour business day per month. The association may impose fees to cover the costs of providing copies of the official records, including the costs of copying and the costs required for personnel to retrieve and copy the records if the time spent retrieving and copying the records exceeds one-half hour and if the personnel costs do not exceed $20 per hour. Personnel costs may not be charged for records requests that result in the copying of 25 or fewer pages. The association may charge up to 25 cents per page for copies made on the association’s photocopier. If the association does not have a photocopy machine available where the records are kept, or if the records requested to be copied exceed 25 pages in length, the association may have copies made by an outside duplicating service and may charge the actual cost of copying, as supported by the vendor invoice. The association shall maintain an adequate number of copies of the recorded governing documents, to ensure their availability to members and prospective members. Notwithstanding this paragraph, the following records are not accessible to members or parcel owners:

1. Any record protected by the lawyer-client privilege as described in s. 90.502 and any record protected by the work-product privilege, including, but not limited to, a record prepared by an association attorney or prepared at the attorney’s express direction which reflects a mental impression, conclusion, litigation strategy, or legal theory of the attorney or the association and which was prepared exclusively for civil or criminal litigation or for adversarial administrative proceedings or which was prepared in anticipation of such litigation or proceedings until the conclusion of the litigation or proceedings.

2. Information obtained by an association in connection with the approval of the lease, sale, or other transfer of a parcel.

3. Personnel records of association or management company employees, including, but not limited to, disciplinary, payroll, health, and insurance records. For purposes of this subparagraph, the term “personnel records” does not include written employment agreements with an association or management company employee or budgetary or financial records that indicate the compensation paid to an association or management company employee.

4. Medical records of parcel owners or community residents.

5. Social security numbers, driver license numbers, credit card numbers, electronic mailing addresses, telephone numbers, facsimile numbers, emergency contact information, any addresses for a parcel owner other than as provided for association notice requirements, and other personal identifying information of any person, excluding the person’s name, parcel designation, mailing address, and property address. Notwithstanding the restrictions in this subparagraph, an association may print and distribute to parcel owners a directory containing the name, parcel address, and all telephone numbers of each parcel owner. However, an owner may exclude his or her telephone numbers from the directory by so requesting in writing to the association. An owner may consent in writing to the disclosure of other contact information described in this subparagraph. The association is not liable for the disclosure of information that is protected under this subparagraph if the information is included in an official record of the association and is voluntarily provided by an owner and not requested by the association.

6. Any electronic security measure that is used by the association to safeguard data, including passwords.

7. The software and operating system used by the association which allows the manipulation of data, even if the owner owns a copy of the same software used by the association. The data is part of the official records of the association.

(d) The association or its authorized agent is not required to provide a prospective purchaser or lienholder with information about the residential subdivision or the association other than information or documents required by this chapter to be made available or disclosed. The association or its authorized agent may charge a reasonable fee to the prospective purchaser or lienholder or the current parcel owner or member for providing good faith responses to requests for information by or on behalf of a prospective purchaser or lienholder, other than that required by law, if the fee does not exceed $150 plus the reasonable cost of photocopying and any attorney fees incurred by the association in connection with the response.

(6) BUDGETS.—

(a) The association shall prepare an annual budget that sets out the annual operating expenses. The budget must reflect the estimated revenues and expenses for that year and the estimated surplus or deficit as of the end of the current year. The budget must set out separately all fees or charges paid for by the association for recreational amenities, whether owned by the association, the developer, or another person. The association shall provide each member with a copy of the annual budget or a written notice that a copy of the budget is available upon request at no charge to the member. The copy must be provided to the member within the time limits set forth in subsection (5).

(b) In addition to annual operating expenses, the budget may include reserve accounts for capital expenditures and deferred maintenance for which the association is responsible. If reserve accounts are not established pursuant to paragraph (d), funding of such reserves is limited to the extent that the governing documents limit increases in assessments, including reserves. If the budget of the association includes reserve accounts established pursuant to paragraph (d), such reserves shall be determined, maintained, and waived in the manner provided in this subsection. Once an association provides for reserve accounts pursuant to paragraph (d), the association shall thereafter determine, maintain, and waive reserves in compliance with this subsection. This section does not preclude the termination of a reserve account established pursuant to this paragraph upon approval of a majority of the total voting interests of the association. Upon such approval, the terminating reserve account shall be removed from the budget.

(c)1. If the budget of the association does not provide for reserve accounts pursuant to paragraph (d) and the association is responsible for the repair and maintenance of capital improvements that may result in a special assessment if reserves are not provided, each financial report for the preceding fiscal year required by subsection (7) must contain the following statement in conspicuous type:

THE BUDGET OF THE ASSOCIATION DOES NOT PROVIDE FOR RESERVE ACCOUNTS FOR CAPITAL EXPENDITURES AND DEFERRED MAINTENANCE THAT MAY RESULT IN SPECIAL ASSESSMENTS. OWNERS MAY ELECT TO PROVIDE FOR RESERVE ACCOUNTS PURSUANT TO SECTION 720.303(6), FLORIDA STATUTES, UPON OBTAINING THE APPROVAL OF A MAJORITY OF THE TOTAL VOTING INTERESTS OF THE ASSOCIATION BY VOTE OF THE MEMBERS AT A MEETING OR BY WRITTEN CONSENT.

2. If the budget of the association does provide for funding accounts for deferred expenditures, including, but not limited to, funds for capital expenditures and deferred maintenance, but such accounts are not created or established pursuant to paragraph (d), each financial report for the preceding fiscal year required under subsection (7) must also contain the following statement in conspicuous type:

THE BUDGET OF THE ASSOCIATION PROVIDES FOR LIMITED VOLUNTARY DEFERRED EXPENDITURE ACCOUNTS, INCLUDING CAPITAL EXPENDITURES AND DEFERRED MAINTENANCE, SUBJECT TO LIMITS ON FUNDING CONTAINED IN OUR GOVERNING DOCUMENTS. BECAUSE THE OWNERS HAVE NOT ELECTED TO PROVIDE FOR RESERVE ACCOUNTS PURSUANT TO SECTION 720.303(6), FLORIDA STATUTES, THESE FUNDS ARE NOT SUBJECT TO THE RESTRICTIONS ON USE OF SUCH FUNDS SET FORTH IN THAT STATUTE, NOR ARE RESERVES CALCULATED IN ACCORDANCE WITH THAT STATUTE.

(d) An association is deemed to have provided for reserve accounts if reserve accounts have been initially established by the developer or if the membership of the association affirmatively elects to provide for reserves. If reserve accounts are established by the developer, the budget must designate the components for which the reserve accounts may be used. If reserve accounts are not initially provided by the developer, the membership of the association may elect to do so upon the affirmative approval of a majority of the total voting interests of the association. Such approval may be obtained by vote of the members at a duly called meeting of the membership or by the written consent of a majority of the total voting interests of the association. The approval action of the membership must state that reserve accounts shall be provided for in the budget and must designate the components for which the reserve accounts are to be established. Upon approval by the membership, the board of directors shall include the required reserve accounts in the budget in the next fiscal year following the approval and each year thereafter. Once established as provided in this subsection, the reserve accounts must be funded or maintained or have their funding waived in the manner provided in paragraph (f).

(e) The amount to be reserved in any account established shall be computed by means of a formula that is based upon estimated remaining useful life and estimated replacement cost or deferred maintenance expense of each reserve item. The association may adjust replacement reserve assessments annually to take into account any changes in estimates of cost or useful life of a reserve item.

(f) After one or more reserve accounts are established, the membership of the association, upon a majority vote at a meeting at which a quorum is present, may provide for no reserves or less reserves than required by this section. If a meeting of the unit owners has been called to determine whether to waive or reduce the funding of reserves and such result is not achieved or a quorum is not present, the reserves as included in the budget go into effect. After the turnover, the developer may vote its voting interest to waive or reduce the funding of reserves. Any vote taken pursuant to this subsection to waive or reduce reserves is applicable only to one budget year.

(g) Funding formulas for reserves authorized by this section must be based on a separate analysis of each of the required assets or a pooled analysis of two or more of the required assets.

1. If the association maintains separate reserve accounts for each of the required assets, the amount of the contribution to each reserve account is the sum of the following two calculations:

a. The total amount necessary, if any, to bring a negative component balance to zero.

b. The total estimated deferred maintenance expense or estimated replacement cost of the reserve component less the estimated balance of the reserve component as of the beginning of the period the budget will be in effect. The remainder, if greater than zero, shall be divided by the estimated remaining useful life of the component.

The formula may be adjusted each year for changes in estimates and deferred maintenance performed during the year and may include factors such as inflation and earnings on invested funds.

2. If the association maintains a pooled account of two or more of the required reserve assets, the amount of the contribution to the pooled reserve account as disclosed on the proposed budget may not be less than that required to ensure that the balance on hand at the beginning of the period the budget will go into effect plus the projected annual cash inflows over the remaining estimated useful life of all of the assets that make up the reserve pool are equal to or greater than the projected annual cash outflows over the remaining estimated useful lives of all the assets that make up the reserve pool, based on the current reserve analysis. The projected annual cash inflows may include estimated earnings from investment of principal and accounts receivable minus the allowance for doubtful accounts. The reserve funding formula may not include any type of balloon payments.

(h) Reserve funds and any interest accruing thereon shall remain in the reserve account or accounts and shall be used only for authorized reserve expenditures unless their use for other purposes is approved in advance by a majority vote at a meeting at which a quorum is present. Prior to turnover of control of an association by a developer to parcel owners, the developer-controlled association shall not vote to use reserves for purposes other than those for which they were intended without the approval of a majority of all nondeveloper voting interests voting in person or by limited proxy at a duly called meeting of the association.

(7) FINANCIAL REPORTING.—Within 90 days after the end of the fiscal year, or annually on the date provided in the bylaws, the association shall prepare and complete, or contract with a third party for the preparation and completion of, a financial report for the preceding fiscal year. Within 21 days after the final financial report is completed by the association or received from the third party, but not later than 120 days after the end of the fiscal year or other date as provided in the bylaws, the association shall, within the time limits set forth in subsection (5), provide each member with a copy of the annual financial report or a written notice that a copy of the financial report is available upon request at no charge to the member. Financial reports shall be prepared as follows:

(a) An association that meets the criteria of this paragraph shall prepare or cause to be prepared a complete set of financial statements in accordance with generally accepted accounting principles as adopted by the Board of Accountancy. The financial statements shall be based upon the association’s total annual revenues, as follows:

1. An association with total annual revenues of $150,000 or more, but less than $300,000, shall prepare compiled financial statements.

2. An association with total annual revenues of at least $300,000, but less than $500,000, shall prepare reviewed financial statements.

3. An association with total annual revenues of $500,000 or more shall prepare audited financial statements.

(b)1. An association with total annual revenues of less than $150,000 shall prepare a report of cash receipts and expenditures.

2. An association in a community of fewer than 50 parcels, regardless of the association’s annual revenues, may prepare a report of cash receipts and expenditures in lieu of financial statements required by paragraph (a) unless the governing documents provide otherwise.

3. A report of cash receipts and disbursement must disclose the amount of receipts by accounts and receipt classifications and the amount of expenses by accounts and expense classifications, including, but not limited to, the following, as applicable: costs for security, professional, and management fees and expenses; taxes; costs for recreation facilities; expenses for refuse collection and utility services; expenses for lawn care; costs for building maintenance and repair; insurance costs; administration and salary expenses; and reserves if maintained by the association.

(c) If 20 percent of the parcel owners petition the board for a level of financial reporting higher than that required by this section, the association shall duly notice and hold a meeting of members within 30 days of receipt of the petition for the purpose of voting on raising the level of reporting for that fiscal year. Upon approval of a majority of the total voting interests of the parcel owners, the association shall prepare or cause to be prepared, shall amend the budget or adopt a special assessment to pay for the financial report regardless of any provision to the contrary in the governing documents, and shall provide within 90 days of the meeting or the end of the fiscal year, whichever occurs later:

1. Compiled, reviewed, or audited financial statements, if the association is otherwise required to prepare a report of cash receipts and expenditures;

2. Reviewed or audited financial statements, if the association is otherwise required to prepare compiled financial statements; or

3. Audited financial statements if the association is otherwise required to prepare reviewed financial statements.

(d) If approved by a majority of the voting interests present at a properly called meeting of the association, an association may prepare or cause to be prepared:

1. A report of cash receipts and expenditures in lieu of a compiled, reviewed, or audited financial statement;

2. A report of cash receipts and expenditures or a compiled financial statement in lieu of a reviewed or audited financial statement; or

3. A report of cash receipts and expenditures, a compiled financial statement, or a reviewed financial statement in lieu of an audited financial statement.

(8) ASSOCIATION FUNDS; COMMINGLING.—

(a) All association funds held by a developer shall be maintained separately in the association’s name. Reserve and operating funds of the association shall not be commingled prior to turnover except the association may jointly invest reserve funds; however, such jointly invested funds must be accounted for separately.

(b) No developer in control of a homeowners’ association shall commingle any association funds with his or her funds or with the funds of any other homeowners’ association or community association.

(c) Association funds may not be used by a developer to defend a civil or criminal action, administrative proceeding, or arbitration proceeding that has been filed against the developer or directors appointed to the association board by the developer, even when the subject of the action or proceeding concerns the operation of the developer-controlled association.

(9) APPLICABILITY.—Sections 617.1601-617.1604 do not apply to a homeowners’ association in which the members have the inspection and copying rights set forth in this section.

(10) RECALL OF DIRECTORS.—

(a)1. Regardless of any provision to the contrary contained in the governing documents, subject to the provisions of s. 720.307 regarding transition of association control, any member of the board of directors may be recalled and removed from office with or without cause by a majority of the total voting interests.

2. When the governing documents, including the declaration, articles of incorporation, or bylaws, provide that only a specific class of members is entitled to elect a board director or directors, only that class of members may vote to recall those board directors so elected.

(b)1. Board directors may be recalled by an agreement in writing or by written ballot without a membership meeting. The agreement in writing or the written ballots, or a copy thereof, shall be served on the association by certified mail or by personal service in the manner authorized by chapter 48 and the Florida Rules of Civil Procedure.

2. The board shall duly notice and hold a meeting of the board within 5 full business days after receipt of the agreement in writing or written ballots. At the meeting, the board shall either certify the written ballots or written agreement to recall a director or directors of the board, in which case such director or directors shall be recalled effective immediately and shall turn over to the board within 5 full business days any and all records and property of the association in their possession, or proceed as described in paragraph (d).

3. When it is determined by the department pursuant to binding arbitration proceedings that an initial recall effort was defective, written recall agreements or written ballots used in the first recall effort and not found to be defective may be reused in one subsequent recall effort. However, in no event is a written agreement or written ballot valid for more than 120 days after it has been signed by the member.

4. Any rescission or revocation of a member’s written recall ballot or agreement must be in writing and, in order to be effective, must be delivered to the association before the association is served with the written recall agreements or ballots.

5. The agreement in writing or ballot shall list at least as many possible replacement directors as there are directors subject to the recall, when at least a majority of the board is sought to be recalled; the person executing the recall instrument may vote for as many replacement candidates as there are directors subject to the recall.

(c)1. If the declaration, articles of incorporation, or bylaws specifically provide, the members may also recall and remove a board director or directors by a vote taken at a meeting. If so provided in the governing documents, a special meeting of the members to recall a director or directors of the board of administration may be called by 10 percent of the voting interests giving notice of the meeting as required for a meeting of members, and the notice shall state the purpose of the meeting. Electronic transmission may not be used as a method of giving notice of a meeting called in whole or in part for this purpose.

2. The board shall duly notice and hold a board meeting within 5 full business days after the adjournment of the member meeting to recall one or more directors. At the meeting, the board shall certify the recall, in which case such member or members shall be recalled effective immediately and shall turn over to the board within 5 full business days any and all records and property of the association in their possession, or shall proceed as set forth in subparagraph (d).

(d) If the board determines not to certify the written agreement or written ballots to recall a director or directors of the board or does not certify the recall by a vote at a meeting, the board shall, within 5 full business days after the meeting, file with the department a petition for binding arbitration pursuant to the applicable procedures in ss. 718.112(2)(j) and 718.1255 and the rules adopted thereunder. For the purposes of this section, the members who voted at the meeting or who executed the agreement in writing shall constitute one party under the petition for arbitration. If the arbitrator certifies the recall as to any director or directors of the board, the recall will be effective upon mailing of the final order of arbitration to the association. The director or directors so recalled shall deliver to the board any and all records of the association in their possession within 5 full business days after the effective date of the recall.

(e) If a vacancy occurs on the board as a result of a recall and less than a majority of the board directors are removed, the vacancy may be filled by the affirmative vote of a majority of the remaining directors, notwithstanding any provision to the contrary contained in this subsection or in the association documents. If vacancies occur on the board as a result of a recall and a majority or more of the board directors are removed, the vacancies shall be filled by members voting in favor of the recall; if removal is at a meeting, any vacancies shall be filled by the members at the meeting. If the recall occurred by agreement in writing or by written ballot, members may vote for replacement directors in the same instrument in accordance with procedural rules adopted by the division, which rules need not be consistent with this subsection.

(f) If the board fails to duly notice and hold a board meeting within 5 full business days after service of an agreement in writing or within 5 full business days after the adjournment of the member recall meeting, the recall shall be deemed effective and the board directors so recalled shall immediately turn over to the board all records and property of the association.

(g) If the board fails to duly notice and hold the required meeting or fails to file the required petition, the unit owner representative may file a petition pursuant to s. 718.1255 challenging the board’s failure to act. The petition must be filed within 60 days after the expiration of the applicable 5-full-business-day period. The review of a petition under this paragraph is limited to the sufficiency of service on the board and the facial validity of the written agreement or ballots filed.

(h) If a director who is removed fails to relinquish his or her office or turn over records as required under this section, the circuit court in the county where the association maintains its principal office may, upon the petition of the association, summarily order the director to relinquish his or her office and turn over all association records upon application of the association.

(i) The minutes of the board meeting at which the board decides whether to certify the recall are an official association record. The minutes must record the date and time of the meeting, the decision of the board, and the vote count taken on each board member subject to the recall. In addition, when the board decides not to certify the recall, as to each vote rejected, the minutes must identify the parcel number and the specific reason for each such rejection.

(j) When the recall of more than one board director is sought, the written agreement, ballot, or vote at a meeting shall provide for a separate vote for each board director sought to be recalled.

(k) A board member who has been recalled may file a petition pursuant to ss. 718.112(2)(j) and 718.1255 and the rules adopted challenging the validity of the recall. The petition must be filed within 60 days after the recall is deemed certified. The association and the unit owner representative shall be named as respondents.

(l) The division may not accept for filing a recall petition, whether filed pursuant to paragraph (b), paragraph (c), paragraph (g), or paragraph (k) and regardless of whether the recall was certified, when there are 60 or fewer days until the scheduled reelection of the board member sought to be recalled or when 60 or fewer days have not elapsed since the election of the board member sought to be recalled.

(11) WINDSTORM INSURANCE.—Windstorm insurance coverage for a group of no fewer than three communities created and operating under chapter 718, chapter 719, this chapter, or chapter 721 may be obtained and maintained for the communities if the insurance coverage is sufficient to cover an amount equal to the probable maximum loss for the communities for a 250-year windstorm event. Such probable maximum loss must be determined through the use of a competent model that has been accepted by the Florida Commission on Hurricane Loss Projection Methodology. Such insurance coverage is deemed adequate windstorm coverage for purposes of this chapter.

(12) COMPENSATION PROHIBITED.—A director, officer, or committee member of the association may not directly receive any salary or compensation from the association for the performance of duties as a director, officer, or committee member and may not in any other way benefit financially from service to the association. This subsection does not preclude:

(a) Participation by such person in a financial benefit accruing to all or a significant number of members as a result of actions lawfully taken by the board or a committee of which he or she is a member, including, but not limited to, routine maintenance, repair, or replacement of community assets.

(b) Reimbursement for out-of-pocket expenses incurred by such person on behalf of the association, subject to approval in accordance with procedures established by the association’s governing documents or, in the absence of such procedures, in accordance with an approval process established by the board.

(c) Any recovery of insurance proceeds derived from a policy of insurance maintained by the association for the benefit of its members.

(d) Any fee or compensation authorized in the governing documents.

(e) Any fee or compensation authorized in advance by a vote of a majority of the voting interests voting in person or by proxy at a meeting of the members.

(f) A developer or its representative from serving as a director, officer, or committee member of the association and benefiting financially from service to the association.

(13) REPORTING REQUIREMENT.—The community association manager or management firm, or the association when there is no community association manager or management firm, shall report to the division by November 22, 2013, in a manner and form prescribed by the division.

(a) The report shall include the association’s:

1. Legal name.

2. Federal employer identification number.

3. Mailing and physical addresses.

4. Total number of parcels.

5. Total amount of revenues and expenses from the association’s annual budget.

(b) For associations in which control of the association has not been transitioned to nondeveloper members, as set forth in s. 720.307, the report shall also include the developer’s:

1. Legal name.

2. Mailing address.

3. Total number of parcels owned on the date of reporting.

(c) The reporting requirement provided in this subsection shall be a continuing obligation on each association until the required information is reported to the division.

(d) By October 1, 2013, the department shall establish and implement a registration system through an Internet website that provides for the reporting requirements of paragraphs (a) and (b).

(e) The department shall prepare an annual report of the data reported pursuant to this subsection and present it to the Governor, the President of the Senate, and the Speaker of the House of Representatives by December 1, 2013, and each year thereafter.

(f) The division shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this subsection.

(g) This subsection shall expire on July 1, 2016, unless reenacted by the Legislature.

History.—s. 35, ch. 92-49; s. 54, ch. 95-274; s. 1, ch. 97-311; s. 1, ch. 98-261; s. 46, ch. 2000-258; s. 12, ch. 2003-14; s. 3, ch. 2003-79; ss. 2, 18, ch. 2004-345; s. 15, ch. 2004-353; s. 135, ch. 2005-2; s. 16, ch. 2007-80; ss. 9, 10, ch. 2007-173; s. 22, ch. 2010-174; s. 17, ch. 2011-196; s. 15, ch. 2013-188; s. 2, ch. 2013-218; s. 17, ch. 2014-133; s. 7, ch. 2015-97.

Note.—Former s. 617.303.



720.3033 - Officers and directors.

720.3033 Officers and directors.—

(1)(a) Within 90 days after being elected or appointed to the board, each director shall certify in writing to the secretary of the association that he or she has read the association’s declaration of covenants, articles of incorporation, bylaws, and current written rules and policies; that he or she will work to uphold such documents and policies to the best of his or her ability; and that he or she will faithfully discharge his or her fiduciary responsibility to the association’s members. Within 90 days after being elected or appointed to the board, in lieu of such written certification, the newly elected or appointed director may submit a certificate of having satisfactorily completed the educational curriculum administered by a division-approved education provider within 1 year before or 90 days after the date of election or appointment.

(b) The written certification or educational certificate is valid for the uninterrupted tenure of the director on the board. A director who does not timely file the written certification or educational certificate shall be suspended from the board until he or she complies with the requirement. The board may temporarily fill the vacancy during the period of suspension.

(c) The association shall retain each director’s written certification or educational certificate for inspection by the members for 5 years after the director’s election. However, the failure to have the written certification or educational certificate on file does not affect the validity of any board action.

(2) If the association enters into a contract or other transaction with any of its directors or a corporation, firm, association that is not an affiliated homeowners’ association, or other entity in which an association director is also a director or officer or is financially interested, the board must:

(a) Comply with the requirements of s. 617.0832.

(b) Enter the disclosures required by s. 617.0832 into the written minutes of the meeting.

(c) Approve the contract or other transaction by an affirmative vote of two-thirds of the directors present.

(d) At the next regular or special meeting of the members, disclose the existence of the contract or other transaction to the members. Upon motion of any member, the contract or transaction shall be brought up for a vote and may be canceled by a majority vote of the members present. If the members cancel the contract, the association is only liable for the reasonable value of goods and services provided up to the time of cancellation and is not liable for any termination fee, liquidated damages, or other penalty for such cancellation.

(3) An officer, director, or manager may not solicit, offer to accept, or accept any good or service of value for which consideration has not been provided for his or her benefit or for the benefit of a member of his or her immediate family from any person providing or proposing to provide goods or services to the association. If the board finds that an officer or director has violated this subsection, the board shall immediately remove the officer or director from office. The vacancy shall be filled according to law until the end of the director’s term of office. However, an officer, director, or manager may accept food to be consumed at a business meeting with a value of less than $25 per individual or a service or good received in connection with trade fairs or education programs.

(4) A director or officer charged by information or indictment with a felony theft or embezzlement offense involving the association’s funds or property is removed from office. The board shall fill the vacancy according to general law until the end of the period of the suspension or the end of the director’s term of office, whichever occurs first. However, if the charges are resolved without a finding of guilt or without acceptance of a plea of guilty or nolo contendere, the director or officer shall be reinstated for any remainder of his or her term of office. A member who has such criminal charges pending may not be appointed or elected to a position as a director or officer.

(5) The association shall maintain insurance or a fidelity bond for all persons who control or disburse funds of the association. The insurance policy or fidelity bond must cover the maximum funds that will be in the custody of the association or its management agent at any one time. As used in this subsection, the term “persons who control or disburse funds of the association” includes, but is not limited to, persons authorized to sign checks on behalf of the association, and the president, secretary, and treasurer of the association. The association shall bear the cost of any insurance or bond. If annually approved by a majority of the voting interests present at a properly called meeting of the association, an association may waive the requirement of obtaining an insurance policy or fidelity bond for all persons who control or disburse funds of the association.

History.—s. 3, ch. 2013-218.



720.3035 - Architectural control covenants; parcel owner improvements; rights and privileges.

720.3035 Architectural control covenants; parcel owner improvements; rights and privileges.—

(1) The authority of an association or any architectural, construction improvement, or other such similar committee of an association to review and approve plans and specifications for the location, size, type, or appearance of any structure or other improvement on a parcel, or to enforce standards for the external appearance of any structure or improvement located on a parcel, shall be permitted only to the extent that the authority is specifically stated or reasonably inferred as to such location, size, type, or appearance in the declaration of covenants or other published guidelines and standards authorized by the declaration of covenants.

(2) If the declaration of covenants or other published guidelines and standards authorized by the declaration of covenants provides options for the use of material, the size of the structure or improvement, the design of the structure or improvement, or the location of the structure or improvement on the parcel, neither the association nor any architectural, construction improvement, or other such similar committee of the association shall restrict the right of a parcel owner to select from the options provided in the declaration of covenants or other published guidelines and standards authorized by the declaration of covenants.

(3) Unless otherwise specifically stated in the declaration of covenants or other published guidelines and standards authorized by the declaration of covenants, each parcel shall be deemed to have only one front for purposes of determining the required front setback even if the parcel is bounded by a roadway or other easement on more than one side. When the declaration of covenants or other published guidelines and standards authorized by the declaration of covenants do not provide for specific setback limitations, the applicable county or municipal setback limitations shall apply, and neither the association nor any architectural, construction improvement, or other such similar committee of the association shall enforce or attempt to enforce any setback limitation that is inconsistent with the applicable county or municipal standard or standards.

(4) Each parcel owner shall be entitled to the rights and privileges set forth in the declaration of covenants or other published guidelines and standards authorized by the declaration of covenants concerning the architectural use of the parcel, and the construction of permitted structures and improvements on the parcel and such rights and privileges shall not be unreasonably infringed upon or impaired by the association or any architectural, construction improvement, or other such similar committee of the association. If the association or any architectural, construction improvement, or other such similar committee of the association should unreasonably, knowingly, and willfully infringe upon or impair the rights and privileges set forth in the declaration of covenants or other published guidelines and standards authorized by the declaration of covenants, the adversely affected parcel owner shall be entitled to recover damages caused by such infringement or impairment, including any costs and reasonable attorney’s fees incurred in preserving or restoring the rights and privileges of the parcel owner set forth in the declaration of covenants or other published guidelines and standards authorized by the declaration of covenants.

(5) Neither the association nor any architectural, construction improvement, or other such similar committee of the association shall enforce any policy or restriction that is inconsistent with the rights and privileges of a parcel owner set forth in the declaration of covenants or other published guidelines and standards authorized by the declaration of covenants, whether uniformly applied or not. Neither the association nor any architectural, construction improvement, or other such similar committee of the association may rely upon a policy or restriction that is inconsistent with the declaration of covenants or other published guidelines and standards authorized by the declaration of covenants, whether uniformly applied or not, in defense of any action taken in the name of or on behalf of the association against a parcel owner.

History.—s. 11, ch. 2007-173.



720.304 - Right of owners to peaceably assemble; display of flag; SLAPP suits prohibited.

720.304 Right of owners to peaceably assemble; display of flag; SLAPP suits prohibited.—

(1) All common areas and recreational facilities serving any homeowners’ association shall be available to parcel owners in the homeowners’ association served thereby and their invited guests for the use intended for such common areas and recreational facilities. The entity or entities responsible for the operation of the common areas and recreational facilities may adopt reasonable rules and regulations pertaining to the use of such common areas and recreational facilities. No entity or entities shall unreasonably restrict any parcel owner’s right to peaceably assemble or right to invite public officers or candidates for public office to appear and speak in common areas and recreational facilities.

(2)(a) Any homeowner may display one portable, removable United States flag or official flag of the State of Florida in a respectful manner, and one portable, removable official flag, in a respectful manner, not larger than 41/2 feet by 6 feet, which represents the United States Army, Navy, Air Force, Marine Corps, or Coast Guard, or a POW-MIA flag, regardless of any covenants, restrictions, bylaws, rules, or requirements of the association.

(b) Any homeowner may erect a freestanding flagpole no more than 20 feet high on any portion of the homeowner’s real property, regardless of any covenants, restrictions, bylaws, rules, or requirements of the association, if the flagpole does not obstruct sightlines at intersections and is not erected within or upon an easement. The homeowner may further display in a respectful manner from that flagpole, regardless of any covenants, restrictions, bylaws, rules, or requirements of the association, one official United States flag, not larger than 41/2 feet by 6 feet, and may additionally display one official flag of the State of Florida or the United States Army, Navy, Air Force, Marines, or Coast Guard, or a POW-MIA flag. Such additional flag must be equal in size to or smaller than the United States flag. The flagpole and display are subject to all building codes, zoning setbacks, and other applicable governmental regulations, including, but not limited to, noise and lighting ordinances in the county or municipality in which the flagpole is erected and all setback and locational criteria contained in the governing documents.

(c) This subsection applies to all community development districts and homeowners’ associations, regardless of whether such homeowners’ associations are authorized to impose assessments that may become a lien on the parcel.

(3) Any owner prevented from exercising rights guaranteed by subsection (1) or subsection (2) may bring an action in the appropriate court of the county in which the alleged infringement occurred, and, upon favorable adjudication, the court shall enjoin the enforcement of any provision contained in any homeowners’ association document or rule that operates to deprive the owner of such rights.

(4) It is the intent of the Legislature to protect the right of parcel owners to exercise their rights to instruct their representatives and petition for redress of grievances before the various governmental entities of this state as protected by the First Amendment to the United States Constitution and s. 5, Art. I of the State Constitution. The Legislature recognizes that “Strategic Lawsuits Against Public Participation” or “SLAPP” suits, as they are typically called, have occurred when members are sued by individuals, business entities, or governmental entities arising out of a parcel owner’s appearance and presentation before a governmental entity on matters related to the homeowners’ association. However, it is the public policy of this state that government entities, business organizations, and individuals not engage in SLAPP suits because such actions are inconsistent with the right of parcel owners to participate in the state’s institutions of government. Therefore, the Legislature finds and declares that prohibiting such lawsuits by governmental entities, business entities, and individuals against parcel owners who address matters concerning their homeowners’ association will preserve this fundamental state policy, preserve the constitutional rights of parcel owners, and assure the continuation of representative government in this state. It is the intent of the Legislature that such lawsuits be expeditiously disposed of by the courts.

(a) As used in this subsection, the term “governmental entity” means the state, including the executive, legislative, and judicial branches of government, the independent establishments of the state, counties, municipalities, districts, authorities, boards, or commissions, or any agencies of these branches which are subject to chapter 286.

(b) A governmental entity, business organization, or individual in this state may not file or cause to be filed through its employees or agents any lawsuit, cause of action, claim, cross-claim, or counterclaim against a parcel owner without merit and solely because such parcel owner has exercised the right to instruct his or her representatives or the right to petition for redress of grievances before the various governmental entities of this state, as protected by the First Amendment to the United States Constitution and s. 5, Art. I of the State Constitution.

(c) A parcel owner sued by a governmental entity, business organization, or individual in violation of this section has a right to an expeditious resolution of a claim that the suit is in violation of this section. A parcel owner may petition the court for an order dismissing the action or granting final judgment in favor of that parcel owner. The petitioner may file a motion for summary judgment, together with supplemental affidavits, seeking a determination that the governmental entity’s, business organization’s, or individual’s lawsuit has been brought in violation of this section. The governmental entity, business organization, or individual shall thereafter file its response and any supplemental affidavits. As soon as practicable, the court shall set a hearing on the petitioner’s motion, which shall be held at the earliest possible time after the filing of the governmental entity’s, business organization’s or individual’s response. The court may award the parcel owner sued by the governmental entity, business organization, or individual actual damages arising from the governmental entity’s, individual’s, or business organization’s violation of this section. A court may treble the damages awarded to a prevailing parcel owner and shall state the basis for the treble damages award in its judgment. The court shall award the prevailing party reasonable attorney’s fees and costs incurred in connection with a claim that an action was filed in violation of this section.

(d) Homeowners’ associations may not expend association funds in prosecuting a SLAPP suit against a parcel owner.

(5)(a) Any parcel owner may construct an access ramp if a resident or occupant of the parcel has a medical necessity or disability that requires a ramp for egress and ingress under the following conditions:

1. The ramp must be as unobtrusive as possible, be designed to blend in aesthetically as practicable, and be reasonably sized to fit the intended use.

2. Plans for the ramp must be submitted in advance to the homeowners’ association. The association may make reasonable requests to modify the design to achieve architectural consistency with surrounding structures and surfaces.

(b) The parcel owner must submit to the association an affidavit from a physician attesting to the medical necessity or disability of the resident or occupant of the parcel requiring the access ramp. Certification used for s. 320.0848 shall be sufficient to meet the affidavit requirement.

(6) Any parcel owner may display a sign of reasonable size provided by a contractor for security services within 10 feet of any entrance to the home.

History.—s. 36, ch. 92-49; s. 51, ch. 2000-258; s. 1, ch. 2002-50; s. 19, ch. 2004-345; s. 16, ch. 2004-353; s. 1, ch. 2008-45; s. 23, ch. 2010-174.

Note.—Former s. 617.304.



720.305 - Obligations of members; remedies at law or in equity; levy of fines and suspension of use rights.

720.305 Obligations of members; remedies at law or in equity; levy of fines and suspension of use rights.—

(1) Each member and the member’s tenants, guests, and invitees, and each association, are governed by, and must comply with, this chapter, the governing documents of the community, and the rules of the association. Actions at law or in equity, or both, to redress alleged failure or refusal to comply with these provisions may be brought by the association or by any member against:

(a) The association;

(b) A member;

(c) Any director or officer of an association who willfully and knowingly fails to comply with these provisions; and

(d) Any tenants, guests, or invitees occupying a parcel or using the common areas.

The prevailing party in any such litigation is entitled to recover reasonable attorney fees and costs. A member prevailing in an action between the association and the member under this section, in addition to recovering his or her reasonable attorney fees, may recover additional amounts as determined by the court to be necessary to reimburse the member for his or her share of assessments levied by the association to fund its expenses of the litigation. This relief does not exclude other remedies provided by law. This section does not deprive any person of any other available right or remedy.

(2) The association may levy reasonable fines. A fine may not exceed $100 per violation against any member or any member’s tenant, guest, or invitee for the failure of the owner of the parcel or its occupant, licensee, or invitee to comply with any provision of the declaration, the association bylaws, or reasonable rules of the association unless otherwise provided in the governing documents. A fine may be levied by the board for each day of a continuing violation, with a single notice and opportunity for hearing, except that the fine may not exceed $1,000 in the aggregate unless otherwise provided in the governing documents. A fine of less than $1,000 may not become a lien against a parcel. In any action to recover a fine, the prevailing party is entitled to reasonable attorney fees and costs from the nonprevailing party as determined by the court.

(a) An association may suspend, for a reasonable period of time, the right of a member, or a member’s tenant, guest, or invitee, to use common areas and facilities for the failure of the owner of the parcel or its occupant, licensee, or invitee to comply with any provision of the declaration, the association bylaws, or reasonable rules of the association. This paragraph does not apply to that portion of common areas used to provide access or utility services to the parcel. A suspension may not prohibit an owner or tenant of a parcel from having vehicular and pedestrian ingress to and egress from the parcel, including, but not limited to, the right to park.

(b) A fine or suspension may not be imposed by the board of administration without at least 14 days’ notice to the person sought to be fined or suspended and an opportunity for a hearing before a committee of at least three members appointed by the board who are not officers, directors, or employees of the association, or the spouse, parent, child, brother, or sister of an officer, director, or employee. If the committee, by majority vote, does not approve a proposed fine or suspension, it may not be imposed. The role of the committee is limited to determining whether to confirm or reject the fine or suspension levied by the board. If the board of administration imposes a fine or suspension, the association must provide written notice of such fine or suspension by mail or hand delivery to the parcel owner and, if applicable, to any tenant, licensee, or invitee of the parcel owner.

(3) If a member is more than 90 days delinquent in paying any fee, fine, or other monetary obligation due to the association, the association may suspend the rights of the member, or the member’s tenant, guest, or invitee, to use common areas and facilities until the fee, fine, or other monetary obligation is paid in full. This subsection does not apply to that portion of common areas used to provide access or utility services to the parcel. A suspension may not prohibit an owner or tenant of a parcel from having vehicular and pedestrian ingress to and egress from the parcel, including, but not limited to, the right to park. The notice and hearing requirements under subsection (2) do not apply to a suspension imposed under this subsection.

(4) An association may suspend the voting rights of a parcel or member for the nonpayment of any fee, fine, or other monetary obligation due to the association that is more than 90 days delinquent. A voting interest or consent right allocated to a parcel or member which has been suspended by the association shall be subtracted from the total number of voting interests in the association, which shall be reduced by the number of suspended voting interests when calculating the total percentage or number of all voting interests available to take or approve any action, and the suspended voting interests shall not be considered for any purpose, including, but not limited to, the percentage or number of voting interests necessary to constitute a quorum, the percentage or number of voting interests required to conduct an election, or the percentage or number of voting interests required to approve an action under this chapter or pursuant to the governing documents. The notice and hearing requirements under subsection (2) do not apply to a suspension imposed under this subsection. The suspension ends upon full payment of all obligations currently due or overdue to the association.

(5) All suspensions imposed pursuant to subsection (3) or subsection (4) must be approved at a properly noticed board meeting. Upon approval, the association must notify the parcel owner and, if applicable, the parcel’s occupant, licensee, or invitee by mail or hand delivery.

(6) The suspensions permitted by paragraph (2)(a) and subsections (3) and (4) apply to a member and, when appropriate, the member’s tenants, guests, or invitees, even if the delinquency or failure that resulted in the suspension arose from less than all of the multiple parcels owned by a member.

History.—s. 37, ch. 92-49; s. 55, ch. 95-274; s. 2, ch. 97-311; s. 51, ch. 2000-258; s. 20, ch. 2004-345; s. 17, ch. 2004-353; s. 12, ch. 2007-173; s. 8, ch. 2008-202; s. 24, ch. 2010-174; s. 18, ch. 2011-196; s. 16, ch. 2013-188; s. 17, ch. 2015-97.

Note.—Former s. 617.305.



720.3053 - Failure to fill vacancies on board of directors sufficient to constitute a quorum; appointment of receiver upon petition of member.

720.3053 Failure to fill vacancies on board of directors sufficient to constitute a quorum; appointment of receiver upon petition of member.—

(1) If an association fails to fill vacancies on the board of directors sufficient to constitute a quorum in accordance with the bylaws, any member may give notice of the member’s intent to apply to the circuit court within whose jurisdiction the association lies for the appointment of a receiver to manage the affairs of the association. The form of the notice shall be as follows:

NOTICE OF INTENT TO
APPLY FOR RECEIVERSHIP

YOU ARE HEREBY NOTIFIED that the undersigned member of   (name of homeowners’ association)   intends to file a petition in the circuit court for appointment of a receiver to manage the affairs of the association on the grounds that the association has failed to fill vacancies on the board of directors sufficient to constitute a quorum. This petition will not be filed if the vacancies are filled within 30 days after the date on which this notice was sent or posted, whichever is later. If a receiver is appointed, the receiver shall have all of the powers of the board and shall be entitled to receive a salary and reimbursement of all costs and attorney’s fees payable from association funds.

(name and address of petitioning member)

(2) The notice required by subsection (1) must be provided by the member to the association by certified mail or personal delivery, must be posted in a conspicuous place within the homeowners’ association, and must be provided to every member of the association by certified mail or personal delivery. The notice must be posted and mailed or delivered at least 30 days prior to the filing of a petition seeking receivership. Notice by mail to a member shall be sent to the address used by the county property appraiser for notice to the member.

(3) If the association fails to fill the vacancies within 30 days after the notice required by subsection (1) is posted and mailed or delivered, the member may proceed with the petition.

(4) If a receiver is appointed, all members shall be given written notice of such appointment as provided in s. 720.313.

(5) The association shall be responsible for the salary of the receiver, court costs, and attorney’s fees. The receiver shall have all powers and duties of a duly constituted board of directors and shall serve until the association fills vacancies on the board sufficient to constitute a quorum and the court relieves the receiver of the appointment.

History.—s. 9, ch. 2008-202.



720.3055 - Contracts for products and services; in writing; bids; exceptions.

720.3055 Contracts for products and services; in writing; bids; exceptions.—

(1) All contracts as further described in this section or any contract that is not to be fully performed within 1 year after the making thereof for the purchase, lease, or renting of materials or equipment to be used by the association in accomplishing its purposes under this chapter or the governing documents, and all contracts for the provision of services, shall be in writing. If a contract for the purchase, lease, or renting of materials or equipment, or for the provision of services, requires payment by the association that exceeds 10 percent of the total annual budget of the association, including reserves, the association must obtain competitive bids for the materials, equipment, or services. Nothing contained in this section shall be construed to require the association to accept the lowest bid.

(2)(a)1. Notwithstanding the foregoing, contracts with employees of the association, and contracts for attorney, accountant, architect, community association manager, engineering, and landscape architect services are not subject to the provisions of this section.

2. A contract executed before October 1, 2004, and any renewal thereof, is not subject to the competitive bid requirements of this section. If a contract was awarded under the competitive bid procedures of this section, any renewal of that contract is not subject to such competitive bid requirements if the contract contains a provision that allows the board to cancel the contract on 30 days’ notice. Materials, equipment, or services provided to an association under a local government franchise agreement by a franchise holder are not subject to the competitive bid requirements of this section. A contract with a manager, if made by a competitive bid, may be made for up to 3 years. An association whose declaration or bylaws provide for competitive bidding for services may operate under the provisions of that declaration or bylaws in lieu of this section if those provisions are not less stringent than the requirements of this section.

(b) Nothing contained in this section is intended to limit the ability of an association to obtain needed products and services in an emergency.

(c) This section does not apply if the business entity with which the association desires to enter into a contract is the only source of supply within the county serving the association.

(d) Nothing contained in this section shall excuse a party contracting to provide maintenance or management services from compliance with s. 720.309.

History.—s. 21, ch. 2004-345; s. 18, ch. 2004-353.



720.306 - Meetings of members; voting and election procedures; amendments.

720.306 Meetings of members; voting and election procedures; amendments.—

(1) QUORUM; AMENDMENTS.—

(a) Unless a lower number is provided in the bylaws, the percentage of voting interests required to constitute a quorum at a meeting of the members shall be 30 percent of the total voting interests. Unless otherwise provided in this chapter or in the articles of incorporation or bylaws, decisions that require a vote of the members must be made by the concurrence of at least a majority of the voting interests present, in person or by proxy, at a meeting at which a quorum has been attained. A meeting of the members must be held at a location that is accessible to a physically handicapped person if requested by a physically handicapped person who has a right to attend the meeting.

(b) Unless otherwise provided in the governing documents or required by law, and other than those matters set forth in paragraph (c), any governing document of an association may be amended by the affirmative vote of two-thirds of the voting interests of the association. Within 30 days after recording an amendment to the governing documents, the association shall provide copies of the amendment to the members. However, if a copy of the proposed amendment is provided to the members before they vote on the amendment and the proposed amendment is not changed before the vote, the association, in lieu of providing a copy of the amendment, may provide notice to the members that the amendment was adopted, identifying the official book and page number or instrument number of the recorded amendment and that a copy of the amendment is available at no charge to the member upon written request to the association. The copies and notice described in this paragraph may be provided electronically to those owners who previously consented to receive notice electronically. The failure to timely provide notice of the recording of the amendment does not affect the validity or enforceability of the amendment.

(c) Unless otherwise provided in the governing documents as originally recorded or permitted by this chapter or chapter 617, an amendment may not materially and adversely alter the proportionate voting interest appurtenant to a parcel or increase the proportion or percentage by which a parcel shares in the common expenses of the association unless the record parcel owner and all record owners of liens on the parcels join in the execution of the amendment. For purposes of this section, a change in quorum requirements is not an alteration of voting interests. The merger or consolidation of one or more associations under a plan of merger or consolidation under part I of chapter 607 or chapter 617 is not a material or adverse alteration of the proportionate voting interest appurtenant to a parcel.

(d) The Legislature finds that the procurement of mortgagee consent to amendments that do not affect the rights or interests of mortgagees is an unreasonable and substantial logistical and financial burden on the parcel owners and that there is a compelling state interest in enabling the members of an association to approve amendments to the association’s governing documents through legal means. Accordingly, and notwithstanding any provision of this paragraph to the contrary:

1. As to any mortgage recorded on or after July 1, 2013, any provision in the association’s governing documents that requires the consent or joinder of some or all mortgagees of parcels or any other portion of the association’s common areas to amend the association’s governing documents or for any other matter is enforceable only as to amendments to the association’s governing documents that adversely affect the priority of the mortgagee’s lien or the mortgagee’s rights to foreclose its lien or that otherwise materially affect the rights and interests of the mortgagees.

2. As to mortgages recorded before July 1, 2013, any existing provisions in the association’s governing documents requiring mortgagee consent are enforceable.

3. In securing consent or joinder, the association is entitled to rely upon the public records to identify the holders of outstanding mortgages. The association may use the address provided in the original recorded mortgage document, unless there is a different address for the holder of the mortgage in a recorded assignment or modification of the mortgage, which recorded assignment or modification must reference the official records book and page on which the original mortgage was recorded. Once the association has identified the recorded mortgages of record, the association shall, in writing, request of each parcel owner whose parcel is encumbered by a mortgage of record any information that the owner has in his or her possession regarding the name and address of the person to whom mortgage payments are currently being made. Notice shall be sent to such person if the address provided in the original recorded mortgage document is different from the name and address of the mortgagee or assignee of the mortgage as shown by the public record. The association is deemed to have complied with this requirement by making the written request of the parcel owners required under this subparagraph. Any notices required to be sent to the mortgagees under this subparagraph shall be sent to all available addresses provided to the association.

4. Any notice to the mortgagees required under subparagraph 3. may be sent by a method that establishes proof of delivery, and any mortgagee who fails to respond within 60 days after the date of mailing is deemed to have consented to the amendment.

5. For those amendments requiring mortgagee consent on or after July 1, 2013, in the event mortgagee consent is provided other than by properly recorded joinder, such consent shall be evidenced by affidavit of the association recorded in the public records of the county in which the declaration is recorded.

6. Any amendment adopted without the required consent of a mortgagee is voidable only by a mortgagee who was entitled to notice and an opportunity to consent. An action to void an amendment is subject to the statute of limitations beginning 5 years after the date of discovery as to the amendments described in subparagraph 1. and 5 years after the date of recordation of the certificate of amendment for all other amendments. This subparagraph applies to all mortgages, regardless of the date of recordation of the mortgage.

(2) ANNUAL MEETING.—The association shall hold a meeting of its members annually for the transaction of any and all proper business at a time, date, and place stated in, or fixed in accordance with, the bylaws. The election of directors, if one is required to be held, must be held at, or in conjunction with, the annual meeting or as provided in the governing documents.

(3) SPECIAL MEETINGS.—Special meetings must be held when called by the board of directors or, unless a different percentage is stated in the governing documents, by at least 10 percent of the total voting interests of the association. Business conducted at a special meeting is limited to the purposes described in the notice of the meeting.

(4) CONTENT OF NOTICE.—Unless law or the governing documents require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called. Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.

(5) NOTICE OF MEETINGS.—The bylaws shall provide for giving notice to members of all member meetings, and if they do not do so shall be deemed to provide the following: The association shall give all parcel owners and members actual notice of all membership meetings, which shall be mailed, delivered, or electronically transmitted to the members not less than 14 days prior to the meeting. Evidence of compliance with this 14-day notice shall be made by an affidavit executed by the person providing the notice and filed upon execution among the official records of the association. In addition to mailing, delivering, or electronically transmitting the notice of any meeting, the association may, by reasonable rule, adopt a procedure for conspicuously posting and repeatedly broadcasting the notice and the agenda on a closed-circuit cable television system serving the association. When broadcast notice is provided, the notice and agenda must be broadcast in a manner and for a sufficient continuous length of time so as to allow an average reader to observe the notice and read and comprehend the entire content of the notice and the agenda.

(6) RIGHT TO SPEAK.—Members and parcel owners have the right to attend all membership meetings and to speak at any meeting with reference to all items opened for discussion or included on the agenda. Notwithstanding any provision to the contrary in the governing documents or any rules adopted by the board or by the membership, a member and a parcel owner have the right to speak for at least 3 minutes on any item. The association may adopt written reasonable rules governing the frequency, duration, and other manner of member and parcel owner statements, which rules must be consistent with this subsection.

(7) ADJOURNMENT.—Unless the bylaws require otherwise, adjournment of an annual or special meeting to a different date, time, or place must be announced at that meeting before an adjournment is taken, or notice must be given of the new date, time, or place pursuant to s. 720.303(2). Any business that might have been transacted on the original date of the meeting may be transacted at the adjourned meeting. If a new record date for the adjourned meeting is or must be fixed under s. 607.0707, notice of the adjourned meeting must be given to persons who are entitled to vote and are members as of the new record date but were not members as of the previous record date.

(8) PROXY VOTING.—The members have the right, unless otherwise provided in this subsection or in the governing documents, to vote in person or by proxy.

(a) To be valid, a proxy must be dated, must state the date, time, and place of the meeting for which it was given, and must be signed by the authorized person who executed the proxy. A proxy is effective only for the specific meeting for which it was originally given, as the meeting may lawfully be adjourned and reconvened from time to time, and automatically expires 90 days after the date of the meeting for which it was originally given. A proxy is revocable at any time at the pleasure of the person who executes it. If the proxy form expressly so provides, any proxy holder may appoint, in writing, a substitute to act in his or her place.

(b) If the governing documents permit voting by secret ballot by members who are not in attendance at a meeting of the members for the election of directors, such ballots must be placed in an inner envelope with no identifying markings and mailed or delivered to the association in an outer envelope bearing identifying information reflecting the name of the member, the lot or parcel for which the vote is being cast, and the signature of the lot or parcel owner casting that ballot. If the eligibility of the member to vote is confirmed and no other ballot has been submitted for that lot or parcel, the inner envelope shall be removed from the outer envelope bearing the identification information, placed with the ballots which were personally cast, and opened when the ballots are counted. If more than one ballot is submitted for a lot or parcel, the ballots for that lot or parcel shall be disqualified. Any vote by ballot received after the closing of the balloting may not be considered.

(9) ELECTIONS AND BOARD VACANCIES.—

(a) Elections of directors must be conducted in accordance with the procedures set forth in the governing documents of the association. Except as provided in paragraph (b), all members of the association are eligible to serve on the board of directors, and a member may nominate himself or herself as a candidate for the board at a meeting where the election is to be held; provided, however, that if the election process allows candidates to be nominated in advance of the meeting, the association is not required to allow nominations at the meeting. An election is not required unless more candidates are nominated than vacancies exist. Except as otherwise provided in the governing documents, boards of directors must be elected by a plurality of the votes cast by eligible voters. Any challenge to the election process must be commenced within 60 days after the election results are announced.

(b) A person who is delinquent in the payment of any fee, fine, or other monetary obligation to the association on the day that he or she could last nominate himself or herself or be nominated for the board may not seek election to the board, and his or her name shall not be listed on the ballot. A person serving as a board member who becomes more than 90 days delinquent in the payment of any fee, fine, or other monetary obligation to the association shall be deemed to have abandoned his or her seat on the board, creating a vacancy on the board to be filled according to law. For purposes of this paragraph, the term “any fee, fine, or other monetary obligation” means any delinquency to the association with respect to any parcel. A person who has been convicted of any felony in this state or in a United States District or Territorial Court, or has been convicted of any offense in another jurisdiction which would be considered a felony if committed in this state, may not seek election to the board and is not eligible for board membership unless such felon’s civil rights have been restored for at least 5 years as of the date on which such person seeks election to the board. The validity of any action by the board is not affected if it is later determined that a person was ineligible to seek election to the board or that a member of the board is ineligible for board membership.

(c) Any election dispute between a member and an association must be submitted to mandatory binding arbitration with the division. Such proceedings must be conducted in the manner provided by s. 718.1255 and the procedural rules adopted by the division. Unless otherwise provided in the bylaws, any vacancy occurring on the board before the expiration of a term may be filled by an affirmative vote of the majority of the remaining directors, even if the remaining directors constitute less than a quorum, or by the sole remaining director. In the alternative, a board may hold an election to fill the vacancy, in which case the election procedures must conform to the requirements of the governing documents. Unless otherwise provided in the bylaws, a board member appointed or elected under this section is appointed for the unexpired term of the seat being filled. Filling vacancies created by recall is governed by s. 720.303(10) and rules adopted by the division.

(10) RECORDING.—Any parcel owner may tape record or videotape meetings of the board of directors and meetings of the members. The board of directors of the association may adopt reasonable rules governing the taping of meetings of the board and the membership.

History.—s. 38, ch. 92-49; s. 56, ch. 95-274; s. 4, ch. 96-343; s. 1718, ch. 97-102; s. 47, ch. 2000-258; s. 4, ch. 2003-79; s. 22, ch. 2004-345; s. 19, ch. 2004-353; s. 13, ch. 2007-173; s. 25, ch. 2010-174; s. 19, ch. 2011-196; s. 17, ch. 2013-188; s. 4, ch. 2013-218; s. 18, ch. 2014-133; s. 72, ch. 2014-209; s. 18, ch. 2015-97.

Note.—Former s. 617.306.



720.307 - Transition of association control in a community.

720.307 Transition of association control in a community.—With respect to homeowners’ associations:

(1) Members other than the developer are entitled to elect at least a majority of the members of the board of directors of the homeowners’ association when the earlier of the following events occurs:

(a) Three months after 90 percent of the parcels in all phases of the community that will ultimately be operated by the homeowners’ association have been conveyed to members;

(b) Such other percentage of the parcels has been conveyed to members, or such other date or event has occurred, as is set forth in the governing documents in order to comply with the requirements of any governmentally chartered entity with regard to the mortgage financing of parcels;

(c) Upon the developer abandoning or deserting its responsibility to maintain and complete the amenities or infrastructure as disclosed in the governing documents. There is a rebuttable presumption that the developer has abandoned and deserted the property if the developer has unpaid assessments or guaranteed amounts under s. 720.308 for a period of more than 2 years;

(d) Upon the developer filing a petition seeking protection under chapter 7 of the federal Bankruptcy Code;

(e) Upon the developer losing title to the property through a foreclosure action or the transfer of a deed in lieu of foreclosure, unless the successor owner has accepted an assignment of developer rights and responsibilities first arising after the date of such assignment; or

(f) Upon a receiver for the developer being appointed by a circuit court and not being discharged within 30 days after such appointment, unless the court determines within 30 days after such appointment that transfer of control would be detrimental to the association or its members.

For purposes of this section, the term “members other than the developer” shall not include builders, contractors, or others who purchase a parcel for the purpose of constructing improvements thereon for resale.

(2) Members other than the developer are entitled to elect at least one member of the board of directors of the homeowners’ association if 50 percent of the parcels in all phases of the community which will ultimately be operated by the association have been conveyed to members.

(3) The developer is entitled to elect at least one member of the board of directors of the homeowners’ association as long as the developer holds for sale in the ordinary course of business at least 5 percent of the parcels in all phases of the community. After the developer relinquishes control of the homeowners’ association, the developer may exercise the right to vote any developer-owned voting interests in the same manner as any other member, except for purposes of reacquiring control of the homeowners’ association or selecting the majority of the members of the board of directors.

(4) At the time the members are entitled to elect at least a majority of the board of directors of the homeowners’ association, the developer shall, at the developer’s expense, within no more than 90 days deliver the following documents to the board:

(a) All deeds to common property owned by the association.

(b) The original of the association’s declarations of covenants and restrictions.

(c) A certified copy of the articles of incorporation of the association.

(d) A copy of the bylaws.

(e) The minute books, including all minutes.

(f) The books and records of the association.

(g) Policies, rules, and regulations, if any, which have been adopted.

(h) Resignations of directors who are required to resign because the developer is required to relinquish control of the association.

(i) The financial records of the association from the date of incorporation through the date of turnover.

(j) All association funds and control thereof.

(k) All tangible property of the association.

(l) A copy of all contracts which may be in force with the association as one of the parties.

(m) A list of the names and addresses and telephone numbers of all contractors, subcontractors, or others in the current employ of the association.

(n) Any and all insurance policies in effect.

(o) Any permits issued to the association by governmental entities.

(p) Any and all warranties in effect.

(q) A roster of current homeowners and their addresses and telephone numbers and section and lot numbers.

(r) Employment and service contracts in effect.

(s) All other contracts in effect to which the association is a party.

(t) The financial records, including financial statements of the association, and source documents from the incorporation of the association through the date of turnover. The records shall be audited by an independent certified public accountant for the period from the incorporation of the association or from the period covered by the last audit, if an audit has been performed for each fiscal year since incorporation. All financial statements shall be prepared in accordance with generally accepted accounting principles and shall be audited in accordance with generally accepted auditing standards, as prescribed by the Board of Accountancy, pursuant to chapter 473. The certified public accountant performing the audit shall examine to the extent necessary supporting documents and records, including the cash disbursements and related paid invoices to determine if expenditures were for association purposes and the billings, cash receipts, and related records of the association to determine that the developer was charged and paid the proper amounts of assessments. This paragraph applies to associations with a date of incorporation after December 31, 2007.

(5) This section does not apply to a homeowners’ association in existence on the effective date of this act, or to a homeowners’ association, no matter when created, if such association is created in a community that is included in an effective development-of-regional-impact development order as of the effective date of this act, together with any approved modifications thereof.

History.—s. 57, ch. 95-274; s. 2, ch. 98-261; s. 48, ch. 2000-258; s. 14, ch. 2007-173; s. 5, ch. 2013-218.

Note.—Former s. 617.307.



720.3075 - Prohibited clauses in association documents.

720.3075 Prohibited clauses in association documents.—

(1) It is declared that the public policy of this state prohibits the inclusion or enforcement of certain types of clauses in homeowners’ association documents, including declaration of covenants, articles of incorporation, bylaws, or any other document of the association which binds members of the association, which either have the effect of or provide that:

(a) A developer has the unilateral ability and right to make changes to the homeowners’ association documents after the transition of homeowners’ association control in a community from the developer to the nondeveloper members, as set forth in s. 720.307, has occurred.

(b) A homeowners’ association is prohibited or restricted from filing a lawsuit against the developer, or the homeowners’ association is otherwise effectively prohibited or restricted from bringing a lawsuit against the developer.

(c) After the transition of homeowners’ association control in a community from the developer to the nondeveloper members, as set forth in s. 720.307, has occurred, a developer is entitled to cast votes in an amount that exceeds one vote per residential lot.

Such clauses are declared null and void as against the public policy of this state.

(2) The public policy described in subsection (1) prohibits the inclusion or enforcement of such clauses created on or after the effective date of s. 3, chapter 98-261, Laws of Florida.

(3) Homeowners’ association documents, including declarations of covenants, articles of incorporation, or bylaws, may not preclude the display of one portable, removable United States flag by property owners. However, the flag must be displayed in a respectful manner, consistent with Title 36 U.S.C. chapter 10.

(4)(a) The Legislature finds that the use of Florida-friendly landscaping and other water use and pollution prevention measures to conserve or protect the state’s water resources serves a compelling public interest and that the participation of homeowners’ associations and local governments is essential to the state’s efforts in water conservation and water quality protection and restoration.

(b) Homeowners’ association documents, including declarations of covenants, articles of incorporation, or bylaws, may not prohibit or be enforced so as to prohibit any property owner from implementing Florida-friendly landscaping, as defined in s. 373.185, on his or her land or create any requirement or limitation in conflict with any provision of part II of chapter 373 or a water shortage order, other order, consumptive use permit, or rule adopted or issued pursuant to part II of chapter 373.

(5) It is declared the public policy of the state that prior to transition of control of a homeowners’ association in a community from the developer to the nondeveloper members, as set forth in s. 720.307, the right of the developer to amend the association’s governing documents is subject to a test of reasonableness, which prohibits the developer from unilaterally making amendments to the governing documents that are arbitrary, capricious, or in bad faith; destroy the general plan of development; prejudice the rights of existing nondeveloper members to use and enjoy the benefits of common property; or materially shift economic burdens from the developer to the existing nondeveloper members.

History.—s. 3, ch. 98-261; s. 49, ch. 2000-258; s. 47, ch. 2000-302; s. 8, ch. 2001-252; s. 2, ch. 2002-50; s. 28, ch. 2009-243; s. 6, ch. 2013-218.

Note.—Former s. 617.3075.



720.308 - Assessments and charges.

720.308 Assessments and charges.—

(1) ASSESSMENTS.—For any community created after October 1, 1995, the governing documents must describe the manner in which expenses are shared and specify the member’s proportional share thereof.

(a) Assessments levied pursuant to the annual budget or special assessment must be in the member’s proportional share of expenses as described in the governing document, which share may be different among classes of parcels based upon the state of development thereof, levels of services received by the applicable members, or other relevant factors.

(b) While the developer is in control of the homeowners’ association, it may be excused from payment of its share of the operating expenses and assessments related to its parcels for any period of time for which the developer has, in the declaration, obligated itself to pay any operating expenses incurred that exceed the assessments receivable from other members and other income of the association.

(c) Assessments or contingent assessments may be levied by the board of directors of the association to secure the obligation of the homeowners’ association for insurance acquired from a self-insurance fund authorized and operating pursuant to s. 624.462.

(d) This section does not apply to an association, no matter when created, if the association is created in a community that is included in an effective development-of-regional-impact development order as of October 1, 1995, together with any approved modifications thereto.

(2) GUARANTEES OF COMMON EXPENSES.—

(a) Establishment of a guarantee.—If a guarantee of the assessments of parcel owners is not included in the purchase contracts or declaration, any agreement establishing a guarantee shall only be effective upon the approval of a majority of the voting interests of the members other than the developer. Approval shall be expressed at a meeting of the members voting in person or by limited proxy or by agreement in writing without a meeting if provided in the bylaws. Such guarantee must meet the requirements of this section.

(b) Guarantee period.—The period of time for the guarantee shall be indicated by a specific beginning and ending date or event.

1. The ending date or event shall be the same for all of the members of an association, including members in different phases of the development.

2. The guarantee may provide for different intervals of time during a guarantee period with different dollar amounts for each such interval.

3. The guarantee may provide that after the initial stated period, the developer has an option to extend the guarantee for one or more additional stated periods. The extension of a guarantee is limited to extending the ending date or event; therefore, the developer does not have the option of changing the level of assessments guaranteed.

(3) MAXIMUM LEVEL OF ASSESSMENTS.—The stated dollar amount of the guarantee shall be an exact dollar amount for each parcel identified in the declaration. Regardless of the stated dollar amount of the guarantee, assessments charged to a member shall not exceed the maximum obligation of the member based on the total amount of the adopted budget and the member’s proportionate share of the expenses as described in the governing documents.

(4) CASH FUNDING REQUIREMENTS DURING GUARANTEE.—The cash payments required from the guarantor during the guarantee period shall be determined as follows:

(a) If at any time during the guarantee period the funds collected from member assessments at the guaranteed level and other revenues collected by the association are not sufficient to provide payment, on a timely basis, of all assessments, including the full funding of the reserves unless properly waived, the guarantor shall advance sufficient cash to the association at the time such payments are due.

(b) Expenses incurred in the production of nonassessment revenues, not in excess of the nonassessment revenues, shall not be included in the assessments. If the expenses attributable to nonassessment revenues exceed nonassessment revenues, only the excess expenses must be funded by the guarantor. Interest earned on the investment of association funds may be used to pay the income tax expense incurred as a result of the investment; such expense shall not be charged to the guarantor; and the net investment income shall be retained by the association. Each such nonassessment-revenue-generating activity shall be considered separately. Any portion of the parcel assessment which is budgeted for designated capital contributions of the association shall not be used to pay operating expenses.

(5) CALCULATION OF GUARANTOR’S FINAL OBLIGATION.—The guarantor’s total financial obligation to the association at the end of the guarantee period shall be determined on the accrual basis using the following formula: the guarantor shall pay any deficits that exceed the guaranteed amount, less the total regular periodic assessments earned by the association from the members other than the guarantor during the guarantee period regardless of whether the actual level charged was less than the maximum guaranteed amount.

(6) EXPENSES.—Expenses incurred in the production of nonassessment revenues, not in excess of the nonassessment revenues, shall not be included in the operating expenses. If the expenses attributable to nonassessment revenues exceed nonassessment revenues, only the excess expenses must be funded by the guarantor. Interest earned on the investment of association funds may be used to pay the income tax expense incurred as a result of the investment; such expense shall not be charged to the guarantor; and the net investment income shall be retained by the association. Each such nonassessment-revenue-generating activity shall be considered separately. Any portion of the parcel assessment which is budgeted for designated capital contributions of the association shall not be used to pay operating expenses.

History.—s. 58, ch. 95-274; s. 51, ch. 2000-258; s. 17, ch. 2007-80; s. 15, ch. 2007-173.

Note.—Former s. 617.308.



720.3085 - Payment for assessments; lien claims.

720.3085 Payment for assessments; lien claims.—

(1) When authorized by the governing documents, the association has a lien on each parcel to secure the payment of assessments and other amounts provided for by this section. Except as otherwise set forth in this section, the lien is effective from and shall relate back to the date on which the original declaration of the community was recorded. However, as to first mortgages of record, the lien is effective from and after recording of a claim of lien in the public records of the county in which the parcel is located. This subsection does not bestow upon any lien, mortgage, or certified judgment of record on July 1, 2008, including the lien for unpaid assessments created in this section, a priority that, by law, the lien, mortgage, or judgment did not have before July 1, 2008.

(a) To be valid, a claim of lien must state the description of the parcel, the name of the record owner, the name and address of the association, the assessment amount due, and the due date. The claim of lien secures all unpaid assessments that are due and that may accrue subsequent to the recording of the claim of lien and before entry of a certificate of title, as well as interest, late charges, and reasonable costs and attorney fees incurred by the association incident to the collection process. The person making payment is entitled to a satisfaction of the lien upon payment in full.

(b) By recording a notice in substantially the following form, a parcel owner or the parcel owner’s agent or attorney may require the association to enforce a recorded claim of lien against his or her parcel:

NOTICE OF CONTEST OF LIEN

TO:   (Name and address of association)

You are notified that the undersigned contests the claim of lien filed by you on  ,   (year)  , and recorded in Official Records Book   at page  , of the public records of   County, Florida, and that the time within which you may file suit to enforce your lien is limited to 90 days following the date of service of this notice. Executed this   day of  ,   (year)  .

Signed:   (Owner or Attorney)

After the notice of a contest of lien has been recorded, the clerk of the circuit court shall mail a copy of the recorded notice to the association by certified mail, return receipt requested, at the address shown in the claim of lien or the most recent amendment to it and shall certify to the service on the face of the notice. Service is complete upon mailing. After service, the association has 90 days in which to file an action to enforce the lien and, if the action is not filed within the 90-day period, the lien is void. However, the 90-day period shall be extended for any length of time that the association is prevented from filing its action because of an automatic stay resulting from the filing of a bankruptcy petition by the parcel owner or by any other person claiming an interest in the parcel.

(c) The association may bring an action in its name to foreclose a lien for assessments in the same manner in which a mortgage of real property is foreclosed and may also bring an action to recover a money judgment for the unpaid assessments without waiving any claim of lien. The association is entitled to recover its reasonable attorney’s fees incurred in an action to foreclose a lien or an action to recover a money judgment for unpaid assessments.

(d) A release of lien must be in substantially the following form:

RELEASE OF LIEN

The undersigned lienor, in consideration of the final payment in the amount of $ , hereby waives and releases its lien and right to claim a lien for unpaid assessments through  ,   (year)  , recorded in the Official Records Book   at Page  , of the public records of   County, Florida, for the following described real property:

(PARCEL NO.   OR LOT AND BLOCK) OF   (subdivision name)   SUBDIVISION AS SHOWN IN THE PLAT THEREOF, RECORDED AT PLAT BOOK  , PAGE  , OF THE OFFICIAL RECORDS OF   COUNTY, FLORIDA.

(or insert appropriate metes and bounds description here)

(Signature of Authorized Agent)         (Signature of Witness)

(Print Name)         (Print Name)

(Signature of Witness)

(Print Name)

Sworn to (or affirmed) and subscribed before me this   day of  ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public)

(Print, type, or stamp commissioned name of Notary Public)

Personally Known   OR Produced   as identification.

(e) If the parcel owner remains in possession of the parcel after a foreclosure judgment has been entered, the court may require the parcel owner to pay a reasonable rent for the parcel. If the parcel is rented or leased during the pendency of the foreclosure action, the association is entitled to the appointment of a receiver to collect the rent. The expenses of the receiver must be paid by the party who does not prevail in the foreclosure action.

(f) The association may purchase the parcel at the foreclosure sale and hold, lease, mortgage, or convey the parcel.

(2)(a) A parcel owner, regardless of how his or her title to property has been acquired, including by purchase at a foreclosure sale or by deed in lieu of foreclosure, is liable for all assessments that come due while he or she is the parcel owner. The parcel owner’s liability for assessments may not be avoided by waiver or suspension of the use or enjoyment of any common area or by abandonment of the parcel upon which the assessments are made.

(b) A parcel owner is jointly and severally liable with the previous parcel owner for all unpaid assessments that came due up to the time of transfer of title. This liability is without prejudice to any right the present parcel owner may have to recover any amounts paid by the present owner from the previous owner. For the purposes of this paragraph, the term “previous owner” shall not include an association that acquires title to a delinquent property through foreclosure or by deed in lieu of foreclosure. The present parcel owner’s liability for unpaid assessments is limited to any unpaid assessments that accrued before the association acquired title to the delinquent property through foreclosure or by deed in lieu of foreclosure.

(c) Notwithstanding anything to the contrary contained in this section, the liability of a first mortgagee, or its successor or assignee as a subsequent holder of the first mortgage who acquires title to a parcel by foreclosure or by deed in lieu of foreclosure for the unpaid assessments that became due before the mortgagee’s acquisition of title, shall be the lesser of:

1. The parcel’s unpaid common expenses and regular periodic or special assessments that accrued or came due during the 12 months immediately preceding the acquisition of title and for which payment in full has not been received by the association; or

2. One percent of the original mortgage debt.

The limitations on first mortgagee liability provided by this paragraph apply only if the first mortgagee filed suit against the parcel owner and initially joined the association as a defendant in the mortgagee foreclosure action. Joinder of the association is not required if, on the date the complaint is filed, the association was dissolved or did not maintain an office or agent for service of process at a location that was known to or reasonably discoverable by the mortgagee.

(d) An association, or its successor or assignee, that acquires title to a parcel through the foreclosure of its lien for assessments is not liable for any unpaid assessments, late fees, interest, or reasonable attorney’s fees and costs that came due before the association’s acquisition of title in favor of any other association, as defined in s. 718.103(2) or s. 720.301(9), which holds a superior lien interest on the parcel. This paragraph is intended to clarify existing law.

(3) Assessments and installments on assessments that are not paid when due bear interest from the due date until paid at the rate provided in the declaration of covenants or the bylaws of the association, which rate may not exceed the rate allowed by law. If no rate is provided in the declaration or bylaws, interest accrues at the rate of 18 percent per year.

(a) If the declaration or bylaws so provide, the association may also charge an administrative late fee not to exceed the greater of $25 or 5 percent of the amount of each installment that is paid past the due date.

(b) Any payment received by an association and accepted shall be applied first to any interest accrued, then to any administrative late fee, then to any costs and reasonable attorney fees incurred in collection, and then to the delinquent assessment. This paragraph applies notwithstanding any restrictive endorsement, designation, or instruction placed on or accompanying a payment. A late fee is not subject to the provisions of chapter 687 and is not a fine.

(4) A homeowners’ association may not file a record of lien against a parcel for unpaid assessments unless a written notice or demand for past due assessments as well as any other amounts owed to the association pursuant to its governing documents has been made by the association. The written notice or demand must:

(a) Provide the owner with 45 days following the date the notice is deposited in the mail to make payment for all amounts due, including, but not limited to, any attorney’s fees and actual costs associated with the preparation and delivery of the written demand. The notice must be in substantially the following form:

NOTICE OF INTENT
TO RECORD A CLAIM OF LIEN

RE: Parcel or (lot/block)   (lot/parcel number)   of   (name of association)

The following amounts are currently due on your account to   (name of association)  , and must be paid within 45 days after your receipt of this letter. This letter shall serve as the association’s notice of intent to record a Claim of Lien against your property no sooner than 45 days after your receipt of this letter, unless you pay in full the amounts set forth below:

Maintenance due   (dates)       $ .

Late fee, if applicable     $ .

Interest through   (dates)  *     $ .

Certified mail charges     $ .

Other costs     $ .

TOTAL OUTSTANDING     $ .

*Interest accrues at the rate of   percent per annum.

(b) Be sent by registered or certified mail, return receipt requested, and by first-class United States mail to the parcel owner at his or her last address as reflected in the records of the association, if the address is within the United States, and to the parcel owner subject to the demand at the address of the parcel if the owner’s address as reflected in the records of the association is not the parcel address. If the address reflected in the records is outside the United States, then sending the notice to that address and to the parcel address by first-class United States mail is sufficient.

(5) The association may bring an action in its name to foreclose a lien for unpaid assessments secured by a lien in the same manner that a mortgage of real property is foreclosed and may also bring an action to recover a money judgment for the unpaid assessments without waiving any claim of lien. The action to foreclose the lien may not be brought until 45 days after the parcel owner has been provided notice of the association’s intent to foreclose and collect the unpaid amount. The notice must be given in the manner provided in paragraph (4)(b), and the notice may not be provided until the passage of the 45 days required in paragraph (4)(a). The notice must be in substantially the following form:

DELINQUENT ASSESSMENT

This letter is to inform you a Claim of Lien has been filed against your property because you have not paid the   (type of assessment)   assessment to   (name of association)  . The association intends to foreclose the lien and collect the unpaid amount within 45 days of this letter being provided to you.

You owe the interest accruing from   (month/year)   to the present. As of the date of this letter, the total amount due with interest is $ . All costs of any action and interest from this day forward will also be charged to your account.

Any questions concerning this matter should be directed to   (insert name, addresses, and telephone numbers of association representative)  .

(a) The association may recover any interest, late charges, costs, and reasonable attorney’s fees incurred in a lien foreclosure action or in an action to recover a money judgment for the unpaid assessments.

(b) The time limitations in this subsection do not apply if the parcel is subject to a foreclosure action or forced sale of another party, or if an owner of the parcel is a debtor in a bankruptcy proceeding.

(6) If after service of a summons on a complaint to foreclose a lien the parcel is not the subject of a mortgage foreclosure or a notice of tax certificate sale, the parcel owner is not a debtor in bankruptcy proceedings, or the trial of or trial docket for the lien foreclosure action is not set to begin within 30 days, the parcel owner may serve and file with the court a qualifying offer at any time before the entry of a foreclosure judgment. For purposes of this subsection, the term “qualifying offer” means a written offer to pay all amounts secured by the lien of the association plus amounts accruing during the pendency of the offer. The parcel owner may make only one qualifying offer during the pendency of a foreclosure action. If a parcel becomes the subject of a mortgage foreclosure or a notice of tax certificate sale while a qualifying offer is pending, the qualifying offer becomes voidable at the election of the association. If the parcel owner becomes a debtor in bankruptcy proceedings while a qualifying offer is pending, the qualifying offer becomes void.

(a) The parcel owner shall deliver a copy of the filed qualifying offer to the association’s attorney by hand delivery, obtaining a written receipt, or by certified mail, return receipt requested.

(b) The parcel owner’s filing of the qualifying offer with the court stays the foreclosure action for the period stated in the qualifying offer, which may not exceed 60 days following the date of service of the qualifying offer and no sooner than 30 days before the date of trial, arbitration, or the beginning of the trial docket, whichever occurs first, to permit the parcel owner to pay the qualifying offer to the association plus any amounts accruing during the pendency of the offer.

(c) The qualifying offer must be in writing, be signed by all owners of the parcel and the spouse of any owner if the spouse resides in or otherwise claims a homestead interest in the parcel, be acknowledged by a notary public, and be in substantially the following form:

QUALIFYING OFFER
AUTOMATIC STAY INVOKED
PURSUANT TO F.S. 720.3085

I/We, [Name(s) of Parcel Owner(s)], admit the following:

1. The total amount due the association is secured by the lien of the association.

2. The association is entitled to foreclose its claim of lien and obtain a foreclosure judgment for the total amount due if I/we breach this qualifying offer by failing to pay the amount due by the date specified in this qualifying offer.

3. I/We will not permit the priority of the lien of the association or the amounts secured by the lien to be endangered.

4. I/We hereby affirm that the date(s) by which the association will receive $ [specify amount] as the total amount due is [specify date, no later than 60 days after the date of service of the qualifying offer and at least 30 days before the trial or arbitration date], in the following amounts and dates:

5. I/We hereby confirm that I/we have requested and have received from the homeowners’ association a breakdown and total of all sums due the association and that the amount offered above is equal to or greater than the total amount provided by the association.

6. This qualifying offer operates as a stay to all portions of the foreclosure action which seek to collect unpaid assessments as provided in s. 720.3085.

Signed:   (Signatures of all parcel owners and spouses, if any)

Sworn to and subscribed this   (date)   day of   (month)  ,   (year)  , before the undersigned authority.

Notary Public:   (Signature of notary public)

If the parcel owner makes a qualifying offer under this subsection, the association may not add the cost of any legal fees incurred by the association within the period of the stay other than costs acquired in defense of a mortgage foreclosure action concerning the parcel, a bankruptcy proceeding in which the parcel owner is a debtor, or in response to filings by a party other than the association in the lien foreclosure action of the association.

(7) If the parcel owner breaches the qualifying offer, the stay shall be vacated and the association may proceed in its action to obtain a foreclosure judgment against the parcel and the parcel owners for the amount in the qualifying offer and any amounts accruing after the date of the qualifying offer.

(8)(a) If the parcel is occupied by a tenant and the parcel owner is delinquent in paying any monetary obligation due to the association, the association may demand that the tenant pay to the association the subsequent rental payments and continue to make such payments until all the monetary obligations of the parcel owner related to the parcel have been paid in full to the association and the association releases the tenant or until the tenant discontinues tenancy in the parcel.

1. The association must provide the tenant a notice, by hand delivery or United States mail, in substantially the following form:

Pursuant to section 720.3085(8), Florida Statutes, we demand that you make your rent payments directly to the homeowners’ association and continue doing so until the association notifies you otherwise.

Payment due the homeowners’ association may be in the same form as you paid your landlord and must be sent by United States mail or hand delivery to   (full address)  , payable to   (name)  .

Your obligation to pay your rent to the association begins immediately, unless you have already paid rent to your landlord for the current period before receiving this notice. In that case, you must provide the association written proof of your payment within 14 days after receiving this notice and your obligation to pay rent to the association would then begin with the next rental period.

Pursuant to section 720.3085(8), Florida Statutes, your payment of rent to the association gives you complete immunity from any claim for the rent by your landlord.

2. A tenant is immune from any claim by the parcel owner related to the rent timely paid to the association after the association has made written demand.

(b) If the tenant paid rent to the landlord or parcel owner for a given rental period before receiving the demand from the association and provides written evidence to the association of having paid the rent within 14 days after receiving the demand, the tenant shall begin making rental payments to the association for the following rental period and shall continue making rental payments to the association to be credited against the monetary obligations of the parcel owner until the association releases the tenant or the tenant discontinues tenancy in the unit. The association shall, upon request, provide the tenant with written receipts for payments made. The association shall mail written notice to the parcel owner of the association’s demand that the tenant pay monetary obligations to the association.

(c) The liability of the tenant may not exceed the amount due from the tenant to the tenant’s landlord. The tenant shall be given a credit against rents due to the landlord in the amount of assessments paid to the association.

(d) The association may issue notice under s. 83.56 and sue for eviction under ss. 83.59-83.625 as if the association were a landlord under part II of chapter 83 if the tenant fails to pay a monetary obligation. However, the association is not otherwise considered a landlord under chapter 83 and specifically has no obligations under s. 83.51.

(e) The tenant does not, by virtue of payment of monetary obligations, have any of the rights of a parcel owner to vote in any election or to examine the books and records of the association.

(f) A court may supersede the effect of this subsection by appointing a receiver.

History.—s. 1, ch. 2007-183; s. 1, ch. 2008-175; s. 26, ch. 2010-174; s. 20, ch. 2011-196; s. 7, ch. 2013-218; s. 6, ch. 2014-146.



720.30851 - Estoppel certificates.

720.30851 Estoppel certificates.—Within 15 days after the date on which a request for an estoppel certificate is received from a parcel owner or mortgagee, or his or her designee, the association shall provide a certificate signed by an officer or authorized agent of the association stating all assessments and other moneys owed to the association by the parcel owner or mortgagee with respect to the parcel. An association may charge a fee for the preparation of such certificate, and the amount of such fee must be stated on the certificate.

(1) Any person other than a parcel owner who relies upon a certificate receives the benefits and protection thereof.

(2) A summary proceeding pursuant to s. 51.011 may be brought to compel compliance with this section, and the prevailing party is entitled to recover reasonable attorney’s fees.

(3) The authority to charge a fee for the certificate shall be established by a written resolution adopted by the board or provided by a written management, bookkeeping, or maintenance contract and is payable upon the preparation of the certificate. If the certificate is requested in conjunction with the sale or mortgage of a parcel but the closing does not occur and no later than 30 days after the closing date for which the certificate was sought the preparer receives a written request, accompanied by reasonable documentation, that the sale did not occur from a payor that is not the parcel owner, the fee shall be refunded to that payor within 30 days after receipt of the request. The refund is the obligation of the parcel owner, and the association may collect it from that owner in the same manner as an assessment as provided in this section.

History.—s. 7, ch. 2008-240.



720.3086 - Financial report.

720.3086 Financial report.—In a residential subdivision in which the owners of lots or parcels must pay mandatory maintenance or amenity fees to the subdivision developer or to the owners of the common areas, recreational facilities, and other properties serving the lots or parcels, the developer or owner of such areas, facilities, or properties shall make public, within 60 days following the end of each fiscal year, a complete financial report of the actual, total receipts of mandatory maintenance or amenity fees received by it, and an itemized listing of the expenditures made by it from such fees, for that year. Such report shall be made public by mailing it to each lot or parcel owner in the subdivision, by publishing it in a publication regularly distributed within the subdivision, or by posting it in prominent locations in the subdivision. This section does not apply to amounts paid to homeowner associations pursuant to chapter 617, chapter 718, chapter 719, chapter 721, or chapter 723, or to amounts paid to local governmental entities, including special districts.

History.—s. 64, ch. 95-274; s. 26, ch. 2004-345; s. 22, ch. 2004-353.

Note.—Former s. 689.265.



720.309 - Agreements entered into by the association.

720.309 Agreements entered into by the association.—

(1) Any grant or reservation made by any document, and any contract that has a term greater than 10 years, that is made by an association before control of the association is turned over to the members other than the developer, and that provides for the operation, maintenance, or management of the association or common areas, must be fair and reasonable.

(2) If the governing documents provide for the cost of communications services as defined in s. 202.11, information services or Internet services obtained pursuant to a bulk contract shall be deemed an operating expense of the association. If the governing documents do not provide for such services, the board may contract for the services, and the cost shall be deemed an operating expense of the association but must be allocated on a per-parcel basis rather than a percentage basis, notwithstanding that the governing documents provide for other than an equal sharing of operating expenses. Any contract entered into before July 1, 2011, in which the cost of the service is not equally divided among all parcel owners may be changed by a majority of the voting interests present at a regular or special meeting of the association in order to allocate the cost equally among all parcels.

(a) Any contract entered into by the board may be canceled by a majority of the voting interests present at the next regular or special meeting of the association, whichever occurs first. Any member may make a motion to cancel such contract, but if no motion is made or if such motion fails to obtain the required vote, the contract shall be deemed ratified for the term expressed therein.

(b) Any contract entered into by the board must provide, and shall be deemed to provide if not expressly set forth therein, that a hearing-impaired or legally blind parcel owner who does not occupy the parcel with a non-hearing-impaired or sighted person, or a parcel owner who receives supplemental security income under Title XVI of the Social Security Act or food assistance as administered by the Department of Children and Families pursuant to s. 414.31, may discontinue the service without incurring disconnect fees, penalties, or subsequent service charges, and may not be required to pay any operating expenses charge related to such service for those parcels. If fewer than all parcel owners share the expenses of the communications services, information services, or Internet services, the expense must be shared by all participating parcel owners. The association may use the provisions of s. 720.3085 to enforce payment by the parcel owners receiving such services.

(c) A resident of any parcel, whether a tenant or parcel owner, may not be denied access to available franchised, licensed, or certificated cable or video service providers if the resident pays the provider directly for services. A resident or a cable or video service provider may not be required to pay anything of value in order to obtain or provide such service except for the charges normally paid for like services by residents of single-family homes located outside the community but within the same franchised, licensed, or certificated area, and except for installation charges agreed to between the resident and the service provider.

History.—s. 59, ch. 95-274; s. 51, ch. 2000-258; s. 21, ch. 2011-196; s. 284, ch. 2014-19.

Note.—Former s. 617.309.



720.31 - Recreational leaseholds; right to acquire; escalation clauses.

720.31 Recreational leaseholds; right to acquire; escalation clauses.—

(1) Any lease of recreational or other commonly used facilities serving a community, which lease is entered into by the association or its members before control of the homeowners’ association is turned over to the members other than the developer, must provide as follows:

(a) That the facilities may not be offered for sale unless the homeowners’ association has the option to purchase the facilities, provided the homeowners’ association meets the price and terms and conditions of the facility owner by executing a contract with the facility owner within 90 days, unless agreed to otherwise, from the date of mailing of the notice by the facility owner to the homeowners’ association. If the facility owner offers the facilities for sale, he or she shall notify the homeowners’ association in writing stating the price and the terms and conditions of sale.

(b) If a contract between the facility owner and the association is not executed within such 90-day period, unless extended by mutual agreement, then, unless the facility owner thereafter elects to offer the facilities at a price lower than the price specified in his or her notice to the homeowners’ association, he or she has no further obligations under this subsection, and his or her only obligation shall be as set forth in subsection (2).

(c) If the facility owner thereafter elects to offer the facilities at a price lower than the price specified in his or her notice to the homeowners’ association, the homeowners’ association will have an additional 10 days to meet the price and terms and condition of the facility owner by executing a contract.

(2) If a facility owner receives a bona fide offer to purchase the facilities that he or she intends to consider or make a counteroffer to, his or her only obligations shall be to notify the homeowners’ association that he or she has received an offer, to disclose the price and material terms and conditions upon which he or she would consider selling the facilities, and to consider any offer made by the homeowners’ association. The facility owner shall be under no obligation to sell to the homeowners’ association or to interrupt or delay other negotiations, and he or she shall be free at any time to execute a contract for the sale of the facilities to a party or parties other than the homeowners’ association.

(3)(a) As used in subsections (1) and (2), the term “notify” means the placing of a notice in the United States mail addressed to the president of the homeowners’ association. Each such notice shall be deemed to have been given upon the deposit of the notice in the United States mail.

(b) As used in subsection (1), the term “offer” means any solicitation by the facility owner directed to the general public.

(4) This section does not apply to:

(a) Any sale or transfer to a person who would be included within the table of descent and distribution if the facility owner were to die intestate.

(b) Any transfer by gift, devise, or operation of law.

(c) Any transfer by a corporation to an affiliate. As used herein, the term “affiliate” means any shareholder of the transferring corporation; any corporation or entity owned or controlled, directly or indirectly, by the transferring corporation; or any other corporation or entity owned or controlled, directly or indirectly, by any shareholder of the transferring corporation.

(d) Any transfer to a governmental or quasi-governmental entity.

(e) Any conveyance of an interest in the facilities incidental to the financing of such facilities.

(f) Any conveyance resulting from the foreclosure of a mortgage, deed of trust, or other instrument encumbering the facilities or any deed given in lieu of such foreclosure.

(g) Any sale or transfer between or among joint tenants in common owning the facilities.

(h) The purchase of the facilities by a governmental entity under its powers of eminent domain.

(5)(a) The Legislature declares that the public policy of this state prohibits the inclusion or enforcement of escalation clauses in land leases or other leases for recreational facilities, land, or other commonly used facilities that serve residential communities, and such clauses are hereby declared void. For purposes of this section, an escalation clause is any clause in a lease which provides that the rental rate under the lease or agreement is to increase at the same percentage rate as any nationally recognized and conveniently available commodity or consumer price index.

(b) This public policy prohibits the inclusion of such escalation clauses in leases entered into after the effective date of this amendment.

(c) This section is inapplicable:

1. If the lessor is the Federal Government, this state, any political subdivision of this state, or any agency of a political subdivision of this state; or

2. To a homeowners’ association that is in existence on the effective date of this act, or to an association, no matter when created, if the association is created in a community that is included in an effective development-of-regional-impact development order as of the effective date of this act, together with any approved modifications thereto.

(6) An association may enter into agreements to acquire leaseholds, memberships, and other possessory or use interests in lands or facilities, including, but not limited to, country clubs, golf courses, marinas, submerged land, parking areas, conservation areas, and other recreational facilities. An association may enter into such agreements regardless of whether the lands or facilities are contiguous to the lands of the community or whether such lands or facilities are intended to provide enjoyment, recreation, or other use or benefit to the owners. All leaseholds, memberships, and other possessory or use interests existing or created at the time of recording the declaration must be stated and fully described in the declaration. Subsequent to recording the declaration, agreements acquiring leaseholds, memberships, or other possessory or use interests not entered into within 12 months after recording the declaration may be entered into only if authorized by the declaration as a material alteration or substantial addition to the common areas or association property. If the declaration is silent, any such transaction requires the approval of 75 percent of the total voting interests of the association. The declaration may provide that the rental, membership fees, operations, replacements, or other expenses are common expenses; impose covenants and restrictions concerning their use; and contain other provisions not inconsistent with this subsection. An association exercising its rights under this subsection may join with other associations that are part of the same development or with a master association responsible for the enforcement of shared covenants, conditions, and restrictions in carrying out the intent of this subsection. This subsection is intended to clarify law in existence before July 1, 2010.

History.—s. 60, ch. 95-274; s. 107, ch. 97-102; s. 51, ch. 2000-258; s. 27, ch. 2010-174.

Note.—Former s. 617.31.



720.311 - Dispute resolution.

720.311 Dispute resolution.—

(1) The Legislature finds that alternative dispute resolution has made progress in reducing court dockets and trials and in offering a more efficient, cost-effective option to litigation. The filing of any petition for arbitration or the serving of a demand for presuit mediation as provided for in this section shall toll the applicable statute of limitations. Any recall dispute filed with the department pursuant to s. 720.303(10) shall be conducted by the department in accordance with the provisions of ss. 718.112(2)(j) and 718.1255 and the rules adopted by the division. In addition, the department shall conduct mandatory binding arbitration of election disputes between a member and an association pursuant to s. 718.1255 and rules adopted by the division. Neither election disputes nor recall disputes are eligible for presuit mediation; these disputes shall be arbitrated by the department. At the conclusion of the proceeding, the department shall charge the parties a fee in an amount adequate to cover all costs and expenses incurred by the department in conducting the proceeding. Initially, the petitioner shall remit a filing fee of at least $200 to the department. The fees paid to the department shall become a recoverable cost in the arbitration proceeding, and the prevailing party in an arbitration proceeding shall recover its reasonable costs and attorney’s fees in an amount found reasonable by the arbitrator. The department shall adopt rules to effectuate the purposes of this section.

(2)(a) Disputes between an association and a parcel owner regarding use of or changes to the parcel or the common areas and other covenant enforcement disputes, disputes regarding amendments to the association documents, disputes regarding meetings of the board and committees appointed by the board, membership meetings not including election meetings, and access to the official records of the association shall be the subject of a demand for presuit mediation served by an aggrieved party before the dispute is filed in court. Presuit mediation proceedings must be conducted in accordance with the applicable Florida Rules of Civil Procedure, and these proceedings are privileged and confidential to the same extent as court-ordered mediation. Disputes subject to presuit mediation under this section shall not include the collection of any assessment, fine, or other financial obligation, including attorney’s fees and costs, claimed to be due or any action to enforce a prior mediation settlement agreement between the parties. Also, in any dispute subject to presuit mediation under this section where emergency relief is required, a motion for temporary injunctive relief may be filed with the court without first complying with the presuit mediation requirements of this section. After any issues regarding emergency or temporary relief are resolved, the court may either refer the parties to a mediation program administered by the courts or require mediation under this section. An arbitrator or judge may not consider any information or evidence arising from the presuit mediation proceeding except in a proceeding to impose sanctions for failure to attend a presuit mediation session or to enforce a mediated settlement agreement. Persons who are not parties to the dispute may not attend the presuit mediation conference without the consent of all parties, except for counsel for the parties and a corporate representative designated by the association. When mediation is attended by a quorum of the board, such mediation is not a board meeting for purposes of notice and participation set forth in s. 720.303. An aggrieved party shall serve on the responding party a written demand to participate in presuit mediation in substantially the following form:

STATUTORY OFFER TO PARTICIPATE

IN PRESUIT MEDIATION

The alleged aggrieved party,     , hereby demands that     , as the responding party, engage in mandatory presuit mediation in connection with the following disputes, which by statute are of a type that are subject to presuit mediation:

(List specific nature of the dispute or disputes to be mediated and the authority supporting a finding of a violation as to each dispute.)

Pursuant to section 720.311, Florida Statutes, this demand to resolve the dispute through presuit mediation is required before a lawsuit can be filed concerning the dispute. Pursuant to the statute, the parties are required to engage in presuit mediation with a neutral third-party mediator in order to attempt to resolve this dispute without court action, and the aggrieved party demands that you likewise agree to this process. If you fail to participate in the mediation process, suit may be brought against you without further warning.

The process of mediation involves a supervised negotiation process in which a trained, neutral third-party mediator meets with both parties and assists them in exploring possible opportunities for resolving part or all of the dispute. By agreeing to participate in presuit mediation, you are not bound in any way to change your position. Furthermore, the mediator has no authority to make any decisions in this matter or to determine who is right or wrong and merely acts as a facilitator to ensure that each party understands the position of the other party and that all options for reasonable settlement are fully explored.

If an agreement is reached, it shall be reduced to writing and becomes a binding and enforceable commitment of the parties. A resolution of one or more disputes in this fashion avoids the need to litigate these issues in court. The failure to reach an agreement, or the failure of a party to participate in the process, results in the mediator declaring an impasse in the mediation, after which the aggrieved party may proceed to court on all outstanding, unsettled disputes. If you have failed or refused to participate in the entire mediation process, you will not be entitled to recover attorney’s fees, even if you prevail.

The aggrieved party has selected and hereby lists five certified mediators who we believe to be neutral and qualified to mediate the dispute. You have the right to select any one of these mediators. The fact that one party may be familiar with one or more of the listed mediators does not mean that the mediator cannot act as a neutral and impartial facilitator. Any mediator who cannot act in this capacity is required ethically to decline to accept engagement. The mediators that we suggest, and their current hourly rates, are as follows:

(List the names, addresses, telephone numbers, and hourly rates of the mediators. Other pertinent information about the background of the mediators may be included as an attachment.)

You may contact the offices of these mediators to confirm that the listed mediators will be neutral and will not show any favoritism toward either party. The Florida Supreme Court can provide you a list of certified mediators.

Unless otherwise agreed by the parties, section 720.311(2)(b), Florida Statutes, requires that the parties share the costs of presuit mediation equally, including the fee charged by the mediator. An average mediation may require three to four hours of the mediator’s time, including some preparation time, and the parties would need to share equally the mediator’s fees as well as their own attorney’s fees if they choose to employ an attorney in connection with the mediation. However, use of an attorney is not required and is at the option of each party. The mediators may require the advance payment of some or all of the anticipated fees. The aggrieved party hereby agrees to pay or prepay one-half of the mediator’s estimated fees and to forward this amount or such other reasonable advance deposits as the mediator requires for this purpose. Any funds deposited will be returned to you if these are in excess of your share of the fees incurred.

To begin your participation in presuit mediation to try to resolve the dispute and avoid further legal action, please sign below and clearly indicate which mediator is acceptable to you. We will then ask the mediator to schedule a mutually convenient time and place for the mediation conference to be held. The mediation conference must be held within ninety (90) days of this date, unless extended by mutual written agreement. In the event that you fail to respond within 20 days from the date of this letter, or if you fail to agree to at least one of the mediators that we have suggested or to pay or prepay to the mediator one-half of the costs involved, the aggrieved party will be authorized to proceed with the filing of a lawsuit against you without further notice and may seek an award of attorney’s fees or costs incurred in attempting to obtain mediation.

Therefore, please give this matter your immediate attention. By law, your response must be mailed by certified mail, return receipt requested, and by first-class mail to the address shown on this demand.

RESPONDING PARTY: YOUR SIGNATURE INDICATES YOUR AGREEMENT TO THAT CHOICE.

AGREEMENT TO MEDIATE

The undersigned hereby agrees to participate in presuit mediation and agrees to attend a mediation conducted by the following mediator or mediators who are listed above as someone who would be acceptable to mediate this dispute:

(List acceptable mediator or mediators.)

I/we further agree to pay or prepay one-half of the mediator’s fees and to forward such advance deposits as the mediator may require for this purpose.

Signature of responding party #1

Telephone contact information

Signature and telephone contact information of responding party #2 (if applicable)(if property is owned by more than one person, all owners must sign)

(b) Service of the statutory demand to participate in presuit mediation shall be effected by sending a letter in substantial conformity with the above form by certified mail, return receipt requested, with an additional copy being sent by regular first-class mail, to the address of the responding party as it last appears on the books and records of the association. The responding party has 20 days from the date of the mailing of the statutory demand to serve a response to the aggrieved party in writing. The response shall be served by certified mail, return receipt requested, with an additional copy being sent by regular first-class mail, to the address shown on the statutory demand. Notwithstanding the foregoing, once the parties have agreed on a mediator, the mediator may reschedule the mediation for a date and time mutually convenient to the parties. The parties shall share the costs of presuit mediation equally, including the fee charged by the mediator, if any, unless the parties agree otherwise, and the mediator may require advance payment of its reasonable fees and costs. The failure of any party to respond to a demand or response, to agree upon a mediator, to make payment of fees and costs within the time established by the mediator, or to appear for a scheduled mediation session without the approval of the mediator, shall constitute the failure or refusal to participate in the mediation process and shall operate as an impasse in the presuit mediation by such party, entitling the other party to proceed in court and to seek an award of the costs and fees associated with the mediation. Additionally, notwithstanding the provisions of any other law or document, persons who fail or refuse to participate in the entire mediation process may not recover attorney’s fees and costs in subsequent litigation relating to the dispute. If any presuit mediation session cannot be scheduled and conducted within 90 days after the offer to participate in mediation was filed, an impasse shall be deemed to have occurred unless both parties agree to extend this deadline.

(c) If presuit mediation as described in paragraph (a) is not successful in resolving all issues between the parties, the parties may file the unresolved dispute in a court of competent jurisdiction or elect to enter into binding or nonbinding arbitration pursuant to the procedures set forth in s. 718.1255 and rules adopted by the division, with the arbitration proceeding to be conducted by a department arbitrator or by a private arbitrator certified by the department. If all parties do not agree to arbitration proceedings following an unsuccessful presuit mediation, any party may file the dispute in court. A final order resulting from nonbinding arbitration is final and enforceable in the courts if a complaint for trial de novo is not filed in a court of competent jurisdiction within 30 days after entry of the order. As to any issue or dispute that is not resolved at presuit mediation, and as to any issue that is settled at presuit mediation but is thereafter subject to an action seeking enforcement of the mediation settlement, the prevailing party in any subsequent arbitration or litigation proceeding shall be entitled to seek recovery of all costs and attorney’s fees incurred in the presuit mediation process.

(d) A mediator or arbitrator shall be authorized to conduct mediation or arbitration under this section only if he or she has been certified as a circuit court civil mediator or arbitrator, respectively, pursuant to the requirements established by the Florida Supreme Court. Settlement agreements resulting from mediation shall not have precedential value in proceedings involving parties other than those participating in the mediation to support either a claim or defense in other disputes.

(e) The presuit mediation procedures provided by this subsection may be used by a Florida corporation responsible for the operation of a community in which the voting members are parcel owners or their representatives, in which membership in the corporation is not a mandatory condition of parcel ownership, or which is not authorized to impose an assessment that may become a lien on the parcel.

History.—s. 61, ch. 95-274; s. 50, ch. 2000-258; s. 23, ch. 2004-345; s. 20, ch. 2004-353; s. 16, ch. 2007-173.

Note.—Former s. 617.311.



720.312 - Declaration of covenants; survival after tax deed or foreclosure.

720.312 Declaration of covenants; survival after tax deed or foreclosure.—All provisions of a declaration of covenants relating to a parcel that has been sold for taxes or special assessments survive and are enforceable after the issuance of a tax deed or master’s deed, or upon the foreclosure of an assessment, a certificate or lien, a tax deed, tax certificate, or tax lien, to the same extent that they would be enforceable against a voluntary grantee of title to the parcel immediately before the delivery of the tax deed or master’s deed or immediately before the foreclosure.

History.—s. 62, ch. 95-274; s. 51, ch. 2000-258.

Note.—Former s. 617.312.



720.313 - Receivership notification.

720.313 Receivership notification.—Upon the appointment of a receiver by a court for any reason relating to a homeowners’ association, the court shall direct the receiver to provide to all members written notice of his or her appointment as receiver. Such notice shall be mailed or delivered within 10 days after the appointment. Notice by mail to a member shall be sent to the address used by the county property appraiser for notice to the owner of the property.

History.—s. 10, ch. 2008-202.



720.315 - Passage of special assessments.

720.315 Passage of special assessments.—Before turnover, the board of directors controlled by the developer may not levy a special assessment unless a majority of the parcel owners other than the developer has approved the special assessment by a majority vote at a duly called special meeting of the membership at which a quorum is present.

History.—s. 28, ch. 2010-174.



720.316 - Association emergency powers.

720.316 Association emergency powers.—

(1) To the extent allowed by law, unless specifically prohibited by the declaration or other recorded governing documents, and consistent with s. 617.0830, the board of directors, in response to damage caused by an event for which a state of emergency is declared pursuant to s. 252.36 in the area encompassed by the association, may exercise the following powers:

(a) Conduct board or membership meetings after notice of the meetings and board decisions is provided in as practicable a manner as possible, including via publication, radio, United States mail, the Internet, public service announcements, conspicuous posting on the association property, or any other means the board deems appropriate under the circumstances.

(b) Cancel and reschedule an association meeting.

(c) Designate assistant officers who are not directors. If the executive officer is incapacitated or unavailable, the assistant officer has the same authority during the state of emergency as the executive officer he or she assists.

(d) Relocate the association’s principal office or designate an alternative principal office.

(e) Enter into agreements with counties and municipalities to assist counties and municipalities with debris removal.

(f) Implement a disaster plan before or immediately following the event for which a state of emergency is declared, which may include, but is not limited to, turning on or shutting off elevators; electricity; water, sewer, or security systems; or air conditioners for association buildings.

(g) Based upon the advice of emergency management officials or upon the advice of licensed professionals retained by the board, determine any portion of the association property unavailable for entry or occupancy by owners or their family members, tenants, guests, agents, or invitees to protect their health, safety, or welfare.

(h) Based upon the advice of emergency management officials or upon the advice of licensed professionals retained by the board, determine whether the association property can be safely inhabited or occupied. However, such determination is not conclusive as to any determination of habitability pursuant to the declaration.

(i) Mitigate further damage, including taking action to contract for the removal of debris and to prevent or mitigate the spread of fungus, including mold or mildew, by removing and disposing of wet drywall, insulation, carpet, cabinetry, or other fixtures on or within the association property.

(j) Notwithstanding a provision to the contrary, and regardless of whether such authority does not specifically appear in the declaration or other recorded governing documents, levy special assessments without a vote of the owners.

(k) Without owners’ approval, borrow money and pledge association assets as collateral to fund emergency repairs and carry out the duties of the association if operating funds are insufficient. This paragraph does not limit the general authority of the association to borrow money, subject to such restrictions contained in the declaration or other recorded governing documents.

(2) The authority granted under subsection (1) is limited to that time reasonably necessary to protect the health, safety, and welfare of the association and the parcel owners and their family members, tenants, guests, agents, or invitees, and to mitigate further damage and make emergency repairs.

History.—s. 19, ch. 2014-133.



720.317 - Electronic voting.

720.317 Electronic voting.—The association may conduct elections and other membership votes through an Internet-based online voting system if a member consents, in writing, to online voting and if the following requirements are met:

(1) The association provides each member with:

(a) A method to authenticate the member’s identity to the online voting system.

(b) A method to confirm, at least 14 days before the voting deadline, that the member’s electronic device can successfully communicate with the online voting system.

(c) A method that is consistent with the election and voting procedures in the association’s bylaws.

(2) The association uses an online voting system that is:

(a) Able to authenticate the member’s identity.

(b) Able to authenticate the validity of each electronic vote to ensure that the vote is not altered in transit.

(c) Able to transmit a receipt from the online voting system to each member who casts an electronic vote.

(d) Able to permanently separate any authentication or identifying information from the electronic election ballot, rendering it impossible to tie an election ballot to a specific member. This paragraph only applies if the association’s bylaws provide for secret ballots for the election of directors.

(e) Able to store and keep electronic ballots accessible to election officials for recount, inspection, and review purposes.

(3) A member voting electronically pursuant to this section shall be counted as being in attendance at the meeting for purposes of determining a quorum.

(4) This section applies to an association that provides for and authorizes an online voting system pursuant to this section by a board resolution. The board resolution must provide that members receive notice of the opportunity to vote through an online voting system, must establish reasonable procedures and deadlines for members to consent, in writing, to online voting, and must establish reasonable procedures and deadlines for members to opt out of online voting after giving consent. Written notice of a meeting at which the board resolution regarding online voting will be considered must be mailed, delivered, or electronically transmitted to the unit owners and posted conspicuously on the condominium property or association property at least 14 days before the meeting. Evidence of compliance with the 14-day notice requirement must be made by an affidavit executed by the person providing the notice and filed with the official records of the association.

(5) A member’s consent to online voting is valid until the member opts out of online voting pursuant to the procedures established by the board of administration pursuant to subsection (4).

(6) This section may apply to any matter that requires a vote of the members.

History.—s. 8, ch. 2015-97.






Part II - DISCLOSURE PRIOR TO SALE OF RESIDENTIALPARCELS (ss. 720.401, 720.402)

720.401 - Prospective purchasers subject to association membership requirement; disclosure required; covenants; assessments; contract cancellation.

720.401 Prospective purchasers subject to association membership requirement; disclosure required; covenants; assessments; contract cancellation.—

(1)(a) A prospective parcel owner in a community must be presented a disclosure summary before executing the contract for sale. The disclosure summary must be in a form substantially similar to the following form:

DISCLOSURE SUMMARY
FOR
(NAME OF COMMUNITY)

1. AS A PURCHASER OF PROPERTY IN THIS COMMUNITY, YOU WILL BE OBLIGATED TO BE A MEMBER OF A HOMEOWNERS’ ASSOCIATION.

2. THERE HAVE BEEN OR WILL BE RECORDED RESTRICTIVE COVENANTS GOVERNING THE USE AND OCCUPANCY OF PROPERTIES IN THIS COMMUNITY.

3. YOU WILL BE OBLIGATED TO PAY ASSESSMENTS TO THE ASSOCIATION. ASSESSMENTS MAY BE SUBJECT TO PERIODIC CHANGE. IF APPLICABLE, THE CURRENT AMOUNT IS $  PER  . YOU WILL ALSO BE OBLIGATED TO PAY ANY SPECIAL ASSESSMENTS IMPOSED BY THE ASSOCIATION. SUCH SPECIAL ASSESSMENTS MAY BE SUBJECT TO CHANGE. IF APPLICABLE, THE CURRENT AMOUNT IS $  PER  .

4. YOU MAY BE OBLIGATED TO PAY SPECIAL ASSESSMENTS TO THE RESPECTIVE MUNICIPALITY, COUNTY, OR SPECIAL DISTRICT. ALL ASSESSMENTS ARE SUBJECT TO PERIODIC CHANGE.

5. YOUR FAILURE TO PAY SPECIAL ASSESSMENTS OR ASSESSMENTS LEVIED BY A MANDATORY HOMEOWNERS’ ASSOCIATION COULD RESULT IN A LIEN ON YOUR PROPERTY.

6. THERE MAY BE AN OBLIGATION TO PAY RENT OR LAND USE FEES FOR RECREATIONAL OR OTHER COMMONLY USED FACILITIES AS AN OBLIGATION OF MEMBERSHIP IN THE HOMEOWNERS’ ASSOCIATION. IF APPLICABLE, THE CURRENT AMOUNT IS $  PER  .

7. THE DEVELOPER MAY HAVE THE RIGHT TO AMEND THE RESTRICTIVE COVENANTS WITHOUT THE APPROVAL OF THE ASSOCIATION MEMBERSHIP OR THE APPROVAL OF THE PARCEL OWNERS.

8. THE STATEMENTS CONTAINED IN THIS DISCLOSURE FORM ARE ONLY SUMMARY IN NATURE, AND, AS A PROSPECTIVE PURCHASER, YOU SHOULD REFER TO THE COVENANTS AND THE ASSOCIATION GOVERNING DOCUMENTS BEFORE PURCHASING PROPERTY.

9. THESE DOCUMENTS ARE EITHER MATTERS OF PUBLIC RECORD AND CAN BE OBTAINED FROM THE RECORD OFFICE IN THE COUNTY WHERE THE PROPERTY IS LOCATED, OR ARE NOT RECORDED AND CAN BE OBTAINED FROM THE DEVELOPER.

DATE:     PURCHASER:

PURCHASER:

The disclosure must be supplied by the developer, or by the parcel owner if the sale is by an owner that is not the developer. Any contract or agreement for sale shall refer to and incorporate the disclosure summary and shall include, in prominent language, a statement that the potential buyer should not execute the contract or agreement until they have received and read the disclosure summary required by this section.

(b) Each contract entered into for the sale of property governed by covenants subject to disclosure required by this section must contain in conspicuous type a clause that states:

IF THE DISCLOSURE SUMMARY REQUIRED BY SECTION 720.401, FLORIDA STATUTES, HAS NOT BEEN PROVIDED TO THE PROSPECTIVE PURCHASER BEFORE EXECUTING THIS CONTRACT FOR SALE, THIS CONTRACT IS VOIDABLE BY BUYER BY DELIVERING TO SELLER OR SELLER’S AGENT OR REPRESENTATIVE WRITTEN NOTICE OF THE BUYER’S INTENTION TO CANCEL WITHIN 3 DAYS AFTER RECEIPT OF THE DISCLOSURE SUMMARY OR PRIOR TO CLOSING, WHICHEVER OCCURS FIRST. ANY PURPORTED WAIVER OF THIS VOIDABILITY RIGHT HAS NO EFFECT. BUYER’S RIGHT TO VOID THIS CONTRACT SHALL TERMINATE AT CLOSING.

(c) If the disclosure summary is not provided to a prospective purchaser before the purchaser executes a contract for the sale of property governed by covenants that are subject to disclosure pursuant to this section, the purchaser may void the contract by delivering to the seller or the seller’s agent or representative written notice canceling the contract within 3 days after receipt of the disclosure summary or prior to closing, whichever occurs first. This right may not be waived by the purchaser but terminates at closing.

(2) This section does not apply to any association regulated under chapter 718, chapter 719, chapter 721, or chapter 723; and also does not apply if disclosure regarding the association is otherwise made in connection with the requirements of chapter 718, chapter 719, chapter 721, or chapter 723.

History.—s. 40, ch. 92-49; s. 63, ch. 95-274; s. 4, ch. 98-261; s. 1, ch. 2003-48; s. 25, ch. 2004-345; s. 21, ch. 2004-353; s. 63, ch. 2008-240.

Note.—Former s. 689.26.



720.402 - Publication of false and misleading information.

720.402 Publication of false and misleading information.—

(1) Any person who, in reasonable reliance upon any material statement or information that is false or misleading and published by or under authority from the developer in advertising and promotional materials, including, but not limited to, a contract of purchase, the declaration of covenants, exhibits to a declaration of covenants, brochures, and newspaper advertising, pays anything of value toward the purchase of a parcel in a community located in this state has a cause of action to rescind the contract or collect damages from the developer for his or her loss before the closing of the transaction. After the closing of the transaction, the purchaser has a cause of action against the developer for damages under this section from the time of closing until 1 year after the date upon which the last of the events described in paragraphs (a) through (d) occurs:

(a) The closing of the transaction;

(b) The issuance by the applicable governmental authority of a certificate of occupancy or other evidence of sufficient completion of construction of the purchaser’s residence to allow lawful occupancy of the residence by the purchaser. In counties or municipalities in which certificates of occupancy or other evidences of completion sufficient to allow lawful occupancy are not customarily issued, for the purpose of this section, evidence of lawful occupancy shall be deemed to be given or issued upon the date that such lawful occupancy of the residence may be allowed under prevailing applicable laws, ordinances, or statutes;

(c) The completion by the developer of the common areas and such recreational facilities, whether or not the same are common areas, which the developer is obligated to complete or provide under the terms of the written contract, governing documents, or written agreement for purchase or lease of the parcel; or

(d) In the event there is not a written contract or agreement for sale or lease of the parcel, then the completion by the developer of the common areas and such recreational facilities, whether or not they are common areas, which the developer would be obligated to complete under any rule of law applicable to the developer’s obligation.

Under no circumstances may a cause of action created or recognized under this section survive for a period of more than 5 years after the closing of the transaction.

(2) In any action for relief under this section, the prevailing party may recover reasonable attorney’s fees. A developer may not expend association funds in the defense of any suit under this section.

History.—s. 28, ch. 2004-345; s. 24, ch. 2004-353; s. 136, ch. 2005-2.






Part III - COVENANT REVITALIZATION (ss. 720.403-720.407)

720.403 - Preservation of residential communities; revival of declaration of covenants.

720.403 Preservation of residential communities; revival of declaration of covenants.—

(1) Consistent with required and optional elements of local comprehensive plans and other applicable provisions of the Community Planning Act, homeowners are encouraged to preserve existing residential communities, promote available and affordable housing, protect structural and aesthetic elements of their residential community, and, as applicable, maintain roads and streets, easements, water and sewer systems, utilities, drainage improvements, conservation and open areas, recreational amenities, and other infrastructure and common areas that serve and support the residential community by the revival of a previous declaration of covenants and other governing documents that may have ceased to govern some or all parcels in the community.

(2) In order to preserve a residential community and the associated infrastructure and common areas for the purposes described in this section, the parcel owners in a community that was previously subject to a declaration of covenants that has ceased to govern one or more parcels in the community may revive the declaration and the homeowners’ association for the community upon approval by the parcel owners to be governed thereby as provided in this act, and upon approval of the declaration and the other governing documents for the association by the Department of Economic Opportunity in a manner consistent with this act.

History.—s. 11, ch. 2004-345; s. 7, ch. 2004-353; s. 68, ch. 2011-139; s. 437, ch. 2011-142.



720.404 - Eligible residential communities; requirements for revival of declaration.

720.404 Eligible residential communities; requirements for revival of declaration.—Parcel owners in a community are eligible to seek approval from the Department of Economic Opportunity to revive a declaration of covenants under this act if all of the following requirements are met:

(1) All parcels to be governed by the revived declaration must have been once governed by a previous declaration that has ceased to govern some or all of the parcels in the community;

(2) The revived declaration must be approved in the manner provided in s. 720.405(6); and

(3) The revived declaration may not contain covenants that are more restrictive on the parcel owners than the covenants contained in the previous declaration, except that the declaration may:

(a) Have an effective term of longer duration than the term of the previous declaration;

(b) Omit restrictions contained in the previous declaration;

(c) Govern fewer than all of the parcels governed by the previous declaration;

(d) Provide for amendments to the declaration and other governing documents; and

(e) Contain provisions required by this chapter for new declarations that were not contained in the previous declaration.

History.—s. 12, ch. 2004-345; s. 8, ch. 2004-353; s. 438, ch. 2011-142.



720.405 - Organizing committee; parcel owner approval.

720.405 Organizing committee; parcel owner approval.—

(1) The proposal to revive a declaration of covenants and a homeowners’ association for a community under the terms of this act shall be initiated by an organizing committee consisting of not less than three parcel owners located in the community that is proposed to be governed by the revived declaration. The name, address, and telephone number of each member of the organizing committee must be included in any notice or other document provided by the committee to parcel owners to be affected by the proposed revived declaration.

(2) The organizing committee shall prepare or cause to be prepared the complete text of the proposed revised declaration of covenants to be submitted to the parcel owners for approval. The proposed revived documents must identify each parcel that is to be subject to the governing documents by its legal description, and by the name of the parcel owner or the person in whose name the parcel is assessed on the last completed tax assessment roll of the county at the time when the proposed revived declaration is submitted for approval by the parcel owners.

(3) The organizing committee shall prepare the full text of the proposed articles of incorporation and bylaws of the revived homeowners’ association to be submitted to the parcel owners for approval, unless the association is then an existing corporation, in which case the organizing committee shall prepare the existing articles of incorporation and bylaws to be submitted to the parcel owners.

(4) The proposed revived declaration and other governing documents for the community shall:

(a) Provide that the voting interest of each parcel owner shall be the same as the voting interest of the parcel owner under the previous governing documents;

(b) Provide that the proportional-assessment obligations of each parcel owner shall be the same as proportional-assessment obligations of the parcel owner under the previous governing documents;

(c) Contain the same respective amendment provisions as the previous governing documents or, if there were no amendment provisions in the previous governing document, amendment provisions that require approval of not less than two-thirds of the affected parcel owners;

(d) Contain no covenants that are more restrictive on the affected parcel owners than the covenants contained in the previous governing documents, except as permitted under s. 720.404(3); and

(e) Comply with the other requirements for a declaration of covenants and other governing documents as specified in this chapter.

(5) A copy of the complete text of the proposed revised declaration of covenants, the proposed new or existing articles of incorporation and bylaws of the homeowners’ association, and a graphic depiction of the property to be governed by the revived declaration shall be presented to all of the affected parcel owners by mail or hand delivery not less than 14 days before the time that the consent of the affected parcel owners to the proposed governing documents is sought by the organizing committee.

(6) A majority of the affected parcel owners must agree in writing to the revived declaration of covenants and governing documents of the homeowners’ association or approve the revived declaration and governing documents by a vote at a meeting of the affected parcel owners noticed and conducted in the manner prescribed by s. 720.306. Proof of notice of the meeting to all affected owners of the meeting and the minutes of the meeting recording the votes of the property owners shall be certified by a court reporter or an attorney licensed to practice in the state.

History.—s. 13, ch. 2004-345; s. 9, ch. 2004-353; s. 137, ch. 2005-2.



720.406 - Department of Economic Opportunity; submission; review and determination.

720.406 Department of Economic Opportunity; submission; review and determination.—

(1) No later than 60 days after the date the proposed revived declaration and other governing documents are approved by the affected parcel owners, the organizing committee or its designee must submit the proposed revived governing documents and supporting materials to the Department of Economic Opportunity to review and determine whether to approve or disapprove of the proposal to preserve the residential community. The submission to the department must include:

(a) The full text of the proposed revived declaration of covenants and articles of incorporation and bylaws of the homeowners’ association;

(b) A verified copy of the previous declaration of covenants and other previous governing documents for the community, including any amendments thereto;

(c) The legal description of each parcel to be subject to the revived declaration and other governing documents and a plat or other graphic depiction of the affected properties in the community;

(d) A verified copy of the written consents of the requisite number of the affected parcel owners approving the revived declaration and other governing documents or, if approval was obtained by a vote at a meeting of affected parcel owners, verified copies of the notice of the meeting, attendance, and voting results;

(e) An affidavit by a current or former officer of the association or by a member of the organizing committee verifying that the requirements for the revived declaration set forth in s. 720.404 have been satisfied; and

(f) Such other documentation that the organizing committee believes is supportive of the policy of preserving the residential community and operating, managing, and maintaining the infrastructure, aesthetic character, and common areas serving the residential community.

(2) No later than 60 days after receiving the submission, the department must determine whether the proposed revived declaration of covenants and other governing documents comply with the requirements of this act.

(a) If the department determines that the proposed revived declaration and other governing documents comply with the act and have been approved by the parcel owners as required by this act, the department shall notify the organizing committee in writing of its approval.

(b) If the department determines that the proposed revived declaration and other governing documents do not comply with this act or have not been approved as required by this act, the department shall notify the organizing committee in writing that it does not approve the governing documents and shall state the reasons for the disapproval.

History.—s. 14, ch. 2004-345; s. 10, ch. 2004-353; s. 439, ch. 2011-142.



720.407 - Recording; notice of recording; applicability and effective date.

720.407 Recording; notice of recording; applicability and effective date.—

(1) No later than 30 days after receiving approval from the department, the organizing committee shall file the articles of incorporation of the association with the Division of Corporations of the Department of State if the articles have not been previously filed with the division.

(2) No later than 30 days after receiving approval from the division, the president and secretary of the association shall execute the revived declaration and other governing documents approved by the department in the name of the association and have the documents recorded with the clerk of the circuit court in the county where the affected parcels are located.

(3) The recorded documents shall include the full text of the approved declaration of covenants, the articles of incorporation and bylaws of the homeowners’ association, the letter of approval by the department, and the legal description of each affected parcel of property. For purposes of chapter 712, the association is deemed to be and shall be indexed as the grantee in a title transaction and the parcel owners named in the revived declaration are deemed to be and shall be indexed as the grantors in the title transaction.

(4) Immediately after recording the documents, a complete copy of all of the approved recorded documents must be mailed or hand delivered to the owner of each affected parcel. The revived declaration and other governing documents shall be effective upon recordation in the public records with respect to each affected parcel subject thereto, regardless of whether the particular parcel owner approved the revived declaration. Upon recordation, the revived declaration shall replace and supersede the previous declaration with respect to all affected parcels then governed by the previous declaration and shall have the same record priority as the superseded previous declaration. With respect to any affected parcels that had ceased to be governed by the previous declaration as of the recording date, the revived declaration may not have retroactive effect with respect to the parcel and shall take priority with respect to the parcel as of the recording date.

(5) With respect to any parcel that has ceased to be governed by a previous declaration of covenants as of the effective date of this act, the parcel owner may commence an action within 1 year after the effective date of this act for a judicial determination that the previous declaration did not govern that parcel as of the effective date of this act and that any revival of such declaration as to that parcel would unconstitutionally deprive the parcel owner of rights or property. A revived declaration that is implemented pursuant to this act shall not apply to or affect the rights of the respective parcel owner recognized by any court order or judgment in any such action commenced within 1 year after the effective date of this act, and any such rights so recognized may not be subsequently altered by a revived declaration implemented under this act without the consent of the affected property owner.

History.—s. 15, ch. 2004-345; s. 11, ch. 2004-353.









Chapter 721 - VACATION AND TIMESHARE PLANS

Part I - VACATION PLANS AND TIMESHARING (ss. 721.01-721.32)

721.01 - Short title.

721.01 Short title.—This chapter shall be known and may be cited as the “Florida Vacation Plan and Timesharing Act.”

History.—s. 1, ch. 81-172; s. 2, ch. 91-236.



721.02 - Purposes.

721.02 Purposes.—The purposes of this chapter are to:

(1) Give statutory recognition to real property timeshare plans and personal property timeshare plans in this state.

(2) Establish procedures for the creation, sale, exchange, promotion, and operation of timeshare plans.

(3) Provide full and fair disclosure to the purchasers and prospective purchasers of timeshare plans.

(4) Require every timeshare plan offered for sale or created and existing in this state to be subjected to the provisions of this chapter.

(5) Require full and fair disclosure of terms, conditions, and services by resale service providers acting on behalf of consumer timeshare resellers or on behalf of prospective consumer resale purchasers, regardless of the business model employed by the resale service provider.

(6) Recognize that the tourism industry in this state is a vital part of the state’s economy; that the sale, promotion, and use of timeshare plans is an emerging, dynamic segment of the tourism industry; that this segment of the tourism industry continues to grow, both in volume of sales and in complexity and variety of product structure; and that a uniform and consistent method of regulation is necessary in order to safeguard Florida’s tourism industry and the state’s economic well-being. In order to protect the quality of Florida timeshare plans and the consumers who purchase them, it is the intent of the Legislature that this chapter be interpreted broadly in order to encompass all forms of timeshare plans with a duration of at least 3 years that are created with respect to accommodations and facilities that are located in the state or that are offered for sale in the state as provided herein, including, but not limited to, condominiums, cooperatives, undivided interest campgrounds, cruise ships, vessels, houseboats, and recreational vehicles and other motor vehicles, and including vacation clubs, multisite vacation plans, and multiyear vacation and lodging certificates.

History.—s. 1, ch. 81-172; s. 1, ch. 83-264; s. 47, ch. 85-62; s. 3, ch. 91-236; s. 1, ch. 2004-279; s. 1, ch. 2012-76.



721.03 - Scope of chapter.

721.03 Scope of chapter.—

(1) This chapter applies to all timeshare plans consisting of more than seven timeshare periods over a period of at least 3 years in which the accommodations and facilities, if any, are located within this state or offered within this state; provided that:

(a) With respect to a timeshare plan containing accommodations or facilities located in this state which has previously been filed with and approved by the division and which is offered for sale in other jurisdictions within the jurisdictional limits of the United States, the offering or sale of the timeshare plan in such jurisdictions shall not be subject to the provisions of this chapter.

(b) With respect to a timeshare plan containing accommodations or facilities located in this state which is offered for sale outside the jurisdictional limits of the United States, such offer or sale shall be exempt from the requirements of this chapter, provided that the developer shall either file the timeshare plan with the division for approval pursuant to this chapter, or pay an exemption registration fee of $100 and file the following minimum information pertaining to the timeshare plan with the division for approval:

1. The name and address of the timeshare plan.

2. The name and address of the developer and seller, if any.

3. The location and a brief description of the accommodations and facilities, if any, that are located in this state.

4. The number of timeshare interests and timeshare periods to be offered.

5. The term of the timeshare plan.

6. A copy of the timeshare instrument relating to the management and operation of accommodations and facilities, if any, that are located in this state.

7. A copy of the budget required by s. 721.07(5)(t) or s. 721.55(4)(h)5., as applicable.

8. A copy of the management agreement and any other contracts regarding management or operation of the accommodations and facilities, if any, that are located in this state, and which have terms in excess of 1 year.

9. A copy of the provision of the purchase contract to be utilized in offering the timeshare plan containing the following disclosure in conspicuous type immediately above the space provided for the purchaser’s signature:

The offering of this timeshare plan outside the jurisdictional limits of the United States of America is exempt from regulation under Florida law, and any such purchase is not protected by the State of Florida. However, the management and operation of any accommodations or facilities located in Florida is subject to Florida law and may give rise to enforcement action regardless of the location of any offer.

(c) All timeshare accommodations or facilities which are located outside the state but offered for sale in this state shall be governed by the following:

1. The offering for sale in this state of timeshare accommodations and facilities located outside the state is subject only to the provisions of ss. 721.01-721.12, 721.18, 721.20, 721.21, 721.26, 721.28, and part II.

2. The division shall not require a developer of timeshare accommodations or facilities located outside of this state to make changes in any timeshare instrument to conform to the provisions of s. 721.07 or s. 721.55. The division shall have the power to require disclosure of those provisions of the timeshare instrument that do not conform to s. 721.07 or s. 721.55 as the director determines is necessary to fairly, meaningfully, and effectively disclose all aspects of the timeshare plan.

3. Except as provided in this subparagraph, the division shall have no authority to determine whether any person has complied with another state’s laws or to disapprove any filing out-of-state, timeshare instrument, or component site document, based solely upon the lack or degree of timeshare regulation in another state. The division may require a developer to obtain and provide to the division existing documentation relating to an out-of-state filing, timeshare instrument, or component site document and prove compliance of same with the laws of that state. In this regard, the division may accept any evidence of the approval or acceptance of any out-of-state filing, timeshare instrument, or component site document by another state in lieu of requiring a developer to file the out-of-state filing, timeshare instrument, or component site document with the division pursuant to this section, or the division may accept an opinion letter from an attorney or law firm opining as to the compliance of such out-of-state filing, timeshare instrument, or component site document with the laws of another state. The division may refuse to approve the inclusion of any out-of-state filing, timeshare instrument, or component site document as part of a public offering statement based upon the inability of the developer to establish the compliance of same with the laws of another state.

4. The division is authorized to enter into an agreement with another state for the purpose of facilitating the processing of out-of-state timeshare instruments or other component site documents pursuant to this chapter and for the purpose of facilitating the referral of consumer complaints to the appropriate state.

5. Notwithstanding any other provision of this paragraph, the offer, in this state, of an additional interest to existing purchasers in the same timeshare plan, the same nonspecific multisite timeshare plan, or the same component site of a multisite timeshare plan with accommodations and facilities located outside of this state shall not be subject to the provisions of this chapter if the offer complies with the provisions of s. 721.11(4).

(2) When a timeshare plan is subject to both the provisions of this chapter and the provisions of chapter 718 or chapter 719, the plan shall meet the requirements of both chapters unless exempted as provided in this section. The division shall have the authority to adopt rules differentiating between timeshare condominiums and nontimeshare condominiums, and between timeshare cooperatives and nontimeshare cooperatives, in the interpretation and implementation of chapters 718 and 719, respectively. In the event of a conflict between the provisions of this chapter and the provisions of chapter 718 or chapter 719, the provisions of this chapter shall prevail.

(3) A timeshare plan which is subject to the provisions of chapter 718 or chapter 719, if fully in compliance with the provisions of this chapter, is exempt from the following:

(a) Sections 718.202 and 719.202, relating to sales or reservation deposits prior to closing.

(b) Sections 718.502 and 719.502, relating to filing prior to sale or lease.

(c) Sections 718.503 and 719.503, relating to disclosure prior to sale.

(d) Sections 718.504 and 719.504, relating to prospectus or offering circular.

(e) Part VI of chapter 718 and part VI of chapter 719, relating to conversion of existing improvements to the condominium or cooperative form of ownership, respectively, provided that a developer converting existing improvements to a timeshare condominium or timeshare cooperative must comply with ss. 718.606, 718.608, 718.61, and 718.62, or ss. 719.606, 719.608, 719.61, and 719.62, if applicable, and, if the existing improvements received a certificate of occupancy more than 18 months before such conversion, one of the following:

1. The accommodations and facilities shall be renovated and improved to a condition such that the remaining useful life in years of the roof, plumbing, air-conditioning, and any component of the structure which has a useful life less than the useful life of the overall structure is equal to the useful life of accommodations or facilities that would exist if such accommodations and facilities were newly constructed and not previously occupied.

2. The developer shall fund reserve accounts for capital expenditures and deferred maintenance for the roof, plumbing, air-conditioning, and any component of the structure the useful life of which is less than the useful life of the overall structure. The reserve accounts shall be funded for each component in an amount equal to the product of the estimated current replacement cost of such component as of the date of such conversion (as disclosed and substantiated by a certificate under the seal of an architect or engineer authorized to practice in this state) multiplied by a fraction, the numerator of which shall be the age of the component in years (as disclosed and substantiated by a certificate under the seal of an architect or engineer authorized to practice in this state) and the denominator of which shall be the total useful life of the component in years (as disclosed and substantiated by a certificate under the seal of an architect or engineer authorized to practice in this state). Alternatively, the reserve accounts may be funded for each component in an amount equal to the amount that, except for the application of this subsection, would be required to be maintained pursuant to s. 718.618(1) or s. 719.618(1). The developer shall fund the reserve accounts contemplated in this subparagraph out of the proceeds of each sale of a timeshare interest, on a pro rata basis, in an amount not less than a percentage of the total amount to be deposited in the reserve account equal to the percentage of ownership allocable to the timeshare interest sold. When an owners’ association makes an expenditure of reserve account funds before the developer has initially sold all timeshare interests, the developer shall make a deposit in the reserve account if the reserve account is insufficient to pay the expenditure. Such deposit shall be at least equal to that portion of the expenditure which would be charged against the reserve account deposit that would have been made for any such timeshare interest had the timeshare interest been initially sold. When a developer deposits amounts in excess of the minimum reserve account funding, later deposits may be reduced to the extent of the excess funding.

3. The developer shall provide each purchaser with a warranty of fitness and merchantability pursuant to s. 718.618(6) or s. 719.618(6).

(4) The treatment of timeshare estates for ad valorem tax purposes and special assessments shall be as prescribed in chapters 192-200.

(5) Membership camping plans shall be subject to the provisions of ss. 509.501-509.512 and not to the provisions of this chapter.

(6) Unless otherwise provided herein, this chapter shall not apply to the offering of any timeshare plan under which the prospective purchaser’s total financial obligation will be $3,000 or less during the entire term of the plan.

(7) Every escrow agent or trustee required under this chapter, or under chapter 192 as it relates to timeshare plans, must be independent.

(8) With respect to any personal property timeshare plan:

(a) This chapter applies only to personal property timeshare plans that are offered in this state.

(b) The division shall have the authority to adopt rules interpreting and implementing the provisions of this chapter as they apply to any personal property timeshare plan or any accommodation or facility that is part of a personal property timeshare plan offered in this state, or as the provisions of this chapter apply to any other laws of this state, of the several states, of the United States, or of any other jurisdiction, with respect to any personal property timeshare plan or any accommodation or facility that is part of a personal property timeshare plan offered in this state.

(c) Any developer and any managing entity of a personal property timeshare plan must submit to personal jurisdiction in this state in a form satisfactory to the division at the time of filing a public offering statement.

(9) Notwithstanding the provisions of any other law, s. 687.03 shall govern with respect to the rate of interest permitted for any loan, advance of money, line of credit, forbearance to enforce the collection of any sum of money, or other obligation in connection with a timeshare license.

(10) A developer or seller may not offer any number of timeshare interests that would cause the total number of timeshare interests offered to exceed a one-to-one use right to use night requirement ratio.

(11)(a) A seller may offer timeshare interests in a real property timeshare plan located outside of this state without filing a public offering statement for such out-of-state real property timeshare plan pursuant to s. 721.07 or s. 721.55, provided all of the following criteria have been satisfied:

1. The seller shall provide a disclosure statement to each prospective purchaser of such out-of-state timeshare plan. The disclosure statement for a single-site timeshare plan shall contain information otherwise required under s. 721.07(5)(e)-(cc) and the exhibits required by s. 721.07(5)(ff)1., 2., 3., 4., 5., 7., 8., and 20. The disclosure statement for a multisite timeshare plan shall contain information otherwise required under s. 721.55(4) and (5) and the exhibits required under s. 721.55(7). If a developer has, in good faith, attempted to comply with the requirements of this subsection and if the developer has substantially complied with the disclosure requirements of this subsection, nonmaterial errors or omissions shall not be actionable. With respect to any offer for an out-of-state timeshare plan made pursuant to this subsection, the delivery by the seller to a prospective purchaser of the disclosure statement required by this subparagraph shall be deemed to satisfy any requirement of this chapter regarding a public offering statement.

2. The seller shall utilize and furnish to each purchaser of an out-of-state timeshare plan offered under this subsection a fully completed and executed copy of a purchase contract that contains the statement set forth in s. 721.065(2)(c) in conspicuous type located immediately prior to the space in the contract reserved for the purchaser’s signature. The purchase contract shall also contain the initial purchase price and any additional charges to which the purchaser may be subject in connection with the purchase of the timeshare plan, such as financing, or that will be collected from the purchaser on or before closing, such as the current year’s annual assessment for common expenses.

3. All purchase contracts for out-of-state timeshare plans offered under this subsection must also contain the following statements in conspicuous type:

This timeshare plan has not been reviewed or approved by the State of Florida.

The timeshare interest you are purchasing requires certain procedures to be followed in order for you to use your interest. These procedures may be different from those followed in other timeshare plans. You should read and understand these procedures prior to purchasing.

4.a. An out-of-state timeshare plan may only be offered pursuant to this subsection by the seller on behalf of:

(I) The developer of a timeshare plan that has been approved by the division within the preceding 7 years pursuant to s. 721.07 or s. 721.55, or concerning which an amendment by the developer has been approved by the division within the preceding 7 years, which timeshare plan has been neither terminated nor withdrawn; or

(II) A developer under common ownership or control with a developer described in sub-sub-subparagraph (I), provided that any common ownership shall constitute at least a 50-percent ownership interest.

b. An out-of-state timeshare plan may only be offered pursuant to this subsection to a person who already owns a timeshare interest in a timeshare plan filed by a developer described in sub-subparagraph a.

5. Any seller of an out-of-state timeshare plan offered pursuant to this subsection shall be required to provide notice of such plan to the division on a form prescribed by the division, along with payment of a one-time fee not to exceed $1,000 per filing.

(b) Timeshare plans offered pursuant to this subsection shall be exempt from the requirements of ss. 721.06, 721.065, 721.07, 721.27, 721.55, and 721.58 in addition to the exemptions otherwise applicable to accommodations and facilities located outside of the state pursuant to subparagraph (1)(c)1.

(c) Any escrow account required to be established by s. 721.08 for any out-of-state timeshare plan offered under this subsection may be maintained in the situs jurisdiction provided the escrow agent submits to personal jurisdiction in this state in a form satisfactory to the division.

History.—s. 1, ch. 81-172; s. 60, ch. 82-226; s. 2, ch. 83-264; s. 4, ch. 91-236; s. 1, ch. 93-58; s. 1, ch. 95-274; s. 1, ch. 98-36; s. 8, ch. 2000-302; s. 2, ch. 2004-279; s. 1, ch. 2007-75; s. 64, ch. 2008-240.



721.04 - Saving clause.

721.04 Saving clause.—All timeshare plans filed pursuant to chapter 2-23, Florida Administrative Code, prior to July 1, 1981, shall be deemed to be in compliance with the filing requirements of chapter 81-172, Laws of Florida.

History.—s. 1, ch. 81-172; s. 4, ch. 83-264.



721.05 - Definitions.

721.05 Definitions.—As used in this chapter, the term:

(1) “Accommodation” means any apartment, condominium or cooperative unit, cabin, lodge, hotel or motel room, campground, cruise ship cabin, houseboat or other vessel, recreational or other motor vehicle, or any private or commercial structure which is real or personal property and designed for overnight occupancy by one or more individuals. The term does not include an incidental benefit as defined in this section.

(2) “Agreement for deed” means any written contract utilized in the sale of timeshare estates which provides that legal title will not be conveyed to the purchaser until the contract price has been paid in full and the terms of payment of which extend for a period in excess of 180 days after either the date of execution of the contract or completion of construction, whichever occurs later.

(3) “Agreement for transfer” means any written contract utilized in the sale of personal property timeshare interests which provides that legal title will not be transferred to the purchaser until the contract price has been paid in full and the terms of payment of which extend for a period in excess of 180 days after either the date of execution of the contract or completion of construction, whichever occurs later.

(4) “Assessment” means the share of funds required for the payment of common expenses which is assessed from time to time against each purchaser by the managing entity.

(5) “Closing” means:

(a) For any plan selling timeshare estates, conveyance of the legal or beneficial title to a timeshare estate as evidenced by the delivery of a deed for conveyance of legal title, or other instrument for conveyance of beneficial title, to the purchaser or to the clerk of the court for recording or conveyance of the equitable title to a timeshare estate as evidenced by the irretrievable delivery of an agreement for deed to the clerk of the court for recording.

(b) For any plan selling timeshare licenses or personal property timeshare interests, the final execution and delivery by all parties of the last document necessary for vesting in the purchaser the full rights available under the plan.

(6) “Common expenses” means:

(a) Those expenses, fees, or taxes properly incurred for the maintenance, operation, and repair of the accommodations or facilities, or both, constituting the timeshare plan.

(b) Any other expenses, fees, or taxes designated as common expenses in a timeshare instrument.

(c) Any past due and uncollected ad valorem taxes assessed against a timeshare development pursuant to s. 192.037.

(7) “Completion of construction” means:

(a)1. That a certificate of occupancy has been issued for the entire building in which the timeshare unit being sold is located, or for the improvement, or that the equivalent authorization has been issued, by the governmental body having jurisdiction;

2. In a jurisdiction in which no certificate of occupancy or equivalent authorization is issued, that the construction, finishing, and equipping of the building or improvements according to the plans and specifications have been substantially completed; or

3. With respect to personal property timeshare plans, that all accommodations have been manufactured or built and acquired or leased by the developer, owners’ association, managing entity, trustee, or other person for the use of purchasers as set forth in the timeshare instrument; and

(b) That all accommodations and facilities of the timeshare plan are available for use in a manner identical in all material respects to the manner portrayed by the promotional material, advertising, and filed public offering statements.

(8) “Conspicuous type” means:

(a) Type in upper and lower case letters two point sizes larger than the largest nonconspicuous type, exclusive of headings, on the page on which it appears but in at least 10-point type; or

(b) Where the use of 10-point type would be impractical or impossible with respect to a particular piece of written advertising material, a different style of type or print may be used, so long as the print remains conspicuous under the circumstances.

Where conspicuous type is required, it must be separated on all sides from other type and print. Conspicuous type may be utilized in contracts for purchase or public offering statements only where required by law or as authorized by the division.

(9) “Contract” means any agreement conferring the rights and obligations of a timeshare plan on the purchaser.

(10) “Developer” includes:

(a)1. A “creating developer,” which means any person who creates the timeshare plan;

2. A “successor developer,” which means any person who succeeds to the interest of the persons in this subsection by sale, lease, assignment, mortgage, or other transfer, but the term includes only those persons who offer timeshare interests in the ordinary course of business; and

3. A “concurrent developer,” which means any person acting concurrently with the persons in this subsection with the purpose of offering timeshare interests in the ordinary course of business.

(b) The term “developer” does not include:

1. An owner of a timeshare interest who has acquired the timeshare interest for his or her own use and occupancy and who later offers it for resale; provided that a rebuttable presumption exists that an owner who has acquired more than seven timeshare interests did not acquire them for his or her own use and occupancy;

2. A managing entity, not otherwise a developer, that offers, or engages a third party to offer on its behalf, timeshare interests in a timeshare plan which it manages, provided that such offer complies with the provisions of s. 721.065;

3. A person who owns or is conveyed, assigned, or transferred more than seven timeshare interests and who subsequently conveys, assigns, or transfers all acquired timeshare interests to a single purchaser in a single transaction, which transaction may occur in stages; or

4. A person who acquires or has the right to acquire more than seven timeshare interests from a developer or other interestholder in connection with a loan, securitization, conduit, or similar financing arrangement transaction and who subsequently arranges for all or a portion of the timeshare interests to be offered by a developer in the ordinary course of business on its own behalf or on behalf of such person.

(c) A successor or concurrent developer is exempt from any liability inuring to a predecessor or concurrent developer of the same timeshare plan, except as provided in s. 721.15(7). This exemption does not apply to any of the successor or concurrent developer’s responsibilities, duties, or liabilities with respect to the timeshare plan which accrue after the date the successor or concurrent developer became a successor or concurrent developer, and such transfer does not constitute a fraudulent transfer. A transfer by a predecessor developer to a successor or concurrent developer shall be deemed fraudulent if the predecessor developer made the transfer:

1. With actual intent to hinder, delay, or defraud any purchaser or the division; or

2. To a person that would constitute an insider under s. 726.102.

This paragraph does not relieve any successor or concurrent developer from the obligation to comply with the provisions of any applicable timeshare instrument.

(11) “Division” means the Division of Florida Condominiums, Timeshares, and Mobile Homes of the Department of Business and Professional Regulation.

(12) “Enrolled” means paid membership in an exchange program or membership in an exchange program evidenced by written acceptance or confirmation of membership.

(13) “Escrow account” means an account established solely for the purposes set forth in this chapter with a financial institution located within this state.

(14) “Escrow agent” includes only:

(a) A savings and loan association, bank, trust company, or other financial institution, any of which must be located in this state and any of which must have a net worth in excess of $5 million;

(b) An attorney who is a member of The Florida Bar or his or her law firm;

(c) A real estate broker who is licensed pursuant to chapter 475 or his or her brokerage firm; or

(d) A title insurance agent that is licensed pursuant to s. 626.8417, a title insurance agency that is licensed pursuant to s. 626.8418, or a title insurer authorized to transact business in this state pursuant to s. 624.401.

(15) “Exchange company” means any person owning or operating, or owning and operating, an exchange program.

(16) “Exchange program” means any method, arrangement, or procedure for the voluntary exchange of the right to use and occupy accommodations and facilities among purchasers. The term does not include the assignment of the right to use and occupy accommodations and facilities to purchasers pursuant to a particular multisite timeshare plan’s reservation system. Any method, arrangement, or procedure that otherwise meets this definition, wherein the purchaser’s total contractual financial obligation exceeds $3,000 per any individual, recurring timeshare period, shall be regulated as a multisite timeshare plan in accordance with part II.

(17) “Facility” means any permanent amenity, including any structure, furnishing, fixture, equipment, service, improvement, or real or personal property, improved or unimproved, other than an accommodation of the timeshare plan, which is made available to the purchasers of a timeshare plan. The term does not include an incidental benefit as defined in this section.

(18) “Filed public offering statement” means a public offering statement that has been filed with the division pursuant to s. 721.07(5) or s. 721.55.

(19) “Incidental benefit” means an accommodation, product, service, discount, or other benefit which is offered to a prospective purchaser of a timeshare plan or to a purchaser of a timeshare plan prior to the expiration of his or her initial 10-day voidability period pursuant to s. 721.10; which is not an exchange program as defined in subsection (16); and which complies with the provisions of s. 721.075. The term shall not include an offer of the use of the accommodations and facilities of the timeshare plan on a free or discounted one-time basis.

(20) “Independent,” for purposes of determining eligibility of escrow agents and trustees pursuant to s. 721.03(7), means that:

(a) The escrow agent or trustee is not a relative, as described in s. 112.3135(1)(d), or an employee of the developer, seller, or managing entity, or of any officer, director, affiliate, or subsidiary thereof.

(b) There is no financial relationship, other than the payment of fiduciary fees or as otherwise provided in this subsection, between the escrow agent or trustee and the developer, seller, or managing entity, or any officer, director, affiliate, or subsidiary thereof.

(c) Compensation paid by the developer to an escrow agent or trustee for services rendered shall not be paid from funds in the escrow or trust account unless and until the developer is otherwise entitled to receive the disbursement of such funds from the escrow or trust account pursuant to this chapter.

(d) A person shall not be disqualified to serve as an escrow agent or a trustee solely because of the following:

1. A nonemployee, attorney-client relationship exists between the developer and the escrow agent or trustee;

2. The escrow agent or trustee provides brokerage services as defined by chapter 475 for the developer;

3. The escrow agent or trustee provides the developer with routine banking services which do not include construction or receivables financing or any other lending activities; or

4. The escrow agent or trustee performs closings for the developer or seller or issues owner’s or lender’s title insurance commitments or policies in connection with such closings.

(21) “Interestholder” means a developer, an owner of the underlying fee or owner of the underlying personal property, a mortgagee, judgment creditor, or other lienor, or any other person having an interest in or lien or encumbrance against the accommodations or facilities of the timeshare plan.

(22) “Managing entity” means the person who operates or maintains the timeshare plan pursuant to s. 721.13(1).

(23) “Memorandum of agreement” means a written document, in a form sufficient to permit the document to be recorded or otherwise filed in the appropriate public records and to provide constructive notice of its contents under applicable law, which includes the names of the seller and the purchasers, a legal description of the timeshare property or other sufficient description for a personal property timeshare plan, and all timeshare interests to be included in such document, and a description of the type of timeshare interest sold by the seller.

(24) “Offer to sell,” “offer for sale,” “offered for sale,” or “offer” means the solicitation, advertisement, or inducement, or any other method or attempt, to encourage any person to acquire the opportunity to participate in a timeshare plan.

(25) “One-to-one use right to use night requirement ratio” means that the sum of the nights that owners are entitled to use in a given 12-month period shall not exceed the number of nights available for use by those owners during the same 12-month period. No individual timeshare unit may be counted as providing more than 365 use nights per 12-month period or more than 366 use nights per 12-month period that includes February 29. The use rights of each owner shall be counted without regard to whether the owner’s use rights have been suspended for failure to pay assessments or otherwise.

(26) “Owner of the underlying fee” or “owner of the underlying personal property” means any person having an interest in the real property or personal property comprising or underlying the accommodations or facilities of a timeshare plan at or subsequent to the time of creation of the timeshare plan.

(27) “Owners’ association” means an association made up of all owners of timeshare interests in a timeshare plan, including developers and purchasers of such timeshare plan.

(28) “Personal property timeshare interest” means a right to occupy an accommodation located on or in or comprised of personal property that is not permanently affixed to real property, whether or not coupled with a beneficial or ownership interest in the accommodations or personal property.

(29) “Public offering statement” means the written materials describing a single-site timeshare plan or a multisite timeshare plan, including a text and any exhibits attached thereto as required by ss. 721.07, 721.55, and 721.551. The term “public offering statement” shall refer to both a filed public offering statement and a purchaser public offering statement.

(30) “Purchaser” means any person, other than a developer, who by means of a voluntary transfer acquires a legal or equitable interest in a timeshare plan other than as security for an obligation.

(31) “Purchaser public offering statement” means that portion of the filed public offering statement which must be delivered to purchasers pursuant to s. 721.07(6) or s. 721.551.

(32) “Regulated short-term product” means a contractual right, offered by the seller, to use accommodations of a timeshare plan or other accommodations, provided that:

(a) The agreement to purchase the short-term right to use is executed in this state on the same day that the prospective purchaser receives an offer to acquire an interest in a timeshare plan and does not execute a purchase contract, after attending a sales presentation; and

(b) The acquisition of the right to use includes an agreement that all or a portion of the consideration paid by the prospective purchaser for the right to use will be applied to or credited against the price of a future purchase of a timeshare interest, or that the cost of a future purchase of a timeshare interest will be fixed or locked in at a specified price.

(33) “Seller” means any developer or any other person, or any agent or employee thereof, who offers timeshare interests in the ordinary course of business. The term “seller” does not include:

(a) An owner of a timeshare interest who has acquired the timeshare interest for his or her own use and occupancy and who later offers it for resale; provided that a rebuttable presumption shall exist that an owner who has acquired more than seven timeshare interests did not acquire them for his or her own use and occupancy;

(b) A managing entity, not otherwise a seller, that offers, or engages a third party to offer on its behalf, timeshare interests in a timeshare plan which it manages, provided that such offer complies with the provisions of s. 721.065;

(c) A person who owns or is conveyed, assigned, or transferred more than seven timeshare interests and who subsequently conveys, assigns, or transfers all acquired timeshare interests to a single purchaser in a single transaction, which transaction may occur in stages; or

(d) A person who has acquired or has the right to acquire more than seven timeshare interests from a developer or other interestholder in connection with a loan, securitization, conduit, or similar financing arrangement and who subsequently arranges for all or a portion of the timeshare interests to be offered by one or more developers in the ordinary course of business on their own behalves or on behalf of such person.

(34) “Timeshare estate” means a right to occupy a timeshare unit, coupled with a freehold estate or an estate for years with a future interest in a timeshare property or a specified portion thereof, or coupled with an ownership interest in a condominium unit pursuant to s. 718.103, an ownership interest in a cooperative unit pursuant to s. 719.103, or a direct or indirect beneficial interest in a trust that complies in all respects with s. 721.08(2)(c)4. or s. 721.53(1)(e), provided that the trust does not contain any personal property timeshare interests. A timeshare estate is a parcel of real property under the laws of this state.

(35) “Timeshare instrument” means one or more documents, by whatever name denominated, creating or governing the operation of a timeshare plan.

(36) “Timeshare interest” means a timeshare estate, a personal property timeshare interest, or a timeshare license.

(37) “Timeshare license” means a right to occupy a timeshare unit, which right is not a personal property timeshare interest or a timeshare estate.

(38) “Timeshare period” means the period or periods of time when a purchaser of a timeshare interest is afforded the opportunity to use the accommodations of a timeshare plan.

(39) “Timeshare plan” means any arrangement, plan, scheme, or similar device, other than an exchange program, whether by membership, agreement, tenancy in common, sale, lease, deed, rental agreement, license, or right-to-use agreement or by any other means, whereby a purchaser, for consideration, receives ownership rights in or a right to use accommodations, and facilities, if any, for a period of time less than a full year during any given year, but not necessarily for consecutive years. The term “timeshare plan” includes:

(a) A “personal property timeshare plan,” which means a timeshare plan in which the accommodations are comprised of personal property that is not permanently affixed to real property; and

(b) A “real property timeshare plan,” which means a timeshare plan in which the accommodations of the timeshare plan are comprised of or permanently affixed to real property.

(40) “Timeshare property” means one or more timeshare units subject to the same timeshare instrument, together with any other property or rights to property appurtenant to those timeshare units. Notwithstanding anything to the contrary contained in chapter 718 or chapter 719, the timeshare instrument for a timeshare condominium or cooperative may designate personal property, contractual rights, affiliation agreements of component sites of vacation clubs, exchange companies, or reservation systems, or any other agreements or personal property, as common elements or limited common elements of the timeshare condominium or cooperative.

(41) “Timeshare unit” means an accommodation of a timeshare plan which is divided into timeshare periods. Any timeshare unit in which a door or doors connecting two or more separate rooms are capable of being locked to create two or more private dwellings shall only constitute one timeshare unit for purposes of this chapter, unless the timeshare instrument provides that timeshare interests may be separately conveyed in such locked-off portions.

(42) “Lead dealer” means any person who sells or otherwise provides a resale service provider or any other person with personal contact information for five or more owners of timeshare interests. In the event a lead dealer is not a natural person, the term shall also include the natural person providing personal contact information to a resale service provider or other person on behalf of the lead dealer entity. The term does not include developers, managing entities, or exchange companies to the extent they provide others with personal contact information about owners of timeshare interests in their own timeshare plans or members of their own exchange programs. The term does not include persons providing personal contact information that is not designed specifically or primarily to identify owners of timeshare interests even though the information provided may include five or more owners of timeshare interests.

(43) “Personal contact information” means any information that can be used to contact the owner of a specific timeshare interest, including, but not limited to, the owner’s name, address, telephone number, and e-mail address.

(44) “Resale service provider” means any resale advertiser, or other person or entity, including any agent or employee of such person or entity, who offers or uses telemarketing, direct mail, e-mail, or any other means of communication in connection with the offering of resale brokerage or resale advertising services to consumer timeshare resellers. The term does not include developers or managing entities to the extent they offer resale brokerage or resale advertising services to owners of timeshare interests in their own timeshare plans; resale brokers to the extent that resale advertising services are offered in connection with resale brokerage services and no fee for the advertising service is collected in advance; or a consumer timeshare reseller who acquires a timeshare interest or timeshare interests for his or her own use and occupancy and who later offers the timeshare interest or timeshare interests for rent or offers for resale in a given calendar year seven or fewer of the timeshare interests that he or she acquired for his or her own use and occupancy.

(45) “Consumer resale timeshare interest” means:

(a) A timeshare interest owned by a purchaser;

(b) One or more reserved occupancy rights relating to a timeshare interest owned by a purchaser; or

(c) One or more reserved occupancy rights relating to, or arranged through, an exchange program in which a purchaser is a member.

(46) “Consumer timeshare reseller” means a purchaser who acquires a timeshare interest for his or her own use and occupancy and later offers the timeshare interest for resale or rental.

(47) “Resale broker” means any person, or any agent or employee of such person, who is licensed pursuant to chapter 475 and who offers or provides resale brokerage services to consumer timeshare resellers for compensation or valuable consideration, regardless of whether the offer is made in person, by mail, by telephone, through the Internet, or by any other medium of communication.

(48) “Resale brokerage services” means, with respect to a consumer resale timeshare interest in a timeshare property located or offered within this state, any activity that directly or indirectly consists of any of the activities described in s. 475.01(1)(a).

(49) “Resale advertiser” means any person who offers, personally or through an agent, resale advertising services to consumer timeshare resellers for compensation or valuable consideration, regardless of whether the offer is made in person, by mail, by telephone, through the Internet, or by any other medium of communication. The term does not include:

(a) A resale broker to the extent that resale advertising services are offered in connection with timeshare resale brokerage services and no fee for the resale advertising service is collected in advance;

(b) A developer or managing entity to the extent that either of them offers resale advertising services to owners of timeshare interests in their own timeshare plans; or

(c) A newspaper, periodical, or website owner, operator, or publisher, unless the newspaper, periodical, or website owner, operator, or publisher derives more than 10 percent of its gross revenue from providing resale advertising services. For purposes of this paragraph, the calculation of gross revenue derived from providing resale advertising services includes revenue of any affiliate, parent, agent, and subsidiary of the newspaper, periodical, or website owner, operator, or publisher, so long as the resulting percentage of gross revenue is not decreased by the inclusion of such affiliate, parent, subsidiary, or agent in the calculation.

(50) “Resale advertising service” means any good or service relating to, or a promise of assistance in connection with, advertising or promoting the resale or rental of a consumer resale timeshare interest located or offered within this state, including any offer to advertise or promote the sale or purchase of any such interest.

(51) “Resale transfer agreement” means a contract or other agreement between a person offering timeshare interest transfer services and a consumer timeshare reseller, in which the person offering timeshare interest transfer services agrees to provide such services as described in s. 721.17(3).

(52) “Timeshare interest transfer services” means any good or service relating to an offer or agreement to transfer ownership of a consumer resale timeshare interest, or assistance with or a promise of assistance in connection with the transfer of ownership of a consumer resale timeshare interest, as described in s. 721.17(3). The term does not include resale advertising services as provided in this chapter.

History.—s. 1, ch. 81-172; s. 3, ch. 83-264; ss. 1, 2, ch. 84-256; s. 17, ch. 85-60; s. 25, ch. 91-103; s. 5, ch. 91-236; s. 5, ch. 91-426; s. 2, ch. 93-58; s. 240, ch. 94-218; s. 2, ch. 95-274; s. 891, ch. 97-102; s. 2, ch. 98-36; s. 17, ch. 98-322; s. 9, ch. 2000-302; s. 3, ch. 2004-279; s. 2, ch. 2007-75; s. 65, ch. 2008-240; s. 7, ch. 2009-133; s. 2, ch. 2012-76; s. 2, ch. 2013-159; s. 5, ch. 2013-189; s. 1, ch. 2015-144.



721.056 - Supervisory duties of developer.

721.056 Supervisory duties of developer.—Notwithstanding obligations placed upon any other persons by this chapter, it is the duty of the developer to supervise, manage, and control all aspects of the offering of a timeshare plan, including, but not limited to, promotion, advertising, contracting, and closing. Any violation of this section which occurs during such offering activities shall be deemed to be a violation by the developer as well as by the person actually committing such violation.

History.—s. 17, ch. 83-264.



721.06 - Contracts for purchase of timeshare interests.

721.06 Contracts for purchase of timeshare interests.—

(1) Each seller shall utilize and furnish each purchaser a fully completed and executed copy of a contract pertaining to the sale, which contract shall include the following information:

(a) The actual date the contract is executed by each party.

(b) The names and addresses of the developer and the timeshare plan.

(c) The initial purchase price and any additional charges to which the purchaser may be subject in connection with the purchase of the timeshare interest, such as financing, or which will be collected from the purchaser on or before closing, such as the current year’s annual assessment for common expenses.

(d)1. For real property timeshare plans, an estimate of any anticipated annual assessment stated on an annually recurring basis for any use charges, fees, common expenses, or ad valorem taxes or, if an estimate is unavailable, the current year’s actual annual assessment for any use charges, fees, common expenses, or ad valorem taxes.

2. For personal property timeshare plans, an estimate of any anticipated annual assessment stated on an annually recurring basis for any use charges, fees, common expenses, or taxes or, if an estimate is unavailable, the current year’s actual annual assessment for any use charges, fees, common expenses, or taxes.

(e) The estimated date of completion of construction of each accommodation or facility promised to be completed which is not completed at the time the contract is executed and the estimated date of closing.

(f) A brief description of the nature and duration of the timeshare interest being sold, including whether any interest in real property or personal property is being conveyed and the specific number of years constituting the term of the timeshare plan.

(g) Immediately prior to the space reserved in the contract for the signature of the purchaser, in conspicuous type, substantially the following statements:

1. If the purchaser will receive a personal property timeshare interest: This personal property timeshare plan is governed only by limited sections of the timeshare management provisions of Florida law.

2. If the accommodations or facilities are located on or in a documented vessel or foreign vessel as provided in s. 721.08(2)(c)3.e., the disclosure required by s. 721.08(2)(c)3.e.(IV).

3. You may cancel this contract without any penalty or obligation within 10 calendar days after the date you sign this contract or the date on which you receive the last of all documents required to be given to you pursuant to section 721.07(6), Florida Statutes, whichever is later. If you decide to cancel this contract, you must notify the seller in writing of your intent to cancel. Your notice of cancellation shall be effective upon the date sent and shall be sent to   (Name of Seller)   at   (Address of Seller)  . Any attempt to obtain a waiver of your cancellation right is void and of no effect. While you may execute all closing documents in advance, the closing, as evidenced by delivery of the deed or other document, before expiration of your 10-day cancellation period, is prohibited.

(h) If a timeshare estate is being conveyed, the following statement in conspicuous type:

For the purpose of ad valorem assessment, taxation and special assessments, the managing entity will be considered the taxpayer as your agent pursuant to section 192.037, Florida Statutes.

(i) A statement that, in the event the purchaser cancels the contract during a 10-day cancellation period, the developer will refund to the purchaser the total amount of all payments made by the purchaser under the contract, reduced by the proportion of any contract benefits the purchaser has actually received under the contract prior to the effective date of the cancellation. The statement shall further provide that the refund will be made within 20 days after receipt of notice of cancellation or within 5 days after receipt of funds from the purchaser’s cleared check, whichever is later. A seller and a purchaser shall agree in writing on a specific value for each contract benefit received by the purchaser for purposes of this paragraph. The term “contract benefit” shall not include purchaser public offering statements or other documentation or materials that must be furnished to a purchaser pursuant to statute or rule.

(j) If the timeshare interest is being sold pursuant to an agreement for deed or an agreement for transfer, a statement that the signing of the agreement for deed or agreement for transfer does not entitle the purchaser to receive the conveyance or transfer of his or her timeshare estate or personal property timeshare interest until all payments under the agreement have been made.

(k) Unless the developer is, at the time of offering the plan, the owner of the accommodations and facilities of the timeshare plan, free and clear of all liens, encumbrances, and claims of other interestholders, a statement that the developer is not the sole owner of the underlying fee or owner of the underlying personal property or that the accommodations or facilities are subject to liens or encumbrances, which statement shall include:

1. The names and addresses of all other interestholders; and

2. The actual interest of the developer in the accommodations or facilities. As an alternative to including the statement in the purchase contract, a seller may include a reference in the purchase contract to the location in the purchaser public offering statement text of such information.

(l) If the purchaser will receive an interest in a multisite timeshare plan pursuant to part II, a statement shall be provided in conspicuous type in substantially the following form:

The developer is required to provide the managing entity of the multisite timeshare plan with a copy of the approved public offering statement text and exhibits filed with the division and any approved amendments thereto, and any other component site documents as described in section 721.07 or section 721.55, Florida Statutes, that are not required to be filed with the division, to be maintained by the managing entity for inspection as part of the books and records of the plan.

(m) The following statement in conspicuous type:

Any resale of this timeshare interest must be accompanied by certain disclosures in accordance with section 721.065, Florida Statutes.

(n) A description of any rights reserved by the developer to alter or modify the offering prior to closing.

(2)(a) An agreement for deed shall be recorded by the developer within 30 days after the day it is executed by the purchaser. The developer shall pay all recording costs associated therewith. A form copy of such instrument must be filed with the division for review pursuant to s. 721.07.

(b) An agreement for transfer shall be filed with the appropriate official responsible for maintaining such records in the appropriate jurisdiction within 30 days after the day it is executed by the purchaser. The developer shall pay all filing costs associated therewith. A form copy of such instrument must be filed with the division for review pursuant to s. 721.07.

(3) The escrow agent shall provide the developer with a receipt for all purchaser funds or other property received by the escrow agent from a seller.

History.—s. 1, ch. 81-172; s. 61, ch. 82-226; s. 5, ch. 83-264; s. 3, ch. 93-58; s. 3, ch. 95-274; s. 3, ch. 98-36; s. 10, ch. 2000-302; s. 4, ch. 2004-279.



721.065 - Resale purchase agreements.

721.065 Resale purchase agreements.—

(1) An owner who acquires a timeshare interest for her or his own use and occupancy and later offers it for resale, or any agent of such person, must utilize a resale purchase agreement which complies with the provisions of subsection (2) to effectuate any resale of the timeshare interest. A managing entity, not otherwise a developer, that sells, or engages a third party to sell on its behalf, 50 or fewer timeshare interests in the timeshare plan which it manages in a given calendar year to persons who are not existing purchasers of that timeshare plan may also use a resale purchase agreement which complies with subsection (2) in lieu of complying with the provisions of ss. 721.06-721.12 and 721.20. A managing entity, not otherwise a developer, that sells, or engages a third party to sell on its behalf, timeshare interests in the timeshare plan which it manages to persons who are existing purchasers of that timeshare plan may also use a resale purchase agreement in compliance with subsection (2) in lieu of complying with the provisions of ss. 721.06-721.12 and 721.20. For purposes of this subsection, a rebuttable presumption shall exist that an owner who has acquired more than seven timeshare interests did not acquire them for her or his own use and occupancy.

(2) Any resale purchase agreement utilized by a person described in subsection (1) must contain all of the following:

(a) The name and address of the timeshare plan and of the managing entity of the timeshare plan.

(b) One of the following statements in conspicuous type located immediately prior to the disclosure required by paragraph (c):

1. If the resale purchase agreement pertains to a real property timeshare plan:

The current year’s assessment for common expenses allocable to the timeshare interest you are purchasing is $ . This assessment, which may be increased from time to time by the managing entity of the timeshare plan, is payable in full each year on or before   . This assessment (includes/does not include) yearly ad valorem real estate taxes, which (are/are not) billed and collected separately. (If ad valorem real property taxes are not included in the current year’s assessment for common expenses, the following statement must be included: The most recent annual assessment for ad valorem real estate taxes for the timeshare interest you are purchasing is $ .) (If there are any delinquent assessments for common expenses or ad valorem taxes outstanding with respect to the timeshare interest in question, the following statement must be included: A delinquency in the amount of $  for unpaid common expenses or ad valorem taxes currently exists with respect to the timeshare interest you are purchasing, together with a per diem charge of $  for interest and late charges.) For the purpose of ad valorem assessment, taxation, and special assessments, the managing entity will be considered the taxpayer as your agent pursuant to section 192.037, Florida Statutes. Each owner is personally liable for the payment of her or his assessments for common expenses, and failure to timely pay these assessments may result in restriction or loss of your use and/or ownership rights.

There are many important documents relating to the timeshare plan which you should review prior to purchasing a timeshare interest, including the declaration of condominium or covenants and restrictions; the owners’ association articles and bylaws; the current year’s operating and reserve budgets; and any rules and regulations affecting the use of timeshare plan accommodations and facilities.

2. If the resale purchase agreement pertains to a personal property timeshare plan:

The current year’s assessment for any common expenses, use charges, fees, or taxes allocable to the timeshare interest you are purchasing is $ . This assessment, which may be increased from time to time by the managing entity of the timeshare plan, is payable in full each year on or before   . (If there are any delinquent assessments for common expenses, use charges, fees, or taxes outstanding with respect to the timeshare interest in question, the following statement must be included: A delinquency in the amount of $  for unpaid common expenses, use charges, fees, or taxes currently exists with respect to the timeshare interest you are purchasing, together with a per diem charge of $  for interest and late charges.) Each owner is personally liable for the payment of her or his assessments for common expenses, and failure to timely pay these assessments may result in restriction or loss of your use and/or ownership rights.

There are many important documents relating to the timeshare plan which you should review prior to purchasing a timeshare interest, including any owners’ association articles and bylaws; the current year’s operating and reserve budgets; and any rules and regulations affecting the use of timeshare plan accommodations and facilities.

(c) The following statement in conspicuous type located immediately prior to the space in the contract reserved for the signature of the purchaser:

You may cancel this contract without any penalty or obligation within 10 days after the date you sign this contract. If you decide to cancel this contract, you must notify the seller in writing of your intent to cancel. Your notice of cancellation shall be effective upon the date sent and shall be sent to the seller at   (address)  . Any attempt to obtain a waiver of your cancellation right is void and of no effect. While you may execute all closing documents in advance, the closing, as evidenced by delivery of the deed or other document, before expiration of your 10-day cancellation period, is prohibited.

(d) The year in which the purchaser will first be entitled to occupancy of a timeshare period associated with the timeshare interest that is the subject of the resale purchase agreement.

(3) If a resale purchase agreement utilized by a person described in subsection (1) does not comply with the provisions of subsection (2), the contract shall be voidable at the option of the purchaser for a period of 1 year after the date of closing.

History.—s. 4, ch. 95-274; s. 892, ch. 97-102; s. 11, ch. 2000-302; s. 5, ch. 2004-279.



721.07 - Public offering statement.

721.07 Public offering statement.—Prior to offering any timeshare plan, the developer must submit a filed public offering statement to the division for approval as prescribed by s. 721.03, s. 721.55, or this section. Until the division approves such filing, any contract regarding the sale of that timeshare plan is subject to cancellation by the purchaser pursuant to s. 721.10.

(1) The division shall, upon receiving a filed public offering statement from a developer, mail to the developer an acknowledgment of receipt. The failure of the division to send such acknowledgment will not, however, relieve the developer from the duty of complying with this section.

(2)(a) Within 45 days after receipt of a filed public offering statement which is subject only to this part and is submitted in proper form as prescribed by rule, or within 120 days after receipt of a filed public offering statement which is subject to part II and is submitted in proper form as prescribed by rule, the division shall determine whether the proposed filed public offering statement is adequate to meet the requirements of this section and shall notify the developer by mail that the division has either approved the statement or found specified deficiencies in the statement. If the division fails to approve the statement or specify deficiencies in the statement within the period specified in this paragraph, the filing will be deemed approved.

(b) If the developer fails to respond to any cited deficiencies within 20 days after receipt of the division’s deficiency notice, the division may reject the filing. Subsequent to such rejection, a new filing fee pursuant to subsection (4) and a new division initial review period pursuant to paragraph (a) shall apply to any refiling or further review of the rejected filing.

(c) Within 20 days after receipt of the developer’s timely and complete response to any deficiency notice, the division shall notify the developer by mail that the division has either approved the filing, found additional specified deficiencies in it, or determined that any previously specified deficiency has not been corrected. If the division fails to approve or specify additional deficiencies within 20 days after receipt of the developer’s timely and complete response, the filing will be deemed approved.

(d) A developer shall have the authority to deliver to purchasers any purchaser public offering statement that is not yet approved by the division, provided that the following shall apply:

1. At the time the developer delivers an unapproved purchaser public offering statement to a purchaser pursuant to this paragraph, the developer shall deliver a fully completed and executed copy of the purchase contract required by s. 721.06 that contains the following statement in conspicuous type in substantially the following form which shall replace the statements required by s. 721.06(1)(g):

The developer is delivering to you a public offering statement that has been filed with but not yet approved by the Division of Florida Condominiums, Timeshares, and Mobile Homes. Any revisions to the unapproved public offering statement you have received must be delivered to you, but only if the revisions materially alter or modify the offering in a manner adverse to you. After the division approves the public offering statement, you will receive notice of the approval from the developer and the required revisions, if any.

Your statutory right to cancel this transaction without any penalty or obligation expires 10 calendar days after the date you signed your purchase contract or the date on which you receive the last of all documents required to be given to you pursuant to section 721.07(6), Florida Statutes, or 10 calendar days after you receive revisions required to be delivered to you, if any, whichever is later. If you decide to cancel this contract, you must notify the seller in writing of your intent to cancel. Your notice of cancellation shall be effective upon the date sent and shall be sent to   (Name of Seller)   at   (Address of Seller)  . Any attempt to obtain a waiver of your cancellation right is void and of no effect. While you may execute all closing documents in advance, the closing, as evidenced by delivery of the deed or other document, before expiration of your 10-day cancellation period, is prohibited.

2. After receipt of approval from the division and prior to closing, if any revisions made to the documents contained in the purchaser public offering statement materially alter or modify the offering in a manner adverse to a purchaser, the developer shall send the purchaser such revisions, together with a notice containing a statement in conspicuous type in substantially the following form:

The unapproved public offering statement previously delivered to you, together with the enclosed revisions, has been approved by the Division of Florida Condominiums, Timeshares, and Mobile Homes. Accordingly, your cancellation right expires 10 calendar days after you sign your purchase contract or 10 calendar days after you receive these revisions, whichever is later. If you have any questions regarding your cancellation rights, you may contact the division at [insert division’s current address].

3. After receipt of approval from the division and prior to closing, if no revisions have been made to the documents contained in the unapproved purchaser public offering statement, or if such revisions do not materially alter or modify the offering in a manner adverse to a purchaser, the developer shall send the purchaser a notice containing a statement in conspicuous type in substantially the following form:

The unapproved public offering statement previously delivered to you has been approved by the Division of Florida Condominiums, Timeshares, and Mobile Homes. Revisions made to the unapproved public offering statement, if any, are not required to be delivered to you or are not deemed by the developer, in its opinion, to materially alter or modify the offering in a manner that is adverse to you. Accordingly, your cancellation right expired 10 days after you signed your purchase contract. A complete copy of the approved public offering statement is available through the managing entity for inspection as part of the books and records of the plan. If you have any questions regarding your cancellation rights, you may contact the division at [insert division’s current address].

(3)(a)1. Any change to an approved public offering statement filing shall be filed with the division for approval as an amendment prior to becoming effective. The division shall have 20 days after receipt of a proposed amendment to approve or cite deficiencies in the proposed amendment. If the division fails to act within 20 days, the amendment will be deemed approved. If the proposed amendment adds a new component site to an approved multisite timeshare plan, the division’s initial period in which to approve or cite deficiencies is 45 days. If the developer fails to adequately respond to any deficiency notice within 30 days, the division may reject the amendment. Subsequent to such rejection, a new filing fee pursuant to subsection (4) and a new division initial review period pursuant to this paragraph shall apply to any refiling or further review of the rejected amendment.

2. For filings only subject to this part, each approved amendment to the approved purchaser public offering statement, other than an amendment made only for the purpose of the addition of a phase or phases to the timeshare plan in the manner described in the timeshare instrument or any amendment that does not materially alter or modify the offering in a manner that is adverse to a purchaser, shall be delivered to a purchaser no later than 10 days prior to closing. For filings made under part II, each approved amendment to the multisite timeshare plan purchaser public offering statement, other than an amendment made only for the purpose of the addition, substitution, or deletion of a component site pursuant to part II or the addition of a phase or phases to a component site of a multisite timeshare plan in the manner described in the timeshare instrument or any amendment that does not materially alter or modify the offering in a manner that is adverse to a purchaser, shall be delivered to a purchaser no later than 10 days prior to closing.

3. For filings subject only to part II of this chapter, amendments made to a timeshare instrument for a component site located in this state are required only to be delivered to purchasers who receive an interest in a specific multisite timeshare plan in that component site. Amendments made to a timeshare instrument for a component site not located in this state are not required to be delivered to purchasers.

(b) At the time that any amendments required to be delivered to purchasers, as provided in paragraph (a), are delivered to purchasers, the developer shall provide to those purchasers who have not closed a written statement that the purchaser or lessee will have a 10-day voidability period.

(4)(a) Upon the filing of a filed public offering statement, the developer shall pay a filing fee of $2 for each 7 days of annual use availability in each timeshare unit that may be offered as a part of the proposed timeshare plan pursuant to the filing.

(b) Upon the filing of an amendment to an approved filed public offering statement, the developer shall pay a filing fee of $100.

(5) Every filed public offering statement for a timeshare plan which is not a multisite timeshare plan shall contain the information required by this subsection. The division is authorized to provide by rule the method by which a developer must provide such information to the division.

(a) A cover page stating only:

1. The name of the timeshare plan; and

2. The following statement, in conspicuous type: This public offering statement contains important matters to be considered in acquiring a timeshare interest. The statements contained in this public offering statement are only summary in nature. A prospective purchaser should refer to all references, accompanying exhibits, contract documents, and sales materials. You should not rely upon oral representations as being correct. Refer to this document and accompanying exhibits for correct representations. The seller is prohibited from making any representations other than those contained in the contract and this public offering statement.

(b) A listing of all statements required to be in conspicuous type in the public offering statement and in all exhibits thereto.

(c) A separate index of the contents and exhibits of the public offering statement.

(d) A text which shall include, where applicable, the disclosures set forth in paragraphs (e)-(hh).

(e) A description of the timeshare plan, including, but not limited to:

1. Its name and location.

2. An explanation of the form of timeshare ownership that is being offered, including a statement as to whether any interest in the underlying real property will be conveyed to the purchaser. If the plan is being created or being sold on a leasehold, a description of the material terms of the lease shall be included. If the plan is a plan in which timeshare estates or personal property timeshare interests are sold as interests in a trust pursuant to the requirements of this chapter, a full and accurate description of the trust arrangement and the trustee’s duties shall be included. If the plan is a personal property timeshare plan, a description of the material terms of the arrangement for the ownership or use of the personal property shall be included.

3. An explanation of the manner in which the apportionment of common expenses and ownership of the common elements has been determined.

4. If ownership or use of the timeshare plan is based on a point system, a statement indicating the circumstances by which the point values may change, the extent of such changes, and the person or entity responsible for the changes.

5. If any of the accommodations or facilities are part of a personal property timeshare plan in which the accommodations or facilities are located on or in a documented vessel or foreign vessel as provided in s. 721.08(2)(c)3.e., the disclosure required by s. 721.08(2)(c)3.e.(IV).

(f) A description of the accommodations, including, but not limited to:

1. The number of timeshare units in each building, the total number of timeshare periods declared as part of the timeshare plan and filed with the division, and the number of bathrooms and bedrooms in each type of timeshare unit.

2. The latest date estimated for completion of constructing, finishing, and equipping the timeshare units declared as part of the timeshare plan and filed with the division.

3. The estimated maximum number of units and timeshare periods that will use the accommodations and facilities. If the maximum number of timeshare units or timeshare periods will vary, a description of the basis for variation.

4. The duration, in years, of the timeshare plan.

5. If any of the accommodations are part of a personal property timeshare plan, the name, vehicle registration number, title certificate number, or any other identifying registration number assigned to the accommodation of a personal property timeshare plan by a state, federal, or international governmental agency.

6. If any of the accommodations are part of a personal property timeshare plan, the fire detection system and firesafety equipment and description of method of compliance with any applicable firesafety or fire detection regulations.

(g) A description of any facilities that will be used by purchasers of the plan, including, but not limited to:

1. The intended purpose, if not apparent from the description.

2. The estimated date when each facility will be available for use by the purchaser.

3. A statement as to whether the facilities will be used exclusively by purchasers of the timeshare plan, and, if not, a statement as to whether the purchasers of the timeshare plan are required to pay any portion of the maintenance and expenses of such facilities.

(h)1. If any facilities offered by the developer for use by purchasers are to be leased or have club memberships associated with them, other than participation in a vacation club, one of the following statements in conspicuous type: There is a lease associated with one or more facilities of the timeshare plan; or, There is a club membership associated with one or more facilities of the timeshare plan.

2. If it is mandatory that purchasers pay fees, rent, dues, or other charges under a facilities lease or club membership for the use of the facilities, other than participation in a vacation club, the applicable statement in conspicuous type in substantially the following form:

a. Membership in a facilities club is mandatory for purchasers;

b. Purchasers or the owners’ association(s) are required, as a condition of ownership, to be lessees under the facilities lease;

c. Purchasers or the owners’ association(s) are required to pay their share of the rent or costs and expenses of maintenance, management, upkeep, and replacement under the facilities lease (or the other instruments providing the facilities); or

d. A similar statement of the nature of the organization or the manner in which the use rights are created, and that purchasers are required to pay.

Immediately following the applicable statement, a description of the lease or other instrument shall be stated, including a description of terms of the payment of rent or costs and expenses of maintenance, management, upkeep, and replacement of the facilities.

3. If the purchasers are required to pay a use fee, or other payment for the use of the facilities, not including the rent or maintenance, management, upkeep, or replacement costs and expenses, the following statement in conspicuous type: The purchasers or the owners’ association(s) must pay use fees for one or more facilities. Immediately following this statement, a description of the use fees shall be included.

4. If any person other than the owners’ association has the right to a lien on the timeshare interests to secure the payment of assessments, rent, or other exactions, a statement in conspicuous type in substantially the following form:

a. There is a lien or lien right against each timeshare interest to secure the payment of rent and other exactions under the facilities lease. A purchaser’s failure to make these payments may result in foreclosure of the lien; or

b. There is a lien or lien right against each timeshare interest to secure the payment of assessments or other exactions coming due for the use, maintenance, upkeep, or repair of one or more facilities. A purchaser’s failure to make these payments may result in foreclosure of the lien.

Immediately following the applicable statement, a description of the lien right shall be included.

(i) If the developer or any other person has the right to increase or add to the facilities at any time after the establishment of the timeshare plan, without the consent of the purchasers or owners’ association being required, a statement in conspicuous type in substantially the following form: Facilities may be expanded or added without consent of the purchasers or the owners’ association(s). Immediately following this statement, a description of such reserved rights shall be included.

(j)1. For a real property timeshare plan, an explanation of the status of the title to the real property underlying the timeshare plan, including a statement of the existence of any lien, defect, judgment, mortgage, or other encumbrance affecting the title to the property, and how such lien, defect, judgment, mortgage, or other encumbrance will be removed or satisfied prior to closing.

2. For a personal property timeshare plan, an explanation of the status of title to the personal property underlying the timeshare plan, including a statement of the existence of any lien, defect, judgment, or other encumbrance affecting the title to the personal property, and how such lien, defect, judgment, or other encumbrance will be removed or satisfied prior to closing.

(k) A description of any judgment against the developer, the managing entity, the owner of the underlying fee, or the owner of the underlying personal property, which judgment is material to the timeshare plan; the status of any pending suit to which the developer, the managing entity, the owner of the underlying fee, or the owner of the underlying personal property is a party, which suit is material to the timeshare plan; and any other suit which is material to the timeshare plan of which the developer, managing entity, the owner of the underlying fee, or the owner of the underlying personal property has actual knowledge. If no judgments or pending suits exist, there shall be a statement of such fact.

(l) A description of all unusual and material circumstances, features, and characteristics of the real property or personal property underlying or comprising the timeshare plan.

(m) A detailed explanation of any financial arrangements which have been provided for completion of all promised improvements.

(n) The name and address of the managing entity; a statement whether the seller may change the managing entity or its control and, if so, the manner by which the seller may change the managing entity; a statement of the arrangements for management, maintenance, and operation of the accommodations and facilities and of other property that will serve the purchasers; and a description of the management arrangement and any contracts for these purposes having a term in excess of 1 year, including the names of the contracting parties, the term of the contract, the nature of the services included, and the compensation, stated for a month and for a year, and provisions for increases in the compensation. In the case of a personal property timeshare plan in which the accommodations or facilities are located on or in a documented vessel or foreign vessel as provided in s. 721.08(2)(c)3.e., a statement shall be included that describes the trustee’s or owners’ association’s access to the certificates of classification and that the certificate of classification will be made available to purchasers on request.

(o) If any person other than the purchasers has the right to retain control of the board of administration of the owners’ association, if any, for a period of time which may exceed 1 year after the closing of the sale of a majority of the timeshare interests in that timeshare plan to persons other than successors or concurrent developers and the plan is one in which all purchasers automatically become members of the owners’ association, a statement in conspicuous type in substantially the following form: The developer (or other person) has the right to retain control of the owners’ association after a majority of the timeshare interests have been sold. Immediately following this statement, a description of the applicable transfer of control provisions of the timeshare plan shall be included.

(p)1. If there are any restrictions upon the sale, transfer, conveyance, or leasing of a timeshare interest, a statement in conspicuous type in substantially the following form: The sale, lease, or transfer of timeshare interests is restricted or controlled. Immediately following this statement, a description of the nature of the restriction, limitation, or control on the sale, lease, or transfer of timeshare interests shall be included.

2. The following statement in conspicuous type in substantially the following form: The purchase of a timeshare interest should be based upon its value as a vacation experience or for spending leisure time, and not considered for purposes of acquiring an appreciating investment or with an expectation that the timeshare interest may be resold.

(q) If the timeshare plan is part of a phase project, a statement to that effect and a complete description of the phasing. Notwithstanding any provisions of s. 718.110 or s. 719.1055, a developer may develop a timeshare condominium or a timeshare cooperative in phases if the original declaration of condominium or cooperative documents submitting the initial phase to condominium ownership or cooperative ownership or an amendment to the declaration of condominium or cooperative documents which has been approved by all of the unit owners and unit mortgagees provides for phasing. Notwithstanding any provisions of s. 718.403 or s. 719.403 to the contrary, the original declaration of condominium or cooperative documents, or an amendment to the declaration of condominium or cooperative documents adopted pursuant to this subsection, need only generally describe the developer’s phasing plan and the land which may become part of the condominium or cooperative, and, in conjunction therewith, the developer may also reserve all rights to vary his or her phasing plan as to phase boundaries, plot plans and floor plans, timeshare unit types, timeshare unit sizes and timeshare unit type mixes, numbers of timeshare units, and facilities with respect to each subsequent phase. There shall be no time limit during which a developer of a timeshare condominium or timeshare cooperative must complete his or her phasing plan, and the developer shall not be required to notify owners of existing timeshare estates of his or her decision not to add one or more proposed phases.

(r) A description of the material restrictions, if any, to be imposed on timeshare interests concerning the use of any of the accommodations or facilities, including statements as to whether there are restrictions upon children and pets or a reference to a copy of the documents containing the restrictions which shall be attached as an exhibit. If there are no restrictions, there shall be a statement of such fact.

(s) If there is any land or personal property that is offered by the developer for use by the purchasers and which is neither owned by them nor leased to them, the owners’ association, or any entity controlled by the purchasers, a statement describing the land or personal property, how it will serve the timeshare plan, and the nature and term of service.

(t) An estimated operating budget for the timeshare plan and a schedule of the purchaser’s expenses shall be attached as an exhibit and shall contain the following information:

1. The estimated annual expenses of the timeshare plan collectible from purchasers by assessments. The estimated payments by the purchaser for assessments shall also be stated in the estimated amounts for the times when they will be due. Expenses shall also be shown for the shortest timeshare period offered for sale by the developer. If the timeshare plan provides for the offer and sale of units to be used on a nontimeshare basis, the estimated monthly and annual expenses of such units shall be set forth in a separate schedule.

2. The estimated weekly, monthly, and annual expenses of the purchaser of each timeshare interest, other than assessments payable to the managing entity. Expenses which are personal to purchasers that are not uniformly incurred by all purchasers or that are not provided for or contemplated by the timeshare plan documents may be excluded from this estimate.

3. The estimated items of expenses of the timeshare plan and the managing entity, except as excluded under subparagraph 2., including, but not limited to, if applicable, the following items, which shall be stated either as management expenses collectible by assessments or as expenses of the purchaser payable to persons other than the managing entity:

a. Expenses for the managing entity:

(I) Administration of the managing entity.

(II) Management fees.

(III) Maintenance.

(IV) Rent for facilities.

(V) Taxes upon timeshare property.

(VI) Taxes upon leased areas.

(VII) Insurance.

(VIII) Security provisions.

(IX) Other expenses.

(X) Operating capital.

(XI) Reserves for deferred maintenance and reserves for capital expenditures, including:

(A) Reserves for deferred maintenance or capital expenditures of accommodations and facilities of a real property timeshare plan, if any. All reserves for any accommodations and facilities of real property timeshare plans located in this state shall be calculated using a formula based upon estimated life and replacement cost of each reserve item that will provide funds equal to the total estimated deferred maintenance expense or total estimated life and replacement cost for an asset or group of assets over the remaining useful life of the asset or group of assets. Funding formulas for reserves shall be based on either a separate analysis of each of the required assets using the straight-line accounting method or a pooled analysis of two or more of the required assets using the pooling accounting method. Reserves for deferred maintenance for such accommodations and facilities shall include accounts for roof replacement, building painting, pavement resurfacing, replacement of timeshare unit furnishings and equipment, and any other component, the useful life of which is less than the useful life of the overall structure. For any accommodations and facilities of real property timeshare plans located outside of this state, the developer shall disclose the amount of reserves for deferred maintenance or capital expenditures required by the law of the situs state, if applicable, and maintained for such accommodations and facilities.

(B) Reserves for deferred maintenance or capital expenditures of accommodations and facilities of a personal property timeshare plan, if any. If such reserves are maintained, the estimated operating budget shall disclose the methodology of how the reserves are calculated. If a personal property timeshare plan does not require reserves, the following statement, in conspicuous type, shall appear in both the budget and the public offering statement:

The estimated operating budget for this personal property timeshare plan does not include reserves for deferred maintenance or capital expenditures; each timeshare interest may be subject to substantial special assessments from time to time because no such reserves exist.

(XII) Fees payable to the division.

b. Expenses for a purchaser:

(I) Rent for the timeshare unit, if subject to a lease.

(II) Rent payable by the purchaser directly to the lessor or agent under any lease for the use of facilities, which use and payment is a mandatory condition of ownership and is not included in the common expenses or assessments for common maintenance paid by the purchasers to the managing entity.

4. The estimated amounts shall be stated for a period of at least 12 months and may distinguish between the period before the time that purchasers elect a majority of the board of administration and the period after that date.

5. If the developer intends to guarantee the level of assessments, such guarantee must be based upon a good faith estimate of the revenues and expenses of the timeshare plan. The guarantee must include a description of the following:

a. The specific time period measured in one or more calendar or fiscal years during which the guarantee will be in effect.

b. A statement that the developer will pay all common expenses incurred in excess of the total revenues of the timeshare plan pursuant to s. 721.15(2) if the developer has excused himself or herself from the payment of assessments during the guarantee period.

c. The level, expressed in total dollars, at which the developer guarantees the budget. If the developer has reserved the right to extend or increase the guarantee level pursuant to s. 721.15(2), a disclosure must be included to that effect.

6. If the developer intends to provide a trust fund to defer or reduce the payment of annual assessments, a copy of the trust instrument shall be attached as an exhibit and shall include a description of such arrangement, including, but not limited to:

a. The specific amount of such trust funds and the source of the funds.

b. The name and address of the trustee.

c. The investment methods permitted by the trust agreement.

d. A statement in conspicuous type that the funds from the trust account may not cover all assessments and that there is no guarantee that purchasers will not have to pay assessments in the future.

7. The budget of a phase timeshare plan may contain a note identifying the number of timeshare interests covered by the budget, indicating the number of timeshare interests, if any, estimated to be declared as part of the timeshare plan during that calendar year, and projecting the common expenses for the timeshare plan based upon the number of timeshare interests estimated to be declared as part of the timeshare plan during that calendar year.

(u) For any timeshare plan for which the purchase or closing of timeshare interests is not subject to the requirements of the Real Estate Settlement Procedures Act, 12 U.S.C. ss. 2601 et seq., a schedule of estimated closing expenses to be paid by a purchaser or lessee of a timeshare interest.

(v) A statement as to whether a title opinion or title insurance policy is available to the purchaser and, if so, at whose expense.

(w) The identity of the developer and the chief operating officer or principal directing the creation and sale of the timeshare plan and a statement of the experience of each in this field or, if no experience, a statement of that fact.

(x) A statement of the total financial obligation of the purchaser, including the purchase price and any additional charges to which the purchaser may be subject.

(y) The name of any person who will or may have the right to alter, amend, or add to the charges to which the purchaser may be subject and the terms and conditions under which such alterations, amendments, or additions may be imposed.

(z) A statement of the purchaser’s right of cancellation of the purchase contract.

(aa) A description of the insurance coverage provided for the timeshare plan.

(bb) A statement as to whether the timeshare plan is participating in an exchange program and, if so, the name and address of the exchange company offering the exchange program.

(cc) The existence of rules and regulations regarding any reservation features governing a purchaser’s ability to make reservations for a timeshare period, including, if applicable, a conspicuous type disclaimer in substantially the following form:

The right to reserve a timeshare period is subject to rules and regulations of the timeshare plan reservation system.

(dd) If a developer is filing a timeshare plan that includes a timeshare instrument or component site document that was in conformance with the laws and rules in existence at the time the timeshare plan was created but does not conform to existing laws and rules that govern the timeshare plan and the developer does not have the authority or power to amend or change the timeshare instrument or component site document to conform to such existing laws or rules as directed by the division, a brief explanation of current law and the conflict with the timeshare instrument or component site document, preceded by disclaimer in conspicuous type in substantially the following form:

Florida law has been amended and certain provisions in [insert appropriate reference to timeshare instrument or component site document] that were in conformance with Florida law as it existed at the time the timeshare plan was created are not in conformance with current Florida law. These documents may only be amended by [insert appropriate reference to person or entity that has the right to amend or change the timeshare instrument or component site document]. The developer does not warrant that such documents are in technical compliance with all applicable Florida laws and regulations. All questions regarding amendment of these documents should be directed to [insert appropriate reference to person or entity that has the right to amend or change the timeshare instrument or component site document].

(ee) Any other information that a seller, with the approval of the division, desires to include in the public offering statement.

(ff) Copies of the following documents and plans, to the extent they are applicable, shall be included as exhibits to the filed public offering statement provided, if the timeshare plan has not been declared or created at the time of the filing, the developer shall provide proposed documents:

1. The declaration of condominium.

2. The cooperative documents.

3. The declaration of covenants and restrictions.

4. The articles of incorporation creating the owners’ association.

5. The bylaws of the owners’ association.

6. Any ground lease or other underlying lease of the real property associated with the timeshare plan. In the case of a personal property timeshare plan, any lease of the personal property associated with the personal property timeshare plan.

7. The management agreement and all maintenance and other contracts regarding the management and operation of the timeshare property which have terms in excess of 1 year.

8. The estimated operating budget for the timeshare plan and the required schedule of purchasers’ expenses.

9. The floor plan of each type of accommodation and the plot plan showing the location of all accommodations and facilities declared as part of the timeshare plan and filed with the division.

10. The lease for any facilities.

11. A declaration of servitude of properties serving the accommodations and facilities, but not owned by purchasers or leased to them or the owners’ association.

12. Any documents required by s. 721.03(3)(e) as the result of the inclusion of a timeshare plan in the conversion of the building to condominium or cooperative ownership.

13. The form of agreement for sale or lease of timeshare interests.

14. The executed agreement for escrow of payments made to the developer prior to closing and the form of any agreement for escrow of ad valorem tax escrow payments, if any, to be made into an ad valorem tax escrow account pursuant to s. 192.037(6).

15. The documents containing any restrictions on use of the property required by paragraph (r).

16. A letter from the escrow agent or filing attorney confirming that the escrow agent and its officers, directors, or other partners are independent pursuant to the requirements of this chapter.

17. Any nondisturbance and notice to creditors instrument required by s. 721.08.

18. In the case of any personal property timeshare plan in which the accommodations and facilities are located on or in a documented vessel or foreign vessel as provided in s. 721.08(2)(c)3.e., a copy of the certificate of ownership of such vessel and either a copy of the certificate of documentation or certificate of registry of such vessel.

19. An executed affidavit given under oath by an attorney licensed to practice law in any jurisdiction in the United States stating that the attorney has researched the applicable laws of the jurisdiction in which governing law has been established and the laws of the jurisdiction in which the vessel is registered, and has found that the timeshare instrument complies with the provisions of s. 721.08(2)(c)3.e.(II)(C) and (III).

20. Any other documents or instruments creating the timeshare plan.

(gg)1. Such other information as is necessary to fairly, meaningfully, and effectively disclose all aspects of the timeshare plan, including, but not limited to, any disclosures made necessary by the operation of s. 721.03(8).

2. If a developer has, in good faith, attempted to comply with this chapter, and if, in fact, the developer has substantially complied with this chapter, nonmaterial errors or omissions are not actionable, are not violations of this chapter, and do not give rise to any purchaser cancellation right. The developer has the burden of proof for purposes of this paragraph.

(hh) Notwithstanding the provisions of this subsection, the filed public offering statement for a component site of a multisite timeshare plan filed pursuant to this subsection may contain cross-references to information contained in the related multisite timeshare plan filed public offering statement filed pursuant to s. 721.55 in lieu of repeating such information.

(ii) A statement that the owner’s obligation to pay assessments continues for as long as he or she owns the timeshare interest and that when a person inherits a timeshare interest, that person is responsible for paying those assessments.

(jj) The following statement in conspicuous type:

The managing entity has a lien against each timeshare interest to secure the payment of assessments, ad valorem assessments, tax assessments, and special assessments. Your failure to make any required payments may result in the judicial or trustee foreclosure of an assessment lien and the loss of your timeshare interest. If the managing entity initiates a trustee foreclosure procedure, you shall have the option to object to the use of the trustee foreclosure procedure and the managing entity may only proceed by filing a judicial foreclosure action.

(6) The division is authorized to prescribe by rule the form of the approved purchaser public offering statement that must be furnished by the developer to each purchaser. The form of the purchaser public offering statement must provide fair, meaningful, and effective disclosure of all aspects of the timeshare plan. For timeshare plans filed pursuant to this part, the developer shall furnish each purchaser with the following:

(a) A copy of the purchaser public offering statement text in the form approved by the division for delivery to purchasers.

(b) Copies of the exhibits required to be filed with the division pursuant to subparagraphs (5)(ff)1., 2., 4., 5., 8., and 20.

(c) A receipt for timeshare plan documents and a list describing any exhibit to the filed public offering statement filed with the division which is not delivered to the purchaser. The division is authorized to prescribe by rule the form of the receipt for timeshare plan documents and the description of exhibits list that must be furnished to the purchaser. The description of documents list utilized by a developer shall be filed with the division for review as part of the filed public offering statement pursuant to this section. The developer shall be required to provide the managing entity with a copy of the approved filed public offering statement and any approved amendments thereto to be maintained by the managing entity as part of the books and records of the timeshare plan pursuant to s. 721.13(3)(d).

(d) Any other exhibit which the developer includes as part of the purchaser public offering statement, provided that the developer first files the exhibit with the division.

(e) An executed copy of any document which the purchaser signs.

(f) Each purchaser shall receive a fully executed paper copy of the purchase contract.

(7) The division may accept an alternate form of timeshare disclosure statement under an agreement with another state. At a minimum, the alternate form of timeshare disclosure statement must have provisions substantially similar to this section. The division may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this subsection.

History.—s. 1, ch. 81-172; s. 156, ch. 83-216; s. 6, ch. 83-264; s. 3, ch. 84-256; s. 48, ch. 85-62; s. 53, ch. 90-339; s. 6, ch. 91-236; s. 4, ch. 93-58; s. 5, ch. 95-274; s. 893, ch. 97-102; s. 4, ch. 98-36; s. 12, ch. 2000-302; s. 6, ch. 2004-279; s. 3, ch. 2007-75; s. 66, ch. 2008-240; s. 8, ch. 2009-133; s. 1, ch. 2010-134; s. 3, ch. 2013-159; s. 2, ch. 2015-144.



721.071 - Trade secrets.

721.071 Trade secrets.—

(1) If a developer or any other person filing material with the division pursuant to this chapter expects the division to keep the material confidential on grounds that the material constitutes a trade secret, as that term is defined in s. 812.081, the developer or other person shall file the material together with an affidavit of confidentiality. “Filed material” for purposes of this section shall mean material that is filed with the division with the expectation that the material will be kept confidential and that is accompanied by an affidavit of confidentiality. Filed material that is trade secret information includes, but is not limited to, service contracts relating to the operation of reservation systems and those items and matters described in s. 815.04(3).

(2) The affidavit that must accompany filed material pursuant to subsection (1) shall contain a general claim of confidentiality; describe the filed materials; identify the basis upon which the claim of confidentiality is made; and contain supporting argument, precedent, legal citation, or other supporting documentation to enable the division to satisfy itself that the claim of confidentiality is not merely specious. The division shall have no duty to inquire into the legal or technical sufficiency of a claim of confidentiality that meets the minimum requirements of this subsection.

(3) In the event that the division is satisfied as to the facial validity of the claim of confidentiality, the division shall keep confidential the affidavit and supporting documentation as well as the filed material and shall not disclose such affidavit, documentation, or filed material to any third party except upon administrative order pursuant to chapter 120 or upon circuit court order.

(4) In the event of any administrative or circuit court proceeding relating to any third party attempt to compel disclosure of filed material or to challenge the confidentiality thereof, the developer or other person who filed the material shall be granted leave to appear as amicus curiae before the administrative law judge or the court. The prevailing party in any such attempt to compel disclosure shall be entitled to recover his or her reasonable attorney’s fees and costs from the losing party.

(5) In the event that an administrative law judge or court determines that the filed material is not trade secret information, this subsequent disclosure by the division of the filed material pursuant to s. 119.07(1) shall not be construed as a commission of an offense against intellectual property within the meaning of s. 815.04, nor shall the prior refusal of the division to disclose the filed material subject the division to penalty or attorney’s fees under chapter 119.

History.—s. 6, ch. 95-274; s. 301, ch. 96-410; s. 1777, ch. 97-102; s. 1, ch. 2014-208; s. 3, ch. 2016-5.



721.075 - Incidental benefits.

721.075 Incidental benefits.—Incidental benefits shall be offered only as provided in this section.

(1) Accommodations, facilities, products, services, discounts, or other benefits which satisfy the requirements of this subsection shall be subject to the provisions of this section and exempt from the other provisions of this chapter which would otherwise apply to such accommodations or facilities if and only if:

(a) The use of or participation in the incidental benefit by the prospective purchaser is completely voluntary, and payment of any fee or other cost associated with the incidental benefit is required only upon such use or participation.

(b) No costs of acquisition, operation, maintenance, or repair of the incidental benefit are passed on to purchasers of the timeshare plan as common expenses of the timeshare plan or as common expenses of a component site of a multisite timeshare plan.

(c) The continued availability of the incidental benefit is not necessary in order for any accommodation or facility of the timeshare plan to be available for use by purchasers of the timeshare plan in a manner consistent in all material respects with the manner portrayed by any promotional material, advertising, or purchaser public offering statement.

(d) The continued availability to purchasers of timeshare plan accommodations on no greater than a one-to-one use right to use night requirement ratio is not dependent upon continued availability of the incidental benefit.

(e) The incidental benefit will continue to be available in the manner represented to prospective purchasers for 3 years or less after the first date that the timeshare plan is available for use by the purchaser. Nothing herein shall prevent the renewal or extension of the availability of an incidental benefit.

(f) The aggregate represented value of all incidental benefits offered by a developer to a purchaser may not exceed 15 percent of the purchase price paid by the purchaser for his or her timeshare interest.

(g) The incidental benefit is filed with the division for review in conjunction with the filing of a timeshare plan or in connection with a previously filed timeshare plan.

(2) Each purchaser shall execute a separate acknowledgment and disclosure statement with respect to all incidental benefits, which statement shall include the following information:

(a) A fair description of the incidental benefit, including, but not limited to, any user fees or costs associated therewith and any restrictions upon use or availability.

(b) A statement that use of or participation in the incidental benefit by the prospective purchaser is completely voluntary, and that payment of any fee or other cost associated with the incidental benefit is required only upon such use or participation.

(c) A statement that the incidental benefit is not assignable or otherwise transferable by the prospective purchaser or purchaser.

(d) The following disclosure in conspicuous type immediately above the space for the purchaser’s signature:

The incidental benefit[s] described in this statement is [are] offered to prospective purchasers of the timeshare plan [or other permitted reference pursuant to s. 721.11(5)(a)]. This [These] benefit[s] is [are] available for your use for [some period 3 years or less] after the first date that the timeshare plan is available for your use. The availability of the incidental benefit[s] may or may not be renewed or extended. You should not purchase an interest in the timeshare plan in reliance upon the continued availability or renewal or extension of this [these] benefit[s].

(e) A statement indicating the source of the services, points, or other products that constitute the incidental benefit.

The acknowledgment and disclosure statement for any incidental benefit shall be filed with the division prior to use. Each purchaser shall receive a copy of his or her executed acknowledgment and disclosure statement as a document required to be provided to him or her pursuant to s. 721.10(1)(b).

(3)(a) In the event that an incidental benefit becomes unavailable to purchasers in the manner represented by the developer in the acknowledgment and disclosure statement, the developer shall pay the purchaser the greater of twice the verifiable retail value or twice the represented value of the unavailable incidental benefit in cash within 30 days of the date that the unavailability of the incidental benefit was made known to the developer unless the developer has reserved a substitution right pursuant to paragraph (b) and timely makes the substitution as required by paragraph (b). The developer shall promptly notify the division upon learning of the unavailability of any incidental benefit.

(b) If an incidental benefit becomes unavailable as a result of events beyond the control of the developer, the developer may reserve the right to substitute a replacement incidental benefit of a type, quality, value, and term reasonably similar to the unavailable incidental benefit. If the developer reserves the right to substitute, the acknowledgment and disclosure statement required pursuant to paragraph (2)(a) shall contain the following conspicuous disclosure:

In the event any incidental benefit described in this statement becomes unavailable as a result of events beyond the control of the developer, the developer reserves the right to substitute a replacement incidental benefit of a type, quality, value, and term reasonably similar to the unavailable incidental benefit.

The substituted incidental benefit shall be delivered to the purchaser within 30 days after the date that the unavailability of the incidental benefit was made known to the developer.

(4) All purchaser remedies pursuant to s. 721.21 shall be available for any violation of the provisions of this section.

History.—s. 5, ch. 93-58; s. 7, ch. 95-274; s. 894, ch. 97-102; s. 5, ch. 98-36; s. 13, ch. 2000-302; s. 7, ch. 2004-279; s. 138, ch. 2005-2; s. 4, ch. 2007-75.



721.08 - Escrow accounts; nondisturbance instruments; alternate security arrangements; transfer of legal title.

721.08 Escrow accounts; nondisturbance instruments; alternate security arrangements; transfer of legal title.—

(1) Prior to the filing of a public offering statement with the division, all developers shall establish an escrow account with an escrow agent for the purpose of protecting the funds or other property of purchasers required to be escrowed by this section. An escrow agent shall maintain the accounts called for in this section only in such a manner as to be under the direct supervision and control of the escrow agent. The escrow agent shall have a fiduciary duty to each purchaser to maintain the escrow accounts in accordance with good accounting practices and to release the purchaser’s funds or other property from escrow only in accordance with this chapter. The escrow agent shall retain all affidavits received pursuant to this section for a period of 5 years. Should the escrow agent receive conflicting demands for funds or other property held in escrow, the escrow agent shall immediately notify the division of the dispute and either promptly submit the matter to arbitration or, by interpleader or otherwise, seek an adjudication of the matter by court.

(2) One hundred percent of all funds or other property which is received from or on behalf of purchasers of the timeshare plan or timeshare interest prior to the occurrence of events required in this subsection shall be deposited pursuant to an escrow agreement approved by the division. The funds or other property may be released from escrow only as follows:

(a) Cancellation.—In the event a purchaser gives a valid notice of cancellation pursuant to s. 721.10 or is otherwise entitled to cancel the sale, the funds or other property received from or on behalf of the purchaser, or the proceeds thereof, shall be returned to the purchaser. Such refund shall be made within 20 days after demand therefor by the purchaser or within 5 days after receipt of funds from the purchaser’s cleared check, whichever is later. If the purchaser has received benefits under the contract prior to the effective date of the cancellation, the funds or other property to be returned to the purchaser may be reduced by the proportion of contract benefits actually received.

(b) Purchaser’s default.—Following expiration of the 10-day cancellation period, if the purchaser defaults in the performance of her or his obligations under the terms of the contract to purchase or such other agreement by which a seller sells the timeshare interest, the developer shall provide an affidavit to the escrow agent requesting release of the escrowed funds or other property and shall provide a copy of such affidavit to the purchaser who has defaulted. The developer’s affidavit, as required herein, shall include:

1. A statement that the purchaser has defaulted and that the developer has not defaulted;

2. A brief explanation of the nature of the default and the date of its occurrence;

3. A statement that pursuant to the terms of the contract the developer is entitled to the funds held by the escrow agent; and

4. A statement that the developer has not received from the purchaser any written notice of a dispute between the purchaser and developer or a claim by the purchaser to the escrow.

(c) Compliance with conditions.—

1. Timeshare licenses.—If the timeshare plan is one in which timeshare licenses are to be sold and no cancellation or default has occurred, the escrow agent may release the escrowed funds or other property to or on the order of the developer upon presentation of:

a. An affidavit by the developer that all of the following conditions have been met:

(I) Expiration of the cancellation period.

(II) Completion of construction.

(III) Closing.

(IV) Either:

(A) Execution, delivery, and recordation by each interestholder of the nondisturbance and notice to creditors instrument, as described in this section; or

(B) Transfer by the developer of legal title to the subject accommodations and facilities, or all use rights therein, into a trust satisfying the requirements of subparagraph 4. and the execution, delivery, and recordation by each other interestholder of the nondisturbance and notice to creditors instrument, as described in this section.

b. A certified copy of each recorded nondisturbance and notice to creditors instrument.

c. One of the following:

(I) A copy of a memorandum of agreement, as defined in s. 721.05, together with satisfactory evidence that the original memorandum of agreement has been irretrievably delivered for recording to the appropriate official responsible for maintaining the public records in the county in which the subject accommodations and facilities are located. The original memorandum of agreement must be recorded within 180 days after the date on which the purchaser executed her or his purchase agreement.

(II) A notice delivered for recording to the appropriate official responsible for maintaining the public records in each county in which the subject accommodations and facilities are located notifying all persons of the identity of an independent escrow agent or trustee satisfying the requirements of subparagraph 4. that shall maintain separate books and records, in accordance with good accounting practices, for the timeshare plan in which timeshare licenses are to be sold. The books and records shall indicate each accommodation and facility that is subject to such a timeshare plan and each purchaser of a timeshare license in the timeshare plan.

2. Timeshare estates.—If the timeshare plan is one in which timeshare estates are to be sold and no cancellation or default has occurred, the escrow agent may release the escrowed funds or other property to or on the order of the developer upon presentation of:

a. An affidavit by the developer that all of the following conditions have been met:

(I) Expiration of the cancellation period.

(II) Completion of construction.

(III) Closing.

b. If the timeshare estate is sold by agreement for deed, a certified copy of the recorded nondisturbance and notice to creditors instrument, as described in this section.

c. Evidence that each accommodation and facility:

(I) Is free and clear of the claims of any interestholders, other than the claims of interestholders that, through a recorded instrument, are irrevocably made subject to the timeshare instrument and the use rights of purchasers made available through the timeshare instrument;

(II) Is the subject of a recorded nondisturbance and notice to creditors instrument that complies with subsection (3) and s. 721.17; or

(III) Has been transferred into a trust satisfying the requirements of subparagraph 4.

d. Evidence that the timeshare estate:

(I) Is free and clear of the claims of any interestholders, other than the claims of interestholders that, through a recorded instrument, are irrevocably made subject to the timeshare instrument and the use rights of purchasers made available through the timeshare instrument; or

(II) Is the subject of a recorded nondisturbance and notice to creditors instrument that complies with subsection (3) and s. 721.17.

3. Personal property timeshare interests.—If the timeshare plan is one in which personal property timeshare interests are to be sold and no cancellation or default has occurred, the escrow agent may release the escrowed funds or other property to or on the order of the developer upon presentation of:

a. An affidavit by the developer that all of the following conditions have been met:

(I) Expiration of the cancellation period.

(II) Completion of construction.

(III) Closing.

b. If the personal property timeshare interest is sold by agreement for transfer, evidence that the agreement for transfer complies fully with s. 721.06 and this section.

c. Evidence that one of the following has occurred:

(I) Transfer by the owner of the underlying personal property of legal title to the subject accommodations and facilities or all use rights therein into a trust satisfying the requirements of subparagraph 4.; or

(II) Transfer by the owner of the underlying personal property of legal title to the subject accommodations and facilities or all use rights therein into an owners’ association satisfying the requirements of subparagraph 5.

d. Evidence of compliance with the provisions of subparagraph 6., if required.

e. If a personal property timeshare plan is created with respect to accommodations and facilities that are located on or in an oceangoing vessel, including a “documented vessel” or a “foreign vessel,” as defined and governed by 46 U.S.C. chapter 301:

(I) In making the transfer required in sub-subparagraph c., the developer shall use as its transfer instrument a document that establishes and protects the continuance of the use rights in the subject accommodations and facilities in a manner that is enforceable by the trust or owners’ association.

(II) The transfer instrument shall comply fully with the provisions of this chapter, shall be part of the timeshare instrument, and shall contain specific provisions that:

(A) Prohibit the vessel owner, the developer, any manager or operator of the vessel, the owners’ association or the trustee, the managing entity, or any other person from incurring any liens against the vessel except for liens that are required for the operation and upkeep of the vessel, including liens for fuel expenditures, repairs, crews’ wages, and salvage, and except as provided in sub-sub-subparagraphs 4.b.(III) and 5.b.(III). All expenses, fees, and taxes properly incurred in connection with the creation, satisfaction, and discharge of any such permitted lien, or a prorated portion thereof if less than all of the accommodations on the vessel are subject to the timeshare plan, shall be common expenses of the timeshare plan.

(B) Grant a lien against the vessel in favor of the owners’ association or trustee to secure the full and faithful performance of the vessel owner and developer of all of their obligations to the purchasers.

(C) Establish governing law in a jurisdiction that recognizes and will enforce the timeshare instrument and the laws of the jurisdiction of registry of the vessel.

(D) Require that a description of the use rights of purchasers be posted and displayed on the vessel in a manner that will give notice of such rights to any party examining the vessel. This notice must identify the owners’ association or trustee and include a statement disclosing the limitation on incurring liens against the vessel described in sub-sub-sub-subparagraph (A).

(E) Include the nondisturbance and notice to creditors instrument for the vessel owner and any other interestholders.

(F) The owners’ association created under subparagraph 5. or trustee created under subparagraph 4. shall have access to any certificates of classification in accordance with the timeshare instrument.

(III) If the vessel is a foreign vessel, the vessel must be registered in a jurisdiction that permits a filing evidencing the use rights of purchasers in the subject accommodations and facilities, offers protection for such use rights against unfiled and inferior claims, and recognizes the document or instrument creating such use rights as a lien against the vessel.

(IV) In addition to the disclosures required by s. 721.07(5), the public offering statement and purchase contract must contain a disclosure in conspicuous type in substantially the following form:

The laws of the State of Florida govern the offering of this timeshare plan in this state. There are inherent risks in purchasing a timeshare interest in this timeshare plan because the accommodations and facilities of the timeshare plan are located on a vessel that will sail into international waters and into waters governed by many different jurisdictions. Therefore, the laws of the State of Florida cannot fully protect your purchase of an interest in this timeshare plan. Specifically, management and operational issues may need to be addressed in the jurisdiction in which the vessel is registered, which is (insert jurisdiction in which vessel is registered). Concerns of purchasers may be sent to (insert name of applicable regulatory agency and address).

4. Trust.—

a. If the subject accommodations or facilities, or all use rights therein, are to be transferred into a trust in order to comply with this paragraph, such transfer shall take place pursuant to this subparagraph. If the accommodations or facilities included in such transfer are subject to a lease, the unexpired term of the lease must be disclosed as the term of the timeshare plan pursuant to s. 721.07(5)(f)4.

b. Prior to the transfer of the subject accommodations and facilities, or all use rights therein, to a trust, any lien or other encumbrance against such accommodations and facilities, or use rights therein, shall be made subject to a nondisturbance and notice to creditors instrument pursuant to subsection (3). No transfer pursuant to this subparagraph shall become effective until the trustee accepts such transfer and the responsibilities set forth herein. A trust established pursuant to this subparagraph shall comply with the following provisions:

(I) The trustee shall be an individual or a business entity authorized and qualified to conduct trust business in this state. Any corporation authorized to do business in this state may act as trustee in connection with a timeshare plan pursuant to this chapter. The trustee must be independent from any developer or managing entity of the timeshare plan or any interestholder of any accommodation or facility of such plan.

(II) The trust shall be irrevocable so long as any purchaser has a right to occupy any portion of the timeshare property pursuant to the timeshare plan.

(III) The trustee shall not convey, hypothecate, mortgage, assign, lease, or otherwise transfer or encumber in any fashion any interest in or portion of the timeshare property with respect to which any purchaser has a right of use or occupancy unless the timeshare plan is terminated pursuant to the timeshare instrument, or such conveyance, hypothecation, mortgage, assignment, lease, transfer, or encumbrance is approved by a vote of two-thirds of all voting interests of the timeshare plan. Subject to s. 721.552, a vote of the voting interests of the timeshare plan is not required for substitution or automatic deletion of accommodations or facilities.

(IV) All purchasers of the timeshare plan or the owners’ association of the timeshare plan shall be the express beneficiaries of the trust. The trustee shall act as a fiduciary to the beneficiaries of the trust. The personal liability of the trustee shall be governed by ss. 736.08125, 736.08163, 736.1013, and 736.1015. The agreement establishing the trust shall set forth the duties of the trustee. The trustee shall be required to furnish promptly to the division upon request a copy of the complete list of the names and addresses of the owners in the timeshare plan and a copy of any other books and records of the timeshare plan required to be maintained pursuant to s. 721.13 that are in the possession, custody, or control of the trustee. All expenses reasonably incurred by the trustee in the performance of its duties, together with any reasonable compensation of the trustee, shall be common expenses of the timeshare plan.

(V) The trustee shall not resign upon less than 90 days’ prior written notice to the managing entity and the division. No resignation shall become effective until a substitute trustee, approved by the division, is appointed by the managing entity and accepts the appointment.

(VI) The documents establishing the trust arrangement shall constitute a part of the timeshare instrument.

(VII) For trusts holding property in a timeshare plan located outside this state, the trust and trustee holding such property shall be deemed in compliance with the requirements of this subparagraph if such trust and trustee are authorized and qualified to conduct trust business under the laws of such jurisdiction and the agreement or law governing such trust arrangement provides substantially similar protections for the purchaser as are required in this subparagraph for trusts holding property in a timeshare plan in this state.

(VIII) The trustee shall have appointed a registered agent in this state for service of process. In the event such a registered agent is not appointed, service of process may be served pursuant to s. 721.265.

5. Owners’ association.—

a. If the subject accommodations or facilities, or all use rights therein, are to be transferred into an owners’ association in order to comply with this paragraph, such transfer shall take place pursuant to this subparagraph.

b. Before the transfer of the subject accommodations and facilities, or all use rights therein, to an owners’ association, any lien or other encumbrance against such accommodations and facilities, or use rights therein, shall be made subject to a nondisturbance and notice to creditors instrument pursuant to subsection (3). No transfer pursuant to this subparagraph shall become effective until the owners’ association accepts such transfer and the responsibilities set forth herein. An owners’ association established pursuant to this subparagraph shall comply with the following provisions:

(I) The owners’ association shall be a business entity authorized and qualified to conduct business in this state. Control of the board of directors of the owners’ association must be independent from any developer or managing entity of the timeshare plan or any interestholder.

(II) The bylaws of the owners’ association shall provide that the corporation may not be voluntarily dissolved without the unanimous vote of all owners of personal property timeshare interests so long as any purchaser has a right to occupy any portion of the timeshare property pursuant to the timeshare plan.

(III) The owners’ association shall not convey, hypothecate, mortgage, assign, lease, or otherwise transfer or encumber in any fashion any interest in or portion of the timeshare property with respect to which any purchaser has a right of use or occupancy, unless the timeshare plan is terminated pursuant to the timeshare instrument, or unless such conveyance, hypothecation, mortgage, assignment, lease, transfer, or encumbrance is approved by a vote of two-thirds of all voting interests of the association and such decision is declared by a court of competent jurisdiction to be in the best interests of the purchasers of the timeshare plan. The owners’ association shall notify the division in writing within 10 days after receiving notice of the filing of any petition relating to obtaining such a court order. The division shall have standing to advise the court of the division’s interpretation of the statute as it relates to the petition.

(IV) All purchasers of the timeshare plan shall be members of the owners’ association and shall be entitled to vote on matters requiring a vote of the owners’ association as provided in this chapter or the timeshare instrument. The owners’ association shall act as a fiduciary to the purchasers of the timeshare plan. The articles of incorporation establishing the owners’ association shall set forth the duties of the owners’ association. All expenses reasonably incurred by the owners’ association in the performance of its duties, together with any reasonable compensation of the officers or directors of the owners’ association, shall be common expenses of the timeshare plan.

(V) The documents establishing the owners’ association shall constitute a part of the timeshare instrument.

(VI) For owners’ associations holding property in a timeshare plan located outside this state, the owners’ association holding such property shall be deemed in compliance with the requirements of this subparagraph if such owners’ association is authorized and qualified to conduct owners’ association business under the laws of such jurisdiction and the agreement or law governing such arrangement provides substantially similar protections for the purchaser as are required in this subparagraph for owners’ associations holding property in a timeshare plan in this state.

(VII) The owners’ association shall have appointed a registered agent in this state for service of process. In the event such a registered agent cannot be located, service of process may be made pursuant to s. 721.265.

6. Personal property subject to certificate of title.—If any personal property that is an accommodation or facility of a timeshare plan is subject to a certificate of title in this state pursuant to chapter 319 or chapter 328, the following notation must be made on such certificate of title pursuant to s. 319.27(1) or s. 328.15(1):

The further transfer or encumbrance of the property subject to this certificate of title, or any lien or encumbrance thereon, is subject to the requirements of section 721.17, Florida Statutes, and the transferee or lienor agrees to be bound by all of the obligations set forth therein.

7. If the developer has previously provided a certified copy of any document required by this paragraph, she or he may for all subsequent disbursements substitute a true and correct copy of the certified copy, provided no changes to the document have been made or are required to be made.

8. In the event that use rights relating to an accommodation or facility are transferred into a trust pursuant to subparagraph 4. or into an owners’ association pursuant to subparagraph 5., all other interestholders, including the owner of the underlying fee or underlying personal property, must execute a nondisturbance and notice to creditors instrument pursuant to subsection (3).

(d) Substitution of other assurances for escrowed funds or other property.—Funds or other property escrowed as provided in this section may be released from escrow to or on the order of the developer upon acceptance by the director of the division of other assurances pursuant to subsection (5) as a substitute for such escrowed funds or other property. The amount of escrowed funds or other property that may be released pursuant to this paragraph shall be equal to or less than the face amount of the assurances accepted by the director from time to time.

(3) NONDISTURBANCE AND NOTICE TO CREDITORS INSTRUMENT.—The nondisturbance and notice to creditors instrument, when required, shall be executed by each interestholder.

(a) Contents.—The instrument shall state that:

1. If the party seeking enforcement is not in default of its obligations, the instrument may be enforced by both the seller and any purchaser of the timeshare plan;

2. The instrument shall be effective as between the timeshare purchaser and interestholder despite any rejection or cancellation of the contract between the timeshare purchaser and developer as a result of bankruptcy proceedings of the developer; and

3. So long as a purchaser remains in good standing with respect to her or his obligations under the timeshare instrument, including making all payments to the managing entity required by the timeshare instrument with respect to the annual common expenses of the timeshare plan, then the interestholder will honor all rights of such purchaser relating to the subject accommodation or facility as reflected in the timeshare instrument.

The instrument shall contain language sufficient to provide subsequent creditors of the developer and interestholders with notice of the existence of the timeshare plan and of the rights of purchasers and shall serve to protect the interest of the timeshare purchasers from any claims of subsequent creditors.

(b) Real property timeshare plans.—For real property timeshare plans, the instrument shall be recorded in the public records of the county in which the subject accommodations or facilities are located.

(c) Personal property timeshare plans.—For personal property timeshare plans, the instrument shall be included within or attached as an exhibit to a security agreement or other agreement executed by the interestholder. Constructive notice of such security agreement or other agreement shall be filed in the manner prescribed by chapter 679 or other applicable law.

(d) Purchaser copies.—A copy of the recorded or filed nondisturbance and notice to creditors instrument, when required, shall be provided to each timeshare purchaser at the time the purchase contract is executed.

(4) In lieu of any escrow provisions required by this act, the director of the division shall have the discretion to permit deposit of the funds or other property in an escrow account as required by the jurisdiction in which the sale took place.

(5)(a) In lieu of any escrows required by this section, the director of the division shall have the discretion to accept other assurances, including, but not limited to, a surety bond issued by a company authorized and licensed to do business in this state as surety or an irrevocable letter of credit in an amount equal to the escrow requirements of this section.

(b) Notwithstanding anything in chapter 718 or chapter 719 to the contrary, the director of the division shall have the discretion to accept other assurances pursuant to paragraph (a) in lieu of any requirement that completion of construction of one or more accommodations or facilities of a timeshare plan be accomplished prior to closing.

(c) In lieu of a nondisturbance and notice to creditors instrument, when such an instrument is otherwise required by this section, the director of the division shall have the discretion to accept alternate means of protecting the continuing rights of purchasers in and to the subject accommodations or facilities of the timeshare plan as and for the term described in the timeshare instrument, and of providing effective constructive notice of such continuing purchaser rights to subsequent owners of the accommodations or facilities and to subsequent creditors of the affected interestholder.

(d) In lieu of the requirements in sub-sub-subparagraph (2)(c)3.e.(III), the director of the division shall have the discretion to accept alternate means of protecting the use rights of purchasers in the subject accommodations and facilities of the timeshare plan against unfiled and inferior claims.

(6) An escrow agent holding funds escrowed pursuant to this section may invest such escrowed funds in securities of the United States Government, or any agency thereof, or in savings or time deposits in institutions insured by an agency of the United States Government. The right to receive the interest generated by any such investments shall be paid to the party to whom the escrowed funds or other property are paid unless otherwise specified by contract.

(7) Each escrow agent shall maintain separate books and records for each timeshare plan and shall maintain such books and records in accordance with good accounting practices.

(8) An escrow agent holding escrowed funds pursuant to this chapter that have not been claimed for a period of 5 years after the date of deposit shall make at least one reasonable attempt to deliver such unclaimed funds to the purchaser who submitted such funds to escrow. In making such attempt, an escrow agent is entitled to rely on a purchaser’s last known address as set forth in the books and records of the escrow agent and is not required to conduct any further search for the purchaser. If an escrow agent’s attempt to deliver unclaimed funds to any purchaser is unsuccessful, the escrow agent may deliver such unclaimed funds to the division and the division shall deposit such unclaimed funds in the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund, 30 days after giving notice in a publication of general circulation in the county in which the timeshare property containing the purchaser’s timeshare interest is located. The purchaser may claim the same at any time prior to the delivery of such funds to the division. After delivery of such funds to the division, the purchaser shall have no more rights to the unclaimed funds. The escrow agent shall not be liable for any claims from any party arising out of the escrow agent’s delivery of the unclaimed funds to the division pursuant to this section.

(9) For each transfer of the legal title to a timeshare estate by a developer, the developer shall deliver an instrument evidencing such transfer to the purchaser or to a title insurance agent or the clerk of the court for recording. For each transfer of the legal title to a personal property timeshare interest by a developer, the developer shall deliver an instrument evidencing such transfer to the purchaser subject to the provisions of this section.

(10)(a) Any developer, seller, or escrow agent who intentionally fails to comply with the provisions of this section concerning the establishment of an escrow account, deposits of funds into escrow, and withdrawal therefrom is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, or the successor thereof. The failure to establish an escrow account or to place funds therein as required in this section is prima facie evidence of an intentional and purposeful violation of this section.

(b) Any developer, interestholder, trustee, or officer or director of an owners’ association who intentionally fails to comply with the provisions of this section concerning the establishment of a trust or owners’ association, conveyances of property into the trust or owners’ association, and conveyances or encumbrances of trust or owners’ association property is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, or the successor thereof. The failure to establish a trust or owners’ association, or to transfer property into the trust or owners’ association, or the failure of a trustee or officer or director of an owners’ association to comply with the trust agreement, articles of incorporation, or bylaws with respect to conveyances or encumbrances of trust or owners’ association property, as required by this section, is prima facie evidence of an intentional and purposeful violation of this section.

History.—s. 1, ch. 81-172; s. 49, ch. 83-215; s. 7, ch. 83-264; s. 4, ch. 84-256; s. 49, ch. 85-62; s. 1, ch. 87-343; s. 6, ch. 93-58; s. 8, ch. 95-274; s. 895, ch. 97-102; s. 14, ch. 2000-302; s. 8, ch. 2004-279; s. 25, ch. 2006-217; s. 67, ch. 2008-240; s. 3, ch. 2015-144.



721.09 - Reservation agreements; escrows.

721.09 Reservation agreements; escrows.—

(1)(a) Prior to filing the filed public offering statement with the division, a seller shall not offer a timeshare plan for sale but may accept reservation deposits and advertise the reservation deposit program upon approval by the division of a fully executed escrow agreement and reservation agreement properly filed with the division.

(b) Reservations shall not be taken on a timeshare plan unless the seller has an ownership interest, leasehold interest, or legal option to purchase or lease of a duration at least equal to the duration of the proposed timeshare plan, in the land upon which the timeshare plan is to be developed.

(c) If the timeshare plan subject to the reservation agreement has not been filed with the division under s. 721.07(5) or s. 721.55 within 180 days after the date the division approves the reservation agreement filing, the seller must immediately cancel all outstanding reservation agreements, refund all escrowed funds to prospective purchasers, and discontinue accepting reservation deposits or advertising the availability of reservation agreements.

(d) A seller who has filed a reservation agreement and an escrow agreement under this section may advertise the reservation agreement program if the advertising material meets the following requirements:

1. The seller complies with the provisions of s. 721.11 with respect to such advertising material.

2. The advertising material is limited to a general description of the proposed timeshare plan, including, but not limited to, a general description of the type, number, and size of accommodations and facilities and the name of the proposed timeshare plan.

3. The advertising material contains a statement that the advertising material is being distributed in connection with an approved reservation agreement filing only and that the seller cannot offer an interest in the timeshare plan for sale until a filed public offering statement has been filed with the division under this chapter.

(2) Each executed reservation agreement shall be signed by the developer and shall contain the following:

(a) A statement that the escrow agent will grant a prospective purchaser an immediate, unqualified refund of the reservation deposit upon the written request of either the purchaser or the seller directed to the escrow agent.

(b) A statement that the escrow agent may not otherwise release moneys unless a contract is signed by the purchaser, authorizing the transfer of the escrowed reservation deposit as a deposit on the purchase price. Such deposit shall then be subject to the requirements of s. 721.08.

(c) A statement of the obligation of the developer to file a filed public offering statement with the division prior to entering into binding contracts.

(d) A statement of the right of the purchaser to receive the purchaser public offering statement required by this chapter.

(e) The name and address of the escrow agent and a statement that the escrow agent will provide a receipt.

(f) A statement that the seller assures that the purchase price represented in or pursuant to the reservation agreement will be the price in the contract for the purchase or that the price represented may be exceeded within a stated amount or percentage or a statement that no assurance is given as to the price in the contract for purchase.

(3)(a) The total amount paid for a reservation shall be deposited into a reservation escrow account.

(b) An escrow agent shall maintain the accounts called for in this section only in such a manner as to be under the direct supervision and control of the escrow agent.

(c) The escrow agent may invest the escrowed funds in securities of the United States Government, or any agency thereof, or in savings or time deposits in institutions insured by an agency of the United States Government. The interest generated by any such investments shall be payable to the party entitled to receive the escrowed funds or other property.

(d) The escrowed funds shall at all reasonable times be available for withdrawal in full by the escrow agent.

(e) Each escrow agent shall maintain separate books and records for each timeshare plan and shall maintain such books and records in accordance with good accounting practices.

(f) Any seller or escrow agent who intentionally fails to comply with the provisions of this section regarding deposit of funds in escrow and withdrawal therefrom is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, or the successor of any of such sections. The failure to establish an escrow account or to place funds therein as required in this section is prima facie evidence of an intentional and purposeful violation of this section.

History.—s. 1, ch. 81-172; s. 8, ch. 83-264; s. 50, ch. 85-62; s. 6, ch. 98-36; s. 15, ch. 2000-302; s. 9, ch. 2004-279.



721.10 - Cancellation.

721.10 Cancellation.—

(1) A purchaser has the right to cancel the contract until midnight of the 10th calendar day following whichever of the following days occurs later:

(a) The execution date; or

(b) The day on which the purchaser received the last of all documents required to be provided to him or her, including the notice required by s. 721.07(2)(d)2., if applicable.

This right of cancellation may not be waived by any purchaser or by any other person on behalf of the purchaser. Furthermore, no closing may occur until the cancellation period of the timeshare purchaser has expired. Any attempt to obtain a waiver of the cancellation right of the timeshare purchaser, or to hold a closing prior to the expiration of the cancellation period, is unlawful and such closing is voidable at the option of the purchaser for a period of 1 year after the expiration of the cancellation period. However, nothing in this section precludes the execution of documents in advance of closing for delivery after expiration of the cancellation period.

(2) Any notice of cancellation shall be considered given on the date postmarked if mailed, or when transmitted from the place of origin if telegraphed, so long as the notice is actually received by the developer or escrow agent. If given by means of a writing transmitted other than by mail or telegraph, the notice of cancellation shall be considered given at the time of delivery at the place of business of the developer.

(3) In the event of a timely preclosing cancellation, the developer shall honor the right of any purchaser to cancel the contract which granted the timeshare purchaser rights in and to the plan. Upon such cancellation, the developer shall refund to the purchaser the total amount of all payments made by the purchaser under the contract, reduced by the proportion of any contract benefits the purchaser has actually received under the contract prior to the effective date of the cancellation, as required by s. 721.06. Such refund shall be made within 20 days of demand therefor by the purchaser or within 5 days after receipt of funds from the purchaser’s cleared check, whichever is later.

History.—s. 1, ch. 81-172; s. 9, ch. 83-264; s. 65, ch. 87-226; s. 9, ch. 95-274; s. 896, ch. 97-102; s. 16, ch. 2000-302.



721.11 - Advertising materials; oral statements.

721.11 Advertising materials; oral statements.—

(1)(a) A developer may file advertising material with the division for review. The division shall review any advertising material filed for review by the developer and notify the developer of any deficiencies within 10 days after the filing. If the developer corrects the deficiencies or if there are no deficiencies, the division shall notify the developer of its approval of the advertising materials. Notwithstanding anything to the contrary contained in this subsection, so long as the developer uses advertising materials approved by the division, following the developer’s request for a review, the developer shall not be liable for any violation of this section or s. 721.111 with respect to such advertising materials.

(b) All advertising materials must be substantially in compliance with this chapter and in full compliance with the mandatory provisions of this chapter. In the event that any such material is not in substantial compliance with this chapter, the division may file administrative charges and an injunction against the developer and exact such penalties or remedies as provided in s. 721.26, or may require the developer to correct any deficiency in the materials by notifying the developer of the deficiency. If the developer fails to correct the deficiency after such notification, the division may file administrative charges against the developer and exact such penalties or remedies as provided in s. 721.26.

(2) The term “advertising material” includes:

(a) Any promotional brochure, pamphlet, advertisement, or other material to be disseminated to the public in connection with the sale of a timeshare plan.

(b) Any radio or television advertisement.

(c) Any lodging or vacation certificate.

(d) Any standard oral sales presentation.

(e) Any billboard or other sign posted on or off the premises, except that such billboard or sign shall not be required to contain the disclosure set forth in paragraph (5)(a) or paragraph (5)(b), unless it relates to a prize and gift promotional offer. For purposes of this section, a “sign” shall mean advertising which is affixed to real or personal property and which is not disseminated by other than visual means to prospective purchasers.

(f) Any photograph, drawing, or artist’s representation of accommodations or facilities of a timeshare plan which exists or which will or may exist.

(g) Any paid publication relating to a timeshare plan which exists or which will or may exist.

(h) Any other promotional device used, or statement related to a timeshare plan, including any prize and gift promotional offer as described in s. 721.111.

(3) The term “advertising material” does not include:

(a) Any stockholder communication such as an annual report or interim financial report, proxy material, registration statement, securities prospectus, registration, property report, or other material required to be delivered to a prospective purchaser by an agency of any other state or the Federal Government.

(b) Any communication addressed to and relating to the account of any person who has previously executed a contract for the sale and purchase of a timeshare interest in the timeshare plan to which the communication relates, except when directed to the sale of timeshare interests in a different timeshare plan or in a different component site of a multisite timeshare plan subject to part II.

(c) Any audio, written, or visual publication or material relating to an exchange company or exchange program.

(d) Any audio, written, or visual publication or material relating to the promotion of the availability of any accommodations or facilities, or both, for transient rental, including any arrangement governed by part XI of chapter 559, so long as a mandatory tour of a timeshare plan or attendance at a mandatory sales presentation is not a term or condition of the availability of such accommodations or facilities, or both, and so long as the failure of any transient renter to take a tour of a timeshare plan or attend a sales presentation does not result in the transient renter receiving less than what was promised to the transient renter in such materials.

(e) Any oral or written statement disseminated by a developer to broadcast or print media, other than paid advertising or promotional material, regarding plans for the acquisition or development of timeshare property, including possible accommodations or facilities of a timeshare plan pursuant to subsection (7) or subsection (8), or possible component sites of a multisite timeshare plan pursuant to subsection (9). However, any rebroadcast or any other dissemination of such oral statements to a prospective purchaser by a seller in any manner, or any distribution of copies of newspaper or magazine articles, press releases, or any other dissemination of such written statements to a prospective purchaser by a seller in any manner, shall constitute advertising material.

(f) Any promotional materials relating to a timeshare plan that are not directed specifically at residents of this state, regardless of whether such materials relate to accommodations or facilities located in this state, provided that such materials do not contain any statements that would be in violation of subsection (4). For purposes of this paragraph, a rebuttable presumption shall exist that promotional materials are not directed specifically at residents of this state if the materials include a disclaimer in substantially the following form:

This offer is not directed to residents in any state [or the offer is void in any states] in which a registration of the timeshare plan is required but in which registration requirements have not yet been met.

(g) Any materials delivered to a purchaser after the purchase contract is executed that are not delivered for the purpose of soliciting the sale of a timeshare interest in a different timeshare plan or a different component site in a multisite timeshare plan subject to part II, provided that such materials do not contain any statements that would be in violation of subsection (4).

(h) Any materials exclusively shown, displayed, or presented in a sales center or during a sales presentation provided that such materials do not contain any statements that would be in violation of subsection (4) and that any description of any facility that is not required to be built or that has not been completed shall be conspicuously labeled as “NEED NOT BE BUILT,” “PROPOSED,” or “UNDER CONSTRUCTION.” If the facility is labeled “NEED NOT BE BUILT” or “PROPOSED,” the seller may indicate the estimated date that such facility will be made part of the timeshare plan. If the facility is labeled “UNDER CONSTRUCTION,” the estimated date of completion must be included.

(4) No advertising or oral statement made by any seller or resale service provider shall:

(a) Misrepresent a fact or create a false or misleading impression regarding the timeshare plan or promotion thereof.

(b) Make a prediction of specific or immediate increases in the price or value of timeshare interests.

(c) Contain a statement concerning future price increases by a seller which are nonspecific or not bona fide.

(d) Contain any asterisk or other reference symbol as a means of contradicting or substantially changing any previously made statement or as a means of obscuring a material fact.

(e) Describe any facility that is not required to be built or that is uncompleted unless the improvement is conspicuously labeled as “NEED NOT BE BUILT,” “PROPOSED,” or “UNDER CONSTRUCTION.” If the facility is labeled “NEED NOT BE BUILT” or “PROPOSED,” the seller may indicate the estimated date that such facility will be made part of the timeshare plan. If the facility is labeled “UNDER CONSTRUCTION,” the estimated date of completion must be included.

(f) Misrepresent the size, nature, extent, qualities, or characteristics of the offered accommodations or facilities.

(g) Misrepresent the amount or period of time during which the accommodations or facilities will be available to any purchaser.

(h) Misrepresent the nature or extent of any incidental benefit.

(i) Make any misleading or deceptive representation with respect to the contents of the public offering statement and the contract or the rights, privileges, benefits, or obligations of the purchaser under the contract or this chapter.

(j) Misrepresent the conditions under which a purchaser may exchange the right to use accommodations or facilities in one location for the right to use accommodations or facilities in another location.

(k) Misrepresent the availability of a resale or rental program or resale or rental opportunity.

(l) Contain an offer or inducement to purchase which purports to be limited as to quantity or restricted as to time unless the numerical quantity or time limit applicable to the offer or inducement is clearly stated.

(m) Imply that a facility is available for the exclusive use of purchasers if the facility will actually be shared by others or by the general public.

(n) Purport to have resulted from a referral unless the name of the person making the referral can be produced upon demand of the division.

(o) Misrepresent the source of the advertising or statement by leading a prospective purchaser to believe that the advertising material is mailed by a governmental or official agency, credit bureau, bank, or attorney, if that is not the case.

(p) Misrepresent the value of any prize, gift, or other item to be awarded in connection with any prize and gift promotional offer, as described in s. 721.111, or any incidental benefit.

(q) Misrepresent or falsely imply that the resale service provider is affiliated with, or obtained personal contact information from, a developer, managing entity, or exchange company.

(5)(a) No written advertising material, including any lodging certificate, gift award, premium, discount, or display booth, may be utilized without each prospective purchaser being provided a disclosure in conspicuous type in substantially the following form: This advertising material is being used for the purpose of soliciting sales of timeshare interests; or This advertising material is being used for the purpose of soliciting sales of a vacation (or vacation membership or vacation ownership) plan. The division shall have the discretion to approve the use of an alternate disclosure. The conspicuous disclosure required in this subsection shall only be required to be given to each prospective purchaser on one piece of advertising for each advertising promotion or marketing campaign, provided that if the promotion or campaign contains terms and conditions, the conspicuous disclosure required in this subsection shall be included on any piece containing such terms and conditions. The conspicuous disclosure required in this subsection shall be provided before the purchaser is required to take any affirmative action pursuant to the promotion. If the advertising material containing the conspicuous disclosure is a display booth, the disclosure required by this subsection must be conspicuously displayed on or within the display booth.

(b) This subsection does not apply to any advertising material which involves a project or development which includes sales of real estate or other commodities or services in addition to timeshare interests, including, but not limited to, lot sales, condominium or home sales, or the rental of resort accommodations. However, if the sale of timeshare interests, as compared with such other sales or rentals, is the primary purpose of the advertising material, a disclosure shall be made in conspicuous type that:This advertising material is being used for the purpose of soliciting the sale of   (Disclosure shall include timeshare interests and may include other types of sales)  . Factors which the division may consider in determining whether the primary purpose of the advertising material is the sale of timeshare interests include:

1. The retail value of the timeshare interests compared to the retail value of the other real estate, commodities, or services being offered in the advertising material.

2. The amount of space devoted to the timeshare portion of the project in the advertising material compared to the amount of space devoted to other portions of the project, including, but not limited to, printed material, photographs, or drawings.

(6) Failure to provide cancellation rights or disclosures as required by this subsection in connection with the sale of a regulated short-term product constitutes misrepresentation in accordance with paragraph (4)(a). Any agreement relating to the sale of a regulated short-term product must be regulated as advertising material and is subject to the following:

(a) A standard form of any agreement relating to the sale of a regulated short-term product may be filed 10 days prior to use with the division as advertising material under this section. Each seller shall furnish each purchaser of a regulated short-term product with a fully completed and executed copy of the agreement at the time of execution.

(b) A purchaser of a regulated short-term product has the right to cancel the agreement until midnight of the 10th calendar day following the execution date of the agreement. The right of cancellation may not be waived by the prospective purchaser or by any other person on behalf of the prospective purchaser. Notice of cancellation must be given in the same manner prescribed for giving notice of cancellation under s. 721.10(2). If the prospective purchaser gives a valid notice of cancellation or is otherwise entitled to cancel the sale, the funds or other property received from or on behalf of the prospective purchaser, or the proceeds thereof, must be returned to the prospective purchaser. Such refund must be made in the same manner prescribed for refunds under s. 721.10.

(c) An agreement for purchase of a regulated short-term product must contain substantially the following statements, given at the time the agreement is made:

1. A statement that if the purchaser of a regulated short-term product cancels the agreement during the 10-day cancellation period, the seller will refund to the prospective purchaser the total amount of all payments made by the prospective purchaser under the agreement, reduced by the proportion of any benefits the prospective purchaser has actually received under the agreement prior to the effective date of the cancellation; and

2. A statement that the specific value for each benefit received by the prospective purchaser under the agreement will be as agreed to between the prospective purchaser and the seller.

(d) An agreement for purchase of a regulated short-term product must contain substantially the following statements in conspicuous type immediately above the space reserved in the agreement for the signature of the prospective purchaser:

You may cancel this agreement without any penalty or obligation within 10 calendar days [or specify a longer time period represented to the purchaser] after the date you sign this agreement. If you decide to cancel this agreement, you must notify the seller in writing of your intent to cancel. Your notice of cancellation is effective upon the date sent and must be sent to   (Name of Seller)   at   (Address of Seller)  . Any attempt to obtain a waiver of your cancellation right is unlawful.

If you execute a purchase contract for a timeshare interest, section 721.08, Florida Statutes (escrow accounts), will apply to any funds or other property received from you or on your behalf. Section 721.10, Florida Statutes (cancellation), will apply to the purchase and you will not be entitled to a cancellation refund of the short-term product [or specify an alternate refund policy under these circumstances].

(e) If the seller provides the purchaser with the right to cancel the purchase of a regulated short-term product at any time up to 7 days prior to the purchaser’s reserved use of the accommodations, but in no event less than 10 days, and if the seller refunds the total amount of all payments made by the purchaser reduced by the proportion of any benefits the purchaser has actually received prior to the effective date of the cancellation, the specific value of which has been agreed to between the purchaser and the seller, the short-term product offer shall be exempt from the requirements of paragraphs (b), (c), and (d). An agreement relating to the sale of the regulated short-term product made pursuant to this paragraph must contain a statement setting forth the cancellation and refund rights of the prospective purchaser in a manner that is consistent with this section and s. 721.10, including a description of the length of the cancellation right, a statement that the purchaser’s intent to cancel must be in writing and sent to the seller at a specified address, a statement that the notice of cancellation is effective upon the date sent, and a statement that any attempt to waive the cancellation right is unlawful. The right of cancellation provided to the purchaser pursuant to this paragraph may not be waived by the prospective purchaser or by any other person on behalf of the prospective purchaser. Notice of cancellation must be given in the same manner prescribed for giving notice of cancellation pursuant to s. 721.10(2). If the prospective purchaser gives a valid notice of cancellation, or is otherwise entitled to cancel the sale, the funds or other property received from or on behalf of the prospective purchaser, or the proceeds thereof, shall be returned to the prospective purchaser. Such refund shall be made in the manner prescribed for refunds under s. 721.10.

(7) Notwithstanding the provisions of s. 721.05(7)(b), a seller may portray possible accommodations or facilities to prospective purchasers in advertising material, or a purchaser public offering statement, without such accommodations or facilities being available for use by purchasers so long as the advertising material or purchaser public offering statement complies with the provisions of subsection (4).

(8) Notwithstanding the provisions of s. 721.05(7)(b), a developer may portray possible accommodations or facilities to prospective purchasers by disseminating oral or written statements regarding same to broadcast or print media with no obligation on the developer’s part to actually construct such accommodations or facilities or to file such accommodations or facilities with the division, but only so long as such oral or written statements are not considered advertising material pursuant to paragraph (3)(e).

(9) Notwithstanding the provisions of s. 721.05(7)(b), a seller of a multisite timeshare plan may portray a possible component site to prospective purchasers with no accommodations or facilities located at such component site being available for use by purchasers so long as the seller satisfies the following requirements:

(a) A developer of a multisite timeshare plan may disseminate oral or written statements to broadcast or print media describing a possible component site with no obligation on the developer’s part to actually add such component site to the multisite timeshare plan or to amend the developer’s filing with the division, but only so long as such oral or written statements are not considered advertising material pursuant to paragraph (3)(e).

(b) A seller may make representations to purchasers in advertising material or in a purchaser public offering statement regarding the possible accommodations and facilities of a possible component site without such accommodations or facilities being available for use by purchasers so long as the advertising material or purchaser public offering statement complies with the provisions of subsection (4).

(c) In the event a seller makes any of the representations permitted by paragraph (b), the purchase agreement must contain the following conspicuous disclosure unless and until such time as the developer has committed itself in the timeshare instrument to adding the possible component site to the multisite timeshare plan, at which time the seller may portray the component site pursuant to the timeshare instrument without restriction:

[Description of possible component site] is only a possible component site which may never be added to the multisite timeshare plan (or multisite vacation ownership plan or multisite vacation plan or vacation club). Do not purchase an interest in the multisite timeshare plan (or multisite vacation ownership plan or multisite vacation plan or vacation club) in reliance upon the addition of this component site.

(d) Notwithstanding anything contained in this chapter to the contrary, a developer or managing entity may communicate with existing purchasers regarding possible component sites without restriction, so long as all oral and written statements made to existing purchasers pursuant to this subsection comply with the provisions of subsection (4).

(e) Any violation of this subsection by a developer, seller, or managing entity shall constitute a violation of this chapter. Any violation of this subsection with respect to a purchaser whose purchase has not yet closed shall be deemed to provide that purchaser with a new 10-day voidability period.

History.—s. 1, ch. 81-172; s. 157, ch. 83-216; s. 10, ch. 83-264; s. 2, ch. 87-343; s. 54, ch. 90-339; s. 64, ch. 91-110; s. 7, ch. 91-236; s. 7, ch. 93-58; s. 10, ch. 95-274; s. 7, ch. 98-36; s. 17, ch. 2000-302; s. 10, ch. 2004-279; s. 5, ch. 2007-75.



721.111 - Prize and gift promotional offers.

721.111 Prize and gift promotional offers.—

(1) As used herein, the term “prize and gift promotional offer” means any advertising material wherein a prospective purchaser may receive goods or services other than the timeshare plan itself, either free or at a discount, including, but not limited to, the use of any prize, gift, award, premium, or lodging or vacation certificate.

(2) A game promotion, such as a contest of chance, gift enterprise, or sweepstakes, in which the elements of chance and prize are present may not be used in connection with the offering or sale of timeshare interests, except for drawings, as that term is defined in s. 849.0935(1)(a), in which no more than 26 prizes are promoted and in which all promoted prizes are actually awarded. All such drawings must meet all requirements of this chapter and of ss. 849.092 and 849.094(1), (2), and (7).

(3) Any prize, gift, or other item offered pursuant to a prize and gift promotional offer must be delivered to the prospective purchaser on the day she or he appears to claim it, whether or not she or he purchases a timeshare interest.

(4) A separate filing for each prize and gift promotional offer to be used in the sale of timeshare interests shall be made with the division pursuant to s. 721.11(1). The developer shall pay a $100 filing fee for each prize and gift promotional offer. One item of each prize or gift, except cash, must be made available for inspection by the division.

(5) Each filing of a prize and gift promotional offer with the division shall include, when applicable:

(a) A copy of all advertising material to be used in connection with the prize and gift promotional offer.

(b) The name, address, and telephone number (including area code) of the supplier or manufacturer from whom each type or variety of prize, gift, or other item is obtained.

(c) The manufacturer’s model number or other description of such item.

(d) The information on which the developer relies in determining the verifiable retail value, if the value is in excess of $50.

(e) The name, address, and telephone number (including area code) of the promotional entity responsible for overseeing and operating the prize and gift promotional offer.

(f) The name and address of the registered agent in this state of the promotional entity for service of process purposes.

(g) Full disclosure of all pertinent information concerning the use of lodging or vacation certificates, including the terms and conditions of the campaign and the fact and extent of participation in such campaign by the developer. The developer shall provide to the division, upon the request of the division, an affidavit, certification, or other reasonable evidence that the obligation incurred by a seller or the seller’s agent in a lodging certificate program can be met.

(6) All advertising material to be distributed in connection with a prize and gift promotional offer shall contain, in addition to the information required pursuant to the provisions of s. 721.11, the following disclosures:

(a) A description of the prize, gift, or other item that the prospective purchaser will actually receive, including, if the price is in excess of $50, the manufacturer’s suggested retail price or, if none is available, the verifiable retail value. If the value is $50 or less, the description shall contain a statement of such.

(b) All rules, terms, requirements, and preconditions which must be fulfilled or met before a prospective purchaser may claim any prize, gift, or other item involved in the prize and gift promotional plan, including whether the prospective purchaser is required to attend a sales presentation in order to receive the prize, gift, or other item.

(c) The date upon which the offer expires.

(d) If the number of prizes, gifts, or other items to be awarded is limited, a statement of the number of items that will be awarded.

(e) The method by which prizes, gifts, or other items are to be awarded.

(7) All prizes, gifts, or other items represented by the developer to be awarded in connection with any prize and gift promotional offer shall be awarded by the date referenced in the advertising material used in connection with such offer.

History.—s. 11, ch. 83-264; s. 3, ch. 87-343; s. 8, ch. 91-236; s. 897, ch. 97-102; s. 18, ch. 2000-302; s. 1, ch. 2002-87.



721.12 - Recordkeeping by seller.

721.12 Recordkeeping by seller.—Each seller of a timeshare plan shall maintain among its business records the following:

(1) A copy of each contract for the sale of a timeshare interest, which contract has not been canceled. If a timeshare estate is being sold, the seller is required to retain a copy of the contract only until a deed of conveyance, agreement for deed, or lease is recorded in the office of the clerk of the circuit court in the county wherein the plan is located. If a personal property timeshare plan is being sold, the seller is required to retain a copy of the contract only until a certificate of transfer, agreement for transfer, lease, or other instrument of transfer that fully complies with s. 721.08 is delivered to the purchaser.

(2) A list of all salespersons of the seller and their last known addresses. The names and addresses of such salespersons whose employments terminate shall be retained for 3 years after termination of employment. If the seller has a contract with any entity not owned or controlled by the seller for the sale of the timeshare plan, that entity shall be responsible for maintaining a record of current employees involved in the sale of the timeshare plan and a record of any former employees involved in the sale of such plan within the previous 3 years.

History.—s. 1, ch. 81-172; s. 12, ch. 83-264; s. 51, ch. 85-62; s. 19, ch. 2000-302; s. 11, ch. 2004-279.



721.121 - Recordkeeping by resale service providers and lead dealers.

721.121 Recordkeeping by resale service providers and lead dealers.—

(1) Resale service providers and lead dealers shall maintain the following records for a period of 5 years from the date each piece of personal contact information is obtained:

(a) The name, home address, work address, home telephone number, work telephone number, and cellular telephone number of the lead dealer from which the personal contact information was obtained.

(b) A copy of a current government-issued photographic identification for the lead dealer from which the personal contact information was obtained, such as a driver license, passport, or military identification card.

(c) The date, time, and place of the transaction at which the personal contact information was obtained, along with the amount of consideration paid and a signed receipt from the lead dealer or copy of a canceled check.

(d) A copy of all pieces of personal contact information obtained in the exact form and media in which they were received.

(e) If personal contact information was directly researched and assembled by the resale service provider or lead dealer and not obtained from another lead dealer, a complete written description of the sources from which personal contact information was obtained, the methodologies used for researching and assembling it, the items set forth in paragraphs (a) and (b) for the individuals who performed the work, and the date such work was done.

(2) In any civil or criminal action relating to the wrongful possession or wrongful use of personal contact information by a resale service provider or lead dealer, any failure by a resale service provider or lead dealer to produce the records required by subsection (1) shall lead to a presumption that the personal contact information was wrongfully obtained.

(3) Any use by a resale service provider or lead dealer of personal contact information that is wrongfully obtained pursuant to this section shall be considered wrongful use of such personal contact information by the resale service provider or lead dealer, as applicable. Any party who establishes that a resale service provider or lead dealer wrongfully obtained or wrongfully used personal contact information with respect to owners of a timeshare plan or members of an exchange program shall, in addition to any other remedies that may be available in law or equity, be entitled to recover from such resale service provider or lead dealer an amount equal to $1,000 for each owner about whom personal contact information was wrongfully obtained or used. Upon prevailing, the plaintiff in any such action shall also be entitled to recover reasonable attorney’s fees and costs.

History.—s. 6, ch. 2007-75.



721.125 - Extension or termination of timeshare plans.

721.125 Extension or termination of timeshare plans.—

(1) Unless the timeshare instrument provides otherwise, the vote or written consent, or both, of 60 percent of all voting interests in a timeshare plan may extend or terminate the term of the timeshare plan at any time. If the term of a timeshare plan is extended pursuant to this section, all rights, privileges, duties, and obligations created under applicable law or the timeshare instrument continue in full force to the same extent as if the extended termination date of the timeshare plan were the original termination date of the timeshare plan. If a timeshare plan is terminated pursuant to this section, the termination has immediate effect pursuant to applicable law and the timeshare instrument as if the effective date of the termination were the original date of termination.

(2) If a termination or extension vote or consent pursuant to subsection (1) is proposed for a component site of a multisite timeshare plan located in this state, the proposed termination or extension is effective only if the person authorized to make additions or substitutions of accommodations and facilities pursuant to the timeshare instrument also approves the termination or extension.

(3) This section applies only to a timeshare plan that has been in existence for at least 25 years as of the effective date of the termination or extension vote or consent required by subsection (1).

History.—s. 4, ch. 2015-144.



721.13 - Management.

721.13 Management.—

(1)(a) For each timeshare plan, the developer shall provide for a managing entity, which shall be either the developer, a separate manager or management firm, or an owners’ association. Any owners’ association shall be created prior to the first closing of the sale of a timeshare interest.

(b)1. With respect to a timeshare plan which is also regulated under chapter 718 or chapter 719, or which contains a mandatory owners’ association, the board of administration of the owners’ association shall be considered the managing entity of the timeshare plan.

2. During any period of time in which such owners’ association has entered into a contract with a manager or management firm to provide some or all of the management services to the timeshare plan, both the board of administration and the manager or management firm shall be considered the managing entity of the timeshare plan and shall be jointly and severally responsible for the faithful discharge of the duties of the managing entity.

3. An owners’ association which is the managing entity of a timeshare plan that includes condominium units or cooperative units shall not be considered a condominium association pursuant to the provisions of chapter 718 or a cooperative association pursuant to the provisions of chapter 719, unless such owners’ association also operates the entire condominium pursuant to s. 718.111 or the entire cooperative pursuant to s. 719.104.

(c) With respect to any timeshare plan other than one described in paragraph (b), any developer shall be considered the managing entity of the timeshare plan unless and until such developer clearly provides in the timeshare instrument that a different party will serve as managing entity, which party has acknowledged in writing that it has accepted the duties and obligations of serving as managing entity. In the event such other party subsequently resigns or otherwise ceases to perform its duties as managing entity, any developer shall again be considered the managing entity until the developer arranges for a new managing entity pursuant to this paragraph.

(d) In the event no one described in paragraph (b) or paragraph (c) is operating and maintaining the timeshare plan, anyone who operates or maintains the timeshare plan shall be considered the managing entity of the timeshare plan.

(e) Any managing entity performing community association management must comply with part VIII of chapter 468.

(2)(a) The managing entity shall act in the capacity of a fiduciary to the purchasers of the timeshare plan. No penalty imposed by the division pursuant to s. 721.26 against any managing entity for breach of fiduciary duty shall be assessed as a common expense of any timeshare plan.

(b) The managing entity shall invest the operating and reserve funds of the timeshare plan in accordance with s. 518.11(1); however, the managing entity shall give safety of capital greater weight than production of income. In no event shall the managing entity invest timeshare plan funds with a developer or with any entity that is not independent of any developer or any managing entity within the meaning of s. 721.05(22), and in no event shall the managing entity invest timeshare plan funds in notes and mortgages related in any way to the timeshare plan.

(c) Failure by a managing entity to obtain and maintain insurance coverage as required under s. 721.165 during any period of developer control of the managing entity shall constitute a breach of the managing entity’s fiduciary duty.

(3) The duties of the managing entity include, but are not limited to:

(a) Management and maintenance of all accommodations and facilities constituting the timeshare plan.

(b) Collection of all assessments for common expenses.

(c)1. Providing each year to all purchasers an itemized annual budget which shall include all estimated revenues and expenses. The budget shall be in the form required by s. 721.07(5)(t). The budget shall be the final budget adopted by the managing entity for the current fiscal year. The final adopted budget is not required to be delivered if the managing entity has previously delivered a proposed annual budget for the current fiscal year to purchasers in accordance with chapter 718 or chapter 719 and the managing entity includes a description of any changes in the adopted budget with the assessment notice and a disclosure regarding the purchasers’ right to receive a copy of the adopted budget, if desired. The budget shall contain, as a footnote or otherwise, any related party transaction disclosures or notes which appear in the audited financial statements of the managing entity for the previous budget year as required by paragraph (e). A copy of the final budget shall be filed with the division for review within 30 days after the beginning of each fiscal year, together with a statement of the number of periods of 7-day annual use availability that exist within the timeshare plan, including those periods filed for sale by the developer but not yet committed to the timeshare plan, for which annual fees are required to be paid to the division under s. 721.27.

2. Notwithstanding anything contained in chapter 718 or chapter 719 to the contrary, the board of administration of an owners’ association which serves as the managing entity may from time to time reallocate reserves for deferred maintenance and capital expenditures required by s. 721.07(5)(t)3.a.(XI) from any deferred maintenance or capital expenditure reserve account to any other deferred maintenance or capital expenditure reserve account or accounts in its discretion without the consent of purchasers of the timeshare plan. Funds in any deferred maintenance or capital expenditure reserve account may not be transferred to any operating account without the consent of a majority of the purchasers of the timeshare plan. The managing entity may from time to time transfer excess funds in any operating account to any deferred maintenance or capital expenditure reserve account without the vote or approval of purchasers of the timeshare plan. In the event any amount of reserves for accommodations and facilities of a timeshare plan containing timeshare licenses or personal property timeshare interests exists at the end of the term of the timeshare plan, such reserves shall be refunded to purchasers on a pro rata basis.

3. With respect to any timeshare plan that has a managing entity that is an owners’ association, reserves may be waived or reduced by a majority vote of those voting interests that are present, in person or by proxy, at a duly called meeting of the owners’ association. If a meeting of the purchasers has been called to determine whether to waive or reduce the funding of reserves and no such result is achieved or a quorum is not attained, the reserves as included in the budget shall go into effect.

(d)1. Maintenance of all books and records concerning the timeshare plan so that all such books and records are reasonably available for inspection by any purchaser or the authorized agent of such purchaser. For purposes of this subparagraph, the books and records of the timeshare plan shall be considered “reasonably available” if copies of the requested portions are delivered to the purchaser or the purchaser’s agent within 7 days after the date the managing entity receives a written request for the records signed by the purchaser. The managing entity may charge the purchaser a reasonable fee for copying the requested information not to exceed 25 cents per page. However, any purchaser or agent of such purchaser shall be permitted to personally inspect and examine the books and records wherever located at any reasonable time, under reasonable conditions, and under the supervision of the custodian of those records. The custodian shall supply copies of the records where requested and upon payment of the copying fee. No fees other than those set forth in this section may be charged for the providing of, inspection, or examination of books and records. All books and financial records of the timeshare plan must be maintained in accordance with generally accepted accounting practices.

2. If the books and records of the timeshare plan are not maintained on the premises of the accommodations and facilities of the timeshare plan, the managing entity shall inform the division in writing of the location of the books and records and the name and address of the person who acts as custodian of the books and records at that location. In the event that the location of the books and records changes, the managing entity shall notify the division of the change in location and the name and address of the new custodian within 30 days after the date the books and records are moved. The purchasers shall be notified of the location of the books and records and the name and address of the custodian in the copy of the annual budget provided to them pursuant to paragraph (c).

3. The division is authorized to adopt rules which specify those items and matters that shall be included in the books and records of the timeshare plan and which specify procedures to be followed in requesting and delivering copies of the books and records.

4. Notwithstanding any provision of chapter 718 or chapter 719 to the contrary, the managing entity may not furnish the name, address, or electronic mail address of any purchaser to any other purchaser or authorized agent thereof unless the purchaser whose name, address, or electronic mail address is requested first approves the disclosure in writing.

(e) Arranging for an annual audit of the financial statements of the timeshare plan by a certified public accountant licensed by the Board of Accountancy of the Department of Business and Professional Regulation, in accordance with generally accepted auditing standards as defined by the rules of the Board of Accountancy of the Department of Business and Professional Regulation. The financial statements required by this section must be prepared on an accrual basis using fund accounting, and must be presented in accordance with generally accepted accounting principles. A copy of the audited financial statements must be filed with the division for review and forwarded to the board of directors and officers of the owners’ association, if one exists, no later than 5 calendar months after the end of the timeshare plan’s fiscal year. If no owners’ association exists, each purchaser must be notified, no later than 5 months after the end of the timeshare plan’s fiscal year, that a copy of the audited financial statements is available upon request to the managing entity. Notwithstanding any requirement of s. 718.111(13) or s. 719.104(4), the audited financial statements required by this section are the only annual financial reporting requirements for timeshare condominiums or timeshare cooperatives.

(f) Making available for inspection by the division any books and records of the timeshare plan upon the request of the division. The division may enforce this paragraph by making direct application to the circuit court.

(g) Scheduling occupancy of the timeshare units, when purchasers are not entitled to use specific timeshare periods, so that all purchasers will be provided the use and possession of the accommodations and facilities of the timeshare plan which they have purchased.

(h) Performing any other functions and duties which are necessary and proper to maintain the accommodations or facilities, as provided in the contract and as advertised.

(i)1. Entering into an ad valorem tax escrow agreement prior to the receipt of any ad valorem tax escrow payments into the ad valorem tax escrow account, as long as an independent escrow agent is required by s. 192.037.

2. Submitting to the division the statement of receipts and disbursements regarding the ad valorem tax escrow account as required by s. 192.037(6)(e). The statement of receipts and disbursements must also include a statement disclosing that all ad valorem taxes have been paid in full to the tax collector through the current assessment year, or, if all such ad valorem taxes have not been paid in full to the tax collector, a statement disclosing those assessment years for which there are outstanding ad valorem taxes due and the total amount of all delinquent taxes, interest, and penalties for each such assessment year as of the date of the statement of receipts and disbursements.

(j) Notwithstanding anything contained in chapter 718 or chapter 719 to the contrary, purchasers shall not have the power to cancel contracts entered into by the managing entity relating to a master or community antenna television system, a franchised cable television service, or any similar paid television programming service or bulk rate services agreement.

(4) The managing entity shall maintain among its records and provide to the division upon request a complete list of the names and addresses of all purchasers and owners of timeshare units in the timeshare plan. The managing entity shall update this list no less frequently than quarterly. Pursuant to paragraph (3)(d), the managing entity may not publish this owner’s list or provide a copy of it to any purchaser or to any third party other than the division. However, the managing entity shall mail to those persons listed on the owner’s list materials provided by any purchaser, upon the written request of that purchaser, if the purpose of the mailing is to advance legitimate owners’ association business, such as a proxy solicitation for any purpose, including the recall of one or more board members elected by the owners or the discharge of the manager or management firm. The use of any proxies solicited in this manner must comply with the provisions of the timeshare instrument and this chapter. A mailing requested for the purpose of advancing legitimate owners’ association business shall occur within 30 days after receipt of a request from a purchaser. The board of administration of the owners’ association shall be responsible for determining the appropriateness of any mailing requested pursuant to this subsection. The purchaser who requests the mailing must reimburse the owners’ association in advance for the owners’ association’s actual costs in performing the mailing. It shall be a violation of this chapter and, if applicable, of part VIII of chapter 468, for the board of administration or the manager or management firm to refuse to mail any material requested by the purchaser to be mailed, provided the sole purpose of the materials is to advance legitimate owners’ association business. If the purpose of the mailing is a proxy solicitation to recall one or more board members elected by the owners or to discharge the manager or management firm and the managing entity does not mail the materials within 30 days after receipt of a request from a purchaser, the circuit court in the county where the timeshare plan is located may, upon application from the requesting purchaser, summarily order the mailing of the materials solely related to the recall of one or more board members elected by the owners or the discharge of the manager or management firm. The court shall dispose of an application on an expedited basis. In the event of such an order, the court may order the managing entity to pay the purchaser’s costs, including attorney’s fees reasonably incurred to enforce the purchaser’s rights, unless the managing entity can prove it refused the mailing in good faith because of a reasonable basis for doubt about the legitimacy of the mailing.

(5) Any managing entity, or individual officer, director, employee, or agent thereof, who willfully misappropriates the property or funds of a timeshare plan commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, or the successor thereof.

(6)(a) The managing entity of any timeshare plan located in this state, including, but not limited to, those plans created with respect to a condominium pursuant to chapter 718 or a cooperative pursuant to chapter 719, may deny the use of the accommodations and facilities of the timeshare plan, including the denial of the right to make a reservation or the cancellation of a confirmed reservation for timeshare periods in a floating reservation timeshare plan, to any purchaser who is delinquent in the payment of any assessments made by the managing entity against such purchaser for common expenses or for ad valorem real estate taxes pursuant to this chapter or pursuant to s. 192.037. Such denial of use shall also extend to those parties claiming under the delinquent purchaser described in paragraphs (b) and (c). For purposes of this subsection, a purchaser shall be considered delinquent in the payment of a given assessment only upon the expiration of 60 days after the date the assessment is billed to the purchaser or upon the expiration of 60 days after the date the assessment is due, whichever is later. For purposes of this subsection, an affiliated exchange program shall be any exchange program which has a contractual relationship with the creating developer or the managing entity of the timeshare plan, or any exchange program that notifies the managing entity in writing that it has members that are purchasers of the timeshare plan, and the exchange companies operating such affiliated exchange programs shall be affiliated exchange companies. Any denial of use for failure to pay assessments shall be implemented only pursuant to this subsection.

(b) A managing entity desiring to deny the use of the accommodations and facilities of the timeshare plan to a delinquent purchaser and to those claiming under the purchaser, including his or her guests, lessees, and third parties receiving use rights in the timeshare period in question through a nonaffiliated exchange program, shall, no less than 30 days after the date the assessment is due in accordance with the timeshare instrument, notify the purchaser in writing of the total amount of any delinquency which then exists, including any accrued interest and late charges permitted to be imposed under the terms of the timeshare plan or by law and including a per diem amount, if any, to account for further accrual of interest and late charges between the stated effective date of the notice and the first date of use. The notice shall also clearly state that the purchaser will not be permitted to use his or her timeshare period, that the purchaser will not be permitted to make a reservation in the timeshare plan’s reservation system, or that any confirmed reservation may be canceled, as applicable, until the total amount of such delinquency is satisfied in full or until the purchaser produces satisfactory evidence that the delinquency does not exist. The notice shall be mailed to the purchaser at his or her last known address as recorded in the books and records of the timeshare plan, and the notice shall be effective to bar the use of the purchaser and those claiming use rights under the purchaser, including his or her guests, lessees, and third parties receiving use rights in the timeshare period in question through a nonaffiliated exchange program, until such time as the purchaser is no longer delinquent. The notice shall not be effective to bar the use of third parties receiving use rights in the timeshare period in question through an affiliated exchange program without the additional notice to the affiliated exchange program required by paragraph (c).

(c) In addition to giving notice to the delinquent purchaser as required by paragraph (b), a managing entity desiring to deny the use of the accommodations and facilities of the timeshare plan to third parties receiving use rights in the delinquent purchaser’s timeshare period through any affiliated exchange program shall notify the affiliated exchange company in writing of the denial of use. The receipt of such written notice by the affiliated exchange company shall be effective to bar the use of all third parties claiming through the affiliated exchange program, and such notice shall be binding upon the affiliated exchange company and all third parties claiming through the affiliated exchange program until such time as the affiliated exchange company receives notice from the managing entity that the purchaser is no longer delinquent. However, any third party claiming through the affiliated exchange program who has received a confirmed assignment of the delinquent purchaser’s use rights from the affiliated exchange company prior to the expiration of 48 hours after the receipt by the affiliated exchange company of such written notice from the managing entity shall be permitted by the managing entity to use the accommodations and facilities of the timeshare plan to the same extent that he or she would be allowed to use such accommodations and facilities if the delinquent purchaser were not delinquent.

(d) Any costs reasonably incurred by the managing entity in connection with its compliance with the requirements of paragraphs (b) and (c), together with any costs reasonably incurred by an affiliated exchange company in connection with its compliance with the requirements of paragraph (c), may be assessed by the managing entity against the delinquent purchaser and collected in the same manner as if such costs were common expenses of the timeshare plan allocable solely to the delinquent purchaser. The costs incurred by the affiliated exchange company shall be collected by the managing entity as the agent for the affiliated exchange company. In no event shall the total costs to be assessed against the delinquent purchaser pursuant to this paragraph at any one time exceed 5 percent of the total amount of delinquency contained in the notice given to the delinquent purchaser pursuant to paragraph (b) per timeshare period or $15 per timeshare period, whichever is less.

(e) An exchange company may elect to deny exchange privileges to any member whose use of the accommodations and facilities of the member’s timeshare plan is denied pursuant to paragraph (b), and no exchange program or exchange company shall be liable to any of its members or third parties on account of any such denial of exchange privileges.

(f)1. Provided that the managing entity has properly and timely given notice to a delinquent purchaser pursuant to paragraph (b) and to any affiliated exchange program pursuant to paragraph (c), the managing entity may give further notice to the delinquent purchaser that it may rent the delinquent purchaser’s timeshare period, or any use rights appurtenant thereto, and will apply the proceeds of such rental, net of any rental commissions, cleaning charges, travel agent commissions, or any other commercially reasonable charges reasonably and usually incurred by the managing entity in securing rentals, to the delinquent purchaser’s account. Such further notice of intent to rent must be given at least 30 days prior to the first day of the purchaser’s use period, and must be delivered to the purchaser in the manner required for notices under paragraph (b). A managing entity may make a reasonable determination regarding the priority of rentals of timeshare periods to be rented pursuant to this paragraph and, in the event that the delinquent purchaser of a timeshare period rented pursuant to this paragraph cannot be specifically determined due to the structure of the timeshare plan, may allocate such net rental proceeds by the managing entity in any reasonable manner.

2. The notice of intent to rent, which may be included in the notice required by paragraph (b), must state in conspicuous type that:

a. The managing entity’s efforts to secure a rental will not commence on a date earlier than 10 days after the date of the notice of intent to rent.

b. Unless the purchaser satisfies the delinquency in full, or unless the purchaser produces satisfactory evidence that the delinquency does not exist pursuant to paragraph (b), the purchaser will be bound by the terms of any rental contract entered into by the managing entity with respect to the purchaser’s timeshare period or appurtenant use rights.

c. The purchaser will remain liable for any difference between the amount of the delinquency and the net amount produced by the rental contract and applied against the delinquency pursuant to this paragraph, and the managing entity shall not be required to provide any further notice to the purchaser regarding any residual delinquency pursuant to this paragraph.

3. In securing a rental pursuant to this paragraph, the managing entity shall not be required to obtain the highest nightly rental rate available, nor any particular rental rate, and the managing entity shall not be required to rent the entire timeshare period; however, the managing entity must use reasonable efforts to secure a rental that is commensurate with other rentals of similar timeshare periods or use rights generally secured at that time. Alternatively, the managing entity may rent such units at a bulk rate that is below the rate described above but not less than $200 per week, which amount may be prorated for daily rentals.

(g) A managing entity shall have breached its fiduciary duty described in subsection (2) in the event it enforces the denial of use pursuant to paragraph (b) against any one purchaser or group of purchasers without similarly enforcing it against all purchasers, including all developers and owners of the underlying fee or underlying personal property; however, a managing entity shall not be required to solicit rentals pursuant to paragraph (f) for every delinquent purchaser. A managing entity shall also have breached its fiduciary duty in the event an error in the books and records of the timeshare plan results in a denial of use pursuant to this subsection of any purchaser who is not, in fact, delinquent. In addition to any remedies otherwise available to purchasers of the timeshare plan arising from such breaches of fiduciary duty, such breach shall also constitute a violation of this chapter. In addition, any purchaser receiving a notice of delinquency pursuant to paragraph (b), or any third party claiming under such purchaser pursuant to paragraph (b), may immediately bring an action for injunctive or declaratory relief against the managing entity seeking to have the notice invalidated on the grounds that the purchaser is not, in fact, delinquent, that the managing entity failed to follow the procedures prescribed by this section, or on any other available grounds. The prevailing party in any such action shall be entitled to recover his or her reasonable attorney’s fees from the losing party.

(7) Unless the articles of incorporation, the bylaws, or the provisions of this chapter provide for a higher quorum requirement, the percentage of voting interests required to make decisions and to constitute a quorum at a meeting of the members of a timeshare condominium or owners’ association shall be 15 percent of the voting interests. If a quorum is not present at any meeting of the owners’ association at which members of the board of administration are to be elected, the meeting may be adjourned and reconvened within 90 days for the sole purpose of electing members of the board of administration, and the quorum for such adjourned meeting shall be 15 percent of the voting interests. This provision shall apply notwithstanding any provision of chapter 718 or chapter 719 to the contrary.

(8) Notwithstanding anything to the contrary in s. 718.110, s. 718.113, s. 718.114, or s. 719.1055, the board of administration of any owners’ association that operates a timeshare condominium pursuant to s. 718.111, or a timeshare cooperative pursuant to s. 719.104, shall have the power to make material alterations or substantial additions to the accommodations or facilities of such timeshare condominium or timeshare cooperative without the approval of the owners’ association. However, if the timeshare condominium or timeshare cooperative contains any residential units that are not subject to the timeshare plan, such action by the board of administration must be approved by a majority of the owners of such residential units. Unless otherwise provided in the timeshare instrument as originally recorded, no such amendment may change the configuration or size of any accommodation in any material fashion, or change the proportion or percentage by which a member of the owners’ association shares the common expenses, unless the record owners of the affected units or timeshare interests and all record owners of liens on the affected units or timeshare interests join in the execution of the amendment.

(9) All notices or other information sent by a board of administration of an owners’ association may be delivered to a purchaser by electronic mail, provided that the purchaser first consents electronically to the use of electronic mail for notice purposes in a manner that reasonably demonstrates that the purchaser has the ability to access the notice by electronic mail. The consent to receive notice by electronic mail is effective until revoked by the purchaser. Proxies or written consents on votes of any owners’ association may be received by electronic mail, shall have legal effect, and may be utilized for votes of an owners’ association, provided that the electronic signature is authenticated through use of a password, cryptography software, or other reasonable means and that proof of such authentication is made available to the board of directors.

(10) Any failure of the managing entity to faithfully discharge the fiduciary duty to purchasers imposed by this section or to otherwise comply with the provisions of this section shall be a violation of this chapter and of part VIII of chapter 468.

(11) Notwithstanding the other provisions of this section, personal property timeshare plans are only subject to the provisions of paragraphs (1)(a)-(d), (2)(a), (3)(a)-(h) and subsections (5), (6), (9), and (10).

(12)(a) In addition to any other rights granted by the rules and regulations of the timeshare plan, the managing entity of a timeshare plan is authorized to manage the reservation and use of accommodations using those processes, analyses, procedures, and methods that are in the best interests of the owners as a whole to efficiently manage the timeshare plan and encourage the maximum use and enjoyment of the accommodations and other benefits made available through the timeshare plan. The managing entity shall have the right to forecast anticipated reservation and use of the accommodations, including the right to take into account current and previous reservation and use of the accommodations, information about events that are scheduled to occur, seasonal use patterns, and other pertinent factors that affect the reservation or use of the accommodations. In furtherance of the provisions of this subsection, the managing entity is authorized to reserve accommodations, in the best interests of the owners as a whole, for the purposes of depositing such reserved use with an affiliated exchange program or renting such reserved accommodations in order to facilitate the use or future use of the accommodations or other benefits made available through the timeshare plan.

(b) A statement in conspicuous type, in substantially the following form, shall appear in the public offering statement as provided in s. 721.07:

The managing entity shall have the right to forecast anticipated reservation and use of the accommodations of the timeshare plan and is authorized to reasonably reserve, deposit, or rent the accommodations for the purpose of facilitating the use or future use of the accommodations or other benefits made available through the timeshare plan.

(c) The managing entity shall maintain copies of all records, data, and information supporting the processes, analyses, procedures, and methods utilized by the managing entity in its determination to reserve accommodations of the timeshare plan pursuant to this subsection for a period of 5 years from the date of such determination. In the event of an investigation by the division for failure of a managing entity to comply with this subsection, the managing entity shall make all such records, data, and information available to the division for inspection, provided that if the managing entity complies with the provisions of s. 721.071, any such records, data, and information provided to the division shall constitute a trade secret pursuant to that section.

(13) Notwithstanding any provisions of chapter 607, chapter 617, or chapter 718, an officer, director, or agent of an owners’ association shall discharge his or her duties in good faith, with the care an ordinarily prudent person in a like position would exercise under similar circumstances, and in a manner he or she reasonably believes to be in the interests of the owners’ association. An officer, director, or agent of an owners’ association shall be exempt from liability for monetary damages in the same manner as provided in s. 617.0834 unless such officer, director, or agent breached or failed to perform his or her duties and the breach of, or failure to perform, his or her duties constitutes a violation of criminal law as provided in s. 617.0834; constitutes a transaction from which the officer or director derived an improper personal benefit, either directly or indirectly; or constitutes recklessness or an act or omission that was in bad faith, with malicious purpose, or in a manner exhibiting wanton and willful disregard of human rights, safety, or property.

History.—s. 1, ch. 81-172; s. 13, ch. 83-264; s. 5, ch. 84-256; s. 52, ch. 85-62; s. 4, ch. 87-343; s. 2, ch. 88-403; s. 24, ch. 91-103; s. 9, ch. 91-236; s. 5, ch. 91-426; s. 8, ch. 93-58; s. 241, ch. 94-218; s. 11, ch. 95-274; s. 898, ch. 97-102; s. 8, ch. 98-36; s. 20, ch. 2000-302; s. 2, ch. 2002-87; s. 12, ch. 2004-279; s. 101, ch. 2006-1; s. 7, ch. 2007-75; s. 2, ch. 2010-134; s. 90, ch. 2015-2.



721.14 - Discharge of managing entity.

721.14 Discharge of managing entity.—

(1) If timeshare estates are being sold to purchasers of a timeshare plan, any contract between the owners’ association and a manager or management firm shall be automatically renewable every 3 years, beginning with the third year after the owners’ association is first created, unless the purchasers vote to discharge the manager or management firm. Such a vote shall be conducted by the board of administration of the owners’ association. The manager or management firm shall be deemed discharged if at least 66 percent of the purchasers voting, which shall be at least 50 percent of all votes allocated to purchasers, vote to discharge.

(2) In the event the manager or management firm is discharged, the board of administration of the owners’ association shall remain responsible for operating and maintaining the timeshare plan pursuant to the timeshare instrument and s. 721.13(1). If the board of administration fails to do so, any timeshare owner may apply to the circuit court within the jurisdiction of which the accommodations and facilities lie for the appointment of a receiver to manage the affairs of the owners’ association and the timeshare plan. At least 30 days before applying to the circuit court, the timeshare owner shall mail to the owners’ association and post in a conspicuous place on the timeshare property a notice describing the intended action. If a receiver is appointed, the owners’ association shall be responsible as a common expense of the timeshare plan, for payment of the salary and expenses of the receiver, relating to the discharge of her or his duties and obligations as receiver, together with the receiver’s court costs, and reasonable attorney’s fees. The receiver shall have all powers and duties of a duly constituted board of administration and shall serve until discharged by the circuit court.

(3) The managing entity of a timeshare plan subject to the provisions of chapter 718 or chapter 719 may be discharged pursuant to chapter 718 or chapter 719, respectively, or its successor or pursuant to this section.

(4)(a) An owners’ association and a manager or management firm may, in the management contract or other written document, agree to the transition procedures and related time periods to be followed in the event the manager or management firm is discharged pursuant to this section. If there is no written agreement between the parties that covers the matters set forth in paragraphs (b) and (c), the provisions of paragraphs (b) and (c) shall apply.

(b) Within 90 days after the date that the manager or management firm is notified by the owners’ association of a successful termination vote pursuant to subsection (1), the terminated managing entity shall transfer to the owners’ association or new manager or management firm all relevant data held by the managing entity and related to any reservation system for the timeshare plan, including, but not limited to:

1. The names, addresses, and reservation status of all accommodations.

2. The names and addresses of all purchasers of timeshare interests.

3. All outstanding confirmed reservations and reservation requests.

4. Such other records and information as is necessary to permit the uninterrupted operation and administration of the timeshare plan. However, the information required to be transferred does not include private information of the terminated managing entity that is not directly related to operation and management of the timeshare plan.

(c) All reasonable costs incurred by the terminated managing entity in effecting the transfer of information required by this subsection shall be reimbursed to the terminated managing entity as a common expense of the timeshare plan within 10 days after the completed transfer of the data described in paragraph (b).

History.—s. 1, ch. 81-172; s. 14, ch. 83-264; s. 9, ch. 85-63; s. 12, ch. 95-274; s. 899, ch. 97-102; s. 21, ch. 2000-302; s. 13, ch. 2004-279; s. 5, ch. 2015-144.



721.15 - Assessments for common expenses.

721.15 Assessments for common expenses.—

(1)(a) Until a managing entity is created or provided pursuant to s. 721.13, the developer shall pay all common expenses. The timeshare instrument shall provide for the allocation of common expenses among all timeshare units or timeshare interests on a reasonable basis, including timeshare interests owned or not yet sold by the developer. The timeshare instrument may provide that the common expenses allocated may differ between those timeshare units that are part of the timeshare plan and those units that are not part of the timeshare plan; however, the different proportion of expenses must be based upon reasonable differences in the benefit provided to each. The timeshare instrument shall allocate common expenses to timeshare interests owned or not yet sold by the developer on the same basis that common expenses are allocated to similar or equivalent timeshare interests sold to purchasers.

(b) Notwithstanding any provision of chapter 718 or chapter 719 to the contrary, the allocation of total common expenses for a condominium or a cooperative timeshare plan may vary on any reasonable basis, including, but not limited to, timeshare unit size, timeshare unit type, timeshare unit location, specific identification, or a combination of these factors, if the percentage interest in the common elements attributable to each timeshare condominium parcel or timeshare cooperative parcel equals the share of the total common expenses allocable to that parcel. The share of a timeshare interest in the common expenses allocable to the timeshare condominium parcel or the timeshare cooperative parcel containing such interest may vary on any reasonable basis if the timeshare interest’s share of its parcel’s common expense allocation is equal to that timeshare interest’s share of the percentage interest in common elements attributable to such parcel.

(2)(a) After the creation or provision of a managing entity, the managing entity shall make an annual assessment against each purchaser for the payment of common expenses, based on the projected annual budget, in the amount specified by the contract between the seller and the purchaser or in the timeshare instrument.

(b) No owner of a timeshare interest may be excused from the payment of her or his share of the common expenses unless all owners are likewise excused from payment, except that the developer may be excused from the payment of her or his share of the common expenses which would have been assessed against her or his timeshare interests during a stated period of time during which the developer has guaranteed to each purchaser in the timeshare instrument, or by agreement between the developer and a majority of the owners of timeshare interests other than the developer, that the assessment for common expenses imposed upon the owners would not increase over a stated dollar amount. In the event of such a guarantee, the developer is obligated to pay all common expenses incurred during the guarantee period in excess of the total revenues of the timeshare plan. Notwithstanding this limitation, if a developer-controlled owners’ association has maintained all insurance coverages required by s. 721.165, the common expenses incurred during the guarantee period resulting from a natural disaster or an act of God, which are not covered by insurance proceeds from the insurance maintained by the owners’ association, may be assessed against all purchasers owning timeshare interests on the date of such natural disaster or act of God, and their successors and assigns, including the developer with respect to timeshare interests owned by the developer. In the event of such an assessment, all timeshare interests shall be assessed in accordance with their ownership interest as required by paragraph (1)(a).

(c) For the purpose of calculating the obligation of a developer under a guarantee pursuant to paragraph (b), amounts expended for any insurance coverage required by law or by the timeshare instrument to be maintained by the owners’ association and depreciation expenses related to real property shall be excluded from common expenses incurred during the guarantee period, except that for real property that is used for the production of fees, revenues, or other income, depreciation expenses shall be excluded only to the extent that they exceed the net income from the production of such fees, revenues, or other income. Any special assessment imposed for amounts excluded from the developer guarantee pursuant to this paragraph shall be paid proportionately by all owners of timeshare interests, including the developer with respect to the timeshare interests owned by the developer, in accordance with the timeshare instrument.

(d) A guarantee pursuant to paragraph (b) may provide that the developer may extend or increase the guarantee for one or more additional stated periods.

(3) Delinquent assessments may bear interest at the highest rate permitted by law or at some lesser rate established by the managing entity. In addition to such interest, the managing entity may charge an administrative late fee in an amount not to exceed $25 for each delinquent assessment. Any costs of collection, including reasonable collection agency fees and reasonable attorney’s fees, incurred in the collection of a delinquent assessment shall be paid by the purchaser and shall be secured by a lien in favor of the managing entity upon the timeshare interest with respect to which the delinquent assessment has been incurred; however, in the event that a managing entity turns the matter over to a collection agency, the managing entity must advise the purchaser at least 60 days prior to turning the matter over to the collection agency that the purchaser may be liable for the fees of the collection agency and that a lien may result therefrom.

(4) Unless otherwise specified in the contract between the seller and the purchaser, any common expenses benefiting fewer than all purchasers shall be assessed only against those purchasers benefited.

(5) Any assessments for common expenses which have not been spent for common expenses during the year for which such assessments were made shall be shown as an item on the annual budget.

(6) Notwithstanding any contrary requirements of s. 718.112(2)(g) or s. 719.106(1)(g), for timeshare plans subject to this chapter, assessments against purchasers need not be made more frequently than annually.

(7)(a) A purchaser, regardless of how her or his timeshare estate or timeshare license has been acquired, including a purchaser at a judicial sale, is personally liable for all assessments for common expenses which come due while the purchaser is the owner of such interest. A successor in interest is jointly and severally liable with her or his predecessor in interest for all unpaid assessments against such predecessor up to the time of transfer of the timeshare interest to such successor without prejudice to any right a successor in interest may have to recover from her or his predecessor in interest any amounts assessed against such predecessor and paid by such successor. The predecessor in interest or his or her agent, or a person providing resale transfer services for the predecessor in interest pursuant to s. 721.17(3) or his or her agent, shall deliver to the managing entity a copy of the recorded deed of conveyance if the interest is a timeshare estate or a copy of the instrument of transfer if the interest is a timeshare license, with the name and mailing address of the successor in interest within 15 days after the date of transfer, and after such delivery the successor in interest shall be listed by the managing entity as the owner of the timeshare interest on the books and records of the timeshare plan. The managing entity shall not be liable to any person for any inaccuracy in the books and records of the timeshare plan arising from the failure of the predecessor in interest to timely and correctly notify the managing entity of the name and mailing address of the successor in interest.

(b) Within 30 days after receiving a written request from a timeshare interest owner, an agent designated in writing by the timeshare interest owner, or a person providing resale transfer services for a consumer timeshare reseller pursuant to s. 721.17(3), a managing entity must provide a certificate, signed by an officer or agent of the managing entity, to the person requesting the certificate, that states the amount of any assessment, transfer fee, or other moneys currently owed to the managing entity, and of any assessment, transfer fee, or other moneys approved by the managing entity that will be due within the next 90 days, with respect to the designated consumer resale timeshare interest, as well as any information contained in the books and records of the timeshare plan regarding the legal description and use plan related to the designated consumer resale timeshare interest.

1. A person who relies upon such certificate shall be protected thereby.

2. A summary proceeding pursuant to s. 51.011 may be brought to compel compliance with this paragraph, and in such an action the prevailing party may recover reasonable attorney fees and court costs.

3. The managing entity may charge a fee not to exceed $150 for the preparation and delivery of the certificate. The amount of the fee must be included on the certificate.

(8) Notwithstanding the provisions of subsection (7), a first mortgagee or its successor or assignee who acquires title to a timeshare interest as a result of the foreclosure of the mortgage or by deed in lieu of foreclosure of the mortgage shall be exempt from liability for all unpaid assessments attributable to the timeshare interest or chargeable to the previous owner which came due prior to acquisition of title by the first mortgagee.

(9)(a) Anything contained in chapter 718 or chapter 719 to the contrary notwithstanding, the managing entity of a timeshare plan shall not commingle operating funds with reserve funds; however, the managing entity may maintain operating and reserve funds within a single account for a period not to exceed 30 days after the date on which the managing entity received payment of such funds.

(b) Anything contained in chapter 718 or chapter 719 to the contrary notwithstanding, a managing entity which serves as managing entity of more than one timeshare plan, or of more than one component site pursuant to part II, shall not commingle the common expense funds of any one timeshare plan or component site with the common expense funds of any other timeshare plan or component site. However, the managing entity may maintain common expense funds of multiple timeshare plans or multiple component sites within a single account for a period not to exceed 30 days after the date on which the managing entity received payment of such funds.

(10) This section shall not apply to personal property timeshare plans.

(11) Notwithstanding any provision of chapter 718 or chapter 719 to the contrary, any determination by a timeshare association of whether assessments exceed 115 percent of assessments for the prior fiscal year shall exclude anticipated expenses for insurance coverage required by law or by the timeshare instrument to be maintained by the association.

History.—s. 1, ch. 81-172; s. 15, ch. 83-264; s. 5, ch. 87-343; s. 3, ch. 88-403; s. 25, ch. 90-151; s. 65, ch. 91-110; s. 9, ch. 93-58; s. 13, ch. 95-274; s. 900, ch. 97-102; s. 9, ch. 98-36; s. 22, ch. 2000-302; s. 3, ch. 2002-87; s. 14, ch. 2004-279; s. 8, ch. 2007-75; s. 4, ch. 2013-159.



721.16 - Liens for overdue assessments; liens for labor performed on, or materials furnished to, a timeshare unit.

721.16 Liens for overdue assessments; liens for labor performed on, or materials furnished to, a timeshare unit.—

(1) The managing entity has a lien on a timeshare interest for any assessment levied against that timeshare interest from the date such assessment becomes due. The managing entity also has a lien on a timeshare interest of any purchaser for the cost of any maintenance, repairs, or replacement resulting from an act of such purchaser or purchaser’s guest that results in damage to the timeshare property or facilities made available to the purchasers.

(2) The managing entity may bring a judicial action in its name to foreclose a lien under subsection (1) in the manner a mortgage of real property is foreclosed and may also bring an action to recover a money judgment for the unpaid assessments without waiving any claim of lien. As an alternative to initiating a judicial action, the managing entity may initiate a trustee procedure to foreclose an assessment lien under s. 721.855.

(3) The lien is effective from the date of recording a claim of lien in the official records of the county or counties in which the timeshare interest is located. The claim of lien shall state the name of the timeshare plan and identify the timeshare interest for which the lien is effective, state the name of the purchaser, state the assessment amount due, and state the due dates. Notwithstanding any provision of s. 718.116(5) or s. 719.108(4) to the contrary, the lien is effective until satisfied or until 5 years have expired after the date the claim of lien is recorded unless, within that time, an action to enforce the lien is commenced pursuant to subsection (2). A claim of lien for assessments may include only assessments which are due when the claim is recorded. A claim of lien shall be signed and acknowledged by an officer or agent of the managing entity. Upon full payment, the person making the payment is entitled to receive a satisfaction of the lien.

(4) A judgment in any action or suit brought under this section shall include costs and reasonable attorney’s fees for the prevailing party.

(5) Labor performed on a timeshare unit, or materials furnished to a timeshare unit, shall not be the basis for the filing of a lien pursuant to part I of chapter 713, the Construction Lien Law, against the timeshare unit of any timeshare-period owner not expressly consenting to or requesting the labor or materials.

(6) This section shall not apply to personal property timeshare plans.

History.—s. 1, ch. 81-172; s. 53, ch. 85-62; s. 4, ch. 88-403; s. 27, ch. 90-109; s. 26, ch. 90-151; s. 23, ch. 2000-302; s. 15, ch. 2004-279; s. 3, ch. 2010-134.



721.165 - Insurance.

721.165 Insurance.—

(1) Notwithstanding any provision contained in the timeshare instrument or in this chapter, chapter 718, or chapter 719 to the contrary, the managing entity shall use due diligence to obtain adequate casualty insurance as a common expense of the timeshare plan to protect the timeshare property against all reasonably foreseeable perils, in such covered amounts and subject to such reasonable exclusions and reasonable deductibles as are consistent with the provisions of this section.

(2) In making the determination as to whether the insurance obtained pursuant to subsection (1) is adequate, the managing entity shall take into account the following factors, among others as may be applicable:

(a) Available insurance coverages and related premiums in the marketplace.

(b) Amounts of any related deductibles, types of exclusions, and coverage limitations; provided that, for purposes of this paragraph, a deductible of 5 percent or less shall be deemed to be reasonable per se.

(c) The probable maximum loss relating to the insured timeshare property during the policy term.

(d) The extent to which a given peril is insurable under commercially reasonable terms.

(e) Amounts of any deferred maintenance or replacement reserves on hand.

(f) Geography and any special risks associated with the location of the timeshare property.

(g) The age and type of construction of the timeshare property.

(3) Notwithstanding any provision contained in this section or in the timeshare instrument to the contrary, insurance shall be procured and maintained by the managing entity for the timeshare property as a common expense of the timeshare plan against such perils, in such coverages, and subject to such reasonable deductions or reasonable exclusions as may be required by:

(a) An institutional lender to a developer, for so long as such lender holds a mortgage encumbering any interest in or lien against a portion of the timeshare property; or

(b) Any holder or pledgee of, or any institutional lender having a security interest in, a pool of promissory notes secured by mortgages or other security interests relating to the timeshare plan, executed by purchasers in connection with such purchasers’ acquisition of timeshare interests in such timeshare property, or any agent, underwriter, placement agent, trustee, servicer, custodian, or other portfolio manager acting on behalf of such holder, pledgee, or institutional lender, for so long as any such notes and mortgages or other security interests remain outstanding.

(4) Notwithstanding any provision contained in the timeshare instrument or in this chapter, chapter 718, or chapter 719 to the contrary, the managing entity is authorized to apply any existing reserves for deferred maintenance and capital expenditures toward payment of insurance deductibles or the repair or replacement of the timeshare property after a casualty without regard to the purposes for which such reserves were originally established.

(5) A copy of each policy of insurance in effect shall be made available for reasonable inspection by purchasers and their authorized agents.

History.—s. 1, ch. 81-172; s. 54, ch. 85-62; s. 24, ch. 2000-302; s. 9, ch. 2007-75.



721.17 - Transfer of interest; resale transfer agreements.

721.17 Transfer of interest; resale transfer agreements.—

(1) Except in the case of a timeshare plan subject to the provisions of chapter 718 or chapter 719, no developer, owner of the underlying fee, or owner of the underlying personal property shall sell, lease, assign, mortgage, or otherwise transfer his or her interest in the accommodations and facilities of the timeshare plan except by an instrument evidencing the transfer recorded in the public records of the county in which such accommodations and facilities are located or, with respect to personal property timeshare plans, in full compliance with s. 721.08. The instrument shall be executed by both the transferor and transferee and shall state:

(a) That its provisions are intended to protect the rights of all purchasers of the plan.

(b) That its terms may be enforced by any prior or subsequent timeshare purchaser so long as that purchaser is not in default of his or her obligations.

(c) That so long as a purchaser remains in good standing with respect to her or his obligations under the timeshare instrument, including making all payments to the managing entity required by the timeshare instrument with respect to the annual common expenses of the timeshare plan, the transferee shall honor all rights of such purchaser relating to the subject accommodation or facility as reflected in the timeshare instrument.

(d) That the transferee will fully honor all rights of timeshare purchasers to cancel their contracts and receive appropriate refunds.

(e) That the obligations of the transferee under such instrument will continue to exist despite any cancellation or rejection of the contracts between the developer and purchaser arising out of bankruptcy proceedings.

(2) Should any transfer of the interest of the developer, the owner of the underlying fee, or the owner of the underlying property occur in a manner which is not in compliance with subsection (1), the terms set forth in subsection (1) shall be presumed to be a part of the transfer and shall be deemed to be included in the instrument of transfer. Notice shall be mailed to each purchaser of record within 30 days after the transfer unless such transfer does not affect the purchaser’s rights in or use of the timeshare plan. Persons who hold mortgages or liens on the property constituting a timeshare plan before the filed public offering statement of such plan is approved by the division shall not be considered transferees for the purposes of subsection (1).

(3)(a) In the course of offering timeshare interest transfer services, no person shall:

1. Engage in any timeshare interest transfer services for consideration, or the expectation of receiving consideration, without first obtaining a written resale transfer agreement signed by the consumer timeshare reseller that complies with this subsection.

2. Fail to provide both the consumer timeshare reseller and the escrow agent required by paragraph (c) with an executed copy of the resale transfer agreement.

3. Fail to comply with the requirements of paragraphs (b) and (c).

(b) Each resale transfer agreement shall contain:

1. A statement that no fee, cost, or other compensation may be paid to the person providing the timeshare resale transfer services before the delivery to the consumer timeshare reseller of written evidence that all promised timeshare interest transfer services have been performed, including, but not limited to, delivery to both the consumer timeshare reseller and the timeshare plan managing entity of a copy of the recorded instrument or other legal document evidencing the transfer of ownership of or legal title to the consumer resale timeshare interest to the transferee, accompanied by the full name, address, and other known contact information for the transferee.

2. The name, address, current phone number, and current e-mail address of the escrow agent required by paragraph (c).

3. A statement that the person providing the timeshare resale transfer services will provide the consumer timeshare reseller with written notice of the full performance of the timeshare resale transfer services, together with a copy of the recorded instrument or other legal document evidencing the transfer of ownership of or legal title to the consumer resale timeshare interest from the consumer timeshare reseller to a transferee.

4. A statement in substantially the following form in conspicuous type immediately preceding the space in the resale transfer agreement provided for the consumer timeshare reseller’s signature:

(Name)   has agreed to provide you with timeshare resale transfer services pursuant to this resale transfer agreement. After those services have been fully performed,   (Name)   is obligated to provide you with written notice of such full performance and a copy of the recorded instrument or other legal document evidencing the transfer of ownership of or legal title to the consumer resale timeshare interest to the transferee. Any fee or other compensation paid by you under this agreement before such full performance by   (Name)   must be held in escrow by the escrow agent specified in this agreement, and   (Name)   is prohibited from receiving any such fee or other compensation until all promised timeshare interest transfer services have been performed.

(c)1. Before entering into any resale transfer agreement, a person providing timeshare resale transfer services shall establish an escrow account with an escrow agent for the purpose of protecting the funds or other property of consumer timeshare resellers required to be escrowed by this subsection. An attorney who is a member in good standing of The Florida Bar, a licensed Florida real estate broker in good standing, or a licensed Florida title insurer or agent in good standing, any of whom also provides timeshare interest transfer services as described in this subsection, may serve as escrow agent under this subsection. The escrow agent shall maintain the escrow account only in such a manner as to be under the direct supervision and control of the escrow agent. The escrow agent shall have a fiduciary duty to each consumer timeshare reseller to maintain the escrow account in accordance with good accounting practices and to release the consumer timeshare reseller’s funds or other property from escrow only in accordance with this subsection.

2. All funds or other property that are received from or on behalf of a consumer timeshare reseller pursuant to a resale transfer agreement shall be deposited into an escrow account pursuant to this paragraph. A fee, cost, or other compensation that is due or that will be paid to the person providing the timeshare resale transfer services must be held in such escrow account until the person providing the timeshare resale transfer services has fully complied with all of his or her obligations under the resale transfer agreement and under this subsection.

3. The funds or other property required to be escrowed pursuant to this paragraph may only be released from escrow as follows:

a. On the order of the person providing the timeshare resale transfer services upon presentation of an affidavit by the person that all promised timeshare interest transfer services have been performed, including delivery to both the consumer timeshare reseller and the timeshare plan managing entity of a copy of the recorded instrument or other legal document evidencing the transfer of ownership of or legal title to the consumer resale timeshare interest to the transferee.

b. To a managing entity to pay any assessments, transfer fees, or other moneys owed with respect to the consumer resale timeshare interest as set forth in the certificate provided for in s. 721.15(7)(b) or to pay a governmental agency for the purpose of completing and perfecting the transfer. A managing entity shall accept any funds remitted to it by an escrow agent pursuant to this sub-subparagraph.

4. The escrow agent shall retain all resale transfer agreements, escrow account records, and affidavits received pursuant to this subsection for a period of 5 years.

(d) A person providing timeshare resale transfer services, an agent or third party service provider for the timeshare resale transfer services provider, or an escrow agent who intentionally fails to comply with the provisions of this subsection concerning the establishment of an escrow account, deposits of funds into escrow, withdrawal therefrom, and maintenance of records is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(e) No person shall participate, for consideration or with the expectation of consideration, in a plan or scheme, a purpose of which is to transfer a consumer resale timeshare interest to a transferee that the person knows does not have the ability, means, or intent to pay all assessments and taxes associated with the consumer resale timeshare interest.

(f) Providing timeshare interest transfer services with respect to a consumer resale timeshare interest in a timeshare property located or offered within this state, or in a multisite timeshare plan registered or required to be registered to be offered in this state, including acting as an agent or third-party service provider for a resale service provider, constitutes operating, conducting, engaging in, or carrying on a business or business venture in this state for the purposes of s. 48.193(1).

(g) A managing entity may bring an action to enforce the provisions of paragraph (e). In any such action, the managing entity may recover its actual damages, and the prevailing party may recover its reasonable attorney fees and court costs.

(h) Paragraphs (a)-(d) do not apply to:

1. A resale broker who offers timeshare interest transfer services to a consumer timeshare reseller, so long as the resale broker complies in all respects with chapter 475 and with s. 721.20; or

2. An attorney who is a member in good standing of The Florida Bar or a licensed Florida title insurer or agent in good standing who offers timeshare interest transfer services to a consumer timeshare reseller, if the total consideration paid by the consumer timeshare reseller to such person does not exceed $600, exclusive of any assessments, transfer fees, or moneys owed with respect to the consumer resale timeshare interest as set forth in the certificate provided for in s. 721.15(7)(b), and exclusive of any fees owed to a governmental agency for the purpose of completing and perfecting the transfer.

(i) This subsection does not apply to the transfer of ownership of a consumer resale timeshare interest from a consumer timeshare reseller to the developer or managing entity of that timeshare plan.

History.—s. 1, ch. 81-172; s. 16, ch. 83-264; s. 901, ch. 97-102; s. 25, ch. 2000-302; s. 16, ch. 2004-279; s. 5, ch. 2013-159.



721.18 - Exchange programs; filing of information and other materials; filing fees; unlawful acts in connection with an exchange program.

721.18 Exchange programs; filing of information and other materials; filing fees; unlawful acts in connection with an exchange program.—

(1) If a purchaser is offered the opportunity to subscribe to an exchange program, the seller shall deliver to the purchaser, together with the purchaser public offering statement, and prior to the offering or execution of any contract between the purchaser and the company offering the exchange program, written information regarding such exchange program; or, if the exchange company is dealing directly with the purchaser, the exchange company shall deliver to the purchaser, prior to the initial offering or execution of any contract between the purchaser and the company offering the exchange program, written information regarding such exchange program. In either case, the purchaser shall certify in writing to the receipt of such information. Such information shall include, but is not limited to, the following information, the form and substance of which shall first be approved by the division in accordance with subsection (2):

(a) The name and address of the exchange company.

(b) The names of all officers, directors, and shareholders of the exchange company.

(c) Whether the exchange company or any of its officers or directors has any legal or beneficial interest in any developer, seller, or managing entity for any timeshare plan participating in the exchange program and, if so, the name and location of the timeshare plan and the nature of the interest.

(d) Unless otherwise stated, a statement that the purchaser’s contract with the exchange company is a contract separate and distinct from the purchaser’s contract with the seller of the timeshare plan.

(e) Whether the purchaser’s participation in the exchange program is dependent upon the continued affiliation of the timeshare plan with the exchange program.

(f) A statement that the purchaser’s participation in the exchange program is voluntary. This statement is not required to be given by the seller or managing entity of a multisite timeshare plan to purchasers in the multisite timeshare plan.

(g) A complete and accurate description of the terms and conditions of the purchaser’s contractual relationship with the exchange program and the procedure by which changes thereto may be made.

(h) A complete and accurate description of the procedure to qualify for and effectuate exchanges.

(i) A complete and accurate description of all limitations, restrictions, or priorities employed in the operation of the exchange program, including, but not limited to, limitations on exchanges based on seasonality, timeshare unit size, or levels of occupancy, expressed in boldfaced type, and, in the event that such limitations, restrictions, or priorities are not uniformly applied by the exchange program, a clear description of the manner in which they are applied.

(j) Whether exchanges are arranged on a space-available basis and whether any guarantees of fulfillment of specific requests for exchanges are made by the exchange program.

(k) Whether and under what circumstances a purchaser, in dealing with the exchange program, may lose the use and occupancy of her or his timeshare period in any properly applied for exchange without her or his being provided with substitute accommodations by the exchange program.

(l) The fees or range of fees for membership or participation in the exchange program by purchasers, including any conversion or other fees payable to third parties, a statement whether any such fees may be altered by the exchange company, and the circumstances under which alterations may be made.

(m) The name and address of the site of each timeshare plan participating in the exchange program.

(n) The number of the timeshare units in each timeshare plan which are available for occupancy and which qualify for participation in the exchange program, expressed within the following numerical groupings: 1-5; 6-10; 11-20; 21-50; and 51 and over.

(o) The number of currently enrolled purchasers for each timeshare plan participating in the exchange program, expressed within the following numerical groupings: 1-100; 101-249; 250-499; 500-999; and 1,000 and over; and a statement of the criteria used to determine those purchasers who are currently enrolled with the exchange program.

(p) The disposition made by the exchange company of timeshare periods deposited with the exchange program by purchasers enrolled in the exchange program and not used by the exchange company in effecting exchanges.

(q) The following information, which shall be independently audited by a certified public accountant or accounting firm in accordance with the standards of the Accounting Standards Board of the American Institute of Certified Public Accountants and reported annually:

1. The number of purchasers currently enrolled in the exchange program.

2. The number of accommodations and facilities that have current written affiliation agreements with the exchange program.

3. The percentage of confirmed exchanges, which is the number of exchanges confirmed by the exchange program divided by the number of exchanges properly applied for, together with a complete and accurate statement of the criteria used to determine whether an exchange request was properly applied for.

4. The number of timeshare periods for which the exchange program has an outstanding obligation to provide an exchange to a purchaser who relinquished a timeshare period during the year in exchange for a timeshare period in any future year.

5. The number of exchanges confirmed by the exchange program during the year.

(r) A statement in boldfaced type to the effect that the percentage described in subparagraph (q)3. is a summary of the exchange requests entered with the exchange program in the period reported and that the percentage does not indicate the probabilities of a purchaser’s being confirmed to any specific choice or range of choices.

(2) Each exchange company offering an exchange program to purchasers in this state shall file with the division for review the information specified in subsection (1), together with any membership agreement and application between the purchaser and the exchange company, and the audit specified in subsection (1) on or before June 1 of each year. However, an exchange company shall make its initial filing at least 20 days prior to offering an exchange program to any purchaser in this state. Each filing shall be accompanied by an annual filing fee of $500. Within 20 days after receipt of such filing, the division shall determine whether the filing is adequate to meet the requirements of this section and shall notify the exchange company in writing that the division has either approved the filing or found specified deficiencies in the filing. If the division fails to respond within 20 days, the filing shall be deemed approved. The exchange company may correct the deficiencies; and, within 10 days after receipt of corrections from the exchange company, the division shall notify the exchange company in writing that the division has either approved the filing or found additional specified deficiencies in the filing. If the exchange company fails to adequately respond to any deficiency notice within 10 days, the division may reject the filing. Subsequent to such rejection, a new filing fee and a new division initial review period pursuant to this subsection shall apply to any refiling or further review of the rejected filing.

(a) Any material change to an approved exchange company filing shall be filed with the division for approval as an amendment prior to becoming effective. Each amendment filing shall be accompanied by a filing fee of $100. The exchange company may correct the deficiencies; and, within 10 days after receipt of corrections from the exchange company, the division shall notify the exchange company in writing that the division has either approved the filing or found additional specified deficiencies in the filing. Each approved amendment to the approved exchange company filing, other than an amendment that does not materially alter or modify the exchange program in a manner that is adverse to a purchaser, as determined by the exchange company in its reasonable discretion, shall be delivered to each purchaser who has not closed. An approved exchange program filing is required to be updated with respect to added or deleted resorts only once each year, and such annual update shall not be deemed to be a material change to the filing.

(b) If at any time the division determines that any of such information supplied by an exchange company fails to meet the requirements of this section, the division may undertake enforcement action against the exchange company in accordance with the provision of s. 721.26.

(3) No developer shall have any liability with respect to any violation of this chapter arising out of the publication by the developer of information provided to it by an exchange company pursuant to this section. No exchange company shall have any liability with respect to any violation of this chapter arising out of the use by a developer of information relating to an exchange program other than that provided to the developer by the exchange company.

(4) At the request of the exchange company, the division shall review any audio, written, or visual publications or materials relating to an exchange company or an exchange program filed for review by the exchange company and shall notify the exchange company of any deficiencies within 10 days after the filing. If the exchange company corrects the deficiencies, or if there are no deficiencies, the division shall notify the exchange company of its approval of the advertising materials. If the exchange company fails to adequately respond to any deficiency notice within 10 days, the division may reject the advertising materials. Subsequent to such rejection, a new division initial review period pursuant to this subsection shall apply to any refiling or further review.

(5) The failure of an exchange company to observe the requirements of this section, or the use of any unfair or deceptive act or practice in connection with the operation of an exchange program, is a violation of this chapter.

History.—s. 1, ch. 81-172; s. 158, ch. 83-216; s. 18, ch. 83-264; s. 55, ch. 85-62; s. 902, ch. 97-102; s. 10, ch. 98-36; s. 26, ch. 2000-302; s. 17, ch. 2004-279.



721.19 - Provisions requiring purchase or lease of timeshare property by owners’ association or purchasers; validity.

721.19 Provisions requiring purchase or lease of timeshare property by owners’ association or purchasers; validity.—In any timeshare plan in which timeshare estates or personal property timeshare interests are sold, no grant or reservation made by a declaration, lease, or other document, nor any contract made by the developer, managing entity, or owners’ association, which requires the owners’ association or purchasers to purchase or lease any portion of the timeshare property shall be valid unless approved by a majority of the purchasers other than the developer, after more than 50 percent of the timeshare periods have been sold.

History.—s. 13, ch. 83-264; s. 27, ch. 2000-302; s. 18, ch. 2004-279.



721.20 - Licensing requirements; suspension or revocation of license; exceptions to applicability; collection of advance fees for listings unlawful.

721.20 Licensing requirements; suspension or revocation of license; exceptions to applicability; collection of advance fees for listings unlawful.—

(1) Any seller of a timeshare plan must be a licensed real estate broker, broker associate, or sales associate as defined in s. 475.01, except as provided in s. 475.011.

(2) Solicitors who engage only in the solicitation of prospective purchasers and any purchaser who refers no more than 20 people to a developer or managing entity per year or who otherwise provides testimonials on behalf of a developer or managing entity are exempt from the provisions of chapter 475.

(3) A solicitor who has violated the provisions of chapter 468, chapter 718, chapter 719, this chapter, or the rules of the division governing timesharing shall be subject to the provisions of s. 721.26. Any developer or other person who supervises, directs, or engages the services of a solicitor shall be liable for any violation of the provisions of chapter 468, chapter 718, chapter 719, this chapter, or the rules of the division governing timesharing committed by such solicitor.

(4) County and municipal governments shall have the authority to adopt codes of conduct and regulations to govern solicitor activity conducted on public property, including providing for the imposition of penalties prescribed by a schedule of fines adopted by ordinance for violations of any such code of conduct or regulation. Any violation of any such adopted code of conduct or regulation shall not constitute a separate violation of this chapter. This subsection is not intended to restrict or invalidate any local code of conduct or regulation.

(5) This section does not apply to those individuals who offer for sale only timeshare interests in timeshare property located outside this state and who do not engage in any sales activity within this state or to timeshare plans which are registered with the Securities and Exchange Commission. For the purposes of this section, both timeshare licenses and timeshare estates are considered to be interests in real property.

(6) It is unlawful for any real estate broker, broker associate, or sales associate to collect any advance fee for the listing of any timeshare estate or timeshare license.

(7) It is unlawful for any broker, salesperson, or broker-salesperson to collect any advance fee for the listing of a personal property timeshare interest.

(8) Subsections (1), (2), and (3) do not apply to persons who offer personal property timeshare plans.

(9) A person who meets the definition of a commercial telephone seller or salesperson as defined in s. 501.603 must be licensed under part IV of chapter 501 before doing business in this state under this chapter.

History.—s. 1, ch. 81-172; s. 19, ch. 83-264; s. 7, ch. 84-256; s. 56, ch. 85-62; s. 6, ch. 87-343; s. 10, ch. 93-58; s. 14, ch. 95-274; s. 903, ch. 97-102; s. 28, ch. 2000-302; s. 58, ch. 2003-164; s. 19, ch. 2004-279; s. 17, ch. 2006-210; s. 9, ch. 2009-133; s. 12, ch. 2010-134; s. 3, ch. 2012-76; s. 47, ch. 2013-251.



721.205 - Resale service providers; disclosure obligations.

721.205 Resale service providers; disclosure obligations.—

(1)(a) Before engaging in resale advertising services, a resale service provider must provide to the consumer timeshare reseller:

1. A description of any fees or costs related to such services that the consumer timeshare reseller, or any other person, is required pay to the resale service provider or to any third party.

2. A description of when such fees or costs are due.

(b) A resale service provider may not engage in those activities described in s. 475.01(1)(a) without being the holder of a valid and current active license in accordance with chapter 475.

(2) In the course of offering resale advertising services, a resale advertiser may not:

(a) State or imply that the resale advertiser will provide or assist in providing any type of direct sales or resale brokerage services other than the advertising of the consumer resale timeshare interest for sale or rent by the consumer timeshare reseller.

(b) State or imply to a consumer timeshare reseller, directly or indirectly, that the resale advertiser has identified a person interested in buying or renting the timeshare resale interest without providing the name, address, and telephone number of such represented interested resale purchaser.

(c) State or imply to a consumer timeshare reseller, directly or indirectly, that sales or rentals have been achieved or generated as a result of its advertising services unless the resale advertiser, at the time of making such representation, possesses and is able to provide documentation to substantiate the statement or implication made to the consumer timeshare reseller. In addition, to the extent that a resale advertiser states or implies to a consumer timeshare reseller that the resale advertiser has sold or rented any specific number of timeshare interests, the resale advertiser must also provide the consumer timeshare reseller the ratio or percentage of all the timeshare interests that have resulted in a sale versus the number of timeshare interests advertised for sale by the resale advertiser for each of the previous 2 calendar years if the statement or implication is about a sale or sales, or the ratio or percentage of all the timeshare interests that have actually resulted in a rental versus the number of timeshare interests advertised for rental by the resale advertiser for each of the previous 2 calendar years if the statement or implication is about a rental or rentals.

(d) State or imply to a consumer timeshare reseller that the timeshare interest has a specific resale value.

(e) Make or submit any charge to a consumer timeshare reseller’s credit card account; make or cause to be made any electronic transfer of consumer timeshare reseller funds; or collect any payment from a consumer timeshare reseller that exceeds an aggregate total amount of $75 or more in any 12-month period until after the resale advertiser has received a written contract complying in all respects with paragraph (f) that has been signed by the consumer timeshare reseller.

(f) Engage in any resale advertising services for compensation or valuable consideration without first obtaining a written contract to provide such services signed by the consumer timeshare reseller. Notwithstanding any other law, the contract must be printed in at least 12-point type and must contain the following information:

1. The name, address, telephone number, and web address, if any, of the resale advertiser and a mailing address and e-mail address to which a contract cancellation notice may be delivered at the consumer timeshare reseller’s election.

2. A complete description of all resale advertising services to be provided, including, but not limited to, details regarding the publications, Internet sites, and other media in or on which the consumer resale timeshare interest will be advertised; the dates or time intervals for such advertising or the minimum number of times such advertising will be run in each specific medium; the itemized cost to the consumer timeshare reseller of each resale advertising service to be provided; and a statement of the total cost to the consumer timeshare reseller of all resale advertising services to be provided.

3. A statement printed in at least 12-point boldfaced type immediately preceding the space in the contract provided for the consumer timeshare reseller’s signature in substantially the following form:

TIMESHARE OWNER’S
RIGHT OF CANCELLATION

(Name of resale advertiser)   will provide resale advertising services pursuant to this contract. If   (name of resale advertiser)   represents that   (name of resale advertiser)   has identified a person who is interested in purchasing or renting your timeshare interest, then   (name of resale advertiser)   must provide you with the name, address, and telephone number of such represented interested resale purchaser.

You have an unwaivable right to cancel this contract for any reason within 10 days after the date you sign this contract. If you decide to cancel this contract, you must notify   (name of resale advertiser)   in writing of your intent to cancel. Your notice of cancellation shall be effective upon the date sent and shall be sent to   (resale advertiser’s physical address)   or to   (resale advertiser’s e-mail address)  . Your refund will be made within 20 days after receipt of notice of cancellation or within 5 days after receipt of funds from your cleared check, whichever is later.

You are not obligated to pay   (name of resale advertiser)   any money unless you sign this contract and return it to   (name of resale advertiser)  .

IMPORTANT: Before signing this contract, you should carefully review your original timeshare purchase contract and other project documents to determine whether the developer has reserved a right of first refusal or other option to purchase your timeshare interest or to determine whether there are any restrictions or special conditions applicable to the resale or rental of your timeshare interest.

4. A statement that any resale contract entered into by or on behalf of the consumer timeshare reseller must comply in all respects with s. 721.065, including the provision of a 10-day cancellation period for the prospective consumer resale purchaser.

(g) Make or submit any charge to a consumer timeshare reseller’s credit card account; make or cause to be made any electronic transfer of consumer timeshare reseller funds; or collect any payment from a consumer timeshare reseller in an aggregate amount totaling less than $75 in any 12-month period unless the consumer timeshare reseller has been provided a copy of the terms and conditions of the contract provided for in paragraph (f) and the consumer timeshare reseller has agreed to such terms and conditions by mail or electronic transmission.

(h) Fail to honor any cancellation notice sent by the consumer timeshare reseller within 10 days after the date the consumer timeshare reseller signs the contract for resale advertising services in compliance with subparagraph (f)3.

(i) Fail to provide a full refund of all money paid by a consumer timeshare reseller within 20 days after receipt of notice of cancellation or within 5 days after receipt of funds from a cleared check, whichever is later.

(3) If a resale service provider uses a contract for resale advertising services that fails to comply with subsection (2), such contract shall be voidable at the option of the consumer timeshare reseller for a period of 1 year after the date it is executed by the consumer timeshare reseller.

(4) Notwithstanding obligations placed upon any other persons by this section, it is the duty of a resale service provider to supervise, manage, and control all aspects of the offering of resale advertising services by any agent or employee of the resale service provider. Any violation of this section that occurs during such offering shall be deemed a violation by the resale service provider as well as by the person actually committing the violation.

(5) Providing resale advertising services with respect to a consumer resale timeshare interest in a timeshare property located or offered within this state, or in a multisite timeshare plan registered or required to be registered to be offered in this state, including acting as an agent or third-party service provider for a resale service provider, constitutes operating, conducting, engaging in, or carrying on a business or business venture in this state for the purposes of s. 48.193(1).

(6) The use of any unfair or deceptive act or practice by any person in connection with resale advertising services is a violation of this section.

(7) Notwithstanding any other penalties provided for in this section, any violation of this section is subject to a civil penalty of not more than $15,000 per violation. In addition, a person who violates any provision of this section commits an unfair and deceptive trade practice as prohibited by s. 501.204 and is subject to the penalties and remedies provided in part II of chapter 501.

History.—s. 4, ch. 2012-76.



721.21 - Purchasers’ remedies.

721.21 Purchasers’ remedies.—An action for damages or for injunctive or declaratory relief for a violation of this chapter may be brought by any purchaser or owners’ association against the developer, a seller, an escrow agent, or the managing entity. The prevailing party in any such action, or in any action in which the purchaser claims a right of voidability based upon either a closing before the expiration of the cancellation period or an amendment which materially alters or modifies the offering in a manner adverse to the purchaser, may be entitled to reasonable attorney’s fees. Relief under this section does not exclude other remedies provided by law.

History.—s. 1, ch. 81-172; s. 20, ch. 83-264; s. 29, ch. 2000-302.



721.22 - Partition.

721.22 Partition.—

(1) No action for partition of any timeshare unit shall lie, unless otherwise provided for in the contract between the seller and the purchaser.

(2) If a timeshare estate exists as an estate for years with a future interest, the estate for years shall not be deemed to have merged with the future interest, but neither the estate for years nor the corresponding future interest shall be conveyed or encumbered separately from the other.

History.—s. 1, ch. 81-172; s. 21, ch. 83-264.



721.23 - Securities.

721.23 Securities.—Timeshare plans are not securities under the provisions of chapter 517 or its successor.

History.—s. 1, ch. 81-172; s. 57, ch. 85-62.



721.24 - Firesafety.

721.24 Firesafety.—

(1) Any:

(a) Facility or accommodation of a timeshare plan, as defined in this chapter, chapter 718, or chapter 719, which is of three stories or more and for which the construction contract has been let after September 30, 1983, with interior corridors which do not have direct access from the timeshare unit to exterior means of egress, or

(b) Building over 75 feet in height that has direct access from the timeshare unit to exterior means of egress and for which the construction contract has been let after September 30, 1983,

shall be equipped with an automatic sprinkler system installed in compliance with the provisions prescribed in the National Fire Protection Association publication NFPA No. 13 (1985), “Standards for the Installation of Sprinkler Systems.” The sprinkler installation may be omitted in closets which are not over 24 square feet in area and in bathrooms which are not over 55 square feet in area, which closets and bathrooms are located in timeshare units. Each timeshare unit shall be equipped with an approved listed single-station smoke detector meeting the minimum requirements of NFPA-74 (1984), “Standards for the Installation, Maintenance and Use of Household Fire Warning Equipment,” powered from the building electrical service, notwithstanding the number of stories in the structure, if the contract for construction is let after September 30, 1983. Single-station smoke detection is not required when a timeshare unit’s smoke detectors are connected to a central alarm system which also alarms locally.

(2) Any timeshare unit of a timeshare plan, as defined in this chapter, chapter 718, or chapter 719 which is of three stories or more and for which the construction contract was let before October 1, 1983, shall be equipped with:

(a) A system which complies with subsection (1); or

(b) An approved sprinkler system for all interior corridors, public areas, storage rooms, closets, kitchen areas, and laundry rooms, less individual timeshare units, if the following conditions are met:

1. There is a minimum 1-hour separation between each timeshare unit and between each timeshare unit and a corridor.

2. The building is constructed of noncombustible materials.

3. The egress conditions meet the requirements of s. 5-3 of the Life Safety Code, NFPA 101 (1985).

4. The building has a complete automatic fire detection system which meets the requirements of NFPA-72A (1987) and NFPA-72E (1984), including smoke detectors in each timeshare unit individually annunciating to a panel at a supervised location.

(3) The Division of State Fire Marshal of the Department of Financial Services may prescribe uniform standards for firesafety equipment for timeshare units of timeshare plans for which the construction contracts were let before October 1, 1983. An entire building shall be equipped as outlined, except that the approved sprinkler system may be delayed by the Division of State Fire Marshal until October 1, 1991, on a schedule for complete compliance in accordance with rules adopted by the Division of State Fire Marshal, which schedule shall include a provision for a 1-year extension which may be granted not more than three times for any individual requesting an extension. The entire system must be installed and operational by October 1, 1994. The Division of State Fire Marshal shall not grant an extension for the approved sprinkler system unless a written request for the extension and a construction work schedule is submitted. The Division of State Fire Marshal may grant an extension upon demonstration that compliance with this section by the date required would impose an extreme hardship and a disproportionate financial impact. Any establishment that has been granted an extension by the Division of State Fire Marshal shall post, in a conspicuous place on the premises, a public notice stating that the establishment has not yet installed the approved sprinkler system required by law.

(4) The provisions for installation of single-station smoke detectors required in subsection (1) and subparagraph (2)(b)4. shall be waived by the Division of State Fire Marshal for any establishment for which the construction contract was let before October 1, 1983, and which is under three stories in height, if each individual timeshare unit is equipped with a smoke detector approved by the Division of State Fire Marshal.

(5) The Division of State Fire Marshal shall adopt, in accordance with the provisions of chapter 120, any rules necessary for the implementation and enforcement of this section. The Division of State Fire Marshal shall enforce this section in accordance with the provisions of chapter 633.

(6) Accommodations and facilities of personal property timeshare plans shall be exempt from the requirements of this section.

History.—s. 55, ch. 90-339; s. 30, ch. 2000-302; s. 1893, ch. 2003-261; s. 20, ch. 2004-279.



721.25 - Zoning and building.

721.25 Zoning and building.—All laws, ordinances, and regulations concerning buildings or zoning shall be construed and applied with reference to the nature and use of the real estate timeshare plan property, without regard to the form of ownership.

History.—s. 1, ch. 81-172; s. 159, ch. 83-216; s. 58, ch. 85-62.



721.26 - Regulation by division.

721.26 Regulation by division.—The division has the power to enforce and ensure compliance with this chapter, except for parts III and IV, using the powers provided in this chapter, as well as the powers prescribed in chapters 718 and 719. In performing its duties, the division shall have the following powers and duties:

(1) To aid in the enforcement of this chapter, or any division rule adopted or order issued pursuant to this chapter, the division may make necessary public or private investigations within or outside this state to determine whether any person has violated or is about to violate this chapter, or any division rule adopted or order issued pursuant to this chapter.

(2) The division may require or permit any person to file a written statement under oath or otherwise, as the division determines, as to the facts and circumstances concerning a matter under investigation.

(3) For the purpose of any investigation under this chapter, the director of the division or any officer or employee designated by the director may administer oaths or affirmations, subpoena witnesses and compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation, including the identity, existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence. Failure to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected thereby shall be a violation of this chapter. In addition to the other enforcement powers authorized in this subsection, the division may apply to the circuit court for an order compelling compliance.

(4) The division may prepare and disseminate a prospectus and other information to assist prospective purchasers, sellers, and managing entities of timeshare plans in assessing the rights, privileges, and duties pertaining thereto.

(5) Notwithstanding any remedies available to purchasers, if the division has reasonable cause to believe that a violation of this chapter, or of any division rule adopted or order issued pursuant to this chapter, has occurred, the division may institute enforcement proceedings in its own name against any regulated party, as such term is defined in this subsection:

(a)1. “Regulated party,” for purposes of this section, means any developer, exchange company, seller, managing entity, owners’ association, owners’ association director, owners’ association officer, manager, management firm, escrow agent, trustee, any respective assignees or agents, or any other person having duties or obligations pursuant to this chapter.

2. Any person who materially participates in any offer or disposition of any interest in, or the management or operation of, a timeshare plan in violation of this chapter or relevant rules involving fraud, deception, false pretenses, misrepresentation, or false advertising or the disbursement, concealment, or diversion of any funds or assets, which conduct adversely affects the interests of a purchaser, and which person directly or indirectly controls a regulated party or is a general partner, officer, director, agent, or employee of such regulated party, shall be jointly and severally liable under this subsection with such regulated party, unless such person did not know, and in the exercise of reasonable care could not have known, of the existence of the facts giving rise to the violation of this chapter. A right of contribution shall exist among jointly and severally liable persons pursuant to this paragraph.

(b) The division may permit any person whose conduct or actions may be under investigation to waive formal proceedings and enter into a consent proceeding whereby an order, rule, or letter of censure or warning, whether formal or informal, may be entered against that person.

(c) The division may issue an order requiring a regulated party to cease and desist from an unlawful practice under this chapter and take such affirmative action as in the judgment of the division will carry out the purposes of this chapter.

(d)1. The division may bring an action in circuit court for declaratory or injunctive relief or for other appropriate relief, including restitution.

2. The division shall have broad authority and discretion to petition the circuit court to appoint a receiver with respect to any managing entity which fails to perform its duties and obligations under this chapter with respect to the operation of a timeshare plan. The circumstances giving rise to an appropriate petition for receivership under this subparagraph include, but are not limited to:

a. Damage to or destruction of any of the accommodations or facilities of a timeshare plan, where the managing entity has failed to repair or reconstruct same.

b. A breach of fiduciary duty by the managing entity, including, but not limited to, undisclosed self-dealing or failure to timely assess, collect, or disburse the common expenses of the timeshare plan.

c. Failure of the managing entity to operate the timeshare plan in accordance with the timeshare instrument and this chapter.

If, under the circumstances, it appears that the events giving rise to the petition for receivership cannot be reasonably and timely corrected in a cost-effective manner consistent with the timeshare instrument, the receiver may petition the circuit court to implement such amendments or revisions to the timeshare instrument as may be necessary to enable the managing entity to resume effective operation of the timeshare plan, or to enter an order terminating the timeshare plan, or to enter such further orders regarding the disposition of the timeshare property as the court deems appropriate, including the disposition and sale of the timeshare property held by the owners’ association or the purchasers. In the event of a receiver’s sale, all rights, title, and interest held by the owners’ association or any purchaser shall be extinguished and title shall vest in the buyer. This provision applies to timeshare estates, personal property timeshare interests, and timeshare licenses. All reasonable costs and fees of the receiver relating to the receivership shall become common expenses of the timeshare plan upon order of the court.

3. The division may revoke its approval of any filing for any timeshare plan for which a petition for receivership has been filed pursuant to this paragraph.

(e)1. The division may impose a penalty against any regulated party for a violation of this chapter or any rule adopted thereunder. A penalty may be imposed on the basis of each day of continuing violation, but in no event may the penalty for any offense exceed $10,000. All accounts collected shall be deposited with the Chief Financial Officer to the credit of the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund.

2.a. If a regulated party fails to pay a penalty, the division shall thereupon issue an order directing that such regulated party cease and desist from further operation until such time as the penalty is paid; or the division may pursue enforcement of the penalty in a court of competent jurisdiction.

b. If an owners’ association or managing entity fails to pay a civil penalty, the division may pursue enforcement in a court of competent jurisdiction.

(f) In order to permit the regulated party an opportunity to appeal such decision administratively or to seek relief in a court of competent jurisdiction, the order imposing the penalty or the cease and desist order shall not become effective until 20 days after the date of such order.

(g) Any action commenced by the division shall be brought in the county in which the division has its executive offices or in the county where the violation occurred.

(h) Notice to any regulated party shall be complete when delivered by United States mail, return receipt requested, to the party’s address currently on file with the division or to such other address at which the division is able to locate the party. Every regulated party has an affirmative duty to notify the division of any change of address at least 5 business days prior to such change.

(6) The division has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement and enforce the provisions of this chapter.

(7)(a) The use of any unfair or deceptive act or practice by any person in connection with the sales or other operations of an exchange program or timeshare plan is a violation of this chapter.

(b) Any violation of the Florida Deceptive and Unfair Trade Practices Act, ss. 501.201 et seq., relating to the creation, promotion, sale, operation, or management of any timeshare plan shall also be a violation of this chapter.

(c) The division may institute proceedings against any such person and take any appropriate action authorized in this section in connection therewith, notwithstanding any remedies available to purchasers.

(8) The failure of any person to comply with any order of the division is a violation of this chapter.

History.—s. 1, ch. 81-172; s. 22, ch. 83-264; s. 23, ch. 87-102; s. 15, ch. 95-274; s. 11, ch. 98-36; s. 223, ch. 98-200; s. 31, ch. 2000-302; s. 1894, ch. 2003-261; s. 21, ch. 2004-279; s. 68, ch. 2008-240.



721.265 - Service of process.

721.265 Service of process.—

(1) In addition to the methods of service provided for in the Florida Rules of Civil Procedure and the Florida Statutes, service of process may be made by delivering a copy of the process to the director of the division, which shall be binding upon the defendant or respondent, if:

(a) The plaintiff, which may be the division, immediately sends a copy of the process and the pleading by certified mail to the defendant or respondent at her or his last known address.

(b) The plaintiff files an affidavit of compliance with this section on or before the return date of the process or within the time set by the court.

(2) If any person, including any nonresident of this state, allegedly engages in conduct prohibited by this chapter, or by any rule or order of the division, and has not filed a consent to service of process, and personal jurisdiction over her or him cannot otherwise be obtained in this state, the director shall be authorized to receive service of process in any noncriminal proceeding against that person or her or his successor which grows out of the conduct and which is brought under this chapter or any rule or order of the division. The process shall have the same force and validity as if personally served. Notice shall be given as provided in subsection (1).

(3) In addition to any means recognized by law, substituted service of process on timeshare purchasers in receivership proceedings may be made in accordance with s. 721.85(1).

History.—s. 16, ch. 95-274; s. 904, ch. 97-102; s. 12, ch. 98-36.



721.27 - Annual fee for each timeshare unit in plan.

721.27 Annual fee for each timeshare unit in plan.—On January 1 of each year, each managing entity of a timeshare plan located in this state shall collect as a common expense and pay to the division an annual fee of $2 for each 7 days of annual use availability that exist within the timeshare plan at that time, subject to any limitations on the amount of such annual fee pursuant to s. 721.58. If any portion of the annual fee is not paid by March 1, the managing entity may be assessed a penalty pursuant to s. 721.26.

History.—s. 1, ch. 81-172; s. 23, ch. 83-264; s. 10, ch. 91-236; s. 11, ch. 93-58; s. 17, ch. 95-274; s. 32, ch. 2000-302.



721.28 - Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund.

721.28 Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund.—All funds collected by the division and any amounts paid as fees or penalties under this chapter shall be deposited in the State Treasury to the credit of the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund created by s. 718.509.

History.—s. 1, ch. 81-172; s. 22, ch. 83-339; s. 24, ch. 87-102; s. 69, ch. 2008-240.



721.29 - Recording.

721.29 Recording.—If any timeshare plan accommodations or facilities are located in any jurisdiction that does not have recording laws or will not record any document or instrument required to be recorded pursuant to this chapter, the division shall have the discretion to accept an alternative method of protecting purchasers’ rights that will be effective under the laws of that other jurisdiction.

History.—s. 33, ch. 2000-302.



721.301 - Florida Timesharing, Vacation Club, and Hospitality Program.

721.301 Florida Timesharing, Vacation Club, and Hospitality Program.—

(1)(a) There is established the Florida Timesharing, Vacation Club, and Hospitality Program. The primary purpose of this program is to provide the opportunity for a public-private partnership between the state and the timeshare, vacation club, hospitality, and tourism industries affecting this state.

(b) In conducting the program, the director, or the director’s designee, shall:

1. Solicit research and educational projects and proposals from the timeshare, vacation club, hospitality, and tourism industries;

2. Consult with the Florida chapter of the American Resort Development Association (ARDA-Florida), the Chancellor of the State University System, or the chancellor’s designee; and

3. Assist in the preparation of appropriate reports produced by the program partnership.

(c) The director may designate funds from the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund, not to exceed $50,000 annually, to support the projects and proposals undertaken pursuant to paragraph (b). All state trust funds to be expended pursuant to this section must be matched equally with private moneys and shall comprise no more than half of the total moneys expended annually.

(2) The division is authorized to adopt, amend, and repeal rules prescribing criteria for processing and approval of project applications.

History.—s. 28, ch. 95-274; s. 13, ch. 97-93; s. 905, ch. 97-102; s. 72, ch. 99-5; s. 70, ch. 2008-240.



721.32 - Effect of ch. 2000-302.

721.32 Effect of ch. 2000-302.—This act shall take effect June 15, 2000; however, all documents filed and approved in accordance with this chapter prior to June 15, 2000, or any amendments to such documents made subsequent to June 15, 2000, that are otherwise in compliance with this chapter prior to June 15, 2000, shall be deemed to be in compliance with the filing requirements of this chapter.

History.—s. 64, ch. 2000-302.






Part II - VACATION CLUBS (ss. 721.50-721.58)

721.50 - Short title.

721.50 Short title.—This part may be cited as the “McAllister Act” in recognition and appreciation for the years of extraordinary and insightful contributions by Mr. Bryan C. McAllister, Examinations Supervisor of the former Division of Florida Land Sales, Condominiums, and Mobile Homes.

History.—s. 12, ch. 93-58; s. 33, ch. 95-274; s. 71, ch. 2008-240.



721.51 - Legislative purpose; scope.

721.51 Legislative purpose; scope.—

(1) The purpose of this part is to advance the purposes of this chapter as set forth in s. 721.02 with respect to multisite vacation and timeshare plans, also known as vacation clubs.

(2) All multisite timeshare plans shall be governed by both part I and this part except where otherwise provided in this part. In the event of a conflict between the provisions of part I and this part, the provisions of this part shall prevail.

History.—s. 12, ch. 93-58; s. 18, ch. 95-274; s. 34, ch. 2000-302.



721.52 - Definitions.

721.52 Definitions.—As used in this chapter, the term:

(1) “Applicable law” means the law of the jurisdiction where the accommodations and facilities referred to are located.

(2) “Component site” means a specific geographic site where a portion of the accommodations and facilities of the multisite timeshare plan are located. If permitted under applicable law, separate phases operated as a single development located at a specific geographic site under common management shall be deemed a single component site for purposes of this part.

(3) “Inventory” means the accommodations and facilities located at a particular component site or sites owned, leased, licensed, or otherwise acquired for use by a developer and offered as part of the multisite timeshare plan.

(4) “Multisite timeshare plan” means any method, arrangement, or procedure with respect to which a purchaser obtains, by any means, a recurring right to use and occupy accommodations or facilities of more than one component site, only through use of a reservation system, whether or not the purchaser is able to elect to cease participating in the plan. However, the term “multisite timeshare plan” shall not include any method, arrangement, or procedure wherein:

(a) The contractually specified maximum total financial obligation on the purchaser’s part is $3,000 or less, during the entire term of the plan; or

(b) The term is for a period of 3 years or less, regardless of the purchaser’s contractually specified maximum total financial obligation, if any. For purposes of determining the term of such use and occupancy rights, the period of any optional renewals which a purchaser, in his or her sole discretion, may elect to exercise, whether or not for additional consideration, shall not be included. For purposes of determining the term of such use and occupancy rights, the period of any automatic renewals shall be included unless a purchaser has the right to terminate the membership at any time and receive a pro rata refund or the purchaser receives a notice no less than 30 days and no more than 60 days prior to the date of renewal informing the purchaser of the right to terminate at any time prior to the date of automatic renewal.

Multisite timeshare plan does not mean an exchange program as defined in s. 721.05. Timeshare estates may only be offered in a multisite timeshare plan pursuant to s. 721.57.

(5) “Nonspecific multisite timeshare plan” means a multisite timeshare plan with respect to which a purchaser receives a right to use all of the accommodations and facilities, if any, of the multisite timeshare plan through the reservation system, but no specific right to use any particular accommodations and facilities for the remaining term of the multisite timeshare plan in the event that the reservation system is terminated for any reason prior to the expiration of the term of the multisite timeshare plan.

(6) “Reservation system” means the method, arrangement, or procedure by which a purchaser, in order to reserve the use and occupancy of any accommodation or facility of the multisite timeshare plan for one or more use periods, is required to compete with other purchasers in the same multisite timeshare plan regardless of whether such reservation system is operated and maintained by the multisite timeshare plan managing entity, an exchange company, or any other person. In the event that a purchaser is required to use an exchange program as the purchaser’s principal means of obtaining the right to use and occupy a multisite timeshare plan’s accommodations and facilities, such arrangement shall be deemed a reservation system. When an exchange company utilizes a mechanism for the exchange of use of timeshare periods among members of an exchange program, such utilization is not a reservation system of a multisite timeshare plan.

(7) “Specific multisite timeshare plan” means a multisite timeshare plan with respect to which a purchaser receives a specific right to use accommodations and facilities, if any, at one component site of a multisite timeshare plan, together with use rights in the other accommodations and facilities of the multisite timeshare plan created by or acquired through the reservation system.

(8) “Vacation club” means a multisite timeshare plan. However, notwithstanding any other provision of this chapter, the use of the term “vacation club” by a person or entity as part of a company, brand, or product name shall not, in and of itself, subject the person, entity, or product being offered to the provisions of this part unless the product offered otherwise meets the definition of a “multisite timeshare plan” as defined in subsection (4).

History.—s. 12, ch. 93-58; s. 19, ch. 95-274; s. 906, ch. 97-102; s. 35, ch. 2000-302; s. 22, ch. 2004-279; s. 10, ch. 2007-75; s. 6, ch. 2015-144.



721.53 - Subordination instruments; alternate security arrangements.

721.53 Subordination instruments; alternate security arrangements.—

(1) With respect to each accommodation or facility of a multisite timeshare plan, the developer shall provide the division with satisfactory evidence that one of the following has occurred with respect to each interestholder prior to offering the accommodation or facility as a part of the multisite timeshare plan:

(a) The interestholder has executed and recorded a nondisturbance and notice to creditors instrument pursuant to s. 721.08.

(b) The interestholder has executed a subordination and notice to creditors instrument and recorded it among the appropriate public records in the jurisdiction in which the subject accommodation or facility is located. The subordination instrument shall expressly subordinate the interest or lien of the interestholder in the subject accommodation or facility to the rights of purchasers of the multisite timeshare plan created with respect to such accommodation or facility by the timeshare instrument, and shall provide that:

1. If the party seeking enforcement is not in default of its obligations, the instrument may be enforced by both the seller and any purchaser of the multisite timeshare plan;

2. The instrument shall be effective as between the timeshare purchaser and interestholder despite any rejection or cancellation of the contract between the timeshare purchaser and developer as a result of bankruptcy proceedings of the developer; and

3. So long as a purchaser remains in good standing with respect to her or his obligations under the timeshare instrument, including making all payments to the managing entity required by the timeshare instrument with respect to the annual common expenses of the multisite timeshare plan, then the interestholder will honor all rights of such purchaser relating to the subject accommodation or facility as reflected in the timeshare instrument.

The subordination instrument shall also contain language sufficient to provide subsequent creditors of the developer and the interestholder with notice of the existence of the timeshare plan and of the rights of purchasers and shall serve to protect the interest of the timeshare purchasers from any claims of such subsequent creditors.

(c) The interestholder has transferred the subject accommodation or facility or all use rights therein to a nonprofit organization or owners’ association to be held for the use and benefit of the purchasers, which entity shall act as a fiduciary to the purchasers. Prior to such transfer, any lien or other encumbrance against such accommodation or facility shall be made subject to a subordination and notice to creditors instrument pursuant to either paragraph (a) or paragraph (b). No transfer pursuant to this paragraph shall become effective until the nonprofit organization or owners’ association accepts such transfer and the responsibilities set forth in subsection (2).

(d) The subject accommodation or facility is free and clear of the claims of any interestholder, and the purchasers’ rights in and to the subject accommodation or facility as described in and limited by the timeshare instrument are protected by a recorded instrument against the claims of any subsequent creditors of any owner of the underlying fee.

(e) The interestholder has transferred the subject accommodation or facility or all use rights therein to a trust that complies with this paragraph. If the accommodation or facility included in such transfer is subject to a lease, the unexpired term of the lease must be disclosed as the term of that component site pursuant to s. 721.55(4)(a). Prior to such transfer, any lien or other encumbrance against such accommodation or facility shall be made subject to a nondisturbance and notice to creditors instrument pursuant to paragraph (a) or a subordination and notice to creditors instrument pursuant to paragraph (b). No transfer pursuant to this paragraph shall become effective until the trust accepts such transfer and the responsibilities set forth herein. A trust established pursuant to this paragraph shall comply with the following provisions:

1. The trustee shall be an individual or a business entity authorized and qualified to conduct trust business in this state. Any corporation authorized to do business in this state may act as trustee in connection with a timeshare plan pursuant to this chapter. The trustee must be independent from any developer or managing entity of the timeshare plan or any interestholder of any accommodation or facility of such plan. The same trustee may hold the accommodations and facilities, or use rights therein, for one or more of the component sites of the timeshare plan.

2. The trust shall be irrevocable so long as any purchaser has a right to occupy any portion of the timeshare property pursuant to the timeshare plan.

3. The trustee shall not convey, hypothecate, mortgage, assign, lease, or otherwise transfer or encumber in any fashion any interests in or portion of the timeshare property with respect to which any purchaser has a right of use or occupancy unless the timeshare plan is terminated pursuant to the timeshare instrument, or the timeshare property held in trust is deleted from a multisite timeshare plan pursuant to s. 721.552(3), or such conveyance, hypothecation, mortgage, assignment, lease, transfer, or encumbrance is approved by vote of two-thirds of all voting interests of the timeshare plan. Subject to s. 721.552, a vote of the voting interests of the timeshare plan is not required for substitution or automatic deletion of accommodations or facilities.

4. All purchasers of the timeshare plan or the owners’ association of the timeshare plan shall be express beneficiaries of the trust. The trustee shall act as a fiduciary to the beneficiaries of the trust. The personal liability of the trustee shall be governed by ss. 736.08125, 736.08163, 736.1013, and 736.1015. The agreement establishing the trust shall set forth the duties of the trustee. The trustee shall be required to furnish promptly to the division upon request a copy of the complete list of the names and addresses of the owners in the timeshare plan and a copy of any other books and records of the timeshare plan required to be maintained pursuant to s. 721.13 that are in the possession of the trustee. All expenses reasonably incurred by the trustee in the performance of its duties, together with any reasonable compensation of the trustee, shall be common expenses of the timeshare plan.

5. The trustee shall not resign upon less than 90 days’ prior written notice to the managing entity and the division. No resignation shall become effective until a substitute trustee, approved by the division, is appointed by the managing entity and accepts the appointment.

6. The documents establishing the trust arrangement shall constitute a part of the timeshare instrument.

7. For trusts holding property in component sites located outside this state, the trust holding such property shall be deemed in compliance with the requirements of this paragraph, if such trust is authorized and qualified to conduct trust business under the laws of such jurisdiction and the agreement or law governing such trust arrangement provides substantially similar protections for the purchaser as are required in this paragraph for trusts holding property in a component site located in this state.

8. The trustee shall have appointed a registered agent in this state for service of process. In the event such a registered agent is not appointed, service of process may be served pursuant to s. 721.265.

(f) With respect to any personal property accommodations or facilities, the developer and any other interestholder have complied fully with the applicable provisions of s. 721.08.

(2) The nonprofit organization or owners’ association described in paragraph (1)(c) shall comply with the following provisions:

(a) The nonprofit organization or owners’ association shall not convey, hypothecate, mortgage, assign, or otherwise transfer or encumber in any fashion any portion of the timeshare property with respect to which any purchaser has a right of use or occupancy unless the timeshare plan is terminated pursuant to the timeshare instrument or the timeshare property held by the entity is deleted from a multisite timeshare plan pursuant to s. 721.552(3).

(b) The nonprofit organization or owners’ association shall notify the division and the managing entity of the multisite timeshare plan of any proposed transfer of the accommodations or facilities or use rights therein which is permitted by paragraph (a) at least 30 days prior to said transfer.

(c) All expenses reasonably incurred by the nonprofit organization or owners’ association in the performance of its duties, pursuant to paragraph (a), shall be common expenses of the timeshare plan.

(3) In lieu of the requirements of subsection (1) or subsection (2), the director of the division may accept other assurances from the developer with respect to the subject accommodation or facility, including, but not limited to, a surety or fidelity bond or an irrevocable letter of credit, based upon the value of the subject accommodation or facility as established by independent appraisal or other evidence acceptable to the director.

History.—s. 12, ch. 93-58; s. 20, ch. 95-274; s. 907, ch. 97-102; s. 36, ch. 2000-302; s. 23, ch. 2004-279; s. 26, ch. 2006-217; s. 7, ch. 2015-144.



721.55 - Multisite timeshare plan public offering statement.

721.55 Multisite timeshare plan public offering statement.—Each filed public offering statement for a multisite timeshare plan shall contain the information required by this section and shall comply with the provisions of s. 721.07, except as otherwise provided therein. The division is authorized to provide by rule the method by which a developer must provide such information to the division. Each multisite timeshare plan filed public offering statement shall contain the following information and disclosures:

(1) A cover page containing:

(a) The name of the multisite timeshare plan.

(b) The following statement in conspicuous type:

This public offering statement contains important matters to be considered in acquiring an interest in a multisite timeshare plan (or multisite vacation ownership plan or multisite vacation plan or vacation club). The statements contained herein are only summary in nature. A prospective purchaser should refer to all references, accompanying exhibits, contract documents, and sales materials. The prospective purchaser should not rely upon oral representations as being correct and should refer to this document and accompanying exhibits for correct representations.

(2) A summary containing all statements required to be in conspicuous type in the public offering statement and in all exhibits thereto.

(3) A separate index for the contents and exhibits of the public offering statement.

(4) A text, which shall include, where applicable, the information and disclosures set forth in paragraphs (a)-(l).

(a) A description of the multisite timeshare plan, including its term, legal structure, form of ownership, and the term of each component site within the multisite timeshare plan. The term of each component site that is shorter than the term of the multisite timeshare plan must be disclosed in conspicuous type.

(b) A description of the structure and ownership of the reservation system together with a disclosure of the entity responsible for the operation of the reservation system. The description shall include the financial terms of any lease of the reservation system, if applicable. The developer shall not be required to disclose the financial terms of any such lease if such lease is prepaid in full for the term of the multisite timeshare plan or to any extent that neither purchasers nor the managing entity will be required to make payments for the continued use of the system following default by the developer or termination of the managing entity.

(c)1. A description of the manner in which the reservation system operates. The description shall include a disclosure in compliance with the demand balancing standard set forth in s. 721.56(6) and shall describe the developer’s efforts to comply with same in creating the reservation system. The description shall also include a summary of the rules and regulations governing access to and use of the reservation system.

2. In lieu of describing the rules and regulations of the reservation system in the public offering statement text, the developer may attach the rules and regulations as a separate public offering statement exhibit, together with a cross-reference in the public offering statement text to such exhibit.

(d) The existence of and an explanation regarding any priority reservation features that affect a purchaser’s ability to make reservations for the use of a given accommodation or facility on a first come, first served basis, including, if applicable, the following statement in conspicuous type:

Component sites contained in the multisite timeshare plan (or multisite vacation ownership plan or multisite vacation plan or vacation club) are subject to priority reservation features which may affect your ability to obtain a reservation.

(e) A summary of the material rules and regulations, if any, other than the reservation system rules and regulations, affecting the purchaser’s use of each accommodation and facility at each component site.

(f) If the provisions of s. 721.552 and the timeshare instrument permit additions, substitutions, or deletions of accommodations or facilities, the public offering statement must include substantially the following information:

1. Additions.—

a. A description of the basis upon which new accommodations and facilities may be added to the multisite timeshare plan; by whom additions may be made; and the anticipated effect of the addition of new accommodations and facilities upon the reservation system, its priorities, its rules and regulations, and the availability of existing accommodations and facilities.

b. The developer must disclose the existence of any cap on annual increases in common expenses of the multisite timeshare plan that would apply in the event that additional accommodations and facilities are made a part of the plan.

c. The developer shall also disclose any extent to which the purchasers of the multisite timeshare plan will have the right to consent to any proposed additions; if the purchasers do not have the right to consent, the developer must include the following disclosure in conspicuous type:

Accommodations and facilities may be added to this multisite timeshare plan (or multisite vacation ownership plan or multisite vacation plan or vacation club) without the consent of the purchasers. The addition of accommodations and facilities to the plan may result in the addition of new purchasers who will compete with existing purchasers in making reservations for the use of available accommodations and facilities within the plan, and may also result in an increase in the annual assessment against purchasers for common expenses.

2. Substitutions.—

a. A description of the basis upon which new accommodations and facilities may be substituted for existing accommodations and facilities of the multisite timeshare plan; by whom substitutions may be made; the basis upon which the determination may be made to cause such substitutions to occur; and any limitations upon the ability to cause substitutions to occur.

b. The developer shall also disclose any extent to which purchasers will have the right to consent to any proposed substitutions; if the purchasers do not have the right to consent, the developer must include the following disclosure in conspicuous type:

New accommodations and facilities may be substituted for existing accommodations and facilities of this multisite timeshare plan (or multisite vacation ownership plan or multisite vacation plan or vacation club) without the consent of the purchasers. The replacement accommodations and facilities may be located at a different place or may be of a different type or quality than the replaced accommodations and facilities. The substitution of accommodations and facilities may also result in an increase in the annual assessment against purchasers for common expenses.

3. Deletions.—A description of any provision of the timeshare instrument governing deletion of accommodations or facilities from the multisite timeshare plan. If the timeshare instrument does not provide for business interruption insurance in the event of a casualty, or if it is unavailable, or if the instrument permits the developer, the managing entity, or the purchasers to elect not to reconstruct after casualty under certain circumstances or to secure replacement accommodations or facilities in lieu of reconstruction, the public offering statement must contain a disclosure that during the reconstruction, replacement, or acquisition period, or as a result of a decision not to reconstruct, purchasers of the plan may temporarily compete for available accommodations on a greater than one-to-one use right to use night requirement ratio.

(g) A description of the developer and the managing entity of the multisite timeshare plan, including:

1. The identity of the developer; the developer’s business address; the number of years of experience the developer has in the timeshare, hotel, motel, travel, resort, or leisure industries; and a description of any pending lawsuit or judgment against the developer which is material to the plan. If there are no such pending lawsuits or judgments, there shall be a statement to that effect.

2. The identity of the managing entity of the multisite timeshare plan; the managing entity’s business address; the number of years of experience the managing entity has in the timeshare, hotel, motel, travel, resort, or leisure industries; and a description of any lawsuit or judgment against the managing entity which is material to the plan. If there are no pending lawsuits or judgments, there shall be a statement to that effect. The description of the managing entity shall also include a description of the relationship among the managing entity of the multisite timeshare plan and the various component site managing entities.

(h) A description of the purchaser’s liability for common expenses of the multisite timeshare plan, including the following:

1. A description of the common expenses of the plan, including the method of allocation and assessment of such common expenses, whether component site common expenses and real estate taxes are included within the total common expense assessment of the multisite timeshare plan, and, if not, the manner in which timely payment of component site common expenses and real estate taxes shall be accomplished.

2. A description of any cap imposed upon the level of common expenses payable by the purchaser.

a. In no event shall the total common expense assessment for the multisite timeshare plan in a given calendar year exceed 125 percent of the total common expense assessment for the plan in the previous calendar year.

b. Component site common expenses and ad valorem taxes shall not be included in calculating the total common expense assessment under sub-subparagraph a.

3. A description of the entity responsible for the determination of the common expenses of the multisite timeshare plan, as well as any entity which may increase the level of common expenses assessed against the purchaser at the multisite timeshare plan level.

4. A description of the method used to collect common expenses, including the entity responsible for such collections, and the lien rights of any entity for nonpayment of common expenses. If the common expenses of any component site are collected by the managing entity of the multisite timeshare plan, a statement to that effect together with the identity and address of the escrow agent required by s. 721.56(3).

5. If the purchaser will receive an interest in a nonspecific multisite timeshare plan, a statement that a multisite timeshare plan budget is attached to the public offering statement as an exhibit pursuant to paragraph (7)(c). The multisite timeshare plan budget shall comply with the provisions of s. 721.07(5)(t).

6. If the developer intends to guarantee the level of assessments for the multisite timeshare plan, such guarantee must be based upon a good faith estimate of the revenues and expenses of the multisite timeshare plan. The guarantee must include a description of the following:

a. The specific time period, measured in one or more calendar or fiscal years, during which the guarantee will be in effect.

b. A statement that the developer will pay all common expenses incurred in excess of the total revenues of the multisite timeshare plan, if the developer is to be excused from the payment of assessments during the guarantee period.

c. The level, expressed in total dollars, at which the developer guarantees the assessments. If the developer has reserved the right to extend or increase the guarantee level, a disclosure must be included to that effect.

7. If required under applicable law, the developer shall also disclose the following matters for each component site:

a. Any limitation upon annual increases in common expenses;

b. The existence of any bad debt or working capital reserve; and

c. The existence of any replacement or deferred maintenance reserve.

(i) If there are any restrictions upon the sale, transfer, conveyance, or leasing of an interest in a multisite timeshare plan, a description of the restrictions together with a statement in conspicuous type in substantially the following form:

The sale, lease, or transfer of interests in this multisite timeshare plan is restricted or controlled.

(j) The following statement in conspicuous type in substantially the following form:

The purchase of an interest in a multisite timeshare plan (or multisite vacation ownership plan or multisite vacation plan or vacation club) should be based upon its value as a vacation experience or for spending leisure time, and not considered for purposes of acquiring an appreciating investment or with an expectation that the interest may be resold.

(k) If the multisite timeshare plan provides purchasers with the opportunity to participate in an exchange program, a description of the name and address of the exchange company and the method by which a purchaser accesses the exchange program. In lieu of this requirement, the public offering statement text may contain a cross-reference to other provisions in the public offering statement or in an exhibit containing this information.

(l) A description of each component site, which description may be disclosed in a written, graphic, tabular, or other form approved by the division. The description of each component site shall include the following information:

1. The name and address of each component site.

2. The number of accommodations, timeshare interests, and timeshare periods, expressed in periods of 7-day use availability, committed to the multisite timeshare plan and available for use by purchasers.

3. Each type of accommodation in terms of the number of bedrooms, bathrooms, sleeping capacity, and whether or not the accommodation contains a full kitchen. For purposes of this description, a full kitchen shall mean a kitchen having a minimum of a dishwasher, range, sink, oven, and refrigerator.

4. A description of facilities available for use by the purchaser at each component site, including the following:

a. The intended use of the facility, if not apparent from the description.

b. Any user fees associated with a purchaser’s use of the facility.

5. A cross-reference to the location in the public offering statement of the description of any priority reservation features which may affect a purchaser’s ability to obtain a reservation in the component site.

(5)(a) Such other information as the division determines is necessary to fairly, meaningfully, and effectively disclose all aspects of the multisite timeshare plan, including, but not limited to, any disclosures made necessary by the operation of s. 721.03(8).

(b) If a developer has, in good faith, attempted to comply with this chapter, and if, in fact, the developer has substantially complied with this chapter, nonmaterial errors or omissions are not actionable, are not violations of this chapter, and do not give rise to any purchaser cancellation right.

(6) Any other information that the developer, with the approval of the division, desires to include in the public offering statement text.

(7) The following documents shall be included as exhibits to the filed public offering statement, if applicable:

(a) The timeshare instrument.

(b) The reservation system rules and regulations.

(c) The multisite timeshare plan budget pursuant to subparagraph (4)(h)5.

(d) Any document containing the material rules and regulations described in paragraph (4)(e).

(e) Any contract, agreement, or other document through which component sites are affiliated with the multisite timeshare plan.

(f) Any escrow agreement required pursuant to s. 721.08 or s. 721.56(3).

(g) The form agreement for sale or lease of an interest in the multisite timeshare plan.

(h) The form receipt for multisite timeshare plan documents required to be given to the purchaser pursuant to s. 721.551(2)(b).

(i) The description of documents list required to be given to the purchaser by s. 721.551(2)(b).

(j) The component site managing entity affidavit or statement required by s. 721.56(1).

(k) Any subordination instrument required by s. 721.53.

(l)1. If the multisite timeshare plan contains any component sites located in this state, the information required by s. 721.07(5) pertaining to each such component site unless exempt pursuant to s. 721.03.

2. If the purchaser will receive an interest in a specific multisite timeshare plan component site located outside of this state but which is offered in this state, the information required by s. 721.07(5) pertaining to that component site, provided, however, that the provisions of s. 721.07(5)(t) shall only require disclosure of information related to the estimated budget for the timeshare plan and purchaser’s expenses as required by the jurisdiction in which the component site is located.

(8)(a) A timeshare plan containing only one component site must be filed with the division as a multisite timeshare plan if the timeshare instrument reserves the right for the developer to add future component sites. However, if the developer fails to add at least one additional component site to a timeshare plan described in this paragraph within 3 years after the date the plan is initially filed with the division, the multisite filing for such plan shall thereupon terminate, and the developer may not thereafter offer any further interests in such plan unless and until he or she refiles such plan with the division pursuant to this chapter.

(b) The public offering statement for any timeshare plan described in paragraph (a) must include the following disclosure in conspicuous type:

This timeshare plan has been filed as a multisite timeshare plan (or multisite vacation ownership plan or multisite vacation plan or vacation club); however, this plan currently contains only one component site. The developer is not required to add any additional component sites to the plan. Do not purchase an interest in this plan in reliance upon the addition of any other component sites.

History.—s. 12, ch. 93-58; s. 22, ch. 95-274; s. 14, ch. 97-93; s. 908, ch. 97-102; s. 37, ch. 2000-302; s. 25, ch. 2004-279; s. 11, ch. 2007-75; s. 9, ch. 2015-144.



721.551 - Delivery of multisite timeshare plan purchaser public offering statement.

721.551 Delivery of multisite timeshare plan purchaser public offering statement.—

(1) The division is authorized to prescribe by rule the form of the approved multisite timeshare plan public offering statement that must be furnished by a seller to each purchaser pursuant to this section. The form of the public offering statement that is furnished to purchasers must provide fair, meaningful, and effective disclosure of all aspects of the multisite timeshare plan.

(2) The developer shall furnish each purchaser with the following:

(a) A copy of the approved multisite timeshare plan public offering statement text containing the information required by s. 721.55(1)-(6).

(b) A receipt for multisite timeshare plan documents and a list describing any exhibit to the filed public offering statement which is not delivered to the purchaser. The division is authorized to prescribe by rule the form of the receipt for multisite timeshare plan documents and the description of exhibits list that must be furnished to the purchaser pursuant to this section.

(c) If the purchaser will receive an interest in a specific multisite timeshare plan component site located in this state, the developer shall also furnish the purchaser with the information required to be delivered pursuant to s. 721.07(6)(a) and (b) for that component site.

(d) Any other exhibit that the developer elects to include as part of the purchaser public offering statement, provided that the developer first files the exhibit with the division.

(e) An executed copy of any document which the purchaser signs.

(f) The developer shall be required to provide the managing entity of the multisite timeshare plan with a copy of the approved filed public offering statement and any approved amendments thereto to be maintained by the managing entity as part of the books and records of the timeshare plan pursuant to s. 721.13(3)(d).

History.—s. 23, ch. 95-274; s. 38, ch. 2000-302; s. 26, ch. 2004-279; s. 10, ch. 2015-144.



721.552 - Additions, substitutions, or deletions of component site accommodations or facilities; purchaser remedies for violations.

721.552 Additions, substitutions, or deletions of component site accommodations or facilities; purchaser remedies for violations.—Additions, substitutions, or deletions of component site accommodations or facilities may be made only in accordance with the following:

(1) ADDITIONS.—

(a) The timeshare instrument must provide for:

1. The basis upon which new accommodations and facilities may be added to the multisite timeshare plan; by whom additions may be made; and the anticipated effect of the addition of new accommodations and facilities upon the reservation system, its priorities, its rules and regulations, and the availability of existing accommodations and facilities.

2. Any cap on annual increases in common expenses of the multisite timeshare plan that would apply in the event that additional accommodations and facilities are made a part of the plan.

3. The extent, if any, to which purchasers of the multisite timeshare plan will have the right to consent to any proposed additions.

(b) Any person who is authorized by the timeshare instrument to make additions to the multisite timeshare plan pursuant to this subsection shall act as a fiduciary in such capacity in the best interests of the purchasers of the plan as a whole and shall adhere to the demand balancing standard set forth in s. 721.56(6) in connection with such additions. Additions that are otherwise permitted may be made only so long as a one-to-one use right to use night requirement ratio is maintained at all times.

(2) SUBSTITUTIONS.—

(a) Substitutions are available only for nonspecific multisite timeshare plans. Specific multisite timeshare plans may not contain an accommodation substitution right.

(b) The timeshare instrument shall provide for the following:

1. The basis upon which new accommodations and facilities may be substituted for existing accommodations and facilities of the multisite timeshare plan; by whom substitutions may be made; and the basis upon which the determination may be made to cause such substitutions to occur.

2. The replacement accommodations and facilities must provide purchasers with an opportunity to enjoy a substantially similar or improved vacation experience as compared to the experience available at the replaced accommodation or facility. In determining whether the replacement accommodations and facilities will provide a substantially similar or improved vacation experience, all relevant factors must be considered, including, but not limited to, some or all of the following: size, capacity, furnishings, maintenance, location (geographic, topographic, and scenic), demand, and availability for purchaser use, and recreational capabilities.

3. The extent, if any, to which purchasers will have the right to consent to any proposed substitutions.

(c) No substitutions may be made during the first year after the developer begins to offer the multisite timeshare plan.

(d)1. If the timeshare instrument provides that the developer, acting unilaterally, is the person authorized to make substitutions, the developer may not substitute available accommodations in the multisite timeshare plan in a given calendar year pursuant to paragraph (e) if the amount of such substituted accommodations provides more than 10 percent of the total annual use availability in the multisite timeshare plan calculated in 7-day increments.

2. If the timeshare instrument provides that the managing entity is the person authorized to make substitutions, and the managing entity is under common ownership or control with the developer, the managing entity may not substitute available accommodations in the multisite timeshare plan in a given calendar year pursuant to paragraph (e) if the amount of such substituted accommodations provides more than 10 percent of the total annual use availability in the multisite timeshare plan calculated in 7-day increments.

3. If the timeshare instrument provides that the managing entity is the person authorized to make substitutions, and the managing entity is not under common ownership or control with the developer, the managing entity may not substitute available accommodations in the multisite timeshare plan in a given calendar year pursuant to paragraph (e) if the amount of such substituted accommodations provides more than 25 percent of the total annual use availability in the multisite timeshare plan calculated in 7-day increments.

4. If the person authorized to make substitutions receives, within 21 days after the date of the notice of substitution required by paragraph (e), a written objection to the proposed substitution from at least 10 percent of all purchasers in the multisite timeshare plan, a meeting of the purchasers must be conducted by the managing entity within 30 days after the end of such 21-day period. The proposed substitution is ratified unless it is rejected by a majority of purchasers voting in person or by proxy at the meeting, provided that at least 25 percent of all purchasers cast votes. This subparagraph does not apply if the timeshare instrument provides that purchasers do not have the right to consent to any proposed substitutions.

5. This paragraph does not apply if the proposed substitution is approved in advance pursuant to paragraph (f).

(e) The person authorized to make substitutions shall notify all purchasers of the multisite timeshare plan in writing of her or his intention to delete accommodations or facilities and to substitute them with other specified accommodations or facilities pursuant to this subsection. This notice must be given at least 6 months in advance of the date that the proposed substitution will occur; must state the last day after the end of the 6-month period on which reservations will be accepted from purchasers for use of the accommodations to be deleted; and must state that purchasers shall have 21 days after the date of the notice of substitution to file a written objection with the person authorized to make substitutions. The person authorized to make substitutions may delete accommodations for substitution only after such accommodations have no pending purchaser use reservations.

(f) The person authorized to make substitutions may make unlimited substitutions in a given year without compliance with paragraphs (d) and (e) if a proposed substitution is approved in advance by a majority of purchasers of the multisite timeshare plan voting in person or by proxy at a meeting called for that purpose, provided that at least 25 percent of the total number of purchasers cast votes. Substitutions made pursuant to this paragraph shall not be subject to the provisions of subparagraph (b)2.

(g) If the person authorized to make substitutions has fully complied with the applicable provisions of this subsection and the timeshare instrument, the trustee of a timeshare trust qualified under s. 721.53(1)(e) may convey title to any accommodations and facilities that have been designated or approved for substitution as and when directed by the person authorized to make substitutions without any further vote or other authorization of the purchasers of the multisite timeshare plan.

(h) The person who is authorized by the timeshare instrument to make substitutions to the multisite timeshare plan pursuant to this subsection shall act as a fiduciary in such capacity in the best interests of the purchasers of the plan as a whole and shall adhere to the demand balancing standard set forth in s. 721.56(6) in connection with such substitutions. Substitutions that are otherwise permitted may be made only so long as a one-to-one use right to use night requirement ratio is maintained at all times.

(3) DELETIONS.—

(a) Deletion by casualty.—

1. Pursuant to s. 721.165, the timeshare instrument creating the multisite timeshare plan must provide for casualty insurance for the accommodations and facilities of the multisite timeshare plan in an amount equal to the replacement cost of such accommodations or facilities. The timeshare instrument must also provide that in the event of a casualty that results in accommodations or facilities being unavailable for use by purchasers, the managing entity shall notify all affected purchasers of such unavailability of use within 30 days after the event of casualty.

2. The timeshare instrument must also provide for the application of any insurance proceeds arising from a casualty to either the replacement or acquisition of additional similar accommodations or facilities or to the removal of purchasers from the multisite timeshare plan so that purchasers will not be competing for available accommodations on a greater than one-to-one use right to use night requirement ratio.

3. If the timeshare instrument does not provide for business interruption insurance, or if it is unavailable, or if the instrument permits the developer, the managing entity, or the purchasers to elect not to reconstruct after casualty under certain circumstances or to secure replacement accommodations or facilities in lieu of reconstruction, purchasers of the plan may temporarily compete for available accommodations on a greater than one-to-one use right to use night requirement ratio. The decision whether or not to reconstruct shall be made as promptly as possible under the circumstances.

4. Any replacement of accommodations or facilities pursuant to this paragraph shall be made upon the same basis as required for substitution as set forth in subparagraph (2)(b)2.

(b) Deletion by eminent domain.—

1. The timeshare instrument creating the multisite timeshare plan must also provide for the application of any proceeds arising from a taking under eminent domain proceedings to either the replacement or acquisition of additional similar accommodations or facilities or to the removal of purchasers from the multisite timeshare plan so that purchasers will not be competing for available accommodations on a greater than one-to-one use right to use night requirement ratio.

2. Any replacement of accommodations or facilities pursuant to this paragraph shall be made upon the same basis as required for substitution set forth in subparagraph (2)(b)2.

(c) Automatic deletion.—The timeshare instrument may provide that a component site will be automatically deleted upon the expiration of its term or as otherwise provided in the timeshare instrument. However, the timeshare instrument must also provide that in the event a component site is deleted from the plan in this manner, a sufficient number of purchasers of the plan will also be deleted, or a sufficient number of replacement accommodations and facilities that comply with subparagraph (2)(b)2. will be substituted for the deleted accommodations and facilities, so as to maintain no greater than a one-to-one use right to use night requirement ratio.

(4) VIOLATIONS; PURCHASER REMEDIES.—All purchaser remedies pursuant to s. 721.21 shall be available for any violation of the provisions of this section.

History.—s. 24, ch. 95-274; s. 909, ch. 97-102; s. 39, ch. 2000-302; s. 27, ch. 2004-279; s. 12, ch. 2007-75; s. 11, ch. 2015-144.



721.56 - Management of multisite timeshare plans; reservation systems; demand balancing.

721.56 Management of multisite timeshare plans; reservation systems; demand balancing.—

(1) The developer as a prerequisite for approval of his or her public offering statement filing or his or her phase filing must obtain an affidavit, or other evidence satisfactory to the director of the division, from the component site managing entity containing all of the following:

(a) A statement that all assessments on inventory are fully paid as required by applicable law.

(b) A statement as to the amount of delinquent assessments existing at the component site, if any.

(c) If required by applicable law, a statement that the latest annual audit of the component site shows that, if required, reserves are adequately maintained with respect to each component site.

(d) A statement that the component site managing entity specifically acknowledges the existence of the multisite timeshare plan relating to the use of the accommodations and facilities of the component site by purchasers of the plan.

(2) In the event that the developer files an affidavit or other evidence with the division pursuant to subsection (1) and subsequently determines that the status of the component site has materially changed such that any portion of the affidavit or other evidence is consequently materially changed, the developer shall immediately notify the division of the change.

(3)(a) The managing entity of the multisite timeshare plan shall establish an escrow account with an escrow agent qualified pursuant to s. 721.05 and deposit into such account all payments received by the managing entity from time to time from the developer and purchasers of the plan that relate to common expenses and real estate taxes due with respect to any component site. The managing entity of the multisite timeshare plan shall not be required to escrow payments received from the developer or purchasers that relate to other plan expenses, including those pertaining to the compensation of the managing entity of the multisite timeshare plan and pertaining to the operation of the reservation system.

(b) Funds may only be disbursed from the escrow account described in paragraph (a) by the escrow agent upon receipt of an affidavit from the managing entity of the multisite timeshare plan specifying the purpose for which the disbursement is requested and making reference to the budgetary source of authority for such disbursement. The escrow agent shall only disburse moneys from escrow relating to a particular component site directly to the managing entity of that component site. Real estate tax payments shall only be disbursed from the escrow account to the component site managing entity or to the appropriate tax collection authority pursuant to applicable law.

(c) The escrow agent shall be entitled to rely upon the affidavit of the managing entity and shall have no obligation to independently ascertain the propriety of the requested disbursement so long as the escrow agent has no actual knowledge that the affidavit is false in any respect.

(d) An escrow agent shall maintain the account called for in this section only in such a manner as to be under the direct supervision and control of the escrow agent. The escrow agent shall have a fiduciary duty to each purchaser to maintain the escrow account in accordance with good accounting principles and to release funds from escrow only in accordance with this subsection. The escrow agent shall retain all affidavits received pursuant to this subsection for a period of 5 years. Should the escrow agent receive conflicting demands for the escrowed funds, the escrow agent shall immediately notify the division of the dispute and either promptly submit the matter to arbitration or, by interpleader or otherwise, seek an adjudication of the matter by court.

(e) Any managing entity or escrow agent who intentionally fails to comply with the provisions of this subsection concerning the establishment of an escrow account, deposit of funds into escrow, and withdrawal therefrom commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, or the successor thereof. The failure to establish an escrow account or to place funds therein as required in this subsection is prima facie evidence of an intentional and purposeful violation of this subsection.

(f) In lieu of the escrow required by this subsection, the director of the division shall have the discretion to accept other assurances in accordance with s. 721.08, provided that such other assurances are maintained at a minimum amount equal to the total common expense assessment payments for the then-current fiscal year.

(g) The provisions of this subsection shall not apply to any payments made directly to a component site managing entity by the developer or a purchaser of a multisite timeshare plan.

(4) The managing entity of a multisite timeshare plan shall comply fully with the requirements of s. 721.13, subject to the provisions of s. 721.13(11) for personal property timeshare plans; however, with respect to a given component site, the managing entity of the multisite timeshare plan shall not be responsible for compliance as the managing entity of that component site unless the managing entity of the multisite timeshare plan is also the managing entity of that component site. Unless the timeshare instrument provides otherwise, the operator of the reservation system is the managing entity of a multisite timeshare plan.

(5) Nothing contained in this part shall preclude a manager or management firm that is serving as managing entity of a multisite timeshare plan from providing in its contract with the purchasers or owners’ association of the multisite timeshare plan or in the timeshare instrument that the manager or management firm owns the reservation system and that the managing entity shall continue to own the reservation system in the event the purchasers discharge the managing entity pursuant to s. 721.14.

(6) Prior to offering the multisite timeshare plan, the developer shall create the reservation system and shall establish rules and regulations for its operation. In establishing these rules and regulations, the developer shall take into account the location and anticipated relative use demand of each component site that he or she intends to offer as a part of the plan and shall use his or her best efforts, in good faith and based upon all reasonably available evidence under the circumstances, to further the best interests of the purchasers of the plan as a whole with respect to their opportunity to use and enjoy the accommodations and facilities of the plan. The rules and regulations shall also provide for periodic adjustment or amendment of the reservation system by the managing entity from time to time in order to respond to actual purchaser use patterns and changes in purchaser use demand for the accommodations and facilities existing at that time within the plan. The person authorized to make additions and substitutions during the term of the multisite timeshare plan shall also comply with the requirements of this subsection in ascertaining the desirability of the proposed addition, substitution, adjustment, or amendment and the impact of same upon the demand for and availability of existing plan accommodations and facilities.

History.—s. 12, ch. 93-58; s. 26, ch. 95-274; s. 910, ch. 97-102; s. 41, ch. 2000-302; s. 28, ch. 2004-279; s. 12, ch. 2015-144.



721.57 - Offering of timeshare estates in specific multisite timeshare plans; required provisions in the timeshare instrument.

721.57 Offering of timeshare estates in specific multisite timeshare plans; required provisions in the timeshare instrument.—

(1) In addition to meeting all the requirements of part I, timeshare estates offered in a specific multisite timeshare plan must meet the requirements of subsection (2). Any offering of timeshare estates in a specific multisite timeshare plan that does not comply with these requirements shall be deemed to be an offering of a timeshare license.

(2) The timeshare instrument of a specific multisite timeshare plan in which timeshare estates are offered must contain or provide for all of the following matters:

(a) The purchaser will receive a timeshare estate as defined in s. 721.05 in one of the component sites of the specific multisite timeshare plan. The use rights in the other component sites of the multisite timeshare plan shall be made available to the purchaser through the reservation system pursuant to the timeshare instrument.

(b) In the event that the reservation system is terminated or otherwise becomes unavailable for any reason prior to the expiration of the term of the specific multisite timeshare plan:

1. The purchaser will be able to continue to use the accommodations and facilities of the component site in which she or he has been conveyed a timeshare estate in the manner described in the timeshare instrument for that component site for the remaining term of the timeshare estate; and

2. Any use rights in that component site which had previously been made available through the reservation system to purchasers of the specific multisite timeshare plan who were not offered a timeshare estate at that component site will terminate when the reservation system is terminated or otherwise becomes unavailable for any reason.

History.—s. 12, ch. 93-58; s. 911, ch. 97-102; s. 29, ch. 2004-279; s. 13, ch. 2015-144.



721.58 - Filing fee; annual fee.

721.58 Filing fee; annual fee.—

(1) The developer of the multisite timeshare plan shall pay the filing fee required by s. 721.07(4)(a); however, the maximum amount of such filing fee shall be $25,000 or the total filing fee due with respect to the timeshare units in the multisite timeshare plan that are located in this state pursuant to s. 721.07(4)(a), whichever is greater.

(2) The managing entity of the multisite timeshare plan shall pay the annual fee required by s. 721.27; provided, however, that the maximum amount of such annual fee shall be $25,000 or the total annual fee due with respect to the timeshare units in the multisite timeshare plan that are located in this state calculated pursuant to s. 721.07(4)(a), whichever is greater.

History.—s. 12, ch. 93-58.






Part III - FORECLOSURE OF LIENS ON TIMESHARE INTERESTS (ss. 721.80-721.86)

721.80 - Short title.

721.80 Short title.—This part may be cited as the “Timeshare Lien Foreclosure Act.”

History.—s. 13, ch. 98-36.



721.81 - Legislative purpose.

721.81 Legislative purpose.—The purposes of this part are to:

(1) Recognize that timeshare interests are used for vacation experience rather than for homestead or investment purposes and that there are numerous timeshare interests in this state.

(2) Recognize that the economic health and efficient operation of the vacation ownership industry are in part dependent upon the availability of an efficient and economical process for all timeshare interest foreclosures.

(3) Recognize the need to assist both owners’ associations and mortgagees by simplifying and expediting the process for the judicial and trustee foreclosure of assessment liens and mortgage liens against timeshare interests.

(4) Improve judicial economy and reduce court congestion and the cost to taxpayers by establishing streamlined procedures for the judicial and trustee foreclosure of assessment liens and mortgage liens against timeshare interests.

(5) Recognize that nearly all timeshare interest foreclosures are uncontested.

(6) Protect the ability of consumers who own timeshare interests located in this state to choose a judicial proceeding for the foreclosure of an assessment lien or a mortgage lien against their timeshare interest.

(7) Recognize that the use of the trustee foreclosure procedure established under ss. 721.855 and 721.856 shall have the same force and effect as the use of the judicial foreclosure procedure against a timeshare interest with respect to the provisions of this chapter or any other applicable law. However, obligors shall not be subject to a deficiency judgment even if the proceeds from the sale of the timeshare interest are insufficient to offset the amounts secured by the lien.

History.—s. 13, ch. 98-36; s. 42, ch. 2000-302; s. 5, ch. 2010-134.



721.82 - Definitions.

721.82 Definitions.—As used in this part, the term:

(1) “Amounts secured by the lien” means all amounts secured by an assessment lien or mortgage lien, including, but not limited to, all past due amounts, accrued interest, late fees, taxes, advances for the payment of taxes, insurance and maintenance of the timeshare interest, and any fees or costs incurred by the lienholder or trustee, including any reasonable attorney’s fees, trustee’s fees, and costs incurred in connection with the default.

(2) “Assessment lien” means:

(a) A lien for delinquent assessments as provided in ss. 718.116, 719.108, and 721.16; or

(b) A lien for unpaid ad valorem assessments, tax assessments, and special assessments as provided in s. 192.037(8).

(3) “Junior interestholder” means any person who has a lien or interest of record against a timeshare interest in the county or counties in which the timeshare interest is located, which is inferior to the mortgage lien or assessment lien being foreclosed under this part.

(4) “Lienholder” means a holder of an assessment lien or a holder of a mortgage lien, as applicable. A receiver appointed under s. 721.26 is a lienholder for purposes of foreclosure of assessment liens under this part.

(5) “Mortgage” has the same meaning set forth in s. 697.01.

(6) “Mortgage lien” means a security interest in a timeshare interest created by a mortgage encumbering the timeshare interest.

(7) “Mortgagee” means a person holding a mortgage lien.

(8) “Mortgagor” means a person granting a mortgage lien or a person who has assumed the obligation secured by a mortgage lien.

(9) “Notice address” means:

(a) As to an assessment lien, the address of the owner of a timeshare interest as reflected by the books and records of the timeshare plan under ss. 721.13(4) and 721.15(7).

(b) As to a mortgage lien:

1. The address of the mortgagor as set forth in the mortgage, the promissory note or a separate document executed by the mortgagor at the time the mortgage lien was created, or the most current address of the mortgagor according to the records of the mortgagee; and

2. If the owner of the timeshare interest is different from the mortgagor, the address of the owner of the timeshare interest as reflected by the books and records of the mortgagee.

(c) As to a junior interestholder, the address as set forth in the recorded instrument creating the junior lien or interest, or in any recorded amendment thereto changing the address, or in any written notification by the junior interestholder to the foreclosing lienholder changing the address.

(d) As to an owner of a timeshare interest, mortgagor, or junior interestholder whose current address is not the address as determined by paragraph (a), paragraph (b), or paragraph (c), such address as is known to be the current address.

(10) “Obligor” means the mortgagor, the person subject to an assessment lien, or the record owner of the timeshare interest.

(11) “Permitted delivery service” means any nationally recognized common carrier delivery service, international airmail service that allows for return receipt service, or a service recognized by an international jurisdiction as the equivalent of certified, registered mail for that jurisdiction.

(12) “Registered agent” means an agent duly appointed by the obligor under s. 721.84 for the purpose of accepting all notices and service of process under this part. A registered agent may be an individual resident in this state whose business office qualifies as a registered office, or a domestic or foreign corporation or a not-for-profit corporation as defined in chapter 617 authorized to transact business or to conduct its affairs in this state, whose business office qualifies as a registered office. A registered agent for any obligor may not be the lienholder or the attorney for the lienholder.

(13) “Registered office” means the street address of the business office of the registered agent appointed under s. 721.84, located in this state.

(14) “Trustee” means an attorney who is a member in good standing of The Florida Bar and who has been practicing law for at least 5 years or that attorney’s law firm, or a title insurer authorized to transact business in this state under s. 624.401 and who has been authorized to transact business for at least 5 years, appointed as trustee or as substitute trustee in accordance with s. 721.855 or s. 721.856. A receiver appointed under s. 721.26 may act as a trustee under s. 721.855. A trustee must be independent as defined in s. 721.05(20).

History.—s. 13, ch. 98-36; s. 43, ch. 2000-302; s. 6, ch. 2010-134; s. 6, ch. 2013-159.



721.83 - Consolidation of judicial foreclosure actions.

721.83 Consolidation of judicial foreclosure actions.—

(1) A complaint in a foreclosure proceeding involving timeshare interests may join in the same action multiple defendant obligors and junior interestholders of separate timeshare interests, provided:

(a) The foreclosure proceeding involves a single timeshare property.

(b) The foreclosure proceeding is filed by a single plaintiff.

(c) The default and remedy provisions in the written instruments on which the foreclosure proceeding is based are substantially the same for each defendant.

(d) The nature of the defaults alleged is the same for each defendant.

(e) No more than 15 timeshare interests, without regard to the number of defendants, are joined within the same consolidated foreclosure action.

(2) In any foreclosure proceeding involving multiple defendants filed under subsection (1), the court shall sever for separate trial any count of the complaint in which a defense or counterclaim is timely raised by a defendant.

(3) A consolidated timeshare foreclosure action shall be considered a single action, suit, or proceeding for the payment of filing fees and service charges pursuant to general law. In addition to the payment of such filing fees and service charges, an additional filing fee of up to $10 for each timeshare interest joined in that action shall be paid to the clerk of court.

History.—s. 13, ch. 98-36; s. 112, ch. 2003-402; s. 74, ch. 2004-265; s. 39, ch. 2008-111; s. 7, ch. 2010-134.



721.84 - Appointment of a registered agent; duties.

721.84 Appointment of a registered agent; duties.—

(1) Any obligor may appoint a registered agent on whom notices and process may be served under s. 721.85. The statement of appointment must be in writing signed by the obligor and must:

(a) Provide the name of the registered agent and the street address for the registered office;

(b) Identify the obligor for whom the registered agent serves;

(c) Indicate the purpose of the appointment;

(d) Specify the instruments out of which the liens arise;

(e) Designate the address the obligor wishes to use to receive mail from the registered agent; and

(f) Contain the obligor’s undertaking to inform the registered agent of any change in such designated address.

The statement of appointment must also provide for the registered agent’s acceptance of the appointment, which must confirm that the registered agent is familiar with and accepts the obligations of that position as set forth in this section.

(2) An obligor may change but not revoke its appointment of registered agent and registered office under this chapter by executing a written statement of change that identifies the former registered agent and registered address and also satisfies all of the requirements of subsection (1). A copy of the statement of change must be promptly provided to the former registered agent and the affected lienholder and becomes effective upon receipt by the affected lienholder.

(3) A registered agent appointed under subsection (1) or a successor registered agent appointed under subsection (2) shall provide the lienholder with a copy of the obligor’s appointment and the executed acceptance of the appointment by the registered agent promptly following the registered agent’s receipt of the statement of appointment or statement of change executed by the obligor. The statement of appointment or statement of change becomes effective upon receipt by the lienholder of the fully executed form. A successor registered agent shall promptly provide a copy of a statement of change to the former registered agent.

(4) A registered agent may change its business name or the street address of the registered office for any obligor for which it serves as registered agent by:

(a) Notifying all obligors of the specific change in writing at the address such obligor designated for receipt of mail from the registered agent; and

(b) Delivering to each respective lienholder a statement that updates the information on the original appointment or change of appointment, identifies the names of all affected obligors, and states that each such affected obligor has been notified of the change.

(5) A registered agent may resign his or her agency appointment for any obligor for which he or she serves as registered agent, provided that:

(a) The resigning registered agent executes a written statement of resignation that identifies himself or herself and the street address of his or her registered office, and identifies the obligors affected by his or her resignation;

(b) A successor registered agent is appointed and such successor registered agent executes an acceptance of appointment as successor registered agent and satisfies all of the requirements of subsection (1). The resigning registered agent may designate the successor registered agent; however, if the resigning registered agent fails to designate a successor registered agent or the designated successor registered agent fails to accept, the successor registered agent for the affected obligors may be designated by the mortgagee as to the mortgage lien and by the owners’ association as to the assessment lien; and

(c) Copies of the statement of resignation and acceptance of appointment as successor registered agent are promptly mailed to the affected obligors at the obligors’ last designated address shown on the records of the resigning registered agent and to the affected lienholders. The agency and registered office of the resigning registered agent are terminated and the agency and registered office of the successor registered agent are effective as of the 10th day after the date on which the statement of resignation and acceptance of appointment as successor registered agent are received by the lienholder, unless a longer period is provided in the statement of resignation and acceptance of appointment as successor registered agent.

(6) Unless otherwise provided in this section, a registered agent in receipt of any notice or other document addressed from the lienholder to the obligor in care of the registered agent at the registered office must mail, by first-class mail if the obligor’s address is within the United States, and by international air mail if the obligor’s address is outside the United States, with postage fees prepaid, such notice or documents to the obligor at the obligor’s last designated address within 5 days after receipt.

(7) In the absence of a written agreement to the contrary, a registered agent is not liable for the failure to give notice to the obligor of the receipt of any document under this part if, such registered agent has complied in a timely manner with the procedures and duties in this section.

History.—s. 13, ch. 98-36; s. 77, ch. 99-3; s. 55, ch. 99-7; s. 44, ch. 2000-302; s. 30, ch. 2004-279; s. 7, ch. 2013-159.



721.85 - Service to notice address or on registered agent.

721.85 Service to notice address or on registered agent.—

(1) Service of process for a foreclosure proceeding involving a timeshare interest may be made by any means recognized by law. In addition, substituted service on an obligor who has appointed a registered agent under s. 721.84 may be made on such registered agent at the registered office. Also, when using s. 48.194 where in rem or quasi in rem relief only is sought, such service of process provisions are modified in connection with a foreclosure proceeding against a timeshare interest to provide that:

(a) Such service of process may be made on any person whether the person is located inside or outside this state, by certified mail, registered mail, or permitted delivery service, return receipt requested, addressed to the person to be served at the notice address, or on the person’s registered agent duly appointed under s. 721.84, at the registered office; and

(b) Service shall be considered obtained upon the signing of the return receipt by any person at the notice address, or by the registered agent.

(2) The current owner and the mortgagor of a timeshare interest must promptly notify the owners’ association and the mortgagee of any change of address.

(3) Substituted notice under s. 721.855 or s. 721.856 for any party who has appointed a registered agent under s. 721.84 may be made on such registered agent at the registered office.

History.—s. 13, ch. 98-36; s. 45, ch. 2000-302; s. 8, ch. 2010-134.



721.855 - Procedure for the trustee foreclosure of assessment liens.

721.855 Procedure for the trustee foreclosure of assessment liens.—The provisions of this section establish a trustee foreclosure procedure for assessment liens.

(1) APPOINTMENT OF TRUSTEE.—

(a) A trustee or a substitute trustee may be appointed by a lienholder at any time by recording a notice of appointment of trustee or notice of substitution of trustee in the official records of the county or counties in which the timeshare interest is located. A lienholder may appoint multiple trustees in a single appointment, and any appointed trustee may be used by the lienholder regarding the trustee foreclosure of any assessment lien under any timeshare plan for which the trustee is appointed.

(b) A trustee shall use good faith, skill, care, and diligence in discharging all of the trustee duties under this section and shall deal honestly and fairly with all parties.

(c) The recorded notice of appointment of trustee or notice of substitution of trustee shall contain the name and address of the trustee or substitute trustee, the name and address of the lienholder, and the name and address of the timeshare plan.

(2) INITIATING THE USE OF A TRUSTEE FORECLOSURE PROCEDURE.—

(a) Before initiating the trustee foreclosure procedure against any timeshare interest in a given timeshare plan:

1. If a timeshare instrument contains any provision specifically prohibiting the use of the trustee foreclosure procedure, or if the managing entity otherwise determines that the timeshare instrument should be amended to specifically provide for the use of the trustee foreclosure procedure, an amendment to the timeshare instrument permitting the use of the trustee foreclosure procedure set forth in this section must be adopted and recorded prior to the use of the trustee foreclosure procedure. Such amendment to the timeshare instrument shall contain a statement in substantially the following form and may be adopted by a majority of those present and voting at a duly called meeting of the owners’ association at which at least 15 percent of the voting interests are present in person or by proxy:

If a timeshare owner fails to make timely payments of timeshare plan common expenses, ad valorem taxes, or special assessments, an assessment lien against the timeshare owner’s timeshare interest may be foreclosed in accordance with a judicial foreclosure procedure or a trustee foreclosure procedure, either of which may result in the loss of the timeshare owner’s timeshare interest. If the managing entity initiates a trustee foreclosure procedure, the timeshare owner shall have the option to object pursuant to Florida law, and in such event the managing entity may thereafter proceed only by filing a judicial foreclosure action.

2. The managing entity shall inform owners of timeshare interests in the timeshare plan in writing that the managing entity has the right to elect to use the trustee foreclosure procedure with respect to foreclosure of assessment liens as established in this section. The managing entity shall be deemed to have complied with the requirements of this subparagraph if the owners of timeshare interests in the given timeshare plan are informed by mail sent to each owner’s notice address, in the notice of an annual or special meeting of the owners, by posting on the website of the applicable timeshare plan, or by any owner communication used by the managing entity.

(b) Before initiating the trustee foreclosure procedure against any timeshare interest, a claim of lien against the timeshare interest shall be recorded under s. 721.16 or, if applicable, s. 718.116 or s. 719.108, and the notice of the intent to file a lien shall be given under s. 718.121 for timeshare condominiums and s. 719.108 for timeshare cooperatives.

(c)1. In order to initiate a trustee foreclosure procedure against a timeshare interest, the lienholder shall deliver an affidavit to the trustee that identifies the obligor; the notice address of the obligor; the timeshare interest; the date that the notice of the intent to file a lien was given, if applicable; the official records book and page number where the claim of lien is recorded; and the name and notice address of any junior interestholder.

2. The affidavit shall also state the facts that establish that the obligor has defaulted in the obligation to make a payment under a specified provision of the timeshare instrument or applicable law.

3. The affidavit shall also specify the amounts secured by the lien as of the date of the affidavit and a per diem amount to account for further accrual of the amounts secured by the lien.

4. The affidavit shall also state that the assessment lien was properly created and authorized pursuant to the timeshare instrument and applicable law.

(3) OBLIGOR’S RIGHTS.—

(a) The obligor may object to the lienholder’s use of the trustee foreclosure procedure for a specific default any time before the sale of the timeshare interest under subsection (7) by delivering a written objection to the trustee using the objection form provided for in subsection (5). If the trustee receives the written objection from the obligor, the trustee may not proceed with the trustee foreclosure procedure as to the default specified in the notice of default and intent to foreclose under subsection (5), and the lienholder may proceed thereafter only with a judicial foreclosure action as to that specified default.

(b) At any time before the trustee issues the certificate of sale under paragraph (7)(f), the obligor may cure the default and redeem the timeshare interest by paying the amounts secured by the lien in cash or certified funds to the trustee. After the trustee issues the certificate of sale, there is no right of redemption.

(4) CONDITIONS TO TRUSTEE’S EXERCISE OF POWER OF SALE.—A trustee may sell an encumbered timeshare interest foreclosed under this section if:

(a) The trustee has received the affidavit from the lienholder under paragraph (2)(c);

(b) The trustee has not received a written objection to the use of the trustee foreclosure procedure under paragraph (3)(a) and the timeshare interest was not redeemed under paragraph (3)(b);

(c) There is no lis pendens recorded and pending against the same timeshare interest before the recording of the notice of lis pendens pursuant to paragraph (5)(h), and the trustee has not been served notice of the filing of any action to enjoin the trustee foreclosure sale;

(d) The trustee has provided written notice of default and intent to foreclose as required under subsection (5) and a period of at least 30 calendar days has elapsed after such notice is deemed perfected under subsection (5);

(e) The notice of sale required under subsection (6) has been recorded in the official records of the county or counties in which the timeshare interest is located; and

(f) The lienholder has provided the trustee with a title search of the timeshare interest identifying any junior interestholders of record, the effective date of which search must be within 60 calendar days before the date it is delivered to the trustee. If a title search reveals that incorrect obligors or junior interestholders have been served or additional obligors or junior interestholders have not been served, the foreclosure action may not proceed until the notices required pursuant to this section have been served on the correct or additional obligors or junior interestholders and all applicable time periods have expired.

(5) NOTICE OF DEFAULT AND INTENT TO FORECLOSE.—

(a) In any foreclosure proceeding under this section, the trustee is required to notify the obligor of the proceeding by sending the obligor a written notice of default and intent to foreclose to the notice address of the obligor by certified mail, registered mail, or permitted delivery service, return receipt requested, and by first-class mail, postage prepaid, as follows:

1. The notice of default and intent to foreclose shall identify the obligor, the notice address of the obligor, the legal description of the timeshare interest, the nature of the default, the amounts secured by the lien, and a per diem amount to account for further accrual of the amounts secured by the lien and shall state the method by which the obligor may cure the default, including the period of time after the date of the notice of default and intent to foreclose within which the obligor may cure the default.

2. The notice of default and intent to foreclose shall include an objection form with which the obligor can object to the use of the trustee foreclosure procedure by signing and returning the objection form to the trustee. The objection form shall identify the obligor, the notice address of the obligor, the timeshare interest, and the return address of the trustee and shall state: “The undersigned obligor exercises the obligor’s right to object to the use of the trustee foreclosure procedure contained in section 721.855, Florida Statutes.”

3. The notice of default and intent to foreclose shall also contain a statement in substantially the following form:

If you fail to cure the default as set forth in this notice or take other appropriate action with regard to this foreclosure matter, you risk losing ownership of your timeshare interest through the trustee foreclosure procedure established in section 721.855, Florida Statutes. You may choose to sign and send to the trustee the enclosed objection form, exercising your right to object to the use of the trustee foreclosure procedure. Upon the trustee’s receipt of your signed objection form, the foreclosure of the lien with respect to the default specified in this notice shall be subject to the judicial foreclosure procedure only. You have the right to cure your default in the manner set forth in this notice at any time before the trustee’s sale of your timeshare interest. If you do not object to the use of the trustee foreclosure procedure, you will not be subject to a deficiency judgment even if the proceeds from the sale of your timeshare interest are insufficient to offset the amounts secured by the lien.

4. The trustee shall also mail a copy of the notice of default and intent to foreclose, without the objection form, to the notice address of any junior interestholder by certified mail, registered mail, or permitted delivery service, return receipt requested, and by first-class mail, postage prepaid.

5. Notice under this paragraph is considered perfected upon the trustee receiving the return receipt bearing the signature of the obligor or junior interestholder, as applicable, within 30 calendar days after the trustee sent the notice under this paragraph. Notice under this paragraph is not perfected if:

a. The notice is returned as undeliverable within 30 calendar days after the trustee sent the notice;

b. The trustee cannot, in good faith, ascertain that the obligor or junior interestholder, as applicable, is the person who signed the receipt because all or a portion of the obligor’s or junior interestholder’s name is not on the signed receipt or because the trustee cannot otherwise determine that the obligor or junior interestholder signed the receipt; or

c. The receipt from the obligor or junior interestholder, as applicable, is returned or refused within 30 calendar days after the trustee sent the notice.

(b) If the notice required by paragraph (a) is returned as undeliverable within 30 calendar days after the trustee sent the notice, the trustee shall perform a diligent search and inquiry to obtain a different address for the obligor or junior interestholder. For purposes of this paragraph, any address known and used by the lienholder for sending regular mailings or other communications from the lienholder to the obligor or junior interestholder, as applicable, shall be included with other addresses produced from the diligent search and inquiry, if any.

1. If the trustee’s diligent search and inquiry produces an address different from the notice address, the trustee shall mail a copy of the notice by certified mail, registered mail, or permitted delivery service, return receipt requested, and by first-class mail, postage prepaid, to the new address. Notice under this subparagraph is considered perfected upon the trustee receiving the return receipt bearing the signature of the obligor or junior interestholder, as applicable, within 30 calendar days after the trustee sent the notice under this subparagraph. Notice under this subparagraph is not perfected if the receipt from the obligor or junior interestholder, as applicable, is refused, returned, or the trustee cannot, in good faith, ascertain that the obligor or junior interestholder, as applicable, is the person who signed the receipt because all or a portion of the obligor’s or junior interestholder’s name is not on the signed receipt or because the trustee cannot otherwise determine that the obligor or junior interestholder signed the receipt. If the trustee does not perfect notice under this subparagraph, the trustee shall perfect service in the manner set forth in paragraph (c).

2. If the trustee’s diligent search and inquiry does not locate a different address for the obligor or junior interestholder, as applicable, the trustee may perfect notice against that person under paragraph (c).

(c) If the notice is not perfected under subparagraph (a)5., and such notice was not returned as undeliverable, or if the notice was not perfected under subparagraph (b)1., the trustee may perfect notice by publication in a newspaper of general circulation in the county or counties in which the timeshare interest is located. The notice shall appear at least once a week for 2 consecutive weeks. The notice of default and intent to foreclose perfected by publication shall identify the obligor, the notice address of the obligor, the legal description of the timeshare interest, the nature of the action in short and simple terms, the name and contact information of the trustee, and the period of time after the date of the notice of default and intent to foreclose within which the obligor may cure the default. The trustee may group an unlimited number of notices in the same publication, if all of the notices pertain to the same timeshare plan. Notice under this paragraph is considered perfected upon publication as required in this paragraph.

(d) If notice is perfected under subparagraph (a)5., the trustee shall execute an affidavit in recordable form setting forth the manner in which notice was perfected and attach the affidavit to the certificate of compliance set forth in subsection (9). The affidavit shall state the nature of the notice, the date on which the notice was mailed, the name and address on the envelope containing the notice, the manner in which the notice was mailed, and the basis for that knowledge.

(e) If notice is perfected under subparagraph (b)1., the trustee shall execute an affidavit in recordable form setting forth the manner in which notice was perfected and attach the affidavit to the certificate of compliance set forth in subsection (9). The affidavit shall state the nature of the notice, the dates on which the notice was mailed, the name and addresses on the envelopes containing the notice, the manner in which the notices were mailed, and the fact that a signed receipt from the certified mail, registered mail, or permitted delivery service was timely received.

(f) If notice is perfected by publication under paragraph (c), the trustee shall execute an affidavit in recordable form setting forth the manner in which notice was perfected and attach the affidavit to the certificate of compliance set forth in subsection (9). The affidavit shall include all the information contained in either paragraph (d) or paragraph (e), as applicable, shall state that the notice was perfected by publication, and shall state that diligent search and inquiry was made for the current address for the person, if paragraph (b) applies. The affidavit shall also include the information required, as applicable, by s. 49.041 in the case of a natural person or s. 49.051 in the case of a corporation. No other action of the trustee is necessary to perfect notice.

(g) Notice under paragraph (a) or paragraph (b) is perfected as to all obligors who have the same address if notice is perfected as to at least one obligor at that address pursuant to the provisions of this subsection.

(h) The initiation of a trustee foreclosure action operates as a lis pendens on the timeshare interest pursuant to s. 48.23 if a notice of lis pendens is recorded in the official records of the county in which the deed conveying the timeshare interest to the obligor was recorded and such notice has not expired pursuant to s. 48.23(2) or been withdrawn or discharged. The notice of lis pendens must contain the following:

1. The name of the obligor.

2. The date of the initiation of the trustee foreclosure action, which date shall be the date of the sending of the notice of default and intent to foreclose to the obligor.

3. The name and contact information of the trustee.

4. The legal description of the timeshare interest.

5. A statement that a trustee foreclosure action has been initiated against the timeshare interest pursuant to this section.

(6) NOTICE OF SALE.—

(a) The notice of sale shall set forth:

1. The name and notice addresses of the obligor and any junior interestholder.

2. The legal description of the timeshare interest.

3. The name and address of the trustee.

4. A description of the default that is the basis for the foreclosure.

5. The official records book and page numbers where the claim of lien is recorded.

6. The amounts secured by the lien and a per diem amount to account for further accrual of the amounts secured by the lien.

7. The date, location, and starting time of the trustee’s sale.

8. The right of and the method by which the obligor may cure the default or the right of any junior interestholder to redeem its interest up to the date the trustee issues the certificate of sale in accordance with paragraph (7)(f).

(b) The trustee shall send a copy of the notice of sale within 3 business days after the date it is submitted for recording, by first-class mail or permitted delivery service, postage prepaid, to the notice addresses of the obligor and any junior interestholder.

(c) After the date of recording of the notice of sale, notice is not required to be given to any person claiming an interest in the timeshare interest except as provided in this section. If a notice of lis pendens has not previously been recorded pursuant to paragraph (5)(h), the recording of the notice of sale has the same force and effect as the filing of a lis pendens in a judicial proceeding under s. 48.23.

(d)1. The trustee shall publish the notice of sale in a newspaper of general circulation in the county or counties in which the timeshare interest is located at least once a week for 2 consecutive weeks before the date of the sale. The last publication shall occur at least 5 calendar days before the sale.

2. The trustee may group an unlimited number of notices of sale in the same publication, if all of the notices of sale pertain to the same timeshare plan.

(7) MANNER OF SALE.—

(a) The sale of a timeshare interest by the trustee in a public auction shall be held in the county in which the timeshare interest is located, on the date, location, and starting time designated in the notice of sale, which shall be after 9:00 a.m. but before 4:00 p.m. on a business day not less than 30 calendar days after the recording of the notice of sale. The trustee’s sale may occur online at a specific website on the Internet or in any other manner used by the clerk of the court for a judicial foreclosure sales procedure in the county or counties in which the timeshare interest is located.

(b) The trustee shall conduct the sale and act as the auctioneer. The trustee may use a third party to conduct the sale on behalf of the trustee, and the trustee is liable for the conduct of the sale and the actions of the third party with respect to the conduct of the sale.

(c) The lienholder and any person other than the trustee may bid at the sale. In lieu of participating in the sale, the lienholder may send the trustee written bidding instructions that the trustee shall announce as appropriate during the sale.

(d) The trustee may postpone the sale from time to time. In such case, notice of postponement must be given by the trustee at the date, time, and location contained in the notice of sale. The notice of sale for the postponed sale shall be mailed under paragraph (6)(b), recorded under paragraph (4)(e), and published under paragraph (6)(d). The effective date of the initial notice of sale under paragraph (6)(b) is not affected by a postponed sale.

(e) The highest bidder of the timeshare interest shall pay the price bid to the trustee in cash or certified funds on the day of the sale. If the lienholder is the highest bidder, the lienholder shall receive a credit up to the amount set forth in the notice of sale as required under subparagraph (6)(a)6.

(f) On the date of the sale and upon receipt of the cash or certified funds due from the highest bidder, the trustee shall issue to the highest bidder a certificate of sale stating that a foreclosure conforming to the requirements of this section has occurred, including the time, location, and date of the sale, that the timeshare interest was sold, the amounts secured by the lien, and the amount of the highest bid. A copy of the certificate of sale shall be mailed by certified mail, registered mail, or permitted delivery service, return receipt requested, to all persons entitled to receive a notice of sale under subsection (6).

(g) Before a sale conducted under this subsection, a junior interestholder may pursue adjudication by court, by interpleader, or in any other authorized manner respecting any matter that is disputed by the junior interestholder.

(8) EFFECT OF TRUSTEE’S SALE.—

(a) A sale conducted under subsection (7) forecloses and terminates all interests of any person with notice to whom notice is given under paragraph (4)(d) and paragraph (6)(b), and of any other person claiming interests by, through, or under any such person, in the affected timeshare interest. A failure to give notice to any person entitled to notice does not affect the validity of the sale as to the interests of any person properly notified. A person entitled to notice but not given notice has the rights of a person not made a defendant in a judicial foreclosure.

(b) On the issuance of a certificate of sale under paragraph (7)(f), all rights of redemption that have been foreclosed under this section shall terminate.

(c) A sale conducted under subsection (7) releases the obligor’s liability for all amounts secured by the lien. The lienholder has no right to any deficiency judgment against the obligor after a sale of the obligor’s timeshare interest under this section.

(d) The issuance and recording of the trustee’s deed is presumed valid and may be relied upon by third parties without actual knowledge of irregularities in the foreclosure proceedings. If for any reason there is an irregularity in the foreclosure proceedings, a purchaser becomes subrogated to all the rights of the lienholder to the indebtedness that it secured to the extent necessary to reforeclose the assessment lien in order to correct the irregularity and becomes entitled to an action de novo for the foreclosure of such assessment lien. Any subsequent reforeclosure required to correct an irregularity may be conducted under this section.

(9) TRUSTEE’S CERTIFICATE OF COMPLIANCE.—

(a) Within 10 calendar days after the trustee conducts a sale, the trustee shall execute and acknowledge a certificate of compliance that:

1. Confirms delivery of the notice of default and intent to foreclose and attaches the affidavit required under subsection (5).

2. States that the default was not cured, that the trustee did not receive any written objection under paragraph (3)(a), and that the timeshare interest was not redeemed under paragraph (3)(b).

3. Confirms that the notice of sale was published as required under paragraph (6)(d) and attaches an affidavit of publication for the notice of sale.

4. Confirms that the notice of sale was mailed under paragraph (6)(b), together with a list of the parties to whom the notice of sale was mailed.

(b) In furtherance of the execution of the certificate of compliance required under this subsection, the trustee is entitled to rely upon an affidavit or certification from the lienholder as to the facts and circumstances of default and failure to cure the default.

(10) TRUSTEE’S DEED.—

(a) The trustee’s deed shall include the name and address of the trustee, the name and address of the highest bidder, the name of the former owner, a legal description of the timeshare interest, and the name and address of the preparer of the trustee’s deed. The trustee’s deed shall contain no warranties of title from the trustee. The certificate of compliance shall be attached as an exhibit to the trustee’s deed.

(b) Ten calendar days after a sale, absent the prior filing and service on the trustee of a judicial action to enjoin issuance of the trustee’s deed to the timeshare interest, the trustee shall:

1. Issue a trustee’s deed to the highest bidder.

2. Record the trustee’s deed in the official records of the county or counties in which the timeshare interest is located.

(c)1. The certificate of compliance and trustee’s deed together are presumptive evidence of the truth of the matters set forth in them, and an action to set aside the sale and void the trustee’s deed may not be filed or otherwise pursued against any person acquiring the timeshare interest for value.

2. The trustee’s deed conveys to the highest bidder all rights, title, and interest in the timeshare interest that the former owner had, or had the power to convey, at the time of the recording of the claim of lien, together with all rights, title, and interest that the former owner or his or her successors in interest acquired after the recording of the claim of lien.

3. The issuance and recording of a trustee’s deed shall have the same force and effect as the issuance and recording of a certificate of title by the clerk of the court in a judicial foreclosure action.

(11) DISPOSITION OF PROCEEDS OF SALE.—

(a) The trustee shall apply the proceeds of the sale as follows:

1. To the expenses of the sale, including compensation of the trustee.

2. To the amount owed and set forth in the notice as required in subparagraph (6)(a)6.

3. If there are junior interestholders, the trustee may file an action in interpleader, pay the surplus to a court of competent jurisdiction, name the competing junior interestholders, and ask the court to determine the proper distribution of the surplus. In any interpleader action, the trustee shall recover reasonable attorney’s fees and costs.

4. If there are no junior interestholders, or if all junior interestholders have been paid, any surplus shall be paid to the former owner. If the trustee is unable to locate the former owner within 1 year after the sale, the surplus, if any, shall be deposited with the Chief Financial Officer under chapter 717.

(b) In disposing of the proceeds of the sale, the trustee may rely on the information provided in the affidavit of the lienholder under paragraph (2)(c), and, in the event of a dispute or uncertainty over such claims, the trustee has the discretion to submit the matter to adjudication by court, by interpleader, or in any other authorized manner and shall recover reasonable attorney’s fees and costs.

(12) TRUSTEE FORECLOSURE ACTIONS.—The trustee foreclosure procedure established in this section does not impair or otherwise affect the lienholder’s continuing right to bring a judicial foreclosure action, in lieu of using the trustee foreclosure procedure, with respect to any assessment lien.

(13) APPLICATION.—This section applies to any default giving rise to the imposition of an assessment lien which occurs after the effective date of this section.

(14) ACTIONS FOR FAILURE TO FOLLOW THE TRUSTEE FORECLOSURE PROCEDURE.—

(a) An action for actual damages for a material violation of this section may be brought by an obligor against the lienholder for the failure to follow the trustee foreclosure procedure contained in this section.

(b) Any trustee who intentionally violates the provisions of this section concerning the trustee foreclosure procedure commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A trustee who incorrectly ascertains that the obligor signed the return receipt as required in subsection (5) does not violate this section if the trustee made a good faith effort to properly ascertain that the obligor signed the return receipt in accordance with subsection (5).

History.—s. 9, ch. 2010-134; s. 8, ch. 2013-159.



721.856 - Procedure for the trustee foreclosure of mortgage liens.

721.856 Procedure for the trustee foreclosure of mortgage liens.—The provisions of this section establish a trustee foreclosure procedure for mortgage liens.

(1) APPOINTMENT OF TRUSTEE.—

(a) A trustee or a substitute trustee may be appointed by a lienholder at any time by recording a notice of appointment of trustee or notice of substitution of trustee in the official records of the county or counties in which the timeshare interest is located. A lienholder may appoint multiple trustees in a single appointment, and any appointed trustee may be used by the lienholder regarding the trustee foreclosure of any mortgage lien.

(b) A trustee shall use good faith, skill, care, and diligence in discharging all of the trustee duties under this section and shall deal honestly and fairly with all parties.

(c) The recorded notice of appointment of trustee or notice of substitution of trustee shall contain the name and address of the trustee or substitute trustee, the name and address of the lienholder, and the name and address of the timeshare plan.

(2) INITIATING THE TRUSTEE FORECLOSURE OF MORTGAGE LIENS.—

(a) Before initiating the trustee foreclosure against a timeshare interest, the mortgage, or an amendment to a mortgage executed by the obligor before the effective date of this section, must contain a statement in substantially the following form:

If the mortgagor fails to make timely payments under the obligation secured by this mortgage, or is otherwise deemed in uncured default of this mortgage, the lien against the mortgagor’s timeshare interest created by this mortgage may be foreclosed in accordance with either a judicial foreclosure procedure or a trustee foreclosure procedure and may result in the loss of your timeshare interest. If the mortgagee initiates a trustee foreclosure procedure, the mortgagor shall have the option to object and the mortgagee may proceed only by filing a judicial foreclosure action.

(b)1. In order to initiate a trustee foreclosure procedure against a timeshare interest, the lienholder shall deliver an affidavit to the trustee that identifies the obligor, the notice address of the obligor, the timeshare interest, the official records book and page number where the mortgage is recorded, and the name and notice address of any junior interestholder.

2. The affidavit shall also state the facts that establish that the obligor has defaulted in the obligation to make a payment under a specified provision of the mortgage or is otherwise deemed in uncured default under a specified provision of the mortgage.

3. The affidavit shall also specify the amounts secured by the lien as of the date of the affidavit and a per diem amount to account for further accrual of the amounts secured by the lien.

4. The affidavit shall also state that the appropriate amount of documentary stamp tax and intangible taxes has been paid upon recording of the mortgage, or otherwise paid to the state.

5. The affidavit shall also state that the lienholder is the holder of the note and has complied with all preconditions in the note and mortgage to determine the amounts secured by the lien and to initiate the use of the trustee foreclosure procedure.

(3) OBLIGOR’S RIGHTS.—

(a) The obligor may object to the lienholder’s use of the trustee foreclosure procedure for a specific default any time before the sale of the timeshare interest under subsection (7) by delivering a written objection to the trustee using the objection form provided for in subsection (5). If the trustee receives the written objection from the obligor, the trustee may not proceed with the trustee foreclosure procedure as to the default specified in the notice of default and intent to foreclose under subsection (5), and the lienholder may proceed thereafter only with a judicial foreclosure action as to that specified default.

(b) At any time before the trustee issues the certificate of sale under paragraph (7)(f), the obligor may cure the default and redeem the timeshare interest by paying the amounts secured by the lien in cash or certified funds to the trustee. After the trustee issues the certificate of sale, there is no right of redemption.

(4) CONDITIONS TO TRUSTEE’S EXERCISE OF POWER OF SALE.—A trustee may sell an encumbered timeshare interest foreclosed under this section if:

(a) The trustee has received the affidavit from the lienholder under paragraph (2)(b);

(b) The trustee has not received a written objection to the use of the trustee foreclosure procedure under paragraph (3)(a) and the timeshare interest was not redeemed under paragraph (3)(b);

(c) There is no lis pendens recorded and pending against the same timeshare interest before the initiation of the trustee foreclosure action and provided a notice of lis pendens has been recorded pursuant to paragraph (5)(h), and the trustee has not been served notice of the filing of any action to enjoin the trustee foreclosure sale;

(d) The trustee is in possession of the original promissory note executed by the mortgagor and secured by the mortgage lien;

(e) The trustee has provided written notice of default and intent to foreclose as required under subsection (5) and a period of at least 30 calendar days has elapsed after such notice is deemed perfected under subsection (5);

(f) The notice of sale required under subsection (6) has been recorded in the official records of the county in which the mortgage was recorded; and

(g) The lienholder has provided the trustee with a title search of the timeshare interest identifying any junior interestholders of record, the effective date of which search must be within 60 calendar days before the date it is delivered to the trustee. If a title search reveals that incorrect obligors or junior interestholders have been served or additional obligors or junior interestholders have not been served, the foreclosure action may not proceed until the notices required pursuant to this section have been served on the correct or additional obligors or junior interestholders and all applicable time periods have expired.

(5) NOTICE OF DEFAULT AND INTENT TO FORECLOSE.—

(a) In any foreclosure proceeding under this section, the trustee is required to notify the obligor of the proceeding by sending the obligor a written notice of default and intent to foreclose to the notice address of the obligor by certified mail, registered mail, or permitted delivery service, return receipt requested, and by first-class mail, postage prepaid, as follows:

1. The notice of default and intent to foreclose shall identify the obligor, the notice address of the obligor, the legal description of the timeshare interest, the nature of the default, the amounts secured by the lien, and a per diem amount to account for further accrual of the amounts secured by the lien and shall state the method by which the obligor may cure the default, including the period of time after the date of the notice of default and intent to foreclose within which the obligor may cure the default.

2. The notice of default and intent to foreclose shall include an objection form with which the obligor can object to the use of the trustee foreclosure procedure by signing and returning the objection form to the trustee. The objection form shall identify the obligor, the notice address of the obligor, the timeshare interest, and the return address of the trustee and shall state: “The undersigned obligor exercises the obligor’s right to object to the use of the trustee foreclosure procedure contained in section 721.856, Florida Statutes.”

3. The notice of default and intent to foreclose shall also contain a statement in substantially the following form:

If you fail to cure the default as set forth in this notice or take other appropriate action with regard to this foreclosure matter, you risk losing ownership of your timeshare interest through the trustee foreclosure procedure established in section 721.856, Florida Statutes. You may choose to sign and send to the trustee the enclosed objection form, exercising your right to object to the use of the trustee foreclosure procedure. Upon the trustee’s receipt of your signed objection form, the foreclosure of the lien with respect to the default specified in this notice shall be subject to the judicial foreclosure procedure only. You have the right to cure your default in the manner set forth in this notice at any time before the trustee’s sale of your timeshare interest. If you do not object to the use of the trustee foreclosure procedure, you will not be subject to a deficiency judgment even if the proceeds from the sale of your timeshare interest are insufficient to offset the amounts secured by the lien.

4. The trustee shall also mail a copy of the notice of default and intent to foreclose, without the objection form, to the notice address of any junior interestholder by certified mail, registered mail, or permitted delivery service, return receipt requested, and by first-class mail, postage prepaid.

5. Notice under this paragraph is considered perfected upon the trustee receiving the return receipt bearing the signature of the obligor or junior interestholder, as applicable, within 30 calendar days after the trustee sent the notice under this paragraph. Notice under this paragraph is not perfected if:

a. The notice is returned as undeliverable within 30 calendar days after the trustee sent the notice;

b. The trustee cannot, in good faith, ascertain from the receipt that the obligor or junior interestholder, as applicable, is the person who signed the receipt because all or a portion of the obligor’s or junior interestholder’s name is not on the signed receipt or the trustee cannot otherwise determine that the obligor or junior interestholder signed the receipt; or

c. The receipt from the obligor or junior interestholder, as applicable, is returned or refused within 30 calendar days after the trustee sent the notice.

(b) If the notice required by paragraph (a) is returned as undeliverable within 30 calendar days after the trustee sent the notice, the trustee shall perform a diligent search and inquiry to obtain a different address for the obligor or junior interestholder. For purposes of this paragraph, any address known and used by the lienholder for sending regular mailings or other communications from the lienholder to the obligor or junior interestholder, as applicable, shall be included with other addresses produced from the diligent search and inquiry, if any.

1. If the trustee’s diligent search and inquiry produces an address different from the notice address, the trustee shall mail a copy of the notice by certified mail, registered mail, or permitted delivery service, return receipt requested, and by first-class mail, postage prepaid, to the new address. Notice under this subparagraph is considered perfected upon the trustee receiving the return receipt bearing the signature of the obligor or junior interestholder, as applicable, within 30 calendar days after the trustee sent the notice under this subparagraph. Notice under this subparagraph is not perfected if the receipt from the obligor or junior interestholder is refused, returned, or the trustee cannot, in good faith, ascertain that the obligor or junior interestholder, as applicable, is the person who signed the receipt because all or a portion of the obligor’s or junior interestholder’s name is not on the signed receipt or because the trustee cannot otherwise determine that the obligor or junior interestholder signed the receipt. If the trustee does not perfect notice under this subparagraph, the trustee shall perfect service in the manner set forth in paragraph (c).

2. If the trustee’s diligent search and inquiry does not locate a different address for the obligor or junior interestholder, as applicable, the trustee may perfect notice against that person under paragraph (c).

(c) If the notice is not perfected under subparagraph (a)5., and such notice was not returned as undeliverable, or if the notice was not perfected under subparagraph (b)1., the trustee may perfect notice by publication in a newspaper of general circulation in the county or counties in which the timeshare interest is located. The notice shall appear at least once a week for 2 consecutive weeks. The notice of default and intent to foreclose perfected by publication shall identify the obligor, the notice address of the obligor, the legal description of the timeshare interest, the nature of the action in short and simple terms, the name and contact information of the trustee, and the period of time after the date of the notice of default and intent to foreclose within which the obligor may cure the default. The trustee may group an unlimited number of notices in the same publication, if all of the notices pertain to the same timeshare plan. Notice under this paragraph is considered perfected upon publication as required in this paragraph.

(d) If notice is perfected under subparagraph (a)5., the trustee shall execute an affidavit in recordable form setting forth the manner in which notice was perfected and attach the affidavit to the certificate of compliance set forth in subsection (9). The affidavit shall state the nature of the notice, the date on which the notice was mailed, the name and address on the envelope containing the notice, the manner in which the notice was mailed, and the basis for that knowledge.

(e) If notice is perfected under subparagraph (b)1., the trustee shall execute an affidavit in recordable form setting forth the manner in which notice was perfected and attach the affidavit to the certificate of compliance set forth in subsection (9). The affidavit shall state the nature of the notice, the dates on which the notice was mailed, the name and addresses on the envelopes containing the notice, the manner in which the notice was mailed, and the fact that a signed receipt from the certified mail, registered mail, or permitted delivery service was timely received.

(f) If notice is perfected under paragraph (c), the trustee shall execute an affidavit in recordable form setting forth the manner in which notice was perfected and attach the affidavit to the certificate of compliance set forth in subsection (9). The affidavit shall include all the information contained in either paragraph (d) or paragraph (e), as applicable, shall state that the notice was perfected by publication and shall state that diligent search and inquiry was made for the current address for the person, if paragraph (b) applies. The affidavit shall also include the information required, as applicable, by s. 49.041 in the case of a natural person or s. 49.051 in the case of a corporation. No other action of the trustee is necessary to perfect notice.

(g) Notice under paragraph (a) or paragraph (b) is perfected as to all obligors who have the same address if notice is perfected as to at least one obligor at that address pursuant to the provisions of this subsection.

(h) The initiation of a trustee foreclosure action operates as a lis pendens on the timeshare interest pursuant to s. 48.23 if a notice of lis pendens is recorded in the official records of the county or counties in which the mortgage is recorded and such notice has not expired pursuant to s. 48.23(2) or been withdrawn or discharged. The notice of lis pendens must contain the following:

1. The name of the obligor.

2. The date of the initiation of the trustee foreclosure action, which date shall be the date of the sending of the notice of default and intent to foreclose to the obligor.

3. The name and contact information of the trustee.

4. The legal description of the timeshare interest.

5. A statement that a trustee foreclosure action has been initiated against the timeshare interest pursuant to this section.

(6) NOTICE OF SALE.—

(a) The notice of sale shall set forth:

1. The name and notice addresses of the obligor and any junior interestholder.

2. The legal description of the timeshare interest.

3. The name and address of the trustee.

4. A description of the default that is the basis for the foreclosure.

5. The official records book and page numbers where the mortgage is recorded.

6. The amounts secured by the lien and a per diem amount to account for further accrual of the amounts secured by the lien.

7. The date, location, and starting time of the trustee’s sale.

8. The right of and the method by which the obligor may cure the default or the right of any junior interestholder to redeem its interest up to the date the trustee issues the certificate of sale in accordance with paragraph (7)(f).

(b) The trustee shall send a copy of the notice of sale within 3 business days after the date it is submitted for recording, by first-class mail or permitted delivery service, postage prepaid, to the notice addresses of the obligor and any junior interestholder.

(c) After the date of recording of the notice of sale, notice is not required to be given to any person claiming an interest in the timeshare interest except as provided in this section. If a notice of lis pendens has not previously been recorded pursuant to paragraph (5)(h), the recording of the notice of sale has the same force and effect as the filing of a lis pendens in a judicial proceeding under s. 48.23.

(d)1. The trustee shall publish the notice of sale in a newspaper of general circulation in the county or counties in which the timeshare interest is located at least once a week for 2 consecutive weeks before the date of the sale. The last publication shall occur at least 5 calendar days before the sale.

2. The trustee may group an unlimited number of notices of sale in the same publication, if all of the notices of sale pertain to the same timeshare plan.

(7) MANNER OF SALE.—

(a) The sale of a timeshare interest by the trustee in a public auction shall be held in the county in which the timeshare interest is located, on the date, location, and starting time designated in the notice of sale, which shall be after 9:00 a.m. but before 4:00 p.m. on a business day not less than 30 calendar days after the recording of the notice of sale. The trustee’s sale may occur online at a specific website on the Internet or in any other manner used by the clerk of the court for a judicial foreclosure sales procedure in the county or counties in which the timeshare interest is located.

(b) The trustee shall conduct the sale and act as the auctioneer. The trustee may use a third party to conduct the sale on behalf of the trustee, and the trustee is liable for the conduct of the sale and the actions of the third party with respect to the conduct of the sale.

(c) The lienholder and any person other than the trustee may bid at the sale. In lieu of participating in the sale, the lienholder may send the trustee written bidding instructions that the trustee shall announce as appropriate during the sale.

(d) The trustee may postpone the sale from time to time. In such case, notice of postponement must be given by the trustee at the date, time, and location contained in the notice of sale. The notice of sale for the postponed sale shall be mailed under paragraph (6)(b), recorded under paragraph (4)(f), and published under paragraph (6)(d). The effective date of the initial notice of sale under paragraph (6)(b) is not affected by a postponed sale.

(e) The highest bidder of the timeshare interest shall pay the price bid to the trustee in cash or certified funds on the day of the sale. If the lienholder is the highest bidder, the lienholder shall receive a credit up to the amount set forth in the notice of sale as required under subparagraph (6)(a)6.

(f) On the date of the sale and upon receipt of the cash or certified funds due from the highest bidder, the trustee shall issue to the highest bidder a certificate of sale stating that a foreclosure conforming to the requirements of this section has occurred, including the time, location, and date of the sale, that the timeshare interest was sold, the amounts secured by the lien, and the amount of the highest bid. A copy of the certificate of sale shall be mailed by certified mail, registered mail, or permitted delivery service, return receipt requested, to all persons entitled to receive a notice of sale under subsection (6).

(g) Before a sale conducted pursuant to this subsection, a junior interestholder may pursue adjudication by court, by interpleader, or in any other authorized manner respecting any matter that is disputed by the junior interestholder.

(8) EFFECT OF TRUSTEE’S SALE.—

(a) A sale conducted under subsection (7) forecloses and terminates all interests of any person with notice to whom notice is given under paragraph (4)(e) and paragraph (6)(b), and of any other person claiming interests by, through, or under any such person, in the affected timeshare interest. A failure to give notice to any person entitled to notice does not affect the validity of the sale as to the interests of any person properly notified. A person entitled to notice but not given notice has the rights of a person not made a defendant in a judicial foreclosure.

(b) On the issuance of a certificate of sale under paragraph (7)(f), all rights of redemption that have been foreclosed under this section shall terminate.

(c) A sale conducted under subsection (7) releases the obligor’s liability for all amounts secured by the lien. The lienholder has no right to any deficiency judgment against the obligor after a sale of the obligor’s timeshare interest under this section.

(d) The issuance and recording of the trustee’s deed is presumed valid and may be relied upon by third parties without actual knowledge of any irregularities in the foreclosure proceedings. If for any reason there is an irregularity in the foreclosure proceedings, a purchaser becomes subrogated to all the rights of the lienholder to the indebtedness that it secured to the extent necessary to reforeclose the mortgage lien in order to correct the irregularity and becomes entitled to an action de novo for the foreclosure of such mortgage lien. Any subsequent reforeclosure required to correct an irregularity may be conducted under this section.

(9) TRUSTEE’S CERTIFICATE OF COMPLIANCE.—

(a) Within 10 calendar days after the trustee conducts a sale, the trustee shall execute and acknowledge a certificate of compliance which:

1. Confirms delivery of the notice of default and intent to foreclose and attaches the affidavit required under subsection (5).

2. States that the default was not cured, that the trustee did not receive any written objection under paragraph (3)(a), and that the timeshare interest was not redeemed under paragraph (3)(b).

3. States that the trustee is in possession of the original promissory note executed by the mortgagor and secured by the mortgage lien.

4. Confirms that the notice of sale was published as required under paragraph (6)(d) and attaches an affidavit of publication for the notice of sale.

5. Confirms that the notice of sale was mailed under paragraph (6)(b), together with a list of the parties to whom the notice of sale was mailed.

(b) In furtherance of the execution of the certificate of compliance required under this subsection, the trustee is entitled to rely upon an affidavit or certification from the lienholder as to the facts and circumstances of default and failure to cure the default.

(10) TRUSTEE’S DEED.—

(a) The trustee’s deed shall include the name and address of the trustee, the name and address of the highest bidder, the name of the former owner, a legal description of the timeshare interest, and the name and address of the preparer of the trustee’s deed. The trustee’s deed shall contain no warranties of title from the trustee. The certificate of compliance shall be attached as an exhibit to the trustee’s deed.

(b) Ten calendar days after a sale, absent the prior filing and service on the trustee of a judicial action to enjoin issuance of the trustee’s deed to the timeshare interest, the trustee shall:

1. Cancel the original promissory note executed by the mortgagor and secured by the mortgage lien.

2. Issue a trustee’s deed to the highest bidder.

3. Record the trustee’s deed in the official records of the county or counties in which the timeshare interest is located.

(c)1. The certificate of compliance and trustee’s deed together are presumptive evidence of the truth of the matters set forth in them, and an action to set aside the sale and void the trustee’s deed may not be filed or otherwise pursued against any person acquiring the timeshare interest for value.

2. The trustee’s deed conveys to the highest bidder all rights, title, and interest in the timeshare interest that the former owner had, or had the power to convey, together with all rights, title, and interest that the former owner or his or her successors in interest acquired after the execution of the mortgage.

3. The issuance and recording of a trustee’s deed shall have the same force and effect as the issuance and recording of a certificate of title by the clerk of the court in a judicial foreclosure action.

(11) DISPOSITION OF PROCEEDS OF SALE.—

(a) The trustee shall apply the proceeds of the sale as follows:

1. To the expenses of the sale, including compensation of the trustee.

2. To the amount owed and set forth in the notice as required under subparagraph (6)(a)6.

3. If there are junior interestholders, the trustee may file an action in interpleader, pay the surplus to a court of competent jurisdiction, name the competing junior interestholders, and ask the court to determine the proper distribution of the surplus. In any interpleader action, the trustee shall recover reasonable attorney’s fees and costs.

4. If there are no junior interestholders, or if all junior interestholders have been paid, any surplus shall be paid to the former owner. If the trustee is unable to locate the former owner within 1 year after the sale, the surplus, if any, shall be deposited with the Chief Financial Officer under chapter 717.

(b) In disposing of the proceeds of the sale, the trustee may rely on the information provided in the affidavit of the lienholder under paragraph (2)(b), and, in the event of a dispute or uncertainty over such claims, the trustee has the discretion to submit the matter to adjudication by court, by interpleader, or in any other authorized manner and shall recover reasonable attorney’s fees and costs.

(12) JUDICIAL FORECLOSURE ACTIONS.—The trustee foreclosure procedure established in this section does not impair or otherwise affect the lienholder’s continuing right to bring a judicial foreclosure action, in lieu of using the trustee foreclosure procedure, with respect to any mortgage lien.

(13) ACTIONS FOR FAILURE TO FOLLOW THE TRUSTEE FORECLOSURE PROCEDURE.—

(a) An action for actual damages for a material violation of this section may be brought by an obligor against the lienholder for the failure to follow the trustee foreclosure procedure contained in this section.

(b) Any trustee who intentionally violates the provisions of this section concerning the trustee foreclosure procedure commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A trustee who incorrectly ascertains that the obligor signed the return receipt as required in subsection (5) does not violate this section if the trustee made a good faith effort to properly ascertain that it is the obligor who signed the return receipt in accordance with subsection (5).

History.—s. 10, ch. 2010-134; s. 9, ch. 2013-159.



721.8561 - Administrative fee

721.8561 Administrative fee—An administrative fee of $50 per trustee deed for each deed recorded pursuant to the trustee foreclosure procedures set forth in ss. 721.855 and 721.856 shall be paid and remitted at the same time and in the same manner as documentary stamp taxes imposed pursuant to s. 201.02. Revenues from such fees shall be remitted to the Department of Revenue in the same manner as documentary stamp taxes and deposited in the State Courts Revenue Trust Fund.

History.—s. 13, ch. 2010-134.



721.86 - Miscellaneous provisions.

721.86 Miscellaneous provisions.—

(1) In the event of a conflict between the provisions of this part and the other provisions of this chapter, chapter 702, or other applicable law, the provisions of this part shall prevail. The procedures in this part must be given effect in the context of any foreclosure proceedings against timeshare interests governed by this chapter, chapter 702, chapter 718, or chapter 719.

(2) If any provision of this part, or the application thereof to any person or circumstances, is held invalid, such invalidity does not affect other provisions or applications of this part which can be given effect without the invalid provision or application. To this end, the provisions of this part are declared severable.

(3) The division has no authority to regulate, enforce, or ensure compliance with any provision of this part.

(4) In addition to assessment liens and mortgage liens arising after the effective date of this part, except as provided in s. 721.855(13), the provisions of this part apply to all assessment liens and mortgage liens existing prior to the effective date of this act regarding which a foreclosure proceeding has not yet commenced.

History.—s. 13, ch. 98-36; s. 46, ch. 2000-302; s. 11, ch. 2010-134.






Part IV - COMMISSIONER OF DEEDS (ss. 721.96-721.98)

721.96 - Purpose.

721.96 Purpose.—The purpose of this part is to provide for the appointment of commissioners of deeds to take acknowledgments, proofs of execution, and oaths outside the United States in connection with the execution of any deed, mortgage, deed of trust, contract, power of attorney, or any other agreement, instrument or writing concerning, relating to, or to be used or recorded in connection with a timeshare estate, personal property timeshare interest, timeshare license, any property subject to a timeshare plan, or the operation of a timeshare plan located within this state.

History.—s. 14, ch. 98-36; s. 31, ch. 2004-279.



721.97 - Timeshare commissioner of deeds.

721.97 Timeshare commissioner of deeds.—

(1) The Governor may appoint commissioners of deeds to take acknowledgments, proofs of execution, or oaths in any foreign country, in international waters, or in any possession, territory, or commonwealth of the United States outside the 50 states. The term of office is 4 years. Commissioners of deeds shall have authority to take acknowledgments, proofs of execution, and oaths in connection with the execution of any deed, mortgage, deed of trust, contract, power of attorney, or any other writing to be used or recorded in connection with a timeshare estate, personal property timeshare interest, timeshare license, any property subject to a timeshare plan, or the operation of a timeshare plan located within this state; provided such instrument or writing is executed outside the United States. Such acknowledgments, proofs of execution, and oaths must be taken or made in the manner directed by the laws of this state, including but not limited to s. 117.05(4), (5)(a), and (6), Florida Statutes 1997, and certified by a commissioner of deeds. The certification must be endorsed on or annexed to the instrument or writing aforesaid and has the same effect as if made or taken by a notary public licensed in this state.

(2) Any person seeking to be appointed a commissioner of deeds must take and subscribe to an oath, before a notary public in this state or any other state, or a person authorized to take oaths in another country, to well and faithfully execute and perform the duties of such commissioner of deeds. The oath must be filed with the Department of State prior to the person being commissioned.

(3) Official acts performed by any previously appointed commissioners of deeds, between May 30, 1997, and the effective date of this part, are declared valid as though such official acts were performed in accordance with and under the authority of this part.

History.—s. 14, ch. 98-36; s. 18, ch. 98-322; s. 32, ch. 2004-279; s. 13, ch. 2007-75.



721.98 - Powers of the division.

721.98 Powers of the division.—The division has no duty or authority to regulate, enforce, or ensure compliance with any provision of this part.

History.—s. 14, ch. 98-36.









Chapter 723 - MOBILE HOME PARK LOT TENANCIES

723.001 - Short title.

723.001 Short title.—This chapter shall be known and may be cited as the “Florida Mobile Home Act.”

History.—s. 1, ch. 84-80.



723.002 - Application of chapter.

723.002 Application of chapter.—

(1) The provisions of this chapter apply to any residential tenancy in which a mobile home is placed upon a rented or leased lot in a mobile home park in which 10 or more lots are offered for rent or lease. This chapter shall not be construed to apply to any other tenancy, including a tenancy in which both a mobile home and a mobile home lot are rented or leased by the mobile home resident or a tenancy in which a rental space is offered for occupancy by recreational-vehicle-type units which are primarily designed as temporary living quarters for recreational camping or travel use and which either have their own motor power or are mounted on or drawn by another vehicle. When both the mobile home and lot are rented or when fewer than 10 lots are available for rent or lease, the tenancy shall be governed by the provisions of part II of chapter 83, the “Florida Residential Landlord and Tenant Act.” However, this chapter shall continue to apply to any tenancy in a park even though the number of lots offered in that park has been reduced to below 10 if that tenancy was subject to the provisions of this chapter prior to the reduction in lots. This subsection is intended to clarify existing law.

(2) The provisions of ss. 723.035, 723.037, 723.038, 723.054, 723.055, 723.056, 723.058, and 723.068 are applicable to mobile home subdivision developers and the owners of lots in mobile home subdivisions.

(3) Any other provision of this chapter or any other provision of the Florida Statutes to the contrary notwithstanding, the provisions of this chapter shall be applicable to a park trailer located on a mobile home lot in a mobile home park.

History.—s. 1, ch. 84-80; ss. 1, 13, ch. 90-198; s. 3, ch. 92-148.



723.003 - Definitions.

723.003 Definitions.—As used in this chapter, the term:

(1) “Discrimination” or “discriminatory” means that a homeowner is being treated differently as to the rent charged, the services rendered, or an action for possession or other civil action being taken by the park owner, without a reasonable basis for the different treatment.

(2) “Division” means the Division of Florida Condominiums, Timeshares, and Mobile Homes of the Department of Business and Professional Regulation.

(3) “Electronic transmission” means a form of communication, not directly involving the physical transmission or transfer of paper, that creates a record that may be retained, retrieved, and reviewed by a recipient and that may be directly reproduced in a comprehensible and legible paper form by the recipient through an automated process, such as a printer or copy machine. Examples of electronic transmission include, but are not limited to, telegrams, facsimile transmission of images, and text that is sent via e-mail between computers. Electronic transmission does not include oral communication by telephone.

(4) “Homeowners’ association” means a corporation for profit or not for profit, which is formed and operates in compliance with ss. 723.075-723.079; or, in a subdivision the homeowners’ association authorized in the subdivision documents in which all home owners must be members as a condition of ownership.

(5) “Homeowners’ committee” means a committee, not to exceed five persons in number, designated by a majority of the affected homeowners in a mobile home park or a subdivision; or, if a homeowners’ association has been formed, designated by the board of directors of the association. The homeowners’ committee is designated for the purpose of meeting with the park owner or park developer to discuss lot rental increases, reduction in services or utilities, or changes in rules and regulations and any other matter authorized by the homeowners’ association, or the majority of the affected home owners, and who are authorized to enter into a binding agreement with the park owner or subdivision developer, or a binding mediation agreement, on behalf of the association, its members, and all other mobile home owners in the mobile home park.

(6) “Lot rental amount” means all financial obligations, except user fees, which are required as a condition of the tenancy.

(7)(a) “Mediation” means a process whereby a mediator appointed by the Division of Florida Condominiums, Timeshares, and Mobile Homes, or mutually selected by the parties, acts to encourage and facilitate the resolution of a dispute. It is an informal and nonadversarial process with the objective of helping the disputing parties reach a mutually acceptable agreement.

(b) For purposes of mediation under ss. 723.037 and 723.038, the term “parties” means a park owner as defined in subsection (13) and a homeowners’ committee selected pursuant to s. 723.037.

(8) “Mobile home” means a residential structure, transportable in one or more sections, which is 8 body feet or more in width, over 35 body feet in length with the hitch, built on an integral chassis, designed to be used as a dwelling when connected to the required utilities, and not originally sold as a recreational vehicle, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein.

(9) “Mobile home lot” means a lot described by a park owner pursuant to the requirements of s. 723.012, or in a disclosure statement pursuant to s. 723.013, as a lot intended for the placement of a mobile home.

(10) “Mobile home lot rental agreement” or “rental agreement” means any mutual understanding or lease, whether oral or written, between a mobile home owner and a mobile home park owner in which the mobile home owner is entitled to place his or her mobile home on a mobile home lot for either direct or indirect remuneration of the mobile home park owner.

(11) “Mobile home owner,” “mobile homeowner,” “home owner,” or “homeowner” means a person who owns a mobile home and rents or leases a lot within a mobile home park for residential use.

(12) “Mobile home park” or “park” means a use of land in which lots or spaces are offered for rent or lease for the placement of mobile homes and in which the primary use of the park is residential.

(13) “Mobile home park owner” or “park owner” means an owner or operator of a mobile home park.

(14) “Mobile home subdivision” means a subdivision of mobile homes where individual lots are owned by owners and where a portion of the subdivision or the amenities exclusively serving the subdivision are retained by the subdivision developer.

(15) “Offering circular” has the same meaning as the term “prospectus” as it is used in this chapter.

(16) “Operator of a mobile home park” means either a person who establishes a mobile home park on land that is leased from another person or a person who has been delegated the authority to act as the park owner in matters relating to the administration and management of the mobile home park, including, but not limited to, authority to make decisions relating to the mobile home park.

(17) “Pass-through charge” means the mobile home owner’s proportionate share of the necessary and actual direct costs and impact or hookup fees for a governmentally mandated capital improvement, which may include the necessary and actual direct costs and impact or hookup fees incurred for capital improvements required for public or private regulated utilities.

(18) “Proportionate share” as used in subsection (17) means an amount calculated by dividing equally among the affected developed lots in the park the total costs for the necessary and actual direct costs and impact or hookup fees incurred for governmentally mandated capital improvements serving the recreational and common areas and all affected developed lots in the park.

(19) “Resale agreement” means a contract in which a mobile home owner authorizes the mobile home park owner, or the park owner’s designee, to act as exclusive agent for the sale of the homeowner’s mobile home for a commission or fee.

(20) “Unreasonable” means arbitrary, capricious, or inconsistent with this chapter.

(21) “User fees” means those amounts charged in addition to the lot rental amount for nonessential optional services provided by or through the park owner to the mobile home owner under a separate written agreement between the mobile home owner and the person furnishing the optional service or services.

History.—s. 1, ch. 84-80; s. 1, ch. 86-162; s. 2, ch. 90-198; s. 1, ch. 91-202; s. 242, ch. 94-218; s. 912, ch. 97-102; s. 2, ch. 2001-227; s. 72, ch. 2008-240; s. 2, ch. 2015-90.



723.004 - Legislative intent; preemption of subject matter.

723.004 Legislative intent; preemption of subject matter.—

(1) The Legislature finds that there are factors unique to the relationship between a mobile home owner and a mobile home park owner. Once occupancy has commenced, unique factors can affect the bargaining position of the parties and can affect the operation of market forces. Because of those unique factors, there exist inherently real and substantial differences in the relationship which distinguish it from other landlord-tenant relationships. The Legislature recognizes that mobile home owners have basic property and other rights which must be protected. The Legislature further recognizes that the mobile home park owner has a legitimate business interest in the operation of the mobile home park as part of the housing market and has basic property and other rights which must be protected. This chapter is created for the purpose of regulating the factors unique to the relationship between mobile home owners and mobile home park owners in the circumstances described herein. It recognizes that when such inequalities exist between mobile home owners and mobile home park owners as a result of such unique factors, regulation to protect those parties to the extent that they are affected by the inequalities, while preserving and protecting the rights of both parties, is required.

(2) There is hereby expressly preempted to the state all regulation and control of mobile home lot rents in mobile home parks and all those other matters and things relating to the landlord-tenant relationship treated by or falling within the purview of this chapter. Every unit of local government is prohibited from taking any action, including the enacting of any law, rule, regulation, or ordinance, with respect to the matters and things hereby preempted to the state.

(3) It is expressly declared by the Legislature that the relationship between landlord and tenant as treated by or falling within the purview of this chapter is a matter reserved to the state and that units of local government are lacking in jurisdiction and authority in regard thereto. All local statutes and ordinances in conflict herewith are expressly repealed.

(4) If any provision of this chapter is held invalid, it is the legislative intent that the preemption by this section shall no longer be applicable to the provision of the chapter held invalid.

(5) Nothing in this chapter shall be construed to prevent the enforcement of a right or duty under this section, s. 723.022, s. 723.023, s. 723.031, s. 723.032, s. 723.033, s. 723.035, s. 723.037, s. 723.038, s. 723.061, s. 723.0615, s. 723.062, s. 723.063, or s. 723.081 by civil action after the party has exhausted its administrative remedies, if any.

History.—s. 1, ch. 84-80; s. 2, ch. 86-162; s. 4, ch. 92-148.



723.005 - Regulation by division.

723.005 Regulation by division.—The division has the power and duty to enforce and ensure compliance with the provisions of this chapter and rules promulgated pursuant hereto relating to the rental, development, and sale of mobile home parks. However, the division does not have the power or duty to enforce mobile home park rules and regulations or to enforce the provisions of ss. 723.022, 723.023, and 723.033.

History.—s. 1, ch. 84-80; s. 3, ch. 90-198.



723.006 - Powers and duties of division.

723.006 Powers and duties of division.—In performing its duties, the division has the following powers and duties:

(1) The division may make necessary public or private investigations within or outside this state to determine whether any person has violated this chapter or any rule or order hereunder, to aid in the enforcement of this chapter, or to aid in the adoption of rules or forms hereunder.

(2) The division may require or permit any person to file a statement in writing, under oath or otherwise as the division determines, as to the facts and circumstances concerning a matter to be investigated.

(3) For the purpose of any investigation under this chapter, the division director or any officer or employee designated by the division director may administer oaths or affirmations, subpoena witnesses and compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any book, document, or other tangible thing and the identity and location of any person having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence. Upon a person’s failure to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected thereby, the division may apply to the circuit court for an order compelling compliance. Financial records of a mobile home park acquired by the division pursuant to any investigation under this section are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, if the division, pursuant to a consent order, final order, or cease and desist order, makes a finding that a violation of this chapter has occurred, the financial records acquired by the division specifically relevant to that finding are no longer exempt as provided for in this subsection, unless otherwise made specifically exempt by law. “Financial records” means any financial information which is owned or controlled by the mobile home park owner and is not otherwise required to be filed with the division under other sections of this chapter.

(4) The division is authorized to prepare information to assist prospective mobile home owners and mobile home park owners in assessing the rights, privileges, and duties pertaining hereto.

(5) Notwithstanding any remedies available to mobile home owners, mobile home park owners, and homeowners’ associations, if the division has reasonable cause to believe that a violation of any provision of this chapter or related rule has occurred, the division may institute enforcement proceedings in its own name against a developer, mobile home park owner, or homeowners’ association, or its assignee or agent, as follows:

(a) The division may permit a person whose conduct or actions may be under investigation to waive formal proceedings and enter into a consent proceeding whereby orders, rules, or letters of censure or warning, whether formal or informal, may be entered against the person.

(b) The division may issue an order requiring the mobile home park owner, or its assignee or agent, to cease and desist from an unlawful practice and take such affirmative action as in the judgment of the division will carry out the purposes of this chapter. The affirmative action may include the following:

1. Refunds of rent increases, improper fees, charges and assessments, including pass-throughs and pass-ons collected in violation of the terms of this chapter.

2. Filing and utilization of documents which correct a statutory or rule violation.

3. Reasonable action necessary to correct a statutory or rule violation.

(c) In determining the amount of civil penalty or affirmative action to be imposed under this section, if any, the division must consider the following factors:

1. The gravity of the violation.

2. Whether the person has substantially complied with the provisions of this chapter.

3. Any action taken by the person to correct or mitigate the violation of this chapter.

(d) The division may bring an action in circuit court on behalf of a class of mobile home owners, mobile home park owners, lessees, or purchasers for declaratory relief, injunctive relief, or restitution.

(e)1. The division may impose a civil penalty against a mobile home park owner or homeowners’ association, or its assignee or agent, for any violation of this chapter, a properly adopted park rule or regulation, or a rule adopted pursuant hereto. A penalty may be imposed on the basis of each separate violation and, if the violation is a continuing one, for each day of continuing violation, but in no event may the penalty for each separate violation or for each day of continuing violation exceed $5,000. All amounts collected shall be deposited with the Chief Financial Officer to the credit of the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund.

2. If a violator fails to pay the civil penalty, the division shall thereupon issue an order directing that such violator cease and desist from further violation until such time as the civil penalty is paid or may pursue enforcement of the penalty in a court of competent jurisdiction. If a homeowners’ association fails to pay the civil penalty, the division shall thereupon pursue enforcement in a court of competent jurisdiction, and the order imposing the civil penalty or the cease and desist order shall not become effective until 20 days after the date of such order. Any action commenced by the division shall be brought in the county in which the division has its executive offices or in which the violation occurred.

(6) With regard to any written complaint alleging a violation of any provision of this chapter or any rule adopted pursuant thereto, the division shall, within 30 days after receipt of a written complaint, notify, in writing, the person who filed the complaint of the status of the complaint. Thereafter, the division shall notify the complainant of the status of the investigation within 90 days after receipt of the written complaint. Upon completion of the investigation, the division shall notify, in writing, the complainant and the party complained against of the results of the investigation and disposition of the complaint.

(7) The division has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement and enforce the provisions of this chapter.

(8) The division has the authority by rule to authorize amendments permitted by this chapter to an approved prospectus or offering circular.

(9) The division shall adopt rules establishing a category of minor violations of this chapter or rules promulgated pursuant hereto. A minor violation means a violation which does not endanger the health, safety, or welfare of mobile home residents, which does not involve the failure to make full and fair disclosure, or which does not cause economic harm to mobile home park residents.

(10) The division is authorized to require disclosures to fully and fairly disclose all matters required by this chapter. If a park owner or operator, in good faith, has attempted to comply with the requirements of this chapter, and if, in fact, the park owner or operator has substantially complied with the disclosure requirements of this chapter, nonmaterial errors or omissions in the disclosure materials shall not be actionable.

(11) Upon adoption of rules establishing minor violations and a determination by the division that the violation is a minor violation, the division may levy a civil penalty of up to $250 but shall not require a refund of rent increases, fees, charges or assessments, including pass-through and pass-ons collected from mobile home owners. Until rules have been adopted as provided in this section, the enforcement procedures of the division in existence on the effective date of this act shall be in effect.

(12) The division shall approve training and educational programs for board members of mobile home owners’ associations formed and operated pursuant to s. 723.075(1) and mobile home owners. The training may, at the division’s discretion, include web-based electronic media and live training and seminars in various locations throughout the state.

(13) The division may review and approve educational curricula and training programs for board members and mobile home owners to be offered by providers and shall maintain a current list of approved programs and providers, and make such lists available to board members in a reasonable and cost-effective manner. The cost of such programs shall be borne by the providers of the programs. The division shall establish a fee structure for the approved training programs sufficient to recover any cost incurred by the division in operating this program.

(14) Required education curriculum information for board member and mobile home owner training shall include:

(a) The provider of the training programs, which shall include the following information regarding its training and educational programs:

1. A price list, if any, for the programs and copies of all materials.

2. The physical location where programs will be available, if not web-based.

3. Dates when programs will be offered.

4. The curriculum of the program to be offered.

(b) The programs shall provide information about statutory and regulatory matters relating to the board of directors of the homeowners’ association and their responsibilities to the association and to the mobile home owners in the mobile home park.

(c) Programs and materials may not contain editorial comments.

(d) The division has the right to approve and require changes to such education and training programs.

(15) The division shall adopt rules to implement the board member training requirements for educational programs as provided in this chapter. The Department of Business and Professional Regulation shall publish a notice of proposed rule pursuant to s. 120.54(3)(a) by October 1, 2016. Such rules shall include the requirements for content and notice of the board member training program to assure that providers meet minimum training requirements.

History.—s. 1, ch. 84-80; s. 3, ch. 86-162; s. 25, ch. 87-102; s. 10, ch. 88-147; s. 30, ch. 93-150; s. 1, ch. 94-78; s. 4, ch. 96-394; s. 415, ch. 96-406; s. 4, ch. 97-291; s. 224, ch. 98-200; s. 1895, ch. 2003-261; s. 73, ch. 2008-240; s. 3, ch. 2015-90; s. 1, ch. 2016-169.



723.007 - Annual fees; surcharge.

723.007 Annual fees; surcharge.—

(1) Each mobile home park owner shall pay to the division, on or before October 1 of each year, an annual fee of $4 for each mobile home lot within a mobile home park which he or she owns. If the fee is not paid by December 31, the mobile home park owner shall be assessed a penalty of 10 percent of the amount due, and he or she shall not have standing to maintain or defend any action in the courts of this state until the amount due, plus any penalty, is paid.

(2) There is levied on each annual fee imposed under subsection (1) a surcharge in the amount of $1. The surcharge shall be collected in the same manner as the annual fee and shall be deposited in the Florida Mobile Home Relocation Trust Fund. Collection of the surcharge shall begin during the first calendar year after this subsection takes effect. This surcharge may not be imposed during the next calendar year if the balance in the trust fund exceeds $10 million on June 30. The surcharge shall be reinstated in the next calendar year if the balance in the trust fund is below $6 million on June 30. The surcharge imposed by this subsection may not be imposed as a separate charge regardless of any disclosure in the prospectus.

History.—s. 1, ch. 84-80; s. 4, ch. 85-155; s. 31, ch. 93-150; s. 913, ch. 97-102; s. 5, ch. 2003-263.



723.008 - Applicability of chapter 212 to fees, penalties, and fines under this chapter.

723.008 Applicability of chapter 212 to fees, penalties, and fines under this chapter.—The same duties and privileges imposed by chapter 212 upon dealers in tangible property respecting the collection and remission of tax; the making of returns; the keeping of books, records, and accounts; and the compliance with the rules of the enforcing agency in the administration of that chapter apply to and are binding upon all persons who are subject to the fee, penalty, and fine provisions of this chapter. However, the provisions of s. 212.12(1) do not apply to this chapter.

History.—s. 1, ch. 84-80; s. 6, ch. 2012-145.



723.009 - Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund.

723.009 Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund.—All proceeds from the fees, penalties, and fines imposed pursuant to this chapter shall be deposited into the Division of Florida Condominiums, Timeshares, and Mobile Homes Trust Fund created by s. 718.509. Moneys in this fund, as appropriated by the Legislature pursuant to chapter 216, may be used to defray the expenses incurred by the division in administering the provisions of this chapter.

History.—s. 1, ch. 84-80; s. 26, ch. 87-102; s. 74, ch. 2008-240.



723.011 - Disclosure prior to rental of a mobile home lot; prospectus, filing, approval.

723.011 Disclosure prior to rental of a mobile home lot; prospectus, filing, approval.—

(1)(a) In a mobile home park containing 26 or more lots, the park owner shall file a prospectus with the division. Prior to entering into an enforceable rental agreement for a mobile home lot, the park owner shall deliver to the homeowner a prospectus approved by the division. This subsection does not invalidate those lot rental agreements for which an approved prospectus was required to be delivered and which was delivered on or before July 1, 1986, if the mobile home park owner had:

1. Filed a prospectus with the division prior to entering into the lot rental agreement;

2. Made a good faith effort to correct deficiencies cited by the division by responding within the time limit set by the division, if one was set; and

3. Delivered the approved prospectus to the mobile home owner within 45 days of approval by the division.

This paragraph does not preclude the finding that a lot rental agreement is invalid on other grounds and does not limit any rights of a mobile home owner or preclude a mobile home owner from seeking any remedies allowed by this chapter, including a determination that the lot rental agreement or any part thereof is unreasonable.

(b) The division shall determine whether the proposed prospectus or offering circular is adequate to meet the requirements of this chapter and shall notify the park owner by mail, within 45 days after receipt of the document, that the division has found that the prospectus or offering circular is adequate or has found specified deficiencies. If the division does not make either finding within 45 days, the prospectus shall be deemed to have been found adequate.

(c)1. Filings for mobile home parks in which lots have not been offered for lease prior to June 4, 1984, shall be accompanied by a filing fee of $10 per lot offered for lease by the park owner; however, the fee shall not be less than $100.

2. Filings for mobile home parks in which lots have been offered for lease prior to the effective date of this chapter shall be accompanied by a filing fee as follows:

a. For a park in which there are 26-50 lots: $100.

b. For a park in which there are 51-100 lots: $150.

c. For a park in which there are 101-150 lots: $200.

d. For a park in which there are 151-200 lots: $250.

e. For a park in which there are 201 or more lots: $300.

(d) The division shall maintain copies of each prospectus and all amendments to each prospectus which are considered adequate by the division. The division shall provide copies of documents requested in writing under this subsection within 10 days after the written request is received.

(2) The park owner shall furnish a copy of the prospectus or offering circular together with all of the exhibits thereto to each prospective lessee. Delivery shall be made prior to execution of the lot rental agreement or at the time of occupancy, whichever occurs first. Upon delivery of a prospectus to a prospective lessee, the lot rental agreement is voidable by the lessee for a period of 15 days. However, the park owner is not required to furnish a copy of the prospectus or offering circular if the tenancy is a renewal of a tenancy and the mobile home owner has previously received the prospectus or offering circular.

(3) The prospectus or offering circular together with its exhibits is a disclosure document intended to afford protection to homeowners and prospective homeowners in the mobile home park. The purpose of the document is to disclose the representations of the mobile home park owner concerning the operations of the mobile home park.

(4) With regard to a tenancy in existence on the effective date of this chapter, the prospectus or offering circular offered by the mobile home park owner shall contain the same terms and conditions as rental agreements offered to all other mobile home owners residing in the park on the effective date of this act, excepting only rent variations based upon lot location and size, and shall not require any mobile home owner to install any permanent improvements.

(5) The mobile home park owner may request that the homeowner sign a receipt indicating that the homeowner has received a copy of the prospectus, the rules and regulations, and other pertinent documents so long as any such documents are clearly identified in the receipt itself. Such a receipt shall indicate nothing more than that the documents identified herein have been received by the mobile home owner. The receipt, if requested, shall be signed at the time of delivery of the identified documents. If the homeowner refuses to sign the receipt, the park owner shall still deliver to the homeowner a copy of the prospectus, rules and regulations, and any other documents which otherwise would have been delivered upon execution of the receipt. However, the homeowner shall thereafter be barred from claiming that the park owner has failed to deliver such documents. The refusal of the homeowner to sign the receipt shall under no circumstances constitute a ground for eviction of the homeowner or of a mobile home or for the imposition of any other penalty.

History.—s. 1, ch. 84-80; s. 4, ch. 86-162; s. 11, ch. 88-147; s. 5, ch. 90-198; s. 1, ch. 96-394; s. 3, ch. 2001-227.



723.012 - Prospectus or offering circular.

723.012 Prospectus or offering circular.—The prospectus or offering circular, which is required to be provided by s. 723.011, must contain the following information:

(1) The front cover or the first page must contain only:

(a) The name of the mobile home park.

(b) The following statements in conspicuous type:

1. THIS PROSPECTUS CONTAINS VERY IMPORTANT INFORMATION REGARDING YOUR LEGAL RIGHTS AND YOUR FINANCIAL OBLIGATIONS IN LEASING A MOBILE HOME LOT. MAKE SURE THAT YOU READ THE ENTIRE DOCUMENT AND SEEK LEGAL ADVICE IF YOU HAVE ANY QUESTIONS REGARDING THE INFORMATION SET FORTH IN THIS DOCUMENT.

2. THE STATEMENTS CONTAINED HEREIN ARE ONLY SUMMARY IN NATURE. A PROSPECTIVE LESSEE SHOULD REFER TO ALL REFERENCES, ALL EXHIBITS HERETO, THE CONTRACT DOCUMENTS, AND SALES MATERIALS.

3. ORAL REPRESENTATIONS SHOULD NOT BE RELIED UPON AS CORRECTLY STATING THE REPRESENTATIONS OF THE PARK OWNER OR OPERATOR. REFER TO THIS PROSPECTUS (OFFERING CIRCULAR) AND ITS EXHIBITS FOR CORRECT REPRESENTATIONS.

4. UPON DELIVERY OF THE PROSPECTUS TO A PROSPECTIVE LESSEE, THE RENTAL AGREEMENT IS VOIDABLE BY THE LESSEE FOR A PERIOD OF 15 DAYS.

(2) The next page must contain all statements required to be in conspicuous type in the prospectus or offering circular in a summary form.

(3) A separate index of the contents and exhibits of the prospectus.

(4) Beginning on the first page of the text, the following information:

(a) The name and address or location of the mobile home park.

(b) The name and address of the person authorized to receive notices and demands on the park owner’s behalf.

(c) A description of the mobile home park property, including, but not limited to:

1. The number of lots in each section, the approximate size of each lot, the setback requirements, and the minimum separation distance between mobile homes as required by law.

2. The maximum number of lots that will use shared facilities of the park; and, if the maximum number of lots will vary, a description of the basis for variation.

(5) A description of the recreational and other common facilities, if any, that will be used by the mobile home owners, including, but not limited to:

(a) The number of buildings and each room thereof and its intended purposes, location, approximate floor area, and capacity in numbers of people.

(b) Each swimming pool, as to its general location, approximate size and depths, and approximate deck size and capacity and whether heated.

(c) All other facilities and permanent improvements which will serve the mobile home owners.

(d) A general description of the items of personal property available for use by the mobile home owners.

(e) A general description of the days and hours that facilities will be available for use.

(f) A statement as to whether all improvements are complete and, if not, their estimated completion dates.

(6) The arrangements for management of the park and maintenance and operation of the park property and of other property that will serve the mobile home owners and the nature of the services included.

(7) A description of all improvements, whether temporary or permanent, which are required to be installed by the mobile home owner as a condition of his or her occupancy in the park.

(8) The manner in which utility and other services, including, but not limited to, sewage and waste disposal, cable television, water supply, and storm drainage, will be provided, and the person or entity furnishing them. The services and the lot rental amount or user fees charged by the park owner for the services provided by the park owner shall also be disclosed.

(9) An explanation of the manner in which the lot rental amount will be raised, including, but not limited to:

(a) Notification of the mobile home owner at least 90 days in advance of the increase.

(b) Disclosure of any factors which may affect the lot rental amount, including, but not limited to:

1. Water rates.

2. Sewer rates.

3. Waste disposal rates.

4. Maintenance costs, including costs of deferred maintenance.

5. Management costs.

6. Property taxes.

7. Major repairs or improvements.

8. Any other fees, costs, entrance fees, or charges to which the mobile home owner may be subjected.

(c) Disclosure of the manner in which the pass-through charges will be assessed.

(10) Disclosure of all user fees currently charged for services offered which the homeowner may elect to incur and the manner in which the fees will be increased.

(11) The park rules and regulations and an explanation of the manner in which park rules or regulations will be set, changed, or promulgated.

(12) A statement describing the existing zoning classification of the park property and permitted uses under such classification.

(13) A statement of the nature and type of zoning under which the mobile home park operates, the name of the zoning authority which has jurisdiction over the land comprising the mobile home park, and, if applicable, a detailed description of any definite future plans which the park owner has for changes in the use of the land comprising the mobile home park.

(14) Copies of the following, to the extent they are applicable, as exhibits:

(a) The ground lease or other underlying leases of the mobile home park or a summary of the contents of the lease or leases when copies of the same have been filed with the division.

(b) A copy of the mobile home park lot layout showing the location of the recreational areas and other common areas.

(c) All covenants and restrictions and zoning which will affect the use of the property and which are not contained in the foregoing.

(d) A copy of the rental agreement or agreements to be offered for rental of mobile home lots.

History.—s. 1, ch. 84-80; s. 5, ch. 86-162; s. 12, ch. 88-147; s. 914, ch. 97-102; s. 4, ch. 2001-227.



723.013 - Written notification in the absence of a prospectus.

723.013 Written notification in the absence of a prospectus.—A mobile home park owner who enters into a rental agreement in which a prospectus is not provided shall give written notification to the mobile home owner of the following information prior to occupancy:

(1) The nature and type of zoning under which the mobile home park operates; the name of the zoning authority which has jurisdiction over the land comprising the mobile home park; and a detailed description containing all information available to the mobile home park owner, including the time, manner, and nature, of any definite future plans which he or she has for future changes in the use of the land comprising the mobile home park or a portion thereof.

(2) The name and address of the mobile home park owner or a person authorized to receive notices and demands on his or her behalf.

(3) All fees and charges, assessments, or other financial obligations not included in the rental agreement and a copy of the rules and regulations in effect.

History.—s. 1, ch. 84-80; s. 6, ch. 90-198; s. 21, ch. 92-148; s. 915, ch. 97-102.



723.014 - Failure to provide prospectus or offering circular prior to occupancy.

723.014 Failure to provide prospectus or offering circular prior to occupancy.—

(1) If a prospectus or offering circular was not provided to the prospective lessee prior to execution of the lot rental agreement or prior to initial occupancy of a new mobile home, the rental agreement is voidable by the lessee until 15 days after the receipt by the lessee of the prospectus or offering circular and all exhibits thereto.

(2) To cancel the rental agreement, the mobile home owner shall deliver written notice to the park owner within 15 days after receipt of the prospectus or offering circular and shall thereupon be entitled to a refund of any deposit together with relocation costs for the mobile home, or the market value thereof including any appurtenances thereto paid for by the mobile home owner, from the park owner.

History.—s. 1, ch. 84-80; s. 13, ch. 88-147; s. 7, ch. 90-198; s. 22, ch. 92-148.



723.016 - Advertising materials; oral statements.

723.016 Advertising materials; oral statements.—

(1) All advertising materials for, used by, or promoting any mobile home park shall be filed with the division by the developer, park owner, or mobile home dealer within 30 days of the end of each calendar quarter in which it was used, unless the material has been previously filed. The calendar quarters shall end on March 31, June 30, September 30, and December 31 of each year.

(2) The term “advertising materials” includes:

(a) Promotional brochures, pamphlets, advertisements, or other materials disseminated to the public in connection with the sale of a new mobile home or lease of a mobile home lot.

(b) Billboards and other signs posted on and off the premises.

(3) The following “advertising materials” are exempt from the filing requirements of this section: telephone directories, business cards, items placed solely on bulletin boards in a mobile home park, and correspondence in response to inquiries by individuals.

(4) No advertising materials or oral statement made by any developer, park owner, or mobile home dealer shall:

(a) Misrepresent a fact or create a false or misleading impression regarding the mobile home or mobile home park.

(b) Contain any asterisk or other reference symbol as a means of contradicting or substantially changing any statement previously made or as a means of obscuring a material fact.

(c) Misrepresent the size, nature, extent, qualities, or characteristics of the offered facilities.

(d) Misrepresent the nature or extent of any service incident to the tenancy.

(5) The division shall not impose a civil penalty in excess of $250 per advertisement for each instance of the untimely filing of advertising materials.

History.—s. 1, ch. 84-80; s. 32, ch. 93-150.



723.017 - Publication of false or misleading information; remedies.

723.017 Publication of false or misleading information; remedies.—Any person who pays anything of value toward the purchase of a mobile home or placement of a mobile home in a mobile home park located in this state in reasonable reliance upon any material statement or information that is false or misleading and published by or under authority from the park owner or developer in advertising and promotional materials, including, but not limited to, a prospectus, the items required as exhibits to a prospectus, brochures, and newspaper advertising, shall have a cause of action to rescind the contract or collect damages from the developer, park owner, or mobile home dealer for her or his loss.

History.—s. 1, ch. 84-80; s. 916, ch. 97-102.



723.021 - Obligation of good faith and fair dealings.

723.021 Obligation of good faith and fair dealings.—Every rental agreement or duty within this chapter imposes an obligation of good faith and fair dealings in its performance or enforcement. Either party to a dispute under this chapter may seek an order finding the other party has not complied with the obligations of good faith and fair dealings. Upon such a finding, the court shall award reasonable costs and attorney’s fees to the prevailing party for proving the noncompliance.

History.—s. 1, ch. 84-80; s. 1, ch. 97-291.



723.022 - Mobile home park owner’s general obligations.

723.022 Mobile home park owner’s general obligations.—A mobile home park owner shall at all times:

(1) Comply with the requirements of applicable building, housing, and health codes.

(2) Maintain buildings and improvements in common areas in a good state of repair and maintenance and maintain the common areas in a good state of appearance, safety, and cleanliness.

(3) Provide access to the common areas, including buildings and improvements thereto, at all reasonable times for the benefit of the park residents and their guests.

(4) Maintain utility connections and systems for which the park owner is responsible in proper operating condition.

(5) Comply with properly promulgated park rules and regulations and require other persons on the premises with his or her consent to comply therewith and conduct themselves in a manner that does not unreasonably disturb the park residents or constitute a breach of the peace.

History.—s. 1, ch. 84-80; s. 917, ch. 97-102.



723.023 - Mobile home owner’s general obligations.

723.023 Mobile home owner’s general obligations.—A mobile home owner shall at all times:

(1) Comply with all obligations imposed on mobile home owners by applicable provisions of building, housing, and health codes, including compliance with all building permits and construction requirements for construction on the mobile home and lot. The home owner is responsible for all fines imposed by the local government for noncompliance with any local codes.

(2) Keep the mobile home lot which he or she occupies clean, neat, and sanitary, and maintained in compliance with all local codes.

(3) Comply with properly promulgated park rules and regulations and require other persons on the premises with his or her consent to comply with such rules and to conduct themselves, and other persons on the premises with his or her consent, in a manner that does not unreasonably disturb other residents of the park or constitute a breach of the peace.

History.—s. 1, ch. 84-80; s. 918, ch. 97-102; s. 4, ch. 2015-90.



723.024 - Compliance by mobile home park owners and mobile home owners.

723.024 Compliance by mobile home park owners and mobile home owners.—Notwithstanding any other provision of this chapter or of any local law, ordinance, or code:

(1) If a unit of local government finds that a violation of a local code or ordinance has occurred, the unit of local government shall cite the responsible party for the violation and enforce the citation under its local code and ordinance enforcement authority.

(2) A lien, penalty, fine, or other administrative or civil proceeding may not be brought against a mobile home owner or mobile home for any duty or responsibility of the mobile home park owner under s. 723.022 or against a mobile home park owner or mobile home park property for any duty or responsibility of the mobile home owner under s. 723.023.

History.—s. 1, ch. 2011-105.



723.025 - Park owner’s access to mobile home and mobile home lot.

723.025 Park owner’s access to mobile home and mobile home lot.—A mobile home park owner has no right of access to a mobile home unless the mobile home owner’s prior written consent has been obtained or unless to prevent imminent danger to an occupant of the mobile home or to the mobile home. Such consent may be revoked in writing by the mobile home owner at any time. The park owner has, however, the right of entry onto the lot for purposes of repair and replacement of utilities and protection of the mobile home park at all reasonable times, but not in such manner or at such time as to interfere unreasonably with the mobile home owner’s quiet enjoyment of the lot.

History.—s. 1, ch. 84-80.



723.027 - Persons authorized by park owner to receive notices.

723.027 Persons authorized by park owner to receive notices.—Any person authorized by a park owner to receive notices and demands on the park owner’s behalf retains such authority until the mobile home owner is notified otherwise. All notices of such names and addresses or changes made thereto shall be delivered to the mobile home owner’s residence or to another address specified in writing by the mobile home owner.

History.—s. 1, ch. 84-80.



723.031 - Mobile home lot rental agreements.

723.031 Mobile home lot rental agreements.—

(1) No rental agreement shall contain any rule or regulation prohibited by this chapter, nor shall it provide for promulgation of any rule or regulation inconsistent with this chapter or amendment of any rule or regulation inconsistently with this chapter.

(2) Whether or not a tenancy is covered by a valid written rental agreement, the required statutory provisions shall be deemed to be a part of the rental agreement.

(3) The homeowner shall have no financial obligation to the park owner as a condition of occupancy in the park, except the lot rental amount. The parties may agree otherwise as to user fees which the homeowner chooses to incur. No user fees shall be charged by the park owner to the mobile home owner for any services which were previously provided by the park owner and included in the lot rental amount unless there is a corresponding decrease in the lot rental amount.

(4) No rental agreement shall be offered by a park owner for a term of less than 1 year, and if there is no written rental agreement, no rental term shall be less than 1 year from the date of initial occupancy; however, the initial term may be less than 1 year in order to permit the park owner to have all rental agreements within the park commence at the same time. Thereafter, all terms shall be for a minimum of 1 year.

(5) The rental agreement shall contain the lot rental amount and services included. An increase in lot rental amount upon expiration of the term of the lot rental agreement shall be in accordance with ss. 723.033 and 723.037 or s. 723.059(4), whichever is applicable, provided that, pursuant to s. 723.059(4), the amount of the lot rental increase is disclosed and agreed to by the purchaser, in writing. An increase in lot rental amount shall not be arbitrary or discriminatory between similarly situated tenants in the park. A lot rental amount may not be increased during the term of the lot rental agreement, except:

(a) When the manner of the increase is disclosed in a lot rental agreement with a term exceeding 12 months and which provides for such increases not more frequently than annually.

(b) For pass-through charges as defined in s. 723.003.

(c) That a charge may not be collected which results in payment of money for sums previously collected as part of the lot rental amount. The provisions hereof notwithstanding, the mobile home park owner may pass on, at any time during the term of the lot rental agreement, ad valorem property taxes, non-ad valorem assessments, and utility charges, or increases of either, provided that the ad valorem property taxes, non-ad valorem assessments, and utility charges are not otherwise being collected in the remainder of the lot rental amount and provided further that the passing on of such ad valorem taxes, non-ad valorem assessments, or utility charges, or increases of either, was disclosed prior to tenancy, was being passed on as a matter of custom between the mobile home park owner and the mobile home owner, or such passing on was authorized by law. A park owner is deemed to have disclosed the passing on of ad valorem property taxes and non-ad valorem assessments if ad valorem property taxes or non-ad valorem assessments were disclosed as a factor for increasing the lot rental amount in the prospectus or rental agreement. Such ad valorem taxes, non-ad valorem assessments, and utility charges shall be a part of the lot rental amount as defined by this chapter. The term “non-ad valorem assessments” has the same meaning as provided in s. 197.3632(1)(d). Other provisions of this chapter notwithstanding, pass-on charges may be passed on only within 1 year of the date a mobile home park owner remits payment of the charge. A mobile home park owner is prohibited from passing on any fine, interest, fee, or increase in a charge resulting from a park owner’s payment of the charge after the date such charges become delinquent. Nothing herein shall prohibit a park owner and a homeowner from mutually agreeing to an alternative manner of payment to the park owner of the charges.

(d) If a notice of increase in lot rental amount is not given 90 days before the renewal date of the rental agreement, the rental agreement must remain under the same terms until a 90-day notice of increase in lot rental amount is given. The notice may provide for a rental term shorter than 1 year in order to maintain the same renewal date.

(6) Except for pass-through charges, as defined in this chapter, failure on the part of the mobile home park owner or developer to disclose fully all fees, charges, or assessments prior to tenancy, unless it can be shown that such fees, charges, or assessments have been collected as a matter of custom between the mobile home park owner and the mobile home owner, shall prevent the park owner or operator from collecting said fees, charges, or assessments; and refusal by the mobile home owner to pay any such fee, charge, or assessment shall not be used by the park owner or developer as a cause for eviction in any court of law.

(7) No park owner may increase the lot rental amount until an approved prospectus has been delivered if one is required. This subsection shall not be construed to prohibit those increases in lot rental amount for those lot rental agreements for which an approved prospectus was required to be delivered and which was delivered on or before July 1, 1986, if the mobile home park owner had:

(a) Filed a prospectus with the division prior to entering into the lot rental agreement;

(b) Made a good faith effort to correct deficiencies cited by the division by responding within the time limit set by the division, if one was set; and

(c) Delivered the approved prospectus to the mobile home owner within 45 days of approval by the division.

This subsection shall not preclude the finding that a lot rental increase is invalid on other grounds and shall not be construed to limit any rights of a mobile home owner or to preclude a mobile home owner from seeking any remedies allowed by this chapter, including a determination that the lot rental agreement or any part thereof is unreasonable.

(8) If a mobile home owner has deposited or advanced money on a rental agreement as security for performance of the rental agreement, which money is held in excess of 3 months by the mobile home park owner or his or her agent, such deposit shall be handled pursuant to s. 83.49.

(9) No rental agreement shall provide for the eviction of a mobile home owner on a ground other than one contained in s. 723.061.

(10) The rules and regulations and the prospectus shall be deemed to be incorporated into the rental agreement.

History.—s. 1, ch. 84-80; s. 6, ch. 86-162; s. 14, ch. 88-147; s. 8, ch. 90-198; s. 9, ch. 96-396; s. 1778, ch. 97-102; s. 5, ch. 2015-90; s. 2, ch. 2016-169.



723.032 - Prohibited or unenforceable provisions in mobile home lot rental agreements.

723.032 Prohibited or unenforceable provisions in mobile home lot rental agreements.—

(1) A mobile home lot rental agreement may provide a specific duration with regard to the amount of rental payments and other conditions of the tenancy, but the rental agreement shall neither provide for, nor be construed to provide for, the termination of any tenancy except as provided in s. 723.061.

(2) Any provision in the rental agreement is void and unenforceable to the extent that it attempts to waive or preclude the rights, remedies, or requirements set forth in this chapter or arising under law.

History.—s. 1, ch. 84-80; s. 7, ch. 86-162.



723.033 - Unreasonable lot rental agreements; increases, changes.

723.033 Unreasonable lot rental agreements; increases, changes.—

(1) If the court, as a matter of law, finds a mobile home lot rental amount, rent increase, or change, or any provision of the rental agreement, to be unreasonable, the court may:

(a) Refuse to enforce the lot rental agreement.

(b) Refuse to enforce the rent increase or change.

(c) Enforce the remainder of the lot rental agreement without the unreasonable provision.

(d) Limit the application of the unreasonable provision so as to avoid any unreasonable result.

(e) Award a refund or a reduction in future rent payments.

(f) Award such other equitable relief as deemed necessary.

(2) When it is claimed or appears to the court that a lot rental amount, rent increase, or change, or any provision thereof, may be unreasonable, the parties shall be afforded a reasonable opportunity to present evidence as to its meaning and purpose, the relationship of the parties, and other relevant factors to aid the court in making the determination.

(3) For the purposes of this section, a lot rental amount that is in excess of market rent shall be considered unreasonable.

(4) Market rent means that rent which would result from market forces absent an unequal bargaining position between mobile home park owners and mobile home owners.

(5) In determining market rent, the court may consider rents charged by comparable mobile home parks in its competitive area. To be comparable, a mobile home park must offer similar facilities, services, amenities, and management.

(6) In determining whether a rent increase or resulting lot rental amount is unreasonable, the court may consider economic or other factors, including, but not limited to, increases or decreases in the consumer price index, published by the Bureau of Labor Statistics of the Department of Labor; increases or decreases in operating costs or taxes; and prior disclosures.

(7) An arbitrator or mediator under ss. 723.037, 723.038, and 723.0381 shall employ the same standards as set forth in this section.

History.—s. 1, ch. 84-80; s. 9, ch. 90-198.



723.035 - Rules and regulations.

723.035 Rules and regulations.—

(1) A copy of all rules and regulations shall be posted in the recreation hall, if any, or in some other conspicuous place in the park.

(2) No rule or regulation shall provide for payment of any fee, fine, assessment, or charge, except as otherwise provided in the prospectus or offering circular filed under s. 723.012, if one is required to be provided, and until after the park owner has complied with the procedure set forth in s. 723.037.

History.—s. 1, ch. 84-80.



723.037 - Lot rental increases; reduction in services or utilities; change in rules and regulations; mediation.

723.037 Lot rental increases; reduction in services or utilities; change in rules and regulations; mediation.—

(1) A park owner shall give written notice to each affected mobile home owner and the board of directors of the homeowners’ association, if one has been formed, at least 90 days before any increase in lot rental amount or reduction in services or utilities provided by the park owner or change in rules and regulations. The notice shall identify all other affected homeowners, which may be by lot number, name, group, or phase. If the affected homeowners are not identified by name, the park owner shall make the names and addresses available upon request. The home owner’s right to the 90-day notice may not be waived or precluded by a home owner, or the homeowners’ committee, in an agreement with the park owner. Rules adopted as a result of restrictions imposed by governmental entities and required to protect the public health, safety, and welfare may be enforced prior to the expiration of the 90-day period but are not otherwise exempt from the requirements of this chapter. Pass-through charges must be separately listed as to the amount of the charge, the name of the governmental entity mandating the capital improvement, and the nature or type of the pass-through charge being levied. Notices of increase in the lot rental amount due to a pass-through charge shall state the additional payment and starting and ending dates of each pass-through charge. The homeowners’ association shall have no standing to challenge the increase in lot rental amount, reduction in services or utilities, or change of rules and regulations unless a majority of the affected homeowners agree, in writing, to such representation.

(2) Notice as required by this section shall, in addition to the information required in subsection (1), only be required to include the dollar amount of the relevant portions of the present lot rental amount that are being increased and the dollar amount of the proposed increases in lot rental amount if there is an increase in the lot rental amount, the reduction in services or utilities, or the change in rules and regulations and the effective date thereof.

(3) The park owner shall file annually with the division a copy of any notice of a lot rental amount increase. The notice shall be filed on or before January 1 of each year for any notice given during the preceding year. If the actual increase is an amount less than the proposed amount stated in the notice, the park owner shall notify the division of the actual amount of the increase within 30 days of the effective date of the increase or at the time of filing, whichever is later.

(4)(a) A committee, not to exceed five in number, designated by a majority of the affected mobile home owners or by the board of directors of the homeowners’ association, if applicable, and the park owner shall meet, at a mutually convenient time and place no later than 60 days before the effective date of the change to discuss the reasons for the increase in lot rental amount, reduction in services or utilities, or change in rules and regulations. The negotiating committee shall make a written request for a meeting with the park owner or subdivision developer to discuss those matters addressed in the 90-day notice, and may include in the request a listing of any other issue, with supporting documentation, that the committee intends to raise and discuss at the meeting.

(b)1. At the meeting, the park owner or subdivision developer shall in good faith disclose and explain all material factors resulting in the decision to increase the lot rental amount, reduce services or utilities, or change rules and regulations, including how those factors justify the specific change proposed. The park owner or subdivision developer may not limit the discussion of the reasons for the change to generalities only, such as, but not limited to, increases in operational costs, changes in economic conditions, or rents charged by comparable mobile home parks. For example, if the reason for an increase in lot rental amount is an increase in operational costs, the park owner must disclose the item or items which have increased, the amount of the increase, any similar item or items which have decreased, and the amount of the decrease. If an increase is based upon the lot rental amount charged by comparable mobile home parks, the park owner shall disclose, and provide in writing to the committee at or before the meeting, the name, address, lot rental amount, and any other relevant factors relied upon by the park owner, such as facilities, services, and amenities, concerning the comparable mobile home parks. The information concerning comparable mobile home parks to be exchanged by the parties is to encourage a dialogue concerning the reasons used by the park owner for the increase in lot rental amount and to encourage the home owners to evaluate and discuss the reasons for those changes with the park owner. The park owner shall prepare a written summary of the material factors and retain a copy for 3 years. The park owner shall provide the committee a copy of the summary at or before the meeting.

2. The park owner shall not limit the comparable mobile home park disclosure to those mobile home parks that are owned or operated by the same owner or operator as the subject park, except in certain circumstances, which include, but are not limited to:

a. That the market area for comparable mobile home parks includes mobile home parks owned or operated by the same entity that have similar facilities, services, and amenities;

b. That the subject mobile home park has unique attributes that are shared with similar mobile home parks;

c. That the mobile home park is located in a geographic or market area that contains few comparable mobile home parks; or

d. That there are similar considerations or factors that would be considered in such a market analysis by a competent professional and would be considered in determining the valuation of the market rent.

(c) If the committee disagrees with a park owner’s lot rental amount increase based upon comparable mobile home parks, the committee shall disclose to the park owner the name, address, lot rental amount, and any other relevant factors relied upon by the committee, such as facilities, services, and amenities, concerning the comparable mobile home parks. The committee shall provide to the park owner the disclosure, in writing, within 15 days after the meeting with the park owner, together with a request for a second meeting. The park owner shall meet with the committee at a mutually convenient time and place within 30 days after receipt by the park owner of the request from the committee to discuss the disclosure provided by the committee. At the second meeting, the park owner may take into account the information on comparable parks provided by the committee, may supplement the information provided to the committee at the first meeting, and may modify his or her position, but the park owner may not change the information provided to the committee at the first meeting.

(d) The committee and the park owner may mutually agree, in writing, to extend or continue any meetings required by this section.

(e) Either party may prepare and use additional information to support its position during or subsequent to the meetings required by this section.

This subsection is not intended to be enforced by civil or administrative action. Rather, the meetings and discussions are intended to be in the nature of settlement discussions prior to the parties proceeding to mediation of any dispute.

(5)(a) Within 30 days after the date of the last scheduled meeting described in subsection (4), the homeowners may petition the division to initiate mediation of the dispute pursuant to s. 723.038 if a majority of the affected homeowners have designated, in writing, that:

1. The rental increase is unreasonable;

2. The rental increase has made the lot rental amount unreasonable;

3. The decrease in services or utilities is not accompanied by a corresponding decrease in rent or is otherwise unreasonable; or

4. The change in the rules and regulations is unreasonable.

(b) A park owner, within the same time period, may also petition the division to initiate mediation of the dispute.

(c) When a dispute involves a rental increase for different home owners and there are different rates or different rental terms for those home owners, all such rent increases in a calendar year for one mobile home park may be considered in one mediation proceeding.

(d) At mediation, the park owner and the homeowners committee may supplement the information provided to each other at the meetings described in subsection (4) and may modify their position, but they may not change the information provided to each other at the first and second meetings.

The purpose of this subsection is to encourage discussion and evaluation by the parties of the comparable mobile home parks in the competitive market area. The requirements of this subsection are not intended to be enforced by civil or administrative action. Rather, the meetings and discussions are intended to be in the nature of settlement discussions prior to the parties proceeding to litigation of any dispute.

(6) If a party requests mediation and the opposing party refuses to agree to mediate upon proper request, the party refusing to mediate shall not be entitled to attorney’s fees in any action relating to a dispute described in this section.

(7) The term “parties,” for purposes of mediation under this section and s. 723.038, means a park owner and a homeowners’ committee selected pursuant to this section.

History.—s. 1, ch. 84-80; s. 8, ch. 86-162; s. 15, ch. 88-147; s. 10, ch. 90-198; s. 8, ch. 92-148; s. 2, ch. 97-291; s. 5, ch. 2001-227; s. 1, ch. 2002-27; s. 1, ch. 2005-79; s. 6, ch. 2015-90.



723.038 - Dispute settlement; mediation.

723.038 Dispute settlement; mediation.—

(1) Either party may petition the division to appoint a mediator and initiate mediation proceedings.

(2) The division upon petition shall appoint a qualified mediator to conduct mediation proceedings unless the parties timely notify the division in writing that they have selected a mediator. A person appointed by the division shall be a qualified mediator from a list of circuit court mediators in each judicial circuit who has met training and educational requirements established by the Supreme Court. If such mediators are not available, the division may select a mediator from the list maintained by the Florida Growth Management Conflict Resolution Consortium. The division shall promulgate rules of procedure to govern such proceedings in accordance with the rules of practice and procedure adopted by the Supreme Court. The division shall also establish, by rule, the fee to be charged by a mediator which shall not exceed the fee authorized by the circuit court.

(3) A mediator appointed by the division or selected by the parties shall comply with the rules adopted by the division. The mediator shall also notify the division in writing within 10 days after the conclusion of the mediation, that the mediation has been concluded.

(4) Upon receiving a petition to mediate a dispute, the division shall, within 20 days, notify the parties that a mediator has been appointed by the division. The parties may accept the mediator appointed by the division or, within 30 days, select a mediator to mediate the dispute. The parties shall each pay a $250 filing fee to the mediator appointed by the division or selected by the parties, within 30 days after the division notifies the parties of the appointment of the mediator. The $250 filing fee shall be used by the mediator to defray the hourly rate charged for mediation of the dispute. Any portion of the filing fee not used shall be refunded to the parties.

(5) The parties may agree to select their own mediator, and such mediation shall be governed by the rules of procedure established by the division. The parties, by agreement, may waive mediation, or the petitioning party may withdraw the petition prior to mediation. Upon the conclusion of the mediation, the mediator shall notify the division that the mediation has been concluded.

(6) No resolution arising from a mediation proceeding as provided for in s. 723.037 or this section shall be deemed final agency action. Any party, however, may initiate an action in the circuit court to enforce a resolution or agreement arising from a mediation proceeding which has been reduced to writing. The court shall consider such resolution or agreement to be a contract for the purpose of providing a remedy to the complaining party.

(7) Mediation pursuant to this section is an informal and nonadversarial process. Either party may submit to the opposing party at least 10 days prior to mediation a written request for information.

(8) Each party involved in the mediation proceeding has a privilege to refuse to disclose, and to prevent any person present at the proceeding from disclosing, communications made during such proceeding, whether or not the dispute was successfully resolved. This subsection shall not be construed to prevent or inhibit the discovery or admissibility of any information which is otherwise subject to discovery or admission under applicable law or rules of court. There is no privilege as to communications made in furtherance of the commission of a crime or fraud or as part of a plan to commit a crime or a fraud. Nothing in this subsection shall be construed so as to permit an individual to obtain immunity from prosecution for criminal conduct.

(9) A mediator appointed pursuant to this section shall have judicial immunity in the same manner and to the same extent as a judge.

History.—s. 1, ch. 84-80; s. 11, ch. 90-198; s. 9, ch. 92-148; s. 1, ch. 94-102.



723.0381 - Civil actions; arbitration.

723.0381 Civil actions; arbitration.—

(1) After mediation of a dispute pursuant to s. 723.038 has failed to provide a resolution of the dispute, either party may file an action in the circuit court.

(2) The court may refer the action to nonbinding arbitration pursuant to s. 44.103 and the Florida Rules of Civil Procedure. The court shall order the hearing to be held informally with presentation of testimony kept to a minimum and matters presented to the arbitrators primarily through the statements and arguments of counsel. The court shall assess the parties equally to pay the compensation awarded to the arbitrators if neither party requests a trial de novo. If a party has filed for a trial de novo, the party shall be assessed the arbitration costs, court costs, and other reasonable costs of the opposing party, including attorney’s fees, investigation expenses, and expenses for expert or other testimony or evidence incurred after the arbitration hearing if the judgment upon the trial de novo is not more favorable than the arbitration decision. If subsequent to arbitration a party files for a trial de novo, the arbitration decision may be made known to the judge only after he or she has entered his or her order on the merits.

History.—s. 12, ch. 90-198; s. 10, ch. 92-148; s. 61, ch. 95-211; s. 919, ch. 97-102; s. 3, ch. 97-291.



723.041 - Entrance fees; refunds; exit fees prohibited; replacement homes.

723.041 Entrance fees; refunds; exit fees prohibited; replacement homes.—

(1)(a) Entrance fees on new mobile home placements shall be specifically set forth in the prospectus or offering circular. Any such fee shall be clearly identified in writing at the time that the rental agreement is signed or otherwise concluded.

(b) The failure on the part of a mobile home park owner or developer to disclose fully all fees, charges, or assessments shall prevent the park owner or operator from collecting such fees, charges, or assessments; and a refusal by the mobile home owner to pay any undisclosed charge shall not be used by the park owner or developer as a cause for eviction in any court of law.

(c) It is unlawful for any mobile home park owner or developer to make any agreement, written or oral, whereby the fees authorized in this subsection will be split between such mobile home park owner or developer and any mobile home dealer, unless otherwise provided for in this chapter. Any person who violates any of the provisions of this paragraph is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(d) With respect to the first rental agreement for a mobile home lot in a developing park, the park has the right to condition such initial rental agreement upon the prospective resident’s purchasing the mobile home from a dealer chosen by the park developer. A park developer may also buy down rentals on the initial rental agreement of a mobile home lot, and such buy-downs may be split between the owner of a developing park and the dealer.

(e) Whenever an entrance fee is charged by a mobile home park owner or developer for the entrance of a mobile home into the park and such mobile home is moved from the park before 2 years have passed from the date on which the fee was charged, the fee shall be prorated and a portion returned as follows:

1. The entrance fee shall be refunded at the rate of one twenty-fourth of such fee for each month short of 2 years that the mobile home owner maintained his or her mobile home within the park.

2. The entrance fee shall be refunded within 15 days after the mobile home has been physically moved from the park.

No new entrance fee may be charged for a move within the same park. This paragraph does not apply in instances in which the mobile home owner is evicted on the ground of nonpayment of rent; violation of a federal, state, or local ordinance; or violation of a properly promulgated park rule or regulation or leaves before the expiration date of his or her rental agreement. However, the sums due to the park by the mobile home owner may be offset against the balance due on the entrance fee.

(2) No person shall be required by a mobile home park owner to pay an exit fee upon termination of his or her residency.

(3) No entrance fee may be charged by the park owner to the purchaser of a mobile home situated in the park that is offered for sale by a resident of the park.

(4) Except as expressly preempted by the requirements of the Department of Highway Safety and Motor Vehicles, a mobile home owner or the park owner shall be authorized pursuant to this section to site any size new or used mobile home and appurtenances on a mobile home lot in accordance with the lot sizes, separation and setback distances, and other requirements in effect at the time of the approval of the mobile home park.

History.—s. 1, ch. 84-80; s. 9, ch. 86-162; s. 27, ch. 91-110; s. 168, ch. 91-224; s. 920, ch. 97-102; s. 6, ch. 2003-263.



723.042 - Provision of improvements.

723.042 Provision of improvements.—No person shall be required by a mobile home park owner or developer, as a condition of residence in the mobile home park, to provide any improvement unless the requirement is disclosed pursuant to s. 723.011 prior to occupancy in the mobile home park.

History.—s. 1, ch. 84-80; s. 59, ch. 85-62.



723.043 - Purchase of equipment.

723.043 Purchase of equipment.—No mobile home park owner or developer shall require a mobile home owner of the mobile home park to purchase from such mobile home park owner underskirting, equipment for tying down a mobile home, or any other equipment required by law, local ordinance, or regulation of the mobile home park. However, the park developer or park owner may determine by rule or regulation the style or quality of such equipment to be purchased by the mobile home owner from the vendor of the mobile home owner’s choosing, provided the style or quality has been disclosed in the prospectus given by the park developer or park owner to the mobile home owner.

History.—s. 1, ch. 84-80.



723.044 - Interference with installation of appliances or interior improvements.

723.044 Interference with installation of appliances or interior improvements.—A mobile home park owner or developer shall not charge any resident who chooses to install an electric or gas appliance in her or his mobile home an additional fee solely on the basis of such installation or restrict the installation, service, or maintenance of any such appliance or the making of any interior improvement in such mobile home, so long as the installation or improvement is in compliance with applicable building codes and other provisions of law.

History.—s. 1, ch. 84-80; s. 921, ch. 97-102.



723.045 - Sale of utilities by park owner or developer.

723.045 Sale of utilities by park owner or developer.—No mobile home park owner or developer who purchases electricity or gas (natural, manufactured, or similar gaseous substance) from any public utility or municipally owned utility or who purchases water from a water system for the purpose of supplying or reselling the electricity, gas, or water to any other person to whom she or he leases, lets, rents, subleases, sublets, or subrents the premises upon which the electricity, gas, or water is to be used shall charge, demand, or receive, directly or indirectly, any amount for the resale of such electricity, gas, or water greater than that amount charged by the public utility or municipally owned utility from which the electricity or gas was purchased or by the public water system from which the water was purchased. However, as concerns the distribution of water, the park owner may charge for maintenance actually incurred and administrative costs. This section does not apply to a park owner who is regulated pursuant to chapter 367 or by a county water ordinance.

History.—s. 1, ch. 84-80; s. 922, ch. 97-102.



723.046 - Capital costs of utility improvements.

723.046 Capital costs of utility improvements.—In the event that the costs for capital improvements for a water or sewer system are to be charged to or to be passed through to the mobile home owners or if such expenses shall be required of mobile home owners in a mobile home park owned all or in part by the residents, any such charge exceeding $200 per mobile home owner may, at the option of the mobile home owner, be paid in full within 60 days from the notification of the assessment, or amortized with interest over the same duration and at the same rate as allowed for a single-family home under the local government ordinance. If no amortization is provided for a single house, then the period of amortization by the municipality, county, or special district shall be not less than 8 years. The amortization requirement established herein shall be binding upon any municipality, county, or special district serving the mobile home park.

History.—s. 11, ch. 92-148.



723.051 - Invitees; rights and obligations.

723.051 Invitees; rights and obligations.—

(1) An invitee of a mobile home owner shall have ingress and egress to and from the home owner’s site without the home owner or invitee being required to pay additional rent, a fee, or any charge whatsoever. Any mobile home park rule or regulation providing for fees or charges contrary to the terms of this section is null and void.

(2) All guests, family members, or invitees are required to abide by properly promulgated rules and regulations.

(3) For the purposes of this section, an “invitee” is defined as a person whose stay at the request of a mobile home owner does not exceed 15 consecutive days or 30 total days per year, unless such person has the permission of the park owner or unless permitted by a properly promulgated rule or regulation. The spouse of a mobile home owner shall not be considered an invitee.

History.—s. 1, ch. 84-80.



723.054 - Right of mobile home owners to peaceably assemble; right to communicate.

723.054 Right of mobile home owners to peaceably assemble; right to communicate.—

(1) No provision contained in any bylaw, rental agreement, regulation, or rule pertaining to a mobile home park shall infringe upon the right of the mobile home owners to peaceably assemble in an open public meeting for any lawful purpose, at reasonable times and in a reasonable manner, in the common areas or recreational areas of the mobile home park.

(2) No provision contained in any bylaw, rental agreement, regulation, or rule pertaining to a mobile home park shall infringe upon the right of the mobile home owners or tenants to communicate or assemble among themselves, at reasonable times and in a reasonable manner, for the purpose of discussing any problems relative to the mobile home park. Such discussions may be held in the common areas or recreational areas of the park, including halls or centers, or in any resident’s mobile home. In addition, the park owner or developer may not unreasonably restrict the use of any facility, including the use of utilities, when requested.

(3) No provision contained in any bylaw, rental agreement, regulation, or rule pertaining to a mobile home park shall prohibit any mobile home owner from canvassing mobile home owners for the purposes described in this subsection. For the purposes of this subsection, the term “canvassing” includes an oral or written request; the distribution, circulation, posting, or publication of a notice; or a general announcement requesting the payment of membership dues or other matters relevant to the membership of the park association, federation, or organization. Such canvassing shall be done at a reasonable time or times and in a reasonable manner. It is the intent of the Legislature, through the enactment of this subsection, to prohibit any owner, developer, or manager of a mobile home park from prohibiting free communication among mobile home owners or tenants in the guise of regulations or rules restricting or limiting canvassing for association, federation, or organization dues or other association, federation, or organization matters.

History.—s. 1, ch. 84-80.



723.055 - Right of mobile home owner to invite public officers, candidates for public office, or representatives of a tenant organization.

723.055 Right of mobile home owner to invite public officers, candidates for public office, or representatives of a tenant organization.—No provision contained in any bylaw, rental agreement, regulation, or rule pertaining to a mobile home park shall infringe upon the right of a mobile home owner to invite public officers, candidates who have qualified for public office, or officers or representatives of a tenant organization to appear and speak upon matters of public interest in the common areas or recreational areas of the mobile home park at reasonable times and in a reasonable manner in an open public meeting. The mobile home park owner, however, may enforce rules and regulations relating to the time, place, and scheduling of such speakers, which rules and regulations will protect the interests of the majority of the home owners.

History.—s. 1, ch. 84-80.



723.056 - Enforcement of right of assembly and right to hear outside speakers.

723.056 Enforcement of right of assembly and right to hear outside speakers.—Any mobile home owner who is prevented from exercising rights guaranteed by s. 723.054 or s. 723.055 may bring an action in the appropriate court having jurisdiction in the county in which the alleged infringement occurred, and, upon favorable adjudication, the court shall enjoin the enforcement of any provision contained in any bylaw, rental agreement, or rule pertaining to a mobile home park which operates to deprive the home owner of such rights.

History.—s. 1, ch. 84-80.



723.058 - Restrictions on sale of mobile homes.

723.058 Restrictions on sale of mobile homes.—

(1) No mobile home park owner or subdivision developer shall make or enforce any rule, regulation, or rental agreement provision which denies or abridges the right of any mobile home owner or owner of a lot in a mobile home subdivision to sell his or her mobile home within the park or mobile home subdivision; which prohibits the mobile home owner or the owner of a lot in a mobile home subdivision from placing a “for sale” sign on or in his or her mobile home (except that the size, placement, and character of all signs are subject to properly promulgated and reasonable rules and regulations of the mobile home park or mobile home subdivision); or which requires the mobile home owner or the owner of a lot in a mobile home subdivision to remove the mobile home from the park or mobile home subdivision solely on the basis of the sale thereof.

(2) The park owner or subdivision developer shall not exact a commission or fee with respect to the price realized by the seller unless the park owner or subdivision developer has acted as agent for the mobile home owner or the owner of a lot in a mobile home subdivision in the sale pursuant to a written contract.

(3) No mobile home owner, owner of a lot in a mobile home subdivision, or purchaser of an existing mobile home located within a park or mobile home subdivision, as a condition of tenancy, or to qualify for tenancy, or to obtain approval for tenancy in a mobile home park or mobile home subdivision, shall be required to enter into, extend, or renew a resale agreement.

(4) No resale agreement shall be construed to be of perpetual or indefinite duration. Any duration shall be construed to expire 6 months following written notice from the homeowner to the park owner or subdivision developer informing the park owner or subdivision developer that the homeowner is placing his or her mobile home for sale, and requesting the park owner or subdivision developer to utilize his or her best efforts to sell the mobile home on the homeowner’s behalf. Any extension or renewal of a resale agreement shall be in writing and shall be of specified duration.

(5) No mobile home park owner or subdivision developer shall impose a discriminatory increase in lot rental amount upon a mobile home owner, owner of a lot in a mobile home subdivision, or purchaser of an existing mobile home within the park or mobile home subdivision based upon the failure or refusal of such mobile home owner, owner of a lot in a mobile home subdivision, or purchaser to enter into, extend, or renew a resale agreement prohibited by subsection (3).

History.—s. 1, ch. 84-80; s. 14, ch. 90-198; s. 2, ch. 91-202; s. 923, ch. 97-102.



723.059 - Rights of purchaser.

723.059 Rights of purchaser.—

(1) The purchaser of a mobile home within a mobile home park may become a tenant of the park if such purchaser would otherwise qualify with the requirements of entry into the park under the park rules and regulations, subject to the approval of the park owner, but such approval may not be unreasonably withheld. The purchaser of the mobile home may cancel or rescind the contract for purchase of the mobile home if the purchaser’s tenancy has not been approved by the park owner 5 days before the closing of the purchase.

(2) Properly promulgated rules may provide for the screening of any prospective purchaser to determine whether or not such purchaser is qualified to become a tenant of the park.

(3) The purchaser of a mobile home who becomes a resident of the mobile home park in accordance with this section has the right to assume the remainder of the term of any rental agreement then in effect between the mobile home park owner and the seller and shall be entitled to rely on the terms and conditions of the prospectus or offering circular as delivered to the initial recipient.

(4) However, nothing herein shall be construed to prohibit a mobile home park owner from increasing the rental amount to be paid by the purchaser upon the expiration of the assumed rental agreement in an amount deemed appropriate by the mobile home park owner, so long as such increase is disclosed to the purchaser prior to his or her occupancy and is imposed in a manner consistent with the initial offering circular or prospectus and this act.

(5) Lifetime leases and the renewal provisions in automatically renewable leases, both those existing and those entered into after July 1, 1986, are not assumable unless otherwise provided in the mobile home lot rental agreement or unless the transferee is the home owner’s spouse. The right to an assumption of the lease by a spouse may be exercised only one time during the term of that lease.

History.—s. 1, ch. 84-80; s. 10, ch. 86-162; s. 924, ch. 97-102; s. 7, ch. 2015-90; s. 3, ch. 2016-169.



723.061 - Eviction; grounds, proceedings.

723.061 Eviction; grounds, proceedings.—

(1) A mobile home park owner may evict a mobile home owner, a mobile home tenant, a mobile home occupant, or a mobile home only on one or more of the following grounds:

(a) Nonpayment of the lot rental amount. If a mobile home owner or tenant, whichever is responsible, fails to pay the lot rental amount when due and if the default continues for 5 days after delivery of a written demand by the mobile home park owner for payment of the lot rental amount, the park owner may terminate the tenancy. However, if the mobile home owner or tenant, whichever is responsible, pays the lot rental amount due, including any late charges, court costs, and attorney’s fees, the court may, for good cause, deny the order of eviction, if such nonpayment has not occurred more than twice.

(b) Conviction of a violation of a federal or state law or local ordinance, if the violation is detrimental to the health, safety, or welfare of other residents of the mobile home park. The mobile home owner or mobile home tenant must vacate the premises within 7 days after the date the notice to vacate is delivered. This paragraph constitutes grounds to deny an initial tenancy of a purchaser of a home under paragraph (e) or to evict an unapproved occupant of a home.

(c) Violation of a park rule or regulation, the rental agreement, or this chapter.

1. For the first violation of any properly promulgated rule or regulation, rental agreement provision, or this chapter which is found by any court of competent jurisdiction to have been an act that endangered the life, health, safety, or property of the park residents or employees or the peaceful enjoyment of the mobile home park by its residents, the mobile home park owner may terminate the rental agreement, and the mobile home owner, tenant, or occupant must vacate the premises within 7 days after the notice to vacate is delivered.

2. For a second violation of the same properly promulgated rule or regulation, rental agreement provision, or this chapter within 12 months, the mobile home park owner may terminate the tenancy if she or he has given the mobile home owner, tenant, or occupant written notice, within 30 days after the first violation, which specified the actions of the mobile home owner, tenant, or occupant that caused the violation and gave the mobile home owner, tenant, or occupant 7 days to correct the noncompliance. The mobile home owner, tenant, or occupant must have received written notice of the ground upon which she or he is to be evicted at least 30 days prior to the date on which she or he is required to vacate. A second violation of a properly promulgated rule or regulation, rental agreement provision, or this chapter within 12 months of the first violation is unequivocally a ground for eviction, and it is not a defense to any eviction proceeding that a violation has been cured after the second violation. Violation of a rule or regulation, rental agreement provision, or this chapter more than 1 year after the first violation of the same rule or regulation, rental agreement provision, or this chapter does not constitute a ground for eviction under this section.

A properly promulgated rule or regulation may not be arbitrarily applied and used as a ground for eviction.

(d) Change in use of the land comprising the mobile home park, or the portion thereof from which mobile homes are to be evicted, from mobile home lot rentals to some other use, if:

1. The park owner gives written notice to the homeowners’ association formed and operating under ss. 723.075-723.079 of its right to purchase the mobile home park, if the land comprising the mobile home park is changing use from mobile home lot rentals to a different use, at the price and under the terms and conditions set forth in the written notice.

a. The notice shall be delivered to the officers of the homeowners’ association by United States mail. Within 45 days after the date of mailing of the notice, the homeowners’ association may execute and deliver a contract to the park owner to purchase the mobile home park at the price and under the terms and conditions set forth in the notice. If the contract between the park owner and the homeowners’ association is not executed and delivered to the park owner within the 45-day period, the park owner is under no further obligation to the homeowners’ association except as provided in sub-subparagraph b.

b. If the park owner elects to offer or sell the mobile home park at a price lower than the price specified in her or his initial notice to the officers of the homeowners’ association, the homeowners’ association has an additional 10 days to meet the revised price, terms, and conditions of the park owner by executing and delivering a revised contract to the park owner.

c. The park owner is not obligated under this subparagraph or s. 723.071 to give any other notice to, or to further negotiate with, the homeowners’ association for the sale of the mobile home park to the homeowners’ association after 6 months after the date of the mailing of the initial notice under sub-subparagraph a.

2. The park owner gives the affected mobile home owners and tenants at least 6 months’ notice of the eviction due to the projected change in use and of their need to secure other accommodations.

a. The notice of eviction due to a change in use of the land must include in a font no smaller than the body of the notice the following statement:

YOU MAY BE ENTITLED TO COMPENSATION FROM THE FLORIDA MOBILE HOME RELOCATION TRUST FUND, ADMINISTERED BY THE FLORIDA MOBILE HOME RELOCATION CORPORATION (FMHRC). FMHRC CONTACT INFORMATION IS AVAILABLE FROM THE FLORIDA DEPARTMENT OF BUSINESS AND PROFESSIONAL REGULATION.

b. The park owner may not give a notice of increase in lot rental amount within 90 days before giving notice of a change in use.

(e) Failure of the purchaser, prospective tenant, or occupant of a mobile home situated in the mobile home park to be qualified as, and to obtain approval to become, a tenant or occupant of the home, if such approval is required by a properly promulgated rule. If a purchaser or prospective tenant of a mobile home situated in the mobile home park occupies the mobile home before such approval is granted, the mobile home owner or mobile home tenant must vacate the premises within 7 days after the date the notice of the failure to be approved for tenancy is delivered.

(2) In the event of eviction for a change in use, homeowners must object to the change in use by petitioning for administrative or judicial remedies within 90 days after the date of the notice or they will be barred from taking any subsequent action to contest the change in use. This subsection does not prevent any homeowner from objecting to a zoning change at any time.

(3) A mobile home park owner applying for the removal of a mobile home owner, tenant, or occupant or a mobile home shall file, in the county court in the county where the mobile home lot is situated, a complaint describing the lot and stating the facts that authorize the removal of the mobile home owner, tenant, or occupant or the mobile home. The park owner is entitled to the summary procedure provided in s. 51.011, and the court shall advance the cause on the calendar.

(4) Except for the notice to the officers of the homeowners’ association under subparagraph (1)(d)1., any notice required by this section must be in writing, and must be posted on the premises and sent to the mobile home owner and tenant or occupant, as appropriate, by certified or registered mail, return receipt requested, addressed to the mobile home owner and tenant or occupant, as appropriate, at her or his last known address. Delivery of the mailed notice shall be deemed given 5 days after the date of postmark.

History.—s. 1, ch. 84-80; s. 11, ch. 86-162; ss. 7, 8, ch. 87-117; ss. 2, 3, 4, ch. 87-150; s. 16, ch. 88-147; s. 3, ch. 91-66; s. 12, ch. 92-148; s. 925, ch. 97-102; s. 6, ch. 2001-227; s. 7, ch. 2003-263; s. 1, ch. 2007-47; s. 2, ch. 2011-105.



723.0611 - Florida Mobile Home Relocation Corporation.

723.0611 Florida Mobile Home Relocation Corporation.—

(1)(a) There is created the Florida Mobile Home Relocation Corporation. The corporation shall be administered by a board of directors made up of six members, three of whom shall be appointed by the Secretary of Business and Professional Regulation from a list of nominees submitted by the largest nonprofit association representing mobile home owners in this state, and three of whom shall be appointed by the Secretary of Business and Professional Regulation from a list of nominees submitted by the largest nonprofit association representing the manufactured housing industry in this state. All members of the board of directors, including the chair, shall be appointed to serve for staggered 3-year terms.

(b) A member of the board of directors shall be removed from the board by the Secretary of Business and Professional Regulation, with or without cause, immediately after the written request for removal from the association in paragraph (a) that originally nominated that board member. The nominating entity must include nominees for replacement with the request for removal, and the secretary must immediately fill the vacancy created by the removal. The removal process may not occur more than once in a calendar year.

(2)(a) The board of directors may employ or retain such persons as are necessary to perform the administrative and financial transactions and responsibilities of the corporation and to perform other necessary and proper functions not prohibited by law.

(b) Members of the board of directors may be reimbursed from moneys of the corporation for actual and necessary expenses incurred by them as members but may not otherwise be compensated for their services.

(c) The corporation shall, for purposes of s. 768.28, be considered an agency of the state. Agents or employees of the corporation, members of the board of directors of the corporation, or representatives of the Division of Florida Condominiums, Timeshares, and Mobile Homes shall be considered officers, employees, or agents of the state, and actions against them and the corporation shall be governed by s. 768.28.

(d) Meetings of the board of directors are subject to the provisions of s. 286.011.

(e) Any person who receives compensation from the corporation or the park owner pursuant to ss. 723.061-723.0612 shall not have a cause of action against the corporation or the park owner for any claim arising under the rights, duties, and obligations of the corporation or park owner in ss. 723.061-723.0612.

(3) The board of directors shall:

(a) Adopt a plan of operation and articles, bylaws, and operating rules pursuant to the provisions of ss. 120.536 and 120.54 to administer the provisions of this section and ss. 723.06115, 723.06116, and 723.0612.

(b) Establish procedures under which applicants for payments from the corporation may have grievances reviewed by an impartial body and reported to the board of directors.

(4) The corporation may:

(a) Sue or be sued.

(b) Borrow from private finance sources in order to meet the demands of the relocation program established in s. 723.0612.

History.—s. 7, ch. 2001-227; s. 8, ch. 2003-263; s. 2, ch. 2005-79; s. 75, ch. 2008-240; s. 8, ch. 2015-90.



723.06115 - Florida Mobile Home Relocation Trust Fund.

723.06115 Florida Mobile Home Relocation Trust Fund.—

(1) The Florida Mobile Home Relocation Trust Fund is established within the Department of Business and Professional Regulation. The trust fund is to be used to fund the administration and operations of the Florida Mobile Home Relocation Corporation. All interest earned from the investment or deposit of moneys in the trust fund shall be deposited in the trust fund. The trust fund shall be funded from moneys collected by the corporation from mobile home park owners under s. 723.06116, the surcharge collected by the department under s. 723.007(2), the surcharge collected by the Department of Highway Safety and Motor Vehicles, and from other appropriated funds.

(2) Moneys in the Florida Mobile Home Relocation Trust Fund may be expended only:

(a) To pay the administration costs of the Florida Mobile Home Relocation Corporation; and

(b) To carry out the purposes and objectives of the corporation by making payments to mobile home owners under the relocation program.

(3) The department shall distribute moneys in the Florida Mobile Home Relocation Trust Fund to the Florida Mobile Home Relocation Corporation in accordance with the following:

(a) Before the beginning of each fiscal year, the corporation shall submit its annual operating budget, as approved by the corporation board, for the fiscal year and set forth that amount to the department in writing. One-fourth of the operating budget shall be transferred to the corporation each quarter. The department shall make the first one-fourth quarter transfer on the first business day of the fiscal year and make the remaining one-fourth quarter transfers before the second business day of the second, third, and fourth quarters. The corporation board may approve changes to the operational budget for a fiscal year by providing written notification of such changes to the department. The written notification must indicate the changes to the operational budget and the conditions that were unforeseen at the time the corporation developed the operational budget and why the changes are essential in order to continue operation of the corporation.

(b) The corporation shall periodically submit requests to the department for the transfer of funds to the corporation needed to make payments to mobile home owners under the relocation program. Requests must include documentation indicating the amount of funds needed, the name and location of the mobile home park, the number of approved applications for moving expenses or abandonment allowance, and summary information specifying the number and type, single-section or multisection, of homes moved or abandoned. The department shall process requests that include such documentation, subject to the availability of sufficient funds within the trust fund, within 5 business days after receipt of the request. Transfer requests may be submitted electronically.

(c) Funds transferred from the trust fund to the corporation shall be transferred electronically and shall be transferred to and maintained in a qualified public depository as defined in s. 280.02 which is specified by the corporation.

(4) Other than the requirements specified under this section, neither the corporation nor the department is required to take any other action as a prerequisite to accomplishing the provisions of this section.

(5) This section does not preclude department inspection of corporation records 5 business days after receipt of written notice.

History.—ss. 1, 2, ch. 2001-231; s. 2, ch. 2003-249; s. 9, ch. 2003-263; s. 22, ch. 2005-3; s. 2, ch. 2013-158.



723.06116 - Payments to the Florida Mobile Home Relocation Corporation.

723.06116 Payments to the Florida Mobile Home Relocation Corporation.—

(1) If a mobile home owner is required to move due to a change in use of the land comprising a mobile home park as set forth in s. 723.061(1)(d), the mobile home park owner shall, upon such change in use, pay to the Florida Mobile Home Relocation Corporation for deposit in the Florida Mobile Home Relocation Trust Fund $2,750 for each single-section mobile home and $3,750 for each multisection mobile home for which a mobile home owner has made application for payment of moving expenses. The mobile home park owner shall make the payments required by this section and by s. 723.0612(7) to the corporation within 30 days after receipt from the corporation of the invoice for payment. Failure to make such payment within the required time period shall result in a late fee being imposed.

(a) If payment is not submitted within 30 days after receipt of the invoice, a 10-percent late fee shall be assessed.

(b) If payment is not submitted within 60 days after receipt of the invoice, a 15-percent late fee shall be assessed.

(c) If payment is not submitted within 90 days after receipt of the invoice, a 20-percent late fee shall be assessed.

(d) Any payment received 120 days or more after receipt of the invoice shall include a 25-percent late fee.

(2) A mobile home park owner is not required to make the payment prescribed in subsection (1), nor is the mobile home owner entitled to compensation under s. 723.0612(1), when:

(a) The mobile home park owner moves a mobile home owner to another space in the mobile home park or to another mobile home park at the park owner’s expense;

(b) A mobile home owner is vacating the premises and has informed the mobile home park owner or manager before the change in use notice has been given; or

(c) A mobile home owner abandons the mobile home as set forth in s. 723.0612(7).

(d) The mobile home owner has a pending eviction action for nonpayment of lot rental amount pursuant to s. 723.061(1)(a) which was filed against him or her prior to the mailing date of the notice of change in use of the mobile home park given pursuant to s. 723.061(1)(d).

(3) This section and s. 723.0612(7) are enforceable by the corporation by action in a court of appropriate jurisdiction.

(4) In any action brought by the corporation to collect payments assessed under this chapter, the corporation may file and maintain such action in Leon County. If the corporation is a party in any other action, venue for such action shall be in Leon County.

History.—s. 3, ch. 2001-231; s. 105, ch. 2002-1; s. 2, ch. 2002-27; s. 10, ch. 2003-263; s. 2, ch. 2007-47.



723.0612 - Change in use; relocation expenses; payments by park owner.

723.0612 Change in use; relocation expenses; payments by park owner.—

(1) If a mobile home owner is required to move due to a change in use of the land comprising the mobile home park as set forth in s. 723.061(1)(d) and complies with the requirements of this section, the mobile home owner is entitled to payment from the Florida Mobile Home Relocation Corporation of:

(a) The amount of actual moving expenses of relocating the mobile home to a new location within a 50-mile radius of the vacated park, or

(b) The amount of $3,000 for a single-section mobile home or $6,000 for a multisection mobile home, whichever is less. Moving expenses include the cost of taking down, moving, and setting up the mobile home in a new location.

(2) A mobile home owner shall not be entitled to compensation under subsection (1) when:

(a) The park owner moves a mobile home owner to another space in the mobile home park or to another mobile home park at the park owner’s expense;

(b) A mobile home owner is vacating the premises and has informed the park owner or manager before notice of the change in use has been given;

(c) A mobile home owner abandons the mobile home as set forth in subsection (7); or

(d) The mobile home owner has a pending eviction action for nonpayment of lot rental amount pursuant to s. 723.061(1)(a) which was filed against him or her prior to the mailing date of the notice of change in use of the mobile home park given pursuant to s. 723.061(1)(d).

(3) Except as provided in subsection (7), in order to obtain payment from the Florida Mobile Home Relocation Corporation, the mobile home owner shall submit to the corporation, with a copy to the park owner, an application for payment which includes:

(a) A copy of the notice of eviction due to change in use; and

(b) A contract with a moving or towing contractor for the moving expenses for the mobile home.

(4) The Florida Mobile Home Relocation Corporation must approve payment within 45 days after receipt of the information set forth in subsection (3), or payment is deemed approved. A copy of the approval must be forwarded to the park owner with an invoice for payment. Upon approval, the corporation shall issue a voucher in the amount of the contract price for relocating the mobile home. The moving contractor may redeem the voucher from the corporation following completion of the relocation and upon approval of the relocation by the mobile home owner.

(5) Actions of the Florida Mobile Home Relocation Corporation under this section are not subject to the provisions of chapter 120 but are reviewable only by writ of certiorari in the circuit court in the county in which the claimant resides in the manner and within the time provided by the Florida Rules of Appellate Procedure.

(6) This section does not apply to any proceeding in eminent domain under chapter 73 or chapter 74.

(7) In lieu of collecting payment from the Florida Mobile Home Relocation Corporation as set forth in subsection (1), a mobile home owner may abandon the mobile home in the mobile home park and collect $1,375 for a single section and $2,750 for a multisection from the corporation as long as the mobile home owner delivers to the park owner the current title to the mobile home duly endorsed by the owner of record and valid releases of all liens shown on the title. If a mobile home owner chooses this option, the park owner shall make payment to the corporation in an amount equal to the amount the mobile home owner is entitled to under this subsection. The mobile home owner’s application for funds under this subsection shall require the submission of a document signed by the park owner stating that the home has been abandoned under this subsection and that the park owner agrees to make payment to the corporation in the amount provided to the home owner under this subsection. However, in the event that the required documents are not submitted with the application, the corporation may consider the facts and circumstances surrounding the abandonment of the home to determine whether the mobile home owner is entitled to payment pursuant to this subsection. The mobile home owner is not entitled to any compensation under this subsection if there is a pending eviction action for nonpayment of lot rental amount pursuant to s. 723.061(1)(a) which was filed against him or her prior to the mailing date of the notice of change in the use of the mobile home park given pursuant to s. 723.061(1)(d).

(8) The Florida Mobile Home Relocation Corporation shall not be liable to any person for recovery if funds are insufficient to pay the amounts claimed. In any such event, the corporation shall keep a record of the time and date of its approval of payment to a claimant. If sufficient funds become available, the corporation shall pay the claimant whose unpaid claim is the earliest by time and date of approval.

(9) Any person whose application for funding pursuant to subsection (1) or subsection (7) is approved for payment by the corporation shall be barred from asserting any claim or cause of action under this chapter directly relating to or arising out of the change in use of the mobile home park against the corporation, the park owner, or the park owner’s successors in interest. No application for funding pursuant to subsection (1) or subsection (7) shall be approved by the corporation if the applicant has filed a claim or cause of action, is actively pursuing a claim or cause of action, has settled a claim or cause of action, or has a judgment against the corporation, the park owner, or the park owner’s successors in interest under this chapter directly relating to or arising out of the change in use of the mobile home park, unless such claim or cause of action is dismissed with prejudice.

(10) It is unlawful for any person or his or her agent to file any notice, statement, or other document required under this section which is false or contains any material misstatement of fact. Any person who violates this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(11) In an action to enforce the provisions of this section and ss. 723.0611, 723.06115, and 723.06116, the prevailing party is entitled to reasonable attorney’s fees and costs.

(12) An application to the corporation for compensation under subsection (1) or subsection (7) must be received within 1 year after the expiration of the eviction period as established in the notice required under s. 723.061(1)(d). If the applicant files a claim or cause of action that disqualifies the applicant under subsection (9) and the claim is subsequently dismissed, the application must be received within 6 months following filing of the dismissal with prejudice as required under subsection (9). However, such an applicant must apply within 2 years after the expiration of the eviction period as established in the notice required under s. 723.061(1)(d).

History.—s. 8, ch. 2001-227; s. 3, ch. 2002-27; s. 11, ch. 2003-263; s. 1, ch. 2004-13; s. 3, ch. 2005-79; s. 3, ch. 2007-47.



723.0615 - Retaliatory conduct.

723.0615 Retaliatory conduct.—

(1) It is unlawful for a mobile home park owner to discriminatorily increase a home owner’s rent or discriminatorily decrease services to a home owner, or to bring or threaten to bring an action for possession or other civil action, primarily because the park owner is retaliating against the home owner. In order for the home owner to raise the defense of retaliatory conduct, the home owner must have acted in good faith and not for any improper purposes, such as to harass or to cause unnecessary delay or for frivolous purpose or needless increase in the cost of litigation. Examples of conduct for which the park owner may not retaliate include, but are not limited to, situations where:

(a) The home owner has in good faith complained to a governmental agency charged with responsibility for enforcement of a building, housing, or health code of a suspected violation applicable to the mobile home park;

(b) The home owner has organized, encouraged, or participated in a homeowners’ organization; or

(c) The home owner has complained to the park owner for failure to comply with s. 723.022.

(2) Evidence of retaliatory conduct may be raised by the home owner as a defense in any action brought against him or her for possession.

(3) In any event, this section does not apply if the park owner proves that the eviction is for good cause. Examples of such good cause include, but are not limited to, good faith actions for nonpayment of the lot rental amount, violation of the rental agreement or of park rules, or violation of the terms of this chapter.

History.—s. 12, ch. 86-162; s. 926, ch. 97-102.



723.062 - Removal of mobile home owner; process.

723.062 Removal of mobile home owner; process.—

(1) In an action for possession, after entry of judgment in favor of the mobile home park owner, the clerk shall issue a writ of possession to the sheriff, describing the lot or premises and commanding the sheriff to put the mobile home park owner in possession. The writ of possession shall not issue earlier than 10 days from the date judgment is granted.

(2) At the time the sheriff executes the writ of possession, the landlord or the landlord’s agent may remove any personal property, including the mobile home, found on the premises to or near the property line or, in the case of the mobile home, into storage. If requested by the landlord, the sheriff shall stand by to keep the peace while the landlord removes personal property. When such a request is made, the sheriff may charge a reasonable hourly rate, and the person requesting the sheriff to stand by to keep the peace shall be responsible for paying the reasonable hourly rate set by the sheriff. Neither the sheriff nor the landlord nor his or her agent shall be responsible to the tenant or any other party for loss, destruction, or damage to the property after it has been removed.

History.—s. 1, ch. 84-80; s. 9, ch. 94-170; s. 927, ch. 97-102.



723.063 - Defenses to action for rent or possession; procedure.

723.063 Defenses to action for rent or possession; procedure.—

(1) In any action based upon nonpayment of rent or seeking to recover unpaid rent, or a portion thereof, the mobile home owner may defend upon the ground of a material noncompliance with any portion of this chapter or may raise any other defense, whether legal or equitable, which he or she may have. The defense of material noncompliance may be raised by the mobile home owner only if 7 days have elapsed after he or she has notified the park owner in writing of his or her intention not to pay rent, or a portion thereof, based upon the park owner’s noncompliance with portions of this chapter, specifying in reasonable detail the provisions in default. A material noncompliance with this chapter by the park owner is a complete defense to an action for possession based upon nonpayment of rent, or a portion thereof, and, upon hearing, the court or the jury, as the case may be, shall determine the amount, if any, by which the rent is to be reduced to reflect the diminution in value of the lot during the period of noncompliance with any portion of this chapter. After consideration of all other relevant issues, the court shall enter appropriate judgment.

(2) In any action by the park owner or a mobile home owner brought under subsection (1), the mobile home owner shall pay into the registry of the court that portion of the accrued rent, if any, relating to the claim of material noncompliance as alleged in the complaint, or as determined by the court. The court shall notify the mobile home owner of such requirement. The failure of the mobile home owner to pay the rent, or portion thereof, into the registry of the court as required herein constitutes an absolute waiver of the mobile home owner’s defenses other than payment, and the park owner is entitled to an immediate default.

(3) When the mobile home owner has deposited funds into the registry of the court in accordance with the provisions of this section and the park owner is in actual danger of loss of the premises or other personal hardship resulting from the loss of rental income from the premises, the park owner may apply to the court for disbursement of all or part of the funds or for prompt final hearing, whereupon the court shall advance the cause on the calendar. The court, after preliminary hearing, may award all or any portion of the funds on deposit to the park owner or may proceed immediately to a final resolution of the cause.

History.—s. 1, ch. 84-80; s. 928, ch. 97-102.



723.068 - Attorney’s fees.

723.068 Attorney’s fees.—Except as provided in s. 723.037, in any proceeding between private parties to enforce provisions of this chapter, the prevailing party is entitled to a reasonable attorney’s fee.

History.—s. 1, ch. 84-80.



723.071 - Sale of mobile home parks.

723.071 Sale of mobile home parks.—

(1)(a) If a mobile home park owner offers a mobile home park for sale, she or he shall notify the officers of the homeowners’ association created pursuant to ss. 723.075-723.079 of the offer, stating the price and the terms and conditions of sale.

(b) The mobile home owners, by and through the association defined in s. 723.075, shall have the right to purchase the park, provided the home owners meet the price and terms and conditions of the mobile home park owner by executing a contract with the park owner within 45 days, unless agreed to otherwise, from the date of mailing of the notice and provided they have complied with ss. 723.075-723.079. If a contract between the park owner and the association is not executed within such 45-day period, then, unless the park owner thereafter elects to offer the park at a price lower than the price specified in her or his notice to the officers of the homeowners’ association, the park owner has no further obligations under this subsection, and her or his only obligation shall be as set forth in subsection (2).

(c) If the park owner thereafter elects to offer the park at a price lower than the price specified in her or his notice to the home owners, the home owners, by and through the association, will have an additional 10 days to meet the price and terms and conditions of the park owner by executing a contract.

(2) If a mobile home park owner receives a bona fide offer to purchase the park that she or he intends to consider or make a counteroffer to, the park owner’s only obligation shall be to notify the officers of the homeowners’ association that she or he has received an offer and disclose the price and material terms and conditions upon which she or he would consider selling the park and consider any offer made by the home owners, provided the home owners have complied with ss. 723.075-723.079. The park owner shall be under no obligation to sell to the home owners or to interrupt or delay other negotiations and shall be free at any time to execute a contract for the sale of the park to a party or parties other than the home owners or the association.

(3)(a) As used in subsections (1) and (2), the term “notify” means the placing of a notice in the United States mail addressed to the officers of the homeowners’ association. Each such notice shall be deemed to have been given upon the deposit of the notice in the United States mail.

(b) As used in subsection (1), the term “offer” means any solicitation by the park owner to the general public.

(4) This section does not apply to:

(a) Any sale or transfer to a person who would be included within the table of descent and distribution if the park owner were to die intestate.

(b) Any transfer by gift, devise, or operation of law.

(c) Any transfer by a corporation to an affiliate. As used herein, the term “affiliate” means any shareholder of the transferring corporation; any corporation or entity owned or controlled, directly or indirectly, by the transferring corporation; or any other corporation or entity owned or controlled, directly or indirectly, by any shareholder of the transferring corporation.

(d) Any transfer by a partnership to any of its partners.

(e) Any conveyance of an interest in a mobile home park incidental to the financing of such mobile home park.

(f) Any conveyance resulting from the foreclosure of a mortgage, deed of trust, or other instrument encumbering a mobile home park or any deed given in lieu of such foreclosure.

(g) Any sale or transfer between or among joint tenants or tenants in common owning a mobile home park.

(h) Any exchange of a mobile home park for other real property, whether or not such exchange also involves the payment of cash or other boot.

(i) The purchase of a mobile home park by a governmental entity under its powers of eminent domain.

History.—s. 1, ch. 84-80; s. 929, ch. 97-102.



723.072 - Affidavit of compliance with statutory requirements.

723.072 Affidavit of compliance with statutory requirements.—

(1) A park owner may at any time record, in the official records of the county where a mobile home park is situated, an affidavit in which the park owner certifies that:

(a) With reference to an offer by him or her for the sale of such park, he or she has complied with the provisions of s. 723.071(1);

(b) With reference to an offer received by him or her for the purchase of such park, or with reference to a counteroffer which he or she intends to make, or has made, for the sale of such park, he or she has complied with the provisions of s. 723.071(2);

(c) Notwithstanding his or her compliance with the provisions of either subsection (1) or subsection (2) of s. 723.071, no contract has been executed for the sale of such park between himself or herself and the park homeowners’ association;

(d) The provisions of subsections (1) and (2) of s. 723.071 are inapplicable to a particular sale or transfer of such park by him or her, and compliance with such subsections is not required; or

(e) A particular sale or transfer of such park is exempted from the provisions of this section and s. 723.071.

Any party acquiring an interest in a mobile home park, and any and all title insurance companies and attorneys preparing, furnishing, or examining any evidence of title, have the absolute right to rely on the truth and accuracy of all statements appearing in such affidavit and are under no obligation to inquire further as to any matter or fact relating to the park owner’s compliance with the provisions of s. 723.071.

(2) It is the purpose and intention of this section to preserve the marketability of title to mobile home parks, and, accordingly, the provisions of this section shall be liberally construed in order that all persons may rely on the record title to mobile home parks.

History.—s. 1, ch. 84-80; s. 60, ch. 85-62; s. 930, ch. 97-102.



723.073 - Conveyance by the association.

723.073 Conveyance by the association.—

(1) In the event that an association acquires a mobile home park and intends to reconvey a portion or portions of the property acquired to members of the association, the association shall record copies of its articles and bylaws and any additional covenants, restrictions, or declarations of servitude affecting the property with the clerk of the circuit court prior to the conveyance of any portion of the property to an individual member of the association. To create a mobile home cooperative after acquisition of the property, the association shall record the cooperative documents, as required by chapter 719, in the county where the property is located. The effective date of the cooperative shall be the date of the recording.

(2) An association that acquires a mobile home park pursuant to s. 723.071 is exempt from s. 719.1035 and the requirements of part VI of chapter 718 and part VI of chapter 719.

History.—s. 1, ch. 84-80; s. 8, ch. 96-396.



723.074 - Sale of facilities serving a mobile home subdivision.

723.074 Sale of facilities serving a mobile home subdivision.—The owner of recreational facilities or other property exclusively serving a mobile home subdivision shall not sell such recreational facilities or other property unless she or he first gives the right to purchase such recreational facilities or other property to the owners of lots within the mobile home subdivision, in the manner provided for in s. 723.071, provided the owners of lots within the subdivision have created a homeowners’ association similar to that required by s. 723.075. A mobile home subdivision in which no more than 30 percent of the total lots are leased will not be deemed to be a mobile home park, provided the mobile home owner is granted an option to purchase the lot when the lease is entered into and provided the purchase price of the lot is included in the original lease agreement.

History.—s. 1, ch. 84-80; s. 931, ch. 97-102.



723.075 - Homeowners’ associations.

723.075 Homeowners’ associations.—

(1) In order to exercise the rights of a homeowners’ association as provided in this chapter, the mobile home owners shall form an association in compliance with this section and ss. 723.077, 723.078, and 723.079, which shall be a corporation for profit or not for profit and of which not less than two-thirds of all of the mobile home owners within the park shall have consented, in writing, to become members or shareholders. Upon incorporation of the association, all consenting mobile home owners in the park may become members or shareholders. The term “member” or “shareholder” means a mobile home owner who consents to be bound by the articles of incorporation, bylaws, and policies of the incorporated homeowners’ association. The association may not have a member or shareholder who is not a bona fide owner of a mobile home located in the park. Upon incorporation and service of the notice described in s. 723.076, the association shall become the representative of all the mobile home owners in all matters relating to this chapter, regardless of whether the homeowner is a member of the association.

(2) It is the intent of the Legislature that any homeowners’ association properly created pursuant to chapter 715 prior to the effective date of this act be deemed an association created pursuant to the provisions of this section and have all rights and powers granted under this section and ss. 723.077 and 723.079. Any inconsistency in the provisions of the charter of such previously created homeowners’ association shall be deemed amended to conform herewith.

(3) Notwithstanding subsection (1), if a portion of the park contains concrete block homes occupying lots under 99-year leases, those homeowners may be part of the association and may serve on the board of directors of the association based on the percentage of lots containing concrete block homes to the total number of mobile home lots in the park.

History.—s. 1, ch. 84-80; s. 2, ch. 2008-45; s. 4, ch. 2016-169.



723.0751 - Mobile home subdivision homeowners’ association.

723.0751 Mobile home subdivision homeowners’ association.—

(1) In the event that no homeowners’ association has been created pursuant to ss. 720.301-720.312 to operate a mobile home subdivision, the owners of lots in such mobile home subdivision shall be authorized to create a mobile home subdivision homeowners’ association in the manner prescribed in ss. 723.075, 723.076, and 723.078 which shall have the powers and duties, to the extent applicable, set forth in ss. 723.002(2) and 723.074.

(2) Rights granted to the owners of lots in a mobile home subdivision in ss. 723.002(2) and 723.074 may be exercised through an association created or authorized pursuant to this section for the owners of lots who are members of the mobile home subdivision homeowners’ association.

(3) In the event that the owners of lots in a mobile home subdivision share common areas, recreational facilities, roads, and other amenities with the owners of mobile homes in a mobile home park and the mobile home owners have created a mobile home owners’ association pursuant to ss. 723.075-723.079, said mobile home owners’ association shall be the authorized representative of owners of lots in said mobile home subdivision provided:

(a) The members of the mobile home owners’ association have, by majority vote, authorized the inclusion of subdivision lot owners in the mobile home park homeowners’ association; and

(b) The owners of lots in the mobile home subdivision are entitled to vote only on matters that effect their rights contained in ss. 723.002(2) and 723.074.

History.—s. 11, ch. 99-382; s. 57, ch. 2000-258.



723.076 - Incorporation; notification of park owner.

723.076 Incorporation; notification of park owner.—

(1) Upon receipt of its certificate of incorporation, the homeowners’ association shall notify the park owner in writing of such incorporation and shall advise the park owner of the names and addresses of the officers of the homeowners’ association by personal delivery upon the park owner’s representative as designated in the prospectus or by certified mail, return receipt requested. Thereafter, the homeowners’ association shall notify the park owner in writing by certified mail, return receipt requested, of any change of names and addresses of its president or registered agent.

(2) Upon written request by the homeowners’ association, the park owner shall notify the homeowners’ association by certified mail, return receipt requested, of the name and address of the park owner, the park owner’s agent for service of process, and the legal description of the park. Thereafter, in the event of a change in the name or address of the park owner or the park owner’s agent for service of process, the park owner shall notify in writing the president or registered agent of the homeowners’ association of such change by certified mail, return receipt requested.

(3) The homeowners’ association shall file a notice of its right to purchase the mobile home park as set forth in s. 723.071. The notice shall contain the name of the association, the name of the park owner, and the address or legal description of the park. The notice shall be recorded with the clerk of the circuit court in the county where the mobile home park is located. Within 10 days of the recording, the homeowners’ association shall provide a copy of the recorded notice to the park owner at the address provided by the park owner by certified mail, return receipt requested.

History.—s. 1, ch. 84-80; s. 13, ch. 86-162; s. 17, ch. 88-147.



723.077 - Articles of incorporation.

723.077 Articles of incorporation.—The articles of incorporation of a homeowners’ association shall provide:

(1) That the association has the power to negotiate for, acquire, and operate the mobile home park on behalf of the mobile home owners.

(2) For the conversion of the mobile home park once acquired to a condominium, a cooperative, or a subdivision form of ownership, or another type of ownership.

Upon acquisition of the property, the association, by action of its board of directors, shall be the entity that creates a condominium, cooperative, or subdivision or offers condominium, cooperative, or subdivision units for sale or lease in the ordinary course of business or, if the homeowners choose a different form of ownership, the entity that owns the record interest in the property and that is responsible for the operation of property.

History.—s. 1, ch. 84-80; s. 13, ch. 92-148.



723.078 - Bylaws of homeowners’ associations.

723.078 Bylaws of homeowners’ associations.—

(1) The directors of the association and the operation shall be governed by the bylaws.

(2) The bylaws shall provide and, if they do not, shall be deemed to include, the following provisions:

(a) Administration.—The form of administration of the association shall be described, providing for the titles of the officers and for a board of directors and specifying the powers, duties, manner of selection and removal, and compensation, if any, of officers and board members. Unless otherwise provided in the bylaws, the board of directors shall be composed of five members. The board of directors shall elect a president, secretary, and treasurer who shall perform the duties of those offices customarily performed by officers of corporations, and these officers shall serve without compensation and at the pleasure of the board of directors. The board of directors may elect and designate other officers and grant them those duties it deems appropriate.

(b) Quorum; voting requirements; proxies.—

1. Unless otherwise provided in the bylaws, 30 percent of the total membership is required to constitute a quorum. Decisions shall be made by a majority of members represented at a meeting at which a quorum is present.

2. A member may not vote by general proxy but may vote by limited proxies substantially conforming to a limited proxy form adopted by the division. Limited proxies and general proxies may be used to establish a quorum. Limited proxies may be used for votes taken to amend the articles of incorporation or bylaws pursuant to this section, and any other matters for which this chapter requires or permits a vote of members, except that no proxy, limited or general, may be used in the election of board members. If a mobile home or subdivision lot is owned jointly, the owners of the mobile home or subdivision lot must be counted as one for the purpose of determining the number of votes required for a majority. Only one vote per mobile home or subdivision lot shall be counted. Any number greater than 50 percent of the total number of votes constitutes a majority. Notwithstanding this section, members may vote in person at member meetings or by secret ballot, including absentee ballots, as defined by the division.

3. A proxy is effective only for the specific meeting for which originally given and any lawfully adjourned meetings thereof. In no event shall any proxy be valid for a period longer than 90 days after the date of the first meeting for which it was given. Every proxy shall be revocable at any time at the pleasure of the member executing it.

4. A member of the board of directors or a committee may submit in writing his or her agreement or disagreement with any action taken at a meeting that the member did not attend. This agreement or disagreement may not be used as a vote for or against the action taken and may not be used for the purposes of creating a quorum.

(c) Board of directors’ and committee meetings.—

1. Meetings of the board of directors and meetings of its committees at which a quorum is present shall be open to all members. Notwithstanding any other provision of law, the requirement that board meetings and committee meetings be open to the members does not apply to board or committee meetings held for the purpose of discussing personnel matters or meetings between the board or a committee and the association’s attorney, with respect to potential or pending litigation, where the meeting is held for the purpose of seeking or rendering legal advice, and where the contents of the discussion would otherwise be governed by the attorney-client privilege. Notice of meetings shall be posted in a conspicuous place upon the park property at least 48 hours in advance, except in an emergency. Notice of any meeting in which assessments against members are to be considered for any reason shall specifically contain a statement that assessments will be considered and the nature of such assessments.

2. A board or committee member’s participation in a meeting via telephone, real-time videoconferencing, or similar real-time telephonic, electronic, or video communication counts toward a quorum, and such member may vote as if physically present. A speaker shall be used so that the conversation of those board or committee members attending by telephone may be heard by the board or committee members attending in person, as well as by members present at a meeting.

3. Members of the board of directors may use e-mail as a means of communication but may not cast a vote on an association matter via e-mail.

4. The right to attend meetings of the board of directors and its committees includes the right to speak at such meetings with reference to all designated agenda items. The association may adopt reasonable written rules governing the frequency, duration, and manner of members’ statements. Any item not included on the notice may be taken up on an emergency basis by at least a majority plus one of the members of the board. Such emergency action shall be noticed and ratified at the next regular meeting of the board. Any member may tape record or videotape meetings of the board of directors and its committees, except meetings between the board of directors or its appointed homeowners’ committee and the park owner. The division shall adopt reasonable rules governing the tape recording and videotaping of the meeting.

5. Except as provided in paragraph (i), a vacancy occurring on the board of directors may be filled by the affirmative vote of the majority of the remaining directors, even though the remaining directors constitute less than a quorum; by the sole remaining director; if the vacancy is not so filled or if no director remains, by the members; or, on the application of any person, by the circuit court of the county in which the registered office of the corporation is located.

6. The term of a director elected or appointed to fill a vacancy expires at the next annual meeting at which directors are elected. A directorship to be filled by reason of an increase in the number of directors may be filled by the board of directors, but only for the term of office continuing until the next election of directors by the members.

7. A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date, may be filled before the vacancy occurs. However, the new director may not take office until the vacancy occurs.

8.a. The officers and directors of the association have a fiduciary relationship to the members.

b. A director and committee member shall discharge his or her duties in good faith, with the care an ordinarily prudent person in a like position would exercise under similar circumstances, and in a manner he or she reasonably believes to be in the best interests of the corporation.

9. In discharging his or her duties, a director may rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

a. One or more officers or employees of the corporation who the director reasonably believes to be reliable and competent in the matters presented;

b. Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the persons’ professional or expert competence; or

c. A committee of the board of directors of which he or she is not a member if the director reasonably believes the committee merits confidence.

10. A director is not acting in good faith if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted by subparagraph 9. unwarranted.

11. A director is not liable for any action taken as a director, or any failure to take any action, if he or she performed the duties of his or her office in compliance with this section.

(d) Member meetings.—Members shall meet at least once each calendar year, and the meeting shall be the annual meeting. All members of the board of directors shall be elected at the annual meeting unless the bylaws provide for staggered election terms or for their election at another meeting. The bylaws shall not restrict any member desiring to be a candidate for board membership from being nominated from the floor. All nominations from the floor must be made at a duly noticed meeting of the members held at least 30 days before the annual meeting. The bylaws shall provide the method for calling the meetings of the members, including annual meetings. The method shall provide at least 14 days’ written notice to each member in advance of the meeting and require the posting in a conspicuous place on the park property of a notice of the meeting at least 14 days prior to the meeting. The right to receive written notice of membership meetings may be waived in writing by a member. Unless waived, the notice of the annual meeting shall be mailed, hand delivered, or electronically transmitted to each member, and shall constitute notice. An officer of the association shall provide an affidavit affirming that the notices were mailed or hand delivered in accordance with the provisions of this section to each member at the address last furnished to the corporation. These meeting requirements do not prevent members from waiving notice of meetings or from acting by written agreement without meetings, if allowed by the bylaws.

(e) Minutes of meetings.—

1. Minutes of all meetings of members of an association, the board of directors, and a committee must be maintained in written form and approved by the members, board, or committee, as applicable. A vote or abstention from voting on each matter voted upon for each director present at a board meeting must be recorded in the minutes.

2. All approved minutes of meetings of members, committees, and the board of directors shall be kept in a businesslike manner and shall be available for inspection by members, or their authorized representatives, and board members at reasonable times. The association shall retain these minutes for a period of at least 7 years.

(f) Manner of sharing assessments.—The share or percentage of, and manner of sharing, assessments and expenses for each member shall be stated.

(g) Annual budget.—If the bylaws provide for adoption of an annual budget by the members, the board of directors shall mail a meeting notice and copies of the proposed annual budget of expenses to the members at least 30 days before the meeting at which the budget will be considered. If the bylaws provide that the budget may be adopted by the board of directors, the members shall be given written notice of the time and place at which the meeting of the board of directors to consider the budget will be held. The meeting shall be open to the members. If the bylaws do not provide for adoption of an annual budget, this paragraph shall not apply.

(h) Amendment of articles of incorporation and bylaws.—

1. The method by which the articles of incorporation and bylaws may be amended consistent with the provisions of this chapter shall be stated. If the bylaws fail to provide a method of amendment, the bylaws may be amended by the board of directors and approved by a majority of members at a meeting at which a quorum is present. No bylaw shall be revised or amended by reference to its title or number only.

2. Notwithstanding any other provision of this section, if an amendment to the articles of incorporation or the bylaws is required by any action of any federal, state, or local governmental authority or agency, or any law, ordinance, or rule thereof, the board of directors may, by a majority vote of the board, at a duly noticed meeting of the board, amend the articles of incorporation or bylaws without a vote of the membership.

(i) Recall of board members.—Any member of the board of directors may be recalled and removed from office with or without cause by the vote of or agreement in writing by a majority of all members. A special meeting of the members to recall a member or members of the board of directors may be called by 10 percent of the members giving notice of the meeting as required for a meeting of members, and the notice shall state the purpose of the meeting. Electronic transmission may not be used as a method of giving notice of a meeting called in whole or in part for this purpose.

1. If the recall is approved by a majority of all members by a vote at a meeting, the recall is effective as provided in this paragraph. The board shall duly notice and hold a board meeting within 5 full business days after the adjournment of the member meeting to recall one or more board members. At the meeting, the board shall either certify the recall, in which case such member or members shall be recalled effective immediately and shall turn over to the board within 5 full business days any and all records and property of the association in their possession, or shall proceed under subparagraph 3.

2. If the proposed recall is by an agreement in writing by a majority of all members, the agreement in writing or a copy thereof shall be served on the association by certified mail or by personal service in the manner authorized by chapter 48 and the Florida Rules of Civil Procedure. The board of directors shall duly notice and hold a meeting of the board within 5 full business days after receipt of the agreement in writing. At the meeting, the board shall either certify the written agreement to recall members of the board, in which case such members shall be recalled effective immediately and shall turn over to the board, within 5 full business days, any and all records and property of the association in their possession, or shall proceed as described in subparagraph 3.

3. If the board determines not to certify the written agreement to recall members of the board, or does not certify the recall by a vote at a meeting, the board shall, within 5 full business days after the board meeting, file with the division a petition for binding arbitration pursuant to the procedures of s. 723.1255. For purposes of this paragraph, the members who voted at the meeting or who executed the agreement in writing shall constitute one party under the petition for arbitration. If the arbitrator certifies the recall of a member of the board, the recall shall be effective upon mailing of the final order of arbitration to the association. If the association fails to comply with the order of the arbitrator, the division may take action under s. 723.006. A member so recalled shall deliver to the board any and all records and property of the association in the member’s possession within 5 full business days after the effective date of the recall.

4. If the board fails to duly notice and hold a board meeting within 5 full business days after service of an agreement in writing or within 5 full business days after the adjournment of the members’ recall meeting, the recall shall be deemed effective and the board members so recalled shall immediately turn over to the board all records and property of the association.

5. If the board fails to duly notice and hold the required meeting or fails to file the required petition, the member’s representative may file a petition pursuant to s. 723.1255 challenging the board’s failure to act. The petition must be filed within 60 days after expiration of the applicable 5-full-business-day period. The review of a petition under this subparagraph is limited to the sufficiency of service on the board and the facial validity of the written agreement or ballots filed.

6. If a vacancy occurs on the board as a result of a recall and less than a majority of the board members are removed, the vacancy may be filled by the affirmative vote of a majority of the remaining directors, notwithstanding any other provision of this chapter. If vacancies occur on the board as a result of a recall and a majority or more of the board members are removed, the vacancies shall be filled in accordance with procedural rules to be adopted by the division, which rules need not be consistent with this chapter. The rules must provide procedures governing the conduct of the recall election as well as the operation of the association during the period after a recall but before the recall election.

7. A board member who has been recalled may file a petition pursuant to s. 723.1255 challenging the validity of the recall. The petition must be filed within 60 days after the recall is deemed certified. The association and the member’s representative shall be named as the respondents.

8. The division may not accept for filing a recall petition, whether or not filed pursuant to this subsection, and regardless of whether the recall was certified, when there are 60 or fewer days until the scheduled reelection of the board member sought to be recalled or when 60 or fewer days have not elapsed since the election of the board member sought to be recalled.

(3) The bylaws may provide the following:

(a) A method of adopting and of amending administrative rules and regulations governing the details of the operation and use of the park property.

(b) Restrictions on, and requirements respecting, the use and maintenance of mobile homes located within the park, and the use of the park property, which restrictions and requirements are not inconsistent with the articles of incorporation.

(c) Other provisions not inconsistent with this chapter or with other documents governing the park property or mobile homes located therein.

(d) The board of directors may, in any event, propose a budget to the members at a meeting of members or in writing, and, if the budget or proposed budget is approved by the members at the meeting or by a majority of their whole number in writing, that budget shall be adopted.

(e) The manner of collecting from the members their shares of the expenses for maintenance of the park property shall be stated. Assessments shall be made against members not less frequently than quarterly, in amounts no less than are required to provide funds in advance for payments of all of the anticipated current operating expenses and for all of the unpaid operating expense previously incurred.

(4) No amendment may change the proportion or percentage by which members share in the assessments and expenses as initially established unless all the members affected by such change approve the amendment.

(5) Upon purchase of the mobile home park, the association organized under this chapter may convert to a condominium, cooperative, or subdivision. The directors shall have the authority to amend and restate the articles of incorporation and bylaws in order to comply with the requirements of chapter 718, chapter 719, or other applicable sections of the Florida Statutes.

(6) Notwithstanding the provisions of s. 723.075(1), upon purchase of the park by the association, and conversion of the association to a condominium, cooperative, or subdivision, the mobile home owners who were members of the association prior to the conversion and who no longer meet the requirements for membership, as established by the amended or restated articles of incorporation and bylaws, shall no longer be members of the converted association. Mobile home owners, as defined in this chapter, who no longer are eligible for membership in the converted association may form an association pursuant to s. 723.075.

History.—s. 1, ch. 84-80; s. 61, ch. 85-62; s. 14, ch. 92-148; s. 9, ch. 2015-90; s. 5, ch. 2016-169.



723.0781 - Board member training programs.

723.0781 Board member training programs.—

(1) Within 90 days after being elected or appointed to the board, a newly elected or appointed director shall certify by an affidavit in writing to the secretary of the association that he or she has read the association’s current articles of incorporation, bylaws, and the mobile home park’s prospectus, rental agreement, rules, regulations, and written policies; that he or she will work to uphold such documents and policies to the best of his or her ability; and that he or she will faithfully discharge his or her fiduciary responsibility to the association’s members.

(2) In lieu of this written certification, within 90 days after being elected or appointed to the board, the newly elected or appointed director may submit a certificate of having satisfactorily completed the educational curriculum approved by the division within 1 year before or 90 days after the date of election or appointment. The educational certificate is valid and does not have to be resubmitted as long as the director serves on the board without interruption.

(3) A director who fails to timely file the written certification or educational certificate is suspended from service on the board until he or she complies with this section. The board may temporarily fill the vacancy during the period of suspension.

(4) The secretary of the association shall retain a director’s written certification or educational certificate for inspection by the members for 5 years after the director’s election or the duration of the director’s uninterrupted tenure, whichever is longer. Failure to have such written certification or educational certificate on file does not affect the validity of any board action.

(5) This section becomes effective on October 1, 2016. Any member of the board of directors of a homeowners’ association not in compliance with the requirements of this section may not be considered in violation of this section until after October 1, 2017.

History.—s. 11, ch. 2015-90; s. 6, ch. 2016-169.



723.079 - Powers and duties of homeowners’ association.

723.079 Powers and duties of homeowners’ association.—

(1) An association may contract, sue, or be sued with respect to the exercise or nonexercise of its powers. For these purposes, the powers of the association include, but are not limited to, the maintenance, management, and operation of the park property.

(2) The powers and duties of an association include those set forth in this section and ss. 723.075 and 723.077 and those set forth in the articles of incorporation and bylaws and any recorded declarations or restrictions encumbering the park property, if not inconsistent with this chapter.

(3) An association has the power to make, levy, and collect assessments and to lease, maintain, repair, and replace the common areas upon purchase of the mobile home park.

(4) The association shall maintain the following items, when applicable, which constitute the official records of the association:

(a) A copy of the association’s articles of incorporation and each amendment to the articles of incorporation.

(b) A copy of the bylaws of the association and each amendment to the bylaws.

(c) A copy of the written rules or policies of the association and each amendment to the written rules or policies.

(d) The approved minutes of all meetings of the members, the board of directors, and committees of the board, which minutes must be retained within the state for at least 7 years.

(e) A current roster of all members and their mailing addresses and lot identifications. The association shall also maintain the e-mail addresses and the numbers designated by members for receiving notice sent by electronic transmission of those members consenting to receive notice by electronic transmission. The e-mail addresses and numbers provided by members to receive notice by electronic transmission shall be removed from association records when consent to receive notice by electronic transmission is revoked. However, the association is not liable for an erroneous disclosure of the e-mail address or the number for receiving electronic transmission of notices.

(f) All of the association’s insurance policies or copies thereof, which must be retained for at least 7 years.

(g) A copy of all contracts or agreements to which the association is a party, including, without limitation, any written agreements with the park owner, lease, or other agreements or contracts under which the association or its members has any obligation or responsibility, which must be retained for at least 7 years.

(h) The financial and accounting records of the association, kept according to good accounting practices. All financial and accounting records must be maintained for a period of at least 7 years. The financial and accounting records must include:

1. Accurate, itemized, and detailed records of all receipts and expenditures.

2. A current account and a periodic statement of the account for each member, designating the name and current address of each member who is obligated to pay dues or assessments, the due date and amount of each assessment or other charge against the member, the date and amount of each payment on the account, and the balance due.

3. All tax returns, financial statements, and financial reports of the association.

4. Any other records that identify, measure, record, or communicate financial information.

(i) All other written records of the association not specifically included in the foregoing which are related to the operation of the association.

(5) The official records shall be maintained within the state for at least 7 years and shall be made available to a member for inspection or photocopying within 10 business days after receipt by the board or its designee of a written request submitted by certified mail, return receipt requested. The requirements of this subsection are satisfied by having a copy of the official records available for inspection or copying in the park or, at the option of the association, by making the records available to a member electronically via the Internet or by allowing the records to be viewed in electronic format on a computer screen and printed upon request. If the association has a photocopy machine available where the records are maintained, it must provide a member with copies on request during the inspection if the entire request is no more than 25 pages. An association shall allow a member or his or her authorized representative to use a portable device, including a smartphone, tablet, portable scanner, or any other technology capable of scanning or taking photographs, to make an electronic copy of the official records in lieu of the association’s providing the member or his or her authorized representative with a copy of such records. The association may not charge a fee to a member or his or her authorized representative for the use of a portable device.

(a) The failure of an association to provide access to the records within 10 business days after receipt of a written request submitted by certified mail, return receipt requested, creates a rebuttable presumption that the association willfully failed to comply with this subsection.

(b) A member who is denied access to official records is entitled to the actual damages or minimum damages for the association’s willful failure to comply with this subsection. The minimum damages are to be $10 per calendar day up to 10 days, the calculation to begin on the 11th business day after receipt of the written request, submitted by certified mail, return receipt requested.

(c) The association may adopt reasonable written rules governing the frequency, time, location, notice, records to be inspected, and manner of inspections, but may not require a member to demonstrate a proper purpose for the inspection, state a reason for the inspection, or limit a member’s right to inspect records to less than 1 business day per month. The association may impose fees to cover the costs of providing copies of the official records, including the costs of copying and for personnel to retrieve and copy the records if the time spent retrieving and copying the records exceeds 30 minutes and if the personnel costs do not exceed $20 per hour. Personnel costs may not be charged for records requests that result in the copying of 25 or fewer pages. The association may charge up to 25 cents per page for copies made on the association’s photocopier. If the association does not have a photocopy machine available where the records are kept, or if the records requested to be copied exceed 25 pages in length, the association may have copies made by an outside duplicating service and may charge the actual cost of copying, as supported by the vendor invoice. The association shall maintain an adequate number of copies of the recorded governing documents, to ensure their availability to members and prospective members. Notwithstanding this paragraph, the following records are not accessible to members or home owners:

1. A record protected by the lawyer-client privilege as described in s. 90.502 and a record protected by the work-product privilege, including, but not limited to, a record prepared by an association attorney or prepared at the attorney’s express direction which reflects a mental impression, conclusion, litigation strategy, or legal theory of the attorney or the association and which was prepared exclusively for civil or criminal litigation, for adversarial administrative proceedings, or in anticipation of such litigation or proceedings until the conclusion of the litigation or proceedings.

2. E-mail addresses, telephone numbers, facsimile numbers, emergency contact information, any addresses for a home owner other than as provided for association notice requirements, and other personal identifying information of any person, excluding the person’s name, lot designation, mailing address, and property address. Notwithstanding the restrictions in this subparagraph, an association may print and distribute to home owners a directory containing the name, park address, and telephone number of each home owner. However, a home owner may exclude his or her telephone number from the directory by so requesting in writing to the association. The association is not liable for the disclosure of information that is protected under this subparagraph if the information is included in an official record of the association and is voluntarily provided by a home owner and not requested by the association.

3. An electronic security measure that is used by the association to safeguard data, including passwords.

4. The software and operating system used by the association which allows the manipulation of data, even if the home owner owns a copy of the same software used by the association. The data is part of the official records of the association.

(6) An outgoing board or committee member must relinquish all official records and property of the association in his or her possession or under his or her control to the incoming board within 5 days after the election or removal.

(7) An association has the power to purchase lots in the park and to acquire, hold, lease, mortgage, and convey them.

(8) An association shall use its best efforts to obtain and maintain adequate insurance to protect the association and the park property upon purchase of the mobile home park. A copy of each policy of insurance in effect shall be made available for inspection by owners at reasonable times.

(9) An association has the authority, without the joinder of any home owner, to modify, move, or create any easement for ingress and egress or for the purpose of utilities if the easement constitutes part of or crosses the park property upon purchase of the mobile home park. This subsection does not authorize the association to modify or move any easement created in whole or in part for the use or benefit of anyone other than the members, or crossing the property of anyone other than the members, without his or her consent or approval as required by law or the instrument creating the easement. Nothing in this subsection affects the rights of ingress or egress of any member of the association.

(10) Any mobile home owners’ association or group of residents of a mobile home park as defined in this chapter may conduct bingo games as provided in s. 849.0931.

(11) An association organized under this chapter may offer subscriptions, for the purpose of raising the necessary funds to purchase, acquire, and operate the mobile home park, to its members or other owners of mobile homes within the park. Subscription funds collected for the purpose of purchasing the park shall be placed in an association or other escrow account prior to purchase, which funds shall be held according to the terms of the subscription agreement. The directors shall maintain accounting records according to generally accepted accounting practices and shall, upon written request by a subscriber, furnish an accounting of the subscription fund escrow account within 60 days of the purchase of the park or the ending date as provided in the subscription agreement, whichever occurs first.

(12) For a period of 180 days after the date of a purchase of a mobile home park by the association, the association shall not be required to comply with the provisions of part V of chapter 718, part V of chapter 719, or part II of chapter 720, as to mobile home owners or persons who have executed contracts to purchase mobile homes in the park.

(13) The provisions of subsections (4) and (7) shall not apply to records relating to subscription funds collected pursuant to subsection (11).

History.—s. 1, ch. 84-80; s. 3, ch. 91-206; s. 1, ch. 91-223; s. 2, ch. 91-421; s. 15, ch. 92-148; ss. 3, 6, ch. 92-280; s. 1, ch. 93-160; s. 932, ch. 97-102; s. 4, ch. 2007-228; s. 12, ch. 2015-90.



723.0791 - Mobile home cooperative homeowners’ associations; elections.

723.0791 Mobile home cooperative homeowners’ associations; elections.—The provisions of s. 719.106(1)(b) notwithstanding, the election of board members in a mobile home cooperative homeowners’ association may be carried out in the manner provided for in the bylaws of the association. A mobile home cooperative is a residential cooperative consisting of real property to which 10 or more mobile homes are located or are affixed.

History.—s. 33, ch. 93-150.



723.081 - Notice of application for change in zoning.

723.081 Notice of application for change in zoning.—The mobile home park owner shall notify in writing each mobile home owner or, if a homeowners’ association has been established, the directors of the association, of any application for a change in zoning of the park within 5 days after the filing for such zoning change with the zoning authority.

History.—s. 1, ch. 84-80.



723.083 - Governmental action affecting removal of mobile home owners.

723.083 Governmental action affecting removal of mobile home owners.—No agency of municipal, local, county, or state government shall approve any application for rezoning, or take any other official action, which would result in the removal or relocation of mobile home owners residing in a mobile home park without first determining that adequate mobile home parks or other suitable facilities exist for the relocation of the mobile home owners.

History.—s. 1, ch. 84-80.



723.084 - Storage charges on mobile homes.

723.084 Storage charges on mobile homes.—

(1) As provided by this section, any lien or charge against a mobile home for storage upon the real property on which the mobile home is or has been located is subordinate to the rights of a lienholder for unpaid purchase price or first lien, which is recorded on the title of the mobile home, and the assignee of such lienholder if not recorded on the title. However, storage charges, as provided in this section, may be collected by the real property owner from the lienholder and the assignee of such lienholder by an action at law as authorized by this act. The term “lienholder” as used in this act applies only to the lienholder for unpaid purchase price or first lien who has recorded said lien on the title of the mobile home.

(2) The real property owner shall be entitled to collect storage charges accruing from 5 days after the lienholder receives written notice of either an eviction proceeding instituted by the real property owner against the homeowner, or that the mobile home is abandoned or voluntarily surrendered by the homeowner. The notice shall state that an action for eviction has been filed against the homeowner, the amount of the daily storage charges calculated pursuant to this section, and the date upon which the homeowner is required to make regular payments to the property owner.

(3) The lienholder must notify the property owner within 30 days of receipt of the notice pursuant to subsection (2) whether it intends to make payment of the storage charges and, if the lienholder agrees to make payment, to pay the storage charges accruing to that date. Thereafter, the lienholder shall pay storage charges according to the schedule of payments that the homeowner was responsible for paying. In the event that the lienholder does not notify the property owner of its intention to not pay storage charges, the storage charges shall accrue and be due and owing to the property owner. In the event the lienholder notifies the property owner within 30 days of the receipt of the notice that it does not intend to pay the storage charges, the storage charges shall not accrue, but the lienholder shall not be entitled to any of the protections set forth in this act, and shall be subject to any remedies available to the property owner including retention of possession of the mobile home and foreclosure thereon to satisfy the landlord’s lien for rent.

(4) In the event that the lienholder files either an action for replevin of the home or forecloses on the lien for unpaid purchase price or first lien, the lienholder is responsible for storage charges accrued from 30 days after the date of filing of the action for replevin or foreclosure.

(5) In the event that the homeowner declares bankruptcy, the lienholder is responsible for storage charges accrued from and after 5 days after the final court action discharging the bankruptcy, or releasing the collateral, whichever occurs first.

(6) The maximum storage charge available to the real property owner is a daily rate equal to one-thirtieth of the amount of the monthly payment last paid by the homeowner, the then-current lot rental amount paid by the homeowner, or if no payment has been made, the payment required pursuant to contract between the real property owner and the homeowner. The maximum daily storage charges may be increased over time in accordance with the notice requirements under applicable provisions of Florida law, including, but not limited to, this chapter.

(7) Notice required as set forth in subsection (2) shall be mailed by certified mail, return receipt requested. Notice by certified mail shall be effective on the date of receipt or, if refused, on the date of refusal. All other notices may be by regular mail, and will, for purposes of calculation of time, be considered delivered 5 days after the date postmarked.

(8) For any lien for unpaid purchase price or first lien recorded after April 8, 1992, the lienholder shall notify the property owner of the lien against the mobile home and the address of the lienholder.

(9) It shall be unlawful for the property owner to refuse to allow the lienholder to repossess and move the mobile home for failure to pay any charges which were not noticed in accordance with the requirements of this section. In the event that the real property owner refuses to allow the lienholder to repossess and move the mobile home, then the real property owner shall be liable to the lienholder for each day that the real property owner unlawfully maintains possession of the home, at a daily rate equal to one-thirtieth of the monthly payment last paid by the homeowner to the real property owner, or, if no payment has been made, the payment required pursuant to contract between the real property owner and the homeowner.

History.—s. 16, ch. 92-148; s. 62, ch. 95-211.



723.085 - Rights of lienholder on mobile homes in rental mobile home parks.

723.085 Rights of lienholder on mobile homes in rental mobile home parks.—

(1) It shall be unlawful for a mobile home park owner to execute on a writ of possession of a mobile home that is either undergoing foreclosure of a lien for unpaid purchase price or first lien, properly noticed pursuant to this act, or that has been foreclosed on by the lienholder, and the lienholder is the titleholder of the mobile home, so long as the lot rental amount is paid in accordance with s. 723.084(6).

(2) Upon the foreclosure of the lien for unpaid purchase price and sale of the mobile home, the owner of the mobile home must qualify for tenancy in the mobile home park in accordance with the rules and regulations of the mobile home park. The park owner shall comply with the provisions of s. 723.061 in determining whether the homeowner may qualify as a tenant.

History.—s. 17, ch. 92-148; s. 78, ch. 99-3.



723.086 - Property and lienholder contracts.

723.086 Property and lienholder contracts.—The property owner and lienholder may enter into any contract providing rights, duties, and obligations different from those set forth in this act, and the terms and conditions of such contract shall control the rights, duties, and obligations of the parties with respect to any action at law brought to enforce the provisions of this act. Any such contract shall control the rights, duties, and obligations of the parties to the extent of any inconsistency with the provisions of this act.

History.—s. 18, ch. 92-148; s. 63, ch. 95-211.



723.0861 - Attorney’s fees and costs.

723.0861 Attorney’s fees and costs.—The prevailing party in any action brought to enforce the provisions of 1this section shall be entitled to reasonable attorney’s fees and costs.

History.—s. 19, ch. 92-148.

1Note.—As enacted; the reference to “this section” is probably intended to refer to ss. 723.085, 723.086, and 723.0861. Section 12 of H.B. 2179 and s. 11 of C.S. for H.B. 2179 included in one section the provisions compiled as ss. 723.085, 723.086, and 723.0861. C.S. for H.B. 2179 was amended on the floor. See Journal of the House of Representatives 1992, p. 1806. These provisions were separated in that amendment into ss. 17, 18, and 19 (see pp. 1809-1810), and the amendment was adopted (see p. 1812).



723.1255 - Alternative resolution of recall disputes.

723.1255 Alternative resolution of recall disputes.—The Division of Florida Condominiums, Timeshares, and Mobile Homes of the Department of Business and Professional Regulation shall adopt rules of procedure to govern binding recall arbitration proceedings.

History.—s. 10, ch. 2015-90.









TITLE XLI - STATUTE OF FRAUDS, FRAUDULENT TRANSFERS, AND GENERAL ASSIGNMENTS

Chapter 725 - UNENFORCEABLE CONTRACTS

725.01 - Promise to pay another’s debt, etc.

725.01 Promise to pay another’s debt, etc.—No action shall be brought whereby to charge any executor or administrator upon any special promise to answer or pay any debt or damages out of her or his own estate, or whereby to charge the defendant upon any special promise to answer for the debt, default or miscarriage of another person or to charge any person upon any agreement made upon consideration of marriage, or upon any contract for the sale of lands, tenements or hereditaments, or of any uncertain interest in or concerning them, or for any lease thereof for a period longer than 1 year, or upon any agreement that is not to be performed within the space of 1 year from the making thereof, or whereby to charge any health care provider upon any guarantee, warranty, or assurance as to the results of any medical, surgical, or diagnostic procedure performed by any physician licensed under chapter 458, osteopathic physician licensed under chapter 459, chiropractic physician licensed under chapter 460, podiatric physician licensed under chapter 461, or dentist licensed under chapter 466, unless the agreement or promise upon which such action shall be brought, or some note or memorandum thereof shall be in writing and signed by the party to be charged therewith or by some other person by her or him thereunto lawfully authorized.

History.—s. 10, Nov. 15, 1828; RS 1995; GS 2517; RGS 3872; CGL 5779; s. 10, ch. 75-9; s. 933, ch. 97-102; s. 60, ch. 97-264; ss. 227, 294, ch. 98-166.



725.03 - Newspaper subscription.

725.03 Newspaper subscription.—No person shall be liable to pay for any newspaper, periodical or other like matter, unless the person shall subscribe for or order the same in writing.

History.—s. 1, ch. 379, 1851; RS 1997; GS 2519; RGS 3874; CGL 5781; s. 934, ch. 97-102.



725.04 - Voluntary payment; pleading.

725.04 Voluntary payment; pleading.—When a suit is instituted by a party to a contract to recover a payment made pursuant to the contract and by the terms of the contract there was no enforceable obligation to make the payment or the making of the payment was excused, the defense of voluntary payment may not be interposed by the person receiving payment to defeat recovery of the payment.

History.—ss. 1, 2, ch. 21902, 1943; s. 1, ch. 29737, 1955; s. 41, ch. 67-254.

Note.—Former s. 52.24.



725.05 - Satisfaction for less than amount due.

725.05 Satisfaction for less than amount due.—When the amount of any debt or obligation is liquidated, the parties may satisfy the debt by a written instrument other than by endorsement on a check for less than the full amount due.

History.—s. 1, ch. 71-94.



725.06 - Construction contracts; limitation on indemnification.

725.06 Construction contracts; limitation on indemnification.—

(1) Any portion of any agreement or contract for or in connection with, or any guarantee of or in connection with, any construction, alteration, repair, or demolition of a building, structure, appurtenance, or appliance, including moving and excavating associated therewith, between an owner of real property and an architect, engineer, general contractor, subcontractor, sub-subcontractor, or materialman or any combination thereof wherein any party referred to herein promises to indemnify or hold harmless the other party to the agreement, contract, or guarantee for liability for damages to persons or property caused in whole or in part by any act, omission, or default of the indemnitee arising from the contract or its performance, shall be void and unenforceable unless the contract contains a monetary limitation on the extent of the indemnification that bears a reasonable commercial relationship to the contract and is part of the project specifications or bid documents, if any. Notwithstanding the foregoing, the monetary limitation on the extent of the indemnification provided to the owner of real property by any party in privity of contract with such owner shall not be less than $1 million per occurrence, unless otherwise agreed by the parties. Indemnification provisions in any such agreements, contracts, or guarantees may not require that the indemnitor indemnify the indemnitee for damages to persons or property caused in whole or in part by any act, omission, or default of a party other than:

(a) The indemnitor;

(b) Any of the indemnitor’s contractors, subcontractors, sub-subcontractors, materialmen, or agents of any tier or their respective employees; or

(c) The indemnitee or its officers, directors, agents, or employees. However, such indemnification shall not include claims of, or damages resulting from, gross negligence, or willful, wanton or intentional misconduct of the indemnitee or its officers, directors, agents or employees, or for statutory violation or punitive damages except and to the extent the statutory violation or punitive damages are caused by or result from the acts or omissions of the indemnitor or any of the indemnitor’s contractors, subcontractors, sub-subcontractors, materialmen, or agents of any tier or their respective employees.

(2) A construction contract for a public agency or in connection with a public agency’s project may require a party to that contract to indemnify and hold harmless the other party to the contract, their officers and employees, from liabilities, damages, losses and costs, including, but not limited to, reasonable attorney’s fees, to the extent caused by the negligence, recklessness, or intentional wrongful misconduct of the indemnifying party and persons employed or utilized by the indemnifying party in the performance of the construction contract.

(3) Except as specifically provided in subsection (2), a construction contract for a public agency or in connection with a public agency’s project may not require one party to indemnify, defend, or hold harmless the other party, its employees, officers, directors, or agents from any liability, damage, loss, claim, action, or proceeding, and any such contract provision is void as against public policy of this state.

(4) This section does not affect any contracts, agreements, or guarantees entered into before the effective date of this section or any renewals thereof.

History.—s. 1, ch. 72-52; s. 935, ch. 97-102; s. 31, ch. 2000-372; s. 10, ch. 2001-211.

Note.—Former s. 768.085.



725.07 - Discrimination on basis of sex, marital status, or race forbidden.

725.07 Discrimination on basis of sex, marital status, or race forbidden.—

(1) No person, as defined in s. 1.01(3) shall discriminate against any person based on sex, marital status, or race in the areas of loaning money, granting credit, or providing equal pay for equal services performed.

(2) Any violation of this section may be brought in the courts of this state by the individual upon whom the discrimination has been perpetrated in a civil action, and said individual shall be entitled to collect, not only compensatory damages, but, in addition thereto, punitive damages and reasonable attorney fees for a violation of this section.

History.—ss. 1, 2, ch. 73-251.



725.08 - Design professional contracts; limitation in indemnification.

725.08 Design professional contracts; limitation in indemnification.—

(1) Notwithstanding the provisions of s. 725.06, if a design professional provides professional services to or for a public agency, the agency may require in a professional services contract with the design professional that the design professional indemnify and hold harmless the agency, and its officers and employees, from liabilities, damages, losses, and costs, including, but not limited to, reasonable attorneys’ fees, to the extent caused by the negligence, recklessness, or intentionally wrongful conduct of the design professional and other persons employed or utilized by the design professional in the performance of the contract.

(2) Except as specifically provided in subsection (1), a professional services contract entered into with a public agency may not require that the design professional defend, indemnify, or hold harmless the agency, its employees, officers, directors, or agents from any liability, damage, loss, claim, action, or proceeding, and any such contract provision shall be void as against the public policy of this state.

(3) “Professional services contract” means a written or oral agreement relating to the planning, design, construction, administration, study, evaluation, consulting, or other professional and technical support services furnished in connection with any actual or proposed construction, improvement, alteration, repair, maintenance, operation, management, relocation, demolition, excavation, or other facility, land, air, water, or utility development or improvement.

(4) “Design professional” means an individual or entity licensed by the state who holds a current certificate of registration under chapter 481 to practice architecture or landscape architecture, under chapter 472 to practice land surveying and mapping, or under chapter 471 to practice engineering, and who enters into a professional services contract.

(5) This section does not affect contracts or agreements entered into before the effective date of this section.

History.—s. 1, ch. 2000-162; s. 11, ch. 2001-211.






Chapter 726 - FRAUDULENT TRANSFERS

726.101 - Short title.

726.101 Short title.—This act may be cited as the “Uniform Fraudulent Transfer Act.”

History.—s. 1, ch. 87-79.



726.102 - Definitions.

726.102 Definitions.—As used in ss. 726.101-726.112:

(1) “Affiliate” means:

(a) A person who directly or indirectly owns, controls, or holds with power to vote, 20 percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

1. As a fiduciary or agent without sole discretionary power to vote the securities; or

2. Solely to secure a debt, if the person has not exercised the power to vote.

(b) A corporation 20 percent or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by the debtor or a person who directly or indirectly owns, controls, or holds, with power to vote, 20 percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

1. As a fiduciary or agent without sole power to vote the securities; or

2. Solely to secure a debt, if the person has not in fact exercised the power to vote.

(c) A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(d) A person who operates the debtor’s business under a lease or other agreement or controls substantially all of the debtor’s assets.

(2) “Asset” means property of a debtor, but the term does not include:

(a) Property to the extent it is encumbered by a valid lien;

(b) Property to the extent it is generally exempt under nonbankruptcy law; or

(c) An interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

(3) “Charitable contribution” means a charitable contribution as that term is defined in s. 170(c) of the Internal Revenue Code of 1986, if that contribution consists of:

(a) A financial instrument as defined in s. 731(c)(2)(C) of the Internal Revenue Code of 1986; or

(b) Cash.

(4) “Claim” means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

(5) “Creditor” means a person who has a claim.

(6) “Debt” means liability on a claim.

(7) “Debtor” means a person who is liable on a claim.

(8) “Insider” includes:

(a) If the debtor is an individual:

1. A relative of the debtor or of a general partner of the debtor;

2. A partnership in which the debtor is a general partner;

3. A general partner in a partnership described in subparagraph 2.; or

4. A corporation of which the debtor is a director, officer, or person in control;

(b) If the debtor is a corporation:

1. A director of the debtor;

2. An officer of the debtor;

3. A person in control of the debtor;

4. A partnership in which the debtor is a general partner;

5. A general partner in a partnership described in subparagraph 4.; or

6. A relative of a general partner, director, officer, or person in control of the debtor.

(c) If the debtor is a partnership:

1. A general partner in the debtor;

2. A relative of a general partner in, a general partner of, or a person in control of the debtor;

3. Another partnership in which the debtor is a general partner;

4. A general partner in a partnership described in subparagraph 3.; or

5. A person in control of the debtor.

(d) An affiliate, or an insider of an affiliate as if the affiliate were the debtor.

(e) A managing agent of the debtor.

(9) “Lien” means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien, or a statutory lien.

(10) “Person” means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity.

(11) “Property” means anything that may be the subject of ownership.

(12) “Qualified religious or charitable entity or organization” means:

(a) An entity described in s. 170(c)(1) of the Internal Revenue Code of 1986; or

(b) An entity or organization described in s. 170(c)(2) of the Internal Revenue Code of 1986.

(13) “Relative” means an individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(14) “Transfer” means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance.

(15) “Valid lien” means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

History.—s. 2, ch. 87-79; s. 1, ch. 2013-189.



726.103 - Insolvency.

726.103 Insolvency.—

(1) A debtor is insolvent if the sum of the debtor’s debts is greater than all of the debtor’s assets at a fair valuation.

(2) A debtor who is generally not paying his or her debts as they become due is presumed to be insolvent.

(3) A partnership is insolvent under subsection (1) if the sum of the partnership’s debts is greater than the aggregate, at a fair valuation, of all of the partnership’s assets and the sum of the excess of the value of each general partner’s nonpartnership assets over the partner’s nonpartnership debts.

(4) Assets under this section do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under ss. 726.101-726.112.

(5) Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

History.—s. 3, ch. 87-79; s. 936, ch. 97-102.



726.104 - Value.

726.104 Value.—

(1) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor’s business to furnish support to the debtor or another person.

(2) For the purposes of ss. 726.105(1)(b) and 726.106, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.

(3) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

History.—s. 4, ch. 87-79.



726.105 - Transfers fraudulent as to present and future creditors.

726.105 Transfers fraudulent as to present and future creditors.—

(1) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor’s claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(a) With actual intent to hinder, delay, or defraud any creditor of the debtor; or

(b) Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

1. Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

2. Intended to incur, or believed or reasonably should have believed that he or she would incur, debts beyond his or her ability to pay as they became due.

(2) In determining actual intent under paragraph (1)(a), consideration may be given, among other factors, to whether:

(a) The transfer or obligation was to an insider.

(b) The debtor retained possession or control of the property transferred after the transfer.

(c) The transfer or obligation was disclosed or concealed.

(d) Before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit.

(e) The transfer was of substantially all the debtor’s assets.

(f) The debtor absconded.

(g) The debtor removed or concealed assets.

(h) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred.

(i) The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred.

(j) The transfer occurred shortly before or shortly after a substantial debt was incurred.

(k) The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.

History.—s. 5, ch. 87-79; s. 937, ch. 97-102.



726.106 - Transfers fraudulent as to present creditors.

726.106 Transfers fraudulent as to present creditors.—

(1) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

(2) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.

History.—s. 6, ch. 87-79.



726.107 - When transfer made or obligation incurred.

726.107 When transfer made or obligation incurred.—For the purposes of ss. 726.101-726.112:

(1) A transfer is made:

(a) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee.

(b) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under ss. 726.101-726.112 that is superior to the interest of the transferee.

(2) If applicable law permits the transfer to be perfected as provided in subsection (1) and the transfer is not so perfected before the commencement of an action for relief under ss. 726.101-726.112, the transfer is deemed made immediately before the commencement of the action.

(3) If applicable law does not permit the transfer to be perfected as provided in subsection (1), the transfer is made when it becomes effective between the debtor and the transferee.

(4) A transfer is not made until the debtor has acquired rights in the asset transferred.

(5) An obligation is incurred:

(a) If oral, when it becomes effective between the parties; or

(b) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.

History.—s. 7, ch. 87-79; s. 28, ch. 91-110.



726.108 - Remedies of creditors.

726.108 Remedies of creditors.—

(1) In an action for relief against a transfer or obligation under ss. 726.101-726.112, a creditor, subject to the limitations in s. 726.109 may obtain:

(a) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor’s claim;

(b) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with applicable law;

(c) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

1. An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

2. Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

3. Any other relief the circumstances may require.

(2) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.

History.—s. 8, ch. 87-79.



726.109 - Defenses, liability, and protection of transferee.

726.109 Defenses, liability, and protection of transferee.—

(1) A transfer or obligation is not voidable under s. 726.105(1)(a) against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(2) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under s. 726.108(1)(a), the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (3), or the amount necessary to satisfy the creditor’s claim, whichever is less. The judgment may be entered against:

(a) The first transferee of the asset or the person for whose benefit the transfer was made; or

(b) Any subsequent transferee other than a good faith transferee who took for value or from any subsequent transferee.

(3) If the judgment under subsection (2) is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(4) Notwithstanding voidability of a transfer or an obligation under ss. 726.101-726.112, a good faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(a) A lien on or a right to retain any interest in the asset transferred;

(b) Enforcement of any obligation incurred; or

(c) A reduction in the amount of the liability on the judgment.

(5) A transfer is not voidable under s. 726.105(1)(b) or s. 726.106 if the transfer results from:

(a) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(b) Enforcement of a security interest in compliance with Article 9 of the Uniform Commercial Code.

(6) A transfer is not voidable under s. 726.106(2):

(a) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(b) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(c) If made pursuant to a good faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

(7)(a) The transfer of a charitable contribution that is received in good faith by a qualified religious or charitable entity or organization is not a fraudulent transfer under s. 726.105(1)(b).

(b) However, a charitable contribution from a natural person is a fraudulent transfer if the transfer was received on, or within 2 years before, the earlier of the date of commencement of an action under this chapter, the filing of a petition under the federal Bankruptcy Code, or the commencement of insolvency proceedings by or against the debtor under any state or federal law, including the filing of an assignment for the benefit of creditors or the appointment of a receiver, unless:

1. The transfer was consistent with the practices of the debtor in making the charitable contribution; or

2. The transfer was received in good faith and the amount of the charitable contribution did not exceed 15 percent of the gross annual income of the debtor for the year in which the transfer of the charitable contribution was made.

History.—s. 9, ch. 87-79; s. 2, ch. 2013-189.



726.110 - Extinguishment of cause of action.

726.110 Extinguishment of cause of action.—A cause of action with respect to a fraudulent transfer or obligation under ss. 726.101-726.112 is extinguished unless action is brought:

(1) Under s. 726.105(1)(a), within 4 years after the transfer was made or the obligation was incurred or, if later, within 1 year after the transfer or obligation was or could reasonably have been discovered by the claimant;

(2) Under s. 726.105(1)(b) or s. 726.106(1), within 4 years after the transfer was made or the obligation was incurred; or

(3) Under s. 726.106(2), within 1 year after the transfer was made or the obligation was incurred.

History.—s. 10, ch. 87-79.



726.111 - Supplementary provisions.

726.111 Supplementary provisions.—Unless displaced by the provisions of ss. 726.101-726.112, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement those provisions.

History.—s. 11, ch. 87-79.



726.112 - Uniformity of application and construction.

726.112 Uniformity of application and construction.—Chapter 87-79, Laws of Florida, shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of the law among states enacting it.

History.—s. 12, ch. 87-79.



726.201 - Fraudulent loans void.

726.201 Fraudulent loans void.—When any loan of goods and chattels shall be pretended to have been made to any person with whom or those claiming under her or him, possession shall have remained for the space of 2 years without demand and pursued by due process of law on the part of the pretended lender, or where any reservation or limitation shall be pretended to have been made of a use or property by way of condition, reversion, remainder or otherwise in goods and chattels, and the possession thereof shall have remained in another as aforesaid, the same shall be taken, as to the creditors and purchasers of the persons aforesaid so remaining in possession, to be fraudulent within this chapter, and the absolute property shall be with the possession, unless such loan, reservation or limitation of use or property were declared by will or deed in writing proved and recorded.

History.—s. 4, Jan. 28, 1823; s. 1, ch. 872, 1859; RS 1994; GS 2516; RGS 3871; CGL 5778; s. 938, ch. 97-102.

Note.—Former s. 726.09.






Chapter 727 - GENERAL ASSIGNMENTS

727.101 - Intent of chapter.

727.101 Intent of chapter.—The intent of this chapter is to provide a uniform procedure for the administration of insolvent estates, and to ensure full reporting to creditors and equal distribution of assets according to priorities as established under this chapter.

History.—s. 1, ch. 87-174.



727.102 - Jurisdiction of proceedings and venue.

727.102 Jurisdiction of proceedings and venue.—All proceedings under this chapter shall be subject to the order and supervision of the circuit court for the county where the petition is filed in accordance with s. 727.104(2).

History.—s. 2, ch. 87-174.



727.103 - Definitions.

727.103 Definitions.—As used in this chapter, unless the context requires a different meaning, the term:

(1) “Asset” means a legal or equitable interest of the assignor in property, which includes anything that may be the subject of ownership, whether real or personal, tangible or intangible, including claims and causes of action, whether arising by contract or in tort, wherever located, and by whomever held at the date of the assignment, except property exempt by law from forced sale.

(2) “Assignee” means a natural person solely in such person’s capacity as an assignee for the benefit of creditors under the provisions of this chapter, which assignee shall not be a creditor or an equity security holder or have any interest adverse to the interest of the estate.

(3) “Assignor” means the person or entity that has executed and delivered the assignment to the assignee.

(4) “Assignment” means an assignment for the benefit of creditors made under this chapter.

(5) “Claims bar date” means the date that is 120 days after the date on which the petition is filed with the court.

(6) “Consensual lienholder” means a creditor that has been granted a security interest or lien in personal property or real property of the assignor prior to the date on which a petition is filed with the court and whose security interest or lien has been perfected in accordance with applicable law.

(7) “Court” means the circuit court where the petition is filed in accordance with s. 727.104(2).

(8) “Creditor” means any person having a claim against the assignor, whether such claim is contingent, liquidated, unliquidated, or disputed.

(9) “Estate” means all of the assets of the assignor.

(10) “Filing date” means the date upon which the original petition is filed in accordance with s. 727.104(2).

(11) “Lien” means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien, or a statutory lien.

(12) “Liquidation value” means the value in cash obtainable upon a forced sale of assets after payment of valid liens encumbering said assets.

(13) “Negative notice” means notice as set forth in s. 727.111(4) which, unless a response is filed within 21 days after the date of service thereof, allows certain actions set forth in the notice to occur.

(14) “Petition” means the initial document filed with the court, as set forth in s. 727.104(2), establishing the court’s jurisdiction under this chapter.

History.—s. 3, ch. 87-174; s. 1, ch. 89-54; s. 3, ch. 2007-185; s. 1, ch. 2013-244.



727.104 - Commencement of proceedings.

727.104 Commencement of proceedings.—

(1)(a) An irrevocable assignment and schedules shall be made in writing, containing the name and address of the assignor and assignee and providing for an equal distribution of the estate according to the priorities set forth in s. 727.114.

(b) The assignment shall be in substantially the following form:

ASSIGNMENT

ASSIGNMENT, made this   day of  ,   (year)  , between  , with a principal place of business at  , hereinafter “assignor,” and  , whose address is  , hereinafter “assignee.”

WHEREAS, the assignor has been engaged in the business of   ;

WHEREAS, the assignor is indebted to creditors, as set forth in Schedule A annexed hereto, is unable to pay its debts as they become due, and is desirous of providing for the payment of its debts, so far as it is possible by an assignment of all of its assets for that purpose.

NOW, THEREFORE, the assignor, in consideration of the assignee’s acceptance of this assignment, and for other good and valuable consideration, hereby grants, assigns, conveys, transfers, and sets over, unto the assignee, her or his successors and assigns, all of its assets, except such assets as are exempt by law from levy and sale under an execution, including, but not limited to, all real property, fixtures, goods, stock, inventory, equipment, furniture, furnishings, accounts receivable, bank deposits, cash, promissory notes, cash value and proceeds of insurance policies, claims and demands belonging to the assignor, and all books, records, and electronic data pertaining to all such assets, wherever such assets may be located, hereinafter the “estate,” as which assets are, to the best knowledge and belief of the assignor, set forth on Schedule B annexed hereto.

The assignee shall take possession of, and protect and preserve, all such assets and administer the estate in accordance with the provisions of chapter 727, Florida Statutes, and shall liquidate the assets of the estate with reasonable dispatch and convert the estate into money, collect all claims and demands hereby assigned as may be collectible, and pay and discharge all reasonable expenses, costs, and disbursements in connection with the execution and administration of this assignment from the proceeds of such liquidations and collections.

The assignee shall then pay and discharge in full, to the extent that funds are available in the estate after payment of administrative expenses, costs, and disbursements, all of the debts and liabilities now due from the assignor, including interest on such debts and liabilities. If funds of the estate shall not be sufficient to pay such debts and liabilities in full, then the assignee shall pay from funds of the estate such debts and liabilities, on a pro rata basis and in proportion to their priority as set forth in s. 727.114, Florida Statutes.

If all debts and liabilities are paid in full, any funds of the estate remaining shall be returned to the assignor.

To accomplish the purposes of this assignment, the assignor hereby appoints the assignee its true and lawful attorney, irrevocable, with full power and authority to do all acts and things which may be necessary to execute the assignment hereby created; to demand and recover from all persons all assets of the estate; to sue for the recovery of such assets; to execute, acknowledge, and deliver all necessary deeds, instruments, and conveyances; and to appoint one or more attorneys under her or him to assist the assignee in carrying out her or his duties hereunder.

The assignor hereby authorizes the assignee to sign the name of the assignor to any check, draft, promissory note, or other instrument in writing which is payable to the order of the assignor, or to sign the name of the assignor to any instrument in writing, whenever it shall be necessary to do so, to carry out the purpose of this assignment.

The assignee hereby accepts the trust created by the assignment, and agrees with the assignor that the assignee will faithfully and without delay carry out her or his duties under the assignment.

STATE OF FLORIDA

COUNTY OF

The foregoing assignment was acknowledged before me this   day of  ,   (year)  , by  , as assignor, and by  , as assignee, for the purposes therein expressed.

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known   OR Produced Identification

Type of Identification Produced

(c) The assignment shall have annexed thereto as Schedule A a true list of all of the assignor’s known creditors, their mailing addresses, the amount and nature of their claims, and whether their claims are disputed; and as Schedule B a true list of all assets of the estate, including the estimated liquidation value of the assets, their location, and, if real property, a legal description thereof, as of the date of the assignment.

(d) The schedules shall be in substantially the following forms:

SCHEDULE A—CREDITOR LIST

SCHEDULE B—LIST OF ASSETS

List each category of assets and for each give approximate value obtainable for the asset on the date of assignment, and address where asset is located.

I. Nonexempt Property

1. Legal description and street address of real estate, including leasehold interests:

2. Fixtures:

3. Cash and bank accounts:

4. Inventory:

5. Accounts receivable:

6. Equipment:

7. Prepaid expenses, including deposits, insurance, rents, and utilities:

8. Other, including loans to third parties, claims, and choses in action:

II. Exempt Property

(e) The assignment and schedules shall be duly verified upon oath by the assignor, and accepted by the assignee under oath in substantially the following form:

VERIFICATION OF ASSIGNMENT
AND SCHEDULES BY ASSIGNOR

The undersigned,   (name)  ,   (position with assignor)   of   (assignor)  , hereby verifies the Assignment of all of its rights, title, and interest in and to all of its assets, as indicated on the attached Schedules to that Assignment as filed with this Court on   (date)  , and further verifies each of the facts set forth in the Schedules annexed to the Assignment to the best of my knowledge and belief.

Name, Position with Assignor

STATE OF FLORIDA

COUNTY OF

Sworn to and subscribed before me this   day of  ,   (year)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known   OR Produced Identification

Type of Identification Produced

ACCEPTANCE BY ASSIGNEE

The undersigned,   (assignee)  , the Assignee herein, duly acknowledges that the Assignee accepts delivery of the assignment and that he or she will duly perform the duties imposed upon the Assignee pursuant to chapter 727, Florida Statutes.

Assignee

STATE OF FLORIDA

COUNTY OF

Sworn to and subscribed before me this   day of  ,   (year)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known   OR Produced Identification

Type of Identification Produced

(2) Within 10 days after delivery of the assignment to the assignee, the assignee shall:

(a) Record the original assignment in the public records of the county in which the assignor had its principal place of business and shall thereafter promptly record a certified copy of the assignment in each county where assets of the estate are located.

(b) File, in the office of the clerk of the court in the county of the assignor’s place of business if it has one, in the county of its chief executive office if it has more than one place of business, or in the county of the assignor’s residence if the assignor is an individual not engaged in business, in accordance with the procedures for filing a complaint as set forth in the Florida Rules of Civil Procedure, a petition setting forth the name and address of the assignor and the name and address of the assignee; a copy of the assignment, together with Schedules A and B; and a request that the court fix the amount of the assignee’s bond to be filed with the clerk of the court. This bond is subject to reconsideration upon the motion of any party in interest after notice and hearing. The bond is payable to the clerk of the court, in an amount not less than $25,000 or double the liquidation value of the unencumbered and liquid assets of the estate as set forth in Schedule B, whichever is higher, conditioned upon the assignee’s faithful discharge of her or his duties. Within 30 days after the court enters an order setting the amount of such bond, the assignee shall file the bond with the clerk of the court, who shall approve the bond.

History.—s. 4, ch. 87-174; s. 2, ch. 89-54; s. 29, ch. 91-110; s. 939, ch. 97-102; s. 17, ch. 98-246; s. 4, ch. 2007-185; s. 2, ch. 2013-244.



727.105 - Proceedings against assignee.

727.105 Proceedings against assignee.—Proceedings may not be commenced against the assignee except as provided in this chapter, but nothing contained in this chapter affects any action or proceeding by a governmental unit to enforce such governmental unit’s police or regulatory power. Except in the case of a consensual lienholder enforcing its rights in personal property or real property collateral, there shall be no levy, execution, attachment, or the like in respect of any judgment against assets of the estate in the possession, custody, or control of the assignee.

History.—s. 5, ch. 87-174; s. 5, ch. 2007-185.



727.106 - Turnover.

727.106 Turnover.—Any person or entity, other than a creditor, in possession, custody, or control of assets of the estate shall, upon notice by the assignee of the assignment proceeding, promptly turn such assets over to the assignee or the assignee’s duly authorized representative.

History.—s. 6, ch. 87-174; s. 940, ch. 97-102.



727.107 - Duties of assignor.

727.107 Duties of assignor.—The assignor shall:

(1) Assist the assignee in the administration of the estate and comply with all orders of the court;

(2) Upon delivery of the assignment to the assignee, deliver to the assignee all of the assets of the estate in the assignor’s possession, custody, or control, including, but not limited to, all accounts, books, papers, records, and other documents; and

(3) Within 30 days after the filing date, submit to examination by the assignee, under oath, concerning the acts, conduct, assets, liabilities, and financial condition of the assignor or any matter related to the assignee’s administration of the estate.

History.—s. 7, ch. 87-174.



727.108 - Duties of assignee.

727.108 Duties of assignee.—The assignee shall:

(1) Collect and reduce to money the assets of the estate, whether by suit in any court of competent jurisdiction or by public or private sale, including, but not limited to, prosecuting any tort claims or causes of action that were previously held by the assignor, regardless of any generally applicable law concerning the nonassignability of tort claims or causes of action.

(a) With respect to the estate’s claims and causes of action, the assignee may:

1. Conduct discovery as provided under the Florida Rules of Civil Procedure to determine whether to prosecute such claims or causes of actions.

2. Prosecute such claims or causes of action as provided in this section.

3. Sell and assign, in whole or in part, such claims or causes of action to another person or entity on the terms that the assignee determines are in the best interest of the estate under s. 727.111(4).

(b) In an action in any court by the assignee or the first immediate transferee of the assignee, other than an affiliate or insider of the assignor, against a defendant to assert a claim or chose in action of the estate, the claim is not subject to, and any remedy may not be limited by, a defense based on the assignor’s acquiescence, cooperation, or participation in the wrongful act by the defendant which forms the basis of the claim or chose in action.

(2) Within 30 days after the filing date, examine the assignor, under oath, concerning the acts, conduct, assets, liabilities, and financial condition of the assignor or any matter related to the assignee’s administration of the estate, unless excused by the court for good cause shown.

(3) Give notice to creditors of all matters concerning the administration of the estate, pursuant to s. 727.111.

(4) Conduct the business of the assignor for a limited period not to exceed 45 calendar days, if doing so is in the best interest of the estate, or for a longer period if in the best interest of the estate, upon notice and until such time as an objection, if any, is sustained by the court. An assignee’s authorization to conduct the business of the assignor may be extended for a period longer than 45 days upon service of negative notice. If no timely objection is filed with the court, the assignee may continue to operate the assignor’s business for an additional 90 days. The court may extend the 90-day period if it finds an extension to be in the best interest of the estate.

(5) To the extent reasonable in the exercise of the assignee’s business judgment, reject an unexpired lease of nonresidential real property or of personal property under which the assignor is the lessee.

(6) To the extent reasonable and necessary, pay administrative expenses of the estate, subject, however, to s. 727.114(1).

(7) To the extent necessary, employ at the expense of the estate one or more appraisers, auctioneers, accountants, attorneys, or other professional persons, to assist the assignee in carrying out his or her duties under this chapter.

(8) Keep regular accounts and furnish such information concerning the estate as may be reasonably requested by creditors or other parties in interest.

(9) File with the court an interim report of receipts and disbursements within 6 months after the filing date unless excused by the court or unless the estate has been sooner distributed in full.

(10) Examine the validity and priority of all claims against the estate.

(11) Abandon assets to duly perfected secured or lien creditors, where, after due investigation, he or she determines that the estate has no equity in such assets or such assets are burdensome to the estate or are of inconsequential value and benefit to the estate.

(12) Pay dividends and secured or priority claims as often as is compatible with the best interests of the estate and close the estate as expeditiously as possible.

(13) File with the court a final report of all receipts and disbursements and file an application for his or her discharge pursuant to s. 727.116.

History.—s. 8, ch. 87-174; s. 941, ch. 97-102; s. 6, ch. 2007-185; s. 3, ch. 2013-244.



727.109 - Power of the court.

727.109 Power of the court.—The court shall have power to:

(1) Enforce all provisions of this chapter.

(2) Set, approve, or reconsider the amount of the assignee’s bond.

(3) Upon notice and a hearing, if requested, authorize the business of the assignor to be conducted by the assignee for longer than 45 calendar days, if in the best interest of the estate.

(4) Allow or disallow claims against the estate and determine their priority and establish a deadline, upon motion by the assignee, for the filing of all claims against the assignment estate arising on or after the date on which the assignor’s petition for assignment was filed with the court. The deadline may not occur less than 30 days before notice is received by mail of the order establishing the deadline.

(5) Determine any claims of exemption by the assignor, if disputed.

(6) Authorize the assignee to reject an unexpired lease of nonresidential real property or of personal property under which the assignor is the lessee pursuant to s. 727.108(5).

(7) Upon notice as provided under s. 727.111 to all creditors and consensual lienholders, hear and determine a motion brought by the assignee for approval of a proposed sale of assets of the estate other than in the ordinary course of business, or the compromise or settlement of a controversy, and enter an order granting such motion notwithstanding the lack of objection if the assignee reasonably believes that such order is necessary to proceed with the action contemplated by the motion.

(8) Hear and determine any of the following actions brought by the assignee, which she or he is empowered to maintain:

(a) Enforce the turnover of assets of the estate pursuant to s. 727.106.

(b) Determine the validity, priority, and extent of a lien or other interests in assets of the estate, or to subordinate or avoid an unperfected security interest pursuant to the assignee’s rights as a lien creditor under s. 679.3171.

(c) Avoid any conveyance or transfer void or voidable by law.

(9) Approve the assignee’s final report and interim and final distributions to creditors.

(10) Approve reasonable fees and the reimbursement of expenses for the assignee and all professional persons retained by the assignee, upon objection of a party in interest or upon the court’s own motion.

(11) Hear and determine any motion brought by a party in interest or by the court to close the estate after the passage of 1 year from the date of filing of the petition.

(12) Discharge the assignee and the assignee’s surety from liability upon matters included in the assignee’s final report.

(13) Reopen estates for cause shown.

(14) Punish by contempt any failure to comply with the provisions of this chapter or any order of the court made pursuant to this chapter.

(15) Exercise any other powers that are necessary to enforce or carry out the provisions of this chapter.

History.—s. 9, ch. 87-174; s. 942, ch. 97-102; s. 146, ch. 2007-5; s. 7, ch. 2007-185; s. 4, ch. 2013-244.



727.110 - Actions by assignee and other parties in interest.

727.110 Actions by assignee and other parties in interest.—

(1) All matters requiring court authorization under this chapter shall be brought by motion, except for the following matters, which shall be brought by supplemental proceeding, as provided in subsection (2):

(a) An action by the assignee to recover money or other assets of the estate;

(b) An action by the assignee to determine the validity, priority, or extent of a lien or other interest in property or to subordinate or avoid an unperfected security interest under s. 727.109(8)(b); and

(c) An action by the assignee to avoid any conveyance or transfer void or voidable by law under s. 727.109(8)(c).

(2) A supplemental proceeding is an action of the type designated in paragraphs (1)(a), (b), and (c) and shall be brought as follows:

(a) The Florida Rules of Civil Procedure shall apply to supplemental proceedings, except where inconsistent with the provisions of this chapter.

(b) The clerk of the court shall docket a supplemental proceeding under both the same case number assigned to the original petition filed by the assignee pursuant to s. 727.104 and a separate supplemental proceeding number, and shall assign such supplemental proceeding to the same division and judge assigned to the main case.

(c) All pleadings and other papers filed in a supplemental proceeding shall contain a separate subcaption and the supplemental proceeding number in addition to the caption and case number applicable to the main case.

(3) As to an assignee’s rejection of an unexpired lease of nonresidential real property or of personal property, as provided under ss. 727.108(5) and 727.109(6):

(a) The assignee shall file a notice of rejection with the court and serve a copy on the owner or lessor of the affected property and, for personal property, on the landlord of the premises on which the property is located. A notice of rejection relating to personal property must identify the affected property, the address at which the affected property is located, the name and telephone number of the person in possession of the affected property, and the deadline for removal of the affected property.

(b) The effective date of the rejection is the date of entry of a court order authorizing such rejection.

(c) If the lessor of the affected property fails to take possession thereof after notice of the rejection, the estate’s rights and obligations to and liability for the property terminate upon the effective date of the rejection.

History.—s. 10, ch. 87-174; s. 8, ch. 2007-185; s. 5, ch. 2013-244.



727.111 - Notice.

727.111 Notice.—

(1) The assignee shall give notice of the assignment by publication in a newspaper of general circulation published in the county where the petition is filed and in any other county or counties where the assignment is required to be recorded pursuant to s. 727.104(2), once a week for 4 consecutive weeks, the first notice to be published within 10 days after filing of the petition; and by mailing notice to all known creditors within 20 days after filing of the petition. The notice of the assignment shall include the date of filing of the petition; the name of the court where the petition is filed and the case number assigned to the petition; the last day on which a proof of claim may be served upon the assignee, to be determined in accordance with s. 727.112(2); and the name and address of the assignor, the assignee, and the assignee’s attorney, if any.

(2) The notice of assignment shall be in substantially the following form:

NOTICE OF ASSIGNMENT

IN THE CIRCUIT COURT
OF THE
CIRCUIT, IN AND FOR
COUNTY,
FLORIDA

IN RE:     ,

Assignor,

to:     ,

Assignee.

TO CREDITORS AND OTHER INTERESTED PARTIES:

PLEASE TAKE NOTICE that on   , a petition commencing an assignment for the benefit of creditors pursuant to chapter 727, Florida Statutes, made by   , assignor, with principal place of business at   , to   , assignee, whose address is   , was filed on  ,   (year)  .

YOU ARE HEREBY further notified that in order to receive any dividend in this proceeding you must file a proof of claim with the assignee or the assignee’s attorney on or before (120 days from the date of the filing of the petition).

Attorney for assignee (if any):

Address:

(3) The assignee shall give the assignor and all creditors not less than 10 days’ notice by mail of an examination of the assignor pursuant to s. 727.108(2).

(4) The assignee shall give the assignor and all creditors at least 21 days’ notice by mail of a proposed sale of assets of the estate other than in the ordinary course of business, the assignee’s continued operation of the assignor’s business for longer than 45 calendar days, the compromise or settlement of a controversy, and the payment of fees and expenses to the assignee and to professional persons employed by the assignee pursuant to s. 727.108(7). The notice shall be served on all creditors and their attorneys, if any, at the address provided in the creditor’s proof of claim. If a proof of claim has not been filed by a creditor that is registered to do business in this state, the notice must be served on the creditor’s registered agent as listed with the Division of Corporations of the Department of State and on the creditor’s attorney, if known. If a proof of claim has not been filed and the creditor does not have a registered agent within the state, the notice must be served on the creditor at the address listed in the schedules filed by the assignor. Objection to the proposed action must be filed and served upon the assignee and the assignee’s attorney, if any, within 21 days after service of the notice. The notice shall be in the following form:

NOTICE OF OPPORTUNITY TO OBJECT
AND REQUEST A HEARING

IN THE CIRCUIT COURT
OF THE
CIRCUIT, IN AND FOR
COUNTY,
FLORIDA

IN RE:

Assignor,

TO:

Assignee.

TO CREDITORS AND OTHER INTERESTED PARTIES:

PLEASE TAKE NOTICE that, pursuant to s. 727.111(4), Florida Statutes, the assignee may   (List applicable action(s) described in s. 727.111(4))  , and the Court may consider these actions without further notice or hearing unless a party in interest files an objection within 21 days from the date this paper is served. If you object to the relief requested in this paper, you must file your objection with the Clerk of the Court at   (Clerk’s address)  , and serve a copy on the assignee’s attorney,   (attorney’s name and address)  , and any other appropriate person.

If you file and serve an objection within the time permitted, the Court shall schedule a hearing and notify you of the scheduled hearing. If a hearing is already scheduled, list the date, time, and location of the hearing:   (date, time, and location)

If you do not file an objection within the time permitted, the assignee and the Court will presume that you do not oppose the granting of the relief requested in the paper.

Attorney for assignee (if any):

Address:

If no objections are timely filed and served, the assignee may take such action as described in the notice without further order of the court or may obtain an order approving the action without further notice or hearing. If an objection is filed, the court shall hold a hearing on the objection.

(5) The assignee shall give the assignor and all creditors not less than 20 days’ notice by mail of the filing of his or her petition for discharge and the final report of receipts and disbursements pursuant to s. 727.116. The notice shall include a summary of all receipts and disbursements of the estate and shall set forth the date and place of the final hearing.

(6) For good cause shown and without notice of hearing, the court may shorten the notice or negative notice period or limit the parties to whom notice or negative notice need be given, pursuant to subsection (3) or subsection (4). This subsection does not affect the right of a party in interest to raise the shortened notice period in any objection to the relief sought under subsection (4).

(7) Wherever notice is required to be given under this chapter and the period of such notice is not specified, the court shall fix such period of notice as is appropriate in the particular circumstances.

(8) Wherever notice or negative notice is required to be given under this chapter, a certificate of service of such notice or negative notice shall be filed with the court, and notice or negative notice shall be given to all consensual lienholders and counsel who have filed a notice of appearance with the court or who are identified in the assignor’s schedules.

(9) Wherever notice is not specifically required to be given under this chapter, the court in its discretion may consider motions and grant or deny relief without notice or hearing.

History.—s. 11, ch. 87-174; s. 943, ch. 97-102; s. 34, ch. 99-6; s. 9, ch. 2007-185; s. 6, ch. 2013-244.



727.112 - Proof of claim.

727.112 Proof of claim.—

(1) All claims other than claims of creditors with liens on assets of the estate, whether contingent, liquidated, unliquidated, or disputed, which arose prior to the filing date, must be filed in accordance with the provisions of this chapter, and any such claim not so filed is barred from any further recovery against the estate.

(2) Claims shall be filed by delivering the claim to the assignee within 120 days from the filing date unless for cause shown.

(3) Claims shall be in written form entitled “proof of claim,” setting forth the name and address of the creditor and the nature and amount of the claim, and executed by the creditor or the creditor’s authorized agent.

(4) When a claim or an interest in property of the assignor securing the claim is based on a writing, the original or a copy of such writing shall be filed with the proof of claim, together with evidence of perfection of any security interest, if applicable.

(5) A proof of claim, executed and delivered in accordance with this section, shall constitute prima facie evidence of the validity and amount of the claim.

(6) If a claim for damages results from the assignee’s rejection of a lease of real property, the claim shall be limited to:

(a) The rent reserved by such lease, without acceleration, for the greater of 1 year or 15 percent of the remaining term of the lease, following the earlier of the date of assignment or the date on which the lessor repossessed, or the lessee surrendered, the leased property; and

(b)1. Any unpaid rent due under the lease, without acceleration, on the earlier of the dates specified in paragraph (a);

2. Reasonable attorney’s fees and costs incurred by the lessor in connection with the lease; and

3. The lessor’s reasonable costs incurred in reletting the premises previously leased by the assignor.

(7) If a claim for damages results from the termination of an employment contract, the claim shall be limited to:

(a) The compensation provided by the contract, without acceleration, for 1 year following the earlier of the date of assignment or the date on which the assignor or assignee, as applicable, directed the employee to terminate, or such employee terminated, performance under the contract; and

(b) Any unpaid compensation due under the contract, without acceleration, on the earlier of the dates specified in paragraph (a).

History.—s. 12, ch. 87-174; s. 10, ch. 2007-185.



727.113 - Objections to claims.

727.113 Objections to claims.—

(1) At any time before the entry of an order approving the assignee’s final report, the assignee or any party in interest may file with the court an objection to a claim, which objection must be in writing and set forth the nature of the objection, and shall serve a copy thereof on the creditor at the address provided in the proof of claim, and to the assignee and the assignee’s attorney, if any. The objection may be served on negative notice. All claims properly filed with the assignee and not disallowed by the court constitute all claims entitled to distribution from the estate.

(2) Following expiration of the claims bar date, the assignee shall create a register of all creditors that have filed claims against the assignor’s estate and shall make the register available upon request to any creditor or other party in interest.

(3) The assignee, as well as any creditor or any party in interest, has standing to challenge the validity, extent, or priority of any claim filed by a creditor against the assignor’s estate.

(4) A creditor whose claim is secured by a lien against property of the estate has 60 days following the sale or disposition of the property securing his or her claim to file a claim for an unsecured deficiency, notwithstanding the passage of the last date in which a proof of claim may be served upon the assignee set forth in s. 727.112(2). If such a creditor fails to file with the assignee a deficiency claim within 10 days after the filing and service by mail of the assignee’s final report of all receipts and disbursements, the creditor’s deficiency claim shall be disallowed as untimely, and the creditor is not entitled to share in any distribution made to holders of unsecured claims under s. 727.114(1)(f) on account of its deficiency claim.

(5) The discovery provisions of the Florida Rules of Civil Procedure apply to objections to claims in all cases pending on July 1, 2013, or filed thereafter.

History.—s. 13, ch. 87-174; s. 11, ch. 2007-185; s. 7, ch. 2013-244.



727.114 - Priority of claims.

727.114 Priority of claims.—Allowed claims shall receive distribution under this chapter in the following order of priority and, with the exception of paragraph (1)(a), on a pro rata basis:

(1)(a) Creditors with liens on assets of the estate, which liens are duly perfected pursuant to applicable law, shall receive the proceeds from the disposition of their collateral, less the reasonable, necessary expenses of preserving or disposing of such collateral to the extent of any benefit to such creditors. If and to the extent that such proceeds are less than the amount of a creditor’s claim or a creditor’s lien is avoided pursuant to s. 727.109(8)(c), such a creditor shall be deemed to be an unsecured creditor for such deficiency pursuant to paragraph (f).

(b) Expenses incurred during the administration of the estate, other than those expenses allowable under paragraph (a), including allowed fees and reimbursements of all expenses of the assignee and professional persons employed by the assignee under s. 727.108(7), and rent incurred by the assignee in occupying any premises in which the assets of the assignment estate are located or the business of the assignor is conducted, from and after the date of the assignment, through and until the earlier of the date on which the lease for such premises is rejected pursuant to an order of the court or the date of termination of such lease.

(c) Unsecured claims of governmental units for taxes that accrued within 3 years before the filing date.

(d) Claims for wages, salaries, or commissions, including vacation, severance, and sick leave pay, or contributions to an employee benefit plan earned by employees of the assignor within 180 days before the filing date or the cessation of the assignor’s business, whichever occurs first, but only to the extent of $10,000 per individual employee.

(e) Allowed unsecured claims, to the extent of $2,225 for each individual, arising from the deposit with the assignor before the filing date of money in connection with the purchase, lease, or rental of property or the purchase of services for personal, family, or household use by such individuals that were not delivered or provided.

(f) Unsecured claims.

(2) A subordination agreement is enforceable under this chapter to the same extent that such agreement is enforceable under applicable law.

(3) For the purpose of distributions under this chapter, a claim arising from rescission of a purchase or sale of a security of the assignor or of an affiliate of the assignor for damages arising from the purchase or sale of the security or for reimbursement or contribution allowed under this chapter on account of such a claim shall be subordinated to all claims or interests that are senior to or equal to the claim or interest represented by such security, except that if the security is common stock, the claim has the same priority as common stock.

(4) If all claims subject to distribution under this section have been paid in full, any residue shall be paid to the assignor.

History.—s. 14, ch. 87-174; s. 12, ch. 2007-185; s. 21, ch. 2008-187.



727.115 - Resignation or removal of assignee.

727.115 Resignation or removal of assignee.—

(1) The court shall remove or replace the assignee on application of the assignor, of the assignee, or of any creditor, or on its own motion, if the assignee has not executed and filed the bond required by s. 727.104(2); if the assignee resigns, refuses, or fails to serve for any reason; or for good cause.

(2) Upon removal, resignation, or death of the assignee, the court shall appoint a replacement assignee if the court deems in its discretion that further administration of the estate is required. Upon executing and filing a bond pursuant to s. 727.104(2), the replacement assignee shall forthwith take possession of the estate and assume her or his duties as assignee.

(3) Whenever the court shall be satisfied that the assignee so removed or replaced has fully accounted for and turned over to the replacement assignee appointed by the court all of the property of the estate and has filed a report of all receipts and disbursements during her or his tenure as assignee, the court shall enter an order discharging the assignee from all further duties, liabilities, and responsibilities as assignee after notice and a hearing.

History.—s. 15, ch. 87-174; s. 944, ch. 97-102.



727.116 - Assignee’s final report and discharge.

727.116 Assignee’s final report and discharge.—

(1) Upon distribution of all assets of the estate, the assignee shall petition the court for his or her discharge upon notice and a hearing in accordance with s. 727.111(5).

(2) The assignee’s final report setting forth all receipts and disbursements of the estate shall be annexed to the petition for discharge and filed with the court.

(3) Upon approval of the final report, the court shall discharge the assignee and release his or her bond.

(4) The assignee’s discharge shall have the effect of releasing him or her from any duties, liabilities, and responsibilities as assignee pursuant to the provisions of the assignment and this chapter.

History.—s. 16, ch. 87-174; s. 945, ch. 97-102.



727.117 - Assignee’s deed form.

727.117 Assignee’s deed form.—

(1) If an assignee sells real property of the estate, the deed shall be in substantially the following form:

ASSIGNEE’S DEED

This Assignee’s Deed is made and executed this   day of  ,   (year)  , by  , as Assignee for the Estate of  , Case No.   in the Circuit Court of   County, Florida, whose post office address is   (hereinafter “Grantor”), to  , whose post office address is   (hereinafter “Grantee”).

Wherever used herein, the terms “Grantor” and “Grantee” include all the parties to this instrument, singular and plural, and the heirs, legal representatives, and assigns of these individuals, and the successors and assigns of corporations, wherever the context so admits or requires.

WITNESSETH:

That Grantor, for and in consideration of the sum of Ten Dollars ($10.00) and other good and valuable consideration in hand paid to said Grantor by Grantee, the receipt of which is hereby acknowledged, hereby grants, bargains, sells, aliens, remises, releases, conveys, and confirms unto Grantee, all of that certain real property lying and being in the County of  , State of Florida, more particularly described as follows:

SEE ATTACHED “EXHIBIT A,” which is incorporated herein by the term “Property.”

This conveyance is subject to taxes accruing for the year of conveyance and subsequent years, and all encumbrances, covenants, conditions, and restrictions of record, except nothing herein operates to reimpose same.

TOGETHER with all the tenements, hereditaments, and appurtenances thereto belonging or in anywise appertaining.

TO HAVE AND TO HOLD the same in fee simple forever.

AND the Grantor hereby covenants with said Grantee that Grantor has good right and lawful authority to sell and convey said Property.

Grantor executed this instrument only in Grantor’s capacity as Assignee of the above referenced Assignment estate and no personal judgment shall ever be sought or obtained against Grantor individually by reason of this instrument.

IN WITNESS WHEREOF, said Grantor has caused these presents to be executed the day and year first written above.

GRANTOR:

(Grantor’s Signature)

Print Name:

As Assignee for the Estate of   (Assignor’s Name)

Case No.

Circuit Court of   County, Florida

Signed, sealed and delivered
in the presence of:

(Witness’s Signature)

Witness

(Witness’s Name Printed)

Print Name

Witness’s Signature

Witness

(Witness’s Name Printed)

Print Name

STATE OF FLORIDA
COUNTY OF

Sworn to and subscribed before me this   day of  ,   (year)  , by   (Assignee’s Name)  , as Assignee for the Estate of   (Assignor’s Name)  , Case No.  , Circuit Court of   County, Florida, on behalf of said estate.

(Signature of Notary Public – State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known   OR Produced Identification

Type of Identification Produced:

(2) The form for an assignee’s deed shall include a blank space for the property appraiser’s parcel identification number describing the property conveyed, which number, if available, shall be entered on the deed before it is presented for recording. The failure to include such blank space or the parcel identification number, or the inclusion of an incorrect parcel identification number, does not affect the validity of the conveyance or the recordability of the deed. Such parcel identification number is not a part of the legal description of the property otherwise set forth in the deed and may not be used as a substitute for the legal description of the property being conveyed.

History.—s. 8, ch. 2013-244.









TITLE XLII - ESTATES AND TRUSTS

Chapter 731 - PROBATE CODE: GENERAL PROVISIONS

Part I - SHORT TITLE; CONSTRUCTION (ss. 731.005-731.155)

731.005 - Short title.

731.005 Short title.—Chapters 731-735 shall be known and may be cited as the Florida Probate Code and referred to as the “code.”

History.—s. 1, ch. 74-106; s. 1, ch. 75-220; s. 4, ch. 2001-226.



731.011 - Determination of substantive rights; procedures.

731.011 Determination of substantive rights; procedures.—The code became effective on January 1, 1976. The substantive rights of all persons that vested prior to January 1, 1976, shall be determined as provided in former chapters 731-737 and 744-746. The procedures for the enforcement of vested substantive rights shall be as provided in the Florida Probate Rules.

History.—s. 4, ch. 74-106; ss. 2, 113, ch. 75-220; s. 5, ch. 2001-226.



731.102 - Construction against implied repeal.

731.102 Construction against implied repeal.—This code is intended as unified coverage of its subject matter. No part of it shall be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

History.—s. 1, ch. 74-106; s. 2, ch. 75-220.



731.103 - Evidence as to death or status.

731.103 Evidence as to death or status.—In proceedings under this code and under chapter 736, the following additional rules relating to determination of death and status are applicable:

(1) An authenticated copy of a death certificate issued by an official or agency of the place where the death purportedly occurred is prima facie proof of the fact, place, date, and time of death and the identity of the decedent.

(2) A copy of any record or report of a governmental agency, domestic or foreign, that a person is alive, missing, detained, or, from the facts related, presumed dead is prima facie evidence of the status and of the dates, circumstances, and places disclosed by the record or report.

(3) A person who is absent from the place of his or her last known domicile for a continuous period of 5 years and whose absence is not satisfactorily explained after diligent search and inquiry is presumed to be dead. The person’s death is presumed to have occurred at the end of the period unless there is evidence establishing that death occurred earlier. Evidence showing that the absent person was exposed to a specific peril of death may be a sufficient basis for the court determining at any time after such exposure that he or she died less than 5 years after the date on which his or her absence commenced. A petition for this determination shall be filed in the county in Florida where the decedent maintained his or her domicile or in any county of this state if the decedent was not a resident of Florida at the time his or her absence commenced.

(4) This section does not preclude the establishment of death by direct or circumstantial evidence prior to expiration of the 5-year time period set forth in subsection (3).

History.—s. 1, ch. 74-106; s. 2, ch. 75-220; s. 946, ch. 97-102; s. 1, ch. 2003-154; s. 27, ch. 2006-217.

Note.—Created from former s. 734.34.



731.1035 - Applicable rules of evidence.

731.1035 Applicable rules of evidence.—In proceedings under this code, the rules of evidence in civil actions are applicable unless specifically changed by the code.

History.—s. 28, ch. 2006-217.



731.104 - Verification of documents.

731.104 Verification of documents.—When verification of a document is required in this code or by rule, the document filed shall include an oath or affirmation as provided in the Florida Probate Rules. Any person who willfully includes a false statement in the document shall be guilty of perjury.

History.—s. 1, ch. 74-106; s. 2, ch. 75-220; s. 6, ch. 2001-226.



731.105 - In rem proceeding.

731.105 In rem proceeding.—Probate proceedings are in rem proceedings.

History.—s. 3, ch. 75-220.



731.1055 - Disposition of real property.

731.1055 Disposition of real property.—The validity and effect of a disposition, whether intestate or testate, of real property in this state shall be determined by Florida law.

History.—s. 1, ch. 2016-189.



731.106 - Assets of nondomiciliaries.

731.106 Assets of nondomiciliaries.—

(1) A debt in favor of a nondomiciliary, other than one evidenced by investment or commercial paper or other instrument, is located in the county where the debtor resides or, if the debtor is not an individual, at the place where the debtor has its principal office. Commercial paper, investment paper, and other instruments are located where the instrument is at the time of death.

(2) When a nonresident decedent, whether or not a citizen of the United States, provides by will that the testamentary disposition of tangible or intangible personal property having a situs within this state shall be construed and regulated by the laws of this state, the validity and effect of the dispositions shall be determined by Florida law. The court may, and in the case of a decedent who was at the time of death a resident of a foreign country the court shall, direct the personal representative appointed in this state to make distribution directly to those designated by the decedent’s will as beneficiaries of the tangible or intangible property or to the persons entitled to receive the decedent’s personal estate under the laws of the decedent’s domicile.

History.—s. 3, ch. 75-220; s. 1, ch. 77-174; s. 947, ch. 97-102; s. 7, ch. 2001-226; s. 2, ch. 2016-189.



731.109 - Seal of the court.

731.109 Seal of the court.—For the purposes of this code, the seal of the clerk of the circuit court is the seal of the court.

History.—s. 3, ch. 75-220.



731.110 - Caveat; proceedings.

731.110 Caveat; proceedings.—

(1) Any interested person who is apprehensive that an estate, either testate or intestate, will be administered or that a will may be admitted to probate without that person’s knowledge may file a caveat with the court. The caveat of the interested person, other than a creditor, may be filed before or after the death of the person for whom the estate will be, or is being, administered. The caveat of a creditor may be filed only after the person’s death.

(2) If the caveator is a nonresident and is not represented by an attorney admitted to practice in this state who has signed the caveat, the caveator must designate some person residing in the county in which the caveat is filed as the agent of the caveator, upon whom service may be made; however, if the caveator is represented by an attorney admitted to practice in this state who has signed the caveat, it is not necessary to designate a resident agent.

(3) If a caveat has been filed by an interested person other than a creditor, the court may not admit a will of the decedent to probate or appoint a personal representative until formal notice of the petition for administration has been served on the caveator or the caveator’s designated agent and the caveator has had the opportunity to participate in proceedings on the petition, as provided by the Florida Probate Rules. This subsection does not require a caveator to be served with formal notice of its own petition for administration.

(4) A caveat filed before the death of the person for whom the estate will be administered expires 2 years after filing.

History.—s. 3, ch. 75-220; s. 2, ch. 77-87; s. 1, ch. 85-79; s. 2, ch. 92-200; s. 948, ch. 97-102; s. 9, ch. 2001-226; s. 2, ch. 2007-74; s. 3, ch. 2010-132; s. 5, ch. 2013-172.



731.155 - Applicability.

731.155 Applicability.—This act shall take effect January 1, 2002. The substantive rights of all persons that have vested prior to January 1, 2002, shall be determined as provided in former chapters 63, 215, 409, 660, and 731-737 as they existed prior to January 1, 2002. The procedures for the enforcement of substantive rights which have vested prior to January 1, 2002, shall be as provided in this act, except that any Family Administration filed before January 1, 2002, may be completed as a Family Administration.

History.—s. 195, ch. 2001-226.






Part II - DEFINITIONS (s. 731.201)

731.201 - General definitions.

731.201 General definitions.—Subject to additional definitions in subsequent chapters that are applicable to specific chapters or parts, and unless the context otherwise requires, in this code, in s. 409.9101, and in chapters 736, 738, 739, and 744, the term:

(1) “Authenticated,” when referring to copies of documents or judicial proceedings required to be filed with the court under this code, means a certified copy or a copy authenticated according to the Federal Rules of Civil Procedure.

(2) “Beneficiary” means heir at law in an intestate estate and devisee in a testate estate. The term “beneficiary” does not apply to an heir at law or a devisee after that person’s interest in the estate has been satisfied. In the case of a devise to an existing trust or trustee, or to a trust or trustee described by will, the trustee is a beneficiary of the estate. Except as otherwise provided in this subsection, the beneficiary of the trust is not a beneficiary of the estate of which that trust or the trustee of that trust is a beneficiary. However, if each trustee is also a personal representative of the estate, each qualified beneficiary of the trust as defined in s. 736.0103 shall be regarded as a beneficiary of the estate.

(3) “Child” includes a person entitled to take as a child under this code by intestate succession from the parent whose relationship is involved, and excludes any person who is only a stepchild, a foster child, a grandchild, or a more remote descendant.

(4) “Claim” means a liability of the decedent, whether arising in contract, tort, or otherwise, and funeral expense. The term does not include an expense of administration or estate, inheritance, succession, or other death taxes.

(5) “Clerk” means the clerk or deputy clerk of the court.

(6) “Collateral heir” means an heir who is related to the decedent through a common ancestor but who is not an ancestor or descendant of the decedent.

(7) “Court” means the circuit court.

(8) “Curator” means a person appointed by the court to take charge of the estate of a decedent until letters are issued.

(9) “Descendant” means a person in any generational level down the applicable individual’s descending line and includes children, grandchildren, and more remote descendants. The term “descendant” is synonymous with the terms “lineal descendant” and “issue” but excludes collateral heirs.

(10) “Devise,” when used as a noun, means a testamentary disposition of real or personal property and, when used as a verb, means to dispose of real or personal property by will or trust. The term includes “gift,” “give,” “bequeath,” “bequest,” and “legacy.” A devise is subject to charges for debts, expenses, and taxes as provided in this code, the will, or the trust.

(11) “Devisee” means a person designated in a will or trust to receive a devise. Except as otherwise provided in this subsection, in the case of a devise to an existing trust or trustee, or to a trust or trustee of a trust described by will, the trust or trustee, rather than the beneficiaries of the trust, is the devisee. However, if each trustee is also a personal representative of the estate, each qualified beneficiary of the trust as defined in s. 736.0103 shall be regarded as a devisee.

(12) “Distributee” means a person who has received estate property from a personal representative or other fiduciary other than as a creditor or purchaser. A testamentary trustee is a distributee only to the extent of distributed assets or increments to them remaining in the trustee’s hands. A beneficiary of a testamentary trust to whom the trustee has distributed property received from a personal representative is a distributee. For purposes of this provision, “testamentary trustee” includes a trustee to whom assets are transferred by will, to the extent of the devised assets.

(13) “Domicile” means a person’s usual place of dwelling and shall be synonymous with residence.

(14) “Estate” means the property of a decedent that is the subject of administration.

(15) “Exempt property” means the property of a decedent’s estate which is described in s. 732.402.

(16) “File” means to file with the court or clerk.

(17) “Foreign personal representative” means a personal representative of another state or a foreign country.

(18) “Formal notice” means a form of notice that is described in and served by a method of service provided under rule 5.040(a) of the Florida Probate Rules.

(19) “Grantor” means one who creates or adds to a trust and includes “settlor” or “trustor” and a testator who creates or adds to a trust.

(20) “Heirs” or “heirs at law” means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

(21) “Incapacitated” means a judicial determination that a person lacks the capacity to manage at least some of the person’s property or to meet at least some of the person’s essential health and safety requirements. A minor shall be treated as being incapacitated.

(22) “Informal notice” or “notice” means a method of service for pleadings or papers as provided under rule 5.040(b) of the Florida Probate Rules.

(23) “Interested person” means any person who may reasonably be expected to be affected by the outcome of the particular proceeding involved. In any proceeding affecting the estate or the rights of a beneficiary in the estate, the personal representative of the estate shall be deemed to be an interested person. In any proceeding affecting the expenses of the administration and obligations of a decedent’s estate, or any claims described in s. 733.702(1), the trustee of a trust described in s. 733.707(3) is an interested person in the administration of the grantor’s estate. The term does not include a beneficiary who has received complete distribution. The meaning, as it relates to particular persons, may vary from time to time and must be determined according to the particular purpose of, and matter involved in, any proceedings.

(24) “Letters” means authority granted by the court to the personal representative to act on behalf of the estate of the decedent and refers to what has been known as letters testamentary and letters of administration. All letters shall be designated “letters of administration.”

(25) “Minor” means a person under 18 years of age whose disabilities have not been removed by marriage or otherwise.

(26) “Other state” means any state of the United States other than Florida and includes the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(27) “Parent” excludes any person who is only a stepparent, foster parent, or grandparent.

(28) “Personal representative” means the fiduciary appointed by the court to administer the estate and refers to what has been known as an administrator, administrator cum testamento annexo, administrator de bonis non, ancillary administrator, ancillary executor, or executor.

(29) “Petition” means a written request to the court for an order.

(30) “Power of appointment” means an authority, other than as an incident of the beneficial ownership of property, to designate recipients of beneficial interests in property.

(31) “Probate of will” means all steps necessary to establish the validity of a will and to admit a will to probate.

(32) “Property” means both real and personal property or any interest in it and anything that may be the subject of ownership.

(33) “Protected homestead” means the property described in s. 4(a)(1), Art. X of the State Constitution on which at the death of the owner the exemption inures to the owner’s surviving spouse or heirs under s. 4(b), Art. X of the State Constitution. For purposes of the code, real property owned in tenancy by the entireties or in joint tenancy with rights of survivorship is not protected homestead.

(34) “Residence” means a person’s place of dwelling.

(35) “Residuary devise” means a devise of the assets of the estate which remain after the provision for any devise which is to be satisfied by reference to a specific property or type of property, fund, sum, or statutory amount. If the will contains no devise which is to be satisfied by reference to a specific property or type of property, fund, sum, or statutory amount, “residuary devise” or “residue” means a devise of all assets remaining after satisfying the obligations of the estate.

(36) “Security” means a security as defined in s. 517.021.

(37) “Security interest” means a security interest as defined in s. 671.201.

(38) “Trust” means an express trust, private or charitable, with additions to it, wherever and however created. It also includes a trust created or determined by a judgment or decree under which the trust is to be administered in the manner of an express trust. “Trust” excludes other constructive trusts, and it excludes resulting trusts; conservatorships; custodial arrangements pursuant to the Florida Uniform Transfers to Minors Act; business trusts providing for certificates to be issued to beneficiaries; common trust funds; land trusts under s. 689.071, except to the extent provided in s. 689.071(7); trusts created by the form of the account or by the deposit agreement at a financial institution; voting trusts; security arrangements; liquidation trusts; trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions, or employee benefits of any kind; and any arrangement under which a person is nominee or escrowee for another.

(39) “Trustee” includes an original, additional, surviving, or successor trustee, whether or not appointed or confirmed by court.

(40) “Will” means an instrument, including a codicil, executed by a person in the manner prescribed by this code, which disposes of the person’s property on or after his or her death and includes an instrument which merely appoints a personal representative or revokes or revises another will.

History.—s. 1, ch. 74-106; s. 4, ch. 75-220; s. 1, ch. 77-174; s. 2, ch. 85-79; s. 66, ch. 87-226; s. 1, ch. 88-340; s. 7, ch. 93-257; s. 6, ch. 95-401; s. 949, ch. 97-102; s. 52, ch. 98-421; s. 11, ch. 2001-226; s. 106, ch. 2002-1; s. 2, ch. 2003-154; s. 2, ch. 2005-108; s. 29, ch. 2006-217; s. 3, ch. 2007-74; s. 8, ch. 2007-153; s. 1, ch. 2009-115; s. 4, ch. 2010-132; s. 1, ch. 2012-109; s. 16, ch. 2013-172.

Note.—Created from former s. 731.03.






Part III - NOTICE AND REPRESENTATION (ss. 731.301-731.401)

731.301 - Notice.

731.301 Notice.—

(1) If notice to an interested person of a petition or other proceeding is required, the notice shall be given to the interested person or that person’s attorney as provided in the code or the Florida Probate Rules.

(2) In a probate proceeding, formal notice is sufficient to acquire jurisdiction over the person receiving formal notice to the extent of the person’s interest in the estate or in the decedent’s protected homestead.

(3) Persons given proper notice of a proceeding are bound by all orders entered in that proceeding.

History.—s. 1, ch. 74-106; s. 5, ch. 75-220; s. 3, ch. 77-87; s. 1, ch. 77-174; s. 1, ch. 93-257; s. 64, ch. 95-211; s. 950, ch. 97-102; s. 12, ch. 2001-226; s. 5, ch. 2010-132.

Note.—Created from former s. 732.28.



731.302 - Waiver and consent by interested person.

731.302 Waiver and consent by interested person.—Subsequent to the filing of a petition for administration, an interested person, including a guardian ad litem, administrator ad litem, guardian of the property, personal representative, trustee, or other fiduciary, or a sole holder or all coholders of a power of revocation or a power of appointment, may waive, to the extent of that person’s interest or the interest which that person represents, subject to the provisions of ss. 731.303 and 733.604, any right or notice or the filing of any document, exhibit, or schedule required to be filed and may consent to any action or proceeding which may be required or permitted by this code.

History.—s. 1, ch. 74-106; s. 6, ch. 75-220; s. 4, ch. 77-87; s. 267, ch. 79-400; s. 3, ch. 84-106; s. 25, ch. 2003-154.

Note.—Created from former s. 732.28.



731.303 - Representation.

731.303 Representation.—In the administration of or in judicial proceedings involving estates of decedents, the following apply:

(1) Persons are bound by orders binding others in the following cases:

(a)1. Orders binding the sole holder or all coholders of a power of revocation or a general, special, or limited power of appointment, including one in the form of a power of amendment or revocation to the extent that the power has not become unexercisable in fact, bind all persons to the extent that their interests, as persons who may take by virtue of the exercise or nonexercise of the power, are subject to the power.

2. Subparagraph 1. does not apply to:

a. Any matter determined by the court to involve fraud or bad faith by the trustee;

b. A power of a trustee to distribute trust property; or

c. A power of appointment held by a person while the person is the sole trustee.

(b) To the extent there is no conflict of interest between them or among the persons represented:

1. Orders binding a guardian of the property bind the ward.

2. Orders binding a trustee bind beneficiaries of the trust in proceedings to probate a will, in establishing or adding to a trust, in reviewing the acts or accounts of a prior fiduciary, and in proceedings involving creditors or other third parties. However, for purposes of this section, a conflict of interest shall be deemed to exist when each trustee of a trust that is a beneficiary of the estate is also a personal representative of the estate.

3. Orders binding a personal representative bind persons interested in the undistributed assets of a decedent’s estate, in actions or proceedings by or against the estate.

(c) An unborn or unascertained person, or a minor or any other person under a legal disability, who is not otherwise represented is bound by an order to the extent that person’s interest is represented by another party having the same or greater quality of interest in the proceeding.

(2) Orders binding a guardian of the person shall not bind the ward.

(3) In proceedings involving the administration of estates, notice is required as follows:

(a) Notice as prescribed by law shall be given to every interested person, or to one who can bind the interested person as described in paragraph (1)(a) or paragraph (1)(b). Notice may be given both to the interested person and to another who can bind him or her.

(b) Notice is given to unborn or unascertained persons who are not represented pursuant to paragraph (1)(a) or paragraph (1)(b) by giving notice to all known persons whose interests in the proceedings are the same as, or of a greater quality than, those of the unborn or unascertained persons.

(4) If the court determines that representation of the interest would otherwise be inadequate, the court may, at any time, appoint a guardian ad litem to represent the interests of an incapacitated person, an unborn or unascertained person, a minor or any other person otherwise under a legal disability, or a person whose identity or address is unknown. If not precluded by conflict of interest, a guardian ad litem may be appointed to represent several persons or interests.

(5) The holder of a power of appointment over property not held in trust may represent and bind persons whose interests, as permissible appointees, takers in default, or otherwise, are subject to the power. Representation under this subsection does not apply to:

(a) Any matter determined by the court to involve fraud or bad faith by the trustee;

(b) A power of a trustee to distribute trust property; or

(c) A power of appointment held by a person while the person is the sole trustee.

History.—s. 1, ch. 74-106; s. 7, ch. 75-220; s. 5, ch. 77-87; s. 1, ch. 77-174; s. 1, ch. 88-217; s. 3, ch. 92-200; s. 951, ch. 97-102; s. 13, ch. 2001-226; s. 3, ch. 2002-82; s. 3, ch. 2003-154; s. 30, ch. 2006-217; s. 9, ch. 2007-153.



731.401 - Arbitration of disputes.

731.401 Arbitration of disputes.—

(1) A provision in a will or trust requiring the arbitration of disputes, other than disputes of the validity of all or a part of a will or trust, between or among the beneficiaries and a fiduciary under the will or trust, or any combination of such persons or entities, is enforceable.

(2) Unless otherwise specified in the will or trust, a will or trust provision requiring arbitration shall be presumed to require binding arbitration under chapter 682, the Revised Florida Arbitration Code. If an arbitration enforceable under this section is governed under chapter 682, the arbitration provision in the will or trust shall be treated as an agreement for the purposes of applying chapter 682.

History.—s. 4, ch. 2007-74; s. 37, ch. 2013-232.









Chapter 732 - PROBATE CODE: INTESTATE SUCCESSION AND WILLS

Part I - INTESTATE SUCCESSION (ss. 732.101-732.111)

732.101 - Intestate estate.

732.101 Intestate estate.—

(1) Any part of the estate of a decedent not effectively disposed of by will passes to the decedent’s heirs as prescribed in the following sections of this code.

(2) The decedent’s death is the event that vests the heirs’ right to the decedent’s intestate property.

History.—s. 1, ch. 74-106; s. 8, ch. 75-220; s. 14, ch. 2001-226.

Note.—Created from former s. 731.23.



732.102 - Spouse’s share of intestate estate.

732.102 Spouse’s share of intestate estate.—The intestate share of the surviving spouse is:

(1) If there is no surviving descendant of the decedent, the entire intestate estate.

(2) If the decedent is survived by one or more descendants, all of whom are also descendants of the surviving spouse, and the surviving spouse has no other descendant, the entire intestate estate.

(3) If there are one or more surviving descendants of the decedent who are not lineal descendants of the surviving spouse, one-half of the intestate estate.

(4) If there are one or more surviving descendants of the decedent, all of whom are also descendants of the surviving spouse, and the surviving spouse has one or more descendants who are not descendants of the decedent, one-half of the intestate estate.

History.—s. 1, ch. 74-106; s. 8, ch. 75-220; s. 15, ch. 2001-226; s. 5, ch. 2007-74; s. 2, ch. 2011-183.

Note.—Created from former s. 731.23.



732.103 - Share of other heirs.

732.103 Share of other heirs.—The part of the intestate estate not passing to the surviving spouse under s. 732.102, or the entire intestate estate if there is no surviving spouse, descends as follows:

(1) To the descendants of the decedent.

(2) If there is no descendant, to the decedent’s father and mother equally, or to the survivor of them.

(3) If there is none of the foregoing, to the decedent’s brothers and sisters and the descendants of deceased brothers and sisters.

(4) If there is none of the foregoing, the estate shall be divided, one-half of which shall go to the decedent’s paternal, and the other half to the decedent’s maternal, kindred in the following order:

(a) To the grandfather and grandmother equally, or to the survivor of them.

(b) If there is no grandfather or grandmother, to uncles and aunts and descendants of deceased uncles and aunts of the decedent.

(c) If there is either no paternal kindred or no maternal kindred, the estate shall go to the other kindred who survive, in the order stated above.

(5) If there is no kindred of either part, the whole of the property shall go to the kindred of the last deceased spouse of the decedent as if the deceased spouse had survived the decedent and then died intestate entitled to the estate.

(6) If none of the foregoing, and if any of the descendants of the decedent’s great-grandparents were Holocaust victims as defined in s. 626.9543(3)(a), including such victims in countries cooperating with the discriminatory policies of Nazi Germany, then to the descendants of the great-grandparents. The court shall allow any such descendant to meet a reasonable, not unduly restrictive, standard of proof to substantiate his or her lineage. This subsection only applies to escheated property and shall cease to be effective for proceedings filed after December 31, 2004.

History.—s. 1, ch. 74-106; s. 8, ch. 75-220; s. 1, ch. 77-174; s. 16, ch. 2001-226; s. 145, ch. 2004-390; s. 102, ch. 2006-1; s. 6, ch. 2007-74.

Note.—Created from former s. 731.23.



732.104 - Inheritance per stirpes.

732.104 Inheritance per stirpes.—Descent shall be per stirpes, whether to descendants or to collateral heirs.

History.—s. 1, ch. 74-106; s. 9, ch. 75-220; s. 7, ch. 2007-74.

Note.—Created from former s. 731.25.



732.105 - Half blood.

732.105 Half blood.—When property descends to the collateral kindred of the intestate and part of the collateral kindred are of the whole blood to the intestate and the other part of the half blood, those of the half blood shall inherit only half as much as those of the whole blood; but if all are of the half blood they shall have whole parts.

History.—s. 1, ch. 74-106; s. 10, ch. 75-220.

Note.—Created from former s. 731.24.



732.106 - Afterborn heirs.

732.106 Afterborn heirs.—Heirs of the decedent conceived before his or her death, but born thereafter, inherit intestate property as if they had been born in the decedent’s lifetime.

History.—s. 1, ch. 74-106; s. 10, ch. 75-220; s. 6, ch. 77-87; s. 952, ch. 97-102.

Note.—Created from former s. 731.11.



732.107 - Escheat.

732.107 Escheat.—

(1) When a person dies leaving an estate without being survived by any person entitled to a part of it, that part shall escheat to the state.

(2) Property that escheats shall be sold as provided in the Florida Probate Rules and the proceeds paid to the Chief Financial Officer of the state and deposited in the State School Fund.

(3) At any time within 10 years after the payment to the Chief Financial Officer, a person claiming to be entitled to the proceeds may reopen the administration to assert entitlement to the proceeds. If no claim is timely asserted, the state’s rights to the proceeds shall become absolute.

(4) The Department of Legal Affairs shall represent the state in all proceedings concerning escheated estates.

(5)(a) If a person entitled to the proceeds assigns the rights to receive payment to an attorney, Florida-certified public accountant, or private investigative agency which is duly licensed to do business in this state pursuant to a written agreement with that person, the Department of Financial Services is authorized to make distribution in accordance with the assignment.

(b) Payments made to an attorney, Florida-certified public accountant, or private investigative agency shall be promptly deposited into a trust or escrow account which is regularly maintained by the attorney, Florida-certified public accountant, or private investigative agency in a financial institution authorized to accept such deposits and located in this state.

(c) Distribution by the attorney, Florida-certified public accountant, or private investigative agency to the person entitled to the proceeds shall be made within 10 days following final credit of the deposit into the trust or escrow account at the financial institution, unless a party to the agreement protests the distribution in writing before it is made.

(d) The department shall not be civilly or criminally liable for any proceeds distributed pursuant to this subsection, provided such distribution is made in good faith.

History.—s. 1, ch. 74-106; s. 10, ch. 75-220; s. 4, ch. 89-291; s. 9, ch. 89-299; s. 953, ch. 97-102; s. 32, ch. 2001-36; s. 17, ch. 2001-226; s. 1896, ch. 2003-261.

Note.—Created from former s. 731.33.



732.108 - Adopted persons and persons born out of wedlock.

732.108 Adopted persons and persons born out of wedlock.—

(1) For the purpose of intestate succession by or from an adopted person, the adopted person is a descendant of the adopting parent and is one of the natural kindred of all members of the adopting parent’s family, and is not a descendant of his or her natural parents, nor is he or she one of the kindred of any member of the natural parent’s family or any prior adoptive parent’s family, except that:

(a) Adoption of a child by the spouse of a natural parent has no effect on the relationship between the child and the natural parent or the natural parent’s family.

(b) Adoption of a child by a natural parent’s spouse who married the natural parent after the death of the other natural parent has no effect on the relationship between the child and the family of the deceased natural parent.

(c) Adoption of a child by a close relative, as defined in s. 63.172(2), has no effect on the relationship between the child and the families of the deceased natural parents.

(2) For the purpose of intestate succession in cases not covered by subsection (1), a person born out of wedlock is a descendant of his or her mother and is one of the natural kindred of all members of the mother’s family. The person is also a descendant of his or her father and is one of the natural kindred of all members of the father’s family, if:

(a) The natural parents participated in a marriage ceremony before or after the birth of the person born out of wedlock, even though the attempted marriage is void.

(b) The paternity of the father is established by an adjudication before or after the death of the father. Chapter 95 shall not apply in determining heirs in a probate proceeding under this paragraph.

(c) The paternity of the father is acknowledged in writing by the father.

History.—s. 1, ch. 74-106; s. 11, ch. 75-220; s. 7, ch. 77-87; s. 1, ch. 77-174; s. 2, ch. 87-27; s. 954, ch. 97-102; s. 8, ch. 2007-74; s. 2, ch. 2009-115.

Note.—Created from former ss. 731.29, 731.30.



732.1081 - Termination of parental rights.

732.1081 Termination of parental rights.—For the purpose of intestate succession by a natural or adoptive parent, a natural or adoptive parent is barred from inheriting from or through a child if the natural or adoptive parent’s parental rights were terminated pursuant to chapter 39 prior to the death of the child, and the natural or adoptive parent shall be treated as if the parent predeceased the child.

History.—s. 4, ch. 2012-109.



732.109 - Debts to decedent.

732.109 Debts to decedent.—A debt owed to the decedent shall not be charged against the intestate share of any person except the debtor. If the debtor does not survive the decedent, the debt shall not be taken into account in computing the intestate share of the debtor’s heirs.

History.—s. 1, ch. 74-106; s. 11, ch. 75-220.

Note.—Created from former s. 736.01.



732.1101 - Aliens.

732.1101 Aliens.—Aliens shall have the same rights of inheritance as citizens.

History.—s. 1, ch. 74-106; s. 113, ch. 75-220; s. 955, ch. 97-102; s. 18, ch. 2001-226.

Note.—Created from former s. 731.28.



732.111 - Dower and curtesy abolished.

732.111 Dower and curtesy abolished.—Dower and curtesy are abolished.

History.—s. 1, ch. 74-106; s. 113, ch. 75-220.






Part II - ELECTIVE SHARE OF SURVIVING SPOUSE; RIGHTS IN COMMUNITYPROPERTY (ss. 732.201-732.228)

732.201 - Right to elective share.

732.201 Right to elective share.—The surviving spouse of a person who dies domiciled in Florida has the right to a share of the elective estate of the decedent as provided in this part, to be designated the elective share. The election does not reduce what the spouse receives if the election were not made and the spouse is not treated as having predeceased the decedent.

History.—s. 1, ch. 74-106; s. 13, ch. 75-220; s. 1, ch. 99-343; s. 3, ch. 2016-189.

Note.—Created from former s. 731.34.



732.2025 - Definitions.

732.2025 Definitions.—As used in ss. 732.2025-732.2155, the term:

(1) “Direct recipient” means the decedent’s probate estate and any other person who receives property included in the elective estate by transfer from the decedent, including transfers described in s. 732.2035(8), by right of survivorship, or by beneficiary designation under a governing instrument. For this purpose, a beneficiary of an insurance policy on the decedent’s life, the net cash surrender value of which is included in the elective estate, is treated as having received property included in the elective estate. In the case of property held in trust, “direct recipient” includes the trustee but excludes the beneficiaries of the trust.

(2) “Elective share trust” means a trust under which:

(a) The surviving spouse is entitled for life to the use of the property or to all of the income payable at least as often as annually;

(b) The surviving spouse has the right under the terms of the trust or state law to require the trustee either to make the property productive or to convert it within a reasonable time; and

(c) During the spouse’s life, no person other than the spouse has the power to distribute income or principal to anyone other than the spouse.

As used in this subsection, the term “income” has the same meaning as that provided in s. 643(b) of the Internal Revenue Code, as amended, and regulations adopted under that section.

(3) “General power of appointment” means a power of appointment under which the holder of the power, whether or not the holder has the capacity to exercise it, has the power to create a present or future interest in the holder, the holder’s estate, or the creditors of either. The term includes a power to consume or invade the principal of a trust, but only if the power is not limited by an ascertainable standard relating to the holder’s health, education, support, or maintenance.

(4) “Governing instrument” means a deed; will; trust; insurance or annuity policy; account with payable-on-death designation; security registered in beneficiary form (TOD); pension, profit-sharing, retirement, or similar benefit plan; an instrument creating or exercising a power of appointment or a power of attorney; or a dispositive, appointive, or nominative instrument of any similar type.

(5) “Payor” means an insurer, business entity, employer, government, governmental agency or subdivision, or any other person, other than the decedent’s personal representative or a trustee of a trust created by the decedent, authorized or obligated by law or a governing instrument to make payments.

(6) “Person” includes an individual, trust, estate, partnership, association, company, or corporation.

(7) “Probate estate” means all property wherever located that is subject to estate administration in any state of the United States or in the District of Columbia.

(8) “Qualifying special needs trust” or “supplemental needs trust” means a trust established for an ill or disabled surviving spouse with court approval before or after a decedent’s death, if, commencing on the decedent’s death:

(a) The income and principal are distributable to or for the benefit of the spouse for life in the discretion of one or more trustees less than half of whom are ineligible family trustees. For purposes of this paragraph, ineligible family trustees include the decedent’s grandparents and any descendants of the decedent’s grandparents who are not also descendants of the surviving spouse; and

(b) During the spouse’s life, no person other than the spouse has the power to distribute income or principal to anyone other than the spouse.

The requirement for court approval shall not apply if the aggregate value of all property in all qualifying special needs trusts for the spouse is less than $100,000. For purposes of this subsection, value is determined on the “applicable valuation date” as defined in s. 732.2095(1)(a).

(9) “Revocable trust” means a trust that is includable in the elective estate under s. 732.2035(4).

(10) “Transfer in satisfaction of the elective share” means an irrevocable transfer by the decedent during life to an elective share trust.

(11) “Transfer tax value” means the value the interest would have for purposes of the United States estate and gift tax laws if it passed without consideration to an unrelated person on the applicable valuation date.

History.—s. 2, ch. 99-343; s. 19, ch. 2001-226; s. 2, ch. 2002-82; s. 151, ch. 2004-5; s. 9, ch. 2007-74; s. 3, ch. 2009-115.



732.2035 - Property entering into elective estate.

732.2035 Property entering into elective estate.—Except as provided in s. 732.2045, the elective estate consists of the sum of the values as determined under s. 732.2055 of the following property interests:

(1) The decedent’s probate estate.

(2) The decedent’s ownership interest in accounts or securities registered in “Pay On Death,” “Transfer On Death,” “In Trust For,” or coownership with right of survivorship form. For this purpose, “decedent’s ownership interest” means, in the case of accounts or securities held in tenancy by the entirety, one-half of the value of the account or security, and in all other cases, that portion of the accounts or securities which the decedent had, immediately before death, the right to withdraw or use without the duty to account to any person.

(3) The decedent’s fractional interest in property, other than property described in subsection (2) or subsection (7), held by the decedent in joint tenancy with right of survivorship or in tenancy by the entirety. For this purpose, “decedent’s fractional interest in property” means the value of the property divided by the number of tenants.

(4) That portion of property, other than property described in subsection (2), transferred by the decedent to the extent that at the time of the decedent’s death the transfer was revocable by the decedent alone or in conjunction with any other person. This subsection does not apply to a transfer that is revocable by the decedent only with the consent of all persons having a beneficial interest in the property.

(5)(a) That portion of property, other than property described in subsection (3), subsection (4), or subsection (7), transferred by the decedent to the extent that at the time of the decedent’s death:

1. The decedent possessed the right to, or in fact enjoyed the possession or use of, the income or principal of the property; or

2. The principal of the property could, in the discretion of any person other than the spouse of the decedent, be distributed or appointed to or for the benefit of the decedent.

In the application of this subsection, a right to payments under a commercial or private annuity, an annuity trust, a unitrust, or a similar arrangement shall be treated as a right to that portion of the income of the property necessary to equal the annuity, unitrust, or other payment.

(b) The amount included under this subsection is:

1. With respect to subparagraph (a)1., the value of the portion of the property to which the decedent’s right or enjoyment related, to the extent the portion passed to or for the benefit of any person other than the decedent’s probate estate; and

2. With respect to subparagraph (a)2., the value of the portion subject to the discretion, to the extent the portion passed to or for the benefit of any person other than the decedent’s probate estate.

(c) This subsection does not apply to any property if the decedent’s only interests in the property are that:

1. The property could be distributed to or for the benefit of the decedent only with the consent of all persons having a beneficial interest in the property; or

2. The income or principal of the property could be distributed to or for the benefit of the decedent only through the exercise or in default of an exercise of a general power of appointment held by any person other than the decedent; or

3. The income or principal of the property is or could be distributed in satisfaction of the decedent’s obligation of support; or

4. The decedent had a contingent right to receive principal, other than at the discretion of any person, which contingency was beyond the control of the decedent and which had not in fact occurred at the decedent’s death.

(6) The decedent’s beneficial interest in the net cash surrender value immediately before death of any policy of insurance on the decedent’s life.

(7) The value of amounts payable to or for the benefit of any person by reason of surviving the decedent under any public or private pension, retirement, or deferred compensation plan, or any similar arrangement, other than benefits payable under the federal Railroad Retirement Act or the federal Social Security System. In the case of a defined contribution plan as defined in s. 414(i) of the Internal Revenue Code of 1986, as amended, this subsection shall not apply to the excess of the proceeds of any insurance policy on the decedent’s life over the net cash surrender value of the policy immediately before the decedent’s death.

(8) Property that was transferred during the 1-year period preceding the decedent’s death as a result of a transfer by the decedent if the transfer was either of the following types:

(a) Any property transferred as a result of the termination of a right or interest in, or power over, property that would have been included in the elective estate under subsection (4) or subsection (5) if the right, interest, or power had not terminated until the decedent’s death.

(b) Any transfer of property to the extent not otherwise included in the elective estate, made to or for the benefit of any person, except:

1. Any transfer of property for medical or educational expenses to the extent it qualifies for exclusion from the United States gift tax under s. 2503(e) of the Internal Revenue Code, as amended; and

2. After the application of subparagraph 1., the first annual exclusion amount of property transferred to or for the benefit of each donee during the 1-year period, but only to the extent the transfer qualifies for exclusion from the United States gift tax under s. 2503(b) or (c) of the Internal Revenue Code, as amended. For purposes of this subparagraph, the term “annual exclusion amount” means the amount of one annual exclusion under s. 2503(b) or (c) of the Internal Revenue Code, as amended.

(c) Except as provided in paragraph (d), for purposes of this subsection:

1. A “termination” with respect to a right or interest in property occurs when the decedent transfers or relinquishes the right or interest, and, with respect to a power over property, a termination occurs when the power terminates by exercise, release, lapse, default, or otherwise.

2. A distribution from a trust the income or principal of which is subject to subsection (4), subsection (5), or subsection (9) shall be treated as a transfer of property by the decedent and not as a termination of a right or interest in, or a power over, property.

(d) Notwithstanding anything in paragraph (c) to the contrary:

1. A “termination” with respect to a right or interest in property does not occur when the right or interest terminates by the terms of the governing instrument unless the termination is determined by reference to the death of the decedent and the court finds that a principal purpose for the terms of the instrument relating to the termination was avoidance of the elective share.

2. A distribution from a trust is not subject to this subsection if the distribution is required by the terms of the governing instrument unless the event triggering the distribution is determined by reference to the death of the decedent and the court finds that a principal purpose of the terms of the governing instrument relating to the distribution is avoidance of the elective share.

(9) Property transferred in satisfaction of the elective share.

History.—s. 15, ch. 75-220; s. 3, ch. 99-343; s. 20, ch. 2001-226; s. 10, ch. 2007-74.

Note.—Former s. 732.206.



732.2045 - Exclusions and overlapping application.

732.2045 Exclusions and overlapping application.—

(1) EXCLUSIONS.—Section 732.2035 does not apply to:

(a) Except as provided in s. 732.2155(4), any transfer of property by the decedent to the extent the transfer is irrevocable before the effective date of this subsection or after that date but before the date of the decedent’s marriage to the surviving spouse.

(b) Any transfer of property by the decedent to the extent the decedent received adequate consideration in money or money’s worth for the transfer.

(c) Any transfer of property by the decedent made with the written consent of the decedent’s spouse. For this purpose, spousal consent to split-gift treatment under the United States gift tax laws does not constitute written consent to the transfer by the decedent.

(d) The proceeds of any policy of insurance on the decedent’s life in excess of the net cash surrender value of the policy whether payable to the decedent’s estate, a trust, or in any other manner.

(e) Any policy of insurance on the decedent’s life maintained pursuant to a court order.

(f) The decedent’s one-half of the property to which ss. 732.216-732.228, or any similar provisions of law of another state, apply and real property that is community property under the laws of the jurisdiction where it is located.

(g) Property held in a qualifying special needs trust on the date of the decedent’s death.

(h) Property included in the gross estate of the decedent for federal estate tax purposes solely because the decedent possessed a general power of appointment.

(i) Property which constitutes the protected homestead of the decedent whether held by the decedent or by a trust at the decedent’s death.

(2) OVERLAPPING APPLICATION.—If s. 732.2035(1) and any other subsection of s. 732.2035 apply to the same property interest, the amount included in the elective estate under other subsections is reduced by the amount included under subsection (1). In all other cases, if more than one subsection of s. 732.2035 applies to a property interest, only the subsection resulting in the largest elective estate shall apply.

History.—s. 4, ch. 99-343; s. 21, ch. 2001-226; s. 4, ch. 2009-115.



732.2055 - Valuation of the elective estate.

732.2055 Valuation of the elective estate.—For purposes of s. 732.2035, “value” means:

(1) In the case of any policy of insurance on the decedent’s life includable under s. 732.2035(4), (5), or (6), the net cash surrender value of the policy immediately before the decedent’s death.

(2) In the case of any policy of insurance on the decedent’s life includable under s. 732.2035(8), the net cash surrender value of the policy on the date of the termination or transfer.

(3) In the case of amounts includable under s. 732.2035(7), the transfer tax value of the amounts on the date of the decedent’s death.

(4) In the case of other property included under s. 732.2035(8), the fair market value of the property on the date of the termination or transfer, computed after deducting any mortgages, liens, or security interests on the property as of that date.

(5) In the case of all other property, the fair market value of the property on the date of the decedent’s death, computed after deducting from the total value of the property:

(a) All claims paid or payable from the elective estate; and

(b) To the extent they are not deducted under paragraph (a), all mortgages, liens, or security interests on the property.

History.—s. 5, ch. 99-343; s. 22, ch. 2001-226.



732.2065 - Amount of the elective share.

732.2065 Amount of the elective share.—The elective share is an amount equal to 30 percent of the elective estate.

History.—s. 15, ch. 75-220; s. 1, ch. 81-27; s. 6, ch. 99-343.

Note.—Former s. 732.207.



732.2075 - Sources from which elective share payable; abatement.

732.2075 Sources from which elective share payable; abatement.—

(1) Unless otherwise provided in the decedent’s will or, in the absence of a provision in the decedent’s will, in a trust referred to in the decedent’s will, the following are applied first to satisfy the elective share:

(a) Property interests included in the elective estate that pass or have passed to or for the benefit of the surviving spouse, including interests that are contingent upon making the election, but only to the extent that such contingent interests do not diminish other property interests that would be applied to satisfy the elective share in the absence of the contingent interests.

(b) To the extent paid to or for the benefit of the surviving spouse, amounts payable under any plan or arrangement described in s. 732.2035(7).

(c) To the extent paid to or for the benefit of the surviving spouse, the decedent’s one-half of any property described in s. 732.2045(1)(f).

(d) To the extent paid to or for the benefit of the surviving spouse, the proceeds of any term or other policy of insurance on the decedent’s life if, at the time of decedent’s death, the policy was owned by any person other than the surviving spouse.

(e) Property held for the benefit of the surviving spouse in a qualifying special needs trust.

(f) Property interests that would have satisfied the elective share under any preceding paragraph of this subsection but were disclaimed.

(2) If, after the application of subsection (1), the elective share is not fully satisfied, the unsatisfied balance shall be allocated entirely to one class of direct recipients of the remaining elective estate and apportioned among those recipients, and if the elective share amount is not fully satisfied, to the next class of direct recipients, in the following order of priority, until the elective share amount is satisfied:

(a) Class 1.—The decedent’s probate estate and revocable trusts.

(b) Class 2.—Recipients of property interests, other than protected charitable interests, included in the elective estate under s. 732.2035(2), (3), or (6) and, to the extent the decedent had at the time of death the power to designate the recipient of the property, property interests, other than protected charitable interests, included under s. 732.2035(5) and (7).

(c) Class 3.—Recipients of all other property interests, other than protected charitable interests, included in the elective estate.

For purposes of this subsection, a protected charitable interest is any interest for which a charitable deduction with respect to the transfer of the property was allowed or allowable to the decedent or the decedent’s spouse under the United States gift or income tax laws.

(3) If, after the application of subsections (1) and (2), the elective share amount is not fully satisfied, the additional amount due to the surviving spouse shall be determined and satisfied as follows:

(a) The remaining unsatisfied balance shall be satisfied from property described in paragraphs (1)(a) and (b) which passes or which has passed in a trust in which the surviving spouse has a beneficial interest, other than an elective share trust or a qualified special needs trust.

(b) In determining the amount of the remaining unsatisfied balance, the effect, if any, of any change caused by the operation of this subsection in the value of the spouse’s beneficial interests in property described in paragraphs (1)(a) and (b) shall be taken into account, including, if necessary, further recalculations of the value of those beneficial interests.

(c) If there is more than one trust to which this subsection could apply, unless otherwise provided in the decedent’s will or, in the absence of a provision in the decedent’s will, in a trust referred to in the decedent’s will, the unsatisfied balance shall be apportioned pro rata to all such trusts in proportion to the value, as determined under s. 732.2095(2)(d), of the surviving spouse’s beneficial interests in the trusts.

(4) If, after the application of subsections (1), (2), and (3), the elective share is not fully satisfied, any remaining unsatisfied balance shall be satisfied from direct recipients of protected charitable lead interests, but only to the extent and at such times that contribution is permitted without disqualifying the charitable interest in that property for a deduction under the United States gift tax laws. For purposes of this subsection, a protected charitable lead interest is a protected charitable interest as defined in subsection (2) in which one or more deductible interests in charity precede some other nondeductible interest or interests in the property.

(5) The contribution required of the decedent’s probate estate and revocable trusts may be made in cash or in kind. In the application of this subsection, subsections (6) and (7) are to be applied to charge contribution for the elective share to the beneficiaries of the probate estate and revocable trusts as if all beneficiaries were taking under a common governing instrument.

(6) Unless otherwise provided in the decedent’s will or, in the absence of a provision in the decedent’s will, in a trust referred to in the decedent’s will, any amount to be satisfied from the decedent’s probate estate, other than from property passing to an inter vivos trust, shall be paid from the assets of the probate estate in the order prescribed in s. 733.805.

(7) Unless otherwise provided in the trust instrument or, in the decedent’s will if there is no provision in the trust instrument, any amount to be satisfied from trust property shall be paid from the assets of the trust in the order provided for claims under s. 736.05053(2) and (3). A direction in the decedent’s will is effective only for revocable trusts.

History.—s. 15, ch. 75-220; s. 7, ch. 99-343; s. 23, ch. 2001-226; s. 4, ch. 2002-82; s. 31, ch. 2006-217; s. 11, ch. 2007-74; s. 5, ch. 2009-115.

Note.—Former s. 732.209.



732.2085 - Liability of direct recipients and beneficiaries.

732.2085 Liability of direct recipients and beneficiaries.—

(1) Only direct recipients of property included in the elective estate and the beneficiaries of the decedent’s probate estate or of any trust that is a direct recipient, are liable to contribute toward satisfaction of the elective share.

(a) Within each of the classes described in s. 732.2075(2)(b) and (c), each direct recipient is liable in an amount equal to the value, as determined under s. 732.2055, of the proportional part of the liability for all members of the class.

(b) Trust and probate estate beneficiaries who receive a distribution of principal after the decedent’s death are liable in an amount equal to the value of the principal distributed to them multiplied by the contribution percentage of the distributing trust or estate. For this purpose, “contribution percentage” means the remaining unsatisfied balance of the trust or estate at the time of the distribution divided by the value of the trust or estate as determined under s. 732.2055. “Remaining unsatisfied balance” means the amount of liability initially apportioned to the trust or estate reduced by amounts or property previously contributed by any person in satisfaction of that liability.

(2) In lieu of paying the amount for which they are liable, beneficiaries who have received a distribution of property included in the elective estate and direct recipients other than the decedent’s probate estate or revocable trusts, may:

(a) Contribute a proportional part of all property received; or

(b) With respect to any property interest received before the date of the court’s order of contribution:

1. Contribute all of the property; or

2. If the property has been sold or exchanged prior to the date on which the spouse’s election is filed, pay an amount equal to the value of the property, less reasonable costs of sale, on the date it was sold or exchanged.

In the application of paragraph (a), the “proportional part of all property received” is determined separately for each class of priority under s. 732.2075(2).

(3) If a person pays the value of the property on the date of a sale or exchange or contributes all of the property received, as provided in paragraph (2)(b):

(a) No further contribution toward satisfaction of the elective share shall be required with respect to that property.

(b) Any unsatisfied contribution is treated as additional unsatisfied balance and reapportioned to other recipients as provided in s. 732.2075 and this section.

(4) If any part of s. 732.2035 or s. 732.2075 is preempted by federal law with respect to a payment, an item of property, or any other benefit included in the elective estate, a person who, not for value, receives the payment, item of property, or any other benefit is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of that item of property or benefit, as provided in ss. 732.2035 and 732.2075, to the person who would have been entitled to it were that section or part of that section not preempted.

History.—s. 8, ch. 99-343; s. 24, ch. 2001-226; s. 6, ch. 2009-115.



732.2095 - Valuation of property used to satisfy elective share.

732.2095 Valuation of property used to satisfy elective share.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Applicable valuation date” means:

1. In the case of transfers in satisfaction of the elective share, the date of the decedent’s death.

2. In the case of property held in a qualifying special needs trust on the date of the decedent’s death, the date of the decedent’s death.

3. In the case of other property irrevocably transferred to or for the benefit of the surviving spouse during the decedent’s life, the date of the transfer.

4. In the case of property distributed to the surviving spouse by the personal representative, the date of distribution.

5. Except as provided in subparagraphs 1., 2., and 3., in the case of property passing in trust for the surviving spouse, the date or dates the trust is funded in satisfaction of the elective share.

6. In the case of property described in s. 732.2035(2) or (3), the date of the decedent’s death.

7. In the case of proceeds of any policy of insurance payable to the surviving spouse, the date of the decedent’s death.

8. In the case of amounts payable to the surviving spouse under any plan or arrangement described in s. 732.2035(7), the date of the decedent’s death.

9. In all other cases, the date of the decedent’s death or the date the surviving spouse first comes into possession of the property, whichever occurs later.

(b) “Qualifying power of appointment” means a general power of appointment that is exercisable alone and in all events by the decedent’s spouse in favor of the spouse or the spouse’s estate. For this purpose, a general power to appoint by will is a qualifying power of appointment if the power may be exercised by the spouse in favor of the spouse’s estate without the consent of any other person.

(c) “Qualifying invasion power” means a power held by the surviving spouse or the trustee of an elective share trust to invade trust principal for the health, support, and maintenance of the spouse. The power may, but need not, provide that the other resources of the spouse are to be taken into account in any exercise of the power.

(2) Except as provided in this subsection, the value of property for purposes of s. 732.2075 is the fair market value of the property on the applicable valuation date.

(a) If the surviving spouse has a life interest in property not in trust that entitles the spouse to the use of the property for life, the value of the spouse’s interest is one-half of the value of the property on the applicable valuation date.

(b) If the surviving spouse has an interest in a trust, or portion of a trust, which meets the requirements of an elective share trust, the value of the spouse’s interest is a percentage of the value of the principal of the trust, or trust portion, on the applicable valuation date as follows:

1. One hundred percent if the trust instrument includes both a qualifying invasion power and a qualifying power of appointment.

2. Eighty percent if the trust instrument includes a qualifying invasion power but no qualifying power of appointment.

3. Fifty percent in all other cases.

(c) If the surviving spouse is a beneficiary of a trust, or portion of a trust, which meets the requirements of a qualifying special needs trust, the value of the principal of the trust, or trust portion, on the applicable valuation date.

(d) If the surviving spouse has an interest in a trust that does not meet the requirements of either an elective share trust or a qualifying special needs trust, the value of the spouse’s interest is the transfer tax value of the interest on the applicable valuation date; however, the aggregate value of all of the spouse’s interests in the trust shall not exceed one-half of the value of the trust principal on the applicable valuation date.

(e) In the case of any policy of insurance on the decedent’s life the proceeds of which are payable outright or to a trust described in paragraph (b), paragraph (c), or paragraph (d), the value of the policy for purposes of s. 732.2075 and paragraphs (b), (c), and (d) is the net proceeds.

(f) In the case of a right to one or more payments from an annuity or under a similar contractual arrangement or under any plan or arrangement described in s. 732.2035(7), the value of the right to payments for purposes of s. 732.2075 and paragraphs (b), (c), and (d) is the transfer tax value of the right on the applicable valuation date.

History.—s. 9, ch. 99-343; s. 25, ch. 2001-226.



732.2105 - Effect of election on other interests.

732.2105 Effect of election on other interests.—The elective share shall be in addition to homestead, exempt property, and allowances as provided in part IV.

History.—s. 15, ch. 75-220; s. 10, ch. 99-343; s. 26, ch. 2001-226.

Note.—Former s. 732.208.



732.2115 - Protection of payors and other third parties.

732.2115 Protection of payors and other third parties.—Although a property interest is included in the decedent’s elective estate under s. 732.2035(2)-(8), a payor or other third party is not liable for paying, distributing, or transferring the property to a beneficiary designated in a governing instrument, or for taking any other action in good faith reliance on the validity of a governing instrument.

History.—s. 11, ch. 99-343.



732.2125 - Right of election; by whom exercisable.

732.2125 Right of election; by whom exercisable.—The right of election may be exercised:

(1) By the surviving spouse.

(2) With approval of the court having jurisdiction of the probate proceeding by an attorney in fact or a guardian of the property of the surviving spouse. Before approving the election, the court shall determine that the election is in the best interests of the surviving spouse during the spouse’s probable lifetime.

History.—s. 15, ch. 75-220; s. 12, ch. 99-343; s. 27, ch. 2001-226; s. 6, ch. 2010-132.

Note.—Former s. 732.210.



732.2135 - Time of election; extensions; withdrawal.

732.2135 Time of election; extensions; withdrawal.—

(1) Except as provided in subsection (2), the election must be filed on or before the earlier of the date that is 6 months after the date of service of a copy of the notice of administration on the surviving spouse, or an attorney in fact or guardian of the property of the surviving spouse, or the date that is 2 years after the date of the decedent’s death.

(2) Within the period provided in subsection (1), the surviving spouse or an attorney in fact or guardian of the property of the surviving spouse may petition the court for an extension of time for making an election. For good cause shown, the court may extend the time for election. If the court grants the petition for an extension, the election must be filed within the time allowed by the extension.

(3) The surviving spouse or an attorney in fact, guardian of the property, or personal representative of the surviving spouse may withdraw an election at any time within 8 months after the decedent’s death and before the court’s order of contribution.

(4) A petition for an extension of the time for making the election or for approval to make the election shall toll the time for making the election.

(5) If the court determines that an election is made or pursued in bad faith, the court may assess attorney’s fees and costs against the surviving spouse or the surviving spouse’s estate.

History.—s. 15, ch. 75-220; s. 13, ch. 99-343; s. 28, ch. 2001-226; s. 4, ch. 2006-134; s. 7, ch. 2009-115.

Note.—Former s. 732.212.



732.2145 - Order of contribution; personal representative’s duty to collect contribution.

732.2145 Order of contribution; personal representative’s duty to collect contribution.—

(1) The court shall determine the elective share and contribution. Contributions shall bear interest at the statutory rate beginning 90 days after the order of contribution. The order is prima facie correct in proceedings in any court or jurisdiction.

(2) Except as provided in subsection (3), the personal representative shall collect contribution from the recipients of the elective estate as provided in the court’s order of contribution.

(a) If property within the possession or control of the personal representative is distributable to a beneficiary or trustee who is required to contribute in satisfaction of the elective share, the personal representative shall withhold from the distribution the contribution required of the beneficiary or trustee.

(b) If, after the order of contribution, the personal representative brings an action to collect contribution from property not within the personal representative’s control, the judgment shall include the personal representative’s costs and reasonable attorney’s fees. The personal representative is not required to seek collection of any portion of the elective share from property not within the personal representative’s control until after the entry of the order of contribution.

(3) A personal representative who has the duty under this section of enforcing contribution may be relieved of that duty by an order of the court finding that it is impracticable to enforce contribution in view of the improbability of obtaining a judgment or the improbability of collection under any judgment that might be obtained, or otherwise. The personal representative shall not be liable for failure to attempt collection if the attempt would have been economically impracticable.

(4) Nothing in this section limits the independent right of the surviving spouse to collect the elective share as provided in the order of contribution, and that right is hereby conferred. If the surviving spouse brings an action to enforce the order, the judgment shall include the surviving spouse’s costs and reasonable attorney’s fees.

History.—s. 14, ch. 99-343; s. 29, ch. 2001-226.



732.2155 - Effective date; effect of prior waivers; transition rules.

732.2155 Effective date; effect of prior waivers; transition rules.—

(1) Sections 732.201-732.2155 are effective on October 1, 1999, for all decedents dying on or after October 1, 2001. The law in effect prior to October 1, 1999, applies to decedents dying before October 1, 2001.

(2) Nothing in ss. 732.201-732.2155 modifies or applies to the rights of spouses under chapter 61.

(3) A waiver of elective share rights before the effective date of this section which is otherwise in compliance with the requirements of s. 732.702 is a waiver of all rights under ss. 732.201-732.2145.

(4) Notwithstanding anything in s. 732.2045(1)(a) to the contrary, any trust created by the decedent before the effective date of ss. 732.201-732.2145 that meets the requirements of an elective share trust is treated as if the decedent created the trust after the effective date of these sections and in satisfaction of the elective share.

(5) Sections 732.201-732.2155 do not affect any interest in contracts entered into for adequate consideration in money or money’s worth before October 1, 1999, to the extent that the contract was irrevocable at all times from October 1, 1999, until the date of the decedent’s death.

(6) Sections 732.201-732.2155 do not affect any interest in property held, as of the decedent’s death, in a trust, whether revocable or irrevocable, if:

(a) The property was an asset of the trust at all times between October 1, 1999, and the date of the decedent’s death;

(b) The decedent was not married to the decedent’s surviving spouse when the property was transferred to the trust; and

(c) The property was a nonmarital asset as defined in s. 61.075 immediately prior to the decedent’s death.

History.—s. 15, ch. 99-343; s. 30, ch. 2001-226.



732.216 - Short title.

732.216 Short title.—Sections 732.216-732.228 may be cited as the “Florida Uniform Disposition of Community Property Rights at Death Act.”

History.—s. 4, ch. 92-200.



732.217 - Application.

732.217 Application.—Sections 732.216-732.228 apply to the disposition at death of the following property acquired by a married person:

(1) Personal property, wherever located, which:

(a) Was acquired as, or became and remained, community property under the laws of another jurisdiction;

(b) Was acquired with the rents, issues, or income of, or the proceeds from, or in exchange for, community property; or

(c) Is traceable to that community property.

(2) Real property, except real property held as tenants by the entirety, which is located in this state, and which:

(a) Was acquired with the rents, issues, or income of, the proceeds from, or in exchange for, property acquired as, or which became and remained, community property under the laws of another jurisdiction; or

(b) Is traceable to that community property.

History.—s. 5, ch. 92-200; s. 4, ch. 2003-154.



732.218 - Rebuttable presumptions.

732.218 Rebuttable presumptions.—In determining whether ss. 732.216-732.228 apply to specific property, the following rebuttable presumptions apply:

(1) Property acquired during marriage by a spouse of that marriage while domiciled in a jurisdiction under whose laws property could then be acquired as community property is presumed to have been acquired as, or to have become and remained, property to which these sections apply.

(2) Real property located in this state, other than homestead and real property held as tenants by the entirety, and personal property wherever located acquired by a married person while domiciled in a jurisdiction under whose laws property could not then be acquired as community property and title to which was taken in a form which created rights of survivorship are presumed to be property to which these sections do not apply.

History.—s. 6, ch. 92-200; s. 31, ch. 2001-226.



732.219 - Disposition upon death.

732.219 Disposition upon death.—Upon the death of a married person, one-half of the property to which ss. 732.216-732.228 apply is the property of the surviving spouse and is not subject to testamentary disposition by the decedent or distribution under the laws of succession of this state. One-half of that property is the property of the decedent and is subject to testamentary disposition or distribution under the laws of succession of this state. The decedent’s one-half of that property is not in the elective estate.

History.—s. 7, ch. 92-200; s. 32, ch. 2001-226; s. 107, ch. 2002-1.



732.221 - Perfection of title of personal representative or beneficiary.

732.221 Perfection of title of personal representative or beneficiary.—If the title to any property to which ss. 732.216-732.228 apply is held by the surviving spouse at the time of the decedent’s death, the personal representative or a beneficiary of the decedent may institute an action to perfect title to the property. The personal representative has no duty to discover whether any property held by the surviving spouse is property to which ss. 732.216-732.228 apply, unless a written demand is made by a beneficiary within 3 months after service of a copy of the notice of administration on the beneficiary or by a creditor within 3 months after the first publication of the notice to creditors.

History.—s. 8, ch. 92-200; s. 33, ch. 2001-226.



732.222 - Purchaser for value or lender.

732.222 Purchaser for value or lender.—

(1) If a surviving spouse has apparent title to property to which ss. 732.216-732.228 apply, a purchaser for value or a lender taking a security interest in the property takes the interest in the property free of any rights of the personal representative or a beneficiary of the decedent.

(2) If a personal representative or a beneficiary of the decedent has apparent title to property to which ss. 732.216-732.228 apply, a purchaser for value or a lender taking a security interest in the property takes that interest in the property free of any rights of the surviving spouse.

(3) A purchaser for value or a lender need not inquire whether a vendor or borrower acted properly.

(4) The proceeds of a sale or creation of a security interest must be treated as the property transferred to the purchaser for value or a lender.

History.—s. 9, ch. 92-200; s. 956, ch. 97-102; s. 34, ch. 2001-226.



732.223 - Perfection of title of surviving spouse.

732.223 Perfection of title of surviving spouse.—If the title to any property to which ss. 732.216-732.228 apply was held by the decedent at the time of the decedent’s death, title of the surviving spouse may be perfected by an order of the probate court or by execution of an instrument by the personal representative or the beneficiaries of the decedent with the approval of the probate court. The probate court in which the decedent’s estate is being administered has no duty to discover whether property held by the decedent is property to which ss. 732.216-732.228 apply. The personal representative has no duty to discover whether property held by the decedent is property to which ss. 732.216-732.228 apply unless a written demand is made by the surviving spouse or the spouse’s successor in interest within 3 months after service of a copy of the notice of administration on the surviving spouse or the spouse’s successor in interest.

History.—s. 10, ch. 92-200; s. 957, ch. 97-102; s. 35, ch. 2001-226.



732.224 - Creditor’s rights.

732.224 Creditor’s rights.—Sections 732.216-732.228 do not affect rights of creditors with respect to property to which ss. 732.216-732.228 apply.

History.—s. 11, ch. 92-200.



732.225 - Acts of married persons.

732.225 Acts of married persons.—Sections 732.216-732.228 do not prevent married persons from severing or altering their interests in property to which these sections apply. The reinvestment of any property to which these sections apply in real property located in this state which is or becomes homestead property creates a conclusive presumption that the spouses have agreed to terminate the community property attribute of the property reinvested.

History.—s. 12, ch. 92-200.



732.226 - Limitations on testamentary disposition.

732.226 Limitations on testamentary disposition.—Sections 732.216-732.228 do not authorize a person to dispose of property by will if it is held under limitations imposed by law preventing testamentary disposition by that person.

History.—s. 13, ch. 92-200.



732.227 - Homestead defined.

732.227 Homestead defined.—For purposes of ss. 732.216-732.228, the term “homestead” refers only to property the descent and devise of which is restricted by s. 4(c), Art. X of the State Constitution.

History.—s. 14, ch. 92-200.



732.228 - Uniformity of application and construction.

732.228 Uniformity of application and construction.—Sections 732.216-732.228 are to be so applied and construed as to effectuate their general purpose to make uniform the law with respect to the subject of these sections among those states which enact them.

History.—s. 15, ch. 92-200.






Part III - PRETERMITTED SPOUSE AND CHILDREN (ss. 732.301, 732.302)

732.301 - Pretermitted spouse.

732.301 Pretermitted spouse.—When a person marries after making a will and the spouse survives the testator, the surviving spouse shall receive a share in the estate of the testator equal in value to that which the surviving spouse would have received if the testator had died intestate, unless:

(1) Provision has been made for, or waived by, the spouse by prenuptial or postnuptial agreement;

(2) The spouse is provided for in the will; or

(3) The will discloses an intention not to make provision for the spouse.

The share of the estate that is assigned to the pretermitted spouse shall be obtained in accordance with s. 733.805.

History.—s. 1, ch. 74-106; s. 16, ch. 75-220; s. 9, ch. 77-87.

Note.—Created from former s. 731.10.



732.302 - Pretermitted children.

732.302 Pretermitted children.—When a testator omits to provide by will for any of his or her children born or adopted after making the will and the child has not received a part of the testator’s property equivalent to a child’s part by way of advancement, the child shall receive a share of the estate equal in value to that which the child would have received if the testator had died intestate, unless:

(1) It appears from the will that the omission was intentional; or

(2) The testator had one or more children when the will was executed and devised substantially all the estate to the other parent of the pretermitted child and that other parent survived the testator and is entitled to take under the will.

The share of the estate that is assigned to the pretermitted child shall be obtained in accordance with s. 733.805.

History.—s. 1, ch. 74-106; s. 16, ch. 75-220; s. 958, ch. 97-102; s. 36, ch. 2001-226.

Note.—Created from former s. 731.11.






Part IV - EXEMPT PROPERTY AND ALLOWANCES (ss. 732.401-732.403)

732.401 - Descent of homestead.

732.401 Descent of homestead.—

(1) If not devised as authorized by law and the constitution, the homestead shall descend in the same manner as other intestate property; but if the decedent is survived by a spouse and one or more descendants, the surviving spouse shall take a life estate in the homestead, with a vested remainder to the descendants in being at the time of the decedent’s death per stirpes.

(2) In lieu of a life estate under subsection (1), the surviving spouse may elect to take an undivided one-half interest in the homestead as a tenant in common, with the remaining undivided one-half interest vesting in the decedent’s descendants in being at the time of the decedent’s death, per stirpes.

(a) The right of election may be exercised:

1. By the surviving spouse; or

2. With the approval of a court having jurisdiction of the real property, by an attorney in fact or guardian of the property of the surviving spouse. Before approving the election, the court shall determine that the election is in the best interests of the surviving spouse during the spouse’s probable lifetime.

(b) The election must be made within 6 months after the decedent’s death and during the surviving spouse’s lifetime. The time for making the election may not be extended except as provided in paragraph (c).

(c) A petition by an attorney in fact or by a guardian of the property of the surviving spouse for approval to make the election must be filed within 6 months after the decedent’s death and during the surviving spouse’s lifetime. If the petition is timely filed, the time for making the election shall be extended for at least 30 days after the rendition of the order allowing the election.

(d) Once made, the election is irrevocable.

(e) The election shall be made by filing a notice of election containing the legal description of the homestead property for recording in the official record books of the county or counties where the homestead property is located. The notice must be in substantially the following form:

ELECTION OF SURVIVING SPOUSE
TO TAKE A ONE-HALF INTEREST OF
DECEDENT’S INTEREST IN
HOMESTEAD PROPERTY

STATE OF

COUNTY OF

1. The decedent,     , died on    . On the date of the decedent’s death, The decedent was married to    , who survived the decedent.

2. At the time of the decedent’s death, the decedent owned an interest in real property that the affiant believes to be homestead property described in s. 4, Article X of the State Constitution, which real property being in    County, Florida, and described as:   (description of homestead property)  .

3. Affiant elects to take one-half of decedent’s interest in the homestead as a tenant in common in lieu of a life estate.

4. If affiant is not the surviving spouse, affiant is the surviving spouse’s attorney in fact or guardian of the property, and an order has been rendered by a court having jurisdiction of the real property authorizing the undersigned to make this election.

(Affiant)

Sworn to (or affirmed) and subscribed before me this   day of   (month)  ,   (year)  , by   (affiant)

(Signature of Notary Public-State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known OR Produced Identification

(Type of Identification Produced)

(3) Unless and until an election is made under subsection (2), expenses relating to the ownership of the homestead shall be allocated between the surviving spouse, as life tenant, and the decedent’s descendants, as remaindermen, in accordance with chapter 738. If an election is made, expenses relating to the ownership of the homestead shall be allocated between the surviving spouse and the descendants as tenants in common in proportion to their respective shares, effective as of the date the election is filed for recording.

(4) If the surviving spouse’s life estate created in subsection (1) is disclaimed pursuant to chapter 739, the interests of the decedent’s descendants may not be divested.

(5) This section does not apply to property that the decedent owned in tenancy by the entireties or in joint tenancy with rights of survivorship.

History.—s. 1, ch. 74-106; s. 17, ch. 75-220; s. 37, ch. 2001-226; s. 12, ch. 2007-74; s. 7, ch. 2010-132; s. 3, ch. 2012-109.

Note.—Created from former s. 731.27.



732.4015 - Devise of homestead.

732.4015 Devise of homestead.—

(1) As provided by the Florida Constitution, the homestead shall not be subject to devise if the owner is survived by a spouse or a minor child or minor children, except that the homestead may be devised to the owner’s spouse if there is no minor child or minor children.

(2) For the purposes of subsection (1), the term:

(a) “Owner” includes the grantor of a trust described in s. 733.707(3) that is evidenced by a written instrument which is in existence at the time of the grantor’s death as if the interest held in trust was owned by the grantor.

(b) “Devise” includes a disposition by trust of that portion of the trust estate which, if titled in the name of the grantor of the trust, would be the grantor’s homestead.

(3) If an interest in homestead has been devised to the surviving spouse as authorized by law and the constitution, and the surviving spouse’s interest is disclaimed, the disclaimed interest shall pass in accordance with chapter 739.

History.—s. 1, ch. 74-106; ss. 18, 30, ch. 75-220; s. 16, ch. 92-200; s. 959, ch. 97-102; s. 38, ch. 2001-226; s. 13, ch. 2007-74; s. 8, ch. 2010-132.



732.4017 - Inter vivos transfer of homestead property.

732.4017 Inter vivos transfer of homestead property.—

(1) If the owner of homestead property transfers an interest in that property, including a transfer in trust, with or without consideration, to one or more persons during the owner’s lifetime, the transfer is not a devise for purposes of s. 731.201(10) or s. 732.4015, and the interest transferred does not descend as provided in s. 732.401 if the transferor fails to retain a power, held in any capacity, acting alone or in conjunction with any other person, to revoke or revest that interest in the transferor.

(2) As used in this section, the term “transfer in trust” refers to a trust under which the transferor of the homestead property, alone or in conjunction with another person, does not possess a right of revocation as that term is defined in s. 733.707(3)(e). A power possessed by the transferor which is exercisable during the transferor’s lifetime to alter the beneficial use and enjoyment of the interest within a class of beneficiaries identified only in the trust instrument is not a right of revocation if the power may not be exercised in favor of the transferor, the transferor’s creditors, the transferor’s estate, or the creditors of the transferor’s estate or exercised to discharge the transferor’s legal obligations. This subsection does not create an inference that a power not described in this subsection is a power to revoke or revest an interest in the transferor.

(3) The transfer of an interest in homestead property described in subsection (1) may not be treated as a devise of that interest even if:

(a) The transferor retains a separate legal or equitable interest in the homestead property, directly or indirectly through a trust or other arrangement such as a term of years, life estate, reversion, possibility of reverter, or fractional fee interest;

(b) The interest transferred does not become a possessory interest until a date certain or upon a specified event, the occurrence or nonoccurrence of which does not constitute a power held by the transferor to revoke or revest the interest in the transferor, including, without limitation, the death of the transferor; or

(c) The interest transferred is subject to divestment, expiration, or lapse upon a date certain or upon a specified event, the occurrence or nonoccurrence of which does not constitute a power held by the transferor to revoke or revest the interest in the transferor, including, without limitation, survival of the transferor.

(4) It is the intent of the Legislature that this section clarify existing law.

History.—s. 9, ch. 2010-132.



732.402 - Exempt property.

732.402 Exempt property.—

(1) If a decedent was domiciled in this state at the time of death, the surviving spouse, or, if there is no surviving spouse, the children of the decedent shall have the right to a share of the estate of the decedent as provided in this section, to be designated “exempt property.”

(2) Exempt property shall consist of:

(a) Household furniture, furnishings, and appliances in the decedent’s usual place of abode up to a net value of $20,000 as of the date of death.

(b) Two motor vehicles as defined in s. 316.003, which do not, individually as to either such motor vehicle, have a gross vehicle weight in excess of 15,000 pounds, held in the decedent’s name and regularly used by the decedent or members of the decedent’s immediate family as their personal motor vehicles.

(c) All qualified tuition programs authorized by s. 529 of the Internal Revenue Code of 1986, as amended, including, but not limited to, the Florida Prepaid College Trust Fund advance payment contracts under s. 1009.98 and the Florida Prepaid College Trust Fund participation agreements under s. 1009.981.

(d) All benefits paid pursuant to s. 112.1915.

(3) Exempt property shall be exempt from all claims against the estate except perfected security interests thereon.

(4) Exempt property shall be in addition to protected homestead, statutory entitlements, and property passing under the decedent’s will or by intestate succession.

(5) Property specifically or demonstratively devised by the decedent’s will to any devisee shall not be included in exempt property. However, persons to whom property has been specifically or demonstratively devised and who would otherwise be entitled to it as exempt property under this section may have the court determine the property to be exempt from claims, except for perfected security interests thereon, after complying with the provisions of subsection (6).

(6) Persons entitled to exempt property shall be deemed to have waived their rights under this section unless a petition for determination of exempt property is filed by or on behalf of the persons entitled to the exempt property on or before the later of the date that is 4 months after the date of service of the notice of administration or the date that is 40 days after the date of termination of any proceeding involving the construction, admission to probate, or validity of the will or involving any other matter affecting any part of the estate subject to this section.

(7) Property determined as exempt under this section shall be excluded from the value of the estate before residuary, intestate, or pretermitted or elective shares are determined.

History.—s. 1, ch. 74-106; s. 19, ch. 75-220; s. 10, ch. 77-87; s. 1, ch. 77-174; s. 1, ch. 81-238; s. 3, ch. 85-79; s. 67, ch. 87-226; s. 51, ch. 98-421; s. 3, ch. 99-220; s. 3, ch. 2001-180; s. 39, ch. 2001-226; s. 1036, ch. 2002-387; s. 5, ch. 2006-134; s. 5, ch. 2006-303; s. 8, ch. 2009-115; s. 81, ch. 2016-239.

Note.—Section 8, ch. 85-79, provides in pertinent part that with respect to s. 3, ch. 85-79, “the substantive rights of all persons which have vested prior to October 1, 1985, shall be determined as provided in s. 732.402, Florida Statutes, 1983.”

Note.—Created from former s. 734.08.



732.403 - Family allowance.

732.403 Family allowance.—In addition to protected homestead and statutory entitlements, if the decedent was domiciled in Florida at the time of death, the surviving spouse and the decedent’s lineal heirs the decedent was supporting or was obligated to support are entitled to a reasonable allowance in money out of the estate for their maintenance during administration. The court may order this allowance to be paid as a lump sum or in periodic installments. The allowance shall not exceed a total of $18,000. It shall be paid to the surviving spouse, if living, for the use of the spouse and dependent lineal heirs. If the surviving spouse is not living, it shall be paid to the lineal heirs or to the persons having their care and custody. If any lineal heir is not living with the surviving spouse, the allowance may be made partly to the lineal heir or guardian or other person having the heir’s care and custody and partly to the surviving spouse, as the needs of the dependent heir and the surviving spouse appear. The family allowance is not chargeable against any benefit or share otherwise passing to the surviving spouse or to the dependent lineal heirs, unless the will otherwise provides. The death of any person entitled to a family allowance terminates the right to that part of the allowance not paid. For purposes of this section, the term “lineal heir” or “lineal heirs” means lineal ascendants and lineal descendants of the decedent.

History.—s. 1, ch. 74-106; s. 19, ch. 75-220; s. 960, ch. 97-102; s. 40, ch. 2001-226.

Note.—Created from former s. 733.20.






Part V - WILLS (ss. 732.501-732.518)

732.501 - Who may make a will.

732.501 Who may make a will.—Any person who is of sound mind and who is either 18 or more years of age or an emancipated minor may make a will.

History.—s. 1, ch. 74-106; s. 113, ch. 75-220; s. 41, ch. 2001-226.

Note.—Created from former s. 731.04.



732.502 - Execution of wills.

732.502 Execution of wills.—Every will must be in writing and executed as follows:

(1)(a) Testator’s signature.—

1. The testator must sign the will at the end; or

2. The testator’s name must be subscribed at the end of the will by some other person in the testator’s presence and by the testator’s direction.

(b) Witnesses.—The testator’s:

1. Signing, or

2. Acknowledgment:

a. That he or she has previously signed the will, or

b. That another person has subscribed the testator’s name to it,

must be in the presence of at least two attesting witnesses.

(c) Witnesses’ signatures.—The attesting witnesses must sign the will in the presence of the testator and in the presence of each other.

(2) Any will, other than a holographic or nuncupative will, executed by a nonresident of Florida, either before or after this law takes effect, is valid as a will in this state if valid under the laws of the state or country where the will was executed. A will in the testator’s handwriting that has been executed in accordance with subsection (1) shall not be considered a holographic will.

(3) Any will executed as a military testamentary instrument in accordance with 10 U.S.C. s. 1044d, Chapter 53, by a person who is eligible for military legal assistance is valid as a will in this state.

(4) No particular form of words is necessary to the validity of a will if it is executed with the formalities required by law.

(5) A codicil shall be executed with the same formalities as a will.

History.—s. 1, ch. 74-106; s. 21, ch. 75-220; s. 11, ch. 77-87; s. 961, ch. 97-102; s. 42, ch. 2001-226; s. 5, ch. 2003-154.

Note.—Created from former s. 731.07.



732.503 - Self-proof of will.

732.503 Self-proof of will.—

(1) A will or codicil executed in conformity with s. 732.502 may be made self-proved at the time of its execution or at any subsequent date by the acknowledgment of it by the testator and the affidavits of the witnesses, made before an officer authorized to administer oaths and evidenced by the officer’s certificate attached to or following the will, in substantially the following form:

STATE OF FLORIDA

COUNTY OF

I,   , declare to the officer taking my acknowledgment of this instrument, and to the subscribing witnesses, that I signed this instrument as my will.

Testator

We,  and  , have been sworn by the officer signing below, and declare to that officer on our oaths that the testator declared the instrument to be the testator’s will and signed it in our presence and that we each signed the instrument as a witness in the presence of the testator and of each other.

Witness

Witness

Acknowledged and subscribed before me by the testator, (type or print testator’s name), who is personally known to me or who has produced (state type of identification—see s. 117.05(5)(b)2.) as identification, and sworn to and subscribed before me by the witnesses, (type or print name of first witness) who is personally known to me or who has produced (state type of identification—see s. 117.05(5)(b)2.) as identification and (type or print name of second witness) who is personally known to me or who has produced (state type of identification—see s. 117.05(5)(b)2.) as identification, and subscribed by me in the presence of the testator and the subscribing witnesses, all on (date).

(Signature of Officer)

(Print, type, or stamp commissioned name and affix official seal)

(2) A will or codicil made self-proved under former law, or executed in another state and made self-proved under the laws of that state, shall be considered as self-proved under this section.

History.—s. 1, ch. 74-106; s. 21, ch. 75-220; s. 12, ch. 77-87; s. 8, ch. 93-62; s. 962, ch. 97-102; s. 18, ch. 98-246; s. 43, ch. 2001-226.

Note.—Created from former s. 731.071.



732.504 - Who may witness.

732.504 Who may witness.—

(1) Any person competent to be a witness may act as a witness to a will.

(2) A will or codicil, or any part of either, is not invalid because the will or codicil is signed by an interested witness.

History.—s. 1, ch. 74-106; s. 22, ch. 75-220; s. 1, ch. 77-174; s. 268, ch. 79-400.



732.505 - Revocation by writing.

732.505 Revocation by writing.—A will or codicil, or any part of either, is revoked:

(1) By a subsequent inconsistent will or codicil, even though the subsequent inconsistent will or codicil does not expressly revoke all previous wills or codicils, but the revocation extends only so far as the inconsistency.

(2) By a subsequent will, codicil, or other writing executed with the same formalities required for the execution of wills declaring the revocation.

History.—s. 1, ch. 74-106; s. 23, ch. 75-220; s. 13, ch. 77-87; s. 269, ch. 79-400; s. 44, ch. 2001-226.

Note.—Created from former ss. 731.12, 731.13.



732.506 - Revocation by act.

732.506 Revocation by act.—A will or codicil is revoked by the testator, or some other person in the testator’s presence and at the testator’s direction, by burning, tearing, canceling, defacing, obliterating, or destroying it with the intent, and for the purpose, of revocation.

History.—s. 1, ch. 74-106; s. 23, ch. 75-220; s. 963, ch. 97-102.

Note.—Created from former s. 731.14.



732.507 - Effect of subsequent marriage, birth, adoption, or dissolution of marriage.

732.507 Effect of subsequent marriage, birth, adoption, or dissolution of marriage.—

(1) Neither subsequent marriage, birth, nor adoption of descendants shall revoke the prior will of any person, but the pretermitted child or spouse shall inherit as set forth in ss. 732.301 and 732.302, regardless of the prior will.

(2) Any provision of a will executed by a married person that affects the spouse of that person shall become void upon the divorce of that person or upon the dissolution or annulment of the marriage. After the dissolution, divorce, or annulment, the will shall be administered and construed as if the former spouse had died at the time of the dissolution, divorce, or annulment of the marriage, unless the will or the dissolution or divorce judgment expressly provides otherwise.

History.—s. 1, ch. 74-106; s. 113, ch. 75-220; s. 3, ch. 90-23; s. 45, ch. 2001-226; s. 14, ch. 2007-74.

Note.—Created from former ss. 731.10, 731.101, 731.11.



732.508 - Revival by revocation.

732.508 Revival by revocation.—

(1) The revocation by the testator of a will that revokes a former will shall not revive the former will, even though the former will is in existence at the date of the revocation of the subsequent will.

(2) The revocation of a codicil to a will does not revoke the will, and, in the absence of evidence to the contrary, it shall be presumed that in revoking the codicil the testator intended to reinstate the provisions of a will or codicil that were changed or revoked by the revoked codicil, as if the revoked codicil had never been executed.

History.—s. 1, ch. 74-106; s. 25, ch. 75-220.

Note.—Created from former s. 731.15.



732.509 - Revocation of codicil.

732.509 Revocation of codicil.—The revocation of a will revokes all codicils to that will.

History.—s. 1, ch. 74-106; s. 113, ch. 75-220.

Note.—Created from former s. 731.16.



732.5105 - Republication of wills by codicil.

732.5105 Republication of wills by codicil.—The execution of a codicil referring to a previous will has the effect of republishing the will as modified by the codicil.

History.—s. 1, ch. 74-106; s. 113, ch. 75-220.

Note.—Created from former s. 731.17.



732.511 - Republication of wills by reexecution.

732.511 Republication of wills by reexecution.—If a will has been revoked or if it is invalid for any other reason, it may be republished and made valid by its reexecution or the execution of a codicil republishing it with the formalities required by this law for the execution of wills.

History.—s. 1, ch. 74-106; s. 113, ch. 75-220.

Note.—Created from former s. 731.18.



732.512 - Incorporation by reference.

732.512 Incorporation by reference.—

(1) A writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification.

(2) A will may dispose of property by reference to acts and events which have significance apart from their effect upon the dispositions made by the will, whether they occur before or after the execution of the will or before or after the testator’s death. The execution or revocation of a will or trust by another person is such an event.

History.—s. 1, ch. 74-106; s. 27, ch. 75-220.



732.513 - Devises to trustee.

732.513 Devises to trustee.—

(1) A valid devise may be made to the trustee of a trust that is evidenced by a written instrument in existence at the time of making the will, or by a written instrument subscribed concurrently with making of the will, if the written instrument is identified in the will.

(2) The devise shall not be invalid for any or all of the following reasons:

(a) Because the trust is amendable or revocable, or both, by any person.

(b) Because the trust has been amended or revoked in part after execution of the will or a codicil to it.

(c) Because the only res of the trust is the possible expectancy of receiving, as a named beneficiary, a devise under a will or death benefits as described in s. 733.808, and even though the testator or other person has reserved any or all rights of ownership in the death benefit policy, contract, or plan, including the right to change the beneficiary.

(d) Because of any of the provisions of s. 689.075.

(3) The devise shall dispose of property under the terms of the instrument that created the trust as previously or subsequently amended.

(4) An entire revocation of the trust by an instrument in writing before the testator’s death shall invalidate the devise or bequest.

(5) Unless the will provides otherwise, the property devised shall not be held under a testamentary trust of the testator but shall become a part of the principal of the trust to which it is devised.

History.—s. 1, ch. 74-106; s. 3, ch. 75-74; s. 113, ch. 75-220; s. 2, ch. 88-340; s. 46, ch. 2001-226; s. 32, ch. 2006-217.

Note.—Created from former s. 736.17.



732.514 - Vesting of devises.

732.514 Vesting of devises.—The death of the testator is the event that vests the right to devises unless the testator in the will has provided that some other event must happen before a devise vests.

History.—s. 1, ch. 74-106; ss. 28, 113, ch. 75-220; s. 964, ch. 97-102; s. 47, ch. 2001-226.

Note.—Created from former ss. 731.21 and 733.102.



732.515 - Separate writing identifying devises of tangible property.

732.515 Separate writing identifying devises of tangible property.—A written statement or list referred to in the decedent’s will shall dispose of items of tangible personal property, other than property used in trade or business, not otherwise specifically disposed of by the will. To be admissible under this section as evidence of the intended disposition, the writing must be signed by the testator and must describe the items and the devisees with reasonable certainty. The writing may be prepared before or after the execution of the will. It may be altered by the testator after its preparation. It may be a writing that has no significance apart from its effect upon the dispositions made by the will. If more than one otherwise effective writing exists, then, to the extent of any conflict among the writings, the provisions of the most recent writing revoke the inconsistent provisions of each prior writing.

History.—s. 1, ch. 74-106; s. 29, ch. 75-220; s. 48, ch. 2001-226.



732.5165 - Effect of fraud, duress, mistake, and undue influence.

732.5165 Effect of fraud, duress, mistake, and undue influence.—A will is void if the execution is procured by fraud, duress, mistake, or undue influence. Any part of the will is void if so procured, but the remainder of the will not so procured shall be valid if it is not invalid for other reasons. If the revocation of a will, or any part thereof, is procured by fraud, duress, mistake, or undue influence, such revocation is void.

History.—s. 31, ch. 75-220; s. 6, ch. 2011-183.



732.517 - Penalty clause for contest.

732.517 Penalty clause for contest.—A provision in a will purporting to penalize any interested person for contesting the will or instituting other proceedings relating to the estate is unenforceable.

History.—s. 1, ch. 74-106; s. 113, ch. 75-220.



732.518 - Will contests.

732.518 Will contests.—An action to contest the validity of all or part of a will or the revocation of all or part of a will may not be commenced before the death of the testator.

History.—s. 17, ch. 92-200; s. 7, ch. 2011-183.






Part VI - RULES OF CONSTRUCTION (ss. 732.6005-732.616)

732.6005 - Rules of construction and intention.

732.6005 Rules of construction and intention.—

(1) The intention of the testator as expressed in the will controls the legal effect of the testator’s dispositions. The rules of construction expressed in this part shall apply unless a contrary intention is indicated by the will.

(2) Subject to the foregoing, a will is construed to pass all property which the testator owns at death, including property acquired after the execution of the will.

History.—s. 1, ch. 74-106; ss. 33, 35, ch. 75-220; s. 965, ch. 97-102; s. 49, ch. 2001-226.

Note.—Created from former ss. 732.41 and 732.602.



732.601 - Simultaneous Death Law.

732.601 Simultaneous Death Law.—Unless a contrary intention appears in the governing instrument:

(1) When title to property or its devolution depends on priority of death and there is insufficient evidence that the persons have died otherwise than simultaneously, the property of each person shall be disposed of as if that person survived.

(2) When two or more beneficiaries are designated to take successively by reason of survivorship under another person’s disposition of property and there is insufficient evidence that the beneficiaries died otherwise than simultaneously, the property thus disposed of shall be divided into as many equal parts as there are successive beneficiaries and the parts shall be distributed to those who would have taken if each designated beneficiary had survived.

(3) When there is insufficient evidence that two joint tenants or tenants by the entirety died otherwise than simultaneously, the property so held shall be distributed one-half as if one had survived and one-half as if the other had survived. If there are more than two joint tenants and all of them so died, the property thus distributed shall be in the proportion that one bears to the number of joint tenants.

(4) When the insured and the beneficiary in a policy of life or accident insurance have died and there is insufficient evidence that they died otherwise than simultaneously, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.

History.—s. 1, ch. 74-106; s. 34, ch. 75-220; s. 966, ch. 97-102; s. 50, ch. 2001-226.

Note.—Created from former s. 736.05.



732.603 - Antilapse; deceased devisee; class gifts.

732.603 Antilapse; deceased devisee; class gifts.—

(1) Unless a contrary intent appears in the will, if a devisee who is a grandparent, or a descendant of a grandparent, of the testator:

(a) Is dead at the time of the execution of the will;

(b) Fails to survive the testator; or

(c) Is required by the will or by operation of law to be treated as having predeceased the testator,

a substitute gift is created in the devisee’s surviving descendants who take per stirpes the property to which the devisee would have been entitled had the devisee survived the testator.

(2) When a power of appointment is exercised by will, unless a contrary intent appears in the document creating the power of appointment or in the testator’s will, if an appointee who is a grandparent, or a descendant of a grandparent, of the donor of the power:

(a) Is dead at the time of the execution of the will or the creation of the power;

(b) Fails to survive the testator; or

(c) Is required by the will, the document creating the power, or by operation of law to be treated as having predeceased the testator,

a substitute gift is created in the appointee’s surviving descendants who take per stirpes the property to which the appointee would have been entitled had the appointee survived the testator. Unless the language creating a power of appointment expressly excludes the substitution of the descendants of an object of a power for the object, a surviving descendant of a deceased object of a power of appointment may be substituted for the object whether or not the descendant is an object of the power.

(3) In the application of this section:

(a) Words of survivorship in a devise or appointment to an individual, such as “if he survives me,” or to “my surviving children,” are a sufficient indication of an intent contrary to the application of subsections (1) and (2). Words of survivorship used by the donor of the power in a power to appoint to an individual, such as the term “if he survives the donee,” or in a power to appoint to the donee’s “then surviving children,” are a sufficient indication of an intent contrary to the application of subsection (2).

(b) The term:

1. “Appointment” includes an alternative appointment and an appointment in the form of a class gift.

2. “Appointee” includes:

a. A class member if the appointment is in the form of a class gift.

b. An individual or class member who was deceased at the time the testator executed his or her will as well as an individual or class member who was then living but who failed to survive the testator.

3. “Devise” also includes an alternative devise and a devise in the form of a class gift.

4. “Devisee” also includes:

a. A class member if the devise is in the form of a class gift.

b. An individual or class member who was deceased at the time the testator executed his or her will as well as an individual or class member who was then living but who failed to survive the testator.

(4) This section applies only to outright devises and appointments. Devises and appointments in trust, including to a testamentary trust, are subject to s. 736.1106.

History.—s. 1, ch. 74-106; s. 36, ch. 75-220; s. 967, ch. 97-102; s. 51, ch. 2001-226; s. 6, ch. 2003-154; s. 33, ch. 2006-217.

Note.—Created from former s. 731.20.



732.604 - Failure of testamentary provision.

732.604 Failure of testamentary provision.—

(1) Except as provided in s. 732.603, if a devise other than a residuary devise fails for any reason, it becomes a part of the residue.

(2) Except as provided in s. 732.603, if the residue is devised to two or more persons, the share of a residuary devisee that fails for any reason passes to the other residuary devisee, or to the other residuary devisees in proportion to the interests of each in the remaining part of the residue.

History.—s. 1, ch. 74-106; s. 113, ch. 75-220; s. 968, ch. 97-102; s. 52, ch. 2001-226; s. 29, ch. 2003-154; s. 34, ch. 2006-217.



732.605 - Change in securities; accessions; nonademption.

732.605 Change in securities; accessions; nonademption.—

(1) If the testator intended a specific devise of certain securities rather than their equivalent value, the specific devisee is entitled only to:

(a) As much of the devised securities as is a part of the estate at the time of the testator’s death.

(b) Any additional or other securities of the same entity owned by the testator because of action initiated by the entity, excluding any acquired by exercise of purchase options.

(c) Securities of another entity owned by the testator as a result of a merger, consolidation, reorganization, or other similar action initiated by the entity.

(d) Securities of the same entity acquired as a result of a plan of reinvestment.

(2) Distributions before death with respect to a specifically devised security, whether in cash or otherwise, which are not provided for in subsection (1) are not part of the specific devise.

History.—s. 1, ch. 74-106; s. 113, ch. 75-220; s. 53, ch. 2001-226.



732.606 - Nonademption of specific devises in certain cases; sale by guardian of the property; unpaid proceeds of sale, condemnation, or insurance.

732.606 Nonademption of specific devises in certain cases; sale by guardian of the property; unpaid proceeds of sale, condemnation, or insurance.—

(1) If specifically devised property is sold by a guardian of the property or if a condemnation award or insurance proceeds are paid to a guardian of the property, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the condemnation award, or the insurance proceeds. This subsection does not apply if, subsequent to the sale, condemnation, or casualty, it is adjudicated that the disability of the testator has ceased and the testator survives the adjudication by 1 year. The right of the specific devisee under this subsection is reduced by any right described in subsection (2).

(2) A specific devisee has the right to the remaining specifically devised property and:

(a) Any balance of the purchase price owing from a purchaser to the testator at death because of sale of the property plus any security interest.

(b) Any amount of a condemnation award for the taking of the property unpaid at death.

(c) Any proceeds unpaid at death on fire or casualty insurance on the property.

(d) Property owned by the testator at death as a result of foreclosure, or obtained instead of foreclosure, of the security for the specifically devised obligation.

History.—s. 1, ch. 74-106; s. 38, ch. 75-220; s. 969, ch. 97-102; s. 54, ch. 2001-226.



732.607 - Exercise of power of appointment.

732.607 Exercise of power of appointment.—A general residuary clause in a will, or a will making general disposition of all the testator’s property, does not exercise a power of appointment held by the testator unless specific reference is made to the power or there is some other indication of intent to include the property subject to the power.

History.—s. 1, ch. 74-106; s. 38, ch. 75-220.



732.608 - Construction of terms.

732.608 Construction of terms.—The laws used to determine paternity and relationships for the purposes of intestate succession apply when determining whether class gift terminology and terms of relationship include adopted persons and persons born out of wedlock.

History.—s. 1, ch. 74-106; s. 38, ch. 75-220; s. 10, ch. 2010-132.



732.609 - Ademption by satisfaction.

732.609 Ademption by satisfaction.—Property that a testator gave to a person in the testator’s lifetime is treated as a satisfaction of a devise to that person, in whole or in part, only if the will provides for deduction of the lifetime gift, the testator declares in a contemporaneous writing that the gift is to be deducted from the devise or is in satisfaction of the devise, or the devisee acknowledges in writing that the gift is in satisfaction. For purposes of part satisfaction, property given during the testator’s lifetime is valued at the time the devisee came into possession or enjoyment of the property or at the time of the death of the testator, whichever occurs first.

History.—s. 1, ch. 74-106; s. 38, ch. 75-220.



732.611 - Devises to multigeneration classes to be per stirpes.

732.611 Devises to multigeneration classes to be per stirpes.—Unless the will provides otherwise, all devises to descendants, issue, and other multigeneration classes shall be per stirpes.

History.—s. 1, ch. 74-106; s. 38, ch. 75-220; s. 35, ch. 2006-217.



732.615 - Reformation to correct mistakes.

732.615 Reformation to correct mistakes.—Upon application of any interested person, the court may reform the terms of a will, even if unambiguous, to conform the terms to the testator’s intent if it is proved by clear and convincing evidence that both the accomplishment of the testator’s intent and the terms of the will were affected by a mistake of fact or law, whether in expression or inducement. In determining the testator’s original intent, the court may consider evidence relevant to the testator’s intent even though the evidence contradicts an apparent plain meaning of the will.

History.—s. 3, ch. 2011-183.



732.616 - Modification to achieve testator’s tax objectives.

732.616 Modification to achieve testator’s tax objectives.—Upon application of any interested person, to achieve the testator’s tax objectives the court may modify the terms of a will in a manner that is not contrary to the testator’s probable intent. The court may provide that the modification has retroactive effect.

History.—s. 4, ch. 2011-183.






Part VII - CONTRACTUAL ARRANGEMENTS RELATING TO DEATH (ss. 732.701-732.703)

732.701 - Agreements concerning succession.

732.701 Agreements concerning succession.—

(1) No agreement to make a will, to give a devise, not to revoke a will, not to revoke a devise, not to make a will, or not to make a devise shall be binding or enforceable unless the agreement is in writing and signed by the agreeing party in the presence of two attesting witnesses. Such an agreement executed by a nonresident of Florida, either before or after this law takes effect, is valid in this state if valid when executed under the laws of the state or country where the agreement was executed, whether or not the agreeing party is a Florida resident at the time of death.

(2) The execution of a joint will or mutual wills neither creates a presumption of a contract to make a will nor creates a presumption of a contract not to revoke the will or wills.

History.—s. 1, ch. 74-106; s. 39, ch. 75-220; s. 55, ch. 2001-226.

Note.—Created from former s. 731.051.



732.702 - Waiver of spousal rights.

732.702 Waiver of spousal rights.—

(1) The rights of a surviving spouse to an elective share, intestate share, pretermitted share, homestead, exempt property, family allowance, and preference in appointment as personal representative of an intestate estate or any of those rights, may be waived, wholly or partly, before or after marriage, by a written contract, agreement, or waiver, signed by the waiving party in the presence of two subscribing witnesses. The requirement of witnesses shall be applicable only to contracts, agreements, or waivers signed by Florida residents after the effective date of this law. Any contract, agreement, or waiver executed by a nonresident of Florida, either before or after this law takes effect, is valid in this state if valid when executed under the laws of the state or country where it was executed, whether or not he or she is a Florida resident at the time of death. Unless the waiver provides to the contrary, a waiver of “all rights,” or equivalent language, in the property or estate of a present or prospective spouse, or a complete property settlement entered into after, or in anticipation of, separation, dissolution of marriage, or divorce, is a waiver of all rights to elective share, intestate share, pretermitted share, homestead, exempt property, family allowance, and preference in appointment as personal representative of an intestate estate, by the waiving party in the property of the other and a renunciation by the waiving party of all benefits that would otherwise pass to the waiving party from the other by intestate succession or by the provisions of any will executed before the written contract, agreement, or waiver.

(2) Each spouse shall make a fair disclosure to the other of that spouse’s estate if the agreement, contract, or waiver is executed after marriage. No disclosure shall be required for an agreement, contract, or waiver executed before marriage.

(3) No consideration other than the execution of the agreement, contract, or waiver shall be necessary to its validity, whether executed before or after marriage.

History.—s. 1, ch. 74-106; s. 39, ch. 75-220; s. 14, ch. 77-87; s. 56, ch. 2001-226.



732.703 - Effect of divorce, dissolution, or invalidity of marriage on disposition of certain assets at death.

732.703 Effect of divorce, dissolution, or invalidity of marriage on disposition of certain assets at death.—

(1) As used in this section, unless the context requires otherwise, the term:

(a) “Asset,” when not modified by other words or phrases, means an asset described in subsection (3), except as provided in paragraph (4)(j).

(b) “Beneficiary” means any person designated in a governing instrument to receive an interest in an asset upon the death of the decedent.

(c) “Death certificate” means a certified copy of a death certificate issued by an official or agency for the place where the decedent’s death occurred.

(d) “Employee benefit plan” means any funded or unfunded plan, program, or fund established by an employer to provide an employee’s beneficiaries with benefits that may be payable on the employee’s death.

(e) “Governing instrument” means any writing or contract governing the disposition of all or any part of an asset upon the death of the decedent.

(f) “Payor” means any person obligated to make payment of the decedent’s interest in an asset upon the death of the decedent, and any other person who is in control or possession of an asset.

(g) “Primary beneficiary” means a beneficiary designated under the governing instrument to receive an interest in an asset upon the death of the decedent who is not a secondary beneficiary. A person who receives an interest in the asset upon the death of the decedent due to the death of another beneficiary prior to the decedent’s death is also a primary beneficiary.

(h) “Secondary beneficiary” means a beneficiary designated under the governing instrument who will receive an interest in an asset if the designation of the primary beneficiary is revoked or otherwise cannot be given effect.

(2) A designation made by or on behalf of the decedent providing for the payment or transfer at death of an interest in an asset to or for the benefit of the decedent’s former spouse is void as of the time the decedent’s marriage was judicially dissolved or declared invalid by court order prior to the decedent’s death, if the designation was made prior to the dissolution or court order. The decedent’s interest in the asset shall pass as if the decedent’s former spouse predeceased the decedent. An individual retirement account described in s. 408 or s. 408A of the Internal Revenue Code of 1986, or an employee benefit plan, may not be treated as a trust for purposes of this section.

(3) Subsection (2) applies to the following assets in which a resident of this state has an interest at the time of the resident’s death:

(a) A life insurance policy, qualified annuity, or other similar tax-deferred contract held within an employee benefit plan.

(b) An employee benefit plan.

(c) An individual retirement account described in s. 408 or s. 408A of the Internal Revenue Code of 1986, including an individual retirement annuity described in s. 408(b) of the Internal Revenue Code of 1986.

(d) A payable-on-death account.

(e) A security or other account registered in a transfer-on-death form.

(f) A life insurance policy, annuity, or other similar contract that is not held within an employee benefit plan or a tax-qualified retirement account.

(4) Subsection (2) does not apply:

(a) To the extent that controlling federal law provides otherwise;

(b) If the governing instrument is signed by the decedent, or on behalf of the decedent, after the order of dissolution or order declaring the marriage invalid and such governing instrument expressly provides that benefits will be payable to the decedent’s former spouse;

(c) To the extent a will or trust governs the disposition of the assets and s. 732.507(2) or s. 736.1105 applies;

(d) If the order of dissolution or order declaring the marriage invalid requires that the decedent acquire or maintain the asset for the benefit of a former spouse or children of the marriage, payable upon the death of the decedent either outright or in trust, only if other assets of the decedent fulfilling such a requirement for the benefit of the former spouse or children of the marriage do not exist upon the death of the decedent;

(e) If, under the terms of the order of dissolution or order declaring the marriage invalid, the decedent could not have unilaterally terminated or modified the ownership of the asset, or its disposition upon the death of the decedent;

(f) If the designation of the decedent’s former spouse as a beneficiary is irrevocable under applicable law;

(g) If the governing instrument is governed by the laws of a state other than this state;

(h) To an asset held in two or more names as to which the death of one coowner vests ownership of the asset in the surviving coowner or coowners;

(i) If the decedent remarries the person whose interest would otherwise have been revoked under this section and the decedent and that person are married to one another at the time of the decedent’s death; or

(j) To state-administered retirement plans under chapter 121.

(5) In the case of an asset described in paragraph (3)(a), paragraph (3)(b), or paragraph (3)(c), unless payment or transfer would violate a court order directed to, and served as required by law on, the payor:

(a) If the governing instrument does not explicitly specify the relationship of the beneficiary to the decedent or if the governing instrument explicitly provides that the beneficiary is not the decedent’s spouse, the payor is not liable for making any payment on account of, or transferring any interest in, the asset to the beneficiary.

(b) As to any portion of the asset required by the governing instrument to be paid after the decedent’s death to a primary beneficiary explicitly designated in the governing instrument as the decedent’s spouse:

1. If the death certificate states that the decedent was married at the time of his or her death to that spouse, the payor is not liable for making a payment on account of, or for transferring an interest in, that portion of the asset to such primary beneficiary.

2. If the death certificate states that the decedent was not married at the time of his or her death, or if the death certificate states that the decedent was married to a person other than the spouse designated as the primary beneficiary at the time of his or her death, the payor is not liable for making a payment on account of, or for transferring an interest in, that portion of the asset to a secondary beneficiary under the governing instrument.

3. If the death certificate is silent as to the decedent’s marital status at the time of his or her death, the payor is not liable for making a payment on account of, or for transferring an interest in, that portion of the asset to the primary beneficiary upon delivery to the payor of an affidavit validly executed by the primary beneficiary in substantially the following form:

STATE OF

COUNTY OF

Before me, the undersigned authority, personally appeared   (type or print Affiant’s name)   (“Affiant”), who swore or affirmed that:

1.   (Type or print name of Decedent)   (“Decedent”) died on   (type or print the date of the Decedent’s death)  .

2. Affiant is a “primary beneficiary” as that term is defined in Section 732.703, Florida Statutes. Affiant and Decedent were married on   (type or print the date of marriage)  , and were legally married to one another on the date of the Decedent’s death.

(Affiant)

Sworn to or affirmed before me by the affiant who is personally known to me or who has produced   (state type of identification)   as identification this   day of   (month)  ,   (year)  .

(Signature of Officer)

(Print, Type, or Stamp Commissioned name of Notary Public)

4. If the death certificate is silent as to the decedent’s marital status at the time of his or her death, the payor is not liable for making a payment on account of, or for transferring an interest in, that portion of the asset to the secondary beneficiary upon delivery to the payor of an affidavit validly executed by the secondary beneficiary affidavit in substantially the following form:

STATE OF

COUNTY OF

Before me, the undersigned authority, personally appeared   (type or print Affiant’s name)   (“Affiant”), who swore or affirmed that:

1.   (Type or print name of Decedent)   (“Decedent”) died on   (type or print the date of the Decedent’s death)  .

2. Affiant is a “secondary beneficiary” as that term is defined in Section 732.703, Florida Statutes. On the date of the Decedent’s death, the Decedent was not legally married to the spouse designated as the “primary beneficiary” as that term is defined in Section 732.703, Florida Statutes.

Sworn to or affirmed before me by the affiant who is personally known to me or who has produced   (state type of identification)   as identification this   day of   (month)  ,   (year)  .

(Signature of Officer)

(Print, Type, or Stamp Commissioned name of Notary Public)

(6) In the case of an asset described in paragraph (3)(d), paragraph (3)(e), or paragraph (3)(f), the payor is not liable for making any payment on account of, or transferring any interest in, the asset to any beneficiary.

(7) Subsections (5) and (6) apply notwithstanding the payor’s knowledge that the person to whom the asset is transferred is different from the person who would own the interest pursuant to subsection (2).

(8) This section does not affect the ownership of an interest in an asset as between the former spouse and any other person entitled to such interest by operation of this section, the rights of any purchaser for value of any such interest, the rights of any creditor of the former spouse or any other person entitled to such interest, or the rights and duties of any insurance company, financial institution, trustee, administrator, or other third party.

(9) This section applies to all designations made by or on behalf of decedents dying on or after July 1, 2012, regardless of when the designation was made.

History.—s. 1, ch. 2012-148; s. 6, ch. 2013-172.






Part VIII - GENERAL PROVISIONS (ss. 732.802-732.806)

732.802 - Killer not entitled to receive property or other benefits by reason of victim’s death.

732.802 Killer not entitled to receive property or other benefits by reason of victim’s death.—

(1) A surviving person who unlawfully and intentionally kills or participates in procuring the death of the decedent is not entitled to any benefits under the will or under the Florida Probate Code, and the estate of the decedent passes as if the killer had predeceased the decedent. Property appointed by the will of the decedent to or for the benefit of the killer passes as if the killer had predeceased the decedent.

(2) Any joint tenant who unlawfully and intentionally kills another joint tenant thereby effects a severance of the interest of the decedent so that the share of the decedent passes as the decedent’s property and the killer has no rights by survivorship. This provision applies to joint tenancies with right of survivorship and tenancies by the entirety in real and personal property; joint and multiple-party accounts in banks, savings and loan associations, credit unions, and other institutions; and any other form of coownership with survivorship incidents.

(3) A named beneficiary of a bond, life insurance policy, or other contractual arrangement who unlawfully and intentionally kills the principal obligee or the person upon whose life the policy is issued is not entitled to any benefit under the bond, policy, or other contractual arrangement; and it becomes payable as though the killer had predeceased the decedent.

(4) Any other acquisition of property or interest by the killer, including a life estate in homestead property, shall be treated in accordance with the principles of this section.

(5) A final judgment of conviction of murder in any degree is conclusive for purposes of this section. In the absence of a conviction of murder in any degree, the court may determine by the greater weight of the evidence whether the killing was unlawful and intentional for purposes of this section.

(6) This section does not affect the rights of any person who, before rights under this section have been adjudicated, purchases from the killer for value and without notice property which the killer would have acquired except for this section, but the killer is liable for the amount of the proceeds or the value of the property. Any insurance company, bank, or other obligor making payment according to the terms of its policy or obligation is not liable by reason of this section unless prior to payment it has received at its home office or principal address written notice of a claim under this section.

History.—s. 1, ch. 74-106; s. 113, ch. 75-220; s. 1, ch. 82-71.

Note.—Created from former s. 731.31.



732.804 - Provisions relating to disposition of the body.

732.804 Provisions relating to disposition of the body.—Before issuance of letters, any person may carry out written instructions of the decedent relating to the decedent’s body and funeral and burial arrangements. The fact that cremation occurred pursuant to a written direction signed by the decedent that the body be cremated is a complete defense to a cause of action against any person acting or relying on that direction.

History.—s. 1, ch. 74-106; s. 43, ch. 75-220; s. 971, ch. 97-102; s. 58, ch. 2001-226.



732.805 - Spousal rights procured by fraud, duress, or undue influence.

732.805 Spousal rights procured by fraud, duress, or undue influence.—

(1) A surviving spouse who is found to have procured a marriage to the decedent by fraud, duress, or undue influence is not entitled to any of the following rights or benefits that inure solely by virtue of the marriage or the person’s status as surviving spouse of the decedent unless the decedent and the surviving spouse voluntarily cohabited as husband and wife with full knowledge of the facts constituting the fraud, duress, or undue influence or both spouses otherwise subsequently ratified the marriage:

(a) Any rights or benefits under the Florida Probate Code, including, but not limited to, entitlement to elective share or family allowance; preference in appointment as personal representative; inheritance by intestacy, homestead, or exempt property; or inheritance as a pretermitted spouse.

(b) Any rights or benefits under a bond, life insurance policy, or other contractual arrangement if the decedent is the principal obligee or the person upon whose life the policy is issued, unless the surviving spouse is provided for by name, whether or not designated as the spouse, in the bond, life insurance policy, or other contractual arrangement.

(c) Any rights or benefits under a will, trust, or power of appointment, unless the surviving spouse is provided for by name, whether or not designated as the spouse, in the will, trust, or power of appointment.

(d) Any immunity from the presumption of undue influence that a surviving spouse may have under state law.

(2) Any of the rights or benefits listed in paragraphs (1)(a)-(c) which would have passed solely by virtue of the marriage to a surviving spouse who is found to have procured the marriage by fraud, duress, or undue influence shall pass as if the spouse had predeceased the decedent.

(3) A challenge to a surviving spouse’s rights under this section may be maintained as a defense, objection, or cause of action by any interested person after the death of the decedent in any proceeding in which the fact of marriage may be directly or indirectly material.

(4) The contestant has the burden of establishing, by a preponderance of the evidence, that the marriage was procured by fraud, duress, or undue influence. If ratification of the marriage is raised as a defense, the surviving spouse has the burden of establishing, by a preponderance of the evidence, the subsequent ratification by both spouses.

(5) In all actions brought under this section, the court shall award taxable costs as in chancery actions, including attorney’s fees. When awarding taxable costs and attorney’s fees, the court may direct payment from a party’s interest, if any, in the estate, or enter a judgment that may be satisfied from other property of the party, or both.

(6) An insurance company, financial institution, or other obligor making payment according to the terms of its policy or obligation is not liable by reason of this section unless, before payment, it received written notice of a claim pursuant to this section.

(a) The notice required by this subsection must be in writing and must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice. Permissible methods of notice include first-class mail, personal delivery, delivery to the person’s last known place of residence or place of business, or a properly directed facsimile or other electronic message.

(b) To be effective, notice to a financial institution or insurance company must contain the name, address, and the taxpayer identification number, or the account or policy number, of the principal obligee or person whose life is insured and shall be directed to an officer or a manager of the financial institution or insurance company in this state. If the financial institution or insurance company has no offices in this state, the notice shall be directed to the principal office of the financial institution or insurance company.

(c) Notice shall be effective when given, except that notice to a financial institution or insurance company is not effective until 5 business days after being given.

(7) The rights and remedies granted in this section are in addition to any other rights or remedies a person may have at law or equity.

(8) Unless sooner barred by adjudication, estoppel, or a provision of the Florida Probate Code or Florida Probate Rules, an interested person is barred from bringing an action under this section unless the action is commenced within 4 years after the decedent’s date of death. A cause of action under this section accrues on the decedent’s date of death.

History.—s. 11, ch. 2010-132.



732.806 - Gifts to lawyers and other disqualified persons.

732.806 Gifts to lawyers and other disqualified persons.—

(1) Any part of a written instrument which makes a gift to a lawyer or a person related to the lawyer is void if the lawyer prepared or supervised the execution of the written instrument, or solicited the gift, unless the lawyer or other recipient of the gift is related to the person making the gift.

(2) This section is not applicable to a provision in a written instrument appointing a lawyer, or a person related to the lawyer, as a fiduciary.

(3) A provision in a written instrument purporting to waive the application of this section is unenforceable.

(4) If property distributed in kind, or a security interest in that property, is acquired by a purchaser or lender for value from a person who has received a gift in violation of this section, the purchaser or lender takes title free of any claims arising under this section and incurs no personal liability by reason of this section, whether or not the gift is void under this section.

(5) In all actions brought under this section, the court must award taxable costs as in chancery actions, including attorney fees. When awarding taxable costs and attorney fees under this section, the court may direct payment from a party’s interest in the estate or trust, or enter a judgment that may be satisfied from other property of the party, or both. Attorney fees and costs may not be awarded against a party who, in good faith, initiates an action under this section to declare a gift void.

(6) If a part of a written instrument is invalid by reason of this section, the invalid part is severable and may not affect any other part of the written instrument which can be given effect, including a term that makes an alternate or substitute gift. In the case of a power of appointment, this section does not affect the power to appoint in favor of persons other than the lawyer or a person related to the lawyer.

(7) For purposes of this section:

(a) A lawyer is deemed to have prepared, or supervised the execution of, a written instrument if the preparation, or supervision of the execution, of the written instrument was performed by an employee or lawyer employed by the same firm as the lawyer.

(b) A person is “related” to an individual if, at the time the lawyer prepared or supervised the execution of the written instrument or solicited the gift, the person is:

1. A spouse of the individual;

2. A lineal ascendant or descendant of the individual;

3. A sibling of the individual;

4. A relative of the individual or of the individual’s spouse with whom the lawyer maintains a close, familial relationship;

5. A spouse of a person described in subparagraph 2., subparagraph 3., or subparagraph 4.; or

6. A person who cohabitates with the individual.

(c) The term “written instrument” includes, but is not limited to, a will, a trust, a deed, a document exercising a power of appointment, or a beneficiary designation under a life insurance contract or any other contractual arrangement that creates an ownership interest or permits the naming of a beneficiary.

(d) The term “gift” includes an inter vivos gift, a testamentary transfer of real or personal property or any interest therein, and the power to make such a transfer regardless of whether the gift is outright or in trust; regardless of when the transfer is to take effect; and regardless of whether the power is held in a fiduciary or nonfiduciary capacity.

(8) The rights and remedies granted in this section are in addition to any other rights or remedies a person may have at law or in equity.

(9) This section applies only to written instruments executed on or after October 1, 2013.

History.—s. 7, ch. 2013-172; s. 1, ch. 2014-127.






Part IX - PRODUCTION OF WILLS (s. 732.901)

732.901 - Production of wills.

732.901 Production of wills.—

(1) The custodian of a will must deposit the will with the clerk of the court having venue of the estate of the decedent within 10 days after receiving information that the testator is dead. The custodian must supply the testator’s date of death or the last four digits of the testator’s social security number to the clerk upon deposit.

(2) Upon petition and notice, the custodian of any will may be compelled to produce and deposit the will. All costs, damages, and a reasonable attorney’s fee shall be adjudged to petitioner against the delinquent custodian if the court finds that the custodian had no just or reasonable cause for failing to deposit the will.

(3) An original will submitted to the clerk with a petition or other pleading is deemed to have been deposited with the clerk.

(4) Upon receipt, the clerk shall retain and preserve the original will in its original form for at least 20 years. If the probate of a will is initiated, the original will may be maintained by the clerk with the other pleadings during the pendency of the proceedings, but the will must at all times be retained in its original form for the remainder of the 20-year period whether or not the will is admitted to probate or the proceedings are terminated. Transforming and storing a will on film, microfilm, magnetic, electronic, optical, or other substitute media or recording a will onto an electronic recordkeeping system, whether or not in accordance with the standards adopted by the Supreme Court of Florida, or permanently recording a will does not eliminate the requirement to preserve the original will.

(5) For purposes of this section, the term “will” includes a separate writing as described in s. 732.515.

History.—s. 1, ch. 74-106; s. 44, ch. 75-220; s. 18, ch. 92-200; s. 972, ch. 97-102; s. 59, ch. 2001-226; s. 8, ch. 2013-172.

Note.—Created from former s. 732.22.









Chapter 733 - PROBATE CODE: ADMINISTRATION OF ESTATES

Part I - GENERAL PROVISIONS (ss. 733.101-733.109)

733.101 - Venue of probate proceedings.

733.101 Venue of probate proceedings.—

(1) The venue for probate of wills and granting letters shall be:

(a) In the county in this state where the decedent was domiciled.

(b) If the decedent had no domicile in this state, then in any county where the decedent’s property is located.

(c) If the decedent had no domicile in this state and possessed no property in this state, then in the county where any debtor of the decedent resides.

(2) For the purpose of this section, a married woman whose husband is an alien or a nonresident of Florida may establish or designate a separate domicile in this state.

(3) Whenever a proceeding is filed laying venue in an improper county, the court may transfer the action in the same manner as provided in the Florida Rules of Civil Procedure. Any action taken by the court or the parties before the transfer is not affected by the improper venue.

History.—s. 1, ch. 74-106; s. 46, ch. 75-220; s. 981, ch. 97-102; s. 78, ch. 2001-226.

Note.—Created from former s. 732.06.



733.103 - Effect of probate.

733.103 Effect of probate.—

(1) Until admitted to probate in this state or in the state where the decedent was domiciled, the will shall be ineffective to prove title to, or the right to possession of, property of the testator.

(2) In any collateral action or proceeding relating to devised property, the probate of a will in Florida shall be conclusive of its due execution; that it was executed by a competent testator, free of fraud, duress, mistake, and undue influence; and that the will was unrevoked on the testator’s death.

History.—s. 1, ch. 74-106; s. 48, ch. 75-220; s. 17, ch. 77-87; s. 1, ch. 77-174; s. 79, ch. 2001-226.

Note.—Created from former s. 732.26.



733.104 - Suspension of statutes of limitation in favor of the personal representative.

733.104 Suspension of statutes of limitation in favor of the personal representative.—

(1) If a person entitled to bring an action dies before the expiration of the time limited for the commencement of the action and the cause of action survives, the action may be commenced by that person’s personal representative before the later of the expiration of the time limited for the commencement of the action or 12 months after the decedent’s death.

(2) If a person against whom a cause of action exists dies before the expiration of the time limited for commencement of the action and the cause of action survives, if a claim is timely filed, the expiration of the time limited for commencement of the action shall not apply.

History.—s. 1, ch. 74-106; s. 48, ch. 75-220; s. 1, ch. 77-174; s. 982, ch. 97-102; s. 80, ch. 2001-226.

Note.—Created from former s. 734.27.



733.105 - Determination of beneficiaries.

733.105 Determination of beneficiaries.—

(1) When property passes by intestate succession or the will is unclear and there is doubt about:

(a) Who is entitled to receive any part of the property, or

(b) The shares and amounts that any person is entitled to receive,

any interested person may petition the court to determine beneficiaries or their shares.

(2) Any personal representative who makes distribution or takes any other action pursuant to an order determining beneficiaries shall be fully protected.

(3) A separate civil action to determine beneficiaries may be brought when an estate has not been administered.

History.—s. 1, ch. 74-106; s. 48, ch. 75-220; s. 226, ch. 77-104; s. 1, ch. 77-174; s. 983, ch. 97-102; s. 81, ch. 2001-226.

Note.—Created from former s. 734.25.



733.1051 - Limited judicial construction of will with federal tax provisions.

733.1051 Limited judicial construction of will with federal tax provisions.—

(1) Upon the application of a personal representative or a person who is or may be a beneficiary who is affected by the outcome of the construction, a court at any time may construe the terms of a will to define the respective shares or determine beneficiaries, in accordance with the intention of a testator, if a disposition occurs during the applicable period and the will contains a provision that:

(a) Includes a disposition formula referring to the terms “unified credit,” “estate tax exemption,” “applicable exemption amount,” “applicable credit amount,” “applicable exclusion amount,” “generation-skipping transfer tax exemption,” “GST exemption,” “marital deduction,” “maximum marital deduction,” “unlimited marital deduction,” or “maximum charitable deduction”;

(b) Measures a share of an estate based on the amount that may pass free of federal estate tax or the amount that may pass free of federal generation-skipping transfer tax;

(c) Otherwise makes a disposition referring to a charitable deduction, marital deduction, or another provision of federal estate tax or generation-skipping transfer tax law; or

(d) Appears to be intended to reduce or minimize the federal estate tax or generation-skipping transfer tax.

(2) For purposes of this section:

(a) The term “applicable period” means a period beginning January 1, 2010, and ending on the end of the day on the earlier of December 31, 2010, or the day before the date that an act becomes law that repeals or otherwise modifies or has the effect of repealing or modifying s. 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001.

(b) A “disposition occurs” when the testator dies.

(3) In construing the will, the court shall consider the terms and purposes of the will, the facts and circumstances surrounding the creation of the will, and the testator’s probable intent. In determining the testator’s probable intent, the court may consider evidence relevant to the testator’s intent even though the evidence contradicts an apparent plain meaning of the will.

(4) This section does not apply to a disposition that is specifically conditioned upon no federal estate or generation-skipping transfer tax being imposed.

(5)(a) Unless otherwise ordered by the court, during the applicable period and without court order, the personal representative administering a will containing one or more provisions described in subsection (1) may:

1. Delay or refrain from making any distribution.

2. Incur and pay fees and costs reasonably necessary to determine its duties and obligations, including compliance with provisions of existing and reasonably anticipated future federal tax laws.

3. Establish and maintain reserves for the payment of these fees and costs and federal taxes.

(b) The personal representative shall not be liable for its actions as provided in this subsection made or taken in good faith.

(6) The provisions of this section are in addition to, and not in derogation of, rights under the common law to construe a will.

(7) This section is remedial in nature and intended to provide a new or modified legal remedy. This section shall operate retroactively to January 1, 2010.

History.—s. 12, ch. 2010-132.



733.106 - Costs and attorney fees.

733.106 Costs and attorney fees.—

(1) In all probate proceedings, costs may be awarded as in chancery actions.

(2) A person nominated as personal representative, or any proponent of a will if the person so nominated does not act within a reasonable time, if in good faith justified in offering the will in due form for probate, shall receive costs and attorney fees from the estate even though probate is denied or revoked.

(3) Any attorney who has rendered services to an estate may be awarded reasonable compensation from the estate.

(4) If costs and attorney fees are to be paid from the estate under this section, s. 733.6171(4), s. 736.1005, or s. 736.1006, the court, in its discretion, may direct from what part of the estate they shall be paid.

(a) If the court directs an assessment against a person’s part of the estate and such part is insufficient to fully pay the assessment, the court may direct payment from the person’s part of a trust, if any, if a pour-over will is involved and the matter is interrelated with the trust.

(b) All or any part of the costs and attorney fees to be paid from the estate may be assessed against one or more persons’ part of the estate in such proportions as the court finds to be just and proper.

(c) In the exercise of its discretion, the court may consider the following factors:

1. The relative impact of an assessment on the estimated value of each person’s part of the estate.

2. The amount of costs and attorney fees to be assessed against a person’s part of the estate.

3. The extent to which a person whose part of the estate is to be assessed, individually or through counsel, actively participated in the proceeding.

4. The potential benefit or detriment to a person’s part of the estate expected from the outcome of the proceeding.

5. The relative strength or weakness of the merits of the claims, defenses, or objections, if any, asserted by a person whose part of the estate is to be assessed.

6. Whether a person whose part of the estate is to be assessed was a prevailing party with respect to one or more claims, defenses, or objections.

7. Whether a person whose part of the estate is to be assessed unjustly caused an increase in the amount of costs and attorney fees incurred by the personal representative or another interested person in connection with the proceeding.

8. Any other relevant fact, circumstance, or equity.

(d) The court may assess a person’s part of the estate without finding that the person engaged in bad faith, wrongdoing, or frivolousness.

History.—s. 1, ch. 74-106; s. 49, ch. 75-220; s. 984, ch. 97-102; s. 82, ch. 2001-226; s. 1, ch. 2015-27.

Note.—Created from former s. 732.14.



733.1061 - Fees and costs; will reformation and modification.

733.1061 Fees and costs; will reformation and modification.—

(1) In a proceeding arising under s. 732.615 or s. 732.616, the court shall award taxable costs as in chancery actions, including attorney’s fees and guardian ad litem fees.

(2) When awarding taxable costs, including attorney’s fees and guardian ad litem fees, under this section, the court in its discretion may direct payment from a party’s interest, if any, in the estate or enter a judgment which may be satisfied from other property of the party, or both.

History.—s. 5, ch. 2011-183.



733.107 - Burden of proof in contests; presumption of undue influence.

733.107 Burden of proof in contests; presumption of undue influence.—

(1) In all proceedings contesting the validity of a will, the burden shall be upon the proponent of the will to establish prima facie its formal execution and attestation. A self-proving affidavit executed in accordance with s. 732.503 or an oath of an attesting witness executed as required in s. 733.201(2) is admissible and establishes prima facie the formal execution and attestation of the will. Thereafter, the contestant shall have the burden of establishing the grounds on which the probate of the will is opposed or revocation is sought.

(2) In any transaction or event to which the presumption of undue influence applies, the presumption implements public policy against abuse of fiduciary or confidential relationships and is therefore a presumption shifting the burden of proof under ss. 90.301-90.304.

History.—s. 1, ch. 74-106; s. 50, ch. 75-220; s. 83, ch. 2001-226; s. 5, ch. 2002-82; s. 13, ch. 2010-132; s. 3, ch. 2014-127.

Note.—Created from former s. 732.31.



733.109 - Revocation of probate.

733.109 Revocation of probate.—

(1) A proceeding to revoke the probate of a will shall be brought in the court having jurisdiction over the administration. Any interested person, including a beneficiary under a prior will, unless barred under s. 733.212 or s. 733.2123, may commence the proceeding before final discharge of the personal representative.

(2) Pending the determination of any petition for revocation of probate, the personal representative shall proceed with the administration of the estate as if no revocation proceeding had been commenced, except that no distribution may be made to beneficiaries in contravention of the rights of those who, but for the will, would be entitled to the property disposed of.

(3) Revocation of probate of a will shall not affect or impair the title to property purchased in good faith for value from the personal representative prior to an order of revocation.

History.—s. 1, ch. 74-106; s. 50, ch. 75-220; s. 18, ch. 77-87; s. 227, ch. 77-104; s. 84, ch. 2001-226.

Note.—Created from former s. 732.30.






Part II - COMMENCING ADMINISTRATION (ss. 733.201-733.213)

733.201 - Proof of wills.

733.201 Proof of wills.—

(1) Self-proved wills executed in accordance with this code may be admitted to probate without further proof.

(2) A will may be admitted to probate upon the oath of any attesting witness taken before any circuit judge, commissioner appointed by the court, or clerk.

(3) If it appears to the court that the attesting witnesses cannot be found or that they have become incapacitated after the execution of the will or their testimony cannot be obtained within a reasonable time, a will may be admitted to probate upon the oath of the personal representative nominated by the will as provided in subsection (2), whether or not the nominated personal representative is interested in the estate, or upon the oath of any person having no interest in the estate under the will stating that the person believes the writing exhibited to be the true last will of the decedent.

History.—s. 1, ch. 74-106; s. 51, ch. 75-220; s. 985, ch. 97-102; s. 85, ch. 2001-226; s. 9, ch. 2009-115.

Note.—Created from former s. 732.24.



733.202 - Petition.

733.202 Petition.—Any interested person may petition for administration.

History.—s. 1, ch. 74-106; s. 52, ch. 75-220; s. 19, ch. 77-87; s. 19, ch. 92-200; s. 986, ch. 97-102; s. 86, ch. 2001-226.

Note.—Created from former s. 732.43.



733.204 - Probate of a will written in a foreign language.

733.204 Probate of a will written in a foreign language.—

(1) No will written in a foreign language shall be admitted to probate unless it is accompanied by a true and complete English translation.

(2) No personal representative who complies in good faith with the English translation of the will as established by the court shall be liable for doing so.

History.—s. 1, ch. 74-106; s. 54, ch. 75-220; s. 1, ch. 77-174; s. 88, ch. 2001-226.

Note.—Created from former s. 732.34.



733.205 - Probate of notarial will.

733.205 Probate of notarial will.—

(1) When a copy of a notarial will in the possession of a notary entitled to its custody in a foreign state or country, the laws of which state or country require that the will remain in the custody of the notary, duly authenticated by the notary, whose official position, signature, and seal of office are further authenticated by an American consul, vice consul, or other American consular officer within whose jurisdiction the notary is a resident, or whose official position, signature, and seal of office have been authenticated according to the requirements of the Hague Convention of 1961, is presented to the court, it may be admitted to probate if the original could have been admitted to probate in this state.

(2) The duly authenticated copy shall be prima facie evidence of its purported execution and of the facts stated in the certificate in compliance with subsection (1).

(3) Any interested person may oppose the probate of such a notarial will or may petition for revocation of probate of such a notarial will, as in the original probate of a will in this state.

History.—s. 1, ch. 74-106; s. 55, ch. 75-220; s. 89, ch. 2001-226; s. 7, ch. 2003-154.

Note.—Created from former s. 732.37.



733.206 - Probate of will of resident after foreign probate.

733.206 Probate of will of resident after foreign probate.—

(1) If a will of any person who dies a resident of this state is admitted to probate in any other state or country through inadvertence, error, or omission before probate in this state, the will may be admitted to probate in this state if the original could have been admitted to probate in this state.

(2) An authenticated copy of the will, foreign proof of the will, the foreign order of probate, and any letters issued shall be filed instead of the original will and shall be prima facie evidence of its execution and admission to foreign probate.

(3) Any interested person may oppose the probate of the will or may petition for revocation of the probate of the will, as in the original probate of a will in this state.

History.—s. 1, ch. 74-106; s. 56, ch. 75-220; s. 90, ch. 2001-226.

Note.—Created from former s. 732.35.



733.207 - Establishment and probate of lost or destroyed will.

733.207 Establishment and probate of lost or destroyed will.—Any interested person may establish the full and precise terms of a lost or destroyed will and offer the will for probate. The specific content of the will must be proved by the testimony of two disinterested witnesses, or, if a correct copy is provided, it shall be proved by one disinterested witness.

History.—s. 1, ch. 74-106; s. 57, ch. 75-220; s. 91, ch. 2001-226.

Note.—Created from former s. 732.27.



733.208 - Discovery of later will.

733.208 Discovery of later will.—On the discovery of a later will or codicil, any interested person may petition to revoke the probate of the earlier will or to probate the later will or codicil. No will or codicil may be offered after the testate or intestate estate has been completely administered and the personal representative discharged.

History.—s. 1, ch. 74-106; s. 58, ch. 75-220; s. 92, ch. 2001-226.

Note.—Created from former s. 732.32.



733.209 - Estates of missing persons.

733.209 Estates of missing persons.—Any interested person may petition to administer the estate of a missing person; however, no personal representative shall be appointed until the court determines the missing person is dead.

History.—s. 1, ch. 74-106; s. 93, ch. 2001-226.

Note.—Created from former s. 732.53.



733.212 - Notice of administration; filing of objections.

733.212 Notice of administration; filing of objections.—

(1) The personal representative shall promptly serve a copy of the notice of administration on the following persons who are known to the personal representative:

(a) The decedent’s surviving spouse;

(b) Beneficiaries;

(c) The trustee of any trust described in s. 733.707(3) and each qualified beneficiary of the trust as defined in s. 736.0103, if each trustee is also a personal representative of the estate; and

(d) Persons who may be entitled to exempt property

in the manner provided for service of formal notice, unless served under s. 733.2123. The personal representative may similarly serve a copy of the notice on any devisees under a known prior will or heirs or others who claim or may claim an interest in the estate.

(2) The notice shall state:

(a) The name of the decedent, the file number of the estate, the designation and address of the court in which the proceedings are pending, whether the estate is testate or intestate, and, if testate, the date of the will and any codicils.

(b) The name and address of the personal representative and the name and address of the personal representative’s attorney, and that the fiduciary lawyer-client privilege in s. 90.5021 applies with respect to the personal representative and any attorney employed by the personal representative.

(c) That any interested person on whom a copy of the notice of administration is served must file on or before the date that is 3 months after the date of service of a copy of the notice of administration on that person any objection that challenges the validity of the will, the venue, or the jurisdiction of the court. The 3-month time period may only be extended for estoppel based upon a misstatement by the personal representative regarding the time period within which an objection must be filed. The time period may not be extended for any other reason, including affirmative representation, failure to disclose information, or misconduct by the personal representative or any other person. Unless sooner barred by subsection (3), all objections to the validity of a will, venue, or the jurisdiction of the court must be filed no later than the earlier of the entry of an order of final discharge of the personal representative or 1 year after service of the notice of administration.

(d) That persons who may be entitled to exempt property under s. 732.402 will be deemed to have waived their rights to claim that property as exempt property unless a petition for determination of exempt property is filed by such persons or on their behalf on or before the later of the date that is 4 months after the date of service of a copy of the notice of administration on such persons or the date that is 40 days after the date of termination of any proceeding involving the construction, admission to probate, or validity of the will or involving any other matter affecting any part of the exempt property.

(e) That an election to take an elective share must be filed on or before the earlier of the date that is 6 months after the date of service of a copy of the notice of administration on the surviving spouse, or an attorney in fact or a guardian of the property of the surviving spouse, or the date that is 2 years after the date of the decedent’s death.

(3) Any interested person on whom a copy of the notice of administration is served must object to the validity of the will, the venue, or the jurisdiction of the court by filing a petition or other pleading requesting relief in accordance with the Florida Probate Rules on or before the date that is 3 months after the date of service of a copy of the notice of administration on the objecting person, or those objections are forever barred. The 3-month time period may only be extended for estoppel based upon a misstatement by the personal representative regarding the time period within which an objection must be filed. The time period may not be extended for any other reason, including affirmative representation, failure to disclose information, or misconduct by the personal representative or any other person. Unless sooner barred by this subsection, all objections to the validity of a will, venue, or the jurisdiction of the court must be filed no later than the earlier of the entry of an order of final discharge of the personal representative or 1 year after service of the notice of administration.

(4) The appointment of a personal representative or a successor personal representative shall not extend or renew the period for filing objections under this section, unless a new will or codicil is admitted.

(5) The personal representative is not individually liable to any person for giving notice under this section, regardless of whether it is later determined that notice was not required by this section. The service of notice in accordance with this section shall not be construed as conferring any right.

(6) If the personal representative in good faith fails to give notice required by this section, the personal representative is not liable to any person for the failure. Liability, if any, for the failure is on the estate.

(7) If a will or codicil is subsequently admitted to probate, the personal representative shall promptly serve a copy of a new notice of administration as required for an initial will admission.

(8) For the purpose of determining deadlines established by reference to the date of service of a copy of the notice of administration in cases in which such service has been waived, service shall be deemed to occur on the date the waiver is filed.

History.—s. 1, ch. 74-106; s. 60, ch. 75-220; s. 227, ch. 77-104; s. 3, ch. 88-340; s. 2, ch. 89-340; s. 2, ch. 90-23; s. 8, ch. 93-257; s. 7, ch. 95-401; s. 191, ch. 99-397; s. 94, ch. 2001-226; s. 8, ch. 2003-154; s. 6, ch. 2006-134; s. 36, ch. 2006-217; s. 8, ch. 2011-183; s. 17, ch. 2013-172; s. 2, ch. 2015-27.

Note.—Created from former s. 732.28.



733.2121 - Notice to creditors; filing of claims.

733.2121 Notice to creditors; filing of claims.—

(1) Unless creditors’ claims are otherwise barred by s. 733.710, the personal representative shall promptly publish a notice to creditors. The notice shall contain the name of the decedent, the file number of the estate, the designation and address of the court in which the proceedings are pending, the name and address of the personal representative, the name and address of the personal representative’s attorney, and the date of first publication. The notice shall state that creditors must file claims against the estate with the court during the time periods set forth in s. 733.702, or be forever barred.

(2) Publication shall be once a week for 2 consecutive weeks, in a newspaper published in the county where the estate is administered or, if there is no newspaper published in the county, in a newspaper of general circulation in that county.

(3)(a) The personal representative shall promptly make a diligent search to determine the names and addresses of creditors of the decedent who are reasonably ascertainable, even if the claims are unmatured, contingent, or unliquidated, and shall promptly serve a copy of the notice on those creditors. Impracticable and extended searches are not required. Service is not required on any creditor who has filed a claim as provided in this part, whose claim has been paid in full, or whose claim is listed in a personal representative’s timely filed proof of claim.

(b) The personal representative is not individually liable to any person for giving notice under this section, even if it is later determined that notice was not required. The service of notice to creditors in accordance with this section shall not be construed as admitting the validity or enforceability of a claim.

(c) If the personal representative in good faith fails to give notice required by this section, the personal representative is not liable to any person for the failure. Liability, if any, for the failure is on the estate.

(d) If a decedent at the time of death was 55 years of age or older, the personal representative shall promptly serve a copy of the notice to creditors and provide a copy of the death certificate on the Agency for Health Care Administration within 3 months after the first publication of the notice to creditors, unless the agency has already filed a statement of claim in the estate proceedings.

(e) If the Department of Revenue has not previously been served with a copy of the notice to creditors, then service of the inventory on the Department of Revenue shall be the equivalent of service of a copy of the notice to creditors.

(4) Claims are barred as provided in ss. 733.702 and 733.710.

History.—s. 95, ch. 2001-226; s. 9, ch. 2003-154; s. 4, ch. 2005-140.



733.2123 - Adjudication before issuance of letters.

733.2123 Adjudication before issuance of letters.—A petitioner may serve formal notice of the petition for administration on interested persons. A person who is served with such notice before the issuance of letters or who has waived notice may not challenge the validity of the will, testacy of the decedent, venue, or jurisdiction of the court, except in the proceedings before issuance of letters.

History.—s. 60, ch. 75-220; s. 2, ch. 81-27; s. 987, ch. 97-102; s. 96, ch. 2001-226; s. 14, ch. 2010-132; s. 3, ch. 2015-27.



733.213 - Probate as prerequisite to judicial construction of will.

733.213 Probate as prerequisite to judicial construction of will.—A will may not be construed until it has been admitted to probate.

History.—s. 1, ch. 74-106; s. 61, ch. 75-220; s. 97, ch. 2001-226.

Note.—Created from former s. 732.42.






Part III - PREFERENCE IN APPOINTMENT AND QUALIFICATIONS OF PERSONALREPRESENTATIVE (ss. 733.301-733.3101)

733.301 - Preference in appointment of personal representative.

733.301 Preference in appointment of personal representative.—

(1) In granting letters of administration, the following order of preference shall be observed:

(a) In testate estates:

1. The personal representative, or his or her successor, nominated by the will or pursuant to a power conferred in the will.

2. The person selected by a majority in interest of the persons entitled to the estate.

3. A devisee under the will. If more than one devisee applies, the court may select the one best qualified.

(b) In intestate estates:

1. The surviving spouse.

2. The person selected by a majority in interest of the heirs.

3. The heir nearest in degree. If more than one applies, the court may select the one best qualified.

(2) A guardian of the property of a ward who if competent would be entitled to appointment as, or to select, the personal representative may exercise the right to select the personal representative.

(3) In either a testate or an intestate estate, if no application is made by any of the persons described in subsection (1), the court shall appoint a capable person; but no person may be appointed under this subsection:

(a) Who works for, or holds public office under, the court.

(b) Who is employed by, or holds office under, any judge exercising probate jurisdiction.

(4) After letters have been granted in either a testate or an intestate estate, if a person who was entitled to, and has not waived, preference over the person appointed at the time of the appointment and on whom formal notice was not served seeks the appointment, the letters granted may be revoked and the person entitled to preference may have letters granted after formal notice and hearing.

(5) After letters have been granted in either a testate or an intestate estate, if any will is subsequently admitted to probate, the letters shall be revoked and new letters granted.

History.—s. 1, ch. 74-106; s. 62, ch. 75-220; s. 21, ch. 77-87; s. 1, ch. 77-174; s. 988, ch. 97-102; s. 98, ch. 2001-226.

Note.—Created from former s. 732.44.



733.302 - Who may be appointed personal representative.

733.302 Who may be appointed personal representative.—Subject to the limitations in this part, any person who is sui juris and is a resident of Florida at the time of the death of the person whose estate is to be administered is qualified to act as personal representative in Florida.

History.—s. 1, ch. 74-106; s. 63, ch. 75-220; s. 5, ch. 79-343; s. 989, ch. 97-102; s. 99, ch. 2001-226.

Note.—Created from former s. 732.45.



733.303 - Persons not qualified.

733.303 Persons not qualified.—

(1) A person is not qualified to act as a personal representative if the person:

(a) Has been convicted of a felony.

(b) Is mentally or physically unable to perform the duties.

(c) Is under the age of 18 years.

(2) If the person named as personal representative in the will is not qualified, letters shall be granted as provided in s. 733.301.

History.—s. 1, ch. 74-106; s. 63, ch. 75-220; s. 22, ch. 77-87; s. 990, ch. 97-102.

Note.—Created from former s. 732.46.



733.304 - Nonresidents.

733.304 Nonresidents.—A person who is not domiciled in the state cannot qualify as personal representative unless the person is:

(1) A legally adopted child or adoptive parent of the decedent;

(2) Related by lineal consanguinity to the decedent;

(3) A spouse or a brother, sister, uncle, aunt, nephew, or niece of the decedent, or someone related by lineal consanguinity to any such person; or

(4) The spouse of a person otherwise qualified under this section.

History.—s. 1, ch. 74-106; s. 63, ch. 75-220; s. 6, ch. 79-343.

Note.—Created from former s. 732.47.



733.305 - Trust companies and other corporations and associations.

733.305 Trust companies and other corporations and associations.—

(1) All trust companies incorporated under the laws of Florida, all state banking corporations and state savings associations authorized and qualified to exercise fiduciary powers in Florida, and all national banking associations and federal savings and loan associations authorized and qualified to exercise fiduciary powers in Florida shall be entitled to act as personal representatives and curators of estates.

(2) When a qualified corporation has been named as a personal representative in a will and subsequently transfers its business and assets to, consolidates or merges with, or is in any manner provided by law succeeded by, another qualified corporation, on the death of the testator, the successor corporation may qualify as personal representative unless the will provides otherwise.

(3) A corporation authorized and qualified to act as a personal representative as a result of merger or consolidation shall succeed to the rights and duties of all predecessor corporations as the personal representative of estates upon filing proof in the court, and without a new appointment. A purchase of substantially all the assets and the assumption of substantially all the liabilities shall be deemed a merger for the purpose of this section.

History.—s. 1, ch. 74-106; s. 63, ch. 75-220; s. 1, ch. 77-174; s. 3, ch. 81-27; s. 100, ch. 2001-226.

Note.—Created from former s. 732.49.



733.306 - Effect of appointment of debtor.

733.306 Effect of appointment of debtor.—The appointment of a debtor as personal representative shall not extinguish the debt due the decedent.

History.—s. 1, ch. 74-106; s. 63, ch. 75-220; s. 101, ch. 2001-226.

Note.—Created from former s. 732.51.



733.307 - Succession of administration.

733.307 Succession of administration.—The personal representative of the estate of a deceased personal representative is not authorized to administer the estate of the first decedent. On the death of a sole or surviving personal representative, the court shall appoint a successor personal representative to complete the administration of the estate.

History.—s. 1, ch. 74-106; s. 64, ch. 75-220; s. 102, ch. 2001-226.

Note.—Created from former s. 732.52.



733.308 - Administrator ad litem.

733.308 Administrator ad litem.—When an estate must be represented and the personal representative is unable to do so, the court shall appoint an administrator ad litem without bond to represent the estate in that proceeding. The fact that the personal representative is seeking reimbursement for claims against the decedent does not require appointment of an administrator ad litem.

History.—s. 1, ch. 74-106; s. 65, ch. 75-220; s. 103, ch. 2001-226.

Note.—Created from former s. 732.55.



733.309 - Executor de son tort.

733.309 Executor de son tort.—No person shall be liable to a creditor of a decedent as executor de son tort, but any person taking, converting, or intermeddling with the property of a decedent shall be liable to the personal representative or curator, when appointed, for the value of all the property so taken or converted and for all damages to the estate caused by the wrongful action. This section shall not be construed to prevent a creditor of a decedent from suing anyone in possession of property fraudulently conveyed by the decedent to set aside the fraudulent conveyance.

History.—s. 1, ch. 74-106; s. 65, ch. 75-220; s. 991, ch. 97-102; s. 104, ch. 2001-226.



733.3101 - Personal representative not qualified.

733.3101 Personal representative not qualified.—

(1) A personal representative shall resign immediately if the personal representative knows that he or she was not qualified to act at the time of appointment.

(2) Any time a personal representative, who was qualified to act at the time of appointment, knows that he or she would not be qualified for appointment if application for appointment were then made, the personal representative shall promptly file and serve a notice setting forth the reasons. The personal representative’s notice shall state that any interested person may petition to remove the personal representative. An interested person on whom a copy of the personal representative’s notice is served may file a petition requesting the personal representative’s removal within 30 days after the date on which such notice is served.

(3) A personal representative who fails to comply with this section shall be personally liable for costs, including attorney fees, incurred in any removal proceeding if the personal representative is removed. This liability extends to a personal representative who does not know, but should have known, of the facts that would have required him or her to resign under subsection (1) or to file and serve notice under subsection (2). This liability shall be cumulative to any other provided by law.

(4) As used in this section, the term “qualified” means that the personal representative is qualified under ss. 733.302-733.305.

History.—s. 105, ch. 2001-226; s. 4, ch. 2015-27.






Part IV - FIDUCIARY BONDS (ss. 733.402-733.406)

733.402 - Bond of fiduciary; when required; form.

733.402 Bond of fiduciary; when required; form.—

(1) Unless the bond requirement has been waived by the will or by the court, every fiduciary to whom letters are granted shall execute and file a bond with surety, as defined in s. 45.011, to be approved by the clerk without a service fee. The bond shall be payable to the Governor and the Governor’s successors in office, conditioned on the performance of all duties as personal representative according to law. The bond must be joint and several.

(2) No bond shall be void or invalid because of an informality in it or an informality or illegality in the appointment of the fiduciary. The bond shall have the same force as if the appointment had been legally made and the bond executed in proper form.

(3) The requirements of this section shall not apply to banks and trust companies authorized by law to act as personal representative.

(4) On petition by any interested person or on the court’s own motion, the court may waive the requirement of filing a bond, require a bond, increase or decrease the bond, or require additional surety.

History.—s. 1, ch. 74-106; s. 67, ch. 75-220; s. 24, ch. 77-87; s. 1, ch. 77-174; s. 992, ch. 97-102; s. 107, ch. 2001-226.

Note.—Created from former s. 732.61.



733.403 - Amount of bond.

733.403 Amount of bond.—All bonds required by this part shall be in the penal sum that the court deems sufficient after consideration of the gross value of the estate, the relationship of the personal representative to the beneficiaries, exempt property and any family allowance, the type and nature of assets, known creditors, and liens and encumbrances on the assets.

History.—s. 1, ch. 74-106; s. 67, ch. 75-220; s. 108, ch. 2001-226.

Note.—Created from former ss. 732.63, 732.64, 732.66.



733.404 - Liability of surety.

733.404 Liability of surety.—No surety for any personal representative or curator shall be charged beyond the value of the assets of an estate because of any omission or mistake in pleading or of false pleading of the personal representative or curator.

History.—s. 1, ch. 74-106; s. 68, ch. 75-220; s. 109, ch. 2001-226.

Note.—Created from former s. 732.65.



733.405 - Release of surety.

733.405 Release of surety.—

(1) Subject to the limitations of this section, on the petition of any interested person, the surety is entitled to be released from liability for the future acts and omissions of the fiduciary.

(2) Pending the hearing of the petition, the court may restrain the fiduciary from acting, except to preserve the estate.

(3) On hearing, the court shall enter an order prescribing the amount of the new bond for the fiduciary and the date when the bond shall be filed. If the fiduciary fails to give the new bond, the fiduciary shall be removed at once, and further proceedings shall be had as in cases of removal.

(4) The original surety shall remain liable in accordance with the terms of its original bond for all acts and omissions of the fiduciary that occur prior to the approval of the new surety and filing and approval of the bond. The new surety shall be liable on its bond only after the filing and approval of the new bond.

History.—s. 1, ch. 74-106; s. 68, ch. 75-220; s. 993, ch. 97-102; s. 110, ch. 2001-226.

Note.—Created from former s. 732.68.



733.406 - Bond premium allowable as expense of administration.

733.406 Bond premium allowable as expense of administration.—A personal representative or other fiduciary required to give bond shall pay the reasonable premium as an expense of administration.

History.—s. 613, ch. 59-205; s. 3, ch. 76-168; s. 1, ch. 77-457; ss. 2, 3, ch. 81-318; ss. 253, 566, ch. 82-243; s. 994, ch. 97-102; s. 111, ch. 2001-226.

Note.—Former s. 627.753.






Part V - CURATORS; RESIGNATION AND REMOVAL OF PERSONALREPRESENTATIVES (ss. 733.501-733.509)

733.501 - Curators.

733.501 Curators.—

(1) When it is necessary, the court may appoint a curator after formal notice to the person apparently entitled to letters of administration. The curator may be authorized to perform any duty or function of a personal representative. If there is great danger that any of the decedent’s property is likely to be wasted, destroyed, or removed beyond the jurisdiction of the court and if the appointment of a curator would be delayed by giving notice, the court may appoint a curator without giving notice.

(2) Bond shall be required of the curator as the court deems necessary. No bond shall be required of banks and trust companies as curators.

(3) Curators shall be allowed reasonable compensation for their services, and the court may consider the provisions of s. 733.617.

(4) Curators shall be subject to removal and surcharge.

History.—s. 1, ch. 74-106; s. 69, ch. 75-220; s. 1, ch. 77-174; s. 995, ch. 97-102; s. 112, ch. 2001-226; s. 108, ch. 2002-1.

Note.—Created from former s. 732.21.



733.502 - Resignation of personal representative.

733.502 Resignation of personal representative.—A personal representative may resign. After notice to all interested persons, the court may accept the resignation and then revoke the letters of the resigning personal representative if the interests of the estate are not jeopardized by the resignation. The acceptance of the resignation shall not exonerate the personal representative or the surety from liability.

History.—s. 1, ch. 74-106; s. 69, ch. 75-220; s. 25, ch. 77-87; s. 996, ch. 97-102; s. 113, ch. 2001-226.

Note.—Created from former s. 734.09.



733.503 - Appointment of successor upon resignation.

733.503 Appointment of successor upon resignation.—When the personal representative’s resignation is accepted, the court shall appoint a personal representative or shall appoint a curator to serve until a successor personal representative is appointed.

History.—s. 1, ch. 74-106; s. 69, ch. 75-220; s. 997, ch. 97-102; s. 114, ch. 2001-226.

Note.—Created from former s. 734.10.



733.5035 - Surrender of assets after resignation.

733.5035 Surrender of assets after resignation.—When the resignation has been accepted by the court, all estate assets, records, documents, papers, and other property of or concerning the estate in the resigning personal representative’s possession or control shall immediately be surrendered to the successor fiduciary. The court may establish the conditions and specify the assets and records, if any, that the resigning personal representative may retain until the final accounting of the resigning personal representative has been approved.

History.—s. 115, ch. 2001-226.



733.5036 - Accounting and discharge following resignation.

733.5036 Accounting and discharge following resignation.—

(1) A resigning personal representative shall file and serve a final accounting of the personal representative’s administration.

(2) After determination and satisfaction of the liability, if any, of the resigning personal representative, after compensation of the personal representative and the attorney and other persons employed by the personal representative, and upon receipt of evidence that undistributed estate assets have been delivered to the successor fiduciary, the personal representative shall be discharged, the bond released, and the surety discharged.

History.—s. 116, ch. 2001-226.



733.504 - Removal of personal representative; causes for removal.

733.504 Removal of personal representative; causes for removal.—A personal representative shall be removed and the letters revoked if he or she was not qualified to act at the time of appointment. A personal representative may be removed and the letters revoked for any of the following causes:

(1) Adjudication that the personal representative is incapacitated.

(2) Physical or mental incapacity rendering the personal representative incapable of the discharge of his or her duties.

(3) Failure to comply with any order of the court, unless the order has been superseded on appeal.

(4) Failure to account for the sale of property or to produce and exhibit the assets of the estate when so required.

(5) Wasting or maladministration of the estate.

(6) Failure to give bond or security for any purpose.

(7) Conviction of a felony.

(8) Insolvency of, or the appointment of a receiver or liquidator for, any corporate personal representative.

(9) Holding or acquiring conflicting or adverse interests against the estate that will or may interfere with the administration of the estate as a whole. This cause of removal shall not apply to the surviving spouse because of the exercise of the right to the elective share, family allowance, or exemptions, as provided elsewhere in this code.

(10) Revocation of the probate of the decedent’s will that authorized or designated the appointment of the personal representative.

(11) Removal of domicile from Florida, if domicile was a requirement of initial appointment.

(12) The personal representative was qualified to act at the time of appointment but is not now entitled to appointment.

Removal under this section is in addition to any penalties prescribed by law.

History.—s. 1, ch. 74-106; s. 69, ch. 75-220; s. 1, ch. 77-174; s. 998, ch. 97-102; s. 117, ch. 2001-226; s. 10, ch. 2009-115; s. 5, ch. 2015-27.

Note.—Created from former s. 734.11.



733.505 - Jurisdiction in removal proceedings.

733.505 Jurisdiction in removal proceedings.—A petition for removal shall be filed in the court having jurisdiction of the administration.

History.—s. 1, ch. 74-106; s. 118, ch. 2001-226.

Note.—Created from former s. 734.12.



733.506 - Proceedings for removal.

733.506 Proceedings for removal.—Proceedings for removal of a personal representative may be commenced by the court or upon the petition of an interested person. The court shall revoke the letters of a removed personal representative. The removal of a personal representative shall not exonerate the removed personal representative or the removed personal representative’s surety from any liability.

History.—s. 1, ch. 74-106; s. 71, ch. 75-220; s. 119, ch. 2001-226.

Note.—Created from former s. 734.13.



733.5061 - Appointment of successor upon removal.

733.5061 Appointment of successor upon removal.—When a personal representative is removed, the court shall appoint a personal representative or shall appoint a curator to serve until a successor personal representative is appointed.

History.—s. 120, ch. 2001-226.



733.508 - Accounting and discharge of removed personal representatives upon removal.

733.508 Accounting and discharge of removed personal representatives upon removal.—

(1) A removed personal representative shall file and serve a final accounting of that personal representative’s administration.

(2) After determination and satisfaction of the liability, if any, of the removed personal representative, after compensation of that personal representative and the attorney and other persons employed by that personal representative, and upon receipt of evidence that the estate assets have been delivered to the successor fiduciary, the removed personal representative shall be discharged, the bond released, and the surety discharged.

History.—s. 1, ch. 74-106; s. 999, ch. 97-102; s. 122, ch. 2001-226.

Note.—Created from former s. 734.15.



733.509 - Surrender of assets upon removal.

733.509 Surrender of assets upon removal.—Upon entry of an order removing a personal representative, the removed personal representative shall immediately deliver all estate assets, records, documents, papers, and other property of or concerning the estate in the removed personal representative’s possession or control to the remaining personal representative or successor fiduciary.

History.—s. 1, ch. 74-106; s. 73, ch. 75-220; s. 123, ch. 2001-226.

Note.—Created from former s. 734.16.






Part VI - DUTIES AND POWERS OF PERSONALREPRESENTATIVE (ss. 733.601-733.620)

733.601 - Time of accrual of duties and powers.

733.601 Time of accrual of duties and powers.—The duties and powers of a personal representative commence upon appointment. The powers of a personal representative relate back in time to give acts by the person appointed, occurring before appointment and beneficial to the estate, the same effect as those occurring after appointment. A personal representative may ratify and accept acts on behalf of the estate done by others when the acts would have been proper for a personal representative.

History.—s. 1, ch. 74-106; s. 74, ch. 75-220; s. 1000, ch. 97-102; s. 124, ch. 2001-226.



733.602 - General duties.

733.602 General duties.—

(1) A personal representative is a fiduciary who shall observe the standards of care applicable to trustees. A personal representative is under a duty to settle and distribute the estate of the decedent in accordance with the terms of the decedent’s will and this code as expeditiously and efficiently as is consistent with the best interests of the estate. A personal representative shall use the authority conferred by this code, the authority in the will, if any, and the authority of any order of the court, for the best interests of interested persons, including creditors.

(2) A personal representative shall not be liable for any act of administration or distribution if the act was authorized at the time. Subject to other obligations of administration, a probated will is authority to administer and distribute the estate according to its terms. An order of appointment of a personal representative is authority to distribute apparently intestate assets to the heirs of the decedent if, at the time of distribution, the personal representative is not aware of a proceeding challenging intestacy or a proceeding questioning the appointment or fitness to continue. Nothing in this section affects the duty of the personal representative to administer and distribute the estate in accordance with the rights of interested persons.

History.—s. 1, ch. 74-106; s. 74, ch. 75-220; s. 27, ch. 77-87; s. 1, ch. 77-174; s. 270, ch. 79-400; s. 3, ch. 89-340; s. 1001, ch. 97-102; s. 125, ch. 2001-226; s. 37, ch. 2006-217; s. 11, ch. 2009-115.



733.603 - Personal representative to proceed without court order.

733.603 Personal representative to proceed without court order.—A personal representative shall proceed expeditiously with the settlement and distribution of a decedent’s estate and, except as otherwise specified by this code or ordered by the court, shall do so without adjudication, order, or direction of the court. A personal representative may invoke the jurisdiction of the court to resolve questions concerning the estate or its administration.

History.—s. 1, ch. 74-106; s. 1002, ch. 97-102; s. 126, ch. 2001-226.



733.604 - Inventories and accountings; public records exemptions.

733.604 Inventories and accountings; public records exemptions.—

(1)(a) Unless an inventory has been previously filed, a personal representative shall file a verified inventory of property of the estate, listing it with reasonable detail and including for each listed item its estimated fair market value at the date of the decedent’s death.

(b)1. Any inventory of an estate, whether initial, amended, or supplementary, filed with the clerk of the court in conjunction with the administration of an estate is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

2. Any inventory of an elective estate, whether initial, amended, or supplementary, filed with the clerk of the court in conjunction with an election made in accordance with part II of chapter 732 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

3. Any accounting, whether interim, final, amended, or supplementary, filed with the clerk of court in an estate proceeding is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

4. Any inventory or accounting made confidential and exempt by subparagraph 1., subparagraph 2., or subparagraph 3. shall be disclosed by the custodian for inspection or copying:

a. To the personal representative;

b. To the personal representative’s attorney;

c. To an interested person as defined in s. 731.201; or

d. By court order upon a showing of good cause.

5. These exemptions apply to any inventory or accounting filed before, on, or after July 1, 2009.

(2) If the personal representative learns of any property not included in the original inventory, or learns that the estimated value or description indicated in the original inventory for any item is erroneous or misleading, the personal representative shall file a verified amended or supplementary inventory showing any new items and their estimated value at the date of the decedent’s death, or the revised estimated value or description.

(3) Upon written request to the personal representative, a beneficiary shall be furnished a written explanation of how the inventory value for an asset was determined, or, if an appraisal was obtained, a copy of the appraisal, as follows:

(a) To a residuary beneficiary or heir in an intestate estate, regarding all inventoried assets.

(b) To any other beneficiary, regarding all assets distributed or proposed to be distributed to that beneficiary.

The personal representative must notify each beneficiary of that beneficiary’s rights under this subsection. Neither a request nor the failure to request information under this subsection affects any rights of a beneficiary in subsequent proceedings concerning any accounting of the personal representative or the propriety of any action of the personal representative.

History.—s. 1, ch. 74-106; s. 76, ch. 75-220; s. 1, ch. 80-127; s. 4, ch. 84-106; s. 1, ch. 85-72; s. 29, ch. 85-342; s. 68, ch. 87-226; s. 28, ch. 95-401; s. 1003, ch. 97-102; s. 13, ch. 97-240; s. 127, ch. 2001-226; s. 1, ch. 2009-230; s. 1, ch. 2014-82.

Note.—Created from former s. 733.03.



733.6065 - Opening safe-deposit box.

733.6065 Opening safe-deposit box.—

(1) Subject to the provisions of s. 655.936(2), the initial opening of a safe-deposit box that is leased or coleased by the decedent shall be conducted in the presence of any two of the following persons: an employee of the institution where the box is located, the personal representative, or the personal representative’s attorney of record. Each person who is present must verify the contents of the box by signing a copy of the inventory under penalties of perjury. The personal representative shall file the safe-deposit box inventory, together with a copy of the box entry record from a date which is 6 months prior to the date of death to the date of inventory, with the court within 10 days after the box is opened. Unless otherwise ordered by the court, this inventory and the attached box entry record is subject to inspection only by persons entitled to inspect an inventory under s. 733.604(1). The personal representative may remove the contents of the box.

(2) The right to open and examine the contents of a safe-deposit box leased by a decedent, or any documents delivered by a decedent for safekeeping, and to receive items as provided for in s. 655.935 is separate from the rights provided for in subsection (1).

History.—s. 129, ch. 2001-226; s. 7, ch. 2006-134; s. 71, ch. 2006-213.



733.607 - Possession of estate.

733.607 Possession of estate.—

(1) Except as otherwise provided by a decedent’s will, every personal representative has a right to, and shall take possession or control of, the decedent’s property, except the protected homestead, but any real property or tangible personal property may be left with, or surrendered to, the person presumptively entitled to it unless possession of the property by the personal representative will be necessary for purposes of administration. The request by a personal representative for delivery of any property possessed by a beneficiary is conclusive evidence that the possession of the property by the personal representative is necessary for the purposes of administration, in any action against the beneficiary for possession of it. The personal representative shall take all steps reasonably necessary for the management, protection, and preservation of the estate until distribution and may maintain an action to recover possession of property or to determine the title to it.

(2) If, after providing for statutory entitlements and all devises other than residuary devises, the assets of the decedent’s estate are insufficient to pay the expenses of the administration and obligations of the decedent’s estate, the personal representative is entitled to payment from the trustee of a trust described in s. 733.707(3), in the amount the personal representative certifies in writing to be required to satisfy the insufficiency, subject to the exclusions and preferences under s. 736.05053. The provisions of s. 733.805 shall apply in determining the amount of any payment required by this section.

History.—s. 1, ch. 74-106; s. 28, ch. 77-87; s. 9, ch. 93-257; s. 9, ch. 95-401; s. 1005, ch. 97-102; s. 130, ch. 2001-226; s. 1, ch. 2010-122.

Note.—Created from former s. 733.01.



733.608 - General power of the personal representative.

733.608 General power of the personal representative.—

(1) All real and personal property of the decedent, except the protected homestead, within this state and the rents, income, issues, and profits from it shall be assets in the hands of the personal representative:

(a) For the payment of devises, family allowance, elective share, estate and inheritance taxes, claims, charges, and expenses of the administration and obligations of the decedent’s estate.

(b) To enforce contribution and equalize advancement.

(c) For distribution.

(2) If property that reasonably appears to the personal representative to be protected homestead is not occupied by a person who appears to have an interest in the property, the personal representative is authorized, but not required, to take possession of that property for the limited purpose of preserving, insuring, and protecting it for the person having an interest in the property, pending a determination of its homestead status. If the personal representative takes possession of that property, any rents and revenues may be collected by the personal representative for the account of the heir or devisee, but the personal representative shall have no duty to rent or otherwise make the property productive.

(3) If the personal representative expends funds or incurs obligations to preserve, maintain, insure, or protect the property referenced in subsection (2), the personal representative shall be entitled to a lien on that property and its revenues to secure repayment of those expenditures and obligations incurred. These expenditures and obligations incurred, including, but not limited to, fees and costs, shall constitute a debt owed to the personal representative that is charged against and which may be secured by a lien on the protected homestead, as provided in this section. The debt shall include any amounts paid for these purposes after the decedent’s death and prior to the personal representative’s appointment to the extent later ratified by the personal representative in the court proceeding provided for in this section.

(a) On the petition of the personal representative or any interested person, the court having jurisdiction of the administration of the decedent’s estate shall adjudicate the amount of the debt after formal notice to the persons appearing to have an interest in the property.

(b) The persons having an interest in the protected homestead shall have no personal liability for the repayment of the above noted debt. The personal representative may enforce payment of the debt through any of the following methods:

1. By foreclosure of the lien as provided in this section;

2. By offset of the debt against any other property in the personal representative’s possession that otherwise would be distributable to any person having an interest in the protected homestead, but only to the extent of the fraction of the total debt owed to the personal representative the numerator of which is the value of that person’s interest in the protected homestead and the denominator of which is the total value of the protected homestead; or

3. By offset of the debt against the revenues from the protected homestead received by the personal representative.

(4) The personal representative’s lien shall attach to the property and take priority as of the date and time a notice of that lien is recorded in the official records of the county where that property is located, and the lien may secure expenditures and obligations incurred, including, but not limited to, fees and costs made before or after recording the notice. The notice of lien may be recorded before adjudicating the amount of the debt. The notice of lien shall also be filed in the probate proceeding, but failure to do so does not affect the validity of the lien. A copy of the notice of lien shall be served in the manner provided for service of formal notice upon each person appearing to have an interest in the property. The notice of lien must state:

(a) The name and address of the personal representative and the personal representative’s attorney;

(b) The legal description of the property;

(c) The name of the decedent and also, to the extent known to the personal representative, the name and address of each person appearing to have an interest in the property; and

(d) That the personal representative has expended or is obligated to expend funds to preserve, maintain, insure, and protect the property and that the lien stands as security for recovery of those expenditures and obligations incurred, including, but not limited to, fees and costs.

Substantial compliance with the foregoing provisions renders the notice in comportment with this section.

(5) The lien shall terminate upon the earliest of:

(a) Recording a satisfaction or release signed by the personal representative in the official records of the county where the property is located;

(b) The discharge of the personal representative when the estate administration is complete;

(c) One year from the recording of the lien in the official records unless a proceeding to determine the debt or enforce the lien has been filed; or

(d) The entry of an order releasing the lien.

(6) Within 14 days after receipt of the written request of any interested person, the personal representative shall deliver to the requesting person at a place designated in the written request an estoppel letter setting forth the unpaid balance of the debt secured by the lien referred to in this section. After complete satisfaction of the debt secured by the lien, the personal representative shall record within 30 days after complete payment, a satisfaction of the lien in the official records of the county where the property is located. If a judicial proceeding is necessary to compel compliance with the provisions of this subsection, the prevailing party shall be entitled to an award of attorney’s fees and costs.

(7) The lien created by this section may be foreclosed in the manner of foreclosing a mortgage under the provisions of chapter 702.

(8) In any action for enforcement of the debt described in this section, the court shall award taxable costs as in chancery actions, including reasonable attorney’s fees.

(9) A personal representative entitled to recover a debt for expenditures and obligations incurred, including, but not limited to, fees and costs, under this section may be relieved of the duty to enforce collection by an order of the court finding:

(a) That the estimated court costs and attorney’s fees in collecting the debt will approximate or exceed the amount of the recovery; or

(b) That it is impracticable to enforce collection in view of the improbability of collection.

(10) A personal representative shall not be liable for failure to attempt to enforce collection of the debt if the personal representative reasonably believes it would have been economically impracticable.

(11) The personal representative shall not be liable for failure to take possession of the protected homestead or to expend funds on its behalf. In the event that the property is determined by the court not to be protected homestead, subsections (2)-(10) shall not apply and any liens previously filed shall be deemed released upon recording of the order in the official records of the county where the property is located.

(12) Upon the petition of an interested party to accommodate a sale or the encumbrance of the protected homestead, the court may transfer the lien provided for in this section from the property to the proceeds of the sale or encumbrance by requiring the deposit of the proceeds into a restricted account subject to the lien. The court shall have continuing jurisdiction over the funds deposited. The transferred lien shall attach only to the amount asserted by the personal representative, and any proceeds in excess of that amount shall not be subject to the lien or otherwise restricted under this section. Alternatively, the personal representative and the apparent owners of the protected homestead may agree to retain in escrow the amount demanded as reimbursement by the personal representative, to be held there under the continuing jurisdiction of the court pending a final determination of the amount properly reimbursable to the personal representative under this section.

(13) This act shall apply to estates of decedents dying after the date on which this act becomes a law.

History.—s. 1, ch. 74-106; s. 29, ch. 77-87; s. 131, ch. 2001-226; s. 10, ch. 2003-154; s. 15, ch. 2010-132.

Note.—Created from former s. 733.01(1).



733.609 - Improper exercise of power; breach of fiduciary duty.

733.609 Improper exercise of power; breach of fiduciary duty.—

(1) A personal representative’s fiduciary duty is the same as the fiduciary duty of a trustee of an express trust, and a personal representative is liable to interested persons for damage or loss resulting from the breach of this duty. In all actions for breach of fiduciary duty or challenging the exercise of or failure to exercise a personal representative’s powers, the court shall award taxable costs as in chancery actions, including attorney’s fees.

(2) When awarding taxable costs, including attorney’s fees, under this section, the court in its discretion may direct payment from a party’s interest, if any, in the estate or enter a judgment which may be satisfied from other property of the party, or both.

(3) This section shall apply to all proceedings commenced hereunder after the effective date, without regard to the date of the decedent’s death.

History.—s. 1, ch. 74-106; s. 78, ch. 75-220; s. 1006, ch. 97-102; s. 132, ch. 2001-226; s. 11, ch. 2003-154.



733.610 - Sale, encumbrance, or transaction involving conflict of interest.

733.610 Sale, encumbrance, or transaction involving conflict of interest.—Any sale or encumbrance to the personal representative or the personal representative’s spouse, agent, or attorney, or any corporation or trust in which the personal representative has a substantial beneficial interest, or any transaction that is affected by a conflict of interest on the part of the personal representative, is voidable by any interested person except one who has consented after fair disclosure, unless:

(1) The will or a contract entered into by the decedent expressly authorized the transaction; or

(2) The transaction is approved by the court after notice to interested persons.

History.—s. 1, ch. 74-106; s. 78, ch. 75-220; s. 1007, ch. 97-102; s. 133, ch. 2001-226.



733.611 - Persons dealing with the personal representative; protection.

733.611 Persons dealing with the personal representative; protection.—Except as provided in s. 733.613(1), a person who in good faith either assists or deals for value with a personal representative is protected as if the personal representative acted properly. The fact that a person knowingly deals with the personal representative does not require the person to inquire into the authority of the personal representative. A person is not bound to see to the proper application of estate assets paid or delivered to the personal representative. This protection extends to instances in which a procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters, including a case in which the alleged decedent is alive. This protection is in addition to any protection afforded by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.

History.—s. 1, ch. 74-106; s. 78, ch. 75-220; s. 30, ch. 77-87; s. 1, ch. 77-174; s. 1008, ch. 97-102; s. 134, ch. 2001-226.



733.612 - Transactions authorized for the personal representative; exceptions.

733.612 Transactions authorized for the personal representative; exceptions.—Except as otherwise provided by the will or court order, and subject to the priorities stated in s. 733.805, without court order, a personal representative, acting reasonably for the benefit of the interested persons, may properly:

(1) Retain assets owned by the decedent, pending distribution or liquidation, including those in which the personal representative is personally interested or that are otherwise improper for fiduciary investments.

(2) Perform or compromise, or, when proper, refuse to perform, the decedent’s contracts. In performing the decedent’s enforceable contracts to convey or lease real property, among other possible courses of action, the personal representative may:

(a) Convey the real property for cash payment of all sums remaining due or for the purchaser’s note for the sum remaining due, secured by a mortgage on the property.

(b) Deliver a deed in escrow, with directions that the proceeds, when paid in accordance with the escrow agreement, be paid as provided in the escrow agreement.

(3) Receive assets from fiduciaries or other sources.

(4) Invest funds as provided in ss. 518.10-518.14, considering the amount to be invested, liquidity needs of the estate, and the time until distribution will be made.

(5) Acquire or dispose of an asset, excluding real property in this or another state, for cash or on credit and at public or private sale, and manage, develop, improve, exchange, partition, or change the character of an estate asset.

(6) Make ordinary or extraordinary repairs or alterations in buildings or other structures; demolish improvements; or erect new party walls or buildings.

(7) Enter into a lease, as lessor or lessee, for a term within, or extending beyond, the period of administration, with or without an option to renew.

(8) Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement.

(9) Abandon property when it is valueless or so encumbered, or in a condition, that it is of no benefit to the estate.

(10) Vote, or refrain from voting, stocks or other securities in person or by general or limited proxy.

(11) Pay calls, assessments, and other sums chargeable or accruing against, or on account of, securities, unless barred by the provisions relating to claims.

(12) Hold property in the name of a nominee or in other form without disclosure of the interest of the estate, but the personal representative is liable for any act of the nominee in connection with the property so held.

(13) Insure the assets of the estate against damage or loss and insure against personal and fiduciary liability to third persons.

(14) Borrow money, with or without security, to be repaid from the estate assets or otherwise, other than real property, and advance money for the protection of the estate.

(15) Extend, renew, or in any manner modify any obligation owing to the estate. If the personal representative holds a mortgage, security interest, or other lien upon property of another person, he or she may accept a conveyance or transfer of encumbered assets from the owner in satisfaction of the indebtedness secured by its lien instead of foreclosure.

(16) Pay taxes, assessments, and other expenses incident to the administration of the estate.

(17) Sell or exercise stock subscription or conversion rights or consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise.

(18) Allocate items of income or expense to either estate income or principal, as permitted or provided by law.

(19) Employ persons, including, but not limited to, attorneys, accountants, auditors, appraisers, investment advisers, and others, even if they are one and the same as the personal representative or are associated with the personal representative, to advise or assist the personal representative in the performance of administrative duties; act upon the recommendations of those employed persons without independent investigation; and, instead of acting personally, employ one or more agents to perform any act of administration, whether or not discretionary. Any fees and compensation paid to a person who is the same as, associated with, or employed by, the personal representative shall be taken into consideration in determining the personal representative’s compensation.

(20) Prosecute or defend claims or proceedings in any jurisdiction for the protection of the estate and of the personal representative.

(21) Sell, mortgage, or lease any personal property of the estate or any interest in it for cash, credit, or for part cash or part credit, and with or without security for the unpaid balance.

(22) Continue any unincorporated business or venture in which the decedent was engaged at the time of death:

(a) In the same business form for a period of not more than 4 months from the date of appointment, if continuation is a reasonable means of preserving the value of the business, including good will.

(b) In the same business form for any additional period of time that may be approved by court order.

(23) Provide for exoneration of the personal representative from personal liability in any contract entered into on behalf of the estate.

(24) Satisfy and settle claims and distribute the estate as provided in this code.

(25) Enter into agreements with the proper officer or department head, commissioner, or agent of any department of the government of the United States, waiving the statute of limitations concerning the assessment and collection of any federal tax or any deficiency in a federal tax.

(26) Make partial distribution to the beneficiaries of any part of the estate not necessary to satisfy claims, expenses of administration, taxes, family allowance, exempt property, and an elective share, in accordance with the decedent’s will or as authorized by operation of law.

(27) Execute any instruments necessary in the exercise of the personal representative’s powers.

History.—s. 1, ch. 74-106; s. 78, ch. 75-220; s. 3, ch. 76-172; s. 31, ch. 77-87; s. 1, ch. 77-174; s. 271, ch. 79-400; s. 1009, ch. 97-102; s. 135, ch. 2001-226.



733.6121 - Personal representative; powers as to environmental issues relating to property subject to administration; liability.

733.6121 Personal representative; powers as to environmental issues relating to property subject to administration; liability.—

(1) Except as otherwise provided by the will or by court order, and subject to s. 733.805, the personal representative has, without court authorization, the powers specified in subsection (2).

(2) A personal representative has the power, acting reasonably and for the benefit of the interested persons:

(a) To inspect or investigate, or cause to be inspected or investigated, property subject to administration, including interests in sole proprietorships, partnerships, or corporations and any assets owned by such a business entity for the purpose of determining compliance with an environmental law affecting that property or to respond to an actual or threatened violation of an environmental law affecting that property;

(b) To take, on behalf of the estate, any action necessary to prevent, abate, or otherwise remedy an actual or potential violation of an environmental law affecting property subject to administration, either before or after initiation of an enforcement action by a governmental body;

(c) To settle or compromise at any time any claim against the estate or the personal representative that may be asserted by a governmental body or private party which involves the alleged violation of an environmental law affecting property subject to administration over which the personal representative has responsibility;

(d) To disclaim any power granted by any document, statute, or rule of law which, in the sole judgment of the personal representative, could cause the personal representative to incur personal liability, or the estate to incur liability, under any environmental law;

(e) To decline to serve as a personal representative, or having undertaken to serve, to resign at any time, if the personal representative believes that there is or could be a conflict of interest because of potential claims or liabilities that could be asserted on behalf of the estate by reason of the type or condition of the assets held; or

(f) To charge against the assets of the estate the cost of any inspection, investigation, review, abatement, response, cleanup, or remedial action considered reasonable by the personal representative; and, in the event of the closing or termination of the estate or the transfer of the estate property to another personal representative, to hold moneys sufficient to cover the cost of cleaning up any known environmental problem.

(3) A personal representative is not personally liable to any beneficiary or any other party for a decrease in value of assets in an estate by reason of the personal representative’s compliance or efforts to comply with an environmental law, specifically including any reporting requirement under that law.

(4) A personal representative who acquires ownership or control of a vessel or other property without having owned, operated, or materially participated in the management of that vessel or property before assuming ownership or control as personal representative is not considered an owner or operator for purposes of liability under chapter 376, chapter 403, or any other environmental law. A personal representative who willfully, knowingly, or recklessly causes or exacerbates a release or threatened release of a hazardous substance is personally liable for the cost of the response, to the extent that the release or threatened release is attributable to the personal representative’s activities. This subsection does not preclude the filing of claims against the assets that constitute the estate held by the personal representative or the filing of actions against the personal representative as representative of the estate. In such an action, an award or judgment against the personal representative must be satisfied only from the assets of the estate.

(5) Neither the acceptance by the personal representative of the property or a failure by the personal representative to inspect or investigate the property creates any inference of liability under an environmental law with respect to that property.

(6) For the purposes of this section, the term “environmental law” means a federal, state, or local law, rule, regulation, or ordinance that relates to protection of the environment or human health, and the term “hazardous substance” means a substance, material, or waste defined as hazardous or toxic, or any contaminant, pollutant, or constituent thereof, or otherwise regulated by an environmental law.

(7) This section applies to any estate admitted to probate on or after July 1, 1995.

History.—s. 18, ch. 95-401; s. 1010, ch. 97-102; s. 136, ch. 2001-226.



733.613 - Personal representative’s right to sell real property.

733.613 Personal representative’s right to sell real property.—

(1) When a personal representative of an intestate estate, or whose testator has not conferred a power of sale or whose testator has granted a power of sale but the power is so limited by the will or by operation of law that it cannot be conveniently exercised, shall consider that it is for the best interest of the estate and of those interested in it that real property be sold, the personal representative may sell it at public or private sale. No title shall pass until the court authorizes or confirms the sale. No bona fide purchaser shall be required to examine any proceedings before the order of sale.

(2) When a decedent’s will confers specific power to sell or mortgage real property or a general power to sell any asset of the estate, the personal representative may sell, mortgage, or lease, without authorization or confirmation of court, any real property of the estate or any interest therein for cash or credit, or for part cash and part credit, and with or without security for unpaid balances. The sale, mortgage, or lease need not be justified by a showing of necessity, and the sale pursuant to power of sale shall be valid.

(3) In a sale or mortgage which occurs under a specific power to sell or mortgage real property, or under a court order authorizing or confirming that act, the purchaser or lender takes title free of claims of creditors of the estate and entitlements of estate beneficiaries, except existing mortgages or other liens against real property are not affected.

History.—s. 1, ch. 74-106; s. 78, ch. 75-220; s. 1011, ch. 97-102; s. 137, ch. 2001-226.

Note.—Created from former s. 733.23.



733.614 - Powers and duties of successor personal representative.

733.614 Powers and duties of successor personal representative.—A successor personal representative has the same power and duty as the original personal representative to complete the administration and distribution of the estate as expeditiously as possible, but shall not exercise any power made personal to the personal representative named in the will without court approval.

History.—s. 1, ch. 74-106; s. 78, ch. 75-220; s. 1012, ch. 97-102; s. 138, ch. 2001-226.

Note.—Created from former s. 734.10.



733.615 - Joint personal representatives; when joint action required.

733.615 Joint personal representatives; when joint action required.—

(1) If two or more persons are appointed joint personal representatives, and unless the will provides otherwise, the concurrence of all joint personal representatives appointed pursuant to a will or codicil executed prior to October 1, 1987, or appointed to administer an intestate estate of a decedent who died prior to October 1, 1987, or of a majority of joint personal representatives appointed pursuant to a will or codicil executed on or after October 1, 1987, or appointed to administer an intestate estate of a decedent dying on or after October 1, 1987, is required on all acts connected with the administration and distribution of the estate. This restriction does not apply when any joint personal representative receives and receipts for property due the estate, when the concurrence required under this subsection cannot readily be obtained in the time reasonably available for emergency action necessary to preserve the estate, or when a joint personal representative has been delegated to act for the others.

(2) Where action by a majority of the joint personal representatives appointed is authorized, a joint personal representative who has not joined in exercising a power is not liable to the beneficiaries or to others for the consequences of the exercise, and a dissenting joint personal representative is not liable for the consequences of an action in which the dissenting personal representative joins at the direction of the majority of the joint personal representatives, if the dissent is expressed in writing to the other joint personal representatives at or before the time of the action.

(3) A person dealing with a joint personal representative without actual knowledge that joint personal representatives have been appointed, or if advised by a joint personal representative that the joint personal representative has authority to act alone for any of the reasons mentioned in subsection (1), is as fully protected in dealing with that joint personal representative as if that joint personal representative possessed and properly exercised the power.

History.—s. 1, ch. 74-106; s. 1, ch. 87-317; s. 4, ch. 88-340; s. 1013, ch. 97-102; s. 139, ch. 2001-226.

Note.—Created from former s. 732.50.



733.616 - Powers of surviving personal representatives.

733.616 Powers of surviving personal representatives.—Unless otherwise provided by the terms of the will or a court order, every power exercisable by joint personal representatives may be exercised by the one or more remaining after the appointment of one or more is terminated. If one or more, but not all, nominated as joint personal representatives are not appointed, those appointed may exercise all powers granted to those nominated.

History.—s. 1, ch. 74-106; s. 140, ch. 2001-226.

Note.—Created from former s. 732.52.



733.617 - Compensation of personal representative.

733.617 Compensation of personal representative.—

(1) A personal representative shall be entitled to a commission payable from the estate assets without court order as compensation for ordinary services. The commission shall be based on the compensable value of the estate, which is the inventory value of the probate estate assets and the income earned by the estate during administration.

(2) A commission computed on the compensable value of the estate is presumed to be reasonable compensation for a personal representative in formal administration as follows:

(a) At the rate of 3 percent for the first $1 million.

(b) At the rate of 2.5 percent for all above $1 million and not exceeding $5 million.

(c) At the rate of 2 percent for all above $5 million and not exceeding $10 million.

(d) At the rate of 1.5 percent for all above $10 million.

(3) In addition to the previously described commission, a personal representative shall be allowed further compensation as is reasonable for any extraordinary services including, but not limited to:

(a) The sale of real or personal property.

(b) The conduct of litigation on behalf of or against the estate.

(c) Involvement in proceedings for the adjustment or payment of any taxes.

(d) The carrying on of the decedent’s business.

(e) Dealing with protected homestead.

(f) Any other special services which may be necessary for the personal representative to perform.

(4) If the will provides that a personal representative’s compensation shall be based upon specific criteria, other than a general reference to commissions allowed by law or words of similar import, including, but not limited to, rates, amounts, commissions, or reference to the personal representative’s regularly published schedule of fees in effect at the decedent’s date of death, or words of similar import, then a personal representative shall be entitled to compensation in accordance with that provision. However, except for references in the will to the personal representative’s regularly published schedule of fees in effect at the decedent’s date of death, or words of similar import, if there is no written contract with the decedent regarding compensation, a personal representative may renounce the provisions contained in the will and be entitled to compensation under this section. A personal representative may also renounce the right to all or any part of the compensation.

(5) If the probate estate’s compensable value is $100,000 or more, and there are two representatives, each personal representative is entitled to the full commission allowed to a sole personal representative. If there are more than two personal representatives and the probate estate’s compensable value is $100,000 or more, the compensation to which two would be entitled must be apportioned among the personal representatives. The basis for apportionment shall be one full commission allowed to the personal representative who has possession of and primary responsibility for administration of the assets and one full commission among the remaining personal representatives according to the services rendered by each of them respectively. If the probate estate’s compensable value is less than $100,000 and there is more than one personal representative, then one full commission must be apportioned among the personal representatives according to the services rendered by each of them respectively.

(6) If the personal representative is a member of The Florida Bar and has rendered legal services in connection with the administration of the estate, then in addition to a fee as personal representative, there also shall be allowed a fee for the legal services rendered.

(7) Upon petition of any interested person, the court may increase or decrease the compensation for ordinary services of the personal representative or award compensation for extraordinary services if the facts and circumstances of the particular administration warrant. In determining reasonable compensation, the court shall consider all of the following factors, giving weight to each as it determines to be appropriate:

(a) The promptness, efficiency, and skill with which the administration was handled by the personal representative;

(b) The responsibilities assumed by and the potential liabilities of the personal representative;

(c) The nature and value of the assets that are affected by the decedent’s death;

(d) The benefits or detriments resulting to the estate or interested persons from the personal representative’s services;

(e) The complexity or simplicity of the administration and the novelty of the issues presented;

(f) The personal representative’s participation in tax planning for the estate and the estate’s beneficiaries and in tax return preparation, review, or approval;

(g) The nature of the probate, nonprobate, and exempt assets, the expenses of administration, the liabilities of the decedent, and the compensation paid to other professionals and fiduciaries;

(h) Any delay in payment of the compensation after the services were furnished; and

(i) Any other relevant factors.

History.—s. 1, ch. 74-106; s. 80, ch. 75-220; s. 1, ch. 76-172; s. 5, ch. 88-340; s. 1, ch. 90-129; s. 10, ch. 93-257; s. 1, ch. 95-401; s. 141, ch. 2001-226; s. 109, ch. 2002-1.

Note.—Created from former s. 734.01.



733.6171 - Compensation of attorney for the personal representative.

733.6171 Compensation of attorney for the personal representative.—

(1) Attorneys for personal representatives shall be entitled to reasonable compensation payable from the estate assets without court order.

(2) The attorney, the personal representative, and persons bearing the impact of the compensation may agree to compensation determined in a different manner than provided in this section. Compensation may also be determined in a different manner than provided in this section if the manner is disclosed to the parties bearing the impact of the compensation and if no objection is made as provided for in the Florida Probate Rules.

(3) Compensation for ordinary services of attorneys in formal estate administration is presumed to be reasonable if based on the compensable value of the estate, which is the inventory value of the probate estate assets and the income earned by the estate during the administration as provided in the following schedule:

(a) One thousand five hundred dollars for estates having a value of $40,000 or less.

(b) An additional $750 for estates having a value of more than $40,000 and not exceeding $70,000.

(c) An additional $750 for estates having a value of more than $70,000 and not exceeding $100,000.

(d) For estates having a value in excess of $100,000, at the rate of 3 percent on the next $900,000.

(e) At the rate of 2.5 percent for all above $1 million and not exceeding $3 million.

(f) At the rate of 2 percent for all above $3 million and not exceeding $5 million.

(g) At the rate of 1.5 percent for all above $5 million and not exceeding $10 million.

(h) At the rate of 1 percent for all above $10 million.

(4) In addition to fees for ordinary services, the attorney for the personal representative shall be allowed further reasonable compensation for any extraordinary service. What is an extraordinary service may vary depending on many factors, including the size of the estate. Extraordinary services may include, but are not limited to:

(a) Involvement in a will contest, will construction, a proceeding for determination of beneficiaries, a contested claim, elective share proceeding, apportionment of estate taxes, or any adversarial proceeding or litigation by or against the estate.

(b) Representation of the personal representative in audit or any proceeding for adjustment, determination, or collection of any taxes.

(c) Tax advice on postmortem tax planning, including, but not limited to, disclaimer, renunciation of fiduciary commission, alternate valuation date, allocation of administrative expenses between tax returns, the QTIP or reverse QTIP election, allocation of GST exemption, qualification for Internal Revenue Code ss. 6166 and 303 privileges, deduction of last illness expenses, fiscal year planning, distribution planning, asset basis considerations, handling income or deductions in respect of a decedent, valuation discounts, special use and other valuation, handling employee benefit or retirement proceeds, prompt assessment request, or request for release of personal liability for payment of tax.

(d) Review of estate tax return and preparation or review of other tax returns required to be filed by the personal representative.

(e) Preparation of the estate’s federal estate tax return. If this return is prepared by the attorney, a fee of one-half of 1 percent up to a value of $10 million and one-fourth of 1 percent on the value in excess of $10 million of the gross estate as finally determined for federal estate tax purposes, is presumed to be reasonable compensation for the attorney for this service. These fees shall include services for routine audit of the return, not beyond the examining agent level, if required.

(f) Purchase, sale, lease, or encumbrance of real property by the personal representative or involvement in zoning, land use, environmental, or other similar matters.

(g) Legal advice regarding carrying on of the decedent’s business or conducting other commercial activity by the personal representative.

(h) Legal advice regarding claims for damage to the environment or related procedures.

(i) Legal advice regarding homestead status of real property or proceedings involving that status and services related to protected homestead.

(j) Involvement in fiduciary, employee, or attorney compensation disputes.

(k) Proceedings involving ancillary administration of assets not subject to administration in this state.

(5) Upon petition of any interested person, the court may increase or decrease the compensation for ordinary services of the attorney or award compensation for extraordinary services if the facts and circumstances of the particular administration warrant. In determining reasonable compensation, the court shall consider all of the following factors, giving weight to each as it determines to be appropriate:

(a) The promptness, efficiency, and skill with which the administration was handled by the attorney.

(b) The responsibilities assumed by and the potential liabilities of the attorney.

(c) The nature and value of the assets that are affected by the decedent’s death.

(d) The benefits or detriments resulting to the estate or interested persons from the attorney’s services.

(e) The complexity or simplicity of the administration and the novelty of issues presented.

(f) The attorney’s participation in tax planning for the estate and the estate’s beneficiaries and tax return preparation, review, or approval.

(g) The nature of the probate, nonprobate, and exempt assets, the expenses of administration, the liabilities of the decedent, and the compensation paid to other professionals and fiduciaries.

(h) Any delay in payment of the compensation after the services were furnished.

(i) Any other relevant factors.

(6) If a separate written agreement regarding compensation exists between the attorney and the decedent, the attorney shall furnish a copy to the personal representative prior to commencement of employment, and, if employed, shall promptly file and serve a copy on all interested persons. Neither a separate agreement nor a provision in the will suggesting or directing that the personal representative retain a specific attorney will obligate the personal representative to employ the attorney or obligate the attorney to accept the representation, but if the attorney who is a party to the agreement or who drafted the will is employed, the compensation paid shall not exceed the compensation provided in the agreement or in the will.

History.—s. 4, ch. 93-257; s. 2, ch. 95-401; s. 142, ch. 2001-226.



733.6175 - Proceedings for review of employment of agents and compensation of personal representatives and employees of estate.

733.6175 Proceedings for review of employment of agents and compensation of personal representatives and employees of estate.—

(1) The court may review the propriety of the employment of any person employed by the personal representative and the reasonableness of any compensation paid to that person or to the personal representative.

(2) Court proceedings to determine reasonable compensation of the personal representative or any person employed by the personal representative, if required, are a part of the estate administration process, and the costs, including attorneys’ fees, of the person assuming the burden of proof of propriety of the employment and reasonableness of the compensation shall be determined by the court and paid from the assets of the estate unless the court finds the requested compensation to be substantially unreasonable. The court shall direct from which part of the estate the compensation shall be paid.

(3) The burden of proof of propriety of the employment and the reasonableness of the compensation shall be upon the personal representative and the person employed. Any person who is determined to have received excessive compensation from an estate for services rendered may be ordered to make appropriate refunds.

(4) The court may determine reasonable compensation for the personal representative or any person employed by the personal representative without receiving expert testimony. Any party may offer expert testimony after notice to interested persons. If expert testimony is offered, a reasonable expert witness fee shall be awarded by the court and paid from the assets of the estate. The court shall direct from what part of the estate the fee shall be paid.

History.—s. 2, ch. 76-172; s. 1014, ch. 97-102; s. 143, ch. 2001-226.



733.619 - Individual liability of personal representative.

733.619 Individual liability of personal representative.—

(1) Unless otherwise provided in the contract, a personal representative is not individually liable on a contract, except a contract for attorney’s fee, properly entered into as fiduciary unless the personal representative fails to reveal that representative capacity and identify the estate in the contract.

(2) A personal representative is individually liable for obligations arising from ownership or control of the estate or for torts committed in the course of administration of the estate only if personally at fault.

(3) Claims based on contracts, except a contract for attorney’s fee, entered into by a personal representative as a fiduciary, on obligations arising from ownership or control of the estate, or on torts committed in the course of estate administration, may be asserted against the estate by proceeding against the personal representative in that capacity, whether or not the personal representative is individually liable.

(4) Issues of liability as between the estate and the personal representative individually may be determined in a proceeding for accounting, surcharge, or indemnification, or other appropriate proceeding.

History.—s. 82, ch. 75-220; s. 32, ch. 77-87; s. 228, ch. 77-104; s. 1015, ch. 97-102; s. 144, ch. 2001-226.



733.620 - Exculpation of personal representative.

733.620 Exculpation of personal representative.—

(1) A term of a will relieving a personal representative of liability to a beneficiary for breach of fiduciary duty is unenforceable to the extent that the term:

(a) Relieves the personal representative of liability for breach of fiduciary duty committed in bad faith or with reckless indifference to the purposes of the will or the interests of interested persons; or

(b) Was inserted into the will as the result of an abuse by the personal representative of a fiduciary or confidential relationship with the testator.

(2) An exculpatory term drafted or caused to be drafted by the personal representative is invalid as an abuse of a fiduciary or confidential relationship unless:

(a) The personal representative proves that the exculpatory term is fair under the circumstances.

(b) The term’s existence and contents were adequately communicated directly to the testator or to the independent attorney of the testator. This paragraph applies only to wills created on or after July 1, 2007.

History.—s. 15, ch. 2007-74.






Part VII - CREDITORS’ CLAIMS (ss. 733.701-733.710)

733.701 - Notifying creditors.

733.701 Notifying creditors.—Unless creditors’ claims are otherwise barred by s. 733.710, every personal representative shall cause notice to creditors to be published and served under s. 733.2121.

History.—s. 1, ch. 74-106; s. 83, ch. 75-220; s. 33, ch. 77-87; s. 4, ch. 89-340; s. 145, ch. 2001-226; s. 31, ch. 2003-154.

Note.—Created from former s. 733.15.



733.702 - Limitations on presentation of claims.

733.702 Limitations on presentation of claims.—

(1) If not barred by s. 733.710, no claim or demand against the decedent’s estate that arose before the death of the decedent, including claims of the state and any of its political subdivisions, even if the claims are unmatured, contingent, or unliquidated; no claim for funeral or burial expenses; no claim for personal property in the possession of the personal representative; and no claim for damages, including, but not limited to, an action founded on fraud or another wrongful act or omission of the decedent, is binding on the estate, on the personal representative, or on any beneficiary unless filed in the probate proceeding on or before the later of the date that is 3 months after the time of the first publication of the notice to creditors or, as to any creditor required to be served with a copy of the notice to creditors, 30 days after the date of service on the creditor, even though the personal representative has recognized the claim or demand by paying a part of it or interest on it or otherwise. The personal representative may settle in full any claim without the necessity of the claim being filed when the settlement has been approved by the interested persons.

(2) No cause of action, including, but not limited to, an action founded upon fraud or other wrongful act or omission, shall survive the death of the person against whom the claim may be made, whether or not an action is pending at the death of the person, unless a claim is filed within the time periods set forth in this part.

(3) Any claim not timely filed as provided in this section is barred even though no objection to the claim is filed unless the court extends the time in which the claim may be filed. An extension may be granted only upon grounds of fraud, estoppel, or insufficient notice of the claims period. No independent action or declaratory action may be brought upon a claim which was not timely filed unless an extension has been granted by the court. If the personal representative or any other interested person serves on the creditor a notice to file a petition for an extension, the creditor shall be limited to a period of 30 days from the date of service of the notice in which to file a petition for extension.

(4) Nothing in this section affects or prevents:

(a) A proceeding to enforce any mortgage, security interest, or other lien on property of the decedent.

(b) To the limits of casualty insurance protection only, any proceeding to establish liability that is protected by the casualty insurance.

(c) The filing of a cross-claim or counterclaim against the estate in an action instituted by the estate; however, no recovery on a cross-claim or counterclaim shall exceed the estate’s recovery in that action.

(5) Nothing in this section shall extend the limitations period set forth in s. 733.710.

History.—s. 1, ch. 74-106; s. 84, ch. 75-220; s. 2, ch. 80-127; s. 4, ch. 81-27; s. 160, ch. 83-216; s. 5, ch. 84-106; s. 4, ch. 85-79; s. 6, ch. 88-340; s. 5, ch. 89-340; s. 4, ch. 90-23; s. 1016, ch. 97-102; s. 146, ch. 2001-226; s. 6, ch. 2002-82; s. 26, ch. 2006-312; s. 21, ch. 2010-4.

Note.—Created from former s. 733.16.



733.703 - Form and manner of presenting claim.

733.703 Form and manner of presenting claim.—

(1) A creditor shall file a written statement of the claim. No additional charge may be imposed by a claimant who files a claim against the estate.

(2) Within the time allowed by s. 733.702, the personal representative may file a proof of claim of all claims he or she has paid or intends to pay. A claimant whose claim is listed in a personal representative’s proof of claim shall be deemed to have filed a statement of the claim listed. Except as provided otherwise in this part, the claim shall be treated as if the claimant had filed it.

History.—s. 1, ch. 74-106; s. 84, ch. 75-220; s. 5, ch. 81-27; s. 5, ch. 85-79; s. 6, ch. 89-340; s. 147, ch. 2001-226.

Note.—Created from former s. 733.16.



733.704 - Amendment of claims.

733.704 Amendment of claims.—If a bona fide attempt to file a claim is made but the claim is defective as to form, the court may permit the amendment of the claim at any time.

History.—s. 1, ch. 74-106; s. 1, ch. 77-174; s. 148, ch. 2001-226.

Note.—Created from former s. 733.17.



733.705 - Payment of and objection to claims.

733.705 Payment of and objection to claims.—

(1) The personal representative shall pay all claims within 1 year from the date of first publication of notice to creditors, provided that the time shall be extended with respect to claims in litigation, unmatured claims, and contingent claims for the period necessary to dispose of those claims pursuant to subsections (5), (6), (7), and (8). The court may extend the time for payment of any claim upon a showing of good cause. No personal representative shall be compelled to pay the debts of the decedent until after the expiration of 5 months from the first publication of notice to creditors. If any person brings an action against a personal representative within the 5 months on any claim to which the personal representative has not filed an objection, the plaintiff shall not receive any costs or attorneys’ fees, nor shall the judgment change the class of the claim for payment under this code.

(2) On or before the expiration of 4 months from the first publication of notice to creditors or within 30 days from the timely filing or amendment of a claim, whichever occurs later, a personal representative or other interested person may file a written objection to a claim. If an objection is filed, the person filing it shall serve a copy of the objection as provided by the Florida Probate Rules. The failure to serve a copy of the objection constitutes an abandonment of the objection. For good cause, the court may extend the time for filing or serving an objection to any claim. Objection to a claim constitutes an objection to an amendment of that claim unless the objection is withdrawn.

(3) If the objection is filed by a person other than the personal representative, the personal representative may apply to the court for an order relieving him or her from the obligation to defend the estate in an independent action or for the appointment of the objector as administrator ad litem to defend the action. Fees for the attorney for the administrator ad litem may be awarded as provided in s. 733.106(3). If costs or attorney’s fees are awarded from or against the estate, the probate court may charge or apportion that award as provided in s. 733.106(4).

(4) An objection by an interested person to a personal representative’s proof of claim shall state the particular item or items to which the interested person objects and shall be filed and served as provided in subsection (2). Issues of liability as between the estate and the personal representative individually for items listed in a personal representative’s proof of claim shall be determined in the estate administration, in a proceeding for accounting or surcharge, or in another appropriate proceeding, whether or not an objection has been filed. If an objection to an item listed as to be paid in a personal representative’s proof of claim is filed and served, and the personal representative has not paid the item, the other subsections of this section shall apply as if a claim for the item had been filed by the claimant; but if the personal representative has paid the claim after listing it as to be paid, issues of liability as between the estate and the personal representative individually shall be determined in the manner provided for an item listed as paid.

(5) The claimant is limited to a period of 30 days from the date of service of an objection within which to bring an independent action upon the claim, or a declaratory action to establish the validity and amount of an unmatured claim which is not yet due but which is certain to become due in the future, or a declaratory action to establish the validity of a contingent claim upon which no cause of action has accrued on the date of service of an objection and that may or may not become due in the future, unless an extension of this time is agreed to by the personal representative in writing before it expires. For good cause, the court may extend the time for filing an action or proceeding after objection is filed. No action or proceeding on the claim may be brought against the personal representative after the time limited above, and the claim is barred without court order. If an objection is filed to the claim of any creditor and the creditor brings an action to establish the claim, a judgment establishing the claim shall give it no priority over claims of the same class to which it belongs.

(6) A claimant may bring an independent action or declaratory action upon a claim which was not timely filed pursuant to s. 733.702(1) only if the claimant has been granted an extension of time to file the claim pursuant to s. 733.702(3).

(7) If an unmatured claim has not become due before the time for distribution of an estate, the personal representative may prepay the full amount of principal plus accrued interest due on the claim, without discount and without penalty, regardless of any prohibition against prepayment or provision for penalty in any instrument on which the claim is founded. If the claim is not prepaid, no order of discharge may be entered until the creditor and personal representative have filed an agreement disposing of the claim, or in the absence of an agreement until the court provides for payment by one of the following methods:

(a) Requiring the personal representative to reserve such assets as the court determines to be adequate to pay the claim when it becomes due; in fixing the amount to be reserved, the court may determine the value of any security or collateral to which the creditor may resort for payment of the claim and may direct the reservation, if necessary, of sufficient assets to pay the claim or to pay the difference between the value of any security or collateral and the amount necessary to pay the claim. If the estate is insolvent, the court may direct a proportionate amount to be reserved. The court shall direct that the amount reserved be retained by the personal representative until the time that the claim becomes due, and that so much of the reserved amount as is not used for payment be distributed according to law;

(b) Requiring that the claim be adequately secured by a mortgage, pledge, bond, trust, guaranty, or other security, as may be determined by the court, the security to remain in effect until the time the claim becomes due, and so much of the security or collateral as is not needed for payment be distributed according to law; or

(c) Making provisions for the disposition or satisfaction of the claim as are equitable, and in a manner so as not to delay unreasonably the closing of the estate.

(8) If no cause of action has accrued on a contingent claim before the time for distribution of an estate, no order of discharge may be entered until the creditor and the personal representative have filed an agreement disposing of the claim or, in the absence of an agreement, until:

(a) The court determines that the claim is adequately secured or that it has no value,

(b) Three months from the date on which a cause of action accrues upon the claim, provided that no action on the claim is then pending,

(c) Five years from the date of first publication of notice to creditors, or

(d) The court provides for payment of the claim upon the happening of the contingency by one of the methods described in paragraph (a), paragraph (b), or paragraph (c) of subsection (7),

whichever occurs first. No action or proceeding on the claim may be brought against the personal representative after the time limited above, and the claim is barred without court order. If an objection is filed to the claim of any creditor and the creditor brings an action to establish the claim, a judgment establishing the claim shall give it no priority over claims of the same class to which it belongs.

(9) Interest shall be paid by the personal representative on written obligations of the decedent providing for the payment of interest. On all other claims, interest shall be allowed and paid beginning 5 months from the first publication of the notice to creditors.

(10) The court may determine all issues concerning claims or matters not requiring trial by jury.

(11) An order for extension of time authorized under this section may be entered only in the estate administration proceeding.

History.—s. 1, ch. 74-106; s. 86, ch. 75-220; s. 34, ch. 77-87; s. 1, ch. 77-174; s. 1, ch. 84-25; s. 1, ch. 86-249; s. 7, ch. 88-340; s. 7, ch. 89-340; s. 2, ch. 91-61; s. 1017, ch. 97-102; s. 149, ch. 2001-226.

Note.—Created from former s. 733.18.



733.706 - Executions and levies.

733.706 Executions and levies.—Except upon approval by the court, no execution or other process shall issue on or be levied against property of the estate. An order approving execution or other process to be levied against property of the estate may be entered only in the estate administration proceeding. Claims on all judgments against a decedent shall be filed in the same manner as other claims against estates of decedents. This section shall not be construed to prevent the enforcement of mortgages, security interests, or liens encumbering specific property.

History.—s. 1, ch. 74-106; s. 86, ch. 75-220; s. 8, ch. 89-340.

Note.—Created from former s. 733.19.



733.707 - Order of payment of expenses and obligations.

733.707 Order of payment of expenses and obligations.—

(1) The personal representative shall pay the expenses of the administration and obligations of the decedent’s estate in the following order:

(a) Class 1.—Costs, expenses of administration, and compensation of personal representatives and their attorneys fees and attorneys fees awarded under s. 733.106(3).

(b) Class 2.—Reasonable funeral, interment, and grave marker expenses, whether paid by a guardian, the personal representative, or any other person, not to exceed the aggregate of $6,000.

(c) Class 3.—Debts and taxes with preference under federal law, claims pursuant to ss. 409.9101 and 414.28, and claims in favor of the state for unpaid court costs, fees, or fines.

(d) Class 4.—Reasonable and necessary medical and hospital expenses of the last 60 days of the last illness of the decedent, including compensation of persons attending the decedent.

(e) Class 5.—Family allowance.

(f) Class 6.—Arrearage from court-ordered child support.

(g) Class 7.—Debts acquired after death by the continuation of the decedent’s business, in accordance with s. 733.612(22), but only to the extent of the assets of that business.

(h) Class 8.—All other claims, including those founded on judgments or decrees rendered against the decedent during the decedent’s lifetime, and any excess over the sums allowed in paragraphs (b) and (d).

(2) After paying any preceding class, if the estate is insufficient to pay all of the next succeeding class, the creditors of the latter class shall be paid ratably in proportion to their respective claims.

(3) Any portion of a trust with respect to which a decedent who is the grantor has at the decedent’s death a right of revocation, as defined in paragraph (e), either alone or in conjunction with any other person, is liable for the expenses of the administration and obligations of the decedent’s estate to the extent the decedent’s estate is insufficient to pay them as provided in ss. 733.607(2) and 736.05053.

(a) For purposes of this subsection, any trusts established as part of, and all payments from, either an employee annuity described in s. 403 of the Internal Revenue Code of 1986, as amended, an Individual Retirement Account, as described in s. 408 of the Internal Revenue Code of 1986, as amended, a Keogh (HR-10) Plan, or a retirement or other plan established by a corporation which is qualified under s. 401 of the Internal Revenue Code of 1986, as amended, shall not be considered a trust over which the decedent has a right of revocation.

(b) For purposes of this subsection, any trust described in s. 664 of the Internal Revenue Code of 1986, as amended, shall not be considered a trust over which the decedent has a right of revocation.

(c) This subsection shall not impair any rights an individual has under a qualified domestic relations order as that term is defined in s. 414(p) of the Internal Revenue Code of 1986, as amended.

(d) For purposes of this subsection, property held or received by a trust to the extent that the property would not have been subject to claims against the decedent’s estate if it had been paid directly to a trust created under the decedent’s will or other than to the decedent’s estate, or assets received from any trust other than a trust described in this subsection, shall not be deemed assets of the trust available to the decedent’s estate.

(e) For purposes of this subsection, a “right of revocation” is a power retained by the decedent, held in any capacity, to:

1. Amend or revoke the trust and revest the principal of the trust in the decedent; or

2. Withdraw or appoint the principal of the trust to or for the decedent’s benefit.

History.—s. 1, ch. 74-106; s. 86, ch. 75-220; s. 35, ch. 77-87; s. 7, ch. 85-79; s. 69, ch. 87-226; s. 20, ch. 93-208; s. 11, ch. 93-257; s. 10, ch. 95-401; s. 1018, ch. 97-102; s. 3, ch. 97-240; s. 150, ch. 2001-226; s. 2, ch. 2010-122; s. 17, ch. 2012-100.

Note.—Created from former s. 733.20.



733.708 - Compromise.

733.708 Compromise.—When a proposal is made to compromise any claim, whether in suit or not, by or against the estate of a decedent or to compromise any question concerning the distribution of a decedent’s estate, the court may enter an order authorizing the compromise if satisfied that the compromise will be for the best interest of the interested persons. The order shall relieve the personal representative of liability or responsibility for the compromise. Claims against the estate may not be compromised until after the time for filing objections to claims has expired.

History.—s. 1, ch. 74-106; s. 86, ch. 75-220; s. 151, ch. 2001-226.

Note.—Created from former s. 733.21.



733.710 - Limitations on claims against estates.

733.710 Limitations on claims against estates.—

(1) Notwithstanding any other provision of the code, 2 years after the death of a person, neither the decedent’s estate, the personal representative, if any, nor the beneficiaries shall be liable for any claim or cause of action against the decedent, whether or not letters of administration have been issued, except as provided in this section.

(2) This section shall not apply to a creditor who has filed a claim pursuant to s. 733.702 within 2 years after the person’s death, and whose claim has not been paid or otherwise disposed of pursuant to s. 733.705.

(3) This section shall not affect the lien of any duly recorded mortgage or security interest or the lien of any person in possession of personal property or the right to foreclose and enforce the mortgage or lien.

History.—s. 1, ch. 74-106; s. 50, ch. 75-220; s. 36, ch. 77-87; s. 9, ch. 89-340; s. 152, ch. 2001-226.

Note.—Created from former s. 734.29(1).






Part VIII - SPECIAL PROVISIONS FOR DISTRIBUTION (ss. 733.801-733.817)

733.801 - Delivery of devises and distributive shares.

733.801 Delivery of devises and distributive shares.—

(1) No personal representative shall be required to pay or deliver any devise or distributive share or to surrender possession of any land to any beneficiary until the expiration of 5 months from the granting of letters.

(2) Except as otherwise provided in the will, the personal representative shall pay as an expense of administration the reasonable expenses of storage, insurance, packing, and delivery of tangible personal property to a beneficiary.

History.—s. 1, ch. 74-106; s. 86, ch. 75-220; s. 153, ch. 2001-226.

Note.—Created from former s. 734.02.



733.802 - Proceedings for compulsory payment of devises or distributive interest.

733.802 Proceedings for compulsory payment of devises or distributive interest.—

(1) Before final distribution, no personal representative shall be compelled:

(a) To pay a devise in money before the final settlement of the personal representative’s accounts,

(b) To deliver specific personal property devised, unless the personal property is exempt personal property,

(c) To pay all or any part of a distributive share in the personal estate of a decedent, or

(d) To surrender land to any beneficiary,

unless the beneficiary establishes that the property will not be required for the payment of debts, family allowance, estate and inheritance taxes, claims, elective share of the surviving spouse, charges, or expenses of administration or to provide funds for contribution or to enforce equalization in case of advancements.

(2) An order directing the surrender of real property or the delivery of personal property by the personal representative to the beneficiary shall be conclusive in favor of bona fide purchasers for value from the beneficiary or distributee as against the personal representative and all other persons claiming by, through, under, or against the decedent or the decedent’s estate.

(3) If the administration of the estate has not been completed before the entry of an order of partial distribution, the court may require the person entitled to distribution to give a bond with sureties as prescribed in s. 45.011, conditioned on the making of due contribution for the payment of devises, family allowance, estate and inheritance taxes, claims, elective share of the spouse, charges, expenses of administration, and equalization in case of advancements, plus any interest on them.

History.—s. 1, ch. 74-106; s. 86, ch. 75-220; s. 37, ch. 77-87; s. 1, ch. 77-174; s. 272, ch. 79-400; s. 1019, ch. 97-102; s. 154, ch. 2001-226.

Note.—Created from former s. 734.03.



733.803 - Encumbered property; liability for payment.

733.803 Encumbered property; liability for payment.—The specific devisee of any encumbered property shall be entitled to have the encumbrance on devised property paid at the expense of the residue of the estate only when the will shows that intent. A general direction in the will to pay debts does not show that intent.

History.—s. 1, ch. 74-106; s. 86, ch. 75-220; s. 155, ch. 2001-226.

Note.—Created from former s. 734.051.



733.805 - Order in which assets abate.

733.805 Order in which assets abate.—

(1) Funds or property designated by the will shall be used to pay debts, family allowance, exempt property, elective share charges, expenses of administration, and devises, to the extent the funds or property is sufficient. If no provision is made or the designated fund or property is insufficient, the funds and property of the estate shall be used for these purposes, and to raise the shares of a pretermitted spouse and children, except as otherwise provided in subsections (3) and (4), in the following order:

(a) Property passing by intestacy.

(b) Property devised to the residuary devisee or devisees.

(c) Property not specifically or demonstratively devised.

(d) Property specifically or demonstratively devised.

(2) Demonstrative devises shall be classed as general devises upon the failure or insufficiency of funds or property out of which payment should be made, to the extent of the insufficiency. Devises to the decedent’s surviving spouse, given in satisfaction of, or instead of, the surviving spouse’s statutory rights in the estate, shall not abate until other devises of the same class are exhausted. Devises given for a valuable consideration shall abate with other devises of the same class only to the extent of the excess over the amount of value of the consideration until all others of the same class are exhausted. Except as herein provided, devises shall abate equally and ratably and without preference or priority as between real and personal property. When property that has been specifically devised or charged with a devise is sold or used by the personal representative, other devisees shall contribute according to their respective interests to the devisee whose devise has been sold or used. The amounts of the respective contributions shall be determined by the court and shall be paid or withheld before distribution is made.

(3) Section 733.817 shall be applied before this section is applied.

(4) In determining the contribution required under s. 733.607(2), subsections (1)-(3) of this section and s. 736.05053(2) shall be applied as if the beneficiaries of the estate and the beneficiaries of a trust described in s. 733.707(3), other than the estate or trust itself, were taking under a common instrument.

History.—s. 1, ch. 74-106; s. 88, ch. 75-220; s. 1, ch. 77-174; s. 1020, ch. 97-102; s. 156, ch. 2001-226; s. 38, ch. 2006-217.

Note.—Created from former s. 734.05.



733.806 - Advancement.

733.806 Advancement.—If a person dies intestate, property that the decedent gave during lifetime to an heir is treated as an advancement against the heir’s share of the estate only if declared in a contemporaneous writing by the decedent or acknowledged in writing by the heir. The property advanced shall be valued at the time the heir came into possession or enjoyment of the property or at the time of the death of the decedent, whichever first occurs. If the recipient of the property does not survive the decedent, the property shall not be taken into account in computing the intestate share to be received by the recipient’s descendants unless the declaration or acknowledgment provides otherwise.

History.—s. 1, ch. 74-106; s. 1021, ch. 97-102; s. 157, ch. 2001-226.

Note.—Created from former s. 734.07.



733.808 - Death benefits; disposition of proceeds.

733.808 Death benefits; disposition of proceeds.—

(1) Death benefits of any kind, including, but not limited to, proceeds of:

(a) An individual life insurance policy;

(b) A group life insurance policy;

(c) A benefit plan as defined by s. 710.102;

(d) An annuity or endowment contract; and

(e) A health or accident policy,

may be made payable to the trustee under a trust agreement or declaration of trust in existence at the time of the death of the insured, employee, or annuitant or the owner of or participant in the benefit plan. The death benefits shall be held and disposed of by the trustee in accordance with the terms of the trust as they appear in writing on the date of the death of the insured, employee, annuitant, owner, or participant. It shall not be necessary to the validity of the trust agreement or declaration of trust, whether revocable or irrevocable, that it have a trust corpus other than the right of the trustee to receive death benefits.

(2) Death benefits of any kind, including, but not limited to, proceeds of:

(a) An individual life insurance policy;

(b) A group life insurance policy;

(c) A benefit plan as defined in s. 710.102;

(d) An annuity or endowment contract; and

(e) A health or accident policy,

may be made payable to the trustee named, or to be named, in a written instrument that is admitted to probate as the last will of the insured, the owner of the policy, the employee, owner, or participant covered by the plan or contract, or any other person, whether or not the will is in existence at the time of designation. Upon the admission of the will to probate, the death benefits shall be paid to the trustee, to be held, administered, and disposed of in accordance with the terms of the trust or trusts created by the will.

(3) In the event no trustee makes proper claim to the proceeds from the insurance company or other obligor within a period of 6 months after the date of the death of the insured, employee, annuitant, owner, or participant, or if satisfactory evidence is furnished to the insurance company or obligor within that period that there is, or will be, no trustee to receive the proceeds, payment shall be made by the insurance company or obligor to the personal representative of the person making the designation, unless otherwise provided by agreement with the insurer or obligor during the lifetime of the insured, employee, annuitant, owner, or participant.

(4) Unless the trust agreement, declaration of trust, or will expressly refers to this subsection and directs that it does not apply, death benefits payable as provided in subsection (1), subsection (2), or subsection (3), unless paid to a personal representative under the provisions of subsection (3), shall not be deemed to be part of the decedent’s estate and shall not be subject to any obligation to pay the expenses of the administration and obligations of the decedent’s estate or for contribution required from a trust under s. 733.607(2) to any greater extent than if the proceeds were payable directly to the beneficiaries named in the trust.

(5) The death benefits held in trust may be commingled with any other assets that may properly come into the trust.

(6) This section does not affect the validity of any designation of a beneficiary of proceeds previously made that designates as beneficiary the trustee of any trust established under a trust agreement or declaration of trust or by will.

History.—s. 1, ch. 74-106; s. 38, ch. 77-87; s. 158, ch. 2001-226; s. 7, ch. 2005-101; s. 5, ch. 2014-127.

Note.—Created from former s. 736.172.



733.809 - Right of retainer.

733.809 Right of retainer.—The amount of a noncontingent indebtedness due from a beneficiary to the estate or its present value, if not due, may be offset against that beneficiary’s interest. However, that beneficiary shall have the benefit of any defense that would be available in a direct proceeding for recovery of the debt.

History.—s. 1, ch. 74-106; s. 39, ch. 77-87; s. 1022, ch. 97-102; s. 159, ch. 2001-226.



733.810 - Distribution in kind; valuation.

733.810 Distribution in kind; valuation.—

(1) Assets shall be distributed in kind unless:

(a) A general power of sale is conferred;

(b) A contrary intention is indicated by the will or trust; or

(c) Disposition is made otherwise under the provisions of this code.

(2) Any pecuniary devise, family allowance, or other pecuniary share of the estate or trust may be satisfied in kind if:

(a) The person entitled to payment has not demanded cash;

(b) The property is distributed at fair market value as of its distribution date; and

(c) No residuary devisee has requested that the asset remain a part of the residuary estate.

(3) When not practicable to distribute undivided interests in a residuary asset, the asset may be sold.

(4) When the fiduciary under a will or trust is required, or has an option, to satisfy a pecuniary devise or transfer in trust, to or for the benefit of the surviving spouse, with an in-kind distribution, at values as finally determined for federal estate tax purposes, the fiduciary shall, unless the governing instrument otherwise provides, satisfy the devise or transfer in trust by distribution of assets, including cash, fairly representative of the appreciated or depreciated value of all property available for that distribution, taking into consideration any gains and losses realized from a prior sale of any property not devised specifically, generally, or demonstratively.

(5) A personal representative or a trustee is authorized to distribute any distributable assets, non-pro rata among the beneficiaries subject to the fiduciary’s duty of impartiality.

History.—s. 1, ch. 74-106; s. 92, ch. 75-220; s. 40, ch. 77-87; s. 160, ch. 2001-226.

Note.—Created from former s. 734.031.



733.811 - Distribution; right or title of distributee.

733.811 Distribution; right or title of distributee.—If a distributee receives from a fiduciary an instrument transferring assets in kind, payment in distribution, or possession of specific property, the distributee has succeeded to the estate’s interest in the assets as against all persons interested in the estate. However, the fiduciary may recover the assets or their value if the distribution was improper.

History.—s. 1, ch. 74-106; s. 161, ch. 2001-226.



733.812 - Improper distribution or payment; liability of distributee or payee.

733.812 Improper distribution or payment; liability of distributee or payee.—A distributee or a claimant who was paid improperly must return the assets or funds received, and the income from those assets or interest on the funds since distribution or payment, unless the distribution or payment cannot be questioned because of adjudication, estoppel, or limitations. If the distributee or claimant does not have the property, its value at the date of disposition, income thereon, and gain received by the distributee or claimant must be returned.

History.—s. 1, ch. 74-106; s. 92, ch. 75-220; s. 1023, ch. 97-102; s. 162, ch. 2001-226.



733.813 - Purchasers from distributees protected.

733.813 Purchasers from distributees protected.—If property distributed in kind, or a security interest in that property, is acquired by a purchaser or lender for value from a distributee, the purchaser or lender takes title free of any claims of the estate and incurs no personal liability to the estate, whether or not the distribution was proper. The purchaser or lender need not inquire whether a personal representative acted properly in making the distribution in kind.

History.—s. 1, ch. 74-106; s. 163, ch. 2001-226.



733.814 - Partition for purpose of distribution.

733.814 Partition for purpose of distribution.—When two or more beneficiaries are entitled to distribution of undivided interests in any property, the personal representative or any beneficiary may petition the court before the estate is closed to partition the property in the same manner as provided by law for civil actions of partition. The court may direct the personal representative to sell any property that cannot be partitioned without prejudice to the owners and that cannot be allotted equitably and conveniently.

History.—s. 1, ch. 74-106; s. 164, ch. 2001-226.



733.815 - Private contracts among interested persons.

733.815 Private contracts among interested persons.—Subject to the rights of creditors and taxing authorities, interested persons may agree among themselves to alter the interests, shares, or amounts to which they are entitled in a written contract executed by them. The personal representative shall abide by the terms of the contract, subject to the personal representative’s obligation to administer the estate for the benefit of interested persons who are not parties to the contract, and to pay costs of administration. Trustees of a testamentary trust are interested persons for the purposes of this section. Nothing in this section relieves trustees of any duties owed to beneficiaries of trusts.

History.—s. 1, ch. 74-106; s. 94, ch. 75-220; s. 1024, ch. 97-102; s. 165, ch. 2001-226.



733.816 - Disposition of unclaimed property held by personal representatives.

733.816 Disposition of unclaimed property held by personal representatives.—

(1) In all cases in which there is unclaimed property in the hands of a personal representative that cannot be distributed or paid because of the inability to find the lawful owner or because no lawful owner is known or because the lawful owner refuses to accept the property after a reasonable attempt to distribute it and after notice to that lawful owner, the court shall order the personal representative to sell the property and deposit the proceeds and cash already in hand, after retaining those amounts provided for in subsection (4), with the clerk and receive a receipt, and the clerk shall deposit the funds in the registry of the court to be disposed of as follows:

(a) If the value of the funds is $500 or less, the clerk shall post a notice for 30 days at the courthouse door giving the amount involved, the name of the personal representative, and the other pertinent information that will put interested persons on notice.

(b) If the value of the funds is over $500, the clerk shall publish the notice once a month for 2 consecutive months in a newspaper of general circulation in the county.

After the expiration of 6 months from the posting or first publication, the clerk shall deposit the funds with the Chief Financial Officer after deducting the clerk’s fees and the costs of publication.

(2) Upon receipt of the funds, the Chief Financial Officer shall deposit them to the credit of the State School Fund, to become a part of the school fund. All interest and all income that may accrue from the money while so deposited shall belong to the fund. The funds so deposited shall constitute and be a permanent appropriation for payments by the Chief Financial Officer in obedience to court orders entered as provided by subsection (3).

(3) Within 10 years from the date of deposit with the Chief Financial Officer, on written petition to the court that directed the deposit of the funds and informal notice to the Department of Legal Affairs, and after proof of entitlement, any person entitled to the funds before or after payment to the Chief Financial Officer and deposit as provided by subsection (1) may obtain a court order directing the payment of the funds to that person. All funds deposited with the Chief Financial Officer and not claimed within 10 years from the date of deposit shall escheat to the state for the benefit of the State School Fund.

(4) The personal representative depositing assets with the clerk is permitted to retain from the funds a sufficient amount to pay final costs of administration chargeable to the assets accruing between the deposit of the funds with the clerk of the court and the order of discharge. Any funds so retained which are surplus shall be deposited with the clerk prior to discharge of the personal representative.

(5)(a) If a person entitled to the funds assigns the right to receive payment or part payment to an attorney or private investigative agency which is duly licensed to do business in this state pursuant to a written agreement with that person, the Department of Financial Services is authorized to make distribution in accordance with the assignment.

(b) Payments made to an attorney or private investigative agency shall be promptly deposited into a trust or escrow account which is regularly maintained by the attorney or private investigative agency in a financial institution located in this state and authorized to accept these deposits.

(c) Distribution by the attorney or private investigative agency to the person entitled to the funds shall be made within 10 days following final credit of the deposit into the trust or escrow account at the financial institution, unless a party to the agreement protests the distribution in writing before it is made.

(d) The department shall not be civilly or criminally liable for any funds distributed pursuant to this subsection, provided the distribution is made in good faith.

History.—s. 1, ch. 74-106; s. 95, ch. 75-220; s. 6, ch. 85-79; s. 5, ch. 89-291; s. 10, ch. 89-299; s. 21, ch. 95-401; s. 1025, ch. 97-102; s. 166, ch. 2001-226; s. 1897, ch. 2003-261.

Note.—Created from former s. 734.221.



733.817 - Apportionment of estate taxes.

733.817 Apportionment of estate taxes.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Fiduciary” means a person, other than the personal representative in possession of property included in the measure of the tax, who is liable to the applicable taxing authority for payment of the entire tax to the extent of the value of the property in possession.

(b) “Generation-skipping transfer tax” means the generation-skipping transfer tax imposed by chapter 13 of the Internal Revenue Code on direct skips of interests includable in the federal gross estate or a corresponding tax imposed by any state or country or political subdivision of the foregoing. The term does not include the generation-skipping transfer tax on taxable distributions, taxable terminations, or any other generation-skipping transfer. The terms “direct skip,” “taxable distribution,” and “taxable termination” have the same meanings as provided in s. 2612 of the Internal Revenue Code.

(c) “Governing instrument” means a will, trust instrument, or any other document that controls the transfer of property on the occurrence of the event with respect to which the tax is being levied.

(d) “Gross estate” means the gross estate, as determined by the Internal Revenue Code with respect to the federal estate tax and the Florida estate tax, and as that concept is otherwise determined by the estate, inheritance, or death tax laws of the particular state, country, or political subdivision whose tax is being apportioned.

(e) “Included in the measure of the tax” means for each separate tax that an interest may incur, only interests included in the measure of that particular tax are considered. As used in this section, the term does not include:

1. Any interest, whether passing under the will or not, to the extent the interest is initially deductible from the gross estate, without regard to any subsequent reduction of the deduction by reason of the charge of any part of the applicable tax to the interest. If an election is required for deductibility, an interest is not initially deductible unless the election for deductibility is allowed.

2. Interests or amounts that are not included in the gross estate but are included in the amount upon which the applicable tax is computed, such as adjusted taxable gifts pursuant to s. 2001 of the Internal Revenue Code.

3. Gift taxes included in the gross estate pursuant to s. 2035 of the Internal Revenue Code and the portion of any inter vivos transfer included in the gross estate pursuant to s. 529 of the Internal Revenue Code, notwithstanding inclusion in the gross estate.

(f) “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

(g) “Net tax” means the net tax payable to the particular state, country, or political subdivision whose tax is being apportioned, after taking into account all credits against the applicable tax except as provided in this section. With respect to the federal estate tax, net tax is determined after taking into account all credits against the tax except for the credit for foreign death taxes and except for the credit or deduction for state taxes imposed by states other than this state.

(h) “Nonresiduary devise” means any devise that is not a residuary devise.

(i) “Nonresiduary interest,” in connection with a trust, means any interest in a trust which is not a residuary interest.

(j) “Recipient” means, with respect to property or an interest in property included in the gross estate, an heir at law in an intestate estate; devisee in a testate estate; beneficiary of a trust; beneficiary of a life insurance policy, annuity, or other contractual right; surviving tenant; taker as a result of the exercise or in default of the exercise of a general power of appointment; person who receives or is to receive the property or an interest in the property; or person in possession of the property, other than a creditor.

(k) “Residuary devise” has the meaning in s. 731.201.

(l) “Residuary interest,” in connection with a trust, means an interest in the assets of a trust which remain after provision for any distribution that is to be satisfied by reference to a specific property or type of property, fund, sum, or statutory amount.

(m) “Revocable trust” means a trust as described in s. 733.707(3).

(n) “Section 2044 interest” means an interest included in the measure of the tax by reason of s. 2044 of the Internal Revenue Code.

(o) “State” means any state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(p) “Tax” means any estate tax, inheritance tax, generation-skipping transfer tax, or other tax levied or assessed under the laws of this or any other state, the United States, any other country, or any political subdivision of the foregoing, as finally determined, which is imposed as a result of the death of the decedent. The term also includes any interest or penalties imposed in addition to the tax. Unless the context indicates otherwise, the term means each separate tax. The term does not include any additional estate tax imposed by s. 2032A(c) or s. 2057(f) of the Internal Revenue Code or a corresponding tax imposed by any state or country or political subdivision of the foregoing. The additional estate tax imposed shall be apportioned as provided in s. 2032A or s. 2057 of the Internal Revenue Code.

(q) “Temporary interest” means an interest in income or an estate for a specific period of time, for life, or for some other period controlled by reference to extrinsic events, whether or not in trust.

(r) “Tentative Florida tax” with respect to any property means the net Florida estate tax that would have been attributable to that property if no tax were payable to any other state in respect of that property.

(s) “Value” means the pecuniary worth of the interest involved as finally determined for purposes of the applicable tax after deducting any debt, expense, or other deduction chargeable to it for which a deduction was allowed in determining the amount of the applicable tax. A lien or other encumbrance is not regarded as chargeable to a particular interest to the extent that it will be paid from other interests. The value of an interest is not reduced by reason of the charge against it of any part of the tax, except as provided in paragraph (3)(a).

(2) ALLOCATION OF TAX.—Except as effectively directed in the governing instrument pursuant to subsection (4), the net tax attributable to the interests included in the measure of each tax shall be determined by the proportion that the value of each interest included in the measure of the tax bears to the total value of all interests included in the measure of the tax. Notwithstanding the foregoing provision of this subsection and except as effectively directed in the governing instrument:

(a) The net tax attributable to section 2044 interests shall be determined in the manner provided for the federal estate tax in s. 2207A of the Internal Revenue Code, and the amount so determined shall be deducted from the tax to determine the net tax attributable to all other interests included in the measure of the tax.

(b) The foreign tax credit allowed with respect to the federal estate tax shall be allocated among the recipients of interests finally charged with the payment of the foreign tax in reduction of any federal estate tax chargeable to the recipients of the foreign interests, whether or not any federal estate tax is attributable to the foreign interests. Any excess of the foreign tax credit shall be applied to reduce proportionately the net amount of federal estate tax chargeable to the remaining recipients of the interests included in the measure of the federal estate tax.

(c) The reduction in the net tax attributable to the deduction for state death taxes allowed by s. 2058 of the Internal Revenue Code shall be allocated to the recipients of the interests that produced the deduction. For this purpose, the reduction in the net tax shall be calculated in the manner provided for interests other than those described in paragraph (a).

(d) The reduction in the Florida tax, if one is imposed, on the estate of a Florida resident for tax paid to another state shall be allocated as follows:

1. If the net tax paid to another state is greater than or equal to the tentative Florida tax attributable to the property subject to tax in the other state, none of the Florida tax shall be attributable to that property.

2. If the net tax paid to another state is less than the tentative Florida tax attributable to the property subject to tax in the other state, the net Florida tax attributable to the property subject to tax in the other state shall be the excess of the amount of the tentative Florida tax attributable to the property over the net tax payable to the other state with respect to the property.

3. Any remaining net Florida tax shall be attributable to property included in the measure of the Florida tax exclusive of the property subject to tax in another state.

4. The net federal tax attributable to the property subject to tax in the other state shall be determined as if the property were located in that state.

(e) The net tax attributable to a temporary interest, if any, is regarded as attributable to the principal that supports the temporary interest.

(3) APPORTIONMENT OF TAX.—Except as otherwise effectively directed in the governing instrument pursuant to subsection (4), the net tax attributable to each interest shall be apportioned as follows:

(a) Generation-skipping transfer tax.—Any federal or state generation-skipping transfer tax shall be apportioned as provided in s. 2603 of the Internal Revenue Code after the application of the remaining provisions of this subsection to taxes other than the generation-skipping transfer tax.

(b) Section 2044 interests.—The net tax attributable to section 2044 interests shall be apportioned among the recipients of the section 2044 interests in the proportion that the value of each section 2044 interest bears to the total of all section 2044 interests. The net tax apportioned by this paragraph to section 2044 interests that pass in the manner described in paragraph (c) or paragraph (d) shall be apportioned to the section 2044 interests in the manner described in those paragraphs before the apportionment of the net tax attributable to the other interests passing as provided in those paragraphs. The net tax attributable to the interests other than the section 2044 interests which pass in the manner described in paragraph (c) or paragraph (d) shall be apportioned only to such other interests pursuant to those paragraphs.

(c) Wills.—The net tax attributable to property passing under the decedent’s will shall be apportioned in the following order of priority:

1. The net tax attributable to nonresiduary devises shall be charged to and paid from the residuary estate, whether or not all interests in the residuary estate are included in the measure of the tax. If the residuary estate is insufficient to pay the net tax attributable to all nonresiduary devises, the balance of the net tax attributable to nonresiduary devises shall be apportioned among the recipients of the nonresiduary devises in the proportion that the value of each nonresiduary devise included in the measure of the tax bears to the total of all nonresiduary devises included in the measure of the tax.

2. The net tax attributable to residuary devises shall be apportioned among the recipients of the residuary devises included in the measure of the tax in the proportion that the value of each residuary devise included in the measure of the tax bears to the total of all residuary devises included in the measure of the tax. If the residuary estate is insufficient to pay the net tax attributable to all residuary devises, the balance of the net tax attributable to residuary devises shall be apportioned among the recipients of the nonresiduary devises in the proportion that the value of each nonresiduary devise included in the measure of the tax bears to the total of all nonresiduary devises included in the measure of the tax.

(d) Trusts.—The net tax attributable to property passing under the terms of any trust other than a trust created in the decedent’s will shall be apportioned in the following order of priority:

1. The net tax attributable to nonresiduary interests of the trust shall be charged to and paid from the residuary portion of the trust, whether or not all interests in the residuary portion are included in the measure of the tax. If the residuary portion is insufficient to pay the net tax attributable to all nonresiduary interests, the balance of the net tax attributable to nonresiduary interests shall be apportioned among the recipients of the nonresiduary interests in the proportion that the value of each nonresiduary interest included in the measure of the tax bears to the total of all nonresiduary interests included in the measure of the tax.

2. The net tax attributable to residuary interests of the trust shall be apportioned among the recipients of the residuary interests of the trust included in the measure of the tax in the proportion that the value of each residuary interest included in the measure of the tax bears to the total of all residuary interests of the trust included in the measure of the tax. If the residuary portion is insufficient to pay the net tax attributable to all residuary interests, the balance of the net tax attributable to residuary interests shall be apportioned among the recipients of the nonresiduary interests in the proportion that the value of each nonresiduary interest included in the measure of the tax bears to the total of all nonresiduary interests included in the measure of the tax.

Except as provided in paragraph (g), this paragraph applies separately for each trust.

(e) Protected homestead, exempt property, and family allowance.—

1. The net tax attributable to an interest in protected homestead, exempt property, and the family allowance determined under s. 732.403 shall be apportioned against the recipients of other interests in the estate or passing under any revocable trust in the following order of priority:

a. Class I.—Recipients of interests passing by intestacy that are included in the measure of the federal estate tax.

b. Class II.—Recipients of residuary devises, residuary interests, and pretermitted shares under ss. 732.301 and 732.302 that are included in the measure of the federal estate tax.

c. Class III.—Recipients of nonresiduary devises and nonresiduary interests that are included in the measure of the federal estate tax.

2. Any net tax apportioned to a class pursuant to this paragraph shall be apportioned among each recipient in the class in the proportion that the value of the interest of each bears to the total value of all interests included in that class. A tax may not be apportioned under this paragraph to the portion of any interest applied in satisfaction of the elective share whether or not included in the measure of the tax. For purposes of this paragraph, if the value of the interests described in s. 732.2075(1) exceeds the amount of the elective share, the elective share shall be treated as satisfied first from interests other than those described in classes I, II, and III, and to the extent that those interests are insufficient to satisfy the elective share, from the interests passing to or for the benefit of the surviving spouse described in classes I, II, and III, beginning with those described in class I, until the elective share is satisfied. This paragraph has priority over paragraphs (a) and (h).

3. The balance of the net tax attributable to any interest in protected homestead, exempt property, and the family allowance determined under s. 732.403 which is not apportioned under the preceding provisions of this paragraph shall be apportioned to the recipients of those interests included in the measure of the tax in the proportion that the value of each bears to the total value of those interests included in the measure of the tax.

(f) Construction.—For purposes of this subsection:

1. If the decedent’s estate is the beneficiary of a life insurance policy, annuity, or contractual right included in the decedent’s gross estate, or is the taker as a result of the exercise or default in exercise of a general power of appointment held by the decedent, that interest shall be regarded as passing under the terms of the decedent’s will for the purposes of paragraph (c) or by intestacy if not disposed of by will. Additionally, any interest included in the measure of the tax by reason of s. 2041 of the Internal Revenue Code passing to the decedent’s creditors or the creditors of the decedent’s estate shall be regarded as passing to the decedent’s estate for the purpose of this subparagraph.

2. If a trust is the beneficiary of a life insurance policy, annuity, or contractual right included in the decedent’s gross estate, or is the taker as a result of the exercise or default in exercise of a general power of appointment held by the decedent, that interest shall be regarded as passing under the trust for purposes of paragraph (d).

(g) Common instrument construction.—In the application of this subsection, paragraphs (b)-(f) shall be applied to apportion the net tax to the recipients under certain governing instruments as if all recipients under those instruments, other than the estate or revocable trust itself, were taking under a common instrument. This construction applies to the following:

1. The decedent’s will and revocable trust if the estate is a beneficiary of the revocable trust or if the revocable trust is a beneficiary of the estate.

2. A revocable trust of the decedent and another revocable trust of the decedent if either trust is the beneficiary of the other trust.

(h) Other interests.—The net tax that is not apportioned to interests under paragraphs (b)-(g), including, but not limited to, the net tax attributable to interests passing by intestacy, interests applied in satisfaction of the elective share pursuant to s. 732.2075(2), interests passing by reason of the exercise or nonexercise of a general power of appointment, jointly held interests passing by survivorship, life insurance, properties in which the decedent held a reversionary or revocable interest, annuities, and contractual rights, shall be apportioned among the recipients of the remaining interests included in the measure of the tax in the proportion that the value of each such interest bears to the total value of all remaining interests included in the measure of the tax.

(i) Assessment of liability by court.—If the court finds that:

1. It is inequitable to apportion interest or penalties, or both, in the manner provided in paragraphs (a)-(h), the court may assess liability for the payment thereof in the manner that the court finds equitable.

2. The payment of any tax was not effectively directed in the governing instrument pursuant to subsection (4) and that such tax is not apportioned by this subsection, the court may assess liability for the payment of such tax in the manner that the court finds equitable.

(4) DIRECTION AGAINST APPORTIONMENT.—

(a) Except as provided in this subsection, a governing instrument may not direct that taxes be paid from property other than that passing under the governing instrument.

(b) For a direction in a governing instrument to be effective to direct payment of taxes attributable to property passing under the governing instrument in a manner different from that provided in this section, the direction must be express.

(c) For a direction in a governing instrument to be effective to direct payment of taxes attributable to property not passing under the governing instrument from property passing under the governing instrument, the governing instrument must expressly direct that the property passing under the governing instrument bear the burden of taxation for property not passing under the governing instrument. Except as provided in paragraph (d), a direction in the governing instrument to the effect that all taxes are to be paid from property passing under the governing instrument whether attributable to property passing under the governing instrument or otherwise shall be effective to direct payment from property passing under the governing instrument of taxes attributable to property not passing under the governing instrument.

(d) In addition to satisfying the other provisions of this subsection:

1.a. For a direction in the decedent’s will or revocable trust to be effective in waiving the right of recovery provided in s. 2207A of the Internal Revenue Code for the tax attributable to section 2044 interests, and for any tax imposed by Florida based upon such section 2044 interests, the direction must expressly waive that right of recovery. An express direction that property passing under the will or revocable trust bear the tax imposed by s. 2044 of the Internal Revenue Code is deemed an express waiver of the right of recovery provided in s. 2207A of the Internal Revenue Code. A reference to “qualified terminable interest property,” “QTIP,” or property in which the decedent had a “qualifying income interest for life” is deemed to be a reference to property upon which tax is imposed by s. 2044 of the Internal Revenue Code which is subject to the right of recovery provided in s. 2207A of the Internal Revenue Code.

b. If property is included in the gross estate pursuant to ss. 2041 and 2044 of the Internal Revenue Code, the property is deemed included under s. 2044, and not s. 2041, for purposes of allocation and apportionment of the tax.

2. For a direction in the decedent’s will or revocable trust to be effective in waiving the right of recovery provided in s. 2207B of the Internal Revenue Code for tax imposed by reason of s. 2036 of the Internal Revenue Code, and any tax imposed by Florida based upon s. 2036 of the Internal Revenue Code, the direction must expressly waive that right of recovery. An express direction that property passing under the will or revocable trust bear the tax imposed by s. 2036 of the Internal Revenue Code is deemed an express waiver of the right of recovery provided in s. 2207B of the Internal Revenue Code. If property is included in the gross estate pursuant to ss. 2036 and 2038 of the Internal Revenue Code, the property is deemed included under s. 2038, not s. 2036, for purposes of allocation and apportionment of the tax, and there is no right of recovery under s. 2207B of the Internal Revenue Code.

3. A general statement in the decedent’s will or revocable trust waiving all rights of reimbursement or recovery under the Internal Revenue Code is not an express waiver of the rights of recovery provided in s. 2207A or s. 2207B of the Internal Revenue Code.

4. For a direction in a governing instrument to be effective to direct payment of generation-skipping transfer tax in a manner other than as provided in s. 2603 of the Internal Revenue Code, and any tax imposed by Florida based on s. 2601 of the Internal Revenue Code, the direction must specifically reference the tax imposed by s. 2601 of the Internal Revenue Code. A reference to the generation-skipping transfer tax or s. 2603 of the Internal Revenue Code is deemed to be a reference to property upon which tax is imposed by reason of s. 2601 of the Internal Revenue Code.

(e) If the decedent expressly directs by will, the net tax attributable to property over which the decedent held a general power of appointment may be determined in a manner other than as provided in subsection (2) if the net tax attributable to that property does not exceed the difference between the total net tax determined pursuant to subsection (2), determined without regard to this paragraph, and the total net tax that would have been payable if the value of the property subject to such power of appointment had not been included in the decedent’s gross estate. If tax is attributable to one or more section 2044 interests pursuant to subsection (2), the net tax attributable to the section 2044 interests shall be calculated before the application of this paragraph unless the decedent expressly directs otherwise by will.

(f) If the decedent’s will expressly provides that the tax is to be apportioned as provided in the decedent’s revocable trust by specific reference to the revocable trust, an express direction in the revocable trust is deemed to be a direction contained in the will as well as the revocable trust.

(g) An express direction in the decedent’s will to pay tax from the decedent’s revocable trust by specific reference to the revocable trust is effective unless a contrary express direction is contained in the revocable trust.

(h) If governing instruments contain effective directions that conflict as to payment of taxes, the most recently executed tax apportionment provision controls to the extent of the conflict. For the purpose of this subsection, if a will or other governing instrument is amended, the date of the codicil to the will or amendment to the governing instrument is regarded as the date of the will or other governing instrument only if the codicil or amendment contains an express tax apportionment provision or an express modification of the tax apportionment provision. A general statement ratifying or republishing all provisions not otherwise amended does not meet this condition. If the decedent’s will and another governing instrument were executed on the same date, the will is deemed executed after the other governing instrument. The earlier conflicting governing instrument controls as to any tax remaining unpaid after the application of the later conflicting governing instrument.

(i) A grant of permission or authority in a governing instrument to request payment of tax from property passing under another governing instrument is not a direction apportioning the tax to the property passing under the other governing instrument. A grant of permission or authority in a governing instrument to pay tax attributable to property not passing under the governing instrument is not a direction apportioning the tax to property passing under the governing instrument.

(j) This section applies to any tax remaining to be paid after the application of any effective express directions. An effective express direction for payment of tax on specific property or a type of property in a manner different from that provided in this section is not effective as an express direction for payment of tax on other property or other types of property included in the measure of the tax.

(5) TRANSFER OF PROPERTY.—A personal representative or fiduciary shall not be required to transfer to a recipient any property reasonably anticipated to be necessary for the payment of taxes. Further, the personal representative or fiduciary is not required to transfer any property to the recipient until the amount of the tax due from the recipient is paid by the recipient. If property is transferred before final apportionment of the tax, the recipient shall provide a bond or other security for his or her apportioned liability in the amount and form prescribed by the personal representative or fiduciary.

(6) ORDER OF APPORTIONMENT.—

(a) The personal representative may petition at any time for an order of apportionment. If administration of the decedent’s estate has not commenced at any time after 90 days from the decedent’s death, any fiduciary may petition for an order of apportionment in the court in which venue would be proper for administration of the decedent’s estate. Notice of the petition for order of apportionment must be served on all interested persons in the manner provided for service of formal notice. At any time after 6 months from the decedent’s death, any recipient may petition the court for an order of apportionment.

(b) The court shall determine all issues concerning apportionment. If the tax to be apportioned has not been finally determined, the court shall determine the probable tax due or to become due from all interested persons, apportion the probable tax, and retain jurisdiction over the parties and issues to modify the order of apportionment as appropriate until after the tax is finally determined.

(7) DEFICIENCY.—

(a) If the personal representative or fiduciary does not have possession of sufficient property otherwise distributable to the recipient to pay the tax apportioned to the recipient, whether under this section, the Internal Revenue Code, or the governing instrument, if applicable, the personal representative or fiduciary shall recover the deficiency in tax so apportioned to the recipient:

1. From the fiduciary in possession of the property to which the tax is apportioned, if any; and

2. To the extent of any deficiency in collection from the fiduciary, or to the extent collection from the fiduciary is excused pursuant to subsection (8) and in all other cases, from the recipient of the property to which the tax is apportioned, unless relieved of this duty as provided in subsection (8).

(b) In any action to recover the tax apportioned, the order of apportionment is prima facie correct.

(c) In any action for the enforcement of an order of apportionment, the court shall award taxable costs as in chancery actions, including reasonable attorney fees, and may award penalties and interest on the unpaid tax in accordance with equitable principles.

(d) This subsection does not authorize the recovery of any tax from a company issuing life insurance included in the gross estate, or from a bank, trust company, savings and loan association, or similar institution with respect to any account in the name of the decedent and any other person which passed by operation of law at the decedent’s death.

(8) RELIEF FROM DUTY.—

(a) A personal representative or fiduciary who has the duty under this section of collecting the apportioned tax from recipients may be relieved of the duty to collect the tax by an order of the court finding that:

1. The estimated court costs and attorney fees in collecting the apportioned tax from a person against whom the tax has been apportioned will approximate or exceed the amount of the recovery;

2. The person against whom the tax has been apportioned is a resident of a foreign country other than Canada and refuses to pay the apportioned tax on demand; or

3. It is impracticable to enforce contribution of the apportioned tax against a person against whom the tax has been apportioned in view of the improbability of obtaining a judgment or the improbability of collection under any judgment that might be obtained, or otherwise.

(b) A personal representative or fiduciary is not liable for failure to attempt to enforce collection if the personal representative or fiduciary reasonably believes that collection would have been economically impracticable.

(9) UNCOLLECTED TAX.—Any apportioned tax that is not collected shall be reapportioned in accordance with this section as if the portion of the property to which the uncollected tax had been apportioned had been exempt.

(10) CONTRIBUTION.—This section does not limit the right of any person who has paid more than the amount of the tax apportionable to that person, calculated as if all apportioned amounts would be collected, to obtain contribution from those who have not paid the full amount of the tax apportionable to them, calculated as if all apportioned amounts would be collected, and that right is hereby conferred. In any action to enforce contribution, the court shall award taxable costs as in chancery actions, including reasonable attorney fees.

(11) FOREIGN TAX.—This section does not require the personal representative or fiduciary to pay any tax levied or assessed by a foreign country unless specific directions to that effect are contained in the will or other instrument under which the personal representative or fiduciary is acting.

History.—s. 1, ch. 74-106; s. 95, ch. 75-220; s. 41, ch. 77-87; s. 273, ch. 79-400; s. 20, ch. 92-200; s. 1026, ch. 97-102; s. 9, ch. 97-240; s. 13, ch. 2000-159; s. 167, ch. 2001-226; s. 39, ch. 2006-217; s. 122, ch. 2010-5; s. 6, ch. 2015-27.

Note.—Created from former s. 734.041.






Part IX - CLOSING ESTATES (ss. 733.901, 733.903)

733.901 - Final discharge.

733.901 Final discharge.—

(1) After administration has been completed, the personal representative shall be discharged.

(2) The discharge of the personal representative shall release the personal representative and shall bar any action against the personal representative, as such or individually, and the surety.

History.—s. 1, ch. 74-106; s. 96, ch. 75-220; s. 42, ch. 77-87; s. 1, ch. 77-174; s. 6, ch. 81-27; s. 29, ch. 95-401; s. 1027, ch. 97-102; s. 168, ch. 2001-226.

Note.—Created from former s. 734.22.



733.903 - Subsequent administration.

733.903 Subsequent administration.—The final settlement of an estate and the discharge of the personal representative shall not prevent further administration. The order of discharge may not be revoked based upon the discovery of a will or later will.

History.—s. 1, ch. 74-106; s. 96, ch. 75-220; s. 1, ch. 88-110; s. 169, ch. 2001-226.

Note.—Created from former s. 734.26.









Chapter 734 - PROBATE CODE: FOREIGN PERSONAL REPRESENTATIVES; ANCILLARY ADMINISTRATION

Part I - GENERAL PROVISIONS (ss. 734.101-734.104)

734.101 - Foreign personal representative.

734.101 Foreign personal representative.—

(1) Personal representatives who produce authenticated copies of probated wills or letters of administration duly obtained in any state or territory of the United States may maintain actions in the courts of this state.

(2) Personal representatives appointed in any state or country may be sued in this state concerning property in this state and may defend actions or proceedings brought in this state.

(3) Debtors who have not received a written demand for payment from a personal representative or curator appointed in this state within 90 days after appointment of a personal representative in any other state or country, and whose property in Florida is subject to a mortgage or other lien securing the debt held by the foreign personal representative, may pay the foreign personal representative after the expiration of 90 days from the date of appointment of the foreign personal representative. Thereafter, a satisfaction of the mortgage or lien executed by the foreign personal representative, with an authenticated copy of the letters or other evidence of authority attached, may be recorded in the public records. The satisfaction shall be an effective discharge of the mortgage or lien, irrespective of whether the debtor making payment had received a written demand before paying the debt.

(4) Except as provided in s. 655.936, all persons indebted to the estate of a decedent, or having possession of personal property belonging to the estate, who have received no written demand from a personal representative or curator appointed in this state for payment of the debt or the delivery of the property are authorized to pay the debt or to deliver the personal property to the foreign personal representative after the expiration of 90 days from the date of appointment of the foreign personal representative.

History.—s. 1, ch. 74-106; s. 98, ch. 75-220; s. 1028, ch. 97-102; s. 170, ch. 2001-226; s. 110, ch. 2002-1; s. 16, ch. 2007-74.

Note.—Created from former s. 734.30.



734.102 - Ancillary administration.

734.102 Ancillary administration.—

(1) If a nonresident of this state dies leaving assets in this state, credits due from residents in this state, or liens on property in this state, a personal representative specifically designated in the decedent’s will to administer the Florida property shall be entitled to have ancillary letters issued, if qualified to act in Florida. Otherwise, the foreign personal representative of the decedent’s estate shall be entitled to have letters issued, if qualified to act in Florida. If the foreign personal representative is not qualified to act in Florida and the will names an alternate or successor who is qualified to act in Florida, the alternate or successor shall be entitled to have letters issued. Otherwise, those entitled to a majority interest of the Florida property may have letters issued to a personal representative selected by them who is qualified to act in Florida. If the decedent dies intestate and the foreign personal representative is not qualified to act in Florida, the order of preference for appointment of a personal representative as prescribed in this code shall apply. If ancillary letters are applied for by other than the domiciliary personal representative, prior notice shall be given to any domiciliary personal representative.

(2) Ancillary administration shall be commenced as provided by the Florida Probate Rules.

(3) If the will and any codicils are executed as required by the code, they shall be admitted to probate.

(4) The ancillary personal representative shall give bond as do personal representatives generally. All proceedings for appointment and administration of the estate shall be as similar to those in original administrations as possible.

(5) Unless creditors’ claims are otherwise barred by s. 733.710, the ancillary personal representative shall cause a notice to creditors to be served and published according to the requirements of chapter 733. Claims not filed in accordance with chapter 733 shall be barred as provided in s. 733.702.

(6) After the payment of all expenses of administration and claims against the estate, the court may order the remaining property held by the ancillary personal representative transferred to the foreign personal representative or distributed to the beneficiaries.

(7) Ancillary personal representatives shall have the same rights, powers, and authority as other personal representatives in Florida to manage and settle estates; to sell, lease, or mortgage local property; and to raise funds for the payment of debts, claims, and devises in the domiciliary jurisdiction. No property shall be sold, leased, or mortgaged to pay a debt or claim that is barred by any statute of limitation or of nonclaim of this state.

History.—s. 1, ch. 74-106; s. 98, ch. 75-220; s. 43, ch. 77-87; s. 1, ch. 77-174; s. 1029, ch. 97-102; s. 171, ch. 2001-226.

Note.—Created from former s. 734.31.



734.1025 - Nonresident decedent’s testate estate with property not exceeding $50,000 in this state; determination of claims.

734.1025 Nonresident decedent’s testate estate with property not exceeding $50,000 in this state; determination of claims.—

(1) When a nonresident decedent dies testate and leaves property subject to administration in this state the gross value of which does not exceed $50,000 at the date of death, the foreign personal representative of the estate before the expiration of 2 years after the decedent’s death may file in the circuit court of the county where any property is located an authenticated transcript of so much of the foreign proceedings as will show the will and beneficiaries of the estate, as provided in the Florida Probate Rules. The court shall admit the will and any codicils to probate if they comply with s. 732.502(1), (2), or (3).

(2) The foreign personal representative may cause a notice to creditors to be served and published according to the relevant requirements of chapter 733. Claims not filed in accordance with chapter 733 shall be barred as provided in s. 733.702. If any claim is filed, a personal representative shall be appointed as provided in the Florida Probate Rules.

History.—s. 1, ch. 80-203; s. 10, ch. 89-340; s. 1030, ch. 97-102; s. 79, ch. 99-3; s. 172, ch. 2001-226; s. 12, ch. 2003-154.



734.104 - Foreign wills; admission to record; effect on title.

734.104 Foreign wills; admission to record; effect on title.—

(1) An authenticated copy of the will of a nonresident that devises real property in this state, or any right, title, or interest in the property, may be admitted to record in any county of this state where the property is located at any time after 2 years from the death of the decedent or at any time after the domiciliary personal representative has been discharged if there has been no proceeding to administer the estate of the decedent in this state, provided:

(a) The will was executed as required by chapter 732; and

(b) The will has been admitted to probate in the proper court of any other state, territory, or country.

(2) A petition to admit a foreign will to record may be filed by any person and shall be accompanied by authenticated copies of the foreign will, the petition for probate, and the order admitting the will to probate. If no petition is required as a prerequisite to the probate of a will in the jurisdiction where the will of the nonresident was probated, upon proof by affidavit or certificate that no petition is required, an authenticated copy of the will may be admitted to record without an authenticated copy of a petition for probate, and the order admitting the will to record in this state shall recite that no petition was required in the jurisdiction of original probate.

(3) If the court finds that the requirements of this section have been met, it shall enter an order admitting the foreign will to record.

(4) When admitted to record, the foreign will shall be as valid and effectual to pass title to real property and any right, title, or interest therein as if the will had been admitted to probate in this state.

History.—s. 3, ch. 74-106; s. 98, ch. 75-220; s. 45, ch. 77-87; s. 229, ch. 77-104; s. 15, ch. 79-221; s. 274, ch. 79-400; s. 11, ch. 89-340; s. 173, ch. 2001-226.

Note.—Created from former s. 736.06.






Part II - JURISDICTION OVER FOREIGN PERSONALREPRESENTATIVES (ss. 734.201, 734.202)

734.201 - Jurisdiction by act of foreign personal representative.

734.201 Jurisdiction by act of foreign personal representative.—A foreign personal representative submits personally to the jurisdiction of the courts of this state in any proceeding concerning the estate by:

(1) Filing authenticated copies of the domiciliary proceedings under s. 734.104;

(2) Receiving payment of money or taking delivery of personal property, under s. 734.101; or

(3) Doing any act as a personal representative in this state that would have given the state jurisdiction over that person as an individual.

History.—s. 1, ch. 74-106; s. 99, ch. 75-220; s. 1031, ch. 97-102; s. 174, ch. 2001-226.



734.202 - Jurisdiction by act of decedent.

734.202 Jurisdiction by act of decedent.—In addition to jurisdiction conferred by s. 734.201, a foreign personal representative is subject to the jurisdiction of the courts of this state to the same extent that the decedent was subject to jurisdiction immediately before death.

History.—s. 1, ch. 74-106; s. 1032, ch. 97-102; s. 175, ch. 2001-226.









Chapter 735 - PROBATE CODE: SMALL ESTATES

Part I - SUMMARY ADMINISTRATION (ss. 735.201-735.2063)

735.201 - Summary administration; nature of proceedings.

735.201 Summary administration; nature of proceedings.—Summary administration may be had in the administration of either a resident or nonresident decedent’s estate, when it appears:

(1) In a testate estate, that the decedent’s will does not direct administration as required by chapter 733.

(2) That the value of the entire estate subject to administration in this state, less the value of property exempt from the claims of creditors, does not exceed $75,000 or that the decedent has been dead for more than 2 years.

History.—s. 1, ch. 74-106; s. 105, ch. 75-220; s. 2, ch. 80-203; s. 13, ch. 89-340; s. 179, ch. 2001-226.



735.202 - May be administered in the same manner as other estates.

735.202 May be administered in the same manner as other estates.—The estate may be administered in the same manner as the administration of any other estate, or it may be administered as provided in this part.

History.—s. 1, ch. 74-106.

Note.—Created from former s. 735.02.



735.203 - Petition for summary administration.

735.203 Petition for summary administration.—

(1) A petition for summary administration may be filed by any beneficiary or person nominated as personal representative in the decedent’s will offered for probate. The petition must be signed and verified by the surviving spouse, if any, and any beneficiaries except that the joinder in a petition for summary administration is not required of a beneficiary who will receive a full distributive share under the proposed distribution. However, formal notice of the petition must be served on a beneficiary not joining in the petition.

(2) If a person named in subsection (1) has died, is incapacitated, or is a minor, or has conveyed or transferred all interest in the property of the estate, then, as to that person, the petition must be signed and verified by:

(a) The personal representative, if any, of a deceased person or, if none, the surviving spouse, if any, and the beneficiaries;

(b) The guardian of an incapacitated person or a minor; or

(c) The grantee or transferee of any of them shall be authorized to sign and verify the petition instead of the beneficiary or surviving spouse.

(3) If each trustee of a trust that is a beneficiary of the estate of the deceased person is also a petitioner, formal notice of the petition for summary administration shall be served on each qualified beneficiary of the trust as defined in s. 736.0103 unless joinder in, or consent to, the petition is obtained from each qualified beneficiary of the trust.

History.—s. 1, ch. 74-106; s. 107, ch. 75-220; s. 1, ch. 77-174; s. 180, ch. 2001-226; s. 12, ch. 2009-115; s. 16, ch. 2010-132.

Note.—Created from former s. 735.05.



735.2055 - Filing of petition.

735.2055 Filing of petition.—The petition for summary administration may be filed at any stage of the administration of an estate if it appears that at the time of filing the estate would qualify.

History.—s. 47, ch. 77-87.



735.206 - Summary administration distribution.

735.206 Summary administration distribution.—

(1) Upon the filing of the petition for summary administration, the will, if any, shall be proved in accordance with chapter 733 and be admitted to probate.

(2) Prior to entry of the order of summary administration, the petitioner shall make a diligent search and reasonable inquiry for any known or reasonably ascertainable creditors, serve a copy of the petition on those creditors, and make provision for payment for those creditors to the extent that assets are available.

(3) The court may enter an order of summary administration allowing immediate distribution of the assets to the persons entitled to them.

(4) The order of summary administration and distribution so entered shall have the following effect:

(a) Those to whom specified parts of the decedent’s estate, including exempt property, are assigned by the order shall be entitled to receive and collect the parts and to have the parts transferred to them. They may maintain actions to enforce the right.

(b) Debtors of the decedent, those holding property of the decedent, and those with whom securities or other property of the decedent are registered are authorized and empowered to comply with the order by paying, delivering, or transferring to those specified in the order the parts of the decedent’s estate assigned to them by the order, and the persons so paying, delivering, or transferring shall not be accountable to anyone else for the property.

(c) After the entry of the order, bona fide purchasers for value from those to whom property of the decedent may be assigned by the order shall take the property free of all claims of creditors of the decedent and all rights of the surviving spouse and all other beneficiaries.

(d) Property of the decedent that is not exempt from claims of creditors and that remains in the hands of those to whom it may be assigned by the order shall continue to be liable for claims against the decedent until barred as provided in the code. Any known or reasonably ascertainable creditor who did not receive notice and for whom provision for payment was not made may enforce the claim and, if the creditor prevails, shall be awarded reasonable attorney’s fees as an element of costs against those who joined in the petition.

(e) The recipients of the decedent’s property under the order of summary administration shall be personally liable for a pro rata share of all lawful claims against the estate of the decedent, but only to the extent of the value of the estate of the decedent actually received by each recipient, exclusive of the property exempt from claims of creditors under the constitution and statutes of Florida.

(f) After 2 years from the death of the decedent, neither the decedent’s estate nor those to whom it may be assigned shall be liable for any claim against the decedent, unless proceedings have been taken for the enforcement of the claim.

(g) Any heir or devisee of the decedent who was lawfully entitled to share in the estate but who was not included in the order of summary administration and distribution may enforce all rights in appropriate proceedings against those who procured the order and, if successful, shall be awarded reasonable attorney’s fees as an element of costs.

History.—s. 1, ch. 74-106; s. 108, ch. 75-220; s. 48, ch. 77-87; s. 1, ch. 77-174; s. 14, ch. 89-340; s. 1035, ch. 97-102; s. 181, ch. 2001-226.

Note.—Created from former s. 735.07.



735.2063 - Notice to creditors.

735.2063 Notice to creditors.—

(1) Any person who has obtained an order of summary administration may publish a notice to creditors according to the relevant requirements of s. 733.2121, notifying all persons having claims or demands against the estate of the decedent that an order of summary administration has been entered by the court. The notice shall specify the total value of the estate and the names and addresses of those to whom it has been assigned by the order.

(2) If proof of publication of the notice is filed with the court, all claims and demands of creditors against the estate of the decedent who are not known or are not reasonably ascertainable shall be forever barred unless the claims and demands are filed with the court within 3 months after the first publication of the notice.

History.—s. 3, ch. 80-203; s. 182, ch. 2001-226; s. 13, ch. 2003-154.






Part II - DISPOSITION OF PERSONAL PROPERTY WITHOUTADMINISTRATION (ss. 735.301, 735.302)

735.301 - Disposition without administration.

735.301 Disposition without administration.—

(1) No administration shall be required or formal proceedings instituted upon the estate of a decedent leaving only personal property exempt under the provisions of s. 732.402, personal property exempt from the claims of creditors under the Constitution of Florida, and nonexempt personal property the value of which does not exceed the sum of the amount of preferred funeral expenses and reasonable and necessary medical and hospital expenses of the last 60 days of the last illness.

(2) Upon informal application by affidavit, letter, or otherwise by any interested party, and if the court is satisfied that subsection (1) is applicable, the court, by letter or other writing under the seal of the court, may authorize the payment, transfer, or disposition of the personal property, tangible or intangible, belonging to the decedent to those persons entitled.

(3) Any person, firm, or corporation paying, delivering, or transferring property under the authorization shall be forever discharged from liability thereon.

History.—s. 1, ch. 74-106; s. 111, ch. 75-220; s. 50, ch. 77-87; s. 1, ch. 77-174; s. 275, ch. 79-400; s. 52, ch. 98-421; s. 184, ch. 2001-226.



735.302 - Income tax refunds in certain cases.

735.302 Income tax refunds in certain cases.—

(1) In any case when the United States Treasury Department determines that an overpayment of federal income tax exists and the person in whose favor the overpayment is determined is dead at the time the overpayment of tax is to be refunded, and irrespective of whether the decedent had filed a joint and several or separate income tax return, the amount of the overpayment, if not in excess of $2,500, may be refunded as follows:

(a) Directly to the surviving spouse on his or her verified application; or

(b) If there is no surviving spouse, to one of the decedent’s children who is designated in a verified application purporting to be executed by all of the decedent’s children over the age of 14 years.

In either event, the application must show that the decedent was not indebted, that provision has been made for the payment of the decedent’s debts, or that the entire estate is exempt from the claims of creditors under the constitution and statutes of the state, and that no administration of the estate, including summary administration, has been initiated and that none is planned, to the knowledge of the applicant.

(2) If a refund is made to the surviving spouse or designated child pursuant to the application, the refund shall operate as a complete discharge to the United States from liability from any action, claim, or demand by any beneficiary of the decedent or other person. This section shall be construed as establishing the ownership or rights of the payee in the refund.

History.—s. 1, ch. 74-106; s. 112, ch. 75-220; s. 51, ch. 77-87; s. 1, ch. 77-174; s. 185, ch. 2001-226.

Note.—Created from former s. 735.15.









Chapter 736 - FLORIDA TRUST CODE

Part I - GENERAL PROVISIONS AND DEFINITIONS (ss. 736.0101-736.0112)

736.0101 - Short title.

736.0101 Short title.—This chapter may be cited as the “Florida Trust Code” and for purposes of this chapter is referred to as the “code.”

History.—s. 1, ch. 2006-217.



736.0102 - Scope.

736.0102 Scope.—

(1) Except as otherwise provided in this section, this code applies to express trusts, charitable or noncharitable, and trusts created pursuant to a law, judgment, or decree that requires the trust to be administered in the manner of an express trust.

(2) This code does not apply to constructive or resulting trusts; conservatorships; custodial arrangements pursuant to the Florida Uniform Transfers to Minors Act; business trusts providing for certificates to be issued to beneficiaries; common trust funds; trusts created by the form of the account or by the deposit agreement at a financial institution; voting trusts; security arrangements; liquidation trusts; trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions, or employee benefits of any kind; and any arrangement under which a person is nominee or escrowee for another.

(3) This code does not apply to any land trust under s. 689.071, except to the extent provided in s. 689.071(7), s. 721.08(2)(c)4., or s. 721.53(1)(e). A trust governed at its creation by this chapter, former chapter 737, or any prior trust statute superseded or replaced by any provision of former chapter 737, is not a land trust regardless of any amendment or modification of the trust, any change in the assets held in the trust, or any continuing trust resulting from the distribution or retention in further trust of assets from the trust.

History.—s. 1, ch. 2006-217; s. 10, ch. 2007-153; s. 3, ch. 2013-240.



736.0103 - Definitions.

736.0103 Definitions.—Unless the context otherwise requires, in this code:

(1) “Action,” with respect to an act of a trustee, includes a failure to act.

(2) “Affiliate” means any person or entity that directly or indirectly through one or more intermediaries owns or controls, is owned or controlled by, or is under common control or ownership with, the fiduciary. An affiliate may include, but is not limited to, an investment adviser, administrator, broker, transfer agent, placement agent, servicing agent, registrar, custodian, underwriter, sponsor, distributor, or manager.

(3) “Ascertainable standard” means a standard relating to an individual’s health, education, support, or maintenance within the meaning of s. 2041(b)(1)(A) or s. 2514(c)(1) of the Internal Revenue Code of 1986, as amended.

(4) “Beneficiary” means a person who has a present or future beneficial interest in a trust, vested or contingent, or who holds a power of appointment over trust property in a capacity other than that of trustee. An interest as a permissible appointee of a power of appointment, held by a person in a capacity other than that of trustee, is not a beneficial interest for purposes of this subsection. Upon an irrevocable exercise of a power of appointment, the interest of a person in whose favor the appointment is made shall be considered a present or future beneficial interest in a trust in the same manner as if the interest had been included in the trust instrument.

(5) “Charitable trust” means a trust, or portion of a trust, created for a charitable purpose as described in s. 736.0405(1).

(6) “Distributee” means a beneficiary who is currently entitled to receive a distribution.

(7) “Environmental law” means a federal, state, or local law, rule, regulation, or ordinance that relates to protection of the environment or human health.

(8) “General power of appointment” means a power of appointment exercisable in favor of the holder of the power, the power holder’s creditors, the power holder’s estate, or the creditors of the power holder’s estate.

(9) “Guardian of the person” means a person appointed by the court to make decisions regarding the support, care, education, health, and welfare of a minor or an incapacitated adult. The term does not include a guardian ad litem.

(10) “Guardian of the property” means a person appointed by the court to administer the estate of a minor or incapacitated adult.

(11) “Interests of the beneficiaries” means the beneficial interests provided in the terms of the trust.

(12) “Jurisdiction” with respect to a geographic area, includes a state or country.

(13) “Permissible distributee” means a beneficiary who is currently eligible to receive a distribution.

(14) “Power of withdrawal” means a presently exercisable general power of appointment other than a power:

(a) Exercisable by a trustee and limited by an ascertainable standard; or

(b) Exercisable by another person only upon consent of the trustee or a person holding an adverse interest.

(15) “Property” means anything that may be the subject of ownership, real or personal, legal or equitable, or any interest therein.

(16) “Qualified beneficiary” means a living beneficiary who, on the date the beneficiary’s qualification is determined:

(a) Is a distributee or permissible distributee of trust income or principal;

(b) Would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in paragraph (a) terminated on that date without causing the trust to terminate; or

(c) Would be a distributee or permissible distributee of trust income or principal if the trust terminated in accordance with its terms on that date.

(17) “Revocable,” as applied to a trust, means revocable by the settlor without the consent of the trustee or a person holding an adverse interest.

(18) “Settlor” means a person, including a testator, who creates or contributes property to a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person’s contribution except to the extent another person has the power to revoke or withdraw that portion.

(19) “Spendthrift provision” means a term of a trust that restrains both voluntary and involuntary transfer of a beneficiary’s interest.

(20) “State” means any state of the United States and includes the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(21) “Terms of a trust” means the manifestation of the settlor’s intent regarding a trust’s provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding.

(22) “Trust instrument” means an instrument executed by a settlor that contains terms of the trust, including any amendments to the trust.

(23) “Trustee” means the original trustee and includes any additional trustee, any successor trustee, and any cotrustee.

History.—s. 1, ch. 2006-217; s. 1, ch. 2009-117; s. 9, ch. 2013-172.



736.0104 - Knowledge.

736.0104 Knowledge.—

(1) Subject to subsection (2), a person has knowledge of a fact if the person:

(a) Has actual knowledge of the fact;

(b) Has received a notice or notification of the fact; or

(c) Has reason to know the fact from all the other facts and circumstances known to the person at the time in question.

(2) An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act on matters involving the trust, or would have been brought to the employee’s attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if the organization maintains reasonable routines for communicating significant information to the employee having responsibility to act on matters involving the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual’s regular duties or the individual knows a matter involving the trust would be materially affected by the information.

History.—s. 1, ch. 2006-217.



736.0105 - Default and mandatory rules.

736.0105 Default and mandatory rules.—

(1) Except as otherwise provided in the terms of the trust, this code governs the duties and powers of a trustee, relations among trustees, and the rights and interests of a beneficiary.

(2) The terms of a trust prevail over any provision of this code except:

(a) The requirements for creating a trust.

(b) The duty of the trustee to act in good faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries.

(c) The requirement that a trust and its terms be for the benefit of the trust’s beneficiaries, and that the trust have a purpose that is lawful, not contrary to public policy, and possible to achieve.

(d) The periods of limitation for commencing a judicial proceeding.

(e) The power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice.

(f) The requirements under s. 736.0108(1) for the designation of a principal place of administration of the trust and the requirements under s. 736.0107 for the designation of a jurisdiction the law of which determines the meaning and effect of the terms of a trust.

(g) The jurisdiction and venue provisions in ss. 736.0202, 736.0203, and 736.0204.

(h) The restrictions on the designation of representative under s. 736.0306.

(i) The formalities required under s. 736.0403(2) for the execution of a trust.

(j) The power of the court to modify or terminate a trust under ss. 736.0410-736.04115, except as provided in s. 736.04115(3)(b), and under ss. 736.0413, 736.0415, and 736.0416.

(k) The ability to modify a trust under s. 736.0412, except as provided in s. 736.0412(4)(b).

(l) The effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in part V.

(m) The trustee’s duty under s. 736.05053 to pay expenses and obligations of the settlor’s estate.

(n) The trustee’s duty under s. 736.05055 to file a notice of trust at the settlor’s death.

(o) The right of a trustee under s. 736.0701 to decline a trusteeship and the right of a trustee under s. 736.0705 to resign a trusteeship.

(p) The power of the court under s. 736.0702 to require, dispense with, modify, or terminate a bond.

(q) The power of the court under s. 736.0708(2) to adjust a trustee’s compensation specified in the terms of the trust that is unreasonably low or high.

(r) The duty under s. 736.0813(1)(a) and (b) to notify qualified beneficiaries of an irrevocable trust of the existence of the trust, of the identity of the trustee, and of their rights to trust accountings.

(s) The duty under s. 736.0813(1)(c) and (d) to provide a complete copy of the trust instrument and to account to qualified beneficiaries.

(t) The duty under s. 736.0813(1)(e) to respond to the request of a qualified beneficiary of an irrevocable trust for relevant information about the assets and liabilities of the trust and the particulars relating to trust administration.

(u) The effect of an exculpatory term under s. 736.1011.

(v) The rights under ss. 736.1013-736.1017 of a person other than a trustee or beneficiary.

(w) The effect of a penalty clause for contesting a trust under s. 736.1108.

History.—s. 1, ch. 2006-217; s. 2, ch. 2009-117.



736.0106 - Common law of trusts; principles of equity.

736.0106 Common law of trusts; principles of equity.—The common law of trusts and principles of equity supplement this code, except to the extent modified by this code or another law of this state.

History.—s. 1, ch. 2006-217.



736.0107 - Governing law.

736.0107 Governing law.—The meaning and effect of the terms of a trust are determined by:

(1) The law of the jurisdiction designated in the terms of the trust, provided there is a sufficient nexus to the designated jurisdiction at the time of the creation of the trust or during the trust administration, including, but not limited to, the location of real property held by the trust or the residence or location of an office of the settlor, trustee, or any beneficiary; or

(2) In the absence of a controlling designation in the terms of the trust, the law of the jurisdiction where the settlor resides at the time the trust is first created.

Notwithstanding subsection (1) or subsection (2), a designation in the terms of a trust is not controlling as to any matter for which the designation would be contrary to a strong public policy of this state.

History.—s. 1, ch. 2006-217.



736.0108 - Principal place of administration.

736.0108 Principal place of administration.—

(1) Terms of a trust designating the principal place of administration of the trust are valid only if there is a sufficient connection with the designated jurisdiction. Without precluding other means for establishing a sufficient connection, terms of a trust designating the principal place of administration are valid and controlling if:

(a) A trustee’s principal place of business is located in or a trustee is a resident of the designated jurisdiction; or

(b) All or part of the administration occurs in the designated jurisdiction.

(2) Unless otherwise validly designated in the trust instrument, the principal place of administration of a trust is the trustee’s usual place of business where the records pertaining to the trust are kept or, if the trustee has no place of business, the trustee’s residence. In the case of cotrustees, the principal place of administration is:

(a) The usual place of business of the corporate trustee, if there is only one corporate cotrustee;

(b) The usual place of business or residence of the individual trustee who is a professional fiduciary, if there is only one such person and no corporate cotrustee; or otherwise

(c) The usual place of business or residence of any of the cotrustees as agreed on by the cotrustees.

(3) Notwithstanding any other provision of this section, the principal place of administration of a trust, for which a bank, association, or trust company organized under the laws of this state or bank or savings association organized under the laws of the United States with its main office in this state has been appointed trustee, shall not be moved or otherwise affected solely because the trustee engaged in an interstate merger transaction with an out-of-state bank pursuant to s. 658.2953 in which the out-of-state bank is the resulting bank.

(4) A trustee is under a continuing duty to administer the trust at a place appropriate to its purposes and its administration.

(5) Without precluding the right of the court to order, approve, or disapprove a transfer, the trustee, in furtherance of the duty prescribed by subsection (4), may transfer the trust’s principal place of administration to another state or to a jurisdiction outside of the United States.

(6) The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust’s principal place of administration not less than 60 days before initiating the transfer. The notice of proposed transfer must include:

(a) The name of the jurisdiction to which the principal place of administration is to be transferred.

(b) The address and telephone number at the new location at which the trustee can be contacted.

(c) An explanation of the reasons for the proposed transfer.

(d) The date on which the proposed transfer is anticipated to occur.

(e) The date, not less than 60 days after the notice is provided, by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer.

(7) The authority of a trustee to act under this section without court approval to transfer a trust’s principal place of administration is suspended if a qualified beneficiary files a lawsuit objecting to the proposed transfer on or before the date specified in the notice. The suspension is effective until the lawsuit is dismissed or withdrawn.

(8) In connection with a transfer of the trust’s principal place of administration, the trustee may transfer any of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to s. 736.0704.

History.—s. 1, ch. 2006-217.



736.0109 - Methods and waiver of notice.

736.0109 Methods and waiver of notice.—

(1) Notice to a person under this code or the sending of a document to a person under this code must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include first-class mail, personal delivery, delivery to the person’s last known place of residence or place of business, or a properly directed facsimile or other electronic message.

(2) Notice otherwise required under this code or a document otherwise required to be sent under this code need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee.

(3) In addition to the methods listed in subsection (1) for sending a document, a sender may post a document to a secure electronic account or website where the document can be accessed.

(a) Before a document may be posted to an electronic account or website, the recipient must sign a separate written authorization solely for the purpose of authorizing the sender to post documents on an electronic account or website. The written authorization must:

1. Enumerate the documents that may be posted in this manner.

2. Contain specific instructions for accessing the electronic account or website, including the security procedures required to access the electronic account or website, such as a username and password.

3. Advise the recipient that a separate notice will be sent when a document is posted to the electronic account or website and the manner in which the separate notice will be sent.

4. Advise the recipient that the authorization to receive documents by electronic posting may be amended or revoked at any time and include specific instructions for revoking or amending the authorization, including the address designated for the purpose of receiving notice of the revocation or amendment.

5. Advise the recipient that posting a document on the electronic account or website may commence a limitations period as short as 6 months even if the recipient never actually accesses the electronic account, electronic website, or the document.

(b) Once the recipient signs the written authorization, the sender must provide a separate notice to the recipient when a document is posted to the electronic account or website. As used in this subsection, the term “separate notice” means a notice sent to the recipient by means other than electronic posting, which identifies each document posted to the electronic account or website and provides instructions for accessing the posted document. The separate notice requirement is satisfied if the recipient accesses the document on the electronic account or website.

(c) A document sent by electronic posting is deemed received by the recipient on the earlier of the date that the separate notice is received or the date that the recipient accesses the document on the electronic account or website.

(d) At least annually after a recipient signs a written authorization, a sender shall send a notice advising recipients who have authorized one or more documents to be posted to an electronic account or website that such posting may commence a limitations period as short as 6 months even if the recipient never accesses the electronic account or website or the document and that authority to receive documents by electronic posting may be amended or revoked at any time. This notice must be given by means other than electronic posting and may not be accompanied by any other written communication. Failure to provide such notice within 380 days after the last notice is deemed to automatically revoke the authorization to receive documents in the manner permitted under this subsection 380 days after the last notice is sent.

(e) The notice required in paragraph (d) may be in substantially the following form: “You have authorized the receipt of documents through posting to an electronic account or website where the documents can be accessed. This notice is being sent to advise you that a limitations period, which may be as short as 6 months, may be running as to matters disclosed in a trust accounting or other written report of a trustee posted to the electronic account or website even if you never actually access the electronic account or website or the documents. You may amend or revoke the authorization to receive documents by electronic posting at any time. If you have any questions, please consult your attorney.”

(f) A sender may rely on the recipient’s authorization until the recipient amends or revokes the authorization by sending a notice to the address designated for that purpose in the authorization. The recipient, at any time, may amend or revoke an authorization to have documents posted on the electronic account or website.

(g) A document provided to a recipient solely through electronic posting must remain accessible to the recipient on the electronic account or website for at least 4 years after the date that the document is deemed received by the recipient. The electronic account or website must allow the recipient to download or print the document. This subsection does not affect or alter the duties of a trustee to keep clear, distinct, and accurate records pursuant to s. 736.0810 or affect or alter the time periods for which the trustee must maintain those records.

(h) To be effective, the posting of a document to an electronic account or website must be done in accordance with this subsection. The sender has the burden of establishing compliance with this subsection.

(i) This subsection does not preclude the sending of a document by other means.

(4) Notice to a person under this code, or the sending of a document to a person under this code by electronic message, is complete when the document is sent.

(a) An electronic message is presumed received on the date that the message is sent.

(b) If the sender has knowledge that an electronic message did not reach the recipient, the electronic message is deemed to have not been received. The sender has the burden to prove that another copy of the notice or document was sent by electronic message or by other means authorized by this section.

(5) Notice under this code or the sending of a document under this code may be waived by the person to be notified or to whom the document is to be sent.

(6) Notice and service of documents in a judicial proceeding are governed by the Florida Rules of Civil Procedure.

History.—s. 1, ch. 2006-217; s. 1, ch. 2015-176.



736.0110 - Others treated as qualified beneficiaries.

736.0110 Others treated as qualified beneficiaries.—

(1) A charitable organization expressly designated to receive distributions under the terms of a charitable trust has the rights of a qualified beneficiary under this code if the charitable organization, on the date the charitable organization’s qualification is being determined:

(a) Is a distributee or permissible distributee of trust income or principal;

(b) Would be a distributee or permissible distributee of trust income or principal on termination of the interests of other distributees or permissible distributees then receiving or eligible to receive distributions; or

(c) Would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

(2) A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in s. 736.0408 or s. 736.0409 has the rights of a qualified beneficiary under this code.

(3) The Attorney General may assert the rights of a qualified beneficiary with respect to a charitable trust having its principal place of administration in this state.

History.—s. 1, ch. 2006-217.



736.0111 - Nonjudicial settlement agreements.

736.0111 Nonjudicial settlement agreements.—

(1) For purposes of this section, the term “interested persons” means persons whose interest would be affected by a settlement agreement.

(2) Except as otherwise provided in subsection (3), interested persons may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust.

(3) A nonjudicial settlement agreement among the trustee and trust beneficiaries is valid only to the extent the terms and conditions could be properly approved by the court. A nonjudicial settlement may not be used to produce a result not authorized by other provisions of this code, including, but not limited to, terminating or modifying a trust in an impermissible manner.

(4) Matters that may be resolved by a nonjudicial settlement agreement include:

(a) The interpretation or construction of the terms of the trust.

(b) The approval of a trustee’s report or accounting.

(c) The direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power.

(d) The resignation or appointment of a trustee and the determination of a trustee’s compensation.

(e) The transfer of a trust’s principal place of administration.

(f) The liability of a trustee for an action relating to the trust.

(5) Any interested person may request the court to approve or disapprove a nonjudicial settlement agreement.

History.—s. 1, ch. 2006-217.



736.0112 - Qualification of foreign trustee.

736.0112 Qualification of foreign trustee.—Unless otherwise doing business in this state, local qualification by a foreign trustee is not required for the trustee to receive distribution from a local estate. Nothing in this chapter shall affect the provisions of s. 660.41.

History.—s. 1, ch. 2006-217.






Part II - JUDICIAL PROCEEDINGS (ss. 736.0201-736.0207)

736.0201 - Role of court in trust proceedings.

736.0201 Role of court in trust proceedings.—

(1) Except as provided in subsections (5) and (6) and s. 736.0206, judicial proceedings concerning trusts shall be commenced by filing a complaint and shall be governed by the Florida Rules of Civil Procedure.

(2) The court may intervene in the administration of a trust to the extent the court’s jurisdiction is invoked by an interested person or as provided by law.

(3) A trust is not subject to continuing judicial supervision unless ordered by the court.

(4) A judicial proceeding involving a trust may relate to the validity, administration, or distribution of a trust, including proceedings to:

(a) Determine the validity of all or part of a trust;

(b) Appoint or remove a trustee;

(c) Review trustees’ fees;

(d) Review and settle interim or final accounts;

(e) Ascertain beneficiaries; determine any question arising in the administration or distribution of any trust, including questions of construction of trust instruments; instruct trustees; and determine the existence or nonexistence of any immunity, power, privilege, duty, or right;

(f) Obtain a declaration of rights; or

(g) Determine any other matters involving trustees and beneficiaries.

(5) A proceeding for the construction of a testamentary trust may be filed in the probate proceeding for the testator’s estate. The proceeding shall be governed by the Florida Probate Rules.

(6) Rule 1.525, Florida Rules of Civil Procedure, shall apply to judicial proceedings concerning trusts, except that the following do not constitute taxation of costs or attorney’s fees even if the payment is for services rendered or costs incurred in a judicial proceeding:

(a) A trustee’s payment of compensation or reimbursement of costs to persons employed by the trustee from assets of the trust.

(b) A determination by the court directing from what part of the trust fees or costs shall be paid, unless the determination is made under s. 736.1004 in an action for breach of fiduciary duty or challenging the exercise of, or failure to exercise, a trustee’s powers.

History.—s. 2, ch. 2006-217; s. 13, ch. 2011-183.



736.0202 - Jurisdiction over trustee and beneficiary.

736.0202 Jurisdiction over trustee and beneficiary.—

(1) IN REM JURISDICTION.—Any beneficiary of a trust having its principal place of administration in this state is subject to the jurisdiction of the courts of this state to the extent of the beneficiary’s interest in the trust.

(2) PERSONAL JURISDICTION.—

(a) Any trustee, trust beneficiary, or other person, whether or not a citizen or resident of this state, who personally or through an agent does any of the following acts related to a trust, submits to the jurisdiction of the courts of this state involving that trust:

1. Accepts trusteeship of a trust having its principal place of administration in this state at the time of acceptance.

2. Moves the principal place of administration of a trust to this state.

3. Serves as trustee of a trust created by a settlor who was a resident of this state at the time of creation of the trust or serves as trustee of a trust having its principal place of administration in this state.

4. Accepts or exercises a delegation of powers or duties from the trustee of a trust having its principal place of administration in this state.

5. Commits a breach of trust in this state, or commits a breach of trust with respect to a trust having its principal place of administration in this state at the time of the breach.

6. Accepts compensation from a trust having its principal place of administration in this state.

7. Performs any act or service for a trust having its principal place of administration in this state.

8. Accepts a distribution from a trust having its principal place of administration in this state with respect to any matter involving the distribution.

(b) A court of this state may exercise personal jurisdiction over a trustee, trust beneficiary, or other person, whether found within or outside the state, to the maximum extent permitted by the State Constitution or the Federal Constitution.

History.—s. 2, ch. 2006-217; s. 10, ch. 2013-172.



736.02025 - Service of process.

736.02025 Service of process.—

(1) Except as otherwise provided in this section, service of process upon any person may be made as provided in chapter 48.

(2) Where only in rem or quasi in rem relief is sought against a person in a matter involving a trust, service of process on that person may be made by sending a copy of the summons and complaint by any commercial delivery service requiring a signed receipt or by any form of mail requiring a signed receipt. Service under this subsection shall be complete upon signing of a receipt by the addressee or by any person authorized to receive service of a summons on behalf of the addressee as provided in chapter 48. Proof of service shall be by verified statement of the person serving the summons, to which must be attached the signed receipt or other evidence satisfactory to the court that delivery was made to the addressee or other authorized person.

(3) Under any of the following circumstances, service of original process pursuant to subsection (2) may be made by first-class mail:

(a) If registered or certified mail service to the addressee is unavailable and if delivery by commercial delivery service is also unavailable.

(b) If delivery is attempted and is refused by the addressee.

(c) If delivery by mail requiring a signed receipt is unclaimed after notice to the addressee by the delivering entity.

(4) If service of process is obtained under subsection (3), proof of service shall be made by verified statement of the person serving the summons. The verified statement must state the basis for service by first-class mail, the date of mailing, and the address to which the mail was sent.

History.—s. 11, ch. 2013-172.



736.0203 - Subject matter jurisdiction.

736.0203 Subject matter jurisdiction.—The circuit court has original jurisdiction in this state of all proceedings arising under this code.

History.—s. 2, ch. 2006-217.



736.0204 - Venue.

736.0204 Venue.—Venue for actions and proceedings concerning trusts, including those under s. 736.0201, may be laid in:

(1) Any county where the venue is proper under chapter 47;

(2) Any county where the beneficiary suing or being sued resides or has its principal place of business; or

(3) The county where the trust has its principal place of administration.

History.—s. 2, ch. 2006-217.



736.0206 - Proceedings for review of employment of agents and review of compensation of trustee and employees of trust.

736.0206 Proceedings for review of employment of agents and review of compensation of trustee and employees of trust.—

(1) The court may review the propriety of the employment by a trustee of any person, including any attorney, auditor, investment adviser, or other specialized agent or assistant, and the reasonableness of any compensation paid to that person or to the trustee.

(2) If the settlor’s estate is being probated, and the settlor’s trust or the trustee of the settlor’s trust is a beneficiary under the settlor’s will, the trustee, any person employed by the trustee, or any interested person may have the propriety of employment and the reasonableness of the compensation of the trustee or any person employed by the trustee determined in the probate proceeding.

(3) The burden of proof of the propriety of the employment and the reasonableness of the compensation shall be on the trustee and the person employed by the trustee. Any person who is determined to have received excessive compensation from a trust for services rendered may be ordered to make appropriate refunds.

(4) Court proceedings to determine reasonable compensation of a trustee or any person employed by a trustee, if required, are a part of the trust administration process. The costs, including attorney’s fees, of the person assuming the burden of proof of propriety of the employment and reasonableness of the compensation shall be determined by the court and paid from the assets of the trust unless the court finds the compensation paid or requested to be substantially unreasonable. The court shall direct from which part of the trust assets the compensation shall be paid.

(5) The court may determine reasonable compensation for a trustee or any person employed by a trustee without receiving expert testimony. Any party may offer expert testimony after notice to interested persons. If expert testimony is offered, a reasonable expert witness fee may be awarded by the court and paid from the assets of the trust unless the court finds that the expert testimony did not assist the court. The court shall direct from which part of the trust assets the fee shall be paid.

(6) In a proceeding pursuant to subsection (2), the petitioner may serve formal notice as provided in the Florida Probate Rules, and such notice shall be sufficient for the court to acquire jurisdiction over the person receiving the notice to the extent of the person’s interest in the trust.

History.—s. 2, ch. 2006-217; s. 3, ch. 2010-122.



736.0207 - Trust contests.

736.0207 Trust contests.—

(1) In an action to contest the validity or revocation of all or part of a trust, the contestant has the burden of establishing the grounds for invalidity.

(2) An action to contest the validity of all or part of a revocable trust, or the revocation of part of a revocable trust, may not be commenced until the trust becomes irrevocable by its terms or by the settlor’s death. If all of a revocable trust has been revoked, an action to contest the revocation may not be commenced until after the settlor’s death. This section does not prohibit such action by the guardian of the property of an incapacitated settlor.

History.—s. 2, ch. 2006-217; s. 9, ch. 2011-183; s. 7, ch. 2014-127.






Part III - REPRESENTATION (ss. 736.0301-736.0306)

736.0301 - Representation; basic effect.

736.0301 Representation; basic effect.—

(1) Notice, information, accountings, or reports given to a person who may represent and bind another person under this part may serve as a substitute for and have the same effect as notice, information, accountings, or reports given directly to the other person.

(2) Actions taken by a person who represents the interests of another person under this part are binding on the person whose interests are represented to the same extent as if the actions had been taken by the person whose interests are represented.

(3) Except as otherwise provided in s. 736.0602, a person under this part who represents a settlor lacking capacity may receive notice and give a binding consent on the settlor’s behalf.

(4) A trustee is not liable for giving notice, information, accountings, or reports to a beneficiary who is represented by another person under this part, and nothing in this part prohibits the trustee from giving notice, information, accountings, or reports to the person represented.

History.—s. 3, ch. 2006-217.



736.0302 - Representation by holder of power of appointment.

736.0302 Representation by holder of power of appointment.—

(1) The holder of a power of appointment may represent and bind persons whose interests, as permissible appointees, takers in default, or otherwise, are subject to the power.

(2) The takers in default of the exercise of a power of appointment may represent and bind persons whose interests, as permissible appointees, are subject to the power.

(3) Subsection (1) does not apply to:

(a) Any matter determined by the court to involve fraud or bad faith by the trustee; or

(b) A power of appointment held by a person while the person is the sole trustee.

(4) As used in this section, the term “power of appointment” does not include a power of a trustee to make discretionary distributions of trust property.

History.—s. 3, ch. 2006-217; s. 3, ch. 2009-117.



736.0303 - Representation by fiduciaries and parents.

736.0303 Representation by fiduciaries and parents.—To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute:

(1) A guardian of the property may represent and bind the estate that the guardian of the property controls.

(2) An agent having authority to act with respect to the particular question or dispute may represent and bind the principal.

(3) A trustee may represent and bind the beneficiaries of the trust.

(4) A personal representative of a decedent’s estate may represent and bind persons interested in the estate.

(5) A parent may represent and bind the parent’s unborn child, or the parent’s minor child if a guardian of the property for the minor child has not been appointed.

History.—s. 3, ch. 2006-217.



736.0304 - Representation by person having substantially identical interest.

736.0304 Representation by person having substantially identical interest.—Unless otherwise represented, a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another person having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person represented.

History.—s. 3, ch. 2006-217.



736.0305 - Appointment of representative.

736.0305 Appointment of representative.—

(1) If the court determines that an interest is not represented under this part, or that the otherwise available representation might be inadequate, the court may appoint a representative to receive notice, give consent, and otherwise represent, bind, and act on behalf of a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown. If not precluded by a conflict of interest, a representative may be appointed to represent several persons or interests.

(2) A representative may act on behalf of the individual represented with respect to any matter arising under this code, whether or not a judicial proceeding concerning the trust is pending.

(3) In making decisions, a representative may consider general benefits accruing to the living members of the represented individual’s family.

History.—s. 3, ch. 2006-217.



736.0306 - Designated representative.

736.0306 Designated representative.—

(1) If specifically nominated in the trust instrument, one or more persons may be designated to represent and bind a beneficiary and receive any notice, information, accounting, or report. The trust instrument may also authorize any person or persons, other than a trustee of the trust, to designate one or more persons to represent and bind a beneficiary and receive any notice, information, accounting, or report.

(2) Except as otherwise provided in this code, a person designated, as provided in subsection (1) may not represent and bind a beneficiary while that person is serving as trustee.

(3) Except as otherwise provided in this code, a person designated, as provided in subsection (1) may not represent and bind another beneficiary if the person designated also is a beneficiary, unless:

(a) That person was named by the settlor; or

(b) That person is the beneficiary’s spouse or a grandparent or descendant of a grandparent of the beneficiary or the beneficiary’s spouse.

(4) No person designated, as provided in subsection (1), is liable to the beneficiary whose interests are represented, or to anyone claiming through that beneficiary, for any actions or omissions to act made in good faith.

History.—s. 3, ch. 2006-217; s. 4, ch. 2009-117.






Part IV - CREATION, VALIDITY, MODIFICATION, ANDTERMINATION (ss. 736.0401-736.0417)

736.0401 - Methods of creating trust.

736.0401 Methods of creating trust.—A trust may be created by:

(1) Transfer of property to another person as trustee during the settlor’s lifetime or by will or other disposition taking effect on the settlor’s death;

(2) Declaration by the owner of property that the owner holds identifiable property as trustee; or

(3) Exercise of a power of appointment in favor of a trustee.

History.—s. 4, ch. 2006-217.



736.0402 - Requirements for creation.

736.0402 Requirements for creation.—

(1) A trust is created only if:

(a) The settlor has capacity to create a trust.

(b) The settlor indicates an intent to create the trust.

(c) The trust has a definite beneficiary or is:

1. A charitable trust;

2. A trust for the care of an animal, as provided in s. 736.0408; or

3. A trust for a noncharitable purpose, as provided in s. 736.0409.

(d) The trustee has duties to perform.

(e) The same person is not the sole trustee and sole beneficiary.

(2) A beneficiary is definite if the beneficiary can be ascertained now or in the future, subject to any applicable rule against perpetuities.

(3) A power of a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.

History.—s. 4, ch. 2006-217.



736.0403 - Trusts created in other jurisdictions; formalities required for revocable trusts.

736.0403 Trusts created in other jurisdictions; formalities required for revocable trusts.—

(1) A trust not created by will is validly created if the creation of the trust complies with the law of the jurisdiction in which the trust instrument was executed or the law of the jurisdiction in which, at the time of creation, the settlor was domiciled.

(2) Notwithstanding subsection (1):

(a) No trust or confidence of or in any messuages, lands, tenements, or hereditaments shall arise or result unless the trust complies with the provisions of s. 689.05.

(b) The testamentary aspects of a revocable trust, executed by a settlor who is a domiciliary of this state at the time of execution, are invalid unless the trust instrument is executed by the settlor with the formalities required for the execution of a will in this state. For purposes of this subsection, the term “testamentary aspects” means those provisions of the trust instrument that dispose of the trust property on or after the death of the settlor other than to the settlor’s estate.

(3) Paragraph (2)(b) does not apply to trusts established as part of an employee annuity described in s. 403 of the Internal Revenue Code of 1986, as amended, an individual retirement account as described in s. 408 of the Internal Revenue Code of 1986, as amended, a Keogh (HR-10) Plan, or a retirement or other plan that is qualified under s. 401 of the Internal Revenue Code of 1986, as amended.

(4) Paragraph (2)(b) applies to trusts created on or after the effective date of this code. Section 737.111, as in effect prior to the effective date of this code, continues to apply to trusts created before the effective date of this code.

History.—s. 4, ch. 2006-217.



736.0404 - Trust purposes.

736.0404 Trust purposes.—A trust may be created only to the extent the purposes of the trust are lawful, not contrary to public policy, and possible to achieve. A trust and its terms must be for the benefit of its beneficiaries.

History.—s. 4, ch. 2006-217.



736.0405 - Charitable purposes; enforcement.

736.0405 Charitable purposes; enforcement.—

(1) A trust may be created for charitable purposes. Charitable purposes include, but are not limited to, the relief of poverty; the advancement of arts, sciences, education, or religion; and the promotion of health, governmental, or municipal purposes.

(2) If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, the court may select one or more charitable purposes or beneficiaries. The selection must be consistent with the settlor’s intent to the extent such intent can be ascertained.

(3) The settlor of a charitable trust, among others, has standing to enforce the trust.

History.—s. 4, ch. 2006-217.



736.0406 - Effect of fraud, duress, mistake, or undue influence.

736.0406 Effect of fraud, duress, mistake, or undue influence.— If the creation, amendment, or restatement of a trust is procured by fraud, duress, mistake, or undue influence, the trust or any part so procured is void. The remainder of the trust not procured by such means is valid if the remainder is not invalid for other reasons. If the revocation of a trust, or any part thereof, is procured by fraud, duress, mistake, or undue influence, such revocation is void.

History.—s. 4, ch. 2006-217; s. 10, ch. 2011-183.



736.0407 - Evidence of oral trust.

736.0407 Evidence of oral trust.—Except as required by s. 736.0403 or a law other than this code, a trust need not be evidenced by a trust instrument but the creation of an oral trust and its terms may be established only by clear and convincing evidence.

History.—s. 4, ch. 2006-217.



736.0408 - Trust for care of an animal.

736.0408 Trust for care of an animal.—

(1) A trust may be created to provide for the care of an animal alive during the settlor’s lifetime. The trust terminates on the death of the animal or, if the trust was created to provide for the care of more than one animal alive during the settlor’s lifetime, on the death of the last surviving animal.

(2) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is appointed, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

(3) Property of a trust authorized by this section may be applied only to the intended use of the property, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise as part of the settlor’s estate.

History.—s. 4, ch. 2006-217.



736.0409 - Noncharitable trust without ascertainable beneficiary.

736.0409 Noncharitable trust without ascertainable beneficiary.—Except as otherwise provided in s. 736.0408 or by another provision of law, the following rules apply:

(1) A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. The trust may not be enforced for more than 21 years.

(2) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is appointed, by a person appointed by the court.

(3) Property of a trust authorized by this section may be applied only to the intended use of the property, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise as part of the settlor’s estate.

History.—s. 4, ch. 2006-217.



736.0410 - Modification or termination of trust; proceedings for disapproval of nonjudicial acts.

736.0410 Modification or termination of trust; proceedings for disapproval of nonjudicial acts.—

(1) In addition to the methods of termination prescribed by ss. 736.04113-736.0414, a trust terminates to the extent the trust expires or is revoked or is properly distributed pursuant to the terms of the trust.

(2) A proceeding to disapprove a proposed modification or termination under s. 736.0412 or a trust combination or division under s. 736.0417 may be commenced by any beneficiary.

(3) A proceeding to disapprove a proposed termination under s. 736.0414(1) may be commenced by any qualified beneficiary.

History.—s. 4, ch. 2006-217.



736.04113 - Judicial modification of irrevocable trust when modification is not inconsistent with settlor’s purpose.

736.04113 Judicial modification of irrevocable trust when modification is not inconsistent with settlor’s purpose.—

(1) Upon the application of a trustee of the trust or any qualified beneficiary, a court at any time may modify the terms of a trust that is not then revocable in the manner provided in subsection (2), if:

(a) The purposes of the trust have been fulfilled or have become illegal, impossible, wasteful, or impracticable to fulfill;

(b) Because of circumstances not anticipated by the settlor, compliance with the terms of the trust would defeat or substantially impair the accomplishment of a material purpose of the trust; or

(c) A material purpose of the trust no longer exists.

(2) In modifying a trust under this section, a court may:

(a) Amend or change the terms of the trust, including terms governing distribution of the trust income or principal or terms governing administration of the trust;

(b) Terminate the trust in whole or in part;

(c) Direct or permit the trustee to do acts that are not authorized or that are prohibited by the terms of the trust; or

(d) Prohibit the trustee from performing acts that are permitted or required by the terms of the trust.

(3) In exercising discretion to modify a trust under this section:

(a) The court shall consider the terms and purposes of the trust, the facts and circumstances surrounding the creation of the trust, and extrinsic evidence relevant to the proposed modification.

(b) The court shall consider spendthrift provisions as a factor in making a decision, but the court is not precluded from modifying a trust because the trust contains spendthrift provisions.

(4) The provisions of this section are in addition to, and not in derogation of, rights under the common law to modify, amend, terminate, or revoke trusts.

History.—s. 4, ch. 2006-217.



736.04114 - Limited judicial construction of irrevocable trust with federal tax provisions.

736.04114 Limited judicial construction of irrevocable trust with federal tax provisions.—

(1) Upon the application of a trustee or any qualified beneficiary of a trust, a court at any time may construe the terms of a trust that is not then revocable to define the respective shares or determine beneficiaries, in accordance with the intention of the settlor, if a disposition occurs during the applicable period and the trust contains a provision that:

(a) Includes a formula disposition referring to the “unified credit,” “estate tax exemption,” “applicable exemption amount,” “applicable credit amount,” “applicable exclusion amount,” “generation-skipping transfer tax exemption,” “GST exemption,” “marital deduction,” “maximum marital deduction,” “unlimited marital deduction,” or “maximum charitable deduction”;

(b) Measures a share of a trust based on the amount that can pass free of federal estate tax or the amount that can pass free of federal generation-skipping transfer tax;

(c) Otherwise makes a disposition referring to a charitable deduction, marital deduction, or another provision of federal estate tax or generation-skipping transfer tax law; or

(d) Appears to be intended to reduce or minimize federal estate tax or generation-skipping transfer tax.

(2) For the purpose of this section:

(a) “Applicable period” means a period beginning January 1, 2010, and ending on the end of the day on the earlier of:

1. December 31, 2010; or

2. The day before the date that an act becomes law which repeals or otherwise modifies or has the effect of repealing or modifying s. 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001.

(b) A “disposition occurs” when an interest takes effect in possession or enjoyment.

(3) In construing the trust, the court shall consider the terms and purposes of the trust, the facts and circumstances surrounding the creation of the trust, and the settlor’s probable intent. In determining the settlor’s probable intent, the court may consider evidence relevant to the settlor’s intent even though the evidence contradicts an apparent plain meaning of the trust instrument.

(4) This section does not apply to a disposition that is specifically conditioned upon no federal estate or generation-skipping transfer tax being imposed.

(5) Unless otherwise ordered by the court, during the applicable period and without court order, the trustee administering a trust containing one or more provisions described in subsection (1) may:

(a) Delay or refrain from making any distribution;

(b) Incur and pay fees and costs reasonably necessary to determine its duties and obligations, including compliance with provisions of existing and reasonably anticipated future federal tax laws; and

(c) Establish and maintain reserves for the payment of these fees and costs and federal taxes.

The trustee is not liable for its actions as provided in this subsection which are made or taken in good faith.

(6) The provisions of this section are in addition to, and not in derogation of, rights under this code or the common law to construe a trust.

(7) This section is remedial in order to provide a new or modified legal remedy. This section applies retroactively and is effective as of January 1, 2010.

History.—s. 4, ch. 2010-122.



736.04115 - Judicial modification of irrevocable trust when modification is in best interests of beneficiaries.

736.04115 Judicial modification of irrevocable trust when modification is in best interests of beneficiaries.—

(1) Without regard to the reasons for modification provided in s. 736.04113, if compliance with the terms of a trust is not in the best interests of the beneficiaries, upon the application of a trustee or any qualified beneficiary, a court may at any time modify a trust that is not then revocable as provided in s. 736.04113(2).

(2) In exercising discretion to modify a trust under this section:

(a) The court shall exercise discretion in a manner that conforms to the extent possible with the intent of the settlor, taking into account the current circumstances and best interests of the beneficiaries.

(b) The court shall consider the terms and purposes of the trust, the facts and circumstances surrounding the creation of the trust, and extrinsic evidence relevant to the proposed modification.

(c) The court shall consider spendthrift provisions as a factor in making a decision, but the court is not precluded from modifying a trust because the trust contains spendthrift provisions.

(3) This section shall not apply to:

(a) Any trust created prior to January 1, 2001.

(b) Any trust created after December 31, 2000, if:

1. Under the terms of the trust, all beneficial interests in the trust must vest or terminate within the period prescribed by the rule against perpetuities in s. 689.225(2), notwithstanding s. 689.225(2)(f).

2. The terms of the trust expressly prohibit judicial modification.

(4) For purposes of subsection (3), a revocable trust shall be treated as created when the right of revocation terminates.

(5) The provisions of this section are in addition to, and not in derogation of, rights under the common law to modify, amend, terminate, or revoke trusts.

History.—s. 4, ch. 2006-217.



736.04117 - Trustee’s power to invade principal in trust.

736.04117 Trustee’s power to invade principal in trust.—

(1)(a) Unless the trust instrument expressly provides otherwise, a trustee who has absolute power under the terms of a trust to invade the principal of the trust, referred to in this section as the “first trust,” to make distributions to or for the benefit of one or more persons may instead exercise the power by appointing all or part of the principal of the trust subject to the power in favor of a trustee of another trust, referred to in this section as the “second trust,” for the current benefit of one or more of such persons under the same trust instrument or under a different trust instrument; provided:

1. The beneficiaries of the second trust may include only beneficiaries of the first trust;

2. The second trust may not reduce any fixed income, annuity, or unitrust interest in the assets of the first trust; and

3. If any contribution to the first trust qualified for a marital or charitable deduction for federal income, gift, or estate tax purposes under the Internal Revenue Code of 1986, as amended, the second trust shall not contain any provision which, if included in the first trust, would have prevented the first trust from qualifying for such a deduction or would have reduced the amount of such deduction.

(b) For purposes of this subsection, an absolute power to invade principal shall include a power to invade principal that is not limited to specific or ascertainable purposes, such as health, education, maintenance, and support, whether or not the term “absolute” is used. A power to invade principal for purposes such as best interests, welfare, comfort, or happiness shall constitute an absolute power not limited to specific or ascertainable purposes.

(2) The exercise of a power to invade principal under subsection (1) shall be by an instrument in writing, signed and acknowledged by the trustee, and filed with the records of the first trust.

(3) The exercise of a power to invade principal under subsection (1) shall be considered the exercise of a power of appointment, other than a power to appoint to the trustee, the trustee’s creditors, the trustee’s estate, or the creditors of the trustee’s estate, and shall be subject to the provisions of s. 689.225 covering the time at which the permissible period of the rule against perpetuities begins and the law that determines the permissible period of the rule against perpetuities of the first trust.

(4) The trustee shall notify all qualified beneficiaries of the first trust, in writing, at least 60 days prior to the effective date of the trustee’s exercise of the trustee’s power to invade principal pursuant to subsection (1), of the manner in which the trustee intends to exercise the power. A copy of the proposed instrument exercising the power shall satisfy the trustee’s notice obligation under this subsection. If all qualified beneficiaries waive the notice period by signed written instrument delivered to the trustee, the trustee’s power to invade principal shall be exercisable immediately. The trustee’s notice under this subsection shall not limit the right of any beneficiary to object to the exercise of the trustee’s power to invade principal except as provided in other applicable provisions of this code.

(5) The exercise of the power to invade principal under subsection (1) is not prohibited by a spendthrift clause or by a provision in the trust instrument that prohibits amendment or revocation of the trust.

(6) Nothing in this section is intended to create or imply a duty to exercise a power to invade principal, and no inference of impropriety shall be made as a result of a trustee not exercising the power to invade principal conferred under subsection (1).

(7) The provisions of this section shall not be construed to abridge the right of any trustee who has a power of invasion to appoint property in further trust that arises under the terms of the first trust or under any other section of this code or under another provision of law or under common law.

History.—s. 2, ch. 2007-153.



736.0412 - Nonjudicial modification of irrevocable trust.

736.0412 Nonjudicial modification of irrevocable trust.—

(1) After the settlor’s death, a trust may be modified at any time as provided in s. 736.04113(2) upon the unanimous agreement of the trustee and all qualified beneficiaries.

(2) Modification of a trust as authorized in this section is not prohibited by a spendthrift clause or by a provision in the trust instrument that prohibits amendment or revocation of the trust.

(3) An agreement to modify a trust under this section is binding on a beneficiary whose interest is represented by another person under part III of this code.

(4) This section shall not apply to:

(a) Any trust created prior to January 1, 2001.

(b) Any trust created after December 31, 2000, if, under the terms of the trust, all beneficial interests in the trust must vest or terminate within the period prescribed by the rule against perpetuities in s. 689.225(2), notwithstanding s. 689.225(2)(f), unless the terms of the trust expressly authorize nonjudicial modification.

(c) Any trust for which a charitable deduction is allowed or allowable under the Internal Revenue Code until the termination of all charitable interests in the trust.

(5) For purposes of subsection (4), a revocable trust shall be treated as created when the right of revocation terminates.

(6) The provisions of this section are in addition to, and not in derogation of, rights under the common law to modify, amend, terminate, or revoke trusts.

History.—s. 4, ch. 2006-217.



736.0413 - Cy pres.

736.0413 Cy pres.—

(1) If a particular charitable purpose becomes unlawful, impracticable, impossible to achieve, or wasteful, the court may apply the doctrine of cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlor’s charitable purposes.

(2) A proceeding to modify or terminate a trust under this section may be commenced by a settlor, a trustee, or any qualified beneficiary.

History.—s. 4, ch. 2006-217.



736.0414 - Modification or termination of uneconomic trust.

736.0414 Modification or termination of uneconomic trust.—

(1) After notice to the qualified beneficiaries, the trustee of a trust consisting of trust property having a total value less than $50,000 may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration.

(2) Upon application of a trustee or any qualified beneficiary, the court may modify or terminate a trust or remove the trustee and appoint a different trustee if the court determines that the value of the trust property is insufficient to justify the cost of administration.

(3) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust. The trustee may enter into agreements or make such other provisions that the trustee deems necessary or appropriate to protect the interests of the beneficiaries and the trustee and to carry out the intent and purposes of the trust.

(4) The existence of a spendthrift provision in the trust does not make this section inapplicable unless the trust instrument expressly provides that the trustee may not terminate the trust pursuant to this section.

(5) This section does not apply to an easement for conservation or preservation.

History.—s. 4, ch. 2006-217.



736.0415 - Reformation to correct mistakes.

736.0415 Reformation to correct mistakes.—Upon application of a settlor or any interested person, the court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlor’s intent if it is proved by clear and convincing evidence that both the accomplishment of the settlor’s intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement. In determining the settlor’s original intent, the court may consider evidence relevant to the settlor’s intent even though the evidence contradicts an apparent plain meaning of the trust instrument.

History.—s. 4, ch. 2006-217.



736.0416 - Modification to achieve settlor’s tax objectives.

736.0416 Modification to achieve settlor’s tax objectives.—Upon application of any interested person, to achieve the settlor’s tax objectives the court may modify the terms of a trust in a manner that is not contrary to the settlor’s probable intent. The court may provide that the modification has retroactive effect.

History.—s. 4, ch. 2006-217.



736.0417 - Combination and division of trusts.

736.0417 Combination and division of trusts.—

(1) After notice to the qualified beneficiaries, a trustee may combine two or more trusts into a single trust or divide a trust into two or more separate trusts, if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trusts or trust, respectively.

(2) Subject to the terms of the trust, the trustee may take into consideration differences in federal tax attributes and other pertinent factors in administering the trust property of any separate account or trust, in making applicable tax elections, and in making distributions. A separate trust created by severance must be treated as a separate trust for all purposes from the date on which the severance is effective. The effective date of the severance may be retroactive to a date before the date on which the trustee exercises such power.

History.—s. 4, ch. 2006-217.






Part V - CREDITORS’ CLAIMS; SPENDTHRIFT AND DISCRETIONARYTRUSTS (ss. 736.0501-736.0507)

736.0501 - Rights of beneficiary’s creditor or assignee.

736.0501 Rights of beneficiary’s creditor or assignee.—Except as provided in s. 736.0504, to the extent a beneficiary’s interest is not subject to a spendthrift provision, the court may authorize a creditor or assignee of the beneficiary to reach the beneficiary’s interest by attachment of present or future distributions to or for the benefit of the beneficiary or by other means. The court may limit the award to such relief as is appropriate under the circumstances.

History.—s. 5, ch. 2006-217; s. 11, ch. 2007-153.



736.0502 - Spendthrift provision.

736.0502 Spendthrift provision.—

(1) A spendthrift provision is valid only if the provision restrains both voluntary and involuntary transfer of a beneficiary’s interest. This subsection does not apply to any trust the terms of which are included in an instrument executed before the effective date of this code.

(2) A term of a trust providing that the interest of a beneficiary is held subject to a spendthrift trust, or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary’s interest.

(3) A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision and, except as otherwise provided in this part, a creditor or assignee of the beneficiary may not reach the interest or a distribution by the trustee before receipt of the interest or distribution by the beneficiary.

(4) A valid spendthrift provision does not prevent the appointment of interests through the exercise of a power of appointment.

History.—s. 5, ch. 2006-217; s. 12, ch. 2007-153.



736.0503 - Exceptions to spendthrift provision.

736.0503 Exceptions to spendthrift provision.—

(1) As used in this section, the term “child” includes any person for whom an order or judgment for child support has been entered in this or any other state.

(2) To the extent provided in subsection (3), a spendthrift provision is unenforceable against:

(a) A beneficiary’s child, spouse, or former spouse who has a judgment or court order against the beneficiary for support or maintenance.

(b) A judgment creditor who has provided services for the protection of a beneficiary’s interest in the trust.

(c) A claim of this state or the United States to the extent a law of this state or a federal law so provides.

(3) Except as otherwise provided in this subsection and in s. 736.0504, a claimant against which a spendthrift provision may not be enforced may obtain from a court, or pursuant to the Uniform Interstate Family Support Act, an order attaching present or future distributions to or for the benefit of the beneficiary. The court may limit the award to such relief as is appropriate under the circumstances. Notwithstanding this subsection, the remedies provided in this subsection apply to a claim by a beneficiary’s child, spouse, former spouse, or a judgment creditor described in paragraph (2)(a) or paragraph (2)(b) only as a last resort upon an initial showing that traditional methods of enforcing the claim are insufficient.

History.—s. 5, ch. 2006-217; s. 13, ch. 2007-153.



736.0504 - Discretionary trusts; effect of standard.

736.0504 Discretionary trusts; effect of standard.—

(1) As used in this section, the term “discretionary distribution” means a distribution that is subject to the trustee’s discretion whether or not the discretion is expressed in the form of a standard of distribution and whether or not the trustee has abused the discretion.

(2) Whether or not a trust contains a spendthrift provision, if a trustee may make discretionary distributions to or for the benefit of a beneficiary, a creditor of the beneficiary, including a creditor as described in s. 736.0503(2), may not:

(a) Compel a distribution that is subject to the trustee’s discretion; or

(b) Attach or otherwise reach the interest, if any, which the beneficiary might have as a result of the trustee’s authority to make discretionary distributions to or for the benefit of the beneficiary.

(3) If the trustee’s discretion to make distributions for the trustee’s own benefit is limited by an ascertainable standard, a creditor may not reach or compel distribution of the beneficial interest except to the extent the interest would be subject to the creditor’s claim were the beneficiary not acting as trustee.

(4) This section does not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for an abuse of discretion or failure to comply with a standard for distribution.

History.—s. 5, ch. 2006-217; s. 14, ch. 2007-153.



736.0505 - Creditors’ claims against settlor.

736.0505 Creditors’ claims against settlor.—

(1) Whether or not the terms of a trust contain a spendthrift provision, the following rules apply:

(a) The property of a revocable trust is subject to the claims of the settlor’s creditors during the settlor’s lifetime to the extent the property would not otherwise be exempt by law if owned directly by the settlor.

(b) With respect to an irrevocable trust, a creditor or assignee of the settlor may reach the maximum amount that can be distributed to or for the settlor’s benefit. If a trust has more than one settlor, the amount the creditor or assignee of a particular settlor may reach may not exceed the settlor’s interest in the portion of the trust attributable to that settlor’s contribution.

(c) Notwithstanding the provisions of paragraph (b), the assets of an irrevocable trust may not be subject to the claims of an existing or subsequent creditor or assignee of the settlor, in whole or in part, solely because of the existence of a discretionary power granted to the trustee by the terms of the trust, or any other provision of law, to pay directly to the taxing authorities or to reimburse the settlor for any tax on trust income or principal which is payable by the settlor under the law imposing such tax.

(2) For purposes of this section:

(a) During the period the power may be exercised, the holder of a power of withdrawal is treated in the same manner as the settlor of a revocable trust to the extent of the property subject to the power.

(b) Upon the lapse, release, or waiver of the power, the holder is treated as the settlor of the trust only to the extent the value of the property affected by the lapse, release, or waiver exceeds the greater of the amount specified in:

1. Section 2041(b)(2) or s. 2514(e); or

2. Section 2503(b) and, if the donor was married at the time of the transfer to which the power of withdrawal applies, twice the amount specified in s. 2503(b),

of the Internal Revenue Code of 1986, as amended.

(3) Subject to the provisions of s. 726.105, for purposes of this section, the assets in:

(a) A trust described in s. 2523(e) of the Internal Revenue Code of 1986, as amended, or a trust for which the election described in s. 2523(f) of the Internal Revenue Code of 1986, as amended, has been made; and

(b) Another trust, to the extent that the assets in the other trust are attributable to a trust described in paragraph (a),

shall, after the death of the settlor’s spouse, be deemed to have been contributed by the settlor’s spouse and not by the settlor.

History.—s. 5, ch. 2006-217; s. 5, ch. 2010-122.



736.05053 - Trustee’s duty to pay expenses and obligations of settlor’s estate.

736.05053 Trustee’s duty to pay expenses and obligations of settlor’s estate.—

(1) A trustee of a trust described in s. 733.707(3) shall pay to the personal representative of a settlor’s estate any amounts that the personal representative certifies in writing to the trustee are required to pay the expenses of the administration and obligations of the settlor’s estate. Payments made by a trustee, unless otherwise provided in the trust instrument, must be charged as expenses of the trust without a contribution from anyone. The interests of all beneficiaries of such a trust are subject to the provisions of this subsection; however, the payments must be made from assets, property, or the proceeds of the assets or property that are included in the settlor’s gross estate for federal estate tax purposes and may not be made from assets proscribed in s. 733.707(3) or death benefits described in s. 733.808(4) unless the trust instrument expressly refers to s. 733.808(4) and directs that it does not apply.

(2) Unless a settlor provides by will, or designates in a trust described in s. 733.707(3) funds or property passing under the trust to be used as designated, the expenses of the administration and obligations of the settlor’s estate must be paid from the trust in the following order:

(a) Property of the residue of the trust remaining after all distributions that are to be satisfied by reference to a specific property or type of property, fund, or sum.

(b) Property that is not to be distributed from specified or identified property or a specified or identified item of property.

(c) Property that is to be distributed from specified or identified property or a specified or identified item of property.

(3) Trust distributions that are to be satisfied from specified or identified property must be classed as distributions to be satisfied from the general assets of the trust and not otherwise disposed of in the trust instrument on the failure or insufficiency of funds or property from which payment should be made, to the extent of the insufficiency. Trust distributions given for valuable consideration abate with other distributions of the same class only to the extent of the excess over the value of the consideration until all others of the same class are exhausted. Except as provided in this section, trust distributions abate equally and ratably and without preference or priority between real and personal property. When a specified or identified item of property that has been designated for distribution in the trust instrument or that is charged with a distribution is sold or taken by the trustee, other beneficiaries shall contribute according to their respective interests to the beneficiary whose property has been sold or taken. Before distribution, the trustee shall determine the amounts of the respective contributions and such amounts must be paid or withheld before distribution is made.

(4) The trustee shall pay the expenses of trust administration, including compensation of trustees and attorneys of the trustees, before and in preference to the expenses of the administration and obligations of the settlor’s estate.

(5) Nonresiduary trust dispositions shall abate pro rata with nonresiduary devises pursuant to the priorities specified in this section and s. 733.805, determined as if the beneficiaries of the will and trust, other than the estate or trust itself, were taking under a common instrument.

History.—s. 5, ch. 2006-217; s. 6, ch. 2010-122; s. 9, ch. 2014-127.



736.05055 - Notice of trust.

736.05055 Notice of trust.—

(1) Upon the death of a settlor of a trust described in s. 733.707(3), the trustee must file a notice of trust with the court of the county of the settlor’s domicile and the court having jurisdiction of the settlor’s estate.

(2) The notice of trust must contain the name of the settlor, the settlor’s date of death, the title of the trust, if any, the date of the trust, and the name and address of the trustee.

(3) If the settlor’s probate proceeding has been commenced, the clerk shall notify the trustee in writing of the date of the commencement of the probate proceeding and the file number.

(4) The clerk shall file and index the notice of trust in the same manner as a caveat unless there exists a probate proceeding for the settlor’s estate, in which case the notice of trust must be filed in the probate proceeding and the clerk shall send a copy to the personal representative.

(5) The clerk shall send a copy of any caveat filed regarding the settlor to the trustee, and the notice of trust to any caveator, unless there is a probate proceeding pending and the personal representative and the trustee are the same.

(6) Any proceeding affecting the expenses of the administration or obligations of the settlor’s estate prior to the trustee filing a notice of trust are binding on the trustee.

(7) The trustee’s failure to file the notice of trust does not affect the trustee’s obligation to pay expenses of administration and obligations of the settlor’s estate as provided in s. 733.607(2).

History.—s. 5, ch. 2006-217.



736.0506 - Overdue distribution.

736.0506 Overdue distribution.—

(1) As used in this section, the term “mandatory distribution” means a distribution of income or principal the trustee is required to make to a beneficiary under the terms of the trust, including a distribution on termination of the trust. The term does not include a distribution subject to the exercise of the trustee’s discretion, even if:

(a) The discretion is expressed in the form of a standard of distribution; or

(b) The terms of the trust authorizing a distribution couple language of discretion with language of direction.

(2) A creditor or assignee of a beneficiary may reach a mandatory distribution of income or principal, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the designated distribution date, whether or not a trust contains a spendthrift provision.

History.—s. 5, ch. 2006-217.



736.0507 - Personal obligations of trustee.

736.0507 Personal obligations of trustee.—Except to the extent of the trustee’s interest in the trust other than as a trustee, trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt.

History.—s. 5, ch. 2006-217.






Part VI - REVOCABLE TRUSTS (ss. 736.0601-736.0604)

736.0601 - Capacity of settlor of revocable trust.

736.0601 Capacity of settlor of revocable trust.—The capacity required to create, amend, revoke, or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will.

History.—s. 6, ch. 2006-217.



736.0602 - Revocation or amendment of revocable trust.

736.0602 Revocation or amendment of revocable trust.—

(1) Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust. This subsection does not apply to a trust created under an instrument executed before the effective date of this code.

(2) If a revocable trust is created or funded by more than one settlor:

(a) To the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses.

(b) To the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor’s contribution.

(c) Upon the revocation or amendment of the trust by fewer than all of the settlors, the trustee shall promptly notify the other settlors of the revocation or amendment.

(3) Subject to s. 736.0403(2), the settlor may revoke or amend a revocable trust:

(a) By substantial compliance with a method provided in the terms of the trust; or

(b) If the terms of the trust do not provide a method, by:

1. A later will or codicil that expressly refers to the trust or specifically devises property that would otherwise have passed according to the terms of the trust; or

2. Any other method manifesting clear and convincing evidence of the settlor’s intent.

(4) Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

(5) A settlor’s powers with respect to revocation, amendment, or distribution of trust property may be exercised by an agent under a power of attorney only as authorized by s. 709.2202.

(6) A guardian of the property of the settlor may exercise a settlor’s powers with respect to revocation, amendment, or distribution of trust property only as provided in s. 744.441.

(7) A trustee who does not know that a trust has been revoked or amended is not liable for distributions made and other actions taken on the assumption that the trust had not been amended or revoked.

History.—s. 6, ch. 2006-217; s. 32, ch. 2011-210.



736.0603 - Settlor’s powers; powers of withdrawal.

736.0603 Settlor’s powers; powers of withdrawal.—

(1) While a trust is revocable, the duties of the trustee are owed exclusively to the settlor.

(2) During the period the power may be exercised, the holder of a power of withdrawal has the rights of a settlor of a revocable trust under this section to the extent of the property subject to the power.

History.—s. 6, ch. 2006-217.



736.0604 - Limitation on action contesting validity of revocable trust.

736.0604 Limitation on action contesting validity of revocable trust.—An action to contest the validity of a trust that was revocable at the settlor’s death is barred, if not commenced within the earlier of:

(1) The time as provided in chapter 95; or

(2) Six months after the trustee sent the person a copy of the trust instrument and a notice informing the person of the trust’s existence, of the trustee’s name and address, and of the time allowed for commencing a proceeding.

History.—s. 6, ch. 2006-217.






Part VII - OFFICE OF TRUSTEE (ss. 736.0701-736.0709)

736.0701 - Accepting or declining trusteeship.

736.0701 Accepting or declining trusteeship.—

(1) Except as otherwise provided in subsection (3), a person designated as trustee accepts the trusteeship:

(a) By substantially complying with a method of acceptance provided in the terms of the trust; or

(b) If the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

(2) A person designated as trustee who has not accepted the trusteeship may decline the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have declined the trusteeship.

(3) A person designated as trustee may, without accepting the trusteeship:

(a) Act to preserve the trust property if, within a reasonable time after acting, the person sends to a qualified beneficiary a written statement declining the trusteeship.

(b) Inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose.

History.—s. 7, ch. 2006-217.



736.0702 - Trustee’s bond.

736.0702 Trustee’s bond.—

(1) A trustee shall give bond to secure performance of the trustee’s duties only if the court finds that a bond is needed to protect the interests of the beneficiaries or is required by the terms of the trust and the court has not dispensed with the requirement.

(2) The court may specify the amount of a bond, the trustee’s liabilities under the bond, and whether sureties are necessary. The court may modify or terminate a bond at any time.

History.—s. 7, ch. 2006-217.



736.0703 - Cotrustees.

736.0703 Cotrustees.—

(1) Cotrustees who are unable to reach a unanimous decision may act by majority decision.

(2) If a vacancy occurs in a cotrusteeship, the remaining cotrustees or a majority of the remaining cotrustees may act for the trust.

(3) A cotrustee must participate in the performance of a trustee’s function unless the cotrustee is unavailable to perform the function because of absence, illness, disqualification under other provision of law, or other temporary incapacity or the cotrustee has properly delegated the performance of the function to another cotrustee.

(4) If a cotrustee is unavailable to perform duties because of absence, illness, disqualification under other law, or other temporary incapacity, and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

(5) A cotrustee may not delegate to another cotrustee the performance of a function the settlor reasonably expected the cotrustees to perform jointly, except that a cotrustee may delegate investment functions to a cotrustee pursuant to and in compliance with s. 518.112. A cotrustee may revoke a delegation previously made.

(6) Except as otherwise provided in subsection (7), a cotrustee who does not join in an action of another cotrustee is not liable for the action.

(7) Except as otherwise provided in subsection (9), each cotrustee shall exercise reasonable care to:

(a) Prevent a cotrustee from committing a breach of trust.

(b) Compel a cotrustee to redress a breach of trust.

(8) A dissenting cotrustee who joins in an action at the direction of the majority of the cotrustees and who notifies any cotrustee of the dissent at or before the time of the action is not liable for the action.

(9) If the terms of a trust provide for the appointment of more than one trustee but confer upon one or more of the trustees, to the exclusion of the others, the power to direct or prevent specified actions of the trustees, the excluded trustees shall act in accordance with the exercise of the power. Except in cases of willful misconduct on the part of the excluded trustee, an excluded trustee is not liable, individually or as a fiduciary, for any consequence that results from compliance with the exercise of the power. An excluded trustee does not have a duty or an obligation to review, inquire, investigate, or make recommendations or evaluations with respect to the exercise of the power. The trustee or trustees having the power to direct or prevent actions of the excluded trustees shall be liable to the beneficiaries with respect to the exercise of the power as if the excluded trustees were not in office and shall have the exclusive obligation to account to and to defend any action brought by the beneficiaries with respect to the exercise of the power. The provisions of s. 736.0808(2) do not apply if the person entrusted with the power to direct the actions of the excluded trustee is also a cotrustee.

History.—s. 7, ch. 2006-217; s. 1, ch. 2008-76; s. 5, ch. 2009-117; s. 1, ch. 2014-115.



736.0704 - Vacancy in trusteeship; appointment of successor.

736.0704 Vacancy in trusteeship; appointment of successor.—

(1) A vacancy in a trusteeship occurs if:

(a) A person designated as trustee declines the trusteeship;

(b) A person designated as trustee cannot be identified or does not exist;

(c) A trustee resigns;

(d) A trustee is disqualified or removed;

(e) A trustee dies; or

(f) A trustee is adjudicated to be incapacitated.

(2) If one or more cotrustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

(3) A vacancy in a trusteeship of a noncharitable trust that is required to be filled must be filled in the following order of priority:

(a) By a person named or designated pursuant to the terms of the trust to act as successor trustee.

(b) By a person appointed by unanimous agreement of the qualified beneficiaries.

(c) By a person appointed by the court.

(4) A vacancy in a trusteeship of a charitable trust that is required to be filled must be filled in the following order of priority:

(a) By a person named or designated pursuant to the terms of the trust to act as successor trustee.

(b) By a person selected by unanimous agreement of the charitable organizations expressly designated to receive distributions under the terms of the trust.

(c) By a person appointed by the court.

(5) The court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust, whether or not a vacancy in a trusteeship exists or is required to be filled.

History.—s. 7, ch. 2006-217.



736.0705 - Resignation of trustee.

736.0705 Resignation of trustee.—

(1) A trustee may resign:

(a) Upon at least 30 days’ notice to the qualified beneficiaries, the settlor, if living, and all cotrustees; or

(b) With the approval of the court.

(2) In approving a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

(3) Any liability of a resigning trustee or of any sureties on the trustee’s bond for acts or omissions of the trustee is not discharged or affected by the trustee’s resignation.

History.—s. 7, ch. 2006-217.



736.0706 - Removal of trustee.

736.0706 Removal of trustee.—

(1) The settlor, a cotrustee, or a beneficiary may request the court to remove a trustee, or a trustee may be removed by the court on the court’s own initiative.

(2) The court may remove a trustee if:

(a) The trustee has committed a serious breach of trust;

(b) The lack of cooperation among cotrustees substantially impairs the administration of the trust;

(c) Due to the unfitness, unwillingness, or persistent failure of the trustee to administer the trust effectively, the court determines that removal of the trustee best serves the interests of the beneficiaries; or

(d) There has been a substantial change of circumstances or removal is requested by all of the qualified beneficiaries, the court finds that removal of the trustee best serves the interests of all of the beneficiaries and is not inconsistent with a material purpose of the trust, and a suitable cotrustee or successor trustee is available.

(3) Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief under s. 736.1001(2) as may be necessary to protect the trust property or the interests of the beneficiaries.

History.—s. 7, ch. 2006-217.



736.0707 - Delivery of property by former trustee.

736.0707 Delivery of property by former trustee.—

(1) Unless a cotrustee remains in office or the court otherwise orders and until the trust property is delivered to a successor trustee or other person entitled to the property, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property.

(2) A trustee who has resigned or been removed shall within a reasonable time deliver the trust property within the trustee’s possession to the cotrustee, successor trustee, or other person entitled to the property, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses, and taxes. The provisions of this subsection are in addition to and are not in derogation of the rights of a removed or resigning trustee under the common law.

History.—s. 7, ch. 2006-217.



736.0708 - Compensation of trustee.

736.0708 Compensation of trustee.—

(1) If the terms of a trust do not specify the trustee’s compensation, a trustee is entitled to compensation that is reasonable under the circumstances.

(2) If the terms of a trust specify the trustee’s compensation, the trustee is entitled to be compensated as specified, but the court may allow more or less compensation if:

(a) The duties of the trustee are substantially different from those contemplated when the trust was created; or

(b) The compensation specified by the terms of the trust would be unreasonably low or high.

(3) If the trustee has rendered other services in connection with the administration of the trust, the trustee shall also be allowed reasonable compensation for the other services rendered in addition to reasonable compensation as trustee.

History.—s. 7, ch. 2006-217.



736.0709 - Reimbursement of expenses.

736.0709 Reimbursement of expenses.—

(1) A trustee is entitled to be reimbursed out of the trust property, with interest as appropriate, for reasonable expenses that were properly incurred in the administration of the trust.

(2) An advance by the trustee of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.

History.—s. 7, ch. 2006-217.






Part VIII - DUTIES AND POWERS OF TRUSTEE (ss. 736.0801-736.0817)

736.0801 - Duty to administer trust.

736.0801 Duty to administer trust.—Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with this code.

History.—s. 8, ch. 2006-217.



736.0802 - Duty of loyalty.

736.0802 Duty of loyalty.—

(1) As between a trustee and the beneficiaries, a trustee shall administer the trust solely in the interests of the beneficiaries.

(2) Subject to the rights of persons dealing with or assisting the trustee as provided in s. 736.1016, a sale, encumbrance, or other transaction involving the investment or management of trust property entered into by the trustee for the trustee’s own personal account or which is otherwise affected by a conflict between the trustee’s fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

(a) The transaction was authorized by the terms of the trust;

(b) The transaction was approved by the court;

(c) The beneficiary did not commence a judicial proceeding within the time allowed by s. 736.1008;

(d) The beneficiary consented to the trustee’s conduct, ratified the transaction, or released the trustee in compliance with s. 736.1012;

(e) The transaction involves a contract entered into or claim acquired by the trustee when that person had not become or contemplated becoming trustee;

(f) The transaction was consented to in writing by a settlor of the trust while the trust was revocable;

(g) The transaction is one by a corporate trustee that involves a money market mutual fund, mutual fund, or a common trust fund described in s. 736.0816(3); or

(h) With regard to a trust that is administered by a family trust company, licensed family trust company, or foreign licensed family trust company operating under chapter 662, the transaction is authorized by s. 662.132(4)-(8).

(3)(a) A sale, encumbrance, or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between personal and fiduciary interests if the sale, encumbrance, or other transaction is entered into by the trustee with:

1. The trustee’s spouse;

2. The trustee’s descendants, siblings, parents, or their spouses;

3. An officer, director, employee, agent, or attorney of the trustee; or

4. A corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trustee’s best judgment.

(b) This subsection does not apply to a trust being administered by a family trust company, licensed family trust company, or foreign licensed family trust company operating under chapter 662 if the sale, encumbrance, or other transaction is authorized by s. 662.132(4)-(8).

(4) A transaction not concerning trust property in which the trustee engages in the trustee’s individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

(5)(a) An investment by a trustee authorized by lawful authority to engage in trust business, as defined in s. 658.12(20), in investment instruments, as defined in s. 660.25(6), that are owned or controlled by the trustee or its affiliate, or from which the trustee or its affiliate receives compensation for providing services in a capacity other than as trustee, is not presumed to be affected by a conflict between personal and fiduciary interests provided the investment otherwise complies with chapters 518 and 660 and the trustee complies with the requirements of this subsection.

(b) A trustee who, pursuant to this subsection, invests trust funds in investment instruments that are owned or controlled by the trustee or its affiliate shall disclose the following to all qualified beneficiaries:

1. Notice that the trustee has invested trust funds in investment instruments owned or controlled by the trustee or its affiliate.

2. The identity of the investment instruments.

3. The identity and relationship to the trustee of any affiliate that owns or controls the investment instruments.

(c) A trustee who, pursuant to this subsection, invests trust funds in investment instruments with respect to which the trustee or its affiliate receives compensation for providing services in a capacity other than as trustee shall disclose to all qualified beneficiaries, the nature of the services provided by the trustee or its affiliate, and all compensation, including, but not limited to, fees or commissions paid or to be paid by the account and received or to be received by an affiliate arising from such affiliated investment.

(d) Disclosure required by this subsection shall be made at least annually unless there has been no change in the method or increase in the rate at which such compensation is calculated since the most recent disclosure. The disclosure may be given in a trust disclosure document as defined in s. 736.1008, in a copy of the prospectus for the investment instrument, in any other written disclosure prepared for the investment instrument under applicable federal or state law, or in a written summary that includes all compensation received or to be received by the trustee and any affiliate of the trustee and an explanation of the manner in which such compensation is calculated, either as a percentage of the assets invested or by some other method.

(e) This subsection shall apply as follows:

1. This subsection does not apply to qualified investment instruments or to a trust for which a right of revocation exists.

2. For investment instruments other than qualified investment instruments, paragraphs (a), (b), (c), and (d) shall apply to irrevocable trusts created on or after July 1, 2007, which expressly authorize the trustee, by specific reference to this subsection, to invest in investment instruments owned or controlled by the trustee or its affiliate.

3. For investment instruments other than qualified investment instruments, paragraphs (a), (b), (c), and (d) shall apply to irrevocable trusts created on or after July 1, 2007, that are not described in subparagraph 2. and to irrevocable trusts created prior to July 1, 2007, only as follows:

a. Such paragraphs shall not apply until the statement required in paragraph (f) is provided and a majority of the qualified beneficiaries have provided written consent. All consents must be obtained within 90 days after the date of delivery of the written request. Once given, consent shall be valid as to all investment instruments acquired pursuant to the consent prior to the date of any withdrawal of the consent.

(I) Any qualified beneficiary may petition the court for an order to prohibit, limit, or restrict a trustee’s authority to make investments under this subsection. The burden shall be upon the petitioning beneficiary to show good cause for the relief sought.

(II) The court may award costs and attorney’s fees relating to any petition under this subparagraph in the same manner as in chancery actions. When costs and attorney’s fees are to be paid out of the trust, the court, in its discretion, may direct from which part of the trust such costs and fees shall be paid.

b. The consent of a majority of the qualified beneficiaries under this subparagraph may be withdrawn prospectively by written notice of a majority of any one of the class or classes of the qualified beneficiaries.

(f)1. The trustee of a trust as defined in s. 731.201 may request authority to invest in investment instruments described in this subsection other than a qualified investment instrument, by providing to all qualified beneficiaries a written request containing the following:

a. The name, telephone number, street address, and mailing address of the trustee and of any individuals who may be contacted for further information.

b. A statement that the investment or investments cannot be made without the consent of a majority of each class of the qualified beneficiaries.

c. A statement that, if a majority of each class of qualified beneficiaries consent, the trustee will have the right to make investments in investment instruments, as defined in s. 660.25(6), which are owned or controlled by the trustee or its affiliate, or from which the trustee or its affiliate receives compensation for providing services in a capacity other than as trustee, that such investment instruments may include investment instruments sold primarily to trust accounts, and that the trustee or its affiliate may receive fees in addition to the trustee’s compensation for administering the trust.

d. A statement that the consent may be withdrawn prospectively at any time by written notice given by a majority of any class of the qualified beneficiaries.

A statement by the trustee is not delivered if the statement is accompanied by another written communication other than a written communication by the trustee that refers only to the statement.

2. For purposes of paragraph (e) and this paragraph:

a. “Majority of the qualified beneficiaries” means:

(I) If at the time the determination is made there are one or more beneficiaries as described in s. 736.0103(16)(c), at least a majority in interest of the beneficiaries described in s. 736.0103(16)(a), at least a majority in interest of the beneficiaries described in s. 736.0103(16)(b), and at least a majority in interest of the beneficiaries described in s. 736.0103(16)(c), if the interests of the beneficiaries are reasonably ascertainable; otherwise, a majority in number of each such class; or

(II) If there is no beneficiary as described in s. 736.0103(16)(c), at least a majority in interest of the beneficiaries described in s. 736.0103(16)(a) and at least a majority in interest of the beneficiaries described in s. 736.0103(16)(b), if the interests of the beneficiaries are reasonably ascertainable; otherwise, a majority in number of each such class.

b. “Qualified investment instrument” means a mutual fund, common trust fund, or money market fund described in and governed by s. 736.0816(3).

c. An irrevocable trust is created upon execution of the trust instrument. If a trust that was revocable when created thereafter becomes irrevocable, the irrevocable trust is created when the right of revocation terminates.

(g) Nothing in this chapter is intended to create or imply a duty for the trustee to seek the application of this subsection to invest in investment instruments described in paragraph (a), and no inference of impropriety may be made as a result of a trustee electing not to invest trust assets in investment instruments described in paragraph (a).

(h) This subsection is not the exclusive authority under this code for investing in investment instruments described in paragraph (a). A trustee who invests trust funds in investment instruments described in paragraph (a) is not required to comply with paragraph (b), paragraph (c), or paragraph (f) if the trustee is permitted to invest in such investment instruments pursuant to subsection (2).

(i) This subsection does not apply to a trust administered by a family trust company, licensed family trust company, or foreign licensed family trust company operating under chapter 662.

(6) In voting shares of stock or in exercising powers of control over similar interests in other forms of enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect or appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

(7) This section does not preclude the following transactions, if fair to the beneficiaries:

(a) An agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

(b) A payment of reasonable compensation to the trustee;

(c) A transaction between a trust and another trust, the decedent’s estate, or a guardian of the property of which the trustee is a fiduciary or in which a beneficiary has an interest;

(d) A deposit of trust money in a regulated financial service institution operated by the trustee; or

(e) An advance by the trustee of money for the protection of the trust.

(8) This section does not preclude the employment of persons, including, but not limited to, attorneys, accountants, investment advisers, or agents, even if they are the trustee, an affiliate of the trustee, or otherwise associated with the trustee, to advise or assist the trustee in the exercise of any of the trustee’s powers and to pay reasonable compensation and costs incurred in connection with such employment from the assets of the trust; to act without independent investigation on their recommendations; and, instead of acting personally, to employ one or more agents to perform any act of administration, whether or not discretionary.

(9) The court may appoint a special fiduciary to act with respect to any proposed transaction that might violate this section if entered into by the trustee.

(10) Unless otherwise provided in this subsection, payment of costs or attorney fees incurred in any proceeding may be made by a trustee from assets of the trust without the approval of any person and without court authorization, as provided in ss. 736.0816(20) and 736.1007(1).

(a) As used in this subsection, the term “pleading” means a pleading as defined in Rule 1.100 of the Florida Rules of Civil Procedure.

(b) If a trustee incurs attorney fees or costs in connection with a claim or defense of breach of trust which is made in a filed pleading, the trustee may pay such attorney fees or costs from trust assets without the approval of any person and without any court authorization. However, the trustee must serve a written notice of intent upon each qualified beneficiary of the trust whose share of the trust may be affected by the payment before such payment is made. The notice of intent does not need to be served upon a qualified beneficiary whose identity or location is unknown to, and not reasonably ascertainable by, the trustee.

(c) The notice of intent must identify the judicial proceeding in which the claim or defense of breach of trust has been made in a filed pleading and must inform the person served of his or her right under paragraph (e) to apply to the court for an order prohibiting the trustee from using trust assets to pay attorney fees or costs as provided in paragraph (b) or compelling the return of such attorney fees and costs to the trust. The notice of intent must be served by any commercial delivery service or form of mail requiring a signed receipt; the manner provided in the Florida Rules of Civil Procedure for service of process; or, as to any party over whom the court has already acquired jurisdiction in that judicial proceeding, in the manner provided for service of pleadings and other documents by the Florida Rules of Civil Procedure.

(d) If a trustee has used trust assets to pay attorney fees or costs described in paragraph (b) before service of a notice of intent, any qualified beneficiary who is not barred under s. 736.1008 and whose share of the trust may have been affected by such payment is entitled, upon the filing of a motion to compel the return of such payment to the trust, to an order compelling the return of such payment, with interest at the statutory rate. The court shall award attorney fees and costs incurred in connection with the motion to compel as provided in s. 736.1004.

(e) Upon the motion of any qualified beneficiary who is not barred under s. 736.1008 and whose share of the trust may be affected by the use of trust assets to pay attorney fees or costs as provided in paragraph (b), the court may prohibit the trustee from using trust assets to make such payment and, if such payment has been made from trust assets after service of a notice of intent, the court may enter an order compelling the return of the attorney fees and costs to the trust, with interest at the statutory rate. In connection with any hearing on a motion brought under this paragraph:

1. The court shall deny the motion unless it finds a reasonable basis to conclude that there has been a breach of trust. If the court finds there is a reasonable basis to conclude there has been a breach of trust, the court may still deny the motion if it finds good cause to do so.

2. The movant may show that such reasonable basis exists, and the trustee may rebut any such showing by presenting affidavits, answers to interrogatories, admissions, depositions, and any evidence otherwise admissible under the Florida Evidence Code.

(f) If a trustee fails to comply with an order of the court prohibiting the use of trust assets to pay attorney fees or costs described in paragraph (b) or fails to comply with an order compelling that such payment be refunded to the trust, the court may impose such remedies or sanctions as the court deems appropriate, including, without limitation, striking the defenses or pleadings filed by the trustee.

(g) Notwithstanding the entry of an order prohibiting the use of trust assets to pay attorney fees and costs as provided in paragraph (b), or compelling the return of such attorney fees or costs, if a claim or defense of breach of trust is withdrawn, dismissed, or judicially resolved in the trial court without a determination that the trustee has committed a breach of trust, the trustee is authorized to use trust assets to pay attorney fees and costs as provided in paragraph (b) and may do so without service of a notice of intent or order of the court. The attorney fees and costs may include fees and costs that were refunded to the trust pursuant to an order of the court.

(h) This subsection does not limit proceedings under s. 736.0206 or remedies for breach of trust under s. 736.1001, or the right of any interested person to challenge or object to the payment of compensation or costs from the trust.

History.—s. 8, ch. 2006-217; s. 3, ch. 2007-153; s. 159, ch. 2008-4; s. 2, ch. 2008-76; s. 20, ch. 2009-115; s. 18, ch. 2013-172; s. 38, ch. 2014-97; s. 5, ch. 2016-189.



736.0803 - Impartiality.

736.0803 Impartiality.—If a trust has two or more beneficiaries, the trustee shall act impartially in administering the trust property, giving due regard to the beneficiaries’ respective interests.

History.—s. 8, ch. 2006-217.



736.0804 - Prudent administration.

736.0804 Prudent administration.—A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

History.—s. 8, ch. 2006-217.



736.0805 - Expenses of administration.

736.0805 Expenses of administration.—In administering a trust, the trustee shall only incur expenses that are reasonable in relation to the trust property, the purposes of the trust, and the skills of the trustee.

History.—s. 8, ch. 2006-217.



736.0806 - Trustee’s skills.

736.0806 Trustee’s skills.—A trustee who has special skills or expertise, or is named trustee in reliance on the trustee’s representation that the trustee has special skills or expertise, shall use those special skills or expertise.

History.—s. 8, ch. 2006-217.



736.0807 - Delegation by trustee.

736.0807 Delegation by trustee.—

(1) A trustee may delegate duties and powers that a prudent trustee of comparable skills could properly delegate under the circumstances, including investment functions pursuant to s. 518.112. The trustee shall exercise reasonable care, skill, and caution in:

(a) Selecting an agent.

(b) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust.

(c) Reviewing the agent’s actions periodically, in order to monitor the agent’s performance and compliance with the terms of the delegation.

(2) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(3) A trustee who complies with subsection (1) and, when investment functions are delegated, s. 518.112 is not liable to the beneficiaries or to the trust for an action of the agent to whom the function was delegated.

History.—s. 8, ch. 2006-217; s. 6, ch. 2009-117; s. 13, ch. 2013-172.



736.0808 - Powers to direct.

736.0808 Powers to direct.—

(1) Subject to ss. 736.0403(2) and 736.0602(3)(a), the trustee may follow a direction of the settlor that is contrary to the terms of the trust while a trust is revocable.

(2) If the terms of a trust confer on a person other than the settlor of a revocable trust the power to direct certain actions of the trustee, the trustee shall act in accordance with an exercise of the power unless the attempted exercise is manifestly contrary to the terms of the trust or the trustee knows the attempted exercise would constitute a serious breach of a fiduciary duty that the person holding the power owes to the beneficiaries of the trust.

(3) The terms of a trust may confer on a trustee or other person a power to direct the modification or termination of the trust.

(4) A person, other than a beneficiary, who holds a power to direct is presumptively a fiduciary who, as such, is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of a fiduciary duty.

History.—s. 8, ch. 2006-217.



736.0809 - Control and protection of trust property.

736.0809 Control and protection of trust property.—A trustee shall take reasonable steps to take control of and protect the trust property.

History.—s. 8, ch. 2006-217.



736.0810 - Recordkeeping and identification of trust property.

736.0810 Recordkeeping and identification of trust property.—

(1) A trustee shall keep clear, distinct, and accurate records of the administration of the trust.

(2) A trustee shall keep trust property separate from the trustee’s own property.

(3) Except as otherwise provided in subsection (4), a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

(4) If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of two or more separate trusts.

History.—s. 8, ch. 2006-217.



736.08105 - Duty to ascertain marketable title of trust real property.

736.08105 Duty to ascertain marketable title of trust real property.—A trustee holding title to real property received from a settlor or estate shall not be required to obtain title insurance or proof of marketable title until a marketable title is required for a sale or conveyance of the real property.

History.—s. 8, ch. 2006-217.



736.0811 - Enforcement and defense of claims.

736.0811 Enforcement and defense of claims.—A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust.

History.—s. 8, ch. 2006-217.



736.0812 - Collecting trust property.

736.0812 Collecting trust property.—A trustee shall take reasonable steps to compel a former trustee or other person to deliver trust property to the trustee and, except as provided in s. 736.08125, to redress a breach of trust known to the trustee to have been committed by a former trustee.

History.—s. 8, ch. 2006-217.



736.08125 - Protection of successor trustees.

736.08125 Protection of successor trustees.—

(1) A successor trustee is not personally liable for actions taken by any prior trustee, nor does any successor trustee have a duty to institute any proceeding against any prior trustee, or file any claim against any prior trustee’s estate, for any of the prior trustee’s actions as trustee under any of the following circumstances:

(a) As to a successor trustee who succeeds a trustee who was also the settlor of a trust that was revocable during the time that the settlor served as trustee;

(b) As to any beneficiary who has waived any accounting required by s. 736.0813, but only as to the periods included in the waiver;

(c) As to any beneficiary who has released the successor trustee from the duty to institute any proceeding or file any claim;

(d) As to any person who is not an eligible beneficiary; or

(e) As to any eligible beneficiary:

1. If a super majority of the eligible beneficiaries have released the successor trustee;

2. If the eligible beneficiary has not delivered a written request to the successor trustee to institute an action or file a claim against the prior trustee within 6 months after the date of the successor trustee’s acceptance of the trust, if the successor trustee has notified the eligible beneficiary in writing of acceptance by the successor trustee in accordance with s. 736.0813(1)(a) and that writing advises the beneficiary that, unless the beneficiary delivers the written request within 6 months after the date of acceptance, the right to proceed against the successor trustee will be barred pursuant to this section; or

3. For any action or claim that the eligible beneficiary is barred from bringing against the prior trustee.

(2) For the purposes of this section, the term:

(a) “Eligible beneficiaries” means:

1. At the time the determination is made, if there are one or more beneficiaries as described in s. 736.0103(16)(c), the beneficiaries described in s. 736.0103(16)(a) and (c); or

2. If there is no beneficiary as described in s. 736.0103(16)(c), the beneficiaries described in s. 736.0103(16)(a) and (b).

(b) “Super majority of eligible beneficiaries” means at least two-thirds in interest of the eligible beneficiaries if the interests of the eligible beneficiaries are reasonably ascertainable, otherwise, at least two-thirds in number of the eligible beneficiaries.

(3) Nothing in this section affects any liability of the prior trustee or the right of the successor trustee or any beneficiary to pursue an action or claim against the prior trustee.

History.—s. 8, ch. 2006-217; s. 19, ch. 2013-172.



736.0813 - Duty to inform and account.

736.0813 Duty to inform and account.—The trustee shall keep the qualified beneficiaries of the trust reasonably informed of the trust and its administration.

(1) The trustee’s duty to inform and account includes, but is not limited to, the following:

(a) Within 60 days after acceptance of the trust, the trustee shall give notice to the qualified beneficiaries of the acceptance of the trust, the full name and address of the trustee, and that the fiduciary lawyer-client privilege in s. 90.5021 applies with respect to the trustee and any attorney employed by the trustee.

(b) Within 60 days after the date the trustee acquires knowledge of the creation of an irrevocable trust, or the date the trustee acquires knowledge that a formerly revocable trust has become irrevocable, whether by the death of the settlor or otherwise, the trustee shall give notice to the qualified beneficiaries of the trust’s existence, the identity of the settlor or settlors, the right to request a copy of the trust instrument, the right to accountings under this section, and that the fiduciary lawyer-client privilege in s. 90.5021 applies with respect to the trustee and any attorney employed by the trustee.

(c) Upon reasonable request, the trustee shall provide a qualified beneficiary with a complete copy of the trust instrument.

(d) A trustee of an irrevocable trust shall provide a trust accounting, as set forth in s. 736.08135, from the date of the last accounting or, if none, from the date on which the trustee became accountable, to each qualified beneficiary at least annually and on termination of the trust or on change of the trustee.

(e) Upon reasonable request, the trustee shall provide a qualified beneficiary with relevant information about the assets and liabilities of the trust and the particulars relating to administration.

Paragraphs (a) and (b) do not apply to an irrevocable trust created before the effective date of this code, or to a revocable trust that becomes irrevocable before the effective date of this code. Paragraph (a) does not apply to a trustee who accepts a trusteeship before the effective date of this code.

(2) A qualified beneficiary may waive the trustee’s duty to account under paragraph (1)(d). A qualified beneficiary may withdraw a waiver previously given. Waivers and withdrawals of prior waivers under this subsection must be in writing. Withdrawals of prior waivers are effective only with respect to accountings for future periods.

(3) The representation provisions of part III apply with respect to all rights of a qualified beneficiary under this section.

(4) As provided in s. 736.0603(1), the trustee’s duties under this section extend only to the settlor while a trust is revocable.

(5) This section applies to trust accountings rendered for accounting periods beginning on or after July 1, 2007.

History.—s. 8, ch. 2006-217; s. 15, ch. 2007-153; s. 11, ch. 2011-183; s. 14, ch. 2013-172.



736.08135 - Trust accountings.

736.08135 Trust accountings.—

(1) A trust accounting must be a reasonably understandable report from the date of the last accounting or, if none, from the date on which the trustee became accountable, that adequately discloses the information required in subsection (2).

(2)(a) The accounting must begin with a statement identifying the trust, the trustee furnishing the accounting, and the time period covered by the accounting.

(b) The accounting must show all cash and property transactions and all significant transactions affecting administration during the accounting period, including compensation paid to the trustee and the trustee’s agents. Gains and losses realized during the accounting period and all receipts and disbursements must be shown.

(c) To the extent feasible, the accounting must identify and value trust assets on hand at the close of the accounting period. For each asset or class of assets reasonably capable of valuation, the accounting shall contain two values, the asset acquisition value or carrying value and the estimated current value. The accounting must identify each known noncontingent liability with an estimated current amount of the liability if known.

(d) To the extent feasible, the accounting must show significant transactions that do not affect the amount for which the trustee is accountable, including name changes in investment holdings, adjustments to carrying value, a change of custodial institutions, and stock splits.

(e) The accounting must reflect the allocation of receipts, disbursements, accruals, or allowances between income and principal when the allocation affects the interest of any beneficiary of the trust.

(f) The trustee shall include in the final accounting a plan of distribution for any undistributed assets shown on the final accounting.

(3) This section applies to all trust accountings rendered for any accounting periods beginning on or after January 1, 2003.

History.—s. 8, ch. 2006-217.



736.0814 - Discretionary powers; tax savings.

736.0814 Discretionary powers; tax savings.—

(1) Notwithstanding the breadth of discretion granted to a trustee in the terms of the trust, including the use of such terms as “absolute,” “sole,” or “uncontrolled,” the trustee shall exercise a discretionary power in good faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries. A court shall not determine that a trustee abused its discretion merely because the court would have exercised the discretion in a different manner or would not have exercised the discretion.

(2) Subject to subsection (3) and unless the terms of the trust expressly indicate that a rule in this subsection does not apply, a person who is a beneficiary and a trustee may not:

(a) Make discretionary distributions of either principal or income to or for the benefit of that trustee, except to provide for that trustee’s health, education, maintenance, or support as described under ss. 2041 and 2514 of the Internal Revenue Code;

(b) Make discretionary allocations of receipts or expenses as between principal and income, unless the trustee acts in a fiduciary capacity whereby the trustee has no power to enlarge or shift any beneficial interest except as an incidental consequence of the discharge of the trustee’s fiduciary duties;

(c) Make discretionary distributions of either principal or income to satisfy any of the trustee’s legal support obligations; or

(d) Exercise any other power, including, but not limited to, the right to remove or to replace any trustee, so as to cause the powers enumerated in paragraph (a), paragraph (b), or paragraph (c) to be exercised on behalf of, or for the benefit of, a beneficiary who is also a trustee.

(3) Subsection (2) does not apply to:

(a) A power held by the settlor of the trust;

(b) A power held by the settlor’s spouse who is the trustee of a trust for which a marital deduction, as defined in s. 2056(a) or s. 2523(a) of the Internal Revenue Code of 1986, as amended, was previously allowed;

(c) Any trust during any period that the trust may be revoked or amended by its settlor; or

(d) A trust if contributions to the trust qualify for the annual exclusion under s. 2503(c) of the Internal Revenue Code of 1986, as amended.

(4) A power whose exercise is limited or prohibited by subsection (2) may be exercised by the remaining trustees whose exercise of the power is not so limited or prohibited. If there is no trustee qualified to exercise the power, on petition by any qualified beneficiary, the court may appoint an independent trustee with authority to exercise the power.

(5) A person who has the right to remove or to replace a trustee does not possess nor may that person be deemed to possess, by virtue of having that right, the powers of the trustee that is subject to removal or to replacement.

History.—s. 8, ch. 2006-217.



736.08147 - Duty to distribute trust income.

736.08147 Duty to distribute trust income.—If a will or trust instrument granting income to the settlor’s or testator’s spouse for life is silent as to the time of distribution of income and the frequency of distributions, the trustee shall distribute all net income, as defined in chapter 738, to the spouse no less frequently than annually. This provision shall apply to any trust established before, on, or after July 1, 2007, unless the trust instrument expressly directs or permits net income to be distributed less frequently than annually.

History.—s. 8, ch. 2006-217.



736.0815 - General powers of trustee.

736.0815 General powers of trustee.—

(1) A trustee, without authorization by the court, may, except as limited or restricted by this code, exercise:

(a) Powers conferred by the terms of the trust.

(b) Except as limited by the terms of the trust:

1. All powers over the trust property that an unmarried competent owner has over individually owned property.

2. Any other powers appropriate to achieve the proper investment, management, and distribution of the trust property.

3. Any other powers conferred by this code.

(2) The exercise of a power is subject to the fiduciary duties prescribed by this code.

History.—s. 8, ch. 2006-217.



736.0816 - Specific powers of trustee.

736.0816 Specific powers of trustee.—Except as limited or restricted by this code, a trustee may:

(1) Collect trust property and accept or reject additions to the trust property from a settlor, including an asset in which the trustee is personally interested, and hold property in the name of a nominee or in other form without disclosure of the trust so that title to the property may pass by delivery but the trustee is liable for any act of the nominee in connection with the property so held.

(2) Acquire or sell property, for cash or on credit, at public or private sale.

(3) Acquire an undivided interest in a trust asset, including, but not limited to, a money market mutual fund, mutual fund, or common trust fund, in which asset the trustee holds an undivided interest in any trust capacity, including any money market or other mutual fund from which the trustee or any affiliate or associate of the trustee is entitled to receive reasonable compensation for providing necessary services as an investment adviser, portfolio manager, or servicing agent. A trustee or affiliate or associate of the trustee may receive compensation for such services in addition to fees received for administering the trust provided such compensation is fully disclosed in writing to all qualified beneficiaries. As used in this subsection, the term “mutual fund” includes an open-end or closed-end management investment company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C. ss. 80a-1 et seq., as amended.

(4) Exchange, partition, or otherwise change the character of trust property.

(5) Deposit trust money in an account in a regulated financial service institution.

(6) Borrow money, with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust and advance money for the protection of the trust.

(7) With respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation, or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, members, or property owners, including, but not limited to, merging, dissolving, or otherwise changing the form of business organization or contributing additional capital.

(8) With respect to stocks or other securities, exercise the rights of an absolute owner, including, but not limited to, the right to:

(a) Vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement.

(b) Hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery.

(c) Pay calls, assessments, and other sums chargeable or accruing against the securities, and sell or exercise stock subscription or conversion rights.

(d) Deposit the securities with a depositary or other regulated financial service institution.

(9) With respect to an interest in real property, construct, or make ordinary or extraordinary repairs to, alterations to, or improvements in, buildings or other structures, demolish improvements, raze existing or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements, and make or vacate plats and adjust boundaries.

(10) Enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within or extending beyond the duration of the trust.

(11) Grant an option involving a sale, lease, or other disposition of trust property or acquire an option for the acquisition of property, including an option exercisable beyond the duration of the trust, and exercise an option so acquired.

(12) Insure the property of the trust against damage or loss and insure the trustee, trustee’s agents, and beneficiaries against liability arising from the administration of the trust.

(13) Abandon or decline to administer property of no value or of insufficient value to justify the collection or continued administration of such property.

(14) Pay or contest any claim, settle a claim by or against the trust, and release, in whole or in part, a claim belonging to the trust.

(15) Pay taxes, assessments, compensation of the trustee and of employees and agents of the trust, and other expenses incurred in the administration of the trust.

(16) Allocate items of income or expense to trust income or principal, as provided by law.

(17) Exercise elections with respect to federal, state, and local taxes.

(18) Select a mode of payment under any employee benefit or retirement plan, annuity, or life insurance payable to the trustee, exercise rights under such plan, annuity, or insurance, including exercise of the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds.

(19) Make loans out of trust property, including, but not limited to, loans to a beneficiary on terms and conditions that are fair and reasonable under the circumstances, and the trustee has a lien on future distributions for repayment of those loans.

(20) Employ persons, including, but not limited to, attorneys, accountants, investment advisers, or agents, even if they are the trustee, an affiliate of the trustee, or otherwise associated with the trustee, to advise or assist the trustee in the exercise of any of the trustee’s powers and pay reasonable compensation and costs incurred in connection with such employment from the assets of the trust, subject to s. 736.0802(10) with respect to attorney fees and costs, and act without independent investigation on the recommendations of such persons.

(21) Pay an amount distributable to a beneficiary who is under a legal disability or who the trustee reasonably believes is incapacitated, by paying the amount directly to the beneficiary or applying the amount for the beneficiary’s benefit, or by:

(a) Paying the amount to the beneficiary’s guardian of the property or, if the beneficiary does not have a guardian of the property, the beneficiary’s guardian of the person;

(b) Paying the amount to the beneficiary’s custodian under a Uniform Transfers to Minors Act or custodial trustee under a Uniform Custodial Trust Act, and, for that purpose, creating a custodianship or custodial trust;

(c) Paying the amount to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary’s behalf, if the trustee does not know of a guardian of the property, guardian of the person, custodian, or custodial trustee; or

(d) Managing the amount as a separate fund on the beneficiary’s behalf, subject to the beneficiary’s continuing right to withdraw the distribution.

(22) On distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes, and adjust for resulting differences in valuation.

(23) Prosecute or defend, including appeals, an action, claim, or judicial proceeding in any jurisdiction to protect trust property or the trustee in the performance of the trustee’s duties.

(24) Sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee’s powers.

(25) On termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to the property, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses, and taxes.

History.—s. 8, ch. 2006-217; s. 4, ch. 2007-153; s. 6, ch. 2016-189.



736.08163 - Powers of trustees relating to environmental or human health laws or to trust property contaminated with hazardous or toxic substances; liability.

736.08163 Powers of trustees relating to environmental or human health laws or to trust property contaminated with hazardous or toxic substances; liability.—

(1) From the creation of a trust until final distribution of the assets from the trust, the trustee has, without court authorization, the powers specified in subsection (2).

(2) Unless otherwise provided in the trust instrument, a trustee has the power, acting reasonably, to:

(a) Inspect or investigate, or cause to be inspected or investigated, property held by the trustee, including interests in sole proprietorships, partnerships, or corporations and any assets owned by any such business entity for the purpose of determining compliance with an environmental law affecting that property or to respond to an actual or threatened violation of an environmental law affecting that property;

(b) Take, on behalf of the trust, any action necessary to prevent, abate, or otherwise remedy an actual or potential violation of an environmental law affecting property held by the trustee, before or after initiation of an enforcement action by a governmental body;

(c) Refuse to accept property in trust if the trustee determines that any property to be donated or conveyed to the trustee is contaminated with a hazardous substance or is being used or has been used for an activity directly or indirectly involving a hazardous substance, which circumstance could result in liability to the trust or trustee or otherwise impair the value of the assets to be held;

(d) Settle or compromise at any time any claim against the trust or trustee that may be asserted by a governmental body or private party that involves the alleged violation of an environmental law affecting property of any trust over which the trustee has responsibility;

(e) Disclaim any power granted by any document, law, or rule of law that, in the sole judgment of the trustee, may cause the trustee to incur personal liability, or the trust to incur liability, under any environmental law;

(f) Decline to serve as a trustee, or having undertaken to serve as a trustee, resign at any time, if the trustee believes there is or may be a conflict of interest in its fiduciary capacity and in its individual capacity because of potential claims or liabilities that may be asserted against the trustee on behalf of the trust by reason of the type or condition of the assets held; or

(g) Charge against the income and principal of the trust the cost of any inspection, investigation, review, abatement, response, cleanup, or remedial action that this section authorizes the trustee to take and, if the trust terminates or closes or the trust property is transferred to another trustee, hold assets sufficient to cover the cost of cleaning up any known environmental problem.

(3) A trustee is not personally liable to any beneficiary or any other person for a decrease in value of assets in a trust by reason of the trustee’s compliance or efforts to comply with an environmental law, specifically including any reporting requirement under that law.

(4) A trustee that acquires ownership or control of a vessel or other property, without having owned, operated, or materially participated in the management of that vessel or property before assuming ownership or control as trustee, is not considered an owner or operator for purposes of liability under chapter 376, chapter 403, or any other environmental law. A trustee that willfully, knowingly, or recklessly causes or exacerbates a release or threatened release of a hazardous substance is personally liable for the cost of the response, to the extent that the release or threatened release is attributable to the trustee’s activities. This subsection does not preclude the filing of claims against the assets that constitute the trust held by the trustee or the filing of actions against the trustee in its representative capacity and in any such action, an award or judgment against the trustee must be satisfied only from the assets of the trust.

(5) The acceptance by the trustee of the property or a failure by the trustee to inspect or investigate the property does not create any inference as to whether there is liability under an environmental law with respect to that property.

(6) For the purposes of this section, the term “hazardous substance” means a substance defined as hazardous or toxic, or any contaminant, pollutant, or constituent thereof, or otherwise regulated, by an environmental law.

(7) This section does not apply to any trust created under a document executed before July 1, 1995, unless the trust is amendable and the settlor amends the trust at any time to incorporate the provisions of this section.

History.—s. 8, ch. 2006-217.



736.08165 - Administration pending outcome of contest or other proceeding.

736.08165 Administration pending outcome of contest or other proceeding.—

(1) Pending the outcome of a proceeding filed to determine the validity of all or part of a trust or the beneficiaries of all or part of a trust, the trustee shall proceed with the administration of the trust as if no proceeding had been commenced, except no action may be taken and no distribution may be made to a beneficiary in contravention of the rights of those persons who may be affected by the outcome of the proceeding.

(2) Upon motion of a party and after notice to interested persons, a court, on good cause shown, may make an exception to the prohibition under subsection (1) and authorize the trustee to act or to distribute trust assets to a beneficiary subject to any conditions the court, in the court’s discretion, may impose, including the posting of bond by the beneficiary.

History.—s. 8, ch. 2006-217.



736.0817 - Distribution on termination.

736.0817 Distribution on termination.—Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to the property, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses, and taxes. The provisions of this section are in addition to and are not in derogation of the rights of a trustee under the common law with respect to final distribution of a trust.

History.—s. 8, ch. 2006-217.






Part IX - TRUST INVESTMENTS (ss. 736.0901, 736.0902)

736.0901 - Applicability of chapter 518.

736.0901 Applicability of chapter 518.—A trustee shall invest trust property in accordance with chapter 518.

History.—s. 9, ch. 2006-217.



736.0902 - Nonapplication of prudent investor rule.

736.0902 Nonapplication of prudent investor rule.—

(1) Notwithstanding the provisions of s. 518.11 or s. 736.0804, with respect to any contract for life insurance acquired or retained on the life of a qualified person, a trustee has no duty to:

(a) Determine whether the contract of life insurance is or was procured or effected in compliance with s. 627.404;

(b) Determine whether any contract of life insurance is, or remains, a proper investment;

(c) Investigate the financial strength of the life insurance company;

(d) Determine whether to exercise any policy option available under the contract for life insurance;

(e) Diversify any such contract for life insurance or the assets of the trust with respect to the contract for life insurance; or

(f) Inquire about or investigate the health or financial condition of any insureds.

(2) For purposes of this section, a “qualified person” is a person who is insured or a proposed insured, or the spouse of that person, who has provided the trustee with the funds used to acquire or pay premiums with respect to a policy of insurance on the life of that person or the spouse of that person, or on the lives of that person and the spouse of that person.

(3) The trustee is not liable to the beneficiaries of the trust or any other person for any loss sustained with respect to a contract for life insurance to which this section applies.

(4) Unless otherwise provided in the trust instrument, paragraph (1)(a) applies to any contract for life insurance on the life of a qualified person.

(5) Unless otherwise provided in the trust instrument, paragraphs (1)(b)-(f) apply if:

(a) The trust instrument, by reference to this section, makes this section applicable to contracts for life insurance held by the trust; or

(b) The trustee gives notice that this section applies to a contract for life insurance held by the trust.

1. The notice of the application of this section shall be given to the qualified beneficiaries and shall contain a copy or restatement of this section.

2. Notice given pursuant to any of the provisions of part III of this chapter to a person who represents the interests of any of the persons set forth in subparagraph 1. shall be treated as notice to the person so represented.

3. Notice shall be given in the manner provided in s. 736.0109.

4. If any person notified pursuant to this paragraph delivers a written objection to the application of this section to the trustee within 30 days after the date on which the objector received such notice, paragraphs (1)(b)-(f) shall not apply until the objection is withdrawn.

5. There shall exist a rebuttable presumption that any notice sent by United States mail is received 3 days after depositing the notice in the United States mail system with proper postage prepaid.

(6) This section does not apply to any contract for life insurance purchased from any affiliate of the trustee, or with respect to which the trustee or any affiliate of the trustee receives any commission unless the duties have been delegated to another person in accordance with s. 518.112. For purposes of this subsection, an “affiliate” is any person who controls, is controlled by, or is under common control with the trustee.

(7) Paragraph (1)(a) does not apply if the trustee applied for or accepted ownership of a contract of life insurance and the trustee had knowledge that:

(a) The benefits were not payable to a person specified in s. 627.404 when the contract of life insurance was issued; or

(b) The contract of life insurance is or was purchased with resources or guarantees directly or indirectly provided by a person who, at the time of the inception of such contract, did not have an insurable interest in the insured as defined by s. 627.404, and, at the time of the inception of such contract, there is a verbal or written arrangement, agreement, or plan with a third party to transfer ownership of the policy or policy benefits in a manner that would be in violation of state law.

(8) A trustee who performs fiduciary or advisory services related to a policy of life insurance to which subsection (1) applies shall not be compensated for performing the applicable service to which subsection (1) applies.

History.—s. 1, ch. 2010-172.






Part X - LIABILITY OF TRUSTEE AND RIGHTS OF PERSONS DEALING WITHTRUSTEE (ss. 736.1001-736.1018)

736.1001 - Remedies for breach of trust.

736.1001 Remedies for breach of trust.—

(1) A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

(2) To remedy a breach of trust that has occurred or may occur, the court may:

(a) Compel the trustee to perform the trustee’s duties;

(b) Enjoin the trustee from committing a breach of trust;

(c) Compel the trustee to redress a breach of trust by paying money or restoring property or by other means;

(d) Order a trustee to account;

(e) Appoint a special fiduciary to take possession of the trust property and administer the trust;

(f) Suspend the trustee;

(g) Remove the trustee as provided in s. 736.0706;

(h) Reduce or deny compensation to the trustee;

(i) Subject to s. 736.1016, void an act of the trustee, impose a lien or a constructive trust on trust property, or trace trust property wrongfully disposed of and recover the property or its proceeds; or

(j) Order any other appropriate relief.

(3) As an illustration of the remedies available to the court and without limiting the court’s discretion as provided in subsection (2), if a breach of trust results in the favoring of any beneficiary to the detriment of any other beneficiary or consists of an abuse of the trustee’s discretion:

(a) To the extent the breach of trust has resulted in no distribution to a beneficiary or a distribution that is too small, the court may require the trustee to pay from the trust to the beneficiary an amount the court determines will restore the beneficiary, in whole or in part, to his or her appropriate position.

(b) To the extent the breach of trust has resulted in a distribution to a beneficiary that is too large, the court may restore the beneficiaries, the trust, or both, in whole or in part, to their appropriate positions by requiring the trustee to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or by requiring that beneficiary to return some or all of the distribution to the trust.

History.—s. 10, ch. 2006-217; s. 147, ch. 2007-5; s. 19, ch. 2007-153.



736.1002 - Damages for breach of trust.

736.1002 Damages for breach of trust.—

(1) A trustee who commits a breach of trust is liable for the greater of:

(a) The amount required to restore the value of the trust property and trust distributions to what they would have been if the breach had not occurred, including lost income, capital gain, or appreciation that would have resulted from proper administration; or

(b) The profit the trustee made by reason of the breach.

(2) Except as otherwise provided in this subsection, if more than one person, including a trustee or trustees, is liable to the beneficiaries for a breach of trust, each liable person is entitled to pro rata contribution from the other person or persons. A person is not entitled to contribution if the person committed the breach of trust in bad faith. A person who received a benefit from the breach of trust is not entitled to contribution from another person to the extent of the benefit received.

(3) In determining the pro rata shares of liable persons in the entire liability for a breach of trust:

(a) Their relative degrees of fault shall be the basis for allocation of liability.

(b) If equity requires, the collective liability of some as a group shall constitute a single share.

(c) Principles of equity applicable to contribution generally shall apply.

(4) The right of contribution shall be enforced as follows:

(a) Contribution may be enforced by separate action, whether or not judgment has been entered in an action against two or more liable persons for the same breach of trust.

(b) When a judgment has been entered in an action against two or more liable persons for the same breach of trust, contribution may be enforced in that action by judgment in favor of one judgment defendant against any other judgment defendants by motion upon notice to all parties to the action.

(c) If there is a judgment for breach of trust against the liable person seeking contribution, any separate action by that person to enforce contribution must be commenced within 1 year after the judgment has become final by lapse of time for appeal or after appellate review.

(d) If there is no judgment for the breach of trust against the liable person seeking contribution, the person’s right of contribution is barred unless the person has:

1. Discharged by payment the common liability within the period of the statute of limitations applicable to the beneficiary’s right of action against the liable person and the person has commenced an action for contribution within 1 year after payment, or

2. Agreed, while action is pending against the liable person, to discharge the common liability and has within 1 year after the agreement paid the liability and commenced the person’s action for contribution.

(5) The beneficiary’s recovery of a judgment for breach of trust against one liable person does not of itself discharge other liable persons from liability for the breach of trust unless the judgment is satisfied. The satisfaction of the judgment does not impair any right of contribution.

(6) The judgment of the court in determining the liability of several defendants to the beneficiary for breach of trust is binding upon such defendants in determining the right of such defendants to contribution.

(7) Subsection (2) applies to all causes of action for breach of trust pending on July 1, 2007, under which causes of action the right of contribution among persons jointly and severally liable is involved and to all causes of action filed after July 1, 2007.

History.—s. 10, ch. 2006-217.



736.1003 - Damages in absence of breach.

736.1003 Damages in absence of breach.—Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.

History.—s. 10, ch. 2006-217.



736.1004 - Attorney’s fees and costs.

736.1004 Attorney’s fees and costs.—

(1)(a) In all actions for breach of fiduciary duty or challenging the exercise of, or failure to exercise, a trustee’s powers; and

(b) In proceedings arising under ss. 736.0410-736.0417,

the court shall award taxable costs as in chancery actions, including attorney fees and guardian ad litem fees.

(2) When awarding taxable costs under this section, including attorney fees and guardian ad litem fees, the court, in its discretion, may direct payment from a party’s interest, if any, in the trust or enter a judgment that may be satisfied from other property of the party, or both.

History.—s. 10, ch. 2006-217.



736.1005 - Attorney fees for services to the trust.

736.1005 Attorney fees for services to the trust.—

(1) Any attorney who has rendered services to a trust may be awarded reasonable compensation from the trust. The attorney may apply to the court for an order awarding attorney fees and, after notice and service on the trustee and all beneficiaries entitled to an accounting under s. 736.0813, the court shall enter an order on the fee application.

(2) If attorney fees are to be paid from the trust under subsection (1), s. 736.1007(5)(a), or s. 733.106(4)(a), the court, in its discretion, may direct from what part of the trust the fees shall be paid.

(a) All or any part of the attorney fees to be paid from the trust may be assessed against one or more persons’ part of the trust in such proportions as the court finds to be just and proper.

(b) In the exercise of its discretion, the court may consider the following factors:

1. The relative impact of an assessment on the estimated value of each person’s part of the trust.

2. The amount of attorney fees to be assessed against a person’s part of the trust.

3. The extent to which a person whose part of the trust is to be assessed, individually or through counsel, actively participated in the proceeding.

4. The potential benefit or detriment to a person’s part of the trust expected from the outcome of the proceeding.

5. The relative strength or weakness of the merits of the claims, defenses, or objections, if any, asserted by a person whose part of the trust is to be assessed.

6. Whether a person whose part of the trust is to be assessed was a prevailing party with respect to one or more claims, defenses, or objections.

7. Whether a person whose part of the trust is to be assessed unjustly caused an increase in the amount of attorney fees incurred by the trustee or another person in connection with the proceeding.

8. Any other relevant fact, circumstance, or equity.

(c) The court may assess a person’s part of the trust without finding that the person engaged in bad faith, wrongdoing, or frivolousness.

(3) Except when a trustee’s interest may be adverse in a particular matter, the attorney shall give reasonable notice in writing to the trustee of the attorney’s retention by an interested person and the attorney’s entitlement to fees pursuant to this section. A court may reduce any fee award for services rendered by the attorney prior to the date of actual notice to the trustee, if the actual notice date is later than a date of reasonable notice. In exercising this discretion, the court may exclude compensation for services rendered after the reasonable notice date but before the date of actual notice.

History.—s. 10, ch. 2006-217; s. 7, ch. 2015-27.



736.1006 - Costs in trust proceedings.

736.1006 Costs in trust proceedings.—

(1) In all trust proceedings, costs may be awarded as in chancery actions.

(2) If costs are to be paid from the trust under subsection (1) or s. 733.106(4)(a), the court, in its discretion, may direct from what part of the trust the costs shall be paid. All or any part of the costs to be paid from the trust may be assessed against one or more persons’ part of the trust in such proportions as the court finds to be just and proper. In the exercise of its discretion, the court may consider the factors set forth in s. 736.1005(2).

History.—s. 10, ch. 2006-217; s. 8, ch. 2015-27.



736.1007 - Trustee’s attorney fees.

736.1007 Trustee’s attorney fees.—

(1) If the trustee of a revocable trust retains an attorney to render legal services in connection with the initial administration of the trust, the attorney is entitled to reasonable compensation for those legal services, payable from the assets of the trust, subject to s. 736.0802(10), without court order. The trustee and the attorney may agree to compensation that is determined in a manner or amount other than the manner or amount provided in this section. The agreement is not binding on a person who bears the impact of the compensation unless that person is a party to or otherwise consents to be bound by the agreement. The agreement may provide that the trustee is not individually liable for the attorney fees and costs.

(2) Unless otherwise agreed, compensation based on the value of the trust assets immediately following the settlor’s death and the income earned by the trust during initial administration at the rate of 75 percent of the schedule provided in s. 733.6171(3)(a)-(h) is presumed to be reasonable total compensation for ordinary services of all attorneys employed generally to advise a trustee concerning the trustee’s duties in initial trust administration.

(3) An attorney who is retained to render only limited and specifically defined legal services shall be compensated as provided in the retaining agreement. If the amount or method of determining compensation is not provided in the agreement, the attorney is entitled to a reasonable fee, taking into account the factors set forth in subsection (6).

(4) Ordinary services of the attorney in an initial trust administration include legal advice and representation concerning the trustee’s duties relating to:

(a) Review of the trust instrument and each amendment for legal sufficiency and interpretation.

(b) Implementation of substitution of the successor trustee.

(c) Persons who must or should be served with required notices and the method and timing of such service.

(d) The obligation of a successor to require a former trustee to provide an accounting.

(e) The trustee’s duty to protect, insure, and manage trust assets and the trustee’s liability relating to these duties.

(f) The trustee’s duty regarding investments imposed by the prudent investor rule.

(g) The trustee’s obligation to inform and account to beneficiaries and the method of satisfaction of such obligations, the liability of the trust and trustee to the settlor’s creditors, and the advisability or necessity for probate proceedings to bar creditors.

(h) Contributions due to the personal representative of the settlor’s estate for payment of expenses of administration and obligations of the settlor’s estate.

(i) Identifying tax returns required to be filed by the trustee, the trustee’s liability for payment of taxes, and the due date of returns.

(j) Filing a nontaxable affidavit, if not filed by a personal representative.

(k) Order of payment of expenses of administration of the trust and order and priority of abatement of trust distributions.

(l) Distribution of income or principal to beneficiaries or funding of further trusts provided in the governing instrument.

(m) Preparation of any legal documents required to effect distribution.

(n) Fiduciary duties, avoidance of self-dealing, conflicts of interest, duty of impartiality, and obligations to beneficiaries.

(o) If there is a conflict of interest between a trustee who is a beneficiary and other beneficiaries of the trust, advice to the trustee on limitations of certain authority of the trustee regarding discretionary distributions or exercise of certain powers and alternatives for appointment of an independent trustee and appropriate procedures.

(p) Procedures for the trustee’s discharge from liability for administration of the trust on termination or resignation.

(5) In addition to the attorney’s fees for ordinary services, the attorney for the trustee shall be allowed further reasonable compensation for any extraordinary service. What constitutes an extraordinary service may vary depending on many factors, including the size of the trust. Extraordinary services may include, but are not limited to:

(a) Involvement in a trust contest, trust construction, a proceeding for determination of beneficiaries, a contested claim, elective share proceedings, apportionment of estate taxes, or other adversary proceedings or litigation by or against the trust.

(b) Representation of the trustee in an audit or any proceeding for adjustment, determination, or collection of any taxes.

(c) Tax advice on postmortem tax planning, including, but not limited to, disclaimer, renunciation of fiduciary commission, alternate valuation date, allocation of administrative expenses between tax returns, the QTIP or reverse QTIP election, allocation of GST exemption, qualification for Internal Revenue Code ss. 303 and 6166 privileges, deduction of last illness expenses, distribution planning, asset basis considerations, throwback rules, handling income or deductions in respect of a decedent, valuation discounts, special use and other valuation, handling employee benefit or retirement proceeds, prompt assessment request, or request for release from personal liability for payment of tax.

(d) Review of an estate tax return and preparation or review of other tax returns required to be filed by the trustee.

(e) Preparation of decedent’s federal estate tax return. If this return is prepared by the attorney, a fee of one-half of 1 percent up to a value of $10 million and one-fourth of 1 percent on the value in excess of $10 million, of the gross estate as finally determined for federal estate tax purposes, is presumed to be reasonable compensation for the attorney for this service. These fees shall include services for routine audit of the return, not beyond the examining agent level, if required.

(f) Purchase, sale, lease, or encumbrance of real property by the trustee or involvement in zoning, land use, environmental, or other similar matters.

(g) Legal advice regarding carrying on of decedent’s business or conducting other commercial activity by the trustee.

(h) Legal advice regarding claims for damage to the environment or related procedures.

(i) Legal advice regarding homestead status of trust real property or proceedings involving the status.

(j) Involvement in fiduciary, employee, or attorney compensation disputes.

(k) Considerations of special valuation of trust assets, including discounts for blockage, minority interests, lack of marketability, and environmental liability.

(6) Upon petition of any interested person in a proceeding to review the compensation paid or to be paid to the attorney for the trustee, the court may increase or decrease the compensation for ordinary services of the attorney for the trustee or award compensation for extraordinary services if the facts and circumstances of the particular administration warrant. In determining reasonable compensation, the court shall consider all of the following factors giving such weight to each as the court may determine to be appropriate:

(a) The promptness, efficiency, and skill with which the initial administration was handled by the attorney.

(b) The responsibilities assumed by, and potential liabilities of, the attorney.

(c) The nature and value of the assets that are affected by the decedent’s death.

(d) The benefits or detriments resulting to the trust or the trust’s beneficiaries from the attorney’s services.

(e) The complexity or simplicity of the administration and the novelty of issues presented.

(f) The attorney’s participation in tax planning for the estate, the trust, and the trust’s beneficiaries and tax return preparation or review and approval.

(g) The nature of the trust assets, the expenses of administration, and the claims payable by the trust and the compensation paid to other professionals and fiduciaries.

(h) Any delay in payment of the compensation after the services were furnished.

(i) Any other relevant factors.

(7) If a separate written agreement regarding compensation exists between the attorney and the settlor, the attorney shall furnish a copy to the trustee prior to commencement of employment and, if employed, shall promptly file and serve a copy on all interested persons. A separate agreement or a provision in the trust suggesting or directing the trustee to retain a specific attorney does not obligate the trustee to employ the attorney or obligate the attorney to accept the representation but, if the attorney who is a party to the agreement or who drafted the trust is employed, the compensation paid shall not exceed the compensation provided in the agreement.

(8) As used in this section, the term “initial trust administration” means administration of a revocable trust during the period that begins with the death of the settlor and ends on the final distribution of trust assets outright or to continuing trusts created under the trust agreement but, if an estate tax return is required, not until after issuance of an estate tax closing letter or other evidence of termination of the estate tax proceeding. This initial period is not intended to include continued regular administration of the trust.

History.—s. 10, ch. 2006-217; s. 7, ch. 2010-122; s. 7, ch. 2016-189.



736.1008 - Limitations on proceedings against trustees.

736.1008 Limitations on proceedings against trustees.—

(1) Except as provided in subsection (2), all claims by a beneficiary against a trustee for breach of trust are barred as provided in chapter 95 as to:

(a) All matters adequately disclosed in a trust disclosure document issued by the trustee, with the limitations period beginning on the date of receipt of adequate disclosure.

(b) All matters not adequately disclosed in a trust disclosure document if the trustee has issued a final trust accounting and has given written notice to the beneficiary of the availability of the trust records for examination and that any claims with respect to matters not adequately disclosed may be barred unless an action is commenced within the applicable limitations period provided in chapter 95. The limitations period begins on the date of receipt of the final trust accounting and notice.

(2) Unless sooner barred by adjudication, consent, or limitations, a beneficiary is barred from bringing an action against a trustee for breach of trust with respect to a matter that was adequately disclosed in a trust disclosure document unless a proceeding to assert the claim is commenced within 6 months after receipt from the trustee of the trust disclosure document or a limitation notice that applies to that disclosure document, whichever is received later.

(3) When a trustee has not issued a final trust accounting or has not given written notice to the beneficiary of the availability of the trust records for examination and that claims with respect to matters not adequately disclosed may be barred, a claim against the trustee for breach of trust based on a matter not adequately disclosed in a trust disclosure document is barred as provided in chapter 95 and accrues when the beneficiary has actual knowledge of:

(a) The facts upon which the claim is based if such actual knowledge is established by clear and convincing evidence; or

(b) The trustee’s repudiation of the trust or adverse possession of trust assets.

Paragraph (a) applies to claims based upon acts or omissions occurring on or after July 1, 2008.

(4) As used in this section, the term:

(a) “Trust disclosure document” means a trust accounting or any other written report of the trustee. A trust disclosure document adequately discloses a matter if the document provides sufficient information so that a beneficiary knows of a claim or reasonably should have inquired into the existence of a claim with respect to that matter.

(b) “Trust accounting” means an accounting that adequately discloses the information required by and that substantially complies with the standards set forth in s. 736.08135.

(c) “Limitation notice” means a written statement of the trustee that an action by a beneficiary against the trustee for breach of trust based on any matter adequately disclosed in a trust disclosure document may be barred unless the action is commenced within 6 months after receipt of the trust disclosure document or receipt of a limitation notice that applies to that trust disclosure document, whichever is later. A limitation notice may but is not required to be in the following form: “An action for breach of trust based on matters disclosed in a trust accounting or other written report of the trustee may be subject to a 6-month statute of limitations from the receipt of the trust accounting or other written report. If you have questions, please consult your attorney.”

(5) For purposes of this section, a limitation notice applies to a trust disclosure document when the limitation notice is:

(a) Contained as a part of the trust disclosure document or as a part of another trust disclosure document received within 1 year prior to the receipt of the latter trust disclosure document;

(b) Accompanied concurrently by the trust disclosure document or by another trust disclosure document that was received within 1 year prior to the receipt of the latter trust disclosure document;

(c) Delivered separately within 10 days after the delivery of the trust disclosure document or of another trust disclosure document that was received within 1 year prior to the receipt of the latter trust disclosure document. For purposes of this paragraph, a limitation notice is not delivered separately if the notice is accompanied by another written communication, other than a written communication that refers only to the limitation notice; or

(d) Received more than 10 days after the delivery of the trust disclosure document, but only if the limitation notice references that trust disclosure document and:

1. Offers to provide to the beneficiary on request another copy of that trust disclosure document if the document was received by the beneficiary within 1 year prior to receipt of the limitation notice; or

2. Is accompanied by another copy of that trust disclosure document if the trust disclosure document was received by the beneficiary 1 year or more prior to the receipt of the limitation notice.

(6)(a) Notwithstanding subsections (1), (2), and (3), all claims by a beneficiary against a trustee are barred:

1. Upon the later of:

a. Ten years after the date the trust terminates, the trustee resigns, or the fiduciary relationship between the trustee and the beneficiary otherwise ends if the beneficiary had actual knowledge of the existence of the trust and the beneficiary’s status as a beneficiary throughout the 10-year period; or

b. Twenty years after the date of the act or omission of the trustee that is complained of if the beneficiary had actual knowledge of the existence of the trust and the beneficiary’s status as a beneficiary throughout the 20-year period; or

2. Forty years after the date the trust terminates, the trustee resigns, or the fiduciary relationship between the trustee and the beneficiary otherwise ends.

(b) When a beneficiary shows by clear and convincing evidence that a trustee actively concealed facts supporting a cause of action, any existing applicable statute of repose shall be extended by 30 years.

(c) For purposes of sub-subparagraph (a)1.b., the failure of the trustee to take corrective action is not a separate act or omission and does not extend the period of repose established by this subsection.

(d) This subsection applies to claims based upon acts or omissions occurring on or after July 1, 2008.

(7) This section applies to trust accountings for accounting periods beginning on or after July 1, 2007, and to written reports, other than trust accountings, received by a beneficiary on or after July 1, 2007.

History.—s. 10, ch. 2006-217; s. 5, ch. 2007-153; s. 3, ch. 2008-76.



736.1009 - Reliance on trust instrument.

736.1009 Reliance on trust instrument.—A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.

History.—s. 10, ch. 2006-217.



736.1010 - Event affecting administration or distribution.

736.1010 Event affecting administration or distribution.—If the happening of an event, including marriage, divorce, performance of educational requirements, or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee’s lack of knowledge.

History.—s. 10, ch. 2006-217.



736.1011 - Exculpation of trustee.

736.1011 Exculpation of trustee.—

(1) A term of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that the term:

(a) Relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

(b) Was inserted into the trust instrument as the result of an abuse by the trustee of a fiduciary or confidential relationship with the settlor.

(2) An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless:

(a) The trustee proves that the exculpatory term is fair under the circumstances.

(b) The term’s existence and contents were adequately communicated directly to the settlor or the independent attorney of the settlor. This paragraph applies only to trusts created on or after July 1, 2007.

History.—s. 10, ch. 2006-217; s. 6, ch. 2007-153.



736.1012 - Beneficiary’s consent, release, or ratification.

736.1012 Beneficiary’s consent, release, or ratification.—A trustee is not liable to a beneficiary for breach of trust if the beneficiary consented to the conduct constituting the breach, released the trustee from liability for the breach, or ratified the transaction constituting the breach, unless:

(1) The consent, release, or ratification of the beneficiary was induced by improper conduct of the trustee; or

(2) At the time of the consent, release, or ratification, the beneficiary did not know of the beneficiary’s rights or of the material facts relating to the breach.

History.—s. 10, ch. 2006-217.



736.1013 - Limitation on personal liability of trustee.

736.1013 Limitation on personal liability of trustee.—

(1) Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trustee’s fiduciary capacity in the course of administering the trust if the trustee in the contract disclosed the fiduciary capacity.

(2) A trustee is personally liable for torts committed in the course of administering a trust or for obligations arising from ownership or control of trust property only if the trustee is personally at fault.

(3) A claim based on a contract entered into by a trustee in the trustee’s fiduciary capacity, on an obligation arising from ownership or control of trust property, or on a tort committed in the course of administering a trust may be asserted in a judicial proceeding against the trustee in the trustee’s fiduciary capacity, whether or not the trustee is personally liable for the claim.

(4) Issues of liability between the trust estate and the trustee individually may be determined in a proceeding for accounting, surcharge, or indemnification or in any other appropriate proceeding.

History.—s. 10, ch. 2006-217.



736.1014 - Limitations on actions against certain trusts.

736.1014 Limitations on actions against certain trusts.—

(1) After the death of a settlor, no creditor of the settlor may bring, maintain, or continue any direct action against a trust described in s. 733.707(3), the trustee of the trust, or any beneficiary of the trust that is dependent on the individual liability of the settlor. Such claims and causes of action against the settlor shall be presented and enforced against the settlor’s estate as provided in part VII of chapter 733, and the personal representative of the settlor’s estate may obtain payment from the trustee of a trust described in s. 733.707(3) as provided in ss. 733.607(2), 733.707(3), and 736.05053.

(2) This section does not preclude a direct action against a trust described in s. 733.707(3), the trustee of the trust, or a beneficiary of the trust that is not dependent on the individual liability of the settlor.

(3) This section does not affect the lien of any duly recorded mortgage or security interest or the lien of any person in possession of personal property or the right to foreclose and enforce the mortgage or lien.

History.—s. 10, ch. 2006-217.



736.1015 - Interest as general partner.

736.1015 Interest as general partner.—

(1) Unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust’s acquisition of the interest if the fiduciary capacity was disclosed in the contract or in a statement previously filed pursuant to a Uniform Partnership Act or Uniform Limited Partnership Act.

(2) A trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

(3) If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.

History.—s. 10, ch. 2006-217.



736.1016 - Protection of person dealing with trustee.

736.1016 Protection of person dealing with trustee.—

(1) A person other than a beneficiary who in good faith assists a trustee or who in good faith and for value deals with a trustee, without knowledge that the trustee is exceeding or improperly exercising the trustee’s powers, is protected from liability as if the trustee properly exercised the power.

(2) A person other than a beneficiary who in good faith deals with a trustee is not required to inquire into the extent of the trustee’s powers or the propriety of their exercise.

(3) A person who in good faith delivers assets to a trustee need not ensure their proper application.

(4) A person other than a beneficiary who in good faith assists a former trustee or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated, is protected from liability as if the former trustee were still a trustee.

(5) Comparable protective provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section.

History.—s. 10, ch. 2006-217.



736.1017 - Certification of trust.

736.1017 Certification of trust.—

(1) Instead of furnishing a copy of the trust instrument to a person other than a beneficiary, the trustee may furnish to the person a certification of trust containing the following information:

(a) The trust exists and the date the trust instrument was executed.

(b) The identity of the settlor.

(c) The identity and address of the currently acting trustee.

(d) The powers of the trustee.

(e) The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust.

(f) The authority of cotrustees to sign or otherwise authenticate and whether all or less than all are required in order to exercise powers of the trustee.

(g) The manner of taking title to trust property.

(2) A certification of trust may be signed or otherwise authenticated by any trustee.

(3) A certification of trust must state that the trust has not been revoked, modified, or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

(4) A certification of trust need not contain the dispositive terms of a trust.

(5) A recipient of a certification of trust may require the trustee to furnish copies of any excerpts from the original trust instrument and later amendments that designate the trustee and confer upon the trustee the power to act in the pending transaction.

(6) A person who acts in reliance on a certification of trust without knowledge that the representations contained in the certification are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying on the certification.

(7) A person who in good faith enters into a transaction in reliance on a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.

(8) This section does not limit the right of a person to obtain a copy of the trust instrument when required to be furnished by law or in a judicial proceeding concerning the trust.

History.—s. 10, ch. 2006-217.



736.1018 - Improper distribution or payment; liability of distributee.

736.1018 Improper distribution or payment; liability of distributee.—Any person who received a distribution or was paid improperly from a trust shall return the assets or funds received and the income from those assets or interest on the funds from the date of distribution or payment unless the distribution or payment cannot be questioned because of adjudication, estoppel, or limitations. If the person does not have the assets or funds, the value of the assets or funds at the date of disposition, income from the assets or funds, and gain received by the person from the assets or funds shall be returned.

History.—s. 10, ch. 2006-217.






Part XI - RULES OF CONSTRUCTION (ss. 736.1101-736.1108)

736.1101 - Rules of construction; general provisions.

736.1101 Rules of construction; general provisions.—Except as provided in s. 736.0105(2):

(1) The intent of the settlor as expressed in the terms of the trust controls the legal effect of the dispositions made in the trust.

(2) The rules of construction as expressed in this part shall apply unless a contrary intent is indicated by the terms of the trust.

History.—s. 11, ch. 2006-217.



736.1102 - Construction of terms.

736.1102 Construction of terms.—The laws used to determine paternity and relationships for the purposes of intestate succession apply when determining whether class gift terminology and terms of relationship include adopted persons and persons born out of wedlock.

History.—s. 11, ch. 2006-217; s. 17, ch. 2010-132.



736.1103 - Gifts to multigeneration classes to be per stirpes.

736.1103 Gifts to multigeneration classes to be per stirpes.—Class gifts to descendants, issue, and other multigeneration classes shall be per stirpes.

History.—s. 11, ch. 2006-217.



736.1104 - Killer not entitled to receive property or other benefits by reason of victim’s death.

736.1104 Killer not entitled to receive property or other benefits by reason of victim’s death.—

(1) A beneficiary of a trust who unlawfully and intentionally kills or unlawfully and intentionally participates in procuring the death of the settlor or another person on whose death such beneficiary’s interest depends, is not entitled to any trust interest, including homestead, dependent on the victim’s death, and such interest shall devolve as though the killer had predeceased the victim.

(2) A final judgment of conviction of murder in any degree is conclusive for the purposes of this section. In the absence of a murder conviction in any degree, the court may determine by the greater weight of the evidence whether the killing was unlawful and intentional for purposes of this section.

History.—s. 11, ch. 2006-217.



736.1105 - Dissolution of marriage; effect on revocable trust.

736.1105 Dissolution of marriage; effect on revocable trust.—Unless the trust instrument or the judgment for dissolution of marriage or divorce expressly provides otherwise, if a revocable trust is executed by a husband or wife as settlor prior to annulment of the marriage or entry of a judgment for dissolution of marriage or divorce of the settlor from the settlor’s spouse, any provision of the trust that affects the settlor’s spouse will become void upon annulment of the marriage or entry of the judgment of dissolution of marriage or divorce and any such trust shall be administered and construed as if the settlor’s spouse had died on the date of the annulment or on entry of the judgment for dissolution of marriage or divorce.

History.—s. 11, ch. 2006-217.



736.1106 - Antilapse; survivorship with respect to future interests under terms of inter vivos and testamentary trusts; substitute takers.

736.1106 Antilapse; survivorship with respect to future interests under terms of inter vivos and testamentary trusts; substitute takers.—

(1) As used in this section, the term:

(a) “Beneficiary” means the beneficiary of a future interest and includes a class member if the future interest is in the form of a class gift.

(b) “Distribution date,” with respect to a future interest, means the time when the future interest is to take effect. The distribution date need not occur at the beginning or end of a calendar day, but can occur at a time during the course of a day. The distribution date refers to the time that the right to possession or enjoyment arises and is not necessarily the time that any benefit of the right is realized.

(c) “Future interest” includes an alternative future interest and a future interest in the form of a class gift.

(d) “Future interest under the terms of a trust” means a future interest created by an inter vivos or testamentary transfer to an existing trust or creating a trust or by an exercise of a power of appointment to an existing trust directing the continuance of an existing trust, designating a beneficiary of an existing trust, or creating a trust.

(e) “Surviving beneficiary” or “surviving descendant” means a beneficiary or a descendant who did not predecease the distribution date or is not deemed to have predeceased the distribution date by operation of law.

(2) A future interest under the terms of a trust is contingent upon the beneficiary surviving the distribution date. Unless a contrary intent appears in the trust instrument, if a beneficiary of a future interest under the terms of a trust fails to survive the distribution date, and the deceased beneficiary leaves surviving descendants, a substitute gift is created in the beneficiary’s surviving descendants. They take per stirpes the property to which the beneficiary would have been entitled if the beneficiary had survived the distribution date.

(3) In the application of this section:

(a) Words of survivorship attached to a future interest are a sufficient indication of an intent contrary to the application of this section.

(b) A residuary clause in a will is not a sufficient indication of an intent contrary to the application of this section, whether or not the will specifically provides that lapsed or failed devises are to pass under the residuary clause.

(4) If, after the application of subsections (2) and (3), there is no surviving taker, the property passes in the following order:

(a) If the future interest was created by the exercise of a power of appointment, the property passes under the donor’s gift-in-default clause, if any, which clause is treated as creating a future interest under the terms of a trust.

(b) If no taker is produced by the application of paragraph (a) and the trust was created in a nonresiduary devise or appointment in the transferor’s will, the property passes under the residuary clause in the transferor’s will. For purposes of this section, the residuary clause is treated as creating a future interest under the terms of a trust.

(c) If no taker is produced by the application of paragraph (a) or paragraph (b), the property passes to those persons, including the state, and in such shares as would succeed to the transferor’s intestate estate under the intestate succession law of the transferor’s domicile if the transferor died when the disposition is to take effect in possession or enjoyment.

For purposes of paragraphs (b) and (c), the term “transferor” with respect to a future interest created by the exercise of a power of appointment, means the donor if the power was a nongeneral power and the donee if the power was a general power.

(5) Unless a contrary intent appears in the trust instrument, subsections (2)-(4) do not apply to an outright devise that vests upon the death of the settlor unless the beneficiary is a grandparent, or a lineal descendant of a grandparent, of the settlor or testator and the beneficiary:

(a) Is dead at the time of the execution of the revocable trust or will;

(b) Fails to survive the settlor or testator; or

(c) Is required by the inter vivos trust or by operation of law to be treated as having predeceased the settlor or testator.

A devise in a revocable trust or a testamentary trust that is to take effect at the death of the settlor or testator does not vest until the death of the settlor or testator.

(6) Subsections (1)-(4) apply to all trusts other than trusts that were irrevocable before the effective date of this code. Sections 732.603, 732.604, and 737.6035, as they exist on June 30, 2007, continue to apply to other trusts executed on or after June 12, 2003. Subsection (5) applies to those trusts that become irrevocable after June 30, 2014.

History.—s. 11, ch. 2006-217; s. 16, ch. 2007-153; s. 7, ch. 2009-117; s. 11, ch. 2014-127.



736.1107 - Change in securities; accessions; nonademption.

736.1107 Change in securities; accessions; nonademption.—A gift of specific securities, rather than their equivalent value, entitles the beneficiary only to:

(1) As much of the gifted securities of the same issuer held by the trust estate at the time of the occurrence of the event entitling the beneficiary to distribution.

(2) Any additional or other securities of the same issuer held by the trust estate because of action initiated by the issuer, excluding any acquired by exercise of purchase options.

(3) Securities of another issuer held by the trust estate as a result of a merger, consolidation, reorganization, or other similar action initiated by the original issuer.

History.—s. 11, ch. 2006-217.



736.1108 - Penalty clause for contest.

736.1108 Penalty clause for contest.—

(1) A provision in a trust instrument purporting to penalize any interested person for contesting the trust instrument or instituting other proceedings relating to a trust estate or trust assets is unenforceable.

(2) This section applies to trusts created on or after October 1, 1993. For purposes of this subsection, a revocable trust shall be treated as created when the right of revocation terminates.

History.—s. 11, ch. 2006-217.






Part XII - CHARITABLE TRUSTS (ss. 736.1201-736.1211)

736.1201 - Definitions.

736.1201 Definitions.—As used in this part:

(1) “Charitable organization” means an organization described in s. 501(c)(3) of the Internal Revenue Code and exempt from tax under s. 501(a) of the Internal Revenue Code.

(2) “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

(3) “Private foundation trust” means a trust, including a trust described in s. 4947(a)(1) of the Internal Revenue Code, as defined in s. 509(a) of the Internal Revenue Code.

(4) “Split interest trust” means a trust for individual and charitable beneficiaries that is subject to the provisions of s. 4947(a)(2) of the Internal Revenue Code.

(5) “State attorney” means the state attorney for the judicial circuit of the principal place of administration of the trust pursuant to s. 736.0108.

History.—s. 12, ch. 2006-217.



736.1202 - Application of this part.

736.1202 Application of this part.—Except as otherwise provided in the trust, the provisions of this part apply to all private foundation trusts and split interest trusts, whether created or established before or after November 1, 1971, and to all trust assets acquired by the trustee before or after November 1, 1971.

History.—s. 12, ch. 2006-217.



736.1203 - Trustee of a private foundation trust or a split interest trust.

736.1203 Trustee of a private foundation trust or a split interest trust.—Except as provided in s. 736.1205, the trustee of a private foundation trust or a split interest trust has the duties and powers conferred on the trustee by this part.

History.—s. 12, ch. 2006-217.



736.1204 - Powers and duties of trustee of a private foundation trust or a split interest trust.

736.1204 Powers and duties of trustee of a private foundation trust or a split interest trust.—

(1) In the exercise of a trustee’s powers, including the powers granted by this part, a trustee has a duty to act with due regard to the trustee’s obligation as a fiduciary, including a duty not to exercise any power in such a way as to:

(a) Deprive the trust of an otherwise available tax exemption, deduction, or credit for tax purposes;

(b) Deprive a donor of a trust asset or tax deduction or credit; or

(c) Operate to impose a tax on a donor, trust, or other person.

For purposes of this subsection, the term “tax” includes, but is not limited to, any federal, state, or local excise, income, gift, estate, or inheritance tax.

(2) Except as provided in s. 736.1205, a trustee of a private foundation trust shall make distributions at such time and in such manner as not to subject the trust to tax under s. 4942 of the Internal Revenue Code.

(3) Except as provided in subsection (4) and in s. 736.1205, a trustee of a private foundation trust, or a split interest trust to the extent that the split interest trust is subject to the provisions of s. 4947(a)(2) of the Internal Revenue Code, in the exercise of the trustee’s powers shall not:

(a) Engage in any act of self-dealing as defined in s. 4941(d) of the Internal Revenue Code;

(b) Retain any excess business holdings as defined in s. 4943(c) of the Internal Revenue Code;

(c) Make any investments in a manner that subjects the foundation to tax under s. 4944 of the Internal Revenue Code; or

(d) Make any taxable expenditures as defined in s. 4945(d) of the Internal Revenue Code.

(4) Paragraphs (3)(b) and (c) shall not apply to a split interest trust if:

(a) All the income interest, and none of the remainder interest, of the trust is devoted solely to one or more of the purposes described in s. 170(c)(2)(B) of the Internal Revenue Code, and all amounts in the trust for which a deduction was allowed under s. 170, s. 545(b)(2), s. 556(b)(2), s. 642(c), s. 2055, s. 2106(a)(2), or s. 2522 of the Internal Revenue Code have an aggregate fair market value of not more than 60 percent of the aggregate fair market value of all amounts in the trust; or

(b) A deduction was allowed under s. 170, s. 545(b)(2), s. 556(b)(2), s. 642(c), s. 2055, s. 2106(a)(2), or s. 2522 of the Internal Revenue Code for amounts payable under the terms of the trust to every remainder beneficiary but not to any income beneficiary.

History.—s. 12, ch. 2006-217; s. 17, ch. 2007-153.



736.1205 - Notice that this part does not apply.

736.1205 Notice that this part does not apply.—In the case of a power to make distributions, if the trustee determines that the governing instrument contains provisions that are more restrictive than s. 736.1204(2), or if the trust contains other powers, inconsistent with the provisions of s. 736.1204(3) that specifically direct acts by the trustee, the trustee shall notify the state attorney when the trust becomes subject to this part. Section 736.1204 does not apply to any trust for which notice has been given pursuant to this section unless the trust is amended to comply with the terms of this part.

History.—s. 12, ch. 2006-217.



736.1206 - Power to amend trust instrument.

736.1206 Power to amend trust instrument.—

(1) In the case of a trust that is solely for a named charitable organization or organizations and for which the trustee does not possess any discretion concerning the distribution of income or principal among two or more such organizations, the trustee may amend the governing instrument to comply with the provisions of s. 736.1204(2) with the consent of the named charitable organization or organizations.

(2) In the case of a charitable trust that is not subject to the provisions of subsection (1), the trustee may amend the governing instrument to comply with the provisions of s. 736.1204(2) with the consent of the state attorney.

History.—s. 12, ch. 2006-217.



736.1207 - Power of court to permit deviation.

736.1207 Power of court to permit deviation.—This part does not affect the power of a court to relieve a trustee from any restrictions on the powers and duties that are placed on the trustee by the governing instrument or applicable law for cause shown and on complaint of the trustee, state attorney, or an affected beneficiary and notice to the affected parties.

History.—s. 12, ch. 2006-217.



736.1208 - Release; property and persons affected; manner of effecting.

736.1208 Release; property and persons affected; manner of effecting.—

(1) The trustee of a trust, all of the unexpired interests in which are devoted to one or more charitable purposes, may release a power to select charitable donees unless the creating instrument provides otherwise.

(2) The release of a power to select charitable donees may apply to all or any part of the property subject to the power and may reduce or limit the charitable organizations, or classes of charitable organizations, in whose favor the power is exercisable.

(3) A release shall be effected by a duly acknowledged written instrument signed by the trustee and delivered as provided in subsection (4).

(4) Delivery of a release shall be accomplished as follows:

(a) If the release is accomplished by specifying a charitable organization or organizations as beneficiary or beneficiaries of the trust, by delivery of a copy of the release to each designated charitable organization.

(b) If the release is accomplished by reducing the class of permissible charitable organizations, by delivery of a copy of the release to the state attorney.

(5) If a release is accomplished by specifying a public charitable organization or organizations as beneficiary or beneficiaries of the trust, the trust at all times thereafter shall be operated exclusively for the benefit of, and be supervised by, the specified public charitable organization or organizations.

History.—s. 12, ch. 2006-217.



736.1209 - Election to come under this part.

736.1209 Election to come under this part.—With the consent of that organization or organizations, a trustee of a trust for the benefit of a public charitable organization or organizations may come under s. 736.1208(5) by filing with the state attorney an election, accompanied by the proof of required consent. Thereafter the trust shall be subject to s. 736.1208(5).

History.—s. 12, ch. 2006-217; s. 148, ch. 2007-5; s. 18, ch. 2007-153.



736.1210 - Interpretation.

736.1210 Interpretation.—This part shall be interpreted to effectuate the intent of the state to preserve, foster, and encourage gifts to, or for the benefit of, charitable organizations.

History.—s. 12, ch. 2006-217.



736.1211 - Protections afforded to certain charitable trusts and organizations.

736.1211 Protections afforded to certain charitable trusts and organizations.—

(1) A charitable organization, private foundation trust, split interest trust, or a private foundation as defined in s. 509(a) of the Internal Revenue Code may not be required by a state agency or a local government to disclose the race, religion, gender, national origin, socioeconomic status, age, ethnicity, disability, marital status, sexual orientation, or political party registration of its employees, officers, directors, trustees, members, or owners, without the prior written consent of the individual or individuals in question.

(2) A private foundation as defined in s. 509(a) of the Internal Revenue Code, a private foundation trust, a split interest trust, or a grant-making organization may not be required by the state or any local government to disclose the race, religion, gender, national origin, socioeconomic status, age, ethnicity, disability, marital status, sexual orientation, or political party registration of any person, or of the employees, officers, directors, trustees, members, or owners of any entity that has received monetary or in-kind contributions from or contracted with the organization, trust, or foundation, without the prior written consent of the individual or individuals in question. For purposes of this subsection, a “grant-making organization” is an organization that makes grants to charitable organizations but is not a private foundation, private foundation trust, or split interest trust.

(3) A state agency or a local government may not require that the governing board or officers of a charitable organization, private foundation trust, split interest trust, or a private foundation as defined in s. 509(a) of the Internal Revenue Code include an individual or individuals of any particular race, religion, gender, national origin, socioeconomic status, age, ethnicity, disability, marital status, sexual orientation, or political party registration. Further, a state agency or a local government may not prohibit service as a board member or officer by an individual or individuals based upon their familial relationship to each other or to a donor or require that the governing board or officers include one or more individuals who do not share a familial relationship with each other or with a donor.

(4) A charitable organization, private foundation trust, split interest trust, or any private foundation as defined in s. 509(a) of the Internal Revenue Code may not be required by a state agency or a local government to distribute its funds to or contract with any person or entity based upon the race, religion, gender, national origin, socioeconomic status, age, ethnicity, disability, marital status, sexual orientation, or political party registration of the person or of the employees, officers, directors, trustees, members, or owners of the entity, or based upon the populations, locales, or communities served by the person or entity, except as a lawful condition on the expenditure of particular funds imposed by the donor of such funds.

History.—s. 8, ch. 2010-122.






Part XIII - MISCELLANEOUS (ss. 736.1301-736.1303)

736.1301 - Electronic records and signatures.

736.1301 Electronic records and signatures.—Any provisions of this code governing the legal effect, validity, or enforceability of electronic records or electronic signatures, and of contracts formed or performed with the use of such records or signatures, are deemed to conform to the requirements of s. 102 of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. s. 7002, and supersede, modify, and limit the requirements of the Electronic Signatures in Global and National Commerce Act.

History.—s. 13, ch. 2006-217.



736.1302 - Severability clause.

736.1302 Severability clause.—If any provision of this code or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this code that can be given effect without the invalid provision or application, and to this end the provisions of this code are severable.

History.—s. 13, ch. 2006-217.



736.1303 - Application to existing relationships.

736.1303 Application to existing relationships.—

(1) Except as otherwise provided in this code, on July 1, 2007:

(a) This code applies to all trusts created before, on, or after such date.

(b) This code applies to all judicial proceedings concerning trusts commenced on or after such date.

(c) This code applies to judicial proceedings concerning trusts commenced before such date, unless the court finds that application of a particular provision of this code would substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, in which case the particular provision of this code does not apply and the superseded law applies.

(d) Any rule of construction or presumption provided in this code applies to trust instruments executed before the effective date of this code unless there is a clear indication of a contrary intent in the terms of the trust.

(e) An act done before such date is not affected by this code.

(2) If a right is acquired, extinguished, or barred on the expiration of a prescribed period that has commenced to run under any other law before July 1, 2007, that law continues to apply to the right even if it has been repealed or superseded.

History.—s. 13, ch. 2006-217.









Chapter 738 - PRINCIPAL AND INCOME

738.101 - Short title.

738.101 Short title.—This chapter may be cited as the “Florida Uniform Principal and Income Act.”

History.—s. 1, ch. 2002-42.



738.102 - Definitions.

738.102 Definitions.—As used in this chapter, the term:

(1) “Accounting period” means a calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period that begins when an income interest begins or ends when an income interest ends.

(2) “Beneficiary” means, in the case of a decedent’s estate, an heir or devisee and, in the case of a trust, an income beneficiary or a remainder beneficiary.

(3) “Carrying value” means the fair market value at the time the assets are received by the fiduciary. For the estates of decedents and trusts described in s. 733.707(3), after the grantor’s death, the assets are considered received as of the date of death. If there is a change in fiduciaries, a majority of the continuing fiduciaries may elect to adjust the carrying values to reflect the fair market value of the assets at the beginning of their administration. If such election is made, it must be reflected on the first accounting filed after the election. For assets acquired during the administration of the estate or trust, the carrying value is equal to the acquisition costs of the asset.

(4) “Fiduciary” means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator, or a person performing substantially the same function.

(5) “Income” means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in ss. 738.401-738.403 and s. 738.503.

(6) “Income beneficiary” means a person to whom net income of a trust is or may be payable.

(7) “Income interest” means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require the net income to be distributed or authorize the net income to be distributed in the trustee’s discretion.

(8) “Mandatory income interest” means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

(9) “Net income” means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this chapter to or from income during the period.

(10) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, or any other legal or commercial entity or a government or governmental subdivision, agency, or instrumentality.

(11) “Principal” means property held in trust for distribution to a remainder beneficiary when the trust terminates.

(12) “Remainder beneficiary” means a person entitled to receive principal when an income interest ends.

(13) “Terms of a trust” means the manifestation of the intent of a grantor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

(14) “Trustee” includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.

History.—s. 1, ch. 2002-42; s. 2, ch. 2012-49.



738.103 - Fiduciary duties; general principles.

738.103 Fiduciary duties; general principles.—

(1) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of ss. 738.201 and 738.202 and ss. 738.301-738.303, a fiduciary:

(a) Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this chapter.

(b) May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this chapter.

(c) Shall administer a trust or estate in accordance with this chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration.

(d) Shall add a receipt or charge a disbursement to principal to the extent the terms of the trust and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(2) In exercising the power to adjust under s. 738.104(1) or a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the terms of a trust, a will, or this chapter, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries.

(3) Except as provided in s. 738.1041(9), this chapter pertains to the administration of a trust and is applicable to any trust that is administered in this state or under its law. This chapter also applies to any estate that is administered in this state unless the provision is limited in application to a trustee, rather than a fiduciary.

History.—s. 1, ch. 2002-42; s. 3, ch. 2012-49.



738.104 - Trustee’s power to adjust.

738.104 Trustee’s power to adjust.—

(1) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or shall be distributed to a beneficiary by referring to the trust’s income, and the trustee determines, after applying the rules in s. 738.103(1), that the trustee is unable to comply with s. 738.103(2).

(2) In deciding whether and to what extent to exercise the power conferred by subsection (1), a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(a) The nature, purpose, and expected duration of the trust.

(b) The intent of the grantor.

(c) The identity and circumstances of the beneficiaries.

(d) The needs for liquidity, regularity of income, and preservation and appreciation of capital.

(e) The assets held in the trust; the extent to which the assets consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the grantor.

(f) The net amount allocated to income under the other sections of this chapter and the increases or decreases in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available.

(g) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income.

(h) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation.

(i) The anticipated tax consequences of an adjustment.

(3) A trustee may not make an adjustment:

(a) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(b) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(c) From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(d) If possessing or exercising the power to adjust causes an individual to be treated as the owner of all or part of the trust for income tax purposes and the individual would not be treated as the owner if the trustee did not possess the power to adjust;

(e) If possessing or exercising the power to adjust causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to adjust;

(f) If the trustee is a beneficiary of the trust; or

(g) If the trustee is not a beneficiary of the trust but the adjustment would benefit the trustee directly or indirectly, except that in the case of a trustee whose compensation for acting as trustee is based upon the value of trust assets, an adjustment that affects the value of trust assets shall not be deemed to benefit the trustee.

(4) If paragraph (3)(d), paragraph (3)(e), paragraph (3)(f), or paragraph (3)(g) applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee is not permitted by the terms of the trust.

(5) A trustee may release the entire power to adjust conferred by subsection (1) or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in paragraphs (3)(a)-(e) or paragraph (3)(g) or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (3). A release under this subsection may be permanent or for a specified period, including a period measured by the life of an individual.

(6) Terms of a trust that limit a trustee’s power to adjust between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power to adjust conferred by subsection (1).

(7) Nothing in this chapter is intended to create or imply a duty to make an adjustment and no inference of impropriety shall be made as a result of a trustee not exercising the power to adjust conferred by subsection (1).

(8) With respect to a trust in existence on January 1, 2003:

(a) A trustee shall not have the power to adjust under this section until the statement required in subsection (9) is provided and either no objection is made or any objection which is made has been terminated.

1. An objection is made if, within 60 days after the date of the statement required in subsection (9), a super majority of the eligible beneficiaries deliver to the trustee a written objection to the application of this section to such trust. An objection shall be deemed to be delivered to the trustee on the date the objection is mailed to the mailing address listed in the notice provided in subsection (9).

2. An objection is terminated upon the earlier of the receipt of consent from a super majority of eligible beneficiaries of the class that made the objection, or the resolution of the objection pursuant to paragraph (c).

(b) An objection or consent under this section may be executed by a legal representative or natural guardian of a beneficiary without the filing of any proceeding or approval of any court.

(c) If an objection is delivered to the trustee, then the trustee may petition the circuit court for an order quashing the objection and vesting in such trustee the power to adjust under this section. The burden will be on the objecting beneficiaries to prove that the power to adjust would be inequitable, illegal, or otherwise in contravention of the grantor’s intent. The court may award costs and attorney’s fees relating to the trustee’s petition in the same manner as in chancery actions. When costs and attorney’s fees are to be paid out of the trust, the court may, in its discretion, direct from which part of the trust they shall be paid.

(d) If no timely objection is made or if the trustee is vested with the power to adjust by court order, the trustee may thereafter exercise the power to adjust without providing notice of its intent to do so unless, in vesting the trustee with the power to adjust, the court determines that unusual circumstances require otherwise.

(e)1. If a trustee makes a good faith effort to comply with the notice provisions of subsection (9), but fails to deliver notice to one or more beneficiaries entitled to such notice, neither the validity of the notice required under this subsection nor the trustee’s power to adjust under this section shall be affected until the trustee has actual notice that one or more beneficiaries entitled to notice were not notified. Until the trustee has actual notice of the notice deficiency, the trustee shall have all of the powers and protections granted a trustee with the power to adjust under this chapter.

2. When the trustee has actual notice that one or more beneficiaries entitled to notice under subsection (9) were not notified, the trustee’s power to adjust under this section shall cease until all beneficiaries who are entitled to such notice, including those who were previously provided with such notice, are notified and given the opportunity to object as provided for under this subsection.

(f) The objection of a super majority of eligible beneficiaries under this subsection shall be valid for a period of 1 year after the date of the notice set forth in subsection (9). Upon expiration of the objection, the trustee may thereafter give a new notice under subsection (9).

(g) Nothing in this section is intended to create or imply a duty of the trustee of a trust existing on January 1, 2003, to seek a power to adjust pursuant to this subsection or to give the notice described in subsection (9) if the trustee does not desire to have a power to adjust under this section, and no inference of impropriety shall be made as the result of a trustee not seeking a power to adjust pursuant to this subsection.

(9)(a) A trustee of a trust in existence on January 1, 2003, that is not prohibited under subsection (3) from exercising the power to adjust shall, any time prior to initially exercising the power, provide to all eligible beneficiaries a statement containing the following:

1. The name, telephone number, street address, and mailing address of the trustee and of any individuals who may be contacted for further information;

2. A statement that unless a super majority of the eligible beneficiaries objects to the application of this section to the trust within 60 days after the date the statement pursuant to this subsection was served, this section shall apply to the trust; and

3. A statement that, if this section applies to the trust, the trustee will have the power to adjust between income and principal and that such a power may have an effect on the distributions to such beneficiary from the trust.

(b) The statement may contain information regarding a trustee’s fiduciary obligations with respect to the power to adjust between income and principal under this section.

(c) The statement referred to in this subsection shall be served informally, in the manner provided in the Florida Rules of Civil Procedure relating to service of pleadings subsequent to the initial pleading. The statement may be served on a legal representative or natural guardian of a beneficiary without the filing of any proceeding or approval of any court.

(d) For purposes of subsection (8) and this subsection, the term:

1. “Eligible beneficiaries” means:

a. If at the time the determination is made there are one or more beneficiaries described in s. 736.0103(16)(c), the beneficiaries described in s. 736.0103(16)(a) and (c); or

b. If there is no beneficiary described in s. 736.0103(16)(c), the beneficiaries described in s. 736.0103(16)(a) and (b).

2. “Super majority of the eligible beneficiaries” means:

a. If at the time the determination is made there are one or more beneficiaries described in s. 736.0103(16)(c), at least two-thirds in interest of the beneficiaries described in s. 736.0103(16)(a) or two-thirds in interest of the beneficiaries described in s. 736.0103(16)(c), if the interests of the beneficiaries are reasonably ascertainable; otherwise, it means two-thirds in number of either such class; or

b. If there is no beneficiary described in s. 736.0103(16)(c), at least two-thirds in interest of the beneficiaries described in s. 736.0103(16)(a) or two-thirds in interest of the beneficiaries described in s. 736.0103(16)(b), if the interests of the beneficiaries are reasonably ascertainable, otherwise, two-thirds in number of either such class.

(10) A trust exists on January 1, 2003, if it is not revocable on January 1, 2003. A trust is revocable if revocable by the grantor alone or in conjunction with any other person. A trust is not revocable for purposes of this section if revocable by the grantor only with the consent of all persons having a beneficial interest in the property.

History.—s. 1, ch. 2002-42; s. 1, ch. 2003-43; s. 5, ch. 2005-85; s. 40, ch. 2006-217; s. 4, ch. 2012-49; s. 20, ch. 2013-172.



738.1041 - Total return unitrust.

738.1041 Total return unitrust.—

(1) For purposes of this section, the term:

(a) “Average fair market value” means the average of the fair market values of assets held by the trust at the beginning of the current and each of the 2 preceding years, or for the entire term of the trust if there are less than 2 preceding years, and adjusted as follows:

1. If assets have been added to the trust during the years used to determine the average, the amount of each addition is added to all years in which such addition was not included.

2. If assets have been distributed from the trust during the years used to determine the average, other than in satisfaction of the unitrust amount, the amount of each distribution is subtracted from all years in which such distribution was not included.

(b) “Disinterested person” means a person who is not a related or subordinate party with respect to the person acting as trustee of the trust and excludes the grantor and any interested trustee.

(c) “Fair market value” means the fair market value of the assets held by the trust as otherwise determined under this chapter, reduced by all known noncontingent liabilities.

(d) “Income trust” means a trust, created by an inter vivos or a testamentary instrument, which directs or permits the trustee to distribute the net income of the trust to one or more persons, in fixed proportions or in amounts or proportions determined by the trustee and regardless of whether the trust directs or permits the trustee to distribute the principal of the trust to one or more such persons.

(e) “Interested distributee” means a person to whom distributions of income or principal can currently be made and who has the power to remove the existing trustee and designate as successor a person who may be a related or subordinate party with respect to such distributee.

(f) “Interested trustee” means an individual trustee to whom the net income or principal of the trust can currently be distributed or would be distributed if the trust were then to terminate and be distributed, any trustee whom an interested distributee has the power to remove and replace with a related or subordinate party, or an individual trustee whose legal obligation to support a beneficiary may be satisfied by distributions of income and principal of the trust.

(g) “Related or subordinate party” has the same meaning as provided in the Internal Revenue Code, 26 U.S.C. s. 672(c) or any successor provision thereof.

(h) “Unitrust amount” means the amount determined by multiplying the average fair market value of the assets as calculated in paragraph (a) by the percentage calculated under paragraph (2)(b).

(2) A trustee may, without court approval, convert an income trust to a total return unitrust, reconvert a total return unitrust to an income trust, or change the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust if:

(a) The trustee adopts a written statement regarding trust distributions which provides:

1. In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income, and indicates the manner in which the unitrust amount will be calculated and the method in which the fair market value of the trust will be determined.

2. In the case of a trust being administered as a total return unitrust, that:

a. Future distributions from the trust will be net income rather than unitrust amounts; or

b. The percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust will be changed, and indicates the manner in which the new unitrust amount will be calculated and the method in which the new fair market value of the trust will be determined;

(b) The trustee determines the terms of the unitrust under one of the following methods:

1. A disinterested trustee determines, or if there is no trustee other than an interested trustee, the interested trustee appoints a disinterested person who, in its sole discretion but acting in a fiduciary capacity, determines for the interested trustee:

a. The percentage to be used to calculate the unitrust amount, provided the percentage used is not greater than 5 percent nor less than 3 percent;

b. The method to be used in determining the fair market value of the trust; and

c. Which assets, if any, are to be excluded in determining the unitrust amount; or

2. The interested trustee or disinterested trustee administers the trust such that:

a. The percentage used to calculate the unitrust amount is 50 percent of the rate as defined in the Internal Revenue Code, 26 U.S.C. s. 7520, in effect for the month the conversion under this section becomes effective and for each January thereafter; however, if the percentage calculated exceeds 5 percent, the unitrust percentage is 5 percent and if the percentage calculated is less than 3 percent, the unitrust percentage is 3 percent; and

b. The fair market value of the trust shall be determined at least annually on an asset-by-asset basis, reasonably and in good faith, in accordance with s. 738.202(5), except the following property shall not be included in determining the value of the trust:

(I) Any residential property or any tangible personal property that, as of the first business day of the current valuation year, one or more current beneficiaries of the trust have or have had the right to occupy, or have or have had the right to possess or control, other than in his or her capacity as trustee of the trust, and instead the right of occupancy or the right to possession and control is the unitrust amount with respect to such property; however, the unitrust amount must be adjusted to take into account partial distributions from or receipt into the trust of such property during the valuation year;

(II) Any asset specifically given to a beneficiary and the return on investment on such property, which return on investment shall be distributable to the beneficiary; or

(III) Any asset while held in a decedent’s estate;

(c) The trustee sends written notice of its intention to take such action, along with copies of the written statement regarding trust distributions and this section, and, if applicable, the determinations of the trustee or the disinterested person to:

1. The grantor of the trust, if living.

2. All living persons who are currently receiving or eligible to receive distributions of income from the trust.

3. All living persons who would receive distributions of principal of the trust if the trust were to terminate at the time of giving such notice without regard to the exercise of any power of appointment, or, if the trust does not provide for its termination, all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the persons identified in subparagraph 2. were deceased.

4. All persons acting as advisers or protectors of the trust.

Notice under this paragraph shall be served informally in the manner provided in the Florida Rules of Civil Procedure relating to service of pleadings subsequent to the initial pleading. Notice may be served on a legal representative or natural guardian of a person without filing any proceeding or approval of any court;

(d) At least one person receiving notice under each of subparagraphs (c)2. and 3. is legally competent; and

(e) No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action of the trustee or the determinations of the disinterested person within 60 days after service of such notice. An objection may be executed by a legal representative or natural guardian of a person without filing any proceeding or approval of any court.

(3) If a trustee desires to convert an income trust to a total return unitrust, reconvert a total return unitrust to an income trust, or change the percentage used to calculate the unitrust amount or the method used to determine a fair market value of the trust but does not have the ability to or elects not to do it under subsection (2), the trustee may petition the circuit court for such order as the trustee deems appropriate. In that event, the court, in its own discretion or on the petition of such trustee or any person having an income or remainder interest in the trust, may appoint a disinterested person who, acting in a fiduciary capacity, shall present such information to the court as is necessary for the court to make a determination hereunder.

(4) Following the conversion of an income trust to a total return unitrust, the trustee:

(a) Shall treat the unitrust amount as if it were net income of the trust for purposes of determining the amount available, from time to time, for distribution from the trust.

(b) May allocate to trust income for each taxable year of the trust, or portion thereof:

1. Net short-term capital gain described in the Internal Revenue Code, 26 U.S.C. s. 1222(5), for such year, or portion thereof, but only to the extent that the amount so allocated together with all other amounts allocated to trust income, as determined under the provisions of this chapter without regard to this section and s. 738.104, for such year, or portion thereof, does not exceed the unitrust amount for such year, or portion thereof.

2. Net long-term capital gain described in the Internal Revenue Code, 26 U.S.C. s. 1222(7), for such year, or portion thereof, but only to the extent that the amount so allocated together with all other amounts, including amounts described in subparagraph 1., allocated to trust income for such year, or portion thereof, does not exceed the unitrust amount for such year, or portion thereof.

(5) In administering a total return unitrust, the trustee may, in its sole discretion but subject to the provisions of the governing instrument, determine:

(a) The effective date of the conversion.

(b) The timing of distributions, including provisions for prorating a distribution for a short year in which a beneficiary’s right to payments commences or ceases.

(c) Whether distributions are to be made in cash or in kind or partly in cash and partly in kind.

(d) If the trust is reconverted to an income trust, the effective date of such reconversion.

(e) Such other administrative issues as may be necessary or appropriate to carry out the purposes of this section.

(6) Conversion to a total return unitrust under this section does not affect any other provision of the governing instrument, if any, regarding distributions of principal.

(7) Any trustee or disinterested person who in good faith takes or fails to take any action under this section is not liable to any person affected by such action or inaction, regardless of whether such person received written notice as provided in this section or such person was under a legal disability at the time of the delivery of such notice. Such person’s exclusive remedy is to obtain, under subsection (8), an order of the court directing the trustee to convert an income trust to a total return unitrust, to reconvert from a total return unitrust to an income trust, or to change the percentage used to calculate the unitrust amount. If a court determines that the trustee or disinterested person has not acted in good faith in taking or failing to take any action under this section, s. 738.105(3) applies.

(8) If a majority in interest of the income or remainder beneficiaries of an income trust has delivered to the trustee a written objection to the amount of the income distributions of the trust, and, if the trustee has failed to resolve the objection to the satisfaction of the objecting beneficiaries within 6 months after receipt of such written objection, the objecting beneficiaries may petition the court in accordance with subsection (3).

(9) This section pertains to the administration of a trust and is applicable to any trust that is administered in this state or under Florida law unless:

(a) The governing instrument reflects an intention that the current beneficiary or beneficiaries are to receive an amount other than a reasonable current return from the trust;

(b) The trust is a trust described in the Internal Revenue Code, 26 U.S.C. s. 170(f)(2)(B), s. 642(c)(5), s. 664(d), s. 2702(a)(3), or s. 2702(b);

(c) One or more persons to whom the trustee could distribute income have a power of withdrawal over the trust:

1. That is not subject to an ascertainable standard under the Internal Revenue Code, 26 U.S.C. s. 2041 or s. 2514, and exceeds in any calendar year the amount set forth in the Internal Revenue Code, 26 U.S.C. s. 2041(b)(2) or s. 2514(e); or

2. A power of withdrawal over the trust that can be exercised to discharge a duty of support he or she possesses; or

(d) The governing instrument expressly prohibits use of this section by specific reference to the section. A provision in the governing instrument that, “The provisions of section 738.1041, Florida Statutes, as amended, or any corresponding provision of future law, may not be used in the administration of this trust,” or similar words reflecting such intent are sufficient to preclude the use of this section.

(10) The grantor of a trust may create an express total return unitrust that will be effective as provided in the trust instrument without requiring a conversion under this section.

(a) An express total return unitrust created by the grantor of the trust is treated as a unitrust only if the terms of the trust instrument contain all of the following provisions:

1. That distributions from the trust will be unitrust amounts and the manner in which the unitrust amount will be calculated; and

2. The percentage to be used to calculate the unitrust amount, provided the percentage used is not greater than 5 percent nor less than 3 percent.

(b) The trust instrument may also contain provisions specifying:

1. The method to be used in determining the fair market value of the trust, including whether to use an average fair market value or the fair market value of the assets held by the trust at the beginning of the current year; or

2. Which assets, if any, are to be excluded in determining the unitrust amount.

(c) This section establishes the method of determining the fair market value of the trust if the trust instrument is silent as to subparagraph (b)1., and to specify those assets, if any, which are to be excluded in determining the unitrust amount if the trust instrument is silent as to subparagraph (b)2.

History.—s. 1, ch. 2002-42; s. 2, ch. 2003-43; s. 6, ch. 2005-85; s. 41, ch. 2006-217; s. 5, ch. 2012-49.



738.105 - Judicial control of discretionary powers.

738.105 Judicial control of discretionary powers.—

(1) A court may not change a trustee’s decision to exercise or not to exercise a discretionary power conferred by this chapter unless the court determines that the decision was an abuse of the trustee’s discretion. A court may not determine that a trustee abused its discretion merely because the court would have exercised the discretion in a different manner or would not have exercised the discretion.

(2) The decisions to which subsection (1) applies include:

(a) A determination under s. 738.104(1) of whether and to what extent an amount should be transferred from principal to income or from income to principal.

(b) A determination of the factors that are relevant to the trust and trust beneficiaries, the extent to which such factors are relevant, and the weight, if any, to be given to the relevant factors, in deciding whether and to what extent to exercise the power conferred by s. 738.104(1).

(3) If a court determines that a trustee has abused its discretion, the remedy is to restore the income and remainder beneficiaries to the positions they would have occupied if the trustee had not abused its discretion, in accordance with the following:

(a) To the extent the abuse of discretion has resulted in no distribution to a beneficiary or a distribution that is too small, the court shall require the trustee to distribute from the trust to the beneficiary an amount the court determines will restore the beneficiary, in whole or in part, to his or her appropriate position.

(b) To the extent the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall restore the beneficiaries, the trust, or both, in whole or in part, to their appropriate positions by requiring the trustee to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or requiring that beneficiary to return some or all of the distribution to the trust.

(c) To the extent the court is unable, after applying paragraphs (a) and (b), to restore the beneficiaries or the trust, or both, to the positions they would have occupied if the trustee had not abused its discretion, the court may require the trustee to pay an appropriate amount from its own funds to one or more of the beneficiaries or the trust or both.

(4) Upon the filing of a petition by the trustee, the court having jurisdiction over the trust shall determine whether a proposed exercise or nonexercise by the trustee of a discretionary power conferred by this chapter will result in an abuse of the trustee’s discretion. If the petition describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the trustee relies, and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that such exercise or nonexercise will result in an abuse of discretion.

(5) If an action is instituted alleging an abuse of discretion in the exercise or nonexercise of the power of adjustment conferred by s. 738.104(1) and the court determines that no abuse of discretion has occurred, the trustee’s costs and attorney’s fees incurred in defending the action shall be paid from the trust assets.

History.—s. 1, ch. 2002-42; s. 6, ch. 2012-49.



738.201 - Determination and distribution of net income.

738.201 Determination and distribution of net income.—After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

(1) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under ss. 738.301-738.706 and subsection (5). The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

(2) A fiduciary shall determine the remaining net income of a decedent’s estate or a terminating income interest under ss. 738.301-738.706 and by:

(a) Including in net income all income from property used to discharge liabilities.

(b) Paying from income or principal, in the fiduciary’s discretion, fees of attorneys, accountants, and fiduciaries; court costs and other expenses of administration; and interest on death taxes. The fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction under the Internal Revenue Code or comparable law of any state only to the extent the payment of those expenses from income will not cause the reduction or loss of the deduction.

(c) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent’s estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law.

(3) If a beneficiary who receives a pecuniary devise outright is also entitled to receive interest or any other amount on the devise under the terms of the will or trust, the fiduciary shall distribute the interest or other amount from net income determined under subsection (2) or from principal to the extent net income is insufficient.

(4) A fiduciary shall distribute the net income remaining after distributions required under subsections (1)-(3) in the manner described in s. 738.202 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

(5) A fiduciary may not reduce principal or income receipts from property described in subsection (1) because of a payment described in s. 738.701 or s. 738.702 to the extent the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent’s death or an income interest’s terminating event, and by making a reasonable provision for amounts the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

History.—s. 1, ch. 2002-42; s. 7, ch. 2012-49.



738.202 - Distribution to residuary and remainder beneficiaries.

738.202 Distribution to residuary and remainder beneficiaries.—

(1) Each beneficiary described in s. 738.201(4) is entitled to receive a portion of the net income remaining after the application of s. 738.201(1)-(3), which is equal to the beneficiary’s fractional interest in undistributed principal assets, using carrying values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(2) In determining a beneficiary’s share of net income, the following applies:

(a) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary’s fractional interest in the carrying value of the undistributed principal assets immediately before the distribution date, excluding the amount of unpaid liabilities.

(b) The beneficiary’s fractional interest in the undistributed principal assets shall be calculated:

1. At the time the interest began and adjusted for any disproportionate distributions since the interest began;

2. By excluding any liabilities of the estate or trust from the calculation;

3. By also excluding property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust; and

4. On the basis of the aggregate carrying value of those assets determined under subsection (1) as of the distribution date.

(c) If a disproportionate distribution of principal is made to any beneficiary, the respective fractional interests of all beneficiaries in the remaining underlying assets shall be recomputed by:

1. Adjusting the carrying value of the principal assets to their fair market value before the distribution;

2. Reducing the fractional interest of the recipient of the disproportionate distribution in the remaining principal assets by the fair market value of the principal distribution; and

3. Recomputing the fractional interests of all beneficiaries in the remaining principal assets based upon the now restated carrying values.

(3) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(4) A fiduciary may apply the provisions of this section, to the extent the fiduciary considers appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.

(5) The carrying value or fair market value of trust assets shall be determined on an asset-by-asset basis and is conclusive if reasonable and determined in good faith. Determinations of fair market value based on appraisals performed within 2 years before or after the valuation date are presumed reasonable. The values of trust assets are conclusively presumed to be reasonable and determined in good faith unless proven otherwise in a proceeding commenced by or on behalf of a person interested in the trust within the time provided in s. 736.1008.

(6) All distributions to a beneficiary shall be valued based on their fair market value on the date of distribution.

History.—s. 1, ch. 2002-42; s. 3, ch. 2003-43; s. 42, ch. 2006-217; s. 8, ch. 2012-49.



738.301 - When right to income begins and ends.

738.301 When right to income begins and ends.—An income beneficiary is entitled to net income from the date on which the income interest begins.

(1) An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(2) An asset becomes subject to a trust:

(a) On the date the asset is transferred to the trust in the case of an asset that is transferred to a trust during the transferor’s life;

(b) On the date of a testator’s death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator’s estate; or

(c) On the date of an individual’s death in the case of an asset that is transferred to a fiduciary by a third party because of the individual’s death.

(3) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (4), even if there is an intervening period of administration to wind up the preceding income interest.

(4) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a fiduciary may distribute income.

History.—s. 1, ch. 2002-42; s. 9, ch. 2012-49.



738.302 - Apportionment of receipts and disbursements when decedent dies or income interest begins.

738.302 Apportionment of receipts and disbursements when decedent dies or income interest begins.—

(1) A fiduciary shall allocate an income receipt or disbursement other than one to which s. 738.201(1) applies to principal if the due date of the receipt or disbursement occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(2) A fiduciary shall allocate an income receipt or disbursement to income if the due date of the receipt or disbursement occurs on or after the date on which a decedent dies or an income interest begins and the due date is a periodic due date. An income receipt or disbursement shall be treated as accruing from day to day if the due date of the receipt or disbursement is not periodic or the receipt or disbursement has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins shall be allocated to principal and the balance shall be allocated to income.

(3) An item of income or an obligation is due on the date the payor is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which s. 738.401 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that shall be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

(4) Nothing in this section shall prevent the application of s. 733.817 to apportion tax to the income recipient under this section.

History.—s. 1, ch. 2002-42; s. 10, ch. 2012-49.



738.303 - Apportionment when income interest ends.

738.303 Apportionment when income interest ends.—

(1) For purposes of this section, “undistributed income” means net income received on or before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust. In the case of a trust being administered as a unitrust under s. 738.1041, the term “undistributed income” means the prorated unitrust amount computed on a daily basis through the date on which the income interest ends.

(2) When a mandatory income interest ends, the fiduciary shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary’s share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than 5 percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked shall be added to principal.

(3) When a fiduciary’s obligation to pay a fixed annuity or a fixed fraction of the value of the trust’s assets ends, the fiduciary shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its grantor relating to income, gift, estate, or other tax requirements.

History.—s. 1, ch. 2002-42; s. 7, ch. 2005-85; s. 11, ch. 2012-49.



738.401 - Character of receipts.

738.401 Character of receipts.—

(1) For purposes of this section, the term “entity” means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a fiduciary has an interest other than a trust or estate to which s. 738.402 applies, a business or activity to which s. 738.403 applies, or an asset-backed security to which s. 738.608 applies.

(2) Except as otherwise provided in this section, a fiduciary shall allocate to income money received from an entity.

(3) Except as otherwise provided in this section, a fiduciary shall allocate the following receipts from an entity to principal:

(a) Property other than money.

(b) Money received in one distribution or a series of related distributions in exchange for part or all of a trust’s or estate’s interest in the entity.

(c) Money received in total or partial liquidation of the entity.

(d) Money received from an entity that is a regulated investment company or a real estate investment trust if the money received represents short-term or long-term capital gain realized within the entity.

(e) Money received from an entity listed on a public stock exchange during any year of the trust or estate which exceeds 10 percent of the fair market value of the trust’s or estate’s interest in the entity on the first day of that year. The amount to be allocated to principal must be reduced to the extent that the cumulative distributions from the entity to the trust or estate allocated to income do not exceed a cumulative annual return of 3 percent of the fair market value of the interest in the entity at the beginning of each year or portion of a year for the number of years or portion of years in the period that the interest in the entity has been held by the trust or estate. If a trustee has exercised a power to adjust under s. 738.104 during any period the interest in the entity has been held by the trust, the trustee, in determining the total income distributions from that entity, must take into account the extent to which the exercise of that power resulted in income to the trust from that entity for that period. If the income of the trust for any period has been computed under s. 738.1041, the trustee, in determining the total income distributions from that entity for that period, must take into account the portion of the unitrust amount paid as a result of the ownership of the trust’s interest in the entity for that period.

(4) If a fiduciary elects, or continues an election made by its predecessor, to reinvest dividends in shares of stock of a distributing corporation or fund, whether evidenced by new certificates or entries on the books of the distributing entity, the new shares retain their character as income.

(5) Money is received in partial liquidation:

(a) To the extent the entity, at or near the time of a distribution, indicates that such money is a distribution in partial liquidation; or

(b) To the extent the total amount of money and property received in a distribution or series of related distributions from an entity that is not listed on a public stock exchange exceeds 20 percent of the trust’s or estate’s pro rata share of the entity’s gross assets, as shown by the entity’s year-end financial statements immediately preceding the initial receipt.

This subsection does not apply to an entity to which subsection (7) applies.

(6) Money may not be taken into account in determining any excess under paragraph (5)(b), to the extent that the cumulative distributions from the entity to the trust or the estate allocated to income do not exceed the greater of:

(a) A cumulative annual return of 3 percent of the entity’s carrying value computed at the beginning of each period for the number of years or portion of years that the entity was held by the fiduciary. If a trustee has exercised a power to adjust under s. 738.104 during any period the interest in the entity has been held by the trust, the trustee, in determining the total income distributions from that entity, must take into account the extent to which exercise of the power resulted in income to the trust from that entity for that period. If the income of a trust for any period has been computed pursuant to s. 738.1041, the trustee, in determining the total income distributions from the entity for that period, must take into account the portion of the unitrust amount paid as a result of the ownership of the trust’s interest in the entity for that period; or

(b) If the entity is treated as a partnership, subchapter S corporation, or a disregarded entity pursuant to the Internal Revenue Code of 1986, as amended, the amount of income tax attributable to the trust’s or estate’s ownership share of the entity, based on its pro rata share of the taxable income of the entity that distributes the money, for the number of years or portion of years that the interest in the entity was held by the fiduciary, calculated as if all of that tax was incurred by the fiduciary.

(7) The following applies to money or property received by a private trustee as a distribution from an investment entity described in this subsection:

(a) The trustee shall first treat as income of the trust all of the money or property received from the investment entity in the current year which would be considered income under this chapter if the trustee had directly held the trust’s pro rata share of the assets of the investment entity. For this purpose, all distributions received in the current year must be aggregated.

(b) The trustee shall next treat as income of the trust any additional money or property received in the current year which would have been considered income in the prior 2 years under paragraph (a) if additional money or property had been received from the investment entity in any of those prior 2 years. The amount to be treated as income shall be reduced by any distributions of money or property made by the investment entity to the trust during the current and prior 2 years which were treated as income under this paragraph.

(c) The remainder of the distribution, if any, is treated as principal.

(d) As used in this subsection, the term:

1. “Investment entity” means an entity, other than a business activity conducted by the trustee described in s. 738.403 or an entity that is listed on a public stock exchange, which is treated as a partnership, subchapter S corporation, or disregarded entity pursuant to the Internal Revenue Code of 1986, as amended, and which normally derives 50 percent or more of its annual cumulative net income from interest, dividends, annuities, royalties, rental activity, or other passive investments, including income from the sale or exchange of such passive investments.

2. “Private trustee” means a trustee who is a natural person, but only if the trustee is unable to use the power to adjust between income and principal with respect to receipts from entities described in this subsection pursuant to s. 738.104. A bank, trust company, or other commercial trustee is not considered a private trustee.

(8) This section shall be applied before ss. 738.705 and 738.706 and does not modify or change any of the provisions of those sections.

History.—s. 1, ch. 2002-42; s. 4, ch. 2003-43; s. 8, ch. 2005-85; s. 12, ch. 2012-49.



738.402 - Distribution from trust or estate.

738.402 Distribution from trust or estate.—A fiduciary shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest and allocate to principal an amount received as a distribution of principal from such a trust or estate. If a fiduciary purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a fiduciary, s. 738.401 or s. 738.608 applies to a receipt from the trust.

History.—s. 1, ch. 2002-42; s. 13, ch. 2012-49.



738.403 - Business and other activities conducted by fiduciary.

738.403 Business and other activities conducted by fiduciary.—

(1) If a fiduciary who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for the business or activity as part of the trust’s or estate’s general accounting records, the fiduciary may maintain separate accounting records for the transactions of the business or other activity, whether or not the assets of such business or activity are segregated from other trust or estate assets.

(2) A fiduciary who accounts separately for a business or other activity may determine the extent to which the net cash receipts of the business or activity must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust’s or estate’s general accounting records. If a fiduciary sells assets of the business or other activity, other than in the ordinary course of the business or activity, the fiduciary must account for the net amount received as principal in the trust’s or estate’s general accounting records to the extent the fiduciary determines that the amount received is no longer required in the conduct of the business.

(3) Activities for which a fiduciary may maintain separate accounting records include:

(a) Retail, manufacturing, service, and other traditional business activities.

(b) Farming.

(c) Raising and selling livestock and other animals.

(d) Management of rental properties.

(e) Extraction of minerals and other natural resources.

(f) Timber operations.

(g) Activities to which s. 738.607 applies.

History.—s. 1, ch. 2002-42; s. 14, ch. 2012-49.



738.501 - Principal receipts.

738.501 Principal receipts.—A fiduciary shall allocate to principal:

(1) To the extent not allocated to income under this chapter, assets received from a donor during the donor’s lifetime, a decedent’s estate, a trust with a terminating income interest, or a payor under a contract naming the trust, estate, or fiduciary as beneficiary.

(2) Money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to this section.

(3) Amounts recovered from third parties to reimburse the trust or estate because of disbursements described in s. 738.702(1)(g) or for other reasons to the extent not based on the loss of income.

(4) Proceeds of property taken by eminent domain; however, a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income.

(5) Net income received in an accounting period during which there is no beneficiary to whom a fiduciary may or shall distribute income.

(6) Other receipts as provided in ss. 738.601-738.608.

History.—s. 1, ch. 2002-42; s. 15, ch. 2012-49.



738.502 - Rental property.

738.502 Rental property.—If a fiduciary accounts for receipts from rental property pursuant to this section, the fiduciary shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the fiduciary’s contractual obligations have been satisfied with respect to that amount.

History.—s. 1, ch. 2002-42; s. 16, ch. 2012-49.



738.503 - Obligation to pay money.

738.503 Obligation to pay money.—

(1) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the fiduciary, including an amount received as consideration for prepaying principal, shall be allocated to income without any provision for amortization of premium.

(2) Except as otherwise provided herein, a fiduciary shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the fiduciary.

(3) The increment in value of a bond or other obligation for the payment of money bearing no stated interest but payable at a future time in excess of the price at which it was issued or purchased, if purchased after issuance, is distributable as income. If the increment in value accrues and becomes payable pursuant to a fixed schedule of appreciation, it may be distributed to the beneficiary who was the income beneficiary at the time of increment from the first principal cash available or, if none is available, when the increment is realized by sale, redemption, or other disposition. If unrealized increment is distributed as income but out of principal, the principal must be reimbursed for the increment when realized. If, in the reasonable judgment of the fiduciary, exercised in good faith, the ultimate payment of the bond principal is in doubt, the fiduciary may withhold the payment of incremental interest to the income beneficiary.

(4) This section does not apply to an obligation to which s. 738.602, s. 738.603, s. 738.604, s. 738.605, s. 738.607, or s. 738.608 applies.

History.—s. 1, ch. 2002-42; s. 17, ch. 2012-49.



738.504 - Insurance policies and similar contracts.

738.504 Insurance policies and similar contracts.—

(1) Except as otherwise provided in subsection (2), a fiduciary shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust, estate, or fiduciary is named as beneficiary, including a contract that insures the trust, estate, or fiduciary against loss for damage to, destruction of, or loss of title to a trust or estate asset. The fiduciary shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income and to principal if the premiums are paid from principal.

(2) A fiduciary shall allocate to income the proceeds of a contract that insures the fiduciary against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to s. 738.403, loss of profits from a business.

(3) This section does not apply to a contract to which s. 738.602 applies.

History.—s. 1, ch. 2002-42; s. 18, ch. 2012-49.



738.601 - Insubstantial allocations not required.

738.601 Insubstantial allocations not required.—If a fiduciary determines that an allocation between principal and income required by s. 738.602, s. 738.603, s. 738.604, s. 738.605, or s. 738.608 is insubstantial, the fiduciary may allocate the entire amount to principal unless one of the circumstances described in s. 738.104(3) applies to the allocation. This power may be exercised by a cofiduciary under the circumstances described in s. 738.104(4) and may be released for the reasons and in the manner described in s. 738.104(5). An allocation is presumed to be insubstantial if:

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent; or

(2) The value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust or estate assets at the beginning of the accounting period.

History.—s. 1, ch. 2002-42; s. 19, ch. 2012-49.



738.602 - Payments from deferred compensation plans, annuities, and retirement plans or accounts.

738.602 Payments from deferred compensation plans, annuities, and retirement plans or accounts.—

(1) As used in this section, the term:

(a) “Fund” means a private or commercial annuity, an individual retirement account, an individual retirement annuity, a deferred compensation plan, a pension plan, a profit-sharing plan, a stock-bonus plan, an employee stock-ownership plan, or another similar arrangement in which federal income tax is deferred.

(b) “Income of the fund” means income that is determined according to subsection (2) or subsection (3).

(c) “Nonseparate account” means a fund for which the value of the participant’s or account owner’s right to receive benefits can be determined only by the occurrence of a date or event as defined in the instrument governing the fund.

(d) “Payment” means a distribution from a fund that a fiduciary may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payor in exchange for future payments. The term includes a distribution made in money or property from the payor’s general assets or from a fund created by the payor or payee.

(e) “Separate account” means a fund holding assets exclusively for the benefit of a participant or account owner and:

1. The value of such assets or the value of the separate account is ascertainable at any time; or

2. The administrator of the fund maintains records that show receipts and disbursements associated with such assets.

(2)(a) For a fund that is a separate account, income of the fund shall be determined:

1. As if the fund were a trust subject to the provisions of ss. 738.401-738.706; or

2. As a unitrust amount calculated by multiplying the fair market value of the fund as of the first day of the first accounting period and, thereafter, as of the last day of the accounting period that immediately precedes the accounting period during which a payment is received by the percentage determined in accordance with s. 738.1041(2)(b)2.a. The fiduciary shall determine such percentage as of the first month that the fiduciary’s election to treat the income of the fund as a unitrust amount becomes effective. For purposes of this subparagraph, “fair market value” means the fair market value of the assets held in the fund as of the applicable valuation date determined as provided in this subparagraph. The fiduciary is not liable for good faith reliance upon any valuation supplied by the person or persons in possession of the fund. If the fiduciary makes or terminates an election under this subparagraph, the fiduciary shall make such disclosure in a trust disclosure document that satisfies the requirements of s. 736.1008(4)(a).

(b) The fiduciary may elect the method of determining the income of the fund pursuant to this subsection and may change the method of determining income of the fund for any future accounting period.

(3) For a fund that is a nonseparate account, income of the fund is a unitrust amount determined by calculating the present value of the right to receive the remaining payments under the Internal Revenue Code, 26 U.S.C. s. 7520, as of the first day of the accounting period and multiplying it by the percentage determined in accordance with s. 738.1041(2)(b)2.a. The fiduciary shall determine the unitrust amount as of the first month that the fiduciary’s election to treat the income of the fund as a unitrust amount becomes effective.

(4) Except for those trusts described in subsection (5), the fiduciary shall allocate to income the lesser of the payment received from a fund or the income determined under subsection (2) or subsection (3). Any remaining amount of the payment shall be allocated to principal.

(5) For a trust that, in order to qualify for the estate or gift tax marital deduction under the Internal Revenue Code or comparable law of any state, entitles the spouse to all of the income of the trust, and the terms of the trust are silent as to the time and frequency for distribution of the income of the fund:

(a) For a fund that is a separate account, unless the spouse directs the fiduciary to leave the income of the fund in the fund, the fiduciary shall withdraw and pay to the spouse, at least annually:

1. All of the income of the fund determined in accordance with subparagraph (2)(a)1.; or

2. The income of the fund as a unitrust amount determined in accordance with subparagraph (2)(a)2.

(b) For a fund that is a nonseparate account, the fiduciary shall withdraw and pay to the spouse, at least annually, the income of the fund as a unitrust amount determined in accordance with subsection (3).

(6) This section does not apply to payments to which s. 738.603 applies.

History.—s. 1, ch. 2002-42; s. 1, ch. 2009-207; s. 20, ch. 2012-49.



738.603 - Liquidating asset.

738.603 Liquidating asset.—

(1) For purposes of this section, the term “liquidating asset” means an asset the value of which will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments for more than 1 year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to s. 738.602, resources subject to s. 738.604, timber subject to s. 738.605, an activity subject to s. 738.607, an asset subject to s. 738.608, or any asset for which the fiduciary establishes a reserve for depreciation under s. 738.703.

(2) A fiduciary shall allocate to income 5 percent of the receipts from the carrying value of a liquidating asset and the balance to principal. Amounts allocated to principal shall reduce the carrying value of the liquidating asset, but not below zero. Amounts received in excess of the remaining carrying value must be allocated to principal.

History.—s. 1, ch. 2002-42; s. 21, ch. 2012-49.



738.604 - Minerals, water, and other natural resources.

738.604 Minerals, water, and other natural resources.—

(1) If a fiduciary accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the fiduciary shall allocate such receipts as follows:

(a) If received as nominal delay rental or nominal annual rent on a lease, a receipt shall be allocated to income.

(b) If received from a production payment, a receipt shall be allocated to income if and to the extent the agreement creating the production payment provides a factor for interest or its equivalent. The balance shall be allocated to principal.

(c) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 90 percent shall be allocated to principal and the balance to income.

(d) If an amount is received from a working interest or any other interest not provided for in paragraph (a), paragraph (b), or paragraph (c), 90 percent of the net amount received shall be allocated to principal and the balance to income.

(2) An amount received on account of an interest in water that is renewable shall be allocated to income. If the water is not renewable, 90 percent of the amount shall be allocated to principal and the balance to income.

(3) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust or estate.

(4) If a trust or estate owns an interest in minerals, water, or other natural resources on January 1, 2003, the fiduciary may allocate receipts from the interest as provided in this chapter or in the manner used by the fiduciary before January 1, 2003. If the trust or estate acquires an interest in minerals, water, or other natural resources after January 1, 2003, the fiduciary shall allocate receipts from the interest as provided in this chapter.

History.—s. 1, ch. 2002-42; s. 22, ch. 2012-49.



738.605 - Timber.

738.605 Timber.—

(1) If a fiduciary accounts for receipts from the sale of timber and related products pursuant to this section, the fiduciary shall allocate such net receipts as follows:

(a) To income to the extent the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(b) To principal to the extent the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(c) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust or estate by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a) and (b); or

(d) To principal to the extent advance payments, bonuses, and other payments are not allocated pursuant to paragraph (a), paragraph (b), or paragraph (c).

(2) In determining net receipts to be allocated pursuant to subsection (1), a fiduciary shall deduct and transfer to principal a reasonable amount for depletion.

(3) This chapter applies whether or not a decedent or donor was harvesting timber from the property before the property became subject to the trust or estate.

(4) If a trust or estate owns an interest in timberland on January 1, 2003, the fiduciary may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the fiduciary before January 1, 2003. If the trust or estate acquires an interest in timberland after January 1, 2003, the fiduciary shall allocate net receipts from the sale of timber and related products as provided in this chapter.

History.—s. 1, ch. 2002-42; s. 23, ch. 2012-49.



738.606 - Property not productive of income.

738.606 Property not productive of income.—

(1) If a marital deduction under the Internal Revenue Code or comparable law of any state is allowed for all or part of a trust the income of which must be distributed to the grantor’s spouse and the assets of which consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts the trustee transfers from principal to income under s. 738.104 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by ss. 738.104 and 738.1041. The trustee may decide which action or combination of actions to take.

(2) In cases not governed by subsection (1), proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

History.—s. 1, ch. 2002-42; s. 24, ch. 2012-49.



738.607 - Derivatives and options.

738.607 Derivatives and options.—

(1) For purposes of this section, “derivative” means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(2) To the extent a fiduciary does not account under s. 738.403 for transactions in derivatives, the fiduciary shall allocate to principal receipts from and disbursements made in connection with those transactions.

(3) If a fiduciary grants an option to buy property from the trust or estate whether or not the trust or estate owns the property when the option is granted, grants an option that permits another person to sell property to the trust or estate, or acquires an option to buy property for the trust or estate or an option to sell an asset owned by the trust or estate, and the fiduciary or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option shall be allocated to principal. An amount paid to acquire the option shall be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a grantor of the trust or estate for services rendered, shall be allocated to principal.

History.—s. 1, ch. 2002-42; s. 25, ch. 2012-49.



738.608 - Asset-backed securities.

738.608 Asset-backed securities.—

(1) For purposes of this section, “asset-backed security” means an asset the value of which is based upon the right given the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which s. 738.401 or s. 738.602 applies.

(2) If a trust or estate receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the fiduciary shall allocate to income the portion of the payment which the payor identifies as being from interest or other current return and allocate the balance of the payment to principal.

(3) If a trust or estate receives one or more payments in exchange for the trust’s or estate’s entire interest in an asset-backed security during a single accounting period, the fiduciary shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust’s or estate’s interest in the security over more than a single accounting period, the fiduciary shall allocate 10 percent of the payment to income and the balance to principal.

History.—s. 1, ch. 2002-42; s. 26, ch. 2012-49.



738.701 - Disbursements from income.

738.701 Disbursements from income.—A fiduciary shall make the following disbursements from income to the extent they are not disbursements to which s. 738.201(2) applies:

(1) One-half of the regular compensation of the fiduciary and of any person providing investment advisory or custodial services to the fiduciary.

(2) One-half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests.

(3) All of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest.

(4) Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.

History.—s. 1, ch. 2002-42; s. 27, ch. 2012-49.



738.702 - Disbursements from principal.

738.702 Disbursements from principal.—

(1) A fiduciary shall make the following disbursements from principal:

(a) The remaining one-half of the disbursements described in s. 738.701(1) and (2).

(b) All of the trustee’s compensation calculated on principal as a fee for acceptance, distribution, or termination and disbursements made to prepare property for sale.

(c) Payments on the principal of a trust debt.

(d) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or will, or to protect the trust, estate, or its property.

(e) Premiums paid on a policy of insurance not described in s. 738.701(4) of which the trust or estate is the owner and beneficiary.

(f) Estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust.

(g) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of such activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

(h) Payments representing extraordinary repairs or expenses incurred in making a capital improvement to principal, including special assessments; however, a fiduciary may establish an allowance for depreciation out of income to the extent permitted by s. 738.703.

(2) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

History.—s. 1, ch. 2002-42; s. 28, ch. 2012-49.



738.703 - Transfers from income to principal for depreciation.

738.703 Transfers from income to principal for depreciation.—

(1) For purposes of this section, “depreciation” means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than 1 year.

(2) A fiduciary may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation but may not transfer any amount for depreciation:

(a) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(b) During the administration of a decedent’s estate; or

(c) Under this section if the fiduciary is accounting under s. 738.403 for the business or activity in which the asset is used.

(3) The amount of depreciation taken for tax purposes with respect to an asset shall be presumed to be a reasonable amount of depreciation. An amount taken for depreciation shall not be considered unreasonable solely because it is greater or less than the amount taken for tax purposes.

(4) An amount transferred to principal need not be held as a separate fund.

History.—s. 1, ch. 2002-42; s. 29, ch. 2012-49.



738.704 - Transfers from income to reimburse principal.

738.704 Transfers from income to reimburse principal.—

(1) If a fiduciary makes or expects to make a principal disbursement described in this section, the fiduciary may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(2) Principal disbursements to which subsection (1) applies include the following, but only to the extent the fiduciary has not been and does not expect to be reimbursed by a third party:

(a) An amount chargeable to income but paid from principal because the amount is unusually large.

(b) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker’s commissions.

(c) Disbursements described in s. 738.702(1)(g).

(3) If the asset the ownership of which gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a fiduciary may continue to transfer amounts from income to principal as provided in subsection (1).

(4) To the extent principal cash is not sufficient to pay the principal balance of payments due on mortgaged property, income may be applied to such payment in order to avoid a default on any mortgage or security interest securing the property. Income shall be reimbursed for such payments out of the first available principal cash. If the asset the ownership of which gives rise to the disbursements described in this subsection becomes subject to a successive income interest after an income interest ends, all rights of the initial income interest shall lapse, and amounts remaining due from principal shall not be a lien on the assets of the trust.

History.—s. 1, ch. 2002-42; s. 30, ch. 2012-49.



738.705 - Income taxes.

738.705 Income taxes.—

(1) A tax required to be paid by a fiduciary based on receipts allocated to income shall be paid from income.

(2) A tax required to be paid by a fiduciary based on receipts allocated to principal shall be paid from principal, even if the tax is called an income tax by the taxing authority.

(3) A tax required to be paid by a fiduciary on the trust’s or estate’s share of an entity’s taxable income shall be paid proportionately:

(a) From income to the extent receipts from the entity are allocated to income.

(b) From principal to the extent receipts from the entity are allocated to principal.

(c) From principal to the extent that the income taxes payable by the trust or estate exceed the total receipts from the entity.

(4) After applying subsections (1)-(3), the fiduciary shall adjust income or principal receipts to the extent that the trust’s or estate’s income taxes are reduced, but not eliminated, because the trust or estate receives a deduction for payments made to a beneficiary. The amount distributable to that beneficiary as income as a result of this adjustment shall be equal to the cash received by the trust or estate, reduced, but not below zero, by the entity’s taxable income allocable to the trust or estate multiplied by the trust’s or estate’s income tax rate. The reduced amount shall be divided by the difference between 1 and the trust’s or estate’s income tax rate in order to determine the amount distributable to that beneficiary as income before giving effect to other receipts or disbursements allocable to that beneficiary’s interest.

History.—s. 1, ch. 2002-42; s. 31, ch. 2012-49.



738.706 - Adjustments between principal and income because of taxes.

738.706 Adjustments between principal and income because of taxes.—

(1) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(a) Elections and decisions, other than those described in paragraph (b), that the fiduciary makes from time to time regarding tax matters;

(b) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(c) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(2) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting such amount for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement shall equal the increase in the estate tax to the extent the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced shall be the same as such estate’s, trust’s, or beneficiary’s proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

History.—s. 1, ch. 2002-42.



738.801 - Apportionment of expenses; improvements.

738.801 Apportionment of expenses; improvements.—

(1) For purposes of this section, the term:

(a) “Remainderman” means the holder of the remainder interests after the expiration of a tenant’s estate in property.

(b) “Tenant” means the holder of an estate for life or term of years in real property or personal property, or both.

(2) If a trust has not been created, expenses shall be apportioned between the tenant and remainderman as follows:

(a) The following expenses are allocated to and shall be paid by the tenant:

1. All ordinary expenses incurred in connection with the administration, management, or preservation of the property, including interest, ordinary repairs, regularly recurring taxes assessed against the property, and expenses of a proceeding or other matter that concerns primarily the tenant’s estate or use of the property.

2. Recurring premiums on insurance covering the loss of the property or the loss of income from or use of the property.

3. Any of the expenses described in subparagraph (b)3. which are attributable to the use of the property by the tenant.

(b) The following expenses are allocated to and shall be paid by the remainderman:

1. Payments on the principal of a debt secured by the property, except to the extent the debt is for expenses allocated to the tenant.

2. Expenses of a proceeding or other matter that concerns primarily the title to the property, other than title to the tenant’s estate.

3. Except as provided in subparagraph (a)3., expenses related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of such activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

4. Extraordinary repairs.

(c) If the tenant or remainderman incurred an expense for the benefit of his or her own estate without consent or agreement of the other, he or she must pay such expense in full.

(d) Except as provided in paragraph (c), the cost of, or special taxes or assessments for, an improvement representing an addition of value to property forming part of the principal shall be paid by the tenant if the improvement is not reasonably expected to outlast the estate of the tenant. In all other cases, only a part shall be paid by the tenant while the remainder shall be paid by the remainderman. The part payable by the tenant is ascertainable by taking that percentage of the total that is found by dividing the present value of the tenant’s estate by the present value of an estate of the same form as that of the tenant, except that it is limited for a period corresponding to the reasonably expected duration of the improvement. The computation of present values of the estates shall be made by using the rate defined in 26 U.S.C. s. 7520, then in effect and, in the case of an estate for life, the official mortality tables then in effect under 26 U.S.C. s. 7520. Other evidence of duration or expectancy may not be considered.

(3) This section does not apply to the extent it is inconsistent with the instrument creating the estates, the agreement of the parties, or the specific direction of the taxing or other statutes.

(4) The common law applicable to tenants and remaindermen supplements this section, except as modified by this section or other laws.

History.—s. 1, ch. 2002-42; s. 32, ch. 2012-49.



738.802 - Uniformity of application and construction.

738.802 Uniformity of application and construction.—In applying and construing this act, consideration shall be given to the need to promote uniformity of the law with respect to the act’s subject matter among states that enact such act.

History.—s. 1, ch. 2002-42.



738.803 - Severability.

738.803 Severability.—If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History.—s. 1, ch. 2002-42.



738.804 - Application.

738.804 Application.—Except as provided in the trust instrument, the will, or this chapter, this chapter shall apply to any receipt or expense received or incurred and any disbursement made after January 1, 2003, by any trust or decedent’s estate, whether established before or after January 1, 2003, and whether the asset involved was acquired by the trustee or personal representative before or after January 1, 2003. Receipts or expenses received or incurred and disbursements made before January 1, 2003, shall be governed by the law of this state in effect at the time of the event, except as otherwise expressly provided in the will or terms of the trust or in this chapter.

History.—s. 1, ch. 2002-42.






Chapter 739 - FLORIDA UNIFORM DISCLAIMER OF PROPERTY INTERESTS ACT

739.101 - Short title.

739.101 Short title.—This chapter may be cited as the “Florida Uniform Disclaimer of Property Interests Act.”

History.—s. 1, ch. 2005-108.



739.102 - Definitions.

739.102 Definitions.—As used in this chapter, the term:

(1) “Benefactor” means the creator of the interest that is subject to a disclaimer.

(2) “Beneficiary designation” means an instrument, other than an instrument creating or amending a trust, naming the beneficiary of:

(a) An annuity or insurance policy;

(b) An account with a designation for payment on death;

(c) A security registered in beneficiary form;

(d) A pension, profit-sharing, retirement, or other employment-related benefit plan; or

(e) Any other nonprobate transfer at death.

(3) “Disclaimant” means the person to whom a disclaimed interest or power would have passed had the disclaimer not been made.

(4) “Disclaimed interest” means the interest that would have passed to the disclaimant had the disclaimer not been made.

(5) “Disclaimer” means the refusal to accept an interest in or power over property. The term includes a renunciation.

(6) “Fiduciary” means a personal representative, trustee, agent acting under a power of attorney, guardian, or other person authorized to act as a fiduciary with respect to the property of another person.

(7) “Future interest” means an interest that takes effect in possession or enjoyment, if at all, later than the time of its creation.

(8) “Insolvent” means, solely for purposes of this chapter, that the sum of a person’s debts is greater than all of the person’s assets at fair valuation and that the person is generally not paying his or her debts as they become due. For purposes of this subsection, the term “assets” has the same meaning as that provided in s. 726.102.

(9) “Jointly held property” means property held in the names of two or more persons under an arrangement in which all holders have concurrent interests and under which the last surviving holder is entitled to the whole of the property. Jointly held property does not include property held as tenants by the entirety.

(10) “Person” includes individuals, ascertained and unascertained, living or not living, whether entitled to an interest by right of intestacy or otherwise; a government, governmental subdivision, agency, or instrumentality; and a public corporation.

(11) “Time of distribution” means the time when a disclaimed interest would have taken effect in possession or enjoyment.

(12) “Trust” means:

(a) An express trust (including an honorary trust or a trust under s. 736.0408), charitable or noncharitable, with additions thereto, whenever and however created; and

(b) A trust created pursuant to a statute, judgment, or decree which requires the trust be administered in the manner of an express trust.

As used in this chapter, the term “trust” does not include a constructive trust or a resulting trust.

History.—s. 1, ch. 2005-108; s. 43, ch. 2006-217; s. 13, ch. 2009-115.



739.103 - Scope.

739.103 Scope.—This chapter applies to disclaimers of any interest in or power over property, whenever created. Except as provided in s. 739.701, this chapter is the exclusive means by which a disclaimer may be made under Florida law.

History.—s. 1, ch. 2005-108.



739.104 - Power to disclaim; general requirements; when irrevocable.

739.104 Power to disclaim; general requirements; when irrevocable.—

(1) A person may disclaim, in whole or in part, conditionally or unconditionally, any interest in or power over property, including a power of appointment. A person may disclaim the interest or power even if its creator imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim. A disclaimer shall be unconditional unless the disclaimant explicitly provides otherwise in the disclaimer.

(2) With court approval, a fiduciary may disclaim, in whole or part, any interest in or power over property, including a power of appointment, except that a disclaimer of a power arising under s. 739.201(4) does not require court approval. Without court approval, a fiduciary may disclaim, in whole or in part, any interest in or power over property, including a power of appointment, if and to the extent that the instrument creating the fiduciary relationship explicitly grants the fiduciary the right to disclaim. In the absence of a court-appointed guardian, notwithstanding anything in chapter 744 to the contrary, without court approval, a natural guardian under s. 744.301 may disclaim on behalf of a minor child of the natural guardian, in whole or in part, any interest in or power over property, including a power of appointment, which the minor child is to receive solely as a result of another disclaimer, but only if the disclaimed interest or power does not pass to or for the benefit of the natural guardian as a result of the disclaimer.

(3) To be effective, a disclaimer must be in writing, declare the writing as a disclaimer, describe the interest or power disclaimed, and be signed by the person making the disclaimer and witnessed and acknowledged in the manner provided for deeds of real estate to be recorded in this state. In addition, for a disclaimer to be effective, an original of the disclaimer must be delivered or filed in the manner provided in s. 739.301.

(4) A partial disclaimer may be expressed as a fraction, percentage, monetary amount, term of years, limitation of a power, or any other interest or estate in the property.

(5) A disclaimer becomes irrevocable when any conditions to which the disclaimant has made the disclaimer subject are satisfied and when the disclaimer is delivered or filed pursuant to s. 739.301 or it becomes effective as provided in ss. 739.201-739.207, whichever occurs later.

(6) A disclaimer made under this chapter is not a transfer, assignment, or release.

History.—s. 1, ch. 2005-108; s. 103, ch. 2006-1; s. 14, ch. 2009-115.



739.201 - Disclaimer of interest in property.

739.201 Disclaimer of interest in property.—Except for a disclaimer governed by s. 739.202, s. 739.203, or s. 739.204, the following rules apply to a disclaimer of an interest in property:

(1) The disclaimer takes effect as of the time the instrument creating the interest becomes irrevocable or, if the interest arose under the law of intestate succession, as of the time of the intestate’s death.

(2) The disclaimed interest passes according to any provision in the instrument creating the interest providing explicitly for the disposition of the interest, should it be disclaimed, or of disclaimed interests in general.

(3) If the instrument does not contain a provision described in subsection (2), the following rules apply:

(a) If the disclaimant is an individual, the disclaimed interest passes as if the disclaimant had died immediately before the interest was created, unless under the governing instrument or other applicable law the disclaimed interest is contingent on surviving to the time of distribution, in which case the disclaimed interest passes as if the disclaimant had died immediately before the time for distribution. However, if, by law or under the governing instrument, the descendants of the disclaimant would share in the disclaimed interest by any method of representation had the disclaimant died before the time of distribution, the disclaimed interest passes only to the descendants of the disclaimant who survive the time of distribution. For purposes of this subsection, a disclaimed interest is created at the death of the benefactor or such earlier time, if any, that the benefactor’s transfer of the interest is a completed gift for federal gift tax purposes. Also for purposes of this subsection, a disclaimed interest in a trust described in s. 733.707(3) shall pass as if the interest had been created under a will.

(b) If the disclaimant is not an individual, the disclaimed interest passes as if the disclaimant did not exist.

(c) Upon the disclaimer of a preceding interest, a future interest held by a person other than the disclaimant takes effect as if the disclaimant had died or ceased to exist immediately before the time of distribution, but a future interest held by the disclaimant is not accelerated in possession or enjoyment as a result of the disclaimer.

(4) In the case of a disclaimer of property over which the disclaimant has a power, in a fiduciary or nonfiduciary capacity, to direct the beneficial enjoyment of the disclaimed property, unless the disclaimer specifically provides to the contrary with reference to this subsection, the disclaimant shall also be deemed to have disclaimed that power unless the power is limited by an ascertainable standard, as defined in s. 736.0103, as in effect when the disclaimer becomes irrevocable.

History.—s. 1, ch. 2005-108; s. 15, ch. 2009-115.



739.202 - Disclaimer of rights of survivorship in jointly held property.

739.202 Disclaimer of rights of survivorship in jointly held property.—

(1) Upon the death of a holder of jointly held property:

(a) If, during the deceased holder’s lifetime, the deceased holder could have unilaterally regained a portion of the property attributable to the deceased holder’s contributions without the consent of any other holder, another holder may disclaim, in whole or in part, a fractional share of that portion of the property attributable to the deceased holder’s contributions determined by dividing the number one by the number of joint holders alive immediately after the death of the holder to whose death the disclaimer relates.

(b) For all other jointly held property, another holder may disclaim, in whole or in part, a fraction of the whole of the property the numerator of which is one and the denominator of which is the product of the number of joint holders alive immediately before the death of the holder to whose death the disclaimer relates multiplied by the number of joint holders alive immediately after the death of the holder to whose death the disclaimer relates.

(2) A disclaimer under subsection (1) takes effect as of the death of the holder of jointly held property to whose death the disclaimer relates.

(3) An interest in jointly held property disclaimed by a surviving holder of the property passes as if the disclaimant predeceased the holder to whose death the disclaimer relates.

History.—s. 1, ch. 2005-108.



739.203 - Disclaimer of property held as tenancy by the entirety.

739.203 Disclaimer of property held as tenancy by the entirety.—

(1) The survivorship interest in property held as a tenancy by the entirety to which the survivor succeeds by operation of law upon the death of the cotenant may be disclaimed as provided in this chapter. For purposes of this chapter only, the deceased tenant’s interest in property held as a tenancy by the entirety shall be deemed to be an undivided one-half interest.

(2) A disclaimer under subsection (1) takes effect as of the death of the deceased tenant to whose death the disclaimer relates.

(3) The survivorship interest in property held as a tenancy by the entirety disclaimed by the surviving tenant passes as if the disclaimant had predeceased the tenant to whose death the disclaimer relates.

(4) A disclaimer of an interest in real property held as tenants by the entirety does not cause the disclaimed interest to be homestead property for purposes of descent and distribution under ss. 732.401 and 732.4015.

History.—s. 1, ch. 2005-108.



739.204 - Disclaimer of interest by trustee.

739.204 Disclaimer of interest by trustee.—If a trustee having the power to disclaim under the instrument creating the fiduciary relationship or pursuant to court order disclaims an interest in property that otherwise would have become trust property, the interest does not become trust property.

History.—s. 1, ch. 2005-108.



739.205 - Disclaimer of power of appointment or other power not held in a fiduciary capacity.

739.205 Disclaimer of power of appointment or other power not held in a fiduciary capacity.—If a holder disclaims a power of appointment or other power not held in a fiduciary capacity, the following rules apply:

(1) If the holder has not exercised the power, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

(2) If the holder has exercised the power and the disclaimer is of a power other than a presently exercisable general power of appointment, the disclaimer takes effect immediately after the last exercise of the power.

(3) The instrument creating the power is construed as if the power expired when the disclaimer became effective.

History.—s. 1, ch. 2005-108.



739.206 - Disclaimer by appointee, object, or taker in default of exercise of power of appointment.

739.206 Disclaimer by appointee, object, or taker in default of exercise of power of appointment.—

(1) A disclaimer of an interest in property by an appointee of a power of appointment takes effect as of the time the instrument by which the holder exercises the power becomes irrevocable.

(2) A disclaimer of an interest in property by an object, or taker in default of an exercise of a power of appointment, takes effect as of the time the instrument creating the power becomes irrevocable.

History.—s. 1, ch. 2005-108.



739.207 - Disclaimer of power held in fiduciary capacity.

739.207 Disclaimer of power held in fiduciary capacity.—

(1) If a fiduciary disclaims a power held in a fiduciary capacity which has not been exercised, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

(2) If a fiduciary disclaims a power held in a fiduciary capacity which has been exercised, the disclaimer takes effect immediately after the last exercise of the power.

(3) A disclaimer under this section is effective as to another fiduciary if the disclaimer so provides and the fiduciary disclaiming has the authority to bind the estate, trust, or other person for whom the fiduciary is acting, except that a disclaimer of a fiduciary power arising under s. 739.201(4) shall bind only the disclaiming fiduciary.

History.—s. 1, ch. 2005-108; s. 16, ch. 2009-115.



739.301 - Delivery or filing.

739.301 Delivery or filing.—

(1) Subject to subsections (2) through (12), delivery of a disclaimer may be effected by personal delivery, first-class mail, or any other method that results in its receipt. A disclaimer sent by first-class mail shall be deemed to have been delivered on the date it is postmarked. Delivery by any other method shall be effective upon receipt by the person to whom the disclaimer is to be delivered under this section.

(2) In the case of a disclaimer of an interest created under the law of intestate succession or an interest created by will, other than an interest in a testamentary trust:

(a) The disclaimer must be delivered to the personal representative of the decedent’s estate; or

(b) If no personal representative is serving when the disclaimer is sought to be delivered, the disclaimer must be filed with the clerk of the court in any county where venue of administration would be proper.

(3) In the case of a disclaimer of an interest in a testamentary trust:

(a) The disclaimer must be delivered to the trustee serving when the disclaimer is delivered or, if no trustee is then serving, to the personal representative of the decedent’s estate; or

(b) If no personal representative is serving when the disclaimer is sought to be delivered, the disclaimer must be filed with the clerk of the court in any county where venue of administration of the decedent’s estate would be proper.

(4) In the case of a disclaimer of an interest in an inter vivos trust:

(a) The disclaimer must be delivered to the trustee serving when the disclaimer is delivered;

(b) If no trustee is then serving, it must be filed with the clerk of the court in any county where the filing of a notice of trust would be proper; or

(c) If the disclaimer is made before the time the instrument creating the trust becomes irrevocable, the disclaimer must be delivered to the grantor of the revocable trust or the transferor of the interest or to such person’s legal representative.

(5) In the case of a disclaimer of an interest created by a beneficiary designation made before the time the designation becomes irrevocable, the disclaimer must be delivered to the person making the beneficiary designation or to such person’s legal representative.

(6) In the case of a disclaimer of an interest created by a beneficiary designation made after the time the designation becomes irrevocable, the disclaimer must be delivered to the person obligated to distribute the interest.

(7) In the case of a disclaimer by a surviving holder of jointly held property, or by the surviving tenant in property held as a tenancy by the entirety, the disclaimer must be delivered to the person to whom the disclaimed interest passes or, if such person cannot reasonably be located by the disclaimant, the disclaimer must be delivered as provided in subsection (2).

(8) In the case of a disclaimer by an object, or taker in default of exercise, of a power of appointment at any time after the power was created:

(a) The disclaimer must be delivered to the holder of the power or to the fiduciary acting under the instrument that created the power; or

(b) If no fiduciary is serving when the disclaimer is sought to be delivered, the disclaimer must be filed with a court having authority to appoint the fiduciary.

(9) In the case of a disclaimer by an appointee of a nonfiduciary power of appointment:

(a) The disclaimer must be delivered to the holder, the personal representative of the holder’s estate, or the fiduciary under the instrument that created the power; or

(b) If no fiduciary is serving when the disclaimer is sought to be delivered, the disclaimer must be filed with a court having authority to appoint the fiduciary.

(10) In the case of a disclaimer by a fiduciary of a power over a trust or estate, the disclaimer must be delivered as provided in subsection (2), subsection (3), or subsection (4) as if the power disclaimed were an interest in property.

(11) In the case of a disclaimer of a power exercisable by an agent, other than a power exercisable by a fiduciary over a trust or estate, the disclaimer must be delivered to the principal or the principal’s representative.

(12) Notwithstanding subsection (1), delivery of a disclaimer of an interest in or relating to real estate shall be presumed upon the recording of the disclaimer in the office of the clerk of the court of the county or counties where the real estate is located.

(13) A fiduciary or other person having custody of the disclaimed interest is not liable for any otherwise proper distribution or other disposition made without actual notice of the disclaimer or, if the disclaimer is barred under s. 739.402, for any otherwise proper distribution or other disposition made in reliance on the disclaimer, if the distribution or disposition is made without actual knowledge of the facts constituting the bar of the right to disclaim.

History.—s. 1, ch. 2005-108.



739.401 - When disclaimer is permitted.

739.401 When disclaimer is permitted.—A disclaimer may be made at any time unless barred under s. 739.402.

History.—s. 1, ch. 2005-108.



739.402 - When disclaimer is barred or limited.

739.402 When disclaimer is barred or limited.—

(1) A disclaimer is barred by a written waiver of the right to disclaim.

(2) A disclaimer of an interest in property is barred if any of the following events occur before the disclaimer becomes effective:

(a) The disclaimant accepts the interest sought to be disclaimed;

(b) The disclaimant voluntarily assigns, conveys, encumbers, pledges, or transfers the interest sought to be disclaimed or contracts to do so;

(c) The interest sought to be disclaimed is sold pursuant to a judicial sale; or

(d) The disclaimant is insolvent when the disclaimer becomes irrevocable.

(3) A disclaimer, in whole or in part, of the future exercise of a power held in a fiduciary capacity is not barred by its previous exercise.

(4) A disclaimer, in whole or in part, of the future exercise of a power not held in a fiduciary capacity is not barred by its previous exercise unless the power is exercisable in favor of the disclaimant.

(5) A disclaimer of an interest in, or a power over, property which is barred by this section is ineffective.

History.—s. 1, ch. 2005-108; s. 17, ch. 2009-115.



739.501 - Tax-qualified disclaimer.

739.501 Tax-qualified disclaimer.—Notwithstanding any provision of this chapter other than s. 739.402, if, as a result of a disclaimer or transfer, the disclaimed or transferred interest is treated pursuant to the provisions of s. 2518 of the Internal Revenue Code of 1986 as never having been transferred to the disclaimant, the disclaimer or transfer is effective as a disclaimer under this chapter.

History.—s. 1, ch. 2005-108; s. 18, ch. 2009-115.



739.601 - Recording of disclaimer relating to real estate.

739.601 Recording of disclaimer relating to real estate.—

(1) A disclaimer of an interest in or relating to real estate does not provide constructive notice to all persons unless the disclaimer contains a legal description of the real estate to which the disclaimer relates and unless the disclaimer is filed for recording in the office of the clerk of the court in the county or counties where the real estate is located.

(2) An effective disclaimer meeting the requirements of subsection (1) constitutes constructive notice to all persons from the time of filing. Failure to record the disclaimer does not affect its validity as between the disclaimant and persons to whom the property interest or power passes by reason of the disclaimer.

History.—s. 1, ch. 2005-108.



739.701 - Application to existing relationships.

739.701 Application to existing relationships.—Except as otherwise provided in s. 739.402, an interest in or power over property existing on July 1, 2005, as to which the time for delivering or filing a disclaimer under laws superseded by this chapter has not expired, may be disclaimed after July 1, 2005.

History.—s. 1, ch. 2005-108.






Chapter 740 - FIDUCIARY ACCESS TO DIGITAL ASSETS

740.001 - Short title.

740.001 Short title.—This chapter may be cited as the “Florida Fiduciary Access to Digital Assets Act.”

History.—s. 2, ch. 2016-46.



740.002 - Definitions.

740.002 Definitions.—As used in this chapter, the term:

(1) “Account” means an arrangement under a terms-of-service agreement in which the custodian carries, maintains, processes, receives, or stores a digital asset of the user or provides goods or services to the user.

(2) “Agent” means a person that is granted authority to act for a principal under a durable or nondurable power of attorney, whether denominated an agent, an attorney in fact, or otherwise. The term includes an original agent, a co-agent, and a successor agent.

(3) “Carries” means to engage in the transmission of electronic communications.

(4) “Catalog of electronic communications” means information that identifies each person with which a user has had an electronic communication, the time and date of the communication, and the electronic address of the person.

(5) “Content of an electronic communication” means information concerning the substance or meaning of the communication which:

(a) Has been sent or received by a user;

(b) Is in electronic storage by a custodian providing an electronic communication service to the public or is carried or maintained by a custodian providing a remote computing service to the public; and

(c) Is not readily accessible to the public.

(6) “Court” means a circuit court of this state.

(7) “Custodian” means a person that carries, maintains, processes, receives, or stores a digital asset of a user.

(8) “Designated recipient” means a person chosen by a user through an online tool to administer digital assets of the user.

(9) “Digital asset” means an electronic record in which an individual has a right or interest. The term does not include an underlying asset or liability unless the asset or liability is itself an electronic record.

(10) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(11) “Electronic communication” has the same meaning as provided in 18 U.S.C. s. 2510(12).

(12) “Electronic communication service” means a custodian that provides to a user the ability to send or receive an electronic communication.

(13) “Fiduciary” means an original, additional, or successor personal representative, guardian, agent, or trustee.

(14) “Guardian” means a person who is appointed by the court as guardian of the property of a minor or an incapacitated individual. The term includes an original guardian, a coguardian, and a successor guardian, as well as a person appointed by the court as an emergency temporary guardian of the property.

(15) “Information” means data, text, images, videos, sounds, codes, computer programs, software, databases, or the like.

(16) “Online tool” means an electronic service provided by a custodian which allows the user, in an agreement distinct from the terms-of-service agreement between the custodian and user, to provide directions for disclosure or nondisclosure of digital assets to a third person.

(17) “Person” means an individual, estate, trust, business or nonprofit entity, public corporation, government or governmental subdivision, agency, or instrumentality, or other legal entity.

(18) “Personal representative” means the fiduciary appointed by the court to administer the estate of a deceased individual pursuant to letters of administration or an order appointing a curator or administrator ad litem for the estate. The term includes an original personal representative, a copersonal representative, and a successor personal representative, as well as a person who is entitled to receive and collect a deceased individual’s property pursuant to an order of summary administration issued pursuant to chapter 735.

(19) “Power of attorney” means a record that grants an agent authority to act in the place of a principal pursuant to chapter 709.

(20) “Principal” means an individual who grants authority to an agent in a power of attorney.

(21) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(22) “Remote computing service” means a custodian that provides to a user computer processing services or the storage of digital assets by means of an electronic communications system as defined in 18 U.S.C. s. 2510(14).

(23) “Terms-of-service agreement” means an agreement that controls the relationship between a user and a custodian.

(24) “Trustee” means a fiduciary that holds legal title to property under an agreement, declaration, or trust instrument that creates a beneficial interest in the settlor or other persons. The term includes an original trustee, a cotrustee, and a successor trustee.

(25) “User” means a person that has an account with a custodian.

(26) “Ward” means an individual for whom a guardian has been appointed.

(27) “Will” means an instrument admitted to probate, including a codicil, executed by an individual in the manner prescribed by the Florida Probate Code, which disposes of the individual’s property on or after his or her death. The term includes an instrument that merely appoints a personal representative or revokes or revises another will.

History.—s. 3, ch. 2016-46.



740.003 - User direction for disclosure of digital assets.

740.003 User direction for disclosure of digital assets.—

(1) A user may use an online tool to direct the custodian to disclose to a designated recipient or not to disclose some or all of the user’s digital assets, including the content of electronic communications. If the online tool allows the user to modify or delete a direction at all times, a direction regarding disclosure using an online tool overrides a contrary direction by the user in a will, trust, power of attorney, or other record.

(2) If a user has not used an online tool to give direction under subsection (1) or if the custodian has not provided an online tool, the user may allow or prohibit disclosure to a fiduciary of some or all of the user’s digital assets, including the content of electronic communications sent or received by the user, in a will, trust, power of attorney, or other record.

(3) A user’s direction under subsection (1) or subsection (2) overrides a contrary provision in a terms-of-service agreement that does not require the user to act affirmatively and distinctly from the user’s assent to the terms of service.

History.—s. 4, ch. 2016-46.



740.004 - Terms-of-service agreement preserved.

740.004 Terms-of-service agreement preserved.—

(1) This chapter does not change or impair a right of a custodian or a user under a terms-of-service agreement to access and use the digital assets of the user.

(2) This chapter does not give a fiduciary or a designated recipient any new or expanded rights other than those held by the user for whom, or for whose estate or trust, the fiduciary or designated recipient acts or represents.

(3) A fiduciary’s or designated recipient’s access to digital assets may be modified or eliminated by a user, by federal law, or by a terms-of-service agreement if the user has not provided direction under s. 740.003.

History.—s. 5, ch. 2016-46.



740.005 - Procedure for disclosing digital assets.

740.005 Procedure for disclosing digital assets.—

(1) When disclosing the digital assets of a user under this chapter, the custodian may, at its sole discretion:

(a) Grant a fiduciary or designated recipient full access to the user’s account;

(b) Grant a fiduciary or designated recipient partial access to the user’s account sufficient to perform the tasks with which the fiduciary or designated recipient is charged; or

(c) Provide a fiduciary or designated recipient a copy in a record of any digital asset that, on the date the custodian received the request for disclosure, the user could have accessed if the user were alive and had full capacity and access to the account.

(2) A custodian may assess a reasonable administrative charge for the cost of disclosing digital assets under this chapter.

(3) A custodian is not required to disclose under this chapter a digital asset deleted by a user.

(4) If a user directs or a fiduciary requests a custodian to disclose under this chapter some, but not all, of the user’s digital assets to the fiduciary or a designated recipient, the custodian is not required to disclose the assets if segregation of the assets would impose an undue burden on the custodian. If the custodian believes the direction or request imposes an undue burden, the custodian or the fiduciary may seek an order from the court to disclose:

(a) A subset limited by date of the user’s digital assets;

(b) All of the user’s digital assets to the fiduciary or designated recipient, or to the court for review in chambers; or

(c) None of the user’s digital assets.

History.—s. 6, ch. 2016-46.



740.006 - Disclosure of content of electronic communications of deceased user.

740.006 Disclosure of content of electronic communications of deceased user.—If a deceased user consented to or a court directs the disclosure of the content of electronic communications of the user, the custodian shall disclose to the personal representative of the estate of the user the content of an electronic communication sent or received by the user if the personal representative gives to the custodian:

(1) A written request for disclosure which is in physical or electronic form;

(2) A certified copy of the death certificate of the user;

(3) A certified copy of the letters of administration, the order authorizing a curator or administrator ad litem, the order of summary administration issued pursuant to chapter 735, or other court order;

(4) Unless the user provided direction using an online tool, a copy of the user’s will, trust, power of attorney, or other record evidencing the user’s consent to disclosure of the content of electronic communications; and

(5) If requested by the custodian:

(a) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the user’s account;

(b) Evidence linking the account to the user; or

(c) A finding by the court that:

1. The user had a specific account with the custodian, identifiable by information specified in paragraph (a);

2. Disclosure of the content of electronic communications of the user would not violate 18 U.S.C. ss. 2701 et seq., 47 U.S.C. s. 222, or other applicable law;

3. Unless the user provided direction using an online tool, the user consented to disclosure of the content of electronic communications; or

4. Disclosure of the content of electronic communications of the user is reasonably necessary for the administration of the estate.

History.—s. 7, ch. 2016-46.



740.007 - Disclosure of other digital assets of deceased user.

740.007 Disclosure of other digital assets of deceased user.—Unless a user prohibited disclosure of digital assets or the court directs otherwise, a custodian shall disclose to the personal representative of the estate of a deceased user a catalog of electronic communications sent or received by the user and digital assets of the user, except the content of electronic communications, if the personal representative gives to the custodian:

(1) A written request for disclosure which is in physical or electronic form;

(2) A certified copy of the death certificate of the user;

(3) A certified copy of the letters of administration, the order authorizing a curator or administrator ad litem, the order of summary administration issued pursuant to chapter 735, or other court order; and

(4) If requested by the custodian:

(a) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the user’s account;

(b) Evidence linking the account to the user;

(c) An affidavit stating that disclosure of the user’s digital assets is reasonably necessary for the administration of the estate; or

(d) An order of the court finding that:

1. The user had a specific account with the custodian, identifiable by information specified in paragraph (a); or

2. Disclosure of the user’s digital assets is reasonably necessary for the administration of the estate.

History.—s. 8, ch. 2016-46.



740.008 - Disclosure of content of electronic communications of principal.

740.008 Disclosure of content of electronic communications of principal.—To the extent a power of attorney expressly grants an agent authority over the content of electronic communications sent or received by the principal and unless directed otherwise by the principal or the court, a custodian shall disclose to the agent the content if the agent gives to the custodian:

(1) A written request for disclosure which is in physical or electronic form;

(2) An original or copy of the power of attorney expressly granting the agent authority over the content of electronic communications of the principal;

(3) A certification by the agent, under penalty of perjury, that the power of attorney is in effect; and

(4) If requested by the custodian:

(a) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the principal’s account; or

(b) Evidence linking the account to the principal.

History.—s. 9, ch. 2016-46.



740.009 - Disclosure of other digital assets of principal.

740.009 Disclosure of other digital assets of principal.—Unless otherwise ordered by the court, directed by the principal, or provided by a power of attorney, a custodian shall disclose to an agent with specific authority over the digital assets or with general authority to act on behalf of the principal a catalog of electronic communications sent or received by the principal, and digital assets of the principal, except the content of electronic communications, if the agent gives the custodian:

(1) A written request for disclosure which is in physical or electronic form;

(2) An original or a copy of the power of attorney which gives the agent specific authority over digital assets or general authority to act on behalf of the principal;

(3) A certification by the agent, under penalty of perjury, that the power of attorney is in effect; and

(4) If requested by the custodian:

(a) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the principal’s account; or

(b) Evidence linking the account to the principal.

History.—s. 10, ch. 2016-46.



740.01 - Disclosure of digital assets held in trust when trustee is the original user.

740.01 Disclosure of digital assets held in trust when trustee is the original user.—Unless otherwise ordered by the court or provided in a trust, a custodian shall disclose to a trustee that is an original user of an account any digital asset of the account held in trust, including a catalog of electronic communications of the trustee and the content of electronic communications.

History.—s. 11, ch. 2016-46.



740.02 - Disclosure of content of electronic communications held in trust when trustee is not the original user.

740.02 Disclosure of content of electronic communications held in trust when trustee is not the original user.—Unless otherwise ordered by the court, directed by the user, or provided in a trust, a custodian shall disclose to a trustee that is not an original user of an account the content of an electronic communication sent or received by an original or successor user and carried, maintained, processed, received, or stored by the custodian in the account of the trust if the trustee gives the custodian:

(1) A written request for disclosure which is in physical or electronic form;

(2) A certified copy of the trust instrument, or a certification of trust under s. 736.1017, which includes consent to disclosure of the content of electronic communications to the trustee;

(3) A certification by the trustee, under penalty of perjury, that the trust exists and that the trustee is a currently acting trustee of the trust; and

(4) If requested by the custodian:

(a) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the trust’s account; or

(b) Evidence linking the account to the trust.

History.—s. 12, ch. 2016-46.



740.03 - Disclosure of other digital assets held in trust when trustee is not the original user.

740.03 Disclosure of other digital assets held in trust when trustee is not the original user.—Unless otherwise ordered by the court, directed by the user, or provided in a trust, a custodian shall disclose to a trustee that is not an original user of an account, a catalog of electronic communications sent or received by an original or successor user and stored, carried, or maintained by the custodian in an account of the trust and any digital assets in which the trust has a right or interest, other than the content of electronic communications, if the trustee gives the custodian:

(1) A written request for disclosure which is in physical or electronic form;

(2) A certified copy of the trust instrument, or a certification of trust under s. 736.1017;

(3) A certification by the trustee, under penalty of perjury, that the trust exists and that the trustee is a currently acting trustee of the trust; and

(4) If requested by the custodian:

(a) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the trust’s account; or

(b) Evidence linking the account to the trust.

History.—s. 13, ch. 2016-46.



740.04 - Disclosure of digital assets to guardian of ward.

740.04 Disclosure of digital assets to guardian of ward.—

(1) After an opportunity for a hearing under chapter 744, the court may grant a guardian access to the digital assets of a ward.

(2) Unless otherwise ordered by the court or directed by the user, a custodian shall disclose to a guardian the catalog of electronic communications sent or received by the ward and any digital assets in which the ward has a right or interest, other than the content of electronic communications, if the guardian gives the custodian:

(a) A written request for disclosure which is in physical or electronic form;

(b) A certified copy of letters of plenary guardianship of the property or the court order that gives the guardian authority over the digital assets of the ward; and

(c) If requested by the custodian:

1. A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the ward’s account; or

2. Evidence linking the account to the ward.

(3) A guardian with general authority to manage the property of a ward may request a custodian of the digital assets of the ward to suspend or terminate an account of the ward for good cause. A request made under this section must be accompanied by a certified copy of the court order giving the guardian authority over the ward’s property.

History.—s. 14, ch. 2016-46.



740.05 - Fiduciary duty and authority.

740.05 Fiduciary duty and authority.—

(1) The legal duties imposed on a fiduciary charged with managing tangible property apply to the management of digital assets, including:

(a) The duty of care;

(b) The duty of loyalty; and

(c) The duty of confidentiality.

(2) A fiduciary’s or designated recipient’s authority with respect to a digital asset of a user:

(a) Except as otherwise provided in s. 740.003, is subject to the applicable terms-of-service agreement;

(b) Is subject to other applicable law, including copyright law;

(c) In the case of a fiduciary, is limited by the scope of the fiduciary’s duties; and

(d) May not be used to impersonate the user.

(3) A fiduciary with authority over the tangible personal property of a decedent, ward, principal, or settlor has the right to access any digital asset in which the decedent, ward, principal, or settlor had or has a right or interest and that is not held by a custodian or subject to a terms-of-service agreement.

(4) A fiduciary acting within the scope of the fiduciary’s duties is an authorized user of the property of the decedent, ward, principal, or settlor for the purpose of applicable computer fraud and unauthorized computer access laws, including under chapter 815.

(5) A fiduciary with authority over the tangible personal property of a decedent, ward, principal, or settlor:

(a) Has the right to access the property and any digital asset stored in it; and

(b) Is an authorized user for the purpose of computer fraud and unauthorized computer access laws, including under chapter 815.

(6) A custodian may disclose information in an account to a fiduciary of the user when the information is required to terminate an account used to access digital assets licensed to the user.

(7) A fiduciary of a user may request a custodian to terminate the user’s account. A request for termination must be in writing, in paper or electronic form, and accompanied by:

(a) If the user is deceased, a certified copy of the death certificate of the user;

(b) A certified copy of the letters of administration; the order authorizing a curator or administrator ad litem; the order of summary administration issued pursuant to chapter 735; or the court order, power of attorney, or trust giving the fiduciary authority over the account; and

(c) If requested by the custodian:

1. A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the user’s account;

2. Evidence linking the account to the user; or

3. A finding by the court that the user had a specific account with the custodian, identifiable by the information specified in subparagraph 1.

History.—s. 15, ch. 2016-46.



740.06 - Custodian compliance and immunity.

740.06 Custodian compliance and immunity.—

(1) Not later than 60 days after receipt of the information required under ss. 740.006-740.04, a custodian shall comply with a request under this chapter from a fiduciary or designated recipient to disclose digital assets or terminate an account. If the custodian fails to comply, the fiduciary or designated recipient may apply to the court for an order directing compliance.

(2) An order under subsection (1) directing compliance must contain a finding that compliance is not in violation of 18 U.S.C. s. 2702.

(3) A custodian may notify a user that a request for disclosure or to terminate an account was made under this chapter.

(4) A custodian may deny a request under this chapter from a fiduciary or designated recipient for disclosure of digital assets or to terminate an account if the custodian is aware of any lawful access to the account following the receipt of the fiduciary’s request.

(5) This chapter does not limit a custodian’s ability to obtain or require a fiduciary or designated recipient requesting disclosure or termination under this chapter to obtain a court order that:

(a) Specifies that an account belongs to the ward or principal;

(b) Specifies that there is sufficient consent from the ward or principal to support the requested disclosure; and

(c) Contains a finding required by a law other than this chapter.

(6) A custodian and its officers, employees, and agents are immune from liability for an act or omission done in good faith in compliance with this chapter.

History.—s. 16, ch. 2016-46.



740.07 - Relation to Electronic Signatures in Global and National Commerce Act.

740.07 Relation to Electronic Signatures in Global and National Commerce Act.—This chapter modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. ss. 7001 et seq., but does not modify, limit, or supersede s. 101(c) of that act, 15 U.S.C. s. 7001(c), or authorize electronic delivery of any of the notices described in s. 103(b) of that act, 15 U.S.C. s. 7003(b).

History.—s. 17, ch. 2016-46.



740.08 - Applicability.

740.08 Applicability.—

(1) Subject to subsection (3), this chapter applies to:

(a) A fiduciary acting under a will, trust, or power of attorney executed before, on, or after July 1, 2016;

(b) A personal representative acting for a decedent who died before, on, or after July 1, 2016;

(c) A guardian appointed through a guardianship proceeding, whether pending in a court or commenced before, on, or after July 1, 2016; and

(d) A trustee acting under a trust created before, on, or after July 1, 2016.

(2) This chapter applies to a custodian if the user resides in this state or resided in this state at the time of the user’s death.

(3) This chapter does not apply to a digital asset of an employer used by an employee in the ordinary course of the employer’s business.

History.—s. 18, ch. 2016-46.



740.09 - Severability.

740.09 Severability.—If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History.—s. 19, ch. 2016-46.









TITLE XLIII - DOMESTIC RELATIONS

Chapter 741 - MARRIAGE; DOMESTIC VIOLENCE

741.01 - County court judge or clerk of the circuit court to issue marriage license; fee.

741.01 County court judge or clerk of the circuit court to issue marriage license; fee.—

(1) Every marriage license shall be issued by a county court judge or clerk of the circuit court under his or her hand and seal. The county court judge or clerk of the circuit court shall issue such license, upon application for the license, if there appears to be no impediment to the marriage. An application for a marriage license must allow both parties to the marriage to state under oath in writing if they are the parents of a child born in this state and to identify any such child they have in common by name, date of birth, place of birth, and, if available, birth certificate number. The name of any child recorded by both parties must be transmitted to the Department of Health along with the original marriage license and endorsements. The county court judge or clerk of the circuit court shall collect and receive a fee of $2 for receiving the application for the issuance of a marriage license.

(2) The fee charged for each marriage license issued in the state shall be increased by the sum of $25. This fee shall be collected upon receipt of the application for the issuance of a marriage license and remitted by the clerk to the Department of Revenue for deposit in the Domestic Violence Trust Fund. The Executive Office of the Governor shall establish a Domestic Violence Trust Fund for the purpose of collecting and disbursing funds generated from the increase in the marriage license fee. Such funds which are generated shall be directed to the Department of Children and Families for the specific purpose of funding domestic violence centers, and the funds shall be appropriated in a “grants-in-aid” category to the Department of Children and Families for the purpose of funding domestic violence centers. From the proceeds of the surcharge deposited into the Domestic Violence Trust Fund as required under s. 938.08, the Executive Office of the Governor may spend up to $500,000 each year for the purpose of administering a statewide public-awareness campaign regarding domestic violence.

(3) Further, the fee charged for each marriage license issued in the state shall be increased by an additional sum of $7.50 to be collected upon receipt of the application for the issuance of a marriage license. The clerk shall transfer such funds monthly to the Department of Revenue for deposit in the Displaced Homemaker Trust Fund created in s. 446.50.

(4) An additional fee of $25 shall be paid to the clerk upon receipt of the application for issuance of a marriage license. The moneys collected shall be remitted by the clerk to the Department of Revenue, monthly, for deposit in the General Revenue Fund.

(5) The fee charged for each marriage license issued in the state shall be reduced by a sum of $32.50 for all couples who present valid certificates of completion of a premarital preparation course from a qualified course provider registered under s. 741.0305(5) for a course taken no more than 1 year prior to the date of application for a marriage license. For each license issued that is subject to the fee reduction of this subsection, the clerk is not required to transfer the sum of $7.50 to the Department of Revenue for deposit in the Displaced Homemaker Trust Fund pursuant to subsection (3) or to transfer the sum of $25 to the Department of Revenue for deposit in the General Revenue Fund.

History.—s. 2, Nov. 2, 1829; s. 2, ch. 3720, 1887; s. 1, ch. 3890, 1889; RS 2055; GS 2574; RGS 3933; CGL 5848; s. 28, ch. 73-334; s. 1, ch. 74-3; s. 1, ch. 74-372; s. 8, ch. 78-281; s. 143, ch. 79-190; s. 7, ch. 79-402; s. 3, ch. 82-135; s. 3, ch. 82-192; s. 9, ch. 84-343; s. 50, ch. 86-220; s. 3, ch. 86-264; s. 3, ch. 88-181; s. 1, ch. 91-240; s. 2, ch. 94-222; s. 53, ch. 96-418; s. 1779, ch. 97-102; s. 4, ch. 98-403; s. 80, ch. 99-3; s. 278, ch. 99-8; s. 7, ch. 99-243; s. 7, ch. 2001-50; s. 17, ch. 2001-122; s. 4, ch. 2004-251; s. 75, ch. 2004-265; s. 15, ch. 2010-187; s. 285, ch. 2014-19.



741.011 - Installment payments.

741.011 Installment payments.—An applicant for a marriage license who is unable to pay the fees required under s. 741.01 in a lump sum may make payment in not more than three installments over a period of 90 days. The clerk shall accept installment payments upon receipt of an affidavit that the applicant is unable to pay the fees in a lump-sum payment. Upon receipt of the third or final installment payment, the marriage license application shall be deemed filed, and the clerk shall issue the marriage license to the applicant and distribute the fees as provided in s. 741.01. In the event that the marriage license fee is paid in installments, the clerk shall retain $1 from the additional fee imposed pursuant to s. 741.01(4), as a processing fee.

History.—s. 3, ch. 94-222.



741.02 - Additional fee.

741.02 Additional fee.—Upon the receipt of each application for the issuance of a marriage license, the county court judge or clerk of the circuit court shall, in addition to the fee allowed by s. 741.01, collect and receive an additional fee of $4, to be distributed as provided by s. 382.022.

History.—s. 1, ch. 11869, 1927; CGL 5851; s. 7, ch. 22000, 1943; s. 1, ch. 67-520; s. 28, ch. 73-334; s. 1, ch. 74-372; s. 31, ch. 87-387; s. 6, ch. 88-98.



741.03 - County court judge or clerk of the circuit court not to send out marriage license signed in blank.

741.03 County court judge or clerk of the circuit court not to send out marriage license signed in blank.—It is unlawful for any county court judge or clerk of the circuit court in the state to send out of his or her office any marriage license signed in blank to be issued upon application to persons not in the office of the county court judge or clerk of the circuit court.

History.—s. 1, ch. 7828, 1919; CGL 5849; s. 28, ch. 73-334; s. 1, ch. 74-372; s. 1056, ch. 97-102.



741.0305 - Marriage fee reduction for completion of premarital preparation course.

741.0305 Marriage fee reduction for completion of premarital preparation course.—

(1) A man and a woman who intend to apply for a marriage license under s. 741.04 may, together or separately, complete a premarital preparation course of not less than 4 hours. Each individual shall verify completion of the course by filing with the application a valid certificate of completion from the course provider, which certificate shall specify whether the course was completed by personal instruction, videotape instruction, instruction via other electronic medium, or a combination of those methods. All individuals who complete a premarital preparation course pursuant to this section must be issued a certificate of completion at the conclusion of the course by their course provider. Upon furnishing such certificate when applying for a marriage license, the individuals shall have their marriage license fee reduced by $32.50.

(2) The premarital preparation course may include instruction regarding:

(a) Conflict management.

(b) Communication skills.

(c) Financial responsibilities.

(d) Children and parenting responsibilities.

(e) Data compiled from available information relating to problems reported by married couples who seek marital or individual counseling.

(3)(a) All individuals electing to participate in a premarital preparation course shall choose from the following list of qualified instructors:

1. A psychologist licensed under chapter 490.

2. A clinical social worker licensed under chapter 491.

3. A marriage and family therapist licensed under chapter 491.

4. A mental health counselor licensed under chapter 491.

5. An official representative of a religious institution which is recognized under s. 496.404(23), if the representative has relevant training.

6. Any other provider designated by a judicial circuit, including, but not limited to, school counselors who are certified to offer such courses. Each judicial circuit may establish a roster of area course providers, including those who offer the course on a sliding fee scale or for free.

(b) The costs of such premarital preparation course shall be paid by the applicant.

(4) Each premarital preparation course provider shall furnish each participant who completes the course with a certificate of completion specifying the name of the participant and the date of completion and whether the course was conducted by personal instruction, videotape instruction, or instruction via other electronic medium, or by a combination of these methods.

(5) All area course providers shall register with the clerk of the circuit court by filing an affidavit in writing attesting to the provider’s compliance with the premarital preparation course requirements as set forth in this section and including the course instructor’s name and qualifications, including the license number, if any, or, if an official representative of a religious institution, a statement as to relevant training. The affidavit shall also include the addresses where the provider may be contacted.

History.—s. 5, ch. 98-403; s. 16, ch. 99-307; s. 21, ch. 2014-122.



741.0306 - Creation of a family law handbook.

741.0306 Creation of a family law handbook.—

(1) Based upon their willingness to undertake this project, there shall be created by the Family Law Section of The Florida Bar a handbook explaining those sections of Florida law pertaining to the rights and responsibilities under Florida law of marital partners to each other and to their children, both during a marriage and upon dissolution. The material in the handbook or other suitable electronic media shall be reviewed for accuracy by the Family Court Steering Committee of the Florida Supreme Court prior to publication and distribution.

(2) Such handbooks shall be available from the clerk of the circuit court upon application for a marriage license. The clerks may also make the information in the handbook available on videotape or other electronic media and are encouraged to provide a list of course providers and sites at which marriage and relationship skill-building classes are available.

(3) The information contained in the handbook or other electronic media presentation may be reviewed and updated annually, and may include, but need not be limited to:

(a) Prenuptial agreements; as a contract and as an opportunity to structure financial arrangements and other aspects of the marital relationship.

(b) Shared parental responsibility for children and the determination of a parenting plan, including a time-sharing schedule.

(c) Permanent relocation restrictions.

(d) Child support for minor children; both parents are obligated for support in accordance with the applicable child support guidelines schedule.

(e) Property rights, including equitable distribution, premarital property, and nonmarital property.

(f) Alimony, including temporary, permanent rehabilitative, and lump sum.

(g) Domestic violence and child abuse and neglect, including penalties and other ramifications of false reporting.

(h) Court process for dissolution with or without legal assistance, including who may attend, the recording of proceedings, how to access those records, and the cost of such access.

(i) Parent education course requirements for divorcing parents with children.

(j) Community resources that are available for separating or divorcing persons and their children.

(k) Women’s rights specified in the Battered Women’s Bill of Rights.

(4) The material contained in such a handbook may also be provided through videotape or other suitable electronic media. The information contained in the handbook or other electronic media presentation shall be reviewed and updated annually.

(5) The existing family law handbook shall be reviewed and a report provided to the Legislature by October 1, 2008, or as soon thereafter as practicable, with recommendations for updating the handbook.

History.—s. 7, ch. 98-403; s. 2, ch. 2008-46; s. 34, ch. 2008-61.



741.04 - Marriage license issued.

741.04 Marriage license issued.—

(1) No county court judge or clerk of the circuit court in this state shall issue a license for the marriage of any person unless there shall be first presented and filed with him or her an affidavit in writing, signed by both parties to the marriage, providing the social security numbers or any other available identification numbers of each party, made and subscribed before some person authorized by law to administer an oath, reciting the true and correct ages of such parties; unless both such parties shall be over the age of 18 years, except as provided in s. 741.0405; and unless one party is a male and the other party is a female. Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each party is required to provide his or her social security number in accordance with this section. The state has a compelling interest in promoting not only marriage but also responsible parenting, which may include the payment of child support. Any person who has been issued a social security number shall provide that number. Disclosure of social security numbers or other identification numbers obtained through this requirement shall be limited to the purpose of administration of the Title IV-D program for child support enforcement. Any person who is not a citizen of the United States may provide either a social security number or an alien registration number if one has been issued by the United States Bureau of Citizenship and Immigration Services. Any person who is not a citizen of the United States and who has not been issued a social security number or an alien registration number is encouraged to provide another form of identification. Nothing in this subsection shall be construed to mean that a county court judge or clerk of the circuit court in this state shall not issue a marriage license to individuals who are not citizens of the United States if one or both of the parties are unable to provide a social security number, alien registration number, or other identification number.

(2) No county court judge or clerk of the circuit court in this state shall issue a license for the marriage of any person unless there shall be first presented and filed with him or her:

(a) A statement in writing, signed by both parties, which specifies whether the parties, separately or together, have completed a premarital preparation course.

(b) A statement that verifies that both parties have obtained and read or otherwise accessed the information contained in the handbook or other electronic media presentation of the rights and responsibilities of parties to a marriage specified in s. 741.0306.

(3) If a couple has not submitted to the clerk valid certificates of completion of a premarital preparation course, the effective date of the marriage license shall be delayed 3 days from the date of application. The effective date shall be printed on the marriage license in bold print. If a couple has submitted valid certificates of completion of a premarital preparation course, the effective date of the marriage license shall not be delayed. Exceptions to the delayed effective date must be granted to non-Florida residents seeking a marriage license from the state and for individuals asserting hardship. Marriage license fee waivers shall continue to be available to all eligible individuals. For state residents, a county court judge issuing a marriage license may waive the delayed effective date for good cause.

History.—s. 2, Nov. 2, 1829; s. 2, ch. 3720, 1887; s. 1, ch. 3890, 1889; RS 2055; GS 2574; s. 2, ch. 7828, 1919; RGS 3933; CGL 5850; s. 1, ch. 22643, 1945; s. 1, ch. 28103, 1953; s. 28, ch. 73-334; s. 1, ch. 74-372; s. 1, ch. 77-19; s. 64, ch. 77-121; s. 1, ch. 77-139; s. 1, ch. 78-266; s. 8, ch. 83-230; s. 1057, ch. 97-102; s. 67, ch. 97-170; s. 38, ch. 98-397; s. 8, ch. 98-403; s. 18, ch. 99-375; s. 152, ch. 2004-5.



741.0405 - When marriage license may be issued to persons under 18 years.

741.0405 When marriage license may be issued to persons under 18 years.—

(1) If either of the parties shall be under the age of 18 years but at least 16 years of age, the county court judge or clerk of the circuit court shall issue a license for the marriage of such party only if there is first presented and filed with him or her the written consent of the parents or guardian of such minor to such marriage, acknowledged before some officer authorized by law to take acknowledgments and administer oaths. However, the license shall be issued without parental consent when both parents of such minor are deceased at the time of making application or when such minor has been married previously.

(2) The county court judge of any county in the state may, in the exercise of his or her discretion, issue a license to marry to any male or female under the age of 18 years, upon application of both parties sworn under oath that they are the parents of a child.

(3) When the fact of pregnancy is verified by the written statement of a licensed physician, the county court judge of any county in the state may, in his or her discretion, issue a license to marry:

(a) To any male or female under the age of 18 years upon application of both parties sworn under oath that they are the expectant parents of a child; or

(b) To any female under the age of 18 years and male over the age of 18 years upon the female’s application sworn under oath that she is an expectant parent.

(4) No license to marry shall be granted to any person under the age of 16 years, with or without the consent of the parents, except as provided in subsections (2) and (3).

History.—s. 2, ch. 78-266; s. 1058, ch. 97-102.



741.041 - Marriage license application valid for 60 days.

741.041 Marriage license application valid for 60 days.—Marriage licenses shall be valid only for a period of 60 days after issuance, and no person shall perform any ceremony of marriage after the expiration date of such license. The county court judge or clerk of the circuit court shall recite on each marriage license the final date that the license is valid.

History.—s. 2, ch. 77-139; s. 279, ch. 79-400; s. 113, ch. 97-237.



741.05 - Penalty for violation of ss. 741.03, 741.04(1).

741.05 Penalty for violation of ss. 741.03, 741.04(1).—Any county court judge, clerk of the circuit court, or other person who shall violate any provision of ss. 741.03 and 741.04(1) shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 7828, 1919; CGL 7517; s. 692, ch. 71-136; s. 28, ch. 73-334; s. 1, ch. 74-372; s. 10, ch. 98-403.



741.07 - Persons authorized to solemnize matrimony.

741.07 Persons authorized to solemnize matrimony.—

(1) All regularly ordained ministers of the gospel or elders in communion with some church, or other ordained clergy, and all judicial officers, including retired judicial officers, clerks of the circuit courts, and notaries public of this state may solemnize the rights of matrimonial contract, under the regulations prescribed by law. Nothing in this section shall make invalid a marriage which was solemnized by any member of the clergy, or as otherwise provided by law prior to July 1, 1978.

(2) Any marriage which may be had and solemnized among the people called “Quakers,” or “Friends,” in the manner and form used or practiced in their societies, according to their rites and ceremonies, shall be good and valid in law; and wherever the words “minister” and “elder” are used in this chapter, they shall be held to include all of the persons connected with the Society of Friends, or Quakers, who perform or have charge of the marriage ceremony according to their rites and ceremonies.

History.—s. 1, Nov. 2, 1829; s. 2, ch. 1127, 1861; RS 2056; GS 2575; RGS 3934; CGL 5853; s. 1, ch. 28104, 1953; s. 1, ch. 74-372; s. 1, ch. 78-15; s. 34, ch. 95-401.



741.08 - Marriage not to be solemnized without a license.

741.08 Marriage not to be solemnized without a license.—Before any of the persons named in s. 741.07 shall solemnize any marriage, he or she shall require of the parties a marriage license issued according to the requirements of s. 741.01, and within 10 days after solemnizing the marriage he or she shall make a certificate thereof on the license, and shall transmit the same to the office of the county court judge or clerk of the circuit court from which it issued.

History.—ss. 2, 3, Nov. 2, 1829; s. 1, ch. 3890, 1889; RS 2057; GS 2576; RGS 3935; CGL 5854; s. 28, ch. 73-334; s. 1, ch. 74-372; s. 1059, ch. 97-102.



741.09 - Record of license and certificate.

741.09 Record of license and certificate.—The county court judge and clerk of the circuit court shall keep a correct record of all marriage licenses issued, with the names of the parties and the date of issuing, and upon the return of the license and certificate shall enter therein the name of the person solemnizing the marriage and the date of marriage.

History.—s. 3, Nov. 2, 1829; s. 1, ch. 3890, 1889; RS 2058; GS 2577; RGS 3936; CGL 5855; s. 28, ch. 73-334; s. 1, ch. 74-372; s. 10, ch. 99-259.



741.10 - Proof of marriage where no certificate available.

741.10 Proof of marriage where no certificate available.—When any marriage is or has been solemnized by any of the persons named in s. 741.07, and such person has not made a certificate thereof on the marriage license as required by s. 741.08, or when the marriage license has been lost, or when by reason of death or other cause the proper certificate cannot be obtained, the marriage may be proved by affidavit before any officer authorized to administer oaths made by two competent witnesses who were present and saw the marriage ceremony performed, which affidavit may be filed and recorded in the office of the county court judge or clerk of the circuit court from which the marriage license issued, with the same force and effect as in cases in which the proper certificate has been made, returned and recorded.

History.—s. 1, ch. 3126, 1879; RS 2059; GS 2578; RGS 3937; CGL 5856; s. 28, ch. 73-334; s. 1, ch. 74-372.



741.21 - Incestuous marriages prohibited.

741.21 Incestuous marriages prohibited.—A man may not marry any woman to whom he is related by lineal consanguinity, nor his sister, nor his aunt, nor his niece. A woman may not marry any man to whom she is related by lineal consanguinity, nor her brother, nor her uncle, nor her nephew.

History.—RS 2602; GS 3525; RGS 5415; CGL 7558.



741.211 - Common-law marriages void.

741.211 Common-law marriages void.—No common-law marriage entered into after January 1, 1968, shall be valid, except that nothing contained in this section shall affect any marriage which, though otherwise defective, was entered into by the party asserting such marriage in good faith and in substantial compliance with this chapter.

History.—s. 1, ch. 67-571.



741.212 - Marriages between persons of the same sex.

741.212 Marriages between persons of the same sex.—

(1) Marriages between persons of the same sex entered into in any jurisdiction, whether within or outside the State of Florida, the United States, or any other jurisdiction, either domestic or foreign, or any other place or location, or relationships between persons of the same sex which are treated as marriages in any jurisdiction, whether within or outside the State of Florida, the United States, or any other jurisdiction, either domestic or foreign, or any other place or location, are not recognized for any purpose in this state.

(2) The state, its agencies, and its political subdivisions may not give effect to any public act, record, or judicial proceeding of any state, territory, possession, or tribe of the United States or of any other jurisdiction, either domestic or foreign, or any other place or location respecting either a marriage or relationship not recognized under subsection (1) or a claim arising from such a marriage or relationship.

(3) For purposes of interpreting any state statute or rule, the term “marriage” means only a legal union between one man and one woman as husband and wife, and the term “spouse” applies only to a member of such a union.

History.—s. 1, ch. 97-268.



741.23 - Husband not liable for wife’s torts.

741.23 Husband not liable for wife’s torts.—The common-law rule whereby a husband is liable for the torts of his wife is hereby abrogated.

History.—s. 1, ch. 26829, 1951.



741.235 - Doctrine of interspousal tort immunity abrogated.

741.235 Doctrine of interspousal tort immunity abrogated.—The common-law doctrine of interspousal tort immunity is hereby abrogated with regard to the intentional tort of battery, and the ability of a person to sue another person for the intentional tort of battery shall not be affected by any marital relationship between the persons.

History.—s. 1, ch. 85-328.



741.24 - Civil action against parents; willful destruction or theft of property by minor.

741.24 Civil action against parents; willful destruction or theft of property by minor.—

(1) Any municipal corporation, county, school district, or department of Florida; any person, partnership, corporation, or association; or any religious organization, whether incorporated or unincorporated, shall be entitled to recover damages in an appropriate action at law, in a court of competent jurisdiction, from the parents of any minor under the age of 18 years, living with the parents, who maliciously or willfully destroys or steals property, real, personal, or mixed, belonging to such municipal corporation, county, school district, department of the state, person, partnership, corporation, association, or religious organization.

(2) The recovery shall be limited to the actual damages in addition to taxable court costs.

History.—ss. 1, 2, ch. 31400, 1956; s. 40, ch. 67-254; s. 1, ch. 67-404; s. 1, ch. 77-366; s. 280, ch. 79-400; s. 36, ch. 88-381.

Note.—Former s. 45.20.



741.28 - Domestic violence; definitions.

741.28 Domestic violence; definitions.—As used in ss. 741.28-741.31:

(1) “Department” means the Florida Department of Law Enforcement.

(2) “Domestic violence” means any assault, aggravated assault, battery, aggravated battery, sexual assault, sexual battery, stalking, aggravated stalking, kidnapping, false imprisonment, or any criminal offense resulting in physical injury or death of one family or household member by another family or household member.

(3) “Family or household member” means spouses, former spouses, persons related by blood or marriage, persons who are presently residing together as if a family or who have resided together in the past as if a family, and persons who are parents of a child in common regardless of whether they have been married. With the exception of persons who have a child in common, the family or household members must be currently residing or have in the past resided together in the same single dwelling unit.

(4) “Law enforcement officer” means any person who is elected, appointed, or employed by any municipality or the state or any political subdivision thereof who meets the minimum qualifications established in s. 943.13 and is certified as a law enforcement officer under s. 943.1395.

History.—s. 1, ch. 94-134; s. 1, ch. 94-135; s. 1, ch. 95-195; s. 4, ch. 97-155; s. 9, ch. 2002-55.



741.281 - Court to order batterers’ intervention program attendance.

741.281 Court to order batterers’ intervention program attendance.—If a person is found guilty of, has adjudication withheld on, or pleads nolo contendere to a crime of domestic violence, as defined in s. 741.28, that person shall be ordered by the court to a minimum term of 1 year’s probation and the court shall order that the defendant attend a batterers’ intervention program as a condition of probation. The court must impose the condition of the batterers’ intervention program for a defendant under this section, but the court, in its discretion, may determine not to impose the condition if it states on the record why a batterers’ intervention program might be inappropriate. The court must impose the condition of the batterers’ intervention program for a defendant placed on probation unless the court determines that the person does not qualify for the batterers’ intervention program pursuant to s. 741.325. The imposition of probation under this section does not preclude the court from imposing any sentence of imprisonment authorized by s. 775.082.

History.—s. 19, ch. 95-195; s. 2, ch. 96-392; s. 8, ch. 2001-50; s. 10, ch. 2002-55; s. 8, ch. 2012-147.



741.283 - Minimum term of imprisonment for domestic violence.

741.283 Minimum term of imprisonment for domestic violence.—If a person is adjudicated guilty of a crime of domestic violence, as defined in s. 741.28, and the person has intentionally caused bodily harm to another person, the court shall order the person to serve a minimum of 5 days in the county jail as part of the sentence imposed, unless the court sentences the person to a nonsuspended period of incarceration in a state correctional facility. This section does not preclude the court from sentencing the person to probation, community control, or an additional period of incarceration.

History.—s. 3, ch. 2001-50.



741.29 - Domestic violence; investigation of incidents; notice to victims of legal rights and remedies; reporting.

741.29 Domestic violence; investigation of incidents; notice to victims of legal rights and remedies; reporting.—

(1) Any law enforcement officer who investigates an alleged incident of domestic violence shall assist the victim to obtain medical treatment if such is required as a result of the alleged incident to which the officer responds. Any law enforcement officer who investigates an alleged incident of domestic violence shall advise the victim of such violence that there is a domestic violence center from which the victim may receive services. The law enforcement officer shall give the victim immediate notice of the legal rights and remedies available on a standard form developed and distributed by the department. As necessary, the department shall revise the Legal Rights and Remedies Notice to Victims to include a general summary of s. 741.30 using simple English as well as Spanish, and shall distribute the notice as a model form to be used by all law enforcement agencies throughout the state. The notice shall include:

(a) The resource listing, including telephone number, for the area domestic violence center designated by the Department of Children and Families; and

(b) A copy of the following statement: “IF YOU ARE THE VICTIM OF DOMESTIC VIOLENCE, you may ask the state attorney to file a criminal complaint. You also have the right to go to court and file a petition requesting an injunction for protection from domestic violence which may include, but need not be limited to, provisions which restrain the abuser from further acts of abuse; direct the abuser to leave your household; prevent the abuser from entering your residence, school, business, or place of employment; award you custody of your minor child or children; and direct the abuser to pay support to you and the minor children if the abuser has a legal obligation to do so.”

(2) When a law enforcement officer investigates an allegation that an incident of domestic violence has occurred, the officer shall handle the incident pursuant to the arrest policy provided in s. 901.15(7), and as developed in accordance with subsections (3), (4), and (5). Whether or not an arrest is made, the officer shall make a written police report that is complete and clearly indicates the alleged offense was an incident of domestic violence. Such report shall be given to the officer’s supervisor and filed with the law enforcement agency in a manner that will permit data on domestic violence cases to be compiled. Such report must include:

(a) A description of physical injuries observed, if any.

(b) If a law enforcement officer decides not to make an arrest or decides to arrest two or more parties, the officer shall include in the report the grounds for not arresting anyone or for arresting two or more parties.

(c) A statement which indicates that a copy of the legal rights and remedies notice was given to the victim.

Whenever possible, the law enforcement officer shall obtain a written statement from the victim and witnesses concerning the alleged domestic violence. The officer shall submit the report to the supervisor or other person to whom the employer’s rules or policies require reports of similar allegations of criminal activity to be made. The law enforcement agency shall, without charge, send a copy of the initial police report, as well as any subsequent, supplemental, or related report, which excludes victim/witness statements or other materials that are part of an active criminal investigation and are exempt from disclosure under chapter 119, to the nearest locally certified domestic violence center within 24 hours after the agency’s receipt of the report. The report furnished to the domestic violence center must include a narrative description of the domestic violence incident.

(3) Whenever a law enforcement officer determines upon probable cause that an act of domestic violence has been committed within the jurisdiction the officer may arrest the person or persons suspected of its commission and charge such person or persons with the appropriate crime. The decision to arrest and charge shall not require consent of the victim or consideration of the relationship of the parties.

(4)(a) When complaints are received from two or more parties, the officers shall evaluate each complaint separately to determine whether there is probable cause for arrest.

(b) If a law enforcement officer has probable cause to believe that two or more persons have committed a misdemeanor or felony, or if two or more persons make complaints to the officer, the officer shall try to determine who was the primary aggressor. Arrest is the preferred response only with respect to the primary aggressor and not the preferred response with respect to a person who acts in a reasonable manner to protect or defend oneself or another family or household member from domestic violence.

(5) No law enforcement officer shall be held liable, in any civil action, for an arrest based on probable cause, enforcement in good faith of a court order, or service of process in good faith under this chapter arising from an alleged incident of domestic violence brought by any party to the incident.

(6) A person who willfully violates a condition of pretrial release provided in s. 903.047, when the original arrest was for an act of domestic violence as defined in s. 741.28, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and shall be held in custody until his or her first appearance.

History.—s. 12, ch. 84-343; s. 3, ch. 91-210; s. 5, ch. 94-90; s. 2, ch. 94-134; s. 2, ch. 94-135; s. 2, ch. 95-195; s. 1, ch. 97-298; s. 279, ch. 99-8; s. 7, ch. 2000-155; s. 286, ch. 2014-19; s. 2, ch. 2015-17.



741.2901 - Domestic violence cases; prosecutors; legislative intent; investigation; duty of circuits; first appearance.

741.2901 Domestic violence cases; prosecutors; legislative intent; investigation; duty of circuits; first appearance.—

(1) Each state attorney shall develop special units or assign prosecutors to specialize in the prosecution of domestic violence cases, but such specialization need not be an exclusive area of duty assignment. These prosecutors, specializing in domestic violence cases, and their support staff shall receive training in domestic violence issues.

(2) It is the intent of the Legislature that domestic violence be treated as a criminal act rather than a private matter. For that reason, criminal prosecution shall be the favored method of enforcing compliance with injunctions for protection against domestic violence as both length and severity of sentence for those found to have committed the crime of domestic violence can be greater, thus providing greater protection to victims and better accountability of perpetrators. This provision shall not preclude such enforcement by the court through the use of indirect criminal contempt. The state attorney in each circuit shall adopt a pro-prosecution policy for acts of domestic violence, as defined in s. 741.28, and an intake policy and procedures coordinated with the clerk of court for violations of injunctions for protection against domestic violence. The filing, nonfiling, or diversion of criminal charges, and the prosecution of violations of injunctions for protection against domestic violence by the state attorney, shall be determined by these specialized prosecutors over the objection of the victim, if necessary.

(3) Prior to a defendant’s first appearance in any charge of domestic violence as defined in s. 741.28, the State Attorney’s Office shall perform a thorough investigation of the defendant’s history, including, but not limited to: prior arrests for domestic violence, prior arrests for nondomestic charges, prior injunctions for protection against domestic and repeat violence filed listing the defendant as respondent and noting history of other victims, and prior walk-in domestic complaints filed against the defendant. This information shall be presented at first appearance, when setting bond, and when passing sentence, for consideration by the court. When a defendant is arrested for an act of domestic violence, the defendant shall be held in custody until brought before the court for admittance to bail in accordance with chapter 903. In determining bail, the court shall consider the safety of the victim, the victim’s children, and any other person who may be in danger if the defendant is released.

History.—s. 4, ch. 91-210; s. 3, ch. 94-134; s. 3, ch. 94-135; s. 3, ch. 95-195.



741.2902 - Domestic violence; legislative intent with respect to judiciary’s role.

741.2902 Domestic violence; legislative intent with respect to judiciary’s role.—

(1) It is the intent of the Legislature, with respect to domestic violence cases, that at the first appearance the court shall consider the safety of the victim, the victim’s children, and any other person who may be in danger if the defendant is released, and exercise caution in releasing defendants.

(2) It is the intent of the Legislature, with respect to injunctions for protection against domestic violence, issued pursuant to s. 741.30, that the court shall:

(a) Recognize that the petitioner’s safety may require immediate removal of the respondent from their joint residence and that there can be inherent danger in permitting the respondent partial or periodic access to the residence.

(b) Ensure that the parties have a clear understanding of the terms of the injunction, the penalties for failure to comply, and that the parties cannot amend the injunction verbally, in writing, or by invitation to the residence.

(c) Ensure that the parties have knowledge of legal rights and remedies including, but not limited to, visitation, child support, retrieving property, counseling, and enforcement or modification of the injunction.

(d) Consider temporary child support when the pleadings raise the issue and in the absence of other support orders.

(e) Consider supervised visitation, withholding visitation, or other arrangements for visitation that will best protect the child and petitioner from harm.

(f) Enforce, through a civil or criminal contempt proceeding, a violation of an injunction for protection against domestic violence.

(g) Consider requiring the perpetrator to complete a batterers’ intervention program. It is preferred that such program meet the requirements specified in s. 741.325.

History.—s. 5, ch. 91-210; s. 4, ch. 94-134; s. 4, ch. 94-135; s. 13, ch. 94-170; s. 4, ch. 95-195; s. 11, ch. 2002-55; s. 9, ch. 2012-147.



741.30 - Domestic violence; injunction; powers and duties of court and clerk; petition; notice and hearing; temporary injunction; issuance of injunction; statewide verification system; enforcement; public records exemption.

741.30 Domestic violence; injunction; powers and duties of court and clerk; petition; notice and hearing; temporary injunction; issuance of injunction; statewide verification system; enforcement; public records exemption.—

(1) There is created a cause of action for an injunction for protection against domestic violence.

(a) Any person described in paragraph (e), who is either the victim of domestic violence as defined in s. 741.28 or has reasonable cause to believe he or she is in imminent danger of becoming the victim of any act of domestic violence, has standing in the circuit court to file a sworn petition for an injunction for protection against domestic violence.

(b) This cause of action for an injunction may be sought whether or not any other cause of action is currently pending between the parties. However, the pendency of any such cause of action shall be alleged in the petition.

(c) In the event a subsequent cause of action is filed under chapter 61, any orders entered therein shall take precedence over any inconsistent provisions of an injunction issued under this section which addresses matters governed by chapter 61.

(d) A person’s right to petition for an injunction shall not be affected by such person having left a residence or household to avoid domestic violence.

(e) This cause of action for an injunction may be sought by family or household members. No person shall be precluded from seeking injunctive relief pursuant to this chapter solely on the basis that such person is not a spouse.

(f) This cause of action for an injunction shall not require that either party be represented by an attorney.

(g) Any person, including an officer of the court, who offers evidence or recommendations relating to the cause of action must either present the evidence or recommendations in writing to the court with copies to each party and their attorney, or must present the evidence under oath at a hearing at which all parties are present.

(h) Nothing in this section shall affect the title to any real estate.

(i) The court is prohibited from issuing mutual orders of protection. This does not preclude the court from issuing separate injunctions for protection against domestic violence where each party has complied with the provisions of this section. Compliance with the provisions of this section cannot be waived.

(j) Notwithstanding any provision of chapter 47, a petition for an injunction for protection against domestic violence may be filed in the circuit where the petitioner currently or temporarily resides, where the respondent resides, or where the domestic violence occurred. There is no minimum requirement of residency to petition for an injunction for protection.

(2)(a) Notwithstanding any other provision of law, the assessment of a filing fee for a petition for protection against domestic violence is prohibited effective October 1, 2002. However, subject to legislative appropriation, the clerk of the circuit court may, on a quarterly basis, submit to the Office of the State Courts Administrator a certified request for reimbursement for petitions for protection against domestic violence issued by the court, at the rate of $40 per petition. The request for reimbursement shall be submitted in the form and manner prescribed by the Office of the State Courts Administrator. From this reimbursement, the clerk shall pay any law enforcement agency serving the injunction the fee requested by the law enforcement agency; however, this fee shall not exceed $20.

(b) No bond shall be required by the court for the entry of an injunction.

(c)1. The clerk of the court shall assist petitioners in seeking both injunctions for protection against domestic violence and enforcement for a violation thereof as specified in this section.

2. All clerks’ offices shall provide simplified petition forms for the injunction, any modifications, and the enforcement thereof, including instructions for completion.

3. The clerk of the court shall advise petitioners of the opportunity to apply for a certificate of indigence in lieu of prepayment for the cost of the filing fee, as provided in paragraph (a).

4. The clerk of the court shall ensure the petitioner’s privacy to the extent practical while completing the forms for injunctions for protection against domestic violence.

5. The clerk of the court shall provide petitioners with a minimum of two certified copies of the order of injunction, one of which is serviceable and will inform the petitioner of the process for service and enforcement.

6. Clerks of court and appropriate staff in each county shall receive training in the effective assistance of petitioners as provided or approved by the Florida Association of Court Clerks.

7. The clerk of the court in each county shall make available informational brochures on domestic violence when such brochures are provided by local certified domestic violence centers.

8. The clerk of the court in each county shall distribute a statewide uniform informational brochure to petitioners at the time of filing for an injunction for protection against domestic or repeat violence when such brochures become available. The brochure must include information about the effect of giving the court false information about domestic violence.

(3)(a) The sworn petition shall allege the existence of such domestic violence and shall include the specific facts and circumstances upon the basis of which relief is sought.

(b) The sworn petition shall be in substantially the following form:

PETITION FOR
INJUNCTION FOR PROTECTION
AGAINST DOMESTIC VIOLENCE

Before me, the undersigned authority, personally appeared Petitioner   (Name)  , who has been sworn and says that the following statements are true:

(a) Petitioner resides at:   (address)

(Petitioner may furnish address to the court in a separate confidential filing if, for safety reasons, the petitioner requires the location of the current residence to be confidential.)

(b) Respondent resides at:   (last known address)

(c) Respondent’s last known place of employment:   (name of business and address)

(d) Physical description of respondent:

Race

Sex

Date of birth

Height

Weight

Eye color

Hair color

Distinguishing marks or scars

(e) Aliases of respondent:

(f) Respondent is the spouse or former spouse of the petitioner or is any other person related by blood or marriage to the petitioner or is any other person who is or was residing within a single dwelling unit with the petitioner, as if a family, or is a person with whom the petitioner has a child in common, regardless of whether the petitioner and respondent are or were married or residing together, as if a family.

(g) The following describes any other cause of action currently pending between the petitioner and respondent:

The petitioner should also describe any previous or pending attempts by the petitioner to obtain an injunction for protection against domestic violence in this or any other circuit, and the results of that attempt

Case numbers should be included if available.

(h) Petitioner is either a victim of domestic violence or has reasonable cause to believe he or she is in imminent danger of becoming a victim of domestic violence because respondent has  (mark all sections that apply and describe in the spaces below the incidents of violence or threats of violence, specifying when and where they occurred, including, but not limited to, locations such as a home, school, place of employment, or visitation exchange) :

committed or threatened to commit domestic violence defined in s. 741.28, Florida Statutes, as any assault, aggravated assault, battery, aggravated battery, sexual assault, sexual battery, stalking, aggravated stalking, kidnapping, false imprisonment, or any criminal offense resulting in physical injury or death of one family or household member by another. With the exception of persons who are parents of a child in common, the family or household members must be currently residing or have in the past resided together in the same single dwelling unit.

previously threatened, harassed, stalked, or physically abused the petitioner.

attempted to harm the petitioner or family members or individuals closely associated with the petitioner.

threatened to conceal, kidnap, or harm the petitioner’s child or children.

intentionally injured or killed a family pet.

used, or has threatened to use, against the petitioner any weapons such as guns or knives.

physically restrained the petitioner from leaving the home or calling law enforcement.

a criminal history involving violence or the threat of violence (if known).

another order of protection issued against him or her previously or from another jurisdiction (if known).

destroyed personal property, including, but not limited to, telephones or other communication equipment, clothing, or other items belonging to the petitioner.

engaged in any other behavior or conduct that leads the petitioner to have reasonable cause to believe he or she is in imminent danger of becoming a victim of domestic violence.

(i) Petitioner alleges the following additional specific facts: (mark appropriate sections)

A minor child or minor children reside with the petitioner whose names and ages are as follows:

Petitioner needs the exclusive use and possession of the dwelling that the parties share.

Petitioner is unable to obtain safe alternative housing because:

Petitioner genuinely fears that respondent imminently will abuse, remove, or hide the minor child or children from petitioner because:

(j) Petitioner genuinely fears imminent domestic violence by respondent.

(k) Petitioner seeks an injunction: (mark appropriate section or sections)

Immediately restraining the respondent from committing any acts of domestic violence.

Restraining the respondent from committing any acts of domestic violence.

Awarding to the petitioner the temporary exclusive use and possession of the dwelling that the parties share or excluding the respondent from the residence of the petitioner.

Providing a temporary parenting plan, including a temporary time-sharing schedule, with regard to the minor child or children of the parties which might involve prohibiting or limiting time-sharing or requiring that it be supervised by a third party.

Establishing temporary support for the minor child or children or the petitioner.

Directing the respondent to participate in a batterers’ intervention program or other treatment pursuant to s. 39.901, Florida Statutes.

Providing any terms the court deems necessary for the protection of a victim of domestic violence, or any minor children of the victim, including any injunctions or directives to law enforcement agencies.

(c) Every petition for an injunction against domestic violence shall contain, directly above the signature line, a statement in all capital letters and bold type not smaller than the surrounding text, as follows:

I HAVE READ EVERY STATEMENT MADE IN THIS PETITION AND EACH STATEMENT IS TRUE AND CORRECT. I UNDERSTAND THAT THE STATEMENTS MADE IN THIS PETITION ARE BEING MADE UNDER PENALTY OF PERJURY, PUNISHABLE AS PROVIDED IN SECTION 837.02, FLORIDA STATUTES.

(initials)

(d) If the sworn petition seeks to determine a parenting plan and time-sharing schedule with regard to the minor child or children of the parties, the sworn petition shall be accompanied by or shall incorporate the allegations required by s. 61.522 of the Uniform Child Custody Jurisdiction and Enforcement Act.

(4) Upon the filing of the petition, the court shall set a hearing to be held at the earliest possible time. The respondent shall be personally served with a copy of the petition, financial affidavit, Uniform Child Custody Jurisdiction and Enforcement Act affidavit, if any, notice of hearing, and temporary injunction, if any, prior to the hearing.

(5)(a) If it appears to the court that an immediate and present danger of domestic violence exists, the court may grant a temporary injunction ex parte, pending a full hearing, and may grant such relief as the court deems proper, including an injunction:

1. Restraining the respondent from committing any acts of domestic violence.

2. Awarding to the petitioner the temporary exclusive use and possession of the dwelling that the parties share or excluding the respondent from the residence of the petitioner.

3. On the same basis as provided in s. 61.13, providing the petitioner a temporary parenting plan, including a time-sharing schedule, which may award the petitioner up to 100 percent of the time-sharing. The temporary parenting plan remains in effect until the order expires or an order is entered by a court of competent jurisdiction in a pending or subsequent civil action or proceeding affecting the placement of, access to, parental time with, adoption of, or parental rights and responsibilities for the minor child.

(b) Except as provided in s. 90.204, in a hearing ex parte for the purpose of obtaining such ex parte temporary injunction, no evidence other than verified pleadings or affidavits shall be used as evidence, unless the respondent appears at the hearing or has received reasonable notice of the hearing. A denial of a petition for an ex parte injunction shall be by written order noting the legal grounds for denial. When the only ground for denial is no appearance of an immediate and present danger of domestic violence, the court shall set a full hearing on the petition for injunction with notice at the earliest possible time. Nothing herein affects a petitioner’s right to promptly amend any petition, or otherwise be heard in person on any petition consistent with the Florida Rules of Civil Procedure.

(c) Any such ex parte temporary injunction shall be effective for a fixed period not to exceed 15 days. A full hearing, as provided by this section, shall be set for a date no later than the date when the temporary injunction ceases to be effective. The court may grant a continuance of the hearing before or during a hearing for good cause shown by any party, which shall include a continuance to obtain service of process. Any injunction shall be extended if necessary to remain in full force and effect during any period of continuance.

(6)(a) Upon notice and hearing, when it appears to the court that the petitioner is either the victim of domestic violence as defined by s. 741.28 or has reasonable cause to believe he or she is in imminent danger of becoming a victim of domestic violence, the court may grant such relief as the court deems proper, including an injunction:

1. Restraining the respondent from committing any acts of domestic violence.

2. Awarding to the petitioner the exclusive use and possession of the dwelling that the parties share or excluding the respondent from the residence of the petitioner.

3. On the same basis as provided in chapter 61, providing the petitioner with 100 percent of the time-sharing in a temporary parenting plan that remains in effect until the order expires or an order is entered by a court of competent jurisdiction in a pending or subsequent civil action or proceeding affecting the placement of, access to, parental time with, adoption of, or parental rights and responsibilities for the minor child.

4. On the same basis as provided in chapter 61, establishing temporary support for a minor child or children or the petitioner. An order of temporary support remains in effect until the order expires or an order is entered by a court of competent jurisdiction in a pending or subsequent civil action or proceeding affecting child support.

5. Ordering the respondent to participate in treatment, intervention, or counseling services to be paid for by the respondent. When the court orders the respondent to participate in a batterers’ intervention program, the court, or any entity designated by the court, must provide the respondent with a list of batterers’ intervention programs from which the respondent must choose a program in which to participate.

6. Referring a petitioner to a certified domestic violence center. The court must provide the petitioner with a list of certified domestic violence centers in the circuit which the petitioner may contact.

7. Ordering such other relief as the court deems necessary for the protection of a victim of domestic violence, including injunctions or directives to law enforcement agencies, as provided in this section.

(b) In determining whether a petitioner has reasonable cause to believe he or she is in imminent danger of becoming a victim of domestic violence, the court shall consider and evaluate all relevant factors alleged in the petition, including, but not limited to:

1. The history between the petitioner and the respondent, including threats, harassment, stalking, and physical abuse.

2. Whether the respondent has attempted to harm the petitioner or family members or individuals closely associated with the petitioner.

3. Whether the respondent has threatened to conceal, kidnap, or harm the petitioner’s child or children.

4. Whether the respondent has intentionally injured or killed a family pet.

5. Whether the respondent has used, or has threatened to use, against the petitioner any weapons such as guns or knives.

6. Whether the respondent has physically restrained the petitioner from leaving the home or calling law enforcement.

7. Whether the respondent has a criminal history involving violence or the threat of violence.

8. The existence of a verifiable order of protection issued previously or from another jurisdiction.

9. Whether the respondent has destroyed personal property, including, but not limited to, telephones or other communications equipment, clothing, or other items belonging to the petitioner.

10. Whether the respondent engaged in any other behavior or conduct that leads the petitioner to have reasonable cause to believe that he or she is in imminent danger of becoming a victim of domestic violence.

In making its determination under this paragraph, the court is not limited to those factors enumerated in subparagraphs 1.-10.

(c) The terms of an injunction restraining the respondent under subparagraph (a)1. or ordering other relief for the protection of the victim under subparagraph (a)7. shall remain in effect until modified or dissolved. Either party may move at any time to modify or dissolve the injunction. No specific allegations are required. Such relief may be granted in addition to other civil or criminal remedies.

(d) A temporary or final judgment on injunction for protection against domestic violence entered pursuant to this section shall, on its face, indicate that:

1. The injunction is valid and enforceable in all counties of the State of Florida.

2. Law enforcement officers may use their arrest powers pursuant to s. 901.15(6) to enforce the terms of the injunction.

3. The court had jurisdiction over the parties and matter under the laws of Florida and that reasonable notice and opportunity to be heard was given to the person against whom the order is sought sufficient to protect that person’s right to due process.

4. The date respondent was served with the temporary or final order, if obtainable.

(e) An injunction for protection against domestic violence entered pursuant to this section, on its face, may order that the respondent attend a batterers’ intervention program as a condition of the injunction. Unless the court makes written factual findings in its judgment or order which are based on substantial evidence, stating why batterers’ intervention programs would be inappropriate, the court shall order the respondent to attend a batterers’ intervention program if:

1. It finds that the respondent willfully violated the ex parte injunction;

2. The respondent, in this state or any other state, has been convicted of, had adjudication withheld on, or pled nolo contendere to a crime involving violence or a threat of violence; or

3. The respondent, in this state or any other state, has had at any time a prior injunction for protection entered against the respondent after a hearing with notice.

(f) The fact that a separate order of protection is granted to each opposing party shall not be legally sufficient to deny any remedy to either party or to prove that the parties are equally at fault or equally endangered.

(g) A final judgment on injunction for protection against domestic violence entered pursuant to this section must, on its face, indicate that it is a violation of s. 790.233, and a first degree misdemeanor, for the respondent to have in his or her care, custody, possession, or control any firearm or ammunition.

(h) All proceedings under this subsection shall be recorded. Recording may be by electronic means as provided by the Rules of Judicial Administration.

(7) The court shall allow an advocate from a state attorney’s office, an advocate from a law enforcement agency, or an advocate from a certified domestic violence center who is registered under s. 39.905 to be present with the petitioner or respondent during any court proceedings or hearings related to the injunction for protection, provided the petitioner or respondent has made such a request and the advocate is able to be present.

(8)(a)1. The clerk of the court shall furnish a copy of the petition, financial affidavit, Uniform Child Custody Jurisdiction and Enforcement Act affidavit, if any, notice of hearing, and temporary injunction, if any, to the sheriff or a law enforcement agency of the county where the respondent resides or can be found, who shall serve it upon the respondent as soon thereafter as possible on any day of the week and at any time of the day or night. When requested by the sheriff, the clerk of the court may transmit a facsimile copy of an injunction that has been certified by the clerk of the court, and this facsimile copy may be served in the same manner as a certified copy. Upon receiving a facsimile copy, the sheriff must verify receipt with the sender before attempting to serve it upon the respondent. In addition, if the sheriff is in possession of an injunction for protection that has been certified by the clerk of the court, the sheriff may transmit a facsimile copy of that injunction to a law enforcement officer who shall serve it in the same manner as a certified copy. The clerk of the court shall be responsible for furnishing to the sheriff such information on the respondent’s physical description and location as is required by the department to comply with the verification procedures set forth in this section. Notwithstanding any other provision of law to the contrary, the chief judge of each circuit, in consultation with the appropriate sheriff, may authorize a law enforcement agency within the jurisdiction to effect service. A law enforcement agency serving injunctions pursuant to this section shall use service and verification procedures consistent with those of the sheriff.

2. When an injunction is issued, if the petitioner requests the assistance of a law enforcement agency, the court may order that an officer from the appropriate law enforcement agency accompany the petitioner and assist in placing the petitioner in possession of the dwelling or residence, or otherwise assist in the execution or service of the injunction. A law enforcement officer shall accept a copy of an injunction for protection against domestic violence, certified by the clerk of the court, from the petitioner and immediately serve it upon a respondent who has been located but not yet served.

3. All orders issued, changed, continued, extended, or vacated subsequent to the original service of documents enumerated under subparagraph 1., shall be certified by the clerk of the court and delivered to the parties at the time of the entry of the order. The parties may acknowledge receipt of such order in writing on the face of the original order. In the event a party fails or refuses to acknowledge the receipt of a certified copy of an order, the clerk shall note on the original order that service was effected. If delivery at the hearing is not possible, the clerk shall mail certified copies of the order to the parties at the last known address of each party. Service by mail is complete upon mailing. When an order is served pursuant to this subsection, the clerk shall prepare a written certification to be placed in the court file specifying the time, date, and method of service and shall notify the sheriff.

If the respondent has been served previously with the temporary injunction and has failed to appear at the initial hearing on the temporary injunction, any subsequent petition for injunction seeking an extension of time may be served on the respondent by the clerk of the court by certified mail in lieu of personal service by a law enforcement officer.

(b) There shall be created a Domestic and Repeat Violence Injunction Statewide Verification System within the Department of Law Enforcement. The department shall establish, implement, and maintain a statewide communication system capable of electronically transmitting information to and between criminal justice agencies relating to domestic violence injunctions and repeat violence injunctions issued by the courts throughout the state. Such information must include, but is not limited to, information as to the existence and status of any injunction for verification purposes.

(c)1. Within 24 hours after the court issues an injunction for protection against domestic violence or changes, continues, extends, or vacates an injunction for protection against domestic violence, the clerk of the court must forward a certified copy of the injunction for service to the sheriff with jurisdiction over the residence of the petitioner. The injunction must be served in accordance with this subsection.

2. Within 24 hours after service of process of an injunction for protection against domestic violence upon a respondent, the law enforcement officer must forward the written proof of service of process to the sheriff with jurisdiction over the residence of the petitioner.

3. Within 24 hours after the sheriff receives a certified copy of the injunction for protection against domestic violence, the sheriff must make information relating to the injunction available to other law enforcement agencies by electronically transmitting such information to the department.

4. Within 24 hours after the sheriff or other law enforcement officer has made service upon the respondent and the sheriff has been so notified, the sheriff must make information relating to the service available to other law enforcement agencies by electronically transmitting such information to the department.

5.a. Subject to available funding, the Florida Association of Court Clerks and Comptrollers shall develop an automated process by which a petitioner may request notification of service of the injunction for protection against domestic violence and other court actions related to the injunction for protection. The automated notice shall be made within 12 hours after the sheriff or other law enforcement officer serves the injunction upon the respondent. The notification must include, at a minimum, the date, time, and location where the injunction for protection against domestic violence was served. When a petitioner makes a request for notification, the clerk must apprise the petitioner of her or his right to request in writing that the information specified in sub-subparagraph b. be held exempt from public records requirements for 5 years. The Florida Association of Court Clerks and Comptrollers may apply for any available grants to fund the development of the automated process.

b. Upon implementation of the automated process, information held by clerks and law enforcement agencies in conjunction with the automated process developed under sub-subparagraph a. which reveals the home or employment telephone number, cellular telephone number, home or employment address, electronic mail address, or other electronic means of identification of a petitioner requesting notification of service of an injunction for protection against domestic violence and other court actions related to the injunction for protection is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, upon written request by the petitioner. Such information shall cease to be exempt 5 years after the receipt of the written request. Any state or federal agency that is authorized to have access to such documents by any provision of law shall be granted such access in the furtherance of such agency’s statutory duties, notwithstanding this sub-subparagraph. This sub-subparagraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2017, unless reviewed and saved from repeal through reenactment by the Legislature.

6. Within 24 hours after an injunction for protection against domestic violence is vacated, terminated, or otherwise rendered no longer effective by ruling of the court, the clerk of the court must notify the sheriff receiving original notification of the injunction as provided in subparagraph 2. That agency shall, within 24 hours after receiving such notification from the clerk of the court, notify the department of such action of the court.

(9)(a) The court may enforce a violation of an injunction for protection against domestic violence through a civil or criminal contempt proceeding, or the state attorney may prosecute it as a criminal violation under s. 741.31. The court may enforce the respondent’s compliance with the injunction through any appropriate civil and criminal remedies, including, but not limited to, a monetary assessment or a fine. The clerk of the court shall collect and receive such assessments or fines. On a monthly basis, the clerk shall transfer the moneys collected pursuant to this paragraph to the State Treasury for deposit in the Domestic Violence Trust Fund established in s. 741.01.

(b) If the respondent is arrested by a law enforcement officer under s. 901.15(6) or for a violation of s. 741.31, the respondent shall be held in custody until brought before the court as expeditiously as possible for the purpose of enforcing the injunction and for admittance to bail in accordance with chapter 903 and the applicable rules of criminal procedure, pending a hearing.

(10) The petitioner or the respondent may move the court to modify or dissolve an injunction at any time.

History.—s. 1, ch. 79-402; s. 481, ch. 81-259; s. 4, ch. 82-135; s. 10, ch. 84-343; s. 1, ch. 85-216; s. 1, ch. 86-264; s. 21, ch. 87-95; s. 1, ch. 87-395; s. 6, ch. 91-210; s. 3, ch. 91-306; s. 1, ch. 92-42; s. 5, ch. 94-134; s. 5, ch. 94-135; s. 5, ch. 95-195; s. 3, ch. 96-392; s. 56, ch. 96-418; s. 5, ch. 97-155; s. 2, ch. 98-284; s. 158, ch. 98-403; ss. 12, 13, ch. 2002-55; s. 6, ch. 2002-65; s. 113, ch. 2003-402; s. 9, ch. 2005-239; s. 35, ch. 2008-61; s. 8, ch. 2009-180; s. 7, ch. 2009-215; s. 1, ch. 2011-187; s. 10, ch. 2012-147; s. 1, ch. 2012-154; s. 4, ch. 2014-35; s. 4, ch. 2016-187.



741.31 - Violation of an injunction for protection against domestic violence.

741.31 Violation of an injunction for protection against domestic violence.—

(1) In the event of a violation of the injunction for protection against domestic violence when there has not been an arrest, the petitioner may contact the clerk of the circuit court of the county in which the violation is alleged to have occurred. The clerk shall either assist the petitioner in the preparation of an affidavit in support of the violation or direct the petitioner to the office operated by the court within the circuit that has been designated by the chief judge of that circuit as the central intake point for injunction violations and where the petitioner can receive assistance in the preparation of the affidavit in support of the violation.

(2) The affidavit shall be immediately forwarded by the office assisting the petitioner to the state attorney of that circuit and to such court or judge as the chief judge of that circuit determines to be the recipient of affidavits of violation. If the affidavit alleges a crime has been committed, the office assisting the petitioner shall also forward a copy of the petitioner’s affidavit to the appropriate law enforcement agency for investigation. No later than 20 days after receiving the initial report, the local law enforcement agency shall complete their investigation and forward the report to the state attorney. The policy adopted by the state attorney in each circuit under s. 741.2901(2), shall include a policy regarding intake of alleged violations of injunctions for protection against domestic violence under this section. The intake shall be supervised by a prosecutor who, pursuant to s. 741.2901(1), has been designated and assigned to handle domestic violence cases. The state attorney shall determine within 30 working days whether its office will proceed to file criminal charges, or prepare a motion for an order to show cause as to why the respondent should not be held in criminal contempt, or prepare both as alternative findings, or file notice that the case remains under investigation or is pending subject to some other action.

(3) If the court has knowledge, based on its familiarity with the case, that the petitioner, the children of the petitioner, or another person is in immediate danger if the court fails to act prior to the decision of the state attorney to prosecute, it should immediately issue an order of appointment of the state attorney to file a motion for an order to show cause as to why the respondent should not be held in contempt. If the court does not issue an order of appointment of the state attorney, it shall immediately notify the state attorney that the court is proceeding to enforce the violation through criminal contempt.

(4)(a) A person who willfully violates an injunction for protection against domestic violence issued pursuant to s. 741.30, or a foreign protection order accorded full faith and credit pursuant to s. 741.315, by:

1. Refusing to vacate the dwelling that the parties share;

2. Going to, or being within 500 feet of, the petitioner’s residence, school, place of employment, or a specified place frequented regularly by the petitioner and any named family or household member;

3. Committing an act of domestic violence against the petitioner;

4. Committing any other violation of the injunction through an intentional unlawful threat, word, or act to do violence to the petitioner;

5. Telephoning, contacting, or otherwise communicating with the petitioner directly or indirectly, unless the injunction specifically allows indirect contact through a third party;

6. Knowingly and intentionally coming within 100 feet of the petitioner’s motor vehicle, whether or not that vehicle is occupied;

7. Defacing or destroying the petitioner’s personal property, including the petitioner’s motor vehicle; or

8. Refusing to surrender firearms or ammunition if ordered to do so by the court

commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, except as provided in paragraph (c).

(b)1. It is a violation of s. 790.233, and a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for a person to violate a final injunction for protection against domestic violence by having in his or her care, custody, possession, or control any firearm or ammunition.

2. It is the intent of the Legislature that the disabilities regarding possession of firearms and ammunition are consistent with federal law. Accordingly, this paragraph shall not apply to a state or local officer as defined in s. 943.10(14), holding an active certification, who receives or possesses a firearm or ammunition for use in performing official duties on behalf of the officer’s employing agency, unless otherwise prohibited by the employing agency.

(c) A person who has two or more prior convictions for violation of an injunction or foreign protection order, and who subsequently commits a violation of any injunction or foreign protection order against the same victim, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083 or s. 775.084. For purposes of this paragraph, the term “conviction” means a determination of guilt which is the result of a plea or a trial, regardless of whether adjudication is withheld or a plea of nolo contendere is entered.

(5) Whether or not there is a criminal prosecution under subsection (4), the court shall order the respondent to attend a batterers’ intervention program if it finds a willful violation of a domestic violence injunction, unless the court makes written factual findings in its judgment or order which are based on substantial evidence, stating why a batterers’ intervention program would be inappropriate.

(6) Any person who suffers an injury and/or loss as a result of a violation of an injunction for protection against domestic violence may be awarded economic damages for that injury and/or loss by the court issuing the injunction. Damages includes costs and attorneys’ fees for enforcement of the injunction.

History.—s. 2, ch. 86-264; s. 169, ch. 91-224; s. 6, ch. 94-134; s. 6, ch. 94-135; s. 8, ch. 95-182; s. 36, ch. 95-184; s. 6, ch. 95-195; s. 4, ch. 96-392; s. 19, ch. 96-402; s. 6, ch. 97-155; s. 3, ch. 98-284; s. 73, ch. 99-5; s. 14, ch. 2002-55; s. 1, ch. 2016-187.



741.313 - Unlawful action against employees seeking protection.

741.313 Unlawful action against employees seeking protection.—

(1) As used in this section, the term:

(a) “Domestic violence” means domestic violence, as defined in s. 741.28, or any crime the underlying factual basis of which has been found by a court to include an act of domestic violence.

(b) “Employee” has the same meaning as in s. 440.02(15).

(c) “Employer” has the same meaning as in s. 440.02(16).

(d) “Family or household member” has the same meaning as in s. 741.28.

(e) “Sexual violence” means sexual violence, as defined in s. 784.046, or any crime the underlying factual basis of which has been found by a court to include an act of sexual violence.

(f) “Victim” means an individual who has been subjected to domestic violence or sexual violence.

(2)(a) An employer shall permit an employee to request and take up to 3 working days of leave from work in any 12-month period if the employee or a family or household member of an employee is the victim of domestic violence or sexual violence. This leave may be with or without pay, at the discretion of the employer.

(b) This section applies if an employee uses the leave from work to:

1. Seek an injunction for protection against domestic violence or an injunction for protection in cases of repeat violence, dating violence, or sexual violence;

2. Obtain medical care or mental health counseling, or both, for the employee or a family or household member to address physical or psychological injuries resulting from the act of domestic violence or sexual violence;

3. Obtain services from a victim services organization, including, but not limited to, a domestic violence shelter or program or a rape crisis center as a result of the act of domestic violence or sexual violence;

4. Make the employee’s home secure from the perpetrator of the domestic violence or sexual violence or to seek new housing to escape the perpetrator; or

5. Seek legal assistance in addressing issues arising from the act of domestic violence or sexual violence or to attend and prepare for court-related proceedings arising from the act of domestic violence or sexual violence.

(3) This section applies to an employer who employs 50 or more employees and to an employee who has been employed by the employer for 3 or more months.

(4)(a) Except in cases of imminent danger to the health or safety of the employee, or to the health or safety of a family or household member, an employee seeking leave from work under this section must provide to his or her employer appropriate advance notice of the leave as required by the employer’s policy along with sufficient documentation of the act of domestic violence or sexual violence as required by the employer.

(b) An employee seeking leave under this section must, before receiving the leave, exhaust all annual or vacation leave, personal leave, and sick leave, if applicable, that is available to the employee, unless the employer waives this requirement.

(c)1. A private employer must keep all information relating to the employee’s leave under this section confidential.

2. An agency, as defined in s. 119.011, must keep information relating to the employee’s leave under this section confidential and exempt from disclosure to the extent authorized by subsection (7).

(5)(a) An employer may not interfere with, restrain, or deny the exercise of or any attempt by an employee to exercise any right provided under this section.

(b) An employer may not discharge, demote, suspend, retaliate, or in any other manner discriminate against an employee for exercising his or her rights under this section.

(c) An employee has no greater rights to continued employment or to other benefits and conditions of employment than if the employee was not entitled to leave under this section. This section does not limit the employer’s right to discipline or terminate any employee for any reason, including, but not limited to, reductions in work force or termination for cause or for no reason at all, other than exercising his or her rights under this section.

(6) Notwithstanding any other law to the contrary, the sole remedy for any person claiming to be aggrieved by a violation of this section is to bring a civil suit for damages or equitable relief, or both, in circuit court. The person may claim as damages all wages and benefits that would have been due the person up to and including the date of the judgment had the act violating this section not occurred, but the person may not claim wages or benefits for a period of leave granted without pay as provided in paragraph (2)(a). However, this section does not relieve the person from the obligation to mitigate his or her damages.

(7)(a) Personal identifying information that is contained in records documenting an act of domestic violence or sexual violence submitted by an agency employee to an agency, as defined in chapter 119, under the requirements of this section is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(b) A written request for leave that is submitted by an agency employee under the requirements of this section and any agency time sheet that reflects such a request are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until 1 year after the leave has been taken.

History.—s. 1, ch. 2007-107; s. 1, ch. 2007-108; s. 1, ch. 2008-253; s. 1, ch. 2008-254; s. 1, ch. 2013-215.



741.315 - Recognition of foreign protection orders.

741.315 Recognition of foreign protection orders.—

(1) As used in this section, the term “court of a foreign state” means a court of competent jurisdiction of a state of the United States, other than Florida; the District of Columbia; an Indian tribe; or a commonwealth, territory, or possession of the United States.

(2) Pursuant to 18 U.S.C. s. 2265, an injunction for protection against domestic violence issued by a court of a foreign state must be accorded full faith and credit by the courts of this state and enforced by a law enforcement agency as if it were the order of a Florida court issued under s. 741.30, s. 741.31, s. 784.046, s. 784.047, s. 784.0485, or s. 784.0487, and provided that the court had jurisdiction over the parties and the matter and that reasonable notice and opportunity to be heard was given to the person against whom the order is sought sufficient to protect that person’s right to due process. Ex parte foreign injunctions for protection are not eligible for enforcement under this section unless notice and opportunity to be heard have been provided within the time required by the foreign state or tribal law, and in any event within a reasonable time after the order is issued, sufficient to protect the respondent’s due process rights.

(3) Notwithstanding s. 55.505 or any other provision to the contrary, neither residence in this state nor registration of foreign injunctions for protection shall be required for enforcement of this order by this state and failure to register the foreign order shall not be an impediment to its enforcement. The following registration procedure shall be available to protected persons who hold orders from a court of a foreign state.

(a) A protected person shall present a certified copy of a foreign order of protection to any sheriff in this state and request that the same be registered in the injunction registry. However, nothing in this section shall operate to preclude the enforcement of any order of protection determined by the law enforcement officer to be valid even if the protected person does not have a certified copy of the foreign protection order. It is not necessary that the protected person register the foreign order in the protected person’s county of residence. Venue is proper throughout the state. The protected person must swear by affidavit, that to the best of the protected person’s knowledge and belief, the attached certified copy of the foreign order, docket number     , issued in the state of    on     is currently in effect as written and has not been superseded by any other order and that the respondent has been given a copy of it.

(b) The sheriff shall examine the certified copy of the foreign order and register the order in the injunction registry, noting that it is a foreign order of protection. If not apparent from the face of the certified copy of the foreign order, the sheriff shall use best efforts to ascertain whether the order was served on the respondent. The Florida Department of Law Enforcement shall develop a special notation for foreign orders of protection. The sheriff shall assign a case number and give the protected person a receipt showing registration of the foreign order in this state. There shall be no fee for registration of a foreign order.

(c) The foreign order may also be registered by local law enforcement agencies upon receipt of the foreign order and any accompanying affidavits in the same manner described in paragraphs (a) and (b).

(4)(a) Law enforcement officers shall enforce foreign orders of protection as if they were entered by a court of this state. Upon presentation of a foreign protection order by a protected person, a law enforcement officer shall assist in enforcement of all of its terms, pursuant to federal law, except matters related to child custody, visitation, and support. As to those provisions only, enforcement may be obtained upon domestication of the foreign order pursuant to ss. 55.501-55.509 unless the foreign order is a “pickup order” or “order of bodily attachment” requiring the immediate return of a child.

(b) Before enforcing a foreign protection order, a law enforcement officer should confirm the identity of the parties present and review the order to determine that, on its face, it has not expired. Presentation of a certified or true copy of the protection order shall not be required as a condition of enforcement, provided that a conflicting certified copy is not presented by the respondent or the individual against whom enforcement is sought.

(c) A law enforcement officer shall use reasonable efforts to verify service of process.

(d) Service may be verified as follows:

1. By petitioner: Petitioner may state under oath that to the best of petitioner’s knowledge, respondent was served with the order of protection because petitioner was present at time of service; respondent told petitioner he or she was served; another named person told petitioner respondent was served; or respondent told petitioner he or she knows of the content of the order and date of the return hearing.

2. By respondent: Respondent states under oath that he or she was or was not served with the order.

(e) Enforcement and arrest for violation of a foreign protection order shall be consistent with the enforcement of orders issued in this state.

(f) A law enforcement officer acting in good faith under this section and the officer’s employing agency shall be immune from all liability, civil or criminal, that might otherwise be incurred or imposed by reason of the officer’s or agency’s actions in carrying out the provisions of this section.

(g) Law enforcement shall not require petitioner to sign a registration affidavit as a condition of enforcement.

(h) A foreign order of protection shall remain in effect until the date of expiration on its face; or, if there is no expiration date on its face, a foreign order of protection shall remain in effect until expiration. If the order of protection states on its face that it is a permanent order, then there is no date of expiration.

(5) Any person who acts under this section and intentionally provides a law enforcement officer with a copy of an order of protection known by that person to be false or invalid, or who denies having been served with an order of protection when that person has been served with such order, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(6) In the event 18 U.S.C. s. 2265 is held to be unconstitutional, this section shall be null and void.

History.—s. 7, ch. 97-155; s. 1, ch. 2012-153; s. 5, ch. 2016-187.



741.316 - Domestic violence fatality review teams; definition; membership; duties.

741.316 Domestic violence fatality review teams; definition; membership; duties.—

(1) As used in this section, the term “domestic violence fatality review team” means an organization that includes, but is not limited to, representatives from the following agencies or organizations:

(a) Law enforcement agencies.

(b) The state attorney.

(c) The medical examiner.

(d) Certified domestic violence centers.

(e) Child protection service providers.

(f) The office of court administration.

(g) The clerk of the court.

(h) Victim services programs.

(i) Child death review teams.

(j) Members of the business community.

(k) County probation or corrections agencies.

(l) Any other persons who have knowledge regarding domestic violence fatalities, nonlethal incidents of domestic violence, or suicide, including research, policy, law, and other matters connected with fatal incidents.

(m) Other representatives as determined by the review team.

(2) A domestic violence fatality review team may be established at a local, regional, or state level in order to review fatal and near-fatal incidents of domestic violence, related domestic violence matters, and suicides. The review may include a review of events leading up to the domestic violence incident, available community resources, current laws and policies, actions taken by systems and individuals related to the incident and the parties, and any information or action deemed relevant by the team, including a review of public records and records for which public records exemptions are granted. The purpose of the teams is to learn how to prevent domestic violence by intervening early and improving the response of an individual and the system to domestic violence. The structure and activities of a team shall be determined at the local level. The team may determine the number and type of incidents it wishes to review and shall make policy and other recommendations as to how incidents of domestic violence may be prevented.

(3)(a) There may not be any monetary liability on the part of, and a cause of action for damages may not arise against, any member of a domestic violence fatality review team or any person acting as a witness to, incident reporter to, or investigator for a domestic violence fatality review team for any act or proceeding undertaken or performed within the scope of the functions of the team, unless such person acted in bad faith, with malicious purpose, or in a manner exhibiting wanton and willful disregard of human rights, safety, or property.

(b) This subsection does not affect the provisions of s. 768.28.

(4) All information and records acquired by a domestic violence fatality review team are not subject to discovery or introduction into evidence in any civil or criminal action or administrative or disciplinary proceeding by any department or employing agency if the information or records arose out of matters that are the subject of evaluation and review by the domestic violence fatality review team. However, information, documents, and records otherwise available from other sources are not immune from discovery or introduction into evidence solely because the information, documents, or records were presented to or reviewed by such a team. A person who has attended a meeting of a domestic violence fatality review team may not testify in any civil, criminal, administrative, or disciplinary proceedings as to any records or information produced or presented to the team during meetings or other activities authorized by this section. This subsection does not preclude any person who testifies before a team or who is a member of a team from testifying as to matters otherwise within his or her knowledge.

(5) The domestic violence fatality review teams are assigned to the Florida Coalition Against Domestic Violence for administrative purposes.

History.—s. 1, ch. 2000-220; s. 2, ch. 2008-112; s. 1, ch. 2010-36; s. 11, ch. 2012-147.



741.3165 - Certain information exempt from disclosure.

741.3165 Certain information exempt from disclosure.—

(1)(a) Any information that is confidential or exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution and that is obtained by a domestic violence fatality review team conducting activities as described in s. 741.316 shall retain its confidential or exempt status when held by a domestic violence fatality review team.

(b) Any information contained in a record created by a domestic violence fatality review team pursuant to s. 741.316 that reveals the identity of a victim of domestic violence or the identity of the children of the victim is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2) Portions of meetings of any domestic violence fatality review team regarding domestic violence fatalities and their prevention, during which confidential or exempt information, the identity of the victim, or the identity of the children of the victim is discussed, are exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

History.—s. 1, ch. 2000-219; s. 1, ch. 2005-212; s. 160, ch. 2008-4; s. 1, ch. 2010-43.



741.32 - Batterers’ intervention programs.

741.32 Batterers’ intervention programs.—The Legislature finds that the incidence of domestic violence in this state is disturbingly high and that, despite the efforts of many to curb this violence, one person dies at the hands of a spouse, ex-spouse, or cohabitant approximately every 3 days. Further, a child who witnesses the perpetration of this violence becomes a victim as he or she hears or sees it occurring. This child is at high risk of also being the victim of physical abuse by the parent who is perpetrating the violence and, to a lesser extent, by the parent who is the victim. These children are also at a high risk of perpetrating violent crimes as juveniles and, later, becoming perpetrators of the same violence that they witnessed as children. The Legislature finds that there should be standardized programming available to the justice system to protect victims and their children and to hold the perpetrators of domestic violence accountable for their acts. Finally, the Legislature recognizes that in order for batterers’ intervention programs to be successful in protecting victims and their children, all participants in the justice system as well as social service agencies and local and state governments must coordinate their efforts at the community level.

History.—s. 16, ch. 95-195; s. 37, ch. 96-312; s. 280, ch. 99-8; s. 2, ch. 2001-183; s. 12, ch. 2012-147.



741.325 - Requirements for batterers’ intervention programs.

741.325 Requirements for batterers’ intervention programs.—

(1) A batterers’ intervention program must meet the following requirements:

(a)  The primary purpose of the program shall be victim safety and the safety of children, if present.

(b)  The batterer shall be held accountable for acts of domestic violence.

(c)  The program shall be at least 29 weeks in length and include 24 weekly sessions, plus appropriate intake, assessment, and orientation programming.

(d)  The program content shall be based on a psychoeducational model that addresses tactics of power and control by one person over another.

(e)  The program shall be funded by user fees paid by the batterers who attend the program, which allows them to take responsibility for their acts of violence. An exception shall be made for local, state, or federal programs that fund batterers’ intervention programs in whole or in part.

(2) The requirements of this section apply only to programs that address the perpetration of violence between intimate partners, spouses, ex-spouses, or those who share a child in common or who are cohabitants in intimate relationships for the purpose of exercising power and control by one over the other. It will endanger victims if courts and other referral agencies refer family and household members who are not perpetrators of the type of domestic violence encompassed by these requirements. Accordingly, the court and others who make referrals should refer perpetrators only to programming that appropriately addresses the violence committed.

History.—s. 17, ch. 95-195; s. 3, ch. 2001-183; s. 13, ch. 2012-147.



741.401 - Legislative findings; purpose.

741.401 Legislative findings; purpose.—The Legislature finds that persons attempting to escape from actual or threatened domestic violence frequently establish new addresses in order to prevent their assailants or probable assailants from finding them. The purpose of ss. 741.401-741.409 is to enable state and local agencies to respond to requests for public records without disclosing the location of a victim of domestic violence, to enable interagency cooperation with the Attorney General in providing address confidentiality for victims of domestic violence, and to enable state and local agencies to accept a program participant’s use of an address designated by the Attorney General as a substitute mailing address.

History.—s. 1, ch. 98-404.



741.402 - Definitions; ss. 741.401-741.409.

741.402 Definitions; ss. 741.401-741.409.—Unless the context clearly requires otherwise, as used in ss. 741.401-741.409, the term:

(1) “Address” means a residential street address, school address, or work address of an individual, as specified on the individual’s application to be a program participant under ss. 741.401-741.409.

(2) “Program participant” means a person certified as a program participant under s. 741.403.

(3) “Domestic violence” means an act as defined in s. 741.28 and includes a threat of such acts committed against an individual in a domestic situation, regardless of whether these acts or threats have been reported to law enforcement officers.

History.—s. 2, ch. 98-404.



741.403 - Address confidentiality program; application; certification.

741.403 Address confidentiality program; application; certification.—

(1) An adult person, a parent or guardian acting on behalf of a minor, or a guardian acting on behalf of a person adjudicated incapacitated under chapter 744 may apply to the Attorney General to have an address designated by the Attorney General serve as the person’s address or the address of the minor or incapacitated person. To the extent possible within funds appropriated for this purpose, the Attorney General shall approve an application if it is filed in the manner and on the form prescribed by the Attorney General and if it contains all of the following:

(a) A sworn statement by the applicant that the applicant has good reason to believe that the applicant, or the minor or incapacitated person on whose behalf the application is made, is a victim of domestic violence, and that the applicant fears for his or her safety or his or her children’s safety or the safety of the minor or incapacitated person on whose behalf the application is made.

(b) A designation of the Attorney General as agent for purposes of service of process and for the purpose of receipt of mail.

(c) The mailing address where the applicant can be contacted by the Attorney General, and the phone number or numbers where the applicant can be called by the Attorney General.

(d) A statement that the new address or addresses that the applicant requests must not be disclosed for the reason that disclosure will increase the risk of domestic violence.

(e) The signature of the applicant and of any individual or representative of any office designated in writing under s. 741.408 who assisted in the preparation of the application, and the date on which the applicant signed the application.

(2) Applications must be filed with the Office of the Attorney General. An application fee may not be charged.

(3) Upon filing a properly completed application, the Attorney General shall certify the applicant as a program participant. Applicants shall be certified for 4 years following the date of filing unless the certification is withdrawn or invalidated before that date. The Attorney General shall by rule establish a renewal procedure.

(4) A person who falsely attests in an application that disclosure of the applicant’s address would endanger the applicant’s safety or the safety of the applicant’s children or the minor or incapacitated person on whose behalf the application is made, or who knowingly provides false or incorrect information upon making an application, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(5) Any person who attempts to gain access to a program participant’s actual address through fraud commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) Any person who knowingly enters the address confidentiality program to evade prosecution of criminal laws or civil liability commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 3, ch. 98-404.



741.404 - Certification cancellation.

741.404 Certification cancellation.—

(1) If the program participant obtains a name change, he or she loses certification as a program participant.

(2) The Attorney General may cancel a program participant’s certification if there is a change in the residential address from the one listed on the application, unless the program participant provides the Attorney General with 14 days’ prior notice of the change of address.

(3) The Attorney General may cancel certification of a program participant if mail forwarded by the Attorney General to the program participant’s address is returned and is undeliverable or if service of process documents are returned to the Attorney General.

(4) The Attorney General shall cancel certification of a program participant who applies using false information.

History.—s. 4, ch. 98-404.



741.405 - Agency use of designated address.

741.405 Agency use of designated address.—

(1) A program participant may request that state and local agencies or other governmental entities use the address designated by the Attorney General as his or her address. When creating a new public record, state and local agencies or other governmental entities shall accept the address designated by the Attorney General as a program participant’s substitute address, unless the Attorney General has determined that:

(a) The agency or entity has a bona fide statutory or administrative requirement for the use of the address that would otherwise be confidential under ss. 741.401-741.409;

(b) This address will be used only for those statutory and administrative purposes;

(c) The agency or entity has identified the specific program participant’s record for which the waiver is requested;

(d) The agency or entity has identified the individuals who will have access to the record; and

(e) The agency or entity has explained how its acceptance of a substitute address will prevent the agency from meeting its obligations under the law and why it cannot meet its statutory or administrative obligation by a change in its internal procedures.

(2) During the review, evaluation, and appeal of an agency’s request, the agency shall accept the use of a program participant’s substitute address.

(3) The Attorney General’s determination to grant or withhold a requested waiver must be based on, but not limited to, an evaluation of information provided under subsection (1).

(4) If the Attorney General determines that an agency or entity has a bona fide statutory or administrative need for the actual address and that the information will be used only for that purpose, the Attorney General may issue the actual address to the agency or entity. When granting a waiver, the Attorney General shall notify and require the agency or entity to:

(a) Maintain the confidentiality of a program participant’s address information;

(b) Limit the use of and access to that address;

(c) Designate an address disposition date after which the agency or entity may no longer maintain the record of the address; and

(d) Comply with any other provisions and qualifications determined appropriate by the Attorney General.

(5) The Attorney General’s denial of an agency’s or entity’s waiver request must be made in writing and include a statement of specific reasons for denial. Acceptance or denial of an agency’s or entity’s waiver request shall constitute final agency action.

(6) Pursuant to chapter 120, an agency or entity may appeal the denial of its request.

(7) A program participant may use the address designated by the Attorney General as his or her work address.

(8) The Office of the Attorney General shall forward all first class mail to the appropriate program participants at no charge.

History.—s. 5, ch. 98-404.



741.406 - Voting by program participant; use of designated address by supervisor of elections.

741.406 Voting by program participant; use of designated address by supervisor of elections.—A program participant who is otherwise qualified to vote may request a vote-by-mail ballot pursuant to s. 101.62. The program participant shall automatically receive vote-by-mail ballots for all elections in the jurisdictions in which that individual resides in the same manner as vote-by-mail voters. The supervisor of elections shall transmit the vote-by-mail ballot to the program participant at the address designated by the participant in his or her application as a vote-by-mail voter. The name, address, and telephone number of a program participant may not be included in any list of registered voters available to the public.

History.—s. 6, ch. 98-404; s. 1, ch. 2003-185; s. 42, ch. 2016-37.



741.408 - Assistance for program applicants.

741.408 Assistance for program applicants.—The Attorney General shall designate state and local agencies and nonprofit agencies that provide counseling and shelter services to victims of domestic violence to assist persons applying to be program participants. Assistance and counseling rendered by the Office of the Attorney General or its designees to applicants does not constitute legal advice.

History.—s. 8, ch. 98-404.



741.409 - Adoption of rules.

741.409 Adoption of rules.—The Attorney General may adopt rules to facilitate the administration of this chapter by state and local agencies and other governmental entities.

History.—s. 9, ch. 98-404.



741.465 - Public records exemption for the Address Confidentiality Program for Victims of Domestic Violence.

741.465 Public records exemption for the Address Confidentiality Program for Victims of Domestic Violence.—

(1) The addresses, corresponding telephone numbers, and social security numbers of program participants in the Address Confidentiality Program for Victims of Domestic Violence held by the Office of the Attorney General are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, except the information may be disclosed under the following circumstances: to a law enforcement agency for purposes of assisting in the execution of a valid arrest warrant; if directed by a court order, to a person identified in the order; or if the certification has been canceled. For purposes of this section, the term “address” means a residential street address, school address, or work address, as specified on the individual’s application to be a program participant in the Address Confidentiality Program for Victims of Domestic Violence.

(2) The names, addresses, and telephone numbers of participants in the Address Confidentiality Program for Victims of Domestic Violence contained in voter registration and voting records held by the supervisor of elections and the Department of State are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, except the information may be disclosed under the following circumstances: to a law enforcement agency for purposes of assisting in the execution of an arrest warrant or, if directed by a court order, to a person identified in the order. This exemption applies to information made exempt by this subsection before, on, or after the effective date of the exemption.

History.—s. 1, ch. 98-405; ss. 3, 4, ch. 2003-185; ss. 2, 3, ch. 2005-279; s. 1, ch. 2010-42; s. 2, ch. 2010-115.



741.4651 - Public records exemption; victims of stalking or aggravated stalking.

741.4651 Public records exemption; victims of stalking or aggravated stalking.—The names, addresses, and telephone numbers of persons who are victims of stalking or aggravated stalking are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution in the same manner that the names, addresses, and telephone numbers of participants in the Address Confidentiality Program for Victims of Domestic Violence which are held by the Attorney General under s. 741.465 are exempt from disclosure, provided that the victim files a sworn statement of stalking with the Office of the Attorney General and otherwise complies with the procedures in ss. 741.401-741.409.

History.—s. 1, ch. 2010-115; s. 11, ch. 2013-15; s. 1, ch. 2015-78.

Note.—Former s. 97.0585(3).






Chapter 742 - DETERMINATION OF PARENTAGE

742.011 - Determination of paternity proceedings; jurisdiction.

742.011 Determination of paternity proceedings; jurisdiction.—Any woman who is pregnant or has a child, any man who has reason to believe that he is the father of a child, or any child may bring proceedings in the circuit court, in chancery, to determine the paternity of the child when paternity has not been established by law or otherwise.

History.—s. 1, ch. 26949, 1951; s. 5, ch. 75-166; s. 13, ch. 83-214; s. 150, ch. 86-220.



742.021 - Venue, process, complaint.

742.021 Venue, process, complaint.—

(1) The proceedings must be in the circuit court of the county where the plaintiff resides or the county where the defendant resides.

(2) The complaint shall assert sufficient facts charging the paternity of the child. Upon filing of a complaint seeking to determine paternity, the clerk of court shall issue a notice to each petitioner and to each respondent or defendant along with service of the petition. The notice must be in substantially the following form:

In order to preserve the right to notice and consent to the adoption of the child, an unmarried biological father must, as the “registrant,” file a notarized claim of paternity form with the Florida Putative Father Registry maintained by the Office of Vital Statistics of the Department of Health which includes confirmation of his willingness and intent to support the child for whom paternity is claimed in accordance with state law. The claim of paternity may be filed at any time before the child’s birth, but a claim of paternity may not be filed after the date a petition is filed for termination of parental rights.

(3) Process served on the defendant must require the defendant to file written defenses to the complaint in the same manner as suits in chancery. Upon application and proof under oath, the court may issue a writ of ne exeat against the defendant on such terms and conditions and conditioned upon bond in such amount as the court may determine.

History.—s. 2, ch. 26949, 1951; s. 151, ch. 86-220; s. 24, ch. 2008-151.



742.031 - Hearings; court orders for support, hospital expenses, and attorney’s fee.

742.031 Hearings; court orders for support, hospital expenses, and attorney’s fee.—

(1) Hearings for the purpose of establishing or refuting the allegations of the complaint and answer shall be held in the chambers and may be restricted to persons, in addition to the parties involved and their counsel, as the judge in his or her discretion may direct. The court shall determine the issues of paternity of the child and the ability of the parents to support the child. Each party’s social security number shall be recorded in the file containing the adjudication of paternity. If the court finds that the alleged father is the father of the child, it shall so order. If appropriate, the court shall order the father to pay the complainant, her guardian, or any other person assuming responsibility for the child moneys sufficient to pay reasonable attorney’s fees, hospital or medical expenses, cost of confinement, and any other expenses incident to the birth of the child and to pay all costs of the proceeding. Bills for pregnancy, childbirth, and scientific testing are admissible as evidence without requiring third-party foundation testimony, and shall constitute prima facie evidence of amounts incurred for such services or for testing on behalf of the child. The court shall order either or both parents owing a duty of support to the child to pay support pursuant to s. 61.30. The court shall issue, upon motion by a party, a temporary order requiring child support pursuant to s. 61.30 pending an administrative or judicial determination of parentage, if there is clear and convincing evidence of paternity on the basis of genetic tests or other evidence. The court may also make a determination of an appropriate parenting plan, including a time-sharing schedule, in accordance with chapter 61.

(2) If a judgment of paternity contains only a child support award with no parenting plan or time-sharing schedule, the obligee parent shall receive all of the time-sharing and sole parental responsibility without prejudice to the obligor parent. If a paternity judgment contains no such provisions, the mother shall be presumed to have all of the time-sharing and sole parental responsibility.

(3) Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each party is required to provide his or her social security number in accordance with this section. Disclosure of social security numbers obtained through this requirement shall be limited to the purpose of administration of the Title IV-D program for child support enforcement.

(4)(a) A court may, upon good cause shown and without a showing of a substantial change of circumstances, modify, vacate, or set aside a temporary support order before or upon entering a final order in a proceeding.

(b) The modification of the temporary support order may be retroactive to the date of the initial entry of the temporary support order; to the date of filing of the initial petition for dissolution of marriage, petition for support, petition determining paternity, or supplemental petition for modification; or to a date prescribed in s. 61.14(1)(a) or s. 61.30(11)(c) or (17), as applicable.

History.—s. 3, ch. 26949, 1951; s. 1, ch. 59-45; s. 152, ch. 86-220; s. 18, ch. 88-176; s. 6, ch. 91-246; s. 1060, ch. 97-102; s. 68, ch. 97-170; s. 2, ch. 2004-47; s. 36, ch. 2008-61.



742.032 - Filing of location information.

742.032 Filing of location information.—

(1) Beginning July 1, 1997, each party to any paternity or child support proceeding must file with the tribunal, as defined in chapter 88 and State Case Registry as defined in chapter 61 upon entry of an order, and update as appropriate, information on location and identity of the party, including social security number, residential and mailing addresses, telephone number, driver license number, and name, address, and telephone number of employer. Beginning October 1, 1998, each party to any paternity or child support proceeding in a non-Title IV-D case shall meet the above requirements for updating the tribunal and State Case Registry.

(2) Beginning July 1, 1997, in any subsequent Title IV-D child support enforcement action between the parties, upon sufficient showing that diligent effort has been made to ascertain the location of such a party, the court of competent jurisdiction shall deem state due process requirements for notice and service of process to be met with respect to the party upon delivery of written notice to the most recent residential or employer address filed with the tribunal and State Case Registry under subsection (1). Beginning October 1, 1998, in any subsequent non-Title IV-D child support enforcement action between the parties, the same requirements for service shall apply.

(3) Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each party is required to provide his or her social security number in accordance with this section. Disclosure of social security numbers obtained through this requirement shall be limited to the purpose of administration of the Title IV-D program for child support enforcement.

History.—s. 69, ch. 97-170; s. 39, ch. 98-397.



742.045 - Attorney’s fees, suit money, and costs.

742.045 Attorney’s fees, suit money, and costs.—The court may from time to time, after considering the financial resources of both parties, order a party to pay a reasonable amount for attorney’s fees, suit money, and the cost to the other party of maintaining or defending any proceeding under this chapter, including enforcement and modification proceedings. An application for attorney’s fees, suit money, or costs, whether temporary or otherwise, shall not require corroborating expert testimony in order to support an award under this chapter. The court may order that the amount be paid directly to the attorney, who may enforce the order in his or her name. In Title IV-D cases, any costs, including filing fees, recording fees, mediation costs, service of process fees, and other expenses incurred by the clerk of the circuit court, shall be assessed only against the nonprevailing obligor after the court makes a determination of the nonprevailing obligor’s ability to pay such costs and fees. The Department of Revenue shall not be considered a party for purposes of this section; however, fees may be assessed against the department pursuant to s. 57.105(1).

History.—s. 7, ch. 91-246; s. 7, ch. 93-188; s. 17, ch. 93-208; s. 1, ch. 95-151; s. 1061, ch. 97-102.



742.06 - Jurisdiction retained for future orders.

742.06 Jurisdiction retained for future orders.—The court shall retain jurisdiction of the cause for the purpose of entering such other and further orders as changing circumstances of the parties may in justice and equity require.

History.—s. 5, ch. 26949, 1951.



742.07 - Effect of adoption.

742.07 Effect of adoption.—Upon the adoption of a child, for whom support has been ordered, by some person other than the father, the liability of the father for the support of the child shall be terminated.

History.—s. 6, ch. 26949, 1951.



742.08 - Default of support payments.

742.08 Default of support payments.—Upon default in payment of any moneys ordered by the court to be paid, the court may enter a judgment for the amount in default, plus interest, administrative costs, filing fees, and other expenses incurred by the clerk of the circuit court which shall be a lien upon all property of the defendant both real and personal. Costs and fees shall be assessed only after the court makes a determination of the nonprevailing party’s ability to pay such costs and fees. In Title IV-D cases, any costs, including filing fees, recording fees, mediation costs, service of process fees, and other expenses incurred by the clerk of the circuit court, shall be assessed only against the nonprevailing obligor after the court makes a determination of the nonprevailing obligor’s ability to pay such costs and fees. The Department of Revenue shall not be considered a party for purposes of this section; however, fees may be assessed against the department pursuant to s. 57.105(1). Willful failure to comply with an order of the court shall be deemed a contempt of the court entering the order and shall be punished as such. The court may require bond of the defendant for the faithful performance of his or her obligation under the order of the court in such amount and upon such conditions as the court shall direct.

History.—s. 7, ch. 26949, 1951; s. 27, ch. 92-138; s. 18, ch. 93-208; s. 1062, ch. 97-102; s. 281, ch. 99-8.



742.09 - Publishing names; penalty.

742.09 Publishing names; penalty.—Except for the purpose of serving process by publication, as provided under s. 49.011(15), it shall be unlawful for the owner, publisher, manager, or operator of any newspaper, magazine, radio station, or other publication of any kind whatsoever, or any other person responsible therefor, or any radio broadcaster, to publish the name of any of the parties to any court proceeding to determine paternity. A person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 26949, 1951; s. 697, ch. 71-136; s. 8, ch. 2007-85.



742.091 - Marriage of parents.

742.091 Marriage of parents.—If the mother of any child born out of wedlock and the reputed father shall at any time after its birth intermarry, the child shall in all respects be deemed and held to be the child of the husband and wife, as though born within wedlock, and upon the payment of all costs and attorney fees as determined by the court, the cause shall be dismissed and the bond provided for in s. 742.021 shall be void. The record of the proceedings in such cases shall be sealed against public inspection in the interests of the child.

History.—s. 1, ch. 57-267; s. 6, ch. 75-166; s. 4, ch. 90-139.



742.10 - Establishment of paternity for children born out of wedlock.

742.10 Establishment of paternity for children born out of wedlock.—

(1) Except as provided in chapters 39 and 63, this chapter provides the primary jurisdiction and procedures for the determination of paternity for children born out of wedlock. If the establishment of paternity has been raised and determined within an adjudicatory hearing brought under the statutes governing inheritance, or dependency under workers’ compensation or similar compensation programs; if an affidavit acknowledging paternity or a stipulation of paternity is executed by both parties and filed with the clerk of the court; if an affidavit, a notarized voluntary acknowledgment of paternity, or a voluntary acknowledgment of paternity that is witnessed by two individuals and signed under penalty of perjury as provided for in s. 382.013 or s. 382.016 is executed by both parties; or if paternity is adjudicated by the Department of Revenue as provided in s. 409.256, such adjudication, affidavit, or acknowledgment constitutes the establishment of paternity for purposes of this chapter. If an adjudicatory proceeding was not held, a notarized voluntary acknowledgment of paternity or voluntary acknowledgment of paternity, which is witnessed by two individuals and signed under penalty of perjury as specified by s. 92.525(2), creates a rebuttable presumption, as defined by s. 90.304, of paternity and is subject to the right of any signatory to rescind the acknowledgment within 60 days after the date the acknowledgment was signed or the date of an administrative or judicial proceeding relating to the child, including a proceeding to establish a support order, in which the signatory is a party, whichever is earlier. Both parents must provide their social security numbers on any acknowledgment of paternity, consent affidavit, or stipulation of paternity. Except for affidavits under seal pursuant to ss. 382.015 and 382.016, the Office of Vital Statistics shall provide certified copies of affidavits to the Title IV-D agency upon request.

(2) Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each party is required to provide his or her social security number in accordance with this section. Disclosure of social security numbers obtained through this requirement shall be limited to the purpose of administration of the Title IV-D program for child support enforcement.

(3) The department shall adopt rules which establish the information which must be provided to an individual prior to execution of an affidavit or voluntary acknowledgment of paternity. The information shall explain the alternatives to, the legal consequences of, and the rights, including, if one parent is a minor, any rights afforded due to minority status, and responsibilities that arise from acknowledging paternity.

(4) After the 60-day period referred to in subsection (1), a signed voluntary acknowledgment of paternity shall constitute an establishment of paternity and may be challenged in court only on the basis of fraud, duress, or material mistake of fact, with the burden of proof upon the challenger, and under which the legal responsibilities, including child support obligations of any signatory arising from the acknowledgment may not be suspended during the challenge, except upon a finding of good cause by the court.

(5) Judicial or administrative proceedings are not required or permitted to ratify an unchallenged acknowledgment of paternity.

History.—s. 9, ch. 26949, 1951; s. 10, ch. 27991, 1953; s. 7, ch. 75-166; s. 153, ch. 86-220; s. 28, ch. 92-138; s. 21, ch. 93-208; s. 8, ch. 94-318; s. 70, ch. 97-170; s. 114, ch. 97-237; s. 41, ch. 99-397; s. 22, ch. 2001-53; s. 19, ch. 2004-334; s. 39, ch. 2005-39; s. 25, ch. 2008-151.



742.105 - Effect of a determination of paternity from a foreign jurisdiction.

742.105 Effect of a determination of paternity from a foreign jurisdiction.—A final order of paternity entered in a foreign jurisdiction, whether resulting from a voluntary acknowledgment or an administrative or judicial process, or an affidavit acknowledging paternity signed in any other state according to its procedures, shall be given the same legal effect as if such final order was entered or affidavit was signed pursuant to this chapter. In any proceeding in this state, a certified copy of the final order of paternity from a foreign jurisdiction shall be conclusive evidence of paternity.

History.—s. 9, ch. 94-318; s. 71, ch. 97-170.



742.107 - Determining paternity of child with mother under 16 years of age when impregnated.

742.107 Determining paternity of child with mother under 16 years of age when impregnated.—

(1) The Legislature intends to facilitate the criminal prosecution of persons 21 years of age or older who have impregnated a child under 16 years of age by ensuring that paternity is determined for a dependent child whose mother was impregnated while under 16 years of age.

(2) Whenever paternity has not been established for a dependent child whose mother was impregnated with the child while under 16 years of age, the mother shall be required to identify the father of the child and cooperate as provided in s. 409.2572, including Human Leukocyte Antigen or other scientific tests.

(3) Whenever the information provided by a mother who was impregnated while under 16 years of age indicates that the alleged father of the child was 21 years of age or older at the time of conception of the child, the Department of Revenue or the Department of Children and Families shall advise the applicant or recipient of public assistance that she is required to cooperate with law enforcement officials in the prosecution of the alleged father.

(4) When the information provided by the applicant or recipient who was impregnated while under age 16 indicates that such person is the victim of child abuse as provided in s. 827.04(3), the Department of Revenue or the Department of Children and Families shall notify the county sheriff’s office or other appropriate agency or official and provide information needed to protect the child’s health or welfare.

(5) The confidentiality of any records under this chapter, relating to determination of paternity, does not prohibit the sharing of information for the purpose of cooperating with an ongoing criminal investigation.

History.—s. 5, ch. 96-215; s. 81, ch. 99-3; s. 282, ch. 99-8; s. 287, ch. 2014-19.



742.108 - Criminal penalties for false statements of paternity.

742.108 Criminal penalties for false statements of paternity.—Notwithstanding any other provision of law, any person who knowingly and willfully provides false information to the sheriff’s office, other law enforcement agency, or governmental agency, or under oath regarding the paternity of a child in conjunction with an application for, or the receipt of, public assistance for a dependent child commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, in addition to remaining subject to any other civil or criminal penalties for perjury or making false statements which are applicable under other provisions of law.

History.—s. 6, ch. 96-215.



742.11 - Presumed status of child conceived by means of artificial or in vitro insemination or donated eggs or preembryos.

742.11 Presumed status of child conceived by means of artificial or in vitro insemination or donated eggs or preembryos.—

(1) Except in the case of gestational surrogacy, any child born within wedlock who has been conceived by the means of artificial or in vitro insemination is irrebuttably presumed to be the child of the husband and wife, provided that both husband and wife have consented in writing to the artificial or in vitro insemination.

(2) Except in the case of gestational surrogacy, any child born within wedlock who has been conceived by means of donated eggs or preembryos shall be irrebuttably presumed to be the child of the recipient gestating woman and her husband, provided that both parties have consented in writing to the use of donated eggs or preembryos.

History.—s. 1, ch. 73-104; s. 5, ch. 90-139; s. 1, ch. 93-237.



742.12 - Scientific testing to determine paternity.

742.12 Scientific testing to determine paternity.—

(1) In any proceeding to establish paternity, the court on its own motion may require the child, mother, and alleged fathers to submit to scientific tests that are generally acceptable within the scientific community to show a probability of paternity. The court shall direct that the tests be conducted by a qualified technical laboratory.

(2) In any proceeding to establish paternity, the court may, upon request of a party providing a sworn statement or written declaration as provided by s. 92.525(2) alleging paternity and setting forth facts establishing a reasonable possibility of the requisite sexual contact between the parties or providing a sworn statement or written declaration denying paternity and setting forth facts establishing a reasonable possibility of the nonexistence of sexual contact between the parties, require the child, mother, and alleged fathers to submit to scientific tests that are generally acceptable within the scientific community to show a probability of paternity. The court shall direct that the tests be conducted by a qualified technical laboratory.

(3) The test results, together with the opinions and conclusions of the test laboratory, shall be filed with the court. Any objection to the test results must be made in writing and must be filed with the court at least 10 days prior to the hearing. If no objection is filed, the test results shall be admitted into evidence without the need for predicate to be laid or third-party foundation testimony to be presented. Nothing in this paragraph prohibits a party from calling an outside expert witness to refute or support the testing procedure or results, or the mathematical theory on which they are based. Upon the entry of the order for scientific testing, the court must inform each person to be tested of the procedure and requirements for objecting to the test results and of the consequences of the failure to object.

(4) Test results are admissible in evidence and should be weighed along with other evidence of the paternity of the alleged father unless the statistical probability of paternity equals or exceeds 95 percent. A statistical probability of paternity of 95 percent or more creates a rebuttable presumption, as defined by s. 90.304, that the alleged father is the biological father of the child. If a party fails to rebut the presumption of paternity which arose from the statistical probability of paternity of 95 percent or more, the court may enter a summary judgment of paternity. If the test results show the alleged father cannot be the biological father, the case shall be dismissed with prejudice.

(5) Subject to the limitations in subsection (3), if the test results or the expert analysis of the inherited characteristics is disputed, the court, upon reasonable request of a party, shall order that an additional test be made by the same laboratory or an independent laboratory at the expense of the party requesting additional testing.

(6) Verified documentation of the chain of custody of the blood or other specimens is competent evidence to establish the chain of custody.

(7) The fees and costs for scientific tests shall be paid by the parties in proportions and at times determined by the court unless the parties reach a stipulated agreement which is adopted by the court.

History.—s. 154, ch. 86-220; s. 10, ch. 89-183; s. 10, ch. 94-318; s. 72, ch. 97-170; s. 54, ch. 2001-158.



742.13 - Definitions.

742.13 Definitions.—As used in ss. 742.11-742.17, the term:

(1) “Assisted reproductive technology” means those procreative procedures which involve the laboratory handling of human eggs or preembryos, including, but not limited to, in vitro fertilization embryo transfer, gamete intrafallopian transfer, pronuclear stage transfer, tubal embryo transfer, and zygote intrafallopian transfer.

(2) “Commissioning couple” means the intended mother and father of a child who will be conceived by means of assisted reproductive technology using the eggs or sperm of at least one of the intended parents.

(3) “Egg” means the unfertilized female reproductive cell.

(4) “Fertilization” means the initial union of an egg and sperm.

(5) “Gestational surrogate” means a woman who contracts to become pregnant by means of assisted reproductive technology without the use of an egg from her body.

(6) “Gestational surrogacy” means a state that results from a process in which a commissioning couple’s eggs or sperm, or both, are mixed in vitro and the resulting preembryo is implanted within another woman’s body.

(7) “Gestational surrogacy contract” means a written agreement between the gestational surrogate and the commissioning couple.

(8) “Gamete intrafallopian transfer” means the direct transfer of eggs and sperm into the fallopian tube prior to fertilization.

(9) “Implantation” means the event that occurs when a fertilized egg adheres to the uterine wall for nourishment.

(10) “In vitro” refers to a laboratory procedure performed in an artificial environment outside a woman’s body.

(11) “In vitro fertilization embryo transfer” means the transfer of an in vitro fertilized preembryo into a woman’s uterus.

(12) “Preembryo” means the product of fertilization of an egg by a sperm until the appearance of the embryonic axis.

(13) “Pronuclear stage transfer” or “zygote intrafallopian transfer” means the transfer of an in vitro fertilized preembryo into the fallopian tube before cell division takes place.

(14) “Sperm” means the male reproductive cell.

(15) “Tubal embryo transfer” means the transfer of a dividing, in vitro fertilized preembryo into the fallopian tube.

History.—s. 2, ch. 93-237.



742.14 - Donation of eggs, sperm, or preembryos.

742.14 Donation of eggs, sperm, or preembryos.—The donor of any egg, sperm, or preembryo, other than the commissioning couple or a father who has executed a preplanned adoption agreement under s. 63.213, shall relinquish all maternal or paternal rights and obligations with respect to the donation or the resulting children. Only reasonable compensation directly related to the donation of eggs, sperm, and preembryos shall be permitted.

History.—s. 2, ch. 93-237; s. 83, ch. 2016-10.



742.15 - Gestational surrogacy contract.

742.15 Gestational surrogacy contract.—

(1) Prior to engaging in gestational surrogacy, a binding and enforceable gestational surrogacy contract shall be made between the commissioning couple and the gestational surrogate. A contract for gestational surrogacy shall not be binding and enforceable unless the gestational surrogate is 18 years of age or older and the commissioning couple are legally married and are both 18 years of age or older.

(2) The commissioning couple shall enter into a contract with a gestational surrogate only when, within reasonable medical certainty as determined by a physician licensed under chapter 458 or chapter 459:

(a) The commissioning mother cannot physically gestate a pregnancy to term;

(b) The gestation will cause a risk to the physical health of the commissioning mother; or

(c) The gestation will cause a risk to the health of the fetus.

(3) A gestational surrogacy contract must include the following provisions:

(a) The commissioning couple agrees that the gestational surrogate shall be the sole source of consent with respect to clinical intervention and management of the pregnancy.

(b) The gestational surrogate agrees to submit to reasonable medical evaluation and treatment and to adhere to reasonable medical instructions about her prenatal health.

(c) Except as provided in paragraph (e), the gestational surrogate agrees to relinquish any parental rights upon the child’s birth and to proceed with the judicial proceedings prescribed under s. 742.16.

(d) Except as provided in paragraph (e), the commissioning couple agrees to accept custody of and to assume full parental rights and responsibilities for the child immediately upon the child’s birth, regardless of any impairment of the child.

(e) The gestational surrogate agrees to assume parental rights and responsibilities for the child born to her if it is determined that neither member of the commissioning couple is the genetic parent of the child.

(4) As part of the contract, the commissioning couple may agree to pay only reasonable living, legal, medical, psychological, and psychiatric expenses of the gestational surrogate that are directly related to prenatal, intrapartal, and postpartal periods.

History.—s. 2, ch. 93-237.



742.16 - Expedited affirmation of parental status for gestational surrogacy.

742.16 Expedited affirmation of parental status for gestational surrogacy.—

(1) Within 3 days after the birth of a child delivered of a gestational surrogate, the commissioning couple shall petition a court of competent jurisdiction for an expedited affirmation of parental status.

(2) After the petition is filed, the court shall fix a time and place for hearing the petition, which may be immediately after the filing of the petition. Notice of hearing shall be given as prescribed by the rules of civil procedure, and service of process shall be made as specified by law for civil actions.

(3) Upon a showing by the commissioning couple or the child or the gestational surrogate that privacy rights may be endangered, the court may order the names of the commissioning couple or the child or the gestational surrogate, or any combination thereof, to be deleted from the notice of hearing and from the copy of the petition attached thereto, provided the substantive rights of any person will not thereby be affected.

(4) Notice of the hearing shall be given by the commissioning couple to:

(a) The gestational surrogate.

(b) The treating physician of the assisted reproductive technology program.

(c) Any party claiming paternity.

(5) All hearings held in proceedings under this section shall be held in closed court without admittance of any person other than essential officers of the court, the parties, witnesses, and any persons who have received notice of the hearing.

(6) The commissioning couple or their legal representative shall appear at the hearing on the petition. At the conclusion of the hearing, after the court has determined that a binding and enforceable gestational surrogacy contract has been executed pursuant to s. 742.15 and that at least one member of the commissioning couple is the genetic parent of the child, the court shall enter an order stating that the commissioning couple are the legal parents of the child.

(7) When at least one member of the commissioning couple is the genetic parent of the child, the commissioning couple shall be presumed to be the natural parents of the child.

(8) Within 30 days after entry of the order, the clerk of the court shall prepare a certified statement of the order for the state registrar of vital statistics on a form provided by the registrar. The court shall thereupon enter an order requiring the Department of Health to issue a new birth certificate naming the commissioning couple as parents and requiring the department to seal the original birth certificate.

(9) All papers and records pertaining to the affirmation of parental status, including the original birth certificate, are confidential and exempt from the provisions of s. 119.07(1) and subject to inspection only upon order of the court. The court files, records, and papers shall be indexed only in the name of the petitioner, and the name of the child shall not be noted on any docket, index, or other record outside the court file.

History.—s. 2, ch. 93-237; s. 416, ch. 96-406; s. 115, ch. 97-237.



742.17 - Disposition of eggs, sperm, or preembryos; rights of inheritance.

742.17 Disposition of eggs, sperm, or preembryos; rights of inheritance.—A commissioning couple and the treating physician shall enter into a written agreement that provides for the disposition of the commissioning couple’s eggs, sperm, and preembryos in the event of a divorce, the death of a spouse, or any other unforeseen circumstance.

(1) Absent a written agreement, any remaining eggs or sperm shall remain under the control of the party that provides the eggs or sperm.

(2) Absent a written agreement, decisionmaking authority regarding the disposition of preembryos shall reside jointly with the commissioning couple.

(3) Absent a written agreement, in the case of the death of one member of the commissioning couple, any eggs, sperm, or preembryos shall remain under the control of the surviving member of the commissioning couple.

(4) A child conceived from the eggs or sperm of a person or persons who died before the transfer of their eggs, sperm, or preembryos to a woman’s body shall not be eligible for a claim against the decedent’s estate unless the child has been provided for by the decedent’s will.

History.—s. 2, ch. 93-237.



742.18 - Disestablishment of paternity or termination of child support obligation.

742.18 Disestablishment of paternity or termination of child support obligation.—

(1) This section establishes circumstances under which a male may disestablish paternity or terminate a child support obligation when the male is not the biological father of the child. To disestablish paternity or terminate a child support obligation, the male must file a petition in the circuit court having jurisdiction over the child support obligation. The petition must be served on the mother or other legal guardian or custodian of the child. If the child support obligation was determined administratively and has not been ratified by a court, then the petition must be filed in the circuit court where the mother or legal guardian or custodian resides. Such a petition must be served on the Department of Revenue and on the mother or legal guardian or custodian. If the mother or legal guardian or custodian no longer resides in the state, the petition may be filed in the circuit court in the county where the petitioner resides. The petition must include:

(a) An affidavit executed by the petitioner that newly discovered evidence relating to the paternity of the child has come to the petitioner’s knowledge since the initial paternity determination or establishment of a child support obligation.

(b) The results of scientific tests that are generally acceptable within the scientific community to show a probability of paternity, administered within 90 days prior to the filing of such petition, which results indicate that the male ordered to pay such child support cannot be the father of the child for whom support is required, or an affidavit executed by the petitioner stating that he did not have access to the child to have scientific testing performed prior to the filing of the petition. A male who suspects he is not the father but does not have access to the child to have scientific testing performed may file a petition requesting the court to order the child to be tested.

(c) An affidavit executed by the petitioner stating that the petitioner is current on all child support payments for the child for whom relief is sought or that he has substantially complied with his child support obligation for the applicable child and that any delinquency in his child support obligation for that child arose from his inability for just cause to pay the delinquent child support when the delinquent child support became due.

(2) The court shall grant relief on a petition filed in accordance with subsection (1) upon a finding by the court of all of the following:

(a) Newly discovered evidence relating to the paternity of the child has come to the petitioner’s knowledge since the initial paternity determination or establishment of a child support obligation.

(b) The scientific test required in paragraph (1)(b) was properly conducted.

(c) The male ordered to pay child support is current on all child support payments for the applicable child or that the male ordered to pay child support has substantially complied with his child support obligation for the applicable child and that any delinquency in his child support obligation for that child arose from his inability for just cause to pay the delinquent child support when the delinquent child support became due.

(d) The male ordered to pay child support has not adopted the child.

(e) The child was not conceived by artificial insemination while the male ordered to pay child support and the child’s mother were in wedlock.

(f) The male ordered to pay child support did not act to prevent the biological father of the child from asserting his paternal rights with respect to the child.

(g) The child was younger than 18 years of age when the petition was filed.

(3) Notwithstanding subsection (2), a court shall not set aside the paternity determination or child support order if the male engaged in the following conduct after learning that he is not the biological father of the child:

(a) Married the mother of the child while known as the reputed father in accordance with s. 742.091 and voluntarily assumed the parental obligation and duty to pay child support;

(b) Acknowledged his paternity of the child in a sworn statement;

(c) Consented to be named as the child’s biological father on the child’s birth certificate;

(d) Voluntarily promised in writing to support the child and was required to support the child based on that promise;

(e) Received written notice from any state agency or any court directing him to submit to scientific testing which he disregarded; or

(f) Signed a voluntary acknowledgment of paternity as provided in s. 742.10(4).

(4) In the event the petitioner fails to make the requisite showing required by this section, the court shall deny the petition.

(5) In the event relief is granted pursuant to this section, relief shall be limited to the issues of prospective child support payments and termination of parental rights, custody, and visitation rights. The male’s previous status as father continues to be in existence until the order granting relief is rendered. All previous lawful actions taken based on reliance on that status are confirmed retroactively but not prospectively. This section shall not be construed to create a cause of action to recover child support that was previously paid.

(6) The duty to pay child support and other legal obligations for the child shall not be suspended while the petition is pending except for good cause shown. However, the court may order the child support to be held in the registry of the court until final determination of paternity has been made.

(7)(a) In an action brought pursuant to this section, if the scientific test results submitted in accordance with paragraph (1)(b) are provided solely by the male ordered to pay child support, the court on its own motion may, and on the petition of any party shall, order the child and the male ordered to pay child support to submit to applicable scientific tests. The court shall provide that such scientific testing be done no more than 30 days after the court issues its order.

(b) If the male ordered to pay child support willfully fails to submit to scientific testing or if the mother or legal guardian or custodian of the child willfully fails to submit the child for testing, the court shall issue an order determining the relief on the petition against the party so failing to submit to scientific testing. If a party shows good cause for failing to submit to testing, such failure shall not be considered willful. Nothing in this paragraph shall prevent the child from reestablishing paternity under s. 742.10.

(c) The party requesting applicable scientific testing shall pay any fees charged for the tests. If the custodian of the child is receiving services from an administrative agency in its role as an agency providing enforcement of child support orders, that agency shall pay the cost of the testing if it requests the test and may seek reimbursement for the fees from the person against whom the court assesses the costs of the action.

(8) If the relief on a petition filed in accordance with this section is granted, the clerk of the court shall, within 30 days following final disposition, forward to the Office of Vital Statistics of the Department of Health a certified copy of the court order or a report of the proceedings upon a form to be furnished by the department, together with sufficient information to identify the original birth certificate and to enable the department to prepare a new birth certificate. Upon receipt of the certified copy or the report, the department shall prepare and file a new birth certificate that deletes the name of the male ordered to pay child support as the father of the child. The certificate shall bear the same file number as the original birth certificate. All other items not affected by the order setting aside a determination of paternity shall be copied as on the original certificate, including the date of registration and filing. If the child was born in a state other than Florida, the clerk shall send a copy of the report or decree to the appropriate birth registration authority of the state where the child was born. If the relief on a petition filed in accordance with this section is granted and the mother or legal guardian or custodian requests that the court change the child’s surname, the court may change the child’s surname. If the child is a minor, the court shall consider whether it is in the child’s best interests to grant the request to change the child’s surname.

(9) The rendition of an order granting a petition filed pursuant to this section shall not affect the legitimacy of a child born during a lawful marriage.

(10) If relief on a petition filed in accordance with this section is not granted, the court shall assess the costs of the action and attorney’s fees against the petitioner.

(11) Nothing in this section precludes an individual from seeking relief from a final judgment, decree, order, or proceeding pursuant to Rule 1.540, Florida Rules of Civil Procedure, or from challenging a paternity determination pursuant to s. 742.10(4).

History.—s. 1, ch. 2006-265.






Chapter 743 - DISABILITY OF NONAGE OF MINORS REMOVED

743.01 - Removal of disabilities of married minors.

743.01 Removal of disabilities of married minors.—The disability of nonage of a minor who is married or has been married or subsequently becomes married, including one whose marriage is dissolved, or who is widowed, or widowered, is removed. The minor may assume the management of his or her estate, contract and be contracted with, sue and be sued, and perform all acts that he or she could do if not a minor.

History.—ss. 1, 2, ch. 7364, 1917; RGS 3962, 3963; s. 1, ch. 9286, 1923; CGL 5881, 5882, 5883; s. 1, ch. 22750, 1945; s. 1, ch. 71-147; s. 1, ch. 73-300; s. 1063, ch. 97-102.



743.015 - Disabilities of nonage; removal.

743.015 Disabilities of nonage; removal.—

(1) A circuit court has jurisdiction to remove the disabilities of nonage of a minor age 16 or older residing in this state upon a petition filed by the minor’s natural or legal guardian or, if there is none, by a guardian ad litem.

(2) The petition shall contain the following information:

(a) The name, address, residence, and date of birth of the minor.

(b) The name, address, and current location of each of the minor’s parents, if known.

(c) The name, date of birth, custody, and location of any children born to the minor.

(d) A statement of the minor’s character, habits, education, income, and mental capacity for business, and an explanation of how the needs of the minor with respect to food, shelter, clothing, medical care, and other necessities will be met.

(e) Whether the minor is a party to or the subject of a pending judicial proceeding in this state or any other jurisdiction, or the subject of a judicial order of any description issued in connection with such pending judicial proceeding.

(f) A statement of the reason why the court should remove the disabilities of nonage.

(3) If the petition is filed by the natural or legal guardian, the court must appoint an attorney ad litem for the minor child, and the minor child shall be brought before the court to determine if the interest of the minor will be fully protected by the removal of disabilities of nonage. The attorney ad litem shall represent the child in all related proceedings.

(4) If the petition is filed by the guardian ad litem or next friend, service of process must be perfected on the natural parents.

(5) If both parents are not jointly petitioning the court for the removal of the disabilities of nonage of the minor, service of process must be made upon the nonpetitioning parent. Constructive service of process may be used, provided the petitioning parent makes an actual, diligent search to discover the location of, and provide notice to, the nonpetitioning parent.

(6) The court shall consider the petition and receive such evidence as it deems necessary to rule on the petition. If the court determines that removal of the disabilities of nonage is in the minor’s best interest, it shall enter an order to that effect. An order removing the disabilities of nonage shall have the effect of giving the minor the status of an adult for purposes of all criminal and civil laws of the state, and shall authorize the minor thereafter to exercise all of the rights and responsibilities of persons who are 18 years of age or older.

(7) The court shall consider the petition and, if satisfied that the removal of the disabilities is in the minor’s best interest, shall remove the disabilities of nonage; and shall authorize the minor to perform all acts that the minor could do if he or she were 18 years of age.

(8) The judgment shall be recorded in the county in which the minor resides, and a certified copy shall be received as evidence of the removal of disabilities of nonage for all matters in all courts.

History.—s. 25, ch. 92-287; s. 5, ch. 93-230; s. 1064, ch. 97-102.

Note.—Former s. 39.016.



743.04 - Removal of disabilities of persons entitled to benefits under the “Home, Farm and Business Loans Act.”

743.04 Removal of disabilities of persons entitled to benefits under the “Home, Farm and Business Loans Act.”—A minor authorized to participate in the rights, privileges, and benefits conferred by chapter 37 of Title 38, U.S.C., “Home, Farm and Business Loans Act,” is authorized to make and execute all contracts necessary for the full utilization of the rights, privileges, and benefits conferred under said chapter if the person is otherwise competent to make and execute contracts. The contracts so made shall have the same effect as though they were the contracts of persons who were not minors.

History.—s. 1, ch. 23873, 1947; s. 24, ch. 69-353; s. 2, ch. 71-147.



743.044 - Removal of disabilities of minors; executing agreements for depository financial services.

743.044 Removal of disabilities of minors; executing agreements for depository financial services.—For the purpose of ensuring that a youth in foster care will be able to secure depository financial services, such as checking and savings accounts, the disability of nonage of minors shall be removed provided that the youth has reached 16 years of age, has been adjudicated dependent, is residing in an out-of-home placement as defined in s. 39.01, and has completed a financial literacy class. Upon issuance of an order by a court of competent jurisdiction, such a youth is authorized to make and execute all documents, contracts, or agreements necessary for obtaining the rights, privileges, and benefits of depository financial services as if the youth is otherwise competent to make and execute contracts. Execution of any such contract or agreement for depository financial services shall have the same effect as if it were the act of a person who is not a minor. A youth seeking to enter into such contracts or agreements or execute other necessary instruments incidental to obtaining depository financial services must present an order from a court of competent jurisdiction removing the disabilities of nonage of the minor under this section.

History.—s. 4, ch. 2007-147.



743.045 - Removal of disabilities of minors; executing contracts for a residential lease.

743.045 Removal of disabilities of minors; executing contracts for a residential lease.—For the sole purpose of ensuring that a youth in foster care will be able to execute a contract for the lease of residential property upon the youth’s 18th birthday, the disability of nonage of minors is removed for all youth who have reached 17 years of age, have been adjudicated dependent, and are in the legal custody of the Department of Children and Families through foster care or subsidized independent living. These youth are authorized to make and execute contracts, releases, and all other instruments necessary for the purpose of entering into a contract for the lease of residential property upon the youth’s 18th birthday. The contracts or other instruments made by the youth shall have the same effect as though they were the obligations of persons who were not minors. A youth seeking to enter into such lease contracts or execute other necessary instruments that are incidental to entering into a lease must present an order from a court of competent jurisdiction removing the disabilities of nonage of the minor under this section.

History.—s. 14, ch. 2006-194; s. 288, ch. 2014-19.



743.046 - Removal of disabilities of minors; executing agreements for utility services.

743.046 Removal of disabilities of minors; executing agreements for utility services.—For the sole purpose of ensuring that a youth in foster care will be able to secure utility services at a residential property upon the youth’s 18th birthday, the disability of nonage of minors is removed for all youth who have reached 17 years of age, have been adjudicated dependent, and are in the legal custody of the Department of Children and Families through foster care or subsidized independent living. These youth are authorized to make and execute contracts, agreements, releases, and all other instruments necessary for the purpose of securing utility services at a residential property upon the youth’s 18th birthday. The contracts or other agreements made by the youth shall have the same effect as though they were the obligations of persons who were not minors. A youth seeking to enter into such contracts or agreements or execute other necessary instruments that are incidental to securing utility services must present an order from a court of competent jurisdiction removing the disabilities of nonage of the minor under this section.

History.—s. 2, ch. 2008-122; s. 289, ch. 2014-19.



743.047 - Removal of disabilities of minors; executing agreements for motor vehicle insurance.

743.047 Removal of disabilities of minors; executing agreements for motor vehicle insurance.—For the purpose of ensuring that a child in foster care will be able to secure motor vehicle insurance, the disability of nonage of minors shall be removed provided that the child has reached 16 years of age, has been adjudicated dependent, is residing in an out-of-home placement as defined in s. 39.01, and has completed a driver education program. Upon issuance of an order by a court of competent jurisdiction, such child is authorized to make and execute all documents, contracts, or agreements necessary for obtaining motor vehicle insurance as if the child is otherwise competent to make and execute contracts. Execution of any such contract or agreement for motor vehicle insurance has the same effect as if it were the act of a person who is not a minor. A child seeking to enter into such contract or agreement or execute other necessary instrument incidental to obtaining motor vehicle insurance must present an order from a court of competent jurisdiction removing the disabilities of nonage of the minor pursuant to this section.

History.—s. 3, ch. 2014-166.



743.05 - Removal of disabilities of minors; borrowing money for educational purposes.

743.05 Removal of disabilities of minors; borrowing money for educational purposes.—For the purpose of borrowing money for their own higher educational expenses, the disability of nonage of minors is removed for all persons who have reached 16 years of age. Such minors are authorized to make and execute promissory notes, contracts, or other instruments necessary for the borrowing of money for this purpose. The promissory notes, contracts, or other instruments so made shall have the same effect as though they were the obligations of persons who were not minors. No such obligation shall be valid if the interest rate on it exceeds the prevailing interest rate for the federal Guaranteed Student Loan Program.

History.—s. 1, ch. 59-268; s. 1, ch. 69-105; s. 2, ch. 71-147; s. 28, ch. 83-291.



743.06 - Removal of disabilities of minors; donation of blood without parental consent.

743.06 Removal of disabilities of minors; donation of blood without parental consent.—Any minor who has reached the age of 17 years may give consent to the donation, without compensation therefor, of her or his blood and to the penetration of tissue which is necessary to accomplish such donation. Such consent shall not be subject to disaffirmance because of minority, unless the parent or parents of such minor specifically object, in writing, to the donation or penetration of the skin.

History.—s. 1, ch. 70-430; s. 1, ch. 76-13; s. 1065, ch. 97-102.



743.064 - Emergency medical care or treatment to minors without parental consent.

743.064 Emergency medical care or treatment to minors without parental consent.—

(1) The absence of parental consent notwithstanding, a physician licensed under chapter 458 or an osteopathic physician licensed under chapter 459 may render emergency medical care or treatment to any minor who has been injured in an accident or who is suffering from an acute illness, disease, or condition if, within a reasonable degree of medical certainty, delay in initiation or provision of emergency medical care or treatment would endanger the health or physical well-being of the minor, and provided such emergency medical care or treatment is administered in a hospital licensed by the state under chapter 395 or in a college health service. Emergency medical care or treatment may also be rendered in the prehospital setting by paramedics, emergency medical technicians, and other emergency medical services personnel, provided such care is rendered consistent with the provisions of chapter 401. These persons shall follow the general guidelines and notification provisions of this section.

(2) This section shall apply only when parental consent cannot be immediately obtained for one of the following reasons:

(a) The minor’s condition has rendered him or her unable to reveal the identity of his or her parents, guardian, or legal custodian, and such information is unknown to any person who accompanied the minor to the hospital.

(b) The parents, guardian, or legal custodian cannot be immediately located by telephone at their place of residence or business.

(3) Notification shall be accomplished as soon as possible after the emergency medical care or treatment is administered. The hospital records shall reflect the reason such consent was not initially obtained and shall contain a statement by the attending physician that immediate emergency medical care or treatment was necessary for the patient’s health or physical well-being. The hospital records shall be open for inspection by the person legally responsible for the minor.

(4) No person as delineated in subsection (1), hospital, or college health service shall incur civil liability by reason of having rendered emergency medical care or treatment pursuant to this section, provided such treatment or care was rendered in accordance with acceptable standards of medical practice.

History.—s. 1, ch. 79-302; s. 66, ch. 86-220; s. 1, ch. 90-42; s. 1066, ch. 97-102.



743.0645 - Other persons who may consent to medical care or treatment of a minor.

743.0645 Other persons who may consent to medical care or treatment of a minor.—

(1) As used in this section, the term:

(a) “Blood testing” includes Early Periodic Screening, Diagnosis, and Treatment (EPSDT) testing and other blood testing deemed necessary by documented history or symptomatology but excludes HIV testing and controlled substance testing or any other testing for which separate court order or informed consent as provided by law is required.

(b) “Medical care and treatment” includes ordinary and necessary medical and dental examination and treatment, including blood testing, preventive care including ordinary immunizations, tuberculin testing, and well-child care, but does not include surgery, general anesthesia, provision of psychotropic medications, or other extraordinary procedures for which a separate court order, health care surrogate designation under s. 765.2035 executed after September 30, 2015, power of attorney executed after July 1, 2001, or informed consent as provided by law is required, except as provided in s. 39.407(3).

(c) “Person who has the power to consent as otherwise provided by law” includes a natural or adoptive parent, legal custodian, or legal guardian.

(2) Any of the following persons, in order of priority listed, may consent to the medical care or treatment of a minor who is not committed to the Department of Children and Families or the Department of Juvenile Justice or in their custody under chapter 39, chapter 984, or chapter 985 when, after a reasonable attempt, a person who has the power to consent as otherwise provided by law cannot be contacted by the treatment provider and actual notice to the contrary has not been given to the provider by that person:

(a) A health care surrogate designated under s. 765.2035 after September 30, 2015, or a person who possesses a power of attorney to provide medical consent for the minor. A health care surrogate designation under s. 765.2035 executed after September 30, 2015, and a power of attorney executed after July 1, 2001, to provide medical consent for a minor includes the power to consent to medically necessary surgical and general anesthesia services for the minor unless such services are excluded by the individual executing the health care surrogate for a minor or power of attorney.

(b) The stepparent.

(c) The grandparent of the minor.

(d) An adult brother or sister of the minor.

(e) An adult aunt or uncle of the minor.

There shall be maintained in the treatment provider’s records of the minor documentation that a reasonable attempt was made to contact the person who has the power to consent.

(3) The Department of Children and Families or the Department of Juvenile Justice caseworker, juvenile probation officer, or person primarily responsible for the case management of the child, the administrator of any facility licensed by the department under s. 393.067, s. 394.875, or s. 409.175, or the administrator of any state-operated or state-contracted delinquency residential treatment facility may consent to the medical care or treatment of any minor committed to it or in its custody under chapter 39, chapter 984, or chapter 985, when the person who has the power to consent as otherwise provided by law cannot be contacted and such person has not expressly objected to such consent. There shall be maintained in the records of the minor documentation that a reasonable attempt was made to contact the person who has the power to consent as otherwise provided by law.

(4) The medical provider shall notify the parent or other person who has the power to consent as otherwise provided by law as soon as possible after the medical care or treatment is administered pursuant to consent given under this section. The medical records shall reflect the reason consent as otherwise provided by law was not initially obtained and shall be open for inspection by the parent or other person who has the power to consent as otherwise provided by law.

(5) The person who gives consent; a physician, dentist, nurse, or other health care professional licensed to practice in this state; or a hospital or medical facility, including, but not limited to, county health departments, shall not incur civil liability by reason of the giving of consent, examination, or rendering of treatment, provided that such consent, examination, or treatment was given or rendered as a reasonable prudent person or similar health care professional would give or render it under the same or similar circumstances.

(6) The Department of Children and Families and the Department of Juvenile Justice may adopt rules to implement this section.

(7) This section does not affect other statutory provisions of this state that relate to medical consent for minors.

History.—s. 2, ch. 90-42; s. 10, ch. 93-230; s. 155, ch. 97-101; s. 47, ch. 98-280; s. 82, ch. 99-3; s. 23, ch. 2001-53; s. 4, ch. 2005-65; s. 290, ch. 2014-19; s. 1, ch. 2015-153.



743.065 - Unwed pregnant minor or minor mother; consent to medical services for minor or minor’s child valid.

743.065 Unwed pregnant minor or minor mother; consent to medical services for minor or minor’s child valid.—

(1) An unwed pregnant minor may consent to the performance of medical or surgical care or services relating to her pregnancy by a hospital or clinic or by a physician licensed under chapter 458 or chapter 459, and such consent is valid and binding as if she had achieved her majority.

(2) An unwed minor mother may consent to the performance of medical or surgical care or services for her child by a hospital or clinic or by a physician licensed under chapter 458 or chapter 459, and such consent is valid and binding as if she had achieved her majority.

(3) Nothing in this act shall affect the provisions of s. 390.0111.

History.—s. 1, ch. 79-302; s. 83, ch. 99-3.



743.066 - Removal of disability of minors adjudicated as adults.

743.066 Removal of disability of minors adjudicated as adults.—The disability of nonage of a minor adjudicated as an adult and in the custody or under the supervision of the Department of Corrections is removed, as such disability relates to health care services, except in regard to medical services relating to abortion and sterilization.

History.—s. 1, ch. 81-90.



743.067 - Unaccompanied homeless youths.

743.067 Unaccompanied homeless youths.—

(1) For purposes of this section, an “unaccompanied homeless youth” is an individual who is 16 years of age or older and is:

(a) Found by a school district’s liaison for homeless children and youths to be an unaccompanied homeless youth eligible for services pursuant to the McKinney-Vento Homeless Assistance Act, 42 U.S.C. ss. 11431-11435; or

(b) Believed to qualify as an unaccompanied homeless youth, as that term is defined in the McKinney-Vento Homeless Assistance Act, by:

1. The director of an emergency shelter program funded by the United States Department of Housing and Urban Development, or the director’s designee;

2. The director of a runaway or homeless youth basic center or transitional living program funded by the United States Department of Health and Human Services, or the director’s designee;

3. A clinical social worker licensed under chapter 491; or

4. A circuit court.

(2) A minor who qualifies as an unaccompanied homeless youth shall be issued a written certificate documenting his or her status by the appropriate individual as provided in subsection (1). The certificate shall be issued on the official letterhead stationery of the person making the determination and shall include the date of the finding, a citation to this section, and the signature of the individual making the finding. A health care provider may accept the written certificate as proof of the minor’s status as an unaccompanied homeless youth and may keep a copy of the certificate in the youth’s medical file.

(3) An unaccompanied homeless youth may:

(a) Petition the circuit court to have the disabilities of nonage removed under s. 743.015. The youth shall qualify as a person not required to prepay costs and fees as provided in s. 57.081. The court shall advance the cause on the calendar.

(b) Notwithstanding s. 394.4625(1), consent to medical, dental, psychological, substance abuse, and surgical diagnosis and treatment, including preventative care and care by a facility licensed under chapter 394, chapter 395, or chapter 397 and any forensic medical examination for the purpose of investigating any felony offense under chapter 784, chapter 787, chapter 794, chapter 800, or chapter 827, for:

1. Himself or herself; or

2. His or her child, if the unaccompanied homeless youth is unmarried, is the parent of the child, and has actual custody of the child.

(4) This section does not affect the requirements of s. 390.01114.

History.—s. 4, ch. 2012-186; s. 1, ch. 2014-173.



743.07 - Rights, privileges, and obligations of persons 18 years of age or older.

743.07 Rights, privileges, and obligations of persons 18 years of age or older.—

(1) The disability of nonage is hereby removed for all persons in this state who are 18 years of age or older, and they shall enjoy and suffer the rights, privileges, and obligations of all persons 21 years of age or older except as otherwise excluded by the State Constitution immediately preceding the effective date of this section and except as otherwise provided in the Beverage Law.

(2) This section shall not prohibit any court of competent jurisdiction from requiring support for a dependent person beyond the age of 18 years when such dependency is because of a mental or physical incapacity which began prior to such person reaching majority or if the person is dependent in fact, is between the ages of 18 and 19, and is still in high school, performing in good faith with a reasonable expectation of graduation before the age of 19.

(3) This section shall operate prospectively and not retrospectively, and shall not affect the rights and obligations existing prior to July 1, 1973.

History.—ss. 2, 3, ch. 73-21; s. 5, ch. 80-74; s. 22, ch. 88-176; s. 8, ch. 91-246; s. 84, ch. 99-3.



743.08 - Removal of disabilities of minors; artistic or creative services; professional sports contracts; judicial approval.

743.08 Removal of disabilities of minors; artistic or creative services; professional sports contracts; judicial approval.—

(1) A contract made by a minor or made by a parent or guardian of a minor, or a contract proposed to be so made, may be approved by the probate division of the circuit court or any other division of the circuit court that has guardianship jurisdiction, where the minor is a resident of this state or the services of the minor are to be performed or rendered in this state, where the contract sought to be approved is one under which:

(a) The minor is to perform or render artistic or creative services, including, but not limited to, services as an actor, actress, dancer, musician, vocalist, model, stunt person, conductor, or other performing artist.

(b) The minor is to render services as a participant or player in professional athletics or semiprofessional athletics, including, but not limited to, track and field, surfing, sailing, diving, boxing, gymnastics, ice skating, wrestling, bicycling, soccer, horse racing, motocross, softball, baseball, football, hockey, basketball, tennis, golf, and jai alai.

(c) The minor will endorse a product or service, or in any other way receive compensation for the use of right of publicity of the minor as that right is defined by s. 540.08.

(d) The minor agrees to purchase, sell, lease, license, transfer, or otherwise exploit literary, musical, or dramatic properties, whether tangible or intangible, or any rights therein for use in motion pictures, television, the production of phonorecords, the legitimate or living stage, or otherwise in the entertainment field.

(e) A person is employed to receive compensation from the minor for services to the minor in connection with such performing or athletic services of the minor such as a coach, manager, agent, trainer, or otherwise to represent or advise the minor in connection with contracts therefor.

(2) Approval under this section may be sought for a contract or agreement that is already in existence and under which the parties are currently performing.

(3)(a) If a contract described by subsection (1) is so approved by the circuit court pursuant to the requirements of this section and the requirements of ss. 743.09, 743.095, and chapter 744, the minor may not, either during his or her minority or upon reaching his or her majority, disaffirm the contract on the ground of minority or assert that the parent or guardian lacked authority to make the contract. A contract modified, amended, or assigned after its approval under this section shall be deemed a new contract.

(b) If a contract described by subsection (1) is so approved, all earnings, royalties, or other compensation earned or received by the minor pursuant to said approved contract shall become the property of the minor, subject to the provisions of ss. 743.09, 743.095, and chapter 744.

(4)(a) Approval of the contract pursuant to this section shall not exempt any person from any other law with respect to licenses, consents, or authorizations required for any conduct, employment, use, or exhibition of the minor in this state, nor limit in any manner the discretion of the licensing authority or other persons charged with the administration of such requirements, nor dispense with any other requirement of law relating to the minor.

(b) Approval of a contract pursuant to this section does not remove the disability of nonage for any other contract with the same minor which is not approved by the court pursuant to this section, nor is the disability of nonage of the minor removed generally for the minor, nor is the minor emancipated for any other purpose or contract other than the performance of contracts approved pursuant to this section.

(c) No contract shall be approved which provides for an employment, use, or exhibition of the minor, within or without the state, which is prohibited by law and in particular by any federal or state child labor law, and could not be licensed to take place in this state.

(d) No contract shall be approved by the court:

1. Unless a written acquiescence to such contract by the parent or parents having custody, or other person having custody of the minor, is filed in the proceeding;

2. Unless written approval is given by the guardian ad litem appointed by the court in this proceeding; or

3. If the court shall find that the minor is emancipated.

(e) No contract shall be approved, if the term during which the minor is to perform or render services or during which a person is employed to render services to a minor, including any extensions thereof by option or otherwise, extends for a period of more than 3 years from the date of approval of the contract. If the contract contains any other covenant or condition which extends beyond such 3 years, the same may be approved if found to be reasonable and for such period as the court may determine.

(f) If the court which has approved a contract pursuant to this section shall find that the physical or mental well-being of the minor is being impaired by the performance thereof or in violation of any child labor law, it may, at any time during the term of the contract during which services are to be performed by the minor or rendered by or to the minor or during the term of any other covenant or condition of the contract, either revoke its approval of the contract or declare such approval revoked unless a modification of the contract which the court finds to be appropriate in the circumstances is agreed upon by the parties and the contract as modified is approved by order of the court. Application for an order pursuant to this subsection may be made by the minor, or his or her parent or parents or guardian, or by the person having the care and custody of the minor, or by a guardian ad litem appointed for the purpose by the court on its own motion. The order granting or denying the application shall be made after hearing, upon notice to the parties to the proceeding in which the contract was approved, given in such manner as the court shall direct. Revocation of the approval of the contract shall not affect any right of action existing at the date of the revocation, except that the court may determine that a refusal to perform on the ground of impairment of the well-being of the minor was justified.

History.—s. 38, ch. 95-401.



743.09 - Removal of disabilities of minors; artistic or creative services; professional sports contracts; procedure for court approval; appointment of a guardian ad litem.

743.09 Removal of disabilities of minors; artistic or creative services; professional sports contracts; procedure for court approval; appointment of a guardian ad litem.—

(1)(a) A proceeding for the approval of a contract described by s. 743.08 shall be commenced by verified petition by:

1. Either natural parent of the minor, or other person having custody of the minor;

2. A guardian of person or property of the minor;

3. The minor;

4. Any party to the contract sought to be approved; or

5. Any other interested person.

(b) If a guardian of the person or property of the minor has been appointed or qualified in this state, the petition shall be made to the court by which he or she was appointed or in which he or she qualified. If there is no such guardian, the petition shall be made in the circuit court, probate division, or other circuit division having guardianship jurisdiction, in the circuit where the minor resides, or if he or she is not a resident of the state, in any county in which the minor is to be employed under the contract.

(c) The following persons, other than one who is the petitioner or who joins in the petition, shall be served with the petition by formal notice as provided by the Florida Probate Rules:

1. The minor, if over the age of 14 years.

2. His or her guardian or guardians, if any, whether or not appointed or qualified in this state.

3. Each party to the contract.

4. The parent or parents of the minor.

5. Any person having the care and custody of the minor.

6. The person with whom the minor resides, if other than a parent or guardian.

(d) Formal notice shall be made at least 30 days before the time at which the petition is set to be heard, unless the court shall fix a shorter time upon cause shown.

(2) The petition shall have annexed a complete copy of the contract or proposed contract and shall set forth:

(a) The full name, residence, and date of birth of the minor.

(b) The name and residence of any living parent of the minor, the name and residence of the person who has care and custody of the minor, and the name and residence of the person with whom the minor resides.

(c) Whether the minor is a resident of the state or, if he or she is not a resident, that the petition is for approval of a contract for performance or rendering of services by the minor and the place in the state where the services are to be performed or rendered.

(d) A brief statement as to the minor’s employment and compensation under the contract or proposed contract.

(e) A statement that the term of the contract during which the minor is to perform or render services or during which a person is employed to render services to the minor can in no event extend for a period of more than 3 years from the date of approval of the contract.

(f) An enumeration of any other covenants or conditions contained in the contract which extend beyond such 3 years or a statement that the contract contains no such other covenants or conditions.

(g) A schedule showing the minor’s estimated gross earnings, estimated outlays, and estimated net earnings as defined in s. 743.095.

(h) The interest of the petitioner in the contract or proposed contract or in the minor’s performance under it.

(i) Such other facts known by the petitioner regarding the minor and his or her family and property as show that the contract is reasonable and provident and for the best interests of the minor, including whether the minor has had at any time a guardian appointed by a court of any jurisdiction, and the facts with respect to any previous application for the relief sought or whether similar relief has been sought with respect to the minor.

(3) At any time after the filing of the petition, the court, if it deems it advisable, may appoint a guardian ad litem, pursuant to s. 744.3025, to represent the interests of the minor. The court shall appoint a guardian ad litem as to any contract where the parent or guardian will receive remuneration or financial gain from the performance of the contract or has any other conflict of interest with the minor as defined by s. 744.446. The court, in determining whether a guardian ad litem should be appointed, may consider the following criteria:

(a) The length of time the exclusive services of the minor are required.

(b) Whether the gross earnings of the minor under the contract are either contingent or unknown.

(c) Whether the gross earnings of the minor under the contract are in excess of $15,000.

(4) The guardian ad litem shall be entitled to reasonable compensation. The court shall have the power to determine the amount of the reasonable compensation paid to the guardian ad litem and may determine which party shall be responsible for the fee, whether the fee shall be paid from the earnings of the minor pursuant to the contract sought to be approved, or may apportion the fee between the parties to the proceedings.

(5)(a) The minor, unless excused by the court for good cause shown, shall attend personally before the court upon the hearing of the petition.

(b) The court may, by order:

1. Determine any issue arising from the pleadings or proof and required to be determined for final disposition of the matter, including issues with respect to the age or emancipation of the minor.

2. Approve or disapprove the contract or proposed contract.

3. Approve the contract upon such conditions, with respect to modification of the terms thereof or otherwise, as it shall determine.

4. Appoint a guardian of the property to hold the earnings of the minor as provided by s. 743.095.

History.—s. 39, ch. 95-401; s. 149, ch. 2007-5.



743.095 - Removal of disabilities of minors; artistic or creative services; professional sports contracts; guardianship of the property.

743.095 Removal of disabilities of minors; artistic or creative services; professional sports contracts; guardianship of the property.—

(1)(a) The court may withhold its approval of the contract sought to be approved under ss. 743.08 and 743.09 until the filing of a guardianship plan by the parents or legal guardian of the minor, which shall provide that a part of the minor’s net earnings for services performed or rendered during the term of the contract be set aside and saved for the minor under a guardianship of the property as provided in this section, until he or she attains his or her majority or until further order of the court.

(b) The court shall fix the amount or proportion of net earnings to be set aside as it deems for the best interests of the minor, and the amount or proportion so fixed may, upon subsequent application, be modified in the discretion of the court, within the limits of the consent given at the time the contract was approved. In fixing such amount or proportion, consideration shall be given to the financial circumstances of the parent of the minor and to the needs of their other children or, if the minor has any dependents, to the needs of his or her family. If the minor has no dependents, then the court shall not require the setting aside of an amount or proportion in excess of two-thirds of the net earnings of the minor.

(c) For the purposes of this act, net earnings shall mean the gross earnings received for services performed or rendered by the minor during the term of the contract, less:

1. All sums required by law to be paid as taxes to any government or subdivision thereof with respect to or by reason of such earnings.

2. Reasonable sums to be expended for the support, care, education, coaching, training, and professional management of the minor.

3. Reasonable fees and expenses paid or to be paid in connection with the proceeding for approval, the contract, and its performance.

(d) Notwithstanding anything set forth herein, the creditors of any person, other than of the minor, shall not be entitled to the earnings of the minor.

(2)(a) If a guardian of the property of the minor has been appointed or qualified in this state, he or she shall receive and hold any net earnings directed by the court to be set aside for the minor as provided in subsection (1) and by chapter 744 governing guardians of the property. In any other case a guardian of the property shall be appointed for the purpose of holding the net earnings of the minor pursuant to the contract as directed by the court pursuant to subsection (1) and thereafter shall hold said earnings as a guardian of the property pursuant to chapter 744.

(b) A parent, guardian, or other petitioner is not ineligible to be appointed as guardian of the property or earnings of a minor derived from a contract approved pursuant to ss. 743.08 and 743.09 by reason of his or her interest in any part of the minor’s earnings under the contract or proposed contract or by reason of the fact that he or she is a party to or otherwise interested in the contract or in the minor’s performance under the contract, provided such interest is fully disclosed to the court.

History.—s. 40, ch. 95-401.






Chapter 744 - GUARDIANSHIP

Part I - GENERAL PROVISIONS (ss. 744.101-744.1098)

744.101 - Short title.

744.101 Short title.—This chapter may be cited as the “Florida Guardianship Law.”

History.—s. 1, ch. 74-106; s. 1, ch. 89-96.

Note.—Created from former s. 744.01.



744.1012 - Legislative intent.

744.1012 Legislative intent.—The Legislature finds that:

(1) Adjudicating a person totally incapacitated and in need of a guardian deprives such person of all her or his civil and legal rights and that such deprivation may be unnecessary.

(2) It is desirable to make available the least restrictive form of guardianship to assist persons who are only partially incapable of caring for their needs and that alternatives to guardianship and less restrictive means of assistance, including, but not limited to, guardian advocates, be explored before a plenary guardian is appointed.

(3) By recognizing that every individual has unique needs and differing abilities, it is the purpose of this act to promote the public welfare by establishing a system that permits incapacitated persons to participate as fully as possible in all decisions affecting them; that assists such persons in meeting the essential requirements for their physical health and safety, in protecting their rights, in managing their financial resources, and in developing or regaining their abilities to the maximum extent possible; and that accomplishes these objectives through providing, in each case, the form of assistance that least interferes with the legal capacity of a person to act in her or his own behalf. This act shall be liberally construed to accomplish this purpose.

(4) Private guardianship may be inadequate when there is no willing and responsible family member or friend, other person, bank, or corporation available to serve as guardian for an incapacitated person, and such person does not have adequate income or wealth for the compensation of a private guardian.

(5) Through the establishment of the Office of Public and Professional Guardians, the Legislature intends to permit the establishment of offices of public guardians for the purpose of providing guardianship services for incapacitated persons when no private guardian is available.

(6) A public guardian will be provided only to those persons whose needs cannot be met through less restrictive means of intervention. A public guardian may also serve in the capacity of a limited guardian or guardian advocate under s. 393.12 when the public guardian is the guardian of last resort as described in subsection (4).

History.—s. 3, ch. 89-96; s. 1, ch. 90-271; s. 1067, ch. 97-102; s. 4, ch. 2016-40.



744.102 - Definitions.

744.102 Definitions.—As used in this chapter, the term:

(1) “Attorney for the alleged incapacitated person” means an attorney who represents the alleged incapacitated person. The attorney shall represent the expressed wishes of the alleged incapacitated person to the extent it is consistent with the rules regulating The Florida Bar.

(2) “Audit” means a systematic review of financial and all other documents to ensure compliance with s. 744.368, rules of court, and local procedures using generally accepted accounting principles. The term includes various practices that meet professional standards, such as verifications, reviews of substantiating papers and accounts, interviews, inspections, and investigations.

(3) “Clerk” means the clerk or deputy clerk of the court.

(4) “Corporate guardian” means a corporation authorized to exercise fiduciary or guardianship powers in this state and includes a nonprofit corporate guardian.

(5) “Court” means the circuit court.

(6) “Court monitor” means a person appointed by the court under s. 744.107 to provide the court with information concerning a ward.

(7) “Estate” means the property of a ward subject to administration.

(8) “Foreign guardian” means a guardian appointed in another state or country.

(9) “Guardian” means a person who has been appointed by the court to act on behalf of a ward’s person or property, or both.

(a) “Limited guardian” means a guardian who has been appointed by the court to exercise the legal rights and powers specifically designated by court order entered after the court has found that the ward lacks the capacity to do some, but not all, of the tasks necessary to care for his or her person or property, or after the person has voluntarily petitioned for appointment of a limited guardian.

(b) “Plenary guardian” means a person who has been appointed by the court to exercise all delegable legal rights and powers of the ward after the court has found that the ward lacks the capacity to perform all of the tasks necessary to care for his or her person or property.

(10) “Guardian ad litem” means a person who is appointed by the court having jurisdiction of the guardianship or a court in which a particular legal matter is pending to represent a ward in that proceeding.

(11) “Guardian advocate” means a person appointed by a written order of the court to represent a person with developmental disabilities under s. 393.12. As used in this chapter, the term does not apply to a guardian advocate appointed for a person determined incompetent to consent to treatment under s. 394.4598.

(12) “Incapacitated person” means a person who has been judicially determined to lack the capacity to manage at least some of the property or to meet at least some of the essential health and safety requirements of the person.

(a) To “manage property” means to take those actions necessary to obtain, administer, and dispose of real and personal property, intangible property, business property, benefits, and income.

(b) To “meet essential requirements for health or safety” means to take those actions necessary to provide the health care, food, shelter, clothing, personal hygiene, or other care without which serious and imminent physical injury or illness is more likely than not to occur.

(13) “Minor” means a person under 18 years of age whose disabilities have not been removed by marriage or otherwise.

(14) “Next of kin” means those persons who would be heirs at law of the ward or alleged incapacitated person if the person were deceased and includes the lineal descendants of the ward or alleged incapacitated person.

(15) “Nonprofit corporate guardian” means a nonprofit corporation organized for religious or charitable purposes and existing under the laws of this state.

(16) “Preneed guardian” means a person named in a written declaration to serve as guardian in the event of the incapacity of the declarant as provided in s. 744.3045.

(17) “Professional guardian” means any guardian who has at any time rendered services to three or more wards as their guardian. A person serving as a guardian for two or more relatives as defined in s. 744.309(2) is not considered a professional guardian. A public guardian shall be considered a professional guardian for purposes of regulation, education, and registration.

(18) “Property” means both real and personal property or any interest in it and anything that may be the subject of ownership.

(19) “Standby guardian” means a person empowered to assume the duties of guardianship upon the death or adjudication of incapacity of the last surviving natural or appointed guardian.

(20) “Surrogate guardian” means a guardian designated according to s. 744.442.

(21) “Totally incapacitated” means incapable of exercising any of the rights enumerated in s. 744.3215(2) and (3).

(22) “Ward” means a person for whom a guardian has been appointed.

History.—s. 1, ch. 74-106; s. 2, ch. 75-222; s. 231, ch. 77-104; s. 1, ch. 79-221; s. 3, ch. 80-171; s. 4, ch. 89-96; s. 2, ch. 90-271; s. 1, ch. 96-354; s. 1780, ch. 97-102; s. 6, ch. 2003-57; s. 9, ch. 2004-260; s. 1, ch. 2006-178; s. 1, ch. 2014-124.

Note.—Created from former s. 744.03.



744.1025 - Additional definitions.

744.1025 Additional definitions.—The definitions contained in the Florida Probate Code shall be applicable to the Florida Guardianship Law, unless the context requires otherwise, insofar as such definitions do not conflict with definitions contained in this law.

History.—s. 2, ch. 79-221; s. 5, ch. 89-96.



744.104 - Verification of documents.

744.104 Verification of documents.—When verification of a document is required in this chapter or by rule, the document filed shall include an oath or affirmation or the following statement: “Under penalties of perjury, I declare that I have read the foregoing, and the facts alleged are true to the best of my knowledge and belief.” Any person who shall willfully include a false statement in the document shall be guilty of perjury and upon conviction shall be punished accordingly.

History.—s. 1, ch. 74-106; s. 2, ch. 75-222; s. 7, ch. 89-96.

Note.—Created from former s. 744.37.



744.105 - Costs.

744.105 Costs.—In all guardianship proceedings, costs may be awarded. When the costs are to be paid out of the property of the ward, the court may direct from what part of the property the costs shall be paid.

History.—s. 1, ch. 74-106; s. 8, ch. 89-96; s. 3, ch. 90-271.

Note.—Created from former s. 744.47.



744.106 - Notice.

744.106 Notice.—The requirements for notice under this chapter are those provided for in the Florida Probate Rules except as provided in s. 744.331(1).

History.—s. 4, ch. 75-222; s. 9, ch. 89-96; s. 65, ch. 95-211.



744.107 - Court monitors.

744.107 Court monitors.—

(1) The court may, upon inquiry from any interested person or upon its own motion in any proceeding over which it has jurisdiction, appoint a monitor. The court shall not appoint as a monitor a family member or any person with a personal interest in the proceedings. The order of appointment shall be served upon the guardian, the ward, and such other persons as the court may determine.

(2) The monitor may investigate, seek information, examine documents, or interview the ward and shall report to the court his or her findings. The report shall be verified and shall be served on the guardian, the ward, and such other persons as the court may determine.

(3) If it appears from the monitor’s report that further action by the court to protect the interests of the ward is necessary, the court shall, after a hearing with notice, enter any order necessary to protect the ward or the ward’s estate, including amending the plan, requiring an accounting, ordering production of assets, freezing assets, suspending a guardian, or initiating proceedings to remove a guardian.

(4) Unless otherwise prohibited by law, a monitor may be allowed a reasonable fee as determined by the court and paid from the property of the ward. No full-time state, county, or municipal employee or officer shall be paid a fee for such investigation and report. If the court finds the motion for court monitor to have been filed in bad faith, the costs of the proceeding, including attorney’s fees, may be assessed against the movant.

(5) The court may appoint the office of criminal conflict and civil regional counsel as monitor if the ward is indigent.

History.—ss. 18, 26, ch. 75-222; s. 10, ch. 89-96; s. 4, ch. 90-271; s. 1068, ch. 97-102; s. 2, ch. 2006-77; s. 2, ch. 2015-83.



744.1075 - Emergency court monitor.

744.1075 Emergency court monitor.—

(1)(a) A court, upon inquiry from any interested person or upon its own motion, in any proceeding over which the court has jurisdiction, may appoint a court monitor on an emergency basis without notice. The court must specifically find that there appears to be imminent danger that the physical or mental health or safety of the ward will be seriously impaired or that the ward’s property is in danger of being wasted, misappropriated, or lost unless immediate action is taken. The scope of the matters to be investigated and the powers and duties of the monitor must be specifically enumerated by court order.

(b) The authority of a monitor appointed under this section expires 60 days after the date of appointment or upon a finding of no probable cause, whichever occurs first. The authority of the monitor may be extended for an additional 30 days upon a showing that the emergency conditions still exist.

(2) Within 15 days after the entry of the order of appointment, the monitor shall file his or her report of findings and recommendations to the court. The report shall be verified and may be supported by documents or other evidence.

(3) Upon review of the report, the court shall determine whether there is probable cause to take further action to protect the person or property of the ward. If the court finds no probable cause, the court shall issue an order finding no probable cause and discharging the monitor.

(4)(a) If the court finds probable cause, the court shall issue an order to show cause directed to the guardian or other respondent stating the essential facts constituting the conduct charged and requiring the respondent to appear before the court to show cause why the court should not take further action. The order shall specify the time and place of the hearing with a reasonable time to allow for the preparation of a defense after service of the order.

(b) At any time prior to the hearing on the order to show cause, the court may issue a temporary injunction, a restraining order, or an order freezing assets; may suspend the guardian or appoint a guardian ad litem; or may issue any other appropriate order to protect the physical or mental health or safety or property of the ward. A copy of all such orders or injunctions shall be transmitted by the court or under its direction to all parties at the time of entry of the order or injunction.

(c) Following a hearing on the order to show cause, the court may impose sanctions on the guardian or his or her attorney or other respondent or take any other action authorized by law, including entering a judgment of contempt; ordering an accounting; freezing assets; referring the case to local law enforcement agencies or the state attorney; filing an abuse, neglect, or exploitation complaint with the Department of Children and Families; or initiating proceedings to remove the guardian.

Nothing in this subsection shall be construed to preclude the mandatory reporting requirements of chapter 39.

(5) Unless otherwise prohibited by law, a monitor may be allowed a reasonable fee as determined by the court and paid from the property of the ward. No full-time state, county, or municipal employee or officer shall be paid a fee for such investigation and report. If the court finds the motion for a court monitor to have been filed in bad faith, the costs of the proceeding, including attorney’s fees, may be assessed against the movant.

(6) The court may appoint the office of criminal conflict and civil regional counsel as monitor if the ward is indigent.

History.—s. 3, ch. 2006-77; s. 291, ch. 2014-19; s. 3, ch. 2015-83.



744.1076 - Court orders appointing court monitors and emergency court monitors; reports of court monitors; orders finding no probable cause; public records exemptions.

744.1076 Court orders appointing court monitors and emergency court monitors; reports of court monitors; orders finding no probable cause; public records exemptions.—

(1)(a) The order of any court appointing a court monitor pursuant to s. 744.107 or an emergency court monitor pursuant to s. 744.1075 is exempt from s. 24(a), Art. I of the State Constitution.

(b) The reports of an appointed court monitor or emergency court monitor relating to the medical condition, financial affairs, or mental health of the ward are confidential and exempt from s. 24(a), Art. I of the State Constitution. Such reports may be subject to inspection as determined by the court or upon a showing of good cause.

(c) The public records exemptions provided in this subsection expire if a court makes a finding of probable cause, except that information otherwise made confidential or exempt shall retain its confidential or exempt status.

(2) Court orders finding no probable cause pursuant to s. 744.107 or s. 744.1075 are confidential and exempt from s. 24(a), Art. I of the State Constitution; however, such orders may be subject to inspection as determined by the court or upon a showing of good cause.

History.—s. 1, ch. 2006-129; s. 161, ch. 2008-4; s. 1, ch. 2011-204.



744.108 - Guardian and attorney fees and expenses.

744.108 Guardian and attorney fees and expenses.—

(1) A guardian, or an attorney who has rendered services to the ward or to the guardian on the ward’s behalf, is entitled to a reasonable fee for services rendered and reimbursement for costs incurred on behalf of the ward.

(2) When fees for a guardian or an attorney are submitted to the court for determination, the court shall consider the following criteria:

(a) The time and labor required;

(b) The novelty and difficulty of the questions involved and the skill required to perform the services properly;

(c) The likelihood that the acceptance of the particular employment will preclude other employment of the person;

(d) The fee customarily charged in the locality for similar services;

(e) The nature and value of the incapacitated person’s property, the amount of income earned by the estate, and the responsibilities and potential liabilities assumed by the person;

(f) The results obtained;

(g) The time limits imposed by the circumstances;

(h) The nature and length of the relationship with the incapacitated person; and

(i) The experience, reputation, diligence, and ability of the person performing the service.

(3) In awarding fees to attorney guardians, the court must clearly distinguish between fees and expenses for legal services and fees and expenses for guardian services and must have determined that no conflict of interest exists.

(4) Fees for legal services may include customary and reasonable charges for work performed by legal assistants employed by and working under the direction of the attorney.

(5) All petitions for guardian and attorney fees and expenses must be accompanied by an itemized description of the services performed for the fees and expenses sought to be recovered.

(6) A petition for fees or expenses may not be approved without prior notice to the guardian and to the ward, unless the ward is a minor or is totally incapacitated.

(7) A petition for fees shall include the period covered and the total amount of all prior fees paid or costs awarded to the petitioner in the guardianship proceeding currently before the court.

(8) When court proceedings are instituted to review or determine a guardian’s or an attorney’s fees under subsection (2), such proceedings are part of the guardianship administration process and the costs, including costs and attorney fees for the guardian’s attorney, an attorney appointed under s. 744.331(2), or an attorney who has rendered services to the ward, shall be determined by the court and paid from the assets of the guardianship estate unless the court finds the requested compensation under subsection (2) to be substantially unreasonable.

(9) The court may determine that a request for compensation by the guardian, the guardian’s attorney, a person employed by the guardian, an attorney appointed under s. 744.331(2), or an attorney who has rendered services to the ward, is reasonable without receiving expert testimony. A person or party may offer expert testimony for or against a request for compensation after giving notice to interested persons. Reasonable expert witness fees shall be awarded by the court and paid from the assets of the guardianship estate using the standards in subsection (8).

History.—ss. 18, 26, ch. 75-222; s. 11, ch. 89-96; s. 5, ch. 90-271; s. 2, ch. 96-354; s. 7, ch. 2003-57; s. 4, ch. 2015-83.



744.109 - Records.

744.109 Records.—

(1) All hearings on appointment of a guardian; adjudication of incapacity; modification, termination, or revocation of the adjudication of incapacity; or restoration of capacity must be electronically or stenographically recorded.

(2) If an appeal is taken from any of these proceedings, a transcript must be furnished to an indigent ward at public expense.

History.—s. 12, ch. 89-96.



744.1095 - Hearings.

744.1095 Hearings.—At any hearing under this chapter, the alleged incapacitated person or the adjudicated ward has the right to:

(1) Remain silent and refuse to testify at the hearing. The person may not be held in contempt of court or otherwise penalized for refusing to testify. Refusal to testify may not be used as evidence of incapacity;

(2) Testify;

(3) Present evidence;

(4) Call witnesses;

(5) Confront and cross-examine all witnesses; and

(6) Have the hearing open or closed as she or he may choose.

History.—s. 13, ch. 89-96; s. 6, ch. 90-271; s. 1069, ch. 97-102.



744.1096 - Domicile of ward.

744.1096 Domicile of ward.—The domicile of a resident ward is the county where the ward resides.

History.—s. 1, ch. 74-106; s. 5, ch. 75-222; s. 14, ch. 89-96; s. 5, ch. 2016-40.

Note.—Created from former s. 744.10; former s. 744.201.



744.1097 - Venue.

744.1097 Venue.—

(1) The venue in proceedings for declaration of incapacity shall be where the alleged incapacitated person resides or is found. The provisions of this section do not apply to veterans.

(2) The venue in proceedings for the appointment of a guardian shall be:

(a) If the incapacitated person is a resident of this state, in the county where the incapacitated person resides.

(b) If the incapacitated person is not a resident of this state, in any county in this state where property of the incapacitated person is located.

(c) If the incapacitated person is not a resident of this state and owns no property in this state, in the county where any debtor of the incapacitated person resides.

(3) When the residence of an incapacitated person is changed to another county, the guardian shall petition to have the venue of the guardianship changed to the county of the acquired residence, except as provided in s. 744.1098.

(4) If an incapacitated person is a resident of this state and is found in a county other than the county of residence, the venue for declaration of incapacity and for the appointment of a guardian may be the county where the incapacitated person is found. Upon transfer of the incapacitated person to the county of residence, the guardian may have the venue of the guardianship changed to the county of residence and a successor guardian may be appointed.

History.—s. 1, ch. 74-106; s. 5, ch. 75-222; s. 15, ch. 89-96; s. 7, ch. 90-271; s. 33, ch. 95-401; s. 3, ch. 96-354; s. 6, ch. 2016-40.

Note.—Created from former s. 744.11; former s. 744.202.



744.1098 - Change of ward’s residence.

744.1098 Change of ward’s residence.—

(1) PRIOR COURT APPROVAL REQUIRED.—A guardian who has power pursuant to this chapter to determine the residence of the ward may not, without court approval, change the residence of the ward from this state to another, or from one county of this state to another county of this state, unless such county is adjacent to the county of the ward’s current residence. Any guardian who wishes to remove the ward from the ward’s current county of residence to another county which is not adjacent to the ward’s current county of residence must obtain court approval prior to removal of the ward. In granting its approval, the court shall, at a minimum, consider the reason for such relocation and the longevity of such relocation.

(2) IMMEDIATE COURT NOTIFICATION REQUIRED.—Any guardian who wishes to remove the ward from the ward’s current county of residence to another county adjacent to the ward’s county of residence shall notify the court having jurisdiction of the guardianship within 15 days after relocation of the ward. Such notice shall state the compelling reasons for relocation of the ward and how long the guardian expects the ward to remain in such other county.

History.—s. 16, ch. 89-96; s. 8, ch. 90-271; s. 4, ch. 96-354; s. 7, ch. 2016-40.

Note.—Former s. 744.2025.






Part II - PUBLIC AND PROFESSIONAL GUARDIANS (ss. 744.2001-744.2109)

744.2001 - Office of Public and Professional Guardians.

744.2001 Office of Public and Professional Guardians.—There is created the Office of Public and Professional Guardians within the Department of Elderly Affairs.

(1) The Secretary of Elderly Affairs shall appoint the executive director, who shall be the head of the Office of Public and Professional Guardians. The executive director must be a member of The Florida Bar, knowledgeable of guardianship law and of the social services available to meet the needs of incapacitated persons, shall serve on a full-time basis, and shall personally, or through a representative of the office, carry out the purposes and functions of the Office of Public and Professional Guardians in accordance with state and federal law. The executive director shall serve at the pleasure of and report to the secretary.

(2) The executive director shall, within available resources:

(a) Have oversight responsibilities for all public and professional guardians.

(b) Establish standards of practice for public and professional guardians by rule, in consultation with professional guardianship associations and other interested stakeholders, no later than October 1, 2016. The executive director shall provide a draft of the standards to the Governor, the Legislature, and the secretary for review by August 1, 2016.

(c) Review and approve the standards and criteria for the education, registration, and certification of public and professional guardians in Florida.

(3) The executive director’s oversight responsibilities of professional guardians must be finalized by October 1, 2016, and shall include, but are not limited to:

(a) Developing and implementing a monitoring tool to ensure compliance of professional guardians with the standards of practice established by the Office of Public and Professional Guardians. This monitoring tool may not include a financial audit as required by the clerk of the circuit court under s. 744.368.

(b) Developing procedures, in consultation with professional guardianship associations and other interested stakeholders, for the review of an allegation that a professional guardian has violated the standards of practice established by the Office of Public and Professional Guardians governing the conduct of professional guardians.

(c) Establishing disciplinary proceedings, conducting hearings, and taking administrative action pursuant to chapter 120.

(4) The executive director’s oversight responsibilities of public guardians shall include, but are not limited to:

(a) Reviewing the current public guardian programs in Florida and other states.

(b) Developing, in consultation with local guardianship offices and other interested stakeholders, statewide performance measures.

(c) Reviewing various methods of funding public guardianship programs, the kinds of services being provided by such programs, and the demographics of the wards. In addition, the executive director shall review and make recommendations regarding the feasibility of recovering a portion or all of the costs of providing public guardianship services from the assets or income of the wards.

(d) By January 1 of each year, providing a status report and recommendations to the secretary which address the need for public guardianship services and related issues.

(e) Developing a guardianship training program curriculum that may be offered to all guardians, whether public or private.

(5) The executive director may provide assistance to local governments or entities in pursuing grant opportunities. The executive director shall review and make recommendations in the annual report on the availability and efficacy of seeking Medicaid matching funds. The executive director shall diligently seek ways to use existing programs and services to meet the needs of public wards.

(6) The executive director may conduct or contract for demonstration projects authorized by the Department of Elderly Affairs, within funds appropriated or through gifts, grants, or contributions for such purposes, to determine the feasibility or desirability of new concepts of organization, administration, financing, or service delivery designed to preserve the civil and constitutional rights of persons of marginal or diminished capacity. Any gifts, grants, or contributions for such purposes shall be deposited in the Department of Elderly Affairs Administrative Trust Fund.

History.—s. 4, ch. 99-277; s. 14, ch. 2003-57; s. 5, ch. 2003-262; s. 140, ch. 2005-2; s. 107, ch. 2013-18; s. 8, ch. 2016-40.

Note.—Former s. 744.7021.



744.2002 - Professional guardian registration.

744.2002 Professional guardian registration.—

(1) A professional guardian must register with the Office of Public and Professional Guardians established in part II of this chapter.

(2) Annual registration shall be made on forms furnished by the Office of Public and Professional Guardians and accompanied by the applicable registration fee as determined by rule. The fee may not exceed $100.

(3) Registration must include the following:

(a) Sufficient information to identify the professional guardian, as follows:

1. If the professional guardian is a natural person, the name, address, date of birth, and employer identification or social security number of the person.

2. If the professional guardian is a partnership or association, the name, address, and employer identification number of the entity.

(b) Documentation that the bonding and educational requirements of s. 744.2003 have been met.

(c) Sufficient information to distinguish a guardian providing guardianship services as a public guardian, individually, through partnership, corporation, or any other business organization.

(4) Prior to registering a professional guardian, the Office of Public and Professional Guardians must receive and review copies of the credit and criminal investigations conducted under s. 744.3135. The credit and criminal investigations must have been completed within the previous 2 years.

(5) The executive director of the office may deny registration to a professional guardian if the executive director determines that the guardian’s proposed registration, including the guardian’s credit or criminal investigations, indicates that registering the professional guardian would violate any provision of this chapter. If a guardian’s proposed registration is denied, the guardian has standing to seek judicial review of the denial pursuant to chapter 120.

(6) The Department of Elderly Affairs may adopt rules necessary to administer this section.

(7) A trust company, a state banking corporation or state savings association authorized and qualified to exercise fiduciary powers in this state, or a national banking association or federal savings and loan association authorized and qualified to exercise fiduciary powers in this state, may, but is not required to, register as a professional guardian under this section. If a trust company, state banking corporation, state savings association, national banking association, or federal savings and loan association described in this subsection elects to register as a professional guardian under this subsection, the requirements of subsections (3) and (4) do not apply and the registration must include only the name, address, and employer identification number of the registrant, the name and address of its registered agent, if any, and the documentation described in paragraph (3)(b).

(8) The Department of Elderly Affairs may contract with the Florida Guardianship Foundation or other not-for-profit entity to register professional guardians.

(9) The department or its contractor shall ensure that the clerks of the court and the chief judge of each judicial circuit receive information about each registered professional guardian.

(10) A state college or university or an independent college or university that is located and chartered in Florida, that is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools or the Accrediting Council for Independent Colleges and Schools, and that confers degrees as defined in s. 1005.02(7) may, but is not required to, register as a professional guardian under this section. If a state college or university or independent college or university elects to register as a professional guardian under this subsection, the requirements of subsections (3) and (4) do not apply and the registration must include only the name, address, and employer identification number of the registrant.

History.—s. 3, ch. 2002-195; s. 8, ch. 2003-57; s. 10, ch. 2004-260; s. 2, ch. 2006-178; s. 2, ch. 2009-175; s. 9, ch. 2016-40.

Note.—Former s. 744.1083.



744.2003 - Regulation of professional guardians; application; bond required; educational requirements.

744.2003 Regulation of professional guardians; application; bond required; educational requirements.—

(1) The provisions of this section are in addition to and supplemental to any other provision of the Florida Guardianship Law, except s. 744.3145.

(2) Each professional guardian who files a petition for appointment after October 1, 1997, shall post a blanket fiduciary bond with the clerk of the circuit court in the county in which the guardian’s primary place of business is located. The guardian shall provide proof of the fiduciary bond to the clerks of each additional circuit court in which he or she is serving as a professional guardian. The bond shall be maintained by the guardian in an amount not less than $50,000. The bond must cover all wards for whom the guardian has been appointed at any given time. The liability of the provider of the bond is limited to the face amount of the bond, regardless of the number of wards for whom the professional guardian has been appointed. The act or omissions of each employee of a professional guardian who has direct contact with the ward or access to the ward’s assets is covered by the terms of such bond. The bond must be payable to the Governor of the State of Florida and his or her successors in office and conditioned on the faithful performance of all duties by the guardian. In form, the bond must be joint and several. The bond is in addition to any bonds required under s. 744.351. This subsection does not apply to any attorney who is licensed to practice law in this state and who is in good standing, to any financial institution as defined in s. 744.309(4), or a public guardian. The expenses incurred to satisfy the bonding requirements prescribed in this section may not be paid with the assets of any ward.

(3) Each professional guardian defined in s. 744.102(17) and public guardian must receive a minimum of 40 hours of instruction and training. Each professional guardian must receive a minimum of 16 hours of continuing education every 2 calendar years after the year in which the initial 40-hour educational requirement is met. The instruction and education must be completed through a course approved or offered by the Office of Public and Professional Guardians. The expenses incurred to satisfy the educational requirements prescribed in this section may not be paid with the assets of any ward. This subsection does not apply to any attorney who is licensed to practice law in this state or an institution acting as guardian under s. 744.2002(7).

(4) Each professional guardian must allow, at the guardian’s expense, an investigation of the guardian’s credit history, and the credit history of employees of the guardian, in a manner prescribed by the Department of Elderly Affairs.

(5) As required in s. 744.3135, each professional guardian shall allow a level 2 background screening of the guardian and employees of the guardian in accordance with the provisions of s. 435.04.

(6) Each professional guardian is required to demonstrate competency to act as a professional guardian by taking an examination approved by the Department of Elderly Affairs.

(a) The Department of Elderly Affairs shall determine the minimum examination score necessary for passage of guardianship examinations.

(b) The Department of Elderly Affairs shall determine the procedure for administration of the examination.

(c) The Department of Elderly Affairs or its contractor shall charge an examination fee for the actual costs of the development and the administration of the examination. The examination fee for a guardian may not exceed $500.

(d) The Department of Elderly Affairs may recognize passage of a national guardianship examination in lieu of all or part of the examination approved by the Department of Elderly Affairs, except that all professional guardians must take and pass an approved examination section related to Florida law and procedure.

(7) The Department of Elderly Affairs shall set the minimum score necessary to demonstrate professional guardianship competency.

(8) The Department of Elderly Affairs shall waive the examination requirement in subsection (6) if a professional guardian can provide:

(a) Proof that the guardian has actively acted as a professional guardian for 5 years or more; and

(b) A letter from a circuit judge before whom the professional guardian practiced at least 1 year which states that the professional guardian had demonstrated to the court competency as a professional guardian.

(9) The court may not appoint any professional guardian who is not registered by the Office of Public and Professional Guardians.

(10) This section does not apply to a professional guardian or the employees of that professional guardian when that guardian is a trust company, a state banking corporation, state savings association authorized and qualified to exercise fiduciary powers in this state, or a national banking association or federal savings and loan association authorized and qualified to exercise fiduciary powers in this state.

History.—s. 1, ch. 97-161; s. 9, ch. 99-277; s. 9, ch. 2003-57; s. 17, ch. 2004-260; s. 62, ch. 2004-267; s. 32, ch. 2006-178; s. 10, ch. 2016-40.

Note.—Former s. 744.1085.



744.2004 - Complaints; disciplinary proceedings; penalties; enforcement.

744.2004 Complaints; disciplinary proceedings; penalties; enforcement.—

(1) By October 1, 2016, the Office of Public and Professional Guardians shall establish procedures to:

(a) Review and, if determined legally sufficient, investigate any complaint that a professional guardian has violated the standards of practice established by the Office of Public and Professional Guardians governing the conduct of professional guardians. A complaint is legally sufficient if it contains ultimate facts that show a violation of a standard of practice by a professional guardian has occurred.

(b) Initiate an investigation no later than 10 business days after the Office of Public and Professional Guardians receives a complaint.

(c) Complete and provide initial investigative findings and recommendations, if any, to the professional guardian and the person who filed the complaint within 60 days after receipt.

(d) Obtain supporting information or documentation to determine the legal sufficiency of a complaint.

(e) Interview a ward, family member, or interested party to determine the legal sufficiency of a complaint.

(f) Dismiss any complaint if, at any time after legal sufficiency is determined, it is found there is insufficient evidence to support the allegations contained in the complaint.

(g) Coordinate, to the greatest extent possible, with the clerks of court to avoid duplication of duties with regard to the financial audits prepared by the clerks pursuant to s. 744.368.

(2) The Office of Public and Professional Guardians shall establish disciplinary proceedings, conduct hearings, and take administrative action pursuant to chapter 120. Disciplinary actions may include, but are not limited to, requiring a professional guardian to participate in additional educational courses provided or approved by the Office of Public and Professional Guardians, imposing additional monitoring by the office of the guardianships to which the professional guardian is appointed, and suspension or revocation of a professional guardian’s registration.

(3) In any disciplinary proceeding that may result in the suspension or revocation of a professional guardian’s registration, the Department of Elderly Affairs shall provide the professional guardian and the person who filed the complaint:

(a) A written explanation of how an administrative complaint is resolved by the disciplinary process.

(b) A written explanation of how and when the person may participate in the disciplinary process.

(c) A written notice of any hearing before the Division of Administrative Hearings at which final agency action may be taken.

(4) If the office makes a final determination to suspend or revoke the professional guardian’s registration, it must provide such determination to the court of competent jurisdiction for any guardianship case to which the professional guardian is currently appointed.

(5) If the office determines or has reasonable cause to suspect that a vulnerable adult has been or is being abused, neglected, or exploited as a result of a filed complaint or during the course of an investigation of a complaint, it shall immediately report such determination or suspicion to the central abuse hotline established and maintained by the Department of Children and Families pursuant to s. 415.103.

(6) By October 1, 2016, the Department of Elderly Affairs shall adopt rules to implement the provisions of this section.

History.—s. 11, ch. 2016-40.



744.20041 - Grounds for discipline; penalties; enforcement.

744.20041 Grounds for discipline; penalties; enforcement.—

(1) The following acts by a professional guardian shall constitute grounds for which the disciplinary actions specified in subsection (2) may be taken:

(a) Making misleading, deceptive, or fraudulent representations in or related to the practice of guardianship.

(b) Violating any rule governing guardians or guardianships adopted by the Office of Public and Professional Guardians.

(c) Being convicted or found guilty of, or entering a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction which relates to the practice of or the ability to practice as a professional guardian.

(d) Failing to comply with the educational course requirements contained in s. 744.2003.

(e) Having a registration, a license, or the authority to practice a regulated profession revoked, suspended, or otherwise acted against, including the denial of registration or licensure, by the registering or licensing authority of any jurisdiction, including its agencies or subdivisions, for a violation under Florida law. The registering or licensing authority’s acceptance of a relinquishment of registration or licensure, stipulation, consent order, or other settlement offered in response to or in anticipation of the filing of charges against the registration or license shall be construed as an action against the registration or license.

(f) Knowingly filing a false report or complaint with the Office of Public and Professional Guardians against another guardian.

(g) Attempting to obtain, obtaining, or renewing a registration or license to practice a profession by bribery, by fraudulent misrepresentation, or as a result of an error by the Office of Public and Professional Guardians which is known and not disclosed to the Office of Public and Professional Guardians.

(h) Failing to report to the Office of Public and Professional Guardians any person who the professional guardian knows is in violation of this chapter or the rules of the Office of Public and Professional Guardians.

(i) Failing to perform any statutory or legal obligation placed upon a professional guardian.

(j) Making or filing a report or record that the professional guardian knows to be false, intentionally or negligently failing to file a report or record required by state or federal law, or willfully impeding or obstructing another person’s attempt to do so. Such reports or records shall include only those that are signed in the guardian’s capacity as a professional guardian.

(k) Using the position of guardian for the purpose of financial gain by a professional guardian or a third party, other than the funds awarded to the professional guardian by the court pursuant to s. 744.108.

(l) Violating a lawful order of the Office of Public and Professional Guardians or failing to comply with a lawfully issued subpoena of the Office of Public and Professional Guardians.

(m) Improperly interfering with an investigation or inspection authorized by statute or rule or with any disciplinary proceeding.

(n) Using the guardian relationship to engage or attempt to engage the ward, or an immediate family member or a representative of the ward, in verbal, written, electronic, or physical sexual activity.

(o) Failing to report to the Office of Public and Professional Guardians in writing within 30 days after being convicted or found guilty of, or entered a plea of nolo contendere to, regardless of adjudication, a crime in any jurisdiction.

(p) Being unable to perform the functions of a professional guardian with reasonable skill by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of substance or as a result of any mental or physical condition.

(q) Failing to post and maintain a blanket fiduciary bond pursuant to s. 744.1085.

(r) Failing to maintain all records pertaining to a guardianship for a reasonable time after the court has closed the guardianship matter.

(s) Violating any provision of this chapter or any rule adopted pursuant thereto.

(2) When the Office of Public and Professional Guardians finds a professional guardian guilty of violating subsection (1), it may enter an order imposing one or more of the following penalties:

(a) Refusal to register an applicant as a professional guardian.

(b) Suspension or permanent revocation of a professional guardian’s registration.

(c) Issuance of a reprimand or letter of concern.

(d) Requirement that the professional guardian undergo treatment, attend continuing education courses, submit to reexamination, or satisfy any terms that are reasonably tailored to the violations found.

(e) Requirement that the professional guardian pay restitution of any funds obtained, disbursed, or obtained through a violation of any statute, rule, or other legal authority to a ward or the ward’s estate, if applicable.

(f) Requirement that the professional guardian undergo remedial education.

(3) In determining what action is appropriate, the Office of Public and Professional Guardians must first consider what sanctions are necessary to safeguard wards and to protect the public. Only after those sanctions have been imposed may the Office of Public and Professional Guardians consider and include in the order requirements designed to mitigate the circumstances and rehabilitate the professional guardian.

(4) The Office of Public and Professional Guardians shall adopt by rule and periodically review the disciplinary guidelines applicable to each ground for disciplinary action that may be imposed by the Office of Public and Professional Guardians pursuant to this chapter.

(5) It is the intent of the Legislature that the disciplinary guidelines specify a meaningful range of designated penalties based upon the severity and repetition of specific offenses and that minor violations be distinguished from those which endanger the health, safety, or welfare of a ward or the public; that such guidelines provide reasonable and meaningful notice to the public of likely penalties that may be imposed for proscribed conduct; and that such penalties be consistently applied by the Office of Public and Professional Guardians.

(6) The Office of Public and Professional Guardians shall by rule designate possible mitigating and aggravating circumstances and the variation and range of penalties permitted for such circumstances.

(a) An administrative law judge, in recommending penalties in any recommended order, must follow the disciplinary guidelines established by the Office of Public and Professional Guardians and must state in writing any mitigating or aggravating circumstance upon which a recommended penalty is based if such circumstance causes the administrative law judge to recommend a penalty other than that provided in the disciplinary guidelines.

(b) The Office of Public and Professional Guardians may impose a penalty other than those provided for in the disciplinary guidelines upon a specific finding in the final order of mitigating or aggravating circumstances.

(7) In addition to, or in lieu of, any other remedy or criminal prosecution, the Office of Public and Professional Guardians may file a proceeding in the name of the state seeking issuance of an injunction or a writ of mandamus against any person who violates any provision of this chapter or any provision of law with respect to professional guardians or the rules adopted pursuant thereto.

(8) Notwithstanding chapter 120, if the Office of Public and Professional Guardians determines that revocation of a professional guardian’s registration is the appropriate penalty, the revocation is permanent.

(9) If the Office of Public and Professional Guardians makes a final determination to suspend or revoke the professional guardian’s registration, the office must provide the determination to the court of competent jurisdiction for any guardianship case to which the professional guardian is currently appointed.

(10) The purpose of this section is to facilitate uniform discipline for those actions made punishable under this section and, to this end, a reference to this section constitutes a general reference under the doctrine of incorporation by reference.

(11) The Office of Public and Professional Guardians shall adopt rules to administer this section.

History.—s. 12, ch. 2016-40.



744.2005 - Order of appointment.

744.2005 Order of appointment.—

(1) The court may hear testimony on the question of who is entitled to preference in the appointment of a guardian. Any interested person may intervene in the proceedings.

(2) The order appointing a guardian must state the nature of the guardianship as either plenary or limited. If limited, the order must state that the guardian may exercise only those delegable rights which have been removed from the incapacitated person and specifically delegated to the guardian. The order shall state the specific powers and duties of the guardian.

(3) The order appointing a guardian must be consistent with the incapacitated person’s welfare and safety, must be the least restrictive appropriate alternative, and must reserve to the incapacitated person the right to make decisions in all matters commensurate with the person’s ability to do so.

(4) If a petition for appointment of a guardian has been filed, an order appointing a guardian must be issued contemporaneously with the order adjudicating the person incapacitated. The order must specify the amount of the bond to be given by the guardian and must state specifically whether the guardian must place all, or part, of the property of the ward in a restricted account in a financial institution designated pursuant to s. 69.031.

(5) If a petition for the appointment of a guardian has not been filed or ruled upon at the time of the hearing on the petition to determine capacity, the court may appoint an emergency temporary guardian in the manner and for the purposes specified in s. 744.3031.

(6) A plenary guardian shall exercise all delegable rights and powers of the incapacitated person.

(7) A person for whom a limited guardian has been appointed retains all legal rights except those that have been specifically granted to the guardian in the court’s written order.

History.—s. 1, ch. 74-106; ss. 12, 26, ch. 75-222; s. 39, ch. 89-96; s. 24, ch. 90-271; s. 1081, ch. 97-102; s. 12, ch. 2015-83; s. 13, ch. 2016-40.

Note.—Created from former s. 744.34; former s. 744.344.



744.2006 - Office of Public and Professional Guardians; appointment, notification.

744.2006 Office of Public and Professional Guardians; appointment, notification.—

(1) The executive director of the Office of Public and Professional Guardians, after consultation with the chief judge and other circuit judges within the judicial circuit and with appropriate advocacy groups and individuals and organizations who are knowledgeable about the needs of incapacitated persons, may establish, within a county in the judicial circuit or within the judicial circuit, one or more offices of public guardian and if so established, shall create a list of persons best qualified to serve as the public guardian, who have been investigated pursuant to s. 744.3135. The public guardian must have knowledge of the legal process and knowledge of social services available to meet the needs of incapacitated persons. The public guardian shall maintain a staff or contract with professionally qualified individuals to carry out the guardianship functions, including an attorney who has experience in probate areas and another person who has a master’s degree in social work, or a gerontologist, psychologist, registered nurse, or nurse practitioner. A public guardian that is a nonprofit corporate guardian under s. 744.309(5) must receive tax-exempt status from the United States Internal Revenue Service.

(2) The executive director shall appoint or contract with a public guardian from the list of candidates described in subsection (1). A public guardian must meet the qualifications for a guardian as prescribed in s. 744.309(1)(a). Upon appointment of the public guardian, the executive director shall notify the chief judge of the judicial circuit and the Chief Justice of the Supreme Court of Florida, in writing, of the appointment.

(3) If the needs of the county or circuit do not require a full-time public guardian, a part-time public guardian may be appointed at reduced compensation.

(4) A public guardian, whether full-time or part-time, may not hold any position that would create a conflict of interest.

(5) The public guardian is to be appointed for a term of 4 years, after which her or his appointment must be reviewed by the executive director, and may be reappointed for a term of up to 4 years. The executive director may suspend a public guardian with or without the request of the chief judge. If a public guardian is suspended, the executive director shall appoint an acting public guardian as soon as possible to serve until such time as a permanent replacement is selected. A public guardian may be removed from office during the term of office only by the executive director who must consult with the chief judge prior to said removal. A recommendation of removal made by the chief judge must be considered by the executive director.

(6) Public guardians who have been previously appointed by a chief judge prior to the effective date of this act pursuant to this section may continue in their positions until the expiration of their term pursuant to their agreement. However, oversight of all public guardians shall transfer to the Office of Public and Professional Guardians upon the effective date of this act. The executive director of the Office of Public and Professional Guardians shall be responsible for all future appointments of public guardians pursuant to this act.

History.—s. 1, ch. 86-120; s. 98, ch. 89-96; s. 69, ch. 95-211; s. 27, ch. 95-401; s. 16, ch. 96-354; s. 1789, ch. 97-102; s. 5, ch. 99-277; s. 8, ch. 2002-195; s. 14, ch. 2016-40.

Note.—Former s. 744.703.



744.2007 - Powers and duties.

744.2007 Powers and duties.—

(1) A public guardian may serve as a guardian of a person adjudicated incapacitated under this chapter if there is no family member or friend, other person, bank, or corporation willing and qualified to serve as guardian.

(2) The public guardian shall be vested with all the powers and duties of a guardian under this chapter, except as otherwise provided by law.

(3) The public guardian shall primarily serve incapacitated persons who are of limited financial means, as defined by contract or rule of the Department of Elderly Affairs. The public guardian may serve incapacitated persons of greater financial means to the extent the Department of Elderly Affairs determines to be appropriate.

(4) The public guardian shall be authorized to employ sufficient staff to carry out the duties of his or her office.

(5) The public guardian may delegate to assistants and other members of his or her staff the powers and duties of the office of public guardian, except as otherwise limited by law. The public guardian shall retain ultimate responsibility for the discharge of his or her duties and responsibilities.

(6) The public guardian, when appointed guardian of an incapacitated person, shall seek a family member or friend, other person, bank, or corporation who is qualified and willing to serve as guardian. Upon determining that there is someone qualified and willing to serve as guardian, either the public guardian or the qualified person shall petition the court for appointment of a successor guardian.

(7) A public guardian may not commit a ward to a treatment facility, as defined in s. 394.455(47), without an involuntary placement proceeding as provided by law.

(8) When a person is appointed successor public guardian, he or she immediately succeeds to all rights, duties, responsibilities, and powers of the preceding public guardian.

(9) When the position of public guardian is vacant, subordinate personnel employed under subsection (4) shall continue to act as if the position of public guardian were filled.

History.—s. 1, ch. 86-120; s. 99, ch. 89-96; s. 45, ch. 96-169; s. 1790, ch. 97-102; s. 86, ch. 99-3; s. 15, ch. 2003-57; s. 71, ch. 2006-227; s. 15, ch. 2016-40; s. 78, ch. 2016-241.

Note.—Former s. 744.704.



744.2008 - Costs of public guardian.

744.2008 Costs of public guardian.—

(1) All costs of administration, including filing fees, shall be paid from the budget of the office of public guardian. No costs of administration, including filing fees, shall be recovered from the assets or the income of the ward.

(2) In any proceeding for appointment of a public guardian, or in any proceeding involving the estate of a ward for whom a public guardian has been appointed guardian, the court may waive any court costs or filing fees.

History.—s. 1, ch. 86-120; s. 100, ch. 89-96; s. 16, ch. 2016-40.

Note.—Former s. 744.705.



744.2009 - Preparation of budget.

744.2009 Preparation of budget.—Each public guardian, whether funded in whole or in part by money raised through local efforts, grants, or any other source or whether funded in whole or in part by the state, shall prepare a budget for the operation of the office of public guardian to be submitted to the Office of Public and Professional Guardians. As appropriate, the Office of Public and Professional Guardians will include such budgetary information in the Department of Elderly Affairs’ legislative budget request. The office of public guardian shall be operated within the limitations of the General Appropriations Act and any other funds appropriated by the Legislature to that particular judicial circuit, subject to the provisions of chapter 216. The Department of Elderly Affairs shall make a separate and distinct request for an appropriation for the Office of Public and Professional Guardians. However, this section may not be construed to preclude the financing of any operations of the office of public guardian by moneys raised through local effort or through the efforts of the Office of Public and Professional Guardians.

History.—s. 1, ch. 86-120; s. 101, ch. 89-96; s. 6, ch. 99-277; s. 17, ch. 2016-40.

Note.—Former s. 744.706.



744.2101 - Procedures and rules.

744.2101 Procedures and rules.—The public guardian, subject to the oversight of the Office of Public and Professional Guardians, is authorized to:

(1) Formulate and adopt necessary procedures to assure the efficient conduct of the affairs of the ward and general administration of the office and staff.

(2) Contract for services necessary to discharge the duties of the office.

(3) Accept the services of volunteer persons or organizations and provide reimbursement for proper and necessary expenses.

History.—s. 1, ch. 86-120; s. 102, ch. 89-96; s. 7, ch. 99-277; s. 18, ch. 2016-40.

Note.—Former s. 744.707.



744.2102 - Surety bond.

744.2102 Surety bond.—Upon taking office, a public guardian shall file a bond with surety as prescribed in s. 45.011 to be approved by the clerk. The bond shall be payable to the Governor and the Governor’s successors in office, in the penal sum of not less than $5,000 nor more than $25,000, conditioned on the faithful performance of all duties by the guardian. The amount of the bond shall be fixed by the majority of the judges within the judicial circuit. In form the bond shall be joint and several. The bond shall be purchased from the funds of the local office of public guardian.

History.—s. 1, ch. 86-120; s. 104, ch. 89-96; s. 1128, ch. 97-102; s. 11, ch. 99-277; s. 19, ch. 2016-40.

Note.—Former s. 744.709.



744.2103 - Reports and standards.

744.2103 Reports and standards.—

(1) The public guardian shall keep and maintain proper financial, case control, and statistical records on all matters in which the public guardian serves as guardian.

(2) No report or disclosure of the ward’s personal and medical records shall be made, except as authorized by law.

(3) A public guardian shall file an annual report on the operations of the office of public guardian, in writing, by September 1 for the preceding fiscal year with the Office of Public and Professional Guardians, which shall have responsibility for supervision of the operations of the office of public guardian.

(4) Within 6 months of his or her appointment as guardian of a ward, the public guardian shall submit to the clerk of the court for placement in the ward’s guardianship file and to the executive director of the Office of Public and Professional Guardians a report on his or her efforts to locate a family member or friend, other person, bank, or corporation to act as guardian of the ward and a report on the ward’s potential to be restored to capacity.

(5)(a) Each office of public guardian shall undergo an independent audit by a qualified certified public accountant at least once every 2 years. A copy of the audit report shall be submitted to the Office of Public and Professional Guardians.

(b) In addition to regular monitoring activities, the Office of Public and Professional Guardians shall conduct an investigation into the practices of each office of public guardian related to the managing of each ward’s personal affairs and property. If feasible, the investigation shall be conducted in conjunction with the financial audit of each office of public guardian under paragraph (a).

(6) A public guardian shall ensure that each of the guardian’s wards is personally visited by the public guardian or by one of the guardian’s professional staff at least once each calendar quarter. During this personal visit, the public guardian or the professional staff person shall assess:

(a) The ward’s physical appearance and condition.

(b) The appropriateness of the ward’s current living situation.

(c) The need for any additional services and the necessity for continuation of existing services, taking into consideration all aspects of social, psychological, educational, direct service, health, and personal care needs.

(7) The ratio for professional staff to wards shall be 1 professional to 40 wards. The Office of Public and Professional Guardians may increase or decrease the ratio after consultation with the local public guardian and the chief judge of the circuit court. The basis for the decision to increase or decrease the prescribed ratio must be included in the annual report to the secretary.

History.—s. 1, ch. 86-120; s. 103, ch. 89-96; s. 17, ch. 96-354; s. 1791, ch. 97-102; s. 8, ch. 99-277; s. 127, ch. 2001-266; s. 27, ch. 2006-178; s. 159, ch. 2010-102; s. 20, ch. 2016-40.

Note.—Former s. 744.708.



744.2104 - Access to records by the Office of Public and Professional Guardians; confidentiality.

744.2104 Access to records by the Office of Public and Professional Guardians; confidentiality.—

(1) Notwithstanding any other provision of law to the contrary, any medical, financial, or mental health records held by an agency, or the court and its agencies, or financial audits prepared by the clerk of the court pursuant to s. 744.368 and held by the court, which are necessary as part of an investigation of a guardian as a result of a complaint filed with the Office of Public and Professional Guardians to evaluate the public guardianship system, to assess the need for additional public guardianship, or to develop required reports, shall be provided to the Office of Public and Professional Guardians upon that office’s request. Any confidential or exempt information provided to the Office of Public and Professional Guardians shall continue to be held confidential or exempt as otherwise provided by law.

(2) All records held by the Office of Public and Professional Guardians relating to the medical, financial, or mental health of vulnerable adults as defined in chapter 415, persons with a developmental disability as defined in chapter 393, or persons with a mental illness as defined in chapter 394, shall be confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

History.—s. 1, ch. 99-278; s. 112, ch. 2000-349; s. 1, ch. 2004-361; s. 21, ch. 2016-40.

Note.—Former s. 744.7081.



744.2105 - Direct-support organization; definition; use of property; board of directors; audit; dissolution.

744.2105 Direct-support organization; definition; use of property; board of directors; audit; dissolution.—

(1) DEFINITION.—As used in this section, the term “direct-support organization” means an organization whose sole purpose is to support the Office of Public and Professional Guardians and is:

(a) A not-for-profit corporation incorporated under chapter 617 and approved by the Department of State;

(b) Organized and operated to conduct programs and activities; to raise funds; to request and receive grants, gifts, and bequests of moneys; to acquire, receive, hold, invest, and administer, in its own name, securities, funds, objects of value, or other property, real or personal; and to make expenditures to or for the direct or indirect benefit of the Office of Public and Professional Guardians; and

(c) Determined by the Office of Public and Professional Guardians to be consistent with the goals of the office, in the best interests of the state, and in accordance with the adopted goals and mission of the Department of Elderly Affairs and the Office of Public and Professional Guardians.

(2) CONTRACT.—The direct-support organization shall operate under a written contract with the Office of Public and Professional Guardians. The written contract must provide for:

(a) Certification by the Office of Public and Professional Guardians that the direct-support organization is complying with the terms of the contract and is doing so consistent with the goals and purposes of the office and in the best interests of the state. This certification must be made annually and reported in the official minutes of a meeting of the direct-support organization.

(b) The reversion of moneys and property held in trust by the direct-support organization:

1. To the Office of Public and Professional Guardians if the direct-support organization is no longer approved to operate for the office;

2. To the Office of Public and Professional Guardians if the direct-support organization ceases to exist;

3. To the Department of Elderly Affairs if the Office of Public and Professional Guardians ceases to exist; or

4. To the state if the Department of Elderly Affairs ceases to exist.

The fiscal year of the direct-support organization shall begin on July 1 of each year and end on June 30 of the following year.

(c) The disclosure of the material provisions of the contract, and the distinction between the Office of Public and Professional Guardians and the direct-support organization, to donors of gifts, contributions, or bequests, including such disclosure on all promotional and fundraising publications.

(3) BOARD OF DIRECTORS.—The Secretary of Elderly Affairs shall appoint a board of directors for the direct-support organization from a list of nominees submitted by the executive director of the Office of Public and Professional Guardians.

(4) USE OF PROPERTY.—The Department of Elderly Affairs may permit, without charge, appropriate use of fixed property and facilities of the department or the Office of Public and Professional Guardians by the direct-support organization. The department may prescribe any condition with which the direct-support organization must comply in order to use fixed property or facilities of the department or the Office of Public and Professional Guardians.

(5) MONEYS.—Any moneys may be held in a separate depository account in the name of the direct-support organization and subject to the provisions of the written contract with the Office of Public and Professional Guardians. Expenditures of the direct-support organization shall be expressly used to support the Office of Public and Professional Guardians. The expenditures of the direct-support organization may not be used for the purpose of lobbying as defined in s. 11.045.

(6) PUBLIC RECORDS.—Personal identifying information of a donor or prospective donor to the direct-support organization who desires to remain anonymous is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(7) AUDIT.—The direct-support organization shall provide for an annual financial audit in accordance with s. 215.981.

(8) DISSOLUTION.—A not-for-profit corporation incorporated under chapter 617 that is determined by a circuit court to be representing itself as a direct-support organization created under this section, but that does not have a written contract with the Office of Public and Professional Guardians in compliance with this section, is considered to meet the grounds for a judicial dissolution described in s. 617.1430(1)(a). The Office of Public and Professional Guardians shall be the recipient for all assets held by the dissolved corporation which accrued during the period that the dissolved corporation represented itself as a direct-support organization created under this section.

(9) REPEAL.—This section is repealed October 1, 2018, unless reviewed and saved from repeal by the Legislature.

History.—s. 9, ch. 2002-195; s. 14, ch. 2004-260; ss. 1, 2, ch. 2006-179; ss. 1, 2, ch. 2011-228; s. 25, ch. 2014-96; s. 22, ch. 2016-40.

Note.—Former s. 744.7082.



744.2106 - Joining Forces for Public Guardianship grant program; purpose.

744.2106 Joining Forces for Public Guardianship grant program; purpose.—The Legislature establishes the Joining Forces for Public Guardianship matching grant program for the purpose of assisting counties to establish and fund community-supported public guardianship programs. The Joining Forces for Public Guardianship matching grant program shall be established and administered by the Office of Public and Professional Guardians within the Department of Elderly Affairs. The purpose of the program is to provide startup funding to encourage communities to develop and administer locally funded and supported public guardianship programs to address the needs of indigent and incapacitated residents.

(1) The Office of Public and Professional Guardians may distribute the grant funds as follows:

(a) As initial startup funding to encourage counties that have no office of public guardian to establish an office, or as initial startup funding to open an additional office of public guardian within a county whose public guardianship needs require more than one office of public guardian.

(b) As support funding to operational offices of public guardian that demonstrate a necessity for funds to meet the public guardianship needs of a particular geographic area in the state which the office serves.

(c) To assist counties that have an operating public guardianship program but that propose to expand the geographic area or population of persons they serve, or to develop and administer innovative programs to increase access to public guardianship in this state.

Notwithstanding this subsection, the executive director of the office may award emergency grants if he or she determines that the award is in the best interests of public guardianship in this state. Before making an emergency grant, the executive director must obtain the written approval of the Secretary of Elderly Affairs. Subsections (2), (3), and (4) do not apply to the distribution of emergency grant funds.

(2) One or more grants may be awarded within a county. However, a county may not receive an award that equals, or multiple awards that cumulatively equal, more than 20 percent of the total amount of grant funds appropriated during any fiscal year.

(3) If an applicant is eligible and meets the requirements to receive grant funds more than once, the Office of Public and Professional Guardians shall award funds to prior awardees in the following manner:

(a) In the second year that grant funds are awarded, the cumulative sum of the award provided to one or more applicants within the same county may not exceed 75 percent of the total amount of grant funds awarded within that county in year one.

(b) In the third year that grant funds are awarded, the cumulative sum of the award provided to one or more applicants within the same county may not exceed 60 percent of the total amount of grant funds awarded within that county in year one.

(c) In the fourth year that grant funds are awarded, the cumulative sum of the award provided to one or more applicants within the same county may not exceed 45 percent of the total amount of grant funds awarded within that county in year one.

(d) In the fifth year that grant funds are awarded, the cumulative sum of the award provided to one or more applicants within the same county may not exceed 30 percent of the total amount of grant funds awarded within that county in year one.

(e) In the sixth year that grant funds are awarded, the cumulative sum of the award provided to one or more applicants within the same county may not exceed 15 percent of the total amount of grant funds awarded within that county in year one.

The Office of Public and Professional Guardians may not award grant funds to any applicant within a county that has received grant funds for more than 6 years.

(4) Grant funds shall be used only to provide direct services to indigent wards, except that up to 10 percent of the grant funds may be retained by the awardee for administrative expenses.

(5) Implementation of the program is subject to a specific appropriation by the Legislature in the General Appropriations Act.

History.—s. 3, ch. 2004-260; s. 23, ch. 2016-40.

Note.—Former s. 744.712.



744.2107 - Program administration; duties of the Office of Public and Professional Guardians.

744.2107 Program administration; duties of the Office of Public and Professional Guardians.—The Office of Public and Professional Guardians shall administer the grant program. The office shall:

(1) Publicize the availability of grant funds to entities that may be eligible for the funds.

(2) Establish an application process for submitting a grant proposal.

(3) Request, receive, and review proposals from applicants seeking grant funds.

(4) Determine the amount of grant funds each awardee may receive and award grant funds to applicants.

(5) Develop a monitoring process to evaluate grant awardees, which may include an annual monitoring visit to each awardee’s local office.

(6) Ensure that persons or organizations awarded grant funds meet and adhere to the requirements of this act.

History.—s. 4, ch. 2004-260; s. 108, ch. 2013-18; s. 24, ch. 2016-40.

Note.—Former s. 744.713.



744.2108 - Eligibility.

744.2108 Eligibility.—

(1) Any person or organization that has not been awarded a grant must meet all of the following conditions to be eligible to receive a grant:

(a) The applicant must meet or directly employ staff that meet the minimum qualifications for a public guardian under this chapter.

(b) The applicant must have already been appointed by, or is pending appointment by, the Office of Public and Professional Guardians to become an office of public guardian in this state.

(2) Any person or organization that has been awarded a grant must meet all of the following conditions to be eligible to receive another grant:

(a) The applicant must meet or directly employ staff that meet the minimum qualifications for a public guardian under this chapter.

(b) The applicant must have been appointed by, or is pending reappointment by, the Office of Public and Professional Guardians to be an office of public guardian in this state.

(c) The applicant must have achieved a satisfactory monitoring score during the applicant’s most recent evaluation.

History.—s. 5, ch. 2004-260; s. 25, ch. 2016-40.

Note.—Former s. 744.714.



744.2109 - Grant application requirements; review criteria; awards process.

744.2109 Grant application requirements; review criteria; awards process.—Grant applications must be submitted to the Office of Public and Professional Guardians for review and approval.

(1) A grant application must contain:

(a) The specific amount of funds being requested.

(b) The proposed annual budget for the office of public guardian for which the applicant is applying on behalf of, including all sources of funding, and a detailed report of proposed expenditures, including administrative costs.

(c) The total number of wards the applicant intends to serve during the grant period.

(d) Evidence that the applicant has:

1. Attempted to procure funds and has exhausted all possible other sources of funding; or

2. Procured funds from local sources, but the total amount of the funds collected or pledged is not sufficient to meet the need for public guardianship in the geographic area that the applicant intends to serve.

(e) An agreement or confirmation from a local funding source, such as a county, municipality, or any other public or private organization, that the local funding source will contribute matching funds to the public guardianship program totaling not less than $1 for every $1 of grant funds awarded. For purposes of this section, an applicant may provide evidence of agreements or confirmations from multiple local funding sources showing that the local funding sources will pool their contributed matching funds to the public guardianship program for a combined total of not less than $1 for every $1 of grant funds awarded. In-kind contributions, such as materials, commodities, office space, or other types of facilities, personnel services, or other items as determined by rule shall be considered by the office and may be counted as part or all of the local matching funds.

(f) A detailed plan describing how the office of public guardian for which the applicant is applying on behalf of will be funded in future years.

(g) Any other information determined by rule as necessary to assist in evaluating grant applicants.

(2) If the Office of Public and Professional Guardians determines that an applicant meets the requirements for an award of grant funds, the office may award the applicant any amount of grant funds the executive director deems appropriate, if the amount awarded meets the requirements of this act. The office may adopt a rule allocating the maximum allowable amount of grant funds which may be expended on any ward.

(3) A grant awardee must submit a new grant application for each year of additional funding.

(4)(a) In the first year of the Joining Forces for Public Guardianship program’s existence, the Office of Public and Professional Guardians shall give priority in awarding grant funds to those entities that:

1. Are operating as appointed offices of public guardians in this state;

2. Meet all of the requirements for being awarded a grant under this act; and

3. Demonstrate a need for grant funds during the current fiscal year due to a loss of local funding formerly raised through court filing fees.

(b) In each fiscal year after the first year that grant funds are distributed, the Office of Public and Professional Guardians may give priority to awarding grant funds to those entities that:

1. Meet all of the requirements of this section and ss. 744.2106, 744.2107, and 744.2108 for being awarded grant funds; and

2. Submit with their application an agreement or confirmation from a local funding source, such as a county, municipality, or any other public or private organization, that the local funding source will contribute matching funds totaling an amount equal to or exceeding $2 for every $1 of grant funds awarded by the office. An entity may submit with its application agreements or confirmations from multiple local funding sources showing that the local funding sources will pool their contributed matching funds to the public guardianship program for a combined total of not less than $2 for every $1 of grant funds awarded. In-kind contributions allowable under this section shall be evaluated by the Office of Public and Professional Guardians and may be counted as part or all of the local matching funds.

History.—s. 6, ch. 2004-260; s. 26, ch. 2016-40.

Note.—Former s. 744.715.






Part III - TYPES OF GUARDIANSHIP (ss. 744.301-744.3085)

744.301 - Natural guardians.

744.301 Natural guardians.—

(1) The parents jointly are the natural guardians of their own children and of their adopted children, during minority, unless the parents’ parental rights have been terminated pursuant to chapter 39. If a child is the subject of any proceeding under chapter 39, the parents may act as natural guardians under this section unless the court division with jurisdiction over guardianship matters finds that it is not in the child’s best interests. If one parent dies, the surviving parent remains the sole natural guardian even if he or she remarries. If the marriage between the parents is dissolved, the natural guardianship belongs to the parent to whom sole parental responsibility has been granted, or if the parents have been granted shared parental responsibility, both continue as natural guardians. If the marriage is dissolved and neither parent is given parental responsibility for the child, neither may act as natural guardian of the child. The mother of a child born out of wedlock is the natural guardian of the child and is entitled to primary residential care and custody of the child unless the court enters an order stating otherwise.

(2) Except as otherwise provided in this chapter, on behalf of any of their minor children, and without appointment, authority, or bond if the amounts received in the aggregate do not exceed $15,000, natural guardians may:

(a) Settle and consummate a settlement of any claim or cause of action accruing to any of their minor children for damages to the person or property of any minor children;

(b) Collect, receive, manage, and dispose of the proceeds of any settlement;

(c) Collect, receive, manage, and dispose of any real or personal property distributed from an estate or trust;

(d) Collect, receive, manage, and dispose of and make elections regarding the proceeds from a life insurance policy or annuity contract payable to, or otherwise accruing to the benefit of, the child; and

(e) Collect, receive, manage, dispose of, and make elections regarding the proceeds of any benefit plan as defined in s. 710.102, of which the minor is a beneficiary, participant, or owner.

(3) In addition to the authority granted in subsection (2), natural guardians are authorized, on behalf of any of their minor children, to waive and release, in advance, any claim or cause of action against a commercial activity provider, or its owners, affiliates, employees, or agents, which would accrue to a minor child for personal injury, including death, and property damage resulting from an inherent risk in the activity.

(a) As used in this subsection, the term “inherent risk” means those dangers or conditions, known or unknown, which are characteristic of, intrinsic to, or an integral part of the activity and which are not eliminated even if the activity provider acts with due care in a reasonably prudent manner. The term includes, but is not limited to:

1. The failure by the activity provider to warn the natural guardian or minor child of an inherent risk; and

2. The risk that the minor child or another participant in the activity may act in a negligent or intentional manner and contribute to the injury or death of the minor child. A participant does not include the activity provider or its owners, affiliates, employees, or agents.

(b) To be enforceable, a waiver or release executed under this subsection must, at a minimum, include the following statement in uppercase type that is at least 5 points larger than, and clearly distinguishable from, the rest of the text of the waiver or release:

NOTICE TO THE MINOR CHILD’S
NATURAL GUARDIAN

READ THIS FORM COMPLETELY AND CAREFULLY. YOU ARE AGREEING TO LET YOUR MINOR CHILD ENGAGE IN A POTENTIALLY DANGEROUS ACTIVITY. YOU ARE AGREEING THAT, EVEN IF   (name of released party or parties)   USES REASONABLE CARE IN PROVIDING THIS ACTIVITY, THERE IS A CHANCE YOUR CHILD MAY BE SERIOUSLY INJURED OR KILLED BY PARTICIPATING IN THIS ACTIVITY BECAUSE THERE ARE CERTAIN DANGERS INHERENT IN THE ACTIVITY WHICH CANNOT BE AVOIDED OR ELIMINATED. BY SIGNING THIS FORM YOU ARE GIVING UP YOUR CHILD’S RIGHT AND YOUR RIGHT TO RECOVER FROM   (name of released party or parties)   IN A LAWSUIT FOR ANY PERSONAL INJURY, INCLUDING DEATH, TO YOUR CHILD OR ANY PROPERTY DAMAGE THAT RESULTS FROM THE RISKS THAT ARE A NATURAL PART OF THE ACTIVITY. YOU HAVE THE RIGHT TO REFUSE TO SIGN THIS FORM, AND   (name of released party or parties)   HAS THE RIGHT TO REFUSE TO LET YOUR CHILD PARTICIPATE IF YOU DO NOT SIGN THIS FORM.

(c) If a waiver or release complies with paragraph (b) and waives no more than allowed under this subsection, there is a rebuttable presumption that the waiver or release is valid and that any injury or damage to the minor child arose from the inherent risk involved in the activity.

1. To rebut the presumption that the waiver or release is valid, a claimant must demonstrate by a preponderance of the evidence that the waiver or release does not comply with this subsection.

2. To rebut the presumption that the injury or damage to the minor child arose from an inherent risk involved in the activity, a claimant must demonstrate by clear and convincing evidence that the conduct, condition, or other cause resulting in the injury or damage was not an inherent risk of the activity.

3. If a presumption under this paragraph is rebutted, liability and compensatory damages must be established by a preponderance of the evidence.

(d) Nothing in this subsection limits the ability of natural guardians, on behalf of any of their minor children, to waive and release, in advance, any claim or cause of action against a noncommercial activity provider, or its owners, affiliates, employees, or agents, to the extent authorized by common law.

(4) All instruments executed by a natural guardian for the benefit of the ward under the powers specified in this section are binding on the ward. The natural guardian may not, without a court order, use the property of the ward for the guardian’s benefit or to satisfy the guardian’s support obligation to the ward.

History.—s. 1, ch. 74-106; s. 8, ch. 75-166; s. 7, ch. 75-222; s. 1, ch. 77-190; s. 3, ch. 79-221; s. 17, ch. 89-96; s. 22, ch. 92-200; s. 66, ch. 95-211; s. 73, ch. 97-170; s. 11, ch. 2002-195; s. 8, ch. 2005-101; s. 3, ch. 2006-178; s. 2, ch. 2010-27; s. 1, ch. 2012-48; s. 5, ch. 2015-112.

Note.—Created from former s. 744.13.



744.3021 - Guardians of minors.

744.3021 Guardians of minors.—

(1) Except as provided in subsection (4), upon petition of a parent, brother, sister, next of kin, or other person interested in the welfare of a minor, a guardian for a minor may be appointed by the court without the necessity of adjudication pursuant to s. 744.331. A guardian appointed for a minor, whether of the person or property, has the authority of a plenary guardian.

(2) A minor is not required to attend the hearing on the petition for appointment of a guardian, unless otherwise directed by the court.

(3) In its discretion, the court may appoint an attorney to represent the interests of a minor at the hearing on the petition for appointment of a guardian.

(4) If a petition is filed pursuant to this section requesting appointment of a guardian for a minor who is the subject of any proceeding under chapter 39 and who is aged 17 years and 6 months or older, the court division with jurisdiction over guardianship matters has jurisdiction over the proceedings under s. 744.331. The alleged incapacitated minor under this subsection shall be provided all the due process rights conferred upon an alleged incapacitated adult pursuant to this chapter and applicable court rules. The order of adjudication under s. 744.331 and the letters of limited or plenary guardianship may issue upon the minor’s 18th birthday or as soon thereafter as possible. Any proceeding pursuant to this subsection shall be conducted separately from any other proceeding.

History.—s. 9, ch. 90-271; s. 6, ch. 2015-112.



744.3025 - Claims of minors.

744.3025 Claims of minors.—

(1)(a) The court may appoint a guardian ad litem to represent the minor’s interest before approving a settlement of the minor’s portion of the claim in a case in which a minor has a claim for personal injury, property damage, wrongful death, or other cause of action in which the gross settlement of the claim exceeds $15,000 if the court believes a guardian ad litem is necessary to protect the minor’s interest.

(b) Except as provided in paragraph (e), the court shall appoint a guardian ad litem to represent the minor’s interest before approving a settlement of the minor’s claim in a case in which the gross settlement involving a minor equals or exceeds $50,000.

(c) The appointment of the guardian ad litem must be without the necessity of bond or notice.

(d) The duty of the guardian ad litem is to protect the minor’s interests as described in the Florida Probate Rules.

(e) A court need not appoint a guardian ad litem for the minor if a guardian of the minor has previously been appointed and that guardian has no potential adverse interest to the minor.

(2) Unless waived, the court shall award reasonable fees and costs to the guardian ad litem to be paid out of the gross proceeds of the settlement.

(3) A settlement of a claim pursuant to this section is subject to the confidentiality provisions of this chapter.

History.—s. 4, ch. 2006-178; s. 5, ch. 2015-83.



744.3031 - Emergency temporary guardianship.

744.3031 Emergency temporary guardianship.—

(1) A court, prior to appointment of a guardian but after a petition for determination of incapacity has been filed pursuant to this chapter, may appoint an emergency temporary guardian for the person or property, or both, of an alleged incapacitated person. The court must specifically find that there appears to be imminent danger that the physical or mental health or safety of the person will be seriously impaired or that the person’s property is in danger of being wasted, misappropriated, or lost unless immediate action is taken. The subject of the proceeding or any adult interested in the welfare of that person may apply to the court in which the proceeding is pending for the emergency appointment of a temporary guardian. The powers and duties of the emergency temporary guardian must be specifically enumerated by court order. The court shall appoint counsel to represent the alleged incapacitated person during any such summary proceedings, and such appointed counsel may request that the proceeding be recorded and transcribed.

(2) Notice of filing of the petition for appointment of an emergency temporary guardian and a hearing on the petition must be served on the alleged incapacitated person and on the alleged incapacitated person’s attorney at least 24 hours before the hearing on the petition is commenced, unless the petitioner demonstrates that substantial harm to the alleged incapacitated person would occur if the 24-hour notice is given.

(3) The court may appoint an emergency temporary guardian on its own motion if no petition for appointment of guardian has been filed at the time of entry of an order determining incapacity.

(4) The authority of an emergency temporary guardian expires 90 days after the date of appointment or when a guardian is appointed, whichever occurs first. The authority of the emergency temporary guardian may be extended for an additional 90 days upon a showing that the emergency conditions still exist.

(5) The court may issue an injunction, restraining order, or other appropriate writ to protect the physical or mental health or safety of the person who is the ward of the emergency temporary guardianship.

(6) The emergency temporary guardian shall take an oath to faithfully perform the duties of a guardian before letters of emergency temporary guardianship are issued.

(7) Before exercising authority as guardian, the emergency temporary guardian of the property may be required to file a bond in accordance with s. 744.351.

(8) An emergency temporary guardian’s authority and responsibility begins upon issuance of letters of emergency temporary guardianship in accordance with s. 744.345.

(9)(a) An emergency temporary guardian shall file a final report no later than 30 days after the expiration of the emergency temporary guardianship.

(b) A court may not authorize any payment of the emergency temporary guardian’s final fees or the final fees of his or her attorney until the final report is filed.

(c) If an emergency temporary guardian is a guardian for the property, the final report must consist of a verified inventory of the property, as provided in s. 744.365, as of the date the letters of emergency temporary guardianship were issued, a final accounting that gives a full and correct account of the receipts and disbursements of all the property of the ward over which the guardian had control, and a statement of the property of the ward on hand at the end of the emergency temporary guardianship. If the emergency temporary guardian becomes the successor guardian of the property, the final report must satisfy the requirements of the initial guardianship report for the guardian of the property as provided in s. 744.362.

(d) If the emergency temporary guardian is a guardian of the person, the final report must summarize the activities of the temporary guardian with regard to residential placement, medical condition, mental health and rehabilitative services, and the social condition of the ward to the extent of the authority granted to the temporary guardian in the letters of guardianship. If the emergency temporary guardian becomes the successor guardian of the person, the report must satisfy the requirements of the initial report for a guardian of the person as stated in s. 744.362.

(e) A copy of the final report of the emergency temporary guardianship shall be served on the successor guardian and the ward.

History.—s. 19, ch. 89-96; s. 10, ch. 90-271; s. 1070, ch. 97-102; s. 5, ch. 2006-178; s. 6, ch. 2015-83.



744.304 - Standby guardianship.

744.304 Standby guardianship.—

(1) Upon a petition by the natural guardians or a guardian appointed under s. 744.3021, the court may appoint a standby guardian of the person or property of a minor. The court may also appoint an alternate to the guardian to act if the standby guardian does not serve or ceases to serve after appointment. Notice of a hearing on the petition must be served on the parents, natural or adoptive, and on any guardian currently serving unless the notice is waived in writing by them or waived by the court for good cause shown.

(2) Upon petition of a currently serving guardian, a standby guardian of the person or property of an incapacitated person may be appointed by the court. Notice of the hearing shall be served on the ward’s next of kin.

(3) The standby guardian or alternate shall be empowered to assume the duties of guardianship immediately on the death, removal, or resignation of the guardian of a minor, or on the death or adjudication of incapacity of the last surviving natural guardian of a minor, or upon the death, removal, or resignation of the guardian for an adult. The guardian of the ward’s property may not be empowered to deal with the ward’s property, other than to safeguard it, before issuance of letters of guardianship. If the ward is over the age of 18 years, the court shall conduct a hearing as provided in s. 744.331 before confirming the appointment of the standby guardian, unless the ward has previously been found to be incapacitated.

(4) Within 20 days after assumption of duties as guardian, a standby guardian shall petition for confirmation of appointment. If the court finds the standby guardian to be qualified to serve as guardian under ss. 744.309 and 744.312, appointment of the guardian must be confirmed. Each guardian so confirmed shall file an oath in accordance with s. 744.347, shall file a bond, and shall submit to a credit and a criminal history record check as set forth in s. 744.3135, if required. Letters of guardianship must then be issued in the manner provided in s. 744.345.

(5) After the assumption of duties by a standby guardian, the court shall have jurisdiction over the guardian and the ward.

History.—s. 1, ch. 74-106; s. 7, ch. 75-222; s. 1, ch. 77-174; s. 20, ch. 89-96; s. 11, ch. 90-271; s. 1071, ch. 97-102; s. 6, ch. 2006-178.

Note.—Created from former s. 744.72.



744.3045 - Preneed guardian.

744.3045 Preneed guardian.—

(1) A competent adult may name a preneed guardian by making a written declaration that names such guardian to serve in the event of the declarant’s incapacity.

(2) The written declaration must reasonably identify the declarant and preneed guardian and be signed by the declarant in the presence of at least two attesting witnesses present at the same time.

(3) The declarant may file the declaration with the clerk of the court. When a petition for incapacity is filed, the clerk shall produce the declaration.

(4) Production of the declaration in a proceeding for incapacity shall constitute a rebuttable presumption that the preneed guardian is entitled to serve as guardian. The court shall not be bound to appoint the preneed guardian if the preneed guardian is found to be unqualified to serve as guardian.

(5) The preneed guardian shall assume the duties of guardian immediately upon an adjudication of incapacity.

(6) If the preneed guardian refuses to serve, a written declaration appointing an alternate preneed guardian constitutes a rebuttable presumption that such preneed guardian is entitled to serve as guardian. The court is not bound to appoint the alternate preneed guardian if the alternate preneed guardian is found to be unqualified to serve as guardian.

(7) Within 20 days after assumption of duties as guardian, a preneed guardian shall petition for confirmation of appointment. If the court finds the preneed guardian to be qualified to serve as guardian pursuant to ss. 744.309 and 744.312, appointment of the guardian must be confirmed. Each guardian so confirmed shall file an oath in accordance with s. 744.347 and shall file a bond, if required. Letters of guardianship must then be issued in the manner provided in s. 744.345.

History.—s. 21, ch. 89-96; s. 12, ch. 90-271.



744.3046 - Preneed guardian for minor.

744.3046 Preneed guardian for minor.—

(1) Both parents, natural or adoptive, if living, or the surviving parent, may nominate a preneed guardian of the person or property or both of the parent’s minor child by making a written declaration that names such guardian to serve if the minor’s last surviving parent becomes incapacitated or dies. The declarant or declarants may also name an alternate to the guardian to act if the designated preneed guardian refuses to serve, renounces the appointment, dies, or becomes incapacitated after the death of the last surviving parent of the minor.

(2) The written declaration must reasonably identify the declarant or declarants and the designated preneed guardian and must be signed by the declarant or declarants in the presence of at least two attesting witnesses present at the same time. The written declaration must also provide the following information for each minor child named in such declaration: the full name as it appears on the birth certificate or as ordered by a court, date of birth, and social security number, if any.

(3) The declarant must file the declaration with the clerk of the court. When a petition for incapacity of the last surviving parent or the appointment of a guardian upon the death of the last surviving parent is filed, the clerk shall produce the declaration.

(4) Production of the declaration in a proceeding to determine incapacity of the last surviving parent, or in a proceeding to appoint a guardian upon the death of the last surviving parent, constitutes a rebuttable presumption that the designated preneed guardian is entitled to serve as guardian. The court is not bound to appoint the designated preneed guardian if the designated preneed guardian is found to be unqualified to serve as guardian.

(5) The preneed guardian shall assume the duties of guardian immediately upon an adjudication of incapacity of the last surviving parent or the death of the last surviving parent.

(6) If the preneed guardian refuses to serve, a written declaration appointing an alternate preneed guardian constitutes a rebuttable presumption that the alternate preneed guardian is entitled to serve as guardian. The court is not bound to appoint the alternate preneed guardian if the alternate preneed guardian is found to be unqualified to serve as guardian.

(7) Within 20 days after assumption of duties as guardian, a preneed guardian shall petition for confirmation of appointment. If the court finds the preneed guardian to be qualified to serve as guardian, appointment of the guardian must be confirmed. Each guardian so confirmed shall file an oath in accordance with s. 744.347 and shall file a bond, if the court requires a bond. Letters of guardianship must then be issued in the manner provided in s. 744.345.

(8) The clerk shall maintain all declarations filed pursuant to this section until:

(a) A petition for incapacity of the last surviving parent is filed or petition for the appointment of a guardian upon the death of the last surviving parent is filed as provided in subsection (3); or

(b) All minor children named in the declaration have reached the age of majority.

The clerk may dispose of such written declaration in accordance with law.

History.—s. 23, ch. 92-200.



744.306 - Foreign guardians.

744.306 Foreign guardians.—

(1) When the residence of a ward of a foreign guardian is moved to this state, the guardian shall, within 60 days after such change of residence, file the authenticated order of her or his appointment with the clerk of the court in the county where the ward resides. Such order shall be recognized and given full faith and credit in the courts of this state. The guardian and the ward are subject to this chapter.

(2) A guardian appointed in any state, territory, or country may maintain or defend any action in this state as a representative of her or his ward.

(3) Debtors who have received no written demand for payment from a guardian appointed in this state within 60 days after the appointment of a guardian, curator, conservator, or committee in any state, territory, or country other than this state, and whose property in this state is subject to a mortgage or other lien securing the debt held by the foreign guardian, curator, conservator, or committee, may pay the debt to the foreign guardian, curator, conservator, or committee after the expiration of 60 days from the date of her or his appointment. A satisfaction of the mortgage or lien, executed after the 60 days have expired by the foreign guardian, curator, conservator, or committee, with an authenticated copy of the letters or other evidence of authority of the foreign guardian, curator, conservator, or committee attached, may be recorded in the public records of this state and shall constitute an effective discharge of the mortgage or lien, irrespective of whether the debtor had received written demand before paying the debt.

(4) All persons indebted to a ward, or having possession of personal property belonging to a ward, who have received no written demand for payment of the indebtedness or the delivery of the property from a guardian appointed in this state are authorized to pay the indebtedness or to deliver the personal property to the foreign guardian, curator, conservator, or committee after the expiration of the 60 days from the date of her or his appointment.

History.—s. 1, ch. 74-106; s. 7, ch. 75-222; s. 23, ch. 89-96; s. 1072, ch. 97-102.

Note.—Created from former s. 744.15.



744.307 - Foreign guardian may manage the property of nonresident ward.

744.307 Foreign guardian may manage the property of nonresident ward.—

(1) A guardian of the property of a nonresident ward, duly appointed by a court of another state, territory, or country, who desires to manage any part or all of the property of the ward located in this state, may file a petition showing his or her appointment, describing the property, stating its estimated value, and showing the indebtedness, if any, existing against the ward in this state, to the best of the guardian’s knowledge and belief.

(2) The guardian shall designate a resident agent as required by the Florida Probate Rules.

(3) The guardian shall file authenticated copies of his or her letters of guardianship or other authority and of his or her bond or other security. The court shall determine if the foreign bond or other security is sufficient to guarantee the faithful management of the ward’s property in this state. The court may require a new guardian’s bond in this state in the amount it deems necessary and conditioned for the proper management and application of the property of the ward coming into the custody of the guardian in this state.

(4) Thereafter, the guardianship shall be governed by the law concerning guardianships.

History.—s. 1, ch. 74-106; s. 7, ch. 75-222; s. 24, ch. 89-96; s. 67, ch. 95-211; s. 1073, ch. 97-102.

Note.—Created from former s. 744.16.



744.308 - Resident guardian of the property of nonresident ward.

744.308 Resident guardian of the property of nonresident ward.—

(1) The court may appoint a person qualified under s. 744.309 as guardian of a nonresident ward’s property upon the petition of a foreign guardian, next of kin, or creditor of the ward, regardless of whether he or she has a foreign guardian or not.

(2) The petition for the appointment of a guardian for the property of a nonresident ward shall be in writing and shall be prepared in accordance with the requirements of s. 744.334.

(3) If it is alleged that the incapacity is due to mental or physical incapacity, the petition shall be accompanied by an authenticated copy of the adjudication of incapacity from the qualified authorities in the state, territory, or country where the incapacitated person is domiciled and shall state whether the incapacitated person is in the custody of any person or institution and, if so, the name and post office address of the custodian. The adjudication shall constitute prima facie proof of the incapacity.

(4) If the question about the mental or physical incapacity of a nonresident is presented while the nonresident is temporarily residing in this state and he or she is not under an adjudication of incapacity made in some other state, territory, or country, the procedure for the appointment of a guardian of the nonresident’s property shall be the same as though he or she were a resident of this state.

(5) When the ground for the appointment of a guardian is incapacity for which the person has been adjudicated in another state, territory, or country, notice of the hearing shall be served personally or by registered mail on the ward and the ward’s next of kin and legal custodian, if any, at least 20 days before the hearing.

(6) In the appointment of the guardian, the court shall be governed by s. 744.312.

(7) The duties, powers, and liabilities for the custody, control, management, and disposition of the ward’s property and removal, accounting, and discharge shall be governed by the law applicable to guardians of property of resident wards.

History.—s. 1, ch. 74-106; s. 7, ch. 75-222; s. 1, ch. 77-174; s. 25, ch. 89-96; s. 13, ch. 90-271; s. 1074, ch. 97-102.

Note.—Created from former ss. 744.18, 744.19, 744.21, 744.25, 744.26.



744.3085 - Guardian advocates.

744.3085 Guardian advocates.—A circuit court may appoint a guardian advocate, without an adjudication of incapacity, for a person with developmental disabilities if the person lacks the capacity to do some, but not all, of the tasks necessary to care for his or her person, property, or estate, or if the person has voluntarily petitioned for the appointment of a guardian advocate. Unless otherwise specified, the proceeding shall be governed by the Florida Probate Rules. In accordance with the legislative intent of this chapter, courts are encouraged to consider appointing a guardian advocate, when appropriate, as a less restrictive form of guardianship.

History.—s. 11, ch. 2004-260.






Part IV - GUARDIANS (ss. 744.309-744.3145)

744.309 - Who may be appointed guardian of a resident ward.

744.309 Who may be appointed guardian of a resident ward.—

(1) RESIDENT.—

(a) Any resident of this state who is sui juris and is 18 years of age or older is qualified to act as guardian of a ward.

(b) No judge shall act as guardian after this law becomes effective, except when he or she is related to the ward by blood, marriage, or adoption, or has maintained a close relationship with the ward or the ward’s family, and serves without compensation.

(2) NONRESIDENT.—A nonresident of the state may serve as guardian of a resident ward if he or she is:

(a) Related by lineal consanguinity to the ward;

(b) A legally adopted child or adoptive parent of the ward;

(c) A spouse, brother, sister, uncle, aunt, niece, or nephew of the ward, or someone related by lineal consanguinity to any such person; or

(d) The spouse of a person otherwise qualified under this section.

(3) DISQUALIFIED PERSONS.—No person who has been convicted of a felony or who, from any incapacity or illness, is incapable of discharging the duties of a guardian, or who is otherwise unsuitable to perform the duties of a guardian, shall be appointed to act as guardian. Further, no person who has been judicially determined to have committed abuse, abandonment, or neglect against a child as defined in s. 39.01 or s. 984.03(1), (2), and (37), or who has been found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, any offense prohibited under s. 435.04 or similar statute of another jurisdiction, shall be appointed to act as a guardian. Except as provided in subsection (5) or subsection (6), a person who provides substantial services to the proposed ward in a professional or business capacity, or a creditor of the proposed ward, may not be appointed guardian and retain that previous professional or business relationship. A person may not be appointed a guardian if he or she is in the employ of any person, agency, government, or corporation that provides service to the proposed ward in a professional or business capacity, except that a person so employed may be appointed if he or she is the spouse, adult child, parent, or sibling of the proposed ward or the court determines that the potential conflict of interest is insubstantial and that the appointment would clearly be in the proposed ward’s best interest. The court may not appoint a guardian in any other circumstance in which a conflict of interest may occur.

(4) TRUST COMPANY, STATE BANK OR SAVINGS ASSOCIATION, OR NATIONAL BANK OR FEDERAL SAVINGS AND LOAN ASSOCIATION.—A trust company, a state banking corporation or state savings association authorized and qualified to exercise fiduciary powers in this state, or a national banking association or federal savings and loan association authorized and qualified to exercise fiduciary powers in this state may act as guardian of the property of the ward.

(5) NONPROFIT CORPORATE GUARDIAN.—A nonprofit corporation organized for religious or charitable purposes and existing under the laws of this state may be appointed guardian for a ward. If the nonprofit corporate guardian charges fees against the assets or property of the ward for its services, the corporation must employ at least one professional guardian.

(6) HEALTH CARE PROVIDER.—A provider of health care services to the ward, whether direct or indirect, may not be appointed the guardian of the ward, unless the court specifically finds that there is no conflict of interest with the ward’s best interests.

(7) FOR-PROFIT CORPORATE GUARDIAN.—A for-profit corporate guardian existing under the laws of this state is qualified to act as guardian of a ward if the entity is qualified to do business in the state, is wholly owned by the person who is the circuit’s public guardian in the circuit where the corporate guardian is appointed, has met the registration requirements of s. 744.2002, and posts and maintains a bond or insurance policy under paragraph (a).

(a) The for-profit corporate guardian must meet one of the following requirements:

1. Post and maintain a blanket fiduciary bond of at least $250,000 with the clerk of the circuit court in the county in which the corporate guardian has its principal place of business. The corporate guardian shall provide proof of the fiduciary bond to the clerks of each additional circuit court in which he or she is serving as a guardian. The bond must cover all wards for whom the corporation has been appointed as a guardian at any given time. The liability of the provider of the bond is limited to the face value of the bond, regardless of the number of wards for whom the corporation is acting as a guardian. The terms of the bond must cover the acts or omissions of each agent or employee of the corporation who has direct contact with the ward or access to the assets of the guardianship. The bond must be payable to the Governor and his or her successors in office and be conditioned on the faithful performance of all duties of a guardian under this chapter. The bond is in lieu of and not in addition to the bond required under s. 744.2003 but is in addition to any bonds required under s. 744.351. The expenses incurred to satisfy the bonding requirements of this section may not be paid with the assets of any ward; or

2. Maintain a liability insurance policy that covers any losses sustained by the guardianship caused by errors, omissions, or any intentional misconduct committed by the corporation’s officers or agents. The policy must cover all wards for whom the corporation is acting as a guardian for losses up to $250,000. The terms of the policy must cover acts or omissions of each agent or employee of the corporation who has direct contact with the ward or access to the assets of the guardianship. The corporate guardian shall provide proof of the policy to the clerk of each circuit court in which he or she is serving as a guardian.

(b) A for-profit corporation appointed as guardian before July 1, 2015, is also qualified to serve as a guardian in the particular guardianships in which the corporation has already been appointed as guardian.

History.—s. 1, ch. 74-106; s. 8, ch. 75-222; s. 4, ch. 79-221; s. 7, ch. 81-27; s. 2, ch. 83-139; s. 26, ch. 89-96; s. 14, ch. 90-271; s. 1, ch. 96-184; s. 5, ch. 96-354; s. 1781, ch. 97-102; s. 48, ch. 98-280; s. 159, ch. 98-403; s. 8, ch. 2000-135; s. 110, ch. 2000-349; s. 4, ch. 2002-195; s. 31, ch. 2004-267; s. 53, ch. 2010-114; s. 7, ch. 2015-83; s. 36, ch. 2016-40.

Note.—Created from former s. 744.27.



744.3115 - Advance directives for health care.

744.3115 Advance directives for health care.—In each proceeding in which a guardian is appointed under this chapter, the court shall determine whether the ward, prior to incapacity, has executed any valid advance directive under chapter 765. If any advance directive exists, the court shall specify in its order and letters of guardianship what authority, if any, the guardian shall exercise over the ward with regard to health care decisions and what authority, if any, the surrogate shall continue to exercise over the ward with regard to health care decisions. Pursuant to the grounds listed in s. 765.105, the court, upon its own motion, may, with notice to the surrogate and any other appropriate parties, modify or revoke the authority of the surrogate to make health care decisions for the ward. Any order revoking or modifying the authority of the surrogate must be supported by specific written findings of fact. If the court order provides that the guardian is responsible for making health care decisions for the ward, the guardian shall assume the responsibilities of the surrogate which are provided in s. 765.205. For purposes of this section, the term “health care decision” has the same meaning as in s. 765.101.

History.—s. 6, ch. 92-199; s. 1, ch. 94-183; s. 7, ch. 2006-178; s. 8, ch. 2015-83.



744.312 - Considerations in appointment of guardian.

744.312 Considerations in appointment of guardian.—

(1) If the person designated is qualified to serve pursuant to s. 744.309, the court shall appoint any standby guardian or preneed guardian, unless the court determines that appointing such person is contrary to the best interests of the ward.

(2) If a guardian cannot be appointed under subsection (1), the court may appoint any person who is fit and proper and qualified to act as guardian, whether related to the ward or not. The court shall give preference to the appointment of a person who:

(a) Is related by blood or marriage to the ward;

(b) Has educational, professional, or business experience relevant to the nature of the services sought to be provided;

(c) Has the capacity to manage the financial resources involved; or

(d) Has the ability to meet the requirements of the law and the unique needs of the individual case.

(3) The court shall also:

(a) Consider the wishes expressed by an incapacitated person as to who shall be appointed guardian.

(b) Consider the preference of a minor who is age 14 or over as to who should be appointed guardian.

(c) Consider any person designated as guardian in any will in which the ward is a beneficiary.

(d) Consider the wishes of the ward’s next of kin, when the ward cannot express a preference.

(4) Except when a standby guardian or a preneed guardian is appointed by the court:

(a) In each case when a court appoints a professional guardian and does not use a rotation system for such appointment, the court must make specific findings of fact stating why the person was selected as guardian in the particular matter involved. The findings must reference each of the factors listed in subsections (2) and (3).

(b) An emergency temporary guardian who is a professional guardian may not be appointed as the permanent guardian of a ward unless one of the next of kin of the alleged incapacitated person or the ward requests that the professional guardian be appointed as permanent guardian. The court may waive the limitations of this paragraph if the special requirements of the guardianship demand that the court appoint a guardian because he or she has special talent or specific prior experience. The court must make specific findings of fact that justify waiving the limitations of this paragraph.

(5) The court may not give preference to the appointment of a person under subsection (2) based solely on the fact that such person was appointed by the court to serve as an emergency temporary guardian.

History.—s. 1, ch. 74-106; s. 12, ch. 75-222; s. 1, ch. 77-174; s. 5, ch. 79-221; s. 27, ch. 89-96; s. 15, ch. 90-271; s. 9, ch. 2015-83.

Note.—Created from former s. 744.35.



744.3125 - Application for appointment.

744.3125 Application for appointment.—

(1) Every prospective guardian must complete an application for appointment as guardian. The application must list the person’s qualifications to serve as a guardian.

(2) A person may not be appointed a guardian unless the person discloses in the application form the names of all wards for whom the person is currently acting as a guardian. The application must identify each ward by court file number and circuit court in which the case is pending and must state whether the person is acting as the limited or plenary guardian of the person or property or both.

(3) This section does not apply to corporate guardians other than nonprofit corporate guardians or to public guardians.

(4) Nonprofit corporate guardians must file quarterly with the clerk of court disclosure statements that contain the information required under subsections (1) and (2), rather than filing a guardianship application with each petition to be appointed guardian.

History.—s. 29, ch. 89-96; s. 16, ch. 90-271; s. 1075, ch. 97-102.



744.3135 - Credit and criminal investigation.

744.3135 Credit and criminal investigation.—

(1) The court shall require all guardians who are seeking appointment by the court, other than a corporate guardian as described in s. 744.309(4), and all employees of a professional guardian, other than a corporate guardian as described in s. 744.309(4), who have a fiduciary responsibility to a ward, to submit, at their own expense, to a credit history investigation and to undergo level 2 background screening as required under s. 435.04. On petition by any interested person or on the court’s own motion, the court may waive the requirement of a credit history investigation or a level 2 background screening, or both. If appointed, a nonprofessional guardian may petition the court for reimbursement of the reasonable expenses of the credit history investigation and background screening. The court must consider the results of any investigation before appointing a guardian. At any time, the court may require a guardian or the guardian’s employees to submit to an investigation of the person’s credit history and complete a level 1 or level 2 background screening pursuant to s. 435.03. The court shall consider the results of any investigation in determining whether to reappoint a guardian. The clerk of the court shall maintain a file on each guardian appointed by the court and retain in the file documentation of the result of any investigation conducted under this section. A professional guardian shall pay the clerk of the court a fee of up to $7.50 for handling and processing professional guardian files.

(2) For nonprofessional guardians, the court shall accept the satisfactory completion of a criminal history record check as described in this subsection. A nonprofessional guardian satisfies the requirements of this section by undergoing a state and national criminal history record check using fingerprints. Any nonprofessional guardian who is so required shall have his or her fingerprints taken and forward them along with the necessary fee to the Department of Law Enforcement for processing. The results of the fingerprint criminal history record check shall be forwarded to the clerk of the court, who shall maintain the results in the nonprofessional guardian’s file and make the results available to the court.

(3) For professional guardians, the court and the Office of Public and Professional Guardians shall accept the satisfactory completion of a criminal history record check by any method described in this subsection. A professional guardian satisfies the requirements of this section by undergoing an electronic fingerprint criminal history record check. A professional guardian may use any electronic fingerprinting equipment used for criminal history record checks. By October 1, 2016, the Office of Public and Professional Guardians shall adopt a rule detailing the acceptable methods for completing an electronic fingerprint criminal history record check under this section. The professional guardian shall pay the actual costs incurred by the Federal Bureau of Investigation and the Department of Law Enforcement for the criminal history record check. The entity completing the record check must immediately send the results of the criminal history record check to the clerk of the court and the Office of Public and Professional Guardians. The clerk of the court shall maintain the results in the professional guardian’s file and shall make the results available to the court.

(4)(a) A professional guardian, and each employee of a professional guardian who has a fiduciary responsibility to a ward, must complete, at his or her own expense, a level 2 background screening as set forth in s. 435.04 before and at least once every 5 years after the date the guardian is registered. A professional guardian, and each employee of a professional guardian who has a fiduciary responsibility to a ward, must complete, at his or her own expense, a level 1 background screening as set forth in s. 435.03 at least once every 2 years after the date the guardian is registered. However, a professional guardian is not required to resubmit fingerprints for a criminal history record check if he or she has been screened using electronic fingerprinting equipment and the fingerprints are retained by the Department of Law Enforcement in order to notify the clerk of the court of any crime charged against the person in this state or elsewhere, as appropriate.

(b) All fingerprints electronically submitted to the Department of Law Enforcement under this section shall be retained by the Department of Law Enforcement in a manner provided by rule and entered in the statewide automated biometric identification system authorized by s. 943.05(2)(b). The fingerprints shall thereafter be available for all purposes and uses authorized for arrest fingerprints entered in the Criminal Justice Information Program under s. 943.051.

(c) The Department of Law Enforcement shall search all arrest fingerprints received under s. 943.051 against the fingerprints retained in the statewide automated biometric identification system under paragraph (b). Any arrest record that is identified with the fingerprints of a person described in this paragraph must be reported to the clerk of court. The clerk of court must forward any arrest record received for a professional guardian to the Office of Public and Professional Guardians within 5 days. Each professional guardian who elects to submit fingerprint information electronically shall participate in this search process by paying an annual fee to the Office of Public and Professional Guardians of the Department of Elderly Affairs and by informing the clerk of court and the Office of Public and Professional Guardians of any change in the status of his or her guardianship appointment. The amount of the annual fee to be imposed for performing these searches and the procedures for the retention of professional guardian fingerprints and the dissemination of search results shall be established by rule of the Department of Law Enforcement. At least once every 5 years, the Office of Public and Professional Guardians must request that the Department of Law Enforcement forward the fingerprints maintained under this section to the Federal Bureau of Investigation.

(5)(a) A professional guardian, and each employee of a professional guardian who has a fiduciary responsibility to a ward, must complete, at his or her own expense, an investigation of his or her credit history before and at least once every 2 years after the date of the guardian’s registration with the Office of Public and Professional Guardians.

(b) By October 1, 2016, the Office of Public and Professional Guardians shall adopt a rule detailing the acceptable methods for completing a credit investigation under this section. If appropriate, the Office of Public and Professional Guardians may administer credit investigations. If the office chooses to administer the credit investigation, the office may adopt a rule setting a fee, not to exceed $25, to reimburse the costs associated with the administration of a credit investigation.

(6) The Office of Public and Professional Guardians may inspect at any time the results of any credit or criminal history record check of a public or professional guardian conducted under this section. The office shall maintain copies of the credit or criminal history record check results in the guardian’s registration file. If the results of a credit or criminal investigation of a public or professional guardian have not been forwarded to the Office of Public and Professional Guardians by the investigating agency, the clerk of the court shall forward copies of the results of the investigations to the office upon receiving them.

(7) The requirements of this section do not apply to a professional guardian, or to the employees of a professional guardian, that is a trust company, a state banking corporation or state savings association authorized and qualified to exercise fiduciary powers in this state, or a national banking association or federal savings and loan association authorized and qualified to exercise fiduciary powers in this state.

History.—s. 30, ch. 89-96; s. 1076, ch. 97-102; s. 2, ch. 97-161; s. 10, ch. 99-277; s. 5, ch. 2002-195; s. 10, ch. 2003-57; s. 114, ch. 2003-402; s. 12, ch. 2004-260; s. 22, ch. 2004-267; s. 8, ch. 2006-178; s. 1, ch. 2007-127; s. 58, ch. 2013-116; s. 2, ch. 2014-124; s. 27, ch. 2016-40.



744.3145 - Guardian education requirements.

744.3145 Guardian education requirements.—

(1) Each ward is entitled to a guardian competent to perform the duties of a guardian necessary to protect the interests of the ward.

(2) Each person appointed by the court to be a guardian, other than a parent who is the guardian of the property of a minor child, must receive a minimum of 8 hours of instruction and training which covers:

(a) The legal duties and responsibilities of the guardian;

(b) The rights of the ward;

(c) The availability of local resources to aid the ward; and

(d) The preparation of habilitation plans and annual guardianship reports, including financial accounting for the ward’s property.

(3) Each person appointed by the court to be the guardian of the property of his or her minor child must receive a minimum of 4 hours of instruction and training that covers:

(a) The legal duties and responsibilities of the guardian of the property;

(b) The preparation of the initial inventory and annual guardianship accountings for the ward’s property; and

(c) Use of guardianship assets.

(4) Each person appointed by the court to be a guardian must complete the required number of hours of instruction and education within 4 months after his or her appointment as guardian. The instruction and education must be completed through a course approved by the chief judge of the circuit court and taught by a court-approved organization. Court-approved organizations may include, but are not limited to, community or junior colleges, guardianship organizations, and the local bar association or The Florida Bar.

(5) Expenses incurred by the guardian to satisfy the education requirement may be paid from the ward’s estate, unless the court directs that such expenses be paid by the guardian individually.

(6) The court may, in its discretion, waive some or all of the requirements of this section or impose additional requirements. The court shall make its decision on a case-by-case basis and, in making its decision, shall consider the experience and education of the guardian, the duties assigned to the guardian, and the needs of the ward.

(7) The provisions of this section do not apply to professional guardians.

History.—s. 31, ch. 89-96; s. 17, ch. 90-271; s. 1077, ch. 97-102; s. 3, ch. 97-161; s. 11, ch. 2003-57; s. 9, ch. 2006-178.






Part V - ADJUDICATION OF INCAPACITY AND APPOINTMENT OFGUARDIANS (ss. 744.3201-744.359)

744.3201 - Petition to determine incapacity.

744.3201 Petition to determine incapacity.—

(1) A petition to determine incapacity of a person may be executed by an adult person.

(2) The petition must be verified and must:

(a) State the name, age, and present address of the petitioner and his or her relationship to the alleged incapacitated person;

(b) State the name, age, county of residence, and present address of the alleged incapacitated person;

(c) Specify the primary language spoken by the alleged incapacitated person, if known;

(d) Allege that the petitioner believes the alleged incapacitated person to be incapacitated and specify the factual information on which such belief is based and the names and addresses of all persons known to the petitioner who have knowledge of such facts through personal observations;

(e) State the name and address of the alleged incapacitated person’s attending or family physician, if known;

(f) State which rights enumerated in s. 744.3215 the alleged incapacitated person is incapable of exercising, to the best of petitioner’s knowledge. If the petitioner has insufficient experience to make such judgments, the petition must so state; and

(g) State the names, relationships, and addresses of the next of kin of the alleged incapacitated person, so far as are known, specifying the dates of birth of any who are minors.

(3) A copy of any petition for appointment of guardian or emergency temporary guardian, if applicable, shall be filed with the petition to determine incapacity.

History.—s. 33, ch. 89-96; s. 18, ch. 90-271; s. 22, ch. 95-401; s. 1078, ch. 97-102.



744.3203 - Suspension of power of attorney before incapacity determination.

744.3203 Suspension of power of attorney before incapacity determination.—

(1) At any time during proceedings to determine incapacity but before the entry of an order determining incapacity, the authority granted under an alleged incapacitated person’s power of attorney to a parent, spouse, child, or grandchild is suspended when the petitioner files a motion stating that a specific power of attorney should be suspended for any of the following grounds:

(a) The agent’s decisions are not in accord with the alleged incapacitated person’s known desires.

(b) The power of attorney is invalid.

(c) The agent has failed to discharge his or her duties or incapacity or illness renders the agent incapable of discharging duties.

(d) The agent has abused powers.

(e) There is a danger that the property of the alleged incapacitated person may be wasted, misappropriated, or lost unless the authority under the power of attorney is suspended.

Grounds for suspending a power of attorney do not include the existence of a dispute between the agent and the petitioner which is more appropriate for resolution in some other forum or a legal proceeding other than a guardianship proceeding.

(2) The motion must:

(a) Identify one or more of the grounds in subsection (1);

(b) Include specific statements of fact showing that grounds exist to justify the relief sought; and

(c) Include the following statement: “Under penalties of perjury, I declare that I have read the foregoing motion and that the facts stated in it are true to the best of my knowledge and belief,” followed by the signature of the petitioner.

(3) Upon the filing of a response to the motion by the agent under the power of attorney, the court shall schedule the motion for an expedited hearing. Unless an emergency arises and the agent’s response sets forth the nature of the emergency, the property or matter involved, and the power to be exercised by the agent, notice must be given to all interested persons, the alleged incapacitated person, and the alleged incapacitated person’s attorney. The court order following the hearing must set forth what powers the agent is permitted to exercise, if any, pending the outcome of the petition to determine incapacity.

(4) In addition to any other remedy authorized by law, a court may award reasonable attorney fees and costs to an agent who successfully challenges the suspension of the power of attorney if the petitioner’s motion was made in bad faith.

(5) The suspension of authority granted to persons other than a parent, spouse, child, or grandchild shall be as provided in s. 709.2109.

History.—s. 10, ch. 2015-83.



744.3215 - Rights of persons determined incapacitated.

744.3215 Rights of persons determined incapacitated.—

(1) A person who has been determined to be incapacitated retains the right:

(a) To have an annual review of the guardianship report and plan.

(b) To have continuing review of the need for restriction of his or her rights.

(c) To be restored to capacity at the earliest possible time.

(d) To be treated humanely, with dignity and respect, and to be protected against abuse, neglect, and exploitation.

(e) To have a qualified guardian.

(f) To remain as independent as possible, including having his or her preference as to place and standard of living honored, either as he or she expressed or demonstrated his or her preference prior to the determination of his or her incapacity or as he or she currently expresses his or her preference, insofar as such request is reasonable.

(g) To be properly educated.

(h) To receive prudent financial management for his or her property and to be informed how his or her property is being managed, if he or she has lost the right to manage property.

(i) To receive services and rehabilitation necessary to maximize the quality of life.

(j) To be free from discrimination because of his or her incapacity.

(k) To have access to the courts.

(l) To counsel.

(m) To receive visitors and communicate with others.

(n) To notice of all proceedings related to determination of capacity and guardianship, unless the court finds the incapacitated person lacks the ability to comprehend the notice.

(o) To privacy.

(2) Rights that may be removed from a person by an order determining incapacity but not delegated to a guardian include the right:

(a) To marry. If the right to enter into a contract has been removed, the right to marry is subject to court approval.

(b) To vote.

(c) To personally apply for government benefits.

(d) To have a driver license.

(e) To travel.

(f) To seek or retain employment.

(3) Rights that may be removed from a person by an order determining incapacity and which may be delegated to the guardian include the right:

(a) To contract.

(b) To sue and defend lawsuits.

(c) To apply for government benefits.

(d) To manage property or to make any gift or disposition of property.

(e) To determine his or her residence.

(f) To consent to medical and mental health treatment.

(g) To make decisions about his or her social environment or other social aspects of his or her life.

(4) Without first obtaining specific authority from the court, as described in s. 744.3725, a guardian may not:

(a) Commit the ward to a facility, institution, or licensed service provider without formal placement proceeding, pursuant to chapter 393, chapter 394, or chapter 397.

(b) Consent on behalf of the ward to the performance on the ward of any experimental biomedical or behavioral procedure or to the participation by the ward in any biomedical or behavioral experiment. The court may permit such performance or participation only if:

1. It is of direct benefit to, and is intended to preserve the life of or prevent serious impairment to the mental or physical health of the ward; or

2. It is intended to assist the ward to develop or regain his or her abilities.

(c) Initiate a petition for dissolution of marriage for the ward.

(d) Consent on behalf of the ward to termination of the ward’s parental rights.

(e) Consent on behalf of the ward to the performance of a sterilization or abortion procedure on the ward.

History.—s. 34, ch. 89-96; s. 19, ch. 90-271; s. 36, ch. 93-39; s. 13, ch. 94-183; s. 44, ch. 96-169; s. 6, ch. 96-354; s. 1782, ch. 97-102; s. 10, ch. 2006-178.



744.331 - Procedures to determine incapacity.

744.331 Procedures to determine incapacity.—

(1) NOTICE OF PETITION TO DETERMINE INCAPACITY.—Notice of the filing of a petition to determine incapacity and a petition for the appointment of a guardian if any and copies of the petitions must be served on and read to the alleged incapacitated person. The notice and copies of the petitions must also be given to the attorney for the alleged incapacitated person, and served upon all next of kin identified in the petition. The notice must state the time and place of the hearing to inquire into the capacity of the alleged incapacitated person and that an attorney has been appointed to represent the person and that, if she or he is determined to be incapable of exercising certain rights, a guardian will be appointed to exercise those rights on her or his behalf.

(2) ATTORNEY FOR THE ALLEGED INCAPACITATED PERSON.—

(a) When a court appoints an attorney for an alleged incapacitated person, the court must appoint the office of criminal conflict and civil regional counsel or a private attorney as prescribed in s. 27.511(6). A private attorney must be one who is included in the attorney registry compiled pursuant to s. 27.40. Appointments of private attorneys must be made on a rotating basis, taking into consideration conflicts arising under this chapter.

(b) The court shall appoint an attorney for each person alleged to be incapacitated in all cases involving a petition for adjudication of incapacity. The alleged incapacitated person may substitute her or his own attorney for the attorney appointed by the court.

(c) Any attorney representing an alleged incapacitated person may not serve as guardian of the alleged incapacitated person or as counsel for the guardian of the alleged incapacitated person or the petitioner.

(d) Effective January 1, 2007, an attorney seeking to be appointed by a court for incapacity and guardianship proceedings must have completed a minimum of 8 hours of education in guardianship. A court may waive the initial training requirement for an attorney who has served as a court-appointed attorney in incapacity proceedings or as an attorney of record for guardians for not less than 3 years. The education requirement of this paragraph does not apply to the office of criminal conflict and civil regional counsel until July 1, 2008.

(3) EXAMINING COMMITTEE.—

(a) Within 5 days after a petition for determination of incapacity has been filed, the court shall appoint an examining committee consisting of three members. One member must be a psychiatrist or other physician. The remaining members must be either a psychologist, gerontologist, another psychiatrist, or other physician, a registered nurse, nurse practitioner, licensed social worker, a person with an advanced degree in gerontology from an accredited institution of higher education, or other person who by knowledge, skill, experience, training, or education may, in the court’s discretion, advise the court in the form of an expert opinion. One of three members of the committee must have knowledge of the type of incapacity alleged in the petition. Unless good cause is shown, the attending or family physician may not be appointed to the committee. If the attending or family physician is available for consultation, the committee must consult with the physician. Members of the examining committee may not be related to or associated with one another, with the petitioner, with counsel for the petitioner or the proposed guardian, or with the person alleged to be totally or partially incapacitated. A member may not be employed by any private or governmental agency that has custody of, or furnishes, services or subsidies, directly or indirectly, to the person or the family of the person alleged to be incapacitated or for whom a guardianship is sought. A petitioner may not serve as a member of the examining committee. Members of the examining committee must be able to communicate, either directly or through an interpreter, in the language that the alleged incapacitated person speaks or to communicate in a medium understandable to the alleged incapacitated person if she or he is able to communicate. The clerk of the court shall send notice of the appointment to each person appointed no later than 3 days after the court’s appointment.

(b) A person who has been appointed to serve as a member of an examining committee to examine an alleged incapacitated person may not thereafter be appointed as a guardian for the person who was the subject of the examination.

(c) Each person appointed to an examining committee must file an affidavit with the court stating that he or she has completed the required courses or will do so no later than 4 months after his or her initial appointment. Each year, the chief judge of the circuit must prepare a list of persons qualified to be members of an examining committee.

(d) A member of an examining committee must complete a minimum of 4 hours of initial training. The person must complete 2 hours of continuing education during each 2-year period after the initial training. The initial training and continuing education program must be developed under the supervision of the Office of Public and Professional Guardians, in consultation with the Florida Conference of Circuit Court Judges; the Elder Law and the Real Property, Probate and Trust Law sections of The Florida Bar; and the Florida State Guardianship Association. The court may waive the initial training requirement for a person who has served for not less than 5 years on examining committees. If a person wishes to obtain his or her continuing education on the Internet or by watching a video course, the person must first obtain the approval of the chief judge before taking an Internet or video course.

(e) Each member of the examining committee shall examine the person. Each examining committee member must determine the alleged incapacitated person’s ability to exercise those rights specified in s. 744.3215. In addition to the examination, each examining committee member must have access to, and may consider, previous examinations of the person, including, but not limited to, habilitation plans, school records, and psychological and psychosocial reports voluntarily offered for use by the alleged incapacitated person. Each member of the examining committee must submit a report within 15 days after appointment.

(f) The examination of the alleged incapacitated person must include a comprehensive examination, a report of which shall be filed by each examining committee member as part of his or her written report. The comprehensive examination report should be an essential element, but not necessarily the only element, used in making a capacity and guardianship decision. The comprehensive examination must include, if indicated:

1. A physical examination;

2. A mental health examination; and

3. A functional assessment.

If any of these three aspects of the examination is not indicated or cannot be accomplished for any reason, the written report must explain the reasons for its omission.

(g) Each committee member’s written report must include:

1. To the extent possible, a diagnosis, prognosis, and recommended course of treatment.

2. An evaluation of the alleged incapacitated person’s ability to retain her or his rights, including, without limitation, the rights to marry; vote; contract; manage or dispose of property; have a driver license; determine her or his residence; consent to medical treatment; and make decisions affecting her or his social environment.

3. The results of the comprehensive examination and the committee member’s assessment of information provided by the attending or family physician, if any.

4. A description of any matters with respect to which the person lacks the capacity to exercise rights, the extent of that incapacity, and the factual basis for the determination that the person lacks that capacity.

5. The names of all persons present during the time the committee member conducted his or her examination. If a person other than the person who is the subject of the examination supplies answers posed to the alleged incapacitated person, the report must include the response and the name of the person supplying the answer.

6. The signature of the committee member and the date and time the member conducted his or her examination.

(h) A copy of each committee member’s report must be served on the petitioner and on the attorney for the alleged incapacitated person within 3 days after the report is filed and at least 5 days before the hearing on the petition.

(4) DISMISSAL OF PETITION.—If a majority of the examining committee members conclude that the alleged incapacitated person is not incapacitated in any respect, the court shall dismiss the petition.

(5) ADJUDICATORY HEARING.—

(a) Upon appointment of the examining committee, the court shall set the date upon which the petition will be heard. The date for the adjudicatory hearing must be set no more than 14 days after the filing of the reports of the examining committee members, unless good cause is shown. The adjudicatory hearing must be conducted at the time and place specified in the notice of hearing and in a manner consistent with due process.

(b) The alleged incapacitated person must be present at the adjudicatory hearing, unless waived by the alleged incapacitated person or the person’s attorney or unless good cause can be shown for her or his absence. Determination of good cause rests in the sound discretion of the court.

(c) In the adjudicatory hearing on a petition alleging incapacity, the partial or total incapacity of the person must be established by clear and convincing evidence.

(6) ORDER DETERMINING INCAPACITY.—If, after making findings of fact on the basis of clear and convincing evidence, the court finds that a person is incapacitated with respect to the exercise of a particular right, or all rights, the court shall enter a written order determining such incapacity. In determining incapacity, the court shall consider the person’s unique needs and abilities and may only remove those rights that the court finds the person does not have the capacity to exercise. A person is determined to be incapacitated only with respect to those rights specified in the order.

(a) The court shall make the following findings:

1. The exact nature and scope of the person’s incapacities;

2. The exact areas in which the person lacks capacity to make informed decisions about care and treatment services or to meet the essential requirements for her or his physical or mental health or safety;

3. The specific legal disabilities to which the person is subject; and

4. The specific rights that the person is incapable of exercising.

(b) When an order determines that a person is incapable of exercising delegable rights, the court must consider and find whether there is an alternative to guardianship that will sufficiently address the problems of the incapacitated person. A guardian may not be appointed if the court finds there is an alternative to guardianship which will sufficiently address the problems of the incapacitated person. If the court finds there is not an alternative to guardianship that sufficiently addresses the problems of the incapacitated person, a guardian must be appointed to exercise the incapacitated person’s delegable rights.

(c) In determining that a person is totally incapacitated, the order must contain findings of fact demonstrating that the individual is totally without capacity to care for herself or himself or her or his property.

(d) An order adjudicating a person to be incapacitated constitutes proof of such incapacity until further order of the court.

(e) After the order determining that the person is incapacitated has been filed with the clerk, it must be served on the incapacitated person. The person is deemed incapacitated only to the extent of the findings of the court. The filing of the order is notice of the incapacity. An incapacitated person retains all rights not specifically removed by the court.

(f) Upon the filing of a verified statement by an interested person stating:

1. That he or she has a good faith belief that the alleged incapacitated person’s trust, trust amendment, or durable power of attorney is invalid; and

2. A reasonable factual basis for that belief,

the trust, trust amendment, or durable power of attorney shall not be deemed to be an alternative to the appointment of a guardian. The appointment of a guardian does not limit the court’s power to determine that certain authority granted by a durable power of attorney is to remain exercisable by the agent.

(7) FEES.—

(a) The examining committee and any attorney appointed under subsection (2) are entitled to reasonable fees to be determined by the court.

(b) The fees awarded under paragraph (a) shall be paid by the guardian from the property of the ward or, if the ward is indigent, by the state. The state shall have a creditor’s claim against the guardianship property for any amounts paid under this section. The state may file its claim within 90 days after the entry of an order awarding attorney ad litem fees. If the state does not file its claim within the 90-day period, the state is thereafter barred from asserting the claim. Upon petition by the state for payment of the claim, the court shall enter an order authorizing immediate payment out of the property of the ward. The state shall keep a record of the payments.

(c) If the petition is dismissed or denied:

1. The fees of the examining committee shall be paid upon court order as expert witness fees under s. 29.004(6).

2. Costs and attorney fees of the proceeding may be assessed against the petitioner if the court finds the petition to have been filed in bad faith. The petitioner shall also reimburse the state courts system for any amounts paid under subparagraph 1. upon such a finding.

History.—ss. 9, 26, ch. 75-222; s. 4, ch. 77-328; s. 1, ch. 78-342; s. 6, ch. 79-221; s. 35, ch. 89-96; s. 20, ch. 90-271; s. 4, ch. 91-303; s. 5, ch. 91-306; s. 7, ch. 96-354; s. 1783, ch. 97-102; s. 76, ch. 2004-265; s. 4, ch. 2006-77; s. 11, ch. 2006-178; s. 44, ch. 2006-217; s. 28, ch. 2007-62; s. 11, ch. 2015-83; s. 33, ch. 2016-40.



744.334 - Petition for appointment of guardian or professional guardian; contents.

744.334 Petition for appointment of guardian or professional guardian; contents.—

(1) Every petition for the appointment of a guardian shall be verified by the petitioner and shall contain statements, to the best of petitioner’s knowledge and belief, showing the name, age, residence, and post office address of the alleged incapacitated person or minor; the nature of her or his incapacity, if any; the extent of guardianship desired, either plenary or limited; the residence and post office address of the petitioner; the names and addresses of the next of kin of the incapacitated person or minor, if known to the petitioner; the name of the proposed guardian; the relationship and previous relationship of the proposed guardian to the ward; the nature and value of property subject to the guardianship; and the reasons why this person should be appointed guardian. If a willing and qualified guardian cannot be located, the petition must so state.

(2) The petition for appointment of a professional guardian must comply with the provisions of subsection (1), and must state that the petitioner is a professional guardian.

History.—ss. 11, 26, ch. 75-222; s. 7, ch. 79-221; s. 36, ch. 89-96; s. 21, ch. 90-271; s. 8, ch. 96-354; s. 1784, ch. 97-102.



744.3371 - Notice of petition for appointment of guardian and hearing.

744.3371 Notice of petition for appointment of guardian and hearing.—

(1) When the petition for appointment of a guardian for an incapacitated person is heard upon the conclusion of the hearing in which the person is determined to be incapacitated, the court shall hear the petition without further notice. If the petition is heard on a later date, reasonable notice of the hearing must be served on the incapacitated person, the person’s attorney, if any, any guardian then serving, the person’s next of kin, and such other interested persons as the court may direct.

(2) When a petition for appointment of a guardian for a minor is filed, formal notice must be served on the minor’s parents. If the petitioner has custody of the minor and the petition alleges that, after diligent search, the parents cannot be found, the parents may be served by informal notice, delivered to their last known address or addresses. When a parent petitions for appointment as guardian for his or her minor child, no notice is necessary unless the other parent is living and does not consent to the appointment.

History.—s. 22, ch. 90-271; s. 1079, ch. 97-102.



744.341 - Voluntary guardianship.

744.341 Voluntary guardianship.—

(1) Without adjudication of incapacity, the court shall appoint a guardian of the property of a resident or nonresident person who, though mentally competent, is incapable of the care, custody, and management of his or her estate by reason of age or physical infirmity and who has voluntarily petitioned for the appointment. The petition shall be accompanied by a certificate of a licensed physician specifying that he or she has examined the petitioner and that the petitioner is competent to understand the nature of the guardianship and his or her delegation of authority. Notice of hearing on any petition for appointment and for authority to act shall be given to the petitioner and to any person to whom the petitioner requests that notice be given. Such request may be made in the petition for appointment of guardian or in a subsequent written request for notice signed by the petitioner.

(2) If requested in the petition for appointment of a guardian brought under this section, the court may direct the guardian to take possession of less than all of the ward’s property and of the rents, income, issues, and profits from it. In such case, the court shall specify in its order the property to be included in the guardianship estate, and the duties and responsibilities of the guardian appointed under this section will extend only to such property.

(3) Unless the voluntary guardianship is limited pursuant to subsection (2), any guardian appointed under this section has the same duties and responsibilities as are provided by law for plenary guardians of the property, generally.

(4) A guardian must include in the annual report filed with the court a certificate from a licensed physician who examined the ward not more than 90 days before the annual report is filed with the court. The certificate must certify that the ward is competent to understand the nature of the guardianship and of the ward’s authority to delegate powers to the voluntary guardian.

(5) A voluntary guardianship may be terminated by the ward by filing a notice with the court that the voluntary guardianship is terminated. A copy of the notice must be served on all interested persons.

History.—ss. 11, 26, ch. 75-222; s. 9, ch. 79-221; s. 4, ch. 84-31; s. 38, ch. 89-96; s. 23, ch. 90-271; s. 1080, ch. 97-102; s. 12, ch. 2006-178.



744.342 - Minors; guardianship.

744.342 Minors; guardianship.—Upon petition, the court may appoint a guardian for a minor without appointing an examining committee or conducting an adjudicatory hearing pursuant to s. 744.331.

History.—s. 71, ch. 90-271.



744.345 - Letters of guardianship.

744.345 Letters of guardianship.—Letters of guardianship shall be issued to the guardian and shall specify whether the guardianship pertains to the person, or the property, or both, of the ward. The letters must state whether the guardianship is plenary or limited, and, if limited, the letters must state the powers and duties of the guardian. The letters shall state whether or not and to what extent the guardian is authorized to act on behalf of the ward with regard to any advance directive previously executed by the ward.

History.—s. 1, ch. 74-106; s. 12, ch. 75-222; s. 28, ch. 89-96; s. 25, ch. 90-271; s. 7, ch. 92-199; s. 2, ch. 94-183; s. 13, ch. 2015-83.

Note.—Created from former s. 744.40; former s. 744.313.



744.347 - Oath of guardian.

744.347 Oath of guardian.—Before exercising his or her authority as guardian, every guardian shall take an oath that he or she will faithfully perform his or her duties as guardian. This oath is not jurisdictional.

History.—s. 1, ch. 74-106; ss. 19, 26, ch. 75-222; s. 40, ch. 89-96; s. 1082, ch. 97-102.

Note.—Created from former s. 744.36.



744.351 - Bond of guardian.

744.351 Bond of guardian.—

(1) Before exercising his or her authority as guardian, every person appointed a guardian of the property of a ward in this state shall file a bond with surety as prescribed in s. 45.011 to be approved by the clerk. The bond shall be payable to the Governor of the state and the Governor’s successors in office, conditioned on the faithful performance of all duties by the guardian. In form the bond shall be joint and several. When the petitioner or guardian presents compelling reasons, the court may waive a bond or require the use of a designated financial institution as defined in s. 655.005(1).

(2) When the sureties on a bond are natural persons, the guardian shall be required to file with the annual guardianship report proof satisfactory to the court that the sureties are alive and solvent.

(3) The penal sum of a guardian’s bond shall be fixed by the court, and it must be in an amount not less than the full amount of the cash on hand and on deposit belonging to the ward and subject to the control of the guardian, plus the value of the notes and bonds owned by the ward that are payable to bearer, and plus the value of all other intangible personal property, in whatever form, owned by the ward which has a market value which readily can be fixed and which intangible personal property readily can be traded for cash or its equivalent.

(4) For good cause, the court may require, or increase or reduce the amount of, bond or change or release the surety.

(5) Financial institutions as defined in s. 744.309(4), other than a trust company operating under chapter 662 which is not a licensed family trust company or foreign licensed family trust company, and public guardians authorized by law to be guardians are not required to file bonds.

(6) When it is expedient in the judgment of any court having jurisdiction of any guardianship property, because the size of the bond required of the guardian is burdensome, or for other cause, the court may order, in lieu of a bond or in addition to a lesser bond, that the guardian place all or part of the property of the ward in a designated financial institution under the same conditions and limitations as are contained in s. 69.031. A designated financial institution shall also include a dealer, as defined in s. 517.021(6), if the dealer is a member of the Security Investment Protection Corporation and is doing business in the state.

History.—s. 1, ch. 74-106; ss. 19, 26, ch. 75-222; s. 1, ch. 77-174; s. 2, ch. 78-342; s. 2, ch. 86-120; s. 41, ch. 89-96; s. 26, ch. 90-271; s. 30, ch. 95-401; s. 9, ch. 96-354; s. 1785, ch. 97-102; s. 39, ch. 2014-97.

Note.—Created from former s. 744.38.



744.354 - Validity of bond.

744.354 Validity of bond.—No bond executed by any guardian shall be invalid because of an informality in it or because of an informality or illegality in the appointment of the guardian. The bond shall have the same force and effect as if the bond had been executed in proper form and the appointment had been legally made.

History.—s. 1, ch. 74-106; ss. 19, 26, ch. 75-222; s. 42, ch. 89-96.

Note.—Created from former s. 744.42.



744.357 - Liability of surety.

744.357 Liability of surety.—No surety for a guardian shall be charged beyond the property of the ward.

History.—s. 1, ch. 74-106; ss. 19, 26, ch. 75-222; s. 43, ch. 89-96; s. 27, ch. 90-271.

Note.—Created from former s. 744.43.



744.358 - Liability of a guardian.

744.358 Liability of a guardian.—

(1) A guardian is not liable, solely because of the guardianship, for the debts, contracts, or torts of her or his ward.

(2) In dealing with the ward’s property, a guardian is subject to the standards set forth in s. 518.11.

History.—s. 44, ch. 89-96; s. 28, ch. 90-271; s. 1083, ch. 97-102.



744.359 - Abuse, neglect, or exploitation by a guardian.

744.359 Abuse, neglect, or exploitation by a guardian.—

(1) A guardian may not abuse, neglect, or exploit a ward.

(2) A guardian has committed exploitation when the guardian:

(a) Commits fraud in obtaining appointment as a guardian;

(b) Abuses his or her powers; or

(c) Wastes, embezzles, or intentionally mismanages the assets of the ward.

(3) A person who believes that a guardian is abusing, neglecting, or exploiting a ward shall report the incident to the central abuse hotline of the Department of Children and Families.

(4) This section shall be interpreted in conformity with s. 825.103.

History.—s. 14, ch. 2015-83.






Part VI - POWERS AND DUTIES (ss. 744.361-744.462)

744.361 - Powers and duties of guardian.

744.361 Powers and duties of guardian.—

(1) The guardian of an incapacitated person is a fiduciary and may exercise only those rights that have been removed from the ward and delegated to the guardian. The guardian of a minor shall exercise the powers of a plenary guardian.

(2) The guardian shall act within the scope of the authority granted by the court and as provided by law.

(3) The guardian shall act in good faith.

(4) A guardian may not act in a manner that is contrary to the ward’s best interests under the circumstances.

(5) A guardian who has special skills or expertise, or is appointed in reliance upon the guardian’s representation that the guardian has special skills or expertise, shall use those special skills or expertise when acting on behalf of the ward.

(6) The guardian shall file an initial guardianship report in accordance with s. 744.362.

(7) The guardian shall file a guardianship report annually in accordance with s. 744.367.

(8) The guardian of the person shall implement the guardianship plan.

(9) When two or more guardians have been appointed, the guardians shall consult with each other.

(10) A guardian who is given authority over any property of the ward shall:

(a) Protect and preserve the property and invest it prudently as provided in chapter 518, apply it as provided in s. 744.397, and keep clear, distinct, and accurate records of the administration of the ward’s property.

(b) Perform all other duties required of him or her by law.

(c) At the termination of the guardianship, deliver the property of the ward to the person lawfully entitled to it.

(11) The guardian shall observe the standards in dealing with the guardianship property that would be observed by a prudent person dealing with the property of another.

(12) The guardian, if authorized by the court, shall take possession of all of the ward’s property and of the rents, income, issues, and profits from it, whether accruing before or after the guardian’s appointment, and of the proceeds arising from the sale, lease, or mortgage of the property or of any part. All of the property and the rents, income, issues, and profits from it are assets in the hands of the guardian for the payment of debts, taxes, claims, charges, and expenses of the guardianship and for the care, support, maintenance, and education of the ward or the ward’s dependents, as provided for under the terms of the guardianship plan or by law.

(13) Recognizing that every individual has unique needs and abilities, a guardian who is given authority over a ward’s person shall, as appropriate under the circumstances:

(a) Consider the expressed desires of the ward as known by the guardian when making decisions that affect the ward.

(b) Allow the ward to maintain contact with family and friends unless the guardian believes that such contact may cause harm to the ward.

(c) Not restrict the physical liberty of the ward more than reasonably necessary to protect the ward or another person from serious physical injury, illness, or disease.

(d) Assist the ward in developing or regaining capacity, if medically possible.

(e) Notify the court if the guardian believes that the ward has regained capacity and that one or more of the rights that have been removed should be restored to the ward.

(f) To the extent applicable, make provision for the medical, mental, rehabilitative, or personal care services for the welfare of the ward.

(g) To the extent applicable, acquire a clear understanding of the risks and benefits of a recommended course of health care treatment before making a health care decision.

(h) Evaluate the ward’s medical and health care options, financial resources, and desires when making residential decisions that are best suited for the current needs of the ward.

(i) Advocate on behalf of the ward in institutional and other residential settings and regarding access to home and community-based services.

(j) When not inconsistent with the person’s goals, needs, and preferences, acquire an understanding of the available residential options and give priority to home and other community-based services and settings.

(14) A professional guardian must ensure that each of the guardian’s wards is personally visited by the guardian or one of the guardian’s professional staff at least once each calendar quarter. During the personal visit, the guardian or the guardian’s professional staff person shall assess:

(a) The ward’s physical appearance and condition.

(b) The appropriateness of the ward’s current living situation.

(c) The need for any additional services and the necessity for continuation of existing services, taking into consideration all aspects of social, psychological, educational, direct service, health, and personal care needs.

(d) The nature and extent of visitation and communication with the ward’s family and friends.

This subsection does not apply to a professional guardian who has been appointed only as guardian of the property.

History.—s. 1, ch. 74-106; ss. 6, 26, ch. 75-222; s. 45, ch. 89-96; s. 29, ch. 90-271; s. 1084, ch. 97-102; s. 13, ch. 2006-178; s. 45, ch. 2006-217; s. 15, ch. 2015-83.

Note.—Created from former ss. 744.48, 744.49.



744.362 - Initial guardianship report.

744.362 Initial guardianship report.—

(1) Each guardian shall file with the court an initial guardianship report within 60 days after her or his letters of guardianship are signed. The initial guardianship report for a guardian of the property must consist of a verified inventory. The initial report for a guardian of the person must consist of an initial guardianship plan. The initial report shall be served on the ward, unless the ward is a minor under the age of 14 years or is totally incapacitated, and the attorney for the ward. Either the ward or the ward’s attorney may request a hearing concerning the adequacy of the report.

(2) Review of the initial guardianship report and representation of the ward during an objection thereto, if any, shall be the appointed attorney’s final official action on behalf of the ward. Thereafter, the court-appointed attorney is no longer obligated to represent the ward.

History.—s. 46, ch. 89-96; s. 30, ch. 90-271; s. 24, ch. 92-200; s. 23, ch. 95-401; s. 1085, ch. 97-102.



744.363 - Initial guardianship plan.

744.363 Initial guardianship plan.—

(1) The initial guardianship plan shall include the following:

(a) The provision of medical, mental, or personal care services for the welfare of the ward;

(b) The provision of social and personal services for the welfare of the ward;

(c) The place and kind of residential setting best suited for the needs of the ward;

(d) The application of health and accident insurance and any other private or governmental benefits to which the ward may be entitled to meet any part of the costs of medical, mental health, or related services provided to the ward; and

(e) Any physical and mental examinations necessary to determine the ward’s medical and mental health treatment needs.

(2) The initial guardianship plan for an incapacitated person must be based on the recommendations of the examining committee’s examination, as incorporated into the order determining incapacity.

(3) Unless the ward has been found to be totally incapacitated or is a minor under the age of 14 years, the initial guardianship plan must contain an attestation that the guardian has consulted with the ward and, to the extent reasonable, has honored the ward’s wishes consistent with the rights retained by the ward under the plan. To the maximum extent reasonable, the plan must be in accordance with the wishes of the ward.

(4) The guardianship plan may not restrict the physical liberty of the ward more than reasonably necessary to protect the ward or others from serious physical injury, illness, or disease and to provide the ward with medical care and mental health treatment for the ward’s physical and mental health.

(5) An initial guardianship plan continues in effect until it is amended or replaced by the approval of an annual guardianship plan, until the restoration of capacity or death of the ward, or until the ward, if a minor, reaches the age of 18 years. If there are significant changes in the capacity of the ward to meet the essential requirements for his or her health or safety, the guardian may file a petition to modify the guardianship plan and shall serve notice on all persons who received notice of the plan. At the hearing on such petition, the court may modify the guardianship plan and specify the effective date of such amendment.

(6) In exercising his or her powers, the guardian shall recognize any rights retained by the ward.

History.—s. 47, ch. 89-96; s. 31, ch. 90-271; s. 1086, ch. 97-102.



744.365 - Verified inventory.

744.365 Verified inventory.—

(1) FILING.—A guardian of the property shall file a verified inventory of the ward’s property.

(2) CONTENTS.—The verified inventory must include the following:

(a) All property of the ward, real and personal, that has come into the guardian’s possession or knowledge, including a statement of all encumbrances, liens, and other secured claims on any item, any claims against the property, any cause of action accruing to the ward, and any trusts of which the ward is a beneficiary.

(b) The location of the real and personal property in sufficient detail so that it may be clearly identified or located.

(c) A description of all sources of income, including, without limitation, social security benefits and pensions.

(3) CASH ASSETS.—Along with the verified inventory, the guardian must file a copy of the most current statement of all of the ward’s cash assets from all institutions where the cash is on deposit.

(4) SAFE-DEPOSIT BOX.—

(a) The initial opening of any safe-deposit box of the ward must be conducted in the presence of an employee of the institution where the box is located. The inventory of the contents of the box also must be conducted in the presence of the employee, who must verify the contents of the box by signing a copy of the inventory. This safe-deposit box inventory shall be filed with the court within 10 days after the box is opened.

(b) The guardian shall provide the ward with a copy of each signed safe-deposit box inventory unless the ward is a minor or has been adjudicated totally incapacitated or unless the order appointing the guardian states otherwise.

(c) Nothing may be removed from the ward’s safe-deposit box without specific court approval.

(5) RECORDS RETENTION.—

(a) The guardian shall maintain substantiating papers and records sufficient to demonstrate the accuracy of the initial inventory for a period of 3 years after her or his discharge. The substantiating papers need not be filed with the court but must be made available for inspection and review at such time and place and before such persons as the court may order.

(b) As part of the substantiating papers, the guardian must identify by name, address, and occupation, the witness or witnesses, if any, who were present during the initial inventory of the ward’s personal property.

(6) AUDIT FEE.—

(a) Where the value of the ward’s property exceeds $25,000, a guardian shall pay from the ward’s property to the clerk of the circuit court a fee of up to $85, upon the filing of the verified inventory, for the auditing of the inventory. Upon petition by the guardian, the court may waive the auditing fee upon a showing of insufficient funds in the ward’s estate. Any guardian unable to pay the auditing fee may petition the court for waiver of the fee. The court may waive the fee after it has reviewed the documentation filed by the guardian in support of the waiver.

(b) An audit fee may not be charged to any ward whose property has a value of less than $25,000.

History.—s. 49, ch. 89-96; s. 32, ch. 90-271; s. 1087, ch. 97-102; s. 115, ch. 2003-402; s. 77, ch. 2004-265; s. 14, ch. 2006-178; s. 40, ch. 2008-111.



744.367 - Duty to file annual guardianship report.

744.367 Duty to file annual guardianship report.—

(1) Unless the court requires filing on a calendar-year basis, each guardian of the person shall file with the court an annual guardianship plan at least 60 days, but no more than 90 days, before the last day of the anniversary month that the letters of guardianship were signed, and the plan must cover the coming fiscal year, ending on the last day in such anniversary month. If the court requires calendar-year filing, the guardianship plan for the forthcoming calendar year must be filed on or after September 1 but no later than December 1 of the current year.

(2) Unless the court requires or authorizes filing on a fiscal-year basis, each guardian of the property shall file with the court an annual accounting on or before April 1 of each year. The annual accounting must cover the preceding calendar year. If the court authorizes or directs filing on a fiscal-year basis, the annual accounting must be filed on or before the first day of the fourth month after the end of the fiscal year.

(3) The annual guardianship report of a guardian of the property must consist of an annual accounting, and the annual report of a guardian of the person must consist of an annual guardianship plan. The annual report shall be served on the ward, unless the ward is a minor or is totally incapacitated, and on the attorney for the ward, if any. The guardian shall provide a copy to any other person as the court may direct.

(4) Unless the ward is a minor or has been determined to be totally incapacitated, the guardian shall review a copy of the annual report with the ward, to the extent possible. Within 30 days after the annual report has been filed, any interested person, including the ward, may file written objections to any element of the report, specifying the nature of the objection.

(5) If the guardian fails to timely file the annual guardianship report, the judge may impose sanctions which may include contempt, removal of the guardian, or other sanctions provided by law in s. 744.3685.

(6) Notwithstanding any other requirement of this section or unless otherwise directed by the court, the guardian of the property may file the first annual accounting on either a fiscal-year or calendar-year basis. Unless the court directs otherwise, the guardian shall notify the court as to the guardian’s filing intention within 30 days from the date the guardian was issued the letter of guardianship. All subsequent annual accountings must be filed on the same accounting period as the first annual accounting unless the court authorizes or directs otherwise. The first accounting period must end within 1 year after the end of the month in which the letters of guardianship were issued to the guardian of the property.

History.—s. 1, ch. 74-106; ss. 6, 26, ch. 75-222; s. 50, ch. 89-96; s. 33, ch. 90-271; s. 25, ch. 92-200; s. 68, ch. 95-211; s. 24, ch. 95-401; s. 10, ch. 96-354; s. 15, ch. 2006-178; s. 16, ch. 2015-83.

Note.—Created from former s. 744.482.



744.3675 - Annual guardianship plan.

744.3675 Annual guardianship plan.—Each guardian of the person must file with the court an annual guardianship plan which updates information about the condition of the ward. The annual plan must specify the current needs of the ward and how those needs are proposed to be met in the coming year.

(1) Each plan for an adult ward must, if applicable, include:

(a) Information concerning the residence of the ward, including:

1. The ward’s address at the time of filing the plan.

2. The name and address of each place where the ward was maintained during the preceding year.

3. The length of stay of the ward at each place.

4. A statement of whether the current residential setting is best suited for the current needs of the ward.

5. Plans for ensuring during the coming year that the ward is in the best residential setting to meet his or her needs.

(b) Information concerning the medical and mental health conditions and treatment and rehabilitation needs of the ward, including:

1. A resume of any professional medical treatment given to the ward during the preceding year.

2. The report of a physician who examined the ward no more than 90 days before the beginning of the applicable reporting period. The report must contain an evaluation of the ward’s condition and a statement of the current level of capacity of the ward.

3. The plan for providing medical, mental health, and rehabilitative services in the coming year.

(c) Information concerning the social condition of the ward, including:

1. The social and personal services currently used by the ward.

2. The social skills of the ward, including a statement of how well the ward communicates and maintains interpersonal relationships.

3. The social needs of the ward.

(2) Each plan filed by the legal guardian of a minor must include:

(a) Information concerning the residence of the minor, including:

1. The minor’s address at the time of filing the plan.

2. The name and address of each place the minor lived during the preceding year.

(b) Information concerning the medical and mental health conditions and treatment and rehabilitation needs of the minor, including:

1. A resume of any professional medical treatment given to the minor during the preceding year.

2. A report from the physician who examined the minor no more than 180 days before the beginning of the applicable reporting period that contains an evaluation of the minor’s physical and mental conditions.

3. The plan for providing medical services in the coming year.

(c) Information concerning the education of the minor, including:

1. A summary of the school progress report.

2. The social development of the minor, including a statement of how well the minor communicates and maintains interpersonal relationships.

3. The social needs of the minor.

(3) Each plan for an adult ward must address the issue of restoration of rights to the ward and include:

(a) A summary of activities during the preceding year that were designed to enhance the capacity of the ward.

(b) A statement of whether the ward can have any rights restored.

(c) A statement of whether restoration of any rights will be sought.

(4) The court, in its discretion, may require reexamination of the ward by a physician at any time.

History.—s. 51, ch. 89-96; s. 34, ch. 90-271; s. 11, ch. 96-354; s. 1786, ch. 97-102; s. 4, ch. 97-161; s. 16, ch. 2006-178.



744.3678 - Annual accounting.

744.3678 Annual accounting.—

(1) Each guardian of the property must file an annual accounting with the court.

(2) The annual accounting must include:

(a) A full and correct account of the receipts and disbursements of all of the ward’s property over which the guardian has control and a statement of the ward’s property on hand at the end of the accounting period. This paragraph does not apply to any property or any trust of which the ward is a beneficiary but which is not under the control or administration of the guardian.

(b) A copy of the annual or year-end statement of all of the ward’s cash accounts from each of the institutions where the cash is deposited.

(3) The guardian must obtain a receipt, canceled check, or other proof of payment for all expenditures and disbursements made on behalf of the ward. The guardian must preserve all evidence of payment, along with other substantiating papers, for a period of 3 years after his or her discharge. The receipts, proofs of payment, and substantiating papers need not be filed with the court but shall be made available for inspection and review at the time and place and before the persons as the court may order.

(4) The guardian shall pay from the ward’s estate to the clerk of the circuit court a fee based upon the following graduated fee schedule, upon the filing of the annual financial return, for the auditing of the return:

(a) For estates with a value of $25,000 or less the clerk of the court may charge a fee of up to $20.

(b) For estates with a value of more than $25,000 up to and including $100,000 the clerk of the court may charge a fee of up to $85.

(c) For estates with a value of more than $100,000 up to and including $500,000 the clerk of the court may charge a fee of up to $170.

(d) For estates with a value in excess of $500,000 the clerk of the court may charge a fee of up to $250.

Upon petition by the guardian, the court may waive the auditing fee upon a showing of insufficient funds in the ward’s estate. Any guardian unable to pay the auditing fee may petition the court for a waiver of the fee. The court may waive the fee after it has reviewed the documentation filed by the guardian in support of the waiver.

(5) This section does not apply if the court determines that the ward receives income only from social security benefits and the guardian is the ward’s representative payee for the benefits.

History.—s. 52, ch. 89-96; ss. 35, 72, ch. 90-271; s. 1088, ch. 97-102; s. 116, ch. 2003-402; s. 13, ch. 2004-260; s. 78, ch. 2004-265; s. 139, ch. 2005-2; s. 17, ch. 2006-178; s. 41, ch. 2008-111.



744.3679 - Simplified accounting procedures in certain cases.

744.3679 Simplified accounting procedures in certain cases.—

(1) In a guardianship of property, when all assets of the estate are in designated depositories under s. 69.031 and the only transactions that occur in that account are interest accrual, deposits from a settlement, or financial institution service charges, the guardian may elect to file an accounting consisting of:

(a) The original or a certified copy of the year-end statement of the ward’s account from the financial institution; and

(b) A statement by the guardian under penalty of perjury that the guardian has custody and control of the ward’s property as shown in the year-end statement.

(2) The accounting allowed by subsection (1) is in lieu of the accounting and auditing procedures under s. 744.3678(2). However, any interested party may seek judicial review as provided in s. 744.3685.

(3) The guardian need not be represented by an attorney in order to file the annual accounting allowed by subsection (1).

History.—s. 1, ch. 93-102; s. 18, ch. 2006-178.



744.368 - Responsibilities of the clerk of the circuit court.

744.368 Responsibilities of the clerk of the circuit court.—

(1) In addition to the duty to serve as the custodian of the guardianship files, the clerk shall review each initial and annual guardianship report to ensure that it contains information about the ward addressing, as appropriate:

(a) Physical and mental health care;

(b) Personal and social services;

(c) The residential setting;

(d) The application of insurance, private benefits, and government benefits;

(e) The physical and mental health examinations; and

(f) The initial verified inventory or the annual accounting.

(2) The clerk shall, within 30 days after the date of filing of the initial or annual report of the guardian of the person, complete his or her review of the report.

(3) Within 90 days after the filing of the verified inventory and accountings by a guardian of the property, the clerk shall audit the verified inventory and the accountings. The clerk shall advise the court of the results of the audit.

(4) The clerk shall report to the court when a report is not timely filed.

(5) If the clerk has reason to believe further review is appropriate, the clerk may request and review records and documents that reasonably impact guardianship assets, including, but not limited to, the beginning inventory balance and any fees charged to the guardianship.

(6) If a guardian fails to produce records and documents to the clerk upon request, the clerk may request the court to enter an order pursuant to s. 744.3685(2) by filing an affidavit that identifies the records and documents requested and shows good cause as to why the documents and records requested are needed to complete the audit.

(7) Upon application to the court supported by an affidavit pursuant to subsection (6), the clerk may issue subpoenas to nonparties to compel production of books, papers, and other documentary evidence. Before issuance of a subpoena by affidavit, the clerk must serve notice on the guardian and the ward, unless the ward is a minor or totally incapacitated, of the intent to serve subpoenas to nonparties.

(a) The clerk must attach the affidavit and the proposed subpoena to the notice to the guardian and, if appropriate, to the ward, and must:

1. State the time, place, and method for production of the documents or items, and the name and address of the person who is to produce the documents or items, if known, or, if not known, a general description sufficient to identify the person or the particular class or group to which the person belongs.

2. Include a designation of the items to be produced.

3. State that the person who will be asked to produce the documents or items has the right to object to the production under this section and that the person is not required to surrender the documents or items.

(b) A copy of the notice and proposed subpoena may not be furnished to the person upon whom the subpoena is to be served.

(c) If the guardian or ward serves an objection to production under this subsection within 10 days after service of the notice, the documents or items may not be required to be produced until resolution of the objection. If an objection is not made within 10 days after service of the notice, the clerk may issue the subpoena to the nonparty. The court may shorten the period within which a guardian or ward is required to file an objection upon a showing by the clerk by affidavit that the ward’s property is in imminent danger of being wasted, misappropriated, or lost unless immediate action is taken.

History.—s. 53, ch. 89-96; s. 36, ch. 90-271; s. 1089, ch. 97-102; s. 19, ch. 2006-178; s. 3, ch. 2014-124.



744.3685 - Order requiring guardianship report; contempt.

744.3685 Order requiring guardianship report; contempt.—

(1) If a guardian fails to file the guardianship report, the court shall order the guardian to file the report within 15 days after the service of the order upon her or him or show cause why she or he may not be compelled to do so.

(2) If a guardian fails to comply with the submission of records and documents requested by the clerk during the audit, upon a showing of good cause by affidavit of the clerk which shows the reasons the records must be produced, the court may order the guardian to produce the records and documents within a period specified by the court unless the guardian shows good cause as to why the guardian may not be compelled to do so before the deadline specified by the court. The affidavit of the clerk shall be served with the order.

(3) A copy of an order entered pursuant to subsection (1) or subsection (2) shall be served on the guardian or on the guardian’s resident agent. If the guardian fails to comply with the order within the time specified by the order without good cause, the court may cite the guardian for contempt of court and may fine her or him. The fine may not be paid out of the ward’s property.

History.—s. 1, ch. 74-106; ss. 17, 26, ch. 75-222; s. 70, ch. 89-96; s. 37, ch. 90-271; s. 1090, ch. 97-102; s. 4, ch. 2014-124.

Note.—Created from former s. 745.29; former s. 744.431.



744.369 - Judicial review of guardianship reports.

744.369 Judicial review of guardianship reports.—

(1) The court shall review the initial guardianship report within 60 days after the filing of the clerk’s report of findings to the court. The court shall review the annual guardianship report within 30 days after the filing of the clerk’s report of findings to the court.

(2) The court may appoint a general or special magistrate to assist the court in its review function. The court may require the general or special magistrate to conduct random field audits.

(3) If an initial or annual report is not timely filed, the court shall order the guardian to file the report or to show cause why the report has not been filed within the prescribed time. Service of the order and subsequent proceedings shall be governed by s. 744.3685.

(4) The court must review the initial and annual guardianship report to determine that the report:

(a) Meets the needs of the ward;

(b) Authorizes the guardian to act only in areas in which an adult ward has been declared incapacitated; and

(c) Conforms to all other requirements of the law.

(5) Upon examining the initial or annual guardianship report, the court shall enter an order approving or disapproving the report. If the court disapproves the report, the court shall order the guardian to provide a revised report or proof of any item in the report to the court. The guardian shall do so within a reasonable amount of time set by court.

(6) If the guardian fails to comply with the court order entered pursuant to subsection (5), the court shall take immediate action to compel compliance or to sanction the guardian after a hearing with appropriate notice to the ward, the ward’s counsel, if any, the guardian, and the ward’s next of kin.

(7) If an objection has been filed to a report, the court shall set the matter for hearing and shall conduct the hearing within 30 days after the filing of the objection. After the hearing, the court shall enter a written order either approving, or ordering modifications to, the report. If an objection is found to be without merit, the court may assess costs and attorney’s fees against the person who made the objection.

(8) The approved report constitutes the authority for the guardian to act in the forthcoming year. The powers of the guardian are limited by the terms of the report. The annual report may not grant additional authority to the guardian without a hearing, as provided for in s. 744.331, to determine that the ward is incapacitated to act in that matter. Unless the court orders otherwise, the guardian may continue to act under authority of the last-approved report until the forthcoming year’s report is approved.

History.—s. 54, ch. 89-96; s. 38, ch. 90-271; s. 1, ch. 99-277; s. 96, ch. 2004-11; s. 17, ch. 2015-83.



744.3701 - Confidentiality.

744.3701 Confidentiality.—

(1) Unless otherwise ordered by the court, upon a showing of good cause, an initial, annual, or final guardianship report or amendment thereto, or a court record relating to the settlement of a claim, is subject to inspection only by the court, the clerk or the clerk’s representative, the guardian and the guardian’s attorney, the guardian ad litem with regard to the settlement of the claim, the ward if he or she is at least 14 years of age and has not been determined to be totally incapacitated, the ward’s attorney, the minor if he or she is at least 14 years of age, or the attorney representing the minor with regard to the minor’s claim, or as otherwise provided by this chapter.

(2) The court may direct disclosure and recording of parts of an initial, annual, or final report or amendment thereto, or a court record relating to the settlement of a claim, including a petition for approval of a settlement on behalf of a ward or minor, a report of a guardian ad litem relating to a pending settlement, or an order approving a settlement on behalf of a ward or minor, in connection with a real property transaction or for such other purpose as the court allows.

(3) A court record relating to the settlement of a ward’s or minor’s claim, including a petition for approval of a settlement on behalf of a ward or minor, a report of a guardian ad litem relating to a pending settlement, or an order approving a settlement on behalf of a ward or minor, is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution and may not be disclosed except as specifically authorized.

History.—s. 39, ch. 90-271; s. 1091, ch. 97-102; s. 1, ch. 2015-84.



744.371 - Relief to be granted.

744.371 Relief to be granted.—If it appears from the annual guardianship report that:

(1) The condition of the ward requires further examination;

(2) Any change in the proposed care, maintenance, or treatment is needed;

(3) The ward is qualified for restoration of some or all rights;

(4) The condition or maintenance of the ward requires the performance or doing of any other thing for the best interest of the ward which is not indicated in the plan; or

(5) There is any other matter necessary to protect the interests of the ward,

the court shall, after a hearing with appropriate notice, amend the plan or enter any other order necessary to protect the ward.

History.—s. 1, ch. 74-106; ss. 6, 26, ch. 75-222; s. 55, ch. 89-96; s. 40, ch. 90-271.

Note.—Created from former s. 744.484.



744.3715 - Petition for interim judicial review.

744.3715 Petition for interim judicial review.—

(1) At any time, any interested person, including the ward, may petition the court for review alleging that the guardian is not complying with the guardianship plan, is exceeding his or her authority under the guardianship plan, is acting in a manner contrary to s. 744.361, is denying visitation between the ward and his or her relatives in violation of s. 744.361(13), or is not acting in the best interest of the ward. The petition for review must state the nature of the objection to the guardian’s action or proposed action. Upon the filing of any such petition, the court shall review the petition and act upon it expeditiously.

(2) If the petition for review is found to be without merit, the court may assess costs and attorney’s fees against the petitioner.

History.—s. 56, ch. 89-96; s. 41, ch. 90-271; s. 1092, ch. 97-102; s. 18, ch. 2015-83.



744.372 - Judicial review of guardianships.

744.372 Judicial review of guardianships.—The court retains jurisdiction over all guardianships. The court shall review the appropriateness and extent of a guardianship annually and:

(1) If an objection to the terms of the guardianship report has been filed pursuant to s. 744.367;

(2) If interim review has been requested under s. 744.3715;

(3) If a person, including the ward, has filed a suggestion of increased capacity; or

(4) If the guardianship report has not been received and the guardian has failed to respond to a show cause order.

History.—s. 57, ch. 89-96; s. 42, ch. 90-271.



744.3725 - Procedure for extraordinary authority.

744.3725 Procedure for extraordinary authority.—Before the court may grant authority to a guardian to exercise any of the rights specified in s. 744.3215(4), the court must:

(1) Appoint an independent attorney to act on the incapacitated person’s behalf, and the attorney must have the opportunity to meet with the person and to present evidence and cross-examine witnesses at any hearing on the petition for authority to act;

(2) Receive as evidence independent medical, psychological, and social evaluations with respect to the incapacitated person by competent professionals or appoint its own experts to assist in the evaluations;

(3) Personally meet with the incapacitated person to obtain its own impression of the person’s capacity, so as to afford the incapacitated person the full opportunity to express his or her personal views or desires with respect to the judicial proceeding and issue before the court;

(4) Find by clear and convincing evidence that the person lacks the capacity to make a decision about the issue before the court and that the incapacitated person’s capacity is not likely to change in the foreseeable future;

(5) Be persuaded by clear and convincing evidence that the authority being requested is in the best interests of the incapacitated person; and

(6) In the case of dissolution of marriage, find that the ward’s spouse has consented to the dissolution.

The provisions of this section and s. 744.3215(4) are procedural and do not establish any new or independent right to or authority over the termination of parental rights, dissolution of marriage, sterilization, abortion, or the termination of life support systems.

History.—s. 58, ch. 89-96; s. 43, ch. 90-271; s. 25, ch. 95-401; s. 1093, ch. 97-102.



744.373 - Production of property.

744.373 Production of property.—On the petition of a creditor or other interested person, including the ward, or on its own motion, the court may require a guardian of the property to produce satisfactory evidence that the property of the ward for which the guardian is responsible is in the guardian’s possession or under her or his control. If it deems it necessary or proper, the court may order the guardian to produce the property for the inspection of the creditor, another interested person, the ward, or the court.

History.—s. 1, ch. 74-106; ss. 17, 26, ch. 75-222; s. 71, ch. 89-96; s. 44, ch. 90-271; s. 1094, ch. 97-102.

Note.—Created from former s. 745.30; former s. 744.434.



744.3735 - Annual appearance of the guardian.

744.3735 Annual appearance of the guardian.—The court may require the guardian to appear before the court at the time the guardian files the annual guardianship report or at such other time as the court determines, in order for the court to inquire as to any matter relating to the well-being of the ward.

History.—s. 1, ch. 74-106; ss. 17, 26, ch. 75-222; s. 11, ch. 79-221; s. 72, ch. 89-96.

Note.—Former s. 744.437.



744.374 - Payments to guardian.

744.374 Payments to guardian.—If there is more than one guardian, either guardian may petition for an order directing the guardian of the property to pay to the guardian of the person periodic amounts for the support, care, maintenance, education, and other needs of the ward if not otherwise provided for in the guardianship plan. The amount may be increased or decreased from time to time. If an order is entered, the receipt of the guardian for payments made shall be a sufficient discharge of the guardian who makes the payments. The guardian shall not be bound to see to the application of the payments.

History.—s. 1, ch. 74-106; ss. 6, 26, ch. 75-222; s. 59, ch. 89-96; s. 45, ch. 90-271; s. 1095, ch. 97-102.

Note.—Created from former s. 744.50.



744.381 - Appraisals.

744.381 Appraisals.—When the court deems it necessary, appraisers may be appointed to appraise the property of the ward that is subject to the guardianship.

History.—s. 1, ch. 74-106; s. 61, ch. 89-96; s. 46, ch. 90-271.

Note.—Created from former s. 744.54.



744.384 - Subsequently discovered or acquired property.

744.384 Subsequently discovered or acquired property.—

(1) If a plenary guardian of the property of the ward learns of any property that is not included in previous inventories, the property shall be inventoried within 30 days after the discovery or acquisition.

(2) If a limited guardian of the property of the ward learns of any property that was not known to the court at the time of his or her appointment, he or she shall file a report of such property with the court. Upon petition by the guardian, ward, or other interested person, the court, after hearing with appropriate notice, may direct the guardian to take custody and control of such property, without further adjudicatory proceeding under s. 744.331.

History.—s. 1, ch. 74-106; ss. 14, 26, ch. 75-222; s. 62, ch. 89-96; s. 47, ch. 90-271; s. 1096, ch. 97-102.

Note.—Created from former s. 744.59.



744.387 - Settlement of claims.

744.387 Settlement of claims.—

(1) When a settlement of any claim by or against the guardian, whether arising as a result of personal injury or otherwise, and whether arising before or after appointment of a guardian, is proposed, but before an action to enforce it is begun, on petition by the guardian of the property stating the facts of the claim, question, or dispute and the proposed settlement, and on any evidence that is introduced, the court may enter an order authorizing the settlement if satisfied that the settlement will be for the best interest of the ward. The order shall relieve the guardian from any further responsibility in connection with the claim or dispute when the settlement has been made in accordance with the order. The order authorizing the settlement may also determine whether an additional bond is required and, if so, shall fix the amount of it.

(2) In the same manner as provided in subsection (1) or as authorized by s. 744.301, the natural guardians or guardian of a minor may settle any claim by or on behalf of a minor that does not exceed $15,000 without bond. A legal guardianship shall be required when the amount of the net settlement to the ward exceeds $15,000.

(3)(a) No settlement after an action has been commenced by or on behalf of a ward shall be effective unless approved by the court having jurisdiction of the action.

(b) In the event of settlement or judgment in favor of the ward or minor, the court may authorize the natural guardians or guardian, or a guardian of the property appointed by a court of competent jurisdiction, to collect the amount of the settlement or judgment and to execute a release or satisfaction. When the amount of net settlement to the ward or judgment exceeds $15,000 and no guardian has been appointed, the court shall require the appointment of a guardian for the property.

(4) In making a settlement under court order as provided in this section, the guardian is authorized to execute any instrument that may be necessary to effect the settlement. When executed, the instrument shall be a complete release of the person making the settlement.

History.—s. 1, ch. 74-106; ss. 14, 26, ch. 75-222; s. 3, ch. 78-342; s. 10, ch. 79-221; s. 63, ch. 89-96; s. 48, ch. 90-271; s. 10, ch. 2002-195.

Note.—Created from former s. 744.60.



744.391 - Actions by and against guardian or ward.

744.391 Actions by and against guardian or ward.—If an action is brought by the guardian against the ward, or vice versa, or if the interest of the guardian is adverse to that of his or her ward, a guardian ad litem shall be appointed to represent the ward in that particular litigation. In any litigation between the guardian and the ward, a guardian ad litem shall be appointed to represent the ward. If there is a conflict of interest between the guardian and the ward, the guardian ad litem shall petition the court for removal of the guardian. Judgments in favor of the ward shall become the property of the ward without the necessity for any assignment by the guardian or receipt by the ward upon termination of guardianship. The guardian may receive payment and satisfy any judgment in behalf of the ward without joinder by the ward.

History.—s. 1, ch. 74-106; s. 64, ch. 89-96; s. 1097, ch. 97-102.

Note.—Created from former s. 744.61.



744.394 - Suspension of statutes of limitations in favor of guardian.

744.394 Suspension of statutes of limitations in favor of guardian.—If a person entitled to bring an action is declared incapacitated before the expiration of the time limited for the commencement of it and the cause of the action survives, the action may be commenced by the guardian of the property after such expiration and within 1 year from the date of the order appointing the guardian or the time otherwise limited by law, whichever is longer.

History.—s. 1, ch. 74-106; ss. 16, 26, ch. 75-222; s. 65, ch. 89-96; s. 49, ch. 90-271; s. 1098, ch. 97-102.

Note.—Created from former s. 744.62.



744.397 - Application of income of property of ward.

744.397 Application of income of property of ward.—

(1) The court may authorize the guardian of the property to apply the ward’s income, first to the ward’s care, support, education, and maintenance, and then for the care, support, education, maintenance, cost of final illness, and cost of funeral and burial or cremation of the parent, spouse, or dependents, if any, of the ward, to the extent necessary. If the income is not sufficient for these purposes, the court may authorize the expenditure of part of the principal for such purposes from time to time.

(2) The word “dependents,” as used in subsection (1) means, in addition to those persons who are legal dependents of a ward under existing law, the person or persons whom the ward is morally or equitably obligated to aid, assist, maintain, or care for, including, but not limited to, such persons as the indigent spouse of the ward, based upon the showing of an existing need and an ability of the estate of the ward to pay for, provide, or furnish the aid, assistance, maintenance, or care without unreasonably jeopardizing the care, support, and maintenance of the ward.

(3) If the ward is a minor and the ward’s parents are able to care for him or her and to support, maintain, and educate him or her, the guardian of the minor shall not so use his or her ward’s property unless directed or authorized to do so by the court.

History.—s. 1, ch. 74-106; ss. 16, 26, ch. 75-222; s. 66, ch. 89-96; s. 50, ch. 90-271; s. 1099, ch. 97-102.

Note.—Created from former s. 744.64.



744.421 - Petition for support of ward’s dependents.

744.421 Petition for support of ward’s dependents.—Any person dependent on the ward for support may petition for an order directing the guardian of the property to contribute to the support of the dependent person from the property of the ward. The court may enter an order for suitable support and education of the dependent person out of the ward’s property that is subject to the guardianship. The grant or denial of an order for support shall not preclude a further petition for increase, decrease, modification, or termination of allowance for support by either the petitioner or the guardian. The order for support shall be valid for payments made pursuant to it, but no valid payments can be made after the termination of the guardianship. The receipt of the petitioner shall be a sufficient release of the guardian for payments made pursuant to the order. If the property of the ward is derived in whole or in part from payments of compensation, adjusted compensation, pension, insurance, or other benefits made directly to the guardian by the United States Department of Veterans Affairs, notice of the petition for support shall be given by the petitioner to the office of the United States Department of Veterans Affairs having jurisdiction over the area in which the court is located and the chief attorney for the Department of Veterans’ Affairs in this state at least 15 days before the hearing on the petition. The court may not authorize payments from the ward’s property unless the ward has been adjudicated incapacitated to handle such property in accordance with s. 744.331; except in a voluntary guardianship, in which case such petition may be granted only upon the written consent of the ward.

History.—s. 1, ch. 74-106; ss. 16, 26, ch. 75-222; s. 1, ch. 77-174; s. 1, ch. 78-305; s. 80, ch. 81-167; s. 84, ch. 83-55; s. 30, ch. 88-290; s. 67, ch. 89-96; s. 51, ch. 90-271; s. 37, ch. 93-268.

Note.—Created from former s. 744.65.



744.441 - Powers of guardian upon court approval.

744.441 Powers of guardian upon court approval.—After obtaining approval of the court pursuant to a petition for authorization to act, a plenary guardian of the property, or a limited guardian of the property within the powers granted by the order appointing the guardian or an approved annual or amended guardianship report, may:

(1) Perform, compromise, or refuse performance of a ward’s contracts that continue as obligations of the estate, as he or she may determine under the circumstances.

(2) Execute, exercise, or release any powers as trustee, personal representative, custodian for minors, conservator, or donee of any power of appointment or other power that the ward might have lawfully exercised, consummated, or executed if not incapacitated, if the best interest of the ward requires such execution, exercise, or release.

(3) Make ordinary or extraordinary repairs or alterations in buildings or other structures; demolish any improvements; or raze existing, or erect new, party walls or buildings.

(4) Subdivide, develop, or dedicate land to public use; make or obtain the vacation of plats and adjust boundaries; adjust differences in valuation on exchange or partition by giving or receiving consideration; or dedicate easements to public use without consideration.

(5) Enter into a lease as lessor or lessee for any purpose, with or without option to purchase or renew, for a term within, or extending beyond, the period of guardianship.

(6) Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement.

(7) Abandon property when, in the opinion of the guardian, it is valueless or is so encumbered or in such condition that it is of no benefit to the estate.

(8) Pay calls, assessments, and other sums chargeable or accruing against, or on account of, securities.

(9) Borrow money, with or without security, to be repaid from the property or otherwise and advance money for the protection of the estate.

(10) Effect a fair and reasonable compromise with any debtor or obligor or extend, renew, or in any manner modify the terms of any obligation owing to the estate.

(11) Prosecute or defend claims or proceedings in any jurisdiction for the protection of the estate and of the guardian in the performance of his or her duties. Before authorizing a guardian to bring an action described in s. 736.0207, the court shall first find that the action appears to be in the ward’s best interests during the ward’s probable lifetime. There shall be a rebuttable presumption that an action challenging the ward’s revocation of all or part of a trust is not in the ward’s best interests if the revocation relates solely to a devise. This subsection does not preclude a challenge after the ward’s death. If the court denies a request that a guardian be authorized to bring an action described in s. 736.0207, the court shall review the continued need for a guardian and the extent of the need for delegation of the ward’s rights.

(12) Sell, mortgage, or lease any real or personal property of the estate, including homestead property, or any interest therein for cash or credit, or for part cash and part credit, and with or without security for unpaid balances.

(13) Continue any unincorporated business or venture in which the ward was engaged.

(14) Purchase the entire fee simple title to real estate in this state in which the guardian has no interest, but the purchase may be made only for a home for the ward, to protect the home of the ward or the ward’s interest, or as a home for the ward’s dependent family. If the ward is a married person and the home of the ward or of the dependent family of the ward is owned by the ward and spouse as an estate by the entirety and the home is sold pursuant to the authority of subsection (12), the court may authorize the investment of any part or all of the proceeds from the sale toward the purchase of a fee simple title to real estate in this state for a home for the ward or the dependent family of the ward as an estate by the entirety owned by the ward and spouse. If the guardian is authorized to acquire title to real estate for the ward or dependent family of the ward as an estate by the entirety in accordance with the preceding provisions, the conveyance shall be in the name of the ward and spouse and shall be effective to create an estate by the entirety in the ward and spouse.

(15) Exercise any option contained in any policy of insurance payable to, or inuring to the benefit of, the ward.

(16) Pay reasonable funeral, interment, and grave marker expenses for the ward from the ward’s estate, up to a maximum of $6,000.

(17) Make gifts of the ward’s property to members of the ward’s family in estate and income tax planning procedures.

(18) When the ward’s will evinces an objective to obtain a United States estate tax charitable deduction by use of a split interest trust (as that term is defined in s. 736.1201), but the maximum charitable deduction otherwise allowable will not be achieved in whole or in part, execute a codicil on the ward’s behalf amending said will to obtain the maximum charitable deduction allowable without diminishing the aggregate value of the benefits of any beneficiary under such will.

(19) Create or amend revocable trusts or create irrevocable trusts of property of the ward’s estate which may extend beyond the disability or life of the ward in connection with estate, gift, income, or other tax planning or in connection with estate planning. The court shall retain oversight of the assets transferred to a trust, unless otherwise ordered by the court.

(20) Renounce or disclaim any interest by testate or intestate succession or by inter vivos transfer.

(21) Enter into contracts that are appropriate for, and in the best interest of, the ward.

(22) As to a minor ward, pay expenses of the ward’s support, health, maintenance, and education, if the ward’s parents, or either of them, are alive.

History.—s. 1, ch. 74-106; ss. 22, 26, ch. 75-222; s. 1, ch. 77-174; s. 2, ch. 77-328; s. 281, ch. 79-400; s. 4, ch. 80-203; s. 3, ch. 86-120; s. 2, ch. 87-317; s. 73, ch. 89-96; s. 52, ch. 90-271; s. 1100, ch. 97-102; s. 11, ch. 97-240; s. 5, ch. 2006-77; s. 20, ch. 2006-178; s. 46, ch. 2006-217; s. 12, ch. 2011-183.

Note.—Created from former ss. 744.501, 745.03(2) and (3), 745.20, 745.23.



744.442 - Delegation of authority.

744.442 Delegation of authority.—

(1) A guardian may designate a surrogate guardian to exercise the powers of the guardian if the guardian is unavailable to act. A person designated as a surrogate guardian under this section must be a professional guardian.

(2)(a) A guardian must file a petition with the court requesting permission to designate a surrogate guardian.

(b) If the court approves the designation, the order must specify the name and business address of the surrogate guardian and the duration of appointment, which may not exceed 30 days. The court may extend the appointment for good cause shown. The surrogate guardian may exercise all powers of the guardian unless limited by order of the court. The surrogate guardian must file with the court an oath swearing or affirming that he or she will faithfully perform the duties delegated. The court may require the surrogate guardian to post a bond.

(3) This section does not limit the responsibility of the guardian to the ward and to the court. The guardian is liable for the acts of the surrogate guardian. The guardian may terminate the authority of the surrogate guardian by filing a written notice of the termination with the court.

(4) The surrogate guardian is subject to the jurisdiction of the court as if appointed to serve as guardian.

History.—s. 21, ch. 2006-178.



744.444 - Power of guardian without court approval.

744.444 Power of guardian without court approval.—Without obtaining court approval, a plenary guardian of the property, or a limited guardian of the property within the powers granted by the order appointing the guardian or an approved annual or amended guardianship report, may:

(1) Retain assets owned by the ward.

(2) Receive assets from fiduciaries or other sources.

(3) Vote stocks or other securities in person or by general or limited proxy or not vote stocks or other securities.

(4) Insure the assets of the estate against damage, loss, and liability and insure himself or herself against liability as to third persons.

(5) Execute and deliver in his or her name as guardian any instrument necessary or proper to carry out and give effect to this section.

(6) Pay taxes and assessments on the ward’s property.

(7) Pay valid encumbrances against the ward’s property in accordance with their terms, but no prepayment may be made without prior court approval.

(8) Pay reasonable living expenses for the ward, taking into consideration the accustomed standard of living, age, health, and financial condition of the ward. This subsection does not authorize the guardian of a minor to expend funds for the ward’s living expenses if one or both of the ward’s parents are alive.

(9) Elect to dissent from a will under s. 732.2125(2), seek approval to make an election in accordance with s. 732.401, or assert any other right or choice available to a surviving spouse in the administration of a decedent’s estate.

(10) Deposit or invest liquid assets of the estate, including moneys received from the sale of other assets, in federally insured interest-bearing accounts, readily marketable secured loan arrangements, money market mutual funds, or other prudent investments. The guardian may redeem or sell such deposits or investments to pay the reasonable living expenses of the ward as provided herein.

(11) Pay incidental expenses in the administration of the estate.

(12) Sell or exercise stock subscription or conversion rights and consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise.

(13) When reasonably necessary, employ persons, including attorneys, auditors, investment advisers, care managers, or agents, even if they are associated with the guardian, to advise or assist the guardian in the performance of his or her duties.

(14) Execute and deliver in his or her name as guardian any instrument that is necessary or proper to carry out the orders of the court.

(15) Hold a security in the name of a nominee or in other form without disclosure of the interest of the ward, but the guardian is liable for any act of the nominee in connection with the security so held.

(16) Pay or reimburse costs incurred and reasonable fees or compensation to persons, including attorneys, employed by the guardian pursuant to subsection (13) from the assets of the guardianship estate, subject to obtaining court approval of the annual accounting.

(17) Provide confidential information about a ward that is related to an investigation arising under part I of chapter 400 to a local or state ombudsman council member conducting such an investigation. Any such ombudsman shall have a duty to maintain the confidentiality of such information.

History.—s. 1, ch. 74-106; ss. 23, 26, ch. 75-222; s. 3, ch. 77-328; s. 282, ch. 79-400; s. 5, ch. 84-31; s. 74, ch. 89-96; s. 53, ch. 90-271; s. 1101, ch. 97-102; s. 8, ch. 2000-155; s. 12, ch. 2003-57; s. 18, ch. 2010-132.



744.446 - Conflicts of interest; prohibited activities; court approval; breach of fiduciary duty.

744.446 Conflicts of interest; prohibited activities; court approval; breach of fiduciary duty.—

(1) It is essential to the proper conduct and management of a guardianship that the guardian be independent and impartial. The fiduciary relationship which exists between the guardian and the ward may not be used for the private gain of the guardian other than the remuneration for fees and expenses provided by law. The guardian may not incur any obligation on behalf of the guardianship which conflicts with the proper discharge of the guardian’s duties.

(2) Unless prior approval is obtained by court order, or unless such relationship existed prior to appointment of the guardian and is disclosed to the court in the petition for appointment of guardian, a guardian may not:

(a) Have any interest, financial or otherwise, direct or indirect, in any business transaction or activity with the guardianship;

(b) Acquire an ownership, possessory, security, or other pecuniary interest adverse to the ward;

(c) Be designated as a beneficiary on any life insurance policy, pension, or benefit plan of the ward unless such designation was validly made by the ward prior to adjudication of incapacity of the ward; and

(d) Directly or indirectly purchase, rent, lease, or sell any property or services from or to any business entity of which the guardian or the guardian’s spouse or any of the guardian’s lineal descendants, or collateral kindred, is an officer, partner, director, shareholder, or proprietor, or has any financial interest.

(3) Any activity prohibited by this section is voidable during the term of the guardianship or by the personal representative of the ward’s estate, and the guardian is subject to removal and to imposition of personal liability through a proceeding for surcharge, in addition to any other remedies otherwise available.

(4) In the event of a breach by the guardian of the guardian’s fiduciary duty, the court shall take those necessary actions to protect the ward and the ward’s assets.

History.—s. 75, ch. 89-96; s. 54, ch. 90-271; s. 1102, ch. 97-102; s. 6, ch. 2002-195.



744.447 - Petition for authorization to act.

744.447 Petition for authorization to act.—

(1) Application for authorization to perform, or confirmation of, any acts under s. 744.441 or s. 744.446 shall be by petition stating the facts showing the expediency or necessity for the action; a description of any property involved; and the price and terms of a sale, mortgage, or other contract. The application must state whether it conforms to the general terms of the guardianship report and whether the ward has been adjudicated incapacitated to act with respect to the rights to be exercised.

(2) No notice of a petition to authorize a sale of perishable personal property or of property rapidly deteriorating shall be required. Notice of a petition to perform any other acts under s. 744.441 or s. 744.446 shall be given to the ward, to the next of kin, if any, and to those interested persons who have filed requests for notices and copies of pleadings, as provided in the Florida Probate Rules, unless waived by the court. Notice need not be given to a ward who is under 14 years of age or who has been determined to be totally incapacitated.

History.—s. 1, ch. 74-106; ss. 24, 26, ch. 75-222; s. 12, ch. 79-221; s. 76, ch. 89-96; s. 55, ch. 90-271.

Note.—Created from former s. 745.06.



744.451 - Order.

744.451 Order.—

(1) If a sale or mortgage is authorized, the order shall describe the property, and

(a) If the property is authorized for sale at private sale, the order shall fix the price and the terms of sale.

(b) If the sale is to be public, the order shall state that the sale shall be made to the highest bidder and the court reserves the right to reject all bids.

(2) An order for any other act permitted under s. 744.441 or s. 744.446 shall describe the permitted act and authorize the guardian to perform it.

History.—s. 1, ch. 74-106; ss. 24, 26, ch. 75-222; s. 77, ch. 89-96.

Note.—Created from former s. 745.09.



744.454 - Guardian forbidden to borrow or purchase; exceptions.

744.454 Guardian forbidden to borrow or purchase; exceptions.—A professional guardian may not purchase property or borrow money from his or her ward. A guardian who is not a professional guardian may do so if:

(1) A court by written order authorizes the sale or loan after a hearing to which interested persons were given notice; or

(2) The property is sold at public sale and the guardian is a spouse, parent, child, brother, or sister of the ward or a cotenant of the ward in the property to be sold.

History.—s. 1, ch. 74-106; ss. 24, 26, ch. 75-222; s. 1, ch. 77-174; s. 78, ch. 89-96; s. 2, ch. 96-184; s. 12, ch. 96-354; s. 1787, ch. 97-102; s. 5, ch. 97-161.

Note.—Created from former s. 745.14.



744.457 - Conveyance of various property rights by guardians of the property.

744.457 Conveyance of various property rights by guardians of the property.—

(1)(a) All legal or equitable interests in property owned as an estate by the entirety by an incapacitated person for whom a guardian of the property has been appointed may be sold, transferred, conveyed, or mortgaged in accordance with s. 744.447, if the spouse who is not incapacitated joins in the sale, transfer, conveyance, or mortgage of the property. When both spouses are incapacitated, the sale, transfer, conveyance, or mortgage shall be by the guardians only. The sale, transfer, conveyance, or mortgage may be accomplished by one instrument or by separate instruments.

(b) In ordering or approving the sale and conveyance of the real or personal property owned by the ward and the ward’s spouse as an estate by the entirety or as joint tenants with right of survivorship, the court may provide that one-half of the net proceeds of the sale shall go to the guardian of the ward and the other one-half to the ward’s spouse, or the court may provide for the proceeds of the sale to retain the same character as to survivorship as the original asset.

(c) The guardian of the property shall collect all payments coming due on intangible property, such as notes and mortgages and other securities, and shall retain one-half of all principal and interest payments so collected and shall pay the other one-half of the collections to the spouse who is not incapacitated. If both spouses are incapacitated, the guardian of either shall collect the payments, retain one-half of the principal and interest payments, and pay the other one-half to the guardian of the other spouse.

(d) The spouse of the incapacitated person shall collect all payments of rents on real estate held as an estate by the entirety and, after paying all charges against the property, such as taxes, insurance, maintenance, and repairs, shall retain one-half of the net rents so collected and pay the other one-half to the guardian of the spouse who is incapacitated. If both spouses are incapacitated, the guardian of the property of either may collect the rent, pay the charges, retain one-half of the net rent, and pay the other one-half to the guardian of the other spouse.

(2) In determining the value of life estates or remainder interests, the American Experience Mortality Tables may be used.

(3) Nothing in this section shall prohibit the court in its discretion from appointing a sole guardian to serve as guardian for both spouses.

(4) Any contingent or expectant interest in property, including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entirety, may be conveyed or released in accordance with s. 744.447.

History.—s. 1, ch. 74-106; ss. 24, 26, ch. 75-222; s. 13, ch. 79-221; s. 3, ch. 87-317; s. 79, ch. 89-96; s. 56, ch. 90-271; s. 1103, ch. 97-102.

Note.—Created from former s. 745.15.



744.461 - Purchasers and lenders protected.

744.461 Purchasers and lenders protected.—No person purchasing or leasing from, or taking a mortgage, pledge, or other lien from, a guardian shall be bound to see that the money or other things of value paid to the guardian are actually needed or properly applied. The person is not otherwise bound as to the proprieties or expediencies of the acts of the guardian.

History.—s. 1, ch. 74-106; ss. 24, 26, ch. 75-222; s. 80, ch. 89-96.

Note.—Created from former s. 745.21.



744.462 - Determination regarding alternatives to guardianship.

744.462 Determination regarding alternatives to guardianship.—Any judicial determination concerning the validity of the ward’s durable power of attorney, trust, or trust amendment shall be promptly reported in the guardianship proceeding by the guardian of the property. If the instrument has been judicially determined to be valid or if, after the appointment of a guardian, a petition is filed alleging that there is an alternative to guardianship which will sufficiently address the problems of the ward, the court shall review the continued need for a guardian and the extent of the need for delegation of the ward’s rights.

History.—s. 6, ch. 2006-77; s. 47, ch. 2006-217.






Part VII - TERMINATION (ss. 744.464-744.534)

744.464 - Restoration to capacity.

744.464 Restoration to capacity.—

(1) VENUE.—A suggestion of capacity must be filed with the court in which the guardianship is pending.

(2) SUGGESTION OF CAPACITY.—

(a) Any interested person, including the ward, may file a suggestion of capacity. The suggestion of capacity must state that the ward is currently capable of exercising some or all of the rights which were removed.

(b) Upon the filing of the suggestion of capacity, the court shall immediately appoint a physician to examine the ward. The physician must examine the ward and file his or her report with the court within 20 days after the appointment.

(c) The court shall immediately send notice of the filing of the suggestion of capacity to the ward, the guardian, the attorney for the ward, if any, and any other interested persons designated by the court. Formal notice must be served on the guardian. Informal notice may be served on other persons. Notice need not be served on the person who filed the suggestion of capacity.

(d) Any objections to the suggestion of capacity must be filed within 20 days after service of the notice.

(e) If an objection is timely filed, or if the medical examination suggests that full restoration is not appropriate, the court shall set the matter for hearing. If the ward does not have an attorney, the court shall appoint one to represent the ward.

(f) Notice of the hearing and copies of the objections and medical examination reports shall be served upon the ward, the ward’s attorney, the guardian, the ward’s next of kin, and any other interested persons as directed by the court.

(3) ORDER OF RESTORATION.—

(a) If no objections are filed, and the court is satisfied that the medical examination establishes by a preponderance of the evidence that restoration of all or some of the ward’s rights is appropriate, the court shall enter an order of restoration of capacity, restoring all or some of the rights which were removed from the ward in accordance with those findings.

(b) At the conclusion of a hearing, conducted pursuant to s. 744.1095, the court shall make specific findings of fact and, based on a preponderance of the evidence, enter an order either denying the suggestion of capacity or restoring all or some of the rights which were removed from the ward. The ward has the burden of proving by a preponderance of the evidence that the restoration of capacity is warranted.

(c) If only some rights are restored to the ward, the order must state which rights are restored, and the guardian shall prepare a new guardianship report which addresses only the remaining rights retained by the guardian. The guardian must file a copy of the new report with the court within 60 days after the entry of the order.

(4) TIMELINESS OF HEARING.—The court shall give priority to any suggestion of capacity and shall advance the cause on the calendar.

History.—ss. 10, 26, ch. 75-222; s. 1, ch. 77-174; s. 81, ch. 89-96; s. 57, ch. 90-271; s. 1104, ch. 97-102; s. 22, ch. 2006-178; s. 19, ch. 2015-83.



744.467 - Resignation of guardian.

744.467 Resignation of guardian.—A guardian may resign and be relieved of his or her duties after the notice that the court may require and notice to the surety on his or her bond. Before entering an order discharging a guardian of the property, the court shall require the guardian to file a true and correct final report of his or her guardianship and to deliver to the successor guardian all property of the ward, all records concerning the property of the ward or of the guardianship, and all money due to the ward from him or her. A guardian of the person must deliver to the successor guardian copies of all records of medical or personal care, prior to being discharged. Before entering the order, the court shall be satisfied that the interest of the ward will not be placed in jeopardy by the resignation. The acceptance of the resignation shall not exonerate the guardian or the guardian’s surety from any liability previously incurred.

History.—s. 1, ch. 74-106; ss. 19, 26, ch. 75-222; s. 1, ch. 77-174; s. 82, ch. 89-96; s. 58, ch. 90-271; s. 1105, ch. 97-102.

Note.—Created from former s. 746.01.



744.471 - Appointment of successor.

744.471 Appointment of successor.—A successor guardian must be appointed and duly qualified before a guardian shall be relieved of his or her duties and obligations as provided in s. 744.467. A successor guardian shall be appointed if a guardian dies, becomes incapacitated, or is removed. Successor guardians are governed by the laws concerning guardianships.

History.—s. 1, ch. 74-106; s. 83, ch. 89-96; s. 26, ch. 95-401; s. 1106, ch. 97-102.

Note.—Created from former s. 746.02.



744.474 - Reasons for removal of guardian.

744.474 Reasons for removal of guardian.—A guardian may be removed for any of the following reasons, and the removal shall be in addition to any other penalties prescribed by law:

(1) Fraud in obtaining her or his appointment.

(2) Failure to discharge her or his duties.

(3) Abuse of her or his powers.

(4) An incapacity or illness, including substance abuse, which renders the guardian incapable of discharging her or his duties.

(5) Failure to comply with any order of the court.

(6) Failure to return schedules of property sold or accounts of sales of property or to produce and exhibit the ward’s assets when so required.

(7) The wasting, embezzlement, or other mismanagement of the ward’s property.

(8) Failure to give bond or security for any purpose when required by the court or failure to file with the annual guardianship plan the evidence required by s. 744.351 that the sureties on her or his bond are alive and solvent.

(9) Conviction of a felony.

(10) Appointment of a receiver, trustee in bankruptcy, or liquidator for any corporate guardian.

(11) Development of a conflict of interest between the ward and the guardian.

(12) Having been found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, any offense prohibited under s. 435.04 or similar statute of another jurisdiction.

(13) A material failure to comply with the guardianship report by the guardian.

(14) A failure to comply with the rules for timely filing the initial and annual guardianship reports.

(15) A failure to fulfill the guardianship education requirements.

(16) The improper management of the ward’s assets.

(17) A material change in the ward’s financial circumstances such that the guardian is no longer qualified to manage the finances of the ward, or the previous degree of management is no longer required.

(18) After appointment, the guardian becomes a disqualified person as set forth in s. 744.309(3).

(19) Upon a showing by a person who did not receive notice of the petition for adjudication of incapacity, when such notice is required, or who is related to the ward within the relationships specified for nonresident relatives in ss. 744.309(2) and 744.312(2) and who has not previously been rejected by the court as a guardian that the current guardian is not a family member and subsection (20) applies.

(20) Upon a showing that removal of the current guardian is in the best interest of the ward. In determining whether a guardian who is related by blood or marriage to the ward is to be removed, there shall be a rebuttable presumption that the guardian is acting in the best interests of the ward.

(21) A bad faith failure to submit guardianship records during the audit pursuant to s. 744.368.

History.—s. 1, ch. 74-106; ss. 21, 26, ch. 75-222; s. 84, ch. 89-96; s. 138, ch. 95-418; s. 13, ch. 96-354; s. 1788, ch. 97-102; s. 283, ch. 99-8; s. 2, ch. 99-277; s. 111, ch. 2000-349; s. 32, ch. 2004-267; s. 23, ch. 2006-178; s. 54, ch. 2010-114; s. 5, ch. 2014-124.

Note.—Created from former s. 746.03.



744.477 - Proceedings for removal of a guardian.

744.477 Proceedings for removal of a guardian.—Proceedings for removal of a guardian may be instituted by the court, by any surety or other interested person, or by the ward. Reasonable notice shall be given to the guardian. On the hearing, the court may enter an order that is proper considering the pleadings and the evidence.

History.—s. 1, ch. 74-106; ss. 21, 26, ch. 75-222; s. 85, ch. 89-96; s. 59, ch. 90-271.

Note.—Created from former s. 746.04.



744.511 - Accounting upon removal.

744.511 Accounting upon removal.—A removed guardian shall file with the court a true, complete, and final report of his or her guardianship within 20 days after removal and shall serve a copy on the successor guardian and the ward, unless the ward is a minor or has been determined to be totally incapacitated.

History.—s. 1, ch. 74-106; ss. 21, 26, ch. 75-222; s. 86, ch. 89-96; s. 60, ch. 90-271; s. 1107, ch. 97-102; s. 24, ch. 2006-178.

Note.—Created from former s. 746.05.



744.514 - Surrender of property upon removal.

744.514 Surrender of property upon removal.—The successor guardian shall demand of the removed guardian or her or his heirs, personal representative, or surety all the property of the ward and copies of all records of the ward. The removed guardian or her or his heirs, personal representative, or surety shall turn over the items to her or his duly qualified successor.

History.—s. 1, ch. 74-106; ss. 21, 26, ch. 75-222; s. 87, ch. 89-96; s. 61, ch. 90-271; s. 1108, ch. 97-102.

Note.—Created from former s. 746.06.



744.517 - Proceedings for contempt.

744.517 Proceedings for contempt.—If a removed guardian of the property fails to file a true, complete, and final accounting of his or her guardianship; to turn over to his or her successor or to the ward all the property of his or her ward and copies of all records that are in his or her control and that concern the ward; or to pay over to the successor guardian of the property or to the ward all money due the ward by him or her, the court shall issue a show cause order. If cause is shown for the default, the court shall set a reasonable time within which to comply, and, on failure to comply with this or any subsequent order, the removed guardian may be held in contempt. Proceedings for contempt may be instituted by the court, by any interested person, including the ward, or by a successor guardian.

History.—s. 1, ch. 74-106; ss. 21, 26, ch. 75-222; s. 88, ch. 89-96; s. 62, ch. 90-271; s. 1109, ch. 97-102.

Note.—Created from former ss. 746.07, 746.08.



744.521 - Termination of guardianship.

744.521 Termination of guardianship.—When a ward becomes sui juris or is restored to capacity, when the guardian has been unable to locate the ward through diligent search, or, for a guardian of the property, when the property subject to the guardianship has been exhausted, the guardian shall file a final report and receive his or her discharge. A guardian of the person is discharged without further proceeding upon filing a certified copy of the ward’s death certificate. The court may require proof of the removal of incapacity.

History.—s. 1, ch. 74-106; ss. 21, 26, ch. 75-222; s. 4, ch. 86-120; s. 89, ch. 89-96; s. 63, ch. 90-271; s. 1110, ch. 97-102.

Note.—Created from former s. 746.12.



744.524 - Termination of guardianship on change of domicile of resident ward.

744.524 Termination of guardianship on change of domicile of resident ward.—When the domicile of a resident ward has changed as provided in s. 744.1098, and the foreign court having jurisdiction over the ward at the ward’s new domicile has appointed a guardian and that guardian has qualified and posted a bond in an amount required by the foreign court, the guardian in this state may file her or his final report and close the guardianship in this state. The guardian of the property in this state shall cause a notice to be published once a week for 2 consecutive weeks, in a newspaper of general circulation published in the county, that she or he has filed her or his accounting and will apply for discharge on a day certain and that jurisdiction of the ward will be transferred to the state of foreign jurisdiction. If an objection is filed to the termination of the guardianship in this state, the court shall hear the objection and enter an order either sustaining or overruling the objection. Upon the disposition of all objections filed, or if no objection is filed, final settlement shall be made by the Florida guardian. On proof that the remaining property in the guardianship has been received by the foreign guardian, the guardian of the property in this state shall be discharged. The entry of the order terminating the guardianship in this state shall not exonerate the guardian or the guardian’s surety from any liability previously incurred.

History.—s. 1, ch. 74-106; ss. 21, 26, ch. 75-222; s. 90, ch. 89-96; s. 64, ch. 90-271; s. 1111, ch. 97-102; s. 37, ch. 2016-40.

Note.—Created from former s. 746.121.



744.527 - Final reports and application for discharge; hearing.

744.527 Final reports and application for discharge; hearing.—

(1) When the court terminates the guardianship for any of the reasons set forth in s. 744.521, the guardian shall promptly file his or her final report. If the ward has died, the guardian must file a final report with the court no later than 45 days after he or she has been served with letters of administration or letters of curatorship. If no objections are filed and if it appears that the guardian has made full and complete distribution to the person entitled and has otherwise faithfully discharged his or her duties, the court shall approve the final report. If objections are filed, the court shall conduct a hearing in the same manner as provided for a hearing on objections to annual guardianship reports.

(2) The guardian applying for discharge may retain from the funds in his or her possession a sufficient amount to pay the final costs of administration, including guardian and attorney’s fees regardless of the death of the ward, accruing between the filing of his or her final returns and the order of discharge.

History.—s. 1, ch. 74-106; ss. 21, 26, ch. 75-222; s. 91, ch. 89-96; s. 65, ch. 90-271; s. 1112, ch. 97-102; s. 25, ch. 2006-178.

Note.—Created from former s. 746.13.



744.528 - Discharge of guardian named as personal representative.

744.528 Discharge of guardian named as personal representative.—

(1) A guardian authorized to manage property, who is subsequently appointed personal representative, must serve a copy of the guardian’s final report and petition for discharge upon the beneficiaries of the ward’s estate who will be affected by the report.

(2) All such beneficiaries shall have 30 days to file objections to the final report and petition for discharge.

(3) Any interested person may file a notice of a hearing on any objections filed by the beneficiaries. Notice of the hearing must be served upon the guardian, beneficiaries of the ward’s estate, and any other person to whom the court directs service. If a notice of hearing on the objections is not served within 90 days after filing of the objections, the objections are deemed abandoned.

(4) The guardian may not be discharged until:

(a) All objections have been judicially resolved;

(b) The report of the guardian is approved by the court; and

(c) In the case of a guardian of the property, all property has been distributed to the ward’s estate or the persons entitled to it.

History.—s. 92, ch. 89-96; s. 66, ch. 90-271; s. 26, ch. 2006-178.



744.531 - Order of discharge.

744.531 Order of discharge.—If the court is satisfied that the guardian has faithfully discharged her or his duties, has rendered a complete and accurate final report, and, in the case of a guardian of the property, has delivered the property of the ward to the person entitled, and that the interest of the ward is protected, the court shall enter an order of discharge. The discharge shall operate as a release from the duties of the guardianship and as a bar to any action against the guardian or the guardian’s surety unless the action is commenced within 3 years after the date of the order.

History.—s. 1, ch. 74-106; ss. 21, 26, ch. 75-222; s. 93, ch. 89-96; s. 67, ch. 90-271; s. 1113, ch. 97-102.

Note.—Created from former s. 746.14.



744.534 - Disposition of unclaimed funds held by guardian.

744.534 Disposition of unclaimed funds held by guardian.—

(1) In all cases in which it is appropriate for the guardianship to terminate due to the ward’s death and in which property in the hands of the guardian cannot be distributed because no estate proceeding has been instituted, the guardian of the property shall be considered an interested person pursuant to s. 733.202 and may, after a reasonable time, institute such a proceeding. In the alternative, the guardian may follow the procedures set forth in subsection (2).

(2)(a) In those cases in which it is appropriate for the guardianship to terminate pursuant to s. 744.521 and in which property in the hands of a guardian cannot be distributed to the ward or the ward’s estate solely because the guardian is unable to locate the ward through diligent search, the court shall order the guardian of the property to sell the property of the ward and deposit the proceeds and cash already on hand after retaining those amounts provided for in paragraph (e) with the clerk of the court exercising jurisdiction over the guardianship and receive a receipt. The clerk shall deposit the funds in the registry of the court, to be disposed of as follows:

1. If the value of the funds is $50 or less, the clerk shall post a notice for 30 days at the courthouse door giving the amount involved, the name of the ward, and other pertinent information that will put interested persons on notice.

2. If the value of the funds is over $50, the clerk shall publish the notice once a month for 2 consecutive months in a newspaper of general circulation in the county.

3. After the expiration of 6 months from the posting or first publication, the clerk shall deposit the funds with the Chief Financial Officer after deducting his or her fees and the costs of publication.

(b) Upon receipt of the funds, the Chief Financial Officer shall deposit them to the credit of public guardianship. All interest and all income that may accrue from the money while so deposited shall belong to the fund. The funds so deposited shall constitute and be a permanent appropriation for payments by the Chief Financial Officer in obedience to court orders entered as provided by paragraph (c).

(c) Within 5 years from the date of deposit with the Chief Financial Officer, on written petition to the court that directed the deposit of the funds and informal notice to the Department of Legal Affairs, and after proof of his or her right to them, any person entitled to the funds, before or after payment to the Chief Financial Officer and deposit as provided for in paragraph (a), may obtain a court order directing the payment of the funds to him or her. All funds deposited with the Chief Financial Officer and not claimed within 5 years from the date of deposit shall escheat to the state to be deposited in the Department of Elderly Affairs Administrative Trust Fund to be used solely for the benefit of public guardianship as determined by the Secretary of Elderly Affairs.

(d) Upon depositing the funds with the clerk, the guardian of the property may proceed with the filing of his or her final return and application for discharge under s. 744.527.

(e) The guardian depositing assets with the clerk is permitted to retain from the funds in his or her possession a sufficient amount to pay the final costs of administration, including guardian and attorney’s fees accruing between the deposit of the funds with the clerk of the court and the order of discharge. Any surplus funds so retained must be deposited with the clerk prior to discharge of the guardian of the property.

History.—s. 5, ch. 86-120; s. 94, ch. 89-96; s. 68, ch. 90-271; s. 1114, ch. 97-102; s. 7, ch. 2002-195; s. 13, ch. 2003-57; s. 1898, ch. 2003-261.






Part VIII - VETERANS’ GUARDIANSHIP (ss. 744.602-744.653)

744.602 - Short title; scope of part.

744.602 Short title; scope of part.—

(1) This part shall be known and may be cited as the “Veterans’ Guardianship Law.”

(2) The application of this part is limited to veterans and other persons who are entitled to receive benefits from the United States Department of Veterans Affairs. This part is not intended to replace the general law relating to guardianship except insofar as this part is inconsistent with the general law relating to guardianship; in which event, this part and the general law relating to guardianship shall be read together, with any conflict between this part and the general law of guardianship to be resolved by giving effect to this part.

History.—s. 18, ch. 14579, 1929; CGL 1936 Supp. 2146(1); s. 1, ch. 84-62; s. 38, ch. 93-268.

Note.—Former s. 293.01.



744.604 - Definitions.

744.604 Definitions.—As used in this part, the term:

(1) “Adjudication by a court of competent jurisdiction” means a judicial decision or finding that a person is or is not incapacitated as provided in s. 744.331.

(2) “Adjudication by the United States Department of Veterans Affairs” means a determination or finding that a person is competent or incompetent on examination in accordance with the laws and regulations governing the United States Department of Veterans Affairs.

(3) “Secretary” means the Secretary of Veterans Affairs as head of the United States Department of Veterans Affairs or her or his successor.

(4) “Benefits” means arrears of pay, bonus, pension, compensation, insurance, and all other moneys paid or payable by the United States through the United States Department of Veterans Affairs by reason of service in the Armed Forces of the United States.

(5) “Estate” means income on hand and assets acquired in whole or in part with income.

(6) “Guardian” means any person acting as a fiduciary for a ward’s person or the ward’s estate, or both.

(7) “Income” means moneys received from the United States Department of Veterans Affairs as benefits, and revenue or profit from any property acquired in whole or in part with such moneys.

(8) “Person” means an individual, a partnership, a corporation, or an association.

(9) “United States Department of Veterans Affairs” means the United States Department of Veterans Affairs or its predecessors or successors.

(10) “Ward” means a beneficiary of the United States Department of Veterans Affairs.

History.—s. 1, ch. 14579, 1929; CGL 1936 Supp. 2146(2); s. 1, ch. 73-304; s. 2, ch. 84-62; s. 95, ch. 89-96; s. 39, ch. 93-268; s. 1115, ch. 97-102.

Note.—Former s. 293.02.



744.607 - Secretary of Veterans Affairs as party in interest.

744.607 Secretary of Veterans Affairs as party in interest.—The Secretary of Veterans Affairs shall be a party in interest in any proceeding for the appointment or removal of a guardian or for the removal of the disability of minority or mental incapacity of a ward, and in any suit or other proceeding affecting in any manner the administration by the guardian of the estate of any present or former ward whose estate includes assets derived in whole or in part from benefits heretofore or hereafter paid by the United States Department of Veterans Affairs. Not less than 15 days prior to hearing in such matter, notice in writing of the time and place thereof shall be given by mail (unless waived in writing) to the office of the United States Department of Veterans Affairs having jurisdiction over the area in which any such suit or any such proceeding is pending.

History.—s. 3, ch. 21795, 1943; s. 3, ch. 84-62; s. 40, ch. 93-268.

Note.—Former s. 293.20.



744.609 - Procedure for commitment of veteran to United States Department of Veterans Affairs hospital.

744.609 Procedure for commitment of veteran to United States Department of Veterans Affairs hospital.—The procedure for the placement into a United States Department of Veterans Affairs hospital of a ward hereunder shall be the procedure prescribed in s. 394.4672.

History.—s. 22, ch. 84-62; s. 41, ch. 93-268.



744.613 - Appointment of guardian for ward authorized.

744.613 Appointment of guardian for ward authorized.—

(1) Whenever, pursuant to any law of the United States or regulation of the United States Department of Veterans Affairs, the secretary requires, prior to the payment of benefits, that a guardian be appointed for a ward, the appointment may be made in the manner hereinafter provided.

(2) When a petition is filed for the appointment of a guardian of a minor ward, a certificate of the secretary or the secretary’s authorized representative setting forth the age of such minor, as shown by the records of the United States Department of Veterans Affairs, and a statement that the appointment of a guardian is a condition precedent to the payment of any moneys due to the minor by the United States Department of Veterans Affairs are prima facie evidence of the necessity for such appointment.

(3) When a petition is filed for the appointment of a guardian of a mentally incompetent ward, a certificate of the secretary or the secretary’s authorized representative, setting forth the fact that the person has been found incompetent and has been rated incompetent by the United States Department of Veterans Affairs, on examination in accordance with the laws and regulations governing the United States Department of Veterans Affairs, and that the appointment of a guardian is a condition precedent to the payment of any moneys due to such person by the United States Department of Veterans Affairs, is prima facie evidence of the necessity for such appointment.

History.—ss. 2, 5, 6, ch. 14579, 1929; CGL 1936 Supp. 2146(3), (6), (7); s. 1, ch. 73-304; s. 5, ch. 84-62; s. 42, ch. 93-268; s. 1116, ch. 97-102.

Note.—Consolidation of former ss. 293.03, 293.06, 293.07.



744.616 - Petition for appointment of guardian.

744.616 Petition for appointment of guardian.—

(1) A petition for the appointment of a guardian may be filed in any court of competent jurisdiction by, or on behalf of, any person who under existing law is entitled to priority of appointment. If no person is so entitled, or if the person so entitled neglects or refuses to file such a petition within 30 days after the mailing of notice by the United States Department of Veterans Affairs to the last known address of such person, indicating the necessity for filing the petition, a petition for such appointment may be filed in any court of competent jurisdiction by, or on behalf of, any responsible person residing in this state.

(2)(a) The petition for appointment shall set forth:

1. The name, age, and place of residence of the ward;

2. The names and places of residence of the nearest relative, if known;

3. The fact that the ward is entitled to receive moneys payable by or through the United States Department of Veterans Affairs;

4. The amount of moneys then due and the amount of probable future payments;

5. The name and address of the person or institution, if any, having actual custody of the ward; and

6. The name, age, relationship, if any, occupation, and address of the proposed guardian.

(b) In the case of a mentally incompetent ward, the petition shall show that the ward has been found incompetent and has been rated incompetent on examination by the United States Department of Veterans Affairs, in accordance with the laws and regulations governing the United States Department of Veterans Affairs.

History.—s. 4, ch. 14579, 1929; CGL 1936 Supp. 2146(5); s. 1, ch. 73-304; s. 6, ch. 84-62; s. 43, ch. 93-268.

Note.—Former s. 293.05.



744.617 - Notice by court of petition filed for appointment of guardian.

744.617 Notice by court of petition filed for appointment of guardian.—

(1) When a petition for the appointment of a guardian has been filed pursuant to s. 744.616, the court shall cause such notice to be given as provided by the general guardianship law. In addition, notice of the petition shall be given to the office of the United States Department of Veterans Affairs having jurisdiction over the area in which the court is located.

(2) A copy of the petition provided for in s. 744.616 shall be mailed by the clerk of the court to the person or persons for whom a guardian is to be appointed, the clerk of court mailing the copy of the petition to the last known address of such person or persons not less than 5 days prior to the date set for the hearing of the petition by the court.

History.—s. 2, ch. 11906, 1927; s. 7, ch. 14579, 1929; CGL 2134; CGL 1936 Supp. 2146(8); s. 7, ch. 84-62; s. 44, ch. 93-268.

Note.—Consolidation of former ss. 293.08, 294.03.



744.618 - Persons who may be appointed guardian.

744.618 Persons who may be appointed guardian.—

(1) Notwithstanding any law with respect to priority of persons entitled to appointment, or nomination in the petition, the court may appoint some other individual or a bank or trust company as guardian if the court determines that the appointment of the other individual or bank or trust company would be in the best interest of the ward.

(2) It is unlawful for a circuit judge to appoint either herself or himself, or a member of her or his family, as guardian for any person entitled to the benefits provided for in 38 U.S.C., as amended, except in a case when the person entitled to such benefits is a member of the family of the circuit judge involved.

History.—s. 4, ch. 11906, 1927; CGL 2136; s. 24, ch. 73-334; s. 6, ch. 84-62; s. 1117, ch. 97-102.

Note.—Former s. 294.04.



744.619 - Bond of guardian.

744.619 Bond of guardian.—When the appointment of a guardian is made, the guardian shall execute and file a bond to be approved by the court in an amount not less than the sum of the amount of moneys then due to the ward and the amount of moneys estimated to become payable during the ensuing year. The bond shall be in the form, and shall be conditioned, as required of guardians appointed under the general guardianship laws of this state. The court has the power to require, from time to time, the guardian to file an additional bond.

History.—s. 8, ch. 14579, 1929; CGL 1936 Supp. 2146(9); s. 7, ch. 84-62.

Note.—Former s. 293.09.



744.621 - Inventory of ward’s property; guardian’s failure to file inventory; discharge; forfeiture of commissions.

744.621 Inventory of ward’s property; guardian’s failure to file inventory; discharge; forfeiture of commissions.—Every guardian shall, within 30 days after his or her qualification and whenever subsequently required by the circuit judge, file in the circuit court a complete inventory of all the ward’s personal property in his or her hands and, also, a schedule of all real estate in the state belonging to his or her ward, describing it and its quality, whether it is improved or not, and, if it is improved, in what manner, and the appraised value of same. The failure on the part of the guardian to conform to the requirements of this section is a ground for the discharge of the guardian, in which case the guardian shall forfeit all commissions.

History.—s. 6, ch. 11906, 1927; CGL 2138; s. 24, ch. 73-334; s. 10, ch. 84-62; s. 1118, ch. 97-102.

Note.—Former s. 294.06.



744.622 - Guardian empowered to receive moneys due ward from the United States Government.

744.622 Guardian empowered to receive moneys due ward from the United States Government.—A guardian appointed under the provisions of s. 744.616 may receive income and benefits payable by the United States through the United States Department of Veterans Affairs and also has the right to receive for the account of the ward any moneys due from the United States Government in the way of arrears of pay, bonus, compensation or insurance, or other sums due by reason of his or her service (or the service of the person through whom the ward claims) in the Armed Forces of the United States and any other moneys due from the United States Government, payable through its agencies or entities, together with the income derived from investments of these moneys.

History.—s. 6, ch. 11906, 1927; CGL 2138; s. 8, ch. 84-62; s. 45, ch. 93-268; s. 1119, ch. 97-102.

Note.—Former s. 294.05.



744.624 - Guardian’s application of estate funds for support and maintenance of person other than ward.

744.624 Guardian’s application of estate funds for support and maintenance of person other than ward.—A guardian shall not apply any portion of the estate of her or his ward to the support and maintenance of any person other than her or his ward, except upon order of the court after a hearing, notice of which has been given to the proper office of the United States Department of Veterans Affairs as provided in s. 744.625.

History.—s. 13, ch. 14579, 1929; CGL 1936 Supp. 2146(14); s. 1, ch. 73-304; s. 10, ch. 84-62; s. 46, ch. 93-268; s. 1120, ch. 97-102.

Note.—Former s. 293.14.



744.625 - Petition for support, or support and education, of ward’s dependents; payments of apportioned benefits prohibit contempt action against veteran.

744.625 Petition for support, or support and education, of ward’s dependents; payments of apportioned benefits prohibit contempt action against veteran.—

(1) Any person who is dependent on a ward for support may petition a court of competent jurisdiction for an order directing the guardian of the ward’s estate to contribute from the estate of the ward to the support, or support and education, of the dependent person, when the estate of the ward is derived in whole or in part from payments of compensation, adjusted compensation, pension, insurance, or other benefits made directly to the guardian of the ward by the United States Department of Veterans Affairs. A notice of the application for support, or support and education, shall be given by the applicant to the office of the United States Department of Veterans Affairs having jurisdiction over the area in which the court is located at least 15 days before the hearing on the application.

(2) The grant or denial of an order for support, or support and education, does not preclude a further petition for an increase, decrease, modification, or termination of the allowance for such support, or support and education, by either the petitioner or the guardian.

(3) The order for the support, or support and education, of the petitioner is valid for any payment made pursuant to the order, but no valid payment can be made after the termination of the guardianship. The receipt of the petitioner shall be a sufficient release of the guardian for payments made pursuant to the order.

(4) When a claim for apportionment of benefits filed with the United States Department of Veterans Affairs on behalf of a dependent or dependents of a disabled veteran is approved by the United States Department of Veterans Affairs, subsequent payments of such apportioned benefits by the United States Department of Veterans Affairs prohibit an action for contempt from being instituted against the veteran.

History.—s. 9, ch. 84-62; s. 47, ch. 93-268.



744.626 - Exemption of benefits from claims of creditors.

744.626 Exemption of benefits from claims of creditors.—Except as provided by federal law, payments of benefits from the United States Department of Veterans Affairs or the Social Security Administration to or for the benefit of a disabled veteran or the veteran’s surviving spouse or dependents are exempt from the claims of creditors and shall not be liable to attachment, levy, or seizure by or under any legal or equitable process whatever, either before or after the receipt of the payments by the guardian or the beneficiary.

History.—s. 9, ch. 84-62; s. 48, ch. 93-268; s. 1121, ch. 97-102.



744.627 - Investment of funds of estate by guardian.

744.627 Investment of funds of estate by guardian.—Every guardian shall invest the funds of the estate in such manner or in such securities, in which the guardian has no interest, as allowed by chapter 518.

History.—s. 12, ch. 14579, 1929; s. 1, ch. 17473, 1935; CGL 1936 Supp. 2146(13); s. 10, ch. 84-62.

Note.—Former s. 293.13.



744.631 - Guardian’s petition for authority to sell ward’s real estate; notice by publication; penalties.

744.631 Guardian’s petition for authority to sell ward’s real estate; notice by publication; penalties.—

(1) When a guardian of the estate of a minor or an incompetent ward, which guardian has the control or management of any real estate that is the property of such minor or incompetent, deems it necessary or expedient to sell all or part of the real estate, the guardian shall apply, either in term time or in vacation by petition to the judge of the circuit court for the county in which the real estate is situated, for authority to sell all or part of the real estate. If the prayer of the petition appears to the judge to be reasonable and just and financially beneficial to the estate of the ward, the judge may authorize the guardian to sell the real estate described in the petition under such conditions as the interest of the minor or incompetent may, in the opinion of the judge, seem to require.

(2) The authority to sell the real estate described in the petition shall not be granted unless the guardian has given previous notice, published once a week for 4 successive weeks in a newspaper published in the county where the application is made, of his or her intention to make application to the judge for authority to sell such real estate, the guardian setting forth in the notice the time and place and to what judge the application will be made. If the lands lie in more than one county, the application for such authority shall be made in each county in which the lands lie.

(3) The failure on the part of the guardian to comply with the provisions of this section makes the guardian and the guardian’s bond agents individually responsible for any loss that may accrue to the estate of the ward involved, and is a ground for the immediate removal of such guardian as to his or her functions, but does not discharge the guardian as to his or her liability or discharge the liabilities of his or her sureties.

History.—s. 9, ch. 11906, 1927; CGL 2141; s. 24, ch. 73-334; s. 11, ch. 84-62; s. 1122, ch. 97-102.

Note.—Former s. 294.10.



744.634 - Guardian’s accounts, filing with court and certification to United States Department of Veterans Affairs; notice and hearing on accounts; failure to account.

744.634 Guardian’s accounts, filing with court and certification to United States Department of Veterans Affairs; notice and hearing on accounts; failure to account.—

(1) Every guardian who receives on account of his or her ward any moneys from the United States Department of Veterans Affairs shall annually file with the court on the anniversary date of the appointment, in addition to such other accounts as may be required by the court, a full, true, and accurate account under oath, which account is an account of all moneys so received by him or her and of all disbursements from such moneys, and which account shows the balance of the moneys in his or her hands at the date of such filing and shows how the moneys are invested. A certified copy of each of such accounts filed with the court shall be sent by the guardian to the office of the United States Department of Veterans Affairs having jurisdiction over the area in which such court is located. If the requirement of certification is waived in writing by the United States Department of Veterans Affairs, an uncertified copy of each of such accounts shall be sent.

(2) The court, at its discretion or upon the petition of an interested party, shall fix a time and place for the hearing on such account; and notice of the hearing shall be given by the court to the United States Department of Veterans Affairs not less than 15 days prior to the date fixed for the hearing.

(3) The court need not appoint a guardian ad litem to represent the ward at the hearing provided for in subsection (2). If the residence of the next kin of the ward is known, notice by registered mail shall be sent to such relative. Notice also shall be served on the ward; or, if the ward is mentally incapable of understanding the matter at issue, the notice may be served on the person in charge of the institution where the ward is detained, or on the person having charge or custody of the ward.

(4) When a hearing on an account is required by the court or requested in the petition of an interested party as provided in subsection (2), the judge of the court on the day of the hearing as provided for in subsection (2) shall carefully examine the vouchers and audit and state the account between the guardian and ward. Proper evidence shall be required in support of any voucher or item of the account that may appear to the court not to be just and proper, such evidence to be taken by affidavit or by any other legal mode. If any voucher is rejected, the item or items covered by the disapproval of any voucher or vouchers shall be taxed against the guardian personally. After such examination, the court shall render a decree upon the account, which shall be entered on the record, and the account and vouchers shall be filed. Such partial settlement shall be taken and presumed as correct on final settlement of the guardianship.

(5) If a guardian fails to file any account of the moneys received by him or her from the United States Department of Veterans Affairs on account of his or her ward within 30 days after such account is required by either the court or the United States Department of Veterans Affairs, or fails to furnish the United States Department of Veterans Affairs a copy of his or her accounts as required by subsection (1), such failure shall be a ground for the removal of the guardian.

History.—ss. 7, 8, ch. 11906, 1927; CGL 2139, 2140; ss. 9, 10, ch. 14579, 1929; CGL 1936 Supp. 2146(10), (11); s. 1, ch. 73-304; s. 12, ch. 84-62; s. 49, ch. 93-268; s. 1123, ch. 97-102.

Note.—Consolidation of former ss. 293.10, 293.11, 294.08, 294.09.



744.637 - Certified copies of public records made available.

744.637 Certified copies of public records made available.—When a copy of any public record is required by the United States Department of Veterans Affairs to be used in determining the eligibility of any person to participate in benefits made available by the United States Department of Veterans Affairs, the official charged with the custody of such public record shall, without charge, provide to the applicant for such benefits or any person acting on her or his behalf, or to the authorized representative of the United States Department of Veterans Affairs, a certified copy of such record. For each and every certified copy so furnished by the official, the official shall be paid by the board of county commissioners the fee provided by law for copies.

History.—s. 14, ch. 14579, 1929; CGL 1936 Supp. 2146(15); s. 7, ch. 29749, 1955; s. 1, ch. 73-304; s. 13, ch. 84-62; s. 50, ch. 93-268; s. 1124, ch. 97-102.

Note.—Former s. 293.15.



744.638 - Clerk of the circuit court; fees; duties.

744.638 Clerk of the circuit court; fees; duties.—Upon the filing of the petition for guardianship, granting of same, and entering decree thereon, the clerk of the circuit court is entitled to the service charge as provided by law, which shall include the cost of recording the petition, bond, and decree and the issuing of letters of guardianship. The certificate of the secretary or the secretary’s authorized representative provided for in s. 744.613 need not be recorded but must be kept in the file. Upon issuing letters of guardianship or letters appointing a guardian for the estate of a minor or incompetent, the clerk of the circuit court shall send to the regional office of the United States Department of Veterans Affairs having jurisdiction in this state two certified copies of the letters and two certified copies of the bond approved by the court, without charge or expense to the estate involved. The clerk of the circuit court shall also send a certified copy of such letters to the property appraiser and to the tax collector in each county in which the ward owns real property.

History.—s. 10, ch. 11906, 1927; CGL 2142; s. 1, ch. 73-304; s. 24, ch. 73-334; s. 7, ch. 84-62; s. 11, ch. 87-145; s. 51, ch. 93-268; s. 1125, ch. 97-102.

Note.—Former s. 294.11.



744.639 - Attorney’s fee.

744.639 Attorney’s fee.—The fee for the attorney filing the petition and conducting the proceedings shall be fixed by the court in an amount as small as reasonably possible, not to exceed $250. However, this section is not to be interpreted to exclude a petition for extraordinary attorney’s fees, properly filed, and if approved by the United States Department of Veterans Affairs, does not necessitate a hearing before the court for approval, but the court shall enter its order for withdrawal of said attorney’s fees from the ward’s guardianship account accordingly.

History.—s. 7, ch. 84-62; s. 31, ch. 95-401; s. 16, ch. 97-93.



744.641 - Guardian’s compensation; bond premiums.

744.641 Guardian’s compensation; bond premiums.—The amount of compensation payable to a guardian shall not exceed 5 percent of the income of the ward during any year and may be taken, by the guardian, on a monthly basis. In the event of extraordinary services rendered by such guardian, the court may, upon petition and after hearing on the petition, authorize additional compensation for the extraordinary services, payable from the estate of the ward. Provided that extraordinary services approved by the United States Department of Veteran’s Affairs do not require a court hearing for approval of the fees, but shall require an order authorizing the guardian to withdraw the amount from the guardianship account. No compensation shall be allowed on the corpus of an estate received from a preceding guardian. The guardian may be allowed from the estate of her or his ward reasonable premiums paid by the guardian to any corporate surety upon the guardian’s bond.

History.—s. 11, ch. 14579, 1929; CGL 1936 Supp. 2146(12); s. 1, ch. 73-304; s. 14, ch. 84-62; s. 63, ch. 85-62; s. 52, ch. 93-268; s. 32, ch. 95-401; s. 1126, ch. 97-102; s. 85, ch. 99-3.

Note.—Former s. 293.12.



744.643 - Discharge of guardian of minor or incompetent ward.

744.643 Discharge of guardian of minor or incompetent ward.—When a minor ward, for whom a guardian has been appointed under the provisions of this part or other laws of this state, attains his or her majority and, if such minor ward has been incompetent, is declared competent by the United States Department of Veterans Affairs and the court, or when an incompetent ward who is not a minor is declared competent by the United States Department of Veterans Affairs and the court, the guardian shall, upon making a satisfactory accounting, be discharged upon a petition filed for that purpose.

History.—s. 16, ch. 14579, 1929; CGL 1936 Supp. 2146(17); s. 1, ch. 73-304; s. 15, ch. 84-62; s. 53, ch. 93-268; s. 1127, ch. 97-102.

Note.—Former s. 293.17.



744.646 - Final settlement of guardianship; notice required; guardian ad litem fee; papers required by United States Department of Veterans Affairs.

744.646 Final settlement of guardianship; notice required; guardian ad litem fee; papers required by United States Department of Veterans Affairs.—On the final settlement of the guardianship, the notice provided herein for partial settlement must be given and the other proceedings conducted as in the case of partial settlement, except that a guardian ad litem may be appointed to represent the ward, the fee of which guardian ad litem shall in no case exceed $150. However, if the ward has been pronounced competent, is shown to be mentally sound, appears in court, and is 18 years of age, the settlement may be had between the guardian and the ward under the direction of the court without notice to the next of kin, or the appointment of a guardian ad litem. A certified copy of the final settlement so made in every case must be filed with the United States Department of Veterans Affairs by the clerk of the court.

History.—s. 11, ch. 11906, 1927; CGL 2143; s. 1, ch. 73-304; s. 13, ch. 77-121; s. 16, ch. 84-62; s. 54, ch. 93-268.

Note.—Former s. 294.12.



744.649 - Notice of appointment of general guardian; closing of veteran’s guardianship; transfer of responsibilities and penalties to general guardian.

744.649 Notice of appointment of general guardian; closing of veteran’s guardianship; transfer of responsibilities and penalties to general guardian.—When the appointment of a general guardian has been made in the proper court and such guardian has qualified and taken charge of the other property of the ward, the general guardian shall file notice of such appointment in the court in which the veteran’s guardianship is pending and have the veteran’s guardianship settled up and closed so that the general guardian may take charge of the moneys referred to and described in ss. 744.613(2) and (3) and 744.622. When the appointment of a general guardian, whether for an incompetent or minor child or another beneficiary entitled to the benefits provided in 38 U.S.C., as amended, has been confirmed by the court having jurisdiction, such general guardian is responsible and is subject to the provisions and penalties contained in 38 U.S.C., as amended, as well as the requirements pertaining to guardians as set forth in this part.

History.—s. 6, ch. 11906, 1927; CGL 2138; s. 17, ch. 84-62.

Note.—Former s. 294.07.



744.652 - Construction and application of part.

744.652 Construction and application of part.—This part shall be construed liberally to secure the beneficial intents and purposes of this part and applies only to beneficiaries of the United States Department of Veterans Affairs. It shall be so interpreted and construed as to effectuate its general purpose of making the welfare of such beneficiaries the primary concern of their guardians and of the court.

History.—ss. 17, 19, ch. 14579, 1929; CGL 1936 Supp. 2146(18); s. 1, ch. 73-304; s. 18, ch. 84-62; s. 55, ch. 93-268.

Note.—Former s. 293.18.



744.653 - Annual guardianship report.

744.653 Annual guardianship report.—Guardians appointed under the Veterans’ Guardianship Law shall not be required to comply with the provisions of s. 744.367.

History.—s. 6, ch. 91-306.









Chapter 747 - CONSERVATORSHIP

747.01 - Who are absentees under this law.

747.01 Who are absentees under this law.—

(1) Any person serving in or with the Armed Forces of the United States, in or with the Red Cross, in or with the Merchant Marine or otherwise, during any period of time when a state of hostilities exists between the United States and any other power and for 1 year thereafter, who has been reported or listed as missing in action, interned in a neutral country, beleaguered, besieged or captured by the enemy, shall be an “absentee” within the meaning of this law; and,

(2) Any resident of this state, or any person owning property herein, who disappears under circumstances indicating that he or she may have died, either naturally, accidentally or at the hand of another, or may have disappeared as the result of mental derangement, amnesia or other mental cause, shall also be an “absentee” within the meaning of this law.

History.—s. 1, ch. 22888, 1945; s. 1, ch. 67-458; s. 1129, ch. 97-102.



747.011 - Absentee incompetent for certain purposes.

747.011 Absentee incompetent for certain purposes.—An “absentee” as defined in s. 747.01 is considered incompetent for the purposes of s. 4, Art. X of the State Constitution.

History.—s. 1, ch. 71-103.



747.02 - Jurisdiction.

747.02 Jurisdiction.—The circuit court has jurisdiction to appoint a conservator of the estate of an absentee as defined in s. 747.01 upon a showing that:

(1)(a)1. The absentee has an interest in any form of property in this state; or

2. The absentee is a legal resident of this state; or

3. The spouse or next of kin of the absentee is a legal resident of this state; and

(b) The absentee has not provided an adequate power of attorney authorizing another to act in his or her behalf with regard to such property or interest or the term of any such power of attorney has expired; and

(2) A necessity exists for providing care for the property or estate of the absentee or care for or judgments concerning the absentee’s spouse and children or, if he or she has no spouse and children, the absentee’s mother or father.

History.—s. 2, ch. 22888, 1945; s. 2, ch. 71-103; s. 1130, ch. 97-102.



747.03 - Petition.

747.03 Petition.—

(1) The jurisdiction of the court shall be invoked by the filing of a petition by any person who would have an interest in the property or estate of the absentee were such absentee deceased or any person who is dependent on said absentee for his or her maintenance or support.

(2) The petition shall be sworn to by the petitioner and shall state:

(a) The names, addresses, and ages of the spouse, children, mother, father, brothers, and sisters, or, if none of these is living, the next of kin, of the absentee;

(b) The name, address, and age of any other person who would have an interest in the property or the estate of the absentee if he or she were deceased;

(c) The exact circumstances which cause the person missing to be an absentee under s. 747.01 including the date he or she was first known to be missing, interned, beleaguered, etc.;

(d) The necessity for establishing a conservatorship;

(e) Whether or not the person alleged to be an absentee has a will and the whereabouts of said will; and

(f) A statement of all property constituting an asset of the alleged absentee’s estate or in which he or she has any interest and the approximate value of same.

History.—s. 3, ch. 22888, 1945; s. 5, ch. 71-103; s. 1131, ch. 97-102.



747.031 - Notice; hearing.

747.031 Notice; hearing.—

(1) Notice of the hearing on the petition to appoint a conservator shall be given to all persons named in the petition by registered mail or certified mail with return receipt requested.

(2) The judge shall hear evidence on the question of whether the person alleged to be missing, interned, beleaguered, etc., is an absentee as defined by s. 747.01 and on the question of who is entitled to appointment as conservator. Any person interested in such proceedings may intervene with leave of the court.

(3) The court may in its discretion appoint a guardian ad litem to represent the alleged absentee at the hearing.

History.—s. 6, ch. 71-103.



747.032 - Order of appointment.

747.032 Order of appointment.—

(1) If, after hearing, the court is satisfied that the person alleged to be an absentee is an absentee as defined in s. 747.01 and that it is necessary that a conservatorship be established, she or he shall appoint a conservator of the estate and property of said absentee to take charge of the absentee’s estate and property under the supervision, and subject to the further orders, of the court.

(2) In the appointment of a conservator, the court shall give due consideration to the appointment of one of the next of kin of the absentee if such next of kin is a fit and proper person and is qualified to act.

History.—s. 7, ch. 71-103; s. 1132, ch. 97-102.



747.033 - Oath.

747.033 Oath.—Every conservator, before exercising his or her authority as conservator, shall take oath that he or she will faithfully perform his or her duties as conservator and will render true accounts whenever required according to law, which oath may be administered by any officer authorized to administer oaths under the laws of this state. Such oath shall be filed with the court.

History.—s. 8, ch. 71-103; s. 1133, ch. 97-102.



747.034 - Bond.

747.034 Bond.—The court may require the conservator to post a bond as required for a guardian under 1ss. 744.38 and 744.39. All provisions of chapter 744 which are applicable to bonds are applicable to the bond of the conservator required under this chapter.

History.—s. 9, ch. 71-103.

1Note.—Repealed by s. 3, ch. 74-106.



747.035 - Rights, powers, and duties of conservator.

747.035 Rights, powers, and duties of conservator.—

(1) The conservator shall have all the rights, powers, and duties of a guardian of the property as established in chapter 744 and an absentee and an absentee’s dependents shall be entitled to all benefits accruing to a ward or a ward’s dependents under said chapter.

(2) The circuit court shall have the same responsibility as to a conservatorship as it has with respect to the guardianship of the property under said chapter.

History.—s. 10, ch. 71-103; s. 32, ch. 73-334; s. 70, ch. 95-211.



747.036 - Resignation or removal of conservator.

747.036 Resignation or removal of conservator.—The provision for resignation and removal of a guardian of the property in 1chapter 746 shall apply in the circuit court to resignation and removal of a conservator.

History.—s. 11, ch. 71-103.

1Note.—All sections in chapter 746 were repealed by s. 3, ch. 74-106.



747.04 - Termination of conservatorship.

747.04 Termination of conservatorship.—

(1) At any time upon petition signed by the absentee, or on petition of an attorney in fact acting under an adequate power of attorney granted by the absentee, the court shall direct the termination of the conservatorship and the transfer of all property held thereunder to the absentee or to the designated attorney in fact.

(2) Likewise, if at any time subsequent to the appointment of a conservator it shall appear that the absentee has died and an executor or administrator has been appointed for her or his estate, the court shall direct the termination of the conservatorship and the transfer of all property of the deceased absentee held thereunder to such executor or administrator.

(3) When the need for a conservatorship terminates, the conservator shall promptly file her or his final returns and application for discharge with the court. If it appears to the court that the returns are correct and that the conservator has made full and complete transfer of the absentee’s assets as directed, the court may approve the returns and discharge the conservator. If objections to the returns are filed, the circuit judge shall conduct a hearing under the same conditions for a hearing on objections to annual returns.

(4) Such discharge shall operate as a release from the duties of the conservatorship and as a bar to any suit against said conservator or her or his surety, unless such suit is commenced within 1 year from the date of discharge.

History.—s. 4, ch. 22888, 1945; s. 12, ch. 71-103; s. 1134, ch. 97-102.



747.051 - Summary procedure.

747.051 Summary procedure.—

(1) If the wife of any person defined as an absentee in s. 747.01(1), or his next of kin if said absentee has no wife, shall wish to sell or transfer any property of the absentee which has a gross value of less than $5,000, or shall require the consent of the absentee in any matter regarding the absentee’s children or in any other matter in which the gross value of the subject matter is less than $5,000, she may apply to the circuit court for an order authorizing said sale, transfer, or consent without opening a full conservatorship proceeding as provided by this chapter. She may make the application without the assistance of an attorney. Said application shall be made by petition on the following form, which form shall be made readily available to the applicant by the clerk of the circuit court:

In the Circuit Court

In re:   (Absentee)  , case number  .

PETITION FOR SUMMARY RELIEF

Petitioner,   (Name)  , whose residence is   (Street & number)  ,   (City or town)  , and   (County)  , Florida, and who is the   (Describe relationship to absentee)   of the absentee,   (Name)  , states that the absentee has been   (Imprisoned or missing in action)   since   (Date)   when   (Describe details)  . Petitioner desires to sell/transfer   (Describe property)   of the value of   (Value)   because   (Give reasons)  . The terms of sale/transfer are   (Give reasons)  . Petitioner requires the consent of the absentee for the purpose of  .

(Petitioner)

State of Florida

County of

Sworn to (or affirmed) and subscribed before me this   day of   ,   (year)  , by   (name of person making statement)  .

(Signature of Notary Public - State of Florida)

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known    OR Produced Identification

Type of Identification Produced

(2) The court shall, without hearing or notice, enter an order on said petition if it deems the relief requested in said petition necessary to protect the best interests of the absentee or her or his dependents.

(3) Such order shall be prima facie evidence of the validity of the proceedings and the authority of the petitioner to make a conveyance or transfer of the property or to give the absentee’s consent in any matter prescribed by subsection (1).

History.—s. 3, ch. 71-103; s. 32, ch. 73-334; s. 1135, ch. 97-102; s. 19, ch. 98-246.



747.052 - Procedure for order authorizing action by spouse or next of kin.

747.052 Procedure for order authorizing action by spouse or next of kin.—

(1) If the spouse, or the next of kin if there is no spouse, of any person defined as an absentee under s. 747.01(1), shall wish to sell, lease, or mortgage specific property having a gross value of $5,000 or more owned by the absentee or in which the absentee had an interest, or take specific action with respect to the absentee’s interest having a gross value of $5,000 or more, he or she may petition the circuit court for an order authorizing the action with respect to such property or interest.

(2) The petition shall be sworn to by the petitioner and shall state:

(a) The names, addresses, and ages of the spouse, children, mother, father, brothers, and sisters, or, if none of these is living, the next of kin, of the absentee;

(b) The name, address, and age of any other person who would have an interest in the property or the estate of the absentee if she or he were deceased;

(c) The exact circumstances which cause the person missing to be an absentee under s. 747.01, including the date she or he was first known to be missing, interned, beleaguered, etc.;

(d) The reasons for the action for which the petition seeks authorization;

(e) Whether or not the person alleged to be an absentee has a will and the whereabouts of said will and contents if known; and

(f) A statement of all property constituting an asset of the alleged absentee’s estate or in which she or he has any interest and the approximate value of same.

(3) Notice of the hearing on the petition shall be given to all persons named in the petition by registered mail or certified mail with return receipt requested.

(4) The judge shall hear evidence on the question of whether the person alleged to be missing, interned, beleaguered, etc., is an absentee as defined by s. 747.01 and on the question of whether the action in question should be authorized. Any person interested in such proceedings may intervene with leave of the court.

(5) The court may in its discretion appoint a guardian ad litem to represent the alleged absentee at the hearing.

(6) If, after hearing, the court is satisfied that the person alleged to be an absentee is an absentee as defined in s. 747.01, that the action in question should be authorized, and that there is no necessity for a full conservatorship as provided by s. 747.03, the court shall enter an order appointing the petitioner as conservator for the purposes of the action which is the subject of the petition and authorizing the conservator to take the action requested in the petition. The court shall require the conservator to account for the proceeds of the sale, lease, or other action, but the conservator shall not be required to subject the other property of the absentee to a conservatorship proceeding. The court may retain jurisdiction of the proceeding to make such further orders as it deems proper.

History.—s. 4, ch. 71-103; s. 1136, ch. 97-102.






Chapter 751 - TEMPORARY CUSTODY OF MINOR CHILDREN BY EXTENDED FAMILY

751.01 - Purpose of act.

751.01 Purpose of act.—The purposes of this chapter are to:

(1) Recognize that many minor children in this state live with and are well cared for by members of their extended families. The parents of these children have often provided for their care by placing them temporarily with another family member who is better able to care for them. Because of the care being provided the children by their extended families, they are not dependent children.

(2) Provide for the welfare of a minor child who is living with extended family members. At present, such family members are unable to give complete care to the child in their custody because they lack a legal document that explains and defines their relationship to the child, and they are unable effectively to consent to the care of the child by third parties.

(3) Provide temporary or concurrent custody of a minor child to a family member having physical custody of the minor child to enable the custodian to:

(a) Consent to all necessary and reasonable medical and dental care for the child, including nonemergency surgery and psychiatric care.

(b) Secure copies of the child’s records, held by third parties, that are necessary for the care of the child, including, but not limited to:

1. Medical, dental, and psychiatric records.

2. Birth certificates and other records.

3. Educational records.

(c) Enroll the child in school and grant or withhold consent for a child to be tested or placed in special school programs, including exceptional education.

(d) Do all other things necessary for the care of the child.

History.—s. 1, ch. 93-104; s. 1, ch. 2006-167; s. 2, ch. 2010-30.



751.011 - Definitions.

751.011 Definitions.—As used in this chapter, the term:

(1) “Concurrent custody” means that an eligible extended family member is awarded custodial rights to care for a child concurrently with the child’s parent or parents.

(2) “Extended family member” means a person who is:

(a) A relative of a minor child within the third degree by blood or marriage to the parent; or

(b) The stepparent of a minor child if the stepparent is currently married to the parent of the child and is not a party in a pending dissolution, separate maintenance, domestic violence, or other civil or criminal proceeding in any court of competent jurisdiction involving one or both of the child’s parents as an adverse party.

History.—s. 2, ch. 93-104; s. 4, ch. 96-305; s. 2, ch. 2006-167; s. 3, ch. 2010-30.



751.02 - Temporary or concurrent custody proceedings; jurisdiction.

751.02 Temporary or concurrent custody proceedings; jurisdiction.—

(1) The following individuals may bring proceedings in the circuit court to determine the temporary or concurrent custody of a minor child:

(a) Any extended family member who has the signed, notarized consent of the child’s legal parents; or

(b) Any extended family member who is caring full time for the child in the role of a substitute parent and with whom the child is presently living.

(2) In addition to the requirements of subsection (1), an individual seeking concurrent custody must:

(a) Currently have physical custody of the child and have had physical custody of the child for at least 10 days in any 30-day period within the last 12 months; and

(b) Not have signed, written documentation from a parent which is sufficient to enable the custodian to do all of the things necessary to care for the child which are available to custodians who have an order issued under s. 751.05.

History.—s. 3, ch. 93-104; s. 3, ch. 2006-167; s. 4, ch. 2010-30.



751.03 - Petition for temporary or concurrent custody; contents.

751.03 Petition for temporary or concurrent custody; contents.—Each petition for temporary or concurrent custody of a minor child must be verified by the petitioner, who must be an extended family member, and must contain statements, to the best of the petitioner’s knowledge and belief, providing:

(1) The name, date of birth, and current address of the child.

(2) The names and current addresses of the child’s parents.

(3) The names and current addresses of the persons with whom the child has lived during the past 5 years.

(4) The places where the child has lived during the past 5 years.

(5) Information concerning any custody proceeding in this or any other state with respect to the child.

(6) The residence and post office address of the petitioner.

(7) The petitioner’s relationship to the child.

(8) If concurrent custody is being requested:

(a) The time periods during the last 12 months that the child resided with the petitioner;

(b) The type of document, if any, provided by the parent or parents to enable the petitioner to act on behalf of the child;

(c) The services or actions that the petitioner is unable to obtain or undertake without an order of custody; and

(d) Whether each parent has consented in writing to the entry of an order of concurrent custody.

A copy of the written consent and any documents provided by the parent to assist the petitioner in obtaining services must be attached to the petition.

(9) If temporary custody is being requested, the consent of the child’s parents, or the specific acts or omissions of the parents which demonstrate that the parents have abused, abandoned, or neglected the child as defined in chapter 39.

(10) Any temporary or permanent orders for child support, the court entering the order, and the case number.

(11) Any temporary or permanent order for protection entered on behalf of or against either parent, the petitioner, or the child; the court entering the order; and the case number.

(12) That it is in the best interest of the child for the petitioner to have custody of the child.

(13) A statement of the period of time the petitioner is requesting temporary custody, including a statement of the reasons supporting that request.

History.—s. 4, ch. 93-104; s. 4, ch. 2006-167; s. 5, ch. 2010-30.



751.04 - Notice and opportunity to be heard.

751.04 Notice and opportunity to be heard.—Before a decree is made under this chapter, reasonable notice and opportunity to be heard must be given to the parents of the minor child by service of process, either personal or constructive.

History.—s. 5, ch. 93-104; s. 6, ch. 2010-30.



751.05 - Order granting temporary or concurrent custody.

751.05 Order granting temporary or concurrent custody.—

(1) At the hearing on the petition for temporary or concurrent custody, the court must hear the evidence concerning a minor child’s need for care by the petitioner, all other matters required to be set forth in the petition, and the objections or other testimony of the child’s parents, if present.

(2) Unless the minor child’s parents object, the court shall award temporary or concurrent custody of the child to the petitioner if it is in the best interest of the child.

(3) If one of the minor child’s parents objects to:

(a) The petition for concurrent custody, in writing, the court may not grant the petition even if the other parent consents, in writing, to the entry of the order. The court shall give the petitioner the option of converting the petition to a petition for temporary custody. If the petitioner so elects, the court shall set the matter for further hearing, provide notice to the parent or parents, and proceed pursuant to paragraph (b). If the petition is not converted into a petition for temporary custody, it shall be dismissed without prejudice.

(b) The petition for temporary custody, the court shall grant the petition only upon a finding, by clear and convincing evidence, that the child’s parent or parents are unfit to provide for the care and control of the child. In determining that a parent is unfit, the court must find that the parent has abused, abandoned, or neglected the child, as defined in chapter 39.

(4) The order granting:

(a) Concurrent custody of the minor child may not eliminate or diminish the custodial rights of the child’s parent or parents. The order must expressly state that the grant of custody does not affect the ability of the child’s parent or parents to obtain physical custody of the child at any time.

(b) Temporary custody of the minor child to the petitioner may also grant visitation rights to the child’s parent or parents, if it is in the best interest of the child.

(5) The order granting temporary or concurrent custody of the minor child to the petitioner:

(a) May not include an order for the support of the child unless the parent has received personal or substituted service of process, the petition requests an order for the support of the child, and there is evidence of the parent’s ability to pay the support ordered.

(b)  May redirect all or part of an existing child support obligation to be paid to the extended family member who is granted temporary or concurrent custody of the child. If the court redirects an existing child support obligation, the order granting temporary or concurrent custody must include, if possible, the determination of arrearages owed to the obligee and the person awarded temporary or concurrent custody and must order payment of the arrearages. The clerk of the circuit court in which the order is entered shall transmit a certified copy to the court originally entering the child support order. The temporary or concurrent custody order shall be recorded and filed in the original action in which child support was determined and become a part thereof. A copy of the temporary or concurrent custody order shall also be filed with the depository that serves as the official recordkeeper for support payments due under the support order. The depository must maintain separate accounts and separate account numbers for individual obligees.

(6) At any time, either or both of the child’s parents may petition the court to modify or terminate the order granting temporary custody. The court shall terminate the order upon a finding that the parent is a fit parent, or by consent of the parties. The court may modify an order granting temporary custody if the parties consent or if modification is in the best interest of the child.

(7) At any time, the petitioner or either or both of the child’s parents may move the court to terminate the order granting concurrent custody. The court shall terminate the order upon a finding that either or both of the child’s parents object to the order. The fact that an order for concurrent custody has been terminated does not preclude any person who is otherwise eligible to petition for temporary custody from filing such petition.

(8) At any time, the petitioner or either or both of the child’s parents may move the court to modify the existing child support order pursuant to chapter 61. The court may modify an existing order granting child support if the parties consent and if modification is in the best interest of the child. Any order modifying child support in a concurrent custody proceeding shall be copied and placed in the related family court files.

History.—s. 6, ch. 93-104; s. 5, ch. 2006-167; s. 7, ch. 2010-30.






Chapter 752 - GRANDPARENTAL VISITATION RIGHTS

752.001 - Definitions.

752.001 Definitions.—As used in this chapter, the term:

(1) “Grandparent” shall include great-grandparent.

(2) “Missing” means having whereabouts which are unknown for a period of at least 90 days and not being able to be located after a diligent search and inquiry. Such search and inquiry for a missing person must include, at a minimum, inquiries of all relatives of the person who can reasonably be identified by the petitioner, inquiries of hospitals in the areas where the person last resided, inquiries of the person’s recent employers, inquiries of state and federal agencies likely to have information about the person, inquiries of appropriate utility and postal providers, a thorough search of at least one electronic database specifically designed for locating persons, and inquiries of appropriate law enforcement agencies.

(3) “Persistent vegetative state” has the same meaning as provided in s. 765.101(15).

History.—s. 5, ch. 90-273; s. 1, ch. 2015-134; s. 84, ch. 2016-10.



752.011 - Petition for grandparent visitation with a minor child.

752.011 Petition for grandparent visitation with a minor child.—A grandparent of a minor child whose parents are deceased, missing, or in a persistent vegetative state, or whose one parent is deceased, missing, or in a persistent vegetative state and whose other parent has been convicted of a felony or an offense of violence evincing behavior that poses a substantial threat of harm to the minor child’s health or welfare, may petition the court for court-ordered visitation with the grandchild under this section.

(1) Upon the filing of a petition by a grandparent for visitation, the court shall hold a preliminary hearing to determine whether the petitioner has made a prima facie showing of parental unfitness or significant harm to the child. Absent such a showing, the court shall dismiss the petition and may award reasonable attorney fees and costs to be paid by the petitioner to the respondent.

(2) If the court finds that there is prima facie evidence that a parent is unfit or that there is significant harm to the child, the court may appoint a guardian ad litem and shall refer the matter to family mediation as provided in s. 752.015. If family mediation does not successfully resolve the issue of grandparent visitation, the court shall proceed with a final hearing.

(3) After conducting a final hearing on the issue of visitation, the court may award reasonable visitation to the grandparent with respect to the minor child if the court finds by clear and convincing evidence that a parent is unfit or that there is significant harm to the child, that visitation is in the best interest of the minor child, and that the visitation will not materially harm the parent-child relationship.

(4) In assessing the best interest of the child under subsection (3), the court shall consider the totality of the circumstances affecting the mental and emotional well-being of the minor child, including:

(a) The love, affection, and other emotional ties existing between the minor child and the grandparent, including those resulting from the relationship that had been previously allowed by the child’s parent.

(b) The length and quality of the previous relationship between the minor child and the grandparent, including the extent to which the grandparent was involved in providing regular care and support for the child.

(c) Whether the grandparent established ongoing personal contact with the minor child before the death of the parent, before the onset of the parent’s persistent vegetative state, or before the parent was missing.

(d) The reasons cited by the respondent parent in ending contact or visitation between the minor child and the grandparent.

(e) Whether there has been significant and demonstrable mental or emotional harm to the minor child as a result of the disruption in the family unit, whether the child derived support and stability from the grandparent, and whether the continuation of such support and stability is likely to prevent further harm.

(f) The existence or threat to the minor child of mental injury as defined in s. 39.01.

(g) The present mental, physical, and emotional health of the minor child.

(h) The present mental, physical, and emotional health of the grandparent.

(i) The recommendations of the minor child’s guardian ad litem, if one is appointed.

(j) The result of any psychological evaluation of the minor child.

(k) The preference of the minor child if the child is determined to be of sufficient maturity to express a preference.

(l) A written testamentary statement by the deceased parent regarding visitation with the grandparent. The absence of a testamentary statement is not deemed to provide evidence that the deceased or missing parent or parent in a persistent vegetative state would have objected to the requested visitation.

(m) Other factors that the court considers necessary to making its determination.

(5) In assessing material harm to the parent-child relationship under subsection (3), the court shall consider the totality of the circumstances affecting the parent-child relationship, including:

(a) Whether there have been previous disputes between the grandparent and the parent over childrearing or other matters related to the care and upbringing of the minor child.

(b) Whether visitation would materially interfere with or compromise parental authority.

(c) Whether visitation can be arranged in a manner that does not materially detract from the parent-child relationship, including the quantity of time available for enjoyment of the parent-child relationship and any other consideration related to disruption of the schedule and routine of the parent and the minor child.

(d) Whether visitation is being sought for the primary purpose of continuing or establishing a relationship with the minor child with the intent that the child benefit from the relationship.

(e) Whether the requested visitation would expose the minor child to conduct, moral standards, experiences, or other factors that are inconsistent with influences provided by the parent.

(f) The nature of the relationship between the child’s parent and the grandparent.

(g) The reasons cited by the parent in ending contact or visitation between the minor child and the grandparent which was previously allowed by the parent.

(h) The psychological toll of visitation disputes on the minor child.

(i) Other factors that the court considers necessary in making its determination.

(6) Part II of chapter 61 applies to actions brought under this section.

(7) If actions under this section and s. 61.13 are pending concurrently, the courts are strongly encouraged to consolidate the actions in order to minimize the burden of litigation on the minor child and the other parties.

(8) An order for grandparent visitation may be modified upon a showing by the person petitioning for modification that a substantial change in circumstances has occurred and that modification of visitation is in the best interest of the minor child.

(9) An original action requesting visitation under this section may be filed by a grandparent only once during any 2-year period, except on good cause shown that the minor child is suffering, or may suffer, significant and demonstrable mental or emotional harm caused by a parental decision to deny visitation between a minor child and the grandparent, which was not known to the grandparent at the time of filing an earlier action.

(10) This section does not provide for grandparent visitation with a minor child placed for adoption under chapter 63 except as provided in s. 752.071 with respect to adoption by a stepparent or close relative.

(11) Venue shall be in the county where the minor child primarily resides, unless venue is otherwise governed by chapter 39, chapter 61, or chapter 63.

History.—s. 3, ch. 2015-134.



752.015 - Mediation of visitation disputes.

752.015 Mediation of visitation disputes.—It is the public policy of this state that families resolve differences over grandparent visitation within the family. It is the further public policy of this state that, when families are unable to resolve differences relating to grandparent visitation, the family participate in any formal or informal mediation services that may be available. If families are unable to resolve differences relating to grandparent visitation and a petition is filed pursuant to s. 752.011, the court shall, if such services are available in the circuit, refer the case to family mediation in accordance with the Florida Family Law Rules of Procedure.

History.—s. 7, ch. 90-273; s. 6, ch. 2015-134.



752.02 - Persons who must be served notice of petition; manner of service.

752.02 Persons who must be served notice of petition; manner of service.—Notice of the filing of, and a copy of, the petition for grandparental visitation rights shall be served on the parents of the minor child in the manner prescribed by chapter 48.

History.—s. 1, ch. 84-64; s. 64, ch. 85-62.



752.071 - Effect of adoption by stepparent or close relative.

752.071 Effect of adoption by stepparent or close relative.—After the adoption of a minor child by a stepparent or close relative, the stepparent or close relative may petition the court to terminate an order granting grandparent visitation under this chapter which was entered before the adoption. The court may terminate the order unless the grandparent is able to show that the criteria of s. 752.011 authorizing the visitation continue to be satisfied.

History.—s. 5, ch. 2015-134.






Chapter 753 - SUPERVISED VISITATION

753.01 - Definitions.

753.01 Definitions.—As used in this chapter, the term:

(1) “Clearinghouse on Supervised Visitation” or “clearinghouse” means the entity within the Institute for Family Violence Studies in the School of Social Work of the Florida State University, which serves as a statewide resource on supervised visitation issues by providing technical assistance, training, and research.

(2) “Department” means the Department of Children and Families.

(3) “Exchange monitoring” means supervision of movement of a child from one parent to the other parent at the start of the visit and back to the first parent at the end of the visit.

(4) “Supervised visitation program” means a program created to offer structured contact between a parent or caregiver and one or more children in the presence of a third person responsible for observing and ensuring the safety of those involved. Supervised visitation programs may also include exchange monitoring of children who are participating in court-ordered visitation programs or exchange monitoring where there has been mutual consent between parties for the purposes of facilitating a visitation.

History.—s. 6, ch. 2007-109; s. 37, ch. 2008-61; s. 292, ch. 2014-19.



753.02 - Clearinghouse responsibilities and authority.

753.02 Clearinghouse responsibilities and authority.—

(1) The clearinghouse shall have the following responsibilities, subject to the availability of resources:

(a) To develop standards for supervised visitation programs in order to ensure both the quality of each program and the safety of children and families using program services.

(b) To serve as a clearinghouse on resources and research of supervised visitation programs.

(c) To provide technical assistance and other support services to existing and emerging supervised visitation programs.

(d) To compile a directory of state-supervised visitation programs containing referral information.

(e) To formulate a newsletter for supervised visitation programs.

(f) To organize workshops and conferences that address issues and concerns of supervised visitation programs.

(g) To compile data on the use of supervised visitation programs.

(2) The clearinghouse may apply for grants and accept private contributions.

History.—s. 7, ch. 2007-109.



753.03 - Standards for supervised visitation and supervised exchange programs.

753.03 Standards for supervised visitation and supervised exchange programs.—

(1) Within existing funds from the department, the clearinghouse shall develop standards for supervised visitation programs in order to ensure the safety and quality of each program. Standards must be uniform for all the programs and must address the purposes, policies, standards of practice, program content, security measures, qualifications of providers, training standards, credentials and background screening requirements of staff, information to be provided to the court, and data collection for supervised visitation programs.

(2) The clearinghouse shall use an advisory board to assist in developing the standards. The advisory board must include:

(a) Two members of the executive board of the state chapter of the Supervised Visitation Network, appointed by the president of the state chapter of the Supervised Visitation Network.

(b) A representative of the Office of the State Courts Administrator, appointed by the State Courts Administrator.

(c) A representative of the department, appointed by the secretary of the department.

(d) A representative of the Florida Coalition Against Domestic Violence, appointed by the executive director of the Florida Coalition Against Domestic Violence.

(e) A representative of a local law enforcement agency, appointed by the executive director of the Florida Sheriffs Association.

(f) A circuit court judge who presides over domestic violence proceedings, appointed by the Chief Justice of the Supreme Court.

(g) A circuit court judge who presides over dependency proceedings, appointed by the Chief Justice of the Supreme Court.

(h) Two representatives of a supervised visitation program, appointed by the director of the clearinghouse.

(i) A representative of the Statewide Guardian Ad Litem Office, appointed by the executive director of the office.

(3) The clearinghouse, in consultation with the advisory board, shall develop criteria and procedures for approving and rejecting certification applications for and monitoring compliance with the certification of a supervised visitation program. The clearinghouse shall recommend the process for phasing in the implementation of the standards and certification procedures and the criteria for distributing funds to eligible programs and designating the state entity that should certify and monitor the supervised visitation programs.

History.—s. 8, ch. 2007-109; s. 50, ch. 2011-213; s. 82, ch. 2012-5.



753.04 - Interim minimum standards for supervised visitation programs.

753.04 Interim minimum standards for supervised visitation programs.—

(1) Until the standards for supervised visitation and supervised exchange programs are developed pursuant to this chapter and a certification and monitoring process is fully implemented, each supervised visitation program must have an agreement with the court and comply with the Minimum Standards for Supervised Visitation Programs Agreement adopted by the Supreme Court on November 17, 1999. Under this order, a supervised visitation program shall enter into an agreement with the circuit court or circuit courts within the geographic jurisdiction of the program attesting to the willingness of the program to comply with the Supreme Court’s standards.

(2) Until the standards for supervised visitation and supervised exchange programs are completed and a certification and monitoring process is fully implemented, a supervised visitation program may not receive grant funds for access and visitation under 42 U.S.C. s. 669b unless the program provides documentation to the state agency administering the grant verifying that the program has entered into an agreement with the circuit court as required under subsection (1). This subsection does not obligate the state agency administering the grant to certify a program’s compliance with the Minimum Standards for Supervised Visitation Programs Agreement.

History.—s. 9, ch. 2007-109.



753.05 - Referrals involving child sexual abuse.

753.05 Referrals involving child sexual abuse.—

(1) Any supervised visitation program that wishes to accept referrals involving child sexual abuse must have an agreement with the court and a current affidavit of compliance on file with the chief judge of the circuit in which the program is located affirming that the program has agreed to comply with the minimum standards contained in an administrative order issued by the Chief Justice of the Supreme Court on November 17, 1999, and provided the program has a written agreement with the court and with the department that contains policies and guidelines specifically related to child sexual abuse.

(2) The agreement must include provisions for the following:

(a) Program staff who supervise visits or other contact must have specific training in child sexual abuse provided through the Clearinghouse on Supervised Visitation documented in personnel files.

(b) The program must have protocols for obtaining background material on the family prior to the initiation of services.

(c) The program must accept only those child sexual abuse referrals for which staff have the requisite background material, training, and security in place to safely monitor contact.

(d) The program must decline referrals of child sexual abuse cases when staff lack necessary training or education, when background material has not been received, or when lack of security may allow revictimization of the child.

(e) The program must suspend visits in cases when the child appears to be traumatized by the visits or when the individual visiting or having other contact engages in inappropriate behavior or violates program rules.

History.—s. 10, ch. 2007-109.









TITLE XLIV - CIVIL RIGHTS

Chapter 760 - DISCRIMINATION IN THE TREATMENT OF PERSONS; MINORITY REPRESENTATION

Part I - FLORIDA CIVIL RIGHTS ACT (ss. 760.01-760.11)

760.01 - Purposes; construction; title.

760.01 Purposes; construction; title.—

(1) Sections 760.01-760.11 and 509.092 shall be cited as the “Florida Civil Rights Act of 1992.”

(2) The general purposes of the Florida Civil Rights Act of 1992 are to secure for all individuals within the state freedom from discrimination because of race, color, religion, sex, pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in personal dignity, to make available to the state their full productive capacities, to secure the state against domestic strife and unrest, to preserve the public safety, health, and general welfare, and to promote the interests, rights, and privileges of individuals within the state.

(3) The Florida Civil Rights Act of 1992 shall be construed according to the fair import of its terms and shall be liberally construed to further the general purposes stated in this section and the special purposes of the particular provision involved.

History.—s. 1, ch. 69-287; s. 1, ch. 72-48; s. 1, ch. 77-341; s. 1, ch. 92-177; s. 4, ch. 92-282; s. 2, ch. 2015-68.

Note.—Former ss. 13.201, 23.161.



760.02 - Definitions.

760.02 Definitions.—For the purposes of ss. 760.01-760.11 and 509.092, the term:

(1) “Florida Civil Rights Act of 1992” means ss. 760.01-760.11 and 509.092.

(2) “Commission” means the Florida Commission on Human Relations created by s. 760.03.

(3) “Commissioner” or “member” means a member of the commission.

(4) “Discriminatory practice” means any practice made unlawful by the Florida Civil Rights Act of 1992.

(5) “National origin” includes ancestry.

(6) “Person” includes an individual, association, corporation, joint apprenticeship committee, joint-stock company, labor union, legal representative, mutual company, partnership, receiver, trust, trustee in bankruptcy, or unincorporated organization; any other legal or commercial entity; the state; or any governmental entity or agency.

(7) “Employer” means any person employing 15 or more employees for each working day in each of 20 or more calendar weeks in the current or preceding calendar year, and any agent of such a person.

(8) “Employment agency” means any person regularly undertaking, with or without compensation, to procure employees for an employer or to procure for employees opportunities to work for an employer, and includes an agent of such a person.

(9) “Labor organization” means any organization which exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or other mutual aid or protection in connection with employment.

(10) “Aggrieved person” means any person who files a complaint with the Human Relations Commission.

(11) “Public accommodations” means places of public accommodation, lodgings, facilities principally engaged in selling food for consumption on the premises, gasoline stations, places of exhibition or entertainment, and other covered establishments. Each of the following establishments which serves the public is a place of public accommodation within the meaning of this section:

(a) Any inn, hotel, motel, or other establishment which provides lodging to transient guests, other than an establishment located within a building which contains not more than four rooms for rent or hire and which is actually occupied by the proprietor of such establishment as his or her residence.

(b) Any restaurant, cafeteria, lunchroom, lunch counter, soda fountain, or other facility principally engaged in selling food for consumption on the premises, including, but not limited to, any such facility located on the premises of any retail establishment, or any gasoline station.

(c) Any motion picture theater, theater, concert hall, sports arena, stadium, or other place of exhibition or entertainment.

(d) Any establishment which is physically located within the premises of any establishment otherwise covered by this subsection, or within the premises of which is physically located any such covered establishment, and which holds itself out as serving patrons of such covered establishment.

History.—s. 2, ch. 69-287; s. 2, ch. 72-48; s. 2, ch. 77-341; s. 3, ch. 79-400; s. 2, ch. 92-177; s. 4, ch. 92-282; s. 4, ch. 2003-396.

Note.—Former ss. 13.211, 23.162.



760.021 - Enforcement.

760.021 Enforcement.—

(1) The Attorney General may commence a civil action for damages, injunctive relief, civil penalties not to exceed $10,000 per violation, and such other relief as may be appropriate under the laws of this state if the Attorney General has reasonable cause to believe that any person or group:

(a) Has engaged in a pattern or practice of discrimination as defined by the laws of this state; or

(b) Has been discriminated against as defined by the laws of this state and such discrimination raises an issue of great public interest.

(2) The Attorney General may file an action under this section in the circuit court of the county where the cause of action arises or in the circuit court of the Second Judicial Circuit, in and for Leon County.

(3) In any proceeding under this section, the respondent may request, before any responsive pleading is due, that a hearing be held no earlier than 5 days but no more than 30 days after the filing of the complaint, at which hearing the court shall determine whether the complaint on its face makes a prima facie showing that a pattern or practice of discrimination exists or that, as a result of discrimination, an issue of great public interest exists.

(4) The prevailing party in an action brought under this section is entitled to an award of reasonable attorney’s fees and costs.

(5) Any damages recovered under this section shall accrue to the injured party.

History.—s. 2, ch. 2003-396.



760.03 - Commission on Human Relations; staff.

760.03 Commission on Human Relations; staff.—

(1) There is hereby created the Florida Commission on Human Relations, comprised of 12 members appointed by the Governor, subject to confirmation by the Senate. The commission shall select one of its members to serve as chairperson for terms of 2 years.

(2) The members of the commission must be broadly representative of various racial, religious, ethnic, social, economic, political, and professional groups within the state; and at least one member of the commission must be 60 years of age or older.

(3) Commissioners shall be appointed for terms of 4 years. A member chosen to fill a vacancy otherwise than by expiration of term shall be appointed for the unexpired term of the member whom such appointee is to succeed. A member of the commission shall be eligible for reappointment. A vacancy in the commission shall not impair the right of the remaining members to exercise the powers of the commission.

(4) The Governor may suspend a member of the commission only for cause, subject to removal or reinstatement by the Senate.

(5) Seven members shall constitute a quorum for the conduct of business; however, the commission may establish panels of not less than three of its members to exercise its powers under the Florida Civil Rights Act of 1992, subject to such procedures and limitations as the commission may provide by rule.

(6) Each commissioner shall be compensated at the rate of $50 per day for each day of actual attendance to commission duties and shall be entitled to receive per diem and travel expenses as provided by s. 112.061.

(7) The commission shall appoint, and may remove, an executive director who, with the consent of the commission, may employ a deputy, attorneys, investigators, clerks, and such other personnel as may be necessary adequately to perform the functions of the commission, within budgetary limitations.

History.—s. 3, ch. 69-287; s. 1, ch. 70-438; s. 3, ch. 77-341; s. 1, ch. 80-148; s. 27, ch. 87-172; s. 3, ch. 92-177; s. 4, ch. 92-282.

Note.—Former ss. 13.221, 23.163.



760.04 - Commission on Human Relations, assigned to Department of Management Services.

760.04 Commission on Human Relations, assigned to Department of Management Services.—The commission created by s. 760.03 is assigned to the Department of Management Services. The commission, in the performance of its duties pursuant to the Florida Civil Rights Act of 1992, shall not be subject to control, supervision, or direction by the Department of Management Services.

History.—s. 7, ch. 69-287; ss. 45, 56, ch. 79-190; s. 4, ch. 92-177; s. 134, ch. 92-279; ss. 1, 4, ch. 92-282; s. 55, ch. 92-326; s. 35, ch. 96-399.

Note.—Former ss. 13.231, 23.164.



760.05 - Functions of the commission.

760.05 Functions of the commission.—The commission shall promote and encourage fair treatment and equal opportunity for all persons regardless of race, color, religion, sex, pregnancy, national origin, age, handicap, or marital status and mutual understanding and respect among all members of all economic, social, racial, religious, and ethnic groups; and shall endeavor to eliminate discrimination against, and antagonism between, religious, racial, and ethnic groups and their members.

History.—s. 4, ch. 69-287; s. 4, ch. 77-341; s. 4, ch. 79-400; s. 3, ch. 2015-68.

Note.—Former ss. 13.241, 23.165.



760.06 - Powers of the commission.

760.06 Powers of the commission.—Within the limitations provided by law, the commission shall have the following powers:

(1) To maintain offices in the State of Florida.

(2) To meet and exercise its powers at any place within the state.

(3) To promote the creation of, and to provide continuing technical assistance to, local commissions on human relations and to cooperate with individuals and state, local, and other agencies, both public and private, including agencies of the Federal Government and of other states.

(4) To accept gifts, bequests, grants, or other payments, public or private, to help finance its activities.

(5) To receive, initiate, investigate, seek to conciliate, hold hearings on, and act upon complaints alleging any discriminatory practice, as defined by the Florida Civil Rights Act of 1992.

(6) To issue subpoenas for, administer oaths or affirmations to and compel the attendance and testimony of witnesses or to issue subpoenas for and compel the production of books, papers, records, documents, and other evidence pertaining to any investigation or hearing convened pursuant to the powers of the commission. In conducting an investigation, the commission and its investigators shall have access at all reasonable times to premises, records, documents, and other evidence or possible sources of evidence and may examine, record, and copy such materials and take and record the testimony or statements of such persons as are reasonably necessary for the furtherance of the investigation. The authority to issue subpoenas and administer oaths may be delegated by the commission, for investigations or hearings, to a commissioner or the executive director. In the case of a refusal to obey a subpoena issued to any person, the commission may make application to any circuit court of this state, which shall have jurisdiction to order the witness to appear before the commission to give testimony and to produce evidence concerning the matter in question. Failure to obey the court’s order may be punished by the court as contempt. If the court enters an order holding a person in contempt or compelling the person to comply with the commission’s order or subpoena, the court shall order the person to pay the commission reasonable expenses, including reasonable attorneys’ fees, accrued by the commission in obtaining the order from the court.

(7) To recommend methods for elimination of discrimination and intergroup tensions and to use its best efforts to secure compliance with its recommendations.

(8) To furnish technical assistance requested by persons to facilitate progress in human relations.

(9) To make or arrange for studies appropriate to effectuate the purposes and policies of the Florida Civil Rights Act of 1992 and to make the results thereof available to the public.

(10) To become a deferral agency for the Federal Government and to comply with the necessary federal regulations to effect the Florida Civil Rights Act of 1992.

(11) To render, at least annually, a comprehensive written report to the Governor and the Legislature. The report may contain recommendations of the commission for legislation or other action to effectuate the purposes and policies of the Florida Civil Rights Act of 1992.

(12) To adopt, promulgate, amend, and rescind rules to effectuate the purposes and policies of the Florida Civil Rights Act of 1992 and govern the proceedings of the commission, in accordance with chapter 120.

(13) To receive complaints and coordinate all activities as required by the Whistle-blower’s Act pursuant to ss. 112.3187-112.31895.

History.—s. 5, ch. 69-287; s. 3, ch. 72-48; s. 1, ch. 75-232; s. 5, ch. 77-341; s. 5, ch. 92-177; s. 4, ch. 92-282; s. 26, ch. 99-333.

Note.—Former ss. 13.251, 23.166.



760.065 - Florida Civil Rights Hall of Fame.

760.065 Florida Civil Rights Hall of Fame.—

(1) It is the intent of the Legislature to recognize and honor those persons, living or dead, who have made significant contributions to this state as leaders in the struggle for equality and justice for all persons.

(2)(a) There is hereby established the Florida Civil Rights Hall of Fame. The Department of Management Services shall set aside an appropriate public area of the Capitol Building for the Florida Civil Rights Hall of Fame and shall consult with the commission regarding the design and theme of such area.

(b) Each person who is selected as a member shall have a designation placed in the Florida Civil Rights Hall of Fame, which designation shall provide information regarding the member’s particular discipline or contribution and any vital information relating to the member.

(3)(a) The commission shall annually accept nominations for persons to be recommended as members of the Florida Civil Rights Hall of Fame. The commission shall recommend 10 persons from which the Governor shall select up to 3 hall-of-fame members.

(b) In making recommendations pursuant to this subsection, the commission shall recommend persons who are 18 years of age or older, who were born in Florida or adopted Florida as their home state and base of operation, and who have made a significant contribution and provided exemplary leadership toward Florida’s progress and achievements in civil rights.

(4) The commission may set specific time periods for acceptance of nominations and the selection of members to coincide with the appropriate activities of the Florida Civil Rights Hall of Fame.

(5) The commission shall be responsible for costs relating to the Florida Civil Rights Hall of Fame, excluding normal costs of operations, repairs, and maintenance of the public area designated for the Florida Civil Rights Hall of Fame, which shall be the responsibility of the Department of Management Services.

History.—s. 1, ch. 2010-53.



760.07 - Remedies for unlawful discrimination.

760.07 Remedies for unlawful discrimination.—Any violation of any Florida statute making unlawful discrimination because of race, color, religion, gender, pregnancy, national origin, age, handicap, or marital status in the areas of education, employment, housing, or public accommodations gives rise to a cause of action for all relief and damages described in s. 760.11(5), unless greater damages are expressly provided for. If the statute prohibiting unlawful discrimination provides an administrative remedy, the action for equitable relief and damages provided for in this section may be initiated only after the plaintiff has exhausted his or her administrative remedy. The term “public accommodations” does not include lodge halls or other similar facilities of private organizations which are made available for public use occasionally or periodically. The right to trial by jury is preserved in any case in which the plaintiff is seeking actual or punitive damages.

History.—s. 6, ch. 92-177; s. 4, ch. 92-282; s. 1137, ch. 97-102; s. 4, ch. 2015-68.



760.08 - Discrimination in places of public accommodation.

760.08 Discrimination in places of public accommodation.—All persons are entitled to the full and equal enjoyment of the goods, services, facilities, privileges, advantages, and accommodations of any place of public accommodation without discrimination or segregation on the ground of race, color, national origin, sex, pregnancy, handicap, familial status, or religion.

History.—s. 5, ch. 2003-396; s. 5, ch. 2015-68.



760.10 - Unlawful employment practices.

760.10 Unlawful employment practices.—

(1) It is an unlawful employment practice for an employer:

(a) To discharge or to fail or refuse to hire any individual, or otherwise to discriminate against any individual with respect to compensation, terms, conditions, or privileges of employment, because of such individual’s race, color, religion, sex, pregnancy, national origin, age, handicap, or marital status.

(b) To limit, segregate, or classify employees or applicants for employment in any way which would deprive or tend to deprive any individual of employment opportunities, or adversely affect any individual’s status as an employee, because of such individual’s race, color, religion, sex, pregnancy, national origin, age, handicap, or marital status.

(2) It is an unlawful employment practice for an employment agency to fail or refuse to refer for employment, or otherwise to discriminate against, any individual because of race, color, religion, sex, pregnancy, national origin, age, handicap, or marital status or to classify or refer for employment any individual on the basis of race, color, religion, sex, pregnancy, national origin, age, handicap, or marital status.

(3) It is an unlawful employment practice for a labor organization:

(a) To exclude or to expel from its membership, or otherwise to discriminate against, any individual because of race, color, religion, sex, pregnancy, national origin, age, handicap, or marital status.

(b) To limit, segregate, or classify its membership or applicants for membership, or to classify or fail or refuse to refer for employment any individual, in any way that would deprive or tend to deprive any individual of employment opportunities, or adversely affect any individual’s status as an employee or as an applicant for employment, because of such individual’s race, color, religion, sex, pregnancy, national origin, age, handicap, or marital status.

(c) To cause or attempt to cause an employer to discriminate against an individual in violation of this section.

(4) It is an unlawful employment practice for any employer, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to discriminate against any individual because of race, color, religion, sex, pregnancy, national origin, age, handicap, or marital status in admission to, or employment in, any program established to provide apprenticeship or other training.

(5) Whenever, in order to engage in a profession, occupation, or trade, it is required that a person receive a license, certification, or other credential, become a member or an associate of any club, association, or other organization, or pass any examination, it is an unlawful employment practice for any person to discriminate against any other person seeking such license, certification, or other credential, seeking to become a member or associate of such club, association, or other organization, or seeking to take or pass such examination, because of such other person’s race, color, religion, sex, pregnancy, national origin, age, handicap, or marital status.

(6) It is an unlawful employment practice for an employer, labor organization, employment agency, or joint labor-management committee to print, or cause to be printed or published, any notice or advertisement relating to employment, membership, classification, referral for employment, or apprenticeship or other training, indicating any preference, limitation, specification, or discrimination, based on race, color, religion, sex, pregnancy, national origin, age, absence of handicap, or marital status.

(7) It is an unlawful employment practice for an employer, an employment agency, a joint labor-management committee, or a labor organization to discriminate against any person because that person has opposed any practice which is an unlawful employment practice under this section, or because that person has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this section.

(8) Notwithstanding any other provision of this section, it is not an unlawful employment practice under ss. 760.01-760.10 for an employer, employment agency, labor organization, or joint labor-management committee to:

(a) Take or fail to take any action on the basis of religion, sex, pregnancy, national origin, age, handicap, or marital status in those certain instances in which religion, sex, condition of pregnancy, national origin, age, absence of a particular handicap, or marital status is a bona fide occupational qualification reasonably necessary for the performance of the particular employment to which such action or inaction is related.

(b) Observe the terms of a bona fide seniority system, a bona fide employee benefit plan such as a retirement, pension, or insurance plan, or a system which measures earnings by quantity or quality of production, which is not designed, intended, or used to evade the purposes of ss. 760.01-760.10. However, no such employee benefit plan or system which measures earnings shall excuse the failure to hire, and no such seniority system, employee benefit plan, or system which measures earnings shall excuse the involuntary retirement of, any individual on the basis of any factor not related to the ability of such individual to perform the particular employment for which such individual has applied or in which such individual is engaged. This subsection shall not be construed to make unlawful the rejection or termination of employment when the individual applicant or employee has failed to meet bona fide requirements for the job or position sought or held or to require any changes in any bona fide retirement or pension programs or existing collective bargaining agreements during the life of the contract, or for 2 years after October 1, 1981, whichever occurs first, nor shall this act preclude such physical and medical examinations of applicants and employees as an employer may require of applicants and employees to determine fitness for the job or position sought or held.

(c) Take or fail to take any action on the basis of age, pursuant to law or regulation governing any employment or training program designed to benefit persons of a particular age group.

(d) Take or fail to take any action on the basis of marital status if that status is prohibited under its antinepotism policy.

(9) This section shall not apply to any religious corporation, association, educational institution, or society which conditions opportunities in the area of employment or public accommodation to members of that religious corporation, association, educational institution, or society or to persons who subscribe to its tenets or beliefs. This section shall not prohibit a religious corporation, association, educational institution, or society from giving preference in employment to individuals of a particular religion to perform work connected with the carrying on by such corporations, associations, educational institutions, or societies of its various activities.

(10) Each employer, employment agency, and labor organization shall post and keep posted in conspicuous places upon its premises a notice provided by the commission setting forth such information as the commission deems appropriate to effectuate the purposes of ss. 760.01-760.10.

History.—s. 6, ch. 77-341; s. 2, ch. 78-49; s. 5, ch. 79-400; s. 1, ch. 81-109; s. 7, ch. 92-177; ss. 2, 4, ch. 92-282; s. 6, ch. 2015-68.

Note.—Former ss. 13.261, 23.167.



760.11 - Administrative and civil remedies; construction.

760.11 Administrative and civil remedies; construction.—

(1) Any person aggrieved by a violation of ss. 760.01-760.10 may file a complaint with the commission within 365 days of the alleged violation, naming the employer, employment agency, labor organization, or joint labor-management committee, or, in the case of an alleged violation of s. 760.10(5), the person responsible for the violation and describing the violation. Any person aggrieved by a violation of s. 509.092 may file a complaint with the commission within 365 days of the alleged violation naming the person responsible for the violation and describing the violation. The commission, a commissioner, or the Attorney General may in like manner file such a complaint. On the same day the complaint is filed with the commission, the commission shall clearly stamp on the face of the complaint the date the complaint was filed with the commission. In lieu of filing the complaint with the commission, a complaint under this section may be filed with the federal Equal Employment Opportunity Commission or with any unit of government of the state which is a fair-employment-practice agency under 29 C.F.R. ss. 1601.70-1601.80. If the date the complaint is filed is clearly stamped on the face of the complaint, that date is the date of filing. The date the complaint is filed with the commission for purposes of this section is the earliest date of filing with the Equal Employment Opportunity Commission, the fair-employment-practice agency, or the commission. The complaint shall contain a short and plain statement of the facts describing the violation and the relief sought. The commission may require additional information to be in the complaint. The commission, within 5 days of the complaint being filed, shall by registered mail send a copy of the complaint to the person who allegedly committed the violation. The person who allegedly committed the violation may file an answer to the complaint within 25 days of the date the complaint was filed with the commission. Any answer filed shall be mailed to the aggrieved person by the person filing the answer. Both the complaint and the answer shall be verified.

(2) In the event that any other agency of the state or of any other unit of government of the state has jurisdiction of the subject matter of any complaint filed with the commission and has legal authority to investigate the complaint, the commission may refer such complaint to such agency for an investigation. Referral of such a complaint by the commission shall not constitute agency action within the meaning of s. 120.52. In the event of any referral under this subsection, the commission shall accord substantial weight to any findings and conclusions of any such agency. The referral of a complaint by the commission to a local agency does not divest the commission’s jurisdiction over the complaint.

(3) Except as provided in subsection (2), the commission shall investigate the allegations in the complaint. Within 180 days of the filing of the complaint, the commission shall determine if there is reasonable cause to believe that discriminatory practice has occurred in violation of the Florida Civil Rights Act of 1992. When the commission determines whether or not there is reasonable cause, the commission by registered mail shall promptly notify the aggrieved person and the respondent of the reasonable cause determination, the date of such determination, and the options available under this section.

(4) In the event that the commission determines that there is reasonable cause to believe that a discriminatory practice has occurred in violation of the Florida Civil Rights Act of 1992, the aggrieved person may either:

(a) Bring a civil action against the person named in the complaint in any court of competent jurisdiction; or

(b) Request an administrative hearing under ss. 120.569 and 120.57.

The election by the aggrieved person of filing a civil action or requesting an administrative hearing under this subsection is the exclusive procedure available to the aggrieved person pursuant to this act.

(5) In any civil action brought under this section, the court may issue an order prohibiting the discriminatory practice and providing affirmative relief from the effects of the practice, including back pay. The court may also award compensatory damages, including, but not limited to, damages for mental anguish, loss of dignity, and any other intangible injuries, and punitive damages. The provisions of ss. 768.72 and 768.73 do not apply to this section. The judgment for the total amount of punitive damages awarded under this section to an aggrieved person shall not exceed $100,000. In any action or proceeding under this subsection, the court, in its discretion, may allow the prevailing party a reasonable attorney’s fee as part of the costs. It is the intent of the Legislature that this provision for attorney’s fees be interpreted in a manner consistent with federal case law involving a Title VII action. The right to trial by jury is preserved in any such private right of action in which the aggrieved person is seeking compensatory or punitive damages, and any party may demand a trial by jury. The commission’s determination of reasonable cause is not admissible into evidence in any civil proceeding, including any hearing or trial, except to establish for the court the right to maintain the private right of action. A civil action brought under this section shall be commenced no later than 1 year after the date of determination of reasonable cause by the commission. The commencement of such action shall divest the commission of jurisdiction of the complaint, except that the commission may intervene in the civil action as a matter of right. Notwithstanding the above, the state and its agencies and subdivisions shall not be liable for punitive damages. The total amount of recovery against the state and its agencies and subdivisions shall not exceed the limitation as set forth in s. 768.28(5).

(6) Any administrative hearing brought pursuant to paragraph (4)(b) shall be conducted under ss. 120.569 and 120.57. The commission may hear the case provided that the final order is issued by members of the commission who did not conduct the hearing or the commission may request that it be heard by an administrative law judge pursuant to s. 120.569(2)(a). If the commission elects to hear the case, it may be heard by a commissioner. If the commissioner, after the hearing, finds that a violation of the Florida Civil Rights Act of 1992 has occurred, the commissioner shall issue an appropriate proposed order in accordance with chapter 120 prohibiting the practice and providing affirmative relief from the effects of the practice, including back pay. If the administrative law judge, after the hearing, finds that a violation of the Florida Civil Rights Act of 1992 has occurred, the administrative law judge shall issue an appropriate recommended order in accordance with chapter 120 prohibiting the practice and providing affirmative relief from the effects of the practice, including back pay. Within 90 days of the date the recommended or proposed order is rendered, the commission shall issue a final order by adopting, rejecting, or modifying the recommended order as provided under ss. 120.569 and 120.57. The 90-day period may be extended with the consent of all the parties. An administrative hearing pursuant to paragraph (4)(b) must be requested no later than 35 days after the date of determination of reasonable cause by the commission. In any action or proceeding under this subsection, the commission, in its discretion, may allow the prevailing party a reasonable attorney’s fee as part of the costs. It is the intent of the Legislature that this provision for attorney’s fees be interpreted in a manner consistent with federal case law involving a Title VII action.

(7) If the commission determines that there is not reasonable cause to believe that a violation of the Florida Civil Rights Act of 1992 has occurred, the commission shall dismiss the complaint. The aggrieved person may request an administrative hearing under ss. 120.569 and 120.57, but any such request must be made within 35 days of the date of determination of reasonable cause and any such hearing shall be heard by an administrative law judge and not by the commission or a commissioner. If the aggrieved person does not request an administrative hearing within the 35 days, the claim will be barred. If the administrative law judge finds that a violation of the Florida Civil Rights Act of 1992 has occurred, he or she shall issue an appropriate recommended order to the commission prohibiting the practice and recommending affirmative relief from the effects of the practice, including back pay. Within 90 days of the date the recommended order is rendered, the commission shall issue a final order by adopting, rejecting, or modifying the recommended order as provided under ss. 120.569 and 120.57. The 90-day period may be extended with the consent of all the parties. In any action or proceeding under this subsection, the commission, in its discretion, may allow the prevailing party a reasonable attorney’s fee as part of the costs. It is the intent of the Legislature that this provision for attorney’s fees be interpreted in a manner consistent with federal case law involving a Title VII action. In the event the final order issued by the commission determines that a violation of the Florida Civil Rights Act of 1992 has occurred, the aggrieved person may bring, within 1 year of the date of the final order, a civil action under subsection (5) as if there has been a reasonable cause determination or accept the affirmative relief offered by the commission, but not both.

(8) In the event that the commission fails to conciliate or determine whether there is reasonable cause on any complaint under this section within 180 days of the filing of the complaint, an aggrieved person may proceed under subsection (4), as if the commission determined that there was reasonable cause.

(9) No liability for back pay shall accrue from a date more than 2 years prior to the filing of a complaint with the commission.

(10) A judgment for the amount of damages and costs assessed pursuant to a final order by the commission may be entered in any court having jurisdiction thereof and may be enforced as any other judgment.

(11) If a complaint is within the jurisdiction of the commission, the commission shall simultaneously with its other statutory obligations attempt to eliminate or correct the alleged discrimination by informal methods of conference, conciliation, and persuasion. Nothing said or done in the course of such informal endeavors may be made public or used as evidence in a subsequent civil proceeding, trial, or hearing. The commission may initiate dispute resolution procedures, including voluntary arbitration, by special magistrates or mediators. The commission may adopt rules as to the qualifications of persons who may serve as special magistrates and mediators.

(12) All complaints filed with the commission and all records and documents in the custody of the commission, which relate to and identify a particular person, including, but not limited to, a complainant, employer, employment agency, labor organization, or joint labor-management committee shall be confidential and shall not be disclosed by the commission, except to the parties or in the course of a hearing or proceeding under this section. The restriction of this subsection shall not apply to any record or document which is part of the record of any hearing or court proceeding.

(13) Final orders of the commission are subject to judicial review pursuant to s. 120.68. The commission’s determination of reasonable cause is not final agency action that is subject to judicial review. Unless specifically ordered by the court, the commencement of an appeal does not suspend or stay the order of the commission, except as provided in the Rules of Appellate Procedure. In any action or proceeding under this subsection, the court, in its discretion, may allow the prevailing party a reasonable attorney’s fee as part of the cost. It is the intent of the Legislature that this provision for attorney’s fees be interpreted in a manner consistent with federal case law involving a Title VII action. In the event the order of the court determines that a violation of the Florida Civil Rights Act of 1992 has occurred, the court shall remand the matter to the commission for appropriate relief. The aggrieved party has the option to accept the relief offered by the commission or may bring, within 1 year of the date of the court order, a civil action under subsection (5) as if there has been a reasonable cause determination.

(14) The commission may adopt, promulgate, amend, and rescind rules to effectuate the purposes and policies of this section and to govern the proceedings of the commission under this section.

(15) In any civil action or administrative proceeding brought pursuant to this section, a finding that a person employed by the state or any governmental entity or agency has violated s. 760.10 shall as a matter of law constitute just or substantial cause for such person’s discharge.

History.—s. 8, ch. 92-177; s. 3, ch. 92-282; s. 1, ch. 94-91; s. 417, ch. 96-406; s. 302, ch. 96-410; s. 1, ch. 2001-187; s. 97, ch. 2004-11; s. 7, ch. 2015-68.






Part II - FAIR HOUSING ACT (ss. 760.20-760.37)

760.20 - Fair Housing Act; short title.

760.20 Fair Housing Act; short title.—Sections 760.20-760.37 may be cited as the “Fair Housing Act.”

History.—s. 1, ch. 83-221.



760.21 - State policy on fair housing.

760.21 State policy on fair housing.—It is the policy of this state to provide, within constitutional limitations, for fair housing throughout the state.

History.—s. 2, ch. 83-221.



760.22 - Definitions.

760.22 Definitions.—As used in ss. 760.20-760.37, the term:

(1) “Commission” means the Florida Commission on Human Relations.

(2) “Covered multifamily dwelling” means:

(a) A building which consists of four or more units and has an elevator; or

(b) The ground floor units of a building which consists of four or more units and does not have an elevator.

(3) “Discriminatory housing practice” means an act that is unlawful under the terms of ss. 760.20-760.37.

(4) “Dwelling” means any building or structure, or portion thereof, which is occupied as, or designed or intended for occupancy as, a residence by one or more families, and any vacant land which is offered for sale or lease for the construction or location on the land of any such building or structure, or portion thereof.

(5) “Familial status” is established when an individual who has not attained the age of 18 years is domiciled with:

(a) A parent or other person having legal custody of such individual; or

(b) A designee of a parent or other person having legal custody, with the written permission of such parent or other person.

(6) “Family” includes a single individual.

(7) “Handicap” means:

(a) A person has a physical or mental impairment which substantially limits one or more major life activities, or he or she has a record of having, or is regarded as having, such physical or mental impairment; or

(b) A person has a developmental disability as defined in s. 393.063.

(8) “Person” includes one or more individuals, corporations, partnerships, associations, labor organizations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, trustees in bankruptcy, receivers, and fiduciaries.

(9) “Substantially equivalent” means an administrative subdivision of the State of Florida meeting the requirements of 24 C.F.R. part 115, s. 115.6.

(10) “To rent” includes to lease, to sublease, to let, and otherwise to grant for a consideration the right to occupy premises not owned by the occupant.

History.—s. 3, ch. 83-221; s. 1, ch. 84-117; s. 1, ch. 87-106; s. 28, ch. 89-308; s. 1, ch. 89-321; s. 1138, ch. 97-102.



760.23 - Discrimination in the sale or rental of housing and other prohibited practices.

760.23 Discrimination in the sale or rental of housing and other prohibited practices.—

(1) It is unlawful to refuse to sell or rent after the making of a bona fide offer, to refuse to negotiate for the sale or rental of, or otherwise to make unavailable or deny a dwelling to any person because of race, color, national origin, sex, handicap, familial status, or religion.

(2) It is unlawful to discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection therewith, because of race, color, national origin, sex, handicap, familial status, or religion.

(3) It is unlawful to make, print, or publish, or cause to be made, printed, or published, any notice, statement, or advertisement with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on race, color, national origin, sex, handicap, familial status, or religion or an intention to make any such preference, limitation, or discrimination.

(4) It is unlawful to represent to any person because of race, color, national origin, sex, handicap, familial status, or religion that any dwelling is not available for inspection, sale, or rental when such dwelling is in fact so available.

(5) It is unlawful, for profit, to induce or attempt to induce any person to sell or rent any dwelling by a representation regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, color, national origin, sex, handicap, familial status, or religion.

(6) The protections afforded under ss. 760.20-760.37 against discrimination on the basis of familial status apply to any person who is pregnant or is in the process of securing legal custody of any individual who has not attained the age of 18 years.

(7) It is unlawful to discriminate in the sale or rental of, or to otherwise make unavailable or deny, a dwelling to any buyer or renter because of a handicap of:

(a) That buyer or renter;

(b) A person residing in or intending to reside in that dwelling after it is sold, rented, or made available; or

(c) Any person associated with the buyer or renter.

(8) It is unlawful to discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection with such dwelling, because of a handicap of:

(a) That buyer or renter;

(b) A person residing in or intending to reside in that dwelling after it is sold, rented, or made available; or

(c) Any person associated with the buyer or renter.

(9) For purposes of subsections (7) and (8), discrimination includes:

(a) A refusal to permit, at the expense of the handicapped person, reasonable modifications of existing premises occupied or to be occupied by such person if such modifications may be necessary to afford such person full enjoyment of the premises; or

(b) A refusal to make reasonable accommodations in rules, policies, practices, or services, when such accommodations may be necessary to afford such person equal opportunity to use and enjoy a dwelling.

(10) Covered multifamily dwellings as defined herein which are intended for first occupancy after March 13, 1991, shall be designed and constructed to have at least one building entrance on an accessible route unless it is impractical to do so because of the terrain or unusual characteristics of the site as determined by commission rule. Such buildings shall also be designed and constructed in such a manner that:

(a) The public use and common use portions of such dwellings are readily accessible to and usable by handicapped persons.

(b) All doors designed to allow passage into and within all premises within such dwellings are sufficiently wide to allow passage by a person in a wheelchair.

(c) All premises within such dwellings contain the following features of adaptive design:

1. An accessible route into and through the dwelling.

2. Light switches, electrical outlets, thermostats, and other environmental controls in accessible locations.

3. Reinforcements in bathroom walls to allow later installation of grab bars.

4. Usable kitchens and bathrooms such that a person in a wheelchair can maneuver about the space.

(d) Compliance with the appropriate requirements of the American National Standards Institute for buildings and facilities providing accessibility and usability for physically handicapped people, commonly cited as ANSI A117.1-1986, suffices to satisfy the requirements of paragraph (c).

State agencies with building construction regulation responsibility or local governments, as appropriate, shall review the plans and specifications for the construction of covered multifamily dwellings to determine consistency with the requirements of this subsection.

History.—s. 5, ch. 83-221; s. 2, ch. 84-117; s. 2, ch. 89-321.



760.24 - Discrimination in the provision of brokerage services.

760.24 Discrimination in the provision of brokerage services.—It is unlawful to deny any person access to, or membership or participation in, any multiple-listing service, real estate brokers’ organization, or other service, organization, or facility relating to the business of selling or renting dwellings, or to discriminate against him or her in the terms or conditions of such access, membership, or participation, on account of race, color, national origin, sex, handicap, familial status, or religion.

History.—s. 7, ch. 83-221; s. 3, ch. 84-117; s. 3, ch. 89-321; s. 1139, ch. 97-102.



760.25 - Discrimination in the financing of housing or in residential real estate transactions.

760.25 Discrimination in the financing of housing or in residential real estate transactions.—

(1) It is unlawful for any bank, building and loan association, insurance company, or other corporation, association, firm, or enterprise the business of which consists in whole or in part of the making of commercial real estate loans to deny a loan or other financial assistance to a person applying for the loan for the purpose of purchasing, constructing, improving, repairing, or maintaining a dwelling, or to discriminate against him or her in the fixing of the amount, interest rate, duration, or other term or condition of such loan or other financial assistance, because of the race, color, national origin, sex, handicap, familial status, or religion of such person or of any person associated with him or her in connection with such loan or other financial assistance or the purposes of such loan or other financial assistance, or because of the race, color, national origin, sex, handicap, familial status, or religion of the present or prospective owners, lessees, tenants, or occupants of the dwelling or dwellings in relation to which such loan or other financial assistance is to be made or given.

(2)(a) It is unlawful for any person or entity whose business includes engaging in residential real estate transactions to discriminate against any person in making available such a transaction, or in the terms or conditions of such a transaction, because of race, color, national origin, sex, handicap, familial status, or religion.

(b) As used in this subsection, the term “residential real estate transaction” means any of the following:

1. The making or purchasing of loans or providing other financial assistance:

a. For purchasing, constructing, improving, repairing, or maintaining a dwelling; or

b. Secured by residential real estate.

2. The selling, brokering, or appraising of residential real property.

History.—s. 6, ch. 83-221; s. 4, ch. 84-117; s. 4, ch. 89-321; s. 17, ch. 90-275; s. 1140, ch. 97-102.



760.26 - Prohibited discrimination in land use decisions and in permitting of development.

760.26 Prohibited discrimination in land use decisions and in permitting of development.—It is unlawful to discriminate in land use decisions or in the permitting of development based on race, color, national origin, sex, disability, familial status, religion, or, except as otherwise provided by law, the source of financing of a development or proposed development.

History.—s. 16, ch. 2000-353.



760.29 - Exemptions.

760.29 Exemptions.—

(1)(a) Nothing in ss. 760.23 and 760.25 applies to:

1. Any single-family house sold or rented by its owner, provided such private individual owner does not own more than three single-family houses at any one time. In the case of the sale of a single-family house by a private individual owner who does not reside in such house at the time of the sale or who was not the most recent resident of the house prior to the sale, the exemption granted by this paragraph applies only with respect to one sale within any 24-month period. In addition, the bona fide private individual owner shall not own any interest in, nor shall there be owned or reserved on his or her behalf, under any express or voluntary agreement, title to, or any right to all or a portion of the proceeds from the sale or rental of, more than three single-family houses at any one time. The sale or rental of any single-family house shall be excepted from the application of ss. 760.20-760.37 only if the house is sold or rented:

a. Without the use in any manner of the sales or rental facilities or the sales or rental services of any real estate licensee or such facilities or services of any person in the business of selling or renting dwellings, or of any employee or agent of any such licensee or person; and

b. Without the publication, posting, or mailing, after notice, of any advertisement or written notice in violation of s. 760.23(3).

Nothing in this provision prohibits the use of attorneys, escrow agents, abstractors, title companies, and other such professional assistance as is necessary to perfect or transfer the title.

2. Rooms or units in dwellings containing living quarters occupied or intended to be occupied by no more than four families living independently of each other, if the owner actually maintains and occupies one of such living quarters as his or her residence.

(b) For the purposes of paragraph (a), a person is deemed to be in the business of selling or renting dwellings if the person:

1. Has, within the preceding 12 months, participated as principal in three or more transactions involving the sale or rental of any dwelling or interest therein;

2. Has, within the preceding 12 months, participated as agent, other than in the sale of his or her own personal residence, in providing sales or rental facilities or sales or rental services in two or more transactions involving the sale or rental of any dwelling or interest therein; or

3. Is the owner of any dwelling designed or intended for occupancy by, or occupied by, five or more families.

(2) Nothing in ss. 760.20-760.37 prohibits a religious organization, association, or society, or any nonprofit institution or organization operated, supervised, or controlled by or in conjunction with a religious organization, association, or society, from limiting the sale, rental, or occupancy of any dwelling which it owns or operates for other than a commercial purpose to persons of the same religion or from giving preference to such persons, unless membership in such religion is restricted on account of race, color, or national origin. Nothing in ss. 760.20-760.37 prohibits a private club not in fact open to the public, which as an incident to its primary purpose or purposes provides lodgings which it owns or operates for other than a commercial purpose, from limiting the rental or occupancy of such lodgings to its members or from giving preference to its members.

(3) Nothing in ss. 760.20-760.37 requires any person renting or selling a dwelling constructed for first occupancy before March 13, 1991, to modify, alter, or adjust the dwelling in order to provide physical accessibility except as otherwise required by law.

(4)(a) Any provision of ss. 760.20-760.37 regarding familial status does not apply with respect to housing for older persons.

(b) As used in this subsection, the term “housing for older persons” means housing:

1. Provided under any state or federal program that the commission determines is specifically designed and operated to assist elderly persons, as defined in the state or federal program;

2. Intended for, and solely occupied by, persons 62 years of age or older; or

3. Intended and operated for occupancy by persons 55 years of age or older that meets the following requirements:

a. At least 80 percent of the occupied units are occupied by at least one person 55 years of age or older.

b. The housing facility or community publishes and adheres to policies and procedures that demonstrate the intent required under this subparagraph. If the housing facility or community meets the requirements of sub-subparagraphs a. and c. and the recorded governing documents provide for an adult, senior, or retirement housing facility or community and the governing documents lack an amendatory procedure, prohibit amendments, or restrict amendments until a specified future date, then that housing facility or community shall be deemed housing for older persons intended and operated for occupancy by persons 55 years of age or older. If those documents further provide a prohibition against residents 16 years of age or younger, that provision shall be construed, for purposes of the Fair Housing Act, to only apply to residents 18 years of age or younger, in order to conform with federal law requirements. Governing documents which can be amended at a future date must be amended and properly recorded within 1 year after that date to reflect the requirements for consideration as housing for older persons, if that housing facility or community intends to continue as housing for older persons.

c. The housing facility or community complies with rules made by the Secretary of the United States Department of Housing and Urban Development pursuant to 24 C.F.R. part 100 for verification of occupancy, which rules provide for verification by reliable surveys and affidavits and include examples of the types of policies and procedures relevant to a determination of compliance with the requirements of sub-subparagraph b. Such surveys and affidavits are admissible in administrative and judicial proceedings for the purposes of such verification.

(c) Housing shall not fail to be considered housing for older persons if:

1. A person who resides in such housing on or after October 1, 1989, does not meet the age requirements of this subsection, provided that any new occupant meets such age requirements; or

2. One or more units are unoccupied, provided that any unoccupied units are reserved for occupancy by persons who meet the age requirements of this subsection.

(d) A person shall not be personally liable for monetary damages for a violation of this subsection if such person reasonably relied in good faith on the application of the exemption under this subsection relating to housing for older persons. For purposes of this paragraph, a person may show good faith reliance on the application of the exemption only by showing that:

1. The person has no actual knowledge that the facility or the community is ineligible, or will become ineligible, for such exemption; and

2. The facility or community has stated formally, in writing, that the facility or community complies with the requirements for such exemption.

(e) A facility or community claiming an exemption under this subsection shall register with the commission and submit a letter to the commission stating that the facility or community complies with the requirements of subparagraph (b)1., subparagraph (b)2., or subparagraph (b)3. The letter shall be submitted on the letterhead of the facility or community and shall be signed by the president of the facility or community. This registration and documentation shall be renewed biennially from the date of original filing. The information in the registry shall be made available to the public, and the commission shall include this information on an Internet website. The commission may establish a reasonable registration fee, not to exceed $20, that shall be deposited into the commission’s trust fund to defray the administrative costs associated with maintaining the registry. The commission may impose an administrative fine, not to exceed $500, on a facility or community that knowingly submits false information in the documentation required by this paragraph. Such fines shall be deposited in the commission’s trust fund. The registration and documentation required by this paragraph shall not substitute for proof of compliance with the requirements of this subsection. Failure to comply with the requirements of this paragraph shall not disqualify a facility or community that otherwise qualifies for the exemption provided in this subsection.

A county or municipal ordinance regarding housing for older persons may not contravene the provisions of this subsection.

(5) Nothing in ss. 760.20-760.37:

(a) Prohibits a person engaged in the business of furnishing appraisals of real property from taking into consideration factors other than race, color, national origin, sex, handicap, familial status, or religion.

(b) Limits the applicability of any reasonable local restriction regarding the maximum number of occupants permitted to occupy a dwelling.

(c) Requires that a dwelling be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.

(d) Prohibits conduct against a person because such person has been convicted by any court of competent jurisdiction of the illegal manufacture or distribution of a controlled substance as defined under chapter 893.

History.—ss. 4, 8, ch. 83-221; s. 5, ch. 84-117; s. 5, ch. 89-321; s. 18, ch. 90-275; s. 1, ch. 96-191; s. 1792, ch. 97-102; s. 1, ch. 99-348; s. 4, ch. 2001-143; s. 59, ch. 2003-164.



760.30 - Administration of ss. 760.20-760.37.

760.30 Administration of ss. 760.20-760.37.—

(1) The authority and responsibility for administering ss. 760.20-760.37 is in the commission.

(2) The commission may delegate any of its functions, duties, and powers to its employees, including functions, duties, and powers with respect to investigating, conciliating, hearing, determining, ordering, certifying, reporting, or otherwise acting as to any work, business, or matter under ss. 760.20-760.37.

History.—s. 9, ch. 83-221.



760.31 - Powers and duties of commission.

760.31 Powers and duties of commission.—The commission shall:

(1) Make studies with respect to the nature and extent of discriminatory housing practices in representative urban, suburban, and rural communities throughout the state.

(2) Publish and disseminate reports, recommendations, and information derived from such studies.

(3) Cooperate with and render technical assistance to public or private agencies, organizations, and institutions within the state which are formulating or carrying on programs to prevent or eliminate discriminatory housing practices.

(4) Administer the programs and activities relating to housing in a manner affirmatively to further the policies of ss. 760.20-760.37.

(5) Adopt rules necessary to implement ss. 760.20-760.37 and govern the proceedings of the commission in accordance with chapter 120. Commission rules shall clarify terms used with regard to handicapped accessibility, exceptions from accessibility requirements based on terrain or site characteristics, and requirements related to housing for older persons. Commission rules shall specify the fee and the forms and procedures to be used for the registration required by s. 760.29(4)(e).

History.—s. 9, ch. 83-221; s. 6, ch. 89-321; s. 5, ch. 2001-143.



760.32 - Investigations; subpoenas; oaths.

760.32 Investigations; subpoenas; oaths.—

(1) In conducting an investigation, the commission shall have access at all reasonable times to premises, records, documents, individuals, and other evidence or possible sources of evidence and may examine, record, and copy such materials and take and record the testimony or statements of such persons as are reasonably necessary for the furtherance of the investigation, provided the commission first complies with the provisions of the State Constitution relating to unreasonable searches and seizures. The commission may issue subpoenas to compel its access to or the production of such materials or the appearance of such persons, and may issue interrogatories to a respondent, to the same extent and subject to the same limitations as would apply if the subpoenas or interrogatories were issued or served in aid of a civil action in court. The commission may administer oaths.

(2) Upon written application to the commission, a respondent shall be entitled to the issuance of a reasonable number of subpoenas by and in the name of the commission to the same extent and subject to the same limitations as subpoenas issued by the commission itself. A subpoena issued at the request of a respondent shall show on its face the name and address of such respondent and shall state that it was issued at her or his request.

(3) Within 5 days after service of a subpoena upon any person, such person may petition the commission to revoke or modify the subpoena. The commission shall grant the petition if it finds that the subpoena requires appearance or attendance at an unreasonable time or place, that it requires production of evidence which does not relate to any matter under investigation, that it does not describe with sufficient particularity the evidence to be produced, or that compliance would be unduly onerous or for other good reason.

(4) In case of refusal to obey a subpoena, the commission or the person at whose request the subpoena was issued may petition for its enforcement in the circuit court for the county in which the person to whom the subpoena was addressed resides, was served, or transacts business.

(5) Witnesses summoned by subpoena of the commission shall be entitled to the same witness and mileage fees as are witnesses in proceedings in court. Fees payable to a witness summoned by a subpoena issued at the request of a respondent shall be paid by the respondent.

History.—s. 9, ch. 83-221; s. 1141, ch. 97-102.



760.34 - Enforcement.

760.34 Enforcement.—

(1) Any person who claims to have been injured by a discriminatory housing practice or who believes that he or she will be injured by a discriminatory housing practice that is about to occur may file a complaint with the commission. Complaints shall be in writing and shall contain such information and be in such form as the commission requires. Upon receipt of such a complaint, the commission shall furnish a copy to the person or persons who allegedly committed the discriminatory housing practice or are about to commit the alleged discriminatory housing practice. Within 100 days after receiving a complaint, or within 100 days after the expiration of any period of reference under subsection (3), the commission shall investigate the complaint and give notice in writing to the person aggrieved whether it intends to resolve it. If the commission decides to resolve the complaint, it shall proceed to try to eliminate or correct the alleged discriminatory housing practice by informal methods of conference, conciliation, and persuasion. Insofar as possible, conciliation meetings shall be held in the cities or other localities where the discriminatory housing practices allegedly occurred. Nothing said or done in the course of such informal endeavors may be made public or used as evidence in a subsequent proceeding under ss. 760.20-760.37 without the written consent of the persons concerned. Any employee of the commission who makes public any information in violation of this provision is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A complaint under subsection (1) must be filed within 1 year after the alleged discriminatory housing practice occurred. The complaint must be in writing and shall state the facts upon which the allegations of a discriminatory housing practice are based. A complaint may be reasonably and fairly amended at any time. A respondent may file an answer to the complaint against him or her and, with the leave of the commission, which shall be granted whenever it would be reasonable and fair to do so, may amend his or her answer at any time. Both complaint and answer shall be verified.

(3) Wherever a local fair housing law provides rights and remedies for alleged discriminatory housing practices which are substantially equivalent to the rights and remedies provided in ss. 760.20-760.37, the commission shall notify the appropriate local agency of any complaint filed under ss. 760.20-760.37 which appears to constitute a violation of the local fair housing law, and the commission shall take no further action with respect to such complaint if the local law enforcement official has, within 30 days from the date the alleged offense was brought to his or her attention, commenced proceedings in the matter. In no event shall the commission take further action unless it certifies that in its judgment, under the circumstances of the particular case, the protection of the rights of the parties or the interests of justice require such action.

(4) If, within 180 days after a complaint is filed with the commission or within 180 days after expiration of any period of reference under subsection (3), the commission has been unable to obtain voluntary compliance with ss. 760.20-760.37, the person aggrieved may commence a civil action in any appropriate court against the respondent named in the complaint or petition for an administrative determination pursuant to s. 760.35 to enforce the rights granted or protected by ss. 760.20-760.37. If, as a result of its investigation under subsection (1), the commission finds there is reasonable cause to believe that a discriminatory housing practice has occurred, at the request of the person aggrieved, the Attorney General may bring an action in the name of the state on behalf of the aggrieved person to enforce the provisions of ss. 760.20-760.37.

(5) In any proceeding brought pursuant to this section or s. 760.35, the burden of proof is on the complainant.

(6) Whenever an action filed in court pursuant to this section or s. 760.35 comes to trial, the commission shall immediately terminate all efforts to obtain voluntary compliance.

(7)(a) The commission may institute a civil action in any appropriate court if it is unable to obtain voluntary compliance with ss. 760.20-760.37. The commission need not have petitioned for an administrative hearing or exhausted its administrative remedies prior to bringing a civil action.

(b) The court may impose the following fines for each violation of ss. 760.20-760.37:

1. Up to $10,000, if the respondent has not previously been found guilty of a violation of ss. 760.20-760.37.

2. Up to $25,000, if the respondent has been found guilty of one prior violation of ss. 760.20-760.37 within the preceding 5 years.

3. Up to $50,000, if the respondent has been found guilty of two or more violations of ss. 760.20-760.37 within the preceding 7 years.

In imposing a fine under this paragraph, the court shall consider the nature and circumstances of the violation, the degree of culpability, the history of prior violations of ss. 760.20-760.37, the financial circumstances of the respondent, and the goal of deterring future violations of ss. 760.20-760.37.

(c) The court shall award reasonable attorney’s fees and costs to the commission in any action in which the commission prevails.

(8) Any local agency certified as substantially equivalent may institute a civil action in any appropriate court, including circuit court, if it is unable to obtain voluntary compliance with the local fair housing law. The agency need not have petitioned for an administrative hearing or exhausted its administrative remedies prior to bringing a civil action. The court may impose fines as provided in the local fair housing law.

History.—ss. 9, 10, ch. 83-221; s. 7, ch. 89-321; s. 2, ch. 94-91; s. 418, ch. 96-406; s. 1793, ch. 97-102; s. 8, ch. 2013-207.



760.35 - Civil actions and relief; administrative procedures.

760.35 Civil actions and relief; administrative procedures.—

(1) A civil action shall be commenced no later than 2 years after an alleged discriminatory housing practice has occurred. However, the court shall continue a civil case brought pursuant to this section or s. 760.34 from time to time before bringing it to trial if the court believes that the conciliation efforts of the commission or local agency are likely to result in satisfactory settlement of the discriminatory housing practice complained of in the complaint made to the commission or to the local agency and which practice forms the basis for the action in court. Any sale, encumbrance, or rental consummated prior to the issuance of any court order issued under the authority of ss. 760.20-760.37 and involving a bona fide purchaser, encumbrancer, or tenant without actual notice of the existence of the filing of a complaint or civil action under the provisions of ss. 760.20-760.37 shall not be affected.

(2) If the court finds that a discriminatory housing practice has occurred, it shall issue an order prohibiting the practice and providing affirmative relief from the effects of the practice, including injunctive and other equitable relief, actual and punitive damages, and reasonable attorney’s fees and costs.

(3)(a) If the commission is unable to obtain voluntary compliance with ss. 760.20-760.37 or has reasonable cause to believe that a discriminatory practice has occurred:

1. The commission may institute an administrative proceeding under chapter 120; or

2. The person aggrieved may request administrative relief under chapter 120 within 30 days after receiving notice that the commission has concluded its investigation under s. 760.34.

(b) Administrative hearings shall be conducted pursuant to ss. 120.569 and 120.57(1). The respondent must be served written notice by certified mail. If the administrative law judge finds that a discriminatory housing practice has occurred or is about to occur, he or she shall issue a recommended order to the commission prohibiting the practice and recommending affirmative relief from the effects of the practice, including quantifiable damages and reasonable attorney’s fees and costs. The commission may adopt, reject, or modify a recommended order only as provided under s. 120.57(1). Judgment for the amount of damages and costs assessed pursuant to a final order by the commission may be entered in any court having jurisdiction thereof and may be enforced as any other judgment.

(c) The district courts of appeal may, upon the filing of appropriate notices of appeal, review final orders of the commission pursuant to s. 120.68. Costs or fees may not be assessed against the commission in any appeal from a final order issued by the commission under this subsection. Unless specifically ordered by the court, the commencement of an appeal does not suspend or stay an order of the commission.

(d) This subsection does not prevent any other legal or administrative action provided by law.

History.—s. 11, ch. 83-221; s. 8, ch. 89-321; s. 303, ch. 96-410; s. 1794, ch. 97-102.



760.36 - Conciliation agreements.

760.36 Conciliation agreements.—Any conciliation agreement arising out of conciliation efforts by the Florida Commission on Human Relations pursuant to the Fair Housing Act must be agreed to by the respondent and the complainant and is subject to the approval of the commission. Notwithstanding the provisions of s. 760.11(11) and (12), each conciliation agreement arising out of a complaint filed under the Fair Housing Act shall be made public unless the complainant and the respondent otherwise agree and the commission determines that disclosure is not required to further the purposes of the Florida Fair Housing Act.

History.—s. 19, ch. 90-275; s. 9, ch. 92-177; s. 4, ch. 92-282; s. 3, ch. 94-91; s. 419, ch. 96-406.



760.37 - Interference, coercion, or intimidation; enforcement by administrative or civil action.

760.37 Interference, coercion, or intimidation; enforcement by administrative or civil action.—It is unlawful to coerce, intimidate, threaten, or interfere with any person in the exercise of, or on account of her or his having exercised, or on account of her or his having aided or encouraged any other person in the exercise of any right granted under ss. 760.20-760.37. This section may be enforced by appropriate administrative or civil action.

History.—s. 12, ch. 83-221; s. 9, ch. 89-321; s. 1142, ch. 97-102.






Part III - MISCELLANEOUS PROVISIONS (ss. 760.40-760.60)

760.40 - Genetic testing; informed consent; confidentiality; penalties; notice of use of results.

760.40 Genetic testing; informed consent; confidentiality; penalties; notice of use of results.—

(1) As used in this section, the term “DNA analysis” means the medical and biological examination and analysis of a person to identify the presence and composition of genes in that person’s body. The term includes DNA typing and genetic testing.

(2)(a) Except for purposes of criminal prosecution, except for purposes of determining paternity as provided in s. 409.256 or s. 742.12(1), and except for purposes of acquiring specimens as provided in s. 943.325, DNA analysis may be performed only with the informed consent of the person to be tested, and the results of such DNA analysis, whether held by a public or private entity, are the exclusive property of the person tested, are confidential, and may not be disclosed without the consent of the person tested. Such information held by a public entity is exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(b) A person who violates paragraph (a) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) A person who performs DNA analysis or receives records, results, or findings of DNA analysis must provide the person tested with notice that the analysis was performed or that the information was received. The notice must state that, upon the request of the person tested, the information will be made available to his or her physician. The notice must also state whether the information was used in any decision to grant or deny any insurance, employment, mortgage, loan, credit, or educational opportunity. If the information was used in any decision that resulted in a denial, the analysis must be repeated to verify the accuracy of the first analysis, and if the first analysis is found to be inaccurate, the denial must be reviewed.

History.—s. 1, ch. 92-101; s. 10, ch. 93-204; s. 1, ch. 94-90; s. 420, ch. 96-406; s. 1795, ch. 97-102; s. 15, ch. 98-251; s. 7, ch. 2001-127; s. 40, ch. 2005-39; s. 3, ch. 2009-190.



760.50 - Discrimination on the basis of AIDS, AIDS-related complex, and HIV prohibited.

760.50 Discrimination on the basis of AIDS, AIDS-related complex, and HIV prohibited.—

(1) The Legislature finds and declares that persons infected or believed to be infected with human immunodeficiency virus have suffered and will continue to suffer irrational and scientifically unfounded discrimination. The Legislature further finds and declares that society itself is harmed by this discrimination, as otherwise able-bodied persons are deprived of the means of supporting themselves, providing for their own health care, housing themselves, and participating in the opportunities otherwise available to them in society. The Legislature further finds and declares that remedies are needed to correct these problems.

(2) Any person with or perceived as having acquired immune deficiency syndrome, acquired immune deficiency syndrome related complex, or human immunodeficiency virus shall have every protection made available to handicapped persons.

(3)(a) No person may require an individual to take a human immunodeficiency virus-related test as a condition of hiring, promotion, or continued employment unless the absence of human immunodeficiency virus infection is a bona fide occupational qualification for the job in question.

(b) No person may fail or refuse to hire or discharge any individual, segregate or classify any individual in any way which would deprive or tend to deprive that individual of employment opportunities or adversely affect his or her status as an employee, or otherwise discriminate against any individual with respect to compensation, terms, conditions, or privileges of employment on the basis of knowledge or belief that the individual has taken a human immunodeficiency virus test or the results or perceived results of such test unless the absence of human immunodeficiency virus infection is a bona fide occupational qualification of the job in question.

(c) A person who asserts that a bona fide occupational qualification exists for human immunodeficiency virus-related testing shall have the burden of proving that:

1. The human immunodeficiency virus-related test is necessary to ascertain whether an employee is currently able to perform in a reasonable manner the duties of the particular job or whether an employee will present a significant risk of transmitting human immunodeficiency virus infection to other persons in the course of normal work activities; and

2. There exists no means of reasonable accommodation short of requiring that the individual be free of human immunodeficiency virus infection.

(4)(a) A person may not discriminate against an otherwise qualified individual in housing, public accommodations, or governmental services on the basis of the fact that such individual is, or is regarded as being, infected with human immunodeficiency virus.

(b) A person or other entity receiving or benefiting from state financial assistance may not discriminate against an otherwise qualified individual on the basis of the fact that such individual is, or is regarded as being, infected with human immunodeficiency virus.

(c) A person who asserts that an individual who is infected with human immunodeficiency virus is not otherwise qualified shall have the burden of proving that no reasonable accommodation can be made to prevent the likelihood that the individual will, under the circumstances involved, expose other individuals to a significant possibility of being infected with human immunodeficiency virus.

(d) A person may not fail or refuse to hire or discharge any individual, segregate or classify any individual in any way which would deprive or tend to deprive that individual of employment opportunities or adversely affect his or her status as an employee, or otherwise discriminate against any individual with respect to compensation, terms, conditions, or privileges of employment on the basis of the fact that the individual is a licensed health care professional or health care worker who treats or provides patient care to persons infected with human immunodeficiency virus.

(5) Every employer who provides or administers health insurance benefits or life insurance benefits to its employees shall maintain the confidentiality of information relating to the medical condition or status of any person covered by such insurance benefits. Such information in the possession of a public employer is exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. An employer shall be liable in damages to any person damaged by its failure to implement such a procedure.

(6)(a) Any person aggrieved by a violation of this section shall have a right of action in the circuit court and may recover for each violation:

1. Against any person who violates a provision of this section, liquidated damages of $1,000 or actual damages, whichever is greater.

2. Against any person who intentionally or recklessly violates a provision of this section, liquidated damages of $5,000 or actual damages, whichever is greater.

3. Reasonable attorney’s fees.

4. Such other relief, including an injunction, as the court may deem appropriate.

(b) Nothing in this section limits the right of the person aggrieved by a violation of this section to recover damages or other relief under any other applicable law.

History.—s. 45, ch. 88-380; s. 14, ch. 89-350; s. 6, ch. 94-90; s. 421, ch. 96-406; s. 1796, ch. 97-102.



760.51 - Violations of constitutional rights, civil action by the Attorney General; civil penalty.

760.51 Violations of constitutional rights, civil action by the Attorney General; civil penalty.—

(1) Whenever any person, whether or not acting under color of law, interferes by threats, intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, with the exercise or enjoyment by any other person of rights secured by the State Constitution or laws of this state, the Attorney General may bring a civil or administrative action for damages, and for injunctive or other appropriate relief for violations of the rights secured. Any damages recovered under this section shall accrue to the injured person. The civil action shall be brought in the name of the state and may be brought on behalf of the injured person. The Attorney General is entitled to an award of reasonable attorney’s fees and costs if the Department of Legal Affairs prevails in an action brought under this section.

(2) Any person who interferes by threats, intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, with the exercise or enjoyment by any other person of rights secured by the State Constitution or laws of this state is liable for a civil penalty of not more than $10,000 for each violation. This penalty may be recovered in any action brought under this section by the Attorney General. A civil penalty so collected shall accrue to the state and shall be deposited as received into the General Revenue Fund unallocated.

History.—s. 4, ch. 91-74.



760.60 - Discriminatory practices of certain clubs prohibited; remedies.

760.60 Discriminatory practices of certain clubs prohibited; remedies.—

(1) It is unlawful for a person to discriminate against any individual because of race, color, religion, gender, national origin, handicap, age above the age of 21, or marital status in evaluating an application for membership in a club that has more than 400 members, that provides regular meal service, and that regularly receives payment for dues, fees, use of space, facilities, services, meals, or beverages directly or indirectly from nonmembers for business purposes. It is unlawful for a person, on behalf of such a club, to publish, circulate, issue, display, post, or mail any advertisement, notice, or solicitation that contains a statement to the effect that the accommodations, advantages, facilities, membership, or privileges of the club are denied to any individual because of race, color, religion, gender, national origin, handicap, age above the age of 21, or marital status. This subsection does not apply to fraternal or benevolent organizations, ethnic clubs, or religious organizations where business activity is not prevalent.

(2) A person who has been discriminated against in violation of this act may file a complaint with the Commission on Human Relations or with the Attorney General’s Office of Civil Rights. A complaint must be in writing and must contain such information and be in such form as the commission requires. Upon receipt of a complaint, the commission or the Attorney General shall provide a copy to the person who represents the club. Within 30 days after receiving a complaint, the commission or the Attorney General shall investigate the alleged discrimination and give notice in writing to the person who filed the complaint if it intends to resolve the complaint. If the commission or the Attorney General decides to resolve the complaint, it shall attempt to eliminate or correct the alleged discriminatory practices of a club by informal methods of conference, conciliation, and persuasion.

(3) If the commission or the Attorney General fails, within 30 days after receiving a complaint filed pursuant to subsection (2), to give notice of its intent to eliminate or correct the alleged discriminatory practices of a club, or if the commission or the Attorney General fails to resolve the complaint within 30 days after giving such notice, the person or the Attorney General on behalf of the person filing the complaint may commence a civil action in a court against the club, its officers, or its members to enforce this section. If the court finds that a discriminatory practice occurs at the club, the court may enjoin the club, its officers, or its members from engaging in such practice or may order other appropriate action.

History.—s. 12, ch. 92-177.






Part IV - MINORITY REPRESENTATION IN CERTAIN BODIES (s. 760.80)

760.80 - Minority representation on boards, commissions, councils, and committees.

760.80 Minority representation on boards, commissions, councils, and committees.—

(1) It is the intent of the Legislature to recognize the importance of balance in the appointment of minority and nonminority persons to membership on statutorily created decisionmaking and regulatory boards, commissions, councils, and committees, and to promote that balance through the provisions of this section. In addition, the Legislature recognizes the importance of including persons with physical disabilities on such panels. Furthermore, the Legislature recognizes that statutorily created decisionmaking and regulatory boards, commissions, councils, and committees play a vital role in shaping public policy for Florida, and the selection of the best-qualified candidates is the paramount obligation of the appointing authority.

(2) As used in this section, “minority person” means:

(a) An African American; that is, a person having origins in any of the racial groups of the African Diaspora.

(b) A Hispanic American; that is, a person of Spanish or Portuguese culture with origins in Spain, Portugal, Mexico, South America, Central America, or the Caribbean, regardless of race.

(c) An Asian American; that is, a person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian Subcontinent, or the Pacific Islands, including the Hawaiian Islands prior to 1778.

(d) A Native American; that is, a person who has origins in any of the Indian Tribes of North America prior to 1835.

(e) An American woman.

(3) In appointing members to any statutorily created decisionmaking or regulatory board, commission, council, or committee of the state, the appointing authority should select, from among the best-qualified persons, those persons whose appointment would ensure that the membership of the board, commission, council, or committee accurately reflects the proportion that each group of minority persons specified in subsection (2) represents in the population of the state as a whole or, in the case of a local board, commission, council, or committee, in the population of the area represented by the board, commission, council, or committee, as determined pursuant to the most recent federal decennial census, unless the law regulating such appointment requires otherwise, or persons of the underrepresented minority group cannot be recruited. When appointing members to a statutorily created decisionmaking or regulatory board, commission, council, or committee which was created to address a specific issue relating to minority persons, the appointing authority should give weight to the minority group that the board, commission, council, or committee was created to serve. If the size of the board, commission, council, or committee precludes an accurate representation of all minority groups, appointments should be made which conform to the requirements of this section insofar as possible. If there are multiple appointing authorities for the board, commission, council, or committee, they shall consult with each other to ensure compliance with this section.

(4) Each appointing authority described in subsection (3) shall submit a report to the Secretary of State annually by December 1 which discloses the number of appointments made during the preceding year from each minority group and the number of nonminority appointments made, expressed both in numerical terms and as a percentage of the total membership of the board, commission, council, or committee. In addition, information shall be included in the report detailing the number of physically disabled persons appointed to boards, commissions, councils, and committees in the previous calendar year. A copy of the report shall be submitted to the Governor, the Speaker of the House of Representatives, and the President of the Senate. In addition, each appointing authority shall designate a person responsible for retaining all applications for appointment, who shall ensure that information describing each applicant’s race, ethnicity, gender, physical disability, if applicable, and qualifications is available for public inspection during reasonable hours. Nothing in this section requires disclosure of an applicant’s identity or of any other information made confidential by law.

(5) This section applies to appointments and reappointments made after January 1, 1995. It does not prohibit a member of a decisionmaking or regulatory board, commission, council, or committee from completing a term being served as such member when this act takes effect. A person appointed to a decisionmaking or regulatory board, commission, council, or committee before January 1, 1995, may not be removed from office solely for the purpose of meeting the requirements of this section.

History.—s. 1, ch. 94-213.






Part V - ENVIRONMENTAL EQUITY AND JUSTICE (s. 760.854)

760.854 - Center for Environmental Equity and Justice.

760.854 Center for Environmental Equity and Justice.—

(1) There is hereby established the Center for Environmental Equity and Justice.

(2) The purpose of the center is to conduct and facilitate research, develop policies, and engage in education, training, and community outreach with respect to environmental equity and justice issues.

(3) The Center for Environmental Equity and Justice shall be established at the Florida Agricultural and Mechanical University within the Environmental Sciences Institute.

(4) The Center for Environmental Equity and Justice shall sponsor students to serve as interns at the Department of Health, the Department of Environmental Protection, and other relevant state agencies. The center may enter into a memorandum of understanding with these agencies to address environmental equity and justice issues.

History.—s. 1, ch. 98-304; s. 440, ch. 2011-142.









Chapter 761 - RELIGIOUS FREEDOM

761.01 - Short title.

761.01 Short title.—This act may be cited as the “Religious Freedom Restoration Act of 1998.”

History.—s. 1, ch. 98-412.



761.02 - Definitions.

761.02 Definitions.—As used in this act:

(1) “Government” or “state” includes any branch, department, agency, instrumentality, or official or other person acting under color of law of the state, a county, special district, municipality, or any other subdivision of the state.

(2) “Demonstrates” means to meet the burden of going forward with the evidence and of persuasion.

(3) “Exercise of religion” means an act or refusal to act that is substantially motivated by a religious belief, whether or not the religious exercise is compulsory or central to a larger system of religious belief.

History.—s. 2, ch. 98-412.



761.03 - Free exercise of religion protected.

761.03 Free exercise of religion protected.—

(1) The government shall not substantially burden a person’s exercise of religion, even if the burden results from a rule of general applicability, except that government may substantially burden a person’s exercise of religion only if it demonstrates that application of the burden to the person:

(a) Is in furtherance of a compelling governmental interest; and

(b) Is the least restrictive means of furthering that compelling governmental interest.

(2) A person whose religious exercise has been burdened in violation of this section may assert that violation as a claim or defense in a judicial proceeding and obtain appropriate relief.

History.—s. 3, ch. 98-412.



761.04 - Attorney’s fees and costs.

761.04 Attorney’s fees and costs.—The prevailing plaintiff in any action or proceeding to enforce a provision of this act is entitled to reasonable attorney’s fees and costs to be paid by the government.

History.—s. 4, ch. 98-412.



761.05 - Applicability; construction.

761.05 Applicability; construction.—

(1) This act applies to all state law, and the implementation of that law, whether statutory or otherwise, and whether adopted before or after the enactment of this act.

(2) State law adopted after the date of the enactment of this act is subject to this act unless such law explicitly excludes such application by reference to this act.

(3) Nothing in this act shall be construed to authorize the government to burden any religious belief.

(4) Nothing in this act shall be construed to circumvent the provisions of chapter 893.

(5) Nothing in this act shall be construed to affect, interpret, or in any way address that portion of s. 3, Art. I of the State Constitution prohibiting laws respecting the establishment of religion.

(6) Nothing in this act shall create any rights by an employee against an employer if the employer is not a governmental agency.

(7) Nothing in this act shall be construed to affect, interpret, or in any way address that portion of s. 3, Art. I of the State Constitution and the First Amendment to the Constitution of the United States respecting the establishment of religion. This act shall not be construed to permit any practice prohibited by those provisions.

History.—s. 5, ch. 98-412.



761.061 - Rights of certain churches or religious organizations or individuals.

761.061 Rights of certain churches or religious organizations or individuals.—

(1) The following individuals or entities may not be required to solemnize any marriage or provide services, accommodations, facilities, goods, or privileges for a purpose related to the solemnization, formation, or celebration of any marriage if such an action would cause the individual or entity to violate a sincerely held religious belief of the individual or entity:

(a) A church;

(b) A religious organization;

(c) A religious corporation or association;

(d) A religious fraternal benefit society;

(e) A religious school or educational institution;

(f) An integrated auxiliary of a church;

(g) An individual employed by a church or religious organization while acting in the scope of that employment;

(h) A clergy member; or

(i) A minister.

(2) A refusal to solemnize any marriage or provide services, accommodations, facilities, goods, or privileges under subsection (1) may not serve as the basis for:

(a) A civil cause of action against any entity or individual protected under subsection (1); or

(b) A civil cause of action, criminal cause of action, or any other action by this state or a political subdivision to penalize or withhold benefits or privileges, including tax exemptions or governmental contracts, grants, or licenses, from any entity or individual protected under subsection (1).

History.—s. 1, ch. 2016-50.






Chapter 765 - HEALTH CARE ADVANCE DIRECTIVES

Part I - GENERAL PROVISIONS (ss. 765.101-765.113)

765.101 - Definitions.

765.101 Definitions.—As used in this chapter:

(1) “Advance directive” means a witnessed written document or oral statement in which instructions are given by a principal or in which the principal’s desires are expressed concerning any aspect of the principal’s health care or health information, and includes, but is not limited to, the designation of a health care surrogate, a living will, or an anatomical gift made pursuant to part V of this chapter.

(2) “Attending physician” means the physician who has primary responsibility for the treatment and care of the patient while the patient receives such treatment or care in a hospital as defined in s. 395.002(12).

(3) “Close personal friend” means any person 18 years of age or older who has exhibited special care and concern for the patient, and who presents an affidavit to the health care facility or to the primary physician stating that he or she is a friend of the patient; is willing and able to become involved in the patient’s health care; and has maintained such regular contact with the patient so as to be familiar with the patient’s activities, health, and religious or moral beliefs.

(4) “End-stage condition” means an irreversible condition that is caused by injury, disease, or illness which has resulted in progressively severe and permanent deterioration, and which, to a reasonable degree of medical probability, treatment of the condition would be ineffective.

(5) “Health care” means care, services, or supplies related to the health of an individual and includes, but is not limited to, preventive, diagnostic, therapeutic, rehabilitative, maintenance, or palliative care, and counseling, service, assessment, or procedure with respect to the individual’s physical or mental condition or functional status or that affect the structure or function of the individual’s body.

(6) “Health care decision” means:

(a) Informed consent, refusal of consent, or withdrawal of consent to any and all health care, including life-prolonging procedures and mental health treatment, unless otherwise stated in the advance directives.

(b) The decision to apply for private, public, government, or veterans’ benefits to defray the cost of health care.

(c) The right of access to health information of the principal reasonably necessary for a health care surrogate or proxy to make decisions involving health care and to apply for benefits.

(d) The decision to make an anatomical gift pursuant to part V of this chapter.

(7) “Health care facility” means a hospital, nursing home, hospice, home health agency, or health maintenance organization licensed in this state, or any facility subject to part I of chapter 394.

(8) “Health care provider” or “provider” means any person licensed, certified, or otherwise authorized by law to administer health care in the ordinary course of business or practice of a profession.

(9) “Health information” means any information, whether oral or recorded in any form or medium, as defined in 45 C.F.R. s. 160.103 and the Health Insurance Portability and Accountability Act of 1996, 42 U.S.C. s. 1320d, as amended, that:

(a) Is created or received by a health care provider, health care facility, health plan, public health authority, employer, life insurer, school or university, or health care clearinghouse; and

(b) Relates to the past, present, or future physical or mental health or condition of the principal; the provision of health care to the principal; or the past, present, or future payment for the provision of health care to the principal.

(10) “Incapacity” or “incompetent” means the patient is physically or mentally unable to communicate a willful and knowing health care decision. For the purposes of making an anatomical gift, the term also includes a patient who is deceased.

(11) “Informed consent” means consent voluntarily given by a person after a sufficient explanation and disclosure of the subject matter involved to enable that person to have a general understanding of the treatment or procedure and the medically acceptable alternatives, including the substantial risks and hazards inherent in the proposed treatment or procedures, and to make a knowing health care decision without coercion or undue influence.

(12) “Life-prolonging procedure” means any medical procedure, treatment, or intervention, including artificially provided sustenance and hydration, which sustains, restores, or supplants a spontaneous vital function. The term does not include the administration of medication or performance of medical procedure, when such medication or procedure is deemed necessary to provide comfort care or to alleviate pain.

(13) “Living will” or “declaration” means:

(a) A witnessed document in writing, voluntarily executed by the principal in accordance with s. 765.302; or

(b) A witnessed oral statement made by the principal expressing the principal’s instructions concerning life-prolonging procedures.

(14) “Minor’s principal” means a principal who is a natural guardian as defined in s. 744.301(1); legal custodian; or, subject to chapter 744, legal guardian of the person of a minor.

(15) “Persistent vegetative state” means a permanent and irreversible condition of unconsciousness in which there is:

(a) The absence of voluntary action or cognitive behavior of any kind.

(b) An inability to communicate or interact purposefully with the environment.

(16) “Physician” means a person licensed pursuant to chapter 458 or chapter 459.

(17) “Primary physician” means a physician designated by an individual or the individual’s surrogate, proxy, or agent under a durable power of attorney as provided in chapter 709, to have primary responsibility for the individual’s health care or, in the absence of a designation or if the designated physician is not reasonably available, a physician who undertakes the responsibility.

(18) “Principal” means a competent adult executing an advance directive and on whose behalf health care decisions are to be made or health care information is to be received, or both.

(19) “Proxy” means a competent adult who has not been expressly designated to make health care decisions for a particular incapacitated individual, but who, nevertheless, is authorized pursuant to s. 765.401 to make health care decisions for such individual.

(20) “Reasonably available” means readily able to be contacted without undue effort and willing and able to act in a timely manner considering the urgency of the patient’s health care needs.

(21) “Surrogate” means any competent adult expressly designated by a principal to make health care decisions and to receive health information. The principal may stipulate whether the authority of the surrogate to make health care decisions or to receive health information is exercisable immediately without the necessity for a determination of incapacity or only upon the principal’s incapacity as provided in s. 765.204.

(22) “Terminal condition” means a condition caused by injury, disease, or illness from which there is no reasonable medical probability of recovery and which, without treatment, can be expected to cause death.

History.—s. 2, ch. 92-199; s. 3, ch. 94-183; s. 46, ch. 96-169; s. 16, ch. 99-331; s. 3, ch. 2001-250; s. 131, ch. 2001-277; s. 104, ch. 2006-1; s. 28, ch. 2006-178; s. 2, ch. 2015-153.



765.102 - Legislative findings and intent.

765.102 Legislative findings and intent.—

(1) The Legislature finds that every competent adult has the fundamental right of self-determination regarding decisions pertaining to his or her own health, including the right to choose or refuse medical treatment. This right is subject to certain interests of society, such as the protection of human life and the preservation of ethical standards in the medical profession.

(2) To ensure that such right is not lost or diminished by virtue of later physical or mental incapacity, the Legislature intends that a procedure be established to allow a person to plan for incapacity by executing a document or orally designating another person to direct the course of his or her health care or receive his or her health information, or both, upon his or her incapacity. Such procedure should be less expensive and less restrictive than guardianship and permit a previously incapacitated person to exercise his or her full right to make health care decisions as soon as the capacity to make such decisions has been regained.

(3) The Legislature also recognizes that some competent adults may want to receive immediate assistance in making health care decisions or accessing health information, or both, without a determination of incapacity. The Legislature intends that a procedure be established to allow a person to designate a surrogate to make health care decisions or receive health information, or both, without the necessity for a determination of incapacity under this chapter.

(4) The Legislature recognizes that for some the administration of life-prolonging medical procedures may result in only a precarious and burdensome existence. In order to ensure that the rights and intentions of a person may be respected even after he or she is no longer able to participate actively in decisions concerning himself or herself, and to encourage communication among such patient, his or her family, and his or her physician, the Legislature declares that the laws of this state recognize the right of a competent adult to make an advance directive instructing his or her physician to provide, withhold, or withdraw life-prolonging procedures or to designate another to make the health care decision for him or her in the event that such person should become incapacitated and unable to personally direct his or her health care.

(5) The Legislature recognizes the need for all health care professionals to rapidly increase their understanding of end-of-life and palliative care. Therefore, the Legislature encourages the professional regulatory boards to adopt appropriate standards and guidelines regarding end-of-life care and pain management and encourages educational institutions established to train health care professionals and allied health professionals to implement curricula to train such professionals to provide end-of-life care, including pain management and palliative care.

(6) For purposes of this chapter:

(a) Palliative care is the comprehensive management of the physical, psychological, social, spiritual, and existential needs of patients. Palliative care is especially suited to the care of persons who have incurable, progressive illnesses.

(b) Palliative care must include:

1. An opportunity to discuss and plan for end-of-life care.

2. Assurance that physical and mental suffering will be carefully attended to.

3. Assurance that preferences for withholding and withdrawing life-sustaining interventions will be honored.

4. Assurance that the personal goals of the dying person will be addressed.

5. Assurance that the dignity of the dying person will be a priority.

6. Assurance that health care providers will not abandon the dying person.

7. Assurance that the burden to family and others will be addressed.

8. Assurance that advance directives for care will be respected regardless of the location of care.

9. Assurance that organizational mechanisms are in place to evaluate the availability and quality of end-of-life, palliative, and hospice care services, including the evaluation of administrative and regulatory barriers.

10. Assurance that necessary health care services will be provided and that relevant reimbursement policies are available.

11. Assurance that the goals expressed in subparagraphs 1.-10. will be accomplished in a culturally appropriate manner.

(7) The Department of Elderly Affairs, the Agency for Health Care Administration, and the Department of Health shall jointly create a campaign on end-of-life care for purposes of educating the public. This campaign should include culturally sensitive programs to improve understanding of end-of-life care issues in minority communities.

History.—s. 2, ch. 92-199; s. 1144, ch. 97-102; s. 17, ch. 99-331; s. 7, ch. 2000-295; s. 4, ch. 2001-250; ss. 132, 133, ch. 2001-277; s. 3, ch. 2015-153.



765.103 - Existing advance directives.

765.103 Existing advance directives.—Any advance directive made prior to October 1, 1999, shall be given effect as executed, provided such directive was legally effective when written.

History.—s. 2, ch. 92-199; s. 18, ch. 99-331.



765.104 - Amendment or revocation.

765.104 Amendment or revocation.—

(1) An advance directive may be amended or revoked at any time by a competent principal:

(a) By means of a signed, dated writing;

(b) By means of the physical cancellation or destruction of the advance directive by the principal or by another in the principal’s presence and at the principal’s direction;

(c) By means of an oral expression of intent to amend or revoke; or

(d) By means of a subsequently executed advance directive that is materially different from a previously executed advance directive.

(2) Unless otherwise provided in the advance directive or in an order of dissolution or annulment of marriage, the dissolution or annulment of marriage of the principal revokes the designation of the principal’s former spouse as a surrogate.

(3) Any such amendment or revocation will be effective when it is communicated to the surrogate, health care provider, or health care facility. No civil or criminal liability shall be imposed upon any person for a failure to act upon an amendment or revocation unless that person has actual knowledge of such amendment or revocation.

(4) Any patient for whom a medical proxy has been recognized under s. 765.401 and for whom any previous legal disability that precluded the patient’s ability to consent is removed may amend or revoke the recognition of the medical proxy and any uncompleted decision made by that proxy. The amendment or revocation takes effect when it is communicated to the proxy, the health care provider, or the health care facility in writing or, if communicated orally, in the presence of a third person.

History.—s. 2, ch. 92-199; s. 47, ch. 96-169; s. 19, ch. 99-331; s. 12, ch. 2002-195; s. 4, ch. 2015-153.



765.105 - Review of surrogate or proxy’s decision.

765.105 Review of surrogate or proxy’s decision.—

(1) The patient’s family, the health care facility, or the primary physician, or any other interested person who may reasonably be expected to be directly affected by the surrogate or proxy’s decision concerning any health care decision may seek expedited judicial intervention pursuant to rule 5.900 of the Florida Probate Rules, if that person believes:

(a) The surrogate or proxy’s decision is not in accord with the patient’s known desires or this chapter;

(b) The advance directive is ambiguous, or the patient has changed his or her mind after execution of the advance directive;

(c) The surrogate or proxy was improperly designated or appointed, or the designation of the surrogate is no longer effective or has been revoked;

(d) The surrogate or proxy has failed to discharge duties, or incapacity or illness renders the surrogate or proxy incapable of discharging duties;

(e) The surrogate or proxy has abused his or her powers; or

(f) The patient has sufficient capacity to make his or her own health care decisions.

(2) This section does not apply to a patient who is not incapacitated and who has designated a surrogate who has immediate authority to make health care decisions or receive health information, or both, on behalf of the patient.

History.—s. 2, ch. 92-199; s. 4, ch. 94-183; s. 5, ch. 2015-153; s. 85, ch. 2016-10.



765.106 - Preservation of existing rights.

765.106 Preservation of existing rights.—The provisions of this chapter are cumulative to the existing law regarding an individual’s right to consent, or refuse to consent, to medical treatment and do not impair any existing rights or responsibilities which a health care provider, a patient, including a minor, competent or incompetent person, or a patient’s family may have under the common law, Federal Constitution, State Constitution, or statutes of this state.

History.—s. 2, ch. 92-199; s. 5, ch. 94-183.



765.107 - Construction.

765.107 Construction.—

(1) This chapter shall not be construed to repeal by implication any provision of s. 766.103, the Florida Medical Consent Law. For all purposes, the Florida Medical Consent Law shall be considered an alternative to provisions of this section.

(2) Procedures provided in this chapter permitting the withholding or withdrawal of life-prolonging procedures do not apply to a person who never had capacity to designate a health care surrogate or execute a living will.

History.—s. 2, ch. 92-199; s. 20, ch. 99-331.



765.108 - Effect with respect to insurance.

765.108 Effect with respect to insurance.—The making of an advance directive pursuant to the provisions of this chapter shall not affect the sale, procurement, or issuance of any policy of life insurance, nor shall such making of an advance directive be deemed to modify the terms of an existing policy of life insurance. No policy of life insurance will be legally impaired or invalidated by the withholding or withdrawal of life-prolonging procedures from an insured patient in accordance with the provisions of this chapter, nor by any other treatment decision made according to this chapter, notwithstanding any term of the policy to the contrary. A person shall not be required to make an advance directive as a condition for being insured for, or receiving, health care services.

History.—s. 2, ch. 92-199.



765.109 - Immunity from liability; weight of proof; presumption.

765.109 Immunity from liability; weight of proof; presumption.—

(1) A health care facility, provider, or other person who acts under the direction of a health care facility or provider is not subject to criminal prosecution or civil liability, and will not be deemed to have engaged in unprofessional conduct, as a result of carrying out a health care decision made in accordance with the provisions of this chapter. The surrogate or proxy who makes a health care decision on a patient’s behalf, pursuant to this chapter, is not subject to criminal prosecution or civil liability for such action.

(2) The provisions of this section shall apply unless it is shown by a preponderance of the evidence that the person authorizing or effectuating a health care decision did not, in good faith, comply with the provisions of this chapter.

History.—s. 2, ch. 92-199.



765.110 - Health care facilities and providers; discipline.

765.110 Health care facilities and providers; discipline.—

(1) A health care facility, pursuant to Pub. L. No. 101-508, ss. 4206 and 4751, shall provide to each patient written information concerning the individual’s rights concerning advance directives and the health care facility’s policies respecting the implementation of such rights, and shall document in the patient’s medical records whether or not the individual has executed an advance directive.

(2) A health care provider or health care facility may not require a patient to execute an advance directive or to execute a new advance directive using the facility’s or provider’s forms. The patient’s advance directives shall travel with the patient as part of the patient’s medical record.

(3) A health care provider or health care facility shall be subject to professional discipline and revocation of license or certification, and a fine of not more than $1,000 per incident, or both, if the health care provider or health care facility, as a condition of treatment or admission, requires an individual to execute or waive an advance directive.

(4) The Department of Elderly Affairs for hospices and, in consultation with the Department of Elderly Affairs, the Department of Health for health care providers; the Agency for Health Care Administration for hospitals, nursing homes, home health agencies, and health maintenance organizations; and the Department of Children and Families for facilities subject to part I of chapter 394 shall adopt rules to implement the provisions of the section.

History.—s. 2, ch. 92-199; s. 6, ch. 94-183; s. 243, ch. 94-218; s. 48, ch. 96-169; s. 284, ch. 99-8; s. 21, ch. 99-331; s. 293, ch. 2014-19.



765.1103 - Pain management and palliative care.

765.1103 Pain management and palliative care.—

(1) A patient shall be given information concerning pain management and palliative care when he or she discusses with the primary physician, or such physician’s designee, the diagnosis, planned course of treatment, alternatives, risks, or prognosis for his or her illness. If the patient is incapacitated, the information shall be given to the patient’s health care surrogate or proxy, court-appointed guardian as provided in chapter 744, or attorney in fact under a durable power of attorney as provided in chapter 709. The court-appointed guardian or attorney in fact must have been delegated authority to make health care decisions on behalf of the patient.

(2) Health care providers and practitioners regulated under chapter 458, chapter 459, or chapter 464 must, as appropriate, comply with a request for pain management or palliative care from a patient under their care or, for an incapacitated patient under their care, from a surrogate, proxy, guardian, or other representative permitted to make health care decisions for the incapacitated patient. Facilities regulated under chapter 395, chapter 400, or chapter 429 must comply with the pain management or palliative care measures ordered by the patient’s physician.

History.—s. 8, ch. 2000-295; s. 5, ch. 2001-250; s. 134, ch. 2001-277; s. 105, ch. 2006-197; s. 6, ch. 2015-153.



765.1105 - Transfer of a patient.

765.1105 Transfer of a patient.—

(1) A health care provider or facility that refuses to comply with a patient’s advance directive, or the treatment decision of his or her surrogate or proxy, shall make reasonable efforts to transfer the patient to another health care provider or facility that will comply with the directive or treatment decision. This chapter does not require a health care provider or facility to commit any act which is contrary to the provider’s or facility’s moral or ethical beliefs, if the patient:

(a) Is not in an emergency condition; and

(b) Has received written information upon admission informing the patient of the policies of the health care provider or facility regarding such moral or ethical beliefs.

(2) A health care provider or facility that is unwilling to carry out the wishes of the patient or the treatment decision of his or her surrogate or proxy because of moral or ethical beliefs must within 7 days either:

(a) Transfer the patient to another health care provider or facility. The health care provider or facility shall pay the costs for transporting the patient to another health care provider or facility; or

(b) If the patient has not been transferred, carry out the wishes of the patient or the patient’s surrogate or proxy, unless s. 765.105 applies.

History.—s. 4, ch. 92-199; s. 11, ch. 94-183; s. 1148, ch. 97-102; s. 30, ch. 99-331; s. 7, ch. 2015-153.

Note.—Former s. 765.308.



765.1115 - Falsification, forgery, or willful concealment, cancellation, or destruction of directive or revocation or amendment; penalties.

765.1115 Falsification, forgery, or willful concealment, cancellation, or destruction of directive or revocation or amendment; penalties.—

(1) Any person who willfully conceals, cancels, defaces, obliterates, or damages an advance directive without the principal’s consent or who falsifies or forges the revocation or amendment of an advance directive of another, and who thereby causes life-prolonging procedures to be utilized in contravention of the previously expressed intent of the principal, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any person who falsifies or forges the advance directive of another or who willfully conceals or withholds personal knowledge of the revocation of an advance directive, with the intent to cause a withholding or withdrawal of life-prolonging procedures contrary to the wishes of the principal, and who thereby because of such act directly causes life-prolonging procedures to be withheld or withdrawn and death to be hastened, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 92-199; s. 31, ch. 99-331.

Note.—Former s. 765.310.



765.112 - Recognition of advance directive executed in another state.

765.112 Recognition of advance directive executed in another state.—An advance directive executed in another state in compliance with the law of that state or of this state is validly executed for the purposes of this chapter.

History.—s. 2, ch. 92-199.



765.113 - Restrictions on providing consent.

765.113 Restrictions on providing consent.—Unless the principal expressly delegates such authority to the surrogate in writing, or a surrogate or proxy has sought and received court approval pursuant to rule 5.900 of the Florida Probate Rules, a surrogate or proxy may not provide consent for:

(1) Abortion, sterilization, electroshock therapy, psychosurgery, experimental treatments that have not been approved by a federally approved institutional review board in accordance with 45 C.F.R. part 46 or 21 C.F.R. part 56, or voluntary admission to a mental health facility.

(2) Withholding or withdrawing life-prolonging procedures from a pregnant patient prior to viability as defined in s. 390.0111(4).

History.—s. 2, ch. 92-199; s. 7, ch. 94-183; s. 87, ch. 99-3.






Part II - HEALTH CARE SURROGATE (ss. 765.201-765.205)

765.201 - Short title.

765.201 Short title.—Sections 765.202-765.205 may be cited as the “Florida Health Care Surrogate Act.”

History.—s. 3, ch. 92-199.



765.202 - Designation of a health care surrogate.

765.202 Designation of a health care surrogate.—

(1) A written document designating a surrogate to make health care decisions for a principal or receive health information on behalf of a principal, or both, shall be signed by the principal in the presence of two subscribing adult witnesses. A principal unable to sign the instrument may, in the presence of witnesses, direct that another person sign the principal’s name as required herein. An exact copy of the instrument shall be provided to the surrogate.

(2) The person designated as surrogate shall not act as witness to the execution of the document designating the health care surrogate. At least one person who acts as a witness shall be neither the principal’s spouse nor blood relative.

(3) A document designating a health care surrogate may also designate an alternate surrogate provided the designation is explicit. The alternate surrogate may assume his or her duties as surrogate for the principal if the original surrogate is not willing, able, or reasonably available to perform his or her duties. The principal’s failure to designate an alternate surrogate shall not invalidate the designation of a surrogate.

(4) If neither the designated surrogate nor the designated alternate surrogate is willing, able, or reasonably available to make health care decisions on behalf of the principal and in accordance with the principal’s instructions, the health care facility may seek the appointment of a proxy pursuant to part IV.

(5) A principal may designate a separate surrogate to consent to mental health treatment in the event that the principal is determined by a court to be incompetent to consent to mental health treatment and a guardian advocate is appointed as provided under s. 394.4598. However, unless the document designating the health care surrogate expressly states otherwise, the court shall assume that the health care surrogate authorized to make health care decisions under this chapter is also the principal’s choice to make decisions regarding mental health treatment.

(6) A principal may stipulate in the document that the authority of the surrogate to receive health information or make health care decisions, or both, is exercisable immediately without the necessity for a determination of incapacity as provided in s. 765.204.

(7) Unless the document states a time of termination, the designation shall remain in effect until revoked by the principal.

(8) A written designation of a health care surrogate executed pursuant to this section establishes a rebuttable presumption of clear and convincing evidence of the principal’s designation of the surrogate.

History.—s. 3, ch. 92-199; s. 8, ch. 94-183; s. 49, ch. 96-169; s. 1797, ch. 97-102; s. 8, ch. 2015-153.



765.203 - Suggested form of designation.

765.203 Suggested form of designation.—A written designation of a health care surrogate executed pursuant to this chapter may, but need not be, in the following form:

DESIGNATION OF HEALTH CARE SURROGATE

I,   (name)  , designate as my health care surrogate under s. 765.202, Florida Statutes:

Name:   (name of health care surrogate)

Address:   (address)

Phone:   (telephone)

If my health care surrogate is not willing, able, or reasonably available to perform his or her duties, I designate as my alternate health care surrogate:

Name:   (name of alternate health care surrogate)

Address:   (address)

Phone:   (telephone)

INSTRUCTIONS FOR HEALTH CARE

I authorize my health care surrogate to:

(Initial here)   Receive any of my health information, whether oral or recorded in any form or medium, that:

1. Is created or received by a health care provider, health care facility, health plan, public health authority, employer, life insurer, school or university, or health care clearinghouse; and

2. Relates to my past, present, or future physical or mental health or condition; the provision of health care to me; or the past, present, or future payment for the provision of health care to me.

I further authorize my health care surrogate to:

(Initial here)   Make all health care decisions for me, which means he or she has the authority to:

1. Provide informed consent, refusal of consent, or withdrawal of consent to any and all of my health care, including life-prolonging procedures.

2. Apply on my behalf for private, public, government, or veterans’ benefits to defray the cost of health care.

3. Access my health information reasonably necessary for the health care surrogate to make decisions involving my health care and to apply for benefits for me.

4. Decide to make an anatomical gift pursuant to part V of chapter 765, Florida Statutes.

(Initial here)   Specific instructions and restrictions:

While I have decisionmaking capacity, my wishes are controlling and my physicians and health care providers must clearly communicate to me the treatment plan or any change to the treatment plan prior to its implementation.

To the extent I am capable of understanding, my health care surrogate shall keep me reasonably informed of all decisions that he or she has made on my behalf and matters concerning me.

THIS HEALTH CARE SURROGATE DESIGNATION IS NOT AFFECTED BY MY SUBSEQUENT INCAPACITY EXCEPT AS PROVIDED IN CHAPTER 765, FLORIDA STATUTES.

PURSUANT TO SECTION 765.104, FLORIDA STATUTES, I UNDERSTAND THAT I MAY, AT ANY TIME WHILE I RETAIN MY CAPACITY, REVOKE OR AMEND THIS DESIGNATION BY:

(1) SIGNING A WRITTEN AND DATED INSTRUMENT WHICH EXPRESSES MY INTENT TO AMEND OR REVOKE THIS DESIGNATION;

(2) PHYSICALLY DESTROYING THIS DESIGNATION THROUGH MY OWN ACTION OR BY THAT OF ANOTHER PERSON IN MY PRESENCE AND UNDER MY DIRECTION;

(3) VERBALLY EXPRESSING MY INTENTION TO AMEND OR REVOKE THIS DESIGNATION; OR

(4) SIGNING A NEW DESIGNATION THAT IS MATERIALLY DIFFERENT FROM THIS DESIGNATION.

MY HEALTH CARE SURROGATE’S AUTHORITY BECOMES EFFECTIVE WHEN MY PRIMARY PHYSICIAN DETERMINES THAT I AM UNABLE TO MAKE MY OWN HEALTH CARE DECISIONS UNLESS I INITIAL EITHER OR BOTH OF THE FOLLOWING BOXES:

IF I INITIAL THIS BOX [ ], MY HEALTH CARE SURROGATE’S AUTHORITY TO RECEIVE MY HEALTH INFORMATION TAKES EFFECT IMMEDIATELY.

IF I INITIAL THIS BOX [ ], MY HEALTH CARE SURROGATE’S AUTHORITY TO MAKE HEALTH CARE DECISIONS FOR ME TAKES EFFECT IMMEDIATELY. PURSUANT TO SECTION 765.204(3), FLORIDA STATUTES, ANY INSTRUCTIONS OR HEALTH CARE DECISIONS I MAKE, EITHER VERBALLY OR IN WRITING, WHILE I POSSESS CAPACITY SHALL SUPERSEDE ANY INSTRUCTIONS OR HEALTH CARE DECISIONS MADE BY MY SURROGATE THAT ARE IN MATERIAL CONFLICT WITH THOSE MADE BY ME.

SIGNATURES: Sign and date the form here:

(date)         (sign your name)

(address)         (print your name)

(city)     (state)

SIGNATURES OF WITNESSES:

First witness     Second witness

(print name)         (print name)

(address)         (address)

(city)     (state)         (city)     (state)

(signature of witness)         (signature of witness)

(date)         (date)

History.—s. 3, ch. 92-199; s. 1145, ch. 97-102; s. 9, ch. 2000-295; s. 1, ch. 2008-223; s. 9, ch. 2015-153.



765.2035 - Designation of a health care surrogate for a minor.

765.2035 Designation of a health care surrogate for a minor.—

(1) A natural guardian as defined in s. 744.301(1), legal custodian, or legal guardian of the person of a minor may designate a competent adult to serve as a surrogate to make health care decisions for the minor. Such designation shall be made by a written document signed by the minor’s principal in the presence of two subscribing adult witnesses. If a minor’s principal is unable to sign the instrument, the principal may, in the presence of witnesses, direct that another person sign the minor’s principal’s name as required by this subsection. An exact copy of the instrument shall be provided to the surrogate.

(2) The person designated as surrogate may not act as witness to the execution of the document designating the health care surrogate.

(3) A document designating a health care surrogate may also designate an alternate surrogate; however, such designation must be explicit. The alternate surrogate may assume his or her duties as surrogate if the original surrogate is not willing, able, or reasonably available to perform his or her duties. The minor’s principal’s failure to designate an alternate surrogate does not invalidate the designation.

(4) If neither the designated surrogate or the designated alternate surrogate is willing, able, or reasonably available to make health care decisions for the minor on behalf of the minor’s principal and in accordance with the minor’s principal’s instructions, s. 743.0645(2) shall apply as if no surrogate had been designated.

(5) A natural guardian as defined in s. 744.301(1), legal custodian, or legal guardian of the person of a minor may designate a separate surrogate to consent to mental health treatment for the minor. However, unless the document designating the health care surrogate expressly states otherwise, the court shall assume that the health care surrogate authorized to make health care decisions for a minor under this chapter is also the minor’s principal’s choice to make decisions regarding mental health treatment for the minor.

(6) Unless the document states a time of termination, the designation shall remain in effect until revoked by the minor’s principal. An otherwise valid designation of a surrogate for a minor shall not be invalid solely because it was made before the birth of the minor.

(7) A written designation of a health care surrogate executed pursuant to this section establishes a rebuttable presumption of clear and convincing evidence of the minor’s principal’s designation of the surrogate and becomes effective pursuant to s. 743.0645(2)(a).

History.—s. 10, ch. 2015-153.



765.2038 - Designation of health care surrogate for a minor; suggested form.

765.2038 Designation of health care surrogate for a minor; suggested form.—A written designation of a health care surrogate for a minor executed pursuant to this chapter may, but need not, be in the following form:

DESIGNATION OF HEALTH CARE SURROGATE
FOR MINOR

I/We,   (name/names)  , the [ ] natural guardian(s) as defined in s. 744.301(1), Florida Statutes; [ ] legal custodian(s); [ ] legal guardian(s) [check one] of the following minor(s):

;

;

,

pursuant to s. 765.2035, Florida Statutes, designate the following person to act as my/our surrogate for health care decisions for such minor(s) in the event that I/we am/are not able or reasonably available to provide consent for medical treatment and surgical and diagnostic procedures:

Name:   (name)

Address:   (address)

Zip Code:   (zip code)

Phone:   (telephone)

If my/our designated health care surrogate for a minor is not willing, able, or reasonably available to perform his or her duties, I/we designate the following person as my/our alternate health care surrogate for a minor:

Name:   (name)

Address:   (address)

Zip Code:   (zip code)

Phone:   (telephone)

I/We authorize and request all physicians, hospitals, or other providers of medical services to follow the instructions of my/our surrogate or alternate surrogate, as the case may be, at any time and under any circumstances whatsoever, with regard to medical treatment and surgical and diagnostic procedures for a minor, provided the medical care and treatment of any minor is on the advice of a licensed physician.

I/We fully understand that this designation will permit my/our designee to make health care decisions for a minor and to provide, withhold, or withdraw consent on my/our behalf, to apply for public benefits to defray the cost of health care, and to authorize the admission or transfer of a minor to or from a health care facility.

I/We will notify and send a copy of this document to the following person(s) other than my/our surrogate, so that they may know the identity of my/our surrogate:

Name:   (name)

Name:   (name)

Signed:   (signature)

Date:   (date)

WITNESSES:

1.   (witness)

2.   (witness)

History.—s. 11, ch. 2015-153; s. 86, ch. 2016-10.



765.204 - Capacity of principal; procedure.

765.204 Capacity of principal; procedure.—

(1) A principal is presumed to be capable of making health care decisions for herself or himself unless she or he is determined to be incapacitated. While a principal has decisionmaking capacity, the principal’s wishes are controlling. Each physician or health care provider must clearly communicate to a principal with decisionmaking capacity the treatment plan and any change to the treatment plan prior to implementation of the plan or the change to the plan. Incapacity may not be inferred from the person’s voluntary or involuntary hospitalization for mental illness or from her or his intellectual disability.

(2) If a principal’s capacity to make health care decisions for herself or himself or provide informed consent is in question, the primary or attending physician shall evaluate the principal’s capacity and, if the evaluating physician concludes that the principal lacks capacity, enter that evaluation in the principal’s medical record. If the evaluating physician has a question as to whether the principal lacks capacity, another physician shall also evaluate the principal’s capacity, and if the second physician agrees that the principal lacks the capacity to make health care decisions or provide informed consent, the health care facility shall enter both physician’s evaluations in the principal’s medical record. If the principal has designated a health care surrogate or has delegated authority to make health care decisions to an attorney in fact under a durable power of attorney, the health care facility shall notify such surrogate or attorney in fact in writing that her or his authority under the instrument has commenced, as provided in chapter 709 or s. 765.203. If an attending physician determines that the principal lacks capacity, the hospital in which the attending physician made such a determination shall notify the principal’s primary physician of the determination.

(3) The surrogate’s authority commences either upon a determination under subsection (2) that the principal lacks capacity or upon a stipulation of such authority pursuant to s. 765.101(21). Such authority remains in effect until a determination that the principal has regained such capacity, if the authority commenced as a result of incapacity, or until the authority is revoked, if the authority commenced immediately pursuant to s. 765.101(21). Upon commencement of the surrogate’s authority, a surrogate who is not the principal’s spouse shall notify the principal’s spouse or adult children of the principal’s designation of the surrogate. Except if the principal provided immediately exercisable authority to the surrogate pursuant to s. 765.101(21), in the event that the primary or attending physician determines that the principal has regained capacity, the authority of the surrogate shall cease, but recommences if the principal subsequently loses capacity as determined pursuant to this section. A health care provider is not liable for relying upon health care decisions made by a surrogate while the principal lacks capacity. At any time when a principal lacks capacity, a health care decision made on the principal’s behalf by a surrogate is effective to the same extent as a decision made by the principal. If a principal possesses capacity, health care decisions of the principal take precedence over decisions made by the surrogate that present a material conflict.

(4) Notwithstanding subsections (2) and (3), if the principal has designated a health care surrogate and has stipulated that the authority of the surrogate is to take effect immediately, or has appointed an agent under a durable power of attorney as provided in chapter 709 to make health care decisions for the principal, the health care facility shall notify such surrogate or agent in writing when a determination of incapacity has been entered into the principal’s medical record.

(5) A determination made pursuant to this section that a principal lacks capacity to make health care decisions shall not be construed as a finding that a principal lacks capacity for any other purpose.

(6) If the surrogate is required to consent to withholding or withdrawing life-prolonging procedures, part III applies.

History.—s. 3, ch. 92-199; s. 1146, ch. 97-102; s. 22, ch. 99-331; s. 10, ch. 2000-295; s. 23, ch. 2013-162; s. 12, ch. 2015-153.



765.205 - Responsibility of the surrogate.

765.205 Responsibility of the surrogate.—

(1) The surrogate, in accordance with the principal’s instructions, unless such authority has been expressly limited by the principal, shall:

(a) Have authority to act for the principal and to make all health care decisions for the principal during the principal’s incapacity.

(b) Consult expeditiously with appropriate health care providers to provide informed consent, and make only health care decisions for the principal which he or she believes the principal would have made under the circumstances if the principal were capable of making such decisions. If there is no indication of what the principal would have chosen, the surrogate may consider the patient’s best interest in deciding that proposed treatments are to be withheld or that treatments currently in effect are to be withdrawn.

(c) Provide written consent using an appropriate form whenever consent is required, including a physician’s order not to resuscitate.

(d) Be provided access to the appropriate health information of the principal.

(e) Apply for public benefits, such as Medicare and Medicaid, for the principal and have access to information regarding the principal’s income and assets and banking and financial records to the extent required to make application. A health care provider or facility may not, however, make such application a condition of continued care if the principal, if capable, would have refused to apply.

(2) The surrogate may authorize the release of health information to appropriate persons to ensure the continuity of the principal’s health care and may authorize the admission, discharge, or transfer of the principal to or from a health care facility or other facility or program licensed under chapter 400 or chapter 429.

(3) If, after the appointment of a surrogate, a court appoints a guardian, the surrogate shall continue to make health care decisions for the principal, unless the court has modified or revoked the authority of the surrogate pursuant to s. 744.3115. The surrogate may be directed by the court to report the principal’s health care status to the guardian.

History.—s. 3, ch. 92-199; s. 9, ch. 94-183; s. 50, ch. 96-169; s. 23, ch. 99-331; s. 11, ch. 2000-295; s. 6, ch. 2001-250; s. 135, ch. 2001-277; s. 106, ch. 2006-197; s. 13, ch. 2015-153.






Part III - LIFE-PROLONGING PROCEDURES (ss. 765.301-765.309)

765.301 - Short title.

765.301 Short title.—Sections 765.302-765.309 may be cited as the “Life-Prolonging Procedure Act of Florida.”

History.—s. 4, ch. 92-199; s. 24, ch. 99-331.



765.302 - Procedure for making a living will; notice to physician.

765.302 Procedure for making a living will; notice to physician.—

(1) Any competent adult may, at any time, make a living will or written declaration and direct the providing, withholding, or withdrawal of life-prolonging procedures in the event that such person has a terminal condition, has an end-stage condition, or is in a persistent vegetative state. A living will must be signed by the principal in the presence of two subscribing witnesses, one of whom is neither a spouse nor a blood relative of the principal. If the principal is physically unable to sign the living will, one of the witnesses must subscribe the principal’s signature in the principal’s presence and at the principal’s direction.

(2) It is the responsibility of the principal to provide for notification to her or his primary physician that the living will has been made. In the event the principal is physically or mentally incapacitated at the time the principal is admitted to a health care facility, any other person may notify the physician or health care facility of the existence of the living will. A primary physician or health care facility which is so notified shall promptly make the living will or a copy thereof a part of the principal’s medical records.

(3) A living will, executed pursuant to this section, establishes a rebuttable presumption of clear and convincing evidence of the principal’s wishes.

History.—s. 4, ch. 92-199; s. 1147, ch. 97-102; s. 25, ch. 99-331; s. 14, ch. 2015-153.



765.303 - Suggested form of a living will.

765.303 Suggested form of a living will.—

(1) A living will may, BUT NEED NOT, be in the following form:

Living Will

Declaration made this   day of  ,   (year)  , I,   , willfully and voluntarily make known my desire that my dying not be artificially prolonged under the circumstances set forth below, and I do hereby declare that, if at any time I am incapacitated and

(initial)   I have a terminal condition

or   (initial)   I have an end-stage condition

or   (initial)   I am in a persistent vegetative state

and if my primary physician and another consulting physician have determined that there is no reasonable medical probability of my recovery from such condition, I direct that life-prolonging procedures be withheld or withdrawn when the application of such procedures would serve only to prolong artificially the process of dying, and that I be permitted to die naturally with only the administration of medication or the performance of any medical procedure deemed necessary to provide me with comfort care or to alleviate pain.

It is my intention that this declaration be honored by my family and physician as the final expression of my legal right to refuse medical or surgical treatment and to accept the consequences for such refusal.

In the event that I have been determined to be unable to provide express and informed consent regarding the withholding, withdrawal, or continuation of life-prolonging procedures, I wish to designate, as my surrogate to carry out the provisions of this declaration:

Name:

Address:

Phone:

I understand the full import of this declaration, and I am emotionally and mentally competent to make this declaration.

Additional Instructions (optional):

(Signed)

Witness

Address

Phone

Witness

Address

Phone

(2) The principal’s failure to designate a surrogate shall not invalidate the living will.

History.—s. 4, ch. 92-199; s. 35, ch. 99-6; s. 26, ch. 99-331; s. 12, ch. 2000-295; s. 15, ch. 2015-153.



765.304 - Procedure for living will.

765.304 Procedure for living will.—

(1) If a person has made a living will expressing his or her desires concerning life-prolonging procedures, but has not designated a surrogate to execute his or her wishes concerning life-prolonging procedures or designated a surrogate under part II, the person’s primary physician may proceed as directed by the principal in the living will. In the event of a dispute or disagreement concerning the primary physician’s decision to withhold or withdraw life-prolonging procedures, the primary physician shall not withhold or withdraw life-prolonging procedures pending review under s. 765.105. If a review of a disputed decision is not sought within 7 days following the primary physician’s decision to withhold or withdraw life-prolonging procedures, the primary physician may proceed in accordance with the principal’s instructions.

(2) Before proceeding in accordance with the principal’s living will, it must be determined that:

(a) The principal does not have a reasonable medical probability of recovering capacity so that the right could be exercised directly by the principal.

(b) The principal has a terminal condition, has an end-stage condition, or is in a persistent vegetative state.

(c) Any limitations or conditions expressed orally or in a written declaration have been carefully considered and satisfied.

History.—s. 4, ch. 92-199; s. 10, ch. 94-183; s. 27, ch. 99-331; s. 16, ch. 2015-153.



765.305 - Procedure in absence of a living will.

765.305 Procedure in absence of a living will.—

(1) In the absence of a living will, the decision to withhold or withdraw life-prolonging procedures from a patient may be made by a health care surrogate designated by the patient pursuant to part II unless the designation limits the surrogate’s authority to consent to the withholding or withdrawal of life-prolonging procedures.

(2) Before exercising the incompetent patient’s right to forego treatment, the surrogate must be satisfied that:

(a) The patient does not have a reasonable medical probability of recovering capacity so that the right could be exercised by the patient.

(b) The patient has an end-stage condition, the patient is in a persistent vegetative state, or the patient’s physical condition is terminal.

History.—s. 4, ch. 92-199; s. 28, ch. 99-331; s. 13, ch. 2000-295.



765.306 - Determination of patient condition.

765.306 Determination of patient condition.—In determining whether the patient has a terminal condition, has an end-stage condition, or is in a persistent vegetative state or may recover capacity, or whether a medical condition or limitation referred to in an advance directive exists, the patient’s primary physician and at least one other consulting physician must separately examine the patient. The findings of each such examination must be documented in the patient’s medical record and signed by each examining physician before life-prolonging procedures may be withheld or withdrawn.

History.—s. 4, ch. 92-199; s. 13, ch. 94-183; s. 29, ch. 99-331; s. 14, ch. 2000-295; s. 17, ch. 2015-153.



765.309 - Mercy killing or euthanasia not authorized; suicide distinguished.

765.309 Mercy killing or euthanasia not authorized; suicide distinguished.—

(1) Nothing in this chapter shall be construed to condone, authorize, or approve mercy killing or euthanasia, or to permit any affirmative or deliberate act or omission to end life other than to permit the natural process of dying.

(2) The withholding or withdrawal of life-prolonging procedures from a patient in accordance with any provision of this chapter does not, for any purpose, constitute a suicide.

History.—s. 4, ch. 92-199.






Part IV - ABSENCE OF ADVANCE DIRECTIVE (ss. 765.401, 765.404)

765.401 - The proxy.

765.401 The proxy.—

(1) If an incapacitated or developmentally disabled patient has not executed an advance directive, or designated a surrogate to execute an advance directive, or the designated or alternate surrogate is no longer available to make health care decisions, health care decisions may be made for the patient by any of the following individuals, in the following order of priority, if no individual in a prior class is reasonably available, willing, or competent to act:

(a) The judicially appointed guardian of the patient or the guardian advocate of the person having a developmental disability as defined in s. 393.063, who has been authorized to consent to medical treatment, if such guardian has previously been appointed; however, this paragraph shall not be construed to require such appointment before a treatment decision can be made under this subsection;

(b) The patient’s spouse;

(c) An adult child of the patient, or if the patient has more than one adult child, a majority of the adult children who are reasonably available for consultation;

(d) A parent of the patient;

(e) The adult sibling of the patient or, if the patient has more than one sibling, a majority of the adult siblings who are reasonably available for consultation;

(f) An adult relative of the patient who has exhibited special care and concern for the patient and who has maintained regular contact with the patient and who is familiar with the patient’s activities, health, and religious or moral beliefs; or

(g) A close friend of the patient.

(h) A clinical social worker licensed pursuant to chapter 491, or who is a graduate of a court-approved guardianship program. Such a proxy must be selected by the provider’s bioethics committee and must not be employed by the provider. If the provider does not have a bioethics committee, then such a proxy may be chosen through an arrangement with the bioethics committee of another provider. The proxy will be notified that, upon request, the provider shall make available a second physician, not involved in the patient’s care to assist the proxy in evaluating treatment. Decisions to withhold or withdraw life-prolonging procedures will be reviewed by the facility’s bioethics committee. Documentation of efforts to locate proxies from prior classes must be recorded in the patient record.

(2) Any health care decision made under this part must be based on the proxy’s informed consent and on the decision the proxy reasonably believes the patient would have made under the circumstances. If there is no indication of what the patient would have chosen, the proxy may consider the patient’s best interest in deciding that proposed treatments are to be withheld or that treatments currently in effect are to be withdrawn.

(3) Before exercising the incapacitated patient’s rights to select or decline health care, the proxy must comply with the provisions of ss. 765.205 and 765.305, except that a proxy’s decision to withhold or withdraw life-prolonging procedures must be supported by clear and convincing evidence that the decision would have been the one the patient would have chosen had the patient been competent or, if there is no indication of what the patient would have chosen, that the decision is in the patient’s best interest.

(4) Nothing in this section shall be construed to preempt the designation of persons who may consent to the medical care or treatment of minors established pursuant to s. 743.0645.

History.—s. 5, ch. 92-199; s. 12, ch. 94-183; s. 32, ch. 99-331; s. 15, ch. 2000-295; s. 7, ch. 2001-250; s. 136, ch. 2001-277; s. 13, ch. 2002-195; s. 5, ch. 2003-57.



765.404 - Persistent vegetative state.

765.404 Persistent vegetative state.—For persons in a persistent vegetative state, as determined by the person’s primary physician in accordance with currently accepted medical standards, who have no advance directive and for whom there is no evidence indicating what the person would have wanted under such conditions, and for whom, after a reasonably diligent inquiry, no family or friends are available or willing to serve as a proxy to make health care decisions for them, life-prolonging procedures may be withheld or withdrawn under the following conditions:

(1) The person has a judicially appointed guardian representing his or her best interest with authority to consent to medical treatment; and

(2) The guardian and the person’s primary physician, in consultation with the medical ethics committee of the facility where the patient is located, conclude that the condition is permanent and that there is no reasonable medical probability for recovery and that withholding or withdrawing life-prolonging procedures is in the best interest of the patient. If there is no medical ethics committee at the facility, the facility must have an arrangement with the medical ethics committee of another facility or with a community-based ethics committee approved by the Florida Bio-ethics Network. The ethics committee shall review the case with the guardian, in consultation with the person’s primary physician, to determine whether the condition is permanent and there is no reasonable medical probability for recovery. The individual committee members and the facility associated with an ethics committee shall not be held liable in any civil action related to the performance of any duties required in this subsection.

History.—s. 33, ch. 99-331; s. 18, ch. 2015-153.






Part V - ANATOMICAL GIFTS (ss. 765.510-765.547)

765.510 - Legislative declaration.

765.510 Legislative declaration.—Because of the rapid medical progress in the fields of tissue and organ preservation, transplantation of tissue, and tissue culture, and because it is in the public interest to aid the medical developments in these fields, the Legislature in enacting this part intends to encourage and aid the development of reconstructive medicine and surgery and the development of medical research by facilitating premortem and postmortem authorizations for donations of tissue and organs. It is the purpose of this part to regulate the gift of a body or parts of a body, the gift to be made after the death of a donor.

History.—s. 1, ch. 74-106; s. 113, ch. 75-220; s. 3, ch. 84-264; s. 60, ch. 2001-226.

Note.—Created from former s. 736.21; s. 732.910.



765.511 - Definitions.

765.511 Definitions.—As used in this part, the term:

(1) “Agency” means the Agency for Health Care Administration.

(2) “Anatomical gift” or “gift” means a donation of all or part of a human body to take effect after the donor’s death and to be used for transplantation, therapy, research, or education.

(3) “Bank” or “storage facility” means a facility licensed, accredited, or approved under the laws of any state for storage of human bodies or body parts.

(4) “Death” means the absence of life as determined, in accordance with currently accepted medical standards, by the irreversible cessation of all respiration and circulatory function, or as determined, in accordance with s. 382.009, by the irreversible cessation of the functions of the entire brain, including the brain stem.

(5) “Decedent” means a deceased individual whose body or body parts may be, or are, the source of an anatomical gift.

(6) “Department” means the Department of Highway Safety and Motor Vehicles.

(7) “Disinterested witness” means a witness other than a person listed in s. 765.512(3) or other family member.

(8) “Document of gift” means any of the documents or mechanisms used in making an anatomical gift under s. 765.514.

(9) “Donor” means an individual who makes an anatomical gift of all or part of his or her body.

(10) “Donor registry” means a database that contains records of anatomical gifts and amendments to, or revocations of, such gifts.

(11) “Eye bank” means an entity that is accredited by the Eye Bank Association of America or otherwise regulated under federal or state law to engage in the retrieval, screening, testing, processing, storage, or distribution of human eye tissue.

(12) “Guardian” means a person appointed pursuant to chapter 744. The term does not include a guardian ad litem.

(13) “Hospital” means a hospital licensed, accredited, or approved under the laws of any state and includes a hospital operated by the United States Government or a state, or a subdivision thereof, although not required to be licensed under state laws.

(14) “Identification card” means an official identification card issued by a governmental entity, state agency, or subdivision thereof.

(15) “Organ procurement organization” means an entity that is designated as an organ procurement organization by the Secretary of the United States Department of Health and Human Services and that engages in the retrieval, screening, testing, processing, storage, or distribution of human organs.

(16) “Part of the body” or “body part” means an organ, eye, or tissue of a human being. The term does not include the whole body.

(17) “Physician” or “surgeon” means a physician or surgeon licensed to practice under chapter 458 or chapter 459 or similar laws of any state. “Surgeon” includes dental or oral surgeon.

(18) “Procurement” means any retrieval, recovery, processing, storage, or distribution of human organs or tissues for transplantation, therapy, research, or education.

(19) “Procurement organization” means an organ procurement organization, eye bank, or tissue bank.

(20) “Reasonably available” means able to be contacted by a procurement organization in a timely manner without undue effort, and willing and able to act in a manner consistent with existing medical protocols necessary for the making of an anatomical gift.

(21) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(22) “Sign” or “signed” means, with the present intent to authenticate or adopt a record, to execute or adopt a tangible symbol, or attach to or logically associate an electronic symbol, sound, or process with the record.

(23) “Tissue bank” means an entity that is accredited by the American Association of Tissue Banks or otherwise regulated under federal or state law to engage in the retrieval, screening, testing, processing, storage, or distribution of human tissue.

History.—s. 1, ch. 74-106; s. 113, ch. 75-220; s. 973, ch. 97-102; s. 5, ch. 98-68; s. 61, ch. 2001-226; s. 1, ch. 2009-218.

Note.—Created from former s. 736.22; s. 732.911.



765.512 - Persons who may make an anatomical gift.

765.512 Persons who may make an anatomical gift.—

(1) Any person who may make a will may make an anatomical gift of his or her body.

(a) If the decedent makes an anatomical gift by one of the methods listed in s. 765.514(1), and in the absence of actual notice of contrary indications by the decedent, the document or entry in the donor registry is legally sufficient evidence of the decedent’s informed consent to donate an anatomical gift.

(b) An anatomical gift made by a qualified donor and not revoked by the donor, as provided in s. 765.516, is irrevocable after the donor’s death. A family member, guardian, representative ad litem, or health care surrogate may not modify, deny, or prevent a donor’s wish or intent to make an anatomical gift after the donor’s death.

(2) A health care surrogate designated by the decedent pursuant to part II of this chapter may give all or any part of the decedent’s body for any purpose specified in s. 765.513 absent actual notice of contrary indications by the decedent.

(3) If the decedent has not made an anatomical gift or designated a health surrogate, a member of one of the classes of persons listed below, in the order of priority listed and in the absence of actual notice of contrary indications by the decedent or actual notice of opposition by a member of a prior class, may give all or any part of the decedent’s body for any purpose specified in s. 765.513:

(a) The spouse of the decedent;

(b) An adult son or daughter of the decedent;

(c) Either parent of the decedent;

(d) An adult brother or sister of the decedent;

(e) An adult grandchild of the decedent;

(f) A grandparent of the decedent;

(g) A close personal friend, as defined in s. 765.101;

(h) A guardian of the person of the decedent at the time of his or her death; or

(i) A representative ad litem appointed by a court of competent jurisdiction upon a petition heard ex parte filed by any person, who shall ascertain that no person of higher priority exists who objects to the gift of all or any part of the decedent’s body and that no evidence exists of the decedent’s having made a communication expressing a desire that his or her body or body parts not be donated upon death.

Those of higher priority who are reasonably available must be contacted and made aware of the proposed gift and a reasonable search must be conducted which shows that there would have been no objection to the gift by the decedent.

(4) A donee may not accept an anatomical gift if the donee has actual notice of contrary indications by the donor or actual notice that an anatomical gift by a member of a class is opposed by a member of a prior class.

(5) The person authorized by subsection (3) may make the anatomical gift after the decedent’s death or immediately before the decedent’s death.

(6) An anatomical gift authorizes:

(a) Any examination necessary to assure medical acceptability of the gift for the purposes intended.

(b) The decedent’s medical provider, family, or a third party to furnish medical records requested concerning the decedent’s medical and social history.

(7) Once the anatomical gift has been made, the rights of the donee are paramount to the rights of others, except as provided by s. 765.517.

History.—s. 1, ch. 74-106; s. 45, ch. 75-220; s. 4, ch. 84-264; s. 62, ch. 85-62; s. 5, ch. 95-423; s. 974, ch. 97-102; s. 6, ch. 98-68; s. 12, ch. 99-331; s. 62, ch. 2001-226; s. 2, ch. 2003-46; s. 2, ch. 2008-223; s. 2, ch. 2009-218.

Note.—Created from former s. 736.23; s. 732.912.



765.513 - Donees; purposes for which anatomical gifts may be made.

765.513 Donees; purposes for which anatomical gifts may be made.—

(1) The following persons or entities may become donees of anatomical gifts of bodies or parts of them for the purposes stated:

(a) Any procurement organization or accredited medical or dental school, college, or university for education, research, therapy, or transplantation.

(b) Any individual specified by name for therapy or transplantation needed by him or her.

(c) The anatomical board or a nontransplant anatomical donation organization, as defined in s. 406.49, for donation of the whole body for medical or dental education or research.

(2) If multiple purposes are set forth in the document of gift but are not set forth in any priority order, the anatomical gift shall be used first for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(3) The Legislature declares that the public policy of this state prohibits restrictions on the possible recipients of an anatomical gift on the basis of race, color, religion, gender, national origin, age, physical disability, health status, marital status, or economic status, and such restrictions are void and unenforceable.

History.—s. 1, ch. 74-106; s. 45, ch. 75-220; s. 1, ch. 94-305; s. 975, ch. 97-102; s. 7, ch. 98-68; s. 63, ch. 2001-226; s. 3, ch. 2009-218; s. 20, ch. 2013-138.

Note.—Created from former s. 736.24; s. 732.913.



765.514 - Manner of making anatomical gifts.

765.514 Manner of making anatomical gifts.—

(1) A person may make an anatomical gift of all or part of his or her body under s. 765.512(1) by:

(a) Signing an organ and tissue donor card.

(b) Registering online with the donor registry.

(c) Signifying an intent to donate on his or her driver license or identification card issued by the department. Revocation, suspension, expiration, or cancellation of the driver license or identification card does not invalidate the gift.

(d) Expressing a wish to donate in a living will or other advance directive.

(e) Executing a will that includes a provision indicating that the testator wishes to make an anatomical gift. The gift becomes effective upon the death of the testator without waiting for probate. If the will is not probated or if it is declared invalid for testamentary purposes, the gift is nevertheless valid to the extent that it has been acted upon in good faith.

(f) Expressing a wish to donate in a document other than a will. The document must be signed by the donor in the presence of two witnesses who shall sign the document in the donor’s presence. If the donor cannot sign, the document may be signed for him or her at the donor’s direction and in his or her presence and the presence of two witnesses who must sign the document in the donor’s presence. Delivery of the document of gift during the donor’s lifetime is not necessary to make the gift valid. The following form of written document is sufficient for any person to make an anatomical gift for the purposes of this part:

UNIFORM DONOR CARD

The undersigned hereby makes this anatomical gift, if medically acceptable, to take effect on death. The words and marks below indicate my desires:

I give:

(a)   any needed organs, tissues, or eyes;

(b)   only the following organs, tissues, or eyes

[Specify the organs, tissues, or eyes]

for the purpose of transplantation, therapy, medical research, or education;

(c)   my body for anatomical study if needed. Limitations or special wishes, if any:

(If applicable, list specific donee;
this must be arranged in advance with the donee.)

Signed by the donor and the following witnesses in the presence of each other:

(Signature of donor)         (Date of birth of donor)

(Date signed)         (City and State)

(Witness)         (Witness)

(Address)         (Address)

(2) The anatomical gift may be made to a donee listed in s. 765.513, and the donee may be specified by name.

(3) Any anatomical gift by a health care surrogate designated by the decedent pursuant to part II of this chapter or a member of a class designated in s. 765.512(3) must be made by a document signed by that person or made by that person’s witnessed telephonic discussion, telegraphic message, or other recorded message.

History.—s. 1, ch. 74-106; s. 45, ch. 75-220; s. 1, ch. 83-171; s. 2, ch. 94-305; s. 6, ch. 95-423; s. 976, ch. 97-102; s. 8, ch. 98-68; s. 13, ch. 99-331; s. 64, ch. 2001-226; s. 3, ch. 2008-223; s. 4, ch. 2009-218.

Note.—Created from former s. 736.25; s. 732.914.



765.515 - Delivery of donor document.

765.515 Delivery of donor document.—

(1) If an anatomical gift is made pursuant to s. 765.521, the completed donor registration card shall be delivered to the department, and the department must communicate the donor’s intent to the donor registry, but delivery is not necessary to the validity of the gift. If the donor withdraws the gift, the records of the department must be updated to reflect such withdrawal, and the department must communicate the withdrawal to the donor registry for the purpose of updating the registry.

(2) If an anatomical gift is made by the donor to a specified donee, the document of gift, other than a will, may be delivered to the donee to expedite the appropriate procedures immediately after death, but delivery is not necessary to the validity of the gift. The document of gift may be deposited in any hospital, bank, storage facility, or registry office that accepts such documents for safekeeping or to facilitate the donation of organs and tissue after death.

(3) At the request of any interested party upon or after the donor’s death, the person in possession shall produce the document of gift for examination.

History.—s. 1, ch. 74-106; s. 45, ch. 75-220; s. 2, ch. 83-171; s. 1, ch. 87-372; s. 7, ch. 95-423; s. 33, ch. 96-418; s. 9, ch. 98-68; s. 65, ch. 2001-226; s. 17, ch. 2008-9; s. 4, ch. 2008-223; s. 5, ch. 2009-218.

Note.—Created from former s. 736.26; s. 732.915.



765.5155 - Donor registry; education program.

765.5155 Donor registry; education program.—

(1) The Legislature finds that:

(a) There is a shortage of organ and tissue donors in this state willing to provide the organs and tissue that could save lives or enhance the quality of life for many persons.

(b) There is a need to encourage the various minority populations of this state to donate organs and tissue.

(c) A statewide donor registry having an online donor registration process coupled with an enhanced program of donor education will lead to an increase in the number of organ and tissue donors registered in this state, thus affording more persons who are awaiting organ or tissue transplants the opportunity for a full and productive life.

(2) The agency and the department shall jointly contract for the operation of a donor registry and education program. The contractor shall be procured by competitive solicitation pursuant to chapter 287, notwithstanding an exemption under s. 287.057(3)(e). When awarding the contract, priority shall be given to existing nonprofit groups that are based within the state, have expertise working with procurement organizations, have expertise in conducting statewide organ and tissue donor public education campaigns, and represent the needs of the organ and tissue donation community in the state.

(3) The contractor shall be responsible for:

(a) The development, implementation, and maintenance of an interactive web-based donor registry that, through electronic means, allows for online organ donor registration and the recording of organ and tissue donation records submitted through the driver license identification program or through other sources.

1. The registry must be maintained in a manner that allows, through electronic and telephonic methods, immediate access to organ and tissue donation records 24 hours a day, 7 days a week.

2. Access to the registry must be through coded and secure means to protect the integrity of the data in the registry.

(b) A continuing program to educate and inform medical professionals, law enforcement agencies and officers, other state and local government employees, high school students, minorities, and the public about the laws of this state relating to anatomical gifts and the need for anatomical gifts.

1. Existing community resources, when available, must be used to support the program and volunteers may assist the program to the maximum extent possible.

2. The contractor shall coordinate with the head of a state agency or other political subdivision of the state, or his or her designee, to establish convenient times, dates, and locations for educating that entity’s employees.

(c) Preparing and submitting an annual written report to the agency by December 31 of each year. The report must include:

1. The number of donors on the registry and an analysis of the registration rates by location and method of donation;

2. The characteristics of donors as determined from registry information submitted directly by the donors or by the department;

3. The annual dollar amount of voluntary contributions received by the contractor;

4. A description of the educational campaigns and initiatives implemented during the year and an evaluation of their effectiveness in increasing enrollment on the registry; and

5. An analysis of Florida’s registry compared with other states’ donor registries.

(4) Costs for the donor registry and education program shall be paid by the agency from the funds deposited into the Health Care Trust Fund pursuant to ss. 320.08047 and 322.08, which are designated for maintaining the donor registry and education program. In addition, the contractor may receive and use voluntary contributions to help support the registry and provide education.

(5) The donor registry established by this section is designated as the “Joshua Abbott Organ and Tissue Registry.”

History.—s. 5, ch. 2008-223; s. 6, ch. 2009-218; s. 40, ch. 2010-151; s. 20, ch. 2013-154.



765.51551 - Donor registry; public records exemption.

765.51551 Donor registry; public records exemption.—

(1) Information held in the donor registry which identifies a donor is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2) Such information may be disclosed to the following:

(a) Procurement organizations that have been certified by the agency for the purpose of ascertaining or effectuating the existence of a gift under s. 765.522.

(b) Persons engaged in bona fide research if the person agrees to:

1. Submit a research plan to the agency which specifies the exact nature of the information requested and the intended use of the information;

2. Maintain the confidentiality of the records or information if personal identifying information is made available to the researcher;

3. Destroy any confidential records or information obtained after the research is concluded; and

4. Not directly or indirectly contact, for any purpose, any donor or donee.

History.—s. 1, ch. 2008-222; s. 7, ch. 2009-218; s. 1, ch. 2013-65.



765.516 - Donor amendment or revocation of anatomical gift.

765.516 Donor amendment or revocation of anatomical gift.—

(1) A donor may amend the terms of or revoke an anatomical gift by:

(a) The execution and delivery to the donee of a signed statement witnessed by at least two adults, at least one of whom is a disinterested witness.

(b) An oral statement that is made in the presence of two persons, one of whom is not a family member, and communicated to the donor’s family or attorney or to the donee. An oral statement is effective only if the procurement organization, transplant hospital, or physician or technician has actual notice of the oral amendment or revocation before an incision is made to the decedent’s body or an invasive procedure to prepare the recipient has begun.

(c) A statement made during a terminal illness or injury addressed to the primary physician, who must communicate the revocation of the gift to the procurement organization.

(d) A signed document found on or about the donor’s person.

(e) Removing his or her name from the donor registry.

(f) A later-executed document of gift which amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(g) By the destruction or cancellation of the document of gift or the destruction or cancellation of that portion of the document of gift used to make the gift with the intent to revoke the gift.

(2) Any anatomical gift made by a will may also be amended or revoked in the manner provided for the amendment or revocation of wills or as provided in paragraph (1)(a).

History.—s. 1, ch. 74-106; s. 113, ch. 75-220; s. 3, ch. 83-171; s. 8, ch. 95-423; s. 977, ch. 97-102; s. 10, ch. 98-68; s. 66, ch. 2001-226; s. 3, ch. 2003-46; s. 6, ch. 2008-223; s. 8, ch. 2009-218; s. 19, ch. 2015-153.

Note.—Created from former s. 736.27; s. 732.916.



765.517 - Rights and duties at death.

765.517 Rights and duties at death.—

(1) The donee, pursuant to s. 765.515(2), may accept or reject an anatomical gift. If the donee accepts a gift to be used for research or education purposes, the donee may authorize embalming and the use of the body in funeral services, subject to the terms of the gift. If the gift is of a part of the body, the donee shall cause the part to be removed without unnecessary mutilation upon the death of the donor and before or after embalming. After removal of the body part, custody of the remainder of the body vests in the surviving spouse, next of kin, or other persons under obligation to dispose of the body.

(2) The time of death shall be determined by a physician who attends the donor at the donor’s death or, if there is no such physician, the physician who certifies the death. After death, those physicians or the donor’s primary care physician may participate in, but may not obstruct, the procedures to preserve the donor’s organs or tissues and may not be paid or reimbursed for such participation, nor be associated with or employed by, a procurement organization. These physicians may not participate in the procedures for removing or transplanting a part. However, this subsection does not prevent a physician from serving in a voluntary capacity on the board of directors of a procurement organization or participating on any board, council, commission, or similar body related to the organ and tissue procurement system.

(3) The procurement organizations, or hospital medical professionals under the direction thereof, may perform any and all tests to evaluate the deceased as a potential donor and any invasive procedures on the deceased body in order to preserve the potential donor’s organs. These procedures do not include the surgical removal of an organ or penetrating any body cavity, specifically for the purpose of donation, until:

(a) It has been verified that the deceased’s consent to donate appears in the donor registry or a properly executed document of gift is located; or

(b) If a properly executed document of gift cannot be located or the deceased’s consent is not listed in the donor registry, a person specified in s. 765.512(2) or (3) has been located, has been notified of the death, and has granted legal permission for the donation.

(4) All reasonable additional expenses incurred in the procedures to preserve the donor’s organs or tissues shall be reimbursed by the procurement organization.

(5) A person who acts in good faith and without negligence in accord with the terms of this part or under the anatomical gift laws of another state or a foreign country, or attempts to do so, may not be subject to any civil action for damages, may not be subject to any criminal proceeding, and may not be subject to discipline, penalty, or liability in any administrative proceeding.

(6) The provisions of this part are subject to the laws of this state prescribing powers and duties with respect to autopsies.

(7) The person making an anatomical gift and the donor’s estate are not liable for any injury or damages that result from the making or use of the gift.

(8) In determining whether an anatomical gift has been made, amended, or revoked under this part, a person may rely upon the representation of an individual listed in s. 765.512, relating to the individual’s relationship to the donor or prospective donor, unless the person knows that the representation is untrue.

History.—s. 1, ch. 74-106; s. 45, ch. 75-220; s. 4, ch. 83-171; s. 9, ch. 95-423; s. 978, ch. 97-102; s. 14, ch. 99-331; s. 67, ch. 2001-226; s. 7, ch. 2008-223; s. 9, ch. 2009-218.

Note.—Created from former s. 736.28; s. 732.917.



765.518 - Eye banks.

765.518 Eye banks.—

(1) Any state, county, district, or other public hospital may purchase and provide the necessary facilities and equipment to establish and maintain an eye bank for restoration of sight purposes.

(2) The Department of Education may have prepared, printed, and distributed:

(a) A form document of gift for a gift of the eyes.

(b) An eye bank register consisting of the names of persons who have executed documents for the gift of their eyes.

(c) Wallet cards reciting the document of gift.

History.—s. 1, ch. 74-106; s. 45, ch. 75-220; s. 462, ch. 77-147; s. 68, ch. 2001-226.

Note.—Created from former s. 736.29; s. 732.918.



765.5185 - Corneal removal by medical examiners.

765.5185 Corneal removal by medical examiners.—

(1) In any case in which a patient is in need of corneal tissue for a transplant, a district medical examiner or an appropriately qualified designee with training in ophthalmologic techniques may, upon request of any eye bank authorized under s. 765.518, provide the cornea of a decedent whenever all of the following conditions are met:

(a) A decedent who may provide a suitable cornea for the transplant is under the jurisdiction of the medical examiner and an autopsy is required in accordance with s. 406.11.

(b) No objection by the next of kin of the decedent is known by the medical examiner.

(c) The removal of the cornea will not interfere with the subsequent course of an investigation or autopsy.

(2) Neither the district medical examiner nor the medical examiner’s appropriately qualified designee nor any eye bank authorized under s. 765.518 may be held liable in any civil or criminal action for failure to obtain consent of the next of kin.

History.—s. 1, ch. 77-172; s. 1, ch. 78-191; s. 979, ch. 97-102; s. 69, ch. 2001-226; s. 111, ch. 2002-1.

Note.—Former s. 732.9185.



765.519 - Enucleation of eyes by licensed funeral directors.

765.519 Enucleation of eyes by licensed funeral directors.—With respect to a gift of an eye as provided for in this part, a licensed funeral director as defined in chapter 497 who has completed a course in eye enucleation and has received a certificate of competence from the Department of Ophthalmology of the University of Florida School of Medicine, the University of South Florida School of Medicine, or the University of Miami School of Medicine may enucleate eyes for gift after proper certification of death by a physician and in compliance with the intent of the gift as defined in this chapter. No properly certified funeral director acting in accordance with the terms of this part shall have any civil or criminal liability for eye enucleation.

History.—s. 1, ch. 74-106; s. 45, ch. 75-220; s. 1, ch. 80-157; s. 70, ch. 2001-226; s. 148, ch. 2004-301.

Note.—Created from former s. 736.31; s. 732.919.



765.521 - Donations as part of driver license or identification card process.

765.521 Donations as part of driver license or identification card process.—

(1) The agency and the department shall develop and implement a program encouraging and allowing persons to make anatomical gifts as a part of the process of issuing identification cards and issuing and renewing driver licenses. The donor registration card distributed by the department shall include the information required by the uniform donor card under s. 765.514 and such additional information as determined necessary by the department. The department shall also develop and implement a program to identify donors which includes notations on identification cards, driver licenses, and driver records or such other methods as the department develops to clearly indicate the individual’s intent to make an anatomical gift. A notation on an individual’s driver license or identification card that the individual intends to make an anatomical gift satisfies all requirements for consent to organ or tissue donation. The agency shall provide the necessary supplies and forms from funds appropriated from general revenue or contributions from interested voluntary, nonprofit organizations. The department shall provide the necessary recordkeeping system from funds appropriated from general revenue. The department and the agency shall incur no liability in connection with the performance of any acts authorized herein.

(2) The department shall maintain an integrated link on its website referring a visitor renewing a driver license or conducting other business to the donor registry operated under s. 765.5155.

(3) The department, after consultation with and concurrence by the agency, shall adopt rules to implement the provisions of this section according to the provisions of chapter 120.

(4) Funds expended by the agency to carry out the intent of this section may not be taken from funds appropriated for patient care.

History.—s. 1, ch. 75-71; s. 1, ch. 77-16; s. 463, ch. 77-147; s. 1, ch. 77-174; ss. 1, 2, ch. 80-134; s. 5, ch. 83-171; s. 10, ch. 95-423; s. 71, ch. 2001-226; s. 8, ch. 2008-223; s. 10, ch. 2009-218; s. 62, ch. 2016-239.

Note.—Former s. 732.921.



765.522 - Duty of hospital administrators; liability of hospital administrators and procurement organizations.

765.522 Duty of hospital administrators; liability of hospital administrators and procurement organizations.—

(1) If, based on accepted medical standards, a hospital patient is a suitable candidate for organ or tissue donation, the hospital administrator or the hospital administrator’s designee shall, at or near the time of death, notify the appropriate procurement organization, which shall access the donor registry created by s. 765.5155 or any other donor registry to ascertain the existence of an entry in the registry which has not been revoked or a document of gift executed by the decedent. In the absence of an entry in the donor registry, a document of gift, or other properly executed document, the procurement organization shall request:

(a) The patient’s health care surrogate, as authorized in s. 765.512(2); or

(b) If the patient does not have a surrogate, or the surrogate is not reasonably available, any of the persons specified in s. 765.512(3), in the order and manner listed,

to consent to the anatomical gift of the decedent’s body for any purpose specified in this part. Except as provided in s. 765.512, in the absence of actual notice of opposition, consent need only be obtained from the person or persons in the highest priority class reasonably available.

(2) A document of gift is valid if executed in accordance with this part or the laws of the state or country where it was executed and where the person making the anatomical gift was domiciled, has a place of residence, or was a citizen at the time the document of gift was executed.

(3) The agency shall establish rules and guidelines concerning the education of individuals who may be designated to perform the request and the procedures to be used in making the request. The agency is authorized to adopt rules concerning the documentation of the request, where such request is made.

(4) If a document of gift is valid under this section, the laws of this state govern the interpretation of the document of gift.

(5) A document of gift or amendment of an anatomical gift is presumed to be valid unless it was not validly executed or was revoked.

(6) There shall be no civil or criminal liability against any procurement organization certified under s. 765.542 or against any hospital or hospital administrator or designee who complies with the provisions of this part and agency rules or if, in the exercise of reasonable care, a request for organ donation is inappropriate and the gift is not made according to this part and agency rules.

(7) The hospital administrator or a designee shall, at or near the time of death of a potential donor, directly notify the affiliated organ procurement organization of the potential organ donor. The organ procurement organization must offer any organ from such a donor first to patients on a Florida-based local or state organ sharing transplant list. For the purpose of this subsection, the term “transplant list” includes certain categories of national or regional organ sharing for patients of exceptional need or exceptional match, as approved or mandated by the Organ Procurement and Transplantation Network, or its agent. This notification may not be made to a tissue bank or eye bank in lieu of the organ procurement organization unless the tissue bank or eye bank is also designated as an organ procurement organization.

History.—s. 1, ch. 86-212; s. 2, ch. 87-372; s. 13, ch. 95-423; s. 980, ch. 97-102; s. 12, ch. 98-68; s. 15, ch. 99-331; s. 75, ch. 2001-226; s. 104, ch. 2003-1; s. 9, ch. 2008-223; s. 11, ch. 2009-218.

Note.—Former s. 732.922.



765.53 - Organ Transplant Advisory Council; membership; responsibilities.

765.53 Organ Transplant Advisory Council; membership; responsibilities.—

(1) A statewide technical Organ Transplant Advisory Council is created within the agency, consisting of twelve members who are physicians licensed under chapter 458 or chapter 459, to represent the interests of the public and the clients of the Department of Health or the agency. A person employed by the agency may not be appointed as a member of the council.

(2) The Secretary of Health Care Administration shall appoint all members of the council to serve a term of 2 years.

(3) The Secretary of Health Care Administration shall fill each vacancy on the council for the balance of the unexpired term. Priority consideration must be given to the appointment of an individual whose primary interest, experience, or expertise lies with clients of the Department of Health and the agency. If an appointment is not made within 120 days after a vacancy occurs on the council, the vacancy must be filled by the majority vote of the council.

(4) The members of the council shall elect a chairperson. The term of the chairperson shall be for 2 years, and an individual may not serve as chairperson for more than two consecutive terms.

(5) Members of the council shall receive no compensation, but shall be reimbursed for per diem and travel expenses by the agency in accordance with s. 112.061 while engaged in the performance of their duties.

(6) The responsibilities of the council shall be to recommend to the agency indications for adult and pediatric organ transplants. The council shall also formulate guidelines and standards for organ transplants and for the development of End Stage Organ Disease and Tissue/Organ Transplant programs. The recommendations, guidelines, and standards developed by the council are applicable only to those health programs funded through the agency.

(7) The council shall meet at least annually or upon the call of the chairperson or the Secretary of Health Care Administration.

History.—ss. 1, 2, ch. 86-208; ss. 88, 89, ch. 86-220; s. 3, ch. 87-50; s. 8, ch. 91-49; s. 52, ch. 91-297; s. 5, ch. 91-429; s. 3, ch. 94-305; s. 50, ch. 97-101; s. 1, ch. 99-299; s. 6, ch. 2000-305; s. 33, ch. 2003-1; s. 12, ch. 2009-218.

Note.—Former s. 381.602; s. 381.0602.



765.541 - Certification of procurement organizations; agency responsibilities.

765.541 Certification of procurement organizations; agency responsibilities.—The agency shall:

(1) Establish a program for the certification of organizations, corporations, or other entities engaged in the procurement of organs, tissues, and eyes for transplantation.

(2) Adopt rules that set forth appropriate standards and guidelines for the program in accordance with ss. 765.541-765.546 and part II of chapter 408. These standards and guidelines must be substantially based on the existing laws of the Federal Government and this state and the existing standards and guidelines of the United Network for Organ Sharing (UNOS), the American Association of Tissue Banks (AATB), the South-Eastern Organ Procurement Foundation (SEOPF), the North American Transplant Coordinators Organization (NATCO), and the Eye Bank Association of America (EBAA). In addition, the agency shall, before adopting these standards and guidelines, seek input from all procurement organizations based in this state.

(3) Collect, keep, and make available to the Governor and the Legislature information regarding the numbers and disposition of organs, tissues, and eyes procured by each certified procurement organization.

(4) Monitor procurement organizations for program compliance.

(5) Provide for the administration of the Organ and Tissue Procurement and Transplantation Advisory Board.

History.—ss. 2, 9, ch. 91-271; s. 5, ch. 91-429; s. 5, ch. 94-305; s. 33, ch. 2003-1; s. 201, ch. 2007-230; s. 13, ch. 2009-218.

Note.—Former s. 381.6021.



765.542 - Requirements to engage in organ, tissue, or eye procurement.

765.542 Requirements to engage in organ, tissue, or eye procurement.—

(1) The requirements of part II of chapter 408 apply to the provision of services that require licensure pursuant to ss. 765.541-765.546 and part II of chapter 408 and to entities licensed or certified by or applying for such licensure or certification from the agency pursuant to ss. 765.541-765.546. A person may not engage in the practice of organ procurement in this state without being designated as an organ procurement organization by the Secretary of the United States Department of Health and Human Services and being appropriately certified by the agency. A physician or organ procurement organization based outside this state is exempt from these certification requirements if:

(a) The organs are procured for an out-of-state patient who is listed on, or referred through, the United Network for Organ Sharing System; and

(b) The organs are procured through an agreement of an organ procurement organization certified by the state.

(2) A person may not engage in tissue procurement in this state unless it is appropriately certified as a tissue bank by the agency.

(3) A person may not engage in the practice of eye procurement in this state without being appropriately certified as an eye bank by the agency. Funeral directors or direct disposers who retrieve eye tissue for an eye bank certified under this subsection are exempt from the certification requirements under this subsection.

(4) A limited certificate may be issued to a tissue bank or eye bank, certifying only those components of procurement which the bank has chosen to perform. The agency may issue a limited certificate if it determines that the tissue bank or eye bank is adequately staffed and equipped to operate in conformity with the rules adopted under this section.

History.—s. 3, ch. 91-271; s. 6, ch. 94-305; s. 33, ch. 2003-1; s. 202, ch. 2007-230; s. 14, ch. 2009-218.

Note.—Former s. 381.6022.



765.543 - Organ and Tissue Procurement and Transplantation Advisory Board; creation; duties.

765.543 Organ and Tissue Procurement and Transplantation Advisory Board; creation; duties.—

(1) There is hereby created the Organ and Tissue Procurement and Transplantation Advisory Board, which shall consist of 14 members who are appointed by and report directly to the Secretary of Health Care Administration. The membership must be regionally distributed and must include:

(a) Two representatives who have expertise in vascular organ transplant surgery;

(b) Two representatives who have expertise in vascular organ procurement, preservation, and distribution;

(c) Two representatives who have expertise in musculoskeletal tissue transplant surgery;

(d) Two representatives who have expertise in musculoskeletal tissue procurement, processing, and distribution;

(e) A representative who has expertise in eye and cornea transplant surgery;

(f) A representative who has expertise in eye and cornea procurement, processing, and distribution;

(g) A representative who has expertise in bone marrow procurement, processing, and transplantation;

(h) A representative from the Florida Pediatric Society;

(i) A representative from the Florida Society of Pathologists; and

(j) A representative from the Florida Medical Examiners Commission.

(2) The advisory board members may not be compensated for their services except that they may be reimbursed for their travel expenses as provided by law. Members of the board shall be appointed for 3-year terms of office.

(3) The board shall:

(a) Assist the agency in the development of necessary professional qualifications, including, but not limited to, the education, training, and performance of persons engaged in the various facets of organ and tissue procurement, processing, preservation, and distribution for transplantation;

(b) Assist the agency in monitoring the appropriate and legitimate expenses associated with organ and tissue procurement, processing, and distribution for transplantation and developing methodologies to assure the uniform statewide reporting of data to facilitate the accurate and timely evaluation of the organ and tissue procurement and transplantation system;

(c) Provide assistance to the Florida Medical Examiners Commission in the development of appropriate procedures and protocols to ensure the continued improvement in the approval and release of potential donors by the district medical examiners and associate medical examiners;

(d) Develop with and recommend to the agency the necessary procedures and protocols required to assure that all residents of this state have reasonable access to available organ and tissue transplantation therapy and that residents of this state can be reasonably assured that the statewide procurement transplantation system is able to fulfill their organ and tissue requirements within the limits of the available supply and according to the severity of their medical condition and need; and

(e) Develop with and recommend to the agency any changes to the laws of this state or administrative rules or procedures to ensure that the statewide organ and tissue procurement and transplantation system is able to function smoothly, effectively, and efficiently, in accordance with the Federal Anatomical Gift Act and in a manner that assures the residents of this state that no person or entity profits from the altruistic voluntary donation of organs or tissues.

History.—ss. 4, 9, ch. 91-271; s. 5, ch. 91-429; s. 7, ch. 94-305; s. 7, ch. 2000-305; s. 33, ch. 2003-1; s. 15, ch. 2009-218.

Note.—Former s. 381.6023.



765.544 - Fees; organ and tissue donor education and procurement.

765.544 Fees; organ and tissue donor education and procurement.—

(1) In accordance with s. 408.805, an applicant or a certificateholder shall pay a fee for each application submitted under this part, part II of chapter 408, and applicable rules. The amount of the fee shall be as follows:

(a) An initial application fee of $1,000 from organ procurement organizations and tissue banks and $500 from eye banks.

(b) Annual fees to be used, in the following order of priority, for the certification program, the advisory board, maintenance of the donor registry, and the organ and tissue donor education program, which may not exceed $35,000 per organization:

1. Each organ procurement organization shall pay the greater of $1,000 or 0.25 percent of its total revenues produced from procurement activity in this state by the certificateholder during its most recently completed fiscal or operational year.

2. Each tissue procurement organization shall pay the greater of $1,000 or 0.25 percent of its total revenues from procurement and processing activity in this state by the certificateholder during its most recently completed fiscal or operational year.

3. Each eye bank shall pay the greater of $500 or 0.25 percent of its total revenues produced from procurement activity in this state by the certificateholder during its most recently completed fiscal or operational year.

(2) The agency shall specify by rule the administrative penalties for the purpose of ensuring adherence to the standards of quality and practice required by this chapter, part II of chapter 408, and applicable rules of the agency for continued certification.

(3)(a) Proceeds from fees, administrative penalties, and surcharges collected pursuant to this section must be deposited into the Health Care Trust Fund.

(b) Moneys deposited in the trust fund pursuant to this section must be used exclusively for the implementation, administration, and operation of the certification program and the advisory board, for maintaining the donor registry, and for organ and tissue donor education.

(4) As used in this section, the term “procurement activity in this state” includes the bringing into this state for processing, storage, distribution, or transplantation of organs or tissues that are initially procured in another state or country.

History.—s. 5, ch. 91-271; s. 8, ch. 94-305; s. 32, ch. 96-418; ss. 3, 4, ch. 98-68; s. 54, ch. 2002-1; s. 33, ch. 2003-1; s. 203, ch. 2007-230; s. 19, ch. 2008-9; s. 16, ch. 2009-218.

Note.—Former s. 381.6024.



765.545 - Physician supervision of cadaveric organ and tissue procurement coordinators.

765.545 Physician supervision of cadaveric organ and tissue procurement coordinators.—Procurement organizations may employ coordinators who are registered nurses, physician’s assistants, or other medically trained personnel who meet the relevant standards for procurement organizations adopted by the agency under s. 765.541, to assist in the medical management of organ donors or in the surgical procurement of cadaveric organs, tissues, or eyes for transplantation or research. A coordinator who assists in the medical management of organ donors or in the surgical procurement of cadaveric organs, tissues, or eyes for transplantation or research must do so under the direction and supervision of a physician medical director pursuant to rules and guidelines adopted by the agency. With the exception of organ procurement surgery, this supervision may be indirect supervision. For purposes of this section, the term “indirect supervision” means that the medical director is responsible for the medical actions of the coordinator, that the coordinator is operating under protocols expressly approved by the medical director, and that the medical director or his or her physician designee is always available, in person or by telephone, to provide medical direction, consultation, and advice in cases of organ, tissue, and eye donation and procurement. Although indirect supervision is authorized under this section, direct physician supervision is to be encouraged when appropriate.

History.—s. 6, ch. 91-271; s. 9, ch. 94-305; s. 1035, ch. 95-148; s. 34, ch. 2003-1; s. 17, ch. 2009-218.

Note.—Former s. 381.6025.



765.546 - Procurement of cadaveric organs for transplant by out-of-state physicians.

765.546 Procurement of cadaveric organs for transplant by out-of-state physicians.—Any physician currently licensed to practice medicine and surgery in the United States may surgically procure in this state cadaveric organs for transplant if:

(1) The organs are being procured for an out-of-state patient who is listed on, or referred through, the United Network for Organ Sharing System; and

(2) The organs are being procured through the auspices of an organ procurement organization certified in this state.

History.—s. 7, ch. 91-271; s. 33, ch. 2003-1.

Note.—Former s. 381.6026.



765.547 - Cooperation between medical examiner and procurement organization.

765.547 Cooperation between medical examiner and procurement organization.—

(1) A medical examiner and procurement organization shall cooperate with each other in order to maximize opportunities to recover anatomical gifts for the purpose of transplantation, therapy, research, or education.

(2) The Florida Medical Examiners Commission shall adopt rules establishing cooperative responsibilities between medical examiners and procurement organizations to facilitate and expedite completion of the medical examiner’s responsibilities under chapter 406 in a manner that will maximize opportunities to recover anatomical gifts.

(3) This part does not supersede any part of chapter 406 relating to medical examiners and the disposition of dead bodies.

History.—s. 18, ch. 2009-218.












TITLE XLV - TORTS

Chapter 766 - MEDICAL MALPRACTICE AND RELATED MATTERS

766.101 - Medical review committee, immunity from liability.

766.101 Medical review committee, immunity from liability.—

(1) As used in this section:

(a) The term “medical review committee” or “committee” means:

1.a. A committee of a hospital or ambulatory surgical center licensed under chapter 395 or a health maintenance organization certificated under part I of chapter 641;

b. A committee of a physician-hospital organization, a provider-sponsored organization, or an integrated delivery system;

c. A committee of a state or local professional society of health care providers;

d. A committee of a medical staff of a licensed hospital or nursing home, provided the medical staff operates pursuant to written bylaws that have been approved by the governing board of the hospital or nursing home;

e. A committee of the Department of Corrections or the Correctional Medical Authority as created under s. 945.602, or employees, agents, or consultants of either the department or the authority or both;

f. A committee of a professional service corporation formed under chapter 621 or a corporation organized under part I of chapter 607 or chapter 617, which is formed and operated for the practice of medicine as defined in s. 458.305(3), and which has at least 25 health care providers who routinely provide health care services directly to patients;

g. A committee of the Department of Children and Families which includes employees, agents, or consultants to the department as deemed necessary to provide peer review, utilization review, and mortality review of treatment services provided pursuant to chapters 394, 397, and 916;

h. A committee of a mental health treatment facility licensed under chapter 394 or a community mental health center as defined in s. 394.907, provided the quality assurance program operates pursuant to the guidelines that have been approved by the governing board of the agency;

i. A committee of a substance abuse treatment and education prevention program licensed under chapter 397 provided the quality assurance program operates pursuant to the guidelines that have been approved by the governing board of the agency;

j. A peer review or utilization review committee organized under chapter 440;

k. A committee of the Department of Health, a county health department, healthy start coalition, or certified rural health network, when reviewing quality of care, or employees of these entities when reviewing mortality records; or

l. A continuous quality improvement committee of a pharmacy licensed pursuant to chapter 465,

which committee is formed to evaluate and improve the quality of health care rendered by providers of health service, to determine that health services rendered were professionally indicated or were performed in compliance with the applicable standard of care, or that the cost of health care rendered was considered reasonable by the providers of professional health services in the area; or

2. A committee of an insurer, self-insurer, or joint underwriting association of medical malpractice insurance, or other persons conducting review under s. 766.106.

(b) The term “health care providers” means physicians licensed under chapter 458, osteopathic physicians licensed under chapter 459, podiatric physicians licensed under chapter 461, optometrists licensed under chapter 463, dentists licensed under chapter 466, chiropractic physicians licensed under chapter 460, pharmacists licensed under chapter 465, or hospitals or ambulatory surgical centers licensed under chapter 395.

(2) A medical review committee of a hospital or ambulatory surgical center or health maintenance organization shall screen, evaluate, and review the professional and medical competence of applicants to, and members of, medical staff. As a condition of licensure, each health care provider shall cooperate with a review of professional competence performed by a medical review committee.

(3)(a) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any member of a duly appointed medical review committee, or any health care provider furnishing any information, including information concerning the prescribing of substances listed in s. 893.03(2), to such committee, or any person, including any person acting as a witness, incident reporter to, or investigator for, a medical review committee, for any act or proceeding undertaken or performed within the scope of the functions of any such committee if the committee member or health care provider acts without intentional fraud.

(b) The provisions of this section do not affect the official immunity of an officer or employee of a public corporation.

(4) Except as provided in subsection (3), this section shall not be construed to confer immunity from liability on any professional society or hospital or upon any health professional while performing services other than as a member of a medical review committee or upon any person, including any person acting as a witness, incident reporter to, or investigator for, a medical review committee, for any act or proceeding undertaken or performed outside the scope of the functions of such committee. In any case in which, but for the enactment of the preceding provisions of this section, a cause of action would arise against a hospital, professional society, or an individual health professional, such cause of action shall exist as if the preceding provisions had not been enacted.

(5) The investigations, proceedings, and records of a committee as described in the preceding subsections shall not be subject to discovery or introduction into evidence in any civil or administrative action against a provider of professional health services arising out of the matters which are the subject of evaluation and review by such committee, and no person who was in attendance at a meeting of such committee shall be permitted or required to testify in any such civil action as to any evidence or other matters produced or presented during the proceedings of such committee or as to any findings, recommendations, evaluations, opinions, or other actions of such committee or any members thereof. However, information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or use in any such civil action merely because they were presented during proceedings of such committee, nor should any person who testifies before such committee or who is a member of such committee be prevented from testifying as to matters within his or her knowledge, but the said witness cannot be asked about his or her testimony before such a committee or opinions formed by him or her as a result of said committee hearings.

(6) In the event that the defendant prevails in an action brought by a health care provider against any person that initiated, participated in, was a witness in, or conducted any review as authorized by this section, the court shall award reasonable attorney’s fees and costs to the defendant.

(7)(a) It is the intent of the Legislature to encourage medical review committees to contribute further to the quality of health care in this state by reviewing complaints against physicians in the manner described in this paragraph. Accordingly, the Department of Health may enter into a letter of agreement with a professional society of physicians licensed under chapter 458 or chapter 459, under which agreement the medical or peer review committees of the professional society will conduct a review of any complaint or case referred to the society by the department which involves a question as to whether a physician’s actions represented a breach of the prevailing professional standard of care. The prevailing professional standard of care is that level of care, skill, and treatment which, in light of all relevant surrounding circumstances, is recognized as acceptable and appropriate by reasonably prudent similar health care providers. The letter of agreement must specify that the professional society will submit an advisory report to the department within a reasonable time following the department’s written and appropriately supported request to the professional society. The advisory report, which is not binding upon the department, constitutes the professional opinion of the medical review committee and must include:

1. A statement of relevant factual findings.

2. The judgment of the committee as to whether the physician’s actions represented a breach of the prevailing professional standard of care.

(b) Cases involving possible criminal acts may not be referred to medical review committees, and emergency action by the department needed to protect the public against immediate and substantial threats must not be delayed by any referral of the case to a medical review committee. The department shall refer cases pursuant to this subsection prior to making determinations of probable cause.

(c) So as not to inhibit the willing and voluntary service of professional society members on medical review committees, the department shall use advisory reports from medical committees as background information only and shall prepare its own case using independently prepared evidence and supporting expert opinion for submission to the probable cause panel of a regulatory board formed under chapter 458 or chapter 459. Proceedings of medical review committees are exempt from the provisions of s. 286.011 and s. 24(b), Art. I of the State Constitution, and any advisory reports provided to the department by such committees are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, regardless of whether probable cause is found. The medical review committee advisory reports and any records created by the medical review committee are not subject to discovery or introduction into evidence in any disciplinary proceeding against a licensee. Further, no person who voluntarily serves on a medical review committee or who investigates a complaint for the committee may be permitted or required to testify in any such disciplinary proceeding as to any evidence or other matters produced or presented during the proceedings of such committee or as to any findings, recommendations, evaluations, opinions, or other actions of such committee or any members thereof. However, nothing in this section shall be construed to mean that information, documents, or records otherwise available and obtained from original sources are immune from discovery or use in any such disciplinary proceeding merely because they were presented during proceedings of a peer review organization or committee. Members of medical review committees shall assist the department in identifying such original sources when possible.

(d) Professional society representatives who participate in medical reviews and preparation of advisory reports pursuant to this subsection will be reimbursed for per diem and travel expenses consistent with the provisions of s. 112.061 and as provided in the written agreement described in paragraph (a).

(e) There shall be no monetary liability on the part of, and no cause of action shall arise against, any state or local professional society of physicians licensed under chapter 458 or chapter 459, or any member thereof, acting pursuant to the provisions of this subsection without intentional fraud or malice. Further, this subsection does not supersede the provisions of paragraph (3)(a) relating to immunity from liability for medical review committees.

(8) No cause of action of any nature by a person licensed pursuant to chapter 458, chapter 459, chapter 461, chapter 463, part I of chapter 464, chapter 465, or chapter 466 shall arise against another person licensed pursuant to chapter 458, chapter 459, chapter 461, chapter 463, part I of chapter 464, chapter 465, or chapter 466 for furnishing information to a duly appointed medical review committee, to an internal risk management program established under s. 395.0197, to the Department of Health or the Agency for Health Care Administration, or to the appropriate regulatory board if the information furnished concerns patient care at a facility licensed pursuant to part I of chapter 395 where both persons provide health care services, if the information is not intentionally fraudulent, and if the information is within the scope of the functions of the committee, department, or board. However, if such information is otherwise available from original sources, it is not immune from discovery or use in a civil action merely because it was presented during a proceeding of the committee, department, or board.

History.—ss. 1, 2, ch. 72-62; s. 1, ch. 73-50; s. 1, ch. 77-461; s. 285, ch. 79-400; s. 3, ch. 80-353; s. 8, ch. 85-175; s. 1, ch. 87-342; s. 47, ch. 88-277; s. 34, ch. 88-392; s. 25, ch. 88-398; s. 4, ch. 89-281; s. 35, ch. 89-289; s. 16, ch. 89-374; s. 9, ch. 90-341; s. 92, ch. 92-289; s. 37, ch. 93-39; s. 1, ch. 93-155; s. 1, ch. 93-158; s. 1, ch. 94-73; s. 244, ch. 94-218; s. 6, ch. 95-140; s. 422, ch. 96-406; s. 1798, ch. 97-102; s. 80, ch. 97-237; s. 61, ch. 97-264; s. 31, ch. 98-89; ss. 228, 295, ch. 98-166; s. 23, ch. 98-191; s. 6, ch. 99-186; s. 143, ch. 2000-318; s. 86, ch. 2001-277; s. 50, ch. 2009-132; s. 294, ch. 2014-19; s. 73, ch. 2014-209.

Note.—Former s. 768.131; s. 768.40.



766.1015 - Civil immunity for members of or consultants to certain boards, committees, or other entities.

766.1015 Civil immunity for members of or consultants to certain boards, committees, or other entities.—

(1) Each member of, or health care professional consultant to, any committee, board, group, commission, or other entity shall be immune from civil liability for any act, decision, omission, or utterance done or made in performance of his or her duties while serving as a member of or consultant to such committee, board, group, commission, or other entity established and operated for purposes of quality improvement review, evaluation, and planning in a state-licensed health care facility. Such entities must function primarily to review, evaluate, or make recommendations relating to:

(a) The duration of patient stays in health care facilities;

(b) The professional services furnished with respect to the medical, dental, psychological, podiatric, chiropractic, or optometric necessity for such services;

(c) The purpose of promoting the most efficient use of available health care facilities and services;

(d) The adequacy or quality of professional services;

(e) The competency and qualifications for professional staff privileges;

(f) The reasonableness or appropriateness of charges made by or on behalf of health care facilities; or

(g) Patient safety, including entering into contracts with patient safety organizations.

(2) Such committee, board, group, commission, or other entity must be established in accordance with state law, or in accordance with requirements of an applicable accrediting organization whose standards incorporate comparable regulations required by this state, established and duly constituted by one or more public or licensed private hospitals or behavioral health agencies, or established by a governmental agency. To be protected by this section, the act, decision, omission, or utterance may not be made or done in bad faith or with malicious intent.

History.—s. 9, ch. 2003-416; s. 2, ch. 2004-7; s. 16, ch. 2013-93.



766.1016 - Patient safety data privilege.

766.1016 Patient safety data privilege.—

(1) As used in this section, the term:

(a) “Patient safety data” means reports made to patient safety organizations, including all health care data, interviews, memoranda, analyses, root cause analyses, products of quality assurance or quality improvement processes, corrective action plans, or information collected or created by a health care facility licensed under chapter 395, or a health care practitioner as defined in s. 456.001(4), as a result of an occurrence related to the provision of health care services which exacerbates an existing medical condition or could result in injury, illness, or death.

(b) “Patient safety organization” means any organization, group, or other entity that collects and analyzes patient safety data for the purpose of improving patient safety and health care outcomes and that is independent and not under the control of the entity that reports patient safety data.

(2) Patient safety data shall not be subject to discovery or introduction into evidence in any civil or administrative action. However, information, documents, or records otherwise available from original sources are not immune from discovery or use in any civil or administrative action merely because they were also collected, analyzed, or presented to a patient safety organization. Any person who testifies before a patient safety organization or who is a member of such a group may not be prevented from testifying as to matters within his or her knowledge, but he or she may not be asked about his or her testimony before a patient safety organization or the opinions formed by him or her as a result of the hearings.

(3) Unless otherwise provided by law, a patient safety organization shall promptly remove all patient-identifying information after receipt of a complete patient safety data report unless such organization is otherwise permitted by state or federal law to maintain such information. Patient safety organizations shall maintain the confidentiality of all patient-identifying information and may not disseminate such information, except as permitted by state or federal law.

(4) The exchange of patient safety data among health care facilities licensed under chapter 395, or health care practitioners as defined in s. 456.001(4), or patient safety organizations which does not identify any patient shall not constitute a waiver of any privilege established in this section.

(5) Reports of patient safety data to patient safety organizations do not abrogate obligations to make reports to the Department of Health, the Agency for Health Care Administration, or other state or federal regulatory agencies.

(6) An employer may not take retaliatory action against an employee who in good faith makes a report of patient safety data to a patient safety organization.

History.—s. 10, ch. 2003-416.



766.102 - Medical negligence; standards of recovery; expert witness.

766.102 Medical negligence; standards of recovery; expert witness.—

(1) In any action for recovery of damages based on the death or personal injury of any person in which it is alleged that such death or injury resulted from the negligence of a health care provider as defined in s. 766.202(4), the claimant shall have the burden of proving by the greater weight of evidence that the alleged actions of the health care provider represented a breach of the prevailing professional standard of care for that health care provider. The prevailing professional standard of care for a given health care provider shall be that level of care, skill, and treatment which, in light of all relevant surrounding circumstances, is recognized as acceptable and appropriate by reasonably prudent similar health care providers.

(2)(a) If the injury is claimed to have resulted from the negligent affirmative medical intervention of the health care provider, the claimant must, in order to prove a breach of the prevailing professional standard of care, show that the injury was not within the necessary or reasonably foreseeable results of the surgical, medicinal, or diagnostic procedure constituting the medical intervention, if the intervention from which the injury is alleged to have resulted was carried out in accordance with the prevailing professional standard of care by a reasonably prudent similar health care provider.

(b) The provisions of this subsection shall apply only when the medical intervention was undertaken with the informed consent of the patient in compliance with the provisions of s. 766.103.

(3)(a) As used in this subsection, the term:

1. “Insurer” means any public or private insurer, including the Centers for Medicare and Medicaid Services.

2. “Reimbursement determination” means an insurer’s determination of the amount that the insurer will reimburse a health care provider for health care services.

3. “Reimbursement policies” means an insurer’s policies and procedures governing its decisions regarding health insurance coverage and method of payment and the data upon which such policies and procedures are based, including, but not limited to, data from national research groups and other patient safety data as defined in s. 766.1016.

(b) The existence of a medical injury does not create any inference or presumption of negligence against a health care provider, and the claimant must maintain the burden of proving that an injury was proximately caused by a breach of the prevailing professional standard of care by the health care provider. Any records, policies, or testimony of an insurer’s reimbursement policies or reimbursement determination regarding the care provided to the plaintiff is not admissible as evidence in any medical negligence action. However, the discovery of the presence of a foreign body, such as a sponge, clamp, forceps, surgical needle, or other paraphernalia commonly used in surgical, examination, or diagnostic procedures, shall be prima facie evidence of negligence on the part of the health care provider.

(4) The Legislature is cognizant of the changing trends and techniques for the delivery of health care in this state and the discretion that is inherent in the diagnosis, care, and treatment of patients by different health care providers. The failure of a health care provider to order, perform, or administer supplemental diagnostic tests shall not be actionable if the health care provider acted in good faith and with due regard for the prevailing professional standard of care.

(5) A person may not give expert testimony concerning the prevailing professional standard of care unless the person is a health care provider who holds an active and valid license and conducts a complete review of the pertinent medical records and meets the following criteria:

(a) If the health care provider against whom or on whose behalf the testimony is offered is a specialist, the expert witness must:

1. Specialize in the same specialty as the health care provider against whom or on whose behalf the testimony is offered; and

2. Have devoted professional time during the 3 years immediately preceding the date of the occurrence that is the basis for the action to:

a. The active clinical practice of, or consulting with respect to, the same specialty;

b. Instruction of students in an accredited health professional school or accredited residency or clinical research program in the same specialty; or

c. A clinical research program that is affiliated with an accredited health professional school or accredited residency or clinical research program in the same specialty.

(b) If the health care provider against whom or on whose behalf the testimony is offered is a general practitioner, the expert witness must have devoted professional time during the 5 years immediately preceding the date of the occurrence that is the basis for the action to:

1. The active clinical practice or consultation as a general practitioner;

2. The instruction of students in an accredited health professional school or accredited residency program in the general practice of medicine; or

3. A clinical research program that is affiliated with an accredited medical school or teaching hospital and that is in the general practice of medicine.

(c) If the health care provider against whom or on whose behalf the testimony is offered is a health care provider other than a specialist or a general practitioner, the expert witness must have devoted professional time during the 3 years immediately preceding the date of the occurrence that is the basis for the action to:

1. The active clinical practice of, or consulting with respect to, the same or similar health profession as the health care provider against whom or on whose behalf the testimony is offered;

2. The instruction of students in an accredited health professional school or accredited residency program in the same or similar health profession in which the health care provider against whom or on whose behalf the testimony is offered; or

3. A clinical research program that is affiliated with an accredited medical school or teaching hospital and that is in the same or similar health profession as the health care provider against whom or on whose behalf the testimony is offered.

(6) A physician licensed under chapter 458 or chapter 459 who qualifies as an expert witness under subsection (5) and who, by reason of active clinical practice or instruction of students, has knowledge of the applicable standard of care for nurses, nurse practitioners, certified registered nurse anesthetists, certified registered nurse midwives, physician assistants, or other medical support staff may give expert testimony in a medical negligence action with respect to the standard of care of such medical support staff.

(7) Notwithstanding subsection (5), in a medical negligence action against a hospital, a health care facility, or medical facility, a person may give expert testimony on the appropriate standard of care as to administrative and other nonclinical issues if the person has substantial knowledge, by virtue of his or her training and experience, concerning the standard of care among hospitals, health care facilities, or medical facilities of the same type as the hospital, health care facility, or medical facility whose acts or omissions are the subject of the testimony and which are located in the same or similar communities at the time of the alleged act giving rise to the cause of action.

(8) If a health care provider described in subsection (5), subsection (6), or subsection (7) is providing evaluation, treatment, or diagnosis for a condition that is not within his or her specialty, a specialist trained in the evaluation, treatment, or diagnosis for that condition shall be considered a similar health care provider.

(9)(a) In any action for damages involving a claim of negligence against a physician licensed under chapter 458, osteopathic physician licensed under chapter 459, podiatric physician licensed under chapter 461, or chiropractic physician licensed under chapter 460 providing emergency medical services in a hospital emergency department, the court shall admit expert medical testimony only from physicians, osteopathic physicians, podiatric physicians, and chiropractic physicians who have had substantial professional experience within the preceding 5 years while assigned to provide emergency medical services in a hospital emergency department.

(b) For the purposes of this subsection:

1. The term “emergency medical services” means those medical services required for the immediate diagnosis and treatment of medical conditions which, if not immediately diagnosed and treated, could lead to serious physical or mental disability or death.

2. “Substantial professional experience” shall be determined by the custom and practice of the manner in which emergency medical coverage is provided in hospital emergency departments in the same or similar localities where the alleged negligence occurred.

(10) In any action alleging medical negligence, an expert witness may not testify on a contingency fee basis.

(11) Any attorney who proffers a person as an expert witness pursuant to this section must certify that such person has not been found guilty of fraud or perjury in any jurisdiction.

(12) If a physician licensed under chapter 458 or chapter 459 or a dentist licensed under chapter 466 is the party against whom, or on whose behalf, expert testimony about the prevailing professional standard of care is offered, the expert witness must be licensed under chapter 458, chapter 459, or chapter 466 or possess a valid expert witness certificate issued under s. 458.3175, s. 459.0066, or s. 466.005.

(13) A health care provider’s failure to comply with or breach of any federal requirement is not admissible as evidence in any medical negligence case in this state.

History.—s. 12, ch. 76-260; s. 8, ch. 77-64; s. 1, ch. 77-174; s. 10, ch. 85-175; s. 78, ch. 88-1; s. 30, ch. 91-110; s. 1149, ch. 97-102; ss. 229, 296, ch. 98-166; s. 48, ch. 2003-416; s. 153, ch. 2004-5; s. 10, ch. 2011-233; s. 2, ch. 2013-108.

Note.—Former s. 768.45.



766.103 - Florida Medical Consent Law.

766.103 Florida Medical Consent Law.—

(1) This section shall be known and cited as the “Florida Medical Consent Law.”

(2) In any medical treatment activity not covered by s. 768.13, entitled the “Good Samaritan Act,” this act shall govern.

(3) No recovery shall be allowed in any court in this state against any physician licensed under chapter 458, osteopathic physician licensed under chapter 459, chiropractic physician licensed under chapter 460, podiatric physician licensed under chapter 461, dentist licensed under chapter 466, advanced registered nurse practitioner certified under s. 464.012, or physician assistant licensed under s. 458.347 or s. 459.022 in an action brought for treating, examining, or operating on a patient without his or her informed consent when:

(a)1. The action of the physician, osteopathic physician, chiropractic physician, podiatric physician, dentist, advanced registered nurse practitioner, or physician assistant in obtaining the consent of the patient or another person authorized to give consent for the patient was in accordance with an accepted standard of medical practice among members of the medical profession with similar training and experience in the same or similar medical community as that of the person treating, examining, or operating on the patient for whom the consent is obtained; and

2. A reasonable individual, from the information provided by the physician, osteopathic physician, chiropractic physician, podiatric physician, dentist, advanced registered nurse practitioner, or physician assistant, under the circumstances, would have a general understanding of the procedure, the medically acceptable alternative procedures or treatments, and the substantial risks and hazards inherent in the proposed treatment or procedures, which are recognized among other physicians, osteopathic physicians, chiropractic physicians, podiatric physicians, or dentists in the same or similar community who perform similar treatments or procedures; or

(b) The patient would reasonably, under all the surrounding circumstances, have undergone such treatment or procedure had he or she been advised by the physician, osteopathic physician, chiropractic physician, podiatric physician, dentist, advanced registered nurse practitioner, or physician assistant in accordance with the provisions of paragraph (a).

(4)(a) A consent which is evidenced in writing and meets the requirements of subsection (3) shall, if validly signed by the patient or another authorized person, raise a rebuttable presumption of a valid consent.

(b) A valid signature is one which is given by a person who under all the surrounding circumstances is mentally and physically competent to give consent.

History.—s. 11, ch. 75-9; s. 21, ch. 85-175; s. 1150, ch. 97-102; s. 62, ch. 97-264; ss. 230, 297, ch. 98-166; s. 2, ch. 2007-176; s. 11, ch. 2016-145.

Note.—Former s. 768.132; s. 768.46.



766.104 - Medical negligence cases; reasonable investigation required before filing.

766.104 Medical negligence cases; reasonable investigation required before filing.—

(1) No action shall be filed for personal injury or wrongful death arising out of medical negligence, whether in tort or in contract, unless the attorney filing the action has made a reasonable investigation as permitted by the circumstances to determine that there are grounds for a good faith belief that there has been negligence in the care or treatment of the claimant. The complaint or initial pleading shall contain a certificate of counsel that such reasonable investigation gave rise to a good faith belief that grounds exist for an action against each named defendant. For purposes of this section, good faith may be shown to exist if the claimant or his or her counsel has received a written opinion, which shall not be subject to discovery by an opposing party, of an expert as defined in s. 766.102 that there appears to be evidence of medical negligence. If the court determines that such certificate of counsel was not made in good faith and that no justiciable issue was presented against a health care provider that fully cooperated in providing informal discovery, the court shall award attorney’s fees and taxable costs against claimant’s counsel, and shall submit the matter to The Florida Bar for disciplinary review of the attorney.

(2) Upon petition to the clerk of the court where the suit will be filed and payment to the clerk of a filing fee, not to exceed $42, an automatic 90-day extension of the statute of limitations shall be granted to allow the reasonable investigation required by subsection (1). This period shall be in addition to other tolling periods. No court order is required for the extension to be effective. The provisions of this subsection shall not be deemed to revive a cause of action on which the statute of limitations has run.

(3) For purposes of conducting the investigation required by this section, and notwithstanding any other provision of law to the contrary, subsequent to the death of a person and prior to the administration of such person’s estate, copies of all medical reports and records, including bills, films, and other records relating to the care and treatment of such person that are in the possession of a health care practitioner as defined in s. 456.001 shall be made available, upon request, to the spouse, parent, child who has reached majority, guardian pursuant to chapter 744, surrogate or proxy pursuant to chapter 765, or attorney in fact of the deceased pursuant to chapter 709. A health care practitioner complying in good faith with the provisions of this subsection shall not be held liable for civil damages attributable to the disclosure of such records or be subject to any disciplinary action based on such disclosure.

History.—s. 12, ch. 85-175; s. 68, ch. 86-160; s. 8, ch. 86-287; s. 71, ch. 95-211; s. 1151, ch. 97-102; s. 1, ch. 2001-155; s. 79, ch. 2004-265; s. 42, ch. 2008-111.

Note.—Former s. 768.495.



766.105 - Florida Patient’s Compensation Fund.

766.105 Florida Patient’s Compensation Fund.—

(1) DEFINITIONS.—The following definitions apply in the interpretation and enforcement of this section:

(a) The term “fund” means the Florida Patient’s Compensation Fund. The fund is not a state agency, board, or commission. However, for the purposes of s. 199.183(1) only, the fund shall be considered a political subdivision of this state.

(b) The term “health care provider” means any:

1. Hospital licensed under chapter 395.

2. Physician or physician assistant licensed under chapter 458.

3. Osteopathic physician or physician assistant licensed under chapter 459.

4. Podiatric physician licensed under chapter 461.

5. Health maintenance organization certificated under part I of chapter 641.

6. Ambulatory surgical center licensed under chapter 395.

7. “Other medical facility” as defined in paragraph (c).

8. Professional association, partnership, corporation, joint venture, or other association by the individuals set forth in subparagraphs 2., 3., and 4. for professional activity.

(c) The term “other medical facility” means a facility the primary purpose of which is to provide human medical diagnostic services or a facility providing nonsurgical human medical treatment and in which the patient is admitted to and discharged from such facility within the same working day, and which is not part of a hospital. However, a facility existing for the primary purpose of performing terminations of pregnancy, or an office maintained by a physician or dentist for the practice of medicine, shall not be construed to be an “other medical facility.”

(d) The term “hospital” means a hospital licensed under chapter 395.

(e) The term “health maintenance organization” means any health maintenance organization certificated under part I of chapter 641.

(f) The term “occurrence” means an accident or incident, including continuous or repeated exposure to conditions, which results in patient injuries not intended from the standpoint of the insured.

(g) The term “per claim” means all claims per patient arising out of an occurrence.

(h) The term “committee” means a committee or board of trustees of a health care provider or group of health care providers established to make recommendations, policy, or decisions regarding patient institutional utilization, patient treatment, or institutional staff privileges or to perform other administrative or professional purposes or functions.

(i) The term “house physician” means any physician, osteopathic physician, podiatric physician, or dentist except: a physician, osteopathic physician, podiatric physician, or dentist with staff privileges at a hospital; a physician, osteopathic physician, podiatric physician, or dentist providing emergency room services; an anesthesiologist, pathologist, or radiologist; or a physician, osteopathic physician, podiatric physician, or dentist who performs a service for a fee.

(2) COVERAGE.—

(a) Each hospital, unless exempted under this paragraph or paragraph (c), shall, and each health care provider other than a hospital may, pay the yearly fee and assessment or, in cases in which such hospital or health care provider joined the fund after the fiscal year had begun, a prorated fee or assessment into the fund pursuant to subsection (3). Any hospital operated by an agency, subdivision, or instrumentality of the state is exempt from the provisions of this section and is not required to participate in the fund.

(b) Whenever a claim covered under subsection (3) results in a settlement or judgment against a health care provider, the fund shall pay to the extent of its coverage if the health care provider has paid the fees and any assessments required pursuant to subsection (3) for the year in which the incident occurred for which the claim is filed, provides an adequate defense for the fund, and pays the initial amount of the claim up to the applicable amount set forth in paragraph (f) or the maximum limit of the underlying coverage maintained by the health care provider on the date when the incident occurred for which the claim is filed, whichever is greater. Coverages for such claims shall be provided on an occurrence basis by the fund independently for each fiscal year, such fiscal year to run from January 1 to December 31. The fund may also provide coverages for portions of each fiscal year. The limits of such coverage afforded by the fund for each health care provider other than a hospital may not exceed the total limits for both entry level and fund coverage of $1 million per claim with a $3 million annual aggregate, or $2 million per claim with a $4 million annual aggregate, as selected by the health care provider. In the case of coverage for a hospital, the limit of coverage afforded by the fund may not exceed the total limits for both entry level and fund coverage of $2.5 million per claim with no annual aggregate. The health care provider is responsible for the payment of any amount of a claim in excess of the elected limit. The fund is not responsible for the payment of punitive damages awarded for actual or direct negligence of the health care provider member. The health care provider shall have the same responsibility for punitive damages it would have if it were not a member of the fund. A health care provider may have the necessary funds available for payment when due or may provide underlying financial responsibility by one of the following methods:

1. A bond purchased from a licensed surety company, which bond is in the applicable amount set forth in paragraph (f) per claim and 3 times the applicable per-claim limit in the aggregate per year, plus an additional amount which is sufficient to meet claims defense and expenses; however, a total bond amount for all years equal to reserved loss and expense amounts for known cases plus 3 times the applicable amount set forth in paragraph (f) plus $45,000 shall be the maximum bond amount required;

2. An adequate escrow account in the applicable amount set forth in paragraph (f) per claim and 3 times the per-claim limit in the aggregate per year, plus an additional amount which is sufficient to meet claims defense and expenses; however, a total escrow account for all years equal to reserved loss and expense amounts for known cases plus 3 times the applicable amount set forth in paragraph (f) plus $45,000 shall be the maximum escrow amount required;

3. Medical malpractice insurance in the applicable amount set forth in paragraph (f) or more per claim from a private insurer or the Joint Underwriting Association established under s. 627.351(4); or

4. Self-insurance as provided in s. 627.357, providing coverage in the applicable amount set forth in paragraph (f) or more per claim and 3 times the applicable per-claim limit in the aggregate per year.

(c) Any hospital that can meet one of the following provisions for demonstrating financial responsibility to pay claims and costs ancillary thereto arising out of the rendering of or failure to render medical care or services and for bodily injury or property damage to the person or property of any patient arising out of the activities of the hospital in this state or arising out of the activities of covered individuals listed in paragraph (e) is not required to participate in the fund:

1. Post bond in an amount equivalent to $10,000 per claim for each hospital bed in such hospital, not to exceed a $2.5 million annual aggregate.

2. Establish an escrow account in an amount equivalent to $10,000 per claim for each hospital bed in such hospital, not to exceed a $2.5 million annual aggregate, to the satisfaction of the Agency for Health Care Administration.

3. Obtain professional liability coverage in an amount equivalent to $10,000 or more per claim for each bed in such hospital from a private insurer, from the Joint Underwriting Association established under s. 627.351(4), or through a plan of self-insurance as provided in s. 627.357. However, no hospital may be required to obtain such coverage in an amount exceeding a $2.5 million annual aggregate.

(d)1. Any health care provider who participates in the fund and who does not meet the provisions of paragraph (b) shall not be covered by the fund.

2. Annually, the Agency for Health Care Administration shall require documentation by each hospital that such hospital is in compliance, and will remain in compliance, with the provisions of this section. The agency shall review the documentation and then deliver the documentation to the board of governors. At least 60 days before the time a license will be issued or renewed, the agency shall request from the board of governors a certification that each hospital is in compliance with the provisions of this section. The board of governors shall not be liable under the law for any erroneous certification. The agency may not issue or renew the license of any hospital which has not been certified by the board of governors. The license of any hospital that fails to remain in compliance or fails to provide such documentation shall be revoked or suspended by the agency.

(e) The coverage afforded by the fund for a participating hospital or ambulatory surgical center shall apply to the officers, trustees, volunteer workers, trainees, committee members (including physicians, osteopathic physicians, podiatric physicians, and dentists), and employees of the hospital or ambulatory surgical center, other than employed physicians licensed under chapter 458, physician assistants licensed under chapter 458, osteopathic physicians licensed under chapter 459, dentists licensed under chapter 466, and podiatric physicians licensed under chapter 461. However, the coverage afforded by the fund for a participating hospital shall apply to house physicians, interns, employed physician residents in a resident training program, or physicians performing purely administrative duties for the participating hospitals other than the treatment of patients. This coverage shall apply to the hospital or ambulatory surgical center and those included in this subsection as one health care provider.

(f) Each health care provider shall be responsible for paying the amount of each settlement or judgment for each claim up to the fund entry level amount it selects. The selected entry level amount shall be not less than the following:

1. As of July 1, 1983: $150,000 per claim or $500,000 per occurrence.

2. As of January 1, 1987: $200,000 per claim or $500,000 per occurrence.

3. As of January 1, 1990: $250,000 per claim or $500,000 per occurrence.

As of January 1, 1990, the minimum entry level amount shall be indexed to the medical component of the consumer price index and shall be adjusted by the fund each year thereafter accordingly.

(3) THE FUND.—

(a) Purposes.—There is created a “Florida Patient’s Compensation Fund” for the purpose of paying that portion of any claim arising out of the rendering of or failure to render medical care or services, or arising out of activities of committees, for health care providers or any claim for bodily injury or property damage to the person or property of any patient, including all patient injuries and deaths, arising out of the members’ activities for those health care providers set forth in subparagraphs (1)(b)1., 5., 6., and 7. which is in excess of the fund entry level selected and less than the limit selected under paragraph (2)(b). The fund shall be responsible only for payment of claims against health care providers who are in compliance with the provisions of paragraph (2)(b), of reasonable and necessary expenses incurred in the payment of claims, and of fund administrative expenses.

(b) Fund administration and operation.—

1. The fund shall operate subject to the supervision and approval of a board of governors consisting of a representative of the insurance industry appointed by the Chief Financial Officer, an attorney appointed by The Florida Bar, a representative of physicians appointed by the Florida Medical Association, a representative of physicians’ insurance appointed by the Chief Financial Officer, a representative of physicians’ self-insurance appointed by the Chief Financial Officer, two representatives of hospitals appointed by the Florida Hospital Association, a representative of hospital insurance appointed by the Chief Financial Officer, a representative of hospital self-insurance appointed by the Chief Financial Officer, a representative of the osteopathic physicians’ or podiatric physicians’ insurance or self-insurance appointed by the Chief Financial Officer, and a representative of the general public appointed by the Chief Financial Officer. The board of governors shall, during the first meeting after June 30 of each year, choose one of its members to serve as chair of the board and another member to serve as vice chair of the board. The members of the board shall be appointed to serve terms of 4 years, except that the initial appointments of a representative of the general public by the Chief Financial Officer, an attorney by The Florida Bar, a representative of physicians by the Florida Medical Association, and one of the two representatives of the Florida Hospital Association shall be for terms of 3 years; thereafter, such representatives shall be appointed for terms of 4 years. Subsequent to initial appointments for 4-year terms, the representative of the osteopathic physicians’ or podiatric physicians’ insurance or self-insurance appointed by the Chief Financial Officer and the representative of hospital self-insurance appointed by the Chief Financial Officer shall be appointed for 2-year terms; thereafter, such representatives shall be appointed for terms of 4 years. Each appointed member may designate in writing to the chair an alternate to act in the member’s absence or incapacity. A member of the board, or the member’s alternate, may be reimbursed from the assets of the fund for expenses incurred by him or her as a member, or alternate member, of the board and for committee work, but he or she may not otherwise be compensated by the fund for his or her service as a board member or alternate.

2. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the fund or its agents or employees, professional advisers or consultants, members of the board of governors or their alternates, or the Department of Financial Services or the Office of Insurance Regulation of the Financial Services Commission or their representatives for any action taken by them in the performance of their powers and duties pursuant to this section.

(c) Powers of the fund.—The fund has the power to:

1. Sue and be sued, and appear and defend, in all actions and proceedings in its name to the same extent as a natural person.

2. Adopt, change, amend, and repeal a plan of operation, not inconsistent with law, for the regulation and administration of the affairs of the fund. The plan and any changes thereto shall be filed with the Office of Insurance Regulation of the Financial Services Commission and are all subject to its approval before implementation by the fund. All fund members, board members, and employees shall comply with the plan of operation.

3. Have and exercise all powers necessary or convenient to effect any or all of the purposes for which the fund is created.

4. Enter into such contracts as are necessary or proper to carry out the provisions and purposes of this section.

5. Employ or retain such persons as are necessary to perform the administrative and financial transactions and responsibilities of the fund and to perform other necessary or proper functions unless prohibited by law.

6. Take such legal action as may be necessary to avoid payment of improper claims.

7. Indemnify any employee, agent, member of the board of governors or his or her alternate, or person acting on behalf of the fund in an official capacity, for expenses, including attorney’s fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by him or her in connection with any action, suit, or proceeding, including any appeal thereof, arising out of his or her capacity in acting on behalf of the fund, if he or she acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to, the best interests of the fund and, with respect to any criminal action or proceeding, he or she had reasonable cause to believe his or her conduct was lawful.

(d) Fees and assessments.—Each health care provider, as set forth in subsection (2), electing to comply with paragraph (2)(b) for a given fiscal year shall pay the fees and any assessments established under this section relative to such fiscal year, for deposit into the fund. Those entering the fund after the fiscal year has begun shall pay a prorated share of the yearly fees for a prorated membership. Actuarially sound membership fees payable annually, semiannually, or quarterly with appropriate service charges shall be established by the fund before January 1 of each fiscal year, based on the following considerations:

1. Past and prospective loss and expense experience in different types of practice and in different geographical areas within the state;

2. The prior claims experience of the members covered under the fund; and

3. Risk factors for persons who are retired, semiretired, or part-time professionals.

Such fees shall be based on not more than three geographical areas, not necessarily contiguous, with five categories of practice and with categories which contemplate separate risk ratings for hospitals, for health maintenance organizations, for ambulatory surgical facilities, and for other medical facilities. The fund is authorized to adjust the fees of an individual member to reflect the claims experience of such member. Each fiscal year of the fund shall operate independently of preceding fiscal years. Participants shall only be liable for assessments for claims from years during which they were members of the fund; in cases in which a participant is a member of the fund for less than the total fiscal year, a member shall be subject to assessments for that year on a pro rata basis determined by the percentage of participation for the year. The fund shall submit to the Office of Insurance Regulation the classifications and membership fees to be charged, and the Office of Insurance Regulation shall review such fees and shall approve them if they comply with all the requirements of this section and fairly reflect the considerations provided for in this section. If the classifications or membership fees do not comply with this section, the Office of Insurance Regulation shall set classifications or membership fees which do comply and which give due recognition to all considerations provided for in this section. Nothing contained herein shall be construed as imposing liability for payment of any part of a fund deficit on the Joint Underwriting Association authorized by s. 627.351(4) or its member insurers. If the fund determines that the amount of money in an account for a given fiscal year is in excess of or not sufficient to satisfy the claims made against the account, the fund shall certify the amount of the projected excess or insufficiency to the Office of Insurance Regulation and request the office to levy an assessment against or refund to all participants in the fund for that fiscal year, prorated, based on the number of days of participation during the year in question. The Office of Insurance Regulation shall approve the request of the fund to refund to, or levy any assessment against, the participants, provided the refund or assessment fairly reflects the same considerations and classifications upon which the membership fees were based. The assessment shall be in an amount sufficient to satisfy reserve requirements for known claims, including expenses to satisfy the claims, made against the account for a given fiscal year. In any proceeding to challenge the amount of the refund or assessment, it is to be presumed that the amount of refund or assessment requested by the fund is correct, if the fund demonstrates that it has used reasonable claims handling and reserving procedures. Additional assessments may be certified and levied in accordance with this paragraph as necessary for any fiscal year. If a fund member objects to his or her assessment, he or she shall, as a condition precedent to bringing legal action contesting the assessment, pay the assessment, under protest, to the fund. The fund may borrow money needed for current operations, if necessary to pay claims and related expenses, fees, and costs timely for a given fiscal year, from an account for another fiscal year until such time as sufficient funds have been obtained through the assessment process. Any such money, together with interest at the mean interest rate earned on the investment portfolio of the fund, shall be repaid from the next assessment for the given fiscal year. If any assessments are levied in accordance with this subsection as a result of claims in excess of $500,000 per occurrence, and such assessments are a result of the liability of certain individuals and entities specified in paragraph (2)(e), only hospitals shall be subject to such assessments. Before approving the request of the fund to charge membership fees, issue refunds, or levy assessments, the Office of Insurance Regulation shall publish notice of the request in the Florida Administrative Register. Pursuant to chapter 120, any party substantially affected may request an appropriate proceeding. Any petition for such a proceeding shall be filed with the Office of Insurance Regulation within 21 days after the date of publication of the notice in the Florida Administrative Register.

(e) Fund accounting and audit.—

1. Money shall be withdrawn from the fund only upon a voucher as authorized by the board of governors.

2. All books, records, and audits of the fund shall be open for reasonable inspection to the general public, except that a claim file in possession of the fund, fund members, and their insurers is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution until termination of litigation or settlement of the claim, although medical records and other portions of the claim file may remain confidential and exempt as otherwise provided by law. Any book, record, document, audit, or asset acquired by, prepared for, or paid for by the fund is subject to the authority of the board of governors, which shall be responsible therefor.

3. Persons authorized to receive deposits, issue vouchers, or withdraw or otherwise disburse any fund moneys shall post a blanket fidelity bond in an amount reasonably sufficient to protect fund assets. The cost of such bond shall be paid from the fund.

4. Annually, the fund shall furnish, upon request, audited financial reports to any fund participant and to the Office of Insurance Regulation and the Joint Legislative Auditing Committee. The reports shall be prepared in accordance with accepted accounting procedures and shall include income and such other information as may be required by the Office of Insurance Regulation or the Joint Legislative Auditing Committee.

5. Any money held in the fund shall be invested in interest-bearing investments by the board of governors of the fund as administrator. However, in no case may any such money be invested in the stock of any insurer participating in the Joint Underwriting Association authorized by s. 627.351(4) or in the parent company of, or company owning a controlling interest in, such insurer. All income derived from such investments shall be credited to the fund.

6. Any health care provider participating in the fund may withdraw from such participation only at the end of a fiscal year; however, such health care provider shall remain subject to any assessment or any refund pertaining to any year in which such member participated in the fund.

(f) Claims procedures.—

1. Any person may file an action against a participating health care provider for damages covered under the fund, except that the person filing the claim may not recover against the fund unless the fund was named as a defendant in the suit. The fund is not required to actively defend a claim until the fund is named therein. If, after the facts upon which the claim is based are reviewed, it appears that the claim will exceed the applicable amount set forth in paragraph (2)(f) or, if greater, the amount of the health care provider’s basic coverage, the fund shall appear and actively defend itself when named as a defendant in the suit. In so defending, the fund shall retain counsel and pay out of the account for the appropriate year attorneys’ fees and expenses, including court costs incurred in defending the fund. In any claim, the attorney or law firm retained to defend the fund may not be retained to defend the Joint Underwriting Association authorized by s. 627.351(4). The fund is authorized to negotiate with any claimant having a judgment exceeding the applicable amount set forth in paragraph (2)(f) to reach an agreement as to the manner in which that portion of the judgment exceeding such amount is to be paid. Any judgment affecting the fund may be appealed under the Florida Rules of Appellate Procedure, as with any defendant.

2. It is the responsibility of the insurer or self-insurer providing insurance or self-insurance for a health care provider who is also covered by the fund to provide an adequate defense on any claim filed which potentially affects the fund, with respect to such insurance contract or self-insurance contract. The insurer or self-insurer shall act in a fiduciary relationship toward the fund with respect to any claim affecting the fund. No settlement exceeding the applicable amount set forth in paragraph (2)(f), or any other amount which could require payment by the fund, may be agreed to unless approved by the fund.

3. A person who has recovered a final judgment against the fund or against a health care provider who is covered by the fund may file a claim with the fund to recover that portion of such judgment which is in excess of the applicable amount set forth in paragraph (2)(f) or the amount of the health care provider’s basic coverage, if greater, as set forth in paragraph (2)(b). The amount of liability of the fund under a judgment, including court costs, reasonable attorney’s fees, and interest, shall be paid in a lump sum, except that any claims for future special damages, as set forth in 1s. 768.48(1)(a) and (b), shall be paid periodically as they are incurred by the claimant. If a claimant dies while receiving periodic payments, payment for future medical expenses shall cease, but payment for future wage loss, if any, shall continue at a rate of not more than $100,000 per year. The fund may pay a lump sum reflecting the present value of future wage losses in lieu of continuing the periodic payments.

4. Payment of settlements or judgments involving the fund shall be paid in the order received within 60 days after the date of settlement or judgment, unless appealed by the fund. If the account for a given year does not have enough money to pay all of the settlements or judgments, those claims received after the funds are exhausted shall be payable in the order in which they are received. However, no claimant has the right to execute against the fund to the extent that the judgment is for a claim covered in a membership year for which the fund has insufficient assets to pay the claim, as determined by membership fees for such year, investment income generated by such fees, and assessments collected from members for such year. When the fund has insufficient assets to pay claims for a fund year, the fund will not be required to post a supersedeas bond in order to stay execution of a judgment pending appeal. The fund shall retain a reasonable sum of money for payment of administrative and claims expense, which money will not be subject to execution.

5. Except to the extent of the appropriate fund entry level amount selected, if a judgment is entered against the fund for a year in which there are insufficient assets to satisfy the claim, an automatic stay of execution and collection in favor of the fund member shall exist for that portion of the judgment which exceeds the selected entry level amount, and for which fund coverage exists. Such stay shall only be granted to those members who have fully complied with the requirements of fund membership, and such stay shall remain in effect until adequate assessments are collected by the fund to pay the claim. Upon competent proof that the portion of any claim covered by the fund is uncollectible from the fund, the member’s stay of execution may be vacated by the court, upon application by the plaintiff and hearing thereon.

6. If a health care provider participating in the fund has coverage in excess of the applicable amount set forth in paragraph (2)(f), such health care provider shall be liable for losses up to the amount of his or her coverage, and such health care provider shall receive an appropriate reduction of the fees and assessments for participation in the fund. Such reduction shall be granted only after such health care provider has proved to the satisfaction of the fund that such health care provider had such coverage during the period of membership of the fiscal year.

7. The manager of the fund or his or her assistant is the agent for service of process for the plan.

(g) Risk management program.—The fund shall establish a risk management program as part of its administrative functions. All health care providers, as defined in subparagraphs (1)(b)1., 5., 6., and 7., participating in the fund shall comply with the provisions of the risk management program established by the fund. The risk management program shall include the following components:

1. The investigation and analysis of the frequency and causes of general categories and specific types of adverse incidents causing injury to patients;

2. The development of appropriate measures to minimize the risk of injuries and adverse incidents to patients;

3. The analysis of patient grievances which relate to patient care and the quality of medical services;

4. The development and implementation of an incident reporting system based upon the affirmative duty of all health care providers and all agents and employees of health care providers and health care facilities to report injuries and incidents; and

5. Auditing of participating health care providers to assure compliance with the provisions of the risk management program.

The fund shall establish a schedule of fee surcharges which it shall levy upon participating health care providers found to be in violation of the provisions of the risk management program. Such schedule shall be subject to approval by the Office of Insurance Regulation and shall provide an escalating scale of surcharges based upon the frequency and severity of the incidents in violation of the risk management program. No health care provider shall be required to pay a surcharge if it has corrected all violations of the provisions of the risk management program and established an affirmative program to remain in compliance by the time its next fee or assessment is due.

(h) Nonavailability of coverage.—The fund shall determine, no later than 7 days before the beginning of each fiscal year, whether the total amount of the membership fees to be charged for the fiscal year to health care provider applicants other than hospitals exceeds $5 million and whether the total amount of the membership fees to be charged to hospital applicants exceeds $12.5 million. If the total amount of the membership fees to be charged to health care provider applicants other than hospitals does not exceed $5 million, the fund shall return the membership fees collected from such providers and shall, not later than the day before the beginning of the fiscal year, notify all such providers, advising them that coverage will not be available from the fund. Thereafter, the fund may not issue coverage to any health care provider, including any hospital, for that fiscal year. If the total amount of the membership fees to be charged to hospital applicants for the fiscal year does not exceed $12.5 million, the fund shall return the membership fees collected from the hospitals and shall, not later than the day before the beginning of the fiscal year, notify such hospitals that coverage of hospitals will not be available from the fund. Thereafter, the fund may not issue coverage to any hospital for that fiscal year. If the fund ceases to provide coverage to hospitals, hospitals shall continue to meet the financial responsibility requirements of subparagraph (2)(c)1., subparagraph (2)(c)2., or subparagraph (2)(c)3. An application for fund membership for a particular fiscal year does not guarantee coverage for that year, and the fund is not liable for coverage of an applicant for any fiscal year in which the fund does not provide coverage in accordance with the provisions of this paragraph.

History.—s. 15, ch. 75-9; s. 3, ch. 76-168; s. 6, ch. 76-260; s. 4, ch. 77-64; s. 1, ch. 77-174; s. 1, ch. 77-457; s. 2, ch. 78-47; ss. 1, 2, ch. 79-178; ss. 1, 2, ch. 80-91; s. 1, ch. 80-328; ss. 2, 3, ch. 81-318; ss. 1, 2, 3, ch. 82-236; s. 809(2nd), ch. 82-243; ss. 80, 81, ch. 82-386; s. 2, ch. 82-391; s. 2, ch. 83-206; s. 50, ch. 83-215; ss. 1, 2, ch. 84-163; s. 67, ch. 85-62; s. 1, ch. 88-192; s. 31, ch. 91-110; s. 14, ch. 91-156; s. 4, ch. 91-429; s. 1, ch. 94-84; s. 88, ch. 95-211; s. 423, ch. 96-406; s. 33, ch. 97-93; s. 1799, ch. 97-102; s. 63, ch. 97-264; s. 10, ch. 98-49; s. 231, ch. 98-166; s. 285, ch. 99-8; s. 1899, ch. 2003-261; s. 57, ch. 2013-14.

1Note.—Repealed by s. 68, ch. 86-160.

Note.—Former s. 627.353; s. 768.54.



766.106 - Notice before filing action for medical negligence; presuit screening period; offers for admission of liability and for arbitration; informal discovery; review.

766.106 Notice before filing action for medical negligence; presuit screening period; offers for admission of liability and for arbitration; informal discovery; review.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Claim for medical negligence” or “claim for medical malpractice” means a claim, arising out of the rendering of, or the failure to render, medical care or services.

(b) “Self-insurer” means any self-insurer authorized under s. 627.357 or any uninsured prospective defendant.

(c) “Insurer” includes the Joint Underwriting Association.

(2) PRESUIT NOTICE.—

(a) After completion of presuit investigation pursuant to s. 766.203(2) and prior to filing a complaint for medical negligence, a claimant shall notify each prospective defendant by certified mail, return receipt requested, of intent to initiate litigation for medical negligence. Notice to each prospective defendant must include, if available, a list of all known health care providers seen by the claimant for the injuries complained of subsequent to the alleged act of negligence, all known health care providers during the 2-year period prior to the alleged act of negligence who treated or evaluated the claimant, copies of all of the medical records relied upon by the expert in signing the affidavit, and the executed authorization form provided in s. 766.1065.

(b) Following the initiation of a suit alleging medical negligence with a court of competent jurisdiction, and service of the complaint upon a defendant, the claimant shall provide a copy of the complaint to the Department of Health and, if the complaint involves a facility licensed under chapter 395, the Agency for Health Care Administration. The requirement of providing the complaint to the Department of Health or the Agency for Health Care Administration does not impair the claimant’s legal rights or ability to seek relief for his or her claim. The Department of Health or the Agency for Health Care Administration shall review each incident that is the subject of the complaint and determine whether it involved conduct by a licensee which is potentially subject to disciplinary action, in which case, for a licensed health care practitioner, the provisions of s. 456.073 apply and, for a licensed facility, the provisions of part I of chapter 395 apply.

(3) PRESUIT INVESTIGATION BY PROSPECTIVE DEFENDANT.—

(a) No suit may be filed for a period of 90 days after notice is mailed to any prospective defendant. During the 90-day period, the prospective defendant or the defendant’s insurer or self-insurer shall conduct a review as provided in s. 766.203(3) to determine the liability of the defendant. Each insurer or self-insurer shall have a procedure for the prompt investigation, review, and evaluation of claims during the 90-day period. This procedure shall include one or more of the following:

1. Internal review by a duly qualified claims adjuster;

2. Creation of a panel comprised of an attorney knowledgeable in the prosecution or defense of medical negligence actions, a health care provider trained in the same or similar medical specialty as the prospective defendant, and a duly qualified claims adjuster;

3. A contractual agreement with a state or local professional society of health care providers, which maintains a medical review committee;

4. Any other similar procedure which fairly and promptly evaluates the pending claim.

Each insurer or self-insurer shall investigate the claim in good faith, and both the claimant and prospective defendant shall cooperate with the insurer in good faith. If the insurer requires, a claimant shall appear before a pretrial screening panel or before a medical review committee and shall submit to a physical examination, if required. Unreasonable failure of any party to comply with this section justifies dismissal of claims or defenses. There shall be no civil liability for participation in a pretrial screening procedure if done without intentional fraud.

(b) At or before the end of the 90 days, the prospective defendant or the prospective defendant’s insurer or self-insurer shall provide the claimant with a response:

1. Rejecting the claim;

2. Making a settlement offer; or

3. Making an offer to arbitrate in which liability is deemed admitted and arbitration will be held only on the issue of damages. This offer may be made contingent upon a limit of general damages.

(c) The response shall be delivered to the claimant if not represented by counsel or to the claimant’s attorney, by certified mail, return receipt requested. Failure of the prospective defendant or insurer or self-insurer to reply to the notice within 90 days after receipt shall be deemed a final rejection of the claim for purposes of this section.

(d) Within 30 days of receipt of a response by a prospective defendant, insurer, or self-insurer to a claimant represented by an attorney, the attorney shall advise the claimant in writing of the response, including:

1. The exact nature of the response under paragraph (b).

2. The exact terms of any settlement offer, or admission of liability and offer of arbitration on damages.

3. The legal and financial consequences of acceptance or rejection of any settlement offer, or admission of liability, including the provisions of this section.

4. An evaluation of the time and likelihood of ultimate success at trial on the merits of the claimant’s action.

5. An estimation of the costs and attorney’s fees of proceeding through trial.

(4) SERVICE OF PRESUIT NOTICE AND TOLLING.—The notice of intent to initiate litigation shall be served within the time limits set forth in s. 95.11. However, during the 90-day period, the statute of limitations is tolled as to all potential defendants. Upon stipulation by the parties, the 90-day period may be extended and the statute of limitations is tolled during any such extension. Upon receiving notice of termination of negotiations in an extended period, the claimant shall have 60 days or the remainder of the period of the statute of limitations, whichever is greater, within which to file suit.

(5) DISCOVERY AND ADMISSIBILITY.—A statement, discussion, written document, report, or other work product generated by the presuit screening process is not discoverable or admissible in any civil action for any purpose by the opposing party. All participants, including, but not limited to, physicians, investigators, witnesses, and employees or associates of the defendant, are immune from civil liability arising from participation in the presuit screening process. This subsection does not prevent a physician licensed under chapter 458 or chapter 459 or a dentist licensed under chapter 466 who submits a verified written expert medical opinion from being subject to denial of a license or disciplinary action under s. 458.331(1)(oo), s. 459.015(1)(qq), or s. 466.028(1)(ll).

(6) INFORMAL DISCOVERY.—

(a) Upon receipt by a prospective defendant of a notice of claim, the parties shall make discoverable information available without formal discovery. Failure to do so is grounds for dismissal of claims or defenses ultimately asserted.

(b) Informal discovery may be used by a party to obtain unsworn statements, the production of documents or things, and physical and mental examinations, as follows:

1. Unsworn statements.—Any party may require other parties to appear for the taking of an unsworn statement. Such statements may be used only for the purpose of presuit screening and are not discoverable or admissible in any civil action for any purpose by any party. A party desiring to take the unsworn statement of any party must give reasonable notice in writing to all parties. The notice must state the time and place for taking the statement and the name and address of the party to be examined. Unless otherwise impractical, the examination of any party must be done at the same time by all other parties. Any party may be represented by counsel at the taking of an unsworn statement. An unsworn statement may be recorded electronically, stenographically, or on videotape. The taking of unsworn statements is subject to the provisions of the Florida Rules of Civil Procedure and may be terminated for abuses.

2. Documents or things.—Any party may request discovery of documents or things. The documents or things must be produced, at the expense of the requesting party, within 20 days after the date of receipt of the request. A party is required to produce discoverable documents or things within that party’s possession or control. Medical records shall be produced as provided in s. 766.204.

3. Physical and mental examinations.—A prospective defendant may require an injured claimant to appear for examination by an appropriate health care provider. The prospective defendant shall give reasonable notice in writing to all parties as to the time and place for examination. Unless otherwise impractical, a claimant is required to submit to only one examination on behalf of all potential defendants. The practicality of a single examination must be determined by the nature of the claimant’s condition, as it relates to the liability of each prospective defendant. Such examination report is available to the parties and their attorneys upon payment of the reasonable cost of reproduction and may be used only for the purpose of presuit screening. Otherwise, such examination report is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

4. Written questions.—Any party may request answers to written questions, the number of which may not exceed 30, including subparts. A response must be made within 20 days after receipt of the questions.

5. Interviews of treating health care providers.—A prospective defendant or his or her legal representative may interview the claimant’s treating health care providers consistent with the authorization for release of protected health information. This subparagraph does not require a claimant’s treating health care provider to submit to a request for an interview. Notice of the intent to conduct an interview shall be provided to the claimant or the claimant’s legal representative, who shall be responsible for arranging a mutually convenient date, time, and location for the interview within 15 days after the request is made. For subsequent interviews, the prospective defendant or his or her representative shall notify the claimant and his or her legal representative at least 72 hours before the subsequent interview. If the claimant’s attorney fails to schedule an interview, the prospective defendant or his or her legal representative may attempt to conduct an interview without further notice to the claimant or the claimant’s legal representative.

6. Unsworn statements of treating health care providers.—A prospective defendant or his or her legal representative may also take unsworn statements of the claimant’s treating health care providers. The statements must be limited to those areas that are potentially relevant to the claim of personal injury or wrongful death. Subject to the procedural requirements of subparagraph 1., a prospective defendant may take unsworn statements from a claimant’s treating physicians. Reasonable notice and opportunity to be heard must be given to the claimant or the claimant’s legal representative before taking unsworn statements. The claimant or claimant’s legal representative has the right to attend the taking of such unsworn statements.

(c) Each request for and notice concerning informal presuit discovery pursuant to this section must be in writing, and a copy thereof must be sent to all parties. Such a request or notice must bear a certificate of service identifying the name and address of the person to whom the request or notice is served, the date of the request or notice, and the manner of service thereof.

(d) Copies of any documents produced in response to the request of any party must be served upon all other parties. The party serving the documents or his or her attorney shall identify, in a notice accompanying the documents, the name and address of the parties to whom the documents were served, the date of service, the manner of service, and the identity of the document served.

(7) SANCTIONS.—Failure to cooperate on the part of any party during the presuit investigation may be grounds to strike any claim made, or defense raised, by such party in suit.

History.—s. 14, ch. 85-175; s. 9, ch. 86-287; s. 3, ch. 88-173; s. 48, ch. 88-277; s. 245, ch. 94-218; s. 1, ch. 94-258; s. 424, ch. 96-406; s. 1800, ch. 97-102; s. 164, ch. 98-166; s. 225, ch. 2000-160; s. 166, ch. 2000-318; s. 1, ch. 2000-341; s. 49, ch. 2003-416; s. 11, ch. 2011-233; s. 3, ch. 2013-108.

Note.—Former s. 768.57.



766.1065 - Authorization for release of protected health information.

766.1065 Authorization for release of protected health information.—

(1) Presuit notice of intent to initiate litigation for medical negligence under s. 766.106(2) must be accompanied by an authorization for release of protected health information in the form specified by this section, authorizing the disclosure of protected health information that is potentially relevant to the claim of personal injury or wrongful death. The presuit notice is void if this authorization does not accompany the presuit notice and other materials required by s. 766.106(2).

(2) If the authorization required by this section is revoked, the presuit notice under s. 766.106(2) is deemed retroactively void from the date of issuance, and any tolling effect that the presuit notice may have had on any applicable statute-of-limitations period is retroactively rendered void.

(3) The authorization required by this section shall be in the following form and shall be construed in accordance with the “Standards for Privacy of Individually Identifiable Health Information” in 45 C.F.R. parts 160 and 164:

AUTHORIZATION FOR RELEASE OF
PROTECTED HEALTH INFORMATION

A. I, (...Name of patient or authorized representative...) [hereinafter “Patient”], authorize that (...Name of health care provider to whom the presuit notice is directed...) and his/her/its insurer(s), self-insurer(s), and attorney(s), and the designated treating health care provider(s) listed below and his/her/its insurer(s), self-insurer(s), and attorney(s) may obtain and disclose (within the parameters set out below) the protected health information described below for the following specific purposes:

1. Facilitating the investigation and evaluation of the medical negligence claim described in the accompanying presuit notice;

2. Defending against any litigation arising out of the medical negligence claim made on the basis of the accompanying presuit notice; or

3. Obtaining legal advice or representation arising out of the medical negligence claim described in the accompanying presuit notice.

B. The health information obtained, used, or disclosed extends to, and includes, verbal health information as well as written health information and is described as follows:

1. The health information in the custody of the following health care providers who have examined, evaluated, or treated the Patient in connection with injuries complained of after the alleged act of negligence: (List the name and current address of all health care providers). This authorization extends to any additional health care providers that may in the future evaluate, examine, or treat the Patient for the injuries complained of.

2. The health information in the custody of the following health care providers who have examined, evaluated, or treated the Patient during a period commencing 2 years before the incident that is the basis of the accompanying presuit notice.

(List the name and current address of such health care providers, if applicable.)

C. This authorization does not apply to the following list of health care providers possessing health care information about the Patient because the Patient certifies that such health care information is not potentially relevant to the claim of personal injury or wrongful death that is the basis of the accompanying presuit notice.

(List the name of each health care provider to whom this authorization does not apply and the inclusive dates of examination, evaluation, or treatment to be withheld from disclosure. If none, specify “none.”)

D. The persons or class of persons to whom the Patient authorizes such health information to be disclosed or by whom such health information is to be used:

1. Any health care provider providing care or treatment for the Patient.

2. Any liability insurer or self-insurer providing liability insurance coverage, self-insurance, or defense to any health care provider to whom presuit notice is given, or to any health care provider listed in subsections B.1.-2. above, regarding the care and treatment of the Patient.

3. Any consulting or testifying expert employed by or on behalf of (name of health care provider to whom presuit notice was given) and his/her/its insurer(s), self-insurer(s), or attorney(s) regarding the matter of the presuit notice accompanying this authorization.

4. Any attorney (including his/her staff) employed by or on behalf of (name of health care provider to whom presuit notice was given) or employed by or on behalf of any health care provider(s) listed in subsections B.1.-2. above, regarding the matter of the presuit notice accompanying this authorization or the care and treatment of the Patient.

5. Any trier of the law or facts relating to any suit filed seeking damages arising out of the medical care or treatment of the Patient.

E. This authorization expressly allows the persons or class of persons listed in subsections D.2.-4. above to interview the health care providers listed in subsections B.1.-2. above, without the presence of the Patient or the Patient’s attorney.

F. This authorization expires upon resolution of the claim or at the conclusion of any litigation instituted in connection with the matter of the presuit notice accompanying this authorization, whichever occurs first.

G. The Patient understands that, without exception, the Patient has the right to revoke this authorization in writing. The Patient further understands that the consequence of any such revocation is that the presuit notice under s. 766.106(2), Florida Statutes, is deemed retroactively void from the date of issuance, and any tolling effect that the presuit notice may have had on any applicable statute-of-limitations period is retroactively rendered void.

H. The Patient understands that signing this authorization is not a condition for continued treatment, payment, enrollment, or eligibility for health plan benefits.

I. The Patient understands that information used or disclosed under this authorization may be subject to additional disclosure by the recipient and may not be protected by federal HIPAA privacy regulations.

Signature of Patient/Representative:

Date:

Name of Patient/Representative:

Description of Representative’s Authority:

History.—s. 12, ch. 2011-233; s. 83, ch. 2012-5; s. 4, ch. 2013-108.



766.107 - Court-ordered arbitration.

1766.107 Court-ordered arbitration.—

(1) In an action for recovery of damages based on the death or personal injury of any person in which it is alleged that such death or injury resulted from the negligence of a health care provider as defined in 2s. 768.50(2), the court may require, upon motion by either party, that the claim be submitted to nonbinding arbitration. Within 10 days after the court determines the matter will be submitted to arbitration, the court shall submit to the attorneys for each party the appropriate list of arbitrators prepared pursuant to subsection (2) and shall notify the attorneys of the date by which their selection of an arbitrator must be received by the court.

(2)(a) The chief judge of the judicial circuit shall prepare three lists of prospective arbitrators. A claimant’s list shall consist of attorneys with experience in handling negligence actions who principally represent plaintiffs and who are eligible and qualified to serve as arbitrators. A defendant’s list shall consist of health care practitioners, and attorneys who principally handle the defense of negligence actions, who are eligible and qualified to serve as arbitrators. A third list shall consist of attorneys who are experienced in trial matters but who do not devote a majority of their practice either to the defense or to the representation of plaintiffs in medical negligence matters. The chief judge shall appoint an advisory committee made up of equal numbers of at least three members of the defense bar and three members of the plaintiff’s bar, which shall approve the qualifications of the persons on the claimant’s list and the persons on the defendant’s list. The advisory committee shall assist the chief judge in screening applicants and aiding in the formulation and application of standards for selection of arbitrators. Each committee shall meet at least once a year.

(b) A person may be certified to serve as an attorney arbitrator if the person has been a member of The Florida Bar for at least 5 years and the chief judge determines that he or she is competent to serve as an arbitrator. A person may be certified as a health care practitioner arbitrator if the person has been licensed to practice his or her profession in this state for at least 5 years and the chief judge determines that he or she is competent to serve as an arbitrator. Current lists of all persons certified as arbitrators shall be maintained in the office of the clerk of the circuit court and shall be open to public inspection. An attorney may not be disqualified from appearing and acting as counsel in a case pending before the court because he or she is serving as an arbitrator in another case.

(c) The plaintiff or plaintiffs shall select one arbitrator from the claimant’s list and the defendant or defendants shall select one arbitrator from the defendant’s list, and each shall notify the chief judge of such selection. If a party does not select his or her arbitrator within 20 days, the party’s right to select an arbitrator is waived and the chief judge shall proceed with the selection of an arbitrator from the appropriate list. The two arbitrators selected shall, within 10 days after their selection, select a third arbitrator from the third list. If the arbitrators have not selected the third arbitrator within such 10-day period, the chief judge shall submit three names from the third list to the two arbitrators. Each arbitrator shall strike one name from the list, and the person whose name remains shall be the third arbitrator. No person may serve as an arbitrator in any arbitration in which he or she has a financial or personal interest. The third arbitrator shall disclose any circumstances likely to create a presumption of bias which might disqualify him or her as an impartial arbitrator. Either party may advise the chief judge why an arbitrator should be disqualified from serving. If the third arbitrator resigns, is disqualified, or is unable to perform his or her duties, the chief judge shall appoint a replacement. If an arbitrator selected by one of the parties is unable to serve, that party shall select a replacement arbitrator, unless he or she has waived such right, in which case the replacement shall be selected by the chief judge. The chief judge shall designate one panel member as chair.

(3)(a) Immediately upon the selection of the arbitrators, the clerk of the circuit court shall communicate with the parties and the arbitrators in an effort to ascertain a mutually convenient date for a hearing and shall then schedule and give notice of the date and time of the arbitration hearing. The hearing shall be scheduled within 60 days after the date of the selection and designation of the arbitrators, provided that there has been at least 20 days notice to the parties. Thereafter, the chief judge may for good cause shown grant a continuance of the hearing, provided that the hearing is rescheduled within 90 days after the date of the selection and designation of the arbitrators.

(b) The panel shall consider all relevant evidence and decide the issues of liability, amount of damages, and apportionment of responsibility among the parties. Punitive damages may not be awarded by the arbitration panel.

(c) The arbitration hearing may proceed in the absence of a party who, after due notice, fails to be present, but an award of damages shall not be based solely on the absence of a party.

(d) At least 10 days prior to the date of the arbitration hearing, each party shall furnish every other party with a list of witnesses, if any, and copies or photographs of all exhibits to be offered at the hearing. The arbitrators may refuse to hear any witness or to consider any exhibit which has not been disclosed.

(e) The hearing shall be conducted informally. The Florida Rules of Evidence shall be a guide, but shall not be binding. It is contemplated that the presentation of testimony shall be kept to a minimum and that cases shall be presented to the arbitrators primarily through the statements and arguments of counsel.

(f) The arbitrators may receive and consider the evidence of witnesses by affidavit, but shall give it only such weight as the arbitrators deem it is entitled to after consideration of any objections made to its admission.

(g) Any party may have a recording and transcript of the arbitration hearing made at his or her own expense.

(h) The members of the arbitration panel shall be paid $100 each for each day or portion of a day of service on the arbitration panel. The court shall assess each party equally for such payments.

(i) No member of the arbitration panel shall be liable in damages for any action taken or recommendation made by such member in the performance of his or her duties as a member of the arbitration panel.

(j) The decision of the arbitrators shall be rendered promptly and not later than 30 days after the date of the close of the hearings. The award of the arbitrators shall be immediately provided in writing to the parties. The award shall state the result reached by arbitrators without necessity of factual findings or legal conclusions. A majority determination shall control the award.

(4) The decision of the arbitration panel shall not be binding. If all parties accept the decision of the arbitration panel, that decision shall be deemed a settlement of the case and it shall be dismissed with prejudice. After the arbitration award is rendered, any party may demand a trial de novo in the circuit court by filing with the clerk of the circuit court and all parties such notice as is required by rules adopted by the Supreme Court.

(5) At the trial de novo, the court shall not admit evidence that there has been an arbitration proceeding, the nature or the amount of the award, or any other matter concerning the conduct of the arbitration proceeding, except that testimony given at an arbitration hearing may be used for the purposes otherwise permitted by the Florida Rules of Evidence or the Florida Rules of Civil Procedure. The trial on the merits shall be conducted without any reference to insurance, insurance coverage, or joinder of the insurer as codefendant in the suit. Panel members may not be called to testify as to the merits of the case.

(6) The Supreme Court may adopt rules to supplement the provisions of this section.

(7) This section shall apply only to actions filed at least 90 days after October 1, 1985.

History.—ss. 15, 49, ch. 85-175; s. 4, ch. 86-286; s. 10, ch. 86-287; s. 1152, ch. 97-102.

1Note.—This section was created by s. 15, ch. 85-175, and transferred to s. 766.107 by the reviser in 1988. Section 17, ch. 85-175, also created a s. 768.575, which was renumbered by the reviser as s. 768.595 in 1985, transferred to s. 766.109 in 1988, and repealed in 1992. Section 49, ch. 85-175, as amended by s. 4, ch. 86-286, provides, in pertinent part, that “[s]ection 768.575 . . . as created by this act . . . is repealed on October 1, 1988, and shall be reviewed by the Legislature prior to that date.”

2Note.—Repealed by s. 68, ch. 86-160.

Note.—Former s. 768.575.



766.108 - Mandatory mediation and mandatory settlement conference in medical negligence actions.

766.108 Mandatory mediation and mandatory settlement conference in medical negligence actions.—

(1) Within 120 days after the suit is filed, unless such period is extended by mutual agreement of all parties, all parties shall attend in-person mandatory mediation in accordance with s. 44.102 if binding arbitration under s. 766.207 has not been agreed to by the parties. The Florida Rules of Civil Procedure shall apply to mediation held pursuant to this section.

(2)(a) In any action for damages based on personal injury or wrongful death arising out of medical malpractice, whether in tort or contract, the court shall require a settlement conference at least 3 weeks before the date set for trial.

(b) Attorneys who will conduct the trial, parties, and persons with authority to settle shall attend the settlement conference held before the court unless excused by the court for good cause.

History.—s. 19, ch. 85-175; s. 11, ch. 86-287; s. 50, ch. 2003-416.

Note.—Former s. 768.58.



766.110 - Liability of health care facilities.

766.110 Liability of health care facilities.—

(1) All health care facilities, including hospitals and ambulatory surgical centers, as defined in chapter 395, have a duty to assure comprehensive risk management and the competence of their medical staff and personnel through careful selection and review, and are liable for a failure to exercise due care in fulfilling these duties. These duties shall include, but not be limited to:

(a) The adoption of written procedures for the selection of staff members and a periodic review of the medical care and treatment rendered to patients by each member of the medical staff;

(b) The adoption of a comprehensive risk management program which fully complies with the substantive requirements of s. 395.0197 as appropriate to such hospital’s size, location, scope of services, physical configuration, and similar relevant factors;

(c) The initiation and diligent administration of the medical review and risk management processes established in paragraphs (a) and (b) including the supervision of the medical staff and hospital personnel to the extent necessary to ensure that such medical review and risk management processes are being diligently carried out.

Each such facility shall be liable for a failure to exercise due care in fulfilling one or more of these duties when such failure is a proximate cause of injury to a patient.

(2) Every hospital licensed under chapter 395 may carry liability insurance or adequately insure itself in an amount of not less than $1.5 million per claim, $5 million annual aggregate to cover all medical injuries to patients resulting from negligent acts or omissions on the part of those members of its medical staff who are covered thereby in furtherance of the requirements of ss. 458.320 and 459.0085. Self-insurance coverage extended hereunder to a member of a hospital’s medical staff meets the financial responsibility requirements of ss. 458.320 and 459.0085 if the physician’s coverage limits are not less than the minimum limits established in ss. 458.320 and 459.0085 and the hospital is a verified trauma center that has extended self-insurance coverage continuously to members of its medical staff for activities both inside and outside of the hospital. Any insurer authorized to write casualty insurance may make available, but shall not be required to write, such coverage. The hospital may assess on an equitable and pro rata basis the following professional health care providers for a portion of the total hospital insurance cost for this coverage: physicians licensed under chapter 458, osteopathic physicians licensed under chapter 459, podiatric physicians licensed under chapter 461, dentists licensed under chapter 466, and nurses licensed under part I of chapter 464. The hospital may provide for a deductible amount to be applied against any individual health care provider found liable in a law suit in tort or for breach of contract. The legislative intent in providing for the deductible to be applied to individual health care providers found negligent or in breach of contract is to instill in each individual health care provider the incentive to avoid the risk of injury to the fullest extent and ensure that the citizens of this state receive the highest quality health care obtainable.

(3) In order to ensure comprehensive risk management for diagnosis of disease, a health care facility, including a hospital or ambulatory surgical center, as defined in chapter 395, may use scientific diagnostic disease methodologies that use information regarding specific diseases in health care facilities and that are adopted by the facility’s medical review committee.

History.—s. 23, ch. 85-175; s. 4, ch. 90-158; s. 93, ch. 92-289; s. 64, ch. 97-264; s. 232, ch. 98-166; s. 144, ch. 2000-318; s. 34, ch. 2002-400; s. 13, ch. 2011-233.

Note.—Former s. 768.60.



766.111 - Engaging in unnecessary diagnostic testing; penalties.

766.111 Engaging in unnecessary diagnostic testing; penalties.—

(1) No health care provider licensed pursuant to chapter 458, chapter 459, chapter 460, chapter 461, or chapter 466 shall order, procure, provide, or administer unnecessary diagnostic tests, which are not reasonably calculated to assist the health care provider in arriving at a diagnosis and treatment of a patient’s condition.

(2) A violation of this section shall be grounds for disciplinary action pursuant to s. 458.331, s. 459.015, s. 460.413, s. 461.013, or s. 466.028, as applicable.

(3) Any person who prevails in a suit brought against a health care provider predicated upon a violation of this section shall recover reasonable attorney’s fees and costs.

History.—s. 26, ch. 85-175; s. 71, ch. 87-226; s. 8, ch. 96-296; s. 71, ch. 97-264.

Note.—Former s. 768.61.



766.1115 - Health care providers; creation of agency relationship with governmental contractors.

766.1115 Health care providers; creation of agency relationship with governmental contractors.—

(1) SHORT TITLE.—This section may be cited as the “Access to Health Care Act.”

(2) FINDINGS AND INTENT.—The Legislature finds that a significant proportion of the residents of this state who are uninsured or Medicaid recipients are unable to access needed health care because health care providers fear the increased risk of medical negligence liability. It is the intent of the Legislature that access to medical care for indigent residents be improved by providing governmental protection to health care providers who offer free quality medical services to underserved populations of the state. Therefore, it is the intent of the Legislature to ensure that health care professionals who contract to provide such services as agents of the state are provided sovereign immunity.

(3) DEFINITIONS.—As used in this section, the term:

(a) “Contract” means an agreement executed in compliance with this section between a health care provider and a governmental contractor for volunteer, uncompensated services which allows the health care provider to deliver health care services to low-income recipients as an agent of the governmental contractor. For services to qualify as volunteer, uncompensated services under this section, the health care provider, or any employee or agent of the health care provider, must receive no compensation from the governmental contractor for any services provided under the contract and must not bill or accept compensation from the recipient, or a public or private third-party payor, for the specific services provided to the low-income recipients covered by the contract, except as provided in paragraph (4)(g). A free clinic as described in subparagraph (d)14. may receive a legislative appropriation, a grant through a legislative appropriation, or a grant from a governmental entity or nonprofit corporation to support the delivery of contracted services by volunteer health care providers, including the employment of health care providers to supplement, coordinate, or support the delivery of such services. The appropriation or grant for the free clinic does not constitute compensation under this paragraph from the governmental contractor for services provided under the contract, nor does receipt or use of the appropriation or grant constitute the acceptance of compensation under this paragraph for the specific services provided to the low-income recipients covered by the contract.

(b) “Department” means the Department of Health.

(c) “Governmental contractor” means the department, county health departments, a special taxing district with health care responsibilities, or a hospital owned and operated by a governmental entity.

(d) “Health care provider” or “provider” means:

1. A birth center licensed under chapter 383.

2. An ambulatory surgical center licensed under chapter 395.

3. A hospital licensed under chapter 395.

4. A physician or physician assistant licensed under chapter 458.

5. An osteopathic physician or osteopathic physician assistant licensed under chapter 459.

6. A chiropractic physician licensed under chapter 460.

7. A podiatric physician licensed under chapter 461.

8. A registered nurse, nurse midwife, licensed practical nurse, or advanced registered nurse practitioner licensed or registered under part I of chapter 464 or any facility which employs nurses licensed or registered under part I of chapter 464 to supply all or part of the care delivered under this section.

9. A midwife licensed under chapter 467.

10. A health maintenance organization certificated under part I of chapter 641.

11. A health care professional association and its employees or a corporate medical group and its employees.

12. Any other medical facility the primary purpose of which is to deliver human medical diagnostic services or which delivers nonsurgical human medical treatment, and which includes an office maintained by a provider.

13. A dentist or dental hygienist licensed under chapter 466.

14. A free clinic that delivers only medical diagnostic services or nonsurgical medical treatment free of charge to all low-income recipients.

15. Any other health care professional, practitioner, provider, or facility under contract with a governmental contractor, including a student enrolled in an accredited program that prepares the student for licensure as any one of the professionals listed in subparagraphs 4.-9.

The term includes any nonprofit corporation qualified as exempt from federal income taxation under s. 501(a) of the Internal Revenue Code, and described in s. 501(c) of the Internal Revenue Code, which delivers health care services provided by licensed professionals listed in this paragraph, any federally funded community health center, and any volunteer corporation or volunteer health care provider that delivers health care services.

(e) “Low-income” means:

1. A person who is Medicaid-eligible under Florida law;

2. A person who is without health insurance and whose family income does not exceed 200 percent of the federal poverty level as defined annually by the federal Office of Management and Budget; or

3. Any client of the department who voluntarily chooses to participate in a program offered or approved by the department and meets the program eligibility guidelines of the department.

(4) CONTRACT REQUIREMENTS.—A health care provider that executes a contract with a governmental contractor to deliver health care services on or after April 17, 1992, as an agent of the governmental contractor is an agent for purposes of s. 768.28(9), while acting within the scope of duties under the contract, if the contract complies with the requirements of this section and regardless of whether the individual treated is later found to be ineligible. A health care provider shall continue to be an agent for purposes of s. 768.28(9) for 30 days after a determination of ineligibility to allow for treatment until the individual transitions to treatment by another health care provider. A health care provider under contract with the state may not be named as a defendant in any action arising out of medical care or treatment provided on or after April 17, 1992, under contracts entered into under this section. The contract must provide that:

(a) The right of dismissal or termination of any health care provider delivering services under the contract is retained by the governmental contractor.

(b) The governmental contractor has access to the patient records of any health care provider delivering services under the contract.

(c) Adverse incidents and information on treatment outcomes must be reported by any health care provider to the governmental contractor if the incidents and information pertain to a patient treated under the contract. The health care provider shall submit the reports required by s. 395.0197. If an incident involves a professional licensed by the Department of Health or a facility licensed by the Agency for Health Care Administration, the governmental contractor shall submit such incident reports to the appropriate department or agency, which shall review each incident and determine whether it involves conduct by the licensee that is subject to disciplinary action. All patient medical records and any identifying information contained in adverse incident reports and treatment outcomes which are obtained by governmental entities under this paragraph are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(d) Patient selection and initial referral must be made by the governmental contractor or the provider. Patients may not be transferred to the provider based on a violation of the antidumping provisions of the Omnibus Budget Reconciliation Act of 1989, the Omnibus Budget Reconciliation Act of 1990, or chapter 395.

(e) If emergency care is required, the patient need not be referred before receiving treatment, but must be referred within 48 hours after treatment is commenced or within 48 hours after the patient has the mental capacity to consent to treatment, whichever occurs later.

(f) The provider is subject to supervision and regular inspection by the governmental contractor.

(g) As an agent of the governmental contractor for purposes of s. 768.28(9), while acting within the scope of duties under the contract, a health care provider licensed under chapter 466 may allow a patient, or a parent or guardian of the patient, to voluntarily contribute a monetary amount to cover costs of dental laboratory work related to the services provided to the patient. This contribution may not exceed the actual cost of the dental laboratory charges.

A governmental contractor that is also a health care provider is not required to enter into a contract under this section with respect to the health care services delivered by its employees.

(5) NOTICE OF AGENCY RELATIONSHIP.—The governmental contractor must provide written notice to each patient, or the patient’s legal representative, receipt of which must be acknowledged in writing, that the provider is an agent of the governmental contractor and that the exclusive remedy for injury or damage suffered as the result of any act or omission of the provider or of any employee or agent thereof acting within the scope of duties pursuant to the contract is by commencement of an action pursuant to the provisions of s. 768.28. With respect to any federally funded community health center, the notice requirements may be met by posting in a place conspicuous to all persons a notice that the federally funded community health center is an agent of the governmental contractor and that the exclusive remedy for injury or damage suffered as the result of any act or omission of the provider or of any employee or agent thereof acting within the scope of duties pursuant to the contract is by commencement of an action pursuant to the provisions of s. 768.28.

(6) QUALITY ASSURANCE PROGRAM REQUIRED.—The governmental contractor shall establish a quality assurance program to monitor services delivered under any contract between an agency and a health care provider pursuant to this section.

(7) RISK MANAGEMENT REPORT.—The Division of Risk Management of the Department of Financial Services shall annually compile a report of all claims statistics for all entities participating in the risk management program administered by the division, which shall include the number and total of all claims pending and paid, and defense and handling costs associated with all claims brought against contract providers under this section. This report shall be forwarded to the department and included in the annual report submitted to the Legislature pursuant to this section.

(8) REPORTING.—

(a) Annually, the department shall report to the President of the Senate, the Speaker of the House of Representatives, and the minority leaders and relevant substantive committee chairpersons of both houses, summarizing the efficacy of access and treatment outcomes with respect to providing health care services for low-income persons pursuant to this section.

(b) The department shall provide an online listing of all providers participating in this program and the number of volunteer service hours and patient visits each provided. A provider may request in writing to the department to be excluded from the online listing.

(9) MALPRACTICE LITIGATION COSTS.—Governmental contractors other than the department are responsible for their own costs and attorney’s fees for malpractice litigation arising out of health care services delivered pursuant to this section.

(10) CONTINUING EDUCATION CREDIT.—Notwithstanding the maximum allowable credit of 25 percent of continuing education hours pursuant to s. 456.013(9), a provider may fulfill 1 hour of continuing education credit by performing 1 hour of volunteer services to the indigent as provided in this section, up to a maximum of 8 continuing education hours per licensure renewal period.

(11) RULES.—The department shall adopt rules to administer this section in a manner consistent with its purpose to provide and facilitate access to appropriate, safe, and cost-effective health care services and to maintain health care quality. Notwithstanding the requirements of paragraph (4)(d), the department shall adopt rules that specify required methods for determination and approval of patient eligibility and referral by government contractors and providers. The rules adopted by the department under this subsection shall give providers the greatest flexibility possible in order to serve eligible patients. The department shall retain review and oversight authority of the patient eligibility and referral determination.

(12) APPLICABILITY.—This section applies to incidents occurring on or after April 17, 1992. This section does not:

(a) Apply to any health care contract entered into by the Department of Corrections which is subject to s. 768.28(10)(a).

(b) Apply to any affiliation agreement or other contract that is subject to s. 768.28(10)(f).

(c) Reduce or limit the rights of the state or any of its agencies or subdivisions to any benefit currently provided under s. 768.28.

History.—s. 1, ch. 92-278; s. 22, ch. 93-129; s. 1, ch. 94-75; s. 246, ch. 94-218; s. 425, ch. 96-406; s. 126, ch. 97-237; s. 9, ch. 97-263; s. 11, ch. 98-49; s. 41, ch. 98-89; s. 233, ch. 98-166; s. 88, ch. 99-3; s. 286, ch. 99-8; s. 49, ch. 2000-242; s. 145, ch. 2000-318; s. 88, ch. 2001-277; s. 114, ch. 2002-1; s. 1900, ch. 2003-261; s. 51, ch. 2003-416; s. 1, ch. 2004-54; s. 1, ch. 2005-118; s. 2, ch. 2011-219; s. 3, ch. 2013-151; s. 1, ch. 2014-108; s. 17, ch. 2016-224.



766.1116 - Health care practitioner; waiver of license renewal fees and continuing education requirements.

766.1116 Health care practitioner; waiver of license renewal fees and continuing education requirements.—

(1) As used in this section, the term “health care practitioner” means a physician or physician assistant licensed under chapter 458; an osteopathic physician or physician assistant licensed under chapter 459; a chiropractic physician licensed under chapter 460; a podiatric physician licensed under chapter 461; an advanced registered nurse practitioner, registered nurse, or licensed practical nurse licensed under part I of chapter 464; a dentist or dental hygienist licensed under chapter 466; or a midwife licensed under chapter 467, who participates as a health care provider under s. 766.1115.

(2) Notwithstanding any provision of chapter 458, chapter 459, chapter 460, chapter 461, part I of chapter 464, chapter 466, or chapter 467 to the contrary, any health care practitioner who participates as a health care provider under s. 766.1115 and thereby agrees with a governmental contractor to provide his or her services without compensation and as an agent of the governmental contractor to low-income recipients in accordance with s. 766.1115 for at least 160 hours for each biennial licensure period, or, if the health care practitioner is retired, for at least 800 hours during the licensure period, upon providing sufficient proof from the applicable governmental contractor that the health care practitioner has completed the hours at the time of license renewal under procedures specified by the Department of Health, shall be eligible for:

(a) Waiver of the biennial license renewal fee for an active license; and

(b) Fulfillment of a maximum of 25 percent of the continuing education hours required for license renewal under s. 456.013(9).

History.—s. 2, ch. 2004-54; s. 4, ch. 2009-41.



766.112 - Comparative fault.

766.112 Comparative fault.—

(1) Notwithstanding anything in law to the contrary, in an action for damages for personal injury or wrongful death arising out of medical negligence, whether in contract or tort, when an apportionment of damages pursuant to this section is attributed to a teaching hospital as defined in s. 408.07, the court shall enter judgment against the teaching hospital on the basis of such party’s percentage of fault and not on the basis of the doctrine of joint and several liability.

(2) In an action for damages for personal injury or wrongful death arising out of medical negligence, whether in contract or tort, when an apportionment of damages pursuant to s. 768.81 is attributed to a board of trustees of a state university, the court shall enter judgment against the board of trustees on the basis of the board’s percentage of fault and not on the basis of the doctrine of joint and several liability. The sole remedy available to a claimant to collect a judgment or settlement against a board of trustees, subject to the provisions of this subsection, shall be pursuant to s. 768.28.

History.—ss. 79, 80, ch. 88-1; ss. 43, 44, ch. 88-277; s. 32, ch. 91-110; s. 102, ch. 92-33; s. 1, ch. 2002-401; s. 52, ch. 2003-416.



766.113 - Settlement agreements; prohibition on restricting disclosure to Division of Medical Quality Assurance.

766.113 Settlement agreements; prohibition on restricting disclosure to Division of Medical Quality Assurance.—

(1) Each final settlement agreement relating to medical negligence shall include the following statement: “The decision to settle a case may reflect the economic practicalities pertaining to the cost of litigation and is not, alone, an admission that the insured failed to meet the required standard of care applicable to the patient’s treatment. The decision to settle a case may be made by the insurance company without consulting its client for input, unless otherwise provided by the insurance policy.”

(2) A settlement agreement involving a claim for medical negligence shall not prohibit any party to the agreement from discussing with or reporting to the Division of Medical Quality Assurance the events giving rise to the claim.

History.—s. 49, ch. 88-277; s. 53, ch. 2003-416.



766.118 - Determination of noneconomic damages.

766.118 Determination of noneconomic damages.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Catastrophic injury” means a permanent impairment constituted by:

1. Spinal cord injury involving severe paralysis of an arm, a leg, or the trunk;

2. Amputation of an arm, a hand, a foot, or a leg involving the effective loss of use of that appendage;

3. Severe brain or closed-head injury as evidenced by:

a. Severe sensory or motor disturbances;

b. Severe communication disturbances;

c. Severe complex integrated disturbances of cerebral function;

d. Severe episodic neurological disorders; or

e. Other severe brain and closed-head injury conditions at least as severe in nature as any condition provided in sub-subparagraphs a.-d.;

4. Second-degree or third-degree burns of 25 percent or more of the total body surface or third-degree burns of 5 percent or more to the face and hands;

5. Blindness, defined as a complete and total loss of vision; or

6. Loss of reproductive organs which results in an inability to procreate.

(b) “Noneconomic damages” means noneconomic damages as defined in s. 766.202(8).

(c) “Practitioner” means any person licensed under chapter 458, chapter 459, chapter 460, chapter 461, chapter 462, chapter 463, chapter 466, chapter 467, or chapter 486 or certified under s. 464.012. “Practitioner” also means any association, corporation, firm, partnership, or other business entity under which such practitioner practices or any employee of such practitioner or entity acting in the scope of his or her employment. For the purpose of determining the limitations on noneconomic damages set forth in this section, the term “practitioner” includes any person or entity for whom a practitioner is vicariously liable and any person or entity whose liability is based solely on such person or entity being vicariously liable for the actions of a practitioner.

(2) LIMITATION ON NONECONOMIC DAMAGES FOR NEGLIGENCE OF PRACTITIONERS.—

(a) With respect to a cause of action for personal injury or wrongful death arising from medical negligence of practitioners, regardless of the number of such practitioner defendants, noneconomic damages shall not exceed $500,000 per claimant. No practitioner shall be liable for more than $500,000 in noneconomic damages, regardless of the number of claimants.

(b) Notwithstanding paragraph (a), if the negligence resulted in a permanent vegetative state or death, the total noneconomic damages recoverable from all practitioners, regardless of the number of claimants, under this paragraph shall not exceed $1 million. In cases that do not involve death or permanent vegetative state, the patient injured by medical negligence may recover noneconomic damages not to exceed $1 million if:

1. The trial court determines that a manifest injustice would occur unless increased noneconomic damages are awarded, based on a finding that because of the special circumstances of the case, the noneconomic harm sustained by the injured patient was particularly severe; and

2. The trier of fact determines that the defendant’s negligence caused a catastrophic injury to the patient.

(c) The total noneconomic damages recoverable by all claimants from all practitioner defendants under this subsection shall not exceed $1 million in the aggregate.

(3) LIMITATION ON NONECONOMIC DAMAGES FOR NEGLIGENCE OF NONPRACTITIONER DEFENDANTS.—

(a) With respect to a cause of action for personal injury or wrongful death arising from medical negligence of nonpractitioners, regardless of the number of such nonpractitioner defendants, noneconomic damages shall not exceed $750,000 per claimant.

(b) Notwithstanding paragraph (a), if the negligence resulted in a permanent vegetative state or death, the total noneconomic damages recoverable by such claimant from all nonpractitioner defendants under this paragraph shall not exceed $1.5 million. The patient injured by medical negligence of a nonpractitioner defendant may recover noneconomic damages not to exceed $1.5 million if:

1. The trial court determines that a manifest injustice would occur unless increased noneconomic damages are awarded, based on a finding that because of the special circumstances of the case, the noneconomic harm sustained by the injured patient was particularly severe; and

2. The trier of fact determines that the defendant’s negligence caused a catastrophic injury to the patient.

(c) Nonpractitioner defendants are subject to the cap on noneconomic damages provided in this subsection regardless of the theory of liability, including vicarious liability.

(d) The total noneconomic damages recoverable by all claimants from all nonpractitioner defendants under this subsection shall not exceed $1.5 million in the aggregate.

(4) LIMITATION ON NONECONOMIC DAMAGES FOR NEGLIGENCE OF PRACTITIONERS PROVIDING EMERGENCY SERVICES AND CARE.—Notwithstanding subsections (2) and (3), with respect to a cause of action for personal injury or wrongful death arising from medical negligence of practitioners providing emergency services and care, as defined in s. 395.002(9), or providing services as provided in s. 401.265, or providing services pursuant to obligations imposed by 42 U.S.C. s. 1395dd to persons with whom the practitioner does not have a then-existing health care patient-practitioner relationship for that medical condition:

(a) Regardless of the number of such practitioner defendants, noneconomic damages shall not exceed $150,000 per claimant.

(b) Notwithstanding paragraph (a), the total noneconomic damages recoverable by all claimants from all such practitioners shall not exceed $300,000.

The limitation provided by this subsection applies only to noneconomic damages awarded as a result of any act or omission of providing medical care or treatment, including diagnosis that occurs prior to the time the patient is stabilized and is capable of receiving medical treatment as a nonemergency patient, unless surgery is required as a result of the emergency within a reasonable time after the patient is stabilized, in which case the limitation provided by this subsection applies to any act or omission of providing medical care or treatment which occurs prior to the stabilization of the patient following the surgery.

(5) LIMITATION ON NONECONOMIC DAMAGES FOR NEGLIGENCE OF NONPRACTITIONER DEFENDANTS PROVIDING EMERGENCY SERVICES AND CARE.—Notwithstanding subsections (2) and (3), with respect to a cause of action for personal injury or wrongful death arising from medical negligence of defendants other than practitioners providing emergency services and care pursuant to obligations imposed by s. 395.1041 or s. 401.45, or obligations imposed by 42 U.S.C. s. 1395dd to persons with whom the practitioner does not have a then-existing health care patient-practitioner relationship for that medical condition:

(a) Regardless of the number of such nonpractitioner defendants, noneconomic damages shall not exceed $750,000 per claimant.

(b) Notwithstanding paragraph (a), the total noneconomic damages recoverable by all claimants from all such nonpractitioner defendants shall not exceed $1.5 million.

(c) Nonpractitioner defendants may receive a full setoff for payments made by practitioner defendants.

The limitation provided by this subsection applies only to noneconomic damages awarded as a result of any act or omission of providing medical care or treatment, including diagnosis that occurs prior to the time the patient is stabilized and is capable of receiving medical treatment as a nonemergency patient, unless surgery is required as a result of the emergency within a reasonable time after the patient is stabilized, in which case the limitation provided by this subsection applies to any act or omission of providing medical care or treatment which occurs prior to the stabilization of the patient following the surgery.

(6) LIMITATION ON NONECONOMIC DAMAGES FOR NEGLIGENCE OF A PRACTITIONER PROVIDING SERVICES AND CARE TO A MEDICAID RECIPIENT.—Notwithstanding subsections (2), (3), and (5), with respect to a cause of action for personal injury or wrongful death arising from medical negligence of a practitioner committed in the course of providing medical services and medical care to a Medicaid recipient, regardless of the number of such practitioner defendants providing the services and care, noneconomic damages may not exceed $300,000 per claimant, unless the claimant pleads and proves, by clear and convincing evidence, that the practitioner acted in a wrongful manner. A practitioner providing medical services and medical care to a Medicaid recipient is not liable for more than $200,000 in noneconomic damages, regardless of the number of claimants, unless the claimant pleads and proves, by clear and convincing evidence, that the practitioner acted in a wrongful manner. The fact that a claimant proves that a practitioner acted in a wrongful manner does not preclude the application of the limitation on noneconomic damages prescribed elsewhere in this section. For purposes of this subsection:

(a) The terms “medical services,” “medical care,” and “Medicaid recipient” have the same meaning as provided in s. 409.901.

(b) The term “practitioner,” in addition to the meaning prescribed in subsection (1), includes any hospital, ambulatory surgical center, or mobile surgical facility as defined and licensed under chapter 395.

(c) The term “wrongful manner” means in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property, and shall be construed in conformity with the standard set forth in s. 768.28(9)(a).

(7) SETOFF.—In any case in which the jury verdict for noneconomic damages exceeds the limits established by this section, the trial court shall reduce the award for noneconomic damages within the same category of defendants in accordance with this section after making any reduction for comparative fault as required by s. 768.81 but before application of a setoff in accordance with ss. 46.015 and 768.041. In the event of a prior settlement or settlements involving one or more defendants subject to the limitations of the same subsection applicable to a defendant remaining at trial, the court shall make such reductions within the same category of defendants as are necessary to ensure that the total amount of noneconomic damages recovered by the claimant does not exceed the aggregate limit established by the applicable subsection. This subsection is not intended to change current law relating to the setoff of economic damages.

(8) ACTIONS GOVERNED BY SOVEREIGN IMMUNITY LAW.—This section shall not apply to actions governed by s. 768.28.

History.—s. 54, ch. 2003-416; s. 204, ch. 2007-230; s. 28, ch. 2011-135.



766.1185 - Bad faith actions.

766.1185 Bad faith actions.—In all actions for bad faith against a medical malpractice insurer relating to professional liability insurance coverage for medical negligence, and in determining whether the insurer could and should have settled the claim within the policy limits had it acted fairly and honestly towards its insured with due regard for her or his interest, whether under statute or common law:

(1)(a) An insurer shall not be held in bad faith for failure to pay its policy limits if it tenders its policy limits and meets other reasonable conditions of settlement by the earlier of either:

1. The 210th day after service of the complaint in the medical negligence action upon the insured. The time period specified in this subparagraph shall be extended by an additional 60 days if the court in the bad faith action finds that, at any time during such period and after the 150th day after service of the complaint, the claimant provided new information previously unavailable to the insurer relating to the identity or testimony of any material witnesses or the identity of any additional claimants or defendants, if such disclosure materially alters the risk to the insured of an excess judgment; or

2. The 60th day after the conclusion of all of the following:

a. Deposition of all claimants named in the complaint or amended complaint.

b. Deposition of all defendants named in the complaint or amended complaint, including, in the case of a corporate defendant, deposition of a designated representative.

c. Deposition of all of the claimants’ expert witnesses.

d. The initial disclosure of witnesses and production of documents.

e. Mediation as provided in s. 766.108.

(b) Either party may request that the court enter an order finding that the other party has unnecessarily or inappropriately delayed any of the events specified in subparagraph (a)2. If the court finds that the claimant was responsible for such unnecessary or inappropriate delay, subparagraph (a)1. shall not apply to the insurer’s tendering of policy limits. If the court finds that the defendant or insurer was responsible for such unnecessary or inappropriate delay, subparagraph (a)2. shall not apply to the insurer’s tendering of policy limits.

(c) If any party to an action alleging medical negligence amends its witness list after service of the complaint in such action, that party shall provide a copy of the amended witness list to the insurer of the defendant health care provider.

(d) The fact that the insurer did not tender policy limits during the time periods specified in this paragraph is not presumptive evidence that the insurer acted in bad faith.

(2) When subsection (1) does not apply, the trier of fact, in determining whether an insurer has acted in bad faith, shall consider:

(a) The insurer’s willingness to negotiate with the claimant in anticipation of settlement.

(b) The propriety of the insurer’s methods of investigating and evaluating the claim.

(c) Whether the insurer timely informed the insured of an offer to settle within the limits of coverage, the right to retain personal counsel, and the risk of litigation.

(d) Whether the insured denied liability or requested that the case be defended after the insurer fully advised the insured as to the facts and risks.

(e) Whether the claimant imposed any condition, other than the tender of the policy limits, on the settlement of the claim.

(f) Whether the claimant provided relevant information to the insurer on a timely basis.

(g) Whether and when other defendants in the case settled or were dismissed from the case.

(h) Whether there were multiple claimants seeking, in the aggregate, compensation in excess of policy limits from the defendant or the defendant’s insurer.

(i) Whether the insured misrepresented material facts to the insurer or made material omissions of fact to the insurer.

(j) In addition to the foregoing, the court shall allow consideration of such additional factors as the court determines to be relevant.

(3) The provisions of s. 624.155 shall be applicable in all cases brought pursuant to that section unless specifically controlled by this section.

(4) An insurer that tenders policy limits shall be entitled to a release of its insured if the claimant accepts the tender.

History.—s. 56, ch. 2003-416.



766.201 - Legislative findings and intent.

766.201 Legislative findings and intent.—

(1) The Legislature makes the following findings:

(a) Medical malpractice liability insurance premiums have increased dramatically in recent years, resulting in increased medical care costs for most patients and functional unavailability of malpractice insurance for some physicians.

(b) The primary cause of increased medical malpractice liability insurance premiums has been the substantial increase in loss payments to claimants caused by tremendous increases in the amounts of paid claims.

(c) The average cost of a medical negligence claim has escalated in the past decade to the point where it has become imperative to control such cost in the interests of the public need for quality medical services.

(d) The high cost of medical negligence claims in the state can be substantially alleviated by requiring early determination of the merit of claims, by providing for early arbitration of claims, thereby reducing delay and attorney’s fees, and by imposing reasonable limitations on damages, while preserving the right of either party to have its case heard by a jury.

(e) The recovery of 100 percent of economic losses constitutes overcompensation because such recovery fails to recognize that such awards are not subject to taxes on economic damages.

(2) It is the intent of the Legislature to provide a plan for prompt resolution of medical negligence claims. Such plan shall consist of two separate components, presuit investigation and arbitration. Presuit investigation shall be mandatory and shall apply to all medical negligence claims and defenses. Arbitration shall be voluntary and shall be available except as specified.

(a) Presuit investigation shall include:

1. Verifiable requirements that reasonable investigation precede both malpractice claims and defenses in order to eliminate frivolous claims and defenses.

2. Medical corroboration procedures.

(b) Arbitration shall provide:

1. Substantial incentives for both claimants and defendants to submit their cases to binding arbitration, thus reducing attorney’s fees, litigation costs, and delay.

2. A conditional limitation on noneconomic damages where the defendant concedes willingness to pay economic damages and reasonable attorney’s fees.

3. Limitations on the noneconomic damages components of large awards to provide increased predictability of outcome of the claims resolution process for insurer anticipated losses planning, and to facilitate early resolution of medical negligence claims.

History.—s. 48, ch. 88-1; s. 57, ch. 2003-416.



766.202 - Definitions; ss. 766.201-766.212.

766.202 Definitions; ss. 766.201-766.212.—As used in ss. 766.201-766.212, the term:

(1) “Claimant” means any person who has a cause of action for damages based on personal injury or wrongful death arising from medical negligence.

(2) “Collateral sources” means any payments made to the claimant, or made on his or her behalf, by or pursuant to:

(a) The United States Social Security Act; any federal, state, or local income disability act; or any other public programs providing medical expenses, disability payments, or other similar benefits, except as prohibited by federal law.

(b) Any health, sickness, or income disability insurance; automobile accident insurance that provides health benefits or income disability coverage; and any other similar insurance benefits, except life insurance benefits available to the claimant, whether purchased by him or her or provided by others.

(c) Any contract or agreement of any group, organization, partnership, or corporation to provide, pay for, or reimburse the costs of hospital, medical, dental, or other health care services.

(d) Any contractual or voluntary wage continuation plan provided by employers or by any other system intended to provide wages during a period of disability.

(3) “Economic damages” means financial losses that would not have occurred but for the injury giving rise to the cause of action, including, but not limited to, past and future medical expenses and 80 percent of wage loss and loss of earning capacity to the extent the claimant is entitled to recover such damages under general law, including the Wrongful Death Act.

(4) “Health care provider” means any hospital, ambulatory surgical center, or mobile surgical facility as defined and licensed under chapter 395; a birth center licensed under chapter 383; any person licensed under chapter 458, chapter 459, chapter 460, chapter 461, chapter 462, chapter 463, part I of chapter 464, chapter 466, chapter 467, part XIV of chapter 468, or chapter 486; a clinical lab licensed under chapter 483; a health maintenance organization certificated under part I of chapter 641; a blood bank; a plasma center; an industrial clinic; a renal dialysis facility; or a professional association partnership, corporation, joint venture, or other association for professional activity by health care providers.

(5) “Investigation” means that an attorney has reviewed the case against each and every potential defendant and has consulted with a medical expert and has obtained a written opinion from said expert.

(6) “Medical expert” means a person duly and regularly engaged in the practice of his or her profession who holds a health care professional degree from a university or college and who meets the requirements of an expert witness as set forth in s. 766.102.

(7) “Medical negligence” means medical malpractice, whether grounded in tort or in contract.

(8) “Noneconomic damages” means nonfinancial losses that would not have occurred but for the injury giving rise to the cause of action, including pain and suffering, inconvenience, physical impairment, mental anguish, disfigurement, loss of capacity for enjoyment of life, and other nonfinancial losses to the extent the claimant is entitled to recover such damages under general law, including the Wrongful Death Act.

(9) “Periodic payment” means provision for the structuring of future economic damages payments, in whole or in part, over a period of time, as follows:

(a) A specific finding of the dollar amount of periodic payments which will compensate for these future damages after offset for collateral sources shall be made. The total dollar amount of the periodic payments shall equal the dollar amount of all such future damages before any reduction to present value.

(b) The defendant shall be required to post a bond or security or otherwise to assure full payment of these damages awarded. A bond is not adequate unless it is written by a company authorized to do business in this state and is rated A+ by Best’s. If the defendant is unable to adequately assure full payment of the damages, all damages, reduced to present value, shall be paid to the claimant in a lump sum. No bond may be canceled or be subject to cancellation unless at least 60 days’ advance written notice is filed with the court and the claimant. Upon termination of periodic payments, the security, or so much as remains, shall be returned to the defendant.

(c) The provision for payment of future damages by periodic payments shall specify the recipient or recipients of the payments, the dollar amounts of the payments, the interval between payments, and the number of payments or the period of time over which payments shall be made.

History.—s. 49, ch. 88-1; s. 1153, ch. 97-102; s. 58, ch. 2003-416; s. 3, ch. 2011-195.



766.2021 - Limitation on damages against insurers, prepaid limited health service organizations, health maintenance organizations, or prepaid health clinics.

766.2021 Limitation on damages against insurers, prepaid limited health service organizations, health maintenance organizations, or prepaid health clinics.—An entity licensed or certified under chapter 624, chapter 636, or chapter 641 shall not be liable for the medical negligence of a health care provider with whom the licensed or certified entity has entered into a contract in any amount greater than the amount of damages that may be imposed by law directly upon the health care provider, and any suits against such entity shall be subject to all provisions and requirements of evidence in this chapter and other requirements imposed by law in connection with suits against health care providers for medical negligence.

History.—s. 59, ch. 2003-416.



766.203 - Presuit investigation of medical negligence claims and defenses by prospective parties.

766.203 Presuit investigation of medical negligence claims and defenses by prospective parties.—

(1) APPLICATION OF PRESUIT INVESTIGATION.—Presuit investigation of medical negligence claims and defenses pursuant to this section and ss. 766.204-766.206 shall apply to all medical negligence claims and defenses. This shall include:

(a) Rights of action under s. 768.19 and defenses thereto.

(b) Rights of action involving the state or its agencies or subdivisions, or the officers, employees, or agents thereof, pursuant to s. 768.28 and defenses thereto.

(2) PRESUIT INVESTIGATION BY CLAIMANT.—Prior to issuing notification of intent to initiate medical negligence litigation pursuant to s. 766.106, the claimant shall conduct an investigation to ascertain that there are reasonable grounds to believe that:

(a) Any named defendant in the litigation was negligent in the care or treatment of the claimant; and

(b) Such negligence resulted in injury to the claimant.

Corroboration of reasonable grounds to initiate medical negligence litigation shall be provided by the claimant’s submission of a verified written medical expert opinion from a medical expert as defined in s. 766.202(6), at the time the notice of intent to initiate litigation is mailed, which statement shall corroborate reasonable grounds to support the claim of medical negligence.

(3) PRESUIT INVESTIGATION BY PROSPECTIVE DEFENDANT.—Prior to issuing its response to the claimant’s notice of intent to initiate litigation, during the time period for response authorized pursuant to s. 766.106, the prospective defendant or the defendant’s insurer or self-insurer shall conduct an investigation as provided in s. 766.106(3) to ascertain whether there are reasonable grounds to believe that:

(a) The defendant was negligent in the care or treatment of the claimant; and

(b) Such negligence resulted in injury to the claimant.

Corroboration of lack of reasonable grounds for medical negligence litigation shall be provided with any response rejecting the claim by the defendant’s submission of a verified written medical expert opinion from a medical expert as defined in s. 766.202(6), at the time the response rejecting the claim is mailed, which statement shall corroborate reasonable grounds for lack of negligent injury sufficient to support the response denying negligent injury.

(4) PRESUIT MEDICAL EXPERT OPINION.—The medical expert opinions required by this section are subject to discovery. The opinions shall specify whether any previous opinion by the same medical expert has been disqualified and if so the name of the court and the case number in which the ruling was issued.

History.—s. 50, ch. 88-1; s. 26, ch. 88-277; s. 33, ch. 91-110; s. 113, ch. 92-33; s. 3, ch. 92-278; s. 60, ch. 2003-416; s. 154, ch. 2004-5.



766.204 - Availability of medical records for presuit investigation of medical negligence claims and defenses; penalty.

766.204 Availability of medical records for presuit investigation of medical negligence claims and defenses; penalty.—

(1) Copies of any medical record relevant to any litigation of a medical negligence claim or defense shall be provided to a claimant or a defendant, or to the attorney thereof, at a reasonable charge within 10 business days of a request for copies, except that an independent special hospital district with taxing authority which owns two or more hospitals shall have 20 days. It shall not be grounds to refuse copies of such medical records that they are not yet completed or that a medical bill is still owing.

(2) Failure to provide copies of such medical records, or failure to make the charge for copies a reasonable charge, shall constitute evidence of failure of that party to comply with good faith discovery requirements and shall waive the requirement of written medical corroboration by the requesting party.

(3) A hospital shall not be held liable for any civil damages as a result of complying with this section.

History.—s. 51, ch. 88-1; s. 27, ch. 88-277; s. 246, ch. 98-166.



766.205 - Presuit discovery of medical negligence claims and defenses.

766.205 Presuit discovery of medical negligence claims and defenses.—

(1) Upon the completion of presuit investigation pursuant to s. 766.203, which investigation has resulted in the mailing of a notice of intent to initiate litigation in accordance with s. 766.106, corroborated by medical expert opinion that there exist reasonable grounds for a claim of negligent injury, each party shall provide to the other party reasonable access to information within its possession or control in order to facilitate evaluation of the claim.

(2) Such access shall be provided without formal discovery, pursuant to s. 766.106, and failure to so provide shall be grounds for dismissal of any applicable claim or defense ultimately asserted.

(3) Failure of any party to comply with this section shall constitute evidence of failure of that party to comply with good faith discovery requirements and shall waive the requirement of written medical corroboration by the party seeking production.

(4) No statement, discussion, written document, report, or other work product generated solely by the presuit investigation process is discoverable or admissible in any civil action for any purpose by the opposing party. All participants, including, but not limited to, hospitals and other medical facilities, and the officers, directors, trustees, employees, and agents thereof, physicians, investigators, witnesses, and employees or associates of the defendant, are immune from civil liability arising from participation in the presuit investigation process. Such immunity from civil liability includes immunity for any acts by a medical facility in connection with providing medical records pursuant to s. 766.204(1) regardless of whether the medical facility is or is not a defendant.

History.—s. 52, ch. 88-1; s. 28, ch. 88-277; s. 34, ch. 91-110.



766.206 - Presuit investigation of medical negligence claims and defenses by court.

766.206 Presuit investigation of medical negligence claims and defenses by court.—

(1) After the completion of presuit investigation by the parties pursuant to s. 766.203 and any discovery pursuant to s. 766.106, any party may file a motion in the circuit court requesting the court to determine whether the opposing party’s claim or denial rests on a reasonable basis.

(2) If the court finds that the notice of intent to initiate litigation mailed by the claimant does not comply with the reasonable investigation requirements of ss. 766.201-766.212, including a review of the claim and a verified written medical expert opinion by an expert witness as defined in s. 766.202, or that the authorization accompanying the notice of intent required under s. 766.1065 is not completed in good faith by the claimant, the court shall dismiss the claim, and the person who mailed such notice of intent, whether the claimant or the claimant’s attorney, is personally liable for all attorney’s fees and costs incurred during the investigation and evaluation of the claim, including the reasonable attorney’s fees and costs of the defendant or the defendant’s insurer.

(3) If the court finds that the response mailed by a defendant rejecting the claim is not in compliance with the reasonable investigation requirements of ss. 766.201-766.212, including a review of the claim and a verified written medical expert opinion by an expert witness as defined in s. 766.202, the court shall strike the defendant’s pleading. The person who mailed such response, whether the defendant, the defendant’s insurer, or the defendant’s attorney, shall be personally liable for all attorney’s fees and costs incurred during the investigation and evaluation of the claim, including the reasonable attorney’s fees and costs of the claimant.

(4) If the court finds that an attorney for the claimant mailed notice of intent to initiate litigation without reasonable investigation, or filed a medical negligence claim without first mailing such notice of intent which complies with the reasonable investigation requirements, or if the court finds that an attorney for a defendant mailed a response rejecting the claim without reasonable investigation, the court shall submit its finding in the matter to The Florida Bar for disciplinary review of the attorney. Any attorney so reported three or more times within a 5-year period shall be reported to a circuit grievance committee acting under the jurisdiction of the Supreme Court. If such committee finds probable cause to believe that an attorney has violated this section, such committee shall forward to the Supreme Court a copy of its finding.

(5)(a) If the court finds that the corroborating written medical expert opinion attached to any notice of claim or intent or to any response rejecting a claim lacked reasonable investigation or that the medical expert submitting the opinion did not meet the expert witness qualifications as set forth in s. 766.102(5), the court shall report the medical expert issuing such corroborating opinion to the Division of Medical Quality Assurance or its designee. If such medical expert is not a resident of the state, the division shall forward such report to the disciplining authority of that medical expert.

(b) The court shall refuse to consider the testimony or opinion attached to any notice of intent or to any response rejecting a claim of an expert who has been disqualified three times pursuant to this section.

History.—s. 53, ch. 88-1; s. 29, ch. 88-277; s. 35, ch. 91-110; s. 61, ch. 2003-416; s. 155, ch. 2004-5; s. 14, ch. 2011-233.



766.207 - Voluntary binding arbitration of medical negligence claims.

766.207 Voluntary binding arbitration of medical negligence claims.—

(1) Voluntary binding arbitration pursuant to this section and ss. 766.208-766.212 shall not apply to rights of action involving the state or its agencies or subdivisions, or the officers, employees, or agents thereof, pursuant to s. 768.28.

(2) Upon the completion of presuit investigation with preliminary reasonable grounds for a medical negligence claim intact, the parties may elect to have damages determined by an arbitration panel. Such election may be initiated by either party by serving a request for voluntary binding arbitration of damages within 90 days after service of the claimant’s notice of intent to initiate litigation upon the defendant. The evidentiary standards for voluntary binding arbitration of medical negligence claims shall be as provided in ss. 120.569(2)(g) and 120.57(1)(c).

(3) Upon receipt of a party’s request for such arbitration, the opposing party may accept the offer of voluntary binding arbitration within 30 days. However, in no event shall the defendant be required to respond to the request for arbitration sooner than 90 days after service of the notice of intent to initiate litigation under s. 766.106. Such acceptance within the time period provided by this subsection shall be a binding commitment to comply with the decision of the arbitration panel. The liability of any insurer shall be subject to any applicable insurance policy limits.

(4) The arbitration panel shall be composed of three arbitrators, one selected by the claimant, one selected by the defendant, and one an administrative law judge furnished by the Division of Administrative Hearings who shall serve as the chief arbitrator. In the event of multiple plaintiffs or multiple defendants, the arbitrator selected by the side with multiple parties shall be the choice of those parties. If the multiple parties cannot reach agreement as to their arbitrator, each of the multiple parties shall submit a nominee, and the director of the Division of Administrative Hearings shall appoint the arbitrator from among such nominees.

(5) The arbitrators shall be independent of all parties, witnesses, and legal counsel, and no officer, director, affiliate, subsidiary, or employee of a party, witness, or legal counsel may serve as an arbitrator in the proceeding.

(6) The rate of compensation for medical negligence claims arbitrators other than the administrative law judge shall be set by the chief judge of the appropriate circuit court by schedule providing for compensation of not less than $250 per day nor more than $750 per day or as agreed by the parties. In setting the schedule, the chief judge shall consider the prevailing rates charged for the delivery of professional services in the community.

(7) Arbitration pursuant to this section shall preclude recourse to any other remedy by the claimant against any participating defendant, and shall be undertaken with the understanding that damages shall be awarded as provided by general law, including the Wrongful Death Act, subject to the following limitations:

(a) Net economic damages shall be awardable, including, but not limited to, past and future medical expenses and 80 percent of wage loss and loss of earning capacity, offset by any collateral source payments.

(b) Noneconomic damages shall be limited to a maximum of $250,000 per incident, and shall be calculated on a percentage basis with respect to capacity to enjoy life, so that a finding that the claimant’s injuries resulted in a 50-percent reduction in his or her capacity to enjoy life would warrant an award of not more than $125,000 noneconomic damages.

(c) Damages for future economic losses shall be awarded to be paid by periodic payments pursuant to s. 766.202(9) and shall be offset by future collateral source payments.

(d) Punitive damages shall not be awarded.

(e) The defendant shall be responsible for the payment of interest on all accrued damages with respect to which interest would be awarded at trial.

(f) The defendant shall pay the claimant’s reasonable attorney’s fees and costs, as determined by the arbitration panel, but in no event more than 15 percent of the award, reduced to present value.

(g) The defendant shall pay all the costs of the arbitration proceeding and the fees of all the arbitrators other than the administrative law judge.

(h) Each defendant who submits to arbitration under this section shall be jointly and severally liable for all damages assessed pursuant to this section.

(i) The defendant’s obligation to pay the claimant’s damages shall be for the purpose of arbitration under this section only. A defendant’s or claimant’s offer to arbitrate shall not be used in evidence or in argument during any subsequent litigation of the claim following the rejection thereof.

(j) The fact of making or accepting an offer to arbitrate shall not be admissible as evidence of liability in any collateral or subsequent proceeding on the claim.

(k) Any offer by a claimant to arbitrate must be made to each defendant against whom the claimant has made a claim. Any offer by a defendant to arbitrate must be made to each claimant who has joined in the notice of intent to initiate litigation, as provided in s. 766.106. A defendant who rejects a claimant’s offer to arbitrate shall be subject to the provisions of s. 766.209(3). A claimant who rejects a defendant’s offer to arbitrate shall be subject to the provisions of s. 766.209(4).

(l) The hearing shall be conducted by all of the arbitrators, but a majority may determine any question of fact and render a final decision. The chief arbitrator shall decide all evidentiary matters.

The provisions of this subsection shall not preclude settlement at any time by mutual agreement of the parties.

(8) Any issue between the defendant and the defendant’s insurer or self-insurer as to who shall control the defense of the claim and any responsibility for payment of an arbitration award, shall be determined under existing principles of law; provided that the insurer or self-insurer shall not offer to arbitrate or accept a claimant’s offer to arbitrate without the written consent of the defendant.

(9) The Division of Administrative Hearings is authorized to promulgate rules to effect the orderly and efficient processing of the arbitration procedures of ss. 766.201-766.212.

(10) Rules promulgated by the Division of Administrative Hearings pursuant to this section, s. 120.54, or s. 120.65 may authorize any reasonable sanctions except contempt for violation of the rules of the division or failure to comply with a reasonable order issued by an administrative law judge, which is not under judicial review.

History.—s. 54, ch. 88-1; s. 30, ch. 88-277; s. 36, ch. 91-110; s. 114, ch. 92-33; s. 4, ch. 92-278; s. 2, ch. 94-161; s. 304, ch. 96-410; s. 1801, ch. 97-102; s. 89, ch. 99-3; s. 62, ch. 2003-416.



766.208 - Arbitration to allocate responsibility among multiple defendants.

766.208 Arbitration to allocate responsibility among multiple defendants.—

(1) The provisions of this section shall apply when more than one defendant has participated in voluntary binding arbitration pursuant to s. 766.207.

(2) Within 20 days after the determination of damages by the arbitration panel in the first arbitration proceeding, those defendants who have agreed to voluntary binding arbitration shall submit any dispute among them regarding the apportionment of financial responsibility to a separate binding arbitration proceeding. Such proceeding shall be with a panel of three arbitrators, which panel shall consist of the administrative law judge who presided in the first arbitration proceeding, who shall serve as the chief arbitrator, and two medical practitioners appointed by the defendants, except that if a hospital licensed pursuant to chapter 395 is involved in the arbitration proceeding, one arbitrator appointed by the defendants shall be a certified hospital risk manager. In the event the defendants cannot agree on their selection of arbitrators within 20 days after the determination of damages by the arbitration panel in the first arbitration proceeding, a list of not more than five nominees shall be submitted by each defendant to the director of the Division of Administrative Hearings, who shall select the other arbitrators but shall not select more than one from the list of nominees of any defendant.

(3) The administrative law judge appointed to serve as the chief arbitrator shall convene the arbitrators for the purpose of determining allocation of responsibility among multiple defendants within 65 days after the determination of damages by the arbitration panel in the first arbitration proceeding.

(4) The arbitration panel shall allocate financial responsibility among all defendants named in the notice of intent to initiate litigation, regardless of whether the defendant has submitted to arbitration. The defendants in the arbitration proceeding shall pay their proportionate share of the economic and noneconomic damages awarded by the arbitration panel. All defendants in the arbitration proceeding shall be jointly and severally liable for any damages assessed in arbitration. The determination of the percentage of fault of any defendant not in the arbitration case shall not be binding against that defendant, nor shall it be admissible in any subsequent legal proceeding.

(5) Payment by the defendants of the damages awarded by the arbitration panel in the first arbitration proceeding shall extinguish those defendants’ liability to the claimant and shall also extinguish those defendants’ liability for contribution to any defendants who did not participate in arbitration.

(6) Any defendant paying damages assessed pursuant to this section or s. 766.207 shall have an action for contribution against any nonarbitrating person whose negligence contributed to the injury.

History.—s. 55, ch. 88-1; s. 31, ch. 88-277; s. 305, ch. 96-410.



766.209 - Effects of failure to offer or accept voluntary binding arbitration.

766.209 Effects of failure to offer or accept voluntary binding arbitration.—

(1) A proceeding for voluntary binding arbitration is an alternative to jury trial and shall not supersede the right of any party to a jury trial.

(2) If neither party requests or agrees to voluntary binding arbitration, the claim shall proceed to trial or to any available legal alternative such as offer of and demand for judgment under s. 768.79 or offer of settlement under s. 45.061.

(3) If the defendant refuses a claimant’s offer of voluntary binding arbitration:

(a) The claim shall proceed to trial, and the claimant, upon proving medical negligence, shall be entitled to recover damages subject to the limitations in s. 766.118, prejudgment interest, and reasonable attorney’s fees up to 25 percent of the award reduced to present value.

(b) The claimant’s award at trial shall be reduced by any damages recovered by the claimant from arbitrating codefendants following arbitration.

(4) If the claimant rejects a defendant’s offer to enter voluntary binding arbitration:

(a) The damages awardable at trial shall be limited to net economic damages, plus noneconomic damages not to exceed $350,000 per incident. The Legislature expressly finds that such conditional limit on noneconomic damages is warranted by the claimant’s refusal to accept arbitration, and represents an appropriate balance between the interests of all patients who ultimately pay for medical negligence losses and the interests of those patients who are injured as a result of medical negligence.

(b) Net economic damages reduced to present value shall be awardable, including, but not limited to, past and future medical expenses and 80 percent of wage loss and loss of earning capacity, offset by any collateral source payments.

(c) Damages for future economic losses shall be awarded to be paid by periodic payments pursuant to s. 766.202(9), and shall be offset by future collateral source payments.

(5) Jury trial shall proceed in accordance with existing principles of law.

History.—s. 56, ch. 88-1; s. 32, ch. 88-277; s. 63, ch. 2003-416; s. 156, ch. 2004-5.



766.21 - Misarbitration.

766.21 Misarbitration.—

(1) At any time during the course of voluntary binding arbitration of a medical negligence claim pursuant to s. 766.207, the administrative law judge serving as chief arbitrator on the arbitration panel, if he or she determines that agreement cannot be reached, shall be authorized to dissolve the arbitration panel and request the director of the Division of Administrative Hearings to appoint two new arbitrators from lists of three to five names timely provided by each party to the arbitration. Not more than one arbitrator shall be appointed from the list provided by any party, unless only one list is timely filed.

(2) Upon appointment of the new arbitrators, arbitration shall proceed at the direction of the chief arbitrator in accordance with the provisions of ss. 766.201-766.212.

(3) At any time after the allocation arbitration hearing under s. 766.208 has concluded, the administrative law judge serving as chief arbitrator on the arbitration panel is authorized to dissolve the arbitration panel and declare the proceedings concluded if he or she determines that agreement cannot be reached.

History.—s. 57, ch. 88-1; s. 33, ch. 88-277; s. 306, ch. 96-410; s. 1802, ch. 97-102.



766.211 - Payment of arbitration award; interest.

766.211 Payment of arbitration award; interest.—

(1) Within 20 days after the determination of damages by the arbitration panel pursuant to s. 766.207, the defendant shall:

(a) Pay the arbitration award, including interest at the legal rate, to the claimant; or

(b) Submit any dispute among multiple defendants to arbitration pursuant to s. 766.208.

(2) Commencing 90 days after the award rendered in the arbitration procedure pursuant to s. 766.207, such award shall begin to accrue interest at the rate of 18 percent per year.

History.—s. 58, ch. 88-1; s. 34, ch. 88-277.



766.212 - Appeal of arbitration awards and allocations of financial responsibility.

766.212 Appeal of arbitration awards and allocations of financial responsibility.—

(1) An arbitration award and an allocation of financial responsibility are final agency action for purposes of s. 120.68. Any appeal shall be taken to the district court of appeal for the district in which the arbitration took place, shall be limited to review of the record, and shall otherwise proceed in accordance with s. 120.68. The amount of an arbitration award or an order allocating financial responsibility, the evidence in support of either, and the procedure by which either is determined are subject to judicial scrutiny only in a proceeding instituted pursuant to this subsection.

(2) No appeal shall operate to stay an arbitration award; nor shall any arbitration panel, arbitration panel member, or circuit court stay an arbitration award. The district court of appeal may order a stay to prevent manifest injustice, but no court shall abrogate the provisions of s. 766.211(2).

(3) Any party to an arbitration proceeding may enforce an arbitration award or an allocation of financial responsibility by filing a petition in the circuit court for the circuit in which the arbitration took place. A petition may not be granted unless the time for appeal has expired. If an appeal has been taken, a petition may not be granted with respect to an arbitration award or an allocation of financial responsibility that has been stayed.

(4) If the petitioner establishes the authenticity of the arbitration award or of the allocation of financial responsibility, shows that the time for appeal has expired, and demonstrates that no stay is in place, the court shall enter such orders and judgments as are required to carry out the terms of the arbitration award or allocation of financial responsibility. Such orders are enforceable by the contempt powers of the court; and execution will issue, upon the request of a party, for such judgments.

History.—s. 59, ch. 88-1; s. 35, ch. 88-277.



766.301 - Legislative findings and intent.

766.301 Legislative findings and intent.—

(1) The Legislature makes the following findings:

(a) Physicians practicing obstetrics are high-risk medical specialists for whom malpractice insurance premiums are very costly, and recent increases in such premiums have been greater for such physicians than for other physicians.

(b) Any birth other than a normal birth frequently leads to a claim against the attending physician; consequently, such physicians are among the physicians most severely affected by current medical malpractice problems.

(c) Because obstetric services are essential, it is incumbent upon the Legislature to provide a plan designed to result in the stabilization and reduction of malpractice insurance premiums for providers of such services in Florida.

(d) The costs of birth-related neurological injury claims are particularly high and warrant the establishment of a limited system of compensation irrespective of fault. The issue of whether such claims are covered by this act must be determined exclusively in an administrative proceeding.

(2) It is the intent of the Legislature to provide compensation, on a no-fault basis, for a limited class of catastrophic injuries that result in unusually high costs for custodial care and rehabilitation. This plan shall apply only to birth-related neurological injuries.

History.—s. 60, ch. 88-1; s. 1, ch. 98-113.



766.302 - Definitions; ss. 766.301-766.316.

766.302 Definitions; ss. 766.301-766.316.—As used in ss. 766.301-766.316, the term:

(1) “Association” means the Florida Birth-Related Neurological Injury Compensation Association established in s. 766.315 to administer the Florida Birth-Related Neurological Injury Compensation Plan and the plan of operation established in s. 766.314.

(2) “Birth-related neurological injury” means injury to the brain or spinal cord of a live infant weighing at least 2,500 grams for a single gestation or, in the case of a multiple gestation, a live infant weighing at least 2,000 grams at birth caused by oxygen deprivation or mechanical injury occurring in the course of labor, delivery, or resuscitation in the immediate postdelivery period in a hospital, which renders the infant permanently and substantially mentally and physically impaired. This definition shall apply to live births only and shall not include disability or death caused by genetic or congenital abnormality.

(3) “Claimant” means any person who files a claim pursuant to s. 766.305 for compensation for a birth-related neurological injury to an infant. Such a claim may be filed by any legal representative on behalf of an injured infant; and, in the case of a deceased infant, the claim may be filed by an administrator, personal representative, or other legal representative thereof.

(4) “Administrative law judge” means an administrative law judge appointed by the division.

(5) “Division” means the Division of Administrative Hearings of the Department of Management Services.

(6) “Hospital” means any hospital licensed in Florida.

(7) “Participating physician” means a physician licensed in Florida to practice medicine who practices obstetrics or performs obstetrical services either full time or part time and who had paid or was exempted from payment at the time of the injury the assessment required for participation in the birth-related neurological injury compensation plan for the year in which the injury occurred. Such term shall not apply to any physician who practices medicine as an officer, employee, or agent of the Federal Government.

(8) “Plan” means the Florida Birth-Related Neurological Injury Compensation Plan established under s. 766.303.

(9) “Family member” means a father, mother, or legal guardian.

(10) “Family residential or custodial care” means care normally rendered by trained professional attendants which is beyond the scope of child care duties, but which is provided by family members. Family members who provide nonprofessional residential or custodial care may not be compensated under this act for care that falls within the scope of child care duties and other services normally and gratuitously provided by family members. Family residential or custodial care shall be performed only at the direction and control of a physician when such care is medically necessary. Reasonable charges for expenses for family residential or custodial care provided by a family member shall be determined as follows:

(a) If the family member is not employed, the per-hour value equals the federal minimum hourly wage.

(b) If the family member is employed and elects to leave that employment to provide such care, the per-hour value of that care shall equal the rates established by Medicaid for private duty services provided by a home health aide. A family member or a combination of family members providing care in accordance with this definition may not be compensated for more than a total of 10 hours per day. Family care is in lieu of professional residential or custodial care, and no professional residential or custodial care may be awarded for the period of time during the day that family care is being provided.

(c) The award of family residential or custodial care as defined in this section shall not be included in the current estimates for purposes of s. 766.314(9)(c).

History.—s. 61, ch. 88-1; s. 36, ch. 88-277; s. 16, ch. 91-46; s. 2, ch. 93-251; s. 307, ch. 96-410; s. 149, ch. 2001-277; s. 5, ch. 2002-401.



766.303 - Florida Birth-Related Neurological Injury Compensation Plan; exclusiveness of remedy.

766.303 Florida Birth-Related Neurological Injury Compensation Plan; exclusiveness of remedy.—

(1) There is established the Florida Birth-Related Neurological Injury Compensation Plan for the purpose of providing compensation, irrespective of fault, for birth-related neurological injury claims. Such plan shall apply to births occurring on or after January 1, 1989, and shall be administered by the Florida Birth-Related Neurological Injury Compensation Association.

(2) The rights and remedies granted by this plan on account of a birth-related neurological injury shall exclude all other rights and remedies of such infant, her or his personal representative, parents, dependents, and next of kin, at common law or otherwise, against any person or entity directly involved with the labor, delivery, or immediate postdelivery resuscitation during which such injury occurs, arising out of or related to a medical negligence claim with respect to such injury; except that a civil action shall not be foreclosed where there is clear and convincing evidence of bad faith or malicious purpose or willful and wanton disregard of human rights, safety, or property, provided that such suit is filed prior to and in lieu of payment of an award under ss. 766.301-766.316. Such suit shall be filed before the award of the division becomes conclusive and binding as provided for in s. 766.311.

(3) Sovereign immunity is hereby waived on behalf of the Florida Birth-Related Neurological Injury Compensation Association solely to the extent necessary to assure payment of compensation as provided in s. 766.31.

History.—s. 62, ch. 88-1; s. 37, ch. 88-277; s. 1, ch. 89-186; s. 1154, ch. 97-102; s. 74, ch. 2003-416.



766.304 - Administrative law judge to determine claims.

766.304 Administrative law judge to determine claims.—The administrative law judge shall hear and determine all claims filed pursuant to ss. 766.301-766.316 and shall exercise the full power and authority granted to her or him in chapter 120, as necessary, to carry out the purposes of such sections. The administrative law judge has exclusive jurisdiction to determine whether a claim filed under this act is compensable. No civil action may be brought until the determinations under s. 766.309 have been made by the administrative law judge. If the administrative law judge determines that the claimant is entitled to compensation from the association, or if the claimant accepts an award issued under s. 766.31, no civil action may be brought or continued in violation of the exclusiveness of remedy provisions of s. 766.303. If it is determined that a claim filed under this act is not compensable, neither the doctrine of collateral estoppel nor res judicata shall prohibit the claimant from pursuing any and all civil remedies available under common law and statutory law. The findings of fact and conclusions of law of the administrative law judge shall not be admissible in any subsequent proceeding; however, the sworn testimony of any person and the exhibits introduced into evidence in the administrative case are admissible as impeachment in any subsequent civil action only against a party to the administrative proceeding, subject to the Rules of Evidence. An award may not be made or paid under ss. 766.301-766.316 if the claimant recovers under a settlement or a final judgment is entered in a civil action.

History.—s. 63, ch. 88-1; s. 17, ch. 91-46; s. 3, ch. 93-251; s. 308, ch. 96-410; s. 1803, ch. 97-102; s. 2, ch. 98-113; s. 90, ch. 99-3; s. 75, ch. 2003-416; s. 109, ch. 2013-18.



766.305 - Filing of claims and responses; medical disciplinary review.

766.305 Filing of claims and responses; medical disciplinary review.—

(1) All claims filed for compensation under the plan shall commence by the claimant filing with the division a petition seeking compensation. Such petition shall include the following information:

(a) The name and address of the legal representative and the basis for her or his representation of the injured infant.

(b) The name and address of the injured infant.

(c) The name and address of any physician providing obstetrical services who was present at the birth and the name and address of the hospital at which the birth occurred.

(d) A description of the disability for which the claim is made.

(e) The time and place the injury occurred.

(f) A brief statement of the facts and circumstances surrounding the injury and giving rise to the claim.

(2) The claimant shall furnish the division with as many copies of the petition as required for service upon the association, any physician and hospital named in the petition, and the Division of Medical Quality Assurance, along with a $15 filing fee payable to the Division of Administrative Hearings. Upon receipt of the petition, the division shall immediately serve the association, by service upon the agent designated to accept service on behalf of the association, by registered or certified mail, and shall mail copies of the petition, by registered or certified mail, to any physician, health care provider, and hospital named in the petition, and shall furnish a copy by regular mail to the Division of Medical Quality Assurance and the Agency for Health Care Administration.

(3) The claimant shall furnish to the Florida Birth-Related Neurological Injury Compensation Association the following information, which must be filed with the association within 10 days after the filing of the petition as set forth in subsection (1):

(a) All available relevant medical records relating to the birth-related neurological injury and a list identifying any unavailable records known to the claimant and the reasons for the records’ unavailability.

(b) Appropriate assessments, evaluations, and prognoses and such other records and documents as are reasonably necessary for the determination of the amount of compensation to be paid to, or on behalf of, the injured infant on account of the birth-related neurological injury.

(c) Documentation of expenses and services incurred to date which identifies any payment made for such expenses and services and the payor.

(d) Documentation of any applicable private or governmental source of services or reimbursement relative to the impairments.

The information required by paragraphs (a)-(d) shall remain confidential and exempt under the provisions of s. 766.315(5)(b).

(4) The association shall have 45 days from the date of service of a complete claim, filed pursuant to subsections (1) and (2), in which to file a response to the petition and to submit relevant written information relating to the issue of whether the injury alleged is a birth-related neurological injury.

(5) Upon receipt of such petition, the Division of Medical Quality Assurance shall review the information therein and determine whether it involved conduct by a physician licensed under chapter 458 or an osteopathic physician licensed under chapter 459 that is subject to disciplinary action, in which case the provisions of s. 456.073 shall apply.

(6) Upon receipt of such petition, the Agency for Health Care Administration shall investigate the claim, and if it determines that the injury resulted from, or was aggravated by, a breach of duty on the part of a hospital in violation of chapter 395, it shall take any such action consistent with its disciplinary authority as may be appropriate.

(7) Any claim which the association determines to be compensable may be accepted for compensation, provided that the acceptance is approved by the administrative law judge to whom the claim for compensation is assigned.

History.—s. 64, ch. 88-1; s. 2, ch. 89-186; s. 18, ch. 91-46; s. 4, ch. 93-251; s. 1, ch. 94-106; s. 309, ch. 96-410; s. 1804, ch. 97-102; s. 165, ch. 98-166; s. 287, ch. 99-8; s. 226, ch. 2000-160; s. 115, ch. 2002-1; s. 76, ch. 2003-416.



766.306 - Tolling of statute of limitations.

766.306 Tolling of statute of limitations.—The statute of limitations with respect to any civil action that may be brought by, or on behalf of, an injured infant allegedly arising out of, or related to, a birth-related neurological injury shall be tolled by the filing of a claim in accordance with ss. 766.301-766.316, and the time such claim is pending or is on appeal shall not be computed as part of the period within which such civil action may be brought.

History.—s. 65, ch. 88-1.



766.307 - Hearing; parties; discovery.

766.307 Hearing; parties; discovery.—

(1) The administrative law judge shall set the date for a hearing no sooner than 60 days and no later than 120 days after the filing by a claimant of a petition in compliance with s. 766.305. The administrative law judge shall immediately notify the parties of the time and place of such hearing, which shall be held in the county where the injury occurred unless otherwise agreed to by the parties and authorized by the division.

(2) The parties to the hearing shall include the claimant and the association.

(3) Any party to a proceeding under ss. 766.301-766.316 may, upon application to the administrative law judge setting forth the materiality of the evidence to be given, serve interrogatories or cause the depositions of witnesses residing within or without the state to be taken, the costs thereof to be taxed as expenses incurred in connection with the filing of a claim. Such depositions shall be taken after giving notice and in the manner prescribed for the taking of depositions in actions at law, except that they shall be directed to the administrative law judge before whom the proceedings may be pending.

History.—s. 66, ch. 88-1; s. 19, ch. 91-46; s. 2, ch. 94-106; s. 310, ch. 96-410.



766.309 - Determination of claims; presumption; findings of administrative law judge binding on participants.

766.309 Determination of claims; presumption; findings of administrative law judge binding on participants.—

(1) The administrative law judge shall make the following determinations based upon all available evidence:

(a) Whether the injury claimed is a birth-related neurological injury. If the claimant has demonstrated, to the satisfaction of the administrative law judge, that the infant has sustained a brain or spinal cord injury caused by oxygen deprivation or mechanical injury and that the infant was thereby rendered permanently and substantially mentally and physically impaired, a rebuttable presumption shall arise that the injury is a birth-related neurological injury as defined in s. 766.302(2).

(b) Whether obstetrical services were delivered by a participating physician in the course of labor, delivery, or resuscitation in the immediate postdelivery period in a hospital; or by a certified nurse midwife in a teaching hospital supervised by a participating physician in the course of labor, delivery, or resuscitation in the immediate postdelivery period in a hospital.

(c) How much compensation, if any, is awardable pursuant to s. 766.31.

(d) Whether, if raised by the claimant or other party, the factual determinations regarding the notice requirements in s. 766.316 are satisfied. The administrative law judge has the exclusive jurisdiction to make these factual determinations.

(2) If the administrative law judge determines that the injury alleged is not a birth-related neurological injury or that obstetrical services were not delivered by a participating physician at the birth, she or he shall enter an order and shall cause a copy of such order to be sent immediately to the parties by registered or certified mail.

(3) By becoming a participating physician, a physician shall be bound for all purposes by the finding of the administrative law judge or any appeal therefrom with respect to whether such injury is a birth-related neurological injury.

(4) If it is in the interest of judicial economy or if requested to by the claimant, the administrative law judge may bifurcate the proceeding addressing compensability and notice pursuant to s. 766.316 first, and addressing an award pursuant to s. 766.31, if any, in a separate proceeding. The administrative law judge may issue a final order on compensability and notice which is subject to appeal under s. 766.311, prior to issuance of an award pursuant to s. 766.31.

History.—s. 68, ch. 88-1; s. 4, ch. 89-186; s. 21, ch. 91-46; s. 3, ch. 94-106; s. 312, ch. 96-410; s. 1805, ch. 97-102; s. 77, ch. 2003-416; s. 1, ch. 2006-8.



766.31 - Administrative law judge awards for birth-related neurological injuries; notice of award.

766.31 Administrative law judge awards for birth-related neurological injuries; notice of award.—

(1) Upon determining that an infant has sustained a birth-related neurological injury and that obstetrical services were delivered by a participating physician at the birth, the administrative law judge shall make an award providing compensation for the following items relative to such injury:

(a) Actual expenses for medically necessary and reasonable medical and hospital, habilitative and training, family residential or custodial care, professional residential, and custodial care and service, for medically necessary drugs, special equipment, and facilities, and for related travel. However, such expenses shall not include:

1. Expenses for items or services that the infant has received, or is entitled to receive, under the laws of any state or the Federal Government, except to the extent such exclusion may be prohibited by federal law.

2. Expenses for items or services that the infant has received, or is contractually entitled to receive, from any prepaid health plan, health maintenance organization, or other private insuring entity.

3. Expenses for which the infant has received reimbursement, or for which the infant is entitled to receive reimbursement, under the laws of any state or the Federal Government, except to the extent such exclusion may be prohibited by federal law.

4. Expenses for which the infant has received reimbursement, or for which the infant is contractually entitled to receive reimbursement, pursuant to the provisions of any health or sickness insurance policy or other private insurance program.

Expenses included under this paragraph shall be limited to reasonable charges prevailing in the same community for similar treatment of injured persons when such treatment is paid for by the injured person.

(b)1. Periodic payments of an award to the parents or legal guardians of the infant found to have sustained a birth-related neurological injury, which award shall not exceed $100,000. However, at the discretion of the administrative law judge, such award may be made in a lump sum.

2. Death benefit for the infant in an amount of $10,000.

(c) Reasonable expenses incurred in connection with the filing of a claim under ss. 766.301-766.316, including reasonable attorney’s fees, which shall be subject to the approval and award of the administrative law judge. In determining an award for attorney’s fees, the administrative law judge shall consider the following factors:

1. The time and labor required, the novelty and difficulty of the questions involved, and the skill requisite to perform the legal services properly.

2. The fee customarily charged in the locality for similar legal services.

3. The time limitations imposed by the claimant or the circumstances.

4. The nature and length of the professional relationship with the claimant.

5. The experience, reputation, and ability of the lawyer or lawyers performing services.

6. The contingency or certainty of a fee.

Should there be a final determination of compensability, and the claimants accept an award under this section, the claimants shall not be liable for any expenses, including attorney’s fees, incurred in connection with the filing of a claim under ss. 766.301-766.316 other than those expenses awarded under this section.

(2) The award shall require the immediate payment of expenses previously incurred and shall require that future expenses be paid as incurred.

(3) A copy of the award shall be sent immediately by registered or certified mail to each person served with a copy of the petition under s. 766.305(2).

History.—s. 69, ch. 88-1; s. 5, ch. 89-186; s. 22, ch. 91-46; s. 4, ch. 94-106; s. 313, ch. 96-410; s. 150, ch. 2001-277; s. 6, ch. 2002-401; s. 78, ch. 2003-416.



766.311 - Conclusiveness of determination or award; appeal.

766.311 Conclusiveness of determination or award; appeal.—

(1) A determination of the administrative law judge as to qualification of the claim for purposes of compensability under s. 766.309 or an award by the administrative law judge pursuant to s. 766.31 shall be conclusive and binding as to all questions of fact. Review of an order of an administrative law judge shall be by appeal to the District Court of Appeal. Appeals shall be filed in accordance with rules of procedure prescribed by the Supreme Court for review of such orders.

(2) In case of an appeal from an award of the administrative law judge, the appeal shall operate as a suspension of the award, and the association shall not be required to make payment of the award involved in the appeal until the questions at issue therein shall have been fully determined.

History.—s. 70, ch. 88-1; s. 23, ch. 91-46; s. 6, ch. 93-251; s. 314, ch. 96-410.



766.312 - Enforcement of awards.

766.312 Enforcement of awards.—

(1) The administrative law judge shall have full authority to enforce her or his awards and to protect herself or himself from any deception or lack of cooperation in reaching her or his determination as to any award. Such authority shall include the power to petition the circuit court for an order of contempt.

(2) A party may, if the circumstances so warrant, petition the circuit court for enforcement of a final award by the administrative law judge.

History.—s. 71, ch. 88-1; s. 24, ch. 91-46; s. 5, ch. 94-106; s. 315, ch. 96-410; s. 1806, ch. 97-102.



766.313 - Limitation on claim.

766.313 Limitation on claim.—Any claim for compensation under ss. 766.301-766.316 that is filed more than 5 years after the birth of an infant alleged to have a birth-related neurological injury shall be barred.

History.—s. 72, ch. 88-1; s. 38, ch. 88-277; s. 1, ch. 93-251.



766.314 - Assessments; plan of operation.

766.314 Assessments; plan of operation.—

(1) The assessments established pursuant to this section shall be used to finance the Florida Birth-Related Neurological Injury Compensation Plan.

(2) The assessments and appropriations dedicated to the plan shall be administered by the Florida Birth-Related Neurological Injury Compensation Association established in s. 766.315, in accordance with the following requirements:

(a) On or before July 1, 1988, the directors of the association shall submit to the 1Department of Insurance for review a plan of operation which shall provide for the efficient administration of the plan and for prompt processing of claims against and awards made on behalf of the plan. The plan of operation shall include provision for:

1. Establishment of necessary facilities;

2. Management of the funds collected on behalf of the plan;

3. Processing of claims against the plan;

4. Assessment of the persons and entities listed in subsections (4) and (5) to pay awards and expenses, which assessments shall be on an actuarially sound basis subject to the limits set forth in subsections (4) and (5); and

5. Any other matters necessary for the efficient operation of the birth-related neurological injury compensation plan.

(b) Amendments to the plan of operation may be made by the directors of the plan, subject to the approval of the Office of Insurance Regulation of the Financial Services Commission.

(3) All assessments shall be deposited with the Florida Birth-Related Neurological Injury Compensation Association. The funds collected by the association and any income therefrom shall be disbursed only for the payment of awards under ss. 766.301-766.316 and for the payment of the reasonable expenses of administering the plan.

(4) The following persons and entities shall pay into the association an initial assessment in accordance with the plan of operation:

(a) On or before October 1, 1988, each hospital licensed under chapter 395 shall pay an initial assessment of $50 per infant delivered in the hospital during the prior calendar year, as reported to the Agency for Health Care Administration; provided, however, that a hospital owned or operated by the state or a county, special taxing district, or other political subdivision of the state shall not be required to pay the initial assessment or any assessment required by subsection (5). The term “infant delivered” includes live births and not stillbirths, but the term does not include infants delivered by employees or agents of the board of trustees of a state university, those born in a teaching hospital as defined in s. 408.07, 2or those born in a teaching hospital as defined in s. 395.806 that have been deemed by the association as being exempt from assessments since fiscal year 1997 to fiscal year 2001. The initial assessment and any assessment imposed pursuant to subsection (5) may not include any infant born to a charity patient (as defined by rule of the Agency for Health Care Administration) or born to a patient for whom the hospital receives Medicaid reimbursement, if the sum of the annual charges for charity patients plus the annual Medicaid contractuals of the hospital exceeds 10 percent of the total annual gross operating revenues of the hospital. The hospital is responsible for documenting, to the satisfaction of the association, the exclusion of any birth from the computation of the assessment. Upon demonstration of financial need by a hospital, the association may provide for installment payments of assessments.

(b)1. On or before October 15, 1988, all physicians licensed pursuant to chapter 458 or chapter 459 as of October 1, 1988, other than participating physicians, shall be assessed an initial assessment of $250, which must be paid no later than December 1, 1988.

2. Any such physician who becomes licensed after September 30, 1988, and before January 1, 1989, shall pay into the association an initial assessment of $250 upon licensure.

3. Any such physician who becomes licensed on or after January 1, 1989, shall pay an initial assessment equal to the most recent assessment made pursuant to this paragraph, paragraph (5)(a), or paragraph (7)(b).

4. However, if the physician is a physician specified in this subparagraph, the assessment is not applicable:

a. A resident physician, assistant resident physician, or intern in an approved postgraduate training program, as defined by the Board of Medicine or the Board of Osteopathic Medicine by rule;

b. A retired physician who has withdrawn from the practice of medicine but who maintains an active license as evidenced by an affidavit filed with the Department of Health. Prior to reentering the practice of medicine in this state, a retired physician as herein defined must notify the Board of Medicine or the Board of Osteopathic Medicine and pay the appropriate assessments pursuant to this section;

c. A physician who holds a limited license pursuant to s. 458.317 and who is not being compensated for medical services;

d. A physician who is employed full time by the United States Department of Veterans Affairs and whose practice is confined to United States Department of Veterans Affairs hospitals; or

e. A physician who is a member of the Armed Forces of the United States and who meets the requirements of s. 456.024.

f. A physician who is employed full time by the State of Florida and whose practice is confined to state-owned correctional institutions, a county health department, or state-owned mental health or developmental services facilities, or who is employed full time by the Department of Health.

(c) On or before December 1, 1988, each physician licensed pursuant to chapter 458 or chapter 459 who wishes to participate in the Florida Birth-Related Neurological Injury Compensation Plan and who otherwise qualifies as a participating physician under ss. 766.301-766.316 shall pay an initial assessment of $5,000. However, if the physician is either a resident physician, assistant resident physician, or intern in an approved postgraduate training program, as defined by the Board of Medicine or the Board of Osteopathic Medicine by rule, and is supervised in accordance with program requirements established by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association by a physician who is participating in the plan, such resident physician, assistant resident physician, or intern is deemed to be a participating physician without the payment of the assessment. Participating physicians also include any employee of the board of trustees of a state university who has paid the assessment required by this paragraph and paragraph (5)(a), and any certified nurse midwife supervised by such employee. Participating physicians include any certified nurse midwife who has paid 50 percent of the physician assessment required by this paragraph and paragraph (5)(a) and who is supervised by a participating physician who has paid the assessment required by this paragraph and paragraph (5)(a). Supervision for nurse midwives shall require that the supervising physician will be easily available and have a prearranged plan of treatment for specified patient problems which the supervised certified nurse midwife may carry out in the absence of any complicating features. Any physician who elects to participate in such plan on or after January 1, 1989, who was not a participating physician at the time of such election to participate and who otherwise qualifies as a participating physician under ss. 766.301-766.316 shall pay an additional initial assessment equal to the most recent assessment made pursuant to this paragraph, paragraph (5)(a), or paragraph (7)(b).

(d) Any hospital located in a county with a population in excess of 1.1 million as of January 1, 2003, as determined by the Agency for Health Care Administration under the Health Care Responsibility Act, may elect to pay the fee for the participating physician and the certified nurse midwife if the hospital first determines that the primary motivating purpose for making such payment is to ensure coverage for the hospital’s patients under the provisions of ss. 766.301-766.316; however, no hospital may restrict any participating physician or nurse midwife, directly or indirectly, from being on the staff of hospitals other than the staff of the hospital making the payment. Each hospital shall file with the association an affidavit setting forth specifically the reasons why the hospital elected to make the payment on behalf of each participating physician and certified nurse midwife. The payments authorized under this paragraph shall be in addition to the assessment set forth in paragraph (5)(a).

(5)(a) Beginning January 1, 1990, the persons and entities listed in paragraphs (4)(b) and (c), except those persons or entities who are specifically excluded from said provisions, as of the date determined in accordance with the plan of operation, taking into account persons licensed subsequent to the payment of the initial assessment, shall pay an annual assessment in the amount equal to the initial assessments provided in paragraphs (4)(b) and (c). If payment of the annual assessment by a physician is received by the association by January 31 of any calendar year, the physician shall qualify as a participating physician for that entire calendar year. If the payment is received after January 31 of any calendar year, the physician shall qualify as a participating physician for that calendar year only from the date the payment was received by the association. On January 1, 1991, and on each January 1 thereafter, the association shall determine the amount of additional assessments necessary pursuant to subsection (7), in the manner required by the plan of operation, subject to any increase determined to be necessary by the 3Office of Insurance Regulation pursuant to paragraph (7)(b). On July 1, 1991, and on each July 1 thereafter, the persons and entities listed in paragraphs (4)(b) and (c), except those persons or entities who are specifically excluded from said provisions, shall pay the additional assessments which were determined on January 1. Beginning January 1, 1990, the entities listed in paragraph (4)(a), including those licensed on or after October 1, 1988, shall pay an annual assessment of $50 per infant delivered during the prior calendar year. The additional assessments which were determined on January 1, 1991, pursuant to the provisions of subsection (7) shall not be due and payable by the entities listed in paragraph (4)(a) until July 1.

(b) If the assessments collected pursuant to subsection (4) and the appropriation of funds provided by s. 76, chapter 88-1, Laws of Florida, as amended by s. 41, chapter 88-277, Laws of Florida, to the plan from the Insurance Regulatory Trust Fund are insufficient to maintain the plan on an actuarially sound basis, there is hereby appropriated for transfer to the association from the Insurance Regulatory Trust Fund an additional amount of up to $20 million.

(c)1. Taking into account the assessments collected pursuant to subsection (4) and appropriations from the Insurance Regulatory Trust Fund, if required to maintain the plan on an actuarially sound basis, the Office of Insurance Regulation shall require each entity licensed to issue casualty insurance as defined in s. 624.605(1)(b), (k), and (q) to pay into the association an annual assessment in an amount determined by the office pursuant to paragraph (7)(a), in the manner required by the plan of operation.

2. All annual assessments shall be made on the basis of net direct premiums written for the business activity which forms the basis for each such entity’s inclusion as a funding source for the plan in the state during the prior year ending December 31, as reported to the Office of Insurance Regulation, and shall be in the proportion that the net direct premiums written by each carrier on account of the business activity forming the basis for its inclusion in the plan bears to the aggregate net direct premiums for all such business activity written in this state by all such entities.

3. No entity listed in this paragraph shall be individually liable for an annual assessment in excess of 0.25 percent of that entity’s net direct premiums written.

4. Casualty insurance carriers shall be entitled to recover their initial and annual assessments through a surcharge on future policies, a rate increase applicable prospectively, or a combination of the two.

(6)(a) The association shall make all assessments required by this section, except initial assessments of physicians licensed on or after October 1, 1988, which assessments will be made by the Department of Business and Professional Regulation, and except assessments of casualty insurers pursuant to subparagraph (5)(c)1., which assessments will be made by the Office of Insurance Regulation. Beginning October 1, 1989, for any physician licensed between October 1 and December 31 of any year, the Department of Business and Professional Regulation shall make the initial assessment plus the assessment for the following calendar year. The Department of Business and Professional Regulation shall provide the association, with such frequency as determined to be necessary, a listing, in a computer-readable form, of the names and addresses of all physicians licensed under chapter 458 or chapter 459.

(b)1. The association may enforce collection of assessments required to be paid pursuant to ss. 766.301-766.316 by suit filed in county court. The association shall be entitled to an award of attorney’s fees, costs, and interest upon the entry of a judgment against a physician for failure to pay such assessment, with such interest accruing until paid. Notwithstanding the provisions of chapters 47 and 48, the association may file such suit in either Leon County or the county of the residence of the defendant.

2. The Department of Business and Professional Regulation, upon notification by the association that an assessment has not been paid and that there is an unsatisfied judgment against a physician, shall not renew any license to practice for such physician issued pursuant to chapter 458 or chapter 459 until such time as the judgment is satisfied in full.

(c) The Agency for Health Care Administration shall, upon notification by the association that an assessment has not been timely paid, enforce collection of such assessments required to be paid by hospitals pursuant to ss. 766.301-766.316. Failure of a hospital to pay such assessment is grounds for disciplinary action pursuant to s. 395.1065 notwithstanding any provision of law to the contrary.

(7)(a) The Office of Insurance Regulation shall undertake an actuarial investigation of the requirements of the plan based on the plan’s experience in the first year of operation and any additional relevant information, including without limitation the assets and liabilities of the plan. Pursuant to such investigation, the Office of Insurance Regulation shall establish the rate of contribution of the entities listed in paragraph (5)(c) for the tax year beginning January 1, 1990. Following the initial valuation, the Office of Insurance Regulation shall cause an actuarial valuation to be made of the assets and liabilities of the plan no less frequently than biennially. Pursuant to the results of such valuations, the Office of Insurance Regulation shall prepare a statement as to the contribution rate applicable to the entities listed in paragraph (5)(c). However, at no time shall the rate be greater than 0.25 percent of net direct premiums written.

(b) If the Office of Insurance Regulation finds that the plan cannot be maintained on an actuarially sound basis based on the assessments and appropriations listed in subsections (4) and (5), the office shall increase the assessments specified in subsection (4) on a proportional basis as needed.

(8) The association shall report to the Legislature its determination as to the annual cost of maintaining the fund on an actuarially sound basis. In making its determination, the association shall consider the recommendations of all hospitals, physicians, casualty insurers, attorneys, consumers, and any associations representing any such person or entity. Notwithstanding the provisions of s. 395.3025, all hospitals, casualty insurers, departments, boards, commissions, and legislative committees shall provide the association with all relevant records and information upon request to assist the association in making its determination. All hospitals shall, upon request by the association, provide the association with information from their records regarding any live birth. Such information shall not include the name of any physician, the name of any hospital employee or agent, the name of the patient, or any other information which will identify the infant involved in the birth. Such information thereby obtained shall be utilized solely for the purpose of assisting the association and shall not subject the hospital to any civil or criminal liability for the release thereof. Such information shall otherwise be confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(9)(a) Within 60 days after a claim is filed, the association shall estimate the present value of the total cost of the claim, including the estimated amount to be paid to the claimant, the claimant’s attorney, the attorney’s fees of the association incident to the claim, and any other expenses that are reasonably anticipated to be incurred by the association in connection with the adjudication and payment of the claim. For purposes of this estimate, the association should include the maximum benefits for noneconomic damages.

(b) The association shall revise these estimates quarterly based upon the actual costs incurred and any additional information that becomes available to the association since the last review of this estimate. The estimate shall be reduced by any amounts paid by the association that were included in the current estimate.

(c) In the event the total of all current estimates equals 80 percent of the funds on hand and the funds that will become available to the association within the next 12 months from all sources described in subsections (4) and (5) and paragraph (7)(a), the association shall not accept any new claims without express authority from the Legislature. Nothing herein shall preclude the association from accepting any claim if the injury occurred 18 months or more prior to the effective date of this suspension. Within 30 days of the effective date of this suspension, the association shall notify the Governor, the Speaker of the House of Representatives, the President of the Senate, the Office of Insurance Regulation, the Agency for Health Care Administration, the Department of Health, and the Department of Business and Professional Regulation of this suspension.

(d) If any person is precluded from asserting a claim against the association because of paragraph (c), the plan shall not constitute the exclusive remedy for such person, his or her personal representative, parents, dependents, or next of kin.

History.—s. 73, ch. 88-1; s. 39, ch. 88-277; s. 44, ch. 88-294; s. 6, ch. 89-186; s. 103, ch. 92-33; s. 122, ch. 92-149; s. 1, ch. 92-196; s. 94, ch. 92-289; s. 66, ch. 93-268; s. 1, ch. 94-85; s. 248, ch. 94-218; s. 426, ch. 96-406; s. 1807, ch. 97-102; s. 81, ch. 97-237; s. 167, ch. 98-166; s. 288, ch. 99-8; s. 227, ch. 2000-160; s. 7, ch. 2002-401; s. 4, ch. 2003-258; s. 1901, ch. 2003-261; ss. 79, 84, ch. 2003-416.

1Note.—Duties of the Department of Insurance were transferred to the Department of Financial Services or the Financial Services Commission by ch. 2002-404, and s. 20.13, creating the Department of Insurance, was repealed by s. 3, ch. 2003-1.

2Note.—As amended by s. 4, ch. 2003-258, enacted at the 2003 Regular Session. Section 79, ch. 2003-416, enacted at Special Session D, 2003, failed to incorporate the amendment by s. 4, ch. 2003-258, adding the language “or those born in a teaching hospital as defined in s. 395.806 that have been deemed by the association as being exempt from assessments since fiscal year 1997 to fiscal year 2001.”

3Note.—As amended by s. 1901, ch. 2003-261, enacted at the 2003 Regular Session. Section 79, ch. 2003-416, enacted at Special Session D, 2003, failed to incorporate the amendment by s. 1901, ch. 2003-261, which substituted a reference to the Office of Insurance Regulation for a reference to the Department of Insurance.



766.315 - Florida Birth-Related Neurological Injury Compensation Association; board of directors.

766.315 Florida Birth-Related Neurological Injury Compensation Association; board of directors.—

(1)(a) The Florida Birth-Related Neurological Injury Compensation Plan shall be governed by a board of five directors which shall be known as the Florida Birth-Related Neurological Injury Compensation Association. The association is not a state agency, board, or commission. Notwithstanding the provision of s. 15.03, the association is authorized to use the state seal.

(b) The directors shall be appointed for staggered terms of 3 years or until their successors are appointed and have qualified.

(c) The directors shall be appointed by the Chief Financial Officer as follows:

1. One citizen representative.

2. One representative of participating physicians.

3. One representative of hospitals.

4. One representative of casualty insurers.

5. One representative of physicians other than participating physicians.

(2)(a) The Chief Financial Officer may select the representative of the participating physicians from a list of at least three names recommended by the American Congress of Obstetricians and Gynecologists, District XII; the representative of hospitals from a list of at least three names recommended by the Florida Hospital Association; the representative of casualty insurers from a list of at least three names, one of which is recommended by the American Insurance Association, one of which is recommended by the Florida Insurance Council, and one of which is recommended by the Property Casualty Insurers Association of America; and the representative of physicians, other than participating physicians, from a list of three names recommended by the Florida Medical Association and a list of three names recommended by the Florida Osteopathic Medical Association. However, the Chief Financial Officer is not required to make an appointment from among the nominees of the respective associations.

(b) The Chief Financial Officer shall promptly notify the appropriate medical association upon the occurrence of any vacancy, and like nominations may be made for the filling of the vacancy.

(3) The directors shall not transact any business or exercise any power of the plan except upon the affirmative vote of three directors. The directors shall serve without salary, but each director shall be reimbursed for actual and necessary expenses incurred in the performance of his or her official duties as a director of the plan in accordance with s. 112.061. The directors shall not be subject to any liability with respect to the administration of the plan.

(4) The board of directors shall have the power to:

(a) Administer the plan.

(b) Administer the funds collected on behalf of the plan.

(c) Administer the payment of claims on behalf of the plan.

(d) Direct the investment and reinvestment of any surplus funds over losses and expenses, provided that any investment income generated thereby remains credited to the plan.

(e) Reinsure the risks of the plan in whole or in part.

(f) Sue and be sued, and appear and defend, in all actions and proceedings in its name to the same extent as a natural person.

(g) Have and exercise all powers necessary or convenient to effect any or all of the purposes for which the plan is created.

(h) Enter into such contracts as are necessary or proper to administer the plan.

(i) Employ or retain such persons as are necessary to perform the administrative and financial transactions and responsibilities of the plan and to perform other necessary and proper functions not prohibited by law.

(j) Take such legal action as may be necessary to avoid payment of improper claims.

(k) Indemnify any employee, agent, member of the board of directors or alternate thereof, or person acting on behalf of the plan in an official capacity, for expenses, including attorney’s fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred in connection with any action, suit, or proceeding, including any appeal thereof, arising out of such person’s capacity acting on behalf of the plan; provided that such person acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to, the best interests of the plan and provided that, with respect to any criminal action or proceeding, the person had reasonable cause to believe his or her conduct was lawful.

(5)(a) Money may be withdrawn on account of the plan only upon a voucher as authorized by the association.

(b) All books, records, and audits of the plan are open for reasonable inspection to the general public, except that a claim file in the possession of the association or its representative is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution until termination of litigation or settlement of the claim, although medical records and other portions of the claim file may remain confidential and exempt as otherwise provided by law. Any book, record, document, audit, or asset acquired by, prepared for, or paid for by the association is subject to the authority of the board of directors, which is responsible therefor.

(c) Each person authorized to receive deposits, issue vouchers, or withdraw or otherwise disburse any funds shall post a blanket fidelity bond in an amount reasonably sufficient to protect plan assets, as determined by the plan of operation. The cost of such bond will be paid from the assets of the plan.

(d) Annually, the association shall furnish audited financial reports to any plan participant upon request, to the Office of Insurance Regulation of the Financial Services Commission, and to the Joint Legislative Auditing Committee. The reports must be prepared in accordance with accepted accounting procedures and must include such information as may be required by the Office of Insurance Regulation or the Joint Legislative Auditing Committee. At any time determined to be necessary, the Office of Insurance Regulation or the Joint Legislative Auditing Committee may conduct an audit of the plan.

(e) Funds held on behalf of the plan are funds of the State of Florida. The association may only invest plan funds in the investments and securities described in s. 215.47, and shall be subject to the limitations on investments contained in that section. All income derived from such investments will be credited to the plan. The State Board of Administration may invest and reinvest funds held on behalf of the plan in accordance with the trust agreement approved by the association and the State Board of Administration and within the provisions of ss. 215.44-215.53.

History.—s. 74, ch. 88-1; s. 40, ch. 88-277; s. 7, ch. 89-186; s. 2, ch. 94-85; s. 427, ch. 96-406; s. 1808, ch. 97-102; s. 3, ch. 98-113; s. 2, ch. 98-409; s. 1902, ch. 2003-261; s. 3, ch. 2006-8; s. 11, ch. 2014-103.



766.316 - Notice to obstetrical patients of participation in the plan.

766.316 Notice to obstetrical patients of participation in the plan.—Each hospital with a participating physician on its staff and each participating physician, other than residents, assistant residents, and interns deemed to be participating physicians under s. 766.314(4)(c), under the Florida Birth-Related Neurological Injury Compensation Plan shall provide notice to the obstetrical patients as to the limited no-fault alternative for birth-related neurological injuries. Such notice shall be provided on forms furnished by the association and shall include a clear and concise explanation of a patient’s rights and limitations under the plan. The hospital or the participating physician may elect to have the patient sign a form acknowledging receipt of the notice form. Signature of the patient acknowledging receipt of the notice form raises a rebuttable presumption that the notice requirements of this section have been met. Notice need not be given to a patient when the patient has an emergency medical condition as defined in s. 395.002(8)(b) or when notice is not practicable.

History.—s. 75, ch. 88-1; s. 8, ch. 89-186; s. 4, ch. 98-113; s. 91, ch. 99-3; s. 205, ch. 2007-230.






Chapter 767 - DAMAGE BY DOGS; DANGEROUS DOGS

Part I - DAMAGE BY DOGS (ss. 767.01-767.07)

767.01 - Dog owner’s liability for damages to persons, domestic animals, or livestock.

767.01 Dog owner’s liability for damages to persons, domestic animals, or livestock.—Owners of dogs shall be liable for any damage done by their dogs to a person or to any animal included in the definitions of “domestic animal” and “livestock” as provided by s. 585.01.

History.—RS 2341; ch. 4979, 1901; GS 3142; RGS 4957; CGL 7044; s. 1, ch. 94-339.



767.02 - Sheep-killing dogs not to roam about.

767.02 Sheep-killing dogs not to roam about.—It is unlawful for any dog known to have killed sheep to roam about over the country unattended by a keeper. Any such dog found roaming over the country unattended shall be deemed a run-about dog, and it is lawful to kill such dog.

History.—s. 1, ch. 4185, 1893; GS 3143; RGS 4958; CGL 7045.



767.03 - Good defense for killing dog.

767.03 Good defense for killing dog.—In any action for damages or of a criminal prosecution against any person for killing or injuring a dog, satisfactory proof that said dog had been or was killing any animal included in the definitions of “domestic animal” and “livestock” as provided by s. 585.01 shall constitute a good defense to either of such actions.

History.—s. 1, ch. 4978, 1901; GS 3144; RGS 4959; CGL 7046; s. 1, ch. 79-315; s. 2, ch. 94-339.



767.04 - Dog owner’s liability for damages to persons bitten.

767.04 Dog owner’s liability for damages to persons bitten.—The owner of any dog that bites any person while such person is on or in a public place, or lawfully on or in a private place, including the property of the owner of the dog, is liable for damages suffered by persons bitten, regardless of the former viciousness of the dog or the owners’ knowledge of such viciousness. However, any negligence on the part of the person bitten that is a proximate cause of the biting incident reduces the liability of the owner of the dog by the percentage that the bitten person’s negligence contributed to the biting incident. A person is lawfully upon private property of such owner within the meaning of this act when the person is on such property in the performance of any duty imposed upon him or her by the laws of this state or by the laws or postal regulations of the United States, or when the person is on such property upon invitation, expressed or implied, of the owner. However, the owner is not liable, except as to a person under the age of 6, or unless the damages are proximately caused by a negligent act or omission of the owner, if at the time of any such injury the owner had displayed in a prominent place on his or her premises a sign easily readable including the words “Bad Dog.” The remedy provided by this section is in addition to and cumulative with any other remedy provided by statute or common law.

History.—s. 1, ch. 25109, 1949; s. 1, ch. 93-13; s. 1155, ch. 97-102.



767.05 - Owner’s liability for damages by dog to dairy cattle.

767.05 Owner’s liability for damages by dog to dairy cattle.—An owner or keeper of any dog that kills, wounds, or harasses any dairy cattle shall be jointly and severally liable to the owner of such dairy cattle for all damages done by such dog; and it is not necessary to prove notice to or knowledge by any such owner or keeper of such dog that the dog was mischievous or disposed to kill or worry any dairy cattle.

History.—s. 2, ch. 79-315; s. 482, ch. 81-259.



767.07 - Interpretation.

767.07 Interpretation.—Section 767.05 is supplemental to all other laws relating to dogs not expressly referred to therein and shall not be construed to modify, repeal, or in any way affect any part or provision of any such laws not expressly repealed therein or to prevent municipalities from prohibiting, licensing, or regulating the running at large of dogs within their respective limits by law or ordinance now or hereafter provided.

History.—s. 2, ch. 79-315.






Part II - DANGEROUS DOGS (ss. 767.10-767.16)

767.10 - Legislative findings.

767.10 Legislative findings.—The Legislature finds that dangerous dogs are an increasingly serious and widespread threat to the safety and welfare of the people of this state because of unprovoked attacks which cause injury to persons and domestic animals; that such attacks are in part attributable to the failure of owners to confine and properly train and control their dogs; that existing laws inadequately address this growing problem; and that it is appropriate and necessary to impose uniform requirements for the owners of dangerous dogs.

History.—s. 1, ch. 90-180.



767.11 - Definitions.

767.11 Definitions.—As used in this act, unless the context clearly requires otherwise:

(1) “Dangerous dog” means any dog that according to the records of the appropriate authority:

(a) Has aggressively bitten, attacked, or endangered or has inflicted severe injury on a human being on public or private property;

(b) Has more than once severely injured or killed a domestic animal while off the owner’s property; or

(c) Has, when unprovoked, chased or approached a person upon the streets, sidewalks, or any public grounds in a menacing fashion or apparent attitude of attack, provided that such actions are attested to in a sworn statement by one or more persons and dutifully investigated by the appropriate authority.

(2) “Unprovoked” means that the victim who has been conducting himself or herself peacefully and lawfully has been bitten or chased in a menacing fashion or attacked by a dog.

(3) “Severe injury” means any physical injury that results in broken bones, multiple bites, or disfiguring lacerations requiring sutures or reconstructive surgery.

(4) “Proper enclosure of a dangerous dog” means, while on the owner’s property, a dangerous dog is securely confined indoors or in a securely enclosed and locked pen or structure, suitable to prevent the entry of young children and designed to prevent the animal from escaping. Such pen or structure shall have secure sides and a secure top to prevent the dog from escaping over, under, or through the structure and shall also provide protection from the elements.

(5) “Animal control authority” means an entity acting alone or in concert with other local governmental units and authorized by them to enforce the animal control laws of the city, county, or state. In those areas not served by an animal control authority, the sheriff shall carry out the duties of the animal control authority under this act.

(6) “Animal control officer” means any individual employed, contracted with, or appointed by the animal control authority for the purpose of aiding in the enforcement of this act or any other law or ordinance relating to the licensure of animals, control of animals, or seizure and impoundment of animals and includes any state or local law enforcement officer or other employee whose duties in whole or in part include assignments that involve the seizure and impoundment of any animal.

(7) “Owner” means any person, firm, corporation, or organization possessing, harboring, keeping, or having control or custody of an animal or, if the animal is owned by a person under the age of 18, that person’s parent or guardian.

History.—s. 2, ch. 90-180; s. 2, ch. 93-13; s. 1156, ch. 97-102; s. 1, ch. 2011-211.



767.12 - Classification of dogs as dangerous; certification of registration; notice and hearing requirements; confinement of animal; exemption; appeals; unlawful acts.

767.12 Classification of dogs as dangerous; certification of registration; notice and hearing requirements; confinement of animal; exemption; appeals; unlawful acts.—

(1) An animal control authority shall investigate reported incidents involving any dog that may be dangerous and, if possible, shall interview the owner and require a sworn affidavit from any person, including any animal control officer or enforcement officer, desiring to have a dog classified as dangerous.

(a) An animal that is the subject of a dangerous dog investigation because of severe injury to a human being may be immediately confiscated by an animal control authority, placed in quarantine, if necessary, for the proper length of time, or impounded and held. The animal may be held pending the outcome of the investigation and any hearings or appeals related to the dangerous dog classification or any penalty imposed under this section. If the dog is to be destroyed, the dog may not be destroyed while an appeal is pending. The owner is responsible for payment of all boarding costs and other fees as may be required to humanely and safely keep the animal pending any hearing or appeal.

(b) An animal that is the subject of a dangerous dog investigation which is not impounded with the animal control authority must be humanely and safely confined by the owner in a securely fenced or enclosed area. The animal shall be confined in such manner pending the outcome of the investigation and the resolution of any hearings or appeals related to the dangerous dog classification or any penalty imposed under this section. The address at which the animal resides shall be provided to the animal control authority. A dog that is the subject of a dangerous dog investigation may not be relocated or its ownership transferred pending the outcome of the investigation and any hearings or appeals related to the dangerous dog classification or any penalty imposed under this section. If a dog is to be destroyed, the dog may not be relocated or its ownership transferred.

(2) A dog may not be declared dangerous if:

(a) The threat, injury, or damage was sustained by a person who, at the time, was unlawfully on the property or who, while lawfully on the property, was tormenting, abusing, or assaulting the dog or its owner or a family member.

(b) The dog was protecting or defending a human being within the immediate vicinity of the dog from an unjustified attack or assault.

(3) After the investigation, the animal control authority shall make an initial determination as to whether there is sufficient cause to classify the dog as dangerous and, if sufficient cause is found, as to the appropriate penalty under subsection (5). The animal control authority shall afford the owner an opportunity for a hearing prior to making a final determination regarding the classification or penalty. The animal control authority shall provide written notification of the sufficient cause finding and proposed penalty to the owner by registered mail, certified hand delivery, or service in conformance with the provisions of chapter 48 relating to service of process. The owner may file a written request for a hearing regarding the dangerous dog classification, penalty, or both, within 7 calendar days after receipt of the notification of the sufficient cause finding and proposed penalty. If the owner requests a hearing, the hearing shall be held as soon as possible, but not later than 21 calendar days and not sooner than 5 days after receipt of the request from the owner. If a hearing is not timely requested regarding the dangerous dog classification or proposed penalty, the determination of the animal control authority as to such matter shall become final. Each applicable local governing authority shall establish hearing procedures that conform to this subsection.

(4) Upon a dangerous dog classification and penalty becoming final after a hearing or by operation of law pursuant to subsection (3), the animal control authority shall provide a written final order to the owner by registered mail, certified hand delivery or service. The owner may appeal the classification, penalty, or both, to the circuit court in accordance with the Florida Rules of Appellate Procedure after receipt of the final order. If the dog is not held by the animal control authority, the owner must confine the dog in a securely fenced or enclosed area pending resolution of the appeal. Each applicable local governing authority must establish appeal procedures that conform to this subsection.

(5)(a) Except as otherwise provided in paragraph (b), the owner of a dog classified as a dangerous dog shall:

1. Within 14 days after issuance of the final order classifying the dog as dangerous or the conclusion of any appeal that affirms such final order, obtain a certificate of registration for the dog from the animal control authority serving the area in which he or she resides, and renew the certificate annually. Animal control authorities are authorized to issue such certificates of registration, and renewals thereof, only to persons who are at least 18 years of age and who present to the animal control authority sufficient evidence of:

a. A current certificate of rabies vaccination for the dog.

b. A proper enclosure to confine a dangerous dog and the posting of the premises with a clearly visible warning sign at all entry points which informs both children and adults of the presence of a dangerous dog on the property.

c. Permanent identification of the dog, such as a tattoo on the inside thigh or electronic implantation.

The appropriate governmental unit may impose an annual fee for the issuance of certificates of registration required by this section.

2. Immediately notify the appropriate animal control authority when the dog:

a. Is loose or unconfined.

b. Has bitten a human being or attacked another animal.

c. Is sold, given away, or dies.

d. Is moved to another address.

Before a dangerous dog is sold or given away, the owner shall provide the name, address, and telephone number of the new owner to the animal control authority. The new owner must comply with all of the requirements of this section and implementing local ordinances, even if the animal is moved from one local jurisdiction to another within the state. The animal control officer must be notified by the owner of a dog classified as dangerous that the dog is in his or her jurisdiction.

3. Not permit the dog to be outside a proper enclosure unless the dog is muzzled and restrained by a substantial chain or leash and under control of a competent person. The muzzle must be made in a manner that will not cause injury to the dog or interfere with its vision or respiration but will prevent it from biting a person or animal. The owner may exercise the dog in a securely fenced or enclosed area that does not have a top, without a muzzle or leash, if the dog remains within his or her sight and only members of the immediate household or persons 18 years of age or older are allowed in the enclosure when the dog is present. When being transported, such dogs must be safely and securely restrained within a vehicle.

(b) If a dog is classified as a dangerous dog due to an incident that causes severe injury to a human being, based upon the nature and circumstances of the injury and the likelihood of a future threat to the public safety, health, and welfare, the dog may be destroyed in an expeditious and humane manner.

(6) Hunting dogs are exempt from this section when engaged in any legal hunt or training procedure. Dogs engaged in training or exhibiting in legal sports such as obedience trials, conformation shows, field trials, hunting/retrieving trials, and herding trials are exempt from this section when engaged in any legal procedures. However, such dogs at all other times in all other respects are subject to this and local laws. Dogs that have been classified as dangerous may not be used for hunting purposes.

(7) A person who violates any provision of this section commits a noncriminal infraction, punishable by a fine not to exceed $500.

History.—s. 3, ch. 90-180; s. 3, ch. 93-13; s. 3, ch. 94-339; s. 1157, ch. 97-102; s. 2, ch. 2016-16.



767.13 - Attack or bite by dangerous dog; penalties; confiscation; destruction.

767.13 Attack or bite by dangerous dog; penalties; confiscation; destruction.—

(1) If a dog that has previously been declared dangerous attacks or bites a person or a domestic animal without provocation, the owner is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. In addition, the dangerous dog shall be immediately confiscated by an animal control authority, placed in quarantine, if necessary, for the proper length of time, or impounded and held for 10 business days after the owner is given written notification under s. 767.12, and thereafter destroyed in an expeditious and humane manner. This 10-day time period shall allow the owner to request a hearing under s. 767.12. The owner shall be responsible for payment of all boarding costs and other fees as may be required to humanely and safely keep the animal during any appeal procedure.

(2) If a dog that has previously been declared dangerous attacks and causes severe injury to or death of any human, the owner is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. In addition, the dog shall be immediately confiscated by an animal control authority, placed in quarantine, if necessary, for the proper length of time or held for 10 business days after the owner is given written notification under s. 767.12, and thereafter destroyed in an expeditious and humane manner. This 10-day time period shall allow the owner to request a hearing under s. 767.12. The owner shall be responsible for payment of all boarding costs and other fees as may be required to humanely and safely keep the animal during any appeal procedure.

(3) If the owner files a written appeal under s. 767.12 or this section, the dog must be held and may not be destroyed while the appeal is pending.

(4) If a dog attacks or bites a person who is engaged in or attempting to engage in a criminal activity at the time of the attack, the owner is not guilty of any crime specified under this section.

History.—s. 4, ch. 90-180; s. 4, ch. 93-13; s. 4, ch. 94-339; s. 3, ch. 2016-16.



767.135 - Attack or bite by unclassified dog that causes death; confiscation; destruction.

767.135 Attack or bite by unclassified dog that causes death; confiscation; destruction.—If a dog that has not been declared dangerous attacks and causes the death of a human, the dog shall be immediately confiscated by an animal control authority, placed in quarantine, if necessary, for the proper length of time or held for 10 business days after the owner is given written notification under s. 767.12, and thereafter destroyed in an expeditious and humane manner. This 10-day time period shall allow the owner to request a hearing under s. 767.12. If the owner files a written appeal under s. 767.12 or this section, the dog must be held and may not be destroyed while the appeal is pending. The owner is responsible for payment of all boarding costs and other fees as may be required to humanely and safely keep the animal during any appeal procedure.

History.—s. 4, ch. 90-180; s. 4, ch. 93-13; s. 4, ch. 94-339; s. 3, ch. 2016-16.

Note.—Former s. 767.13(2).



767.136 - Attack or bite by unclassified dog that causes severe injury or death; penalties.

767.136 Attack or bite by unclassified dog that causes severe injury or death; penalties.—

(1) If a dog that has not been declared dangerous attacks and causes severe injury to, or the death of, a human, and the owner of the dog had knowledge of the dog’s dangerous propensities, yet demonstrated a reckless disregard for such propensities under the circumstances, the owner of the dog commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) If the dog attacks or bites a person who is engaged in or attempting to engage in a criminal activity at the time of the attack, the owner of the dog is not guilty of any crime under this section.

History.—s. 4, ch. 2016-16.



767.14 - Additional local restrictions authorized.

767.14 Additional local restrictions authorized.—This act does not limit any local government from adopting an ordinance to address the safety and welfare concerns caused by attacks on persons or domestic animals, placing further restrictions or additional requirements on owners of dogs that have bitten or attacked persons or domestic animals, or developing procedures and criteria for the implementation of this act, provided that no such regulation is specific to breed and that the provisions of this act are not lessened by such additional regulations or requirements. This section does not apply to any local ordinance adopted prior to October 1, 1990.

History.—s. 5, ch. 90-180; s. 5, ch. 2016-16.



767.15 - Other provisions of chapter 767 not superseded.

767.15 Other provisions of chapter 767 not superseded.—Nothing in this act shall supersede chapter 767, Florida Statutes 1989.

History.—s. 6, ch. 90-180.



767.16 - Police or service dog; exemption.

767.16 Police or service dog; exemption.—

(1) Any dog that is owned, or the service of which is employed, by a law enforcement agency, is exempt from this part.

(2) Any dog used as a service dog for blind, hearing impaired, or disabled persons that bites another animal or a human is exempt from any quarantine requirement following such bite if the dog has a current rabies vaccination that was administered by a licensed veterinarian.

History.—s. 1, ch. 91-228; s. 6, ch. 2016-16.









Chapter 768 - NEGLIGENCE

Part I - GENERAL PROVISIONS (ss. 768.041-768.37)

768.041 - Release or covenant not to sue.

768.041 Release or covenant not to sue.—

(1) A release or covenant not to sue as to one tortfeasor for property damage to, personal injury of, or the wrongful death of any person shall not operate to release or discharge the liability of any other tortfeasor who may be liable for the same tort or death.

(2) At trial, if any defendant shows the court that the plaintiff, or any person lawfully on her or his behalf, has delivered a release or covenant not to sue to any person, firm, or corporation in partial satisfaction of the damages sued for, the court shall set off this amount from the amount of any judgment to which the plaintiff would be otherwise entitled at the time of rendering judgment and enter judgment accordingly.

(3) The fact of such a release or covenant not to sue, or that any defendant has been dismissed by order of the court shall not be made known to the jury.

History.—ss. 1, 2, 3, ch. 57-395; s. 45, ch. 67-254; s. 1158, ch. 97-102.

Note.—Former s. 54.28.



768.0415 - Liability for injury to parent.

768.0415 Liability for injury to parent.—A person who, through negligence, causes significant permanent injury to the natural or adoptive parent of an unmarried dependent resulting in a permanent total disability shall be liable to the dependent for damages, including damages for permanent loss of services, comfort, companionship, and society. This section shall apply to acts of negligence occurring on or after October 1, 1988.

History.—s. 1, ch. 88-173.



768.042 - Damages.

768.042 Damages.—

(1) In any action brought in the circuit court to recover damages for personal injury or wrongful death, the amount of general damages shall not be stated in the complaint, but the amount of special damages, if any, may be specifically pleaded and the requisite jurisdictional amount established for filing in any court of competent jurisdiction.

(2) The provisions of this section shall not apply to any complaint filed prior to May 20, 1975.

History.—ss. 8, 9, ch. 75-9.



768.0425 - Damages in actions against contractors for injuries sustained from negligence, malfeasance, or misfeasance.

768.0425 Damages in actions against contractors for injuries sustained from negligence, malfeasance, or misfeasance.—

(1) For purposes of this section only, the term “contractor” means any person who contracts to perform any construction or building service which is regulated by any state or local law, including, but not limited to, chapters 489 and 633; and the term “consumer” means a person who contracts for the performance of any construction or building service which is regulated by any state or local law, including, but not limited to, chapters 489 and 633.

(2) In any action against a contractor for injuries sustained resulting from the contractor’s negligence, malfeasance, or misfeasance, the consumer shall be entitled to three times the actual compensatory damages sustained in addition to costs and attorney’s fees if the contractor is neither certified as a contractor by the state nor licensed as a contractor pursuant to the laws of the municipality or county within which she or he is conducting business.

History.—ss. 12, 16, ch. 87-310; s. 21, ch. 88-149; ss. 22, 23, ch. 88-156; s. 1159, ch. 97-102.

Note.—Former s. 489.5331.



768.043 - Remittitur and additur actions arising out of operation of motor vehicles.

768.043 Remittitur and additur actions arising out of operation of motor vehicles.—

(1) In any action for the recovery of damages based on personal injury or wrongful death arising out of the operation of a motor vehicle, whether in tort or in contract, wherein the trier of fact determines that liability exists on the part of the defendant and a verdict is rendered which awards money damages to the plaintiff, it shall be the responsibility of the court, upon proper motion, to review the amount of such award to determine if such amount is clearly excessive or inadequate in light of the facts and circumstances which were presented to the trier of fact. If the court finds that the amount awarded is clearly excessive or inadequate, it shall order a remittitur or additur, as the case may be. If the party adversely affected by such remittitur or additur does not agree, the court shall order a new trial in the cause on the issue of damages only.

(2) In determining whether an award is clearly excessive or inadequate in light of the facts and circumstances presented to the trier of fact and in determining the amount, if any, that such award exceeds a reasonable range of damages or is inadequate, the court shall consider the following criteria:

(a) Whether the amount awarded is indicative of prejudice, passion, or corruption on the part of the trier of fact.

(b) Whether it clearly appears that the trier of fact ignored the evidence in reaching the verdict or misconceived the merits of the case relating to the amounts of damages recoverable.

(c) Whether the trier of fact took improper elements of damages into account or arrived at the amount of damages by speculation or conjecture.

(d) Whether the amount awarded bears a reasonable relation to the amount of damages proved and the injury suffered.

(e) Whether the amount awarded is supported by the evidence and is such that it could be adduced in a logical manner by reasonable persons.

(3) It is the intent of the Legislature to vest the trial courts of this state with the discretionary authority to review the amounts of damages awarded by a trier of fact, in light of a standard of excessiveness or inadequacy. The Legislature recognizes that the reasonable actions of a jury are a fundamental precept of American jurisprudence and that such actions should be disturbed or modified only with caution and discretion. However, it is further recognized that a review by the courts in accordance with the standards set forth in this section provides an additional element of soundness and logic to our judicial system and is in the best interests of the citizens of Florida.

History.—s. 41, ch. 77-468; s. 283, ch. 79-400.



768.07 - Railroad liability for injury to employees.

768.07 Railroad liability for injury to employees.—If any person is injured by a railroad company by the running of the locomotives or cars, or other machinery of such company, the person being at the time of such injury an employee of the company, and the damage was caused by negligence of another employee, and without fault or negligence on the part of the person injured, her or his employment by the company shall be no bar to a recovery. No contract which restricts such liability shall be legal or binding.

History.—s. 3, ch. 4071, 1891; GS 3150; RGS 4966; CGL 7053; s. 1160, ch. 97-102.



768.0705 - Limitation on premises liability.

768.0705 Limitation on premises liability.—The owner or operator of a convenience business that substantially implements the applicable security measures listed in ss. 812.173 and 812.174 shall gain a presumption against liability in connection with criminal acts that occur on the premises and that are committed by third parties who are not employees or agents of the owner or operator of the convenience business.

History.—s. 18, ch. 99-225.



768.075 - Immunity from liability for injury to trespassers on real property.

768.075 Immunity from liability for injury to trespassers on real property.—

(1) A person or organization owning or controlling an interest in real property, or an agent of such person or organization, shall not be held liable for any civil damages for death of or injury or damage to a trespasser upon the property when such trespasser was under the influence of alcoholic beverages with a blood-alcohol level of 0.08 percent or higher, when such trespasser was under the influence of any chemical substance set forth in s. 877.111, when such trespasser was illegally under the influence of any substance controlled under chapter 893, or if the trespasser is affected by any of the aforesaid substances to the extent that her or his normal faculties are impaired. However, the person or organization owning or controlling the interest in real property shall not be immune from liability if gross negligence or intentional misconduct on the part of such person or organization or agent thereof is a proximate cause of the death of or injury or damage to the trespasser.

(2) A person or organization owning or controlling an interest in real property, or an agent of such person or organization, is not liable for any civil damages for the death of or injury or damage to any discovered or undiscovered trespasser, except as provided in paragraphs (3)(a), (b), and (c), and regardless of whether the trespasser was intoxicated or otherwise impaired.

(3)(a) As used in this subsection, the term:

1. “Invitation” means that the visitor entering the premises has an objectively reasonable belief that he or she has been invited or is otherwise welcome on that portion of the real property where injury occurs.

2. “Discovered trespasser” means a person who enters real property without invitation, either express or implied, and whose actual physical presence was detected, within 24 hours preceding the accident, by the person or organization owning or controlling an interest in real property or to whose actual physical presence the person or organization owning or controlling an interest in real property was alerted by a reliable source within 24 hours preceding the accident. The status of a person who enters real property shall not be elevated to that of an invitee, unless the person or organization owning or controlling an interest in real property has issued an express invitation to enter the property or has manifested a clear intent to hold the property open to use by persons pursuing purposes such as those pursued by the person whose status is at issue.

3. “Undiscovered trespasser” means a person who enters property without invitation, either express or implied, and whose actual physical presence was not detected, within 24 hours preceding the accident, by the person or organization owning or controlling an interest in real property.

(b) To avoid liability to undiscovered trespassers, a person or organization owning or controlling an interest in real property must refrain from intentional misconduct that proximately causes injury to the undiscovered trespasser, but has no duty to warn of dangerous conditions. To avoid liability to discovered trespassers, a person or organization owning or controlling an interest in real property must refrain from gross negligence or intentional misconduct that proximately causes injury to the discovered trespasser, and must warn the trespasser of dangerous conditions that are known to the person or organization owning or controlling an interest in real property but that are not readily observable by others.

(c) This subsection shall not be interpreted or construed to alter the common law as it pertains to the “attractive nuisance doctrine.”

(4) A person or organization owning or controlling an interest in real property, or an agent of such person or organization, shall not be held liable for negligence that results in the death of, injury to, or damage to a person who is attempting to commit a felony or who is engaged in the commission of a felony on the property.

History.—s. 1, ch. 90-140; s. 1161, ch. 97-102; s. 19, ch. 99-225.



768.0755 - Premises liability for transitory foreign substances in a business establishment.

768.0755 Premises liability for transitory foreign substances in a business establishment.—

(1) If a person slips and falls on a transitory foreign substance in a business establishment, the injured person must prove that the business establishment had actual or constructive knowledge of the dangerous condition and should have taken action to remedy it. Constructive knowledge may be proven by circumstantial evidence showing that:

(a) The dangerous condition existed for such a length of time that, in the exercise of ordinary care, the business establishment should have known of the condition; or

(b) The condition occurred with regularity and was therefore foreseeable.

(2) This section does not affect any common-law duty of care owed by a person or entity in possession or control of a business premises.

History.—s. 1, ch. 2010-8.



768.08 - Liability of corporations having relief department for injury to employees; contracts in violation of act void.

768.08 Liability of corporations having relief department for injury to employees; contracts in violation of act void.—Any person, association of persons, or corporation that has, or shall hereafter have, a relief department for the benefit of their or its employees, or which shall contribute any money or other thing of value to any relief society or association for the benefit of their or its employees, to which such employee may also contribute any money, or other thing of value, shall not be relieved of liability to such employee, or in case of her or his death to any person authorized by law to sue for such death, for the negligent injury or killing of such employee, because such employee may have been a member of or contributed to any such relief department, or received any benefits therefrom, but such employee, and in case of her or his death any person or persons authorized by law to sue for such death, shall be entitled to demand, sue for and recover any benefit that such employee may have been entitled to receive by reason of having been a member of or contributed to any such relief department, society or association, and such employee, and in case of her or his death any person authorized by law to sue for such death, shall be entitled to institute suit against any such person, association of persons or corporations, and to recover for any injury suffered by such employee and for the death of such employee, suffered through the negligence of such person, association of persons, or corporation, and any contract, stipulation or provision in violation of this section is declared to be null and void.

History.—s. 1, ch. 6520, 1913; RGS 4967; CGL 7054; s. 1162, ch. 97-102.



768.0895 - Limitation of liability for employers of persons with disabilities.

768.0895 Limitation of liability for employers of persons with disabilities.—

(1) An employer who employs a person with a developmental disability is not liable for the acts or omissions, negligent or intentional, of the employee if:

(a) The employee receives or has received supported employment services through a supported employment service provider; and

(b) The employer does not have actual notice of the actions of the employee which created unsafe conditions in the workplace.

(2) A supported employment service provider that provides or has provided supported employment services to a person with a developmental disability is not liable for the actions or conduct of the person which occur within the scope of the person’s employment.

(3) As used in this section, the term:

(a) “Developmental disability” has the same meaning as provided in s. 393.063.

(b) “Supported employment service provider” means a not-for-profit public or private organization or agency that provides services for persons in supported employment, as defined in s. 393.063.

History.—s. 1, ch. 2011-231.



768.091 - Employer liability limits; ridesharing.

768.091 Employer liability limits; ridesharing.—

(1) No employer shall be liable for injuries or damages sustained by operators, passengers, or other persons resulting from the operation of a motor vehicle while being used in a ridesharing arrangement between a place of residence and a place of employment or termini near such places; nor shall such employer be liable for injuries or damages sustained to operators, passengers, or other persons because such employer provides information or incentives to, or otherwise encourages, employees to participate in ridesharing arrangements. However, this section does not apply to motor vehicles owned or leased by an employer nor to acts by an employee within the scope of employment as defined in subsection (2).

(2) For purposes of ridesharing, employment shall be deemed to commence when an employee arrives at the employer’s place of employment to report for work and to terminate when the employee leaves the employer’s place of employment, excluding areas not under the control of the employer. However, an employee shall be deemed to be within the course of employment when the employee is engaged in the performance of duties assigned or directed by the employer, or acting in the furtherance of the business of the employer, irrespective of location.

History.—ss. 2, 3, ch. 82-95; s. 1163, ch. 97-102.



768.093 - Owner liability limits; powered shopping carts.

768.093 Owner liability limits; powered shopping carts.—

(1) For the purposes of this section, the term “powered shopping cart” means an electrically powered assistive technology device which is generally used in a retail establishment by a customer, designed for the simultaneous transport of a person and of goods of any kind, and capable of speeds no greater than 21/2 miles per hour.

(2) A powered shopping cart which is provided to a person gratuitously for use solely on the premises of the owner of such powered shopping cart shall not be considered a dangerous instrumentality in this state.

History.—s. 1, ch. 2002-33.



768.095 - Employer immunity from liability; disclosure of information regarding former or current employees.

768.095 Employer immunity from liability; disclosure of information regarding former or current employees.—An employer who discloses information about a former or current employee to a prospective employer of the former or current employee upon request of the prospective employer or of the former or current employee is immune from civil liability for such disclosure or its consequences unless it is shown by clear and convincing evidence that the information disclosed by the former or current employer was knowingly false or violated any civil right of the former or current employee protected under chapter 760.

History.—s. 1, ch. 91-165; s. 17, ch. 99-225.



768.096 - Employer presumption against negligent hiring.

768.096 Employer presumption against negligent hiring.—

(1) In a civil action for the death of, or injury or damage to, a third person caused by the intentional tort of an employee, such employee’s employer is presumed not to have been negligent in hiring such employee if, before hiring the employee, the employer conducted a background investigation of the prospective employee and the investigation did not reveal any information that reasonably demonstrated the unsuitability of the prospective employee for the particular work to be performed or for the employment in general. A background investigation under this section must include:

(a) Obtaining a criminal background investigation on the prospective employee under subsection (2);

(b) Making a reasonable effort to contact references and former employers of the prospective employee concerning the suitability of the prospective employee for employment;

(c) Requiring the prospective employee to complete a job application form that includes questions concerning whether he or she has ever been convicted of a crime, including details concerning the type of crime, the date of conviction and the penalty imposed, and whether the prospective employee has ever been a defendant in a civil action for intentional tort, including the nature of the intentional tort and the disposition of the action;

(d) Obtaining, with written authorization from the prospective employee, a check of the driver license record of the prospective employee if such a check is relevant to the work the employee will be performing and if the record can reasonably be obtained; or

(e) Interviewing the prospective employee.

(2) To satisfy the criminal-background-investigation requirement of this section, an employer must request and obtain from the Department of Law Enforcement a check of the information as reported and reflected in the Florida Crime Information Center system as of the date of the request.

(3) The election by an employer not to conduct the investigation specified in subsection (1) does not raise any presumption that the employer failed to use reasonable care in hiring an employee.

History.—s. 16, ch. 99-225.



768.098 - Limitation of liability for employee leasing.

768.098 Limitation of liability for employee leasing.—

(1) An employer in a joint employment relationship pursuant to s. 468.520 shall not be liable for the tortious actions of another employer in that relationship, or for the tortious actions of any jointly employed employee under that relationship, provided that:

(a) The employer seeking to avoid liability pursuant to this section did not authorize or direct the tortious action;

(b) The employer seeking to avoid liability pursuant to this section did not have actual knowledge of the tortious conduct and fail to take appropriate action;

(c) The employer seeking to avoid liability pursuant to this section did not have actual control over the day-to-day job duties of the jointly employed employee who has committed a tortious act nor actual control over the portion of a job site at which or from which the tortious conduct arose or at which and from which a jointly employed employee worked, and that said control was assigned to the other employer under the contract;

(d) The employer seeking to avoid liability pursuant to this section is expressly absolved in the written contract forming the joint employment relationship of control over the day-to-day job duties of the jointly employed employee who has committed a tortious act, and actual control over the portion of the job site at which or from which the tortious conduct arose or at which and from which the jointly employed employee worked, and that said control was assigned to the other employer under the contract; and

(e) Complaints, allegations, or incidents of any tortious misconduct or workplace safety violations, regardless of the source, are required to be reported to the employer seeking to avoid liability pursuant to this section by all other joint employers under the written contract forming the joint employment relationship, and that the employer seeking to avoid liability pursuant to this section did not fail to take appropriate action as a result of receiving any such report related to a jointly employed employee who has committed a tortious act.

(2) An employer seeking to avoid liability pursuant to this section shall not be presumed to have actual control over the day-to-day job duties of the jointly employed employee who has committed a tortious act, nor actual control over the portion of a job site at which or from which that employee worked, based solely upon the fact that the employee at issue is a leased employee.

(3) This section shall not alter any responsibilities of the joint employer who has actual control over the day-to-day job duties of the jointly employed employee and who has actual control over the portion of a job site at which or from which the employee is employed, which arise from s. 768.096.

History.—s. 29, ch. 99-225.



768.0981 - Limitation on actions against insurers, prepaid limited health service organizations, health maintenance organizations, or prepaid health clinics.

768.0981 Limitation on actions against insurers, prepaid limited health service organizations, health maintenance organizations, or prepaid health clinics.—An entity licensed or certified under chapter 624, chapter 636, or chapter 641 shall not be liable for the medical negligence of a health care provider with whom the licensed or certified entity has entered into a contract, other than an employee of such licensed or certified entity, unless the licensed or certified entity expressly directs or exercises actual control over the specific conduct that caused injury.

History.—s. 64, ch. 2003-416.



768.10 - Pits and holes not to be left open.

768.10 Pits and holes not to be left open.—It is not lawful for any company or individual to leave open any pit or other hole outside of an enclosure of a greater depth and breadth than 2 feet; provided, however, such pit or hole may be left open by enclosing the same with a fence or other enclosure that would be a safeguard against horses, cattle or other domestic animals falling into the same; provided further, that this section shall not apply to pits or holes made by any company or individual while bona fide engaged in actual mining operations, such pits and holes to be enclosed as herein provided when said mining operations shall cease or be discontinued.

History.—s. 1, ch. 4051, 1891; GS 3152; RGS 4969; CGL 7056.



768.11 - Pits and holes; measure of damages.

768.11 Pits and holes; measure of damages.—Any company or individual who may leave open pits or other holes contrary to the provisions of s. 768.10 shall be liable in damages to any person injured thereby in an amount double the actual damages sustained, which may be recovered in any court of competent jurisdiction.

History.—s. 2, ch. 4051, 1891; GS 3153; RGS 4970; CGL 7057.



768.12 - Motor vehicle colliding with any animal at large on a public highway.

768.12 Motor vehicle colliding with any animal at large on a public highway.—Whenever a motor vehicle collides with any animal at large on a public highway of this state, and the operator of the motor vehicle dies as a result of the collision, the owner of such animal shall have no cause of action against the personal representative of the estate of the said deceased operator on account of any injuries to, or the death of, such animal, resulting from the collision.

History.—s. 1, ch. 21018, 1941.



768.125 - Liability for injury or damage resulting from intoxication.

768.125 Liability for injury or damage resulting from intoxication.—A person who sells or furnishes alcoholic beverages to a person of lawful drinking age shall not thereby become liable for injury or damage caused by or resulting from the intoxication of such person, except that a person who willfully and unlawfully sells or furnishes alcoholic beverages to a person who is not of lawful drinking age or who knowingly serves a person habitually addicted to the use of any or all alcoholic beverages may become liable for injury or damage caused by or resulting from the intoxication of such minor or person.

History.—s. 1, ch. 80-37.



768.1256 - Government rules defense.

768.1256 Government rules defense.—

(1) In a product liability action brought against a manufacturer or seller for harm allegedly caused by a product, there is a rebuttable presumption that the product is not defective or unreasonably dangerous and the manufacturer or seller is not liable if, at the time the specific unit of the product was sold or delivered to the initial purchaser or user, the aspect of the product that allegedly caused the harm:

(a) Complied with federal or state codes, statutes, rules, regulations, or standards relevant to the event causing the death or injury;

(b) The codes, statutes, rules, regulations, or standards are designed to prevent the type of harm that allegedly occurred; and

(c) Compliance with the codes, statutes, rules, regulations, or standards is required as a condition for selling or distributing the product.

(2) In a product liability action as described in subsection (1), there is a rebuttable presumption that the product is defective or unreasonably dangerous and the manufacturer or seller is liable if the manufacturer or seller did not comply with the federal or state codes, statutes, rules, regulations, or standards which:

(a) Were relevant to the event causing the death or injury;

(b) Are designed to prevent the type of harm that allegedly occurred; and

(c) Require compliance as a condition for selling or distributing the product.

(3) This section does not apply to an action brought for harm allegedly caused by a drug that is ordered off the market or seized by the Federal Food and Drug Administration.

History.—s. 15, ch. 99-225.



768.1257 - State-of-the-art defense for products liability.

768.1257 State-of-the-art defense for products liability.—In an action based upon defective design, brought against the manufacturer of a product, the finder of fact shall consider the state of the art of scientific and technical knowledge and other circumstances that existed at the time of manufacture, not at the time of loss or injury.

History.—s. 14, ch. 99-225.



768.128 - Hazardous spills; definitions; persons who assist in containing or treating spills; immunity from liability; exceptions.

768.128 Hazardous spills; definitions; persons who assist in containing or treating spills; immunity from liability; exceptions.—

(1) For the purpose of this section:

(a) The term “hazardous materials” includes all materials and substances which are now designated or defined as hazardous by the law of this state or federal law or by the rules or regulations of this state or any federal agency.

(b) The term “spill” includes the accidental spilling, leaking, pumping, pouring, emitting, or dumping of any hazardous waste or material which creates an emergency hazardous situation or is expected to create an emergency hazardous situation.

(c) An “emergency hazardous situation” exists whenever there is an imminent and substantial threat to public health and safety.

(2) Notwithstanding any provision of the law to the contrary, no person who provides good faith assistance or advice in immediately containing or treating, or attempting to contain, treat, or prevent, an actual or threatened spill is subject to civil liabilities or penalties of any type. Except for the immediate response to the spill or threatened spill, all activities to prevent, contain, clean up, and dispose of, or to attempt to prevent, contain, clean up, and dispose of, the hazardous material shall be in accordance with applicable state and federal law.

(3) The immunities provided in subsection (2) do not apply to any person:

(a) Whose act or omission causes in whole or in part such actual or threatened discharge and who would otherwise be liable therefor;

(b) Who receives compensation other than reimbursement for out-of-pocket expenses for services in rendering such assistance or advice;

(c) Who fails to act as an ordinary reasonably prudent person would have acted under the same or similar circumstances; or

(d) Who fails to comply with the lawful instruction of an on-scene, governmentally supervised, operational emergency response team whose duty is to prevent, contain, or clean up the spill.

(4) Nothing in subsection (2) shall be construed to limit or otherwise affect the liability of:

(a) Any person for damages resulting from such person’s gross negligence or from such person’s reckless, wanton, or intentional misconduct; or

(b) Any person for the improper management of the hazardous waste or material after the emergency spill response activities are completed.

History.—s. 39, ch. 83-310.



768.13 - Good Samaritan Act; immunity from civil liability.

768.13 Good Samaritan Act; immunity from civil liability.—

(1) This act shall be known and cited as the “Good Samaritan Act.”

(2)(a) Any person, including those licensed to practice medicine, who gratuitously and in good faith renders emergency care or treatment either in direct response to emergency situations related to and arising out of a public health emergency declared pursuant to s. 381.00315, a state of emergency which has been declared pursuant to s. 252.36 or at the scene of an emergency outside of a hospital, doctor’s office, or other place having proper medical equipment, without objection of the injured victim or victims thereof, shall not be held liable for any civil damages as a result of such care or treatment or as a result of any act or failure to act in providing or arranging further medical treatment where the person acts as an ordinary reasonably prudent person would have acted under the same or similar circumstances.

(b)1. Any health care provider, including a hospital licensed under chapter 395, providing emergency services pursuant to obligations imposed by 42 U.S.C. s. 1395dd, s. 395.1041, s. 395.401, or s. 401.45 shall not be held liable for any civil damages as a result of such medical care or treatment unless such damages result from providing, or failing to provide, medical care or treatment under circumstances demonstrating a reckless disregard for the consequences so as to affect the life or health of another.

2. The immunity provided by this paragraph applies to damages as a result of any act or omission of providing medical care or treatment, including diagnosis:

a. Which occurs prior to the time the patient is stabilized and is capable of receiving medical treatment as a nonemergency patient, unless surgery is required as a result of the emergency within a reasonable time after the patient is stabilized, in which case the immunity provided by this paragraph applies to any act or omission of providing medical care or treatment which occurs prior to the stabilization of the patient following the surgery.

b. Which is related to the original medical emergency.

3. For purposes of this paragraph, “reckless disregard” as it applies to a given health care provider rendering emergency medical services shall be such conduct that a health care provider knew or should have known, at the time such services were rendered, created an unreasonable risk of injury so as to affect the life or health of another, and such risk was substantially greater than that which is necessary to make the conduct negligent.

4. Every emergency care facility granted immunity under this paragraph shall accept and treat all emergency care patients within the operational capacity of such facility without regard to ability to pay, including patients transferred from another emergency care facility or other health care provider pursuant to Pub. L. No. 99-272, s. 9121. The failure of an emergency care facility to comply with this subparagraph constitutes grounds for the department to initiate disciplinary action against the facility pursuant to chapter 395.

(c)1. Any health care practitioner as defined in s. 456.001(4) who is in a hospital attending to a patient of his or her practice or for business or personal reasons unrelated to direct patient care, and who voluntarily responds to provide care or treatment to a patient with whom at that time the practitioner does not have a then-existing health care patient-practitioner relationship, and when such care or treatment is necessitated by a sudden or unexpected situation or by an occurrence that demands immediate medical attention, shall not be held liable for any civil damages as a result of any act or omission relative to that care or treatment, unless that care or treatment is proven to amount to conduct that is willful and wanton and would likely result in injury so as to affect the life or health of another.

2. The immunity provided by this paragraph does not apply to damages as a result of any act or omission of providing medical care or treatment unrelated to the original situation that demanded immediate medical attention.

3. For purposes of this paragraph, the Legislature’s intent is to encourage health care practitioners to provide necessary emergency care to all persons without fear of litigation as described in this paragraph.

(d) Any person whose acts or omissions are not otherwise covered by this section and who participates in emergency response activities under the direction of or in connection with a community emergency response team, local emergency management agencies, the Division of Emergency Management, or the Federal Emergency Management Agency is not liable for any civil damages as a result of care, treatment, or services provided gratuitously in such capacity and resulting from any act or failure to act in such capacity in providing or arranging further care, treatment, or services, if such person acts as a reasonably prudent person would have acted under the same or similar circumstances.

(3) Any person, including those licensed to practice veterinary medicine, who gratuitously and in good faith renders emergency care or treatment to an injured animal at the scene of an emergency on or adjacent to a roadway shall not be held liable for any civil damages as a result of such care or treatment or as a result of any act or failure to act in providing or arranging further medical treatment where the person acts as an ordinary reasonably prudent person would have acted under the same or similar circumstances.

History.—ss. 1, 2, ch. 65-313; s. 1, ch. 78-334; s. 62, ch. 86-160; s. 46, ch. 88-1; s. 4, ch. 88-173; s. 42, ch. 88-277; s. 1, ch. 89-71; s. 37, ch. 91-110; s. 33, ch. 93-211; s. 3, ch. 97-34; s. 1164, ch. 97-102; s. 2, ch. 2001-76; s. 3, ch. 2002-269; s. 65, ch. 2003-416; s. 1, ch. 2004-45; s. 441, ch. 2011-142.



768.1315 - Good Samaritan Volunteer Firefighters’ Assistance Act; immunity from civil liability.

768.1315 Good Samaritan Volunteer Firefighters’ Assistance Act; immunity from civil liability.—

(1) SHORT TITLE.—This section may be cited as the “Good Samaritan Volunteer Firefighters’ Assistance Act.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Authorized technician” means a technician who is certified by the manufacturer of fire control or fire rescue equipment as qualified to inspect that equipment. The technician may not be employed by the state agency or subdivision administering the distribution of the fire control or fire rescue equipment.

(b) “Qualified fire control or fire rescue equipment” means equipment used for fire control or fire rescue which has been recertified by an authorized technician as meeting the manufacturer’s specifications and which is distributed by or through a state agency or subdivision to a volunteer fire department.

(c) “State agency or subdivision” shall have the meaning provided in s. 768.28(2).

(3) LIMITATION OF LIABILITY.—A state agency or subdivision, including an officer, employee, or agent thereof, who is acting within the scope of his or her employment or function, which donates qualified fire control or fire rescue equipment to a volunteer fire department is not liable for civil damages under any state law for personal injury, property damage, or death proximately caused after the donation by a defect in the equipment.

(4) EXCEPTIONS TO LIABILITY PROTECTION.—Subsection (3) does not apply to a state agency or subdivision, or an officer, employee, or agent thereof, if:

(a) The defect that proximately caused the personal injury, property damage, or death resulted from:

1. An act or omission of an officer, employee, or agent of the state agency or subdivision which constitutes malice, gross negligence, recklessness, or intentional misconduct; or

2. A modification or alteration of the qualified fire control or fire rescue equipment by the state agency or subdivision, or by an officer, employee, or agent thereof, after the equipment was recertified by an authorized technician as meeting the manufacturer’s specifications.

(b) The state agency or subdivision is the manufacturer of the qualified fire control or fire rescue equipment.

Nothing in this section shall be construed as a waiver of sovereign immunity.

History.—s. 1, ch. 2004-368.



768.1325 - Cardiac Arrest Survival Act; immunity from civil liability.

768.1325 Cardiac Arrest Survival Act; immunity from civil liability.—

(1) This section may be cited as the “Cardiac Arrest Survival Act.”

(2) As used in this section:

(a) “Perceived medical emergency” means circumstances in which the behavior of an individual leads a reasonable person to believe that the individual is experiencing a life-threatening medical condition that requires an immediate medical response regarding the heart or other cardiopulmonary functioning of the individual.

(b) “Automated external defibrillator device” means a lifesaving defibrillator device that:

1. Is commercially distributed in accordance with the Federal Food, Drug, and Cosmetic Act.

2. Is capable of recognizing the presence or absence of ventricular fibrillation, and is capable of determining without intervention by the user of the device whether defibrillation should be performed.

3. Upon determining that defibrillation should be performed, is able to deliver an electrical shock to an individual.

(c) “Harm” means damage or loss of any and all types, including, but not limited to, physical, nonphysical, economic, noneconomic, actual, compensatory, consequential, incidental, and punitive damages or losses.

(3) Notwithstanding any other provision of law to the contrary, and except as provided in subsection (4), any person who uses or attempts to use an automated external defibrillator device on a victim of a perceived medical emergency, without objection of the victim of the perceived medical emergency, is immune from civil liability for any harm resulting from the use or attempted use of such device. In addition, notwithstanding any other provision of law to the contrary, and except as provided in subsection (4), any person who acquired the device and makes it available for use, including, but not limited to, a community association organized under chapter 617, chapter 718, chapter 719, chapter 720, chapter 721, or chapter 723, is immune from such liability, if the harm was not due to the failure of such person to:

(a) Properly maintain and test the device; or

(b) Provide appropriate training in the use of the device to an employee or agent of the acquirer when the employee or agent was the person who used the device on the victim, except that such requirement of training does not apply if:

1. The device is equipped with audible, visual, or written instructions on its use, including any such visual or written instructions posted on or adjacent to the device;

2. The employee or agent was not an employee or agent who would have been reasonably expected to use the device; or

3. The period of time elapsing between the engagement of the person as an employee or agent and the occurrence of the harm, or between the acquisition of the device and the occurrence of the harm in any case in which the device was acquired after engagement of the employee or agent, was not a reasonably sufficient period in which to provide the training.

(4) Immunity under subsection (3) does not apply to a person if:

(a) The harm involved was caused by that person’s willful or criminal misconduct, gross negligence, reckless disregard or misconduct, or a conscious, flagrant indifference to the rights or safety of the victim who was harmed;

(b) The person is a licensed or certified health professional who used the automated external defibrillator device while acting within the scope of the license or certification of the professional and within the scope of the employment or agency of the professional;

(c) The person is a hospital, clinic, or other entity whose primary purpose is providing health care directly to patients, and the harm was caused by an employee or agent of the entity who used the device while acting within the scope of the employment or agency of the employee or agent;

(d) The person is an acquirer of the device who leased the device to a health care entity, or who otherwise provided the device to such entity for compensation without selling the device to the entity, and the harm was caused by an employee or agent of the entity who used the device while acting within the scope of the employment or agency of the employee or agent; or

(e) The person is the manufacturer of the device.

(5) This section does not establish any cause of action. This section does not require that an automated external defibrillator device be placed at any building or other location or require an acquirer to make available on its premises one or more employees or agents trained in the use of the device.

(6) An insurer may not require an acquirer of an automated external defibrillator device which is a community association organized under chapter 617, chapter 718, chapter 719, chapter 720, chapter 721, or chapter 723 to purchase medical malpractice liability coverage as a condition of issuing any other coverage carried by the association, and an insurer may not exclude damages resulting from the use of an automated external defibrillator device from coverage under a general liability policy issued to an association.

History.—s. 1, ch. 2001-76; s. 3, ch. 2004-345; s. 3, ch. 2004-353; s. 3, ch. 2006-206; s. 2, ch. 2008-101.



768.1326 - Placement of automated external defibrillators in state buildings; rulemaking authority.

768.1326 Placement of automated external defibrillators in state buildings; rulemaking authority.—No later than January 1, 2003, the State Surgeon General shall adopt rules to establish guidelines on the appropriate placement of automated external defibrillator devices in buildings or portions of buildings owned or leased by the state, and shall establish, by rule, recommendations on procedures for the deployment of automated external defibrillator devices in such buildings in accordance with the guidelines. The Secretary of Management Services shall assist the State Surgeon General in the development of the guidelines. The guidelines for the placement of the automated external defibrillators shall take into account the typical number of employees and visitors in the buildings, the extent of the need for security measures regarding the buildings, special circumstances in buildings or portions of buildings such as high electrical voltages or extreme heat or cold, and such other factors as the State Surgeon General and Secretary of Management Services determine to be appropriate. The State Surgeon General’s recommendations for deployment of automated external defibrillators in buildings or portions of buildings owned or leased by the state shall include:

(1) A reference list of appropriate training courses in the use of such devices, including the role of cardiopulmonary resuscitation;

(2) The extent to which such devices may be used by laypersons;

(3) Manufacturer recommended maintenance and testing of the devices; and

(4) Coordination with local emergency medical services systems regarding the incidents of use of the devices.

In formulating these guidelines and recommendations, the State Surgeon General may consult with all appropriate public and private entities, including national and local public health organizations that seek to improve the survival rates of individuals who experience cardiac arrest.

History.—s. 4, ch. 2001-76; s. 110, ch. 2008-6.



768.1335 - Emergency Medical Dispatch Act; presumption.

768.1335 Emergency Medical Dispatch Act; presumption.—

(1) This section may be known by the popular name the “Emergency Medical Dispatch Act.”

(2) As used in this section:

(a) “Emergency medical dispatch” means the function of utilizing emergency medical dispatch protocols.

(b) “Emergency medical dispatcher” means a person who is trained or certified in the prompt and accurate processing of calls for emergency medical assistance.

(c) “Emergency medical dispatch agency” means any private or public entity that is responsible for the emergency medical dispatch by emergency medical dispatchers.

(d) “Emergency medical dispatch protocol” means guidelines for processing calls for emergency medical assistance or for the dispatching of emergency medical services in a prehospital setting which are substantially similar to standards set forth by the American Society for Testing and Materials or the National Highway Traffic Safety Administration and which have been incorporated into an emergency medical dispatch training program.

(3) Notwithstanding any other provision of law to the contrary, and unless otherwise immune under s. 768.28, any emergency medical dispatcher or the emergency medical dispatch agency, its agents, or its employees who utilize emergency medical dispatch protocols are presumed not to have acted negligently regarding any injuries or damages resulting from the use of emergency medical dispatch protocols, if the emergency medical dispatcher or the emergency medical dispatch agency, its agents, or its employees:

(a) Properly trained their emergency medical dispatchers in an emergency medical dispatch that is substantially similar to standards set forth by the American Society for Testing and Materials or the National Highway Traffic Safety Administration.

(b) Implemented standard practices and management for emergency medical dispatch or practices that are substantially similar to standards set forth by the American Society for Testing and Materials or the National Highway Traffic Safety Administration.

(c) Utilized standard practices for training, instructor qualification, and certification eligibility of emergency medical dispatchers or practices that are substantially similar to standards set forth by the American Society for Testing and Materials or the National Highway Traffic Safety Administration.

History.—s. 1, ch. 2003-180.



768.1345 - Professional malpractice; immunity.

768.1345 Professional malpractice; immunity.—No person shall have a claim for professional malpractice against a licensed professional who provides services for which no compensation is sought or received to such person during the period of a declared emergency if the professional services arose out of the emergency and if the professional acted as an ordinary reasonably prudent member of the profession would have acted under the same or similar circumstances.

History.—s. 32, ch. 93-211.



768.135 - Volunteer team physicians; immunity.

768.135 Volunteer team physicians; immunity.—

(1) A volunteer team physician is any person licensed to practice medicine pursuant to chapter 458, chapter 459, chapter 460, chapter 461, or chapter 466:

(a) Who is acting in the capacity of a volunteer team physician in attendance at an athletic event sponsored by a public or private elementary or secondary school; and

(b) Who gratuitously and in good faith prior to the athletic event agrees to render emergency care or treatment to any participant in such event in connection with an emergency arising during or as the result of such event, without objection of such participant.

(2) A volunteer team physician is not liable for any civil damages as a result of such care or treatment or as a result of any act or failure to act in providing or arranging further medical treatment unless the care or treatment was rendered in a wrongful manner.

(3) A practitioner licensed under chapter 458, chapter 459, chapter 460, or s. 464.012 who gratuitously and in good faith conducts an evaluation pursuant to s. 1006.20(2)(c) is not liable for any civil damages arising from that evaluation unless the evaluation was conducted in a wrongful manner.

(4) As used in this section, the term “wrongful manner” means in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property, and shall be construed in conformity with the standard set forth in s. 768.28(9)(a).

History.—s. 1, ch. 80-263; s. 483, ch. 81-259; s. 2, ch. 88-257; s. 15, ch. 2011-233.



768.1355 - Florida Volunteer Protection Act.

768.1355 Florida Volunteer Protection Act.—

(1) Any person who volunteers to perform any service for any nonprofit organization, including an officer or director of such organization, without compensation from the nonprofit organization, regardless of whether the person is receiving compensation from another source, except reimbursement for actual expenses, shall be considered an agent of such nonprofit organization when acting within the scope of any official duties performed under such volunteer services. Such person, and the source of any such compensation, if the volunteer is not acting as an agent of the source, shall incur no civil liability for any act or omission by such person which results in personal injury or property damage if:

(a) Such person was acting in good faith within the scope of any official duties performed under such volunteer service and such person was acting as an ordinary reasonably prudent person would have acted under the same or similar circumstances; and

(b) The injury or damage was not caused by any wanton or willful misconduct on the part of such person in the performance of such duties.

1. For purposes of this act, the term “nonprofit organization” means any organization which is exempt from taxation pursuant to 26 U.S.C. s. 501, or any federal, state, or local governmental entity.

2. For purposes of this act, the term “compensation” does not include a stipend as provided by the Domestic Service Volunteer Act of 1973, as amended (Pub. L. No. 93-113), or other financial assistance, valued at less than two-thirds of the federal hourly minimum wage standard, paid to a person who would otherwise be financially unable to provide the volunteer service.

(2) Except as otherwise provided by law, if a volunteer is determined to be not liable pursuant to subsection (1), the nonprofit organization for which the volunteer was performing services when the damages were caused shall be liable for such damages to the same extent as the nonprofit organization would have been liable if the liability limitation pursuant to subsection (1) had not been provided.

(3) Members of elected or appointed boards, councils, and commissions of the state, counties, municipalities, authorities, and special districts shall incur no civil liability and shall have immunity from suit as provided in s. 768.28 for acts or omissions by members relating to members’ conduct of their official duties. It is the intent of the Legislature to encourage our best and brightest people to serve on elected and appointed boards, councils, and commissions.

(4) This section may be cited as the “Florida Volunteer Protection Act.”

History.—s. 1, ch. 93-139; s. 50, ch. 96-399; s. 1, ch. 2011-190.



768.136 - Liability for canned or perishable food distributed free of charge.

768.136 Liability for canned or perishable food distributed free of charge.—

(1) As used in this section:

(a) “Donor” means a person, business, organization, or institution, including a public school, which owns, rents, leases, or operates:

1. Any building, vehicle, place, or structure, or any room or division in a building, vehicle, place, or structure, that is maintained and operated as a place where food is regularly prepared, served, or sold for immediate consumption on or in the vicinity of the premises; or to be called for or taken out by customers; or to be delivered to factories, construction camps, airlines, locations where catered events are being held, and other similar locations for consumption at any place;

2. Any public location with vending machines dispensing prepared meals; or

3. Any retail grocery store.

(b) “Gleaner” means a person who harvests for free distribution an agricultural crop that has been donated by the owner.

(c) “Canned food” means any food which has been commercially processed and prepared for human consumption and which has been commercially packaged in such a manner as to remain nonperishable without refrigeration for a reasonable length of time.

(d) “Perishable food” means any food that may spoil or otherwise become unfit for human consumption because of its nature, type, or physical condition. “Perishable food” includes, but is not limited to, fresh or processed meats, poultry, seafood, dairy products, bakery products, eggs in the shell, fresh fruits or vegetables, and foods that have been noncommercially packaged, that have been frozen or otherwise require refrigeration to remain nonperishable for a reasonable length of time, or that have been prepared at a public food service establishment licensed under chapter 509.

(2) A good faith donor or gleaner of any canned or perishable food, apparently fit for human consumption, to a bona fide charitable or nonprofit organization for free distribution shall not be subject to criminal penalty or civil damages arising from the condition of the food, unless an injury is caused by the gross negligence, recklessness, or intentional misconduct of the donor or gleaner.

(3) A bona fide charitable or nonprofit organization, or any representative or volunteer acting on behalf of such organization or an uncompensated person acting in a philanthropic manner providing services similar to those of such an organization, which accepts, collects, transports, or distributes any canned or perishable food, apparently fit for human consumption, from a good faith donor or gleaner for free distribution shall not be subject to criminal penalty or civil damages arising from the condition of the food, unless an injury is caused by the gross negligence, recklessness, or intentional misconduct of an agent of the charitable or nonprofit organization.

(4) The provisions of this section apply to the good faith donation of canned or perishable food regardless of whether such food is readily marketable due to appearance, freshness, grade, surplus, or other such considerations.

(5) The provisions of this section shall not be construed to restrict the authority of any lawful agency to otherwise regulate or ban the use of food for human consumption, and the immunity from liability granted herein shall not be construed to relieve any donor of its duty to comply with any law regulating such donor with respect to health or sanitation.

History.—s. 1, ch. 81-130; s. 1, ch. 85-132; s. 1, ch. 89-35; s. 2, ch. 2008-25; s. 1, ch. 2014-26.



768.137 - Definition; limitation of civil liability for certain farmers; exception.

768.137 Definition; limitation of civil liability for certain farmers; exception.—

(1) For the purposes of this section, the term “farmer” means a person who is engaging in the growing or producing of farm produce, either part time or full time, for personal consumption or for sale and who is the owner or lessee of the land or a person designated in writing by the owner or lessee to act as her or his agent.

(2) A farmer who gratuitously allows a person to enter upon the farmer’s land for the purpose of removing farm produce or crops is exempt from civil liability arising out of any injury to, or the death of, such person due to the nature or condition of the land or the nature, age, or condition of the farm produce or crops that are removed.

(3) The exemption from civil liability provided in this section does not apply if injury or death directly results from the gross negligence or intentional act of the farmer, or from the farmer’s failure to warn of a dangerous condition of which the farmer has actual knowledge unless that condition would be obvious to a person entering upon the farmer’s land.

History.—s. 1, ch. 92-85; s. 3, ch. 92-151; ss. 1165, 1166, ch. 97-102; s. 1, ch. 2015-38.



768.138 - Interruption of electric utility service by order of law enforcement; immunity.

768.138 Interruption of electric utility service by order of law enforcement; immunity.—The good-faith compliance by an electric utility, as defined in s. 366.02, or the utility’s personnel, with a law enforcement or judicial order to interrupt or disconnect electric service at a location for the purpose of aiding law enforcement personnel in the performance of their duties constitutes an absolute defense for the electric utility and its personnel to any civil, criminal, or administrative action arising out of such interruption or disconnection, as long as the electric utility and its personnel exercise reasonable care in their actions. However, this provision does not create a duty of care where none existed prior to the enactment of this section.

History.—s. 1, ch. 2001-165.



768.1382 - Streetlights, security lights, and other similar illumination; limitation on liability.

768.1382 Streetlights, security lights, and other similar illumination; limitation on liability.—

(1) As used in this section, the term:

(a) “Actual notice” means notification to the streetlight provider that is acknowledged by the streetlight provider in accordance with its designated procedures by any person of an inoperative or malfunctioning streetlight using the designated procedures specified by the streetlight provider and containing at least the following information:

1. Identification of the streetlight location with such specificity that the location of the streetlight can be identified by the streetlight provider.

2. A description of the nature of the malfunction or failure of illumination of the streetlight.

3. Appropriate contact information, as available, sufficient for the streetlight provider to contact the person making the notification, such as the name and address, electronic mail address, or phone number of the person making the notification.

(b) “Designated procedures” means the procedures designated by a streetlight provider to provide actual notice as defined in paragraph (a).

(c) “Person” means any legal or natural person as defined in s. 1.01(3).

(d) “Streetlight” means any streetlight, any outdoor security light, or any outdoor area light that is owned or maintained by or for a streetlight provider. The term “streetlight” does not include any customer-owned or customer-maintained streetlights, outdoor security lights, or outdoor area lights of any type, regardless of their location.

(e) “Streetlight provider” means the state or any of the state’s officers, agencies, or instrumentalities, any political subdivision as defined in s. 1.01, any public utility as defined in s. 366.02(1), or any electric utility as defined in s. 366.02(2).

(2) A streetlight provider is not liable and may not be held liable for any civil damages for personal injury, wrongful death, or property damage affected or caused by the malfunction or failure of illumination of such streetlight, regardless of whether the malfunction or failure of illumination is alleged or demonstrated to have contributed in any manner to the personal injury, wrongful death, or property damage, unless the provider failed to comply with the provisions of subsection (3).

(3) In order for any streetlight provider to have the benefit of the limitation on liability as set forth in subsection (2), the streetlight provider must have complied with the following:

(a) The streetlight provider must disclose its designated procedures for providing actual notice of an inoperative or malfunctioning streetlight to its customers through annual inserts in its customers’ bills. The streetlight provider must disclose its designated procedures for providing actual notice of an inoperative or malfunctioning streetlight to the general public, and to its customers if bill inserts are not used, in an annual notice paid for by the streetlight provider and published in the relevant newspapers of general circulation.

(b) A streetlight provider must repair any inoperative or malfunctioning streetlight within 60 days after receiving actual notice that the streetlight is inoperative or malfunctioning.

(c) If a streetlight provider repairs the inoperative or malfunctioning streetlight and the streetlight subsequently again becomes inoperative or malfunctioning, the streetlight provider shall repair such inoperative or malfunctioning streetlight within 60 days after receiving actual notice that the streetlight is again inoperative or malfunctioning subsequent to the prior repair.

(d) After a streetlight provider receives actual notice, investigates the report, and determines that the streetlight is functioning properly, such information shall be noted in the streetlight provider’s business records. Upon receipt of any subsequent actual notice that the streetlight is again inoperative or malfunctioning, the streetlight provider shall repair the streetlight within 60 days after receiving such subsequent actual notice.

(e) If, upon investigation by the streetlight provider after receiving actual notice of any event described in paragraph (b), paragraph (c), or paragraph (d), the streetlight provider determines that the nature of the repair or replacement cannot be achieved within the 60-day period, the streetlight provider shall make a determination as to the time in which it can complete the corrective action and denote such time in its business records. Except as provided in paragraph (f), a streetlight provider under this paragraph may not take more than 180 days to complete the corrective action after receiving actual notice unless such longer delay is related to actions or decisions made or required by the customer with the responsibility for paying the utility bill for such streetlight or related to a tornado, a severe weather event, or other unforeseen event resulting in severe damage that does not give rise to a declared state of emergency, in which case the streetlight provider shall be subject to the time periods set forth in paragraph (f).

(f) For a streetlight provider operating in a county affected by a state of emergency declared by federal, state, or local authorities, the time periods in paragraph (b), paragraph (c), paragraph (d), or paragraph (e) shall be extended to 365 days after the cessation of the emergency or such longer period of time that may be dictated by the circumstances or 60 days after receiving actual notice that the streetlight is inoperative or malfunctioning, whichever is later.

(4) Where the streetlight provider is a public utility or an electric utility, the streetlight provider is not liable for any civil damages for personal injury, wrongful death, or property damage affected or caused by the failure of illumination of such streetlights, regardless of whether the failure of illumination is alleged or demonstrated to have contributed in any manner to the personal injury, wrongful death, or property damage, if the streetlight provider disconnected electric or gas service to the streetlight upon the streetlight customer’s request or as a result of the streetlight customer’s failure to pay electric or gas bills when due or other breach of the applicable streetlight agreement or upon termination of the applicable streetlight agreement. In no event shall a public utility or electric utility be liable or held liable for civil damages for personal injury, wrongful death, or property damage under any circumstance affected or caused by the design, layout, quantity, or placement of streetlights or level of illumination resulting from the proper operation of a streetlight or series of streetlights.

(5) In any civil action for damages arising out of personal injury, wrongful death, or property damage when a streetlight provider’s fault regarding the provision or maintenance of streetlights is at issue, if the streetlight provider responsible for providing or maintaining the streetlights is immune from liability pursuant to this section or is not a party to the litigation, such streetlight provider may not be named on the jury verdict form or be deemed or found in such action to be in any way at fault or responsible for the injury or death or damage that gave rise to the damages.

(6) In no event shall a streetlight provider’s noncompliance with the provisions of subsection (3) create a presumption of negligence on the part of the streetlight provider in any civil action for damages arising out of personal injury, wrongful death, or property damage.

(7) In the event that there is any conflict between this section and s. 768.81, or any other section of the Florida Statutes, this section shall control. Further, nothing in this section shall impact or waive any provision of s. 768.28.

History.—s. 1, ch. 2005-272.



768.139 - Rescue of vulnerable person or domestic animal from a motor vehicle; immunity from civil liability.

768.139 Rescue of vulnerable person or domestic animal from a motor vehicle; immunity from civil liability.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Domestic animal” means a dog, cat, or other animal that is domesticated and may be kept as a household pet. The term does not include livestock or other farm animals.

(b) “Motor vehicle” has the same meaning as provided in s. 320.01.

(c) “Vulnerable person” has the same meaning as provided in s. 435.02.

(2) IMMUNITY FOR DAMAGE TO MOTOR VEHICLE.—A person who enters a motor vehicle, by force or otherwise, for the purpose of removing a vulnerable person or domestic animal is immune from civil liability for damage to the motor vehicle if the person:

(a) Determines the motor vehicle is locked or there is otherwise no reasonable method for the vulnerable person or domestic animal to exit the motor vehicle without assistance.

(b) Has a good faith and reasonable belief, based upon the known circumstances, that entry into the motor vehicle is necessary because the vulnerable person or domestic animal is in imminent danger of suffering harm.

(c) Ensures that law enforcement is notified or 911 called before entering the motor vehicle or immediately thereafter.

(d) Uses no more force to enter the motor vehicle and remove the vulnerable person or domestic animal than is necessary.

(e) Remains with the vulnerable person or domestic animal in a safe location, in reasonable proximity to the motor vehicle, until law enforcement or other first responder arrives.

(3) APPLICABILITY.—This section does not limit or expand any immunity provided under s. 768.13 for the care or treatment of the vulnerable person or domestic animal.

History.—s. 1, ch. 2016-18.



768.14 - Suit by state; waiver of sovereign immunity.

768.14 Suit by state; waiver of sovereign immunity.—Suit by the state or any of its agencies or subdivisions to recover damages in tort shall constitute a waiver of sovereign immunity from liability and suit for damages in tort to the extent of permitting the defendant to counterclaim for damages resulting from the same transaction or occurrence.

History.—s. 1, ch. 67-2204.



768.16 - Wrongful Death Act.

768.16 Wrongful Death Act.—Sections 768.16-768.26 may be cited as the “Florida Wrongful Death Act.”

History.—s. 1, ch. 72-35; s. 105, ch. 2003-1.



768.17 - Legislative intent.

768.17 Legislative intent.—It is the public policy of the state to shift the losses resulting when wrongful death occurs from the survivors of the decedent to the wrongdoer. Sections 768.16-768.26 are remedial and shall be liberally construed.

History.—s. 1, ch. 72-35; s. 106, ch. 2003-1.



768.18 - Definitions.

768.18 Definitions.—As used in ss. 768.16-768.26:

(1) “Survivors” means the decedent’s spouse, children, parents, and, when partly or wholly dependent on the decedent for support or services, any blood relatives and adoptive brothers and sisters. It includes the child born out of wedlock of a mother, but not the child born out of wedlock of the father unless the father has recognized a responsibility for the child’s support.

(2) “Minor children” means children under 25 years of age, notwithstanding the age of majority.

(3) “Support” includes contributions in kind as well as money.

(4) “Services” means tasks, usually of a household nature, regularly performed by the decedent that will be a necessary expense to the survivors of the decedent. These services may vary according to the identity of the decedent and survivor and shall be determined under the particular facts of each case.

(5) “Net accumulations” means the part of the decedent’s expected net business or salary income, including pension benefits, that the decedent probably would have retained as savings and left as part of her or his estate if the decedent had lived her or his normal life expectancy. “Net business or salary income” is the part of the decedent’s probable gross income after taxes, excluding income from investments continuing beyond death, that remains after deducting the decedent’s personal expenses and support of survivors, excluding contributions in kind.

History.—s. 1, ch. 72-35; s. 66, ch. 77-121; s. 40, ch. 77-468; s. 1, ch. 81-183; s. 3, ch. 89-61; s. 1, ch. 90-14; s. 1167, ch. 97-102; s. 107, ch. 2003-1.



768.19 - Right of action.

768.19 Right of action.—When the death of a person is caused by the wrongful act, negligence, default, or breach of contract or warranty of any person, including those occurring on navigable waters, and the event would have entitled the person injured to maintain an action and recover damages if death had not ensued, the person or watercraft that would have been liable in damages if death had not ensued shall be liable for damages as specified in this act notwithstanding the death of the person injured, although death was caused under circumstances constituting a felony.

History.—s. 1, ch. 72-35.



768.20 - Parties.

768.20 Parties.—The action shall be brought by the decedent’s personal representative, who shall recover for the benefit of the decedent’s survivors and estate all damages, as specified in this act, caused by the injury resulting in death. When a personal injury to the decedent results in death, no action for the personal injury shall survive, and any such action pending at the time of death shall abate. The wrongdoer’s personal representative shall be the defendant if the wrongdoer dies before or pending the action. A defense that would bar or reduce a survivor’s recovery if she or he were the plaintiff may be asserted against the survivor, but shall not affect the recovery of any other survivor.

History.—s. 1, ch. 72-35; s. 1168, ch. 97-102.



768.21 - Damages.

768.21 Damages.—All potential beneficiaries of a recovery for wrongful death, including the decedent’s estate, shall be identified in the complaint, and their relationships to the decedent shall be alleged. Damages may be awarded as follows:

(1) Each survivor may recover the value of lost support and services from the date of the decedent’s injury to her or his death, with interest, and future loss of support and services from the date of death and reduced to present value. In evaluating loss of support and services, the survivor’s relationship to the decedent, the amount of the decedent’s probable net income available for distribution to the particular survivor, and the replacement value of the decedent’s services to the survivor may be considered. In computing the duration of future losses, the joint life expectancies of the survivor and the decedent and the period of minority, in the case of healthy minor children, may be considered.

(2) The surviving spouse may also recover for loss of the decedent’s companionship and protection and for mental pain and suffering from the date of injury.

(3) Minor children of the decedent, and all children of the decedent if there is no surviving spouse, may also recover for lost parental companionship, instruction, and guidance and for mental pain and suffering from the date of injury. For the purposes of this subsection, if both spouses die within 30 days of one another as a result of the same wrongful act or series of acts arising out of the same incident, each spouse is considered to have been predeceased by the other.

(4) Each parent of a deceased minor child may also recover for mental pain and suffering from the date of injury. Each parent of an adult child may also recover for mental pain and suffering if there are no other survivors.

(5) Medical or funeral expenses due to the decedent’s injury or death may be recovered by a survivor who has paid them.

(6) The decedent’s personal representative may recover for the decedent’s estate the following:

(a) Loss of earnings of the deceased from the date of injury to the date of death, less lost support of survivors excluding contributions in kind, with interest. Loss of the prospective net accumulations of an estate, which might reasonably have been expected but for the wrongful death, reduced to present money value, may also be recovered:

1. If the decedent’s survivors include a surviving spouse or lineal descendants; or

2. If the decedent is not a minor child as defined in s. 768.18(2), there are no lost support and services recoverable under subsection (1), and there is a surviving parent.

(b) Medical or funeral expenses due to the decedent’s injury or death that have become a charge against her or his estate or that were paid by or on behalf of decedent, excluding amounts recoverable under subsection (5).

(c) Evidence of remarriage of the decedent’s spouse is admissible.

(7) All awards for the decedent’s estate are subject to the claims of creditors who have complied with the requirements of probate law concerning claims.

(8) The damages specified in subsection (3) shall not be recoverable by adult children and the damages specified in subsection (4) shall not be recoverable by parents of an adult child with respect to claims for medical negligence as defined by s. 766.106(1).

History.—s. 1, ch. 72-35; s. 2, ch. 81-183; s. 1, ch. 85-260; s. 2, ch. 90-14; s. 1169, ch. 97-102; s. 1, ch. 2002-44; s. 66, ch. 2003-416.



768.22 - Form of verdict.

768.22 Form of verdict.—The amounts awarded to each survivor and to the estate shall be stated separately in the verdict.

History.—s. 1, ch. 72-35.



768.23 - Protection of minors and incompetents.

768.23 Protection of minors and incompetents.—The court shall provide protection for any amount awarded for the benefit of a minor child or an incompetent pursuant to the Florida Guardianship Law.

History.—s. 1, ch. 72-35.



768.24 - Death of a survivor before judgment.

768.24 Death of a survivor before judgment.—A survivor’s death before final judgment shall limit the survivor’s recovery to lost support and services to the date of his or her death. The personal representative shall pay the amount recovered to the personal representative of the deceased survivor.

History.—s. 1, ch. 72-35; s. 1170, ch. 97-102.



768.25 - Court approval of settlements.

768.25 Court approval of settlements.—While an action under this act is pending, no settlement as to amount or apportionment among the beneficiaries which is objected to by any survivor or which affects a survivor who is a minor or an incompetent shall be effective unless approved by the court.

History.—s. 1, ch. 72-35.



768.26 - Litigation expenses.

768.26 Litigation expenses.—Attorneys’ fees and other expenses of litigation shall be paid by the personal representative and deducted from the awards to the survivors and the estate in proportion to the amounts awarded to them, but expenses incurred for the benefit of a particular survivor or the estate shall be paid from their awards.

History.—s. 1, ch. 72-35.



768.28 - Waiver of sovereign immunity in tort actions; recovery limits; limitation on attorney fees; statute of limitations; exclusions; indemnification; risk management programs.

768.28 Waiver of sovereign immunity in tort actions; recovery limits; limitation on attorney fees; statute of limitations; exclusions; indemnification; risk management programs.—

(1) In accordance with s. 13, Art. X of the State Constitution, the state, for itself and for its agencies or subdivisions, hereby waives sovereign immunity for liability for torts, but only to the extent specified in this act. Actions at law against the state or any of its agencies or subdivisions to recover damages in tort for money damages against the state or its agencies or subdivisions for injury or loss of property, personal injury, or death caused by the negligent or wrongful act or omission of any employee of the agency or subdivision while acting within the scope of the employee’s office or employment under circumstances in which the state or such agency or subdivision, if a private person, would be liable to the claimant, in accordance with the general laws of this state, may be prosecuted subject to the limitations specified in this act. Any such action may be brought in the county where the property in litigation is located or, if the affected agency or subdivision has an office in such county for the transaction of its customary business, where the cause of action accrued. However, any such action against a state university board of trustees shall be brought in the county in which that university’s main campus is located or in the county in which the cause of action accrued if the university maintains therein a substantial presence for the transaction of its customary business.

(2) As used in this act, “state agencies or subdivisions” include the executive departments, the Legislature, the judicial branch (including public defenders), and the independent establishments of the state, including state university boards of trustees; counties and municipalities; and corporations primarily acting as instrumentalities or agencies of the state, counties, or municipalities, including the Florida Space Authority.

(3) Except for a municipality and the Florida Space Authority, the affected agency or subdivision may, at its discretion, request the assistance of the Department of Financial Services in the consideration, adjustment, and settlement of any claim under this act.

(4) Subject to the provisions of this section, any state agency or subdivision shall have the right to appeal any award, compromise, settlement, or determination to the court of appropriate jurisdiction.

(5) The state and its agencies and subdivisions shall be liable for tort claims in the same manner and to the same extent as a private individual under like circumstances, but liability shall not include punitive damages or interest for the period before judgment. Neither the state nor its agencies or subdivisions shall be liable to pay a claim or a judgment by any one person which exceeds the sum of $200,000 or any claim or judgment, or portions thereof, which, when totaled with all other claims or judgments paid by the state or its agencies or subdivisions arising out of the same incident or occurrence, exceeds the sum of $300,000. However, a judgment or judgments may be claimed and rendered in excess of these amounts and may be settled and paid pursuant to this act up to $200,000 or $300,000, as the case may be; and that portion of the judgment that exceeds these amounts may be reported to the Legislature, but may be paid in part or in whole only by further act of the Legislature. Notwithstanding the limited waiver of sovereign immunity provided herein, the state or an agency or subdivision thereof may agree, within the limits of insurance coverage provided, to settle a claim made or a judgment rendered against it without further action by the Legislature, but the state or agency or subdivision thereof shall not be deemed to have waived any defense of sovereign immunity or to have increased the limits of its liability as a result of its obtaining insurance coverage for tortious acts in excess of the $200,000 or $300,000 waiver provided above. The limitations of liability set forth in this subsection shall apply to the state and its agencies and subdivisions whether or not the state or its agencies or subdivisions possessed sovereign immunity before July 1, 1974.

(6)(a) An action may not be instituted on a claim against the state or one of its agencies or subdivisions unless the claimant presents the claim in writing to the appropriate agency, and also, except as to any claim against a municipality or the Florida Space Authority, presents such claim in writing to the Department of Financial Services, within 3 years after such claim accrues and the Department of Financial Services or the appropriate agency denies the claim in writing; except that, if:

1. Such claim is for contribution pursuant to s. 768.31, it must be so presented within 6 months after the judgment against the tortfeasor seeking contribution has become final by lapse of time for appeal or after appellate review or, if there is no such judgment, within 6 months after the tortfeasor seeking contribution has either discharged the common liability by payment or agreed, while the action is pending against her or him, to discharge the common liability; or

2. Such action is for wrongful death, the claimant must present the claim in writing to the Department of Financial Services within 2 years after the claim accrues.

(b) For purposes of this section, the requirements of notice to the agency and denial of the claim pursuant to paragraph (a) are conditions precedent to maintaining an action but shall not be deemed to be elements of the cause of action and shall not affect the date on which the cause of action accrues.

(c) The claimant shall also provide to the agency the claimant’s date and place of birth and social security number if the claimant is an individual, or a federal identification number if the claimant is not an individual. The claimant shall also state the case style, tribunal, the nature and amount of all adjudicated penalties, fines, fees, victim restitution fund, and other judgments in excess of $200, whether imposed by a civil, criminal, or administrative tribunal, owed by the claimant to the state, its agency, officer or subdivision. If there exists no prior adjudicated unpaid claim in excess of $200, the claimant shall so state.

(d) For purposes of this section, complete, accurate, and timely compliance with the requirements of paragraph (c) shall occur prior to settlement payment, close of discovery or commencement of trial, whichever is sooner; provided the ability to plead setoff is not precluded by the delay. This setoff shall apply only against that part of the settlement or judgment payable to the claimant, minus claimant’s reasonable attorney’s fees and costs. Incomplete or inaccurate disclosure of unpaid adjudicated claims due the state, its agency, officer, or subdivision, may be excused by the court upon a showing by the preponderance of the evidence of the claimant’s lack of knowledge of an adjudicated claim and reasonable inquiry by, or on behalf of, the claimant to obtain the information from public records. Unless the appropriate agency had actual notice of the information required to be disclosed by paragraph (c) in time to assert a setoff, an unexcused failure to disclose shall, upon hearing and order of court, cause the claimant to be liable for double the original undisclosed judgment and, upon further motion, the court shall enter judgment for the agency in that amount. Except as provided otherwise in this subsection, the failure of the Department of Financial Services or the appropriate agency to make final disposition of a claim within 6 months after it is filed shall be deemed a final denial of the claim for purposes of this section. For purposes of this subsection, in medical malpractice actions and in wrongful death actions, the failure of the Department of Financial Services or the appropriate agency to make final disposition of a claim within 90 days after it is filed shall be deemed a final denial of the claim. The statute of limitations for medical malpractice actions and wrongful death actions is tolled for the period of time taken by the Department of Financial Services or the appropriate agency to deny the claim. The provisions of this subsection do not apply to such claims as may be asserted by counterclaim pursuant to s. 768.14.

(7) In actions brought pursuant to this section, process shall be served upon the head of the agency concerned and also, except as to a defendant municipality or the Florida Space Authority, upon the Department of Financial Services; and the department or the agency concerned shall have 30 days within which to plead thereto.

(8) No attorney may charge, demand, receive, or collect, for services rendered, fees in excess of 25 percent of any judgment or settlement.

(9)(a) No officer, employee, or agent of the state or of any of its subdivisions shall be held personally liable in tort or named as a party defendant in any action for any injury or damage suffered as a result of any act, event, or omission of action in the scope of her or his employment or function, unless such officer, employee, or agent acted in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property. However, such officer, employee, or agent shall be considered an adverse witness in a tort action for any injury or damage suffered as a result of any act, event, or omission of action in the scope of her or his employment or function. The exclusive remedy for injury or damage suffered as a result of an act, event, or omission of an officer, employee, or agent of the state or any of its subdivisions or constitutional officers shall be by action against the governmental entity, or the head of such entity in her or his official capacity, or the constitutional officer of which the officer, employee, or agent is an employee, unless such act or omission was committed in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property. The state or its subdivisions shall not be liable in tort for the acts or omissions of an officer, employee, or agent committed while acting outside the course and scope of her or his employment or committed in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property.

(b) As used in this subsection, the term:

1. “Employee” includes any volunteer firefighter.

2. “Officer, employee, or agent” includes, but is not limited to, any health care provider when providing services pursuant to s. 766.1115; any nonprofit independent college or university located and chartered in this state which owns or operates an accredited medical school, and its employees or agents, when providing patient services pursuant to paragraph (10)(f); and any public defender or her or his employee or agent, including, among others, an assistant public defender and an investigator.

(c) For purposes of the waiver of sovereign immunity only, a member of the Florida National Guard is not acting within the scope of state employment when performing duty under the provisions of Title 10 or Title 32 of the United States Code or other applicable federal law; and neither the state nor any individual may be named in any action under this chapter arising from the performance of such federal duty.

(d) The employing agency of a law enforcement officer as defined in s. 943.10 is not liable for injury, death, or property damage effected or caused by a person fleeing from a law enforcement officer in a motor vehicle if:

1. The pursuit is conducted in a manner that does not involve conduct by the officer which is so reckless or wanting in care as to constitute disregard of human life, human rights, safety, or the property of another;

2. At the time the law enforcement officer initiates the pursuit, the officer reasonably believes that the person fleeing has committed a forcible felony as defined in s. 776.08; and

3. The pursuit is conducted by the officer pursuant to a written policy governing high-speed pursuit adopted by the employing agency. The policy must contain specific procedures concerning the proper method to initiate and terminate high-speed pursuit. The law enforcement officer must have received instructional training from the employing agency on the written policy governing high-speed pursuit.

1(10)(a) Health care providers or vendors, or any of their employees or agents, that have contractually agreed to act as agents of the Department of Corrections to provide health care services to inmates of the state correctional system shall be considered agents of the State of Florida, Department of Corrections, for the purposes of this section, while acting within the scope of and pursuant to guidelines established in said contract or by rule. The contracts shall provide for the indemnification of the state by the agent for any liabilities incurred up to the limits set out in this chapter.

(b) This subsection shall not be construed as designating persons providing contracted health care services to inmates as employees or agents of the state for the purposes of chapter 440.

(c) For purposes of this section, regional poison control centers created in accordance with s. 395.1027 and coordinated and supervised under the Division of Children’s Medical Services Prevention and Intervention of the Department of Health, or any of their employees or agents, shall be considered agents of the State of Florida, Department of Health. Any contracts with poison control centers must provide, to the extent permitted by law, for the indemnification of the state by the agency for any liabilities incurred up to the limits set out in this chapter.

(d) For the purposes of this section, operators, dispatchers, and providers of security for rail services and rail facility maintenance providers in the South Florida Rail Corridor, or any of their employees or agents, performing such services under contract with and on behalf of the South Florida Regional Transportation Authority or the Department of Transportation shall be considered agents of the state while acting within the scope of and pursuant to guidelines established in said contract or by rule.

(e) For purposes of this section, a professional firm that provides monitoring and inspection services of the work required for state roadway, bridge, or other transportation facility construction projects, or any of the firm’s employees performing such services, shall be considered agents of the Department of Transportation while acting within the scope of the firm’s contract with the Department of Transportation to ensure that the project is constructed in conformity with the project’s plans, specifications, and contract provisions. Any contract between the professional firm and the state, to the extent permitted by law, shall provide for the indemnification of the department for any liability, including reasonable attorney’s fees, incurred up to the limits set out in this chapter to the extent caused by the negligence of the firm or its employees. This paragraph shall not be construed as designating persons who provide monitoring and inspection services as employees or agents of the state for purposes of chapter 440. This paragraph is not applicable to the professional firm or its employees if involved in an accident while operating a motor vehicle. This paragraph is not applicable to a firm engaged by the Department of Transportation for the design or construction of a state roadway, bridge, or other transportation facility construction project or to its employees, agents, or subcontractors.

(f) For purposes of this section, any nonprofit independent college or university located and chartered in this state which owns or operates an accredited medical school, or any of its employees or agents, and which has agreed in an affiliation agreement or other contract to provide, or permit its employees or agents to provide, patient services as agents of a teaching hospital, is considered an agent of the teaching hospital while acting within the scope of and pursuant to guidelines established in the affiliation agreement or other contract. To the extent allowed by law, the contract must provide for the indemnification of the teaching hospital, up to the limits set out in this chapter, by the agent for any liability incurred which was caused by the negligence of the college or university or its employees or agents. The contract must also provide that those limited portions of the college, university, or medical school which are directly providing services pursuant to the contract and which are considered an agent of the teaching hospital for purposes of this section are deemed to be acting on behalf of a public agency as defined in s. 119.011(2).

1. For purposes of this paragraph, the term:

a. “Employee or agent” means an officer, employee, agent, or servant of a nonprofit independent college or university located and chartered in this state which owns or operates an accredited medical school, including, but not limited to, the faculty of the medical school, any health care practitioner or licensee as defined in s. 456.001 for which the college or university is vicariously liable, and the staff or administrators of the medical school.

b. “Patient services” mean:

(I) Comprehensive health care services as defined in s. 641.19, including any related administrative service, provided to patients in a teaching hospital;

(II) Training and supervision of interns, residents, and fellows providing patient services in a teaching hospital; or

(III) Training and supervision of medical students in a teaching hospital.

c. “Teaching hospital” means a teaching hospital as defined in s. 408.07 which is owned or operated by the state, a county or municipality, a public health trust, a special taxing district, a governmental entity having health care responsibilities, or a not-for-profit entity that operates such facility as an agent of the state, or a political subdivision of the state, under a lease or other contract.

2. The teaching hospital or the medical school, or its employees or agents, must provide notice to each patient, or the patient’s legal representative, that the college or university that owns or operates the medical school and the employees or agents of that college or university are acting as agents of the teaching hospital and that the exclusive remedy for injury or damage suffered as the result of any act or omission of the teaching hospital, the college or university that owns or operates the medical school, or the employees or agents of the college or university, while acting within the scope of duties pursuant to the affiliation agreement or other contract with a teaching hospital, is by commencement of an action pursuant to the provisions of this section. This notice requirement may be met by posting the notice in a place conspicuous to all persons.

3. This paragraph does not designate any employee providing contracted patient services in a teaching hospital as an employee or agent of the state for purposes of chapter 440.

(11)(a) Providers or vendors, or any of their employees or agents, that have contractually agreed to act on behalf of the state as agents of the Department of Juvenile Justice to provide services to children in need of services, families in need of services, or juvenile offenders are, solely with respect to such services, agents of the state for purposes of this section while acting within the scope of and pursuant to guidelines established in the contract or by rule. A contract must provide for the indemnification of the state by the agent for any liabilities incurred up to the limits set out in this chapter.

(b) This subsection does not designate a person who provides contracted services to juvenile offenders as an employee or agent of the state for purposes of chapter 440.

(12)(a) A health care practitioner, as defined in s. 456.001(4), who has contractually agreed to act as an agent of a state university board of trustees to provide medical services to a student athlete for participation in or as a result of intercollegiate athletics, to include team practices, training, and competitions, shall be considered an agent of the respective state university board of trustees, for the purposes of this section, while acting within the scope of and pursuant to guidelines established in that contract. The contracts shall provide for the indemnification of the state by the agent for any liabilities incurred up to the limits set out in this chapter.

(b) This subsection shall not be construed as designating persons providing contracted health care services to athletes as employees or agents of a state university board of trustees for the purposes of chapter 440.

(13) Laws allowing the state or its agencies or subdivisions to buy insurance are still in force and effect and are not restricted in any way by the terms of this act.

(14) Every claim against the state or one of its agencies or subdivisions for damages for a negligent or wrongful act or omission pursuant to this section shall be forever barred unless the civil action is commenced by filing a complaint in the court of appropriate jurisdiction within 4 years after such claim accrues; except that an action for contribution must be commenced within the limitations provided in s. 768.31(4), and an action for damages arising from medical malpractice or wrongful death must be commenced within the limitations for such actions in s. 95.11(4).

(15) No action may be brought against the state or any of its agencies or subdivisions by anyone who unlawfully participates in a riot, unlawful assembly, public demonstration, mob violence, or civil disobedience if the claim arises out of such riot, unlawful assembly, public demonstration, mob violence, or civil disobedience. Nothing in this act shall abridge traditional immunities pertaining to statements made in court.

(16)(a) The state and its agencies and subdivisions are authorized to be self-insured, to enter into risk management programs, or to purchase liability insurance for whatever coverage they may choose, or to have any combination thereof, in anticipation of any claim, judgment, and claims bill which they may be liable to pay pursuant to this section. Agencies or subdivisions, and sheriffs, that are subject to homogeneous risks may purchase insurance jointly or may join together as self-insurers to provide other means of protection against tort claims, any charter provisions or laws to the contrary notwithstanding.

(b) Claims files maintained by any risk management program administered by the state, its agencies, and its subdivisions are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution until termination of all litigation and settlement of all claims arising out of the same incident, although portions of the claims files may remain exempt, as otherwise provided by law. Claims files records may be released to other governmental agencies upon written request and demonstration of need; such records held by the receiving agency remain confidential and exempt as provided for in this paragraph.

(c) Portions of meetings and proceedings conducted pursuant to any risk management program administered by the state, its agencies, or its subdivisions, which relate solely to the evaluation of claims filed with the risk management program or which relate solely to offers of compromise of claims filed with the risk management program are exempt from the provisions of s. 286.011 and s. 24(b), Art. I of the State Constitution. Until termination of all litigation and settlement of all claims arising out of the same incident, persons privy to discussions pertinent to the evaluation of a filed claim shall not be subject to subpoena in any administrative or civil proceeding with regard to the content of those discussions.

(d) Minutes of the meetings and proceedings of any risk management program administered by the state, its agencies, or its subdivisions, which relate solely to the evaluation of claims filed with the risk management program or which relate solely to offers of compromise of claims filed with the risk management program are exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution until termination of all litigation and settlement of all claims arising out of the same incident.

(17) This section, as amended by chapter 81-317, Laws of Florida, shall apply only to causes of actions which accrue on or after October 1, 1981.

(18) No provision of this section, or of any other section of the Florida Statutes, whether read separately or in conjunction with any other provision, shall be construed to waive the immunity of the state or any of its agencies from suit in federal court, as such immunity is guaranteed by the Eleventh Amendment to the Constitution of the United States, unless such waiver is explicitly and definitely stated to be a waiver of the immunity of the state and its agencies from suit in federal court. This subsection shall not be construed to mean that the state has at any time previously waived, by implication, its immunity, or that of any of its agencies, from suit in federal court through any statute in existence prior to June 24, 1984.

(19) Neither the state nor any agency or subdivision of the state waives any defense of sovereign immunity, or increases the limits of its liability, upon entering into a contractual relationship with another agency or subdivision of the state. Such a contract must not contain any provision that requires one party to indemnify or insure the other party for the other party’s negligence or to assume any liability for the other party’s negligence. This does not preclude a party from requiring a nongovernmental entity to provide such indemnification or insurance. The restrictions of this subsection do not prevent a regional water supply authority from indemnifying and assuming the liabilities of its member governments for obligations arising from past acts or omissions at or with property acquired from a member government by the authority and arising from the acts or omissions of the authority in performing activities contemplated by an interlocal agreement. Such indemnification may not be considered to increase or otherwise waive the limits of liability to third-party claimants established by this section.

(20) Every municipality, and any agency thereof, is authorized to undertake to indemnify those employees that are exposed to personal liability pursuant to the Clean Air Act Amendments of 1990, 42 U.S.C.A. ss. 7401 et seq., and all rules and regulations adopted to implement that act, for acts performed within the course and scope of their employment with the municipality or its agency, including but not limited to indemnification pertaining to the holding, transfer, or disposition of allowances allocated to the municipality’s or its agency’s electric generating units, and the monitoring, submission, certification, and compliance with permits, permit applications, records, compliance plans, and reports for those units, when such acts are performed within the course and scope of their employment with the municipality or its agency. The authority to indemnify under this section covers every act by an employee when such act is performed within the course and scope of her or his employment with the municipality or its agency, but does not cover any act of willful misconduct or any intentional or knowing violation of any law by the employee. The authority to indemnify under this section includes, but is not limited to, the authority to pay any fine and provide legal representation in any action.

History.—s. 1, ch. 73-313; s. 1, ch. 74-235; ss. 1, 2, 3, ch. 77-86; s. 9, ch. 79-139; s. 1, ch. 79-253; s. 284, ch. 79-400; s. 1, ch. 80-271; ss. 1, 2, ch. 81-317; s. 1, ch. 83-44; s. 1, ch. 83-257; s. 1, ch. 84-29; s. 1, ch. 84-335; s. 21, ch. 86-183; s. 1, ch. 86-184; s. 3, ch. 87-134; s. 2, ch. 88-173; ss. 55, 61, ch. 89-300; s. 92, ch. 89-360; s. 8, ch. 90-192; s. 3, ch. 91-209; s. 112, ch. 92-33; ss. 2, 11, ch. 92-278; s. 1, ch. 93-89; s. 34, ch. 93-129; s. 1, ch. 94-76; s. 2, ch. 94-147; s. 70, ch. 94-209; s. 21, ch. 94-321; s. 428, ch. 96-406; s. 34, ch. 97-93; s. 1809, ch. 97-102; s. 4, ch. 98-402; s. 289, ch. 99-8; s. 9, ch. 2000-155; s. 97, ch. 2002-20; s. 24, ch. 2002-183; s. 2, ch. 2002-401; s. 9, ch. 2003-159; s. 1903, ch. 2003-261; s. 1, ch. 2003-290; s. 67, ch. 2003-416; s. 1, ch. 2006-234; s. 1, ch. 2010-26; s. 1, ch. 2011-113; s. 3, ch. 2011-219; s. 126, ch. 2012-184; s. 12, ch. 2016-139.

1Note.—Section 12, ch. 2016-139, created paragraph (10)(g), effective “December 31, 2018, or upon enactment of the Nurse Licensure Compact into law by 26 states, whichever occurs first.” When s. 12, ch. 2016-139, takes effect, paragraph (10)(g) will read:

(g) For the purposes of this section, the executive director of the Board of Nursing, when serving as the state administrator of the Nurse Licensure Compact pursuant to s. 464.0095, and any administrator, officer, executive director, employee, or representative of the Interstate Commission of Nurse Licensure Compact Administrators, when acting within the scope of their employment, duties, or responsibilities in this state, are considered agents of the state. The commission shall pay any claims or judgments pursuant to this section and may maintain insurance coverage to pay any such claims or judgments.



768.295 - Strategic Lawsuits Against Public Participation (SLAPP) prohibited.

768.295 Strategic Lawsuits Against Public Participation (SLAPP) prohibited.—

(1) It is the intent of the Legislature to protect the right in Florida to exercise the rights of free speech in connection with public issues, and the rights to peacefully assemble, instruct representatives, and petition for redress of grievances before the various governmental entities of this state as protected by the First Amendment to the United States Constitution and s. 5, Art. I of the State Constitution. It is the public policy of this state that a person or governmental entity not engage in SLAPP suits because such actions are inconsistent with the right of persons to exercise such constitutional rights of free speech in connection with public issues. Therefore, the Legislature finds and declares that prohibiting such lawsuits as herein described will preserve this fundamental state policy, preserve the constitutional rights of persons in Florida, and assure the continuation of representative government in this state. It is the intent of the Legislature that such lawsuits be expeditiously disposed of by the courts.

(2) As used in this section, the phrase or term:

(a) “Free speech in connection with public issues” means any written or oral statement that is protected under applicable law and is made before a governmental entity in connection with an issue under consideration or review by a governmental entity, or is made in or in connection with a play, movie, television program, radio broadcast, audiovisual work, book, magazine article, musical work, news report, or other similar work.

(b) “Governmental entity” or “government entity” means the state, including the executive, legislative, and the judicial branches of government and the independent establishments of the state, counties, municipalities, corporations primarily acting as instrumentalities of the state, counties, or municipalities, districts, authorities, boards, commissions, or any agencies thereof.

(3) A person or governmental entity in this state may not file or cause to be filed, through its employees or agents, any lawsuit, cause of action, claim, cross-claim, or counterclaim against another person or entity without merit and primarily because such person or entity has exercised the constitutional right of free speech in connection with a public issue, or right to peacefully assemble, to instruct representatives of government, or to petition for redress of grievances before the various governmental entities of this state, as protected by the First Amendment to the United States Constitution and s. 5, Art. I of the State Constitution.

(4) A person or entity sued by a governmental entity or another person in violation of this section has a right to an expeditious resolution of a claim that the suit is in violation of this section. A person or entity may move the court for an order dismissing the action or granting final judgment in favor of that person or entity. The person or entity may file a motion for summary judgment, together with supplemental affidavits, seeking a determination that the claimant’s or governmental entity’s lawsuit has been brought in violation of this section. The claimant or governmental entity shall thereafter file a response and any supplemental affidavits. As soon as practicable, the court shall set a hearing on the motion, which shall be held at the earliest possible time after the filing of the claimant’s or governmental entity’s response. The court may award, subject to the limitations in s. 768.28, the party sued by a governmental entity actual damages arising from a governmental entity’s violation of this section. The court shall award the prevailing party reasonable attorney fees and costs incurred in connection with a claim that an action was filed in violation of this section.

(5) In any case filed by a governmental entity which is found by a court to be in violation of this section, the governmental entity shall report such finding and provide a copy of the court’s order to the Attorney General no later than 30 days after such order is final. The Attorney General shall report any violation of this section by a governmental entity to the Cabinet, the President of the Senate, and the Speaker of the House of Representatives. A copy of such report shall be provided to the affected governmental entity.

History.—s. 1, ch. 2000-174; s. 1, ch. 2015-70.



768.31 - Contribution among tortfeasors.

768.31 Contribution among tortfeasors.—

(1) SHORT TITLE.—This act shall be cited as the “Uniform Contribution Among Tortfeasors Act.”

(2) RIGHT TO CONTRIBUTION.—

(a) Except as otherwise provided in this act, when two or more persons become jointly or severally liable in tort for the same injury to person or property, or for the same wrongful death, there is a right of contribution among them even though judgment has not been recovered against all or any of them.

(b) The right of contribution exists only in favor of a tortfeasor who has paid more than her or his pro rata share of the common liability, and the tortfeasor’s total recovery is limited to the amount paid by her or him in excess of her or his pro rata share. No tortfeasor is compelled to make contribution beyond her or his own pro rata share of the entire liability.

(c) There is no right of contribution in favor of any tortfeasor who has intentionally (willfully or wantonly) caused or contributed to the injury or wrongful death.

(d) A tortfeasor who enters into a settlement with a claimant is not entitled to recover contribution from another tortfeasor whose liability for the injury or wrongful death is not extinguished by the settlement or in respect to any amount paid in a settlement which is in excess of what was reasonable.

(e) A liability insurer who by payment has discharged in full or in part the liability of a tortfeasor and has thereby discharged in full its obligation as insurer is subrogated to the tortfeasor’s right of contribution to the extent of the amount it has paid in excess of the tortfeasor’s pro rata share of the common liability. This provision does not limit or impair any right of subrogation arising from any other relationship.

(f) This act does not impair any right of indemnity under existing law. When one tortfeasor is entitled to indemnity from another, the right of the indemnity obligee is for indemnity and not contribution, and the indemnity obligor is not entitled to contribution from the obligee for any portion of her or his indemnity obligation.

(g) This act shall not apply to breaches of trust or of other fiduciary obligation.

(3) PRO RATA SHARES.—In determining the pro rata shares of tortfeasors in the entire liability:

(a) Their relative degrees of fault shall be the basis for allocation of liability.

(b) If equity requires, the collective liability of some as a group shall constitute a single share.

(c) Principles of equity applicable to contribution generally shall apply.

(4) ENFORCEMENT.—

(a) Whether or not judgment has been entered in an action against two or more tortfeasors for the same injury or wrongful death, contribution may be enforced by separate action.

(b) When a judgment has been entered in an action against two or more tortfeasors for the same injury or wrongful death, contribution may be enforced in that action by judgment in favor of one against other judgment defendants, by motion upon notice to all parties to the action.

(c) If there is a judgment for the injury or wrongful death against the tortfeasor seeking contribution, any separate action by her or him to enforce contribution must be commenced within 1 year after the judgment has become final by lapse of time for appeal or after appellate review.

(d) If there is no judgment for the injury or wrongful death against the tortfeasor seeking contribution, the tortfeasor’s right of contribution is barred unless she or he has either:

1. Discharged by payment the common liability within the statute of limitations period applicable to claimant’s right of action against her or him and has commenced her or his action for contribution within 1 year after payment, or

2. Agreed, while action is pending against her or him, to discharge the common liability and has within 1 year after the agreement paid the liability and commenced her or his action for contribution.

(e) The recovery of a judgment for an injury or wrongful death against one tortfeasor does not of itself discharge the other tortfeasors from liability for the injury or wrongful death unless the judgment is satisfied. The satisfaction of the judgment does not impair any right of contribution.

(f) The judgment of the court in determining the liability of the several defendants to the claimant for an injury or wrongful death shall be binding as among such defendants in determining their right to contribution.

(5) RELEASE OR COVENANT NOT TO SUE.—When a release or a covenant not to sue or not to enforce judgment is given in good faith to one of two or more persons liable in tort for the same injury or the same wrongful death:

(a) It does not discharge any of the other tortfeasors from liability for the injury or wrongful death unless its terms so provide, but it reduces the claim against the others to the extent of any amount stipulated by the release or the covenant, or in the amount of the consideration paid for it, whichever is the greater; and,

(b) It discharges the tortfeasor to whom it is given from all liability for contribution to any other tortfeasor.

(6) UNIFORMITY OF INTERPRETATION.—This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.

(7) PENDING CAUSES OF ACTION.—This act shall apply to all causes of action pending on June 12, 1975, wherein the rights of contribution among joint tortfeasors is involved and to cases thereafter filed.

History.—ss. 1, 4, ch. 75-108; s. 1, ch. 76-186; s. 1171, ch. 97-102.



768.35 - Continuing domestic violence.

768.35 Continuing domestic violence.—

(1) A victim of domestic violence, as defined in s. 741.28, who has suffered repeated physical or psychological injuries over an extended period of time, as a result of continuing domestic violence, has a cause of action against the perpetrator responsible for the violence.

(2) The action may be brought in any court of competent jurisdiction to recover compensatory and punitive damages against the perpetrator causing the continued domestic violence. No plaintiff however, may recover twice for the same incident which gives rise to the cause of action.

(3) Actions for recovery under this section must be commenced within 4 years. The time within which an action for recovery under this section must be begun runs from the time the last incident of domestic violence occurs.

(4) Notwithstanding any other provision of law, punitive damages awarded in any civil tort action involving domestic violence as defined in s. 741.28 shall not be governed by the provisions of s. 768.73. The state hereby waives its right to collect any punitive damages from any victim of domestic violence not collected as of the effective date of this act.

History.—s. 9, ch. 95-182; s. 37, ch. 95-184.



768.36 - Alcohol or drug defense.

768.36 Alcohol or drug defense.—

(1) As used in this section, the term:

(a) “Alcoholic beverage” means distilled spirits and any beverage that contains 0.5 percent or more alcohol by volume as determined in accordance with s. 561.01(4)(b).

(b) “Drug” means any chemical substance set forth in s. 877.111 or any substance controlled under chapter 893. The term does not include any drug or medication obtained pursuant to a prescription as defined in s. 893.02 which was taken in accordance with the prescription, or any medication that is authorized under state or federal law for general distribution and use without a prescription in treating human diseases, ailments, or injuries and that was taken in the recommended dosage.

(2) In any civil action, a plaintiff may not recover any damages for loss or injury to his or her person or property if the trier of fact finds that, at the time the plaintiff was injured:

(a) The plaintiff was under the influence of any alcoholic beverage or drug to the extent that the plaintiff’s normal faculties were impaired or the plaintiff had a blood or breath alcohol level of 0.08 percent or higher; and

(b) As a result of the influence of such alcoholic beverage or drug the plaintiff was more than 50 percent at fault for his or her own harm.

History.—s. 20, ch. 99-225; s. 27, ch. 2016-145.



768.37 - Limitation on civil liability arising from long-term consumption of food and nonalcoholic beverages.

768.37 Limitation on civil liability arising from long-term consumption of food and nonalcoholic beverages.—No manufacturer, distributor, or seller of foods or nonalcoholic beverages intended for human consumption shall be subject to civil liability for personal injury or wrongful death to the extent such liability is premised upon a person’s weight gain or obesity, or a health condition related to weight gain or obesity, resulting from the person’s long-term consumption of such foods or nonalcoholic beverages. For purposes of this section, the term “long-term” means the cumulative effect of multiple instances over a period of time and not the effect of a single or isolated instance. Such limitation on civil liability shall not bar a claim for damages if otherwise available under any other provision of law against a manufacturer, distributor, or seller of foods or nonalcoholic beverages if such manufacturer, distributor, or seller has failed to provide nutritional content information as required by any applicable state or federal statute or regulation, or has provided materially false or misleading information to the public.

History.—s. 1, ch. 2004-88.






Part II - DAMAGES (ss. 768.71-768.81)

768.71 - Applicability; conflicts.

768.71 Applicability; conflicts.—

(1) Except as otherwise specifically provided, this part applies to any action for damages, whether in tort or in contract.

(2) This part applies only to causes of action arising on or after July 1, 1986, and does not apply to any cause of action arising before that date.

(3) If a provision of this part is in conflict with any other provision of the Florida Statutes, such other provision shall apply.

History.—s. 50, ch. 86-160.



768.72 - Pleading in civil actions; claim for punitive damages.

768.72 Pleading in civil actions; claim for punitive damages.—

(1) In any civil action, no claim for punitive damages shall be permitted unless there is a reasonable showing by evidence in the record or proffered by the claimant which would provide a reasonable basis for recovery of such damages. The claimant may move to amend her or his complaint to assert a claim for punitive damages as allowed by the rules of civil procedure. The rules of civil procedure shall be liberally construed so as to allow the claimant discovery of evidence which appears reasonably calculated to lead to admissible evidence on the issue of punitive damages. No discovery of financial worth shall proceed until after the pleading concerning punitive damages is permitted.

(2) A defendant may be held liable for punitive damages only if the trier of fact, based on clear and convincing evidence, finds that the defendant was personally guilty of intentional misconduct or gross negligence. As used in this section, the term:

(a) “Intentional misconduct” means that the defendant had actual knowledge of the wrongfulness of the conduct and the high probability that injury or damage to the claimant would result and, despite that knowledge, intentionally pursued that course of conduct, resulting in injury or damage.

(b) “Gross negligence” means that the defendant’s conduct was so reckless or wanting in care that it constituted a conscious disregard or indifference to the life, safety, or rights of persons exposed to such conduct.

(3) In the case of an employer, principal, corporation, or other legal entity, punitive damages may be imposed for the conduct of an employee or agent only if the conduct of the employee or agent meets the criteria specified in subsection (2) and:

(a) The employer, principal, corporation, or other legal entity actively and knowingly participated in such conduct;

(b) The officers, directors, or managers of the employer, principal, corporation, or other legal entity knowingly condoned, ratified, or consented to such conduct; or

(c) The employer, principal, corporation, or other legal entity engaged in conduct that constituted gross negligence and that contributed to the loss, damages, or injury suffered by the claimant.

(4) The provisions of this section shall be applied to all causes of action arising after the effective date of this act.

History.—s. 51, ch. 86-160; s. 1172, ch. 97-102; s. 22, ch. 99-225.



768.725 - Punitive damages; burden of proof.

768.725 Punitive damages; burden of proof.—In all civil actions, the plaintiff must establish at trial, by clear and convincing evidence, its entitlement to an award of punitive damages. The “greater weight of the evidence” burden of proof applies to a determination of the amount of damages.

History.—s. 21, ch. 99-225.



768.73 - Punitive damages; limitation.

768.73 Punitive damages; limitation.—

(1)(a) Except as provided in paragraphs (b) and (c), an award of punitive damages may not exceed the greater of:

1. Three times the amount of compensatory damages awarded to each claimant entitled thereto, consistent with the remaining provisions of this section; or

2. The sum of $500,000.

(b) Where the fact finder determines that the wrongful conduct proven under this section was motivated solely by unreasonable financial gain and determines that the unreasonably dangerous nature of the conduct, together with the high likelihood of injury resulting from the conduct, was actually known by the managing agent, director, officer, or other person responsible for making policy decisions on behalf of the defendant, it may award an amount of punitive damages not to exceed the greater of:

1. Four times the amount of compensatory damages awarded to each claimant entitled thereto, consistent with the remaining provisions of this section; or

2. The sum of $2 million.

(c) Where the fact finder determines that at the time of injury the defendant had a specific intent to harm the claimant and determines that the defendant’s conduct did in fact harm the claimant, there shall be no cap on punitive damages.

(d) This subsection is not intended to prohibit an appropriate court from exercising its jurisdiction under s. 768.74 in determining the reasonableness of an award of punitive damages that is less than three times the amount of compensatory damages.

(2)(a) Except as provided in paragraph (b), punitive damages may not be awarded against a defendant in a civil action if that defendant establishes, before trial, that punitive damages have previously been awarded against that defendant in any state or federal court in any action alleging harm from the same act or single course of conduct for which the claimant seeks compensatory damages. For purposes of a civil action, the term “the same act or single course of conduct” includes acts resulting in the same manufacturing defects, acts resulting in the same defects in design, or failure to warn of the same hazards, with respect to similar units of a product.

(b) In subsequent civil actions involving the same act or single course of conduct for which punitive damages have already been awarded, if the court determines by clear and convincing evidence that the amount of prior punitive damages awarded was insufficient to punish that defendant’s behavior, the court may permit a jury to consider an award of subsequent punitive damages. In permitting a jury to consider awarding subsequent punitive damages, the court shall make specific findings of fact in the record to support its conclusion. In addition, the court may consider whether the defendant’s act or course of conduct has ceased. Any subsequent punitive damage awards must be reduced by the amount of any earlier punitive damage awards rendered in state or federal court.

(3) The claimant attorney’s fees, if payable from the judgment, are, to the extent that the fees are based on the punitive damages, calculated based on the final judgment for punitive damages. This subsection does not limit the payment of attorney’s fees based upon an award of damages other than punitive damages.

(4) The jury may neither be instructed nor informed as to the provisions of this section.

(5) The provisions of this section shall be applied to all causes of action arising after the effective date of this act.

History.—ss. 52, 65, ch. 86-160; s. 1, ch. 87-42; s. 5, ch. 87-50; s. 1, ch. 88-335; s. 71, ch. 91-282; ss. 2, 3, ch. 92-85; s. 16, ch. 97-94; s. 23, ch. 99-225.



768.733 - Bonds in class actions; limitations.

768.733 Bonds in class actions; limitations.—

(1) In any civil action that is brought as a certified class action, the trial court, upon the posting of a bond or equivalent surety as provided in this section, shall stay the execution of any judgment, or portion thereof, entered on account of punitive damages pending completion of any appellate review of the judgment.

(2) The required bond or equivalent surety acceptable to the court for imposition of the stay shall be the lower of:

(a) The amount of the punitive-damages judgment, plus twice the statutory rate of interest; or

(b) Ten percent of the net worth of the defendant as determined by applying generally accepted accounting principles to the defendant’s financial status as of December 31 of the year prior to the judgment for punitive damages;

provided that in no case shall the amount of the required bond or equivalent surety exceed $100 million, regardless of the amount of punitive damages.

(3) If, at any time after notice and hearing, the court finds that a defendant who has posted a bond or equivalent surety pursuant to subsection (2) is purposefully moving assets with the intent to avoid the punitive-damages judgment, the court shall increase the bond or equivalent surety to the amount determined pursuant to paragraph (2)(a). If the defendant does not post the additional bond required by the court, the stay shall be revoked.

History.—s. 4, ch. 2000-128.



768.734 - Capacity to sue.

768.734 Capacity to sue.—

(1)(a) In any action asserting the right to class action status, the claimant class having capacity to sue shall be limited to residents of this state at the time of the alleged misconduct, except as provided in paragraph (b).

(b)1. Before issuing a class certification order, the court hearing an action asserting the right to class action status may expand a class to include any nonresident whose claim is recognized within the claimant’s state of residence and is not time barred, but whose rights cannot be asserted because the claimant’s state of residence lacks personal jurisdiction over the defendant or defendants.

2. In addition, the claimant class may include nonresidents if the conduct giving rise to the claim occurred in or emanated from this state.

(2) Notwithstanding any law to the contrary, in order to maintain a class action seeking statutory penalties under chapters 320, 501, 520, and 521, the class action claimants must allege and prove actual damages. This section does not limit or restrict the ability of the Attorney General to bring a class action for the recovery of statutory penalties, if otherwise authorized by law. However, class action claimants may seek to obtain, if appropriate, nonmonetary relief, including injunctive relief, orders or declaratory relief, and orders or judgments enjoining wrongful conduct, regardless of whether the class action claimants can prove any actual monetary damages. This section does not in any way limit or restrict the availability of such nonmonetary relief.

(3) This section does not affect any class action lawsuits involving federal or state civil rights laws.

History.—s. 1, ch. 2006-117.



768.735 - Punitive damages; exceptions; limitation.

768.735 Punitive damages; exceptions; limitation.—

(1) Sections 768.72(2)-(4), 768.725, and 768.73 do not apply to any civil action based upon child abuse, abuse of the elderly under chapter 415, or abuse of the developmentally disabled. Such actions are governed by applicable statutes and controlling judicial precedent. This section does not apply to claims brought pursuant to s. 400.023 or s. 429.29.

(2)(a) In any civil action based upon child abuse, abuse of the elderly under chapter 415, or abuse of the developmentally disabled, and involving the award of punitive damages, the judgment for the total amount of punitive damages awarded to a claimant may not exceed three times the amount of compensatory damages awarded to each person entitled thereto by the trier of fact, except as provided in paragraph (b). This subsection does not apply to any class action.

(b) If any award for punitive damages exceeds the limitation specified in paragraph (a), the award is presumed to be excessive and the defendant is entitled to remittitur of the amount in excess of the limitation unless the claimant demonstrates to the court by clear and convincing evidence that the award is not excessive in light of the facts and circumstances that were presented to the trier of fact.

(c) This subsection is not intended to prohibit an appropriate court from exercising its jurisdiction under s. 768.74 in determining the reasonableness of an award of punitive damages which is less than three times the amount of compensatory damages.

(d) The jury may not be instructed or informed as to the provisions of this section.

(3) This section is remedial in nature and shall take effect upon becoming a law.

History.—s. 24, ch. 99-225; s. 11, ch. 2001-45; s. 107, ch. 2006-197.



768.736 - Punitive damages; exceptions for intoxication.

768.736 Punitive damages; exceptions for intoxication.—Sections 768.725 and 768.73 do not apply to any defendant who, at the time of the act or omission for which punitive damages are sought, was under the influence of any alcoholic beverage or drug to the extent that the defendant’s normal faculties were impaired, or who had a blood or breath alcohol level of 0.08 percent or higher.

History.—s. 25, ch. 99-225.



768.737 - Punitive damages; application in arbitration.

768.737 Punitive damages; application in arbitration.—Where punitive damages are available as a remedy in an arbitration proceeding, ss. 768.72, 768.725, and 768.73 apply. When an award of punitive damages is made in an arbitration proceeding, the arbitrator who renders the award must issue a written opinion setting forth the conduct which gave rise to the award and how the arbitrator applied the standards in s. 768.72 to such conduct.

History.—s. 26, ch. 99-225.



768.74 - Remittitur and additur.

768.74 Remittitur and additur.—

(1) In any action to which this part applies wherein the trier of fact determines that liability exists on the part of the defendant and a verdict is rendered which awards money damages to the plaintiff, it shall be the responsibility of the court, upon proper motion, to review the amount of such award to determine if such amount is excessive or inadequate in light of the facts and circumstances which were presented to the trier of fact.

(2) If the court finds that the amount awarded is excessive or inadequate, it shall order a remittitur or additur, as the case may be.

(3) It is the intention of the Legislature that awards of damages be subject to close scrutiny by the courts and that all such awards be adequate and not excessive.

(4) If the party adversely affected by such remittitur or additur does not agree, the court shall order a new trial in the cause on the issue of damages only.

(5) In determining whether an award is excessive or inadequate in light of the facts and circumstances presented to the trier of fact and in determining the amount, if any, that such award exceeds a reasonable range of damages or is inadequate, the court shall consider the following criteria:

(a) Whether the amount awarded is indicative of prejudice, passion, or corruption on the part of the trier of fact;

(b) Whether it appears that the trier of fact ignored the evidence in reaching a verdict or misconceived the merits of the case relating to the amounts of damages recoverable;

(c) Whether the trier of fact took improper elements of damages into account or arrived at the amount of damages by speculation and conjecture;

(d) Whether the amount awarded bears a reasonable relation to the amount of damages proved and the injury suffered; and

(e) Whether the amount awarded is supported by the evidence and is such that it could be adduced in a logical manner by reasonable persons.

(6) It is the intent of the Legislature to vest the trial courts of this state with the discretionary authority to review the amounts of damages awarded by a trier of fact in light of a standard of excessiveness or inadequacy. The Legislature recognizes that the reasonable actions of a jury are a fundamental precept of American jurisprudence and that such actions should be disturbed or modified with caution and discretion. However, it is further recognized that a review by the courts in accordance with the standards set forth in this section provides an additional element of soundness and logic to our judicial system and is in the best interests of the citizens of this state.

History.—s. 53, ch. 86-160.



768.76 - Collateral sources of indemnity.

768.76 Collateral sources of indemnity.—

(1) In any action to which this part applies in which liability is admitted or is determined by the trier of fact and in which damages are awarded to compensate the claimant for losses sustained, the court shall reduce the amount of such award by the total of all amounts which have been paid for the benefit of the claimant, or which are otherwise available to the claimant, from all collateral sources; however, there shall be no reduction for collateral sources for which a subrogation or reimbursement right exists. Such reduction shall be offset to the extent of any amount which has been paid, contributed, or forfeited by, or on behalf of, the claimant or members of the claimant’s immediate family to secure her or his right to any collateral source benefit which the claimant is receiving as a result of her or his injury.

(2) For purposes of this section:

(a) “Collateral sources” means any payments made to the claimant, or made on the claimant’s behalf, by or pursuant to:

1. The United States Social Security Act, except Title XVIII and Title XIX; any federal, state, or local income disability act; or any other public programs providing medical expenses, disability payments, or other similar benefits, except those prohibited by federal law and those expressly excluded by law as collateral sources.

2. Any health, sickness, or income disability insurance; automobile accident insurance that provides health benefits or income disability coverage; and any other similar insurance benefits, except life insurance benefits available to the claimant, whether purchased by her or him or provided by others.

3. Any contract or agreement of any group, organization, partnership, or corporation to provide, pay for, or reimburse the costs of hospital, medical, dental, or other health care services.

4. Any contractual or voluntary wage continuation plan provided by employers or by any other system intended to provide wages during a period of disability.

(b) Notwithstanding any other provision of this section, benefits received under Medicare, or any other federal program providing for a Federal Government lien on or right of reimbursement from the plaintiff’s recovery, the Workers’ Compensation Law, the Medicaid program of Title XIX of the Social Security Act or from any medical services program administered by the Department of Health shall not be considered a collateral source.

(3) In the event that the fees for legal services provided to the claimant are based on a percentage of the amount of money awarded to the claimant, such percentage shall be based on the net amount of the award as reduced by the amounts of collateral sources and as increased by insurance premiums paid.

(4) A provider of collateral sources that has a right of subrogation or reimbursement that has complied with this section shall have a right of reimbursement from a claimant to whom it has provided collateral sources if such claimant has recovered all or part of such collateral sources from a tortfeasor. Such provider’s right of reimbursement shall be limited to the actual amount of collateral sources recovered by the claimant from a tortfeasor, minus its pro rata share of costs and attorney’s fees incurred by the claimant in recovering such collateral sources from the tortfeasor. In determining the provider’s pro rata share of those costs and attorney’s fees, the provider shall have deducted from its recovery a percentage amount equal to the percentage of the judgment or settlement which is for costs and attorney’s fees.

(5) Any disputes between the claimant and the provider as to the actual amount of collateral sources recovered by the claimant from a tortfeasor shall be subject to determination by a court of competent jurisdiction. In determining the actual amount of collateral sources recovered, the court shall give consideration to any offset in the amount of settlement or judgment for any comparative negligence of the claimant, limitations in the amount of liability insurance coverage available to the tortfeasor, or any other mitigating factors which the court deems equitable and appropriate under the circumstances.

(6) A claimant shall send the provider of any collateral sources, by certified or registered mail, notification of claimant’s intent to claim damages from the tortfeasor. If the claimant has filed suit against the tortfeasor at the time such notice is sent, a copy of the complaint against the tortfeasor should be sent along with such notice. Such notice must include a statement that the provider of collateral sources will waive any right to subrogation or reimbursement unless it provides the claimant or claimant’s attorney a statement asserting payment of benefits and right of subrogation or reimbursement within 30 days following receipt of the claimant’s notification to the collateral sources provider.

(7) Within 30 days after receipt of the claimant’s notification of intent to claim damages from the tortfeasor, the provider of collateral sources must provide the claimant or claimant’s attorney a statement asserting its payment of collateral sources benefits and right of subrogation or reimbursement. Failure of the provider of collateral sources to provide such statement to the claimant or claimant’s attorney within the 30-day period shall result in waiver of any claim to subrogation or reimbursement by the provider with respect to any such collateral sources. No right of subrogation or reimbursement shall exist for a provider of collateral sources that has waived its right of subrogation or reimbursement pursuant to this subsection.

(8) Reimbursement of a collateral sources provider pursuant to this section shall satisfy such collateral sources provider’s right of subrogation or reimbursement. The provider shall have no right of subrogation or reimbursement for collateral sources payments made after the date of waiver, settlement, or judgment.

(9) A collateral source provider claiming a right of subrogation or reimbursement under this section shall cooperate with the claimant by producing such information as is reasonably necessary for the claimant to prove the nature and extent of the value of the collateral sources provided. The failure of the collateral source provider to cooperate may be taken into account by the court in determining the right to or the amount of the reimbursement asserted.

History.—s. 55, ch. 86-160; s. 1, ch. 93-245; s. 1173, ch. 97-102; s. 290, ch. 99-8.



768.77 - Itemized verdict.

768.77 Itemized verdict.—

(1) Except as provided in subsection (2), in any action to which this part applies in which the trier of fact determines that liability exists on the part of the defendant, the trier of fact shall, as a part of the verdict, itemize the amounts to be awarded to the claimant into the following categories of damages:

(a) Amounts intended to compensate the claimant for economic losses;

(b) Amounts intended to compensate the claimant for noneconomic losses; and

(c) Amounts awarded to the claimant for punitive damages, if applicable.

(2) In any action for damages based on personal injury or wrongful death arising out of medical malpractice, whether in tort or contract, to which this part applies in which the trier of fact determines that liability exists on the part of the defendant, the trier of fact shall, as a part of the verdict, itemize the amounts to be awarded to the claimant into the following categories of damages:

(a) Amounts intended to compensate the claimant for:

1. Past economic losses; and

2. Future economic losses, not reduced to present value, and the number of years or part thereof which the award is intended to cover;

(b) Amounts intended to compensate the claimant for:

1. Past noneconomic losses; and

2. Future noneconomic losses and the number of years or part thereof which the award is intended to cover; and

(c) Amounts awarded to the claimant for punitive damages, if applicable.

History.—s. 56, ch. 86-160; s. 7, ch. 99-225; s. 68, ch. 2003-416.



768.78 - Alternative methods of payment of damage awards.

768.78 Alternative methods of payment of damage awards.—

(1)(a) In any action to which this part applies in which the court determines that an award to compensate the claimant includes future economic losses which exceed $250,000, payment of amounts intended to compensate the claimant for these losses shall be made by one of the following means, unless an alternative method of payment of damages is provided in this section:

1. The defendant may make a lump-sum payment for all damages so assessed, with future economic losses and expenses reduced to present value; or

2. Subject to the provisions of this subsection, the court shall, at the request of either party, unless the court determines that manifest injustice would result to any party, enter a judgment ordering future economic damages, as itemized pursuant to s. 768.77(1), in excess of $250,000 to be paid in whole or in part by periodic payments rather than by a lump-sum payment.

(b) In entering a judgment ordering the payment of such future damages by periodic payments, the court shall make a specific finding of the dollar amount of periodic payments which will compensate the judgment creditor for these future damages after offset for collateral sources. The total dollar amount of the periodic payments shall equal the dollar amount of all such future damages before any reduction to present value, less any attorney’s fees payable from future damages in accordance with paragraph (f). The period of time over which the periodic payments shall be made is the period of years determined by the trier of fact in arriving at its itemized verdict and shall not be extended if the plaintiff lives beyond the determined period. If the claimant has been awarded damages to be discharged by periodic payments and the claimant dies prior to the termination of the period of years during which periodic payments are to be made, the remaining liability of the defendant, reduced to present value, shall be paid into the estate of the claimant in a lump sum. The court may order that the payments be equal or vary in amount, depending upon the need of the claimant.

(c) As a condition to authorizing periodic payments of future damages, the court shall require the defendant to post a bond or security or otherwise to assure full payment of these damages awarded by the judgment. A bond is not adequate unless it is written by a company authorized to do business in this state and is rated A+ by Best’s. If the defendant is unable to adequately assure full payment of the damages, the court shall order that all damages be paid to the claimant in a lump sum pursuant to the verdict. No bond may be canceled or be subject to cancellation unless at least 60 days’ advance written notice is filed with the court and the judgment creditor. Upon termination of periodic payments, the court shall order the return of the security, or so much as remains, to the judgment debtor.

(d)1. In the event that the court finds that the judgment debtor has exhibited a continuing pattern of failing to timely make the required periodic payments, the court shall:

a. Order that all remaining amounts of the award be paid by lump sum within 30 days after entry of the order;

b. Order that, in addition to the required periodic payments, the judgment debtor pay the claimant all damages caused by the failure to timely make periodic payments, including court costs and attorney’s fees; or

c. Enter other orders or sanctions as appropriate to protect the judgment creditor.

2. If it appears that the judgment debtor may be insolvent or that there is a substantial risk that the judgment debtor may not have the financial responsibility to pay all amounts due and owing the judgment creditor, the court may:

a. Order additional security;

b. Order that the balance of payments due be placed in trust for the benefit of the claimant;

c. Order that all remaining amounts of the award be paid by lump sum within 30 days after entry of the order; or

d. Order such other protection as may be necessary to assure the payment of the remaining balance of the judgment.

(e) The judgment providing for payment of future damages by periodic payments shall specify the recipient or recipients of the payments, the dollar amounts of the payments, the interval between payments, and the number of payments or the period of time over which payments shall be made. Periodic payments shall be subject to modification only as specified in this subsection.

(f) Claimant’s attorney’s fee, if payable from the judgment, shall be based upon the total judgment, adding all amounts awarded for past and future damages. The attorney’s fee shall be paid from past and future damages in the same proportion. If a claimant has agreed to pay her or his attorney’s fees on a contingency fee basis, the claimant shall be responsible for paying the agreed percentage calculated solely on the basis of that portion of the award not subject to periodic payments. The remaining unpaid portion of the attorney’s fees shall be paid in a lump sum by the defendant, who shall receive credit against future payments for this amount. However, the credit against each future payment is limited to an amount equal to the contingency fee percentage of each periodic payment. Any provision of this paragraph may be modified by the agreement of all interested parties.

(g) Nothing in this subsection shall preclude any other method of payment of awards, if such method is consented to by the parties.

(2)(a) In any action for damages based on personal injury or wrongful death arising out of medical malpractice, whether in tort or contract, in which the trier of fact makes an award to compensate the claimant for future economic losses, payment of amounts intended to compensate the claimant for these losses shall be made by one of the following means:

1. The defendant may make a lump-sum payment for all damages so assessed, with future economic losses and expenses reduced to present value; or

2. The court shall, at the request of either party, enter a judgment ordering future economic damages, as itemized pursuant to s. 768.77, to be paid by periodic payments rather than lump sum.

(b) For purposes of this subsection, “periodic payment” means provision for the spreading of future economic damage payments, in whole or in part, over a period of time, as follows:

1. A specific finding of the dollar amount of periodic payments which will compensate for these future damages after offset for collateral sources shall be made. The total dollar amount of the periodic payments shall equal the dollar amount of all such future damages before any reduction to present value.

2. The defendant shall be required to post a bond or security or otherwise to assure full payment of these damages awarded. A bond is not adequate unless it is written by a company authorized to do business in this state and is rated A+ by Best’s. If the defendant is unable to adequately assure full payment of the damages, all damages, reduced to present value, shall be paid to the claimant in a lump sum. No bond may be canceled or be subject to cancellation unless at least 60 days’ advance written notice is filed with the court and the claimant. Upon termination of periodic payments, the security, or so much as remains, shall be returned to the defendant.

3. The provision for payment of future damages by periodic payments shall specify the recipient or recipients of the payments, the dollar amounts of the payments, the interval between payments, and the number of payments or the period of time over which payments shall be made.

History.—ss. 57, 65, ch. 86-160; s. 5, ch. 87-50; s. 47, ch. 88-1; s. 25, ch. 88-277; s. 1, ch. 88-335; s. 1174, ch. 97-102; s. 8, ch. 99-225.



768.79 - Offer of judgment and demand for judgment.

768.79 Offer of judgment and demand for judgment.—

(1) In any civil action for damages filed in the courts of this state, if a defendant files an offer of judgment which is not accepted by the plaintiff within 30 days, the defendant shall be entitled to recover reasonable costs and attorney’s fees incurred by her or him or on the defendant’s behalf pursuant to a policy of liability insurance or other contract from the date of filing of the offer if the judgment is one of no liability or the judgment obtained by the plaintiff is at least 25 percent less than such offer, and the court shall set off such costs and attorney’s fees against the award. Where such costs and attorney’s fees total more than the judgment, the court shall enter judgment for the defendant against the plaintiff for the amount of the costs and fees, less the amount of the plaintiff’s award. If a plaintiff files a demand for judgment which is not accepted by the defendant within 30 days and the plaintiff recovers a judgment in an amount at least 25 percent greater than the offer, she or he shall be entitled to recover reasonable costs and attorney’s fees incurred from the date of the filing of the demand. If rejected, neither an offer nor demand is admissible in subsequent litigation, except for pursuing the penalties of this section.

(2) The making of an offer of settlement which is not accepted does not preclude the making of a subsequent offer. An offer must:

(a) Be in writing and state that it is being made pursuant to this section.

(b) Name the party making it and the party to whom it is being made.

(c) State with particularity the amount offered to settle a claim for punitive damages, if any.

(d) State its total amount.

The offer shall be construed as including all damages which may be awarded in a final judgment.

(3) The offer shall be served upon the party to whom it is made, but it shall not be filed unless it is accepted or unless filing is necessary to enforce the provisions of this section.

(4) An offer shall be accepted by filing a written acceptance with the court within 30 days after service. Upon filing of both the offer and acceptance, the court has full jurisdiction to enforce the settlement agreement.

(5) An offer may be withdrawn in writing which is served before the date a written acceptance is filed. Once withdrawn, an offer is void.

(6) Upon motion made by the offeror within 30 days after the entry of judgment or after voluntary or involuntary dismissal, the court shall determine the following:

(a) If a defendant serves an offer which is not accepted by the plaintiff, and if the judgment obtained by the plaintiff is at least 25 percent less than the amount of the offer, the defendant shall be awarded reasonable costs, including investigative expenses, and attorney’s fees, calculated in accordance with the guidelines promulgated by the Supreme Court, incurred from the date the offer was served, and the court shall set off such costs in attorney’s fees against the award. When such costs and attorney’s fees total more than the amount of the judgment, the court shall enter judgment for the defendant against the plaintiff for the amount of the costs and fees, less the amount of the award to the plaintiff.

(b) If a plaintiff serves an offer which is not accepted by the defendant, and if the judgment obtained by the plaintiff is at least 25 percent more than the amount of the offer, the plaintiff shall be awarded reasonable costs, including investigative expenses, and attorney’s fees, calculated in accordance with the guidelines promulgated by the Supreme Court, incurred from the date the offer was served.

For purposes of the determination required by paragraph (a), the term “judgment obtained” means the amount of the net judgment entered, plus any postoffer collateral source payments received or due as of the date of the judgment, plus any postoffer settlement amounts by which the verdict was reduced. For purposes of the determination required by paragraph (b), the term “judgment obtained” means the amount of the net judgment entered, plus any postoffer settlement amounts by which the verdict was reduced.

(7)(a) If a party is entitled to costs and fees pursuant to the provisions of this section, the court may, in its discretion, determine that an offer was not made in good faith. In such case, the court may disallow an award of costs and attorney’s fees.

(b) When determining the reasonableness of an award of attorney’s fees pursuant to this section, the court shall consider, along with all other relevant criteria, the following additional factors:

1. The then apparent merit or lack of merit in the claim.

2. The number and nature of offers made by the parties.

3. The closeness of questions of fact and law at issue.

4. Whether the person making the offer had unreasonably refused to furnish information necessary to evaluate the reasonableness of such offer.

5. Whether the suit was in the nature of a test case presenting questions of far-reaching importance affecting nonparties.

6. The amount of the additional delay cost and expense that the person making the offer reasonably would be expected to incur if the litigation should be prolonged.

(8) Evidence of an offer is admissible only in proceedings to enforce an accepted offer or to determine the imposition of sanctions under this section.

History.—s. 58, ch. 86-160; s. 48, ch. 90-119; s. 1175, ch. 97-102.



768.81 - Comparative fault.

1768.81 Comparative fault.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Accident” means the events and actions that relate to the incident as well as those events and actions that relate to the alleged defect or injuries, including enhanced injuries.

(b) “Economic damages” means past lost income and future lost income reduced to present value; medical and funeral expenses; lost support and services; replacement value of lost personal property; loss of appraised fair market value of real property; costs of construction repairs, including labor, overhead, and profit; and any other economic loss that would not have occurred but for the injury giving rise to the cause of action.

(c) “Negligence action” means, without limitation, a civil action for damages based upon a theory of negligence, strict liability, products liability, professional malpractice whether couched in terms of contract or tort, or breach of warranty and like theories. The substance of an action, not conclusory terms used by a party, determines whether an action is a negligence action.

(d) “Products liability action” means a civil action based upon a theory of strict liability, negligence, breach of warranty, nuisance, or similar theories for damages caused by the manufacture, construction, design, formulation, installation, preparation, or assembly of a product. The term includes an action alleging that injuries received by a claimant in an accident were greater than the injuries the claimant would have received but for a defective product. The substance of an action, not the conclusory terms used by a party, determines whether an action is a products liability action.

(2) EFFECT OF CONTRIBUTORY FAULT.—In a negligence action, contributory fault chargeable to the claimant diminishes proportionately the amount awarded as economic and noneconomic damages for an injury attributable to the claimant’s contributory fault, but does not bar recovery.

(3) APPORTIONMENT OF DAMAGES.—In a negligence action, the court shall enter judgment against each party liable on the basis of such party’s percentage of fault and not on the basis of the doctrine of joint and several liability.

(a)1. In order to allocate any or all fault to a nonparty, a defendant must affirmatively plead the fault of a nonparty and, absent a showing of good cause, identify the nonparty, if known, or describe the nonparty as specifically as practicable, either by motion or in the initial responsive pleading when defenses are first presented, subject to amendment any time before trial in accordance with the Florida Rules of Civil Procedure.

2. In order to allocate any or all fault to a nonparty and include the named or unnamed nonparty on the verdict form for purposes of apportioning damages, a defendant must prove at trial, by a preponderance of the evidence, the fault of the nonparty in causing the plaintiff’s injuries.

(b) In a products liability action alleging that injuries received by a claimant in an accident were enhanced by a defective product, the trier of fact shall consider the fault of all persons who contributed to the accident when apportioning fault between or among them. The jury shall be appropriately instructed by the trial judge on the apportionment of fault in products liability actions where there are allegations that the injuries received by the claimant in an accident were enhanced by a defective product. The rules of evidence apply to these actions.

(4) APPLICABILITY.—This section does not apply to any action brought by any person to recover actual economic damages resulting from pollution, to any action based upon an intentional tort, or to any cause of action as to which application of the doctrine of joint and several liability is specifically provided by chapter 403, chapter 498, 2chapter 517, 2chapter 542, or 2chapter 895.

(5) MEDICAL MALPRACTICE.—Notwithstanding anything in law to the contrary, in an action for damages for personal injury or wrongful death arising out of medical malpractice, whether in contract or tort, if an apportionment of damages pursuant to this section is attributed to a teaching hospital as defined in s. 408.07, the court shall enter judgment against the teaching hospital on the basis of such party’s percentage of fault and not on the basis of the doctrine of joint and several liability.

History.—ss. 60, 65, ch. 86-160; s. 5, ch. 87-50; s. 79, ch. 88-1; s. 43, ch. 88-277; s. 1, ch. 88-335; s. 38, ch. 91-110; s. 104, ch. 92-33; s. 27, ch. 99-225; s. 1, ch. 2006-6; s. 1, ch. 2011-215.

1Note.—

A. Section 2, ch. 2011-215, provides that “[t]he Legislature intends that this act be applied retroactively and overrule D’Amario v. Ford Motor Co., 806 So. 2d 424 (Fla. 2001), which adopted what the Florida Supreme Court acknowledged to be a minority view. That minority view fails to apportion fault for damages consistent with Florida’s statutory comparative fault system, codified in s. 768.81, Florida Statutes, and leads to inequitable and unfair results, regardless of the damages sought in the litigation. The Legislature finds that, in a products liability action as defined in this act, fault should be apportioned among all responsible persons.”

B. Section 3, ch. 2011-215, provides that “[t]his act is remedial in nature and applies retroactively. The Legislature finds that the retroactive application of this act does not unconstitutionally impair vested rights. Rather, the law affects only remedies, permitting recovery against all tortfeasors while lessening the ultimate liability of each consistent with this state’s statutory comparative fault system, codified in s. 768.81, Florida Statutes. In all cases, the Legislature intends that this act be construed consistent with the due process provisions of the State Constitution and the Constitution of the United States.”

2Note.—Contains no readily apparent specific reference to joint and several liability.









Chapter 769 - HAZARDOUS OCCUPATIONS

769.01 - Employers affected by fellow servant act.

769.01 Employers affected by fellow servant act.—This chapter shall apply to persons engaged in the following hazardous occupations in this state; namely, railroading, operating street railways, generating and selling electricity, telegraph and telephone business, express business, blasting and dynamiting, operating automobiles for public use, boating, when boat is propelled by steam, gas or electricity.

History.—s. 1, ch. 6521, 1913; RGS 4971; CGL 7058.



769.02 - Liability of certain persons and corporations for injuries from negligence of fellow servants.

769.02 Liability of certain persons and corporations for injuries from negligence of fellow servants.—The persons mentioned in s. 769.01 shall be liable in damages for injuries inflicted upon their agents and employees, and for the death of their agents and employees caused by the negligence of such persons, their agents and servants, unless such persons shall make it appear that they, their agents and servants have exercised all ordinary and reasonable care and diligence, the presumption in all cases being against such persons.

History.—s. 2, ch. 6521, 1913; RGS 4972; CGL 7059.



769.03 - Recovery for injuries where employee and employer both at fault; damages; negligence of fellow servant.

769.03 Recovery for injuries where employee and employer both at fault; damages; negligence of fellow servant.—The persons mentioned in s. 769.01 shall not be liable in damages for injuries to their agents and employees, or for the death of such agents and employees, where same is done by their consent, or is caused by their own negligence. If the employees or agents injured or killed, and the persons mentioned in s. 769.01, or their agents and employees are both at fault, there may be a recovery, but the amount of the recovery shall be such a proportion of the entire damages sustained, as the defendant’s negligence bears to the combined negligence of both the plaintiff and the defendant; provided, that damages shall not be recovered for injuries to an employee injured in part through his or her own negligence and in part through the negligence of another employee, when both of such employees are fellow servants, where the former and latter are jointly engaged in performing the act causing the injury and the employer is guilty of no negligence contributing to such injury.

History.—s. 3, ch. 6521, 1913; RGS 4973; CGL 7060; s. 1176, ch. 97-102.



769.04 - Doctrine of “assumption of risk” abrogated.

769.04 Doctrine of “assumption of risk” abrogated.—The doctrine of “assumption of risk” shall not obtain in any case arising under the provisions of this chapter, where the injury or death was attributable to the negligence of the employer, his or her agents or servants.

History.—s. 4, ch. 6521, 1913; RGS 4974; CGL 7061; s. 1177, ch. 97-102.



769.05 - Proceeds of recovery for injuries exempt from garnishment and execution.

769.05 Proceeds of recovery for injuries exempt from garnishment and execution.—Writs of garnishment, execution or other processes, shall not issue out of any court to reach any money due or likely to become due as damages under the provisions of this chapter.

History.—s. 5, ch. 6521, 1913; RGS 4975; CGL 7062.



769.06 - Contracts limiting liability invalid.

769.06 Contracts limiting liability invalid.—Any contract, contrivance or device whatever, having the effect to relieve or exempt the persons mentioned in s. 769.01 from the liability prescribed by this chapter shall be illegal and void.

History.—s. 6, ch. 6521, 1913; RGS 4976; CGL 7063.






Chapter 770 - CIVIL ACTIONS FOR LIBEL

770.01 - Notice condition precedent to action or prosecution for libel or slander.

770.01 Notice condition precedent to action or prosecution for libel or slander.—Before any civil action is brought for publication or broadcast, in a newspaper, periodical, or other medium, of a libel or slander, the plaintiff shall, at least 5 days before instituting such action, serve notice in writing on the defendant, specifying the article or broadcast and the statements therein which he or she alleges to be false and defamatory.

History.—s. 1, ch. 16070, 1933; CGL 1936 Supp. 7064(1); s. 1, ch. 76-123; s. 1178, ch. 97-102.



770.02 - Correction, apology, or retraction by newspaper or broadcast station.

770.02 Correction, apology, or retraction by newspaper or broadcast station.—

(1) If it appears upon the trial that said article or broadcast was published in good faith; that its falsity was due to an honest mistake of the facts; that there were reasonable grounds for believing that the statements in said article or broadcast were true; and that, within the period of time specified in subsection (2), a full and fair correction, apology, or retraction was, in the case of a newspaper or periodical, published in the same editions or corresponding issues of the newspaper or periodical in which said article appeared and in as conspicuous place and type as said original article or, in the case of a broadcast, the correction, apology, or retraction was broadcast at a comparable time, then the plaintiff in such case shall recover only actual damages.

(2) Full and fair correction, apology, or retraction shall be made:

(a) In the case of a broadcast or a daily or weekly newspaper or periodical, within 10 days after service of notice;

(b) In the case of a newspaper or periodical published semimonthly, within 20 days after service of notice;

(c) In the case of a newspaper or periodical published monthly, within 45 days after service of notice; and

(d) In the case of a newspaper or periodical published less frequently than monthly, in the next issue, provided notice is served no later than 45 days prior to such publication.

History.—s. 2, ch. 16070, 1933; CGL 1936 Supp. 7064(2); s. 1, ch. 76-123; s. 233, ch. 77-104; s. 1, ch. 80-34.



770.03 - Civil liability of broadcasting stations.

770.03 Civil liability of broadcasting stations.—The owner, lessee, licensee, or operator of a broadcasting station shall have the right, except when prohibited by federal law or regulation, but shall not be compelled, to require the submission of a written copy of any statement intended to be broadcast over such station 24 hours before the time of the intended broadcast thereof. When such owner, lessee, licensee, or operator has so required the submission of such copy, such owner, lessee, licensee, or operator shall not be liable in damages for any libelous or slanderous utterance made by or for the person or party submitting a copy of such proposed broadcast which is not contained in such copy. This section shall not be construed to relieve the person or party or the agents or servants of such person or party making any such libelous or slanderous utterance from liability therefor.

History.—ss. 1, 2, 3, ch. 19616, 1939; CGL 1940 Supp. 7064 Supp. 7064(4); s. 1, ch. 20869; s. 1, ch. 76-123.



770.04 - Civil liability of radio or television broadcasting stations; care to prevent publication or utterance required.

770.04 Civil liability of radio or television broadcasting stations; care to prevent publication or utterance required.—The owner, licensee, or operator of a radio or television broadcasting station, and the agents or employees of any such owner, licensee or operator, shall not be liable for any damages for any defamatory statement published or uttered in or as a part of a radio or television broadcast, by one other than such owner, licensee or operator, or general agent or employees thereof, unless it shall be alleged and proved by the complaining party, that such owner, licensee, operator, general agent or employee, has failed to exercise due care to prevent the publication or utterance of such statement in such broadcasts, provided, however, the exercise of due care shall be construed to include the bona fide compliance with any federal law or the regulation of any federal regulatory agency.

History.—s. 1, ch. 23802, 1947; s. 1, ch. 25278, 1949.



770.05 - Limitation of choice of venue.

770.05 Limitation of choice of venue.—No person shall have more than one choice of venue for damages for libel or slander, invasion of privacy, or any other tort founded upon any single publication, exhibition, or utterance, such as any one edition of a newspaper, book, or magazine, any one presentation to an audience, any one broadcast over radio or television, or any one exhibition of a motion picture. Recovery in any action shall include all damages for any such tort suffered by the plaintiff in all jurisdictions.

History.—s. 1, ch. 67-52.



770.06 - Adverse judgment in any jurisdiction a bar to additional action.

770.06 Adverse judgment in any jurisdiction a bar to additional action.—A judgment in any jurisdiction for or against the plaintiff upon the substantive merits of any action for damages founded upon a single publication or exhibition or utterance as described in s. 770.05 shall bar any other action for damages by the same plaintiff against the same defendant founded upon the same publication or exhibition or utterance.

History.—s. 2, ch. 67-52.



770.07 - Cause of action, time of accrual.

770.07 Cause of action, time of accrual.—The cause of action for damages founded upon a single publication or exhibition or utterance, as described in s. 770.05, shall be deemed to have accrued at the time of the first publication or exhibition or utterance thereof in this state.

History.—s. 3, ch. 67-52.



770.08 - Limitation on recovery of damages.

770.08 Limitation on recovery of damages.—No person shall have more than one choice of venue for damages for libel founded upon a single publication or exhibition or utterance, as described in s. 770.05, and upon his or her election in any one of his or her choices of venue, then the person shall be bound to recover there all damages allowed him or her.

History.—s. 4, ch. 67-52; s. 1179, ch. 97-102.






Chapter 771 - ACTIONS FOR ALIENATION OF AFFECTIONS, CRIMINAL CONVERSATION, SEDUCTION, OR BREACH OF CONTRACT TO MARRY

771.01 - Certain tort actions abolished.

771.01 Certain tort actions abolished.—The rights of action heretofore existing to recover sums of money as damage for the alienation of affections, criminal conversation, seduction or breach of contract to marry are hereby abolished.

History.—s. 1, ch. 23138, 1945.



771.04 - No act done in state to give cause of action.

771.04 No act done in state to give cause of action.—No act hereafter done within this state shall operate to give rise, either within or without this state, to any of the rights of action abolished by this law. No contract to marry hereafter made or entered into in this state shall operate to give rise, either within or without this state, to any cause or right of action for the breach thereof.

History.—s. 4, ch. 23138, 1945.



771.05 - Unlawful to file certain causes of action.

771.05 Unlawful to file certain causes of action.—It shall hereafter be unlawful for any person, either as a party or attorney, or an agent or other person in behalf of either, to file or serve, cause to be filed or served, threaten to file or serve, or threaten to cause to be filed or served, any process or pleading, in any court of the state, setting forth or seeking to recover a sum of money upon any cause of action abolished or barred by this law, whether such cause of action arose within or without the state.

History.—s. 5, ch. 23138, 1945; s. 234, ch. 77-104.



771.06 - Validity of certain contracts.

771.06 Validity of certain contracts.—All contracts and instruments of every kind, name, nature or description, which may hereafter be executed within this state in payment, satisfaction, settlement or compromise of any claim or cause of action abolished or barred by this law, whether such claim or cause of action arose within or without this state, are hereby declared to be contrary to the public policy of this state and absolutely void. It shall be unlawful to cause, induce or procure any person to execute such a contract or instrument; or cause, induce or procure any person to give, pay, transfer or deliver any money or thing of value in payment, satisfaction, settlement or compromise of any such claim or cause of action; or to receive, take, or accept any such money or thing of value as such payment, satisfaction, settlement, or compromise. It shall be unlawful to commence or cause to be commenced, either as party or attorney, or as agent or otherwise in behalf of either, in any court of this state, any proceeding or action seeking to enforce or recover upon any such contract or instrument, knowing it to be such, whether the same shall have been executed within or without this state; provided, however, that this section shall not apply to the payment, satisfaction, settlement, or compromise of any causes of action which are not abolished or barred by this law, or any contracts or instruments heretofore executed, or to the bona fide holder in due course of any negotiable instrument which may be hereafter executed.

History.—s. 6, ch. 23138, 1945.



771.07 - Penalties.

771.07 Penalties.—Any person who violates any of the provisions of this chapter shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 7, ch. 23138, 1945; s. 698, ch. 71-136.



771.08 - Construction of law.

771.08 Construction of law.—This law shall be liberally construed to effectuate the objects and purposes thereof and the public policy of the state as hereby declared. This law shall supersede all laws and parts of laws, inconsistent with this law, to the extent of such inconsistency, but in all other respects shall be deemed supplemental to such laws and parts of laws. Nothing contained in this law shall be construed as a repeal of any of the provisions of the penal law or the code of criminal procedure or of any other law of this state relating to criminal or quasi-criminal actions or proceedings.

History.—ss. 8, 9, ch. 23138, 1945.






Chapter 772 - CIVIL REMEDIES FOR CRIMINAL PRACTICES

772.101 - Short title.

772.101 Short title.—This chapter shall be known as the “Civil Remedies for Criminal Practices Act.”

History.—s. 3, ch. 86-277.



772.102 - Definitions.

772.102 Definitions.—As used in this chapter, the term:

(1) “Criminal activity” means to commit, to attempt to commit, to conspire to commit, or to solicit, coerce, or intimidate another person to commit:

(a) Any crime that is chargeable by indictment or information under the following provisions:

1. Section 210.18, relating to evasion of payment of cigarette taxes.

2. Section 414.39, relating to public assistance fraud.

3. Section 440.105 or s. 440.106, relating to workers’ compensation.

4. Part IV of chapter 501, relating to telemarketing.

5. Chapter 517, relating to securities transactions.

6. Section 550.235 or s. 550.3551, relating to dogracing and horseracing.

7. Chapter 550, relating to jai alai frontons.

8. Chapter 552, relating to the manufacture, distribution, and use of explosives.

9. Chapter 562, relating to beverage law enforcement.

10. Section 624.401, relating to transacting insurance without a certificate of authority, s. 624.437(4)(c)1., relating to operating an unauthorized multiple-employer welfare arrangement, or s. 626.902(1)(b), relating to representing or aiding an unauthorized insurer.

11. Chapter 687, relating to interest and usurious practices.

12. Section 721.08, s. 721.09, or s. 721.13, relating to real estate timeshare plans.

13. Chapter 782, relating to homicide.

14. Chapter 784, relating to assault and battery.

15. Chapter 787, relating to kidnapping or human trafficking.

16. Chapter 790, relating to weapons and firearms.

17. Former s. 796.03, s. 796.04, s. 796.05, or s. 796.07, relating to prostitution.

18. Chapter 806, relating to arson.

19. Section 810.02(2)(c), relating to specified burglary of a dwelling or structure.

20. Chapter 812, relating to theft, robbery, and related crimes.

21. Chapter 815, relating to computer-related crimes.

22. Chapter 817, relating to fraudulent practices, false pretenses, fraud generally, and credit card crimes.

23. Section 827.071, relating to commercial sexual exploitation of children.

24. Chapter 831, relating to forgery and counterfeiting.

25. Chapter 832, relating to issuance of worthless checks and drafts.

26. Section 836.05, relating to extortion.

27. Chapter 837, relating to perjury.

28. Chapter 838, relating to bribery and misuse of public office.

29. Chapter 843, relating to obstruction of justice.

30. Section 847.011, s. 847.012, s. 847.013, s. 847.06, or s. 847.07, relating to obscene literature and profanity.

31. Section 849.09, s. 849.14, s. 849.15, s. 849.23, or s. 849.25, relating to gambling.

32. Chapter 893, relating to drug abuse prevention and control.

33. Section 914.22 or s. 914.23, relating to witnesses, victims, or informants.

34. Section 918.12 or s. 918.13, relating to tampering with jurors and evidence.

(b) Any conduct which is subject to indictment or information as a criminal offense and listed in 18 U.S.C. s. 1961(1) (A), (B), (C), or (D).

(2) “Unlawful debt” means any money or other thing of value constituting principal or interest of a debt that is legally unenforceable in this state in whole or in part because the debt was incurred or contracted:

(a) In violation of any one of the following provisions of law:

1. Section 550.235 or s. 550.3551, relating to dogracing and horseracing.

2. Chapter 550, relating to jai alai frontons.

3. Section 687.071, relating to criminal usury and loan sharking.

4. Section 849.09, s. 849.14, s. 849.15, s. 849.23, or s. 849.25, relating to gambling.

(b) In gambling activity in violation of federal law or in the business of lending money at a rate usurious if punishable as a crime under state or federal law.

(3) “Enterprise” means any individual, sole proprietorship, partnership, corporation, business trust, union chartered under the laws of this state, or other legal entity, or any unchartered union, association, or group of individuals associated in fact although not a legal entity; and the term includes illicit as well as licit enterprises and governmental, as well as other, entities.

(4) “Pattern of criminal activity” means engaging in at least two incidents of criminal activity that have the same or similar intents, results, accomplices, victims, or methods of commission or that otherwise are interrelated by distinguishing characteristics and are not isolated incidents; provided that the last of such incidents occurred within 5 years after a prior incident of criminal activity. For the purposes of this chapter, the term “pattern of criminal activity” shall not include two or more incidents of fraudulent conduct arising out of a single contract or transaction against one or more related persons.

(5) “Real property” means any real property or any direct or indirect interest in such real property. An interest in any lease of or mortgage upon real property shall be considered an interest in such real property.

(6) “Related persons” means, as to natural persons, persons who are related by blood within the second degree or who are married and, as to other persons, persons which are substantially under the same direction, ownership, or control, either directly or indirectly.

History.—s. 3, ch. 86-277; s. 3, ch. 90-301; s. 12, ch. 91-33; s. 66, ch. 91-110; s. 4, ch. 92-125; s. 3, ch. 92-281; s. 63, ch. 92-348; s. 2, ch. 93-227; s. 104, ch. 93-415; s. 7, ch. 95-340; s. 106, ch. 96-175; s. 6, ch. 96-252; s. 4, ch. 96-260; s. 92, ch. 99-3; s. 2, ch. 99-335; s. 12, ch. 2005-228; s. 2, ch. 2006-168; s. 2, ch. 2009-22; s. 23, ch. 2009-170; ss. 4, 5, ch. 2010-29; s. 15, ch. 2012-97; s. 16, ch. 2014-160; s. 4, ch. 2016-185.



772.103 - Prohibited activities.

772.103 Prohibited activities.—It is unlawful for any person:

(1) Who has with criminal intent received any proceeds derived, directly or indirectly, from a pattern of criminal activity or through the collection of an unlawful debt to use or invest, whether directly or indirectly, any part of such proceeds, or the proceeds derived from the investment or use thereof, in the acquisition of any title to, or any right, interest, or equity in, real property or in the establishment or operation of any enterprise.

(2) Through a pattern of criminal activity or through the collection of an unlawful debt, to acquire or maintain, directly or indirectly, any interest in or control of any enterprise or real property.

(3) Employed by, or associated with, any enterprise to conduct or participate, directly or indirectly, in such enterprise through a pattern of criminal activity or the collection of an unlawful debt.

(4) To conspire or endeavor to violate any of the provisions of subsection (1), subsection (2), or subsection (3).

History.—s. 3, ch. 86-277.



772.104 - Civil cause of action.

772.104 Civil cause of action.—

(1) Any person who proves by clear and convincing evidence that he or she has been injured by reason of any violation of the provisions of s. 772.103 shall have a cause of action for threefold the actual damages sustained and, in any such action, is entitled to minimum damages in the amount of $200, and reasonable attorney’s fees and court costs in the trial and appellate courts.

(2) As an alternative to recovery under subsection (1), any person who proves by clear and convincing evidence that he or she has been injured by reason of any violation of the provisions of s. 772.103 due to sex trafficking or human trafficking shall have a cause of action for threefold the amount gained from the sex trafficking or human trafficking and in any such action is entitled to minimum damages in the amount of $200 and reasonable attorney’s fees and court costs in the trial and appellate courts.

(3) In no event shall punitive damages be awarded under this section. The defendant shall be entitled to recover reasonable attorney’s fees and court costs in the trial and appellate courts upon a finding that the claimant raised a claim which was without substantial fact or legal support. In awarding attorney’s fees and costs under this section, the court shall not consider the ability of the opposing party to pay such fees and costs. Nothing under this section shall be interpreted as limiting any right to recover attorney’s fees or costs provided under other provisions of law.

History.—s. 3, ch. 86-277; s. 1180, ch. 97-102; s. 3, ch. 2006-168.



772.11 - Civil remedy for theft or exploitation.

772.11 Civil remedy for theft or exploitation.—

(1) Any person who proves by clear and convincing evidence that he or she has been injured in any fashion by reason of any violation of ss. 812.012-812.037 or s. 825.103(1) has a cause of action for threefold the actual damages sustained and, in any such action, is entitled to minimum damages in the amount of $200, and reasonable attorney’s fees and court costs in the trial and appellate courts. Before filing an action for damages under this section, the person claiming injury must make a written demand for $200 or the treble damage amount of the person liable for damages under this section. If the person to whom a written demand is made complies with such demand within 30 days after receipt of the demand, that person shall be given a written release from further civil liability for the specific act of theft or exploitation by the person making the written demand. Any person who has a cause of action under this section may recover the damages allowed under this section from the parents or legal guardian of any unemancipated minor who lives with his or her parents or legal guardian and who is liable for damages under this section. Punitive damages may not be awarded under this section. The defendant is entitled to recover reasonable attorney’s fees and court costs in the trial and appellate courts upon a finding that the claimant raised a claim that was without substantial fact or legal support. In awarding attorney’s fees and costs under this section, the court may not consider the ability of the opposing party to pay such fees and costs. This section does not limit any right to recover attorney’s fees or costs provided under any other law.

(2) For purposes of a cause of action arising under this section, the term “property” does not include the rights of a patient or a resident or a claim for a violation of such rights.

(3) This section does not impose civil liability regarding the provision of health care, residential care, long-term care, or custodial care at a licensed facility or care provided by appropriately licensed personnel in any setting in which such personnel are authorized to practice.

(4) The death of an elderly or disabled person does not cause the court to lose jurisdiction of any claim for relief for theft or exploitation when the victim of the theft or exploitation is an elderly or disabled person.

(5) In a civil action under this section in which an elderly or disabled person is a party, the elderly or disabled person may move the court to advance the trial on the docket. The presiding judge, after consideration of the age and health of the party, may advance the trial on the docket. The motion may be filed and served with the civil complaint or at any time thereafter.

History.—s. 3, ch. 86-277; s. 47, ch. 88-381; s. 5, ch. 89-303; s. 1181, ch. 97-102; s. 2, ch. 2002-195; s. 8, ch. 2014-200.



772.12 - Drug Dealer Liability Act.

772.12 Drug Dealer Liability Act.—

(1) This section may be cited as the “Hugh O’Connor Memorial Act.”

(2) A person, including any governmental entity, has a cause of action for threefold the actual damages sustained and is entitled to minimum damages in the amount of $1,000 and reasonable attorney’s fees and court costs in the trial and appellate courts, if the person proves by the greater weight of the evidence that:

(a) The person was injured because of the defendant’s actions that resulted in the defendant’s conviction for:

1. A violation of s. 893.13, except for a violation of s. 893.13(2)(a) or (b), (3), (5), (6)(a), (b), or (c), (7); or

2. A violation of s. 893.135; and

(b) The person was not injured by reason of his or her participation in the same act or transaction that resulted in the defendant’s conviction for any offense described in subparagraph (a)1.

(3) For purposes of this section, the term “conviction” means a finding of guilt, with or without adjudication of guilt, as a result of a jury verdict, nonjury trial, or entry of a plea of guilty or nolo contendere.

(4) A person who has a cause of action under this section may recover the damages allowed under this section from the parent or legal guardian of an unemancipated minor who is liable for the damages and who lives with his or her parent or legal guardian, if the person proves by clear and convincing evidence that the parent or legal guardian was aware of or recklessly disregarded facts demonstrating that the minor intended to commit the act giving rise to a cause of action under this section. The parent or legal guardian of an unemancipated minor is not liable under this section, under any circumstance, for the actions of the minor, if the court finds that the parent or legal guardian made a good faith effort to prevent the minor from engaging in the act giving rise to a cause of action under this section.

(5) A defendant may recover reasonable attorney’s fees and court costs in the trial and appellate courts upon a finding that there is a complete absence of a justiciable issue of either law or fact raised by the complaint.

History.—s. 1, ch. 97-80; s. 15, ch. 2000-320; s. 10, ch. 2005-128; s. 38, ch. 2016-105.



772.14 - Estoppel of defendant.

772.14 Estoppel of defendant.—A final judgment or decree rendered in favor of the state in any criminal proceeding concerning the conduct of the defendant which forms the basis for a civil cause of action under this chapter, or in any criminal proceeding under chapter 895, shall estop the defendant in any action brought pursuant to this chapter as to all matters as to which such judgment or decree would be an estoppel as if the plaintiff had been a party in the criminal action.

History.—s. 3, ch. 86-277.



772.15 - Admissibility of not guilty verdict.

772.15 Admissibility of not guilty verdict.—A verdict or adjudication of not guilty rendered in favor of the defendant or in favor of any other person whose conduct forms the basis for a claim under this chapter shall be admissible in evidence, but shall not act as an estoppel against the plaintiff.

History.—s. 3, ch. 86-277.



772.17 - Limitation of actions.

772.17 Limitation of actions.—Notwithstanding any other provision of law, a civil action or proceeding under this chapter may be commenced at any time within 5 years after the conduct in violation of a provision of this act terminates or the cause of action accrues. If a criminal prosecution or civil action or other proceeding is brought or intervened in by the state or by the United States to punish, prevent, or restrain any criminal activity or criminal conduct which forms the basis for a civil action under this chapter, the running of the period of limitations prescribed by this section shall be suspended during the pendency of such prosecution, action, or proceeding and for 2 years following its termination.

History.—s. 3, ch. 86-277.



772.18 - Cumulative remedy.

772.18 Cumulative remedy.—The application of one civil remedy under this chapter does not preclude the application of any other remedy, civil or criminal, under this chapter or any other provision of law. Civil remedies under this act are supplemental, and not mutually exclusive.

History.—s. 3, ch. 86-277.



772.185 - Attorney’s fees taxed as costs.

772.185 Attorney’s fees taxed as costs.—Attorney’s fees awarded under this chapter shall be taxed as costs.

History.—s. 3, ch. 86-277.



772.19 - Exemption.

772.19 Exemption.—No damages shall be recoverable under this chapter against the state or its agencies, instrumentalities, subdivisions, or municipalities.

History.—s. 3, ch. 86-277.






Chapter 773 - EQUINE ACTIVITIES

773.01 - Definitions.

773.01 Definitions.—As used in ss. 773.01-773.05:

(1) “Engages in an equine activity” means riding, training, assisting in veterinary treatment of, driving, or being a passenger upon an equine, whether mounted or unmounted, visiting or touring or utilizing an equine facility as part of an organized event or activity, or any person assisting a participant or show management. The term “engages in an equine activity” does not include being a spectator at an equine activity, except in cases where a spectator places himself or herself in an unauthorized area.

(2) “Equine” means a horse, pony, mule, or donkey.

(3) “Equine activity” means:

(a) Equine shows, fairs, competitions, performances, or parades that involve any or all breeds of equines and any of the equine disciplines including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, riding, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding, gymkhana games, and hunting.

(b) Equine training or teaching activities or both.

(c) Boarding, including normal daily care of an equine.

(d) Riding, inspecting, or evaluating an equine belonging to another by a purchaser or an agent, whether or not the owner has received monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser to ride, inspect, or evaluate it.

(e) Rides, trips, hunts, or other equine activities of any type, no matter how informal or impromptu, that are sponsored by an equine activity sponsor.

(f) Placing or replacing horseshoes or hoof trimming on an equine.

(g) Providing or assisting in veterinary treatment.

(4) “Equine activity sponsor” means an individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for an equine activity, including, but not limited to: pony clubs, 4-H clubs, hunt clubs, riding clubs, school and college-sponsored classes, programs, and activities, therapeutic riding programs, stable and farm owners and operators, instructors, and promoters of equine facilities, including, but not limited to, farms, stables, clubhouses, pony ride strings, fairs, and arenas at which the activity is held.

(5) “Equine professional” means a person engaged for compensation:

(a) In instructing a participant or renting to a participant an equine for the purpose of riding, driving, or being a passenger upon the equine;

(b) In renting equipment or tack to a participant;

(c) To provide daily care of horses boarded at an equine facility; or

(d) To train an equine.

(6) “Inherent risks of equine activities” means those dangers or conditions which are an integral part of equine activities, including, but not limited to:

(a) The propensity of equines to behave in ways that may result in injury, harm, or death to persons on or around them.

(b) The unpredictability of an equine’s reaction to such things as sounds, sudden movement, and unfamiliar objects, persons, or other animals.

(c) Certain hazards such as surface and subsurface conditions.

(d) Collisions with other equines or objects.

(e) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the animal or not acting within his or her ability.

(7) “Participant” means any person, whether amateur or professional, who engages in or any equine that participates in an equine activity, whether or not a fee is paid to participate in the equine activity.

History.—s. 88, ch. 93-169; s. 1182, ch. 97-102; s. 29, ch. 2000-354.



773.02 - General provisions.

773.02 General provisions.—Except as provided in s. 773.03, an equine activity sponsor, an equine professional, or any other person, which shall include a corporation or partnership, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of equine activities and, except as provided in s. 773.03, no participant nor any participant’s representative shall have any claim against or recover from any equine activity sponsor, equine professional, or any other person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of equine activities.

History.—s. 89, ch. 93-169; s. 93, ch. 99-3.



773.03 - Limitation on liability for equine activity; exceptions.

773.03 Limitation on liability for equine activity; exceptions.—

(1) This section applies to the horseracing industry as defined in chapter 550.

(2) Nothing in s. 773.02 shall prevent or limit the liability of an equine activity sponsor, an equine professional, or any other person if the equine activity sponsor, equine professional, or person:

(a) Provided the equipment or tack, and knew or should have known that the equipment or tack was faulty, and it was so faulty as to be totally or partially responsible for the injury;

(b) Provided the equine and failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity, or to determine the ability of the participant to safely manage the particular equine based on the participant’s representation of his or her ability;

(c) Owns, leases, rents, has authorized use of, or is otherwise in lawful possession and control of the land or facilities upon which the participant was injured, and the injury was due totally or in part, to a dangerous latent condition which was known to the equine activity sponsor, equine professional, or person and failed to post warning signs;

(d) Commits an act or omission that a reasonably prudent person would not have done or omitted under the same or similar circumstances or that constitutes willful or wanton disregard for the safety of the participant, which act or omission was a proximate cause of the injury; or

(e) Intentionally injures the participant.

History.—s. 90, ch. 93-169; s. 1183, ch. 97-102; s. 30, ch. 2000-354.



773.04 - Posting and notification.

773.04 Posting and notification.—

(1) Every equine activity sponsor and equine professional shall:

(a) Post and maintain one or more signs which contain the warning notice specified in subsection (2). These signs shall be placed in a clearly visible location near to where the equine activity begins. The warning notice specified in subsection (2) shall appear on the sign in black letters, with each letter to be a minimum of 1 inch in height, with sufficient color contrast to be clearly distinguishable.

(b) Give the participant a written document which the participant shall sign with the warning notice specified in subsection (2) clearly printed on it. Said written document may be used in lieu of posting the warning on the site of the equine activity sponsor’s or equine professional’s facility, and shall be given to any participant in an equine event not on the location of the equine activity sponsor’s or equine professional’s facility.

(2) The signs and document described in subsection (1) shall contain the following warning notice:

WARNING

Under Florida law, an equine activity sponsor or equine professional is not liable for an injury to, or the death of, a participant in equine activities resulting from the inherent risks of equine activities.

History.—s. 91, ch. 93-169.



773.05 - Limitation on liability of persons making land available to public for recreational purposes.

773.05 Limitation on liability of persons making land available to public for recreational purposes.—Nothing in ss. 773.01-773.05 shall be construed to limit in any way the limitation of liability granted to private citizens who allow the public to use their land for recreational purposes, as provided in s. 375.251.

History.—s. 92, ch. 93-169; s. 94, ch. 99-3.



773.06 - Helmet requirements; penalties.

773.06 Helmet requirements; penalties.—

(1) As used in this section, the term “equine” has the same meaning as provided in s. 773.01.

(2) A child who is younger than 16 years of age must wear a helmet that meets the current applicable standards of the American Society of Testing and Materials for protective headgear used in horseback riding and that is properly fitted and fastened securely upon the child’s head by a strap when the child is riding an equine upon:

(a) A public roadway or right-of-way;

(b) A public equestrian trail, public recreational trail, public park or preserve, or public school site; or

(c) Any other publicly owned or controlled property.

(3) A trainer, instructor, supervisor, or other person may not knowingly rent or lease an equine to be ridden by a child younger than 16 years of age unless the child possesses a helmet meeting the requirements of this section or the trainer, instructor, supervisor, or other person renting or leasing the equine supplies the child with a helmet meeting the standards of this section.

(4) A parent or guardian of a child younger than 16 years of age may not authorize or knowingly permit the child to violate this section.

(5) A person who violates subsection (3) or subsection (4) commits a noncriminal violation, punishable as provided in s. 775.083.

(6) This section does not apply to a child younger than 16 years of age who is riding an equine when the child is:

(a) Practicing for, riding to or from, or competing or performing in shows or events, including, but not limited to, rodeos and parades, where helmets are not historically a part of the show or event;

(b) Riding on privately owned land even if the land is occasionally separated by a public road or right-of-way that must be crossed; or

(c) Engaged in an agricultural practice or pursuit.

History.—s. 3, ch. 2009-105.






Chapter 774 - ASBESTOS-RELATED AND SILICA-RELATED CLAIMS

Part I - ASBESTOS-RELATED CLAIMS (ss. 774.001-774.008)

774.001 - Legislative findings and intent.

774.001 Legislative findings and intent.—The Legislature finds that the number of asbestos-related claims has increased significantly in recent years and threatens the continued viability of a number of uniquely situated companies that have not ever manufactured, sold, or distributed asbestos or asbestos products and are liable only as successor corporations. This liability has created an overpowering public necessity to provide an immediate, remedial, legislative solution. The Legislature intends that the cumulative recovery by all asbestos claimants from innocent successors be limited, and intends to simply change the form of asbestos claimants’ remedies without impairing their substantive rights, and finds that there are no alternative means to meet this public necessity. The Legislature finds the public interest as a whole is best served by providing relief to these innocent successors so that they may remain viable and continue to contribute to this state.

History.—s. 1, ch. 2005-269.



774.002 - Definitions.

774.002 Definitions.—

(1) “Asbestos claim” means any claim, wherever or whenever made, for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to asbestos, including:

(a) The health effects of exposure to asbestos, including any claim for:

1. Personal injury or death;

2. Mental or emotional injury;

3. Risk of disease or other injury; or

4. The costs of medical monitoring or surveillance, to the extent these claims are recognized under state law;

(b) Any claim made by or on behalf of a person exposed to asbestos, or a representative, spouse, parent, child, or other relative of the person; and

(c) Any claim for damage or loss caused by the installation, presence, or removal of asbestos.

(2) “Corporation” means a corporation for profit, including a domestic corporation organized under the laws of this state, or a foreign corporation organized under laws other than the laws of this state.

(3) “Successor” means a corporation that assumes or incurs, or has assumed or incurred, successor asbestos-related liabilities.

(4) “Successor asbestos-related liabilities” means any liabilities, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to become due, which are related in any way to asbestos claims and were assumed or incurred by a corporation as a result of or in connection with a merger or consolidation, or the plan of merger or consolidation related to the merger or consolidation, with or into another corporation, or which are related in any way to asbestos claims based on the exercise of control or the ownership of stock of the corporation before the merger or consolidation. The term includes liabilities that, after the time of the merger or consolidation for which the fair market value of total gross assets is determined under s. 774.004 were or are paid or otherwise discharged, or committed to be paid or otherwise discharged, by or on behalf of the corporation, or by a successor of the corporation, or by or on behalf of a transferor, in connection with settlements, judgments, or other discharges in this state or another jurisdiction.

(5) “Transferor” means a corporation from which successor asbestos-related liabilities are or were assumed or incurred.

History.—s. 2, ch. 2005-269.



774.003 - Applicability.

774.003 Applicability.—

(1) The limitations in s. 774.004 apply to a corporation that is a successor and became a successor before January 1, 1972, or is any of that successor corporation’s successors.

(2) The limitations in s. 774.004 do not apply to:

(a) Workers’ compensation benefits paid by or on behalf of an employer to an employee under chapter 440 or a comparable workers’ compensation law of another jurisdiction;

(b) Any claim against a corporation that does not constitute a successor asbestos-related liability;

(c) An insurance company, as defined in s. 717.101;

(d) Any obligations under the National Labor Relations Act, as amended, or under any collective bargaining agreement; or

(e) A successor that, after a merger or consolidation, continued in the business of mining asbestos; in the business of selling or distributing asbestos fibers; or in the business of manufacturing, distributing, removing, or installing asbestos-containing products that were the same or substantially the same as those products previously manufactured, distributed, removed, or installed by the transferor.

History.—s. 3, ch. 2005-269.



774.004 - Limitations on successor asbestos-related liabilities.

774.004 Limitations on successor asbestos-related liabilities.—

(1) Except as further limited in subsection (2), the cumulative successor asbestos-related liabilities of a corporation are limited to the fair market value of the total gross assets of the transferor determined as of the time of the merger or consolidation. The corporation does not have any responsibility for successor asbestos-related liabilities in excess of this limitation.

(2) If the transferor had assumed or incurred successor asbestos-related liabilities in connection with a prior merger or consolidation with a prior transferor, the fair market value of the total assets of the prior transferor, determined as of the time of the earlier merger or consolidation, shall be substituted for the limitation set forth in subsection (1) for purposes of determining the limitation of liability of a corporation.

History.—s. 4, ch. 2005-269.



774.005 - Establishing fair market value of total gross assets.

774.005 Establishing fair market value of total gross assets.—

(1) A corporation may establish the fair market value of total gross assets for the purpose of the limitations under s. 774.004 through any method reasonable under the circumstances, including:

(a) By reference to the going concern value of the assets or to the purchase price attributable to or paid for the assets in an arm’s length transaction; or

(b) In the absence of other readily available information from which fair market value can be determined, by reference to the value of the assets recorded on a balance sheet.

(2) Total gross assets include intangible assets.

(3) Total gross assets include the aggregate coverage under any applicable liability insurance that was issued to the transferor whose assets are being valued for purposes of this section, which insurance has been collected or is collectible to cover successor asbestos-related liabilities except compensation for liabilities arising from workers’ exposure to asbestos solely during the course of their employment by the transferor. A settlement of a dispute concerning the insurance coverage entered into by a transferor or successor with the insurers of the transferor before the effective date of this act shall be determinative of the aggregate coverage of the liability insurance to be included in the calculation of the transferor’s total gross assets.

History.—s. 5, ch. 2005-269.



774.006 - Adjustment.

774.006 Adjustment.—

(1) Except as provided in subsections (2), (3), and (4), the fair market value of total gross assets at the time of a merger or consolidation shall increase annually at a rate equal to the sum of:

(a) The prime rate as listed in the first edition of the Wall Street Journal published for each calendar year since the merger or consolidation, unless the prime rate is not published in that edition of the Wall Street Journal, in which case any reasonable determination of the prime rate on the first day of the year may be used; and

(b) One percent.

(2) The rate in subsection (1) may not be compounded.

(3) The adjustment of fair market value of total gross assets shall continue as provided under subsection (1) until the date the adjusted value is first exceeded by the cumulative amounts of successor asbestos-related liabilities paid or committed to be paid by or on behalf of the corporation or a predecessor, or by or on behalf of a transferor, after the time of the merger or consolidation for which the fair market value of total gross assets is determined.

(4) No adjustment of the fair market value of total gross assets shall be applied to any liability insurance otherwise included in the definition of total gross assets by s. 774.005(3).

History.—s. 6, ch. 2005-269.



774.007 - Scope.

774.007 Scope.—The courts in this state shall apply, to the fullest extent permissible under the United States Constitution, this state’s substantive law, including the limitation under this act, to the issue of successor asbestos-related liabilities. This act shall be construed liberally to accomplish its remedial purposes.

History.—s. 7, ch. 2005-269.



774.008 - Severability.

774.008 Severability.—If any provision of this act or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History.—s. 8, ch. 2005-269.






Part II - ASBESTOS AND SILICA COMPENSATION FAIRNESSACT (ss. 774.201-774.209)

774.201 - Short title.

774.201 Short title.—This act may be cited as the “Asbestos and Silica Compensation Fairness Act”.

History.—s. 1, ch. 2005-274.



774.202 - Purpose.

774.202 Purpose.—It is the purpose of this act to:

(1) Give priority to true victims of asbestos and silica, claimants who can demonstrate actual physical impairment caused by exposure to asbestos or silica;

(2) Fully preserve the rights of claimants who were exposed to asbestos or silica to pursue compensation if they become impaired in the future as a result of the exposure;

(3) Enhance the ability of the judicial system to supervise and control asbestos and silica litigation; and

(4) Conserve the scarce resources of the defendants to allow compensation to cancer victims and others who are physically impaired by exposure to asbestos or silica while securing the right to similar compensation for those who may suffer physical impairment in the future.

History.—s. 2, ch. 2005-274.



774.203 - Definitions.

774.203 Definitions.—As used in this act, the term:

(1) “AMA Guides to the Evaluation of Permanent Impairment” means the American Medical Association’s Guides to the Evaluation of Permanent Impairment.

(2) “Asbestos” includes all minerals defined as “asbestos” in 29 C.F.R. s. 1910, as amended.

(3) “Asbestos claim” means a claim for damages or other civil or equitable relief presented in a civil action, arising out of, based on, or related to the health effects of exposure to asbestos, including loss of consortium, wrongful death, and any other derivative claim made by or on behalf of an exposed person or a representative, spouse, parent, child, or other relative of an exposed person. The term does not include claims for benefits under a workers’ compensation law or veterans’ benefits program, or claims brought by a person as a subrogee by virtue of the payment of benefits under a workers’ compensation law.

(4) “Asbestosis” means bilateral diffuse interstitial fibrosis of the lungs caused by inhalation of asbestos fibers.

(5) “Board certified in internal medicine” means a physician who is certified by the American Board of Internal Medicine or the American Osteopathic Board of Internal Medicine.

(6) “Board certified in occupational medicine” means a physician who is certified in the subspecialty of occupational medicine by the American Board of Preventive Medicine or the American Osteopathic Board of Preventive Medicine.

(7) “Board certified in oncology” means a physician who is certified in the subspecialty of medical oncology by the American Board of Internal Medicine or the American Osteopathic Board of Internal Medicine.

(8) “Board certified in pathology” means a physician who holds primary certification in anatomic pathology or clinical pathology from the American Board of Pathology or the American Osteopathic Board of Internal Medicine and whose professional practice:

(a) Is principally in the field of pathology; and

(b) Involves regular evaluation of pathology materials obtained from surgical or postmortem specimens.

(9) “Board certified in pulmonary medicine” means a physician who is certified in the subspecialty of pulmonary medicine by the American Board of Internal Medicine or the American Osteopathic Board of Internal Medicine.

(10) “Bankruptcy proceeding” means a case brought under Title 11 of the United States Code or any related proceeding as provided in 28 U.S.C. s. 157.

(11) “Certified B-reader” means an individual qualified as a “final” or “B-reader” under 42 C.F.R. s. 37.51(b), as amended.

(12) “Civil action” means all suits or claims of a civil nature in court, whether cognizable as cases at law or in equity or in admiralty. The term does not include an action relating to a workers’ compensation law, or a proceeding for benefits under a veterans’ benefits program.

(13) “Exposed person” means a person whose exposure to asbestos or to asbestos-containing products is the basis for an asbestos claim.

(14) “FEV1” means forced expiratory volume in the first second, which is the maximal volume of air expelled in one second during performance of simple spirometric tests.

(15) “FVC” means forced vital capacity, which is the maximal volume of air expired with maximum effort from a position of full inspiration.

(16) “ILO Scale” means the system for the classification of chest X rays set forth in the International Labour Office’s Guidelines for the Use of ILO International Classification of Radiographs of Pneumoconioses.

(17) “Lung cancer” means a malignant tumor in which the primary site of origin of the cancer is inside of the lungs, but the term does not include an asbestos claim based upon mesothelioma.

(18) “Mesothelioma” means a malignant tumor with a primary site in the pleura or the peritoneum, which has been diagnosed by a board-certified pathologist, using standardized and accepted criteria of microscopic morphology or appropriate staining techniques.

(19) “Nonmalignant condition” means any condition that can be caused by asbestos or silica other than a diagnosed cancer.

(20) “Nonsmoker” means the exposed person has not smoked cigarettes or used other tobacco products on a consistent and frequent basis within the last 15 years.

(21) “Pathological evidence of asbestosis” means a statement by a board-certified pathologist that more than one representative section of lung tissue uninvolved with any other disease process demonstrates a pattern of peribronchiolar or parenchymal scarring in the presence of characteristic asbestos bodies and that there is no other more likely explanation for the presence of the fibrosis.

(22) “Predicted lower limit of normal” for any test means the fifth percentile of healthy populations based on age, height, and gender, as referenced in the AMA Guides to the Evaluation of Permanent Impairment.

(23) “Qualified physician” means a medical doctor, who:

(a) Is a board-certified pathologist licensed to practice and actively practices in this country who performed services requested or authorized by a physician who:

1. Has conducted a physical examination of the exposed person or, if the person is deceased, has reviewed all available records relating to the exposed person’s medical condition;

2. Is actually treating or has treated the exposed person, and has or had a doctor-patient relationship with the person; and

3. Is licensed to practice and actively practices in this country; or

(b) Is a board-certified oncologist, pulmonary specialist, or specialist in occupational and environmental medicine who:

1. Has conducted a physical examination of the exposed person or, if the person is deceased, has reviewed all available records relating to the exposed person’s medical condition;

2. Is actually treating or has treated the exposed person, and has or had a doctor-patient relationship with the person; and

3. Is licensed to practice and actively practices in this country.

(24) “Radiological evidence of asbestosis” means a quality 1 chest X ray under the ILO System of classification (in a death case where no pathology is available, the necessary radiologic findings may be made with a quality 2 film if a quality 1 film is not available) showing small, irregular opacities (s, t, u) graded by a certified B-reader as at least 1/1 on the ILO scale.

(25) “Radiological evidence of diffuse pleural thickening” means a quality 1 chest X ray under the ILO System of classification (in a death case where no pathology is available, the necessary radiologic findings may be made with a quality 2 film if a quality 1 film is not available) showing bilateral pleural thickening of at least B2 on the ILO scale and blunting of at least one costophrenic angle.

(26) “Silica” means a respirable crystalline form of silicon dioxide, including, but not limited to, alpha, quartz, cristobalite, and trydmite.

(27) “Silica claim” means a claim for damages or other civil or equitable relief presented in a civil action, arising out of, based on, or related to the health effects of exposure to silica, including loss of consortium, wrongful death, and any other derivative claim made by or on behalf of an exposed person or a representative, spouse, parent, child, or other relative of an exposed person. The term does not include claims for benefits under a workers’ compensation law or veterans’ benefits program, or claims brought by a person as a subrogee by virtue of the payment of benefits under a workers’ compensation law.

(28) “Silicosis” means nodular interstitial fibrosis of the lungs caused by inhalation of silica.

(29) “Smoker” means a person who has smoked cigarettes or used other tobacco products on a consistent and frequent basis within the last 15 years.

(30) “Substantial occupational exposure” means employment for an extended period of time in industries and occupations in which, for a substantial portion of a normal work year for that occupation, the exposed person did any of the following:

(a) Handled raw asbestos fibers;

(b) Fabricated asbestos-containing products so that the person was exposed to raw asbestos fibers in the fabrication process;

(c) Altered, repaired, or otherwise worked with an asbestos-containing product in a manner that exposed the person on a regular basis to asbestos fibers; or

(d) Worked in close proximity to other persons engaged in any of the activities described in paragraphs (a)-(c) in a manner that exposed the person on a regular basis to asbestos fibers.

(31) “Veterans benefits program” means a program for benefits in connection with military service administered by the Veterans’ Administration under Title 38 of the United States Code.

(32) “Workers’ compensation law” means a law respecting a program administered by this state or the United States to provide benefits, funded by a responsible employer or its insurance carrier, for occupational diseases or injuries or for disability or death caused by occupational diseases or injuries. The term includes the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. ss. 901-944, 948-950, and the Federal Employees Compensation Act, chapter 81 of Title 5, United States Code, but does not include the Act of April 22, 1908, the Federal Employers Liability Act, 45 U.S.C. ss. 51 et seq.

History.—s. 3, ch. 2005-274; s. 105, ch. 2006-1.



774.204 - Physical impairment.

774.204 Physical impairment.—

(1) Physical impairment of the exposed person, to which asbestos or silica exposure was a substantial contributing factor, is an essential element of an asbestos or silica claim.

(2) A person may not file or maintain a civil action alleging a nonmalignant asbestos claim in the absence of a prima facie showing of physical impairment as a result of a medical condition to which exposure to asbestos was a substantial contributing factor. The prima facie showing must include all of the following requirements:

(a) Evidence verifying that a qualified physician, or someone working under the direct supervision and control of a qualified physician, has taken a detailed occupational and exposure history of the exposed person or, if the person is deceased, from a person who is knowledgeable about the exposures that form the basis of the nonmalignant asbestos claim, including:

1. Identification of all of the exposed person’s principal places of employment and exposures to airborne contaminants; and

2. Whether each place of employment involved exposures to airborne contaminants, including but not limited to asbestos fibers or other disease-causing dusts, that can cause pulmonary impairment and the nature, duration, and level of any such exposure.

(b) Evidence verifying that a qualified physician, or someone working under the direct supervision and control of a qualified physician, has taken a detailed medical and smoking history, including a thorough review of the exposed person’s past and present medical problems and their most probable cause.

(c) Evidence sufficient to demonstrate that at least 10 years have elapsed between the date of first exposure to asbestos and the date the diagnosis is made.

(d) A determination by a qualified physician, on the basis of a medical examination and pulmonary function testing, that the exposed person has a permanent respiratory impairment rating of at least Class 2 as defined by and evaluated pursuant to the AMA Guides to the Evaluation of Permanent Impairment.

(e) A diagnosis by a qualified physician of asbestosis or diffuse pleural thickening, based at a minimum on radiological or pathological evidence of asbestosis or radiological evidence of diffuse pleural thickening.

(f) A determination by a qualified physician that asbestosis or diffuse pleural thickening, rather than chronic obstructive pulmonary disease, is a substantial contributing factor to the exposed person’s physical impairment, based at a minimum on a determination that the exposed person has:

1. Total lung capacity, by plethysmography or timed gas dilution, below the predicted lower limit of normal;

2. Forced vital capacity below the lower limit of normal and a ratio of FEV1 to FVC that is equal to or greater than the predicted lower limit of normal; or

3. A chest X ray showing small, irregular opacities (s, t, u) graded by a certified B-reader as at least 2/1 on the ILO scale.

(g) If the exposed person meets the requirements of paragraphs (a), (b), and (c), and if a qualified physician determines that the exposed person has a physical impairment, as demonstrated by meeting the criteria set forth in paragraph (d) and subparagraph (f)1. or subparagraph (f)2., but the exposed person’s chest X ray does not demonstrate radiological evidence of asbestosis, the exposed person may meet the criteria of paragraph (e) if his or her chest X ray is graded by a certified B-reader as at least 1/0 and a qualified physician, relying on high-resolution computed tomography, determines to a reasonable degree of medical certainty that the exposed person has asbestosis and forms the conclusion set forth in paragraph (h).

(h) A conclusion by a qualified physician that the exposed person’s medical findings and impairment were not more probably the result of causes other than the asbestos exposure revealed by the exposed person’s employment and medical history. A diagnosis that states that the medical findings and impairment are “consistent with” or “compatible with” exposure to asbestos does not meet the requirements of this subsection.

(i) If a plaintiff files a civil action alleging a nonmalignant asbestos claim, and that plaintiff alleges that his or her exposure to asbestos was the result of extended contact with another exposed person who, if the civil action had been filed by the other exposed person, would have met the requirements of paragraph (a), and the plaintiff alleges that he or she had extended contact with the exposed person during the time period in which that exposed person met the requirements of paragraph (a), the plaintiff has satisfied the requirements of paragraph (a). The plaintiff in such a civil action must individually satisfy the requirements of paragraphs (b), (c), (d), (e), (f), (g), and (h).

(3) A person who is a smoker may not file or maintain a civil action alleging an asbestos claim which is based upon cancer of the lung, larynx, pharynx, or esophagus in the absence of a prima facie showing that includes all of the following requirements:

(a) A diagnosis by a qualified physician who is board certified in pathology, pulmonary medicine, or oncology, as appropriate for the type of cancer claimed, of a primary cancer of the lung, larynx, pharynx, or esophagus, and that exposure to asbestos was a substantial contributing factor to the condition.

(b) Evidence sufficient to demonstrate that at least 10 years have elapsed between the date of first exposure to asbestos and the date of diagnosis of the cancer.

(c) Radiological or pathological evidence of asbestosis or diffuse pleural thickening or a qualified physician’s diagnosis of asbestosis based on a chest X ray graded by a certified B-reader as at least 1/0 on the ILO scale and high-resolution computed tomography supporting the diagnosis of asbestosis to a reasonable degree of medical certainty.

(d) Evidence of the exposed person’s substantial occupational exposure to asbestos. If a plaintiff files a civil action alleging an asbestos-related claim based on cancer of the lung, larynx, pharynx, or esophagus, and that plaintiff alleges that his or her exposure to asbestos was the result of extended contact with another exposed person who, if the civil action had been filed by the other exposed person, would have met the substantial occupational exposure requirement of this subsection, and the plaintiff alleges that he or she had extended contact with the exposed person during the time period in which that exposed person met the substantial occupational exposure requirement of this subsection, the plaintiff has satisfied the requirements of this paragraph. The plaintiff in such a civil action must individually satisfy the requirements of this subsection.

(e) If the exposed person is deceased, the qualified physician, or someone working under the direct supervision and control of a qualified physician, may obtain the evidence required in paragraphs (b) and (d) from the person most knowledgeable about the alleged exposures that form the basis of the asbestos claim.

(f) A conclusion by a qualified physician that the exposed person’s medical findings and impairment were not more probably the result of causes other than the asbestos exposure revealed by the exposed person’s employment and medical history. A conclusion that the medical findings and impairment are “consistent with” or “compatible with” exposure to asbestos does not meet the requirements of this subsection.

(4) In a civil action alleging an asbestos claim by a nonsmoker based on cancer of the lung, larynx, pharynx, or esophagus, a prima facie showing of an impairment due to asbestos exposure is not required.

(5) A person may not file or maintain a civil action alleging an asbestos claim which is based on cancer of the colon, rectum, or stomach in the absence of a prima facie showing that includes all of the following requirements:

(a) A diagnosis by a qualified physician who is board certified in pathology, pulmonary medicine, or oncology, as appropriate for the type of cancer claimed, of cancer of the colon, rectum, or stomach, and that exposure to asbestos was a substantial contributing factor to the condition.

(b) Evidence sufficient to demonstrate that at least 10 years have elapsed between the date of first exposure to asbestos and the date of diagnosis of the cancer.

(c)1.a. Radiological or pathological evidence of asbestosis or diffuse pleural thickening or a qualified physician’s diagnosis of asbestosis based on a chest X ray graded by a certified B-reader as at least 1/0 on the ILO scale and high-resolution computed tomography supporting the diagnosis of asbestosis to a reasonable degree of medical certainty; or

b. Evidence of the exposed person’s substantial occupational exposure to asbestos. If a plaintiff files a civil action alleging an asbestos-related claim based on cancer of the colon, rectum, or stomach, and that plaintiff alleges that his or her exposure to asbestos was the result of extended contact with another exposed person who, if the civil action had been filed by the other exposed person, would have met the substantial occupational exposure requirement of this subsection, and the plaintiff alleges that he or she had extended contact with the exposed person during the time period in which that exposed person met the substantial occupational exposure requirement of this subsection, the plaintiff has satisfied the requirements of this sub-subparagraph. The plaintiff in such a civil action must individually satisfy the requirements of this subsection.

2. In the case of an exposed person who is a smoker, the criteria in sub-subparagraph 1.a. and b. must be met.

3. If the exposed person is deceased, the qualified physician, or someone working under the direct supervision and control of a qualified physician, may obtain the evidence required in sub-subparagraph 1.b. and paragraph (b) from the person most knowledgeable about the alleged exposures that form the basis of the asbestos claim.

(d) A conclusion by a qualified physician that the exposed person’s medical findings and impairment were not more probably the result of causes other than the asbestos exposure revealed by the exposed person’s employment and medical history. A conclusion that the medical findings and impairment are “consistent with” or “compatible with” exposure to asbestos does not meet the requirements of this subsection.

(6) In a civil action alleging an asbestos claim based upon mesothelioma a prima facie showing of an impairment due to asbestos exposure is not required.

(7) A person may not file or maintain a civil action alleging a silicosis claim in the absence of a prima facie showing of physical impairment as a result of a medical condition to which exposure to silica was a substantial contributing factor. The prima facie showing must include all of the following requirements:

(a) Evidence verifying that a qualified physician, or someone working under the direct supervision and control of a qualified physician, has taken a detailed occupational and exposure history of the exposed person or, if the person is deceased, from a person who is knowledgeable about the exposures that form the basis of the nonmalignant silica claim, including:

1. All of the exposed person’s principal places of employment and exposures to airborne contaminants; and

2. Whether each place of employment involved exposures to airborne contaminants, including, but not limited to, silica particles or other disease-causing dusts, that can cause pulmonary impairment and the nature, duration, and level of any such exposure.

(b) Evidence verifying that a qualified physician, or someone working under the direct supervision and control of a qualified physician, has taken detailed medical and smoking history, including a thorough review of the exposed person’s past and present medical problems and their most probable cause, and verifying a sufficient latency period for the applicable stage of silicosis.

(c) A determination by a qualified physician, on the basis of a medical examination and pulmonary function testing, that the exposed person has a permanent respiratory impairment rating of at least Class 2 as defined by and evaluated pursuant to the AMA Guides to the Evaluation of Permanent Impairment.

(d) A determination by a qualified physician that the exposed person has:

1. A quality 1 chest X ray under the ILO System of classification and that the X ray has been read by a certified B-reader as showing, according to the ILO System of classification, bilateral nodular opacities (p, q, or r) occurring primarily in the upper lung fields, graded 1/1 or higher; or

2. Pathological demonstration of classic silicotic nodules exceeding one centimeter in diameter as published in 112 Archive of Pathology and Laboratory Medicine 7 (July 1988).

In a death case where no pathology is available, the necessary radiologic findings may be made with a quality 2 film if a quality 1 film is not available.

(e) A conclusion by a qualified physician that the exposed person’s medical findings and impairment were not more probably the result of causes other than silica exposure revealed by the exposed person’s employment and medical history. A conclusion that the medical findings and impairment are “consistent with” or “compatible with” exposure to silica does not meet the requirements of this subsection.

(8) A person may not file or maintain a civil action alleging a silica claim other than as provided in subsection (7), in the absence of a prima facie showing that includes all of the following requirements:

(a) A report by a qualified physician who is:

1. Board certified in pulmonary medicine, internal medicine, oncology, or pathology stating a diagnosis of the exposed person of silica-related lung cancer and stating that, to a reasonable degree of medical probability, exposure to silica was a substantial contributing factor to the diagnosed lung cancer; or

2. Board certified in pulmonary medicine, internal medicine, or pathology stating a diagnosis of the exposed person of silica-related progressive massive fibrosis or acute silicoproteinosis, or silicosis complicated by documented tuberculosis.

(b) Evidence verifying that a qualified physician, or someone working under the direct supervision and control of a qualified physician, has taken a detailed occupational and exposure history of the exposed person or, if the person is deceased, from a person who is knowledgeable about the exposures that form the basis of the nonmalignant silica claim, including:

1. All of the exposed person’s principal places of employment and exposures to airborne contaminants; and

2. Whether each place of employment involved exposures to airborne contaminants, including, but not limited to, silica particles or other disease-causing dusts, that can cause pulmonary impairment and the nature, duration, and level of any such exposure.

(c) Evidence verifying that a qualified physician, or someone working under the direct supervision and control of a qualified physician, has taken a detailed medical and smoking history, including a thorough review of the exposed person’s past and present medical problems and their most probable cause;

(d) A determination by a qualified physician that the exposed person has:

1. A quality 1 chest X ray under the ILO System of classification and that the X ray has been read by a certified B-reader as showing, according to the ILO System of classification, bilateral nodular opacities (p, q, or r) occurring primarily in the upper lung fields, graded 1/1 or higher; or

2. Pathological demonstration of classic silicotic nodules exceeding one centimeter in diameter as published in 112 Archive of Pathology and Laboratory Medicine 7 (July 1988).

In a death case where no pathology is available, the necessary radiologic findings may be made with a quality 2 film if a quality 1 film is not available.

(e) A conclusion by a qualified physician that the exposed person’s medical findings and impairment were not more probably the result of causes other than silica exposure revealed by the exposed person’s employment and medical history. A conclusion that the medical findings and impairment are “consistent with” or “compatible with” exposure to silica does not meet the requirements of this subsection.

(9) Evidence relating to physical impairment under this section, including pulmonary function testing and diffusing studies, must:

(a) Comply with the technical recommendations for examinations, testing procedures, quality assurance, quality control, and equipment of the AMA Guides to the Evaluation of Permanent Impairment, as set forth in 20 C.F.R. part 404, Subpart P. App. 1. Part A, s. 3.00 E. and F., and the interpretive standards, set forth in the official statement of the American Thoracic Society entitled “lung function testing: selection of reference values and interpretive strategies” as published in American Review of Respiratory Disease. 1991: 144:1202-1218;

(b) Not be obtained through testing or examinations that violate any applicable law, regulation, licensing requirement, or medical code of practice; and

(c) Not be obtained under the condition that the exposed person retain legal services in exchange for the examination, test, or screening.

(10) Presentation of prima facie evidence meeting the requirements of subsection (2), subsection (3), subsection (5), or subsection (6) of this section may not:

(a) Result in any presumption at trial that the exposed person is impaired by an asbestos-related or silica-related condition;

(b) Be conclusive as to the liability of any defendant; and

(c) Be admissible at trial.

History.—s. 4, ch. 2005-274; s. 106, ch. 2006-1.



774.205 - Claimant proceedings.

774.205 Claimant proceedings.—

(1) A civil action alleging an asbestos or silica claim may be brought in the courts of this state if the plaintiff is domiciled in this state or the exposure to asbestos or silica that is a substantial contributing factor to the physical impairment of the plaintiff on which the claim is based occurred in this state.

(2) A plaintiff in a civil action alleging an asbestos or silica claim must include with the complaint or other initial pleading a written report and supporting test results constituting prima facie evidence of the exposed person’s asbestos-related or silica-related physical impairment meeting the requirements of s. 774.204(2), (3), (5), or (6). For any asbestos or silica claim pending on the effective date of this act, the plaintiff must file the report and supporting test results at least 30 days before setting a date for trial. The defendant must be afforded a reasonable opportunity to challenge the adequacy of the proffered prima facie evidence of asbestos-related impairment. The claim of the plaintiff shall be dismissed without prejudice upon a finding of failure to make the required prima facie showing.

(3) All asbestos claims and silica claims filed in this state on or after the effective date of this act must include, in addition to the written report described in subsection (2) and the information required by s. 774.207(2), a sworn information form containing the following information:

(a) The claimant’s name, address, date of birth, and marital status;

(b) If the claimant alleges exposure to asbestos or silica through the testimony of another person or alleges other than direct or bystander exposure to a product, the name, address, date of birth, and marital status for each person by which the claimant alleges exposure, hereinafter the “index person,” and the claimant’s relationship to each such person;

(c) The specific location of each alleged exposure;

(d) The beginning and ending dates of each alleged exposure as to each asbestos product or silica product for each location at which exposure allegedly took place for the plaintiff and each index person;

(e) The occupation and name of the employer of the exposed person at the time of each alleged exposure;

(f) The specific condition related to asbestos or silica claimed to exist; and

(g) Any supporting documentation of the condition claimed to exist.

History.—s. 5, ch. 2005-274; s. 107, ch. 2006-1.



774.206 - Statute of limitations; two-disease rule.

774.206 Statute of limitations; two-disease rule.—

(1) Notwithstanding any other law, with respect to any asbestos or silica claim not barred as of the effective date of this act, the limitations period does not begin to run until the exposed person discovers, or through the exercise of reasonable diligence should have discovered, that he or she is physically impaired by an asbestos-related or silica-related condition.

(2) An asbestos or silica claim arising out of a nonmalignant condition shall be a distinct cause of action from an asbestos or silica claim relating to the same exposed person arising out of asbestos-related or silica-related cancer. Damages may not be awarded for fear or risk of cancer in a civil action asserting an asbestos or silica claim.

(3) A settlement of a nonmalignant asbestos or silica claim concluded after the effective date of this act may not require, as a condition of settlement, the release of any future claim for asbestos-related or silica-related cancer.

History.—s. 6, ch. 2005-274.



774.207 - Scope of liability; damages.

774.207 Scope of liability; damages.—

(1) Punitive damages may not be awarded in any civil action alleging an asbestos or silica claim.

(2) At the time a complaint is filed in a civil action alleging an asbestos or silica claim, the plaintiff must file a verified written report with the court which discloses the total amount of any collateral source payments received, including payments that the plaintiff will receive in the future, as a result of settlements or judgments based upon the same claim. For any asbestos or silica claim pending on the effective date of this act, the plaintiff shall file a verified written report within 60 days after the effective date of this act, or at least 30 days before trial. Further, the plaintiff must update the reports on a regular basis during the course of the proceeding until a final judgment is entered in the case. The court shall permit setoff, based on the collateral source payment information provided, in accordance with the laws of this state as of the effective date of this act.

History.—s. 7, ch. 2005-274.



774.208 - Liability rules applicable to protect sellers, renters, and lessors.

774.208 Liability rules applicable to protect sellers, renters, and lessors.—

(1)(a) In a civil action alleging an asbestos or silica claim, a product seller other than a manufacturer is liable to a plaintiff only if the plaintiff establishes that:

1.a. The product that allegedly caused the harm that is the subject of the complaint was sold, rented, or leased by the product seller;

b. The product seller failed to exercise reasonable care with respect to the product; and

c. The failure to exercise reasonable care was a proximate cause of the harm to the exposed person;

2.a. The product seller made an express warranty applicable to the product that allegedly caused the harm that is the subject of the complaint, independent of any express warranty made by the manufacturer as to the same product;

b. The product failed to conform to the warranty; and

c. The failure of the product to conform to the warranty caused the harm to the exposed person; or

3.a. The product seller engaged in intentional wrongdoing, as determined under the law of this state; and

b. The intentional wrongdoing caused the harm that is the subject of the complaint.

(b) For the purpose of sub-subparagraph (a)1.b., a product seller may not be considered to have failed to exercise reasonable care with respect to a product based upon an alleged failure to inspect the product, if:

1. The failure occurred because there was no reasonable opportunity to inspect the product; or

2. The inspection, in the exercise of reasonable care, would not have revealed the aspect of the product which allegedly caused the exposed person’s impairment.

(2) In a civil action alleging an asbestos or silica claim, a person engaged in the business of renting or leasing a product is not liable for the tortious act of another solely by reason of ownership of that product.

History.—s. 8, ch. 2005-274; s. 108, ch. 2006-1.



774.209 - Miscellaneous provisions.

774.209 Miscellaneous provisions.—

(1) This act does not affect the scope or operation of any workers’ compensation law or veterans’ benefit program, affect the exclusive remedy or subrogation provisions of the law, or authorize any lawsuit which is barred by law.

(2) Nothing in this act is intended to, and nothing in this act shall be interpreted to:

(a) Affect the rights of any party in bankruptcy proceedings; or

(b) Affect the ability of any person who is able to make a showing that the person satisfies the claim criteria for compensable claims or demands under a trust established under a plan of reorganization under chapter 11 of the United States Bankruptcy Code, 11 U.S.C. chapter 11, to make a claim or demand against that trust.

(3) It is the intent of the Legislature that this law render the utmost comity and respect to the constitutional prerogatives of the judiciary of this state, and nothing in this act should be construed as any effort to impinge upon those prerogatives. To that end, if the Florida Supreme Court enters a final judgment concluding or declaring that any provision of this act improperly encroaches on the authority of the court to adopt the rules of practice and procedure in the courts of this state, the Legislature intends that any such provision be construed as a request for a rule change under s. 2, Art. V of the State Constitution and not as a mandatory legislative directive.

(4) This act may not be interpreted to prevent any person from bringing or maintaining an asbestos claim based on nonoccupational exposure where such person would be otherwise able to bring or maintain a claim under this act.

(5) If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or application of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared severable.

History.—s. 9, ch. 2005-274.












TITLE XLVI - CRIMES

Chapter 775 - DEFINITIONS; GENERAL PENALTIES; REGISTRATION OF CRIMINALS

775.01 - Common law of England.

775.01 Common law of England.—The common law of England in relation to crimes, except so far as the same relates to the modes and degrees of punishment, shall be of full force in this state where there is no existing provision by statute on the subject.

History.—s. 1, Nov. 6, 1829; s. 1, Feb. 10, 1832; RS 2369; GS 3194; RGS 5024; CGL 7126.



775.011 - Short title; applicability to antecedent offenses.

775.011 Short title; applicability to antecedent offenses.—

(1) This act shall be known and may be cited as the “Florida Criminal Code.”

(2) Except as provided in subsection (3), the code does not apply to offenses committed prior to October 1, 1975, and prosecutions for such offenses shall be governed by the prior law. For the purposes of this section, an offense was committed prior to October 1, 1975, if any of the material elements of the offense occurred prior thereto.

(3) In any case pending on or after October 1, 1975, involving an offense committed prior to such date, the provisions of the code involving any quasi-procedural matter shall govern, insofar as they are justly applicable, and the provisions of the code according a defense or mitigation or establishing a penalty shall apply only with the consent of the defendant.

History.—s. 1, ch. 74-383; s. 43, ch. 75-298; s. 484, ch. 81-259.



775.012 - General purposes.

775.012 General purposes.—The general purposes of the provisions of the code are:

(1) To proscribe conduct that improperly causes or threatens substantial harm to individual or public interest.

(2) To give fair warning to the people of the state in understandable language of the nature of the conduct proscribed and of the sentences authorized upon conviction.

(3) To define clearly the material elements constituting an offense and the accompanying state of mind or criminal intent required for that offense.

(4) To differentiate on reasonable grounds between serious and minor offenses and to establish appropriate disposition for each.

(5) To safeguard conduct that is without fault or legitimate state interest from being condemned as criminal.

(6) To ensure the public safety by deterring the commission of offenses and providing for the opportunity for rehabilitation of those convicted and for their confinement when required in the interests of public protection.

History.—s. 2, ch. 74-383; s. 1, ch. 77-174.



775.02 - Punishment of common-law offenses.

775.02 Punishment of common-law offenses.—When there exists no such provision by statute, the court shall proceed to punish such offense by fine or imprisonment, but the fine shall not exceed $500, nor the imprisonment 12 months.

History.—s. 1, Nov. 6, 1829; RS 2370; GS 3195; RGS 5025; CGL 7127; s. 76, Feb. 10, 1832.



775.021 - Rules of construction.

775.021 Rules of construction.—

(1) The provisions of this code and offenses defined by other statutes shall be strictly construed; when the language is susceptible of differing constructions, it shall be construed most favorably to the accused.

(2) The provisions of this chapter are applicable to offenses defined by other statutes, unless the code otherwise provides.

(3) This section does not affect the power of a court to punish for contempt or to employ any sanction authorized by law for the enforcement of an order or a civil judgment or decree.

(4)(a) Whoever, in the course of one criminal transaction or episode, commits an act or acts which constitute one or more separate criminal offenses, upon conviction and adjudication of guilt, shall be sentenced separately for each criminal offense; and the sentencing judge may order the sentences to be served concurrently or consecutively. For the purposes of this subsection, offenses are separate if each offense requires proof of an element that the other does not, without regard to the accusatory pleading or the proof adduced at trial.

(b) The intent of the Legislature is to convict and sentence for each criminal offense committed in the course of one criminal episode or transaction and not to allow the principle of lenity as set forth in subsection (1) to determine legislative intent. Exceptions to this rule of construction are:

1. Offenses which require identical elements of proof.

2. Offenses which are degrees of the same offense as provided by statute.

3. Offenses which are lesser offenses the statutory elements of which are subsumed by the greater offense.

(5) Whoever commits an act that violates a provision of this code or commits a criminal offense defined by another statute and thereby causes the death of, or bodily injury to, an unborn child commits a separate offense if the provision or statute does not otherwise specifically provide a separate offense for such death or injury to an unborn child.

(a) Except as otherwise provided in this subsection, the punishment for a separate offense under this subsection is the same as the punishment provided under this code or other statute for that conduct had the injury or death occurred to the mother of the unborn child.

(b) An offense under this subsection does not require proof that the person engaging in the conduct:

1. Had knowledge or should have had knowledge that the victim of the underlying offense was pregnant; or

2. Intended to cause the death of, or bodily injury to, the unborn child.

(c) Notwithstanding any other provision of law, the death penalty may not be imposed for an offense under this subsection.

(d) This subsection does not permit the prosecution:

1. Of any person for conduct relating to an abortion for which the consent of the pregnant woman, or a person authorized by law to act on her behalf, has been obtained or for which such consent is implied by law;

2. Of a person for providing medical treatment of the pregnant woman or her unborn child; or

3. Of a woman with respect to her unborn child.

(e) As used in this subsection, the term “unborn child” means a member of the species Homo sapiens, at any stage of development, who is carried in the womb.

History.—s. 3, ch. 74-383; s. 1, ch. 76-66; s. 1, ch. 77-174; s. 1, ch. 83-156; s. 7, ch. 88-131; s. 2, ch. 2014-194.



775.027 - Insanity defense.

775.027 Insanity defense.—

(1) AFFIRMATIVE DEFENSE.—All persons are presumed to be sane. It is an affirmative defense to a criminal prosecution that, at the time of the commission of the acts constituting the offense, the defendant was insane. Insanity is established when:

(a) The defendant had a mental infirmity, disease, or defect; and

(b) Because of this condition, the defendant:

1. Did not know what he or she was doing or its consequences; or

2. Although the defendant knew what he or she was doing and its consequences, the defendant did not know that what he or she was doing was wrong.

Mental infirmity, disease, or defect does not constitute a defense of insanity except as provided in this subsection.

(2) BURDEN OF PROOF.—The defendant has the burden of proving the defense of insanity by clear and convincing evidence.

History.—s. 1, ch. 2000-315.



775.03 - Benefit of clergy.

775.03 Benefit of clergy.—The doctrine of benefit of clergy shall have no operation in this state.

History.—s. 75, Feb. 10, 1832; RS 2371; GS 3196; RGS 5026; CGL 7128.



775.04 - What penal acts or omissions not public offenses.

775.04 What penal acts or omissions not public offenses.—Acts or omissions to which a pecuniary penalty is attached, recoverable by action by a person for his or her own use or for the use, in whole or in part, of the state or of a county or a public body, or of a corporation, are not public offenses within the meaning of these statutes.

History.—RS 2349; GS 3173; RGS 5002; CGL 7101; s. 1184, ch. 97-102.



775.051 - Voluntary intoxication; not a defense; evidence not admissible for certain purposes; exception.

775.051 Voluntary intoxication; not a defense; evidence not admissible for certain purposes; exception.—Voluntary intoxication resulting from the consumption, injection, or other use of alcohol or other controlled substance as described in chapter 893 is not a defense to any offense proscribed by law. Evidence of a defendant’s voluntary intoxication is not admissible to show that the defendant lacked the specific intent to commit an offense and is not admissible to show that the defendant was insane at the time of the offense, except when the consumption, injection, or use of a controlled substance under chapter 893 was pursuant to a lawful prescription issued to the defendant by a practitioner as defined in s. 893.02.

History.—s. 1, ch. 99-174; s. 29, ch. 2016-224.



775.08 - Classes and definitions of offenses.

775.08 Classes and definitions of offenses.—When used in the laws of this state:

(1) The term “felony” shall mean any criminal offense that is punishable under the laws of this state, or that would be punishable if committed in this state, by death or imprisonment in a state penitentiary. “State penitentiary” shall include state correctional facilities. A person shall be imprisoned in the state penitentiary for each sentence which, except an extended term, exceeds 1 year.

(2) The term “misdemeanor” shall mean any criminal offense that is punishable under the laws of this state, or that would be punishable if committed in this state, by a term of imprisonment in a county correctional facility, except an extended term, not in excess of 1 year. The term “misdemeanor” shall not mean a conviction for any noncriminal traffic violation of any provision of chapter 316 or any municipal or county ordinance.

(3) The term “noncriminal violation” shall mean any offense that is punishable under the laws of this state, or that would be punishable if committed in this state, by no other penalty than a fine, forfeiture, or other civil penalty. A noncriminal violation does not constitute a crime, and conviction for a noncriminal violation shall not give rise to any legal disability based on a criminal offense. The term “noncriminal violation” shall not mean any conviction for any violation of any municipal or county ordinance. Nothing contained in this code shall repeal or change the penalty for a violation of any municipal or county ordinance.

(4) The term “crime” shall mean a felony or misdemeanor.

History.—s. 1(11), ch. 1637, 1868; RS 2352; GS 3176; RGS 5006; CGL 7105; s. 1, ch. 71-136; s. 4, ch. 74-383; s. 1, ch. 75-298; s. 1, ch. 88-196.



775.081 - Classifications of felonies and misdemeanors.

775.081 Classifications of felonies and misdemeanors.—

(1) Felonies are classified, for the purpose of sentence and for any other purpose specifically provided by statute, into the following categories:

(a) Capital felony;

(b) Life felony;

(c) Felony of the first degree;

(d) Felony of the second degree; and

(e) Felony of the third degree.

A capital felony and a life felony must be so designated by statute. Other felonies are of the particular degree designated by statute. Any crime declared by statute to be a felony without specification of degree is of the third degree, except that this provision shall not affect felonies punishable by life imprisonment for the first offense.

(2) Misdemeanors are classified, for the purpose of sentence and for any other purpose specifically provided by statute, into the following categories:

(a) Misdemeanor of the first degree; and

(b) Misdemeanor of the second degree.

A misdemeanor is of the particular degree designated by statute. Any crime declared by statute to be a misdemeanor without specification of degree is of the second degree.

(3) This section is supplemental to, and is not to be construed to alter, the law of this state establishing and governing criminal offenses that are divided into degrees by virtue of distinctive elements comprising such offenses, regardless of whether such law is established by constitutional provision, statute, court rule, or court decision.

History.—s. 2, ch. 71-136; s. 1, ch. 72-724.



775.082 - Penalties; applicability of sentencing structures; mandatory minimum sentences for certain reoffenders previously released from prison.

775.082 Penalties; applicability of sentencing structures; mandatory minimum sentences for certain reoffenders previously released from prison.—

(1)(a) Except as provided in paragraph (b), a person who has been convicted of a capital felony shall be punished by death if the proceeding held to determine sentence according to the procedure set forth in s. 921.141 results in a determination that such person shall be punished by death, otherwise such person shall be punished by life imprisonment and shall be ineligible for parole.

(b)1. A person who actually killed, intended to kill, or attempted to kill the victim and who is convicted under s. 782.04 of a capital felony, or an offense that was reclassified as a capital felony, which was committed before the person attained 18 years of age shall be punished by a term of imprisonment for life if, after a sentencing hearing conducted by the court in accordance with s. 921.1401, the court finds that life imprisonment is an appropriate sentence. If the court finds that life imprisonment is not an appropriate sentence, such person shall be punished by a term of imprisonment of at least 40 years. A person sentenced pursuant to this subparagraph is entitled to a review of his or her sentence in accordance with s. 921.1402(2)(a).

2. A person who did not actually kill, intend to kill, or attempt to kill the victim and who is convicted under s. 782.04 of a capital felony, or an offense that was reclassified as a capital felony, which was committed before the person attained 18 years of age may be punished by a term of imprisonment for life or by a term of years equal to life if, after a sentencing hearing conducted by the court in accordance with s. 921.1401, the court finds that life imprisonment is an appropriate sentence. A person who is sentenced to a term of imprisonment of more than 15 years is entitled to a review of his or her sentence in accordance with s. 921.1402(2)(c).

3. The court shall make a written finding as to whether a person is eligible for a sentence review hearing under s. 921.1402(2)(a) or (c). Such a finding shall be based upon whether the person actually killed, intended to kill, or attempted to kill the victim. The court may find that multiple defendants killed, intended to kill, or attempted to kill the victim.

(2) In the event the death penalty in a capital felony is held to be unconstitutional by the Florida Supreme Court or the United States Supreme Court, the court having jurisdiction over a person previously sentenced to death for a capital felony shall cause such person to be brought before the court, and the court shall sentence such person to life imprisonment as provided in subsection (1). No sentence of death shall be reduced as a result of a determination that a method of execution is held to be unconstitutional under the State Constitution or the Constitution of the United States.

(3) A person who has been convicted of any other designated felony may be punished as follows:

(a)1. For a life felony committed before October 1, 1983, by a term of imprisonment for life or for a term of at least 30 years.

2. For a life felony committed on or after October 1, 1983, by a term of imprisonment for life or by a term of imprisonment not exceeding 40 years.

3. Except as provided in subparagraph 4., for a life felony committed on or after July 1, 1995, by a term of imprisonment for life or by imprisonment for a term of years not exceeding life imprisonment.

4.a. Except as provided in sub-subparagraph b., for a life felony committed on or after September 1, 2005, which is a violation of s. 800.04(5)(b), by:

(I) A term of imprisonment for life; or

(II) A split sentence that is a term of at least 25 years’ imprisonment and not exceeding life imprisonment, followed by probation or community control for the remainder of the person’s natural life, as provided in s. 948.012(4).

b. For a life felony committed on or after July 1, 2008, which is a person’s second or subsequent violation of s. 800.04(5)(b), by a term of imprisonment for life.

5. Notwithstanding subparagraphs 1.-4., a person who is convicted under s. 782.04 of an offense that was reclassified as a life felony which was committed before the person attained 18 years of age may be punished by a term of imprisonment for life or by a term of years equal to life imprisonment if the judge conducts a sentencing hearing in accordance with s. 921.1401 and finds that life imprisonment or a term of years equal to life imprisonment is an appropriate sentence.

a. A person who actually killed, intended to kill, or attempted to kill the victim and is sentenced to a term of imprisonment of more than 25 years is entitled to a review of his or her sentence in accordance with s. 921.1402(2)(b).

b. A person who did not actually kill, intend to kill, or attempt to kill the victim and is sentenced to a term of imprisonment of more than 15 years is entitled to a review of his or her sentence in accordance with s. 921.1402(2)(c).

c. The court shall make a written finding as to whether a person is eligible for a sentence review hearing under s. 921.1402(2)(b) or (c). Such a finding shall be based upon whether the person actually killed, intended to kill, or attempted to kill the victim. The court may find that multiple defendants killed, intended to kill, or attempted to kill the victim.

6. For a life felony committed on or after October 1, 2014, which is a violation of s. 787.06(3)(g), by a term of imprisonment for life.

(b)1. For a felony of the first degree, by a term of imprisonment not exceeding 30 years or, when specifically provided by statute, by imprisonment for a term of years not exceeding life imprisonment.

2. Notwithstanding subparagraph 1., a person convicted under s. 782.04 of a first degree felony punishable by a term of years not exceeding life imprisonment, or an offense that was reclassified as a first degree felony punishable by a term of years not exceeding life, which was committed before the person attained 18 years of age may be punished by a term of years equal to life imprisonment if the judge conducts a sentencing hearing in accordance with s. 921.1401 and finds that a term of years equal to life imprisonment is an appropriate sentence.

a. A person who actually killed, intended to kill, or attempted to kill the victim and is sentenced to a term of imprisonment of more than 25 years is entitled to a review of his or her sentence in accordance with s. 921.1402(2)(b).

b. A person who did not actually kill, intend to kill, or attempt to kill the victim and is sentenced to a term of imprisonment of more than 15 years is entitled to a review of his or her sentence in accordance with s. 921.1402(2)(c).

c. The court shall make a written finding as to whether a person is eligible for a sentence review hearing under s. 921.1402(2)(b) or (c). Such a finding shall be based upon whether the person actually killed, intended to kill, or attempted to kill the victim. The court may find that multiple defendants killed, intended to kill, or attempted to kill the victim.

(c) Notwithstanding paragraphs (a) and (b), a person convicted of an offense that is not included in s. 782.04 but that is an offense that is a life felony or is punishable by a term of imprisonment for life or by a term of years not exceeding life imprisonment, or an offense that was reclassified as a life felony or an offense punishable by a term of imprisonment for life or by a term of years not exceeding life imprisonment, which was committed before the person attained 18 years of age may be punished by a term of imprisonment for life or a term of years equal to life imprisonment if the judge conducts a sentencing hearing in accordance with s. 921.1401 and finds that life imprisonment or a term of years equal to life imprisonment is an appropriate sentence. A person who is sentenced to a term of imprisonment of more than 20 years is entitled to a review of his or her sentence in accordance with s. 921.1402(2)(d).

(d) For a felony of the second degree, by a term of imprisonment not exceeding 15 years.

(e) For a felony of the third degree, by a term of imprisonment not exceeding 5 years.

(4) A person who has been convicted of a designated misdemeanor may be sentenced as follows:

(a) For a misdemeanor of the first degree, by a definite term of imprisonment not exceeding 1 year;

(b) For a misdemeanor of the second degree, by a definite term of imprisonment not exceeding 60 days.

(5) Any person who has been convicted of a noncriminal violation may not be sentenced to a term of imprisonment nor to any other punishment more severe than a fine, forfeiture, or other civil penalty, except as provided in chapter 316 or by ordinance of any city or county.

(6) Nothing in this section shall be construed to alter the operation of any statute of this state authorizing a trial court, in its discretion, to impose a sentence of imprisonment for an indeterminate period within minimum and maximum limits as provided by law, except as provided in subsection (1).

(7) This section does not deprive the court of any authority conferred by law to decree a forfeiture of property, suspend or cancel a license, remove a person from office, or impose any other civil penalty. Such a judgment or order may be included in the sentence.

(8)(a) The sentencing guidelines that were effective October 1, 1983, and any revisions thereto, apply to all felonies, except capital felonies, committed on or after October 1, 1983, and before January 1, 1994, and to all felonies, except capital felonies and life felonies, committed before October 1, 1983, when the defendant affirmatively selects to be sentenced pursuant to such provisions.

(b) The 1994 sentencing guidelines, that were effective January 1, 1994, and any revisions thereto, apply to all felonies, except capital felonies, committed on or after January 1, 1994, and before October 1, 1995.

(c) The 1995 sentencing guidelines that were effective October 1, 1995, and any revisions thereto, apply to all felonies, except capital felonies, committed on or after October 1, 1995, and before October 1, 1998.

(d) The Criminal Punishment Code applies to all felonies, except capital felonies, committed on or after October 1, 1998. Any revision to the Criminal Punishment Code applies to sentencing for all felonies, except capital felonies, committed on or after the effective date of the revision.

(e) Felonies, except capital felonies, with continuing dates of enterprise shall be sentenced under the sentencing guidelines or the Criminal Punishment Code in effect on the beginning date of the criminal activity.

(9)(a)1. “Prison releasee reoffender” means any defendant who commits, or attempts to commit:

a. Treason;

b. Murder;

c. Manslaughter;

d. Sexual battery;

e. Carjacking;

f. Home-invasion robbery;

g. Robbery;

h. Arson;

i. Kidnapping;

j. Aggravated assault with a deadly weapon;

k. Aggravated battery;

l. Aggravated stalking;

m. Aircraft piracy;

n. Unlawful throwing, placing, or discharging of a destructive device or bomb;

o. Any felony that involves the use or threat of physical force or violence against an individual;

p. Armed burglary;

q. Burglary of a dwelling or burglary of an occupied structure; or

r. Any felony violation of s. 790.07, s. 800.04, s. 827.03, s. 827.071, or s. 847.0135(5);

within 3 years after being released from a state correctional facility operated by the Department of Corrections or a private vendor or within 3 years after being released from a correctional institution of another state, the District of Columbia, the United States, any possession or territory of the United States, or any foreign jurisdiction, following incarceration for an offense for which the sentence is punishable by more than 1 year in this state.

2. “Prison releasee reoffender” also means any defendant who commits or attempts to commit any offense listed in sub-subparagraphs (a)1.a.-r. while the defendant was serving a prison sentence or on escape status from a state correctional facility operated by the Department of Corrections or a private vendor or while the defendant was on escape status from a correctional institution of another state, the District of Columbia, the United States, any possession or territory of the United States, or any foreign jurisdiction, following incarceration for an offense for which the sentence is punishable by more than 1 year in this state.

3. If the state attorney determines that a defendant is a prison releasee reoffender as defined in subparagraph 1., the state attorney may seek to have the court sentence the defendant as a prison releasee reoffender. Upon proof from the state attorney that establishes by a preponderance of the evidence that a defendant is a prison releasee reoffender as defined in this section, such defendant is not eligible for sentencing under the sentencing guidelines and must be sentenced as follows:

a. For a felony punishable by life, by a term of imprisonment for life;

b. For a felony of the first degree, by a term of imprisonment of 30 years;

c. For a felony of the second degree, by a term of imprisonment of 15 years; and

d. For a felony of the third degree, by a term of imprisonment of 5 years.

(b) A person sentenced under paragraph (a) shall be released only by expiration of sentence and shall not be eligible for parole, control release, or any form of early release. Any person sentenced under paragraph (a) must serve 100 percent of the court-imposed sentence.

(c) Nothing in this subsection shall prevent a court from imposing a greater sentence of incarceration as authorized by law, pursuant to s. 775.084 or any other provision of law.

(d)1. It is the intent of the Legislature that offenders previously released from prison who meet the criteria in paragraph (a) be punished to the fullest extent of the law and as provided in this subsection, unless the state attorney determines that extenuating circumstances exist which preclude the just prosecution of the offender, including whether the victim recommends that the offender not be sentenced as provided in this subsection.

2. For every case in which the offender meets the criteria in paragraph (a) and does not receive the mandatory minimum prison sentence, the state attorney must explain the sentencing deviation in writing and place such explanation in the case file maintained by the state attorney.

(10) If a defendant is sentenced for an offense committed on or after July 1, 2009, which is a third degree felony but not a forcible felony as defined in s. 776.08, and excluding any third degree felony violation under chapter 810, and if the total sentence points pursuant to s. 921.0024 are 22 points or fewer, the court must sentence the offender to a nonstate prison sanction. However, if the court makes written findings that a nonstate prison sanction could present a danger to the public, the court may sentence the offender to a state correctional facility pursuant to this section.

(11) The purpose of this section is to provide uniform punishment for those crimes made punishable under this section and, to this end, a reference to this section constitutes a general reference under the doctrine of incorporation by reference.

History.—s. 3, ch. 71-136; ss. 1, 2, ch. 72-118; s. 2, ch. 72-724; s. 5, ch. 74-383; s. 1, ch. 77-174; s. 1, ch. 83-87; s. 1, ch. 94-228; s. 16, ch. 95-184; s. 4, ch. 95-294; s. 2, ch. 97-239; s. 2, ch. 98-3; s. 10, ch. 98-204; s. 2, ch. 99-188; s. 3, ch. 2000-246; s. 1, ch. 2001-239; s. 2, ch. 2002-70; ss. 1, 2, ch. 2002-211; s. 4, ch. 2005-28; s. 13, ch. 2008-172; s. 1, ch. 2008-182; s. 1, ch. 2009-63; s. 2, ch. 2011-200; s. 8, ch. 2014-160; s. 1, ch. 2014-220; s. 1, ch. 2016-13; s. 19, ch. 2016-24.



775.0823 - Violent offenses committed against law enforcement officers, correctional officers, state attorneys, assistant state attorneys, justices, or judges.

775.0823 Violent offenses committed against law enforcement officers, correctional officers, state attorneys, assistant state attorneys, justices, or judges.—The Legislature does hereby provide for an increase and certainty of penalty for any person convicted of a violent offense against any law enforcement or correctional officer, as defined in s. 943.10(1), (2), (3), (6), (7), (8), or (9); against any state attorney elected pursuant to s. 27.01 or assistant state attorney appointed under s. 27.181; or against any justice or judge of a court described in Art. V of the State Constitution, which offense arises out of or in the scope of the officer’s duty as a law enforcement or correctional officer, the state attorney’s or assistant state attorney’s duty as a prosecutor or investigator, or the justice’s or judge’s duty as a judicial officer, as follows:

(1) For murder in the first degree as described in s. 782.04(1), if the death sentence is not imposed, a sentence of imprisonment for life without eligibility for release.

(2) For attempted murder in the first degree as described in s. 782.04(1), a sentence pursuant to s. 775.082, s. 775.083, or s. 775.084.

(3) For attempted felony murder as described in s. 782.051, a sentence pursuant to s. 775.082, s. 775.083, or s. 775.084.

(4) For murder in the second degree as described in s. 782.04(2) and (3), a sentence pursuant to s. 775.082, s. 775.083, or s. 775.084.

(5) For attempted murder in the second degree as described in s. 782.04(2) and (3), a sentence pursuant to s. 775.082, s. 775.083, or s. 775.084.

(6) For murder in the third degree as described in s. 782.04(4), a sentence pursuant to s. 775.082, s. 775.083, or s. 775.084.

(7) For attempted murder in the third degree as described in s. 782.04(4), a sentence pursuant to s. 775.082, s. 775.083, or s. 775.084.

(8) For manslaughter as described in s. 782.07 during the commission of a crime, a sentence pursuant to s. 775.082, s. 775.083, or s. 775.084.

(9) For kidnapping as described in s. 787.01, a sentence pursuant to s. 775.082, s. 775.083, or s. 775.084.

(10) For aggravated battery as described in s. 784.045, a sentence pursuant to s. 775.082, s. 775.083, or s. 775.084.

(11) For aggravated assault as described in s. 784.021, a sentence pursuant to s. 775.082, s. 775.083, or s. 775.084.

Notwithstanding the provisions of s. 948.01, with respect to any person who is found to have violated this section, adjudication of guilt or imposition of sentence shall not be suspended, deferred, or withheld.

History.—s. 3, ch. 89-100; s. 1, ch. 90-77; s. 16, ch. 93-406; s. 17, ch. 95-184; s. 11, ch. 97-194; s. 5, ch. 98-417; s. 3, ch. 2001-236; s. 1, ch. 2007-212; s. 2, ch. 2010-121; s. 5, ch. 2012-21; s. 26, ch. 2016-24.



775.083 - Fines.

775.083 Fines.—

(1) A person who has been convicted of an offense other than a capital felony may be sentenced to pay a fine in addition to any punishment described in s. 775.082; when specifically authorized by statute, he or she may be sentenced to pay a fine in lieu of any punishment described in s. 775.082. A person who has been convicted of a noncriminal violation may be sentenced to pay a fine. Fines for designated crimes and for noncriminal violations shall not exceed:

(a) $15,000, when the conviction is of a life felony.

(b) $10,000, when the conviction is of a felony of the first or second degree.

(c) $5,000, when the conviction is of a felony of the third degree.

(d) $1,000, when the conviction is of a misdemeanor of the first degree.

(e) $500, when the conviction is of a misdemeanor of the second degree or a noncriminal violation.

(f) Any higher amount equal to double the pecuniary gain derived from the offense by the offender or double the pecuniary loss suffered by the victim.

(g) Any higher amount specifically authorized by statute.

Fines imposed in this subsection shall be deposited by the clerk of the court in the fine and forfeiture fund established pursuant to s. 142.01, except that the clerk shall remit fines imposed when adjudication is withheld to the Department of Revenue for deposit in the General Revenue Fund. If a defendant is unable to pay a fine, the court may defer payment of the fine to a date certain. As used in this subsection, the term “convicted” or “conviction” means a determination of guilt which is the result of a trial or the entry of a plea of guilty or nolo contendere, regardless of whether adjudication is withheld.

(2) In addition to the fines set forth in subsection (1), court costs shall be assessed and collected in each instance a defendant pleads nolo contendere to, or is convicted of, or adjudicated delinquent for, a felony, a misdemeanor, or a criminal traffic offense under state law, or a violation of any municipal or county ordinance if the violation constitutes a misdemeanor under state law. The court costs imposed by this section shall be $50 for a felony and $20 for any other offense and shall be deposited by the clerk of the court into an appropriate county account for disbursement for the purposes provided in this subsection. A county shall account for the funds separately from other county funds as crime prevention funds. The county, in consultation with the sheriff, must expend such funds for crime prevention programs in the county, including safe neighborhood programs under ss. 163.501-163.523.

(3) The purpose of this section is to provide uniform penalty authorization for criminal offenses and, to this end, a reference to this section constitutes a general reference under the doctrine of incorporation by reference.

History.—s. 4, ch. 71-136; s. 6, ch. 74-383; s. 1, ch. 77-97; s. 1, ch. 77-174; s. 1, ch. 96-408; s. 1810, ch. 97-102; s. 117, ch. 2003-402; s. 5, ch. 2009-6; s. 29, ch. 2010-162.



775.0835 - Fines; surcharges; Crimes Compensation Trust Fund.

775.0835 Fines; surcharges; Crimes Compensation Trust Fund.—

(1) When any person pleads guilty or nolo contendere to, or is convicted of, any felony or misdemeanor under the laws of this state which resulted in the injury or death of another person, the court may, if it finds that the defendant has the present ability to pay the fine and finds that the impact of the fine upon the defendant’s dependents will not cause such dependents to be dependent on public welfare, in addition to any other penalty, order the defendant to pay a fine, commensurate with the offense committed and with the probable impact upon the victim, but not to exceed $10,000. The fine shall be remitted to the Department of Revenue for deposit in the Crimes Compensation Trust Fund.

(2) The additional $50 obligation created by s. 938.03 shall be collected, and $49 of each $50 collected shall be remitted to the Department of Revenue for deposit in the Crimes Compensation Trust Fund, prior to any fine or surcharge authorized by this chapter. These costs are considered assessed unless specifically waived by the court. If the court does not order these costs, it shall state on the record, in detail, the reasons therefor.

History.—ss. 2, 3, ch. 77-452; s. 20, ch. 80-146; s. 2, ch. 83-319; s. 8, ch. 85-326; s. 12, ch. 91-23; s. 2, ch. 93-9; s. 18, ch. 94-342; s. 6, ch. 97-271; s. 18, ch. 2001-122.



775.0837 - Habitual misdemeanor offenders.

775.0837 Habitual misdemeanor offenders.—

(1) As used in this section, the term:

(a) “Convicted” means a determination of guilt which is the result of a trial or the entry of a plea of guilty or nolo contendere, regardless of whether adjudication is withheld.

(b) “Habitual misdemeanor offender” means a defendant who is before the court for sentencing for a specified misdemeanor offense and who has previously been convicted, as an adult, of four or more specified misdemeanor offenses which meet the following criteria:

1. The offenses, in relation to each other and the misdemeanor before the court for sentencing, are separate offenses that are not part of the same criminal transaction or episode.

2. The offenses were committed within 1 year of the date that the misdemeanor before the court for sentencing was committed.

(c) “Specified misdemeanor offense” means those misdemeanor offenses described in chapter 741, chapter 784, chapter 790, chapter 796, chapter 800, chapter 806, chapter 810, chapter 812, chapter 817, chapter 831, chapter 832, chapter 843, chapter 856, chapter 893, or chapter 901.

(d) “Imprisonment” means incarceration in a county jail operated by the county or a private vendor.

(2) If the court finds that a defendant before the court for sentencing for a misdemeanor is a habitual misdemeanor offender, the court shall, unless the court makes a finding that an alternative disposition is in the best interests of the community and defendant, sentence the defendant as a habitual misdemeanor offender and impose one of the following sentences:

(a) A term of imprisonment of not less than 6 months, but not to exceed 1 year;

(b) Commitment to a residential treatment program for not less than 6 months, but not to exceed 364 days, provided that the treatment program is operated by the county or a private vendor with which the county has contracted to operate such program, or by a private vendor under contract with the state or licensed by the state to operate such program, and provided that any referral to a residential treatment facility is in accordance with the assessment criteria for residential treatment established by the Department of Children and Families, and that residential treatment beds are available or other community-based treatment program or a combination of residential and community-based program; or

(c) Detention for not less than 6 months, but not to exceed 364 days, to a designated residence, if the detention is supervised or monitored by the county or by a private vendor with which the county has contracted to supervise or monitor the detention.

The court may not sentence a defendant under this subsection if the misdemeanor offense before the court for sentencing has been reclassified as a felony as a result of any prior qualifying misdemeanor.

History.—s. 1, ch. 2004-348; s. 295, ch. 2014-19.



775.084 - Violent career criminals; habitual felony offenders and habitual violent felony offenders; three-time violent felony offenders; definitions; procedure; enhanced penalties or mandatory minimum prison terms.

775.084 Violent career criminals; habitual felony offenders and habitual violent felony offenders; three-time violent felony offenders; definitions; procedure; enhanced penalties or mandatory minimum prison terms.—

(1) As used in this act:

(a) “Habitual felony offender” means a defendant for whom the court may impose an extended term of imprisonment, as provided in paragraph (4)(a), if it finds that:

1. The defendant has previously been convicted of any combination of two or more felonies in this state or other qualified offenses.

2. The felony for which the defendant is to be sentenced was committed:

a. While the defendant was serving a prison sentence or other sentence, or court-ordered or lawfully imposed supervision that is imposed as a result of a prior conviction for a felony or other qualified offense; or

b. Within 5 years of the date of the conviction of the defendant’s last prior felony or other qualified offense, or within 5 years of the defendant’s release from a prison sentence, probation, community control, control release, conditional release, parole or court-ordered or lawfully imposed supervision or other sentence that is imposed as a result of a prior conviction for a felony or other qualified offense, whichever is later.

3. The felony for which the defendant is to be sentenced, and one of the two prior felony convictions, is not a violation of s. 893.13 relating to the purchase or the possession of a controlled substance.

4. The defendant has not received a pardon for any felony or other qualified offense that is necessary for the operation of this paragraph.

5. A conviction of a felony or other qualified offense necessary to the operation of this paragraph has not been set aside in any postconviction proceeding.

(b) “Habitual violent felony offender” means a defendant for whom the court may impose an extended term of imprisonment, as provided in paragraph (4)(b), if it finds that:

1. The defendant has previously been convicted of a felony or an attempt or conspiracy to commit a felony and one or more of such convictions was for:

a. Arson;

b. Sexual battery;

c. Robbery;

d. Kidnapping;

e. Aggravated child abuse;

f. Aggravated abuse of an elderly person or disabled adult;

g. Aggravated assault with a deadly weapon;

h. Murder;

i. Manslaughter;

j. Aggravated manslaughter of an elderly person or disabled adult;

k. Aggravated manslaughter of a child;

l. Unlawful throwing, placing, or discharging of a destructive device or bomb;

m. Armed burglary;

n. Aggravated battery; or

o. Aggravated stalking.

2. The felony for which the defendant is to be sentenced was committed:

a. While the defendant was serving a prison sentence or other sentence, or court-ordered or lawfully imposed supervision that is imposed as a result of a prior conviction for an enumerated felony; or

b. Within 5 years of the date of the conviction of the last prior enumerated felony, or within 5 years of the defendant’s release from a prison sentence, probation, community control, control release, conditional release, parole, or court-ordered or lawfully imposed supervision or other sentence that is imposed as a result of a prior conviction for an enumerated felony, whichever is later.

3. The defendant has not received a pardon on the ground of innocence for any crime that is necessary for the operation of this paragraph.

4. A conviction of a crime necessary to the operation of this paragraph has not been set aside in any postconviction proceeding.

(c) “Three-time violent felony offender” means a defendant for whom the court must impose a mandatory minimum term of imprisonment, as provided in paragraph (4)(c), if it finds that:

1. The defendant has previously been convicted as an adult two or more times of a felony, or an attempt to commit a felony, and two or more of such convictions were for committing, or attempting to commit, any of the following offenses or combination thereof:

a. Arson;

b. Sexual battery;

c. Robbery;

d. Kidnapping;

e. Aggravated child abuse;

f. Aggravated abuse of an elderly person or disabled adult;

g. Aggravated assault with a deadly weapon;

h. Murder;

i. Manslaughter;

j. Aggravated manslaughter of an elderly person or disabled adult;

k. Aggravated manslaughter of a child;

l. Unlawful throwing, placing, or discharging of a destructive device or bomb;

m. Armed burglary;

n. Aggravated battery;

o. Aggravated stalking;

p. Home invasion/robbery;

q. Carjacking; or

r. An offense which is in violation of a law of any other jurisdiction if the elements of the offense are substantially similar to the elements of any felony offense enumerated in sub-subparagraphs a.-q., or an attempt to commit any such felony offense.

2. The felony for which the defendant is to be sentenced is one of the felonies enumerated in sub-subparagraphs 1.a.-q. and was committed:

a. While the defendant was serving a prison sentence or other sentence imposed as a result of a prior conviction for any offense enumerated in sub-subparagraphs 1.a.-r.; or

b. Within 5 years after the date of the conviction of the last prior offense enumerated in sub-subparagraphs 1.a.-r., or within 5 years after the defendant’s release from a prison sentence, probation, community control, or other sentence imposed as a result of a prior conviction for any offense enumerated in sub-subparagraphs 1.a.-r., whichever is later.

3. The defendant has not received a pardon on the ground of innocence for any crime that is necessary for the operation of this paragraph.

4. A conviction of a crime necessary to the operation of this paragraph has not been set aside in any postconviction proceeding.

(d) “Violent career criminal” means a defendant for whom the court must impose imprisonment pursuant to paragraph (4)(d), if it finds that:

1. The defendant has previously been convicted as an adult three or more times for an offense in this state or other qualified offense that is:

a. Any forcible felony, as described in s. 776.08;

b. Aggravated stalking, as described in s. 784.048(3) and (4);

c. Aggravated child abuse, as described in s. 827.03(2)(a);

d. Aggravated abuse of an elderly person or disabled adult, as described in s. 825.102(2);

e. Lewd or lascivious battery, lewd or lascivious molestation, lewd or lascivious conduct, or lewd or lascivious exhibition, as described in s. 800.04 or s. 847.0135(5);

f. Escape, as described in s. 944.40; or

g. A felony violation of chapter 790 involving the use or possession of a firearm.

2. The defendant has been incarcerated in a state prison or a federal prison.

3. The primary felony offense for which the defendant is to be sentenced is a felony enumerated in subparagraph 1. and was committed on or after October 1, 1995, and:

a. While the defendant was serving a prison sentence or other sentence, or court-ordered or lawfully imposed supervision that is imposed as a result of a prior conviction for an enumerated felony; or

b. Within 5 years after the conviction of the last prior enumerated felony, or within 5 years after the defendant’s release from a prison sentence, probation, community control, control release, conditional release, parole, or court-ordered or lawfully imposed supervision or other sentence that is imposed as a result of a prior conviction for an enumerated felony, whichever is later.

4. The defendant has not received a pardon for any felony or other qualified offense that is necessary for the operation of this paragraph.

5. A conviction of a felony or other qualified offense necessary to the operation of this paragraph has not been set aside in any postconviction proceeding.

(e) “Qualified offense” means any offense, substantially similar in elements and penalties to an offense in this state, which is in violation of a law of any other jurisdiction, whether that of another state, the District of Columbia, the United States or any possession or territory thereof, or any foreign jurisdiction, that was punishable under the law of such jurisdiction at the time of its commission by the defendant by death or imprisonment exceeding 1 year.

(2) For the purposes of this section, the placing of a person on probation or community control without an adjudication of guilt shall be treated as a prior conviction.

(3)(a) In a separate proceeding, the court shall determine if the defendant is a habitual felony offender or a habitual violent felony offender. The procedure shall be as follows:

1. The court shall obtain and consider a presentence investigation prior to the imposition of a sentence as a habitual felony offender or a habitual violent felony offender.

2. Written notice shall be served on the defendant and the defendant’s attorney a sufficient time prior to the entry of a plea or prior to the imposition of sentence in order to allow the preparation of a submission on behalf of the defendant.

3. Except as provided in subparagraph 1., all evidence presented shall be presented in open court with full rights of confrontation, cross-examination, and representation by counsel.

4. Each of the findings required as the basis for such sentence shall be found to exist by a preponderance of the evidence and shall be appealable to the extent normally applicable to similar findings.

5. For the purpose of identification of a habitual felony offender or a habitual violent felony offender, the court shall fingerprint the defendant pursuant to s. 921.241.

6. For an offense committed on or after October 1, 1995, if the state attorney pursues a habitual felony offender sanction or a habitual violent felony offender sanction against the defendant and the court, in a separate proceeding pursuant to this paragraph, determines that the defendant meets the criteria under subsection (1) for imposing such sanction, the court must sentence the defendant as a habitual felony offender or a habitual violent felony offender, subject to imprisonment pursuant to this section unless the court finds that such sentence is not necessary for the protection of the public. If the court finds that it is not necessary for the protection of the public to sentence the defendant as a habitual felony offender or a habitual violent felony offender, the court shall provide written reasons; a written transcript of orally stated reasons is permissible, if filed by the court within 7 days after the date of sentencing. Each month, the court shall submit to the Office of Economic and Demographic Research of the Legislature the written reasons or transcripts in each case in which the court determines not to sentence a defendant as a habitual felony offender or a habitual violent felony offender as provided in this subparagraph.

(b) In a separate proceeding, the court shall determine if the defendant is a three-time violent felony offender. The procedure shall be as follows:

1. The court shall obtain and consider a presentence investigation prior to the imposition of a sentence as a three-time violent felony offender.

2. Written notice shall be served on the defendant and the defendant’s attorney a sufficient time prior to the entry of a plea or prior to the imposition of sentence in order to allow the preparation of a submission on behalf of the defendant.

3. Except as provided in subparagraph 1., all evidence presented shall be presented in open court with full rights of confrontation, cross-examination, and representation by counsel.

4. Each of the findings required as the basis for such sentence shall be found to exist by a preponderance of the evidence and shall be appealable to the extent normally applicable to similar findings.

5. For the purpose of identification of a three-time violent felony offender, the court shall fingerprint the defendant pursuant to s. 921.241.

6. For an offense committed on or after the effective date of this act, if the state attorney pursues a three-time violent felony offender sanction against the defendant and the court, in a separate proceeding pursuant to this paragraph, determines that the defendant meets the criteria under subsection (1) for imposing such sanction, the court must sentence the defendant as a three-time violent felony offender, subject to imprisonment pursuant to this section as provided in paragraph (4)(c).

(c) In a separate proceeding, the court shall determine whether the defendant is a violent career criminal with respect to a primary offense committed on or after October 1, 1995. The procedure shall be as follows:

1. Written notice shall be served on the defendant and the defendant’s attorney a sufficient time prior to the entry of a plea or prior to the imposition of sentence in order to allow the preparation of a submission on behalf of the defendant.

2. All evidence presented shall be presented in open court with full rights of confrontation, cross-examination, and representation by counsel.

3. Each of the findings required as the basis for such sentence shall be found to exist by a preponderance of the evidence and shall be appealable only as provided in paragraph (d).

4. For the purpose of identification, the court shall fingerprint the defendant pursuant to s. 921.241.

5. For an offense committed on or after October 1, 1995, if the state attorney pursues a violent career criminal sanction against the defendant and the court, in a separate proceeding pursuant to this paragraph, determines that the defendant meets the criteria under subsection (1) for imposing such sanction, the court must sentence the defendant as a violent career criminal, subject to imprisonment pursuant to this section unless the court finds that such sentence is not necessary for the protection of the public. If the court finds that it is not necessary for the protection of the public to sentence the defendant as a violent career criminal, the court shall provide written reasons; a written transcript of orally stated reasons is permissible, if filed by the court within 7 days after the date of sentencing. Each month, the court shall submit to the Office of Economic and Demographic Research of the Legislature the written reasons or transcripts in each case in which the court determines not to sentence a defendant as a violent career criminal as provided in this subparagraph.

(d)1. A person sentenced under paragraph (4)(d) as a violent career criminal has the right of direct appeal, and either the state or the defendant may petition the trial court to vacate an illegal sentence at any time. However, the determination of the trial court to impose or not to impose a violent career criminal sentence is presumed appropriate and no petition or motion for collateral or other postconviction relief may be considered based on an allegation either by the state or the defendant that such sentence is inappropriate, inadequate, or excessive.

2. It is the intent of the Legislature that, with respect to both direct appeal and collateral review of violent career criminal sentences, all claims of error or illegality be raised at the first opportunity and that no claim should be filed more than 2 years after the judgment and sentence became final, unless it is established that the basis for the claim could not have been ascertained at the time by the exercise of due diligence. Technical violations and mistakes at trials and sentencing proceedings involving violent career criminals that do not affect due process or fundamental fairness are not appealable by either the state or the defendant.

3. It is the intent of the Legislature that no funds, resources, or employees of the state or its political subdivisions be used, directly or indirectly, in appellate or collateral proceedings based on violent career criminal sentencing, except when such use is constitutionally or statutorily mandated.

(4)(a) The court, in conformity with the procedure established in paragraph (3)(a), may sentence the habitual felony offender as follows:

1. In the case of a life felony or a felony of the first degree, for life.

2. In the case of a felony of the second degree, for a term of years not exceeding 30.

3. In the case of a felony of the third degree, for a term of years not exceeding 10.

(b) The court, in conformity with the procedure established in paragraph (3)(a), may sentence the habitual violent felony offender as follows:

1. In the case of a life felony or a felony of the first degree, for life, and such offender shall not be eligible for release for 15 years.

2. In the case of a felony of the second degree, for a term of years not exceeding 30, and such offender shall not be eligible for release for 10 years.

3. In the case of a felony of the third degree, for a term of years not exceeding 10, and such offender shall not be eligible for release for 5 years.

(c)1. The court, in conformity with the procedure established in paragraph (3)(b), must sentence the three-time violent felony offender to a mandatory minimum term of imprisonment, as follows:

a. In the case of a felony punishable by life, to a term of imprisonment for life;

b. In the case of a felony of the first degree, to a term of imprisonment of 30 years;

c. In the case of a felony of the second degree, to a term of imprisonment of 15 years; or

d. In the case of a felony of the third degree, to a term of imprisonment of 5 years.

2. Nothing in this subsection shall prevent a court from imposing a greater sentence of incarceration as authorized by law.

(d) The court, in conformity with the procedure established in paragraph (3)(c), shall sentence the violent career criminal as follows:

1. In the case of a life felony or a felony of the first degree, for life.

2. In the case of a felony of the second degree, for a term of years not exceeding 40, with a mandatory minimum term of 30 years’ imprisonment.

3. In the case of a felony of the third degree, for a term of years not exceeding 15, with a mandatory minimum term of 10 years’ imprisonment.

(e) If the court finds, pursuant to paragraph (3)(a) or paragraph (3)(c), that it is not necessary for the protection of the public to sentence a defendant who meets the criteria for sentencing as a habitual felony offender, a habitual violent felony offender, or a violent career criminal, with respect to an offense committed on or after October 1, 1995, sentence shall be imposed without regard to this section.

(f) At any time when it appears to the court that the defendant is eligible for sentencing under this section, the court shall make that determination as provided in paragraph (3)(a), paragraph (3)(b), or paragraph (3)(c).

(g) A sentence imposed under this section shall not be increased after such imposition.

(h) A sentence imposed under this section is not subject to s. 921.002.

(i) The provisions of this section do not apply to capital felonies, and a sentence authorized under this section does not preclude the imposition of the death penalty for a capital felony.

(j) The provisions of s. 947.1405 shall apply to persons sentenced as habitual felony offenders and persons sentenced as habitual violent felony offenders.

(k)1. A defendant sentenced under this section as a habitual felony offender, a habitual violent felony offender, or a violent career criminal is eligible for gain-time granted by the Department of Corrections as provided in s. 944.275(4)(b).

2. For an offense committed on or after October 1, 1995, a defendant sentenced under this section as a violent career criminal is not eligible for any form of discretionary early release, other than pardon or executive clemency, or conditional medical release granted pursuant to s. 947.149.

3. For an offense committed on or after July 1, 1999, a defendant sentenced under this section as a three-time violent felony offender shall be released only by expiration of sentence and shall not be eligible for parole, control release, or any form of early release.

(5) In order to be counted as a prior felony for purposes of sentencing under this section, the felony must have resulted in a conviction sentenced separately prior to the current offense and sentenced separately from any other felony conviction that is to be counted as a prior felony.

(6) The purpose of this section is to provide uniform punishment for those crimes made punishable under this section, and to this end, a reference to this section constitutes a general reference under the doctrine of incorporation by reference.

History.—s. 5, ch. 71-136; s. 7, ch. 74-383; s. 1, ch. 75-116; s. 2, ch. 75-298; s. 1, ch. 77-174; s. 6, ch. 88-131; s. 1, ch. 89-280; s. 2, ch. 93-406; s. 2, ch. 95-182; s. 8, ch. 95-195; s. 14, ch. 96-322; s. 44, ch. 96-388; s. 12, ch. 97-78; s. 12, ch. 97-194; s. 11, ch. 98-204; s. 3, ch. 99-188; s. 3, ch. 99-201; s. 3, ch. 2000-246; ss. 1, 2, ch. 2002-210; s. 2, ch. 2003-23; s. 14, ch. 2008-172; s. 10, ch. 2012-155; s. 39, ch. 2016-105.



775.0841 - Legislative findings and intent.

775.0841 Legislative findings and intent.—The Legislature finds a substantial and disproportionate number of serious crimes are committed in Florida by a relatively small number of repeat and violent felony offenders, commonly known as career criminals. The Legislature further finds that priority should be given to the investigation, apprehension, and prosecution of career criminals in the use of law enforcement resources and to the incarceration of career criminals in the use of available prison space. The Legislature intends to initiate and support increased efforts by state and local law enforcement agencies and state attorneys’ offices to investigate, apprehend, and prosecute career criminals and to incarcerate them for extended terms; and, in the case of violent career criminals, such extended terms must include substantial mandatory minimum terms of imprisonment.

History.—s. 3, ch. 88-131; s. 4, ch. 95-182.



775.0842 - Persons subject to career criminal prosecution efforts.

775.0842 Persons subject to career criminal prosecution efforts.—A person who is under arrest for the commission, attempted commission, or conspiracy to commit any felony in this state shall be the subject of career criminal prosecution efforts provided that such person qualifies as a habitual felony offender, a habitual violent felony offender, or a violent career criminal, under s. 775.084.

History.—s. 4, ch. 88-131; s. 2, ch. 89-280; s. 5, ch. 95-182; s. 46, ch. 96-388.



775.0843 - Policies to be adopted for career criminal cases.

775.0843 Policies to be adopted for career criminal cases.—

(1) Criminal justice agencies shall employ enhanced law enforcement management efforts and resources for the investigation, apprehension, and prosecution of career criminals. Each state attorney, sheriff, and the police chief of each municipality shall provide for or participate in a career criminal prosecution program to coordinate the efforts contemplated by this section and ss. 775.0841 and 775.0842. Enhanced law enforcement efforts and resources include, but are not limited to:

(a) Assignment of highly qualified investigators and prosecutors to career criminal cases.

(b) Significant reduction of caseloads for investigators and prosecutors assigned to career criminal cases.

(c) Coordination with federal, state, and local criminal justice agencies to facilitate the collection and dissemination of criminal investigative and intelligence information relating to those persons meeting the criteria of a career criminal.

(2) Each state attorney’s office shall establish a career criminal prosecution unit and adopt and implement policies based on the following guidelines:

(a) All reasonable prosecutorial efforts shall be made to resist the pretrial release of a charged defendant meeting career criminal criteria.

(b) A plea of guilty or a trial conviction shall be sought on each offense charged in the accusatory pleadings against an individual meeting career criminal criteria.

(c) All reasonable prosecutorial efforts shall be made to reduce the time between arrest and disposition of charges against an individual meeting career criminal criteria.

(d) All reasonable prosecutorial efforts shall be made to persuade the court to impose the most severe sanction authorized upon a person convicted after prosecution as a career criminal.

(3) This section does not prohibit a plea agreement in the interest of justice when there are codefendants and the prosecuting attorney determines that the information or testimony of the defendant making the agreement is necessary for the conviction of one or more of the other codefendants. The court may condition its acceptance of such plea agreement on the provision of such information or testimony by such defendant.

(4) Law enforcement agencies shall employ enhanced law enforcement management efforts and resources in the investigation, apprehension, and prosecution of career criminals. Enhanced law enforcement efforts and resources include, but are not limited to:

(a) Crime analysis, consisting of the timely collection and study of local crime data to:

1. Identify evolving or existing crime patterns involving career criminals.

2. Provide investigative leads.

3. Isolate and identify geographical areas or population groups experiencing severe crime problems in order to improve crime prevention efforts.

4. Provide supporting data for improved allocation of overall law enforcement agency resources.

(b) Improved management of investigative operations involving use of information resulting from crime analysis, which may include participation in multijurisdictional investigative and mutual-aid units and measures to increase continuity of investigative efforts from the initial response through the arrest and prosecution of the offender.

(5) Each career criminal apprehension program shall concentrate on the identification and arrest of career criminals and the support of subsequent prosecution. The determination of which suspected felony offenders shall be the subject of career criminal apprehension efforts shall be made in accordance with written target selection criteria selected by the individual law enforcement agency and state attorney consistent with the provisions of this section and s. 775.0842.

(6) Each career criminal apprehension program, as one of its functions, shall maintain coordination with the prosecutor assigned to each case resulting from its efforts. This coordination shall include, but is not limited to, case preparation, processing, and adjudication.

History.—s. 5, ch. 88-131; s. 3, ch. 89-280; s. 6, ch. 95-182; s. 6, ch. 2011-200.



775.08435 - Prohibition on withholding adjudication in felony cases.

775.08435 Prohibition on withholding adjudication in felony cases.—

(1) Notwithstanding the provisions of s. 948.01, the court may not withhold adjudication of guilt upon the defendant for:

(a) Any capital, life, or first degree felony offense.

(b) A second degree felony offense unless:

1. The state attorney requests in writing that adjudication be withheld; or

2. The court makes written findings that the withholding of adjudication is reasonably justified based on circumstances or factors in accordance with those set forth in s. 921.0026.

Notwithstanding any provision of this section, no adjudication of guilt shall be withheld for a second degree felony offense if the defendant has a prior withholding of adjudication for a felony that did not arise from the same transaction as the current felony offense.

(c) A third degree felony offense if the defendant has a prior withholding of adjudication for a felony offense that did not arise from the same transaction as the current felony offense unless:

1. The state attorney requests in writing that adjudication be withheld; or

2. The court makes written findings that the withholding of adjudication is reasonably justified based on circumstances or factors in accordance with those set forth in s. 921.0026.

Notwithstanding any provision of this section, no adjudication of guilt shall be withheld for a third degree felony offense if the defendant has two or more prior withholdings of adjudication for a felony that did not arise from the same transaction as the current felony offense.

(2) This section does not apply to any adjudication or withholding of adjudication under chapter 985.

(3) The withholding of adjudication in violation of this section is subject to appellate review under chapter 924.

History.—s. 1, ch. 2004-60.



775.0844 - White Collar Crime Victim Protection Act.

775.0844 White Collar Crime Victim Protection Act.—

(1) This section may be cited as the “White Collar Crime Victim Protection Act.”

(2) Due to the frequency with which victims, particularly elderly victims, are deceived and cheated by criminals who commit nonviolent frauds and swindles, frequently through the use of the Internet and other electronic technology and frequently causing the loss of substantial amounts of property, it is the intent of the Legislature to enhance the sanctions imposed for nonviolent frauds and swindles, protect the public’s property, and assist in prosecuting white collar criminals.

(3) As used in this section, “white collar crime” means:

(a) The commission of, or a conspiracy to commit, any felony offense specified in:

1. Chapter 560, relating to the Money Transmitters’ Code.

2. Chapter 812, relating to theft, robbery, and related crimes.

3. Chapter 815, relating to computer-related crimes.

4. Chapter 817, relating to fraudulent practices.

5. Chapter 825, relating to abuse, neglect, and exploitation of elderly persons and disabled adults.

6. Chapter 831, relating to forgery and counterfeiting.

7. Chapter 832, relating to the issuance of worthless checks and drafts.

8. Chapter 838, relating to bribery and misuse of public office.

9. Chapter 839, relating to offenses by public officers and employees.

10. Chapter 895, relating to offenses concerning racketeering and illegal debts.

11. Chapter 896, relating to offenses related to financial transactions.

(b) A felony offense that is committed with intent to defraud or that involves a conspiracy to defraud.

(c) A felony offense that is committed with intent to temporarily or permanently deprive a person of his or her property or that involves a conspiracy to temporarily or permanently deprive a person of his or her property.

(d) A felony offense that involves or results in the commission of fraud or deceit upon a person or that involves a conspiracy to commit fraud or deceit upon a person.

(4) As used in this section, “aggravated white collar crime” means engaging in at least two white collar crimes that have the same or similar intents, results, accomplices, victims, or methods of commission, or that are otherwise interrelated by distinguishing characteristics and are not isolated incidents, provided that at least one of such crimes occurred after the effective date of this act.

(5) Any person who commits an aggravated white collar crime as defined in this section and in so doing either:

(a) Victimizes 10 or more elderly persons, as defined in s. 825.101;

(b) Victimizes 20 or more persons, as defined in s. 1.01; or

(c) Victimizes the State of Florida, any state agency, any of the state’s political subdivisions, or any agency of the state’s political subdivisions,

and thereby obtains or attempts to obtain $50,000 or more, commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) Notwithstanding any other provision of chapter 921 or any other law, an aggravated white collar crime shall be ranked within the offense severity ranking chart at offense severity level 9.

(7) In addition to a sentence otherwise authorized by law, a person convicted of an aggravated white collar crime may pay a fine of $500,000 or double the value of the pecuniary gain or loss, whichever is greater.

(8) A person convicted of an aggravated white collar crime under this section is liable for all court costs and shall pay restitution to each victim of the crime, regardless of whether the victim is named in the information or indictment. As used in this subsection, “victim” means a person directly and proximately harmed as a result of the commission of the offense for which restitution may be ordered, including any person directly harmed by the defendant’s criminal conduct in the course of the commission of the aggravated white collar crime. The court shall hold a hearing to determine the identity of qualifying victims and shall order the defendant to pay restitution based on his or her ability to pay, in accordance with this section and s. 775.089.

(a) The court shall make the payment of restitution a condition of any probation granted to the defendant by the court. Notwithstanding any other law, the court may order continued probation for a defendant convicted under this section for up to 10 years or until full restitution is made to the victim, whichever occurs earlier.

(b) The court retains jurisdiction to enforce its order to pay fines or restitution. The court may initiate proceedings against a defendant for a violation of probation or for contempt of court if the defendant willfully fails to comply with a lawful order of the court.

History.—s. 1, ch. 2001-99; s. 6, ch. 2014-200.



775.0845 - Wearing mask while committing offense; reclassification.

775.0845 Wearing mask while committing offense; reclassification.—The felony or misdemeanor degree of any criminal offense, other than a violation of ss. 876.12-876.15, shall be reclassified to the next higher degree as provided in this section if, while committing the offense, the offender was wearing a hood, mask, or other device that concealed his or her identity.

(1)(a) In the case of a misdemeanor of the second degree, the offense is reclassified to a misdemeanor of the first degree.

(b) In the case of a misdemeanor of the first degree, the offense is reclassified to a felony of the third degree. For purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, such offense is ranked in level 2 of the offense severity ranking chart.

(2)(a) In the case of a felony of the third degree, the offense is reclassified to a felony of the second degree.

(b) In the case of a felony of the second degree, the offense is reclassified to a felony of the first degree.

For purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, a felony offense that is reclassified under this subsection is ranked one level above the ranking under former s. 921.0012, former s. 921.0013, s. 921.0022, or s. 921.0023 of the offense committed.

History.—s. 2, ch. 81-249; s. 21, ch. 95-184; s. 1, ch. 97-39; s. 1185, ch. 97-102; s. 13, ch. 97-194; s. 25, ch. 2009-20.



775.0846 - Possession of bulletproof vest while committing certain offenses.

775.0846 Possession of bulletproof vest while committing certain offenses.—

(1) As used in this section, the term “bulletproof vest” means a bullet-resistant soft body armor providing, as a minimum standard, the level of protection known as “threat level I,” which shall mean at least seven layers of bullet-resistant material providing protection from three shots of 158-grain lead ammunition fired from a .38 caliber handgun at a velocity of 850 feet per second.

(2) No person may possess a bulletproof vest while, acting alone or with one or more other persons, he or she commits or attempts to commit any murder, sexual battery, robbery, burglary, arson, aggravated assault, aggravated battery, kidnapping, escape, breaking and entering with intent to commit a felony, criminal gang-related offense under chapter 874, controlled substance offense under chapter 893, or aircraft piracy and such possession is in the course of and in furtherance of any such crime.

(3) Any person who violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 85-29; s. 1186, ch. 97-102; s. 3, ch. 2008-238.



775.0847 - Possession or promotion of certain images of child pornography; reclassification.

775.0847 Possession or promotion of certain images of child pornography; reclassification.—

(1) For purposes of this section:

(a) “Child” means any person, whose identity is known or unknown, less than 18 years of age.

(b) “Child pornography” means any image depicting a minor engaged in sexual conduct.

(c) “Sadomasochistic abuse” means flagellation or torture by or upon a person or the condition of being fettered, bound, or otherwise physically restrained, for the purpose of deriving sexual satisfaction, or satisfaction brought about as a result of sadistic violence, from inflicting harm on another or receiving such harm oneself.

(d) “Sexual battery” means oral, anal, or vaginal penetration by, or union with, the sexual organ of another or the anal or vaginal penetration of another by any other object; however, sexual battery does not include an act done for a bona fide medical purpose.

(e) “Sexual bestiality” means any sexual act, actual or simulated, between a person and an animal involving the sex organ of the one and the mouth, anus, or vagina of the other.

(f) “Sexual conduct” means actual or simulated sexual intercourse, deviate sexual intercourse, sexual bestiality, masturbation, or sadomasochistic abuse; actual lewd exhibition of the genitals; actual physical contact with a person’s clothed or unclothed genitals, pubic area, buttocks, or, if such person is a female, breast with the intent to arouse or gratify the sexual desire of either party; or any act or conduct which constitutes sexual battery or simulates that sexual battery is being or will be committed. A mother’s breastfeeding of her baby does not under any circumstance constitute “sexual conduct.”

(2) A violation of s. 827.071, s. 847.0135, s. 847.0137, or s. 847.0138 shall be reclassified to the next higher degree as provided in subsection (3) if:

(a) The offender possesses 10 or more images of any form of child pornography regardless of content; and

(b) The content of at least one image contains one or more of the following:

1. A child who is younger than the age of 5.

2. Sadomasochistic abuse involving a child.

3. Sexual battery involving a child.

4. Sexual bestiality involving a child.

5. Any movie involving a child, regardless of length and regardless of whether the movie contains sound.

(3)(a) In the case of a felony of the third degree, the offense is reclassified to a felony of the second degree.

(b) In the case of a felony of the second degree, the offense is reclassified to a felony of the first degree.

For purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, a felony offense that is reclassified under this section is ranked one level above the ranking under s. 921.0022 or s. 921.0023 of the offense committed.

History.—s. 3, ch. 2007-143.



775.0849 - Public service announcements; ch. 99-188.

775.0849 Public service announcements; ch. 99-188.—In order to inform the public and to deter and prevent crime in the state, the Executive Office of the Governor shall place public service announcements in visible local media throughout the state explaining the penalties provided in chapter 99-188, Laws of Florida.

History.—s. 12, ch. 99-188; s. 1, ch. 2002-208; s. 1, ch. 2002-209; s. 1, ch. 2002-210; s. 1, ch. 2002-211; s. 1, ch. 2002-212.



775.085 - Evidencing prejudice while committing offense; reclassification.

775.085 Evidencing prejudice while committing offense; reclassification.—

(1)(a) The penalty for any felony or misdemeanor shall be reclassified as provided in this subsection if the commission of such felony or misdemeanor evidences prejudice based on the race, color, ancestry, ethnicity, religion, sexual orientation, national origin, homeless status, or advanced age of the victim:

1. A misdemeanor of the second degree is reclassified to a misdemeanor of the first degree.

2. A misdemeanor of the first degree is reclassified to a felony of the third degree.

3. A felony of the third degree is reclassified to a felony of the second degree.

4. A felony of the second degree is reclassified to a felony of the first degree.

5. A felony of the first degree is reclassified to a life felony.

(b) As used in paragraph (a), the term:

1. “Advanced age” means that the victim is older than 65 years of age.

2. “Homeless status” means that the victim:

a. Lacks a fixed, regular, and adequate nighttime residence; or

b. Has a primary nighttime residence that is:

(I) A supervised publicly or privately operated shelter designed to provide temporary living accommodations; or

(II) A public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for human beings.

(2) A person or organization that establishes by clear and convincing evidence that it has been coerced, intimidated, or threatened in violation of this section has a civil cause of action for treble damages, an injunction, or any other appropriate relief in law or in equity. Upon prevailing in such civil action, the plaintiff may recover reasonable attorney fees and costs.

(3) It is an essential element of this section that the record reflect that the defendant perceived, knew, or had reasonable grounds to know or perceive that the victim was within the class delineated in this section.

History.—s. 1, ch. 89-133; s. 1, ch. 91-83; s. 1, ch. 98-83; s. 1, ch. 99-172; s. 1, ch. 2010-46; s. 2, ch. 2016-81.



775.0861 - Offenses against persons on the grounds of religious institutions; reclassification.

775.0861 Offenses against persons on the grounds of religious institutions; reclassification.—

(1) For purposes of this section, the term:

(a) “Religious institution” is as defined in s. 496.404.

(b) “Religious service” is a religious ceremony, prayer, or other activity according to a form and order prescribed for worship, including a service related to a particular occasion.

(2) The felony or misdemeanor degree of any violation of:

(a) Section 784.011, relating to assault;

(b) Section 784.021, relating to aggravated assault;

(c) Section 784.03, relating to battery;

(d) Section 784.041, relating to felony battery;

(e) A statute defining any offense listed in s. 775.084(1)(b)1.; or

(f) Any other statute defining an offense that involves the use or threat of physical force or violence against any individual

shall be reclassified as provided in this section if the offense is committed on the property of a religious institution while the victim is on the property for the purpose of participating in or attending a religious service.

(3)(a) In the case of a misdemeanor of the second degree, the offense is reclassified to a misdemeanor of the first degree.

(b) In the case of a misdemeanor of the first degree, the offense is reclassified to a felony of the third degree. For purposes of sentencing under chapter 921, such offense is ranked in level 2 of the offense severity ranking chart.

(c) In the case of a felony of the third degree, the offense is reclassified to a felony of the second degree.

(d) In the case of a felony of the second degree, the offense is reclassified to a felony of the first degree.

(e) In the case of a felony of the first degree, the offense is reclassified to a life felony.

For purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, a felony offense that is reclassified under this subsection is ranked one level above the ranking under s. 921.0022 or s. 921.0023 of the offense committed.

History.—s. 2, ch. 2005-77.



775.0862 - Sexual offenses against students by authority figures; reclassification.

775.0862 Sexual offenses against students by authority figures; reclassification.—

(1) As used in this section, the term:

(a) “Authority figure” means a person 18 years of age or older who is employed by, volunteering at, or under contract with a school.

(b) “School” has the same meaning as provided in s. 1003.01 and includes a private school as defined in s. 1002.01, a voluntary prekindergarten education program as described in s. 1002.53(3), early learning programs, a public school as described in s. 402.3025(1), the Florida School for the Deaf and the Blind, and the Florida Virtual School established under s. 1002.37. The term does not include facilities dedicated exclusively to the education of adults.

(c) “Student” means a person younger than 18 years of age who is enrolled at a school.

(2) The felony degree of a violation of an offense listed in s. 943.0435(1)(h)1.a., unless the offense is a violation of s. 794.011(4)(e)7. or s. 810.145(8)(a)2., shall be reclassified as provided in this section if the offense is committed by an authority figure of a school against a student of the school.

(3)(a) In the case of a felony of the third degree, the offense is reclassified to a felony of the second degree.

(b) In the case of a felony of the second degree, the offense is reclassified to a felony of the first degree.

(c) In the case of a felony of the first degree, the offense is reclassified to a life felony.

For purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, a felony offense that is reclassified under this subsection is ranked one level above the ranking under s. 921.0022 or s. 921.0023 of the offense committed.

History.—s. 2, ch. 2014-202; s. 91, ch. 2015-2; s. 69, ch. 2016-24; s. 10, ch. 2016-104.



775.0863 - Evidencing prejudice while committing offense against person with mental or physical disability; reclassification.

775.0863 Evidencing prejudice while committing offense against person with mental or physical disability; reclassification.—

(1)(a) The penalty for any felony or misdemeanor shall be reclassified as provided in this subsection if the commission of such felony or misdemeanor evidences prejudice based on a mental or physical disability of the victim:

1. A misdemeanor of the second degree is reclassified to a misdemeanor of the first degree.

2. A misdemeanor of the first degree is reclassified to a felony of the third degree.

3. A felony of the third degree is reclassified to a felony of the second degree.

4. A felony of the second degree is reclassified to a felony of the first degree.

5. A felony of the first degree is reclassified to a life felony.

(b) As used in paragraph (a), the term “mental or physical disability” means a condition of mental or physical incapacitation due to a developmental disability, organic brain damage, or mental illness, and one or more mental or physical limitations that restrict a person’s ability to perform the normal activities of daily living.

(2) A person or organization that establishes by clear and convincing evidence that it has been coerced, intimidated, or threatened in violation of this section has a civil cause of action for treble damages, an injunction, or any other appropriate relief in law or in equity. Upon prevailing in such civil action, the plaintiff may recover reasonable attorney fees and costs.

(3) It is an essential element of this section that the record reflect that the defendant perceived, knew, or had reasonable grounds to know or perceive that the victim was within the class delineated in this section.

History.—s. 3, ch. 2016-81.



775.087 - Possession or use of weapon; aggravated battery; felony reclassification; minimum sentence.

775.087 Possession or use of weapon; aggravated battery; felony reclassification; minimum sentence.—

(1) Unless otherwise provided by law, whenever a person is charged with a felony, except a felony in which the use of a weapon or firearm is an essential element, and during the commission of such felony the defendant carries, displays, uses, threatens to use, or attempts to use any weapon or firearm, or during the commission of such felony the defendant commits an aggravated battery, the felony for which the person is charged shall be reclassified as follows:

(a) In the case of a felony of the first degree, to a life felony.

(b) In the case of a felony of the second degree, to a felony of the first degree.

(c) In the case of a felony of the third degree, to a felony of the second degree.

For purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, a felony offense which is reclassified under this section is ranked one level above the ranking under s. 921.0022 or s. 921.0023 of the felony offense committed.

(2)(a)1. Any person who is convicted of a felony or an attempt to commit a felony, regardless of whether the use of a weapon is an element of the felony, and the conviction was for:

a. Murder;

b. Sexual battery;

c. Robbery;

d. Burglary;

e. Arson;

f. Aggravated battery;

g. Kidnapping;

h. Escape;

i. Aircraft piracy;

j. Aggravated child abuse;

k. Aggravated abuse of an elderly person or disabled adult;

l. Unlawful throwing, placing, or discharging of a destructive device or bomb;

m. Carjacking;

n. Home-invasion robbery;

o. Aggravated stalking;

p. Trafficking in cannabis, trafficking in cocaine, capital importation of cocaine, trafficking in illegal drugs, capital importation of illegal drugs, trafficking in phencyclidine, capital importation of phencyclidine, trafficking in methaqualone, capital importation of methaqualone, trafficking in amphetamine, capital importation of amphetamine, trafficking in flunitrazepam, trafficking in gamma-hydroxybutyric acid (GHB), trafficking in 1,4-Butanediol, trafficking in Phenethylamines, or other violation of s. 893.135(1); or

q. Possession of a firearm by a felon

and during the commission of the offense, such person actually possessed a “firearm” or “destructive device” as those terms are defined in s. 790.001, shall be sentenced to a minimum term of imprisonment of 10 years, except that a person who is convicted for possession of a firearm by a felon or burglary of a conveyance shall be sentenced to a minimum term of imprisonment of 3 years if such person possessed a “firearm” or “destructive device” during the commission of the offense. However, if an offender who is convicted of the offense of possession of a firearm by a felon has a previous conviction of committing or attempting to commit a felony listed in s. 775.084(1)(b)1. and actually possessed a firearm or destructive device during the commission of the prior felony, the offender shall be sentenced to a minimum term of imprisonment of 10 years.

2. Any person who is convicted of a felony or an attempt to commit a felony listed in sub-subparagraphs (a)1.a.-p., regardless of whether the use of a weapon is an element of the felony, and during the course of the commission of the felony such person discharged a “firearm” or “destructive device” as defined in s. 790.001 shall be sentenced to a minimum term of imprisonment of 20 years.

3. Any person who is convicted of a felony or an attempt to commit a felony listed in sub-subparagraphs (a)1.a.-p., regardless of whether the use of a weapon is an element of the felony, and during the course of the commission of the felony such person discharged a “firearm” or “destructive device” as defined in s. 790.001 and, as the result of the discharge, death or great bodily harm was inflicted upon any person, the convicted person shall be sentenced to a minimum term of imprisonment of not less than 25 years and not more than a term of imprisonment of life in prison.

(b) Subparagraph (a)1., subparagraph (a)2., or subparagraph (a)3. does not prevent a court from imposing a longer sentence of incarceration as authorized by law in addition to the minimum mandatory sentence, or from imposing a sentence of death pursuant to other applicable law. Subparagraph (a)1., subparagraph (a)2., or subparagraph (a)3. does not authorize a court to impose a lesser sentence than otherwise required by law.

Notwithstanding s. 948.01, adjudication of guilt or imposition of sentence shall not be suspended, deferred, or withheld, and the defendant is not eligible for statutory gain-time under s. 944.275 or any form of discretionary early release, other than pardon or executive clemency, or conditional medical release under s. 947.149, prior to serving the minimum sentence.

(c) If the minimum mandatory terms of imprisonment imposed pursuant to this section exceed the maximum sentences authorized by s. 775.082, s. 775.084, or the Criminal Punishment Code under chapter 921, then the mandatory minimum sentence must be imposed. If the mandatory minimum terms of imprisonment pursuant to this section are less than the sentences that could be imposed as authorized by s. 775.082, s. 775.084, or the Criminal Punishment Code under chapter 921, then the sentence imposed by the court must include the mandatory minimum term of imprisonment as required in this section.

(d) It is the intent of the Legislature that offenders who actually possess, carry, display, use, threaten to use, or attempt to use firearms or destructive devices be punished to the fullest extent of the law, and the minimum terms of imprisonment imposed pursuant to this subsection shall be imposed for each qualifying felony count for which the person is convicted. The court shall impose any term of imprisonment provided for in this subsection consecutively to any other term of imprisonment imposed for any other felony offense.

(3)(a)1. Any person who is convicted of a felony or an attempt to commit a felony, regardless of whether the use of a firearm is an element of the felony, and the conviction was for:

a. Murder;

b. Sexual battery;

c. Robbery;

d. Burglary;

e. Arson;

f. Aggravated battery;

g. Kidnapping;

h. Escape;

i. Sale, manufacture, delivery, or intent to sell, manufacture, or deliver any controlled substance;

j. Aircraft piracy;

k. Aggravated child abuse;

l. Aggravated abuse of an elderly person or disabled adult;

m. Unlawful throwing, placing, or discharging of a destructive device or bomb;

n. Carjacking;

o. Home-invasion robbery;

p. Aggravated stalking; or

q. Trafficking in cannabis, trafficking in cocaine, capital importation of cocaine, trafficking in illegal drugs, capital importation of illegal drugs, trafficking in phencyclidine, capital importation of phencyclidine, trafficking in methaqualone, capital importation of methaqualone, trafficking in amphetamine, capital importation of amphetamine, trafficking in flunitrazepam, trafficking in gamma-hydroxybutyric acid (GHB), trafficking in 1,4-Butanediol, trafficking in Phenethylamines, or other violation of s. 893.135(1);

and during the commission of the offense, such person possessed a semiautomatic firearm and its high-capacity detachable box magazine or a machine gun as defined in s. 790.001, shall be sentenced to a minimum term of imprisonment of 15 years.

2. Any person who is convicted of a felony or an attempt to commit a felony listed in subparagraph (a)1., regardless of whether the use of a weapon is an element of the felony, and during the course of the commission of the felony such person discharged a semiautomatic firearm and its high-capacity box magazine or a “machine gun” as defined in s. 790.001 shall be sentenced to a minimum term of imprisonment of 20 years.

3. Any person who is convicted of a felony or an attempt to commit a felony listed in subparagraph (a)1., regardless of whether the use of a weapon is an element of the felony, and during the course of the commission of the felony such person discharged a semiautomatic firearm and its high-capacity box magazine or a “machine gun” as defined in s. 790.001 and, as the result of the discharge, death or great bodily harm was inflicted upon any person, the convicted person shall be sentenced to a minimum term of imprisonment of not less than 25 years and not more than a term of imprisonment of life in prison.

(b) Subparagraph (a)1., subparagraph (a)2., or subparagraph (a)3. does not prevent a court from imposing a longer sentence of incarceration as authorized by law in addition to the minimum mandatory sentence, or from imposing a sentence of death pursuant to other applicable law. Subparagraph (a)1., subparagraph (a)2., or subparagraph (a)3. does not authorize a court to impose a lesser sentence than otherwise required by law.

Notwithstanding s. 948.01, adjudication of guilt or imposition of sentence shall not be suspended, deferred, or withheld, and the defendant is not eligible for statutory gain-time under s. 944.275 or any form of discretionary early release, other than pardon or executive clemency, or conditional medical release under s. 947.149, prior to serving the minimum sentence.

(c) If the minimum mandatory terms of imprisonment imposed pursuant to this section exceed the maximum sentences authorized by s. 775.082, s. 775.084, or the Criminal Punishment Code under chapter 921, then the mandatory minimum sentence must be imposed. If the mandatory minimum terms of imprisonment pursuant to this section are less than the sentences that could be imposed as authorized by s. 775.082, s. 775.084, or the Criminal Punishment Code under chapter 921, then the sentence imposed by the court must include the mandatory minimum term of imprisonment as required in this section.

(d) It is the intent of the Legislature that offenders who possess, carry, display, use, threaten to use, or attempt to use a semiautomatic firearm and its high-capacity detachable box magazine or a machine gun as defined in s. 790.001 be punished to the fullest extent of the law, and the minimum terms of imprisonment imposed pursuant to this subsection shall be imposed for each qualifying felony count for which the person is convicted. The court shall impose any term of imprisonment provided for in this subsection consecutively to any other term of imprisonment imposed for any other felony offense.

(e) As used in this subsection, the term:

1. “High-capacity detachable box magazine” means any detachable box magazine, for use in a semiautomatic firearm, which is capable of being loaded with more than 20 centerfire cartridges.

2. “Semiautomatic firearm” means a firearm which is capable of firing a series of rounds by separate successive depressions of the trigger and which uses the energy of discharge to perform a portion of the operating cycle.

(4) For purposes of imposition of minimum mandatory sentencing provisions of this section, with respect to a firearm, the term “possession” is defined as carrying it on the person. Possession may also be proven by demonstrating that the defendant had the firearm within immediate physical reach with ready access with the intent to use the firearm during the commission of the offense, if proven beyond a reasonable doubt.

(5) This section does not apply to law enforcement officers or to United States military personnel who are performing their lawful duties or who are traveling to or from their places of employment or assignment to perform their lawful duties.

History.—s. 9, ch. 74-383; s. 1, ch. 75-7; s. 3, ch. 75-298; s. 2, ch. 76-75; s. 51, ch. 83-215; s. 3, ch. 89-306; s. 2, ch. 90-124; s. 2, ch. 90-176; s. 19, ch. 95-184; s. 9, ch. 95-195; s. 15, ch. 96-322; s. 55, ch. 96-388; s. 14, ch. 97-194; s. 1, ch. 99-12; s. 88, ch. 2000-158; s. 5, ch. 2000-320; s. 11, ch. 2005-128; s. 4, ch. 2011-200; s. 1, ch. 2012-74; s. 3, ch. 2014-176; s. 2, ch. 2014-195; s. 1, ch. 2016-7.



775.0871 - Public service announcements.

775.0871 Public service announcements.—In order to inform the public and to deter and prevent crime, the Office of the Governor shall place public service announcements in areas having the highest representation in the correctional system explaining the penalties provided in this act. In addition, the Office of the Governor shall place public service announcements directed to areas of the state which have the highest rate of firearms-related offenses to maximize the preventative aspects of advertising the penalties imposed by this act.

History.—s. 4, ch. 99-12.



775.0875 - Unlawful taking, possession, or use of law enforcement officer’s firearm; crime reclassification; penalties.

775.0875 Unlawful taking, possession, or use of law enforcement officer’s firearm; crime reclassification; penalties.—

(1) A person who, without authorization, takes a firearm from a law enforcement officer lawfully engaged in law enforcement duties commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) If a person violates subsection (1) and commits any other crime involving the firearm taken from the law enforcement officer, such crime shall be reclassified as follows:

(a)1. In the case of a felony of the first degree, to a life felony.

2. In the case of a felony of the second degree, to a felony of the first degree.

3. In the case of a felony of the third degree, to a felony of the second degree.

For purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, a felony offense that is reclassified under this paragraph is ranked one level above the ranking under s. 921.0022 or s. 921.0023 of the felony offense committed.

(b) In the case of a misdemeanor, to a felony of the third degree. For purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, such offense is ranked in level 2 of the offense severity ranking chart.

(3) A person who possesses a firearm that he or she knows was unlawfully taken from a law enforcement officer commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 89-157; s. 17, ch. 93-406; s. 22, ch. 95-184; s. 56, ch. 96-388; s. 15, ch. 97-194.



775.0877 - Criminal transmission of HIV; procedures; penalties.

775.0877 Criminal transmission of HIV; procedures; penalties.—

(1) In any case in which a person has been convicted of or has pled nolo contendere or guilty to, regardless of whether adjudication is withheld, any of the following offenses, or the attempt thereof, which offense or attempted offense involves the transmission of body fluids from one person to another:

(a) Section 794.011, relating to sexual battery;

(b) Section 826.04, relating to incest;

(c) Section 800.04, relating to lewd or lascivious offenses committed upon or in the presence of persons less than 16 years of age;

(d) Sections 784.011, 784.07(2)(a), and 784.08(2)(d), relating to assault;

(e) Sections 784.021, 784.07(2)(c), and 784.08(2)(b), relating to aggravated assault;

(f) Sections 784.03, 784.07(2)(b), and 784.08(2)(c), relating to battery;

(g) Sections 784.045, 784.07(2)(d), and 784.08(2)(a), relating to aggravated battery;

(h) Section 827.03(2)(c), relating to child abuse;

(i) Section 827.03(2)(a), relating to aggravated child abuse;

(j) Section 825.102(1), relating to abuse of an elderly person or disabled adult;

(k) Section 825.102(2), relating to aggravated abuse of an elderly person or disabled adult;

(l) Section 827.071, relating to sexual performance by person less than 18 years of age;

(m) Sections 796.07 and 796.08, relating to prostitution;

(n) Section 381.0041(11)(b), relating to donation of blood, plasma, organs, skin, or other human tissue; or

(o) Sections 787.06(3)(b), (d), (f), and (g), relating to human trafficking,

the court shall order the offender to undergo HIV testing, to be performed under the direction of the Department of Health in accordance with s. 381.004, unless the offender has undergone HIV testing voluntarily or pursuant to procedures established in s. 381.004(2)(h)6. or s. 951.27, or any other applicable law or rule providing for HIV testing of criminal offenders or inmates, subsequent to her or his arrest for an offense enumerated in paragraphs (a)-(n) for which she or he was convicted or to which she or he pled nolo contendere or guilty. The results of an HIV test performed on an offender pursuant to this subsection are not admissible in any criminal proceeding arising out of the alleged offense.

(2) The results of the HIV test must be disclosed under the direction of the Department of Health, to the offender who has been convicted of or pled nolo contendere or guilty to an offense specified in subsection (1), the public health agency of the county in which the conviction occurred and, if different, the county of residence of the offender, and, upon request pursuant to s. 960.003, to the victim or the victim’s legal guardian, or the parent or legal guardian of the victim if the victim is a minor.

(3) An offender who has undergone HIV testing pursuant to subsection (1), and to whom positive test results have been disclosed pursuant to subsection (2), who commits a second or subsequent offense enumerated in paragraphs (1)(a)-(n), commits criminal transmission of HIV, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A person may be convicted and sentenced separately for a violation of this subsection and for the underlying crime enumerated in paragraphs (1)(a)-(n).

(4) An offender may challenge the positive results of an HIV test performed pursuant to this section and may introduce results of a backup test performed at her or his own expense.

(5) Nothing in this section requires that an HIV infection have occurred in order for an offender to have committed criminal transmission of HIV.

(6) For an alleged violation of any offense enumerated in paragraphs (1)(a)-(n) for which the consent of the victim may be raised as a defense in a criminal prosecution, it is an affirmative defense to a charge of violating this section that the person exposed knew that the offender was infected with HIV, knew that the action being taken could result in transmission of the HIV infection, and consented to the action voluntarily with that knowledge.

History.—s. 8, ch. 93-227; s. 7, ch. 96-221; s. 2, ch. 96-293; s. 16, ch. 96-322; s. 4, ch. 97-37; s. 1811, ch. 97-102; s. 95, ch. 99-3; s. 291, ch. 99-8; s. 2, ch. 2010-64; s. 4, ch. 2010-113; s. 1, ch. 2010-117; s. 11, ch. 2012-155; s. 127, ch. 2012-184; s. 17, ch. 2014-160; s. 32, ch. 2016-24.



775.089 - Restitution.

775.089 Restitution.—

(1)(a) In addition to any punishment, the court shall order the defendant to make restitution to the victim for:

1. Damage or loss caused directly or indirectly by the defendant’s offense; and

2. Damage or loss related to the defendant’s criminal episode,

unless it finds clear and compelling reasons not to order such restitution. Restitution may be monetary or nonmonetary restitution. The court shall make the payment of restitution a condition of probation in accordance with s. 948.03. An order requiring the defendant to make restitution to a victim does not remove or diminish the requirement that the court order payment to the Crimes Compensation Trust Fund pursuant to chapter 960. Payment of an award by the Crimes Compensation Trust Fund shall create an order of restitution to the Crimes Compensation Trust Fund, unless specifically waived in accordance with subparagraph (b)1.

(b)1. If the court does not order restitution, or orders restitution of only a portion of the damages, as provided in this section, it shall state on the record in detail the reasons therefor.

2. An order of restitution entered as part of a plea agreement is as definitive and binding as any other order of restitution, and a statement to such effect must be made part of the plea agreement. A plea agreement may contain provisions that order restitution relating to criminal offenses committed by the defendant to which the defendant did not specifically enter a plea.

(c) The term “victim” as used in this section and in any provision of law relating to restitution means:

1. Each person who suffers property damage or loss, monetary expense, or physical injury or death as a direct or indirect result of the defendant’s offense or criminal episode, and also includes the victim’s estate if the victim is deceased, and the victim’s next of kin if the victim is deceased as a result of the offense. The term includes governmental entities and political subdivisions, as those terms are defined in s. 11.45, when such entities are a direct victim of the defendant’s offense or criminal episode and not merely providing public services in response to the offense or criminal episode.

2. The term also includes the victim’s trade association if the offense is a violation of s. 540.11(3)(a)3. involving the sale, or possession for purposes of sale, of physical articles and the victim has granted the trade association written authorization to represent the victim’s interests in criminal legal proceedings and to collect restitution on the victim’s behalf. The restitution obligation in this subparagraph relating to violations of s. 540.11(3)(a)3. applies only to physical articles and does not apply to electronic articles or digital files that are distributed or made available online. As used in this subparagraph, the term “trade association” means an organization founded and funded by businesses that operate in a specific industry to protect their collective interests.

(2)(a) When an offense has resulted in bodily injury to a victim, a restitution order entered under subsection (1) shall require that the defendant:

1. Pay the cost of necessary medical and related professional services and devices relating to physical, psychiatric, and psychological care, including nonmedical care and treatment rendered in accordance with a recognized method of healing.

2. Pay the cost of necessary physical and occupational therapy and rehabilitation.

3. Reimburse the victim for income lost by the victim as a result of the offense.

4. In the case of an offense which resulted in bodily injury that also resulted in the death of a victim, pay an amount equal to the cost of necessary funeral and related services.

(b) When an offense has not resulted in bodily injury to a victim, a restitution order entered under subsection (1) may require that the defendant reimburse the victim for income lost by the victim as a result of the offense.

(3)(a) The court may require that the defendant make restitution under this section within a specified period or in specified installments.

(b) The end of such period or the last such installment shall not be later than:

1. The end of the period of probation if probation is ordered;

2. Five years after the end of the term of imprisonment imposed if the court does not order probation; or

3. Five years after the date of sentencing in any other case.

(c) Notwithstanding this subsection, a court that has ordered restitution for a misdemeanor offense shall retain jurisdiction for the purpose of enforcing the restitution order for any period, not to exceed 5 years, that is pronounced by the court at the time restitution is ordered.

(d) If not otherwise provided by the court under this subsection, restitution must be made immediately.

If the restitution ordered by the court is not made within the time period specified, the court may continue the restitution order through the duration of the civil judgment provision set forth in subsection (5) and as provided in s. 55.10.

(4) If a defendant is placed on probation or paroled, complete satisfaction of any restitution ordered under this section shall be a condition of such probation or parole. The court may revoke probation, and the Florida Commission on Offender Review may revoke parole, if the defendant fails to comply with such order.

(5) An order of restitution may be enforced by the state, or by a victim named in the order to receive the restitution, in the same manner as a judgment in a civil action. The outstanding unpaid amount of the order of restitution bears interest in accordance with s. 55.03, and, when properly recorded, becomes a lien on real estate owned by the defendant. If civil enforcement is necessary, the defendant shall be liable for costs and attorney’s fees incurred by the victim in enforcing the order.

(6)(a) The court, in determining whether to order restitution and the amount of such restitution, shall consider the amount of the loss sustained by any victim as a result of the offense.

(b) The criminal court, at the time of enforcement of the restitution order, shall consider the financial resources of the defendant, the present and potential future financial needs and earning ability of the defendant and his or her dependents, and such other factors which it deems appropriate.

(7) Any dispute as to the proper amount or type of restitution shall be resolved by the court by the preponderance of the evidence. The burden of demonstrating the amount of the loss sustained by a victim as a result of the offense is on the state attorney. The burden of demonstrating the present financial resources and the absence of potential future financial resources of the defendant and the financial needs of the defendant and his or her dependents is on the defendant. The burden of demonstrating such other matters as the court deems appropriate is upon the party designated by the court as justice requires.

(8) The conviction of a defendant for an offense involving the act giving rise to restitution under this section shall estop the defendant from denying the essential allegations of that offense in any subsequent civil proceeding. An order of restitution hereunder will not bar any subsequent civil remedy or recovery, but the amount of such restitution shall be set off against any subsequent independent civil recovery.

(9) When a corporation or unincorporated association is ordered to make restitution, the person authorized to make disbursements from the assets of such corporation or association shall pay restitution from such assets, and such person may be held in contempt for failure to make such restitution.

(10)(a) Any default in payment of restitution may be collected by any means authorized by law for enforcement of a judgment.

(b) The restitution obligation is not subject to discharge in bankruptcy, whether voluntary or involuntary, or to any other statutory or common-law proceeding for relief against creditors.

(11)(a) The court may order the clerk of the court to collect and dispense restitution payments in any case.

(b) The court may order the Department of Corrections to collect and dispense restitution and other payments from persons remanded to its custody or supervision.

(12)(a) Issuance of income deduction order with an order for restitution.—

1. Upon the entry of an order for restitution, the court shall enter a separate order for income deduction if one has not been entered.

2. The income deduction order shall direct a payor to deduct from all income due and payable to the defendant the amount required by the court to meet the defendant’s obligation.

3. The income deduction order shall be effective so long as the order for restitution upon which it is based is effective or until further order of the court.

4. When the court orders the income deduction, the court shall furnish to the defendant a statement of his or her rights, remedies, and duties in regard to the income deduction order. The statement shall state:

a. All fees or interest which shall be imposed.

b. The total amount of income to be deducted for each pay period.

c. That the income deduction order applies to current and subsequent payors and periods of employment.

d. That a copy of the income deduction order will be served on the defendant’s payor or payors.

e. That enforcement of the income deduction order may only be contested on the ground of mistake of fact regarding the amount of restitution owed.

f. That the defendant is required to notify the clerk of court within 7 days after changes in the defendant’s address, payors, and the addresses of his or her payors.

(b) Enforcement of income deduction orders.—

1. The clerk of court or probation officer shall serve an income deduction order and the notice to payor on the defendant’s payor unless the defendant has applied for a hearing to contest the enforcement of the income deduction order.

2.a. Service by or upon any person who is a party to a proceeding under this subsection shall be made in the manner prescribed in the Florida Rules of Civil Procedure for service upon parties.

b. Service upon the defendant’s payor or successor payor under this subsection shall be made by prepaid certified mail, return receipt requested, or in the manner prescribed in chapter 48.

3. The defendant, within 15 days after having an income deduction order entered against him or her, may apply for a hearing to contest the enforcement of the income deduction order on the ground of mistake of fact regarding the amount of restitution owed. The timely request for a hearing shall stay the service of an income deduction order on all payors of the defendant until a hearing is held and a determination is made as to whether the enforcement of the income deduction order is proper.

4. The notice to payor shall contain only information necessary for the payor to comply with the income deduction order. The notice shall:

a. Require the payor to deduct from the defendant’s income the amount specified in the income deduction order and to pay that amount to the clerk of court.

b. Instruct the payor to implement the income deduction order no later than the first payment date which occurs more than 14 days after the date the income deduction order was served on the payor.

c. Instruct the payor to forward within 2 days after each payment date to the clerk of court the amount deducted from the defendant’s income and a statement as to whether the amount totally or partially satisfies the periodic amount specified in the income deduction order.

d. Specify that, if a payor fails to deduct the proper amount from the defendant’s income, the payor is liable for the amount the payor should have deducted plus costs, interest, and reasonable attorney’s fees.

e. Provide that the payor may collect up to $5 against the defendant’s income to reimburse the payor for administrative costs for the first income deduction and up to $2 for each deduction thereafter.

f. State that the income deduction order and the notice to payor are binding on the payor until further notice by the court or until the payor no longer provides income to the defendant.

g. Instruct the payor that, when he or she no longer provides income to the defendant, the payor shall notify the clerk of court and shall also provide the defendant’s last known address and the name and address of the defendant’s new payor, if known, and that, if the payor violates this provision, the payor is subject to a civil penalty not to exceed $250 for the first violation or $500 for any subsequent violation.

h. State that the payor shall not discharge, refuse to employ, or take disciplinary action against the defendant because of an income deduction order and shall state that a violation of this provision subjects the payor to a civil penalty not to exceed $250 for the first violation or $500 for any subsequent violation.

i. Inform the payor that, when he or she receives income deduction orders requiring that the income of two or more defendants be deducted and sent to the same clerk of court, the payor may combine the amounts that are to be paid to the depository in a single payment as long as he or she identifies that portion of the payment attributable to each defendant.

j. Inform the payor that if the payor receives more than one income deduction order against the same defendant, he or she shall contact the court for further instructions.

5. The clerk of court shall enforce income deduction orders against the defendant’s successor payor who is located in this state in the same manner prescribed in this subsection for the enforcement of an income deduction order against an original payor.

6. A person may not discharge, refuse to employ, or take disciplinary action against an employee because of the enforcement of an income deduction order. An employer who violates this provision is subject to a civil penalty not to exceed $250 for the first violation or $500 for any subsequent violation.

7. When a payor no longer provides income to a defendant, the payor shall notify the clerk of court and shall provide the defendant’s last known address and the name and address of the defendant’s new payor, if known. A payor who violates this provision is subject to a civil penalty not to exceed $250 for the first violation or $500 for a subsequent violation.

History.—s. 1, ch. 77-150; s. 288, ch. 79-400; s. 5, ch. 84-363; s. 2, ch. 88-96; s. 38, ch. 88-122; s. 10, ch. 89-526; s. 2, ch. 92-107; s. 1, ch. 93-37; s. 3, ch. 93-69; s. 19, ch. 94-342; s. 1, ch. 95-160; s. 1187, ch. 97-102; s. 1, ch. 99-358; s. 1, ch. 2012-17; s. 13, ch. 2014-191; s. 1, ch. 2015-132.



775.091 - Public service.

775.091 Public service.—In addition to any punishment, the court may order the defendant to perform a specified public service.

History.—s. 2, ch. 77-150.



775.13 - Registration of convicted felons, exemptions; penalties.

775.13 Registration of convicted felons, exemptions; penalties.—

(1) As used in this section, the term “convicted” means, with respect to a person’s felony offense, a determination of guilt which is the result of a trial or the entry of a plea of guilty or nolo contendere, regardless of whether adjudication is withheld.

(2) Any person who has been convicted of a felony in any court of this state shall, within 48 hours after entering any county in this state, register with the sheriff of said county, be fingerprinted and photographed, and list the crime for which convicted, place of conviction, sentence imposed, if any, name, aliases, if any, address, and occupation. If the felony conviction is for an offense that was found, pursuant to s. 874.04, to have been committed for the purpose of benefiting, promoting, or furthering the interests of a criminal gang, the registrant shall identify himself or herself as such an offender. The Department of Law Enforcement, in consultation with appropriate local law enforcement agencies, may develop standardized practices for the inclusion of gang affiliation at the time of offender registration.

(3) Any person who has been convicted of a crime in any federal court or in any court of a state other than Florida, or of any foreign state or country, which crime if committed in Florida would be a felony, shall forthwith within 48 hours after entering any county in this state register with the sheriff of said county in the same manner as provided for in subsection (2).

(4) This section does not apply to an offender:

(a) Who has had his or her civil rights restored;

(b) Who has received a full pardon for the offense for which convicted;

(c) Who has been lawfully released from incarceration or other sentence or supervision for a felony conviction for more than 5 years prior to such time for registration, unless the offender is a fugitive from justice on a felony charge or has been convicted of any offense since release from such incarceration or other sentence or supervision;

(d) Who is a parolee or probationer under the supervision of the United States Parole Commission if the commission knows of and consents to the presence of the offender in Florida or is a probationer under the supervision of any federal probation officer in the state or who has been lawfully discharged from such parole or probation;

(e) Who is a sexual predator and has registered as required under s. 775.21;

(f) Who is a sexual offender and has registered as required in s. 943.0435 or s. 944.607; or

(g) Who is a career offender who has registered as required in s. 775.261 or s. 944.609.

(5) The failure of any such convicted felon to comply with this section:

(a) With regard to any felon not listed in paragraph (b), constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) With regard to any felon who has been found, pursuant to s. 874.04, to have committed any offense for the purpose of benefiting, promoting, or furthering the interests of a criminal gang, constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) Nothing in this section shall be construed to affect any law of this state relating to registration of criminals where the penalties for registration, notification, or reporting obligations are in addition to, or in excess of, those imposed by this section.

History.—ss. 1, 2, 3, 4, 5, 6, 7, ch. 57-19; s. 1, ch. 57-371; s. 1, ch. 63-191; s. 1, ch. 65-453; s. 3, ch. 67-2207; ss. 20, 33, 35, ch. 69-106; s. 699, ch. 71-136; s. 11, ch. 77-120; s. 1, ch. 77-174; s. 18, ch. 79-3; s. 21, ch. 79-8; s. 161, ch. 83-216; s. 63, ch. 96-388; s. 4, ch. 97-299; s. 2, ch. 98-81; s. 1, ch. 2000-328; s. 1, ch. 2002-266; s. 5, ch. 2004-371; s. 1, ch. 2008-238; s. 43, ch. 2016-24.



775.14 - Limitation on withheld sentences.

775.14 Limitation on withheld sentences.—Any person receiving a withheld sentence upon conviction for a criminal offense, and such withheld sentence has not been altered for a period of 5 years, shall not thereafter be sentenced for the conviction of the same crime for which sentence was originally withheld.

History.—s. 1, ch. 57-284.



775.15 - Time limitations; general time limitations; exceptions.

775.15 Time limitations; general time limitations; exceptions.—

(1) A prosecution for a capital felony, a life felony, or a felony that resulted in a death may be commenced at any time. If the death penalty is held to be unconstitutional by the Florida Supreme Court or the United States Supreme Court, all crimes designated as capital felonies shall be considered life felonies for the purposes of this section, and prosecution for such crimes may be commenced at any time.

(2) Except as otherwise provided in this section, prosecutions for other offenses are subject to the following periods of limitation:

(a) A prosecution for a felony of the first degree must be commenced within 4 years after it is committed.

(b) A prosecution for any other felony must be commenced within 3 years after it is committed.

(c) A prosecution for a misdemeanor of the first degree must be commenced within 2 years after it is committed.

(d) A prosecution for a misdemeanor of the second degree or a noncriminal violation must be commenced within 1 year after it is committed.

(3) An offense is committed either when every element has occurred or, if a legislative purpose to prohibit a continuing course of conduct plainly appears, at the time when the course of conduct or the defendant’s complicity therein is terminated. Time starts to run on the day after the offense is committed.

(4)(a) Prosecution on a charge on which the defendant has previously been arrested or served with a summons is commenced by the filing of an indictment, information, or other charging document.

(b) A prosecution on a charge on which the defendant has not previously been arrested or served with a summons is commenced when either an indictment or information is filed, provided the capias, summons, or other process issued on such indictment or information is executed without unreasonable delay. In determining what is reasonable, inability to locate the defendant after diligent search or the defendant’s absence from the state shall be considered. The failure to execute process on or extradite a defendant in another state who has been charged by information or indictment with a crime in this state shall not constitute an unreasonable delay.

(c) If, however, an indictment or information has been filed within the time period prescribed in this section and the indictment or information is dismissed or set aside because of a defect in its content or form after the time period has elapsed, the period for commencing prosecution shall be extended 3 months from the time the indictment or information is dismissed or set aside.

(5) The period of limitation does not run during any time when the defendant is continuously absent from the state or has no reasonably ascertainable place of abode or work within the state. This provision shall not extend the period of limitation otherwise applicable by more than 3 years, but shall not be construed to limit the prosecution of a defendant who has been timely charged by indictment or information or other charging document and who has not been arrested due to his or her absence from this state or has not been extradited for prosecution from another state.

(6) A prosecution for perjury in an official proceeding that relates to the prosecution of a capital felony may be commenced at any time.

(7) A prosecution for a felony that resulted in injury to any person, when such felony arises from the use of a “destructive device,” as defined in s. 790.001, may be commenced within 10 years.

(8) A prosecution for a felony violation of chapter 517 or s. 409.920 must be commenced within 5 years after the violation is committed.

(9) A prosecution for a felony violation of chapter 403 must be commenced within 5 years after the date of discovery of the violation.

(10) A prosecution for a felony violation of s. 825.102 or s. 825.103 must be commenced within 5 years after it is committed.

(11) A prosecution for a felony violation of ss. 440.105 and 817.234 must be commenced within 5 years after the violation is committed.

(12) If the period prescribed in subsection (2), subsection (8), subsection (9), subsection (10), or subsection (11) has expired, a prosecution may nevertheless be commenced for:

(a) Any offense, a material element of which is either fraud or a breach of fiduciary obligation, within 1 year after discovery of the offense by an aggrieved party or by a person who has a legal duty to represent an aggrieved party and who is himself or herself not a party to the offense, but in no case shall this provision extend the period of limitation otherwise applicable by more than 3 years.

(b) Any offense based upon misconduct in office by a public officer or employee at any time when the defendant is in public office or employment, within 2 years from the time he or she leaves public office or employment, or during any time permitted by any other part of this section, whichever time is greater.

(13)(a) If the victim of a violation of s. 794.011, former s. 794.05, Florida Statutes 1995, s. 800.04, s. 826.04, or s. 847.0135(5) is under the age of 18, the applicable period of limitation, if any, does not begin to run until the victim has reached the age of 18 or the violation is reported to a law enforcement agency or other governmental agency, whichever occurs earlier. Such law enforcement agency or other governmental agency shall promptly report such allegation to the state attorney for the judicial circuit in which the alleged violation occurred. If the offense is a first or second degree felony violation of s. 794.011, and the offense is reported within 72 hours after its commission, the prosecution for such offense may be commenced at any time. This paragraph applies to any such offense except an offense the prosecution of which would have been barred by subsection (2) on or before December 31, 1984.

(b) If the offense is a first degree felony violation of s. 794.011 and the victim was under 18 years of age at the time the offense was committed, a prosecution of the offense may be commenced at any time. This paragraph applies to any such offense except an offense the prosecution of which would have been barred by subsection (2) on or before October 1, 2003.

(c) If the offense is a violation of s. 794.011 and the victim was under 16 years of age at the time the offense was committed, a prosecution of the offense may be commenced at any time. This paragraph applies to any such offense except an offense the prosecution of which would have been barred by subsection (2) on or before July 1, 2010.

(14)(a) A prosecution for a first or second degree felony violation of s. 794.011, if the victim is 16 years of age or older at the time of the offense and the offense is reported to a law enforcement agency within 72 hours after commission of the offense, may be commenced at any time.

(b) Except as provided in paragraph (a) or paragraph (13)(b), a prosecution for a first or second degree felony violation of s. 794.011, if the victim is 16 years of age or older at the time of the offense, must be commenced within 8 years after the violation is committed. This paragraph applies to any such offense except an offense the prosecution of which would have been barred by subsection (2) on or before July 1, 2015.

(15)(a) In addition to the time periods prescribed in this section, a prosecution for any of the following offenses may be commenced within 1 year after the date on which the identity of the accused is established, or should have been established by the exercise of due diligence, through the analysis of deoxyribonucleic acid (DNA) evidence, if a sufficient portion of the evidence collected at the time of the original investigation and tested for DNA is preserved and available for testing by the accused:

1. An offense of sexual battery under chapter 794.

2. A lewd or lascivious offense under s. 800.04 or s. 825.1025.

(b) This subsection applies to any offense that is not otherwise barred from prosecution between July 1, 2004, and June 30, 2006.

(16)(a) In addition to the time periods prescribed in this section, a prosecution for any of the following offenses may be commenced at any time after the date on which the identity of the accused is established, or should have been established by the exercise of due diligence, through the analysis of deoxyribonucleic acid (DNA) evidence, if a sufficient portion of the evidence collected at the time of the original investigation and tested for DNA is preserved and available for testing by the accused:

1. Aggravated battery or any felony battery offense under chapter 784.

2. Kidnapping under s. 787.01 or false imprisonment under s. 787.02.

3. An offense of sexual battery under chapter 794.

4. A lewd or lascivious offense under s. 800.04, s. 825.1025, or s. 847.0135(5).

5. A burglary offense under s. 810.02.

6. A robbery offense under s. 812.13, s. 812.131, or s. 812.135.

7. Carjacking under s. 812.133.

8. Aggravated child abuse under s. 827.03.

(b) This subsection applies to any offense that is not otherwise barred from prosecution on or after July 1, 2006.

(17) In addition to the time periods prescribed in this section, a prosecution for video voyeurism in violation of s. 810.145 may be commenced within 1 year after the date on which the victim of video voyeurism obtains actual knowledge of the existence of such a recording or the date on which the recording is confiscated by a law enforcement agency, whichever occurs first. Any dissemination of such a recording before the victim obtains actual knowledge thereof or before its confiscation by a law enforcement agency does not affect any provision of this subsection.

(18) If the offense is a violation of s. 800.04(4) or (5) and the victim was under 16 years of age at the time the offense was committed, a prosecution of the offense may be commenced at any time, unless, at the time of the offense, the offender is less than 18 years of age and is no more than 4 years older than the victim. This subsection applies to an offense that is not otherwise barred from prosecution on or before October 1, 2014.

(19) A prosecution for a violation of s. 787.06 may be commenced at any time. This subsection applies to any such offense except an offense the prosecution of which would have been barred by subsection (2) on or before October 1, 2014.

History.—s. 78, Feb. 10, 1832; s. 1, ch. 4915, 1901; RS 2357; GS 3181, 3182; RGS 5011, 5012; CGL 7113, 7114; s. 1, ch. 16962, 1935; s. 10, ch. 26484, 1951; s. 109, ch. 70-339; s. 10, ch. 74-383; s. 1, ch. 76-275; s. 1, ch. 77-174; s. 12, ch. 78-435; s. 6, ch. 84-86; s. 1, ch. 84-550; s. 10, ch. 85-63; s. 4, ch. 89-143; s. 2, ch. 90-120; s. 2, ch. 91-258; s. 16, ch. 93-156; s. 17, ch. 95-158; s. 139, ch. 95-418; s. 1, ch. 96-145; s. 3, ch. 96-280; s. 3, ch. 96-322; s. 4, ch. 96-409; s. 1, ch. 97-36; s. 1, ch. 97-90; s. 1812, ch. 97-102; s. 1, ch. 97-104; s. 17, ch. 98-174; s. 7, ch. 99-201; s. 5, ch. 99-204; s. 3, ch. 2000-246; s. 1, ch. 2001-102; s. 1, ch. 2002-168; s. 1, ch. 2003-116; s. 1, ch. 2004-94; s. 1, ch. 2005-110; s. 1, ch. 2006-266; s. 15, ch. 2008-172; s. 2, ch. 2010-54; s. 6, ch. 2011-220; s. 2, ch. 2014-4; s. 6, ch. 2014-160; s. 2, ch. 2015-133; s. 30, ch. 2016-24.

Note.—Former ss. 932.05, 932.06, 915.03, 932.465.



775.16 - Drug offenses; additional penalties.

775.16 Drug offenses; additional penalties.—In addition to any other penalty provided by law, a person who has been convicted of sale of or trafficking in, or conspiracy to sell or traffic in, a controlled substance under chapter 893, if such offense is a felony, or who has been convicted of an offense under the laws of any state or country which, if committed in this state, would constitute the felony of selling or trafficking in, or conspiracy to sell or traffic in, a controlled substance under chapter 893, is:

(1) Disqualified from applying for employment by any agency of the state, unless:

(a) The person has completed all sentences of imprisonment or supervisory sanctions imposed by the court, by the Florida Commission on Offender Review, or by law; or

(b) The person has complied with the conditions of subparagraphs 1. and 2. which shall be monitored by the Department of Corrections while the person is under any supervisory sanctions. The person under supervision may:

1. Seek evaluation and enrollment in, and once enrolled maintain enrollment in until completion, a drug treatment and rehabilitation program which is approved by the Department of Children and Families, unless it is deemed by the program that the person does not have a substance abuse problem. The treatment and rehabilitation program may be specified by:

a. The court, in the case of court-ordered supervisory sanctions;

b. The Florida Commission on Offender Review, in the case of parole, control release, or conditional release; or

c. The Department of Corrections, in the case of imprisonment or any other supervision required by law.

2. Submit to periodic urine drug testing pursuant to procedures prescribed by the Department of Corrections. If the person is indigent, the costs shall be paid by the Department of Corrections.

(2) Disqualified from applying for a license, permit, or certificate required by any agency of the state to practice, pursue, or engage in any occupation, trade, vocation, profession, or business, unless:

(a) The person has completed all sentences of imprisonment or supervisory sanctions imposed by the court, by the Florida Commission on Offender Review, or by law;

(b) The person has complied with the conditions of subparagraphs 1. and 2. which shall be monitored by the Department of Corrections while the person is under any supervisory sanction. If the person fails to comply with provisions of these subparagraphs by either failing to maintain treatment or by testing positive for drug use, the department shall notify the licensing, permitting, or certifying agency, which may refuse to reissue or reinstate such license, permit, or certification. The licensee, permittee, or certificateholder under supervision may:

1. Seek evaluation and enrollment in, and once enrolled maintain enrollment in until completion, a drug treatment and rehabilitation program which is approved or regulated by the Department of Children and Families, unless it is deemed by the program that the person does not have a substance abuse problem. The treatment and rehabilitation program may be specified by:

a. The court, in the case of court-ordered supervisory sanctions;

b. The Florida Commission on Offender Review, in the case of parole, control release, or conditional release; or

c. The Department of Corrections, in the case of imprisonment or any other supervision required by law.

2. Submit to periodic urine drug testing pursuant to procedures prescribed by the Department of Corrections. If the person is indigent, the costs shall be paid by the Department of Corrections; or

(c) The person has successfully completed an appropriate program under the Correctional Education Program.

The provisions of this section do not apply to any of the taxes, fees, or permits regulated, controlled, or administered by the Department of Revenue in accordance with the provisions of s. 213.05.

History.—s. 2, ch. 90-266; s. 21, ch. 92-310; s. 13, ch. 95-325; s. 292, ch. 99-8; s. 296, ch. 2014-19; s. 14, ch. 2014-191.



775.21 - The Florida Sexual Predators Act.

775.21 The Florida Sexual Predators Act.—

(1) SHORT TITLE.—This section may be cited as “The Florida Sexual Predators Act.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Change in status at an institution of higher education” means the commencement or termination of enrollment, including, but not limited to, traditional classroom setting or online courses, or employment, whether for compensation or as a volunteer, at an institution of higher education or a change in location of enrollment or employment, whether for compensation or as a volunteer, at an institution of higher education.

(b) “Chief of police” means the chief law enforcement officer of a municipality.

(c) “Child care facility” has the same meaning as provided in s. 402.302.

(d) “Community” means any county where the sexual predator lives or otherwise establishes or maintains a permanent, temporary, or transient residence.

(e) “Conviction” means a determination of guilt which is the result of a trial or the entry of a plea of guilty or nolo contendere, regardless of whether adjudication is withheld. A conviction for a similar offense includes, but is not limited to, a conviction by a federal or military tribunal, including courts-martial conducted by the Armed Forces of the United States, and includes a conviction or entry of a plea of guilty or nolo contendere resulting in a sanction in any state of the United States or other jurisdiction. A sanction includes, but is not limited to, a fine, probation, community control, parole, conditional release, control release, or incarceration in a state prison, federal prison, private correctional facility, or local detention facility.

(f) “Department” means the Department of Law Enforcement.

(g) “Electronic mail address” has the same meaning as provided in s. 668.602.

(h) “Entering the county” includes being discharged from a correctional facility or jail or secure treatment facility within the county or being under supervision within the county for the commission of a violation enumerated in subsection (4).

(i) “Institution of higher education” means a career center, a community college, a college, a state university, or an independent postsecondary institution.

(j) “Internet identifier” includes, but is not limited to, all website uniform resource locators (URLs) and application software, whether mobile or nonmobile, used for Internet communication, including anonymous communication, through electronic mail, chat, instant messages, social networking, social gaming, or other similar programs and all corresponding usernames, logins, screen names, and screen identifiers associated with each URL or application software. Internet identifier does not include a date of birth, Social Security number, personal identification number (PIN), URL, or application software used for utility, banking, retail, or medical purposes. Voluntary disclosure by a sexual predator or sexual offender of his or her date of birth, Social Security number, or PIN as an Internet identifier waives the disclosure exemption in this paragraph for such personal information.

(k) “Permanent residence” means a place where the person abides, lodges, or resides for 5 or more consecutive days.

(l) “Professional license” means the document of authorization or certification issued by an agency of this state for a regulatory purpose, or by any similar agency in another jurisdiction for a regulatory purpose, to a person to engage in an occupation or to carry out a trade or business.

(m) “Temporary residence” means a place where the person abides, lodges, or resides, including, but not limited to, vacation, business, or personal travel destinations in or out of this state, for a period of 5 or more days in the aggregate during any calendar year and which is not the person’s permanent address or, for a person whose permanent residence is not in this state, a place where the person is employed, practices a vocation, or is enrolled as a student for any period of time in this state.

(n) “Transient residence” means a county where a person lives, remains, or is located for a period of 5 or more days in the aggregate during a calendar year and which is not the person’s permanent or temporary address. The term includes, but is not limited to, a place where the person sleeps or seeks shelter and a location that has no specific street address.

(o) “Vehicles owned” means any motor vehicle as defined in s. 320.01, which is registered, coregistered, leased, titled, or rented by a sexual predator or sexual offender; a rented vehicle that a sexual predator or sexual offender is authorized to drive; or a vehicle for which a sexual predator or sexual offender is insured as a driver. The term also includes any motor vehicle as defined in s. 320.01, which is registered, coregistered, leased, titled, or rented by a person or persons residing at a sexual predator’s or sexual offender’s permanent residence for 5 or more consecutive days.

(3) LEGISLATIVE FINDINGS AND PURPOSE; LEGISLATIVE INTENT.—

(a) Repeat sexual offenders, sexual offenders who use physical violence, and sexual offenders who prey on children are sexual predators who present an extreme threat to the public safety. Sexual offenders are extremely likely to use physical violence and to repeat their offenses, and most sexual offenders commit many offenses, have many more victims than are ever reported, and are prosecuted for only a fraction of their crimes. This makes the cost of sexual offender victimization to society at large, while incalculable, clearly exorbitant.

(b) The high level of threat that a sexual predator presents to the public safety, and the long-term effects suffered by victims of sex offenses, provide the state with sufficient justification to implement a strategy that includes:

1. Incarcerating sexual predators and maintaining adequate facilities to ensure that decisions to release sexual predators into the community are not made on the basis of inadequate space.

2. Providing for specialized supervision of sexual predators who are in the community by specially trained probation officers with low caseloads, as described in ss. 947.1405(7) and 948.30. The sexual predator is subject to specified terms and conditions implemented at sentencing or at the time of release from incarceration, with a requirement that those who are financially able must pay all or part of the costs of supervision.

3. Requiring the registration of sexual predators, with a requirement that complete and accurate information be maintained and accessible for use by law enforcement authorities, communities, and the public.

4. Providing for community and public notification concerning the presence of sexual predators.

5. Prohibiting sexual predators from working with children, either for compensation or as a volunteer.

(c) The state has a compelling interest in protecting the public from sexual predators and in protecting children from predatory sexual activity, and there is sufficient justification for requiring sexual predators to register and for requiring community and public notification of the presence of sexual predators.

(d) It is the purpose of the Legislature that, upon the court’s written finding that an offender is a sexual predator, in order to protect the public, it is necessary that the sexual predator be registered with the department and that members of the community and the public be notified of the sexual predator’s presence. The designation of a person as a sexual predator is neither a sentence nor a punishment but simply a status resulting from the conviction of certain crimes.

(e) It is the intent of the Legislature to address the problem of sexual predators by:

1. Requiring sexual predators supervised in the community to have special conditions of supervision and to be supervised by probation officers with low caseloads;

2. Requiring sexual predators to register with the Florida Department of Law Enforcement, as provided in this section; and

3. Requiring community and public notification of the presence of a sexual predator, as provided in this section.

(4) SEXUAL PREDATOR CRITERIA.—

(a) For a current offense committed on or after October 1, 1993, upon conviction, an offender shall be designated as a “sexual predator” under subsection (5), and subject to registration under subsection (6) and community and public notification under subsection (7) if:

1. The felony is:

a. A capital, life, or first degree felony violation, or any attempt thereof, of s. 787.01 or s. 787.02, where the victim is a minor, or s. 794.011, s. 800.04, or s. 847.0145, or a violation of a similar law of another jurisdiction; or

b. Any felony violation, or any attempt thereof, of s. 393.135(2); s. 394.4593(2); s. 787.01, s. 787.02, or s. 787.025(2)(c), where the victim is a minor; s. 787.06(3)(b), (d), (f), or (g); former s. 787.06(3)(h); s. 794.011, excluding s. 794.011(10); s. 794.05; former s. 796.03; former s. 796.035; s. 800.04; s. 810.145(8)(b); s. 825.1025; s. 827.071; s. 847.0135, excluding s. 847.0135(6); s. 847.0145; s. 895.03, if the court makes a written finding that the racketeering activity involved at least one sexual offense listed in this sub-subparagraph or at least one offense listed in this sub-subparagraph with sexual intent or motive; s. 916.1075(2); or s. 985.701(1); or a violation of a similar law of another jurisdiction, and the offender has previously been convicted of or found to have committed, or has pled nolo contendere or guilty to, regardless of adjudication, any violation of s. 393.135(2); s. 394.4593(2); s. 787.01, s. 787.02, or s. 787.025(2)(c), where the victim is a minor; s. 787.06(3)(b), (d), (f), or (g); former s. 787.06(3)(h); s. 794.011, excluding s. 794.011(10); s. 794.05; former s. 796.03; former s. 796.035; s. 800.04; s. 825.1025; s. 827.071; s. 847.0133; s. 847.0135, excluding s. 847.0135(6); s. 847.0145; s. 895.03, if the court makes a written finding that the racketeering activity involved at least one sexual offense listed in this sub-subparagraph or at least one offense listed in this sub-subparagraph with sexual intent or motive; s. 916.1075(2); or s. 985.701(1); or a violation of a similar law of another jurisdiction;

2. The offender has not received a pardon for any felony or similar law of another jurisdiction that is necessary for the operation of this paragraph; and

3. A conviction of a felony or similar law of another jurisdiction necessary to the operation of this paragraph has not been set aside in any postconviction proceeding.

(b) In order to be counted as a prior felony for purposes of this subsection, the felony must have resulted in a conviction sentenced separately, or an adjudication of delinquency entered separately, prior to the current offense and sentenced or adjudicated separately from any other felony conviction that is to be counted as a prior felony regardless of the date of offense of the prior felony.

(c) If an offender has been registered as a sexual predator by the Department of Corrections, the department, or any other law enforcement agency and if:

1. The court did not, for whatever reason, make a written finding at the time of sentencing that the offender was a sexual predator; or

2. The offender was administratively registered as a sexual predator because the Department of Corrections, the department, or any other law enforcement agency obtained information that indicated that the offender met the criteria for designation as a sexual predator based on a violation of a similar law in another jurisdiction,

the department shall remove that offender from the department’s list of sexual predators and, for an offender described under subparagraph 1., shall notify the state attorney who prosecuted the offense that met the criteria for administrative designation as a sexual predator, and, for an offender described under this paragraph, shall notify the state attorney of the county where the offender establishes or maintains a permanent, temporary, or transient residence. The state attorney shall bring the matter to the court’s attention in order to establish that the offender meets the criteria for designation as a sexual predator. If the court makes a written finding that the offender is a sexual predator, the offender must be designated as a sexual predator, must register or be registered as a sexual predator with the department as provided in subsection (6), and is subject to the community and public notification as provided in subsection (7). If the court does not make a written finding that the offender is a sexual predator, the offender may not be designated as a sexual predator with respect to that offense and is not required to register or be registered as a sexual predator with the department.

(d) An offender who has been determined to be a sexually violent predator pursuant to a civil commitment proceeding under chapter 394 shall be designated as a “sexual predator” under subsection (5) and subject to registration under subsection (6) and community and public notification under subsection (7).

(5) SEXUAL PREDATOR DESIGNATION.—An offender is designated as a sexual predator as follows:

(a)1. An offender who meets the sexual predator criteria described in paragraph (4)(d) is a sexual predator, and the court shall make a written finding at the time such offender is determined to be a sexually violent predator under chapter 394 that such person meets the criteria for designation as a sexual predator for purposes of this section. The clerk shall transmit a copy of the order containing the written finding to the department within 48 hours after the entry of the order;

2. An offender who meets the sexual predator criteria described in paragraph (4)(a) who is before the court for sentencing for a current offense committed on or after October 1, 1993, is a sexual predator, and the sentencing court must make a written finding at the time of sentencing that the offender is a sexual predator, and the clerk of the court shall transmit a copy of the order containing the written finding to the department within 48 hours after the entry of the order; or

3. If the Department of Corrections, the department, or any other law enforcement agency obtains information which indicates that an offender who establishes or maintains a permanent, temporary, or transient residence in this state meets the sexual predator criteria described in paragraph (4)(a) or paragraph (4)(d) because the offender was civilly committed or committed a similar violation in another jurisdiction on or after October 1, 1993, the Department of Corrections, the department, or the law enforcement agency shall notify the state attorney of the county where the offender establishes or maintains a permanent, temporary, or transient residence of the offender’s presence in the community. The state attorney shall file a petition with the criminal division of the circuit court for the purpose of holding a hearing to determine if the offender’s criminal record or record of civil commitment from another jurisdiction meets the sexual predator criteria. If the court finds that the offender meets the sexual predator criteria because the offender has violated a similar law or similar laws in another jurisdiction, the court shall make a written finding that the offender is a sexual predator.

When the court makes a written finding that an offender is a sexual predator, the court shall inform the sexual predator of the registration and community and public notification requirements described in this section. Within 48 hours after the court designating an offender as a sexual predator, the clerk of the circuit court shall transmit a copy of the court’s written sexual predator finding to the department. If the offender is sentenced to a term of imprisonment or supervision, a copy of the court’s written sexual predator finding must be submitted to the Department of Corrections.

(b) If a sexual predator is not sentenced to a term of imprisonment, the clerk of the court shall ensure that the sexual predator’s fingerprints are taken and forwarded to the department within 48 hours after the court renders its written sexual predator finding. The fingerprints shall be clearly marked, “Sexual Predator Registration.” The clerk of the court that convicts and sentences the sexual predator for the offense or offenses described in subsection (4) shall forward to the department and to the Department of Corrections a certified copy of any order entered by the court imposing any special condition or restriction on the sexual predator that restricts or prohibits access to the victim, if the victim is a minor, or to other minors.

(c) If the Department of Corrections, the department, or any other law enforcement agency obtains information which indicates that an offender meets the sexual predator criteria but the court did not make a written finding that the offender is a sexual predator as required in paragraph (a), the Department of Corrections, the department, or the law enforcement agency shall notify the state attorney who prosecuted the offense for offenders described in subparagraph (a)1., or the state attorney of the county where the offender establishes or maintains a residence upon first entering the state for offenders described in subparagraph (a)3. The state attorney shall bring the matter to the court’s attention in order to establish that the offender meets the sexual predator criteria. If the state attorney fails to establish that an offender meets the sexual predator criteria and the court does not make a written finding that an offender is a sexual predator, the offender is not required to register with the department as a sexual predator. The Department of Corrections, the department, or any other law enforcement agency shall not administratively designate an offender as a sexual predator without a written finding from the court that the offender is a sexual predator.

(d) A person who establishes or maintains a residence in this state and who has not been designated as a sexual predator by a court of this state but who has been designated as a sexual predator, as a sexually violent predator, or by another sexual offender designation in another state or jurisdiction and was, as a result of such designation, subjected to registration or community or public notification, or both, or would be if the person was a resident of that state or jurisdiction, without regard to whether the person otherwise meets the criteria for registration as a sexual offender, shall register in the manner provided in s. 943.0435 or s. 944.607 and shall be subject to community and public notification as provided in s. 943.0435 or s. 944.607. A person who meets the criteria of this section is subject to the requirements and penalty provisions of s. 943.0435 or s. 944.607 until the person provides the department with an order issued by the court that designated the person as a sexual predator, as a sexually violent predator, or by another sexual offender designation in the state or jurisdiction in which the order was issued which states that such designation has been removed or demonstrates to the department that such designation, if not imposed by a court, has been removed by operation of law or court order in the state or jurisdiction in which the designation was made, and provided such person no longer meets the criteria for registration as a sexual offender under the laws of this state.

(6) REGISTRATION.—

(a) A sexual predator shall register with the department through the sheriff’s office by providing the following information to the department:

1. Name; social security number; age; race; sex; date of birth; height; weight; tattoos or other identifying marks; hair and eye color; photograph; address of legal residence and address of any current temporary residence, within the state or out of state, including a rural route address and a post office box; if no permanent or temporary address, any transient residence within the state; address, location or description, and dates of any current or known future temporary residence within the state or out of state; all electronic mail addresses and all Internet identifiers required to be provided pursuant to subparagraph (g)5.; all home telephone numbers and cellular telephone numbers required to be provided pursuant to subparagraph (g)5.; employment information required to be provided pursuant to subparagraph (g)5.; the make, model, color, vehicle identification number (VIN), and license tag number of all vehicles owned; date and place of each conviction; fingerprints; palm prints; and a brief description of the crime or crimes committed by the offender. A post office box may not be provided in lieu of a physical residential address. The sexual predator shall produce his or her passport, if he or she has a passport, and, if he or she is an alien, shall produce or provide information about documents establishing his or her immigration status. The sexual predator shall also provide information about any professional licenses he or she has.

a. If the sexual predator’s place of residence is a motor vehicle, trailer, mobile home, or manufactured home, as defined in chapter 320, the sexual predator shall also provide to the department written notice of the vehicle identification number; the license tag number; the registration number; and a description, including color scheme, of the motor vehicle, trailer, mobile home, or manufactured home. If a sexual predator’s place of residence is a vessel, live-aboard vessel, or houseboat, as defined in chapter 327, the sexual predator shall also provide to the department written notice of the hull identification number; the manufacturer’s serial number; the name of the vessel, live-aboard vessel, or houseboat; the registration number; and a description, including color scheme, of the vessel, live-aboard vessel, or houseboat.

b. If the sexual predator is enrolled or employed, whether for compensation or as a volunteer, at an institution of higher education in this state, the sexual predator shall also provide to the department pursuant to subparagraph (g)5. the name, address, and county of each institution, including each campus attended, and the sexual predator’s enrollment, volunteer, or employment status. The sheriff, the Department of Corrections, or the Department of Juvenile Justice shall promptly notify each institution of higher education of the sexual predator’s presence and any change in the sexual predator’s enrollment, volunteer, or employment status.

c. A sexual predator shall report in person to the sheriff’s office within 48 hours after any change in vehicles owned to report those vehicle information changes.

2. Any other information determined necessary by the department, including criminal and corrections records; nonprivileged personnel and treatment records; and evidentiary genetic markers when available.

(b) If the sexual predator is in the custody or control of, or under the supervision of, the Department of Corrections, or is in the custody of a private correctional facility, the sexual predator shall register with the Department of Corrections. A sexual predator who is under the supervision of the Department of Corrections but who is not incarcerated shall register with the Department of Corrections within 3 business days after the court finds the offender to be a sexual predator. The Department of Corrections shall provide to the department registration information and the location of, and local telephone number for, any Department of Corrections office that is responsible for supervising the sexual predator. In addition, the Department of Corrections shall notify the department if the sexual predator escapes or absconds from custody or supervision or if the sexual predator dies.

(c) If the sexual predator is in the custody of a local jail, the custodian of the local jail shall register the sexual predator within 3 business days after intake of the sexual predator for any reason and upon release, and shall forward the registration information to the department. The custodian of the local jail shall also take a digitized photograph of the sexual predator while the sexual predator remains in custody and shall provide the digitized photograph to the department. The custodian shall notify the department if the sexual predator escapes from custody or dies.

(d) If the sexual predator is under federal supervision, the federal agency responsible for supervising the sexual predator may forward to the department any information regarding the sexual predator which is consistent with the information provided by the Department of Corrections under this section, and may indicate whether use of the information is restricted to law enforcement purposes only or may be used by the department for purposes of public notification.

(e)1. If the sexual predator is not in the custody or control of, or under the supervision of, the Department of Corrections or is not in the custody of a private correctional facility, the sexual predator shall register in person:

a. At the sheriff’s office in the county where he or she establishes or maintains a residence within 48 hours after establishing or maintaining a residence in this state; and

b. At the sheriff’s office in the county where he or she was designated a sexual predator by the court within 48 hours after such finding is made.

2. Any change in the sexual predator’s permanent, temporary, or transient residence; name; vehicles owned; electronic mail addresses; Internet identifiers; home telephone numbers and cellular telephone numbers; and employment information and any change in status at an institution of higher education, required to be provided pursuant to subparagraph (g)5., after the sexual predator registers in person at the sheriff’s office as provided in subparagraph 1. must be accomplished in the manner provided in paragraphs (g), (i), and (j). When a sexual predator registers with the sheriff’s office, the sheriff shall take a photograph, a set of fingerprints, and palm prints of the predator and forward the photographs, palm prints, and fingerprints to the department, along with the information that the predator is required to provide pursuant to this section.

(f) Within 48 hours after the registration required under paragraph (a) or paragraph (e), a sexual predator who is not incarcerated and who resides in the community, including a sexual predator under the supervision of the Department of Corrections, shall register in person at a driver license office of the Department of Highway Safety and Motor Vehicles and shall present proof of registration unless a driver license or an identification card that complies with the requirements of s. 322.141(3) was previously secured or updated under s. 944.607. At the driver license office the sexual predator shall:

1. If otherwise qualified, secure a Florida driver license, renew a Florida driver license, or secure an identification card. The sexual predator shall identify himself or herself as a sexual predator who is required to comply with this section, provide his or her place of permanent, temporary, or transient residence, including a rural route address and a post office box, and submit to the taking of a photograph for use in issuing a driver license, a renewed license, or an identification card, and for use by the department in maintaining current records of sexual predators. A post office box may not be provided in lieu of a physical residential address. If the sexual predator’s place of residence is a motor vehicle, trailer, mobile home, or manufactured home, as defined in chapter 320, the sexual predator shall also provide to the Department of Highway Safety and Motor Vehicles the vehicle identification number; the license tag number; the registration number; and a description, including color scheme, of the motor vehicle, trailer, mobile home, or manufactured home. If a sexual predator’s place of residence is a vessel, live-aboard vessel, or houseboat, as defined in chapter 327, the sexual predator shall also provide to the Department of Highway Safety and Motor Vehicles the hull identification number; the manufacturer’s serial number; the name of the vessel, live-aboard vessel, or houseboat; the registration number; and a description, including color scheme, of the vessel, live-aboard vessel, or houseboat.

2. Pay the costs assessed by the Department of Highway Safety and Motor Vehicles for issuing or renewing a driver license or an identification card as required by this section. The driver license or identification card issued to the sexual predator must comply with s. 322.141(3).

3. Provide, upon request, any additional information necessary to confirm the identity of the sexual predator, including a set of fingerprints.

(g)1. Each time a sexual predator’s driver license or identification card is subject to renewal, and, without regard to the status of the predator’s driver license or identification card, within 48 hours after any change of the predator’s residence or change in the predator’s name by reason of marriage or other legal process, the predator shall report in person to a driver license office and is subject to the requirements specified in paragraph (f). The Department of Highway Safety and Motor Vehicles shall forward to the department and to the Department of Corrections all photographs and information provided by sexual predators. Notwithstanding the restrictions set forth in s. 322.142, the Department of Highway Safety and Motor Vehicles may release a reproduction of a color-photograph or digital-image license to the Department of Law Enforcement for purposes of public notification of sexual predators as provided in this section. A sexual predator who is unable to secure or update a driver license or an identification card with the Department of Highway Safety and Motor Vehicles as provided in paragraph (f) and this paragraph shall also report any change of the predator’s residence or change in the predator’s name by reason of marriage or other legal process within 48 hours after the change to the sheriff’s office in the county where the predator resides or is located and provide confirmation that he or she reported such information to the Department of Highway Safety and Motor Vehicles. The reporting requirements under this subparagraph do not negate the requirement for a sexual predator to obtain a Florida driver license or identification card as required by this section.

2.a. A sexual predator who vacates a permanent, temporary, or transient residence and fails to establish or maintain another permanent, temporary, or transient residence shall, within 48 hours after vacating the permanent, temporary, or transient residence, report in person to the sheriff’s office of the county in which he or she is located. The sexual predator shall specify the date upon which he or she intends to or did vacate such residence. The sexual predator shall provide or update all of the registration information required under paragraph (a). The sexual predator shall provide an address for the residence or other place that he or she is or will be located during the time in which he or she fails to establish or maintain a permanent or temporary residence.

b. A sexual predator shall report in person at the sheriff’s office in the county in which he or she is located within 48 hours after establishing a transient residence and thereafter must report in person every 30 days to the sheriff’s office in the county in which he or she is located while maintaining a transient residence. The sexual predator must provide the addresses and locations where he or she maintains a transient residence. Each sheriff’s office shall establish procedures for reporting transient residence information and provide notice to transient registrants to report transient residence information as required in this sub-subparagraph. Reporting to the sheriff’s office as required by this sub-subparagraph does not exempt registrants from any reregistration requirement. The sheriff may coordinate and enter into agreements with police departments and other governmental entities to facilitate additional reporting sites for transient residence registration required in this sub-subparagraph. The sheriff’s office shall, within 2 business days, electronically submit and update all information provided by the sexual predator to the department.

3. A sexual predator who remains at a permanent, temporary, or transient residence after reporting his or her intent to vacate such residence shall, within 48 hours after the date upon which the predator indicated he or she would or did vacate such residence, report in person to the sheriff’s office to which he or she reported pursuant to subparagraph 2. for the purpose of reporting his or her address at such residence. When the sheriff receives the report, the sheriff shall promptly convey the information to the department. An offender who makes a report as required under subparagraph 2. but fails to make a report as required under this subparagraph commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

4. The failure of a sexual predator who maintains a transient residence to report in person to the sheriff’s office every 30 days as required by sub-subparagraph 2.b. is punishable as provided in subsection (10).

5.a. A sexual predator shall register all electronic mail addresses and Internet identifiers with the department through the department’s online system or in person at the sheriff’s office before using such electronic mail addresses and Internet identifiers. If the sexual predator is in the custody or control, or under the supervision, of the Department of Corrections, he or she must report all electronic mail addresses and Internet identifiers to the Department of Corrections before using such electronic mail addresses or Internet identifiers. If the sexual predator is in the custody or control, or under the supervision, of the Department of Juvenile Justice, he or she must report all electronic mail addresses and Internet identifiers to the Department of Juvenile Justice before using such electronic mail addresses or Internet identifiers.

b. A sexual predator shall register all changes to home telephone numbers and cellular telephone numbers, including added and deleted numbers, all changes to employment information, and all changes in status related to enrollment, volunteering, or employment at institutions of higher education, through the department’s online system; in person at the sheriff’s office; in person at the Department of Corrections if the sexual predator is in the custody or control, or under the supervision, of the Department of Corrections; or in person at the Department of Juvenile Justice if the sexual predator is in the custody or control, or under the supervision, of the Department of Juvenile Justice. All changes required to be reported in this sub-subparagraph shall be reported within 48 hours after the change.

c. The department shall establish an online system through which sexual predators may securely access, submit, and update all electronic mail address and Internet identifier information, home telephone numbers and cellular telephone numbers, employment information, and institution of higher education information.

(h) The department shall notify the sheriff and the state attorney of the county and, if applicable, the police chief of the municipality, where the sexual predator maintains a residence.

(i) A sexual predator who intends to establish a permanent, temporary, or transient residence in another state or jurisdiction other than the State of Florida shall report in person to the sheriff of the county of current residence within 48 hours before the date he or she intends to leave this state to establish residence in another state or jurisdiction or at least 21 days before the date he or she intends to travel if the intended residence of 5 days or more is outside of the United States. Any travel that is not known by the sexual predator 21 days before the departure date must be reported to the sheriff’s office as soon as possible before departure. The sexual predator shall provide to the sheriff the address, municipality, county, state, and country of intended residence. For international travel, the sexual predator shall also provide travel information, including, but not limited to, expected departure and return dates, flight number, airport of departure, cruise port of departure, or any other means of intended travel. The sheriff shall promptly provide to the department the information received from the sexual predator. The department shall notify the statewide law enforcement agency, or a comparable agency, in the intended state, jurisdiction, or country of residence of the sexual predator’s intended residence. The failure of a sexual predator to provide his or her intended place of residence is punishable as provided in subsection (10).

(j) A sexual predator who indicates his or her intent to establish a permanent, temporary, or transient residence in another state, a jurisdiction other than the State of Florida, or another country and later decides to remain in this state shall, within 48 hours after the date upon which the sexual predator indicated he or she would leave this state, report in person to the sheriff to which the sexual predator reported the intended change of residence, and report his or her intent to remain in this state. If the sheriff is notified by the sexual predator that he or she intends to remain in this state, the sheriff shall promptly report this information to the department. A sexual predator who reports his or her intent to establish a permanent, temporary, or transient residence in another state, a jurisdiction other than the State of Florida, or another country, but who remains in this state without reporting to the sheriff in the manner required by this paragraph, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(k)1. The department is responsible for the online maintenance of current information regarding each registered sexual predator. The department shall maintain hotline access for state, local, and federal law enforcement agencies to obtain instantaneous locator file and offender characteristics information on all released registered sexual predators for purposes of monitoring, tracking, and prosecution. The photograph, palm prints, and fingerprints do not have to be stored in a computerized format.

2. The department’s sexual predator registration list, containing the information described in subparagraph (a)1., is a public record. The department may disseminate this public information by any means deemed appropriate, including operating a toll-free telephone number for this purpose. When the department provides information regarding a registered sexual predator to the public, department personnel shall advise the person making the inquiry that positive identification of a person believed to be a sexual predator cannot be established unless a fingerprint comparison is made, and that it is illegal to use public information regarding a registered sexual predator to facilitate the commission of a crime.

3. The department shall adopt guidelines as necessary regarding the registration of sexual predators and the dissemination of information regarding sexual predators as required by this section.

(l) A sexual predator shall maintain registration with the department for the duration of his or her life, unless the sexual predator has received a full pardon or has had a conviction set aside in a postconviction proceeding for any offense that met the criteria for the sexual predator designation.

(7) COMMUNITY AND PUBLIC NOTIFICATION.—

(a) Law enforcement agencies must inform members of the community and the public of a sexual predator’s presence. Upon notification of the presence of a sexual predator, the sheriff of the county or the chief of police of the municipality where the sexual predator establishes or maintains a permanent or temporary residence shall notify members of the community and the public of the presence of the sexual predator in a manner deemed appropriate by the sheriff or the chief of police. Within 48 hours after receiving notification of the presence of a sexual predator, the sheriff of the county or the chief of police of the municipality where the sexual predator temporarily or permanently resides shall notify each licensed child care facility, elementary school, middle school, and high school within a 1-mile radius of the temporary or permanent residence of the sexual predator of the presence of the sexual predator. Information provided to members of the community and the public regarding a sexual predator must include:

1. The name of the sexual predator;

2. A description of the sexual predator, including a photograph;

3. The sexual predator’s current permanent, temporary, and transient addresses, and descriptions of registered locations that have no specific street address, including the name of the county or municipality if known;

4. The circumstances of the sexual predator’s offense or offenses; and

5. Whether the victim of the sexual predator’s offense or offenses was, at the time of the offense, a minor or an adult.

This paragraph does not authorize the release of the name of any victim of the sexual predator.

(b) The sheriff or the police chief may coordinate the community and public notification efforts with the department. Statewide notification to the public is authorized, as deemed appropriate by local law enforcement personnel and the department.

(c) The department shall notify the public of all designated sexual predators through the Internet. The Internet notice shall include the information required by paragraph (a).

(d) The department shall adopt a protocol to assist law enforcement agencies in their efforts to notify the community and the public of the presence of sexual predators.

(8) VERIFICATION.—The department and the Department of Corrections shall implement a system for verifying the addresses of sexual predators. The system must be consistent with the federal Adam Walsh Child Protection and Safety Act of 2006 and any other federal standards applicable to such verification or required to be met as a condition for the receipt of federal funds by the state. The Department of Corrections shall verify the addresses of sexual predators who are not incarcerated but who reside in the community under the supervision of the Department of Corrections and shall report to the department any failure by a sexual predator to comply with registration requirements. County and local law enforcement agencies, in conjunction with the department, shall verify the addresses of sexual predators who are not under the care, custody, control, or supervision of the Department of Corrections, and may verify the addresses of sexual predators who are under the care, custody, control, or supervision of the Department of Corrections. Local law enforcement agencies shall report to the department any failure by a sexual predator to comply with registration requirements.

(a) A sexual predator shall report in person each year during the month of the sexual predator’s birthday and during every third month thereafter to the sheriff’s office in the county in which he or she resides or is otherwise located to reregister. The sheriff’s office may determine the appropriate times and days for reporting by the sexual predator, which must be consistent with the reporting requirements of this paragraph. Reregistration must include any changes to the following information:

1. Name; social security number; age; race; sex; date of birth; height; weight; tattoos or other identifying marks; hair and eye color; address of any permanent residence and address of any current temporary residence, within the state or out of state, including a rural route address and a post office box; if no permanent or temporary address, any transient residence within the state; address, location or description, and dates of any current or known future temporary residence within the state or out of state; all electronic mail addresses or Internet identifiers required to be provided pursuant to subparagraph (6)(g)5.; all home telephone numbers and cellular telephone numbers required to be provided pursuant to subparagraph (6)(g)5.; date and place of any employment required to be provided pursuant to subparagraph (6)(g)5.; the make, model, color, vehicle identification number (VIN), and license tag number of all vehicles owned; fingerprints; palm prints; and photograph. A post office box may not be provided in lieu of a physical residential address. The sexual predator shall also produce his or her passport, if he or she has a passport, and, if he or she is an alien, shall produce or provide information about documents establishing his or her immigration status. The sexual predator shall also provide information about any professional licenses he or she has.

2. If the sexual predator is enrolled or employed, whether for compensation or as a volunteer, at an institution of higher education in this state, the sexual predator shall also provide to the department the name, address, and county of each institution, including each campus attended, and the sexual predator’s enrollment, volunteer, or employment status.

3. If the sexual predator’s place of residence is a motor vehicle, trailer, mobile home, or manufactured home, as defined in chapter 320, the sexual predator shall also provide the vehicle identification number; the license tag number; the registration number; and a description, including color scheme, of the motor vehicle, trailer, mobile home, or manufactured home. If the sexual predator’s place of residence is a vessel, live-aboard vessel, or houseboat, as defined in chapter 327, the sexual predator shall also provide the hull identification number; the manufacturer’s serial number; the name of the vessel, live-aboard vessel, or houseboat; the registration number; and a description, including color scheme, of the vessel, live-aboard vessel, or houseboat.

(b) The sheriff’s office shall, within 2 working days, electronically submit and update all information provided by the sexual predator to the department in a manner prescribed by the department.

(9) IMMUNITY.—The department, the Department of Highway Safety and Motor Vehicles, the Department of Corrections, the Department of Juvenile Justice, any law enforcement agency in this state, and the personnel of those departments; an elected or appointed official, public employee, or school administrator; or an employee, agency, or any individual or entity acting at the request or upon the direction of any law enforcement agency is immune from civil liability for damages for good faith compliance with the requirements of this section or for the release of information under this section, and shall be presumed to have acted in good faith in compiling, recording, reporting, or releasing the information. The presumption of good faith is not overcome if a technical or clerical error is made by the department, the Department of Highway Safety and Motor Vehicles, the Department of Corrections, the Department of Juvenile Justice, the personnel of those departments, or any individual or entity acting at the request or upon the direction of any of those departments in compiling or providing information, or if information is incomplete or incorrect because a sexual predator fails to report or falsely reports his or her current place of permanent or temporary residence.

(10) PENALTIES.—

(a) Except as otherwise specifically provided, a sexual predator who fails to register; who fails, after registration, to maintain, acquire, or renew a driver license or an identification card; who fails to provide required location information, electronic mail address information before use, Internet identifier information before use, all home telephone numbers and cellular telephone numbers, employment information, change in status at an institution of higher education, or change-of-name information; who fails to make a required report in connection with vacating a permanent residence; who fails to reregister as required; who fails to respond to any address verification correspondence from the department within 3 weeks of the date of the correspondence; who knowingly provides false registration information by act or omission; or who otherwise fails, by act or omission, to comply with the requirements of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A sexual predator who has been convicted of or found to have committed, or has pled nolo contendere or guilty to, regardless of adjudication, any violation, or attempted violation, of s. 787.01, s. 787.02, or s. 787.025(2)(c), where the victim is a minor; s. 794.011, excluding s. 794.011(10); s. 794.05; former s. 796.03; former s. 796.035; s. 800.04; s. 827.071; s. 847.0133; s. 847.0135(5); s. 847.0145; or s. 985.701(1); or a violation of a similar law of another jurisdiction when the victim of the offense was a minor, and who works, whether for compensation or as a volunteer, at any business, school, child care facility, park, playground, or other place where children regularly congregate, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Any person who misuses public records information relating to a sexual predator, as defined in this section, or a sexual offender, as defined in s. 943.0435 or s. 944.607, to secure a payment from such a predator or offender; who knowingly distributes or publishes false information relating to such a predator or offender which the person misrepresents as being public records information; or who materially alters public records information with the intent to misrepresent the information, including documents, summaries of public records information provided by law enforcement agencies, or public records information displayed by law enforcement agencies on websites or provided through other means of communication, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(d) A sexual predator who commits any act or omission in violation of this section may be prosecuted for the act or omission in the county in which the act or omission was committed, in the county of the last registered address of the sexual predator, in the county in which the conviction occurred for the offense or offenses that meet the criteria for designating a person as a sexual predator, in the county where the sexual predator was released from incarceration, or in the county of the intended address of the sexual predator as reported by the predator prior to his or her release from incarceration. In addition, a sexual predator may be prosecuted for any such act or omission in the county in which he or she was designated a sexual predator.

(e) An arrest on charges of failure to register, the service of an information or a complaint for a violation of this section, or an arraignment on charges for a violation of this section constitutes actual notice of the duty to register when the predator has been provided and advised of his or her statutory obligation to register under subsection (6). A sexual predator’s failure to immediately register as required by this section following such arrest, service, or arraignment constitutes grounds for a subsequent charge of failure to register. A sexual predator charged with the crime of failure to register who asserts, or intends to assert, a lack of notice of the duty to register as a defense to a charge of failure to register shall immediately register as required by this section. A sexual predator who is charged with a subsequent failure to register may not assert the defense of a lack of notice of the duty to register.

(f) Registration following such arrest, service, or arraignment is not a defense and does not relieve the sexual predator of criminal liability for the failure to register.

(g) Any person who has reason to believe that a sexual predator is not complying, or has not complied, with the requirements of this section and who, with the intent to assist the sexual predator in eluding a law enforcement agency that is seeking to find the sexual predator to question the sexual predator about, or to arrest the sexual predator for, his or her noncompliance with the requirements of this section:

1. Withholds information from, or does not notify, the law enforcement agency about the sexual predator’s noncompliance with the requirements of this section, and, if known, the whereabouts of the sexual predator;

2. Harbors, or attempts to harbor, or assists another person in harboring or attempting to harbor, the sexual predator;

3. Conceals or attempts to conceal, or assists another person in concealing or attempting to conceal, the sexual predator; or

4. Provides information to the law enforcement agency regarding the sexual predator which the person knows to be false information,

commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. This paragraph does not apply if the sexual predator is incarcerated in or is in the custody of a state correctional facility, a private correctional facility, a local jail, or a federal correctional facility.

History.—s. 1, ch. 93-277; s. 1, ch. 95-264; s. 54, ch. 95-283; s. 61, ch. 96-388; s. 5, ch. 97-299; s. 3, ch. 98-81; s. 1, ch. 98-267; s. 1, ch. 2000-207; s. 3, ch. 2000-246; s. 113, ch. 2000-349; s. 1, ch. 2002-58; s. 1, ch. 2004-371; s. 33, ch. 2004-373; s. 3, ch. 2005-28; s. 5, ch. 2005-67; s. 1, ch. 2006-200; s. 1, ch. 2006-235; s. 2, ch. 2006-299; s. 150, ch. 2007-5; s. 9, ch. 2007-143; s. 3, ch. 2007-207; s. 1, ch. 2007-209; s. 16, ch. 2008-172; s. 2, ch. 2009-194; s. 2, ch. 2010-92; s. 2, ch. 2012-19; s. 3, ch. 2012-97; s. 59, ch. 2013-116; s. 2, ch. 2014-5; s. 18, ch. 2014-160; s. 92, ch. 2015-2; ss. 9, 66, ch. 2016-24; s. 1, ch. 2016-104.



775.215 - Residency restriction for persons convicted of certain sex offenses.

775.215 Residency restriction for persons convicted of certain sex offenses.—

(1) As used in this section, the term:

(a) “Child care facility” has the same meaning as provided in s. 402.302.

(b) “Park” means all public and private property specifically designated as being used for recreational purposes and where children regularly congregate.

(c) “Playground” means a designated independent area in the community or neighborhood that is designated solely for children and has one or more play structures.

(d) “School” has the same meaning as provided in s. 1003.01 and includes a private school as defined in s. 1002.01, a voluntary prekindergarten education program as described in s. 1002.53(3), a public school as described in s. 402.3025(1), the Florida School for the Deaf and the Blind, and the Florida Virtual School established under s. 1002.37 but does not include facilities dedicated exclusively to the education of adults.

(2)(a) A person who has been convicted of a violation of s. 794.011, s. 800.04, s. 827.071, s. 847.0135(5), or s. 847.0145, regardless of whether adjudication has been withheld, in which the victim of the offense was less than 16 years of age, may not reside within 1,000 feet of any school, child care facility, park, or playground. However, a person does not violate this subsection and may not be forced to relocate if he or she is living in a residence that meets the requirements of this subsection and a school, child care facility, park, or playground is subsequently established within 1,000 feet of his or her residence.

(b) A person who violates this subsection and whose conviction under s. 794.011, s. 800.04, s. 827.071, s. 847.0135(5), or s. 847.0145 was classified as a felony of the first degree or higher commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083. A person who violates this subsection and whose conviction under s. 794.011, s. 800.04, s. 827.071, s. 847.0135(5), or s. 847.0145 was classified as a felony of the second or third degree commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) This subsection applies to any person convicted of a violation of s. 794.011, s. 800.04, s. 827.071, s. 847.0135(5), or s. 847.0145 for offenses that occur on or after October 1, 2004, excluding persons who have been removed from the requirement to register as a sexual offender or sexual predator pursuant to s. 943.04354.

(3)(a) A person who has been convicted of an offense in another jurisdiction that is similar to a violation of s. 794.011, s. 800.04, s. 827.071, s. 847.0135(5), or s. 847.0145, regardless of whether adjudication has been withheld, in which the victim of the offense was less than 16 years of age, may not reside within 1,000 feet of any school, child care facility, park, or playground. However, a person does not violate this subsection and may not be forced to relocate if he or she is living in a residence that meets the requirements of this subsection and a school, child care facility, park, or playground is subsequently established within 1,000 feet of his or her residence.

(b) A person who violates this subsection and whose conviction in another jurisdiction resulted in a penalty that is substantially similar to a felony of the first degree or higher commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083. A person who violates this subsection and whose conviction in another jurisdiction resulted in a penalty that is substantially similar to a felony of the second or third degree commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) This subsection applies to any person convicted of an offense in another jurisdiction that is similar to a violation of s. 794.011, s. 800.04, s. 827.071, s. 847.0135(5), or s. 847.0145 if such offense occurred on or after May 26, 2010, excluding persons who have been removed from the requirement to register as a sexual offender or sexual predator pursuant to s. 943.04354.

History.—s. 2, ch. 2004-55; s. 21, ch. 2008-172; ss. 3,18, ch. 2010-92; s. 6, ch. 2014-39.

Note.—Former s. 794.065.



775.24 - Duty of the court to uphold laws governing sexual predators and sexual offenders.

775.24 Duty of the court to uphold laws governing sexual predators and sexual offenders.—

(1) The Legislature finds that, for the purpose of approving a plea agreement or for other reasons, certain courts enter orders that effectively limit or nullify requirements imposed upon sexual predators and sexual offenders pursuant to the laws of this state and prevent persons or entities from carrying out the duties imposed, or exercising the authority conferred, by such laws. The laws relating to sexual predators and sexual offenders are substantive law. Furthermore, the Congress of the United States has expressly encouraged every state to enact such laws, and has provided that, to the extent that a state’s laws do not meet certain federal requirements, the state will lose significant federal funding provided to the state for law enforcement and public safety programs. Unless a court that enters such an order determines that a person or entity is not operating in accordance with the laws governing sexual predators or sexual offenders, or that such laws or any part of such laws are unconstitutional or unconstitutionally applied, the court unlawfully encroaches on the Legislature’s exclusive power to make laws and places at risk significant public interests of the state.

(2) If a person meets the criteria in this chapter for designation as a sexual predator or meets the criteria in s. 943.0435, s. 944.606, s. 944.607, or any other law for classification as a sexual offender, the court may not enter an order, for the purpose of approving a plea agreement or for any other reason, which:

(a) Exempts a person who meets the criteria for designation as a sexual predator or classification as a sexual offender from such designation or classification, or exempts such person from the requirements for registration or community and public notification imposed upon sexual predators and sexual offenders;

(b) Restricts the compiling, reporting, or release of public records information that relates to sexual predators or sexual offenders; or

(c) Prevents any person or entity from performing its duties or operating within its statutorily conferred authority as such duty or authority relates to sexual predators or sexual offenders.

(3) If the court enters an order that affects an agency’s performance of a duty imposed under the laws governing sexual predators or sexual offenders, or that limits the agency’s exercise of authority conferred under such laws, the Legislature strongly encourages the affected agency to file a motion in the court that entered such order. The affected agency may, within 1 year after the receipt of any such order, move to modify or set aside the order or, if such order is in the nature of an injunction, move to dissolve the injunction. Grounds for granting any such motion include, but need not be limited to:

(a) The affected agency was not properly noticed.

(b) The court is not authorized to enjoin the operation of a statute that has been duly adjudged constitutional and operative unless the statute is illegally applied or unless the statute or the challenged part of it is unconstitutional on adjudicated grounds.

(c) Jurisdiction may not be conferred by consent of the parties.

(d) To the extent that the order is based upon actions the agency might take, the court’s order is premature and, if and when such actions are taken, these actions may be challenged in appropriate proceedings to determine their enforceability.

(e) The injunction affects the public interest and would cause injury to the public.

(f) The order creates an unenforceable, perpetual injunction.

(g) The order seeks to restrict the agency in the performance of its duties outside the court’s territorial jurisdiction.

History.—s. 4, ch. 98-81; s. 2, ch. 2002-58; s. 7, ch. 2004-371; s. 67, ch. 2016-24; s. 28, ch. 2016-104.



775.25 - Prosecutions for acts or omissions.

775.25 Prosecutions for acts or omissions.—A sexual predator or sexual offender who commits any act or omission in violation of s. 775.21, s. 943.0435, s. 944.605, s. 944.606, s. 944.607, or former s. 947.177 may be prosecuted for the act or omission in the county in which the act or omission was committed, in the county of the last registered address of the sexual predator or sexual offender, in the county in which the conviction occurred for the offense or offenses that meet the criteria for designating a person as a sexual predator or sexual offender, in the county where the sexual predator or sexual offender was released from incarceration, or in the county of the intended address of the sexual predator or sexual offender as reported by the predator or offender prior to his or her release from incarceration. In addition, a sexual predator may be prosecuted for any such act or omission in the county in which he or she was designated a sexual predator.

History.—s. 5, ch. 98-81; s. 8, ch. 2004-371; s. 2, ch. 2010-117; s. 3, ch. 2014-5; s. 93, ch. 2015-2; s. 44, ch. 2016-24; s. 27, ch. 2016-104.



775.26 - Registration of career offenders and public notification; legislative findings and intent.

775.26 Registration of career offenders and public notification; legislative findings and intent.—The Legislature finds that certain career offenders, by virtue of their histories of offenses, present a threat to the public and to communities. The Legislature finds that requiring these career offenders to register for the purpose of tracking these career offenders and that providing for notifying the public and a community of the presence of a career offender are important aids to law enforcement agencies, the public, and communities if a career offender engages again in criminal conduct. Registration is intended to aid law enforcement agencies in timely apprehending a career offender. Registration is not a punishment, but merely a status. Notification to the public and communities of the presence of a career offender aids the public and communities in avoiding being victimized by a career offender. The Legislature intends to require the registration of career offenders and to authorize law enforcement agencies to notify the public and communities of the presence of a career offender.

History.—s. 2, ch. 2002-266.



775.261 - The Florida Career Offender Registration Act.

775.261 The Florida Career Offender Registration Act.—

(1) SHORT TITLE.—This section may be cited as “The Florida Career Offender Registration Act.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Career offender” means any person who is designated as a habitual violent felony offender, a violent career criminal, or a three-time violent felony offender under s. 775.084 or as a prison releasee reoffender under s. 775.082(9).

(b) “Chief of police” means the chief law enforcement officer of a municipality.

(c) “Community” means any county where the career offender lives or otherwise establishes or maintains a temporary or permanent residence.

(d) “Department” means the Department of Law Enforcement.

(e) “Entering the county” includes being discharged from a correctional facility, jail, or secure treatment facility within the county or being under supervision within the county with a career-offender designation as specified in paragraph (a).

(f) “Permanent residence” means a place where the career offender abides, lodges, or resides for 14 or more consecutive days.

(g) “Temporary residence” means:

1. A place where the career offender abides, lodges, or resides for a period of 14 or more days in the aggregate during any calendar year and which is not the career offender’s permanent address;

2. For a career offender whose permanent residence is not in this state, a place where the career offender is employed, practices a vocation, or is enrolled as a student for any period of time in this state; or

3. A place where the career offender routinely abides, lodges, or resides for a period of 4 or more consecutive or nonconsecutive days in any month and which is not the career offender’s permanent residence, including any out-of-state address.

(3) CRITERIA FOR REGISTRATION AS A CAREER OFFENDER.—

(a) A career offender released on or after July 1, 2002, from a sanction imposed in this state must register as required under subsection (4) and is subject to community and public notification as provided under subsection (5). For purposes of this section, a sanction imposed in this state includes, but is not limited to, a fine, probation, community control, parole, conditional release, control release, or incarceration in a state prison, private correctional facility, or local detention facility, and:

1. The career offender has not received a pardon for any felony or other qualified offense that is necessary for the operation of this paragraph; or

2. A conviction of a felony or other qualified offense necessary to the operation of this paragraph has not been set aside in any postconviction proceeding.

(b) This section does not apply to any person who has been designated as a sexual predator and required to register under s. 775.21 or who is required to register as a sexual offender under s. 943.0435 or s. 944.607. However, if a person is no longer required to register as a sexual predator under s. 775.21 or as a sexual offender under s. 943.0435 or s. 944.607, the person must register as a career offender under this section if the person is otherwise designated as a career offender as provided in this section.

(c) A person subject to registration as a career offender is not subject to registration as a convicted felon under s. 775.13. However, if the person is no longer required to register as a career offender under this section, the person must register under s. 775.13 if required to do so under that section.

(d) If a career offender is not sentenced to a term of imprisonment, the clerk of the court shall ensure that the career offender’s fingerprints are taken and forwarded to the department within 48 hours after the court renders its finding that an offender is a career offender. The fingerprints shall be clearly marked, “Career Offender Registration.”

(4) REGISTRATION.—

(a) A career offender must register with the department by providing the following information to the department, or to the sheriff’s office in the county in which the career offender establishes or maintains a permanent or temporary residence, within 2 working days after establishing permanent or temporary residence in this state or within 2 working days after being released from the custody, control, or supervision of the Department of Corrections or from the custody of a private correctional facility:

1. Name, social security number, age, race, gender, date of birth, height, weight, hair and eye color, photograph, address of legal residence and address of any current temporary residence within the state or out of state, including a rural route address or a post office box, date and place of any employment, date and place of each conviction, fingerprints, and a brief description of the crime or crimes committed by the career offender. A career offender may not provide a post office box in lieu of a physical residential address. If the career offender’s place of residence is a motor vehicle, trailer, mobile home, or manufactured home, as defined in chapter 320, the career offender shall also provide to the department written notice of the vehicle identification number; the license tag number; the registration number; and a description, including color scheme, of the motor vehicle, trailer, mobile home, or manufactured home. If a career offender’s place of residence is a vessel, live-aboard vessel, or houseboat, as defined in chapter 327, the career offender shall also provide to the department written notice of the hull identification number; the manufacturer’s serial number; the name of the vessel, live-aboard vessel, or houseboat; the registration number; and a description, including color scheme, of the vessel, live-aboard vessel, or houseboat.

2. Any other information determined necessary by the department, including criminal and corrections records; nonprivileged personnel and treatment records; and evidentiary genetic markers when available.

(b) If a career offender registers with the sheriff’s office, the sheriff shall take a photograph and a set of fingerprints of the career offender and forward the photographs and fingerprints to the department, along with the information that the career offender is required to provide pursuant to this section.

(c) Within 2 working days after the registration required under paragraph (a), a career offender who is not incarcerated and who resides in the community, including a career offender under the supervision of the Department of Corrections pursuant to s. 944.608, shall register in person at a driver license office of the Department of Highway Safety and Motor Vehicles and shall present proof of registration. At the driver license office, the career offender shall:

1. If otherwise qualified, secure a Florida driver license, renew a Florida driver license, or secure an identification card. The career offender shall identify himself or herself as a career offender who is required to comply with this section, provide his or her place of permanent or temporary residence, including a rural route address or a post office box, and submit to the taking of a photograph for use in issuing a driver license, renewed license, or identification card, and for use by the department in maintaining current records of career offenders. The career offender may not provide a post office box in lieu of a physical residential address. If the career offender’s place of residence is a motor vehicle, trailer, mobile home, or manufactured home, as defined in chapter 320, the career offender shall also provide to the Department of Highway Safety and Motor Vehicles the vehicle identification number; the license tag number; the motor vehicle registration number; and a description, including color scheme, of the motor vehicle, trailer, mobile home, or manufactured home. If a career offender’s place of residence is a vessel, live-aboard vessel, or houseboat, as defined in chapter 327, the career offender shall also provide to the Department of Highway Safety and Motor Vehicles the hull identification number; the manufacturer’s serial number; the name of the vessel, live-aboard vessel, or houseboat; the registration number; and a description, including color scheme, of the vessel, live-aboard vessel, or houseboat.

2. Pay the costs assessed by the Department of Highway Safety and Motor Vehicles for issuing or renewing a driver license or identification card as required by this section.

3. Provide, upon request, any additional information necessary to confirm the identity of the career offender, including a set of fingerprints.

(d) Each time a career offender’s driver license or identification card is subject to renewal, and within 2 working days after any change of the career offender’s residence or change in the career offender’s name by reason of marriage or other legal process, the career offender must report in person to a driver license office, and shall be subject to the requirements specified in paragraph (c). The Department of Highway Safety and Motor Vehicles shall forward to the department and to the Department of Corrections all photographs and information provided by career offenders. Notwithstanding the restrictions set forth in s. 322.142, the Department of Highway Safety and Motor Vehicles may release a reproduction of a color-photograph or digital-image license to the department for purposes of public notification of career offenders as provided in this section.

(e) If the career offender registers at an office of the department, the department must notify the sheriff and, if applicable, the police chief of the municipality, where the career offender maintains a residence within 48 hours after the career offender registers with the department.

(f) A career offender who intends to establish residence in another state or jurisdiction other than the State of Florida shall report in person to the sheriff of the county of current residence or the department within 2 working days before the date he or she intends to leave this state to establish residence in another state or jurisdiction other than the State of Florida. If the career offender is under the supervision of the Department of Corrections, the career offender shall notify the supervising probation officer of his or her intent to transfer supervision, satisfy all transfer requirements pursuant to the Interstate Compact for Supervision of Adult Offenders, as provided in s. 949.07, and abide by the decision of the receiving jurisdiction to accept or deny transfer. The career offender must provide to the sheriff or department the address, municipality, county, and state of intended residence. The sheriff shall promptly provide to the department the information received from the career offender. The failure of a career offender to provide his or her intended place of residence is punishable as provided in subsection (8).

(g) A career offender who indicates his or her intent to reside in a state or jurisdiction other than the State of Florida and later decides to remain in this state shall, within 2 working days after the date upon which the career offender indicated he or she would leave this state, report in person to the sheriff or the department, whichever agency is the agency to which the career offender reported the intended change of residence, of his or her intent to remain in this state. If the sheriff is notified by the career offender that he or she intends to remain in this state, the sheriff shall promptly report this information to the department. A career offender who reports his or her intent to reside in a state or jurisdiction other than the State of Florida, but who remains in this state without reporting to the sheriff or the department in the manner required by this paragraph, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(h)1. The department shall maintain online computer access to the current information regarding each registered career offender. The department must maintain hotline access so that state, local, and federal law enforcement agencies may obtain instantaneous locator file and criminal characteristics information on release and registration of career offenders for purposes of monitoring, tracking, and prosecution. The photograph and fingerprints need not be stored in a computerized format.

2. The department’s career offender registration list, containing the information described in subparagraph (a)1., is a public record. The department may disseminate this public information by any means deemed appropriate, including operating a toll-free telephone number for this purpose. When the department provides information regarding a career offender to the public, department personnel must advise the person making the inquiry that positive identification of a person believed to be a career offender cannot be established unless a fingerprint comparison is made, and that it is illegal to use public information regarding a career offender to facilitate the commission of a crime.

3. The department shall adopt guidelines as necessary regarding the registration of a career offender and the dissemination of information regarding a career offender as required by this section.

(i) A career offender must maintain registration with the department for the duration of his or her life, unless the career offender has received a full pardon or has had a conviction set aside in a postconviction proceeding for any offense that meets the criteria for classifying the person as a career offender for purposes of registration. However, a registered career offender who has been lawfully released from confinement, supervision, or sanction, whichever is later, for at least 20 years and has not been arrested for any felony or misdemeanor offense since release may petition the criminal division of the circuit court of the circuit in which the registered career offender resides for the purpose of removing the requirement for registration as a career offender. The court may grant or deny such relief if the registered career offender demonstrates to the court that he or she has not been arrested for any crime since release and the court is otherwise satisfied that the registered career offender is not a current or potential threat to public safety. The state attorney in the circuit in which the petition is filed must be given notice of the petition at least 3 weeks before the hearing on the matter. The state attorney may present evidence in opposition to the requested relief or may otherwise demonstrate the reasons why the petition should be denied. If the court denies the petition, the court may set a future date at which the registered career offender may again petition the court for relief, subject to the standards for relief provided in this paragraph. The department shall remove a person from classification as a career offender for purposes of registration if the person provides to the department a certified copy of the court’s written findings or order that indicates that the person is no longer required to comply with the requirements for registration as a career offender.

(5) COMMUNITY AND PUBLIC NOTIFICATION.—

(a) Law enforcement agencies may inform the community and the public of the presence of a career offender in the community. Upon notification of the presence of a career offender, the sheriff of the county or the chief of police of the municipality where the career offender establishes or maintains a permanent or temporary residence may notify the community and the public of the presence of the career offender in a manner deemed appropriate by the sheriff or the chief of police.

(b) The sheriff or the police chief may coordinate the community and public notification efforts with the department. Statewide notification to the public is authorized, as deemed appropriate by local law enforcement personnel and the department.

(6) VERIFICATION.—The department and the Department of Corrections shall implement a system for verifying the addresses of career offenders. The sheriff of each county shall annually verify the addresses of career offenders who are not under the care, custody, control, or supervision of the Department of Corrections. The sheriff shall promptly provide the address verification information to the department in an electronic format. The address verification information must include the verifying person’s name, agency, and phone number, the date of verification, and the method of verification, and must specify whether the address information was verified as correct, incorrect, or unconfirmed.

(7) IMMUNITY.—The department, the Department of Highway Safety and Motor Vehicles, the Department of Corrections, any law enforcement agency in this state, and the personnel of those departments; an elected or appointed official, public employee, or school administrator; or an employee, agency, or any individual or entity acting at the request or upon the direction of any law enforcement agency is immune from civil liability for damages for good faith compliance with the requirements of this section or for the release of information under this section and shall be presumed to have acted in good faith in compiling, recording, reporting, or releasing the information. The presumption of good faith is not overcome if a technical or clerical error is made by the department, the Department of Highway Safety and Motor Vehicles, the Department of Corrections, the personnel of those departments, or any individual or entity acting at the request or upon the direction of any of those departments in compiling or providing information, or if information is incomplete or incorrect because a career offender fails to report or falsely reports his or her current place of permanent or temporary residence.

(8) PENALTIES.—

(a) Except as otherwise specifically provided, a career offender who fails to register; who fails, after registration, to maintain, acquire, or renew a driver license or identification card; who fails to provide required location information or change-of-name information; or who otherwise fails, by act or omission, to comply with the requirements of this section, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who misuses public records information concerning a career offender, as defined in this section, or a career offender, as defined in s. 944.608 or s. 944.609, to secure a payment from such career offender; who knowingly distributes or publishes false information concerning such a career offender which the person misrepresents as being public records information; or who materially alters public records information with the intent to misrepresent the information, including documents, summaries of public records information provided by law enforcement agencies, or public records information displayed by law enforcement agencies on websites or provided through other means of communication, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(9) PROSECUTIONS FOR ACTS OR OMISSIONS.—A career offender who commits any act or omission in violation of this section, s. 944.608, or s. 944.609 may be prosecuted for the act or omission in the county in which the act or omission was committed, the county of the last registered address of the career offender, the county in which the conviction occurred for the offense or offenses that meet the criteria for designating a person as a career offender, or in the county in which he or she was designated a career offender.

(10) ASSISTING IN NONCOMPLIANCE.—It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for a person who has reason to believe that a career offender is not complying, or has not complied, with the requirements of this section and who, with the intent to assist the career offender in eluding a law enforcement agency that is seeking to find the career offender to question the career offender about, or to arrest the career offender for, his or her noncompliance with the requirements of this section, to:

(a) Withhold information from, or fail to notify, the law enforcement agency about the career offender’s noncompliance with the requirements of this section and, if known, the whereabouts of the career offender;

(b) Harbor or attempt to harbor, or assist another in harboring or attempting to harbor, the career offender;

(c) Conceal or attempt to conceal, or assist another in concealing or attempting to conceal, the career offender; or

(d) Provide information to the law enforcement agency regarding the career offender which the person knows to be false.

History.—s. 3, ch. 2002-266; s. 9, ch. 2004-371; s. 2, ch. 2006-200; s. 1, ch. 2010-69; s. 60, ch. 2013-116; s. 45, ch. 2016-24.



775.30 - Terrorism; defined.

775.30 Terrorism; defined.—As used in the Florida Criminal Code, the term “terrorism” means an activity that:

(1)(a) Involves a violent act or an act dangerous to human life which is a violation of the criminal laws of this state or of the United States; or

(b) Involves a violation of s. 815.06; and

(2) Is intended to:

(a) Intimidate, injure, or coerce a civilian population;

(b) Influence the policy of a government by intimidation or coercion; or

(c) Affect the conduct of government through destruction of property, assassination, murder, kidnapping, or aircraft piracy.

History.—s. 1, ch. 2001-356; s. 5, ch. 2001-365; s. 1, ch. 2001-366.



775.31 - Facilitating or furthering terrorism; felony or misdemeanor reclassification.

775.31 Facilitating or furthering terrorism; felony or misdemeanor reclassification.—

(1) If a person is convicted of committing a felony or misdemeanor that facilitated or furthered any act of terrorism, the court shall reclassify the felony or misdemeanor to the next higher degree as provided in this section. The reclassification shall be made in the following manner:

(a) In the case of a misdemeanor of the second degree, the offense is reclassified as a misdemeanor of the first degree.

(b) In the case of a misdemeanor of the first degree, the offense is reclassified as a felony of the third degree.

(c) In the case of a felony of the third degree, the offense is reclassified as a felony of the second degree.

(d) In the case of a felony of the second degree, the offense is reclassified as a felony of the first degree.

(e) In the case of a felony of the first degree or a felony of the first degree punishable by a term of imprisonment not exceeding life, the offense is reclassified as a life felony.

(2) For purposes of sentencing under chapter 921, the following offense severity ranking levels apply:

(a) An offense that is a misdemeanor of the first degree and that is reclassified under this section as a felony of the third degree is ranked in level 2 of the offense severity ranking chart.

(b) A felony offense that is reclassified under this section is ranked one level above the ranking specified in s. 921.0022 or s. 921.0023 for the offense committed.

(3) As used in this section, the term “terrorism” means an activity that:

(a)1. Involves a violent act or an act dangerous to human life which is a violation of the criminal laws of this state or of the United States; or

2. Involves a violation of s. 815.06; and

(b) Is intended to:

1. Intimidate, injure, or coerce a civilian population;

2. Influence the policy of a government by intimidation or coercion; or

3. Affect the conduct of government through destruction of property, assassination, murder, kidnapping, or aircraft piracy.

History.—s. 1, ch. 2001-357.






Chapter 776 - JUSTIFIABLE USE OF FORCE

776.012 - Use or threatened use of force in defense of person.

776.012 Use or threatened use of force in defense of person.—

(1) A person is justified in using or threatening to use force, except deadly force, against another when and to the extent that the person reasonably believes that such conduct is necessary to defend himself or herself or another against the other’s imminent use of unlawful force. A person who uses or threatens to use force in accordance with this subsection does not have a duty to retreat before using or threatening to use such force.

(2) A person is justified in using or threatening to use deadly force if he or she reasonably believes that using or threatening to use such force is necessary to prevent imminent death or great bodily harm to himself or herself or another or to prevent the imminent commission of a forcible felony. A person who uses or threatens to use deadly force in accordance with this subsection does not have a duty to retreat and has the right to stand his or her ground if the person using or threatening to use the deadly force is not engaged in a criminal activity and is in a place where he or she has a right to be.

History.—s. 13, ch. 74-383; s. 1188, ch. 97-102; s. 2, ch. 2005-27; s. 3, ch. 2014-195.



776.013 - Home protection; use or threatened use of deadly force; presumption of fear of death or great bodily harm.

776.013 Home protection; use or threatened use of deadly force; presumption of fear of death or great bodily harm.—

(1) A person is presumed to have held a reasonable fear of imminent peril of death or great bodily harm to himself or herself or another when using or threatening to use defensive force that is intended or likely to cause death or great bodily harm to another if:

(a) The person against whom the defensive force was used or threatened was in the process of unlawfully and forcefully entering, or had unlawfully and forcibly entered, a dwelling, residence, or occupied vehicle, or if that person had removed or was attempting to remove another against that person’s will from the dwelling, residence, or occupied vehicle; and

(b) The person who uses or threatens to use defensive force knew or had reason to believe that an unlawful and forcible entry or unlawful and forcible act was occurring or had occurred.

(2) The presumption set forth in subsection (1) does not apply if:

(a) The person against whom the defensive force is used or threatened has the right to be in or is a lawful resident of the dwelling, residence, or vehicle, such as an owner, lessee, or titleholder, and there is not an injunction for protection from domestic violence or a written pretrial supervision order of no contact against that person; or

(b) The person or persons sought to be removed is a child or grandchild, or is otherwise in the lawful custody or under the lawful guardianship of, the person against whom the defensive force is used or threatened; or

(c) The person who uses or threatens to use defensive force is engaged in a criminal activity or is using the dwelling, residence, or occupied vehicle to further a criminal activity; or

(d) The person against whom the defensive force is used or threatened is a law enforcement officer, as defined in s. 943.10(14), who enters or attempts to enter a dwelling, residence, or vehicle in the performance of his or her official duties and the officer identified himself or herself in accordance with any applicable law or the person using or threatening to use force knew or reasonably should have known that the person entering or attempting to enter was a law enforcement officer.

(3) A person who is attacked in his or her dwelling, residence, or vehicle has no duty to retreat and has the right to stand his or her ground and use or threaten to use force, including deadly force, if he or she uses or threatens to use force in accordance with s. 776.012(1) or (2) or s. 776.031(1) or (2).

(4) A person who unlawfully and by force enters or attempts to enter a person’s dwelling, residence, or occupied vehicle is presumed to be doing so with the intent to commit an unlawful act involving force or violence.

(5) As used in this section, the term:

(a) “Dwelling” means a building or conveyance of any kind, including any attached porch, whether the building or conveyance is temporary or permanent, mobile or immobile, which has a roof over it, including a tent, and is designed to be occupied by people lodging therein at night.

(b) “Residence” means a dwelling in which a person resides either temporarily or permanently or is visiting as an invited guest.

(c) “Vehicle” means a conveyance of any kind, whether or not motorized, which is designed to transport people or property.

History.—s. 1, ch. 2005-27; s. 4, ch. 2014-195.



776.031 - Use or threatened use of force in defense of property.

776.031 Use or threatened use of force in defense of property.—

(1) A person is justified in using or threatening to use force, except deadly force, against another when and to the extent that the person reasonably believes that such conduct is necessary to prevent or terminate the other’s trespass on, or other tortious or criminal interference with, either real property other than a dwelling or personal property, lawfully in his or her possession or in the possession of another who is a member of his or her immediate family or household or of a person whose property he or she has a legal duty to protect. A person who uses or threatens to use force in accordance with this subsection does not have a duty to retreat before using or threatening to use such force.

(2) A person is justified in using or threatening to use deadly force only if he or she reasonably believes that such conduct is necessary to prevent the imminent commission of a forcible felony. A person who uses or threatens to use deadly force in accordance with this subsection does not have a duty to retreat and has the right to stand his or her ground if the person using or threatening to use the deadly force is not engaged in a criminal activity and is in a place where he or she has a right to be.

History.—s. 13, ch. 74-383; s. 1189, ch. 97-102; s. 3, ch. 2005-27; s. 5, ch. 2014-195.



776.032 - Immunity from criminal prosecution and civil action for justifiable use or threatened use of force.

776.032 Immunity from criminal prosecution and civil action for justifiable use or threatened use of force.—

(1) A person who uses or threatens to use force as permitted in s. 776.012, s. 776.013, or s. 776.031 is justified in such conduct and is immune from criminal prosecution and civil action for the use or threatened use of such force by the person, personal representative, or heirs of the person against whom the force was used or threatened, unless the person against whom force was used or threatened is a law enforcement officer, as defined in s. 943.10(14), who was acting in the performance of his or her official duties and the officer identified himself or herself in accordance with any applicable law or the person using or threatening to use force knew or reasonably should have known that the person was a law enforcement officer. As used in this subsection, the term “criminal prosecution” includes arresting, detaining in custody, and charging or prosecuting the defendant.

(2) A law enforcement agency may use standard procedures for investigating the use or threatened use of force as described in subsection (1), but the agency may not arrest the person for using or threatening to use force unless it determines that there is probable cause that the force that was used or threatened was unlawful.

(3) The court shall award reasonable attorney’s fees, court costs, compensation for loss of income, and all expenses incurred by the defendant in defense of any civil action brought by a plaintiff if the court finds that the defendant is immune from prosecution as provided in subsection (1).

History.—s. 4, ch. 2005-27; s. 6, ch. 2014-195.



776.041 - Use or threatened use of force by aggressor.

776.041 Use or threatened use of force by aggressor.—The justification described in the preceding sections of this chapter is not available to a person who:

(1) Is attempting to commit, committing, or escaping after the commission of, a forcible felony; or

(2) Initially provokes the use or threatened use of force against himself or herself, unless:

(a) Such force or threat of force is so great that the person reasonably believes that he or she is in imminent danger of death or great bodily harm and that he or she has exhausted every reasonable means to escape such danger other than the use or threatened use of force which is likely to cause death or great bodily harm to the assailant; or

(b) In good faith, the person withdraws from physical contact with the assailant and indicates clearly to the assailant that he or she desires to withdraw and terminate the use or threatened use of force, but the assailant continues or resumes the use or threatened use of force.

History.—s. 13, ch. 74-383; s. 1190, ch. 97-102; s. 7, ch. 2014-195.



776.05 - Law enforcement officers; use of force in making an arrest.

776.05 Law enforcement officers; use of force in making an arrest.—A law enforcement officer, or any person whom the officer has summoned or directed to assist him or her, need not retreat or desist from efforts to make a lawful arrest because of resistance or threatened resistance to the arrest. The officer is justified in the use of any force:

(1) Which he or she reasonably believes to be necessary to defend himself or herself or another from bodily harm while making the arrest;

(2) When necessarily committed in retaking felons who have escaped; or

(3) When necessarily committed in arresting felons fleeing from justice. However, this subsection shall not constitute a defense in any civil action for damages brought for the wrongful use of deadly force unless the use of deadly force was necessary to prevent the arrest from being defeated by such flight and, when feasible, some warning had been given, and:

(a) The officer reasonably believes that the fleeing felon poses a threat of death or serious physical harm to the officer or others; or

(b) The officer reasonably believes that the fleeing felon has committed a crime involving the infliction or threatened infliction of serious physical harm to another person.

History.—s. 13, ch. 74-383; s. 1, ch. 75-64; s. 1, ch. 87-147; s. 54, ch. 88-381; s. 1191, ch. 97-102.



776.051 - Use or threatened use of force in resisting arrest or making an arrest or in the execution of a legal duty; prohibition.

776.051 Use or threatened use of force in resisting arrest or making an arrest or in the execution of a legal duty; prohibition.—

(1) A person is not justified in the use or threatened use of force to resist an arrest by a law enforcement officer, or to resist a law enforcement officer who is engaged in the execution of a legal duty, if the law enforcement officer was acting in good faith and he or she is known, or reasonably appears, to be a law enforcement officer.

(2) A law enforcement officer, or any person whom the officer has summoned or directed to assist him or her, is not justified in the use of force if the arrest or execution of a legal duty is unlawful and known by him or her to be unlawful.

History.—s. 13, ch. 74-383; s. 1192, ch. 97-102; s. 1, ch. 2008-67; s. 8, ch. 2014-195.



776.06 - Deadly force by a law enforcement or correctional officer.

776.06 Deadly force by a law enforcement or correctional officer.—

(1) As applied to a law enforcement officer or correctional officer acting in the performance of his or her official duties, the term “deadly force” means force that is likely to cause death or great bodily harm and includes, but is not limited to:

(a) The firing of a firearm in the direction of the person to be arrested, even though no intent exists to kill or inflict great bodily harm; and

(b) The firing of a firearm at a vehicle in which the person to be arrested is riding.

(2)(a) The term “deadly force” does not include the discharge of a firearm by a law enforcement officer or correctional officer during and within the scope of his or her official duties which is loaded with a less-lethal munition. As used in this subsection, the term “less-lethal munition” means a projectile that is designed to stun, temporarily incapacitate, or cause temporary discomfort to a person without penetrating the person’s body.

(b) A law enforcement officer or a correctional officer is not liable in any civil or criminal action arising out of the use of any less-lethal munition in good faith during and within the scope of his or her official duties.

History.—s. 13, ch. 74-383; s. 1, ch. 99-272; s. 9, ch. 2014-195.



776.07 - Use of force to prevent escape.

776.07 Use of force to prevent escape.—

(1) A law enforcement officer or other person who has an arrested person in his or her custody is justified in the use of any force which he or she reasonably believes to be necessary to prevent the escape of the arrested person from custody.

(2) A correctional officer or other law enforcement officer is justified in the use of force, including deadly force, which he or she reasonably believes to be necessary to prevent the escape from a penal institution of a person whom the officer reasonably believes to be lawfully detained in such institution under sentence for an offense or awaiting trial or commitment for an offense.

History.—s. 13, ch. 74-383; s. 7, ch. 95-283; s. 1193, ch. 97-102.



776.08 - Forcible felony.

776.08 Forcible felony.—“Forcible felony” means treason; murder; manslaughter; sexual battery; carjacking; home-invasion robbery; robbery; burglary; arson; kidnapping; aggravated assault; aggravated battery; aggravated stalking; aircraft piracy; unlawful throwing, placing, or discharging of a destructive device or bomb; and any other felony which involves the use or threat of physical force or violence against any individual.

History.—s. 13, ch. 74-383; s. 4, ch. 75-298; s. 289, ch. 79-400; s. 5, ch. 93-212; s. 10, ch. 95-195.



776.085 - Defense to civil action for damages; party convicted of forcible or attempted forcible felony.

776.085 Defense to civil action for damages; party convicted of forcible or attempted forcible felony.—

(1) It shall be a defense to any action for damages for personal injury or wrongful death, or for injury to property, that such action arose from injury sustained by a participant during the commission or attempted commission of a forcible felony. The defense authorized by this section shall be established by evidence that the participant has been convicted of such forcible felony or attempted forcible felony, or by proof of the commission of such crime or attempted crime by a preponderance of the evidence.

(2) For the purposes of this section, the term “forcible felony” shall have the same meaning as in s. 776.08.

(3) Any civil action in which the defense recognized by this section is raised shall be stayed by the court on the motion of the civil defendant during the pendency of any criminal action which forms the basis for the defense, unless the court finds that a conviction in the criminal action would not form a valid defense under this section.

(4) In any civil action where a party prevails based on the defense created by this section:

(a) The losing party, if convicted of and incarcerated for the crime or attempted crime, shall, as determined by the court, lose any privileges provided by the correctional facility, including, but not limited to:

1. Canteen purchases;

2. Telephone access;

3. Outdoor exercise;

4. Use of the library; and

5. Visitation.

(b) The court shall award a reasonable attorney’s fee to be paid to the prevailing party in equal amounts by the losing party and the losing party’s attorney; however, the losing party’s attorney is not personally responsible if he or she has acted in good faith, based on the representations of his or her client. If the losing party is incarcerated for the crime or attempted crime and has insufficient assets to cover payment of the costs of the action and the award of fees pursuant to this paragraph, the party shall, as determined by the court, be required to pay by deduction from any payments the prisoner receives while incarcerated.

(c) If the losing party is incarcerated for the crime or attempted crime, the court shall issue a written order containing its findings and ruling pursuant to paragraphs (a) and (b) and shall direct that a certified copy be forwarded to the appropriate correctional institution or facility.

History.—s. 1, ch. 87-187; s. 72, ch. 96-388.



776.09 - Retention of records pertaining to persons found to be acting in lawful self-defense; expunction of criminal history records.

776.09 Retention of records pertaining to persons found to be acting in lawful self-defense; expunction of criminal history records.—

(1) Whenever the state attorney or statewide prosecutor dismisses an information, indictment, or other charging document, or decides not to file an information, indictment, or other charging document because of a finding that the person accused acted in lawful self-defense pursuant to the provisions related to the justifiable use of force in this chapter, that finding shall be documented in writing and retained in the files of the state attorney or statewide prosecutor.

(2) Whenever a court dismisses an information, indictment, or other charging document because of a finding that the person accused acted in lawful self-defense pursuant to the provisions related to the justifiable use of force in this chapter, that finding shall be recorded in an order or memorandum, which shall be retained in the court’s records.

(3) Under either condition described in subsection (1) or subsection (2), the person accused may apply for a certificate of eligibility to expunge the associated criminal history record, pursuant to s. 943.0585(5), notwithstanding the eligibility requirements prescribed in s. 943.0585(1)(b) or (2).

History.—s. 10, ch. 2014-195.






Chapter 777 - PRINCIPAL; ACCESSORY; ATTEMPT; SOLICITATION; CONSPIRACY

777.011 - Principal in first degree.

777.011 Principal in first degree.—Whoever commits any criminal offense against the state, whether felony or misdemeanor, or aids, abets, counsels, hires, or otherwise procures such offense to be committed, and such offense is committed or is attempted to be committed, is a principal in the first degree and may be charged, convicted, and punished as such, whether he or she is or is not actually or constructively present at the commission of such offense.

History.—s. 1, ch. 57-310; s. 11, ch. 74-383; s. 1194, ch. 97-102.

Note.—Former s. 776.011.



777.03 - Accessory after the fact.

777.03 Accessory after the fact.—

(1)(a) Any person not standing in the relation of husband or wife, parent or grandparent, child or grandchild, brother or sister, by consanguinity or affinity to the offender, who maintains or assists the principal or an accessory before the fact, or gives the offender any other aid, knowing that the offender had committed a crime and such crime was a third degree felony, or had been an accessory thereto before the fact, with the intent that the offender avoids or escapes detection, arrest, trial, or punishment, is an accessory after the fact.

(b) Any person who maintains or assists the principal or accessory before the fact, or gives the offender any other aid, knowing that the offender had committed the offense of child abuse, neglect of a child, aggravated child abuse, aggravated manslaughter of a child under 18 years of age, or murder of a child under 18 years of age, or had been an accessory thereto before the fact, with the intent that the offender avoids or escapes detection, arrest, trial, or punishment, is an accessory after the fact unless the court finds that the person is a victim of domestic violence.

(c) Any person who maintains or assists the principal or an accessory before the fact, or gives the offender any other aid, knowing that the offender had committed a crime and such crime was a capital, life, first degree, or second degree felony, or had been an accessory thereto before the fact, with the intent that the offender avoids or escapes detection, arrest, trial, or punishment, is an accessory after the fact.

(2)(a) If the felony offense committed is a capital felony, the offense of accessory after the fact is a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the felony offense committed is a life felony or a felony of the first degree, the offense of accessory after the fact is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If the felony offense committed is a felony of the second degree or a felony of the third degree ranked in level 3, 4, 5, 6, 7, 8, 9, or 10 under s. 921.0022 or s. 921.0023, the offense of accessory after the fact is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) If the felony offense committed is a felony of the third degree ranked in level 1 or level 2 under s. 921.0022 or s. 921.0023, the offense of accessory after the fact is a misdemeanor of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Except as otherwise provided in s. 921.0022, for purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, the offense of accessory after the fact is ranked two levels below the ranking under s. 921.0022 or s. 921.0023 of the felony offense committed.

History.—s. 6, sub-ch. 11, ch. 1637, 1868; RS 2356; GS 3180; RGS 5010; CGL 7112; s. 700, ch. 71-136; s. 65, ch. 74-383; s. 13, ch. 95-184; s. 16, ch. 97-194; s. 15, ch. 99-168; s. 2, ch. 2006-237.

Note.—Former s. 776.03.



777.04 - Attempts, solicitation, and conspiracy.

777.04 Attempts, solicitation, and conspiracy.—

(1) A person who attempts to commit an offense prohibited by law and in such attempt does any act toward the commission of such offense, but fails in the perpetration or is intercepted or prevented in the execution thereof, commits the offense of criminal attempt, ranked for purposes of sentencing as provided in subsection (4). Criminal attempt includes the act of an adult who, with intent to commit an offense prohibited by law, allures, seduces, coaxes, or induces a child under the age of 12 to engage in an offense prohibited by law.

(2) A person who solicits another to commit an offense prohibited by law and in the course of such solicitation commands, encourages, hires, or requests another person to engage in specific conduct which would constitute such offense or an attempt to commit such offense commits the offense of criminal solicitation, ranked for purposes of sentencing as provided in subsection (4).

(3) A person who agrees, conspires, combines, or confederates with another person or persons to commit any offense commits the offense of criminal conspiracy, ranked for purposes of sentencing as provided in subsection (4).

(4)(a) Except as otherwise provided in ss. 104.091(2), 379.2431(1), 828.125(2), 849.25(4), 893.135(5), and 921.0022, the offense of criminal attempt, criminal solicitation, or criminal conspiracy is ranked for purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944 one level below the ranking under s. 921.0022 or s. 921.0023 of the offense attempted, solicited, or conspired to. If the criminal attempt, criminal solicitation, or criminal conspiracy is of an offense ranked in level 1 or level 2 under s. 921.0022 or s. 921.0023, such offense is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) If the offense attempted, solicited, or conspired to is a capital felony, the offense of criminal attempt, criminal solicitation, or criminal conspiracy is a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Except as otherwise provided in s. 893.135(5), if the offense attempted, solicited, or conspired to is a life felony or a felony of the first degree, the offense of criminal attempt, criminal solicitation, or criminal conspiracy is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) Except as otherwise provided in s. 104.091(2), s. 379.2431(1), s. 828.125(2), or s. 849.25(4), if the offense attempted, solicited, or conspired to is a:

1. Felony of the second degree;

2. Burglary that is a felony of the third degree; or

3. Felony of the third degree ranked in level 3, 4, 5, 6, 7, 8, 9, or 10 under s. 921.0022 or s. 921.0023,

the offense of criminal attempt, criminal solicitation, or criminal conspiracy is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(e) Except as otherwise provided in s. 104.091(2), s. 379.2431(1), s. 849.25(4), or paragraph (d), if the offense attempted, solicited, or conspired to is a felony of the third degree, the offense of criminal attempt, criminal solicitation, or criminal conspiracy is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(f) Except as otherwise provided in s. 104.091(2), if the offense attempted, solicited, or conspired to is a misdemeanor of the first or second degree, the offense of criminal attempt, criminal solicitation, or criminal conspiracy is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(5) It is a defense to a charge of criminal attempt, criminal solicitation, or criminal conspiracy that, under circumstances manifesting a complete and voluntary renunciation of his or her criminal purpose, the defendant:

(a) Abandoned his or her attempt to commit the offense or otherwise prevented its commission;

(b) After soliciting another person to commit an offense, persuaded such other person not to do so or otherwise prevented commission of the offense; or

(c) After conspiring with one or more persons to commit an offense, persuaded such persons not to do so or otherwise prevented commission of the offense.

History.—s. 8, sub-ch. 11, ch. 1637, 1868; RS 2594; GS 3517; RGS 5403; CGL 7544; s. 701, ch. 71-136; s. 1, ch. 72-245; s. 1, ch. 73-142; s. 12, ch. 74-383; s. 5, ch. 75-298; s. 1, ch. 83-98; s. 2, ch. 86-50; s. 170, ch. 91-224; s. 4, ch. 93-406; s. 14, ch. 95-184; s. 1195, ch. 97-102; s. 17, ch. 97-194; s. 2, ch. 2002-214; s. 2, ch. 2003-59; s. 204, ch. 2008-247.

Note.—Former s. 776.04.



777.201 - Entrapment.

777.201 Entrapment.—

(1) A law enforcement officer, a person engaged in cooperation with a law enforcement officer, or a person acting as an agent of a law enforcement officer perpetrates an entrapment if, for the purpose of obtaining evidence of the commission of a crime, he or she induces or encourages and, as a direct result, causes another person to engage in conduct constituting such crime by employing methods of persuasion or inducement which create a substantial risk that such crime will be committed by a person other than one who is ready to commit it.

(2) A person prosecuted for a crime shall be acquitted if the person proves by a preponderance of the evidence that his or her criminal conduct occurred as a result of an entrapment. The issue of entrapment shall be tried by the trier of fact.

History.—s. 42, ch. 87-243; s. 1196, ch. 97-102.






Chapter 782 - HOMICIDE

782.02 - Justifiable use of deadly force.

782.02 Justifiable use of deadly force.—The use of deadly force is justifiable when a person is resisting any attempt to murder such person or to commit any felony upon him or her or upon or in any dwelling house in which such person shall be.

History.—ss. 4, 5, ch. 1637, 1868; RS 2378; ch. 4967, 1901; s. 1, ch. 4964, 1901; GS 3203; RGS 5033; CGL 7135; s. 66, ch. 74-383; s. 1, ch. 75-24; s. 45, ch. 75-298; s. 1197, ch. 97-102.



782.03 - Excusable homicide.

782.03 Excusable homicide.—Homicide is excusable when committed by accident and misfortune in doing any lawful act by lawful means with usual ordinary caution, and without any unlawful intent, or by accident and misfortune in the heat of passion, upon any sudden and sufficient provocation, or upon a sudden combat, without any dangerous weapon being used and not done in a cruel or unusual manner.

History.—s. 6, ch. 1637, 1868; RS 2379; GS 3204; RGS 5034; CGL 7136; s. 1, ch. 75-13.



782.035 - Abrogation of common-law rule of evidence known as “year-and-a-day rule.”

782.035 Abrogation of common-law rule of evidence known as “year-and-a-day rule.”—The common-law rule of evidence applicable to homicide prosecutions known as the “year-and-a-day rule,” which provides a conclusive presumption that an injury is not the cause of death or that whether it is the cause cannot be discerned if the interval between the infliction of the injury and the victim’s death exceeds a year and a day, is hereby abrogated and does not apply in this state.

History.—s. 1, ch. 88-39.



782.04 - Murder.

782.04 Murder.—

(1)(a) The unlawful killing of a human being:

1. When perpetrated from a premeditated design to effect the death of the person killed or any human being;

2. When committed by a person engaged in the perpetration of, or in the attempt to perpetrate, any:

a. Trafficking offense prohibited by s. 893.135(1),

b. Arson,

c. Sexual battery,

d. Robbery,

e. Burglary,

f. Kidnapping,

g. Escape,

h. Aggravated child abuse,

i. Aggravated abuse of an elderly person or disabled adult,

j. Aircraft piracy,

k. Unlawful throwing, placing, or discharging of a destructive device or bomb,

l. Carjacking,

m. Home-invasion robbery,

n. Aggravated stalking,

o. Murder of another human being,

p. Resisting an officer with violence to his or her person,

q. Aggravated fleeing or eluding with serious bodily injury or death,

r. Felony that is an act of terrorism or is in furtherance of an act of terrorism,

s. Human trafficking; or

3. Which resulted from the unlawful distribution of any substance controlled under s. 893.03(1), cocaine as described in s. 893.03(2)(a)4., opium or any synthetic or natural salt, compound, derivative, or preparation of opium, or methadone by a person 18 years of age or older, when such drug is proven to be the proximate cause of the death of the user,

is murder in the first degree and constitutes a capital felony, punishable as provided in s. 775.082.

(b) In all cases under this section, the procedure set forth in s. 921.141 shall be followed in order to determine sentence of death or life imprisonment. If the prosecutor intends to seek the death penalty, the prosecutor must give notice to the defendant and file the notice with the court within 45 days after arraignment. The notice must contain a list of the aggravating factors the state intends to prove and has reason to believe it can prove beyond a reasonable doubt. The court may allow the prosecutor to amend the notice upon a showing of good cause.

(2) The unlawful killing of a human being, when perpetrated by any act imminently dangerous to another and evincing a depraved mind regardless of human life, although without any premeditated design to effect the death of any particular individual, is murder in the second degree and constitutes a felony of the first degree, punishable by imprisonment for a term of years not exceeding life or as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) When a human being is killed during the perpetration of, or during the attempt to perpetrate, any:

(a) Trafficking offense prohibited by s. 893.135(1),

(b) Arson,

(c) Sexual battery,

(d) Robbery,

(e) Burglary,

(f) Kidnapping,

(g) Escape,

(h) Aggravated child abuse,

(i) Aggravated abuse of an elderly person or disabled adult,

(j) Aircraft piracy,

(k) Unlawful throwing, placing, or discharging of a destructive device or bomb,

(l) Carjacking,

(m) Home-invasion robbery,

(n) Aggravated stalking,

(o) Murder of another human being,

(p) Aggravated fleeing or eluding with serious bodily injury or death,

(q) Resisting an officer with violence to his or her person, or

(r) Felony that is an act of terrorism or is in furtherance of an act of terrorism,

by a person other than the person engaged in the perpetration of or in the attempt to perpetrate such felony, the person perpetrating or attempting to perpetrate such felony commits murder in the second degree, which constitutes a felony of the first degree, punishable by imprisonment for a term of years not exceeding life or as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) The unlawful killing of a human being, when perpetrated without any design to effect death, by a person engaged in the perpetration of, or in the attempt to perpetrate, any felony other than any:

(a) Trafficking offense prohibited by s. 893.135(1),

(b) Arson,

(c) Sexual battery,

(d) Robbery,

(e) Burglary,

(f) Kidnapping,

(g) Escape,

(h) Aggravated child abuse,

(i) Aggravated abuse of an elderly person or disabled adult,

(j) Aircraft piracy,

(k) Unlawful throwing, placing, or discharging of a destructive device or bomb,

(l) Unlawful distribution of any substance controlled under s. 893.03(1), cocaine as described in s. 893.03(2)(a)4., or opium or any synthetic or natural salt, compound, derivative, or preparation of opium by a person 18 years of age or older, when such drug is proven to be the proximate cause of the death of the user,

(m) Carjacking,

(n) Home-invasion robbery,

(o) Aggravated stalking,

(p) Murder of another human being,

(q) Aggravated fleeing or eluding with serious bodily injury or death,

(r) Resisting an officer with violence to his or her person, or

(s) Felony that is an act of terrorism or is in furtherance of an act of terrorism,

is murder in the third degree and constitutes a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) As used in this section, the term “terrorism” means an activity that:

(a)1. Involves a violent act or an act dangerous to human life which is a violation of the criminal laws of this state or of the United States; or

2. Involves a violation of s. 815.06; and

(b) Is intended to:

1. Intimidate, injure, or coerce a civilian population;

2. Influence the policy of a government by intimidation or coercion; or

3. Affect the conduct of government through destruction of property, assassination, murder, kidnapping, or aircraft piracy.

History.—s. 2, ch. 1637, 1868; RS 2380; GS 3205; RGS 5035; s. 1, ch. 8470, 1921; CGL 7137; s. 1, ch. 28023, 1953; s. 712, ch. 71-136; s. 3, ch. 72-724; s. 14, ch. 74-383; s. 6, ch. 75-298; s. 1, ch. 76-141; s. 290, ch. 79-400; s. 1, ch. 82-4; s. 1, ch. 82-69; s. 1, ch. 84-16; s. 6, ch. 87-243; ss. 2, 4, ch. 89-281; s. 4, ch. 90-112; s. 3, ch. 93-212; s. 11, ch. 95-195; s. 18, ch. 96-322; s. 1, ch. 98-417; s. 10, ch. 99-188; s. 16, ch. 2000-320; s. 2, ch. 2001-236; s. 2, ch. 2001-357; s. 1, ch. 2002-212; s. 12, ch. 2005-128; s. 1, ch. 2010-121; s. 2, ch. 2012-21; s. 4, ch. 2014-176; s. 9, ch. 2015-34; s. 2, ch. 2016-13; s. 2, ch. 2016-24; s. 24, ch. 2016-105.



782.051 - Attempted felony murder.

782.051 Attempted felony murder.—

(1) Any person who perpetrates or attempts to perpetrate any felony enumerated in s. 782.04(3) and who commits, aids, or abets an intentional act that is not an essential element of the felony and that could, but does not, cause the death of another commits a felony of the first degree, punishable by imprisonment for a term of years not exceeding life, or as provided in s. 775.082, s. 775.083, or s. 775.084, which is an offense ranked in level 9 of the Criminal Punishment Code. Victim injury points shall be scored under this subsection.

(2) Any person who perpetrates or attempts to perpetrate any felony other than a felony enumerated in s. 782.04(3) and who commits, aids, or abets an intentional act that is not an essential element of the felony and that could, but does not, cause the death of another commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, which is an offense ranked in level 8 of the Criminal Punishment Code. Victim injury points shall be scored under this subsection.

(3) When a person is injured during the perpetration of or the attempt to perpetrate any felony enumerated in s. 782.04(3) by a person other than the person engaged in the perpetration of or the attempt to perpetrate such felony, the person perpetrating or attempting to perpetrate such felony commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, which is an offense ranked in level 7 of the Criminal Punishment Code. Victim injury points shall be scored under this subsection.

History.—s. 1, ch. 96-359; s. 18, ch. 97-194; s. 12, ch. 98-204; s. 4, ch. 2001-236; s. 6, ch. 2012-21.



782.065 - Murder; law enforcement officer, correctional officer, correctional probation officer.

782.065 Murder; law enforcement officer, correctional officer, correctional probation officer.—Notwithstanding ss. 775.082, 775.0823, 782.04, 782.051, and chapter 921, a defendant shall be sentenced to life imprisonment without eligibility for release upon findings by the trier of fact that, beyond a reasonable doubt:

(1) The defendant committed murder in the first degree in violation of s. 782.04(1) and a death sentence was not imposed; murder in the second or third degree in violation of s. 782.04(2), (3), or (4); attempted murder in the first or second degree in violation of s. 782.04(1)(a)1. or (2); or attempted felony murder in violation of s. 782.051; and

(2) The victim of any offense described in subsection (1) was a law enforcement officer, part-time law enforcement officer, auxiliary law enforcement officer, correctional officer, part-time correctional officer, auxiliary correctional officer, correctional probation officer, part-time correctional probation officer, or auxiliary correctional probation officer, as those terms are defined in s. 943.10, engaged in the lawful performance of a legal duty.

History.—s. 1, ch. 2008-74; s. 3, ch. 2010-121; ss. 3, 7, ch. 2012-21; s. 20, ch. 2016-24.



782.07 - Manslaughter; aggravated manslaughter of an elderly person or disabled adult; aggravated manslaughter of a child; aggravated manslaughter of an officer, a firefighter, an emergency medical technician, or a paramedic.

782.07 Manslaughter; aggravated manslaughter of an elderly person or disabled adult; aggravated manslaughter of a child; aggravated manslaughter of an officer, a firefighter, an emergency medical technician, or a paramedic.—

(1) The killing of a human being by the act, procurement, or culpable negligence of another, without lawful justification according to the provisions of chapter 776 and in cases in which such killing shall not be excusable homicide or murder, according to the provisions of this chapter, is manslaughter, a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) A person who causes the death of any elderly person or disabled adult by culpable negligence under s. 825.102(3) commits aggravated manslaughter of an elderly person or disabled adult, a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) A person who causes the death of any person under the age of 18 by culpable negligence under s. 827.03(2)(b) commits aggravated manslaughter of a child, a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) A person who causes the death, through culpable negligence, of an officer as defined in s. 943.10(14), a firefighter as defined in s. 112.191, an emergency medical technician as defined in s. 401.23, or a paramedic as defined in s. 401.23, while the officer, firefighter, emergency medical technician, or paramedic is performing duties that are within the course of his or her employment, commits aggravated manslaughter of an officer, a firefighter, an emergency medical technician, or a paramedic, a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—RS 2384; GS 3209; RGS 5039; CGL 7141; s. 715, ch. 71-136; s. 180, ch. 73-333; s. 15, ch. 74-383; s. 6, ch. 75-298; s. 12, ch. 96-322; s. 2, ch. 2002-74; s. 12, ch. 2012-155.



782.071 - Vehicular homicide.

782.071 Vehicular homicide.—“Vehicular homicide” is the killing of a human being, or the killing of an unborn child by any injury to the mother, caused by the operation of a motor vehicle by another in a reckless manner likely to cause the death of, or great bodily harm to, another.

(1) Vehicular homicide is:

(a) A felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if:

1. At the time of the accident, the person knew, or should have known, that the accident occurred; and

2. The person failed to give information and render aid as required by s. 316.062.

This paragraph does not require that the person knew that the accident resulted in injury or death.

(2) For purposes of this section, the term “unborn child” has the same meaning as provided in s. 775.021(5).

(3) A right of action for civil damages shall exist under s. 768.19, under all circumstances, for all deaths described in this section.

(4) In addition to any other punishment, the court may order the person to serve 120 community service hours in a trauma center or hospital that regularly receives victims of vehicle accidents, under the supervision of a registered nurse, an emergency room physician, or an emergency medical technician pursuant to a voluntary community service program operated by the trauma center or hospital.

History.—s. 16, ch. 74-383; s. 6, ch. 75-298; s. 12, ch. 86-296; s. 14, ch. 96-330; s. 9, ch. 98-417; s. 1, ch. 99-153; s. 2, ch. 2001-147; s. 5, ch. 2014-194.



782.072 - Vessel homicide.

782.072 Vessel homicide.—“Vessel homicide” is the killing of a human being by the operation of a vessel as defined in s. 327.02 by another in a reckless manner likely to cause the death of, or great bodily harm to, another. Vessel homicide is:

(1) A felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) A felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if:

(a) At the time of the accident, the person knew, or should have known, that the accident occurred; and

(b) The person failed to give information and render aid as required by s. 327.30(1).

This subsection does not require that the person knew that the accident resulted in injury or death.

History.—s. 1, ch. 87-20; s. 15, ch. 96-330; s. 2, ch. 99-153.



782.08 - Assisting self-murder.

782.08 Assisting self-murder.—Every person deliberately assisting another in the commission of self-murder shall be guilty of manslaughter, a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 9, ch. 1637, 1868; RS 2385; GS 3210; RGS 5040; CGL 7142; s. 716, ch. 71-136.



782.081 - Commercial exploitation of self-murder.

782.081 Commercial exploitation of self-murder.—

(1) As used in this section, the term:

(a) “Deliberately assisting” means carrying out a public act that is intended to:

1. Aid, abet, facilitate, permit, advocate, or encourage;

2. Publicize, promote, advertise, operate, stage, schedule, or conduct;

3. Provide or secure a venue, transportation, or security; or

4. Result in the collection of an admission or fee.

(b) “Self-murder” means the voluntary and intentional taking of one’s own life. As used in this section, the term includes attempted self-murder.

(c) “Simulated self-murder” means the artistic depiction or portrayal of self-murder which is not an actual self-murder. The term includes, but is not limited to, an artistic depiction or portrayal of self-murder in a script, play, movie, or story presented to the public or during an event.

(2) A person may not for commercial or entertainment purposes:

(a) Conduct any event that the person knows or reasonably should know includes an actual self-murder as a part of the event or deliberately assist in an actual self-murder.

(b) Provide a theater, auditorium, club, or other venue or location for any event that the person knows or reasonably should know includes an actual self-murder as a part of the event.

(3) This section does not prohibit any event during which simulated self-murder will occur.

(4) It is not a defense to a prosecution under this section that an attempted self-murder did not result in a self-murder.

(5) A person who violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) The Attorney General or any state attorney may bring a civil proceeding for declaratory, injunctive, or other relief to enforce the provisions of this section.

History.—s. 1, ch. 2004-30; s. 141, ch. 2005-2.



782.09 - Killing of unborn child by injury to mother.

782.09 Killing of unborn child by injury to mother.—

(1) The unlawful killing of an unborn child, by any injury to the mother of such child which would be murder if it resulted in the death of such mother, shall be deemed murder in the same degree as that which would have been committed against the mother. Any person, other than the mother, who unlawfully kills an unborn child by any injury to the mother:

(a) Which would be murder in the first degree constituting a capital felony if it resulted in the mother’s death commits murder in the first degree constituting a capital felony, punishable as provided in s. 775.082.

(b) Which would be murder in the second degree if it resulted in the mother’s death commits murder in the second degree, a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Which would be murder in the third degree if it resulted in the mother’s death commits murder in the third degree, a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) The unlawful killing of an unborn child by any injury to the mother of such child which would be manslaughter if it resulted in the death of such mother shall be deemed manslaughter. A person who unlawfully kills an unborn child by any injury to the mother which would be manslaughter if it resulted in the mother’s death commits manslaughter, a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) The death of the mother resulting from the same act or criminal episode that caused the death of the unborn child does not bar prosecution under this section.

(4) This section does not authorize the prosecution of any person in connection with a termination of pregnancy pursuant to chapter 390.

(5) For purposes of this section, the term “unborn child” has the same meaning as provided in s. 775.021(5).

History.—s. 10, ch. 1637, 1868; RS 2386; GS 3211; RGS 5041; CGL 7143; s. 717, ch. 71-136; s. 2, ch. 2005-119; s. 6, ch. 2014-194.



782.11 - Unnecessary killing to prevent unlawful act.

782.11 Unnecessary killing to prevent unlawful act.—Whoever shall unnecessarily kill another, either while resisting an attempt by such other person to commit any felony, or to do any other unlawful act, or after such attempt shall have failed, shall be deemed guilty of manslaughter, a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 13, ch. 1637, 1868; RS 2388; GS 3213; RGS 5043; CGL 7145; s. 719, ch. 71-136.



782.30 - Short title.

782.30 Short title.—Sections 782.30-782.36 may be cited as the “Partial-Birth Abortion Act.”

History.—s. 1, ch. 2000-142.

Note.—Section 5, ch. 2000-142, provides that “[t]his act shall be liberally construed to effectively carry out its purposes. In the event of conflict between this act and any other provision of law, the provisions of this act shall govern.”



782.32 - Definitions.

782.32 Definitions.—As used in this act, the term:

(1) “Partially born” means the living fetus’s intact body, with the entire head attached, is presented so that:

(a) There has been delivered past the mother’s vaginal opening:

1. The fetus’s entire head, in the case of a cephalic presentation, up until the point of complete separation from the mother whether or not the placenta has been delivered or the umbilical cord has been severed; or

2. Any portion of the fetus’s torso above the navel, in the case of a breech presentation, up until the point of complete separation from the mother whether or not the placenta has been delivered or the umbilical cord has been severed.

(b) There has been delivered outside the mother’s abdominal wall:

1. The fetus’s entire head, in the case of a cephalic presentation, up until the point of complete separation from the mother whether or not the placenta has been delivered or the umbilical cord has been severed; or

2. Any portion of the child’s torso above the navel, in the case of a breech presentation, up until the point of complete separation from the mother whether or not the placenta has been delivered or the umbilical cord has been severed.

(2) “Living fetus” means any unborn member of the human species who has a heartbeat or discernible spontaneous movement.

(3) “Suction or sharp curettage abortion” means an abortion, as defined in chapter 390, in which the developing fetus and the products of conception are evacuated from the uterus through a suction cannula with an attached vacuum apparatus or with a sharp curette.

History.—s. 2, ch. 2000-142.

Note.—Section 5, ch. 2000-142, provides that “[t]his act shall be liberally construed to effectively carry out its purposes. In the event of conflict between this act and any other provision of law, the provisions of this act shall govern.”



782.34 - Partial-birth abortion.

782.34 Partial-birth abortion.—Except as provided in s. 782.36, any person who intentionally kills a living fetus while that fetus is partially born commits the crime of partial-birth abortion, which is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 3, ch. 2000-142.

Note.—Section 5, ch. 2000-142, provides that “[t]his act shall be liberally construed to effectively carry out its purposes. In the event of conflict between this act and any other provision of law, the provisions of this act shall govern.”



782.36 - Exceptions.

782.36 Exceptions.—

(1) A patient receiving a partial-birth-abortion procedure may not be prosecuted under this act.

(2) This act does not apply to a suction or sharp curettage abortion.

(3) This act does not constitute implicit approval of other types of abortion, which remain subject to all other applicable laws of this state.

(4) This act does not prohibit a physician from taking such measures as are necessary to save the life of a mother whose life is endangered by a physical disorder, physical illness, or physical injury, provided that every reasonable precaution is also taken, in such cases, to save the fetus’s life.

History.—s. 4, ch. 2000-142.

Note.—Section 5, ch. 2000-142, provides that “[t]his act shall be liberally construed to effectively carry out its purposes. In the event of conflict between this act and any other provision of law, the provisions of this act shall govern.”






Chapter 784 - ASSAULT; BATTERY; CULPABLE NEGLIGENCE

784.011 - Assault.

784.011 Assault.—

(1) An “assault” is an intentional, unlawful threat by word or act to do violence to the person of another, coupled with an apparent ability to do so, and doing some act which creates a well-founded fear in such other person that such violence is imminent.

(2) Whoever commits an assault shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 5, Feb. 10, 1832; RS 2400; GS 3226; RGS 5059; CGL 7161; s. 1, ch. 70-88; s. 729, ch 71-136; s. 17, ch. 74-383; s. 7, ch. 75-298; s. 171, ch. 91-224.

Note.—Former s. 784.02.



784.021 - Aggravated assault.

784.021 Aggravated assault.—

(1) An “aggravated assault” is an assault:

(a) With a deadly weapon without intent to kill; or

(b) With an intent to commit a felony.

(2) Whoever commits an aggravated assault shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 3275, 1881; RS 2402; GS 3228; RGS 5061; CGL 7163; s. 1, ch. 29709, 1955; s. 1, ch. 57-345; s. 731, ch. 71-136; s. 18, ch. 74-383; s. 8, ch. 75-298.

Note.—Former s. 784.04.



784.03 - Battery; felony battery.

784.03 Battery; felony battery.—

(1)(a) The offense of battery occurs when a person:

1. Actually and intentionally touches or strikes another person against the will of the other; or

2. Intentionally causes bodily harm to another person.

(b) Except as provided in subsection (2), a person who commits battery commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A person who has one prior conviction for battery, aggravated battery, or felony battery and who commits any second or subsequent battery commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. For purposes of this subsection, “conviction” means a determination of guilt that is the result of a plea or a trial, regardless of whether adjudication is withheld or a plea of nolo contendere is entered.

History.—s. 5, Feb. 10, 1832; RS 2401; s. 1, ch. 5135, 1903; GS 3227; RGS 5060; CGL 7162; s. 2, ch. 70-88; s. 730, ch. 71-136; s. 19, ch. 74-383; s. 9, ch. 75-298; s. 172, ch. 91-224; s. 5, ch. 96-392; s. 4, ch. 2001-50.



784.041 - Felony battery; domestic battery by strangulation.

784.041 Felony battery; domestic battery by strangulation.—

(1) A person commits felony battery if he or she:

(a) Actually and intentionally touches or strikes another person against the will of the other; and

(b) Causes great bodily harm, permanent disability, or permanent disfigurement.

(2)(a) A person commits domestic battery by strangulation if the person knowingly and intentionally, against the will of another, impedes the normal breathing or circulation of the blood of a family or household member or of a person with whom he or she is in a dating relationship, so as to create a risk of or cause great bodily harm by applying pressure on the throat or neck of the other person or by blocking the nose or mouth of the other person. This paragraph does not apply to any act of medical diagnosis, treatment, or prescription which is authorized under the laws of this state.

(b) As used in this subsection, the term:

1. “Family or household member” has the same meaning as in s. 741.28.

2. “Dating relationship” means a continuing and significant relationship of a romantic or intimate nature.

(3) A person who commits felony battery or domestic battery by strangulation commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 97-183; s. 1, ch. 2007-133.



784.045 - Aggravated battery.

784.045 Aggravated battery.—

(1)(a) A person commits aggravated battery who, in committing battery:

1. Intentionally or knowingly causes great bodily harm, permanent disability, or permanent disfigurement; or

2. Uses a deadly weapon.

(b) A person commits aggravated battery if the person who was the victim of the battery was pregnant at the time of the offense and the offender knew or should have known that the victim was pregnant.

(2) Whoever commits aggravated battery shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 70-63; s. 732, ch. 71-136; s. 20, ch. 74-383; s. 10, ch. 75-298; s. 3, ch. 88-344.



784.046 - Action by victim of repeat violence, sexual violence, or dating violence for protective injunction; dating violence investigations, notice to victims, and reporting; pretrial release violations; public records exemption.

784.046 Action by victim of repeat violence, sexual violence, or dating violence for protective injunction; dating violence investigations, notice to victims, and reporting; pretrial release violations; public records exemption.—

(1) As used in this section, the term:

(a) “Violence” means any assault, aggravated assault, battery, aggravated battery, sexual assault, sexual battery, stalking, aggravated stalking, kidnapping, or false imprisonment, or any criminal offense resulting in physical injury or death, by a person against any other person.

(b) “Repeat violence” means two incidents of violence or stalking committed by the respondent, one of which must have been within 6 months of the filing of the petition, which are directed against the petitioner or the petitioner’s immediate family member.

(c) “Sexual violence” means any one incident of:

1. Sexual battery, as defined in chapter 794;

2. A lewd or lascivious act, as defined in chapter 800, committed upon or in the presence of a person younger than 16 years of age;

3. Luring or enticing a child, as described in chapter 787;

4. Sexual performance by a child, as described in chapter 827; or

5. Any other forcible felony wherein a sexual act is committed or attempted,

regardless of whether criminal charges based on the incident were filed, reduced, or dismissed by the state attorney.

(d) “Dating violence” means violence between individuals who have or have had a continuing and significant relationship of a romantic or intimate nature. The existence of such a relationship shall be determined based on the consideration of the following factors:

1. A dating relationship must have existed within the past 6 months;

2. The nature of the relationship must have been characterized by the expectation of affection or sexual involvement between the parties; and

3. The frequency and type of interaction between the persons involved in the relationship must have included that the persons have been involved over time and on a continuous basis during the course of the relationship.

The term does not include violence in a casual acquaintanceship or violence between individuals who only have engaged in ordinary fraternization in a business or social context.

(2) There is created a cause of action for an injunction for protection in cases of repeat violence, there is created a separate cause of action for an injunction for protection in cases of dating violence, and there is created a separate cause of action for an injunction for protection in cases of sexual violence.

(a) Any person who is the victim of repeat violence or the parent or legal guardian of any minor child who is living at home and who seeks an injunction for protection against repeat violence on behalf of the minor child has standing in the circuit court to file a sworn petition for an injunction for protection against repeat violence.

(b) Any person who is the victim of dating violence and has reasonable cause to believe he or she is in imminent danger of becoming the victim of another act of dating violence, or any person who has reasonable cause to believe he or she is in imminent danger of becoming the victim of an act of dating violence, or the parent or legal guardian of any minor child who is living at home and who seeks an injunction for protection against dating violence on behalf of that minor child, has standing in the circuit court to file a sworn petition for an injunction for protection against dating violence.

(c) A person who is the victim of sexual violence or the parent or legal guardian of a minor child who is living at home who is the victim of sexual violence has standing in the circuit court to file a sworn petition for an injunction for protection against sexual violence on his or her own behalf or on behalf of the minor child if:

1. The person has reported the sexual violence to a law enforcement agency and is cooperating in any criminal proceeding against the respondent, regardless of whether criminal charges based on the sexual violence have been filed, reduced, or dismissed by the state attorney; or

2. The respondent who committed the sexual violence against the victim or minor child was sentenced to a term of imprisonment in state prison for the sexual violence and the respondent’s term of imprisonment has expired or is due to expire within 90 days following the date the petition is filed.

(d) A cause of action for an injunction may be sought whether or not any other petition, complaint, or cause of action is currently available or pending between the parties.

(e) A cause of action for an injunction does not require that the petitioner be represented by an attorney.

(3)(a) The clerk of the court shall provide a copy of this section, simplified forms, and clerical assistance for the preparation and filing of such a petition by any person who is not represented by counsel.

(b) Notwithstanding any other law, the clerk of the court may not assess a fee for filing a petition for protection against repeat violence, sexual violence, or dating violence. However, subject to legislative appropriation, the clerk of the court may, each quarter, submit to the Office of the State Courts Administrator a certified request for reimbursement for petitions for protection issued by the court under this section at the rate of $40 per petition. The request for reimbursement shall be submitted in the form and manner prescribed by the Office of the State Courts Administrator. From this reimbursement, the clerk shall pay the law enforcement agency serving the injunction the fee requested by the law enforcement agency; however, this fee may not exceed $20.

(c) No bond shall be required by the court for the entry of an injunction.

(d) The clerk of the court shall provide the petitioner with a certified copy of any injunction for protection against repeat violence, sexual violence, or dating violence entered by the court.

(4)(a) The sworn petition shall allege the incidents of repeat violence, sexual violence, or dating violence and shall include the specific facts and circumstances that form the basis upon which relief is sought. With respect to a minor child who is living at home, the parent or legal guardian seeking the protective injunction on behalf of the minor child must:

1. Have been an eyewitness to, or have direct physical evidence or affidavits from eyewitnesses of, the specific facts and circumstances that form the basis upon which relief is sought, if the party against whom the protective injunction is sought is also a parent, stepparent, or legal guardian of the minor child; or

2. Have reasonable cause to believe that the minor child is a victim of repeat sexual or dating violence to form the basis upon which relief is sought, if the party against whom the protective injunction is sought is a person other than a parent, stepparent, or legal guardian of the minor child.

(b) The sworn petition must be in substantially the following form:

PETITION FOR INJUNCTION FOR PROTECTION
AGAINST REPEAT VIOLENCE, SEXUAL
VIOLENCE, OR DATING VIOLENCE

Before me, the undersigned authority, personally appeared Petitioner   (Name)  , who has been sworn and says that the following statements are true:

1. Petitioner resides at   (address)   (A petitioner for an injunction for protection against sexual violence may furnish an address to the court in a separate confidential filing if, for safety reasons, the petitioner requires the location of his or her current residence to be confidential pursuant to s. 119.071(2)(j), Florida Statutes.)

2. Respondent resides at   (address)  .

3.a. Petitioner has suffered repeat violence as demonstrated by the fact that the respondent has:

(enumerate incidents of violence)

b. Petitioner has suffered sexual violence as demonstrated by the fact that the respondent has:   (enumerate incident of violence and include incident report number from law enforcement agency or attach notice of inmate release.)

c. Petitioner is a victim of dating violence and has reasonable cause to believe that he or she is in imminent danger of becoming the victim of another act of dating violence or has reasonable cause to believe that he or she is in imminent danger of becoming a victim of dating violence, as demonstrated by the fact that the respondent has:   (list the specific incident or incidents of violence and describe the length of time of the relationship, whether it has been in existence during the last 6 months, the nature of the relationship of a romantic or intimate nature, the frequency and type of interaction, and any other facts that characterize the relationship.)

4. Petitioner genuinely fears repeat violence by the respondent.

5. Petitioner seeks: an immediate injunction against the respondent, enjoining him or her from committing any further acts of violence; an injunction enjoining the respondent from committing any further acts of violence; and an injunction providing any terms the court deems necessary for the protection of the petitioner and the petitioner’s immediate family, including any injunctions or directives to law enforcement agencies.

(5) Upon the filing of the petition, the court shall set a hearing to be held at the earliest possible time. The respondent shall be personally served with a copy of the petition, notice of hearing, and temporary injunction, if any, prior to the hearing.

(6)(a) When it appears to the court that an immediate and present danger of violence exists, the court may grant a temporary injunction which may be granted in an ex parte hearing, pending a full hearing, and may grant such relief as the court deems proper, including an injunction enjoining the respondent from committing any acts of violence.

(b) Except as provided in s. 90.204, in a hearing ex parte for the purpose of obtaining such temporary injunction, no evidence other than the verified pleading or affidavit shall be used as evidence, unless the respondent appears at the hearing or has received reasonable notice of the hearing.

(c) Any such ex parte temporary injunction shall be effective for a fixed period not to exceed 15 days. However, an ex parte temporary injunction granted under subparagraph (2)(c)2. is effective for 15 days following the date the respondent is released from incarceration. A full hearing, as provided by this section, shall be set for a date no later than the date when the temporary injunction ceases to be effective. The court may grant a continuance of the ex parte injunction and the full hearing before or during a hearing, for good cause shown by any party.

(7) Upon notice and hearing, the court may grant such relief as the court deems proper, including an injunction:

(a) Enjoining the respondent from committing any acts of violence.

(b) Ordering such other relief as the court deems necessary for the protection of the petitioner, including injunctions or directives to law enforcement agencies, as provided in this section.

(c) The terms of the injunction shall remain in full force and effect until modified or dissolved. Either party may move at any time to modify or dissolve the injunction. Such relief may be granted in addition to other civil or criminal remedies.

(d) A temporary or final judgment on injunction for protection against repeat violence, sexual violence, or dating violence entered pursuant to this section shall, on its face, indicate that:

1. The injunction is valid and enforceable in all counties of the State of Florida.

2. Law enforcement officers may use their arrest powers pursuant to s. 901.15(6) to enforce the terms of the injunction.

3. The court had jurisdiction over the parties and matter under the laws of Florida and that reasonable notice and opportunity to be heard was given to the person against whom the order is sought sufficient to protect that person’s right to due process.

4. The date that the respondent was served with the temporary or final order, if obtainable.

(8)(a)1. The clerk of the court shall furnish a copy of the petition, notice of hearing, and temporary injunction, if any, to the sheriff or a law enforcement agency of the county where the respondent resides or can be found, who shall serve it upon the respondent as soon thereafter as possible on any day of the week and at any time of the day or night. When requested by the sheriff, the clerk of the court may transmit a facsimile copy of an injunction that has been certified by the clerk of the court, and this facsimile copy may be served in the same manner as a certified copy. Upon receiving a facsimile copy, the sheriff must verify receipt with the sender before attempting to serve it upon the respondent. In addition, if the sheriff is in possession of an injunction for protection that has been certified by the clerk of the court, the sheriff may transmit a facsimile copy of that injunction to a law enforcement officer who shall serve it in the same manner as a certified copy. The clerk of the court shall be responsible for furnishing to the sheriff such information on the respondent’s physical description and location as is required by the department to comply with the verification procedures set forth in this section. Notwithstanding any other provision of law to the contrary, the chief judge of each circuit, in consultation with the appropriate sheriff, may authorize a law enforcement agency within the chief judge’s jurisdiction to effect this type of service and to receive a portion of the service fee. No person shall be authorized or permitted to serve or execute an injunction issued under this section unless the person is a law enforcement officer as defined in chapter 943.

2. When an injunction is issued, if the petitioner requests the assistance of a law enforcement agency, the court may order that an officer from the appropriate law enforcement agency accompany the petitioner and assist in the execution or service of the injunction. A law enforcement officer shall accept a copy of an injunction for protection against repeat violence, sexual violence, or dating violence, certified by the clerk of the court, from the petitioner and immediately serve it upon a respondent who has been located but not yet served.

(b) There shall be created a Domestic, Dating, Sexual, and Repeat Violence Injunction Statewide Verification System within the Department of Law Enforcement. The department shall establish, implement, and maintain a statewide communication system capable of electronically transmitting information to and between criminal justice agencies relating to domestic violence injunctions, dating violence injunctions, sexual violence injunctions, and repeat violence injunctions issued by the courts throughout the state. Such information must include, but is not limited to, information as to the existence and status of any injunction for verification purposes.

(c)1. Within 24 hours after the court issues an injunction for protection against repeat violence, sexual violence, or dating violence or changes or vacates an injunction for protection against repeat violence, sexual violence, or dating violence, the clerk of the court must forward a copy of the injunction to the sheriff with jurisdiction over the residence of the petitioner.

2. Within 24 hours after service of process of an injunction for protection against repeat violence, sexual violence, or dating violence upon a respondent, the law enforcement officer must forward the written proof of service of process to the sheriff with jurisdiction over the residence of the petitioner.

3. Within 24 hours after the sheriff receives a certified copy of the injunction for protection against repeat violence, sexual violence, or dating violence, the sheriff must make information relating to the injunction available to other law enforcement agencies by electronically transmitting such information to the department.

4. Within 24 hours after the sheriff or other law enforcement officer has made service upon the respondent and the sheriff has been so notified, the sheriff must make information relating to the service available to other law enforcement agencies by electronically transmitting such information to the department.

5.a. Subject to available funding, the Florida Association of Court Clerks and Comptrollers shall develop an automated process by which a petitioner may request notification of service of the injunction for protection against repeat violence, sexual violence, or dating violence and other court actions related to the injunction for protection. The automated notice shall be made within 12 hours after the sheriff or other law enforcement officer serves the injunction upon the respondent. The notification must include, at a minimum, the date, time, and location where the injunction for protection against repeat violence, sexual violence, or dating violence was served. When a petitioner makes a request for notification, the clerk must apprise the petitioner of her or his right to request in writing that the information specified in sub-subparagraph b. be held exempt from public records requirements for 5 years. The Florida Association of Court Clerks and Comptrollers may apply for any available grants to fund the development of the automated process.

b. Upon implementation of the automated process, information held by clerks and law enforcement agencies in conjunction with the automated process developed under sub-subparagraph a. which reveals the home or employment telephone number, cellular telephone number, home or employment address, electronic mail address, or other electronic means of identification of a petitioner requesting notification of service of an injunction for protection against repeat violence, sexual violence, or dating violence and other court actions related to the injunction for protection is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, upon written request by the petitioner. Such information shall cease to be exempt 5 years after the receipt of the written request. Any state or federal agency that is authorized to have access to such documents by any provision of law shall be granted such access in the furtherance of such agency’s statutory duties, notwithstanding this sub-subparagraph. This sub-subparagraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2017, unless reviewed and saved from repeal through reenactment by the Legislature.

6. Within 24 hours after an injunction for protection against repeat violence, sexual violence, or dating violence is lifted, terminated, or otherwise rendered no longer effective by ruling of the court, the clerk of the court must notify the sheriff or local law enforcement agency receiving original notification of the injunction as provided in subparagraph 2. That agency shall, within 24 hours after receiving such notification from the clerk of the court, notify the department of such action of the court.

(9)(a) The court shall enforce, through a civil or criminal contempt proceeding, a violation of an injunction for protection. The court may enforce the respondent’s compliance with the injunction by imposing a monetary assessment. The clerk of the court shall collect and receive such assessments. On a monthly basis, the clerk shall transfer the moneys collected pursuant to this paragraph to the State Treasury for deposit in the Crimes Compensation Trust Fund established in s. 960.21.

(b) If the respondent is arrested by a law enforcement officer under s. 901.15(6) for committing an act of repeat violence, sexual violence, or dating violence in violation of an injunction for protection, the respondent shall be held in custody until brought before the court as expeditiously as possible for the purpose of enforcing the injunction and for admittance to bail in accordance with chapter 903 and the applicable rules of criminal procedure, pending a hearing.

(10) The petitioner or the respondent may move the court to modify or dissolve an injunction at any time.

(11) Any law enforcement officer who investigates an alleged incident of dating violence shall assist the victim to obtain medical treatment if such is required as a result of the alleged incident to which the officer responds. Any law enforcement officer who investigates an alleged incident of dating violence shall advise the victim of such violence that there is a domestic violence center from which the victim may receive services. The law enforcement officer shall give the victim immediate notice of the legal rights and remedies available on a standard form developed and distributed by the Department of Law Enforcement. As necessary, the Department of Law Enforcement shall revise the Legal Rights and Remedies Notice to Victims to include a general summary of this section, using simple English as well as Spanish, and shall distribute the notice as a model form to be used by all law enforcement agencies throughout the state. The notice shall include:

(a) The resource listing, including telephone number, for the area domestic violence center designated by the Department of Children and Families; and

(b) A copy of the following statement: “IF YOU ARE THE VICTIM OF DATING VIOLENCE, you may ask the state attorney to file a criminal complaint. You also have the right to go to court and file a petition requesting an injunction for protection from dating violence which may include, but need not be limited to, provisions that restrain the abuser from further acts of abuse; direct the abuser to leave your household; and prevent the abuser from entering your residence, school, business, or place of employment.”

(12) When a law enforcement officer investigates an allegation that an incident of dating violence has occurred, the officer shall handle the incident pursuant to the arrest policy provided in s. 901.15(7), and as developed in accordance with subsections (13), (14), and (16). Whether or not an arrest is made, the officer shall make a written police report that is complete and clearly indicates that the alleged offense was an incident of dating violence. Such report shall be given to the officer’s supervisor and filed with the law enforcement agency in a manner that will permit data on dating violence cases to be compiled. Such report must include:

(a) A description of physical injuries observed, if any.

(b) If a law enforcement officer decides not to make an arrest or decides to arrest two or more parties, the grounds for not arresting anyone or for arresting two or more parties.

(c) A statement which indicates that a copy of the legal rights and remedies notice was given to the victim.

Whenever possible, the law enforcement officer shall obtain a written statement from the victim and witnesses concerning the alleged dating violence. The officer shall submit the report to the supervisor or other person to whom the employer’s rules or policies require reports of similar allegations of criminal activity to be made. The law enforcement agency shall, without charge, send a copy of the initial police report, as well as any subsequent, supplemental, or related report, which excludes victim or witness statements or other materials that are part of an active criminal investigation and are exempt from disclosure under chapter 119, to the nearest locally certified domestic violence center within 24 hours after the agency’s receipt of the report. The report furnished to the domestic violence center must include a narrative description of the dating violence incident.

(13) Whenever a law enforcement officer determines upon probable cause that an act of dating violence has been committed within the jurisdiction, or that a person has violated a condition of pretrial release as provided in s. 903.047 and the original arrest was for an act of dating violence, the officer may arrest the person or persons suspected of its commission and charge such person or persons with the appropriate crime. The decision to arrest and charge shall not require consent of the victim or consideration of the relationship of the parties.

(14)(a) When complaints are received from two or more parties, the officers shall evaluate each complaint separately to determine whether there is probable cause for arrest.

(b) If a law enforcement officer has probable cause to believe that two or more persons have committed a misdemeanor or felony, or if two or more persons make complaints to the officer, the officer shall try to determine who was the primary aggressor. Arrest is the preferred response only with respect to the primary aggressor and not the preferred response with respect to a person who acts in a reasonable manner to protect or defend himself or herself or another family or household member from dating violence.

(15) A person who willfully violates a condition of pretrial release provided in s. 903.047, when the original arrest was for an act of dating violence as defined in this section, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and shall be held in custody until his or her first appearance.

(16) A law enforcement officer acting in good faith under this section and the officer’s employing agency shall be immune from all liability, civil or criminal, that might otherwise be incurred or imposed by reason of the officer’s or agency’s actions in carrying out the provisions of this section.

History.—s. 1, ch. 88-344; s. 70, ch. 88-381; s. 12, ch. 91-23; s. 7, ch. 94-134; s. 7, ch. 94-135; s. 14, ch. 94-170; s. 10, ch. 95-182; s. 38, ch. 95-184; s. 13, ch. 95-195; s. 1198, ch. 97-102; s. 8, ch. 97-155; s. 54, ch. 99-193; s. 21, ch. 2002-55; s. 2, ch. 2003-117; s. 1, ch. 2004-17; s. 142, ch. 2005-2; s. 1, ch. 2005-246; s. 109, ch. 2006-1; s. 2, ch. 2008-252; s. 8, ch. 2009-215; s. 2, ch. 2011-187; s. 2, ch. 2012-154; s. 297, ch. 2014-19; s. 5, ch. 2014-35; s. 3, ch. 2015-17.



784.047 - Penalties for violating protective injunction against violators.

784.047 Penalties for violating protective injunction against violators.—

(1) A person who willfully violates an injunction for protection against repeat violence, sexual violence, or dating violence, issued pursuant to s. 784.046, or a foreign protection order accorded full faith and credit pursuant to s. 741.315 by:

(a) Refusing to vacate the dwelling that the parties share;

(b) Going to, or being within 500 feet of, the petitioner’s residence, school, place of employment, or a specified place frequented regularly by the petitioner and any named family or household member;

(c) Committing an act of repeat violence, sexual violence, or dating violence against the petitioner;

(d) Committing any other violation of the injunction through an intentional unlawful threat, word, or act to do violence to the petitioner;

(e) Telephoning, contacting, or otherwise communicating with the petitioner directly or indirectly, unless the injunction specifically allows indirect contact through a third party;

(f) Knowingly and intentionally coming within 100 feet of the petitioner’s motor vehicle, whether or not that vehicle is occupied;

(g) Defacing or destroying the petitioner’s personal property, including the petitioner’s motor vehicle; or

(h) Refusing to surrender firearms or ammunition if ordered to do so by the court,

commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, except as provided in subsection (2).

(2) A person who has two or more prior convictions for violation of an injunction or foreign protection order, and who subsequently commits a violation of any injunction or foreign protection order against the same victim, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. For purposes of this subsection, the term “conviction” means a determination of guilt which is the result of a plea or a trial, regardless of whether adjudication is withheld or a plea of nolo contendere is entered.

History.—s. 7, ch. 95-195; s. 9, ch. 97-155; s. 22, ch. 2002-55; s. 2, ch. 2004-17; s. 1, ch. 2011-146; s. 2, ch. 2016-187.



784.048 - Stalking; definitions; penalties.

784.048 Stalking; definitions; penalties.—

(1) As used in this section, the term:

(a) “Harass” means to engage in a course of conduct directed at a specific person which causes substantial emotional distress to that person and serves no legitimate purpose.

(b) “Course of conduct” means a pattern of conduct composed of a series of acts over a period of time, however short, which evidences a continuity of purpose. The term does not include constitutionally protected activity such as picketing or other organized protests.

(c) “Credible threat” means a verbal or nonverbal threat, or a combination of the two, including threats delivered by electronic communication or implied by a pattern of conduct, which places the person who is the target of the threat in reasonable fear for his or her safety or the safety of his or her family members or individuals closely associated with the person, and which is made with the apparent ability to carry out the threat to cause such harm. It is not necessary to prove that the person making the threat had the intent to actually carry out the threat. The present incarceration of the person making the threat is not a bar to prosecution under this section.

(d) “Cyberstalk” means to engage in a course of conduct to communicate, or to cause to be communicated, words, images, or language by or through the use of electronic mail or electronic communication, directed at a specific person, causing substantial emotional distress to that person and serving no legitimate purpose.

(2) A person who willfully, maliciously, and repeatedly follows, harasses, or cyberstalks another person commits the offense of stalking, a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) A person who willfully, maliciously, and repeatedly follows, harasses, or cyberstalks another person and makes a credible threat to that person commits the offense of aggravated stalking, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) A person who, after an injunction for protection against repeat violence, sexual violence, or dating violence pursuant to s. 784.046, or an injunction for protection against domestic violence pursuant to s. 741.30, or after any other court-imposed prohibition of conduct toward the subject person or that person’s property, knowingly, willfully, maliciously, and repeatedly follows, harasses, or cyberstalks another person commits the offense of aggravated stalking, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) A person who willfully, maliciously, and repeatedly follows, harasses, or cyberstalks a child under 16 years of age commits the offense of aggravated stalking, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) A law enforcement officer may arrest, without a warrant, any person that he or she has probable cause to believe has violated this section.

(7) A person who, after having been sentenced for a violation of s. 794.011, s. 800.04, or s. 847.0135(5) and prohibited from contacting the victim of the offense under s. 921.244, willfully, maliciously, and repeatedly follows, harasses, or cyberstalks the victim commits the offense of aggravated stalking, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(8) The punishment imposed under this section shall run consecutive to any former sentence imposed for a conviction for any offense under s. 794.011, s. 800.04, or s. 847.0135(5).

(9)(a) The sentencing court shall consider, as a part of any sentence, issuing an order restraining the defendant from any contact with the victim, which may be valid for up to 10 years, as determined by the court. It is the intent of the Legislature that the length of any such order be based upon the seriousness of the facts before the court, the probability of future violations by the perpetrator, and the safety of the victim and his or her family members or individuals closely associated with the victim.

(b) The order may be issued by the court even if the defendant is sentenced to a state prison or a county jail or even if the imposition of the sentence is suspended and the defendant is placed on probation.

History.—s. 1, ch. 92-208; s. 29, ch. 94-134; s. 29, ch. 94-135; s. 2, ch. 97-27; s. 23, ch. 2002-55; s. 1, ch. 2003-23; s. 3, ch. 2004-17; s. 3, ch. 2004-256; s. 17, ch. 2008-172; s. 2, ch. 2012-153.



784.0485 - Stalking; injunction; powers and duties of court and clerk; petition; notice and hearing; temporary injunction; issuance of injunction; statewide verification system; enforcement.

784.0485 Stalking; injunction; powers and duties of court and clerk; petition; notice and hearing; temporary injunction; issuance of injunction; statewide verification system; enforcement.—

(1) There is created a cause of action for an injunction for protection against stalking. For the purposes of injunctions for protection against stalking under this section, the offense of stalking shall include the offense of cyberstalking.

(a) A person who is the victim of stalking or the parent or legal guardian of a minor child who is living at home who seeks an injunction for protection against stalking on behalf of the minor child has standing in the circuit court to file a sworn petition for an injunction for protection against stalking.

(b) The cause of action for an injunction for protection may be sought regardless of whether any other cause of action is currently pending between the parties. However, the pendency of any such cause of action shall be alleged in the petition.

(c) The cause of action for an injunction may be sought by any affected person.

(d) The cause of action for an injunction does not require either party to be represented by an attorney.

(e) The court may not issue mutual orders of protection; however, the court is not precluded from issuing separate injunctions for protection against stalking if each party has complied with this section. Compliance with this section may not be waived.

(f) Notwithstanding chapter 47, a petition for an injunction for protection against stalking may be filed in the circuit where the petitioner currently or temporarily resides, where the respondent resides, or where the stalking occurred. There is no minimum requirement of residency to petition for an injunction for protection.

(2)(a) Notwithstanding any other law, the clerk of court may not assess a filing fee to file a petition for protection against stalking. However, subject to legislative appropriation, the clerk of the circuit court may, on a quarterly basis, submit to the Office of the State Courts Administrator a certified request for reimbursement for petitions for protection against stalking issued by the court, at the rate of $40 per petition. The request for reimbursement shall be submitted in the form and manner prescribed by the Office of the State Courts Administrator. From this reimbursement, the clerk shall pay any law enforcement agency serving the injunction the fee requested by the law enforcement agency; however, this fee may not exceed $20.

(b) A bond is not required by the court for the entry of an injunction.

(c)1. The clerk of the court shall assist petitioners in seeking both injunctions for protection against stalking and enforcement of a violation thereof as specified in this section.

2. All offices of the clerk of the court shall provide simplified petition forms for the injunction and any modifications to and the enforcement thereof, including instructions for completion.

3. The clerk of the court shall ensure the petitioner’s privacy to the extent practicable while completing the forms for an injunction for protection against stalking.

4. The clerk of the court shall provide a petitioner with a minimum of two certified copies of the order of injunction, one of which is serviceable and will inform the petitioner of the process for service and enforcement.

5. The clerk of the court and appropriate staff in each county shall receive training in the effective assistance of petitioners as provided or approved by the Florida Association of Court Clerks and Comptrollers.

6. The clerk of the court in each county shall make available informational brochures on stalking when such a brochure is provided by the local certified domestic violence center or certified rape crisis center.

7. The clerk of the court in each county shall distribute a statewide uniform informational brochure to petitioners at the time of filing for an injunction for protection against stalking when such brochures become available. The brochure must include information about the effect of giving the court false information.

(3)(a) The sworn petition shall allege the existence of such stalking and shall include the specific facts and circumstances for which relief is sought.

(b) The sworn petition shall be in substantially the following form:

PETITION FOR INJUNCTION
FOR PROTECTION AGAINST STALKING

Before me, the undersigned authority, personally appeared Petitioner   (Name)  , who has been sworn and says that the following statements are true:

1. Petitioner resides at:   (address)

(Petitioner may furnish the address to the court in a separate confidential filing if, for safety reasons, the petitioner requires the location of the current residence to be confidential.)

2. Respondent resides at:   (last known address)

3. Respondent’s last known place of employment:   (name of business and address)

4. Physical description of respondent:

5. Race:

6. Sex:

7. Date of birth:

8. Height:

9. Weight:

10. Eye color:

11. Hair color:

12. Distinguishing marks or scars:

13. Aliases of respondent:

(c) The petitioner shall describe any other cause of action currently pending between the petitioner and respondent. The petitioner shall also describe any previous attempt by the petitioner to obtain an injunction for protection against stalking in this or any other circuit, and the result of that attempt. (Case numbers should be included, if available.)

(d) The petition must provide space for the petitioner to specifically allege that he or she is a victim of stalking because respondent has:

(Mark all sections that apply and describe in the spaces below the incidents of stalking specifying when and where they occurred, including, but not limited to, locations such as a home, school, or place of employment.)

Committed stalking.

Previously threatened, harassed, stalked, cyberstalked, or physically abused the petitioner.

Threatened to harm the petitioner or family members or individuals closely associated with the petitioner.

Intentionally injured or killed a family pet.

Used, or threatened to use, against the petitioner any weapons such as guns or knives.

A criminal history involving violence or the threat of violence, if known.

Another order of protection issued against him or her previously or from another jurisdiction, if known.

Destroyed personal property, including, but not limited to, telephones or other communication equipment, clothing, or other items belonging to the petitioner.

(e) The petitioner seeks an injunction:

(Mark appropriate section or sections.)

Immediately restraining the respondent from committing any acts of stalking.

Restraining the respondent from committing any acts of stalking.

Providing any terms the court deems necessary for the protection of a victim of stalking, including any injunctions or directives to law enforcement agencies.

(f) Every petition for an injunction against stalking must contain, directly above the signature line, a statement in all capital letters and bold type not smaller than the surrounding text, as follows:

I HAVE READ EVERY STATEMENT MADE IN THIS PETITION AND EACH STATEMENT IS TRUE AND CORRECT. I UNDERSTAND THAT THE STATEMENTS MADE IN THIS PETITION ARE BEING MADE UNDER PENALTY OF PERJURY, PUNISHABLE AS PROVIDED IN SECTION 837.02, FLORIDA STATUTES.

(initials)

(4) Upon the filing of the petition, the court shall set a hearing to be held at the earliest possible time. The respondent shall be personally served with a copy of the petition, notice of hearing, and temporary injunction, if any, before the hearing.

(5)(a) If it appears to the court that stalking exists, the court may grant a temporary injunction ex parte, pending a full hearing, and may grant such relief as the court deems proper, including an injunction restraining the respondent from committing any act of stalking.

(b) Except as provided in s. 90.204, in a hearing ex parte for the purpose of obtaining such ex parte temporary injunction, evidence other than verified pleadings or affidavits may not be used as evidence, unless the respondent appears at the hearing or has received reasonable notice of the hearing. A denial of a petition for an ex parte injunction shall be by written order noting the legal grounds for denial. If the only ground for denial is no appearance of an immediate and present danger of stalking, the court shall set a full hearing on the petition for injunction with notice at the earliest possible time. This paragraph does not affect a petitioner’s right to promptly amend any petition, or otherwise be heard in person on any petition consistent with the Florida Rules of Civil Procedure.

(c) Any such ex parte temporary injunction is effective for a fixed period not to exceed 15 days. A full hearing, as provided in this section, shall be set for a date no later than the date when the temporary injunction ceases to be effective. The court may grant a continuance of the hearing before or during a hearing for good cause shown by any party, which shall include a continuance to obtain service of process. An injunction shall be extended if necessary to remain in full force and effect during any period of continuance.

(6)(a) Upon notice and hearing, when it appears to the court that the petitioner is the victim of stalking, the court may grant such relief as the court deems proper, including an injunction:

1. Restraining the respondent from committing any act of stalking.

2. Ordering the respondent to participate in treatment, intervention, or counseling services to be paid for by the respondent.

3. Referring a petitioner to appropriate services. The court may provide the petitioner with a list of certified domestic violence centers, certified rape crisis centers, and other appropriate referrals in the circuit which the petitioner may contact.

4. Ordering such other relief as the court deems necessary for the protection of a victim of stalking, including injunctions or directives to law enforcement agencies, as provided in this section.

(b) The terms of an injunction restraining the respondent under subparagraph (a)1. or ordering other relief for the protection of the victim under subparagraph (a)4. shall remain in effect until modified or dissolved. Either party may move at any time to modify or dissolve the injunction. Specific allegations are not required. Such relief may be granted in addition to other civil or criminal remedies.

(c) A temporary or final judgment on injunction for protection against stalking entered pursuant to this section shall, on its face, indicate:

1. That the injunction is valid and enforceable in all counties of this state.

2. That law enforcement officers may use their arrest powers pursuant to s. 901.15(6) to enforce the terms of the injunction.

3. That the court has jurisdiction over the parties and matter under the laws of this state and that reasonable notice and opportunity to be heard was given to the person against whom the order is sought sufficient to protect that person’s right to due process.

4. The date that the respondent was served with the temporary or final order, if obtainable.

(d) The fact that a separate order of protection is granted to each opposing party is not legally sufficient to deny any remedy to either party or to prove that the parties are equally at fault or equally endangered.

(e) A final judgment on an injunction for protection against stalking entered pursuant to this section must, on its face, provide that it is a violation of s. 790.233 and a misdemeanor of the first degree for the respondent to have in his or her care, custody, possession, or control any firearm or ammunition.

(f) All proceedings under this subsection shall be recorded. Recording may be by electronic means as provided by the Rules of Judicial Administration.

(7) The court shall allow an advocate from a state attorney’s office, a law enforcement agency, a certified rape crisis center, or a certified domestic violence center who is registered under s. 39.905 to be present with the petitioner or respondent during any court proceedings or hearings related to the injunction for protection if the petitioner or respondent has made such a request and the advocate is able to be present.

(8)(a)1. The clerk of the court shall furnish a copy of the petition, notice of hearing, and temporary injunction, if any, to the sheriff or a law enforcement agency of the county where the respondent resides or can be found, who shall serve it upon the respondent as soon thereafter as possible on any day of the week and at any time of the day or night. When requested by the sheriff, the clerk of the court may transmit a facsimile copy of an injunction that has been certified by the clerk of the court, and this facsimile copy may be served in the same manner as a certified copy. Upon receiving a facsimile copy, the sheriff must verify receipt with the sender before attempting to serve it on the respondent. In addition, if the sheriff is in possession of an injunction for protection that has been certified by the clerk of the court, the sheriff may transmit a facsimile copy of that injunction to a law enforcement officer who shall serve it in the same manner as a certified copy. The clerk of the court shall furnish to the sheriff such information concerning the respondent’s physical description and location as is required by the Department of Law Enforcement to comply with the verification procedures set forth in this section. Notwithstanding any other law, the chief judge of each circuit, in consultation with the appropriate sheriff, may authorize a law enforcement agency within the jurisdiction to effect service. A law enforcement agency serving injunctions pursuant to this section shall use service and verification procedures consistent with those of the sheriff.

2. If an injunction is issued and the petitioner requests the assistance of a law enforcement agency, the court may order that an officer from the appropriate law enforcement agency accompany the petitioner to assist in the execution or service of the injunction. A law enforcement officer shall accept a copy of an injunction for protection against stalking, certified by the clerk of the court, from the petitioner and immediately serve it upon a respondent who has been located but not yet served.

3. An order issued, changed, continued, extended, or vacated subsequent to the original service of documents enumerated under subparagraph 1. shall be certified by the clerk of the court and delivered to the parties at the time of the entry of the order. The parties may acknowledge receipt of such order in writing on the face of the original order. If a party fails or refuses to acknowledge the receipt of a certified copy of an order, the clerk shall note on the original order that service was effected. If delivery at the hearing is not possible, the clerk shall mail certified copies of the order to the parties at the last known address of each party. Service by mail is complete upon mailing. When an order is served pursuant to this subsection, the clerk shall prepare a written certification to be placed in the court file specifying the time, date, and method of service and shall notify the sheriff.

4. If the respondent has been served previously with a temporary injunction and has failed to appear at the initial hearing on the temporary injunction, any subsequent petition for injunction seeking an extension of time may be served on the respondent by the clerk of the court by certified mail in lieu of personal service by a law enforcement officer.

(b)1. Within 24 hours after the court issues an injunction for protection against stalking or changes, continues, extends, or vacates an injunction for protection against stalking, the clerk of the court must forward a certified copy of the injunction for service to the sheriff having jurisdiction over the residence of the petitioner. The injunction must be served in accordance with this subsection.

2. Within 24 hours after service of process of an injunction for protection against stalking upon a respondent, the law enforcement officer must forward the written proof of service of process to the sheriff having jurisdiction over the residence of the petitioner.

3. Within 24 hours after the sheriff receives a certified copy of the injunction for protection against stalking, the sheriff must make information relating to the injunction available to other law enforcement agencies by electronically transmitting such information to the Department of Law Enforcement.

4. Within 24 hours after the sheriff or other law enforcement officer has made service upon the respondent and the sheriff has been so notified, the sheriff must make information relating to the service available to other law enforcement agencies by electronically transmitting such information to the Department of Law Enforcement.

5. Within 24 hours after an injunction for protection against stalking is vacated, terminated, or otherwise rendered no longer effective by ruling of the court, the clerk of the court must notify the sheriff receiving original notification of the injunction as provided in subparagraph 2. That agency shall, within 24 hours after receiving such notification from the clerk of the court, notify the Department of Law Enforcement of such action of the court.

(9)(a) The court may enforce a violation of an injunction for protection against stalking through a civil or criminal contempt proceeding, or the state attorney may prosecute it as a criminal violation under s. 784.0487. Any assessments or fines ordered by the court enforcing such an injunction shall be collected by the clerk of the court and transferred on a monthly basis to the State Treasury for deposit into the Domestic Violence Trust Fund.

(b) If the respondent is arrested by a law enforcement officer under s. 901.15(6) or for a violation of s. 784.0487, the respondent shall be held in custody until brought before the court as expeditiously as possible for the purpose of enforcing the injunction and for admittance to bail in accordance with chapter 903 and the applicable rules of criminal procedure, pending a hearing.

(10) The petitioner or the respondent may move the court to modify or dissolve an injunction at any time.

History.—s. 3, ch. 2012-153; s. 6, ch. 2014-35; s. 6, ch. 2016-187.



784.0487 - Violation of an injunction for protection against stalking or cyberstalking.

784.0487 Violation of an injunction for protection against stalking or cyberstalking.—

(1) If the injunction for protection against stalking or cyberstalking has been violated and the respondent has not been arrested, the petitioner may contact the clerk of the circuit court of the county in which the violation is alleged to have occurred. The clerk shall assist the petitioner in preparing an affidavit in support of reporting the violation or directing the petitioner to the office operated by the court that has been designated by the chief judge of that circuit as the central intake point for violations of injunctions for protection where the petitioner can receive assistance in the preparation of the affidavit in support of the violation.

(2) The affidavit shall be immediately forwarded by the office assisting the petitioner to the state attorney of that circuit and to such judge as the chief judge determines to be the recipient of affidavits of violations of an injunction. If the affidavit alleges that a crime has been committed, the office assisting the petitioner shall also forward a copy of the petitioner’s affidavit to the appropriate law enforcement agency for investigation. No later than 20 days after receiving the initial report, the local law enforcement agency shall complete its investigation and forward a report to the state attorney. The policy adopted by the state attorney in each circuit under s. 741.2901(2) shall include a policy regarding intake of alleged violations of injunctions for protection against stalking or cyberstalking under this section. The intake shall be supervised by a state attorney who has been designated and assigned to handle stalking or cyberstalking cases. The state attorney shall determine within 30 working days whether his or her office will file criminal charges or prepare a motion for an order to show cause as to why the respondent should not be held in criminal contempt, or prepare both as alternative findings, or file notice that the case remains under investigation or is pending subject to some other action.

(3) If the court has knowledge that the petitioner or another person is in immediate danger if the court does not act before the decision of the state attorney to proceed, the court shall immediately issue an order of appointment of the state attorney to file a motion for an order to show cause as to why the respondent should not be held in contempt. If the court does not issue an order of appointment of the state attorney, it shall immediately notify the state attorney that the court is proceeding to enforce the violation through criminal contempt.

(4)(a) A person who willfully violates an injunction for protection against stalking or cyberstalking issued pursuant to s. 784.0485, or a foreign protection order accorded full faith and credit pursuant to s. 741.315, by:

1. Going to, or being within 500 feet of, the petitioner’s residence, school, place of employment, or a specified place frequented regularly by the petitioner and any named family members or individuals closely associated with the petitioner;

2. Committing an act of stalking against the petitioner;

3. Committing any other violation of the injunction through an intentional unlawful threat, word, or act to do violence to the petitioner;

4. Telephoning, contacting, or otherwise communicating with the petitioner, directly or indirectly, unless the injunction specifically allows indirect contact through a third party;

5. Knowingly and intentionally coming within 100 feet of the petitioner’s motor vehicle, whether or not that vehicle is occupied;

6. Defacing or destroying the petitioner’s personal property, including the petitioner’s motor vehicle; or

7. Refusing to surrender firearms or ammunition if ordered to do so by the court,

commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, except as provided in paragraph (b).

(b) A person who has two or more prior convictions for violation of an injunction or foreign protection order, and who subsequently commits a violation of any injunction or foreign protection order against the same victim, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. For purposes of this paragraph, the term “conviction” means a determination of guilt that is the result of a plea or a trial, regardless of whether adjudication is withheld or a plea of nolo contendere is entered.

(5) A person who suffers an injury or loss as a result of a violation of an injunction for protection against stalking or cyberstalking may be awarded economic damages for that injury or loss by the court issuing the injunction. Damages include costs and attorney fees for enforcement of the injunction.

History.—s. 4, ch. 2012-153; s. 3, ch. 2016-187.



784.049 - Sexual cyberharassment.

784.049 Sexual cyberharassment.—

(1) The Legislature finds that:

(a) A person depicted in a sexually explicit image taken with the person’s consent has a reasonable expectation that the image will remain private.

(b) It is becoming a common practice for persons to publish a sexually explicit image of another to Internet websites without the depicted person’s consent, for no legitimate purpose, with the intent of causing substantial emotional distress to the depicted person.

(c) When such images are published on Internet websites, they are able to be viewed indefinitely by persons worldwide and are able to be easily reproduced and shared.

(d) The publication of such images on Internet websites creates a permanent record of the depicted person’s private nudity or private sexually explicit conduct.

(e) The existence of such images on Internet websites causes those depicted in such images significant psychological harm.

(f) Safeguarding the psychological well-being of persons depicted in such images is compelling.

(2) As used in this section, the term:

(a) “Image” includes, but is not limited to, any photograph, picture, motion picture, film, video, or representation.

(b) “Personal identification information” has the same meaning as provided in s. 817.568.

(c) “Sexually cyberharass” means to publish a sexually explicit image of a person that contains or conveys the personal identification information of the depicted person to an Internet website without the depicted person’s consent, for no legitimate purpose, with the intent of causing substantial emotional distress to the depicted person.

(d) “Sexually explicit image” means any image depicting nudity, as defined in s. 847.001, or depicting a person engaging in sexual conduct, as defined in s. 847.001.

(3)(a) Except as provided in paragraph (b), a person who willfully and maliciously sexually cyberharasses another person commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A person who has one prior conviction for sexual cyberharassment and who commits a second or subsequent sexual cyberharassment commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4)(a) A law enforcement officer may arrest, without a warrant, any person that he or she has probable cause to believe has violated this section.

(b) Upon proper affidavits being made, a search warrant may be issued to further investigate violations of this section, including warrants issued to search a private dwelling.

(5) An aggrieved person may initiate a civil action against a person who violates this section to obtain all appropriate relief in order to prevent or remedy a violation of this section, including the following:

(a) Injunctive relief.

(b) Monetary damages to include $5,000 or actual damages incurred as a result of a violation of this section, whichever is greater.

(c) Reasonable attorney fees and costs.

(6) The criminal and civil penalties of this section do not apply to:

(a) A provider of an interactive computer service as defined in 47 U.S.C. s. 230(f), information service as defined in 47 U.S.C. s. 153, or communications service as defined in s. 202.11, that provides the transmission, storage, or caching of electronic communications or messages of others; other related telecommunications or commercial mobile radio service; or content provided by another person; or

(b) A law enforcement officer, as defined in s. 943.10, or any local, state, federal, or military law enforcement agency, that publishes a sexually explicit image in connection with the performance of his or her duties as a law enforcement officer, or law enforcement agency.

(7) A violation of this section is committed within this state if any conduct that is an element of the offense, or any harm to the depicted person resulting from the offense, occurs within this state.

History.—s. 1, ch. 2015-24.



784.05 - Culpable negligence.

784.05 Culpable negligence.—

(1) Whoever, through culpable negligence, exposes another person to personal injury commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Whoever, through culpable negligence, inflicts actual personal injury on another commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Whoever violates subsection (1) by storing or leaving a loaded firearm within the reach or easy access of a minor commits, if the minor obtains the firearm and uses it to inflict injury or death upon himself or herself or any other person, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. However, this subsection does not apply:

(a) If the firearm was stored or left in a securely locked box or container or in a location which a reasonable person would have believed to be secure, or was securely locked with a trigger lock;

(b) If the minor obtains the firearm as a result of an unlawful entry by any person;

(c) To injuries resulting from target or sport shooting accidents or hunting accidents; or

(d) To members of the Armed Forces, National Guard, or State Militia, or to police or other law enforcement officers, with respect to firearm possession by a minor which occurs during or incidental to the performance of their official duties.

When any minor child is accidentally shot by another family member, no arrest shall be made pursuant to this subsection prior to 7 days after the date of the shooting. With respect to any parent or guardian of any deceased minor, the investigating officers shall file all findings and evidence with the state attorney’s office with respect to violations of this subsection. The state attorney shall evaluate such evidence and shall take such action as he or she deems appropriate under the circumstances and may file an information against the appropriate parties.

1(4) As used in this act, the term “minor” means any person under the age of 16.

History.—s. 1, ch. 5212, 1903; GS 3229; RGS 5062; CGL 7164; s. 733, ch. 71-136; s. 21, ch. 74-383; s. 11, ch. 75-298; ss. 3, 7, ch. 89-534; s. 1199, ch. 97-102.

1Note.—Also published at s. 790.174(3).



784.062 - Misuse of laser lighting devices.

784.062 Misuse of laser lighting devices.—

(1) As used in subsection (2), the term “laser lighting device” means a handheld device, not affixed to a firearm, which emits a laser beam that is designed to be used by the operator as a pointer or highlighter to indicate, mark, or identify a specific position, place, item, or object. As used in subsection (3), the term “laser lighting device” means any device designed or used to amplify electromagnetic radiation by stimulated emission.

(2) Any person who knowingly and willfully shines, points, or focuses the beam of a laser lighting device at a law enforcement officer, engaged in the performance of his or her official duties, in such a manner that would cause a reasonable person to believe that a firearm is pointed at him or her commits a noncriminal violation, punishable as provided in s. 775.083.

(3)(a) Any person who knowingly and willfully shines, points, or focuses the beam of a laser lighting device on an individual operating a motor vehicle, vessel, or aircraft commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who knowingly and willfully shines, points, or focuses the beam of a laser lighting device on an individual operating a motor vehicle, vessel, or aircraft and such act results in bodily injury commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 2002-80; s. 1, ch. 2005-159.



784.07 - Assault or battery of law enforcement officers, firefighters, emergency medical care providers, public transit employees or agents, or other specified officers; reclassification of offenses; minimum sentences.

784.07 Assault or battery of law enforcement officers, firefighters, emergency medical care providers, public transit employees or agents, or other specified officers; reclassification of offenses; minimum sentences.—

(1) As used in this section, the term:

(a) “Emergency medical care provider” means an ambulance driver, emergency medical technician, paramedic, registered nurse, physician as defined in s. 401.23, medical director as defined in s. 401.23, or any person authorized by an emergency medical service licensed under chapter 401 who is engaged in the performance of his or her duties. The term “emergency medical care provider” also includes physicians, employees, agents, or volunteers of hospitals as defined in chapter 395, who are employed, under contract, or otherwise authorized by a hospital to perform duties directly associated with the care and treatment rendered by the hospital’s emergency department or the security thereof.

(b) “Firefighter” means any person employed by any public employer of this state whose duty it is to extinguish fires; to protect life or property; or to enforce municipal, county, and state fire prevention codes, as well as any law pertaining to the prevention and control of fires.

(c) “Law enforcement explorer” means any person who is a current member of a law enforcement agency’s explorer program and who is performing functions other than those required to be performed by sworn law enforcement officers on behalf of a law enforcement agency while under the direct physical supervision of a sworn officer of that agency and wearing a uniform that bears at least one patch that clearly identifies the law enforcement agency that he or she represents.

(d) “Law enforcement officer” includes a law enforcement officer, a correctional officer, a correctional probation officer, a part-time law enforcement officer, a part-time correctional officer, an auxiliary law enforcement officer, and an auxiliary correctional officer, as those terms are respectively defined in s. 943.10, and any county probation officer; an employee or agent of the Department of Corrections who supervises or provides services to inmates; an officer of the Florida Commission on Offender Review; a federal law enforcement officer as defined in s. 901.1505; and law enforcement personnel of the Fish and Wildlife Conservation Commission or the Department of Law Enforcement.

(e) “Public transit employees or agents” means bus operators, train operators, revenue collectors, security personnel, equipment maintenance personnel, or field supervisors, who are employees or agents of a transit agency as described in s. 812.015(1)(l).

(f) “Railroad special officer” means a person employed by a Class I, Class II, or Class III railroad and appointed or pending appointment by the Governor pursuant to s. 354.01.

(2) Whenever any person is charged with knowingly committing an assault or battery upon a law enforcement officer, a firefighter, an emergency medical care provider, a railroad special officer, a traffic accident investigation officer as described in s. 316.640, a nonsworn law enforcement agency employee who is certified as an agency inspector, a blood alcohol analyst, or a breath test operator while such employee is in uniform and engaged in processing, testing, evaluating, analyzing, or transporting a person who is detained or under arrest for DUI, a law enforcement explorer, a traffic infraction enforcement officer as described in s. 316.640, a parking enforcement specialist as defined in s. 316.640, a person licensed as a security officer as defined in s. 493.6101 and wearing a uniform that bears at least one patch or emblem that is visible at all times that clearly identifies the employing agency and that clearly identifies the person as a licensed security officer, or a security officer employed by the board of trustees of a community college, while the officer, firefighter, emergency medical care provider, railroad special officer, traffic accident investigation officer, traffic infraction enforcement officer, inspector, analyst, operator, law enforcement explorer, parking enforcement specialist, public transit employee or agent, or security officer is engaged in the lawful performance of his or her duties, the offense for which the person is charged shall be reclassified as follows:

(a) In the case of assault, from a misdemeanor of the second degree to a misdemeanor of the first degree.

(b) In the case of battery, from a misdemeanor of the first degree to a felony of the third degree.

(c) In the case of aggravated assault, from a felony of the third degree to a felony of the second degree. Notwithstanding any other provision of law, any person convicted of aggravated assault upon a law enforcement officer shall be sentenced to a minimum term of imprisonment of 3 years.

(d) In the case of aggravated battery, from a felony of the second degree to a felony of the first degree. Notwithstanding any other provision of law, any person convicted of aggravated battery of a law enforcement officer shall be sentenced to a minimum term of imprisonment of 5 years.

(3) Any person who is convicted of a battery under paragraph (2)(b) and, during the commission of the offense, such person possessed:

(a) A “firearm” or “destructive device” as those terms are defined in s. 790.001, shall be sentenced to a minimum term of imprisonment of 3 years.

(b) A semiautomatic firearm and its high-capacity detachable box magazine, as defined in s. 775.087(3), or a machine gun as defined in s. 790.001, shall be sentenced to a minimum term of imprisonment of 8 years.

Notwithstanding s. 948.01, adjudication of guilt or imposition of sentence shall not be suspended, deferred, or withheld, and the defendant is not eligible for statutory gain-time under s. 944.275 or any form of discretionary early release, other than pardon or executive clemency, or conditional medical release under s. 947.149, prior to serving the minimum sentence.

History.—s. 1, ch. 76-75; s. 1, ch. 77-174; s. 22, ch. 79-8; s. 1, ch. 80-43; s. 1, ch. 85-33; s. 39, ch. 88-122; s. 2, ch. 88-177; s. 3, ch. 88-373; ss. 52, 55, 57, ch. 88-381; s. 43, ch. 89-526; s. 3, ch. 91-174; s. 12, ch. 93-230; s. 472, ch. 94-356; s. 20, ch. 95-184; s. 1, ch. 96-293; s. 57, ch. 96-388; s. 32, ch. 97-280; s. 1, ch. 98-97; s. 96, ch. 99-3; s. 4, ch. 99-188; s. 227, ch. 99-245; s. 315, ch. 99-248; ss. 1, 2, ch. 2002-209; s. 1, ch. 2006-127; s. 1, ch. 2007-112; s. 1, ch. 2009-102; s. 3, ch. 2010-117; s. 27, ch. 2012-88; s. 2, ch. 2013-114; s. 15, ch. 2014-191.



784.071 - Assault or battery on a law enforcement officer; missing while in line of duty; blue alert.

784.071 Assault or battery on a law enforcement officer; missing while in line of duty; blue alert.—

(1) At the request of an authorized person employed at a law enforcement agency, the Department of Law Enforcement, in cooperation with the Department of Highway Safety and Motor Vehicles and the Department of Transportation, shall activate the emergency alert system and issue a blue alert if all of the following conditions are met:

(a)1. A law enforcement officer has been killed, has suffered serious bodily injury, or has been assaulted with a deadly weapon; or

2. A law enforcement officer is missing while in the line of duty under circumstances evidencing concern for the law enforcement officer’s safety;

(b) The suspect has fled the scene of the offense;

(c) The law enforcement agency investigating the offense determines that the suspect poses an imminent threat to the public or to other law enforcement officers;

(d) A detailed description of the suspect’s vehicle, or other means of escape, or the license plate of the suspect’s vehicle is available for broadcasting;

(e) Dissemination of available information to the public may help avert further harm or assist in the apprehension of the suspect; and

(f) If the law enforcement officer is missing, there is sufficient information available relating to the officer’s last known location and physical description, and the description of any vehicle involved, including the license plate number or other identifying information, to be broadcast to the public and other law enforcement agencies, which could assist in locating the missing law enforcement officer.

(2)(a) The blue alert shall be immediately disseminated to the public through the emergency alert system by broadcasting the alert on television, radio, and the dynamic message signs that are located along the state’s highways.

(b) If a traffic emergency arises requiring that information pertaining to the traffic emergency be displayed on a highway message sign in lieu of the blue alert information, the agency responsible for displaying information on the highway message sign is not in violation of this section.

History.—s. 1, ch. 2011-72.



784.074 - Assault or battery on sexually violent predators detention or commitment facility staff; reclassification of offenses.

784.074 Assault or battery on sexually violent predators detention or commitment facility staff; reclassification of offenses.—

(1) Whenever a person is charged with committing an assault or aggravated assault or a battery or aggravated battery upon a staff member of a sexually violent predators detention or commitment facility as defined in part V of chapter 394, while the staff member is engaged in the lawful performance of his or her duties and when the person committing the offense knows or has reason to know the identity or employment of the victim, the offense for which the person is charged shall be reclassified as follows:

(a) In the case of aggravated battery, from a felony of the second degree to a felony of the first degree.

(b) In the case of an aggravated assault, from a felony of the third degree to a felony of the second degree.

(c) In the case of battery, from a misdemeanor of the first degree to a felony of the third degree.

(d) In the case of assault, from a misdemeanor of the second degree to a misdemeanor of the first degree.

(2) For purposes of this section, a staff member of the facilities listed includes persons employed by the Department of Children and Families, persons employed at facilities licensed by the Department of Children and Families, and persons employed at facilities operated under a contract with the Department of Children and Families.

History.—s. 1, ch. 2001-244; s. 116, ch. 2002-1; s. 298, ch. 2014-19.



784.075 - Battery on detention or commitment facility staff or a juvenile probation officer.

784.075 Battery on detention or commitment facility staff or a juvenile probation officer.—A person who commits a battery on a juvenile probation officer, as defined in s. 984.03 or s. 985.03, on other staff of a detention center or facility as defined in s. 984.03(19) or s. 985.03, or on a staff member of a commitment facility as defined in s. 985.03, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. For purposes of this section, a staff member of the facilities listed includes persons employed by the Department of Juvenile Justice, persons employed at facilities licensed by the Department of Juvenile Justice, and persons employed at facilities operated under a contract with the Department of Juvenile Justice.

History.—s. 13, ch. 93-230; s. 71, ch. 94-209; s. 21, ch. 95-152; s. 3, ch. 96-398; s. 49, ch. 98-280; s. 160, ch. 98-403; s. 97, ch. 99-3; s. 24, ch. 99-284; s. 1, ch. 2000-134; s. 9, ch. 2000-135; s. 23, ch. 2001-64; s. 15, ch. 2005-263.



784.076 - Battery on health services personnel.

784.076 Battery on health services personnel.—A juvenile who has been committed to or detained by the Department of Juvenile Justice pursuant to a court order, who commits battery upon a person who provides health services commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. As used in this section, the term “health services” means preventive, diagnostic, curative, or rehabilitative services and includes alcohol treatment, drug abuse treatment, and mental health services.

History.—s. 57, ch. 95-267.



784.078 - Battery of facility employee by throwing, tossing, or expelling certain fluids or materials.

784.078 Battery of facility employee by throwing, tossing, or expelling certain fluids or materials.—

(1) As used in this section, the term “facility” means a state correctional institution defined in s. 944.02(8); a private correctional facility defined in s. 944.710 or under chapter 957; a county, municipal, or regional jail or other detention facility of local government under chapter 950 or chapter 951; or a secure facility operated and maintained by the Department of Corrections or the Department of Juvenile Justice.

(2)(a) As used in this section, the term “employee” includes any person employed by or performing contractual services for a public or private entity operating a facility or any person employed by or performing contractual services for the corporation operating the prison industry enhancement programs or the correctional work programs, pursuant to part II of chapter 946.

(b) “Employee” includes any person who is a parole examiner with the Florida Commission on Offender Review.

(3)(a) It is unlawful for any person, while being detained in a facility and with intent to harass, annoy, threaten, or alarm a person in a facility whom he or she knows or reasonably should know to be an employee of such facility, to cause or attempt to cause such employee to come into contact with blood, masticated food, regurgitated food, saliva, seminal fluid, or urine or feces, whether by throwing, tossing, or expelling such fluid or material.

(b) Any person who violates paragraph (a) commits battery of a facility employee, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 2001-244; s. 16, ch. 2014-191; s. 94, ch. 2015-2.



784.08 - Assault or battery on persons 65 years of age or older; reclassification of offenses; minimum sentence.

784.08 Assault or battery on persons 65 years of age or older; reclassification of offenses; minimum sentence.—

(1) A person who is convicted of an aggravated assault or aggravated battery upon a person 65 years of age or older shall be sentenced to a minimum term of imprisonment of 3 years and fined not more than $10,000 and shall also be ordered by the sentencing judge to make restitution to the victim of such offense and to perform up to 500 hours of community service work. Restitution and community service work shall be in addition to any fine or sentence which may be imposed and shall not be in lieu thereof.

(2) Whenever a person is charged with committing an assault or aggravated assault or a battery or aggravated battery upon a person 65 years of age or older, regardless of whether he or she knows or has reason to know the age of the victim, the offense for which the person is charged shall be reclassified as follows:

(a) In the case of aggravated battery, from a felony of the second degree to a felony of the first degree.

(b) In the case of aggravated assault, from a felony of the third degree to a felony of the second degree.

(c) In the case of battery, from a misdemeanor of the first degree to a felony of the third degree.

(d) In the case of assault, from a misdemeanor of the second degree to a misdemeanor of the first degree.

(3) Notwithstanding the provisions of s. 948.01, adjudication of guilt or imposition of sentence shall not be suspended, deferred, or withheld.

History.—s. 1, ch. 89-327; s. 1, ch. 92-50; s. 18, ch. 93-406; s. 1200, ch. 97-102; s. 19, ch. 97-194; s. 5, ch. 99-188; s. 1, ch. 2002-208.



784.081 - Assault or battery on specified officials or employees; reclassification of offenses.

784.081 Assault or battery on specified officials or employees; reclassification of offenses.—

(1) For purposes of this section, the term “sports official” means any person who serves as a referee, an umpire, or a linesman, and any person who serves in a similar capacity as a sports official who may be known by another title, which sports official is duly registered by or is a member of a local, state, regional, or national organization that is engaged in part in providing education and training to sports officials.

(2) Whenever a person is charged with committing an assault or aggravated assault or a battery or aggravated battery upon any elected official or employee of: a school district; a private school; the Florida School for the Deaf and the Blind; a university lab school; a state university or any other entity of the state system of public education, as defined in s. 1000.04; a sports official; an employee or protective investigator of the Department of Children and Families; an employee of a lead community-based provider and its direct service contract providers; or an employee of the Department of Health or its direct service contract providers, when the person committing the offense knows or has reason to know the identity or position or employment of the victim, the offense for which the person is charged shall be reclassified as follows:

(a) In the case of aggravated battery, from a felony of the second degree to a felony of the first degree.

(b) In the case of aggravated assault, from a felony of the third degree to a felony of the second degree.

(c) In the case of battery, from a misdemeanor of the first degree to a felony of the third degree.

(d) In the case of assault, from a misdemeanor of the second degree to a misdemeanor of the first degree.

(3) An assault, aggravated assault, battery, or aggravated battery upon a sports official shall be reclassified pursuant to subsection (2) only if such offense is committed upon the sports official when he or she is actively participating as a sports official in an athletic contest or immediately following such athletic contest.

History.—s. 3, ch. 96-293; s. 293, ch. 99-8; s. 11, ch. 2001-68; s. 1037, ch. 2002-387; s. 19, ch. 2004-41; s. 1, ch. 2004-276; s. 48, ch. 2004-350; s. 299, ch. 2014-19.



784.082 - Assault or battery by a person who is being detained in a prison, jail, or other detention facility upon visitor or other detainee; reclassification of offenses.

784.082 Assault or battery by a person who is being detained in a prison, jail, or other detention facility upon visitor or other detainee; reclassification of offenses.—Whenever a person who is being detained in a prison, jail, or other detention facility is charged with committing an assault or aggravated assault or a battery or aggravated battery upon any visitor to the detention facility or upon any other detainee in the detention facility, the offense for which the person is charged shall be reclassified as follows:

(1) In the case of aggravated battery, from a felony of the second degree to a felony of the first degree.

(2) In the case of aggravated assault, from a felony of the third degree to a felony of the second degree.

(3) In the case of battery, from a misdemeanor of the first degree to a felony of the third degree.

(4) In the case of assault, from a misdemeanor of the second degree to a misdemeanor of the first degree.

History.—s. 4, ch. 96-293.



784.083 - Assault or battery on code inspectors.

784.083 Assault or battery on code inspectors.—Whenever a person is charged with committing an assault or aggravated assault or a battery or aggravated battery upon a code inspector, as defined in s. 162.04(2), while the code inspector is engaged in the lawful performance of his or her duties and when the person committing the offense knows or has reason to know the identity or employment of the victim, the offense for which the person is charged shall be reclassified as follows:

(1) In the case of aggravated battery, from a felony of the second degree to a felony of the first degree.

(2) In the case of aggravated assault, from a felony of the third degree to a felony of the second degree.

(3) In the case of battery, from a misdemeanor of the first degree to a felony of the third degree.

(4) In the case of assault, from a misdemeanor of the second degree to a misdemeanor of the first degree.

History.—s. 1, ch. 98-24.



784.085 - Battery of child by throwing, tossing, projecting, or expelling certain fluids or materials.

784.085 Battery of child by throwing, tossing, projecting, or expelling certain fluids or materials.—

(1) It is unlawful for any person, except a child as defined in this section, to knowingly cause or attempt to cause a child to come into contact with blood, seminal fluid, or urine or feces by throwing, tossing, projecting, or expelling such fluid or material.

(2) Any person, except a child as defined in this section, who violates this section commits battery of a child, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) As used in this section, the term “child” means a person under 18 years of age.

History.—s. 85, ch. 2000-139.






Chapter 787 - KIDNAPPING; FALSE IMPRISONMENT; LURING OR ENTICING A CHILD; CUSTODY OFFENSES

787.01 - Kidnapping; kidnapping of child under age 13, aggravating circumstances.

787.01 Kidnapping; kidnapping of child under age 13, aggravating circumstances.—

(1)(a) The term “kidnapping” means forcibly, secretly, or by threat confining, abducting, or imprisoning another person against her or his will and without lawful authority, with intent to:

1. Hold for ransom or reward or as a shield or hostage.

2. Commit or facilitate commission of any felony.

3. Inflict bodily harm upon or to terrorize the victim or another person.

4. Interfere with the performance of any governmental or political function.

(b) Confinement of a child under the age of 13 is against her or his will within the meaning of this subsection if such confinement is without the consent of her or his parent or legal guardian.

(2) A person who kidnaps a person is guilty of a felony of the first degree, punishable by imprisonment for a term of years not exceeding life or as provided in s. 775.082, s. 775.083, or s. 775.084.

(3)(a) A person who commits the offense of kidnapping upon a child under the age of 13 and who, in the course of committing the offense, commits one or more of the following:

1. Aggravated child abuse, as defined in s. 827.03;

2. Sexual battery, as defined in chapter 794, against the child;

3. Lewd or lascivious battery, lewd or lascivious molestation, lewd or lascivious conduct, or lewd or lascivious exhibition, in violation of s. 800.04 or s. 847.0135(5);

4. A violation of former s. 796.03 or s. 796.04, relating to prostitution, upon the child;

5. Exploitation of the child or allowing the child to be exploited, in violation of s. 450.151; or

6. A violation of s. 787.06(3)(g), relating to human trafficking,

commits a life felony, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Pursuant to s. 775.021(4), nothing contained herein shall be construed to prohibit the imposition of separate judgments and sentences for the life felony described in paragraph (a) and for each separate offense enumerated in subparagraphs (a)1.-5.

History.—s. 1, ch. 5907, 1909; RGS 5058; CGL 7160; s. 1, ch 16063, 1933; s. 784, ch. 71-136; s. 8, ch. 72-724; s. 22, ch 74-383; s. 12, ch. 75-298; s. 1, ch. 77-174; s. 1, ch. 84-238; s. 2, ch. 90-120; s. 2, ch. 93-227; s. 9, ch. 96-322; s. 1813, ch. 97-102; s. 4, ch. 99-201; s. 3, ch. 2000-246; s. 18, ch. 2008-172; s. 19, ch. 2014-160.

Note.—Former s. 805.02.



787.02 - False imprisonment; false imprisonment of child under age 13, aggravating circumstances.

787.02 False imprisonment; false imprisonment of child under age 13, aggravating circumstances.—

(1)(a) The term “false imprisonment” means forcibly, by threat, or secretly confining, abducting, imprisoning, or restraining another person without lawful authority and against her or his will.

(b) Confinement of a child under the age of 13 is against her or his will within the meaning of this section if such confinement is without the consent of her or his parent or legal guardian.

(2) A person who commits the offense of false imprisonment is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3)(a) A person who commits the offense of false imprisonment upon a child under the age of 13 and who, in the course of committing the offense, commits any offense enumerated in 1subparagraphs 1.-5., commits a felony of the first degree, punishable by imprisonment for a term of years not exceeding life or as provided in s. 775.082, s. 775.083, or s. 775.084.

1. Aggravated child abuse, as defined in s. 827.03;

2. Sexual battery, as defined in chapter 794, against the child;

3. Lewd or lascivious battery, lewd or lascivious molestation, lewd or lascivious conduct, or lewd or lascivious exhibition, in violation of s. 800.04 or s. 847.0135(5);

4. A violation of former s. 796.03 or s. 796.04, relating to prostitution, upon the child;

5. Exploitation of the child or allowing the child to be exploited, in violation of s. 450.151; or

6. A violation of s. 787.06(3)(g) relating to human trafficking.

(b) Pursuant to s. 775.021(4), nothing contained herein shall be construed to prohibit the imposition of separate judgments and sentences for the first degree offense described in paragraph (a) and for each separate offense enumerated in subparagraphs (a)1.-5.

History.—s. 43, sub-ch. 3, ch. 1637, 1868; RS 2399; GS 3225; RGS 5057; CGL 7159; s. 783, ch. 71-136; s. 23, ch. 74-383; s. 13, ch. 75-298; s. 1, ch. 84-238; s. 2, ch. 90-120; s. 1, ch. 93-156; ss. 2, 18, ch. 93-227; s. 9, ch. 96-322; s. 1814, ch. 97-102; s. 5, ch. 99-201; s. 3, ch. 2000-246; s. 19, ch. 2008-172; s. 20, ch. 2014-160; s. 95, ch. 2015-2.

1Note.—Section 20, ch. 2014-160, added subparagraph 6. to paragraph (a) but did not revise the reference to subparagraphs 1.-5.

Note.—Former s. 805.01.



787.025 - Luring or enticing a child.

787.025 Luring or enticing a child.—

(1) As used in this section, the term:

(a) “Structure” means a building of any kind, either temporary or permanent, which has a roof over it, together with the curtilage thereof.

(b) “Dwelling” means a building or conveyance of any kind, either temporary or permanent, mobile or immobile, which has a roof over it and is designed to be occupied by people lodging together therein at night, together with the curtilage thereof.

(c) “Conveyance” means any motor vehicle, ship, vessel, railroad car, trailer, aircraft, or sleeping car.

(d) “Convicted” means a determination of guilt which is the result of a trial or the entry of a plea of guilty or nolo contendere, regardless of whether adjudication is withheld.

(2)(a) A person 18 years of age or older who intentionally lures or entices, or attempts to lure or entice, a child under the age of 12 into a structure, dwelling, or conveyance for other than a lawful purpose commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A person 18 years of age or older who, having been previously convicted of a violation of paragraph (a), intentionally lures or entices, or attempts to lure or entice, a child under the age of 12 into a structure, dwelling, or conveyance for other than a lawful purpose commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) A person 18 years of age or older who, having been previously convicted of a violation of chapter 794, s. 800.04, or s. 847.0135(5), or a violation of a similar law of another jurisdiction, intentionally lures or entices, or attempts to lure or entice, a child under the age of 12 into a structure, dwelling, or conveyance for other than a lawful purpose commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) It is an affirmative defense to a prosecution under this section that:

(a) The person reasonably believed that his or her action was necessary to prevent the child from being seriously injured.

(b) The person lured or enticed, or attempted to lure or entice, the child under the age of 12 into a structure, dwelling, or conveyance for a lawful purpose.

(c) The person’s actions were reasonable under the circumstances and the defendant did not have any intent to harm the health, safety, or welfare of the child.

History.—s. 1, ch. 95-228; s. 8, ch. 99-201; s. 3, ch. 2000-246; s. 1, ch. 2006-299; s. 20, ch. 2008-172.



787.03 - Interference with custody.

787.03 Interference with custody.—

(1) Whoever, without lawful authority, knowingly or recklessly takes or entices, or aids, abets, hires, or otherwise procures another to take or entice, any minor or any incompetent person from the custody of the minor’s or incompetent person’s parent, his or her guardian, a public agency having the lawful charge of the minor or incompetent person, or any other lawful custodian commits the offense of interference with custody and commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) In the absence of a court order determining rights to custody or visitation with any minor or with any incompetent person, any parent of the minor or incompetent person, whether natural or adoptive, stepparent, legal guardian, or relative of the minor or incompetent person who has custody thereof and who takes, detains, conceals, or entices away that minor or incompetent person within or without the state with malicious intent to deprive another person of his or her right to custody of the minor or incompetent person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) A subsequently obtained court order for custody or visitation does not affect application of this section.

(4) It is a defense that:

(a) The defendant had reasonable cause to believe that his or her action was necessary to preserve the minor or the incompetent person from danger to his or her welfare.

(b) The defendant was the victim of an act of domestic violence or had reasonable cause to believe that he or she was about to become the victim of an act of domestic violence as defined in s. 741.28, and the defendant had reasonable cause to believe that the action was necessary in order for the defendant to escape from, or protect himself or herself from, the domestic violence or to preserve the minor or incompetent person from exposure to the domestic violence.

(c) The minor or incompetent person was taken away at his or her own instigation without enticement and without purpose to commit a criminal offense with or against the minor or incompetent person, and the defendant establishes that it was reasonable to rely on the instigating acts of the minor or incompetent person.

(5) Proof that a person has not attained the age of 18 years creates the presumption that the defendant knew the minor’s age or acted in reckless disregard thereof.

(6)(a) The offenses prescribed in subsections (1) and (2) do not apply in cases in which a person having a legal right to custody of a minor or incompetent person is the victim of any act of domestic violence, has reasonable cause to believe he or she is about to become the victim of any act of domestic violence, as defined in s. 741.28, or believes that his or her action was necessary to preserve the minor or the incompetent person from danger to his or her welfare and seeks shelter from such acts or possible acts and takes with him or her the minor or incompetent person.

(b) In order to gain the exception conferred by paragraph (a), a person who takes a minor or incompetent person under this subsection must:

1. Within 10 days after taking the minor or incompetent person, make a report to the sheriff’s office or state attorney’s office for the county in which the minor or incompetent person resided at the time he or she was taken, which report must include the name of the person taking the minor or incompetent person, the current address and telephone number of the person and minor or incompetent person, and the reasons the minor or incompetent person was taken.

2. Within a reasonable time after taking a minor, commence a custody proceeding that is consistent with the federal Parental Kidnapping Prevention Act, 28 U.S.C. s. 1738A, or the Uniform Child Custody Jurisdiction and Enforcement Act, ss. 61.501-61.542.

3. Inform the sheriff’s office or state attorney’s office for the county in which the minor or incompetent person resided at the time he or she was taken of any change of address or telephone number of the person and the minor or incompetent person.

(c)1. The current address and telephone number of the person and the minor or incompetent person which are contained in the report made to a sheriff or state attorney under paragraph (b) are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

2. A sheriff or state attorney may allow an agency, as defined in s. 119.011, to inspect and copy records made confidential and exempt under this paragraph in the furtherance of that agency’s duties and responsibilities.

History.—s. 24, ch. 74-383; s. 14, ch. 75-298; s. 1, ch. 77-174; s. 1, ch. 88-244; s. 25, ch. 94-134; s. 25, ch. 94-135; s. 1201, ch. 97-102; s. 1, ch. 2000-231; s. 1, ch. 2000-357; s. 157, ch. 2004-5; s. 1, ch. 2005-89; s. 1, ch. 2006-114; s. 1, ch. 2006-115; s. 1, ch. 2011-99.



787.04 - Removing minors from state or concealing minors contrary to state agency order or court order.

787.04 Removing minors from state or concealing minors contrary to state agency order or court order.—

(1) It is unlawful for any person, in violation of a court order, to lead, take, entice, or remove a minor beyond the limits of this state, or to conceal the location of a minor, with personal knowledge of the order.

(2) It is unlawful for any person, with criminal intent, to lead, take, entice, or remove a minor beyond the limits of this state, or to conceal the location of a minor, during the pendency of any action or proceeding affecting custody of the minor, after having received notice as required by law of the pendency of the action or proceeding, without the permission of the court in which the action or proceeding is pending.

(3) It is unlawful for any person to knowingly and willfully lead, take, entice, or remove a minor beyond the limits of this state, or to knowingly and willfully conceal the location of a minor, during the pendency of a dependency proceeding affecting such minor or during the pendency of any investigation, action, or proceeding concerning the alleged abuse or neglect of such minor, after having received actual or constructive notice of the pendency of such investigation, action, or proceeding and without the permission of the state agency or court in which the investigation, action, or proceeding is pending.

(4) It is unlawful for any person, who has carried beyond the limits of this state any minor whose custody is involved in any action or proceeding pending in this state pursuant to the order of the court in which the action or proceeding is pending or pursuant to the permission of the court, thereafter, to fail to produce the minor in the court or deliver the minor to the person designated by the court.

(5) It is a defense under this section that a person who leads, takes, entices, or removes a minor beyond the limits of the state reasonably believes that his or her action was necessary to protect the minor from child abuse as defined in s. 827.03.

(6) Any person who violates this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 29654, 1955; s. 1, ch. 57-337; s. 47, ch. 67-254; s. 785, ch. 71-136; s. 25, ch. 74-383; s. 15, ch. 75-298; s. 1, ch. 80-102; s. 3, ch. 88-151; s. 3, ch. 96-215; s. 23, ch. 96-322; s. 1815, ch. 97-102; s. 21, ch. 2008-245.

Note.—Former ss. 65.141, 805.03.



787.06 - Human trafficking.

787.06 Human trafficking.—

(1)(a) The Legislature finds that human trafficking is a form of modern-day slavery. Victims of human trafficking are young children, teenagers, and adults. Thousands of victims are trafficked annually across international borders worldwide. Many of these victims are trafficked into this state. Victims of human trafficking also include citizens of the United States and those persons trafficked domestically within the borders of the United States. The Legislature finds that victims of human trafficking are subjected to force, fraud, or coercion for the purpose of sexual exploitation or forced labor.

(b) The Legislature finds that while many victims of human trafficking are forced to work in prostitution or the sexual entertainment industry, trafficking also occurs in forms of labor exploitation, such as domestic servitude, restaurant work, janitorial work, sweatshop factory work, and migrant agricultural work.

(c) The Legislature finds that traffickers use various techniques to instill fear in victims and to keep them enslaved. Some traffickers keep their victims under lock and key. However, the most frequently used practices are less obvious techniques that include isolating victims from the public and family members; confiscating passports, visas, or other identification documents; using or threatening to use violence toward victims or their families; telling victims that they will be imprisoned or deported for immigration violations if they contact authorities; and controlling the victims’ funds by holding the money ostensibly for safekeeping.

(d) It is the intent of the Legislature that the perpetrators of human trafficking be penalized for their illegal conduct and that the victims of trafficking be protected and assisted by this state and its agencies. In furtherance of this policy, it is the intent of the Legislature that the state Supreme Court, The Florida Bar, and relevant state agencies prepare and implement training programs in order that judges, attorneys, law enforcement personnel, investigators, and others are able to identify traffickers and victims of human trafficking and direct victims to appropriate agencies for assistance. It is the intent of the Legislature that the Department of Children and Families and other state agencies cooperate with other state and federal agencies to ensure that victims of human trafficking can access social services and benefits to alleviate their plight.

(2) As used in this section, the term:

(a) “Coercion” means:

1. Using or threatening to use physical force against any person;

2. Restraining, isolating, or confining or threatening to restrain, isolate, or confine any person without lawful authority and against her or his will;

3. Using lending or other credit methods to establish a debt by any person when labor or services are pledged as a security for the debt, if the value of the labor or services as reasonably assessed is not applied toward the liquidation of the debt, the length and nature of the labor or services are not respectively limited and defined;

4. Destroying, concealing, removing, confiscating, withholding, or possessing any actual or purported passport, visa, or other immigration document, or any other actual or purported government identification document, of any person;

5. Causing or threatening to cause financial harm to any person;

6. Enticing or luring any person by fraud or deceit; or

7. Providing a controlled substance as outlined in Schedule I or Schedule II of s. 893.03 to any person for the purpose of exploitation of that person.

(b) “Commercial sexual activity” means any violation of chapter 796 or an attempt to commit any such offense, and includes sexually explicit performances and the production of pornography.

(c) “Financial harm” includes extortionate extension of credit, loan sharking as defined in s. 687.071, or employment contracts that violate the statute of frauds as provided in s. 725.01.

(d) “Human trafficking” means transporting, soliciting, recruiting, harboring, providing, enticing, maintaining, or obtaining another person for the purpose of exploitation of that person.

(e) “Labor” means work of economic or financial value.

(f) “Maintain” means, in relation to labor or services, to secure or make possible continued performance thereof, regardless of any initial agreement on the part of the victim to perform such type service.

(g) “Obtain” means, in relation to labor or services, to secure performance thereof.

(h) “Services” means any act committed at the behest of, under the supervision of, or for the benefit of another. The term includes, but is not limited to, forced marriage, servitude, or the removal of organs.

(i) “Sexually explicit performance” means an act or show, whether public or private, that is live, photographed, recorded, or videotaped and intended to arouse or satisfy the sexual desires or appeal to the prurient interest.

(j) “Unauthorized alien” means an alien who is not authorized under federal law to be employed in the United States, as provided in 8 U.S.C. s. 1324a(h)(3). The term shall be interpreted consistently with that section and any applicable federal rules or regulations.

(k) “Venture” means any group of two or more individuals associated in fact, whether or not a legal entity.

(3) Any person who knowingly, or in reckless disregard of the facts, engages in human trafficking, or attempts to engage in human trafficking, or benefits financially by receiving anything of value from participation in a venture that has subjected a person to human trafficking:

(a)1. For labor or services of any child under the age of 18 commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. Using coercion for labor or services of an adult commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Using coercion for commercial sexual activity of an adult commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c)1. For labor or services of any child under the age of 18 who is an unauthorized alien commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. Using coercion for labor or services of an adult who is an unauthorized alien commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) Using coercion for commercial sexual activity of an adult who is an unauthorized alien commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(e)1. For labor or services who does so by the transfer or transport of any child under the age of 18 from outside this state to within the state commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. Using coercion for labor or services who does so by the transfer or transport of an adult from outside this state to within the state commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(f)1. For commercial sexual activity who does so by the transfer or transport of any child under the age of 18 from outside this state to within the state commits a felony of the first degree, punishable by imprisonment for a term of years not exceeding life, or as provided in s. 775.082, s. 775.083, or s. 775.084.

2. Using coercion for commercial sexual activity who does so by the transfer or transport of an adult from outside this state to within the state commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(g) For commercial sexual activity in which any child under the age of 18, or in which any person who is mentally defective or mentally incapacitated as those terms are defined in s. 794.011(1), is involved commits a life felony, punishable as provided in s. 775.082(3)(a)6., s. 775.083, or s. 775.084.

For each instance of human trafficking of any individual under this subsection, a separate crime is committed and a separate punishment is authorized.

(4)(a) Any parent, legal guardian, or other person having custody or control of a minor who sells or otherwise transfers custody or control of such minor, or offers to sell or otherwise transfer custody of such minor, with knowledge or in reckless disregard of the fact that, as a consequence of the sale or transfer, the minor will be subject to human trafficking commits a life felony, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who, for the purpose of committing or facilitating an offense under this section, permanently brands, or directs to be branded, a victim of an offense under this section commits a second degree felony, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. For purposes of this subsection, the term “permanently branded” means a mark on the individual’s body that, if it can be removed or repaired at all, can only be removed or repaired by surgical means, laser treatment, or other medical procedure.

(5) The Criminal Justice Standards and Training Commission shall establish standards for basic and advanced training programs for law enforcement officers in the subjects of investigating and preventing human trafficking crimes. Every basic skills course required for law enforcement officers to obtain initial certification must include training on human trafficking crime prevention and investigation.

(6) Each state attorney shall develop standards of instruction for prosecutors to receive training on the investigation and prosecution of human trafficking crimes and shall provide for periodic and timely instruction.

(7) Any real property or personal property that was used, attempted to be used, or intended to be used in violation of any provision of this section may be seized and shall be forfeited subject to the provisions of the Florida Contraband Forfeiture Act.

(8) The degree of an offense shall be reclassified as follows if a person causes great bodily harm, permanent disability, or permanent disfigurement to another person during the commission of an offense under this section:

(a) A felony of the second degree shall be reclassified as a felony of the first degree.

(b) A felony of the first degree shall be reclassified as a life felony.

(9) In a prosecution under this section, the defendant’s ignorance of the victim’s age, the victim’s misrepresentation of his or her age, or the defendant’s bona fide belief of the victim’s age cannot be raised as a defense.

(10)(a) Information about the location of a residential facility offering services for adult victims of human trafficking involving commercial sexual activity, which is held by an agency, as defined in s. 119.011, is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption applies to such confidential and exempt information held by an agency before, on, or after the effective date of the exemption.

(b) Information about the location of a residential facility offering services for adult victims of human trafficking involving commercial sexual activity may be provided to an agency, as defined in s. 119.011, as necessary to maintain health and safety standards and to address emergency situations in the residential facility.

(c) The exemptions from s. 119.07(1) and s. 24(a), Art. I of the State Constitution provided in this subsection do not apply to facilities licensed by the Agency for Health Care Administration.

(d) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2020, unless reviewed and saved from repeal through reenactment by the Legislature.

(11) A victim’s lack of chastity or the willingness or consent of a victim is not a defense to prosecution under this section if the victim was under 18 years of age at the time of the offense.

History.—s. 2, ch. 2004-391; s. 1, ch. 2006-168; s. 5, ch. 2012-97; s. 300, ch. 2014-19; s. 7, ch. 2014-160; s. 96, ch. 2015-2; s. 2, ch. 2015-147; s. 3, ch. 2016-24; s. 25, ch. 2016-105; s. 4, ch. 2016-199.



787.07 - Human smuggling.

787.07 Human smuggling.—

(1) A person who transports into this state an individual who the person knows, or should know, is illegally entering the United States from another country commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) A person commits a separate offense for each individual he or she transports into this state in violation of this section.

History.—s. 1, ch. 2009-160; s. 6, ch. 2012-97.



787.29 - Human trafficking public awareness signs.

787.29 Human trafficking public awareness signs.—

(1) The Department of Transportation shall display a public awareness sign developed under subsection (4) in every rest area, turnpike service plaza, weigh station, primary airport, passenger rail station, and welcome center in the state which is open to the public.

(2) Emergency rooms shall display a public awareness sign developed under subsection (4) in the emergency rooms at general acute care hospitals.

(3) The employer at each of the following establishments shall display a public awareness sign developed under subsection (4) in a conspicuous location that is clearly visible to the public and employees of the establishment:

(a) A strip club or other adult entertainment establishment.

(b) A business or establishment that offers massage or bodywork services for compensation that is not owned by a health care practitioner regulated pursuant to chapter 456 and defined in s. 456.001.

(4) The required public awareness sign must be at least 8.5 inches by 11 inches in size, must be printed in at least a 16-point type, and must state substantially the following in English and Spanish:

“If you or someone you know is being forced to engage in an activity and cannot leave—whether it is prostitution, housework, farm work, factory work, retail work, restaurant work, or any other activity—call the National Human Trafficking Resource Center at 1-888-373-7888 or text INFO or HELP to 233-733 to access help and services. Victims of slavery and human trafficking are protected under United States and Florida law.”

(5) The county commission may adopt an ordinance to enforce subsection (3). A violation of subsection (3) is a noncriminal violation and punishable by a fine only as provided in s. 775.083.

History.—s. 1, ch. 2015-172; s. 87, ch. 2016-10.






Chapter 790 - WEAPONS AND FIREARMS

790.001 - Definitions.

790.001 Definitions.—As used in this chapter, except where the context otherwise requires:

(1) “Antique firearm” means any firearm manufactured in or before 1918 (including any matchlock, flintlock, percussion cap, or similar early type of ignition system) or replica thereof, whether actually manufactured before or after the year 1918, and also any firearm using fixed ammunition manufactured in or before 1918, for which ammunition is no longer manufactured in the United States and is not readily available in the ordinary channels of commercial trade.

(2) “Concealed firearm” means any firearm, as defined in subsection (6), which is carried on or about a person in such a manner as to conceal the firearm from the ordinary sight of another person.

(3)(a) “Concealed weapon” means any dirk, metallic knuckles, billie, tear gas gun, chemical weapon or device, or other deadly weapon carried on or about a person in such a manner as to conceal the weapon from the ordinary sight of another person.

(b) “Tear gas gun” or “chemical weapon or device” means any weapon of such nature, except a device known as a “self-defense chemical spray.” “Self-defense chemical spray” means a device carried solely for purposes of lawful self-defense that is compact in size, designed to be carried on or about the person, and contains not more than two ounces of chemical.

(4) “Destructive device” means any bomb, grenade, mine, rocket, missile, pipebomb, or similar device containing an explosive, incendiary, or poison gas and includes any frangible container filled with an explosive, incendiary, explosive gas, or expanding gas, which is designed or so constructed as to explode by such filler and is capable of causing bodily harm or property damage; any combination of parts either designed or intended for use in converting any device into a destructive device and from which a destructive device may be readily assembled; any device declared a destructive device by the Bureau of Alcohol, Tobacco, and Firearms; any type of weapon which will, is designed to, or may readily be converted to expel a projectile by the action of any explosive and which has a barrel with a bore of one-half inch or more in diameter; and ammunition for such destructive devices, but not including shotgun shells or any other ammunition designed for use in a firearm other than a destructive device. “Destructive device” does not include:

(a) A device which is not designed, redesigned, used, or intended for use as a weapon;

(b) Any device, although originally designed as a weapon, which is redesigned so that it may be used solely as a signaling, line-throwing, safety, or similar device;

(c) Any shotgun other than a short-barreled shotgun; or

(d) Any nonautomatic rifle (other than a short-barreled rifle) generally recognized or particularly suitable for use for the hunting of big game.

(5) “Explosive” means any chemical compound or mixture that has the property of yielding readily to combustion or oxidation upon application of heat, flame, or shock, including but not limited to dynamite, nitroglycerin, trinitrotoluene, or ammonium nitrate when combined with other ingredients to form an explosive mixture, blasting caps, and detonators; but not including:

(a) Shotgun shells, cartridges, or ammunition for firearms;

(b) Fireworks as defined in s. 791.01;

(c) Smokeless propellant powder or small arms ammunition primers, if possessed, purchased, sold, transported, or used in compliance with s. 552.241;

(d) Black powder in quantities not to exceed that authorized by chapter 552, or by any rules adopted thereunder by the Department of Financial Services, when used for, or intended to be used for, the manufacture of target and sporting ammunition or for use in muzzle-loading flint or percussion weapons.

The exclusions contained in paragraphs (a)-(d) do not apply to the term “explosive” as used in the definition of “firearm” in subsection (6).

(6) “Firearm” means any weapon (including a starter gun) which will, is designed to, or may readily be converted to expel a projectile by the action of an explosive; the frame or receiver of any such weapon; any firearm muffler or firearm silencer; any destructive device; or any machine gun. The term “firearm” does not include an antique firearm unless the antique firearm is used in the commission of a crime.

(7) “Indictment” means an indictment or an information in any court under which a crime punishable by imprisonment for a term exceeding 1 year may be prosecuted.

(8) “Law enforcement officer” means:

(a) All officers or employees of the United States or the State of Florida, or any agency, commission, department, board, division, municipality, or subdivision thereof, who have authority to make arrests;

(b) Officers or employees of the United States or the State of Florida, or any agency, commission, department, board, division, municipality, or subdivision thereof, duly authorized to carry a concealed weapon;

(c) Members of the Armed Forces of the United States, the organized reserves, state militia, or Florida National Guard, when on duty, when preparing themselves for, or going to or from, military duty, or under orders;

(d) An employee of the state prisons or correctional systems who has been so designated by the Department of Corrections or by a warden of an institution;

(e) All peace officers;

(f) All state attorneys and United States attorneys and their respective assistants and investigators.

(9) “Machine gun” means any firearm, as defined herein, which shoots, or is designed to shoot, automatically more than one shot, without manually reloading, by a single function of the trigger.

(10) “Short-barreled shotgun” means a shotgun having one or more barrels less than 18 inches in length and any weapon made from a shotgun (whether by alteration, modification, or otherwise) if such weapon as modified has an overall length of less than 26 inches.

(11) “Short-barreled rifle” means a rifle having one or more barrels less than 16 inches in length and any weapon made from a rifle (whether by alteration, modification, or otherwise) if such weapon as modified has an overall length of less than 26 inches.

(12) “Slungshot” means a small mass of metal, stone, sand, or similar material fixed on a flexible handle, strap, or the like, used as a weapon.

(13) “Weapon” means any dirk, knife, metallic knuckles, slungshot, billie, tear gas gun, chemical weapon or device, or other deadly weapon except a firearm or a common pocketknife, plastic knife, or blunt-bladed table knife.

(14) “Electric weapon or device” means any device which, through the application or use of electrical current, is designed, redesigned, used, or intended to be used for offensive or defensive purposes, the destruction of life, or the infliction of injury.

(15) “Dart-firing stun gun” means any device having one or more darts that are capable of delivering an electrical current.

(16) “Readily accessible for immediate use” means that a firearm or other weapon is carried on the person or within such close proximity and in such a manner that it can be retrieved and used as easily and quickly as if carried on the person.

(17) “Securely encased” means in a glove compartment, whether or not locked; snapped in a holster; in a gun case, whether or not locked; in a zippered gun case; or in a closed box or container which requires a lid or cover to be opened for access.

(18) “Sterile area” means the area of an airport to which access is controlled by the inspection of persons and property in accordance with federally approved airport security programs.

(19) “Ammunition” means an object consisting of all of the following:

(a) A fixed metallic or nonmetallic hull or casing containing a primer.

(b) One or more projectiles, one or more bullets, or shot.

(c) Gunpowder.

All of the specified components must be present for an object to be ammunition.

History.—s. 1, ch. 69-306; ss. 13, 19, 35, ch. 69-106; ss. 1, 2, ch. 70-441; s. 32, ch. 73-334; s. 1, ch. 76-165; s. 12, ch. 77-120; s. 1, ch. 78-200; s. 19, ch. 79-3; s. 1, ch. 79-58; s. 1, ch. 80-112; s. 1, ch. 82-131; s. 162, ch. 83-216; s. 2, ch. 88-183; s. 43, ch. 88-381; s. 1, ch. 90-124; s. 1, ch. 90-176; s. 1, ch. 93-17; s. 1, ch. 97-72; s. 1202, ch. 97-102; s. 5, ch. 2000-161; s. 1904, ch. 2003-261; s. 1, ch. 2004-286; s. 1, ch. 2006-186; s. 1, ch. 2006-298; s. 2, ch. 2016-106.



790.01 - Unlicensed carrying of concealed weapons or concealed firearms.

790.01 Unlicensed carrying of concealed weapons or concealed firearms.—

(1) Except as provided in subsection (3), a person who is not licensed under s. 790.06 and who carries a concealed weapon or electric weapon or device on or about his or her person commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Except as provided in subsection (3), a person who is not licensed under s. 790.06 and who carries a concealed firearm on or about his or her person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) This section does not apply to:

(a) A person who carries a concealed weapon, or a person who may lawfully possess a firearm and who carries a concealed firearm, on or about his or her person while in the act of evacuating during a mandatory evacuation order issued during a state of emergency declared by the Governor pursuant to chapter 252 or declared by a local authority pursuant to chapter 870. As used in this subsection, the term “in the act of evacuating” means the immediate and urgent movement of a person away from the evacuation zone within 48 hours after a mandatory evacuation is ordered. The 48 hours may be extended by an order issued by the Governor.

(b) A person who carries for purposes of lawful self-defense, in a concealed manner:

1. A self-defense chemical spray.

2. A nonlethal stun gun or dart-firing stun gun or other nonlethal electric weapon or device that is designed solely for defensive purposes.

(4) This section does not preclude any prosecution for the use of an electric weapon or device, a dart-firing stun gun, or a self-defense chemical spray during the commission of any criminal offense under s. 790.07, s. 790.10, s. 790.23, or s. 790.235, or for any other criminal offense.

History.—s. 1, ch. 4929, 1901; GS 3262; RGS 5095; CGL 7197; s. 1, ch. 67-165; s. 2, ch. 69-306; s. 739, ch. 71-136; s. 2, ch. 76-165; s. 3, ch. 80-268; s. 2, ch. 92-183; s. 2, ch. 97-72; s. 1203, ch. 97-102; s. 5, ch. 2004-286; s. 2, ch. 2006-298; s. 1, ch. 2015-44.



790.015 - Nonresidents who are United States citizens and hold a concealed weapons license in another state; reciprocity.

790.015 Nonresidents who are United States citizens and hold a concealed weapons license in another state; reciprocity.—

(1) Notwithstanding s. 790.01, a nonresident of Florida may carry a concealed weapon or concealed firearm while in this state if the nonresident:

(a) Is 21 years of age or older.

(b) Has in his or her immediate possession a valid license to carry a concealed weapon or concealed firearm issued to the nonresident in his or her state of residence.

(c) Is a resident of the United States.

(2) A nonresident is subject to the same laws and restrictions with respect to carrying a concealed weapon or concealed firearm as a resident of Florida who is so licensed.

(3) If the resident of another state who is the holder of a valid license to carry a concealed weapon or concealed firearm issued in another state establishes legal residence in this state by:

(a) Registering to vote;

(b) Making a statement of domicile pursuant to s. 222.17; or

(c) Filing for homestead tax exemption on property in this state,

the license shall remain in effect for 90 days following the date on which the holder of the license establishes legal state residence.

(4) This section applies only to nonresident concealed weapon or concealed firearm licenseholders from states that honor Florida concealed weapon or concealed firearm licenses.

(5) The requirement of paragraph (1)(a) does not apply to a person who:

(a) Is a servicemember, as defined in s. 250.01; or

(b) Is a veteran of the United States Armed Forces who was discharged under honorable conditions.

History.—s. 1, ch. 99-132; s. 2, ch. 2012-108.



790.02 - Officer to arrest without warrant and upon probable cause.

790.02 Officer to arrest without warrant and upon probable cause.—The carrying of a concealed weapon is declared a breach of peace, and any officer authorized to make arrests under the laws of this state may make arrests without warrant of persons violating the provisions of s. 790.01 when said officer has reasonable grounds or probable cause to believe that the offense of carrying a concealed weapon is being committed.

History.—s. 1, ch. 4929, 1901; GS 3263; RGS 5096; CGL 7198; s. 3, ch. 69-306.



790.051 - Exemption from licensing requirements; law enforcement officers.

790.051 Exemption from licensing requirements; law enforcement officers.—Law enforcement officers are exempt from the licensing and penal provisions of this chapter when acting at any time within the scope or course of their official duties or when acting at any time in the line of or performance of duty.

History.—s. 11, ch. 69-306.



790.052 - Carrying concealed firearms; off-duty law enforcement officers.

790.052 Carrying concealed firearms; off-duty law enforcement officers.—

(1) All persons holding active certifications from the Criminal Justice Standards and Training Commission as law enforcement officers or correctional officers as defined in s. 943.10(1), (2), (6), (7), (8), or (9) shall have the right to carry, on or about their persons, concealed firearms, during off-duty hours, at the discretion of their superior officers, and may perform those law enforcement functions that they normally perform during duty hours, utilizing their weapons in a manner which is reasonably expected of on-duty officers in similar situations. However, nothing in this subsection shall be construed to limit the right of a law enforcement officer, correctional officer, or correctional probation officer to carry a concealed firearm off duty as a private citizen under the exemption provided in s. 790.06 that allows a law enforcement officer, correctional officer, or correctional probation officer as defined in s. 943.10(1), (2), (3), (6), (7), (8), or (9) to carry a concealed firearm without a concealed weapon or firearm license. The appointing or employing agency or department of an officer carrying a concealed firearm as a private citizen under s. 790.06 shall not be liable for the use of the firearm in such capacity. Nothing herein limits the authority of the appointing or employing agency or department from establishing policies limiting law enforcement officers or correctional officers from carrying concealed firearms during off-duty hours in their capacity as appointees or employees of the agency or department.

(2) The superior officer of any police department or sheriff’s office or the Florida Highway Patrol, if he or she elects to direct the officers under his or her supervision to carry concealed firearms while off duty, shall file a statement with the governing body of such department of his or her instructions and requirements relating to the carrying of said firearms.

History.—ss. 1, 2, 3, ch. 72-84; s. 235, ch. 77-104; s. 23, ch. 79-8; s. 3, ch. 88-183; s. 4, ch. 95-318; s. 1204, ch. 97-102.



790.053 - Open carrying of weapons.

790.053 Open carrying of weapons.—

(1) Except as otherwise provided by law and in subsection (2), it is unlawful for any person to openly carry on or about his or her person any firearm or electric weapon or device. It is not a violation of this section for a person licensed to carry a concealed firearm as provided in s. 790.06(1), and who is lawfully carrying a firearm in a concealed manner, to briefly and openly display the firearm to the ordinary sight of another person, unless the firearm is intentionally displayed in an angry or threatening manner, not in necessary self-defense.

(2) A person may openly carry, for purposes of lawful self-defense:

(a) A self-defense chemical spray.

(b) A nonlethal stun gun or dart-firing stun gun or other nonlethal electric weapon or device that is designed solely for defensive purposes.

(3) Any person violating this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 87-537; s. 173, ch. 91-224; s. 3, ch. 97-72; s. 1205, ch. 97-102; s. 3, ch. 2006-298; s. 1, ch. 2011-145.



790.054 - Prohibited use of self-defense weapon or device against law enforcement officer; penalties.

790.054 Prohibited use of self-defense weapon or device against law enforcement officer; penalties.—A person who knowingly and willfully uses a self-defense chemical spray, a nonlethal stun gun or other nonlethal electric weapon or device, or a dart-firing stun gun against a law enforcement officer engaged in the performance of his or her duties commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 97-72; s. 4, ch. 2006-298.



790.06 - License to carry concealed weapon or firearm.

790.06 License to carry concealed weapon or firearm.—

(1) The Department of Agriculture and Consumer Services is authorized to issue licenses to carry concealed weapons or concealed firearms to persons qualified as provided in this section. Each such license must bear a color photograph of the licensee. For the purposes of this section, concealed weapons or concealed firearms are defined as a handgun, electronic weapon or device, tear gas gun, knife, or billie, but the term does not include a machine gun as defined in s. 790.001(9). Such licenses shall be valid throughout the state for a period of 7 years from the date of issuance. Any person in compliance with the terms of such license may carry a concealed weapon or concealed firearm notwithstanding the provisions of s. 790.01. The licensee must carry the license, together with valid identification, at all times in which the licensee is in actual possession of a concealed weapon or firearm and must display both the license and proper identification upon demand by a law enforcement officer. Violations of the provisions of this subsection shall constitute a noncriminal violation with a penalty of $25, payable to the clerk of the court.

(2) The Department of Agriculture and Consumer Services shall issue a license if the applicant:

(a) Is a resident of the United States and a citizen of the United States or a permanent resident alien of the United States, as determined by the United States Bureau of Citizenship and Immigration Services, or is a consular security official of a foreign government that maintains diplomatic relations and treaties of commerce, friendship, and navigation with the United States and is certified as such by the foreign government and by the appropriate embassy in this country;

(b) Is 21 years of age or older;

(c) Does not suffer from a physical infirmity which prevents the safe handling of a weapon or firearm;

(d) Is not ineligible to possess a firearm pursuant to s. 790.23 by virtue of having been convicted of a felony;

(e) Has not been committed for the abuse of a controlled substance or been found guilty of a crime under the provisions of chapter 893 or similar laws of any other state relating to controlled substances within a 3-year period immediately preceding the date on which the application is submitted;

(f) Does not chronically and habitually use alcoholic beverages or other substances to the extent that his or her normal faculties are impaired. It shall be presumed that an applicant chronically and habitually uses alcoholic beverages or other substances to the extent that his or her normal faculties are impaired if the applicant has been committed under chapter 397 or under the provisions of former chapter 396 or has been convicted under s. 790.151 or has been deemed a habitual offender under s. 856.011(3), or has had two or more convictions under s. 316.193 or similar laws of any other state, within the 3-year period immediately preceding the date on which the application is submitted;

(g) Desires a legal means to carry a concealed weapon or firearm for lawful self-defense;

(h) Demonstrates competence with a firearm by any one of the following:

1. Completion of any hunter education or hunter safety course approved by the Fish and Wildlife Conservation Commission or a similar agency of another state;

2. Completion of any National Rifle Association firearms safety or training course;

3. Completion of any firearms safety or training course or class available to the general public offered by a law enforcement agency, junior college, college, or private or public institution or organization or firearms training school, using instructors certified by the National Rifle Association, Criminal Justice Standards and Training Commission, or the Department of Agriculture and Consumer Services;

4. Completion of any law enforcement firearms safety or training course or class offered for security guards, investigators, special deputies, or any division or subdivision of a law enforcement agency or security enforcement;

5. Presents evidence of equivalent experience with a firearm through participation in organized shooting competition or military service;

6. Is licensed or has been licensed to carry a firearm in this state or a county or municipality of this state, unless such license has been revoked for cause; or

7. Completion of any firearms training or safety course or class conducted by a state-certified or National Rifle Association certified firearms instructor;

A photocopy of a certificate of completion of any of the courses or classes; an affidavit from the instructor, school, club, organization, or group that conducted or taught such course or class attesting to the completion of the course or class by the applicant; or a copy of any document that shows completion of the course or class or evidences participation in firearms competition shall constitute evidence of qualification under this paragraph. A person who conducts a course pursuant to subparagraph 2., subparagraph 3., or subparagraph 7., or who, as an instructor, attests to the completion of such courses, must maintain records certifying that he or she observed the student safely handle and discharge the firearm in his or her physical presence and that the discharge of the firearm included live fire using a firearm and ammunition as defined in s. 790.001;

(i) Has not been adjudicated an incapacitated person under s. 744.331, or similar laws of any other state, unless 5 years have elapsed since the applicant’s restoration to capacity by court order;

(j) Has not been committed to a mental institution under chapter 394, or similar laws of any other state, unless the applicant produces a certificate from a licensed psychiatrist that he or she has not suffered from disability for at least 5 years before the date of submission of the application;

(k) Has not had adjudication of guilt withheld or imposition of sentence suspended on any felony unless 3 years have elapsed since probation or any other conditions set by the court have been fulfilled, or expunction has occurred;

(l) Has not had adjudication of guilt withheld or imposition of sentence suspended on any misdemeanor crime of domestic violence unless 3 years have elapsed since probation or any other conditions set by the court have been fulfilled, or the record has been expunged;

(m) Has not been issued an injunction that is currently in force and effect and that restrains the applicant from committing acts of domestic violence or acts of repeat violence; and

(n) Is not prohibited from purchasing or possessing a firearm by any other provision of Florida or federal law.

(3) The Department of Agriculture and Consumer Services shall deny a license if the applicant has been found guilty of, had adjudication of guilt withheld for, or had imposition of sentence suspended for one or more crimes of violence constituting a misdemeanor, unless 3 years have elapsed since probation or any other conditions set by the court have been fulfilled or the record has been sealed or expunged. The Department of Agriculture and Consumer Services shall revoke a license if the licensee has been found guilty of, had adjudication of guilt withheld for, or had imposition of sentence suspended for one or more crimes of violence within the preceding 3 years. The department shall, upon notification by a law enforcement agency, a court, or the Florida Department of Law Enforcement and subsequent written verification, suspend a license or the processing of an application for a license if the licensee or applicant is arrested or formally charged with a crime that would disqualify such person from having a license under this section, until final disposition of the case. The department shall suspend a license or the processing of an application for a license if the licensee or applicant is issued an injunction that restrains the licensee or applicant from committing acts of domestic violence or acts of repeat violence.

(4) The application shall be completed, under oath, on a form adopted by the Department of Agriculture and Consumer Services and shall include:

(a) The name, address, place of birth, date of birth, and race of the applicant;

(b) A statement that the applicant is in compliance with criteria contained within subsections (2) and (3);

(c) A statement that the applicant has been furnished a copy of this chapter and is knowledgeable of its provisions;

(d) A conspicuous warning that the application is executed under oath and that a false answer to any question, or the submission of any false document by the applicant, subjects the applicant to criminal prosecution under s. 837.06;

(e) A statement that the applicant desires a concealed weapon or firearms license as a means of lawful self-defense; and

(f) Directions for an applicant who is a servicemember, as defined in s. 250.01, or a veteran, as defined in s. 1.01, to request expedited processing of his or her application.

(5) The applicant shall submit to the Department of Agriculture and Consumer Services or an approved tax collector pursuant to s. 790.0625:

(a) A completed application as described in subsection (4).

(b) A nonrefundable license fee of up to $60 if he or she has not previously been issued a statewide license or of up to $50 for renewal of a statewide license. The cost of processing fingerprints as required in paragraph (c) shall be borne by the applicant. However, an individual holding an active certification from the Criminal Justice Standards and Training Commission as a law enforcement officer, correctional officer, or correctional probation officer as defined in s. 943.10(1), (2), (3), (6), (7), (8), or (9) is exempt from the licensing requirements of this section. If such individual wishes to receive a concealed weapon or firearm license, he or she is exempt from the background investigation and all background investigation fees but must pay the current license fees regularly required to be paid by nonexempt applicants. Further, a law enforcement officer, a correctional officer, or a correctional probation officer as defined in s. 943.10(1), (2), or (3) is exempt from the required fees and background investigation for 1 year after his or her retirement.

(c) A full set of fingerprints of the applicant administered by a law enforcement agency or the Division of Licensing of the Department of Agriculture and Consumer Services or an approved tax collector pursuant to s. 790.0625 together with any personal identifying information required by federal law to process fingerprints.

(d) A photocopy of a certificate, affidavit, or document as described in paragraph (2)(h).

(e) A full frontal view color photograph of the applicant taken within the preceding 30 days, in which the head, including hair, measures 7/8 of an inch wide and 11/8 inches high.

(f) For expedited processing of an application:

1. A servicemember shall submit a copy of the Common Access Card, United States Uniformed Services Identification Card, or current deployment orders.

2. A veteran shall submit a copy of the DD Form 214, issued by the United States Department of Defense, or another acceptable form of identification as specified by the Department of Veterans’ Affairs.

(6)(a) The Department of Agriculture and Consumer Services, upon receipt of the items listed in subsection (5), shall forward the full set of fingerprints of the applicant to the Department of Law Enforcement for state and federal processing, provided the federal service is available, to be processed for any criminal justice information as defined in s. 943.045. The cost of processing such fingerprints shall be payable to the Department of Law Enforcement by the Department of Agriculture and Consumer Services.

(b) The sheriff’s office shall provide fingerprinting service if requested by the applicant and may charge a fee not to exceed $5 for this service.

(c) The Department of Agriculture and Consumer Services shall, within 90 days after the date of receipt of the items listed in subsection (5):

1. Issue the license; or

2. Deny the application based solely on the ground that the applicant fails to qualify under the criteria listed in subsection (2) or subsection (3). If the Department of Agriculture and Consumer Services denies the application, it shall notify the applicant in writing, stating the ground for denial and informing the applicant of any right to a hearing pursuant to chapter 120.

3. In the event the department receives criminal history information with no final disposition on a crime which may disqualify the applicant, the time limitation prescribed by this paragraph may be suspended until receipt of the final disposition or proof of restoration of civil and firearm rights.

(d) In the event a legible set of fingerprints, as determined by the Department of Agriculture and Consumer Services or the Federal Bureau of Investigation, cannot be obtained after two attempts, the Department of Agriculture and Consumer Services shall determine eligibility based upon the name checks conducted by the Florida Department of Law Enforcement.

(e) A consular security official of a foreign government that maintains diplomatic relations and treaties of commerce, friendship, and navigation with the United States and is certified as such by the foreign government and by the appropriate embassy in this country must be issued a license within 20 days after the date of the receipt of a completed application, certification document, color photograph as specified in paragraph (5)(e), and a nonrefundable license fee of $300. Consular security official licenses shall be valid for 1 year and may be renewed upon completion of the application process as provided in this section.

(f) The Department of Agriculture and Consumer Services shall, upon receipt of a completed application and the identifying information required under paragraph (5)(f), expedite the processing of a servicemember’s or a veteran’s concealed weapon or firearm license application.

(7) The Department of Agriculture and Consumer Services shall maintain an automated listing of licenseholders and pertinent information, and such information shall be available online, upon request, at all times to all law enforcement agencies through the Florida Crime Information Center.

(8) Within 30 days after the changing of a permanent address, or within 30 days after having a license lost or destroyed, the licensee shall notify the Department of Agriculture and Consumer Services of such change. Failure to notify the Department of Agriculture and Consumer Services pursuant to the provisions of this subsection shall constitute a noncriminal violation with a penalty of $25.

(9) In the event that a concealed weapon or firearm license is lost or destroyed, the license shall be automatically invalid, and the person to whom the same was issued may, upon payment of $15 to the Department of Agriculture and Consumer Services, obtain a duplicate, or substitute thereof, upon furnishing a notarized statement to the Department of Agriculture and Consumer Services that such license has been lost or destroyed.

(10) A license issued under this section shall be suspended or revoked pursuant to chapter 120 if the licensee:

(a) Is found to be ineligible under the criteria set forth in subsection (2);

(b) Develops or sustains a physical infirmity which prevents the safe handling of a weapon or firearm;

(c) Is convicted of a felony which would make the licensee ineligible to possess a firearm pursuant to s. 790.23;

(d) Is found guilty of a crime under the provisions of chapter 893, or similar laws of any other state, relating to controlled substances;

(e) Is committed as a substance abuser under chapter 397, or is deemed a habitual offender under s. 856.011(3), or similar laws of any other state;

(f) Is convicted of a second violation of s. 316.193, or a similar law of another state, within 3 years after a first conviction of such section or similar law of another state, even though the first violation may have occurred before the date on which the application was submitted;

(g) Is adjudicated an incapacitated person under s. 744.331, or similar laws of any other state; or

(h) Is committed to a mental institution under chapter 394, or similar laws of any other state.

Notwithstanding s. 120.60(5), service of a notice of the suspension or revocation of a concealed weapon or firearm license must be given by either certified mail, return receipt requested, to the licensee at his or her last known mailing address furnished to the Department of Agriculture and Consumer Services, or by personal service. If a notice given by certified mail is returned as undeliverable, a second attempt must be made to provide notice to the licensee at that address, by either first-class mail in an envelope, postage prepaid, addressed to the licensee at his or her last known mailing address furnished to the department, or, if the licensee has provided an e-mail address to the department, by e-mail. Such mailing by the department constitutes notice, and any failure by the licensee to receive such notice does not stay the effective date or term of the suspension or revocation. A request for hearing must be filed with the department within 21 days after notice is received by personal delivery, or within 26 days after the date the department deposits the notice in the United States mail (21 days plus 5 days for mailing). The department shall document its attempts to provide notice, and such documentation is admissible in the courts of this state and constitutes sufficient proof that notice was given.

(11)(a) At least 90 days before the expiration date of the license, the Department of Agriculture and Consumer Services shall mail to each licensee a written notice of the expiration and a renewal form prescribed by the Department of Agriculture and Consumer Services. The licensee must renew his or her license on or before the expiration date by filing with the Department of Agriculture and Consumer Services the renewal form containing an affidavit submitted under oath and under penalty of perjury stating that the licensee remains qualified pursuant to the criteria specified in subsections (2) and (3), a color photograph as specified in paragraph (5)(e), and the required renewal fee. Out-of-state residents must also submit a complete set of fingerprints and fingerprint processing fee. The license shall be renewed upon receipt of the completed renewal form, color photograph, appropriate payment of fees, and, if applicable, fingerprints. Additionally, a licensee who fails to file a renewal application on or before its expiration date must renew his or her license by paying a late fee of $15. A license may not be renewed 180 days or more after its expiration date, and such a license is deemed to be permanently expired. A person whose license has been permanently expired may reapply for licensure; however, an application for licensure and fees under subsection (5) must be submitted, and a background investigation shall be conducted pursuant to this section. A person who knowingly files false information under this subsection is subject to criminal prosecution under s. 837.06.

(b) A license issued to a servicemember, as defined in s. 250.01, is subject to paragraph (a); however, such a license does not expire while the servicemember is serving on military orders that have taken him or her over 35 miles from his or her residence and shall be extended, as provided in this paragraph, for up to 180 days after his or her return to such residence. If the license renewal requirements in paragraph (a) are met within the 180-day extension period, the servicemember may not be charged any additional costs, such as, but not limited to, late fees or delinquency fees, above the normal license fees. The servicemember must present to the Department of Agriculture and Consumer Services a copy of his or her official military orders or a written verification from the member’s commanding officer before the end of the 180-day period in order to qualify for the extension.

(12)(a) A license issued under this section does not authorize any person to openly carry a handgun or carry a concealed weapon or firearm into:

1. Any place of nuisance as defined in s. 823.05;

2. Any police, sheriff, or highway patrol station;

3. Any detention facility, prison, or jail;

4. Any courthouse;

5. Any courtroom, except that nothing in this section would preclude a judge from carrying a concealed weapon or determining who will carry a concealed weapon in his or her courtroom;

6. Any polling place;

7. Any meeting of the governing body of a county, public school district, municipality, or special district;

8. Any meeting of the Legislature or a committee thereof;

9. Any school, college, or professional athletic event not related to firearms;

10. Any elementary or secondary school facility or administration building;

11. Any career center;

12. Any portion of an establishment licensed to dispense alcoholic beverages for consumption on the premises, which portion of the establishment is primarily devoted to such purpose;

13. Any college or university facility unless the licensee is a registered student, employee, or faculty member of such college or university and the weapon is a stun gun or nonlethal electric weapon or device designed solely for defensive purposes and the weapon does not fire a dart or projectile;

14. The inside of the passenger terminal and sterile area of any airport, provided that no person shall be prohibited from carrying any legal firearm into the terminal, which firearm is encased for shipment for purposes of checking such firearm as baggage to be lawfully transported on any aircraft; or

15. Any place where the carrying of firearms is prohibited by federal law.

(b) A person licensed under this section shall not be prohibited from carrying or storing a firearm in a vehicle for lawful purposes.

(c) This section does not modify the terms or conditions of s. 790.251(7).

(d) Any person who knowingly and willfully violates any provision of this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(13) All moneys collected by the department pursuant to this section shall be deposited in the Division of Licensing Trust Fund, and the Legislature shall appropriate from the fund those amounts deemed necessary to administer the provisions of this section. All revenues collected, less those costs determined by the Department of Agriculture and Consumer Services to be nonrecurring or one-time costs, shall be deferred over the 7-year licensure period. Notwithstanding the provisions of s. 493.6117, all moneys collected pursuant to this section shall not revert to the General Revenue Fund; however, this shall not abrogate the requirement for payment of the service charge imposed pursuant to chapter 215.

(14) All funds received by the sheriff pursuant to the provisions of this section shall be deposited into the general revenue fund of the county and shall be budgeted to the sheriff.

(15) The Legislature finds as a matter of public policy and fact that it is necessary to provide statewide uniform standards for issuing licenses to carry concealed weapons and firearms for self-defense and finds it necessary to occupy the field of regulation of the bearing of concealed weapons or firearms for self-defense to ensure that no honest, law-abiding person who qualifies under the provisions of this section is subjectively or arbitrarily denied his or her rights. The Department of Agriculture and Consumer Services shall implement and administer the provisions of this section. The Legislature does not delegate to the Department of Agriculture and Consumer Services the authority to regulate or restrict the issuing of licenses provided for in this section, beyond those provisions contained in this section. Subjective or arbitrary actions or rules which encumber the issuing process by placing burdens on the applicant beyond those sworn statements and specified documents detailed in this section or which create restrictions beyond those specified in this section are in conflict with the intent of this section and are prohibited. This section shall be liberally construed to carry out the constitutional right to bear arms for self-defense. This section is supplemental and additional to existing rights to bear arms, and nothing in this section shall impair or diminish such rights.

(16) The Department of Agriculture and Consumer Services shall maintain statistical information on the number of licenses issued, revoked, suspended, and denied.

(17) As amended by chapter 87-24, Laws of Florida, this section shall be known and may be cited as the “Jack Hagler Self Defense Act.”

History.—s. 2, ch. 4147, 1893; s. 1, ch. 5139, 1903; GS 3268; RGS 5101; CGL 7203; s. 2, ch. 76-165; s. 67, ch. 77-121; s. 1, ch. 77-302; s. 176, ch. 79-164; ss. 1, 2, ch. 87-24; s. 4, ch. 88-183; s. 2, ch. 89-60; s. 110, ch. 89-96; s. 3, ch. 90-311; s. 2, ch. 90-316; ss. 1, 7, ch. 90-364; s. 1, ch. 92-52; s. 1, ch. 92-183; s. 38, ch. 93-39; s. 52, ch. 95-196; s. 1, ch. 95-229; s. 10, ch. 95-430; s. 17, ch. 97-94; s. 1206, ch. 97-102; s. 5, ch. 98-284; s. 3, ch. 98-335; s. 228, ch. 99-245; s. 61, ch. 2000-258; s. 10, ch. 2002-295; s. 108, ch. 2003-1; s. 60, ch. 2004-357; s. 1, ch. 2006-90; s. 1, ch. 2008-105; s. 2, ch. 2011-145; s. 1, ch. 2012-144; s. 61, ch. 2013-116; s. 1, ch. 2014-205; ss. 39, 40, ch. 2016-166.



790.0601 - Public records exemption for concealed weapons.

790.0601 Public records exemption for concealed weapons.—

(1) Personal identifying information of an individual who has applied for or received a license to carry a concealed weapon or firearm pursuant to s. 790.06 held by the Division of Licensing of the Department of Agriculture and Consumer Services is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption applies to such information held by the division before, on, or after the effective date of this section.

(2) Personal identifying information of an individual who has applied for a license to carry a concealed weapon or firearm pursuant to s. 790.0625 which is held by a tax collector appointed by the Department of Agriculture and Consumer Services to receive applications and fees is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption applies to such information held by the tax collector before, on, or after the effective date of this subsection.

(3) Information made confidential and exempt by this section shall be disclosed:

(a) With the express written consent of the applicant or licensee or his or her legally authorized representative.

(b) By court order upon a showing of good cause.

(c) Upon request by a law enforcement agency in connection with the performance of lawful duties, which shall include access to any automated database containing such information maintained by the Department of Agriculture and Consumer Services.

(4) Subsection (2) is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2006-102; s. 1, ch. 2011-136; s. 1, ch. 2014-206.



790.061 - Judges and justices; exceptions from licensure provisions.

790.061 Judges and justices; exceptions from licensure provisions.—A county court judge, circuit court judge, district court of appeal judge, justice of the supreme court, federal district court judge, or federal court of appeals judge serving in this state is not required to comply with the provisions of s. 790.06 in order to receive a license to carry a concealed weapon or firearm, except that any such justice or judge must comply with the provisions of s. 790.06(2)(h). The Department of Agriculture and Consumer Services shall issue a license to carry a concealed weapon or firearm to any such justice or judge upon demonstration of competence of the justice or judge pursuant to s. 790.06(2)(h).

History.—s. 2, ch. 90-311; s. 2, ch. 95-229; s. 158, ch. 2004-5.



790.062 - Members and veterans of United States Armed Forces; exceptions from licensure provisions.

790.062 Members and veterans of United States Armed Forces; exceptions from licensure provisions.—

(1) Notwithstanding s. 790.06(2)(b), the Department of Agriculture and Consumer Services shall issue a license to carry a concealed weapon or firearm under s. 790.06 if the applicant is otherwise qualified and:

(a) Is a servicemember, as defined in s. 250.01; or

(b) Is a veteran of the United States Armed Forces who was discharged under honorable conditions.

(2) The Department of Agriculture and Consumer Services shall accept fingerprints of an applicant under this section administered by any law enforcement agency, military provost, or other military unit charged with law enforcement duties or as otherwise provided for in s. 790.06(5)(c).

History.—s. 1, ch. 2012-108.



790.0625 - Appointment of tax collectors to accept applications for a concealed weapon or firearm license; fees; penalties.

790.0625 Appointment of tax collectors to accept applications for a concealed weapon or firearm license; fees; penalties.—

(1) As used in this section, the term:

(a) “Department” means the Department of Agriculture and Consumer Services.

(b) “Division” means the Division of Licensing of the Department of Agriculture and Consumer Services.

(2) The department, at its discretion, may appoint tax collectors, as defined in s. 1(d) of Art. VIII of the State Constitution, to accept applications on behalf of the division for concealed weapon or firearm licenses. Such appointment shall be for specified locations that will best serve the public interest and convenience in applying for these licenses.

(3) A tax collector seeking to be appointed to accept applications for new or renewal concealed weapon or firearm licenses must submit a written request to the division stating his or her name, address, telephone number, each location within the county at which the tax collector wishes to accept applications, and other information as required by the division.

(a) Upon receipt of a written request, the division shall review it and at its discretion may decline to enter into a memorandum of understanding or, if approved, enter into a memorandum of understanding with the tax collector to accept applications for new or renewal concealed weapon or firearm licenses on behalf of the department.

(b) The department or the division may rescind a memorandum of understanding for any reason at any time.

(4) All personal identifying information that is provided pursuant to s. 790.06 and contained in the records of a tax collector appointed under this section is confidential and exempt as provided in s. 790.0601.

(5) A tax collector appointed under this section may collect and retain a convenience fee of $22 for each new application and $12 for each renewal application and shall remit weekly to the department the license fees pursuant to s. 790.06 for deposit in the Division of Licensing Trust Fund.

(6)(a) A tax collector appointed under this section may not maintain a list or record of persons who apply for or are granted a new or renewal license to carry a concealed weapon or firearm. A violation of this paragraph is subject to s. 790.335.

(b) A person may not handle an application for a concealed weapon or firearm for a fee or compensation of any kind unless he or she has been appointed by the department to do so.

(7) A person who willfully violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(8) Upon receipt of a completed renewal application, a new color photograph, and appropriate payment of fees, a tax collector authorized to accept renewal applications for concealed weapon or firearm licenses under this section may, upon approval and confirmation of license issuance by the department, print and deliver a concealed weapon or firearm license to a licensee renewing his or her license at the tax collector’s office.

History.—s. 2, ch. 2014-205; s. 41, ch. 2016-166.



790.065 - Sale and delivery of firearms.

1790.065 Sale and delivery of firearms.—

(1)(a) A licensed importer, licensed manufacturer, or licensed dealer may not sell or deliver from her or his inventory at her or his licensed premises any firearm to another person, other than a licensed importer, licensed manufacturer, licensed dealer, or licensed collector, until she or he has:

1. Obtained a completed form from the potential buyer or transferee, which form shall have been promulgated by the Department of Law Enforcement and provided by the licensed importer, licensed manufacturer, or licensed dealer, which shall include the name, date of birth, gender, race, and social security number or other identification number of such potential buyer or transferee and has inspected proper identification including an identification containing a photograph of the potential buyer or transferee.

22. Collected a fee from the potential buyer for processing the criminal history check of the potential buyer. The fee shall be established by the Department of Law Enforcement and may not exceed $8 per transaction. The Department of Law Enforcement may reduce, or suspend collection of, the fee to reflect payment received from the Federal Government applied to the cost of maintaining the criminal history check system established by this section as a means of facilitating or supplementing the National Instant Criminal Background Check System. The Department of Law Enforcement shall, by rule, establish procedures for the fees to be transmitted by the licensee to the Department of Law Enforcement. All such fees shall be deposited into the Department of Law Enforcement Operating Trust Fund, but shall be segregated from all other funds deposited into such trust fund and must be accounted for separately. Such segregated funds must not be used for any purpose other than the operation of the criminal history checks required by this section. The Department of Law Enforcement, each year prior to February 1, shall make a full accounting of all receipts and expenditures of such funds to the President of the Senate, the Speaker of the House of Representatives, the majority and minority leaders of each house of the Legislature, and the chairs of the appropriations committees of each house of the Legislature. In the event that the cumulative amount of funds collected exceeds the cumulative amount of expenditures by more than $2.5 million, excess funds may be used for the purpose of purchasing soft body armor for law enforcement officers.

3. Requested, by means of a toll-free telephone call, the Department of Law Enforcement to conduct a check of the information as reported and reflected in the Florida Crime Information Center and National Crime Information Center systems as of the date of the request.

4. Received a unique approval number for that inquiry from the Department of Law Enforcement, and recorded the date and such number on the consent form.

(b) However, if the person purchasing, or receiving delivery of, the firearm is a holder of a valid concealed weapons or firearms license pursuant to the provisions of s. 790.06 or holds an active certification from the Criminal Justice Standards and Training Commission as a “law enforcement officer,” a “correctional officer,” or a “correctional probation officer” as defined in s. 943.10(1), (2), (3), (6), (7), (8), or (9), this subsection does not apply.

(c) This subsection does not apply to the purchase, trade, or transfer of a rifle or shotgun by a resident of this state when the resident makes such purchase, trade, or transfer from a licensed importer, licensed manufacturer, or licensed dealer in another state.

(2) Upon receipt of a request for a criminal history record check, the Department of Law Enforcement shall, during the licensee’s call or by return call, forthwith:

(a) Review any records available to determine if the potential buyer or transferee:

1. Has been convicted of a felony and is prohibited from receipt or possession of a firearm pursuant to s. 790.23;

2. Has been convicted of a misdemeanor crime of domestic violence, and therefore is prohibited from purchasing a firearm;

3. Has had adjudication of guilt withheld or imposition of sentence suspended on any felony or misdemeanor crime of domestic violence unless 3 years have elapsed since probation or any other conditions set by the court have been fulfilled or expunction has occurred; or

4. Has been adjudicated mentally defective or has been committed to a mental institution by a court or as provided in sub-sub-subparagraph b.(II), and as a result is prohibited by state or federal law from purchasing a firearm.

a. As used in this subparagraph, “adjudicated mentally defective” means a determination by a court that a person, as a result of marked subnormal intelligence, or mental illness, incompetency, condition, or disease, is a danger to himself or herself or to others or lacks the mental capacity to contract or manage his or her own affairs. The phrase includes a judicial finding of incapacity under s. 744.331(6)(a), an acquittal by reason of insanity of a person charged with a criminal offense, and a judicial finding that a criminal defendant is not competent to stand trial.

b. As used in this subparagraph, “committed to a mental institution” means:

(I) Involuntary commitment, commitment for mental defectiveness or mental illness, and commitment for substance abuse. The phrase includes involuntary inpatient placement as defined in s. 394.467, involuntary outpatient placement as defined in s. 394.4655, involuntary assessment and stabilization under s. 397.6818, and involuntary substance abuse treatment under s. 397.6957, but does not include a person in a mental institution for observation or discharged from a mental institution based upon the initial review by the physician or a voluntary admission to a mental institution; or

(II) Notwithstanding sub-sub-subparagraph (I), voluntary admission to a mental institution for outpatient or inpatient treatment of a person who had an involuntary examination under s. 394.463, where each of the following conditions have been met:

(A) An examining physician found that the person is an imminent danger to himself or herself or others.

(B) The examining physician certified that if the person did not agree to voluntary treatment, a petition for involuntary outpatient or inpatient treatment would have been filed under s. 394.463(2)(i)4., or the examining physician certified that a petition was filed and the person subsequently agreed to voluntary treatment prior to a court hearing on the petition.

(C) Before agreeing to voluntary treatment, the person received written notice of that finding and certification, and written notice that as a result of such finding, he or she may be prohibited from purchasing a firearm, and may not be eligible to apply for or retain a concealed weapon or firearms license under s. 790.06 and the person acknowledged such notice in writing, in substantially the following form:

“I understand that the doctor who examined me believes I am a danger to myself or to others. I understand that if I do not agree to voluntary treatment, a petition will be filed in court to require me to receive involuntary treatment. I understand that if that petition is filed, I have the right to contest it. In the event a petition has been filed, I understand that I can subsequently agree to voluntary treatment prior to a court hearing. I understand that by agreeing to voluntary treatment in either of these situations, I may be prohibited from buying firearms and from applying for or retaining a concealed weapons or firearms license until I apply for and receive relief from that restriction under Florida law.”

(D) A judge or a magistrate has, pursuant to sub-sub-subparagraph c.(II), reviewed the record of the finding, certification, notice, and written acknowledgment classifying the person as an imminent danger to himself or herself or others, and ordered that such record be submitted to the department.

c. In order to check for these conditions, the department shall compile and maintain an automated database of persons who are prohibited from purchasing a firearm based on court records of adjudications of mental defectiveness or commitments to mental institutions.

(I) Except as provided in sub-sub-subparagraph (II), clerks of court shall submit these records to the department within 1 month after the rendition of the adjudication or commitment. Reports shall be submitted in an automated format. The reports must, at a minimum, include the name, along with any known alias or former name, the sex, and the date of birth of the subject.

(II) For persons committed to a mental institution pursuant to sub-sub-subparagraph b.(II), within 24 hours after the person’s agreement to voluntary admission, a record of the finding, certification, notice, and written acknowledgment must be filed by the administrator of the receiving or treatment facility, as defined in s. 394.455, with the clerk of the court for the county in which the involuntary examination under s. 394.463 occurred. No fee shall be charged for the filing under this sub-sub-subparagraph. The clerk must present the records to a judge or magistrate within 24 hours after receipt of the records. A judge or magistrate is required and has the lawful authority to review the records ex parte and, if the judge or magistrate determines that the record supports the classifying of the person as an imminent danger to himself or herself or others, to order that the record be submitted to the department. If a judge or magistrate orders the submittal of the record to the department, the record must be submitted to the department within 24 hours.

d. A person who has been adjudicated mentally defective or committed to a mental institution, as those terms are defined in this paragraph, may petition the court that made the adjudication or commitment, or the court that ordered that the record be submitted to the department pursuant to sub-sub-subparagraph c.(II), for relief from the firearm disabilities imposed by such adjudication or commitment. A copy of the petition shall be served on the state attorney for the county in which the person was adjudicated or committed. The state attorney may object to and present evidence relevant to the relief sought by the petition. The hearing on the petition may be open or closed as the petitioner may choose. The petitioner may present evidence and subpoena witnesses to appear at the hearing on the petition. The petitioner may confront and cross-examine witnesses called by the state attorney. A record of the hearing shall be made by a certified court reporter or by court-approved electronic means. The court shall make written findings of fact and conclusions of law on the issues before it and issue a final order. The court shall grant the relief requested in the petition if the court finds, based on the evidence presented with respect to the petitioner’s reputation, the petitioner’s mental health record and, if applicable, criminal history record, the circumstances surrounding the firearm disability, and any other evidence in the record, that the petitioner will not be likely to act in a manner that is dangerous to public safety and that granting the relief would not be contrary to the public interest. If the final order denies relief, the petitioner may not petition again for relief from firearm disabilities until 1 year after the date of the final order. The petitioner may seek judicial review of a final order denying relief in the district court of appeal having jurisdiction over the court that issued the order. The review shall be conducted de novo. Relief from a firearm disability granted under this sub-subparagraph has no effect on the loss of civil rights, including firearm rights, for any reason other than the particular adjudication of mental defectiveness or commitment to a mental institution from which relief is granted.

e. Upon receipt of proper notice of relief from firearm disabilities granted under sub-subparagraph d., the department shall delete any mental health record of the person granted relief from the automated database of persons who are prohibited from purchasing a firearm based on court records of adjudications of mental defectiveness or commitments to mental institutions.

f. The department is authorized to disclose data collected pursuant to this subparagraph to agencies of the Federal Government and other states for use exclusively in determining the lawfulness of a firearm sale or transfer. The department is also authorized to disclose this data to the Department of Agriculture and Consumer Services for purposes of determining eligibility for issuance of a concealed weapons or concealed firearms license and for determining whether a basis exists for revoking or suspending a previously issued license pursuant to s. 790.06(10). When a potential buyer or transferee appeals a nonapproval based on these records, the clerks of court and mental institutions shall, upon request by the department, provide information to help determine whether the potential buyer or transferee is the same person as the subject of the record. Photographs and any other data that could confirm or negate identity must be made available to the department for such purposes, notwithstanding any other provision of state law to the contrary. Any such information that is made confidential or exempt from disclosure by law shall retain such confidential or exempt status when transferred to the department.

(b) Inform the licensee making the inquiry either that records demonstrate that the buyer or transferee is so prohibited and provide the licensee a nonapproval number, or provide the licensee with a unique approval number.

(c)1. Review any records available to it to determine whether the potential buyer or transferee has been indicted or has had an information filed against her or him for an offense that is a felony under either state or federal law, or, as mandated by federal law, has had an injunction for protection against domestic violence entered against the potential buyer or transferee under s. 741.30, has had an injunction for protection against repeat violence entered against the potential buyer or transferee under s. 784.046, or has been arrested for a dangerous crime as specified in s. 907.041(4)(a) or for any of the following enumerated offenses:

a. Criminal anarchy under ss. 876.01 and 876.02.

b. Extortion under s. 836.05.

c. Explosives violations under s. 552.22(1) and (2).

d. Controlled substances violations under chapter 893.

e. Resisting an officer with violence under s. 843.01.

f. Weapons and firearms violations under this chapter.

g. Treason under s. 876.32.

h. Assisting self-murder under s. 782.08.

i. Sabotage under s. 876.38.

j. Stalking or aggravated stalking under s. 784.048.

If the review indicates any such indictment, information, or arrest, the department shall provide to the licensee a conditional nonapproval number.

2. Within 24 working hours, the department shall determine the disposition of the indictment, information, or arrest and inform the licensee as to whether the potential buyer is prohibited from receiving or possessing a firearm. For purposes of this paragraph, “working hours” means the hours from 8 a.m. to 5 p.m. Monday through Friday, excluding legal holidays.

3. The office of the clerk of court, at no charge to the department, shall respond to any department request for data on the disposition of the indictment, information, or arrest as soon as possible, but in no event later than 8 working hours.

4. The department shall determine as quickly as possible within the allotted time period whether the potential buyer is prohibited from receiving or possessing a firearm.

5. If the potential buyer is not so prohibited, or if the department cannot determine the disposition information within the allotted time period, the department shall provide the licensee with a conditional approval number.

6. If the buyer is so prohibited, the conditional nonapproval number shall become a nonapproval number.

7. The department shall continue its attempts to obtain the disposition information and may retain a record of all approval numbers granted without sufficient disposition information. If the department later obtains disposition information which indicates:

a. That the potential buyer is not prohibited from owning a firearm, it shall treat the record of the transaction in accordance with this section; or

b. That the potential buyer is prohibited from owning a firearm, it shall immediately revoke the conditional approval number and notify local law enforcement.

8. During the time that disposition of the indictment, information, or arrest is pending and until the department is notified by the potential buyer that there has been a final disposition of the indictment, information, or arrest, the conditional nonapproval number shall remain in effect.

(3) In the event of scheduled computer downtime, electronic failure, or similar emergency beyond the control of the Department of Law Enforcement, the department shall immediately notify the licensee of the reason for, and estimated length of, such delay. After such notification, the department shall forthwith, and in no event later than the end of the next business day of the licensee, either inform the requesting licensee if its records demonstrate that the buyer or transferee is prohibited from receipt or possession of a firearm pursuant to Florida and Federal law or provide the licensee with a unique approval number. Unless notified by the end of said next business day that the buyer or transferee is so prohibited, and without regard to whether she or he has received a unique approval number, the licensee may complete the sale or transfer and shall not be deemed in violation of this section with respect to such sale or transfer.

(4)(a) Any records containing any of the information set forth in subsection (1) pertaining to a buyer or transferee who is not found to be prohibited from receipt or transfer of a firearm by reason of Florida and federal law which records are created by the Department of Law Enforcement to conduct the criminal history record check shall be confidential and exempt from the provisions of s. 119.07(1) and may not be disclosed by the Department of Law Enforcement or any officer or employee thereof to any person or to another agency. The Department of Law Enforcement shall destroy any such records forthwith after it communicates the approval and nonapproval numbers to the licensee and, in any event, such records shall be destroyed within 48 hours after the day of the response to the licensee’s request.

(b) Notwithstanding the provisions of this subsection, the Department of Law Enforcement may maintain records of NCIC transactions to the extent required by the Federal Government, and may maintain a log of dates of requests for criminal history records checks, unique approval and nonapproval numbers, license identification numbers, and transaction numbers corresponding to such dates for a period of not longer than 2 years or as otherwise required by law.

(c) Nothing in this chapter shall be construed to allow the State of Florida to maintain records containing the names of purchasers or transferees who receive unique approval numbers or to maintain records of firearm transactions.

(d) Any officer or employee, or former officer or employee of the Department of Law Enforcement or law enforcement agency who intentionally and maliciously violates the provisions of this subsection commits a felony of the third degree punishable as provided in s. 775.082 or s. 775.083.

(5) The Department of Law Enforcement shall establish a toll-free telephone number which shall be operational 7 days a week with the exception of Christmas Day and New Year’s Day, for a period of 12 hours a day beginning at 9 a.m. and ending at 9 p.m., for purposes of responding to inquiries as described in this section from licensed manufacturers, licensed importers, and licensed dealers. The Department of Law Enforcement shall employ and train such personnel as are necessary expeditiously to administer the provisions of this section.

(6) Any person who is denied the right to receive or purchase a firearm as a result of the procedures established by this section may request a criminal history records review and correction in accordance with the rules promulgated by the Department of Law Enforcement.

(7) It shall be unlawful for any licensed dealer, licensed manufacturer, or licensed importer willfully and intentionally to request criminal history record information under false pretenses, or willfully and intentionally to disseminate criminal history record information to any person other than the subject of such information. Any person convicted of a violation of this subsection commits a felony of the third degree punishable as provided in s. 775.082 or s. 775.083.

(8) The Department of Law Enforcement shall promulgate regulations to ensure the identity, confidentiality, and security of all records and data provided pursuant to this section.

(9) This section shall become effective at such time as the Department of Law Enforcement has notified all licensed importers, licensed manufacturers, and licensed dealers in writing that the procedures and toll-free number described in this section are operational. This section shall remain in effect only during such times as the procedures described in subsection (2) remain operational.

(10) A licensed importer, licensed manufacturer, or licensed dealer is not required to comply with the requirements of this section in the event of:

(a) Unavailability of telephone service at the licensed premises due to the failure of the entity which provides telephone service in the state, region, or other geographical area in which the licensee is located to provide telephone service to the premises of the licensee due to the location of said premises; or the interruption of telephone service by reason of hurricane, tornado, flood, natural disaster, or other act of God, war, invasion, insurrection, riot, or other bona fide emergency, or other reason beyond the control of the licensee; or

(b) Failure of the Department of Law Enforcement to comply with the requirements of subsections (2) and (3).

(11) Compliance with the provisions of this chapter shall be a complete defense to any claim or cause of action under the laws of any state for liability for damages arising from the importation or manufacture, or the subsequent sale or transfer to any person who has been convicted in any court of a crime punishable by imprisonment for a term exceeding 1 year, of any firearm which has been shipped or transported in interstate or foreign commerce. The Department of Law Enforcement, its agents and employees shall not be liable for any claim or cause of action under the laws of any state for liability for damages arising from its actions in lawful compliance with this section.

(12)(a) Any potential buyer or transferee who willfully and knowingly provides false information or false or fraudulent identification commits a felony of the third degree punishable as provided in s. 775.082 or s. 775.083.

(b) Any licensed importer, licensed manufacturer, or licensed dealer who violates the provisions of subsection (1) commits a felony of the third degree punishable as provided in s. 775.082 or s. 775.083.

(c) Any employee or agency of a licensed importer, licensed manufacturer, or licensed dealer who violates the provisions of subsection (1) commits a felony of the third degree punishable as provided in s. 775.082 or s. 775.083.

(d) Any person who knowingly acquires a firearm through purchase or transfer intended for the use of a person who is prohibited by state or federal law from possessing or receiving a firearm commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(13) This section does not apply to employees of sheriff’s offices, municipal police departments, correctional facilities or agencies, or other criminal justice or governmental agencies when the purchases or transfers are made on behalf of an employing agency for official law enforcement purposes.

History.—s. 1, ch. 89-191; s. 1, ch. 90-316; s. 4, ch. 92-183; s. 1, ch. 93-197; s. 1, ch. 94-256; s. 14, ch. 95-195; s. 8, ch. 95-430; s. 7, ch. 96-392; s. 429, ch. 96-406; s. 29, ch. 97-94; s. 1816, ch. 97-102; s. 6, ch. 98-284; ss. 8, 9, ch. 99-300; s. 1, ch. 2000-218; s. 12, ch. 2002-205; s. 3, ch. 2003-23; s. 1, ch. 2004-79; s. 1, ch. 2006-176; s. 1, ch. 2008-50; s. 1, ch. 2009-233; s. 1, ch. 2010-62; s. 4, ch. 2011-145; s. 1, ch. 2013-249; s. 11, ch. 2016-127.

1Note.—

A. Section 1, ch. 89-191, provides that “[t]his section expires on the effective date of federal law which provides access to national criminal history information and requires national criminal history checks on potential buyers or transferees on firearms.”

B. Section 3, ch. 90-316, provides that “[t]his act shall not be construed to nullify the expiration of s. 790.065, Florida Statutes, provided for in chapter 89-191, Laws of Florida.”

2Note.—Section 2, ch. 2009-233, provides that “[s]ection 790.065, Florida Statutes, must be reviewed by the Legislature and approved for continuation before the limit of $8 on the fee established by the Department of Law Enforcement under s. 790.065(1)(b), Florida Statutes, may be increased.” Paragraph (1)(b) was redesignated as subparagraph (1)(a)2. by s. 4, ch. 2011-145.



790.0655 - Purchase and delivery of handguns; mandatory waiting period; exceptions; penalties.

790.0655 Purchase and delivery of handguns; mandatory waiting period; exceptions; penalties.—

(1)(a) There shall be a mandatory 3-day waiting period, which shall be 3 days, excluding weekends and legal holidays, between the purchase and the delivery at retail of any handgun. “Purchase” means the transfer of money or other valuable consideration to the retailer. “Handgun” means a firearm capable of being carried and used by one hand, such as a pistol or revolver. “Retailer” means and includes every person engaged in the business of making sales at retail or for distribution, or use, or consumption, or storage to be used or consumed in this state, as defined in s. 212.02(13).

(b) Records of handgun sales must be available for inspection by any law enforcement agency, as defined in s. 934.02, during normal business hours.

(2) The 3-day waiting period shall not apply in the following circumstances:

(a) When a handgun is being purchased by a holder of a concealed weapons permit as defined in s. 790.06.

(b) To a trade-in of another handgun.

(3) It is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084:

(a) For any retailer, or any employee or agent of a retailer, to deliver a handgun before the expiration of the 3-day waiting period, subject to the exceptions provided in subsection (2).

(b) For a purchaser to obtain delivery of a handgun by fraud, false pretense, or false representation.

History.—s. 1, ch. 91-24; s. 3, ch. 92-183; s. 98, ch. 99-3.



790.07 - Persons engaged in criminal offense, having weapons.

790.07 Persons engaged in criminal offense, having weapons.—

(1) Whoever, while committing or attempting to commit any felony or while under indictment, displays, uses, threatens, or attempts to use any weapon or electric weapon or device or carries a concealed weapon is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Whoever, while committing or attempting to commit any felony, displays, uses, threatens, or attempts to use any firearm or carries a concealed firearm is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, and s. 775.084.

(3) The following crimes are excluded from application of this section: Antitrust violations, unfair trade practices, restraints of trade, nonsupport of dependents, bigamy, or other similar offenses.

(4) Whoever, having previously been convicted of a violation of subsection (1) or subsection (2) and, subsequent to such conviction, displays, uses, threatens, or attempts to use any weapon, firearm, or electric weapon or device, carries a concealed weapon, or carries a concealed firearm while committing or attempting to commit any felony or while under indictment is guilty of a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Sentence shall not be suspended or deferred under the provisions of this subsection.

History.—s. 10, ch. 1637, 1868; RS 2423; s. 2, ch. 4124, 1893; GS 3269; RGS 5102; CGL 7204; s. 4, ch. 69-306; s. 741, ch. 71-136; s. 2, ch. 76-165; s. 2, ch. 91-223.



790.08 - Taking possession of weapons and arms; reports; disposition; custody.

790.08 Taking possession of weapons and arms; reports; disposition; custody.—

(1) Every officer making an arrest under s. 790.07, or under any other law or municipal ordinance within the state, shall take possession of any weapons, electric weapons or devices, or arms mentioned in s. 790.07 found upon the person arrested and deliver them to the sheriff of the county, or the chief of police of the municipality wherein the arrest is made, who shall retain the same until after the trial of the person arrested.

(2) If the person arrested as aforesaid is convicted of violating s. 790.07, or of a similar offense under any municipal ordinance, or any other offense involving the use or attempted use of such weapons, electric weapons or devices, or arms, such weapons, electric weapons or devices, or arms shall become forfeited to the state, without any order of forfeiture being necessary, although the making of such an order shall be deemed proper, and such weapons, electric weapons or devices, or arms shall be forthwith delivered to the sheriff by the chief of police or other person having custody thereof, and the sheriff is hereby made the custodian of such weapons, electric weapons or devices, and arms for the state.

(3) If the person arrested as aforesaid is acquitted of the offenses mentioned in subsection (2), the said weapons, electric weapons or devices, or arms taken from the person as aforesaid shall be returned to him or her; however, if he or she fails to call for or receive the same within 60 days from and after his or her acquittal or the dismissal of the charges against him or her, the same shall be delivered to the sheriff as aforesaid to be held by the sheriff as hereinafter provided. This subsection shall likewise apply to persons and their weapons, electric weapons or devices, or arms who have heretofore been acquitted or the charges against them dismissed.

(4) All such weapons, electric weapons or devices, and arms now in, or hereafter coming into, the hands of any of the peace officers of this state or any of its political subdivisions, which have been found abandoned or otherwise discarded, or left in their hands and not reclaimed by the owners shall, within 60 days, be delivered by such peace officers to the sheriff of the county aforesaid.

(5) Weapons, electric weapons or devices, and arms coming into the hands of the sheriff pursuant to subsections (3) and (4) aforesaid shall, unless reclaimed by the owner thereof within 6 months from the date the same come into the hands of the said sheriff, become forfeited to the state, and no action or proceeding for their recovery shall thereafter be maintained in this state.

(6) Weapons, electric weapons or devices, and arms coming into the hands of the sheriff as aforesaid shall be listed, kept, and held by him or her as custodian for the state. Any or all such weapons, electric weapons or devices, and arms suitable for use by the sheriff may be so used. All such weapons, electric weapons or devices, and arms not needed by the said sheriff may be loaned to any other department of the state or to any county or municipality having use for such weapons, electric weapons or devices, and arms. The sheriff shall take the receipt of such other department, county, or municipality for such weapons, electric weapons or devices, and arms loaned to them. All weapons, electric weapons or devices, and arms which are not needed or which are useless or unfit for use shall be destroyed or otherwise disposed of by the sheriff as provided in chapter 705 or as provided in the Florida Contraband Forfeiture Act. All sums received from the sale or other disposition of the said weapons, electric weapons or devices, or arms disposed of by the sheriff under chapter 705 as aforesaid shall be paid into the State Treasury for the benefit of the State School Fund and shall become a part thereof. All sums received from the sale or other disposition of any such weapons, electric weapons or devices, or arms disposed of by the sheriff under the Florida Contraband Forfeiture Act shall be disbursed as provided therein.

(7) This section does not apply to any municipality in any county having home rule under the State Constitution.

History.—s. 3, ch. 3620, 1885; RS 2424; GS 3270; RGS 5103; CGL 7205; s. 1, ch. 22049, 1943; s. 1, ch. 65-189; ss. 1, 2, 3, 4, 5, 6, 7, 8, ch. 67-523; s. 3, ch. 67-2207; ss. 20, 35, ch. 69-106; s. 2, ch. 76-165; s. 24, ch. 79-8; s. 12, ch. 80-68; s. 1, ch. 83-21; s. 17, ch. 97-93; s. 1207, ch. 97-102.



790.09 - Manufacturing or selling metallic knuckles.

790.09 Manufacturing or selling metallic knuckles.—Whoever manufactures or causes to be manufactured or sells or exposes for sale any instrument or weapon of the kind usually known as metallic knuckles commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 11, ch. 1637, 1868; RS 2425; s. 3, ch. 4124, 1893; GS 3271; RGS 5104; CGL 7206; s. 742, ch. 71-136; s. 1, ch. 2016-106.



790.10 - Improper exhibition of dangerous weapons or firearms.

790.10 Improper exhibition of dangerous weapons or firearms.—If any person having or carrying any dirk, sword, sword cane, firearm, electric weapon or device, or other weapon shall, in the presence of one or more persons, exhibit the same in a rude, careless, angry, or threatening manner, not in necessary self-defense, the person so offending shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 4532, 1897; GS 3272; RGS 5105; CGL 7207; s. 5, ch. 69-306; s. 743, ch. 71-136; s. 2, ch. 76-165; s. 174, ch. 91-224.



790.115 - Possessing or discharging weapons or firearms at a school-sponsored event or on school property prohibited; penalties; exceptions.

790.115 Possessing or discharging weapons or firearms at a school-sponsored event or on school property prohibited; penalties; exceptions.—

(1) A person who exhibits any sword, sword cane, firearm, electric weapon or device, destructive device, or other weapon as defined in s. 790.001(13), including a razor blade, box cutter, or common pocketknife, except as authorized in support of school-sanctioned activities, in the presence of one or more persons in a rude, careless, angry, or threatening manner and not in lawful self-defense, at a school-sponsored event or on the grounds or facilities of any school, school bus, or school bus stop, or within 1,000 feet of the real property that comprises a public or private elementary school, middle school, or secondary school, during school hours or during the time of a sanctioned school activity, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. This subsection does not apply to the exhibition of a firearm or weapon on private real property within 1,000 feet of a school by the owner of such property or by a person whose presence on such property has been authorized, licensed, or invited by the owner.

(2)(a) A person shall not possess any firearm, electric weapon or device, destructive device, or other weapon as defined in s. 790.001(13), including a razor blade or box cutter, except as authorized in support of school-sanctioned activities, at a school-sponsored event or on the property of any school, school bus, or school bus stop; however, a person may carry a firearm:

1. In a case to a firearms program, class or function which has been approved in advance by the principal or chief administrative officer of the school as a program or class to which firearms could be carried;

2. In a case to a career center having a firearms training range; or

3. In a vehicle pursuant to s. 790.25(5); except that school districts may adopt written and published policies that waive the exception in this subparagraph for purposes of student and campus parking privileges.

For the purposes of this section, “school” means any preschool, elementary school, middle school, junior high school, secondary school, career center, or postsecondary school, whether public or nonpublic.

(b) A person who willfully and knowingly possesses any electric weapon or device, destructive device, or other weapon as defined in s. 790.001(13), including a razor blade or box cutter, except as authorized in support of school-sanctioned activities, in violation of this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c)1. A person who willfully and knowingly possesses any firearm in violation of this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. A person who stores or leaves a loaded firearm within the reach or easy access of a minor who obtains the firearm and commits a violation of subparagraph 1. commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; except that this does not apply if the firearm was stored or left in a securely locked box or container or in a location which a reasonable person would have believed to be secure, or was securely locked with a firearm-mounted push-button combination lock or a trigger lock; if the minor obtains the firearm as a result of an unlawful entry by any person; or to members of the Armed Forces, National Guard, or State Militia, or to police or other law enforcement officers, with respect to firearm possession by a minor which occurs during or incidental to the performance of their official duties.

(d) A person who discharges any weapon or firearm while in violation of paragraph (a), unless discharged for lawful defense of himself or herself or another or for a lawful purpose, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(e) The penalties of this subsection shall not apply to persons licensed under s. 790.06. Persons licensed under s. 790.06 shall be punished as provided in s. 790.06(12), except that a licenseholder who unlawfully discharges a weapon or firearm on school property as prohibited by this subsection commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) This section does not apply to any law enforcement officer as defined in s. 943.10(1), (2), (3), (4), (6), (7), (8), (9), or (14).

(4) Notwithstanding s. 985.24, s. 985.245, or s. 985.25(1), any minor under 18 years of age who is charged under this section with possessing or discharging a firearm on school property shall be detained in secure detention, unless the state attorney authorizes the release of the minor, and shall be given a probable cause hearing within 24 hours after being taken into custody. At the hearing, the court may order that the minor continue to be held in secure detention for a period of 21 days, during which time the minor shall receive medical, psychiatric, psychological, or substance abuse examinations pursuant to s. 985.18, and a written report shall be completed.

History.—s. 4, ch. 92-130; s. 11, ch. 93-230; s. 1, ch. 94-289; s. 1209, ch. 97-102; s. 20, ch. 97-234; s. 3, ch. 99-284; s. 61, ch. 2004-357; s. 112, ch. 2006-120; s. 2, ch. 2006-186.



790.145 - Crimes in pharmacies; possession of weapons; penalties.

790.145 Crimes in pharmacies; possession of weapons; penalties.—

(1) Unless otherwise provided by law, any person who is in possession of a concealed “firearm,” as defined in s. 790.001(6), or a “destructive device,” as defined in s. 790.001(4), within the premises of a “pharmacy,” as defined in chapter 465, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) The provisions of this section do not apply:

(a) To any law enforcement officer;

(b) To any person employed and authorized by the owner, operator, or manager of a pharmacy to carry a firearm or destructive device on such premises; or

(c) To any person licensed to carry a concealed weapon.

History.—s. 1, ch. 81-278; s. 2, ch. 90-124; s. 2, ch. 90-176.



790.15 - Discharging firearm in public or on residential property.

790.15 Discharging firearm in public or on residential property.—

(1) Except as provided in subsection (2) or subsection (3), any person who knowingly discharges a firearm in any public place or on the right-of-way of any paved public road, highway, or street, who knowingly discharges any firearm over the right-of-way of any paved public road, highway, or street or over any occupied premises, or who recklessly or negligently discharges a firearm outdoors on any property used primarily as the site of a dwelling as defined in s. 776.013 or zoned exclusively for residential use commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. This section does not apply to a person lawfully defending life or property or performing official duties requiring the discharge of a firearm or to a person discharging a firearm on public roads or properties expressly approved for hunting by the Fish and Wildlife Conservation Commission or Florida Forest Service.

(2) Any occupant of any vehicle who knowingly and willfully discharges any firearm from the vehicle within 1,000 feet of any person commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any driver or owner of any vehicle, whether or not the owner of the vehicle is occupying the vehicle, who knowingly directs any other person to discharge any firearm from the vehicle commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Any person who recreationally discharges a firearm outdoors, including target shooting, in an area that the person knows or reasonably should know is primarily residential in nature and that has a residential density of one or more dwelling units per acre, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. This subsection does not apply:

(a) To a person lawfully defending life or property or performing official duties requiring the discharge of a firearm;

(b) If, under the circumstances, the discharge does not pose a reasonably foreseeable risk to life, safety, or property; or

(c) To a person who accidentally discharges a firearm.

History.—s. 1, ch. 3289, 1881; RS 2683; GS 3626; RGS 5557; CGL 7743; s. 1, ch. 61-334; s. 745, ch. 71-136; s. 1, ch. 78-17; s. 1, ch. 89-157; s. 229, ch. 99-245; s. 77, ch. 2012-7; s. 3, ch. 2012-108; s. 1, ch. 2016-12.



790.151 - Using firearm while under the influence of alcoholic beverages, chemical substances, or controlled substances; penalties.

790.151 Using firearm while under the influence of alcoholic beverages, chemical substances, or controlled substances; penalties.—

(1) As used in ss. 790.151-790.157, to “use a firearm” means to discharge a firearm or to have a firearm readily accessible for immediate discharge.

(2) For the purposes of this section, “readily accessible for immediate discharge” means loaded and in a person’s hand.

(3) It is unlawful and punishable as provided in subsection (4) for any person who is under the influence of alcoholic beverages, any chemical substance set forth in s. 877.111, or any substance controlled under chapter 893, when affected to the extent that his or her normal faculties are impaired, to use a firearm in this state.

(4) Any person who violates subsection (3) commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(5) This section does not apply to persons exercising lawful self-defense or defense of one’s property.

History.—s. 1, ch. 91-84; s. 1210, ch. 97-102.



790.153 - Tests for impairment or intoxication; right to refuse.

790.153 Tests for impairment or intoxication; right to refuse.—

(1)(a) Any person who uses a firearm within this state shall submit to an approved chemical or physical breath test to determine the alcoholic content of the blood and to a urine test to detect the presence of controlled substances, if there is probable cause to believe that the person was using a firearm while under the influence of alcoholic beverages or controlled substances or that the person is lawfully arrested for any offense allegedly committed while he or she was using a firearm while under the influence of alcoholic beverages or controlled substances. The breath test shall be incidental to a lawful arrest and administered at the request of a law enforcement officer who has probable cause to believe such person was using the firearm within this state while under the influence of alcoholic beverages. The urine test shall be incidental to a lawful arrest and administered at a detention facility, mobile or otherwise, which is equipped to administer such tests at the request of a law enforcement officer who has probable cause to believe such person was using a firearm within this state while under the influence of controlled substances. The urine test shall be administered at a detention facility or any other facility, mobile or otherwise, which is equipped to administer such tests in a reasonable manner that will ensure the accuracy of the specimen and maintain the privacy of the individual involved. The administration of either test shall not preclude the administration of the other test. The refusal to submit to a chemical or physical breath or urine test upon the request of a law enforcement officer as provided in this section shall be admissible into evidence in any criminal proceeding. This section shall not hinder the taking of a mandatory blood test as outlined in s. 790.155.

(b) If the arresting officer does not request a chemical or physical test of the person arrested for any offense allegedly committed while the person was using a firearm while under the influence of alcoholic beverages or controlled substances, such person may request the arresting officer to have a chemical or physical test made of the arrested person’s breath for the purpose of determining the alcoholic content of the person’s blood or a chemical test of urine or blood for the purpose of determining the presence of controlled substances; and, if so requested, the arresting officer shall have the test performed.

(c) The provisions of s. 316.1932(1)(f), relating to administration of tests for determining the weight of alcohol in the defendant’s blood, additional tests at the defendant’s expense, availability of test information to the defendant or the defendant’s attorney, and liability of medical institutions and persons administering such tests are incorporated into this act.

(2) The results of any test administered pursuant to this section for the purpose of detecting the presence of any controlled substance shall not be admissible as evidence in a criminal prosecution for the possession of a controlled substance.

(3) Notwithstanding any provision of law pertaining to the confidentiality of hospital records or other medical records, information obtained pursuant to this section shall be released to a court, prosecuting attorney, defense attorney, or law enforcement officer in connection with an alleged violation of s. 790.151 upon request for such information.

History.—s. 2, ch. 91-84; s. 1211, ch. 97-102.



790.155 - Blood test for impairment or intoxication in cases of death or serious bodily injury; right to use reasonable force.

790.155 Blood test for impairment or intoxication in cases of death or serious bodily injury; right to use reasonable force.—

(1)(a) Notwithstanding any recognized ability to refuse to submit to the tests provided in s. 790.153, if a law enforcement officer has probable cause to believe that a firearm used by a person under the influence of alcoholic beverages or controlled substances has caused the death or serious bodily injury of a human being, such person shall submit, upon the request of a law enforcement officer, to a test of his or her blood for the purpose of determining the alcoholic content thereof or the presence of controlled substances therein. The law enforcement officer may use reasonable force if necessary to require such person to submit to the administration of the blood test. The blood test shall be performed in a reasonable manner.

(b) The term “serious bodily injury” means a physical condition which creates a substantial risk of death, serious personal disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

(2) The provisions of s. 316.1933(2), relating to blood tests for impairment or intoxication, are incorporated into this act.

(3)(a) Any criminal charge resulting from the incident giving rise to the officer’s demand for testing should be tried concurrently with a charge of any violation of s. 790.151. If such charges are tried separately, the fact that such person refused, resisted, obstructed, or opposed testing shall be admissible at the trial of the criminal offense which gave rise to the demand for testing.

(b) The results of any test administered pursuant to this section for the purpose of detecting the presence of any controlled substance shall not be admissible as evidence in a criminal prosecution for the possession of a controlled substance.

(4) Notwithstanding any provision of law pertaining to the confidentiality of hospital records or other medical records, information obtained pursuant to this section shall be released to a court, prosecuting attorney, defense attorney, or law enforcement officer in connection with an alleged violation of s. 790.151 upon request for such information.

History.—s. 3, ch. 91-84; s. 1212, ch. 97-102.



790.157 - Presumption of impairment; testing methods.

790.157 Presumption of impairment; testing methods.—

(1) It is unlawful and punishable as provided in s. 790.151 for any person who is under the influence of alcoholic beverages or controlled substances, when affected to the extent that his or her normal faculties are impaired, to use a firearm in this state.

(2) Upon the trial of any civil or criminal action or proceeding arising out of acts alleged to have been committed by any person while using a firearm while under the influence of alcoholic beverages or controlled substances, when affected to the extent that his or her normal faculties were impaired or to the extent that the person was deprived of full possession of his or her normal faculties, the results of any test administered in accordance with s. 790.153 or s. 790.155 and this section shall be admissible into evidence when otherwise admissible, and the amount of alcohol in the person’s blood at the time alleged, as shown by chemical analysis of the person’s blood or chemical or physical analysis of the person’s breath, shall give rise to the following presumptions:

(a) If there was at that time 0.05 percent or less by weight of alcohol in the person’s blood, it shall be presumed that the person was not under the influence of alcoholic beverages to the extent that his or her normal faculties were impaired.

(b) If there was at that time in excess of 0.05 percent but less than 0.10 percent by weight of alcohol in the person’s blood, such fact shall not give rise to any presumption that the person was or was not under the influence of alcoholic beverages to the extent that his or her normal faculties were impaired, but such fact may be considered with other competent evidence in determining whether the person was under the influence of alcoholic beverages to the extent that his or her normal faculties were impaired.

(c) If there was at that time 0.10 percent or more by weight of alcohol in the person’s blood, that fact shall be prima facie evidence that the person was under the influence of alcoholic beverages to the extent that his or her normal faculties were impaired.

The percent by weight of alcohol in the blood shall be based upon grams of alcohol per 100 milliliters of blood. The foregoing provisions of this subsection shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether the person was under the influence of alcoholic beverages to the extent that his or her normal faculties were impaired.

(3) A chemical analysis of a person’s blood to determine its alcoholic content or a chemical or physical analysis of a person’s breath, in order to be considered valid under the provisions of this section, must have been performed substantially in accordance with methods approved by the Florida Department of Law Enforcement and by an individual possessing a valid permit issued by the department for this purpose. Any insubstantial differences between approved techniques and actual testing procedures in an individual case shall not render the test or test results invalid. The Florida Department of Law Enforcement may approve satisfactory techniques or methods, ascertain the qualification and competence of individuals to conduct such analyses, and issue permits which shall be subject to termination or revocation in accordance with rules adopted by the department.

(4) Any person charged with using a firearm while under the influence of alcoholic beverages or controlled substances to the extent that his or her normal faculties were impaired, whether in a municipality or not, shall be entitled to trial by jury according to the Florida Rules of Criminal Procedure.

History.—s. 4, ch. 91-84; s. 1213, ch. 97-102; s. 294, ch. 99-8.



790.16 - Discharging machine guns; penalty.

790.16 Discharging machine guns; penalty.—

(1) It is unlawful for any person to shoot or discharge any machine gun upon, across, or along any road, street, or highway in the state; upon or across any public park in the state; or in, upon, or across any public place where people are accustomed to assemble in the state. The discharge of such machine gun in, upon, or across such public street; in, upon, or across such public park; or in, upon, or across such public place, whether indoors or outdoors, including all theaters and athletic stadiums, with intent to do bodily harm to any person or with intent to do damage to property not resulting in the death of another person shall be a felony of the first degree, punishable as provided in s. 775.082. A sentence not exceeding life imprisonment is specifically authorized when great bodily harm to another or serious disruption of governmental operations results.

(2) This section shall not apply to the use of such machine guns by any United States or state militia or by any law enforcement officer while in the discharge of his or her lawful duty in suppressing riots and disorderly conduct and in preserving and protecting the public peace or in the preservation of public property, or when said use is authorized by law.

History.—s. 1, ch. 16111, 1933; CGL 1936 Supp. 7748(1); s. 746, ch. 71-136; s. 5, ch. 72-724; s. 1, ch. 76-38; s. 1214, ch. 97-102.



790.161 - Making, possessing, throwing, projecting, placing, or discharging any destructive device or attempt so to do, felony; penalties.

790.161 Making, possessing, throwing, projecting, placing, or discharging any destructive device or attempt so to do, felony; penalties.—A person who willfully and unlawfully makes, possesses, throws, projects, places, discharges, or attempts to make, possess, throw, project, place, or discharge any destructive device:

(1) Commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.084.

(2) If the act is perpetrated with the intent to do bodily harm to any person, or with the intent to do property damage, or if the act results in a disruption of governmental operations, commerce, or the private affairs of another person, commits a felony of the second degree, punishable as provided in s. 775.082 or s. 775.084.

(3) If the act results in bodily harm to another person or in property damage, commits a felony of the first degree, punishable as provided in s. 775.082 or s. 775.084.

(4) If the act results in the death of another person, commits a capital felony, punishable as provided in s. 775.082. In the event the death penalty in a capital felony is held to be unconstitutional by the Florida Supreme Court or the United States Supreme Court, the court having jurisdiction over a person previously sentenced to death for a capital felony shall cause such person to be brought before the court, and the court shall sentence such person to life imprisonment if convicted of murder in the first degree or of a capital felony under this subsection, and such person shall be ineligible for parole. No sentence of death shall be reduced as a result of a determination that a method of execution is held to be unconstitutional under the State Constitution or the Constitution of the United States.

History.—s. 1, ch. 59-29; s. 6, ch. 69-306; s. 1, ch. 70-85; s. 747, ch. 71-136; s. 6, ch. 72-724; s. 2, ch. 76-38; s. 44, ch. 88-381; s. 3, ch. 90-124; s. 3, ch. 90-176; s. 19, ch. 93-406; s. 2, ch. 94-228; s. 3, ch. 98-3.



790.1612 - Authorization for governmental manufacture, possession, and use of destructive devices.

790.1612 Authorization for governmental manufacture, possession, and use of destructive devices.—The governing body of any municipality or county and the Division of State Fire Marshal of the Department of Financial Services have the power to authorize the manufacture, possession, and use of destructive devices as defined in s. 790.001(4).

History.—s. 6, ch. 90-124; s. 6, ch. 90-176; s. 1905, ch. 2003-261.



790.1615 - Unlawful throwing, projecting, placing, or discharging of destructive device or bomb that results in injury to another; penalty.

790.1615 Unlawful throwing, projecting, placing, or discharging of destructive device or bomb that results in injury to another; penalty.—

(1) A person who perpetrates any unlawful throwing, projecting, placing, or discharging of a destructive device or bomb that results in any bodily harm to a firefighter or any other person, regardless of intent or lack of intent to cause such harm, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A person who perpetrates any unlawful throwing, projecting, placing, or discharging of a destructive device or bomb that results in great bodily harm, permanent disability, or permanent disfigurement to a firefighter or any other person, regardless of intent or lack of intent to cause such harm, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Upon conviction and adjudication of guilt, a person may be sentenced separately, pursuant to s. 775.021(4), for any violation of this section and for any unlawful throwing, projecting, placing, or discharging of a destructive device or bomb committed during the same criminal episode. A conviction for any unlawful throwing, projecting, placing, or discharging of a destructive device or bomb, however, is not necessary for a conviction under this section.

History.—s. 1, ch. 84-23; s. 7, ch. 90-124; s. 7, ch. 90-176.



790.162 - Threat to throw, project, place, or discharge any destructive device, felony; penalty.

790.162 Threat to throw, project, place, or discharge any destructive device, felony; penalty.—It is unlawful for any person to threaten to throw, project, place, or discharge any destructive device with intent to do bodily harm to any person or with intent to do damage to any property of any person, and any person convicted thereof commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 59-29; s. 7, ch. 69-306; s. 748, ch. 71-136; s. 45, ch. 88-381; s. 4, ch. 90-124; s. 4, ch. 90-176.



790.163 - False report concerning planting a bomb, an explosive, or a weapon of mass destruction, or concerning the use of firearms in a violent manner; penalty.

790.163 False report concerning planting a bomb, an explosive, or a weapon of mass destruction, or concerning the use of firearms in a violent manner; penalty.—

(1) It is unlawful for any person to make a false report, with intent to deceive, mislead, or otherwise misinform any person, concerning the placing or planting of any bomb, dynamite, other deadly explosive, or weapon of mass destruction as defined in s. 790.166, or concerning the use of firearms in a violent manner against a person or persons. A person who violates this subsection commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Notwithstanding any other law, adjudication of guilt or imposition of sentence for a violation of this section may not be suspended, deferred, or withheld. However, the state attorney may move the sentencing court to reduce or suspend the sentence of any person who is convicted of a violation of this section and who provides substantial assistance in the identification, arrest, or conviction of any of his or her accomplices, accessories, coconspirators, or principals.

(3) Proof that a person accused of violating this section knowingly made a false report is prima facie evidence of the accused person’s intent to deceive, mislead, or otherwise misinform any person.

(4) In addition to any other penalty provided by law with respect to any person who is convicted of a violation of this section that resulted in the mobilization or action of any law enforcement officer or any state or local agency, a person convicted of a violation of this section may be required by the court to pay restitution for all of the costs and damages arising from the criminal conduct.

History.—s. 3, ch. 59-29; s. 749, ch. 71-136; s. 1, ch. 2002-28; s. 1, ch. 2016-156.



790.164 - False reports concerning planting a bomb, explosive, or weapon of mass destruction in, or committing arson against, state-owned property, or concerning the use of firearms in a violent manner; penalty; reward.

790.164 False reports concerning planting a bomb, explosive, or weapon of mass destruction in, or committing arson against, state-owned property, or concerning the use of firearms in a violent manner; penalty; reward.—

(1) It is unlawful for any person to make a false report, with intent to deceive, mislead, or otherwise misinform any person, concerning the placing or planting of any bomb, dynamite, other deadly explosive, or weapon of mass destruction as defined in s. 790.166, concerning any act of arson or other violence to property owned by the state or any political subdivision, or concerning the use of firearms in a violent manner against a person or persons. A person who violates this subsection commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Notwithstanding any other law, adjudication of guilt or imposition of sentence for a violation of this section may not be suspended, deferred, or withheld. However, the state attorney may move the sentencing court to reduce or suspend the sentence of any person who is convicted of a violation of this section and who provides substantial assistance in the identification, arrest, or conviction of any of his or her accomplices, accessories, coconspirators, or principals.

(3) Proof that a person accused of violating this section knowingly made a false report is prima facie evidence of the accused person’s intent to deceive, mislead, or otherwise misinform any person.

(4)(a) There shall be a $5,000 reward for the giving of information to any law enforcement agency in the state, which information leads to the arrest and conviction of any person violating the provisions of this section. Any person claiming such reward shall apply to the law enforcement agency developing the case and be paid by the Department of Law Enforcement from the deficiency fund.

(b) There shall be only one reward given for each case, regardless of how many persons are arrested and convicted in connection with the case and regardless of how many persons submit claims for the reward.

(c) The Department of Law Enforcement shall establish procedures to be used by all reward applicants, and the circuit judge in whose jurisdiction the action occurs shall review all such applications and make final determination as to those applicants entitled to receive an award.

(d) In addition to any other penalty provided by law with respect to any person who is convicted of a violation of this section that resulted in the mobilization or action of any law enforcement officer or any state or local agency, a person convicted of a violation of this section may be required by the court to pay restitution for all of the costs and damages arising from the criminal conduct.

History.—ss. 2, 2A, ch. 71-306; s. 1, ch. 76-146; s. 236, ch. 77-104; s. 25, ch. 79-8; s. 2, ch. 2002-28; s. 2, ch. 2016-156.



790.165 - Planting of “hoax bomb” prohibited; penalties.

790.165 Planting of “hoax bomb” prohibited; penalties.—

(1) For the purposes of this section, “hoax bomb” means any device or object that by its design, construction, content, or characteristics appears to be, or to contain, or is represented to be or to contain, a destructive device or explosive as defined in this chapter, but is, in fact, an inoperative facsimile or imitation of such a destructive device or explosive, or contains no destructive device or explosive as was represented.

(2) Any person who, without lawful authority, manufactures, possesses, sells, delivers, sends, mails, displays, uses, threatens to use, attempts to use, or conspires to use, or who makes readily accessible to others, a hoax bomb commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any person who, while committing or attempting to commit any felony, possesses, displays, or threatens to use any hoax bomb commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Notwithstanding any other law, adjudication of guilt or imposition of sentence may not be suspended, deferred, or withheld. However, the state attorney may move the sentencing court to reduce or suspend the sentence of any person who is convicted of a violation of this section and who provides substantial assistance in the identification, arrest, or conviction of any of his or her accomplices, accessories, coconspirators, or principals.

(4) Subsection (2) does not apply to any law enforcement officer, firefighter, person, or corporation licensed pursuant to chapter 493, or member of the armed forces of the United States while engaged in training or other lawful activity within the scope of his or her employment, or to any person properly authorized to test a security system, or to any security personnel, while operating within the scope of their employment, including, but not limited to, security personnel in airports and other controlled access areas, or to any member of a theatrical company or production using a hoax bomb as property during the course of a rehearsal or performance.

(5) In addition to any other penalty provided by law with respect to any person who is convicted of a violation of this section that resulted in the mobilization or action of any law enforcement officer or any state or local agency, a person convicted of a violation of this section may be required by the court to pay restitution for all of the costs and damages arising from the criminal conduct.

History.—s. 39, ch. 87-243; s. 5, ch. 90-124; s. 5, ch. 90-176; s. 20, ch. 93-406; s. 1215, ch. 97-102; s. 3, ch. 2002-28.



790.166 - Manufacture, possession, sale, delivery, display, use, or attempted or threatened use of a weapon of mass destruction or hoax weapon of mass destruction prohibited; definitions; penalties.

790.166 Manufacture, possession, sale, delivery, display, use, or attempted or threatened use of a weapon of mass destruction or hoax weapon of mass destruction prohibited; definitions; penalties.—

(1) As used in this section, the term:

(a) “Weapon of mass destruction” means:

1. Any device or object that is designed or intended to cause death or serious bodily injury to any human or animal, or severe emotional or mental harm to any human, through the release, dissemination, or impact of toxic or poisonous chemicals, or their precursors;

2. Any device or object involving a biological agent;

3. Any device or object that is designed or intended to release radiation or radioactivity at a level dangerous to human or animal life; or

4. Any biological agent, toxin, vector, or delivery system.

(b) “Hoax weapon of mass destruction” means any device or object that by its design, construction, content, or characteristics appears to be or to contain, or is represented to be, constitute, or contain, a weapon of mass destruction as defined in this section, but which is, in fact, an inoperative facsimile, imitation, counterfeit, or representation of a weapon of mass destruction which does not meet the definition of a weapon of mass destruction or which does not actually contain or constitute a weapon, biological agent, toxin, vector, or delivery system prohibited by this section.

(c) “Biological agent” means any microorganism, virus, infectious substance, or biological product that may be engineered through biotechnology, or any naturally occurring or bioengineered component of any such microorganism, virus, infectious substance, or biological product, capable of causing:

1. Death, disease, or other biological malfunction in a human, an animal, a plant, or other living organism;

2. Deterioration of food, water, equipment, supplies, or material of any kind; or

3. Deleterious alteration of the environment.

(d) “Toxin” means the toxic material of plants, animals, microorganisms, viruses, fungi, or infectious substances, or a recombinant molecule, whatever its origin or method of reproduction, including:

1. Any poisonous substance or biological product that may be engineered through biotechnology produced by a living organism; or

2. Any poisonous isomer or biological product, homolog, or derivative of such substance.

(e) “Delivery system” means:

1. Any apparatus, equipment, device, or means of delivery specifically designed to deliver or disseminate a biological agent, toxin, or vector; or

2. Any vector.

(f) “Vector” means a living organism or molecule, including a recombinant molecule or biological product that may be engineered through biotechnology, capable of carrying a biological agent or toxin to a host.

(2) A person who, without lawful authority, manufactures, possesses, sells, delivers, sends, mails, displays, uses, threatens to use, attempts to use, or conspires to use, or who makes readily accessible to others a weapon of mass destruction commits a felony of the first degree, punishable by imprisonment for a term of years not exceeding life or as provided in s. 775.082, s. 775.083, or s. 775.084, and if death results, commits a capital felony, punishable as provided in s. 775.082.

(3) Any person who, without lawful authority, manufactures, possesses, sells, delivers, mails, sends, displays, uses, threatens to use, attempts to use, or conspires to use, or who makes readily accessible to others, a hoax weapon of mass destruction commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Any person who, while committing or attempting to commit any felony, possesses, displays, or threatens to use any hoax weapon of mass destruction commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) Notwithstanding any other law, adjudication of guilt or imposition of sentence may not be suspended, deferred, or withheld for a violation of this section. However, the state attorney may move the sentencing court to reduce or suspend the sentence of any person who is convicted of a violation of this section and who provides substantial assistance in the identification, arrest, or conviction of any of his or her accomplices, accessories, coconspirators, or principals.

(6) Proof that a device or object described in subparagraph (1)(a)1. caused death or serious bodily injury to a human or animal through the release, dissemination, or impact of toxic or poisonous chemicals, or their precursors, is prima facie evidence that the device or object was designed or intended to cause such death or serious bodily injury. Proof that a device or object described in subparagraph (1)(a)3. released radiation or radioactivity at a level dangerous to human or animal life is prima facie evidence that the device or object was designed or intended for such release.

(7) This section does not apply to any member or employee of the Armed Forces of the United States, a federal or state governmental agency, or a private entity who is otherwise engaged in lawful activity within the scope of his or her employment, if such person is otherwise duly authorized or licensed to manufacture, possess, sell, deliver, display, or otherwise engage in activity relative to this section and if such person is in compliance with applicable federal and state law.

(8) For purposes of this section, the term “weapon of mass destruction” does not include:

(a) A device or instrument that emits or discharges smoke or an offensive, noxious, or irritant liquid, powder, gas, or chemical for the purpose of immobilizing, incapacitating, or thwarting an attack by a person or animal and that is lawfully possessed or used by a person for the purpose of self-protection or, as provided in subsection (7), is lawfully possessed or used by any member or employee of the Armed Forces of the United States, a federal or state governmental agency, or a private entity. A member or employee of a federal or state governmental agency includes, but is not limited to, a law enforcement officer, as defined in s. 784.07; a federal law enforcement officer, as defined in s. 901.1505; and an emergency service employee, as defined in s. 496.404.

(b) The liquid, powder, gas, chemical, or smoke that is emitted or discharged from a device or instrument as specified in paragraph (a).

(9) In addition to any other penalty provided by law with respect to any person who is convicted of a violation of this section that resulted in the mobilization or action of any law enforcement officer or any state or local agency, a person convicted of a violation of this section may be required by the court to pay restitution for all of the costs and damages arising from the criminal conduct.

History.—s. 2, ch. 2000-218; s. 4, ch. 2002-28.



790.169 - Juvenile offenders; release of names and addresses.

790.169 Juvenile offenders; release of names and addresses.—A law enforcement agency may release for publication the name and address of a child who has been convicted of any offense involving possession or use of a firearm.

History.—s. 1, ch. 93-416.



790.17 - Furnishing weapons to minors under 18 years of age or persons of unsound mind and furnishing firearms to minors under 18 years of age prohibited.

790.17 Furnishing weapons to minors under 18 years of age or persons of unsound mind and furnishing firearms to minors under 18 years of age prohibited.—

(1) A person who sells, hires, barters, lends, transfers, or gives any minor under 18 years of age any dirk, electric weapon or device, or other weapon, other than an ordinary pocketknife, without permission of the minor’s parent or guardian, or sells, hires, barters, lends, transfers, or gives to any person of unsound mind an electric weapon or device or any dangerous weapon, other than an ordinary pocketknife, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2)(a) A person may not knowingly or willfully sell or transfer a firearm to a minor under 18 years of age, except that a person may transfer ownership of a firearm to a minor with permission of the parent or guardian. A person who violates this paragraph commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) The parent or guardian must maintain possession of the firearm except pursuant to s. 790.22.

History.—ss. 1, 2, ch. 3285, 1881; RS 2684; GS 3627; RGS 5558; CGL 7744; s. 1, ch. 65-187; s. 750, ch. 71-136; s. 2, ch. 76-165; s. 175, ch. 91-224; s. 2, ch. 93-416.



790.173 - Legislative findings and intent.

790.173 Legislative findings and intent.—

(1) The Legislature finds that a tragically large number of Florida children have been accidentally killed or seriously injured by negligently stored firearms; that placing firearms within the reach or easy access of children is irresponsible, encourages such accidents, and should be prohibited; and that legislative action is necessary to protect the safety of our children.

(2) It is the intent of the Legislature that adult citizens of the state retain their constitutional right to keep and bear firearms for hunting and sporting activities and for defense of self, family, home, and business and as collectibles. Nothing in this act shall be construed to reduce or limit any existing right to purchase and own firearms, or to provide authority to any state or local agency to infringe upon the privacy of any family, home, or business, except by lawful warrant.

History.—s. 1, ch. 89-534.



790.174 - Safe storage of firearms required.

790.174 Safe storage of firearms required.—

(1) A person who stores or leaves, on a premise under his or her control, a loaded firearm, as defined in s. 790.001, and who knows or reasonably should know that a minor is likely to gain access to the firearm without the lawful permission of the minor’s parent or the person having charge of the minor, or without the supervision required by law, shall keep the firearm in a securely locked box or container or in a location which a reasonable person would believe to be secure or shall secure it with a trigger lock, except when the person is carrying the firearm on his or her body or within such close proximity thereto that he or she can retrieve and use it as easily and quickly as if he or she carried it on his or her body.

(2) It is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, if a person violates subsection (1) by failing to store or leave a firearm in the required manner and as a result thereof a minor gains access to the firearm, without the lawful permission of the minor’s parent or the person having charge of the minor, and possesses or exhibits it, without the supervision required by law:

(a) In a public place; or

(b) In a rude, careless, angry, or threatening manner in violation of s. 790.10.

This subsection does not apply if the minor obtains the firearm as a result of an unlawful entry by any person.

1(3) As used in this act, the term “minor” means any person under the age of 16.

History.—ss. 2, 7, ch. 89-534; s. 1216, ch. 97-102.

1Note.—Also published at s. 784.05(4).



790.175 - Transfer or sale of firearms; required warnings; penalties.

790.175 Transfer or sale of firearms; required warnings; penalties.—

(1) Upon the retail commercial sale or retail transfer of any firearm, the seller or transferor shall deliver a written warning to the purchaser or transferee, which warning states, in block letters not less than 1/4 inch in height:

“IT IS UNLAWFUL, AND PUNISHABLE BY IMPRISONMENT AND FINE, FOR ANY ADULT TO STORE OR LEAVE A FIREARM IN ANY PLACE WITHIN THE REACH OR EASY ACCESS OF A MINOR UNDER 18 YEARS OF AGE OR TO KNOWINGLY SELL OR OTHERWISE TRANSFER OWNERSHIP OR POSSESSION OF A FIREARM TO A MINOR OR A PERSON OF UNSOUND MIND.”

(2) Any retail or wholesale store, shop, or sales outlet which sells firearms must conspicuously post at each purchase counter the following warning in block letters not less than 1 inch in height:

“IT IS UNLAWFUL TO STORE OR LEAVE A FIREARM IN ANY PLACE WITHIN THE REACH OR EASY ACCESS OF A MINOR UNDER 18 YEARS OF AGE OR TO KNOWINGLY SELL OR OTHERWISE TRANSFER OWNERSHIP OR POSSESSION OF A FIREARM TO A MINOR OR A PERSON OF UNSOUND MIND.”

(3) Any person or business knowingly violating a requirement to provide warning under this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 4, 7, ch. 89-534; s. 3, ch. 93-416.



790.18 - Sale or transfer of arms to minors by dealers.

790.18 Sale or transfer of arms to minors by dealers.—It is unlawful for any dealer in arms to sell or transfer to a minor any firearm, pistol, Springfield rifle or other repeating rifle, bowie knife or dirk knife, brass knuckles, or electric weapon or device. A person who violates this section commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 11, ch. 6421, 1913; RGS 5559; CGL 7745; s. 751, ch. 71-136; s. 2, ch. 76-165; s. 176, ch. 91-224; s. 4, ch. 93-416; s. 3, ch. 2016-106.



790.19 - Shooting into or throwing deadly missiles into dwellings, public or private buildings, occupied or not occupied; vessels, aircraft, buses, railroad cars, streetcars, or other vehicles.

790.19 Shooting into or throwing deadly missiles into dwellings, public or private buildings, occupied or not occupied; vessels, aircraft, buses, railroad cars, streetcars, or other vehicles.—Whoever, wantonly or maliciously, shoots at, within, or into, or throws any missile or hurls or projects a stone or other hard substance which would produce death or great bodily harm, at, within, or in any public or private building, occupied or unoccupied, or public or private bus or any train, locomotive, railway car, caboose, cable railway car, street railway car, monorail car, or vehicle of any kind which is being used or occupied by any person, or any boat, vessel, ship, or barge lying in or plying the waters of this state, or aircraft flying through the airspace of this state shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 3281, 1881; RS 2696; ss. 1, 2, ch. 4987, 1901; ss. 1, 2, ch. 4988, 1901; GS 3628; RGS 5560; CGL 7746; s. 1, ch. 59-458; s. 752, ch. 71-136; s. 1, ch. 74-67.



790.22 - Use of BB guns, air or gas-operated guns, or electric weapons or devices by minor under 16; limitation; possession of firearms by minor under 18 prohibited; penalties.

790.22 Use of BB guns, air or gas-operated guns, or electric weapons or devices by minor under 16; limitation; possession of firearms by minor under 18 prohibited; penalties.—

(1) The use for any purpose whatsoever of BB guns, air or gas-operated guns, or electric weapons or devices, by any minor under the age of 16 years is prohibited unless such use is under the supervision and in the presence of an adult who is acting with the consent of the minor’s parent.

(2) Any adult responsible for the welfare of any child under the age of 16 years who knowingly permits such child to use or have in his or her possession any BB gun, air or gas-operated gun, electric weapon or device, or firearm in violation of the provisions of subsection (1) of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) A minor under 18 years of age may not possess a firearm, other than an unloaded firearm at his or her home, unless:

(a) The minor is engaged in a lawful hunting activity and is:

1. At least 16 years of age; or

2. Under 16 years of age and supervised by an adult.

(b) The minor is engaged in a lawful marksmanship competition or practice or other lawful recreational shooting activity and is:

1. At least 16 years of age; or

2. Under 16 years of age and supervised by an adult who is acting with the consent of the minor’s parent or guardian.

(c) The firearm is unloaded and is being transported by the minor directly to or from an event authorized in paragraph (a) or paragraph (b).

(4)(a) Any parent or guardian of a minor, or other adult responsible for the welfare of a minor, who knowingly and willfully permits the minor to possess a firearm in violation of subsection (3) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any natural parent or adoptive parent, whether custodial or noncustodial, or any legal guardian or legal custodian of a minor, if that minor possesses a firearm in violation of subsection (3) may, if the court finds it appropriate, be required to participate in classes on parenting education which are approved by the Department of Juvenile Justice, upon the first conviction of the minor. Upon any subsequent conviction of the minor, the court may, if the court finds it appropriate, require the parent to attend further parent education classes or render community service hours together with the child.

(c) The juvenile justice circuit advisory boards or the Department of Juvenile Justice shall establish appropriate community service programs to be available to the alternative sanctions coordinators of the circuit courts in implementing this subsection. The boards or department shall propose the implementation of a community service program in each circuit, and may submit a circuit plan, to be implemented upon approval of the circuit alternative sanctions coordinator.

(d) For the purposes of this section, community service may be provided on public property as well as on private property with the expressed permission of the property owner. Any community service provided on private property is limited to such things as removal of graffiti and restoration of vandalized property.

(5)(a) A minor who violates subsection (3) commits a misdemeanor of the first degree; for a first offense, may serve a period of detention of up to 3 days in a secure detention facility; and, in addition to any other penalty provided by law, shall be required to perform 100 hours of community service; and:

1. If the minor is eligible by reason of age for a driver license or driving privilege, the court shall direct the Department of Highway Safety and Motor Vehicles to revoke or to withhold issuance of the minor’s driver license or driving privilege for up to 1 year.

2. If the minor’s driver license or driving privilege is under suspension or revocation for any reason, the court shall direct the Department of Highway Safety and Motor Vehicles to extend the period of suspension or revocation by an additional period of up to 1 year.

3. If the minor is ineligible by reason of age for a driver license or driving privilege, the court shall direct the Department of Highway Safety and Motor Vehicles to withhold issuance of the minor’s driver license or driving privilege for up to 1 year after the date on which the minor would otherwise have become eligible.

(b) For a second or subsequent offense, a minor who violates subsection (3) commits a felony of the third degree and shall serve a period of detention of up to 15 days in a secure detention facility and shall be required to perform not less than 100 nor more than 250 hours of community service, and:

1. If the minor is eligible by reason of age for a driver license or driving privilege, the court shall direct the Department of Highway Safety and Motor Vehicles to revoke or to withhold issuance of the minor’s driver license or driving privilege for up to 2 years.

2. If the minor’s driver license or driving privilege is under suspension or revocation for any reason, the court shall direct the Department of Highway Safety and Motor Vehicles to extend the period of suspension or revocation by an additional period of up to 2 years.

3. If the minor is ineligible by reason of age for a driver license or driving privilege, the court shall direct the Department of Highway Safety and Motor Vehicles to withhold issuance of the minor’s driver license or driving privilege for up to 2 years after the date on which the minor would otherwise have become eligible.

For the purposes of this subsection, community service shall be performed, if possible, in a manner involving a hospital emergency room or other medical environment that deals on a regular basis with trauma patients and gunshot wounds.

(6) Any firearm that is possessed or used by a minor in violation of this section shall be promptly seized by a law enforcement officer and disposed of in accordance with s. 790.08(1)-(6).

(7) The provisions of this section are supplemental to all other provisions of law relating to the possession, use, or exhibition of a firearm.

(8) Notwithstanding s. 985.24 or s. 985.25(1), if a minor is charged with an offense that involves the use or possession of a firearm, including a violation of subsection (3), or is charged for any offense during the commission of which the minor possessed a firearm, the minor shall be detained in secure detention, unless the state attorney authorizes the release of the minor, and shall be given a hearing within 24 hours after being taken into custody. At the hearing, the court may order that the minor continue to be held in secure detention in accordance with the applicable time periods specified in s. 985.26(1)-(5), if the court finds that the minor meets the criteria specified in s. 985.255, or if the court finds by clear and convincing evidence that the minor is a clear and present danger to himself or herself or the community. The Department of Juvenile Justice shall prepare a form for all minors charged under this subsection which states the period of detention and the relevant demographic information, including, but not limited to, the gender, age, and race of the minor; whether or not the minor was represented by private counsel or a public defender; the current offense; and the minor’s complete prior record, including any pending cases. The form shall be provided to the judge for determining whether the minor should be continued in secure detention under this subsection. An order placing a minor in secure detention because the minor is a clear and present danger to himself or herself or the community must be in writing, must specify the need for detention and the benefits derived by the minor or the community by placing the minor in secure detention, and must include a copy of the form provided by the department.

(9) Notwithstanding s. 985.245, if the minor is found to have committed an offense that involves the use or possession of a firearm, as defined in s. 790.001, other than a violation of subsection (3), or an offense during the commission of which the minor possessed a firearm, and the minor is not committed to a residential commitment program of the Department of Juvenile Justice, in addition to any other punishment provided by law, the court shall order:

(a) For a first offense, that the minor shall serve a minimum period of detention of 15 days in a secure detention facility; and

1. Perform 100 hours of community service; and may

2. Be placed on community control or in a nonresidential commitment program.

(b) For a second or subsequent offense, that the minor shall serve a mandatory period of detention of at least 21 days in a secure detention facility; and

1. Perform not less than 100 nor more than 250 hours of community service; and may

2. Be placed on community control or in a nonresidential commitment program.

The minor shall not receive credit for time served before adjudication. For the purposes of this subsection, community service shall be performed, if possible, in a manner involving a hospital emergency room or other medical environment that deals on a regular basis with trauma patients and gunshot wounds.

(10) If a minor is found to have committed an offense under subsection (9), the court shall impose the following penalties in addition to any penalty imposed under paragraph (9)(a) or paragraph (9)(b):

(a) For a first offense:

1. If the minor is eligible by reason of age for a driver license or driving privilege, the court shall direct the Department of Highway Safety and Motor Vehicles to revoke or to withhold issuance of the minor’s driver license or driving privilege for up to 1 year.

2. If the minor’s driver license or driving privilege is under suspension or revocation for any reason, the court shall direct the Department of Highway Safety and Motor Vehicles to extend the period of suspension or revocation by an additional period for up to 1 year.

3. If the minor is ineligible by reason of age for a driver license or driving privilege, the court shall direct the Department of Highway Safety and Motor Vehicles to withhold issuance of the minor’s driver license or driving privilege for up to 1 year after the date on which the minor would otherwise have become eligible.

(b) For a second or subsequent offense:

1. If the minor is eligible by reason of age for a driver license or driving privilege, the court shall direct the Department of Highway Safety and Motor Vehicles to revoke or to withhold issuance of the minor’s driver license or driving privilege for up to 2 years.

2. If the minor’s driver license or driving privilege is under suspension or revocation for any reason, the court shall direct the Department of Highway Safety and Motor Vehicles to extend the period of suspension or revocation by an additional period for up to 2 years.

3. If the minor is ineligible by reason of age for a driver license or driving privilege, the court shall direct the Department of Highway Safety and Motor Vehicles to withhold issuance of the minor’s driver license or driving privilege for up to 2 years after the date on which the minor would otherwise have become eligible.

History.—ss. 1, 2, ch. 26946, 1951; s. 8, ch. 69-306; s. 753, ch. 71-136; s. 2, ch. 76-165; s. 177, ch. 91-224; s. 5, ch. 93-416; s. 29, ch. 95-267; s. 6, ch. 96-398; s. 1817, ch. 97-102; s. 32, ch. 98-136; s. 50, ch. 98-280; s. 1, ch. 99-284; s. 10, ch. 2000-135; s. 113, ch. 2006-120; s. 160, ch. 2010-102; s. 2, ch. 2013-118.



790.221 - Possession of short-barreled rifle, short-barreled shotgun, or machine gun; penalty.

790.221 Possession of short-barreled rifle, short-barreled shotgun, or machine gun; penalty.—

(1) It is unlawful for any person to own or to have in his or her care, custody, possession, or control any short-barreled rifle, short-barreled shotgun, or machine gun which is, or may readily be made, operable; but this section shall not apply to antique firearms.

(2) A person who violates this section commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Firearms in violation hereof which are lawfully owned and possessed under provisions of federal law are excepted.

History.—s. 10, ch. 69-306; s. 1, ch. 89-312; s. 21, ch. 93-406; s. 1217, ch. 97-102.



790.225 - Ballistic self-propelled knives; unlawful to manufacture, sell, or possess; forfeiture; penalty.

790.225 Ballistic self-propelled knives; unlawful to manufacture, sell, or possess; forfeiture; penalty.—

(1) It is unlawful for any person to manufacture, display, sell, own, possess, or use a ballistic self-propelled knife which is a device that propels a knifelike blade as a projectile and which physically separates the blade from the device by means of a coil spring, elastic material, or compressed gas. A ballistic self-propelled knife is declared to be a dangerous or deadly weapon and a contraband item. It shall be subject to seizure and shall be disposed of as provided in s. 790.08(1) and (6).

(2) This section shall not apply to:

(a) Any device from which a knifelike blade opens, where such blade remains physically integrated with the device when open.

(b) Any device which propels an arrow, a bolt, or a dart by means of any common bow, compound bow, crossbow, or underwater spear gun.

(3) Any person violating the provisions of subsection (1) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 85-258; s. 178, ch. 91-224; s. 1, ch. 2003-82.



790.23 - Felons and delinquents; possession of firearms, ammunition, or electric weapons or devices unlawful.

790.23 Felons and delinquents; possession of firearms, ammunition, or electric weapons or devices unlawful.—

(1) It is unlawful for any person to own or to have in his or her care, custody, possession, or control any firearm, ammunition, or electric weapon or device, or to carry a concealed weapon, including a tear gas gun or chemical weapon or device, if that person has been:

(a) Convicted of a felony in the courts of this state;

(b) Found, in the courts of this state, to have committed a delinquent act that would be a felony if committed by an adult and such person is under 24 years of age;

(c) Convicted of or found to have committed a crime against the United States which is designated as a felony;

(d) Found to have committed a delinquent act in another state, territory, or country that would be a felony if committed by an adult and which was punishable by imprisonment for a term exceeding 1 year and such person is under 24 years of age; or

(e) Found guilty of an offense that is a felony in another state, territory, or country and which was punishable by imprisonment for a term exceeding 1 year.

(2) This section shall not apply to a person:

(a) Convicted of a felony whose civil rights and firearm authority have been restored.

(b) Whose criminal history record has been expunged pursuant to s. 943.0515(1)(b).

(3) Except as otherwise provided in subsection (4), any person who violates this section commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Notwithstanding the provisions of s. 874.04, if the offense described in subsection (1) has been committed by a person who has previously qualified or currently qualifies for the penalty enhancements provided for in s. 874.04, the offense is a felony of the first degree, punishable by a term of years not exceeding life or as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 2, 3, ch. 29766, 1955; s. 1, ch. 63-31; s. 9, ch. 69-306; s. 754, ch. 71-136; s. 1, ch. 71-318; s. 169, ch. 71-355; s. 2, ch. 76-165; s. 6, ch. 93-416; s. 51, ch. 98-280; s. 39, ch. 99-284; s. 2, ch. 2004-286; s. 2, ch. 2008-238; s. 1, ch. 2016-42.



790.233 - Possession of firearm or ammunition prohibited when person is subject to an injunction against committing acts of domestic violence, stalking, or cyberstalking; penalties.

790.233 Possession of firearm or ammunition prohibited when person is subject to an injunction against committing acts of domestic violence, stalking, or cyberstalking; penalties.—

(1) A person may not have in his or her care, custody, possession, or control any firearm or ammunition if the person has been issued a final injunction that is currently in force and effect, restraining that person from committing acts of domestic violence, as issued under s. 741.30 or from committing acts of stalking or cyberstalking, as issued under s. 784.0485.

(2) A person who violates subsection (1) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) It is the intent of the Legislature that the disabilities regarding possession of firearms and ammunition are consistent with federal law. Accordingly, this section does not apply to a state or local officer as defined in s. 943.10(14), holding an active certification, who receives or possesses a firearm or ammunition for use in performing official duties on behalf of the officer’s employing agency, unless otherwise prohibited by the employing agency.

History.—s. 1, ch. 98-284; s. 5, ch. 2012-153.



790.235 - Possession of firearm or ammunition by violent career criminal unlawful; penalty.

790.235 Possession of firearm or ammunition by violent career criminal unlawful; penalty.—

(1) Any person who meets the violent career criminal criteria under s. 775.084(1)(d), regardless of whether such person is or has previously been sentenced as a violent career criminal, who owns or has in his or her care, custody, possession, or control any firearm, ammunition, or electric weapon or device, or carries a concealed weapon, including a tear gas gun or chemical weapon or device, commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A person convicted of a violation of this section shall be sentenced to a mandatory minimum of 15 years’ imprisonment; however, if the person would be sentenced to a longer term of imprisonment under s. 775.084(4)(d), the person must be sentenced under that provision. A person convicted of a violation of this section is not eligible for any form of discretionary early release, other than pardon, executive clemency, or conditional medical release under s. 947.149.

(2) For purposes of this section, the previous felony convictions necessary to meet the violent career criminal criteria under s. 775.084(1)(d) may be convictions for felonies committed as an adult or adjudications of delinquency for felonies committed as a juvenile. In order to be counted as a prior felony for purposes of this section, the felony must have resulted in a conviction sentenced separately, or an adjudication of delinquency entered separately, prior to the current offense, and sentenced or adjudicated separately from any other felony that is to be counted as a prior felony.

(3) This section shall not apply to a person whose civil rights and firearm authority have been restored.

History.—s. 7, ch. 95-182; s. 45, ch. 96-388; s. 6, ch. 99-188; s. 1, ch. 2002-210; s. 3, ch. 2004-286.



790.24 - Report of medical treatment of certain wounds; penalty for failure to report.

790.24 Report of medical treatment of certain wounds; penalty for failure to report.—Any physician, nurse, or employee thereof and any employee of a hospital, sanitarium, clinic, or nursing home knowingly treating any person suffering from a gunshot wound or life-threatening injury indicating an act of violence, or receiving a request for such treatment, shall report the same immediately to the sheriff’s department of the county in which said treatment is administered or request therefor received. This section does not affect any requirement that a person has to report abuse pursuant to chapter 39 or chapter 415. Any such person willfully failing to report such treatment or request therefor is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 59-35; s. 755, ch. 71-136; s. 1, ch. 99-235.



790.25 - Lawful ownership, possession, and use of firearms and other weapons.

790.25 Lawful ownership, possession, and use of firearms and other weapons.—

(1) DECLARATION OF POLICY.—The Legislature finds as a matter of public policy and fact that it is necessary to promote firearms safety and to curb and prevent the use of firearms and other weapons in crime and by incompetent persons without prohibiting the lawful use in defense of life, home, and property, and the use by United States or state military organizations, and as otherwise now authorized by law, including the right to use and own firearms for target practice and marksmanship on target practice ranges or other lawful places, and lawful hunting and other lawful purposes.

(2) USES NOT AUTHORIZED.—

(a) This section does not authorize carrying a concealed weapon without a permit, as prohibited by ss. 790.01 and 790.02.

(b) The protections of this section do not apply to the following:

1. A person who has been adjudged mentally incompetent, who is addicted to the use of narcotics or any similar drug, or who is a habitual or chronic alcoholic, or a person using weapons or firearms in violation of ss. 790.07-790.115, 790.145-790.19, 790.22-790.24;

2. Vagrants and other undesirable persons as defined in 1s. 856.02;

3. A person in or about a place of nuisance as defined in s. 823.05, unless such person is there for law enforcement or some other lawful purpose.

(3) LAWFUL USES.—The provisions of ss. 790.053 and 790.06 do not apply in the following instances, and, despite such sections, it is lawful for the following persons to own, possess, and lawfully use firearms and other weapons, ammunition, and supplies for lawful purposes:

(a) Members of the Militia, National Guard, Florida State Defense Force, Army, Navy, Air Force, Marine Corps, Coast Guard, organized reserves, and other armed forces of the state and of the United States, when on duty, when training or preparing themselves for military duty, or while subject to recall or mobilization;

(b) Citizens of this state subject to duty in the Armed Forces under s. 2, Art. X of the State Constitution, under chapters 250 and 251, and under federal laws, when on duty or when training or preparing themselves for military duty;

(c) Persons carrying out or training for emergency management duties under chapter 252;

(d) Sheriffs, marshals, prison or jail wardens, police officers, Florida highway patrol officers, game wardens, revenue officers, forest officials, special officers appointed under the provisions of chapter 354, and other peace and law enforcement officers and their deputies and assistants and full-time paid peace officers of other states and of the Federal Government who are carrying out official duties while in this state;

(e) Officers or employees of the state or United States duly authorized to carry a concealed weapon;

(f) Guards or messengers of common carriers, express companies, armored car carriers, mail carriers, banks, and other financial institutions, while actually employed in and about the shipment, transportation, or delivery of any money, treasure, bullion, bonds, or other thing of value within this state;

(g) Regularly enrolled members of any organization duly authorized to purchase or receive weapons from the United States or from this state, or regularly enrolled members of clubs organized for target, skeet, or trap shooting, while at or going to or from shooting practice; or regularly enrolled members of clubs organized for modern or antique firearms collecting, while such members are at or going to or from their collectors’ gun shows, conventions, or exhibits;

(h) A person engaged in fishing, camping, or lawful hunting or going to or returning from a fishing, camping, or lawful hunting expedition;

(i) A person engaged in the business of manufacturing, repairing, or dealing in firearms, or the agent or representative of any such person while engaged in the lawful course of such business;

(j) A person firing weapons for testing or target practice under safe conditions and in a safe place not prohibited by law or going to or from such place;

(k) A person firing weapons in a safe and secure indoor range for testing and target practice;

(l) A person traveling by private conveyance when the weapon is securely encased or in a public conveyance when the weapon is securely encased and not in the person’s manual possession;

(m) A person while carrying a pistol unloaded and in a secure wrapper, concealed or otherwise, from the place of purchase to his or her home or place of business or to a place of repair or back to his or her home or place of business;

(n) A person possessing arms at his or her home or place of business;

(o) Investigators employed by the several public defenders of the state, while actually carrying out official duties, provided such investigators:

1. Are employed full time;

2. Meet the official training standards for firearms established by the Criminal Justice Standards and Training Commission as provided in s. 943.12(5) and the requirements of ss. 493.6108(1)(a) and 943.13(1)-(4); and

3. Are individually designated by an affidavit of consent signed by the employing public defender and filed with the clerk of the circuit court in the county in which the employing public defender resides.

(p) Investigators employed by the capital collateral regional counsel, while actually carrying out official duties, provided such investigators:

1. Are employed full time;

2. Meet the official training standards for firearms as established by the Criminal Justice Standards and Training Commission as provided in s. 943.12(1) and the requirements of ss. 493.6108(1)(a) and 943.13(1)-(4); and

3. Are individually designated by an affidavit of consent signed by the capital collateral regional counsel and filed with the clerk of the circuit court in the county in which the investigator is headquartered.

(4) CONSTRUCTION.—This act shall be liberally construed to carry out the declaration of policy herein and in favor of the constitutional right to keep and bear arms for lawful purposes. This act is supplemental and additional to existing rights to bear arms now guaranteed by law and decisions of the courts of Florida, and nothing herein shall impair or diminish any of such rights. This act shall supersede any law, ordinance, or regulation in conflict herewith.

(5) POSSESSION IN PRIVATE CONVEYANCE.—Notwithstanding subsection (2), it is lawful and is not a violation of s. 790.01 for a person 18 years of age or older to possess a concealed firearm or other weapon for self-defense or other lawful purpose within the interior of a private conveyance, without a license, if the firearm or other weapon is securely encased or is otherwise not readily accessible for immediate use. Nothing herein contained prohibits the carrying of a legal firearm other than a handgun anywhere in a private conveyance when such firearm is being carried for a lawful use. Nothing herein contained shall be construed to authorize the carrying of a concealed firearm or other weapon on the person. This subsection shall be liberally construed in favor of the lawful use, ownership, and possession of firearms and other weapons, including lawful self-defense as provided in s. 776.012.

History.—s. 1, ch. 65-410; s. 32, ch. 69-216; s. 32, ch. 73-334; s. 2, ch. 77-302; s. 2, ch. 82-131; s. 15, ch. 83-167; ss. 45, 49, ch. 83-334; s. 32, ch. 84-258; s. 68, ch. 85-62; s. 5, ch. 85-332; s. 15, ch. 87-274; s. 2, ch. 87-537; s. 1, ch. 89-60; s. 8, ch. 90-364; s. 1, ch. 93-269; s. 7, ch. 93-416; s. 89, ch. 95-211; s. 1218, ch. 97-102; s. 110, ch. 2006-1; s. 2, ch. 2006-103.

1Note.—Repealed by s. 3, ch. 72-133.



790.251 - Protection of the right to keep and bear arms in motor vehicles for self-defense and other lawful purposes; prohibited acts; duty of public and private employers; immunity from liability; enforcement.

1790.251 Protection of the right to keep and bear arms in motor vehicles for self-defense and other lawful purposes; prohibited acts; duty of public and private employers; immunity from liability; enforcement.—

(1) SHORT TITLE.—This section may be cited as the “Preservation and Protection of the Right to Keep and Bear Arms in Motor Vehicles Act of 2008.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Parking lot” means any property that is used for parking motor vehicles and is available to customers, employees, or invitees for temporary or long-term parking or storage of motor vehicles.

(b) “Motor vehicle” means any automobile, truck, minivan, sports utility vehicle, motor home, recreational vehicle, motorcycle, motor scooter, or any other vehicle operated on the roads of this state and required to be registered under state law.

(c) “Employee” means any person who possesses a valid license issued pursuant to s. 790.06 and:

1. Works for salary, wages, or other remuneration;

2. Is an independent contractor; or

3. Is a volunteer, intern, or other similar individual for an employer.

(d) “Employer” means any business that is a sole proprietorship, partnership, corporation, limited liability company, professional association, cooperative, joint venture, trust, firm, institution, or association, or public sector entity, that has employees.

(e) “Invitee” means any business invitee, including a customer or visitor, who is lawfully on the premises of a public or private employer.

As used in this section, the term “firearm” includes ammunition and accoutrements attendant to the lawful possession and use of a firearm.

(3) LEGISLATIVE INTENT; FINDINGS.—This act is intended to codify the long-standing legislative policy of the state that individual citizens have a constitutional right to keep and bear arms, that they have a constitutional right to possess and keep legally owned firearms within their motor vehicles for self-defense and other lawful purposes, and that these rights are not abrogated by virtue of a citizen becoming a customer, employee, or invitee of a business entity. It is the finding of the Legislature that a citizen’s lawful possession, transportation, and secure keeping of firearms and ammunition within his or her motor vehicle is essential to the exercise of the fundamental constitutional right to keep and bear arms and the constitutional right of self-defense. The Legislature finds that protecting and preserving these rights is essential to the exercise of freedom and individual responsibility. The Legislature further finds that no citizen can or should be required to waive or abrogate his or her right to possess and securely keep firearms and ammunition locked within his or her motor vehicle by virtue of becoming a customer, employee, or invitee of any employer or business establishment within the state, unless specifically required by state or federal law.

(4) PROHIBITED ACTS.—No public or private employer may violate the constitutional rights of any customer, employee, or invitee as provided in paragraphs (a)-(e):

(a) No public or private employer may prohibit any customer, employee, or invitee from possessing any legally owned firearm when such firearm is lawfully possessed and locked inside or locked to a private motor vehicle in a parking lot and when the customer, employee, or invitee is lawfully in such area.

(b) No public or private employer may violate the privacy rights of a customer, employee, or invitee by verbal or written inquiry regarding the presence of a firearm inside or locked to a private motor vehicle in a parking lot or by an actual search of a private motor vehicle in a parking lot to ascertain the presence of a firearm within the vehicle. Further, no public or private employer may take any action against a customer, employee, or invitee based upon verbal or written statements of any party concerning possession of a firearm stored inside a private motor vehicle in a parking lot for lawful purposes. A search of a private motor vehicle in the parking lot of a public or private employer to ascertain the presence of a firearm within the vehicle may only be conducted by on-duty law enforcement personnel, based upon due process and must comply with constitutional protections.

(c) No public or private employer shall condition employment upon either:

1. The fact that an employee or prospective employee holds or does not hold a license issued pursuant to s. 790.06; or

2. Any agreement by an employee or a prospective employee that prohibits an employee from keeping a legal firearm locked inside or locked to a private motor vehicle in a parking lot when such firearm is kept for lawful purposes.

(d) No public or private employer shall prohibit or attempt to prevent any customer, employee, or invitee from entering the parking lot of the employer’s place of business because the customer’s, employee’s, or invitee’s private motor vehicle contains a legal firearm being carried for lawful purposes, that is out of sight within the customer’s, employee’s, or invitee’s private motor vehicle.

(e) No public or private employer may terminate the employment of or otherwise discriminate against an employee, or expel a customer or invitee for exercising his or her constitutional right to keep and bear arms or for exercising the right of self-defense as long as a firearm is never exhibited on company property for any reason other than lawful defensive purposes.

This subsection applies to all public sector employers, including those already prohibited from regulating firearms under the provisions of s. 790.33.

(5) DUTY OF CARE OF PUBLIC AND PRIVATE EMPLOYERS; IMMUNITY FROM LIABILITY.—

(a) When subject to the provisions of subsection (4), a public or private employer has no duty of care related to the actions prohibited under such subsection.

(b) A public or private employer is not liable in a civil action based on actions or inactions taken in compliance with this section. The immunity provided in this subsection does not apply to civil actions based on actions or inactions of public or private employers that are unrelated to compliance with this section.

(c) Nothing contained in this section shall be interpreted to expand any existing duty, or create any additional duty, on the part of a public or private employer, property owner, or property owner’s agent.

(6) ENFORCEMENT.—The Attorney General shall enforce the protections of this act on behalf of any customer, employee, or invitee aggrieved under this act. If there is reasonable cause to believe that the aggrieved person’s rights under this act have been violated by a public or private employer, the Attorney General shall commence a civil or administrative action for damages, injunctive relief and civil penalties, and such other relief as may be appropriate under the provisions of s. 760.51, or may negotiate a settlement with any employer on behalf of any person aggrieved under the act. However, nothing in this act shall prohibit the right of a person aggrieved under this act to bring a civil action for violation of rights protected under the act. In any successful action brought by a customer, employee, or invitee aggrieved under this act, the court shall award all reasonable personal costs and losses suffered by the aggrieved person as a result of the violation of rights under this act. In any action brought pursuant to this act, the court shall award all court costs and attorney’s fees to the prevailing party.

(7) EXCEPTIONS.—The prohibitions in subsection (4) do not apply to:

(a) Any school property as defined and regulated under s. 790.115.

(b) Any correctional institution regulated under s. 944.47 or chapter 957.

(c) Any property where a nuclear-powered electricity generation facility is located.

(d) Property owned or leased by a public or private employer or the landlord of a public or private employer upon which are conducted substantial activities involving national defense, aerospace, or homeland security.

(e) Property owned or leased by a public or private employer or the landlord of a public or private employer upon which the primary business conducted is the manufacture, use, storage, or transportation of combustible or explosive materials regulated under state or federal law, or property owned or leased by an employer who has obtained a permit required under 18 U.S.C. s. 842 to engage in the business of importing, manufacturing, or dealing in explosive materials on such property.

(f) A motor vehicle owned, leased, or rented by a public or private employer or the landlord of a public or private employer.

(g) Any other property owned or leased by a public or private employer or the landlord of a public or private employer upon which possession of a firearm or other legal product by a customer, employee, or invitee is prohibited pursuant to any federal law, contract with a federal government entity, or general law of this state.

History.—s. 1, ch. 2008-7.

1Note.—Section 15, ch. 2011-119, provides that “[t]he amendments made to ss. 509.144 and 932.701, Florida Statutes, and the creation of s. 901.1503, Florida Statutes, by this act do not affect or impede the provisions of s. 790.251, Florida Statutes, or any other protection or right guaranteed by the Second Amendment to the United States Constitution.”



790.256 - Public service announcements.

790.256 Public service announcements.—The Department of Health shall prepare public service announcements for dissemination to parents throughout the state, of the provisions of chapter 93-416, Laws of Florida.

History.—s. 9, ch. 93-416; s. 295, ch. 99-8.



790.27 - Alteration or removal of firearm serial number or possession, sale, or delivery of firearm with serial number altered or removed prohibited; penalties.

790.27 Alteration or removal of firearm serial number or possession, sale, or delivery of firearm with serial number altered or removed prohibited; penalties.—

(1)(a) It is unlawful for any person to knowingly alter or remove the manufacturer’s or importer’s serial number from a firearm with intent to disguise the true identity thereof.

(b) Any person violating paragraph (a) is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2)(a) It is unlawful for any person to knowingly sell, deliver, or possess any firearm on which the manufacturer’s or importer’s serial number has been unlawfully altered or removed.

(b) Any person violating paragraph (a) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) This section shall not apply to antique firearms.

History.—s. 2, ch. 79-58; s. 179, ch. 91-224.



790.29 - Paramilitary training; teaching or participation prohibited.

790.29 Paramilitary training; teaching or participation prohibited.—

(1) This act shall be known and may be cited as the “State Antiparamilitary Training Act.”

(2) As used in this section, the term “civil disorder” means a public disturbance involving acts of violence by an assemblage of three or more persons, which disturbance causes an immediate danger of, or results in, damage or injury to the property or person of any other individual within the United States.

(3)(a) Whoever teaches or demonstrates to any other person the use, application, or making of any firearm, destructive device, or technique capable of causing injury or death to persons, knowing or having reason to know or intending that the same will be unlawfully employed for use in, or in furtherance of, a civil disorder within the United States, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Whoever assembles with one or more persons for the purpose of training with, practicing with, or being instructed in the use of any firearm, destructive device, or technique capable of causing injury or death to persons, intending to unlawfully employ the same for use in, or in furtherance of, a civil disorder within the United States, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Nothing contained in this section shall be construed to prohibit any act of a law enforcement officer which is performed in connection with the lawful performance of his or her official duties or to prohibit the training or teaching of the use of weapons to be used for hunting, recreation, competition, self-defense or the protection of one’s person or property, or other lawful use.

History.—s. 1, ch. 82-5; s. 164, ch. 83-216; s. 1220, ch. 97-102.



790.31 - Armor-piercing or exploding ammunition or dragon’s breath shotgun shells, bolo shells, or flechette shells prohibited.

790.31 Armor-piercing or exploding ammunition or dragon’s breath shotgun shells, bolo shells, or flechette shells prohibited.—

(1) As used in this section, the term:

(a) “Armor-piercing bullet” means any bullet which has a steel inner core or core of equivalent hardness and a truncated cone and which is designed for use in a handgun as an armor-piercing or metal-piercing bullet.

(b) “Exploding bullet” means any bullet that can be fired from any firearm, if such bullet is designed or altered so as to detonate or forcibly break up through the use of an explosive or deflagrant contained wholly or partially within or attached to such bullet. The term does not include any bullet designed to expand or break up through the mechanical forces of impact alone or any signaling device or pest control device not designed to impact on any target.

(c) “Handgun” means a firearm capable of being carried and used by one hand, such as a pistol or revolver.

(d) “Dragon’s breath shotgun shell” means any shotgun shell that contains exothermic pyrophoric misch metal as the projectile and that is designed for the sole purpose of throwing or spewing a flame or fireball to simulate a flamethrower.

(e) “Bolo shell” means any shell that can be fired in a firearm and that expels as projectiles two or more metal balls connected by solid metal wire.

(f) “Flechette shell” means any shell that can be fired in a firearm and that expels two or more pieces of fin-stabilized solid metal wire or two or more solid dart-type projectiles.

(2)(a) Any person who manufactures, sells, offers for sale, or delivers any armor-piercing bullet or exploding bullet, or dragon’s breath shotgun shell, bolo shell, or flechette shell is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who possesses an armor-piercing bullet or exploding bullet with knowledge of its armor-piercing or exploding capabilities loaded in a handgun, or who possesses a dragon’s breath shotgun shell, bolo shell, or flechette shell with knowledge of its capabilities loaded in a firearm, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Any person who possesses with intent to use an armor-piercing bullet or exploding bullet or dragon’s breath shotgun shell, bolo shell, or flechette shell to assist in the commission of a criminal act is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) This section does not apply to:

(a) The possession of any item described in subsection (1) by any law enforcement officer, when possessed in connection with the performance of his or her duty as a law enforcement officer, or law enforcement agency.

(b) The manufacture of items described in subsection (1) exclusively for sale or delivery to law enforcement agencies.

(c) The sale or delivery of items described in subsection (1) to law enforcement agencies.

History.—s. 1, ch. 83-253; s. 1, ch. 92-141; s. 1221, ch. 97-102.



790.33 - Field of regulation of firearms and ammunition preempted.

790.33 Field of regulation of firearms and ammunition preempted.—

(1) PREEMPTION.—Except as expressly provided by the State Constitution or general law, the Legislature hereby declares that it is occupying the whole field of regulation of firearms and ammunition, including the purchase, sale, transfer, taxation, manufacture, ownership, possession, storage, and transportation thereof, to the exclusion of all existing and future county, city, town, or municipal ordinances or any administrative regulations or rules adopted by local or state government relating thereto. Any such existing ordinances, rules, or regulations are hereby declared null and void.

(2) POLICY AND INTENT.—

(a) It is the intent of this section to provide uniform firearms laws in the state; to declare all ordinances and regulations null and void which have been enacted by any jurisdictions other than state and federal, which regulate firearms, ammunition, or components thereof; to prohibit the enactment of any future ordinances or regulations relating to firearms, ammunition, or components thereof unless specifically authorized by this section or general law; and to require local jurisdictions to enforce state firearms laws.

(b) It is further the intent of this section to deter and prevent the violation of this section and the violation of rights protected under the constitution and laws of this state related to firearms, ammunition, or components thereof, by the abuse of official authority that occurs when enactments are passed in violation of state law or under color of local or state authority.

(3) PROHIBITIONS; PENALTIES.—

(a) Any person, county, agency, municipality, district, or other entity that violates the Legislature’s occupation of the whole field of regulation of firearms and ammunition, as declared in subsection (1), by enacting or causing to be enforced any local ordinance or administrative rule or regulation impinging upon such exclusive occupation of the field shall be liable as set forth herein.

(b) If any county, city, town, or other local government violates this section, the court shall declare the improper ordinance, regulation, or rule invalid and issue a permanent injunction against the local government prohibiting it from enforcing such ordinance, regulation, or rule. It is no defense that in enacting the ordinance, regulation, or rule the local government was acting in good faith or upon advice of counsel.

(c) If the court determines that a violation was knowing and willful, the court shall assess a civil fine of up to $5,000 against the elected or appointed local government official or officials or administrative agency head under whose jurisdiction the violation occurred.

(d) Except as required by applicable law, public funds may not be used to defend or reimburse the unlawful conduct of any person found to have knowingly and willfully violated this section.

(e) A knowing and willful violation of any provision of this section by a person acting in an official capacity for any entity enacting or causing to be enforced a local ordinance or administrative rule or regulation prohibited under paragraph (a) or otherwise under color of law shall be cause for termination of employment or contract or removal from office by the Governor.

(f) A person or an organization whose membership is adversely affected by any ordinance, regulation, measure, directive, rule, enactment, order, or policy promulgated or caused to be enforced in violation of this section may file suit against any county, agency, municipality, district, or other entity in any court of this state having jurisdiction over any defendant to the suit for declaratory and injunctive relief and for actual damages, as limited herein, caused by the violation. A court shall award the prevailing plaintiff in any such suit:

1. Reasonable attorney’s fees and costs in accordance with the laws of this state, including a contingency fee multiplier, as authorized by law; and

2. The actual damages incurred, but not more than $100,000.

Interest on the sums awarded pursuant to this subsection shall accrue at the legal rate from the date on which suit was filed.

(4) EXCEPTIONS.—This section does not prohibit:

(a) Zoning ordinances that encompass firearms businesses along with other businesses, except that zoning ordinances that are designed for the purpose of restricting or prohibiting the sale, purchase, transfer, or manufacture of firearms or ammunition as a method of regulating firearms or ammunition are in conflict with this subsection and are prohibited;

(b) A duly organized law enforcement agency from enacting and enforcing regulations pertaining to firearms, ammunition, or firearm accessories issued to or used by peace officers in the course of their official duties;

(c) Except as provided in s. 790.251, any entity subject to the prohibitions of this section from regulating or prohibiting the carrying of firearms and ammunition by an employee of the entity during and in the course of the employee’s official duties;

(d) A court or administrative law judge from hearing and resolving any case or controversy or issuing any opinion or order on a matter within the jurisdiction of that court or judge; or

(e) The Florida Fish and Wildlife Conservation Commission from regulating the use of firearms or ammunition as a method of taking wildlife and regulating the shooting ranges managed by the commission.

(5) SHORT TITLE.—As created by chapter 87-23, Laws of Florida, this section may be cited as the “Joe Carlucci Uniform Firearms Act.”

History.—ss. 1, 2, 3, 4, ch. 87-23; s. 5, ch. 88-183; s. 1, ch. 2011-109.



790.331 - Prohibition of civil actions against firearms or ammunition manufacturers, firearms trade associations, firearms or ammunition distributors, or firearms or ammunition dealers.

790.331 Prohibition of civil actions against firearms or ammunition manufacturers, firearms trade associations, firearms or ammunition distributors, or firearms or ammunition dealers.—

(1) The Legislature finds and declares that the manufacture, distribution, or sale of firearms and ammunition by manufacturers, distributors, or dealers duly licensed by the appropriate federal and state authorities is a lawful activity and is not unreasonably dangerous, and further finds that the unlawful use of firearms and ammunition, rather than their lawful manufacture, distribution, or sale, is the proximate cause of injuries arising from their unlawful use.

(2) Except as permitted by this section, a legal action against a firearms or ammunition manufacturer, firearms trade association, firearms or ammunition distributor, or firearms or ammunition dealer on behalf of the state or its agencies and instrumentalities, or on behalf of a county, municipality, special district, or any other political subdivision or agency of the state, for damages, abatement, or injunctive relief resulting from or arising out of the lawful design, marketing, distribution, or sale of firearms or ammunition to the public is prohibited. However, this subsection does not preclude a natural person from bringing an action against a firearms or ammunition manufacturer, firearms trade association, firearms or ammunition distributor, or firearms or ammunition dealer for breach of a written contract, breach of an express warranty, or injuries resulting from a defect in the materials or workmanship in the manufacture of a firearm or ammunition.

(3) A county, municipality, special district, or other political subdivision or agency of the state may not sue for or recover from a firearms or ammunition manufacturer, firearms trade association, firearms or ammunition distributor, or firearms or ammunition dealer damages, abatement, or injunctive relief in any case that arises out of or results from the lawful design, marketing, distribution, or sale of firearms or ammunition to the public.

(4) This section does not prohibit an action against a firearms or ammunition manufacturer, distributor, or dealer for:

(a) Breach of contract or warranty in connection with a firearm or ammunition purchased by a county, municipality, special district, or other political subdivision or agency of the state.

(b) Injuries resulting from the malfunction of a firearm or ammunition due to a defect in design or manufacture.

(5)(a) For the purposes of this section, the potential of a firearm or ammunition to cause serious injury, damage, or death as a result of normal function does not constitute a defective condition of the product.

(b) A firearm or ammunition may not be deemed defective on the basis of its potential to cause serious injury, damage, or death when discharged legally or illegally.

(6)(a) If a civil action is brought in violation of this section, the defendant may recover all expenses resulting from such action from the governmental entity bringing such action.

(b) In any civil action where the court finds that the defendant is immune as provided in this section, the court shall award the defendant all attorney’s fees, costs and compensation for loss of income, and expenses incurred as a result of such action.

(7) This section applies to any action brought on or after the effective date of this section.

History.—s. 1, ch. 2001-38.



790.333 - Sport shooting and training range protection; liability; claims, expenses, and fees; penalties; preemption; construction.

790.333 Sport shooting and training range protection; liability; claims, expenses, and fees; penalties; preemption; construction.—

(1) LEGISLATIVE FINDINGS.—

(a) The Legislature finds that in excess of 400 sport shooting and training ranges exist on public and private lands throughout this state.

(b) These sport shooting and training ranges are widely used and enjoyed by the residents of this state and are a necessary component of the guarantees of the Second Amendment to the United States Constitution and of s. 8, Art. I of the State Constitution.

(c) Many of these ranges are used by state and local law enforcement agencies for training, practice, and regular mandatory qualification by law enforcement officers; by Fish and Wildlife Conservation Commission hunter safety instructors who teach adults and youngsters in the safe use and handling of firearms in preparation for obtaining hunting licenses; by school boards, colleges, and universities for reserve officer training corps training and activities; by school shooting teams; by Olympic competitors; and by certified instructors who teach the safe use and handling of firearms in preparation for applying for licenses to carry concealed firearms for lawful self-protection.

(d) The public policy of the State of Florida is to encourage the safe handling and operation of firearms and mandates appropriate training in the safe use and handling of firearms for persons licensed to carry concealed firearms and for persons licensed to hunt in the state. Sport shooting and training ranges throughout this state provide the location at which this important public purpose is served and at which the firearms training mandates are fulfilled.

(e) Projectiles are integral to sport shooting and training range activity and to the ownership and use of firearms.

(f) Over years of operation, projectiles have accumulated in the environment at many ranges. Whether this projectile accumulation has caused or will cause degradation of the environment or harm to human health depends on factors that are site-specific. Therefore, sport shooting and training ranges must be allowed flexibility to apply appropriate environmental management practices at ranges. The use of environmental management practices can be implemented to avoid or reduce any potential for adverse environmental impact.

(g) The Department of Environmental Protection, in collaboration with shooting range owners and operators, sport shooting organizations, law enforcement representatives, and university researchers, has developed shooting range best management practices in order to minimize any potential for any adverse environmental impact resulting from the operation of shooting ranges.

(h) Appropriate environmental management practices, when implemented where applicable, can minimize or eliminate environmental impacts associated with projectiles. Environmental management practices to maintain or to improve the condition of ranges is evolving and will continue to evolve.

(i) Unnecessary litigation and unnecessary regulation by governmental agencies of sport shooting and training ranges impairs the ability of residents of this state to ensure safe handling of firearms and to enjoy the recreational opportunities ranges provide. The cost of defending these actions is prohibitive and threatens to bankrupt and destroy the sport shooting and training range industry.

(j) The Department of Environmental Protection does not have nor has it ever had authority to force permitting requirements of part IV of chapter 403 on owners and operators of sport shooting and training ranges.

(k) The elimination of sport shooting ranges will unnecessarily impair the ability of residents of this state to exercise and practice their constitutional guarantees under the Second Amendment to the United States Constitution and under s. 8, Art. I of the State Constitution.

(2) LEGISLATIVE INTENT.—The Legislature intends to protect public and private sport shooting or training range owners, operators, users, employees, agents, contractors, customers, lenders, and insurers from lawsuits and other legal actions by the state, special purpose districts, or political subdivisions and to promote maximum flexibility for implementation of environmental management practices and of the principles of risk-based corrective action pursuant to s. 376.30701. It is also the intent of the Legislature that legal action against sport shooting and training ranges will only be a last-resort option and be available only to the department and only after all reasonable efforts to resolve disputes at shooting ranges, including compliance assistance, negotiations, and alternative dispute resolution, have been attempted.

(3) DEFINITIONS.—As used in this act:

(a) “Department” means the Department of Environmental Protection.

(b) “Operator” means any person who operates or has operated a sport shooting or training range.

(c) “Owner” means any person who owns or has owned a sport shooting or training range or any interest therein.

(d) “Projectile” means any object expelled, propelled, discharged, shot, or otherwise released from a firearm, BB gun, airgun, or similar device, including, but not limited to, gunpowder, ammunition, lead, shot, skeet, and trap targets and associated chemicals, derivatives, and constituents thereof.

(e) “Environmental management practices” includes but is not limited to Best Management Practices for Environmental Stewardship of Florida Shooting Ranges as developed by the Department of Environmental Protection. Such practices include, but are not limited to, control and containment of projectiles, prevention of the migration of projectiles and their constituents to ground and surface water, periodic removal and recycling of projectiles, and documentation of actions taken.

(f) “Environment” means the air, water, surface water, sediment, soil, and groundwater and other natural and manmade resources of this state.

(g) “User” means any person, partner, joint venture, business or social entity, or corporation, or any group of the foregoing, organized or united for a business, sport, or social purpose.

(h) “Sport shooting and training range” or “range” means any area that has been designed, or operated for the use of, firearms, rifles, shotguns, pistols, silhouettes, skeet, trap, black powder, BB guns, airguns, or similar devices, or any other type of sport or training shooting.

(4) DUTIES.—

(a) No later than January 1, 2005, the department shall make a good faith effort to provide copies of the Best Management Practices for Environmental Stewardship of Florida Shooting Ranges to all owners or operators of sport shooting or training ranges. The department shall also provide technical assistance with implementing environmental management practices, which may include workshops, demonstrations, or other guidance, if any owner or operator of sport shooting or training ranges requests such assistance.

(b) No later than January 1, 2006, sport shooting or training range owners, operators, tenants, or occupants shall implement situation appropriate environmental management practices.

(c) If contamination is suspected or identified by any owner, operator, tenant, or occupant of sport shooting or training ranges, any owner, operator, tenant, or occupant of sport shooting or training ranges may request that the department assist with or perform contamination assessment, including, but not limited to, assistance preparing and presenting a plan to confirm the presence and extent of contamination.

(d) If contamination is suspected or identified by a third-party complaint or adjacent property sampling events, the department shall give 60 days’ notice to the sport shooting or training range owner, operator, tenant, or occupant of the department’s intent to enter the site for the purpose of investigating potential sources of contamination. The department may assist with or perform contamination assessment, including, but not limited to, assistance preparing and presenting a plan to confirm the presence and extent of contamination.

(e) If the department confirms contamination under paragraph (c) or paragraph (d), principles of risk-based corrective action pursuant to s. 376.30701 shall be applied to sport shooting or training ranges. Application of the minimum risk-based corrective action principles shall be the primary responsibility of the sport shooting range or training range owner or operator for implementation, however, the department may assist in these efforts. Risk-based corrective action plans used for these cleanups shall be based upon the presumption that the sport shooting or training range is an industrial use and not a residential use and will continue to be operated as a sport shooting or training range.

(5) SPORT SHOOTING AND TRAINING RANGE PROTECTION.—

(a) Notwithstanding any other provision of law, any public or private owner, operator, employee, agent, contractor, customer, lender, insurer, or user of any sport shooting or training range located in this state shall have immunity from lawsuits and other legal actions from the state and any of its agencies, special purpose districts, or political subdivisions for any claims of any kind associated with the use, release, placement, deposition, or accumulation of any projectile in the environment, on or under that sport shooting or training range, or any other property over which the range has an easement, leasehold, or other legal right of use, if the sport shooting or training range owner or operator has made a good faith effort to comply with subsection (4).

(b) Nothing in this act is intended to impair or diminish the private property rights of owners of property adjoining a sport shooting or training range.

(c) The sport shooting and training range protections provided by this act are supplemental to any other protections provided by general law.

(6) WITHDRAWALS OF CLAIMS AND RECOVERY OF EXPENSES AND ATTORNEY’S FEES.—

(a) Within 90 days after the effective date of this act becoming law, all claims by the state and any of its agencies, special purpose districts, or political subdivisions against sport shooting or training ranges pending in any court of this state or before any administrative agency on January 1, 2004, shall be withdrawn. The termination of such cases shall have no effect on the defendant’s cause of action for damages, reasonable attorney’s fees, and costs.

(b) In any action filed in violation of this act after the effective date of this act, the defendant shall recover all expenses resulting from such action from the governmental body, person, or entity bringing such unlawful action.

(7) PENALTIES.—Any official, agent, or employee of a county, municipality, town, special purpose district, or other political subdivision or agent of the state, while he or she was acting in his or her official capacity and within the scope of his or her employment or office, who intentionally and maliciously violates the provisions of this section or is party to bringing an action in violation of this section commits a misdemeanor of the first degree, punishable as provided in ss. 775.082 and 775.083.

(8) PREEMPTION.—Except as expressly provided by general law, the Legislature hereby declares that it is occupying the whole field of regulation of firearms and ammunition use at sport shooting and training ranges, including the environmental effects of projectile deposition at sport shooting and training ranges.

(9) The provisions of this act shall supersede any conflicting provisions of chapter 376 or chapter 403.

(10) CONSTRUCTION.—This act shall be liberally construed to effectuate its remedial and deterrent purposes.

History.—s. 1, ch. 2004-56.



790.335 - Prohibition of registration of firearms; electronic records.

790.335 Prohibition of registration of firearms; electronic records.—

(1) LEGISLATIVE FINDINGS AND INTENT.—

(a) The Legislature finds and declares that:

1. The right of individuals to keep and bear arms is guaranteed under both the Second Amendment to the United States Constitution and s. 8, Art. I of the State Constitution.

2. A list, record, or registry of legally owned firearms or law-abiding firearm owners is not a law enforcement tool and can become an instrument for profiling, harassing, or abusing law-abiding citizens based on their choice to own a firearm and exercise their Second Amendment right to keep and bear arms as guaranteed under the United States Constitution. Further, such a list, record, or registry has the potential to fall into the wrong hands and become a shopping list for thieves.

3. A list, record, or registry of legally owned firearms or law-abiding firearm owners is not a tool for fighting terrorism, but rather is an instrument that can be used as a means to profile innocent citizens and to harass and abuse American citizens based solely on their choice to own firearms and exercise their Second Amendment right to keep and bear arms as guaranteed under the United States Constitution.

4. Law-abiding firearm owners whose names have been illegally recorded in a list, record, or registry are entitled to redress.

(b) The Legislature intends through the provisions of this section to:

1. Protect the right of individuals to keep and bear arms as guaranteed under both the Second Amendment to the United States Constitution and s. 8, Art. I of the State Constitution.

2. Protect the privacy rights of law-abiding firearm owners.

(2) PROHIBITIONS.—No state governmental agency or local government, special district, or other political subdivision or official, agent, or employee of such state or other governmental entity or any other person, public or private, shall knowingly and willfully keep or cause to be kept any list, record, or registry of privately owned firearms or any list, record, or registry of the owners of those firearms.

(3) EXCEPTIONS.—The provisions of this section shall not apply to:

(a) Records of firearms that have been used in committing any crime.

(b) Records relating to any person who has been convicted of a crime.

(c) Records of firearms that have been reported stolen that are retained for a period not in excess of 10 days after such firearms are recovered. Official documentation recording the theft of a recovered weapon may be maintained no longer than the balance of the year entered, plus 2 years.

(d) Firearm records that must be retained by firearm dealers under federal law, including copies of such records transmitted to law enforcement agencies. However, no state governmental agency or local government, special district, or other political subdivision or official, agent, or employee of such state or other governmental entity or any other person, private or public, shall accumulate, compile, computerize, or otherwise collect or convert such written records into any form of list, registry, or database for any purpose.

(e)1. Records kept pursuant to the recordkeeping provisions of s. 790.065; however, nothing in this section shall be construed to authorize the public release or inspection of records that are made confidential and exempt from the provisions of s. 119.07(1) by s. 790.065(4)(a).

2. Nothing in this paragraph shall be construed to allow the maintaining of records containing the names of purchasers or transferees who receive unique approval numbers or the maintaining of records of firearm transactions.

(f) Firearm records, including paper pawn transaction forms and contracts on firearm transactions, required by chapters 538 and 539.

1. Electronic firearm records held pursuant to chapter 538 may only be kept by a secondhand dealer for 30 days after the date of the purchase of the firearm by the secondhand dealer.

2. Electronic firearm records held pursuant to chapter 539 may only be kept by a pawnbroker for 30 days after the expiration of the loan that is secured by a firearm or 30 days after the date of purchase of a firearm, whichever is applicable.

3. Except as required by federal law, any firearm records kept pursuant to chapter 538 or chapter 539 shall not, at any time, be electronically transferred to any public or private entity, agency, business, or enterprise, nor shall any such records be copied or transferred for purposes of accumulation of such records into lists, registries, or databases.

4. Notwithstanding subparagraph 3., secondhand dealers and pawnbrokers may electronically submit firearm transaction records to the appropriate law enforcement agencies as required by chapters 538 and 539; however, the law enforcement agencies may not electronically submit such records to any other person or entity and must destroy such records within 60 days after receipt of such records.

5. Notwithstanding subparagraph 3., secondhand dealers and pawnbrokers may electronically submit limited firearms records consisting solely of the manufacturer, model, serial number, and caliber of pawned or purchased firearms to a third-party private provider that is exclusively incorporated, exclusively owned, and exclusively operated in the United States and that restricts access to such information to only appropriate law enforcement agencies for legitimate law enforcement purposes. Such records must be destroyed within 30 days by the third-party provider. As a condition of receipt of such records, the third-party provider must agree in writing to comply with the requirements of this section. Any pawnbroker or secondhand dealer who contracts with a third-party provider other than as provided in this act or electronically transmits any records of firearms transactions to any third-party provider other than the records specifically allowed by this paragraph commits a felony of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(g) Records kept by the Department of Law Enforcement of NCIC transactions to the extent required by federal law and a log of dates of requests for criminal history record checks, unique approval and nonapproval numbers, license identification numbers, and transaction numbers corresponding to such dates.

(h) Records of an insurer that, as a condition to providing insurance against theft or loss of a firearm, identify such firearm. Such records may not be sold, commingled with records relating to other firearms, or transferred to any other person or entity. The insurer may not keep a record of such firearm more than 60 days after the policy of insurance expires or after notification by the insured that the insured is no longer the owner of such firearm.

(i) Lists of customers of a firearm dealer retained by such dealer, provided that such lists do not disclose the particular firearms purchased. Such lists, or any parts thereof, may not be sold, commingled with records relating to other firearms, or transferred to any other person or entity.

(j) Sales receipts retained by the seller of firearms or by a person providing credit for such purchase, provided that such receipts shall not serve as or be used for the creation of a database for registration of firearms.

(k) Personal records of firearms maintained by the owner of such firearms.

(l) Records maintained by a business that stores or acts as the selling agent of firearms on behalf of the lawful owner of the firearms.

(m) Membership lists of organizations comprised of firearm owners.

(n) Records maintained by an employer or contracting entity of the firearms owned by its officers, employees, or agents, if such firearms are used in the course of business performed on behalf of the employer.

(o) Records maintained pursuant to s. 790.06 by the Department of Agriculture and Consumer Services of a person who was a licensee within the prior 2 years.

(p) Records of firearms involved in criminal investigations, criminal prosecutions, criminal appeals, and postconviction motions, civil proceedings relating to the surrender or seizure of firearms including protective injunctions, Baker Act commitments, and sheriff’s levies pursuant to court judgments, and voluntary surrender by the owner or custodian of the firearm.

(q) Paper documents relating to firearms involved in criminal cases, criminal investigations, and criminal prosecutions, civil proceedings relating to the surrender or seizure of firearms including protective injunctions, Baker Act commitments, and sheriff’s levies pursuant to court judgments, and voluntary surrender by the owner or custodian of the firearm.

(r) Noncriminal records relating to the receipt, storage or return of firearms, including, but not limited to, records relating to firearms impounded for storage or safekeeping, receipts proving that a firearm was returned to the rightful owner and supporting records of identification and proof of ownership, or records relating to firearms impounded pursuant to levies or court orders, provided, however, that such records shall not be compiled, sorted, or otherwise arranged into any lists, indexes, or registries of firearms or firearms owners.

(4) PENALTIES.—

(a) Any person who, or entity that, violates a provision of this section commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Except as required by the provisions of s. 16, Art. I of the State Constitution or the Sixth Amendment to the United States Constitution, no public funds shall be used to defend the unlawful conduct of any person charged with a violation of this section, unless the charges against such person are dismissed or such person is determined to be not guilty at trial. Notwithstanding this paragraph, public funds may be expended to provide the services of the office of public defender or court-appointed conflict counsel as provided by law.

(c) The governmental entity, or the designee of such governmental entity, in whose service or employ a list, record, or registry was compiled in violation of this section may be assessed a fine of not more than $5 million, if the court determines that the evidence shows that the list, record, or registry was compiled or maintained with the knowledge or complicity of the management of the governmental entity. The Attorney General may bring a civil cause of action to enforce the fines assessed under this paragraph.

(d) The state attorney in the appropriate jurisdiction shall investigate complaints of criminal violations of this section and, where evidence indicates a violation may have occurred, shall prosecute violators.

(5) ELECTRONIC RECORDS.—Secondhand dealers and pawnbrokers who electronically submit firearms transaction records to the appropriate law enforcement agencies as required by chapters 538 and 539 shall submit the name of the manufacturer and caliber information of each firearm in Florida Crime Information Center coding, and shall include the model and serial number of each firearm.

(6) CONSTRUCTION.—This section shall be construed to effectuate its remedial and deterrent purposes. This section may not be construed to grant any substantive, procedural privacy right or civil claim to any criminal defendant, and a violation of this section may not be grounds for the suppression of evidence in any criminal case.

History.—s. 1, ch. 2004-59; s. 9, ch. 2006-201; s. 1, ch. 2009-229.



790.336 - Lists, records, or registries to be destroyed.

790.336 Lists, records, or registries to be destroyed.—Any list, record, or registry maintained or under construction on the effective date of this act shall be destroyed, unless prohibited by law, within 60 calendar days after this act becomes law. Thereafter, failure to destroy any such list, record, or registry may result in prosecution under this act.

History.—s. 2, ch. 2004-59.



790.338 - Medical privacy concerning firearms; prohibitions; penalties; exceptions.

790.338 Medical privacy concerning firearms; prohibitions; penalties; exceptions.—

(1) A health care practitioner licensed under chapter 456 or a health care facility licensed under chapter 395 may not intentionally enter any disclosed information concerning firearm ownership into the patient’s medical record if the practitioner knows that such information is not relevant to the patient’s medical care or safety, or the safety of others.

(2) A health care practitioner licensed under chapter 456 or a health care facility licensed under chapter 395 shall respect a patient’s right to privacy and should refrain from making a written inquiry or asking questions concerning the ownership of a firearm or ammunition by the patient or by a family member of the patient, or the presence of a firearm in a private home or other domicile of the patient or a family member of the patient. Notwithstanding this provision, a health care practitioner or health care facility that in good faith believes that this information is relevant to the patient’s medical care or safety, or the safety of others, may make such a verbal or written inquiry.

(3) Any emergency medical technician or paramedic acting under the supervision of an emergency medical services medical director under chapter 401 may make an inquiry concerning the possession or presence of a firearm if he or she, in good faith, believes that information regarding the possession of a firearm by the patient or the presence of a firearm in the home or domicile of a patient or a patient’s family member is necessary to treat a patient during the course and scope of a medical emergency or that the presence or possession of a firearm would pose an imminent danger or threat to the patient or others.

(4) A patient may decline to answer or provide any information regarding ownership of a firearm by the patient or a family member of the patient, or the presence of a firearm in the domicile of the patient or a family member of the patient. A patient’s decision not to answer a question relating to the presence or ownership of a firearm does not alter existing law regarding a physician’s authorization to choose his or her patients.

(5) A health care practitioner licensed under chapter 456 or a health care facility licensed under chapter 395 may not discriminate against a patient based solely upon the patient’s exercise of the constitutional right to own and possess firearms or ammunition.

(6) A health care practitioner licensed under chapter 456 or a health care facility licensed under chapter 395 shall respect a patient’s legal right to own or possess a firearm and should refrain from unnecessarily harassing a patient about firearm ownership during an examination.

(7) An insurer issuing any type of insurance policy pursuant to chapter 627 may not deny coverage, increase any premium, or otherwise discriminate against any insured or applicant for insurance on the basis of or upon reliance upon the lawful ownership or possession of a firearm or ammunition or the lawful use or storage of a firearm or ammunition. Nothing herein shall prevent an insurer from considering the fair market value of firearms or ammunition in the setting of premiums for scheduled personal property coverage.

(8) Violations of the provisions of subsections (1)-(4) constitute grounds for disciplinary action under ss. 456.072(2) and 395.1055.

History.—s. 1, ch. 2011-112.






Chapter 791 - SALE OF FIREWORKS

791.001 - Application and enforcement.

791.001 Application and enforcement.—This chapter shall be applied uniformly throughout the state. Enforcement of this chapter shall remain with local law enforcement departments and officials charged with the enforcement of the laws of the state.

History.—s. 6, ch. 87-118.



791.01 - Definitions.

791.01 Definitions.—As used in this chapter, the term:

(1) “Distributor” means any person engaged in the business of selling sparklers to a wholesaler.

(2) “Division” means the Division of the State Fire Marshal of the Department of Financial Services.

(3) “Explosive compound” means any chemical compound, mixture, or device the primary or common purpose of which is to function by the substantially instantaneous release of gas and heat.

(4)(a) “Fireworks” means and includes any combustible or explosive composition or substance or combination of substances or, except as hereinafter provided, any article prepared for the purpose of producing a visible or audible effect by combustion, explosion, deflagration, or detonation. The term includes blank cartridges and toy cannons in which explosives are used, the type of balloons which require fire underneath to propel them, firecrackers, torpedoes, skyrockets, roman candles, dago bombs, and any fireworks containing any explosives or flammable compound or any tablets or other device containing any explosive substance.

(b) “Fireworks” does not include sparklers approved by the division pursuant to s. 791.013; toy pistols, toy canes, toy guns, or other devices in which paper caps containing twenty-five hundredths grains or less of explosive compound are used, providing they are so constructed that the hand cannot come in contact with the cap when in place for the explosion; and toy pistol paper caps which contain less than twenty hundredths grains of explosive mixture, the sale and use of which shall be permitted at all times.

(c) “Fireworks” also does not include the following novelties and trick noisemakers:

1. A snake or glow worm, which is a pressed pellet of not more than 10 grams of pyrotechnic composition that produces a large, snakelike ash which expands in length as the pellet burns and that does not contain mercuric thiocyanate.

2. A smoke device, which is a tube or sphere containing not more than 10 grams of pyrotechnic composition that, upon burning, produces white or colored smoke as the primary effect.

3. A trick noisemaker, which is a device that produces a small report intended to surprise the user and which includes:

a. A party popper, which is a small plastic or paper device containing not more than 16 milligrams of explosive composition that is friction sensitive, which is ignited by pulling a string protruding from the device, and which expels a paper streamer and produces a small report.

b. A booby trap, which is a small tube with a string protruding from both ends containing not more than 16 milligrams of explosive compound, which is ignited by pulling the ends of the string, and which produces a small report.

c. A snapper, which is a small, paper-wrapped device containing not more than four milligrams of explosive composition coated on small bits of sand, and which, when dropped, explodes, producing a small report. A snapper may not contain more than 250 milligrams of total sand and explosive composition.

d. A trick match, which is a kitchen or book match which is coated with not more than 16 milligrams of explosive or pyrotechnic composition and which, upon ignition, produces a small report or shower of sparks.

e. A cigarette load, which is a small wooden peg that has been coated with not more than 16 milligrams of explosive composition and which produces, upon ignition of a cigarette containing one of the pegs, a small report.

f. An auto burglar alarm, which is a tube which contains not more than 10 grams of pyrotechnic composition that produces a loud whistle or smoke when ignited and which is ignited by use of a squib. A small quantity of explosive, not exceeding 50 milligrams, may also be used to produce a small report.

The sale and use of items listed in this paragraph are permitted at all times.

(5) “Manufacturer” means any person engaged in the manufacture or construction of sparklers in this state.

(6) “Retailer” means any person who, at a fixed place of business, is engaged in selling sparklers to consumers at retail.

(7) “Seasonal retailer” means any person engaged in the business of selling sparklers at retail in this state from June 20 through July 5 and from December 10 through January 2 of each year.

(8) “Sparkler” means a device which emits showers of sparks upon burning, does not contain any explosive compounds, does not detonate or explode, is handheld or ground based, cannot propel itself through the air, and contains not more than 100 grams of the chemical compound which produces sparks upon burning. Any sparkler that is not approved by the division is classified as fireworks.

(9) “Wholesaler” means any person engaged in the business of selling sparklers to a retailer.

History.—s. 1, ch. 20445, 1941; s. 1, ch. 57-338; s. 1, ch. 84-201; s. 1, ch. 87-118; s. 36, ch. 89-233; s. 1906, ch. 2003-261.



791.012 - Minimum fireworks safety standards.

791.012 Minimum fireworks safety standards.—The outdoor display of fireworks in this state shall be governed by the National Fire Protection Association (NFPA) 1123, Code for Fireworks Display, 1995 Edition, approved by the American National Standards Institute. Any state, county, or municipal law, rule, or ordinance may provide for more stringent regulations for the outdoor display of fireworks, but in no event may any such law, rule, or ordinance provide for less stringent regulations for the outdoor display of fireworks. The division shall promulgate rules to carry out the provisions of this section. The Code for Fireworks Display shall not govern the display of any fireworks on private, residential property and shall not govern the display of those items included under s. 791.01(4)(b) and (c) and authorized for sale thereunder.

History.—s. 1, ch. 96-285.



791.013 - Testing and approval of sparklers; penalties.

791.013 Testing and approval of sparklers; penalties.—

(1) A person who wishes to sell sparklers must submit samples of his or her product to the division for testing to determine whether it is a sparkler as defined in s. 791.01. Such samples must be received by the division by September 1 to be considered for approval the following year. On February 1 of each year the division shall approve those products which it has tested and found to meet the requirements for sparklers. All approved sparkler products are legal for sale until January 31 of the following year. The list of approved sparkler products shall be published in the Florida Administrative Register and shall prominently state the dates between which the products may be sold. The division shall make copies of this list available to the public. A product must be tested and approved for sale in accordance with the rules adopted to implement this section. Beginning February 1, 1988, only those products approved by the division may be sold in the state. The State Fire Marshal shall adopt rules describing the testing, approval, and listing procedures.

(2) Any person who alters an approved sparkler product, so that it is no longer a sparkler as defined in s. 791.01, and subsequently sells the product as if it were approved is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person who fraudulently represents a device as approved for sale as a sparkler product when it is not so approved is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) For purposes of the testing requirement by this section, the division shall perform such tests as are necessary to determine compliance with the performance standards in the definition of sparklers, pursuant to s. 791.01. The State Fire Marshal shall adopt, by rule, procedures for testing products to determine compliance with this chapter. The Division of Investigative and Forensic Services shall dispose of any samples which remain after testing.

History.—s. 2, ch. 87-118; s. 21, ch. 93-276; s. 1222, ch. 97-102; s. 58, ch. 2013-14; s. 38, ch. 2016-165.



791.015 - Registration of manufacturers, distributors, wholesalers, and retailers of sparklers.

791.015 Registration of manufacturers, distributors, wholesalers, and retailers of sparklers.—

(1) REGISTRATION REQUIREMENTS.—Any manufacturer, distributor, wholesaler, retailer, or seasonal retailer of sparklers who wishes to do business in this state or to otherwise sell, ship, or assign for sale its products in this state must register annually with the division on forms prescribed by the division. Any retailer who sells sparklers at more than one retail location may submit one registration form for all such locations but must provide the address of each location with the registration form; however, any retailer may submit multiple registration forms.

(2) REGISTRATION FORM.—The registration form filed with the division must be notarized and must include the following information: business name; address; telephone number; officers, if the business is a corporation; and an individual designated as a contact person.

(3) FEES.—

(a) Each manufacturer, distributor, or wholesaler must pay an annual registration fee to be set by the division not to exceed $1,000. Each seasonal retailer must pay an annual registration fee to be set by the division not to exceed $200. Each retailer shall pay an annual registration fee to be set by the division not to exceed $15 for each retail location registered. Each certificateholder wishing to have a duplicate certificate issued for one which is lost or to reflect a change of address shall request such duplicate in writing and shall pay a fee of $5.

(b) Revenue from registration fee payments shall be deposited in the Insurance Regulatory Trust Fund for the purposes of implementing the registration and testing provisions of this chapter.

(4) RULES.—The State Fire Marshal may adopt rules prescribing registration forms required by this section.

History.—s. 3, ch. 87-118; s. 37, ch. 89-233; s. 21, ch. 2000-370; s. 1907, ch. 2003-261.



791.02 - Sale of fireworks regulated; rules and regulations.

791.02 Sale of fireworks regulated; rules and regulations.—

(1) Except as hereinafter provided it is unlawful for any person, firm, copartnership, or corporation to offer for sale, expose for sale, sell at retail, or use or explode any fireworks; provided that the board of county commissioners shall have power to adopt reasonable rules and regulations for the granting of permits for supervised public display of fireworks by fair associations, amusement parks, and other organizations or groups of individuals when such public display is to take place outside of any municipality; provided, further, that the governing body of any municipality shall have power to adopt reasonable rules and regulations for the granting of permits for supervised public display of fireworks within the boundaries of any municipality. Every such display shall be handled by a competent operator to be approved by the chiefs of the police and fire departments of the municipality in which the display is to be held, and shall be of such a character, and so located, discharged, or fired as in the opinion of the chief of the fire department, after proper inspection, shall not be hazardous to property or endanger any person. Application for permits shall be made in writing at least 15 days in advance of the date of the display. After such privilege shall have been granted, sales, possession, use, and distribution of fireworks for such display shall be lawful for that purpose only. No permit granted hereunder shall be transferable.

(2) A sparkler or other product authorized for sale under this chapter may not be sold by a retailer or seasonal retailer unless the product was obtained from a manufacturer, distributor, or wholesaler registered with the division pursuant to s. 791.015. Each retailer and seasonal retailer shall keep, at every location where sparklers are sold, a copy of an invoice or other evidence of purchase from the manufacturer, distributor, or wholesaler, which states the registration certificate number for the particular manufacturer, distributor, or wholesaler and the specific items covered by the invoice. Each seasonal retailer shall, in addition, exhibit a copy of his or her registration certificate at each seasonal retail location.

History.—s. 2, ch. 20445, 1941; s. 1, ch. 61-312; s. 4, ch. 87-118; s. 1223, ch. 97-102.



791.03 - Bond of licensees.

791.03 Bond of licensees.—The board of county commissioners shall require a bond deemed adequate by the board of county commissioners from the licensee in a sum not less than $500 conditioned for the payment of all damages which may be caused either to a person or to property by reason of the licensee’s display, and arising from any acts of the licensee, his or her agents, employees or subcontractors.

History.—s. 3, ch. 20445, 1941; s. 1, ch. 61-312; s. 1224, ch. 97-102.



791.04 - Sale at wholesale, etc., exempted.

791.04 Sale at wholesale, etc., exempted.—Nothing in this chapter shall be construed to prohibit any manufacturer, distributor, or wholesaler who has registered with the division pursuant to s. 791.015 to sell at wholesale such fireworks as are not herein prohibited; to prohibit the sale of any kind of fireworks at wholesale between manufacturers, distributors, and wholesalers who have registered with the division pursuant to s. 791.015; to prohibit the sale of any kind of fireworks provided the same are to be shipped directly out of state by such manufacturer, distributor, or wholesaler; to prohibit the sale of fireworks to be used by a person holding a permit from any board of county commissioners at the display covered by such permit; or to prohibit the use of fireworks by railroads or other transportation agencies for signal purposes or illumination or when used in quarrying or for blasting or other industrial use, or the sale or use of blank cartridges for a show or theater, or for signal or ceremonial purposes in athletics or sports, or for use by military organizations, or organizations composed of the Armed Forces of the United States; provided, nothing in this chapter shall be construed as barring the operations of manufacturers, duly licensed, from manufacturing, experimenting, exploding, and storing such fireworks in their compounds or proving grounds.

History.—s. 4, ch. 20445, 1941; s. 1, ch. 61-312; s. 5, ch. 87-118.



791.05 - Seizure of illegal fireworks.

791.05 Seizure of illegal fireworks.—Each sheriff, or his or her appointee, or any other police officer, shall seize, take, remove or cause to be removed at the expense of the owner, all stocks of fireworks or combustibles offered or exposed for sale, stored, or held in violation of this chapter.

History.—s. 5, ch. 20445, 1941; s. 1225, ch. 97-102.



791.055 - Restrictions upon storage of sparklers.

791.055 Restrictions upon storage of sparklers.—

(1) Sparklers shall not be stored or kept for sale in any store:

(a) In which paints, oils, or varnishes are manufactured or kept for use or sale unless the paints, oils, or varnishes are in unbroken containers.

(b) In which resin, turpentine, gasoline, or flammable substances or substances which may generate vapors are used, stored, or offered for sale unless the resin, turpentine, gasoline, or substances are in unbroken containers.

(c) In which there is not at least one approved chemical fire extinguisher ready, available, and equipped for use in extinguishing fires.

(2) When sparklers are in storage to be offered for sale at retail, a sign shall be conspicuously displayed over the entrance to the room in which the sparklers are stored, which sign reads: “CAUTION SPARKLERS-NO SMOKING.” No person shall be in such room while in possession of a lighted cigar, cigarette, or pipe.

History.—s. 2, ch. 84-201.



791.06 - Penalties.

791.06 Penalties.—Any firm, copartnership, or corporation violating the provisions of this chapter shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.083 or, in the case of individuals, the members of a partnership and the responsible officers and agents of an association or corporation, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 6, ch. 20445, 1941; s. 756, ch. 71-136.



791.07 - Agricultural and fish hatchery use.

791.07 Agricultural and fish hatchery use.—Nothing in this chapter shall prohibit the importation, purchase, sale, or use of fireworks used or to be used solely and exclusively in frightening birds from agricultural works and fish hatcheries; and such use shall be governed entirely by the rules prescribed by the Department of Agriculture and Consumer Services.

History.—s. 1, ch. 29780, 1955; s. 1, ch. 57-336; ss. 14, 35, ch. 69-106; s. 1, ch. 82-109.

Note.—Section 10(5), ch. 2007-67, provides that “[p]ending completion of the Legislature’s review of the task force’s report and to ensure that fire prevention and safety standards are uniform, a new permanent retail sales facility engaged in sales otherwise permitted under s. 791.07, Florida Statutes, may not be opened in this state after March 8, 2007, unless the permanent retail sales facility has received site-plan approval and construction has begun on or before March 8, 2007; the number of permits for temporary retail sales facilities, such as tents, engaged in sales otherwise permitted by s. 791.07, Florida Statutes, which are issued after March 8, 2007, by a county, municipality, or other unit of local government may not exceed the number of permits that such governmental entity issued for such facilities during the previous calendar year; and a municipality, county, or other unit of local government may not adopt an ordinance, rule, regulation, or other law after March 8, 2007, which directly prohibits or directly interferes with the safety standards established by state law or the right to purchase, sell, use, or possess consumer fireworks in this state. However, if the Legislature enacts legislation to provide for the comprehensive regulation of fire prevention and safety standards for the use of consumer fireworks to replace this subsection on or before July 1, 2008, this subsection does not prohibit opening any such facility, permitting any such temporary facility, or adopting any such ordinance or other law after such legislation is enacted.”






Chapter 794 - SEXUAL BATTERY

794.005 - Legislative findings and intent as to basic charge of sexual battery.

794.005 Legislative findings and intent as to basic charge of sexual battery.—The Legislature finds that the least serious sexual battery offense, which is provided in s. 794.011(5), was intended, and remains intended, to serve as the basic charge of sexual battery and to be necessarily included in the offenses charged under subsections (3) and (4), within the meaning of s. 924.34; and that it was never intended that the sexual battery offense described in s. 794.011(5) require any force or violence beyond the force and violence that is inherent in the accomplishment of “penetration” or “union.”

History.—s. 2, ch. 92-135.



794.011 - Sexual battery.

794.011 Sexual battery.—

(1) As used in this chapter:

(a) “Consent” means intelligent, knowing, and voluntary consent and does not include coerced submission. “Consent” shall not be deemed or construed to mean the failure by the alleged victim to offer physical resistance to the offender.

(b) “Mentally defective” means a mental disease or defect which renders a person temporarily or permanently incapable of appraising the nature of his or her conduct.

(c) “Mentally incapacitated” means temporarily incapable of appraising or controlling a person’s own conduct due to the influence of a narcotic, anesthetic, or intoxicating substance administered without his or her consent or due to any other act committed upon that person without his or her consent.

(d) “Offender” means a person accused of a sexual offense in violation of a provision of this chapter.

(e) “Physically helpless” means unconscious, asleep, or for any other reason physically unable to communicate unwillingness to an act.

(f) “Retaliation” includes, but is not limited to, threats of future physical punishment, kidnapping, false imprisonment or forcible confinement, or extortion.

(g) “Serious personal injury” means great bodily harm or pain, permanent disability, or permanent disfigurement.

(h) “Sexual battery” means oral, anal, or vaginal penetration by, or union with, the sexual organ of another or the anal or vaginal penetration of another by any other object; however, sexual battery does not include an act done for a bona fide medical purpose.

(i) “Victim” means a person who has been the object of a sexual offense.

(j) “Physically incapacitated” means bodily impaired or handicapped and substantially limited in ability to resist or flee.

(2)(a) A person 18 years of age or older who commits sexual battery upon, or in an attempt to commit sexual battery injures the sexual organs of, a person less than 12 years of age commits a capital felony, punishable as provided in ss. 775.082 and 921.141.

(b) A person less than 18 years of age who commits sexual battery upon, or in an attempt to commit sexual battery injures the sexual organs of, a person less than 12 years of age commits a life felony, punishable as provided in s. 775.082, s. 775.083, s. 775.084, or s. 794.0115.

(3) A person who commits sexual battery upon a person 12 years of age or older, without that person’s consent, and in the process thereof uses or threatens to use a deadly weapon or uses actual physical force likely to cause serious personal injury commits a life felony, punishable as provided in s. 775.082, s. 775.083, s. 775.084, or s. 794.0115.

(4)(a) A person 18 years of age or older who commits sexual battery upon a person 12 years of age or older but younger than 18 years of age without that person’s consent, under any of the circumstances listed in paragraph (e), commits a felony of the first degree, punishable by a term of years not exceeding life or as provided in s. 775.082, s. 775.083, s. 775.084, or s. 794.0115.

(b) A person 18 years of age or older who commits sexual battery upon a person 18 years of age or older without that person’s consent, under any of the circumstances listed in paragraph (e), commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, s. 775.084, or s. 794.0115.

(c) A person younger than 18 years of age who commits sexual battery upon a person 12 years of age or older without that person’s consent, under any of the circumstances listed in paragraph (e), commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, s. 775.084, or s. 794.0115.

(d) A person commits a felony of the first degree, punishable by a term of years not exceeding life or as provided in s. 775.082, s. 775.083, s. 775.084, or s. 794.0115 if the person commits sexual battery upon a person 12 years of age or older without that person’s consent, under any of the circumstances listed in paragraph (e), and such person was previously convicted of a violation of:

1. Section 787.01(2) or s. 787.02(2) when the violation involved a victim who was a minor and, in the course of committing that violation, the defendant committed against the minor a sexual battery under this chapter or a lewd act under s. 800.04 or s. 847.0135(5);

2. Section 787.01(3)(a)2. or 3.;

3. Section 787.02(3)(a)2. or 3.;

4. Section 800.04;

5. Section 825.1025;

6. Section 847.0135(5); or

7. This chapter, excluding subsection (10) of this section.

(e) The following circumstances apply to paragraphs (a)-(d):

1. The victim is physically helpless to resist.

2. The offender coerces the victim to submit by threatening to use force or violence likely to cause serious personal injury on the victim, and the victim reasonably believes that the offender has the present ability to execute the threat.

3. The offender coerces the victim to submit by threatening to retaliate against the victim, or any other person, and the victim reasonably believes that the offender has the ability to execute the threat in the future.

4. The offender, without the prior knowledge or consent of the victim, administers or has knowledge of someone else administering to the victim any narcotic, anesthetic, or other intoxicating substance that mentally or physically incapacitates the victim.

5. The victim is mentally defective, and the offender has reason to believe this or has actual knowledge of this fact.

6. The victim is physically incapacitated.

7. The offender is a law enforcement officer, correctional officer, or correctional probation officer as defined in s. 943.10(1), (2), (3), (6), (7), (8), or (9), who is certified under s. 943.1395 or is an elected official exempt from such certification by virtue of s. 943.253, or any other person in a position of control or authority in a probation, community control, controlled release, detention, custodial, or similar setting, and such officer, official, or person is acting in such a manner as to lead the victim to reasonably believe that the offender is in a position of control or authority as an agent or employee of government.

(5)(a) A person 18 years of age or older who commits sexual battery upon a person 12 years of age or older but younger than 18 years of age, without that person’s consent, and in the process does not use physical force and violence likely to cause serious personal injury commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, s. 775.084, or s. 794.0115.

(b) A person 18 years of age or older who commits sexual battery upon a person 18 years of age or older, without that person’s consent, and in the process does not use physical force and violence likely to cause serious personal injury commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, s. 775.084, or s. 794.0115.

(c) A person younger than 18 years of age who commits sexual battery upon a person 12 years of age or older, without that person’s consent, and in the process does not use physical force and violence likely to cause serious personal injury commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, s. 775.084, or s. 794.0115.

(d) A person commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, s. 775.084, or s. 794.0115 if the person commits sexual battery upon a person 12 years of age or older, without that person’s consent, and in the process does not use physical force and violence likely to cause serious personal injury and the person was previously convicted of a violation of:

1. Section 787.01(2) or s. 787.02(2) when the violation involved a victim who was a minor and, in the course of committing that violation, the defendant committed against the minor a sexual battery under this chapter or a lewd act under s. 800.04 or s. 847.0135(5);

2. Section 787.01(3)(a)2. or 3.;

3. Section 787.02(3)(a)2. or 3.;

4. Section 800.04;

5. Section 825.1025;

6. Section 847.0135(5); or

7. This chapter, excluding subsection (10) of this section.

(6)(a) The offenses described in paragraphs (5)(a)-(c) are included in any sexual battery offense charged under subsection (3).

(b) The offense described in paragraph (5)(a) is included in an offense charged under paragraph (4)(a).

(c) The offense described in paragraph (5)(b) is included in an offense charged under paragraph (4)(b).

(d) The offense described in paragraph (5)(c) is included in an offense charged under paragraph (4)(c).

(e) The offense described in paragraph (5)(d) is included in an offense charged under paragraph (4)(d).

(7) A person who is convicted of committing a sexual battery on or after October 1, 1992, is not eligible for basic gain-time under s. 944.275. This subsection may be cited as the “Junny Rios-Martinez, Jr. Act of 1992.”

(8) Without regard to the willingness or consent of the victim, which is not a defense to prosecution under this subsection, a person who is in a position of familial or custodial authority to a person less than 18 years of age and who:

(a) Solicits that person to engage in any act which would constitute sexual battery under paragraph (1)(h) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Engages in any act with that person while the person is 12 years of age or older but younger than 18 years of age which constitutes sexual battery under paragraph (1)(h) commits a felony of the first degree, punishable by a term of years not exceeding life or as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Engages in any act with that person while the person is less than 12 years of age which constitutes sexual battery under paragraph (1)(h), or in an attempt to commit sexual battery injures the sexual organs of such person commits a capital or life felony, punishable pursuant to subsection (2).

(9) For prosecution under paragraph (4)(a), paragraph (4)(b), paragraph (4)(c), or paragraph (4)(d) which involves an offense committed under any of the circumstances listed in subparagraph (4)(e)7., acquiescence to a person reasonably believed by the victim to be in a position of authority or control does not constitute consent, and it is not a defense that the perpetrator was not actually in a position of control or authority if the circumstances were such as to lead the victim to reasonably believe that the person was in such a position.

(10) A person who falsely accuses a person listed in subparagraph (4)(e)7. or other person in a position of control or authority as an agent or employee of government of violating paragraph (4)(a), paragraph (4)(b), paragraph (4)(c), or paragraph (4)(d) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 74-121; s. 17, ch. 75-298; s. 1, ch. 84-86; s. 1, ch. 89-216; s. 3, ch. 92-135; s. 1, ch. 92-310; s. 3, ch. 93-156; s. 2, ch. 95-348; s. 99, ch. 99-3; s. 8, ch. 99-188; s. 1, ch. 2002-211; s. 3, ch. 2014-4; s. 5, ch. 2016-13.



794.0115 - Dangerous sexual felony offender; mandatory sentencing.

794.0115 Dangerous sexual felony offender; mandatory sentencing.—

(1) This section may be cited as the “Dangerous Sexual Felony Offender Act.”

(2) Any person who is convicted of a violation of s. 787.025(2)(c); s. 794.011(2), (3), (4), (5), or (8); s. 800.04(4) or (5); s. 825.1025(2) or (3); s. 827.071(2), (3), or (4); or s. 847.0145; or of any similar offense under a former designation, which offense the person committed when he or she was 18 years of age or older, and the person:

(a) Caused serious personal injury to the victim as a result of the commission of the offense;

(b) Used or threatened to use a deadly weapon during the commission of the offense;

(c) Victimized more than one person during the course of the criminal episode applicable to the offense;

(d) Committed the offense while under the jurisdiction of a court for a felony offense under the laws of this state, for an offense that is a felony in another jurisdiction, or for an offense that would be a felony if that offense were committed in this state; or

(e) Has previously been convicted of a violation of s. 787.025(2)(c); s. 794.011(2), (3), (4), (5), or (8); s. 800.04(4) or (5); s. 825.1025(2) or (3); s. 827.071(2), (3), or (4); s. 847.0145; of any offense under a former statutory designation which is similar in elements to an offense described in this paragraph; or of any offense that is a felony in another jurisdiction, or would be a felony if that offense were committed in this state, and which is similar in elements to an offense described in this paragraph,

is a dangerous sexual felony offender, who must be sentenced to a mandatory minimum term of 25 years imprisonment up to, and including, life imprisonment. If the offense described in this subsection was committed on or after October 1, 2014, a person who qualifies as a dangerous sexual felony offender pursuant to this subsection must be sentenced to a mandatory minimum term of 50 years imprisonment up to, and including, life imprisonment.

(3) “Serious personal injury” means great bodily harm or pain, permanent disability, or permanent disfigurement.

(4) The offense described in subsection (2) which is being charged must have been committed after the date of commission of the last prior conviction for an offense that is a prior conviction described in paragraph (2)(e).

(5) It is irrelevant that a factor listed in subsection (2) is an element of an offense described in that subsection. It is also irrelevant that such an offense was reclassified to a higher felony degree under s. 794.023 or any other law.

(6) Notwithstanding s. 775.082(3), chapter 958, any other law, or any interpretation or construction thereof, a person subject to sentencing under this section must be sentenced to the mandatory term of imprisonment provided under this section. If the mandatory minimum term of imprisonment imposed under this section exceeds the maximum sentence authorized under s. 775.082, s. 775.084, or chapter 921, the mandatory minimum term of imprisonment under this section must be imposed. If the mandatory minimum term of imprisonment under this section is less than the sentence that could be imposed under s. 775.082, s. 775.084, or chapter 921, the sentence imposed must include the mandatory minimum term of imprisonment under this section.

(7) A defendant sentenced to a mandatory minimum term of imprisonment under this section is not eligible for statutory gain-time under s. 944.275 or any form of discretionary early release, other than pardon or executive clemency, or conditional medical release under s. 947.149, before serving the minimum sentence.

History.—s. 7, ch. 99-188; s. 1, ch. 2002-211; s. 1, ch. 2003-115; s. 3, ch. 2006-299; s. 4, ch. 2014-4.



794.02 - Common-law presumption relating to age abolished.

794.02 Common-law presumption relating to age abolished.—The common-law rule “that a boy under 14 years of age is conclusively presumed to be incapable of committing the crime of rape” shall not be in force in this state.

History.—s. 1, ch. 4964, 1901; GS 3222; RGS 5052; CGL 7154; s. 2, ch. 74-121.



794.021 - Ignorance or belief as to victim’s age no defense.

794.021 Ignorance or belief as to victim’s age no defense.—When, in this chapter, the criminality of conduct depends upon the victim’s being below a certain specified age, ignorance of the age is no defense. Neither shall misrepresentation of age by such person nor a bona fide belief that such person is over the specified age be a defense.

History.—s. 2, ch. 74-121.



794.022 - Rules of evidence.

794.022 Rules of evidence.—

(1) The testimony of the victim need not be corroborated in a prosecution under s. 787.06, s. 794.011, or s. 800.04.

(2) Specific instances of prior consensual sexual activity between the victim and any person other than the offender may not be admitted into evidence in a prosecution under s. 787.06, s. 794.011, or s. 800.04. However, such evidence may be admitted if it is first established to the court in a proceeding in camera that such evidence may prove that the defendant was not the source of the semen, pregnancy, injury, or disease; or, when consent by the victim is at issue, such evidence may be admitted if it is first established to the court in a proceeding in camera that such evidence tends to establish a pattern of conduct or behavior on the part of the victim which is so similar to the conduct or behavior in the case that it is relevant to the issue of consent.

(3) Notwithstanding any other provision of law, reputation evidence relating to a victim’s prior sexual conduct or evidence presented for the purpose of showing that manner of dress of the victim at the time of the offense incited the sexual battery may not be admitted into evidence in a prosecution under s. 787.06, s. 794.011, or s. 800.04.

(4) When consent of the victim is a defense to prosecution under s. 787.06, s. 794.011, or s. 800.04, evidence of the victim’s mental incapacity or defect is admissible to prove that the consent was not intelligent, knowing, or voluntary; and the court shall instruct the jury accordingly.

(5) An offender’s use of a prophylactic device, or a victim’s request that an offender use a prophylactic device, is not, by itself, relevant to either the issue of whether or not the offense was committed or the issue of whether or not the victim consented.

History.—s. 2, ch. 74-121; s. 237, ch. 77-104; s. 1, ch. 83-258; s. 1, ch. 90-40; s. 5, ch. 90-174; s. 25, ch. 93-156; s. 1, ch. 94-80; s. 5, ch. 2016-199.



794.023 - Sexual battery by multiple perpetrators; reclassification of offenses.

794.023 Sexual battery by multiple perpetrators; reclassification of offenses.—

(1) The Legislature finds that an act of sexual battery, when committed by more than one person, presents a great danger to the public and is extremely offensive to civilized society. It is therefore the intent of the Legislature to reclassify offenses for acts of sexual battery committed by more than one person.

(2) A violation of s. 794.011 shall be reclassified as provided in this subsection if it is charged and proven by the prosecution that, during the same criminal transaction or episode, more than one person committed an act of sexual battery on the same victim.

(a) A felony of the second degree is reclassified to a felony of the first degree.

(b) A felony of the first degree is reclassified to a life felony.

This subsection does not apply to life felonies or capital felonies. For purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, a felony offense that is reclassified under this subsection is ranked one level above the ranking under s. 921.0022 or s. 921.0023 of the offense committed.

History.—s. 4, ch. 84-86; s. 17, ch. 93-156; s. 24, ch. 95-184; s. 20, ch. 97-194; s. 2, ch. 99-172.



794.0235 - Administration of medroxyprogesterone acetate (MPA) to persons convicted of sexual battery.

794.0235 Administration of medroxyprogesterone acetate (MPA) to persons convicted of sexual battery.—

(1) Notwithstanding any other law, the court:

(a) May sentence a defendant to be treated with medroxyprogesterone acetate (MPA), according to a schedule of administration monitored by the Department of Corrections, if the defendant is convicted of sexual battery as described in s. 794.011.

(b) Shall sentence a defendant to be treated with medroxyprogesterone acetate (MPA), according to a schedule of administration monitored by the Department of Corrections, if the defendant is convicted of sexual battery as described in s. 794.011 and the defendant has a prior conviction of sexual battery under s. 794.011.

If the court sentences a defendant to be treated with medroxyprogesterone acetate (MPA), the penalty may not be imposed in lieu of, or reduce, any other penalty prescribed under s. 794.011. However, in lieu of treatment with medroxyprogesterone acetate (MPA), the court may order the defendant to undergo physical castration upon written motion by the defendant providing the defendant’s intelligent, knowing, and voluntary consent to physical castration as an alternative penalty.

(2)(a) An order of the court sentencing a defendant to medroxyprogesterone acetate (MPA) treatment under subsection (1), shall be contingent upon a determination by a court appointed medical expert, that the defendant is an appropriate candidate for treatment. Such determination is to be made not later than 60 days from the imposition of sentence. Notwithstanding the statutory maximum periods of incarceration as provided in s. 775.082, an order of the court sentencing a defendant to medroxyprogesterone acetate (MPA) treatment shall specify the duration of treatment for a specific term of years, or in the discretion of the court, up to the life of the defendant.

(b) In all cases involving defendants sentenced to a period of incarceration, the administration of treatment with medroxyprogesterone acetate (MPA) shall commence not later than one week prior to the defendant’s release from prison or other institution.

(3) The Department of Corrections shall provide the services necessary to administer medroxyprogesterone acetate (MPA) treatment. Nothing contained in this section shall be construed to require the continued administration of medroxyprogesterone acetate (MPA) treatment when it is not medically appropriate.

(4) As used in this section, the term “prior conviction” means a conviction for which sentence was imposed separately prior to the imposition of the sentence for the current offense and which was sentenced separately from any other conviction that is to be counted as a prior conviction under this section.

(5) If a defendant whom the court has sentenced to be treated with medroxyprogesterone acetate (MPA) fails or refuses to:

(a) Appear as required by the Department of Corrections for purposes of administering the medroxyprogesterone acetate (MPA); or

(b) Allow the administration of medroxyprogesterone acetate (MPA),

the defendant is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 97-184.



794.024 - Unlawful to disclose identifying information.

794.024 Unlawful to disclose identifying information.—

(1) A public employee or officer who has access to the photograph, name, or address of a person who is alleged to be the victim of an offense described in this chapter, chapter 800, s. 827.03, s. 827.04, or s. 827.071 may not willfully and knowingly disclose it to a person who is not assisting in the investigation or prosecution of the alleged offense or to any person other than the defendant, the defendant’s attorney, a person specified in an order entered by the court having jurisdiction of the alleged offense, or organizations authorized to receive such information made exempt by s. 119.071(2)(h), or to a rape crisis center or sexual assault counselor, as defined in s. 90.5035(1)(b), who will be offering services to the victim.

(2) A violation of subsection (1) constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 6, ch. 95-207; s. 100, ch. 99-3; s. 2, ch. 2002-246; s. 50, ch. 2004-335; s. 52, ch. 2005-251; s. 5, ch. 2011-83.



794.026 - Civil right of action for communicating the identity of a sexual crime victim.

794.026 Civil right of action for communicating the identity of a sexual crime victim.—

(1) An entity or individual who communicates to others, prior to open judicial proceedings, the name, address, or other specific identifying information concerning the victim of any sexual offense under this chapter or chapter 800 shall be liable to that victim for all damages reasonably necessary to compensate the victim for any injuries suffered as a result of such communication.

(2) The victim shall not be able to maintain a cause of action unless he or she is able to show that such communication was intentional and was done with reckless disregard for the highly offensive nature of the publication.

History.—s. 7, ch. 95-207.



794.027 - Duty to report sexual battery; penalties.

794.027 Duty to report sexual battery; penalties.—A person who observes the commission of the crime of sexual battery and who:

(1) Has reasonable grounds to believe that he or she has observed the commission of a sexual battery;

(2) Has the present ability to seek assistance for the victim or victims by immediately reporting such offense to a law enforcement officer;

(3) Fails to seek such assistance;

(4) Would not be exposed to any threat of physical violence for seeking such assistance;

(5) Is not the husband, wife, parent, grandparent, child, grandchild, brother, or sister of the offender or victim, by consanguinity or affinity; and

(6) Is not the victim of such sexual battery

is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 84-86; s. 1226, ch. 97-102.



794.03 - Unlawful to publish or broadcast information identifying sexual offense victim.

794.03 Unlawful to publish or broadcast information identifying sexual offense victim.—No person shall print, publish, or broadcast, or cause or allow to be printed, published, or broadcast, in any instrument of mass communication the name, address, or other identifying fact or information of the victim of any sexual offense within this chapter, except as provided in s. 119.071(2)(h) or unless the court determines that such information is no longer confidential and exempt pursuant to s. 92.56. An offense under this section shall constitute a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 6226, 1911; RGS 5053; CGL 7155; s. 2, ch. 74-121; s. 16, ch. 75-298; s. 180, ch. 91-224; s. 1, ch. 94-88; s. 430, ch. 96-406; s. 6, ch. 2008-234.



794.05 - Unlawful sexual activity with certain minors.

794.05 Unlawful sexual activity with certain minors.—

(1) A person 24 years of age or older who engages in sexual activity with a person 16 or 17 years of age commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. As used in this section, “sexual activity” means oral, anal, or vaginal penetration by, or union with, the sexual organ of another or the anal or vaginal penetration of another by any other object; however, sexual activity does not include an act done for a bona fide medical purpose.

(2) The provisions of this section do not apply to a person 16 or 17 years of age who has had the disabilities of nonage removed under chapter 743.

(3) The victim’s prior sexual conduct is not a relevant issue in a prosecution under this section.

(4) If an offense under this section directly results in the victim giving birth to a child, paternity of that child shall be established as described in chapter 742. If it is determined that the offender is the father of the child, the offender must pay child support pursuant to the child support guidelines described in chapter 61.

History.—RS 2598; s. 1, ch. 4965, 1901; GS 3521; s. 1, ch. 6974, 1915; s. 1, ch. 7732, 1918; RGS 5409; s. 1, ch. 8596, 1921; CGL 7552; s. 1, ch. 61-109; s. 759, ch. 71-136; s. 1, ch. 96-409; s. 5, ch. 2014-4.



794.052 - Sexual battery; notification of victim’s rights and services.

794.052 Sexual battery; notification of victim’s rights and services.—

(1) A law enforcement officer who investigates an alleged sexual battery shall:

(a) Assist the victim in obtaining medical treatment, if medical treatment is necessary as a result of the alleged incident, a forensic examination, and advocacy and crisis-intervention services from a certified rape crisis center and provide or arrange for transportation to the appropriate facility.

(b) Advise the victim that he or she may contact a certified rape crisis center from which the victim may receive services.

(c) Prior to submitting a final report, permit the victim to review the final report and provide a statement as to the accuracy of the final report.

(2) The law enforcement officer shall give the victim immediate notice of the legal rights and remedies available to a victim on a standard form developed and distributed by the Florida Council Against Sexual Violence in conjunction with the Department of Law Enforcement. The notice must include the resource listing, including telephone number, for the area certified rape crisis center as designated by the Florida Council Against Sexual Violence.

History.—s. 1, ch. 2009-184; s. 7, ch. 2011-220.



794.055 - Access to services for victims of sexual battery.

794.055 Access to services for victims of sexual battery.—

(1) This section may be cited by the popular name, the “Sexual Battery Victims’ Access to Services Act.”

(2) As used in this section, the term:

(a) “Crisis-intervention services” means advice, counseling, or consultation provided by a sexual battery counselor or trained volunteer to a victim aimed at reducing the level of emotional trauma experienced by the victim.

(b) “Department” means the Department of Health.

(c) “Medical intervention” means services necessary for the forensic examination of a victim or medical treatment for injuries of a victim of sexual battery.

(d) “Rape crisis center” means any public or private agency that provides sexual battery recovery services to victims of sexual battery and their families and is certified by the statewide nonprofit association.

(e) “Sexual battery” has the same meaning as that term has in the offenses provided in s. 794.011.

(f) “Sexual battery counselor” means any employee of a rape crisis center whose primary purpose is the rendering of advice, counseling, or assistance to victims of sexual battery.

(g) “Sexual battery recovery services” include the following services:

1. For victims who have reported the offense to law enforcement:

a. A telephone hotline that is operated 24 hours a day and answered by a sexual battery counselor or trained volunteer, as defined in s. 90.5035.

b. Information and referral services.

c. Crisis-intervention services.

d. Advocacy and support services.

e. Therapy services.

f. Service coordination.

g. Programs to promote community awareness of available services.

h. Medical intervention.

2. For victims who have not reported the offense to law enforcement:

a. A telephone hotline that is operated 24 hours a day and answered by a sexual battery counselor or trained volunteer, as defined in s. 90.5035.

b. Information and referral services.

c. Crisis-intervention services.

d. Advocacy and support services.

e. Therapy services.

f. Service coordination.

g. Programs to promote community awareness of available services.

(h) “Statewide nonprofit association” means the federally recognized sexual assault coalition whose primary purpose is to represent and provide technical assistance to rape crisis centers.

(i) “Trained volunteer” means a person who volunteers at a rape crisis center, has completed 30 hours of training in assisting victims of sexual violence and related topics provided by the rape crisis center, is supervised by members of the staff of the rape crisis center, and is included on a list of volunteers which is maintained by the rape crisis center.

(j) “Victim” means a person who consults a sexual battery counselor or a trained volunteer for the purpose of securing advice, counseling, or assistance concerning a mental, physical, or emotional condition caused by a sexual battery.

(3)(a) The department shall contract with the statewide nonprofit association. The statewide nonprofit association shall receive 95 percent of the moneys appropriated from the Rape Crisis Program Trust Fund.

(b) Funds received under s. 938.085 shall be used to provide sexual battery recovery services to victims and their families. Funds shall be distributed to rape crisis centers based on an allocation formula that takes into account the population and rural characteristics of each county. No more than 15 percent of the funds shall be used by the statewide nonprofit association for statewide initiatives. No more than 5 percent of the funds may be used by the department for administrative costs.

(c) The department shall ensure that funds allocated under this section are expended in a manner that is consistent with the requirements of this section. The department may require an annual audit of the expenditures and shall provide a report to the Legislature by February 1 of each year.

History.—s. 2, ch. 2003-114; s. 24, ch. 2006-79; s. 7, ch. 2008-19; s. 11, ch. 2011-220.



794.056 - Rape Crisis Program Trust Fund.

794.056 Rape Crisis Program Trust Fund.—

(1) The Rape Crisis Program Trust Fund is created within the Department of Health for the purpose of providing funds for rape crisis centers in this state. Trust fund moneys shall be used exclusively for the purpose of providing services for victims of sexual assault. Funds credited to the trust fund consist of those funds collected as an additional court assessment in each case in which a defendant pleads guilty or nolo contendere to, or is found guilty of, regardless of adjudication, an offense provided in s. 775.21(6) and (10)(a), (b), and (g); s. 784.011; s. 784.021; s. 784.03; s. 784.041; s. 784.045; s. 784.048; s. 784.07; s. 784.08; s. 784.081; s. 784.082; s. 784.083; s. 784.085; s. 787.01(3); s. 787.02(3); s. 787.025; s. 787.06; s. 787.07; s. 794.011; s. 794.05; s. 794.08; former s. 796.03; former s. 796.035; s. 796.04; s. 796.05; s. 796.06; s. 796.07(2)(a)-(d) and (i); s. 800.03; s. 800.04; s. 810.14; s. 810.145; s. 812.135; s. 817.025; s. 825.102; s. 825.1025; s. 827.071; s. 836.10; s. 847.0133; s. 847.0135(2); s. 847.0137; s. 847.0145; s. 943.0435(4)(c), (7), (8), (9)(a), (13), and (14)(c); or s. 985.701(1). Funds credited to the trust fund also shall include revenues provided by law, moneys appropriated by the Legislature, and grants from public or private entities.

(2) The Department of Health shall establish by rule criteria consistent with the provisions of s. 794.055(3)(b) for distributing moneys from the trust fund to rape crisis centers.

History.—s. 1, ch. 2003-140; s. 2, ch. 2004-225; s. 25, ch. 2006-79; s. 151, ch. 2007-5; s. 8, ch. 2011-220; s. 84, ch. 2012-5; s. 16, ch. 2012-97; s. 21, ch. 2014-160; s. 18, ch. 2016-104.



794.075 - Sexual predators; erectile dysfunction drugs.

794.075 Sexual predators; erectile dysfunction drugs.—

(1) A person may not possess a prescription drug, as defined in s. 499.003(40), for the purpose of treating erectile dysfunction if the person is designated as a sexual predator under s. 775.21.

(2) A person who violates a provision of this section for the first time commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A person who violates a provision of this section a second or subsequent time commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 2006-150; s. 41, ch. 2008-207; s. 44, ch. 2010-161; s. 46, ch. 2016-24; s. 20, ch. 2016-212.



794.08 - Female genital mutilation.

794.08 Female genital mutilation.—

(1) As used in this section, the term “female genital mutilation” means the circumcising, excising, or infibulating, in whole or in part, the labia majora, labia minora, or clitoris of a female person.

(2) A person who knowingly commits, or attempts to commit, female genital mutilation upon a female person younger than 18 years of age commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) A person who knowingly removes, or causes or permits the removal of, a female person younger than 18 years of age from this state for purposes of committing female genital mutilation commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) A person who is a parent, a guardian, or in a position of familial or custodial authority to a female person younger than 18 years of age and who knowingly consents to or permits the female genital mutilation of that female person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) This section does not apply to procedures performed by or under the direction of a physician licensed under chapter 458, an osteopathic physician licensed under chapter 459, a registered nurse licensed under part I of chapter 464, a practical nurse licensed under part I of chapter 464, an advanced registered nurse practitioner licensed under part I of chapter 464, a midwife licensed under chapter 467, or a physician assistant licensed under chapter 458 or chapter 459 when necessary to preserve the physical health of a female person. This section also does not apply to any autopsy or limited dissection conducted pursuant to chapter 406.

(6) Consent of a female person younger than 18 years of age or the consent of a parent, guardian, or person who is in a position of familial or custodial authority to the female person younger than 18 years of age is not a defense to the offense of female genital mutilation.

History.—s. 1, ch. 2007-245.



794.09 - Forfeiture of retirement benefits.

794.09 Forfeiture of retirement benefits.—The retirement benefits of a person convicted of a felony committed on or after October 1, 2008, under this chapter are subject to forfeiture in accordance with s. 112.3173 or s. 121.091 if the person is a public officer or employee when the offense occurs; the person commits the offense through the use or attempted use of power, rights, privileges, duties, or position of the person’s public office or employment position; and the victim is younger than 18 years of age when the offense occurs.

History.—s. 5, ch. 2008-108.






Chapter 796 - PROSTITUTION

796.001 - Offenses by adults involving minors; intent.

796.001 Offenses by adults involving minors; intent.—It is the intent of the Legislature that adults who involve minors in any behavior prohibited under this chapter be prosecuted under other laws of this state, such as, but not limited to, s. 787.06, chapter 794, chapter 800, s. 810.145, chapter 827, and chapter 847. The Legislature finds that prosecution of such adults under this chapter is inappropriate since a minor is unable to consent to such behavior.

History.—s. 9, ch. 2014-160.



796.04 - Forcing, compelling, or coercing another to become a prostitute.

796.04 Forcing, compelling, or coercing another to become a prostitute.—

(1) After May 1, 1943, it shall be unlawful for anyone to force, compel, or coerce another to become a prostitute.

(2) Anyone violating this section shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 2, ch. 21661, 1943; s. 766, ch. 71-136.



796.05 - Deriving support from the proceeds of prostitution.

796.05 Deriving support from the proceeds of prostitution.—

(1) It shall be unlawful for any person with reasonable belief or knowing another person is engaged in prostitution to live or derive support or maintenance in whole or in part from what is believed to be the earnings or proceeds of such person’s prostitution.

(2) Anyone violating this section commits:

(a) For a first offense, a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) For a second offense, a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) For a third or subsequent offense, a felony of the first degree punishable as provided in s. 775.082, s. 775.083, or s. 775.084, with a mandatory minimum term of imprisonment of 10 years.

History.—ss. 1, 2, ch. 21662, 1943; s. 767, ch. 71-136; s. 2, ch. 81-281; s. 1, ch. 87-168; s. 3, ch. 93-227; s. 11, ch. 2014-160.



796.06 - Renting space to be used for lewdness, assignation, or prostitution.

796.06 Renting space to be used for lewdness, assignation, or prostitution.—

(1) It is unlawful to let or rent any place, structure, or part thereof, trailer or other conveyance, with the knowledge that it will be used for the purpose of lewdness, assignation, or prostitution.

(2) A person who violates this section commits:

(a) A misdemeanor of the first degree for a first violation, punishable as provided in s. 775.082 or s. 775.083.

(b) A felony of the third degree for a second or subsequent violation, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 2, ch. 21663, 1943; ss. 1, 2, ch. 22025, 1943; s. 768, ch. 71-136; s. 4, ch. 93-227; s. 7, ch. 2016-24.



796.07 - Prohibiting prostitution and related acts.

796.07 Prohibiting prostitution and related acts.—

(1) As used in this section:

(a) “Prostitution” means the giving or receiving of the body for sexual activity for hire but excludes sexual activity between spouses.

(b) “Lewdness” means any indecent or obscene act.

(c) “Assignation” means the making of any appointment or engagement for prostitution or lewdness, or any act in furtherance of such appointment or engagement.

(d) “Sexual activity” means oral, anal, or vaginal penetration by, or union with, the sexual organ of another; anal or vaginal penetration of another by any other object; or the handling or fondling of the sexual organ of another for the purpose of masturbation; however, the term does not include acts done for bona fide medical purposes.

(2) It is unlawful:

(a) To own, establish, maintain, or operate any place, structure, building, or conveyance for the purpose of lewdness, assignation, or prostitution.

(b) To offer, or to offer or agree to secure, another for the purpose of prostitution or for any other lewd or indecent act.

(c) To receive, or to offer or agree to receive, any person into any place, structure, building, or conveyance for the purpose of prostitution, lewdness, or assignation, or to permit any person to remain there for such purpose.

(d) To direct, take, or transport, or to offer or agree to direct, take, or transport, any person to any place, structure, or building, or to any other person, with knowledge or reasonable cause to believe that the purpose of such directing, taking, or transporting is prostitution, lewdness, or assignation.

(e) For a person 18 years of age or older to offer to commit, or to commit, or to engage in, prostitution, lewdness, or assignation.

(f) To solicit, induce, entice, or procure another to commit prostitution, lewdness, or assignation.

(g) To reside in, enter, or remain in, any place, structure, or building, or to enter or remain in any conveyance, for the purpose of prostitution, lewdness, or assignation.

(h) To aid, abet, or participate in any of the acts or things enumerated in this subsection.

(i) To purchase the services of any person engaged in prostitution.

(3)(a) In the trial of a person charged with a violation of this section, testimony concerning the reputation of any place, structure, building, or conveyance involved in the charge, testimony concerning the reputation of any person residing in, operating, or frequenting such place, structure, building, or conveyance, and testimony concerning the reputation of the defendant is admissible in evidence in support of the charge.

(b) Notwithstanding any other provision of law, a police officer may testify as an offended party in an action regarding charges filed pursuant to this section.

(4)(a) A person who violates any provision of this section, other than paragraph (2)(f), commits:

1. A misdemeanor of the second degree for a first violation, punishable as provided in s. 775.082 or s. 775.083.

2. A misdemeanor of the first degree for a second violation, punishable as provided in s. 775.082 or s. 775.083.

3. A felony of the third degree for a third or subsequent violation, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A person who is charged with a third or subsequent violation of this section, other than paragraph (2)(f), shall be offered admission to a pretrial intervention program or a substance abuse treatment program as provided in s. 948.08.

(5)(a) A person who violates paragraph (2)(f) commits:

1. A misdemeanor of the first degree for a first violation, punishable as provided in s. 775.082 or s. 775.083.

2. A felony of the third degree for a second violation, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. A felony of the second degree for a third or subsequent violation, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) In addition to any other penalty imposed, the court shall order a person convicted of a violation of paragraph (2)(f) to:

1. Perform 100 hours of community service; and

2. Pay for and attend an educational program about the negative effects of prostitution and human trafficking, such as a sexual violence prevention education program, including such programs offered by faith-based providers, if such programs exist in the judicial circuit in which the offender is sentenced.

(c) In addition to any other penalty imposed, the court shall sentence a person convicted of a second or subsequent violation of paragraph (2)(f) to a minimum mandatory period of incarceration of 10 days.

(d)1. If a person who violates paragraph (2)(f) uses a vehicle in the course of the violation, the judge, upon the person’s conviction, may issue an order for the impoundment or immobilization of the vehicle for a period of up to 60 days. The order of impoundment or immobilization must include the names and telephone numbers of all immobilization agencies meeting all of the conditions of s. 316.193(13). Within 7 business days after the date that the court issues the order of impoundment or immobilization, the clerk of the court must send notice by certified mail, return receipt requested, to the registered owner of the vehicle, if the registered owner is a person other than the defendant, and to each person of record claiming a lien against the vehicle.

2. The owner of the vehicle may request the court to dismiss the order. The court must dismiss the order, and the owner of the vehicle will incur no costs, if the owner of the vehicle alleges and the court finds to be true any of the following:

a. The owner’s family has no other private or public means of transportation;

b. The vehicle was stolen at the time of the offense;

c. The owner purchased the vehicle after the offense was committed, and the sale was not made to circumvent the order and allow the defendant continued access to the vehicle; or

d. The vehicle is owned by the defendant but is operated solely by employees of the defendant or employees of a business owned by the defendant.

3. If the court denies the request to dismiss the order, the petitioner may request an evidentiary hearing. If, at the evidentiary hearing, the court finds to be true any of the circumstances described in sub-subparagraphs (d)2.a.-d., the court must dismiss the order and the owner of the vehicle will incur no costs.

(6) A person who violates paragraph (2)(f) shall be assessed a civil penalty of $5,000 if the violation results in any judicial disposition other than acquittal or dismissal. Of the proceeds from each penalty assessed under this subsection, the first $500 shall be paid to the circuit court administrator for the sole purpose of paying the administrative costs of treatment-based drug court programs provided under s. 397.334. The remainder of the penalty assessed shall be deposited in the Operations and Maintenance Trust Fund of the Department of Children and Families for the sole purpose of funding safe houses and safe foster homes as provided in s. 409.1678.

(7) If the place, structure, building, or conveyance that is owned, established, maintained, or operated in violation of paragraph (2)(a) is a massage establishment that is or should be licensed under s. 480.043, the offense shall be reclassified to the next higher degree as follows:

(a) A misdemeanor of the second degree for a first violation is reclassified as a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A misdemeanor of the first degree for a second violation is reclassified as a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) A felony of the third degree for a third or subsequent violation is reclassified as a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 2, 3, 4, 5, ch. 21664, 1943; s. 769, ch. 71-136; s. 3, ch. 81-281; s. 1, ch. 86-143; s. 39, ch. 91-110; s. 181, ch. 91-224; s. 5, ch. 93-227; s. 4, ch. 2002-297; s. 118, ch. 2003-402; s. 1, ch. 2005-219; s. 7, ch. 2012-105; s. 301, ch. 2014-19; s. 5, ch. 2014-161; s. 1, ch. 2015-145; s. 8, ch. 2016-24.



796.08 - Screening for HIV and sexually transmissible diseases; providing penalties.

796.08 Screening for HIV and sexually transmissible diseases; providing penalties.—

(1)(a) For the purposes of this section, “sexually transmissible disease” means a bacterial, viral, fungal, or parasitic disease, determined by rule of the Department of Health to be sexually transmissible, a threat to the public health and welfare, and a disease for which a legitimate public interest is served by providing for regulation and treatment.

(b) In considering which diseases are designated as sexually transmissible diseases, the Department of Health shall consider such diseases as chancroid, gonorrhea, granuloma inguinale, lymphogranuloma venereum, genital herpes simplex, chlamydia, nongonococcal urethritis (NGU), pelvic inflammatory disease (PID)/acute salpingitis, syphilis, and human immunodeficiency virus infection for designation and shall consider the recommendations and classifications of the Centers for Disease Control and Prevention and other nationally recognized authorities. Not all diseases that are sexually transmissible need be designated for purposes of this section.

(2) A person arrested under s. 796.07 may request screening for a sexually transmissible disease under direction of the Department of Health and, if infected, shall submit to appropriate treatment and counseling. A person who requests screening for a sexually transmissible disease under this subsection must pay any costs associated with such screening.

(3) A person convicted under s. 796.07 of prostitution or procuring another to commit prostitution must undergo screening for a sexually transmissible disease, including, but not limited to, screening to detect exposure to the human immunodeficiency virus, under direction of the Department of Health. If the person is infected, he or she must submit to treatment and counseling prior to release from probation, community control, or incarceration. Notwithstanding the provisions of s. 384.29, the results of tests conducted pursuant to this subsection shall be made available by the Department of Health to the offender, medical personnel, appropriate state agencies, state attorneys, and courts of appropriate jurisdiction in need of such information in order to enforce the provisions of this chapter.

(4) A person who commits prostitution or procures another for prostitution and who, prior to the commission of such crime, had tested positive for a sexually transmissible disease other than human immunodeficiency virus infection and knew or had been informed that he or she had tested positive for such sexually transmissible disease and could possibly communicate such disease to another person through sexual activity commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A person may be convicted and sentenced separately for a violation of this subsection and for the underlying crime of prostitution or procurement of prostitution.

(5) A person who:

(a) Commits or offers to commit prostitution; or

(b) Procures another for prostitution by engaging in sexual activity in a manner likely to transmit the human immunodeficiency virus,

and who, prior to the commission of such crime, had tested positive for human immunodeficiency virus and knew or had been informed that he or she had tested positive for human immunodeficiency virus and could possibly communicate such disease to another person through sexual activity commits criminal transmission of HIV, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A person may be convicted and sentenced separately for a violation of this subsection and for the underlying crime of prostitution or procurement of prostitution.

History.—s. 2, ch. 86-143; s. 44, ch. 88-380; s. 6, ch. 90-292; s. 67, ch. 91-110; s. 258, ch. 91-224; s. 7, ch. 93-227; s. 7, ch. 94-90; s. 2, ch. 94-205; s. 7, ch. 96-409; s. 3, ch. 97-37; s. 35, ch. 97-93; s. 296, ch. 99-8; s. 3, ch. 2010-64; s. 5, ch. 2010-113; s. 33, ch. 2016-24.



796.09 - Coercion; civil cause of action; evidence; defenses; attorney’s fees.

796.09 Coercion; civil cause of action; evidence; defenses; attorney’s fees.—

(1) A person has a cause of action for compensatory and punitive damages against:

(a) A person who coerced that person into prostitution;

(b) A person who coerces that person to remain in prostitution; or

(c) A person who uses coercion to collect or receive any part of that person’s earnings derived from prostitution.

(2) As used in this section, the term “prostitution” has the same meaning as in s. 796.07.

(3) As used in this section, the term “coercion” means any practice of domination, restraint, or inducement for the purpose of or with the reasonably foreseeable effect of causing another person to engage in or remain in prostitution or to relinquish earnings derived from prostitution, and includes, but is not limited to:

(a) Physical force or threats of physical force.

(b) Physical or mental torture.

(c) Kidnapping.

(d) Blackmail.

(e) Extortion or claims of indebtedness.

(f) Threat of legal complaint or report of delinquency.

(g) Threat to interfere with parental rights or responsibilities, whether by judicial or administrative action or otherwise.

(h) Promise of legal benefit.

(i) Promise of greater financial rewards.

(j) Promise of marriage.

(k) Restraint of speech or communication with others.

(l) Exploitation of a condition of developmental disability, cognitive limitation, affective disorder, or substance dependency.

(m) Exploitation of victimization by sexual abuse.

(n) Exploitation of pornographic performance.

(o) Exploitation of human needs for food, shelter, safety, or affection.

(4) In the course of litigation under this section, any transaction about which a plaintiff testifies or produces evidence does not subject such plaintiff to criminal prosecution or any penalty or forfeiture. Further, any testimony or evidence, documentary or otherwise, or information directly or indirectly derived from such testimony or evidence which is given or produced by a plaintiff or a witness for a plaintiff shall not be used against these persons in any other investigation or proceeding. Such testimony or evidence, however, may be used against a plaintiff or a witness for a plaintiff upon any criminal investigation or proceeding for perjury committed while giving such testimony or producing such evidence.

(5) It does not constitute a defense to a complaint under this section that:

(a) The plaintiff was paid or otherwise compensated for acts of prostitution;

(b) The plaintiff engaged in acts of prostitution prior to any involvement with the defendant; or

(c) The plaintiff made no attempt to escape, flee, or otherwise terminate contact with the defendant.

(6) Evidence of convictions for prostitution or prostitution-related offenses are inadmissible in a proceeding brought under this section for purposes of attacking the plaintiff’s credibility.

(7) In any action brought under this section, the court, in its discretion, may award prevailing plaintiffs reasonable attorney’s fees and costs.

History.—s. 1, ch. 91-32; s. 20, ch. 93-227; s. 34, ch. 2016-24.






Chapter 797 - ABORTION

797.02 - Advertising drugs, etc., for abortion.

797.02 Advertising drugs, etc., for abortion.—Whoever knowingly advertises, prints, publishes, distributes or circulates, or knowingly causes to be advertised, printed, published, distributed or circulated, any pamphlet, printed paper, book, newspaper notice, advertisement, or reference containing words or language giving or conveying any notice, hint, or reference to any person, or the name of any person, real or fictitious, from whom, or to any place, house, shop, or office where any poison, drug, mixture, preparation, medicine, or noxious thing, or any instrument or means whatever, or any advice, direction, information, or knowledge may be obtained for the purpose of causing or procuring the miscarriage of any woman pregnant with child, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 10, ch. 1637, 1868; RS 2619; GS 3539; RGS 5437; CGL 7580; s. 771, ch. 71-136.



797.03 - Prohibited acts; penalties.

797.03 Prohibited acts; penalties.—

(1) It is unlawful for any person to perform or assist in performing an abortion on a person, except in an emergency care situation, other than in a validly licensed hospital or abortion clinic or in a physician’s office.

(2) It is unlawful for any person or public body to establish, conduct, manage, or operate an abortion clinic without a valid current license.

(3) It is unlawful for any person to perform or assist in performing an abortion on a person during viability or in the third trimester other than in a hospital.

(4) Any person who willfully violates any provision of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 10, ch. 78-382; s. 4, ch. 2014-137.






Chapter 798 - ADULTERY

798.01 - Living in open adultery.

798.01 Living in open adultery.—Whoever lives in an open state of adultery shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Where either of the parties living in an open state of adultery is married, both parties so living shall be deemed to be guilty of the offense provided for in this section.

History.—s. 1, ch. 1986, 1874; RS 2595; GS 3518; RGS 5406; CGL 7549; s. 772, ch. 71-136.



798.02 - Lewd and lascivious behavior.

798.02 Lewd and lascivious behavior.—If any man or woman, married or unmarried, engages in open and gross lewdness and lascivious behavior, they shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 6, ch. 1637, 1868; RS 2596; GS 3519; RGS 5407; CGL 7550; s. 773, ch. 71-136; s. 1, ch. 2016-188.






Chapter 800 - LEWDNESS; INDECENT EXPOSURE

800.02 - Unnatural and lascivious act.

800.02 Unnatural and lascivious act.—A person who commits any unnatural and lascivious act with another person commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A mother’s breastfeeding of her baby does not under any circumstance violate this section.

History.—s. 1, ch. 7361, 1917; RGS 5425; CGL 7568; s. 778, ch. 71-136; s. 2, ch. 93-4.



800.03 - Exposure of sexual organs.

800.03 Exposure of sexual organs.—It is unlawful to expose or exhibit one’s sexual organs in public or on the private premises of another, or so near thereto as to be seen from such private premises, in a vulgar or indecent manner, or to be naked in public except in any place provided or set apart for that purpose. Violation of this section is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A mother’s breastfeeding of her baby does not under any circumstance violate this section.

History.—s. 1, ch. 7360, 1917; RGS 5445; CGL 7588; s. 1, ch. 61-51; s. 779, ch. 71-136; s. 3, ch. 93-4.



800.04 - Lewd or lascivious offenses committed upon or in the presence of persons less than 16 years of age.

800.04 Lewd or lascivious offenses committed upon or in the presence of persons less than 16 years of age.—

(1) DEFINITIONS.—As used in this section:

(a) “Sexual activity” means the oral, anal, or vaginal penetration by, or union with, the sexual organ of another or the anal or vaginal penetration of another by any other object; however, sexual activity does not include an act done for a bona fide medical purpose.

(b) “Consent” means intelligent, knowing, and voluntary consent, and does not include submission by coercion.

(c) “Coercion” means the use of exploitation, bribes, threats of force, or intimidation to gain cooperation or compliance.

(d) “Victim” means a person upon whom an offense described in this section was committed or attempted or a person who has reported a violation of this section to a law enforcement officer.

(2) PROHIBITED DEFENSES.—Neither the victim’s lack of chastity nor the victim’s consent is a defense to the crimes proscribed by this section.

(3) IGNORANCE OR BELIEF OF VICTIM’S AGE.—The perpetrator’s ignorance of the victim’s age, the victim’s misrepresentation of his or her age, or the perpetrator’s bona fide belief of the victim’s age cannot be raised as a defense in a prosecution under this section.

(4) LEWD OR LASCIVIOUS BATTERY.—

(a) A person commits lewd or lascivious battery by:

1. Engaging in sexual activity with a person 12 years of age or older but less than 16 years of age; or

2. Encouraging, forcing, or enticing any person less than 16 years of age to engage in sadomasochistic abuse, sexual bestiality, prostitution, or any other act involving sexual activity.

(b) Except as provided in paragraph (c), an offender who commits lewd or lascivious battery commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) A person commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084 if the person is an offender 18 years of age or older who commits lewd or lascivious battery and was previously convicted of a violation of:

1. Section 787.01(2) or s. 787.02(2) when the violation involved a victim who was a minor and, in the course of committing that violation, the defendant committed against the minor a sexual battery under chapter 794 or a lewd act under this section or s. 847.0135(5);

2. Section 787.01(3)(a)2. or 3.;

3. Section 787.02(3)(a)2. or 3.;

4. Chapter 794, excluding s. 794.011(10);

5. Section 825.1025;

6. Section 847.0135(5); or

7. This section.

(5) LEWD OR LASCIVIOUS MOLESTATION.—

(a) A person who intentionally touches in a lewd or lascivious manner the breasts, genitals, genital area, or buttocks, or the clothing covering them, of a person less than 16 years of age, or forces or entices a person under 16 years of age to so touch the perpetrator, commits lewd or lascivious molestation.

(b) An offender 18 years of age or older who commits lewd or lascivious molestation against a victim less than 12 years of age commits a life felony, punishable as provided in s. 775.082(3)(a)4.

(c)1. An offender less than 18 years of age who commits lewd or lascivious molestation against a victim less than 12 years of age; or

2. An offender 18 years of age or older who commits lewd or lascivious molestation against a victim 12 years of age or older but less than 16 years of age

commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) An offender less than 18 years of age who commits lewd or lascivious molestation against a victim 12 years of age or older but less than 16 years of age commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(e) A person commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084 if the person is 18 years of age or older and commits lewd or lascivious molestation against a victim 12 years of age or older but less than 16 years of age and the person was previously convicted of a violation of:

1. Section 787.01(2) or s. 787.02(2) when the violation involved a victim who was a minor and, in the course of committing the violation, the defendant committed against the minor a sexual battery under chapter 794 or a lewd act under this section or s. 847.0135(5);

2. Section 787.01(3)(a)2. or 3.;

3. Section 787.02(3)(a)2. or 3.;

4. Chapter 794, excluding s. 794.011(10);

5. Section 825.1025;

6. Section 847.0135(5); or

7. This section.

(6) LEWD OR LASCIVIOUS CONDUCT.—

(a) A person who:

1. Intentionally touches a person under 16 years of age in a lewd or lascivious manner; or

2. Solicits a person under 16 years of age to commit a lewd or lascivious act

commits lewd or lascivious conduct.

(b) An offender 18 years of age or older who commits lewd or lascivious conduct commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) An offender less than 18 years of age who commits lewd or lascivious conduct commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7) LEWD OR LASCIVIOUS EXHIBITION.—

(a) A person who:

1. Intentionally masturbates;

2. Intentionally exposes the genitals in a lewd or lascivious manner; or

3. Intentionally commits any other sexual act that does not involve actual physical or sexual contact with the victim, including, but not limited to, sadomasochistic abuse, sexual bestiality, or the simulation of any act involving sexual activity

in the presence of a victim who is less than 16 years of age, commits lewd or lascivious exhibition.

(b) An offender 18 years of age or older who commits a lewd or lascivious exhibition commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) An offender less than 18 years of age who commits a lewd or lascivious exhibition commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(8) EXCEPTION.—A mother’s breastfeeding of her baby does not under any circumstance constitute a violation of this section.

History.—s. 1, ch. 21974, 1943; s. 1, ch. 26580, 1951; s. 780, ch. 71-136; s. 66, ch. 74-383; s. 1, ch. 75-24; s. 40, ch. 75-298; s. 291, ch. 79-400; s. 5, ch. 84-86; s. 1, ch. 90-120; s. 5, ch. 93-4; s. 6, ch. 99-201; s. 1, ch. 2000-246; s. 5, ch. 2005-28; s. 3, ch. 2008-172; s. 3, ch. 2008-182; s. 6, ch. 2014-4.



800.05 - Forfeiture of retirement benefits for a felony defined in s. 800.04.

800.05 Forfeiture of retirement benefits for a felony defined in s. 800.04.—The retirement benefits of a person convicted of a felony committed on or after October 1, 2008, defined in s. 800.04 are subject to forfeiture in accordance with s. 112.3173 or s. 121.091 if the person is a public officer or employee when the offense occurs; the person commits the offense through the use or attempted use of power, rights, privileges, duties, or position of the person’s public office or employment position; and the victim is younger than 16 years of age when the offense occurs.

History.—s. 6, ch. 2008-108.



800.09 - Lewd or lascivious exhibition in the presence of an employee.

800.09 Lewd or lascivious exhibition in the presence of an employee.—

(1) As used in this section, the term:

(a) “Employee” means any person employed by or performing contractual services for a public or private entity operating a facility or any person employed by or performing contractual services for the corporation operating the prison industry enhancement programs or the correctional work programs under part II of chapter 946. The term also includes any person who is a parole examiner with the Florida Commission on Offender Review.

(b) “Facility” means a state correctional institution as defined in s. 944.02 or a private correctional facility as defined in s. 944.710.

(2)(a) A person who is detained in a facility may not:

1. Intentionally masturbate;

2. Intentionally expose the genitals in a lewd or lascivious manner; or

3. Intentionally commit any other sexual act that does not involve actual physical or sexual contact with the victim, including, but not limited to, sadomasochistic abuse, sexual bestiality, or the simulation of any act involving sexual activity,

in the presence of a person he or she knows or reasonably should know is an employee.

(b) A person who violates paragraph (a) commits lewd or lascivious exhibition in the presence of an employee, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 2010-64; s. 17, ch. 2014-191.






Chapter 806 - ARSON AND CRIMINAL MISCHIEF

806.01 - Arson.

806.01 Arson.—

(1) Any person who willfully and unlawfully, or while in the commission of any felony, by fire or explosion, damages or causes to be damaged:

(a) Any dwelling, whether occupied or not, or its contents;

(b) Any structure, or contents thereof, where persons are normally present, such as: jails, prisons, or detention centers; hospitals, nursing homes, or other health care facilities; department stores, office buildings, business establishments, churches, or educational institutions during normal hours of occupancy; or other similar structures; or

(c) Any other structure that he or she knew or had reasonable grounds to believe was occupied by a human being,

is guilty of arson in the first degree, which constitutes a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any person who willfully and unlawfully, or while in the commission of any felony, by fire or explosion, damages or causes to be damaged any structure, whether the property of himself or herself or another, under any circumstances not referred to in subsection (1), is guilty of arson in the second degree, which constitutes a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) As used in this chapter, “structure” means any building of any kind, any enclosed area with a roof over it, any real property and appurtenances thereto, any tent or other portable building, and any vehicle, vessel, watercraft, or aircraft.

History.—ss. 1, 2, ch. 15603, 1931; CGL 1936 Supp. 7208(8), (9); ss. 786, 787, ch. 71-136; s. 26, ch. 74-383; s. 18, ch. 75-298; s. 1, ch. 79-108; s. 1, ch. 90-225; s. 1228, ch. 97-102.



806.031 - Arson resulting in injury to another; penalty.

806.031 Arson resulting in injury to another; penalty.—

(1) A person who perpetrates any arson that results in any bodily harm to a firefighter or any other person, regardless of intent or lack of intent to cause such harm, is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A person who perpetrates any arson that results in great bodily harm, permanent disability, or permanent disfigurement to a firefighter or any other person, regardless of intent or lack of intent to cause such harm, is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Upon conviction and adjudication of guilt, a person may be sentenced separately, pursuant to s. 775.021(4), for any violation of this section and for any arson committed during the same criminal episode. A conviction for any arson, however, is not necessary for a conviction under this section.

History.—s. 1, ch. 84-23; s. 182, ch. 91-224.



806.10 - Preventing or obstructing extinguishment of fire.

806.10 Preventing or obstructing extinguishment of fire.—

(1) Any person who willfully and maliciously injures, destroys, removes, or in any manner interferes with the use of, any vehicles, tools, equipment, water supplies, hydrants, towers, buildings, communication facilities, or other instruments or facilities used in the detection, reporting, suppression, or extinguishment of fire shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any person who willfully or unreasonably interferes with, hinders, or assaults, or attempts to interfere with or hinder, any firefighter in the performance of his or her duty shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 9, sub-ch. 4, ch. 1637, 1868; RS 2433; GS 3280; RGS 5113; CGL 7214; s. 1, ch. 69-232; s. 795, ch. 71-136; s. 28, ch. 74-383; s. 19, ch. 75-298; s. 1229, ch. 97-102.



806.101 - False alarms of fires.

806.101 False alarms of fires.—Whoever, without reasonable cause, by outcry or the ringing of bells, or otherwise, makes or circulates, or causes to be made or circulated, a false alarm of fire, shall for the first conviction be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A second or subsequent conviction under this section shall constitute a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 13, ch. 1637, 1868; RS 2706; GS 3682; RGS 5626; CGL 7819; s. 934, ch. 71-136; s. 1A, ch. 71-306; s. 65, ch. 74-383.

Note.—Former s. 823.03.



806.111 - Fire bombs.

806.111 Fire bombs.—

(1) Any person who possesses, manufactures, transports, or disposes of a fire bomb with intent that such fire bomb be willfully and unlawfully used to damage by fire or explosion any structure or property is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) For the purposes of this section:

(a) “Disposes of” means to give, give away, loan, offer, offer for sale, sell, or transfer.

(b) “Fire bomb” means a container containing flammable or combustible liquid, or any incendiary chemical mixture or compound having a wick or similar device capable of being ignited or other means capable of causing ignition; but no device commercially manufactured primarily for the purpose of illumination, heating, or cooking shall be deemed to be such a fire bomb.

(3) Subsection (1) shall not prohibit the authorized use or possession of any material, substance, or device described therein by a member of the Armed Forces of the United States or by firefighters, police officers, peace officers, or law enforcement officers so authorized by duly constituted authorities.

History.—s. 3, ch. 67-211; s. 797, ch. 71-136; s. 29, ch. 74-383; s. 19, ch. 75-298; s. 238, ch. 77-104; s. 2, ch. 79-108; s. 46, ch. 88-381; s. 1230, ch. 97-102.



806.13 - Criminal mischief; penalties; penalty for minor.

806.13 Criminal mischief; penalties; penalty for minor.—

(1)(a) A person commits the offense of criminal mischief if he or she willfully and maliciously injures or damages by any means any real or personal property belonging to another, including, but not limited to, the placement of graffiti thereon or other acts of vandalism thereto.

(b)1. If the damage to such property is $200 or less, it is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

2. If the damage to such property is greater than $200 but less than $1,000, it is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

3. If the damage is $1,000 or greater, or if there is interruption or impairment of a business operation or public communication, transportation, supply of water, gas or power, or other public service which costs $1,000 or more in labor and supplies to restore, it is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

4. If the person has one or more previous convictions for violating this subsection, the offense under subparagraph 1. or subparagraph 2. for which the person is charged shall be reclassified as a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any person who willfully and maliciously defaces, injures, or damages by any means any church, synagogue, mosque, or other place of worship, or any religious article contained therein, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the damage to the property is greater than $200.

(3) Whoever, without the consent of the owner thereof, willfully destroys or substantially damages any public telephone, or telephone cables, wires, fixtures, antennas, amplifiers, or any other apparatus, equipment, or appliances, which destruction or damage renders a public telephone inoperative or which opens the body of a public telephone, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084; provided, however, that a conspicuous notice of the provisions of this subsection and the penalties provided is posted on or near the destroyed or damaged instrument and visible to the public at the time of the commission of the offense.

(4) Any person who willfully and maliciously defaces, injures, or damages by any means a sexually violent predator detention or commitment facility, as defined in part V of chapter 394, or any property contained therein, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the damage to property is greater than $200.

(5)(a) The amounts of value of damage to property owned by separate persons, if the property was damaged during one scheme or course of conduct, may be aggregated in determining the grade of the offense under this section.

(b) Any person who violates this section may, in addition to any other criminal penalty, be required to pay for the damages caused by such offense.

(6)(a) Any person who violates this section when the violation is related to the placement of graffiti shall, in addition to any other criminal penalty, be required to pay a fine of:

1. Not less than $250 for a first conviction.

2. Not less than $500 for a second conviction.

3. Not less than $1,000 for a third or subsequent conviction.

(b) Any person convicted under this section when the offense is related to the placement of graffiti shall, in addition to any other criminal penalty, be required to perform at least 40 hours of community service and, if possible, perform at least 100 hours of community service that involves the removal of graffiti.

(c) If a minor commits a delinquent act prohibited under paragraph (a), the parent or legal guardian of the minor is liable along with the minor for payment of the fine. The court may decline to order a person to pay a fine under paragraph (a) if the court finds that the person is indigent and does not have the ability to pay the fine or if the court finds that the person does not have the ability to pay the fine whether or not the person is indigent.

(7) In addition to any other penalty provided by law, if a minor is found to have committed a delinquent act under this section for placing graffiti on any public property or private property, and:

(a) The minor is eligible by reason of age for a driver license or driving privilege, the court shall direct the Department of Highway Safety and Motor Vehicles to revoke or withhold issuance of the minor’s driver license or driving privilege for not more than 1 year.

(b) The minor’s driver license or driving privilege is under suspension or revocation for any reason, the court shall direct the Department of Highway Safety and Motor Vehicles to extend the period of suspension or revocation by an additional period of not more than 1 year.

(c) The minor is ineligible by reason of age for a driver license or driving privilege, the court shall direct the Department of Highway Safety and Motor Vehicles to withhold issuance of the minor’s driver license or driving privilege for not more than 1 year after the date on which he or she would otherwise have become eligible.

(8) A minor whose driver license or driving privilege is revoked, suspended, or withheld under subsection (7) may elect to reduce the period of revocation, suspension, or withholding by performing community service at the rate of 1 day for each hour of community service performed. In addition, if the court determines that due to a family hardship, the minor’s driver license or driving privilege is necessary for employment or medical purposes of the minor or a member of the minor’s family, the court shall order the minor to perform community service and reduce the period of revocation, suspension, or withholding at the rate of 1 day for each hour of community service performed. As used in this subsection, the term “community service” means cleaning graffiti from public property.

(9) Because of the difficulty of confronting the blight of graffiti, it is the intent of the Legislature that municipalities and counties not be preempted by state law from establishing ordinances that prohibit the marking of graffiti or other graffiti-related offenses. Furthermore, as related to graffiti, such municipalities and counties are not preempted by state law from establishing higher penalties than those provided by state law and mandatory penalties when state law provides discretionary penalties. Such higher and mandatory penalties include fines that do not exceed the amount specified in ss. 125.69 and 162.21, community service, restitution, and forfeiture. Upon a finding that a juvenile has violated a graffiti-related ordinance, a court acting under chapter 985 may not provide a disposition of the case which is less severe than any mandatory penalty prescribed by municipal or county ordinance for such violation.

History.—s. 27, ch. 74-383; s. 20, ch. 75-298; s. 1, ch. 82-21; s. 1, ch. 86-281; s. 1, ch. 88-273; s. 183, ch. 91-224; s. 1, ch. 95-164; s. 1231, ch. 97-102; s. 1, ch. 98-93; s. 1, ch. 98-415; s. 5, ch. 2001-244; s. 117, ch. 2002-1; s. 1, ch. 2002-163.



806.14 - Art works in public buildings; willful damage; unauthorized removal; penalties.

806.14 Art works in public buildings; willful damage; unauthorized removal; penalties.—

(1) Whoever willfully destroys, mutilates, defaces, injures, or, without authority, removes any work of art displayed in a public building is guilty of a criminal offense.

(2)(a) If the damage to the work of art is such that the cost of restoration, in labor and supplies, or if the replacement value, is $200 or less, the offense is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) If the damage to the work of art is such that the cost of restoration, in labor and supplies, or if the replacement value, is greater than $200 but less than $1,000, the offense is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) If the damage to the work of art is such that the cost of restoration, in labor and supplies, or if the replacement value, is $1,000 or more, the offense is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 80-55; s. 485, ch. 81-259; s. 184, ch. 91-224.






Chapter 810 - BURGLARY AND TRESPASS

810.011 - Definitions.

810.011 Definitions.—As used in this chapter:

(1) “Structure” means a building of any kind, either temporary or permanent, which has a roof over it, together with the curtilage thereof. However, during the time of a state of emergency declared by executive order or proclamation of the Governor under chapter 252 and within the area covered by such executive order or proclamation and for purposes of ss. 810.02 and 810.08 only, the term means a building of any kind or such portions or remnants thereof as exist at the original site, regardless of absence of a wall or roof.

(2) “Dwelling” means a building or conveyance of any kind, including any attached porch, whether such building or conveyance is temporary or permanent, mobile or immobile, which has a roof over it and is designed to be occupied by people lodging therein at night, together with the curtilage thereof. However, during the time of a state of emergency declared by executive order or proclamation of the Governor under chapter 252 and within the area covered by such executive order or proclamation and for purposes of ss. 810.02 and 810.08 only, the term includes such portions or remnants thereof as exist at the original site, regardless of absence of a wall or roof.

(3) “Conveyance” means any motor vehicle, ship, vessel, railroad vehicle or car, trailer, aircraft, or sleeping car; and “to enter a conveyance” includes taking apart any portion of the conveyance. However, during the time of a state of emergency declared by executive order or proclamation of the Governor under chapter 252 and within the area covered by such executive order or proclamation and for purposes of ss. 810.02 and 810.08 only, the term “conveyance” means a motor vehicle, ship, vessel, railroad vehicle or car, trailer, aircraft, or sleeping car or such portions thereof as exist.

(4) An act is committed “in the course of committing” if it occurs in an attempt to commit the offense or in flight after the attempt or commission.

(5)(a) “Posted land” is that land upon which:

1. Signs are placed not more than 500 feet apart along, and at each corner of, the boundaries of the land, upon which signs there appears prominently, in letters of not less than 2 inches in height, the words “no trespassing” and in addition thereto the name of the owner, lessee, or occupant of said land. Said signs shall be placed along the boundary line of posted land in a manner and in such position as to be clearly noticeable from outside the boundary line; or

2.a. Conspicuous no trespassing notice is painted on trees or posts on the property, provided that the notice is:

(I) Painted in an international orange color and displaying the stenciled words “No Trespassing” in letters no less than 2 inches high and 1 inch wide either vertically or horizontally;

(II) Placed so that the bottom of the painted notice is not less than 3 feet from the ground or more than 5 feet from the ground; and

(III) Placed at locations that are readily visible to any person approaching the property and no more than 500 feet apart on agricultural land.

b. Beginning October 1, 2007, when a landowner uses the painted no trespassing posting to identify a “no trespassing” area, those painted notices shall be accompanied by signs complying with subparagraph 1. and placed conspicuously at all places where entry to the property is normally expected or known to occur.

(b) It shall not be necessary to give notice by posting on any enclosed land or place not exceeding 5 acres in area on which there is a dwelling house in order to obtain the benefits of ss. 810.09 and 810.12 pertaining to trespass on enclosed lands.

(6) “Cultivated land” is that land which has been cleared of its natural vegetation and is presently planted with a crop, orchard, grove, pasture, or trees or is fallow land as part of a crop rotation.

(7) “Fenced land” is that land which has been enclosed by a fence of substantial construction, whether with rails, logs, post and railing, iron, steel, barbed wire, other wire, or other material, which stands at least 3 feet in height. For the purpose of this chapter, it shall not be necessary to fence any boundary or part of a boundary of any land which is formed by water.

(8) Where lands are posted, cultivated, or fenced as described herein, then said lands, for the purpose of this chapter, shall be considered as enclosed and posted.

(9) “Litter” means any garbage, rubbish, trash, refuse, debris, can, bottle, box, container, paper, tobacco product, tire, domestic or commercial appliance, mechanical equipment or part, building or construction material, tool, machinery, wood, motor vehicle or motor vehicle part, vessel, aircraft, or farm machinery or equipment; sludge from a waste treatment facility, water supply treatment plant, or air pollution control facility; or substance in any form resulting from domestic, industrial, commercial, mining, agricultural, or governmental operations.

(10) “Dump” means to dump, throw, discard, place, deposit, or dispose of any litter.

(11) “Commercial horticulture property” means any property that is cleared of its natural vegetation and is planted in commercially cultivated horticulture products that are planted, grown, or harvested. The term also includes property that is used for the commercial sale, use, or distribution of horticulture products.

(12) “Agricultural chemicals manufacturing facility” means any facility, and any properties or structures associated with the facility, used for the manufacture, processing, or storage of agricultural chemicals classified in Industry Group 287 contained in the Standard Industrial Classification Manual, 1987, as published by the Office of Management and Budget, Executive Office of the President.

(13) “Construction site” means any property upon which there is construction that is subject to building permit posting requirements.

History.—s. 30, ch. 74-383; s. 1, ch. 76-46; s. 1, ch. 82-87; s. 1, ch. 92-351; s. 1, ch. 94-263; s. 1, ch. 94-307; s. 47, ch. 96-388; s. 13, ch. 99-188; s. 3, ch. 2001-182; s. 49, ch. 2001-279; s. 15, ch. 2006-289; s. 1, ch. 2007-123; s. 4, ch. 2007-244.



810.015 - Legislative findings and intent; burglary.

810.015 Legislative findings and intent; burglary.—

(1) The Legislature finds that the case of Delgado v. State, 776 So. 2d 233 (Fla. 2000), was decided contrary to legislative intent and the case law of this state relating to burglary prior to Delgado v. State. The Legislature finds that in order for a burglary to occur, it is not necessary for the licensed or invited person to remain in the dwelling, structure, or conveyance surreptitiously.

(2) It is the intent of the Legislature that the holding in Delgado v. State, 776 So. 2d 233 (Fla. 2000) be nullified. It is further the intent of the Legislature that s. 810.02(1)(a) be construed in conformity with Raleigh v. State, 705 So. 2d 1324 (Fla. 1997); Jimenez v. State, 703 So. 2d 437 (Fla. 1997); Robertson v. State, 699 So. 2d 1343 (Fla. 1997); Routly v. State, 440 So. 2d 1257 (Fla. 1983); and Ray v. State, 522 So. 2d 963 (Fla. 3rd DCA, 1988). This subsection shall operate retroactively to February 1, 2000.

(3) It is further the intent of the Legislature that consent remain an affirmative defense to burglary and that the lack of consent may be proven by circumstantial evidence.

(4) The Legislature finds that the cases of Floyd v. State, 850 So. 2d 383 (Fla. 2002); Fitzpatrick v. State, 859 So. 2d 486 (Fla. 2003); and State v. Ruiz/State v. Braggs, Slip Opinion Nos. SC02-389/SC02-524 were decided contrary to the Legislative intent expressed in this section. The Legislature finds that these cases were decided in such a manner as to give subsection (1) no effect. The February 1, 2000, date reflected in subsection (2) does not refer to an arbitrary date relating to the date offenses were committed, but to a date before which the law relating to burglary was untainted by Delgado v. State, 776 So. 2d 233 (Fla. 2000).

(5) The Legislature provides the following special rules of construction to apply to this section:

(a) All subsections in this section shall be construed to give effect to subsection (1);

(b) Notwithstanding s. 775.021(1), this section shall be construed to give the interpretation of the burglary statute announced in Delgado v. State, 776 So. 2d 233 (Fla. 2000), and its progeny, no effect; and

(c) If language in this section is susceptible to differing constructions, it shall be construed in such manner as to approximate the law relating to burglary as if Delgado v. State, 776 So. 2d 233 (Fla. 2000) was never issued.

(6) This section shall apply retroactively.

History.—s. 1, ch. 2001-58; s. 1, ch. 2004-93.



810.02 - Burglary.

810.02 Burglary.—

(1)(a) For offenses committed on or before July 1, 2001, “burglary” means entering or remaining in a dwelling, a structure, or a conveyance with the intent to commit an offense therein, unless the premises are at the time open to the public or the defendant is licensed or invited to enter or remain.

(b) For offenses committed after July 1, 2001, “burglary” means:

1. Entering a dwelling, a structure, or a conveyance with the intent to commit an offense therein, unless the premises are at the time open to the public or the defendant is licensed or invited to enter; or

2. Notwithstanding a licensed or invited entry, remaining in a dwelling, structure, or conveyance:

a. Surreptitiously, with the intent to commit an offense therein;

b. After permission to remain therein has been withdrawn, with the intent to commit an offense therein; or

c. To commit or attempt to commit a forcible felony, as defined in s. 776.08.

(2) Burglary is a felony of the first degree, punishable by imprisonment for a term of years not exceeding life imprisonment or as provided in s. 775.082, s. 775.083, or s. 775.084, if, in the course of committing the offense, the offender:

(a) Makes an assault or battery upon any person; or

(b) Is or becomes armed within the dwelling, structure, or conveyance, with explosives or a dangerous weapon; or

(c) Enters an occupied or unoccupied dwelling or structure, and:

1. Uses a motor vehicle as an instrumentality, other than merely as a getaway vehicle, to assist in committing the offense, and thereby damages the dwelling or structure; or

2. Causes damage to the dwelling or structure, or to property within the dwelling or structure in excess of $1,000.

(3) Burglary is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if, in the course of committing the offense, the offender does not make an assault or battery and is not and does not become armed with a dangerous weapon or explosive, and the offender enters or remains in a:

(a) Dwelling, and there is another person in the dwelling at the time the offender enters or remains;

(b) Dwelling, and there is not another person in the dwelling at the time the offender enters or remains;

(c) Structure, and there is another person in the structure at the time the offender enters or remains;

(d) Conveyance, and there is another person in the conveyance at the time the offender enters or remains;

(e) Authorized emergency vehicle, as defined in s. 316.003; or

(f) Structure or conveyance when the offense intended to be committed therein is theft of a controlled substance as defined in s. 893.02. Notwithstanding any other law, separate judgments and sentences for burglary with the intent to commit theft of a controlled substance under this paragraph and for any applicable possession of controlled substance offense under s. 893.13 or trafficking in controlled substance offense under s. 893.135 may be imposed when all such offenses involve the same amount or amounts of a controlled substance.

However, if the burglary is committed within a county that is subject to a state of emergency declared by the Governor under chapter 252 after the declaration of emergency is made and the perpetration of the burglary is facilitated by conditions arising from the emergency, the burglary is a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. As used in this subsection, the term “conditions arising from the emergency” means civil unrest, power outages, curfews, voluntary or mandatory evacuations, or a reduction in the presence of or response time for first responders or homeland security personnel. A person arrested for committing a burglary within a county that is subject to such a state of emergency may not be released until the person appears before a committing magistrate at a first appearance hearing. For purposes of sentencing under chapter 921, a felony offense that is reclassified under this subsection is ranked one level above the ranking under s. 921.0022 or s. 921.0023 of the offense committed.

(4) Burglary is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if, in the course of committing the offense, the offender does not make an assault or battery and is not and does not become armed with a dangerous weapon or explosive, and the offender enters or remains in a:

(a) Structure, and there is not another person in the structure at the time the offender enters or remains; or

(b) Conveyance, and there is not another person in the conveyance at the time the offender enters or remains.

However, if the burglary is committed within a county that is subject to a state of emergency declared by the Governor under chapter 252 after the declaration of emergency is made and the perpetration of the burglary is facilitated by conditions arising from the emergency, the burglary is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. As used in this subsection, the term “conditions arising from the emergency” means civil unrest, power outages, curfews, voluntary or mandatory evacuations, or a reduction in the presence of or response time for first responders or homeland security personnel. A person arrested for committing a burglary within a county that is subject to such a state of emergency may not be released until the person appears before a committing magistrate at a first appearance hearing. For purposes of sentencing under chapter 921, a felony offense that is reclassified under this subsection is ranked one level above the ranking under s. 921.0022 or s. 921.0023 of the offense committed.

History.—RS 2434; s. 2, ch. 4405, 1895; s. 2, ch. 5411, 1905; GS 3282; RGS 5116; CGL 7217; s. 799, ch. 71-136; s. 31, ch. 74-383; s. 21, ch. 75-298; s. 2, ch. 82-87; s. 1, ch. 83-63; s. 8, ch. 95-184; s. 2, ch. 96-260; s. 2, ch. 2000-233; s. 2, ch. 2001-58; s. 2, ch. 2003-84; s. 1, ch. 2007-115; s. 21, ch. 2011-141; s. 40, ch. 2016-105; s. 28, ch. 2016-145.



810.06 - Possession of burglary tools.

810.06 Possession of burglary tools.—Whoever has in his or her possession any tool, machine, or implement with intent to use the same, or allow the same to be used, to commit any burglary or trespass shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 30, sub-ch. 4, ch. 1637, 1868; RS 2439; GS 3286; RGS 5120; CGL 7221; s. 804, ch. 71-136; s. 32, ch. 74-383; s. 22, ch. 75-298; s. 1232, ch. 97-102.



810.061 - Impairing or impeding telephone or power to a dwelling; facilitating or furthering a burglary; penalty.

810.061 Impairing or impeding telephone or power to a dwelling; facilitating or furthering a burglary; penalty.—

(1) As used in this section, the term “burglary” has the meaning ascribed in s. 810.02(1)(b).

(2) A person who, for the purpose of facilitating or furthering the commission or attempted commission of a burglary of a dwelling by any person, damages a wire or line that transmits or conveys telephone or power to that dwelling, impairs any other equipment necessary for telephone or power transmission or conveyance, or otherwise impairs or impedes such telephone or power transmission or conveyance commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 2003-84.



810.07 - Prima facie evidence of intent.

810.07 Prima facie evidence of intent.—

(1) In a trial on the charge of burglary, proof of the entering of such structure or conveyance at any time stealthily and without consent of the owner or occupant thereof is prima facie evidence of entering with intent to commit an offense.

(2) In a trial on the charge of attempted burglary, proof of the attempt to enter such structure or conveyance at any time stealthily and without the consent of the owner or occupant thereof is prima facie evidence of attempting to enter with intent to commit an offense.

History.—s. 5, ch. 4405, 1895; GS 3287; RGS 5121; CGL 7222; s. 1, ch. 70-29; s. 33, ch. 74-383; s. 44, ch. 87-243.



810.08 - Trespass in structure or conveyance.

810.08 Trespass in structure or conveyance.—

(1) Whoever, without being authorized, licensed, or invited, willfully enters or remains in any structure or conveyance, or, having been authorized, licensed, or invited, is warned by the owner or lessee of the premises, or by a person authorized by the owner or lessee, to depart and refuses to do so, commits the offense of trespass in a structure or conveyance.

(2)(a) Except as otherwise provided in this subsection, trespass in a structure or conveyance is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) If there is a human being in the structure or conveyance at the time the offender trespassed, attempted to trespass, or was in the structure or conveyance, the trespass in a structure or conveyance is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) If the offender is armed with a firearm or other dangerous weapon, or arms himself or herself with such while in the structure or conveyance, the trespass in a structure or conveyance is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Any owner or person authorized by the owner may, for prosecution purposes, take into custody and detain, in a reasonable manner, for a reasonable length of time, any person when he or she reasonably believes that a violation of this paragraph has been or is being committed, and he or she reasonably believes that the person to be taken into custody and detained has committed or is committing such violation. In the event a person is taken into custody, a law enforcement officer shall be called as soon as is practicable after the person has been taken into custody. The taking into custody and detention by such person, if done in compliance with the requirements of this paragraph, shall not render such person criminally or civilly liable for false arrest, false imprisonment, or unlawful detention.

(3) As used in this section, the term “person authorized” means any owner or lessee, or his or her agent, or any law enforcement officer whose department has received written authorization from the owner or lessee, or his or her agent, to communicate an order to depart the property in the case of a threat to public safety or welfare.

History.—s. 34, ch. 74-383; s. 22, ch. 75-298; s. 2, ch. 76-46; s. 1, ch. 77-132; s. 33, ch. 88-381; s. 185, ch. 91-224; s. 1233, ch. 97-102; s. 4, ch. 2000-369.



810.09 - Trespass on property other than structure or conveyance.

810.09 Trespass on property other than structure or conveyance.—

(1)(a) A person who, without being authorized, licensed, or invited, willfully enters upon or remains in any property other than a structure or conveyance:

1. As to which notice against entering or remaining is given, either by actual communication to the offender or by posting, fencing, or cultivation as described in s. 810.011; or

2. If the property is the unenclosed curtilage of a dwelling and the offender enters or remains with the intent to commit an offense thereon, other than the offense of trespass,

commits the offense of trespass on property other than a structure or conveyance.

(b) As used in this section, the term “unenclosed curtilage” means the unenclosed land or grounds, and any outbuildings, that are directly and intimately adjacent to and connected with the dwelling and necessary, convenient, and habitually used in connection with that dwelling.

(2)(a) Except as provided in this subsection, trespass on property other than a structure or conveyance is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) If the offender defies an order to leave, personally communicated to the offender by the owner of the premises or by an authorized person, or if the offender willfully opens any door, fence, or gate or does any act that exposes animals, crops, or other property to waste, destruction, or freedom; unlawfully dumps litter on property; or trespasses on property other than a structure or conveyance, the offender commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) If the offender is armed with a firearm or other dangerous weapon during the commission of the offense of trespass on property other than a structure or conveyance, he or she is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Any owner or person authorized by the owner may, for prosecution purposes, take into custody and detain, in a reasonable manner, for a reasonable length of time, any person when he or she reasonably believes that a violation of this paragraph has been or is being committed, and that the person to be taken into custody and detained has committed or is committing the violation. If a person is taken into custody, a law enforcement officer shall be called as soon as is practicable after the person has been taken into custody. The taking into custody and detention in compliance with the requirements of this paragraph does not result in criminal or civil liability for false arrest, false imprisonment, or unlawful detention.

(d) The offender commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the property trespassed is a construction site that is:

1. Greater than 1 acre in area and is legally posted and identified in substantially the following manner: “THIS AREA IS A DESIGNATED CONSTRUCTION SITE, AND ANYONE WHO TRESPASSES ON THIS PROPERTY COMMITS A FELONY.”; or

2. One acre or less in area and is identified as such with a sign that appears prominently, in letters of not less than 2 inches in height, and reads in substantially the following manner: “THIS AREA IS A DESIGNATED CONSTRUCTION SITE, AND ANYONE WHO TRESPASSES ON THIS PROPERTY COMMITS A FELONY.” The sign shall be placed at the location on the property where the permits for construction are located. For construction sites of 1 acre or less as provided in this subparagraph, it shall not be necessary to give notice by posting as defined in s. 810.011(5).

(e) The offender commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the property trespassed upon is commercial horticulture property and the property is legally posted and identified in substantially the following manner: “THIS AREA IS DESIGNATED COMMERCIAL PROPERTY FOR HORTICULTURE PRODUCTS, AND ANYONE WHO TRESPASSES ON THIS PROPERTY COMMITS A FELONY.”

(f) The offender commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the property trespassed upon is an agricultural site for testing or research purposes that is legally posted and identified in substantially the following manner: “THIS AREA IS A DESIGNATED AGRICULTURAL SITE FOR TESTING OR RESEARCH PURPOSES, AND ANYONE WHO TRESPASSES ON THIS PROPERTY COMMITS A FELONY.”

(g) The offender commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the property trespassed upon is a domestic violence center certified under s. 39.905 which is legally posted and identified in substantially the following manner: “THIS AREA IS A DESIGNATED RESTRICTED SITE AND ANYONE WHO TRESPASSES ON THIS PROPERTY COMMITS A FELONY.”

(h) Any person who in taking or attempting to take any animal described in s. 379.101(19) or (20), or in killing, attempting to kill, or endangering any animal described in s. 585.01(13) knowingly propels or causes to be propelled any potentially lethal projectile over or across private land without authorization commits trespass, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. For purposes of this paragraph, the term “potentially lethal projectile” includes any projectile launched from any firearm, bow, crossbow, or similar tensile device. This section does not apply to any governmental agent or employee acting within the scope of his or her official duties.

(i) The offender commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the property trespassed upon is an agricultural chemicals manufacturing facility that is legally posted and identified in substantially the following manner: “THIS AREA IS A DESIGNATED AGRICULTURAL CHEMICALS MANUFACTURING FACILITY, AND ANYONE WHO TRESPASSES ON THIS PROPERTY COMMITS A FELONY.”

(3) As used in this section, the term “authorized person” or “person authorized” means any owner, his or her agent, or a community association authorized as an agent for the owner, or any law enforcement officer whose department has received written authorization from the owner, his or her agent, or a community association authorized as an agent for the owner, to communicate an order to leave the property in the case of a threat to public safety or welfare.

History.—s. 35, ch. 74-383; s. 22, ch. 75-298; s. 3, ch. 76-46; s. 2, ch. 80-389; s. 34, ch. 88-381; s. 186, ch. 91-224; s. 2, ch. 94-263; s. 2, ch. 94-307; s. 48, ch. 96-388; s. 1818, ch. 97-102; s. 3, ch. 97-201; s. 5, ch. 2000-369; s. 2, ch. 2001-182; s. 47, ch. 2001-279; s. 36, ch. 2002-46; s. 14, ch. 2006-289; s. 1, ch. 2006-295; s. 2, ch. 2007-123; s. 205, ch. 2008-247.



810.095 - Trespass on school property with firearm or other weapon prohibited.

810.095 Trespass on school property with firearm or other weapon prohibited.—

(1) It is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, for a person who is trespassing upon school property to bring onto, or to possess on, such school property any weapon as defined in s. 790.001(13) or any firearm.

(2) As used in this section, “school property” means the grounds or facility of any kindergarten, elementary school, middle school, junior high school, secondary school, career center, or postsecondary school, whether public or nonpublic.

History.—s. 1, ch. 92-130; s. 62, ch. 2004-357; s. 3, ch. 2006-186.



810.097 - Trespass upon grounds or facilities of a school; penalties; arrest.

810.097 Trespass upon grounds or facilities of a school; penalties; arrest.—

(1) Any person who:

(a) Does not have legitimate business on the campus or any other authorization, license, or invitation to enter or remain upon school property; or

(b) Is a student currently under suspension or expulsion;

and who enters or remains upon the campus or any other facility owned by any such school commits a trespass upon the grounds of a school facility and is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who enters or remains upon the campus or other facility of a school after the principal of such school, or his or her designee, has directed such person to leave such campus or facility or not to enter upon the campus or facility, commits a trespass upon the grounds of a school facility and is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) The chief administrative officer of a school, or any employee thereof designated by the chief administrative officer to maintain order on such campus or facility, who has probable cause to believe that a person is trespassing upon school grounds in violation of this section may take such person into custody and detain him or her in a reasonable manner for a reasonable length of time pending arrival of a law enforcement officer. Such taking into custody and detention by an authorized person does not render that person criminally or civilly liable for false arrest, false imprisonment, or unlawful detention. If a trespasser is taken into custody, a law enforcement officer shall be called to the scene immediately after the person is taken into custody.

(4) Any law enforcement officer may arrest either on or off the premises and without warrant any person the officer has probable cause for believing has committed the offense of trespass upon the grounds of a school facility. Such arrest shall not render the law enforcement officer criminally or civilly liable for false arrest, false imprisonment, or unlawful detention.

(5) As used in this section, the term “school” means the grounds or any facility of any kindergarten, elementary school, middle school, junior high school, or secondary school, whether public or nonpublic.

History.—s. 1, ch. 68-3; s. 1, ch. 72-10; s. 1, ch. 72-221; s. 1, ch. 77-425; s. 48, ch. 79-164; s. 1, ch. 82-3; s. 27, ch. 91-224; s. 1207, ch. 95-147; s. 1, ch. 99-147.

Note.—Former s. 228.21; s. 228.091.



810.0975 - School safety zones; definition; trespass prohibited; penalty.

810.0975 School safety zones; definition; trespass prohibited; penalty.—

(1) For the purposes of this section, the term “school safety zone” means in, on, or within 500 feet of any real property owned by or leased to any public or private elementary, middle, or high school or school board and used for elementary, middle, or high school education.

(2)(a) Each principal or designee of each public or private school in this state shall notify the appropriate law enforcement agency to prohibit any person from loitering in the school safety zone who does not have legitimate business in the school safety zone or any other authorization, or license to enter or remain in the school safety zone or does not otherwise have invitee status in the designated safety zone.

(b)1. During the period from 1 hour prior to the start of a school session until 1 hour after the conclusion of a school session, it is unlawful for any person to enter the premises or trespass within a school safety zone or to remain on such premises or within such school safety zone when that person does not have legitimate business in the school safety zone or any other authorization, license, or invitation to enter or remain in the school safety zone.

2.a. Except as provided in sub-subparagraph b., a person who violates this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

b. A person who violates this subsection and who has been previously convicted of any offense contained in chapter 874 commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c)1. Except as provided in subparagraph 2., a person who does not have legitimate business in the school safety zone or any other authorization, license, or invitation to enter or remain in the school safety zone who shall willfully fail to remove himself or herself from the school safety zone after the principal or designee, having a reasonable belief that he or she will commit a crime or is engaged in harassment or intimidation of students entering or leaving school property, requests him or her to leave the school safety zone commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

2. A person who violates subparagraph 1. and who has been previously convicted of any offense contained in chapter 874 commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) This section does not abridge or infringe upon the right of any person to peaceably assemble and protest.

(4) This section does not apply to residents or persons engaged in the operation of a licensed commercial business within the school safety zone.

History.—s. 1, ch. 2002-192; s. 1, ch. 2013-80.



810.10 - Posted land; removing notices unlawful; penalty.

810.10 Posted land; removing notices unlawful; penalty.—

(1) It is unlawful for any person to willfully remove, destroy, mutilate, or commit any act designed to remove, mutilate, or reduce the legibility or effectiveness of any posted notice placed by the owner, tenant, lessee, or occupant of legally enclosed or legally posted land pursuant to any law of this state for the purpose of legally enclosing the same.

(2) Any person violating the provisions of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 25246, 1949; s. 893, ch. 71-136; s. 36, ch. 74-383; s. 23, ch. 75-298; s. 187, ch. 91-224; s. 5, ch. 2007-244.

Note.—Former s. 821.071.



810.11 - Placing signs adjacent to highways; penalty.

810.11 Placing signs adjacent to highways; penalty.—

(1) All persons are prohibited from placing, posting, or erecting signs upon land or upon trees upon land adjacent to or adjoining all public highways of the state, without the written consent of the owner of such land, or the written consent of the attorney or agent of such owner.

(2) Every person convicted of a violation of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 13801, 1929; CGL 1936 Supp. 7433(1); s. 892, ch. 71-136; s. 37, ch. 74-383; s. 24, ch. 75-298; s. 188, ch. 91-224.

Note.—Former s. 821.02.



810.115 - Breaking or injuring fences.

810.115 Breaking or injuring fences.—

(1) Whoever willfully and maliciously breaks down, mars, injures, defaces, cuts, or otherwise creates or causes to be created an opening, gap, interruption, or break in any fence, or any part thereof, belonging to or enclosing land not his or her own, or whoever causes to be broken down, marred, injured, defaced, or cut any fence belonging to or enclosing land not his or her own, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A person who commits a second or subsequent offense under this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) If the offender breaks or injures a fence as provided in subsection (1) and the fence or any part thereof is used to contain animals at the time of the offense, the offender commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) The court may require full compensation to the owner of the fence for any and all damages or losses resulting directly or indirectly from the act or commission pursuant to s. 775.089.

History.—s. 1, ch. 78-256; s. 35, ch. 88-381; s. 189, ch. 91-224; s. 5, ch. 93-37; s. 1234, ch. 97-102; s. 1, ch. 2003-50; s. 6, ch. 2007-244.



810.12 - Unauthorized entry on land; prima facie evidence of trespass.

810.12 Unauthorized entry on land; prima facie evidence of trespass.—

(1) The unauthorized entry by any person into or upon any enclosed and posted land shall be prima facie evidence of the intention of such person to commit an act of trespass.

(2) The act of entry upon enclosed and posted land without permission of the owner of said land by any worker, servant, employee, or agent while actually engaged in the performance of his or her work or duties incident to such employment and while under the supervision or direction, or through the procurement, of any other person acting as supervisor, foreman, employer, or principal, or in any other capacity, shall be prima facie evidence of the causing, and of the procurement, of such act by the supervisor, foreman, employer, principal, or other person.

(3) The act committed by any person or persons of taking, transporting, operating, or driving, or the act of permitting or consenting to the taking or transporting of, any machine, tool, motor vehicle, or draft animal into or upon any enclosed and posted land without the permission of the owner of said land by any person who is not the owner of such machine, tool, vehicle, or animal, but with the knowledge or consent of the owner of such machine, tool, vehicle, or animal, or of the person then having the right to possession thereof, shall be prima facie evidence of the intent of such owner of such machine, tool, vehicle, or animal, or of the person then entitled to the possession thereof, to cause or procure an act of trespass.

(4) As used herein, the term “owner of said land” shall include the beneficial owner, lessee, occupant, or other person having any interest in said land under and by virtue of which that person is entitled to possession thereof, and shall also include the agents or authorized employees of such owner.

(5) However, this section shall not apply to any official or employee of the state or a county, municipality, or other governmental agency now authorized by law to enter upon lands or to registered engineers and surveyors and mappers authorized to enter lands pursuant to ss. 471.027 and 472.029. The provisions of this section shall not apply to the trimming or cutting of trees or timber by municipal or private public utilities, or their employees, contractors, or subcontractors, when such trimming is required for the establishment or maintenance of the service furnished by any such utility.

(6) The unlawful dumping by any person of any litter in violation of s. 403.413(4) is prima facie evidence of the intention of such person to commit an act of trespass. If any waste that is dumped in violation of s. 403.413(4) is discovered to contain any article, including, but not limited to, a letter, bill, publication, or other writing that displays the name of a person thereon, addressed to such person or in any other manner indicating that the article last belonged to such person, that discovery raises a mere inference that the person so identified has violated this section. If the court finds that the discovery of the location of the article is corroborated by the existence of an independent fact or circumstance which, standing alone, would constitute evidence sufficient to prove a violation of s. 403.413(4), such person is rebuttably presumed to have violated that section.

History.—s. 4, ch. 76-46; s. 123, ch. 94-119; s. 3, ch. 94-263; s. 1235, ch. 97-102.



810.125 - Injury to certain trespassers on agricultural land; recovery limited.

810.125 Injury to certain trespassers on agricultural land; recovery limited.—A person or organization owning, controlling, or possessing an interest in agricultural real property, or an agent of such person or organization, shall not be held liable for negligence related to such property that results in the death of, injury to, or damage to a person who has engaged or is engaging in conduct on the property that is unlawful under either s. 810.10 or s. 810.115 or unlawful trespassing by such person incident to such conduct on the property.

History.—s. 3, ch. 2007-244.



810.13 - Cave vandalism and related offenses.

810.13 Cave vandalism and related offenses.—

(1) DEFINITIONS.—As used in this act:

(a) “Cave” means any void, cavity, recess, or system of interconnecting passages which naturally occurs beneath the surface of the earth or within a cliff or ledge, including natural subsurface water and drainage systems but not including any mine, tunnel, aqueduct, or other manmade excavation, and which is large enough to permit a person to enter. The word “cave” includes any cavern, natural pit, or sinkhole which is an extension of an entrance to a cave.

(b) “Cave life” means any life form which is indigenous to a cave or to a cave ecosystem.

(c) “Gate” means any structure or device located to limit or prohibit access or entry to a cave.

(d) “Owner” means a person who owns title to land where a cave is located, including a person who holds a leasehold estate in such land; the state or any of its agencies, departments, boards, bureaus, commissions, or authorities; or any county, municipality, or other political subdivision of the state.

(e) “Person” means any individual, partnership, firm, association, trust, corporation, or other legal entity.

(f) “Sinkhole” means a closed topographic depression or basin, generally draining underground, including, but not restricted to, a doline, limesink, or sink.

(g) “Speleogen” means an erosional feature of a cave boundary, including, but not restricted to, anastomoses, scallops, rills, flutes, spongework, or pendants.

(h) “Speleothem” means a natural mineral formation or deposit occurring in a cave, including, but not restricted to, a stalagmite, stalactite, helictite, anthodite, gypsum flower, gypsum needle, angel hair, soda straw, drapery, bacon, cave pearl, popcorn (coral), rimstone dam, column, or flowstone. Speleothems are commonly composed of calcite, epsomite, gypsum, aragonite, celestite, or other similar minerals.

(2) VANDALISM.—It is unlawful for any person, without the prior written permission of the owner, to:

(a) Break, break off, crack, carve upon, write upon, burn, mark upon, remove, or in any manner destroy, disturb, deface, mar, or harm the surfaces of any cave or any natural material which may be found therein, whether attached or broken, including speleothems, speleogens, or sedimentary deposits. This paragraph does not prohibit minimal disturbance or removal for scientific inquiry.

(b) Break, force, tamper with, or otherwise disturb a lock, gate, door, or other obstruction designed to control or prevent access to a cave, even though entrance thereto may not be gained.

(c) Remove, deface, or tamper with a sign stating that a cave is posted or citing provisions of this act.

(3) CAVE LIFE.—It is unlawful to remove, kill, harm, or otherwise disturb any naturally occurring organism within a cave, except for safety or health reasons. The provisions of this subsection do not prohibit minimal disturbance or removal of organisms for scientific inquiry.

(4) POLLUTION AND LITTERING.—It is unlawful to store in a cave any chemical or other material which may be detrimental or hazardous to the cave, to the mineral deposits therein, to the cave life therein, to the waters of the state, or to persons using such cave for any purposes. It is also unlawful to dump, litter, dispose of, or otherwise place any refuse, garbage, dead animal, sewage, trash, or other similar waste materials in a cave. This subsection shall not apply to activity which is regulated pursuant to s. 373.106, regarding the intentional introduction of water into an underground formation, or chapter 377, regarding the injection of fluids into subsurface formations in connection with oil or gas operations.

(5) SALE OF SPELEOTHEMS.—It is unlawful for any person to sell or offer for sale any speleothems in this state or to transport them for sale outside this state.

(6) PENALTIES.—Any person who violates subsection (2), subsection (3), subsection (4), or subsection (5) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 8, 9, 10, 11, 12, 13, ch. 80-356; s. 486, ch. 81-259.



810.14 - Voyeurism prohibited; penalties.

810.14 Voyeurism prohibited; penalties.—

(1) A person commits the offense of voyeurism when he or she, with lewd, lascivious, or indecent intent:

(a) Secretly observes another person when the other person is located in a dwelling, structure, or conveyance and such location provides a reasonable expectation of privacy.

(b) Secretly observes another person’s intimate areas in which the person has a reasonable expectation of privacy, when the other person is located in a public or private dwelling, structure, or conveyance. As used in this paragraph, the term “intimate area” means any portion of a person’s body or undergarments that is covered by clothing and intended to be protected from public view.

(2) A person who violates this section commits a misdemeanor of the first degree for the first violation, punishable as provided in s. 775.082 or s. 775.083.

(3) A person who violates this section and who has been previously convicted or adjudicated delinquent two or more times of any violation of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) For purposes of this section, a person has been previously convicted or adjudicated delinquent of a violation of this section if the violation resulted in a conviction sentenced separately, or an adjudication of delinquency entered separately, prior to the current offense.

History.—s. 2, ch. 98-415; s. 101, ch. 99-3; s. 1, ch. 2006-267; s. 7, ch. 2014-4.



810.145 - Video voyeurism.

810.145 Video voyeurism.—

(1) As used in this section, the term:

(a) “Broadcast” means electronically transmitting a visual image with the intent that it be viewed by another person.

(b) “Imaging device” means any mechanical, digital, or electronic viewing device; still camera; camcorder; motion picture camera; or any other instrument, equipment, or format capable of recording, storing, or transmitting visual images of another person.

(c) “Place and time when a person has a reasonable expectation of privacy” means a place and time when a reasonable person would believe that he or she could fully disrobe in privacy, without being concerned that the person’s undressing was being viewed, recorded, or broadcasted by another, including, but not limited to, the interior of a residential dwelling, bathroom, changing room, fitting room, dressing room, or tanning booth.

(d) “Privately exposing the body” means exposing a sexual organ.

(2) A person commits the offense of video voyeurism if that person:

(a) For his or her own amusement, entertainment, sexual arousal, gratification, or profit, or for the purpose of degrading or abusing another person, intentionally uses or installs an imaging device to secretly view, broadcast, or record a person, without that person’s knowledge and consent, who is dressing, undressing, or privately exposing the body, at a place and time when that person has a reasonable expectation of privacy;

(b) For the amusement, entertainment, sexual arousal, gratification, or profit of another, or on behalf of another, intentionally permits the use or installation of an imaging device to secretly view, broadcast, or record a person, without that person’s knowledge and consent, who is dressing, undressing, or privately exposing the body, at a place and time when that person has a reasonable expectation of privacy; or

(c) For the amusement, entertainment, sexual arousal, gratification, or profit of oneself or another, or on behalf of oneself or another, intentionally uses an imaging device to secretly view, broadcast, or record under or through the clothing being worn by another person, without that person’s knowledge and consent, for the purpose of viewing the body of, or the undergarments worn by, that person.

(3) A person commits the offense of video voyeurism dissemination if that person, knowing or having reason to believe that an image was created in a manner described in this section, intentionally disseminates, distributes, or transfers the image to another person for the purpose of amusement, entertainment, sexual arousal, gratification, or profit, or for the purpose of degrading or abusing another person.

(4) A person commits the offense of commercial video voyeurism dissemination if that person:

(a) Knowing or having reason to believe that an image was created in a manner described in this section, sells the image for consideration to another person; or

(b) Having created the image in a manner described in this section, disseminates, distributes, or transfers the image to another person for that person to sell the image to others.

(5) This section does not apply to any:

(a) Law enforcement agency conducting surveillance for a law enforcement purpose;

(b) Security system when a written notice is conspicuously posted on the premises stating that a video surveillance system has been installed for the purpose of security for the premises;

(c) Video surveillance device that is installed in such a manner that the presence of the device is clearly and immediately obvious; or

(d) Dissemination, distribution, or transfer of images subject to this section by a provider of an electronic communication service as defined in 18 U.S.C. s. 2510(15), or a provider of a remote computing service as defined in 18 U.S.C. s. 2711(2). For purposes of this section, the exceptions to the definition of “electronic communication” set forth in 18 U.S.C. s. 2510(12)(a), (b), (c), and (d) do not apply, but are included within the definition of the term.

(6) Except as provided in subsections (7) and (8):

(a) A person who is under 19 years of age and who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A person who is 19 years of age or older and who violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7) A person who violates this section and who has previously been convicted of or adjudicated delinquent for any violation of this section commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(8)(a) A person who is:

1. Eighteen years of age or older who is responsible for the welfare of a child younger than 16 years of age, regardless of whether the person knows or has reason to know the age of the child, and who commits an offense under this section against that child;

2. Eighteen years of age or older who is employed at a private school as defined in s. 1002.01; a school as defined in s. 1003.01; or a voluntary prekindergarten education program as described in s. 1002.53(3)(a), (b), or (c) and who commits an offense under this section against a student of the private school, school, or voluntary prekindergarten education program; or

3. Twenty-four years of age or older who commits an offense under this section against a child younger than 16 years of age, regardless of whether the person knows or has reason to know the age of the child

commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A person who violates this subsection and who has previously been convicted of or adjudicated delinquent for any violation of this section commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(9) For purposes of this section, a person has previously been convicted of or adjudicated delinquent for a violation of this section if the violation resulted in a conviction that was sentenced separately, or an adjudication of delinquency entered separately, prior to the current offense.

History.—s. 1, ch. 2004-39; s. 1, ch. 2008-188; s. 7, ch. 2012-19; s. 1, ch. 2012-39.






Chapter 812 - THEFT, ROBBERY, AND RELATED CRIMES

812.005 - Short title.

812.005 Short title.—Sections 812.012-812.037 shall be known as the “Florida Anti-Fencing Act.”

History.—s. 2, ch. 77-342.



812.012 - Definitions.

812.012 Definitions.—As used in ss. 812.012-812.037:

(1) “Cargo” means partial or entire shipments, containers, or cartons of property which are contained in or on a trailer, motortruck, aircraft, vessel, warehouse, freight station, freight consolidation facility, or air navigation facility.

(2) “Dealer in property” means any person in the business of buying and selling property.

(3) “Obtains or uses” means any manner of:

(a) Taking or exercising control over property.

(b) Making any unauthorized use, disposition, or transfer of property.

(c) Obtaining property by fraud, willful misrepresentation of a future act, or false promise.

(d)1. Conduct previously known as stealing; larceny; purloining; abstracting; embezzlement; misapplication; misappropriation; conversion; or obtaining money or property by false pretenses, fraud, or deception; or

2. Other conduct similar in nature.

(4) “Property” means anything of value, and includes:

(a) Real property, including things growing on, affixed to, and found in land.

(b) Tangible or intangible personal property, including rights, privileges, interests, and claims.

(c) Services.

(5) “Property of another” means property in which a person has an interest upon which another person is not privileged to infringe without consent, whether or not the other person also has an interest in the property.

(6) “Services” means anything of value resulting from a person’s physical or mental labor or skill, or from the use, possession, or presence of property, and includes:

(a) Repairs or improvements to property.

(b) Professional services.

(c) Private, public, or government communication, transportation, power, water, or sanitation services.

(d) Lodging accommodations.

(e) Admissions to places of exhibition or entertainment.

(7) “Stolen property” means property that has been the subject of any criminally wrongful taking.

(8) “Traffic” means:

(a) To sell, transfer, distribute, dispense, or otherwise dispose of property.

(b) To buy, receive, possess, obtain control of, or use property with the intent to sell, transfer, distribute, dispense, or otherwise dispose of such property.

(9) “Enterprise” means any individual, sole proprietorship, partnership, corporation, business trust, union chartered under the laws of this state, or other legal entity, or any unchartered union, association, or group of individuals associated in fact although not a legal entity.

(10) “Value” means value determined according to any of the following:

(a)1. Value means the market value of the property at the time and place of the offense or, if such cannot be satisfactorily ascertained, the cost of replacement of the property within a reasonable time after the offense.

2. The value of a written instrument that does not have a readily ascertainable market value, in the case of an instrument such as a check, draft, or promissory note, is the amount due or collectible or is, in the case of any other instrument which creates, releases, discharges, or otherwise affects any valuable legal right, privilege, or obligation, the greatest amount of economic loss that the owner of the instrument might reasonably suffer by virtue of the loss of the instrument.

3. The value of a trade secret that does not have a readily ascertainable market value is any reasonable value representing the damage to the owner, suffered by reason of losing an advantage over those who do not know of or use the trade secret.

(b) If the value of property cannot be ascertained, the trier of fact may find the value to be not less than a certain amount; if no such minimum value can be ascertained, the value is an amount less than $100.

(c) Amounts of value of separate properties involved in thefts committed pursuant to one scheme or course of conduct, whether the thefts are from the same person or from several persons, may be aggregated in determining the grade of the offense.

History.—s. 3, ch. 77-342; s. 292, ch. 79-400; s. 1, ch. 81-85; s. 1, ch. 2001-115.



812.014 - Theft.

812.014 Theft.—

(1) A person commits theft if he or she knowingly obtains or uses, or endeavors to obtain or to use, the property of another with intent to, either temporarily or permanently:

(a) Deprive the other person of a right to the property or a benefit from the property.

(b) Appropriate the property to his or her own use or to the use of any person not entitled to the use of the property.

(2)(a)1. If the property stolen is valued at $100,000 or more or is a semitrailer that was deployed by a law enforcement officer; or

2. If the property stolen is cargo valued at $50,000 or more that has entered the stream of interstate or intrastate commerce from the shipper’s loading platform to the consignee’s receiving dock; or

3. If the offender commits any grand theft and:

a. In the course of committing the offense the offender uses a motor vehicle as an instrumentality, other than merely as a getaway vehicle, to assist in committing the offense and thereby damages the real property of another; or

b. In the course of committing the offense the offender causes damage to the real or personal property of another in excess of $1,000,

the offender commits grand theft in the first degree, punishable as a felony of the first degree, as provided in s. 775.082, s. 775.083, or s. 775.084.

(b)1. If the property stolen is valued at $20,000 or more, but less than $100,000;

2. The property stolen is cargo valued at less than $50,000 that has entered the stream of interstate or intrastate commerce from the shipper’s loading platform to the consignee’s receiving dock;

3. The property stolen is emergency medical equipment, valued at $300 or more, that is taken from a facility licensed under chapter 395 or from an aircraft or vehicle permitted under chapter 401; or

4. The property stolen is law enforcement equipment, valued at $300 or more, that is taken from an authorized emergency vehicle, as defined in s. 316.003,

the offender commits grand theft in the second degree, punishable as a felony of the second degree, as provided in s. 775.082, s. 775.083, or s. 775.084. Emergency medical equipment means mechanical or electronic apparatus used to provide emergency services and care as defined in s. 395.002(9) or to treat medical emergencies. Law enforcement equipment means any property, device, or apparatus used by any law enforcement officer as defined in s. 943.10 in the officer’s official business. However, if the property is stolen within a county that is subject to a state of emergency declared by the Governor under chapter 252, the theft is committed after the declaration of emergency is made, and the perpetration of the theft is facilitated by conditions arising from the emergency, the theft is a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. As used in this paragraph, the term “conditions arising from the emergency” means civil unrest, power outages, curfews, voluntary or mandatory evacuations, or a reduction in the presence of or response time for first responders or homeland security personnel. For purposes of sentencing under chapter 921, a felony offense that is reclassified under this paragraph is ranked one level above the ranking under s. 921.0022 or s. 921.0023 of the offense committed.

(c) It is grand theft of the third degree and a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the property stolen is:

1. Valued at $300 or more, but less than $5,000.

2. Valued at $5,000 or more, but less than $10,000.

3. Valued at $10,000 or more, but less than $20,000.

4. A will, codicil, or other testamentary instrument.

5. A firearm.

6. A motor vehicle, except as provided in paragraph (a).

7. Any commercially farmed animal, including any animal of the equine, bovine, or swine class or other grazing animal; a bee colony of a registered beekeeper; and aquaculture species raised at a certified aquaculture facility. If the property stolen is aquaculture species raised at a certified aquaculture facility, then a $10,000 fine shall be imposed.

8. Any fire extinguisher.

9. Any amount of citrus fruit consisting of 2,000 or more individual pieces of fruit.

10. Taken from a designated construction site identified by the posting of a sign as provided for in s. 810.09(2)(d).

11. Any stop sign.

12. Anhydrous ammonia.

13. Any amount of a controlled substance as defined in s. 893.02. Notwithstanding any other law, separate judgments and sentences for theft of a controlled substance under this subparagraph and for any applicable possession of controlled substance offense under s. 893.13 or trafficking in controlled substance offense under s. 893.135 may be imposed when all such offenses involve the same amount or amounts of a controlled substance.

However, if the property is stolen within a county that is subject to a state of emergency declared by the Governor under chapter 252, the property is stolen after the declaration of emergency is made, and the perpetration of the theft is facilitated by conditions arising from the emergency, the offender commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the property is valued at $5,000 or more, but less than $10,000, as provided under subparagraph 2., or if the property is valued at $10,000 or more, but less than $20,000, as provided under subparagraph 3. As used in this paragraph, the term “conditions arising from the emergency” means civil unrest, power outages, curfews, voluntary or mandatory evacuations, or a reduction in the presence of or the response time for first responders or homeland security personnel. For purposes of sentencing under chapter 921, a felony offense that is reclassified under this paragraph is ranked one level above the ranking under s. 921.0022 or s. 921.0023 of the offense committed.

(d) It is grand theft of the third degree and a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the property stolen is valued at $100 or more, but less than $300, and is taken from a dwelling as defined in s. 810.011(2) or from the unenclosed curtilage of a dwelling pursuant to s. 810.09(1).

(e) Except as provided in paragraph (d), if the property stolen is valued at $100 or more, but less than $300, the offender commits petit theft of the first degree, punishable as a misdemeanor of the first degree, as provided in s. 775.082 or s. 775.083.

(3)(a) Theft of any property not specified in subsection (2) is petit theft of the second degree and a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and as provided in subsection (5), as applicable.

(b) A person who commits petit theft and who has previously been convicted of any theft commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) A person who commits petit theft and who has previously been convicted two or more times of any theft commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(d)1. Every judgment of guilty or not guilty of a petit theft shall be in writing, signed by the judge, and recorded by the clerk of the circuit court. The judge shall cause to be affixed to every such written judgment of guilty of petit theft, in open court and in the presence of such judge, the fingerprints of the defendant against whom such judgment is rendered. Such fingerprints shall be affixed beneath the judge’s signature to such judgment. Beneath such fingerprints shall be appended a certificate to the following effect:

“I hereby certify that the above and foregoing fingerprints on this judgment are the fingerprints of the defendant,  , and that they were placed thereon by said defendant in my presence, in open court, this the   day of  ,   (year)  .”

Such certificate shall be signed by the judge, whose signature thereto shall be followed by the word “Judge.”

2. Any such written judgment of guilty of a petit theft, or a certified copy thereof, is admissible in evidence in the courts of this state as prima facie evidence that the fingerprints appearing thereon and certified by the judge are the fingerprints of the defendant against whom such judgment of guilty of a petit theft was rendered.

(4) Failure to comply with the terms of a lease when the lease is for a term of 1 year or longer shall not constitute a violation of this section unless demand for the return of the property leased has been made in writing and the lessee has failed to return the property within 7 days of his or her receipt of the demand for return of the property. A demand mailed by certified or registered mail, evidenced by return receipt, to the last known address of the lessee shall be deemed sufficient and equivalent to the demand having been received by the lessee, whether such demand shall be returned undelivered or not.

(5)(a) No person shall drive a motor vehicle so as to cause it to leave the premises of an establishment at which gasoline offered for retail sale was dispensed into the fuel tank of such motor vehicle unless the payment of authorized charge for the gasoline dispensed has been made.

(b) In addition to the penalties prescribed in paragraph (3)(a), every judgment of guilty of a petit theft for property described in this subsection shall provide for the suspension of the convicted person’s driver license. The court shall forward the driver license to the Department of Highway Safety and Motor Vehicles in accordance with s. 322.25.

1. The first suspension of a driver license under this subsection shall be for a period of up to 6 months.

2. The second or subsequent suspension of a driver license under this subsection shall be for a period of 1 year.

(6) A person who individually, or in concert with one or more other persons, coordinates the activities of one or more persons in committing theft under this section where the stolen property has a value in excess of $3,000 commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 77-342; s. 1, ch. 78-348; s. 1, ch. 79-124; s. 1, ch. 80-389; s. 1, ch. 82-164; s. 1, ch. 86-161; s. 1, ch. 87-376; s. 1, ch. 88-312; s. 8, ch. 90-92; s. 1, ch. 92-79; s. 9, ch. 95-184; s. 30, ch. 96-247; s. 3, ch. 96-260; s. 49, ch. 96-388; s. 1819, ch. 97-102; s. 102, ch. 99-3; s. 36, ch. 99-6; ss. 67, 79, ch. 99-248; s. 2, ch. 2001-115; s. 1, ch. 2003-15; s. 2, ch. 2004-341; s. 1, ch. 2006-51; s. 2, ch. 2007-115; s. 1, ch. 2007-177; s. 206, ch. 2007-230; s. 22, ch. 2011-141; s. 62, ch. 2011-206; s. 41, ch. 2016-105; s. 29, ch. 2016-145.



812.0145 - Theft from persons 65 years of age or older; reclassification of offenses.

812.0145 Theft from persons 65 years of age or older; reclassification of offenses.—

(1) A person who is convicted of theft of more than $1,000 from a person 65 years of age or older shall be ordered by the sentencing judge to make restitution to the victim of such offense and to perform up to 500 hours of community service work. Restitution and community service work shall be in addition to any fine or sentence which may be imposed and shall not be in lieu thereof.

(2) Whenever a person is charged with committing theft from a person 65 years of age or older, when he or she knows or has reason to believe that the victim was 65 years of age or older, the offense for which the person is charged shall be reclassified as follows:

(a) If the funds, assets, or property involved in the theft from a person 65 years of age or older is valued at $50,000 or more, the offender commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the funds, assets, or property involved in the theft from a person 65 years of age or older is valued at $10,000 or more, but less than $50,000, the offender commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If the funds, assets, or property involved in the theft from a person 65 years of age or older is valued at $300 or more, but less than $10,000, the offender commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 2002-162.



812.0147 - Unlawful possession or use of a fifth wheel.

812.0147 Unlawful possession or use of a fifth wheel.—

(1) A person may not modify, alter, attempt to alter, and if altered, sell, possess, offer for sale, move, or cause to be moved onto the highways of this state a device known as a fifth wheel with the intent to use the fifth wheel to commit or attempt to commit theft. As used in this section, the term “fifth wheel” applies only to a fifth wheel on a commercial motor vehicle.

(2) Any person who violates subsection (1) commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 2006-51.



812.015 - Retail and farm theft; transit fare evasion; mandatory fine; alternative punishment; detention and arrest; exemption from liability for false arrest; resisting arrest; penalties.

812.015 Retail and farm theft; transit fare evasion; mandatory fine; alternative punishment; detention and arrest; exemption from liability for false arrest; resisting arrest; penalties.—

(1) As used in this section:

(a) “Merchandise” means any personal property, capable of manual delivery, displayed, held, or offered for retail sale by a merchant.

(b) “Merchant” means an owner or operator, or the agent, consignee, employee, lessee, or officer of an owner or operator, of any premises or apparatus used for retail purchase or sale of any merchandise.

(c) “Value of merchandise” means the sale price of the merchandise at the time it was stolen or otherwise removed, depriving the owner of her or his lawful right to ownership and sale of said item.

(d) “Retail theft” means the taking possession of or carrying away of merchandise, property, money, or negotiable documents; altering or removing a label, universal product code, or price tag; transferring merchandise from one container to another; or removing a shopping cart, with intent to deprive the merchant of possession, use, benefit, or full retail value.

(e) “Farm produce” means livestock or any item grown, produced, or manufactured by a person owning, renting, or leasing land for the purpose of growing, producing, or manufacturing items for sale or personal use, either part time or full time.

(f) “Farmer” means a person who is engaging in the growing or producing of farm produce, milk products, honey, eggs, or meat, either part time or full time, for personal consumption or for sale and who is the owner or lessee of the land or a person designated in writing by the owner or lessee to act as her or his agent. No person defined as a farm labor contractor pursuant to s. 450.28 shall be designated to act as an agent for purposes of this section.

(g) “Farm theft” means the unlawful taking possession of any items that are grown or produced on land owned, rented, or leased by another person. The term includes the unlawful taking possession of equipment and associated materials used to grow or produce farm products as defined in s. 823.14(3)(c).

(h) “Antishoplifting or inventory control device” means a mechanism or other device designed and operated for the purpose of detecting the removal from a mercantile establishment or similar enclosure, or from a protected area within such an enclosure, of specially marked or tagged merchandise. The term includes any electronic or digital imaging or any video recording or other film used for security purposes and the cash register tape or other record made of the register receipt.

(i) “Antishoplifting or inventory control device countermeasure” means any item or device which is designed, manufactured, modified, or altered to defeat any antishoplifting or inventory control device.

(j) “Transit fare evasion” means the unlawful refusal to pay the appropriate fare for transportation upon a mass transit vehicle, or to evade the payment of such fare, or to enter any mass transit vehicle or facility by any door, passageway, or gate, except as provided for the entry of fare-paying passengers, and shall constitute petit theft as proscribed by this chapter.

(k) “Mass transit vehicle” means buses, rail cars, or fixed-guideway mover systems operated by, or under contract to, state agencies, political subdivisions of the state, or municipalities for the transportation of fare-paying passengers.

(l) “Transit agency” means any state agency, political subdivision of the state, or municipality which operates mass transit vehicles.

(m) “Trespass” means the violation as described in s. 810.08.

(2) Upon a second or subsequent conviction for petit theft from a merchant, farmer, or transit agency, the offender shall be punished as provided in s. 812.014(3), except that the court shall impose a fine of not less than $50 or more than $1,000. However, in lieu of such fine, the court may require the offender to perform public services designated by the court. In no event shall any such offender be required to perform fewer than the number of hours of public service necessary to satisfy the fine assessed by the court, as provided by this subsection, at the minimum wage prevailing in the state at the time of sentencing.

(3)(a) A law enforcement officer, a merchant, a farmer, or a transit agency’s employee or agent, who has probable cause to believe that a retail theft, farm theft, a transit fare evasion, or trespass, or unlawful use or attempted use of any antishoplifting or inventory control device countermeasure, has been committed by a person and, in the case of retail or farm theft, that the property can be recovered by taking the offender into custody may, for the purpose of attempting to effect such recovery or for prosecution, take the offender into custody and detain the offender in a reasonable manner for a reasonable length of time. In the case of a farmer, taking into custody shall be effectuated only on property owned or leased by the farmer. In the event the merchant, merchant’s employee, farmer, or a transit agency’s employee or agent takes the person into custody, a law enforcement officer shall be called to the scene immediately after the person has been taken into custody.

(b) The activation of an antishoplifting or inventory control device as a result of a person exiting an establishment or a protected area within an establishment shall constitute reasonable cause for the detention of the person so exiting by the owner or operator of the establishment or by an agent or employee of the owner or operator, provided sufficient notice has been posted to advise the patrons that such a device is being utilized. Each such detention shall be made only in a reasonable manner and only for a reasonable period of time sufficient for any inquiry into the circumstances surrounding the activation of the device.

(c) The taking into custody and detention by a law enforcement officer, merchant, merchant’s employee, farmer, or a transit agency’s employee or agent, if done in compliance with all the requirements of this subsection, shall not render such law enforcement officer, merchant, merchant’s employee, farmer, or a transit agency’s employee or agent, criminally or civilly liable for false arrest, false imprisonment, or unlawful detention.

(4) Any law enforcement officer may arrest, either on or off the premises and without warrant, any person the officer has probable cause to believe unlawfully possesses, or is unlawfully using or attempting to use or has used or attempted to use, any antishoplifting or inventory control device countermeasure or has committed theft in a retail or wholesale establishment or on commercial or private farm lands of a farmer or transit fare evasion or trespass.

(5)(a) A merchant, merchant’s employee, farmer, or a transit agency’s employee or agent who takes a person into custody, as provided in subsection (3), or who causes an arrest, as provided in subsection (4), of a person for retail theft, farm theft, transit fare evasion, or trespass shall not be criminally or civilly liable for false arrest or false imprisonment when the merchant, merchant’s employee, farmer, or a transit agency’s employee or agent has probable cause to believe that the person committed retail theft, farm theft, transit fare evasion, or trespass.

(b) If a merchant or merchant’s employee takes a person into custody as provided in this section, or acts as a witness with respect to any person taken into custody as provided in this section, the merchant or merchant’s employee may provide his or her business address rather than home address to any investigating law enforcement officer.

(6) An individual who, while committing or after committing theft of property, transit fare evasion, or trespass, resists the reasonable effort of a law enforcement officer, merchant, merchant’s employee, farmer, or a transit agency’s employee or agent to recover the property or cause the individual to pay the proper transit fare or vacate the transit facility which the law enforcement officer, merchant, merchant’s employee, farmer, or a transit agency’s employee or agent had probable cause to believe the individual had concealed or removed from its place of display or elsewhere or perpetrated a transit fare evasion or trespass commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, unless the individual did not know, or did not have reason to know, that the person seeking to recover the property was a law enforcement officer, merchant, merchant’s employee, farmer, or a transit agency’s employee or agent. For purposes of this section the charge of theft and the charge of resisting may be tried concurrently.

(7) It is unlawful to possess, or use or attempt to use, any antishoplifting or inventory control device countermeasure within any premises used for the retail purchase or sale of any merchandise. Any person who possesses any antishoplifting or inventory control device countermeasure within any premises used for the retail purchase or sale of any merchandise commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Any person who uses or attempts to use any antishoplifting or inventory control device countermeasure within any premises used for the retail purchase or sale of any merchandise commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(8) Except as provided in subsection (9), a person who commits retail theft commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the property stolen is valued at $300 or more, and the person:

(a) Individually, or in concert with one or more other persons, coordinates the activities of one or more individuals in committing the offense, in which case the amount of each individual theft is aggregated to determine the value of the property stolen;

(b) Commits theft from more than one location within a 48-hour period, in which case the amount of each individual theft is aggregated to determine the value of the property stolen;

(c) Acts in concert with one or more other individuals within one or more establishments to distract the merchant, merchant’s employee, or law enforcement officer in order to carry out the offense, or acts in other ways to coordinate efforts to carry out the offense; or

(d) Commits the offense through the purchase of merchandise in a package or box that contains merchandise other than, or in addition to, the merchandise purported to be contained in the package or box.

(9) A person commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the person:

(a) Violates subsection (8) and has previously been convicted of a violation of subsection (8); or

(b) Individually, or in concert with one or more other persons, coordinates the activities of one or more persons in committing the offense of retail theft where the stolen property has a value in excess of $3,000.

History.—s. 2, ch. 78-348; s. 177, ch. 79-164; s. 1, ch. 80-379; s. 1, ch. 81-108; s. 1, ch. 81-163; s. 165, ch. 83-216; s. 2, ch. 86-161; s. 1, ch. 88-325; s. 40, ch. 91-110; s. 190, ch. 91-224; s. 2, ch. 92-79; s. 11, ch. 95-184; s. 1, ch. 96-366; s. 1820, ch. 97-102; s. 33, ch. 97-280; s. 3, ch. 2001-115; s. 2, ch. 2007-177; s. 63, ch. 2011-206; s. 18, ch. 2012-83.



812.0155 - Suspension of driver license following an adjudication of guilt for theft.

812.0155 Suspension of driver license following an adjudication of guilt for theft.—

(1) Except as provided in subsections (2) and (3), the court may order the suspension of the driver license of each person adjudicated guilty of any misdemeanor violation of s. 812.014 or s. 812.015, regardless of the value of the property stolen. Upon ordering the suspension of the driver license of the person adjudicated guilty, the court shall forward the driver license of the person adjudicated guilty to the Department of Highway Safety and Motor Vehicles in accordance with s. 322.25.

(a) The first suspension of a driver license under this subsection shall be for a period of up to 6 months.

(b) A second or subsequent suspension of a driver license under this subsection shall be for 1 year.

(2) The court may revoke, suspend, or withhold issuance of a driver license of a person less than 18 years of age who violates s. 812.014 or s. 812.015 as an alternative to sentencing the person to:

(a) Probation as defined in s. 985.03 or commitment to the Department of Juvenile Justice, if the person is adjudicated delinquent for such violation and has not previously been convicted of or adjudicated delinquent for any criminal offense, regardless of whether adjudication was withheld.

(b) Probation as defined in s. 985.03, commitment to the Department of Juvenile Justice, probation as defined in chapter 948, community control, or incarceration, if the person is convicted as an adult of such violation and has not previously been convicted of or adjudicated delinquent for any criminal offense, regardless of whether adjudication was withheld.

(3) As used in this subsection, the term “department” means the Department of Highway Safety and Motor Vehicles. A court that revokes, suspends, or withholds issuance of a driver license under subsection (2) shall:

(a) If the person is eligible by reason of age for a driver license or driving privilege, direct the department to revoke or withhold issuance of the person’s driver license or driving privilege for not less than 6 months and not more than 1 year;

(b) If the person’s driver license is under suspension or revocation for any reason, direct the department to extend the period of suspension or revocation by not less than 6 months and not more than 1 year; or

(c) If the person is ineligible by reason of age for a driver license or driving privilege, direct the department to withhold issuance of the person’s driver license or driving privilege for not less than 6 months and not more than 1 year after the date on which the person would otherwise become eligible.

(4) Subsections (2) and (3) do not preclude the court from imposing any sanction specified or not specified in subsection (2) or subsection (3).

(5) A court that suspends the driver license of a person pursuant to subsection (1) may direct the Department of Highway Safety and Motor Vehicles to issue the person a license for driving privilege restricted to business purposes only, as defined in s. 322.271, if he or she is otherwise qualified.

History.—s. 4, ch. 2001-115; s. 34, ch. 2004-373; s. 43, ch. 2014-216.



812.016 - Possession of altered property.

812.016 Possession of altered property.—Any dealer in property who knew or should have known that the identifying features, such as serial numbers and permanently affixed labels, of property in his or her possession had been removed or altered without the consent of the manufacturer, shall be guilty of a misdemeanor of the first degree, punishable as defined in ss. 775.082 and 775.083.

History.—s. 6, ch. 77-342; s. 1236, ch. 97-102.



812.017 - Use of a fraudulently obtained or false receipt.

812.017 Use of a fraudulently obtained or false receipt.—

(1) Any person who requests a refund of merchandise, money, or any other thing of value through the use of a fraudulently obtained receipt or false receipt commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who obtains merchandise, money, or any other thing of value through the use of a fraudulently obtained receipt or false receipt commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 5, ch. 2001-115.



812.019 - Dealing in stolen property.

812.019 Dealing in stolen property.—

(1) Any person who traffics in, or endeavors to traffic in, property that he or she knows or should know was stolen shall be guilty of a felony of the second degree, punishable as provided in ss. 775.082, 775.083, and 775.084.

(2) Any person who initiates, organizes, plans, finances, directs, manages, or supervises the theft of property and traffics in such stolen property shall be guilty of a felony of the first degree, punishable as provided in ss. 775.082, 775.083, and 775.084.

History.—s. 7, ch. 77-342; s. 1237, ch. 97-102.



812.0191 - Dealing in property paid for in whole or in part by the Medicaid program.

812.0191 Dealing in property paid for in whole or in part by the Medicaid program.—

(1) As used in this section, the term:

(a) “Property paid for in whole or in part by the Medicaid program” means any devices, goods, services, drugs, or any other property furnished or intended to be furnished to a recipient of benefits under the Medicaid program.

(b) “Value” means the amount billed to Medicaid for the property dispensed or the market value of the devices, goods, services, or drugs at the time and place of the offense. If the market value cannot be determined, the term means the replacement cost of the devices, goods, services, or drugs within a reasonable time after the offense.

(2) Any person who traffics in, or endeavors to traffic in, property that he or she knows or should have known was paid for in whole or in part by the Medicaid program commits a felony.

(a) If the value of the property involved is less than $20,000, the crime is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the value of the property involved is $20,000 or more but less than $100,000, the crime is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If the value of the property involved is $100,000 or more, the crime is a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

The value of individual items of the devices, goods, services, drugs, or other property involved in distinct transactions committed during a single scheme or course of conduct, whether involving a single person or several persons, may be aggregated when determining the punishment for the offense.

(3) Any person who knowingly initiates, organizes, plans, finances, directs, manages, or supervises the obtaining of property paid for in whole or in part by the Medicaid program and who traffics in, or endeavors to traffic in, such property commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 12, ch. 2004-344.



812.0195 - Dealing in stolen property by use of the Internet.

812.0195 Dealing in stolen property by use of the Internet.—Any person in this state who uses the Internet to sell or offer for sale any merchandise or other property that the person knows, or has reasonable cause to believe, is stolen commits:

(1) A misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, if the value of the property is less than $300; or

(2) A felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the value of the property is $300 or more.

History.—s. 6, ch. 2001-115.



812.022 - Evidence of theft or dealing in stolen property.

812.022 Evidence of theft or dealing in stolen property.—

(1) Proof that a person presented false identification, or identification not current with respect to name, address, place of employment, or other material aspects, in connection with the leasing of personal property, or failed to return leased property within 72 hours of the termination of the leasing agreement, unless satisfactorily explained, gives rise to an inference that such property was obtained or is now used with intent to commit theft.

(2) Except as provided in subsection (5), proof of possession of property recently stolen, unless satisfactorily explained, gives rise to an inference that the person in possession of the property knew or should have known that the property had been stolen.

(3) Proof of the purchase or sale of stolen property at a price substantially below the fair market value, unless satisfactorily explained, gives rise to an inference that the person buying or selling the property knew or should have known that the property had been stolen.

(4) Proof of the purchase or sale of stolen property by a dealer in property, out of the regular course of business or without the usual indicia of ownership other than mere possession, unless satisfactorily explained, gives rise to an inference that the person buying or selling the property knew or should have known that it had been stolen.

(5) Proof that a dealer who regularly deals in used property possesses stolen property upon which a name and phone number of a person other than the offeror of the property are conspicuously displayed gives rise to an inference that the dealer possessing the property knew or should have known that the property was stolen.

(a) If the name and phone number are for a business that rents property, the dealer avoids the inference by contacting such business, prior to accepting the property, to verify that the property was not stolen from such business. If the name and phone number are not for a business that rents property, the dealer avoids the inference by contacting the local law enforcement agency in the jurisdiction where the dealer is located, prior to accepting the property, to verify that the property has not been reported stolen. An accurate written record, which contains the number called, the date and time of such call, and the name and place of employment of the person who verified that the property was not stolen, is sufficient evidence to avoid the inference pursuant to this subsection.

(b) This subsection does not apply to:

1. Persons, entities, or transactions exempt from chapter 538.

2. Used sports equipment that does not contain a serial number, printed or recorded materials, computer software, or videos or video games.

3. A dealer who implements, in a continuous and consistent manner, a program for identification and return of stolen property that meets the following criteria:

a. When a dealer is offered property for pawn or purchase that contains conspicuous identifying information that includes a name and phone number, or a dealer is offered property for pawn or purchase that contains ownership information that is affixed to the property pursuant to a written agreement with a business entity or group of associated business entities, the dealer will promptly contact the individual or company whose name is affixed to the property by phone to confirm that the property has not been stolen. If the individual or business contacted indicates that the property has been stolen, the dealer shall not accept the property.

b. If the dealer is unable to verify whether the property is stolen from the individual or business, and if the dealer accepts the property that is later determined to have been stolen, the dealer will voluntarily return the property at no cost and without the necessity of a replevin action, if the property owner files the appropriate theft reports with law enforcement and enters into an agreement with the dealer to actively participate in the prosecution of the person or persons who perpetrated the crime.

c. If a dealer is required by law to complete and submit a transaction form to law enforcement, the dealer shall include all conspicuously displayed ownership information on the transaction form.

(6) Proof that a person was in possession of a stolen motor vehicle and that the ignition mechanism of the motor vehicle had been bypassed or the steering wheel locking mechanism had been broken or bypassed, unless satisfactorily explained, gives rise to an inference that the person in possession of the stolen motor vehicle knew or should have known that the motor vehicle had been stolen.

History.—s. 8, ch. 77-342; s. 1, ch. 2004-341; s. 1, ch. 2006-107.



812.025 - Charging theft and dealing in stolen property.

812.025 Charging theft and dealing in stolen property.—Notwithstanding any other provision of law, a single indictment or information may, under proper circumstances, charge theft and dealing in stolen property in connection with one scheme or course of conduct in separate counts that may be consolidated for trial, but the trier of fact may return a guilty verdict on one or the other, but not both, of the counts.

History.—s. 9, ch. 77-342.



812.028 - Defenses precluded.

812.028 Defenses precluded.—It shall not constitute a defense to a prosecution for any violation of the provisions of ss. 812.012-812.037 that:

(1) Any stratagem or deception, including the use of an undercover operative or law enforcement officer, was employed.

(2) A facility or an opportunity to engage in conduct in violation of any provision of this act was provided.

(3) Property that was not stolen was offered for sale as stolen property.

(4) A law enforcement officer solicited a person predisposed to engage in conduct in violation of any provision of ss. 812.012-812.037 in order to gain evidence against that person, provided such solicitation would not induce an ordinary law-abiding person to violate any provision of ss. 812.012-812.037.

History.—s. 10, ch. 77-342.



812.032 - Supplemental fine.

812.032 Supplemental fine.—In addition to any other fine authorized by law, a person found guilty of violating any provision of ss. 812.012-812.037, who has thereby derived anything of value, or who has caused personal injury, property damage, or other loss, may, upon motion of the state attorney, be sentenced to pay a fine that does not exceed twice the gross value gained or twice the gross loss caused, whichever is greater, plus the cost of investigation and prosecution. The court shall hold a hearing to determine the amount of the fine to be imposed under this section.

History.—s. 11, ch. 77-342.



812.035 - Civil remedies; limitation on civil and criminal actions.

812.035 Civil remedies; limitation on civil and criminal actions.—

(1) Any circuit court may, after making due provisions for the rights of innocent persons, enjoin violations of the provisions of ss. 812.012-812.037 or s. 812.081 by issuing appropriate orders and judgments, including, but not limited to:

(a) Ordering any defendant to divest himself or herself of any interest in any enterprise, including real estate.

(b) Imposing reasonable restrictions upon the future activities or investments of any defendant, including, but not limited to, prohibiting any defendant from engaging in the same type of endeavor as the enterprise in which he or she was engaged in violation of the provisions of ss. 812.012-812.037 or s. 812.081.

(c) Ordering the dissolution or reorganization of any enterprise.

(d) Ordering the suspension or revocation of any license, permit, or prior approval granted to any enterprise by any department or agency of the state.

(e) Ordering the forfeiture of the charter of a corporation organized under the laws of the state or the revocation of a certificate authorizing a foreign corporation to conduct business within the state, upon finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct in violation of ss. 812.012-812.037 or s. 812.081 and that, for the prevention of future criminal activity, the public interest requires the charter of the corporation forfeited and the corporation dissolved or the certificate revoked.

(2) All property, real or personal, including money, used in the course of, intended for use in the course of, derived from, or realized through conduct in violation of a provision of ss. 812.012-812.037 or s. 812.081 is subject to civil forfeiture to the state. The state shall dispose of all forfeited property as soon as commercially feasible. If property is not exercisable or transferable for value by the state, it shall expire. All forfeitures or dispositions under this section shall be made with due provision for the rights of innocent persons.

(3) Property subject to forfeiture under this section may be seized by a law enforcement officer upon court process. Seizure without process may be made if:

(a) The seizure is incident to a lawful arrest or search or an inspection under an administrative inspection warrant.

(b) The property subject to seizure has been the subject of a prior judgment in favor of the state in a forfeiture proceeding based upon this section.

(c) The law enforcement officer has probable cause to believe that the property is directly or indirectly dangerous to the public health or safety.

(d) The law enforcement officer has probable cause to believe that the property is otherwise subject to forfeiture under this section.

(4) In the event of a seizure under subsection (3), a forfeiture proceeding shall be instituted promptly. When property is seized under this section, pending forfeiture and final disposition, the law enforcement officer may:

(a) Place the property under seal.

(b) Remove the property to a place designated by the court.

(c) Require another agency authorized by law to take custody of the property and remove it to an appropriate location.

(5) The Department of Legal Affairs, any state attorney, or any state agency having jurisdiction over conduct in violation of a provision of ss. 812.012-812.037 or s. 812.081 may institute civil proceedings under this section. In any action brought under this section, the circuit court shall proceed as soon as practicable to the hearing and determination. Pending final determination, the circuit court may at any time enter such injunctions, prohibitions, or restraining orders, or take such actions, including the acceptance of satisfactory performance bonds, as the court may deem proper.

(6) Any aggrieved person may institute a proceeding under subsection (1). In such proceeding, relief shall be granted in conformity with the principles that govern the granting of injunctive relief from threatened loss or damage in other civil cases, except that no showing of special or irreparable damage to the person shall have to be made. Upon the execution of proper bond against damages for an injunction improvidently granted and a showing of immediate danger of significant loss or damage, a temporary restraining order and a preliminary injunction may be issued in any such action before a final determination on the merits.

(7) The state, including any of its agencies, instrumentalities, subdivisions, or municipalities, if it proves by clear and convincing evidence that it has been injured in any fashion by reason of any violation of the provisions of ss. 812.012-812.037 or s. 812.081, has a cause of action for threefold the actual damages sustained and, in any such action, is entitled to minimum damages in the amount of $200 and shall also recover court costs and reasonable attorney’s fees in the trial and appellate courts. In no event shall punitive damages be awarded under this section. The defendant shall be entitled to recover reasonable attorney’s fees and court costs in the trial and appellate courts upon a finding that the claimant raised a claim which was without substantial fact or legal support.

(8) A final judgment or decree rendered in favor of the state in any criminal proceeding under ss. 812.012-812.037 or s. 812.081 shall estop the defendant in any subsequent civil action or proceeding as to all matters as to which such judgment or decree would be an estoppel as between the parties.

(9) The Department of Legal Affairs may, upon timely application, intervene in any civil action or proceeding brought under subsection (6) or subsection (7) if he or she certifies that, in his or her opinion, the action or proceeding is of general public importance. In such action or proceeding, the state shall be entitled to the same relief as if the Department of Legal Affairs had instituted this action or proceeding.

(10) Notwithstanding any other provision of law, a criminal or civil action or proceeding under ss. 812.012-812.037 or s. 812.081 may be commenced at any time within 5 years after the cause of action accrues; however, in a criminal proceeding under ss. 812.012-812.037 or s. 812.081, the period of limitation does not run during any time when the defendant is continuously absent from the state or is without a reasonably ascertainable place of abode or work within the state, but in no case shall this extend the period of limitation otherwise applicable by more than 1 year. If a criminal prosecution or civil action or other proceeding is brought, or intervened in, to punish, prevent, or restrain any violation of the provisions of ss. 812.012-812.037 or s. 812.081, the running of the period of limitations prescribed by this section with respect to any cause of action arising under subsection (6) or subsection (7) which is based in whole or in part upon any matter complained of in any such prosecution, action, or proceeding shall be suspended during the pendency of such prosecution, action, or proceeding and for 2 years following its termination.

(11) The application of one civil remedy under any provision of ss. 812.012-812.037 or s. 812.081 shall not preclude the application of any other remedy, civil or criminal, under ss. 812.012-812.037 or s. 812.081 or any other section of the Florida Statutes.

History.—s. 12, ch. 77-342; s. 293, ch. 79-400; s. 1, ch. 84-304; s. 2, ch. 85-34; s. 4, ch. 86-277; s. 5, ch. 92-79; s. 1238, ch. 97-102; s. 4, ch. 2016-5.



812.037 - Construction of ss. 812.012-812.037.

812.037 Construction of ss. 812.012-812.037.—Notwithstanding s. 775.021, ss. 812.012-812.037 shall not be construed strictly or liberally, but shall be construed in light of their purposes to achieve their remedial goals.

History.—s. 13, ch. 77-342; s. 294, ch. 79-400.



812.052 - Certain purchases prohibited.

812.052 Certain purchases prohibited.—It shall be unlawful for any person to purchase any object used to commemorate a deceased person or placed in memory of a deceased person, or any part of such object, unless the same is sold by an authorized representative of the deceased person or of the cemetery in which such object was placed. Violation of this provision shall be a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 75-118.



812.055 - Physical inspection of junkyards, scrap metal processing plants, salvage yards, licensed motor vehicle or vessel dealers, repair shops, parking lots, public garages, towing and storage facilities.

812.055 Physical inspection of junkyards, scrap metal processing plants, salvage yards, licensed motor vehicle or vessel dealers, repair shops, parking lots, public garages, towing and storage facilities.—

(1) Any law enforcement officer shall have the right to inspect any junkyard; scrap metal processing plant; motor vehicle or vessel salvage yard; licensed motor vehicle or vessel dealer’s lot; motor vehicle, vessel, or outboard repair shop; parking lot; public garage; towing and storage facility; or other establishment dealing with salvaged motor vehicle, vessel, or outboard parts.

(2) Such physical inspection shall be conducted during normal business hours and shall be for the purpose of locating stolen vehicles, vessels, or outboard motors; investigating the titling and registration of vehicles or vessels; inspecting vehicles, vessels, or outboard motors wrecked or dismantled; or inspecting records required in ss. 319.30 and 713.78.

History.—s. 7, ch. 78-412; s. 4, ch. 83-102; s. 10, ch. 90-283.



812.061 - Larceny; return of property to owner; procedure.

812.061 Larceny; return of property to owner; procedure.—In every instance in which any money or motor vehicle shall have been taken from its rightful owner under circumstances constituting larceny of such money or motor vehicle and such money or motor vehicle is being held by state, county or municipal officials as evidence, the rightful owner of such money or motor vehicle may obtain the return and possession thereof in the following manner:

(1) The rightful owner shall file a petition in the court having criminal jurisdiction describing the money or motor vehicle, the time and manner in which the same was taken from the rightful owner, the value thereof if the same is money or motor vehicle, and that the petitioner is the true and lawful owner thereof. Such petition shall be under oath, sworn to by the petitioner or, if the petitioner if a corporation, by a duly authorized officer or agent thereof, or by such person other than the petitioner who shall have actual knowledge of the facts alleged in such petition.

(2) Notice of the filing of such petition and a copy thereof shall be served upon any person charged with the larceny of the money or motor vehicle involved in the same manner and for the same fee as the service of a summons.

(3) If no person has been charged by indictment or information with larceny of the money or motor vehicle involved, or if a person has been so charged and cannot be found within the jurisdiction of the court out of which capias has issued and that fact has been noted on the return of such capias, then the petitioner shall publish in a newspaper of general circulation within the county in which the alleged larceny occurred once a week for 2 consecutive weeks, two publications being sufficient, notice of the filing of such petition. Such notice shall describe the money or motor vehicle involved and the time and particular place of its taking.

(4) Copies of the mentioned petition shall be furnished the officer having custody of the money or motor vehicle involved and also the prosecuting officer of the court having criminal jurisdiction and such officers shall be notified of any hearings and proceedings had upon such petition.

(5) Within 5 days after receipt of service of the notice hereinabove provided or within 10 days after the last publication of the mentioned notice, any person other than the petitioner claiming title or right of possession to the money or motor vehicle involved shall file his or her objections to the granting of such petition. Such objections shall be under oath of the person making them and shall set forth facts showing that the petitioner is not the rightful owner or not entitled to possession. If the person interposing objections to the petition desires that the question of ownership or right to possession be resolved by a jury, he or she shall make and file a demand for a jury trial at the time of filing his or her objections. If the objector fails to demand a jury trial at such time he or she shall be deemed to have waived such right.

(6) If objections are filed, as herein provided, the court having criminal jurisdiction may order the pleadings transferred to the court having civil jurisdiction of the cause where the same shall be adjudicated upon the pleadings, or he or she may defer hearing the matter until the criminal case has been adjudicated.

(7) If no objections are filed within the time herein provided, the court having criminal jurisdiction shall hear the matter and may, if satisfied that the petitioner is the rightful owner of the money or motor vehicle involved, order such money or motor vehicle returned to the petitioner. The court may, in its discretion, require the petitioner to post a bond in such amount as the court shall deem proper, conditioned that the petitioner will return the motor vehicle or the value of the money to the court within such time as shall be fixed by the court in the event it should be subsequently determined in judicial proceedings that the petitioner is not the rightful owner of such money or motor vehicle.

(8) When money or motor vehicle is returned to the rightful owner, as hereinabove provided, the court shall direct the clerk to make a detailed inventory description of such money or motor vehicle. The clerk in compliance with such direction shall make such inventory and description, including photographs of the motor vehicle involved where practicable and certify the same as being a true and correct inventory and description. The certified inventory and description shall then be filed by the clerk among the records of his or her office.

(9) In any trial involving the larceny of money or motor vehicle which has been returned to the rightful owner, as hereinabove provided, and it shall be necessary therein to adduce testimony concerning such money or motor vehicle, secondary evidence, including the certified inventory and description thereof shall be admissible in the same manner and to the same effect as would the admission of the said money or motor vehicle, had the same not been returned.

(10) The fact that any person charged with the larceny of money or motor vehicle has failed to object to the return of such money or motor vehicle to the alleged rightful owner thereof, or the fact that such money or motor vehicle has been returned to the alleged rightful owner thereof under the provisions of this law, shall not be offered, received or considered as evidence either for or against the defendant in such criminal action.

History.—ss. 1, 2, ch. 29677, 1955; s. 65, ch. 74-383; s. 1239, ch. 97-102.

Note.—Former s. 811.201.



812.062 - Notification to owner and law enforcement agency initiating stolen motor vehicle report upon recovery of stolen vehicle.

812.062 Notification to owner and law enforcement agency initiating stolen motor vehicle report upon recovery of stolen vehicle.—

(1) Whenever any law enforcement agency recovers a motor vehicle which has been unlawfully taken from its owner, it shall, within 72 hours, notify, by teletype or by any other speedy means available, the law enforcement agency which initiated the stolen vehicle report of the recovery. The law enforcement agency which initiated the stolen vehicle report shall, within 7 days after notification, notify, if known, the registered owner, the insurer, and any registered lienholder of the vehicle of the recovery.

(2) If notification has not been made within the 7-day period by the initiating agency, then notification shall be made immediately by certified letter, return receipt requested, by the law enforcement agency which initiated the stolen vehicle report.

History.—s. 3, ch. 80-309; s. 1, ch. 81-274; s. 1, ch. 85-13.



812.081 - Trade secrets; theft, embezzlement; unlawful copying; definitions; penalty.

812.081 Trade secrets; theft, embezzlement; unlawful copying; definitions; penalty.—

(1) As used in this section, the term:

(a) “Article” means any object, device, machine, material, substance, or composition of matter, or any mixture or copy thereof, whether in whole or in part, including any complete or partial writing, record, recording, drawing, sample, specimen, prototype model, photograph, microorganism, blueprint, map, or copy thereof.

(b) “Representing” means completely or partially describing, depicting, embodying, containing, constituting, reflecting, or recording.

(c) “Trade secret” means the whole or any portion or phase of any formula, pattern, device, combination of devices, or compilation of information which is for use, or is used, in the operation of a business and which provides the business an advantage, or an opportunity to obtain an advantage, over those who do not know or use it. The term includes any scientific, technical, or commercial information, including financial information, and includes any design, process, procedure, list of suppliers, list of customers, business code, or improvement thereof. Irrespective of novelty, invention, patentability, the state of the prior art, and the level of skill in the business, art, or field to which the subject matter pertains, a trade secret is considered to be:

1. Secret;

2. Of value;

3. For use or in use by the business; and

4. Of advantage to the business, or providing an opportunity to obtain an advantage, over those who do not know or use it

when the owner thereof takes measures to prevent it from becoming available to persons other than those selected by the owner to have access thereto for limited purposes.

(d) “Copy” means any facsimile, replica, photograph, or other reproduction in whole or in part of an article and any note, drawing, or sketch made of or from an article or part or portion thereof.

(2) Any person who, with intent to deprive or withhold from the owner thereof the control of a trade secret, or with an intent to appropriate a trade secret to his or her own use or to the use of another, steals or embezzles an article representing a trade secret or without authority makes or causes to be made a copy of an article representing a trade secret commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(3) In a prosecution for a violation of this section, the fact that the person so charged returned or intended to return the article so stolen, embezzled, or copied is not a defense.

History.—ss. 1, 2, 3, ch. 74-136; s. 1, ch. 85-34; s. 1240, ch. 97-102; s. 1, ch. 2016-5.



812.13 - Robbery.

812.13 Robbery.—

(1) “Robbery” means the taking of money or other property which may be the subject of larceny from the person or custody of another, with intent to either permanently or temporarily deprive the person or the owner of the money or other property, when in the course of the taking there is the use of force, violence, assault, or putting in fear.

(2)(a) If in the course of committing the robbery the offender carried a firearm or other deadly weapon, then the robbery is a felony of the first degree, punishable by imprisonment for a term of years not exceeding life imprisonment or as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If in the course of committing the robbery the offender carried a weapon, then the robbery is a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If in the course of committing the robbery the offender carried no firearm, deadly weapon, or other weapon, then the robbery is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3)(a) An act shall be deemed “in the course of committing the robbery” if it occurs in an attempt to commit robbery or in flight after the attempt or commission.

(b) An act shall be deemed “in the course of the taking” if it occurs either prior to, contemporaneous with, or subsequent to the taking of the property and if it and the act of taking constitute a continuous series of acts or events.

History.—s. 1, ch. 28217, 1953; s. 1, ch. 29930, 1955; s. 839, ch. 71-136; s. 38, ch. 74-383; s. 29, ch. 75-298; s. 1, ch. 87-315; s. 1, ch. 92-155.

Note.—Former s. 813.011.



812.131 - Robbery by sudden snatching.

812.131 Robbery by sudden snatching.—

(1) “Robbery by sudden snatching” means the taking of money or other property from the victim’s person, with intent to permanently or temporarily deprive the victim or the owner of the money or other property, when, in the course of the taking, the victim was or became aware of the taking. In order to satisfy this definition, it is not necessary to show that:

(a) The offender used any amount of force beyond that effort necessary to obtain possession of the money or other property; or

(b) There was any resistance offered by the victim to the offender or that there was injury to the victim’s person.

(2)(a) If, in the course of committing a robbery by sudden snatching, the offender carried a firearm or other deadly weapon, the robbery by sudden snatching is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If, in the course of committing a robbery by sudden snatching, the offender carried no firearm or other deadly weapon, the robbery by sudden snatching is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3)(a) An act shall be deemed “in the course of committing a robbery by sudden snatching” if the act occurs in an attempt to commit robbery by sudden snatching or in fleeing after the attempt or commission.

(b) An act shall be deemed “in the course of the taking” if the act occurs prior to, contemporaneous with, or subsequent to the taking of the property and if such act and the act of taking constitute a continuous series of acts or events.

History.—s. 1, ch. 99-175.



812.133 - Carjacking.

812.133 Carjacking.—

(1) “Carjacking” means the taking of a motor vehicle which may be the subject of larceny from the person or custody of another, with intent to either permanently or temporarily deprive the person or the owner of the motor vehicle, when in the course of the taking there is the use of force, violence, assault, or putting in fear.

(2)(a) If in the course of committing the carjacking the offender carried a firearm or other deadly weapon, then the carjacking is a felony of the first degree, punishable by imprisonment for a term of years not exceeding life imprisonment or as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If in the course of committing the carjacking the offender carried no firearm, deadly weapon, or other weapon, then the carjacking is a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3)(a) An act shall be deemed “in the course of committing the carjacking” if it occurs in an attempt to commit carjacking or in flight after the attempt or commission.

(b) An act shall be deemed “in the course of the taking” if it occurs either prior to, contemporaneous with, or subsequent to the taking of the property and if it and the act of taking constitute a continuous series of acts or events.

History.—s. 1, ch. 93-212.



812.135 - Home-invasion robbery.

812.135 Home-invasion robbery.—

(1) “Home-invasion robbery” means any robbery that occurs when the offender enters a dwelling with the intent to commit a robbery, and does commit a robbery of the occupants therein.

(2)(a) If in the course of committing the home-invasion robbery the person carries a firearm or other deadly weapon, the person commits a felony of the first degree, punishable by imprisonment for a term of years not exceeding life imprisonment as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If in the course of committing the home-invasion robbery the person carries a weapon, the person commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If in the course of committing the home-invasion robbery the person carries no firearm, deadly weapon, or other weapon, the person commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 93-212; s. 1, ch. 2004-290.



812.14 - Trespass and larceny with relation to utility fixtures; theft of utility services.

812.14 Trespass and larceny with relation to utility fixtures; theft of utility services.—

(1) As used in this section, “utility” includes any person, firm, corporation, association, or political subdivision, whether private, municipal, county, or cooperative, which is engaged in the sale, generation, provision, or delivery of gas, electricity, heat, water, oil, sewer service, telephone service, telegraph service, radio service, or telecommunication service.

(2) It is unlawful to:

(a) Willfully alter, tamper with, injure, or knowingly suffer to be injured any meter, meter seal, pipe, conduit, wire, line, cable, transformer, amplifier, or other apparatus or device belonging to a utility line service in such a manner as to cause loss or damage or to prevent any meter installed for registering electricity, gas, or water from registering the quantity which otherwise would pass through the same; to alter the index or break the seal of any such meter; in any way to hinder or interfere with the proper action or just registration of any such meter or device; or knowingly to use, waste, or suffer the waste, by any means, of electricity or gas or water passing through any such meter, wire, pipe, or fitting, or other appliance or appurtenance connected with or belonging to any such utility, after such meter, wire, pipe or fitting, or other appliance or appurtenance has been tampered with, injured, or altered.

(b) Make or cause to be made any connection with any wire, main, service pipe or other pipes, appliance, or appurtenance in such manner as to use, without the consent of the utility, any service or any electricity, gas, or water, or to cause to be supplied any service or electricity, gas, or water from a utility to any person, firm, or corporation or any lamp, burner, orifice, faucet, or other outlet whatsoever, without such service being reported for payment or such electricity, gas, or water passing through a meter provided by the utility and used for measuring and registering the quantity of electricity, gas, or water passing through the same.

(c) Use or receive the direct benefit from the use of a utility knowing, or under such circumstances as would induce a reasonable person to believe, that such direct benefits have resulted from any tampering with, altering of, or injury to any connection, wire, conductor, meter, pipe, conduit, line, cable, transformer, amplifier, or other apparatus or device owned, operated, or controlled by such utility, for the purpose of avoiding payment.

(3) The presence on property in the actual possession of a person of any device or alteration that affects the diversion or use of the services of a utility so as to avoid the registration of such use by or on a meter installed by the utility or so as to otherwise avoid the reporting of use of such service for payment is prima facie evidence of the violation of this section by such person; however, this presumption does not apply unless:

(a) The presence of such a device or alteration can be attributed only to a deliberate act in furtherance of an intent to avoid payment for utility services;

(b) The person charged has received the direct benefit of the reduction of the cost of such utility services; and

(c) The customer or recipient of the utility services has received the direct benefit of such utility service for at least one full billing cycle.

(4) A person who willfully violates paragraph (2)(a), paragraph (2)(b), or paragraph (2)(c) commits theft, punishable as provided in s. 812.014.

(5) It is unlawful for a person or entity that owns, leases, or subleases a property to permit a tenant or occupant to use utility services knowing, or under such circumstances as would induce a reasonable person to believe, that such utility services have been connected in violation of paragraph (2)(a), paragraph (2)(b), or paragraph (2)(c).

(6) It is prima facie evidence of a person’s intent to violate subsection (5) if:

(a) A controlled substance and materials for manufacturing the controlled substance intended for sale or distribution to another were found in a dwelling or structure;

(b) The dwelling or structure has been visibly modified to accommodate the use of equipment to grow marijuana indoors, including, but not limited to, the installation of equipment to provide additional air conditioning, equipment to provide high-wattage lighting, or equipment for hydroponic cultivation; and

(c) The person or entity that owned, leased, or subleased the dwelling or structure knew of, or did so under such circumstances as would induce a reasonable person to believe in, the presence of a controlled substance and materials for manufacturing a controlled substance in the dwelling or structure, regardless of whether the person or entity was involved in the manufacture or sale of a controlled substance or was in actual possession of the dwelling or structure.

(7) A person who willfully violates subsection (5) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Prosecution for a violation of subsection (5) does not preclude prosecution for theft pursuant to subsection (8) or s. 812.014.

(8) Theft of utility services for the purpose of facilitating the manufacture of a controlled substance is theft, punishable as provided in s. 812.014.

(9) It is prima facie evidence of a person’s intent to violate subsection (8) if:

(a) The person committed theft of utility services resulting in a dwelling, as defined in s. 810.011, or a structure, as defined in s. 810.011, receiving unauthorized access to utility services;

(b) A controlled substance and materials for manufacturing the controlled substance were found in the dwelling or structure; and

(c) The person knew of the presence of the controlled substance and materials for manufacturing the controlled substance in the dwelling or structure, regardless of whether the person was involved in the manufacture of the controlled substance.

(10) Whoever is found in a civil action to have violated this section is liable to the utility involved in an amount equal to 3 times the amount of services unlawfully obtained or $3,000, whichever is greater.

(11) This section does not apply to licensed and certified electrical contractors while performing usual and ordinary service in accordance with recognized standards.

History.—s. 1, ch. 76-64; s. 1, ch. 78-262; s. 7, ch. 79-163; s. 1, ch. 79-294; s. 1, ch. 86-173; s. 191, ch. 91-224; s. 2, ch. 92-155; s. 1, ch. 2009-159; s. 1, ch. 2013-30.



812.145 - Theft of copper or other nonferrous metals.

812.145 Theft of copper or other nonferrous metals.—

(1) As used in this section, the term:

(a) “Communications services” means the transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals, including cable services, to a point, or between or among points, by or through any electronic, radio, satellite, cable, optical, microwave, or other medium or method now in existence or hereafter devised, regardless of the protocol used for such transmission or conveyance. The term includes such transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether such service is referred to as voice-over-Internet-protocol services or is classified by the Federal Communications Commission as enhanced or value-added.

(b) “Communications services provider” includes any person, firm, corporation, or political subdivision, whether private, municipal, county, or cooperative, which is engaged in the sale, generation, provision, or delivery of communications services.

(c) “Copper or other nonferrous metals” means metals not containing significant quantities of iron or steel, including, without limitation, copper, copper alloy, copper utility or communications service wire, brass, aluminum, bronze, lead, zinc, nickel, and alloys thereof.

(d) “Electrical substation” means a facility that takes electricity from the transmission grid and converts it to a lower voltage so it can be distributed to customers in the local area on the local distribution grid through one or more distribution lines less than 69 kilovolts in size.

(e) “Utility” means a public utility or electric utility as defined in s. 366.02, or a person, firm, corporation, association, or political subdivision, whether private, municipal, county, or cooperative, which is engaged in the sale, generation, provision, or delivery of gas, electricity, heat, water, oil, sewer service, or telephone, telegraph, radio, telecommunications, or communications service. The term includes any person, firm, corporation, association, or political subdivision, whether private, municipal, county, or cooperative, which is engaged in the sale, generation, provision, or delivery of gas or electricity services.

(f) “Utility service” means electricity for light, heat, or power and natural or manufactured gas for light, heat, or power, including the transportation, delivery, transmission, and distribution of electricity or natural or manufactured gas.

(2) A person who knowingly and intentionally takes copper or other nonferrous metals from a utility or communications services provider, thereby causing damage to the facilities of a utility or communications services provider, interrupting or interfering with utility service or communications services, or interfering with the ability of a utility or communications services provider to provide service, commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) A person who is found in a civil action to have illegally taken copper or other nonferrous metals from a utility or communications services provider based on a conviction for a violation of subsection (2) is liable to the utility or communications services provider for damages in an amount equal to three times the actual damages sustained by the utility or communications services provider due to any personal injury, wrongful death, or property damage caused by the illegal taking of the nonferrous metals or an amount equal to three times any claim made against the utility or communications services provider for any personal injury, wrongful death, or property damage caused by the malfunction of the facilities of the utility or communications services provider resulting from the violation of subsection (2), whichever is greater.

(4) A person who knowingly and intentionally removes copper or other nonferrous metals from an electrical substation without authorization of the utility commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 2008-195; s. 11, ch. 2012-179; s. 2, ch. 2012-185.



812.146 - Civil liability of owner of metal property.

812.146 Civil liability of owner of metal property.—

(1) A public or private owner of metal property is not civilly liable to a person who is injured during the theft or attempted theft of metal property.

(2) A public or private owner of metal property is not civilly liable to a person for injuries caused by a dangerous condition created as a result of the theft or attempted theft of the owner’s metal property when the owner did not know, and could not have reasonably known, of the dangerous condition.

(3) This section does not create or impose a duty of care upon an owner of metal property which would not otherwise exist under common law.

History.—s. 12, ch. 2012-179.



812.15 - Unauthorized reception of communications services; penalties.

812.15 Unauthorized reception of communications services; penalties.—

(1) As used in this section, the term:

(a) “Cable operator” means a communications service provider who provides some or all of its communications services pursuant to a “cable television franchise” issued by a “franchising authority,” as those terms are defined in 47 U.S.C. s. 522(9) and (10) (1992).

(b) “Cable system” means any communications service network, system, or facility owned or operated by a cable operator.

(c) “Communications device” means any type of electronic mechanism, transmission line or connections and appurtenances thereto, instrument, device, machine, equipment, or software that is capable of intercepting, transmitting, acquiring, decrypting, or receiving any communications service, or any part, accessory, or component thereof, including any computer circuit, splitter, connector, switches, transmission hardware, security module, smart card, software, computer chip, electronic mechanism, or other component, accessory, or part of any communications device which is capable of facilitating the interception, transmission, retransmission, acquisition, decryption, or reception of any communications service.

(d) “Communications service” means any service lawfully provided for a charge or compensation by any cable system or by any radio, fiber optic, photooptical, electromagnetic, photoelectronic, satellite, microwave, data transmission, Internet-based, or wireless distribution network, system, or facility, including, but not limited to, any electronic, data, video, audio, Internet access, microwave, and radio communications, transmissions, signals, and services, and any such communications, transmissions, signals, and services lawfully provided for a charge or compensation, directly or indirectly by or through any of those networks, systems, or facilities.

(e) “Communications service provider” means:

1. Any person or entity owning or operating any cable system or any fiber optic, photooptical, electromagnetic, photoelectronic, satellite, wireless, microwave, radio, data transmission, or Internet-based distribution network, system, or facility.

2. Any person or entity providing any lawful communications service, whether directly or indirectly, as a reseller or licensee, by or through any such distribution network, system, or facility.

(f) “Manufacture, development, or assembly of a communications device” means to make, produce, develop, or assemble a communications device or any part, accessory, or component thereof, or to modify, alter, program, or reprogram any communications device so that it is capable of facilitating the commission of a violation of this section.

(g) “Multipurpose device” means any communications device that is capable of more than one function and includes any component thereof.

(2)(a) A person may not knowingly intercept, receive, decrypt, disrupt, transmit, retransmit, or acquire access to any communications service without the express authorization of the cable operator or other communications service provider, as stated in a contract or otherwise, with the intent to defraud the cable operator or communications service provider, or to knowingly assist others in doing those acts with the intent to defraud the cable operator or other communications provider. For the purpose of this section, the term “assist others” includes:

1. The sale, transfer, license, distribution, deployment, lease, manufacture, development, or assembly of a communications device for the purpose of facilitating the unauthorized receipt, acquisition, interception, disruption, decryption, transmission, retransmission, or access to any communications service offered by a cable operator or any other communications service provider; or

2. The sale, transfer, license, distribution, deployment, lease, manufacture, development, or assembly of a communications device for the purpose of defeating or circumventing any effective technology, device, or software, or any component or part thereof, used by a cable operator or other communications service provider to protect any communications service from unauthorized receipt, acquisition, interception, disruption, access, decryption, transmission, or retransmission.

(b) Any person who willfully violates this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3)(a) Any person who willfully violates paragraph (2)(a), paragraph (4)(a), or subsection (5) and who has been previously convicted of any such provision commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who willfully and for purposes of direct or indirect commercial advantage or private financial gain violates paragraph (2)(a), paragraph (4)(a), or subsection (5) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4)(a) Any person who intentionally possesses a communications device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of committing, or assisting others in committing, a violation of paragraph (2)(a) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person who intentionally possesses five or more communications devices and knows or has reason to know that the design of such devices renders them primarily useful for committing, or assisting others in committing, a violation of paragraph (2)(a) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Any person who intentionally possesses fifty or more communications devices and knows or has reason to know that the design of such devices renders them primarily useful for committing, or assisting others in committing, a violation of paragraph (2)(a) commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) It is unlawful for any person to place in any newspaper, magazine, handbill, or other publication, including any electronic medium, any advertisement that, in whole or in part, promotes the sale of a communications device if the person placing the advertisement knows or has reason to know that the device is designed to be primarily useful for committing, or assisting others in committing, a violation of paragraph (2)(a). Any person who violates this subsection shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(6) All fines shall be imposed as provided in s. 775.083 for each communications device involved in the prohibited activity or for each day a defendant is in violation of this section.

(7) The court shall, in addition to any other sentence authorized by law, sentence a person convicted of violating this section to make restitution as authorized by law.

(8) Upon conviction of a defendant for violating this section, the court may, in addition to any other sentence authorized by law, direct that the defendant forfeit any communications device in the defendant’s possession or control which was involved in the violation for which the defendant was convicted.

(9) A violation of paragraph (2)(a) may be deemed to have been committed at any place where the defendant manufactures, develops, or assembles any communications devices involved in the violation, or assists others in these acts, or any place where the communications device is sold or delivered to a purchaser or recipient. It is not a defense to a violation of paragraph (2)(a) that some of the acts constituting the violation occurred outside the state.

(10)(a) Any person aggrieved by any violation of this section may bring a civil action in a circuit court or in any other court of competent jurisdiction.

(b) The court may:

1. Grant temporary and final injunctions on terms it finds reasonable to prevent or restrain violations of this section in conformity with the principles that govern the granting of injunctive relief from threatened loss or damage in other civil cases, except that a showing of special or irreparable damages to the person need not be made.

2. At any time while the action is pending, order the impounding, on reasonable terms, of any communications device that is in the custody or control of the violator and that the court has reasonable cause to believe was involved in the alleged violation of this section, and may grant other equitable relief, including the imposition of a constructive trust, as the court considers reasonable and necessary.

3. Award damages pursuant to paragraphs (c), (d), and (e).

4. Direct the recovery of full costs, including awarding reasonable attorney’s fees, to an aggrieved party who prevails.

5. As part of a final judgment or decree finding a violation of this section, order the remedial modification or destruction of any communications device, or any other device or equipment, involved in the violation which is in the custody or control of the violator or has been impounded under subparagraph 2.

(c) Damages awarded by any court under this section shall be computed in accordance with subparagraph 1. or subparagraph 2.:

1. The party aggrieved may recover the actual damages suffered by him or her as a result of the violation and any profits of the violator that are attributable to the violation which are not taken into account in computing the actual damages.

a. Actual damages include the retail value of all communications services to which the violator had unauthorized access as a result of the violation and the retail value of any communications service illegally available to each person to whom the violator directly or indirectly provided or distributed a communications device. In proving actual damages, the party aggrieved must prove only that the violator manufactured, distributed, or sold a communications device and is not required to prove that any such device was actually used in violation of this section.

b. In determining the violator’s profits, the party aggrieved must prove only the violator’s gross revenue, and the violator must prove his or her deductible expenses and the elements of profit attributable to factors other than the violation.

2. Upon election of such damages at any time before final judgment is entered, the party aggrieved may recover an award of statutory damages for each communications device involved in the action, in a sum of not less than $250 or more than $10,000 for each such device, as the court considers just.

(d) In any case in which the court finds that the violation was committed willfully and for purposes of commercial advantage or financial gain, the court in its discretion may increase the award of damages, whether actual or statutory under this section, by an amount of not more than $50,000 for each communications device involved in the action and for each day the defendant is in violation of this section.

(e) In any case in which the court finds that the violator was not aware and had no reason to believe that his or her acts constituted a violation of this section, the court in its discretion may reduce the award of damages to a sum of not less than $100.

(11) This section shall not be construed to impose any criminal or civil liability upon any state or local law enforcement agency; any state or local government agency, municipality, or authority; or any communications service provider unless such entity is acting knowingly and with intent to defraud a communications service provider as defined in this section.

(12) A person that manufactures, produces, assembles, designs, sells, distributes, licenses, or develops a multipurpose device shall not be in violation of this section unless that person acts knowingly and with an intent to defraud a communications services provider and the multipurpose device:

(a) Is manufactured, developed, assembled, produced, designed, distributed, sold, or licensed for the primary purpose of committing a violation of this section;

(b) Has only a limited commercially significant purpose or use other than for the commission of any violation of this section; or

(c) Is marketed by that person or another acting in concert with that person with that person’s knowledge for the purpose of committing any violation of this section.

(13) Nothing in this section shall require that the design of, or design and selection of parts, software code, or components for, a communications device provide for a response to any particular technology, device, or software, or any component or part thereof, used by the provider, owner, or licensee of any communications service or of any data, audio or video programs, or transmissions, to protect any such communications, data, audio or video service, programs, or transmissions from unauthorized receipt, acquisition, interception, access, decryption, disclosure, communication, transmission, or retransmission.

History.—s. 3, ch. 92-155; s. 1241, ch. 97-102; s. 1, ch. 98-214; s. 1, ch. 99-261; s. 1, ch. 2003-186.



812.155 - Hiring, leasing, or obtaining personal property or equipment with the intent to defraud; failing to return hired or leased personal property or equipment; rules of evidence.

812.155 Hiring, leasing, or obtaining personal property or equipment with the intent to defraud; failing to return hired or leased personal property or equipment; rules of evidence.—

(1) OBTAINING BY TRICK, FALSE REPRESENTATION, ETC.—Whoever, with the intent to defraud the owner or any person lawfully possessing any personal property or equipment, obtains the custody of the personal property or equipment by trick, deceit, or fraudulent or willful false representation commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, unless the value of the personal property or equipment is of a value of $300 or more; in that case the person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) HIRING OR LEASING WITH THE INTENT TO DEFRAUD.—Whoever, with intent to defraud the owner or any person lawfully possessing personal property or equipment of the rental thereof, hires or leases the personal property or equipment from the owner or the owner’s agents or any person in lawful possession thereof commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, unless the value of the personal property or equipment is of a value of $300 or more; in that case the person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) FAILURE TO RETURN HIRED OR LEASED PERSONAL PROPERTY.—Whoever, after hiring or leasing personal property or equipment under an agreement to return the personal property to the person letting the personal property or equipment or his or her agent at the termination of the period for which it was let, shall, without the consent of the person or persons knowingly abandon or refuse to return the personal property or equipment as agreed, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, unless the value of the personal property or equipment is of a value of $300 or more; in that case the person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) EVIDENCE.—

(a) In a prosecution under this section, obtaining the property or equipment under false pretenses; absconding without payment; or removing or attempting to remove the property or equipment from the county without the express written consent of the lessor, is evidence of fraudulent intent.

(b) In a prosecution under subsection (3), failure to redeliver the property or equipment within 5 days after receiving the demand for return from a courier service with tracking capability or by certified mail, return receipt requested, or within 5 days after delivery by the courier service or return receipt from the certified mailing of the demand for return, is prima facie evidence of abandonment or refusal to redeliver the property or equipment. Notice mailed by certified mail, return receipt requested, or delivery by courier with tracking capability to the address given by the renter at the time of rental is sufficient and equivalent to notice having been received by the renter, should the notice be returned undelivered.

(c) In a prosecution under subsection (3), failure to pay any amount due which is incurred as the result of the failure to redeliver property or equipment after the rental period expires, and after the demand for return is made, is prima facie evidence of abandonment or refusal to redeliver the property or equipment. Amounts due include unpaid rental for the time period during which the property or equipment was not returned and include the lesser of the cost of repairing or replacing the property or equipment if it has been damaged.

(5) DEMAND FOR RETURN.—Demand for return of overdue property or equipment and for payment of amounts due may be made in person, by hand delivery, by certified mail, return receipt requested, or by courier service with tracking capability, addressed to the lessee’s address shown in the rental contract.

(6) NOTICE REQUIRED.—As a prerequisite to prosecution under this section, the following statement must be contained in the agreement under which the owner or person lawfully possessing the property or equipment has relinquished its custody, or in an addendum to that agreement, and the statement must be initialed by the person hiring or leasing the rental property or equipment:

Failure to return rental property or equipment upon expiration of the rental period and failure to pay all amounts due (including costs for damage to the property or equipment) are evidence of abandonment or refusal to redeliver the property, punishable in accordance with section 812.155, Florida Statutes.

(7) THIRD-PARTY POSSESSION.—Possession of personal property or equipment by a third party does not alleviate the lessee of his or her obligation to return the personal property or equipment according to the terms stated in the contract by which the property or equipment was leased or rented to the lessee, and is not a defense against failure to return unless the lessee provides the court or property owner with documentation that demonstrates that the personal property or equipment was obtained without the lessee’s consent.

(8) REPORTING VEHICLE AS STOLEN.—A lessor of a vehicle that is not returned at the conclusion of the lease who satisfies the requirements of this section regarding the vehicle is entitled to report the vehicle as stolen to a law enforcement agency and have the vehicle listed as stolen on any local or national registry of such vehicles.

History.—s. 6, ch. 92-79; s. 1242, ch. 97-102; s. 2, ch. 98-214; s. 1, ch. 2001-141; s. 3, ch. 2006-51; s. 1, ch. 2012-210.



812.16 - Operating chop shops; definitions; penalties; restitution; forfeiture.

812.16 Operating chop shops; definitions; penalties; restitution; forfeiture.—

(1) As used in this section, the term:

(a) “Chop shop” means any area, building, storage lot, field, or other premises or place where one or more persons are engaged or have engaged in altering, dismantling, reassembling, or in any way concealing or disguising the identity of a stolen motor vehicle or of any major component part of a stolen motor vehicle; where there are two or more stolen motor vehicles present; or where there are major component parts from two or more stolen motor vehicles present.

(b) “Major component part” means one of the following subassemblies of a motor vehicle, regardless of its actual market value: front-end assembly, including fenders, grills, hood, bumper, and related parts; frame and frame assembly; engine; transmission; T-tops; rear clip assembly, including quarter panels and floor panel assembly; doors; and tires, tire wheels, and continuous treads and other devices.

(c) “Motor vehicle” includes every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, which device is self-propelled or may be connected to and towed by a self-propelled device, and also includes any and all other land-based devices which are self-propelled but which are not designed for use upon a highway, including but not limited to farm machinery and steam shovels.

(2) Any person who knowingly owns, operates, or conducts a chop shop or who knowingly aids and abets another person in owning, operating, or conducting a chop shop is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) A person who violates this section, upon conviction, in addition to any other punishment, may be ordered to make restitution to the rightful owner of a stolen motor vehicle or of a stolen major component part, or to the owner’s insurer if the owner has already been compensated for the loss by the insurer, for any financial loss sustained as a result of the theft of the motor vehicle or a major component part. Restitution may be imposed in addition to any imprisonment or fine imposed, but not in lieu thereof.

(4) The following may be seized and are subject to forfeiture pursuant to ss. 932.701-932.704:

(a) Any stolen motor vehicle or major component part found at the site of a chop shop or any motor vehicle or major component part for which there is probable cause to believe that it is stolen but for which the true owner cannot be identified.

(b) Any engine, tool, machine, implement, device, chemical, or substance used or designed for altering, dismantling, reassembling, or in any other way concealing or disguising the identity of a stolen motor vehicle or any major component part.

(c) A wrecker, car hauler, or other motor vehicle that is knowingly used or has been used to convey or transport a stolen motor vehicle or major component part.

History.—s. 49, ch. 87-243; s. 72, ch. 95-211.



812.1701 - Short title.

812.1701 Short title.—Sections 812.1701-812.175 may be cited as the “Convenience Business Security Act.”

History.—s. 1, ch. 92-103.



812.171 - Definition.

812.171 Definition.—As used in this act, the term “convenience business” means any place of business that is primarily engaged in the retail sale of groceries, or both groceries and gasoline, and that is open for business at any time between the hours of 11 p.m. and 5 a.m. The term “convenience business” does not include:

(1) A business that is solely or primarily a restaurant.

(2) A business that always has at least five employees on the premises after 11 p.m. and before 5 a.m.

(3) A business that has at least 10,000 square feet of retail floor space.

The term “convenience business” does not include any business in which the owner or members of his or her family work between the hours of 11 p.m. and 5 a.m.

History.—s. 3, ch. 90-346; s. 2, ch. 92-103; s. 1243, ch. 97-102.



812.172 - Intent.

812.172 Intent.—The Legislature finds that the provisions of this act are intended to prevent violent crimes and thereby to protect employees and the consumer public at late-night convenience businesses. It is the further intent of the Legislature that security standards for late-night convenience businesses be uniform throughout this state.

History.—s. 4, ch. 90-346; s. 3, ch. 92-103.



812.1725 - Preemption.

812.1725 Preemption.—A political subdivision of this state may not adopt, for convenience businesses, security standards which differ from those contained in ss. 812.173 and 812.174, and all such differing standards, whether existing or proposed, are hereby preempted and superseded by general law.

History.—s. 4, ch. 92-103; s. 162, ch. 2008-4.



812.173 - Convenience business security.

812.173 Convenience business security.—

(1) Every convenience business shall be equipped with the following security devices and standards:

(a) A security camera system capable of recording and retrieving an image to assist in offender identification and apprehension.

(b) A drop safe or cash management device for restricted access to cash receipts.

(c) A lighted parking lot illuminated at an intensity of at least 2 foot-candles per square foot at 18 inches above the surface.

(d) A conspicuous notice at the entrance which states that the cash register contains $50 or less.

(e) Window signage that allows a clear and unobstructed view from outside the building and in a normal line of sight of the cash register and sales transaction area.

(f) Height markers at the entrance of the convenience business which display height measures.

(g) A cash management policy to limit the cash on hand at all times after 11 p.m.

(2) A convenience business shall not have window tinting that reduces exterior or interior view in a normal line of sight.

(3) Every convenience business shall be equipped with a silent alarm to law enforcement or a private security agency, unless application for an exemption is made to and granted by the Attorney General. An application for exemption must be in writing and must be accompanied by an administrative fee of $25 for each store for which an exemption would apply.

(4) If a murder, robbery, sexual battery, aggravated assault, aggravated battery, or kidnapping or false imprisonment, as those crimes are identified and defined by Florida Statutes, occurs or has occurred at a convenience business since July 1, 1989, and arises out of the operation of the convenience business, that convenience business shall implement at least one of the following security measures:

(a) Provide at least two employees on the premises at all times after 11 p.m. and before 5 a.m.;

(b) Install for use by employees at all times after 11 p.m. and before 5 a.m. a secured safety enclosure of transparent polycarbonate or other material that meets at least one of the following minimum standards:

1. American Society for Testing and Materials Standard D3935 (classification PC110 B 3 0800700) and that has a thickness of at least 0.375 inches and has an impact strength of at least 200 foot pounds; or

2. Underwriters Laboratory Standard UL 752 for medium power small arms (level one), Bullet Resisting Equipment;

(c) Provide a security guard on the premises at all times after 11 p.m. and before 5 a.m.;

(d) Lock the business premises throughout the hours of 11 p.m. to 5 a.m., and only transact business through an indirect pass-through trough, trapdoor, or window; or

(e) Close the business at all times after 11 p.m. and before 5 a.m.

(5) For purposes of this section, any convenience business that by law implemented any of the security measures set forth in paragraphs (4)(a)-(e) and has maintained said measures as required by the Department of Legal Affairs without any occurrence or incidence of the crimes identified by subsection (4) for a period of no less than 24 months immediately preceding the filing of a notice of exemption, may file with the department a notice of exemption from these enhanced security measures. In no event shall this exemption be interpreted to preclude full compliance with the security measures set forth in subsection (4) should any occurrence or incidence of the crimes identified by subsection (4) cause subsection (4) to be statutorily applicable. As of the date this act becomes law, the Department of Legal Affairs will provide notice to any convenience business to which a subsection (4) incident has previously occurred. In no event shall the state or the Department of Legal Affairs incur any liability for the regulation and enforcement of this act.

History.—s. 5, ch. 90-346; s. 5, ch. 92-103.



812.174 - Training of employees.

812.174 Training of employees.—The owner or principal operator of a convenience business or convenience businesses shall provide proper robbery deterrence and safety training by an approved curriculum to its retail employees within 60 days of employment. Existing retail employees shall receive training within 6 months of April 8, 1992. A proposed curriculum shall be submitted in writing to the Attorney General with an administrative fee not to exceed $100. The Attorney General shall review and approve or disapprove the curriculum in writing within 60 days after receipt. The state shall have no liability for approving or disapproving a training curriculum under this section. Approval shall be given to a curriculum which trains and familiarizes retail employees with the security principles, devices, and measures required by s. 812.173. Disapproval of a curriculum shall be subject to the provisions of chapter 120. No person shall be liable for ordinary negligence due to implementing an approved curriculum if the training was actually provided. A curriculum shall be submitted for reapproval biennially with an administrative fee not to exceed $100. Any curriculum approved by the Attorney General since September 1990 shall be subject to reapproval 2 years from the anniversary of initial approval and biennially thereafter.

History.—s. 6, ch. 90-346; s. 6, ch. 92-103.



812.175 - Enforcement; civil fine.

812.175 Enforcement; civil fine.—

(1) The violation of any provision of this act by any owner or principal operator of a convenience business shall result in a notice of violation from the Attorney General. Violators shall have 30 days after receipt of the notice to provide proof of compliance to the Attorney General’s office. If the violation continues after the 30-day period, the Attorney General may impose a civil fine not to exceed $5,000. The Attorney General has the authority to investigate any alleged violation and may compromise any alleged violation by accepting from the owner or principal operator an amount not to exceed $5,000. The Attorney General may suspend the imposition of any fine conditioned upon terms the Attorney General’s office in its discretion deems appropriate. Notices of violation and civil fines shall be subject to the provisions of chapter 120.

(2) Moneys received by the Attorney General pursuant to this act shall be deposited in the General Revenue Fund.

(3) The Attorney General is given full power and authority to petition for an injunction when it is determined that the health, safety, and public welfare is threatened by continued operation of a convenience business in violation of this act. In any action for injunction, the Attorney General may seek a civil penalty not to exceed $5,000 per violation, plus attorney’s fees and costs.

(4) The Attorney General may enter into agreements with local governments to assist in the enforcement of ss. 812.1701-812.175. Such agreements may include provision for reimbursement of investigative and enforcement costs incurred by such local governments.

History.—s. 7, ch. 90-346; s. 7, ch. 92-103; s. 2, ch. 94-265.



812.176 - Rulemaking authority.

812.176 Rulemaking authority.—The Department of Legal Affairs shall have the power to adopt rules pursuant to chapter 120 as necessary to implement the provisions of the Convenience Business Security Act. The security measures and training provisions of ss. 812.173 and 812.174 shall meet the requirements of the department as set forth by rule.

History.—s. 8, ch. 92-103.






Chapter 815 - COMPUTER-RELATED CRIMES

815.01 - Short title.

815.01 Short title.—The provisions of this act shall be known and may be cited as the “Florida Computer Crimes Act.”

History.—s. 1, ch. 78-92.



815.02 - Legislative intent.

815.02 Legislative intent.—The Legislature finds and declares that:

(1) Computer-related crime is a growing problem in government as well as in the private sector.

(2) Computer-related crime occurs at great cost to the public since losses for each incident of computer crime tend to be far greater than the losses associated with each incident of other white collar crime.

(3) The opportunities for computer-related crimes in financial institutions, government programs, government records, and other business enterprises through the introduction of fraudulent records into a computer system, the unauthorized use of computer facilities, the alteration or destruction of computerized information or files, and the stealing of financial instruments, data, and other assets are great.

(4) The proliferation of new technology has led to the integration of computer systems in most sectors of the marketplace through the creation of computer networks, greatly extending the reach of computer crime.

(5) While various forms of computer crime might possibly be the subject of criminal charges based on other provisions of law, it is appropriate and desirable that a supplemental and additional statute be provided which proscribes various forms of computer abuse.

History.—s. 1, ch. 78-92; s. 2, ch. 2014-208.



815.03 - Definitions.

815.03 Definitions.—As used in this chapter, unless the context clearly indicates otherwise:

(1) “Access” means to approach, instruct, communicate with, store data in, retrieve data from, or otherwise make use of any resources of a computer, computer system, or computer network.

(2) “Computer” means an internally programmed, automatic device that performs data processing.

(3) “Computer contaminant” means any set of computer instructions designed to modify, damage, destroy, record, or transmit information within a computer, computer system, or computer network without the intent or permission of the owner of the information. The term includes, but is not limited to, a group of computer instructions, commonly called viruses or worms, which are self-replicating or self-propagating and which are designed to contaminate other computer programs or computer data; consume computer resources; modify, destroy, record, or transmit data; or in some other fashion usurp or interfere with the normal operation of the computer, computer system, or computer network.

(4) “Computer network” means a system that provides a medium for communication between one or more computer systems or electronic devices, including communication with an input or output device such as a display terminal, printer, or other electronic equipment that is connected to the computer systems or electronic devices by physical or wireless telecommunication facilities.

(5) “Computer program or computer software” means a set of instructions or statements and related data which, when executed in actual or modified form, cause a computer, computer system, or computer network to perform specified functions.

(6) “Computer services” include, but are not limited to, computer time; data processing or storage functions; or other uses of a computer, computer system, or computer network.

(7) “Computer system” means a device or collection of devices, including support devices, one or more of which contain computer programs, electronic instructions, or input data and output data, and which perform functions, including, but not limited to, logic, arithmetic, data storage, retrieval, communication, or control. The term does not include calculators that are not programmable and that are not capable of being used in conjunction with external files.

(8) “Data” means a representation of information, knowledge, facts, concepts, computer software, computer programs, or instructions. Data may be in any form, in storage media or stored in the memory of the computer, or in transit or presented on a display device.

(9) “Electronic device” means a device or a portion of a device that is designed for and capable of communicating across a computer network with other computers or devices for the purpose of transmitting, receiving, or storing data, including, but not limited to, a cellular telephone, tablet, or other portable device designed for and capable of communicating with or across a computer network and that is actually used for such purpose.

(10) “Financial instrument” means any check, draft, money order, certificate of deposit, letter of credit, bill of exchange, credit card, or marketable security.

(11) “Intellectual property” means data, including programs.

(12) “Property” means anything of value as defined in s. 812.012 and includes, but is not limited to, financial instruments, information, including electronically produced data and computer software and programs in machine-readable or human-readable form, and any other tangible or intangible item of value.

History.—s. 1, ch. 78-92; s. 9, ch. 2001-54; s. 4, ch. 2010-117; s. 3, ch. 2014-208.



815.04 - Offenses against intellectual property; public records exemption.

815.04 Offenses against intellectual property; public records exemption.—

(1) A person who willfully, knowingly, and without authorization introduces a computer contaminant or modifies or renders unavailable data, programs, or supporting documentation residing or existing internal or external to a computer, computer system, computer network, or electronic device commits an offense against intellectual property.

(2) A person who willfully, knowingly, and without authorization destroys data, programs, or supporting documentation residing or existing internal or external to a computer, computer system, computer network, or electronic device commits an offense against intellectual property.

(3) Data, programs, or supporting documentation that is a trade secret as defined in s. 812.081, that is held by an agency as defined in chapter 119, and that resides or exists internal or external to a computer, computer system, computer network, or electronic device is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(4) A person who willfully, knowingly, and without authorization discloses or takes data, programs, or supporting documentation that is a trade secret as defined in s. 812.081 or is confidential as provided by law residing or existing internal or external to a computer, computer system, computer network, or electronic device commits an offense against intellectual property.

(5)(a) Except as otherwise provided in this subsection, an offense against intellectual property is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the offense is committed for the purpose of devising or executing any scheme or artifice to defraud or to obtain any property, the person commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 78-92; s. 1, ch. 94-100; s. 431, ch. 96-406; s. 1, ch. 2014-177; s. 4, ch. 2014-208; s. 5, ch. 2016-5; s. 20, ch. 2016-6.



815.045 - Trade secret information.

815.045 Trade secret information.—The Legislature finds that it is a public necessity that trade secret information as defined in s. 812.081, and as provided for in s. 815.04(3), be expressly made confidential and exempt from the public records law because it is a felony to disclose such records. Due to the legal uncertainty as to whether a public employee would be protected from a felony conviction if otherwise complying with chapter 119, and with s. 24(a), Art. I of the State Constitution, it is imperative that a public records exemption be created. The Legislature in making disclosure of trade secrets a crime has clearly established the importance attached to trade secret protection. Disclosing trade secrets in an agency’s possession would negatively impact the business interests of those providing an agency such trade secrets by damaging them in the marketplace, and those entities and individuals disclosing such trade secrets would hesitate to cooperate with that agency, which would impair the effective and efficient administration of governmental functions. Thus, the public and private harm in disclosing trade secrets significantly outweighs any public benefit derived from disclosure, and the public’s ability to scrutinize and monitor agency action is not diminished by nondisclosure of trade secrets.

History.—s. 2, ch. 94-100.

Note.—Former s. 119.165.



815.06 - Offenses against users of computers, computer systems, computer networks, and electronic devices.

815.06 Offenses against users of computers, computer systems, computer networks, and electronic devices.—

(1) As used in this section, the term “user” means a person with the authority to operate or maintain a computer, computer system, computer network, or electronic device.

(2) A person commits an offense against users of computers, computer systems, computer networks, or electronic devices if he or she willfully, knowingly, and without authorization:

(a) Accesses or causes to be accessed any computer, computer system, computer network, or electronic device with knowledge that such access is unauthorized;

(b) Disrupts or denies or causes the denial of the ability to transmit data to or from an authorized user of a computer, computer system, computer network, or electronic device, which, in whole or in part, is owned by, under contract to, or operated for, on behalf of, or in conjunction with another;

(c) Destroys, takes, injures, or damages equipment or supplies used or intended to be used in a computer, computer system, computer network, or electronic device;

(d) Destroys, injures, or damages any computer, computer system, computer network, or electronic device;

(e) Introduces any computer contaminant into any computer, computer system, computer network, or electronic device; or

(f) Engages in audio or video surveillance of an individual by accessing any inherent feature or component of a computer, computer system, computer network, or electronic device, including accessing the data or information of a computer, computer system, computer network, or electronic device that is stored by a third party.

(3)(a) Except as provided in paragraphs (b) and (c), a person who violates subsection (2) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A person commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if he or she violates subsection (2) and:

1. Damages a computer, computer equipment or supplies, a computer system, or a computer network and the damage or loss is at least $5,000;

2. Commits the offense for the purpose of devising or executing any scheme or artifice to defraud or obtain property;

3. Interrupts or impairs a governmental operation or public communication, transportation, or supply of water, gas, or other public service; or

4. Intentionally interrupts the transmittal of data to or from, or gains unauthorized access to, a computer, computer system, computer network, or electronic device belonging to any mode of public or private transit, as defined in s. 341.031.

(c) A person who violates subsection (2) commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the violation:

1. Endangers human life; or

2. Disrupts a computer, computer system, computer network, or electronic device that affects medical equipment used in the direct administration of medical care or treatment to a person.

(4) A person who willfully, knowingly, and without authorization modifies equipment or supplies used or intended to be used in a computer, computer system, computer network, or electronic device commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(5)(a) In addition to any other civil remedy available, the owner or lessee of the computer, computer system, computer network, computer program, computer equipment or supplies, electronic device, or computer data may bring a civil action against a person convicted under this section for compensatory damages.

(b) In an action brought under this subsection, the court may award reasonable attorney fees to the prevailing party.

(6) A computer, computer system, computer network, computer software, computer data, or electronic device owned by a defendant that is used during the commission of a violation of this section or a computer or electronic device owned by the defendant that is used as a repository for the storage of software or data obtained in violation of this section is subject to forfeiture as provided under ss. 932.701-932.704.

(7) This section does not apply to a person who:

(a) Acts pursuant to a search warrant or to an exception to a search warrant authorized by law;

(b) Acts within the scope of his or her lawful employment; or

(c) Performs authorized security operations of a government or business.

(8) For purposes of bringing a civil or criminal action under this section, a person who causes, by any means, the access to a computer, computer system, computer network, or electronic device in one jurisdiction from another jurisdiction is deemed to have personally accessed the computer, computer system, computer network, or electronic device in both jurisdictions.

(9) This chapter does not impose liability on a provider of an interactive computer service as defined in 47 U.S.C. s. 230(f), information service as defined in 47 U.S.C. s. 153, or communications service as defined in s. 202.11 that provides the transmission, storage, or caching of electronic communications or messages of others; other related telecommunications or commercial mobile radio service; or content provided by another person.

History.—s. 1, ch. 78-92; s. 11, ch. 2001-54; s. 5, ch. 2014-208.



815.061 - Offenses against public utilities.

815.061 Offenses against public utilities.—

(1) As used in this section, the term “public utility” includes:

(a) A public utility or electric utility as defined in s. 366.02.

(b) A utility as defined in s. 367.021.

(c) A natural gas transmission company as defined in s. 368.103.

(d) A person, corporation, partnership, association, public agency, municipality, cooperative, gas district, or other legal entity and their lessees, trustees, or receivers, now or hereafter owning, operating, managing, or controlling gas transmission or distribution facilities or any other facility supplying or storing natural or manufactured gas or liquefied gas with air admixture or any similar gaseous substances by pipeline to or for the public within this state.

(e) A separate legal entity created under s. 163.01 and composed of any of the entities described in this subsection for the purpose of providing utility services in this state, including wholesale power and electric transmission services.

(2) A person may not willfully, knowingly, and without authorization:

(a) Gain access to a computer, computer system, computer network, or electronic device owned, operated, or used by a public utility while knowing that such access is unauthorized.

(b) Physically tamper with, insert a computer contaminant into, or otherwise transmit commands or electronic communications to a computer, computer system, computer network, or electronic device that causes a disruption in any service delivered by a public utility.

(3)(a) A person who violates paragraph (2)(a) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A person who violates paragraph (2)(b) commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 6, ch. 2014-208.



815.07 - This chapter not exclusive.

815.07 This chapter not exclusive.—The provisions of this chapter shall not be construed to preclude the applicability of any other provision of the criminal law of this state which presently applies or may in the future apply to any transaction which violates this chapter, unless such provision is inconsistent with the terms of this chapter.

History.—s. 1, ch. 78-92.






Chapter 817 - FRAUDULENT PRACTICES

Part I - FALSE PRETENSES AND FRAUDS, GENERALLY (ss. 817.011-817.569)

817.011 - Definition.

817.011 Definition.—As used in this chapter, the term “business entity” means any corporation, partnership, limited partnership, company, limited liability company, proprietorship, firm, enterprise, franchise, association, self-employed individual, or trust, whether fictitiously named or not, doing business in this state.

History.—s. 1, ch. 2015-166.



817.02 - Obtaining property by false personation.

817.02 Obtaining property by false personation.—

(1) Whoever falsely personates or represents another person, and in such assumed character:

(a) Receives any property intended to be delivered to that person, with intent to convert the same to his or her own use; or

(b) To the extent not subject to s. 817.568, damages the credit history or rating of, or otherwise causes harm to, the person whose identity has been assumed through the taking of property from any person,

shall be punished as if he or she had been convicted of larceny.

(2)(a) In sentencing a defendant convicted of a violation of this section, in addition to restitution to the victim under s. 775.089, the court may order restitution for the victim’s out-of-pocket costs, including attorney fees and fees associated with services provided by certified public accountants licensed under chapter 473, incurred by the victim in clearing the victim’s credit history or credit rating, or costs incurred in connection with a civil or administrative proceeding to satisfy a debt, lien, or other obligation of the victim arising as a result of the actions of the defendant.

(b) The sentencing court may issue such orders as are necessary to correct a public record that contains false information given in violation of this section.

(3)(a) A victim of the conduct subject to this section shall have a civil cause of action against a person who has engaged in the conduct prohibited by this section as provided in s. 772.11.

(b) For purposes of this subsection, the term “victim” includes, to the extent not already included within s. 817.568, a person whose identity was falsely personated or who suffers a loss of property as a result of the false personation.

History.—s. 49, sub-ch. 4, ch. 1637, 1868; RS 2466; GS 3321; RGS 5156; CGL 7259; s. 1244, ch. 97-102; s. 2, ch. 2015-166.



817.021 - False information to obtain a seaport security identification card.

817.021 False information to obtain a seaport security identification card.—A person who willfully and knowingly provides false information in obtaining or attempting to obtain a seaport security identification card commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 7, ch. 2006-193.



817.025 - Home or private business invasion by false personation; penalties.

817.025 Home or private business invasion by false personation; penalties.—A person who obtains access to a home or private business by false personation or representation, with the intent to commit a felony, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If such act results in serious injury or death, it is a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 91-133.



817.03 - Making false statement to obtain property or credit.

817.03 Making false statement to obtain property or credit.—Any person who shall make or cause to be made any false statement, in writing, relating to his or her financial condition, assets or liabilities, or relating to the financial condition, assets or liabilities of any firm or corporation in which such person has a financial interest, or for whom he or she is acting, with a fraudulent intent of obtaining credit, goods, money or other property, and shall by such false statement obtain credit, goods, money or other property, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 5134, 1903; RS 3322; s. 1, ch. 6869, 1915; RGS 5160; CGL 7263; s. 843, ch. 71-136; s. 1245, ch. 97-102.



817.031 - Making false statements; venue of prosecution.

817.031 Making false statements; venue of prosecution.—Prosecutions under s. 817.03 may be begun in the county where the statement was written, or purports to have been written.

History.—s. 2, ch. 5134, 1903; GS 3323; RGS 5161; CGL 7264.

Note.—Former s. 817.04.



817.032 - Information available to identity theft victims.

817.032 Information available to identity theft victims.—

(1) DEFINITION.—As used in this section, the term “victim” means a person whose means of identification or financial information is used or transferred or is alleged to be used or transferred without the authority of that person with the intent to commit or to aid or abet an identity theft or a similar crime.

(2) GENERALLY.—

(a) For the purpose of documenting fraudulent transactions resulting from identity theft, within 30 days after the date of receipt of a request from a victim in accordance with subsection (4), and subject to verification of the identity of the victim and the claim of identity theft in accordance with subsection (3), a business entity that has provided credit to; provided for consideration products, goods, or services to; accepted payment from; or otherwise entered into a commercial transaction for consideration with, a person who has allegedly made unauthorized use of the means of identification of the victim, shall provide a copy of the application and business transaction records in the control of the business entity, whether maintained by the business entity or by another person on behalf of the business entity, evidencing any transaction alleged to be a result of identity theft to:

1. The victim;

2. A federal, state, or local government law enforcement agency, or officer specified by the victim in such a request; or

3. A law enforcement agency investigating the identity theft and authorized by the victim to take receipt of records provided under this section.

(b) This subsection does not apply to a third-party providing a service to effect, administer, facilitate, process, or enforce a financial transaction initiated by an individual.

(3) VERIFICATION OF IDENTITY AND CLAIM.—Before a business entity provides any information under subsection (2), unless the business entity, at its discretion, otherwise has a high degree of confidence that it knows the identity of the victim making a request under subsection (2), the victim shall provide to the business entity:

(a) As proof of positive identification of the victim, at the election of the business entity:

1. The presentation of a government-issued identification card;

2. Personal identifying information of the same type as provided to the business entity by the unauthorized person; or

3. Personal identifying information that the business entity typically requests from new applicants or for new transactions, at the time of the victim’s request for information, including any documentation described in subparagraphs 1. and 2.

(b) As proof of a claim of identity theft:

1. A copy of a police report evidencing the claim of the victim of identity theft; and

2. A properly completed affidavit of fact that is acceptable to the business entity for that purpose.

(4) PROCEDURES.—The request of a victim under subsection (2) shall:

(a) Be in writing.

(b) Be mailed or delivered to an address specified by the business entity, if any.

(c) If asked by the business entity, include relevant information about any transaction alleged to be a result of identity theft to facilitate compliance with this section, including:

1. If known by the victim or readily obtainable by the victim, the date of the application or transaction.

2. If known by the victim or readily obtainable by the victim, any other identifying information such as an account number or transaction number.

(5) NO CHARGE TO VICTIM.—Information required to be provided under subsection (2) shall be provided without charge.

(6) AUTHORITY TO DECLINE TO PROVIDE INFORMATION.—A business entity may decline to provide information under subsection (2) if, in the exercise of good faith, the business entity determines that:

(a) This section does not require disclosure of the information;

(b) After reviewing the information provided pursuant to subsection (3), the business entity does not have a high degree of confidence in knowing the true identity of the individual requesting the information;

(c) The request for the information is based on a misrepresentation of fact by the individual requesting the information;

(d) The information requested is Internet navigational data or similar information about a person’s visit to a website or online service; or

(e) The disclosure is otherwise prohibited by state or federal law.

(7) LIMITATION ON CIVIL LIABILITY.—A business entity may not be held civilly liable in this state for a disclosure made in good faith pursuant to this section or a decision to decline to provide information as provided in subsection (6).

(8) NO NEW RECORDKEEPING OBLIGATION.—This section does not create an obligation on the part of a business entity to obtain, retain, or maintain information or records that are not otherwise required to be obtained, retained, or maintained in the ordinary course of its business or under other applicable law.

(9) AFFIRMATIVE DEFENSE.—In any civil action brought to enforce this section, it is an affirmative defense, which the defendant must establish by a preponderance of the evidence, for a business entity to file an affidavit or answer stating that:

(a) The business entity has made a reasonably diligent search of its available business records.

(b) The records requested under this section do not exist or are not reasonably available.

History.—s. 3, ch. 2015-166.



817.034 - Florida Communications Fraud Act.

817.034 Florida Communications Fraud Act.—

(1) LEGISLATIVE INTENT.—

(a) The Legislature recognizes that schemes to defraud have proliferated in the United States in recent years and that many operators of schemes to defraud use communications technology to solicit victims and thereby conceal their identities and overcome a victim’s normal resistance to sales pressure by delivering a personalized sales message.

(b) It is the intent of the Legislature to prevent the use of communications technology in furtherance of schemes to defraud by consolidating former statutes concerning schemes to defraud and organized fraud to permit prosecution of these crimes utilizing the legal precedent available under federal mail and wire fraud statutes.

(2) SHORT TITLE.—This section may be cited as the “Florida Communications Fraud Act.”

(3) DEFINITIONS.—As used in this section, the term:

(a) “Communicate” means to transmit or transfer or to cause another to transmit or transfer signs, signals, writing, images, sounds, data, or intelligences of any nature in whole or in part by mail, or by wire, radio, electromagnetic, photoelectronic, or photooptical system.

(b) “Obtain” means temporarily or permanently to deprive any person of the right to property or a benefit therefrom, or to appropriate the property to one’s own use or to the use of any other person not entitled thereto.

(c) “Property” means anything of value, and includes:

1. Real property, including things growing on, affixed to, or found in land;

2. Tangible or intangible personal property, including rights, privileges, interests, and claims; and

3. Services.

(d) “Scheme to defraud” means a systematic, ongoing course of conduct with intent to defraud one or more persons, or with intent to obtain property from one or more persons by false or fraudulent pretenses, representations, or promises or willful misrepresentations of a future act.

(e) “Value” means value determined according to any of the following:

1.a. The market value of the property at the time and place of the offense, or, if such cannot be satisfactorily ascertained, the cost of replacement of the property within a reasonable time after the offense.

b. The value of a written instrument that does not have a readily ascertainable market value, in the case of an instrument such as a check, draft, or promissory note, is the amount due or collectible or is, in the case of any other instrument which creates, releases, discharges, or otherwise affects any valuable legal right, privilege, or obligation, the greatest amount of economic loss that the owner of the instrument might reasonably suffer by virtue of the loss of the instrument.

c. The value of a trade secret that does not have a readily ascertainable market value is any reasonable value representing the damage to the owner, suffered by reason of losing an advantage over those who do not know of or use the trade secret.

2. If the value of property cannot be ascertained, the trier of fact may find the value to be not less than a certain amount; if no such minimum value can be ascertained, the value is an amount less than $300.

3. Amounts of value of separate properties obtained in one scheme to defraud, whether from the same person or from several persons, shall be aggregated in determining the grade of the offense under paragraph (4)(a).

(4) OFFENSES.—

(a) Any person who engages in a scheme to defraud and obtains property thereby is guilty of organized fraud, punishable as follows:

1. If the amount of property obtained has an aggregate value of $50,000 or more, the violator is guilty of a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. If the amount of property obtained has an aggregate value of $20,000 or more, but less than $50,000, the violator is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. If the amount of property obtained has an aggregate value of less than $20,000, the violator is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who engages in a scheme to defraud and, in furtherance of that scheme, communicates with any person with intent to obtain property from that person is guilty, for each such act of communication, of communications fraud, punishable as follows:

1. If the value of property obtained or endeavored to be obtained by the communication is valued at $300 or more, the violator is guilty of a third degree felony, punishable as set forth in s. 775.082, s. 775.083, or s. 775.084.

2. If the value of the property obtained or endeavored to be obtained by the communication is valued at less than $300, the violator is guilty of a misdemeanor of the first degree, punishable as set forth in s. 775.082 or s. 775.083.

(c) Notwithstanding any contrary provisions of law, separate judgments and sentences for organized fraud under paragraph (a) and for each offense of communications fraud under paragraph (b) may be imposed when all such offenses involve the same scheme to defraud.

(d) Notwithstanding any other provision of law, a criminal action or civil action or proceeding under this section may be commenced at any time within 5 years after the cause of action accrues; however, in a criminal proceeding under this section, the period of limitation does not run during any time when the defendant is continuously absent from the state or is without a reasonably ascertainable place of abode or work within the state, but in no case shall this extend the period of limitation otherwise applicable by more than 1 year.

History.—s. 1, ch. 87-382; s. 1, ch. 2013-208.



817.037 - Fraudulent refunds.

817.037 Fraudulent refunds.—

(1) Any person who engages in a systematic, ongoing course of conduct to obtain a refund for merchandise from a business establishment by knowingly giving a false or fictitious name or address as his or her own or the name or address of any other person without that person’s knowledge and approval is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) In order for a person to be convicted under this section, a conspicuous notice must have been posted in the business establishment in the area where refunds are made, advising patrons of the provisions of this section and the penalties provided.

History.—s. 3, ch. 86-161; s. 193, ch. 91-224; s. 1246, ch. 97-102.



817.05 - False statements to merchants as to financial condition.

817.05 False statements to merchants as to financial condition.—Any merchant in the state, before extending credit to any person applying for the same, may require such applicant to furnish a statement in writing showing the property owned and the salary being earned by said applicant, and if said statement, or any part thereof, is false, provided the same be made willfully, and signed by applicant in presence of two witnesses, and any person obtains credit from any merchant by reason of the merchant relying on and being deceived by said false statement, or any part thereof, then said person so obtaining credit or goods shall be deemed guilty of obtaining money or goods under false pretenses and shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 19487, 1939; CGL 1940 Supp. 7264(1); s. 844, ch. 71-136.



817.06 - Misleading advertisements prohibited; penalty.

817.06 Misleading advertisements prohibited; penalty.—

(1) No person, persons, association, copartnership, or institution shall, with intent to offer or sell or in anywise dispose of merchandise, securities, certificates, diplomas, documents, or other credentials purporting to reflect proficiency in any trade, skill, profession, credits for academic achievement, service or anything offered by such person, persons, association, copartnership, corporation, or institution directly or indirectly, to the public, for sale or distribution or issuance, or with intent to increase the consumption or use thereof, or with intent to induce the public in any manner to enter into any obligation relating thereto, or to acquire title thereto, or any interest therein, or ownership thereof, knowingly or intentionally make, publish, disseminate, circulate or place before the public, or cause, directly or indirectly, to be made, published, disseminated or circulated or placed before the public in this state in a newspaper or other publication or in the form of a book, notice, handbill, poster, bill, circular, pamphlet or letter or in any other way, an advertisement of any sort regarding such certificate, diploma, document, credential, academic credits, merchandise, security, service or anything so offered to the public, which advertisement contains any assertion, representation or statement which is untrue, deceptive, or misleading.

(2) Any person, persons, association, copartnership, corporation, or institution found guilty of a violation of subsection (1) shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 11827, 1927; CGL 7311, 7312; ss. 1, 2, ch. 57-410; s. 846, ch. 71-136.

Note.—Former s. 817.07.



817.061 - Misleading solicitation of payments prohibited.

817.061 Misleading solicitation of payments prohibited.—

(1) It is unlawful for any person, company, corporation, agency, association, partnership, institution, or charitable entity to solicit payment of money by another by means of a statement or invoice, or any writing that would reasonably be interpreted as a statement or invoice, for goods not yet ordered or for services not yet performed and not yet ordered, unless there appears on the face of the statement or invoice or writing in 30-point boldfaced type the following warning:

“This is a solicitation for the order of goods or services, and you are under no obligation to make payment unless you accept the offer contained herein.”

(2) Any person damaged by noncompliance with this section, in addition to other remedies, is entitled to damages in the amount equal to 3 times the sum solicited.

(3) Any person, company, corporation, agency, association, partnership, institution, or charitable entity that violates this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—ss. 1, 2, ch. 69-246; s. 845, ch. 71-136.



817.08 - Receiving money or property upon false promises of services as seaman or sponge fisher.

817.08 Receiving money or property upon false promises of services as seaman or sponge fisher.—Whoever enters into a written agreement with any master or owner of a vessel to perform certain services upon said vessel as seaman or sponge fisher for a contemplated voyage, and receives or accepts any money or goods, wares or merchandise, as advances or bounty for the performance of said services, and shall willfully and without just cause refuse to perform said services, or to go on said vessel at the time of the sailing of the same, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 5161, 1903; GS 3324; RGS 5162; CGL 7265; s. 847, ch. 71-136; s. 1247, ch. 97-102.



817.11 - Obtaining property by fraudulent promise to furnish inside information.

817.11 Obtaining property by fraudulent promise to furnish inside information.—

(1) A person may not defraud or attempt to defraud any individual out of anything of value by assuming to have or be able to obtain any secret, advance or inside information regarding any person, transaction, act or thing, whether such person, transaction, act or thing exists or not.

(2) A person who violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) All paraphernalia of whatsoever kind in possession of any person and used in defrauding or attempting to defraud as specified in this section shall be held and accepted by any court of competent jurisdiction in this state as prima facie evidence of guilt.

History.—ss. 1, 2, 3, ch. 8466, 1921; CGL 7308, 7309, 7310; s. 848, ch. 71-136; s. 4, ch. 2015-166.

Note.—Subsection (2) former s. 817.12; subsection (3) former s. 817.13.



817.14 - Procuring assignments of produce upon false representations.

817.14 Procuring assignments of produce upon false representations.—A person acting for himself or herself or another person, who shall procure any consignment of produce grown in this state, to himself or herself or such other, for sale on commission or for other compensation by any knowingly false representation as to the prevailing market price at such time for such produce at the point to which it is consigned, or as to the price which such person for whom he or she is acting is at said time paying to other consignors for like produce at said place, or as to the condition of the market for such produce at such time and place, and any such person acting for another who shall procure any consignment for sale as aforesaid by false representation of authority to him or her by such other to make a guaranteed price to the consignor, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 5141, 1903; GS 3325; RGS 5163; CGL 7266; s. 849, ch. 71-136; s. 1248, ch. 97-102; s. 5, ch. 2015-166.



817.15 - False entries in books of business entity.

817.15 False entries in books of business entity.—Any officer, agent, clerk or servant of a business entity who makes a false entry in the books thereof, with intent to defraud, and any person whose duty it is to make in such books a record or entry of the transfer of stock, or of the issuing and canceling of certificates thereof, or of the amount of stock issued by such business entity, who omits to make a true record or entry thereof, with intent to defraud, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 47, ch. 1637, 1868; RS 2467; GS 3326; RGS 5164; CGL 7267; s. 850, ch. 71-136; s. 6, ch. 2015-166.



817.155 - Matters within jurisdiction of Department of State; false, fictitious, or fraudulent acts, statements, and representations prohibited; penalty; statute of limitations.

817.155 Matters within jurisdiction of Department of State; false, fictitious, or fraudulent acts, statements, and representations prohibited; penalty; statute of limitations.—A person may not, in any matter within the jurisdiction of the Department of State, knowingly and willfully falsify or conceal a material fact, make any false, fictitious, or fraudulent statement or representation, or make or use any false document, knowing the same to contain any false, fictitious, or fraudulent statement or entry. A person who violates this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The statute of limitations for prosecution of an act committed in violation of this section is 5 years from the date the act was committed.

History.—s. 52, ch. 87-99; s. 194, ch. 91-224; s. 26, ch. 2005-267.



817.16 - False reports, etc., by officers of banks, trust companies, etc., with intent to defraud.

817.16 False reports, etc., by officers of banks, trust companies, etc., with intent to defraud.—Any officer, director, agent or clerk of any bank, trust company, building and loan association, small loan licensee, credit union, or other corporation under the supervision of the Office of Financial Regulation of the Financial Services Commission or formerly the Department of Banking and Finance, who willfully and knowingly subscribes or exhibits any false paper with intent to deceive any person authorized to examine as to the records of such bank, trust company, building and loan association, small loan licensee, credit union, or other corporation under the supervision of the Office of Financial Regulation or formerly the Department of Banking and Finance, or willfully and knowingly subscribes to or makes any false reports to the Office of Financial Regulation or subscribed to or made any such false report to the Department of Banking and Finance or causes to be published any false report, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 15876, 1933; CGL 1936 Supp. 7315(1); ss. 12, 35, ch. 69-106; s. 851, ch. 71-136; s. 1908, ch. 2003-261.



817.17 - Wrongful use of city, county, or other political subdivision name.

817.17 Wrongful use of city, county, or other political subdivision name.—

(1) A person or persons engaged in manufacturing in this state may not cause to be printed, stamped, marked, engraved or branded, upon any of the articles manufactured by them, or on any of the boxes, packages, or bands containing such manufactured articles, the name of any city, county, or other political subdivision of the state, other than that in which said articles are manufactured; provided, that this section does not prohibit any person from offering for sale any goods having marked thereon the name of any city, county, or other political subdivision of the state other than that in which said goods were manufactured, if there be no manufactory of similar goods in the city, county, or other political subdivision the name of which is used.

(2) A person violating this section commits a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 1, ch. 4145, 1893; GS 3327; RGS 5167; CGL 7270; s. 7, ch. 2015-166.



817.18 - Wrongful marking with a city, county, or other political subdivision name.

817.18 Wrongful marking with a city, county, or other political subdivision name.—

(1) A person may not knowingly sell or offer for sale, within the state, any manufactured articles which shall have printed, stamped, marked, engraved, or branded upon them, or upon the boxes, packages, or bands containing said manufactured articles, the name of any city, county, or other political subdivision of the state, other than that in which such articles were manufactured; provided, that this section does not prohibit any person from offering for sale any goods, having marked thereon the name of any city, county, or other political subdivision of the state, other than that in which said goods are manufactured, if there be no manufactory of similar goods in the city, county, or other political subdivision the name of which is used.

(2) A person violating this section commits a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 2, ch. 4145, 1893; GS 3328; RGS 5168; CGL 7271; s. 852, ch. 71-136; s. 8, ch. 2015-166.



817.19 - Fraudulent issue of stock certificate or indicia of membership interest.

817.19 Fraudulent issue of stock certificate or indicia of membership interest.—Any officer, agent, clerk or servant of a corporation, or any other person, who fraudulently issues or transfers a certificate of stock of a corporation or indicia of a membership interest in a limited liability company to any person not entitled thereto, or fraudulently signs such certificate or other indicia of membership interest, in blank or otherwise, with the intent that it shall be so issued or transferred by himself or herself or any other person, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 46, ch. 1637, 1868; RS 2468; GS 3329; RGS 5169; CGL 7272; s. 853, ch. 71-136; s. 1249, ch. 97-102; s. 9, ch. 2015-166.



817.20 - Issuing stock or obligation of corporation beyond authorized amount.

817.20 Issuing stock or obligation of corporation beyond authorized amount.—Any officer, agent, clerk or servant of a corporation, or any other person, who issues, or signs with intent to issue, any certificate of stock in a corporation, or who issues, signs or endorses with intent to issue any bond, note, bill or other obligation or security in the name of such corporation, beyond the amount authorized by law, or limited by the legal votes of such corporation or its proper officers; or negotiates, transfers or disposes of such certificate, with intent to defraud, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 45, ch. 1637, 1868; RS 2469; GS 3330; RGS 5170; CGL 7273; s. 854, ch. 71-136.



817.21 - Books to be evidence in such cases.

817.21 Books to be evidence in such cases.—On the trial of any person under ss. 817.19 and 817.20 the books of any corporation to which such person has access or the right of access shall be admissible in evidence.

History.—s. 48, ch. 1637, 1868; RS 2470; GS 3331; RGS 5171; CGL 7274.



817.22 - Making false invoice to defraud insurer.

817.22 Making false invoice to defraud insurer.—If the owner of a ship or vessel or of property laden or pretended to be laden on board the same, or if any other person concerned in the lading or fitting out of a ship or vessel, makes out or exhibits, or causes to be made out or exhibited, a false or fraudulent invoice, bill of lading, bill or parcels or other false estimates of any goods or property laden or pretended to be laden, on board such ship or vessel, with intent to injure and defraud an insurer of such ship, vessel or property, or of any part thereof, he or she shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 72, ch. 1637, 1868; RS 2471; GS 3332; RGS 5172; CGL 7275; s. 7, ch. 22858, 1945; s. 855, ch. 71-136; s. 1250, ch. 97-102.



817.23 - Making false affidavit to defraud insurer.

817.23 Making false affidavit to defraud insurer.—If a master, other officer, or mariner of a ship or vessel, makes or causes to be made, or swears to any false affidavit or protest, or if an owner or other person concerned in such ship or vessel or in the goods and property laden on board the same, procures any such false affidavits or protest to be made, or exhibits the same, with intent to injure, deceive or defraud an insurer of such ship or vessel, or of any goods or property laden on board the same, he or she shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 73, ch. 1637, 1868; RS 2472; GS 3333; RGS 5173; CGL 7276; s. 856, ch. 71-136; s. 1251, ch. 97-102.



817.233 - Burning to defraud the insurer.

817.233 Burning to defraud the insurer.—Any person who willfully and with intent to injure or defraud the insurer sets fire to or burns or attempts so to do or who causes to be burned or who aids, counsels or procures the burning of any building, structure or personal property, of whatsoever class or character, whether the property of himself or herself or of another, which shall at the time be insured by any person against loss or damage by fire, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 15602, 1931; CGL 1936 Supp. 7208(12); s. 791, ch. 71-136; s. 65, ch. 74-383; s. 1252, ch. 97-102.

Note.—Former s. 806.06.



817.234 - False and fraudulent insurance claims.

817.234 False and fraudulent insurance claims.—

(1)(a) A person commits insurance fraud punishable as provided in subsection (11) if that person, with the intent to injure, defraud, or deceive any insurer:

1. Presents or causes to be presented any written or oral statement as part of, or in support of, a claim for payment or other benefit pursuant to an insurance policy or a health maintenance organization subscriber or provider contract, knowing that such statement contains any false, incomplete, or misleading information concerning any fact or thing material to such claim;

2. Prepares or makes any written or oral statement that is intended to be presented to any insurer in connection with, or in support of, any claim for payment or other benefit pursuant to an insurance policy or a health maintenance organization subscriber or provider contract, knowing that such statement contains any false, incomplete, or misleading information concerning any fact or thing material to such claim;

3.a. Knowingly presents, causes to be presented, or prepares or makes with knowledge or belief that it will be presented to any insurer, purported insurer, servicing corporation, insurance broker, or insurance agent, or any employee or agent thereof, any false, incomplete, or misleading information or written or oral statement as part of, or in support of, an application for the issuance of, or the rating of, any insurance policy, or a health maintenance organization subscriber or provider contract; or

b. Knowingly conceals information concerning any fact material to such application; or

4. Knowingly presents, causes to be presented, or prepares or makes with knowledge or belief that it will be presented to any insurer a claim for payment or other benefit under a personal injury protection insurance policy if the person knows that the payee knowingly submitted a false, misleading, or fraudulent application or other document when applying for licensure as a health care clinic, seeking an exemption from licensure as a health care clinic, or demonstrating compliance with part X of chapter 400.

(b) All claims and application forms must contain a statement that is approved by the Office of Insurance Regulation of the Financial Services Commission which clearly states in substance the following: “Any person who knowingly and with intent to injure, defraud, or deceive any insurer files a statement of claim or an application containing any false, incomplete, or misleading information is guilty of a felony of the third degree.” This paragraph does not apply to reinsurance contracts, reinsurance agreements, or reinsurance claims transactions.

(2)(a) Any physician licensed under chapter 458, osteopathic physician licensed under chapter 459, chiropractic physician licensed under chapter 460, or other practitioner licensed under the laws of this state who knowingly and willfully assists, conspires with, or urges any insured party to fraudulently violate any of the provisions of this section or part XI of chapter 627, or any person who, due to such assistance, conspiracy, or urging by said physician, osteopathic physician, chiropractic physician, or practitioner, knowingly and willfully benefits from the proceeds derived from the use of such fraud, commits insurance fraud, punishable as provided in subsection (11). In the event that a physician, osteopathic physician, chiropractic physician, or practitioner is adjudicated guilty of a violation of this section, the Board of Medicine as set forth in chapter 458, the Board of Osteopathic Medicine as set forth in chapter 459, the Board of Chiropractic Medicine as set forth in chapter 460, or other appropriate licensing authority shall hold an administrative hearing to consider the imposition of administrative sanctions as provided by law against said physician, osteopathic physician, chiropractic physician, or practitioner.

(b) In addition to any other provision of law, systematic upcoding by a provider, as defined in s. 641.19(14), with the intent to obtain reimbursement otherwise not due from an insurer is punishable as provided in s. 641.52(5).

(3) Any attorney who knowingly and willfully assists, conspires with, or urges any claimant to fraudulently violate any of the provisions of this section or part XI of chapter 627, or any person who, due to such assistance, conspiracy, or urging on such attorney’s part, knowingly and willfully benefits from the proceeds derived from the use of such fraud, commits insurance fraud, punishable as provided in subsection (11).

(4) Any person or governmental unit licensed under chapter 395 to maintain or operate a hospital, and any administrator or employee of any such hospital, who knowingly and willfully allows the use of the facilities of said hospital by an insured party in a scheme or conspiracy to fraudulently violate any of the provisions of this section or part XI of chapter 627 commits insurance fraud, punishable as provided in subsection (11). Any adjudication of guilt for a violation of this subsection, or the use of business practices demonstrating a pattern indicating that the spirit of the law set forth in this section or part XI of chapter 627 is not being followed, shall be grounds for suspension or revocation of the license to operate the hospital or the imposition of an administrative penalty of up to $5,000 by the licensing agency, as set forth in chapter 395.

(5) Any insurer damaged as a result of a violation of any provision of this section when there has been a criminal adjudication of guilt shall have a cause of action to recover compensatory damages, plus all reasonable investigation and litigation expenses, including attorneys’ fees, at the trial and appellate courts.

(6) For the purposes of this section, “statement” includes, but is not limited to, any notice, statement, proof of loss, bill of lading, invoice, account, estimate of property damages, bill for services, diagnosis, prescription, hospital or doctor records, X ray, test result, or other evidence of loss, injury, or expense.

(7)(a) It shall constitute a material omission and insurance fraud, punishable as provided in subsection (11), for any service provider, other than a hospital, to engage in a general business practice of billing amounts as its usual and customary charge, if such provider has agreed with the insured or intends to waive deductibles or copayments, or does not for any other reason intend to collect the total amount of such charge. With respect to a determination as to whether a service provider has engaged in such general business practice, consideration shall be given to evidence of whether the physician or other provider made a good faith attempt to collect such deductible or copayment. This paragraph does not apply to physicians or other providers who waive deductibles or copayments or reduce their bills as part of a bodily injury settlement or verdict.

(b) The provisions of this section shall also apply as to any insurer or adjusting firm or its agents or representatives who, with intent, injure, defraud, or deceive any claimant with regard to any claim. The claimant shall have the right to recover the damages provided in this section.

(c) An insurer, or any person acting at the direction of or on behalf of an insurer, may not change an opinion in a mental or physical report prepared under s. 627.736(7) or direct the physician preparing the report to change such opinion; however, this provision does not preclude the insurer from calling to the attention of the physician errors of fact in the report based upon information in the claim file. Any person who violates this paragraph commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) A contractor, or a person acting on behalf of a contractor, may not knowingly or willfully and with intent to injure, defraud, or deceive, pay, waive, or rebate all or part of an insurance deductible applicable to payment to the contractor, or a person acting on behalf of a contractor, for repairs to property covered by a property insurance policy. A person who violates this paragraph commits a third degree felony, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(8)(a) It is unlawful for any person intending to defraud any other person to solicit or cause to be solicited any business from a person involved in a motor vehicle accident for the purpose of making, adjusting, or settling motor vehicle tort claims or claims for personal injury protection benefits required by s. 627.736. Any person who violates the provisions of this paragraph commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A person who is convicted of a violation of this subsection shall be sentenced to a minimum term of imprisonment of 2 years.

(b) A person may not solicit or cause to be solicited any business from a person involved in a motor vehicle accident by any means of communication other than advertising directed to the public for the purpose of making motor vehicle tort claims or claims for personal injury protection benefits required by s. 627.736, within 60 days after the occurrence of the motor vehicle accident. Any person who violates this paragraph commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) A lawyer, health care practitioner as defined in s. 456.001, or owner or medical director of a clinic required to be licensed pursuant to s. 400.9905 may not, at any time after 60 days have elapsed from the occurrence of a motor vehicle accident, solicit or cause to be solicited any business from a person involved in a motor vehicle accident by means of in person or telephone contact at the person’s residence, for the purpose of making motor vehicle tort claims or claims for personal injury protection benefits required by s. 627.736. Any person who violates this paragraph commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) Charges for any services rendered by any person who violates this subsection in regard to the person for whom such services were rendered are noncompensable and unenforceable as a matter of law.

(9) A person may not organize, plan, or knowingly participate in an intentional motor vehicle crash or a scheme to create documentation of a motor vehicle crash that did not occur for the purpose of making motor vehicle tort claims or claims for personal injury protection benefits as required by s. 627.736. Any person who violates this subsection commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A person who is convicted of a violation of this subsection shall be sentenced to a minimum term of imprisonment of 2 years.

(10) A licensed health care practitioner who is found guilty of insurance fraud under this section for an act relating to a personal injury protection insurance policy loses his or her license to practice for 5 years and may not receive reimbursement for personal injury protection benefits for 10 years.

(11) If the value of any property involved in a violation of this section:

(a) Is less than $20,000, the offender commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Is $20,000 or more, but less than $100,000, the offender commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Is $100,000 or more, the offender commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(12) In addition to any criminal liability, a person convicted of violating any provision of this section for the purpose of receiving insurance proceeds from a motor vehicle insurance contract is subject to a civil penalty.

(a) Except for a violation of subsection (9), the civil penalty shall be:

1. A fine up to $5,000 for a first offense.

2. A fine greater than $5,000, but not to exceed $10,000, for a second offense.

3. A fine greater than $10,000, but not to exceed $15,000, for a third or subsequent offense.

(b) The civil penalty for a violation of subsection (9) must be at least $15,000 but may not exceed $50,000.

(c) The civil penalty shall be paid to the Insurance Regulatory Trust Fund within the Department of Financial Services and used by the department for the investigation and prosecution of insurance fraud.

(d) This subsection does not prohibit a state attorney from entering into a written agreement in which the person charged with the violation does not admit to or deny the charges but consents to payment of the civil penalty.

(13) As used in this section, the term:

(a) “Insurer” means any insurer, health maintenance organization, self-insurer, self-insurance fund, or similar entity or person regulated under chapter 440 or chapter 641 or by the Office of Insurance Regulation under the Florida Insurance Code.

(b) “Property” means property as defined in s. 812.012.

(c) “Value” means value as defined in s. 812.012.

History.—s. 7, ch. 76-266; s. 36, ch. 77-468; s. 3, ch. 78-258; s. 1, ch. 79-81; s. 487, ch. 81-259; s. 9, ch. 83-28; s. 24, ch. 88-370; s. 41, ch. 91-110; s. 123, ch. 92-149; s. 8, ch. 95-340; s. 1253, ch. 97-102; s. 65, ch. 97-264; s. 298, ch. 98-166; s. 6, ch. 99-204; s. 11, ch. 2000-252; s. 7, ch. 2001-271; s. 1909, ch. 2003-261; s. 10, ch. 2003-411; s. 16, ch. 2006-305; s. 19, ch. 2011-174; s. 13, ch. 2012-197; s. 110, ch. 2013-15; s. 7, ch. 2014-104.

Note.—Former s. 627.7375.



817.2341 - False or misleading statements or supporting documents; penalty.

817.2341 False or misleading statements or supporting documents; penalty.—

(1) Any person who willfully files with the department or office, or who willfully signs for filing with the department or office, a materially false or materially misleading financial statement or document in support of such statement required by law or rule, with intent to deceive and with knowledge that the statement or document is materially false or materially misleading, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2)(a) Any person who makes a false entry of a material fact in any book, report, or statement relating to a transaction of an insurer or entity organized pursuant to chapter 624 or chapter 641, intending to deceive any person about the financial condition or solvency of the insurer or entity, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the false entry of a material fact is made with the intent to deceive any person as to the impairment of capital, as defined in s. 631.011(12), of the insurer or entity or is the significant cause of the insurer or entity being placed in conservation, rehabilitation, or liquidation by a court, the person commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3)(a) Any person who knowingly makes a material false statement or report to the department or office or any agent of the department or office, or knowingly and materially overvalues any property in any document or report prepared to be presented to the department or office or any agent of the department or office, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the material false statement or report or the material overvaluation is made with the intent to deceive any person as to the impairment of capital, as defined in s. 631.011(12), of an insurer or entity organized pursuant to chapter 624 or chapter 641, or is the significant cause of the insurer or entity being placed in receivership by a court, the person commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) As used in this section, the term:

(a) “Department” means the Department of Financial Services.

(b) “Office” means the Office of Insurance Regulation of the Financial Services Commission.

History.—s. 18, ch. 2002-25; s. 1910, ch. 2003-261.



817.235 - Personal property; removing or altering identification marks.

817.235 Personal property; removing or altering identification marks.—

(1) Except as otherwise provided by law, any person who, with intent to prevent identification by the true owner, removes, erases, defaces, or otherwise alters any serial number or other mark of identification placed on any item of personal property by the manufacturer or owner thereof is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who possesses any item of personal property with the knowledge that the serial number or other mark of identification placed thereon by the manufacturer or owner thereof has been removed, erased, defaced, or otherwise altered with intent to prevent identification by the true owner is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 74-6.



817.236 - False and fraudulent motor vehicle insurance application.

817.236 False and fraudulent motor vehicle insurance application.—Any person who, with intent to injure, defraud, or deceive any motor vehicle insurer, including any statutorily created underwriting association or pool of motor vehicle insurers, presents or causes to be presented any written application, or written statement in support thereof, for motor vehicle insurance knowing that the application or statement contains any false, incomplete, or misleading information concerning any fact or matter material to the application commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 49, ch. 90-119; s. 11, ch. 2003-411.



817.2361 - False or fraudulent proof of motor vehicle insurance.

817.2361 False or fraudulent proof of motor vehicle insurance.—Any person who, with intent to deceive any other person, creates, markets, or presents a false or fraudulent proof of motor vehicle insurance commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 12, ch. 2003-411; s. 17, ch. 2006-305.



817.24 - Unlawful to add or alter or deface existing brand.

817.24 Unlawful to add or alter or deface existing brand.—It is unlawful for anyone to add to or alter or deface any existing brand on any animal not his or her own or without the consent of the owner, with a fraudulent intent to claim the same, any bar, letter, figure, or character of any kind. Any violation of this section shall be a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 3, ch. 4734, 1899; GS 3334; RGS 5174; CGL 7277; s. 857, ch. 71-136; s. 1254, ch. 97-102.



817.25 - Fraudulently marking or branding.

817.25 Fraudulently marking or branding.—Whoever shall fraudulently mark or brand any unmarked or unbranded animal with the intent to claim the same or to prevent identification by the true owner or owners thereof, shall be punished as provided in s. 817.24.

History.—s. 4, ch. 4734, 1899; GS 3335; RGS 5175; CGL 7278.



817.26 - Fraudulently changing marks on animal.

817.26 Fraudulently changing marks on animal.—If any person shall fraudulently alter or change the marks of any animal, not his or her own, with intent to claim the same or to prevent identification by the true owner thereof, the person so offending shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 5663, 1907; RGS 5176; CGL 7279; s. 858, ch. 71-136; s. 1255, ch. 97-102.



817.28 - Fraudulent obtaining of property by gaming.

817.28 Fraudulent obtaining of property by gaming.—Whoever, by the game of three-card monte, so-called, or any other game, device, sleight-of-hand, pretensions to fortunetelling, or other means whatever by the use of cards or other implement or implements, fraudulently obtains from another person property of any description, shall be punished as if he or she had been convicted of larceny.

History.—s. 53, ch. 1637, 1868; RS 2473; GS 3343; RGS 5186; CGL 7289; s. 1256, ch. 97-102.



817.29 - Cheating.

817.29 Cheating.—Whoever is convicted of any gross fraud or cheat at common law shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 54, ch. 1637, 1868; RS 2475; GS 3344; RGS 5187; CGL 7290; s. 860, ch. 71-136.



817.30 - Punishment for unlawful use of badge of certain orders and organizations.

817.30 Punishment for unlawful use of badge of certain orders and organizations.—Any person who willfully wears the badge or button of the Grand Army of the Republic, the insignia, badge or rosette of the Military Order of the Loyal Legion of the United States, or of the Military Order of Foreign Wars of the United States, or of the Patrons of Husbandry, or the Benevolent and Protective Order of Elks of the United States of America, or of the Woodmen of the World, or of any society, order or organization of 5 years’ standing in the state, or uses the same to obtain aid or assistance within this state, or willfully uses the name of such society, order or organization, the titles of its officers, or its insignia, ritual or ceremonies, unless entitled to use or wear the same under the constitution and bylaws, rules and regulations of such order or of such society, order or organization, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 6502, 1913; RGS 5197; CGL 7300; s. 862, ch. 71-136.



817.31 - Unlawful use of insignia of American Legion; penalty.

817.31 Unlawful use of insignia of American Legion; penalty.—Any person who willfully wears the badge, button or other insignia of the American Legion shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; provided, that the provisions of this section shall not apply to any member of the American Legion.

History.—s. 1, ch. 8464, 1921; CGL 7301; s. 861, ch. 71-136.



817.311 - Unlawful use of badges, etc.

817.311 Unlawful use of badges, etc.—

(1) From and after May 9, 1949, any person who shall wear or display a badge, button, insignia or other emblem, or shall use the name of or claim to be a member of any benevolent, fraternal, social, humane, or charitable organization, which organization is entitled to the exclusive use of such name and such badge, button, insignia or emblem either in the identical form or in such near resemblance thereto as to be a colorable imitation thereof, unless such person is entitled so to do under the laws, rules and regulations of such organization, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) This section shall be cumulative to any and all laws now in force in the state.

History.—s. 1, ch. 25025, 1949; s. 863, ch. 71-136.



817.312 - Unlawful use of uniforms, medals, or insignia.

817.312 Unlawful use of uniforms, medals, or insignia.—

(1) A person may not misrepresent himself or herself as a member or veteran of the United States Air Force, United States Army, United States Coast Guard, United States Marine Corps, United States Navy, or National Guard or wear the uniform of or any medal or insignia authorized for use by members or veterans of the United States Air Force, United States Army, United States Coast Guard, United States Marine Corps, United States Navy, or the National Guard which he or she is not authorized to wear while soliciting for charitable contributions or for the purpose of material gain. This section does not prohibit persons in the theatrical profession from wearing such uniforms, medals, or insignia while actually engaged in such profession.

(2) A person who violates subsection (1) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 2010-181; s. 2, ch. 2013-126.



817.32 - Fraudulent operation of coin-operated devices.

817.32 Fraudulent operation of coin-operated devices.—Any person who shall operate or cause to be operated, or who shall attempt to operate, or attempt to cause to be operated, any automatic vending machine, slot machine, coinbox telephone, or other receptacle designed to receive lawful coin of the United States in connection with the sale, use or enjoyment of property or service, by means of a slug or any false, counterfeited, mutilated, sweated, or foreign coin, or by any means, method, trick, or device whatsoever not lawfully authorized by the owner, lessee, or licensee of such machine, coinbox telephone or receptacle, or who shall take, obtain or receive from or in connection with any automatic vending machine, slot machine, coinbox telephone or other receptacle designed to receive lawful coin of the United States in connection with the sale, use, or enjoyment of property or service, any goods, wares, merchandise, gas, electric current, article of value, or the use or enjoyment of any telephone or telegraph facilities or service, or of any musical instrument, phonograph, or other property, without depositing in and surrendering to such machine, coinbox telephone or receptacle lawful coin of the United States to the amount required therefor by the owner, lessee, or licensee of such machine, coinbox telephone or receptacle, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 12267, 1927; CGL 7313; s. 864, ch. 71-136.



817.33 - Manufacture, etc., of slugs to be used in coin-operated devices prohibited.

817.33 Manufacture, etc., of slugs to be used in coin-operated devices prohibited.—Any person who, with intent to cheat or defraud the owner, lessee, licensee, or other person entitled to the contents of any automatic vending machine, slot machine, coinbox telephone or other receptacle, depository, or contrivance designed to receive lawful coin of the United States in connection with the sale, use, or enjoyment of property or service, or who, knowing that the same is intended for unlawful use, shall manufacture for sale, or sell or give away any slug, device or substance whatsoever intended or calculated to be placed or deposited in any such automatic vending machine, slot machine, coinbox telephone or other such receptacle, depository or contrivance, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 12267, 1927; CGL 7314; s. 865, ch. 71-136.



817.34 - False entries and statements by investment companies offering stock or security for sale.

817.34 False entries and statements by investment companies offering stock or security for sale.—Any person who shall knowingly subscribe to or make or cause to be made, any false statements or false entry in any book of any investment company or exhibit any false paper with the intention of deceiving any person authorized to examine into the affairs of any investment company, or shall make, utter or publish any false statement of the financial condition of any investment company, or the stock, bonds or other securities by it offered for sale, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 9, ch. 6422, 1913; RGS 5748; CGL 7975; s. 866, ch. 71-136.



817.35 - Sale of cemetery lots or mausoleum space; promises.

817.35 Sale of cemetery lots or mausoleum space; promises.—

(1) It shall be unlawful for any person, firm or corporation, to sell, offer for sale, or advertise for sale, cemetery lots or mausoleum space, upon the guarantee, promise, representation or inducement to the purchaser that the same may be sold or repurchased at a financial profit.

(2) Any violation of this section shall constitute a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 22080, 1943; s. 7B, ch. 24337, 1947; s. 867, ch. 71-136.



817.355 - Fraudulent creation or possession of admission ticket.

817.355 Fraudulent creation or possession of admission ticket.—

(1) Except as provided in subsections (2) and (3), a person who counterfeits, forges, alters, clones, or possesses a ticket, card, wristband, or other medium that accesses or is associated with a ticket; or a ticket, token, or paper designed for admission to or the rendering of services by a sports, amusement, concert, or other facility offering services to the general public, with the intent to defraud such facility, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A person who commits a second or subsequent violation of subsection (1) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) A person who counterfeits, forges, alters, clones, or possesses 10 or more tickets, cards, wristbands, or other media that access or are associated with a ticket, token, or paper designed for admission to or the rendering of services by a sports, amusement, concert, or other facility offering services to the general public with the intent to defraud such facility, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 84-297; s. 195, ch. 91-224; s. 1, ch. 2014-95.



817.357 - Purchase of tickets.

817.357 Purchase of tickets.—Whoever knowingly purchases from the original ticket seller a quantity of tickets to an event which exceeds the maximum ticket limit quantity posted by or on behalf of the original ticket seller at the point of original sale or printed on the tickets themselves and intends to resell such tickets violates ss. 501.201-501.213, the Florida Deceptive and Unfair Trade Practices Act. A person or firm is not liable under this section with respect to tickets for which that person or firm is the original ticket seller. For purposes of this section, the term “original ticket seller” means the issuer of such ticket or a person or firm who provides distribution services or ticket sales services under a contract with such issuer.

History.—s. 2, ch. 2006-105.



817.36 - Resale of tickets.

817.36 Resale of tickets.—

(1) A person or entity that offers for resale or resells any ticket may charge only $1 above the admission price charged therefor by the original ticket seller of the ticket for the following transactions:

(a) Passage or accommodations on any common carrier in this state. However, this paragraph does not apply to travel agencies that have an established place of business in this state and are required to pay state, county, and city occupational license taxes.

(b) Multiday or multievent tickets to a park or entertainment complex or to a concert, entertainment event, permanent exhibition, or recreational activity within such a park or complex, including an entertainment/resort complex as defined in s. 561.01(18).

(c) Event tickets originally issued by a charitable organization exempt from taxation under s. 501(c)(3) of the Internal Revenue Code for which no more than 3,000 tickets are issued per performance. The charitable organization must issue event tickets with the following statement conspicuously printed on the face or back of the ticket: “Pursuant to s. 817.36, Florida Statutes, this ticket may not be resold for more than $1 over the original admission price.” This paragraph does not apply to tickets issued or sold by a third party contractor ticketing services provider on behalf of a charitable organization otherwise included in this paragraph unless the required disclosure is printed on the ticket.

(d) Any tickets, other than the tickets in paragraph (a), paragraph (b), or paragraph (c), that are resold or offered through an Internet website, unless such website is authorized by the original ticket seller or makes and posts the following guarantees and disclosures through Internet web pages on which are visibly posted, or links to web pages on which are posted, text to which a prospective purchaser is directed before completion of the resale transaction:

1. The website operator guarantees a full refund of the amount paid for the ticket including any servicing, handling, or processing fees, if such fees are not disclosed, when:

a. The ticketed event is canceled;

b. The purchaser is denied admission to the ticketed event, unless such denial is due to the action or omission of the purchaser;

c. The ticket is not delivered to the purchaser in the manner requested and pursuant to any delivery guarantees made by the reseller and such failure results in the purchaser’s inability to attend the ticketed event.

2. The website operator discloses that it is not the issuer, original seller, or reseller of the ticket or items and does not control the pricing of the ticket or items, which may be resold for more than their original value.

(2) This section does not authorize any individual or entity to sell or purchase tickets at any price on property where an event is being held without the prior express written consent of the owner of the property.

(3) Any sales tax due for resales under this section shall be remitted to the Department of Revenue in accordance with s. 212.04.

(4) A person who knowingly resells a ticket or tickets in violation of this section is liable to the state for a civil penalty equal to treble the amount of the price for which the ticket or tickets were resold.

(5) A person who intentionally uses or sells software to circumvent on a ticket seller’s Internet website a security measure, an access control system, or any other control or measure that is used to ensure an equitable ticket-buying process is liable to the state for a civil penalty equal to treble the amount for which the ticket or tickets were sold.

(6) As used in this section, the term “software” means computer programs that are primarily designed or produced for the purpose of interfering with the operation of any person or entity that sells, over the Internet, tickets of admission to a sporting event, theater, musical performance, or place of public entertainment or amusement of any kind.

History.—ss. 1, 1a, ch. 22726, 1945; s. 868, ch. 71-136; s. 7, ch. 90-231; s. 9, ch. 95-314; s. 3, ch. 2006-105; s. 152, ch. 2007-5; s. 4, ch. 2009-179; s. 123, ch. 2010-5.



817.361 - Sale or transfer of multiuse tickets.

817.361 Sale or transfer of multiuse tickets.—

(1) As used in this section, the term:

(a) “Issuer” means the person or entity that created a multiuse ticket and is obligated to allow admission thereunder.

(b) “Multiuse ticket” means a ticket, other medium, or right designed for admission to more than one theme park complex, or to more than one amusement location or other facility in a theme park complex, or for admission for more than 1 day or more than once in the same day to one or more such locations or facilities in a theme park complex.

(c) “Theme park complex” means an area comprised of at least 25 acres of land owned by the same business entity and which contains rides or other recreational activities.

(2) A person who offers for sale, sells, or transfers in connection with a commercial transaction, with or without consideration, a nontransferable multiuse ticket or a card, wristband, or other medium that accesses or is associated with any such nontransferable multiuse ticket after the nontransferable multiuse ticket has been used at least once for admission commits a violation of this subsection. For purposes of this subsection, a multiuse ticket is nontransferable unless the phrase “may be used by more than one person” is printed clearly on the multiuse ticket by the issuer or the issuer explicitly states on its website that the multiuse ticket may be used by more than one person.

(3)(a) Except as provided in paragraph (b), a person who violates subsection (2) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A person who commits a second or subsequent violation of subsection (2) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 88-127; s. 2, ch. 2014-95.



817.37 - Touting; defining; providing punishment; ejection from racetracks.

817.37 Touting; defining; providing punishment; ejection from racetracks.—

(1) Any person who knowingly and designedly by false representation attempts to, or does persuade, procure or cause another person to wager on a horse in a race to be run in this state or elsewhere, and upon which money is wagered in this state, and who asks or demands compensation as a reward for information or purported information given in such case is a tout, and is guilty of touting.

(2) Any person who is a tout, or who attempts or conspires to commit touting, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any person who in the commission of touting falsely uses the name of any official of the Florida Division of Pari-mutuel Wagering, its inspectors or attaches, or of any official of any racetrack association, or the names of any owner, trainer, jockey, or other person licensed by the Florida Division of Pari-mutuel Wagering, as the source of any information or purported information shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Any person who has been convicted of touting by any court, and the record of whose conviction on such charge is on file in the office of the Florida Division of Pari-mutuel Wagering, any court of this state, or of the Federal Bureau of Investigation, or any person who has been ejected from any racetrack of this or any other state for touting or practices inimical to the public interest shall be excluded from all racetracks in this state and if such person returns to a racetrack he or she shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Any such person who refuses to leave such track when ordered to do so by inspectors of the Florida Division of Pari-mutuel Wagering or by any peace officer, or by an accredited attache of a racetrack or association shall be guilty of a separate offense which shall be a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—ss. 1-4, ch. 24344, 1947; s. 10, ch. 26484, 1951; s. 1, ch. 67-233; s. 2, ch. 71-98; s. 869, ch. 71-136; s. 1257, ch. 97-102.



817.38 - Simulated process.

817.38 Simulated process.—

(1) CIRCULATION PROHIBITED.—It is unlawful for any person, firm, or corporation to send or deliver, or cause to be sent or delivered any letter, paper, document, notice of intent to bring suit, or other notice or demand, which simulates a summons, complaint, writ, or other court process, or any letter, paper, or document which simulates the seal of the state or the stationery of any state agency or fictitious state agency with intent to lead the recipient or sendee to believe that the same is genuine, for the purpose of obtaining any money or thing of value, or that a state agency is the sending party. The sending of such simulating document shall be prima facie evidence of such intent, and it shall be no defense to show that the document bears any statement to the contrary, nor shall it be a defense to show that the money or thing of value sought to be obtained was to apply as payment on a valid obligation.

(2) EVIDENCE OF DELIVERY.—In prosecutions for violation of this section, the prosecution may show that the simulating document was deposited in the post office for mailing or was delivered to any person with intent to be forwarded, and such showing shall be sufficient proof of the sending or delivery.

(3) VENUE.—Any person violating this section may be tried therefor in the county where such simulating document was so deposited, or the county where the same was received.

(4) EXCEPTION.—Nothing in this section shall be construed to prohibit the printing, publication or distribution of blank forms of genuine summons and other court process.

(5) PENALTIES.—Any person, firm or corporation violating this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1-5, ch. 57-73; s. 1, ch. 65-336; s. 870, ch. 71-136.



817.39 - Simulated forms of court or legal process, or official seal or stationery; publication, sale or circulation unlawful; penalty.

817.39 Simulated forms of court or legal process, or official seal or stationery; publication, sale or circulation unlawful; penalty.—

(1) Any person or business entity who prints, for the purpose of sale or distribution and for use in the state, or who circulates, publishes, or offers for sale any letter, paper, document, notice of intent to bring suit, or other notice or demand, which simulates a form of court or legal process, or any person who without authority of the state prints, for the purpose of sale or distribution for use in the state, or who without authority of the state circulates, publishes, or offers for sale any letters, papers, or documents which simulate the seal of the state, or the stationery of a state agency or fictitious state agency commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) It shall be no defense that the paper or other instrument referred to in subsection (1) shall declare that it is not a court or legal process.

(3) This section does not prevent the printing, publication, sale, or distribution of genuine legal forms for the use of attorneys or clerks of courts.

History.—ss. 1-3, ch. 57-265; s. 2, ch. 65-336; s. 871, ch. 71-136; s. 240, ch. 77-104; s. 10, ch. 2015-166.



817.40 - False, misleading and deceptive advertising and sales; definitions.

817.40 False, misleading and deceptive advertising and sales; definitions.—When construing ss. 817.40, 817.41, 817.43-817.47, and each and every word, phrase or part thereof, where the context will permit:

(1) The word or term “wholesale” or “wholesale sale” shall extend to and include an “at-cost sale,” “below-cost sale,” and terms of similar purport, and embraces all sales purporting to be made at or below the seller’s net delivered cost price, or below the average wholesale cost of the items sold or to be sold, but which are in fact made for a price in excess of the average wholesale of like items.

(2) The word or term “retail” means the sale or offering for sale of individual items of merchandise to the ultimate consumer.

(3) The term or word “retailer” means one who acquires for the purpose of sale, keeps for sale, offers or exposes for sale, or sells individual units of merchandise to the ultimate consumer and not for resale.

(4) The term or word “merchandise” includes goods, wares and merchandise, as generally understood, and in addition thereto services and other things of value.

(5) The phrase “misleading advertising” includes any statements made, or disseminated, in oral, written, electronic, or printed form or otherwise, to or before the public, or any portion thereof, which are known, or through the exercise of reasonable care or investigation could or might have been ascertained, to be untrue or misleading, and which are or were so made or disseminated with the intent or purpose, either directly or indirectly, of selling or disposing of real or personal property, services of any nature whatever, professional or otherwise, or to induce the public to enter into any obligation relating to such property or services.

(6) The definitions contained in s. 1.01, insofar as the context of this act will permit, shall be applicable hereto.

History.—s. 1, ch. 59-301; s. 73, ch. 95-211; s. 11, ch. 2015-166.



817.41 - Misleading advertising prohibited.

817.41 Misleading advertising prohibited.—

(1) It shall be unlawful for any person to make or disseminate or cause to be made or disseminated before the general public of the state, or any portion thereof, any misleading advertisement. Such making or dissemination of misleading advertising shall constitute and is hereby declared to be fraudulent and unlawful, designed and intended for obtaining money or property under false pretenses.

(2) It shall be unlawful for any person to advertise, in any way or by any medium whatsoever, any sale as a “wholesale sale,” “below cost sale,” or terms of similar purport, unless the goods, wares or merchandise offered for sale thereby are offered by the seller at or below his or her delivered net cost price, or below the average wholesale price of such goods, wares, or merchandise. Such advertising of goods, wares, or merchandise for sale shall constitute and is hereby declared to be fraudulent and unlawful, designed and intended for obtaining money or property under false pretenses.

(3) Any retailer using the term or phrase “wholesale sale,” “below cost sale,” or terms of similar purport, in connection with the sale of goods, wares, or merchandise at retail, shall, upon demand by a customer, forthwith make available, unless the same shall have theretofore been made available, to the Better Business Bureau, the Merchant’s Division of the Chamber of Commerce, or to the state attorney’s office for inspection, invoices, or shipping charges or true and correct copies thereof, of any goods, wares, or merchandise so offered for sale, described or represented, indicating the delivery net cost to the seller of the particular goods, wares or merchandise sold or offered for sale, from which the seller’s delivered net cost may be determined. The said retailer shall also and at the same time give all reasonable assistance in determining and ascertaining his or her net cost price of said goods, wares, or merchandise. The said Better Business Bureau, Merchant’s Division of the Chamber of Commerce or state attorney, upon determining the said delivered net cost, shall forthwith issue a certificate evidencing such delivered net cost, as determined, and deliver the same to the retailer for delivery or exhibition to the customer. Unless such certificate shall show a delivered net cost equal to or in excess of the advertised price, the retailer shall be presumed to have violated this law.

(4) There shall be a rebuttable presumption that the person named in or obtaining the benefits of any misleading advertisement or any such sale is responsible for such misleading advertisement or unlawful sale.

(5) No retailer shall knowingly and willfully advertise merchandise for sale at a special or wholesale price, in any way or by any medium whatsoever, if he or she does not have sufficient quantities of the advertised merchandise to meet the reasonably foreseeable demand, unless the fact of limited quantity and the approximate number of items is stated in the advertisement, or unless the retailer provides a means by which the consumer may obtain the advertised item at the advertised price within a reasonable time or a value equivalent thereto.

(6) Any person prevailing in a civil action for violation of this section shall be awarded costs, including reasonable attorney’s fees, and may be awarded punitive damages in addition to actual damages proven. This provision is in addition to any other remedies prescribed by law.

History.—s. 2, ch. 59-301; s. 1, ch. 73-60; s. 2, ch. 77-304; s. 1258, ch. 97-102.



817.411 - False information; advertising.

817.411 False information; advertising.—A person or business entity may not knowingly publish, disseminate, circulate, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, electronically, or in any other way, any advertisement, announcement, or statement containing any assertion, representation, or statement that commodities, mortgages, promissory notes, securities, or other things of value offered for sale are covered by insurance guaranties where such insurance is nonexistent or does not in fact insure against the risks covered.

History.—s. 1, ch. 61-110; s. 12, ch. 2015-166.



817.4115 - False, deceptive, or misleading advertisement of live musical performances.

817.4115 False, deceptive, or misleading advertisement of live musical performances.—

(1) For purposes of this section, the term:

(a) “Performing person or group” means a vocal or instrumental performer using or attempting to use the name of a recording person or group.

(b) “Recording person or group” means a vocal or instrumental performer that has previously produced or released, or both, a commercial recording.

(2)(a) A person may not advertise a live musical performance or production in this state using a false, deceptive, or misleading statement of an affiliation, connection, or association between a performing person or group and a recording person or group.

(b) A person may not conduct a live musical performance or production in this state using a false, deceptive, or misleading statement of an affiliation, connection, or association between a performing person or group and a recording person or group.

(3) An advertisement or the conducting of a live musical performance or production does not violate subsection (2) if:

(a) The performing person or at least one member of the performing group was a member of the recording group and retains the legal right to use the name of the recording group by not having abandoned the affiliation with the recording group or its name;

(b) The performing person or group is the authorized registrant and owner of a federal service mark for that person or group which is registered with the United States Patent and Trademark Office;

(c) The live musical performance or production is identified as a “salute” or “tribute” to, and is otherwise unaffiliated with, the recording person or group;

(d) The advertising does not relate to a live musical performance taking place in this state; or

(e) The performance is expressly authorized in the advertising by the recording person or group.

(4) Any person who violates subsection (2) commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Upon a second or subsequent violation of subsection (2), the person commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or by a fine not to exceed $5,000, or both.

(5) The Department of Legal Affairs or a state attorney may file a civil action on behalf of the people of this state for injunctive relief against any person or group violating subsection (2) to restrain the prohibited activity. The court may award court costs and reasonable attorney’s fees to the prevailing party. The court may also impose a civil penalty not to exceed $5,000 for each violation of subsection (2).

History.—s. 1, ch. 2007-137.



817.412 - Sale of used goods as new; penalty.

817.412 Sale of used goods as new; penalty.—

(1) It is unlawful for a seller in a transaction where the purchase price of goods exceeds $100 to misrepresent orally, in writing, electronically, or by failure to speak that the goods are new or original when they are used or repossessed or where they have been used for sales demonstration.

(2) A person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 14, ch. 93-38; s. 13, ch. 2015-166.



817.413 - Sale of used motor vehicle goods as new; penalty.

817.413 Sale of used motor vehicle goods as new; penalty.—

(1) With respect to a transaction for which any charges will be paid from the proceeds of a motor vehicle insurance policy, and in which the purchase price of motor vehicle goods exceeds $100, it is unlawful for the seller to knowingly misrepresent orally, in writing, or by failure to speak, that the goods are new or original when they are used or repossessed or have been used for sales demonstration.

(2) A person who violates the provisions of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 6, ch. 2003-148.



817.414 - Sale of counterfeit security signs and decals.

817.414 Sale of counterfeit security signs and decals.—A person who willfully and knowingly sells or attempts to sell a counterfeit sign or decal in this state with the name or logo of a security company without the express written consent of the company commits:

(1) For the first offense, a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) For a second or subsequent offense, a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 14, ch. 2015-166.



817.415 - Florida Free Gift Advertising Law.

817.415 Florida Free Gift Advertising Law.—

(1) LEGISLATIVE INTENT.—

(a) The Legislature of the State of Florida recognizes that the deceptive misuse of the term “free” and words of similar meaning and intent in advertising by the unscrupulous has resulted in deception of consumers, leading them unknowingly to assume contractual obligations which were initially concealed by the deception.

(b) It is the intent of the Legislature to prevent such deception by requiring disclosure of all contingent conditions, obligations, or considerations in any form in connection with the advertising of goods or services using the term “free” or words of similar meaning and intent.

(c) It is not the intent of the Legislature to prohibit the use of gifts in legitimate promotions of trade so long as the advertising of such gifts and promotions makes full disclosure of any requirement for purchase or contractual obligations to be assumed in order to qualify for the gift.

(2) SHORT TITLE.—This act may be cited as the “Florida Free Gift Advertising Law.”

(3) DEFINITIONS.—As used in this act:

(a) “Person” includes an individual, partnership, corporation, association, or other entity doing business in the state.

(b) “Free” includes the use of terms such as “awarded,” “prize,” “absolutely without charge,” “free of charge,” and words or groups of words of similar intent which reasonably lead a person to believe that he or she may receive, or has been selected to receive, something of value, entirely or in part without a requirement of compensation in any form from the recipient.

(c) “Item” means goods, services, or any tangible or intangible thing of value and the rights therein.

(d) “Advertisement” and “advertising” includes every form of communication which offers for sale, or attempts to induce the creation of obligations in exchange for, any item or rights therein.

(4) RESTRICTIONS ON USE OF WORD “FREE.”—Any item or portion of an item unconditionally offered as “free” shall in fact be free, without obligation or requirement of consideration in any form, when accepted in writing within the time limit set forth in the advertisement or within a reasonable time, if no time limit is so set. However, any person so receiving and accepting such offer may be required to pay any necessary transportation or delivery charges directly to the United States Postal Service or other regulated public carrier.

(5) REQUIREMENTS FOR ADVERTISEMENTS.—Advertising in which items are offered as free with conditions or obligations necessary to acceptance shall include a clear and conspicuous statement of any such conditions or obligations and advertising in compliance herewith shall not be considered deceptive.

(6) VIOLATIONS.—Any violation of this section is declared to be a deceptive trade practice and unlawful.

(7) INJUNCTIONS.—The Commissioner of Agriculture or the Attorney General may bring an action for injunction to prohibit practices in violation of this law, and any such injunction shall be issued without bond. Such suit may be brought in any circuit court of this state having jurisdiction over the party or parties defendant.

History.—ss. 1, 2, 3, 4, 5, ch. 70-164; s. 1, ch. 70-439; ss. 1, 2, 3, 4, 5, 6, ch. 72-4; s. 1259, ch. 97-102; s. 11, ch. 98-299.



817.416 - Franchises and distributorships; misrepresentations.

817.416 Franchises and distributorships; misrepresentations.—

(1) DEFINITIONS.—For the purpose of this section:

(a) The term “person” means an individual, partnership, corporation, association, or other entity doing business in Florida.

(b) The term “franchise or distributorship” means a contract or agreement, either expressed or implied, whether oral or written, between two or more persons:

1. Wherein a commercial relationship of definite duration or continuing indefinite duration is involved;

2. Wherein one party, hereinafter called the “franchisee,” is granted the right to offer, sell, and distribute goods or services manufactured, processed, distributed or, in the case of services, organized and directed by another party;

3. Wherein the franchisee as an independent business constitutes a component of franchisor’s distribution system; and

4. Wherein the operation of the franchisee’s business franchise is substantially reliant on franchisors for the basic supply of goods.

(c) The term “goods” means any article or thing without limitation, or any part of such article or thing, including any article or thing used or consumed by a franchisee in rendering a service established, organized, directed, or approved by a franchisor.

(2) DECLARATIONS.—

(a) It is unlawful, when selling or establishing a franchise or distributorship, for any person:

1. Intentionally to misrepresent the prospects or chances for success of a proposed or existing franchise or distributorship;

2. Intentionally to misrepresent, by failure to disclose or otherwise, the known required total investment for such franchise or distributorship; or

3. Intentionally to misrepresent or fail to disclose efforts to sell or establish more franchises or distributorships than is reasonable to expect the market or market area for the particular franchise or distributorship to sustain.

(b) The execution or carrying out of a scheme, plan, or corporate organization which violates any of the provisions of this section, if knowledge or intent be proved, shall be a misdemeanor of the second degree, punishable as provided in ss. 775.082 and 775.083.

(3) CIVIL PROVISIONS.—Any person, who shows in a civil court of law a violation of this section may receive a judgment for all moneys invested in such franchise or distributorship. Upon such a showing, the court may award any person bringing said action reasonable attorney’s fees and shall award such person reasonable costs incurred in bringing the action, and execution shall thereupon issue.

(4) INJUNCTIONS.—The Department of Legal Affairs, or the Department of Legal Affairs and the Department of Agriculture and Consumer Services jointly, may sue in behalf of the people of this state for injunctive relief against franchise or distributorship plans or activities in violation of paragraph (2)(a).

History.—ss. 1, 2, 2A, 3, 4, ch. 71-61.



817.43 - Exemption.

817.43 Exemption.—The provisions of s. 817.40 or s. 817.41 shall not apply to any publisher of a newspaper, magazine or other publication, or the owner or operator of a radio or television station, or any other owner or operator of a media primarily devoted to advertising, who publishes, broadcasts, or otherwise disseminates an advertisement in good faith without knowledge of its false, deceptive or misleading character.

History.—s. 4, ch. 59-301; s. 178, ch. 79-164.



817.44 - Intentional false advertising prohibited.

817.44 Intentional false advertising prohibited.—

(1) WHAT CONSTITUTES INTENTIONAL FALSE ADVERTISING.—It is unlawful to offer for sale or to issue invitations for offers for the sale of any property, real or personal, tangible or intangible, or any services, professional or otherwise, by placing or causing to be placed before the general public, by any means whatever, an advertisement describing such property or services as part of a plan or scheme with the intent not to sell such property or services so advertised, or with the intent not to sell such property or services at the price at which it was represented in the advertisement to be available for purchase by any member of the general public.

(2) PRESUMPTION OF VIOLATION.—The failure to sell any article or a class of articles advertised, or the refusal to sell at the price at which it was advertised to be available for purchase, shall create a rebuttable presumption of an intent to violate this section.

(3) EXEMPTION.—This section shall not apply to any publisher of a newspaper, magazine or other publication, or the owner or operator of a radio station, television station or other advertising media, who places before the public an advertisement in good faith without knowledge that the person so engaging or hiring such owner, operator, or publisher has the intent not to sell the property or services so advertised or with the intent not to sell such property or services at the price at which it was represented in the advertisement to be available for purchase by any member of the general public.

History.—s. 5, ch. 59-301.



817.45 - Penalty.

817.45 Penalty.—Any person convicted of violating any of the provisions of s. 817.41, s. 817.411, or s. 817.44 is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Upon a second or subsequent conviction for violation of s. 817.41, s. 817.411, or s. 817.44, such person is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or by a fine not exceeding $10,000, or by both.

History.—s. 6, ch. 59-301; s. 872, ch. 71-136; s. 179, ch. 79-164; s. 1, ch. 89-68.



817.47 - Insurance advertising exempt.

817.47 Insurance advertising exempt.—Nothing in ss. 817.40, 817.41, 817.43-817.45, and 817.47 shall be deemed to apply to advertising in connection with sales of insurance which are regulated under the insurance laws of this state.

History.—s. 9, ch. 59-301; s. 74, ch. 95-211.



817.481 - Credit or purchases; obtaining illicitly.

817.481 Credit or purchases; obtaining illicitly.—

(1) It shall be unlawful for any person knowingly to obtain or attempt to obtain credit, or to purchase or attempt to purchase any goods, property, or service, by the use of any false, fictitious, counterfeit, or expired credit card, telephone number, credit number, or other credit device, or by the use of any credit card, telephone number, credit number, or other credit device of another person without the authority of the person to whom such card, number, or device was issued, or by the use of any credit card, telephone number, credit number, or other credit device in any case where such card, number, or device has been revoked and notice of revocation has been given to the person to whom issued.

(2) It shall be unlawful for any person to avoid or attempt to avoid or to cause another to avoid payment of the lawful charges, in whole or in part, for any telephone or telegraph service or for the transmission of a message, signal or other communication by telephone or telegraph or over telephone or telegraph facilities by the use of any fraudulent scheme, means or method, or any mechanical, electric, or electronic device.

(3)(a) If the value of the property, goods, or services obtained or which are sought to be obtained in violation of this section is $300 or more, the offender shall be guilty of grand larceny.

(b) If the value of the property, goods, or services obtained or which are sought to be obtained in violation of this section is less than $300 the offender shall be guilty of petit larceny.

History.—ss. 1, 2, 3, ch. 61-83; s. 1, ch. 65-245; s. 1, ch. 65-128; s. 873, ch. 71-136; s. 4, ch. 86-161; s. 15, ch. 2015-166.



817.482 - Possessing or transferring device for theft of telecommunications service; concealment of destination of telecommunications service.

817.482 Possessing or transferring device for theft of telecommunications service; concealment of destination of telecommunications service.—

(1) It shall be unlawful for any person knowingly to:

(a) Make or possess any instrument, apparatus, equipment or device designed or adapted for use for the purpose of avoiding or attempting to avoid payment of telecommunications service in violation of s. 817.481; or

(b) Sell, give, transport, or otherwise transfer to another, or offer or advertise to sell, give, or otherwise transfer, any instrument, apparatus, equipment, or device described in paragraph (a), or plans or instructions for making or assembling the same; under circumstances evincing an intent to use or employ such instrument, apparatus, equipment, or device, or to allow the same to be used or employed, for a purpose described in paragraph (a), or knowing or having reason to believe that the same is intended to be so used, or that the aforesaid plans or instructions are intended to be used for making or assembling such instrument, apparatus, equipment, or device.

Any person violating the provisions of paragraphs (a) and (b) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who shall make or possess, for purposes of avoiding or attempting to avoid payment for long-distance telecommunication services, any electronic device capable of duplicating tones or sounds utilized in long-distance telecommunications shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any such instrument, apparatus, equipment, or device, or plans or instructions therefor, referred to in subsections (1) and (2), may be seized by court order or under a search warrant of a judge or incident to a lawful arrest; and upon the conviction of any person for a violation of any provision of this act, or s. 817.481, such instrument, apparatus, equipment, device, plans, or instructions either shall be destroyed as contraband by the sheriff of the county in which such person was convicted or turned over to the telephone company in whose territory such instrument, apparatus, equipment, device, plans, or instructions were seized.

History.—s. 2, ch. 65-245; s. 874, ch. 71-136; s. 1, ch. 74-137; s. 14, ch. 2004-11.



817.4821 - Cellular telephone counterfeiting offenses.

817.4821 Cellular telephone counterfeiting offenses.—

(1) As used in this act, the term:

(a) “Possess” means to have physical possession or otherwise to exercise dominion or control over tangible property.

(b) “Intercept” means to electronically capture, record, reveal, or otherwise access, the signals emitted or received during the operation of a cellular telephone without the consent of the sender or receiver thereof, by means of any instrument, device, or equipment.

(c) “Electronic serial number” means the unique numerical algorithm that is programmed into the microchip of each cellular telephone by the manufacturer and is vital to the successful operation and billing of the telephone.

(d) “Mobile identification number” means the cellular telephone number assigned to the cellular telephone by the cellular telephone carrier.

(e) “Cellular telephone” means a communication device containing a unique electronic serial number that is programmed into its computer chip by its manufacturer and whose operation is dependent on the transmission of that electronic serial number along with a mobile identification number, which is assigned by the cellular telephone carrier, in the form of radio signals through cell sites and mobile switching stations.

(f) “Cloned cellular telephone” or “counterfeit cellular telephone” means a cellular telephone whose electronic serial number has been altered from the electronic serial number that was programmed in the phone by the manufacturer.

(g) “Cloning paraphernalia” means materials that, when possessed in combination, are necessary and capable of the creation of a cloned cellular telephone. These materials include scanners to intercept the electronic serial number and mobile identification number, cellular telephones, cables, EPROM chips, EPROM burners, software for programming the microchip of the cloned cellular telephone with a false electronic serial number and mobile identification number combination, a computer containing such software, and lists of electronic serial number and mobile identification number combinations.

(2) A person who knowingly possesses a cloned cellular telephone commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) A person who knowingly possesses an instrument capable of intercepting electronic serial number and mobile identification number combinations under circumstances evidencing an intent to clone a cellular telephone commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) A person who knowingly sells a cloned cellular telephone commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) A person who knowingly possesses cloning paraphernalia with intent to use it to create cloned cellular telephones commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6)(a) Nothing herein shall make unlawful the possession or use of cloning paraphernalia, a cloned cellular telephone, or any intercept by a law enforcement officer or persons acting under the direction of a law enforcement officer in the course of a criminal investigation.

(b) Nothing in this section shall make unlawful the possession or use of cloning paraphernalia or a cloned cellular telephone by a cellular telephone carrier.

History.—s. 35, ch. 95-403; s. 1, ch. 96-264.



817.483 - Transmission or publication of information regarding schemes, devices, means, or methods for theft of communication services.

817.483 Transmission or publication of information regarding schemes, devices, means, or methods for theft of communication services.—Any person who transmits or publishes the number or code of an existing, canceled, revoked, or nonexistent telephone number or credit number or other credit device, or method of numbering or coding which is employed in the issuance of telephone numbers or credit numbers or other credit devices, with the intent to avoid or to cause another to avoid lawful charges is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 74-138.



817.484 - Obtaining telephone calling records by fraudulent means prohibited.

817.484 Obtaining telephone calling records by fraudulent means prohibited.—

(1) As used in this section, the term:

(a) “Calling record” means a record held by a telecommunications company of the telephone calls made or text messages sent or received by a customer of that company.

(b) “Customer” means a person who has received telephone service from a telecommunications company.

(c) “Law enforcement agency” has the same meaning as in s. 23.1225(1)(d).

(d) “Telecommunications company” has the same meaning as in s. 364.02, except that the term includes VoIP service and commercial mobile radio service providers.

(2) It is a violation of this section for a person to:

(a) Obtain or attempt to obtain the calling record of another person without the permission of that person by:

1. Making a false, fictitious, or fraudulent statement or representation to an officer, employee, or agent of a telecommunications company;

2. Making a false, fictitious, or fraudulent statement or representation to a customer of a telecommunications company; or

3. Providing any document to an officer, employee, or agent of a telecommunications company, knowing that the document is forged, is counterfeit, was lost or stolen, was fraudulently obtained, or contains a false, fictitious, or fraudulent statement or representation.

(b) Ask another person to obtain a calling record, knowing that the other person will obtain, or attempt to obtain, the calling record from the telecommunications company in any manner described in paragraph (a).

(c) Sell or offer to sell a calling record obtained in any manner described in paragraph (a) or paragraph (b).

(3) A person who violates this section for the first time commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A second or subsequent violation constitutes a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(4) It is not a violation of this section for:

(a) A law enforcement agency to obtain a calling record in connection with the performance of the official duties of that agency in accordance with other applicable laws.

(b) A telecommunications company, or an officer, employee, or agent of a telecommunications company, to obtain a calling record of that company in the course of:

1. Testing the security procedures or systems of the telecommunications company for maintaining the confidentiality of customer information;

2. Investigating an allegation of misconduct or negligence on the part of an officer, employee, or agent of the telecommunications company; or

3. Recovering a calling record that was obtained or received by another person in any manner described in subsection (2).

History.—s. 1, ch. 2006-141.



817.487 - Telephone caller identification systems.

817.487 Telephone caller identification systems.—

(1) As used in this section:

(a) “Call” means any type of telephone call made using a public switched telephone network, wireless cellular telephone service, or voice-over-Internet protocol (VoIP) service that has the capability of accessing users on the public switched telephone network or a successor network.

(b) “Caller” means a person who places a call, whether by telephone, over a telephone line, or on a computer.

(c) “Enter” means to input data by whatever means into a computer or telephone system.

(d) “False information” means data that misrepresents the identity of the caller to the recipient of a call or to the network itself; however, when a person making an authorized call on behalf of another person inserts the name, telephone number, or name and telephone number of the person on whose behalf the call is being made, such information shall not be deemed false information.

(e) “Telephone caller identification system” means a listing of a caller’s name, telephone number, or name and telephone number that is shown to a recipient of a call when it is received.

(2) A person may not enter or cause to be entered false information into a telephone caller identification system with the intent to deceive, defraud, or mislead the recipient of a call.

(3) A person may not place a call knowing that false information was entered into the telephone caller identification system with the intent to deceive, defraud, or mislead the recipient of the call.

(4) This section shall not apply to:

(a) The blocking of caller identification information.

(b) Any law enforcement agency of the federal, state, county, or municipal government.

(c) Any intelligence or security agency of the Federal Government.

(d) A telecommunications, broadband, or voice-over-Internet service provider that is acting solely as an intermediary for the transmission of telephone service between the caller and the recipient.

(5)(a) Any person who violates subsection (2) or subsection (3) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any violation of subsection (2) or subsection (3) constitutes an unlawful trade practice under part II of chapter 501 and, in addition to any remedies or penalties set forth in this section, is subject to any remedies or penalties available for a violation of that part.

(6)(a) The felony or misdemeanor degree of any criminal offense shall be reclassified by the court to the next higher degree as provided in this subsection if the offender violated subsection (2) or subsection (3) during the commission of the criminal offense or if a violation by the offender of subsection (2) or subsection (3) facilitated or furthered the criminal offense. The reclassification shall be as follows:

1. In the case of a misdemeanor of the second degree, the offense is reclassified as a misdemeanor of the first degree.

2. In the case of a misdemeanor of the first degree, the offense is reclassified as a felony of the third degree.

3. In the case of a felony of the third degree, the offense is reclassified as a felony of the second degree.

4. In the case of a felony of the second degree, the offense is reclassified as a felony of the first degree.

5. In the case of a felony of the first degree or a felony of the first degree punishable by a term of imprisonment not exceeding life, the offense is reclassified as a life felony.

(b) For purposes of sentencing under chapter 921, the following offense severity ranking levels apply:

1. An offense that is a misdemeanor of the first degree and that is reclassified under this subsection as a felony of the third degree is ranked in level 2 of the offense severity ranking chart.

2. A felony offense that is reclassified under this subsection is ranked one level above the ranking specified in s. 921.0022 or s. 921.0023 for the offense committed.

History.—s. 2, ch. 2008-185.



817.49 - False reports of commission of crimes; penalty.

817.49 False reports of commission of crimes; penalty.—Whoever willfully imparts, conveys or causes to be imparted or conveyed to any law enforcement officer false information or reports concerning the alleged commission of any crime under the laws of this state, knowing such information or report to be false, in that no such crime had actually been committed, shall upon conviction thereof be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 59-294; s. 875, ch. 71-136.



817.50 - Fraudulently obtaining goods or services from a health care provider; false reports of a communicable disease.

817.50 Fraudulently obtaining goods or services from a health care provider; false reports of a communicable disease.—

(1) Whoever shall, willfully and with intent to defraud, obtain or attempt to obtain goods, products, merchandise, or services from any health care provider in this state, as defined in s. 641.19(14), including a person who, during a declared public health emergency as defined in s. 381.00315, willfully and with intent to defraud, claims that he or she has contracted a communicable disease, to obtain or attempt to obtain such goods, products, merchandise, or services or falsely reports that he or she has contracted a communicable disease to a law enforcement officer as defined in s. 943.10, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) If any person gives to any health care provider in this state a false or fictitious name or a false or fictitious address or assigns to any health care provider the proceeds of any health maintenance contract or insurance contract, then knowing that such contract is no longer in force, is invalid, or is void for any reason, such action shall be prima facie evidence of the intent of such person to defraud the health care provider. However, this subsection does not apply to investigative actions taken by law enforcement officers for law enforcement purposes in the course of their official duties.

History.—ss. 1, 2, ch. 61-154; s. 876, ch. 71-136; s. 166, ch. 83-216; s. 12, ch. 2000-252; s. 1911, ch. 2003-261; s. 18, ch. 2006-305; s. 3, ch. 2015-120; s. 16, ch. 2015-166.



817.505 - Patient brokering prohibited; exceptions; penalties.

817.505 Patient brokering prohibited; exceptions; penalties.—

(1) It is unlawful for any person, including any health care provider or health care facility, to:

(a) Offer or pay any commission, bonus, rebate, kickback, or bribe, directly or indirectly, in cash or in kind, or engage in any split-fee arrangement, in any form whatsoever, to induce the referral of patients or patronage to or from a health care provider or health care facility;

(b) Solicit or receive any commission, bonus, rebate, kickback, or bribe, directly or indirectly, in cash or in kind, or engage in any split-fee arrangement, in any form whatsoever, in return for referring patients or patronage to or from a health care provider or health care facility;

(c) Solicit or receive any commission, bonus, rebate, kickback, or bribe, directly or indirectly, in cash or in kind, or engage in any split-fee arrangement, in any form whatsoever, in return for the acceptance or acknowledgment of treatment from a health care provider or health care facility; or

(d) Aid, abet, advise, or otherwise participate in the conduct prohibited under paragraph (a), paragraph (b), or paragraph (c).

(2) For the purposes of this section, the term:

(a) “Health care provider or health care facility” means any person or entity licensed, certified, or registered; required to be licensed, certified, or registered; or lawfully exempt from being required to be licensed, certified, or registered with the Agency for Health Care Administration or the Department of Health; any person or entity that has contracted with the Agency for Health Care Administration to provide goods or services to Medicaid recipients as provided under s. 409.907; a county health department established under part I of chapter 154; any community service provider contracting with the Department of Children and Families to furnish alcohol, drug abuse, or mental health services under part IV of chapter 394; any substance abuse service provider licensed under chapter 397; or any federally supported primary care program such as a migrant or community health center authorized under ss. 329 and 330 of the United States Public Health Services Act.

(b) “Health care provider network entity” means a corporation, partnership, or limited liability company owned or operated by two or more health care providers and organized for the purpose of entering into agreements with health insurers, health care purchasing groups, or the Medicare or Medicaid program.

(c) “Health insurer” means any insurance company authorized to transact health insurance in the state, any insurance company authorized to transact health insurance or casualty insurance in the state that is offering a minimum premium plan or stop-loss coverage for any person or entity providing health care benefits, any self-insurance plan as defined in s. 624.031, any health maintenance organization authorized to transact business in the state pursuant to part I of chapter 641, any prepaid health clinic authorized to transact business in the state pursuant to part II of chapter 641, any prepaid limited health service organization authorized to transact business in this state pursuant to chapter 636, any multiple-employer welfare arrangement authorized to transact business in the state pursuant to ss. 624.436-624.45, or any fraternal benefit society providing health benefits to its members as authorized pursuant to chapter 632.

(3) This section shall not apply to:

(a) Any discount, payment, waiver of payment, or payment practice not prohibited by 42 U.S.C. s. 1320a-7b(b) or regulations promulgated thereunder.

(b) Any payment, compensation, or financial arrangement within a group practice as defined in s. 456.053, provided such payment, compensation, or arrangement is not to or from persons who are not members of the group practice.

(c) Payments to a health care provider or health care facility for professional consultation services.

(d) Commissions, fees, or other remuneration lawfully paid to insurance agents as provided under the insurance code.

(e) Payments by a health insurer who reimburses, provides, offers to provide, or administers health, mental health, or substance abuse goods or services under a health benefit plan.

(f) Payments to or by a health care provider or health care facility, or a health care provider network entity, that has contracted with a health insurer, a health care purchasing group, or the Medicare or Medicaid program to provide health, mental health, or substance abuse goods or services under a health benefit plan when such payments are for goods or services under the plan. However, nothing in this section affects whether a health care provider network entity is an insurer required to be licensed under the Florida Insurance Code.

(g) Insurance advertising gifts lawfully permitted under s. 626.9541(1)(m).

(h) Commissions or fees paid to a nurse registry licensed under s. 400.506 for referring persons providing health care services to clients of the nurse registry.

(i) Payments by a health care provider or health care facility to a health, mental health, or substance abuse information service that provides information upon request and without charge to consumers about providers of health care goods or services to enable consumers to select appropriate providers or facilities, provided that such information service:

1. Does not attempt through its standard questions for solicitation of consumer criteria or through any other means to steer or lead a consumer to select or consider selection of a particular health care provider or health care facility;

2. Does not provide or represent itself as providing diagnostic or counseling services or assessments of illness or injury and does not make any promises of cure or guarantees of treatment;

3. Does not provide or arrange for transportation of a consumer to or from the location of a health care provider or health care facility; and

4. Charges and collects fees from a health care provider or health care facility participating in its services that are set in advance, are consistent with the fair market value for those information services, and are not based on the potential value of a patient or patients to a health care provider or health care facility or of the goods or services provided by the health care provider or health care facility.

(j) Any activity permitted under s. 429.195(2).

(4) Any person, including an officer, partner, agent, attorney, or other representative of a firm, joint venture, partnership, business trust, syndicate, corporation, or other business entity, who violates any provision of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) Notwithstanding the existence or pursuit of any other remedy, the Attorney General or the state attorney of the judicial circuit in which any part of the offense occurred may maintain an action for injunctive or other process to enforce the provisions of this section.

(6) The party bringing an action under this section may recover reasonable expenses in obtaining injunctive relief, including, but not limited to, investigative costs, court costs, reasonable attorney’s fees, witness costs, and deposition expenses.

(7) The provisions of this section are in addition to any other civil, administrative, or criminal actions provided by law and may be imposed against both corporate and individual defendants.

History.—s. 1, ch. 96-152; s. 226, ch. 97-101; s. 168, ch. 98-166; s. 297, ch. 99-8; s. 7, ch. 99-204; s. 228, ch. 2000-160; s. 19, ch. 2006-305; s. 37, ch. 2012-160; s. 302, ch. 2014-19; s. 4, ch. 2015-66.



817.51 - Obtaining groceries, retail poultry, dairy, bakery, and other retail products; intent to defraud.

817.51 Obtaining groceries, retail poultry, dairy, bakery, and other retail products; intent to defraud.—Any person who shall obtain any items from retail grocery establishments, or retail poultry, dairy, bakery or any other retail dealers with intent to defraud the owner or keeper thereof shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; provided that the provisions of this section shall not apply where there has been an agreement in writing for delay in payments.

History.—s. 1, ch. 61-206; s. 1, ch. 67-513; s. 877, ch. 71-136.



817.52 - Obtaining vehicles with intent to defraud, failing to return hired vehicle, or tampering with mileage device of hired vehicle.

817.52 Obtaining vehicles with intent to defraud, failing to return hired vehicle, or tampering with mileage device of hired vehicle.—

(1) OBTAINING BY TRICK, FALSE REPRESENTATION, ETC.—Whoever, with intent to defraud the owner or any person lawfully possessing any motor vehicle, obtains the custody of such motor vehicle by trick, deceit, or fraudulent or willful false representation shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) HIRING WITH INTENT TO DEFRAUD.—Whoever, with intent to defraud the owner or any person lawfully possessing any motor vehicle of the rental thereof, hires a vehicle from such owner or such owner’s agents or any person in lawful possession thereof shall, upon conviction, be deemed guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The absconding without paying or offering to pay such hire shall be prima facie evidence of such fraudulent intent.

(3) FAILURE TO REDELIVER HIRED VEHICLE.—Whoever, after hiring a motor vehicle under an agreement to redeliver the same to the person letting such motor vehicle or his or her agent, at the termination of the period for which it was let, shall, without the consent of such person or persons and with intent to defraud, abandon or willfully refuse to redeliver such vehicle as agreed shall, upon conviction, be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) TAMPERING WITH MILEAGE DEVICE.—Whoever, after hiring a motor vehicle from any person or persons under an agreement to pay for the use of such motor vehicle a sum of money determinable either in whole or in part upon the distance such motor vehicle travels during the period for which hired, removes, attempts to remove, tampers with, or attempts to tamper with or otherwise interfere with any odometer or other mechanical device attached to said hired motor vehicle for the purpose of registering the distance such vehicle travels, with the intent to deceive the person or persons letting such vehicle or their lawful agent as to the actual distance traveled thereby, shall upon conviction be deemed guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Any person who shall knowingly aid, abet or assist another in violating the provisions of this subsection shall, as a principal in the first degree, be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Any person violating this section may be informed against or indicted in the county where such odometer or such other mechanical device is removed, or attempted to be removed, or tampered with, or attempted to be tampered with, or otherwise interfered with, or in the county where such persons knowingly aid, abet, or assist another in violating the provisions of this section, or in the county where any part of such motor vehicle upon which is attached such odometer, or such other mechanical device, is removed or attempted to be removed.

History.—s. 1, ch. 63-177; s. 878, ch. 71-136; s. 1, ch. 74-373; s. 8, ch. 78-412; s. 180, ch. 79-164; s. 1260, ch. 97-102.



817.53 - False charges for radio and television repairs and parts; penalty.

817.53 False charges for radio and television repairs and parts; penalty.—

(1) It is unlawful for a person to knowingly charge for any services which are not actually performed in repairing a radio or television set, or to knowingly charge for any parts which are not actually furnished, or to knowingly misinform a customer concerning what is wrong with his or her radio or television set, or to knowingly and fraudulently substitute parts when such substitution has no relation to the repairing or servicing of the radio or television set.

(2) Any person violating the provisions of this section shall be deemed guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 63-383; s. 879, ch. 71-136; s. 1261, ch. 97-102.



817.535 - Unlawful filing of false documents or records against real or personal property.

817.535 Unlawful filing of false documents or records against real or personal property.—

(1) As used in this section, the term:

(a) “File” means to present an instrument for recording in an official record or to cause an instrument to be presented for recording in an official record.

(b) “Filer” means the person who presents an instrument for recording in an official record or causes an instrument to be presented for recording in an official record.

(c) “Instrument” means any judgment, mortgage, assignment, pledge, lien, financing statement, encumbrance, deed, lease, bill of sale, agreement, mortgage, notice of claim of lien, notice of levy, promissory note, mortgage note, release, partial release or satisfaction of any of the foregoing, or any other document that relates to or attempts to restrict the ownership, transfer, or encumbrance of or claim against real or personal property, or any interest in real or personal property.

(d) “Official record” means the series of instruments, regardless of how they are maintained, which a clerk of the circuit court, or any person or entity designated by general law, special law, or county charter, is required or authorized by law to record. The term also includes a series of instruments pertaining to the Uniform Commercial Code filed with the Secretary of State or with any entity under contract with the Secretary of State to maintain Uniform Commercial Code records and a database of judgment liens maintained by the Secretary of State.

(e) “Public officer or employee” means, but is not limited to:

1. A person elected or appointed to a local, state, or federal office, including any person serving on an advisory body, board, commission, committee, council, or authority.

2. An employee of a state, county, municipal, political subdivision, school district, educational institution, or special district agency or entity, including judges, attorneys, law enforcement officers, deputy clerks of court, and marshals.

3. A state or federal executive, legislative, or judicial officer, employee, or volunteer authorized to perform actions or services for any state or federal executive, legislative, or judicial office, or agency.

4. A person who acts as a general or special magistrate, auditor, arbitrator, umpire, referee, hearing officer, or consultant to any state or local governmental entity.

5. A person who is a candidate for public office or judicial position.

(2)(a) A person who files or directs a filer to file, with the intent to defraud or harass another, any instrument containing a materially false, fictitious, or fraudulent statement or representation that purports to affect an owner’s interest in the property described in the instrument commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A person who violates paragraph (a) a second or subsequent time commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) If a person is convicted of violating subsection (2) and the owner of the property subject to the false instrument is a public officer or employee, the offense shall be reclassified as follows:

(a) In the case of a felony of the third degree, to a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) In the case of a felony of the second degree, to a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4)(a) If a person is convicted of violating subsection (2) and the person committed the offense while incarcerated in a jail or correctional institution or while participating in a pretrial diversion program under any form of pretrial release or bond, on probation or parole, or under any postrelease supervision, the offense shall be reclassified as follows:

1. In the case of a felony of the third degree, to a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. In the case of a felony of the second degree, to a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If a person’s offense has been reclassified pursuant to this subsection, the sentencing court shall issue a written finding that the offense occurred while incarcerated in a jail or correctional institution and direct that a copy of the written finding and judgment of conviction be forwarded to the appropriate state institution or county facility for consideration of disciplinary action and forfeiture of all gain-time or any early release credits accumulated up to the date of the violation.

(5) If the person is convicted of violating subsection (2) and the owner of the property covered by the false instrument incurs financial loss as a result of the instrument being recorded in the official record, including costs and attorney fees incurred in correcting, sealing, or removing the false instrument from the official record as described herein, the offense shall be reclassified as follows:

(a) In the case of a felony of the third degree, to a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) In the case of a felony of the second degree, to a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) A person who fraudulently records a claim of lien in the official records pursuant to part I of chapter 713 is subject to the fraud provisions of s. 713.31 and not this section.

(7) If a person is convicted of violating this section, the sentencing court shall issue an order declaring the instrument forming the basis of the conviction null and void and may enjoin the person from filing any instrument in an official record absent prior review and approval for filing by a circuit or county court judge. The sentencing court may also order the instrument forming the basis of the conviction sealed from the official record and removed from any applicable electronic database used for recording instruments in the official record.

(8)(a) Any person adversely affected by an instrument filed in the official record which contains a materially false, fictitious, or fraudulent statement or representation has a civil cause of action under this section without regard to whether criminal charges are pursued under subsection (2). A notice of lis pendens in accord with s. 48.23 shall be filed which specifically describes the instrument under challenge and the real or personal property affected by the instrument.

(b) Upon a finding that the instrument contains a materially false, fictitious, or fraudulent statement or representation such that the instrument does not establish a legitimate property or lien interest in favor of another person:

1. The court shall determine whether the entire instrument or certain parts thereof are null and void ab initio. If the court finds the instrument void in its entirety, it may order the instrument sealed from the official record and removed from any electronic database used for indexing or locating instruments in the official record. The court may also, permanently or for a period of time, enjoin the defendant who filed the instrument or who directed the filer to file the instrument from filing or directing a person to file an instrument in the official records without prior review and approval for filing by a circuit or county court judge, provided that as to third parties who may have given value for an interest described or granted by any instrument filed in violation of the injunction, the instrument shall be deemed validly filed and provides constructive notice, notwithstanding any failure to comply with the terms of the injunction.

2. Upon a finding of intent to defraud or harass, the court or jury shall award actual damages and punitive damages, subject to the criteria in s. 768.72, to the person adversely affected by the instrument. The court may also levy a civil penalty of $2,500 for each instrument determined to be in violation of subsection (2).

3. The court may grant such other relief or remedy that the court determines is just and proper within its sound judicial discretion.

(c) The prevailing party in such a suit is entitled to recover costs and reasonable attorney fees.

(d) The custodian of any official record shall, upon payment of appropriate fees, provide a certified copy of the sealed instrument to the party seeking relief under this section for use in subsequent court proceedings; in addressing or correcting adverse effects upon the person’s credit or property rights, or reporting the matter for investigation and prosecution; or in response to a subpoena seeking the instrument for criminal investigative or prosecution purposes.

(e) Upon request, the custodian of any official record shall, upon payment of appropriate fees, provide a certified copy of the sealed instrument to any federal, state, or local law enforcement agency.

(f) If feasible, the custodian of the official record where the instrument is recorded shall record any court order finding that the instrument is null and void in its entirety or in certain parts thereof.

(g) An instrument removed from an electronic database used for recording instruments in the public record pursuant to this section shall be maintained in a manner in which the instrument can be reduced to paper form.

(9) A government agency may provide legal representation to a public officer or employee if the instrument at issue appears to have been filed to defraud or harass the public officer or employee in his or her official capacity. If the public officer or employee is the prevailing party, the award of reasonable attorney fees shall be paid to the government agency that provided the legal representation.

(10) This section does not apply to the procedures for sealing or expunging criminal history records as provided in chapter 943.

History.—s. 1, ch. 2013-228.



817.54 - Obtaining of mortgage, mortgage note, promissory note, etc., by false representation.

817.54 Obtaining of mortgage, mortgage note, promissory note, etc., by false representation.—Any person who, with intent to defraud, obtains any mortgage, mortgage note, promissory note or other instrument evidencing a debt from any person or obtains the signature of any person to any mortgage, mortgage note, promissory note or other instrument evidencing a debt by color or aid of fraudulent or false representation or pretenses, or obtains the signature of any person to a mortgage, mortgage note, promissory note, or other instrument evidencing a debt, the false making whereof would be punishable as forgery, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 63-142; s. 880, ch. 71-136.



817.545 - Mortgage fraud.

817.545 Mortgage fraud.—

(1) For the purposes of the section, the term “mortgage lending process” means the process through which a person seeks or obtains a residential mortgage loan, including, but not limited to, the solicitation, application or origination, negotiation of terms, third-party provider services, underwriting, signing and closing, and funding of the loan. Documents involved in the mortgage lending process include, but are not limited to, mortgages, deeds, surveys, inspection reports, uniform residential loan applications, or other loan applications; appraisal reports; HUD-1 settlement statements; supporting personal documentation for loan applications such as W-2 forms, verifications of income and employment, credit reports, bank statements, tax returns, and payroll stubs; and any required disclosures.

(2) A person commits the offense of mortgage fraud if, with the intent to defraud, the person knowingly:

(a) Makes any material misstatement, misrepresentation, or omission during the mortgage lending process with the intention that the misstatement, misrepresentation, or omission will be relied on by a mortgage lender, borrower, or any other person or entity involved in the mortgage lending process; however, omissions on a loan application regarding employment, income, or assets for a loan which does not require this information are not considered a material omission for purposes of this subsection.

(b) Uses or facilitates the use of any material misstatement, misrepresentation, or omission during the mortgage lending process with the intention that the material misstatement, misrepresentation, or omission will be relied on by a mortgage lender, borrower, or any other person or entity involved in the mortgage lending process; however, omissions on a loan application regarding employment, income, or assets for a loan which does not require this information are not considered a material omission for purposes of this subsection.

(c) Receives any proceeds or any other funds in connection with the mortgage lending process that the person knew resulted from a violation of paragraph (a) or paragraph (b).

(d) Files or causes to be filed with the clerk of the circuit court for any county of this state a document involved in the mortgage lending process which contains a material misstatement, misrepresentation, or omission.

(3) An offense of mortgage fraud may not be predicated solely upon information lawfully disclosed under federal disclosure laws, regulations, or interpretations related to the mortgage lending process.

(4) For the purpose of venue under this section, any violation of this section is considered to have been committed:

(a) In the county in which the real property is located; or

(b) In any county in which a material act was performed in furtherance of the violation.

(5)(a) Any person who violates subsection (2) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who violates subsection (2), and the loan value stated on documents used in the mortgage lending process exceeds $100,000, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 13, ch. 2007-182; s. 2, ch. 2008-80.



817.55 - Tourist attraction advertisement; misleading use of the word “free.”

817.55 Tourist attraction advertisement; misleading use of the word “free.”—

(1) It shall be unlawful for any person or persons, including corporations, operating a tourist attraction, event, show, or similar places of business for profit catering to the public to use or advertise in connection therewith the words “free” or “free admission” or any similar words or words of similar or like import and meaning, in a false, misleading, deceptive, or fraudulent manner, calculated to cause or actually causing any member of the public to be misled, deceived or defrauded to his or her detriment.

(2) The state attorney for any county in which any violation of this act occurs may enjoin the use of such word or words by temporary and permanent injunction by application to any court of competent jurisdiction.

(3) Violations of this act whether or not enjoined as provided herein, shall be punishable as a misdemeanor of the second degree, as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 63-506; ss. 17, 35, ch. 69-106; s. 881, ch. 71-136; s. 1, ch. 73-283; s. 32, ch. 73-334; s. 1262, ch. 97-102; s. 24, ch. 2001-64.



817.554 - Fraudulently offering for sale tour or travel-related services.

817.554 Fraudulently offering for sale tour or travel-related services.—

(1) A seller of any tour or travel service, including, but not limited to:

(a) A person engaged in the business of selling tours, travel services, or travel-related services;

(b) A person who sells tours or travel services in conjunction with the offer of a course of instruction for persons seeking to become travel agents;

(c) A person who is not actively engaged in the business of selling tours or travel services but who offers for sale a single tour or a limited number of tours; or

(d) The principal of any corporation or partnership engaged in the business of selling tours or travel services,

who knowingly makes claims relating to such tours or travel services with the intent to defraud any individual or group of a fee or other valuable consideration is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Any person who offers educational or training courses relating to the tour or travel service business and who knowingly makes claims relating to such educational or training courses with the intent to defraud any individual of a fee or other valuable consideration is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any person who offers his or her services as a tour or travel service consultant to anyone engaged in the tour or travel service business and who knowingly makes claims relating to his or her qualifications to provide such consulting services or his or her ability to provide travel-related services with the intent to defraud such person of a fee or other valuable consideration is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4) Any individual or group which meets the standards of organized fraud as defined in s. 817.034 shall be punished as provided in s. 817.034.

History.—s. 1, ch. 85-39; s. 1263, ch. 97-102; s. 5, ch. 2010-117.



817.558 - Water-treatment devices.

817.558 Water-treatment devices.—

(1) For purposes of this section:

(a) “Water-treatment device” means any product, device, or system designed for personal, family, or household use and for which any claim is made that it will improve the quality of water by reducing one or more contaminants through mechanical, physical, chemical, or biological processes or a combination thereof.

(b) “Advertisement” means any representation of fact or opinion disseminated to the public in any manner or by any means which is designed to induce, directly or indirectly, any person to enter into any obligation to acquire any title or interest in or to use any water-treatment device.

(c) “Misleading” means any direct or indirect misrepresentation or omission of any material fact or circumstance.

(2)(a) It is unlawful for any person to make or disseminate any false or misleading advertisement regarding any water-treatment device.

(b) It is unlawful for any person who solicits the sale, rental, lease, or order of any water-treatment device to make any false or misleading statement or claim:

1. Regarding contamination problems in tap water;

2. Stating or implying scientific certainty regarding the relationship between acute or chronic illnesses and water quality;

3. Regarding the type and degree of problems caused by water treated in public water-treatment systems;

4. Stating that the water flowing from a water-treatment device is “pure,” unless such word is reasonably defined;

5. Making undocumented claims about the performance or benefits of a water-treatment device; or

6. Using unauthorized endorsements or testimonials.

(3) At the time of or before the order, sale, rental, or lease of any water-treatment device to a consumer, the person soliciting the order, sale, rental, or lease must notify the consumer in clear and conspicuous writing in at least 10-point boldfaced type that operational, maintenance, and replacement requirements are essential for the water-treatment device to perform as represented. In addition to the notification requirement, each water-treatment device must have a label or tag affixed to it or the container in which it is sold or delivered which notifies the consumer that operational, maintenance, and replacement requirements are essential for the water-treatment device to perform as sold.

(4) Any person who violates any provision of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 9, ch. 91-41; s. 9, ch. 91-68; s. 1, ch. 93-43.



817.561 - Violations may be enjoined.

817.561 Violations may be enjoined.—In addition to the punishments provided herein, the state attorneys of the various judicial circuits throughout the state are vested with authority and power to invoke the jurisdiction of courts of equity within their respective judicial circuits to enjoin or obtain other equitable relief against persons violating the provisions of ss. 817.06, 817.061, 817.38-817.44, and 817.55. The prevailing party shall receive court costs and reasonable attorneys’ fees, to be deposited in or paid from the general fund.

History.—s. 1, ch. 71-233; s. 32, ch. 73-334.



817.5615 - Marks required on optical discs; prohibited acts; penalties.

817.5615 Marks required on optical discs; prohibited acts; penalties.—

(1) For purposes of this act, the term:

(a) “Commercial purposes” means the manufacture of at least 10 of the same or different optical discs in a 180-day period by storing information on the disc for purposes of sale in this state by that person or other persons.

(b) “Manufacture” means replication of the physical optical disc or production of the master used in any optical disc replication process, but does not include the manufacture of optical discs for internal use, testing, or review or blank optical discs.

(c) “Optical disc” means a disc capable of being read by a laser or other light source on which data is stored in digital form, including, but not limited to, discs known as compact discs, recordable compact discs, and digital video discs.

(d) “Identification mark” means the name of the manufacturer and the state in which the disc was manufactured, or a unique identifier that identifies the place where an optical disc was manufactured.

(2)(a) Each person who manufactures optical discs for commercial purposes shall permanently mark each manufactured optical disc with an identification mark. The identification mark shall be affixed by molding, die-stamping, etching, or other permanent method in a manner in which it is clearly visible without the aid of magnification or special devices to read the mark. Any person who manufactures optical discs for commercial purposes without complying with this paragraph shall be subject to a fine of up to $5,000 for a first offense and a fine of up to $50,000 for a second or subsequent offense.

(b) It is unlawful for any person to buy, sell, receive, transfer, or possess for purposes of sale or rental an optical disc knowing that the identification mark required by this section has been removed, defaced, covered, altered, or destroyed or knowing it was manufactured in this state without the required identification mark or with a false identification mark. Any person who buys, sells, receives, transfers, or possesses for purposes of sale or rental an optical disc knowing that the identification mark required by this section has been removed, defaced, covered, altered, or destroyed or knowing it was manufactured in this state without the required identification mark or with a false identification mark commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or by a fine of up to $10,000, or both.

(c) It is unlawful for any person to knowingly remove, deface, cover, alter, or destroy the identification mark required by this section. Any person who knowingly removes, defaces, covers, alters, or destroys the identification mark required by this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or by a fine of up to $50,000, or both.

History.—s. 1, ch. 99-383.



817.562 - Fraud involving a security interest.

817.562 Fraud involving a security interest.—

(1) As used in this section, the terms “proceeds,” “security agreement,” “security interest,” and “secured party” shall be given the meanings prescribed for them in chapter 679.

(2) A person is guilty of fraud involving a security interest when, having executed a security agreement creating a security interest in personal property, including accounts receivable, which security interest secures a monetary obligation owed to a secured party, and:

(a) Having under the security agreement both the right of sale or other disposition of the property and the duty to account to the secured party for the proceeds of disposition, he or she sells or otherwise disposes of the property and wrongfully and willfully fails to account to the secured party for the proceeds of disposition; or

(b) Having under the security agreement no right of sale or other disposition of the property, he or she knowingly secretes, withholds, or disposes of such property in violation of the security agreement.

(3) Any person who knowingly violates this section shall be punished as follows:

(a) If the value of the property sold, secreted, withheld, or disposed of or the proceeds from the sale or disposition of the property is $300 or more, such person is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the value of the property sold, secreted, withheld, or disposed of or the proceeds obtained from the sale or disposition of the property is less than $300, such person is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 79-113; s. 5, ch. 86-161; s. 196, ch. 91-224; s. 1265, ch. 97-102.



817.5621 - Unlawful subleasing of a motor vehicle.

817.5621 Unlawful subleasing of a motor vehicle.—

(1) It is unlawful for any person who is not a party to a lease contract, conditional sale contract, or security agreement which transfers any right or interest in a motor vehicle to:

(a) Obtain or exercise control over the motor vehicle and then sell, transfer, assign, or lease the motor vehicle to another person without first obtaining written authorization from the secured creditor, lessor, or lienholder for the sale, transfer, assignment, or lease if he or she receives compensation or other consideration for the sale, transfer, assignment, or lease of the motor vehicle; or

(b) Assist, cause, or arrange the actual or purported sale, transfer, assignment, or lease of the motor vehicle to another person without first obtaining written authorization from the secured creditor, lessor, or lienholder for the sale, transfer, assignment, or lease if he or she receives compensation or other consideration for assisting, causing, or arranging the sale, transfer, assignment, or lease of the motor vehicle.

(2) Any person who violates the provisions of this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Notwithstanding any other remedy or relief to which a person is entitled, anyone suffering damage as a result of a violation of this section may bring an action to recover or obtain actual damages, equitable relief, including, but not limited to, an injunction or restitution of money and property, punitive damages, reasonable attorney’s fees and costs, and any other relief the court deems proper.

History.—s. 2, ch. 88-407; s. 1266, ch. 97-102.



817.563 - Controlled substance named or described in s. 893.03; sale of substance in lieu thereof.

817.563 Controlled substance named or described in s. 893.03; sale of substance in lieu thereof.—It is unlawful for any person to agree, consent, or in any manner offer to unlawfully sell to any person a controlled substance named or described in s. 893.03 and then sell to such person any other substance in lieu of such controlled substance. Any person who violates this section with respect to:

(1) A controlled substance named or described in s. 893.03(1), (2), (3), or (4) is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) A controlled substance named or described in s. 893.03(5) is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 81-53; s. 4, ch. 89-281; s. 101, ch. 97-264; s. 7, ch. 99-186; s. 17, ch. 2000-320; s. 7, ch. 2002-78; s. 26, ch. 2016-105.



817.564 - Imitation controlled substances defined; possession and distribution prohibited.

817.564 Imitation controlled substances defined; possession and distribution prohibited.—

(1) For the purposes of this section, the term “imitation controlled substance” means a pill, capsule, tablet, or substance in any form whatsoever which is not a controlled substance enumerated in chapter 893, which is subject to abuse, and which:

(a) By overall dosage unit appearance, including color, shape, size, markings, and packaging, or by representations made, would cause the likelihood that such a pill, capsule, tablet, or substance will be mistaken for a controlled substance unless such substance was introduced into commerce prior to the initial introduction into commerce of the controlled substance which it is alleged to imitate; or

(b) By express or implied representations, purports to act like a controlled substance as a stimulant or depressant of the central nervous system and which is not commonly used or recognized for use in that particular formulation for any purpose other than for such stimulant or depressant effect, unless marketed, promoted, or sold as permitted by the United States Food and Drug Administration.

(2) In those instances where the appearance of the dosage unit is not reasonably sufficient to establish that the substance is an imitation controlled substance, the court or authority concerned may consider, in addition to all other logically relevant factors, the following factors as related to “representations made” in determining whether the substance is an imitation controlled substance:

(a) Statements made by an owner or by anyone else in control of the substance concerning the nature of the substance or its use or effect.

(b) Statements made to the recipient that the substance may be resold for inordinate profit.

(c) Whether the substance is packaged in a manner normally used for illicit controlled substances.

(d) Evasive tactics or actions utilized by the owner or person in control of the substance to avoid detection by law enforcement authorities.

(e) Prior convictions, if any, of an owner, or anyone in control of the object, under state or federal law related to controlled substances or fraud.

(f) The proximity of the substances to controlled substances.

(3) It is unlawful for any person to manufacture, distribute, sell, give, or possess with the intent to manufacture, distribute, sell, or give an imitation controlled substance. Any person who violates this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) It is unlawful for any person 18 years of age or over to knowingly sell or distribute an imitation controlled substance to a person under the age of 18 years. Any person who violates this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) It is unlawful for any person to place in any newspaper, magazine, handbill, or other publication or to post or distribute in any public place any advertisement or solicitation with reasonable knowledge that the purpose of the advertisement or solicitation is to promote the distribution of imitation controlled substances. Any person who violates this subsection is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(6) Civil or criminal liability may not be imposed by virtue of this section against:

(a) Any person operating in accordance with the Florida Comprehensive Drug Abuse Prevention and Control Act who manufactures, dispenses, sells, gives, or distributes an imitation controlled substance for use as a placebo by a licensed practitioner in the course of professional practice or research; or

(b) A law enforcement officer acting in the officer’s official capacity during the course of an active criminal investigation relating to controlled substances which is approved or authorized by the officer’s agency or to an informer or third party acting under the direction or control of such an officer as part of an authorized, active criminal investigation relating to controlled substances.

History.—s. 1, ch. 85-319; s. 197, ch. 91-224; s. 1, ch. 2001-95.



817.565 - Urine testing, fraudulent practices; penalties.

817.565 Urine testing, fraudulent practices; penalties.—

(1) It is unlawful for any person:

(a) Willfully to defraud or attempt to defraud any lawfully administered urine test designed to detect the presence of chemical substances or controlled substances.

(b) Willfully to manufacture, advertise, sell, or distribute any substance or device which is intended to defraud or attempt to defraud any lawfully administered urine test designed to detect the presence of chemical substances or controlled substances.

(2) Any person who violates the provisions of this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 9, ch. 87-243.



817.566 - Misrepresentation of association with, or academic standing at, postsecondary educational institution.

817.566 Misrepresentation of association with, or academic standing at, postsecondary educational institution.—Any person who, with intent to defraud, misrepresents his or her association with, or academic standing or other progress at, any postsecondary educational institution by falsely making, altering, simulating, or forging a document, degree, certificate, diploma, award, record, letter, transcript, form, or other paper; or any person who causes or procures such a misrepresentation; or any person who utters and publishes or otherwise represents such a document, degree, certificate, diploma, award, record, letter, transcript, form, or other paper as true, knowing it to be false, is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Individuals who present a religious academic degree from any college, university, seminary, or institution which is not licensed by the Commission for Independent Education or which is not exempt pursuant to the provisions of s. 1005.06 shall disclose the religious nature of the degree upon presentation.

History.—s. 1, ch. 88-407; s. 1, ch. 89-40; s. 18, ch. 92-321; s. 1267, ch. 97-102; s. 1038, ch. 2002-387; s. 159, ch. 2004-5; s. 20, ch. 2004-41.



817.568 - Criminal use of personal identification information.

817.568 Criminal use of personal identification information.—

(1) As used in this section, the term:

(a) “Access device” means any card, plate, code, account number, electronic serial number, mobile identification number, personal identification number, or other telecommunications service, equipment, or instrument identifier, or other means of account access that can be used, alone or in conjunction with another access device, to obtain money, goods, services, or any other thing of value, or that can be used to initiate a transfer of funds, other than a transfer originated solely by paper instrument.

(b) “Authorization” means empowerment, permission, or competence to act.

(c) “Harass” means to engage in conduct directed at a specific person that is intended to cause substantial emotional distress to such person and serves no legitimate purpose. “Harass” does not mean to use personal identification information for accepted commercial purposes. The term does not include constitutionally protected conduct such as organized protests or the use of personal identification information for accepted commercial purposes.

(d) “Individual” means a single human being and does not mean a firm, association of individuals, corporation, partnership, joint venture, sole proprietorship, or any other entity.

(e) “Person” means a “person” as defined in s. 1.01(3).

(f) “Personal identification information” means any name or number that may be used, alone or in conjunction with any other information, to identify a specific person, including any:

1. Name, postal or electronic mail address, telephone number, social security number, date of birth, mother’s maiden name, official state-issued or United States-issued driver license or identification number, alien registration number, government passport number, employer or taxpayer identification number, Medicaid or food assistance account number, bank account number, credit or debit card number, or personal identification number or code assigned to the holder of a debit card by the issuer to permit authorized electronic use of such card;

2. Unique biometric data, such as fingerprint, voice print, retina or iris image, or other unique physical representation;

3. Unique electronic identification number, address, or routing code;

4. Medical records;

5. Telecommunication identifying information or access device; or

6. Other number or information that can be used to access a person’s financial resources.

(g) “Counterfeit or fictitious personal identification information” means any counterfeit, fictitious, or fabricated information in the similitude of the data outlined in paragraph (f) that, although not truthful or accurate, would in context lead a reasonably prudent person to credit its truthfulness and accuracy.

(2)(a) Any person who willfully and without authorization fraudulently uses, or possesses with intent to fraudulently use, personal identification information concerning another person without first obtaining that person’s consent, commits the offense of fraudulent use of personal identification information, which is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who willfully and without authorization fraudulently uses personal identification information concerning a person without first obtaining that person’s consent commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the pecuniary benefit, the value of the services received, the payment sought to be avoided, or the amount of the injury or fraud perpetrated is $5,000 or more or if the person fraudulently uses the personal identification information of 10 or more persons, but fewer than 20 persons, without their consent. Notwithstanding any other provision of law, the court shall sentence any person convicted of committing the offense described in this paragraph to a mandatory minimum sentence of 3 years’ imprisonment.

(c) Any person who willfully and without authorization fraudulently uses personal identification information concerning a person without first obtaining that person’s consent commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the pecuniary benefit, the value of the services received, the payment sought to be avoided, or the amount of the injury or fraud perpetrated is $50,000 or more or if the person fraudulently uses the personal identification information of 20 or more persons, but fewer than 30 persons, without their consent. Notwithstanding any other provision of law, the court shall sentence any person convicted of committing the offense described in this paragraph to a mandatory minimum sentence of 5 years’ imprisonment. If the pecuniary benefit, the value of the services received, the payment sought to be avoided, or the amount of the injury or fraud perpetrated is $100,000 or more, or if the person fraudulently uses the personal identification information of 30 or more persons without their consent, notwithstanding any other provision of law, the court shall sentence any person convicted of committing the offense described in this paragraph to a mandatory minimum sentence of 10 years’ imprisonment.

(3) Neither paragraph (2)(b) nor paragraph (2)(c) prevents a court from imposing a greater sentence of incarceration as authorized by law. If the minimum mandatory terms of imprisonment imposed under paragraph (2)(b) or paragraph (2)(c) exceed the maximum sentences authorized under s. 775.082, s. 775.084, or the Criminal Punishment Code under chapter 921, the mandatory minimum sentence must be imposed. If the mandatory minimum terms of imprisonment under paragraph (2)(b) or paragraph (2)(c) are less than the sentence that could be imposed under s. 775.082, s. 775.084, or the Criminal Punishment Code under chapter 921, the sentence imposed by the court must include the mandatory minimum term of imprisonment as required by paragraph (2)(b) or paragraph (2)(c).

(4) Any person who willfully and without authorization possesses, uses, or attempts to use personal identification information concerning a person without first obtaining that person’s consent, and who does so for the purpose of harassing that person, commits the offense of harassment by use of personal identification information, which is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(5) If an offense prohibited under this section was facilitated or furthered by the use of a public record, as defined in s. 119.011, the offense is reclassified to the next higher degree as follows:

(a) A misdemeanor of the first degree is reclassified as a felony of the third degree.

(b) A felony of the third degree is reclassified as a felony of the second degree.

(c) A felony of the second degree is reclassified as a felony of the first degree.

For purposes of sentencing under chapter 921 and incentive gain-time eligibility under chapter 944, a felony offense that is reclassified under this subsection is ranked one level above the ranking under s. 921.0022 of the felony offense committed, and a misdemeanor offense that is reclassified under this subsection is ranked in level 2 of the offense severity ranking chart in s. 921.0022.

(6) Any person who willfully and without authorization fraudulently uses personal identification information concerning an individual who is younger than 18 years of age or 60 years of age or older without first obtaining the consent of that individual or of his or her legal guardian commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7) Any person who is in the relationship of parent or legal guardian, or who otherwise exercises custodial authority over an individual who is younger than 18 years of age or 60 years of age or older, who willfully and fraudulently uses personal identification information of that individual commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(8)(a) Any person who willfully and fraudulently uses, or possesses with intent to fraudulently use, personal identification information concerning a deceased individual or dissolved business entity commits the offense of fraudulent use or possession with intent to use personal identification information of a deceased individual or dissolved business entity, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who willfully and fraudulently uses personal identification information concerning a deceased individual or dissolved business entity commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the pecuniary benefit, the value of the services received, the payment sought to be avoided, or the amount of injury or fraud perpetrated is $5,000 or more, or if the person fraudulently uses the personal identification information of 10 or more but fewer than 20 deceased individuals or dissolved business entities. Notwithstanding any other provision of law, the court shall sentence any person convicted of committing the offense described in this paragraph to a mandatory minimum sentence of 3 years’ imprisonment.

(c) Any person who willfully and fraudulently uses personal identification information concerning a deceased individual or dissolved business entity commits the offense of aggravated fraudulent use of the personal identification information of multiple deceased individuals or dissolved business entities, a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the pecuniary benefit, the value of the services received, the payment sought to be avoided, or the amount of injury or fraud perpetrated is $50,000 or more, or if the person fraudulently uses the personal identification information of 20 or more but fewer than 30 deceased individuals or dissolved business entities. Notwithstanding any other provision of law, the court shall sentence any person convicted of the offense described in this paragraph to a minimum mandatory sentence of 5 years’ imprisonment. If the pecuniary benefit, the value of the services received, the payment sought to be avoided, or the amount of the injury or fraud perpetrated is $100,000 or more, or if the person fraudulently uses the personal identification information of 30 or more deceased individuals or dissolved business entities, notwithstanding any other provision of law, the court shall sentence any person convicted of an offense described in this paragraph to a mandatory minimum sentence of 10 years’ imprisonment.

(9) Any person who willfully and fraudulently creates or uses, or possesses with intent to fraudulently use, counterfeit or fictitious personal identification information concerning a fictitious person, or concerning a real person without first obtaining that real person’s consent, with intent to use such counterfeit or fictitious personal identification information for the purpose of committing or facilitating the commission of a fraud on another person, commits the offense of fraudulent creation or use, or possession with intent to fraudulently use, counterfeit or fictitious personal identification information, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(10) Any person who commits an offense described in this section and for the purpose of obtaining or using personal identification information misrepresents himself or herself to be a law enforcement officer; an employee or representative of a bank, credit card company, credit counseling company, or credit reporting agency; or any person who wrongfully represents that he or she is seeking to assist the victim with a problem with the victim’s credit history shall have the offense reclassified as follows:

(a) In the case of a misdemeanor, the offense is reclassified as a felony of the third degree.

(b) In the case of a felony of the third degree, the offense is reclassified as a felony of the second degree.

(c) In the case of a felony of the second degree, the offense is reclassified as a felony of the first degree.

(d) In the case of a felony of the first degree or a felony of the first degree punishable by a term of imprisonment not exceeding life, the offense is reclassified as a life felony.

For purposes of sentencing under chapter 921, a felony offense that is reclassified under this subsection is ranked one level above the ranking under s. 921.0022 or s. 921.0023 of the felony offense committed, and a misdemeanor offense that is reclassified under this subsection is ranked in level 2 of the offense severity ranking chart.

(11) A person who willfully and without authorization fraudulently uses personal identification information concerning an individual who is 60 years of age or older; a disabled adult as defined in s. 825.101; a public servant as defined in s. 838.014; a veteran as defined in s. 1.01; a first responder as defined in s. 125.01045; an individual who is employed by the State of Florida; or an individual who is employed by the Federal Government without first obtaining the consent of that individual commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(12) In addition to any sanction imposed when a person pleads guilty or nolo contendere to, or is found guilty of, regardless of adjudication, a violation of this section, the court shall impose a surcharge of $1,001.

(a) The sum of $500 of the surcharge shall be deposited into the Department of Law Enforcement Operating Trust Fund for the department to provide grants to local law enforcement agencies to investigate offenses related to the criminal use of personal identification information as provided in s. 943.0412.

(b) The sum of $250 of the surcharge shall be deposited into the State Attorneys Revenue Trust Fund for the purpose of funding prosecutions of offenses relating to the criminal use of personal identification information. The sum of $250 of the surcharge shall be deposited into the Public Defenders Revenue Trust Fund for the purposes of indigent criminal defense related to the criminal use of personal identification information.

(c) The clerk of the court shall retain $1 of each $1,001 surcharge that he or she collects as a service charge of the clerk’s office.

(d) The surcharge may not be waived by the court. In the event that the person has been ordered to pay restitution in accordance with s. 775.089, the surcharge shall be included in a judgment.

(13) The prosecutor may move the sentencing court to reduce or suspend the sentence of any person who is convicted of a violation of this section and who provides substantial assistance in the identification, arrest, or conviction of any of that person’s accomplices, accessories, coconspirators, or principals or of any other person engaged in fraudulent possession or use of personal identification information. The arresting agency shall be given an opportunity to be heard in aggravation or mitigation in reference to any such motion. Upon good cause shown, the motion may be filed and heard in camera. The judge hearing the motion may reduce or suspend the sentence if the judge finds that the defendant rendered such substantial assistance.

(14) This section does not prohibit any lawfully authorized investigative, protective, or intelligence activity of a law enforcement agency of this state or any of its political subdivisions, of any other state or its political subdivisions, or of the Federal Government or its political subdivisions.

(15)(a) In sentencing a defendant convicted of an offense under this section, the court may order that the defendant make restitution under s. 775.089 to any victim of the offense. In addition to the victim’s out-of-pocket costs, restitution may include payment of any other costs, including attorney’s fees incurred by the victim in clearing the victim’s credit history or credit rating, or any costs incurred in connection with any civil or administrative proceeding to satisfy any debt, lien, or other obligation of the victim arising as the result of the actions of the defendant.

(b) The sentencing court may issue such orders as are necessary to correct any public record that contains false information given in violation of this section.

(16) Prosecutions for violations of this section may be brought on behalf of the state by any state attorney or by the statewide prosecutor.

(17) The Legislature finds that, in the absence of evidence to the contrary, the location where a victim gives or fails to give consent to the use of personal identification information is the county where the victim generally resides.

(18) Notwithstanding any other provision of law, venue for the prosecution and trial of violations of this section may be commenced and maintained in any county in which an element of the offense occurred, including the county where the victim generally resides.

(19) A prosecution of an offense prohibited under subsection (2), subsection (6), or subsection (7) must be commenced within 3 years after the offense occurred. However, a prosecution may be commenced within 1 year after discovery of the offense by an aggrieved party, or by a person who has a legal duty to represent the aggrieved party and who is not a party to the offense, if such prosecution is commenced within 5 years after the violation occurred.

History.—s. 1, ch. 99-335; s. 1, ch. 2001-233; s. 1, ch. 2003-71; s. 1, ch. 2005-229; s. 41, ch. 2010-209; s. 2, ch. 2014-200; s. 17, ch. 2015-166; s. 8, ch. 2016-151.



817.5685 - Unlawful possession of the personal identification information of another person.

817.5685 Unlawful possession of the personal identification information of another person.—

(1) As used in this section, the term “personal identification information” means a person’s social security number, official state-issued or United States-issued driver license or identification number, alien registration number, government passport number, employer or taxpayer identification number, Medicaid or food assistance account number, bank account number, credit or debit card number, and medical records.

(2) It is unlawful for a person to intentionally or knowingly possess, without authorization, the personal identification information of another person in any form, including, but not limited to, mail, physical documents, identification cards, or information stored in digital form.

(3)(a) A person who violates subsection (2) and in doing so possesses the personal identification information of four or fewer persons commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b)1. Proof that a person used or was in possession of the personal identification information of five or more individuals, unless satisfactorily explained, gives rise to an inference that the person who used or was in possession of the personal identification information did so knowingly and intentionally without authorization.

2. A person who violates subsection (2) and in doing so possesses the personal identification information of five or more persons commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Subsection (2) does not apply to:

(a) A person who is the parent or legal guardian of a child and who possesses the personal identification information of that child.

(b) A person who is the guardian of another person under chapter 744 and who is authorized to possess the personal identification information of that other person and make decisions regarding access to that personal identification information.

(c) An employee of a governmental agency who possesses the personal identification information of another person in the ordinary course of business.

(d) A person who is engaged in a lawful business and possesses the personal identification information of another person in the ordinary course of business.

(e) A person who finds a card or document issued by a governmental agency that contains the personal identification information of another person and who takes reasonably prompt action to return that card or document to its owner, to the governmental agency that issued the card or document, or to a law enforcement agency.

(5) It is an affirmative defense to an alleged violation of subsection (2) if the person who possesses the personal identification information of another person:

(a) Did so under the reasonable belief that such possession was authorized by law or by the consent of the other person; or

(b) Obtained that personal identification information from a forum or resource that is open or available to the general public or from a public record.

(6) This section does not preclude prosecution for the unlawful possession of personal identification information pursuant to s. 817.568 or any other law.

History.—s. 1, ch. 2013-242.



817.569 - Criminal use of a public record or public records information; providing false information; penalties.

817.569 Criminal use of a public record or public records information; providing false information; penalties.—A person who knowingly uses any public record, as defined in s. 119.011, who knowingly uses information obtainable only through such public record, or who knowingly provides false information that becomes part of a public record to facilitate or further the commission of:

(1) A misdemeanor of the first degree, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A felony, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 2002-284; s. 18, ch. 2015-166.






Part II - CREDIT CARD CRIMES (ss. 817.57-817.685)

817.57 - Short title.

817.57 Short title.—Part II of this chapter shall be known and may be cited as the 1967 “State Credit Card Crime Act.”

History.—s. 13, ch. 67-340.



817.58 - Definitions.

817.58 Definitions.—As used in ss. 817.57-817.685:

(1) “Acquirer” means a business organization, governmental entity, financial institution, or an agent of a business organization, governmental entity, or financial institution that authorizes a merchant to accept payment by credit card for money, goods, services, or anything else of value.

(2) “Cardholder” means the person or organization named on the face of a credit card to whom or for whose benefit the credit card is issued by an issuer.

(3) “Counterfeit credit card” means any credit card which is fictitious, altered, or forged; any facsimile or false representation, depiction, or component of a credit card; or any credit card which is stolen, obtained as part of a scheme to defraud, or otherwise unlawfully obtained, and which may or may not be embossed with account information or a company logo.

(4) “Credit card” means any instrument or device, whether known as a credit card, credit plate, bank service card, banking card, check guarantee card, electronic benefits transfer (EBT) card, or debit card or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services, or anything else of value on credit or for use in an automated banking device to obtain any of the services offered through the device.

(5) “Expired credit card” means a credit card which is no longer valid because the term shown on it has elapsed.

(6) “Issuer” means the business organization, state or federal government, or financial institution, or its duly authorized agent, which issues a credit card.

(7) “Receives” or “receiving” means acquiring possession or control or accepting as security for a loan a credit card.

(8) “Revoked credit card” means a credit card which is no longer valid because permission to use it has been suspended or terminated by the issuer.

(9) “Credit-card-making equipment” means any equipment, machine, plate, mechanism, impression, or any other device designed, used, or capable of being used to produce a credit card, a counterfeit credit card, or any aspect or component of a credit card.

(10) “Traffic” means to sell, transfer, distribute, dispense, or otherwise dispose of a property or to buy, receive, obtain control of, or use property with the intent to sell, transfer, distribute, dispense, or otherwise dispose of such property.

History.—s. 1, ch. 67-340; ss. 2, 10, ch. 84-297; s. 1, ch. 85-43; s. 1, ch. 88-198; s. 5, ch. 95-431; s. 3, ch. 2016-173.



817.59 - False statement as to financial condition or identity.

817.59 False statement as to financial condition or identity.—A person who makes or causes to be made, either directly or indirectly, any false statement as to a material fact in writing, knowing it to be false and with intent that it be relied on respecting his or her identity or that of any other person, firm, or corporation or his or her financial condition or that of any other person, firm, or corporation, for the purpose of procuring the issuance of a credit card, violates this section and is subject to the penalties set forth in s. 817.67(1).

History.—s. 2, ch. 67-340; s. 1268, ch. 97-102.



817.60 - Theft; obtaining credit card through fraudulent means.

817.60 Theft; obtaining credit card through fraudulent means.—

(1) THEFT BY TAKING OR RETAINING POSSESSION OF CARD TAKEN.—A person who takes a credit card from the person, possession, custody, or control of another without the cardholder’s consent or who, with knowledge that it has been so taken, receives the credit card with intent to use it, to sell it, or to transfer it to a person other than the issuer or the cardholder is guilty of credit card theft and is subject to the penalties set forth in s. 817.67(1). Taking a credit card without consent includes obtaining it by conduct defined or known as statutory larceny, common-law larceny by trespassory taking, common-law larceny by trick or embezzlement or obtaining property by false pretense, false promise or extortion.

(2) THEFT OF CREDIT CARD LOST, MISLAID, OR DELIVERED BY MISTAKE.—A person who receives a credit card that he or she knows to have been lost, mislaid, or delivered under a mistake as to the identity or address of the cardholder and who retains possession with intent to use it, to sell it, or to transfer it to a person other than the issuer or the cardholder is guilty of credit card theft and is subject to the penalties set forth in s. 817.67(1).

(3) PURCHASE OR SALE OF CREDIT CARD OF ANOTHER.—A person other than the issuer who sells a credit card or a person who buys a credit card from a person other than the issuer violates this subsection and is subject to the penalties set forth in s. 817.67(1).

(4) OBTAINING CONTROL OF CREDIT CARD AS SECURITY FOR DEBT.—A person who, with intent to defraud the issuer, a person or organization providing money, goods, services, or anything else of value, or any other person, obtains control over a credit card as security for a debt violates this subsection and is subject to the penalties set forth in s. 817.67(1).

(5) DEALING IN CREDIT CARDS OF ANOTHER.—A person other than the issuer who, during any 12-month period, receives two or more credit cards issued in the name or names of different cardholders, which cards he or she has reason to know were taken or retained under circumstances which constitute credit card theft or a violation of this part, violates this subsection and is subject to the penalties set forth in s. 817.67(2).

(6) FORGERY OF CREDIT CARD.—

(a) A person who, with intent to defraud a purported issuer or a person or organization providing money, goods, services, or anything else of value or any other person, falsely makes, falsely embosses, or falsely alters in any manner a credit card or utters such a credit card or who, with intent to defraud, has a counterfeit credit card or any invoice, voucher, sales draft, or other representation or manifestation of a counterfeit credit card in his or her possession, custody, or control is guilty of credit card forgery and is subject to the penalties set forth in s. 817.67(2).

(b) A person other than an authorized manufacturer or issuer who possesses two or more counterfeit credit cards is presumed to have violated this subsection.

(c) A person falsely makes a credit card when he or she makes or draws in whole or in part a device or instrument which purports to be the credit card of a named issuer but which is not such a credit card because the issuer did not authorize the making or drawing or when he or she alters a credit card which was validly issued.

(d) A person falsely embosses a credit card when, without the authorization of the named issuer, he or she completes a credit card by adding any of the matter, other than the signature of the cardholder, which an issuer requires to appear on the credit card before it can be used by a cardholder.

(7) SIGNING CREDIT CARD OF ANOTHER.—A person other than the cardholder or a person authorized by him or her who, with intent to defraud the issuer or a person or organization providing money, goods, services, or anything else of value or any other person, signs a credit card violates this subsection and is subject to the penalties set forth in s. 817.67(1).

(8) UNLAWFUL POSSESSION OF A STOLEN CREDIT OR DEBIT CARD.—A person who knowingly possesses, receives, or retains custody of a credit or debit card that has been taken from the possession, custody, or control of another without the cardholder’s consent and with the intent to impede the recovery of the credit or debit card by the cardholder commits unlawful possession of a stolen credit or debit card and is subject to the penalties set forth in s. 817.67(2). It is not a violation of this subsection for a retailer or retail employee, in the ordinary course of business, to possess, receive, or return a credit card or debit card that the retailer or retail employee does not know was stolen or to possess, receive, or retain a credit card or debit card that the retailer or retail employee knows is stolen for the purpose of an investigation into the circumstances regarding the theft of the card or its possible unlawful use.

History.—s. 3, ch. 67-340; s. 3, ch. 84-297; s. 2, ch. 85-43; s. 69, ch. 85-62; s. 1269, ch. 97-102; s. 1, ch. 2011-184.



817.61 - Fraudulent use of credit cards.

817.61 Fraudulent use of credit cards.—A person who, with intent to defraud the issuer or a person or organization providing money, goods, services, or anything else of value or any other person, uses, for the purpose of obtaining money, goods, services, or anything else of value, a credit card obtained or retained in violation of this part or a credit card which he or she knows is forged, or who obtains money, goods, services, or anything else of value by representing, without the consent of the cardholder, that he or she is the holder of a specified card or by representing that he or she is the holder of a card and such card has not in fact been issued violates this section. A person who, in any 6-month period, uses a credit card in violation of this section two or fewer times, or obtains money, goods, services, or anything else in violation of this section the value of which is less than $100, is subject to the penalties set forth in s. 817.67(1). A person who, in any 6-month period, uses a credit card in violation of this section more than two times, or obtains money, goods, services, or anything else in violation of this section the value of which is $100 or more, is subject to the penalties set forth in s. 817.67(2).

History.—s. 4, ch. 67-340; s. 4, ch. 84-297; s. 3, ch. 85-43; s. 75, ch. 95-211; s. 1270, ch. 97-102.



817.611 - Traffic in or possess counterfeit credit cards.

817.611 Traffic in or possess counterfeit credit cards.—

(1) As used in this section, the term “related document” means an invoice, a voucher, a sales draft, or other representation or manifestation of a counterfeit credit card or a credit card number of a cardholder if not authorized by the cardholder.

(2) A person who traffics in, attempts to traffic in, or possesses counterfeit credit cards or related documents in any 6-month period is guilty of:

(a) A felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the person traffics in, attempts to traffic in, or possesses 5 to 14 counterfeit credit cards or related documents.

(b) A felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the person traffics in, attempts to traffic in, or possesses 15 to 49 counterfeit credit cards or related documents.

(c) A felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the person traffics in, attempts to traffic in, or possesses 50 or more counterfeit credit cards or related documents.

History.—s. 4, ch. 85-43; s. 4, ch. 2016-173.



817.612 - Expired or revoked credit cards.

817.612 Expired or revoked credit cards.—A person who, with intent to defraud the issuer or a person or organization providing money, goods, services, or anything else of value, uses, for the purpose of obtaining money, goods, services, or anything else of value, a credit card which he or she knows is expired or revoked violates this section and is subject to the penalties set forth in s. 817.67(1). Knowledge of revocation shall be presumed to have been received by a cardholder 7 days after such notice has been mailed to him or her by first-class mail at the last known address.

History.—s. 5, ch. 85-43; s. 1271, ch. 97-102.



817.62 - Fraud by person authorized to provide goods or services.

817.62 Fraud by person authorized to provide goods or services.—

(1) ILLEGALLY OBTAINED OR ILLEGALLY POSSESSED CREDIT CARD; FORGED, REVOKED, OR EXPIRED CREDIT CARD.—A person who is authorized by an acquirer to furnish money, goods, services, or anything else of value upon presentation of a credit card by the cardholder, or any agent or employee of such person, who, with intent to defraud the issuer, the acquirer, or the cardholder, furnishes money, goods, services, or anything else of value upon presentation of a credit card obtained or retained in violation of this part or a credit card which he or she knows is forged, expired, or revoked violates this subsection and is subject to the penalties set forth in s. 817.67(1), if the value of all money, goods, services, and other things of value furnished in violation of this subsection does not exceed $300 in any 6-month period. The violator is subject to the penalties set forth in s. 817.67(2) if such value does exceed $300 in any 6-month period.

(2) MISREPRESENTATION TO ISSUER OR ACQUIRER.—A person who is authorized by an acquirer to furnish money, goods, services, or anything else of value upon presentation of a credit card by the cardholder, or any agent or employee of such person, who, with intent to defraud the issuer, the acquirer, or the cardholder, fails to furnish money, goods, services, or anything else of value which he or she represents in writing to the issuer or the acquirer that he or she has furnished violates this subsection and is subject to the penalties set forth in s. 817.67(2).

(3) ILLEGALLY FACTORING CREDIT CARD TRANSACTIONS.—

(a) A person who is authorized by an acquirer to furnish money, goods, services, or anything else of value upon presentation of a credit card or a credit card account number by a cardholder, or any agent or employee of such person, who, with intent to defraud the issuer, the acquirer, or the cardholder, presents to the issuer or acquirer, for payment, a credit card transaction record of a sale, which sale was not made by such person or his or her agent or employee, violates this paragraph and is subject to the penalties set forth in s. 817.67(2).

(b) A person who, without the acquirer’s authorization, employs, solicits, or otherwise causes a person who is authorized by an acquirer to furnish money, goods, services, or anything else of value upon presentation of a credit card or a credit card account number by a cardholder, or employs, solicits, or otherwise causes an agent or employee of such authorized person, to remit to the acquirer a credit card transaction record of a sale that was not made by such authorized person or his or her agent or employee violates this paragraph and is subject to the penalties set forth in s. 817.67(2).

(c) Any violation of this subsection constitutes an unfair or deceptive act or practice within the meaning of s. 501.204 and thus the basis for a civil or administrative action by an enforcing authority pursuant to part II of chapter 501.

History.—s. 5, ch. 67-340; s. 5, ch. 84-297; s. 6, ch. 86-161; s. 2, ch. 88-198; s. 1, ch. 89-27; s. 1272, ch. 97-102.



817.625 - Use of scanning device or reencoder to defraud; penalties.

817.625 Use of scanning device or reencoder to defraud; penalties.—

(1) As used in this section, the term:

(a) “Scanning device” means a scanner, reader, or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card.

(b) “Reencoder” means an electronic device that places encoded information from the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different payment card.

(c) “Payment card” means a credit card, charge card, debit card, or any other card that is issued to an authorized card user and that allows the user to obtain, purchase, or receive goods, services, money, or anything else of value from a merchant.

(d) “Merchant” means a person who receives from an authorized user of a payment card, or someone the person believes to be an authorized user, a payment card or information from a payment card, or what the person believes to be a payment card or information from a payment card, as the instrument for obtaining, purchasing, or receiving goods, services, money, or anything else of value from the person.

(2)(a) It is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, for a person to use:

1. A scanning device to access, read, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card without the permission of the authorized user of the payment card and with the intent to defraud the authorized user, the issuer of the authorized user’s payment card, or a merchant.

2. A reencoder to place information encoded on the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different card without the permission of the authorized user of the card from which the information is being reencoded and with the intent to defraud the authorized user, the issuer of the authorized user’s payment card, or a merchant.

(b) Any person who violates subparagraph (a)1. or subparagraph (a)2. a second or subsequent time commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Any person who violates subparagraph (a)1. or subparagraph (a)2. shall also be subject to the provisions of ss. 932.701-932.7062.

History.—s. 7, ch. 2001-115; s. 163, ch. 2008-4; s. 10, ch. 2016-179.



817.631 - Possession and transfer of credit-card-making equipment.

817.631 Possession and transfer of credit-card-making equipment.—A person who receives, possesses, transfers, buys, sells, controls, or has custody of any credit-card-making equipment with intent that such equipment be used in the production of counterfeit credit cards violates this section and is subject to the penalties set forth in s. 817.67(2).

History.—s. 6, ch. 85-43.



817.64 - Receipt of money, etc., obtained by fraudulent use of credit cards.

817.64 Receipt of money, etc., obtained by fraudulent use of credit cards.—A person who receives money, goods, services, or anything else of value obtained in violation of s. 817.61, knowing or believing that it was so obtained, violates this section and is subject to the penalties set forth in s. 817.67(1). A person who obtains at a discount price a ticket issued by an airline, railroad, steamship, or other transportation company which was acquired in violation of s. 817.61 without reasonable inquiry to ascertain that the person from whom it was obtained had a legal right to possess it shall be presumed to know that such ticket was acquired under circumstances constituting a violation of s. 817.61.

History.—s. 7, ch. 67-340.



817.645 - Alteration of credit card invoice; penalties.

817.645 Alteration of credit card invoice; penalties.—Whoever, with intent to defraud any person, falsely alters any invoice for money, goods, services, or anything else of value obtained by use of a credit card after it has been signed by the cardholder or a person authorized by him or her violates this section and is subject to the penalties set forth in s. 817.67(1).

History.—s. 1, ch. 72-127; s. 1273, ch. 97-102.



817.646 - Credit card lists prohibited; penalty.

817.646 Credit card lists prohibited; penalty.—

(1) It is unlawful for any person, business, corporation, partnership, or other agency to make available, lend, donate, or sell any list or portion of a list of any credit card subscribers and their addresses and account numbers to any third party without the express written permission of the issuer and the subscribers; except that a credit card issuer may make a list of its cardholders, including names, addresses, and account numbers, available, without the permission of the subscribers, to a third party pursuant to a contract, if such contract contains language requiring the third party to bind through contract each of its subcontractors by including language prohibiting the divulging of any part of the list for any purpose by the subcontractors except to fulfill and service orders pursuant to the contract between the credit card issuer and the authorized third party. However, notwithstanding any contrary provision of this section, a “consumer reporting agency,” as that term is defined by the Fair Credit Reporting Act, Pub. L. No. 91-508, may provide lists of credit account names, addresses, and account numbers to third parties pursuant to the provisions of that act. Nothing herein shall make unlawful or otherwise prohibit the transmittal of any such information to or from a “consumer reporting agency,” as that term is defined in the Fair Credit Reporting Act, or a “debt collector,” as that term is defined in the Fair Debt Collection Practices Act, Pub. L. No. 95-109. Notwithstanding the provisions of this section:

(a) A corporation may make available, lend, donate, or sell any list or portion of a list of any credit card subscribers and their addresses and account numbers to a subsidiary or the parent corporation of such corporation or to another subsidiary of the common parent corporation; and

(b) Any business entity may lawfully obtain the names, addresses, and account numbers of its own customers. Such information may only be maintained to serve the needs of its customers for its own promotional or marketing purposes.

(2) A violator of this section is subject to the penalties set forth in s. 817.67(1).

History.—s. 6, ch. 84-297; s. 70, ch. 85-62; s. 3, ch. 95-234.



817.65 - Defenses not available.

817.65 Defenses not available.—It shall not constitute a defense to a prosecution for any violation of this part that:

(1) A credit card that is not a counterfeit credit card is offered for use or sale as a counterfeit credit card.

(2) A person, other than the defendant, who violated this part has not been convicted, apprehended, or identified.

History.—s. 8, ch. 67-340; s. 7, ch. 85-43.



817.66 - Presumptions.

817.66 Presumptions.—When this part establishes a presumption with respect to any fact which is an element of a crime, it has the following consequences:

(1) When there is sufficient evidence of the facts which give rise to the presumption to go to the jury, the issue of the existence of the presumed fact must be submitted to the jury, unless the court is satisfied that the evidence as a whole clearly negatives the presumed fact; and

(2) When the issue of the existence of the presumed fact is submitted to the jury, the court shall charge that while the presumed fact must, on all the evidence, be proved beyond a reasonable doubt, the law declares that the jury may regard the facts giving rise to the presumption as sufficient evidence of the presumed fact.

History.—s. 9, ch. 67-340.



817.67 - Penalties.

817.67 Penalties.—

(1) A person who is subject to the penalties of this subsection shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A person who is subject to the penalties of this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 10, ch. 67-340; s. 883, ch. 71-136; s. 2, ch. 89-27.



817.68 - Part II not exclusive.

817.68 Part II not exclusive.—This part shall not be construed to preclude the applicability of any other provision of the criminal law of this state which presently applies or may in the future apply to any transaction which violates this part, unless such provision is inconsistent with the terms of this part.

History.—s. 11, ch. 67-340.



817.685 - Credit card transaction records.

817.685 Credit card transaction records.—In any action brought under this part, the authentication or identification of the business records of a credit card issuer is evidence sufficient to support a finding that the record in question is what its proponent claims, if the records are supported by the testimony of a designated representative of the credit card issuer. Such designated representative who has received the business records from the custodian of such records shall be considered a qualified witness within the meaning of s. 90.803(6)(a).

History.—s. 8, ch. 85-43.






Part III - CREDIT SERVICE ORGANIZATIONS (ss. 817.7001-817.706)

817.7001 - Definitions.

817.7001 Definitions.—As used in this part:

(1) “Buyer” means any individual who is solicited to purchase, or who purchases, the services of a credit service organization.

(2)(a) “Credit service organization” means any person who, with respect to the extension of credit by others, sells, provides, performs, or represents that he or she can or will sell, provide, or perform, in return for the payment of money or other valuable consideration, any of the following services:

1. Improving a buyer’s credit record, history, or rating;

2. Obtaining an extension of credit for a buyer; or

3. Providing advice or assistance to a buyer with regard to the services described in either subparagraph 1. or subparagraph 2.

(b) “Credit service organization” does not include:

1. Any person authorized to make loans or extensions of credit under the laws of this state or the United States who is subject to regulation and supervision by this state or the United States or a lender approved by the United States Secretary of Housing and Urban Development for participation in any mortgage insurance program under the National Housing Act;

2. Any bank, savings bank, or savings and loan association whose deposits or accounts are eligible for insurance by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation, or a subsidiary of such bank, savings bank, or savings and loan association;

3. Any credit union, federal credit union, or out-of-state credit union doing business in this state;

4. Any nonprofit organization exempt from taxation under s. 501(c)(3) of the Internal Revenue Code;

5. Any person licensed as a real estate broker by this state if the person is acting within the course and scope of that license;

6. Any person collecting consumer claims pursuant to s. 559.72;

7. Any person licensed to practice law in this state if the person renders services within the course and scope of his or her practice as an attorney and does not engage in the credit service business on a regular and continuing basis;

8. Any broker-dealer registered with the Securities and Exchange Commission or the Commodity Futures Trading Commission if the broker-dealer is acting within the course and scope of that regulation; or

9. Any consumer reporting agency as defined in the Federal Fair Credit Reporting Act, 15 U.S.C. ss. 1681-1681t.

(3) “Extension of credit” means the right to defer payment of debt or to incur debt and defer its payment offered or granted primarily for personal, family, or household purposes.

History.—s. 1, ch. 87-204.



817.7005 - Prohibited acts.

817.7005 Prohibited acts.—A credit service organization, its salespersons, agents, and representatives, and independent contractors who sell or attempt to sell the services of a credit service organization shall not do any of the following:

(1) Charge or receive any money or other valuable consideration prior to full and complete performance of the services the credit service organization has agreed to perform for the buyer, unless the credit service organization has obtained a surety bond of $10,000 issued by a surety company admitted to do business in this state and has established a trust account at a federally insured bank or savings and loan association located in this state; however, where a credit service organization has obtained a surety bond and established a trust account as provided herein, the credit service organization may charge or receive money or other valuable consideration prior to full and complete performance of the services it has agreed to perform for the buyer but shall deposit all money or other valuable consideration received in its trust account until the full and complete performance of the services it has agreed to perform for the buyer;

(2) Charge or receive any money or other valuable consideration solely for referral of the buyer to a retail seller or to any other credit grantor, who will or may extend credit to the buyer if the credit that is or will be extended to the buyer is upon substantially the same terms as those available to the general public;

(3) Make, or counsel or advise any buyer to make, any statement that is false or misleading or that should be known by the exercise of reasonable care to be false or misleading, or omit any material fact to a consumer reporting agency or to any person who has extended credit to a buyer or to whom a buyer is applying for an extension of credit with respect to a buyer’s credit worthiness, credit standing, or credit capacity; or

(4) Make or use any false or misleading representations or omit any material fact in the offer or sale of the services of a credit service organization or engage, directly or indirectly, in any act, practice, or course of business that operates or would operate as fraud or deception upon any person in connection with the offer or sale of the services of a credit service organization, notwithstanding the absence of reliance by the buyer.

History.—s. 1, ch. 87-204.



817.701 - Surety bonds; exemption.

817.701 Surety bonds; exemption.—The requirement to obtain a surety bond and establish a trust account as provided in s. 817.7005(1) shall be waived for any salesperson, agent, or representative of a credit service organization where the credit service organization obtains such surety bond and establishes such trust account.

History.—s. 1, ch. 87-204.



817.702 - Statement to buyer.

817.702 Statement to buyer.—Upon execution of the contract as provided in s. 817.704 or agreement between the buyer and a credit service organization and before the receipt by the credit service organization of any money or other valuable consideration, whichever occurs first, the credit service organization shall provide the buyer with a statement, in writing, containing all the information required by s. 817.703. The credit service organization shall maintain on file for a period of 5 years an exact copy of the statement, personally signed by the buyer, acknowledging receipt of a copy of the statement.

History.—s. 1, ch. 87-204.



817.703 - Information statement.

817.703 Information statement.—The information statement required under s. 817.702 shall include all of the following:

(1)(a) A complete and accurate statement of the buyer’s right to review any file on the buyer maintained by any consumer reporting agency, as provided under the Federal Fair Credit Reporting Act, 15 U.S.C. ss. 1681-1681t;

(b) A statement that the buyer may review his or her consumer reporting agency file at no charge if a request is made to the consumer reporting agency within 30 days after receiving notice that credit has been denied; and

(c) The approximate price the buyer will be charged by the consumer reporting agency to review his or her consumer reporting agency file.

(2) A complete and accurate statement of the buyer’s right to dispute directly with a consumer reporting agency the completeness or accuracy of any item contained in any file on the buyer maintained by the consumer reporting agency.

(3) A statement that accurate information cannot be permanently removed from the file of a consumer reporting agency.

(4) A complete and detailed description of the service to be performed by the credit service organization for the buyer and the total amount the buyer will have to pay, or become obligated to pay, for the services.

(5) A statement notifying the buyer of his or her right to proceed against the bond or trust account required under s. 817.7005.

(6) The name and address of the surety company which issued the bond, or the name and address of the depository and the trustee and the account number of the trust account.

History.—s. 1, ch. 87-204; s. 1274, ch. 97-102.



817.704 - Provisions of contract.

817.704 Provisions of contract.—

(1) Each contract between the buyer and a credit service organization for the purchase of the services of the credit service organization shall be in writing, dated, signed by the buyer, and shall include all of the following:

(a) A conspicuous statement in boldfaced type, in immediate proximity to the space reserved for the signature of the buyer, as follows: “You, the buyer, may cancel this contract at any time prior to midnight of the fifth day after the date of the transaction. See the attached notice of cancellation form for an explanation of this right”;

(b) The terms and conditions of payment, including the total of all payments to be made by the buyer, specifying the amount of the payments to be made to the credit service organization or to some other person;

(c) A full and detailed description of the services to be performed by the credit service organization for the buyer, including all guarantees and all promises of full or partial refunds, and the estimated date by which the services are to be performed or the estimated length of time for performing the services; and

(d) The credit service organization’s principal business address and the name and address of its agent in the state authorized to receive service of process.

(2) The contract shall be accompanied by a completed form in duplicate, captioned “Notice of Cancellation,” that shall be attached to the contract, be easily detachable, and contain in boldfaced type the following statement written in the same language used in the contract:

NOTICE OF CANCELLATION

You may cancel this contract, without any penalty or obligation, within 5 days from the date the contract is signed.

If you cancel any payment made by you under this contract, it will be returned within 10 days following receipt by the credit service organization of your cancellation notice.

To cancel this contract, mail or deliver a signed dated copy of this cancellation notice, or any other written notice to:

(name of credit service organization)   at

(address of credit service organization)  ,

(place of business)   not later than midnight

(date)  .

I hereby cancel this transaction   (date)  .

(purchaser’s signature)  .

The credit service organization shall give to the buyer a copy of the completed contract and all other documents the credit service organization requires the buyer to sign at the time they are signed.

History.—s. 1, ch. 87-204.



817.705 - Waivers; burden of proof; penalties.

817.705 Waivers; burden of proof; penalties.—

(1) Any waiver by a buyer of any part of this part is void. Any attempt by a credit service organization to have a buyer waive rights given by this part is a violation of this part.

(2) In any proceeding involving this part, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

(3) Any person who violates this part is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) This section does not prohibit the enforcement by any person of any right provided by this or any other law.

History.—s. 1, ch. 87-204.



817.706 - Actions for damages.

817.706 Actions for damages.—

(1) Any buyer injured by a violation of this part may bring an action for recovery of damages. Judgment shall be entered for actual damages, but in no case less than the amount paid by the buyer to the credit service organization, plus reasonable attorney’s fees and costs. An award may also be entered for punitive damages.

(2) Any buyer injured by a violation of this part may bring an action against the surety bond or trust account of the credit service organization.

(3) The remedies provided under this part are in addition to any other procedures or remedies for any violation or conduct provided for in any other law.

History.—s. 1, ch. 87-204.






Part IV - CREDIT COUNSELING SERVICES (ss. 817.801-817.806)

817.801 - Definitions.

817.801 Definitions.—As used in this part:

(1) “Credit counseling agency” means any organization providing debt management services or credit counseling services.

(2) “Credit counseling services” means confidential money management, debt reduction, and financial educational services.

(3) “Creditor contribution” means any sum that a creditor agrees to contribute to a credit counseling agency, whether directly or by setoff against amounts otherwise payable to the creditor on behalf of debtors.

(4) “Debt management services” means services provided to a debtor by a credit counseling organization for a fee to:

(a) Effect the adjustment, compromise, or discharge of any unsecured account, note, or other indebtedness of the debtor; or

(b) Receive from the debtor and disburse to a creditor any money or other thing of value.

(5) “Person” means any individual, corporation, partnership, trust, association, or other legal entity.

History.—s. 1, ch. 2004-351; s. 1, ch. 2006-136.



817.802 - Unlawful fees and costs.

817.802 Unlawful fees and costs.—

(1) It is unlawful for any person, while engaging in debt management services or credit counseling services, to charge or accept from a debtor residing in this state, directly or indirectly, a fee or contribution greater than $50 for the initial setup or initial consultation. Subsequently, the person may not charge or accept a fee or contribution from a debtor residing in this state greater than $120 per year for additional consultations or, alternatively, if debt management services as defined in s. 817.801(4)(b) are provided, the person may charge the greater of 7.5 percent of the amount paid monthly by the debtor to the person or $35 per month.

(2) This section does not prohibit any person, while engaging in debt management or credit counseling services, from imposing upon and receiving from a debtor a reasonable and separate charge or fee for insufficient funds transactions.

History.—s. 1, ch. 2004-351; s. 2, ch. 2006-136.



817.803 - Exceptions.

817.803 Exceptions.—Nothing in this part applies to:

(1) Any debt management or credit counseling services provided in the practice of law in this state;

(2) Any person who engages in debt adjustment to adjust the indebtedness owed to such person; or

(3) The following entities or their subsidiaries:

(a) The Federal National Mortgage Association;

(b) The Federal Home Loan Mortgage Corporation;

(c) The Florida Housing Finance Corporation, a public corporation created in s. 420.504;

(d) A bank, bank holding company, trust company, savings and loan association, credit union, credit card bank, or savings bank that is regulated and supervised by the Office of the Comptroller of the Currency, the Office of Thrift Supervision, the Federal Reserve, the Federal Deposit Insurance Corporation, the National Credit Union Administration, the Office of Financial Regulation of the Department of Financial Services, or any state banking regulator;

(e) A consumer reporting agency as defined in the Federal Fair Credit Reporting Act, 15 U.S.C. ss. 1681-1681y, as it existed on April 5, 2004; or

(f) Any subsidiary or affiliate of a bank holding company, its employees and its exclusive agents acting under written agreement.

History.—s. 1, ch. 2004-351.



817.804 - Requirements; disclosure and financial reporting.

817.804 Requirements; disclosure and financial reporting.—

(1) Any person engaged in debt management services or credit counseling services shall:

(a) Obtain from a licensed certified public accountant an annual audit in accordance with generally accepted auditing standards that shall include all accounts of such person in which the funds of debtors are deposited and from which payments are made to creditors on behalf of debtors.

(b) Obtain and maintain at all times insurance coverage for employee dishonesty, depositor’s forgery, and computer fraud. The insurance coverage must be in an amount not less than the greater of $100,000 or 10 percent of the monthly average of the aggregate amount of all deposits made for distribution to creditors with such person by all debtors for the 6 months immediately preceding the date of initial application for or renewal of the insurance. The deductible on such coverage shall not exceed 10 percent of the face amount of the policy coverage.

(2) A copy of the annual audit and insurance policies required by this section shall be available for public inspection at each branch location. Copies shall be provided, upon written request, to any party requesting a copy for a charge not to exceed the cost of the reproduction of documents.

History.—s. 1, ch. 2004-351; s. 3, ch. 2006-136.



817.805 - Disbursement of funds.

817.805 Disbursement of funds.—Any person engaged in debt management or credit counseling services shall disburse to the appropriate creditors all funds received from a debtor, less any fees permitted by s. 817.802 and any creditor contributions, within 30 days after receipt of such funds. However, a creditor contribution may not reduce any sums to be credited to the account of a debtor making a payment to the credit counseling agency for further payment to the creditor. Further, any person engaged in such services shall maintain a separate trust account for the receipt of any funds from debtors and the disbursement of such funds on behalf of such debtors.

History.—s. 1, ch. 2004-351; s. 4, ch. 2006-136.



817.806 - Violations.

817.806 Violations.—

(1) Any person who violates any provision of this part commits an unfair or deceptive trade practice as defined in part II of chapter 501. Violators shall be subject to the penalties and remedies provided therein. Further, any consumer injured by a violation of this part may bring an action for recovery of damages. Judgment shall be entered for actual damages, but in no case less than the amount paid by the consumer to the credit counseling agency, plus reasonable attorney’s fees and costs.

(2) Any person who violates any provision of this part commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 2004-351.









Chapter 818 - SALE OF MORTGAGED PERSONAL PROPERTY; SIMILAR OFFENSES

818.01 - Disposing of personal property under lien or subject to conditional sale.

818.01 Disposing of personal property under lien or subject to conditional sale.—

(1) Whoever shall pledge, mortgage, sell, or otherwise dispose of any personal property to him or her belonging, or which shall be in his or her possession, and which shall be subject to any written lien, or which shall be subject to any statutory lien, whether written or not, or which shall be the subject of any written conditional sale contract under which the title is retained by the vendor, without the written consent of the person holding such lien, or retaining such title; and whoever shall remove or cause to be removed beyond the limits of the county where such lien was created or such conditional sale contract was entered into, any such property, without the consent aforesaid, or shall hide, conceal or transfer, such property with intent to defeat, hinder or delay the enforcement of such lien, or the recovery of such property by the vendor, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) It shall be prima facie evidence of concealing, selling, or disposing of such personal property whenever the person owning the property at the time the lien was created, or who bought the same under such retained title contract, fails or refuses to produce such property for inspection within the county where the lien was created, or the property delivered, upon demand of the person having such lien, or retaining such title, after the debt secured by such lien has become enforceable, or the vendee has substantially defaulted in the performance of such retained title contract.

History.—s. 1, ch. 4142, 1893; GS 3356; RGS 5202; s. 1, ch. 9288, 1923; CGL 7316; s. 887, ch. 71-136; s. 1275, ch. 97-102.



818.02 - Executing mortgage on personalty without notifying mortgagee of prior mortgages.

818.02 Executing mortgage on personalty without notifying mortgagee of prior mortgages.—Whoever executes a second or subsequent mortgage of personal property and receives money or thing of value therein without first notifying the second or subsequent mortgagee of the existence of the prior mortgage or mortgages, whether the same be recorded or not, and of the amount of such prior indebtedness, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 5708, 1907; RGS 5203; CGL 7317; s. 888, ch. 71-136.



818.03 - Removing such property beyond the limits of county.

818.03 Removing such property beyond the limits of county.—Whoever shall knowingly and without the written consent of the person having such a lien thereon, as mentioned in s. 818.01, buy, take, receive or remove or cause to be removed beyond the limits of the county, any personal property subject to such lien from the owner or any person in possession thereof, and whoever shall willfully conceal such property or obstruct, delay or hinder such lienholder in prosecuting his or her rights against any of such property, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 56, ch. 1637, 1868; RS 2477; s. 2, ch. 4142, 1893; GS 3357, RGS 5204; CGL 7318; s. 889, ch. 71-136; s. 1276, ch. 97-102.



818.04 - Selling collateral security before debt due.

818.04 Selling collateral security before debt due.—Whoever holding any collateral security deposited with him or her for the payment of a debt which may be due him or her sells, pledges, loans or in any way disposes of the same, as his or her own, before such debt becomes due and payable, and without the authority of the person depositing the same, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 59, ch. 1637, 1868; RS 2478; GS 3358; RGS 5205; CGL 7319; s. 890, ch. 71-136; s. 1277, ch. 97-102.



818.05 - Sale, concealment, or disposal of property held under contract or conditional sale; penalty.

818.05 Sale, concealment, or disposal of property held under contract or conditional sale; penalty.—

(1) No person who is in possession of any personal property under and by virtue of any contract or conditional sale or otherwise where the title to said personal property does not vest in the possessor, shall sell, conceal or dispose of such personal property without first having the written consent of the person then having or retaining the bona fide title to such personal property so to sell, dispose of, or conceal the same.

(2) Any person who shall violate the provisions of this section shall be deemed guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 7860, 1919; CGL 7230, 7321; s. 891, ch. 71-136.






Chapter 823 - PUBLIC NUISANCES

823.01 - Nuisances; penalty.

823.01 Nuisances; penalty.—All nuisances that tend to annoy the community, injure the health of the citizens in general, or corrupt the public morals are misdemeanors of the second degree, punishable as provided in s. 775.083, except that a violation of s. 823.10 is a felony of the third degree.

History.—s. 47, Feb. 10, 1832; RS 2704; GS 3680; RGS 5624; CGL 7817; s. 932, ch. 71-136; s. 32, ch. 73-334; s. 66, ch. 74-383; s. 1, ch. 75-24; s. 41, ch. 75-298; s. 18, ch. 83-214; s. 3, ch. 2001-57.



823.02 - Building bonfires.

823.02 Building bonfires.—Whoever is concerned in causing or making a bonfire within 10 rods of any house or building shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 12, ch. 1637, 1868; RS 2705; GS 3681; RGS 5625; CGL 7818; s. 933, ch. 71-136; s. 66, ch. 74-383; s. 1, ch. 75-24; s. 41, ch. 75-298.



823.04 - Animals suffering from disease or pests.

823.04 Animals suffering from disease or pests.—It is unlawful for any person to bring into this state or to offer for sale herein any horses, mules, cattle, hogs, or other domestic animals, knowing at the time of such introduction or offering for sale of any such animals that they are suffering from contagious or infectious disease or any pests declared by rule of the Department of Agriculture and Consumer Services to be a public nuisance and to be dangerous, transmissible, or a threat to the agricultural interest of the state. Any person convicted of such offense is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 4351, 1895; GS 3692; RGS 5637; CGL 7830; s. 935, ch. 71-136; s. 66, ch. 74-383; s. 1, ch. 75-24; s. 41, ch. 75-298; s. 4, ch. 84-72.



823.041 - Disposal of bodies of dead animals; penalty.

823.041 Disposal of bodies of dead animals; penalty.—

(1) Any owner, custodian, or person in charge of domestic animals, upon the death of such animals due to disease, shall dispose of the carcasses of such animals by burning or burying at least 2 feet below the surface of the ground; provided, however, nothing in this section shall prohibit the disposal of such animal carcasses to rendering companies licensed to do business in this state.

(2) It is unlawful to dispose of the carcass of any domestic animal by dumping such carcass on any public road or right-of-way, or in any place where such carcass can be devoured by beast or bird.

(3) Any person violating any of the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4) For the purposes of this act, the words “domestic animal” shall include any equine or bovine animal, goat, sheep, swine, dog, cat, poultry, or other domesticated beast or bird.

History.—ss. 1, 2, 3, 4, ch. 61-359; s. 936, ch. 71-136; s. 66, ch. 74-383; s. 1, ch. 75-24; s. 41, ch. 75-298.



823.05 - Places and groups engaged in criminal gang-related activity declared a nuisance; massage establishments engaged in prohibited activity; may be abated and enjoined.

823.05 Places and groups engaged in criminal gang-related activity declared a nuisance; massage establishments engaged in prohibited activity; may be abated and enjoined.—

(1) Whoever shall erect, establish, continue, or maintain, own or lease any building, booth, tent or place which tends to annoy the community or injure the health of the community, or become manifestly injurious to the morals or manners of the people as described in s. 823.01, or any house or place of prostitution, assignation, lewdness or place or building where games of chance are engaged in violation of law or any place where any law of the state is violated, shall be deemed guilty of maintaining a nuisance, and the building, erection, place, tent or booth and the furniture, fixtures, and contents are declared a nuisance. All such places or persons shall be abated or enjoined as provided in ss. 60.05 and 60.06.

(2)(a) As used in this subsection, the terms “criminal gang,” “criminal gang member,” “criminal gang associate,” and “criminal gang-related activity” have the same meanings as provided in s. 874.03.

(b) A criminal gang, criminal gang member, or criminal gang associate who engages in the commission of criminal gang-related activity is a public nuisance. Any and all such persons shall be abated or enjoined as provided in ss. 60.05 and 60.06.

(c) The use of a location on two or more occasions by a criminal gang, criminal gang members, or criminal gang associates for the purpose of engaging in criminal gang-related activity is a public nuisance. Such use of a location as a public nuisance shall be abated or enjoined as provided in ss. 60.05 and 60.06.

(d) Nothing in this subsection shall prevent a local governing body from adopting and enforcing laws consistent with this chapter relating to criminal gangs and gang violence. Where local laws duplicate or supplement this chapter, this chapter shall be construed as providing alternative remedies and not as preempting the field.

(e) The state, through the Department of Legal Affairs or any state attorney, or any of the state’s agencies, instrumentalities, subdivisions, or municipalities having jurisdiction over conduct in violation of a provision of this chapter may institute civil proceedings under this subsection. In any action brought under this subsection, the circuit court shall proceed as soon as practicable to the hearing and determination. Pending final determination, the circuit court may at any time enter such injunctions, prohibitions, or restraining orders, or take such actions, including the acceptance of satisfactory performance bonds, as the court may deem proper.

(3) A massage establishment as defined in s. 480.033(7) that operates in violation of s. 480.0475 or s. 480.0535(2) is declared a nuisance and may be abated or enjoined as provided in ss. 60.05 and 60.06.

History.—s. 1, ch. 7367, 1917; RGS 5639; CGL 7832; s. 24, ch. 57-1; s. 66, ch. 74-383; s. 1, ch. 75-24; s. 41, ch. 75-298; s. 4, ch. 2008-238; s. 5, ch. 2013-212.



823.06 - Doors of public buildings to open outward.

823.06 Doors of public buildings to open outward.—All buildings erected in this state for theatrical, operatic, or other public entertainments of whatsoever kind shall be so constructed that the shutters to all entrances to said building shall open outwardly and be so arranged as to readily allow any person inside said building to escape therefrom in case of fire or other accident. Any owner, manager, lessee, or other person having charge of any public building for the use expressed herein who fails to comply with the provisions of this section shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 3, ch. 4053, 1891; GS 3694; RGS 5640; CGL 7834; s. 937, ch. 71-136; s. 66, ch. 74-383; s. 1, ch. 75-24; s. 41, ch. 75-298.



823.07 - Iceboxes, refrigerators, deep-freeze lockers, clothes washers, clothes dryers, or airtight units; abandonment, discard.

823.07 Iceboxes, refrigerators, deep-freeze lockers, clothes washers, clothes dryers, or airtight units; abandonment, discard.—

(1) The purpose of ss. 823.07-823.09 is to prevent deaths due to suffocation of children locked in abandoned or discarded iceboxes, refrigerators, deep-freeze lockers, clothes washers, clothes dryers, or similar airtight units from which the doors have not been removed.

(2) It is unlawful for any person knowingly to abandon or discard or to permit to be abandoned or discarded on premises under his or her control any icebox, refrigerator, deep-freeze locker, clothes washer, clothes dryer, or similar airtight unit having an interior storage capacity of 11/2 cubic feet or more from which the door has not been removed.

(3) The provisions of this section shall not apply to an icebox, refrigerator, deep-freeze locker, clothes washer, clothes dryer, or similar airtight unit which is crated or is securely locked from the outside or is in the normal use on the premises of a home, or rental unit, or is held for sale or use in a place of business; provided, however, that “place of business” as used herein shall not be deemed to include a junkyard or other similar establishment dealing in secondhand merchandise for sale on open unprotected premises.

(4) It shall be unlawful for any junkyard dealer or secondhand furniture dealer with unenclosed premises used for display of secondhand iceboxes, refrigerators, deep-freeze lockers, clothes washers, clothes dryers, or similar airtight units to fail to remove the doors on such secondhand units having an interior storage capacity of 11/2 cubic feet or more from which the door has not been removed. This section will not apply to any dealer who has fenced and locked his or her premises.

History.—ss. 1, 2, ch. 29707, 1955; s. 1, ch. 67-135; s. 1, ch. 71-116; s. 66, ch. 74-383; s. 1, ch. 75-24; s. 41, ch. 75-298; s. 1278, ch. 97-102.



823.08 - Iceboxes, refrigerators, deep-freeze lockers, clothes washers, clothes dryers, or similar airtight units abandoned or discarded; attractive nuisance.

823.08 Iceboxes, refrigerators, deep-freeze lockers, clothes washers, clothes dryers, or similar airtight units abandoned or discarded; attractive nuisance.—Abandoned or discarded iceboxes, refrigerators, deep-freeze lockers, clothes washers, clothes dryers, or similar airtight units from which the doors have not been removed are declared to be an attractive nuisance to children and a menace to their health and safety when accessible to them whether or not such children are trespassers.

History.—s. 3, ch. 29707, 1955; s. 1, ch. 67-135; s. 2, ch. 71-116; s. 66, ch. 74-383; s. 1, ch. 75-24; s. 41, ch. 75-298.



823.09 - Violation of s. 823.07; penalty.

823.09 Violation of s. 823.07; penalty.—Any person violating any provision of s. 823.07, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; provided, however, that in the event death of a minor child or permanent physical or mental injury to a minor child results from willful and wanton misconduct amounting to culpable negligence on the part of the person committing such violation, then such person shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 29707, 1955; s. 1, ch. 67-135; s. 938, ch. 71-136; s. 66, ch. 74-383; s. 1, ch. 75-24; s. 41, ch. 75-298.



823.10 - Place where controlled substances are illegally kept, sold, or used declared a public nuisance.

823.10 Place where controlled substances are illegally kept, sold, or used declared a public nuisance.—

(1) Any store, shop, warehouse, dwelling house, building, structure, vehicle, ship, boat, vessel, or aircraft, or any place whatever, which is visited by persons for the purpose of unlawfully using any substance controlled under chapter 893 or any drugs as described in chapter 499, or which is used for the illegal keeping, selling, or delivering of the same, shall be deemed a public nuisance. No person shall keep or maintain such public nuisance or aid and abet another in keeping or maintaining such public nuisance. Any person who willfully keeps or maintains a public nuisance or willfully aids or abets another in keeping or maintaining a public nuisance, and such public nuisance is a warehouse, structure, or building, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any proceeding brought under this section shall be governed by chapter 60.

History.—s. 1, ch. 69-364; s. 29, ch. 73-331; s. 66, ch. 74-383; s. 1, ch. 75-24; s. 41, ch. 75-298; s. 167, ch. 83-216; s. 2, ch. 96-237; s. 2, ch. 2001-57.



823.11 - Derelict vessels; relocation or removal; penalty.

823.11 Derelict vessels; relocation or removal; penalty.—

(1) As used in this section, the term:

(a) “Commission” means the Fish and Wildlife Conservation Commission.

(b) “Derelict vessel” means a vessel, as defined in s. 327.02, that is left, stored, or abandoned:

1. In a wrecked, junked, or substantially dismantled condition upon any public waters of this state.

2. At a port in this state without the consent of the agency having jurisdiction thereof.

3. Docked, grounded, or beached upon the property of another without the consent of the owner of the property.

(c) “Gross negligence” means conduct so reckless or wanting in care that it constitutes a conscious disregard or indifference to the safety of the property exposed to such conduct.

(d) “Willful misconduct” means conduct evidencing carelessness or negligence of such a degree or recurrence as to manifest culpability, wrongful intent, or evil design or to show an intentional and substantial disregard of the interests of the vessel owner.

(2) It is unlawful for a person, firm, or corporation to store, leave, or abandon any derelict vessel in this state.

(3) The commission, officers of the commission, and any law enforcement agency or officer specified in s. 327.70 are authorized and empowered to relocate, remove, or cause to be relocated or removed a derelict vessel from public waters if the derelict vessel obstructs or threatens to obstruct navigation or in any way constitutes a danger to the environment, property, or persons. The commission, officers of the commission, or any other law enforcement agency or officer acting under this subsection to relocate, remove, or cause to be relocated or removed a derelict vessel from public waters shall be held harmless for all damages to the derelict vessel resulting from such relocation or removal unless the damage results from gross negligence or willful misconduct.

(a) Removal of derelict vessels under this subsection may be funded by grants provided in ss. 206.606 and 376.15. The commission shall implement a plan for the procurement of any available federal disaster funds and use such funds for the removal of derelict vessels.

(b) All costs, including costs owed to a third party, incurred by the commission or other law enforcement agency in the relocation or removal of a derelict vessel are recoverable against the vessel owner. The Department of Legal Affairs shall represent the commission in actions to recover such costs. As provided in s. 705.103(4), a person who neglects or refuses to pay such costs may not be issued a certificate of registration for such vessel or for any other vessel or motor vehicle until such costs have been paid.

(c) A contractor performing relocation or removal activities at the direction of the commission, officers of the commission, or a law enforcement agency or officer pursuant to this section must be licensed in accordance with applicable United States Coast Guard regulations where required; obtain and carry in full force and effect a policy from a licensed insurance carrier in this state to insure against any accident, loss, injury, property damage, or other casualty caused by or resulting from the contractor’s actions; and be properly equipped to perform the services to be provided.

(4) When a derelict vessel is docked, grounded, or beached upon private property without the consent of the owner of the property, the owner of the property may remove the vessel at the vessel owner’s expense 60 days after compliance with the notice requirements specified in s. 328.17(5). The private property owner may not hinder reasonable efforts by the vessel owner or the vessel owner’s agent to remove the vessel. Notice given pursuant to this subsection is presumed to be delivered when it is deposited with the United States Postal Service, certified, and properly addressed with prepaid postage.

(5) A person, firm, or corporation violating this section commits a misdemeanor of the first degree and shall be punished as provided by law. A conviction under this section does not bar the assessment and collection of the civil penalty provided in s. 376.16 for violation of s. 376.15. The court having jurisdiction over the criminal offense, notwithstanding any jurisdictional limitations on the amount in controversy, may order the imposition of such civil penalty in addition to any sentence imposed for the first criminal offense.

History.—ss. 1, 2, 3, ch. 73-207; s. 17, ch. 89-268; s. 473, ch. 94-356; s. 258, ch. 99-245; s. 11, ch. 2006-309; s. 3, ch. 2014-143.



823.12 - Smoking in elevators unlawful; penalty.

823.12 Smoking in elevators unlawful; penalty.—It is unlawful for any person to possess any ignited tobacco product or other ignited substance while present in an elevator. Any person who violates this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 74-115; s. 15, ch. 83-145; s. 198, ch. 91-224.



823.13 - Places where obscene materials are illegally kept, sold, or used declared a public nuisance; drive-in theaters, films visible from public streets or public places.

823.13 Places where obscene materials are illegally kept, sold, or used declared a public nuisance; drive-in theaters, films visible from public streets or public places.—

(1) Any store, shop, warehouse, building, vehicle, ship, boat, vessel, aircraft, or any place whatever, which is visited by persons for the purpose of unlawfully purchasing or viewing any obscene material or performance as described in chapter 847, or which is used for the illegal keeping, selling, or delivering of the same, shall be deemed a public nuisance. No person shall keep or maintain such public nuisance or aid and abet another in keeping or maintaining such public nuisance.

(2) It shall be unlawful and is hereby declared a public nuisance for any ticket seller, ticket taker, usher, motion picture projection machine operator, manager, owner, or any other person connected with or employed by any drive-in theater in the state to knowingly exhibit, or aid or assist in exhibiting, any motion picture, slide, or other exhibit which depicts nudity which is harmful to minors as described in s. 847.013, if such motion picture, slide, or other exhibit is visible from any public street or public place, other than that place intended for the showing of such motion pictures, slides, or other exhibits.

History.—s. 1, ch. 78-172.



823.14 - Florida Right to Farm Act.

823.14 Florida Right to Farm Act.—

(1) SHORT TITLE.—This section shall be known and may be cited as the “Florida Right to Farm Act.”

(2) LEGISLATIVE FINDINGS AND PURPOSE.—The Legislature finds that agricultural production is a major contributor to the economy of the state; that agricultural lands constitute unique and irreplaceable resources of statewide importance; that the continuation of agricultural activities preserves the landscape and environmental resources of the state, contributes to the increase of tourism, and furthers the economic self-sufficiency of the people of the state; and that the encouragement, development, improvement, and preservation of agriculture will result in a general benefit to the health and welfare of the people of the state. The Legislature further finds that agricultural activities conducted on farm land in urbanizing areas are potentially subject to lawsuits based on the theory of nuisance and that these suits encourage and even force the premature removal of the farm land from agricultural use. It is the purpose of this act to protect reasonable agricultural activities conducted on farm land from nuisance suits.

(3) DEFINITIONS.—As used in this section:

(a) “Farm” means the land, buildings, support facilities, machinery, and other appurtenances used in the production of farm or aquaculture products.

(b) “Farm operation” means all conditions or activities by the owner, lessee, agent, independent contractor, and supplier which occur on a farm in connection with the production of farm, honeybee, or apiculture products and includes, but is not limited to, the marketing of produce at roadside stands or farm markets; the operation of machinery and irrigation pumps; the generation of noise, odors, dust, and fumes; ground or aerial seeding and spraying; the placement and operation of an apiary; the application of chemical fertilizers, conditioners, insecticides, pesticides, and herbicides; and the employment and use of labor.

(c) “Farm product” means any plant, as defined in s. 581.011, or animal or insect useful to humans and includes, but is not limited to, any product derived therefrom.

(d) “Established date of operation” means the date the farm operation commenced. If the farm operation is subsequently expanded within the original boundaries of the farm land, the established date of operation of the expansion shall also be considered as the date the original farm operation commenced. If the land boundaries of the farm are subsequently expanded, the established date of operation for each expansion is deemed to be a separate and independent established date of operation. The expanded operation shall not divest the farm operation of a previous established date of operation.

(4) FARM OPERATION NOT TO BE OR BECOME A NUISANCE.—

(a) No farm operation which has been in operation for 1 year or more since its established date of operation and which was not a nuisance at the time of its established date of operation shall be a public or private nuisance if the farm operation conforms to generally accepted agricultural and management practices, except that the following conditions shall constitute evidence of a nuisance:

1. The presence of untreated or improperly treated human waste, garbage, offal, dead animals, dangerous waste materials, or gases which are harmful to human or animal life.

2. The presence of improperly built or improperly maintained septic tanks, water closets, or privies.

3. The keeping of diseased animals which are dangerous to human health, unless such animals are kept in accordance with a current state or federal disease control program.

4. The presence of unsanitary places where animals are slaughtered, which may give rise to diseases which are harmful to human or animal life.

(b) No farm operation shall become a public or private nuisance as a result of a change in ownership, a change in the type of farm product being produced, a change in conditions in or around the locality of the farm, or a change brought about to comply with Best Management Practices adopted by local, state, or federal agencies if such farm has been in operation for 1 year or more since its established date of operation and if it was not a nuisance at the time of its established date of operation.

(5) WHEN EXPANSION OF OPERATION NOT PERMITTED.—This act shall not be construed to permit an existing farm operation to change to a more excessive farm operation with regard to noise, odor, dust, or fumes where the existing farm operation is adjacent to an established homestead or business on March 15, 1982.

(6) LIMITATION ON DUPLICATION OF GOVERNMENT REGULATION.—It is the intent of the Legislature to eliminate duplication of regulatory authority over farm operations as expressed in this subsection. Except as otherwise provided for in this section and s. 487.051(2), and notwithstanding any other provision of law, a local government may not adopt any ordinance, regulation, rule, or policy to prohibit, restrict, regulate, or otherwise limit an activity of a bona fide farm operation on land classified as agricultural land pursuant to s. 193.461, where such activity is regulated through implemented best management practices or interim measures developed by the Department of Environmental Protection, the Department of Agriculture and Consumer Services, or water management districts and adopted under chapter 120 as part of a statewide or regional program. When an activity of a farm operation takes place within a wellfield protection area as defined in any wellfield protection ordinance adopted by a local government, and the adopted best management practice or interim measure does not specifically address wellfield protection, a local government may regulate that activity pursuant to such ordinance. This subsection does not limit the powers and duties provided for in s. 373.4592 or limit the powers and duties of any local government to address an emergency as provided for in chapter 252.

History.—s. 1, ch. 79-61; ss. 1, 2, ch. 82-24; s. 9, ch. 87-367; s. 75, ch. 93-206; s. 1279, ch. 97-102; s. 25, ch. 99-391; s. 39, ch. 2000-308; s. 13, ch. 2012-83.



823.145 - Disposal by open burning of certain materials used in agricultural operations.

823.145 Disposal by open burning of certain materials used in agricultural operations.—Polyethylene agricultural plastic; damaged, nonsalvageable, untreated wood pallets; and packing material that cannot be feasibly recycled, which are used in connection with agricultural operations related to the growing, harvesting, or maintenance of crops, may be disposed of by open burning provided that no public nuisance or any condition adversely affecting the environment or the public health is created thereby and that state or federal national ambient air quality standards are not violated.

History.—s. 2, ch. 87-337; ss. 8, 9, ch. 2011-7; HJR 7103, 2011 Regular Session.



823.15 - Dogs and cats released from animal shelters or animal control agencies; sterilization requirement.

823.15 Dogs and cats released from animal shelters or animal control agencies; sterilization requirement.—

(1) The Legislature has determined that the importation of dogs and cats into, and the uncontrolled breeding of dogs and cats in, this state pose risks to the well-being of dogs and cats, the health of humans and animals, and the agricultural interests in this state. Importation of dogs and cats from outside the United States could result in the transmission of diseases that have been eradicated in the United States to dogs and cats, other animals, and humans living in this state. Uncontrolled breeding results in the birth of many more puppies and kittens than are needed to provide pet animals to new owners or to replace pet animals that have died or become lost. This leads to many dogs, cats, puppies, and kittens being unwanted, becoming strays and suffering privation and death, being impounded and destroyed at great expense to the community, and constituting a public nuisance and public health hazard. It is therefore declared to be the public policy of the state that every feasible means be used to reduce the incidence of birth of unneeded and unwanted puppies and kittens. Determining which programs result in improved adoption rates and in reduced euthanasia rates for animals in shelters and animal control agencies is crucial to this effort.

(2)(a) Each public or private animal shelter, humane organization, or animal control agency operated by a humane organization or by a county, municipality, or other incorporated political subdivision, shall prepare and maintain the following records and make them available for public inspection and dissemination for the 3 preceding years. The following data will be available on a monthly basis commencing July 31, 2013:

1. The total number of dogs and cats taken in by the animal shelter, humane organization, or animal control agency, divided into species, in the following categories:

a. Surrendered by owner;

b. Stray;

c. Impounded;

d. Confiscated;

e. Transferred from within Florida;

f. Transferred into or imported from out of the state; and

g. Born in shelter.

Species other than domestic cats and domestic dogs should be recorded as “other.”

2. The disposition of all animals taken in by a public or private animal shelter, humane organization, or animal control agency operated by a humane society or by a county, municipality, or other incorporated political subdivision, divided into species. These data must include dispositions by:

a. Adoption;

b. Reclamation by owner;

c. Death in kennel;

d. Euthanasia at the owner’s request;

e. Transfer to another public or private animal shelter, humane organization, or animal control agency operated by a humane society or by a county, municipality, or other incorporated political subdivision;

f. Euthanasia;

g. Released in field/Trapped, Neutered, Released (TNR);

h. Lost in care/missing animals or records; and

i. Ending inventory/shelter count at end of the last day of the month.

3. A public or private animal shelter, humane organization, or animal control agency operated by a humane society, or by a county, municipality, or other incorporated political subdivision which routinely euthanizes dogs based on size or breed alone must provide a written statement of such policy. Dogs euthanized due to breed, temperament, or size must be recorded and included in the calculation of the total euthanasia percentage.

(b) Records of a public animal shelter, humane organization, or animal control agency operated by a humane society must be made available to the public pursuant to provisions in chapter 119.

(3) In furtherance of this policy, provision shall be made for the sterilization of all dogs and cats sold or released for adoption from any public or private animal shelter or animal control agency operated by a humane society or by a county, city, or other incorporated political subdivision, by either:

(a) Providing sterilization by a licensed veterinarian before relinquishing custody of the animal; or

(b) Entering into a written agreement with the adopter or purchaser guaranteeing that sterilization will be performed within 30 days or prior to sexual maturity. The shelter or animal control agency shall require a sufficient deposit from the adopter or purchaser, which deposit shall be refundable upon presentation to the shelter or animal control agency of written evidence by the veterinarian performing the sterilization that the animal has been sterilized. The deposit or donation may be based upon recommended guidelines established by the Florida Federation of Humane Societies. Failure by either party to comply with the provisions of this paragraph shall be a noncriminal violation as defined in s. 775.08(3), punishable by a fine, forfeiture, or other civil penalty, and, in addition thereto, the deposit or donation shall be forfeited to the shelter or animal control agency. Any legal fees or court costs used for the enforcement of this paragraph are the responsibility of the adopter. Upon the request of a licensed veterinarian, and for a valid reason, the shelter or animal control agency shall extend the time limit within which the animal must be sterilized.

(4) All costs of sterilization pursuant to this section shall be paid by the prospective adopter unless otherwise provided for by ordinance of the local governing body, with respect to animal control agencies or shelters operated or subsidized by a unit of local government, or provided for by the humane society governing body, with respect to an animal control agency or shelter operated solely by the humane society and not subsidized by public funds.

History.—ss. 1, 2, 3, ch. 80-87; s. 1, ch. 2013-32.



823.16 - Sport shooting ranges; definitions; exemption from liability; exemption from specified rules; exemption from nuisance actions; continued operation.

823.16 Sport shooting ranges; definitions; exemption from liability; exemption from specified rules; exemption from nuisance actions; continued operation.—

(1) Definitions.—As used in this act, the following terms shall have the following meanings:

(a) “Unit of local government” means a unit of local government created or established by law, including, but not limited to, a city, consolidated government, county, metropolitan government, municipality, town, or village.

(b) “Person” means an individual, corporation, proprietorship, partnership, association, club, two or more persons having a joint or common interest, or any other legal entity.

(c) “Sport shooting range” or “range” means an area designed and operated for the use of rifles, shotguns, pistols, silhouettes, skeet, trap, black powder, or any other similar type of sport shooting.

(2) Notwithstanding any other provision of law, a person who operates or uses a sport shooting range in this state shall not be subject to civil liability or criminal prosecution in any matter relating to noise or noise pollution which results from the operation or use of a sport shooting range, if the range is in compliance with any noise control laws or ordinances adopted by a unit of local government applicable to the range and its operation at the time of construction or initial operation of the range.

(3) A person who operates or uses a sport shooting range is not subject to an action for nuisance, and a court of this state shall not enjoin the use or operation of a sport shooting range on the basis of noise or noise pollution, if the range is in compliance with any noise control laws or ordinances that applied to the range and its operation at the time of construction or initial operation of the range.

(4) Rules adopted by any state department or agency for limiting levels of noise in terms of decibel levels which may occur in the outdoor atmosphere shall not apply to a sport shooting range exempted from liability under this act.

(5) A person who acquires title to or owns real property adversely affected by the use of property with a permanently located and improved sport shooting range shall not maintain a nuisance action against the person who owns the range to restrain, enjoin, or impede the use of the range where there has not been a substantial change in the nature of the use of the range. This section does not prohibit actions for negligence or recklessness in the operation of a sport shooting range or by a person using the range.

(6) A sport shooting range that is not in violation of existing law at the time of the enactment of an ordinance applicable to the sport shooting range shall be permitted to continue in operation even if the operation of the sport shooting range does not conform to the new ordinance or an amendment to an existing ordinance, provided the range was not in violation of any law when the range was constructed and provided that the range continues to conform to current National Rifle Association gun safety and shooting range standards.

(7) Except as otherwise provided in this act, this act shall not prohibit a local government from regulating the location and construction of a sport shooting range after the effective date of this act.

History.—s. 1, ch. 99-134.






Chapter 825 - ABUSE, NEGLECT, AND EXPLOITATION OF ELDERLY PERSONS AND DISABLED ADULTS

825.101 - Definitions.

825.101 Definitions.—As used in this chapter:

(1) “Business relationship” means a relationship between two or more individuals or entities where there exists an oral or written contract or agreement for goods or services.

(2) “Caregiver” means a person who has been entrusted with or has assumed responsibility for the care or the property of an elderly person or disabled adult. “Caregiver” includes, but is not limited to, relatives, court-appointed or voluntary guardians, adult household members, neighbors, health care providers, and employees and volunteers of facilities as defined in subsection (6).

(3) “Disabled adult” means a person 18 years of age or older who suffers from a condition of physical or mental incapacitation due to a developmental disability, organic brain damage, or mental illness, or who has one or more physical or mental limitations that restrict the person’s ability to perform the normal activities of daily living.

(4) “Elderly person” means a person 60 years of age or older who is suffering from the infirmities of aging as manifested by advanced age or organic brain damage, or other physical, mental, or emotional dysfunctioning, to the extent that the ability of the person to provide adequately for the person’s own care or protection is impaired.

(5) “Endeavor” means to attempt or try.

(6) “Facility” means any location providing day or residential care or treatment for elderly persons or disabled adults. The term “facility” may include, but is not limited to, any hospital, training center, state institution, nursing home, assisted living facility, adult family-care home, adult day care center, group home, mental health treatment center, or continuing care community.

(7) “Lacks capacity to consent” means an impairment by reason of mental illness, developmental disability, organic brain disorder, physical illness or disability, chronic use of drugs, chronic intoxication, short-term memory loss, or other cause, that causes an elderly person or disabled adult to lack sufficient understanding or capacity to make or communicate reasonable decisions concerning the elderly person’s or disabled adult’s person or property.

(8) “Obtains or uses” means any manner of:

(a) Taking or exercising control over property; or

(b) Making any use, disposition, or transfer of property.

(9) “Position of trust and confidence” with respect to an elderly person or a disabled adult means the position of a person who:

(a) Is a parent, spouse, adult child, or other relative by blood or marriage of the elderly person or disabled adult;

(b) Is a joint tenant or tenant in common with the elderly person or disabled adult;

(c) Has a legal or fiduciary relationship with the elderly person or disabled adult, including, but not limited to, a court-appointed or voluntary guardian, trustee, attorney, or conservator;

(d) Is a caregiver of the elderly person or disabled adult; or

(e) Is any other person who has been entrusted with or has assumed responsibility for the use or management of the elderly person’s or disabled adult’s funds, assets, or property.

(10) “Property” means anything of value and includes:

(a) Real property, including things growing on, affixed to, and found in land.

(b) Tangible or intangible personal property, including rights, privileges, interests, and claims.

(c) Services.

(11) “Services” means anything of value resulting from a person’s physical or mental labor or skill, or from the use, possession, or presence of property, and includes:

(a) Repairs or improvements to property.

(b) Professional services.

(c) Private, public, or governmental communication, transportation, power, water, or sanitation services.

(d) Lodging accommodations.

(e) Admissions to places of exhibition or entertainment.

(12) “Value” means value determined according to any of the following:

(a)1. The market value of the property at the time and place of the offense or, if the market value cannot be satisfactorily ascertained, the cost of replacing the property within a reasonable time after the offense.

2. In the case of a written instrument such as a check, draft, or promissory note, which does not have a readily ascertainable market value, the value is the amount due or collectible. The value of any other instrument that creates, releases, discharges, or otherwise affects any valuable legal right, privilege, or obligation is the greatest amount of economic loss that the owner of the instrument might reasonably suffer by the loss of the instrument.

3. The value of a trade secret that does not have a readily ascertainable market value is any reasonable value representing the damage to the owner suffered by reason of losing advantage over those who do not know of or use the trade secret.

(b) If the value of the property cannot be ascertained, the trier of fact may find the value to be not less than a certain amount; if no such minimum value can be ascertained, the value is an amount less than $100.

(c) Amounts of value of separate properties involved in exploitation committed pursuant to one scheme or course of conduct, whether the exploitation involves the same person or several persons, may be aggregated in determining the degree of the offense.

History.—s. 2, ch. 95-158; s. 1, ch. 96-322; s. 1, ch. 2002-195; s. 3, ch. 2014-200.



825.102 - Abuse, aggravated abuse, and neglect of an elderly person or disabled adult; penalties.

825.102 Abuse, aggravated abuse, and neglect of an elderly person or disabled adult; penalties.—

(1) “Abuse of an elderly person or disabled adult” means:

(a) Intentional infliction of physical or psychological injury upon an elderly person or disabled adult;

(b) An intentional act that could reasonably be expected to result in physical or psychological injury to an elderly person or disabled adult; or

(c) Active encouragement of any person to commit an act that results or could reasonably be expected to result in physical or psychological injury to an elderly person or disabled adult.

A person who knowingly or willfully abuses an elderly person or disabled adult without causing great bodily harm, permanent disability, or permanent disfigurement to the elderly person or disabled adult commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) “Aggravated abuse of an elderly person or disabled adult” occurs when a person:

(a) Commits aggravated battery on an elderly person or disabled adult;

(b) Willfully tortures, maliciously punishes, or willfully and unlawfully cages, an elderly person or disabled adult; or

(c) Knowingly or willfully abuses an elderly person or disabled adult and in so doing causes great bodily harm, permanent disability, or permanent disfigurement to the elderly person or disabled adult.

A person who commits aggravated abuse of an elderly person or disabled adult commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3)(a) “Neglect of an elderly person or disabled adult” means:

1. A caregiver’s failure or omission to provide an elderly person or disabled adult with the care, supervision, and services necessary to maintain the elderly person’s or disabled adult’s physical and mental health, including, but not limited to, food, nutrition, clothing, shelter, supervision, medicine, and medical services that a prudent person would consider essential for the well-being of the elderly person or disabled adult; or

2. A caregiver’s failure to make a reasonable effort to protect an elderly person or disabled adult from abuse, neglect, or exploitation by another person.

Neglect of an elderly person or disabled adult may be based on repeated conduct or on a single incident or omission that results in, or could reasonably be expected to result in, serious physical or psychological injury, or a substantial risk of death, to an elderly person or disabled adult.

(b) A person who willfully or by culpable negligence neglects an elderly person or disabled adult and in so doing causes great bodily harm, permanent disability, or permanent disfigurement to the elderly person or disabled adult commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) A person who willfully or by culpable negligence neglects an elderly person or disabled adult without causing great bodily harm, permanent disability, or permanent disfigurement to the elderly person or disabled adult commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 3, ch. 95-158; s. 2, ch. 96-322; s. 1, ch. 2008-160.



825.1025 - Lewd or lascivious offenses committed upon or in the presence of an elderly person or disabled person.

825.1025 Lewd or lascivious offenses committed upon or in the presence of an elderly person or disabled person.—

(1) As used in this section, “sexual activity” means the oral, anal, or vaginal penetration by, or union with, the sexual organ of another or the anal or vaginal penetration of another by any other object; however, sexual activity does not include an act done for a bona fide medical purpose.

(2)(a) “Lewd or lascivious battery upon an elderly person or disabled person” occurs when a person encourages, forces, or entices an elderly person or disabled person to engage in sadomasochistic abuse, sexual bestiality, prostitution, or any other act involving sexual activity, when the person knows or reasonably should know that the elderly person or disabled person either lacks the capacity to consent or fails to give consent.

(b) A person who commits lewd or lascivious battery upon an elderly person or disabled person commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3)(a) “Lewd or lascivious molestation of an elderly person or disabled person” occurs when a person intentionally touches in a lewd or lascivious manner the breasts, genitals, genital area, or buttocks, or the clothing covering them, of an elderly person or disabled person when the person knows or reasonably should know that the elderly person or disabled person either lacks the capacity to consent or fails to give consent.

(b) A person who commits lewd or lascivious molestation of an elderly person or disabled person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4)(a) “Lewd or lascivious exhibition in the presence of an elderly person or disabled person” occurs when a person, in the presence of an elderly person or disabled person:

1. Intentionally masturbates;

2. Intentionally exposes his or her genitals in a lewd or lascivious manner; or

3. Intentionally commits any other lewd or lascivious act that does not involve actual physical or sexual contact with the elderly person or disabled person, including but not limited to, sadomasochistic abuse, sexual bestiality, or the simulation of any act involving sexual activity,

when the person knows or reasonably should know that the elderly person or disabled person either lacks the capacity to consent or fails to give consent to having such act committed in his or her presence.

(b) A person who commits a lewd or lascivious exhibition in the presence of an elderly person or disabled person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 96-322; s. 1, ch. 2002-159.



825.103 - Exploitation of an elderly person or disabled adult; penalties.

825.103 Exploitation of an elderly person or disabled adult; penalties.—

(1) “Exploitation of an elderly person or disabled adult” means:

(a) Knowingly obtaining or using, or endeavoring to obtain or use, an elderly person’s or disabled adult’s funds, assets, or property with the intent to temporarily or permanently deprive the elderly person or disabled adult of the use, benefit, or possession of the funds, assets, or property, or to benefit someone other than the elderly person or disabled adult, by a person who:

1. Stands in a position of trust and confidence with the elderly person or disabled adult; or

2. Has a business relationship with the elderly person or disabled adult;

(b) Obtaining or using, endeavoring to obtain or use, or conspiring with another to obtain or use an elderly person’s or disabled adult’s funds, assets, or property with the intent to temporarily or permanently deprive the elderly person or disabled adult of the use, benefit, or possession of the funds, assets, or property, or to benefit someone other than the elderly person or disabled adult, by a person who knows or reasonably should know that the elderly person or disabled adult lacks the capacity to consent;

(c) Breach of a fiduciary duty to an elderly person or disabled adult by the person’s guardian, trustee who is an individual, or agent under a power of attorney which results in an unauthorized appropriation, sale, or transfer of property. An unauthorized appropriation under this paragraph occurs when the elderly person or disabled adult does not receive the reasonably equivalent financial value in goods or services, or when the fiduciary violates any of these duties:

1. For agents appointed under chapter 709:

a. Committing fraud in obtaining their appointments;

b. Abusing their powers;

c. Wasting, embezzling, or intentionally mismanaging the assets of the principal or beneficiary; or

d. Acting contrary to the principal’s sole benefit or best interest; or

2. For guardians and trustees who are individuals and who are appointed under chapter 736 or chapter 744:

a. Committing fraud in obtaining their appointments;

b. Abusing their powers; or

c. Wasting, embezzling, or intentionally mismanaging the assets of the ward or beneficiary of the trust;

(d) Misappropriating, misusing, or transferring without authorization money belonging to an elderly person or disabled adult from an account in which the elderly person or disabled adult placed the funds, owned the funds, and was the sole contributor or payee of the funds before the misappropriation, misuse, or unauthorized transfer. This paragraph only applies to the following types of accounts:

1. Personal accounts;

2. Joint accounts created with the intent that only the elderly person or disabled adult enjoys all rights, interests, and claims to moneys deposited into such account; or

3. Convenience accounts created in accordance with s. 655.80; or

(e) Intentionally or negligently failing to effectively use an elderly person’s or disabled adult’s income and assets for the necessities required for that person’s support and maintenance, by a caregiver or a person who stands in a position of trust and confidence with the elderly person or disabled adult.

(2) Any inter vivos transfer of money or property valued in excess of $10,000 at the time of the transfer, whether in a single transaction or multiple transactions, by a person age 65 or older to a nonrelative whom the transferor knew for fewer than 2 years before the first transfer and for which the transferor did not receive the reasonably equivalent financial value in goods or services creates a permissive presumption that the transfer was the result of exploitation.

(a) This subsection applies regardless of whether the transfer or transfers are denoted by the parties as a gift or loan, except that it does not apply to a valid loan evidenced in writing that includes definite repayment dates. However, if repayment of any such loan is in default, in whole or in part, for more than 65 days, the presumption of this subsection applies.

(b) This subsection does not apply to:

1. Persons who are in the business of making loans.

2. Bona fide charitable donations to nonprofit organizations that qualify for tax exempt status under the Internal Revenue Code.

(c) In a criminal case to which this subsection applies, if the trial is by jury, jurors shall be instructed that they may, but are not required to, draw an inference of exploitation upon proof beyond a reasonable doubt of the facts listed in this subsection. The presumption of this subsection imposes no burden of proof on the defendant.

(3)(a) If the funds, assets, or property involved in the exploitation of the elderly person or disabled adult is valued at $50,000 or more, the offender commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the funds, assets, or property involved in the exploitation of the elderly person or disabled adult is valued at $10,000 or more, but less than $50,000, the offender commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) If the funds, assets, or property involved in the exploitation of an elderly person or disabled adult is valued at less than $10,000, the offender commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) If a person is charged with financial exploitation of an elderly person or disabled adult that involves the taking of or loss of property valued at more than $5,000 and property belonging to a victim is seized from the defendant pursuant to a search warrant, the court shall hold an evidentiary hearing and determine, by a preponderance of the evidence, whether the defendant unlawfully obtained the victim’s property. If the court finds that the property was unlawfully obtained, the court may order it returned to the victim for restitution purposes before trial on the charge. This determination is inadmissible in evidence at trial on the charge and does not give rise to any inference that the defendant has committed an offense under this section.

History.—s. 4, ch. 95-158; s. 5, ch. 96-322; s. 1, ch. 97-78; s. 29, ch. 2009-223; s. 4, ch. 2014-200.



825.104 - Knowledge of victim’s age.

825.104 Knowledge of victim’s age.—It does not constitute a defense to a prosecution for any violation of this chapter that the accused did not know the age of the victim.

History.—s. 5, ch. 95-158.



825.105 - Good faith assistance.

825.105 Good faith assistance.—This chapter is not intended to impose criminal liability on a person who makes a good faith effort to assist an elderly person or disabled adult in the management of the funds, assets, or property of the elderly person or disabled adult, which effort fails through no fault of the person.

History.—s. 6, ch. 95-158; s. 6, ch. 96-322.



825.106 - Criminal actions involving elderly persons or disabled adults; speedy trial.

825.106 Criminal actions involving elderly persons or disabled adults; speedy trial.—In a criminal action in which an elderly person or disabled adult is a victim, the state may move the court to advance the trial on the docket. The presiding judge, after consideration of the age and health of the victim, may advance the trial on the docket. The motion may be filed and served with the information or charges or at any time thereafter.

History.—s. 7, ch. 95-158.






Chapter 826 - BIGAMY; INCEST

826.01 - Bigamy; punishment.

826.01 Bigamy; punishment.—Whoever, having a husband or wife living, marries another person shall, except in the cases mentioned in s. 826.02, be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, sub-ch. 8, ch. 1637, 1868; RS 2603; GS 3526; RGS 5416; CGL 7559; s. 775, ch. 71-136; s. 44, ch. 74-383; s. 30, ch. 75-298.

Note.—Former s. 799.01.



826.02 - Exceptions.

826.02 Exceptions.—The provisions of s. 826.01 shall not extend to any person:

(1) Who reasonably believes that the prior spouse is dead.

(2) Whose prior spouse has voluntarily deserted him or her and remained absent for the space of 3 years continuously, the party marrying again not knowing the other to be living within that time.

(3) Whose bonds of matrimony have been dissolved.

(4) Who violates its provisions because a domestic or foreign court has entered an invalid judgment purporting to terminate or annul the prior marriage and the defendant does not know that judgment to be invalid.

(5) Who reasonably believes that he or she is legally eligible to remarry.

History.—s. 5, sub-ch. 8, ch. 1637, 1868; RS 2604; s. 1, ch. 4963, 1901; GS 3527; RGS 5417; CGL 7560; s. 1, ch. 73-300; s. 45, ch. 74-383; s. 1280, ch. 97-102.

Note.—Former s. 799.02.



826.03 - Knowingly marrying husband or wife of another.

826.03 Knowingly marrying husband or wife of another.—Whoever knowingly marries the husband or wife of another person, knowing him or her to be the spouse of another person, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 39, Feb. 10, 1832; RS 2605; GS 3528; RGS 5418; CGL 7561; s. 776, ch. 71-136; s. 46, ch. 74-383; s. 30, ch. 75-298.

Note.—Former s. 799.03.



826.04 - Incest.

826.04 Incest.—Whoever knowingly marries or has sexual intercourse with a person to whom he or she is related by lineal consanguinity, or a brother, sister, uncle, aunt, nephew, or niece, commits incest, which constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. “Sexual intercourse” is the penetration of the female sex organ by the male sex organ, however slight; emission of semen is not required.

History.—s. 47, ch. 74-383; s. 30, ch. 75-298; s. 1281, ch. 97-102.






Chapter 827 - ABUSE OF CHILDREN

827.01 - Definitions.

827.01 Definitions.—As used in this chapter:

(1) “Caregiver” means a parent, adult household member, or other person responsible for a child’s welfare.

(2) “Child” means any person under the age of 18 years.

(3) “Placement” means the giving or transferring of possession or custody of a child by any person to another person for adoption or with the intent or purpose of surrendering the control of the child.

History.—s. 48, ch. 74-383; s. 1, ch. 77-174; s. 7, ch. 96-322.



827.03 - Abuse, aggravated abuse, and neglect of a child; penalties.

827.03 Abuse, aggravated abuse, and neglect of a child; penalties.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Aggravated child abuse” occurs when a person:

1. Commits aggravated battery on a child;

2. Willfully tortures, maliciously punishes, or willfully and unlawfully cages a child; or

3. Knowingly or willfully abuses a child and in so doing causes great bodily harm, permanent disability, or permanent disfigurement to the child.

(b) “Child abuse” means:

1. Intentional infliction of physical or mental injury upon a child;

2. An intentional act that could reasonably be expected to result in physical or mental injury to a child; or

3. Active encouragement of any person to commit an act that results or could reasonably be expected to result in physical or mental injury to a child.

(c) “Maliciously” means wrongfully, intentionally, and without legal justification or excuse. Maliciousness may be established by circumstances from which one could conclude that a reasonable parent would not have engaged in the damaging acts toward the child for any valid reason and that the primary purpose of the acts was to cause the victim unjustifiable pain or injury.

(d) “Mental injury” means injury to the intellectual or psychological capacity of a child as evidenced by a discernible and substantial impairment in the ability of the child to function within the normal range of performance and behavior as supported by expert testimony.

(e) “Neglect of a child” means:

1. A caregiver’s failure or omission to provide a child with the care, supervision, and services necessary to maintain the child’s physical and mental health, including, but not limited to, food, nutrition, clothing, shelter, supervision, medicine, and medical services that a prudent person would consider essential for the well-being of the child; or

2. A caregiver’s failure to make a reasonable effort to protect a child from abuse, neglect, or exploitation by another person.

Except as otherwise provided in this section, neglect of a child may be based on repeated conduct or on a single incident or omission that results in, or could reasonably be expected to result in, serious physical or mental injury, or a substantial risk of death, to a child.

(2) OFFENSES.—

(a) A person who commits aggravated child abuse commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A person who willfully or by culpable negligence neglects a child and in so doing causes great bodily harm, permanent disability, or permanent disfigurement to the child commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) A person who knowingly or willfully abuses a child without causing great bodily harm, permanent disability, or permanent disfigurement to the child commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) A person who willfully or by culpable negligence neglects a child without causing great bodily harm, permanent disability, or permanent disfigurement to the child commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) EXPERT TESTIMONY.—

(a) Except as provided in paragraph (b), a physician may not provide expert testimony in a criminal child abuse case unless the physician is a physician licensed under chapter 458 or chapter 459 or has obtained certification as an expert witness pursuant to s. 458.3175 or s. 459.0066.

(b) A physician may not provide expert testimony in a criminal child abuse case regarding mental injury unless the physician is a physician licensed under chapter 458 or chapter 459 who has completed an accredited residency in psychiatry or has obtained certification as an expert witness pursuant to s. 458.3175 or s. 459.0066.

(c) A psychologist may not give expert testimony in a criminal child abuse case regarding mental injury unless the psychologist is licensed under chapter 490.

(d) The expert testimony requirements of this subsection apply only to criminal child abuse cases and not to family court or dependency court cases.

History.—s. 1, ch. 4721, 1899; s. 1, ch. 4971, 1901; GS 3236, 3238; RGS 5069, 5071; s. 1, ch. 9331, 1923; CGL 7171, 7173; s. 1, ch. 65-113; s. 1, ch. 70-8; s. 940, ch. 71-136; s. 49, ch. 74-383; s. 30, ch. 75-298; s. 1, ch. 84-238; s. 8, ch. 96-322; s. 16, ch. 99-168; s. 1, ch. 2003-130; s. 9, ch. 2012-155; s. 6, ch. 2015-177.

Note.—Former s. 828.04.



827.035 - Newborn infants.

827.035 Newborn infants.—It shall not constitute neglect of a child pursuant to s. 827.03 or contributing to the dependency of a child pursuant to s. 827.04, if a parent leaves a newborn infant at a hospital, emergency medical services station, or fire station or brings a newborn infant to an emergency room and expresses an intent to leave the infant and not return, in compliance with s. 383.50.

History.—s. 8, ch. 2000-188; s. 24, ch. 2001-53.



827.04 - Contributing to the delinquency or dependency of a child; penalty.

827.04 Contributing to the delinquency or dependency of a child; penalty.—

(1) Any person who:

(a) Commits any act which causes, tends to cause, encourages, or contributes to a child becoming a delinquent or dependent child or a child in need of services; or

(b) Induces or endeavors to induce, by act, threat, command, or persuasion, a child to commit or perform any act, follow any course of conduct, or live in a manner that causes or tends to cause such child to become or to remain a dependent or delinquent child or a child in need of services,

commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) It is not necessary for any court exercising juvenile jurisdiction to make an adjudication that any child is delinquent or dependent or a child in need of services in order to prosecute a violation of this section. An adjudication that a child is delinquent or dependent or a child in need of services shall not preclude a subsequent prosecution of a violation of this section.

(3) A person 21 years of age or older who impregnates a child under 16 years of age commits an act of child abuse which constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A person who impregnates a child in violation of this subsection commits an offense under this subsection regardless of whether the person is found to have committed, or has been charged with or prosecuted for, any other offense committed during the course of the same criminal transaction or episode, including, but not limited to, an offense proscribed under s. 800.04, relating to lewd, lascivious, or indecent assault or act upon any person under 16 years of age. Neither the victim’s lack of chastity nor the victim’s consent is a defense to the crime proscribed under this subsection.

History.—s. 50, ch. 74-383; s. 30, ch. 75-298; s. 1, ch. 77-73; s. 1, ch. 77-429; s. 4, ch. 88-151; s. 8, ch. 90-53; s. 2, ch. 96-215; s. 10, ch. 96-322.



827.06 - Nonsupport of dependents.

827.06 Nonsupport of dependents.—

(1) The Legislature finds that most parents want to support their children and remain connected to their families. The Legislature also finds that while many parents lack the financial resources and other skills necessary to provide that support, some parents willfully fail to provide support to their children even when they are aware of the obligation and have the ability to do so. The Legislature further finds that existing statutory provisions for civil enforcement of support have not proven sufficiently effective or efficient in gaining adequate support for all children. Recognizing that it is the public policy of this state that children shall be maintained primarily from the resources of their parents, thereby relieving, at least in part, the burden presently borne by the general citizenry through public assistance programs, it is the intent of the Legislature that the criminal penalties provided for in this section are to be pursued in all appropriate cases where civil enforcement has not resulted in payment.

(2) Any person who willfully fails to provide support which he or she has the ability to provide to a child or a spouse whom the person knows he or she is legally obligated to support commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any person who is convicted of a fourth or subsequent violation of subsection (2) or who violates subsection (2) and who has owed to that child or spouse for more than 1 year support in an amount equal to or greater than $5,000 commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Upon a conviction under this section, the court shall order restitution in an amount equal to the total unpaid support obligation as it exists at the time of sentencing.

(5)(a) Evidence that the defendant willfully failed to make sufficient good faith efforts to legally acquire the resources to pay legally ordered support may be sufficient to prove that he or she had the ability to provide support but willfully failed to do so, in violation of this section.

(b) The element of knowledge may be proven by evidence that a court or tribunal as defined by s. 88.1011 has entered an order that obligates the defendant to provide the support.

(6) It is the intent of the Legislature for the state attorneys, the Florida Prosecuting Attorneys Association, and the Department of Revenue to work collaboratively to identify strategies that allow the criminal penalties provided for in this section to be pursued in all appropriate cases, including, but not limited to, strategies that would assist the state attorneys in obtaining additional resources from available federal Title IV-D funds to initiate prosecution pursuant to this section.

History.—s. 52, ch. 74-383; s. 31, ch. 75-298; s. 200, ch. 91-224; s. 1282, ch. 97-102; s. 1, ch. 2001-51; s. 14, ch. 2002-173; s. 41, ch. 2005-39; s. 153, ch. 2007-5; s. 38, ch. 2008-61; s. 77, ch. 2011-92.



827.071 - Sexual performance by a child; penalties.

827.071 Sexual performance by a child; penalties.—

(1) As used in this section, the following definitions shall apply:

(a) “Deviate sexual intercourse” means sexual conduct between persons not married to each other consisting of contact between the penis and the anus, the mouth and the penis, or the mouth and the vulva.

(b) “Intentionally view” means to deliberately, purposefully, and voluntarily view. Proof of intentional viewing requires establishing more than a single image, motion picture, exhibition, show, image, data, computer depiction, representation, or other presentation over any period of time.

(c) “Performance” means any play, motion picture, photograph, or dance or any other visual representation exhibited before an audience.

(d) “Promote” means to procure, manufacture, issue, sell, give, provide, lend, mail, deliver, transfer, transmute, publish, distribute, circulate, disseminate, present, exhibit, or advertise or to offer or agree to do the same.

(e) “Sadomasochistic abuse” means flagellation or torture by or upon a person, or the condition of being fettered, bound, or otherwise physically restrained, for the purpose of deriving sexual satisfaction from inflicting harm on another or receiving such harm oneself.

(f) “Sexual battery” means oral, anal, or vaginal penetration by, or union with, the sexual organ of another or the anal or vaginal penetration of another by any other object; however, “sexual battery” does not include an act done for a bona fide medical purpose.

(g) “Sexual bestiality” means any sexual act between a person and an animal involving the sex organ of the one and the mouth, anus, or vagina of the other.

(h) “Sexual conduct” means actual or simulated sexual intercourse, deviate sexual intercourse, sexual bestiality, masturbation, or sadomasochistic abuse; actual lewd exhibition of the genitals; actual physical contact with a person’s clothed or unclothed genitals, pubic area, buttocks, or, if such person is a female, breast, with the intent to arouse or gratify the sexual desire of either party; or any act or conduct which constitutes sexual battery or simulates that sexual battery is being or will be committed. A mother’s breastfeeding of her baby does not under any circumstance constitute “sexual conduct.”

(i) “Sexual performance” means any performance or part thereof which includes sexual conduct by a child of less than 18 years of age.

(j) “Simulated” means the explicit depiction of conduct set forth in paragraph (h) which creates the appearance of such conduct and which exhibits any uncovered portion of the breasts, genitals, or buttocks.

(2) A person is guilty of the use of a child in a sexual performance if, knowing the character and content thereof, he or she employs, authorizes, or induces a child less than 18 years of age to engage in a sexual performance or, being a parent, legal guardian, or custodian of such child, consents to the participation by such child in a sexual performance. Whoever violates this subsection is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) A person is guilty of promoting a sexual performance by a child when, knowing the character and content thereof, he or she produces, directs, or promotes any performance which includes sexual conduct by a child less than 18 years of age. Whoever violates this subsection is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) It is unlawful for any person to possess with the intent to promote any photograph, motion picture, exhibition, show, representation, or other presentation which, in whole or in part, includes any sexual conduct by a child. The possession of three or more copies of such photograph, motion picture, representation, or presentation is prima facie evidence of an intent to promote. Whoever violates this subsection is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5)(a) It is unlawful for any person to knowingly possess, control, or intentionally view a photograph, motion picture, exhibition, show, representation, image, data, computer depiction, or other presentation which, in whole or in part, he or she knows to include any sexual conduct by a child. The possession, control, or intentional viewing of each such photograph, motion picture, exhibition, show, image, data, computer depiction, representation, or presentation is a separate offense. If such photograph, motion picture, exhibition, show, representation, image, data, computer depiction, or other presentation includes sexual conduct by more than one child, then each such child in each such photograph, motion picture, exhibition, show, representation, image, data, computer depiction, or other presentation that is knowingly possessed, controlled, or intentionally viewed is a separate offense. A person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) This subsection does not apply to material possessed, controlled, or intentionally viewed as part of a law enforcement investigation.

(6) Prosecution of any person for an offense under this section shall not prohibit prosecution of that person in this state for a violation of any law of this state, including a law providing for greater penalties than prescribed in this section or any other crime punishing the sexual performance or the sexual exploitation of children.

History.—s. 4, ch. 83-75; s. 1, ch. 85-273; s. 1, ch. 86-38; s. 1, ch. 91-33; s. 1, ch. 92-83; s. 1283, ch. 97-102; s. 1, ch. 2001-54; s. 4, ch. 2007-143; s. 15, ch. 2011-220; s. 3, ch. 2012-19.



827.08 - Misuse of child support money.

827.08 Misuse of child support money.—Any person who willfully misapplies funds paid by another or by any governmental agency for the purpose of support of a child shall, for the first offense, be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and for a second or subsequent conviction under this section, be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. A person shall be deemed to have misapplied child support funds when such funds are spent for any purpose other than for necessary and proper home, food, clothing, and the necessities of life, which expenditure results in depriving the child of the above named necessities. All public welfare agencies shall give notice of the provisions of this section at least once to each payee of any public grant made for the benefit of any child and shall report violations of this section to the proper prosecuting officer.

History.—s. 1, ch. 61-216; s. 956, ch. 71-136; s. 65, ch. 74-383.

Note.—Former s. 828.201.



827.10 - Unlawful desertion of a child.

827.10 Unlawful desertion of a child.—

(1) As used in this section, the term:

(a) “Care” means support and services necessary to maintain the child’s physical and mental health, including, but not limited to, food, nutrition, clothing, shelter, supervision, medicine, and medical services that a prudent person would consider essential for the well-being of the child.

(b) “Caregiver” has the same meaning as provided in s. 39.01.

(c) “Child” means a child for whose care the caregiver is legally responsible.

(d) “Desertion” or “deserts” means to leave a child in a place or with a person other than a relative with the intent not to return to the child and with the intent not to provide for the care of the child.

(e) “Relative” has the same meaning as provided in s. 39.01.

(2) A caregiver who deserts a child under circumstances in which the caregiver knew or should have known that the desertion exposes the child to unreasonable risk of harm commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) This section does not apply to a person who surrenders a newborn infant in compliance with s. 383.50.

(4) This section does not preclude prosecution for a criminal act under any other law, including, but not limited to, prosecution of child abuse or neglect of a child under s. 827.03.

History.—s. 41, ch. 2014-224.






Chapter 828 - ANIMALS: CRUELTY; SALES; ANIMAL ENTERPRISE PROTECTION

828.02 - Definitions.

828.02 Definitions.—In this chapter, and in every law of the state relating to or in any way affecting animals, the word “animal” shall be held to include every living dumb creature; the words “torture,” “torment,” and “cruelty” shall be held to include every act, omission, or neglect whereby unnecessary or unjustifiable pain or suffering is caused, except when done in the interest of medical science, permitted, or allowed to continue when there is reasonable remedy or relief; and the words “owner” and “person” shall be held to include corporations, and the knowledge and acts of agents and employees of corporations in regard to animals transported, owned, employed by or in the custody of a corporation, shall be held to be the knowledge and act of such corporation.

History.—s. 10, ch. 4971, 1901; GS 3156; RGS 4982; CGL 7071; s. 2, ch. 86-179.



828.03 - Agents of counties, societies, etc., may prosecute violators.

828.03 Agents of counties, societies, etc., may prosecute violators.—

(1) Any county or any society or association for the prevention of cruelty to children or animals, organized under the laws of this state, may appoint agents for the purpose of investigating violations of any of the provisions of this chapter or any other law of the state for the purpose of protecting children and animals or preventing any act of cruelty thereto.

(2) All appointments of such agents by such societies or corporations must have the approval of the mayor of the city in which the society or association exists, and if the society or association exists or works outside of any city, the appointment must be approved by the county court judge or the judge of the circuit court for the county, and the mayor or judge shall keep a record of such appointment. The approval of the appointment of any agent by a county for either the incorporated or unincorporated areas of such county shall be by the county commission.

History.—s. 12, ch. 4971, 1901; GS 3158; RGS 4984; CGL 7073; s. 32, ch. 73-334; s. 1, ch. 75-223; s. 1, ch. 76-102; s. 1, ch. 77-174.



828.05 - Killing an injured or diseased domestic animal.

828.05 Killing an injured or diseased domestic animal.—

(1) The purpose of this section is to provide a swift and merciful means whereby domestic animals which are suffering from an incurable or untreatable condition or are imminently near death from injury or disease may be destroyed without unconscionable delay and in a humane and proficient manner.

(2) As used in this section, the term “officer” means:

(a) Any law enforcement officer;

(b) Any veterinarian; and

(c) Any officer or agent of any municipal or county animal control unit or of any society or association for the prevention of cruelty to animals, or the designee of such an officer or agent.

(3) Whenever any domestic animal is so injured or diseased as to appear useless and is suffering, and it reasonably appears to an officer that such animal is imminently near death or cannot be cured or rendered fit for service and the officer has made a reasonable and concerted, but unsuccessful, effort to locate the owner, the owner’s agent, or a veterinarian, then such officer, acting in good faith and upon reasonable belief, may immediately destroy such animal by shooting the animal or injecting it with a barbiturate drug. If the officer locates the owner or the owner’s agent, the officer shall notify him or her of the animal’s location and condition. If the officer locates only a veterinarian, the officer shall destroy the animal only upon the advice of the veterinarian. However, this section does not prohibit an owner from destroying his or her own domestic animal in a humane and proficient manner when the conditions described in this section exist.

(4) No officer or veterinarian acting in good faith and with due care pursuant to this section will be liable either criminally or civilly for such act, nor will any civil or criminal liability attach to the employer of the officer or veterinarian.

(5) A court order is not necessary to carry out the provisions of this section.

History.—s. 2, ch. 4151, 1893; GS 3159; RGS 4985; CGL 7074; s. 1, ch. 80-188; s. 1, ch. 84-105; s. 5, ch. 93-13; s. 1284, ch. 97-102.



828.055 - Controlled substances and legend drugs; permits for use.

828.055 Controlled substances and legend drugs; permits for use.—

(1) The Board of Pharmacy shall adopt rules providing for the issuance of permits authorizing the purchase, possession, and use of sodium pentobarbital, sodium pentobarbital with lidocaine, tiletamine hydrochloride, alone or combined with zolazepam (including Telazol), xylazine (including Rompun), ketamine, acepromazine maleate (also acetylpromazine, and including Atravet or Acezine), alone or combined with etorphine (including Immobilon), and yohimbine hydrochloride, alone or combined with atipamezole (including Antisedan) by county or municipal animal control agencies or humane societies registered with the Secretary of State for the purpose of euthanizing injured, sick, or abandoned domestic animals which are in their lawful possession or for the chemical immobilization of animals. The rules shall set forth guidelines for the proper storage and handling of these prescription drugs and such other provisions as may be necessary to ensure that the drugs are used solely for the purpose set forth in this section. The rules shall also provide for an application fee not to exceed $50 and a biennial renewal fee not to exceed $50. Upon formal, written request and recommendation adopted in a public meeting by the Board of Veterinary Medicine, the Board of Pharmacy may, by rule, add controlled substances and legend drugs to the list of prescription drugs in this subsection upon a finding that such additions are necessary for the humane and lawful euthanasia of injured, sick, or abandoned domestic animals or chemical immobilization of animals.

(2) Any county or municipal animal control agency or any humane society registered with the Secretary of State may apply to the Department of Health for a permit to purchase, possess, and use the prescription drugs authorized under subsection (1). Upon certification by the Board of Pharmacy that the applicant meets the qualifications set forth in the rules, the Department of Health shall issue the permit. The possession and use of the prescription drugs authorized under subsection (1) is limited to those employees or agents of the permittee certified in accordance with s. 828.058 or s. 828.27 while operating in the scope of their respective official or employment duties with the permittee.

(3) The department or the board may deny a permit, and revoke, suspend, or refuse to renew the permit of any permittee, and may fine, place on probation, or otherwise discipline any permittee, upon a determination that:

(a) The applicant or permittee or any of its employees or agents is using or has used a prescription drug authorized under subsection (1) for any purpose other than that set forth in this section;

(b) The applicant or permittee has failed to take reasonable precautions against misuse, theft, loss, or diversion of such prescription drugs;

(c) The applicant or permittee has failed to detect or to report to the Department of Health a significant loss, theft, or inventory shortage of such prescription drugs;

(d) The applicant or permittee has failed to follow the rules of the Board of Pharmacy regarding proper storage and handling of such prescription drugs; or

(e) The permittee has violated any provision of this section, chapter 465, chapter 499, or any rule adopted under those chapters.

(4) The board shall adopt rules implementing subsection (3), provided that disciplinary action may be taken only for a substantial violation of the provisions of this section or the rules adopted under this section. In determining the severity of an administrative penalty to be assessed under this section, the department or the Board of Pharmacy shall consider:

(a) The severity of the violation;

(b) Any actions taken by the person to correct the violation or to remedy complaints, and the timing of those actions; and

(c) Any previous violations.

(5) The Department of Health may issue an emergency order immediately suspending a permit issued under this section upon a determination that a permittee, as a result of any violation of any provision of this section or any rule adopted under this section, presents a danger to the public health, safety, and welfare.

(6) This section shall not apply to licensed pharmacies, veterinarians, or health care practitioners operating within the scope of the applicable professional act.

History.—s. 1, ch. 79-346; s. 35, ch. 82-225; s. 1, ch. 87-398; s. 249, ch. 94-218; s. 2, ch. 2012-173.

Note.—Former s. 500.1518.



828.058 - Euthanasia of dogs and cats.

828.058 Euthanasia of dogs and cats.—

(1) Sodium pentobarbital, a sodium pentobarbital derivative, or other agent the Board of Veterinary Medicine may approve by rule shall be the only methods used for euthanasia of dogs and cats by public or private agencies, animal shelters, or other facilities which are operated for the collection and care of stray, neglected, abandoned, or unwanted animals. A lethal solution shall be used in the following order of preference:

(a) Intravenous injection by hypodermic needle;

(b) Intraperitoneal injection by hypodermic needle; or

(c) If the dog or cat is unconscious with no corneal reflex, intracardial injection by hypodermic needle.

(2) A dog or cat may be tranquilized with an approved and humane substance before euthanasia is performed.

(3) Succinylcholine chloride, curare, curariform mixtures, any substance which acts as a neuromuscular blocking agent, or a chamber which causes a change in body oxygen may not be used on a dog or cat for any purpose. However, whenever an emergency situation exists which requires the immediate euthanasia of an injured, diseased, or dangerous animal, a law enforcement officer, a veterinarian, or an agent of a local animal control unit or the designee of such an agent may humanely destroy the animal, as provided in s. 828.05.

(4)(a) Euthanasia shall be performed only by a licensed veterinarian or an employee or agent of a public or private agency, animal shelter, or other facility that is operated for the collection and care of stray, neglected, abandoned, or unwanted animals, provided the employee or agent has successfully completed a 16-hour euthanasia technician certification course. The curriculum for such course must be approved by the Board of Veterinary Medicine and must include, at a minimum, the pharmacology, proper administration, and storage of euthanasia solutions; federal and state laws regulating the storage and accountability of euthanasia solutions; euthanasia technician stress management; and proper disposal of euthanized animals. An employee or agent performing euthanasia before October 1, 1993, must obtain certification by October 1, 1994. An employee or agent who begins performing euthanasia on or after October 1, 1993, must obtain certification before performing any euthanasia. However, a certified veterinarian technician who is an employee or agent as defined in the subsection, may perform euthanasia without completing the certification course required by this subsection. Euthanasia must be performed in a humane and proficient manner.

(b) No dog or cat may be left unattended between the time euthanasia procedures are first begun and the time death occurs, nor may its body be disposed of until death is confirmed by a qualified person.

(5) The state attorney may bring an action to enjoin any violation of this act.

(6) Any person who violates the provisions of this act is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 2, 3, 4, 5, 6, 7, 8, 9, ch. 84-105; s. 201, ch. 91-224; s. 6, ch. 93-13; s. 3, ch. 2012-173.



828.065 - Euthanasia of animals offered for sale by pet shops.

828.065 Euthanasia of animals offered for sale by pet shops.—

(1)(a) A warm-blooded animal, except one held as food for another animal, offered for sale, or obtained for sale by a pet shop may be euthanized only by administering sodium pentobarbital, a sodium pentobarbital derivative, or a substance or procedure which acts on the central nervous system and is clinically proven to be humane.

(b) A lethal solution must be administered in the following order of preference:

1. By intravenous injection by hypodermic needle;

2. By intraperitoneal injection by hypodermic needle;

3. By intracardial injection by hypodermic needle; or

4. By solution or powder added to food.

(2) An animal may be tranquilized with an approved, humane substance before euthanasia is performed.

(3) Succinylcholine chloride, curare, a curariform mixture, a substance which acts as a neuromuscular blocking agent, or a chamber which causes a change in body oxygen, except a chamber which uses commercially bottled carbon monoxide gas, may not be used on a warm-blooded animal.

(4)(a) Euthanasia must be performed by a licensed veterinarian or layperson who is humane and proficient in the method used.

(b) An animal may not be left unattended between the time euthanasia procedures are commenced and the time death occurs, nor may its body be disposed of until death is confirmed by a qualified person.

(5) The state attorney may bring an action to enjoin a violation of this section.

(6) A person who violates this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 91-29.



828.073 - Animals found in distress.

828.073 Animals found in distress.—

(1) The purpose of this section is to provide a means by which a neglected or mistreated animal may be:

(a) Removed from its present custody, or

(b) Made the subject of an order to provide care, issued to its owner by the county court, any law enforcement officer, any animal control officer certified pursuant to s. 828.27, or any agent of any county or of any society or association for the prevention of cruelty to animals appointed under s. 828.03,

and protected and disposed of appropriately and humanely.

(2) Any law enforcement officer, any animal control officer certified pursuant to s. 828.27, or any agent of any county or of any society or association for the prevention of cruelty to animals appointed under s. 828.03 may:

(a) Lawfully take custody of any animal found neglected or cruelly treated by removing the animal from its present location, or

(b) Order the owner of any animal found neglected or cruelly treated to provide certain care to the animal at the owner’s expense without removal of the animal from its present location,

and shall file a petition seeking relief under this section in the county court of the county in which the animal is found within 10 days after the animal is seized or an order to provide care is issued. The court shall schedule and commence a hearing on the petition within 30 days after the petition is filed to determine whether the owner, if known, is able to adequately provide for the animal and is fit to have custody of the animal. The hearing shall be concluded and the court order entered thereon within 60 days after the date the hearing is commenced. The timeframes set forth in this subsection are not jurisdictional. However, if a failure to meet such timeframes is attributable to the officer or agent, the owner is not required to pay the officer or agent for care of the animal during any period of delay caused by the officer or agent. A fee may not be charged for filing the petition. This subsection does not require court action for taking custody and properly disposing of stray or abandoned animals as lawfully performed by animal control agents.

(3) The law enforcement officer, the animal control officer certified pursuant to s. 828.27, or the agent of any county or of any society or association for the prevention of cruelty to animals taking custody of an animal pursuant to this section shall have written notice served, at least 3 days before the hearing scheduled under subsection (2), upon the owner of the animal, if he or she is known and is residing in the county where the animal was taken, in accordance with chapter 48 relating to service of process. The sheriff of the county may not charge a fee for service of such notice.

(4)(a) The law enforcement officer, the animal control officer certified pursuant to s. 828.27, or the agent of any county or of any society or association for the prevention of cruelty to animals taking custody of an animal pursuant to this section shall provide for the animal until either:

1. The owner is adjudged by the court to be able to adequately provide for, and have custody of, the animal, in which case the animal shall be returned to the owner upon payment by the owner for the care and provision for the animal while in the agent’s or officer’s custody; or

2. The animal is turned over to the officer or agent pursuant to paragraph (c) and humanely disposed of.

(b) If the court determines that the owner is able to provide adequately for, and have custody of, the animal, the order shall provide that the animal in the possession of the officer or agent be claimed and removed by the owner within 7 days after the date of the order.

(c) Upon the court’s judgment that the owner of the animal is unable or unfit to adequately provide for the animal:

1. The court may:

a. Order that the current owner have no further custody of the animal and that the animal be sold by the sheriff at public auction or remanded to the custody of the Society for the Prevention of Cruelty to Animals, the Humane Society, the county, the municipality with animal control officers certified pursuant to s. 828.27, or any agency or person the judge deems appropriate to be disposed of as the agency or person sees fit; or

b. Order that the animal be destroyed or remanded directly to the custody of the Society for the Prevention of Cruelty to Animals, the Humane Society, the county, the municipality with animal control officers certified pursuant to s. 828.27, or any agency or person the judge deems appropriate to be disposed of as the agency or person sees fit.

2. The court, upon proof of costs incurred by the officer or agent, may require that the owner pay for the care of the animal while in the custody of the officer or agent. A separate hearing may be held.

3. The court may order that other animals that are in the custody of the owner and that were not seized by the officer or agent be turned over to the officer or agent if the court determines that the owner is unable or unfit to adequately provide for the animals. The court may enjoin the owner’s further possession or custody of other animals.

(5) In determining the person’s fitness to have custody of an animal, the court may consider, among other matters:

(a) Testimony from the agent or officer who seized the animal and other witnesses as to the condition of the animal when seized and as to the conditions under which the animal was kept.

(b) Testimony and evidence as to the veterinary care provided to the animal.

(c) Testimony and evidence as to the type and amount of care provided to the animal.

(d) Expert testimony as to the community standards for proper and reasonable care of the same type of animal.

(e) Testimony from any witnesses as to prior treatment or condition of this or other animals in the same custody.

(f) The owner’s past record of judgments pursuant to this chapter.

(g) Convictions pursuant to applicable statutes prohibiting cruelty to animals.

(h) Other evidence the court considers to be material or relevant.

(6) If the evidence indicates a lack of proper and reasonable care of the animal, the burden is on the owner to demonstrate by clear and convincing evidence that he or she is able and fit to have custody of and adequately provide for the animal.

(7) In any case in which an animal is offered for auction under this section, the proceeds shall be:

(a) Applied, first, to the cost of the sale.

(b) Applied, secondly, to the care of and provision for the animal by the law enforcement officer, the animal control officer certified pursuant to s. 828.27, or the agent of any county or of any society or association for the prevention of cruelty to animals taking custody.

(c) Applied, thirdly, to the payment of the owner for the sale of the animal.

(d) Paid over to the court if the owner is not known.

History.—s. 2, ch. 75-223; s. 2, ch. 76-102; s. 1, ch. 78-12; s. 1, ch. 79-234; s. 1, ch. 87-389; s. 1, ch. 89-194; s. 1285, ch. 97-102; s. 4, ch. 2010-87; s. 4, ch. 2015-18.



828.08 - Penalty for exposing poison.

828.08 Penalty for exposing poison.—Whoever leaves or deposits any poison or any substance containing poison, in any common street, alley, lane, or thoroughfare of any kind, or in any yard or enclosure other than the yard or enclosure occupied or owned by such person, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 4971, 1901; GS 3399; RGS 5248; CGL 7367; s. 945, ch. 71-136; s. 66, ch. 74-383; s. 1, ch. 75-24; s. 41, ch. 75-298.



828.12 - Cruelty to animals.

828.12 Cruelty to animals.—

(1) A person who unnecessarily overloads, overdrives, torments, deprives of necessary sustenance or shelter, or unnecessarily mutilates, or kills any animal, or causes the same to be done, or carries in or upon any vehicle, or otherwise, any animal in a cruel or inhumane manner, commits animal cruelty, a misdemeanor of the first degree, punishable as provided in s. 775.082 or by a fine of not more than $5,000, or both.

(2) A person who intentionally commits an act to any animal, or a person who owns or has the custody or control of any animal and fails to act, which results in the cruel death, or excessive or repeated infliction of unnecessary pain or suffering, or causes the same to be done, commits aggravated animal cruelty, a felony of the third degree, punishable as provided in s. 775.082 or by a fine of not more than $10,000, or both.

(a) A person convicted of a violation of this subsection, where the finder of fact determines that the violation includes the knowing and intentional torture or torment of an animal that injures, mutilates, or kills the animal, shall be ordered to pay a minimum mandatory fine of $2,500 and undergo psychological counseling or complete an anger management treatment program.

(b) A person convicted of a second or subsequent violation of this subsection shall be required to pay a minimum mandatory fine of $5,000 and serve a minimum mandatory period of incarceration of 6 months. In addition, the person shall be released only upon expiration of sentence, is not eligible for parole, control release, or any form of early release, and must serve 100 percent of the court-imposed sentence. Any plea of nolo contendere shall be considered a conviction for purposes of this subsection.

(3) A person who commits multiple acts of animal cruelty or aggravated animal cruelty against an animal may be charged with a separate offense for each such act. A person who commits animal cruelty or aggravated animal cruelty against more than one animal may be charged with a separate offense for each animal such cruelty was committed upon.

(4) A veterinarian licensed to practice in the state shall be held harmless from either criminal or civil liability for any decisions made or services rendered under the provisions of this section. Such a veterinarian is, therefore, under this subsection, immune from a lawsuit for his or her part in an investigation of cruelty to animals.

(5) A person who intentionally trips, fells, ropes, or lassos the legs of a horse by any means for the purpose of entertainment or sport shall be guilty of a third degree felony, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. As used in this subsection, “trip” means any act that consists of the use of any wire, pole, stick, rope, or other apparatus to cause a horse to fall or lose its balance, and “horse” means any animal of any registered breed of the genus Equus, or any recognized hybrid thereof. The provisions of this subsection shall not apply when tripping is used:

(a) To control a horse that is posing an immediate threat to other livestock or human beings;

(b) For the purpose of identifying ownership of the horse when its ownership is unknown; or

(c) For the purpose of administering veterinary care to the horse.

History.—s. 4, ch. 4971, 1901; GS 3395; RGS 5244; CGL 7363; s. 2, ch. 70-50; s. 4, ch. 71-12; s. 949, ch. 71-136; s. 1, ch. 82-116; s. 2, ch. 89-194; s. 5, ch. 94-339; s. 1286, ch. 97-102; s. 26, ch. 99-391; s. 35, ch. 2000-308; s. 1, ch. 2002-51; s. 1, ch. 2013-245.



828.121 - Conduct of simulated bullfighting exhibitions.

828.121 Conduct of simulated bullfighting exhibitions.—It shall be unlawful, and punishable as a misdemeanor, for any person to conduct or engage in a simulated or bloodless bullfighting exhibition.

History.—s. 3, ch. 71-12.



828.122 - Fighting or baiting animals; offenses; penalties.

828.122 Fighting or baiting animals; offenses; penalties.—

(1) This act may be cited as “The Animal Fighting Act.”

(2) As used in this section, the term:

(a) “Animal fighting” means fighting between roosters or other birds or between dogs, bears, or other animals.

(b) “Baiting” means to attack with violence, to provoke, or to harass an animal with one or more animals for the purpose of training an animal for, or to cause an animal to engage in, fights with or among other animals. In addition, “baiting” means the use of live animals in the training of racing greyhounds.

(c) “Person” means every natural person, firm, copartnership, association, or corporation.

(3) Any person who knowingly commits any of the following acts commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084:

(a) Baiting, breeding, training, transporting, selling, owning, possessing, or using any wild or domestic animal for the purpose of animal fighting or baiting;

(b) Owning, possessing, or selling equipment for use in any activity described in paragraph (a);

(c) Owning, leasing, managing, operating, or having control of any property kept or used for any activity described in paragraph (a) or paragraph (b);

(d) Promoting, staging, advertising, or charging any admission fee to a fight or baiting between two or more animals;

(e) Performing any service or act to facilitate animal fighting or baiting, including, but not limited to, providing security, refereeing, or handling or transporting animals or being a stakeholder of any money wagered on animal fighting or baiting;

(f) Removing or facilitating the removal of any animal impounded under this section from an agency where the animal is impounded or from a location designated by the court under subsection (4), subsection (5), or subsection (7), without the prior authorization of the court;

(g) Betting or wagering any money or other valuable consideration on the fighting or baiting of animals; or

(h) Attending the fighting or baiting of animals.

Notwithstanding any provision of this subsection to the contrary, possession of the animal alone does not constitute a violation of this section.

(4) If a court finds probable cause to believe that a violation of this section or s. 828.12 has occurred, the court shall order the seizure of any animals and equipment used in committing the violation and shall provide for appropriate and humane care or disposition of the animals. This subsection is not a limitation on the power to seize animals as evidence at the time of arrest.

(5) If an animal shelter or other location is unavailable, a court may order the animal to be impounded on the property of its owner or possessor and shall order such person to provide all necessary care for the animal and to allow regular inspections of the animal by a person designated by the court.

(6) If a veterinarian finds that an animal kept or used in violation of this section is suffering from an injury or a disease severe enough that it is not possible to humanely house and care for the animal pending completion of a hearing held under s. 828.073(2), final disposition of the criminal charges, or court-ordered forfeiture, the veterinarian may euthanize the animal as specified in s. 828.058. A veterinarian licensed to practice in this state shall be held harmless from criminal or civil liability for any decisions made or services rendered under this subsection.

(7) If an animal can be housed in a humane manner, the provisions of s. 828.073 shall apply. For the purpose of a hearing provided pursuant to s. 828.073(2), any animal baited, bred, trained, transported, sold, owned, possessed, or used for the purpose of animal fighting or baiting shall be considered mistreated.

(8) In addition to other penalties prescribed by law, the court may issue an order prohibiting a person who is convicted of a violation of this section from owning, possessing, keeping, harboring, or having custody or control over any animals within the species that are the subject of the conviction, or any animals kept for the purpose of fighting or baiting, for a period of time determined by the court.

(9) This section shall not apply to:

(a) Any person simulating a fight for the purpose of using the simulated fight as part of a motion picture which will be used on television or in a motion picture, provided s. 828.12 is not violated.

(b) Any person using animals to pursue or take wildlife or to participate in any hunting regulated or subject to being regulated by the rules and regulations of the Fish and Wildlife Conservation Commission.

(c) Any person using animals to work livestock for agricultural purposes.

(d) Any person violating s. 828.121.

(e) Any person using dogs to hunt wild hogs or to retrieve domestic hogs pursuant to customary hunting or agricultural practices.

(10) This section shall not prohibit, impede, or otherwise interfere with recognized animal husbandry and training techniques or practices not otherwise specifically prohibited by law.

History.—ss. 1, 2, ch. 76-59; s. 1, ch. 81-224; s. 2, ch. 82-116; s. 1, ch. 85-289; ss. 1, 3, ch. 86-179; s. 202, ch. 91-224; s. 7, ch. 93-13; s. 230, ch. 99-245; s. 2, ch. 2002-51; s. 1, ch. 2003-188.



828.123 - Killing dog or cat with intent of selling or giving away pelt; possession, sale, or importation of pelt with intent of selling or giving away; penalty.

828.123 Killing dog or cat with intent of selling or giving away pelt; possession, sale, or importation of pelt with intent of selling or giving away; penalty.—

(1) A person who kills any dog or cat with the sole intent of selling or giving away the pelt of such animal commits a felony of the third degree, punishable as provided in s. 775.082 or by a fine of not more than $10,000, or by both imprisonment and a fine.

(2) A person who possesses, imports into this state, sells, buys, gives away, or accepts any pelt of a dog or cat with the sole intent of selling or giving away the pelt of the dog or cat commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or by a fine of $5,000, or by both imprisonment and a fine.

(3) A person who possesses, imports into the state, sells, buys, gives away, or accepts any dog or cat with the sole intent of killing such dog or cat, or having such dog or cat killed, for the purpose of selling or giving away the pelt of such animal commits a felony of the third degree, punishable as provided in s. 775.082 or by a fine of not more than $10,000, or by both imprisonment and a fine.

(4) It is unlawful for any person to knowingly engage in the business of a dealer or buyer in the pelts or furs of any dog or cat in the state or to purchase such pelts or furs within the state. No common carrier shall knowingly ship or transport or receive for transportation any dog or cat pelts or furs within the state. Any person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 2000-194.



828.1231 - Sale of garments or items of clothing containing dog or cat fur prohibited; sale of pelt of any dog or cat prohibited; penalty.

828.1231 Sale of garments or items of clothing containing dog or cat fur prohibited; sale of pelt of any dog or cat prohibited; penalty.—

(1) It is unlawful for any person to knowingly sell or offer for sale, directly or indirectly, at wholesale or at retail, in this state any garment, or any item of clothing or apparel that is made, in whole or in part, from the fur of any dog or cat, or which contains or to which is attached any dog or cat fur.

(2) It is unlawful for any person to knowingly sell or offer for sale, directly or indirectly, at wholesale or at retail, or to give away, in this state the pelt of any dog or cat.

(3) Any person who violates the provisions of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Upon a second or subsequent conviction for a violation of this subsection, the offender commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Any law enforcement agency, or humane officer as defined in s. 828.03, may institute proceedings in the appropriate circuit court to enforce compliance with the provisions of this section. Any law enforcement agency, or humane officer as defined in s. 828.03, may seek a civil penalty of up to $5,000 for each violation.

History.—s. 2, ch. 2000-194; s. 25, ch. 2001-64.



828.125 - Killing or aggravated abuse of horses or cattle; offenses; penalties.

828.125 Killing or aggravated abuse of horses or cattle; offenses; penalties.—Any other provisions of this chapter to the contrary notwithstanding:

(1) Any person who willfully and unlawfully, by any means whatsoever, kills, maims, mutilates, or causes great bodily harm or permanent breeding disability to any animal of the genus Equus (horse) or any animal of any registered breed or recognized registered hybrid of the genus Bos (cattle) commits a felony of the second degree, punishable as provided by s. 775.082, s. 775.083, or s. 775.084, except that any person who commits a violation of this subsection shall be sentenced to a minimum mandatory fine of $3,500 and a minimum mandatory period of incarceration of 1 year.

(2) Any person who individually attempts or solicits, or jointly agrees, conspires, combines, or confederates with another person to commit, any act prohibited by subsection (1) and does an act in furtherance of said attempt, solicitation, or conspiracy shall be guilty of a felony of the second degree and is punishable as if the person or persons had actually committed such prohibited act as enumerated in subsection (1), notwithstanding any provisions found in s. 777.04. Nothing in this subsection shall be construed to prohibit separate convictions and sentences for a violation of this subsection and any violation of subsection (1).

(3) Any person who verbally or in writing threatens to commit any act prohibited by subsection (1) and has the apparent ability to carry out such threat and places the owner or custodian of said animal in fear that such an act as described in subsection (1) is about to take place shall be guilty of a felony of the third degree, punishable as provided by s. 775.082, s. 775.083 or s. 775.084.

(4) In addition to any other fines or penalties authorized by law, a person found guilty of violating any provision of subsection (1), subsection (2), or subsection (3) may be ordered by the court to make restitution to the aggrieved party in an amount not to exceed twice the gross fair market value of the said Equus or Bos killed or abused in an aggravated manner, or up to twice the gross loss caused, whichever is greater, plus attorney’s fees and any and all related costs. Upon notice the court shall hold a hearing to determine the amount of fines, restitution, or costs to be imposed under this section, if not agreed upon by the parties.

(5) This section shall not be construed to abridge, impede, prohibit, or otherwise interfere in any way with the application, implementation, or conduct of recognized livestock husbandry practices or techniques by or at the direction of the owner of the livestock so husbanded; nor shall any person be held culpable for any act prohibited by this chapter which results from weather conditions or other acts of God, providing that the person is in compliance with recognized livestock husbandry practices.

History.—s. 1, ch. 86-14; s. 42, ch. 91-110; s. 28, ch. 99-391; s. 5, ch. 2010-87.



828.126 - Sexual activities involving animals.

828.126 Sexual activities involving animals.—

(1) As used in this section, the term:

(a) “Sexual conduct” means any touching or fondling by a person, either directly or through clothing, of the sex organs or anus of an animal or any transfer or transmission of semen by the person upon any part of the animal for the purpose of sexual gratification or arousal of the person.

(b) “Sexual contact” means any contact, however slight, between the mouth, sex organ, or anus of a person and the sex organ or anus of an animal, or any penetration, however slight, of any part of the body of the person into the sex organ or anus of an animal, or any penetration of the sex organ or anus of the person into the mouth of the animal, for the purpose of sexual gratification or sexual arousal of the person.

(2) A person may not:

(a) Knowingly engage in any sexual conduct or sexual contact with an animal;

(b) Knowingly cause, aid, or abet another person to engage in any sexual conduct or sexual contact with an animal;

(c) Knowingly permit any sexual conduct or sexual contact with an animal to be conducted on any premises under his or her charge or control; or

(d) Knowingly organize, promote, conduct, advertise, aid, abet, participate in as an observer, or perform any service in the furtherance of an act involving any sexual conduct or sexual contact with an animal for a commercial or recreational purpose.

(3) A person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) This section does not apply to accepted animal husbandry practices, conformation judging practices, or accepted veterinary medical practices.

History.—s. 1, ch. 2011-42.



828.13 - Confinement of animals without sufficient food, water, or exercise; abandonment of animals.

828.13 Confinement of animals without sufficient food, water, or exercise; abandonment of animals.—

(1) As used in this section:

(a) “Abandon” means to forsake an animal entirely or to neglect or refuse to provide or perform the legal obligations for care and support of an animal by its owner.

(b) “Owner” includes any owner, custodian, or other person in charge of an animal.

(2) Whoever:

(a) Impounds or confines any animal in any place and fails to supply the animal during such confinement with a sufficient quantity of good and wholesome food and water,

(b) Keeps any animals in any enclosure without wholesome exercise and change of air, or

(c) Abandons to die any animal that is maimed, sick, infirm, or diseased,

is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or by a fine of not more than $5,000, or by both imprisonment and a fine.

(3) Any person who is the owner or possessor, or has charge or custody, of any animal who abandons such animal to suffer injury or malnutrition or abandons any animal in a street, road, or public place without providing for the care, sustenance, protection, and shelter of such animal is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or by a fine of not more than $5,000, or by both imprisonment and a fine.

History.—ss. 2, 4, ch. 3921, 1889; RS 2510; GS 3396; RGS 5245; CGL 7364; s. 950, ch. 71-136; s. 1, ch. 81-17; s. 3, ch. 82-116; s. 203, ch. 91-224.



828.14 - Water and food for stock on trains, vessels, etc.

828.14 Water and food for stock on trains, vessels, etc.—

(1) No person or corporation, or agent of either, engaged in transporting livestock on railway trains or on steam or sailing vessels, or otherwise, shall detain such stock for a longer continuous period than 28 hours after the same are so placed without supplying the same with necessary food, water, and attention, or shall permit them to be crowded so as to overlie, crush, wound, or kill each other; and any person or agent as aforesaid violating the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and any corporation violating the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083.

(2) Nothing in this section shall apply to owners, officers, or crew of water craft detained on the navigable waters of this state by storms and prevented by bad weather from reaching port.

History.—s. 6, ch. 4971, 1901; GS 3397; RGS 5246; CGL 7365; s. 951, ch. 71-136.



828.16 - Contagious diseases.

828.16 Contagious diseases.—Whoever, being the owner, or having the charge of any animal, knowing the same to have any contagious or infectious disease, or to have been recently exposed thereto, sells, barters, or disposes of such animal without first disclosing to the person to whom the same is sold, bartered, or disposed of, that such animal is so diseased, or has been exposed, as aforesaid, or knowingly permits such animal to run at large, or knowing such animal to be diseased as aforesaid, knowingly allows the same to come into contact with any such animal of another person without his or her knowledge or permission, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 9, ch. 4971, 1901; GS 3400; RGS 5249; CGL 7368; s. 952, ch. 71-136; s. 1287, ch. 97-102.



828.1615 - Prohibiting artificial coloring and sale of certain animals.

828.1615 Prohibiting artificial coloring and sale of certain animals.—

(1) It is unlawful for a person to:

(a) Dye or artificially color an animal that is under 12 weeks of age, or a fowl or rabbit of any age;

(b) Bring a dyed or artificially colored animal that is under 12 weeks of age, or a fowl or rabbit of any age, into this state; or

(c) Sell, offer for sale, or give away as merchandising premiums, baby chickens, ducklings, or other fowl under 4 weeks of age or rabbits under 2 months of age to be used as pets, toys, or retail premiums.

(2) The prohibitions in paragraphs (1)(a) and (b) do not apply to animals that are temporarily dyed by agricultural entities for protective health purposes.

(3) This section does not apply to an animal that is under 12 weeks of age, or a fowl or rabbit of any age, that is used or raised for agricultural purposes by a person with proper facilities to care for it or for the purpose of poultry or livestock exhibitions.

(4) A person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 2013-245.



828.17 - Officer to arrest without warrant.

828.17 Officer to arrest without warrant.—Any sheriff or any other peace officer of the state, or any police officer of any city or town of the state, shall arrest without warrant any person found violating any of the provisions of ss. 828.08, 828.12, and 828.13-828.16, and the officer making the arrest shall hold the offender until a warrant can be procured, and he or she shall use proper diligence to procure such warrant.

History.—s. 15, ch. 4971, 1901; GS 3401; RGS 5250; CGL 7369; s. 1, ch. 28060, 1953; s. 32, ch. 73-334; s. 1288, ch. 97-102; s. 2, ch. 2002-51; s. 6, ch. 2010-117.



828.22 - Humane Slaughter Act; humane slaughter and livestock euthanasia; requirements.

828.22 Humane Slaughter Act; humane slaughter and livestock euthanasia; requirements.—

(1) Sections 828.22-828.26 may be cited as the “Humane Slaughter Act.”

(2)(a) The Legislature of this state finds that the use of humane methods in the killing of livestock prevents needless suffering, results in safer and better working conditions for persons engaged in the slaughtering industry or other livestock operations, brings about improvement of products and economy in slaughtering or other livestock operations, and produces other benefits for producers, processors, and consumers which tend to expedite the orderly flow of livestock and their products.

(b) It is therefore declared to be the policy of this state to require that the slaughter of all livestock and the handling of livestock in connection with slaughter shall be carried out only by humane methods and to provide that methods of slaughter shall conform generally to those employed in other states where humane slaughter is required by law and to those authorized by the federal Humane Slaughter Act of 1958, and regulations thereunder.

(3) Nothing in ss. 828.22-828.26 shall be construed to prohibit, abridge, or in any way hinder the religious freedom of any person or group. Notwithstanding any other provision of ss. 828.22-828.26, in order to protect freedom of religion, ritual slaughter and the handling or other preparation of livestock for ritual slaughter are exempted from the terms of ss. 828.22-828.26. For the purposes of this action the term “ritual slaughter” means slaughter in accordance with s. 828.23(3).

History.—s. 1, ch. 61-254; s. 37, ch. 2001-279.



828.23 - Definitions; ss. 828.22-828.26.

828.23 Definitions; ss. 828.22-828.26.—As used in ss. 828.22-828.26, the following words shall have the meanings indicated:

(1) “Department” means the Department of Agriculture and Consumer Services.

(2) “Person” means any individual, partnership, corporation, or association doing business in this state, in whole or in part.

(3) “Slaughter” means the act of killing one or more livestock animals for any purpose.

(4) “Slaughterer” means any person other than a licensed veterinarian, or an employee of a humane society or animal control agency, who kills livestock.

(5) “Livestock” means cattle, calves, sheep, swine, horses, mules, goats, ostriches, rheas, emus, and any other domestic animal that can or may be used in the preparation of animal products. For the purposes of ss. 828.22-828.26, “livestock” does not include poultry and aquatic species.

(6) “Humane method” means:

(a) A method whereby the animal is rapidly and effectively rendered insensitive to pain by electrical or chemical means or by a penetrating captive bolt or gunshot with appropriate caliber and placement; or

(b) A method in accordance with ritual requirements of any religious faith whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument.

History.—s. 1, ch. 61-254; ss. 14, 35, ch. 69-106; s. 282, ch. 71-377; s. 4, ch. 92-206; s. 38, ch. 2001-279.



828.24 - Prohibited acts; exemption.

828.24 Prohibited acts; exemption.—

(1) No person shall kill an animal in any way except by an approved humane method.

(2) No person shall shackle or hoist with intent to kill any animal prior to rendering the animal insensitive to pain.

(3) Nothing in this section precludes the enforcement of s. 828.12 relating to cruelty to animals.

History.—s. 1, ch. 61-254; ss. 14, 35, ch. 69-106; s. 241, ch. 77-104; s. 39, ch. 2001-279; s. 2, ch. 2002-51.



828.25 - Administration; rules; inspection; fees.

828.25 Administration; rules; inspection; fees.—

(1) The department shall administer the provisions of ss. 828.22-828.26. It shall adopt and may from time to time revise rules, which rules must conform substantially to and must not be less restrictive than the rules and regulations promulgated by the Secretary of Agriculture of the United States pursuant to the federal Humane Methods of Slaughter Act of 1958, Pub. L. No. 85-765, 72 Stat. 862, and any amendments thereto.

(2) The department may appoint any member of its staff as an official inspector for the purposes of ss. 828.22-828.26. Such inspector shall have the power to enter the premises of any slaughterer for the purposes of verifying compliance or noncompliance with the provisions of ss. 828.22-828.26.

(3) The department has the authority to conduct inspections of the premises of slaughterers at random intervals.

History.—s. 1, ch. 61-254; ss. 14, 35, ch. 69-106; s. 40, ch. 2001-279; s. 92, ch. 2009-21.



828.251 - Instruction.

828.251 Instruction.—The department, in conjunction with the State University System, the American Veterinary Medical Association, and humane animal groups, shall make available to slaughterers the most current technical information. Such information may be in video or manual format, or another widely accepted media format.

History.—s. 41, ch. 2001-279.



828.252 - Nonambulatory animals.

828.252 Nonambulatory animals.—This section acknowledges that natural emergencies may arise and that, even under recognized best management practices, injury may occur. In all cases, nonambulatory animals must be dealt with in a humane manner.

(1) As used in this section, the term “nonambulatory animal” means any livestock that is unable to stand and walk unassisted.

(2) A person may not buy, sell, give, receive, transfer, market, hold without providing proper care within 24 hours, or drag any nonambulatory animal unless the nonambulatory animal has been humanely euthanized, except in such cases where providing proper care requires that the animal be moved.

History.—s. 42, ch. 2001-279.



828.26 - Penalties.

828.26 Penalties.—

(1) Any person who violates the provisions of ss. 828.22-828.26 and any rule associated with these sections shall be subject to an administrative fine of up to $10,000 for each violation.

(2) Unless otherwise provided, any person who violates any provision of ss. 828.22-828.26 commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Nothing in this section precludes the enforcement of s. 828.12, relating to cruelty to animals.

History.—s. 1, ch. 61-254; ss. 14, 35, ch. 69-106; s. 958, ch. 71-136; s. 43, ch. 2001-279; s. 2, ch. 2002-51.



828.27 - Local animal control or cruelty ordinances; penalty.

828.27 Local animal control or cruelty ordinances; penalty.—

(1) As used in this section, the term:

(a) “Animal” means any living dumb creature.

(b) “Animal control officer” means any person employed or appointed by a county or municipality who is authorized to investigate, on public or private property, civil infractions relating to animal control or cruelty and to issue citations as provided in this section. An animal control officer is not authorized to bear arms or make arrests; however, such officer may carry a device to chemically subdue and tranquilize an animal, provided that such officer has successfully completed a minimum of 16 hours of training in marksmanship, equipment handling, safety and animal care, and can demonstrate proficiency in chemical immobilization of animals in accordance with guidelines prescribed in the Chemical Immobilization Operational Guide of the American Humane Association.

(c) “Control” means the regulation of the possession, ownership, care, and custody of animals.

(d) “Cruelty” means any act of neglect, torture, or torment that causes unjustifiable pain or suffering of an animal.

(e) “Officer” means any law enforcement officer defined in s. 943.10 or any animal control officer.

(f) “Citation” means a written notice, issued to a person by an officer, that the officer has probable cause to believe that the person has committed a civil infraction in violation of a duly enacted ordinance and that the county court will hear the charge. The citation must contain:

1. The date and time of issuance.

2. The name and address of the person.

3. The date and time the civil infraction was committed.

4. The facts constituting probable cause.

5. The ordinance violated.

6. The name and authority of the officer.

7. The procedure for the person to follow in order to pay the civil penalty, to contest the citation, or to appear in court as required under subsection (6).

8. The applicable civil penalty if the person elects to contest the citation.

9. The applicable civil penalty if the person elects not to contest the citation.

10. A conspicuous statement that if the person fails to pay the civil penalty within the time allowed, or fails to appear in court to contest the citation, the person shall be deemed to have waived his or her right to contest the citation and that, in such case, judgment may be entered against the person for an amount up to the maximum civil penalty.

11. A conspicuous statement that if the person is required to appear in court as mandated by subsection (6), he or she does not have the option of paying a fine in lieu of appearing in court.

(g) “Ordinance” means any ordinance relating to the control of or cruelty to animals enacted by the governing body of a county or municipality the violation of which is a civil infraction.

(2) The governing body of a county or municipality is authorized to enact ordinances relating to animal control or cruelty, which ordinances must provide:

(a) That a violation of such an ordinance is a civil infraction.

(b) A maximum civil penalty not to exceed $500.

(c) A civil penalty of less than the maximum civil penalty if the person who has committed the civil infraction does not contest the citation.

(d) For the issuance of a citation by an officer who has probable cause to believe that a person has committed an act in violation of an ordinance.

(e) For the contesting of a citation in the county court.

(f) That, if a person fails to pay the civil penalty, fails to appear in court to contest the citation, or fails to appear in court as required by subsection (6), the court may issue an order to show cause upon the request of the governing body of the county or municipality. This order shall require such persons to appear before the court to explain why action on the citation has not been taken. If any person who is issued such order fails to appear in response to the court’s directive, that person may be held in contempt of court.

(g) Such procedures and provisions as are necessary to implement any ordinances enacted under the authority of this section.

(3) The commission of a charged infraction at a hearing authorized pursuant to this chapter must be proven by a preponderance of the evidence.

(4)(a)1. County-employed animal control officers must, and municipally employed animal control officers may, successfully complete a 40-hour minimum standards training course. Such course must include, but is not limited to, training for: animal cruelty investigations, search and seizure, animal handling, courtroom demeanor, and civil citations. The course curriculum must be approved by the Florida Animal Control Association. An animal control officer who successfully completes such course shall be issued a certificate indicating that he or she has received a passing grade.

2. Any animal control officer who is authorized before January 1, 1990, by a county or municipality to issue citations is not required to complete the minimum standards training course.

3. In order to maintain valid certification, every 2 years each certified animal control officer must complete 4 hours of postcertification continuing education training. Such training may include, but is not limited to, training for: animal cruelty investigations, search and seizure, animal handling, courtroom demeanor, and civil citations.

(b) The governing body of a county or municipality may impose and collect a surcharge of up to $5 upon each civil penalty imposed for violation of an ordinance relating to animal control or cruelty. The proceeds from such surcharges shall be used to pay the costs of training for animal control officers.

(5) Any person who willfully refuses to sign and accept a citation issued by an officer is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(6) The governing body of a county or municipality may require mandatory court appearances for certain aggravated violations of a local ordinance resulting in the unprovoked biting, attacking, or wounding of a domestic animal; violations resulting in the destruction or loss of personal property; second or subsequent violations of local animal cruelty laws; or violations resulting in the issuance of a third or subsequent citation to a person. The citation must clearly inform the person of the mandatory court appearance. The governing body of the county or municipality shall maintain records to prove the number of citations issued to the person. Persons required to appear in court do not have the option of paying the fine instead of appearing in court.

(7) Nothing contained in this section shall prevent any county or municipality from enacting any ordinance relating to animal control or cruelty which is identical to the provisions of this chapter or any other state law, except as to penalty. However, no county or municipal ordinance relating to animal control or cruelty shall conflict with the provisions of this chapter or any other state law. Notwithstanding the provisions of this subsection, the governing body of any county or municipality is authorized to enact ordinances prohibiting or regulating noise from any domesticated animal, violation of which shall be punishable upon conviction by a fine not to exceed $500 or by imprisonment in the county jail for a period not to exceed 60 days, or by both such fine and imprisonment, for each violation of such ordinance. This subsection shall not apply to animals on land zoned for agricultural purposes.

(8) This section is an additional, supplemental, and alternative means of enforcing county or municipal codes or ordinances. This section does not prohibit a county or municipality from enforcing its codes or ordinances by any other means, including, but not limited to, the procedures provided in chapter 162.

History.—s. 1, ch. 86-96; s. 1, ch. 89-108; s. 43, ch. 91-110; s. 204, ch. 91-224; s. 2, ch. 91-228; s. 6, ch. 94-339; s. 1289, ch. 97-102; s. 103, ch. 99-3; s. 36, ch. 2000-308; s. 3, ch. 2013-245; s. 24, ch. 2015-3; s. 5, ch. 2015-18.



828.28 - Local animal licensing ordinances; notices.

828.28 Local animal licensing ordinances; notices.—

(1) Any county or municipality that has a licensing requirement for dogs must provide notice to dog owners at least 45 days prior to any licensure renewal deadline. The notice must contain information describing the licensing requirements and any associated penalties.

(2) Counties and municipalities with licensing requirements are encouraged to develop online licensing systems to provide a convenient and cost-effective licensing process.

History.—s. 6, ch. 2010-87.



828.29 - Dogs and cats transported or offered for sale; health requirements; consumer guarantee.

828.29 Dogs and cats transported or offered for sale; health requirements; consumer guarantee.—

(1)(a) For each dog transported into the state for sale, the tests, vaccines, and anthelmintics required by this section must be administered by or under the direction of a veterinarian, licensed by the state of origin and accredited by the United States Department of Agriculture, who issues the official certificate of veterinary inspection. The tests, vaccines, and anthelmintics must be administered no more than 30 days and no less than 14 days before the dog’s entry into the state. The official certificate of veterinary inspection certifying compliance with this section must accompany each dog transported into the state for sale.

(b) For each dog offered for sale within the state, the tests, vaccines, and anthelmintics required by this section must be administered by or under the direction of a veterinarian, licensed by the state and accredited by the United States Department of Agriculture, who issues the official certificate of veterinary inspection. The tests, vaccines, and anthelmintics must be administered before the dog is offered for sale in the state, unless the licensed, accredited veterinarian certifies on the official certificate of veterinary inspection that to inoculate or deworm the dog is not in the best medical interest of the dog, in which case the vaccine or anthelmintic may not be administered to that particular dog. Each dog must receive vaccines and anthelmintics against the following diseases and internal parasites:

1. Canine distemper.

2. Leptospirosis.

3. Bordetella (by intranasal inoculation or by an alternative method of administration if deemed necessary by the attending veterinarian and noted on the health certificate, which must be administered in this state once before sale).

4. Parainfluenza.

5. Hepatitis.

6. Canine parvo.

7. Rabies, provided the dog is over 3 months of age and the inoculation is administered by a licensed veterinarian.

8. Roundworms.

9. Hookworms.

If the dog is under 4 months of age, the tests, vaccines, and anthelmintics required by this section must be administered no more than 21 days before sale within the state. If the dog is 4 months of age or older, the tests, vaccines, and anthelmintics required by this section must be administered at or after 3 months of age, but no more than 1 year before sale within the state.

(2)(a) For each cat transported into the state for sale, the tests, vaccines, and anthelmintics required by this section must be administered by or under the direction of a veterinarian, licensed by the state of origin and accredited by the United States Department of Agriculture, who issues the official certificate of veterinary inspection. The tests, vaccines, and anthelmintics must be administered no more than 30 days and no less than 14 days before the cat’s entry into the state. The official certificate of veterinary inspection certifying compliance with this section must accompany each cat transported into the state for sale.

(b) For each cat offered for sale within the state, the tests, vaccines, and anthelmintics required by this section must be administered by or under the direction of a veterinarian, licensed by the state and accredited by the United States Department of Agriculture, who issues the official certificate of veterinary inspection. The tests, vaccines, and anthelmintics must be administered before the cat is offered for sale in the state, unless the licensed, accredited veterinarian certifies on the official certificate of veterinary inspection that to inoculate or deworm the cat is not in the best medical interest of the cat, in which case the vaccine or anthelmintic may not be administered to that particular cat. Each cat must receive vaccines and anthelmintics against the following diseases and internal parasites:

1. Panleukopenia.

2. Feline viral rhinotracheitis.

3. Calici virus.

4. Rabies, if the cat is over 3 months of age and the inoculation is administered by a licensed veterinarian.

5. Hookworms.

6. Roundworms.

If the cat is under 4 months of age, the tests, vaccines, and anthelmintics required by this section must be administered no more than 21 days before sale within the state. If the cat is 4 months of age or older, the tests, vaccines, and anthelmintics required by this section must be administered at or after 3 months of age, but no more than 1 year before sale within the state.

(3)(a) Each dog or cat subject to subsection (1) or subsection (2) must be accompanied by a current official certificate of veterinary inspection at all times while being offered for sale within the state. The examining veterinarian must retain one copy of the official certificate of veterinary inspection on file for at least 1 year after the date of examination. At the time of sale of the animal, one copy of the official certificate of veterinary inspection must be given to the buyer. The seller must retain one copy of the official certificate of veterinary inspection on record for at least 1 year after the date of sale.

(b) The term “official certificate of veterinary inspection” means a legible certificate of veterinary inspection signed by the examining veterinarian licensed by the state of origin and accredited by the United States Department of Agriculture, that shows the age, sex, breed, color, and health record of the dog or cat, the printed or typed names and addresses of the person or business from whom the animal was obtained, the consignor or seller, the consignee or purchaser, and the examining veterinarian, and the veterinarian’s license number. The official certificate of veterinary inspection must list all vaccines and deworming medications administered to the dog or cat, including the manufacturer, vaccine, type, lot number, expiration date, and the dates of administration thereof, and must state that the examining veterinarian warrants that, to the best of his or her knowledge, the animal has no sign of contagious or infectious diseases and has no evidence of internal or external parasites, including coccidiosis and ear mites, but excluding fleas and ticks. The Department of Agriculture and Consumer Services shall supply the official intrastate certificate of veterinary inspection required by this section at cost.

(c) The examination of each dog and cat by a veterinarian must take place no more than 30 days before the sale within the state. The examination must include, but not be limited to, a fecal test to determine if the dog or cat is free of internal parasites, including hookworms, roundworms, tapeworms, and whipworms. If the examination warrants, the dog or cat must be treated with a specific anthelmintic. In the absence of a definitive parasitic diagnosis, each dog or cat must be given a broad spectrum anthelmintic. Each dog over 6 months of age must also be tested for heartworms. Each cat must also be tested for feline leukemia before being offered for sale in the state. All of these tests must be performed by or under the supervision of a licensed veterinarian, and the results of the tests must be listed on the official certificate of veterinary inspection.

(d) All dogs and cats offered for sale and copies of certificates held by the seller and veterinarian are subject to inspection by any agent of the Department of Agriculture and Consumer Services, any agent of the United States Department of Agriculture, any law enforcement officer, or any agent appointed under s. 828.03.

(4) A person may not transport into the state for sale or offer for sale within the state any dog or cat that is less than 8 weeks of age.

(5) If, within 14 days following the sale by a pet dealer of an animal subject to this section, a licensed veterinarian of the consumer’s choosing certifies that, at the time of the sale, the animal was unfit for purchase due to illness or disease, the presence of symptoms of a contagious or infectious disease, or the presence of internal or external parasites, excluding fleas and ticks; or if, within 1 year following the sale of an animal subject to this section, a licensed veterinarian of the consumer’s choosing certifies such animal to be unfit for purchase due to a congenital or hereditary disorder which adversely affects the health of the animal; or if, within 1 year following the sale of an animal subject to this section, the breed, sex, or health of such animal is found to have been misrepresented to the consumer, the pet dealer shall afford the consumer the right to choose one of the following options:

(a) The right to return the animal and receive a refund of the purchase price, including the sales tax, and reimbursement for reasonable veterinary costs directly related to the veterinarian’s examination and certification that the dog or cat is unfit for purchase pursuant to this section and directly related to necessary emergency services and treatment undertaken to relieve suffering;

(b) The right to return the animal and receive an exchange dog or cat of the consumer’s choice of equivalent value, and reimbursement for reasonable veterinary costs directly related to the veterinarian’s examination and certification that the dog or cat is unfit for purchase pursuant to this section and directly related to necessary emergency services and treatment undertaken to relieve suffering; or

(c) The right to retain the animal and receive reimbursement for reasonable veterinary costs for necessary services and treatment related to the attempt to cure or curing of the dog or cat.

Reimbursement for veterinary costs may not exceed the purchase price of the animal. The cost of veterinary services is reasonable if comparable to the cost of similar services rendered by other licensed veterinarians in proximity to the treating veterinarian and the services rendered are appropriate for the certification by the veterinarian.

(6) A consumer may sign a waiver relinquishing his or her right to return the dog or cat for congenital or hereditary disorders. In the case of such waiver, the consumer has 48 normal business hours, excluding weekends and holidays, in which to have the animal examined by a licensed veterinarian of the consumer’s choosing. If the veterinarian certifies that, at the time of sale, the dog or cat was unfit for purchase due to a congenital or hereditary disorder, the pet dealer must afford the consumer the right to choose one of the following options:

(a) The right to return the animal and receive a refund of the purchase price, including sales tax, but excluding the veterinary costs related to the certification that the dog or cat is unfit; or

(b) The right to return the animal and receive an exchange dog or cat of the consumer’s choice of equivalent value, but not a refund of the veterinary costs related to the certification that the dog or cat is unfit.

(7) A pet dealer may specifically state at the time of sale, in writing to the consumer, the presence of specific congenital or hereditary disorders, in which case the consumer has no right to any refund or exchange for those disorders.

(8) The refund or exchange required by subsection (5) or subsection (6) shall be made by the pet dealer not later than 10 business days following receipt of a signed veterinary certification as required in subsection (5) or subsection (6). The consumer must notify the pet dealer within 2 business days after the veterinarian’s determination that the animal is unfit. The written certification of unfitness must be presented to the pet dealer not later than 3 business days following receipt thereof by the consumer.

(9) An animal may not be determined unfit for sale on account of an injury sustained or illness contracted after the consumer takes possession of the animal. A veterinary finding of intestinal or external parasites is not grounds for declaring a dog or cat unfit for sale unless the animal is clinically ill because of that condition.

(10) If a pet dealer wishes to contest a demand for veterinary expenses, refund, or exchange made by a consumer under this section, the dealer may require the consumer to produce the animal for examination by a licensed veterinarian designated by the dealer. Upon such examination, if the consumer and the dealer are unable to reach an agreement that constitutes one of the options set forth in subsection (5) or subsection (6) within 10 business days following receipt of the animal for such examination, the consumer may initiate an action in a court of competent jurisdiction to recover or obtain reimbursement of veterinary expenses, refund, or exchange.

(11) This section does not in any way limit the rights or remedies that are otherwise available to a consumer under any other law.

(12) Every pet dealer who sells an animal to a consumer must provide the consumer at the time of sale with a written notice, printed or typed, which reads as follows:

It is the consumer’s right, pursuant to section 828.29, Florida Statutes, to receive a certificate of veterinary inspection with each dog or cat purchased from a pet dealer. Such certificate shall list all vaccines and deworming medications administered to the animal and shall state that the animal has been examined by a Florida-licensed veterinarian who certifies that, to the best of the veterinarian’s knowledge, the animal was found to have been healthy at the time of the veterinary examination. In the event that the consumer purchases the animal and finds it to have been unfit for purchase as provided in section 828.29(5), Florida Statutes, the consumer must notify the pet dealer within 2 business days of the veterinarian’s determination that the animal was unfit. The consumer has the right to retain, return, or exchange the animal and receive reimbursement for certain related veterinary services rendered to the animal, subject to the right of the dealer to have the animal examined by another veterinarian.

(13) For the purposes of subsections (5)-(12) and (16), the term “pet dealer” means any person, firm, partnership, corporation, or other association which, in the ordinary course of business, engages in the sale of more than two litters, or 20 dogs or cats, per year, whichever is greater, to the public. This definition includes breeders of animals who sell such animals directly to a consumer.

(14) The state attorney may bring an action to enjoin any violator of this section or s. 828.12 or s. 828.13 from being a pet dealer.

(15) County-operated or city-operated animal control agencies and registered nonprofit humane organizations are exempt from this section.

(16) A pet dealer may not knowingly misrepresent the breed, sex, or health of any dog or cat offered for sale within the state.

(17) Except as otherwise provided in this chapter, a person who violates any provision of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 81-234; s. 1, ch. 90-154; s. 23, ch. 90-321; s. 9, ch. 91-294; s. 8, ch. 93-13; s. 1290, ch. 97-102; s. 2, ch. 2002-51.

Note.—Former s. 585.195; s. 828.31; s. 585.95.



828.30 - Rabies vaccination of dogs, cats, and ferrets.

828.30 Rabies vaccination of dogs, cats, and ferrets.—

(1) All dogs, cats, and ferrets 4 months of age or older must be vaccinated by a licensed veterinarian against rabies with a vaccine that is licensed by the United States Department of Agriculture for use in those species. The owner of every dog, cat, and ferret shall have the animal revaccinated 12 months after the initial vaccination. Thereafter, the interval between vaccinations shall conform to the vaccine manufacturer’s directions. The cost of vaccination must be borne by the animal’s owner. Evidence of circulating rabies virus neutralizing antibodies shall not be used as a substitute for current vaccination in managing rabies exposure or determining the need for booster vaccinations.

(2) A dog, cat, or ferret is exempt from vaccination against rabies if a licensed veterinarian has examined the animal and has certified in writing that at the time vaccination would endanger the animal’s health because of its age, infirmity, disability, illness, or other medical considerations. An exempt animal must be vaccinated against rabies as soon as its health permits.

(3) Upon vaccination against rabies, the licensed veterinarian shall provide the animal’s owner and the animal control authority with a rabies vaccination certificate. Each animal control authority and veterinarian shall use the “Rabies Vaccination Certificate” of the National Association of State Public Health Veterinarians (NASPHV) or an equivalent form approved by the local government that contains all the information required by the NASPHV Rabies Vaccination Certificate. The veterinarian who administers the rabies vaccine to an animal as required under this section may affix his or her signature stamp in lieu of an actual signature.

(4) Each ferret vaccinated according to this section must be quarantined, when necessary, according to rules of the Department of Health.

(5) An animal owner’s name, street address, phone number, and animal tag number contained in a rabies vaccination certificate provided to the animal control authority is exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, any person who has been bitten, scratched, or otherwise exposed to a zoonotic disease or the physician of such person; a veterinarian who is treating an animal that has been bitten, scratched, or otherwise exposed to a zoonotic disease; or the owner of an animal that has been bitten, scratched, or otherwise exposed to a zoonotic disease shall be provided with any information contained in a rabies vaccination certificate but only with respect to the particular animal biting, scratching, or otherwise causing exposure. Any person with an animal tag number may receive vaccination certificate information with regard to that animal. Law enforcement and prosecutorial agencies; other animal control authorities; emergency and medical response and disease control agencies; or other governmental health agencies shall be provided information contained in the rabies vaccination certificate for the purpose of controlling the transmission of rabies; however, the receiving agencies and authorities must not release the exempt information.

(6) Violation of this section is a civil infraction, punishable as provided in s. 828.27(2).

(7) This section does not prohibit or limit municipalities or counties from establishing requirements similar to or more stringent than the provisions of this section for the implementation and enforcement of rabies-control ordinances. However, local governments shall not mandate revaccination of currently vaccinated animals except in instances involving postexposure treatment for rabies.

History.—s. 7, ch. 94-339; s. 3, ch. 95-220; s. 1, ch. 98-178; s. 1, ch. 98-213; s. 1, ch. 2003-170; s. 1, ch. 2005-74; s. 9, ch. 2006-289.

Note.—Former s. 585.69.



828.40 - Short title.

828.40 Short title.—Sections 828.40-828.43 may be cited as the “Florida Animal Enterprise Protection Act.”

History.—s. 9, ch. 93-13.



828.41 - Definitions relating to Florida Animal Enterprise Protection Act.

828.41 Definitions relating to Florida Animal Enterprise Protection Act.—As used in ss. 828.40-828.43, the term:

(1) “Animal enterprise” means:

(a) A commercial or academic enterprise that uses animals for food or fiber production, agriculture, research, or testing;

(b) A zoo, aquarium, circus, rodeo, or lawful competitive animal event; or

(c) Any fair or similar event intended to advance agricultural arts and sciences.

(2) “Physical disruption” does not include any lawful disruption that results from lawful public, governmental, or animal enterprise employee reaction to the disclosure of information about an animal enterprise.

(3) “Serious bodily injury” means bodily injury that creates a substantial risk of death or causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

(4) “Economic damage” means the replacement costs of lost or damaged property or records, the costs of repeating an interrupted or invalidated experiment, and the loss of profits.

History.—s. 10, ch. 93-13.



828.42 - Animal enterprise disruption; criminal penalties.

828.42 Animal enterprise disruption; criminal penalties.—

(1) A person who intentionally causes physical disruption to the property, personnel, or operations of an animal enterprise by intentionally stealing, damaging, or causing the loss of, any property, including animals or records, used by the animal enterprise, and thereby causes economic damage, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) A person who in the course of a violation of subsection (1) causes serious bodily injury to another commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) A person who violates subsection (1), if such violation results in economic damage exceeding $10,000, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) The offender must pay restitution under s. 775.089. Restitution includes, but is not limited to:

(a) The reasonable cost of repeating any experimentation that was interrupted or invalidated as a result of the offense.

(b) The loss of food production or farm income reasonably attributable to the offense.

History.—s. 11, ch. 93-13.



828.43 - Injunction.

828.43 Injunction.—In a case of ongoing animal enterprise disruption, the aggrieved animal enterprise may obtain injunctive relief.

History.—s. 12, ch. 93-13.






Chapter 831 - FORGERY AND COUNTERFEITING

831.01 - Forgery.

831.01 Forgery.—Whoever falsely makes, alters, forges or counterfeits a public record, or a certificate, return or attestation of any clerk or register of a court, public register, notary public, town clerk or any public officer, in relation to a matter wherein such certificate, return or attestation may be received as a legal proof; or a charter, deed, will, testament, bond, or writing obligatory, letter of attorney, policy of insurance, bill of lading, bill of exchange or promissory note, or an order, acquittance, or discharge for money or other property, or an acceptance of a bill of exchange or promissory note for the payment of money, or any receipt for money, goods or other property, or any passage ticket, pass or other evidence of transportation issued by a common carrier, with intent to injure or defraud any person, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 1637, 1868; RS 2479; s. 6, ch. 4702, 1899; GS 3359; RGS 5206; CGL 7324; s. 1, ch. 59-31; s. 1, ch. 61-98; s. 959, ch. 71-136; s. 32, ch. 73-334.



831.02 - Uttering forged instruments.

831.02 Uttering forged instruments.—Whoever utters and publishes as true a false, forged or altered record, deed, instrument or other writing mentioned in s. 831.01 knowing the same to be false, altered, forged or counterfeited, with intent to injure or defraud any person, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 1637, 1868; RS 2480; GS 3360; RGS 5208; CGL 7326; s. 2, ch. 59-31; s. 2, ch. 61-98; s. 960, ch. 71-136.



831.025 - Evidence in prosecution for forgery or counterfeiting.

831.025 Evidence in prosecution for forgery or counterfeiting.—In prosecutions for forging or counterfeiting notes or bills of banks, or for uttering, publishing, or tendering in payment as true, any forged or counterfeit bank bills, or notes, or for being possessed thereof with intent to utter and pass the same as true, the testimony of the president and cashier of such banks may be dispensed with, if their place of residence is out of the state or more than 40 miles from the place of trial; and the testimony of any person acquainted with the signature of such president or cashier, or who has knowledge of the difference in the appearance of the true and counterfeit bills or notes of such banks may be admitted to prove that such bills or notes are counterfeit.

History.—s. 122g, ch. 19554, 1939; CGL 1940 Supp. 8663(128); s. 179, ch. 70-339.

Note.—Former s. 906.22.



831.03 - Forging or counterfeiting private labels; definitions.

831.03 Forging or counterfeiting private labels; definitions.—As used in ss. 831.03-831.034, the term:

(1) “Bodily injury” means:

(a) A cut, abrasion, bruise, burn, or disfigurement;

(b) Physical pain;

(c) Illness;

(d) Impairment of the function of a bodily member, organ, or mental faculty; or

(e) Any other injury to the body, no matter how temporary.

(2) “Culpable negligence” means reckless disregard of human life or safety and consciously doing an act or following a course of conduct that the actor knew, or reasonably should have known, was likely to cause bodily injury.

(3) “Forged or counterfeit trademark or service mark” refers to a mark:

(a) That is applied to or used in connection with any goods, services, labels, patches, stickers, wrappers, badges, emblems, medallions, charms, boxes, containers, cans, cases, hangtags, documentation, or packaging or any other components of any type or nature that are designed, marketed, or otherwise intended to be used on or in connection with any goods or services;

(b) That is identical with or an imitation of a mark registered for those goods or services on the principal register in the United States Patent and Trademark Office or the trademark register for the State of Florida or any other state, or protected by the Amateur Sports Act of 1978, 36 U.S.C. s. 380, whether or not the offender knew such mark was so registered or protected;

(c) The use of which is unauthorized by the owner of the registered mark; and

(d) The application or use of which is either likely to cause confusion, to cause mistake, or to deceive or is otherwise intended to be used on or in connection with the goods or services for which the mark is registered.

An otherwise legitimate mark is deemed counterfeit for purposes of this definition if, by altering the nature of any item to which it is affixed, the altered item bearing the otherwise legitimate mark is likely, in the course of commerce, to cause confusion, to cause mistake, or to deceive.

(4) “Retail value” means:

(a) The counterfeiter’s regular selling price for the goods or services, unless the goods or services bearing a counterfeit mark would appear to a reasonably prudent person to be authentic, then the retail value shall be the price of the authentic counterpart; or, if no authentic reasonably similar counterpart exists, then the retail value shall remain the counterfeiter’s regular selling price.

(b) In the case of labels, patches, stickers, wrappers, badges, emblems, medallions, charms, boxes, containers, cans, cases, hangtags, documentation, or packaging or any other components of any type or nature that are designed, marketed, or otherwise intended to be used on or in connection with any goods or services, the retail value shall be treated as if each component was a finished good and valued as described in paragraph (a).

(5) “Serious bodily injury” means bodily injury that involves:

(a) A substantial risk of death;

(b) Extreme physical pain;

(c) Protracted and obvious disfigurement; or

(d) Protracted loss or impairment of the function of a bodily member, organ, or mental faculty.

History.—s. 1, ch. 3621, 1885; RS 2481; GS 3361; RGS 5209; CGL 7327; s. 961, ch. 71-136; s. 1, ch. 95-300; s. 1, ch. 2008-255.



831.031 - Evidence.

831.031 Evidence.—In any proceeding under or related to ss. 831.03-831.034:

(1) Proof that a person is in possession of more than 25 goods, labels, patches, stickers, wrappers, badges, emblems, medallions, charms, boxes, containers, cans, cases, hangtags, documentation, or packaging or any other components of any type or nature bearing a counterfeit mark, unless satisfactorily explained, gives rise to an inference that such property is being possessed with intent to offer it for sale or distribution.

(2) A state or federal certificate of registration of trademark shall be prima facie evidence of the facts stated therein.

History.—s. 2, ch. 2008-255.



831.032 - Offenses involving forging or counterfeiting private labels.

831.032 Offenses involving forging or counterfeiting private labels.—

(1) Whoever, knowingly and willfully, forges or counterfeits, or causes or procures to be forged or counterfeited, manufactures, distributes or transports, or possesses with intent to distribute or transport, upon or in connection with any goods or services, the trademark or service mark of any person, entity, or association, which goods or services are intended for resale, or knowingly possesses tools or other reproduction materials for reproduction of specific forged or counterfeit trademarks or service marks commits the crime of counterfeiting.

(2) Whoever knowingly sells or offers for sale, or knowingly purchases and keeps or has in his or her possession, with intent that the same shall be sold or disposed, or vends any goods having thereon a forged or counterfeit trademark, or who knowingly sells or offers for sale any service which is sold in conjunction with a forged or counterfeit service mark, of any person, entity, or association, knowing the same to be forged or counterfeited, commits the crime of selling or offering for sale counterfeit goods or services.

(3)(a) Violation of subsection (1) or subsection (2) is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, except that:

1. A violation of subsection (1) or subsection (2) is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the offense involves 100 or more but less than 1,000 items bearing one or more counterfeit marks or if the goods involved in the offense have a total retail value of more than $2,500, but less than $20,000.

2. A violation of subsection (1) or subsection (2) is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the offense involves 1,000 or more items bearing one or more counterfeit marks or if the goods involved in the offense have a total retail value of $20,000 or more.

3. A violation of subsection (1) or subsection (2) is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084 if, during the commission or as a result of the commission of the offense, the person engaging in the offense knowingly or by culpable negligence causes or allows to be caused bodily injury to another.

4. A violation of subsection (1) or subsection (2) is a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084 if, during the commission or as a result of the commission of the offense, the person engaging in the offense knowingly or by culpable negligence causes or allows to be caused serious bodily injury to another.

5. A violation of subsection (1) or subsection (2) is a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084 if, during the commission or as a result of the commission of the offense, the person engaging in the offense knowingly or by culpable negligence causes or allows to be caused death to another.

(b) For any person who, having previously been convicted for an offense under this section, is subsequently convicted for another offense under this section, such subsequent offense shall be reclassified as follows:

1. In the case of a felony of the second degree, to a felony of the first degree.

2. In the case of a felony of the third degree, to a felony of the second degree.

3. In the case of a misdemeanor of the first degree, to a felony of the third degree. For purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, such offense is ranked in level 4 of the offense severity ranking chart.

For purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, a felony offense that is reclassified under this paragraph is ranked one level above the ranking under s. 921.0022 or s. 921.0023 of the felony offense committed.

(c) In lieu of a fine otherwise authorized by law, when any person has been convicted of an offense under this section, the court may fine the person up to three times the retail value of the goods seized, manufactured, or sold, whichever is greater, and may enter orders awarding court costs and the costs of investigation and prosecution, reasonably incurred. The court shall hold a hearing to determine the amount of the fine authorized by this paragraph.

(d) When a person is convicted of an offense under this section, the court, pursuant to s. 775.089, shall order the person to pay restitution to the trademark owner and any other victim of the offense. In determining the value of the property loss to the trademark owner, the court shall include expenses incurred by the trademark owner in the investigation or prosecution of the offense as well as the disgorgement of any profits realized by a person convicted of the offense.

(4) All defenses, affirmative defenses, and limitations on remedies that would be applicable in an action under the Lanham Act, 15 U.S.C. ss. 1051 et seq., or to an action under s. 495.131 shall be applicable in a prosecution under this section.

History.—s. 3, ch. 2008-255.



831.033 - Forging or counterfeiting private labels; destruction; forfeiture.

831.033 Forging or counterfeiting private labels; destruction; forfeiture.—

(1)(a) Any goods to which forged or counterfeit trademarks or service marks are attached or affixed or any tools or other materials for the reproduction of any specific forged or counterfeit trademark or service mark which are produced or possessed in violation of this section may be seized by any law enforcement officer.

(b) Any personal property, including, but not limited to, any item, object, tool, machine, or vehicle of any kind, employed as an instrumentality in the commission of, or in aiding or abetting in the commission of, the crime of counterfeiting, as proscribed by ss. 831.03-831.034, and not otherwise included in paragraph (a), may be seized and is subject to forfeiture pursuant to ss. 932.701-932.704.

(2) The court, in imposing sentence on a person convicted of an offense under this section, shall order, in addition to any other sentence imposed, that the person forfeit to the state the following:

(a) Any property constituting or derived from any proceeds the person obtained, directly or indirectly, as the result of the offense.

(b) Any of the person’s property used, or intended to be used, in any manner or part, to commit, facilitate, aid, or abet the commission of the offense.

(c) Any item that bears or consists of a counterfeit mark used in committing the offense.

(3) At the conclusion of all forfeiture proceedings, the court shall order that any forfeited item bearing or consisting of a counterfeit mark be destroyed or alternatively disposed of in another manner with the written consent of the trademark owners. The owners of the registered or protected mark shall be responsible for the costs incurred in the disposition of the forged or counterfeit items.

History.—s. 4, ch. 2008-255.



831.034 - Prosecutions.

831.034 Prosecutions.—Notwithstanding any other provision of the law, prosecution may be had for any and all violations of ss. 831.03-831.033 and for any other criminal violations that may apply. Prosecution for violation of any of the offenses described in ss. 831.03-831.033 shall not be construed to preclude the applicability of any other provision of the law which presently applies or may in the future apply to any transaction that violates ss. 831.03-831.033, unless such provision is inconsistent with the terms of ss. 831.03-831.033.

History.—s. 5, ch. 2008-255.



831.04 - Penalty for changing or forging certain instruments of writing.

831.04 Penalty for changing or forging certain instruments of writing.—

(1) Any person making any erasure, alteration, interlineation or interpolation in any writing or instrument mentioned in s. 92.28, and made admissible in evidence, with the fraudulent intent to change the same in any substantial manner after the same has once been made, shall be guilty of the crime of forgery, which, for the purposes of this section, constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any person who may be in the business of making writings or written entries, maps or plats concerning or relating to lands or real estate, in any county in this state to which said sections apply, and of furnishing to persons applying therefor abstracts or copies of such writing or written entries, maps or plats as aforesaid, for a fee, reward or compensation therefor, and shall make the same with an alteration or interpolation in any matter of substance, with fraudulent intent to alter or change the same in any material manner or matter of substance, shall be guilty of the crime of forgery, and shall be punished as provided in subsection (1).

History.—s. 6, ch. 4951, 1901; GS 3362; RGS 5210; CGL 7328; s. 962, ch. 71-136.



831.06 - Fictitious signature of officer of corporation.

831.06 Fictitious signature of officer of corporation.—If a fictitious or pretended signature, purporting to be the signature of an officer or agent of a corporation, is fraudulently affixed to any instrument or writing purporting to be a note, draft or evidence of debt issued by such corporation, with intent to pass the same as true, it shall be deemed a forgery, though no such person may ever have been an officer or agent of such corporation, or ever have existed.

History.—s. 12, ch. 1637, 1868; RS 2483; GS 3364; RGS 5212; CGL 7330.



831.07 - Forging bank bills, checks, drafts, or promissory notes.

831.07 Forging bank bills, checks, drafts, or promissory notes.—Whoever falsely makes, alters, forges, or counterfeits a bank bill, check, draft, or promissory note payable to the bearer thereof, or to the order of any person, issued by an incorporated banking company established in this state, or within the United States, or any foreign province, state, or government, with intent to injure any person, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 1637, 1868; RS 2485; GS 3366; RGS 5214; CGL 7332; s. 964, ch. 71-136; s. 8, ch. 2001-115.



831.08 - Possessing certain forged notes, bills, checks, or drafts.

831.08 Possessing certain forged notes, bills, checks, or drafts.—Whoever has in his or her possession 10 or more similar false, altered, forged, or counterfeit notes, bills of credit, bank bills, checks, drafts, or notes, such as are mentioned in any of the preceding sections of this chapter, payable to the bearer thereof or to the order of any person, knowing the same to be false, altered, forged, or counterfeit, with intent to utter and pass the same as true, and thereby to injure or defraud any person, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 5, ch. 1637, 1868; RS 2486; GS 3367; RGS 5215; CGL 7333; s. 965, ch. 71-136; s. 1291, ch. 97-102; s. 9, ch. 2001-115.



831.09 - Uttering forged bills, checks, drafts, or notes.

831.09 Uttering forged bills, checks, drafts, or notes.—Whoever utters or passes or tenders in payment as true, any such false, altered, forged, or counterfeit note, or any bank bill, check, draft, or promissory note, payable to the bearer thereof or to the order of any person, issued as aforesaid, knowing the same to be false, altered, forged, or counterfeit, with intent to injure or defraud any person, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 6, ch. 1637, 1868; RS 2487; GS 3368; RGS 5216; CGL 7334; s. 966, ch. 71-136; s. 10, ch. 2001-115.



831.10 - Second conviction of uttering forged bills.

831.10 Second conviction of uttering forged bills.—A person previously convicted of violating s. 831.09 who is again convicted of that offense committed after the former conviction and on three distinct charges of such offense committed within a 6-month period shall be deemed a common utterer of counterfeit bills, and shall be punished as provided in s. 775.084.

History.—s. 7, ch. 1637, 1868; RS 2488; GS 3369; RGS 5217; CGL 7335; s. 967, ch. 71-136; s. 11, ch. 2001-115; s. 14, ch. 2013-25.



831.11 - Bringing into the state forged bank bills, checks, drafts, or notes.

831.11 Bringing into the state forged bank bills, checks, drafts, or notes.—Whoever brings into this state or has in his or her possession a false, forged, or counterfeit bill, check, draft, or note in the similitude of the bills or notes payable to the bearer thereof or to the order of any person issued by or for any bank or banking company established in this state, or within the United States, or any foreign province, state or government, with intent to utter and pass the same or to render the same current as true, knowing the same to be false, forged, or counterfeit, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 8, ch. 1637, 1868; RS 2489; GS 3370; RGS 5218; CGL 7336; s. 968, ch. 71-136; s. 1292, ch. 97-102; s. 12, ch. 2001-115.



831.12 - Fraudulently connecting parts of genuine instrument.

831.12 Fraudulently connecting parts of genuine instrument.—Whoever fraudulently connects together parts of several banknotes, checks, drafts, or other genuine instruments in such a manner as to produce one additional note, check, draft, or instrument, with intent to pass all of them as genuine, commits forgery as if each of them had been falsely made or forged.

History.—s. 19, ch. 1637, 1868; RS 2490; GS 3371; RGS 5219; CGL 7337; s. 13, ch. 2001-115.



831.13 - Having in possession uncurrent bills.

831.13 Having in possession uncurrent bills.—Whoever has in his or her possession at the same time five or more uncurrent bank bills or notes, knowing the same to be worthless, or has papers, not bank bills or notes but made in the similitude of bank bills or notes of any bank which has never existed, knowing the character of such papers, with intent to pass, utter or circulate the same, or to procure any other person to do so, for the purpose of injuring or defrauding, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 22, ch. 1637, 1868; RS 2491; GS 3372; RGS 5220; CGL 7338; s. 969, ch. 71-136; s. 1293, ch. 97-102.



831.14 - Uttering uncurrent bills.

831.14 Uttering uncurrent bills.—Whoever utters, or passes or tenders in payment as true, any such worthless and uncurrent bank bill or note, or any paper not a bank bill or note but made in the similitude of a bank bill or note, or any paper purporting to be the bill or note of any bank which has never existed, knowing the same to be worthless and uncurrent, as aforesaid, with intent to injure and defraud, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 23, ch. 1637, 1868; RS 2492; GS 3373; RGS 5221; CGL 7339; s. 970, ch. 71-136.



831.15 - Counterfeiting coin; having 10 or more such coins in possession with intent to utter.

831.15 Counterfeiting coin; having 10 or more such coins in possession with intent to utter.—Whoever counterfeits any gold, silver, or any metallic money coin, current by law or usage within this state, or has in his or her possession at the same time 10 or more pieces of false money, or coin counterfeited in the similitude of any gold, silver or metallic coin; current as aforesaid, knowing the same to be false and counterfeit, and with intent to utter or pass the same as true, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 14, ch. 1637, 1868; RS 2493; GS 3374; RGS 5222; CGL 7340; s. 971, ch. 71-136; s. 1294, ch. 97-102.



831.16 - Having fewer than 10 counterfeit coins in possession with intent to utter.

831.16 Having fewer than 10 counterfeit coins in possession with intent to utter.—Whoever has in his or her possession any number of pieces fewer than 10 of the counterfeit coin mentioned in s. 831.15, knowing the same to be counterfeit, with intent to utter or pass the same as true, or who utters, passes or tenders in payment as true any such counterfeit coin, knowing the same to be false and counterfeit, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 15, ch. 1637, 1868; RS 2494; GS 3375; RGS 5223; CGL 7341; s. 1295, ch. 97-102; s. 7, ch. 2010-117.



831.17 - Violation of s. 831.16; second or subsequent conviction.

831.17 Violation of s. 831.16; second or subsequent conviction.—A person previously convicted of violating s. 831.16 who is again convicted of violating that statute committed after the former conviction on three distinct charges of such offense committed within a 6-month period commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 16, ch. 1637, 1868; RS 2495; GS 3376; RGS 5224; CGL 7342; s. 8, ch. 2010-117; s. 15, ch. 2013-25.



831.18 - Making or possessing instruments for forging bills.

831.18 Making or possessing instruments for forging bills.—Whoever engraves, makes, or amends, or begins to engrave, make, or amend, any plate, block, press, or other tool, instrument, or implement, or makes or provides any paper or other material, adapted and designed for the making of a false and counterfeit note, certificate, or other bill of credit, purporting to be issued by lawful authority for a debt of this state, or a false or counterfeit note or bill, in the similitude of the notes or bills issued by any bank or banking company established in this state, or within the United States, or in any foreign province, state, or government; and whoever has in his or her possession any such plate or block engraved in any part, or any press or other tool, instrument, or any paper or other material adapted and designed as aforesaid, with intent to issue the same, or to cause or permit the same to be used in forging or making any such false and counterfeit certificates, bills, or notes, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 9, ch. 1637, 1868; RS 2496; GS 3377; RGS 5225; CGL 7343; s. 1296, ch. 97-102; s. 9, ch. 2010-117.



831.19 - Making or having instruments for counterfeiting coin.

831.19 Making or having instruments for counterfeiting coin.—Whoever casts, stamps, engraves, makes or amends, or knowingly has in his or her possession any mould, pattern, die, puncheon, engine, press or other tool or instrument, adapted and designed for coining or making counterfeit coin in the similitude of any gold, silver or metallic coin, current by law or usage in this state, with intent to use or employ the same, or to cause or to permit the same to be used or employed in coining and making any such false and counterfeit coin as aforesaid, shall be punished by imprisonment in the state prison not exceeding 10 years, or by fine not exceeding $1,000.

History.—s. 17, ch. 1637, 1868; RS 2497; GS 3378; RGS 5226; CGL 7344; s. 1297, ch. 97-102.



831.20 - Counterfeit bills and counterfeiters’ tools to be seized.

831.20 Counterfeit bills and counterfeiters’ tools to be seized.—When false, forged or counterfeit bank bills or notes, or plates, dies or other tools, instruments or implements used by counterfeiters, designed for the forging or making of false or counterfeit notes, coin or bills, or worthless and uncurrent bank bills or notes described in this chapter shall come to the knowledge of any sheriff, police officer or other officer of justice in this state, such officer shall immediately seize and take possession of and deliver the same into the custody of the court having jurisdiction of the offense of counterfeiting in the county, and the court shall, as soon as the ends of justice will permit, cause the same to be destroyed by an officer of the court who shall make return to the court of his or her doings in the premises.

History.—s. 25, ch. 1637, 1868; RS 2498; GS 3379; RGS 5227; CGL 7345; s. 32, ch. 73-334; s. 1298, ch. 97-102.



831.21 - Forging or counterfeiting doctor’s certificate of examination.

831.21 Forging or counterfeiting doctor’s certificate of examination.—Whoever falsely makes, alters, forges, or counterfeits any doctor’s certificate or record of examination to an application for a policy of insurance, or knowing such doctor’s certificate or record of examination to be falsely made, altered, forged, or counterfeited, passes, utters, or publishes such certificate as true, with intent to injure or defraud any person, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 4525, 1897; GS 3380; RGS 5228; CGL 7346; s. 10, ch. 2010-117.



831.22 - Damaging bank bills.

831.22 Damaging bank bills.—Whoever willfully and maliciously cuts, or in any manner damages and impairs the usefulness for circulation of any bank bill or note of any bank in this state, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.083, but the possession or uttering of a bill so damaged shall not be evidence against the party charged, unless connected with other circumstances tending to prove that the note or bill was damaged by him or her.

History.—s. 20, ch. 1637, 1868; RS 2725; GS 3717; RGS 5700; CGL 7914; s. 972, ch. 71-136; s. 1299, ch. 97-102.



831.23 - Impeding circulation.

831.23 Impeding circulation.—Whoever maliciously gathers up or retains or maliciously does any gathering up or retaining any bills or notes of any bank or banking company current by law or usage in this state for the purpose of endangering or impeding the circulation or business of such bank or banking company, or to compel it to do any act whatever out of its usual course of business, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. In the prosecution of any such offense it will not be necessary to set out and describe each bill, but it shall be sufficient to aver and prove any amount of the bills of any bank which has been gathered up or retained.

History.—s. 21, ch. 1637, 1868; RS 2726; GS 3718; RGS 5701; CGL 7915; s. 973, ch. 71-136.



831.24 - Issuing shop bills similar to bank notes.

831.24 Issuing shop bills similar to bank notes.—Whoever engraves, prints, issues, utters or circulates a shop bill or advertisement in the similitude, form and appearance of a bank bill, on paper similar to paper used for bank bills, with vignettes, figures or decoration used on bank bills, or having the general appearance of a bank bill, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 24, ch. 1637, 1868; RS 2727; GS 3719; RGS 5702; CGL 7916; s. 974, ch. 71-136.



831.25 - Bringing private bills similar to bank bills into the state.

831.25 Bringing private bills similar to bank bills into the state.—Whoever brings into this state, with intent to pass the same therein, any bills or notes in the likeness of banknotes, which said bills or notes are or have been issued by private individuals or private unincorporated companies in any or either of the states in the United States, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 1, Dec. 22, 1824; RS 2728; GS 3720; RGS 5703; CGL 7917; s. 975, ch. 71-136.



831.26 - Circulating any substitute for regular currency.

831.26 Circulating any substitute for regular currency.—Whoever issues or circulates, or causes to be issued or circulated, or assists in issuing or circulating as a substitute in any respect for the currency recognized by law, any scrip, notes, bills, or any other written, engraved or lithographed paper payable in anything other than money, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 1, ch. 3140, 1879; RS 2729; GS 3721; RGS 5704; CGL 7918; s. 976, ch. 71-136; s. 242, ch. 77-104.



831.27 - Issuing notes.

831.27 Issuing notes.—Whoever issues any note, bill, order, or check, other than foreign bills of exchange and notes or bills of some bank or company incorporated by the laws of this state, or by the laws of the United States, or by the laws of Canada, with intent that the same be circulated as currency, commits a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 18, ch. 1637, 1868; RS 2730; GS 3722; RGS 5705; CGL 7919; s. 977, ch. 71-136; s. 11, ch. 2010-117.



831.28 - Counterfeiting a payment instrument; possessing a counterfeit payment instrument; penalties.

831.28 Counterfeiting a payment instrument; possessing a counterfeit payment instrument; penalties.—

(1) As used in this section, the term “counterfeit” means the manufacture of or arrangement to manufacture a payment instrument, as defined in s. 560.103, without the permission of the financial institution, account holder, or organization whose name, routing number, or account number appears on the payment instrument, or the manufacture of any payment instrument with a fictitious name, routing number, or account number.

(2)(a) It is unlawful to counterfeit a payment instrument with the intent to defraud a financial institution, account holder, or any other person or organization or for a person to have any counterfeit payment instrument in such person’s possession. Any person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) The printing of a payment instrument in the name of a person or entity or with the routing number or account number of a person or entity without the permission of the person or entity to manufacture or reproduce such payment instrument with such name, routing number, or account number is prima facie evidence of intent to defraud.

(3) This section does not apply to a law enforcement agency that produces or displays counterfeit payment instruments for investigative or educational purposes.

History.—s. 14, ch. 2001-115.



831.29 - Making or having instruments and material for counterfeiting driver licenses or identification cards.

831.29 Making or having instruments and material for counterfeiting driver licenses or identification cards.—Any person who has control, custody, or possession of any plate, block, press, stone, or other tool, instrument, or implement, or any part thereof; engraves, makes, or amends, or begins to engrave, make, or amend, any plate, block, press, stone, or other tool, instrument, or implement; brings into the state any such plate, block, press, stone, or other tool, instrument, or implement, or any part thereof, in the similitude of the driver licenses or identification cards issued by the Department of Highway Safety and Motor Vehicles or its duly authorized agents or those of any state or jurisdiction that issues licenses recognized in this state for the operation of a motor vehicle or that issues identification cards recognized in this state for the purpose of indicating a person’s true name and age; has control, custody, or possession of or makes or provides any paper or other material adapted and designed for the making of a false and counterfeit driver license or identification card purporting to be issued by the Department of Highway Safety and Motor Vehicles or its duly authorized agents or those of any state or jurisdiction that issues licenses recognized in this state for the operation of a motor vehicle or that issues identification cards recognized in this state for the purpose of indicating a person’s true name and age; has in his or her possession, control, or custody any such plate or block engraved in any part, or any press or other tool or instrument or any paper or other material adapted and designed as aforesaid with intent to sell, issue, publish, pass, or utter the same or to cause or permit the same to be used in forging or making any such false or counterfeit driver license or identification card; or prints, photographs, or in any manner makes or executes any engraved photograph, print, or impression by any process whatsoever in the similitude of any such licenses or identification cards with the intent to sell, issue, publish, or utter the same or to cause or permit the same to be used in forging or making any such false and counterfeit driver license or identification card of this state or any state or jurisdiction that issues licenses recognized in this state for the operation of a motor vehicle or that issues identification cards recognized in this state for the purpose of indicating a person’s true name and age is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 65-278; s. 1, ch. 69-313; ss. 24, 35, ch. 69-106; s. 978, ch. 71-136; s. 32, ch. 73-334; s. 58, ch. 89-282; s. 1300, ch. 97-102; s. 5, ch. 97-206.



831.30 - Medicinal drugs; fraud in obtaining.

831.30 Medicinal drugs; fraud in obtaining.—Whoever:

(1) Falsely makes, alters, or forges any prescription, as defined in s. 465.003, for a medicinal drug other than a drug controlled by chapter 893;

(2) Knowingly causes such prescription to be falsely made, altered, forged, or counterfeited; or

(3) Passes, utters, or publishes such prescription or otherwise knowingly holds out such false or forged prescription as true

with intent to obtain such drug commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A second or subsequent conviction constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 71-331; s. 1, ch. 72-234; s. 30, ch. 73-331; s. 12, ch. 2010-117; s. 16, ch. 2016-145.



831.31 - Counterfeit controlled substance; sale, manufacture, delivery, or possession with intent to sell, manufacture, or deliver.

831.31 Counterfeit controlled substance; sale, manufacture, delivery, or possession with intent to sell, manufacture, or deliver.—

(1) It is unlawful for any person to sell, manufacture, or deliver, or to possess with intent to sell, manufacture, or deliver, a counterfeit controlled substance. Any person who violates this subsection with respect to:

(a) A controlled substance named or described in s. 893.03(1), (2), (3), or (4) is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A controlled substance named or described in s. 893.03(5) is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) For purposes of this section, “counterfeit controlled substance” means:

(a) A controlled substance named or described in s. 893.03 which, or the container or labeling of which, without authorization bears the trademark, trade name, or other identifying mark, imprint, or number, or any likeness thereof, of a manufacturer other than the person who in fact manufactured the controlled substance; or

(b) Any substance which is falsely identified as a controlled substance named or described in s. 893.03.

History.—s. 2, ch. 81-53; s. 4, ch. 89-281; s. 2, ch. 92-19; s. 102, ch. 97-264; s. 104, ch. 99-3; s. 8, ch. 99-186; s. 18, ch. 2000-320; s. 8, ch. 2002-78; s. 27, ch. 2016-105.



831.311 - Unlawful sale, manufacture, alteration, delivery, uttering, or possession of counterfeit-resistant prescription blanks for controlled substances.

831.311 Unlawful sale, manufacture, alteration, delivery, uttering, or possession of counterfeit-resistant prescription blanks for controlled substances.—

(1) It is unlawful for any person having the intent to injure or defraud any person or to facilitate any violation of s. 893.13 to sell, manufacture, alter, deliver, utter, or possess with intent to injure or defraud any person, or to facilitate any violation of s. 893.13, any counterfeit-resistant prescription blanks for controlled substances, the form and content of which are adopted by rule of the Department of Health pursuant to s. 893.065.

(2) Any person who violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 2007-156; s. 42, ch. 2016-105.






Chapter 832 - VIOLATIONS INVOLVING CHECKS AND DRAFTS

832.04 - Stopping payment; purchase of farm or grove products.

832.04 Stopping payment; purchase of farm or grove products.—

(1) Whoever, with intent to defraud any producer of farm or grove products or product of such products or product shall, in person or by agent, make, draw, utter, deliver, or give to such producer any check, draft, or written order for the payment of money upon any bank, person, or corporation and secure from such producer such products or product for or on account of such check, draft, or written order, whether such products or product are valued at the amount of such check, draft, or written order or at a greater or lesser value, and who shall, pursuant to and in furtherance of such intent to defraud, stop payment on such check, draft, or written order, shall be deemed to be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, if the value of the products or product secured for or on account of such check, draft, or written order is $150 or more; and if the value of the products or product secured for or on account of such check, draft, or written order is less than $150, he or she shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) In all prosecutions under this section, the introduction in evidence of any unpaid and dishonored check, draft, or written order for the payment of money upon any bank, person, or corporation, bearing the drawee’s refusal to pay the same because of payment having been stopped, stamped, or written thereon or attached thereto, shall be prima facie evidence of the making or uttering of said check, draft, or written order, and of due presentation to the drawee for payment, and of the dishonor thereof, and that the same was properly dishonored because of payment thereof having been stopped by the maker or drawer. And, as against the maker or drawer thereof, the stopping of payment of any such check, draft, or written order made, drawn, uttered, delivered, or given to a producer of farm or grove products or product in payment for any such products or product, the possession or control of which shall have been transferred upon faith of payment of such check, draft, or written order, whether such products or product be valued at the amount of such check, draft, or written order or at a greater or lesser amount, shall be prima facie evidence that such maker or drawer had the above mentioned intent to defraud such producer, if such maker or drawer, or his or her agent, shall have personally inspected such products or product at or before such transfer of possession or control.

(3) This section shall be taken to be cumulative and shall not be construed to repeal any other statute now in effect.

History.—ss. 1, 2, 4, ch. 26884, 1951; s. 979, ch. 71-136; s. 7, ch. 86-161; s. 1301, ch. 97-102.



832.041 - Stopping payment with intent to defraud.

832.041 Stopping payment with intent to defraud.—

(1) Whoever, with intent to defraud any person shall, in person or by agent, make, draw, utter, deliver, or give any check, draft, or written order for the payment of money upon any bank, person, or corporation and secure from such person goods or services for or on account of such check, draft, or written order, whether such goods or services are valued at the amount of such check, draft, or written order or at a greater or lesser value, and who shall, pursuant to and in furtherance of such intent to defraud, stop payment on such check, draft, or written order, shall be deemed to be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the value of the goods or services secured for or on account of such check, draft, or written order is $150 or more; and if the value of the goods or services secured for or on account of such check, draft, or written order is less than $150, he or she shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) This section shall be taken to be cumulative and shall not be construed to repeal any other statute now in effect.

History.—ss. 1, 2, ch. 65-413; s. 980, ch. 71-136; s. 8, ch. 86-161; s. 1302, ch. 97-102.



832.05 - Giving worthless checks, drafts, and debit card orders; penalty; duty of drawee; evidence; costs; complaint form.

832.05 Giving worthless checks, drafts, and debit card orders; penalty; duty of drawee; evidence; costs; complaint form.—

(1) PURPOSE.—The purpose of this section is to remedy the evil of giving checks, drafts, bills of exchange, debit card orders, and other orders on banks without first providing funds in or credit with the depositories on which the same are made or drawn to pay and satisfy the same, which tends to create the circulation of worthless checks, drafts, bills of exchange, debit card orders, and other orders on banks, bad banking, check kiting, and a mischief to trade and commerce.

(2) WORTHLESS CHECKS, DRAFTS, OR DEBIT CARD ORDERS; PENALTY.—

(a) It is unlawful for any person, firm, or corporation to draw, make, utter, issue, or deliver to another any check, draft, or other written order on any bank or depository, or to use a debit card, for the payment of money or its equivalent, knowing at the time of the drawing, making, uttering, issuing, or delivering such check or draft, or at the time of using such debit card, that the maker or drawer thereof has not sufficient funds on deposit in or credit with such bank or depository with which to pay the same on presentation; except that this section does not apply to any check when the payee or holder knows or has been expressly notified prior to the drawing or uttering of the check, or has reason to believe, that the drawer did not have on deposit or to the drawer’s credit with the drawee sufficient funds to ensure payment as aforesaid, nor does this section apply to any postdated check.

(b) A violation of the provisions of this subsection constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, unless the check, draft, debit card order, or other written order drawn, made, uttered, issued, or delivered is in the amount of $150, or its equivalent, or more and the payee or a subsequent holder thereof receives something of value therefor. In that event, the violation constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) CASHING OR DEPOSITING ITEM WITH INTENT TO DEFRAUD; PENALTY.—

(a) It is unlawful for any person, by act or common scheme, to cash or deposit any item, as defined in s. 674.104(1)(i), in any bank or depository with intent to defraud.

(b) A violation of the provisions of this subsection constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) OBTAINING PROPERTY OR SERVICES IN RETURN FOR WORTHLESS CHECKS, DRAFTS, OR DEBIT CARD ORDERS; PENALTY.—

(a) It is unlawful for any person, firm, or corporation to obtain any services, goods, wares, or other things of value by means of a check, draft, or other written order upon any bank, person, firm, or corporation, knowing at the time of the making, drawing, uttering, issuing, or delivering of such check or draft that the maker thereof has not sufficient funds on deposit in or credit with such bank or depository with which to pay the same upon presentation. However, no crime may be charged in respect to the giving of any such check or draft or other written order when the payee knows, has been expressly notified, or has reason to believe that the drawer did not have on deposit or to the drawer’s credit with the drawee sufficient funds to ensure payment thereof. A payee does not have reason to believe a payor does not have sufficient funds to ensure payment of a check solely because the payor has previously issued a worthless check to him or her.

(b) It is unlawful for any person to use a debit card to obtain money, goods, services, or anything else of value knowing at the time of such use that he or she does not have sufficient funds on deposit with which to pay for the same or that the value thereof exceeds the amount of credit which is available to him or her through an overdraft financing agreement or prearranged line of credit which is accessible by the use of the card.

(c) A violation of the provisions of this subsection, if the check, draft, other written order, or debit card order is for an amount less than $150 or its equivalent, constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A violation of the provisions of this subsection, if the check, draft, other written order, or debit card order is in the amount of $150, or its equivalent, or more, constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) PAYMENT NO DEFENSE.—Payment of a dishonored check, draft, bill of exchange, or other order does not constitute a defense or ground for dismissal of charges brought under this section.

(6) “CREDIT,” “DEBIT CARD” DEFINED.—

(a) The word “credit” as used herein shall be construed to mean an arrangement or understanding with the drawee for the payment of such check, draft, or other written order.

(b) As used in this section, the term “debit card” means a card, code, or other device, other than a check, draft, or similar paper instrument, by the use of which a person may order, instruct, or authorize a financial institution to debit a demand deposit, savings deposit, or other asset account.

(7) REASON FOR DISHONOR, DUTY OF DRAWEE.—It is the duty of the drawee of any check, draft, or other written order, before refusing to pay the same to the holder thereof upon presentation, to cause to be written, printed, or stamped in plain language thereon or attached thereto the reason for the drawee’s dishonor or refusal to pay it. In any prosecution under this section, the introduction in evidence of any unpaid and dishonored check, draft, or other written order having the drawee’s refusal to pay stamped or written thereon or attached thereto, with the reason therefor as aforesaid, is prima facie evidence of the making or uttering of such check, draft, or other written order, of the due presentation to the drawee for payment and the dishonor thereof, and that the same was properly dishonored for the reasons written, stamped, or attached by the drawee on such dishonored check, draft, or other written order. As against the maker or drawer thereof, the withdrawing from deposit with the drawee named in the check, draft, or other written order of the funds on deposit with such drawee necessary to ensure payment of such check, draft, or other written order upon presentation within a reasonable time after negotiation or the drawing, making, uttering, or delivering of a check, draft, or written order, payment of which is refused by the drawee, is prima facie evidence of knowledge of insufficient funds in or credit with such drawee. However, if it is determined at the trial in a prosecution hereunder that the payee of any such check, draft, or written order, at the time of accepting such check, draft, or written order, had knowledge of or reason to believe that the drawer of such check, draft, or other written order did not have sufficient funds on deposit in or credit with such drawee, then the payee instituting such criminal prosecution shall be assessed all costs of court incurred in connection with such prosecution.

(8) COSTS.—When a prosecution is initiated under this section before any committing trial court judge, the party applying for the warrant shall be held liable for costs accruing in the event the case is dismissed for want of prosecution. No costs shall be charged to the county in such dismissed cases.

(9) STATE ATTORNEYS; WORTHLESS CHECKS; FORM OF COMPLAINT.—The state attorneys of Florida shall collectively promulgate a single form to be used in all judicial circuits by persons reporting a violation of this chapter.

(10) CONSTRUCTION; PAYEE OR HOLDER; INSUFFICIENT FUNDS.—For the purposes of construction of this section, a payee or holder does not have knowledge, express notification, or reason to believe that the maker or drawer has insufficient funds to ensure payment of a check, draft, or debit card solely because the maker or drawer has previously drawn or issued a worthless check, draft, or debit card order to the payee or holder.

History.—ss. 1, 2, ch. 28096, 1953; s. 1, ch. 61-284; s. 1, ch. 61-185; s. 981, ch. 71-136; s. 1, ch. 79-98; s. 9, ch. 84-297; s. 9, ch. 86-161; s. 42, ch. 88-381; s. 6, ch. 89-303; s. 5, ch. 91-211; s. 61, ch. 92-82; s. 1303, ch. 97-102; s. 15, ch. 2001-115; s. 15, ch. 2004-11.



832.06 - Prosecution for worthless checks given tax collector for licenses or taxes; refunds.

832.06 Prosecution for worthless checks given tax collector for licenses or taxes; refunds.—

(1) Whenever any person, firm, or corporation violates the provisions of s. 832.05 by drawing, making, uttering, issuing, or delivering to any county tax collector any check, draft, or other written order on any bank or depository for the payment of money or its equivalent for any tag, title, lien, tax (except ad valorem taxes), penalty, or fee relative to a boat, airplane, motor vehicle, driver license, or identification card; any occupational license, beverage license, or sales or use tax; or any hunting or fishing license, the county tax collector, after the exercise of due diligence to locate the person, firm, or corporation which drew, made, uttered, issued, or delivered the check, draft, or other written order for the payment of money, or to collect the same by the exercise of due diligence and prudence, shall swear out a complaint in the proper court against the person, firm, or corporation for the issuance of the worthless check or draft. If the state attorney cannot sign the information due to lack of proof, as determined by the state attorney in good faith, for a prima facie case in court, he or she shall issue a certificate so stating to the tax collector. If payment of the dishonored check, draft, or other written order, together with court costs expended, is not received in full by the county tax collector within 30 days after service of the warrant, 30 days after conviction, or 60 days after the collector swears out the complaint or receives the certificate of the state attorney, whichever is first, the county tax collector shall make a written report to this effect to the Department of Highway Safety and Motor Vehicles relative to motor vehicles and vessels, to the Department of Revenue relative to occupational licenses and the sales and use tax, to the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation relative to beverage licenses, or to the Fish and Wildlife Conservation Commission relative to hunting and fishing licenses, containing a statement of the amount remaining unpaid on the worthless check or draft. If the information is not signed, the certificate of the state attorney is issued, and the written report of the amount remaining unpaid is made, the county tax collector may request the sum be forthwith refunded by the appropriate governmental entity, agency, or department. If a warrant has been issued and served, he or she shall certify to that effect, together with the court costs and amount remaining unpaid on the check. The county tax collector may request that the sum of money certified by him or her be forthwith refunded by the Department of Highway Safety and Motor Vehicles, the Department of Revenue, the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation, or the Fish and Wildlife Conservation Commission to the county tax collector. Within 30 days after receipt of the request, the Department of Highway Safety and Motor Vehicles, the Department of Revenue, the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation, or the Fish and Wildlife Conservation Commission, upon being satisfied as to the correctness of the certificate of the tax collector, or the report, shall refund to the county tax collector the sums of money so certified or reported. If any officer of any court issuing the warrant is unable to serve it within 60 days after the issuance and delivery of it to the officer for service, the officer shall make a written return to the county tax collector to this effect. Thereafter, the county tax collector may certify that the warrant has been issued and that service has not been had upon the defendant and further certify the amount of the worthless check or draft and the amount of court costs expended by the county tax collector, and the county tax collector may file the certificate with the Department of Highway Safety and Motor Vehicles relative to motor vehicles and vessels, with the Department of Revenue relative to occupational licenses and the sales and use tax, with the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation relative to beverage licenses, or with the Fish and Wildlife Conservation Commission relative to hunting and fishing licenses, together with a request that the sums of money so certified be forthwith refunded by the Department of Highway Safety and Motor Vehicles, the Department of Revenue, the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation, or the Fish and Wildlife Conservation Commission to the county tax collector, and within 30 days after receipt of the request, the Department of Highway Safety and Motor Vehicles, the Department of Revenue, the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation, or the Fish and Wildlife Conservation Commission, upon being satisfied as to the correctness of the certificate, shall refund the sums of money so certified to the county tax collector.

(2) The provisions of this act shall be liberally construed in order to effectively carry out the purposes of this act in the interest of the public.

History.—ss. 1, 2, ch. 63-343; s. 6, ch. 65-190; s. 1, ch. 69-77; ss. 16, 21, 24, 25, 35, ch. 69-106; s. 1, ch. 74-348; s. 1, ch. 77-174; s. 34, ch. 79-11; s. 250, ch. 94-218; s. 474, ch. 94-356; s. 1304, ch. 97-102; s. 231, ch. 99-245; s. 68, ch. 99-248; s. 30, ch. 2000-197.



832.062 - Prosecution for worthless checks, drafts, debit card orders, or electronic funds transfers made to pay any tax or associated amount administered by the Department of Revenue.

832.062 Prosecution for worthless checks, drafts, debit card orders, or electronic funds transfers made to pay any tax or associated amount administered by the Department of Revenue.—

(1) It is unlawful for any person, firm, or corporation to draw, make, utter, issue, or deliver to the Department of Revenue any check, draft, or other written order on any bank or depository, to use a debit card, to make, send, instruct, order, or initiate any electronic funds transfer, or to cause or direct the making, sending, instructing, ordering, or initiating of any electronic funds transfer, for the payment of any taxes, penalties, interest, fees, or associated amounts administered by the Department of Revenue, knowing at the time of the drawing, making, uttering, issuing, or delivering such check, draft, or other written order, at the time of using such debit card, at the time of making, sending, instructing, ordering, or initiating any electronic funds transfer, or at the time of causing or directing the making, sending, instructing, ordering, initiating, or executing of any electronic funds transfer, that the maker, drawer, sender, or receiver thereof has not sufficient funds on deposit in or credit with such bank or depository with which to pay the same on presentation. This section does not apply to any check or electronic funds transfer when the Department of Revenue knows or has been expressly notified prior to the drawing or uttering of the check or the sending or initiating of the electronic funds transfer, or has reason to believe, that the drawer, sender, or receiver did not have on deposit or to the drawer’s, sender’s, or receiver’s credit with the drawee or receiving bank or depository sufficient funds to ensure payment as aforesaid, and this section does not apply to any postdated check.

(2) A violation of this section constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, unless the check, draft, debit card order, or other written order drawn, made, uttered, issued, or delivered, or electronic funds transfer made, sent, instructed, ordered, or initiated, or caused or directed to be made, sent, instructed, ordered, or initiated is in the amount of $150 or more. In that event, the violation constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) For purposes of prosecution, a violation under this section occurs in the county in which the check is issued or the electronic funds transfer is sent and in the county in which it is received. A check will be deemed issued at the residence address of an individual taxpayer and at the business address of a business taxpayer.

(4)(a) In any prosecution or action under this section, the making, drawing, uttering, or delivery of a check, draft, or order; the making, sending, instructing, ordering, or initiating of any electronic funds transfer; or causing the making, sending, instructing, ordering, or initiating of any electronic transfer payment, any of which are refused by the drawee because of lack of funds or credit, is prima facie evidence of intent to defraud or knowledge of insufficient funds in, or credit with, such bank, banking institution, trust company, or other depository, unless the maker, drawer, sender, instructor, orderer, or initiator, or someone for him or her, has paid the holder thereof the amount due thereon, together with a service charge, which may not exceed the service fees authorized under s. 832.08(5), or an amount of up to 5 percent of the face amount of the check or the amount of the electronic funds transfer, whichever is greater, within 15 days after written notice has been sent to the address printed on the check, or given or on file at the time of issuance, that such check, draft, order, or electronic funds transfer has not been paid to the holder thereof, and has paid the bank fees incurred by the holder. In the event of legal action for recovery, the maker, drawer, sender, instructor, orderer, or initiator may be additionally liable for court costs and reasonable attorney’s fees. Notice mailed by certified or registered mail that is evidenced by return receipt, or by first-class mail that is evidenced by an affidavit of service of mail, to the address printed on the check or given or on file at the time of issuance shall be deemed sufficient and equivalent to notice having been received by the maker, drawer, sender, instructor, orderer, or initiator, whether such notice is returned undelivered or not. The form of the notice shall be substantially as follows:

“You are hereby notified that a check or electronic funds transfer, numbered  , in the face amount of $ , issued or initiated by you on   (date)  , drawn upon   (name of bank)  , and payable to  , has been dishonored. Pursuant to Florida law, you have 15 days following the date of this notice to tender payment of the full amount of such check or electronic funds transfer plus a service charge of $25, if the face value does not exceed $50; $30, if the face value exceeds $50 but does not exceed $300; $40, if the face value exceeds $300; or an amount of up to 5 percent of the face amount of the check, whichever is greater, the total amount due being $  and   cents. Unless this amount is paid in full within the time specified above, the holder of such check or electronic funds transfer may turn over the dishonored check or electronic funds transfer and all other available information relating to this incident to the state attorney for criminal prosecution. You may be additionally liable in a civil action for triple the amount of the check or electronic funds transfer, but in no case less than $50, together with the amount of the check or electronic funds transfer, a service charge, court costs, reasonable attorney’s fees, and incurred bank fees, as provided in s. 68.065, Florida Statutes.”

Subsequent persons receiving a check, draft, order, or electronic funds transfer from the original payee or a successor endorsee have the same rights that the original payee has against the maker of the instrument if the subsequent persons give notice in a substantially similar form to that provided above. Subsequent persons providing such notice are immune from civil liability for the giving of such notice and for proceeding under the forms of such notice so long as the maker of the instrument has the same defenses against these subsequent persons as against the original payee. However, the remedies available under this section may be exercised only by one party in interest.

(b) When a check, draft, order, or electronic funds transfer is drawn on a bank in which the maker, drawer, sender, instructor, orderer, or initiator has no account or a closed account, it shall be presumed that the check, draft, or order was issued, or the electronic funds transfer was initiated, with intent to defraud, and the notice requirement set forth in this section shall be waived.

(c) This subsection does not apply if it is determined that the dishonored check, draft, order, or electronic funds transfer was refused due to an unintentional error committed by the drawee, maker, drawer, sender, instructor, orderer, initiator, or holder, and the unintentional error is substantiated.

(5)(a) In any prosecution or action under this section, a check, draft, order, or electronic funds transfer for which the information required in paragraph (b) is available at the time of issuance constitutes prima facie evidence of the identity of the person issuing the check, draft, order, or electronic funds transfer and that such person is authorized to draw upon the named account.

(b) To establish this prima facie evidence:

1. If a check or electronic funds transfer is received by the Department of Revenue through the mail or by delivery to a representative of the Department of Revenue or by electronic means, the prima facie evidence referred to in paragraph (a) may be established by presenting the original tax return, certificate, license, application for certificate or license, enrollment and authorization for the e-services program, or other document relating to amounts owed by that person or taxpayer which the check or electronic funds transfer purports to pay for, bearing the signature of the person who signed the check or electronic signature of the person who initiated the electronic funds transfer, or by presenting a copy of the information required in subparagraph 2. which is on file with the accepter of the check or electronic funds transfer together with the signature or electronic signature of the person presenting the check or initiating the electronic funds transfer. The use of taxpayer information for purposes of establishing the identity of a person under this paragraph shall be deemed a use of such information for official purposes.

2. The person accepting such check or electronic funds transfer must obtain the following information regarding the identity of the person presenting the check: the presenter’s or initiator’s full name, residence address, home telephone number, business telephone number, place of employment, gender, date of birth, and height.

History.—s. 11, ch. 87-102; s. 23, ch. 90-203; s. 1305, ch. 97-102; s. 30, ch. 2003-254; s. 37, ch. 2007-106; s. 164, ch. 2008-4.



832.07 - Prima facie evidence of intent; identity.

832.07 Prima facie evidence of intent; identity.—

(1) INTENT.—

(a) In any prosecution or action under this chapter, the making, drawing, uttering, or delivery of a check, draft, or order, payment of which is refused by the drawee because of lack of funds or credit, shall be prima facie evidence of intent to defraud or knowledge of insufficient funds in, or credit with, such bank, banking institution, trust company, or other depository, unless such maker or drawer, or someone for him or her, shall have paid the holder thereof the amount due thereon, together with a service charge not to exceed the service fees authorized under s. 832.08(5) or an amount of up to 5 percent of the face amount of the check, whichever is greater, within 15 days after written notice has been sent to the address printed on the check or given at the time of issuance that such check, draft, or order has not been paid to the holder thereof, and bank fees incurred by the holder. In the event of legal action for recovery, the maker or drawer may be additionally liable for court costs and reasonable attorney’s fees. Notice mailed by certified or registered mail, evidenced by return receipt, or by first-class mail, evidenced by an affidavit of service of mail, to the address printed on the check or given at the time of issuance shall be deemed sufficient and equivalent to notice having been received by the maker or drawer, whether such notice shall be returned undelivered or not. The form of such notice shall be substantially as follows:

“You are hereby notified that a check, numbered  , in the face amount of $ , issued by you on   (date)  , drawn upon   (name of bank)  , and payable to  , has been dishonored. Pursuant to Florida law, you have 15 days from the date of this notice to tender payment of the full amount of such check plus a service charge of $25, if the face value does not exceed $50, $30, if the face value exceeds $50 but does not exceed $300, $40, if the face value exceeds $300, or an amount of up to 5 percent of the face amount of the check, whichever is greater, the total amount due being $  and   cents. Unless this amount is paid in full within the time specified above, the holder of such check may turn over the dishonored check and all other available information relating to this incident to the state attorney for criminal prosecution. You may be additionally liable in a civil action for triple the amount of the check, but in no case less than $50, together with the amount of the check, a service charge, court costs, reasonable attorney fees, and incurred bank fees, as provided in s. 68.065.”

Subsequent persons receiving a check, draft, or order from the original payee or a successor endorsee have the same rights that the original payee has against the maker of the instrument, provided such subsequent persons give notice in a substantially similar form to that provided above. Subsequent persons providing such notice shall be immune from civil liability for the giving of such notice and for proceeding under the forms of such notice, so long as the maker of the instrument has the same defenses against these subsequent persons as against the original payee. However, the remedies available under this section may be exercised only by one party in interest.

(b) When a check is drawn on a bank in which the maker or drawer has no account or a closed account, it shall be presumed that such check was issued with intent to defraud, and the notice requirement set forth in this section shall be waived.

(2) IDENTITY.—

(a) In any prosecution or action under the provisions of this chapter, a check, draft, or order for which the information required in paragraph (b), paragraph (d), paragraph (e), or paragraph (f) is available at the time of issuance constitutes prima facie evidence of the identity of the person issuing the check, draft, or order and that such person is authorized to draw upon the named account.

(b) To establish this prima facie evidence:

1. The driver license number or state identification number, specifying the state of issuance of the person presenting the check must be written on the check; or

2. The following information regarding the identity of the person presenting the check must be obtained by the person accepting such check: The presenter’s full name, residence address, home phone number, business phone number, place of employment, sex, date of birth, and height.

(c) The information required in subparagraph (b)2. may be provided by either of two methods:

1. The information may be recorded on the check; or

2. The number of a check-cashing identification card issued by the accepter of the check may be recorded on the check. In order to be used to establish identity, such check-cashing identification card may not be issued until the information required in subparagraph (b)2. has been placed on file with the accepter of the check.

(d) If a check is received by a payee through the mail or by delivery to a representative of the payee, the prima facie evidence referred to in paragraph (a) may be established by presenting the original contract, order, or request for services that the check purports to pay for, bearing the signature of the person who signed the check, or by presenting a copy of the information required in subparagraph (b)2. which is on file with the accepter of the check together with the signature of the person presenting the check.

(e) If a check is received by a payee and the drawer or maker has a check-cashing identification card on file with the payee, the prima facie evidence referred to in paragraph (a) may be established by presenting the signature found on the check-cashing identification card bearing the signature of the person who signed the check.

(f) If a check is received by the Department of Revenue through the mail or by delivery to a representative of the Department of Revenue, the prima facie evidence referred to in paragraph (a) may be established by presenting the original tax return, certificate, license, application for certificate or license, or other document relating to amounts owed by that person or taxpayer which the check purports to pay for, bearing the signature of the person who signed the check, or by presenting a copy of the information required in subparagraph (b)2. which is on file with the accepter of the check together with the signature of the person presenting the check. The use of taxpayer information for purposes of establishing the identity of a person pursuant to this paragraph shall be considered a use of such information for official purposes.

History.—s. 1, ch. 75-189; s. 1, ch. 77-174; s. 1, ch. 79-345; s. 1, ch. 80-301; s. 2, ch. 86-89; s. 10, ch. 86-161; s. 1, ch. 86-198; s. 12, ch. 87-102; s. 2, ch. 89-303; s. 2, ch. 91-211; s. 1, ch. 94-207; s. 3, ch. 96-239; s. 1821, ch. 97-102; s. 3, ch. 98-297; s. 7, ch. 2004-273.



832.075 - Requiring credit card information for check or draft acceptance prohibited.

832.075 Requiring credit card information for check or draft acceptance prohibited.—

(1) No person shall require, as a condition of acceptance of a check or share draft or as a means of identification, that the person presenting the check or draft provide a credit card number or credit card expiration date.

(2) Recording a credit card number or expiration date in connection with the sale of goods or services in which the purchaser pays by check or share draft, or in connection with the acceptance of a check or share draft, is a noncriminal violation as defined pursuant to s. 775.08 punishable by a fine of $250 for the first violation and $1,000 for the second or subsequent violation in accordance with the provisions of s. 775.083.

(3) This section shall not prohibit a person from requesting a purchaser to display a credit card as indicia of credit worthiness and financial responsibility or as additional identification, but the only information concerning a credit card which may be recorded is the type of credit card so displayed and the issuer of the credit card. This section does not require acceptance of a check or share draft whether or not a credit card is presented.

(4) This section does not prohibit a person from requesting or receiving a credit card number or expiration date and recording the number or date, or both, in lieu of a deposit to secure payment in the event of default, loss, damage, or other occurrence.

(5) This section does not prohibit a credit card issuer or a subsidiary of the issuer of a credit card from requesting or receiving a credit card number or expiration date and recording the number or date, or both, for the purpose of establishing identity pursuant to s. 832.07(2).

(6) This section does not prohibit a person from recording a credit card number or expiration date as a condition for cashing a check where that person has agreed with the card issuer to cash checks as a service to the card issuer’s cardholders and the card issuer has agreed to guarantee cardholder checks cashed by that person.

History.—s. 2, ch. 90-212.



832.08 - State attorney bad check diversion program; fees for collections.

832.08 State attorney bad check diversion program; fees for collections.—

(1) In any judicial circuit where a bad check diversion program is not in existence as of October 1, 1986, the state attorney may establish such a program, either within the state attorney’s office or through an independent contractor, for the purpose of diverting from prosecution certain persons accused of a violation of s. 832.04, s. 832.041, s. 832.05, or s. 832.06. The use of such a diversion program shall not affect the authority of the state attorney to prosecute any person for any such violation.

(2) Upon receipt of a complaint alleging any such violation, the state attorney shall determine if the case is appropriate for referral to the bad check diversion program by considering:

(a) The amount of the bad check.

(b) The prior criminal record of the defendant.

(c) Whether or not there are other bad check complaints currently pending against the defendant.

(d) The strength of the evidence of intent to defraud the victim.

(3) Upon referral of a complaint to the bad check diversion program, the state attorney shall forward a notice of the complaint by mail to the defendant. The notice shall contain all of the following:

(a) The date and amount of the check.

(b) The name of the payee.

(c) The date before which the defendant must contact the bad check office concerning the complaint.

(d) A statement of the penalty for issuance of a bad check.

(4) If the state attorney allows the defendant to enter into a diversion program, the state attorney shall enter into a written agreement with the defendant to divert him or her on bad check charges. The diversion agreement shall include all of the following conditions, which must be accepted by the defendant:

(a) Attendance at a program designed to assist and educate persons who have violated the provisions of this chapter.

(b) Full restitution on the check.

(c) Full payment of fees due under subsection (5).

(d) Any individual who does not fulfill the agreements for diversion could then be prosecuted under the appropriate section.

(e) A knowing and intelligent waiver of the defendant’s right to a speedy trial for the period of his or her diversion.

(5) To fund the diversion program, the state attorney may collect a fee on each check that is collected through the state attorney’s office, whether it is collected through prosecution or through the diversion program. Funds collected under this subsection shall be deposited in the State Attorneys Revenue Trust Fund. However, the state attorney may not collect such a fee on any check collected through a diversion program which was in existence in another office prior to October 1, 1986. A fee may be collected by an office operating such a preexisting diversion program for the purpose of funding such program. The amount of the fee for each check shall not exceed:

(a) Twenty-five dollars, if the face value does not exceed $50.

(b) Thirty dollars, if the face value is more than $50 but does not exceed $300.

(c) Forty dollars, if the face value is more than $300.

History.—s. 1, ch. 86-232; s. 6, ch. 91-211; s. 4, ch. 96-239; s. 1822, ch. 97-102; s. 30, ch. 2010-162.



832.09 - Suspension of driver license after warrant or capias is issued in worthless check case.

832.09 Suspension of driver license after warrant or capias is issued in worthless check case.—

(1) The court may order the suspension or revocation of the driver license of a person who is being prosecuted for passing a worthless check in violation of s. 832.05, who fails to appear before the court and against whom a warrant or capias for failure to appear is issued by the court if the person has previously been adjudicated guilty of a violation of s. 832.05.

(2) Within 5 working days after the court orders the suspension of a driver license pursuant to subsection (1), the clerk of the court in the county where the warrant or capias is issued shall notify the Department of Highway Safety and Motor Vehicles by the most efficient method available of the action of the court.

History.—s. 1, ch. 98-223; s. 44, ch. 2014-216.



832.10 - Alternative to bad check diversion program; fees for collection.

832.10 Alternative to bad check diversion program; fees for collection.—

(1) Prior to presenting a complaint about a dishonored check to a state attorney, a payee on such bad check may place or assign the debt evidenced by the bad check for collection pursuant to this section by a private debt collector registered under part VI of chapter 559.

(2) Upon such placement or assignment, the payee shall be entitled to add a collection fee to offset the cost of collection. This collection fee is in addition to the bad check service charges authorized by law. The collection fee payable to the debt collector shall be a reasonable fee in accord with industry standards, based upon the total amount collected.

(3) Unless extended by the payee, the debt collector shall have 90 days from the date of placement or assignment of the debt for collection within which to collect the amount of the bad check, applicable bad debt charges, and the collector’s collection fee. Upon the expiration of such 90 day period and any extensions thereof, the payee then may present a complaint to the appropriate state attorney. The debt collector may continue to try to collect the debt, provided such collection effort does not impede the prosecution or other disposition of the case by the state attorney.

(4) The debt collector may not compromise the amount to be collected without the express consent of the payee of the check. The debt collector shall remit to the payee the amount collected less the collector’s fee percentage on the total amount collected.

(5) The use of such debt collector shall not affect the authority of the state attorney to prosecute any person for any violation of s. 832.04, s. 832.041, s. 832.05, or s. 832.06. The use of this section by a payee on a bad check shall not affect the rights of the payee, other than as set forth in this section, to present a complaint to the appropriate state attorney.

History.—s. 2, ch. 98-223.






Chapter 836 - DEFAMATION; LIBEL; THREATENING LETTERS AND SIMILAR OFFENSES

836.01 - Punishment for libel.

836.01 Punishment for libel.—Any person convicted of the publication of a libel shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 15, sub-ch. 7, ch. 1637, 1868; RS 2418; GS 3256; RGS 5087; CGL 7189; s. 987, ch. 71-136.



836.02 - Must give name of the party written about.

836.02 Must give name of the party written about.—

(1) No person shall print, write, publish, circulate or distribute within this state any newspaper, magazine, periodical, pamphlet, or other publication of any character, either written or printed, wherein the alleged immoral acts of any person are stated or pretended to be stated, or wherein it is intimated that any person has been guilty of any immorality, unless such written or printed publication shall in such article publish in full the true name of the person intended to be charged with the commission of such acts of immorality.

(2) Any person convicted of any violation of this section shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person who shall aid in any way in the writing or printing of any literature in violation of this section shall be punished in the same manner as the principal might be punished upon conviction; provided, nothing in this section shall apply to mechanical employees in printing offices, or to newsboys.

History.—ss. 1, 2, 3, ch. 4733, 1899; GS 3257; RGS 5088; CGL 7190; s. 988, ch. 71-136.



836.03 - Owner or editor of the paper also guilty.

836.03 Owner or editor of the paper also guilty.—Any owner, manager, publisher or editor of any newspaper or other publication who permits any anonymous communication or communications such as is signed otherwise than with the true name of the writer, and such name published therewith to appear in the columns of the publication in which said communication any person is attacked in his or her good name, or it is attempted to bring disgrace or ridicule upon any person, such owner, manager, publisher or editor shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 4, ch. 4733, 1899; GS 3258; RGS 5089; CGL 7191; s. 989, ch. 71-136; s. 1306, ch. 97-102.



836.04 - Defamation.

836.04 Defamation.—Whoever speaks of and concerning any woman, married or unmarried, falsely and maliciously imputing to her a want of chastity, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 3460, 1883; RS 2419; GS 3260; RGS 5091; CGL 7193; s. 990, ch. 71-136.



836.05 - Threats; extortion.

836.05 Threats; extortion.—Whoever, either verbally or by a written or printed communication, maliciously threatens to accuse another of any crime or offense, or by such communication maliciously threatens an injury to the person, property or reputation of another, or maliciously threatens to expose another to disgrace, or to expose any secret affecting another, or to impute any deformity or lack of chastity to another, with intent thereby to extort money or any pecuniary advantage whatsoever, or with intent to compel the person so threatened, or any other person, to do any act or refrain from doing any act against his or her will, shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 42, sub-ch. 3, ch. 1637, 1868; RS 2420; GS 3261; RGS 5092; CGL 7194; s. 1, ch. 57-254; s. 991, ch. 71-136; s. 1307, ch. 97-102.



836.06 - Punishment for making derogatory statements concerning banks and building and loan associations.

836.06 Punishment for making derogatory statements concerning banks and building and loan associations.—Any person who shall willfully and maliciously make, circulate or transmit to another or others any false statement, rumor or suggestion, written, printed or by word of mouth, which is directly or by inference derogatory to the financial condition or affects the solvency or financial standing of any banking institution or building and loan association doing business in this state, or who shall counsel, aid, procure or induce another to start, transmit or circulate any such statement or rumor, shall be guilty of a misdemeanor, and upon conviction thereof shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 6819, 1915; RGS 5093; s. 1, ch. 11866, 1927; CGL 7195, 7315; s. 992, ch. 71-136.



836.07 - Notice condition precedent to prosecution for libel.

836.07 Notice condition precedent to prosecution for libel.—Before any criminal action is brought for publication, in a newspaper periodical, of a libel, the prosecutor shall at least 5 days before instituting such action serve notice in writing on defendant, specifying the article and the statements therein which he or she alleges to be false and defamatory.

History.—s. 1, ch. 16070, 1933; CGL 1936 Supp. 7064(1); s. 1308, ch. 97-102.



836.08 - Correction, apology, or retraction by newspaper.

836.08 Correction, apology, or retraction by newspaper.—

(1) If it appears upon the trial that said article was published in good faith; that its falsity was due to an honest mistake of the facts; that there were reasonable grounds for believing that the statements in said article were true; and that, within the period of time specified in subsection (2), a full and fair correction, apology, and retraction was published in the same editions or corresponding issues of the newspaper or periodical in which said article appeared, and in as conspicuous place and type as was said original article, then any criminal proceeding charging libel based on an article so retracted shall be discontinued and barred.

(2) Full and fair correction, apology, or retraction shall be made:

(a) In the case of a broadcast or a daily or weekly newspaper or periodical, within 10 days after service of notice;

(b) In the case of a newspaper or periodical published semimonthly, within 20 days after service of notice;

(c) In the case of a newspaper or periodical published monthly, within 45 days after service of notice; and

(d) In the case of a newspaper or periodical published less frequently than monthly, in the next issue, provided that notice is served no later than 45 days prior to such publication.

History.—s. 2, ch. 16070, 1933; CGL 1940 Supp. 7064(2); s. 993, ch. 71-136; s. 2, ch. 80-34.



836.09 - Communicating libelous matter to newspapers; penalty.

836.09 Communicating libelous matter to newspapers; penalty.—If any person shall state, deliver, or transmit by any means whatever, to the manager, editor, publisher or reporter of any newspaper or periodical for publication therein any false and libelous statement concerning any person, then and there known by such person to be false or libelous, and thereby secure the publication of the same he or she shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 5142, 1903; GS 3259; RGS 5090; CGL 7192; s. 3, ch. 16070, 1933; CGL 1936 Supp. 7064(3); s. 994, ch. 71-136; s. 1309, ch. 97-102.



836.10 - Written threats to kill or do bodily injury; punishment.

836.10 Written threats to kill or do bodily injury; punishment.— Any person who writes or composes and also sends or procures the sending of any letter, inscribed communication, or electronic communication, whether such letter or communication be signed or anonymous, to any person, containing a threat to kill or to do bodily injury to the person to whom such letter or communication is sent, or a threat to kill or do bodily injury to any member of the family of the person to whom such letter or communication is sent commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 6503, 1913; RGS 5094; CGL 7196; s. 995, ch. 71-136; s. 1, ch. 2010-51.



836.11 - Publications which tend to expose persons to hatred, contempt, or ridicule prohibited.

836.11 Publications which tend to expose persons to hatred, contempt, or ridicule prohibited.—

(1) It shall be unlawful to print, publish, distribute or cause to be printed, published or distributed by any means, or in any manner whatsoever, any publication, handbill, dodger, circular, booklet, pamphlet, leaflet, card, sticker, periodical, literature, paper or other printed material which tends to expose any individual or any religious group to hatred, contempt, ridicule or obloquy unless the following is clearly printed or written thereon:

(a) The true name and post office address of the person, firm, partnership, corporation or organization causing the same to be printed, published or distributed; and,

(b) If such name is that of a firm, corporation or organization, the name and post office address of the individual acting in its behalf in causing such printing, publication or distribution.

(2) Any person, firm or corporation violating any of the sections of this statute shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 22744, 1945; s. 996, ch. 71-136.



836.12 - Threats.

836.12 Threats.—

(1) As used in this section, the term:

(a) “Family member” means:

1. An individual related to another individual by blood or marriage; or

2. An individual who stands in loco parentis to another individual.

(b) “Law enforcement officer” means:

1. A law enforcement officer as defined in s. 943.10; or

2. A federal law enforcement officer as defined in s. 901.1505.

(2) Any person who threatens a law enforcement officer, a state attorney, an assistant state attorney, a firefighter, a judge, or an elected official, or a family member of such persons, with death or serious bodily harm commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) A person who commits a second or subsequent violation of subsection (2) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 3, ch. 2016-156.






Chapter 837 - PERJURY

837.011 - Definitions.

837.011 Definitions.—In this chapter, unless a different meaning plainly is required:

(1) “Official proceeding” means a proceeding heard, or which may be or is required to be heard, before any legislative, judicial, administrative, or other governmental agency or official authorized to take evidence under oath, including any referee, general or special magistrate, administrative law judge, hearing officer, hearing examiner, commissioner, notary, or other person taking testimony or a deposition in connection with any such proceeding.

(2) “Oath” includes affirmation or any other form of attestation required or authorized by law by which a person acknowledges that he or she is bound in conscience or law to testify truthfully in an official proceeding or other official matter.

(3) “Material matter” means any subject, regardless of its admissibility under the rules of evidence, which could affect the course or outcome of the proceeding. Whether a matter is material in a given factual situation is a question of law.

History.—s. 53, ch. 74-383; s. 316, ch. 96-410; s. 1823, ch. 97-102; s. 98, ch. 2004-11.



837.012 - Perjury when not in an official proceeding.

837.012 Perjury when not in an official proceeding.—

(1) Whoever makes a false statement, which he or she does not believe to be true, under oath, not in an official proceeding, in regard to any material matter shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Knowledge of the materiality of the statement is not an element of this crime, and the defendant’s mistaken belief that his or her statement was not material is not a defense.

History.—s. 2, ch. 1637, 1868; RS 2560; GS 3472; RGS 5341; CGL 7474; s. 997, ch. 71-136; s. 54, ch. 74-383; s. 32, ch. 75-298; s. 205, ch. 91-224; s. 1310, ch. 97-102.

Note.—Former s. 837.01.



837.02 - Perjury in official proceedings.

837.02 Perjury in official proceedings.—

(1) Except as provided in subsection (2), whoever makes a false statement, which he or she does not believe to be true, under oath in an official proceeding in regard to any material matter, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Whoever makes a false statement, which he or she does not believe to be true, under oath in an official proceeding that relates to the prosecution of a capital felony, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Knowledge of the materiality of the statement is not an element of the crime of perjury under subsection (1) or subsection (2), and the defendant’s mistaken belief that the statement was not material is not a defense.

History.—s. 1, sub-ch. 6, ch. 1637, 1868; RS 2561; GS 3473; RGS 5343; CGL 7477; s. 998, ch. 71-136; s. 55, ch. 74-383; s. 33, ch. 75-298; s. 3, ch. 97-90; s. 1311, ch. 97-102.



837.021 - Perjury by contradictory statements.

837.021 Perjury by contradictory statements.—

(1) Except as provided in subsection (2), whoever, in one or more official proceedings, willfully makes two or more material statements under oath which contradict each other, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Whoever, in one or more official proceedings that relate to the prosecution of a capital felony, willfully makes two or more material statements under oath which contradict each other, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) In any prosecution for perjury under this section:

(a) The prosecution may proceed in a single count by setting forth the willful making of contradictory statements under oath and alleging in the alternative that one or more of them are false.

(b) The question of whether a statement was material is a question of law to be determined by the court.

(c) It is not necessary to prove which, if any, of the contradictory statements is not true.

(d) It is a defense that the accused believed each statement to be true at the time the statement was made.

(4) A person may not be prosecuted under this section for making contradictory statements in separate proceedings if the contradictory statement made in the most recent proceeding was made under a grant of immunity under s. 914.04; but such person may be prosecuted under s. 837.02 for any false statement made in that most recent proceeding, and the contradictory statements may be received against him or her upon any criminal investigation or proceeding for such perjury.

History.—s. 1, ch. 72-314; s. 56, ch. 74-383; s. 34, ch. 75-298; s. 2, ch. 85-41; s. 4, ch. 97-90; s. 1312, ch. 97-102.



837.05 - False reports to law enforcement authorities.

837.05 False reports to law enforcement authorities.—

(1)(a) Except as provided in paragraph (b) or subsection (2), a person who knowingly gives false information to a law enforcement officer concerning the alleged commission of any crime, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A person who commits a violation of paragraph (a) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if the person has previously been convicted of a violation of paragraph (a) and subparagraph 1. or subparagraph 2. applies:

1. The information the person gave to the law enforcement officer was communicated orally and the officer’s account of that information is corroborated by:

a. An audio recording or audio recording in a video of that information;

b. A written or recorded statement made by the person who gave that information; or

c. Another person who was present when that person gave that information to the officer and heard that information.

2. The information the person gave to the law enforcement officer was communicated in writing.

(2) A person who knowingly gives false information to a law enforcement officer concerning the alleged commission of a capital felony, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 57, ch. 74-383; s. 34, ch. 75-298; s. 206, ch. 91-224; s. 5, ch. 97-90; s. 1, ch. 2013-117.



837.055 - False information to law enforcement during investigation.

837.055 False information to law enforcement during investigation.—

(1) Whoever knowingly and willfully gives false information to a law enforcement officer who is conducting a missing person investigation or a felony criminal investigation with the intent to mislead the officer or impede the investigation commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Whoever knowingly and willfully gives false information to a law enforcement officer who is conducting a missing person investigation involving a child 16 years of age or younger with the intent to mislead the officer or impede the investigation, and the child who is the subject of the investigation suffers great bodily harm, permanent disability, permanent disfigurement, or death, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 2006-142; s. 1, ch. 2012-53.



837.06 - False official statements.

837.06 False official statements.—Whoever knowingly makes a false statement in writing with the intent to mislead a public servant in the performance of his or her official duty shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 58, ch. 74-383; s. 34, ch. 75-298; s. 207, ch. 91-224; s. 1313, ch. 97-102.



837.07 - Recantation as a defense.

837.07 Recantation as a defense.—Recantation shall be a defense to any prosecution for perjury or false statement only if the person making the false statement admits such statement to be false in the same continuous proceeding or matter, and:

(1) The false statement has not substantially affected the proceeding; or

(2) Such admission is made before it has become manifest that such false statement has been or will be exposed.

History.—s. 1, ch. 90-126.






Chapter 838 - BRIBERY; MISUSE OF PUBLIC OFFICE

838.014 - Definitions.

838.014 Definitions.—As used in this chapter, the term:

(1) “Benefit” means gain or advantage, or anything regarded by the person to be benefited as a gain or advantage, including the doing of an act beneficial to any person in whose welfare he or she is interested, including any commission, gift, gratuity, property, commercial interest, or any other thing of economic value not authorized by law.

(2) “Bid” includes a response to an “invitation to bid,” “invitation to negotiate,” “request for a quote,” or “request for proposals” as those terms are defined in s. 287.012.

(3) “Commodity” means any goods, merchandise, wares, produce, chose in action, land, article of commerce, or other tangible or intangible property, real, personal, or mixed, for use, consumption, production, enjoyment, or resale.

(4) “Governmental entity” means an agency or entity of the state, a county, municipality, or special district or any other public entity created or authorized by law.

(5) “Harm” means pecuniary or other loss, disadvantage, or injury to the person affected.

(6) “Public contractor” means, for purposes of ss. 838.022 and 838.22 only:

(a) Any person, as defined in s. 1.01(3), who has entered into a contract with a governmental entity; or

(b) Any officer or employee of a person, as defined in s. 1.01(3), who has entered into a contract with a governmental entity.

(7) “Public servant” means:

(a) Any officer or employee of a governmental entity, including any executive, legislative, or judicial branch officer or employee;

(b) Any person, except a witness, who acts as a general or special magistrate, receiver, auditor, arbitrator, umpire, referee, consultant, or hearing officer while performing a governmental function; or

(c) A candidate for election or appointment to any of the officer positions listed in this subsection, or an individual who has been elected to, but has yet to officially assume the responsibilities of, public office.

(8) “Service” means any kind of activity performed in whole or in part for economic benefit.

History.—s. 59, ch. 74-383; s. 317, ch. 96-410; s. 1824, ch. 97-102; s. 2, ch. 2003-158; s. 99, ch. 2004-11; s. 1, ch. 2016-151.



838.015 - Bribery.

838.015 Bribery.—

(1) “Bribery” means to knowingly and intentionally give, offer, or promise to any public servant, or, if a public servant, to knowingly and intentionally request, solicit, accept, or agree to accept for himself or herself or another, any pecuniary or other benefit not authorized by law with an intent or purpose to influence the performance of any act or omission which the person believes to be, or the public servant represents as being, within the official discretion of a public servant, in violation of a public duty, or in performance of a public duty.

(2) Prosecution under this section shall not require any allegation or proof that the public servant ultimately sought to be unlawfully influenced was qualified to act in the desired way, that the public servant had assumed office, that the matter was properly pending before him or her or might by law properly be brought before him or her, that the public servant possessed jurisdiction over the matter, or that his or her official action was necessary to achieve the person’s purpose.

(3) Any person who commits bribery commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 60, ch. 74-383; s. 35, ch. 75-298; s. 44, ch. 91-110; s. 1314, ch. 97-102; s. 3, ch. 2003-158; s. 2, ch. 2016-151.



838.016 - Unlawful compensation or reward for official behavior.

838.016 Unlawful compensation or reward for official behavior.—

(1) It is unlawful for any person to knowingly and intentionally give, offer, or promise to any public servant, or, if a public servant, to knowingly and intentionally request, solicit, accept, or agree to accept, any pecuniary or other benefit not authorized by law, for the past, present, or future performance, nonperformance, or violation of any act or omission which the person believes to have been, or the public servant represents as having been, either within the official discretion of the public servant, in violation of a public duty, or in performance of a public duty. This section does not preclude a public servant from accepting rewards for services performed in apprehending any criminal.

(2) It is unlawful for any person to knowingly and intentionally give, offer, or promise to any public servant, or, if a public servant, to knowingly and intentionally request, solicit, accept, or agree to accept, any pecuniary or other benefit not authorized by law for the past, present, or future exertion of any influence upon or with any other public servant regarding any act or omission which the person believes to have been, or which is represented to him or her as having been, either within the official discretion of the other public servant, in violation of a public duty, or in performance of a public duty.

(3) Prosecution under this section shall not require that the exercise of influence or official discretion, or violation of a public duty or performance of a public duty, for which a pecuniary or other benefit was given, offered, promised, requested, or solicited was accomplished or was within the influence, official discretion, or public duty of the public servant whose action or omission was sought to be rewarded or compensated.

(4) Whoever violates the provisions of this section commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 60, ch. 74-383; s. 36, ch. 75-298; s. 1315, ch. 97-102; s. 4, ch. 2003-158; s. 3, ch. 2016-151.



838.021 - Corruption by threat against public servant.

838.021 Corruption by threat against public servant.—

(1) It is unlawful to harm or threaten to harm any public servant, his or her immediate family, or any other person with whose welfare the public servant is interested with the intent to:

(a)  Influence the performance of any act or omission that the person believes to be, or that the public servant represents as being, within the official discretion of the public servant, in violation of a public duty, or in performance of a public duty.

(b)  Cause or induce the public servant to use or exert, or procure the use or exertion of, any influence upon or with any other public servant regarding any act or omission that the person believes to be, or that the public servant represents as being, within the official discretion of the public servant, in violation of a public duty, or in performance of a public duty.

(2) Prosecution under this section shall not require any allegation or proof that the public servant ultimately sought to be unlawfully influenced was qualified to act in the desired way, that the public servant had assumed office, that the matter was properly pending before him or her or might by law properly be brought before him or her, that the public servant possessed jurisdiction over the matter, or that his or her official action was necessary to achieve the person’s purpose.

(3)(a) Whoever unlawfully harms any public servant or any other person with whose welfare the public servant is interested shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Whoever threatens unlawful harm to any public servant or to any other person with whose welfare the public servant is interested shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 61, ch. 74-383; s. 37, ch. 75-298; s. 1316, ch. 97-102; s. 13, ch. 2010-117.



838.022 - Official misconduct.

838.022 Official misconduct.—

(1) It is unlawful for a public servant or public contractor, to knowingly and intentionally obtain a benefit for any person or to cause unlawful harm to another, by:

(a) Falsifying, or causing another person to falsify, any official record or official document;

(b) Concealing, covering up, destroying, mutilating, or altering any official record or official document, except as authorized by law or contract, or causing another person to perform such an act; or

(c) Obstructing, delaying, or preventing the communication of information relating to the commission of a felony that directly involves or affects the government entity served by the public servant or public contractor.

(2) For the purposes of this section:

(a) The term “public servant” does not include a candidate who does not otherwise qualify as a public servant.

(b) An official record or official document includes only public records.

(3) Any person who violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 5, ch. 2003-158; s. 4, ch. 2016-151.



838.12 - Bribery in athletic contests.

838.12 Bribery in athletic contests.—

(1) Whoever gives, promises, offers or conspires to give, promise or offer, to anyone who participates or expects to participate in any professional or amateur game, contest, match, race or sport; or to any umpire, referee, judge or other official of such game, contest, match, race or sport; or to any owner, manager, coach or trainer of, or to any relative of, or to any person having any direct, indirect, remote or possible connection with, any team, individual, participant or prospective participant in any such professional or amateur game, contest, match, race or sport, or the officials aforesaid, any bribe, money, goods, present, reward or any valuable thing whatsoever, or any promise, contract or agreement whatsoever, with intent to influence him or her or them to lose or cause to be lost any game, contest, match, race or sport, or to limit his or her or their or any person’s or any team’s margin of victory in any game, contest, match, race, or sport, or to fix or throw any game, contest, match, race or sport, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any participant or prospective participant in any professional or amateur game, contest, match, race or sport; or any umpire, referee, judge or other official of such game, contest, match, race or sport; or any owner, manager, coach or trainer of, or any relative of, or any person having any direct, indirect, remote or possible connection with, any team, individual, participant or prospective participant in any such professional or amateur game, contest, match, race or sport, or the officials aforesaid; who in any way solicits, receives or accepts, or agrees to receive or accept, or who conspires to receive or accept, any bribe, money, goods, present, reward or any valuable thing whatsoever, or any promise, contract or agreement whatsoever, with intent to lose or cause to be lost any game, contest, match, race or sport, or to limit his, her, their or any person’s or any team’s margin of victory in any game, contest, match, race or sport, or to fix or throw any game, contest, match, race or sport, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 2, ch. 28024, 1953; s. 1010, ch. 71-136; s. 1317, ch. 97-102.



838.15 - Commercial bribe receiving.

838.15 Commercial bribe receiving.—

(1) A person commits the crime of commercial bribe receiving if the person solicits, accepts, or agrees to accept a benefit with intent to violate a statutory or common-law duty to which that person is subject as:

(a) An agent or employee of another;

(b) A trustee, guardian, or other fiduciary;

(c) A lawyer, physician, accountant, appraiser, or other professional adviser;

(d) An officer, director, partner, manager, or other participant in the direction of the affairs of an organization; or

(e) An arbitrator or other purportedly disinterested adjudicator or referee.

(2) Commercial bribe receiving is a third degree felony, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 90-301.



838.16 - Commercial bribery.

838.16 Commercial bribery.—

(1) A person commits the crime of commercial bribery if, knowing that another is subject to a duty described in s. 838.15(1) and with intent to influence the other person to violate that duty, the person confers, offers to confer, or agrees to confer a benefit on the other.

(2) Commercial bribery is a third degree felony, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 90-301.



838.21 - Disclosure or use of confidential criminal justice information.

838.21 Disclosure or use of confidential criminal justice information.—It is unlawful for a public servant, with intent to obstruct, impede, or prevent a criminal investigation or a criminal prosecution, to disclose active criminal investigative or intelligence information as defined in chapter 119 or to disclose or use information regarding either the efforts to secure or the issuance of a warrant, subpoena, or other court process or court order relating to a criminal investigation or criminal prosecution when such information is not available to the general public and is gained by reason of the public servant’s official position. Any person who violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 5, ch. 2003-158.



838.22 - Bid tampering.

838.22 Bid tampering.—

(1) It is unlawful for a public servant or a public contractor who has contracted with a governmental entity to assist in a competitive procurement to knowingly and intentionally influence or attempt to influence the competitive solicitation undertaken by any governmental entity for the procurement of commodities or services, by:

(a) Disclosing, except as authorized by law, material information concerning a vendor’s response, any evaluation results, or other aspects of the competitive solicitation when such information is not publicly disclosed.

(b) Altering or amending a submitted response, documents or other materials supporting a submitted response, or any evaluation results relating to the competitive solicitation for the purpose of intentionally providing a competitive advantage to any person who submits a response.

(2) It is unlawful for a public servant or a public contractor who has contracted with a governmental entity to assist in a competitive procurement to knowingly and intentionally obtain a benefit for any person or to cause unlawful harm to another by circumventing a competitive solicitation process required by law or rule through the use of a sole-source contract for commodities or services.

(3) It is unlawful for any person to knowingly agree, conspire, combine, or confederate, directly or indirectly, with a public servant or a public contractor who has contracted with a governmental entity to assist in a competitive procurement to violate subsection (1) or subsection (2).

(4) It is unlawful for any person to knowingly enter into a contract for commodities or services which was secured by a public servant or a public contractor who has contracted with a governmental entity to assist in a competitive procurement acting in violation of subsection (1) or subsection (2).

(5) Any person who violates this section commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 5, ch. 2003-158; s. 5, ch. 2016-151.



838.23 - Restitution and community service.

838.23 Restitution and community service.—A person who is convicted of any offense in this chapter shall be ordered by the sentencing judge to make restitution to the victim of the offense if, after conducting a hearing, the judge finds that the victim suffered an actual financial loss caused directly or indirectly by the person’s offense or an actual financial loss related to the person’s criminal episode. A person who is convicted of any offense in this chapter shall also be ordered to perform 250 hours of community service work. Restitution and community service work shall be in addition to any fine or sentence that may be imposed and may not be in lieu thereof.

History.—s. 2, ch. 2015-132.






Chapter 839 - OFFENSES BY PUBLIC OFFICERS AND EMPLOYEES

839.04 - County officers not to speculate in county warrants or certificates.

839.04 County officers not to speculate in county warrants or certificates.—Any county court judge, clerk of the circuit court, sheriff, tax collector, property appraiser or their deputies, county commissioner, school board members, superintendent of schools, or any other county officer who buys up at a discount, or in any manner, directly or indirectly, speculates in jurors’ or witnesses’ certificates or in any warrants drawn upon the county treasurer for the payment of money out of any public fund of this state or of any county, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and shall be removed from office.

History.—ss. 1, 2, ch. 3419, 1883; RS 2558; GS 3465; RGS 5334; CGL 7467; s. 1, ch. 69-300; s. 1014, ch. 71-136; s. 32, ch. 73-334; s. 1, ch. 77-102.



839.05 - Municipal officers not to speculate in municipal scrip.

839.05 Municipal officers not to speculate in municipal scrip.—Any mayor, marshal, treasurer, clerk, tax collector or other officer of any incorporated city or town, or any deputy of such officer, who buys up at a discount, or in any manner, directly or indirectly, speculates in any scrip or other evidence of indebtedness issued by the municipal corporation of which she or he is an officer, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and shall be removed from office.

History.—ss. 1, 2, ch. 3464, 1883; RS 2559; GS 3466; RGS 5335; CGL 7468; s. 1015, ch. 71-136; s. 242, ch. 77-104; s. 1318, ch. 97-102.



839.06 - Collectors not to deal in warrants, etc.; removal.

839.06 Collectors not to deal in warrants, etc.; removal.—No tax collector of any county shall, either directly or indirectly, purchase or receive in exchange any Chief Financial Officer’s or the former Comptroller’s warrants, county orders, jurors’ certificates or school district orders for a less amount than expressed on the face of such orders or demand, and any such person so offending shall, for each offense, be deemed guilty of a misdemeanor of the first degree, punishable as provided in s. 775.083, and be removed from office.

History.—ch. 4010, 1891; s. 40, ch. 4322, 1895; GS 3467; s. 39, ch. 5596, 1907; RGS 5336; CGL 7469; s. 1016, ch. 71-136; s. 1912, ch. 2003-261.



839.11 - Extortion by officers of the state.

839.11 Extortion by officers of the state.—Any officer of this state who willfully charges, receives, or collects any greater fees or services than the officer is entitled to charge, receive, or collect by law is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—RS 2569; GS 3481; RGS 5354; CGL 7489; s. 1021, ch. 71-136; s. 1, ch. 79-132; s. 9, ch. 79-163; s. 1322, ch. 97-102.



839.12 - Officer failing to keep record of costs.

839.12 Officer failing to keep record of costs.—If any clerk of a court, sheriff, or county court judge neglects or refuses to keep a record book of the costs which she or he charges, she or he shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083. Such record book shall be prima facie evidence in the courts of the amounts charged therein, in all cases in which any such officer is prosecuted for charging more costs than are allowed by law.

History.—ss. 3, 4, ch. 3252, 1881; RS 2570; GS 3482; RGS 5355; CGL 7490; s. 1022, ch. 71-136; s. 32, ch. 73-334; s. 1323, ch. 97-102.



839.13 - Falsifying records.

839.13 Falsifying records.—

(1) Except as provided in subsection (2), if any judge, justice, mayor, alderman, clerk, sheriff, coroner, or other public officer, or employee or agent of or contractor with a public agency, or any person whatsoever, shall steal, embezzle, alter, corruptly withdraw, falsify or avoid any record, process, charter, gift, grant, conveyance, or contract, or any paper filed in any judicial proceeding in any court of this state, or shall knowingly and willfully take off, discharge or conceal any issue, forfeited recognizance, or other forfeiture, or other paper above mentioned, or shall forge, deface, or falsify any document or instrument recorded, or filed in any court, or any registry, acknowledgment, or certificate, or shall fraudulently alter, deface, or falsify any minutes, documents, books, or any proceedings whatever of or belonging to any public office within this state; or if any person shall cause or procure any of the offenses aforesaid to be committed, or be in anywise concerned therein, the person so offending shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2)(a) Any person who knowingly falsifies, alters, destroys, defaces, overwrites, removes, or discards an official record relating to an individual in the care and custody of a state agency, which act has the potential to detrimentally affect the health, safety, or welfare of that individual, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. For the purposes of this paragraph, the term “care and custody” includes, but is not limited to, a child abuse protective investigation, protective supervision, foster care and related services, or a protective investigation or protective supervision of a vulnerable adult, as defined in chapter 39, chapter 409, or chapter 415.

(b) Any person who commits a violation of paragraph (a) which contributes to great bodily harm to or the death of an individual in the care and custody of a state agency commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. For the purposes of this paragraph, the term “care and custody” includes, but is not limited to, a child abuse protective investigation, protective supervision, foster care and related services, or a protective investigation or protective supervision of a vulnerable adult, as defined in chapter 39, chapter 409, or chapter 415.

(c) Any person who knowingly falsifies, alters, destroys, defaces, overwrites, removes, or discards records of the Department of Children and Families or its contract provider with the intent to conceal a fact material to a child abuse protective investigation, protective supervision, foster care and related services, or a protective investigation or protective supervision of a vulnerable adult, as defined in chapter 39, chapter 409, or chapter 415, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Nothing in this paragraph prohibits prosecution for a violation of paragraph (a) or paragraph (b) involving records described in this paragraph.

(d) This section does not prohibit the disposing or archiving of records as otherwise provided by law. In addition, this section does not prohibit any person from correcting or updating records.

(3) In any prosecution under this section, it shall not be necessary to prove the ownership or value of any paper or instrument involved.

History.—s. 19, Feb. 10, 1832; RS 2571; GS 3483; RGS 5357; CGL 7492; s. 1023, ch. 71-136; s. 1, ch. 2002-386; s. 2, ch. 2007-174; s. 303, ch. 2014-19.



839.14 - Officer withholding records from successor.

839.14 Officer withholding records from successor.—If any officer, after the expiration of the time for which she or he may have been appointed or elected, or in case of death, her or his executors and administrators, or the person in possession thereof, shall willfully and unlawfully withhold or detain from her or his successors the records, papers, documents, or other writings appertaining and belonging to her or his office, or mutilate, destroy, take away, or otherwise prevent the complete possession by her or his successors of said records, documents, papers, or other writings, she or he shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 21, Feb. 10, 1832; RS 2572; GS 3485; RGS 5360; CGL 7495; s. 1024, ch. 71-136; s. 1324, ch. 97-102.



839.15 - Judicial officer withholding records.

839.15 Judicial officer withholding records.—Any justice of the Supreme Court or judge of the circuit court who, upon resignation or on being impeached, fails to file all papers and records in her or his possession belonging to her or his court with the proper clerk shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 3007, 1877; RS 2573; GS 3486; RGS 5361; CGL 7496; s. 1025, ch. 71-136; s. 32, ch. 73-334; s. 1325, ch. 97-102.



839.16 - Fraud of clerk in drawing jury.

839.16 Fraud of clerk in drawing jury.—If the clerk of any court shall be guilty of any fraud, either by practicing on a jury box previous to a draft, or in drawing a juror, or in returning into the box any juror which had been lawfully drawn out and drawing or substituting another in her or his stead, or in any other way in the drawing of jurors, the clerk shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 30, ch. 1628, 1868; RS 2575; GS 3491; RGS 5371; CGL 7505; s. 1026, ch. 71-136; s. 1326, ch. 97-102.



839.17 - Misappropriation of moneys by commissioners to make sales.

839.17 Misappropriation of moneys by commissioners to make sales.—Any commissioner or general or special magistrate, having received the purchase money or the securities resulting from any of the sales authorized by law, who shall fail to deliver such moneys and securities, or either of them, to the executor or administrator, or the person entitled to receive the same, upon the order of the court, unless she or he is rendered unable to do so by some cause not attributable to her or his own default or neglect, shall be fined in a sum equal to the amount received from the purchaser, and commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 30, ch. 1628, 1868; RS 2576; GS 3492; RGS 5372; CGL 7506; s. 1027, ch. 71-136; s. 1327, ch. 97-102; s. 100, ch. 2004-11.



839.18 - Penalty for officer assuming to act before qualification.

839.18 Penalty for officer assuming to act before qualification.—Whoever being elected, or appointed, to any office assumes to perform any of the duties thereof before qualification, according to law, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—RS 2737; GS 3732; RGS 5757; CGL 7987; s. 1028, ch. 71-136.



839.19 - Failure to execute process generally.

839.19 Failure to execute process generally.—Any sheriff or other officer authorized to execute process, who willfully or corruptly refuses or neglects to execute and return, according to law, any process delivered to him or her, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—RS 2577; GS 3497; RGS 5382; CGL 7421; s. 1029, ch. 71-136; s. 1328, ch. 97-102.



839.20 - Refusal to execute criminal process.

839.20 Refusal to execute criminal process.—If any officer authorized to serve process, willfully and corruptly refuses to execute any lawful process to him or her directed and requiring him or her to apprehend and confine any person convicted or charged with an offense, or willfully and corruptly omits or delays to execute such process, whereby such person escapes and goes at large, the officer shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 15, ch. 1637, 1868; RS 2578; GS 3498; RGS 5383; CGL 7522; s. 1030, ch. 71-136; s. 1329, ch. 97-102.



839.21 - Refusal to receive prisoner.

839.21 Refusal to receive prisoner.—Any jailer or other officer, who willfully refuses to receive into the jail or into her or his custody a prisoner lawfully directed to be committed thereto on a criminal charge or conviction, or any lawful process whatever, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 14, ch. 1637, 1868; RS 2579; GS 3499; RGS 5384; CGL 7523; s. 1031, ch. 71-136; s. 1330, ch. 97-102.



839.23 - Officer taking insufficient bail.

839.23 Officer taking insufficient bail.—An official who takes bail which the official knows is not sufficient, accepts a surety she or he knows does not have the qualifications required by law, or accepts as a surety a professional bond agent who is not registered with the clerk of the circuit court and qualified to act as surety shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. An official convicted of violating this section may be removed from office by the Governor.

History.—s. 78, ch. 19554, 1939; CGL 1940 Supp. 8663(78); s. 175, ch. 70-339; s. 1032, ch. 71-136; s. 1331, ch. 97-102.

Note.—Former s. 903.35.



839.24 - Penalty for failure to perform duty required of officer.

839.24 Penalty for failure to perform duty required of officer.—A sheriff, county court judge, prosecuting officer, court reporter, stenographer, interpreter, or other officer required to perform any duty under the criminal procedure law who willfully fails to perform his or her duty shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 317, ch. 19554, 1939; CGL 1940 Supp. 8663(330); s. 176, ch. 70-339; s. 1033, ch. 71-136; s. 32, ch. 73-334; s. 1, ch. 77-119; s. 1332, ch. 97-102.

Note.—Former s. 925.01.



839.26 - Misuse of confidential information.

839.26 Misuse of confidential information.—Any public servant who, in contemplation of official action by herself or himself or by a governmental unit with which the public servant is associated, or in reliance on information to which she or he has access in her or his official capacity and which has not been made public, commits any of the following acts:

(1) Acquisition of a pecuniary interest in any property, transaction, or enterprise or gaining of any pecuniary or other benefit which may be affected by such information or official action;

(2) Speculation or wagering on the basis of such information or action; or

(3) Aiding another to do any of the foregoing,

shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 63, ch. 74-383; s. 39, ch. 75-298; s. 208, ch. 91-224; s. 1334, ch. 97-102.

Note.—Former s. 838.041.



839.27 - Restitution and community service.

839.27 Restitution and community service.—A person who is convicted of any offense in this chapter shall be ordered by the sentencing judge to make restitution to the victim of the offense if, after conducting a hearing, the judge finds that the victim suffered an actual financial loss caused directly or indirectly by the person’s offense or an actual financial loss related to the person’s criminal episode. A person who is convicted of any offense in this chapter shall also be ordered to perform 250 hours of community service work. Restitution and community service work shall be in addition to any fine or sentence that may be imposed and may not be in lieu thereof.

History.—s. 3, ch. 2015-132.






Chapter 843 - OBSTRUCTING JUSTICE

843.01 - Resisting officer with violence to his or her person.

843.01 Resisting officer with violence to his or her person.—Whoever knowingly and willfully resists, obstructs, or opposes any officer as defined in s. 943.10(1), (2), (3), (6), (7), (8), or (9); member of the Florida Commission on Offender Review or any administrative aide or supervisor employed by the commission; parole and probation supervisor; county probation officer; personnel or representative of the Department of Law Enforcement; or other person legally authorized to execute process in the execution of legal process or in the lawful execution of any legal duty, by offering or doing violence to the person of such officer or legally authorized person, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 3276, 1881; RS 2580; GS 3500; RGS 5385; CGL 7524; s. 1, ch. 28118, 1953; s. 1, ch. 61-66; s. 1, ch. 63-234; s. 1, ch. 63-433; ss. 1, chs. 65-198, 65-226; s. 3, ch. 67-2207; ss. 20, 25, 33, 35, ch. 69-106; s. 1034, ch. 71-136; s. 32, ch. 73-334; s. 1, ch. 77-174; s. 1, ch. 78-116; s. 20, ch. 79-3; s. 26, ch. 79-8; s. 1, ch. 79-149; s. 5, ch. 85-87; s. 40, ch. 88-122; s. 1, ch. 88-373; s. 50, ch. 88-381; s. 43, ch. 89-526; s. 18, ch. 2014-191.



843.02 - Resisting officer without violence to his or her person.

843.02 Resisting officer without violence to his or her person.—Whoever shall resist, obstruct, or oppose any officer as defined in s. 943.10(1), (2), (3), (6), (7), (8), or (9); member of the Florida Commission on Offender Review or any administrative aide or supervisor employed by the commission; county probation officer; parole and probation supervisor; personnel or representative of the Department of Law Enforcement; or other person legally authorized to execute process in the execution of legal process or in the lawful execution of any legal duty, without offering or doing violence to the person of the officer, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 3276, 1881; RS 2581; GS 3501; RGS 5386; CGL 7525; s. 1, ch. 63-433; s. 1, ch. 65-226; s. 3, ch. 67-2207; ss. 20, 33, 35, ch. 69-106; s. 1035, ch. 71-136; s. 1, ch. 77-174; s. 2, ch. 78-116; s. 21, ch. 79-3; s. 27, ch. 79-8; s. 6, ch. 85-87; s. 41, ch. 88-122; s. 2, ch. 88-373; s. 51, ch. 88-381; s. 43, ch. 89-526; s. 209, ch. 91-224; s. 19, ch. 2014-191.



843.021 - Unlawful possession of a concealed handcuff key.

843.021 Unlawful possession of a concealed handcuff key.—

(1) As used in this section, the term:

(a) “In custody” means any time while a person has been placed in handcuffs by a law enforcement officer, regardless of whether such person is under formal arrest.

(b) “Handcuff key” means any key, tool, device, implement, or other thing used, designed, or intended to aid in unlocking or removing handcuffs.

(c) “Concealed handcuff key” means any handcuff key carried by a person in a manner that indicates an intent to prevent discovery of the key by a law enforcement officer, including, but not limited to, a handcuff key carried:

1. In a pocket of a piece of clothing of a person, and unconnected to any key ring;

2. On a necklace of a person;

3. On the body part of a person or on any item of clothing of such person, when the handcuff key is secured on the body part or item of clothing by use of tape, glue, line, or other material;

4. In or within any compartment, seam, fold, or other encasement within any item of clothing, belt, shoe, or jewelry of a person;

5. In or within any sock, hose, shoe, belt, undergarment, glove, hat, or similar item of clothing or accessory of a person;

6. By a person and disguised as jewelry or other object; or

7. In or within any body cavity of a person.

(2) Any person who possesses a concealed handcuff key commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) It is a defense to a charge of violating this section that, immediately upon being placed in custody, the person in custody actually and effectively disclosed to the law enforcement officer that he or she was in possession of a concealed handcuff key.

(4)(a) It is a defense to a charge of violating this section that the person in custody and in possession of a concealed handcuff key is:

1. A federal, state, or local law enforcement officer, including a reserve or auxiliary officer, a licensed security officer, or a private investigator as defined in s. 493.6101; or

2. A professional bail bond agent, temporary bail bond agent, runner, or limited surety agent as defined in s. 648.25.

(b) However, the defense is not available to any officer, investigator, agent, or runner listed in this subsection if the officer, investigator, agent, or runner, immediately upon being placed in custody, fails to actually and effectively disclose possession of the concealed handcuff key.

History.—s. 1, ch. 2000-230.



843.025 - Depriving officer of means of protection or communication.

843.025 Depriving officer of means of protection or communication.—It is unlawful for any person to deprive a law enforcement officer as defined in s. 943.10(1), a correctional officer as defined in s. 943.10(2), or a correctional probation officer as defined in s. 943.10(3) of her or his weapon or radio or to otherwise deprive the officer of the means to defend herself or himself or summon assistance. Any person who violates this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 84-187; s. 2, ch. 92-52; s. 1335, ch. 97-102.



843.03 - Obstruction by disguised person.

843.03 Obstruction by disguised person.—Whoever in any manner disguises himself or herself with intent to obstruct the due execution of the law, or with the intent to intimidate, hinder, or interrupt any officer, beverage enforcement agent, or other person in the legal performance of his or her duty or the exercise of his or her rights under the constitution or laws of this state, whether such intent is effected or not, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 19, ch. 1637, 1868; RS 2582; GS 3502; RGS 5387; CGL 7526; s. 1, ch. 63-433; s. 1036, ch. 71-136; s. 1336, ch. 97-102.



843.04 - Refusing to assist prison officers in arresting escaped convicts.

843.04 Refusing to assist prison officers in arresting escaped convicts.—

(1) All prison officers and correctional officers shall immediately arrest any convict, held under the provisions of law, who may have escaped. Any such officer or guard may call upon the sheriff or other officer of the state, or of any county or municipal corporation, or any citizen, to make search and arrest such convict.

(2) Any officer or citizen refusing to assist shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 17, ch. 6530, 1917; RGS 5389; CGL 7528; s. 1037, ch. 71-136; s. 8, ch. 95-283.



843.05 - Resisting timber agent.

843.05 Resisting timber agent.—Whoever obstructs, resists, or opposes a timber agent in the discharge of her or his duties, or attempts so to do, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 5, ch. 3020, 1877; RS 2584; GS 3504; RGS 5390; CGL 7529; s. 1038, ch. 71-136; s. 1337, ch. 97-102.



843.06 - Neglect or refusal to aid peace officers.

843.06 Neglect or refusal to aid peace officers.—Whoever, being required in the name of the state by any officer of the Florida Highway Patrol, police officer, beverage enforcement agent, or watchman, neglects or refuses to assist him or her in the execution of his or her office in a criminal case, or in the preservation of the peace, or the apprehending or securing of any person for a breach of the peace, or in case of the rescue or escape of a person arrested upon civil process, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 16, ch. 1637, 1868; RS 2585; GS 3505; RGS 5391; CGL 7530; s. 2, ch. 28118, 1953; s. 1, ch. 63-433; s. 1039, ch. 71-136; s. 32, ch. 73-334; s. 1338, ch. 97-102.



843.08 - False personation.

843.08 False personation.—A person who falsely assumes or pretends to be a firefighter, sheriff, officer of the Florida Highway Patrol, officer of the Fish and Wildlife Conservation Commission, fire or arson investigator of the Department of Financial Services, officer of the Department of Financial Services, officer of the Department of Corrections, correctional probation officer, deputy sheriff, state attorney or assistant state attorney, statewide prosecutor or assistant statewide prosecutor, state attorney investigator, coroner, police officer, lottery special agent or lottery investigator, beverage enforcement agent, or watchman, or any member of the Florida Commission on Offender Review and any administrative aide or supervisor employed by the commission, or any personnel or representative of the Department of Law Enforcement, or a federal law enforcement officer as defined in s. 901.1505, and takes upon himself or herself to act as such, or to require any other person to aid or assist him or her in a matter pertaining to the duty of any such officer, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. However, a person who falsely personates any such officer during the course of the commission of a felony commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the commission of the felony results in the death or personal injury of another human being, the person commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The term “watchman” means a security officer licensed under chapter 493.

History.—s. 18, ch. 1637, 1868; RS 2587; GS 3507; RGS 5395; CGL 7535; s. 3, ch. 28118, 1953; s. 1, ch. 63-433; ss. 1, chs. 65-148, 65-199; s. 3, ch. 67-2207; ss. 20, 25, 33, 35, ch. 69-106; s. 1041, ch. 71-136; s. 32, ch. 73-334; s. 1, ch. 77-174; s. 28, ch. 79-8; s. 42, ch. 88-122; s. 1, ch. 88-339; s. 8, ch. 89-208; s. 475, ch. 94-356; s. 65, ch. 95-257; s. 9, ch. 95-283; s. 3, ch. 96-256; s. 232, ch. 99-245; s. 20, ch. 2006-305; s. 2, ch. 2007-112; s. 28, ch. 2012-88; s. 20, ch. 2014-191; s. 1, ch. 2015-29.



843.081 - Prohibited use of certain lights; penalty.

843.081 Prohibited use of certain lights; penalty.—

(1) The Legislature finds and declares that Florida’s citizens are vulnerable to becoming the victims of criminal acts through the illegal use of blue lights by the criminal elements. It is the intent of the Legislature to reduce this vulnerability to injury and loss of life and property by prohibiting the use of certain blue lights by any person other than an authorized law enforcement officer.

(2) It is unlawful for a person to use in or on any nongovernmentally owned vehicle or vessel any flashing or rotating blue light unless such person is a law enforcement officer employed by a federal, state, county, or city law enforcement agency or is a person appointed by the Governor pursuant to chapter 354.

(3) The provisions of this section shall not apply to salespersons, service representatives, or other employees of businesses licensed to sell or repair law enforcement equipment.

(4) For the purposes of this section, the term “flashing or rotating blue light” includes all forms of lights which display a blue light source or which were designed with the intent of displaying a blue light source whether or not such light is actually in use.

(5) Any person who violates any of the provisions of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 91-163; s. 1, ch. 94-103; s. 1339, ch. 97-102.



843.085 - Unlawful use of badges or other indicia of authority.

843.085 Unlawful use of badges or other indicia of authority.—

(1) It is unlawful for any person, unless appointed by the Governor pursuant to chapter 354, authorized by the appropriate agency, or displayed in a closed or mounted case as a collection or exhibit, to wear or display any authorized indicia of authority, including any badge, insignia, emblem, identification card, or uniform, or any colorable imitation thereof, of any federal, state, county, or municipal law enforcement agency, or other criminal justice agency as defined in s. 943.045, with the intent to mislead or cause another person to believe that he or she is a member of that agency or is authorized to display or wear such item, or to wear or display any item that displays in any manner or combination the word or words “police,” “patrolman,” “agent,” “sheriff,” “deputy,” “trooper,” “highway patrol,” “commission officer,” “Wildlife Officer,” “Marine Patrol Officer,” “state attorney,” “public defender,” “marshal,” “constable,” “bailiff,” or “fire department,” with the intent to mislead or cause another person to believe that he or she is a member of that agency or is authorized to wear or display such item.

(2) It is unlawful for a person to own or operate a motor vehicle marked or identified in any manner or combination by the word or words “police,” “patrolman,” “sheriff,” “deputy,” “trooper,” “highway patrol,” “commission officer,” “Wildlife Officer,” “Marine Patrol Officer,” “marshal,” “constable,” “bailiff,” or “fire department,” or by any lettering, marking, or insignia, or colorable imitation thereof, including, but not limited to, stars, badges, or shields, officially used to identify the vehicle as a federal, state, county, or municipal law enforcement vehicle or a vehicle used by a criminal justice agency as defined in s. 943.045, or a vehicle used by a fire department with the intent to mislead or cause another person to believe that such vehicle is an official vehicle of that agency and is authorized to be used by that agency, unless such vehicle is owned or operated by the appropriate agency and its use is authorized by such agency, or the local law enforcement agency or fire department authorizes the use of such vehicle, or the person is appointed by the Governor pursuant to chapter 354.

(3) It is unlawful for a person to sell, transfer, or give away the authorized badge, or colorable imitation thereof, including miniatures, of any criminal justice agency as defined in s. 943.045, or bearing in any manner or combination the word or words “police,” “patrolman,” “sheriff,” “deputy,” “trooper,” “highway patrol,” “commission officer,” “Wildlife Officer,” “Marine Patrol Officer,” “marshal,” “constable,” “agent,” “state attorney,” “public defender,” “bailiff,” or “fire department,” with the intent to mislead or cause another person to believe that he or she is a member of that agency or is authorized to wear or display such item, except for agency purchases or upon the presentation and recordation of both a driver license and other identification showing any transferee to actually be a member of such criminal justice agency or unless the person is appointed by the Governor pursuant to chapter 354. A transferor of an item covered by this subsection is required to maintain for 2 years a written record of such transaction, including records showing compliance with this subsection, and if such transferor is a business, it shall make such records available during normal business hours for inspection by any law enforcement agency having jurisdiction in the area where the business is located.

(4) This section does not prohibit a fraternal, benevolent, or labor organization or association, or their chapters or subsidiaries, from using the following words, in any manner or in any combination, if those words appear in the official name of the organization or association: “police,” “patrolman,” “sheriff,” “deputy,” “trooper,” “highway patrol,” “commission officer,” “Wildlife Officer,” “Marine Patrol Officer,” “marshal,” “constable,” “bailiff,” or “fire department.”

(5) Violation of any provision of this section is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. This section is cumulative to any law now in force in the state.

History.—s. 1, ch. 91-163; s. 2, ch. 94-103; s. 29, ch. 2012-88; s. 2, ch. 2015-29.



843.0855 - Criminal actions under color of law or through use of simulated legal process.

843.0855 Criminal actions under color of law or through use of simulated legal process.—

(1) As used in this section:

(a) The term “legal process” means a document or order issued by a court or filed or recorded with an official court of this state or the United States or with any official governmental entity of this state or the United States for the purpose of exercising jurisdiction or representing a claim against a person or property, or for the purpose of directing a person to appear before a court or tribunal, or to perform or refrain from performing a specified act. “Legal process” includes, but is not limited to, a summons, lien, complaint, warrant, injunction, writ, notice, pleading, subpoena, or order.

(b) The term “person” means an individual, public or private group incorporated or otherwise, legitimate or illegitimate legal tribunal or entity, informal organization, official or unofficial agency or body, or any assemblage of individuals.

(c) The term “public officer or employee” has the same meaning as provided in s. 817.535.

(2) A person who deliberately impersonates or falsely acts as a public officer or employee in connection with or relating to any legal process affecting persons and property, or otherwise takes any action under color of law against persons or property, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. It is the intent of the Legislature that this section applies if a person acts as an officer or employee purporting to supersede or override any legislation or statute of this state, or to supersede or override any action of any court of this state.

(3) A person who simulates legal process, including, but not limited to, actions affecting title to real estate or personal property, indictments, subpoenas, warrants, injunctions, liens, orders, judgments, or any legal documents or proceedings, knowing or having reason to know the contents of any such documents or proceedings or the basis for any action to be fraudulent, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) A person who falsely under color of law attempts in any way to influence, intimidate, harass, retaliate against, or hinder a public officer or employee involving the discharge of his or her official duties by means of, but not limited to, threats of or actual physical abuse or harassment, or through the use of simulated legal process, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5)(a) This section does not make unlawful any act of any law enforcement officer or legal tribunal which is performed under lawful authority.

(b) This section does not prohibit individuals from assembling freely to express opinions or designate group affiliation or association.

(c) This section does not prohibit or in any way limit a person’s lawful and legitimate access to the courts or prevent a person from instituting or responding to legitimate and lawful legal process.

History.—s. 1, ch. 97-203; s. 2, ch. 2013-228.



843.09 - Escape through voluntary action of officer.

843.09 Escape through voluntary action of officer.—If a jailer or other officer voluntarily suffers a prisoner in her or his custody, upon conviction of any criminal charge, to escape, she or he shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 13, ch. 1637, 1868; RS 2588; GS 3509; RGS 5395; CGL 7535; s. 1042, ch. 71-136; s. 1340, ch. 97-102.



843.10 - Escape by negligence of officer.

843.10 Escape by negligence of officer.—If a jailer or other officer, through negligence, suffers a prisoner in her or his custody upon conviction of any criminal charge to escape, she or he shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 14, ch. 1637, 1868; RS 2589; GS 3510; RGS 5396; CGL 7536; s. 1043, ch. 71-136; s. 1341, ch. 97-102.



843.11 - Conveying tools into jail to aid escape; forcible rescue.

843.11 Conveying tools into jail to aid escape; forcible rescue.—Whoever conveys into a jail or other like place of confinement, any disguise, instrument, tool, weapon, or other thing adapted or useful to aid a prisoner in making his or her escape, with intent to facilitate the escape of any prisoner there lawfully committed or detained, or, by any means whatever, aids or assists such prisoner in his or her endeavors to escape therefrom, whether such escape is effected or attempted or not; and whoever forcibly rescues any prisoner held in custody upon any conviction or charge of an offense, shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084; or if the person whose escape or rescue was effected or intended, was charged with an offense not capital nor punishable by imprisonment in the state prison, then a person who assists a prisoner as described in this section shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083; or if the prisoner while his or her escape or rescue is being effected or attempted commits any crime with the weapon, tool, or instrument conveyed to him or her, the person conveying the weapon, tool, or instrument to the prisoner shall be subject to whatever fine, imprisonment, or other punishment the law imposes for the crime committed, as an accessory before the fact.

History.—s. 11, ch. 1637, 1868; RS 2590; GS 3511; RGS 5397; CGL 7537; s. 1, ch. 29895, 1955; s. 1044, ch. 71-136; s. 1342, ch. 97-102.



843.12 - Aiding escape.

843.12 Aiding escape.—Whoever knowingly aids or assists a person in escaping, attempting to escape, or who has escaped, from an officer or person who has or is entitled to the lawful custody of such person, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 12, ch. 1637, 1868; RS 2591; s. 1, ch. 5154, 1903; GS 3512; RGS 5398; CGL 7538; s. 1, ch. 65-221; s. 1045, ch. 71-136.



843.13 - Aiding escape of juvenile inmates of correctional institutions.

843.13 Aiding escape of juvenile inmates of correctional institutions.—Whoever in any manner knowingly aids or assists any inmate of any correctional institution for boys or girls in the state to escape therefrom, or who knowingly, or having good reason to believe that any person is an inmate of such schools and is escaping or attempting to escape therefrom, aids or assists such inmate to make his or her escape or to avoid detention or recapture, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 9138, 1923; CGL 7539; s. 1, ch. 63-128; s. 1046, ch. 71-136; s. 1343, ch. 97-102.



843.14 - Compounding felony.

843.14 Compounding felony.—Whoever, having knowledge of the commission of an offense punishable with death or by imprisonment in the state prison, takes money or a gratuity or reward, or an engagement therefor, upon an agreement or understanding, expressed or implied, to compound or conceal such offense, or not to prosecute therefor, or not to give evidence thereof, shall when such offense of which he or she has knowledge is punishable with death or imprisonment in the state prison for life, be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084; and where the offense of which he or she so had knowledge was punishable in any other manner, he or she shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 20, ch. 1637, 1868; RS 2592; GS 3513; RGS 5399; CGL 7540; s. 1047, ch. 71-136; s. 1344, ch. 97-102.



843.15 - Failure of defendant on bail to appear.

843.15 Failure of defendant on bail to appear.—

(1) Whoever, having been released pursuant to chapter 903, willfully fails to appear before any court or judicial officer as required shall incur a forfeiture of any security which was given or pledged for her or his release and, in addition, shall:

(a) If she or he was released in connection with a charge of felony or while awaiting sentence or pending review by certiorari after conviction of any offense, be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, or;

(b) If she or he was released in connection with a charge of misdemeanor, be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Nothing in this section shall interfere with or prevent the exercise by any court of its power to punish for contempt.

History.—ss. 1, 2, ch. 8468, 1921; CGL 7545, 7546; s. 1, ch. 69-152; s. 1048, ch. 71-136; s. 1345, ch. 97-102.



843.16 - Unlawful to install or transport radio equipment using assigned frequency of state or law enforcement officers; definitions; exceptions; penalties.

843.16 Unlawful to install or transport radio equipment using assigned frequency of state or law enforcement officers; definitions; exceptions; penalties.—

(1) A person, firm, or corporation may not install or transport in any motor vehicle or business establishment, except an emergency vehicle or crime watch vehicle as herein defined or a place established by municipal, county, state, or federal authority for governmental purposes, any frequency modulation radio receiving equipment so adjusted or tuned as to receive messages or signals on frequencies assigned by the Federal Communications Commission to police or law enforcement officers or fire rescue personnel of any city or county of the state or to the state or any of its agencies. Provided, nothing herein shall be construed to affect any radio station licensed by the Federal Communications System or to affect any recognized newspaper or news publication engaged in covering the news on a full-time basis or any alarm system contractor certified pursuant to part II of chapter 489, operating a central monitoring system.

(2) As used in this section, the term:

(a) “Emergency vehicle” shall specifically mean:

1. Any motor vehicle used by any law enforcement officer or employee of any city, any county, the state, the Federal Bureau of Investigation, or the Armed Forces of the United States while on official business;

2. Any fire department vehicle of any city or county of the state or any state fire department vehicle;

3. Any motor vehicle designated as an emergency vehicle by the Department of Highway Safety and Motor Vehicles when said vehicle is to be assigned the use of frequencies assigned to the state;

4. Any motor vehicle designated as an emergency vehicle by the sheriff or fire chief of any county in the state when said vehicle is to be assigned the use of frequencies assigned to the said county;

5. Any motor vehicle designated as an emergency vehicle by the chief of police or fire chief of any city in the state when said vehicle is to be assigned the use of frequencies assigned to the said city.

(b) “Crime watch vehicle” means any motor vehicle used by any person participating in a citizen crime watch or neighborhood watch program when such program and use are approved in writing by the appropriate sheriff or chief of police where the vehicle will be used and the vehicle is assigned the use of frequencies assigned to the county or city. Such approval shall be renewed annually.

(3) This section does not apply to the following:

(a) Any holder of a valid amateur radio operator or station license issued by the Federal Communications Commission.

(b) Any recognized newspaper or news publication engaged in covering the news on a full-time basis.

(c) Any alarm system contractor certified pursuant to part II of chapter 489, operating a central monitoring system.

(d) Any sworn law enforcement officer as defined in s. 943.10 or emergency service employee as defined in s. 496.404 while using personal transportation to and from work.

(e) An employee of a government agency that holds a valid Federal Communications Commission station license or that has a valid agreement or contract allowing access to another agency’s radio station.

(4) Any person, firm, or corporation violating any of the provisions of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1-4, ch. 26886, 1951; ss. 24, 35, ch. 69-106; s. 1049, ch. 71-136; s. 1, ch. 86-55; s. 1, ch. 90-62; s. 95, ch. 2005-164; s. 1, ch. 2008-70.



843.165 - Unauthorized transmissions to and interference with governmental and associated radio frequencies prohibited; penalties; exceptions.

843.165 Unauthorized transmissions to and interference with governmental and associated radio frequencies prohibited; penalties; exceptions.—

(1) A person may not transmit or cause to be transmitted over any radio frequency with knowledge that such frequency is assigned by the Federal Communications Commission to a state, county, or municipal governmental agency or water management district, including, but not limited to, a law enforcement, fire, government administration, or emergency management agency or any public or private emergency medical services provider, any sounds, jamming device, jamming transmissions, speech, or radio frequency carrier wave except: those persons who are authorized in writing to do so by the agency’s chief administrator; employees of the agency who are authorized to transmit by virtue of their duties with the agency; and those persons holding a valid station license assigned by the Federal Communications Commission to transmit on such frequencies.

(2) A person may not knowingly obstruct, jam, or interfere with radio transmissions made by volunteer communications personnel of any state, county, or municipal governmental agency, water management district, volunteers of any public or private emergency medical services provider, or volunteers in any established Skywarn program when the volunteers are providing communications support upon request of the governmental agency during tests, drills, field operations, or emergency events.

(3) Any person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) It is lawful for any person to transmit or cause to be transmitted speech or sounds over any authorized transmitter operating on frequencies specified in subsection (1) when the person:

(a) Has been commanded to do so by an authorized operator of the transmitter;

(b) Is acting to summon assistance for the authorized operator who, for any reason, is unable to make the transmission; or

(c) Is a radio technician or installer who is testing, repairing, or installing radio equipment at the request of a state, county, or municipal governmental agency, water management district, or licensed public or private emergency medical services provider.

History.—s. 1, ch. 79-63; s. 210, ch. 91-224; s. 1, ch. 99-365.



843.167 - Unlawful use of police communications; enhanced penalties.

843.167 Unlawful use of police communications; enhanced penalties.—

(1) A person may not:

(a) Intercept any police radio communication by use of a scanner or any other means for the purpose of using that communication to assist in committing a crime or to escape from or avoid detection, arrest, trial, conviction, or punishment in connection with the commission of such crime.

(b) Divulge the existence, contents, substance, purport, effect, or meaning of a police radio communication to any person he or she knows to be a suspect in the commission of a crime with the intent that the suspect may escape from or avoid detention, arrest, trial, conviction, or punishment.

(2) Any person who is charged with a crime and who, during the time such crime was committed, possessed or used a police scanner or similar device capable of receiving police radio transmissions is presumed to have violated paragraph (1)(a).

(3) The penalty for a crime that is committed by a person who violates paragraph (1)(a) shall be enhanced as follows:

(a) A misdemeanor of the second degree shall be punished as if it were a misdemeanor of the first degree.

(b) A misdemeanor of the first degree shall be punished as if it were a felony of the third degree.

(c) A felony of the third degree shall be punished as if it were a felony of the second degree.

(d) A felony of the second degree shall be punished as if it were a felony of the first degree.

(e) A felony of the first degree shall be punished as if it were a life felony.

(4) Any person who violates paragraph (1)(b) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 2001-127.



843.17 - Publishing name and address of law enforcement officer.

843.17 Publishing name and address of law enforcement officer.—Any person who shall maliciously, with intent to obstruct the due execution of the law or with the intent to intimidate, hinder, or interrupt any law enforcement officer in the legal performance of his or her duties, publish or disseminate the residence address or telephone number of any law enforcement officer while designating the officer as such, without authorization of the agency which employs the officer, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 72-85; s. 1346, ch. 97-102.



843.18 - Boats; fleeing or attempting to elude a law enforcement officer.

843.18 Boats; fleeing or attempting to elude a law enforcement officer.—

(1) It is unlawful for the operator of any boat plying the waters of the state, having knowledge that she or he has been directed to stop such vessel by a duly authorized law enforcement officer, willfully to refuse or fail to stop in compliance with such directive or, having stopped in knowing compliance with such a directive, willfully to flee in an attempt to elude such officer. Any person violating this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Any violation of this section with respect to any vessel shall constitute such vessel as contraband which may be seized by a law enforcement agency and which shall be subject to forfeiture pursuant to ss. 932.701-932.704.

History.—s. 1, ch. 80-160; s. 1, ch. 82-210; s. 29, ch. 87-243; s. 11, ch. 87-392; s. 1347, ch. 97-102.



843.19 - Offenses against police dogs, fire dogs, SAR dogs, or police horses.

843.19 Offenses against police dogs, fire dogs, SAR dogs, or police horses.—

(1) As used in this section, the term:

(a) “Police dog” means any dog, and “police horse” means any horse, that is owned, or the service of which is employed, by a law enforcement agency for the principal purpose of aiding in the detection of criminal activity, enforcement of laws, or apprehension of offenders.

(b) “Fire dog” means any dog that is owned, or the service of which is employed, by a fire department, a special fire district, or the State Fire Marshal for the principal purpose of aiding in the detection of flammable materials or the investigation of fires.

(c) “SAR dog” means any search and rescue dog that is owned, or the service of which is utilized, by a fire department, a law enforcement agency, a special fire district, or the State Fire Marshal for the principal purpose of aiding in the detection of missing persons, including, but not limited to, persons who are lost, who are trapped under debris as the result of a natural, manmade, or technological disaster, or who are drowning victims.

(2) Any person who intentionally and knowingly, without lawful cause or justification, causes great bodily harm, permanent disability, or death to, or uses a deadly weapon upon, a police dog, fire dog, SAR dog, or police horse commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any person who actually and intentionally maliciously touches, strikes, or causes bodily harm to a police dog, fire dog, SAR dog, or police horse commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) Any person who intentionally or knowingly maliciously harasses, teases, interferes with, or attempts to interfere with a police dog, fire dog, SAR dog, or police horse while the animal is in the performance of its duties commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(5) A person convicted of an offense under this section shall make restitution for injuries caused to the police dog, fire dog, SAR dog, or police horse and shall pay the replacement cost of the animal if, as a result of the offense, the animal can no longer perform its duties.

History.—s. 1, ch. 81-43; s. 1, ch. 84-187; s. 2, ch. 93-20; s. 2, ch. 97-61; s. 1, ch. 2005-139.



843.20 - Harassment of participant of neighborhood crime watch program prohibited; penalty; definitions.

843.20 Harassment of participant of neighborhood crime watch program prohibited; penalty; definitions.—

(1) It shall be a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any person to willfully harass, threaten, or intimidate an identifiable member of a neighborhood crime watch program while such member is engaged in, or traveling to or from, an organized neighborhood crime watch program activity or a member who is participating in an ongoing criminal investigation, as designated by a law enforcement officer.

(2) As used in this section, the term:

(a) “Harass” means to engage in a course of conduct directed at a specific person which causes substantial emotional distress in that person and serves no legitimate purpose.

(b) “Organized neighborhood crime watch program activity” means any prearranged event, meeting, or other scheduled activity, or neighborhood patrol, conducted by or at the direction of a neighborhood crime watch program or the program’s authorized designee.

History.—s. 2, ch. 2004-18.



843.21 - Depriving crime victim of medical care.

843.21 Depriving crime victim of medical care.—A person who takes custody of or exercises control over a person he or she knows to be injured as a result of criminal activity and deprives that person of medical care with the intent to avoid, delay, hinder, or obstruct any investigation of the criminal activity contributing to the injury commits:

(1) If the victim’s medical condition worsens as a result of the deprivation of medical care, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) If deprivation of medical care contributes or results in the death of the victim, a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 2008-208.



843.22 - Traveling across county lines with intent to commit a burglary.

843.22 Traveling across county lines with intent to commit a burglary.—

(1) As used in this section, the term:

(a) “County of residence” means the county within this state in which a person resides. Evidence of a person’s county of residence includes, but is not limited to:

1. The address on a person’s driver license or state identification card;

2. Records of real property or mobile home ownership;

3. Records of a lease agreement for residential property;

4. The county in which a person’s motor vehicle is registered;

5. The county in which a person is enrolled in an educational institution; and

6. The county in which a person is employed.

(b) “Burglary” means burglary as defined in s. 810.02, including an attempt, solicitation, or conspiracy to commit such offense.

(2) If a person who commits a burglary travels any distance with the intent to commit the burglary in a county in this state other than the person’s county of residence, the degree of the burglary shall be reclassified to the next higher degree if the purpose of the person’s travel is to thwart law enforcement attempts to track the items stolen in the burglary. For purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, a burglary that is reclassified under this section is ranked one level above the ranking specified in s. 921.0022 or s. 921.0023 for the burglary committed.

History.—s. 1, ch. 2014-201.



843.23 - Tampering with an electronic monitoring device.

843.23 Tampering with an electronic monitoring device.—

(1) As used in this section, the term “electronic monitoring device” includes any device that is used to track the location of a person.

(2) It is unlawful for a person to intentionally and without authority:

(a) Remove, destroy, alter, tamper with, damage, or circumvent the operation of an electronic monitoring device that must be worn or used by that person or another person pursuant to a court order or pursuant to an order by the Florida Commission on Offender Review; or

(b) Request, authorize, or solicit a person to remove, destroy, alter, tamper with, damage, or circumvent the operation of an electronic monitoring device required to be worn or used pursuant to a court order or pursuant to an order by the Florida Commission on Offender Review.

(3) A person who violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 2016-15.






Chapter 847 - OBSCENITY

847.001 - Definitions.

847.001 Definitions.—As used in this chapter, the term:

(1) “Adult” means a person 18 years of age or older.

(2) “Adult entertainment establishment” means the following terms as defined:

(a) “Adult bookstore” means any corporation, partnership, or business of any kind which restricts or purports to restrict admission only to adults, which has as part of its stock books, magazines, other periodicals, videos, discs, or other graphic media and which offers, sells, provides, or rents for a fee any sexually oriented material.

(b) “Adult theater” means an enclosed building or an enclosed space within a building used for presenting either films, live plays, dances, or other performances that are distinguished or characterized by an emphasis on matter depicting, describing, or relating to specific sexual activities for observation by patrons, and which restricts or purports to restrict admission only to adults.

(c) “Special Cabaret” means any business that features persons who engage in specific sexual activities for observation by patrons, and which restricts or purports to restrict admission only to adults.

(d) “Unlicensed massage establishment” means any business or enterprise that offers, sells, or provides, or that holds itself out as offering, selling, or providing, massages that include bathing, physical massage, rubbing, kneading, anointing, stroking, manipulating, or other tactile stimulation of the human body by either male or female employees or attendants, by hand or by any electrical or mechanical device, on or off the premises. The term “unlicensed massage establishment” does not include an establishment licensed under s. 480.043 which routinely provides medical services by state-licensed health care practitioners and massage therapists licensed under s. 480.041.

(3) “Child pornography” means any image depicting a minor engaged in sexual conduct.

(4) “Computer” means an electronic, magnetic, optical, electrochemical, or other high-speed data processing device performing logical, arithmetic, or storage functions and includes any data storage facility or communications facility directly related to or operating in conjunction with such device. The term also includes: any online service, Internet service, or local bulletin board; any electronic storage device, including a floppy disk or other magnetic storage device; or any compact disc that has read-only memory and the capacity to store audio, video, or written materials.

(5) “Deviate sexual intercourse” means sexual conduct between persons not married to each other consisting of contact between the penis and the anus, the mouth and the penis, or the mouth and the vulva.

(6) “Harmful to minors” means any reproduction, imitation, characterization, description, exhibition, presentation, or representation, of whatever kind or form, depicting nudity, sexual conduct, or sexual excitement when it:

(a) Predominantly appeals to a prurient, shameful, or morbid interest;

(b) Is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material or conduct for minors; and

(c) Taken as a whole, is without serious literary, artistic, political, or scientific value for minors.

A mother’s breastfeeding of her baby is not under any circumstance “harmful to minors.”

(7) “Masochism” means sexual gratification achieved by a person through, or the association of sexual activity with, submission or subjection to physical pain, suffering, humiliation, torture, or death.

(8) “Minor” means any person under the age of 18 years.

(9) “Nudity” means the showing of the human male or female genitals, pubic area, or buttocks with less than a fully opaque covering; or the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple; or the depiction of covered male genitals in a discernibly turgid state. A mother’s breastfeeding of her baby does not under any circumstance constitute “nudity,” irrespective of whether or not the nipple is covered during or incidental to feeding.

(10) “Obscene” means the status of material which:

(a) The average person, applying contemporary community standards, would find, taken as a whole, appeals to the prurient interest;

(b) Depicts or describes, in a patently offensive way, sexual conduct as specifically defined herein; and

(c) Taken as a whole, lacks serious literary, artistic, political, or scientific value.

A mother’s breastfeeding of her baby is not under any circumstance “obscene.”

(11) “Person” includes individuals, children, firms, associations, joint ventures, partnerships, estates, trusts, business trusts, syndicates, fiduciaries, corporations, and all other groups or combinations.

(12) “Sadism” means sexual gratification achieved through, or the association of sexual activity with, the infliction of physical pain, suffering, humiliation, torture, or death upon another person or an animal.

(13) “Sadomasochistic abuse” means flagellation or torture by or upon a person or animal, or the condition of being fettered, bound, or otherwise physically restrained, for the purpose of deriving sexual satisfaction, or satisfaction brought about as a result of sadistic violence, from inflicting harm on another or receiving such harm oneself.

(14) “Sexual battery” means oral, anal, or vaginal penetration by, or union with, the sexual organ of another or the anal or vaginal penetration of another by any other object; however, “sexual battery” does not include an act done for a bona fide medical purpose.

(15) “Sexual bestiality” means any sexual act, actual or simulated, between a person and an animal involving the sex organ of the one and the mouth, anus, or vagina of the other.

(16) “Sexual conduct” means actual or simulated sexual intercourse, deviate sexual intercourse, sexual bestiality, masturbation, or sadomasochistic abuse; actual lewd exhibition of the genitals; actual physical contact with a person’s clothed or unclothed genitals, pubic area, buttocks, or, if such person is a female, breast with the intent to arouse or gratify the sexual desire of either party; or any act or conduct which constitutes sexual battery or simulates that sexual battery is being or will be committed. A mother’s breastfeeding of her baby does not under any circumstance constitute “sexual conduct.”

(17) “Sexual excitement” means the condition of the human male or female genitals when in a state of sexual stimulation or arousal.

(18) “Sexually oriented material” means any book, article, magazine, publication, or written matter of any kind or any drawing, etching, painting, photograph, motion picture film, or sound recording that depicts sexual activity, actual or simulated, involving human beings or human beings and animals, that exhibits uncovered human genitals or the pubic region in a lewd or lascivious manner, or that exhibits human male genitals in a discernibly turgid state, even if completely and opaquely covered.

(19) “Simulated” means the explicit depiction of conduct described in subsection (16) which creates the appearance of such conduct and which exhibits any uncovered portion of the breasts, genitals, or buttocks.

(20) “Specific sexual activities” includes the following sexual activities and the exhibition of the following anatomical areas:

(a) Human genitals in the state of sexual stimulation or arousal.

(b) Acts of human masturbation, sexual intercourse, sodomy, cunnilingus, fellatio, or any excretory function, or representation thereof.

(c) The fondling or erotic touching of human genitals, the pubic region, the buttocks, or the female breasts.

(d) Less than completely and opaquely covered:

1. Human genitals or the pubic region.

2. Buttocks.

3. Female breasts below the top of the areola.

4. Human male genitals in a discernibly turgid state, even if completely and opaquely covered.

History.—s. 1, ch. 86-238; s. 4, ch. 88-283; s. 6, ch. 93-4; s. 70, ch. 96-388; s. 2, ch. 2001-54; s. 1, ch. 2001-177; s. 154, ch. 2007-5; s. 1, ch. 2008-120.



847.002 - Child pornography prosecutions.

847.002 Child pornography prosecutions.—

(1) Any law enforcement officer who, pursuant to a criminal investigation, recovers images or movies of child pornography shall:

(a) Provide such images or movies to the law enforcement agency representative assigned to the Child Victim Identification Program at the National Center for Missing and Exploited Children, as required by the center’s guidelines.

(b) Request the law enforcement agency contact information from the Child Victim Identification Program for any images or movies recovered which contain an identified victim of child pornography as defined in s. 960.03.

(c) Provide case information to the Child Victim Identification Program, as required by the National Center for Missing and Exploited Children guidelines, in any case where the law enforcement officer identifies a previously unidentified victim of child pornography.

(2) Any law enforcement officer submitting a case for prosecution which involves the production, promotion, or possession of child pornography shall submit to the designated prosecutor the law enforcement agency contact information provided by the Child Victim Identification Program at the National Center for Missing and Exploited Children, for any images or movies involved in the case which contain the depiction of an identified victim of child pornography as defined in s. 960.03.

(3) In every filed case involving an identified victim of child pornography, as defined in s. 960.03, the prosecuting agency shall enter the following information into the Victims in Child Pornography Tracking Repeat Exploitation database maintained by the Office of the Attorney General:

(a) The case number and agency file number.

(b) The named defendant.

(c) The circuit court division and county.

(d) Current court dates and the status of the case.

(e) Contact information for the prosecutor assigned.

(f) Verification that the prosecutor is or is not in possession of a victim impact statement and will use the statement in sentencing.

History.—s. 5, ch. 2008-172.



847.011 - Prohibition of certain acts in connection with obscene, lewd, etc., materials; penalty.

847.011 Prohibition of certain acts in connection with obscene, lewd, etc., materials; penalty.—

(1)(a) Except as provided in paragraph (c), any person who knowingly sells, lends, gives away, distributes, transmits, shows, or transmutes, or offers to sell, lend, give away, distribute, transmit, show, or transmute, or has in his or her possession, custody, or control with intent to sell, lend, give away, distribute, transmit, show, transmute, or advertise in any manner, any obscene book, magazine, periodical, pamphlet, newspaper, comic book, story paper, written or printed story or article, writing, paper, card, picture, drawing, photograph, motion picture film, figure, image, phonograph record, or wire or tape or other recording, or any written, printed, or recorded matter of any such character which may or may not require mechanical or other means to be transmuted into auditory, visual, or sensory representations of such character, or any article or instrument for obscene use, or purporting to be for obscene use or purpose; or who knowingly designs, copies, draws, photographs, poses for, writes, prints, publishes, or in any manner whatsoever manufactures or prepares any such material, matter, article, or thing of any such character; or who knowingly writes, prints, publishes, or utters, or causes to be written, printed, published, or uttered, any advertisement or notice of any kind, giving information, directly or indirectly, stating, or purporting to state, where, how, of whom, or by what means any, or what purports to be any, such material, matter, article, or thing of any such character can be purchased, obtained, or had; or who in any manner knowingly hires, employs, uses, or permits any person knowingly to do or assist in doing any act or thing mentioned above, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. A person who, after having been convicted of a violation of this subsection, thereafter violates any of its provisions, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) The knowing possession by any person of three or more identical or similar materials, matters, articles, or things coming within the provisions of paragraph (a) is prima facie evidence of the violation of the paragraph.

(c) A person who commits a violation of paragraph (a) or subsection (2) which is based on materials that depict a minor engaged in any act or conduct that is harmful to minors commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) A person’s ignorance of a minor’s age, a minor’s misrepresentation of his or her age, a bona fide belief of a minor’s age, or a minor’s consent may not be raised as a defense in a prosecution for one or more violations of paragraph (a) or subsection (2).

(2) Except as provided in paragraph (1)(c), a person who knowingly has in his or her possession, custody, or control any obscene book, magazine, periodical, pamphlet, newspaper, comic book, story paper, written or printed story or article, writing, paper, card, picture, drawing, photograph, motion picture film, film, any sticker, decal, emblem or other device attached to a motor vehicle containing obscene descriptions, photographs, or depictions, any figure, image, phonograph record, or wire or tape or other recording, or any written, printed, or recorded matter of any such character which may or may not require mechanical or other means to be transmuted into auditory, visual, or sensory representations of such character, or any article or instrument for obscene use, or purporting to be for obscene use or purpose, without intent to sell, lend, give away, distribute, transmit, show, transmute, or advertise the same, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A person who, after having been convicted of violating this subsection, thereafter violates any of its provisions commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. In any prosecution for such possession, it is not necessary to allege or prove the absence of such intent.

(3) No person shall as a condition to a sale, allocation, consignment, or delivery for resale of any paper, magazine, book, periodical, or publication require that the purchaser or consignee receive for resale any other article, paper, magazine, book, periodical, or publication reasonably believed by the purchaser or consignee to be obscene, and no person shall deny or threaten to deny or revoke any franchise or impose or threaten to impose any penalty, financial or otherwise, by reason of the failure of any person to accept any such article, paper, magazine, book, periodical, or publication, or by reason of the return thereof. Whoever violates this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) Any person who knowingly promotes, conducts, performs, or participates in an obscene show, exhibition, or performance by live persons or a live person before an audience is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person who, after having been convicted of violating this subsection, thereafter violates any of its provisions and is convicted thereof is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) Every act, thing, or transaction forbidden by this section shall constitute a separate offense and shall be punishable as such.

(6) Proof that a defendant knowingly committed any act or engaged in any conduct referred to in this section may be made by showing that at the time such act was committed or conduct engaged in the defendant had actual knowledge of the contents or character of the material, matter, article, or thing possessed or otherwise dealt with, by showing facts and circumstances from which it may fairly be inferred that he or she had such knowledge, or by showing that he or she had knowledge of such facts and circumstances as would put a person of ordinary intelligence and caution on inquiry as to such contents or character.

(7) There shall be no right of property in any of the materials, matters, articles, or things possessed or otherwise dealt with in violation of this section; and, upon the seizure of any such material, matter, article, or thing by any authorized law enforcement officer, the same shall be held by the arresting agency. When the same is no longer required as evidence, the prosecuting officer or any claimant may move the court in writing for the disposition of the same and, after notice and hearing, the court, if it finds the same to have been possessed or otherwise dealt with in violation of this section, shall order the sheriff to destroy the same in the presence of the clerk; otherwise, the court shall order the same returned to the claimant if the claimant shows that he or she is entitled to possession. If destruction is ordered, the sheriff and clerk shall file a certificate of compliance.

(8)(a) The circuit court has jurisdiction to enjoin a threatened violation of this section upon complaint filed by the state attorney or attorney for a municipality in the name of the state upon the relation of such state attorney or attorney for a municipality.

(b) After the filing of such a complaint, the judge to whom it is presented may grant an order restraining the person complained of until final hearing or further order of the court. Whenever the relator state attorney or attorney for a municipality requests a judge of such court to set a hearing upon an application for such a restraining order, such judge shall set such hearing for a time within 3 days after the making of such request. No such order shall be made unless such judge is satisfied that sufficient notice of the application therefor has been given to the party restrained of the time when and place where the application for such restraining order is to be made; however, such notice shall be dispensed with when it is manifest to such judge, from the sworn allegations of the complaint or the affidavit of the plaintiff or other competent person, that the apprehended violation will be committed if an immediate remedy is not afforded.

(c) The person sought to be enjoined shall be entitled to a trial of the issues within 1 day after joinder of issue, and a decision shall be rendered by the court within 2 days of the conclusion of the trial.

(d) In any action brought as provided in this subsection, no bond or undertaking shall be required of the state attorney or the municipality or its attorney before the issuance of a restraining order provided for by paragraph (b), and there shall be no liability on the part of the state or the state attorney or the municipality or its attorney for costs or for damages sustained by reason of such restraining order in any case where a final decree is rendered in favor of the person sought to be enjoined.

(e) Every person who has possession, custody, or control of, or otherwise deals with, any of the materials, matters, articles, or things described in this section, after the service upon him or her of a summons and complaint in an action for injunction brought under this subsection, is chargeable with knowledge of the contents and character thereof.

(9) The several sheriffs and state attorneys shall vigorously enforce this section within their respective jurisdictions.

(10) This section shall not apply to the exhibition of motion picture films permitted by s. 847.013.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, ch. 61-7; s. 1053, ch. 71-136; ss. 1A, 2A, 3A, 4, 5A, 6, ch. 71-337; s. 171, ch. 71-355; s. 34, ch. 73-334; s. 2, ch. 86-238; s. 68, ch. 88-381; s. 1, ch. 89-44; s. 211, ch. 91-224; s. 1348, ch. 97-102; s. 2, ch. 2008-120.

Note.—Section 7, ch. 2008-120, provides that “[t]he amendments to ss. 847.012, 847.011, 847.013, and 847.0133, Florida Statutes, by this act do not apply to providers of communications services as defined in s. 202.11, Florida Statutes, or to providers of information services, including, but not limited to, Internet access service providers and hosting service providers, when they only provide the transmission, storage, or caching of electronic communications or messages of others or provide other related communications or information services used by others in violation of such amended provisions. This exemption shall not apply to providers of communications services as defined in s. 202.11, Florida Statutes, or providers of information services that knowingly for commercial advantage or private financial gain facilitate the specific violation of such amended provisions by others.”



847.012 - Harmful materials; sale or distribution to minors or using minors in production prohibited; penalty.

847.012 Harmful materials; sale or distribution to minors or using minors in production prohibited; penalty.—

(1) As used in this section, “knowingly” means having the general knowledge of, reason to know, or a belief or ground for belief which warrants further inspection or inquiry of both:

(a) The character and content of any material described in this section which is reasonably susceptible of examination by the defendant; and

(b) The age of the minor.

(2) A person’s ignorance of a minor’s age, a minor’s misrepresentation of his or her age, a bona fide belief of a minor’s age, or a minor’s consent may not be raised as a defense in a prosecution for a violation of this section.

(3) A person may not knowingly sell, rent, or loan for monetary consideration to a minor:

(a) Any picture, photograph, drawing, sculpture, motion picture film, videocassette, or similar visual representation or image of a person or portion of the human body which depicts nudity or sexual conduct, sexual excitement, sexual battery, bestiality, or sadomasochistic abuse and which is harmful to minors; or

(b) Any book, pamphlet, magazine, printed matter however reproduced, or sound recording that contains any matter defined in s. 847.001, explicit and detailed verbal descriptions or narrative accounts of sexual excitement, or sexual conduct and that is harmful to minors.

(4) A person may not knowingly use a minor in the production of any material described in subsection (3), regardless of whether the material is intended for distribution to minors or is actually distributed to minors.

(5) An adult may not knowingly distribute to a minor on school property, or post on school property, any material described in subsection (3). As used in this subsection, the term “school property” means the grounds or facility of any kindergarten, elementary school, middle school, junior high school, or secondary school, whether public or nonpublic. This subsection does not apply to the distribution or posting of school-approved instructional materials that by design serve as a major tool for assisting in the instruction of a subject or course by school officers, instructional personnel, administrative personnel, school volunteers, educational support employees, or managers as those terms are defined in s. 1012.01.

(6) Any person violating any provision of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7) Every act, thing, or transaction forbidden by this section constitutes a separate offense and is punishable as such.

(8)(a) The circuit court has jurisdiction to enjoin a violation of this section upon complaint filed by the state attorney in the name of the state upon the relation of such state attorney.

(b) After the filing of such a complaint, the judge to whom it is presented may grant an order restraining the person complained of until final hearing or further order of the court. Whenever the relator state attorney requests a judge of such court to set a hearing upon an application for a restraining order, the judge shall set the hearing for a time within 3 days after the making of the request. The order may not be made unless the judge is satisfied that sufficient notice of the application therefor has been given to the party restrained of the time when and place where the application for the restraining order is to be made.

(c) The person sought to be enjoined is entitled to a trial of the issues within 1 day after joinder of issue, and a decision shall be rendered by the court within 2 days after the conclusion of the trial.

(d) If a final decree of injunction is entered, it must contain a provision directing the defendant having the possession, custody, or control of the materials, matters, articles, or things affected by the injunction to surrender the same to the sheriff and requiring the sheriff to seize and destroy the same. The sheriff shall file a certificate of her or his compliance.

(e) In any action brought as provided in this section, a bond or undertaking may not be required of the state or the state attorney before the issuance of a restraining order provided for by paragraph (b), and the state or the state attorney may not be held liable for costs or for damages sustained by reason of the restraining order in any case where a final decree is rendered in favor of the person sought to be enjoined.

(f) Every person who has possession, custody, or control of, or otherwise deals with, any of the materials, matters, articles, or things described in this section, after the service upon her or him of a summons and complaint in an action for injunction brought under this section, is chargeable with knowledge of the contents and character thereof.

(9) The several sheriffs and state attorneys shall vigorously enforce this section within their respective jurisdictions.

(10) This section does not apply to the exhibition of motion pictures, shows, presentations, or other representations regulated under s. 847.013.

History.—ss. 1, 2, 3, 4, 5, 6, 7, ch. 67-153; ss. 1, 2, ch. 69-41; s. 1054, ch. 71-136; s. 171, ch. 71-355; s. 34, ch. 73-334; s. 1, ch. 83-77; s. 2, ch. 86-38; s. 3, ch. 86-238; s. 5, ch. 88-283; s. 1349, ch. 97-102; s. 3, ch. 2008-120; s. 1, ch. 2013-75.

Note.—Section 7, ch. 2008-120, provides that “[t]he amendments to ss. 847.012, 847.011, 847.013, and 847.0133, Florida Statutes, by this act do not apply to providers of communications services as defined in s. 202.11, Florida Statutes, or to providers of information services, including, but not limited to, Internet access service providers and hosting service providers, when they only provide the transmission, storage, or caching of electronic communications or messages of others or provide other related communications or information services used by others in violation of such amended provisions. This exemption shall not apply to providers of communications services as defined in s. 202.11, Florida Statutes, or providers of information services that knowingly for commercial advantage or private financial gain facilitate the specific violation of such amended provisions by others.”



847.0125 - Retail display of materials harmful to minors prohibited.

847.0125 Retail display of materials harmful to minors prohibited.—

(1) “KNOWINGLY” DEFINED.—As used in this section, “knowingly” means having general knowledge of, reason to know, or a belief or ground for belief which warrants further inspection or inquiry of both:

(a) The character and content of any material described herein which is reasonably susceptible of examination by the defendant, and

(b) The age of the minor; however, an honest mistake shall constitute an excuse from liability hereunder if the defendant made a reasonable bona fide attempt to ascertain the true age of such minor.

(2) OFFENSES AND PENALTIES.—

(a) It is unlawful for anyone offering for sale in a retail establishment open to the general public any book, magazine, or other printed material, the cover of which depicts material which is harmful to minors, to knowingly exhibit such book, magazine, or material in such establishment in such a way that it is on open display to, or within the convenient reach of, minors who may frequent the retail establishment. Such items shall, however, be displayed, either individually or collectively, behind an opaque covering which conceals the book, magazine, or other printed material.

(b) It is unlawful for anyone offering for sale in a retail establishment open to the general public any book, magazine, or other printed material, the content of which exploits, is devoted to, or is principally made up of descriptions or depictions of material which is harmful to minors, to knowingly exhibit such book, magazine, or material in such establishment in such a way that it is within the convenient reach of minors who may frequent the retail establishment.

(c) A violation of any provision of this section constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 78-273; s. 1, ch. 79-96; s. 2, ch. 83-77; s. 3, ch. 86-38; s. 4, ch. 86-238; s. 212, ch. 91-224; s. 14, ch. 2010-117.



847.013 - Exposing minors to harmful motion pictures, exhibitions, shows, presentations, or representations.

847.013 Exposing minors to harmful motion pictures, exhibitions, shows, presentations, or representations.—

(1) “KNOWINGLY” DEFINED.—As used in this section “knowingly” means having general knowledge of, reason to know, or a belief or ground for belief which warrants further inspection or inquiry of both:

(a) The character and content of any motion picture described herein which is reasonably susceptible of examination by the defendant, or the character of any exhibition, presentation, representation, or show described herein, other than a motion picture show, which is reasonably susceptible of being ascertained by the defendant; and

(b) The age of the minor.

(2) MINOR’S AGE.—A person’s ignorance of a minor’s age, a minor’s misrepresentation of his or her age, a bona fide belief of a minor’s age, or a minor’s consent may not be raised as a defense in a prosecution for a violation of this section.

(3) OFFENSES AND PENALTIES.—

(a) A person may not knowingly exhibit for a monetary consideration to a minor or knowingly sell or rent a videotape of a motion picture to a minor or knowingly sell to a minor an admission ticket or pass or knowingly admit a minor for a monetary consideration to premises whereon there is exhibited a motion picture, exhibition, show, representation, or other presentation which, in whole or in part, depicts nudity, sexual conduct, sexual excitement, sexual battery, bestiality, or sadomasochistic abuse and which is harmful to minors.

(b) A person may not knowingly rent or sell, or loan to a minor for monetary consideration, a videocassette or a videotape of a motion picture, or similar presentation, which, in whole or in part, depicts nudity, sexual conduct, sexual excitement, sexual battery, bestiality, or sadomasochistic abuse and which is harmful to minors.

(c) The provisions of paragraph (a) do not apply to a minor when the minor is accompanied by his or her parents or either of them.

(d) A minor may not falsely represent to the owner of any premises mentioned in paragraph (a), or to the owner’s agent, or to any person mentioned in paragraph (b), that the minor is 17 years of age or older, with the intent to procure the minor’s admission to such premises, or the minor’s purchase or rental of a videotape, for a monetary consideration.

(e) A person may not knowingly make a false representation to the owner of any premises mentioned in paragraph (a), or to the owner’s agent, or to any person mentioned in paragraph (b), that he or she is the parent of any minor or that any minor is 17 years of age or older, with intent to procure the minor’s admission to the premises or to aid the minor in procuring admission thereto, or to aid or enable the minor’s purchase or rental of a videotape, for a monetary consideration.

(f) A violation of any provision of this subsection constitutes a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) INJUNCTIVE PROCEEDINGS.—

(a) The circuit court has jurisdiction to enjoin a threatened violation of subsection (2) upon complaint filed by the state attorney in the name of the state upon the relation of such state attorney.

(b) After the filing of such a complaint, the judge to whom it is presented may grant an order restraining the person or persons complained of until final hearing or further order of the court. Whenever the relator requests a judge of the court to set a hearing upon an application for a restraining order, the judge shall set the hearing for a time within 3 days after the making of the request. An order may not be made unless the judge is satisfied that sufficient notice of the application therefor has been given to the person or persons restrained of the time when and place where the application for the restraining order is to be heard. However, the notice shall be dispensed with when it is manifest to the judge, from the allegations of a sworn complaint or independent affidavit, sworn to by the relator or by some person associated with him or her in the field of law enforcement and filed by the relator, that the apprehended violation will be committed if an immediate remedy is not afforded.

(c) The person or persons sought to be enjoined are entitled to a trial of the issues within 1 day after joinder of issue, and a decision shall be rendered by the court within 2 days after the conclusion of the trial.

(d) In any action brought as provided in this section, a bond or undertaking is not required of the state or the relator state attorney before the issuance of a restraining order provided for by this section, and there is no liability on the part of the state or the relator state attorney for costs or damages sustained by reason of such restraining order in any case in which a final decree is rendered in favor of the person or persons sought to be enjoined.

(e) Every person who has possession, custody, or control of, or otherwise deals with, any motion picture, exhibition, show, representation, or presentation described in this section, after the service upon him or her of a summons and complaint in an action for injunction brought under this section, is chargeable with knowledge of the contents or character thereof.

(5) LEGISLATIVE INTENT.—In order to make the application and enforcement of this section uniform throughout the state, it is the intent of the Legislature to preempt the field, to the exclusion of counties and municipalities, insofar as it concerns exposing persons under 17 years of age to harmful motion pictures, exhibitions, shows, representations, presentations, and commercial or sexual exploitation. To that end, it is hereby declared that every county ordinance and every municipal ordinance adopted prior to July 1, 1969, and relating to such subject shall stand abrogated and unenforceable on and after such date and that no county, municipality, or consolidated county-municipal government shall have the power to adopt any ordinance relating to that subject on or after such effective date.

History.—ss. 1, 2, 3, 4, ch. 69-10; s. 1055, ch. 71-136; s. 34, ch. 73-334; s. 3, ch. 83-77; s. 4, ch. 86-38; s. 5, ch. 86-238; s. 6, ch. 88-283; s. 1350, ch. 97-102; s. 4, ch. 2008-120.

Note.—Section 7, ch. 2008-120, provides that “[t]he amendments to ss. 847.012, 847.011, 847.013, and 847.0133, Florida Statutes, by this act do not apply to providers of communications services as defined in s. 202.11, Florida Statutes, or to providers of information services, including, but not limited to, Internet access service providers and hosting service providers, when they only provide the transmission, storage, or caching of electronic communications or messages of others or provide other related communications or information services used by others in violation of such amended provisions. This exemption shall not apply to providers of communications services as defined in s. 202.11, Florida Statutes, or providers of information services that knowingly for commercial advantage or private financial gain facilitate the specific violation of such amended provisions by others.”



847.0133 - Protection of minors; prohibition of certain acts in connection with obscenity; penalty.

847.0133 Protection of minors; prohibition of certain acts in connection with obscenity; penalty.—

(1) A person may not knowingly sell, rent, loan, give away, distribute, transmit, or show any obscene material to a minor. For purposes of this section “obscene material” means any obscene book, magazine, periodical, pamphlet, newspaper, comic book, story paper, written or printed story or article, writing paper, card, picture, drawing, photograph, motion picture film, figure, image, videotape, videocassette, phonograph record, or wire or tape or other recording, or any written, printed, or recorded matter of any such character which may or may not require mechanical or other means to be transmuted into auditory, visual, or sensory representations of such character, or any article or instrument for obscene use, or purporting to be for obscene use or purpose. The term “obscene” has the same meaning as set forth in s. 847.001.

(2) As used in this section “knowingly” has the same meaning set forth in s. 847.012(1). A “minor” is any person under the age of 18 years.

(3) A violation of the provisions of this section constitutes a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 63, ch. 90-306; s. 7, ch. 93-4; s. 5, ch. 2008-120.

Note.—Section 7, ch. 2008-120, provides that “[t]he amendments to ss. 847.012, 847.011, 847.013, and 847.0133, Florida Statutes, by this act do not apply to providers of communications services as defined in s. 202.11, Florida Statutes, or to providers of information services, including, but not limited to, Internet access service providers and hosting service providers, when they only provide the transmission, storage, or caching of electronic communications or messages of others or provide other related communications or information services used by others in violation of such amended provisions. This exemption shall not apply to providers of communications services as defined in s. 202.11, Florida Statutes, or providers of information services that knowingly for commercial advantage or private financial gain facilitate the specific violation of such amended provisions by others.”



847.0134 - Prohibition of adult entertainment establishment that displays, sells, or distributes materials harmful to minors within 2,500 feet of a school.

847.0134 Prohibition of adult entertainment establishment that displays, sells, or distributes materials harmful to minors within 2,500 feet of a school.—

(1) Except for those establishments that are legally operating or have been granted a permit from a local government to operate as adult entertainment establishments on or before July 1, 2001, an adult entertainment establishment that sells, rents, loans, distributes, transmits, shows, or exhibits any obscene material, as described in s. 847.0133, or presents live entertainment or a motion picture, slide, or other exhibit that, in whole or in part, depicts nudity, sexual conduct, sexual excitement, sexual battery, sexual bestiality, or sadomasochistic abuse and that is harmful to minors, as described in s. 847.001, may not be located within 2,500 feet of the real property that comprises a public or private elementary school, middle school, or secondary school unless the county or municipality approves the location under proceedings as provided in s. 125.66(4) for counties or s. 166.041(3)(c) for municipalities.

(2) A violation of this section constitutes a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 2001-177.



847.0135 - Computer pornography; prohibited computer usage; traveling to meet minor; penalties.

847.0135 Computer pornography; prohibited computer usage; traveling to meet minor; penalties.—

(1) SHORT TITLE.—This section shall be known and may be cited as the “Computer Pornography and Child Exploitation Prevention Act.”

(2) COMPUTER PORNOGRAPHY.—A person who:

(a) Knowingly compiles, enters into, or transmits by use of computer;

(b) Makes, prints, publishes, or reproduces by other computerized means;

(c) Knowingly causes or allows to be entered into or transmitted by use of computer; or

(d) Buys, sells, receives, exchanges, or disseminates,

any notice, statement, or advertisement of any minor’s name, telephone number, place of residence, physical characteristics, or other descriptive or identifying information for purposes of facilitating, encouraging, offering, or soliciting sexual conduct of or with any minor, or the visual depiction of such conduct, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The fact that an undercover operative or law enforcement officer was involved in the detection and investigation of an offense under this section shall not constitute a defense to a prosecution under this section.

(3) CERTAIN USES OF COMPUTER SERVICES OR DEVICES PROHIBITED.—Any person who knowingly uses a computer online service, Internet service, local bulletin board service, or any other device capable of electronic data storage or transmission to:

(a) Seduce, solicit, lure, or entice, or attempt to seduce, solicit, lure, or entice, a child or another person believed by the person to be a child, to commit any illegal act described in chapter 794, chapter 800, or chapter 827, or to otherwise engage in any unlawful sexual conduct with a child or with another person believed by the person to be a child; or

(b) Solicit, lure, or entice, or attempt to solicit, lure, or entice a parent, legal guardian, or custodian of a child or a person believed to be a parent, legal guardian, or custodian of a child to consent to the participation of such child in any act described in chapter 794, chapter 800, or chapter 827, or to otherwise engage in any sexual conduct,

commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Any person who, in violating this subsection, misrepresents his or her age, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Each separate use of a computer online service, Internet service, local bulletin board service, or any other device capable of electronic data storage or transmission wherein an offense described in this section is committed may be charged as a separate offense.

(4) TRAVELING TO MEET A MINOR.—Any person who travels any distance either within this state, to this state, or from this state by any means, who attempts to do so, or who causes another to do so or to attempt to do so for the purpose of engaging in any illegal act described in chapter 794, chapter 800, or chapter 827, or to otherwise engage in other unlawful sexual conduct with a child or with another person believed by the person to be a child after using a computer online service, Internet service, local bulletin board service, or any other device capable of electronic data storage or transmission to:

(a) Seduce, solicit, lure, or entice or attempt to seduce, solicit, lure, or entice a child or another person believed by the person to be a child, to engage in any illegal act described in chapter 794, chapter 800, or chapter 827, or to otherwise engage in other unlawful sexual conduct with a child; or

(b) Solicit, lure, or entice or attempt to solicit, lure, or entice a parent, legal guardian, or custodian of a child or a person believed to be a parent, legal guardian, or custodian of a child to consent to the participation of such child in any act described in chapter 794, chapter 800, or chapter 827, or to otherwise engage in any sexual conduct,

commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) CERTAIN COMPUTER TRANSMISSIONS PROHIBITED.—

(a) A person who:

1. Intentionally masturbates;

2. Intentionally exposes the genitals in a lewd or lascivious manner; or

3. Intentionally commits any other sexual act that does not involve actual physical or sexual contact with the victim, including, but not limited to, sadomasochistic abuse, sexual bestiality, or the simulation of any act involving sexual activity

live over a computer online service, Internet service, or local bulletin board service and who knows or should know or has reason to believe that the transmission is viewed on a computer or television monitor by a victim who is less than 16 years of age, commits lewd or lascivious exhibition in violation of this subsection. The fact that an undercover operative or law enforcement officer was involved in the detection and investigation of an offense under this subsection shall not constitute a defense to a prosecution under this subsection.

(b) An offender 18 years of age or older who commits a lewd or lascivious exhibition using a computer commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) An offender less than 18 years of age who commits a lewd or lascivious exhibition using a computer commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) A mother’s breastfeeding of her baby does not under any circumstance constitute a violation of this subsection.

(6) OWNERS OR OPERATORS OF COMPUTER SERVICES LIABLE.—It is unlawful for any owner or operator of a computer online service, Internet service, or local bulletin board service knowingly to permit a subscriber to use the service to commit a violation of this section. Any person who violates this section commits a misdemeanor of the first degree, punishable by a fine not exceeding $2,000.

(7) STATE CRIMINAL JURISDICTION.—A person is subject to prosecution in this state pursuant to chapter 910 for any conduct proscribed by this section which the person engages in, while either within or outside this state, if by such conduct the person commits a violation of this section involving a child, a child’s guardian, or another person believed by the person to be a child or a child’s guardian.

(8) EFFECT OF PROSECUTION.—Prosecution of any person for an offense under this section shall not prohibit prosecution of that person in this state or another jurisdiction for a violation of any law of this state, including a law providing for greater penalties than prescribed in this section or any other crime punishing the sexual performance or the sexual exploitation of children.

History.—s. 11, ch. 86-238; s. 213, ch. 91-224; s. 71, ch. 96-388; s. 3, ch. 2001-54; s. 5, ch. 2007-143; s. 4, ch. 2008-172; s. 7, ch. 2009-194.



847.01357 - Exploited children’s civil remedy.

847.01357 Exploited children’s civil remedy.—

(1) Any person who, while under the age of 18, was a victim of a sexual abuse crime listed in chapter 794, chapter 800, chapter 827, or chapter 847, where any portion of such abuse was used in the production of child pornography, and who suffers personal or psychological injury as a result of the production, promotion, or possession of such images or movies, may bring an action in an appropriate state court against the producer, promoter, or possessor of such images or movies, regardless of whether the victim is now an adult. In any action brought under this section, a prevailing plaintiff shall recover the actual damages such person sustained and the cost of the suit, including reasonable attorney’s fees. Any victim who is awarded damages under this section shall be deemed to have sustained damages of at least $150,000.

(2) Notwithstanding any other provisions of law, any action commenced under this section must be filed within 3 years after the later of:

(a) The conclusion of a related criminal case;

(b) The notification to the victim by a member of a law enforcement agency of the creation, possession, or promotion of pornographic images; or

(c) In the case of a victim younger than 18, within 3 years after the person reaches the age of 18.

(3) Any victim who has a bona fide claim under this section shall, upon request, be provided a pseudonym, pursuant to s. 92.56(3), which shall be issued and maintained by the Department of Legal Affairs for use in all legal pleadings. This identifier shall be fully recognized in all courts in this state as a valid legal identity.

(4) It is not a defense to a civil cause of action under this section that the respondent did not know the victim or commit the abuse depicted in any image of child pornography.

(5) To prevent the further exploitation of victims for monetary gain by any other person, at the victim’s request and pursuant to agency approval, the Office of the Attorney General may pursue cases on behalf of any Florida victim under this section. All damages obtained shall go to the victim, and the Office of the Attorney General may seek reasonable attorney’s fees and costs as authorized under this section.

History.—s. 6, ch. 2008-172.



847.0137 - Transmission of pornography by electronic device or equipment prohibited; penalties.

847.0137 Transmission of pornography by electronic device or equipment prohibited; penalties.—

(1) For purposes of this section:

(a) “Minor” means any person less than 18 years of age.

(b) “Transmit” means the act of sending and causing to be delivered any image, information, or data from one or more persons or places to one or more other persons or places over or through any medium, including the Internet, by use of any electronic equipment or device.

(2) Notwithstanding ss. 847.012 and 847.0133, any person in this state who knew or reasonably should have known that he or she was transmitting child pornography, as defined in s. 847.001, to another person in this state or in another jurisdiction commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Notwithstanding ss. 847.012 and 847.0133, any person in any jurisdiction other than this state who knew or reasonably should have known that he or she was transmitting child pornography, as defined in s. 847.001, to any person in this state commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) This section shall not be construed to prohibit prosecution of a person in this state or another jurisdiction for a violation of any law of this state, including a law providing for greater penalties than prescribed in this section, for the transmission of child pornography, as defined in s. 847.001, to any person in this state.

(5) A person is subject to prosecution in this state pursuant to chapter 910 for any act or conduct proscribed by this section, including a person in a jurisdiction other than this state, if the act or conduct violates subsection (3).

The provisions of this section do not apply to subscription-based transmissions such as list servers.

History.—s. 4, ch. 2001-54.



847.0138 - Transmission of material harmful to minors to a minor by electronic device or equipment prohibited; penalties.

847.0138 Transmission of material harmful to minors to a minor by electronic device or equipment prohibited; penalties.—

(1) For purposes of this section:

(a) “Known by the defendant to be a minor” means that the defendant had actual knowledge or believed that the recipient of the communication was a minor.

(b) “Transmit” means to send to a specific individual known by the defendant to be a minor via electronic mail.

(2) Notwithstanding ss. 847.012 and 847.0133, any person who knew or believed that he or she was transmitting an image, information, or data that is harmful to minors, as defined in s. 847.001, to a specific individual known by the defendant to be a minor commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Notwithstanding ss. 847.012 and 847.0133, any person in any jurisdiction other than this state who knew or believed that he or she was transmitting an image, information, or data that is harmful to minors, as defined in s. 847.001, to a specific individual known by the defendant to be a minor commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

The provisions of this section do not apply to subscription-based transmissions such as list servers.

History.—s. 5, ch. 2001-54; s. 8, ch. 2009-194.



847.0139 - Immunity from civil liability for reporting child pornography, transmission of child pornography, or any image, information, or data harmful to minors to a minor in this state.

847.0139 Immunity from civil liability for reporting child pornography, transmission of child pornography, or any image, information, or data harmful to minors to a minor in this state.—Any person who reports to a law enforcement officer what the person reasonably believes to be child pornography, transmission of child pornography, or any image, information, or data that is harmful to minors to a minor in this state may not be held civilly liable for such reporting. For purposes of this section, such reporting may include furnishing the law enforcement officer with any image, information, or data that the person reasonably believes to be evidence of child pornography, transmission of child pornography, or an image, information, or data that is harmful to minors to a minor in this state.

History.—s. 6, ch. 2001-54.



847.0141 - Sexting; prohibited acts; penalties.

847.0141 Sexting; prohibited acts; penalties.—

(1) A minor commits the offense of sexting if he or she knowingly:

(a) Uses a computer, or any other device capable of electronic data transmission or distribution, to transmit or distribute to another minor any photograph or video of any person which depicts nudity, as defined in s. 847.001(9), and is harmful to minors, as defined in s. 847.001(6).

(b) Possesses a photograph or video of any person that was transmitted or distributed by another minor which depicts nudity, as defined in s. 847.001(9), and is harmful to minors, as defined in s. 847.001(6). A minor does not violate this paragraph if all of the following apply:

1. The minor did not solicit the photograph or video.

2. The minor took reasonable steps to report the photograph or video to the minor’s legal guardian or to a school or law enforcement official.

3. The minor did not transmit or distribute the photograph or video to a third party.

(2)(a) The transmission or distribution of multiple photographs or videos prohibited by paragraph (1)(a) is a single offense if the photographs or videos were transmitted or distributed within the same 24-hour period.

(b) The possession of multiple photographs or videos that were transmitted or distributed by a minor prohibited by paragraph (1)(b) is a single offense if the photographs or videos were transmitted or distributed by a minor in the same 24-hour period.

(3) A minor who violates subsection (1):

(a) Commits a noncriminal violation for a first violation. The minor must sign and accept a citation indicating a promise to appear before the juvenile court. In lieu of appearing in court, the minor may complete 8 hours of community service work, pay a $60 civil penalty, or participate in a cyber-safety program if such a program is locally available. The minor must satisfy any penalty within 30 days after receipt of the citation.

1. A citation issued to a minor under this subsection must be in a form prescribed by the issuing law enforcement agency, must be signed by the minor, and must contain all of the following:

a. The date and time of issuance.

b. The name and address of the minor to whom the citation is issued.

c. A thumbprint of the minor to whom the citation is issued.

d. Identification of the noncriminal violation and the time it was committed.

e. The facts constituting reasonable cause.

f. The specific section of law violated.

g. The name and authority of the citing officer.

h. The procedures that the minor must follow to contest the citation, perform the required community service, pay the civil penalty, or participate in a cyber-safety program.

2. If the citation is contested and the court determines that the minor committed a noncriminal violation under this section, the court may order the minor to perform 8 hours of community service, pay a $60 civil penalty, or participate in a cyber-safety program, or any combination thereof.

3. A minor who fails to comply with the citation waives his or her right to contest it, and the court may impose any of the penalties identified in subparagraph 2. or issue an order to show cause. Upon a finding of contempt, the court may impose additional age-appropriate penalties, which may include issuance of an order to the Department of Highway Safety and Motor Vehicles to withhold issuance of, or suspend the driver license or driving privilege of, the minor for 30 consecutive days. However, the court may not impose incarceration.

(b) Commits a misdemeanor of the first degree for a violation that occurs after the minor has been found to have committed a noncriminal violation for sexting or has satisfied the penalty imposed in lieu of a court appearance as provided in paragraph (a), punishable as provided in s. 775.082 or s. 775.083.

(c) Commits a felony of the third degree for a violation that occurs after the minor has been found to have committed a misdemeanor of the first degree for sexting, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) This section does not prohibit the prosecution of a minor for a violation of any law of this state if the photograph or video that depicts nudity also includes the depiction of sexual conduct or sexual excitement, and does not prohibit the prosecution of a minor for stalking under s. 784.048.

(5) As used in this section, the term “found to have committed” means a determination of guilt that is the result of a plea or trial, or a finding of delinquency that is the result of a plea or an adjudicatory hearing, regardless of whether adjudication is withheld.

(6) Eighty percent of all civil penalties received by a juvenile court pursuant to this section shall be remitted by the clerk of the court to the county commission to provide training on cyber-safety for minors. The remaining 20 percent shall remain with the clerk of the court to defray administrative costs.

History.—s. 1, ch. 2011-180; s. 85, ch. 2012-5; s. 3, ch. 2015-133.



847.0145 - Selling or buying of minors; penalties.

847.0145 Selling or buying of minors; penalties.—

(1) Any parent, legal guardian, or other person having custody or control of a minor who sells or otherwise transfers custody or control of such minor, or offers to sell or otherwise transfer custody of such minor, either:

(a) With knowledge that, as a consequence of the sale or transfer, the minor will be portrayed in a visual depiction engaging in, or assisting another person to engage in, sexually explicit conduct; or

(b) With intent to promote either:

1. The engaging in of sexually explicit conduct by such minor for the purpose of producing any visual depiction of such conduct; or

2. The rendering of assistance by the minor to any other person to engage in sexually explicit conduct for the purpose of producing any visual depiction of such conduct;

shall be guilty of a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) Whoever purchases or otherwise obtains custody or control of a minor, or offers to purchase or otherwise obtain custody or control of a minor, either:

(a) With knowledge that, as a consequence of the purchase or obtaining of custody, the minor will be portrayed in a visual depiction engaging in, or assisting another person to engage in, sexually explicit conduct;

(b) With intent to promote either:

1. The engaging in of sexually explicit conduct by such minor for the purpose of producing any visual depiction of such conduct; or

2. The rendering of assistance by the minor to any other person to engage in sexually explicit conduct for the purpose of producing any visual depiction of such conduct;

shall be guilty of a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 88-283.



847.0147 - Obscene telephone service prohibited; penalty.

847.0147 Obscene telephone service prohibited; penalty.—

(1) It is unlawful for any telephone subscriber to sell, offer for sale, or transmit, over telephone lines, any obscene material or message described and promoted as “adult” and of a nature which is commonly understood to be for the purposes of sexually oriented entertainment.

(2) Any person who violates the provisions of this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 88-283; s. 214, ch. 91-224.



847.02 - Confiscation of obscene material.

847.02 Confiscation of obscene material.—Whenever anyone is convicted under s. 847.011, the court in awarding sentence shall make an order confiscating said obscene material and authorize the sheriff of the county in which the material is held to destroy the same. The sheriff shall file with the court a certificate of his or her compliance.

History.—s. 2, ch. 7359, 1917; RGS 5439; CGL 7582; s. 6, ch. 86-238; s. 1351, ch. 97-102.



847.03 - Officer to seize obscene material.

847.03 Officer to seize obscene material.—Whenever any officer arrests any person charged with any offense under s. 847.011, the officer shall seize said obscene material and take the same into his or her custody to await the sentence of the court upon the trial of the offender.

History.—s. 3, ch. 7359, 1917; RGS 5440; CGL 7583; s. 7, ch. 86-238; s. 1352, ch. 97-102.



847.06 - Obscene matter; transportation into state prohibited; penalty.

847.06 Obscene matter; transportation into state prohibited; penalty.—

(1) Whoever knowingly transports into the state or within the state for the purpose of sale or distribution any obscene book; magazine; periodical; pamphlet; newspaper; comic book; story; paper; written or printed story or article; writing; paper; card; picture; drawing; photograph; motion picture film; figure; image; phonograph record, or wire or tape or other recording, or other article capable of producing sound; or any other matter of obscene character shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) When any person is convicted of a violation of this section, the court in its judgment of conviction may, in addition to the penalty prescribed, order the confiscation and disposal of such items described herein which were found in the possession or under the immediate control of such person at the time of his or her arrest.

History.—s. 1, ch. 29849, 1955; s. 1058, ch. 71-136; s. 1, ch. 79-134; s. 8, ch. 86-238; s. 1353, ch. 97-102.



847.07 - Wholesale promotion of obscene materials; penalties.

847.07 Wholesale promotion of obscene materials; penalties.—

(1) As used in this section, “wholesale promote” means to manufacture, issue, sell, provide, deliver, transfer, transmit, publish, distribute, circulate, or disseminate, or offer or agree to do the same, with or without consideration, for purposes of resale or redistribution.

(2) Any person who knowingly wholesale promotes any obscene matter or performance, or in any manner knowingly hires, employs, uses, or permits any person to wholesale promote or assist in wholesale promoting any obscene matter or performance, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) No person shall, as a condition to sale, allocation, consignment, or delivery for resale of any matter or performance, require that the purchaser or consignee receive for resale any other matter or performance reasonably believed by the purchaser or consignee to be obscene; and no person shall deny or revoke any franchise, or threaten to do so, or impose or threaten to impose any penalty, financial or otherwise, by reason of the refusal or failure of any person to accept any such matter or by reason of the return thereof. Whoever violates this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 73-120; s. 4, ch. 83-77; s. 9, ch. 86-238.



847.08 - Hearings for determination of probable cause.

847.08 Hearings for determination of probable cause.—Whenever an indictment, information, or affidavit is filed under the provisions of ss. 847.07-847.09, the state attorney or his or her duly appointed assistant may apply to the court for the issuance of an order directing the defendant or his or her principal agent or bailee or other like person to produce the allegedly obscene materials at a time and place so designated by the court for the purpose of determining whether there is probable cause to believe said material is obscene. After hearing the parties on the issue, if the court determines probable cause exists, it may order the material held by the clerk of the court pending further order of the court. This section shall not be construed to prohibit the seizure of obscene materials by any other lawful means.

History.—s. 2, ch. 73-120; s. 10, ch. 86-238; s. 1354, ch. 97-102.



847.09 - Legislative intent.

847.09 Legislative intent.—

(1) In order to make the application and enforcement of ss. 847.07-847.09 uniform throughout the state, it is the intent of the Legislature to preempt the field, to the exclusion of counties and municipalities, insofar as it concerns exposing persons over 17 years of age to harmful motion pictures, exhibitions, shows, representations, and presentations. To that end, it is hereby declared that every county ordinance and every municipal ordinance adopted prior to July 1, 1973, and relating to said subject shall stand abrogated and unenforceable on and after such date and that no county, municipality, or consolidated county-municipal government shall have the power to adopt any ordinance relating to the subject on or after such effective date. If ss. 847.07-847.09 are declared to be illegal, unconstitutional, or otherwise unenforceable, any county or municipal ordinance abrogated before ss. 847.07-847.09 were declared unconstitutional shall be in full force and effect, and each county, municipality, and consolidated county-municipal government shall have the power to adopt ordinances relating to this subject.

(2) Nothing in ss. 847.07-847.09 shall be construed to repeal or in any way supersede the provisions of s. 847.011, s. 847.012, or s. 847.013.

(3) Nothing herein shall be construed to limit the free exercise of free speech or picketing by any organization, group, or individual for the purpose of upholding community standards.

History.—ss. 3, 4, 6, ch. 73-120.



847.201 - Obscene programming on cable television during promotional period unlawful; penalty; applicability.

847.201 Obscene programming on cable television during promotional period unlawful; penalty; applicability.—

(1) It is unlawful for any owner or operator of any cable television service to provide on any basic cable channel during a promotional “free weekend” or other advertising period obscene programming or programming otherwise unprotected by the Constitution of the United States.

(2) Any person who violates the provisions of subsection (1) is guilty of a misdemeanor of the first degree, punishable by a fine of up to $2,000.

(3) This section shall not apply to any owner or operator of any cable television service who:

(a) Provides to its subscribers of basic cable channels at least once annually, and to its new subscribers of basic cable channels at the time of subscription, at least 30 days’ advance written notice that such aforesaid programming may be shown, which notice shall include the dates and times such programming may be shown; and

(b) Upon request of the subscribers of basic cable channels and during such promotional period, electronically “locks out” the aforesaid programming from the basic cable channels so that it is not received in the television receivers of such subscribers requesting not to receive such programming, or makes available at no cost to the subscribers of basic cable channels parental control devices, sometimes known as “lock boxes,” which devices shall have the capability of “locking out” or denying reception to the television receivers of such aforesaid subscribers requesting same.

History.—s. 1, ch. 87-215.



847.202 - Video movie; official rating of motion picture.

847.202 Video movie; official rating of motion picture.—

(1) As used in this section, the term:

(a) “Official rating” means an official rating of the Motion Picture Association of America, and the Film Advisory Board, Inc., or any other official rating organization.

(b) “Person” means an individual, corporation, partnership, or any other legal or commercial entity.

(c) “Video movie” means a videotape or video disc copy of a motion picture film.

(2) It is unlawful for a person to sell at retail, rent to another, attempt to sell at retail, or attempt to rent to another, a video movie in this state unless the official rating of the motion picture from which it is copied is clearly displayed on the outside of its cassette, case, jacket, or other covering. If the motion picture from which the video movie is copied has no official rating or if the video movie has been altered so that its content materially differs from the motion picture, such video movie shall be clearly and prominently marked as “N.R.” or “Not Rated.” Any person who violates the provisions of this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 7, ch. 88-283.






Chapter 849 - GAMBLING

849.01 - Keeping gambling houses, etc.

849.01 Keeping gambling houses, etc.—Whoever by herself or himself, her or his servant, clerk or agent, or in any other manner has, keeps, exercises or maintains a gaming table or room, or gaming implements or apparatus, or house, booth, tent, shelter or other place for the purpose of gaming or gambling or in any place of which she or he may directly or indirectly have charge, control or management, either exclusively or with others, procures, suffers or permits any person to play for money or other valuable thing at any game whatever, whether heretofore prohibited or not, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 3764, 1887; RS 2644; GS 3572; RGS 5499; CGL 7657; s. 1059, ch. 71-136; s. 1355, ch. 97-102.



849.02 - Agents or employees of keeper of gambling house.

849.02 Agents or employees of keeper of gambling house.—Whoever acts as servant, clerk, agent, or employee of any person in the violation of s. 849.01 shall be punished in the manner and to the extent therein mentioned.

History.—s. 2, ch. 3764, 1887; RS 2645; GS 3573; RGS 5500; CGL 7658.



849.03 - Renting house for gambling purposes.

849.03 Renting house for gambling purposes.—Whoever, whether as owner or agent, knowingly rents to another a house, room, booth, tent, shelter or place for the purpose of gaming shall be punished in the manner and to the extent mentioned in s. 849.01.

History.—s. 3, ch. 3764, 1887; RS 2646; GS 3574; RGS 5501; CGL 7659.



849.04 - Permitting minors and persons under guardianship to gamble.

849.04 Permitting minors and persons under guardianship to gamble.—The proprietor, owner, or keeper of any E. O., keno or pool table, or billiard table, wheel of fortune, or other game of chance kept for the purpose of betting, who willfully and knowingly allows a minor or person who is mentally incompetent or under guardianship to play at such game or to bet on such game of chance; or whoever aids or abets or otherwise encourages such playing or betting of any money or other valuable thing upon the result of such game of chance by a minor or person who is mentally incompetent or under guardianship, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. For the purpose of this section, the term “person who is mentally incompetent” means a person who because of mental illness, intellectual disability, senility, excessive use of drugs or alcohol, or other mental incapacity is incapable of managing his or her property or caring for himself or herself or both.

History.—s. 1, ch. 3145, 1879; RS 2647; s. 9, ch. 4322, 1895; GS 3575; RGS 5502; CGL 7660; s. 1060, ch. 71-136; s. 5, ch. 88-33; s. 1356, ch. 97-102; s. 24, ch. 2013-162.



849.05 - Prima facie evidence.

849.05 Prima facie evidence.—If any of the implements, devices or apparatus commonly used in games of chance in gambling houses or by gamblers, are found in any house, room, booth, shelter or other place it shall be prima facie evidence that the said house, room, booth, shelter or other place where the same are found is kept for the purpose of gambling.

History.—s. 4, ch. 3764, 1887; RS 2648; GS 3576; RGS 5503; CGL 7661; s. 243, ch. 77-104.



849.07 - Permitting gambling on billiard or pool table by holder of license.

849.07 Permitting gambling on billiard or pool table by holder of license.—If any holder of a license to operate a billiard or pool table shall permit any person to play billiards or pool or any other game for money, or any other thing of value, upon such tables, she or he shall be deemed guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 14, ch. 6421, 1913; RGS 5505; CGL 7663; s. 1062, ch. 71-136; s. 1357, ch. 97-102.



849.08 - Gambling.

849.08 Gambling.—Whoever plays or engages in any game at cards, keno, roulette, faro or other game of chance, at any place, by any device whatever, for money or other thing of value, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—RS 2651; s. 1, ch. 4514, 1895; GS 3579; RGS 5508; CGL 7666; s. 1063, ch. 71-136.



849.085 - Certain penny-ante games not crimes; restrictions.

849.085 Certain penny-ante games not crimes; restrictions.—

(1) Notwithstanding any other provision of law, it is not a crime for a person to participate in a game described in this section if such game is conducted strictly in accordance with this section.

(2) As used in this section:

(a) “Penny-ante game” means a game or series of games of poker, pinochle, bridge, rummy, canasta, hearts, dominoes, or mah-jongg in which the winnings of any player in a single round, hand, or game do not exceed $10 in value.

(b) “Dwelling” means residential premises owned or rented by a participant in a penny-ante game and occupied by such participant or the common elements or common areas of a condominium, cooperative, residential subdivision, or mobile home park of which a participant in a penny-ante game is a unit owner, or the facilities of an organization which is tax-exempt under s. 501(c)(7) of the Internal Revenue Code. The term “dwelling” also includes a college dormitory room or the common recreational area of a college dormitory or a publicly owned community center owned by a municipality or county.

(3) A penny-ante game is subject to the following restrictions:

(a) The game must be conducted in a dwelling.

(b) A person may not receive any consideration or commission for allowing a penny-ante game to occur in his or her dwelling.

(c) A person may not directly or indirectly charge admission or any other fee for participation in the game.

(d) A person may not solicit participants by means of advertising in any form, advertise the time or place of any penny-ante game, or advertise the fact that he or she will be a participant in any penny-ante game.

(e) A penny-ante game may not be conducted in which any participant is under 18 years of age.

(4) A debt created or owed as a consequence of any penny-ante game is not legally enforceable.

(5) The conduct of any penny-ante game within the common elements or common area of a condominium, cooperative, residential subdivision, or mobile home park or the conduct of any penny-ante game within the dwelling of an eligible organization as defined in subsection (2) or within a publicly owned community center owned by a municipality or county creates no civil liability for damages arising from the penny-ante game on the part of a condominium association, cooperative association, a homeowners’ association as defined in s. 720.301, mobile home owners’ association, dwelling owner, or municipality or county or on the part of a unit owner who was not a participant in the game.

History.—s. 1, ch. 89-366; s. 33, ch. 91-197; s. 1358, ch. 97-102; s. 12, ch. 99-382; ss. 58, 70, ch. 2000-258.



849.086 - Cardrooms authorized.

849.086 Cardrooms authorized.—

(1) LEGISLATIVE INTENT.—It is the intent of the Legislature to provide additional entertainment choices for the residents of and visitors to the state, promote tourism in the state, and provide additional state revenues through the authorization of the playing of certain games in the state at facilities known as cardrooms which are to be located at licensed pari-mutuel facilities. To ensure the public confidence in the integrity of authorized cardroom operations, this act is designed to strictly regulate the facilities, persons, and procedures related to cardroom operations. Furthermore, the Legislature finds that authorized games as herein defined are considered to be pari-mutuel style games and not casino gaming because the participants play against each other instead of against the house.

(2) DEFINITIONS.—As used in this section:

(a) “Authorized game” means a game or series of games of poker or dominoes which are played in a nonbanking manner.

(b) “Banking game” means a game in which the house is a participant in the game, taking on players, paying winners, and collecting from losers or in which the cardroom establishes a bank against which participants play.

(c) “Cardroom” means a facility where authorized games are played for money or anything of value and to which the public is invited to participate in such games and charged a fee for participation by the operator of such facility. Authorized games and cardrooms do not constitute casino gaming operations.

(d) “Cardroom management company” means any individual not an employee of the cardroom operator, any proprietorship, partnership, corporation, or other entity that enters into an agreement with a cardroom operator to manage, operate, or otherwise control the daily operation of a cardroom.

(e) “Cardroom distributor” means any business that distributes cardroom paraphernalia such as card tables, betting chips, chip holders, dominoes, dominoes tables, drop boxes, banking supplies, playing cards, card shufflers, and other associated equipment to authorized cardrooms.

(f) “Cardroom operator” means a licensed pari-mutuel permitholder which holds a valid permit and license issued by the division pursuant to chapter 550 and which also holds a valid cardroom license issued by the division pursuant to this section which authorizes such person to operate a cardroom and to conduct authorized games in such cardroom.

(g) “Division” means the Division of Pari-mutuel Wagering of the Department of Business and Professional Regulation.

(h) “Dominoes” means a game of dominoes typically played with a set of 28 flat rectangular blocks, called “bones,” which are marked on one side and divided into two equal parts, with zero to six dots, called “pips,” in each part. The term also includes larger sets of blocks that contain a correspondingly higher number of pips. The term also means the set of blocks used to play the game.

(i) “Gross receipts” means the total amount of money received by a cardroom from any person for participation in authorized games.

(j) “House” means the cardroom operator and all employees of the cardroom operator.

(k) “Net proceeds” means the total amount of gross receipts received by a cardroom operator from cardroom operations less direct operating expenses related to cardroom operations, including labor costs, admission taxes only if a separate admission fee is charged for entry to the cardroom facility, gross receipts taxes imposed on cardroom operators by this section, the annual cardroom license fees imposed by this section on each table operated at a cardroom, and reasonable promotional costs excluding officer and director compensation, interest on capital debt, legal fees, real estate taxes, bad debts, contributions or donations, or overhead and depreciation expenses not directly related to the operation of the cardrooms.

(l) “Rake” means a set fee or percentage of the pot assessed by a cardroom operator for providing the services of a dealer, table, or location for playing the authorized game.

(m) “Tournament” means a series of games that have more than one betting round involving one or more tables and where the winners or others receive a prize or cash award.

(3) CARDROOM AUTHORIZED.—Notwithstanding any other provision of law, it is not a crime for a person to participate in an authorized game at a licensed cardroom or to operate a cardroom described in this section if such game and cardroom operation are conducted strictly in accordance with the provisions of this section.

(4) AUTHORITY OF DIVISION.—The Division of Pari-mutuel Wagering of the Department of Business and Professional Regulation shall administer this section and regulate the operation of cardrooms under this section and the rules adopted pursuant thereto, and is hereby authorized to:

(a) Adopt rules, including, but not limited to: the issuance of cardroom and employee licenses for cardroom operations; the operation of a cardroom; recordkeeping and reporting requirements; and the collection of all fees and taxes imposed by this section.

(b) Conduct investigations and monitor the operation of cardrooms and the playing of authorized games therein.

(c) Review the books, accounts, and records of any current or former cardroom operator.

(d) Suspend or revoke any license or permit, after hearing, for any violation of the provisions of this section or the administrative rules adopted pursuant thereto.

(e) Take testimony, issue summons and subpoenas for any witness, and issue subpoenas duces tecum in connection with any matter within its jurisdiction.

(f) Monitor and ensure the proper collection of taxes and fees imposed by this section. Permitholder internal controls are mandated to ensure no compromise of state funds. To that end, a roaming division auditor will monitor and verify the cash flow and accounting of cardroom revenue for any given operating day.

(5) LICENSE REQUIRED; APPLICATION; FEES.—No person may operate a cardroom in this state unless such person holds a valid cardroom license issued pursuant to this section.

(a) Only those persons holding a valid cardroom license issued by the division may operate a cardroom. A cardroom license may only be issued to a licensed pari-mutuel permitholder and an authorized cardroom may only be operated at the same facility at which the permitholder is authorized under its valid pari-mutuel wagering permit to conduct pari-mutuel wagering activities. An initial cardroom license shall be issued to a pari-mutuel permitholder only after its facilities are in place and after it conducts its first day of live racing or games.

(b) After the initial cardroom license is granted, the application for the annual license renewal shall be made in conjunction with the applicant’s annual application for its pari-mutuel license. If a permitholder has operated a cardroom during any of the 3 previous fiscal years and fails to include a renewal request for the operation of the cardroom in its annual application for license renewal, the permitholder may amend its annual application to include operation of the cardroom. In order for a cardroom license to be renewed the applicant must have requested, as part of its pari-mutuel annual license application, to conduct at least 90 percent of the total number of live performances conducted by such permitholder during either the state fiscal year in which its initial cardroom license was issued or the state fiscal year immediately prior thereto if the permitholder ran at least a full schedule of live racing or games in the prior year. If the application is for a harness permitholder cardroom, the applicant must have requested authorization to conduct a minimum of 140 live performances during the state fiscal year immediately prior thereto. If more than one permitholder is operating at a facility, each permitholder must have applied for a license to conduct a full schedule of live racing.

(c) Persons seeking a license or a renewal thereof to operate a cardroom shall make application on forms prescribed by the division. Applications for cardroom licenses shall contain all of the information the division, by rule, may determine is required to ensure eligibility.

(d) The annual cardroom license fee for each facility shall be $1,000 for each table to be operated at the cardroom. The license fee shall be deposited by the division with the Chief Financial Officer to the credit of the Pari-mutuel Wagering Trust Fund.

(6) BUSINESS AND EMPLOYEE OCCUPATIONAL LICENSE REQUIRED; APPLICATION; FEES.—

(a) A person employed or otherwise working in a cardroom as a cardroom manager, floor supervisor, pit boss, dealer, or any other activity related to cardroom operations while the facility is conducting card playing or games of dominoes must hold a valid cardroom employee occupational license issued by the division. Food service, maintenance, and security employees with a current pari-mutuel occupational license and a current background check will not be required to have a cardroom employee occupational license.

(b) Any cardroom management company or cardroom distributor associated with cardroom operations must hold a valid cardroom business occupational license issued by the division.

(c) No licensed cardroom operator may employ or allow to work in a cardroom any person unless such person holds a valid occupational license. No licensed cardroom operator may contract, or otherwise do business with, a business required to hold a valid cardroom business occupational license, unless the business holds such a valid license.

(d) The division shall establish, by rule, a schedule for the renewal of cardroom occupational licenses. Cardroom occupational licenses are not transferable.

(e) Persons seeking cardroom occupational licenses, or renewal thereof, shall make application on forms prescribed by the division. Applications for cardroom occupational licenses shall contain all of the information the division, by rule, may determine is required to ensure eligibility.

(f) The division shall adopt rules regarding cardroom occupational licenses. The provisions specified in s. 550.105(4), (5), (6), (7), (8), and (10) relating to licensure shall be applicable to cardroom occupational licenses.

(g) The division may deny, declare ineligible, or revoke any cardroom occupational license if the applicant or holder thereof has been found guilty or had adjudication withheld in this state or any other state, or under the laws of the United States of a felony or misdemeanor involving forgery, larceny, extortion, conspiracy to defraud, or filing false reports to a government agency, racing or gaming commission or authority.

(h) Fingerprints for all cardroom occupational license applications shall be taken in a manner approved by the division and then shall be submitted to the Florida Department of Law Enforcement and the Federal Bureau of Investigation for a criminal records check upon initial application and at least every 5 years thereafter. The division may by rule require an annual record check of all renewal applications for a cardroom occupational license. The cost of processing fingerprints and conducting a record check shall be borne by the applicant.

(i) The cardroom employee occupational license fee shall not exceed $50 for any 12-month period. The cardroom business occupational license fee shall not exceed $250 for any 12-month period.

(7) CONDITIONS FOR OPERATING A CARDROOM.—

(a) A cardroom may be operated only at the location specified on the cardroom license issued by the division, and such location may only be the location at which the pari-mutuel permitholder is authorized to conduct pari-mutuel wagering activities pursuant to such permitholder’s valid pari-mutuel permit or as otherwise authorized by law. Cardroom operations may not be allowed beyond the hours provided in paragraph (b) regardless of the number of cardroom licenses issued for permitholders operating at the pari-mutuel facility.

(b) Any cardroom operator may operate a cardroom at the pari-mutuel facility daily throughout the year, if the permitholder meets the requirements under paragraph (5)(b). The cardroom may be open a cumulative amount of 18 hours per day on Monday through Friday and 24 hours per day on Saturday and Sunday and on the holidays specified in s. 110.117(1).

(c) A cardroom operator must at all times employ and provide a nonplaying dealer for each table on which authorized card games which traditionally use a dealer are conducted at the cardroom. Such dealers may not have a participatory interest in any game other than the dealing of cards and may not have an interest in the outcome of the game. The providing of such dealers by a licensee does not constitute the conducting of a banking game by the cardroom operator.

(d) A cardroom operator may award giveaways, jackpots, and prizes to a player who holds certain combinations of cards specified by the cardroom operator.

(e) Each cardroom operator shall conspicuously post upon the premises of the cardroom a notice which contains a copy of the cardroom license; a list of authorized games offered by the cardroom; the wagering limits imposed by the house, if any; any additional house rules regarding operation of the cardroom or the playing of any game; and all costs to players to participate, including any rake by the house. In addition, each cardroom operator shall post at each table a notice of the minimum and maximum bets authorized at such table and the fee for participation in the game conducted.

(f) The cardroom facility is subject to inspection by the division or any law enforcement agency during the licensee’s regular business hours. The inspection must specifically include the permitholder internal control procedures approved by the division.

(g) A cardroom operator may refuse entry to or refuse to allow any person who is objectionable, undesirable, or disruptive to play, but such refusal may not be on the basis of race, creed, color, religion, gender, national origin, marital status, physical handicap, or age, except as provided in this section.

(8) METHOD OF WAGERS; LIMITATION.—

(a) No wagering may be conducted using money or other negotiable currency. Games may only be played utilizing a wagering system whereby all players’ money is first converted by the house to tokens or chips which shall be used for wagering only at that specific cardroom.

(b) The cardroom operator may limit the amount wagered in any game or series of games.

(c) A tournament shall consist of a series of games. The entry fee for a tournament may be set by the cardroom operator. Tournaments may be played only with tournament chips that are provided to all participants in exchange for an entry fee and any subsequent re-buys. All players must receive an equal number of tournament chips for their entry fee. Tournament chips have no cash value and represent tournament points only. There is no limitation on the number of tournament chips that may be used for a bet except as otherwise determined by the cardroom operator. Tournament chips may never be redeemed for cash or for any other thing of value. The distribution of prizes and cash awards must be determined by the cardroom operator before entry fees are accepted. For purposes of tournament play only, the term “gross receipts” means the total amount received by the cardroom operator for all entry fees, player re-buys, and fees for participating in the tournament less the total amount paid to the winners or others as prizes.

(9) BOND REQUIRED.—The holder of a cardroom license shall be financially and otherwise responsible for the operation of the cardroom and for the conduct of any manager, dealer, or other employee involved in the operation of the cardroom. Prior to the issuance of a cardroom license, each applicant for such license shall provide evidence of a surety bond in the amount of $50,000, payable to the state, furnished by a corporate surety authorized to do business in the state or evidence that the licensee’s pari-mutuel bond required by s. 550.125 has been expanded to include the applicant’s cardroom operation. The bond shall guarantee that the cardroom operator will redeem, for cash, all tokens or chips used in games. Such bond shall be kept in full force and effect by the operator during the term of the license.

(10) FEE FOR PARTICIPATION.—The cardroom operator may charge a fee for the right to participate in games conducted at the cardroom. Such fee may be either a flat fee or hourly rate for the use of a seat at a table or a rake subject to the posted maximum amount but may not be based on the amount won by players. The rake-off, if any, must be made in an obvious manner and placed in a designated rake area which is clearly visible to all players. Notice of the amount of the participation fee charged shall be posted in a conspicuous place in the cardroom and at each table at all times.

(11) RECORDS AND REPORTS.—

(a) Each licensee operating a cardroom shall keep and maintain permanent daily records of its cardroom operation and shall maintain such records for a period of not less than 3 years. These records shall include all financial transactions and contain sufficient detail to determine compliance with the requirements of this section. All records shall be available for audit and inspection by the division or other law enforcement agencies during the licensee’s regular business hours. The information required in such records shall be determined by division rule.

(b) Each licensee operating a cardroom shall file with the division a report containing the required records of such cardroom operation. Such report shall be filed monthly by licensees. The required reports shall be submitted on forms prescribed by the division and shall be due at the same time as the monthly pari-mutuel reports are due to the division, and such reports shall contain any additional information deemed necessary by the division, and the reports shall be deemed public records once filed.

(12) PROHIBITED ACTIVITIES.—

(a) No person licensed to operate a cardroom may conduct any banking game or any game not specifically authorized by this section.

(b) No person under 18 years of age may be permitted to hold a cardroom or employee license, or engage in any game conducted therein.

(c) No electronic or mechanical devices, except mechanical card shufflers, may be used to conduct any authorized game in a cardroom.

(d) No cards, game components, or game implements may be used in playing an authorized game unless such has been furnished or provided to the players by the cardroom operator.

(13) TAXES AND OTHER PAYMENTS.—

(a) Each cardroom operator shall pay a tax to the state of 10 percent of the cardroom operation’s monthly gross receipts.

(b) An admission tax equal to 15 percent of the admission charge for entrance to the licensee’s cardroom facility, or 10 cents, whichever is greater, is imposed on each person entering the cardroom. This admission tax shall apply only if a separate admission fee is charged for entry to the cardroom facility. If a single admission fee is charged which authorizes entry to both or either the pari-mutuel facility and the cardroom facility, the admission tax shall be payable only once and shall be payable pursuant to chapter 550. The cardroom licensee shall be responsible for collecting the admission tax. An admission tax is imposed on any free passes or complimentary cards issued to guests by licensees in an amount equal to the tax imposed on the regular and usual admission charge for entrance to the licensee’s cardroom facility. A cardroom licensee may issue tax-free passes to its officers, officials, and employees or other persons actually engaged in working at the cardroom, including accredited press representatives such as reporters and editors, and may also issue tax-free passes to other cardroom licensees for the use of their officers and officials. The licensee shall file with the division a list of all persons to whom tax-free passes are issued.

(c) Payment of the admission tax and gross receipts tax imposed by this section shall be paid to the division. The division shall deposit these sums with the Chief Financial Officer, one-half being credited to the Pari-mutuel Wagering Trust Fund and one-half being credited to the General Revenue Fund. The cardroom licensee shall remit to the division payment for the admission tax, the gross receipts tax, and the licensee fees. Such payments shall be remitted to the division on the fifth day of each calendar month for taxes and fees imposed for the preceding month’s cardroom activities. Licensees shall file a report under oath by the fifth day of each calendar month for all taxes remitted during the preceding calendar month. Such report shall, under oath, indicate the total of all admissions, the cardroom activities for the preceding calendar month, and such other information as may be prescribed by the division.

(d)1. Each greyhound and jai alai permitholder that operates a cardroom facility shall use at least 4 percent of such permitholder’s cardroom monthly gross receipts to supplement greyhound purses or jai alai prize money, respectively, during the permitholder’s next ensuing pari-mutuel meet.

2. Each thoroughbred and harness horse racing permitholder that operates a cardroom facility shall use at least 50 percent of such permitholder’s cardroom monthly net proceeds as follows: 47 percent to supplement purses and 3 percent to supplement breeders’ awards during the permitholder’s next ensuing racing meet.

3. No cardroom license or renewal thereof shall be issued to an applicant holding a permit under chapter 550 to conduct pari-mutuel wagering meets of quarter horse racing unless the applicant has on file with the division a binding written agreement between the applicant and the Florida Quarter Horse Racing Association or the association representing a majority of the horse owners and trainers at the applicant’s eligible facility, governing the payment of purses on live quarter horse races conducted at the licensee’s pari-mutuel facility. The agreement governing purses may direct the payment of such purses from revenues generated by any wagering or gaming the applicant is authorized to conduct under Florida law. All purses shall be subject to the terms of chapter 550.

(e) The failure of any licensee to make payments as prescribed in paragraph (c) is a violation of this section, and the licensee may be subjected by the division to a civil penalty of up to $1,000 for each day the tax payment is not remitted. All penalties imposed and collected shall be deposited in the General Revenue Fund. If a licensee fails to pay penalties imposed by order of the division under this subsection, the division may suspend or revoke the license of the cardroom operator or deny issuance of any further license to the cardroom operator.

(f) The cardroom shall be deemed an accessory use to a licensed pari-mutuel operation and, except as provided in chapter 550, a municipality, county, or political subdivision may not assess or collect any additional license tax, sales tax, or excise tax on such cardroom operation.

(g) All of the moneys deposited in the Pari-mutuel Wagering Trust Fund, except as set forth in paragraph (h), shall be utilized and distributed in the manner specified in s. 550.135(1) and (2). However, cardroom tax revenues shall be kept separate from pari-mutuel tax revenues and shall not be used for making the disbursement to counties provided in former s. 550.135(1).

(h) One-quarter of the moneys deposited into the Pari-mutuel Wagering Trust Fund pursuant to paragraph (g) shall, by October 1 of each year, be distributed to the local government that approved the cardroom under subsection (16); however, if two or more pari-mutuel racetracks are located within the same incorporated municipality, the cardroom funds shall be distributed to the municipality. If a pari-mutuel facility is situated in such a manner that it is located in more than one county, the site of the cardroom facility shall determine the location for purposes of disbursement of tax revenues under this paragraph. The division shall, by September 1 of each year, determine: the amount of taxes deposited into the Pari-mutuel Wagering Trust Fund pursuant to this section from each cardroom licensee; the location by county of each cardroom; whether the cardroom is located in the unincorporated area of the county or within an incorporated municipality; and, the total amount to be distributed to each eligible county and municipality.

(14) SUSPENSION, REVOCATION, OR DENIAL OF LICENSE; FINE.—

(a) The division may deny a license or the renewal thereof, or may suspend or revoke any license, when the applicant has: violated or failed to comply with the provisions of this section or any rules adopted pursuant thereto; knowingly caused, aided, abetted, or conspired with another to cause any person to violate this section or any rules adopted pursuant thereto; or obtained a license or permit by fraud, misrepresentation, or concealment; or if the holder of such license or permit is no longer eligible under this section.

(b) If a pari-mutuel permitholder’s pari-mutuel permit or license is suspended or revoked by the division pursuant to chapter 550, the division may, but is not required to, suspend or revoke such permitholder’s cardroom license. If a cardroom operator’s license is suspended or revoked pursuant to this section, the division may, but is not required to, suspend or revoke such licensee’s pari-mutuel permit or license.

(c) Notwithstanding any other provision of this section, the division may impose an administrative fine not to exceed $1,000 for each violation against any person who has violated or failed to comply with the provisions of this section or any rules adopted pursuant thereto.

(15) CRIMINAL PENALTY; INJUNCTION.—

(a)1. Any person who operates a cardroom without a valid license issued as provided in this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. Any licensee or permitholder who violates any provision of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any licensee or permitholder who commits a second or subsequent violation of the same paragraph or subsection within a period of 3 years from the date of a prior conviction for a violation of such paragraph or subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) The division, any state attorney, the statewide prosecutor, or the Attorney General may apply for a temporary or permanent injunction restraining further violation of this section, and such injunction shall issue without bond.

(16) LOCAL GOVERNMENT APPROVAL.—The Division of Pari-mutuel Wagering shall not issue any initial license under this section except upon proof in such form as the division may prescribe that the local government where the applicant for such license desires to conduct cardroom gaming has voted to approve such activity by a majority vote of the governing body of the municipality or the governing body of the county if the facility is not located in a municipality.

(17) CHANGE OF LOCATION; REFERENDUM.—

(a) Notwithstanding any provisions of this section, no cardroom gaming license issued under this section shall be transferred, or reissued when such reissuance is in the nature of a transfer, so as to permit or authorize a licensee to change the location of the cardroom except upon proof in such form as the division may prescribe that a referendum election has been held:

1. If the proposed new location is within the same county as the already licensed location, in the county where the licensee desires to conduct cardroom gaming and that a majority of the electors voting on the question in such election voted in favor of the transfer of such license. However, the division shall transfer, without requirement of a referendum election, the cardroom license of any permitholder that relocated its permit pursuant to s. 550.0555.

2. If the proposed new location is not within the same county as the already licensed location, in the county where the licensee desires to conduct cardroom gaming and that a majority of the electors voting on that question in each such election voted in favor of the transfer of such license.

(b) The expense of each referendum held under the provisions of this subsection shall be borne by the licensee requesting the transfer.

History.—s. 20, ch. 96-364; s. 26, ch. 2001-64; s. 1913, ch. 2003-261; s. 4, ch. 2003-295; s. 4, ch. 2005-288; s. 1, ch. 2007-130; s. 1, ch. 2007-163; s. 24, ch. 2009-170; ss. 4, 5, ch. 2010-29.



849.09 - Lottery prohibited; exceptions.

849.09 Lottery prohibited; exceptions.—

(1) It is unlawful for any person in this state to:

(a) Set up, promote, or conduct any lottery for money or for anything of value;

(b) Dispose of any money or other property of any kind whatsoever by means of any lottery;

(c) Conduct any lottery drawing for the distribution of a prize or prizes by lot or chance, or advertise any such lottery scheme or device in any newspaper or by circulars, posters, pamphlets, radio, telegraph, telephone, or otherwise;

(d) Aid or assist in the setting up, promoting, or conducting of any lottery or lottery drawing, whether by writing, printing, or in any other manner whatsoever, or be interested in or connected in any way with any lottery or lottery drawing;

(e) Attempt to operate, conduct, or advertise any lottery scheme or device;

(f) Have in her or his possession any lottery wheel, implement, or device whatsoever for conducting any lottery or scheme for the disposal by lot or chance of anything of value;

(g) Sell, offer for sale, or transmit, in person or by mail or in any other manner whatsoever, any lottery ticket, coupon, or share, or any share in or fractional part of any lottery ticket, coupon, or share, whether such ticket, coupon, or share represents an interest in a live lottery not yet played or whether it represents, or has represented, an interest in a lottery that has already been played;

(h) Have in her or his possession any lottery ticket, or any evidence of any share or right in any lottery ticket, or in any lottery scheme or device, whether such ticket or evidence of share or right represents an interest in a live lottery not yet played or whether it represents, or has represented, an interest in a lottery that has already been played;

(i) Aid or assist in the sale, disposal, or procurement of any lottery ticket, coupon, or share, or any right to any drawing in a lottery;

(j) Have in her or his possession any lottery advertisement, circular, poster, or pamphlet, or any list or schedule of any lottery prizes, gifts, or drawings; or

(k) Have in her or his possession any so-called “run down sheets,” tally sheets, or other papers, records, instruments, or paraphernalia designed for use, either directly or indirectly, in, or in connection with, the violation of the laws of this state prohibiting lotteries and gambling.

Provided, that nothing in this section shall prohibit participation in any nationally advertised contest, drawing, game or puzzle of skill or chance for a prize or prizes unless it can be construed as a lottery under this section; and, provided further, that this exemption for national contests shall not apply to any such contest based upon the outcome or results of any horserace, harness race, dograce, or jai alai game.

(2) Any person who is convicted of violating any of the provisions of paragraph (a), paragraph (b), paragraph (c), or paragraph (d) of subsection (1) is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) Any person who is convicted of violating any of the provisions of paragraph (e), paragraph (f), paragraph (g), paragraph (i), or paragraph (k) of subsection (1) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person who, having been convicted of violating any provision thereof, thereafter violates any provision thereof is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The provisions of this section do not apply to bingo as provided for in s. 849.0931.

(4) Any person who is convicted of violating any of the provisions of paragraph (h) or paragraph (j) of subsection (1) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person who, having been convicted of violating any provision thereof, thereafter violates any provision thereof is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 4373, 1895; GS 3582; RGS 5509; CGL 7667; s. 1, ch. 26765, 1951; s. 1, ch. 67-72; s. 1, ch. 67-435; ss. 1, 2, ch. 69-91; s. 1064, ch. 71-136; s. 168, ch. 83-216; s. 4, ch. 91-206; ss. 4, 6, ch. 92-280; s. 1, ch. 93-160; s. 1359, ch. 97-102; s. 155, ch. 2007-5.



849.091 - Chain letters, pyramid clubs, etc., declared a lottery; prohibited; penalties.

849.091 Chain letters, pyramid clubs, etc., declared a lottery; prohibited; penalties.—

(1) The organization of any chain letter club, pyramid club, or other group organized or brought together under any plan or device whereby fees or dues or anything of material value to be paid or given by members thereof are to be paid or given to any other member thereof, which plan or device includes any provision for the increase in such membership through a chain process of new members securing other new members and thereby advancing themselves in the group to a position where such members in turn receive fees, dues, or things of material value from other members, is hereby declared to be a lottery, and whoever shall participate in any such lottery by becoming a member of, or affiliating with, any such group or organization or who shall solicit any person for membership or affiliation in any such group or organization commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A “pyramid sales scheme,” which is any sales or marketing plan or operation whereby a person pays a consideration of any kind, or makes an investment of any kind, in excess of $100 and acquires the opportunity to receive a benefit or thing of value which is not primarily contingent on the volume or quantity of goods, services, or other property sold in bona fide sales to consumers, and which is related to the inducement of additional persons, by himself or herself or others, regardless of number, to participate in the same sales or marketing plan or operation, is hereby declared to be a lottery, and whoever shall participate in any such lottery by becoming a member of or affiliating with, any such group or organization or who shall solicit any person for membership or affiliation in any such group or organization commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. For purposes of this subsection, the term “consideration” and the term “investment” do not include the purchase of goods or services furnished at cost for use in making sales, but not for resale, or time and effort spent in the pursuit of sales or recruiting activities.

History.—s. 1, ch. 25096, 1949; s. 1065, ch. 71-136; s. 1, ch. 91-15; s. 215, ch. 91-224; s. 1360, ch. 97-102.



849.0915 - Referral selling.

849.0915 Referral selling.—

(1) Referral selling, whereby the seller gives or offers a rebate or discount to the buyer as an inducement for a sale in consideration of the buyer’s providing the seller with the names of prospective purchasers, is declared to be a lottery if earning the rebate or discount is contingent upon the occurrence of an event subsequent to the time the buyer agrees to buy.

(2) Any person conducting a lottery by referral selling is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) In addition to the penalty provided herein, the Attorney General and her or his assistants, the state attorneys and their assistants, and the Division of Consumer Services of the Department of Agriculture and Consumer Services are authorized to apply to the circuit court within their respective jurisdictions, and such court shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating the provisions of this section, whether or not there exists an adequate remedy at law, and such injunction shall issue without bond.

History.—s. 1, ch. 72-110; s. 34, ch. 73-334; s. 1361, ch. 97-102.



849.092 - Motor fuel retail business; certain activities permitted.

849.092 Motor fuel retail business; certain activities permitted.—The provisions of s. 849.09 shall not be construed to prohibit or prevent persons who are licensed to conduct business under s. 206.404, from giving away prizes to persons selected by lot, if such prizes are made on the following conditions:

(1) Such gifts are conducted as advertising and promotional undertakings, in good faith, solely for the purpose of advertising the goods, wares, merchandise and business of such licensee; and

(2) The principal business of such licensee is the business permitted to be licensed under s. 206.404; and

(3) No person to be eligible to receive such gift shall ever be required to:

(a) Pay any tangible consideration to such licensee in the form of money or other property or thing of value, or

(b) Purchase any goods, wares, merchandise or anything of value from such licensee.

(4) The person selected to receive any such gift or prize offered by any such licensee in connection with any such advertising or promotion is notified of his or her selection at his or her last known address. Newspapers, magazines, television and radio stations may, without violating any law, publish and broadcast advertising matter describing such advertising and promotional undertakings of such licensees which may contain instructions pursuant to which persons desiring to become eligible for such gifts or prizes may make their name and address known to such licensee.

(5) All brochures, advertisements, promotional material, and entry blanks promoting such undertakings shall contain a clause stating that residents of Florida are entitled to participate in such undertakings and are eligible to win gifts or prizes.

History.—s. 1, ch. 63-553; s. 1, ch. 65-261; s. 1, ch. 71-287; s. 244, ch. 77-104; s. 1362, ch. 97-102.



849.0931 - Bingo authorized; conditions for conduct; permitted uses of proceeds; limitations.

849.0931 Bingo authorized; conditions for conduct; permitted uses of proceeds; limitations.—

(1) As used in this section:

(a) “Bingo game” means and refers to the activity, commonly known as “bingo,” in which participants pay a sum of money for the use of one or more bingo cards. When the game commences, numbers are drawn by chance, one by one, and announced. The players cover or mark those numbers on the bingo cards which they have purchased until a player receives a given order of numbers in sequence that has been preannounced for that particular game. This player calls out “bingo” and is declared the winner of a predetermined prize. More than one game may be played upon a bingo card, and numbers called for one game may be used for a succeeding game or games.

(b) “Bingo card” means and refers to the flat piece of paper or thin pasteboard employed by players engaged in the game of bingo. The bingo card shall have not fewer than 24 playing numbers printed on it. These playing numbers shall range from 1 through 75, inclusive. More than one set of bingo numbers may be printed on any single piece of paper.

(c) “Charitable, nonprofit, or veterans’ organization” means an organization which has qualified for exemption from federal income tax as an exempt organization under the provisions of s. 501(c) of the Internal Revenue Code of 1954 or s. 528 of the Internal Revenue Code of 1986, as amended; which is engaged in charitable, civic, community, benevolent, religious, or scholastic works or other similar activities; and which has been in existence and active for a period of 3 years or more.

(d) “Deal” means a separate set or package of not more than 4,000 instant bingo tickets in which the predetermined minimum prize payout is at least 65 percent of the total receipts from the sale of the entire deal.

(e) “Flare” means the board or placard that accompanies each deal of instant bingo tickets and that has printed on or affixed to it the following information:

1. The game name.

2. The manufacturer’s name or distinctive logo.

3. The form number.

4. The ticket count.

5. The prize structure, including the number of symbols or number combinations for winning instant bingo tickets by denomination, with their respective winning symbols or number combinations.

6. The cost per play.

7. The game serial number.

(f) “Instant bingo” means a form of bingo that is played at the same location as bingo, using tickets by which a player wins a prize by opening and removing a cover from the ticket to reveal a set of numbers, letters, objects, or patterns, some of which have been designated in advance as prize winners.

(g) “Objects” means a set of 75 balls or other precision shapes that are imprinted with letters and numbers in such a way that numbers 1 through 15 are marked with the letter “B,” numbers 16 through 30 are marked with the letter “I,” numbers 31 through 45 are marked with the letter “N,” numbers 46 through 60 are marked with the letter “G,” and numbers 61 through 75 are marked with the letter “O.”

(h) “Rack” means the container in which the objects are placed after being drawn and announced.

(i) “Receptacle” means the container from which the objects are drawn or ejected.

(j) “Session” means a designated set of games played in a day or part of a day.

(2)(a) None of the provisions of this chapter shall be construed to prohibit or prevent charitable, nonprofit, or veterans’ organizations engaged in charitable, civic, community, benevolent, religious, or scholastic works or other similar endeavors, which organizations have been in existence and active for a period of 3 years or more, from conducting bingo games or instant bingo, provided the entire proceeds derived from the conduct of such games, less actual business expenses for articles designed for and essential to the operation, conduct, and playing of bingo or instant bingo, are donated by such organizations to the endeavors mentioned above. In no case may the net proceeds from the conduct of such games be used for any other purpose whatsoever. The proceeds derived from the conduct of bingo games or instant bingo shall not be considered solicitation of public donations.

(b) It is the express intent of the Legislature that no charitable, nonprofit, or veterans’ organization serve as a sponsor of a bingo game or instant bingo conducted by another, but such organization may only be directly involved in the conduct of such a game as provided in this act.

(3) If an organization is not engaged in efforts of the type set out above, its right to conduct bingo games hereunder is conditioned upon the return of all the proceeds from such games to the players in the form of prizes. If at the conclusion of play on any day during which a bingo game is allowed to be played under this section there remain proceeds which have not been paid out as prizes, the organization conducting the game shall at the next scheduled day of play conduct bingo games without any charge to the players and shall continue to do so until the proceeds carried over from the previous days played have been exhausted. This provision in no way extends the limitation on the number of prize or jackpot games allowed in one day as provided for in subsection (5).

(4) The right of a condominium association, a cooperative association, a homeowners’ association as defined in s. 720.301, a mobile home owners’ association, a group of residents of a mobile home park as defined in chapter 723, or a group of residents of a mobile home park or recreational vehicle park as defined in chapter 513 to conduct bingo is conditioned upon the return of the net proceeds from such games to players in the form of prizes after having deducted the actual business expenses for such games for articles designed for and essential to the operation, conduct, and playing of bingo. Any net proceeds remaining after paying prizes may be donated by the association to a charitable, nonprofit, or veterans’ organization which is exempt from federal income tax under the provisions of s. 501(c) of the Internal Revenue Code to be used in such recipient organization’s charitable, civic, community, benevolent, religious, or scholastic works or similar activities or, in the alternative, such remaining proceeds shall be used as specified in subsection (3).

(5) Except for instant bingo prizes, which are limited to the amounts displayed on the ticket or on the game flare, a jackpot shall not exceed the value of $250 in actual money or its equivalent, and there shall be no more than three jackpots in any one session of bingo.

(6) Except for instant bingo, which is not limited by this subsection, the number of days per week during which organizations authorized under this section may conduct bingo shall not exceed two.

(7) Except for instant bingo prizes, which are limited to the amounts displayed on the ticket or on the game flare, there shall be no more than three jackpots on any one day of play. All other game prizes shall not exceed $50.

(8) Each person involved in the conduct of any bingo game or instant bingo must be a resident of the community where the organization is located and a bona fide member of the organization sponsoring such game and may not be compensated in any way for operation of such game. When bingo games or instant bingo is conducted by a charitable, nonprofit, or veterans’ organization, the organization conducting the games must designate up to three members of that organization to be in charge of the games, one of whom shall be present during the entire session at which the games are conducted. The organization conducting the games is responsible for posting a notice, which notice states the name of the organization and the designated member or members, in a conspicuous place on the premises at which the session is held or instant bingo is played. A caller in a bingo game may not be a participant in that bingo game.

(9) Every charitable, nonprofit, or veterans’ organization involved in the conduct of a bingo game or instant bingo must be located in the county, or within a 15-mile radius of, where the bingo game or instant bingo is located.

(10)(a) No one under 18 years of age shall be allowed to play any bingo game or instant bingo or be involved in the conduct of a bingo game or instant bingo in any way.

(b) Any organization conducting bingo open to the public may refuse entry to any person who is objectionable or undesirable to the sponsoring organization, but such refusal of entry shall not be on the basis of race, creed, color, religion, sex, national origin, marital status, or physical handicap.

(11) Bingo games or instant bingo may be held only on the following premises:

(a) Property owned by the charitable, nonprofit, or veterans’ organization.

(b) Property owned by the charitable, nonprofit, or veterans’ organization that will benefit by the proceeds.

(c) Property leased for a period of not less than 1 year by a charitable, nonprofit, or veterans’ organization, providing the lease or rental agreement does not provide for the payment of a percentage of the proceeds generated at such premises to the lessor or any other party and providing the rental rate for such premises does not exceed the rental rates charged for similar premises in the same locale.

(d) Property owned by a municipality or a county when the governing authority has, by appropriate ordinance or resolution, specifically authorized the use of such property for the conduct of such games.

(e) With respect to bingo games conducted by a condominium association, a cooperative association, a homeowners’ association as defined in s. 720.301, a mobile home owners’ association, a group of residents of a mobile home park as defined in chapter 723, or a group of residents of a mobile home park or recreational vehicle park as defined in chapter 513, property owned by the association, property owned by the residents of the mobile home park or recreational vehicle park, or property which is a common area located within the condominium, mobile home park, or recreational vehicle park.

(12) Each bingo game shall be conducted in accordance with the following rules:

(a) The objects, whether drawn or ejected, shall be essentially equal as to size, shape, weight, and balance and as to all other characteristics that may control their selection from the receptacle. The caller shall cancel any game if, during the course of a game, the mechanism used in the drawing or ejection of objects becomes jammed in such a manner as to interfere with the accurate determination of the next number to be announced or if the caller determines that more than one object is labeled with the same number or that there is a number to be drawn without a corresponding object. Any player in a game canceled pursuant to this paragraph shall be permitted to play the next game free of charge.

(b) Prior to commencement of any bingo session, the member in charge shall cause a verification to be made of all objects to be placed in the receptacle and shall inspect the objects in the presence of a disinterested person to ensure that all objects are present and that there are no duplications or omissions of numbers on the objects. Any player shall be entitled to call for a verification of numbers before, during, and after a session.

(c) The card or sheet on which the game is played shall be part of a deck, group, or series, no two of which may be alike in any given game.

(d) All numbers shall be visibly displayed after being drawn and before being placed in the rack.

(e) A bona fide bingo shall consist of a predesignated arrangement of numbers on a card or sheet that correspond with the numbers on the objects drawn from the receptacle and announced. Errors in numbers announced or misplaced in the rack may not be recognized as a bingo.

(f) When a caller has started to vocally announce a number, the caller shall complete the call. If any player has obtained a bingo on a previous number, such player will share the prize with the player who gained bingo on the last number called.

(g) Numbers on the winning cards or sheets shall be announced and verified in the presence of another player. Any player shall be entitled at the time the winner is determined to call for a verification of numbers drawn. The verification shall be in the presence of the member designated to be in charge of the occasion or, if such person is also the caller, in the presence of an officer of the licensee.

(h) Upon determining a winner, the caller shall ask, “Are there any other winners?” If no one replies, the caller shall declare the game closed. No other player is entitled to share the prize unless she or he has declared a bingo prior to this announcement.

(i) Seats may not be held or reserved by an organization or person involved in the conduct of any bingo game for players not present, nor may any cards be set aside, held, or reserved from one session to another for any player.

(13)(a) Instant bingo tickets must be sold at the price printed on the ticket or on the game flare by the manufacturer, not to exceed $1. Discounts may not be given for the purchase of multiple tickets, nor may tickets be given away free of charge.

(b) Each deal of instant bingo tickets must be accompanied by a flare, and the flare must be posted before the sale of any tickets in that deal.

(c) Each instant bingo ticket in a deal must bear the same serial number, and there may not be more than one serial number in each deal. Serial numbers printed on a deal of instant bingo tickets may not be repeated by the manufacturer on the same form for a period of 3 years.

(d) The serial number for each deal must be clearly and legibly placed on the outside of each deal’s package, box, or other container.

(e) Instant bingo tickets manufactured, sold, or distributed in this state must comply with the applicable standards on pull-tabs of the North American Gaming Regulators Association, as amended.

(f) Except as provided under paragraph (e), an instant bingo ticket manufactured, sold, or distributed in this state must:

1. Be manufactured so that it is not possible to identify whether it is a winning or losing instant bingo ticket until it has been opened by the player as intended.

2. Be manufactured using at least a two-ply paper stock construction so that the instant bingo ticket is opaque.

3. Have the form number, the deal’s serial number, and the name or logo of the manufacturer conspicuously printed on the face or cover of the instant bingo ticket.

4. Have a form of winner protection that allows the organization to verify, after the instant bingo ticket has been played, that the winning instant bingo ticket presented for payment is an authentic winning instant bingo ticket for the deal in play. The manufacturer shall provide a written description of the winner protection with each deal of instant bingo tickets.

(g) Each manufacturer and distributor that sells or distributes instant bingo tickets in this state to charitable, nonprofit, or veterans’ organizations shall prepare an invoice that contains the following information:

1. Date of sale.

2. Form number and serial number of each deal sold.

3. Number of instant bingo tickets in each deal sold.

4. Name of distributor or organization to whom each deal is sold.

5. Price of each deal sold.

All information contained on an invoice must be maintained by the distributor or manufacturer for 3 years.

(h) The invoice, or a true and accurate copy thereof, must be on the premises where any deal of instant bingo tickets is stored or in play.

(14) Any organization or other person who willfully and knowingly violates any provision of this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. For a second or subsequent offense, the organization or other person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 6, ch. 92-280; s. 1, ch. 93-160; s. 1, ch. 94-326; s. 1363, ch. 97-102; s. 13, ch. 99-382; ss. 59, 70, ch. 2000-258; ss. 27, 28, ch. 2001-64; s. 2, ch. 2007-228.



849.0935 - Charitable, nonprofit organizations; drawings by chance; required disclosures; unlawful acts and practices; penalties.

849.0935 Charitable, nonprofit organizations; drawings by chance; required disclosures; unlawful acts and practices; penalties.—

(1) As used in this section, the term:

(a) “Drawing by chance,” “drawing,” or “raffle” means an enterprise in which, from the entries submitted by the public to the organization conducting the drawing, one or more entries are selected by chance to win a prize. The term “drawing” does not include those enterprises, commonly known as “game promotions,” as defined by s. 849.094, “matching,” “instant winner,” or “preselected sweepstakes,” which involve the distribution of winning numbers, previously designated as such, to the public.

(b) “Organization” means an organization which is exempt from federal income taxation pursuant to 26 U.S.C. s. 501(c)(3), (4), (7), (8), (10), or (19), and which has a current determination letter from the Internal Revenue Service, and its bona fide members or officers.

(2) Section 849.09 does not prohibit an organization from conducting drawings by chance pursuant to the authority granted by this section, if the organization has complied with all applicable provisions of chapter 496 and this section.

(3) All brochures, advertisements, notices, tickets, or entry blanks used in connection with a drawing by chance shall conspicuously disclose:

(a) The rules governing the conduct and operation of the drawing.

(b) The full name of the organization and its principal place of business.

(c) The source of the funds used to award cash prizes or to purchase prizes.

(d) The date, hour, and place where the winner will be chosen and the prizes will be awarded, unless the brochures, advertisements, notices, tickets, or entry blanks are not offered to the public more than 3 days prior to the drawing.

(e) That no purchase or contribution is necessary.

(4) It is unlawful for any organization that, pursuant to the authority granted by this section, promotes, operates, or conducts a drawing by chance:

(a) To design, engage in, promote, or conduct any drawing in which the winner is predetermined by means of matching, instant win, or preselected sweepstakes or otherwise or in which the selection of the winners is in any way rigged;

(b) To require an entry fee, donation, substantial consideration, payment, proof of purchase, or contribution as a condition of entering the drawing or of being selected to win a prize. However, this paragraph does not prohibit an organization from suggesting a minimum donation or from including a statement of such suggested minimum donation on any printed material used in connection with the fundraising event or drawing;

(c) To condition the drawing on a minimum number of tickets having been disbursed to contributors or on a minimum amount of contributions having been received;

(d) To arbitrarily remove, disqualify, disallow, or reject any entry or to discriminate in any manner between entrants who gave contributions to the organization and those who did not give such contributions;

(e) To fail to promptly notify, at the address set forth on the entry blank, any person whose entry is selected to win of the fact that he or she won;

(f) To fail to award all prizes offered;

(g) To print, publish, or circulate literature or advertising material used in connection with the drawing which is false, deceptive, or misleading;

(h) To cancel a drawing; or

(i) To condition the acquisition or giveaway of any prize upon the receipt of voluntary donations or contributions.

(5) The organization conducting the drawing may limit the number of tickets distributed to each drawing entrant.

(6) A violation of this section is a deceptive and unfair trade practice.

(7) Any organization that engages in any act or practice in violation of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Any organization or other person who sells or offers for sale in this state a ticket or entry blank for a raffle or other drawing by chance, without complying with the requirements of paragraph (3)(d), commits a misdemeanor of the second degree, punishable by fine only as provided in s. 775.083.

(8) This section does not apply to the state lottery operated pursuant to chapter 24.

History.—s. 1, ch. 84-181; ss. 1, 2, ch. 88-115; s. 216, ch. 91-224; s. 1, ch. 96-253; s. 1825, ch. 97-102; s. 1, ch. 97-108; s. 2, ch. 2013-2.



849.094 - Game promotion in connection with sale of consumer products or services.

849.094 Game promotion in connection with sale of consumer products or services.—

(1) As used in this section, the term:

(a) “Game promotion” means, but is not limited to, a contest, game of chance, sweepstakes, or gift enterprise, conducted by an operator within or throughout the state and other states in connection with and incidental to the sale of consumer products or services, and in which the elements of chance and prize are present. However, “game promotion” may not be construed to apply to bingo games conducted pursuant to s. 849.0931.

(b) “Operator” means a retailer who operates a game promotion or any person, firm, corporation, organization, or association or agent or employee thereof who promotes, operates, or conducts a nationally advertised game promotion.

(2) It is unlawful for any operator:

(a) To design, engage in, promote, or conduct such a game promotion, in connection with the promotion or sale of consumer products or services, wherein the winner may be predetermined or the game may be manipulated or rigged so as to:

1. Allocate a winning game or any portion thereof to certain lessees, agents, or franchises; or

2. Allocate a winning game or part thereof to a particular period of the game promotion or to a particular geographic area;

(b) Arbitrarily to remove, disqualify, disallow, or reject any entry;

(c) To fail to award prizes offered;

(d) To print, publish, or circulate literature or advertising material used in connection with such game promotions which is false, deceptive, or misleading; or

(e) To require an entry fee, payment, or proof of purchase as a condition of entering a game promotion.

(3) The operator of a game promotion in which the total announced value of the prizes offered is greater than $5,000 shall file with the Department of Agriculture and Consumer Services a copy of the rules and regulations of the game promotion and a list of all prizes and prize categories offered at least 7 days before the commencement of the game promotion. Such rules and regulations may not thereafter be changed, modified, or altered. The operator of a game promotion shall conspicuously post the rules and regulations of such game promotion in each and every retail outlet or place where such game promotion may be played or participated in by the public and shall also publish the rules and regulations in all advertising copy used in connection therewith. However, such advertising copy need only include the material terms of the rules and regulations if the advertising copy includes a website address, a toll-free telephone number, or a mailing address where the full rules and regulations may be viewed, heard, or obtained for the full duration of the game promotion. Such disclosures must be legible. Radio and television announcements may indicate that the rules and regulations are available at retail outlets or from the operator of the promotion. A nonrefundable filing fee of $100 shall accompany each filing and shall be used to pay the costs incurred in administering and enforcing the provisions of this section.

(4)(a) Every operator of such a game promotion in which the total announced value of the prizes offered is greater than $5,000 shall establish a trust account, in a national or state-chartered financial institution, with a balance sufficient to pay or purchase the total value of all prizes offered. On a form supplied by the Department of Agriculture and Consumer Services, an official of the financial institution holding the trust account shall set forth the dollar amount of the trust account, the identity of the entity or individual establishing the trust account, and the name of the game promotion for which the trust account has been established. Such form shall be filed with the Department of Agriculture and Consumer Services at least 7 days in advance of the commencement of the game promotion. In lieu of establishing such trust account, the operator may obtain a surety bond in an amount equivalent to the total value of all prizes offered; and such bond shall be filed with the Department of Agriculture and Consumer Services at least 7 days in advance of the commencement of the game promotion.

1. The moneys held in the trust account may be withdrawn in order to pay the prizes offered only upon certification to the Department of Agriculture and Consumer Services of the name of the winner or winners and the amount of the prize or prizes and the value thereof.

2. If the operator of a game promotion has obtained a surety bond in lieu of establishing a trust account, the amount of the surety bond shall equal at all times the total amount of the prizes offered.

(b) The Department of Agriculture and Consumer Services may waive the provisions of this subsection for any operator who has conducted game promotions in the state for not less than 5 consecutive years and who has not had any civil, criminal, or administrative action instituted against him or her by the state or an agency of the state for violation of this section within that 5-year period. Such waiver may be revoked upon the commission of a violation of this section by such operator, as determined by the Department of Agriculture and Consumer Services.

(5) Every operator of a game promotion in which the total announced value of the prizes offered is greater than $5,000 shall provide the Department of Agriculture and Consumer Services with a certified list of the names and addresses of all persons, whether from this state or from another state, who have won prizes which have a value of more than $25, the value of such prizes, and the dates when the prizes were won within 60 days after such winners have been finally determined. The operator shall provide a copy of the list of winners, without charge, to any person who requests it. In lieu of the foregoing, the operator of a game promotion may, at his or her option, publish the same information about the winners in a Florida newspaper of general circulation within 60 days after such winners have been determined and shall provide to the Department of Agriculture and Consumer Services a certified copy of the publication containing the information about the winners. The operator of a game promotion is not required to notify a winner by mail or by telephone when the winner is already in possession of a game card from which the winner can determine that he or she has won a designated prize. All winning entries shall be held by the operator for a period of 90 days after the close or completion of the game.

(6) The Department of Agriculture and Consumer Services shall keep the certified list of winners for a period of at least 6 months after receipt of the certified list. The department thereafter may dispose of all records and lists.

(7) No operator shall force, directly or indirectly, a lessee, agent, or franchise dealer to purchase or participate in any game promotion. For the purpose of this section, coercion or force shall be presumed in these circumstances in which a course of business extending over a period of 1 year or longer is materially changed coincident with a failure or refusal of a lessee, agent, or franchise dealer to participate in such game promotions. Such force or coercion shall further be presumed when an operator advertises generally that game promotions are available at its lessee dealers or agent dealers.

(8)(a) The Department of Agriculture and Consumer Services shall have the power to promulgate such rules and regulations respecting the operation of game promotions as it deems advisable.

(b) Compliance with the rules of the Department of Agriculture and Consumer Services does not authorize and is not a defense to a charge of possession of a slot machine or device or any other device or a violation of any other law.

(c) Whenever the Department of Agriculture and Consumer Services or the Department of Legal Affairs has reason to believe that a game promotion is being operated in violation of this section, it may bring an action in the circuit court of any judicial circuit in which the game promotion is being operated in the name and on behalf of the people of the state against any operator thereof to enjoin the continued operation of such game promotion anywhere within the state.

(9)(a) Any person, firm, or corporation, or association or agent or employee thereof, who engages in any acts or practices stated in this section to be unlawful, or who violates any of the rules and regulations made pursuant to this section, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person, firm, corporation, association, agent, or employee who violates any provision of this section or any of the rules and regulations made pursuant to this section shall be liable for a civil penalty of not more than $1,000 for each such violation, which shall accrue to the state and may be recovered in a civil action brought by the Department of Agriculture and Consumer Services or the Department of Legal Affairs.

(10) This section does not apply to actions or transactions regulated by the Department of Business and Professional Regulation or to the activities of nonprofit organizations or to any other organization engaged in any enterprise other than the sale of consumer products or services. Subsections (3), (4), (5), (6), and (7) and paragraph (8)(a) and any of the rules made pursuant thereto do not apply to television or radio broadcasting companies licensed by the Federal Communications Commission.

(11) A violation of this section, or soliciting another to commit an act that violates this section, constitutes a deceptive and unfair trade practice actionable under the Florida Deceptive and Unfair Trade Practices Act.

History.—ss. 1, 2, 3, 4, 5, 6, 7, 8, 9, ch. 71-304; s. 1, ch. 73-292; s. 1, ch. 81-38; s. 1, ch. 83-118; s. 1, ch. 85-197; s. 1, ch. 90-36; s. 5, ch. 91-206; ss. 5, 6, ch. 92-280; s. 1, ch. 93-160; s. 251, ch. 94-218; s. 1364, ch. 97-102; s. 2, ch. 97-108; ss. 60, 70, ch. 2000-258; s. 1, ch. 2005-99; s. 3, ch. 2013-2.



849.10 - Printing lottery tickets, etc., prohibited.

849.10 Printing lottery tickets, etc., prohibited.—

(1) Except as otherwise provided by law, it is unlawful for any person, in any house, office, shop or building in this state to write, typewrite, print, or publish any lottery ticket or advertisement, circular, bill, poster, pamphlet, list or schedule, announcement or notice, of lottery prizes or drawings or any other matter or thing in any way connected with any lottery drawing, scheme or device, or to set up any type or plate for any such purpose, to be used or distributed in this state, or to be sent out of this state.

(2) Except as otherwise provided by law, it is unlawful for the owner or lessee of any such house, shop or building knowingly to permit the printing, typewriting, writing or publishing therein of any lottery ticket or advertisement, circular, bill, poster, pamphlet, list, schedule, announcement or notice of lottery prizes or drawings, or any other matter or thing in any way connected with any lottery drawing, scheme or device, or knowingly to permit therein the setting up of any type or plate for any such purpose to be used or distributed in this state, or to be sent out of the state.

(3) Nothing in this chapter shall make unlawful the printing or production of any advertisement or any lottery ticket for a lottery conducted in any other state or nation where such lottery is not prohibited by the laws of such state or nation, or the sale of such materials by the manufacturer thereof to any person or entity conducting or participating in the conduct of such a lottery in any other state or nation. This section does not authorize any advertisement within Florida relating to lotteries of any other state or nation, or the sale or resale within Florida of such lottery tickets, chances, or shares to individuals, or any other acts otherwise in violation of any laws of the state.

(4) Any violation of this section shall be a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 4373, 1895; GS 3583; RGS 5510; CGL 7668; s. 1066, ch. 71-136; s. 1, ch. 96-320.



849.11 - Plays at games of chance by lot.

849.11 Plays at games of chance by lot.—Whoever sets up, promotes or plays at any game of chance by lot or with dice, cards, numbers, hazards or any other gambling device whatever for, or for the disposal of money or other thing of value or under the pretext of a sale, gift or delivery thereof, or for any right, share or interest therein, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 4373, 1895; GS 3584; RGS 5511; CGL 7669; s. 1067, ch. 71-136.



849.12 - Money and prizes to be forfeited.

849.12 Money and prizes to be forfeited.—All sums of money and every other valuable thing drawn and won as a prize, or as a share of a prize, or as a share, percentage or profit of the principal promoter or operator, in any lottery, and all money, currency or property of any kind to be disposed of, or offered to be disposed of, by chance or device in any scheme or under any pretext by any person, and all sums of money or other thing of value received by any person by reason of her or his being the owner or holder of any ticket or share of a ticket in a lottery, or pretended lottery, or of a share or right in any such schemes of chance or device and all sums of money and other thing of value used in the setting up, conducting or operation of a lottery, and all money or other thing of value at stake, or used or displayed in or in connection with any illegal gambling or any illegal gambling device contrary to the laws of this state, shall be forfeited, and may be recovered by civil proceedings, filed, or by action for money had and received, to be brought by the Department of Legal Affairs or any state attorney, or other prosecuting officer, in the circuit courts in the name and on behalf of the state; the same to be applied when collected as all other penal forfeitures are disposed of.

History.—s. 4, ch. 4373, 1895; GS 3585; RGS 5512; CGL 7670; s. 1, ch. 28088, 1953; ss. 11, 35, ch. 69-106; s. 1365, ch. 97-102.



849.13 - Punishment on second conviction.

849.13 Punishment on second conviction.—Whoever, after being convicted of an offense forbidden by law in connection with lotteries, commits the like offense, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 4, sub-ch. 10, ch. 1637, 1868; RS 2655; GS 3586; RGS 5513; CGL 7671; s. 1068, ch. 71-136.



849.14 - Unlawful to bet on result of trial or contest of skill, etc.

849.14 Unlawful to bet on result of trial or contest of skill, etc.—Whoever stakes, bets or wagers any money or other thing of value upon the result of any trial or contest of skill, speed or power or endurance of human or beast, or whoever receives in any manner whatsoever any money or other thing of value staked, bet or wagered, or offered for the purpose of being staked, bet or wagered, by or for any other person upon any such result, or whoever knowingly becomes the custodian or depositary of any money or other thing of value so staked, bet, or wagered upon any such result, or whoever aids, or assists, or abets in any manner in any of such acts all of which are hereby forbidden, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 5959, 1909; s. 1, ch. 6188, 1911; RGS 5514; CGL 7672; s. 1069, ch. 71-136; s. 1366, ch. 97-102.



849.141 - Bowling tournaments exempted from chapter.

849.141 Bowling tournaments exempted from chapter.—

(1) Nothing contained in this chapter shall be applicable to participation in or the conduct of a bowling tournament conducted at a bowling center which requires the payment of entry fees, from which fees the winner receives a purse or prize.

(2) As used in this section, the term:

(a) “Bowling tournament” means a contest in which participants engage in the sport of bowling, wherein a heavy ball is bowled along a bowling lane in an attempt to knock over bowling pins, 10 in number, set upright at the far end of the lane, according to specified regulations and rules of the American Bowling Congress, the Womens International Bowling Congress, or the Bowling Proprietors Association of America.

(b) “Bowling center” means a place of business having at least 12 bowling lanes on the premises which are operated for the entertainment of the general public for the purpose of engaging in the sport of bowling.

History.—s. 1, ch. 85-24.



849.15 - Manufacture, sale, possession, etc., of slot machines or devices prohibited.

849.15 Manufacture, sale, possession, etc., of slot machines or devices prohibited.—

(1) It is unlawful:

(a) To manufacture, own, store, keep, possess, sell, rent, lease, let on shares, lend or give away, transport, or expose for sale or lease, or to offer to sell, rent, lease, let on shares, lend or give away, or permit the operation of, or for any person to permit to be placed, maintained, or used or kept in any room, space, or building owned, leased or occupied by the person or under the person’s management or control, any slot machine or device or any part thereof; or

(b) To make or to permit to be made with any person any agreement with reference to any slot machine or device, pursuant to which the user thereof, as a result of any element of chance or other outcome unpredictable to him or her, may become entitled to receive any money, credit, allowance, or thing of value or additional chance or right to use such machine or device, or to receive any check, slug, token or memorandum entitling the holder to receive any money, credit, allowance or thing of value.

(2) Pursuant to section 2 of that chapter of the Congress of the United States entitled “An act to prohibit transportation of gaming devices in interstate and foreign commerce,” approved January 2, 1951, being ch. 1194, 64 Stat. 1134, and also designated as 15 U.S.C. ss. 1171-1177, the State of Florida, acting by and through the duly elected and qualified members of its Legislature, does hereby in this section, and in accordance with and in compliance with the provisions of section 2 of such chapter of Congress, declare and proclaim that any county of the State of Florida within which slot machine gaming is authorized pursuant to chapter 551 is exempt from the provisions of section 2 of that chapter of the Congress of the United States entitled “An act to prohibit transportation of gaming devices in interstate and foreign commerce,” designated as 15 U.S.C. ss. 1171-1177, approved January 2, 1951. All shipments of gaming devices, including slot machines, into any county of this state within which slot machine gaming is authorized pursuant to chapter 551 and the registering, recording, and labeling of which have been duly performed by the manufacturer or distributor thereof in accordance with sections 3 and 4 of that chapter of the Congress of the United States entitled “An act to prohibit transportation of gaming devices in interstate and foreign commerce,” approved January 2, 1951, being ch. 1194, 64 Stat. 1134, and also designated as 15 U.S.C. ss. 1171-1177, shall be deemed legal shipments thereof into this state provided the destination of such shipments is an eligible facility as defined in s. 551.102 or the facility of a slot machine manufacturer or slot machine distributor as provided in s. 551.109(2)(a).

History.—s. 1, ch. 18143, 1937; CGL 1940 Supp. 4151(405-a); s. 1367, ch. 97-102; s. 2, ch. 2005-362; s. 156, ch. 2007-5; s. 11, ch. 2007-252.



849.16 - Machines or devices which come within provisions of law defined.

849.16 Machines or devices which come within provisions of law defined.—

(1) As used in this chapter, the term “slot machine or device” means any machine or device or system or network of devices that is adapted for use in such a way that, upon activation, which may be achieved by, but is not limited to, the insertion of any piece of money, coin, account number, code, or other object or information, such device or system is directly or indirectly caused to operate or may be operated and if the user, whether by application of skill or by reason of any element of chance or any other outcome unpredictable by the user, may:

(a) Receive or become entitled to receive any piece of money, credit, allowance, or thing of value, or any check, slug, token, or memorandum, whether of value or otherwise, which may be exchanged for any money, credit, allowance, or thing of value or which may be given in trade; or

(b) Secure additional chances or rights to use such machine, apparatus, or device, even though the device or system may be available for free play or, in addition to any element of chance or unpredictable outcome of such operation, may also sell, deliver, or present some merchandise, indication of weight, entertainment, or other thing of value. The term “slot machine or device” includes, but is not limited to, devices regulated as slot machines pursuant to chapter 551.

(2) This chapter may not be construed, interpreted, or applied to the possession of a reverse vending machine. As used in this section, the term “reverse vending machine” means a machine into which empty beverage containers are deposited for recycling and which provides a payment of money, merchandise, vouchers, or other incentives. At a frequency less than upon the deposit of each beverage container, a reverse vending machine may pay out a random incentive bonus greater than that guaranteed payment in the form of money, merchandise, vouchers, or other incentives. The deposit of any empty beverage container into a reverse vending machine does not constitute consideration, and a reverse vending machine may not be deemed a slot machine as defined in this section.

(3) There is a rebuttable presumption that a device, system, or network is a prohibited slot machine or device if it is used to display images of games of chance and is part of a scheme involving any payment or donation of money or its equivalent and awarding anything of value.

History.—s. 2, ch. 18143, 1937; CGL 1940 Supp. 4151(405-b); s. 1, ch. 67-203; s. 1, ch. 77-275; s. 2, ch. 84-247; s. 3, ch. 89-176; s. 1368, ch. 97-102; s. 4, ch. 2013-2.



849.17 - Confiscation of machines by arresting officer.

849.17 Confiscation of machines by arresting officer.—Upon the arrest of any person charged with the violation of any of the provisions of ss. 849.15-849.23 the arresting officer shall take into his or her custody any such machine, apparatus or device, and its contents, and the arresting agency, at the place of seizure, shall make a complete and correct list and inventory of all such things so taken into his or her custody, and deliver to the person from whom such article or articles may have been seized, a true copy of the list of all such articles. The arresting agency shall retain all evidence seized and shall have the same forthcoming at any investigation, prosecution or other proceedings, incident to charges of violation of any of the provisions of ss. 849.15-849.23.

History.—s. 4, ch. 18143, 1937; CGL 1940 Supp. 4151(405-c); s. 1, ch. 89-176; s. 1369, ch. 97-102.



849.18 - Disposition of machines upon conviction.

849.18 Disposition of machines upon conviction.—Upon conviction of the person arrested for the violation of any of the provisions of ss. 849.15-849.23, the judge of the court trying the case, after such notice to the person convicted, and any other person whom the judge may be of the opinion is entitled to such notice, and as the judge may deem reasonable, shall issue to the sheriff of the county a written order adjudging and declaring any such machine, apparatus or device forfeited, and directing such sheriff to destroy the same, with the exception of the money. The order of the court shall state the time and place and the manner in which such property shall be destroyed, and the sheriff shall destroy the same in the presence of the clerk of the circuit court of such county.

History.—s. 5, ch. 18143, 1937; CGL 1940 Supp. 4151(405-d).



849.19 - Property rights in confiscated machine.

849.19 Property rights in confiscated machine.—The right of property in and to any machine, apparatus or device as defined in s. 849.16 and to all money and other things of value therein, is declared not to exist in any person, and the same shall be forfeited and such money or other things of value shall be forfeited to the county in which the seizure was made and shall be delivered forthwith to the clerk of the circuit court and shall by her or him be placed in the fine and forfeiture fund of said county.

History.—s. 6, ch. 18143, 1937; CGL 1940 Supp. 4151(405-e); s. 1370, ch. 97-102; s. 10, ch. 2013-2.



849.20 - Machines and devices declared nuisance; place of operation subject to lien for fine.

849.20 Machines and devices declared nuisance; place of operation subject to lien for fine.—Any room, house, building, boat, vehicle, structure or place wherein any machine or device, or any part thereof, the possession, operation or use of which is prohibited by ss. 849.15-849.23, shall be maintained or operated, and each of such machines or devices, is declared to be a common nuisance. If a person has knowledge, or reason to believe, that his or her room, house, building, boat, vehicle, structure or place is occupied or used in violation of the provisions of ss. 849.15-849.23 and by acquiescence or consent suffers the same to be used, such room, house, building, boat, vehicle, structure or place shall be subject to a lien for and may be sold to pay all fines or costs assessed against the person guilty of such nuisance, for such violation, and the several state attorneys shall enforce such lien in the courts of this state having jurisdiction.

History.—s. 7, ch. 18143, 1937; CGL 1940 Supp. 4151(405-f); s. 7, ch. 22858, 1945; s. 1371, ch. 97-102.



849.21 - Injunction to restrain violation.

849.21 Injunction to restrain violation.—An action to enjoin any nuisance as herein defined may be brought by any person in the courts of equity in this state. If it is made to appear by affidavit or otherwise, to the satisfaction of the court, or judge in vacation, that such nuisance exists, a temporary writ of injunction shall forthwith issue restraining the defendant from conducting or permitting the continuance of such nuisance until the conclusion of the action. Upon application of the complainant in such a proceeding, the court or judge may also enter an order restraining the defendant and all other persons from removing, or in any way interfering with the machines or devices or other things used in connection with the violation of ss. 849.15-849.23 constituting such a nuisance. No bond shall be required in instituting such proceedings.

History.—s. 8, ch. 18143, 1937; CGL 1940 Supp. 4151 (405-g).



849.22 - Fees of clerk of circuit court and sheriff.

849.22 Fees of clerk of circuit court and sheriff.—The clerks of the courts and the sheriffs performing duties under the provisions of ss. 849.15-849.23 shall receive the same fees as prescribed by general law for the performance of similar duties, and such fees shall be paid out of the fine and forfeiture fund of the county as costs are paid upon conviction of an insolvent person.

History.—s. 9, ch. 18143, 1937; CGL 1940 Supp. 4151(405-h).



849.23 - Penalty for violations of ss. 849.15-849.22.

849.23 Penalty for violations of ss. 849.15-849.22.—Whoever shall violate any of the provisions of ss. 849.15-849.22 shall, upon conviction thereof, be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Any person convicted of violating any provision of ss. 849.15-849.22, a second time shall, upon conviction thereof, be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. Any person violating any provision of ss. 849.15-849.22 after having been twice convicted already shall be deemed a “common offender,” and shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 3, ch. 18143, 1937; CGL 1940 Supp. 8135(21); s. 1070, ch. 71-136.



849.231 - Gambling devices; manufacture, sale, purchase or possession unlawful.

849.231 Gambling devices; manufacture, sale, purchase or possession unlawful.—

(1) Except in instances when the following described implements or apparatus are being held or transported by authorized persons for the purpose of destruction, as hereinafter provided, and except in instances when the following described instruments or apparatus are being held, sold, transported, or manufactured by persons who have registered with the United States Government pursuant to the provisions of Title 15 of the United States Code, ss. 1171 et seq., as amended, so long as the described implements or apparatus are not displayed to the general public, sold for use in Florida, or held or manufactured in contravention of the requirements of 15 U.S.C. ss. 1171 et seq., it shall be unlawful for any person to manufacture, sell, transport, offer for sale, purchase, own, or have in his or her possession any roulette wheel or table, faro layout, crap table or layout, chemin de fer table or layout, chuck-a-luck wheel, bird cage such as used for gambling, bolita balls, chips with house markings, or any other device, implement, apparatus, or paraphernalia ordinarily or commonly used or designed to be used in the operation of gambling houses or establishments, excepting ordinary dice and playing cards.

(2) In addition to any other penalties provided for the violation of this section, any occupational license held by a person found guilty of violating this section shall be suspended for a period not to exceed 5 years.

(3) This section and s. 849.05 do not apply to a vessel of foreign registry or a vessel operated under the authority of a country except the United States, while docked in this state or transiting in the territorial waters of this state.

History.—s. 1, ch. 29665, 1955; s. 9, ch. 74-385; s. 1, ch. 77-174; s. 2, ch. 87-255; s. 1372, ch. 97-102.



849.232 - Property right in gambling devices; confiscation.

849.232 Property right in gambling devices; confiscation.—There shall be no right of property in any of the implements or devices enumerated or included in s. 849.231 and upon the seizure of any such implement, device, apparatus or paraphernalia by an authorized enforcement officer the same shall be delivered to and held by the clerk of the court having jurisdiction of such offenses and shall not be released by such clerk until he or she shall be advised by the prosecuting officer of such court that the said implement is no longer required as evidence and thereupon the said clerk shall deliver the said implement to the sheriff of the county who shall immediately cause the destruction of such implement in the presence of the said clerk or his or her authorized deputy.

History.—s. 2, ch. 29665, 1955; s. 1373, ch. 97-102.



849.233 - Penalty for violation of s. 849.231.

849.233 Penalty for violation of s. 849.231.—Any person, including any enforcement officer, clerk or prosecuting official who shall violate the provisions of s. 849.231 shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 29665, 1955; s. 1071, ch. 71-136.



849.235 - Possession of certain gambling devices; defense.

849.235 Possession of certain gambling devices; defense.—

(1) It is a defense to any action or prosecution under ss. 849.15-849.233 for the possession of any gambling device specified therein that the device is an antique slot machine and that it is not being used for gambling. For the purpose of this section, an antique slot machine is one which was manufactured at least 20 years prior to such action or prosecution.

(2) Notwithstanding any provision of this chapter to the contrary, upon a successful defense to a prosecution for the possession of a gambling device pursuant to the provisions of this section, the antique slot machine shall be returned to the person from whom it was seized.

History.—s. 1, ch. 78-22; s. 1, ch. 88-71.



849.25 - “Bookmaking” defined; penalties; exceptions.

849.25 “Bookmaking” defined; penalties; exceptions.—

(1)(a) The term “bookmaking” means the act of taking or receiving, while engaged in the business or profession of gambling, any bet or wager upon the result of any trial or contest of skill, speed, power, or endurance of human, beast, fowl, motor vehicle, or mechanical apparatus or upon the result of any chance, casualty, unknown, or contingent event whatsoever.

(b) The following factors shall be considered in making a determination that a person has engaged in the offense of bookmaking:

1. Taking advantage of betting odds created to produce a profit for the bookmaker or charging a percentage on accepted wagers.

2. Placing all or part of accepted wagers with other bookmakers to reduce the chance of financial loss.

3. Taking or receiving more than five wagers in any single day.

4. Taking or receiving wagers totaling more than $500 in any single day, or more than $1,500 in any single week.

5. Engaging in a common scheme with two or more persons to take or receive wagers.

6. Taking or receiving wagers on both sides on a contest at the identical point spread.

7. Any other factor relevant to establishing that the operating procedures of such person are commercial in nature.

(c) The existence of any two factors listed in paragraph (b) may constitute prima facie evidence of a commercial bookmaking operation.

(2) Any person who engages in bookmaking shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Notwithstanding the provisions of s. 948.01, any person convicted under the provisions of this subsection shall not have adjudication of guilt suspended, deferred, or withheld.

(3) Any person who has been convicted of bookmaking and thereafter violates the provisions of this section shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Notwithstanding the provisions of s. 948.01, any person convicted under the provisions of this subsection shall not have adjudication of guilt suspended, deferred, or withheld.

(4) Notwithstanding the provisions of s. 777.04, any person who is guilty of conspiracy to commit bookmaking shall be subject to the penalties imposed by subsections (2) and (3).

(5) This section shall not apply to pari-mutuel wagering in Florida as authorized under chapter 550.

(6) This section shall not apply to any prosecutions filed and pending at the time of the passage hereof, but all such cases shall be disposed of under existing laws at the time of the institution of such prosecutions.

History.—ss. 1-3, ch. 26847, 1951; s. 1073, ch. 71-136; s. 47, ch. 75-298; s. 1, ch. 78-36; s. 48, ch. 87-243; s. 64, ch. 92-348; s. 1374, ch. 97-102.



849.26 - Gambling contracts declared void; exception.

849.26 Gambling contracts declared void; exception.—All promises, agreements, notes, bills, bonds or other contracts, mortgages or other securities, when the whole or part of the consideration if for money or other valuable thing won or lost, laid, staked, betted or wagered in any gambling transaction whatsoever, regardless of its name or nature, whether heretofore prohibited or not, or for the repayment of money lent or advanced at the time of a gambling transaction for the purpose of being laid, betted, staked or wagered, are void and of no effect; provided, that this act shall not apply to wagering on pari-mutuels or any gambling transaction expressly authorized by law.

History.—s. 1, ch. 26543, 1951.



849.29 - Persons against whom suits may be brought to recover on gambling contracts.

849.29 Persons against whom suits may be brought to recover on gambling contracts.—The following persons shall be jointly and severally liable for the items which are authorized by this act to be sued for and recovered, and any suit brought under the authorization of this act may be brought against all or any of such persons, to wit: The winner of the money or property lost in the gambling transaction; every person who, having direct or indirect charge, control or management, either exclusively or with others, of the place where the gambling transaction occurs, procures, suffers or permits such place to be used for gambling purposes; whoever promotes, sets up or conducts the gambling transaction in which the loss occurs or has an interest in it as backer, vendor, owner or otherwise; and, as to anything of value other than money, the transferees and assignees, with notice, of the persons hereinabove specified in this section; and the personal representatives of the persons specified in this section.

History.—s. 4, ch. 26543, 1951.



849.30 - Plaintiff entitled to writs of attachment, garnishment and replevin.

849.30 Plaintiff entitled to writs of attachment, garnishment and replevin.—In any suit under ss. 849.26-849.34, the plaintiff shall be entitled to writs of attachment and garnishment for the sums of money, exclusive of attorney’s fees, sued for the use and benefit of persons other than the state, in the same manner and to the same extent as in an action on contract; and, in any suit under this chapter for the recovery of a thing of value other than money, the plaintiff shall be entitled to a writ of replevin for the recovery of such thing of value, in the manner and to the extent provided by the replevin statutes of the state.

History.—s. 5, ch. 26543, 1951; s. 24, ch. 57-1.



849.31 - Loser’s testimony not to be used against her or him.

849.31 Loser’s testimony not to be used against her or him.—In the event that suit is brought under the authorization of ss. 849.26-849.34 by someone other than the loser of the money or thing of value involved in the suit, such loser shall not be excused from being required to attend and testify or produce any book, paper or other document or evidence in such suit, upon the ground or for the reason that the testimony or evidence required of the loser may tend to convict her or him of a crime or to subject her or him to a penalty or forfeiture, but the loser shall not be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which she or he may so be required to testify or produce evidence, and no testimony so given or produced shall be received against the loser upon any criminal investigation or prosecution. If the loser of money or thing of value involved in a suit brought under authorization of ss. 849.26-849.34, whether by her or him or by someone else, voluntarily attends or produces evidence in such suit, the loser shall not be prosecuted or subjected to any penalty for or on account of any transaction, matter or thing concerning which she or he may so testify or produce evidence, and no testimony so given or produced shall be received against her or him upon any criminal investigation or prosecution. Also, neither the fact of the bringing of suit under this act by a loser nor any statement or admission in her or his pleadings which is material and relevant to the subject matter of the suit shall be received against the loser upon any criminal investigation or proceeding.

History.—s. 6, ch. 26543, 1951; s. 1375, ch. 97-102.



849.32 - Notice to state attorney; prosecution of suit.

849.32 Notice to state attorney; prosecution of suit.—The summons in any such suit, and copies of all pleadings and notices of all hearings in the suit, and notice of the trial and of application for the entry of final judgment, shall be served on the state attorney, whose duty it shall be to protect the interests of the state and, if the plaintiff fails to diligently prosecute the suit, to bring such failure to the attention of the court. If the plaintiff fails to effectively prosecute any such suit without collusion or deceit and without unnecessary delay, the court shall direct the state attorney to proceed with the action. No such suit shall be dismissed except upon a sworn statement filed by the plaintiff or the state attorney which satisfies the court that the suit should be dismissed.

History.—s. 7, ch. 26543, 1951.



849.33 - Judgment and collection of money; execution.

849.33 Judgment and collection of money; execution.—Any judgment recovered in such a suit shall adjudge separately the amounts recovered for the use of the state, and the plaintiff shall not have execution therefor, and such amounts shall not be paid to the plaintiff, but shall be payable to the state attorney, who shall promptly transmit the sums collected by him or her to the Chief Financial Officer. The state attorney shall diligently seek the collection of such amounts and may cause a separate execution to issue for the collection thereof.

History.—s. 8, ch. 26543, 1951; s. 1376, ch. 97-102; s. 1914, ch. 2003-261.



849.34 - Loser’s judgment; recovery of property; writ of assistance.

849.34 Loser’s judgment; recovery of property; writ of assistance.—If the plaintiff in any such suit seek to recover property lost, and if the plaintiff shall prevail as to any such property, he or she shall take judgment for the property itself and for the value thereof, the judgment as to such property to be satisfied by the recovery of the property or of the value thereof. The plaintiff may, at his or her option, sue out a separate writ of possession for the property and a separate execution for any other moneys and costs adjudged in his or her favor, or the plaintiff may sue out an execution for the value of the property and any other moneys and costs adjudged in his or her favor. If the plaintiff elect to sue out a writ of possession for the property, and if the officer shall return that he or she is unable to find the property, or any of it, the plaintiff may thereupon sue out execution for the value of the property not found. In any proceeding to ascertain the value of the property, the value of each article shall be found so that judgment for such value may be entered.

History.—s. 9, ch. 26543, 1951; s. 1377, ch. 97-102.



849.35 - Definitions.

849.35 Definitions.—In construing ss. 849.36-849.46 and each and every word, phrase, or part thereof, where the context permits:

(1) The singular includes the plural and vice versa.

(2) Gender-specific language includes the other gender and neuter.

(3) The term “vessel” includes every description of watercraft, vessel or contrivance used, or capable of being used, as a means of transportation in or on water, or in or on the water and in the air.

(4) The term “vehicle” includes every description of vehicle, carriage, animal or contrivance used, or capable of being used, as a means of transportation on land, in the air, or on land and in the air.

(5) The term “gambling paraphernalia” includes every description of apparatus, implement, machine, device or contrivance used in, or in connection with, any violation of the lottery, gaming and gambling statutes, and laws of this state, except facilities and equipment furnished by a public utility in the regular course of business, and which remain the property of such utility while so furnished.

(6) The term “lottery ticket” shall include every ticket, token, emblem, card, paper or other evidence of a chance, interest, prize or share in, or in connection with any lottery, game of chance or hazard or other things in violation of the lottery and gambling statutes and laws of this state (including bolita, cuba, bond, New York bond, butter and eggs, night house and other like and similar operations, but not excluding others). The said term shall also include so-called rundown sheets, tally sheets, and all other papers, records, instruments, and things designed for use, either directly or indirectly, in, or in connection with, the violation of the statutes and laws of this state prohibiting lotteries and gambling in this state.

History.—s. 1, ch. 29712, 1955; s. 1378, ch. 97-102.



849.36 - Seizure and forfeiture of property used in the violation of lottery and gambling statutes.

849.36 Seizure and forfeiture of property used in the violation of lottery and gambling statutes.—

(1) Every vessel or vehicle used for, or in connection with, the removal, transportation, storage, deposit, or concealment of any lottery tickets, or used in connection with any lottery or game in violation of the statutes and laws of this state, shall be subject to seizure and forfeiture, as provided by the Florida Contraband Forfeiture Act.

(2) All gambling paraphernalia and lottery tickets as herein defined used in connection with a lottery, gambling, unlawful game of chance or hazard, in violation of the statutes and laws of this state, found by an officer in searching a vessel or vehicle used in the violation of the gambling laws shall be safely kept so long as it is necessary for the purpose of being used as evidence in any case, and as soon as may be afterwards, shall be destroyed by order of the court before whom the case is brought or certified to any other court having jurisdiction, either state or federal.

(3) The presence of any lottery ticket in any vessel or vehicle owned or being operated by any person charged with a violation of the gambling laws of the state, shall be prima facie evidence that such vessel or vehicle was or is being used in connection with a violation of the lottery and gambling statutes and laws of this state and as a means of removing, transporting, depositing, or concealing lottery tickets and shall be sufficient evidence for the seizure of such vessel or vehicle.

(4) The presence of lottery tickets in any room or place, including vessels and vehicles, shall be prima facie evidence that such room, place, vessel, or vehicle, and all apparatus, implements, machines, contrivances, or devices therein, (herein referred to as “gambling paraphernalia”) capable of being used in connection with a violation of the lottery and gambling statutes and laws of this state and shall be sufficient evidence for the seizure of such gambling paraphernalia.

(5) It shall be the duty of every peace officer in this state finding any vessel, vehicle, or paraphernalia being used in violation of the statutes and laws of this state as aforesaid to seize and take possession of such property for disposition as hereinafter provided. It shall also be the duty of every peace officer finding any such property being so used, in connection with any lawful search made by her or him, to seize and take possession of the same for disposition as hereinafter provided.

History.—s. 2, ch. 29712, 1955; s. 1, ch. 57-236; s. 8, ch. 74-385; s. 8, ch. 80-68; s. 1379, ch. 97-102.



849.37 - Disposition and appraisal of property seized under this chapter.

849.37 Disposition and appraisal of property seized under this chapter.—

(1) Every peace officer, other than the sheriff, seizing property pursuant to the provisions of ss. 849.36-849.46 shall forthwith make return of the seizure thereof and deliver the said property to the sheriff of the county wherein the same was seized. The said return to the sheriff shall describe the property seized and give in detail the facts and circumstances under which the same was seized and state in full the reason why the seizing officer knew, or was led to believe, that the said property was being used for or in connection with a violation of the statutes and laws of this state prohibiting lotteries and gambling in this state. The said return shall contain the names of all persons, firms and corporations known to the seizing officer to be interested in the seized property.

(2) When property is seized by the sheriff pursuant to this chapter, or when property seized by another is delivered to the sheriff as aforesaid, the sheriff shall forthwith fix the approximate value thereof and make return thereof to the clerk of the circuit court as hereinafter provided.

(3) The return of the sheriff aforesaid shall contain a schedule of the property seized describing the same in reasonable detail and give in detail the facts and circumstances under which it was seized and state in full the reason why the seizing officer knew or was led to believe that the property was being used for or in connection with a violation of the statutes and laws of this state prohibiting lotteries or gambling in this state; and a statement of the names of all persons, firms and corporations known to the sheriff to be interested in the seized property; and in cases where the said property was seized by another the sheriff shall attach to his or her said return, as an exhibit thereto, the return of the seizing officer to him or her.

(4) The sheriff shall hold the said property seized pending its disposal by the court as hereinafter provided.

History.—s. 3, ch. 29712, 1955; s. 1380, ch. 97-102.



849.38 - Proceedings for forfeiture; notice of seizure and order to show cause.

849.38 Proceedings for forfeiture; notice of seizure and order to show cause.—

(1) The return of the sheriff aforesaid to the clerk of the circuit court shall be taken and considered as the state’s petition or libel in rem for the forfeiture of the property therein described, of which the circuit court of the county shall have jurisdiction without regard to value. The said return shall be sufficient as said petition or libel notwithstanding the fact that it may contain no formal prayer or demand for forfeiture, it being the intention of the Legislature that forfeiture may be decreed without a formal prayer or demand therefor. The said return shall be subject to amendment at any time before final hearing, provided that copies thereof shall be served upon all persons, firms or corporations who may have filed a claim prior to such amendment.

(2) Upon the filing of said return the clerk of the circuit court shall issue a citation, directed to all persons, firms and corporations owning, having or claiming an interest in or a lien upon the seized property, giving notice of the seizure and directing that all persons, firms or corporations owning, having or claiming an interest therein or lien thereon, to file their claim to, on, or in said property within the time fixed in said citation, as to persons, firms and corporations not personally served, and within 20 days from personal service of said citation, when personal service is had. Personal service shall be made on all parties, in Florida, having liens noted upon a certificate of title as shown by the records in the office of the Department of Highway Safety and Motor Vehicles.

(3) The said citation may be in, or substantially in, the following form:

IN THE CIRCUIT COURT OF THE   JUDICIAL CIRCUIT, IN AND FOR   COUNTY, FLORIDA.

IN RE FORFEITURE OF THE FOLLOWING DESCRIBED PROPERTY:

(Here describe property)

THE STATE OF FLORIDA TO:

ALL PERSONS, FIRMS AND CORPORATIONS OWNING, HAVING OR CLAIMING AN INTEREST IN OR LIEN ON THE ABOVE DESCRIBED PROPERTY.

YOU AND EACH OF YOU are hereby notified that the above described property has been seized, under and by virtue of chapter  , Laws of Florida, and is now in the possession of the sheriff of this county, and you, and each of you, are hereby further notified that a petition, under said chapter, has been filed in the Circuit Court of the   Judicial Circuit, in and for   County, Florida, seeking the forfeiture of the said property, and you are hereby directed and required to file your claim, if any you have, and show cause, on or before  ,   (year)  , if not personally served with process herein, and within 20 days from personal service if personally served with process herein, why the said property should not be forfeited pursuant to said chapter  , Laws of Florida, 1955. Should you fail to file claim as herein directed judgment will be entered herein against you in due course. Persons not personally served with process may obtain a copy of the petition for forfeiture filed herein from the undersigned clerk of court.

WITNESS my hand and the seal of the above mentioned court, at   Florida, this  ,   (year)  .

(COURT SEAL)

(Clerk of the above-mentioned Court.)

By   (Deputy Clerk)

(4) Such citation shall be returnable, as to persons served constructively, as therein directed, not less than 21 nor more than 30 days, from the posting or publication thereof, and as to personally served with process within 20 days from service thereof. A copy of the petition shall be served with the process when personally served. Personal service of process may be made in the same manner as a summons in chancery.

(5) If the value of the property seized is shown by the sheriff’s return to have an appraised value of $1,000 or less, the above citation shall be served by posting at three public places in the county, one of which shall be the front door of the courthouse; if the value of the property is shown by the sheriff’s return to have an approximate value of more than $1,000, the citation shall be published at least once each week for 2 consecutive weeks in some newspaper of general publication published in the county, if there be such a newspaper published in the county and if not, then said notice of such publication shall be made by certificate of the clerk if publication is made by posting, and by affidavit as provided in chapter 50, if made by publication in a newspaper, which affidavit or certificate shall be filed and become a part of the record in the cause. Failure of the record to show proof of such publication shall not affect any judgment made in the cause unless it shall affirmatively appear that no such publication was made.

History.—s. 4, ch. 29712, 1955; ss. 24, 35, ch. 69-106; s. 12, ch. 73-299; s. 27, ch. 90-279; s. 37, ch. 99-6.



849.39 - Delivery of property to claimant.

849.39 Delivery of property to claimant.—Any person, firm, or corporation filing a claim in the cause, which claim shall state fully her or his right, title, claim, or interest, in and to the seized property, may, at any time after said claim is filed with the clerk of the court, obtain possession of the seized property by filing a petition therefor with the sheriff and posting with her or him, to be approved by her or him, a surety bond, payable to the Governor of the state in twice the amount of the value of the said property as fixed in the sheriff’s return to the clerk of the circuit court, with a corporate surety duly authorized to transact business in this state as surety, conditioned upon her or his paying to the sheriff the value of the property together with costs of the proceeding, if judgment of forfeiture be entered by the court. Upon the posting of such bond with the sheriff and the release of the property to the applicant the cause shall proceed to final judgment in the same manner as it would have had no such bond been filed, except that any execution to be issued in the cause pursuant to judgment may run against and be enforced against the person posting said bond and the person’s surety.

History.—s. 5, ch. 29712, 1955; s. 1381, ch. 97-102.



849.40 - Proceeding when no claim filed.

849.40 Proceeding when no claim filed.—When no claim is filed in the cause within the time required the clerk shall enter a default against all persons, firms and corporations owning, claiming or having an interest in and to the property seized and the cause may then proceed in the same manner as a common-law cause after default, and final judgment shall be entered therein ex parte, except as may be herein otherwise provided.

History.—s. 6, ch. 29712, 1955.



849.41 - Proceeding when claim filed.

849.41 Proceeding when claim filed.—When one or more claims are filed in the cause the cause shall be tried upon the issues made thereby with the petition for forfeiture with any affirmative defenses being deemed denied without further pleading. Judgment by default shall be entered against all other persons, firms and corporations owning, claiming or having an interest in and to the property seized, after which the cause shall proceed as in other common-law cases; except any claimant shall prove to the satisfaction of the court that he or she did not know or have any reason to believe, at the time his or her right, title, interest, or lien arose, that the property was being used for or in connection with the violation of any of the statutes or laws of this state prohibiting lotteries and gambling and further that at said time there was no reasonable reason to believe that the said property might be used for such purpose. Where the owner of the property has been convicted of a violation of the statutes and laws of this state prohibiting lotteries or gambling such conviction shall be prima facie evidence that each claimant had reason to believe that the property might be used for or in connection with a violation of such statutes and laws, and it shall be incumbent upon such claimant to satisfy the court that he or she was without knowledge of such conviction. Trial of all such causes shall be without a jury, except in such cases as a trial by jury may be guaranteed by the State Constitution and in such cases trial by jury shall be deemed waived unless demanded in the claim filed.

History.—s. 7, ch. 29712, 1955; s. 1382, ch. 97-102.



849.42 - State attorney to represent state.

849.42 State attorney to represent state.—Upon the filing of the sheriff’s return with the clerk of the circuit court the said clerk shall furnish the state attorney with a copy thereof and the said state attorney shall represent the state in the forfeiture proceedings. The Department of Legal Affairs shall represent the state in all appeals from judgments of forfeiture to the appropriate district court of appeal or direct to the Supreme Court when authorized by s. 3, Art. V of the State Constitution. The state may appeal any judgment denying forfeiture in whole or in part or that may be otherwise adverse to the state.

History.—s. 8, ch. 29712, 1955; s. 34, ch. 63-559; ss. 11, 35, ch. 69-106; s. 13, ch. 73-299.



849.43 - Judgment of forfeiture.

849.43 Judgment of forfeiture.—On final hearing the return of the sheriff to the clerk of the circuit court shall be taken as prima facie evidence that the property seized was or had been used in, or in connection with, the violation of the statutes and laws of this state prohibiting lotteries and gambling in this state and shall be sufficient predicate for a judgment of forfeiture in the absence of other proofs and evidence. The burden shall be upon the claimants to show that the property was not so used or if so used that they had no knowledge of such violation and no reason to believe that the seized property was or would be used for the violation of such statutes and laws. Where such property is encumbered by a lien or retained title agreement under circumstances wherein the lienholder had no knowledge that the property was or would be used in violating such statutes and laws, and no reasonable reason to believe that it might be so used, then the court may declare a forfeiture of all other rights, titles and interests, subject, however, to the lien of such innocent lienholder, or may direct the payment of such lien from the proceeds of any sale of the said property. The proceedings and the judgment of forfeiture shall be in rem and shall be primarily against the property itself. Upon the entry of a judgment of forfeiture the court shall determine the disposition to be made of the property, which may include the destruction thereof, the sale thereof, the allocation thereof to some governmental function or use, or otherwise as the court may determine. Sales of such property shall be at public sale to the highest and best bidder therefor for cash after 2 weeks’ public notice as the court may direct. Where the property has been delivered to a claimant upon the posting of a bond the court shall determine the value of the property or portion thereof subject to forfeiture and shall enter judgment against the principal and surety of the bond in such amount for which execution shall issue in the usual manner. Upon the application of any claimant the court may fix the value of the forfeitable interest or interests in the seized property and permit such claimant to redeem the said property upon the payment of a sum equal to said value, which sum shall be disposed of as would the proceeds of a sale of the said property under a judgment of forfeiture.

History.—s. 9, ch. 29712, 1955.



849.44 - Disposition of proceeds of forfeiture.

849.44 Disposition of proceeds of forfeiture.—All sums received from a sale or other disposition of the seized property shall be paid into the county fine and forfeiture fund and shall become a part thereof; provided, however, that in instances where the seizure is by a municipal police officer within the limits of any municipality having an ordinance requiring such vehicles, vessels or conveyances to be forfeited, the city attorney shall act in behalf of the city in lieu of the state attorney and shall proceed to forfeit the property as herein provided, and all sums received therefrom shall go into the general operating fund of the city.

History.—s. 10, ch. 29712, 1955; s. 24, ch. 57-1.



849.45 - Fees for services.

849.45 Fees for services.—Fees for services required hereunder shall be the same as provided for sheriffs and clerks for like and similar services in other cases and matters.

History.—s. 11, ch. 29712, 1955.



849.46 - Exercise of police power.

849.46 Exercise of police power.—It is deemed by the Legislature that this chapter is necessary for the more efficient and proper enforcement of the statutes and laws of this state prohibiting lotteries and gambling, and a lawful exercise of the police power of the state for the protection of the public welfare, health, safety and morals of the people of the state. All the provisions of this chapter shall be liberally construed for the accomplishment of these purposes.

History.—s. 12, ch. 29712, 1955.






Chapter 856 - DRUNKENNESS; OPEN HOUSE PARTIES; LOITERING; PROWLING; DESERTION

856.011 - Disorderly intoxication.

856.011 Disorderly intoxication.—

(1) No person in the state shall be intoxicated and endanger the safety of another person or property, and no person in the state shall be intoxicated or drink any alcoholic beverage in a public place or in or upon any public conveyance and cause a public disturbance.

(2) Any person violating the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any person who shall have been convicted or have forfeited collateral under the provisions of subsection (1) three times in the preceding 12 months shall be deemed a habitual offender and may be committed by the court to an appropriate treatment resource for a period of not more than 60 days. Any peace officer, in lieu of incarcerating an intoxicated person for violation of subsection (1), may take or send the intoxicated person to her or his home or to a public or private health facility, and the law enforcement officer may take reasonable measures to ascertain the commercial transportation used for such purposes is paid for by such person in advance. Any law enforcement officers so acting shall be considered as carrying out their official duty.

History.—s. 16A, ch. 71-132; s. 1383, ch. 97-102.



856.015 - Open house parties.

856.015 Open house parties.—

(1) Definitions.—As used in this section:

(a) “Alcoholic beverage” means distilled spirits and any beverage containing 0.5 percent or more alcohol by volume. The percentage of alcohol by volume shall be determined in accordance with the provisions of s. 561.01(4)(b).

(b) “Control” means the authority or ability to regulate, direct, or dominate.

(c) “Drug” means a controlled substance, as that term is defined in ss. 893.02(4) and 893.03.

(d) “Minor” means an individual not legally permitted by reason of age to possess alcoholic beverages pursuant to chapter 562.

(e) “Open house party” means a social gathering at a residence.

(f) “Person” means an individual 18 years of age or older.

(g) “Residence” means a home, apartment, condominium, or other dwelling unit.

(2) A person having control of any residence may not allow an open house party to take place at the residence if any alcoholic beverage or drug is possessed or consumed at the residence by any minor where the person knows that an alcoholic beverage or drug is in the possession of or being consumed by a minor at the residence and where the person fails to take reasonable steps to prevent the possession or consumption of the alcoholic beverage or drug.

(3) The provisions of this section shall not apply to the use of alcoholic beverages at legally protected religious observances or activities.

(4) Any person who violates any of the provisions of subsection (2) commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A person who violates subsection (2) a second or subsequent time commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(5) If a violation of subsection (2) causes or contributes to causing serious bodily injury, as defined in s. 316.1933, or death to the minor, or if the minor causes or contributes to causing serious bodily injury or death to another as a result of the minor’s consumption of alcohol or drugs at the open house party, the violation is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 4, 5, 6, 7, ch. 88-196; ss. 64, 65, 66, 67, ch. 88-381; s. 45, ch. 91-110; s. 217, ch. 91-224; s. 103, ch. 97-264; s. 9, ch. 99-186; s. 19, ch. 2000-320; s. 1, ch. 2002-60; s. 9, ch. 2002-78; s. 1, ch. 2011-161; s. 30, ch. 2016-145.



856.021 - Loitering or prowling; penalty.

856.021 Loitering or prowling; penalty.—

(1) It is unlawful for any person to loiter or prowl in a place, at a time or in a manner not usual for law-abiding individuals, under circumstances that warrant a justifiable and reasonable alarm or immediate concern for the safety of persons or property in the vicinity.

(2) Among the circumstances which may be considered in determining whether such alarm or immediate concern is warranted is the fact that the person takes flight upon appearance of a law enforcement officer, refuses to identify himself or herself, or manifestly endeavors to conceal himself or herself or any object. Unless flight by the person or other circumstance makes it impracticable, a law enforcement officer shall, prior to any arrest for an offense under this section, afford the person an opportunity to dispel any alarm or immediate concern which would otherwise be warranted by requesting the person to identify himself or herself and explain his or her presence and conduct. No person shall be convicted of an offense under this section if the law enforcement officer did not comply with this procedure or if it appears at trial that the explanation given by the person is true and, if believed by the officer at the time, would have dispelled the alarm or immediate concern.

(3) Any person violating the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 72-133; s. 1384, ch. 97-102.



856.022 - Loitering or prowling by certain offenders in close proximity to children; penalty.

856.022 Loitering or prowling by certain offenders in close proximity to children; penalty.—

(1) Except as provided in subsection (2), this section applies to a person convicted of committing, or attempting, soliciting, or conspiring to commit, any of the criminal offenses proscribed in the following statutes in this state or similar offenses in another jurisdiction against a victim who was under 18 years of age at the time of the offense: s. 787.01, s. 787.02, or s. 787.025(2)(c), where the victim is a minor; s. 787.06(3)(g); s. 794.011, excluding s. 794.011(10); s. 794.05; former s. 796.03; former s. 796.035; s. 800.04; s. 825.1025; s. 827.071; s. 847.0133; s. 847.0135, excluding s. 847.0135(6); s. 847.0137; s. 847.0138; s. 847.0145; s. 985.701(1); or any similar offense committed in this state which has been redesignated from a former statute number to one of those listed in this subsection, if the person has not received a pardon for any felony or similar law of another jurisdiction necessary for the operation of this subsection and a conviction of a felony or similar law of another jurisdiction necessary for the operation of this subsection has not been set aside in any postconviction proceeding.

(2) This section does not apply to a person who has been removed from the requirement to register as a sexual offender or sexual predator pursuant to s. 943.04354.

(3) A person described in subsection (1) commits loitering and prowling by a person convicted of a sexual offense against a minor if, in committing loitering and prowling, he or she was within 300 feet of a place where children were congregating.

(4)(a) It is unlawful for a person described in subsection (1) to knowingly approach, contact, or communicate with a child under 18 years of age in any public park building or on real property comprising any public park or playground with the intent to engage in conduct of a sexual nature or to make a communication of any type with any content of a sexual nature. This paragraph applies only to a person described in subsection (1) whose offense was committed on or after May 26, 2010.

(b) It is unlawful for a person described in subsection (1) to knowingly be present in any child care facility or school containing any students in prekindergarten through grade 12 or on real property comprising any child care facility or school containing any students in prekindergarten through grade 12 when the child care facility or school is in operation, if such person fails to:

1. Provide written notification of his or her intent to be present to the school board, superintendent, principal, or child care facility owner;

2. Notify the child care facility owner or the school principal’s office when he or she arrives and departs the child care facility or school; or

3. Remain under direct supervision of a school official or designated chaperone when present in the vicinity of children. As used in this paragraph, the term “school official” means a principal, a school resource officer, a teacher or any other employee of the school, the superintendent of schools, a member of the school board, a child care facility owner, or a child care provider.

(c) A person is not in violation of paragraph (b) if:

1. The child care facility or school is a voting location and the person is present for the purpose of voting during the hours designated for voting; or

2. The person is only dropping off or picking up his or her own children or grandchildren at the child care facility or school.

(5) Any person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 18, ch. 2010-92; s. 22, ch. 2014-160; s. 2, ch. 2016-104.



856.031 - Arrest without warrant.

856.031 Arrest without warrant.—Any sheriff, police officer, or other law enforcement officer may arrest any suspected loiterer or prowler without a warrant in case delay in procuring one would probably enable such suspected loiterer or prowler to escape arrest.

History.—s. 2, ch. 72-133; s. 34, ch. 73-334; s. 1385, ch. 97-102.



856.04 - Desertion; withholding support; proviso.

856.04 Desertion; withholding support; proviso.—

(1) Any man who shall in this state desert his wife and children, or either of them, or his wife where there are no children or child, or who shall willfully withhold from them or either of them, the means of support, or any mother, who shall desert her child or children, or who shall willfully withhold from them the means of support, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. However, no husband shall be prosecuted under this section for the desertion of his wife, or for withholding from his wife the means of supporting her where there is existing, at the time of such desertion or withholding, such cause or causes as are recognized as ground or grounds for dissolution of marriage, by statute, in this state, if such person shall have provided for the support of his children, if there be any.

(2) For the purposes of subsection (1), a child born out of wedlock shall be deemed to be the child of a man who has been adjudged or decreed to be the father of such child by a court of competent jurisdiction of this state or of any other jurisdiction.

History.—s. 1, ch. 4553, 1897; GS 3569; s. 1, ch. 6483, 1913; RGS 5496; CGL 7654; s. 1, ch. 59-147; s. 1, ch. 61-335; s. 1, ch. 65-210; s. 1077, ch. 71-136; s. 9, ch. 75-166.






Chapter 859 - POISONS; ADULTERATED DRUGS

859.01 - Poisoning food or water.

859.01 Poisoning food or water.—Whoever introduces, adds, or mingles any poison, bacterium, radioactive material, virus, or chemical compound with food, drink, medicine, or any product designed to be ingested, consumed, or applied to the body with intent to kill or injure another person, or willfully poisons or introduces, adds, or mingles any bacterium, radioactive material, virus, or chemical compound into any spring, well, or reservoir of water with such intent, commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 1637, 1868; RS 2658; GS 3587; RGS 5515; CGL 7675; s. 1078, ch. 71-136; s. 1, ch. 2001-358.



859.02 - Selling certain poisons by registered pharmacists and others.

859.02 Selling certain poisons by registered pharmacists and others.—Any violation of the law, relative to sale of poisons, not specially provided for, shall constitute a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 8, ch. 3880, 1889; GS 1906, 3604; RGS 5526; CGL 7692; s. 1079, ch. 71-136.



859.04 - Provisions concerning poisons.

859.04 Provisions concerning poisons.—

(1) It is unlawful for any person not a registered pharmacist to retail any poisons enumerated below: Arsenic and all its preparations, corrosive sublimate, white and red precipitate, biniodide of mercury, cyanide of potassium, hydrocyanic acid, strychnine, and all other poisonous vegetable alkaloids and their salts, and the essential oil of almonds, opium, and its preparations of opium containing less than two grains to the ounce, aconite, belladonna, colchicum, conium, nux vomica, henbane, savin, ergot, cotton root, cantharides, creosote, veratrum digitalis, and their pharmaceutical preparations, croton oil, chloroform, chloral hydrate, sulphate of zinc, mineral acids, carbolic and oxalic acids; and she or he shall label the box, vessel, or paper in which said poison is contained with the name of the article, the word “poison,” and the name and place of business of the seller.

(2) No person shall deliver or sell any poisons enumerated above unless upon due inquiry it be found that the purchaser is aware of its poisonous character and represents that it is to be used for a legitimate purpose. The provisions of this section shall not apply to the dispensing of poisons in not unusual quantities or doses upon the prescriptions of practitioners of medicine.

(3) Any violation of this section shall render the principal of said store guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083. However, this section shall not apply to manufacturers making and selling at wholesale any of the above poisons. Each box, vessel, or paper in which said poison is contained shall be labeled with the name of the article, the word “poison,” and the name and place of business of the seller.

History.—s. 8, ch. 3380, 1889; RS 822; GS 3606; RGS 5528; CGL 7694; s. 1081, ch. 71-136; s. 1386, ch. 97-102.



859.08 - Penalty for selling adulterated drugs.

859.08 Penalty for selling adulterated drugs.—Every registered pharmacist, and the owner or proprietor of any store dealing in drugs or medicines, shall be held responsible for the quality of all drugs, chemicals, or medicines he or she may sell or dispense, with the exception of those sold in the original packages of the manufacturer and those known as proprietary; and any person who fraudulently adulterates, for the purpose of sale, any drug or medicine or sells any fraudulently adulterated drug or medicine, knowing the same to be adulterated, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and such adulterated drugs and medicine shall be forfeited and destroyed under the direction of the court; and if the offender be a registered pharmacist, his or her name shall be stricken from the register.

History.—s. 8, ch. 6890, 1915; RGS 5532; CGL 7698; s. 1084, ch. 71-136; s. 1389, ch. 97-102.






Chapter 860 - OFFENSES CONCERNING AIRCRAFT, MOTOR VEHICLES, VESSELS, AND RAILROADS

860.02 - Carelessness of common carrier.

860.02 Carelessness of common carrier.—Whoever, having management or control of or over any railroad train, steamboat, or other public conveyance used for the common carriage of passengers is guilty of gross carelessness or neglect in or in relation to the conduct, management and control of such conveyance, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.083.

History.—s. 48, ch. 1637, 1868; RS 2692; GS 3637; RGS 5573; CGL 7759; s. 1086, ch. 71-136.



860.03 - Intoxicated servant of common carrier.

860.03 Intoxicated servant of common carrier.—If any person while in charge of a locomotive engine, acting as the conductor or superintendent of a car or train, on the car or train as a brakeman, employed to attend the switches, drawbridges or signal stations on any railway, or acting as captain or pilot on any steamboat shall be intoxicated, the person shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—RS 2693; GS 3638; RGS 5574; CGL 7760; s. 1087, ch. 71-136; s. 1390, ch. 97-102.



860.04 - Riding or attempting to ride on a railroad train with intent to ride free.

860.04 Riding or attempting to ride on a railroad train with intent to ride free.—Any person who, without permission of those having authority, with the intention of being transported free, rides or attempts to ride on any railroad train in this state shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 4703, 1899; GS 3643; RGS 5579; CGL 7765; s. 1088, ch. 71-136.



860.05 - Unauthorized person interfering with railroad train, cars, or engines.

860.05 Unauthorized person interfering with railroad train, cars, or engines.—Any person, other than an employee or authorized agent of the railroad company acting within the line of duty, who shall knowingly or willfully detach or uncouple any train; put on, apply, or tamper with any brake, bell cord, or emergency valve; or otherwise interfere with any train, engine, car, or part thereof is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 2, ch. 4704, 1899; GS 3654; RGS 5591; CGL 7777; s. 1089, ch. 71-136; s. 1, ch. 79-360; s. 1391, ch. 97-102.



860.065 - Commercial transportation; penalty for use in commission of a felony.

860.065 Commercial transportation; penalty for use in commission of a felony.—

(1) It is unlawful for any person to attempt to obtain, solicit to obtain, or obtain any means of public or commercial transportation or conveyance, including vessels, aircraft, railroad trains, or commercial vehicles as defined in s. 316.003, with the intent to use such public or commercial transportation or conveyance to commit any felony or to facilitate the commission of any felony.

(2) Any person who violates the provisions of subsection (1) commits a felony of the third degree, punishable as provided for in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 2002-79; s. 82, ch. 2016-239.



860.07 - Unauthorized persons giving signals to railroad trains or engines.

860.07 Unauthorized persons giving signals to railroad trains or engines.—Any person who wrongfully, recklessly, or wantonly and without authority, signals any train or engine in this state with a red light or with a red flag, or gives any signal calculated to affect the movement or operation of any train, engine, or cars on any railroad in this state shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. This section shall not apply to any person giving signals to stop a train for the purpose of preventing an accident to such train, or at a regular station or flag station when the train is flagged for the purpose of taking passage on said train.

History.—s. 1, ch. 4708, 1899; GS 3656; RGS 5593; CGL 7779; s. 1091, ch. 71-136.



860.08 - Interference with railroad signals prohibited; penalty.

860.08 Interference with railroad signals prohibited; penalty.—Any person, other than an employee or authorized agent of a railroad company acting within the line of duty, who knowingly or willfully interferes with or removes any railroad signal system used to control railroad operations, any railroad crossing warning devices, or any lantern, light, lamp, torch, flag, fuse, torpedo, or other signal used in connection with railroad operations is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 2, ch. 4705, 1899; GS 3657; RGS 5594; CGL 7780; s. 1092, ch. 71-136; s. 1, ch. 79-360; s. 1392, ch. 97-102.



860.09 - Interference with railroad track and other equipment prohibited; penalties.

860.09 Interference with railroad track and other equipment prohibited; penalties.—Any person, other than an employee or authorized agent of a railroad company acting within the line of duty, who knowingly or willfully moves, interferes with, removes, or obstructs any railroad switch, bridge, track, crossties, or other equipment located on the right-of-way or property of a railroad and used in railroad operations is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 3755, 1887; RS 2698; GS 3660; RGS 5597; CGL 7783; s. 1093, ch. 71-136; s. 1, ch. 79-360; s. 1393, ch. 97-102.



860.091 - Violations of s. 860.05, s. 860.08, or s. 860.09 resulting in death; penalty.

860.091 Violations of s. 860.05, s. 860.08, or s. 860.09 resulting in death; penalty.—Any person who violates the provisions of s. 860.05, s. 860.08, or s. 860.09 when such violation results in the death of another person is guilty of homicide as defined in chapter 782, punishable as provided in s. 775.082.

History.—s. 2, ch. 79-360.



860.10 - Disposing of duplicate switch keys of railroad companies; penalty.

860.10 Disposing of duplicate switch keys of railroad companies; penalty.—It is unlawful for any person to make, buy, sell, or give away any duplicate key to any lock belonging to or in use by any railroad company in this state on its switches or switch tracks, except on the written order of the officer of said railroad company whose duty it is to distribute and issue switch lock keys to the employees of such railroad company. Any person violating the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 9307, 1923; CGL 7786; s. 1094, ch. 71-136.



860.11 - Injuring railroad structures; driving cattle on tracks.

860.11 Injuring railroad structures; driving cattle on tracks.—Whoever otherwise wantonly or maliciously injures any bridge, trestle, culvert, cattle guard, or other superstructure of any railroad company or salts the track of any railroad company for the purpose of attracting cattle thereto, or who shall drive cattle thereon, shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 3, ch. 3281, 1881; RS 2699; GS 3661; RGS 5598; CGL 7784; s. 1095, ch. 71-136.



860.121 - Crimes against railroad vehicles; penalties.

860.121 Crimes against railroad vehicles; penalties.—

(1) It shall be unlawful for any person to shoot at, throw any object capable of causing death or great bodily harm at, or place any object capable of causing death or great bodily harm in the path of any railroad train, locomotive, car, caboose, or other railroad vehicle.

(2)(a) Any person who violates subsection (1) with respect to an unoccupied railroad vehicle is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who violates subsection (1) with respect to an occupied railroad vehicle or a railroad vehicle connected thereto is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Any person who violates subsection (1), if such violation results in great bodily harm, is guilty of a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) Any person who violates subsection (1), if such violation results in death, is guilty of homicide as defined in chapter 782, punishable as provided in s. 775.082.

History.—s. 3, ch. 79-360.



860.13 - Operation of aircraft while intoxicated or in careless or reckless manner; penalty.

860.13 Operation of aircraft while intoxicated or in careless or reckless manner; penalty.—

(1) It shall be unlawful for any person:

(a) To operate an aircraft in the air or on the ground or water while under the influence of:

1. Alcoholic beverages;

2. Any substance controlled under chapter 893;

3. Any chemical substance set forth in s. 877.111; or

(b) To operate an aircraft in the air or on the ground or water in a careless or reckless manner so as to endanger the life or property of another.

(2) In any prosecution charging careless or reckless operation of aircraft in violation of this section, the court, in determining whether the operation was careless or reckless, shall consider the standards for safe operation of aircraft as prescribed by federal statutes or regulations governing aeronautics.

(3) Violation of this section shall constitute a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) It shall be the duty of any court in which there is a conviction for violation of this statute to report such conviction to the Federal Aviation Administration for its guidance and information with respect to the pilot’s certificate.

History.—ss. 1-4, ch. 25259, 1949; s. 1096, ch. 71-136; ss. 1, 2A, ch. 71-282; s. 32, ch. 73-331; s. 5, ch. 83-187; s. 15, ch. 2010-117.



860.14 - Motor vehicle parts and accessories; records of certain purchases.

860.14 Motor vehicle parts and accessories; records of certain purchases.—Every person engaged in the business of buying and selling parts and accessories for motor vehicles who purchases such parts and accessories from any person other than manufacturers, distributors, wholesalers, retailers, or other persons usually and regularly engaged in the business of selling such parts and accessories shall keep a daily record of all such parts and accessories so purchased, which record shall show the date and time of each purchase of such parts and accessories, the name and address of each person from whom such parts and accessories were purchased, the number of the driver license of such person or, if such person does not have a driver license, adequate information to properly identify such person, and a detailed description of the parts and accessories purchased from such person, which description shall include all serial and other identifying numbers, if any. Such records shall be retained for not less than 1 year and shall at all times be subject to the inspection of all police or peace officers. Any person violating the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 61-420; s. 1097, ch. 71-136.



860.145 - Airbag Antitheft Act.

860.145 Airbag Antitheft Act.—

(1) SHORT TITLE.—This section may be cited as the “Airbag Antitheft Act.”

(2) DEFINITIONS.—As used in this section, the term “airbag” means an inflatable restraint system that is designed to be installed and to operate in a motor vehicle to activate in the event of a crash; and the term “salvaged airbag” means an airbag that has been removed from a motor vehicle.

(3) PURCHASE, SALE, OR INSTALLATION OF SALVAGED AIRBAGS; RECORDS.—Any person engaged in the business of purchasing, selling, or installing salvaged airbags shall maintain a manual or electronic record of the purchase, sale, or installation, which must include the identification number of the salvaged airbag; the vehicle identification number of the vehicle from which the salvaged airbag was removed; the name, address, and driver license number or other means of identification of the person from whom the salvaged airbag was purchased; and, in the event that the salvaged airbag is installed, the vehicle identification number of the vehicle into which the airbag is installed. Such record must be maintained for 36 months following the transaction and may be inspected during normal business hours by any law enforcement officer of this state or other authorized representative of the agency charged with administration of this section. Any person who sells a salvaged airbag or who installs a salvaged airbag must disclose to the purchaser or consumer that the airbag is salvaged. Upon request, information within a portion of such record pertaining to a specific transaction must be provided to an insurer or consumer.

(4) PROHIBITION; PENALTIES.—

(a) It is unlawful for any person to knowingly possess, sell, or install a stolen uninstalled airbag; a new or salvaged airbag from which the manufacturer’s part identification number has been removed, altered, or defaced; or an airbag taken from a stolen motor vehicle. Any person who violates this paragraph commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who fails to maintain complete and accurate records, to prepare complete and accurate documents, to provide information within a portion of such record upon request, or to properly disclose that an airbag is salvaged, as required by this act, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 99-170.



860.146 - Fake airbags; junk-filled airbag compartment.

860.146 Fake airbags; junk-filled airbag compartment.—

(1) As used in this section, the term:

(a) “Airbag” means a motor vehicle inflatable occupant restraint system, including all component parts, such as the cover, sensors, controllers, inflators, and wiring, that is designed in accordance with federal safety regulations for a given make, model, and year of a vehicle.

(b) “Counterfeit airbag” means an airbag displaying a mark identical or similar to the genuine mark of a motor vehicle manufacturer without authorization from said manufacturer.

(c) “Fake airbag” means any item other than an airbag that was designed in accordance with federal safety regulations for a given make, model, and year of motor vehicle as part of a motor vehicle inflatable restraint system, including counterfeit or nonfunctioning airbags.

(d) “Junk-filled airbag compartment” means an airbag compartment that is filled with any substance that does not function in the same manner or to the same extent as an airbag to protect vehicle occupants in a vehicle crash. The term does not include a compartment from which an airbag has deployed if there is no concealment of the deployment.

(e) “Nonfunctional airbag” means a replacement airbag that:

1. Was previously deployed or damaged;

2. Has an electric fault that is detected by the vehicle airbag diagnostic system after the installation procedure is completed; or

3. Includes any part or object, including, but not limited to, a counterfeit or repaired airbag cover, installed in a motor vehicle to mislead the owner or operator of such motor vehicle into believing that a functional airbag has been installed.

(2) It is unlawful for any person to knowingly import, manufacture, purchase, sell, offer for sale, install, or reinstall on a vehicle a fake airbag or junk-filled airbag compartment. Any person who violates this subsection commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 2001-85; s. 4, ch. 2014-181.



860.15 - Overcharging for repairs and parts; penalty.

860.15 Overcharging for repairs and parts; penalty.—

(1) It is unlawful for a person to knowingly charge for any services on motor vehicles which are not actually performed, to knowingly and falsely charge for any parts and accessories for motor vehicles not actually furnished, or to knowingly and fraudulently substitute parts when such substitution has no relation to the repairing or servicing of the motor vehicle.

(2) Any person willfully violating the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) If the charges referred to in subsection (1) will be paid from the proceeds of a motor vehicle insurance policy, a person willfully violating the provisions of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 63-203; s. 1098, ch. 71-136; s. 7, ch. 2003-148.



860.16 - Aircraft piracy; penalty.

860.16 Aircraft piracy; penalty.—Whoever without lawful authority seizes or exercises control, by force or violence and with wrongful intent, of any aircraft containing a nonconsenting person or persons within this state is guilty of the crime of aircraft piracy, a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 72-725.



860.17 - Tampering with or interfering with motor vehicles or trailers.

860.17 Tampering with or interfering with motor vehicles or trailers.—Whoever, without authority, willfully, maliciously, or intentionally tampers with, attempts to tamper with, or otherwise interferes with any motor vehicle or trailer of another which results in the cargo or contents of such motor vehicle or trailer becoming unloaded or damaged, or which results in the mechanical functions of such motor vehicle or trailer becoming inoperative or impaired, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A second or subsequent conviction of any person violating this section is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 73-181.



860.20 - Outboard motors; identification numbers.

860.20 Outboard motors; identification numbers.—

(1)(a) The Department of Highway Safety and Motor Vehicles shall adopt rules specifying the locations and manner in which serial numbers for outboard motors shall be affixed. In adopting such rules, the department shall consider the adequacy of voluntary industry standards, the current state of technology, and the overall purpose of reducing vessel and motor thefts in the state.

(b) Any outboard motor manufactured after October 1, 1985, which is for sale in the state shall comply with the serial number rules promulgated by the department. Any person, firm, or corporation which sells or offers for sale any outboard boat motor manufactured after October 1, 1985, which does not comply with this section is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2)(a) It is unlawful for any person to possess any outboard boat motor with the knowledge that the serial number required by subsection (1) has been removed, erased, defaced, or otherwise altered to prevent identification.

(b) It is unlawful for any person to knowingly possess, manufacture, sell or exchange, offer to sell or exchange, supply in blank, or give away any counterfeit manufacturer’s outboard motor serial number plate or decal used for the purpose of identification of any outboard motor; to authorize, direct, aid in exchange, or give away such counterfeit manufacturer’s outboard motor serial number plate or decal; or to conspire to do any of the foregoing.

(c) Any person who violates any provision of this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) If any of the serial numbers required by this section to identify ownership of an outboard motor do not exist or have been removed, erased, defaced, or otherwise altered to prevent identification and its true identity cannot be determined, the outboard motor may be seized as contraband property by a law enforcement agency and shall be subject to forfeiture pursuant to ss. 932.701-932.704. Such outboard motor may not be sold or used to propel a vessel on the waters of the state unless the department is directed by written order of a court of competent jurisdiction to issue to the outboard motor a replacement identifying number which shall be affixed to the outboard motor and shall thereafter be used for identification purposes.

History.—s. 3, ch. 83-102; s. 1, ch. 84-129; s. 2, ch. 86-73; s. 476, ch. 94-356; s. 125, ch. 2002-20.






Chapter 861 - OFFENSES RELATED TO PUBLIC ROADS, TRANSPORT, AND WATERS

861.01 - Obstructing highway.

861.01 Obstructing highway.—Whoever obstructs any public road or established highway by fencing across or into the same or by willfully causing any other obstruction in or to such road or highway, or any part thereof, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and the judgment of the court shall also be that the obstruction be removed.

History.—s. 68, Feb. 10, 1832; RS 2700; GS 3662; s. 1, ch. 6884, 1915; RGS 5604; CGL 7791; s. 1099, ch. 71-136.



861.011 - Obstructing transportation facility.

861.011 Obstructing transportation facility.—Any person who obstructs any public transportation facility by fencing across or into it or by willfully causing any other obstruction in or to such transportation facility, or any part thereof, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and the judgment of the court shall also be that the obstruction be removed.

History.—s. 162, ch. 29965, 1955; s. 242, ch. 71-136; s. 225, ch. 84-309.

Note.—Former s. 339.31.



861.02 - Obstructing watercourse.

861.02 Obstructing watercourse.—Whoever erects or fixes on any navigable watercourse any dam, bridge, hedge, seine, drag, or other obstruction, whereby the navigation of boats drawing 3 feet of water or the passage of fish may be obstructed, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.083.

History.—s. 72, Feb. 10, 1832; RS 2701; GS 3665; RGS 5608; CGL 7797; s. 1100, ch. 71-136.



861.021 - Obstructing channels; misdemeanor.

861.021 Obstructing channels; misdemeanor.—

(1) It is unlawful for any person to place any spiny lobster, crab, or fish trap or set net or other similar device with a buoy or marker attached so that said buoy or marker obstructs the navigation of boats in channels of the waters of the state which are marked by, and which markers are continuously maintained by, the Coast Guard of the United States.

(2) Any person willfully violating the provision of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 69-64; s. 1101, ch. 71-136; s. 19, ch. 2007-223.



861.03 - Injuries to dams.

861.03 Injuries to dams.—Whoever willfully, maliciously, and unlawfully injures, removes or destroys any dam lawfully placed in or on any stream in this state for the purpose of propelling any kind of machinery, or willfully and maliciously makes any aperture or breach in such dam with intent to destroy or injure the same, shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 4752, 1899; GS 3666; RGS 5609; CGL 7798; s. 1102, ch. 71-136.



861.04 - Placing water hyacinths in any of the streams or waters of the state.

861.04 Placing water hyacinths in any of the streams or waters of the state.—Whoever willfully places or causes to be placed any water hyacinths in any of the territorial waters of the state whether navigable or nonnavigable shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 4752, 1899; s. 1, ch. 5196, 1903; GS 3667; RGS 5610; CGL 7799; s. 1, ch. 28046, 1953; s. 1103, ch. 71-136.



861.05 - Obstruction to navigation by bridges.

861.05 Obstruction to navigation by bridges.—Any railway company, other corporation, or person which has heretofore constructed, and which shall hereafter construct, any bridge or other causeway across any of the navigable waters of the state, is required to build and maintain a suitable draw or other proper and necessary appliances so as to be able to remove such obstruction or to turn a sufficient section thereof as to allow boats or other watercraft to pass such bridge or other causeway without delay or hindrance, and any such company, corporation, or person failing to comply with such requirements shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.083.

History.—ss. 1, 2, ch. 3931, 1889; RS 2702; GS 3668; RGS 5611; CGL 7800; s. 1104, ch. 71-136.



861.06 - Obstructing harbors.

861.06 Obstructing harbors.—The master or other person in charge of any steamer, vessel, barge, or lighter, or any other person who violates the provisions of law relative to the protection of harbors, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 3142, 1879; RS 2703; GS 3669; RGS 5612; CGL 7801; s. 1105, ch. 71-136.



861.07 - Obstructing roads.

861.07 Obstructing roads.—Whenever any tie cutter or log cutter cutting ties for a railroad or logs for milling purposes shall cut or fell any tree into or across any traveled road, whether it be a county road, a road regularly used by the public, or a neighborhood road, and shall fail to remove the same within 2 hours thereafter so as to free the road from all obstruction therefrom, such tie cutter or log cutter shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; and such person and the person’s employer shall be liable or responsible for any and all damages resulting from so obstructing a traveled road.

History.—s. 1, ch. 4780, 1899; GS 3673; RGS 5616; CGL 7805; s. 1106, ch. 71-136; s. 245, ch. 77-104; s. 1395, ch. 97-102.



861.08 - Obstructing county and settlement roads.

861.08 Obstructing county and settlement roads.—

(1) Whoever shall fell, drag, or by any means place a tree, or other obstruction, in or across any county settlement or neighborhood road regularly used, or whoever causes such obstruction to be placed therein, shall remove the same from such road within 6 hours thereafter.

(2) Any person violating the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; provided, that this law shall not apply to pasture fences, gates, nor the improvement of private property.

History.—ss. 1, 2, ch. 5238, 1903; GS 3676; s. 1, ch. 6538, 1913; RGS 5619; CGL 7808; s. 1107, ch. 71-136.



861.09 - Certain vehicles prohibited from using hard-surfaced roads.

861.09 Certain vehicles prohibited from using hard-surfaced roads.—

(1) It is unlawful for any person to drive, propel, or operate, or to have driven, propelled or operated, over the hard-surfaced public roads or parts of roads of this state any vehicle or implement having wheels that will carry more than 200 pounds per wheel for every vehicle having tires of 1 inch in width, or 500 pounds per wheel for every vehicle having tires of 2 inches in width, or 800 pounds per wheel for every vehicle having tires of 3 inches in width, or 1200 pounds per wheel for every vehicle having tires of 4 inches in width, or 1500 pounds per wheel for every vehicle having tires 5 inches in width, or that will carry any load greater than 6,000 pounds without first providing 1 inch of tire width per wheel for each additional 2,000 pounds, or fraction thereof, or to permit any vehicle or implement or any load or portion of load thereof to drag upon the surface of any hard-surfaced public road or parts of roads; provided, that nothing in this section shall be construed as prohibiting the use of roughened surfaces on rubber tires or on the wheels of farm implements weighing less than 1,000 pounds.

(2) “Hard-surfaced public roads or parts of roads” as used in this section shall be construed to be brick, concrete, asphaltic, sand clay, sand, or bituminous surfaced roads which are maintained by county or state funds.

(3) Any person violating the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, 3, ch. 7329, 1917; ss. 1, 2, ch. 7898, 1919; RGS 5617, 5618; CGL 7806, 7807; s. 1108, ch. 71-136.



861.11 - Penalty for cutting or destroying shade trees along public roads.

861.11 Penalty for cutting or destroying shade trees along public roads.—

(1) The county commissioners of each county may prescribe that the public roads in their county shall not be less than 30 feet wide, and it shall be unlawful for any person to belt, cut, or destroy any shade trees on any public road or right-of-way without authority from the superintendent of public roads, supervisor, or overseer of the district in which said trees are situated.

(2) Each supervisor or overseer of each district in such counties shall enforce the provisions of this section by reporting the offenders to the nearest county court judge, and each offender shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1-3, ch. 5005, 1901; GS 3677; RGS 5620; CGL 7809; s. 1110, ch. 71-136; s. 34, ch. 73-334.



861.12 - Penalty for road official or overseer neglecting duty.

861.12 Penalty for road official or overseer neglecting duty.—Any superintendent of public roads, supervisor, or overseer who willfully neglects to perform the duties prescribed in s. 861.11 shall be deemed guilty of, and made a party to, the offense and proceeded against as the original offender by any person.

History.—s. 4, ch. 5005, 1901; GS 3678; RGS 5621; CGL 7810.






Chapter 865 - VIOLATIONS OF CERTAIN COMMERCIAL RESTRICTIONS

865.02 - Falsely shipping fruit or oranges as Florida-grown.

865.02 Falsely shipping fruit or oranges as Florida-grown.—Whoever ships foreign-grown fruit or oranges, representing by mark or otherwise that said fruit is the product of the state, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 3454, 1883; RS 2708; GS 3699; RGS 5647; CGL 7851; s. 1115, ch. 71-136.



865.05 - Selling trees, plants, or vines under false name.

865.05 Selling trees, plants, or vines under false name.—All trees, plants, seeds, and vines sold, offered for sale, or exposed for sale in this state shall be properly named as to variety and kind, and any person knowingly selling, trading, exchanging, or offering or exposing for sale any trees, seeds, plants, or vines falsely named as to variety and kind, with the purpose to deceive or defraud the purchaser, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 1, ch. 5233, 1903; GS 3704; RGS 5656; CGL 7857; s. 1117, ch. 71-136.



865.065 - Disparagement of perishable agricultural food products; cause of action; limitation.

865.065 Disparagement of perishable agricultural food products; cause of action; limitation.—

(1) The Legislature finds, determines, and declares that the production of agricultural food products constitutes an important and significant portion of the state economy and that it is imperative to protect the vitality of the agricultural economy for the citizens of this state by providing a cause of action for agricultural producers to recover damages for the disparagement of any perishable agricultural product.

(2) For purposes of this section, the term:

(a) “Disparagement” means the willful or malicious dissemination to the public in any manner of any false information that a perishable agricultural food product is not safe for human consumption. False information is that information which is not based on reliable, scientific facts and reliable, scientific data which the disseminator knows or should have known to be false.

(b) “Perishable agricultural food product” means any agricultural or aquacultural food product or commodity grown or produced within the State of Florida which is sold or distributed in a form that will perish or decay within a reasonable period of time.

(c) “Producer” means the person who actually grows or produces perishable agricultural food products.

(3) Any producer or any association representing producers of perishable agricultural food products which suffers damages as a result of another person’s disparagement of any such perishable agricultural food product may bring an action for damages and for any other relief a court of competent jurisdiction deems appropriate, including, but not limited to, compensatory and punitive damages.

(4) The statute of limitations for disparagement of perishable agricultural food products is 2 years from the date the disparagement occurs.

History.—s. 1, ch. 94-131; s. 4, ch. 95-168.



865.07 - Adulterated syrup.

865.07 Adulterated syrup.—

(1) Any person, or agent thereof, who shall sell, offer for sale, or advertise for sale in this state any adulterated or mixed syrups whatever, except at the time of such sale or offer for sale the percentage of such adulteration or mixture and the name and post office address of the manufacturer is clearly stamped or labeled on the barrel, can, case, bottle, or other receptacle containing such syrup or mixture, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) The term “adulterated mixture” or “admixture,” as used herein is understood to apply to all mixtures of two or more ingredients differing in their nature and quality, such as sugarcane syrup, sorghum syrup, maple syrup, molasses, or glucose.

History.—ss. 1, 2, 3, ch. 5231, 1903; GS 3706; RGS 5657; CGL 7860; s. 1119, ch. 71-136.



865.08 - Purchase of cotton or leaf tobacco.

865.08 Purchase of cotton or leaf tobacco.—Whoever trades, traffics for, or buys, except from the producer or the producer’s authorized agent, any cotton or leaf tobacco, unless the same be baled or boxed in the usual manner, or unless upon some exhibition of evidence in writing that the producer has parted with her or his interest therein, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 11, ch. 1466, 1866; RS 2711; GS 3707; RGS 5658; CGL 7861; s. 1120, ch. 71-136; s. 1396, ch. 97-102.



865.09 - Fictitious name registration.

865.09 Fictitious name registration.—

(1) SHORT TITLE.—This section may be cited as the “Fictitious Name Act.”

(2) DEFINITIONS.—As used in this section:

(a) “Fictitious name” means any name under which a person transacts business in this state, other than the person’s legal name.

(b) “Business” means any enterprise or venture in which a person sells, buys, exchanges, barters, deals, or represents the dealing in any thing or article of value, or renders services for compensation.

(c) “Division” means the Division of Corporations of the Department of State.

(3) REGISTRATION.—A person may not engage in business under a fictitious name unless the person first registers the name with the division by filing a sworn statement listing:

(a) The name to be registered.

(b) The mailing address of the business.

(c) The name and address of each owner and, if a corporation, its federal employer’s identification number and Florida incorporation or registration number.

(d) Certification by the applicant that the intention to register such fictitious name has been advertised at least once in a newspaper as defined in chapter 50 in the county where the principal place of business of the applicant will be located.

(e) Any other information the division may deem necessary to adequately inform other governmental agencies and the public as to the persons so conducting business.

Such statement shall be accompanied by the applicable processing fees and any other taxes or penalties owed to the state.

(4) CHANGE OF OWNERSHIP.—If the ownership of a business registered under this section changes, the owner of record with the division shall file a cancellation and reregistration that meets the requirements set forth in subsection (3) within 30 days after the occurrence of such change.

(5) TERM.—A fictitious name registered under this section shall be valid for a period of 5 years and expires on December 31 of the 5th year.

(6) RENEWAL.—

(a) Renewal of a fictitious name registration shall occur on or after January 1 and on or before December 31 of the expiration year. Upon timely filing of a renewal statement, the effectiveness of the name registration is continued for 5 years as provided in subsection (5).

(b) In the last year of the registration, the division shall notify the owner or registrant of the expiration of the fictitious name. If the owner or registrant of the fictitious name has provided the department with an electronic mail address, such notice shall be by electronic transmission.

(c) If the owner of the name registration fails to file a renewal and pay the appropriate processing fees prior to December 31 of the year of expiration, the name registration expires. The division shall remove any expired or canceled name registration from its records and may purge such registrations. Failure to receive the statement of renewal required by paragraph (b) shall not constitute grounds for appeal of a registration’s expiration or removal from the division’s records.

(7) EXEMPTIONS.—A business formed by an attorney actively licensed to practice law in this state, by a person actively licensed by the Department of Business and Professional Regulation or the Department of Health for the purpose of practicing his or her licensed profession, or by any corporation, partnership, or other commercial entity that is actively organized or registered with the Department of State is not required to register its name pursuant to this section, unless the name under which business is to be conducted differs from the name as licensed or registered.

(8) EFFECT OF REGISTRATION.—Notwithstanding the provisions of any other law, registration under this section is for public notice only, and gives rise to no presumption of the registrant’s rights to own or use the name registered, nor does it affect trademark, service mark, trade name, or corporate name rights previously acquired by others in the same or a similar name. Registration under this section does not reserve a fictitious name against future use.

(9) PENALTIES.—

(a) If a business fails to comply with this section, the business, its members, and those interested in doing such business may not maintain any action, suit, or proceeding in any court of this state until this section is complied with. An action, suit, or proceeding may not be maintained in any court of this state by any successor or assignee of such business on any right, claim, or demand arising out of the transaction of business by such business in this state until this section has been complied with.

(b) The failure of a business to comply with this section does not impair the validity of any contract, deed, mortgage, security interest, lien, or act of such business and does not prevent such business from defending any action, suit, or proceeding in any court of this state. However, a party aggrieved by a noncomplying business may be awarded reasonable attorney’s fees and court costs necessitated by the noncomplying business.

(c) Any person who fails to comply with this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(10) POWERS OF DEPARTMENT.—The Department of State is granted the power reasonably necessary to enable it to administer this section efficiently, to perform the duties herein imposed upon it.

(11) FORMS.—Registration, cancellation, and renewal shall be made on forms prescribed by the Department of State, which may include the uniform business report, pursuant to s. 606.06, as a means of satisfying the requirement of this section.

(12) PROCESSING FEES.—The Department of State shall charge and collect nonrefundable processing fees as follows:

(a) For registration of a fictitious name, $50.

(b) For cancellation and reregistration of a fictitious name, $50.

(c) For renewal of a fictitious name, $50.

(d) For furnishing a certified copy of a fictitious name document, $30.

(e) For furnishing a certificate of status, $10.

(13) DEPOSIT OF FUNDS.—All funds required to be paid to the Department of State pursuant to this section shall be collected and deposited into the General Revenue Fund.

(14) PROHIBITION.—A fictitious name registered as provided in this section may not contain the words “Corporation” or “Incorporated,” or the abbreviations “Corp.” or “Inc.,” unless the person or business for which the name is registered is incorporated or has obtained a certificate of authority to transact business in this state pursuant to part I of chapter 607 or chapter 617.

(15) LEGAL DESIGNATION OF ENTITY.—Notwithstanding any other provision of law to the contrary, a fictitious name registered as provided in this section for a corporation, limited liability company, limited liability partnership, or limited partnership is not required to contain the designation of the type of legal entity in which the person or business is organized, including the terms “corporation,” “limited liability company,” “limited liability partnership,” “limited partnership,” or any abbreviation or derivative thereof.

History.—ss. 1-5, ch. 20953, 1941; s. 1, ch. 26760, 1951; s. 1, ch. 67-209; s. 35, ch. 70-134; s. 1121, ch. 71-136; s. 1, ch. 85-64; s. 1, ch. 90-267; s. 2, ch. 94-87; s. 253, ch. 94-218; s. 90, ch. 95-211; s. 1397, ch. 97-102; s. 240, ch. 98-166; s. 11, ch. 99-218; s. 32, ch. 99-285; s. 2, ch. 2000-298; s. 14, ch. 2003-401; s. 25, ch. 2009-72; s. 16, ch. 2010-117; s. 110, ch. 2013-18; s. 74, ch. 2014-209.



865.10 - Linen suppliers.

865.10 Linen suppliers.—

(1) REGISTRATION OF NAME.—A person engaged in the business of supplying or furnishing for hire or compensation on a rental or lease basis clean laundered bed linen or table linen, garments, aprons, or towels who uses her or his name and the word “registered” on such articles or supplies may register such articles or supplies by filing in the office of the clerk of the circuit court of the county where her or his principal place of business is situated, and also with the Department of State, a description of the name so used by her or him, and paying a fee of $25 to each office for each filing, and shall publish such description once in each of 3 successive weeks in a newspaper of general circulation in the county where the description has been filed.

(2) UNAUTHORIZED USE OR DISPOSITION OF REGISTERED LINENS, ETC.—No person shall without the written consent of the owner willfully take, detain, use, sell, traffic in or otherwise dispose of, or use for any purpose other than that for which such article was intended any registered bed linen or table linen, garment, apron, or towel; provided, however, that the use of such article or articles at the place where the same are placed or delivered by the owner or owners under an agreement, lease, or license from such owner shall not be unlawful; and provided, further, that nothing herein contained shall make it unlawful for any caterer, hotel, restaurant, cafe, or other public hostelry to permit and allow the use of such bed linen or table linen, garment, apron, or towel by any guest, boarder, or regularly hired employee thereof during the period of any lease, renting, or hiring agreement of said supplies with the owner thereof.

(3) PENALTY.—Anyone found guilty of violation of this section shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 67-196; ss. 10, 35, ch. 69-106; s. 1122, ch. 71-136; s. 1398, ch. 97-102.






Chapter 870 - AFFRAYS; RIOTS; ROUTS; UNLAWFUL ASSEMBLIES

870.01 - Affrays and riots.

870.01 Affrays and riots.—

(1) All persons guilty of an affray shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) All persons guilty of a riot, or of inciting or encouraging a riot, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 35, Feb. 10, 1832; RS 2406; GS 3239; RGS 5072; CGL 7174; s. 1, ch. 67-407; s. 1125, ch. 71-136.



870.02 - Unlawful assemblies.

870.02 Unlawful assemblies.—If three or more persons meet together to commit a breach of the peace, or to do any other unlawful act, each of them shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—RS 2407; GS 3240; RGS 5073; CGL 7175; s. 1126, ch. 71-136.



870.03 - Riots and routs.

870.03 Riots and routs.—If any persons unlawfully assembled demolish, pull down or destroy, or begin to demolish, pull down or destroy, any dwelling house or other building, or any ship or vessel, each of them shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 7, ch. 1637, 1868; RS 2408; GS 3241; RGS 5074; CGL 7176; s. 1127, ch. 71-136.



870.04 - Specified officers to disperse riotous assembly.

870.04 Specified officers to disperse riotous assembly.—If any number of persons, whether armed or not, are unlawfully, riotously, or tumultuously assembled in any county, city, or municipality, the sheriff or the sheriff’s deputies, or the mayor, or any commissioner, council member, alderman, or police officer of the city or municipality, or any officer or member of the Florida Highway Patrol, or any officer or agent of the Fish and Wildlife Conservation Commission, any beverage enforcement agent, any personnel or representatives of the Department of Law Enforcement or its successor, or any other peace officer, shall go among the persons so assembled, or as near to them as may be done with safety, and shall in the name of the state command all the persons so assembled immediately and peaceably to disperse. If such persons do not thereupon immediately and peaceably disperse, such officers shall command the assistance of all such persons in seizing, arresting, and securing such persons in custody. If any person present being so commanded to aid and assist in seizing and securing such rioter or persons so unlawfully assembled, or in suppressing such riot or unlawful assembly, refuses or neglects to obey such command, or, when required by such officers to depart from the place, refuses and neglects to do so, the person shall be deemed one of the rioters or persons unlawfully assembled, and may be prosecuted and punished accordingly.

History.—ss. 1, 2, ch. 1637, 1868; RS 2409; GS 3242; RGS 5075; CGL 7177; s. 1, ch. 61-223; s. 1, ch. 61-237; s. 1, ch. 67-2203; s. 3, ch. 67-2207; ss. 20, 25, 35, ch. 69-106; s. 34, ch. 73-334; s. 1, ch. 77-174; s. 29, ch. 79-8; s. 477, ch. 94-356; s. 1399, ch. 97-102; s. 233, ch. 99-245; s. 30, ch. 2012-88.



870.041 - Preservation of the public peace by local authority.

870.041 Preservation of the public peace by local authority.—In the event of overt acts of violence, or the imminent threat of such violence, within a county or municipality and the Governor has not declared a state of emergency to exist, local officers shall be empowered to declare such a state of emergency exists in accordance with the provisions of ss. 870.041-870.048.

History.—s. 1, ch. 70-990.



870.042 - Designation of local authority.

870.042 Designation of local authority.—

(1) The sheriff of each of the several counties of this state, or such other county official having the duties of a sheriff in counties operating under home rule charter, by whatever name known, shall be empowered to declare that a state of emergency exists within the unincorporated areas of the county and to exercise the emergency powers conferred in ss. 870.041-870.047.

(2) The governing body of any municipality within this state may designate by duly adopted ordinance a city official who shall be empowered to declare that a state of emergency exists within the boundaries of the municipality and to exercise the emergency powers conferred in ss. 870.041-870.047. The designated city official shall be either the mayor or chief of police or the person who performs the duties of a mayor or chief of police in such municipality. In the absence of a duly adopted ordinance so designating the official so to act, the chief of police of such municipality is designated as the city official to assume the duties and powers hereof.

History.—s. 2, ch. 70-990.



870.043 - Declaration of emergency.

870.043 Declaration of emergency.—Whenever the sheriff or designated city official determines that there has been an act of violence or a flagrant and substantial defiance of, or resistance to, a lawful exercise of public authority and that, on account thereof, there is reason to believe that there exists a clear and present danger of a riot or other general public disorder, widespread disobedience of the law, and substantial injury to persons or to property, all of which constitute an imminent threat to public peace or order and to the general welfare of the jurisdiction affected or a part or parts thereof, he or she may declare that a state of emergency exists within that jurisdiction or any part or parts thereof.

History.—s. 3, ch. 70-990; s. 1400, ch. 97-102.



870.044 - Automatic emergency measures.

870.044 Automatic emergency measures.—Whenever the public official declares that a state of emergency exists, pursuant to s. 870.043, the following acts shall be prohibited during the period of said emergency throughout the jurisdiction:

(1) The sale of, or offer to sell, with or without consideration, any ammunition or gun or other firearm of any size or description.

(2) The intentional display, after the emergency is declared, by or in any store or shop of any ammunition or gun or other firearm of any size or description.

(3) The intentional possession in a public place of a firearm by any person, except a duly authorized law enforcement official or person in military service acting in the official performance of her or his duty.

Nothing contained in this chapter shall be construed to authorize the seizure, taking, or confiscation of firearms that are lawfully possessed, unless a person is engaged in a criminal act.

History.—ss. 4, 5, ch. 70-990; s. 1401, ch. 97-102; s. 2, ch. 2006-100.



870.045 - Discretionary emergency measures.

870.045 Discretionary emergency measures.—Whenever the public official declares that a state of emergency exists, pursuant to s. 870.043, he or she may order and promulgate all or any of the following emergency measures, in whole or in part, with such limitations and conditions as he or she may deem appropriate:

(1) The establishment of curfews, including, but not limited to, the prohibition of or restrictions on pedestrian and vehicular movement, standing, and parking, except for the provision of designated essential services such as fire, police, and hospital services, including the transportation of patients thereto, utility emergency repairs, and emergency calls by physicians.

(2) The prohibition of the sale or distribution of any alcoholic beverage, with or without the payment or a consideration therefor.

(3) The prohibition of the possession on any person in a public place of any portable container containing any alcoholic beverage.

(4) The closing of places of public assemblage with designated exceptions.

(5) The prohibition of the sale or other transfer of possession, with or without consideration, of gasoline or any other flammable or combustible liquid altogether or except by delivery into a tank properly affixed to an operable motor-driven vehicle, bike, scooter, boat, or airplane and necessary for the propulsion thereof.

(6) The prohibition of the possession in a public place of any portable container containing gasoline or any other flammable or combustible liquid.

Any such emergency measure so ordered and promulgated shall be in effect during the period of said emergency in the area or areas for which the emergency has been declared.

History.—ss. 4, 6, ch. 70-990; s. 1402, ch. 97-102.



870.046 - Filing and publication.

870.046 Filing and publication.—Any state of emergency or emergency measure declared or ordered and promulgated by virtue of the terms of ss. 870.041-870.045 shall, as promptly as practicable, be filed in the office of the municipal clerk or clerk of the circuit court and delivered to appropriate news media for publication and radio and television broadcast thereof. If practicable, such state of emergency declaration or emergency measure shall be published by other means such as by posting and loudspeakers.

History.—s. 7, ch. 70-990.



870.047 - Duration and termination of emergency.

870.047 Duration and termination of emergency.—A state of emergency established under ss. 870.041-870.046 shall commence upon the declaration thereof by the public official and shall terminate at the end of a period of 72 consecutive hours thereafter unless, prior to the end of such 72-hour period, the public official, the Governor, county commission, or city council shall have terminated such state of emergency. Any extension of the 72-hour time limit must be accomplished by request from the public official and the concurrence of the county commission or city council by duly enacted ordinance or resolution in regular or special session.

History.—s. 8, ch. 70-990.



870.048 - Violations.

870.048 Violations.—Any violation of a provision of ss. 870.041-870.047 or of any emergency measure established pursuant thereto shall be a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 9, ch. 70-990; s. 1128, ch. 71-136.



870.05 - When killing excused.

870.05 When killing excused.—If, by reason of the efforts made by any of said officers or by their direction to disperse such assembly, or to seize and secure the persons composing the same, who have refused to disperse, any such person or other person present is killed or wounded, the said officers and all persons acting by their order or under their direction, shall be held guiltless and fully justified in law; and if any of said officers or any person acting under or by their direction is killed or wounded, all persons so assembled and all other persons present who when commanded refused to aid and assist said officer shall be held answerable therefor.

History.—s. 6, ch. 1637, 1868; RS 2410; GS 3243; RGS 5076; CGL 7178.



870.06 - Unauthorized military organizations.

870.06 Unauthorized military organizations.—No body of persons, other than the regularly organized land and naval militia of this state, the troops of the United States, and the students of regularly chartered educational institutions where military science is a prescribed part of the course of instruction, shall associate themselves together as a military organization for drill or parade in public with firearms, in this state, without special license from the Governor for each occasion, and application for such license must be approved by the mayor and aldermen of the cities and towns where such organizations may propose to parade. Each person unlawfully engaging in the formation of such military organization, or participating in such drill or parade, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 15, ch. 1466, 1866; RS 2411; s. 10, ch. 5202, 1903; GS 3246; RGS 5077; CGL 7179; s. 1129, ch. 71-136; s. 1403, ch. 97-102.






Chapter 871 - DISTURBING RELIGIOUS AND OTHER ASSEMBLIES

871.01 - Disturbing schools and religious and other assemblies.

871.01 Disturbing schools and religious and other assemblies.—

(1) Whoever willfully interrupts or disturbs any school or any assembly of people met for the worship of God or for any lawful purpose commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Whoever willfully interrupts or disturbs any assembly of people met for the purpose of acknowledging the death of an individual with a military funeral honors detail pursuant to 10 U.S.C. s. 1491 commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 19, 21, 22, ch. 1637, 1868; RS 2627, 2629, 2630; GS 3547; s. 1, ch. 5719, 1907; RGS 5448; CGL 7591; s. 1130, ch. 71-136; s. 1, ch. 2006-264.



871.015 - Unlawful protests.

871.015 Unlawful protests.—

(1) As used in this section, the term:

(a) “Funeral or burial” means a service or ceremony offered or provided in connection with the final disposition, memorialization, interment, entombment, or inurnment of human remains or cremated human remains.

(b) “Funeral procession” has the same meaning as provided in s. 316.1974.

(c) “Protest activities” means any action, including picketing, which is undertaken with the intent to interrupt or disturb a funeral or burial.

(2) A person may not knowingly engage in protest activities or knowingly cause protest activities to occur within 500 feet of the property line of a residence, cemetery, funeral home, house of worship, or other location during or within 1 hour before or 1 hour after the conducting of a funeral or burial at that place. This subsection does not prohibit protest activities that occur adjacent to that portion of a funeral procession which extends beyond 500 feet of the property line of the location of the funeral or burial.

(3) A person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 2013-19; s. 166, ch. 2014-17.



871.02 - Indictments or informations for disturbing assembly.

871.02 Indictments or informations for disturbing assembly.—The several grand juries of this state in their respective counties may return indictments or the several state attorneys of the state in their respective circuits may file information against all persons violating s. 871.01, and such indictments or informations, when filed with the clerk of the circuit court in the county where such offense is alleged to have been committed, shall be forthwith certified by the clerk to some court in the county having jurisdiction to try and determine such charge, and said court to which such indictment or information is certified shall proceed to try and determine such charge upon such indictment or information, the same as if affidavit had been made before such court charging the said offense.

History.—ss. 2, 3, ch. 5719, 1907; RGS 5449; CGL 7592; s. 1404, ch. 97-102; s. 2, ch. 2006-264.



871.04 - Advertising; religious discrimination; public places.

871.04 Advertising; religious discrimination; public places.—

(1) Except where the context clearly requires a different meaning, the following terms shall have for the purposes of this section the meaning respectively ascribed to them:

(a) “Person” means any individual, partnership, association, corporation, or organized group of persons, whether incorporated or not.

(b) “Establishment” means any building or part thereof, including, without being limited to, public inns, hotels, motels, apartment hotels, any structure, enclosure, tract of land, and all improvements, appurtenances, and additions, bodies of water whether natural or artificial, and any other place of whatsoever nature to which the general public is or will be admitted, allowed, or invited on payment of a fee, free of charge, or otherwise.

(2) No person, directly or indirectly, for herself or himself or for another, shall publish, post, broadcast by any means, maintain, circularize, issue, display, transmit, or otherwise disseminate or place in any manner before the public with reference to an establishment any advertisement that the patronage of any person is not welcome, or is objectionable, or is not acceptable because of the person’s religion. No person shall cause or solicit another person to violate this section.

(3) This section shall not apply to any establishment which is private or limited to membership only, to any camp administered by any religious organization, group, or sect, admission to which is based on religious belief or affiliation, or to any gathering, meeting, or assembly held under the auspices of any religious organization, group, or sect.

(4) Any person or persons violating this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 29845, 1955; s. 1132, ch. 71-136; s. 1406, ch. 97-102.






Chapter 872 - OFFENSES CONCERNING DEAD BODIES AND GRAVES

872.01 - Dealing in dead bodies.

872.01 Dealing in dead bodies.—Whoever buys, sells, or has in his or her possession for the purpose of buying or selling or trafficking in the dead body of any human being shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083; provided, however, that nothing contained in this section shall be construed to prohibit the obtaining, dissecting, using, and disposing of dead bodies for the purpose of teaching or other appropriate university research by any medical school, dental school, school of nursing, or other university research or teaching unit which is a part of a regularly established or chartered institution of higher learning under the laws of the state.

History.—s. 26, ch. 1637, 1868; RS 2625; GS 3545; RGS 5446; CGL 7589; s. 1, ch. 22057, 1943; s. 1, ch. 26724, 1951; s. 1133, ch. 71-136; s. 1407, ch. 97-102.



872.02 - Injuring or removing tomb or monument; disturbing contents of grave or tomb; penalties.

872.02 Injuring or removing tomb or monument; disturbing contents of grave or tomb; penalties.—

(1) A person who willfully and knowingly destroys, mutilates, defaces, injures, or removes any tomb, monument, gravestone, burial mound, earthen or shell monument containing human skeletal remains or associated burial artifacts, or other structure or thing placed or designed for a memorial of the dead, or any fence, railing, curb, or other thing intended for the protection or ornamentation of any tomb, monument, gravestone, burial mound, earthen or shell monument containing human skeletal remains or associated burial artifacts, or other structure before mentioned, or for any enclosure for the burial of the dead, or willfully destroys, mutilates, removes, cuts, breaks, or injures any tree, shrub, or plant placed or being within any such enclosure, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) A person who willfully and knowingly disturbs the contents of a tomb or grave commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) This section shall not apply to any person acting under the direction or authority of the Division of Historical Resources of the Department of State, to cemeteries operating under chapter 497, or to any person otherwise authorized by law to remove or disturb a tomb, monument, gravestone, burial mound, or similar structure, or its contents, as described in subsection (1).

(4) For purposes of this section, the term “tomb” includes any mausoleum, columbarium, or belowground crypt.

History.—s. 27, ch. 1637, 1868; RS 2626; GS 3546; RGS 5447; CGL 7590; s. 1134, ch. 71-136; s. 1, ch. 84-230; s. 2, ch. 87-154; s. 1408, ch. 97-102; s. 11, ch. 98-268.



872.03 - Cremating human bodies; limitation.

872.03 Cremating human bodies; limitation.—

(1) It shall be unlawful for any person, firm, or corporation to cremate any dead human body prior to the expiration of 48 hours after the death of such human body.

(2) Anyone convicted for the violation of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 21780, 1943; s. 1135, ch. 71-136.



872.04 - Autopsies; consent required, exception.

872.04 Autopsies; consent required, exception.—

(1) “Autopsy” means a postmortem dissection of a dead human body in order to determine the cause, seat, or nature of disease or injury and includes the retention of tissues customarily removed during the course of autopsy for evidentiary, identification, diagnostic, scientific, or therapeutic purposes.

(2) Unless otherwise authorized by statute, no autopsy shall be performed without the written consent by the health care surrogate, as provided in s. 765.202, if one has been designated. If a health care surrogate has not been designated, then written consent may be provided by the spouse, nearest relative, or, if no such next of kin can be found, the person who has assumed custody of the body for purposes of burial. When two or more persons assume custody of the body for such purposes, then the consent of any one of them shall be sufficient to authorize the autopsy.

(3) Any such written consent may be given by telegram, and any telegram purporting to have been sent by a person authorized to give such consent will be presumed to have been sent by such person. A duly witnessed telephone permission is acceptable in lieu of written permission in those circumstances where obtaining written permission would result in undue delay.

(4) If after diligent search and inquiry it is established by the chief law enforcement officer having jurisdiction, through his or her examination of missing persons records and other inquiry, that no person can be found who can authorize an autopsy as herein provided, then after a reasonable time, any person licensed to practice medicine under chapter 458 or osteopathic medicine under chapter 459, and whose practice involves the usual performance of autopsies, may conduct an autopsy, without written consent, on the remains for purposes of confirming medical diagnosis and suspected communicable diseases; and no cause of action will be brought against such physician for performance of such autopsy. A reasonable time for purposes of this provision shall be not less than 48 hours or more than 72 hours after death.

History.—ss. 1-3, ch. 67-87; s. 1, ch. 70-367; s. 1, ch. 78-34; s. 182, ch. 79-164; s. 1, ch. 93-15; s. 1409, ch. 97-102.



872.05 - Unmarked human burials.

872.05 Unmarked human burials.—

(1) LEGISLATIVE INTENT.—It is the intent of the Legislature that all human burials and human skeletal remains be accorded equal treatment and respect based upon common human dignity without reference to ethnic origin, cultural background, or religious affiliation. This section applies to all human burials, human skeletal remains, and associated burial artifacts not otherwise protected under chapter 497 or other state law and found upon or within any public or private land in the state, including submerged lands.

(2) DEFINITIONS.—As used in this section:

(a) “Archaeologist” means a person who is registered by the Society of Professional Archaeologists with an emphasis in field research or who, in the judgment of the State Archaeologist, meets the training and experience requirements necessary for such registration.

(b) “District medical examiner” means a person appointed under s. 406.06, s. 406.15, or s. 406.17.

(c) “Division” means the Division of Historical Resources of the Department of State.

(d) “Human skeletal analyst” means a person who possesses a postgraduate degree in human skeletal biology, human forensic osteology, or other related area of physical anthropology and who has a minimum of 1 year of laboratory experience in human skeletal analysis and reconstruction.

(e) “State Archaeologist” means the person employed by the division pursuant to s. 267.031(7).

(f) “Unmarked human burial” means any human skeletal remains or associated burial artifacts or any location, including any burial mound or earthen or shell monument, where human skeletal remains or associated burial artifacts are discovered or believed to exist on the basis of archaeological or historical evidence, excluding any burial marked or previously marked by a tomb, monument, gravestone, or other structure or thing placed or designed as a memorial of the dead.

(3) NOTIFICATION.—

(a) Any person who knows or has reason to know that an unmarked human burial is being unlawfully disturbed, destroyed, defaced, mutilated, removed, excavated, or exposed shall immediately notify the local law enforcement agency with jurisdiction in the area where the unmarked human burial is located.

(b) Any law enforcement agency that finds evidence that an unmarked human burial has been unlawfully disturbed shall notify the district medical examiner pursuant to subsection (4).

(4) DISCOVERY OF AN UNMARKED HUMAN BURIAL OTHER THAN DURING AN ARCHAEOLOGICAL EXCAVATION.—When an unmarked human burial is discovered other than during an archaeological excavation authorized by the state or an educational institution, all activity that may disturb the unmarked human burial shall cease immediately, and the district medical examiner shall be notified. Such activity shall not resume unless specifically authorized by the district medical examiner or the State Archaeologist.

(a) If the district medical examiner finds that the unmarked human burial may be involved in a legal investigation or represents the burial of an individual who has been dead less than 75 years, the district medical examiner shall assume jurisdiction over and responsibility for such unmarked human burial, and no other provisions of this section shall apply. The district medical examiner shall have 30 days after notification of the unmarked human burial to determine if he or she shall maintain jurisdiction or refer the matter to the State Archaeologist.

(b) If the district medical examiner finds that the unmarked human burial is not involved in a legal investigation and represents the burial of an individual who has been dead 75 years or more, he or she shall notify the State Archaeologist, and the division may assume jurisdiction over and responsibility for the unmarked human burial pursuant to subsection (6).

(c) When the division assumes jurisdiction over an unmarked human burial, the State Archaeologist shall consult a human skeletal analyst who shall report within 15 days as to the cultural and biological characteristics of the human skeletal remains and where such burial or remains should be held prior to a final disposition.

(5) DISCOVERY OF AN UNMARKED HUMAN BURIAL DURING AN ARCHAEOLOGICAL EXCAVATION.—

(a) When an unmarked human burial is discovered as a result of an archaeological excavation and the archaeologist finds that the unmarked human burial represents the burial of an individual who has been dead less than 75 years, the archaeologist shall notify the district medical examiner, and all activity that may disturb the unmarked human burial shall cease until the district medical examiner authorizes work to resume.

(b) If such unmarked human burial represents the burial of an individual who has been dead 75 years or more, archaeological activities may not resume until the State Archaeologist has been notified of the unmarked human burial.

(c) Within 15 days after the discovery of an unmarked human burial, the archaeologist conducting the excavation shall report to the State Archaeologist his or her opinion regarding the cultural and biological characteristics of the unmarked human burial and where human skeletal remains and associated burial artifacts should be held prior to a final disposition. The division may assume jurisdiction over and responsibility for the unmarked human burial pursuant to subsection (6).

(6) JURISDICTION; DUTIES OF THE STATE ARCHAEOLOGIST.—The division may assume jurisdiction over and responsibility for an unmarked human burial in order to initiate efforts for the proper protection of the burial and the human skeletal remains and associated burial artifacts. Whenever the division assumes jurisdiction over and responsibility for an unmarked human burial, the State Archaeologist shall:

(a) Determine whether the unmarked human burial is historically, archaeologically, or scientifically significant. If the burial is deemed significant, reinterment may not occur until the remains have been examined by a human skeletal analyst designated by the State Archaeologist.

(b) Make reasonable efforts to identify and locate persons who can establish direct kinship, tribal, community, or ethnic relationships with the individual or individuals whose remains constitute the unmarked human burial. If possible, the State Archaeologist shall consult with the closest related family member or recognized community leaders, if a community or ethnic relationship is established, in determining the proper disposition of the remains found in the unmarked human burial.

(c) If he or she is unable to establish a kinship, tribal, community, or ethnic relationship with the unmarked human burial, determine the proper disposition of the burial and consult with persons with relevant experience, including:

1. A human skeletal analyst.

2. Two Native American members of current state tribes recommended by the Governor’s Council on Indian Affairs, Inc., if the remains are those of a Native American.

3. Two representatives of related community or ethnic groups if the remains are not those of a Native American.

4. An individual who has special knowledge or experience regarding the particular type of the unmarked human burial.

If the State Archaeologist finds that an unmarked human burial is historically, archaeologically, or scientifically significant and if the parties with whom he or she is required under this subsection to consult agree, the human skeletal remains and the associated burial artifacts thereof shall belong to the state with title thereto vested in the division.

(7) REPORT REQUIRED.—The archaeologist and human skeletal analyst involved in the archaeological excavation and scientific analysis of an unmarked human burial shall submit a written report of archaeological and scientific findings as well as a summary of such findings, in terms that may be understood by laypersons, to the State Archaeologist within 2 years after completion of an excavation. The division shall publish the summary within 1 year after its receipt and shall make such report available upon request.

(8) PUBLIC DISPLAY.—

(a) Associated burial artifacts may be made available on loan by the division for educational purposes to institutions that have demonstrated an ability to provide safe, proper, and respectful care.

(b) The division shall develop guidelines and adopt rules regarding the public display of human remains. Such guidelines and rules shall not restrict legal, medical, or educational use of human skeletal remains, or the display of human skeletal remains in a manner not objectionable to groups with a kinship, tribal, community, or ethnic relationship to the individual whose remains are displayed.

(9) EXCAVATION NOT REQUIRED.—This section does not require excavation of an unmarked human burial unless circumstances require excavation to prevent destruction of the human skeletal remains.

(10) VIOLATION AND PENALTIES.—

(a) Any person who willfully and knowingly disturbs, destroys, removes, vandalizes, or damages an unmarked human burial is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Any person who has knowledge that an unmarked human burial is being disturbed, vandalized, or damaged and fails to notify the local law enforcement agency with jurisdiction in the area where the unmarked human burial is located is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(c) This subsection shall not apply to any person acting under the direction or authority of the division or to any person otherwise authorized by law to disturb, destroy, or remove an unmarked human burial.

(11) RULES.—The Department of State may prescribe by rule procedures for reporting an unmarked human burial and for determining jurisdiction over the burial.

History.—s. 1, ch. 87-154; s. 219, ch. 91-224; s. 2, ch. 93-114; s. 1410, ch. 97-102; s. 11, ch. 2001-75; s. 21, ch. 2001-199; s. 111, ch. 2006-1.



872.06 - Abuse of a dead human body; penalty.

872.06 Abuse of a dead human body; penalty.—

(1) As used in this section, the term “sexual abuse” means:

(a) Anal or vaginal penetration of a dead human body by the sexual organ of a person or by any other object;

(b) Contact or union of the penis, vagina, or anus of a person with the mouth, penis, vagina, or anus of a dead human body; or

(c) Contact or union of a person’s mouth with the penis, vagina, or anus of a dead human body.

(2) A person who mutilates, commits sexual abuse upon, or otherwise grossly abuses a dead human body commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Any act done for a bona fide medical purpose or for any other lawful purpose does not under any circumstance constitute a violation of this section.

History.—s. 1, ch. 96-393.






Chapter 873 - SALE OF ANATOMICAL MATTER

873.01 - Purchase or sale of human organs and tissue prohibited.

873.01 Purchase or sale of human organs and tissue prohibited.—

(1) No person shall knowingly offer to purchase or sell, or purchase, sell, or otherwise transfer, any human organ or tissue for valuable consideration.

(2) No for-profit corporation or any employee thereof shall transfer or arrange for the transfer of any human body part for valuable consideration.

(3)(a) The human organs and tissues subject to the provisions of this section are the eye, cornea, kidney, liver, heart, lung, pancreas, bone, and skin or any other organ or tissue adopted by rule by the Agency for Health Care Administration for this purpose.

(b) As used in this section, the term “valuable consideration” does not include the reasonable costs associated with the removal, storage, and transportation of a human organ or tissue.

(4) A person who violates the provisions of this section is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 84-264; s. 3, ch. 87-372; s. 298, ch. 99-8.



873.05 - Advertising, purchase, sale, or transfer of human embryos or fetal remains prohibited.

873.05 Advertising, purchase, sale, or transfer of human embryos or fetal remains prohibited.—

(1) A person may not knowingly advertise or offer to purchase or sell, or purchase, sell, or otherwise transfer, a human embryo for valuable consideration. As used in this subsection, the term “valuable consideration” does not include the reasonable costs associated with the removal, storage, and transportation of a human embryo.

(2) A person may not advertise or offer to purchase, sell, donate, or transfer, or purchase, sell, donate, or transfer, fetal remains obtained from an abortion, as defined in s. 390.011. This subsection does not prohibit the transportation or transfer of fetal remains for disposal pursuant to s. 381.0098 or rules adopted thereunder.

(3) A person who violates this section commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 5, ch. 84-264; s. 4, ch. 87-372; s. 7, ch. 2016-150.






Chapter 874 - CRIMINAL GANG ENFORCEMENT AND PREVENTION

874.01 - Short title.

874.01 Short title.—This chapter may be cited as the “Criminal Gang Prevention Act.”

History.—s. 1, ch. 90-207; s. 34, ch. 96-388; s. 5, ch. 2008-238.



874.02 - Legislative findings and intent.

874.02 Legislative findings and intent.—

(1) The Legislature finds that it is the right of every person, regardless of race, color, creed, religion, national origin, sex, age, sexual orientation, or handicap, to be secure and protected from fear, intimidation, and physical harm caused by the activities of criminal gangs and their members. It is not the intent of this chapter to interfere with the exercise of the constitutionally protected rights of freedom of expression and association. The Legislature recognizes the constitutional right of every citizen to harbor and express beliefs on any lawful subject whatsoever, to lawfully associate with others who share similar beliefs, to petition lawfully constituted authority for a redress of perceived grievances, and to participate in the electoral process.

(2) The Legislature finds, however, that the state is facing a mounting crisis caused by criminal gangs whose members threaten and terrorize peaceful citizens and commit a multitude of crimes. These criminal gang activities, both individually and collectively, present a clear and present danger. Street gangs, terrorist organizations, and hate groups have evolved into increasingly sophisticated and complex organized crime groups in their criminal tactics, schemes, and brutality. The state has a compelling interest in preventing criminal gang activity and halting the real and present danger posed by the proliferation of criminal gangs and the graduation from more primitive forms of criminal gangs to highly sophisticated criminal gangs. For these reasons, the Legislature finds that the provisions of this chapter are essential to maintain public order and safety.

(3) It is the intent of the Legislature to outlaw certain conduct associated with the existence and proliferation of criminal gangs, provide enhanced criminal penalties, and eliminate the patterns, profits, proceeds, instrumentalities, and property facilitating criminal gang activity, including criminal gang recruitment.

(4) The Legislature finds that the timely reporting and exchange of criminal gang information facilitates the ability of law enforcement agencies to monitor and anticipate criminal activities of gangs and their members. Additionally, the timely and standardized reporting of such criminal gang information supports the identification of gang members via the criminal justice information system and directly contributes to law enforcement officers’ safety. For these reasons, it is the intent of the Legislature to encourage state and local law enforcement agencies to facilitate the exchange of crime data information through the statewide criminal gang database as provided in s. 874.09.

History.—s. 1, ch. 90-207; s. 74, ch. 94-209; s. 56, ch. 95-267; s. 35, ch. 96-388; s. 6, ch. 2008-238.



874.03 - Definitions.

874.03 Definitions.—As used in this chapter:

(1) “Criminal gang” means a formal or informal ongoing organization, association, or group that has as one of its primary activities the commission of criminal or delinquent acts, and that consists of three or more persons who have a common name or common identifying signs, colors, or symbols, including, but not limited to, terrorist organizations and hate groups.

(a) As used in this subsection, “ongoing” means that the organization was in existence during the time period charged in a petition, information, indictment, or action for civil injunctive relief.

(b) As used in this subsection, “primary activities” means that a criminal gang spends a substantial amount of time engaged in such activity, although such activity need not be the only, or even the most important, activity in which the criminal gang engages.

(2) “Criminal gang associate” means a person who:

(a) Admits to criminal gang association; or

(b) Meets any single defining criterion for criminal gang membership described in subsection (3).

(3) “Criminal gang member” is a person who meets two or more of the following criteria:

(a) Admits to criminal gang membership.

(b) Is identified as a criminal gang member by a parent or guardian.

(c) Is identified as a criminal gang member by a documented reliable informant.

(d) Adopts the style of dress of a criminal gang.

(e) Adopts the use of a hand sign identified as used by a criminal gang.

(f) Has a tattoo identified as used by a criminal gang.

(g) Associates with one or more known criminal gang members.

(h) Is identified as a criminal gang member by an informant of previously untested reliability and such identification is corroborated by independent information.

(i) Is identified as a criminal gang member by physical evidence.

(j) Has been observed in the company of one or more known criminal gang members four or more times. Observation in a custodial setting requires a willful association. It is the intent of the Legislature to allow this criterion to be used to identify gang members who recruit and organize in jails, prisons, and other detention settings.

(k) Has authored any communication indicating responsibility for the commission of any crime by the criminal gang.

Where a single act or factual transaction satisfies the requirements of more than one of the criteria in this subsection, each of those criteria has thereby been satisfied for the purposes of the statute.

(4) “Criminal gang-related activity” means:

(a) An activity committed with the intent to benefit, promote, or further the interests of a criminal gang, or for the purposes of increasing a person’s own standing or position within a criminal gang;

(b) An activity in which the participants are identified as criminal gang members or criminal gang associates acting individually or collectively to further any criminal purpose of a criminal gang;

(c) An activity that is identified as criminal gang activity by a documented reliable informant; or

(d) An activity that is identified as criminal gang activity by an informant of previously untested reliability and such identification is corroborated by independent information.

(5) “Electronic communication” has the meaning provided in s. 934.02 and includes, but is not limited to, photographs, video, telephone communications, text messages, facsimile, electronic mail messages as defined in s. 668.602, and instant message real-time communications with other individuals through the Internet or other means.

(6) “Hate group” means an organization whose primary purpose is to promote animosity, hostility, and malice against a person or persons or against the property of a person or persons because of race, religion, disability, sexual orientation, ethnicity, or national origin.

(7) “Terrorist organization” means any organized group engaged in or organized for the purpose of engaging in terrorism as defined in s. 775.30. This definition shall not be construed to prevent prosecution under this chapter of individuals acting alone.

History.—s. 1, ch. 90-207; s. 75, ch. 94-209; s. 36, ch. 96-388; s. 7, ch. 2008-238.



874.04 - Gang-related offenses; enhanced penalties.

874.04 Gang-related offenses; enhanced penalties.—Upon a finding by the factfinder that the defendant committed the charged offense for the purpose of benefiting, promoting, or furthering the interests of a criminal gang, the penalty for any felony or misdemeanor, or any delinquent act or violation of law which would be a felony or misdemeanor if committed by an adult, may be enhanced. Penalty enhancement affects the applicable statutory maximum penalty only. Each of the findings required as a basis for such sentence shall be found beyond a reasonable doubt. The enhancement will be as follows:

(1)(a) A misdemeanor of the second degree may be punished as if it were a misdemeanor of the first degree.

(b) A misdemeanor of the first degree may be punished as if it were a felony of the third degree. For purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, such offense is ranked in level 1 of the offense severity ranking chart. The criminal gang multiplier in s. 921.0024 does not apply to misdemeanors enhanced under this paragraph.

(2)(a) A felony of the third degree may be punished as if it were a felony of the second degree.

(b) A felony of the second degree may be punished as if it were a felony of the first degree.

(c) A felony of the first degree may be punished as if it were a life felony.

For purposes of sentencing under chapter 921 and determining incentive gain-time eligibility under chapter 944, such felony offense is ranked as provided in s. 921.0022 or s. 921.0023, and without regard to the penalty enhancement in this subsection.

History.—s. 1, ch. 90-207; s. 76, ch. 94-209; s. 23, ch. 95-184; s. 37, ch. 96-388; s. 21, ch. 97-194; s. 1, ch. 2001-126; s. 8, ch. 2008-238.



874.045 - Arrest and prosecution under other provisions.

874.045 Arrest and prosecution under other provisions.—Nothing in this chapter shall prohibit the arrest and prosecution of a criminal gang member under chapter 876, chapter 895, chapter 896, s. 893.20, or any other applicable provision of law except to the extent otherwise prohibited pursuant to a statutory or constitutional provision.

History.—s. 9, ch. 2008-238.



874.05 - Causing, encouraging, soliciting, or recruiting criminal gang membership.

874.05 Causing, encouraging, soliciting, or recruiting criminal gang membership.—

(1)(a) Except as provided in paragraph (b), a person who intentionally causes, encourages, solicits, or recruits another person to become a criminal gang member where a condition of membership or continued membership is the commission of any crime commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A person who commits a second or subsequent violation of this subsection commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2)(a) Except as provided in paragraph (b), a person who intentionally causes, encourages, solicits, or recruits another person under 13 years of age to become a criminal gang member where a condition of membership or continued membership is the commission of any crime commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A person who commits a second or subsequent violation of this subsection commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 38, ch. 96-388; s. 10, ch. 2008-238; s. 2, ch. 2013-80.



874.06 - Civil cause of action.

874.06 Civil cause of action.—

(1) A person or organization establishing, by clear and convincing evidence, coercion, intimidation, threats, or other harm to that person or organization in violation of this chapter has a civil cause of action for treble damages, an injunction, or any other appropriate relief in law or equity. Upon prevailing, the plaintiff may recover attorney’s fees in the trial and appellate courts and the costs of investigation and litigation that are reasonably incurred.

(2)(a) For purposes of this subsection, the term “state” includes any of the state’s agencies, instrumentalities, subdivisions, or municipalities, and includes, but is not limited to, state attorneys and the Office of Statewide Prosecution of the Department of Legal Affairs.

(b) In addition to any remedies provided for by ss. 60.05 and 823.05, the state has a civil cause of action against any person or organization if it proves by clear and convincing evidence that it has been injured by reason of a violation of this chapter by the person or organization. The state has a civil cause of action for treble damages, injunctive relief, or any other relief in law or equity which the court deems appropriate. If the state prevails, it may also recover attorney’s fees in the trial and appellate courts and the costs of investigation and litigation that are reasonably incurred. The state may not recover punitive damages. The defendant is entitled to recover reasonable attorney’s fees and court costs if the court finds that the state raised a claim that was without factual or legal support and was vexatious, frivolous, or brought in bad faith.

(3) A prevailing plaintiff under subsection (1) has a right or claim that is superior to any right or claim that the state has in the same property or proceeds.

(4) A person who knowingly violates a temporary or permanent order issued under this section or s. 60.05 commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 90-207; s. 39, ch. 96-388; s. 11, ch. 2008-238.



874.08 - Criminal gang activity and recruitment; forfeiture.

874.08 Criminal gang activity and recruitment; forfeiture.—All profits, proceeds, and instrumentalities of criminal gang activity and all property used or intended or attempted to be used to facilitate the criminal activity of any criminal gang or of any criminal gang member; and all profits, proceeds, and instrumentalities of criminal gang recruitment and all property used or intended or attempted to be used to facilitate criminal gang recruitment are subject to seizure and forfeiture under the Florida Contraband Forfeiture Act, s. 932.704.

History.—s. 1, ch. 90-207; s. 77, ch. 94-209; s. 55, ch. 95-267; s. 40, ch. 96-388; s. 12, ch. 2008-238.



874.09 - Crime data information.

874.09 Crime data information.—

(1) The Department of Law Enforcement may:

(a) Develop and manage a statewide criminal gang database to facilitate the exchange of information pursuant to the intent and purpose of this chapter.

(b) Notify all law enforcement agencies that reports of criminal gang members or associates shall be entered into the database as soon as the minimum level of data specified by the department is available to the reporting agency and no waiting period for the entry of that data exists.

(c) Compile and retain information regarding criminal gangs and their members and associates in a manner that allows the information to be used by law enforcement and other agencies deemed appropriate for investigative purposes.

(d) Compile and maintain a data repository relating to criminal gangs and their members and associates in order to develop and improve techniques used by law enforcement agencies and prosecutors in the investigation, apprehension, and prosecution of members and affiliates of criminal gangs.

(2) Local law enforcement agencies may:

(a) After carrying out any arrest of any individual whom they believe is a member or associate of a criminal gang, create or update that individual’s electronic file within the database.

(b) Notify the prosecutor of the accused individual’s suspected criminal gang membership or associate status.

History.—s. 1, ch. 90-207; s. 41, ch. 96-388; s. 13, ch. 2008-238.



874.10 - Directing the activities of a criminal gang.

874.10 Directing the activities of a criminal gang.—Any person who knowingly initiates, organizes, plans, finances, directs, manages, or supervises criminal gang-related activity commits a felony of the first degree, punishable by imprisonment for a term of years not exceeding life or as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 14, ch. 2008-238.



874.11 - Electronic communication.

874.11 Electronic communication.—Any person who, for the purpose of benefiting, promoting, or furthering the interests of a criminal gang, uses electronic communication to intimidate or harass other persons, or to advertise his or her presence in the community, including, but not limited to, such activities as distributing, selling, transmitting, or posting on the Internet any audio, video, or still image of criminal activity, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 15, ch. 2008-238.



874.12 - Identification documents; unlawful possession or creation.

874.12 Identification documents; unlawful possession or creation.—

(1) For purposes of this section, the term “identification document” includes, but is not limited to, a social security card or number, a birth certificate, a driver license, an identification card issued pursuant to s. 322.051, a naturalization certificate, an alien registration number, a passport, and any access credentials for a publicly operated facility or an infrastructure facility covered under 18 U.S.C. s. 2332f.

(2) Any person possessing or manufacturing any blank, forged, stolen, fictitious, fraudulent, counterfeit, or otherwise unlawfully issued identification document for the purpose of benefiting, promoting, or furthering the interests of a criminal gang commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 16, ch. 2008-238.






Chapter 876 - CRIMINAL ANARCHY, TREASON, AND OTHER CRIMES AGAINST PUBLIC ORDER

876.01 - Advocacy of specified doctrines relating to overthrow of constitutional government by force or violence prohibited.

876.01 Advocacy of specified doctrines relating to overthrow of constitutional government by force or violence prohibited.—“Criminal anarchy,” “criminal Communism,” “criminal Naziism,” or “criminal Fascism” are doctrines that existing form of constitutional government should be overthrown by force or violence or by any other unlawful means, or by assassination of officials of the Government of the United States or of the several states. The advocacy of such doctrines either by word of mouth or writing or the promotion of such doctrines independently or in collaboration with or under the guidance of officials of a foreign state or an international revolutionary party or group is unlawful.

History.—s. 1, ch. 20216, 1941; s. 1136, ch. 71-136.



876.02 - Criminal anarchy, Communism, and other specified doctrines; prohibitions.

876.02 Criminal anarchy, Communism, and other specified doctrines; prohibitions.—Any person who:

(1) By word of mouth or writing advocates, advises, or teaches the duty, necessity, or propriety of overthrowing or overturning existing forms of constitutional government by force or violence; of disobeying or sabotaging or hindering the carrying out of the laws, orders, or decrees of duly constituted civil, naval, or military authorities; or by the assassination of officials of the Government of the United States or of the state, or by any unlawful means or under the guidance of, or in collaboration with, officials, agents, or representatives of a foreign state or an international revolutionary party or group; or

(2) Prints, publishes, edits, issues, or knowingly circulates, sells, distributes, or publicly displays any book, paper, document, or written or printed matter in any form, containing or advocating, advising, or teaching the doctrine that constitutional government should be overthrown by force, violence, or any unlawful means; or

(3) Openly, willfully and deliberately urges, advocates, or justifies by word of mouth or writing the assassination or unlawful killing or assaulting of any official of the Government of the United States or of this state because of his or her official character, or any other crime, with intent to teach, spread, or advocate the propriety of the doctrines of criminal anarchy, criminal Communism, criminal Naziism, or criminal Fascism; or

(4) Organizes or helps to organize or becomes a member of any society, group, or assembly of persons formed to teach or advocate such doctrines; or

(5) Becomes a member of, associated with or promotes the interest of any criminal anarchistic, Communistic, Naziistic or Fascistic organization, or helps to organize or becomes a member of or affiliated with any subsidiary organization or associated group of persons who advocates, teaches, or advises the principles of criminal anarchy, criminal Communism, criminal Naziism or criminal Fascism;

shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 20216, 1941; s. 1137, ch. 71-136; s. 1411, ch. 97-102.



876.03 - Unlawful assembly for purposes of anarchy, communism, or other specified doctrines.

876.03 Unlawful assembly for purposes of anarchy, communism, or other specified doctrines.—Whenever two or more persons assemble for the purpose of promoting, advocating, or teaching the doctrine of criminal anarchy, criminal Communism, criminal Naziism or criminal Fascism, as defined in s. 876.01 of this law, such an assembly or organization is unlawful, and every person voluntarily participating therein by his or her presence, aid, or instigation shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 3, ch. 20216, 1941; s. 1138, ch. 71-136; s. 1412, ch. 97-102.



876.04 - Allowing unlawful assembly in building prohibited.

876.04 Allowing unlawful assembly in building prohibited.—No owner, agent, superintendent, janitor, caretaker, or occupant of any place, building, or room, shall willfully and knowingly permit therein any assemblage of persons prohibited by s. 876.03, and if such person after notification that the premises are so used permits such use to be continued he or she shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 4, ch. 20216, 1941; s. 1139, ch. 71-136; s. 1413, ch. 97-102.



876.05 - Public employees; oath.

876.05 Public employees; oath.—

(1) All persons who now or hereafter are employed by or who now or hereafter are on the payroll of the state, or any of its departments and agencies, subdivisions, counties, cities, school boards and districts of the free public school system of the state or counties, or institutions of higher learning, except candidates for federal office, are required to take an oath before any person duly authorized to take acknowledgments of instruments for public record in the state in the following form:

I,  , a citizen of the State of Florida and of the United States of America, and being employed by or an officer of   and a recipient of public funds as such employee or officer, do hereby solemnly swear or affirm that I will support the Constitution of the United States and of the State of Florida.

(2) Said oath shall be filed with the records of the governing official or employing governmental agency prior to the approval of any voucher for the payment of salary, expenses, or other compensation.

History.—s. 1, ch. 25046, 1949; s. 22, ch. 83-214; s. 55, ch. 2007-30; s. 77, ch. 2011-40.



876.06 - Discharge for refusal to execute.

876.06 Discharge for refusal to execute.—If any person required by ss. 876.05-876.10 to take the oath herein provided for fails to execute the same, the governing authority under which such person is employed shall cause said person to be immediately discharged, and his or her name removed from the payroll, and such person shall not be permitted to receive any payment as an employee or as an officer where he or she was serving.

History.—s. 2, ch. 25046, 1949; s. 1414, ch. 97-102.



876.08 - Penalty for not discharging.

876.08 Penalty for not discharging.—Any governing authority or person, under whom any employee is serving or by whom employed who shall knowingly or carelessly permit any such employee to continue in employment after failing to comply with the provisions of ss. 876.05-876.10, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 4, ch. 25046, 1949; s. 1140, ch. 71-136.



876.09 - Scope of law.

876.09 Scope of law.—

(1) The provisions of ss. 876.05-876.10 shall apply to all employees and elected officers of the state, including the Governor and constitutional officers and all employees and elected officers of all cities, towns, counties, and political subdivisions, including the educational system.

(2) This act shall take precedence over all laws relating to merit, and of civil service law.

History.—ss. 5, 7, ch. 25046, 1949.



876.10 - False oath; penalty.

876.10 False oath; penalty.—If any person required by the provisions of ss. 876.05-876.10 to execute the oath herein required executes such oath, and it is subsequently proven that at the time of the execution of said oath said individual was guilty of making a false statement in said oath, he or she shall be guilty of perjury.

History.—s. 6, ch. 25046, 1949; s. 1141, ch. 71-136; s. 1415, ch. 97-102.



876.11 - Public place defined.

876.11 Public place defined.—For the purpose of ss. 876.11-876.21 the term “public place” includes all walks, alleys, streets, boulevards, avenues, lanes, roads, highways, or other ways or thoroughfares dedicated to public use or owned or maintained by public authority; and all grounds and buildings owned, leased by, operated, or maintained by public authority.

History.—s. 1, ch. 26542, 1951.



876.12 - Wearing mask, hood, or other device on public way.

876.12 Wearing mask, hood, or other device on public way.—No person or persons over 16 years of age shall, while wearing any mask, hood, or device whereby any portion of the face is so hidden, concealed, or covered as to conceal the identity of the wearer, enter upon, or be or appear upon any lane, walk, alley, street, road, highway, or other public way in this state.

History.—s. 2, ch. 26542, 1951.



876.13 - Wearing mask, hood, or other device on public property.

876.13 Wearing mask, hood, or other device on public property.—No person or persons shall in this state, while wearing any mask, hood, or device whereby any portion of the face is so hidden, concealed, or covered as to conceal the identity of the wearer, enter upon, or be, or appear upon or within the public property of any municipality or county of the state.

History.—s. 3, ch. 26542, 1951.



876.14 - Wearing mask, hood, or other device on property of another.

876.14 Wearing mask, hood, or other device on property of another.—No person or persons over 16 years of age shall, while wearing a mask, hood, or device whereby any portion of the face is so hidden, concealed, or covered as to conceal the identity of the wearer, demand entrance or admission or enter or come upon or into the premises, enclosure, or house of any other person in any municipality or county of this state.

History.—s. 4, ch. 26542, 1951.



876.15 - Wearing mask, hood, or other device at demonstration or meeting.

876.15 Wearing mask, hood, or other device at demonstration or meeting.—No person or persons over 16 years of age, shall, while wearing a mask, hood, or device whereby any portion of the face is so hidden, concealed, or covered as to conceal the identity of the wearer, hold any manner of meeting, make any demonstration upon the private property of another unless such person or persons shall have first obtained from the owner or occupier of the property his or her written permission to so do.

History.—s. 5, ch. 26542, 1951.



876.155 - Applicability; ss. 876.12-876.15.

876.155 Applicability; ss. 876.12-876.15.—The provisions of ss. 876.12-876.15 apply only if the person was wearing the mask, hood, or other device:

(1) With the intent to deprive any person or class of persons of the equal protection of the laws or of equal privileges and immunities under the laws or for the purpose of preventing the constituted authorities of this state or any subdivision thereof from, or hindering them in, giving or securing to all persons within this state the equal protection of the laws;

(2) With the intent, by force or threat of force, to injure, intimidate, or interfere with any person because of the person’s exercise of any right secured by federal, state, or local law or to intimidate such person or any other person or any class of persons from exercising any right secured by federal, state, or local law;

(3) With the intent to intimidate, threaten, abuse, or harass any other person; or

(4) While she or he was engaged in conduct that could reasonably lead to the institution of a civil or criminal proceeding against her or him, with the intent of avoiding identification in such a proceeding.

History.—s. 1, ch. 81-249; s. 1416, ch. 97-102.



876.16 - Sections 876.11-876.15; exemptions.

876.16 Sections 876.11-876.15; exemptions.—The following persons are exempted from the provisions of ss. 876.11-876.15:

(1) Any person or persons wearing traditional holiday costumes;

(2) Any person or persons engaged in trades and employment where a mask is worn for the purpose of ensuring the physical safety of the wearer, or because of the nature of the occupation, trade, or profession;

(3) Any person or persons using masks in theatrical productions, including use in Gasparilla celebrations and masquerade balls;

(4) Persons wearing gas masks prescribed in emergency management drills and exercises.

History.—s. 6, ch. 26542, 1951; s. 46, ch. 83-334.



876.17 - Placing burning or flaming cross in public place.

876.17 Placing burning or flaming cross in public place.—It shall be unlawful for any person or persons to place or cause to be placed in a public place in the state a burning or flaming cross or any manner of exhibit in which a burning or flaming cross, real or simulated, is a whole or a part.

History.—s. 7, ch. 26542, 1951.



876.18 - Placing burning or flaming cross on property of another.

876.18 Placing burning or flaming cross on property of another.—It shall be unlawful for any person or persons to place or cause to be placed on the property of another in the state a burning or flaming cross or any manner of exhibit in which a burning or flaming cross, real or simulated, is a whole or part without first obtaining written permission of the owner or occupier of the premises to so do. Any person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 26542, 1951; s. 3, ch. 91-83.



876.19 - Exhibits that intimidate.

876.19 Exhibits that intimidate.—It shall be unlawful for any person or persons to place, or cause to be placed, anywhere in the state any exhibit of any kind whatsoever with the intention of intimidating any person or persons, to prevent them from doing any act which is lawful, or to cause them to do any act which is unlawful.

History.—s. 9, ch. 26542, 1951.



876.20 - Wearing mask and placing exhibit to intimidate.

876.20 Wearing mask and placing exhibit to intimidate.—It shall be unlawful for any person or persons while wearing a mask or any device whereby the face is so covered as to conceal the identity of the wearer to place, or to cause to be placed, at, on, or in any place any exhibit of any kind whatsoever.

History.—s. 10, ch. 26542, 1951.



876.21 - Sections 876.11-876.20; penalty.

876.21 Sections 876.11-876.20; penalty.—Any person or persons violating ss. 876.11-876.20, except as provided in s. 876.18, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 11, ch. 26542, 1951; s. 1142, ch. 71-136; s. 4, ch. 91-83.



876.22 - Subversive activities law; definitions.

876.22 Subversive activities law; definitions.—As used in ss. 876.23-876.31:

(1) “Organizations” means an organization, corporation, company, partnership, association, trust, foundation, fund, club, society, committee, political party, or any group of persons, whether or not incorporated, permanently or temporarily associated together for joint action or advancement of views on any subject or subjects.

(2) “Subversive organization” means any organization which engages in or advocates, abets, advises, or teaches, or a purpose of which is to engage in or advocate, abet, advise, or teach activities intended to overthrow, destroy, or to assist in the overthrow or destruction of the constitutional form of the Government of the United States, the constitution or government of the state, or of any political subdivision of either of them, by revolution, force, violence, or other unlawful means.

(3) “Foreign subversive organization” means any organization directed, dominated, or controlled, directly or indirectly, by a foreign government which engages in or advocates, abets, advises, or teaches, or a purpose of which is to engage in or to advocate, abet, advise, or teach, activities intended to overthrow, destroy, or to assist in the overthrow or destruction of the constitutional form of the Government of the United States, or of this state, or of any political subdivision of either of them, and to establish in place thereof any form of government the direction and control of which is to be vested in, or exercised by or under, the domination or control of any foreign government, organization, or individual.

(4) “Foreign government” means the government of any country, nation, or group of nations other than the Government of the United States or of one of the states thereof.

(5) “Subversive person” means any person who commits, attempts to commit, or aids in the commission, or advocates, abets, advises, or teaches by any means any person to commit, attempt to commit, or aid in the commission of any act intended to overthrow, destroy, or to assist in the overthrow or destruction of the constitutional form of the Government of the United States, or of this state, or any political subdivision of either of them, by revolution, force, violence, or other unlawful means; or who is a member of a subversive organization or a foreign subversive organization.

History.—s. 1, ch. 28221, 1953.



876.23 - Subversive activities unlawful; penalty.

876.23 Subversive activities unlawful; penalty.—

(1) It shall be a felony for any person knowingly and willfully to:

(a) Commit, attempt to commit, or aid in the commission of any act intended to overthrow, destroy, to assist the overthrow or destruction of the constitutional form of the Government of the United States, or of the state, or any political subdivision of either of them, by revolution, force, violence, or other unlawful means; or

(b) Advocate, abet, advise, or teach by any means any person to commit, attempt to commit, or assist in the commission of any such act under such circumstances as to constitute a clear and present danger to the security of the United States, or of this state, or of any political subdivision of either of them; or

(c) Conspire with one or more persons to commit any such act; or

(d) Assist in the formation or participate in the management or to contribute to the support of any subversive organization or foreign subversive organization knowing said organization to be a subversive organization or a foreign subversive organization; or

(e) Destroy any books, records, or files, or secrete any funds in this state of a subversive organization or a foreign subversive organization, knowing said organization to be such.

(2) Any person who violates any of the provisions of this section shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 28221, 1953; s. 1143, ch. 71-136.



876.24 - Membership in subversive organization; penalty.

876.24 Membership in subversive organization; penalty.—It shall be unlawful for any person after the effective date of this law to become or after July 1, 1953, to remain a member of a subversive organization or a foreign subversive organization knowing said organization to be a subversive organization or foreign subversive organization. Any person convicted of violating this section shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 3, ch. 28221, 1953; s. 1144, ch. 71-136.



876.25 - Persons convicted under s. 876.23 or s. 876.24 not to hold office or vote.

876.25 Persons convicted under s. 876.23 or s. 876.24 not to hold office or vote.—Any person convicted by a court of competent jurisdiction of violating any of the provisions of s. 876.23 or s. 876.24, in addition to all other penalties therein provided, shall from the date of such conviction be barred from:

(1) Holding any office, elective or appointive, or any other position of profit or trust in, or employment by, the government of the state or of any agency thereof, or of any county, municipal corporation, or other political subdivision of said state;

(2) Filing or offering for election to any public office in the state; or

(3) Voting in any election held in this state.

History.—s. 4, ch. 28221, 1953.



876.26 - Unlawful for subversive organizations to exist or function.

876.26 Unlawful for subversive organizations to exist or function.—It shall be unlawful for any subversive organization or foreign subversive organization to exist or function in the state and any organization which by a court of competent jurisdiction is found to have violated the provisions of this section shall be dissolved, and if it be a corporation organized and existing under the laws of the state, a finding by a court of competent jurisdiction that it has violated the provisions of this section shall constitute legal cause for forfeiture of its charter and its charter shall be forfeited, and all funds, books, records, and files of every kind and all other property of any organization found to have violated the provisions of this section shall be seized by and for the state, the funds to be deposited in the State Treasury, and the books, records, files, and other property to be turned over to the Attorney General of Florida.

History.—s. 5, ch. 28221, 1953.



876.27 - Enforcement of ss. 876.22-876.31.

876.27 Enforcement of ss. 876.22-876.31.—The Department of Legal Affairs, all state attorneys, the Department of State, and all law enforcement officers of this state shall each be charged with the duty of enforcing the provisions of ss. 876.22-876.31.

History.—s. 6, ch. 28221, 1953; ss. 10, 11, 35, ch. 69-106; s. 34, ch. 73-334.



876.28 - Grand jury to investigate violations of ss. 876.22-876.31.

876.28 Grand jury to investigate violations of ss. 876.22-876.31.—The judge of any court exercising general criminal jurisdiction when in his or her discretion it appears appropriate, or when informed by the Department of Legal Affairs that there is information or evidence of the character described in s. 876.27 to be considered by the grand jury, shall charge the grand jury to inquire into violations of ss. 876.22-876.31 for the purpose of proper action, and further to inquire generally into the purposes, processes, activities, and any other matters affecting communism or any related or other subversive organizations, associations, groups, or persons.

History.—s. 7, ch. 28221, 1953; ss. 11, 35, ch. 69-106; s. 1417, ch. 97-102.



876.29 - Subversive person prohibited from holding office or employment.

876.29 Subversive person prohibited from holding office or employment.—No subversive person, as defined in s. 876.22, shall, after conviction, be eligible for employment in, or appointment to, any office or any position of trust or profit in the government of, or in the administration of the business of this state, or of any county, municipality, or other political subdivision of this state.

History.—s. 8, ch. 28221, 1953.



876.30 - Subversive person not to be candidate for election.

876.30 Subversive person not to be candidate for election.—No person shall become a candidate nor shall be certified by any political party as a candidate for election to any public office created by the constitution or laws of this state if she or he has ever been tried and convicted as a subversive person as defined in s. 876.22.

History.—s. 9, ch. 28221, 1953; s. 1418, ch. 97-102.



876.31 - Short title; ss. 876.22-876.30.

876.31 Short title; ss. 876.22-876.30.—Sections 876.22-876.30 may be cited as the “Subversive Activities Law.”

History.—s. 10, ch. 28221, 1953.



876.32 - Treason.

876.32 Treason.—Treason against the state shall consist only in levying war against the same, or in adhering to the enemies thereof, or giving them aid and comfort. Whoever commits treason against this state shall be guilty of a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 2, ch. 1637, 1868; RS 2372; GS 3197; RGS 5027; CGL 7129; s. 702, ch. 71-136; s. 65, ch. 74-383.

Note.—Former s. 779.01.



876.33 - Misprision of treason.

876.33 Misprision of treason.—Whoever having knowledge of the commission of treason conceals the same and does not, as soon as may be, disclose and make known such treason to the Governor or one of the justices of the Supreme Court or a judge of the circuit court, shall be judged guilty of the offense of misprision of treason, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, sub-ch. 2, ch. 1637, 1868; RS 2373; GS 3198; RGS 5028; CGL 7130; s. 703, ch. 71-136; s. 65, ch. 74-383.

Note.—Former s. 779.02.



876.34 - Combination to usurp government.

876.34 Combination to usurp government.—If two or more persons shall combine by force to usurp the government of this state, or to overturn the same, or interfere forcibly in the administration of the government or any department thereof, the person so offending shall be guilty of a felony of the second degree and punished as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 5, ch. 1637, 1868; RS 2374; GS 3199; RGS 5029; CGL 7131; s. 704, ch. 71-136; s. 65, ch. 74-383.

Note.—Former s. 779.03.



876.35 - Combination against part of the people of the state.

876.35 Combination against part of the people of the state.—If two or more persons shall combine to levy war against any part of the people of this state, or to remove them forcibly out of this state, or to remove them from their habitations to any other part of the state by force, or shall assemble for that purpose, every person so offending shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 6, ch. 1637, 1868; RS 2375; GS 3200; RGS 5030; CGL 7132; s. 705, ch. 71-136; s. 65, ch. 74-383.

Note.—Former s. 779.04.



876.36 - Inciting insurrection.

876.36 Inciting insurrection.—If any person shall incite an insurrection or sedition amongst any portion or class of the population of this state, or shall attempt by writing, speaking, or by any other means to incite such insurrection or sedition, the person so offending shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 3, ch. 1466, 1866; RS 2376; GS 3201; RGS 5031; CGL 7133; s. 706, ch. 71-136; s. 65, ch. 74-383.

Note.—Former s. 779.05.



876.37 - Sabotage prevention law; definitions.

876.37 Sabotage prevention law; definitions.—As used in ss. 876.37-876.50:

(1) “Highway” includes any private or public street, way, or other place used for travel to or from property.

(2) “Highway commissioners” means any individual, board, or other body having authority under then-existing law to discontinue the use of the highway which it is desired to restrict or close to public use and travel.

(3) “Public utility” includes any pipeline, gas, electric, heat, water, oil, sewer, telephone, telegraph, radio, railway, railroad, airplane, transportation, communication, or other system, by whomsoever owned or operated for public use.

History.—s. 1, ch. 20252, 1941; s. 65, ch. 74-383; s. 246, ch. 77-104.

Note.—Former s. 779.06.



876.38 - Intentional injury to or interference with property.

876.38 Intentional injury to or interference with property.—Whoever intentionally destroys, impairs, or injures, or interferes or tampers with, real or personal property and such act hinders, delays, or interferes with the preparation of the United States, any country with which the United States shall then maintain friendly relations, or any of the states for defense or for war, or with the prosecution of war by the United States, is guilty of a life felony, punishable as provided in s. 775.082.

History.—s. 2, ch. 20252, 1941; s. 707, ch. 71-136; s. 4, ch. 72-724; s. 65, ch. 74-383.

Note.—Former s. 779.07.



876.39 - Intentionally defective workmanship.

876.39 Intentionally defective workmanship.—Whoever intentionally makes or causes to be made or omits to note on inspection any defect in any article or thing with reasonable grounds to believe that such article or thing is intended to be used in connection with the preparation of the United States or of any country with which the United States shall then maintain friendly relations, or any of the states for defense or for war, or for the prosecution of war by the United States, or that such article or thing is one of a number of similar articles or things, some of which are intended so to be used, shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084; provided, if such person so acts or so fails to act with the intent to hinder, delay or interfere with the preparation of the United States or of any country with which the United States shall then maintain friendly relations, or of any of the states for defense or for war, or with the prosecution of war by the United States, the minimum punishment shall be imprisonment in the state prison for not less than 1 year.

History.—s. 3, ch. 20252, 1941; s. 708, ch. 71-136; s. 65, ch. 74-383.

Note.—Former s. 779.08.



876.40 - Attempts.

876.40 Attempts.—Whoever attempts to commit any of the crimes defined by this law shall be liable to one-half the punishment by imprisonment, or by fine, or both, as prescribed in s. 876.39 hereof. In addition to the acts which constitute an attempt to commit a crime under the law of this state, the solicitation or incitement of another to commit any of the crimes defined by this law not followed by the commission of the crime, the collection or assemblage of any materials with the intent that the same are to be used then or at a later time in the commission of such crime, or the entry, with or without permission, of a building, enclosure, or other premises of another with the intent to commit any such crime therein or thereon shall constitute an attempt to commit such crime.

History.—s. 4, ch. 20252, 1941; s. 65, ch. 74-383; s. 246, ch. 77-104.

Note.—Former s. 779.09.



876.41 - Conspirators.

876.41 Conspirators.—If two or more persons conspire to commit any crime defined by this law, each of such persons is guilty of conspiracy and subject to the same punishment as if he or she had committed the crime which he or she conspired to commit, whether or not any act be done in furtherance of the conspiracy. It shall not constitute any defense or ground of suspension of judgment, sentence or punishment on behalf of any person prosecuted under this section, that any of his or her fellow conspirators has been acquitted, has not been arrested or convicted, is not amenable to justice or has been pardoned or otherwise discharged before or after conviction.

History.—s. 5, ch. 20252, 1941; s. 65, ch. 74-383; s. 1419, ch. 97-102.

Note.—Former s. 779.10.



876.42 - Witnesses’ privileges.

876.42 Witnesses’ privileges.—No person shall be excused from attending and testifying, or producing any books, papers, or other documents before any court, referee, or grand jury upon any investigation, proceeding, or trial, for or relating to or concerned with a violation of any section of this law or attempt to commit such violation, upon the ground or for the reason that the testimony or evidence, documentary or otherwise, required by the state may tend to convict the person of a crime or to subject him or her to a penalty or forfeiture; but no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the person may so testify or produce evidence, documentary or otherwise, and no testimony so given or produced shall be received against the person, upon any criminal investigation, proceeding, or trial, except upon a prosecution for perjury or contempt of court, based upon the giving or producing of such testimony.

History.—s. 6, ch. 20252, 1941; s. 65, ch. 74-383; s. 1420, ch. 97-102; s. 16, ch. 2004-11.

Note.—Former s. 779.11.



876.43 - Unlawful entry on property.

876.43 Unlawful entry on property.—Any individual, partnership, association, corporation, municipal corporation or state or any political subdivision thereof engaged in, or preparing to engage in, the manufacture, transportation or storage of any product to be used in the preparation of the United States, or of any country with which the United States shall then maintain friendly relations, or of any of the states for defense or for war or in the prosecution of war by the United States, or the manufacture, transportation, distribution or storage of gas, oil, coal, electricity or water, or any of said natural or artificial persons operating any public utility, whose property, except where it fronts on water or where there are entrances for railway cars, vehicles, persons or things, is surrounded by a fence or wall, or a fence or wall and buildings, may post around her or his or its property at each gate, entrance, dock or railway entrance and every 100 feet of waterfront a sign reading “No Entry Without Permission.” Whoever without permission of such owner shall willfully enter upon premises so posted shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 7, ch. 20252, 1941; s. 709, ch. 71-136; s. 65, ch. 74-383; s. 1421, ch. 97-102.

Note.—Former s. 779.12.



876.44 - Questioning and detaining suspected persons.

876.44 Questioning and detaining suspected persons.—Any peace officer or any other person employed as a person who watches or guards or in a supervisory capacity on premises posted as provided in s. 876.43 may stop any person found on any premises to which entry without permission is forbidden by s. 876.43 and may detain the person for the purpose of demanding, and may demand, of the person, his or her name, address and business in such place. If said peace officer or employee has reason to believe from the answers of the person so interrogated that such person has no right to be in such place, said peace officer shall forthwith release such person or he or she may arrest such person without a warrant on the charge of violating the provisions of s. 876.43; and said employee shall forthwith release such person or turn him or her over to a peace officer, who may arrest the person without a warrant on the charge of violating the provisions of s. 876.43.

History.—s. 8, ch. 20252, 1941; s. 65, ch. 74-383; s. 246, ch. 77-104; s. 1422, ch. 97-102.

Note.—Former s. 779.13.



876.45 - Closing and restricting use of highway.

876.45 Closing and restricting use of highway.—

(1) Any individual, partnership, association, corporation, municipal corporation or state or any political subdivision thereof engaged in or preparing to engage in the manufacture, transportation or storage of any product to be used in the preparation of the United States, or of any country with which the United States shall then maintain friendly relations or any of the states for defense or for war or in the prosecution of war by the United States, or in the manufacture, transportation, distribution or storage of gas, oil, coal, electricity or water, or any of said natural or artificial persons operating any public utility, who has property so used which he or she or it believes will be endangered if public use and travel is not restricted or prohibited on one or more highways or parts thereof upon which such property abuts, may petition the highway commissioners of any city, town or county to close one or more of said highways or parts thereof to public use and travel or to restrict by order the use and travel upon one or more of said highways or parts thereof.

(2) Upon receipt of such petition, the highway commissioners shall set a day for hearing and give notice thereof by publication in a newspaper having general circulation in the city, town or county in which such property is located, such notice to be at least 7 days prior to the date set for hearing. If after hearing the highway commissioners determine that the public safety and the safety of the property of the petitioner so require, they shall by suitable order close to public use and travel or reasonably restrict the use of and travel upon one or more of said highways or parts thereof; provided, the highway commissioners may issue written permits to travel over the highways so closed or restricted to responsible and reputable persons for such term, under such conditions and in such form as said commissioners may prescribe. Appropriate notices in letters at least 3 inches high shall be posted conspicuously at each end of any highway so closed or restricted by such order. The highway commissioners may at any time revoke or modify any order so made.

History.—s. 9, ch. 20252, 1941; s. 65, ch. 74-383; s. 1423, ch. 97-102.

Note.—Former s. 779.14.



876.46 - Penalty for going upon closed or restricted highway.

876.46 Penalty for going upon closed or restricted highway.—Whoever violates any order made under s. 876.45 shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 10, ch. 20252, 1941; s. 710, ch. 71-136; s. 65, ch. 74-383; s. 246, ch. 77-104.

Note.—Former s. 779.15.



876.47 - Rights of labor.

876.47 Rights of labor.—Nothing in this law shall be construed to impair, curtail, or destroy the rights of employees and their representatives to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection.

History.—s. 11, ch. 20252, 1941; s. 65, ch. 74-383.

Note.—Former s. 779.16.



876.48 - Relation to other statutes.

876.48 Relation to other statutes.—All laws and parts of laws inconsistent with ss. 876.37-876.51 are hereby suspended in their application to any proceedings under said sections. If conduct prohibited by said sections is also made unlawful by another or other laws, the offender may be convicted for the violation of said sections or of any other law or laws.

History.—s. 14, ch. 20252, 1941; s. 65, ch. 74-383; s. 246, ch. 77-104.

Note.—Former s. 779.17.



876.49 - Construction.

876.49 Construction.—Sections 876.37-876.51 shall be construed to the end that the greatest force and effect may be given to its provisions for the promotion of national and state safety.

History.—s. 15, ch. 20252, 1941; s. 65, ch. 74-383; s. 246, ch. 77-104.

Note.—Former s. 779.18.



876.50 - Effective period of law.

876.50 Effective period of law.—All orders made under the provision of ss. 876.37-876.51 shall be in full force whenever the United States is at war; provided, any violation of said sections, committed while they are in force, may be prosecuted and punished thereafter, whether or not said sections are in force at the time of such prosecution and punishment.

History.—s. 16, ch. 20252, 1941; s. 65, ch. 74-383; s. 183, ch. 79-164.

Note.—Former s. 779.19.



876.51 - Short title.

876.51 Short title.—Sections 876.37-876.51 may be cited as the “Florida Sabotage Prevention Law.”

History.—s. 13, ch. 20252, 1941; s. 65, ch. 74-383; s. 246, ch. 77-104.

Note.—Former s. 779.20.



876.52 - Public mutilation of flag.

876.52 Public mutilation of flag.—Whoever publicly mutilates, defaces, or tramples upon or burns with intent to insult any flag, standard, colors, or ensign of the United States or of Florida shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 67-2200; s. 711, ch. 71-136; s. 65, ch. 74-383.

Note.—Former s. 779.21.






Chapter 877 - MISCELLANEOUS CRIMES

877.01 - Instigation of litigation; penalty.

877.01 Instigation of litigation; penalty.—

(1) Whoever gives, promises, offers or conspires to give, promise, or offer, to anyone any bribe, money, goods, presents, reward, or any valuable thing whatsoever with the intent and purpose of stirring up strife and litigation; or with intent and purpose of assisting, seeking out, influencing, or advising the accused, sick, injured, uninformed, or others to bring suit or seek professional legal services or advice, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) Whoever, in any way, solicits, receives or accepts or agrees to receive or accept, or who conspires to receive or accept, any bribe, money, goods, presents, reward, or any valuable thing whatsoever, or any promise, contract, or agreement whatsoever, with the intent and purpose of stirring up strife and litigation; or with the intent or purpose of seeking out, influencing, assisting, or advising the accused, sick, injured, uninformed, or others to bring suit, or seek professional legal services, counsel, or advice, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Any person violating the provisions of this section shall not be privileged from testifying, but if the person does testify in response to a subpoena issued by the state attorney or court having jurisdiction of such offense, nothing said by the person in his or her testimony shall be admissible in any civil or criminal action against him or her, nor shall the person be subjected to any penalty or forfeiture for or on account of any such testimony or evidence so given or produced.

(4) Nothing herein shall apply to the division of legal fees by and between attorneys at law.

(5) This section shall be taken to be cumulative and shall not be construed to amend or repeal any other valid law, code, ordinance, rule, or penalty now in effect.

History.—ss. 1-5, ch. 59-381; s. 1145, ch. 71-136; s. 34, ch. 73-334; s. 1424, ch. 97-102.



877.02 - Solicitation of legal services or retainers therefor; penalty.

877.02 Solicitation of legal services or retainers therefor; penalty.—

(1) It shall be unlawful for any person or her or his agent, employee or any person acting on her or his behalf, to solicit or procure through solicitation either directly or indirectly legal business, or to solicit or procure through solicitation a retainer, written or oral, or any agreement authorizing an attorney to perform or render legal service, or to make it a business to solicit or procure such business, retainers or agreements; provided, however, that nothing herein shall prohibit or be applicable to banks, trust companies, lawyer reference services, legal aid associations, lay collection agencies, railroad companies, insurance companies and agencies, and real estate companies and agencies, in the conduct of their lawful businesses, and in connection therewith and incidental thereto forwarding legal matters to attorneys at law when such forwarding is authorized by the customers or clients of said businesses and is done pursuant to the canons of legal ethics as pronounced by the Supreme Court of Florida.

(2) It shall be unlawful for any person in the employ of or in any capacity attached to any hospital, sanitarium, police department, wrecker service or garage, prison or court, for a person authorized to furnish bail bonds, investigators, photographers, insurance or public adjusters, or for a general or other contractor as defined in s. 489.105 or other business providing sinkhole remediation services, to communicate directly or indirectly with any attorney or person acting on said attorney’s behalf for the purpose of aiding, assisting, or abetting such attorney in the solicitation of legal business or the procurement through solicitation of a retainer, written or oral, or any agreement authorizing the attorney to perform or render legal services.

(3) Any person violating any provision of this section shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) This section shall be taken to be cumulative and shall not be construed to amend or repeal any other valid law, code, ordinance, rule, or penalty now in effect.

History.—ss. 1-4, ch. 59-391; s. 1146, ch. 71-136; s. 1425, ch. 97-102; s. 37, ch. 2006-12.



877.03 - Breach of the peace; disorderly conduct.

877.03 Breach of the peace; disorderly conduct.—Whoever commits such acts as are of a nature to corrupt the public morals, or outrage the sense of public decency, or affect the peace and quiet of persons who may witness them, or engages in brawling or fighting, or engages in such conduct as to constitute a breach of the peace or disorderly conduct, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 59-325; s. 1147, ch. 71-136; s. 2, ch. 86-174.



877.05 - Killing young veal for sale; penalty; exception.

877.05 Killing young veal for sale; penalty; exception.—Whoever kills or causes to be killed for the purpose of sale, any calf less than 4 weeks old, and knowingly sells, or has in his or her possession with intent to sell, the meat of any calf killed when less than 4 weeks old, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083. This section shall not apply to calves slaughtered on the premises of meat packing or slaughtering establishments operating under state or federal meat inspection supervision.

History.—s. 2, ch. 1637, 1868; RS 2661; GS 3590; RGS 5519; CGL 7684; s. 1, ch. 59-150; s. 1149, ch. 71-136; s. 1427, ch. 97-102.

Note.—Former s. 585.42.



877.06 - Labeling of beef not slaughtered according to state or United States standards; enforcement; penalty.

877.06 Labeling of beef not slaughtered according to state or United States standards; enforcement; penalty.—

(1) Every person, firm, or corporation operating a restaurant or any other eating place, or retail or wholesale market or packinghouse, in this state, and who sells beef that has not been slaughtered and inspected according to standards established by either the Government of Florida or of the United States, shall mark, stamp, or describe the same by the following words, “slaughtered in” followed by the name of the state or country and the words “has not been slaughtered and inspected according to federal or state standards.”

(2)(a) Packinghouses and wholesale and retail meat markets before sale of beef which is within the purview of subsection (1) shall plainly stamp on each carcass, each carton, each can, and each container, the words prescribed in subsection (1) and all advertising as to the sale of such beef shall include such words; provided, however, that a conspicuous sign containing the words prescribed in subsection (1) visibly displayed near the display of such beef in retail markets may be used when the stamping of individual cuts of beef is impractical.

(b) It shall be the duty of the Department of Agriculture and Consumer Services through its agents or inspectors to enforce the provisions of this subsection.

(3)(a) Restaurants or other eating places advertising their meals or food, by menus or otherwise, shall set out plainly in such menus, advertisements or otherwise as to beef coming within the purview of the law the words prescribed in subsection (1).

(b) It shall be the duty of the Division of Hotels and Restaurants of the Department of Business and Professional Regulation through its agents or inspectors to enforce the provisions of this subsection.

(4) Any person willfully and knowingly violating any of the provisions of this section or any person who fails to comply with any of the requirements hereof shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, and each day during which such a violation shall continue, shall be deemed a separate violation and a separate offense.

(5) Nothing herein shall be construed to prohibit the use of additional words in describing the grade, quality, or kind of such beef.

History.—ss. 1-5, ch. 65-29; ss. 14, 16, 35, ch. 69-106; s. 1150, ch. 71-136; s. 254, ch. 94-218.



877.061 - Marketing establishments; maintenance of scales.

877.061 Marketing establishments; maintenance of scales.—

(1) Any milk plant, meat-processing plant, or any other marketing establishment which purchases dairy and agricultural products directly from the producer, his or her agent or employee on the basis of the weight of the product shall maintain scales in a location in the plant or other marketing establishment where the seller-producer and purchaser or their agent shall have the right and opportunity to attest to the weight thereof.

(2) The Department of Agriculture and Consumer Services shall designate agents to inspect such scales as often as it deems practical and necessary.

(3) Any person who willfully and knowingly violates the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 67-119; ss. 14, 35, ch. 69-106; s. 1151, ch. 71-136; s. 1428, ch. 97-102.



877.08 - Coin-operated vending machines and parking meters; defined; prohibited acts, penalties.

877.08 Coin-operated vending machines and parking meters; defined; prohibited acts, penalties.—

(1) A “coin-operated vending machine” or “parking meter,” for the purposes of this act, is defined to be any machine, contrivance, or device that is adapted for use in such a way that, as the result of the insertion of any piece of money, coin, or other object, the machine, contrivance, parking meter, or device is caused to operate or may be operated and by reason of such operation the user may become entitled to receive any food, drink, telephone or telegraph service, insurance protection, parking privilege or any other personal property, service, protection, right or privilege of any kind or nature whatsoever.

(2) Whoever maliciously or mischievously molests, opens, breaks, injures, damages, or inserts any part of her or his body or any instrument into any coin-operated vending machine or parking meter of another, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Whoever molests, opens, breaks, injures, damages, or inserts any part of her or his body or any instrument into any coin-operated vending machine or parking meter of another with intent to commit larceny is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4) Whoever violates subsection (3) a second or subsequent time commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—ss. 1, 2, 3, ch. 65-165; s. 1153, ch. 71-136; s. 1429, ch. 97-102; s. 16, ch. 2013-25.



877.09 - Tampering with or damaging sewer systems.

877.09 Tampering with or damaging sewer systems.—

(1) Whoever willfully or fraudulently, without the consent of any person, firm, or corporation or lessee, trustee, or receiver owning, leasing, operating, or managing any sewer system, shall tap, make or cause to be made any connection with, injure or knowingly to suffer to be injured, tamper or meddle with, plug or in any way hinder, use without authorization, or interfere with any lines, mains, pipes, laterals, collectors, connections, interceptors, manholes, appliances, or appurtenances used for or in connection with any sewer system and belonging to such person, firm, or corporation or lessee, trustee, or receiver, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) The existence of any tap, connection to, unauthorized use of, or interference with any line, main, pipe, lateral, collector, connection, interceptor, or other appliance or appurtenance used for or in connection with any sewer system and belonging to any person, firm, or corporation or lessee, trustee, or receiver owning, leasing, operating, or managing any sewer system shall be prima facie evidence of intent to violate this law by the person receiving the direct benefit from such tap, connection, or interference.

History.—ss. 1, 2, ch. 65-232; s. 1154, ch. 71-136.



877.10 - Real property; dual contracts prohibited.

877.10 Real property; dual contracts prohibited.—

(1) It is unlawful for any person to knowingly make, issue, deliver, or receive dual contracts for the purchase or sale of real property. Dual contracts, either written or oral, are two contracts concerning the same parcel of real property, one of which states the true and actual purchase price and one of which states a purchase price in excess of the true and actual purchase price and is used as an inducement for mortgage investors to make a loan commitment on such real property in reliance upon the stated inflated value.

(2) Any violation of this section is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 65-531; s. 1155, ch. 71-136.



877.101 - Escrow business by unauthorized persons; use of name.

877.101 Escrow business by unauthorized persons; use of name.—

(1) Except as provided in subsection (2), in connection with the purchase and sale of real property, a person may not:

(a) Transact business under any name or title that contains the word “escrow” or words of similar import; or

(b)1. Use any name, word, sign, symbol, or device in any context or in any manner; or

2. Circulate or use any letterhead, billhead, circular, paper, or writing of any kind or otherwise advertise or represent in any manner

that indicates or reasonably implies that the business being conducted or advertised is the kind or character of business transacted that is regulated by this state as an escrow agent.

(2) This section does not apply to:

(a) A financial institution as defined in s. 655.005;

(b) An attorney who is a member of The Florida Bar or his or her law firm;

(c) A person who is licensed pursuant to chapter 475 or his or her brokerage firm; or

(d) A title insurance agent who is licensed pursuant to s. 626.8417, a title insurance agency that is licensed pursuant to s. 626.8418, or a title insurer who is authorized to transact business in this state pursuant to s. 624.401.

(3) Any person aggrieved by a violation of this section may bring an action in a court of competent jurisdiction to obtain a declaratory judgment that an act or practice violates this section.

(4) In any action brought by a person who has suffered a loss as a result of a violation of this section, such person may recover actual damages, plus attorney’s fees and court costs.

(5) Any person who willfully violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 2008-200; s. 111, ch. 2013-15.



877.111 - Inhalation, ingestion, possession, sale, purchase, or transfer of harmful chemical substances; penalties.

877.111 Inhalation, ingestion, possession, sale, purchase, or transfer of harmful chemical substances; penalties.—

(1) It is unlawful for any person to inhale or ingest, or to possess with intent to breathe, inhale, or drink, any compound, liquid, or chemical containing toluol, hexane, trichloroethylene, acetone, toluene, ethyl acetate, methyl ethyl ketone, trichloroethane, isopropanol, methyl isobutyl ketone, ethylene glycol monomethyl ether acetate, cyclohexanone, nitrous oxide, diethyl ether, alkyl nitrites (butyl nitrite), or any similar substance for the purpose of inducing a condition of intoxication or which distorts or disturbs the auditory, visual, or mental processes. This section does not apply to the possession and use of these substances as part of the care or treatment of a disease or injury by a practitioner licensed under chapter 458, chapter 459, part I of chapter 464, or chapter 466 or to beverages controlled by the provisions of chapter 561, chapter 562, chapter 563, chapter 564, or chapter 565.

(2) It is unlawful for any person to possess, buy, sell, or otherwise transfer any chemical substance specified in subsection (1) for the purpose of inducing or aiding any other person to violate the provisions of subsection (1).

(3) Except as provided in subsection (4) with respect to nitrous oxide, any person who violates subsection (1) or subsection (2) commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(4) Any person who knowingly distributes, sells, purchases, transfers, or possesses more than 16 grams of nitrous oxide commits a felony of the third degree which shall be known as unlawful distribution of nitrous oxide, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. For purposes of this subsection, in addition to proving by any other means that nitrous oxide was knowingly possessed, distributed, sold, purchased, or transferred, proof that any person discharged, or aided another in discharging, nitrous oxide to inflate a balloon or any other object suitable for subsequent inhalation creates an inference of the person’s knowledge that the nitrous oxide’s use was for an unlawful purpose. This subsection does not apply to the possession and use of nitrous oxide as part of the care and treatment of a disease or injury by a practitioner licensed under chapter 458, chapter 459, chapter 464, chapter 466, or chapter 474; as a food processing propellant; as a semiconductor oxidizer; as an analytical chemistry oxidizer in atomic absorption spectrometry; in the production of chemicals used to inflate airbags; as an oxidizer for chemical production, combustion, or jet propulsion; or as a motor vehicle induction additive when mixed with sulphur dioxide.

(5) Any person who violates any of the provisions of this section may, in the discretion of the trial judge, be required to participate in a substance abuse services program approved or regulated by the Department of Children and Families pursuant to the provisions of chapter 397, provided the director of the program approves the placement of the defendant in the program. Such required participation may be imposed in addition to, or in lieu of, any penalty or probation otherwise prescribed by law. However, the total time of such penalty, probation, and program participation shall not exceed the maximum length of sentence possible for the offense.

History.—s. 1, ch. 83-187; s. 39, ch. 93-39; s. 299, ch. 99-8; s. 1, ch. 2000-116; s. 146, ch. 2000-318; s. 4, ch. 2001-57; s. 304, ch. 2014-19.



877.112 - Nicotine products and nicotine dispensing devices; prohibitions for minors; penalties; civil fines; signage requirements; preemption.

877.112 Nicotine products and nicotine dispensing devices; prohibitions for minors; penalties; civil fines; signage requirements; preemption.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Nicotine dispensing device” means any product that employs an electronic, chemical, or mechanical means to produce vapor from a nicotine product, including, but not limited to, an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or other similar device or product, any replacement cartridge for such device, and any other container of nicotine in a solution or other form intended to be used with or within an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or other similar device or product.

(b) “Nicotine product” means any product that contains nicotine, including liquid nicotine, that is intended for human consumption, whether inhaled, chewed, absorbed, dissolved, or ingested by any means, but does not include a:

1. Tobacco product, as defined in s. 569.002;

2. Product regulated as a drug or device by the United States Food and Drug Administration under Chapter V of the federal Food, Drug, and Cosmetic Act; or

3. Product that contains incidental nicotine.

(c) “Self-service merchandising” means the open display of nicotine products or nicotine dispensing devices, whether packaged or otherwise, for direct retail customer access and handling before purchase without the intervention or assistance of the retailer or the retailer’s owner, employee, or agent. An open display of such products and devices includes the use of an open display unit.

(2) PROHIBITIONS ON SALE TO MINORS.—It is unlawful to sell, deliver, barter, furnish, or give, directly or indirectly, to any person who is under 18 years of age, any nicotine product or a nicotine dispensing device.

(3) PROHIBITIONS ON GIFTING SAMPLES TO MINORS.—The gift of a sample nicotine product or nicotine dispensing device to any person under the age of 18 by a retailer of nicotine products or nicotine dispensing devices, or by an employee of such retailer, is prohibited.

(4) PENALTIES.—Any person who violates subsection (2) or subsection (3) commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. However, any person who violates subsection (2) or subsection (3) for a second or subsequent time within 1 year of the first violation commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(5) AFFIRMATIVE DEFENSES.—A person charged with a violation of subsection (2) or subsection (3) has a complete defense if, at the time the nicotine product or nicotine dispensing device was sold, delivered, bartered, furnished, or given:

(a) The buyer or recipient falsely evidenced that she or he was 18 years of age or older;

(b) The appearance of the buyer or recipient was such that a prudent person would believe the buyer or recipient to be 18 years of age or older; and

(c) Such person carefully checked a driver license or an identification card issued by this state or another state of the United States, a passport, or a United States Armed Services identification card presented by the buyer or recipient and acted in good faith and in reliance upon the representation and appearance of the buyer or recipient in the belief that the buyer or recipient was 18 years of age or older.

(6) PROHIBITIONS ON POSSESSION OF NICOTINE PRODUCTS OR NICOTINE DISPENSING DEVICES BY MINORS.—It is unlawful for any person under 18 years of age to knowingly possess any nicotine product or a nicotine dispensing device. Any person under 18 years of age who violates this subsection commits a noncriminal violation as defined in s. 775.08(3), punishable by:

(a) For a first violation, 16 hours of community service or, instead of community service, a $25 fine. In addition, the person must attend a school-approved anti-tobacco and nicotine program, if locally available;

(b) For a second violation within 12 weeks of the first violation, a $25 fine; or

(c) For a third or subsequent violation within 12 weeks of the first violation, the court must direct the Department of Highway Safety and Motor Vehicles to withhold issuance of or suspend or revoke the person’s driver license or driving privilege, as provided in s. 322.056.

Any second or subsequent violation not within the 12-week time period after the first violation is punishable as provided for a first violation.

(7) PROHIBITION ON MISREPRESENTING AGE.—It is unlawful for any person under 18 years of age to misrepresent his or her age or military service for the purpose of inducing a retailer of nicotine products or nicotine dispensing devices or an agent or employee of such retailer to sell, give, barter, furnish, or deliver any nicotine product or nicotine dispensing device, or to purchase, or attempt to purchase, any nicotine product or nicotine dispensing device from a person or a vending machine. Any person under 18 years of age who violates this subsection commits a noncriminal violation as defined in s. 775.08(3), punishable by:

(a) For a first violation, 16 hours of community service or, instead of community service, a $25 fine and, in addition, the person must attend a school-approved anti-tobacco and nicotine program, if available;

(b) For a second violation within 12 weeks of the first violation, a $25 fine; or

(c) For a third or subsequent violation within 12 weeks of the first violation, the court must direct the Department of Highway Safety and Motor Vehicles to withhold issuance of or suspend or revoke the person’s driver license or driving privilege, as provided in s. 322.056.

Any second or subsequent violation not within the 12-week time period after the first violation is punishable as provided for a first violation.

(8) PENALTIES FOR MINORS.—

(a) A person under 18 years of age cited for committing a noncriminal violation under this section must sign and accept a civil citation indicating a promise to appear before the county court or comply with the requirement for paying the fine and must attend a school-approved anti-tobacco and nicotine program, if locally available. If a fine is assessed for a violation of this section, the fine must be paid within 30 days after the date of the citation or, if a court appearance is mandatory, within 30 days after the date of the hearing.

(b) A person charged with a noncriminal violation under this section must appear before the county court or comply with the requirement for paying the fine. The court, after a hearing, shall make a determination as to whether the noncriminal violation was committed. If the court finds the violation was committed, it shall impose an appropriate penalty as specified in subsection (6) or subsection (7). A person who participates in community service shall be considered an employee of the state for the purpose of chapter 440, for the duration of such service.

(c) If a person under 18 years of age is found by the court to have committed a noncriminal violation under this section and that person has failed to complete community service, pay the fine as required by paragraph (6)(a) or paragraph (7)(a), or attend a school-approved anti-tobacco and nicotine program, if locally available, the court must direct the Department of Highway Safety and Motor Vehicles to withhold issuance of or suspend the driver license or driving privilege of that person for 30 consecutive days.

(d) If a person under 18 years of age is found by the court to have committed a noncriminal violation under this section and that person has failed to pay the applicable fine as required by paragraph (6)(b) or paragraph (7)(b), the court must direct the Department of Highway Safety and Motor Vehicles to withhold issuance of or suspend the driver license or driving privilege of that person for 45 consecutive days.

(9) DISTRIBUTION OF CIVIL FINES.—Eighty percent of all civil penalties received by a county court pursuant to subsections (6) and (7) shall be remitted by the clerk of the court to the Department of Revenue for transfer to the Department of Education to provide for teacher training and for research and evaluation to reduce and prevent the use of tobacco products, nicotine products, or nicotine dispensing devices by children. The remaining 20 percent of civil penalties received by a county court pursuant to this section shall remain with the clerk of the county court to cover administrative costs.

(10) SIGNAGE REQUIREMENTS FOR RETAILERS OF NICOTINE PRODUCTS AND NICOTINE DISPENSING DEVICES.—

(a) Any retailer that sells nicotine products or nicotine dispensing devices shall post a clear and conspicuous sign in each place of business where such products are sold which substantially states the following:

THE SALE OF NICOTINE PRODUCTS OR NICOTINE DISPENSING DEVICES TO PERSONS UNDER THE AGE OF 18 IS AGAINST FLORIDA LAW. PROOF OF AGE IS REQUIRED FOR PURCHASE.

(b) A retailer that sells nicotine products or nicotine dispensing devices shall provide at the checkout counter in a location clearly visible to the retailer or the retailer’s agent or employee instructional material in a calendar format or similar format to assist in determining whether a person is of legal age to purchase nicotine products or nicotine dispensing devices. This point of sale material must contain substantially the following language:

IF YOU WERE NOT BORN BEFORE THIS DATE

(insert date and applicable year)

YOU CANNOT BUY NICOTINE PRODUCTS OR
NICOTINE DISPENSING DEVICES.

In lieu of a calendar a retailer may use card readers, scanners, or other electronic or automated systems that can verify whether a person is of legal age to purchase nicotine products or nicotine dispensing devices.

(11) SELF-SERVICE MERCHANDISING PROHIBITED.—

(a) A retailer that sells nicotine products or nicotine dispensing devices may not sell, permit to be sold, offer for sale, or display for sale such products or devices by means of self-service merchandising.

(b) A retailer that sells nicotine products or nicotine dispensing devices may not place such products or devices in an open display unit unless the unit is located in an area that is inaccessible to customers.

(c) Paragraphs (a) and (b) do not apply to an establishment that prohibits persons under 18 years of age on the premises.

(12) RESTRICTIONS ON SALE OR DELIVERY OF NICOTINE PRODUCTS OR NICOTINE DISPENSING DEVICES.—

(a) In order to prevent persons under 18 years of age from purchasing or receiving nicotine products or nicotine dispensing devices, the sale or delivery of such products or devices is prohibited, except:

1. When under the direct control, or line of sight where effective control may be reasonably maintained, of the retailer of nicotine products or nicotine dispensing devices or such retailer’s agent or employee; or

2. Sales from a vending machine are prohibited under subparagraph 1. and are only permissible from a machine that is equipped with an operational lockout device which is under the control of the retailer of nicotine products or nicotine dispensing devices or such retailer’s agent or employee who directly regulates the sale of items through the machine by triggering the lockout device to allow the dispensing of one nicotine product or nicotine dispensing device. The lockout device must include a mechanism to prevent the machine from functioning, if the power source for the lockout device fails or if the lockout device is disabled, and a mechanism to ensure that only one nicotine product or nicotine dispensing device is dispensed at a time.

(b) Paragraph (a) does not apply to an establishment that prohibits persons under 18 years of age on the premises.

(c) A retailer of nicotine products or nicotine dispensing devices or such retailer’s agent or employee may require proof of age of a purchaser of such products or devices before selling the product or device to that person.

History.—s. 2, ch. 2014-65.



877.13 - Educational institutions or school boards; penalty for disruption.

877.13 Educational institutions or school boards; penalty for disruption.—

(1) It is unlawful for any person:

(a) Knowingly to disrupt or interfere with the lawful administration or functions of any educational institution, school board, or activity on school board property in this state.

(b) Knowingly to advise, counsel, or instruct any school pupil or school employee to disrupt any school or school board function, activity on school board property, or classroom.

(c) Knowingly to interfere with the attendance of any other school pupil or school employee in a school or classroom.

(d) To conspire to riot or to engage in any school campus or school function disruption or disturbance which interferes with the educational processes or with the orderly conduct of a school campus, school, or school board function or activity on school board property.

(2) This section shall apply to all educational institutions, school boards, and functions or activities on school board property; however, nothing herein shall deny public employees the opportunity to exercise their rights pursuant to part II of chapter 447.

(3) Any person who violates the provisions of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 69-274; s. 1158, ch. 71-136; s. 1, ch. 73-177; s. 1, ch. 87-277.



877.14 - Merchandising of dogs; required records; penalty for violation.

877.14 Merchandising of dogs; required records; penalty for violation.—

(1) Every person engaged in the business of selling dogs shall keep a complete and true record of all transactions, showing the date of transaction and the name and address of the person from whom each dog was purchased or otherwise obtained and to whom it was sold. The record also should show a sufficient description of the dog such as breed, sex, color, markings, and distinguishing features. The record shall at all times be subject to the inspection of all police and peace officers.

(2) Any person violating the provisions of this section shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—ss. 1, 2, ch. 69-285; s. 1159, ch. 71-136.



877.15 - Failure to control or report dangerous fire.

877.15 Failure to control or report dangerous fire.—Any person who knows, or has reasonable grounds to believe, that a fire is endangering the life or property of another, and who fails to take reasonable measures to put out or control the fire when the person can do so without substantial risk to himself or herself, or who fails to give a prompt fire alarm, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, if:

(1) The person knows that he or she is under an official, contractual, or other legal duty to control or combat the fire; or

(2) The fire was started lawfully by the person or with his or her assent and was started on property in his or her custody or control.

History.—s. 3, ch. 79-108; s. 220, ch. 91-224; s. 1430, ch. 97-102.



877.155 - Report of initial treatment of burn injuries; penalty for failure to report.

877.155 Report of initial treatment of burn injuries; penalty for failure to report.—

(1) Any person who initially treats or is requested to treat a person with second-degree or third-degree burn injuries affecting 10 percent or more of the surface area of his or her body shall immediately report such treatment to the local sheriff’s department if the treating person determines that the burns were caused by a flammable substance and if the treating person suspects the injury is a result of violence or unlawful activity. The report shall state the name and address of the injured person and the extent of his or her injuries. This section does not apply to burn injuries received by a member of the armed forces, or by a governmental employee, engaged in the performance of his or her duties.

(2) Any person who willfully fails to make the report required by subsection (1) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 87-219; s. 221, ch. 91-224; s. 1431, ch. 97-102.



877.16 - Exhibition of deformed animals prohibited; penalty.

877.16 Exhibition of deformed animals prohibited; penalty.—Whoever shall exhibit for pay or compensation any crippled or physically distorted, malformed, or disfigured beast, bird, or animal in any circus, show, or similar place, or any other place to which an admission fee is charged, whoever knowingly advertises or knowingly causes to be advertised any such exhibition, and whoever solicits or procures the attendance of others at such exhibition with knowledge of the nature thereof, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 2, ch. 8524, 1921; CGL 7674; s. 1124, ch. 71-136.

Note.—Former s. 867.02.



877.17 - Works to be submitted by students without substantial alteration.

877.17 Works to be submitted by students without substantial alteration.—

(1) It shall be unlawful for any person or business entity to sell, offer to sell, or advertise for sale any term paper, thesis, dissertation, essay, or report or any written, recorded, pictorial, artistic, or other assignment which the seller or advertiser knew or reasonably should have known was intended for submission by a student, unaltered to any substantial degree, in fulfillment of the requirements for a degree, diploma, certificate, or course of study at a university, college, academy, school, or other educational institution in the state.

(2) This section shall not prevent any person or educational institution from providing tutorial assistance, research material, information, or courses in research or writing unless this service includes the preparation, research, or writing of a report or paper as outlined in subsection (1). No person shall be prevented by this section from selling or offering to sell services which include the typing, assembling, transcription, reproduction, or editing of a manuscript or other assignment prepared by the purchaser.

(3) Any person violating the provisions of this section is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 19, ch. 80-295; s. 4, ch. 80-378; s. 222, ch. 91-224.



877.18 - Identification card or document purporting to contain applicant’s age or date of birth; penalties for failure to comply with requirements for sale or issuance.

877.18 Identification card or document purporting to contain applicant’s age or date of birth; penalties for failure to comply with requirements for sale or issuance.—

(1) It is unlawful for any person, except a governmental agency or instrumentality, to sell or issue, or to offer to sell or issue, in this state any identification card or document purporting to contain the age or date of birth of the person in whose name it was issued, unless:

(a) Prior to selling or issuing such card or document, the person has first obtained from the applicant and retains for a period of 3 years from the date of sale:

1. An authenticated or certified copy of proof of age as provided in s. 1003.21(4); and

2. A notarized affidavit from the applicant attesting to the applicant’s age and that the proof-of-age document required by subparagraph 1. is for such applicant.

(b) Prior to offering to sell such cards in this state, the person has included in any offer for sale of identification cards or documents that such cards cannot be sold or issued without the applicants’ first submitting the documents required by paragraph (a).

(c) The identification card or document contains the business name and street address of the person selling or issuing such card or document.

(2) For the purposes of this section, the term “offer to sell” includes every inducement, solicitation, attempt, or printed or media advertisement to encourage a person to purchase an identification card.

(3) All records required to be maintained by this section shall be available for inspection without warrant upon reasonable demand by any law enforcement officer, including, but not limited to, a state attorney investigator or an investigator for the Division of Alcoholic Beverages and Tobacco.

(4) A person who violates the provisions of this section is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The failure to produce the documents required by subsection (1), upon lawful request therefor, is prima facie evidence of a violation of this section.

(5) The state attorney for any county in which a violation of this section occurs or the Attorney General may enjoin any sale or offer for sale in violation of this section by temporary and permanent injunction by application to any court of competent jurisdiction.

History.—s. 8, ch. 84-297; s. 1040, ch. 2002-387.



877.19 - Hate Crimes Reporting Act.

877.19 Hate Crimes Reporting Act.—

(1) SHORT TITLE.—This section may be cited as the “Hate Crimes Reporting Act.”

(2) ACQUISITION AND PUBLICATION OF DATA.—The Governor, through the Florida Department of Law Enforcement, shall collect and disseminate data on incidents of criminal acts that evidence prejudice based on race, religion, ethnicity, color, ancestry, sexual orientation, or national origin. All law enforcement agencies shall report monthly to the Florida Department of Law Enforcement concerning such offenses in such form and in such manner as prescribed by rules adopted by the department. Such information shall be compiled by the department and disseminated upon request to any local law enforcement agency, unit of local government, or state agency.

(3) LIMITATION ON USE AND CONTENT OF DATA.—Such information is confidential and exempt from s. 119.07(1). Data required pursuant to this section shall be used only for research or statistical purposes and shall not include any information that may reveal the identity of an individual victim of a crime.

(4) ANNUAL SUMMARY.—The Attorney General shall publish an annual summary of the data required pursuant to this section.

History.—s. 1, ch. 89-132; s. 2, ch. 91-83; s. 1, ch. 94-125; s. 432, ch. 96-406.



877.20 - Local juvenile curfew ordinances; legislative intent.

877.20 Local juvenile curfew ordinances; legislative intent.—It is the intent of the Legislature to protect minors in this state from harm and victimization, to promote the safety and well-being of minors in this state, to reduce the crime and violence committed by minors in this state, and to provide counties and municipalities with the option of adopting a local juvenile curfew ordinance by incorporating by reference the provisions of ss. 877.20-877.25.

History.—s. 82, ch. 94-209.



877.21 - Definitions; ss. 877.20-877.25.

877.21 Definitions; ss. 877.20-877.25.—As used in ss. 877.20-877.25, the term:

(1) “Emergency” means an unforeseen combination of circumstances which results in a situation that requires immediate attention to care for or prevent serious bodily injury, loss of life, or significant property loss. The term includes, but is not limited to, a fire, a natural disaster, or an automobile accident.

(2) “Establishment” means a privately owned place of business to which the public is invited, including, but not limited to, a place of amusement or a place of entertainment.

(3) “Minor” means any person under 16 years of age.

(4) “Parent” means a person who has legal custody of a minor as a:

(a) Natural or adoptive parent.

(b) Legal guardian.

(c) Person who stands in loco parentis to the minor.

(d) Person who has legal custody of the minor by order of the court.

(5) “Public place” means a place to which the public has access, including, but not limited to, streets, highways, public parks, and the common areas of schools, hospitals, apartment houses, office buildings, transportation facilities, and shops.

(6) “Remain” means to stay unnecessarily in a particular place.

History.—s. 83, ch. 94-209.



877.22 - Minors prohibited in public places and establishments during certain hours; penalty; procedure.

877.22 Minors prohibited in public places and establishments during certain hours; penalty; procedure.—

(1)(a) A minor may not be or remain in a public place or establishment between the hours of 11:00 p.m. and 5:00 a.m. of the following day, Sunday through Thursday, except in the case of a legal holiday.

(b) A minor may not be or remain in a public place or establishment between the hours of 12:01 a.m. and 6:00 a.m. on Saturdays, Sundays, and legal holidays.

(2) A minor who has been suspended or expelled from school may not be or remain in a public place, in an establishment, or within 1,000 feet of a school during the hours of 9:00 a.m. to 2:00 p.m. during any school day.

(3) A minor who violates this section shall receive a written warning for her or his first violation. A minor who violates this section after having received a prior written warning is guilty of a civil infraction and shall pay a fine of $50 for each violation.

(4) If a minor violates a curfew and is taken into custody, the minor shall be transported immediately to a police station or to a facility operated by a religious, charitable, or civic organization that conducts a curfew program in cooperation with a local law enforcement agency. After recording pertinent information about the minor, the law enforcement agency shall attempt to contact the parent of the minor and, if successful, shall request that the parent take custody of the minor and shall release the minor to the parent. If the law enforcement agency is not able to contact the minor’s parent within 2 hours after the minor is taken into custody, or if the parent refuses to take custody of the minor, the law enforcement agency may transport the minor to her or his residence or proceed as authorized under part IV of chapter 39.

History.—s. 84, ch. 94-209; s. 1432, ch. 97-102; s. 52, ch. 98-280; s. 17, ch. 2010-117; s. 51, ch. 2011-213.



877.23 - Legal duty of parent; penalty.

877.23 Legal duty of parent; penalty.—

(1) The parent of a minor has a legal duty and responsibility to ensure that the minor does not violate s. 877.22(1).

(2) The parent of a minor has a legal duty and responsibility to personally supervise, or arrange for a responsible adult to supervise, the minor so that the minor does not violate s. 877.22(2).

(3) The parent of a minor who knowingly permits the minor to violate s. 877.22(1) or (2) shall receive a written warning for a first violation. A parent who knowingly permits the minor to violate s. 877.22(1) or (2) after having received a prior written warning is guilty of a civil infraction and shall pay a fine of $50 for each violation.

History.—s. 85, ch. 94-209.



877.24 - Nonapplication of s. 877.22.

877.24 Nonapplication of s. 877.22.—Section 877.22 does not apply to a minor who is:

(1) Accompanied by his or her parent or by another adult authorized by the minor’s parent to have custody of the minor.

(2) Involved in an emergency or engaged, with his or her parent’s permission, in an emergency errand.

(3) Attending or traveling directly to or from an activity that involves the exercise of rights protected under the First Amendment of the United States Constitution.

(4) Going directly to or returning directly from lawful employment, or who is in a public place or establishment in connection with or as required by a business, trade, profession, or occupation in which the minor is lawfully engaged.

(5) Returning directly home from a school-sponsored function, a religious function, or a function sponsored by a civic organization.

(6) On the property of, or on the sidewalk of, the place where the minor resides, or who is on the property or sidewalk of an adult next-door neighbor with that neighbor’s permission.

(7) Engaged in interstate travel or bona fide intrastate travel with the consent of the minor’s parent.

(8) Attending an organized event held at and sponsored by a theme park or entertainment complex as defined in s. 509.013(9).

History.—s. 86, ch. 94-209; s. 1433, ch. 97-102.



877.25 - Local ordinance required; effect.

877.25 Local ordinance required; effect.—Sections 877.20-877.24 do not apply in a county or municipality unless the governing body of the county or municipality adopts an ordinance that incorporates by reference the provisions of ss. 877.20-877.24. Sections 877.20-877.24 do not preclude county or municipal ordinances regulating the presence of minors in public places and establishments which provide restrictions more stringent or less stringent than the curfew imposed under s. 877.22.

History.—s. 87, ch. 94-209.



877.26 - Direct observation, videotaping, or visual surveillance of customers in merchant’s dressing room, etc., prohibited; penalties.

877.26 Direct observation, videotaping, or visual surveillance of customers in merchant’s dressing room, etc., prohibited; penalties.—

(1) It is unlawful for any merchant to directly observe or make use of video cameras or other visual surveillance devices to observe or record customers in the merchant’s dressing room, fitting room, changing room, or restroom when such room provides a reasonable expectation of privacy. However, a merchant may directly observe a customer from outside such room if the observation is within the scope of the merchant’s duties and the observation does not otherwise violate s. 810.14 or s. 810.145 or if the customer invites or consents to the presence of the merchant in the room.

(2) As used in this subsection, the term “merchant” means an owner or operator, or the agent, consignee, employee, lessee, or officer of an owner or operator, of any premises or apparatus used for retail purchase or sale of any merchandise.

(3) Any merchant who violates subsection (1) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 99-262; s. 7, ch. 2004-39.



877.27 - Unauthorized transmissions to, or interference with, a public or commercial radio station licensed by the Federal Communications Commission prohibited; penalties.

877.27 Unauthorized transmissions to, or interference with, a public or commercial radio station licensed by the Federal Communications Commission prohibited; penalties.—

(1) A person may not:

(a) Make, or cause to be made, a radio transmission in this state unless the person obtains a license or an exemption from licensure from the Federal Communications Commission under 47 U.S.C. s. 301, or other applicable federal law or regulation; or

(b) Do any act, whether direct or indirect, to cause an unlicensed radio transmission to, or interference with, a public or commercial radio station licensed by the Federal Communications Commission or to enable the radio transmission or interference to occur.

(2) A person who violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 2004-58.






Chapter 893 - DRUG ABUSE PREVENTION AND CONTROL

893.01 - Short title.

893.01 Short title.—This chapter shall be cited and known as the “Florida Comprehensive Drug Abuse Prevention and Control Act.”

History.—s. 1, ch. 73-331.



893.02 - Definitions.

893.02 Definitions.—The following words and phrases as used in this chapter shall have the following meanings, unless the context otherwise requires:

(1) “Administer” or “administration” means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means, to the body of a person or animal.

(2) “Cannabinoid receptor agonist” means a chemical compound or substance that, according to scientific or medical research, study, testing, or analysis demonstrates the presence of binding activity at one or more of the CB1 or CB2 cell membrane receptors located within the human body.

(3) “Cannabis” means all parts of any plant of the genus Cannabis, whether growing or not; the seeds thereof; the resin extracted from any part of the plant; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant or its seeds or resin. The term does not include “low-THC cannabis,” as defined in s. 381.986, if manufactured, possessed, sold, purchased, delivered, distributed, or dispensed, in conformance with s. 381.986.

(4) “Controlled substance” means any substance named or described in Schedules I-V of s. 893.03. Laws controlling the manufacture, distribution, preparation, dispensing, or administration of such substances are drug abuse laws.

(5) “Cultivating” means the preparation of any soil or hydroponic medium for the planting of a controlled substance or the tending and care or harvesting of a controlled substance.

(6) “Deliver” or “delivery” means the actual, constructive, or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship.

(7) “Dispense” means the transfer of possession of one or more doses of a medicinal drug by a pharmacist or other licensed practitioner to the ultimate consumer thereof or to one who represents that it is his or her intention not to consume or use the same but to transfer the same to the ultimate consumer or user for consumption by the ultimate consumer or user.

(8) “Distribute” means to deliver, other than by administering or dispensing, a controlled substance.

(9) “Distributor” means a person who distributes.

(10) “Department” means the Department of Health.

(11) “Homologue” means a chemical compound in a series in which each compound differs by one or more repeating hydrocarbon functional group units at any single point within the compound.

(12) “Hospital” means an institution for the care and treatment of the sick and injured, licensed pursuant to the provisions of chapter 395 or owned or operated by the state or Federal Government.

(13) “Laboratory” means a laboratory approved by the Drug Enforcement Administration as proper to be entrusted with the custody of controlled substances for scientific, medical, or instructional purposes or to aid law enforcement officers and prosecuting attorneys in the enforcement of this chapter.

(14) “Listed chemical” means any precursor chemical or essential chemical named or described in s. 893.033.

(15)(a) “Manufacture” means the production, preparation, propagation, compounding, cultivating, growing, conversion, or processing of a controlled substance, either directly or indirectly, by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging of the substance or labeling or relabeling of its container, except that this term does not include the preparation, compounding, packaging, or labeling of a controlled substance by:

1. A practitioner or pharmacist as an incident to his or her administering or delivering of a controlled substance in the course of his or her professional practice.

2. A practitioner, or by his or her authorized agent under the practitioner’s supervision, for the purpose of, or as an incident to, research, teaching, or chemical analysis, and not for sale.

(b) “Manufacturer” means and includes every person who prepares, derives, produces, compounds, or repackages any drug as defined by the Florida Drug and Cosmetic Act. However, this definition does not apply to manufacturers of patent or proprietary preparations as defined in the Florida Pharmacy Act. Pharmacies, and pharmacists employed thereby, are specifically excluded from this definition.

(16) “Mixture” means any physical combination of two or more substances, including, but not limited to, a blend, an aggregation, a suspension, an emulsion, a solution, or a dosage unit, whether or not such combination can be separated into its components by physical means, whether mechanical or thermal.

(17) “Nitrogen-heterocyclic analog” means an analog of a controlled substance which has a single carbon atom in a cyclic structure of a compound replaced by a nitrogen atom.

(18) “Patient” means an individual to whom a controlled substance is lawfully dispensed or administered pursuant to the provisions of this chapter.

(19) “Pharmacist” means a person who is licensed pursuant to chapter 465 to practice the profession of pharmacy in this state.

(20) “Positional isomer” means any substance that possesses the same molecular formula and core structure and that has the same functional group or substituent as those found in the respective controlled substance, attached at any positions on the core structure, but in such manner that no new chemical functionalities are created and no existing chemical functionalities are destroyed relative to the respective controlled substance. Rearrangements of alkyl moieties within or between functional groups or substituents, or divisions or combinations of alkyl moieties, which do not create new chemical functionalities or destroy existing chemical functionalities, are allowed and include resulting compounds that are positional isomers. As used in this definition, the term “core structure” means the parent molecule that is the common basis for the class that includes, but is not limited to, tryptamine, phenethylamine, or ergoline. Examples of rearrangements resulting in creation or destruction of chemical functionalities, and therefore resulting in compounds that are not positional isomers, include, but are not limited to, ethoxy to alpha-hydroxyethyl, hydroxy and methyl to methoxy, or the repositioning of a phenolic or alcoholic hydroxy group to create a hydroxyamine. Examples of rearrangements resulting in compounds that would be positional isomers, include, but are not limited to, tert-butyl to sec-butyl, methoxy and ethyl to isopropoxy, N,N-diethyl to N-methyl-N-propyl, or alpha-methylamino to N-methylamino.

(21) “Possession” includes temporary possession for the purpose of verification or testing, irrespective of dominion or control.

(22) “Potential for abuse” means that a substance has properties of a central nervous system stimulant or depressant or an hallucinogen that create a substantial likelihood of its being:

(a) Used in amounts that create a hazard to the user’s health or the safety of the community;

(b) Diverted from legal channels and distributed through illegal channels; or

(c) Taken on the user’s own initiative rather than on the basis of professional medical advice.

Proof of potential for abuse can be based upon a showing that these activities are already taking place, or upon a showing that the nature and properties of the substance make it reasonable to assume that there is a substantial likelihood that such activities will take place, in other than isolated or occasional instances.

(23) “Practitioner” means a physician licensed under chapter 458, a dentist licensed under chapter 466, a veterinarian licensed under chapter 474, an osteopathic physician licensed under chapter 459, an advanced registered nurse practitioner certified under chapter 464, a naturopath licensed under chapter 462, a certified optometrist licensed under chapter 463, a psychiatric nurse as defined in s. 394.455, a podiatric physician licensed under chapter 461, or a physician assistant licensed under chapter 458 or chapter 459, provided such practitioner holds a valid federal controlled substance registry number.

(24) “Prescription” includes any order for drugs or medicinal supplies which is written or transmitted by any means of communication by a licensed practitioner authorized by the laws of this state to prescribe such drugs or medicinal supplies, is issued in good faith and in the course of professional practice, is intended to be dispensed by a person authorized by the laws of this state to do so, and meets the requirements of s. 893.04.

(a) The term also includes an order for drugs or medicinal supplies transmitted or written by a physician, dentist, veterinarian, or other practitioner licensed to practice in a state other than Florida, but only if the pharmacist called upon to fill such an order determines, in the exercise of his or her professional judgment, that the order was issued pursuant to a valid patient-physician relationship, that it is authentic, and that the drugs or medicinal supplies ordered are considered necessary for the continuation of treatment of a chronic or recurrent illness.

(b) If the physician writing the prescription is not known to the pharmacist, the pharmacist shall obtain proof to a reasonable certainty of the validity of the prescription.

(c) A prescription for a controlled substance may not be issued on the same prescription blank with another prescription for a controlled substance that is named or described in a different schedule or with another prescription for a medicinal drug, as defined in s. 465.003(8), that is not a controlled substance.

(25) “Wholesaler” means any person who acts as a jobber, wholesale merchant, or broker, or an agent thereof, who sells or distributes for resale any drug as defined by the Florida Drug and Cosmetic Act. However, this definition does not apply to persons who sell only patent or proprietary preparations as defined in the Florida Pharmacy Act. Pharmacies, and pharmacists employed thereby, are specifically excluded from this definition.

History.—s. 2, ch. 73-331; s. 1, ch. 75-18; s. 470, ch. 77-147; s. 1, ch. 77-174; s. 184, ch. 79-164; s. 1, ch. 79-325; s. 37, ch. 82-225; s. 169, ch. 83-216; s. 1, ch. 85-242; s. 1, ch. 91-279; s. 1, ch. 92-19; s. 1434, ch. 97-102; s. 104, ch. 97-264; s. 234, ch. 98-166; s. 300, ch. 99-8; s. 10, ch. 99-186; s. 1, ch. 2000-320; s. 3, ch. 2001-55; s. 10, ch. 2002-78; s. 13, ch. 2005-128; s. 1, ch. 2008-184; s. 18, ch. 2010-117; s. 1, ch. 2011-73; s. 12, ch. 2013-26; s. 5, ch. 2014-157; s. 1, ch. 2016-105; s. 5, ch. 2016-145; s. 18, ch. 2016-224; s. 9, ch. 2016-231.



893.03 - Standards and schedules.

893.03 Standards and schedules.—The substances enumerated in this section are controlled by this chapter. The controlled substances listed or to be listed in Schedules I, II, III, IV, and V are included by whatever official, common, usual, chemical, trade name, or class designated. The provisions of this section shall not be construed to include within any of the schedules contained in this section any excluded drugs listed within the purview of 21 C.F.R. s. 1308.22, styled “Excluded Substances”; 21 C.F.R. s. 1308.24, styled “Exempt Chemical Preparations”; 21 C.F.R. s. 1308.32, styled “Exempted Prescription Products”; or 21 C.F.R. s. 1308.34, styled “Exempt Anabolic Steroid Products.”

(1) SCHEDULE I.—A substance in Schedule I has a high potential for abuse and has no currently accepted medical use in treatment in the United States and in its use under medical supervision does not meet accepted safety standards. The following substances are controlled in Schedule I:

(a) Unless specifically excepted or unless listed in another schedule, any of the following substances, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation:

1. Acetyl-alpha-methylfentanyl.

2. Acetylmethadol.

3. Allylprodine.

4. Alphacetylmethadol (except levo-alphacetylmethadol, also known as levo-alpha-acetylmethadol, levomethadyl acetate, or LAAM).

5. Alphamethadol.

6. Alpha-methylfentanyl (N-[1-(alpha-methyl-betaphenyl) ethyl-4-piperidyl] propionanilide; 1-(1-methyl-2-phenylethyl)-4-(N-propanilido) piperidine).

7. Alpha-methylthiofentanyl.

8. Alphameprodine.

9. Benzethidine.

10. Benzylfentanyl.

11. Betacetylmethadol.

12. Beta-hydroxyfentanyl.

13. Beta-hydroxy-3-methylfentanyl.

14. Betameprodine.

15. Betamethadol.

16. Betaprodine.

17. Clonitazene.

18. Dextromoramide.

19. Diampromide.

20. Diethylthiambutene.

21. Difenoxin.

22. Dimenoxadol.

23. Dimepheptanol.

24. Dimethylthiambutene.

25. Dioxaphetyl butyrate.

26. Dipipanone.

27. Ethylmethylthiambutene.

28. Etonitazene.

29. Etoxeridine.

30. Flunitrazepam.

31. Furethidine.

32. Hydroxypethidine.

33. Ketobemidone.

34. Levomoramide.

35. Levophenacylmorphan.

36. Desmethylprodine (1-Methyl-4-Phenyl-4-Propionoxypiperidine).

37. 3-Methylfentanyl (N-[3-methyl-1-(2-phenylethyl)-4-piperidyl]-N-phenylpropanamide).

38. 3-Methylthiofentanyl.

39. Morpheridine.

40. Noracymethadol.

41. Norlevorphanol.

42. Normethadone.

43. Norpipanone.

44. Para-Fluorofentanyl.

45. Phenadoxone.

46. Phenampromide.

47. Phenomorphan.

48. Phenoperidine.

49. PEPAP (1-(2-Phenylethyl)-4-Phenyl-4-Acetyloxypiperidine).

50. Piritramide.

51. Proheptazine.

52. Properidine.

53. Propiram.

54. Racemoramide.

55. Thenylfentanyl.

56. Thiofentanyl.

57. Tilidine.

58. Trimeperidine.

59. Acetylfentanyl.

60. Butyrylfentanyl.

61. Beta-Hydroxythiofentanyl.

(b) Unless specifically excepted or unless listed in another schedule, any of the following substances, their salts, isomers, and salts of isomers, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

1. Acetorphine.

2. Acetyldihydrocodeine.

3. Benzylmorphine.

4. Codeine methylbromide.

5. Codeine-N-Oxide.

6. Cyprenorphine.

7. Desomorphine.

8. Dihydromorphine.

9. Drotebanol.

10. Etorphine (except hydrochloride salt).

11. Heroin.

12. Hydromorphinol.

13. Methyldesorphine.

14. Methyldihydromorphine.

15. Monoacetylmorphine.

16. Morphine methylbromide.

17. Morphine methylsulfonate.

18. Morphine-N-Oxide.

19. Myrophine.

20. Nicocodine.

21. Nicomorphine.

22. Normorphine.

23. Pholcodine.

24. Thebacon.

(c) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following hallucinogenic substances or that contains any of their salts, isomers, including optical, positional, or geometric isomers, homologues, nitrogen-heterocyclic analogs, esters, ethers, and salts of isomers, homologues, nitrogen-heterocyclic analogs, esters, or ethers, if the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation or class description:

1. Alpha-Ethyltryptamine.

2. 4-Methylaminorex (2-Amino-4-methyl-5-phenyl-2-oxazoline).

3. Aminorex (2-Amino-5-phenyl-2-oxazoline).

4. DOB (4-Bromo-2,5-dimethoxyamphetamine).

5. 2C-B (4-Bromo-2,5-dimethoxyphenethylamine).

6. Bufotenine.

7. Cannabis.

8. Cathinone.

9. DET (Diethyltryptamine).

10. 2,5-Dimethoxyamphetamine.

11. DOET (4-Ethyl-2,5-Dimethoxyamphetamine).

12. DMT (Dimethyltryptamine).

13. PCE (N-Ethyl-1-phenylcyclohexylamine)(Ethylamine analog of phencyclidine).

14. JB-318 (N-Ethyl-3-piperidyl benzilate).

15. N-Ethylamphetamine.

16. Fenethylline.

17. 3,4-Methylenedioxy-N-hydroxyamphetamine.

18. Ibogaine.

19. LSD (Lysergic acid diethylamide).

20. Mescaline.

21. Methcathinone.

22. 5-Methoxy-3,4-methylenedioxyamphetamine.

23. PMA (4-Methoxyamphetamine).

24. PMMA (4-Methoxymethamphetamine).

25. DOM (4-Methyl-2,5-dimethoxyamphetamine).

26. MDEA (3,4-Methylenedioxy-N-ethylamphetamine).

27. MDA (3,4-Methylenedioxyamphetamine).

28. JB-336 (N-Methyl-3-piperidyl benzilate).

29. N,N-Dimethylamphetamine.

30. Parahexyl.

31. Peyote.

32. PCPY (N-(1-Phenylcyclohexyl)-pyrrolidine) (Pyrrolidine analog of phencyclidine).

33. Psilocybin.

34. Psilocyn.

35. Salvia divinorum, except for any drug product approved by the United States Food and Drug Administration which contains Salvia divinorum or its isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, if the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation.

36. Salvinorin A, except for any drug product approved by the United States Food and Drug Administration which contains Salvinorin A or its isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, if the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation.

37. Xylazine.

38. TCP (1-[1-(2-Thienyl)-cyclohexyl]-piperidine) (Thiophene analog of phencyclidine).

39. 3,4,5-Trimethoxyamphetamine.

40. Methylone (3,4-Methylenedioxymethcathinone).

41. MDPV (3,4-Methylenedioxypyrovalerone).

42. Methylmethcathinone.

43. Methoxymethcathinone.

44. Fluoromethcathinone.

45. Methylethcathinone.

46. CP 47,497 (2-(3-Hydroxycyclohexyl)-5-(2-methyloctan-2-yl)phenol) and its dimethyloctyl (C8) homologue.

47. HU-210 [(6aR,10aR)-9-(Hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol].

48. JWH-018 (1-Pentyl-3-(1-naphthoyl)indole).

49. JWH-073 (1-Butyl-3-(1-naphthoyl)indole).

50. JWH-200 (1-[2-(4-Morpholinyl)ethyl]-3-(1-naphthoyl)indole).

51. BZP (Benzylpiperazine).

52. Fluorophenylpiperazine.

53. Methylphenylpiperazine.

54. Chlorophenylpiperazine.

55. Methoxyphenylpiperazine.

56. DBZP (1,4-Dibenzylpiperazine).

57. TFMPP (Trifluoromethylphenylpiperazine).

58. MBDB (Methylbenzodioxolylbutanamine) or (3,4-Methylenedioxy-N-methylbutanamine).

59. 5-Hydroxy-AMT (5-Hydroxy-alpha-methyltryptamine).

60. 5-Hydroxy-N-methyltryptamine.

61. 5-MeO-MiPT (5-Methoxy-N-methyl-N-isopropyltryptamine).

62. 5-MeO-AMT (5-Methoxy-alpha-methyltryptamine).

63. Methyltryptamine.

64. 5-MeO-DMT (5-Methoxy-N,N-dimethyltryptamine).

65. 5-Me-DMT (5-Methyl-N,N-dimethyltryptamine).

66. Tyramine (4-Hydroxyphenethylamine).

67. 5-MeO-DiPT (5-Methoxy-N,N-Diisopropyltryptamine).

68. DiPT (N,N-Diisopropyltryptamine).

69. DPT (N,N-Dipropyltryptamine).

70. 4-Hydroxy-DiPT (4-Hydroxy-N,N-diisopropyltryptamine).

71. 5-MeO-DALT (5-Methoxy-N,N-Diallyltryptamine).

72. DOI (4-Iodo-2,5-dimethoxyamphetamine).

73. DOC (4-Chloro-2,5-dimethoxyamphetamine).

74. 2C-E (4-Ethyl-2,5-dimethoxyphenethylamine).

75. 2C-T-4 (4-Isopropylthio-2,5-dimethoxyphenethylamine).

76. 2C-C (4-Chloro-2,5-dimethoxyphenethylamine).

77. 2C-T (4-Methylthio-2,5-dimethoxyphenethylamine).

78. 2C-T-2 (4-Ethylthio-2,5-dimethoxyphenethylamine).

79. 2C-T-7 (4-(n)-Propylthio-2,5-dimethoxyphenethylamine).

80. 2C-I (4-Iodo-2,5-dimethoxyphenethylamine).

81. Butylone (3,4-Methylenedioxy-alpha-methylaminobutyrophenone).

82. Ethcathinone.

83. Ethylone (3,4-Methylenedioxy-N-ethylcathinone).

84. Naphyrone (Naphthylpyrovalerone).

85. Dimethylone (3,4-Methylenedioxy-N,N-dimethylcathinone).

86. 3,4-Methylenedioxy-N,N-diethylcathinone.

87. 3,4-Methylenedioxy-propiophenone.

88. 3,4-Methylenedioxy-alpha-bromopropiophenone.

89. 3,4-Methylenedioxy-propiophenone-2-oxime.

90. 3,4-Methylenedioxy-N-acetylcathinone.

91. 3,4-Methylenedioxy-N-acetylmethcathinone.

92. 3,4-Methylenedioxy-N-acetylethcathinone.

93. Bromomethcathinone.

94. Buphedrone (alpha-Methylamino-butyrophenone).

95. Eutylone (3,4-Methylenedioxy-alpha-ethylaminobutyrophenone).

96. Dimethylcathinone.

97. Dimethylmethcathinone.

98. Pentylone (3,4-Methylenedioxy-alpha-methylaminovalerophenone).

99. MDPPP (3,4-Methylenedioxy-alpha-pyrrolidinopropiophenone).

100. MDPBP (3,4-Methylenedioxy-alpha-pyrrolidinobutyrophenone).

101. MOPPP (Methoxy-alpha-pyrrolidinopropiophenone).

102. MPHP (Methyl-alpha-pyrrolidinohexanophenone).

103. BTCP (Benzothiophenylcyclohexylpiperidine) or BCP (Benocyclidine).

104. F-MABP (Fluoromethylaminobutyrophenone).

105. MeO-PBP (Methoxypyrrolidinobutyrophenone).

106. Et-PBP (Ethylpyrrolidinobutyrophenone).

107. 3-Me-4-MeO-MCAT (3-Methyl-4-Methoxymethcathinone).

108. Me-EABP (Methylethylaminobutyrophenone).

109. Etizolam.

110. PPP (Pyrrolidinopropiophenone).

111. PBP (Pyrrolidinobutyrophenone).

112. PVP (Pyrrolidinovalerophenone) or (Pyrrolidinopentiophenone).

113. MPPP (Methyl-alpha-pyrrolidinopropiophenone).

114. JWH-007 (1-Pentyl-2-methyl-3-(1-naphthoyl)indole).

115. JWH-015 (1-Propyl-2-methyl-3-(1-naphthoyl)indole).

116. JWH-019 (1-Hexyl-3-(1-naphthoyl)indole).

117. JWH-020 (1-Heptyl-3-(1-naphthoyl)indole).

118. JWH-072 (1-Propyl-3-(1-naphthoyl)indole).

119. JWH-081 (1-Pentyl-3-(4-methoxy-1-naphthoyl)indole).

120. JWH-122 (1-Pentyl-3-(4-methyl-1-naphthoyl)indole).

121. JWH-133 ((6aR,10aR)-6,6,9-Trimethyl-3-(2-methylpentan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromene).

122. JWH-175 (1-Pentyl-3-(1-naphthylmethyl)indole).

123. JWH-201 (1-Pentyl-3-(4-methoxyphenylacetyl)indole).

124. JWH-203 (1-Pentyl-3-(2-chlorophenylacetyl)indole).

125. JWH-210 (1-Pentyl-3-(4-ethyl-1-naphthoyl)indole).

126. JWH-250 (1-Pentyl-3-(2-methoxyphenylacetyl)indole).

127. JWH-251 (1-Pentyl-3-(2-methylphenylacetyl)indole).

128. JWH-302 (1-Pentyl-3-(3-methoxyphenylacetyl)indole).

129. JWH-398 (1-Pentyl-3-(4-chloro-1-naphthoyl)indole).

130. HU-211 ((6aS,10aS)-9-(Hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol).

131. HU-308 ([(1R,2R,5R)-2-[2,6-Dimethoxy-4-(2-methyloctan-2-yl)phenyl]-7,7-dimethyl-4-bicyclo[3.1.1]hept-3-enyl] methanol).

132. HU-331 (3-Hydroxy-2-[(1R,6R)-3-methyl-6-(1-methylethenyl)-2-cyclohexen-1-yl]-5-pentyl-2,5-cyclohexadiene-1,4-dione).

133. CB-13 (4-Pentyloxy-1-(1-naphthoyl)naphthalene).

134. CB-25 (N-Cyclopropyl-11-(3-hydroxy-5-pentylphenoxy)-undecanamide).

135. CB-52 (N-Cyclopropyl-11-(2-hexyl-5-hydroxyphenoxy)-undecanamide).

136. CP 55,940 (2-[3-Hydroxy-6-propanol-cyclohexyl]-5-(2-methyloctan-2-yl)phenol).

137. AM-694 (1-(5-Fluoropentyl)-3-(2-iodobenzoyl)indole).

138. AM-2201 (1-(5-Fluoropentyl)-3-(1-naphthoyl)indole).

139. RCS-4 (1-Pentyl-3-(4-methoxybenzoyl)indole).

140. RCS-8 (1-(2-Cyclohexylethyl)-3-(2-methoxyphenylacetyl)indole).

141. WIN55,212-2 ((R)-(+)-[2,3-Dihydro-5-methyl-3-(4-morpholinylmethyl)pyrrolo[1,2,3-de]-1,4-benzoxazin-6-yl]-1-naphthalenylmethanone).

142. WIN55,212-3 ([(3S)-2,3-Dihydro-5-methyl-3-(4-morpholinylmethyl)pyrrolo[1,2,3-de]-1,4-benzoxazin-6-yl]-1-naphthalenylmethanone).

143. Pentedrone (alpha-Methylaminovalerophenone).

144. Fluoroamphetamine.

145. Fluoromethamphetamine.

146. Methoxetamine.

147. Methiopropamine.

148. Methylbuphedrone (Methyl-alpha-methylaminobutyrophenone).

149. APB ((2-Aminopropyl)benzofuran).

150. APDB ((2-Aminopropyl)-2,3-dihydrobenzofuran).

151. UR-144 (1-Pentyl-3-(2,2,3,3-tetramethylcyclopropanoyl)indole).

152. XLR11 (1-(5-Fluoropentyl)-3-(2,2,3,3-tetramethylcyclopropanoyl)indole).

153. Chloro UR-144 (1-(Chloropentyl)-3-(2,2,3,3-tetramethylcyclopropanoyl)indole).

154. AKB48 (N-Adamant-1-yl 1-pentylindazole-3-carboxamide).

155. AM-2233(1-[(N-Methyl-2-piperidinyl)methyl]-3-(2-iodobenzoyl)indole).

156. STS-135 (N-Adamant-1-yl 1-(5-fluoropentyl)indole-3-carboxamide).

157. URB-597 ((3′-(Aminocarbonyl)[1,1′-biphenyl]-3-yl)-cyclohexylcarbamate).

158. URB-602 ([1,1′-Biphenyl]-3-yl-carbamic acid, cyclohexyl ester).

159. URB-754 (6-Methyl-2-[(4-methylphenyl)amino]-1-benzoxazin-4-one).

160. 2C-D (4-Methyl-2,5-dimethoxyphenethylamine).

161. 2C-H (2,5-Dimethoxyphenethylamine).

162. 2C-N (4-Nitro-2,5-dimethoxyphenethylamine).

163. 2C-P (4-(n)-Propyl-2,5-dimethoxyphenethylamine).

164. 25I-NBOMe (4-Iodo-2,5-dimethoxy-[N-(2-methoxybenzyl)]phenethylamine).

165. MDMA (3,4-Methylenedioxymethamphetamine).

166. PB-22 (8-Quinolinyl 1-pentylindole-3-carboxylate).

167. Fluoro PB-22 (8-Quinolinyl 1-(fluoropentyl)indole-3-carboxylate).

168. BB-22 (8-Quinolinyl 1-(cyclohexylmethyl)indole-3-carboxylate).

169. Fluoro AKB48 (N-Adamant-1-yl 1-(fluoropentyl)indazole-3-carboxamide).

170. AB-PINACA (N-(1-Amino-3-methyl-1-oxobutan-2-yl)-1-pentylindazole-3-carboxamide).

171. AB-FUBINACA (N-(1-Amino-3-methyl-1-oxobutan-2-yl)-1-(4-fluorobenzyl)indazole-3-carboxamide).

172. ADB-PINACA (N-(1-Amino-3,3-dimethyl-1-oxobutan-2-yl)-1-pentylindazole-3-carboxamide).

173. Fluoro ADBICA (N-(1-Amino-3,3-dimethyl-1-oxobutan-2-yl)-1-(fluoropentyl)indole-3-carboxamide).

174. 25B-NBOMe (4-Bromo-2,5-dimethoxy-[N-(2-methoxybenzyl)]phenethylamine).

175. 25C-NBOMe (4-Chloro-2,5-dimethoxy-[N-(2-methoxybenzyl)]phenethylamine).

176. AB-CHMINACA (N-(1-Amino-3-methyl-1-oxobutan-2-yl)-1-(cyclohexylmethyl)indazole-3-carboxamide).

177. FUB-PB-22 (8-Quinolinyl 1-(4-fluorobenzyl)indole-3-carboxylate).

178. Fluoro-NNEI (N-Naphthalen-1-yl 1-(fluoropentyl)indole-3-carboxamide).

179. Fluoro-AMB (N-(1-Methoxy-3-methyl-1-oxobutan-2-yl)-1-(fluoropentyl)indazole-3-carboxamide).

180. THJ-2201 (1-(5-Fluoropentyl)-3-(1-naphthoyl)indazole).

181. AM-855 ((4aR,12bR)-8-Hexyl-2,5,5-trimethyl-1,4,4a,8,9,10,11,12b-octahydronaphtho[3,2-c]isochromen-12-ol).

182. AM-905 ((6aR,9R,10aR)-3-[(E)-Hept-1-enyl]-9-(hydroxymethyl)-6,6-dimethyl-6a,7,8,9,10,10a-hexahydrobenzo[c]chromen-1-ol).

183. AM-906 ((6aR,9R,10aR)-3-[(Z)-Hept-1-enyl]-9-(hydroxymethyl)-6,6-dimethyl-6a,7,8,9,10,10a-hexahydrobenzo[c]chromen-1-ol).

184. AM-2389 ((6aR,9R,10aR)-3-(1-Hexyl-cyclobut-1-yl)-6a,7,8,9,10,10a-hexahydro-6,6-dimethyl-6H-dibenzo[b,d]pyran-1,9 diol).

185. HU-243 ((6aR,8S,9S,10aR)-9-(Hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-8,9-ditritio-7,8,10,10a-tetrahydro-6aH-benzo[c]chromen-1-ol).

186. HU-336 ((6aR,10aR)-6,6,9-Trimethyl-3-pentyl-6a,7,10,10a-tetrahydro-1H-benzo[c]chromene-1,4(6H)-dione).

187. MAPB ((2-Methylaminopropyl)benzofuran).

188. 5-IT (2-(1H-Indol-5-yl)-1-methyl-ethylamine).

189. 6-IT (2-(1H-Indol-6-yl)-1-methyl-ethylamine).

190. Synthetic Cannabinoids.—Unless specifically excepted or unless listed in another schedule or contained within a pharmaceutical product approved by the United States Food and Drug Administration, any material, compound, mixture, or preparation that contains any quantity of a synthetic cannabinoid found to be in any of the following chemical class descriptions, or homologues, nitrogen-heterocyclic analogs, isomers (including optical, positional, or geometric), esters, ethers, salts, and salts of homologues, nitrogen-heterocyclic analogs, isomers, esters, or ethers, whenever the existence of such homologues, nitrogen-heterocyclic analogs, isomers, esters, ethers, salts, and salts of isomers, esters, or ethers is possible within the specific chemical class or designation. Since nomenclature of these synthetically produced cannabinoids is not internationally standardized and may continually evolve, these structures or the compounds of these structures shall be included under this subparagraph, regardless of their specific numerical designation of atomic positions covered, if it can be determined through a recognized method of scientific testing or analysis that the substance contains properties that fit within one or more of the following categories:

a. Tetrahydrocannabinols.—Any tetrahydrocannabinols naturally contained in a plant of the genus Cannabis, the synthetic equivalents of the substances contained in the plant or in the resinous extracts of the genus Cannabis, or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity, including, but not limited to, Delta 9 tetrahydrocannabinols and their optical isomers, Delta 8 tetrahydrocannabinols and their optical isomers, Delta 6a,10a tetrahydrocannabinols and their optical isomers, or any compound containing a tetrahydrobenzo[c]chromene structure with substitution at either or both the 3-position or 9-position, with or without substitution at the 1-position with hydroxyl or alkoxy groups, including, but not limited to:

(I) Tetrahydrocannabinol.

(II) HU-210 ((6aR,10aR)-9-(Hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol).

(III) HU-211 ((6aS,10aS)-9-(Hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol).

(IV) JWH-051 ((6aR,10aR)-9-(Hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromene).

(V) JWH-133 ((6aR,10aR)-6,6,9-Trimethyl-3-(2-methylpentan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromene).

(VI) JWH-057 ((6aR,10aR)-6,6,9-Trimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromene).

(VII) JWH-359 ((6aR,10aR)-1-Methoxy-6,6,9-trimethyl-3-(2,3-dimethylpentan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromene).

(VIII) AM-087 ((6aR,10aR)-3-(2-Methyl-6-bromohex-2-yl)-6,6,9-trimethyl-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol).

(IX) AM-411 ((6aR,10aR)-3-(1-Adamantyl)-6,6,9-trimethyl-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol).

(X) Parahexyl.

b. Naphthoylindoles, Naphthoylindazoles, Naphthoylcarbazoles, Naphthylmethylindoles, Naphthylmethylindazoles, and Naphthylmethylcarbazoles.—Any compound containing a naphthoylindole, naphthoylindazole, naphthoylcarbazole, naphthylmethylindole, naphthylmethylindazole, or naphthylmethylcarbazole structure, with or without substitution on the indole, indazole, or carbazole ring to any extent, whether or not substituted on the naphthyl ring to any extent, including, but not limited to:

(I) JWH-007 (1-Pentyl-2-methyl-3-(1-naphthoyl)indole).

(II) JWH-011 (1-(1-Methylhexyl)-2-methyl-3-(1-naphthoyl)indole).

(III) JWH-015 (1-Propyl-2-methyl-3-(1-naphthoyl)indole).

(IV) JWH-016 (1-Butyl-2-methyl-3-(1-naphthoyl)indole).

(V) JWH-018 (1-Pentyl-3-(1-naphthoyl)indole).

(VI) JWH-019 (1-Hexyl-3-(1-naphthoyl)indole).

(VII) JWH-020 (1-Heptyl-3-(1-naphthoyl)indole).

(VIII) JWH-022 (1-(4-Pentenyl)-3-(1-naphthoyl)indole).

(IX) JWH-071 (1-Ethyl-3-(1-naphthoyl)indole).

(X) JWH-072 (1-Propyl-3-(1-naphthoyl)indole).

(XI) JWH-073 (1-Butyl-3-(1-naphthoyl)indole).

(XII) JWH-080 (1-Butyl-3-(4-methoxy-1-naphthoyl)indole).

(XIII) JWH-081 (1-Pentyl-3-(4-methoxy-1-naphthoyl)indole).

(XIV) JWH-098 (1-Pentyl-2-methyl-3-(4-methoxy-1-naphthoyl)indole).

(XV) JWH-116 (1-Pentyl-2-ethyl-3-(1-naphthoyl)indole).

(XVI) JWH-122 (1-Pentyl-3-(4-methyl-1-naphthoyl)indole).

(XVII) JWH-149 (1-Pentyl-2-methyl-3-(4-methyl-1-naphthoyl)indole).

(XVIII) JWH-164 (1-Pentyl-3-(7-methoxy-1-naphthoyl)indole).

(XIX) JWH-175 (1-Pentyl-3-(1-naphthylmethyl)indole).

(XX) JWH-180 (1-Propyl-3-(4-propyl-1-naphthoyl)indole).

(XXI) JWH-182 (1-Pentyl-3-(4-propyl-1-naphthoyl)indole).

(XXII) JWH-184 (1-Pentyl-3-[(4-methyl)-1-naphthylmethyl]indole).

(XXIII) JWH-193 (1-[2-(4-Morpholinyl)ethyl]-3-(4-methyl-1-naphthoyl)indole).

(XXIV) JWH-198 (1-[2-(4-Morpholinyl)ethyl]-3-(4-methoxy-1-naphthoyl)indole).

(XXV) JWH-200 (1-[2-(4-Morpholinyl)ethyl]-3-(1-naphthoyl)indole).

(XXVI) JWH-210 (1-Pentyl-3-(4-ethyl-1-naphthoyl)indole).

(XXVII) JWH-387 (1-Pentyl-3-(4-bromo-1-naphthoyl)indole).

(XXVIII) JWH-398 (1-Pentyl-3-(4-chloro-1-naphthoyl)indole).

(XXIX) JWH-412 (1-Pentyl-3-(4-fluoro-1-naphthoyl)indole).

(XXX) JWH-424 (1-Pentyl-3-(8-bromo-1-naphthoyl)indole).

(XXXI) AM-1220 (1-[(1-Methyl-2-piperidinyl)methyl]-3-(1-naphthoyl)indole).

(XXXII) AM-1235 (1-(5-Fluoropentyl)-6-nitro-3-(1-naphthoyl)indole).

(XXXIII) AM-2201 (1-(5-Fluoropentyl)-3-(1-naphthoyl)indole).

(XXXIV) Chloro JWH-018 (1-(Chloropentyl)-3-(1-naphthoyl)indole).

(XXXV) Bromo JWH-018 (1-(Bromopentyl)-3-(1-naphthoyl)indole).

(XXXVI) AM-2232 (1-(4-Cyanobutyl)-3-(1-naphthoyl)indole).

(XXXVII) THJ-2201 (1-(5-Fluoropentyl)-3-(1-naphthoyl)indazole).

(XXXVIII) MAM-2201 (1-(5-Fluoropentyl)-3-(4-methyl-1-naphthoyl)indole).

(XXXIX) EAM-2201 (1-(5-Fluoropentyl)-3-(4-ethyl-1-naphthoyl)indole).

(XL) EG-018 (9-Pentyl-3-(1-naphthoyl)carbazole).

(XLI) EG-2201 (9-(5-Fluoropentyl)-3-(1-naphthoyl)carbazole).

c. Naphthoylpyrroles.—Any compound containing a naphthoylpyrrole structure, with or without substitution on the pyrrole ring to any extent, whether or not substituted on the naphthyl ring to any extent, including, but not limited to:

(I) JWH-030 (1-Pentyl-3-(1-naphthoyl)pyrrole).

(II) JWH-031 (1-Hexyl-3-(1-naphthoyl)pyrrole).

(III) JWH-145 (1-Pentyl-5-phenyl-3-(1-naphthoyl)pyrrole).

(IV) JWH-146 (1-Heptyl-5-phenyl-3-(1-naphthoyl)pyrrole).

(V) JWH-147 (1-Hexyl-5-phenyl-3-(1-naphthoyl)pyrrole).

(VI) JWH-307 (1-Pentyl-5-(2-fluorophenyl)-3-(1-naphthoyl)pyrrole).

(VII) JWH-309 (1-Pentyl-5-(1-naphthalenyl)-3-(1-naphthoyl)pyrrole).

(VIII) JWH-368 (1-Pentyl-5-(3-fluorophenyl)-3-(1-naphthoyl)pyrrole).

(IX) JWH-369 (1-Pentyl-5-(2-chlorophenyl)-3-(1-naphthoyl)pyrrole).

(X) JWH-370 (1-Pentyl-5-(2-methylphenyl)-3-(1-naphthoyl)pyrrole).

d. Naphthylmethylenindenes.—Any compound containing a naphthylmethylenindene structure, with or without substitution at the 3-position of the indene ring to any extent, whether or not substituted on the naphthyl ring to any extent, including, but not limited to, JWH-176 (3-Pentyl-1-(naphthylmethylene)indene).

e. Phenylacetylindoles and Phenylacetylindazoles.—Any compound containing a phenylacetylindole or phenylacetylindazole structure, with or without substitution on the indole or indazole ring to any extent, whether or not substituted on the phenyl ring to any extent, including, but not limited to:

(I) JWH-167 (1-Pentyl-3-(phenylacetyl)indole).

(II) JWH-201 (1-Pentyl-3-(4-methoxyphenylacetyl)indole).

(III) JWH-203 (1-Pentyl-3-(2-chlorophenylacetyl)indole).

(IV) JWH-250 (1-Pentyl-3-(2-methoxyphenylacetyl)indole).

(V) JWH-251 (1-Pentyl-3-(2-methylphenylacetyl)indole).

(VI) JWH-302 (1-Pentyl-3-(3-methoxyphenylacetyl)indole).

(VII) Cannabipiperidiethanone.

(VIII) RCS-8 (1-(2-Cyclohexylethyl)-3-(2-methoxyphenylacetyl)indole).

f. Cyclohexylphenols.—Any compound containing a cyclohexylphenol structure, with or without substitution at the 5-position of the phenolic ring to any extent, whether or not substituted on the cyclohexyl ring to any extent, including, but not limited to:

(I) CP 47,497 (2-(3-Hydroxycyclohexyl)-5-(2-methyloctan-2-yl)phenol).

(II) Cannabicyclohexanol (CP 47,497 dimethyloctyl (C8) homologue).

(III) CP-55,940 (2-(3-Hydroxy-6-propanol-cyclohexyl)-5-(2-methyloctan-2-yl)phenol).

g. Benzoylindoles and Benzoylindazoles.—Any compound containing a benzoylindole or benzoylindazole structure, with or without substitution on the indole or indazole ring to any extent, whether or not substituted on the phenyl ring to any extent, including, but not limited to:

(I) AM-679 (1-Pentyl-3-(2-iodobenzoyl)indole).

(II) AM-694 (1-(5-Fluoropentyl)-3-(2-iodobenzoyl)indole).

(III) AM-1241 (1-[(N-Methyl-2-piperidinyl)methyl]-3-(2-iodo-5-nitrobenzoyl)indole).

(IV) Pravadoline (1-[2-(4-Morpholinyl)ethyl]-2-methyl-3-(4-methoxybenzoyl)indole).

(V) AM-2233 (1-[(N-Methyl-2-piperidinyl)methyl]-3-(2-iodobenzoyl)indole).

(VI) RCS-4 (1-Pentyl-3-(4-methoxybenzoyl)indole).

(VII) RCS-4 C4 homologue (1-Butyl-3-(4-methoxybenzoyl)indole).

(VIII) AM-630 (1-[2-(4-Morpholinyl)ethyl]-2-methyl-6-iodo-3-(4-methoxybenzoyl)indole).

h. Tetramethylcyclopropanoylindoles and Tetramethylcyclopropanoylindazoles.—Any compound containing a tetramethylcyclopropanoylindole or tetramethylcyclopropanoylindazole structure, with or without substitution on the indole or indazole ring to any extent, whether or not substituted on the tetramethylcyclopropyl group to any extent, including, but not limited to:

(I) UR-144 (1-Pentyl-3-(2,2,3,3-tetramethylcyclopropanoyl)indole).

(II) XLR11 (1-(5-Fluoropentyl)-3-(2,2,3,3-tetramethylcyclopropanoyl)indole).

(III) Chloro UR-144 (1-(Chloropentyl)-3-(2,2,3,3-tetramethylcyclopropanoyl)indole).

(IV) A-796,260 (1-[2-(4-Morpholinyl)ethyl]-3-(2,2,3,3-tetramethylcyclopropanoyl)indole).

(V) A-834,735 (1-[4-(Tetrahydropyranyl)methyl]-3-(2,2,3,3-tetramethylcyclopropanoyl)indole).

(VI) M-144 (1-(5-Fluoropentyl)-2-methyl-3-(2,2,3,3-tetramethylcyclopropanoyl)indole).

(VII) FUB-144 (1-(4-Fluorobenzyl)-3-(2,2,3,3-tetramethylcyclopropanoyl)indole).

(VIII) FAB-144 (1-(5-Fluoropentyl)-3-(2,2,3,3-tetramethylcyclopropanoyl)indazole).

(IX) XLR12 (1-(4,4,4-Trifluorobutyl)-3-(2,2,3,3-tetramethylcyclopropanoyl)indole).

(X) AB-005 (1-[(1-Methyl-2-piperidinyl)methyl]-3-(2,2,3,3-tetramethylcyclopropanoyl)indole).

i. Adamantoylindoles, Adamantoylindazoles, Adamantylindole carboxamides, and Adamantylindazole carboxamides.—Any compound containing an adamantoyl indole, adamantoyl indazole, adamantyl indole carboxamide, or adamantyl indazole carboxamide structure, with or without substitution on the indole or indazole ring to any extent, whether or not substituted on the adamantyl ring to any extent, including, but not limited to:

(I) AKB48 (N-Adamant-1-yl 1-pentylindazole-3-carboxamide).

(II) Fluoro AKB48 (N-Adamant-1-yl 1-(fluoropentyl)indazole-3-carboxamide).

(III) STS-135 (N-Adamant-1-yl 1-(5-fluoropentyl)indole-3-carboxamide).

(IV) AM-1248 (1-(1-Methylpiperidine)methyl-3-(1-adamantoyl)indole).

(V) AB-001 (1-Pentyl-3-(1-adamantoyl)indole).

(VI) APICA (N-Adamant-1-yl 1-pentylindole-3-carboxamide).

(VII) Fluoro AB-001 (1-(Fluoropentyl)-3-(1-adamantoyl)indole).

j. Quinolinylindolecarboxylates, Quinolinylindazolecarboxylates, Quinolinylindolecarboxamides, and Quinolinylindazolecarboxamides.—Any compound containing a quinolinylindole carboxylate, quinolinylindazole carboxylate, isoquinolinylindole carboxylate, isoquinolinylindazole carboxylate, quinolinylindole carboxamide, quinolinylindazole carboxamide, isoquinolinylindole carboxamide, or isoquinolinylindazole carboxamide structure, with or without substitution on the indole or indazole ring to any extent, whether or not substituted on the quinoline or isoquinoline ring to any extent, including, but not limited to:

(I) PB-22 (8-Quinolinyl 1-pentylindole-3-carboxylate).

(II) Fluoro PB-22 (8-Quinolinyl 1-(fluoropentyl)indole-3-carboxylate).

(III) BB-22 (8-Quinolinyl 1-(cyclohexylmethyl)indole-3-carboxylate).

(IV) FUB-PB-22 (8-Quinolinyl 1-(4-fluorobenzyl)indole-3-carboxylate).

(V) NPB-22 (8-Quinolinyl 1-pentylindazole-3-carboxylate).

(VI) Fluoro NPB-22 (8-Quinolinyl 1-(fluoropentyl)indazole-3-carboxylate).

(VII) FUB-NPB-22 (8-Quinolinyl 1-(4-fluorobenzyl)indazole-3-carboxylate).

(VIII) THJ (8-Quinolinyl 1-pentylindazole-3-carboxamide).

(IX) Fluoro THJ (8-Quinolinyl 1-(fluoropentyl)indazole-3-carboxamide).

k. Naphthylindolecarboxylates and Naphthylindazolecarboxylates.—Any compound containing a naphthylindole carboxylate or naphthylindazole carboxylate structure, with or without substitution on the indole or indazole ring to any extent, whether or not substituted on the naphthyl ring to any extent, including, but not limited to:

(I) NM-2201 (1-Naphthalenyl 1-(5-fluoropentyl)indole-3-carboxylate).

(II) SDB-005 (1-Naphthalenyl 1-pentylindazole-3-carboxylate).

(III) Fluoro SDB-005 (1-Naphthalenyl 1-(fluoropentyl)indazole-3-carboxylate).

(IV) FDU-PB-22 (1-Naphthalenyl 1-(4-fluorobenzyl)indole-3-carboxylate).

(V) 3-CAF (2-Naphthalenyl 1-(2-fluorophenyl)indazole-3-carboxylate).

l. Naphthylindole carboxamides and Naphthylindazole carboxamides.—Any compound containing a naphthylindole carboxamide or naphthylindazole carboxamide structure, with or without substitution on the indole or indazole ring to any extent, whether or not substituted on the naphthyl ring to any extent, including, but not limited to:

(I) NNEI (N-Naphthalen-1-yl 1-pentylindole-3-carboxamide).

(II) Fluoro-NNEI (N-Naphthalen-1-yl 1-(fluoropentyl)indole-3-carboxamide).

(III) Chloro-NNEI (N-Naphthalen-1-yl 1-(chloropentyl)indole-3-carboxamide).

(IV) MN-18 (N-Naphthalen-1-yl 1-pentylindazole-3-carboxamide).

(V) Fluoro MN-18 (N-Naphthalen-1-yl 1-(fluoropentyl)indazole-3-carboxamide).

m. Alkylcarbonyl indole carboxamides, Alkylcarbonyl indazole carboxamides, Alkylcarbonyl indole carboxylates, and Alkylcarbonyl indazole carboxylates.—Any compound containing an alkylcarbonyl group, including 1-amino-3-methyl-1-oxobutan-2-yl, 1-methoxy-3-methyl-1-oxobutan-2-yl, 1-amino-1-oxo-3-phenylpropan-2-yl, 1-methoxy-1-oxo-3-phenylpropan-2-yl, with an indole carboxamide, indazole carboxamide, indole carboxylate, or indazole carboxylate, with or without substitution on the indole or indazole ring to any extent, whether or not substituted on the alkylcarbonyl group to any extent, including, but not limited to:

(I) ADBICA, (N-(1-Amino-3,3-dimethyl-1-oxobutan-2-yl)-1-pentylindole-3-carboxamide).

(II) Fluoro ADBICA (N-(1-Amino-3,3-dimethyl-1-oxobutan-2-yl)-1-(fluoropentyl)indole-3-carboxamide).

(III) Fluoro ABICA (N-(1-Amino-3-methyl-1-oxobutan-2-yl)-1-(fluoropentyl)indole-3-carboxamide).

(IV) AB-PINACA (N-(1-Amino-3-methyl-1-oxobutan-2-yl)-1-pentylindazole-3-carboxamide).

(V) Fluoro AB-PINACA (N-(1-Amino-3-methyl-1-oxobutan-2-yl)-1-(fluoropentyl)indazole-3-carboxamide).

(VI) ADB-PINACA (N-(1-Amino-3,3-dimethyl-1-oxobutan-2-yl)-1-pentylindazole-3-carboxamide).

(VII) Fluoro ADB-PINACA (N-(1-Amino-3,3-dimethyl-1-oxobutan-2-yl)-1-(fluoropentyl)indazole-3-carboxamide).

(VIII) AB-FUBINACA (N-(1-Amino-3-methyl-1-oxobutan-2-yl)-1-(4-fluorobenzyl)indazole-3-carboxamide).

(IX) ADB-FUBINACA (N-(1-Amino-3,3-dimethyl-1-oxobutan-2-yl)-1-(4-fluorobenzyl)indazole-3-carboxamide).

(X) AB-CHMINACA (N-(1-Amino-3-methyl-1-oxobutan-2-yl)-1-(cyclohexylmethyl)indazole-3-carboxamide).

(XI) MA-CHMINACA (N-(1-Methoxy-3-methyl-1-oxobutan-2-yl)-1-(cyclohexylmethyl)indazole-3-carboxamide).

(XII) MAB-CHMINACA (N-(1-Amino-3,3-dimethyl-1-oxobutan-2-yl)-1-(cyclohexylmethyl)indazole-3-carboxamide).

(XIII) AMB (N-(1-Methoxy-3-methyl-1-oxobutan-2-yl)-1-pentylindazole-3-carboxamide).

(XIV) Fluoro-AMB (N-(1-Methoxy-3-methyl-1-oxobutan-2-yl)-1-(fluoropentyl)indazole-3-carboxamide).

(XV) FUB-AMB (N-(1-Methoxy-3-methyl-1-oxobutan-2-yl)-1-(4-fluorobenzyl)indazole-3-carboxamide).

(XVI) MDMB-CHMINACA (N-(1-Methoxy-3,3-dimethyl-1-oxobutan-2-yl)-1-(cyclohexylmethyl)indazole-3-carboxamide).

(XVII) MDMB-FUBINACA (N-(1-Methoxy-3,3-dimethyl-1-oxobutan-2-yl)-1-(4-fluorobenzyl)indazole-3-carboxamide).

(XVIII) MDMB-CHMICA (N-(1-Methoxy-3,3-dimethyl-1-oxobutan-2-yl)-1-(cyclohexylmethyl)indole-3-carboxamide).

(XIX) PX-1 (N-(1-Amino-1-oxo-3-phenylpropan-2-yl)-1-(5-fluoropentyl)indole-3-carboxamide).

(XX) PX-2 (N-(1-Amino-1-oxo-3-phenylpropan-2-yl)-1-(5-fluoropentyl)indazole-3-carboxamide).

(XXI) PX-3 (N-(1-Amino-1-oxo-3-phenylpropan-2-yl)-1-(cyclohexylmethyl)indazole-3-carboxamide).

(XXII) PX-4 (N-(1-Amino-1-oxo-3-phenylpropan-2-yl)-1-(4-fluorobenzyl)indazole-3-carboxamide).

(XXIII) MO-CHMINACA (N-(1-Methoxy-3,3-dimethyl-1-oxobutan-2-yl)-1-(cyclohexylmethyl)indazole-3-carboxylate).

n. Cumylindolecarboxamides and Cumylindazolecarboxamides.—Any compound containing a N-(2-phenylpropan-2-yl) indole carboxamide or N-(2-phenylpropan-2-yl) indazole carboxamide structure, with or without substitution on the indole or indazole ring to any extent, whether or not substituted on the phenyl ring of the cumyl group to any extent, including, but not limited to:

(I) CUMYL-PICA (N-(2-Phenylpropan-2-yl)-1-pentylindole-3-carboxamide).

(II) Fluoro CUMYL-PICA (N-(2-Phenylpropan-2-yl)-1-(fluoropentyl)indole-3-carboxamide).

o. Other Synthetic Cannabinoids.—Any material, compound, mixture, or preparation that contains any quantity of a Synthetic Cannabinoid, as described in sub-subparagraphs a.-n.:

(I) With or without modification or replacement of a carbonyl, carboxamide, alkylene, alkyl, or carboxylate linkage between either two core rings, or linkage between a core ring and group structure, with or without the addition of a carbon or replacement of a carbon;

(II) With or without replacement of a core ring or group structure, whether or not substituted on the ring or group structures to any extent; and

(III) Is a cannabinoid receptor agonist, unless specifically excepted or unless listed in another schedule or contained within a pharmaceutical product approved by the United States Food and Drug Administration.

191. Substituted Cathinones.—Unless specifically excepted, listed in another schedule, or contained within a pharmaceutical product approved by the United States Food and Drug Administration, any material, compound, mixture, or preparation, including its salts, isomers, esters, or ethers, and salts of isomers, esters, or ethers, whenever the existence of such salts is possible within any of the following specific chemical designations:

a. Any compound containing a 2-amino-1-phenyl-1-propanone structure;

b. Any compound containing a 2-amino-1-naphthyl-1-propanone structure; or

c. Any compound containing a 2-amino-1-thiophenyl-1-propanone structure,

whether or not the compound is further modified:

(I) With or without substitution on the ring system to any extent with alkyl, alkylthio, thio, fused alkylenedioxy, alkoxy, haloalkyl, hydroxyl, nitro, fused furan, fused benzofuran, fused dihydrofuran, fused tetrahydropyran, fused alkyl ring, or halide substituents;

(II) With or without substitution at the 3-propanone position with an alkyl substituent or removal of the methyl group at the 3-propanone position;

(III) With or without substitution at the 2-amino nitrogen atom with alkyl, dialkyl, acetyl, or benzyl groups, whether or not further substituted in the ring system; or

(IV) With or without inclusion of the 2-amino nitrogen atom in a cyclic structure, including, but not limited to:

(A) Methcathinone.

(B) Ethcathinone.

(C) Methylone (3,4-Methylenedioxymethcathinone).

(D) 2,3-Methylenedioxymethcathinone.

(E) MDPV (3,4-Methylenedioxypyrovalerone).

(F) Methylmethcathinone.

(G) Methoxymethcathinone.

(H) Fluoromethcathinone.

(I) Methylethcathinone.

(J) Butylone (3,4-Methylenedioxy-alpha-methylaminobutyrophenone).

(K) Ethylone (3,4-Methylenedioxy-N-ethylcathinone).

(L) BMDP (3,4-Methylenedioxy-N-benzylcathinone).

(M) Naphyrone (Naphthylpyrovalerone).

(N) Bromomethcathinone.

(O) Buphedrone (alpha-Methylaminobutyrophenone).

(P) Eutylone (3,4-Methylenedioxy-alpha-ethylaminobutyrophenone).

(Q) Dimethylcathinone.

(R) Dimethylmethcathinone.

(S) Pentylone (3,4-Methylenedioxy-alpha-methylaminovalerophenone).

(T) Pentedrone (alpha-Methylaminovalerophenone).

(U) MDPPP (3,4-Methylenedioxy-alpha-pyrrolidinopropiophenone).

(V) MDPBP (3,4-Methylenedioxy-alpha-pyrrolidinobutyrophenone).

(W) MPPP (Methyl-alpha-pyrrolidinopropiophenone).

(X) PPP (Pyrrolidinopropiophenone).

(Y) PVP (Pyrrolidinovalerophenone) or (Pyrrolidinopentiophenone).

(Z) MOPPP (Methoxy-alpha-pyrrolidinopropiophenone).

(AA) MPHP (Methyl-alpha-pyrrolidinohexanophenone).

(BB) F-MABP (Fluoromethylaminobutyrophenone).

(CC) Me-EABP (Methylethylaminobutyrophenone).

(DD) PBP (Pyrrolidinobutyrophenone).

(EE) MeO-PBP (Methoxypyrrolidinobutyrophenone).

(FF) Et-PBP (Ethylpyrrolidinobutyrophenone).

(GG) 3-Me-4-MeO-MCAT (3-Methyl-4-Methoxymethcathinone).

(HH) Dimethylone (3,4-Methylenedioxy-N,N-dimethylcathinone).

(II) 3,4-Methylenedioxy-N,N-diethylcathinone.

(JJ) 3,4-Methylenedioxy-N-acetylcathinone.

(KK) 3,4-Methylenedioxy-N-acetylmethcathinone.

(LL) 3,4-Methylenedioxy-N-acetylethcathinone.

(MM) Methylbuphedrone (Methyl-alpha-methylaminobutyrophenone).

(NN) Methyl-alpha-methylaminohexanophenone.

(OO) N-Ethyl-N-methylcathinone.

(PP) PHP (Pyrrolidinohexanophenone).

(QQ) PV8 (Pyrrolidinoheptanophenone).

(RR) Chloromethcathinone.

(SS) 4-Bromo-2,5-dimethoxy-alpha-aminoacetophenone.

192. Substituted Phenethylamines.—Unless specifically excepted or unless listed in another schedule, or contained within a pharmaceutical product approved by the United States Food and Drug Administration, any material, compound, mixture, or preparation, including its salts, isomers, esters, or ethers, and salts of isomers, esters, or ethers, whenever the existence of such salts is possible within any of the following specific chemical designations, any compound containing a phenethylamine structure, without a beta-keto group, and without a benzyl group attached to the amine group, whether or not the compound is further modified with or without substitution on the phenyl ring to any extent with alkyl, alkylthio, nitro, alkoxy, thio, halide, fused alkylenedioxy, fused furan, fused benzofuran, fused dihydrofuran, or fused tetrahydropyran substituents, whether or not further substituted on a ring to any extent, with or without substitution at the alpha or beta position by any alkyl substituent, with or without substitution at the nitrogen atom, and with or without inclusion of the 2-amino nitrogen atom in a cyclic structure, including, but not limited to:

a. 2C-B (4-Bromo-2,5-dimethoxyphenethylamine).

b. 2C-E (4-Ethyl-2,5-dimethoxyphenethylamine).

c. 2C-T-4 (4-Isopropylthio-2,5-dimethoxyphenethylamine).

d. 2C-C (4-Chloro-2,5-dimethoxyphenethylamine).

e. 2C-T (4-Methylthio-2,5-dimethoxyphenethylamine).

f. 2C-T-2 (4-Ethylthio-2,5-dimethoxyphenethylamine).

g. 2C-T-7 (4-(n)-Propylthio-2,5-dimethoxyphenethylamine).

h. 2C-I (4-Iodo-2,5-dimethoxyphenethylamine).

i. 2C-D (4-Methyl-2,5-dimethoxyphenethylamine).

j. 2C-H (2,5-Dimethoxyphenethylamine).

k. 2C-N (4-Nitro-2,5-dimethoxyphenethylamine).

l. 2C-P (4-(n)-Propyl-2,5-dimethoxyphenethylamine).

m. MDMA (3,4-Methylenedioxymethamphetamine).

n. MBDB (Methylbenzodioxolylbutanamine) or (3,4-Methylenedioxy-N-methylbutanamine).

o. MDA (3,4-Methylenedioxyamphetamine).

p. 2,5-Dimethoxyamphetamine.

q. Fluoroamphetamine.

r. Fluoromethamphetamine.

s. MDEA (3,4-Methylenedioxy-N-ethylamphetamine).

t. DOB (4-Bromo-2,5-dimethoxyamphetamine).

u. DOC (4-Chloro-2,5-dimethoxyamphetamine).

v. DOET (4-Ethyl-2,5-dimethoxyamphetamine).

w. DOI (4-Iodo-2,5-dimethoxyamphetamine).

x. DOM (4-Methyl-2,5-dimethoxyamphetamine).

y. PMA (4-Methoxyamphetamine).

z. N-Ethylamphetamine.

aa. 3,4-Methylenedioxy-N-hydroxyamphetamine.

bb. 5-Methoxy-3,4-methylenedioxyamphetamine.

cc. PMMA (4-Methoxymethamphetamine).

dd. N,N-Dimethylamphetamine.

ee. 3,4,5-Trimethoxyamphetamine.

ff. 4-APB (4-(2-Aminopropyl)benzofuran).

gg. 5-APB (5-(2-Aminopropyl)benzofuran).

hh. 6-APB (6-(2-Aminopropyl)benzofuran).

ii. 7-APB (7-(2-Aminopropyl)benzofuran).

jj. 4-APDB (4-(2-Aminopropyl)-2,3-dihydrobenzofuran).

kk. 5-APDB (5-(2-Aminopropyl)-2,3-dihydrobenzofuran).

ll. 6-APDB (6-(2-Aminopropyl)-2,3-dihydrobenzofuran).

mm. 7-APDB (7-(2-Aminopropyl)-2,3-dihydrobenzofuran).

nn. 4-MAPB (4-(2-Methylaminopropyl)benzofuran).

oo. 5-MAPB (5-(2-Methylaminopropyl)benzofuran).

pp. 6-MAPB (6-(2-Methylaminopropyl)benzofuran).

qq. 7-MAPB (7-(2-Methylaminopropyl)benzofuran).

rr. 5-EAPB (5-(2-Ethylaminopropyl)benzofuran).

ss. 5-MAPDB (5-(2-Methylaminopropyl)-2,3-dihydrobenzofuran),

which does not include phenethylamine, mescaline as described in subparagraph 20., substituted cathinones as described in subparagraph 191., N-Benzyl phenethylamine compounds as described in subparagraph 193., or methamphetamine as described in subparagraph (2)(c)4.

193. N-Benzyl Phenethylamine Compounds.—Unless specifically excepted or unless listed in another schedule, or contained within a pharmaceutical product approved by the United States Food and Drug Administration, any material, compound, mixture, or preparation, including its salts, isomers, esters, or ethers, and salts of isomers, esters, or ethers, whenever the existence of such salts is possible within any of the following specific chemical designations, any compound containing a phenethylamine structure without a beta-keto group, with substitution on the nitrogen atom of the amino group with a benzyl substituent, with or without substitution on the phenyl or benzyl ring to any extent with alkyl, alkoxy, thio, alkylthio, halide, fused alkylenedioxy, fused furan, fused benzofuran, or fused tetrahydropyran substituents, whether or not further substituted on a ring to any extent, with or without substitution at the alpha position by any alkyl substituent, including, but not limited to:

a. 25B-NBOMe (4-Bromo-2,5-dimethoxy-[N-(2-methoxybenzyl)]phenethylamine).

b. 25B-NBOH (4-Bromo-2,5-dimethoxy-[N-(2-hydroxybenzyl)]phenethylamine).

c. 25B-NBF (4-Bromo-2,5-dimethoxy-[N-(2-fluorobenzyl)]phenethylamine).

d. 25B-NBMD (4-Bromo-2,5-dimethoxy-[N-(2,3-methylenedioxybenzyl)]phenethylamine).

e. 25I-NBOMe (4-Iodo-2,5-dimethoxy-[N-(2-methoxybenzyl)]phenethylamine).

f. 25I-NBOH (4-Iodo-2,5-dimethoxy-[N-(2-hydroxybenzyl)]phenethylamine).

g. 25I-NBF (4-Iodo-2,5-dimethoxy-[N-(2-fluorobenzyl)]phenethylamine).

h. 25I-NBMD (4-Iodo-2,5-dimethoxy-[N-(2,3-methylenedioxybenzyl)]phenethylamine).

i. 25T2-NBOMe (4-Methylthio-2,5-dimethoxy-[N-(2-methoxybenzyl)]phenethylamine).

j. 25T4-NBOMe (4-Isopropylthio-2,5-dimethoxy-[N-(2-methoxybenzyl)]phenethylamine).

k. 25T7-NBOMe (4-(n)-Propylthio-2,5-dimethoxy-[N-(2-methoxybenzyl)]phenethylamine).

l. 25C-NBOMe (4-Chloro-2,5-dimethoxy-[N-(2-methoxybenzyl)]phenethylamine).

m. 25C-NBOH (4-Chloro-2,5-dimethoxy-[N-(2-hydroxybenzyl)]phenethylamine).

n. 25C-NBF (4-Chloro-2,5-dimethoxy-[N-(2-fluorobenzyl)]phenethylamine).

o. 25C-NBMD (4-Chloro-2,5-dimethoxy-[N-(2,3-methylenedioxybenzyl)]phenethylamine).

p. 25H-NBOMe (2,5-Dimethoxy-[N-(2-methoxybenzyl)]phenethylamine).

q. 25H-NBOH (2,5-Dimethoxy-[N-(2-hydroxybenzyl)]phenethylamine).

r. 25H-NBF (2,5-Dimethoxy-[N-(2-fluorobenzyl)]phenethylamine).

s. 25D-NBOMe (4-Methyl-2,5-dimethoxy-[N-(2-methoxybenzyl)]phenethylamine),

which does not include substituted cathinones as described in subparagraph 191.

194. Substituted Tryptamines.—Unless specifically excepted or unless listed in another schedule, or contained within a pharmaceutical product approved by the United States Food and Drug Administration, any material, compound, mixture, or preparation containing a 2-(1H-indol-3-yl)ethanamine, for example tryptamine, structure with or without mono- or di-substitution of the amine nitrogen with alkyl or alkenyl groups, or by inclusion of the amino nitrogen atom in a cyclic structure, whether or not substituted at the alpha position with an alkyl group, whether or not substituted on the indole ring to any extent with any alkyl, alkoxy, halo, hydroxyl, or acetoxy groups, including, but not limited to:

a. Alpha-Ethyltryptamine.

b. Bufotenine.

c. DET (Diethyltryptamine).

d. DMT (Dimethyltryptamine).

e. MET (N-Methyl-N-ethyltryptamine).

f. DALT (N,N-Diallyltryptamine).

g. EiPT (N-Ethyl-N-isopropyltryptamine).

h. MiPT (N-Methyl-N-isopropyltryptamine).

i. 5-Hydroxy-AMT (5-Hydroxy-alpha-methyltryptamine).

j. 5-Hydroxy-N-methyltryptamine.

k. 5-MeO-MiPT (5-Methoxy-N-methyl-N-isopropyltryptamine).

l. 5-MeO-AMT (5-Methoxy-alpha-methyltryptamine).

m. Methyltryptamine.

n. 5-MeO-DMT (5-Methoxy-N,N-dimethyltryptamine).

o. 5-Me-DMT (5-Methyl-N,N-dimethyltryptamine).

p. 5-MeO-DiPT (5-Methoxy-N,N-Diisopropyltryptamine).

q. DiPT (N,N-Diisopropyltryptamine).

r. DPT (N,N-Dipropyltryptamine).

s. 4-Hydroxy-DiPT (4-Hydroxy-N,N-diisopropyltryptamine).

t. 5-MeO-DALT (5-Methoxy-N,N-Diallyltryptamine).

u. 4-AcO-DMT (4-Acetoxy-N,N-dimethyltryptamine).

v. 4-AcO-DiPT (4-Acetoxy-N,N-diisopropyltryptamine).

w. 4-Hydroxy-DET (4-Hydroxy-N,N-diethyltryptamine).

x. 4-Hydroxy-MET (4-Hydroxy-N-methyl-N-ethyltryptamine).

y. 4-Hydroxy-MiPT (4-Hydroxy-N-methyl-N-isopropyltryptamine).

z. Methyl-alpha-ethyltryptamine.

aa. Bromo-DALT (Bromo-N,N-diallyltryptamine),

which does not include tryptamine, psilocyn as described in subparagraph 34., or psilocybin as described in subparagraph 33.

195. Substituted Phenylcyclohexylamines.—Unless specifically excepted or unless listed in another schedule, or contained within a pharmaceutical product approved by the United States Food and Drug Administration, any material, compound, mixture, or preparation containing a phenylcyclohexylamine structure, with or without any substitution on the phenyl ring, any substitution on the cyclohexyl ring, any replacement of the phenyl ring with a thiophenyl or benzothiophenyl ring, with or without substitution on the amine with alkyl, dialkyl, or alkoxy substituents, inclusion of the nitrogen in a cyclic structure, or any combination of the above, including, but not limited to:

a. BTCP (Benzothiophenylcyclohexylpiperidine) or BCP (Benocyclidine).

b. PCE (N-Ethyl-1-phenylcyclohexylamine)(Ethylamine analog of phencyclidine).

c. PCPY (N-(1-Phenylcyclohexyl)-pyrrolidine)(Pyrrolidine analog of phencyclidine).

d. PCPr (Phenylcyclohexylpropylamine).

e. TCP (1-[1-(2-Thienyl)-cyclohexyl]-piperidine)(Thiophene analog of phencyclidine).

f. PCEEA (Phenylcyclohexyl(ethoxyethylamine)).

g. PCMPA (Phenylcyclohexyl(methoxypropylamine)).

h. Methoxetamine.

i. 3-Methoxy-PCE ((3-Methoxyphenyl)cyclohexylethylamine).

j. Bromo-PCP ((Bromophenyl)cyclohexylpiperidine).

k. Chloro-PCP ((Chlorophenyl)cyclohexylpiperidine).

l. Fluoro-PCP ((Fluorophenyl)cyclohexylpiperidine).

m. Hydroxy-PCP ((Hydroxyphenyl)cyclohexylpiperidine).

n. Methoxy-PCP ((Methoxyphenyl)cyclohexylpiperidine).

o. Methyl-PCP ((Methylphenyl)cyclohexylpiperidine).

p. Nitro-PCP ((Nitrophenyl)cyclohexylpiperidine).

q. Oxo-PCP ((Oxophenyl)cyclohexylpiperidine).

r. Amino-PCP ((Aminophenyl)cyclohexylpiperidine).

(d) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances, including any of its salts, isomers, optical isomers, salts of their isomers, and salts of these optical isomers whenever the existence of such isomers and salts is possible within the specific chemical designation:

1. 1,4-Butanediol.

2. Gamma-butyrolactone (GBL).

3. Gamma-hydroxybutyric acid (GHB).

4. Methaqualone.

5. Mecloqualone.

(2) SCHEDULE II.—A substance in Schedule II has a high potential for abuse and has a currently accepted but severely restricted medical use in treatment in the United States, and abuse of the substance may lead to severe psychological or physical dependence. The following substances are controlled in Schedule II:

(a) Unless specifically excepted or unless listed in another schedule, any of the following substances, whether produced directly or indirectly by extraction from substances of vegetable origin or independently by means of chemical synthesis:

1. Opium and any salt, compound, derivative, or preparation of opium, except nalmefene or isoquinoline alkaloids of opium, including, but not limited to the following:

a. Raw opium.

b. Opium extracts.

c. Opium fluid extracts.

d. Powdered opium.

e. Granulated opium.

f. Tincture of opium.

g. Codeine.

h. Ethylmorphine.

i. Etorphine hydrochloride.

j. Hydrocodone.

k. Hydromorphone.

l. Levo-alphacetylmethadol (also known as levo-alpha-acetylmethadol, levomethadyl acetate, or LAAM).

m. Metopon (methyldihydromorphinone).

n. Morphine.

o. Oxycodone.

p. Oxymorphone.

q. Thebaine.

2. Any salt, compound, derivative, or preparation of a substance which is chemically equivalent to or identical with any of the substances referred to in subparagraph 1., except that these substances shall not include the isoquinoline alkaloids of opium.

3. Any part of the plant of the species Papaver somniferum, L.

4. Cocaine or ecgonine, including any of their stereoisomers, and any salt, compound, derivative, or preparation of cocaine or ecgonine.

(b) Unless specifically excepted or unless listed in another schedule, any of the following substances, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation:

1. Alfentanil.

2. Alphaprodine.

3. Anileridine.

4. Bezitramide.

5. Bulk propoxyphene (nondosage forms).

6. Carfentanil.

7. Dihydrocodeine.

8. Diphenoxylate.

9. Fentanyl.

10. Isomethadone.

11. Levomethorphan.

12. Levorphanol.

13. Metazocine.

14. Methadone.

15. Methadone-Intermediate,4-cyano-2-
dimethylamino-4,4-diphenylbutane.

16. Moramide-Intermediate,2-methyl-
3-morpholoino-1,1-diphenylpropane-carboxylic acid.

17. Nabilone.

18. Pethidine (meperidine).

19. Pethidine-Intermediate-A,4-cyano-1-
methyl-4-phenylpiperidine.

20. Pethidine-Intermediate-B,ethyl-4-
phenylpiperidine-4-carboxylate.

21. Pethidine-Intermediate-C,1-methyl-4- phenylpiperidine-4-carboxylic acid.

22. Phenazocine.

23. Phencyclidine.

24. 1-Phenylcyclohexylamine.

25. Piminodine.

26. 1-Piperidinocyclohexanecarbonitrile.

27. Racemethorphan.

28. Racemorphan.

29. Sufentanil.

(c) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances, including their salts, isomers, optical isomers, salts of their isomers, and salts of their optical isomers:

1. Amobarbital.

2. Amphetamine.

3. Glutethimide.

4. Methamphetamine.

5. Methylphenidate.

6. Pentobarbital.

7. Phenmetrazine.

8. Phenylacetone.

9. Secobarbital.

(3) SCHEDULE III.—A substance in Schedule III has a potential for abuse less than the substances contained in Schedules I and II and has a currently accepted medical use in treatment in the United States, and abuse of the substance may lead to moderate or low physical dependence or high psychological dependence or, in the case of anabolic steroids, may lead to physical damage. The following substances are controlled in Schedule III:

(a) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant or stimulant effect on the nervous system:

1. Any substance which contains any quantity of a derivative of barbituric acid, including thiobarbituric acid, or any salt of a derivative of barbituric acid or thiobarbituric acid, including, but not limited to, butabarbital and butalbital.

2. Benzphetamine.

3. Chlorhexadol.

4. Chlorphentermine.

5. Clortermine.

6. Lysergic acid.

7. Lysergic acid amide.

8. Methyprylon.

9. Phendimetrazine.

10. Sulfondiethylmethane.

11. Sulfonethylmethane.

12. Sulfonmethane.

13. Tiletamine and zolazepam or any salt thereof.

(b) Nalorphine.

(c) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing limited quantities of any of the following controlled substances or any salts thereof:

1. Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium.

2. Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with recognized therapeutic amounts of one or more active ingredients which are not controlled substances.

3. Not more than 300 milligrams of hydrocodone per 100 milliliters or not more than 15 milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium.

4. Not more than 300 milligrams of hydrocodone per 100 milliliters or not more than 15 milligrams per dosage unit, with recognized therapeutic amounts of one or more active ingredients that are not controlled substances.

5. Not more than 1.8 grams of dihydrocodeine per 100 milliliters or not more than 90 milligrams per dosage unit, with recognized therapeutic amounts of one or more active ingredients which are not controlled substances.

6. Not more than 300 milligrams of ethylmorphine per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

7. Not more than 50 milligrams of morphine per 100 milliliters or per 100 grams, with recognized therapeutic amounts of one or more active ingredients which are not controlled substances.

For purposes of charging a person with a violation of s. 893.135 involving any controlled substance described in subparagraph 3. or subparagraph 4., the controlled substance is a Schedule III controlled substance pursuant to this paragraph but the weight of the controlled substance per milliliters or per dosage unit is not relevant to the charging of a violation of s. 893.135. The weight of the controlled substance shall be determined pursuant to s. 893.135(6).

(d) Anabolic steroids.

1. The term “anabolic steroid” means any drug or hormonal substance, chemically and pharmacologically related to testosterone, other than estrogens, progestins, and corticosteroids, that promotes muscle growth and includes:

a. Androsterone.

b. Androsterone acetate.

c. Boldenone.

d. Boldenone acetate.

e. Boldenone benzoate.

f. Boldenone undecylenate.

g. Chlorotestosterone (Clostebol).

h. Dehydrochlormethyltestosterone.

i. Dihydrotestosterone (Stanolone).

j. Drostanolone.

k. Ethylestrenol.

l. Fluoxymesterone.

m. Formebulone (Formebolone).

n. Mesterolone.

o. Methandrostenolone (Methandienone).

p. Methandranone.

q. Methandriol.

r. Methenolone.

s. Methyltestosterone.

t. Mibolerone.

u. Nortestosterone (Nandrolone).

v. Norethandrolone.

w. Nortestosterone decanoate.

x. Nortestosterone phenylpropionate.

y. Nortestosterone propionate.

z. Oxandrolone.

aa. Oxymesterone.

bb. Oxymetholone.

cc. Stanozolol.

dd. Testolactone.

ee. Testosterone.

ff. Testosterone acetate.

gg. Testosterone benzoate.

hh. Testosterone cypionate.

ii. Testosterone decanoate.

jj. Testosterone enanthate.

kk. Testosterone isocaproate.

ll. Testosterone oleate.

mm. Testosterone phenylpropionate.

nn. Testosterone propionate.

oo. Testosterone undecanoate.

pp. Trenbolone.

qq. Trenbolone acetate.

rr. Any salt, ester, or isomer of a drug or substance described or listed in this subparagraph if that salt, ester, or isomer promotes muscle growth.

2. The term does not include an anabolic steroid that is expressly intended for administration through implants to cattle or other nonhuman species and that has been approved by the United States Secretary of Health and Human Services for such administration. However, any person who prescribes, dispenses, or distributes such a steroid for human use is considered to have prescribed, dispensed, or distributed an anabolic steroid within the meaning of this paragraph.

(e) Ketamine, including any isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation.

(f) Dronabinol (synthetic THC) in sesame oil and encapsulated in a soft gelatin capsule in a drug product approved by the United States Food and Drug Administration.

(g) Any drug product containing gamma-hydroxybutyric acid, including its salts, isomers, and salts of isomers, for which an application is approved under s. 505 of the Federal Food, Drug, and Cosmetic Act.

(4) SCHEDULE IV.—A substance in Schedule IV has a low potential for abuse relative to the substances in Schedule III and has a currently accepted medical use in treatment in the United States, and abuse of the substance may lead to limited physical or psychological dependence relative to the substances in Schedule III. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation, are controlled in Schedule IV:

(a) Alprazolam.

(b) Barbital.

(c) Bromazepam.

(d) Camazepam.

(e) Cathine.

(f) Chloral betaine.

(g) Chloral hydrate.

(h) Chlordiazepoxide.

(i) Clobazam.

(j) Clonazepam.

(k) Clorazepate.

(l) Clotiazepam.

(m) Cloxazolam.

(n) Delorazepam.

(o) Propoxyphene (dosage forms).

(p) Diazepam.

(q) Diethylpropion.

(r) Estazolam.

(s) Ethchlorvynol.

(t) Ethinamate.

(u) Ethyl loflazepate.

(v) Fencamfamin.

1(w) Fenfluramine.

(x) Fenproporex.

(y) Fludiazepam.

(z) Flurazepam.

(aa) Halazepam.

(bb) Haloxazolam.

(cc) Ketazolam.

(dd) Loprazolam.

(ee) Lorazepam.

(ff) Lormetazepam.

(gg) Mazindol.

(hh) Mebutamate.

(ii) Medazepam.

(jj) Mefenorex.

(kk) Meprobamate.

(ll) Methohexital.

(mm) Methylphenobarbital.

(nn) Midazolam.

(oo) Nimetazepam.

(pp) Nitrazepam.

(qq) Nordiazepam.

(rr) Oxazepam.

(ss) Oxazolam.

(tt) Paraldehyde.

(uu) Pemoline.

(vv) Pentazocine.

(ww) Phenobarbital.

(xx) Phentermine.

(yy) Pinazepam.

(zz) Pipradrol.

(aaa) Prazepam.

(bbb) Propylhexedrine, excluding any patent or proprietary preparation containing propylhexedrine, unless otherwise provided by federal law.

(ccc) Quazepam.

(ddd) Tetrazepam.

(eee) SPA[(-)-1 dimethylamino-1, 2
diphenylethane].

(fff) Temazepam.

(ggg) Triazolam.

(hhh) Not more than 1 milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit.

(iii) Butorphanol tartrate.

(jjj) Carisoprodol.

(5) SCHEDULE V.—A substance, compound, mixture, or preparation of a substance in Schedule V has a low potential for abuse relative to the substances in Schedule IV and has a currently accepted medical use in treatment in the United States, and abuse of such compound, mixture, or preparation may lead to limited physical or psychological dependence relative to the substances in Schedule IV.

(a) Substances controlled in Schedule V include any compound, mixture, or preparation containing any of the following limited quantities of controlled substances, which shall include one or more active medicinal ingredients which are not controlled substances in sufficient proportion to confer upon the compound, mixture, or preparation valuable medicinal qualities other than those possessed by the controlled substance alone:

1. Not more than 200 milligrams of codeine per 100 milliliters or per 100 grams.

2. Not more than 100 milligrams of dihydrocodeine per 100 milliliters or per 100 grams.

3. Not more than 100 milligrams of ethylmorphine per 100 milliliters or per 100 grams.

4. Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit.

5. Not more than 100 milligrams of opium per 100 milliliters or per 100 grams.

(b) Narcotic drugs. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing any of the following narcotic drugs and their salts: Buprenorphine.

(c) Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers: Pyrovalerone.

History.—s. 3, ch. 73-331; s. 247, ch. 77-104; s. 1, ch. 77-174; ss. 1, 2, ch. 78-195; s. 2, ch. 79-325; s. 1, ch. 80-353; s. 1, ch. 82-16; s. 1, ch. 84-89; s. 2, ch. 85-242; s. 1, ch. 86-147; s. 2, ch. 87-243; s. 1, ch. 87-299; s. 1, ch. 88-59; s. 3, ch. 89-281; s. 54, ch. 92-69; s. 1, ch. 93-92; s. 4, ch. 95-415; s. 1, ch. 96-360; ss. 1, 5, ch. 97-1; s. 96, ch. 97-264; s. 1, ch. 99-186; s. 2, ch. 2000-320; s. 1, ch. 2001-55; s. 5, ch. 2001-57; s. 1, ch. 2002-78; s. 2, ch. 2003-10; s. 1, ch. 2008-88; s. 2, ch. 2011-73; s. 1, ch. 2011-90; s. 1, ch. 2012-23; s. 1, ch. 2013-29; s. 1, ch. 2014-159; s. 1, ch. 2015-34; s. 2, ch. 2016-105.

1Note.—Section 1, ch. 97-1, added paragraph (4)(w) listing fenfluramine. Section 5, ch. 97-1, repealed paragraph (4)(w) effective upon the removal of fenfluramine from the schedules of controlled substances in 21 C.F.R. s. 1308. The Drug Enforcement Administration of the United States Department of Justice filed a proposed final rule removing fenfluramine from the schedules, see 62 F.R. 24620, May 6, 1997.



893.0301 - Death resulting from apparent drug overdose; reporting requirements.

893.0301 Death resulting from apparent drug overdose; reporting requirements.—If a person dies of an apparent drug overdose:

(1) A law enforcement agency shall prepare a report identifying each prescribed controlled substance listed in Schedule II, Schedule III, or Schedule IV of s. 893.03 which is found on or near the deceased or among the deceased’s possessions. The report must identify the person who prescribed the controlled substance, if known or ascertainable. Thereafter, the law enforcement agency shall submit a copy of the report to the medical examiner.

(2) A medical examiner who is preparing a report pursuant to s. 406.11 shall include in the report information identifying each prescribed controlled substance listed in Schedule II, Schedule III, or Schedule IV of s. 893.03 that was found in, on, or near the deceased or among the deceased’s possessions.

History.—s. 6, ch. 2007-156; s. 28, ch. 2016-105.



893.031 - Industrial exceptions to controlled substance scheduling.

893.031 Industrial exceptions to controlled substance scheduling.—

(1) For the purpose of this section, the following meanings of terms shall apply:

(a) “Manufacture” means any process or operation necessary for manufacturing a product.

(b) “Distribution” means any process or operation necessary for distributing a product, including, but not limited to, wholesaling, delivery or transport, and storage.

(c) “Manufacturer of 1,4-Butanediol” means a person who is involved in the manufacture of 1,4-Butanediol for use in the manufacture of an industrial product and who provides that manufactured 1,4-Butanediol to a distributor of 1,4-Butanediol or a manufacturer of an industrial product.

(d) “Distributor of 1,4-Butanediol” means a person who is involved in the distribution of 1,4-Butanediol.

(e) “Manufacturer of gamma-butyrolactone (GBL)” means a person who:

1. Is involved in the manufacture of gamma-butyrolactone (GBL) for use in the manufacture of an industrial product and who provides that manufactured gamma-butyrolactone (GBL) to a distributor of gamma-butyrolactone (GBL) or a manufacturer of an industrial product; and

2. Is in compliance with any requirements to register with the United States Drug Enforcement Administration as a List I Chemical registrant.

(f) “Distributor of gamma-butyrolactone (GBL)” means a person who:

1. Is involved in the distribution of gamma-butyrolactone (GBL); and

2. Is in compliance with any requirements to register with the United States Drug Enforcement Administration as a List I Chemical registrant.

(g) “Manufacturer of an industrial product” means a person who is involved in the manufacture of an industrial product in which that person acquires:

1. 1,4-Butanediol from a manufacturer of 1,4-Butanediol or a distributor of 1,4-Butanediol and who possesses that substance for use in the manufacture of an industrial product; or

2. Gamma-butyrolactone (GBL) from a manufacturer of gamma-butyrolactone (GBL) or a distributor of gamma-butyrolactone (GBL) and who possesses that substance for use in the manufacture of an industrial product.

(h) “Distributor of an industrial product” means a person who is involved in the distribution of an industrial product.

(i) “Industrial product” means a nondrug, noncontrolled finished product that is not for human consumption.

(j) “Finished product” means a product:

1. That does not contain either 1,4-Butanediol or gamma-butyrolactone (GBL); or

2. From which neither 1,4-Butanediol nor gamma-butyrolactone (GBL) can be readily extracted or readily synthesized and which is not sold for human consumption.

(2) 1,4-Butanediol is excepted from scheduling pursuant to s. 893.03(1)(d)1. when that substance is in the possession of:

(a) A manufacturer of 1,4-Butanediol or a distributor of 1,4-Butanediol;

(b) A manufacturer of an industrial product or a distributor of an industrial product; or

(c) A person possessing a finished product.

(3) Gamma-butyrolactone (GBL) is excepted from scheduling pursuant to s. 893.03(1)(d)2. when that substance is in the possession of:

(a) A manufacturer of gamma-butyrolactone (GBL) or a distributor of gamma-butyrolactone (GBL);

(b) A manufacturer of an industrial product or a distributor of an industrial product; or

(c) A person possessing a finished product.

(4) This section does not apply to:

(a) A manufacturer of 1,4-Butanediol or a distributor of 1,4-Butanediol who sells, delivers, or otherwise distributes that substance to a person who is not a distributor of 1,4-Butanediol or a manufacturer of an industrial product;

(b) A manufacturer of gamma-butyrolactone (GBL) or a distributor of gamma-butyrolactone (GBL) who sells, delivers, or otherwise distributes that substance to a person who is not a distributor of gamma-butyrolactone (GBL) or a manufacturer of an industrial product;

(c) A person who possesses 1,4-Butanediol but who is not a manufacturer of 1,4-Butanediol, a distributor of 1,4-Butanediol, a manufacturer of an industrial product, a distributor of an industrial product, or a person possessing a finished product as described in paragraph (2)(c) or paragraph (3)(c);

(d) A person who possesses gamma-butyrolactone (GBL) but who is not a manufacturer of gamma-butyrolactone (GBL), a distributor of gamma-butyrolactone (GBL), a manufacturer of an industrial product, a distributor of an industrial product, or a person possessing a finished product as described in paragraph (2)(c) or paragraph (3)(c);

(e) A person who extracts or synthesizes either 1,4-Butanediol or gamma-butyrolactone (GBL) from a finished product as described in subparagraph(1)(j)2. or a person who extracts or synthesizes 1,4-Butanediol or gamma-butyrolactone (GBL) from any product or material, unless such extraction or synthesis is authorized by law; or

(f) A person whose possession of either 1,4-Butanediol or gamma-butyrolactone (GBL) is not in compliance with the requirements of this section or whose possession of either of those substances is not specifically authorized by law.

History.—s. 1, ch. 2003-10.



893.033 - Listed chemicals.

893.033 Listed chemicals.—The chemicals listed in this section are included by whatever official, common, usual, chemical, or trade name designated.

(1) PRECURSOR CHEMICALS.—The term “listed precursor chemical” means a chemical that may be used in manufacturing a controlled substance in violation of this chapter and is critical to the creation of the controlled substance, and such term includes any salt, optical isomer, or salt of an optical isomer, whenever the existence of such salt, optical isomer, or salt of optical isomer is possible within the specific chemical designation. The following are “listed precursor chemicals”:

(a) Anthranilic acid.

(b) Benzaldehyde.

(c) Benzyl cyanide.

(d) Chloroephedrine.

(e) Chloropseudoephedrine.

(f) Ephedrine.

(g) Ergonovine.

(h) Ergotamine.

(i) Ergocristine.

(j) Ethylamine.

(k) Iodine tincture above 2.2 percent.

(l) Isosafrole.

(m) Methylamine.

(n) 3, 4-Methylenedioxyphenyl-2-propanone.

(o) N-Acetylanthranilic acid.

(p) N-Ethylephedrine.

(q) N-Ethylpseudoephedrine.

(r) N-Methylephedrine.

(s) N-Methylpseudoephedrine.

(t) ANPP (4-Anilino-N-phenethyl-4-piperidine).

(u) NPP (N-Phenethyl-4-piperidone).

(v) Nitroethane.

(w) Norpseudoephedrine.

(x) Phenylacetic acid.

(y) Phenylpropanolamine.

(z) Piperidine.

(aa) Piperonal.

(bb) Propionic anhydride.

(cc) Pseudoephedrine.

(dd) Safrole.

(2) ESSENTIAL CHEMICALS.—The term “listed essential chemical” means a chemical that may be used as a solvent, reagent, or catalyst in manufacturing a controlled substance in violation of this chapter. The following are “listed essential chemicals”:

(a) Acetic anhydride.

(b) Acetone.

(c) Ammonium salts, including, but not limited to, nitrate, sulfate, phosphate, or chloride.

(d) Anhydrous ammonia.

(e) Benzoquinone.

(f) Benzyl chloride.

(g) 2-Butanone.

(h) Ethyl ether.

(i) Formic acid.

(j) Hydrochloric acid.

(k) Hydriodic acid.

(l) Iodine.

(m) Lithium.

(n) Organic solvents, including, but not limited to, Coleman Fuel, camping fuel, ether, toluene, or lighter fluid.

(o) Organic cosolvents, including, but not limited to, glycerol, propylene glycol, or polyethylene glycol.

(p) Potassium dichromate.

(q) Potassium permanganate.

(r) Sodium.

(s) Sodium dichromate.

(t) Sodium borohydride.

(u) Sodium cyanoborohydride.

(v) Sodium hydroxide.

(w) Sulfuric acid.

History.—s. 2, ch. 91-279; s. 6, ch. 2001-57; s. 2, ch. 2003-15; s. 1, ch. 2005-128; s. 3, ch. 2016-105.



893.035 - Control of new substances; findings of fact; delegation of authority to Attorney General to control substances by rule.

893.035 Control of new substances; findings of fact; delegation of authority to Attorney General to control substances by rule.—

(1)(a) New substances are being created which are not controlled under the provisions of this chapter but which have a potential for abuse similar to or greater than that for substances controlled under this chapter. These new substances are sometimes called “designer drugs” because they can be designed to produce a desired pharmacological effect and to evade the controlling statutory provisions. Designer drugs are being manufactured, distributed, possessed, and used as substitutes for controlled substances.

(b) The hazards attributable to the traffic in and use of these designer drugs are increased because their unregulated manufacture produces variations in purity and concentration.

(c) Many such new substances are untested, and it cannot be immediately determined whether they have useful medical or chemical purposes.

(d) The uncontrolled importation, manufacture, distribution, possession, or use of these designer drugs has a substantial and detrimental impact on the health and safety of the people of Florida.

(e) These designer drugs can be created more rapidly than they can be identified and controlled by action of the Legislature. There is a need for a speedy and expert administrative determination of their proper classification under this chapter. It is therefore necessary to delegate to an administrative agency restricted authority to identify and classify new substances that have a potential for abuse, so that they can be controlled in the same manner as other substances currently controlled under this chapter.

(2) The Attorney General shall apply the provisions of this section to any substance not currently controlled under the provisions of s. 893.03. The Attorney General may by rule:

(a) Add a substance to a schedule established by s. 893.03, or transfer a substance between schedules, if he or she finds that it has a potential for abuse and he or she makes with respect to it the other findings appropriate for classification in the particular schedule under s. 893.03 in which it is to be placed.

(b) Remove a substance previously added to a schedule if he or she finds the substance does not meet the requirements for inclusion in that schedule.

Rules adopted under this section shall be made pursuant to the rulemaking procedures prescribed by chapter 120.

(3)(a) The term “potential for abuse” in this section means that a substance has properties as a central nervous system stimulant or depressant or a hallucinogen that create a substantial likelihood of its being:

1. Used in amounts that create a hazard to the user’s health or the safety of the community;

2. Diverted from legal channels and distributed through illegal channels; or

3. Taken on the user’s own initiative rather than on the basis of professional medical advice.

Proof of potential for abuse can be based upon a showing that these activities are already taking place, or upon a showing that the nature and properties of the substance make it reasonable to assume that there is a substantial likelihood that such activities will take place, in other than isolated or occasional instances.

(b) The terms “immediate precursor” and “narcotic drug” shall be given the same meanings as provided by s. 102 of the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. s. 802, as amended and in effect on April 1, 1985.

(4) In making any findings under this section, the Attorney General shall consider the following factors with respect to each substance proposed to be controlled or removed from control:

(a) Its actual or relative potential for abuse.

(b) Scientific evidence of its pharmacological effect, if known.

(c) The state of current scientific knowledge regarding the drug or other substance.

(d) Its history and current pattern of abuse.

(e) The scope, duration, and significance of abuse.

(f) What, if any, risk there is to the public health.

(g) Its psychic or physiological dependence liability.

(h) Whether the substance is an immediate precursor of a substance already controlled under this chapter.

The findings and conclusions of the United States Attorney General or his or her delegee, as set forth in the Federal Register, with respect to any substance pursuant to s. 201 of the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. s. 811, as amended and in effect on April 1, 1985, shall be admissible as evidence in any rulemaking proceeding under this section, including an emergency rulemaking proceeding under subsection (7).

(5) Before initiating proceedings under subsection (2), the Attorney General shall request from the Department of Health and the Department of Law Enforcement a medical and scientific evaluation of the substance under consideration and a recommendation as to the appropriate classification, if any, of such substance as a controlled substance. In responding to this request, the Department of Health and the Department of Law Enforcement shall consider the factors listed in subsection (4). The Department of Health and the Department of Law Enforcement shall respond to this request promptly and in writing; however, their response is not subject to chapter 120. If both the Department of Health and the Department of Law Enforcement recommend that a substance not be controlled, the Attorney General shall not control that substance. If the Attorney General determines, based on the evaluations and recommendations of the Department of Health and the Department of Law Enforcement and all other available evidence, that there is substantial evidence of potential for abuse, he or she shall initiate proceedings under paragraph (2)(a) with respect to that substance.

(6)(a) The Attorney General shall by rule exempt any nonnarcotic substance controlled by rule under this section from the application of this section if such substance may, under the Federal Food, Drug, and Cosmetic Act, be lawfully sold over the counter without a prescription.

(b) The Attorney General may by rule exempt any compound, mixture, or preparation containing a substance controlled by rule under this section from the application of this section if he or she finds that such compound, mixture, or preparation meets the requirements of either of the following subcategories:

1. A mixture or preparation containing a nonnarcotic substance controlled by rule, which mixture or preparation is approved for prescription use and which contains one or more other active ingredients which are not listed in any schedule and which are included therein in such combinations, quantity, proportion, or concentration as to vitiate the potential for abuse.

2. A compound, mixture, or preparation which contains any substance controlled by rule, which is not for administration to a human being or animal, and which is packaged in such form or concentration, or with adulterants or denaturants, so that as packaged it does not present any significant potential for abuse.

(7)(a) If the Attorney General finds that the scheduling of a substance in Schedule I of s. 893.03 on a temporary basis is necessary to avoid an imminent hazard to the public safety, he or she may by rule and without regard to the requirements of subsection (5) relating to the Department of Health and the Department of Law Enforcement schedule such substance in Schedule I if the substance is not listed in any other schedule of s. 893.03. The Attorney General shall be required to consider, with respect to his or her finding of imminent hazard to the public safety, only those factors set forth in paragraphs (3)(a) and (4)(d), (e), and (f), including actual abuse, diversion from legitimate channels, and clandestine importation, manufacture, or distribution.

(b) The Attorney General may use emergency rulemaking provisions under s. 120.54(4) in scheduling substances under this subsection. Notwithstanding the provisions of s. 120.54(4)(c), any rule adopted under this subsection shall not expire except as provided in subsection (9).

(8)(a) Upon the effective date of a rule adopted pursuant to this section adding or transferring a substance to a schedule under s. 893.03, such substance shall be deemed included in that schedule, and all provisions of this chapter applicable to substances in that schedule shall be deemed applicable to such substance.

(b) A rule adopted pursuant to this section shall continue in effect until it is repealed; until it is declared invalid in proceedings under s. 120.56 or in proceedings before a court of competent jurisdiction; or until it expires under the provisions of subsection (9).

(9) The Attorney General shall report to the Legislature by March 1 of each year concerning the rules adopted under this section during the previous year. Each rule so reported shall expire on the following June 30 unless the Legislature adopts the provisions thereof as an amendment to this chapter.

(10) The repeal, expiration, or determination of invalidity of any rule shall not operate to create any claim or cause of action against any law enforcement officer or other enforcing authority for actions taken in good faith in reliance on the validity of the rule.

(11) In construing this section, due consideration and great weight should be given to interpretations of the United States Attorney General and the federal courts relating to s. 201 of the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. s. 811, as amended and in effect on April 1, 1985. All substantive rules adopted under this part shall not be inconsistent with the rules of the United States Attorney General and the decisions of the federal courts interpreting the provisions of s. 201 of the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. s. 811, as amended and in effect on April 1, 1985.

(12) The adoption of a rule transferring a substance from one schedule to another or removing a substance from a schedule pursuant to this section shall not affect prosecution or punishment for any crime previously committed with respect to that substance.

History.—s. 3, ch. 85-242; s. 72, ch. 87-226; s. 255, ch. 94-218; s. 318, ch. 96-410; s. 1826, ch. 97-102; s. 16, ch. 99-186; s. 29, ch. 2016-105.



893.0355 - Control of scheduled substances; delegation of authority to Attorney General to reschedule substance, or delete substance, by rule.

893.0355 Control of scheduled substances; delegation of authority to Attorney General to reschedule substance, or delete substance, by rule.—

(1) The Legislature has determined that, from time to time, additional testings, approvals, or scientific evidence may indicate that controlled substances listed in Schedules I, II, III, IV, and V hereof have a greater potential for beneficial medical use in treatment in the United States than was evident when such substances were initially scheduled. It is the intent of the Legislature to quickly provide a method for an immediate change to the scheduling and control of such substances to allow for the beneficial medical use thereof so that more flexibility will be available than is possible through rescheduling legislatively.

(2) The Attorney General is hereby delegated the authority to adopt rules rescheduling specified substances to a less controlled schedule, or deleting specified substances from a schedule, upon a finding that reduced control of such substances is in the public interest. In determining whether reduced control of a substance is in the public interest, the Attorney General shall consider the following:

(a) Whether the substance has been rescheduled or deleted from any schedule by rule adopted by the United States Attorney General pursuant to s. 201 of the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. s. 811.

(b) The substance’s actual or relative potential for abuse.

(c) Scientific evidence of the substance’s pharmacological effect, if known.

(d) The state of current scientific knowledge regarding the substance.

(e) The substance’s history and current pattern of abuse.

(f) The scope, duration, and significance of abuse.

(g) What, if any, risk there is to the public health.

(h) The substance’s psychic or physiological dependence liability.

(3) In making the public interest determination, the Attorney General shall give great weight to the scheduling rules adopted by the United States Attorney General subsequent to such substances being listed in Schedules I, II, III, IV, and V hereof, to achieve the original legislative purpose of the Florida Comprehensive Drug Abuse Prevention and Control Act of maintaining uniformity between the laws of Florida and the laws of the United States with respect to controlled substances.

(4) Rulemaking under this section shall be in accordance with the procedural requirements of chapter 120, including the emergency rule provisions found in s. 120.54, except that s. 120.54(7) does not apply.

(5) Upon the effective date of a rule adopted pursuant to this section, the rule’s rescheduling or deletion of a substance shall be effective for all purposes under this chapter.

(6) Rules adopted pursuant to this section shall be reviewed each year by the Legislature. Each rule shall remain in effect until the effective date of legislation that provides for a different scheduling of a substance than that set forth in such rule.

(7) The adoption of a rule rescheduling a substance or deleting a substance from control pursuant to this section shall not affect prosecution or punishment for any crime previously committed with respect to that substance.

(8) The provisions of this section apply only to substances controlled expressly by statute and not to substances controlled by rules adopted under the authority granted in the provisions of s. 893.035.

History.—s. 4, ch. 85-242; s. 1435, ch. 97-102; s. 2, ch. 2013-29.



893.0356 - Control of new substances; findings of fact; “controlled substance analog” defined.

893.0356 Control of new substances; findings of fact; “controlled substance analog” defined.—

(1)(a) New substances are being created which are not controlled under the provisions of this chapter but which have a potential for abuse similar to or greater than that for substances controlled under this chapter. These new substances are called “controlled substance analogs,” and can be designed to produce a desired pharmacological effect and to evade the controlling statutory provisions. Controlled substance analogs are being manufactured, distributed, possessed, and used as substitutes for controlled substances.

(b) The hazards attributable to the traffic in and use of controlled substance analogs are increased because their unregulated manufacture produces variations in purity and concentration.

(c) Many such new substances are untested, and it cannot be immediately determined whether they have useful medical or chemical purposes.

(d) The uncontrolled importation, manufacture, distribution, possession, or use of controlled substance analogs has a substantial and detrimental impact on the health and safety of the people of Florida.

(e) Controlled substance analogs can be created more rapidly than they can be identified and controlled by action of the Legislature. There is a need for a speedy determination of their proper classification under this chapter. It is therefore necessary to identify and classify new substances that have a potential for abuse, so that they can be controlled in the same manner as other substances currently controlled under this chapter.

(2)(a) As used in this section, “controlled substance analog” means a substance which, due to its chemical structure and potential for abuse, meets the following criteria:

1. Is substantially similar to that of a controlled substance listed in Schedule I or Schedule II of s. 893.03; and

2. Has a stimulant, depressant, or hallucinogenic effect on the central nervous system or is represented or intended to have a stimulant, depressant, or hallucinogenic effect on the central nervous system substantially similar to or greater than that of a controlled substance listed in Schedule I or Schedule II of s. 893.03.

(b) “Controlled substance analog” does not include:

1. A controlled substance;

2. Any substance for which there is an approved new drug application;

3. Any compound, mixture, or preparation which contains any controlled substance which is not for administration to a human being or animal, and which is packaged in such form or concentration, or with adulterants or denaturants, so that as packaged it does not present any significant potential for abuse; or

4. Any substance to which an investigational exemption applies under s. 505 of the Food, Drug, and Cosmetic Act, 21 U.S.C. 355, but only to the extent that conduct with respect to the substance is pursuant to such exemption.

(3) As used in this section, the term “substantially similar,” as the term applies to the chemical structure of a substance, means that the chemical structure of the substance compared to the structure of a controlled substance has a single difference in the structural formula that substitutes one atom or functional group for another, including, but not limited to, one halogen for another halogen, one hydrogen for a halogen or vice versa, an alkyl group added or deleted as a side chain to or from a molecule, or an alkyl group added or deleted from a side chain of a molecule.

(4) The following factors shall be relevant to a finding that a substance is a controlled substance analog within the purview of this section:

(a) Its actual or relative potential for abuse.

(b) Scientific evidence of its pharmacological effect, if known.

(c) The state of current scientific knowledge regarding the substance.

(d) Its history and current pattern of abuse.

(e) The scope, duration, and significance of abuse.

(f) What, if any, risk there is to the public health.

(g) Its psychic or physiological dependence liability.

(h) Its diversion from legitimate channels, and clandestine importation, manufacture, or distribution.

(i) Whether the substance is an immediate precursor of a substance already controlled under this chapter.

(j) Comparisons to the accepted methods of marketing, distribution, and sales of the substance and that which the substance is purported to be, including, but not limited to:

1. The difference in price at which the substance is sold and the price at which the substance it is purported to be or advertised as is normally sold;

2. The difference in how the substance is imported, manufactured, or distributed compared to how the substance it is purported to be or advertised as is normally imported, manufactured, or distributed;

3. The difference in the appearance of the substance in overall finished dosage form compared to the substance it is purported to be or advertised as normally appears in overall finished dosage form; and

4. The difference in how the substance is labeled for sale, packaged for sale, or the method of sale, including, but not limited to, the placement of the substance in an area commonly viewable to the public for purchase consideration compared to how the substance it is purported to be or advertised as is normally labeled for sale, packaged for sale, or sold to the public.

(5) A controlled substance analog shall, for purposes of drug abuse prevention and control, be treated as the highest scheduled controlled substance of which it is a controlled substance 1analog in s. 893.03.

(6) In construing this section, due consideration and great weight should be given to interpretations of the United States Attorney General and the federal courts relating to s. 201 of the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. s. 811, as amended and in effect on April 1, 1985. New substances controlled under this section shall not be treated in a manner inconsistent with the rules of the United States Attorney General and the decisions of the federal courts interpreting the provisions of s. 201 of the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. s. 811, as amended and in effect on April 1, 1985.

(7) The treatment of a new substance as a controlled substance pursuant to this section shall not affect prosecution or punishment for any crime previously committed with respect to that substance.

History.—s. 3, ch. 87-243; s. 11, ch. 99-186; s. 20, ch. 2000-320; s. 10, ch. 2015-34; s. 4, ch. 2016-105.

1Note.—The word “to” following the word “analog” was deleted by the editors to improve clarity.



893.04 - Pharmacist and practitioner.

893.04 Pharmacist and practitioner.—

(1) A pharmacist, in good faith and in the course of professional practice only, may dispense controlled substances upon a written or oral prescription of a practitioner, under the following conditions:

(a) Oral prescriptions must be promptly reduced to writing by the pharmacist or recorded electronically if permitted by federal law.

(b) The written prescription must be dated and signed by the prescribing practitioner on the day when issued.

(c) There shall appear on the face of the prescription or written record thereof for the controlled substance the following information:

1. The full name and address of the person for whom, or the owner of the animal for which, the controlled substance is dispensed.

2. The full name and address of the prescribing practitioner and the practitioner’s federal controlled substance registry number shall be printed thereon.

3. If the prescription is for an animal, the species of animal for which the controlled substance is prescribed.

4. The name of the controlled substance prescribed and the strength, quantity, and directions for use thereof.

5. The number of the prescription, as recorded in the prescription files of the pharmacy in which it is filled.

6. The initials of the pharmacist filling the prescription and the date filled.

(d) The prescription shall be retained on file by the proprietor of the pharmacy in which it is filled for a period of 2 years.

(e) Affixed to the original container in which a controlled substance is delivered upon a prescription or authorized refill thereof, as hereinafter provided, there shall be a label bearing the following information:

1. The name and address of the pharmacy from which such controlled substance was dispensed.

2. The date on which the prescription for such controlled substance was filled.

3. The number of such prescription, as recorded in the prescription files of the pharmacy in which it is filled.

4. The name of the prescribing practitioner.

5. The name of the patient for whom, or of the owner and species of the animal for which, the controlled substance is prescribed.

6. The directions for the use of the controlled substance prescribed in the prescription.

7. A clear, concise warning that it is a crime to transfer the controlled substance to any person other than the patient for whom prescribed.

(f) A prescription for a controlled substance listed in Schedule II may be dispensed only upon a written prescription of a practitioner, except that in an emergency situation, as defined by regulation of the Department of Health, such controlled substance may be dispensed upon oral prescription but is limited to a 72-hour supply. A prescription for a controlled substance listed in Schedule II may not be refilled.

(g) A prescription for a controlled substance listed in Schedule III, Schedule IV, or Schedule V may not be filled or refilled more than five times within a period of 6 months after the date on which the prescription was written unless the prescription is renewed by a practitioner.

(2)(a) A pharmacist may not dispense a controlled substance listed in Schedule II, Schedule III, or Schedule IV to any patient or patient’s agent without first determining, in the exercise of her or his professional judgment, that the prescription is valid. The pharmacist may dispense the controlled substance, in the exercise of her or his professional judgment, when the pharmacist or pharmacist’s agent has obtained satisfactory patient information from the patient or the patient’s agent.

(b) Any pharmacist who dispenses by mail a controlled substance listed in Schedule II, Schedule III, or Schedule IV is exempt from the requirement to obtain suitable identification for the prescription dispensed by mail if the pharmacist has obtained the patient’s identification through the patient’s prescription benefit plan.

(c) Any controlled substance listed in Schedule III or Schedule IV may be dispensed by a pharmacist upon an oral prescription if, before filling the prescription, the pharmacist reduces it to writing or records the prescription electronically if permitted by federal law. Such prescriptions must contain the date of the oral authorization.

(d) Each prescription written by a practitioner in this state for a controlled substance listed in Schedule II, Schedule III, or Schedule IV must include a written and a numerical notation of the quantity of the controlled substance prescribed and a notation of the date in numerical, month/day/year format, or with the abbreviated month written out, or the month written out in whole. A pharmacist may, upon verification by the prescriber, document any information required by this paragraph. If the prescriber is not available to verify a prescription, the pharmacist may dispense the controlled substance, but may insist that the person to whom the controlled substance is dispensed provide valid photographic identification. If a prescription includes a numerical notation of the quantity of the controlled substance or date, but does not include the quantity or date written out in textual format, the pharmacist may dispense the controlled substance without verification by the prescriber of the quantity or date if the pharmacy previously dispensed another prescription for the person to whom the prescription was written.

(e) A pharmacist may not dispense more than a 30-day supply of a controlled substance listed in Schedule III upon an oral prescription issued in this state.

(f) A pharmacist may not knowingly dispense a prescription that has been forged for a controlled substance listed in Schedule II, Schedule III, or Schedule IV.

(3) Notwithstanding subsection (1), a pharmacist may dispense a one-time emergency refill of up to a 72-hour supply of the prescribed medication for any medicinal drug other than a medicinal drug listed in Schedule II, or up to one vial of insulin to treat diabetes mellitus, in compliance with s. 465.0275.

(4) The legal owner of any stock of controlled substances in a pharmacy, upon discontinuance of dealing in controlled substances, may sell said stock to a manufacturer, wholesaler, or pharmacy. Such controlled substances may be sold only upon an order form, when such an order form is required for sale by the drug abuse laws of the United States or this state, or regulations pursuant thereto.

History.—s. 4, ch. 73-331; s. 2, ch. 75-18; s. 12, ch. 79-12; s. 2, ch. 90-2; s. 1436, ch. 97-102; s. 301, ch. 99-8; s. 2, ch. 2007-156; s. 5, ch. 2009-202; s. 5, ch. 2014-113; s. 6, ch. 2016-145; s. 35, ch. 2016-230.



893.05 - Practitioners and persons administering controlled substances in their absence.

893.05 Practitioners and persons administering controlled substances in their absence.—

(1)(a) A practitioner, in good faith and in the course of his or her professional practice only, may prescribe, administer, dispense, mix, or otherwise prepare a controlled substance, or the practitioner may cause the controlled substance to be administered by a licensed nurse or an intern practitioner under his or her direction and supervision only.

(b) Pursuant to s. 458.347(4)(g), s. 459.022(4)(f), or s. 464.012(3), as applicable, a practitioner who supervises a licensed physician assistant or advanced registered nurse practitioner may authorize the licensed physician assistant or advanced registered nurse practitioner to order controlled substances for administration to a patient in a facility licensed under chapter 395 or part II of chapter 400.

(c) A veterinarian may prescribe, administer, dispense, mix, or prepare a controlled substance for use on animals only, and may cause the controlled substance to be administered by an assistant or orderly under the veterinarian’s direction and supervision only.

(d) A certified optometrist licensed under chapter 463 may not administer or prescribe a controlled substance listed in Schedule I or Schedule II of s. 893.03.

(2) When any controlled substance is dispensed by a practitioner, there shall be affixed to the original container in which the controlled substance is delivered a label on which appears:

(a) The date of delivery.

(b) The directions for use of such controlled substance.

(c) The name and address of such practitioner.

(d) The name of the patient and, if such controlled substance is prescribed for an animal, a statement describing the species of the animal.

(e) A clear, concise warning that it is a crime to transfer the controlled substance to any person other than the patient for whom prescribed.

(3) Any person who obtains from a practitioner or the practitioner’s agent, or pursuant to prescription, any controlled substance for administration to a patient during the absence of such practitioner shall return to such practitioner any unused portion of such controlled substance when it is no longer required by the patient.

History.—s. 5, ch. 73-331; s. 1437, ch. 97-102; s. 13, ch. 2013-26; s. 11, ch. 2015-34; s. 30, ch. 2016-105; s. 7, ch. 2016-145.



893.055 - Prescription drug monitoring program.

893.055 Prescription drug monitoring program.—

(1) As used in this section, the term:

(a) “Patient advisory report” or “advisory report” means information provided by the department in writing, or as determined by the department, to a prescriber, dispenser, pharmacy, or patient concerning the dispensing of controlled substances. All advisory reports are for informational purposes only and impose no obligations of any nature or any legal duty on a prescriber, dispenser, pharmacy, or patient. The patient advisory report shall be provided in accordance with s. 893.13(7)(a)8. The advisory reports issued by the department are not subject to discovery or introduction into evidence in any civil or administrative action against a prescriber, dispenser, pharmacy, or patient arising out of matters that are the subject of the report; and a person who participates in preparing, reviewing, issuing, or any other activity related to an advisory report may not be permitted or required to testify in any such civil action as to any findings, recommendations, evaluations, opinions, or other actions taken in connection with preparing, reviewing, or issuing such a report.

(b) “Controlled substance” means a controlled substance listed in Schedule II, Schedule III, or Schedule IV in s. 893.03.

(c) “Dispenser” means a pharmacy, dispensing pharmacist, or dispensing health care practitioner.

(d) “Health care practitioner” or “practitioner” means any practitioner who is subject to licensure or regulation by the department under chapter 458, chapter 459, chapter 461, chapter 462, chapter 463, chapter 464, chapter 465, or chapter 466.

(e) “Health care regulatory board” means any board for a practitioner or health care practitioner who is licensed or regulated by the department.

(f) “Pharmacy” means any pharmacy that is subject to licensure or regulation by the department under chapter 465 and that dispenses or delivers a controlled substance to an individual or address in this state.

(g) “Prescriber” means a prescribing physician, prescribing practitioner, or other prescribing health care practitioner.

(h) “Active investigation” means an investigation that is being conducted with a reasonable, good faith belief that it could lead to the filing of administrative, civil, or criminal proceedings, or that is ongoing and continuing and for which there is a reasonable, good faith anticipation of securing an arrest or prosecution in the foreseeable future.

(i) “Law enforcement agency” means the Department of Law Enforcement, a Florida sheriff’s department, a Florida police department, or a law enforcement agency of the Federal Government which enforces the laws of this state or the United States relating to controlled substances, and which its agents and officers are empowered by law to conduct criminal investigations and make arrests.

(j) “Program manager” means an employee of or a person contracted by the Department of Health who is designated to ensure the integrity of the prescription drug monitoring program in accordance with the requirements established in paragraphs (2)(a) and (b).

(2)(a) The department shall design and establish a comprehensive electronic database system that has controlled substance prescriptions provided to it and that provides prescription information to a patient’s health care practitioner and pharmacist who inform the department that they wish the patient advisory report provided to them. Otherwise, the patient advisory report will not be sent to the practitioner, pharmacy, or pharmacist. The system shall be designed to provide information regarding dispensed prescriptions of controlled substances and shall not infringe upon the legitimate prescribing or dispensing of a controlled substance by a prescriber or dispenser acting in good faith and in the course of professional practice. The system shall be consistent with standards of the American Society for Automation in Pharmacy (ASAP). The electronic system shall also comply with the Health Insurance Portability and Accountability Act (HIPAA) as it pertains to protected health information (PHI), electronic protected health information (EPHI), and all other relevant state and federal privacy and security laws and regulations. The department shall establish policies and procedures as appropriate regarding the reporting, accessing the database, evaluation, management, development, implementation, operation, storage, and security of information within the system. The reporting of prescribed controlled substances shall include a dispensing transaction with a dispenser pursuant to chapter 465 or through a dispensing transaction to an individual or address in this state with a pharmacy that is not located in this state but that is otherwise subject to the jurisdiction of this state as to that dispensing transaction. The reporting of patient advisory reports refers only to reports to patients, pharmacies, and practitioners. Separate reports that contain patient prescription history information and that are not patient advisory reports are provided to persons and entities as authorized in paragraphs (7)(b) and (c) and s. 893.0551.

(b) The department, when the direct support organization receives at least $20,000 in nonstate moneys or the state receives at least $20,000 in federal grants for the prescription drug monitoring program, shall adopt rules as necessary concerning the reporting, accessing the database, evaluation, management, development, implementation, operation, security, and storage of information within the system, including rules for when patient advisory reports are provided to pharmacies and prescribers. The patient advisory report shall be provided in accordance with s. 893.13(7)(a)8. The department shall work with the professional health care licensure boards, such as the Board of Medicine, the Board of Osteopathic Medicine, and the Board of Pharmacy; other appropriate organizations, such as the Florida Pharmacy Association, the Florida Medical Association, the Florida Retail Federation, and the Florida Osteopathic Medical Association, including those relating to pain management; and the Attorney General, the Department of Law Enforcement, and the Agency for Health Care Administration to develop rules appropriate for the prescription drug monitoring program.

(c) All dispensers and prescribers subject to these reporting requirements shall be notified by the department of the implementation date for such reporting requirements.

(d) The program manager shall work with professional health care licensure boards and the stakeholders listed in paragraph (b) to develop rules appropriate for identifying indicators of controlled substance abuse.

(3) The pharmacy dispensing the controlled substance and each prescriber who directly dispenses a controlled substance shall submit to the electronic system, by a procedure and in a format established by the department and consistent with an ASAP-approved format, the following information for inclusion in the database:

(a) The name of the prescribing practitioner, the practitioner’s federal Drug Enforcement Administration registration number, the practitioner’s National Provider Identification (NPI) or other appropriate identifier, and the date of the prescription.

(b) The date the prescription was filled and the method of payment, such as cash by an individual, insurance coverage through a third party, or Medicaid payment. This paragraph does not authorize the department to include individual credit card numbers or other account numbers in the database.

(c) The full name, address, and date of birth of the person for whom the prescription was written.

(d) The name, national drug code, quantity, and strength of the controlled substance dispensed.

(e) The full name, federal Drug Enforcement Administration registration number, and address of the pharmacy or other location from which the controlled substance was dispensed. If the controlled substance was dispensed by a practitioner other than a pharmacist, the practitioner’s full name, federal Drug Enforcement Administration registration number, and address.

(f) The name of the pharmacy or practitioner, other than a pharmacist, dispensing the controlled substance and the practitioner’s National Provider Identification (NPI).

(g) Other appropriate identifying information as determined by department rule.

(4) Each time a controlled substance is dispensed to an individual, the controlled substance shall be reported to the department through the system as soon thereafter as possible, but not more than 7 days after the date the controlled substance is dispensed unless an extension is approved by the department for cause as determined by rule. A dispenser must meet the reporting requirements of this section by providing the required information concerning each controlled substance that it dispensed in a department-approved, secure methodology and format. Such approved formats may include, but are not limited to, submission via the Internet, on a disc, or by use of regular mail.

(5) When the following acts of dispensing or administering occur, the following are exempt from reporting under this section for that specific act of dispensing or administration:

(a) A health care practitioner when administering a controlled substance directly to a patient if the amount of the controlled substance is adequate to treat the patient during that particular treatment session.

(b) A pharmacist or health care practitioner when administering a controlled substance to a patient or resident receiving care as a patient at a hospital, nursing home, ambulatory surgical center, hospice, or intermediate care facility for the developmentally disabled which is licensed in this state.

(c) A practitioner when administering or dispensing a controlled substance in the health care system of the Department of Corrections.

(d) A practitioner when administering a controlled substance in the emergency room of a licensed hospital.

(e) A health care practitioner when administering or dispensing a controlled substance to a person under the age of 16.

(f) A pharmacist or a dispensing practitioner when dispensing a one-time, 72-hour emergency resupply of a controlled substance to a patient.

(g) A rehabilitative hospital, assisted living facility, or nursing home dispensing a certain dosage of a controlled substance, as needed, to a patient as ordered by the patient’s treating physician.

(6) The department may establish when to suspend and when to resume reporting information during a state-declared or nationally declared disaster.

(7)(a) A practitioner or pharmacist who dispenses a controlled substance must submit the information required by this section in an electronic or other method in an ASAP format approved by rule of the department unless otherwise provided in this section. The cost to the dispenser in submitting the information required by this section may not be material or extraordinary. Costs not considered to be material or extraordinary include, but are not limited to, regular postage, electronic media, regular electronic mail, and facsimile charges.

(b) A pharmacy, prescriber, or dispenser, or the designee of a pharmacy, prescriber, or dispenser, shall have access to information in the prescription drug monitoring program’s database which relates to a patient of that pharmacy, prescriber, or dispenser in a manner established by the department as needed for the purpose of reviewing the patient’s controlled substance prescription history. Other access to the program’s database shall be limited to the program’s manager and to the designated program and support staff, who may act only at the direction of the program manager or, in the absence of the program manager, as authorized. Access by the program manager or such designated staff is for prescription drug program management only or for management of the program’s database and its system in support of the requirements of this section and in furtherance of the prescription drug monitoring program. Confidential and exempt information in the database shall be released only as provided in paragraph (c) and s. 893.0551. The program manager, designated program and support staff who act at the direction of or in the absence of the program manager, and any individual who has similar access regarding the management of the database from the prescription drug monitoring program shall submit fingerprints to the department for background screening. The department shall follow the procedure established by the Department of Law Enforcement to request a statewide criminal history record check and to request that the Department of Law Enforcement forward the fingerprints to the Federal Bureau of Investigation for a national criminal history record check.

(c) The following entities are not allowed direct access to information in the prescription drug monitoring program database but may request from the program manager and, when authorized by the program manager, the program manager’s program and support staff, information that is confidential and exempt under s. 893.0551. Before release, a request by the following entities shall be verified as authentic and authorized with the requesting organization by the program manager, the program manager’s program and support staff, or as determined in rules by the department as being authentic and as having been authorized by the requesting entity:

1. The department or its relevant health care regulatory boards responsible for the licensure, regulation, or discipline of practitioners, pharmacists, or other persons who are authorized to prescribe, administer, or dispense controlled substances and who are involved in a specific controlled substance investigation involving a designated person for one or more prescribed controlled substances.

2. The Attorney General for Medicaid fraud cases involving prescribed controlled substances.

3. A law enforcement agency during active investigations of potential criminal activity, fraud, or theft regarding prescribed controlled substances.

4. A patient or the legal guardian or designated health care surrogate of an incapacitated patient as described in s. 893.0551 who, for the purpose of verifying the accuracy of the database information, submits a written and notarized request that includes the patient’s full name, address, and date of birth, and includes the same information if the legal guardian or health care surrogate submits the request. The request shall be validated by the department to verify the identity of the patient and the legal guardian or health care surrogate, if the patient’s legal guardian or health care surrogate is the requestor. Such verification is also required for any request to change a patient’s prescription history or other information related to his or her information in the electronic database.

5. An impaired practitioner consultant who is retained by the department under s. 456.076 for the purpose of reviewing the database information of an impaired practitioner program participant or a referral who has agreed to be evaluated or monitored through the program and who has separately agreed in writing to the consultant’s access to and review of such information.

Information in the database for the electronic prescription drug monitoring system is not discoverable or admissible in any civil or administrative action, except in an investigation and disciplinary proceeding by the department or the appropriate regulatory board.

(d) Department staff, for the purpose of calculating performance measures pursuant to subsection (8), shall not be allowed direct access to information in the prescription drug monitoring program database but may request from the program manager and, when authorized by the program manager, the program manager’s program and support staff, information that contains no identifying information of any patient, physician, health care practitioner, prescriber, or dispenser and that is not confidential and exempt.

(e) All transmissions of data required by this section must comply with relevant state and federal privacy and security laws and regulations. However, any authorized agency or person under s. 893.0551 receiving such information as allowed by s. 893.0551 may maintain the information received for up to 24 months before purging it from his or her records or maintain it for longer than 24 months if the information is pertinent to ongoing health care or an active law enforcement investigation or prosecution.

(f) The program manager, upon determining a pattern consistent with the rules established under paragraph (2)(d) and having cause to believe a violation of s. 893.13(7)(a)8., (8)(a), or (8)(b) has occurred, may provide relevant information to the applicable law enforcement agency.

(8) To assist in fulfilling program responsibilities, performance measures shall be reported annually to the Governor, the President of the Senate, and the Speaker of the House of Representatives by the department each December 1. Data that does not contain patient, physician, health care practitioner, prescriber, or dispenser identifying information may be requested during the year by department employees so that the department may undertake public health care and safety initiatives that take advantage of observed trends. Performance measures may include, but are not limited to, efforts to achieve the following outcomes:

(a) Reduction of the rate of inappropriate use of prescription drugs through department education and safety efforts.

(b) Reduction of the quantity of pharmaceutical controlled substances obtained by individuals attempting to engage in fraud and deceit.

(c) Increased coordination among partners participating in the prescription drug monitoring program.

(d) Involvement of stakeholders in achieving improved patient health care and safety and reduction of prescription drug abuse and prescription drug diversion.

(9) Any person who willfully and knowingly fails to report the dispensing of a controlled substance as required by this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(10) All costs incurred by the department in administering the prescription drug monitoring program shall be funded through federal grants or private funding applied for or received by the state. The department may not commit funds for the monitoring program without ensuring funding is available. The prescription drug monitoring program and the implementation thereof are contingent upon receipt of the nonstate funding. The department and state government shall cooperate with the direct-support organization established pursuant to subsection (11) in seeking federal grant funds, other nonstate grant funds, gifts, donations, or other private moneys for the department if the costs of doing so are not considered material. Nonmaterial costs for this purpose include, but are not limited to, the costs of mailing and personnel assigned to research or apply for a grant. Notwithstanding the exemptions to competitive-solicitation requirements under s. 287.057(3)(e), the department shall comply with the competitive-solicitation requirements under s. 287.057 for the procurement of any goods or services required by this section. Funds provided, directly or indirectly, by prescription drug manufacturers may not be used to implement the program.

(11) The department may establish a direct-support organization that has a board consisting of at least five members to provide assistance, funding, and promotional support for the activities authorized for the prescription drug monitoring program.

(a) As used in this subsection, the term “direct-support organization” means an organization that is:

1. A Florida corporation not for profit incorporated under chapter 617, exempted from filing fees, and approved by the Department of State.

2. Organized and operated to conduct programs and activities; raise funds; request and receive grants, gifts, and bequests of money; acquire, receive, hold, and invest, in its own name, securities, funds, objects of value, or other property, either real or personal; and make expenditures or provide funding to or for the direct or indirect benefit of the department in the furtherance of the prescription drug monitoring program.

(b) The direct-support organization is not considered a lobbying firm within the meaning of s. 11.045.

(c) The State Surgeon General shall appoint a board of directors for the direct-support organization. Members of the board shall serve at the pleasure of the State Surgeon General. The State Surgeon General shall provide guidance to members of the board to ensure that moneys received by the direct-support organization are not received from inappropriate sources. Inappropriate sources include, but are not limited to, donors, grantors, persons, or organizations that may monetarily or substantively benefit from the purchase of goods or services by the department in furtherance of the prescription drug monitoring program.

(d) The direct-support organization shall operate under written contract with the department. The contract must, at a minimum, provide for:

1. Approval of the articles of incorporation and bylaws of the direct-support organization by the department.

2. Submission of an annual budget for the approval of the department.

3. Certification by the department that the direct-support organization is complying with the terms of the contract in a manner consistent with and in furtherance of the goals and purposes of the prescription drug monitoring program and in the best interests of the state. Such certification must be made annually and reported in the official minutes of a meeting of the direct-support organization.

4. The reversion, without penalty, to the state of all moneys and property held in trust by the direct-support organization for the benefit of the prescription drug monitoring program if the direct-support organization ceases to exist or if the contract is terminated.

5. The fiscal year of the direct-support organization, which must begin July 1 of each year and end June 30 of the following year.

6. The disclosure of the material provisions of the contract to donors of gifts, contributions, or bequests, including such disclosure on all promotional and fundraising publications, and an explanation to such donors of the distinction between the department and the direct-support organization.

7. The direct-support organization’s collecting, expending, and providing of funds to the department for the development, implementation, and operation of the prescription drug monitoring program as described in this section and s. 2, chapter 2009-198, Laws of Florida, as long as the task force is authorized. The direct-support organization may collect and expend funds to be used for the functions of the direct-support organization’s board of directors, as necessary and approved by the department. In addition, the direct-support organization may collect and provide funding to the department in furtherance of the prescription drug monitoring program by:

a. Establishing and administering the prescription drug monitoring program’s electronic database, including hardware and software.

b. Conducting studies on the efficiency and effectiveness of the program to include feasibility studies as described in subsection (13).

c. Providing funds for future enhancements of the program within the intent of this section.

d. Providing user training of the prescription drug monitoring program, including distribution of materials to promote public awareness and education and conducting workshops or other meetings, for health care practitioners, pharmacists, and others as appropriate.

e. Providing funds for travel expenses.

f. Providing funds for administrative costs, including personnel, audits, facilities, and equipment.

g. Fulfilling all other requirements necessary to implement and operate the program as outlined in this section.

(e) The activities of the direct-support organization must be consistent with the goals and mission of the department, as determined by the department, and in the best interests of the state. The direct-support organization must obtain a written approval from the department for any activities in support of the prescription drug monitoring program before undertaking those activities.

(f) The department may permit, without charge, appropriate use of administrative services, property, and facilities of the department by the direct-support organization, subject to this section. The use must be directly in keeping with the approved purposes of the direct-support organization and may not be made at times or places that would unreasonably interfere with opportunities for the public to use such facilities for established purposes. Any moneys received from rentals of facilities and properties managed by the department may be held in a separate depository account in the name of the direct-support organization and subject to the provisions of the letter of agreement with the department. The letter of agreement must provide that any funds held in the separate depository account in the name of the direct-support organization must revert to the department if the direct-support organization is no longer approved by the department to operate in the best interests of the state.

(g) The department may adopt rules under s. 120.54 to govern the use of administrative services, property, or facilities of the department or office by the direct-support organization.

(h) The department may not permit the use of any administrative services, property, or facilities of the state by a direct-support organization if that organization does not provide equal membership and employment opportunities to all persons regardless of race, color, religion, gender, age, or national origin.

(i) The direct-support organization shall provide for an independent annual financial audit in accordance with s. 215.981. Copies of the audit shall be provided to the department and the Office of Policy and Budget in the Executive Office of the Governor.

(j) The direct-support organization may not exercise any power under s. 617.0302(12) or (16).

(k) This subsection is repealed October 1, 2017, unless reviewed and saved from repeal by the Legislature.

(12) A prescriber or dispenser, or his or her designee, may have access to the information under this section which relates to a patient of that prescriber or dispenser as needed for the purpose of reviewing the patient’s controlled drug prescription history. A prescriber or dispenser acting in good faith is immune from any civil, criminal, or administrative liability that might otherwise be incurred or imposed for receiving or using information from the prescription drug monitoring program. This subsection does not create a private cause of action, and a person may not recover damages against a prescriber or dispenser authorized to access information under this subsection for accessing or failing to access such information.

(13) To the extent that funding is provided for such purpose through federal or private grants or gifts and other types of available moneys, the department shall study the feasibility of enhancing the prescription drug monitoring program for the purposes of public health initiatives and statistical reporting that respects the privacy of the patient, the prescriber, and the dispenser. Such a study shall be conducted in order to further improve the quality of health care services and safety by improving the prescribing and dispensing practices for prescription drugs, taking advantage of advances in technology, reducing duplicative prescriptions and the overprescribing of prescription drugs, and reducing drug abuse. The requirements of the National All Schedules Prescription Electronic Reporting (NASPER) Act are authorized in order to apply for federal NASPER funding. In addition, the direct-support organization shall provide funding for the department to conduct training for health care practitioners and other appropriate persons in using the monitoring program to support the program enhancements.

(14) A pharmacist, pharmacy, or dispensing health care practitioner or his or her agent, before releasing a controlled substance to any person not known to such dispenser, shall require the person purchasing, receiving, or otherwise acquiring the controlled substance to present valid photographic identification or other verification of his or her identity to the dispenser. If the person does not have proper identification, the dispenser may verify the validity of the prescription and the identity of the patient with the prescriber or his or her authorized agent. Verification of health plan eligibility through a real-time inquiry or adjudication system will be considered to be proper identification. This subsection does not apply in an institutional setting or to a long-term care facility, including, but not limited to, an assisted living facility or a hospital to which patients are admitted. As used in this subsection, the term “proper identification” means an identification that is issued by a state or the Federal Government containing the person’s photograph, printed name, and signature or a document considered acceptable under 8 C.F.R. s. 274a.2(b)(1)(v)(A) and (B).

(15) The Agency for Health Care Administration shall continue the promotion of electronic prescribing by health care practitioners, health care facilities, and pharmacies under s. 408.0611.

(16) The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer the provisions of this section, which shall include as necessary the reporting, accessing, evaluation, management, development, implementation, operation, and storage of information within the monitoring program’s system.

1(17) Notwithstanding subsection (10), and for the 2016-2017 fiscal year only, the department may use state funds appropriated in the 2016-2017 General Appropriations Act to administer the prescription drug monitoring program. Neither the Attorney General nor the department may use funds received as part of a settlement agreement to administer the prescription drug monitoring program. This subsection expires July 1, 2017.

History.—s. 1, ch. 2009-198; s. 41, ch. 2010-151; s. 12, ch. 2010-211; s. 50, ch. 2011-4; s. 23, ch. 2011-141; s. 86, ch. 2012-5; s. 11, ch. 2013-16; s. 14, ch. 2013-26; s. 21, ch. 2013-154; s. 167, ch. 2014-17; s. 26, ch. 2014-96; s. 32, ch. 2015-222; s. 55, ch. 2016-62; s. 31, ch. 2016-105; s. 1, ch. 2016-177.

1Note.—Section 55, ch. 2016-62, amended subsection (17) “[i]n order to implement Specific Appropriations 515 through 536 of the 2016-2017 General Appropriations Act.”



893.0551 - Public records exemption for the prescription drug monitoring program.

893.0551 Public records exemption for the prescription drug monitoring program.—

(1) For purposes of this section, the terms used in this section have the same meanings as provided in s. 893.055.

(2) The following information of a patient or patient’s agent, a health care practitioner, a dispenser, an employee of the practitioner who is acting on behalf of and at the direction of the practitioner, a pharmacist, or a pharmacy that is contained in records held by the department under s. 893.055 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) Name.

(b) Address.

(c) Telephone number.

(d) Insurance plan number.

(e) Government-issued identification number.

(f) Provider number.

(g) Drug Enforcement Administration number.

(h) Any other unique identifying information or number.

(3) The department shall disclose such confidential and exempt information to the following persons or entities upon request and after using a verification process to ensure the legitimacy of the request as provided in s. 893.055:

(a) The Attorney General or his or her designee when working on Medicaid fraud cases involving prescription drugs or when the Attorney General has initiated a review of specific identifiers of Medicaid fraud regarding prescription drugs. The Attorney General’s Medicaid fraud investigators may not have direct access to the department’s database. The Attorney General or his or her designee may disclose to a criminal justice agency, as defined in s. 119.011, only the confidential and exempt information received from the department that is relevant to an identified active investigation that prompted the request for the information.

(b) The department’s relevant health care regulatory boards responsible for the licensure, regulation, or discipline of a practitioner, pharmacist, or other person who is authorized to prescribe, administer, or dispense controlled substances and who is involved in a specific controlled substances investigation for prescription drugs involving a designated person. The health care regulatory boards may request information from the department but may not have direct access to its database. The health care regulatory boards may provide to a law enforcement agency pursuant to ss. 456.066 and 456.073 only information that is relevant to the specific controlled substances investigation that prompted the request for the information.

(c) A law enforcement agency that has initiated an active investigation involving a specific violation of law regarding prescription drug abuse or diversion of prescribed controlled substances and that has entered into a user agreement with the department. A law enforcement agency may request information from the department but may not have direct access to its database. The law enforcement agency may disclose to a criminal justice agency, as defined in s. 119.011, only confidential and exempt information received from the department that is relevant to an identified active investigation that prompted the request for such information.

(d) A health care practitioner, or his or her designee, who certifies that the information is necessary to provide medical treatment to a current patient in accordance with ss. 893.05 and 893.055.

(e) A pharmacist, or his or her designee, who certifies that the requested information will be used to dispense controlled substances to a current patient in accordance with ss. 893.04 and 893.055.

(f) A patient or the legal guardian or designated health care surrogate for an incapacitated patient, if applicable, making a request as provided in s. 893.055(7)(c)4.

(g) The patient’s pharmacy, prescriber, or dispenser, or the designee of the pharmacy, prescriber, or dispenser, who certifies that the information is necessary to provide medical treatment to his or her current patient in accordance with s. 893.055.

(h) An impaired practitioner consultant who has been authorized in writing by a participant in, or by a referral to, the impaired practitioner program to access and review information as provided in s. 893.055(7)(c)5.

(4) If the department determines consistent with its rules that a pattern of controlled substance abuse exists, the department may disclose such confidential and exempt information to the applicable law enforcement agency in accordance with s. 893.055. The law enforcement agency may disclose to a criminal justice agency, as defined in s. 119.011, only confidential and exempt information received from the department that is relevant to an identified active investigation that is specific to a violation of s. 893.13(7)(a)8., s. 893.13(8)(a), or s. 893.13(8)(b).

(5) Before disclosing confidential and exempt information to a criminal justice agency or a law enforcement agency pursuant to this section, the disclosing person or entity must take steps to ensure the continued confidentiality of all confidential and exempt information. At a minimum, these steps must include redacting any nonrelevant information.

(6) An agency or person who obtains any confidential and exempt information pursuant to this section must maintain the confidential and exempt status of that information and may not disclose such information unless authorized by law. Information shared with a state attorney pursuant to paragraph (3)(a) or paragraph (3)(c) may be released only in response to a discovery demand if such information is directly related to the criminal case for which the information was requested. Unrelated information may be released only upon an order of a court of competent jurisdiction.

(7) A person who willfully and knowingly violates this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 2009-197; s. 13, ch. 2010-211; s. 51, ch. 2011-4; s. 1, ch. 2014-156; s. 36, ch. 2016-145; s. 2, ch. 2016-177.



893.06 - Distribution of controlled substances; order forms; labeling and packaging requirements.

893.06 Distribution of controlled substances; order forms; labeling and packaging requirements.—

(1) Controlled substances in Schedules I and II shall be distributed by a duly licensed manufacturer, distributor, or wholesaler to a duly licensed manufacturer, wholesaler, distributor, practitioner, pharmacy, as defined in chapter 465, hospital, or laboratory only pursuant to an order form. It shall be deemed a compliance with this subsection if the parties to the transaction have complied with federal law respecting the use of order forms.

(2) Possession or control of controlled substances obtained as authorized by this section shall be lawful if in the regular course of business, occupation, profession, employment, or duty.

(3) A person in charge of a hospital or laboratory or in the employ of this state or of any other state, or of any political subdivision thereof, and a master or other proper officer of a ship or aircraft, who obtains controlled substances under the provisions of this section or otherwise, shall not administer, dispense, or otherwise use such controlled substances within this state, except within the scope of her or his employment or official duty, and then only for scientific or medicinal purposes and subject to the provisions of this chapter.

(4) It shall be unlawful to distribute a controlled substance in a commercial container unless such container bears a label showing the name and address of the manufacturer, the quantity, kind, and form of controlled substance contained therein, and the identifying symbol for such substance, as required by federal law. No person except a pharmacist, for the purpose of dispensing a prescription, or a practitioner, for the purpose of dispensing a controlled substance to a patient, shall alter, deface, or remove any labels so affixed.

History.—s. 6, ch. 73-331; s. 1438, ch. 97-102.



893.065 - Counterfeit-resistant prescription blanks for controlled substances listed in Schedule II, Schedule III, Schedule IV, or Schedule V.

893.065 Counterfeit-resistant prescription blanks for controlled substances listed in Schedule II, Schedule III, Schedule IV, or Schedule V.—The Department of Health shall develop and adopt by rule the form and content for a counterfeit-resistant prescription blank which must be used by practitioners for the purpose of prescribing a controlled substance listed in Schedule II, Schedule III, Schedule IV, or Schedule V pursuant to s. 456.42. The Department of Health may require the prescription blanks to be printed on distinctive, watermarked paper and to bear the preprinted name, address, and category of professional licensure of the practitioner and that practitioner’s federal registry number for controlled substances. The prescription blanks may not be transferred.

History.—s. 4, ch. 2007-156; s. 24, ch. 2011-141.



893.07 - Records.

893.07 Records.—

(1) Every person who engages in the manufacture, compounding, mixing, cultivating, growing, or by any other process producing or preparing, or in the dispensing, importation, or, as a wholesaler, distribution, of controlled substances shall:

(a) On January 1, 1974, or as soon thereafter as any person first engages in such activity, and every second year thereafter, make a complete and accurate record of all stocks of controlled substances on hand. The inventory may be prepared on the regular physical inventory date which is nearest to, and does not vary by more than 6 months from, the biennial date that would otherwise apply. As additional substances are designated for control under this chapter, they shall be inventoried as provided for in this subsection.

(b) On and after January 1, 1974, maintain, on a current basis, a complete and accurate record of each substance manufactured, received, sold, delivered, or otherwise disposed of by him or her, except that this subsection shall not require the maintenance of a perpetual inventory.

Compliance with the provisions of federal law pertaining to the keeping of records of controlled substances shall be deemed a compliance with the requirements of this subsection.

(2) The record of controlled substances received shall in every case show:

(a) The date of receipt.

(b) The name and address of the person from whom received.

(c) The kind and quantity of controlled substances received.

(3) The record of all controlled substances sold, administered, dispensed, or otherwise disposed of shall show:

(a) The date of selling, administering, or dispensing.

(b) The correct name and address of the person to whom or for whose use, or the owner and species of animal for which, sold, administered, or dispensed.

(c) The kind and quantity of controlled substances sold, administered, or dispensed.

(4) Every inventory or record required by this chapter, including prescription records, shall be maintained:

(a) Separately from all other records of the registrant, or

(b) Alternatively, in the case of Schedule III, IV, or V controlled substances, in such form that information required by this chapter is readily retrievable from the ordinary business records of the registrant.

In either case, the records described in this subsection shall be kept and made available for a period of at least 2 years for inspection and copying by law enforcement officers whose duty it is to enforce the laws of this state relating to controlled substances. Law enforcement officers are not required to obtain a subpoena, court order, or search warrant in order to obtain access to or copies of such records.

(5) Each person described in subsection (1) shall:

(a) Maintain a record which shall contain a detailed list of controlled substances lost, destroyed, or stolen, if any; the kind and quantity of such controlled substances; and the date of the discovering of such loss, destruction, or theft.

(b) In the event of the discovery of the theft or significant loss of controlled substances, report such theft or significant loss to the sheriff of that county within 24 hours after discovery. A person who fails to report a theft or significant loss of a substance listed in s. 893.03(3), (4), or (5) within 24 hours after discovery as required in this paragraph commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. A person who fails to report a theft or significant loss of a substance listed in s. 893.03(2) within 24 hours after discovery as required in this paragraph commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 7, ch. 73-331; s. 1439, ch. 97-102; s. 25, ch. 2011-141; s. 32, ch. 2016-105.



893.08 - Exceptions.

893.08 Exceptions.—

(1) The following may be distributed at retail without a prescription, but only by a registered pharmacist:

(a) Any compound, mixture, or preparation described in Schedule V.

(b) Any compound, mixture, or preparation containing any depressant or stimulant substance described in s. 893.03(2)(a) or (c) except any amphetamine drug or sympathomimetic amine drug or compound designated as a Schedule II controlled substance pursuant to this chapter; in s. 893.03(3)(a); or in Schedule IV, if:

1. The compound, mixture, or preparation contains one or more active medicinal ingredients not having depressant or stimulant effect on the central nervous system, and

2. Such ingredients are included therein in such combinations, quantity, proportion, or concentration as to vitiate the potential for abuse of the controlled substances which do have a depressant or stimulant effect on the central nervous system.

(2) No compound, mixture, or preparation may be dispensed under subsection (1) unless such substance may, under the Federal Food, Drug, and Cosmetic Act, be lawfully sold at retail without a prescription.

(3) The exemptions authorized by this section shall be subject to the following conditions:

(a) The compounds, mixtures, and preparations referred to in subsection (1) may be dispensed to persons under age 18 only on prescription. A bound volume must be maintained as a record of sale at retail of excepted compounds, mixtures, and preparations, and the pharmacist must require suitable identification from every unknown purchaser.

(b) Such compounds, mixtures, and preparations shall be sold by the pharmacist in good faith as a medicine and not for the purpose of evading the provisions of this chapter. The pharmacist may, in his or her discretion, withhold sale to any person whom the pharmacist reasonably believes is attempting to purchase excepted compounds, mixtures, or preparations for the purpose of abuse.

(c) The total quantity of controlled substance listed in Schedule V which may be sold to any one purchaser within a given 48-hour period shall not exceed 120 milligrams of codeine, 60 milligrams dihydrocodeine, 30 milligrams of ethyl morphine, or 240 milligrams of opium.

(d) Nothing in this section shall be construed to limit the kind and quantity of any controlled substance that may be prescribed, administered, or dispensed to any person, or for the use of any person or animal, when it is prescribed, administered, or dispensed in compliance with the general provisions of this chapter.

(4) The dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan) shall not be deemed to be included in any schedule by reason of enactment of this chapter.

History.—s. 8, ch. 73-331; s. 1, ch. 77-174; s. 6, ch. 80-354; s. 4, ch. 89-281; s. 2, ch. 93-92; s. 1440, ch. 97-102; s. 105, ch. 97-264; s. 12, ch. 99-186.



893.09 - Enforcement.

893.09 Enforcement.—

(1) The Department of Law Enforcement, all state agencies which regulate professions or institutions affected by the provisions of this chapter, and all peace officers of the state shall enforce all provisions of this chapter except those specifically delegated, and shall cooperate with all agencies charged with the enforcement of the laws of the United States, this state, and all other states relating to controlled substances.

(2) Any agency authorized to enforce this chapter shall have the right to institute an action in its own name to enjoin the violation of any of the provisions of this chapter. Said action for an injunction shall be in addition to any other action, proceeding, or remedy authorized by law.

(3) All law enforcement officers whose duty it is to enforce this chapter shall have authority to administer oaths in connection with their official duties, and any person making a material false statement under oath before such law enforcement officers shall be deemed guilty of perjury and subject to the same punishment as prescribed for perjury.

(4) It shall be unlawful and punishable as provided in chapter 843 for any person to interfere with any such law enforcement officer in the performance of the officer’s official duties. It shall also be unlawful for any person falsely to represent himself or herself to be authorized to enforce the drug abuse laws of this state, the United States, or any other state.

(5) No civil or criminal liability shall be imposed by virtue of this chapter upon any person whose duty it is to enforce the provisions of this chapter, by reason of his or her being lawfully engaged in the enforcement of any law or municipal ordinance relating to controlled substances.

History.—s. 9, ch. 73-331; s. 1, ch. 77-174; s. 30, ch. 79-8; s. 1441, ch. 97-102.



893.10 - Burden of proof; photograph or video recording of evidence.

893.10 Burden of proof; photograph or video recording of evidence.—

(1) It is not necessary for the state to negative any exemption or exception set forth in this chapter in any indictment, information, or other pleading or in any trial, hearing, or other proceeding under this chapter, and the burden of going forward with the evidence with respect to any exemption or exception is upon the person claiming its benefit.

(2) In the prosecution of an offense involving the manufacture of a controlled substance, a photograph or video recording of the manufacturing equipment used in committing the offense, including, but not limited to, grow lights, growing trays, and chemical fertilizers, may be introduced as competent evidence of the existence and use of the equipment and is admissible in the prosecution of the offense to the same extent as if the property were introduced as evidence.

(3) After a law enforcement agency documents the manufacturing equipment by photography or video recording, the manufacturing equipment may be destroyed on site and left in disrepair. The law enforcement agency destroying the equipment is immune from civil liability for the destruction of the equipment. The destruction of the equipment must be recorded by the supervising law enforcement officer in the manner described in s. 893.12(1)(a), and records must be maintained for 24 months.

History.—s. 10, ch. 73-331; s. 1442, ch. 97-102; s. 3, ch. 2008-184; s. 19, ch. 2010-117.



893.101 - Legislative findings and intent.

893.101 Legislative findings and intent.—

(1) The Legislature finds that the cases of Scott v. State, Slip Opinion No. SC94701 (Fla. 2002) and Chicone v. State, 684 So.2d 736 (Fla. 1996), holding that the state must prove that the defendant knew of the illicit nature of a controlled substance found in his or her actual or constructive possession, were contrary to legislative intent.

(2) The Legislature finds that knowledge of the illicit nature of a controlled substance is not an element of any offense under this chapter. Lack of knowledge of the illicit nature of a controlled substance is an affirmative defense to the offenses of this chapter.

(3) In those instances in which a defendant asserts the affirmative defense described in this section, the possession of a controlled substance, whether actual or constructive, shall give rise to a permissive presumption that the possessor knew of the illicit nature of the substance. It is the intent of the Legislature that, in those cases where such an affirmative defense is raised, the jury shall be instructed on the permissive presumption provided in this subsection.

History.—s. 1, ch. 2002-258.



893.105 - Testing and destruction of seized substances.

893.105 Testing and destruction of seized substances.—

(1) Any controlled substance or listed chemical seized as evidence may be sample tested and weighed by the seizing agency after the seizure. Any such sample and the analysis thereof shall be admissible into evidence in any civil or criminal action for the purpose of proving the nature, composition, and weight of the substance seized. In addition, the seizing agency may photograph or videotape, for use at trial, the controlled substance or listed chemical seized.

(2) Controlled substances or listed chemicals that are not retained for sample testing as provided in subsection (1) may be destroyed pursuant to a court order issued in accordance with s. 893.12.

History.—s. 1, ch. 82-88; s. 3, ch. 91-279.



893.11 - Suspension, revocation, and reinstatement of business and professional licenses.

893.11 Suspension, revocation, and reinstatement of business and professional licenses.—For the purposes of s. 120.60(6), any conviction in any court reported to the Comprehensive Case Information System of the Florida Association of Court Clerks and Comptrollers, Inc., for the sale of, or trafficking in, a controlled substance or for conspiracy to sell, or traffic in, a controlled substance constitutes an immediate serious danger to the public health, safety, or welfare, and is grounds for disciplinary action by the licensing state agency. A state agency shall initiate an immediate emergency suspension of an individual professional license issued by the agency, in compliance with the procedures for summary suspensions in s. 120.60(6), upon the agency’s findings of the licensee’s conviction in any court reported to the Comprehensive Case Information System of the Florida Association of Court Clerks and Comptrollers, Inc., for the sale of, or trafficking in, a controlled substance, or for conspiracy to sell, or traffic in, a controlled substance. Before renewing any professional license, a state agency that issues a professional license must use the Comprehensive Case Information System of the Florida Association of Court Clerks and Comptrollers, Inc., to obtain information relating to any conviction for the sale of, or trafficking in, a controlled substance or for conspiracy to sell, or traffic in, a controlled substance. The clerk of court shall provide electronic access to each state agency at no cost and also provide certified copies of the judgment upon request to the agency. Upon a showing by any such convicted defendant whose professional license has been suspended or revoked pursuant to this section that his or her civil rights have been restored or upon a showing that the convicted defendant meets the following criteria, the agency head may reinstate or reactivate such license when:

(1) The person has complied with the conditions of paragraphs (a) and (b) which shall be monitored by the Department of Corrections while the person is under any supervisory sanction. If the person fails to comply with provisions of these paragraphs by either failing to maintain treatment or by testing positive for drug use, the department shall notify the licensing agency, which shall revoke the license. The person under supervision may:

(a) Seek evaluation and enrollment in, and once enrolled maintain enrollment in until completion, a drug treatment and rehabilitation program which is approved or regulated by the Department of Children and Families. The treatment and rehabilitation program shall be specified by:

1. The court, in the case of court-ordered supervisory sanctions;

2. The Florida Commission on Offender Review, in the case of parole, control release, or conditional release; or

3. The Department of Corrections, in the case of imprisonment or any other supervision required by law.

(b) Submit to periodic urine drug testing pursuant to procedures prescribed by the Department of Corrections. If the person is indigent, the costs shall be paid by the Department of Corrections; or

(2) The person has successfully completed an appropriate program under the Correctional Education Program.

(3) As used in this section, the term “professional license” includes any license, permit, or certificate that authorizes a person to practice his or her profession. However, the term does not include any of the taxes, fees, or permits regulated, controlled, or administered by the Department of Revenue in accordance with s. 213.05.

History.—s. 11, ch. 73-331; s. 1, ch. 77-117; s. 19, ch. 78-95; s. 3, ch. 90-266; s. 126, ch. 91-112; s. 14, ch. 95-325; s. 1443, ch. 97-102; s. 302, ch. 99-8; s. 18, ch. 2012-100; s. 305, ch. 2014-19; s. 21, ch. 2014-191.



893.12 - Contraband; seizure, forfeiture, sale.

893.12 Contraband; seizure, forfeiture, sale.—

(1) All substances controlled by this chapter and all listed chemicals, which substances or chemicals are handled, delivered, possessed, or distributed contrary to any provisions of this chapter, and all such controlled substances or listed chemicals the lawful possession of which is not established or the title to which cannot be ascertained, are declared to be contraband, are subject to seizure and confiscation by any person whose duty it is to enforce the provisions of the chapter, and shall be disposed of as follows:

(a) Except as in this section otherwise provided, the court having jurisdiction shall order such controlled substances or listed chemicals forfeited and destroyed. A record of the place where said controlled substances or listed chemicals were seized, of the kinds and quantities of controlled substances or listed chemicals destroyed, and of the time, place, and manner of destruction shall be kept, and a return under oath reporting said destruction shall be made to the court by the officer who destroys them.

(b) Upon written application by the Department of Health, the court by whom the forfeiture of such controlled substances or listed chemicals has been decreed may order the delivery of any of them to said department for distribution or destruction as hereinafter provided.

(c) Upon application by any hospital or laboratory within the state not operated for private gain, the department may, in its discretion, deliver any controlled substances or listed chemicals that have come into its custody by authority of this section to the applicant for medical use. The department may from time to time deliver excess stocks of such controlled substances or listed chemicals to the United States Drug Enforcement Administration or destroy same.

(d) The department shall keep a full and complete record of all controlled substances or listed chemicals received and of all controlled substances or listed chemicals disposed of, showing:

1. The exact kinds, quantities, and forms of such controlled substances or listed chemicals;

2. The persons from whom received and to whom delivered;

3. By whose authority received, delivered, and destroyed; and

4. The dates of the receipt, disposal, or destruction,

which record shall be open to inspection by all persons charged with the enforcement of federal and state drug abuse laws.

(2)(a) Any vessel, vehicle, aircraft, or drug paraphernalia as defined in s. 893.145 which has been or is being used in violation of any provision of this chapter or in, upon, or by means of which any violation of this chapter has taken or is taking place may be seized and forfeited as provided by the Florida Contraband Forfeiture Act.

(b) All real property, including any right, title, leasehold interest, and other interest in the whole of any lot or tract of land and any appurtenances or improvements, which real property is used, or intended to be used, in any manner or part, to commit or to facilitate the commission of, or which real property is acquired with proceeds obtained as a result of, a violation of any provision of this chapter related to a controlled substance described in s. 893.03(1) or (2) may be seized and forfeited as provided by the Florida Contraband Forfeiture Act except that no property shall be forfeited under this paragraph to the extent of an interest of an owner or lienholder by reason of any act or omission established by that owner or lienholder to have been committed or omitted without the knowledge or consent of that owner or lienholder.

(c) All moneys, negotiable instruments, securities, and other things of value furnished or intended to be furnished by any person in exchange for a controlled substance described in s. 893.03(1) or (2) or a listed chemical in violation of any provision of this chapter, all proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities used or intended to be used to facilitate any violation of any provision of this chapter or which are acquired with proceeds obtained in violation of any provision of this chapter may be seized and forfeited as provided by the Florida Contraband Forfeiture Act, except that no property shall be forfeited under this paragraph to the extent of an interest of an owner or lienholder by reason of any act or omission established by that owner or lienholder to have been committed or omitted without the knowledge or consent of that owner or lienholder.

(d) All books, records, and research, including formulas, microfilm, tapes, and data which are used, or intended for use, or which are acquired with proceeds obtained, in violation of any provision of this chapter related to a controlled substance described in s. 893.03(1) or (2) or a listed chemical may be seized and forfeited as provided by the Florida Contraband Forfeiture Act.

(e) If any of the property described in this subsection:

1. Cannot be located;

2. Has been transferred to, sold to, or deposited with, a third party;

3. Has been placed beyond the jurisdiction of the court;

4. Has been substantially diminished in value by any act or omission of the defendant; or

5. Has been commingled with any property which cannot be divided without difficulty,

the court shall order the forfeiture of any other property of the defendant up to the value of any property subject to forfeiture under this subsection.

(3) Any law enforcement agency is empowered to authorize or designate officers, agents, or other persons to carry out the seizure provisions of this section. It shall be the duty of any officer, agent, or other person so authorized or designated, or authorized by law, whenever she or he shall discover any vessel, vehicle, aircraft, real property or interest in real property, money, negotiable instrument, security, book, record, or research which has been or is being used or intended to be used, or which is acquired with proceeds obtained, in violation of any of the provisions of this chapter, or in, upon, or by means of which any violation of this chapter has taken or is taking place, to seize such vessel, vehicle, aircraft, real property or interest in real property, money, negotiable instrument, security, book, record, or research and place it in the custody of such person as may be authorized or designated for that purpose by the respective law enforcement agency pursuant to these provisions.

(4) The rights of any bona fide holder of a duly recorded mortgage or duly recorded vendor’s privilege on the property seized under this chapter shall not be affected by the seizure.

History.—s. 12, ch. 73-331; ss. 10, 11, ch. 74-385; s. 471, ch. 77-147; s. 185, ch. 79-164; s. 4, ch. 80-30; s. 9, ch. 80-68; s. 5, ch. 89-148; s. 4, ch. 91-279; s. 1444, ch. 97-102; s. 1, ch. 98-395; s. 303, ch. 99-8; s. 13, ch. 99-186; s. 21, ch. 2000-320; s. 17, ch. 2004-11; s. 12, ch. 2015-34; ss. 33, 48, ch. 2016-105.



893.13 - Prohibited acts; penalties.

893.13 Prohibited acts; penalties.—

(1)(a) Except as authorized by this chapter and chapter 499, a person may not sell, manufacture, or deliver, or possess with intent to sell, manufacture, or deliver, a controlled substance. A person who violates this provision with respect to:

1. A controlled substance named or described in s. 893.03(1)(a), (1)(b), (1)(d), (2)(a), (2)(b), or (2)(c)4. commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. A controlled substance named or described in s. 893.03(1)(c), (2)(c)1., (2)(c)2., (2)(c)3., (2)(c)5., (2)(c)6., (2)(c)7., (2)(c)8., (2)(c)9., (3), or (4) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. A controlled substance named or described in s. 893.03(5) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Except as provided in this chapter, a person may not sell or deliver in excess of 10 grams of any substance named or described in s. 893.03(1)(a) or (1)(b), or any combination thereof, or any mixture containing any such substance. A person who violates this paragraph commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Except as authorized by this chapter, a person may not sell, manufacture, or deliver, or possess with intent to sell, manufacture, or deliver, a controlled substance in, on, or within 1,000 feet of the real property comprising a child care facility as defined in s. 402.302 or a public or private elementary, middle, or secondary school between the hours of 6 a.m. and 12 midnight, or at any time in, on, or within 1,000 feet of real property comprising a state, county, or municipal park, a community center, or a publicly owned recreational facility. As used in this paragraph, the term “community center” means a facility operated by a nonprofit community-based organization for the provision of recreational, social, or educational services to the public. A person who violates this paragraph with respect to:

1. A controlled substance named or described in s. 893.03(1)(a), (1)(b), (1)(d), (2)(a), (2)(b), or (2)(c)4. commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The defendant must be sentenced to a minimum term of imprisonment of 3 calendar years unless the offense was committed within 1,000 feet of the real property comprising a child care facility as defined in s. 402.302.

2. A controlled substance named or described in s. 893.03(1)(c), (2)(c)1., (2)(c)2., (2)(c)3., (2)(c)5., (2)(c)6., (2)(c)7., (2)(c)8., (2)(c)9., (3), or (4) commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. Any other controlled substance, except as lawfully sold, manufactured, or delivered, must be sentenced to pay a $500 fine and to serve 100 hours of public service in addition to any other penalty prescribed by law.

This paragraph does not apply to a child care facility unless the owner or operator of the facility posts a sign that is not less than 2 square feet in size with a word legend identifying the facility as a licensed child care facility and that is posted on the property of the child care facility in a conspicuous place where the sign is reasonably visible to the public.

(d) Except as authorized by this chapter, a person may not sell, manufacture, or deliver, or possess with intent to sell, manufacture, or deliver, a controlled substance in, on, or within 1,000 feet of the real property comprising a public or private college, university, or other postsecondary educational institution. A person who violates this paragraph with respect to:

1. A controlled substance named or described in s. 893.03(1)(a), (1)(b), (1)(d), (2)(a), (2)(b), or (2)(c)4. commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. A controlled substance named or described in s. 893.03(1)(c), (2)(c)1., (2)(c)2., (2)(c)3., (2)(c)5., (2)(c)6., (2)(c)7., (2)(c)8., (2)(c)9., (3), or (4) commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. Any other controlled substance, except as lawfully sold, manufactured, or delivered, must be sentenced to pay a $500 fine and to serve 100 hours of public service in addition to any other penalty prescribed by law.

(e) Except as authorized by this chapter, a person may not sell, manufacture, or deliver, or possess with intent to sell, manufacture, or deliver, a controlled substance not authorized by law in, on, or within 1,000 feet of a physical place for worship at which a church or religious organization regularly conducts religious services or within 1,000 feet of a convenience business as defined in s. 812.171. A person who violates this paragraph with respect to:

1. A controlled substance named or described in s. 893.03(1)(a), (1)(b), (1)(d), (2)(a), (2)(b), or (2)(c)4. commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. A controlled substance named or described in s. 893.03(1)(c), (2)(c)1., (2)(c)2., (2)(c)3., (2)(c)5., (2)(c)6., (2)(c)7., (2)(c)8., (2)(c)9., (3), or (4) commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. Any other controlled substance, except as lawfully sold, manufactured, or delivered, must be sentenced to pay a $500 fine and to serve 100 hours of public service in addition to any other penalty prescribed by law.

(f) Except as authorized by this chapter, a person may not sell, manufacture, or deliver, or possess with intent to sell, manufacture, or deliver, a controlled substance in, on, or within 1,000 feet of the real property comprising a public housing facility at any time. As used in this section, the term “real property comprising a public housing facility” means real property, as defined in s. 421.03(12), of a public corporation created as a housing authority pursuant to part I of chapter 421. A person who violates this paragraph with respect to:

1. A controlled substance named or described in s. 893.03(1)(a), (1)(b), (1)(d), (2)(a), (2)(b), or (2)(c)4. commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. A controlled substance named or described in s. 893.03(1)(c), (2)(c)1., (2)(c)2., (2)(c)3., (2)(c)5., (2)(c)6., (2)(c)7., (2)(c)8., (2)(c)9., (3), or (4) commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. Any other controlled substance, except as lawfully sold, manufactured, or delivered, must be sentenced to pay a $500 fine and to serve 100 hours of public service in addition to any other penalty prescribed by law.

(g) Except as authorized by this chapter, a person may not manufacture methamphetamine or phencyclidine, or possess any listed chemical as defined in s. 893.033 in violation of s. 893.149 and with intent to manufacture methamphetamine or phencyclidine. If a person violates this paragraph and:

1. The commission or attempted commission of the crime occurs in a structure or conveyance where any child younger than 16 years of age is present, the person commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. In addition, the defendant must be sentenced to a minimum term of imprisonment of 5 calendar years.

2. The commission of the crime causes any child younger than 16 years of age to suffer great bodily harm, the person commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. In addition, the defendant must be sentenced to a minimum term of imprisonment of 10 calendar years.

(h) Except as authorized by this chapter, a person may not sell, manufacture, or deliver, or possess with intent to sell, manufacture, or deliver, a controlled substance in, on, or within 1,000 feet of the real property comprising an assisted living facility, as that term is used in chapter 429. A person who violates this paragraph with respect to:

1. A controlled substance named or described in s. 893.03(1)(a), (1)(b), (1)(d), (2)(a), (2)(b), or (2)(c)4. commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. A controlled substance named or described in s. 893.03(1)(c), (2)(c)1., (2)(c)2., (2)(c)3., (2)(c)5., (2)(c)6., (2)(c)7., (2)(c)8., (2)(c)9., (3), or (4) commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. Any other controlled substance, except as lawfully sold, manufactured, or delivered, must be sentenced to pay a $500 fine and to serve 100 hours of public service in addition to any other penalty prescribed by law.

(2)(a) Except as authorized by this chapter and chapter 499, a person may not purchase, or possess with intent to purchase, a controlled substance. A person who violates this provision with respect to:

1. A controlled substance named or described in s. 893.03(1)(a), (1)(b), (1)(d), (2)(a), (2)(b), or (2)(c)4. commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. A controlled substance named or described in s. 893.03(1)(c), (2)(c)1., (2)(c)2., (2)(c)3., (2)(c)5., (2)(c)6., (2)(c)7., (2)(c)8., (2)(c)9., (3), or (4) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. A controlled substance named or described in s. 893.03(5) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Except as provided in this chapter, a person may not purchase more than 10 grams of any substance named or described in s. 893.03(1)(a) or (1)(b), or any combination thereof, or any mixture containing any such substance. A person who violates this paragraph commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) A person who delivers, without consideration, 20 grams or less of cannabis, as defined in this chapter, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. As used in this paragraph, the term “cannabis” does not include the resin extracted from the plants of the genus Cannabis or any compound manufacture, salt, derivative, mixture, or preparation of such resin.

(4) Except as authorized by this chapter, a person 18 years of age or older may not deliver any controlled substance to a person younger than 18 years of age, use or hire a person younger than 18 years of age as an agent or employee in the sale or delivery of such a substance, or use such person to assist in avoiding detection or apprehension for a violation of this chapter. A person who violates this paragraph with respect to:

(a) A controlled substance named or described in s. 893.03(1)(a), (1)(b), (1)(d), (2)(a), (2)(b), or (2)(c)4. commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A controlled substance named or described in s. 893.03(1)(c), (2)(c)1., (2)(c)2., (2)(c)3., (2)(c)5., (2)(c)6., (2)(c)7., (2)(c)8., (2)(c)9., (3), or (4) commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Any other controlled substance, except as lawfully sold, manufactured, or delivered, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

Imposition of sentence may not be suspended or deferred, and the person so convicted may not be placed on probation.

(5) A person may not bring into this state any controlled substance unless the possession of such controlled substance is authorized by this chapter or unless such person is licensed to do so by the appropriate federal agency. A person who violates this provision with respect to:

(a) A controlled substance named or described in s. 893.03(1)(a), (1)(b), (1)(d), (2)(a), (2)(b), or (2)(c)4. commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A controlled substance named or described in s. 893.03(1)(c), (2)(c)1., (2)(c)2., (2)(c)3., (2)(c)5., (2)(c)6., (2)(c)7., (2)(c)8., (2)(c)9., (3), or (4) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) A controlled substance named or described in s. 893.03(5) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(6)(a) A person may not be in actual or constructive possession of a controlled substance unless such controlled substance was lawfully obtained from a practitioner or pursuant to a valid prescription or order of a practitioner while acting in the course of his or her professional practice or to be in actual or constructive possession of a controlled substance except as otherwise authorized by this chapter. A person who violates this provision commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) If the offense is the possession of 20 grams or less of cannabis, as defined in this chapter, the person commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083. As used in this subsection, the term “cannabis” does not include the resin extracted from the plants of the genus Cannabis, or any compound manufacture, salt, derivative, mixture, or preparation of such resin.

(c) Except as provided in this chapter, a person may not possess more than 10 grams of any substance named or described in s. 893.03(1)(a) or (1)(b), or any combination thereof, or any mixture containing any such substance. A person who violates this paragraph commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) If the offense is possession of a controlled substance named or described in s. 893.03(5), the person commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(e) Notwithstanding any provision to the contrary of the laws of this state relating to arrest, a law enforcement officer may arrest without warrant any person who the officer has probable cause to believe is violating the provisions of this chapter relating to possession of cannabis.

(7)(a) A person may not:

1. Distribute or dispense a controlled substance in violation of this chapter.

2. Refuse or fail to make, keep, or furnish any record, notification, order form, statement, invoice, or information required under this chapter.

3. Refuse entry into any premises for any inspection or refuse to allow any inspection authorized by this chapter.

4. Distribute a controlled substance named or described in s. 893.03(1) or (2) except pursuant to an order form as required by s. 893.06.

5. Keep or maintain any store, shop, warehouse, dwelling, building, vehicle, boat, aircraft, or other structure or place which is resorted to by persons using controlled substances in violation of this chapter for the purpose of using these substances, or which is used for keeping or selling them in violation of this chapter.

6. Use to his or her own personal advantage, or reveal, any information obtained in enforcement of this chapter except in a prosecution or administrative hearing for a violation of this chapter.

7. Possess a prescription form unless it has been signed by the practitioner whose name appears printed thereon and completed. This subparagraph does not apply if the person in possession of the form is the practitioner whose name appears printed thereon, an agent or employee of that practitioner, a pharmacist, or a supplier of prescription forms who is authorized by that practitioner to possess those forms.

8. Withhold information from a practitioner from whom the person seeks to obtain a controlled substance or a prescription for a controlled substance that the person making the request has received a controlled substance or a prescription for a controlled substance of like therapeutic use from another practitioner within the previous 30 days.

9. Acquire or obtain, or attempt to acquire or obtain, possession of a controlled substance by misrepresentation, fraud, forgery, deception, or subterfuge.

10. Affix any false or forged label to a package or receptacle containing a controlled substance.

11. Furnish false or fraudulent material information in, or omit any material information from, any report or other document required to be kept or filed under this chapter or any record required to be kept by this chapter.

12. Store anhydrous ammonia in a container that is not approved by the United States Department of Transportation to hold anhydrous ammonia or is not constructed in accordance with sound engineering, agricultural, or commercial practices.

13. With the intent to obtain a controlled substance or combination of controlled substances that are not medically necessary for the person or an amount of a controlled substance or substances that is not medically necessary for the person, obtain or attempt to obtain from a practitioner a controlled substance or a prescription for a controlled substance by misrepresentation, fraud, forgery, deception, subterfuge, or concealment of a material fact. For purposes of this subparagraph, a material fact includes whether the person has an existing prescription for a controlled substance issued for the same period of time by another practitioner or as described in subparagraph 8.

(b) A health care practitioner, with the intent to provide a controlled substance or combination of controlled substances that are not medically necessary to his or her patient or an amount of controlled substances that is not medically necessary for his or her patient, may not provide a controlled substance or a prescription for a controlled substance by misrepresentation, fraud, forgery, deception, subterfuge, or concealment of a material fact. For purposes of this paragraph, a material fact includes whether the patient has an existing prescription for a controlled substance issued for the same period of time by another practitioner or as described in subparagraph (a)8.

(c) A person who violates subparagraphs (a)1.-6. commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, except that, upon a second or subsequent violation, the person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) A person who violates subparagraphs (a)7.-12. commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(e) A person or health care practitioner who violates the provisions of subparagraph (a)13. or paragraph (b) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, if any controlled substance that is the subject of the offense is listed in Schedule II, Schedule III, or Schedule IV.

(8)(a) Notwithstanding subsection (9), a prescribing practitioner may not:

1. Knowingly assist a patient, other person, or the owner of an animal in obtaining a controlled substance through deceptive, untrue, or fraudulent representations in or related to the practice of the prescribing practitioner’s professional practice;

2. Employ a trick or scheme in the practice of the prescribing practitioner’s professional practice to assist a patient, other person, or the owner of an animal in obtaining a controlled substance;

3. Knowingly write a prescription for a controlled substance for a fictitious person; or

4. Write a prescription for a controlled substance for a patient, other person, or an animal if the sole purpose of writing such prescription is to provide a monetary benefit to, or obtain a monetary benefit for, the prescribing practitioner.

(b) If the prescribing practitioner wrote a prescription or multiple prescriptions for a controlled substance for the patient, other person, or animal for which there was no medical necessity, or which was in excess of what was medically necessary to treat the patient, other person, or animal, that fact does not give rise to any presumption that the prescribing practitioner violated subparagraph (a)1., but may be considered with other competent evidence in determining whether the prescribing practitioner knowingly assisted a patient, other person, or the owner of an animal to obtain a controlled substance in violation of subparagraph (a)1.

(c) A person who violates paragraph (a) commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) Notwithstanding paragraph (c), if a prescribing practitioner has violated paragraph (a) and received $1,000 or more in payment for writing one or more prescriptions or, in the case of a prescription written for a controlled substance described in s. 893.135, has written one or more prescriptions for a quantity of a controlled substance which, individually or in the aggregate, meets the threshold for the offense of trafficking in a controlled substance under s. 893.135, the violation is reclassified as a felony of the second degree and ranked in level 4 of the Criminal Punishment Code.

(9) The provisions of subsections (1)-(8) are not applicable to the delivery to, or actual or constructive possession for medical or scientific use or purpose only of controlled substances by, persons included in any of the following classes, or the agents or employees of such persons, for use in the usual course of their business or profession or in the performance of their official duties:

(a) Pharmacists.

(b) Practitioners.

(c) Persons who procure controlled substances in good faith and in the course of professional practice only, by or under the supervision of pharmacists or practitioners employed by them, or for the purpose of lawful research, teaching, or testing, and not for resale.

(d) Hospitals that procure controlled substances for lawful administration by practitioners, but only for use by or in the particular hospital.

(e) Officers or employees of state, federal, or local governments acting in their official capacity only, or informers acting under their jurisdiction.

(f) Common carriers.

(g) Manufacturers, wholesalers, and distributors.

(h) Law enforcement officers for bona fide law enforcement purposes in the course of an active criminal investigation.

(10) If a person violates any provision of this chapter and the violation results in a serious injury to a state or local law enforcement officer as defined in s. 943.10, firefighter as defined in s. 633.102, emergency medical technician as defined in s. 401.23, paramedic as defined in s. 401.23, employee of a public utility or an electric utility as defined in s. 366.02, animal control officer as defined in s. 828.27, volunteer firefighter engaged by state or local government, law enforcement officer employed by the Federal Government, or any other local, state, or Federal Government employee injured during the course and scope of his or her employment, the person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the injury sustained results in death or great bodily harm, the person commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 13, ch. 73-331; s. 1, ch. 76-200; s. 1, ch. 77-174; s. 2, ch. 79-1; s. 3, ch. 79-325; s. 5, ch. 80-30; s. 2, ch. 80-70; s. 490, ch. 81-259; s. 2, ch. 82-16; s. 52, ch. 83-215; s. 1, ch. 84-77; s. 5, ch. 85-242; s. 4, ch. 87-243; s. 2, ch. 88-381; s. 4, ch. 89-281; s. 1, ch. 89-524; ss. 1, 6, ch. 90-111; s. 1, ch. 93-59; s. 2, ch. 93-92; s. 1, ch. 93-194; ss. 22, 23, ch. 93-406; s. 2, ch. 96-360; s. 2, ch. 97-1; s. 1, ch. 97-43; s. 1827, ch. 97-102; s. 22, ch. 97-194; s. 106, ch. 97-264; s. 1, ch. 97-269; s. 47, ch. 97-271; s. 1, ch. 98-22; s. 1, ch. 99-154; s. 14, ch. 99-186; s. 3, ch. 2000-320; s. 11, ch. 2002-78; s. 2, ch. 2002-81; s. 3, ch. 2003-10; s. 1, ch. 2003-95; s. 2, ch. 2005-128; s. 108, ch. 2006-197; s. 2, ch. 2006-306; s. 2, ch. 2008-88; s. 6, ch. 2010-113; ss. 3, 4, ch. 2011-73; s. 2, ch. 2011-90; s. 26, ch. 2011-141; s. 2, ch. 2012-23; s. 3, ch. 2013-29; s. 153, ch. 2013-183; s. 2, ch. 2014-159; s. 1, ch. 2014-204; s. 13, ch. 2015-34; s. 5, ch. 2016-105.



893.135 - Trafficking; mandatory sentences; suspension or reduction of sentences; conspiracy to engage in trafficking.

893.135 Trafficking; mandatory sentences; suspension or reduction of sentences; conspiracy to engage in trafficking.—

(1) Except as authorized in this chapter or in chapter 499 and notwithstanding the provisions of s. 893.13:

(a) Any person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, in excess of 25 pounds of cannabis, or 300 or more cannabis plants, commits a felony of the first degree, which felony shall be known as “trafficking in cannabis,” punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the quantity of cannabis involved:

1. Is in excess of 25 pounds, but less than 2,000 pounds, or is 300 or more cannabis plants, but not more than 2,000 cannabis plants, such person shall be sentenced to a mandatory minimum term of imprisonment of 3 years, and the defendant shall be ordered to pay a fine of $25,000.

2. Is 2,000 pounds or more, but less than 10,000 pounds, or is 2,000 or more cannabis plants, but not more than 10,000 cannabis plants, such person shall be sentenced to a mandatory minimum term of imprisonment of 7 years, and the defendant shall be ordered to pay a fine of $50,000.

3. Is 10,000 pounds or more, or is 10,000 or more cannabis plants, such person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and pay a fine of $200,000.

For the purpose of this paragraph, a plant, including, but not limited to, a seedling or cutting, is a “cannabis plant” if it has some readily observable evidence of root formation, such as root hairs. To determine if a piece or part of a cannabis plant severed from the cannabis plant is itself a cannabis plant, the severed piece or part must have some readily observable evidence of root formation, such as root hairs. Callous tissue is not readily observable evidence of root formation. The viability and sex of a plant and the fact that the plant may or may not be a dead harvested plant are not relevant in determining if the plant is a “cannabis plant” or in the charging of an offense under this paragraph. Upon conviction, the court shall impose the longest term of imprisonment provided for in this paragraph.

(b)1. Any person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 28 grams or more of cocaine, as described in s. 893.03(2)(a)4., or of any mixture containing cocaine, but less than 150 kilograms of cocaine or any such mixture, commits a felony of the first degree, which felony shall be known as “trafficking in cocaine,” punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the quantity involved:

a. Is 28 grams or more, but less than 200 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 3 years, and the defendant shall be ordered to pay a fine of $50,000.

b. Is 200 grams or more, but less than 400 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 7 years, and the defendant shall be ordered to pay a fine of $100,000.

c. Is 400 grams or more, but less than 150 kilograms, such person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and pay a fine of $250,000.

2. Any person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 150 kilograms or more of cocaine, as described in s. 893.03(2)(a)4., commits the first degree felony of trafficking in cocaine. A person who has been convicted of the first degree felony of trafficking in cocaine under this subparagraph shall be punished by life imprisonment and is ineligible for any form of discretionary early release except pardon or executive clemency or conditional medical release under s. 947.149. However, if the court determines that, in addition to committing any act specified in this paragraph:

a. The person intentionally killed an individual or counseled, commanded, induced, procured, or caused the intentional killing of an individual and such killing was the result; or

b. The person’s conduct in committing that act led to a natural, though not inevitable, lethal result,

such person commits the capital felony of trafficking in cocaine, punishable as provided in ss. 775.082 and 921.142. Any person sentenced for a capital felony under this paragraph shall also be sentenced to pay the maximum fine provided under subparagraph 1.

3. Any person who knowingly brings into this state 300 kilograms or more of cocaine, as described in s. 893.03(2)(a)4., and who knows that the probable result of such importation would be the death of any person, commits capital importation of cocaine, a capital felony punishable as provided in ss. 775.082 and 921.142. Any person sentenced for a capital felony under this paragraph shall also be sentenced to pay the maximum fine provided under subparagraph 1.

(c)1. A person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 4 grams or more of any morphine, opium, hydromorphone, or any salt, derivative, isomer, or salt of an isomer thereof, including heroin, as described in s. 893.03(1)(b), (2)(a), (3)(c)3., or (3)(c)4., or 4 grams or more of any mixture containing any such substance, but less than 30 kilograms of such substance or mixture, commits a felony of the first degree, which felony shall be known as “trafficking in illegal drugs,” punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the quantity involved:

a. Is 4 grams or more, but less than 14 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 3 years and shall be ordered to pay a fine of $50,000.

b. Is 14 grams or more, but less than 28 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 15 years and shall be ordered to pay a fine of $100,000.

c. Is 28 grams or more, but less than 30 kilograms, such person shall be sentenced to a mandatory minimum term of imprisonment of 25 years and shall be ordered to pay a fine of $500,000.

2. A person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 14 grams or more of hydrocodone, or any salt, derivative, isomer, or salt of an isomer thereof, or 14 grams or more of any mixture containing any such substance, commits a felony of the first degree, which felony shall be known as “trafficking in hydrocodone,” punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the quantity involved:

a. Is 14 grams or more, but less than 28 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 3 years and shall be ordered to pay a fine of $50,000.

b. Is 28 grams or more, but less than 50 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 7 years and shall be ordered to pay a fine of $100,000.

c. Is 50 grams or more, but less than 200 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 15 years and shall be ordered to pay a fine of $500,000.

d. Is 200 grams or more, but less than 30 kilograms, such person shall be sentenced to a mandatory minimum term of imprisonment of 25 years and shall be ordered to pay a fine of $750,000.

3. A person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 7 grams or more of oxycodone, or any salt, derivative, isomer, or salt of an isomer thereof, or 7 grams or more of any mixture containing any such substance, commits a felony of the first degree, which felony shall be known as “trafficking in oxycodone,” punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the quantity involved:

a. Is 7 grams or more, but less than 14 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 3 years and shall be ordered to pay a fine of $50,000.

b. Is 14 grams or more, but less than 25 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 7 years and shall be ordered to pay a fine of $100,000.

c. Is 25 grams or more, but less than 100 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 15 years and shall be ordered to pay a fine of $500,000.

d. Is 100 grams or more, but less than 30 kilograms, such person shall be sentenced to a mandatory minimum term of imprisonment of 25 years and shall be ordered to pay a fine of $750,000.

4. A person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 30 kilograms or more of any morphine, opium, oxycodone, hydrocodone, hydromorphone, or any salt, derivative, isomer, or salt of an isomer thereof, including heroin, as described in s. 893.03(1)(b), (2)(a), (3)(c)3., or (3)(c)4., or 30 kilograms or more of any mixture containing any such substance, commits the first degree felony of trafficking in illegal drugs. A person who has been convicted of the first degree felony of trafficking in illegal drugs under this subparagraph shall be punished by life imprisonment and is ineligible for any form of discretionary early release except pardon or executive clemency or conditional medical release under s. 947.149. However, if the court determines that, in addition to committing any act specified in this paragraph:

a. The person intentionally killed an individual or counseled, commanded, induced, procured, or caused the intentional killing of an individual and such killing was the result; or

b. The person’s conduct in committing that act led to a natural, though not inevitable, lethal result,

such person commits the capital felony of trafficking in illegal drugs, punishable as provided in ss. 775.082 and 921.142. A person sentenced for a capital felony under this paragraph shall also be sentenced to pay the maximum fine provided under subparagraph 1.

5. A person who knowingly brings into this state 60 kilograms or more of any morphine, opium, oxycodone, hydrocodone, hydromorphone, or any salt, derivative, isomer, or salt of an isomer thereof, including heroin, as described in s. 893.03(1)(b), (2)(a), (3)(c)3., or (3)(c)4., or 60 kilograms or more of any mixture containing any such substance, and who knows that the probable result of such importation would be the death of a person, commits capital importation of illegal drugs, a capital felony punishable as provided in ss. 775.082 and 921.142. A person sentenced for a capital felony under this paragraph shall also be sentenced to pay the maximum fine provided under subparagraph 1.

(d)1. Any person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 28 grams or more of phencyclidine or of any mixture containing phencyclidine, as described in s. 893.03(2)(b), commits a felony of the first degree, which felony shall be known as “trafficking in phencyclidine,” punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the quantity involved:

a. Is 28 grams or more, but less than 200 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 3 years, and the defendant shall be ordered to pay a fine of $50,000.

b. Is 200 grams or more, but less than 400 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 7 years, and the defendant shall be ordered to pay a fine of $100,000.

c. Is 400 grams or more, such person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and pay a fine of $250,000.

2. Any person who knowingly brings into this state 800 grams or more of phencyclidine or of any mixture containing phencyclidine, as described in s. 893.03(2)(b), and who knows that the probable result of such importation would be the death of any person commits capital importation of phencyclidine, a capital felony punishable as provided in ss. 775.082 and 921.142. Any person sentenced for a capital felony under this paragraph shall also be sentenced to pay the maximum fine provided under subparagraph 1.

(e)1. Any person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 200 grams or more of methaqualone or of any mixture containing methaqualone, as described in s. 893.03(1)(d), commits a felony of the first degree, which felony shall be known as “trafficking in methaqualone,” punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the quantity involved:

a. Is 200 grams or more, but less than 5 kilograms, such person shall be sentenced to a mandatory minimum term of imprisonment of 3 years, and the defendant shall be ordered to pay a fine of $50,000.

b. Is 5 kilograms or more, but less than 25 kilograms, such person shall be sentenced to a mandatory minimum term of imprisonment of 7 years, and the defendant shall be ordered to pay a fine of $100,000.

c. Is 25 kilograms or more, such person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and pay a fine of $250,000.

2. Any person who knowingly brings into this state 50 kilograms or more of methaqualone or of any mixture containing methaqualone, as described in s. 893.03(1)(d), and who knows that the probable result of such importation would be the death of any person commits capital importation of methaqualone, a capital felony punishable as provided in ss. 775.082 and 921.142. Any person sentenced for a capital felony under this paragraph shall also be sentenced to pay the maximum fine provided under subparagraph 1.

(f)1. Any person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 14 grams or more of amphetamine, as described in s. 893.03(2)(c)2., or methamphetamine, as described in s. 893.03(2)(c)4., or of any mixture containing amphetamine or methamphetamine, or phenylacetone, phenylacetic acid, pseudoephedrine, or ephedrine in conjunction with other chemicals and equipment utilized in the manufacture of amphetamine or methamphetamine, commits a felony of the first degree, which felony shall be known as “trafficking in amphetamine,” punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the quantity involved:

a. Is 14 grams or more, but less than 28 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 3 years, and the defendant shall be ordered to pay a fine of $50,000.

b. Is 28 grams or more, but less than 200 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 7 years, and the defendant shall be ordered to pay a fine of $100,000.

c. Is 200 grams or more, such person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and pay a fine of $250,000.

2. Any person who knowingly manufactures or brings into this state 400 grams or more of amphetamine, as described in s. 893.03(2)(c)2., or methamphetamine, as described in s. 893.03(2)(c)4., or of any mixture containing amphetamine or methamphetamine, or phenylacetone, phenylacetic acid, pseudoephedrine, or ephedrine in conjunction with other chemicals and equipment used in the manufacture of amphetamine or methamphetamine, and who knows that the probable result of such manufacture or importation would be the death of any person commits capital manufacture or importation of amphetamine, a capital felony punishable as provided in ss. 775.082 and 921.142. Any person sentenced for a capital felony under this paragraph shall also be sentenced to pay the maximum fine provided under subparagraph 1.

(g)1. Any person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 4 grams or more of flunitrazepam or any mixture containing flunitrazepam as described in s. 893.03(1)(a) commits a felony of the first degree, which felony shall be known as “trafficking in flunitrazepam,” punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the quantity involved:

a. Is 4 grams or more but less than 14 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 3 years, and the defendant shall be ordered to pay a fine of $50,000.

b. Is 14 grams or more but less than 28 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 7 years, and the defendant shall be ordered to pay a fine of $100,000.

c. Is 28 grams or more but less than 30 kilograms, such person shall be sentenced to a mandatory minimum term of imprisonment of 25 calendar years and pay a fine of $500,000.

2. Any person who knowingly sells, purchases, manufactures, delivers, or brings into this state or who is knowingly in actual or constructive possession of 30 kilograms or more of flunitrazepam or any mixture containing flunitrazepam as described in s. 893.03(1)(a) commits the first degree felony of trafficking in flunitrazepam. A person who has been convicted of the first degree felony of trafficking in flunitrazepam under this subparagraph shall be punished by life imprisonment and is ineligible for any form of discretionary early release except pardon or executive clemency or conditional medical release under s. 947.149. However, if the court determines that, in addition to committing any act specified in this paragraph:

a. The person intentionally killed an individual or counseled, commanded, induced, procured, or caused the intentional killing of an individual and such killing was the result; or

b. The person’s conduct in committing that act led to a natural, though not inevitable, lethal result,

such person commits the capital felony of trafficking in flunitrazepam, punishable as provided in ss. 775.082 and 921.142. Any person sentenced for a capital felony under this paragraph shall also be sentenced to pay the maximum fine provided under subparagraph 1.

(h)1. Any person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 1 kilogram or more of gamma-hydroxybutyric acid (GHB), as described in s. 893.03(1)(d), or any mixture containing gamma-hydroxybutyric acid (GHB), commits a felony of the first degree, which felony shall be known as “trafficking in gamma-hydroxybutyric acid (GHB),” punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the quantity involved:

a. Is 1 kilogram or more but less than 5 kilograms, such person shall be sentenced to a mandatory minimum term of imprisonment of 3 years, and the defendant shall be ordered to pay a fine of $50,000.

b. Is 5 kilograms or more but less than 10 kilograms, such person shall be sentenced to a mandatory minimum term of imprisonment of 7 years, and the defendant shall be ordered to pay a fine of $100,000.

c. Is 10 kilograms or more, such person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and pay a fine of $250,000.

2. Any person who knowingly manufactures or brings into this state 150 kilograms or more of gamma-hydroxybutyric acid (GHB), as described in s. 893.03(1)(d), or any mixture containing gamma-hydroxybutyric acid (GHB), and who knows that the probable result of such manufacture or importation would be the death of any person commits capital manufacture or importation of gamma-hydroxybutyric acid (GHB), a capital felony punishable as provided in ss. 775.082 and 921.142. Any person sentenced for a capital felony under this paragraph shall also be sentenced to pay the maximum fine provided under subparagraph 1.

(i)1. Any person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 1 kilogram or more of gamma-butyrolactone (GBL), as described in s. 893.03(1)(d), or any mixture containing gamma-butyrolactone (GBL), commits a felony of the first degree, which felony shall be known as “trafficking in gamma-butyrolactone (GBL),” punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the quantity involved:

a. Is 1 kilogram or more but less than 5 kilograms, such person shall be sentenced to a mandatory minimum term of imprisonment of 3 years, and the defendant shall be ordered to pay a fine of $50,000.

b. Is 5 kilograms or more but less than 10 kilograms, such person shall be sentenced to a mandatory minimum term of imprisonment of 7 years, and the defendant shall be ordered to pay a fine of $100,000.

c. Is 10 kilograms or more, such person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and pay a fine of $250,000.

2. Any person who knowingly manufactures or brings into the state 150 kilograms or more of gamma-butyrolactone (GBL), as described in s. 893.03(1)(d), or any mixture containing gamma-butyrolactone (GBL), and who knows that the probable result of such manufacture or importation would be the death of any person commits capital manufacture or importation of gamma-butyrolactone (GBL), a capital felony punishable as provided in ss. 775.082 and 921.142. Any person sentenced for a capital felony under this paragraph shall also be sentenced to pay the maximum fine provided under subparagraph 1.

(j)1. Any person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 1 kilogram or more of 1,4-Butanediol as described in s. 893.03(1)(d), or of any mixture containing 1,4-Butanediol, commits a felony of the first degree, which felony shall be known as “trafficking in 1,4-Butanediol,” punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the quantity involved:

a. Is 1 kilogram or more, but less than 5 kilograms, such person shall be sentenced to a mandatory minimum term of imprisonment of 3 years, and the defendant shall be ordered to pay a fine of $50,000.

b. Is 5 kilograms or more, but less than 10 kilograms, such person shall be sentenced to a mandatory minimum term of imprisonment of 7 years, and the defendant shall be ordered to pay a fine of $100,000.

c. Is 10 kilograms or more, such person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and pay a fine of $500,000.

2. Any person who knowingly manufactures or brings into this state 150 kilograms or more of 1,4-Butanediol as described in s. 893.03(1)(d), or any mixture containing 1,4-Butanediol, and who knows that the probable result of such manufacture or importation would be the death of any person commits capital manufacture or importation of 1,4-Butanediol, a capital felony punishable as provided in ss. 775.082 and 921.142. Any person sentenced for a capital felony under this paragraph shall also be sentenced to pay the maximum fine provided under subparagraph 1.

(k)1. A person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 10 grams or more of any of the following substances described in s. 893.03(1)(c):

a. (MDMA) 3,4-Methylenedioxymethamphetamine;

b. DOB (4-Bromo-2,5-dimethoxyamphetamine);

c. 2C-B (4-Bromo-2,5-dimethoxyphenethylamine);

d. 2,5-Dimethoxyamphetamine;

e. DOET (4-Ethyl-2,5-dimethoxyamphetamine);

f. N-ethylamphetamine;

g. 3,4-Methylenedioxy-N-hydroxyamphetamine;

h. 5-Methoxy-3,4-methylenedioxyamphetamine;

i. PMA (4-methoxyamphetamine);

j. PMMA (4-methoxymethamphetamine);

k. DOM (4-Methyl-2,5-dimethoxyamphetamine);

l. MDEA (3,4-Methylenedioxy-N-ethylamphetamine);

m. MDA (3,4-Methylenedioxyamphetamine);

n. N,N-dimethylamphetamine;

o. 3,4,5-Trimethoxyamphetamine;

p. Methylone (3,4-Methylenedioxymethcathinone);

q. MDPV (3,4-Methylenedioxypyrovalerone); or

r. Methylmethcathinone,

individually or analogs thereto or isomers thereto or in any combination of or any mixture containing any substance listed in sub-subparagraphs a.-r., commits a felony of the first degree, which felony shall be known as “trafficking in Phenethylamines,” punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. If the quantity involved:

a. Is 10 grams or more, but less than 200 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 3 years and shall be ordered to pay a fine of $50,000.

b. Is 200 grams or more, but less than 400 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 7 years and shall be ordered to pay a fine of $100,000.

c. Is 400 grams or more, such person shall be sentenced to a mandatory minimum term of imprisonment of 15 years and shall be ordered to pay a fine of $250,000.

3. A person who knowingly manufactures or brings into this state 30 kilograms or more of any of the following substances described in s. 893.03(1)(c):

a. MDMA (3,4-Methylenedioxymethamphetamine);

b. DOB (4-Bromo-2,5-dimethoxyamphetamine);

c. 2C-B (4-Bromo-2,5-dimethoxyphenethylamine);

d. 2,5-Dimethoxyamphetamine;

e. DOET (4-Ethyl-2,5-dimethoxyamphetamine);

f. N-ethylamphetamine;

g. N-Hydroxy-3,4-methylenedioxyamphetamine;

h. 5-Methoxy-3,4-methylenedioxyamphetamine;

i. PMA (4-methoxyamphetamine);

j. PMMA (4-methoxymethamphetamine);

k. DOM (4-Methyl-2,5-dimethoxyamphetamine);

l. MDEA (3,4-Methylenedioxy-N-ethylamphetamine);

m. MDA (3,4-Methylenedioxyamphetamine);

n. N,N-dimethylamphetamine;

o. 3,4,5-Trimethoxyamphetamine;

p. Methylone (3,4-Methylenedioxymethcathinone);

q. MDPV (3,4-Methylenedioxypyrovalerone); or

r. Methylmethcathinone,

individually or analogs thereto or isomers thereto or in any combination of or any mixture containing any substance listed in sub-subparagraphs a.-r., and who knows that the probable result of such manufacture or importation would be the death of any person commits capital manufacture or importation of Phenethylamines, a capital felony punishable as provided in ss. 775.082 and 921.142. A person sentenced for a capital felony under this paragraph shall also be sentenced to pay the maximum fine provided under subparagraph 1.

(l)1. Any person who knowingly sells, purchases, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 1 gram or more of lysergic acid diethylamide (LSD) as described in s. 893.03(1)(c), or of any mixture containing lysergic acid diethylamide (LSD), commits a felony of the first degree, which felony shall be known as “trafficking in lysergic acid diethylamide (LSD),” punishable as provided in s. 775.082, s. 775.083, or s. 775.084. If the quantity involved:

a. Is 1 gram or more, but less than 5 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 3 years, and the defendant shall be ordered to pay a fine of $50,000.

b. Is 5 grams or more, but less than 7 grams, such person shall be sentenced to a mandatory minimum term of imprisonment of 7 years, and the defendant shall be ordered to pay a fine of $100,000.

c. Is 7 grams or more, such person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and pay a fine of $500,000.

2. Any person who knowingly manufactures or brings into this state 7 grams or more of lysergic acid diethylamide (LSD) as described in s. 893.03(1)(c), or any mixture containing lysergic acid diethylamide (LSD), and who knows that the probable result of such manufacture or importation would be the death of any person commits capital manufacture or importation of lysergic acid diethylamide (LSD), a capital felony punishable as provided in ss. 775.082 and 921.142. Any person sentenced for a capital felony under this paragraph shall also be sentenced to pay the maximum fine provided under subparagraph 1.

(2) A person acts knowingly under subsection (1) if that person intends to sell, purchase, manufacture, deliver, or bring into this state, or to actually or constructively possess, any of the controlled substances listed in subsection (1), regardless of which controlled substance listed in subsection (1) is in fact sold, purchased, manufactured, delivered, or brought into this state, or actually or constructively possessed.

(3) Notwithstanding the provisions of s. 948.01, with respect to any person who is found to have violated this section, adjudication of guilt or imposition of sentence shall not be suspended, deferred, or withheld, nor shall such person be eligible for parole prior to serving the mandatory minimum term of imprisonment prescribed by this section. A person sentenced to a mandatory minimum term of imprisonment under this section is not eligible for any form of discretionary early release, except pardon or executive clemency or conditional medical release under s. 947.149, prior to serving the mandatory minimum term of imprisonment.

(4) The state attorney may move the sentencing court to reduce or suspend the sentence of any person who is convicted of a violation of this section and who provides substantial assistance in the identification, arrest, or conviction of any of that person’s accomplices, accessories, coconspirators, or principals or of any other person engaged in trafficking in controlled substances. The arresting agency shall be given an opportunity to be heard in aggravation or mitigation in reference to any such motion. Upon good cause shown, the motion may be filed and heard in camera. The judge hearing the motion may reduce or suspend the sentence if the judge finds that the defendant rendered such substantial assistance.

(5) Any person who agrees, conspires, combines, or confederates with another person to commit any act prohibited by subsection (1) commits a felony of the first degree and is punishable as if he or she had actually committed such prohibited act. Nothing in this subsection shall be construed to prohibit separate convictions and sentences for a violation of this subsection and any violation of subsection (1).

(6) A mixture, as defined in s. 893.02, containing any controlled substance described in this section includes, but is not limited to, a solution or a dosage unit, including but not limited to, a gelatin capsule, pill, or tablet, containing a controlled substance. For the purpose of clarifying legislative intent regarding the weighing of a mixture containing a controlled substance described in this section, the weight of the controlled substance is the total weight of the mixture, including the controlled substance and any other substance in the mixture. If there is more than one mixture containing the same controlled substance, the weight of the controlled substance is calculated by aggregating the total weight of each mixture.

(7) For the purpose of further clarifying legislative intent, the Legislature finds that the opinion in Hayes v. State, 750 So. 2d 1 (Fla. 1999) does not correctly construe legislative intent. The Legislature finds that the opinions in State v. Hayes, 720 So. 2d 1095 (Fla. 4th DCA 1998) and State v. Baxley, 684 So. 2d 831 (Fla. 5th DCA 1996) correctly construe legislative intent.

History.—s. 1, ch. 79-1; s. 1, ch. 80-70; s. 2, ch. 80-353; s. 491, ch. 81-259; s. 1, ch. 82-2; s. 3, ch. 82-16; s. 53, ch. 83-215; s. 5, ch. 87-243; ss. 1, 4, ch. 89-281; s. 1, ch. 90-112; s. 3, ch. 93-92; s. 24, ch. 93-406; s. 15, ch. 95-184; s. 5, ch. 95-415; s. 54, ch. 96-388; s. 3, ch. 97-1; s. 1828, ch. 97-102; s. 23, ch. 97-194; s. 9, ch. 99-188; s. 4, ch. 2000-320; s. 2, ch. 2001-55; s. 7, ch. 2001-57; ss. 1, 2, 3, ch. 2002-212; s. 4, ch. 2003-10; s. 3, ch. 2005-128; s. 7, ch. 2008-184; s. 5, ch. 2011-73; s. 3, ch. 2011-90; s. 4, ch. 2013-29; s. 3, ch. 2014-159; s. 1, ch. 2014-176; s. 14, ch. 2015-34; s. 6, ch. 2016-13; s. 6, ch. 2016-105.



893.1351 - Ownership, lease, rental, or possession for trafficking in or manufacturing a controlled substance.

893.1351 Ownership, lease, rental, or possession for trafficking in or manufacturing a controlled substance.—

(1) A person may not own, lease, or rent any place, structure, or part thereof, trailer, or other conveyance with the knowledge that the place, structure, trailer, or conveyance will be used for the purpose of trafficking in a controlled substance, as provided in s. 893.135; for the sale of a controlled substance, as provided in s. 893.13; or for the manufacture of a controlled substance intended for sale or distribution to another. A person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) A person may not knowingly be in actual or constructive possession of any place, structure, or part thereof, trailer, or other conveyance with the knowledge that the place, structure, or part thereof, trailer, or conveyance will be used for the purpose of trafficking in a controlled substance, as provided in s. 893.135; for the sale of a controlled substance, as provided in s. 893.13; or for the manufacture of a controlled substance intended for sale or distribution to another. A person who violates this subsection commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) A person who is in actual or constructive possession of a place, structure, trailer, or conveyance with the knowledge that the place, structure, trailer, or conveyance is being used to manufacture a controlled substance intended for sale or distribution to another and who knew or should have known that a minor is present or resides in the place, structure, trailer, or conveyance commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(4) For the purposes of this section, proof of the possession of 25 or more cannabis plants constitutes prima facie evidence that the cannabis is intended for sale or distribution.

History.—s. 1, ch. 91-118; s. 10, ch. 99-188; s. 22, ch. 2000-320; s. 1, ch. 2002-212; s. 14, ch. 2005-128; s. 2, ch. 2008-184; s. 43, ch. 2016-105.



893.138 - Local administrative action to abate drug-related, prostitution-related, or stolen-property-related public nuisances and criminal gang activity.

893.138 Local administrative action to abate drug-related, prostitution-related, or stolen-property-related public nuisances and criminal gang activity.—

(1) It is the intent of this section to promote, protect, and improve the health, safety, and welfare of the citizens of the counties and municipalities of this state by authorizing the creation of administrative boards with authority to impose administrative fines and other noncriminal penalties in order to provide an equitable, expeditious, effective, and inexpensive method of enforcing ordinances in counties and municipalities under circumstances when a pending or repeated violation continues to exist.

(2) Any place or premises that has been used:

(a) On more than two occasions within a 6-month period, as the site of a violation of s. 796.07;

(b) On more than two occasions within a 6-month period, as the site of the unlawful sale, delivery, manufacture, or cultivation of any controlled substance;

(c) On one occasion as the site of the unlawful possession of a controlled substance, where such possession constitutes a felony and that has been previously used on more than one occasion as the site of the unlawful sale, delivery, manufacture, or cultivation of any controlled substance;

(d) By a criminal gang for the purpose of conducting criminal gang activity as defined by s. 874.03;

(e) On more than two occasions within a 6-month period, as the site of a violation of s. 812.019 relating to dealing in stolen property; or

(f) On two or more occasions within a 6-month period, as the site of a violation of chapter 499,

may be declared to be a public nuisance, and such nuisance may be abated pursuant to the procedures provided in this section.

(3) Any pain-management clinic, as described in s. 458.3265 or s. 459.0137, which has been used on more than two occasions within a 6-month period as the site of a violation of:

(a) Section 784.011, s. 784.021, s. 784.03, or s. 784.045, relating to assault and battery;

(b) Section 810.02, relating to burglary;

(c) Section 812.014, relating to theft;

(d) Section 812.131, relating to robbery by sudden snatching; or

(e) Section 893.13, relating to the unlawful distribution of controlled substances,

may be declared to be a public nuisance, and such nuisance may be abated pursuant to the procedures provided in this section.

(4) Any county or municipality may, by ordinance, create an administrative board to hear complaints regarding the nuisances described in subsection (2). Any employee, officer, or resident of the county or municipality may bring a complaint before the board after giving not less than 3 days’ written notice of such complaint to the owner of the place or premises at his or her last known address. After a hearing in which the board may consider any evidence, including evidence of the general reputation of the place or premises, and at which the owner of the premises shall have an opportunity to present evidence in his or her defense, the board may declare the place or premises to be a public nuisance as described in subsection (2).

(5) If the board declares a place or premises to be a public nuisance, it may enter an order requiring the owner of such place or premises to adopt such procedure as may be appropriate under the circumstances to abate any such nuisance or it may enter an order immediately prohibiting:

(a) The maintaining of the nuisance;

(b) The operating or maintaining of the place or premises, including the closure of the place or premises or any part thereof; or

(c) The conduct, operation, or maintenance of any business or activity on the premises which is conducive to such nuisance.

(6) An order entered under subsection (5) shall expire after 1 year or at such earlier time as is stated in the order.

(7) An order entered under subsection (5) may be enforced pursuant to the procedures contained in s. 120.69. This subsection does not subject a municipality that creates a board under this section, or the board so created, to any other provision of chapter 120.

(8) The board may bring a complaint under s. 60.05 seeking temporary and permanent injunctive relief against any nuisance described in subsection (2).

(9) This section does not restrict the right of any person to proceed under s. 60.05 against any public nuisance.

(10) As used in this section, the term “controlled substance” includes any substance sold in lieu of a controlled substance in violation of s. 817.563 or any imitation controlled substance defined in s. 817.564.

(11) The provisions of this section may be supplemented by a county or municipal ordinance. The ordinance may include, but is not limited to, provisions that establish additional penalties for public nuisances, including fines not to exceed $250 per day; provide for the payment of reasonable costs, including reasonable attorney fees associated with investigations of and hearings on public nuisances; provide for continuing jurisdiction for a period of 1 year over any place or premises that has been or is declared to be a public nuisance; establish penalties, including fines not to exceed $500 per day for recurring public nuisances; provide for the recording of orders on public nuisances so that notice must be given to subsequent purchasers, successors in interest, or assigns of the real property that is the subject of the order; provide that recorded orders on public nuisances may become liens against the real property that is the subject of the order; and provide for the foreclosure of property subject to a lien and the recovery of all costs, including reasonable attorney fees, associated with the recording of orders and foreclosure. No lien created pursuant to the provisions of this section may be foreclosed on real property which is a homestead under s. 4, Art. X of the State Constitution. Where a local government seeks to bring an administrative action, based on a stolen property nuisance, against a property owner operating an establishment where multiple tenants, on one site, conduct their own retail business, the property owner shall not be subject to a lien against his or her property or the prohibition of operation provision if the property owner evicts the business declared to be a nuisance within 90 days after notification by registered mail to the property owner of a second stolen property conviction of the tenant. The total fines imposed pursuant to the authority of this section shall not exceed $15,000. Nothing contained within this section prohibits a county or municipality from proceeding against a public nuisance by any other means.

History.—s. 7, ch. 87-243; s. 2, ch. 90-207; s. 1, ch. 91-143; s. 6, ch. 93-227; s. 1, ch. 94-242; s. 42, ch. 96-388; s. 1829, ch. 97-102; s. 1, ch. 97-200; s. 2, ch. 98-395; s. 1, ch. 2000-111; s. 5, ch. 2001-66; s. 24, ch. 2008-238; s. 27, ch. 2011-141; s. 87, ch. 2012-5; s. 88, ch. 2016-10; ss. 7, 44, ch. 2016-105.



893.145 - “Drug paraphernalia” defined.

893.145 “Drug paraphernalia” defined.—The term “drug paraphernalia” means all equipment, products, and materials of any kind which are used, intended for use, or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, transporting, injecting, ingesting, inhaling, or otherwise introducing into the human body a controlled substance in violation of this chapter or s. 877.111. Drug paraphernalia is deemed to be contraband which shall be subject to civil forfeiture. The term includes, but is not limited to:

(1) Kits used, intended for use, or designed for use in the planting, propagating, cultivating, growing, or harvesting of any species of plant which is a controlled substance or from which a controlled substance can be derived.

(2) Kits used, intended for use, or designed for use in manufacturing, compounding, converting, producing, processing, or preparing controlled substances.

(3) Isomerization devices used, intended for use, or designed for use in increasing the potency of any species of plant which is a controlled substance.

(4) Testing equipment used, intended for use, or designed for use in identifying, or in analyzing the strength, effectiveness, or purity of, controlled substances.

(5) Scales and balances used, intended for use, or designed for use in weighing or measuring controlled substances.

(6) Diluents and adulterants, such as quinine hydrochloride, caffeine, dimethyl sulfone, mannitol, mannite, dextrose, and lactose, used, intended for use, or designed for use in diluting controlled substances; or substances such as damiana leaf, marshmallow leaf, and mullein leaf, used, intended for use, or designed for use as carrier mediums of controlled substances.

(7) Separation gins and sifters used, intended for use, or designed for use in removing twigs and seeds from, or in otherwise cleaning or refining, cannabis.

(8) Blenders, bowls, containers, spoons, and mixing devices used, intended for use, or designed for use in compounding controlled substances.

(9) Capsules, balloons, envelopes, and other containers used, intended for use, or designed for use in packaging small quantities of controlled substances.

(10) Containers and other objects used, intended for use, or designed for use in storing, concealing, or transporting controlled substances.

(11) Hypodermic syringes, needles, and other objects used, intended for use, or designed for use in parenterally injecting controlled substances into the human body.

(12) Objects used, intended for use, or designed for use in ingesting, inhaling, or otherwise introducing controlled substances, as described in s. 893.03, or substances described in s. 877.111(1) into the human body, such as:

(a) Metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes, with or without screens, permanent screens, hashish heads, or punctured metal bowls.

(b) Water pipes.

(c) Carburetion tubes and devices.

(d) Smoking and carburetion masks.

(e) Roach clips: meaning objects used to hold burning material, such as a cannabis cigarette, that has become too small or too short to be held in the hand.

(f) Miniature cocaine spoons, and cocaine vials.

(g) Chamber pipes.

(h) Carburetor pipes.

(i) Electric pipes.

(j) Air-driven pipes.

(k) Chillums.

(l) Bongs.

(m) Ice pipes or chillers.

(n) A cartridge or canister, which means a small metal device used to contain nitrous oxide.

(o) A charger, sometimes referred to as a “cracker,” which means a small metal or plastic device that contains an interior pin that may be used to expel nitrous oxide from a cartridge or container.

(p) A charging bottle, which means a device that may be used to expel nitrous oxide from a cartridge or canister.

(q) A whip-it, which means a device that may be used to expel nitrous oxide.

(r) A tank.

(s) A balloon.

(t) A hose or tube.

(u) A 2-liter-type soda bottle.

(v) Duct tape.

History.—s. 1, ch. 80-30; s. 6, ch. 2000-320; s. 15, ch. 2000-360; s. 8, ch. 2016-105.



893.146 - Determination of paraphernalia.

893.146 Determination of paraphernalia.—In determining whether an object is drug paraphernalia, a court or other authority or jury shall consider, in addition to all other logically relevant factors, the following:

(1) Statements by an owner or by anyone in control of the object concerning its use.

(2) The proximity of the object, in time and space, to a direct violation of this act.

(3) The proximity of the object to controlled substances.

(4) The existence of any residue of controlled substances on the object.

(5) Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to persons who he or she knows, or should reasonably know, intend to use the object to facilitate a violation of this act. The innocence of an owner, or of anyone in control of the object, as to a direct violation of this act shall not prevent a finding that the object is intended for use, or designed for use, as drug paraphernalia.

(6) Instructions, oral or written, provided with the object concerning its use.

(7) Descriptive materials accompanying the object which explain or depict its use.

(8) Any advertising concerning its use.

(9) The manner in which the object is displayed for sale.

(10) Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor of or dealer in tobacco products.

(11) Direct or circumstantial evidence of the ratio of sales of the object or objects to the total sales of the business enterprise.

(12) The existence and scope of legitimate uses for the object in the community.

(13) Expert testimony concerning its use.

History.—s. 2, ch. 80-30; s. 1445, ch. 97-102.



893.147 - Use, possession, manufacture, delivery, transportation, advertisement, or retail sale of drug paraphernalia.

893.147 Use, possession, manufacture, delivery, transportation, advertisement, or retail sale of drug paraphernalia.—

(1) USE OR POSSESSION OF DRUG PARAPHERNALIA.—It is unlawful for any person to use, or to possess with intent to use, drug paraphernalia:

(a) To plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, or conceal a controlled substance in violation of this chapter; or

(b) To inject, ingest, inhale, or otherwise introduce into the human body a controlled substance in violation of this chapter.

Any person who violates this subsection is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) MANUFACTURE OR DELIVERY OF DRUG PARAPHERNALIA.—It is unlawful for any person to deliver, possess with intent to deliver, or manufacture with intent to deliver drug paraphernalia, knowing, or under circumstances where one reasonably should know, that it will be used:

(a) To plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, or conceal a controlled substance in violation of this act; or

(b) To inject, ingest, inhale, or otherwise introduce into the human body a controlled substance in violation of this act.

Any person who violates this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) DELIVERY OF DRUG PARAPHERNALIA TO A MINOR.—

(a) Any person 18 years of age or over who violates subsection (2) by delivering drug paraphernalia to a person under 18 years of age is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) It is unlawful for any person to sell or otherwise deliver hypodermic syringes, needles, or other objects which may be used, are intended for use, or are designed for use in parenterally injecting substances into the human body to any person under 18 years of age, except that hypodermic syringes, needles, or other such objects may be lawfully dispensed to a person under 18 years of age by a licensed practitioner, parent, or legal guardian or by a pharmacist pursuant to a valid prescription for same. Any person who violates the provisions of this paragraph is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(4) TRANSPORTATION OF DRUG PARAPHERNALIA.—It is unlawful to use, possess with the intent to use, or manufacture with the intent to use drug paraphernalia, knowing or under circumstances in which one reasonably should know that it will be used to transport:

(a) A controlled substance in violation of this chapter; or

(b) Contraband as defined in s. 932.701(2)(a)1.

Any person who violates this subsection commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) ADVERTISEMENT OF DRUG PARAPHERNALIA.—It is unlawful for any person to place in any newspaper, magazine, handbill, or other publication any advertisement, knowing, or under circumstances where one reasonably should know, that the purpose of the advertisement, in whole or in part, is to promote the sale of objects designed or intended for use as drug paraphernalia. Any person who violates this subsection is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(6) RETAIL SALE OF DRUG PARAPHERNALIA.—

(a) It is unlawful for a person to knowingly and willfully sell or offer for sale at retail any drug paraphernalia described in s. 893.145(12)(a)-(c) or (g)-(m), other than a pipe that is primarily made of briar, meerschaum, clay, or corn cob.

(b) A person who violates paragraph (a) commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, and, upon a second or subsequent violation, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 3, ch. 80-30; s. 1, ch. 81-149; s. 54, ch. 83-215; s. 1, ch. 85-8; s. 223, ch. 91-224; s. 16, ch. 2000-360; s. 1, ch. 2013-111; s. 49, ch. 2016-105.



893.149 - Unlawful possession of listed chemical.

893.149 Unlawful possession of listed chemical.—

(1) It is unlawful for any person to knowingly or intentionally:

(a) Possess a listed chemical with the intent to unlawfully manufacture a controlled substance;

(b) Possess or distribute a listed chemical knowing, or having reasonable cause to believe, that the listed chemical will be used to unlawfully manufacture a controlled substance.

(2) Any person who violates this section commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) This section does not apply to a public employee or private contractor authorized to clean up or dispose of hazardous waste or toxic substances resulting from the prohibited activities listed in s. 893.13(1)(g).

(4) Any damages arising out of the unlawful possession of, storage of, or tampering with a listed chemical, as defined in s. 893.033, shall be the sole responsibility of the person or persons unlawfully possessing, storing, or tampering with the listed chemical. In no case shall liability for damages arising out of the unlawful possession of, storage of, or tampering with a listed chemical extend to the lawful owner, installer, maintainer, designer, manufacturer, possessor, or seller of the listed chemical, unless such damages arise out of the acts or omissions of the owner, installer, maintainer, designer, manufacturer, possessor, or seller which constitute negligent misconduct or failure to abide by the laws regarding the possession or storage of a listed chemical.

History.—s. 5, ch. 91-279; s. 3, ch. 2003-15; s. 4, ch. 2005-128; s. 35, ch. 2016-105.



893.1495 - Retail sale of ephedrine and related compounds.

893.1495 Retail sale of ephedrine and related compounds.—

(1) For purposes of this section, the term “ephedrine or related compounds” means ephedrine, pseudoephedrine, phenylpropanolamine, or any of their salts, optical isomers, or salts of optical isomers.

(2) A person may not knowingly obtain or deliver to an individual in any retail over-the-counter sale any nonprescription compound, mixture, or preparation containing ephedrine or related compounds in excess of the following amounts:

(a) In any single day, any number of packages that contain a total of 3.6 grams of ephedrine or related compounds;

(b) In any single retail, over-the-counter sale, three packages, regardless of weight, containing ephedrine or related compounds; or

(c) In any 30-day period, in any number of retail, over-the-counter sales, a total of 9 grams or more of ephedrine or related compounds.

(3) A person may not knowingly display and offer for retail sale any nonprescription compound, mixture, or preparation containing ephedrine or related compounds other than behind a checkout counter where the public is not permitted or other such location that is not otherwise accessible to the general public.

(4) A person who is the owner or primary operator of a retail outlet where any nonprescription compound, mixture, or preparation containing ephedrine or related compounds is available for sale may not knowingly allow an employee to engage in the retail sale of such compound, mixture, or preparation unless the employee has completed an employee training program that shall include, at a minimum, basic instruction on state and federal regulations relating to the sale and distribution of such compounds, mixtures, or preparations.

(5)(a) Any person purchasing, receiving, or otherwise acquiring any nonprescription compound, mixture, or preparation containing any detectable quantity of ephedrine or related compounds must:

1. Be at least 18 years of age.

2. Produce a government-issued photo identification showing his or her name, date of birth, address, and photo identification number or an alternative form of identification acceptable under 8 C.F.R. s. 274a.2(b)(1)(v)(A) and (B).

3. Sign his or her name on a record of the purchase, either on paper or on an electronic signature capture device.

(b) The Department of Law Enforcement shall approve an electronic recordkeeping system for the purpose of recording and monitoring the real-time purchase of products containing ephedrine or related compounds and for the purpose of monitoring this information in order to prevent or investigate illegal purchases of these products. The approved electronic recordkeeping system shall be provided to a pharmacy or retailer without any additional cost or expense. A pharmacy or retailer may request an exemption from electronic reporting from the Department of Law Enforcement if the pharmacy or retailer lacks the technology to access the electronic recordkeeping system and such pharmacy or retailer maintains a sales volume of less than 72 grams of ephedrine or related compounds in a 30-day period. The electronic recordkeeping system shall record the following:

1. The date and time of the transaction.

2. The name, date of birth, address, and photo identification number of the purchaser, as well as the type of identification and the government of issuance.

3. The number of packages purchased, the total grams per package, and the name of the compound, mixture, or preparation containing ephedrine or related compounds.

4. The signature of the purchaser, or a unique number relating the transaction to a paper signature maintained at the retail premises.

(c) The electronic recordkeeping system shall provide for:

1. Real-time tracking of nonprescription over-the-counter sales under this section.

2. The blocking of nonprescription over-the-counter sales in excess of those allowed by the laws of this state or federal law.

(6) A nonprescription compound, mixture, or preparation containing any quantity of ephedrine or related compounds may not be sold over the counter unless reported to an electronic recordkeeping system approved by the Department of Law Enforcement. This subsection does not apply if the pharmacy or retailer has received an exemption from the Department of Law Enforcement under paragraph (5)(b).

(7) Prior to completing a transaction, a pharmacy or retailer distributing products containing ephedrine or related compounds to consumers in this state shall submit all required data into an electronic recordkeeping system approved by the Department of Law Enforcement at the point of sale or through an interface with the electronic recordkeeping system, unless granted an exemption by the Department of Law Enforcement pursuant to paragraph (5)(b).

(8) The data submitted to the electronic recordkeeping system must be retained within the system for no less than 2 years following the date of entry.

(9) The requirements of this section relating to the marketing, sale, or distribution of products containing ephedrine or related compounds supersede any local ordinance or regulation passed by a county, municipality, or other local governmental authority.

(10) This section does not apply to:

(a) Licensed manufacturers manufacturing and lawfully distributing products in the channels of commerce.

(b) Wholesalers lawfully distributing products in the channels of commerce.

(c) Health care facilities licensed under chapter 395.

(d) Licensed long-term care facilities.

(e) Government-operated health departments.

(f) Physicians’ offices.

(g) Publicly operated prisons, jails, or juvenile correctional facilities or private adult or juvenile correctional facilities under contract with the state.

(h) Public or private educational institutions maintaining health care programs.

(i) Government-operated or industry-operated medical facilities serving employees of the government or industry operating them.

(11) Any individual who violates subsection (2), subsection (3), or subsection (4) commits:

(a) For a first offense, a misdemeanor of the second degree, punishable as provided in s. 775.083.

(b) For a second offense, a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) For a third or subsequent offense, a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(12) Information contained within the electronic recordkeeping system shall be disclosed in a manner authorized by state or federal law. Any retailer or entity that collects information on behalf of a retailer as required by the Combat Methamphetamine Epidemic Act of 2005 and this section may not access or use that information, except for law enforcement purposes pursuant to state or federal law or to facilitate a product recall for public health and safety.

(13) A person who sells any product containing ephedrine or related compounds who in good faith releases information under this section to federal, state, or local law enforcement officers, or any person acting on behalf of such an officer, is immune from civil liability for the release unless the release constitutes gross negligence or intentional, wanton, or willful misconduct.

(14) The Department of Law Enforcement shall contract or enter into a memorandum of understanding, as applicable, with a private third-party administrator to implement the electronic recordkeeping system required by this section.

(15) The Department of Law Enforcement shall adopt rules necessary to implement this section.

History.—s. 5, ch. 2005-128; s. 1, ch. 2010-191; s. 168, ch. 2014-17.



893.15 - Rehabilitation.

893.15 Rehabilitation.—Any person who violates s. 893.13(6)(a) or (b) relating to possession may, in the discretion of the trial judge, be required to participate in a substance abuse services program approved or regulated by the Department of Children and Families pursuant to the provisions of chapter 397, provided the director of such program approves the placement of the defendant in such program. Such required participation shall be imposed in addition to any penalty or probation otherwise prescribed by law. However, the total time of such penalty, probation, and program participation shall not exceed the maximum length of sentence possible for the offense.

History.—s. 15, ch. 73-331; s. 46, ch. 91-110; s. 40, ch. 93-39; s. 3, ch. 94-107; s. 39, ch. 97-194; s. 304, ch. 99-8; s. 306, ch. 2014-19; s. 45, ch. 2016-105.



893.165 - County alcohol and other drug abuse treatment or education trust funds.

893.165 County alcohol and other drug abuse treatment or education trust funds.—

(1) Counties in which there is established or in existence a comprehensive alcohol and other drug abuse treatment or education program which meets the standards for qualification of such programs by the Department of Children and Families are authorized to establish a County Alcohol and Other Drug Abuse Trust Fund for the purpose of receiving the assessments collected pursuant to s. 938.23 and disbursing assistance grants on an annual basis to such alcohol and other drug abuse treatment or education program.

(2) Assessments collected by the clerks of court pursuant to s. 938.23 shall be remitted to the board of county commissioners of the county in which the indictment was found or the prosecution commenced for payment into the County Alcohol and Other Drug Abuse Trust Fund. The county commissioners shall require a full report from all clerks of county courts and clerks of circuit courts once each month of the amount of assessments imposed by their courts.

(3)(a) No county shall receive assessments collected pursuant to s. 938.23 in an amount exceeding that county’s jurisdictional share as described in subsection (2).

(b) Assessments collected by clerks of circuit courts having more than one county in the circuit, for any county in the circuit which does not have a County Alcohol and Other Drug Abuse Trust Fund, shall be remitted to the Department of Children and Families, in accordance with administrative rules adopted, for deposit into the department’s Grants and Donations Trust Fund for distribution pursuant to the guidelines and priorities developed by the department.

(4) No assessments shall be remitted to a county until the board of county commissioners has submitted documentation to the court substantiating the establishment of its County Alcohol and Other Drug Abuse Trust Fund.

(5) If the board of county commissioners chooses to establish a County Alcohol and Other Drug Abuse Trust Fund, the board shall be responsible for the establishment of such fund and its implementation, administration, supervision, and evaluation.

(6) In order to receive assistance grants from the County Alcohol and Other Drug Abuse Trust Fund, county alcohol and other drug abuse prevention, treatment, or education programs shall be designated by the board of county commissioners as the chosen program recipients. Designations shall be made annually, based on success of the programs.

(7) An alcohol and other drug abuse treatment or education program recipient shall, in seeking assistance grants from the County Alcohol and Other Drug Abuse Trust Fund, provide the board of county commissioners with detailed financial information and requests for expenditures.

History.—s. 4, ch. 88-381; s. 3, ch. 93-194; s. 37, ch. 97-271; s. 305, ch. 99-8; s. 5, ch. 2009-47; s. 307, ch. 2014-19.



893.20 - Continuing criminal enterprise.

893.20 Continuing criminal enterprise.—

(1) Any person who commits three or more felonies under this chapter in concert with five or more other persons with respect to whom such person occupies a position of organizer, a supervisory position, or any other position of management and who obtains substantial assets or resources from these acts is guilty of engaging in a continuing criminal enterprise.

(2) A person who commits the offense of engaging in a continuing criminal enterprise is guilty of a life felony, punishable pursuant to the Criminal Punishment Code and by a fine of $500,000.

(3) Notwithstanding the provisions of s. 948.01, with respect to any person who is found to have violated this section, adjudication of guilt or imposition of sentence may not be suspended, deferred, or withheld.

(4) This section does not prohibit separate convictions and sentences for violation of this section and for felony violations of this chapter.

(5) This section must be interpreted in concert with its federal analog, 21 U.S.C. s. 848.

History.—s. 1, ch. 89-145; s. 25, ch. 93-406; s. 24, ch. 97-194.



893.21 - Drug-related overdoses; medical assistance; immunity from prosecution.

893.21 Drug-related overdoses; medical assistance; immunity from prosecution.—

(1) A person acting in good faith who seeks medical assistance for an individual experiencing a drug-related overdose may not be charged, prosecuted, or penalized pursuant to this chapter for possession of a controlled substance if the evidence for possession of a controlled substance was obtained as a result of the person’s seeking medical assistance.

(2) A person who experiences a drug-related overdose and is in need of medical assistance may not be charged, prosecuted, or penalized pursuant to this chapter for possession of a controlled substance if the evidence for possession of a controlled substance was obtained as a result of the overdose and the need for medical assistance.

(3) Protection in this section from prosecution for possession offenses under this chapter may not be grounds for suppression of evidence in other criminal prosecutions.

History.—s. 2, ch. 2012-36.



893.30 - Controlled substance safety education and awareness.

893.30 Controlled substance safety education and awareness.—

(1) This section may be cited as the “Victoria Siegel Controlled Substance Safety Education and Awareness Act.”

(2) The department shall develop a written pamphlet relating to controlled substances which includes educational information about the following:

(a) Precautions regarding the use of pain management prescriptions.

(b) The potential for misuse and abuse of controlled substances by adults and children.

(c) The risk of controlled substance dependency and addiction.

(d) The proper storage and disposal of controlled substances.

(e) Controlled substance addiction support and treatment resources.

(f) Telephone helplines and website links that provide counseling and emergency assistance for individuals dealing with substance abuse.

(3) The department shall encourage health care providers, including, but not limited to, hospitals, county health departments, physicians, and nurses, to disseminate and display information about controlled substance safety, including, but not limited to, the pamphlet created pursuant to subsection (2).

(4) The department shall encourage consumers to discuss the risks of controlled substance use with their health care providers.

(5) The State Surgeon General shall make publicly available, by posting on the department’s website, the pamphlet created pursuant to subsection (2) and additional resources as appropriate.

(6) The department shall fund the promotion of controlled substance safety education and awareness under this section through grants from private or federal sources.

(7) The department is encouraged to collaborate with other agencies, organizations, and institutions to create a systematic approach to increasing public awareness regarding controlled substance safety.

History.—s. 22, ch. 2016-212.






Chapter 895 - OFFENSES CONCERNING RACKETEERING AND ILLEGAL DEBTS

895.01 - Short title.

895.01 Short title.—Sections 895.01-895.06 shall be known as the “Florida RICO (Racketeer Influenced and Corrupt Organization) Act.”

History.—s. 1, ch. 77-334; s. 2, ch. 79-218.

Note.—Former s. 943.46.



895.02 - Definitions.

895.02 Definitions.—As used in ss. 895.01-895.08, the term:

(1) “Beneficial interest” means any of the following:

(a) The interest of a person as a beneficiary under a trust established pursuant to s. 689.07 or s. 689.071 in which the trustee for the trust holds legal or record title to real property;

(b) The interest of a person as a beneficiary under any other trust arrangement pursuant to which a trustee holds legal or record title to real property for the benefit of such person; or

(c) The interest of a person under any other form of express fiduciary arrangement pursuant to which any other person holds legal or record title to real property for the benefit of such person.

The term “beneficial interest” does not include the interest of a stockholder in a corporation or the interest of a partner in either a general partnership or a limited partnership. A beneficial interest shall be deemed to be located where the real property owned by the trustee is located.

(2) “Civil proceeding” means any civil proceeding commenced by an investigative agency under s. 895.05 or any other provision of the Florida RICO Act.

(3) “Criminal proceeding” means any criminal proceeding commenced by an investigative agency under s. 895.03 or any other provision of the Florida RICO Act.

(4) “Documentary material” means any book, paper, document, writing, drawing, graph, chart, photograph, phonorecord, magnetic tape, computer printout, other data compilation from which information can be obtained or from which information can be translated into usable form, or other tangible item.

(5) “Enterprise” means any individual, sole proprietorship, partnership, corporation, business trust, union chartered under the laws of this state, or other legal entity, or any unchartered union, association, or group of individuals associated in fact although not a legal entity; and it includes illicit as well as licit enterprises and governmental, as well as other, entities. A criminal gang, as defined in s. 874.03, constitutes an enterprise.

(6) “Investigative agency” means the Department of Legal Affairs, the Office of Statewide Prosecution, or the office of a state attorney.

(7) “Pattern of racketeering activity” means engaging in at least two incidents of racketeering conduct that have the same or similar intents, results, accomplices, victims, or methods of commission or that otherwise are interrelated by distinguishing characteristics and are not isolated incidents, provided at least one of such incidents occurred after October 1, 1977, and that the last of such incidents occurred within 5 years after a prior incident of racketeering conduct.

(8) “Racketeering activity” means to commit, to attempt to commit, to conspire to commit, or to solicit, coerce, or intimidate another person to commit:

(a) Any crime that is chargeable by petition, indictment, or information under the following provisions of the Florida Statutes:

1. Section 210.18, relating to evasion of payment of cigarette taxes.

2. Section 316.1935, relating to fleeing or attempting to elude a law enforcement officer and aggravated fleeing or eluding.

3. Section 403.727(3)(b), relating to environmental control.

4. Section 409.920 or s. 409.9201, relating to Medicaid fraud.

5. Section 414.39, relating to public assistance fraud.

6. Section 440.105 or s. 440.106, relating to workers’ compensation.

7. Section 443.071(4), relating to creation of a fictitious employer scheme to commit reemployment assistance fraud.

8. Section 465.0161, relating to distribution of medicinal drugs without a permit as an Internet pharmacy.

9. Section 499.0051, relating to crimes involving contraband, adulterated, or misbranded drugs.

10. Part IV of chapter 501, relating to telemarketing.

11. Chapter 517, relating to sale of securities and investor protection.

12. Section 550.235 or s. 550.3551, relating to dogracing and horseracing.

13. Chapter 550, relating to jai alai frontons.

14. Section 551.109, relating to slot machine gaming.

15. Chapter 552, relating to the manufacture, distribution, and use of explosives.

16. Chapter 560, relating to money transmitters, if the violation is punishable as a felony.

17. Chapter 562, relating to beverage law enforcement.

18. Section 624.401, relating to transacting insurance without a certificate of authority, s. 624.437(4)(c)1., relating to operating an unauthorized multiple-employer welfare arrangement, or s. 626.902(1)(b), relating to representing or aiding an unauthorized insurer.

19. Section 655.50, relating to reports of currency transactions, when such violation is punishable as a felony.

20. Chapter 687, relating to interest and usurious practices.

21. Section 721.08, s. 721.09, or s. 721.13, relating to real estate timeshare plans.

22. Section 775.13(5)(b), relating to registration of persons found to have committed any offense for the purpose of benefiting, promoting, or furthering the interests of a criminal gang.

23. Section 777.03, relating to commission of crimes by accessories after the fact.

24. Chapter 782, relating to homicide.

25. Chapter 784, relating to assault and battery.

26. Chapter 787, relating to kidnapping or human trafficking.

27. Chapter 790, relating to weapons and firearms.

28. Chapter 794, relating to sexual battery, but only if such crime was committed with the intent to benefit, promote, or further the interests of a criminal gang, or for the purpose of increasing a criminal gang member’s own standing or position within a criminal gang.

29. Former s. 796.03, former s. 796.035, s. 796.04, s. 796.05, or s. 796.07, relating to prostitution.

30. Chapter 806, relating to arson and criminal mischief.

31. Chapter 810, relating to burglary and trespass.

32. Chapter 812, relating to theft, robbery, and related crimes.

33. Chapter 815, relating to computer-related crimes.

34. Chapter 817, relating to fraudulent practices, false pretenses, fraud generally, and credit card crimes.

35. Chapter 825, relating to abuse, neglect, or exploitation of an elderly person or disabled adult.

36. Section 827.071, relating to commercial sexual exploitation of children.

37. Section 828.122, relating to fighting or baiting animals.

38. Chapter 831, relating to forgery and counterfeiting.

39. Chapter 832, relating to issuance of worthless checks and drafts.

40. Section 836.05, relating to extortion.

41. Chapter 837, relating to perjury.

42. Chapter 838, relating to bribery and misuse of public office.

43. Chapter 843, relating to obstruction of justice.

44. Section 847.011, s. 847.012, s. 847.013, s. 847.06, or s. 847.07, relating to obscene literature and profanity.

45. Chapter 849, relating to gambling, lottery, gambling or gaming devices, slot machines, or any of the provisions within that chapter.

46. Chapter 874, relating to criminal gangs.

47. Chapter 893, relating to drug abuse prevention and control.

48. Chapter 896, relating to offenses related to financial transactions.

49. Sections 914.22 and 914.23, relating to tampering with or harassing a witness, victim, or informant, and retaliation against a witness, victim, or informant.

50. Sections 918.12 and 918.13, relating to tampering with jurors and evidence.

(b) Any conduct defined as “racketeering activity” under 18 U.S.C. s. 1961(1).

(9) “Real property” means any real property or any interest in such real property, including, but not limited to, any lease of or mortgage upon such real property.

(10) “RICO lien notice” means the notice described in s. 895.05(13) or in s. 895.07.

(11) “Trustee” means any of the following:

(a) Any person acting as trustee pursuant to a trust established under s. 689.07 or s. 689.071 in which the trustee holds legal or record title to real property.

(b) Any person who holds legal or record title to real property in which any other person has a beneficial interest.

(c) Any successor trustee or trustees to any or all of the foregoing persons.

However, the term “trustee” does not include any person appointed or acting as a personal representative as defined in s. 731.201 or appointed or acting as a trustee of any testamentary trust or as a trustee of any indenture of trust under which any bonds have been or are to be issued.

(12) “Unlawful debt” means any money or other thing of value constituting principal or interest of a debt that is legally unenforceable in this state in whole or in part because the debt was incurred or contracted:

(a) In violation of any one of the following provisions of law:

1. Section 550.235 or s. 550.3551, relating to dogracing and horseracing.

2. Chapter 550, relating to jai alai frontons.

3. Section 551.109, relating to slot machine gaming.

4. Chapter 687, relating to interest and usury.

5. Section 849.09, s. 849.14, s. 849.15, s. 849.23, or s. 849.25, relating to gambling.

(b) In gambling activity in violation of federal law or in the business of lending money at a rate usurious under state or federal law.

History.—s. 2, ch. 77-334; s. 3, ch. 79-218; s. 300, ch. 79-400; s. 1, ch. 81-141; s. 1, ch. 83-65; s. 25, ch. 83-264; s. 2, ch. 84-9; s. 5, ch. 86-277; s. 1, ch. 87-139; s. 5, ch. 89-143; s. 2, ch. 90-246; s. 3, ch. 90-301; s. 13, ch. 91-33; s. 72, ch. 91-282; s. 4, ch. 92-125; s. 4, ch. 92-281; s. 65, ch. 92-348; s. 2, ch. 93-227; s. 106, ch. 93-415; s. 78, ch. 94-209; s. 91, ch. 95-211; s. 9, ch. 95-340; s. 107, ch. 96-175; s. 7, ch. 96-252; s. 5, ch. 96-260; s. 4, ch. 96-280; s. 7, ch. 96-387; s. 43, ch. 96-388; s. 2, ch. 97-78; s. 2, ch. 99-335; s. 17, ch. 2000-360; s. 31, ch. 2003-155; s. 161, ch. 2004-5; s. 13, ch. 2004-344; s. 11, ch. 2004-387; s. 5, ch. 2004-391; s. 143, ch. 2005-2; s. 8, ch. 2005-209; s. 13, ch. 2005-228; s. 3, ch. 2005-362; s. 4, ch. 2006-168; s. 17, ch. 2007-74; s. 42, ch. 2008-207; s. 17, ch. 2008-238; s. 21, ch. 2009-115; s. 25, ch. 2009-170; ss. 4, 5, ch. 2010-29; s. 81, ch. 2012-30; s. 17, ch. 2012-97; s. 6, ch. 2013-2; s. 4, ch. 2013-245; s. 23, ch. 2014-160; s. 35, ch. 2016-24; s. 1, ch. 2016-84; s. 9, ch. 2016-105; s. 5, ch. 2016-185.



895.03 - Prohibited activities and defense.

895.03 Prohibited activities and defense.—

(1) It is unlawful for any person who has with criminal intent received any proceeds derived, directly or indirectly, from a pattern of racketeering activity or through the collection of an unlawful debt to use or invest, whether directly or indirectly, any part of such proceeds, or the proceeds derived from the investment or use thereof, in the acquisition of any title to, or any right, interest, or equity in, real property or in the establishment or operation of any enterprise.

(2) It is unlawful for any person, through a pattern of racketeering activity or through the collection of an unlawful debt, to acquire or maintain, directly or indirectly, any interest in or control of any enterprise or real property.

(3) It is unlawful for any person employed by, or associated with, any enterprise to conduct or participate, directly or indirectly, in such enterprise through a pattern of racketeering activity or the collection of an unlawful debt.

(4) It is unlawful for any person to conspire or endeavor to violate any of the provisions of subsection (1), subsection (2), or subsection (3).

History.—s. 3, ch. 77-334.

Note.—Former s. 943.462.



895.04 - Criminal penalties and alternative fine.

895.04 Criminal penalties and alternative fine.—

(1) Any person convicted of engaging in activity in violation of the provisions of s. 895.03 is guilty of a felony of the first degree and shall be punished as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) In lieu of a fine otherwise authorized by law, any person convicted of engaging in conduct in violation of the provisions of s. 895.03, through which the person derived pecuniary value, or by which he or she caused personal injury or property damage or other loss, may be sentenced to pay a fine that does not exceed 3 times the gross value gained or 3 times the gross loss caused, whichever is the greater, plus court costs and the costs of investigation and prosecution, reasonably incurred.

(3) The court shall hold a hearing to determine the amount of the fine authorized by subsection (2).

(4) For the purposes of subsection (2), “pecuniary value” means:

(a) Anything of value in the form of money, a negotiable instrument, or a commercial interest or anything else the primary significance of which is economic advantage; or

(b) Any other property or service that has a value in excess of $100.

History.—s. 4, ch. 77-334; s. 1446, ch. 97-102.

Note.—Former s. 943.463.



895.05 - Civil remedies.

895.05 Civil remedies.—

(1) Any circuit court may, after making due provision for the rights of innocent persons, enjoin violations of the provisions of s. 895.03 by issuing appropriate orders and judgments, including, but not limited to:

(a) Ordering any defendant to divest himself or herself of any interest in any enterprise, including real property.

(b) Imposing reasonable restrictions upon the future activities or investments of any defendant, including, but not limited to, prohibiting any defendant from engaging in the same type of endeavor as the enterprise in which the defendant was engaged in violation of the provisions of s. 895.03.

(c) Ordering the dissolution or reorganization of any enterprise.

(d) Ordering the suspension or revocation of a license, permit, or prior approval granted to any enterprise by any agency of the state.

(e) Ordering the forfeiture of the charter of a corporation organized under the laws of the state, or the revocation of a certificate authorizing a foreign corporation to conduct business within the state, upon finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct in violation of s. 895.03 and that, for the prevention of future criminal activity, the public interest requires the charter of the corporation forfeited and the corporation dissolved or the certificate revoked.

(2)(a) All property, real or personal, including money, used in the course of, intended for use in the course of, derived from, or realized through conduct in violation of ss. 895.01-895.05 is subject to civil forfeiture to the state.

(b) An investigative agency may, on behalf of the state, institute a civil proceeding for forfeiture in the circuit court for the judicial circuit in which real or personal tangible property, as described in paragraph (a) is located. An investigative agency may, on behalf of the state, institute a civil proceeding for forfeiture in a circuit court in the state regarding intangible property as described in paragraph (a).

(c) Upon the entry of a final judgment of forfeiture in favor of the state, the title of the state to the forfeited property shall relate back:

1. In the case of real property or a beneficial interest, to the date of filing of the RICO lien notice in the official records of the county where the real property or beneficial trust is located; if no RICO lien notice is filed, then to the date of the filing of any notice of lis pendens under s. 895.07(5)(a) in the official records of the county where the real property or beneficial interest is located; and if no RICO lien notice or notice of lis pendens is filed, then to the date of recording of the final judgment of forfeiture in the official records of the county where the real property or beneficial interest is located.

2. In the case of personal property, to the date the personal property was seized by the investigating agency.

(d) If property subject to forfeiture is conveyed, alienated, disposed of, diminished in value, or otherwise rendered unavailable for forfeiture, the investigative agency may, on behalf of the state, institute an action in any circuit court against the person named in the RICO lien notice or the defendant in the civil proceeding or criminal proceeding, and the court shall enter final judgment against the person named in the RICO lien notice or the defendant in the civil proceeding or criminal proceeding in an amount equal to the fair market value of the property, together with investigative costs and attorney fees incurred by the investigative agency in the action. In the alternative, the court may order the forfeiture of any other property of the defendant up to the value of the property subject to forfeiture. If a civil proceeding is pending, such action shall be filed only in the court where the civil proceeding is pending.

(e) The state shall dispose of all forfeited property as soon as commercially feasible. If property is not exercisable or transferable for value by the state, it shall expire. All forfeitures or dispositions under this section shall be made with due provision for the rights of innocent persons. The proceeds realized from such forfeiture and disposition shall be promptly distributed in accordance with the provisions of s. 895.09.

(3) Property subject to forfeiture under this section may be seized by a law enforcement officer upon court process. Seizure without process may be made if:

(a) The seizure is incident to a lawful arrest or search or an inspection under an administrative inspection warrant.

(b) The property subject to seizure has been the subject of a prior judgment in favor of the state in a forfeiture proceeding based upon this section.

(4) In the event of a seizure under subsection (3), a forfeiture proceeding shall be instituted promptly. Property taken or detained under this section shall not be subject to replevin, but is deemed to be in the custody of the law enforcement officer making the seizure, subject only to the order of the court. When property is seized under this section, pending forfeiture and final disposition, the law enforcement officer may:

(a) Place the property under seal.

(b) Remove the property to a place designated by court.

(c) Require another agency authorized by law to take custody of the property and remove it to an appropriate location.

(5) The Department of Legal Affairs, any state attorney, or any state agency having jurisdiction over conduct in violation of a provision of this act may institute civil proceedings under this section. In any action brought under this section, the circuit court shall proceed as soon as practicable to the hearing and determination. Pending final determination, the circuit court may at any time enter such injunctions, prohibitions, or restraining orders, or take such actions, including the acceptance of satisfactory performance bonds, as the court may deem proper.

(6) Any aggrieved person may institute a proceeding under subsection (1). In such proceeding, relief shall be granted in conformity with the principles that govern the granting of injunctive relief from threatened loss or damage in other civil cases, except that no showing of special or irreparable damage to the person shall have to be made. Upon the execution of proper bond against damages for an injunction improvidently granted and a showing of immediate danger of significant loss or damage, a temporary restraining order and a preliminary injunction may be issued in any such action before a final determination on the merits.

(7) The state, including any of its agencies, instrumentalities, subdivisions, or municipalities, if it proves by clear and convincing evidence that it has been injured by reason of any violation of the provisions of s. 895.03, shall have a cause of action for threefold the actual damages sustained and shall also recover attorneys’ fees in the trial and appellate courts and costs of investigation and litigation, reasonably incurred. In no event shall punitive damages be awarded. The defendant shall be entitled to recover reasonable attorneys’ fees and court costs upon a finding that the claimant raised a claim which was without substantial factual or legal support.

(a) Either party may demand a trial by jury in any civil action brought pursuant to this subsection.

(b) Any prevailing plaintiff under this subsection or s. 772.104 shall have a right or claim to forfeited property or to the proceeds derived therefrom superior to any right or claim the state has in the same property or proceeds.

(8) A final judgment or decree rendered in favor of the state in any criminal proceeding under this act or any other criminal proceeding under state law shall estop the defendant in any subsequent civil action or proceeding under this act or under s. 772.104 as to all matters as to which such judgment or decree would be an estoppel as between the parties.

(9) The Department of Legal Affairs may bring an action for a violation of s. 895.03 to obtain injunctive relief, civil penalties as provided in this subsection, attorney fees, and costs incurred in the investigation and prosecution of any action under this chapter.

(a) A natural person who violates s. 895.03 is subject to a civil penalty of up to $100,000. Any other person who violates s. 895.03 is subject to a civil penalty of up to $1 million. Moneys recovered for civil penalties under this paragraph shall be deposited into the General Revenue Fund.

(b) Moneys recovered by the Department of Legal Affairs for attorney fees and costs under this subsection shall be deposited into the Legal Affairs Revolving Trust Fund, which may be used to investigate and enforce this chapter.

(c) In a civil action brought under this subsection by the Department of Legal Affairs, any party to such action may petition the court for entry of a consent decree or for approval of a settlement agreement. The proposed decree or settlement shall specify the alleged violations, the future obligations of the parties, the relief agreed upon, and the reasons for entering into the consent decree or settlement agreement.

(10) The Department of Legal Affairs may, upon timely application, intervene in any civil action or proceeding brought under subsection (6) or subsection (7) if it certifies that, in its opinion, the action or proceeding is of general public importance. In such action or proceeding, the state shall be entitled to the same relief as if the Department of Legal Affairs had instituted the action or proceeding.

(11) Notwithstanding any other provision of law, a criminal or civil action or proceeding under this chapter may be commenced at any time within 5 years after the conduct in violation of this chapter terminates or the cause of action accrues. If a criminal prosecution or civil action or other proceeding is brought, or intervened in, to punish, prevent, or restrain any violation of this chapter, the running of the period of limitations prescribed by this section with respect to any cause of action arising under subsection (6), subsection (7), or subsection (9) which is based in whole or in part upon any matter complained of in any such prosecution, action, or proceeding shall be suspended during the pendency of such prosecution, action, or proceeding and for 2 years following its termination.

(12) The application of one civil remedy under any provision of this chapter does not preclude the application of any other remedy, civil or criminal, under this chapter or any other provision of law. Civil remedies under this chapter are supplemental, and not mutually exclusive.

(13)(a) In addition to the authority to file a RICO lien notice set forth in s. 895.07(1), the Department of Legal Affairs, the Office of Statewide Prosecution, or the office of a state attorney may apply ex parte to a criminal division of a circuit court and, upon petition supported by sworn affidavit, obtain an order authorizing the filing of a RICO lien notice against real property upon a showing of probable cause to believe that the property was used in the course of, intended for use in the course of, derived from, or realized through conduct in violation of ss. 895.01-895.05. If the lien notice authorization is granted, the department shall, after filing the lien notice, forthwith provide notice to the owner of the property by one of the following methods:

1. By serving the notice in the manner provided by law for the service of process.

2. By mailing the notice, postage prepaid, by certified mail to the person to be served at his or her last known address and evidence of the delivery.

3. If neither of the foregoing can be accomplished, by posting the notice on the premises.

(b) The owner of the property may move the court to discharge the lien, and such motion shall be set for hearing at the earliest possible time.

(c) The court shall discharge the lien if it finds that there is no probable cause to believe that the property was used in the course of, intended for use in the course of, derived from, or realized through conduct in violation of ss. 895.01-895.05 or if it finds that the owner of the property neither knew nor reasonably should have known that the property was used in the course of, intended for use in the course of, derived from, or realized through conduct in violation of ss. 895.01-895.05.

(d) No testimony presented by the owner of the property at the hearing is admissible against him or her in any criminal proceeding except in a criminal prosecution for perjury or false statement, nor shall such testimony constitute a waiver of the owner’s constitutional right against self-incrimination.

(e) A lien notice secured under this subsection is valid for a period of 90 days from the date the court granted authorization, which period may be extended for an additional 90 days by the court for good cause shown, unless a civil proceeding is instituted under this section and a lien notice is filed under s. 895.07, in which event the term of the lien notice is governed by s. 895.08.

(f) The filing of a lien notice, whether or not subsequently discharged or otherwise lifted, shall constitute notice to the owner and knowledge by the owner that the property was used in the course of, intended for use in the course of, derived from, or realized through conduct in violation of ss. 895.01-895.05, such that lack of such notice and knowledge shall not be a defense in any subsequent civil or criminal proceeding under this chapter.

History.—s. 5, ch. 77-334; s. 301, ch. 79-400; s. 2, ch. 81-141; s. 1, ch. 84-38; s. 5, ch. 84-249; s. 6, ch. 86-277; s. 3, ch. 87-139; s. 5, ch. 90-269; s. 76, ch. 95-211; s. 1447, ch. 97-102; s. 2, ch. 2016-84.

Note.—Former s. 943.464.



895.06 - Civil investigative subpoenas; public records exemption.

895.06 Civil investigative subpoenas; public records exemption.—

(1) If, pursuant to the civil enforcement provisions of s. 895.05, an investigative agency has reason to believe that a person or other enterprise has engaged in, or is engaging in, activity in violation of this chapter, the investigative agency may administer oaths or affirmations, subpoena witnesses or material, and collect evidence.

(2) A subpoena issued pursuant to this chapter is confidential for 120 days after the date of its issuance. The subpoenaed person or entity may not disclose the existence of the subpoena to any person or entity other than his or her attorney during the 120-day period. The subpoena must include a reference to the confidentiality of the subpoena and a notice to the recipient of the subpoena that disclosure of the existence of the subpoena to any other person or entity except the subpoenaed person’s or entity’s attorney is prohibited. The investigative agency may apply ex parte to the circuit court for the circuit in which a subpoenaed person or entity resides, is found, or transacts business for an order directing that the subpoenaed person or entity not disclose the existence of the subpoena to any other person or entity except the subpoenaed person’s attorney for an additional period of time for good cause shown by the investigative agency. The order shall be served on the subpoenaed person or entity with the subpoena, and the subpoena must include a reference to the order and a notice to the recipient of the subpoena that disclosure of the existence of the subpoena to any other person or entity in violation of the order may subject the subpoenaed person or entity to punishment for contempt of court. Such an order may be granted by the court only upon a showing:

(a) Of sufficient factual grounds to reasonably indicate a violation of ss. 895.01-895.06;

(b) That the documents or testimony sought appear reasonably calculated to lead to the discovery of admissible evidence; and

(c) Of facts that reasonably indicate that disclosure of the subpoena would hamper or impede the investigation or would result in a flight from prosecution.

(3) If matter that the investigative agency seeks to obtain by the subpoena is located outside the state, the person or enterprise subpoenaed may make such matter available to the investigative agency or its representative for examination at the place where such matter is located. The investigative agency may designate representatives, including officials of the jurisdiction in which the matter is located, to inspect the matter on its behalf and may respond to similar requests from officials of other jurisdictions.

(4) Upon failure of a person or enterprise, without lawful excuse, to obey a subpoena issued under this section or a subpoena issued in the course of a civil proceeding instituted pursuant to s. 895.05, and after reasonable notice to such person or enterprise, the investigative agency may apply to the circuit court in which such civil proceeding is pending or, if no civil proceeding is pending, to the circuit court for the judicial circuit in which such person or enterprise resides, is found, or transacts business for an order compelling compliance. Except in a prosecution for perjury, an individual who complies with a court order to provide testimony or material after asserting a privilege against self-incrimination to which the individual is entitled by law shall not have the testimony or material so provided, or evidence derived therefrom, received against him or her in any criminal investigation or proceeding.

(5) A person who fails to obey a court order entered pursuant to this section may be punished for contempt of court.

(6) The investigative agency may stipulate to protective orders with respect to documents and information submitted in response to a subpoena issued under this section.

(7)(a) Information held by an investigative agency pursuant to an investigation of a violation of s. 895.03 is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(b) Information made confidential and exempt under paragraph (a) may be disclosed by the investigative agency to:

1. A government entity in the performance of its official duties.

2. A court or tribunal.

(c) Information made confidential and exempt under paragraph (a) is no longer confidential and exempt once all investigations to which the information pertains are completed, unless the information is otherwise protected by law.

(d) For purposes of this subsection, an investigation is considered complete once the investigative agency either files an action or closes its investigation without filing an action.

(e) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2020, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 79-218; s. 2, ch. 84-38; s. 4, ch. 87-139; s. 20, ch. 88-381; s. 1448, ch. 97-102; s. 1, ch. 2015-99; s. 3, ch. 2016-84.

Note.—Former s. 943.465.



895.07 - RICO lien notice.

895.07 RICO lien notice.—

(1) Upon the institution of any civil proceeding, the investigative agency, then or at any time during the pendency of the proceeding, may file a RICO lien notice in the official records of any one or more counties. No filing fee or other charge shall be required as a condition for filing the RICO lien notice, and the clerk of the circuit court shall, upon the presentation of a RICO lien notice, immediately record it in the official records.

(2) The RICO lien notice shall be signed by the head of the Department of Legal Affairs or her or his designee or by a state attorney or her or his designee. The notice shall be in such form as the Attorney General prescribes and shall set forth the following information:

(a) The name of the person against whom the civil proceeding has been brought. In its discretion, the investigative agency may also name in the RICO lien notice any other aliases, names, or fictitious names under which the person may be known and any corporation, partnership, or other entity that is either controlled or entirely owned by the person.

(b) If known to the investigative agency, the present residence and business addresses of the person named in the RICO lien notice and of the other names set forth in the RICO lien notice.

(c) A reference to the civil proceeding, stating: that a proceeding under the Florida RICO Act has been brought against the person named in the RICO lien notice; the name of the county or counties in which the proceeding has been brought; and, if known to the investigative agency at the time of filing the RICO lien notice, the case number of the proceeding.

(d) A statement that the notice is being filed pursuant to the Florida RICO Act.

(e) The name and address of the investigative agency filing the RICO lien notice and the name of the individual signing the RICO notice.

A RICO lien notice shall apply only to one person and, to the extent applicable, any other aliases, names, or fictitious names, including names of corporations, partnerships, or other entities, to the extent permitted in paragraph (a). A separate RICO lien notice shall be filed for each person against whom the investigative agency desires to file a RICO lien notice under this section.

(3) The investigative agency shall, as soon as practicable after the filing of each RICO lien notice, furnish to the person named in the notice either a copy of the recorded notice or a copy of the notice with a notation thereon of the county or counties in which the notice has been recorded. The failure of the investigative agency to furnish a copy of the notice under this subsection shall not invalidate or otherwise affect the notice.

(4) The filing of a RICO lien notice creates, from the time of its filing, a lien in favor of the state on the following property of the person named in the notice and against any other names set forth in the notice:

(a) Any real property situated in the county where the notice is filed then or thereafter owned by the person or under any of the names; and

(b) Any beneficial interest situated in the county where the notice is filed then or thereafter owned by the person or under any of the names.

The lien shall commence and attach as of the time of filing of the RICO lien notice and shall continue thereafter until expiration, termination, or release of the notice pursuant to s. 895.08. The lien created in favor of the state shall be superior and prior to the interest of any other person in the real property or beneficial interest if the interest is acquired subsequent to the filing of the notice.

(5) In conjunction with any civil proceeding:

(a) The investigative agency may file without prior court order in any county a lis pendens under the provisions of s. 48.23; in such case, any person acquiring an interest in the subject real property or beneficial interest, if the real property or beneficial interest is acquired subsequent to the filing of lis pendens, shall take the interest subject to the civil proceeding and any subsequent judgment of forfeiture.

(b) If a RICO lien notice has been filed, the investigative agency may name as a defendant, in addition to the person named in the notice, any person acquiring an interest in the real property or beneficial interest subsequent to the filing of the notice. If a judgment of forfeiture is entered in the proceeding in favor of the state, the interest of any person in the property that was acquired subsequent to the filing of the notice shall be subject to the notice and judgment of forfeiture.

(6) A trustee who acquires actual knowledge that a RICO lien notice or a civil proceeding or criminal proceeding has been filed against any person for whom the trustee holds legal or record title to real property shall immediately furnish to the investigative agency the following:

(a) The name and address of the person, as known to the trustee.

(b) The name and address, as known to the trustee, of each other person for whose benefit the trustee holds title to the real property.

(c) If requested by the investigative agency, a copy of the trust agreement or other instrument pursuant to which the trustee holds legal or record title to the real property.

Any trustee who fails to comply with the provisions of this subsection is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(7) Any trustee who conveys title to real property for which, at the time of the conveyance, a RICO lien notice naming a person who, to the actual knowledge of the trustee, holds a beneficial interest in the trust has been filed in the county where the real property is situated is liable to the state for the greatest of:

(a) The amount of proceeds received directly by the person named in the RICO lien notice as a result of the conveyance;

(b) The amount of proceeds received by the trustee as a result of the conveyance and distributed to the person named in the RICO lien notice; or

(c) The fair market value of the interest of the person named in the RICO lien notice in the real property so conveyed; however, if the trustee conveys the real property and holds the proceeds that would otherwise be paid or distributed to the beneficiary or at the direction of the beneficiary or her or his designee, the trustee’s liability shall not exceed the amount of the proceeds so held for so long as the proceeds are held by the trustee.

(8) The filing of a RICO lien notice shall not constitute a lien on the record title to real property as owned by the trustee except to the extent that the trustee is named in the RICO lien notice. The investigative agency may bring a civil proceeding in any circuit court against the trustee to recover from the trustee the amount set forth in subsection (7), and the state shall also be entitled to recover investigative costs and attorney’s fees incurred by the investigative agency.

(9) The filing of a RICO lien notice shall not affect the use to which real property or a beneficial interest owned by the person named in the RICO lien notice may be put or the right of the person to receive any avails, rents, or other proceeds resulting from the use and ownership, but not the sale, of the property until a judgment of forfeiture is entered.

(10)(a) The provisions of this section shall not apply to any conveyance by a trustee pursuant to a court order, unless such court order is entered in an action between the trustee and the beneficiary.

(b) Unless the trustee has actual knowledge that a person owning a beneficial interest in the trust is named in a RICO lien notice or is otherwise a defendant in a civil proceeding, the provisions of this section shall not apply to:

1. Any conveyance by the trustee required under the terms of the trust agreement, which trust agreement is a matter of public record prior to the filing of the RICO lien notice; or

2. Any conveyance by the trustee to all of the persons who own beneficial interests in the trust.

(11) All forfeitures or dispositions under this section shall be made with due provision for the rights of innocent persons.

History.—s. 3, ch. 81-141; s. 170, ch. 83-216; s. 224, ch. 91-224; s. 1449, ch. 97-102.



895.08 - Term of RICO lien notice.

895.08 Term of RICO lien notice.—

(1) The term of a RICO lien notice shall be for a period of 6 years from the date of filing, unless a renewal RICO lien notice has been filed by the investigative agency; in such case, the term of the renewal RICO lien notice shall be for a period of 6 years from the date of its filing. The investigative agency shall be entitled to only one renewal of the RICO lien notice.

(2) The investigative agency filing a RICO lien notice may release in whole or in part the RICO lien notice or may release any specific real property or beneficial interest from the RICO lien notice upon such terms and conditions as it may determine. A release of a RICO lien notice executed by the investigative agency may be filed in the official records of any county. No charge or fee shall be imposed for the filing of a release of a RICO lien notice.

(3) If no civil proceeding has been instituted by the investigative agency seeking a forfeiture of any property owned by the person named in the RICO lien notice, the acquittal in the criminal proceeding of the person named in the RICO lien notice or the dismissal of the criminal proceeding shall terminate the RICO lien notice and, in such case, the filing of the RICO lien notice shall have no effect. In the event the criminal proceeding has been dismissed or the person named in the RICO lien notice has been acquitted in the criminal proceeding, the RICO lien notice shall continue for the duration of the civil proceeding.

(4) If no civil proceeding is then pending against the person named in a RICO lien notice, the person named in the RICO lien notice may institute an action in the county where the notice has been filed against the investigative agency that filed the notice seeking a release or extinguishment of the notice. In such case:

(a) The court shall, upon the motion of such person, immediately enter an order setting a date for hearing, which date shall be not less than 5 or more than 10 days after the suit has been filed, and the order along with a copy of the complaint shall be served on the investigative agency within 3 days after the institution of the suit. At the hearing, the court shall take evidence on the issue of whether any real property or beneficial interest owned by such person is covered by the RICO lien notice or is otherwise subject to forfeiture under the Florida RICO Act; if such person shows by a preponderance of the evidence that the RICO lien notice is not applicable to him or her or that any real property or beneficial interest owned by the person is not subject to forfeiture under the Florida RICO Act, the court shall enter a judgment extinguishing the RICO lien notice or releasing the real property or beneficial interest from the RICO lien notice.

(b) The court shall immediately enter its order releasing from the RICO lien notice any specific real property or beneficial interest if a sale of such real property or beneficial interest is pending and the filing of the notice prevents the sale of the property or interest; however, the proceeds resulting from the sale of such real property or beneficial interest shall be deposited into the registry of the court, subject to the further order of the court.

(c) At the hearing set forth in paragraph (a), the court may release any real property or beneficial interest from the RICO lien notice, upon the posting by such person of such security as is equal to the value of the real property or beneficial interest owned by such person.

(5) In the event a civil proceeding is pending against a person named in a RICO lien notice, the court upon motion by such person may grant the relief set forth herein.

History.—s. 4, ch. 81-141; s. 1450, ch. 97-102.



895.09 - Disposition of funds obtained through forfeiture proceedings.

895.09 Disposition of funds obtained through forfeiture proceedings.—

(1) A court entering a judgment of forfeiture in a proceeding brought pursuant to s. 895.05 shall retain jurisdiction to direct the distribution of any cash or of any cash proceeds realized from the forfeiture and disposition of the property. The court shall direct the distribution of the funds in the following order of priority:

(a) Any statutory fees to which the clerk of the court may be entitled.

(b) Any claims against the property by persons who have previously been judicially determined to be innocent persons, pursuant to s. 895.05(2)(e), and whose interests are preserved from forfeiture by the court and not otherwise satisfied. Such claims may include any claim by a person appointed by the court as receiver pending litigation.

(c) Any claim by the Board of Trustees of the Internal Improvement Trust Fund on behalf of the Internal Improvement Trust Fund or the trust fund used pursuant to s. 253.03(12), not including administrative costs of the Department of Environmental Protection previously paid directly from the Internal Improvement Trust Fund in accordance with legislative appropriation.

(d) Any claims for restitution by victims of the racketeering activity. Where the forfeiture action was brought by the Department of Legal Affairs, the restitution shall be distributed though the Legal Affairs Revolving Trust Fund; otherwise, the restitution shall be distributed by the clerk of the court.

(2)(a) Following satisfaction of all valid claims under subsection (1), 25 percent of the remainder of the funds obtained in the forfeiture proceedings pursuant to s. 895.05 shall be deposited as provided in paragraph (b) into the appropriate trust fund of the Department of Legal Affairs or state attorney’s office which filed the civil forfeiture action; 25 percent shall be deposited as provided in paragraph (c) into the applicable law enforcement trust fund of the investigating law enforcement agency conducting the investigation which resulted in or significantly contributed to the forfeiture of the property; 25 percent shall be deposited in the General Revenue Fund; and the remaining 25 percent shall be deposited in the Internal Improvement Trust Fund of the Department of Environmental Protection. If a forfeiture action is filed by the Department of Legal Affairs or a state attorney, the court entering the judgment of forfeiture shall, taking into account the overall effort and contribution to the investigation and forfeiture action by the agencies that filed the action, make a pro rata apportionment among such agencies of the funds available for distribution to the agencies filing the action as provided in this section. If multiple investigating law enforcement agencies have contributed to the forfeiture of the property, the court which entered the judgment of forfeiture shall, taking into account the overall effort and contribution of the agencies to the investigation and forfeiture action, make a pro rata apportionment among such investigating law enforcement agencies of the funds available for distribution to the investigating agencies as provided in this section.

(b) If a forfeiture action is filed by the Attorney General, any funds obtained by the Department of Legal Affairs by reason of paragraph (a) shall be deposited in the Legal Affairs Revolving Trust Fund as established by s. 16.53 and may be expended for the purposes and in the manner authorized in that section. If a forfeiture action is filed by a state attorney, any funds obtained by the state attorney’s office by reason of paragraph (a) shall be deposited in the State Attorney RICO Trust Fund as established by s. 27.345 and may be expended for the purposes and in the manner authorized in that section. In addition, any funds that are distributed pursuant to this section to an agency filing a forfeiture action may be used to pay the costs of investigations of violations of this chapter and the criminal prosecutions and civil actions related thereto. Such costs may include all taxable costs; costs of protecting, maintaining, and forfeiting the property; employees’ base salaries and compensation for overtime; and such other costs as are directly attributable to the investigation, prosecution, or civil action.

(c) Any funds distributed to an investigating law enforcement agency under paragraph (a) shall be deposited in the applicable law enforcement trust fund established for that agency pursuant to s. 932.7055 and expended for the purposes and in the manner authorized in that section. In addition, any funds distributed to an investigating law enforcement agency pursuant to this section may be used to pay the costs of investigations of violations of this chapter and the criminal prosecutions and civil actions related thereto, pursuant to s. 932.7055. Such costs may include all taxable costs; costs of protecting, maintaining, and forfeiting the property; employees’ base salaries and compensation for overtime; and such other costs directly attributable to the investigation, prosecution, or civil action.

(d) On a quarterly basis, any excess funds from forfeited property receipts, including interest, over $1 million deposited in the Internal Improvement Trust Fund of the Department of Environmental Protection in accordance with paragraph (a) shall be deposited in the General Revenue Fund.

(3) Nothing in this section shall be construed to limit the authority of an entity that files a forfeiture action to compromise a claim for forfeiture; however, any proceeds arising from a compromise or from the sale of property obtained in a compromise shall be distributed in the manner provided in subsections (1) and (2).

(4) Pending the final distribution of the cash or cash proceeds pursuant to this section, the court may authorize the cash or cash proceeds to be deposited in the court registry or in a qualified public depository.

(5) For purposes of this section, the term “cash or cash proceeds” includes, but is not limited to, damages or penalties or any other monetary payment, the monetary proceeds from property forfeited to the state pursuant to s. 895.05, or any payment made by any defendant by reason of any decree or settlement in any action filed pursuant to s. 895.05.

History.—s. 1, ch. 84-249; s. 2, ch. 85-306; s. 7, ch. 86-277; s. 21, ch. 88-381; ss. 1, 6, ch. 89-102; ss. 8, 9, ch. 92-54; s. 41, ch. 93-39; s. 16, ch. 94-316; s. 478, ch. 94-356; s. 2, ch. 98-389; s. 306, ch. 99-8; s. 37, ch. 2004-234; s. 112, ch. 2006-1; s. 9, ch. 2008-16; s. 82, ch. 2015-229; s. 4, ch. 2016-84.






Chapter 896 - OFFENSES RELATED TO FINANCIAL TRANSACTIONS

896.101 - Florida Money Laundering Act; definitions; penalties; injunctions; seizure warrants; immunity.

896.101 Florida Money Laundering Act; definitions; penalties; injunctions; seizure warrants; immunity.—

(1) This section may be cited as the “Florida Money Laundering Act.”

(2) As used in this section, the term:

(a) “Knowing that the property involved in a financial transaction represents the proceeds of some form of unlawful activity” means that the person knew the property involved in the transaction represented proceeds from some form, though not necessarily which form, of activity that constitutes a felony under state or federal law, regardless of whether or not such activity is specified in paragraph (g).

(b) “Conducts” includes initiating, concluding, or participating in initiating or concluding a transaction.

(c) “Transaction” means a purchase, sale, loan, pledge, gift, transfer, delivery, or other disposition, and with respect to a financial institution includes a deposit, withdrawal, transfer between accounts, exchange of currency, loan, extension of credit, purchase or sale of any stock, bond, certificate of deposit, or other monetary instrument, use of a safety deposit box, or any other payment, transfer, or delivery by, through, or to a financial institution, by whatever means effected.

(d) “Financial transaction” means a transaction involving the movement of funds by wire or other means or involving one or more monetary instruments, which in any way or degree affects commerce, or a transaction involving the transfer of title to any real property, vehicle, vessel, or aircraft, or a transaction involving the use of a financial institution which is engaged in, or the activities of which affect, commerce in any way or degree.

(e) “Monetary instruments” means coin or currency of the United States or of any other country, travelers’ checks, personal checks, bank checks, money orders, investment securities in bearer form or otherwise in such form that title thereto passes upon delivery, and negotiable instruments in bearer form or otherwise in such form that title thereto passes upon delivery.

(f) “Financial institution” means a financial institution as defined in 31 U.S.C. s. 5312 which institution is located in this state.

(g) “Specified unlawful activity” means any “racketeering activity” as defined in s. 895.02.

(h) “Knowing” means that a person knew; or, with respect to any transaction or transportation involving more than $10,000 in U.S. currency or foreign equivalent, should have known after reasonable inquiry, unless the person has a duty to file a federal currency transaction report, IRS Form 8300, or a like report under state law and has complied with that reporting requirement in accordance with law.

(i) “Petitioner” means any local, county, state, or federal law enforcement agency; the Attorney General; any state attorney; or the statewide prosecutor.

(3) It is unlawful for a person:

(a) Knowing that the property involved in a financial transaction represents the proceeds of some form of unlawful activity, to conduct or attempt to conduct such a financial transaction which in fact involves the proceeds of specified unlawful activity:

1. With the intent to promote the carrying on of specified unlawful activity; or

2. Knowing that the transaction is designed in whole or in part:

a. To conceal or disguise the nature, the location, the source, the ownership, or the control of the proceeds of specified unlawful activity; or

b. To avoid a transaction reporting requirement or money transmitters’ registration requirement under state law.

(b) To transport or attempt to transport a monetary instrument or funds:

1. With the intent to promote the carrying on of specified unlawful activity; or

2. Knowing that the monetary instrument or funds involved in the transportation represent the proceeds of some form of unlawful activity and knowing that such transportation is designed in whole or in part:

a. To conceal or disguise the nature, the location, the source, the ownership, or the control of the proceeds of specified unlawful activity; or

b. To avoid a transaction reporting requirement or money transmitters’ registration requirement under state law.

(c) To conduct or attempt to conduct a financial transaction which involves property or proceeds which an investigative or law enforcement officer, or someone acting under such officer’s direction, represents as being derived from, or as being used to conduct or facilitate, specified unlawful activity, when the person’s conduct or attempted conduct is undertaken with the intent:

1. To promote the carrying on of specified unlawful activity; or

2. To conceal or disguise the nature, the location, the source, the ownership, or the control of the proceeds or property believed to be the proceeds of specified unlawful activity; or

3. To avoid a transaction reporting requirement under state law.

(d) For the purposes of this subsection, “investigative or law enforcement officer” means any officer of the State of Florida or political subdivision thereof, of the United States, or of any other state or political subdivision thereof, who is empowered by law to conduct, on behalf of the government, investigations of, or to make arrests for, offenses enumerated in this subsection or similar federal offenses.

(4) It does not constitute a defense to a prosecution for any violation of this chapter that:

(a) Any stratagem or deception, including the use of an undercover operative or law enforcement officer, was employed.

(b) A facility or an opportunity to engage in conduct in violation of this act was provided.

(c) A law enforcement officer, or person acting under direction of a law enforcement officer, solicited a person predisposed to engage in conduct in violation of any provision of this chapter to commit a violation of this chapter in order to gain evidence against that person, provided such solicitation would not induce an ordinary law-abiding person to violate this chapter.

This subsection does not preclude the defense of entrapment.

(5) A person who violates this section, if the violation involves:

(a) Financial transactions exceeding $300 but less than $20,000 in any 12-month period, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) Financial transactions totaling or exceeding $20,000 but less than $100,000 in any 12-month period, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Financial transactions totaling or exceeding $100,000 in any 12-month period, commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(6) In addition to the penalties authorized by s. 775.082, s. 775.083, or s. 775.084, a person who has been found guilty of or who has pleaded guilty or nolo contendere to having violated this section may be sentenced to pay a fine not exceeding $250,000 or twice the value of the financial transactions, whichever is greater, except that for a second or subsequent violation of this section, the fine may be up to $500,000 or quintuple the value of the financial transactions, whichever is greater.

(7) A person who violates this section is also liable for a civil penalty of not more than the value of the financial transactions involved or $25,000, whichever is greater.

(8)(a) If a person is alienating or disposing of monetary instruments or funds, or appears likely to or demonstrates an intent to alienate or dispose of monetary instruments or funds, used in violation of this section, chapter 560, s. 655.50, or any crime listed as specified unlawful activity under this section, or monetary instruments or funds that are traceable to any such violation, the petitioner may commence a civil action in any circuit court having jurisdiction where such monetary instruments or funds are located or have been deposited for a temporary injunction to prohibit any person from withdrawing, transferring, removing, dissipating, or disposing of any such monetary instruments or funds of equivalent value. The temporary injunction will be obtained pursuant to Florida Civil Rule of Procedure 1.610. This section governs all temporary injunctions obtained pursuant to this section and supersedes all other provisions of the rule that may be inconsistent with this section. The court shall take into account any anticipated impact the temporary injunction will have on innocent third parties or businesses, balanced against the petitioner’s need to preserve the monetary instruments or funds.

(b) A temporary injunction must be granted without bond to the petitioner. However, the court may authorize a respondent to post a bond equal to the amount to be enjoined and to have the injunction dissolved.

(c) A temporary injunction is to be entered upon application of the petitioner, ex parte and without notice or opportunity for a hearing with respect to the monetary instruments or funds.

(d) Such a temporary order expires not more than 10 days after the date on which the order is served, unless extended for good cause shown or unless the party against whom it is entered consents to an extension for a longer period.

(e) If at any time the petitioner discovers that the funds sought to be enjoined total less than $10,000, the petitioner shall immediately inform the court and the court shall immediately dissolve the temporary injunction.

(f) At the termination of the temporary injunction or at any time before the termination of the temporary injunction, the petitioner may:

1. Obtain a warrant or other court order and seize the monetary instruments or funds and initiate a civil forfeiture action;

2. Obtain a warrant or other court order and seize the monetary instruments or funds for any subsequent criminal prosecution; or

3. Petition the court to extend the order for a period not longer than 10 days from the original order’s termination date. At the end of the termination of the 10-day extension, the petitioner may take either of the steps outlined in subparagraph 1. or subparagraph 2. However, the petitioner may not be granted any additional extensions.

(g)1. Upon service of the temporary order served pursuant to this section, the petitioner shall immediately notify by certified mail, return receipt requested, or by personal service, both the person or entity in possession of the monetary instruments or funds and the owner of the monetary instruments or funds if known, of the order entered pursuant to this section and that the lawful owner of the monetary instruments or funds being enjoined may request a hearing to contest and modify the order entered pursuant to this section by petitioning the court that issued the order, so that such notice is received within 72 hours.

2. The notice shall advise that the hearing shall be held within 3 days of the request, and the notice must state that the hearing will be set and noticed by the person against whom the order is served.

3. The notice shall specifically state that the lawful owner has the right to produce evidence of legitimate business expenses, obligations, and liabilities, including but not limited to, employee payroll expenses verified by current reemployment assistance records, employee workers’ compensation insurance, employee health insurance, state and federal taxes, and regulatory or licensing fees only as may become due before the expiration of the temporary order.

4. Upon determination by the court that the expenses are valid, payment of such expenses may be effected by the owner of the enjoined monetary instruments or funds only to the court-ordered payees through court-reviewed checks, issued by the owner of, and the person or entity in possession of, the enjoined monetary instruments or funds. Upon presentment, the person or entity in possession of the enjoined funds or monetary instruments shall only honor the payment of the check to the court-ordered payee.

(h) Only the lawful owner or the account holder of the monetary instruments or funds being enjoined may request a hearing to contest the order entered pursuant to this section by petitioning the court that issued the order. A hearing must be held within 3 days after the request or as soon as practicable thereafter and before the expiration of the temporary order. The hearing must be set and noticed by the lawful owner of the monetary instruments or funds or his or her attorney. Notice of the hearing must be provided to the petitioner who procured the temporary injunction pursuant to the Florida Rules of Civil Procedure but not less than 24 hours before the scheduled hearing. The court may receive and consider at a hearing held pursuant to this subsection, evidence and information that would be inadmissible under the Florida Rules of Evidence. A proceeding under this subsection is governed by the Florida Rules of Civil Procedure.

(9)(a) The petitioner may request issuance of a warrant authorizing the seizure of property, monetary instruments, or funds subject to civil forfeiture in the same manner as provided for search warrants in chapter 933.

(b) Any financial institution that receives a seizure warrant pursuant to paragraph (a), temporary injunction, or other court order, may deduct from the account the funds necessary to pay any electronic transaction or check presented for payment where the electronic transaction was initiated or the check deposited prior to the time the seizure order was served on the financial institution.

(10) Any financial institution, licensed money services business, or other person served with and complying with the terms of a warrant, temporary injunction, or other court order, including any subpoena issued under s. 16.56 or s. 27.04, obtained in furtherance of an investigation of any crime in this section, including any crime listed as specified unlawful activity under this section or any felony violation of chapter 560, has immunity from criminal liability and is not liable to any person for any lawful action taken in complying with the warrant, temporary injunction, or other court order, including any subpoena issued under s. 16.56 or s. 27.04. If any subpoena issued under s. 16.56 or s. 27.04 contains a nondisclosure provision, any financial institution, licensed money services business, employee or officer of a financial institution or licensed money services business, or any other person may not notify, directly or indirectly, any customer of that financial institution or money services business whose records are being sought by the subpoena, or any other person named in the subpoena, about the existence or the contents of that subpoena or about information that has been furnished to the state attorney or statewide prosecutor who issued the subpoena or other law enforcement officer named in the subpoena in response to the subpoena.

(11) In any prosecution brought pursuant to this chapter, the common law corpus delicti rule does not apply. The defendant’s confession or admission is admissible during trial without the state’s having to prove the corpus delicti if the court finds in a hearing conducted outside the presence of the jury that the defendant’s confession or admission is trustworthy. Before the court admits the defendant’s confession or admission, the state must prove by a preponderance of the evidence that there is sufficient corroborating evidence that tends to establish the trustworthiness of the statement by the defendant. Hearsay evidence is admissible during the presentation of evidence at the hearing. In making its determination, the court may consider all relevant corroborating evidence, including the defendant’s statements.

History.—ss. 34, 35, 36, ch. 87-243; s. 1, ch. 90-246; s. 74, ch. 91-282; s. 207, ch. 92-303; s. 81, ch. 94-209; s. 8, ch. 96-252; s. 9, ch. 96-260; s. 6, ch. 97-78; s. 18, ch. 2000-360; s. 49, ch. 2003-36; s. 9, ch. 2004-391; s. 11, ch. 2005-209; s. 6, ch. 2006-168; s. 52, ch. 2008-177; s. 82, ch. 2012-30; s. 11, ch. 2013-2; s. 52, ch. 2016-105.



896.102 - Currency more than $10,000 received in trade or business; report required; noncompliance penalties.

896.102 Currency more than $10,000 received in trade or business; report required; noncompliance penalties.—

(1) All persons engaged in a trade or business, except for those financial institutions that report to the Office of Financial Regulation pursuant to s. 655.50, who receive more than $10,000 in currency, including foreign currency, in one transaction, or who receive this amount through two or more related transactions, must complete and file with the Department of Revenue the information required pursuant to 26 U.S.C. s. 6050I., concerning returns relating to currency received in trade or business. Any person who willfully fails to comply with the reporting requirements of this subsection is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082, or by a fine not exceeding $250,000 or twice the value of the amount of the currency transaction involved, whichever is greater, or by both such imprisonment and fine. For a second or subsequent conviction of a violation of the provisions of this subsection, the maximum fine that may be imposed is $500,000 or quintuple the value of the amount of the currency transaction involved, whichever is greater.

(2) The Department of Revenue shall enforce compliance with the provisions of subsection (1) and is to be the custodian of all information and documents filed pursuant to subsection (1). Such information and documents are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution; however, the department must provide any report filed under this section, or information contained therein, to federal, state, and local law enforcement and prosecutorial agencies, to the Department of Financial Services, and to the Office of Financial Regulation, and the information is subject to disclosure pursuant to subpoena as provided in s. 213.053(9).

(3) The Department of Revenue may adopt rules and guidelines to administer and enforce these reporting requirements.

History.—ss. 31, 33, ch. 87-243; s. 18, ch. 88-381; s. 1, ch. 94-187; s. 433, ch. 96-406; s. 29, ch. 98-342; s. 1917, ch. 2003-261; s. 8, ch. 2006-85.



896.103 - Transaction which constitutes separate offense.

896.103 Transaction which constitutes separate offense.—Notwithstanding any other provision of law, for purposes of this section and ss. 896.101 and 896.102, each individual currency transaction exceeding $10,000 which is made in violation of the provisions of s. 896.102(1) or each financial transaction in violation of the provisions of s. 896.101(3) which involves the movement of funds in excess of $10,000 shall constitute a separate, punishable offense.

History.—s. 32, ch. 87-243; s. 19, ch. 2000-360.



896.104 - Structuring transactions to evade reporting or registration requirements prohibited.

896.104 Structuring transactions to evade reporting or registration requirements prohibited.—

(1) DEFINITIONS.—For purposes of this section, the terms “structure” or “structuring” mean that a person, acting alone, or in conjunction with, or on behalf of, other persons, conducts or attempts to conduct one or more transactions in currency, in any amount, at one or more financial institutions, on one or more days, in any manner, for the purpose of evading currency transaction reporting requirements provided by state or federal law. “In any manner” includes, but is not limited to, the breaking down of a single sum of currency exceeding $10,000 into smaller sums, including sums at or below $10,000, or the conduct of a transaction, or series of currency transactions, at or below $10,000. The transaction or transactions need not exceed the $10,000 reporting threshold at any single financial institution on any single day in order to meet the definition of “structure” or “structuring” provided in this subsection.

(2) DOMESTIC COIN AND CURRENCY TRANSACTIONS.—A person may not, for the purpose of evading the reporting and registration requirements of chapter 560, chapter 655, or this chapter, or 31 U.S.C. s. 5313(a) or s. 5325, or any rules or regulations adopted under those chapters and sections, when some portion of the activity by that person occurs in this state:

(a) Cause or attempt to cause a person or financial institution in this state to fail to file an applicable report or registration required under those chapters and sections or any rule or regulation adopted under any of those chapters and sections;

(b) Cause or attempt to cause a person or financial institution in this state to file an applicable report required under those chapters and sections or any rule or regulation adopted under those chapters and sections which contains a material omission or misstatement of fact; or

(c) Structure or assist in structuring, or attempt to structure or assist in structuring, any financial transaction with or involving one or more financial institutions in this state.

(3) INTERNATIONAL MONETARY INSTRUMENT TRANSACTIONS.—A person may not, for the purpose of evading the reporting or registration requirements of chapter 560, chapter 655, or this chapter, or 31 U.S.C. s. 5316, when some portion of the activity by that person occurs in this state:

(a) Fail to file an applicable registration or report required by those chapters and sections, or cause or attempt to cause a person to fail to file such a report;

(b) File or cause or attempt to cause a person to file an applicable registration or report required under those chapters and sections which contains a material omission or misstatement of fact; or

(c) Structure or assist in structuring, or attempt to structure or assist in structuring, any importation or exportation of currency or monetary instruments or funds to, from, or through financial institutions in this state.

(4) CRIMINAL PENALTIES.—

(a) A person who violates this section, if the violation involves:

1. Financial transactions exceeding $300 but less than $20,000 in any 12-month period, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

2. Financial transactions totaling or exceeding $20,000 but less than $100,000 in any 12-month period, commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. Financial transactions totaling or exceeding $100,000 in any 12-month period, commits a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) In addition to the penalties authorized by s. 775.082, s. 775.083, or s. 775.084, a person who has been found guilty of or who has pleaded guilty or nolo contendere to having violated this section may be sentenced to pay a fine not exceeding $250,000 or twice the value of the financial transactions, whichever is greater, except that for a second or subsequent violation of this section, the fine may be up to $500,000 or quintuple the value of the financial transactions, whichever is greater.

(c) A person who violates this section is also liable for a civil penalty of not more than the value of the financial transactions involved or $25,000, whichever is greater.

(5) INFERENCE.—Proof that a person engaged for monetary consideration in the business of a money transmitter, as defined in s. 560.103, and who is transporting more than $10,000 in currency, or the foreign equivalent, without being licensed as a money transmitter or designated as an authorized vendor under chapter 560, gives rise to an inference that the transportation was done with knowledge of the licensure requirements of chapter 560 and the reporting requirements of this chapter.

(6) CONSTRUCTION.—This section may not be construed to require any new or additional reporting requirements on any entity obligated to file reports under state or federal law.

History.—s. 20, ch. 2000-360; s. 1918, ch. 2003-261; s. 53, ch. 2008-177.



896.105 - Penalty provisions not applicable to law enforcement.

896.105 Penalty provisions not applicable to law enforcement.—The penalty provisions of this chapter, including those directed at reporting violations or the conduct or attempted conduct of unlawful financial transactions, the unlawful transportation or attempted transportation of monetary instruments, and the concealment of unlawful proceeds or their ownership are not applicable to law enforcement officers who engage in aspects of such activity for bona fide authorized undercover law enforcement purposes in the course of or in relation to an active criminal investigation, active criminal intelligence gathering, or active prosecution.

History.—s. 21, ch. 2000-360.



896.106 - Fugitive disentitlement.

896.106 Fugitive disentitlement.—A person may not use the resources of the courts of this state in furtherance of a claim in any related civil forfeiture action or a claim in a third-party proceeding in any related forfeiture action if that person purposely leaves the jurisdiction of this state or the United States; declines to enter or reenter this state to submit to its jurisdiction; or otherwise evades the jurisdiction of the court in which a criminal case is pending against the person.

History.—s. 22, ch. 2000-360.



896.107 - Rewards for informants.

896.107 Rewards for informants.—

(1) A law enforcement agency conducting any investigation of a violation of this chapter may pay a reward to an individual who provides original information that leads to a recovery of a criminal fine, civil penalty, or forfeiture.

(2) The law enforcement agency shall determine the amount of a reward under this section. The law enforcement agency may not pay more than the amount of reward authorized for similar activity by any federal law or guideline in effect at the time the information described in subsection (1) was provided.

(3) An officer or employee of the United States, a state or local government, or a foreign government who in the performance of official duties provides information described in subsection (1) is not eligible for a reward under this section.

(4) Payment of a reward does not affect the admissibility of testimony in any court proceeding.

History.—s. 23, ch. 2000-360.



896.108 - Rewards for private entities combating international money laundering.

896.108 Rewards for private entities combating international money laundering.—

(1) In conducting any investigation of a violation of this chapter, the Department of Law Enforcement may enter into agreements and pay a reward to any individual or entity who provides original information that leads to a recovery of a criminal fine, civil penalty, or forfeiture based in whole or in part upon a violation of federal law or the laws of this state.

(2) The executive director of the Department of Law Enforcement shall determine the amount of a reward under this section. The executive director, with written approval of the Office of the Attorney General, may exceed the limits of rewards provided in s. 896.107, when the criminal fine, civil penalty, or forfeiture amount received by the state warrants an upward departure from such limits. Notwithstanding any other provision of law, rewards paid under this section shall be paid only from seized assets awarded by the court. Funds seized by the Department of Law Enforcement pursuant to this chapter shall be placed in the department’s Forfeiture and Investigative Support Trust Fund established by s. 943.362, or for funds secured through the federal forfeiture actions in the Federal Law Enforcement Trust Fund established by s. 943.365, excluding any rewards paid as provided in this section.

(3) An officer or employee of the Federal Government, a state or local government, or a foreign government who in the performance of official duties provides information described in subsection (1) is not eligible for a reward under this section.

(4) Payment of a reward does not affect the admissibility of testimony in any court proceeding.

History.—s. 14, ch. 2009-242.









TITLE XLVII - CRIMINAL PROCEDURE AND CORRECTIONS

Chapter 900 - GENERAL PROVISIONS

900.01 - Title.

900.01 Title.—Chapters 900-925 may be cited as the “Criminal Procedure Law.”

History.—s. 320, ch. 19554, 1939; CGL 1940 Supp. 8663(333); s. 7, ch. 22858, 1945; s. 1, ch. 70-339.

Note.—Former s. 925.03.



900.02 - Effective date.

900.02 Effective date.—The Criminal Procedure Law shall become effective at 12:01 a.m., January 1, 1971, and shall govern the procedure in all criminal cases instituted after that time.

History.—s. 321, ch. 19554, 1939; CGL 1940 Supp. 8663(334); s. 1, ch. 70-339.

Note.—Former s. 925.02.



900.03 - Courts vested with criminal jurisdiction; process.

900.03 Courts vested with criminal jurisdiction; process.—

(1) Original jurisdiction in criminal cases is vested in the circuit courts and county courts.

(2) Courts having criminal jurisdiction may issue writs and process necessary to the exercise of the criminal jurisdiction and the writs and process shall have effect through the state.

History.—RS 2792, 2793; GS 3842, 3843; RGS 5937, 5938; CGL 8203, 8204; s. 10, ch. 65-483; s. 2, ch. 70-339; s. 34, ch. 73-334.

Note.—Former ss. 932.01, 932.02.



900.04 - Contempts.

900.04 Contempts.—Said courts, in the exercise of their criminal jurisdiction may punish for contempts as in the exercise of their civil jurisdiction, and the county courts shall possess, in this respect, the same powers as the circuit courts.

History.—RS 2794; GS 3844; RGS 5939; CGL 8205; s. 3, ch. 70-339; s. 34, ch. 73-334.

Note.—Former s. 932.03.






Chapter 901 - ARRESTS

901.01 - Judicial officers have committing authority.

901.01 Judicial officers have committing authority.—Each state judicial officer is a conservator of the peace and has committing authority to issue warrants of arrest, commit offenders to jail, and recognize them to appear to answer the charge. He or she may require sureties of the peace when the peace has been substantially threatened or disturbed.

History.—s. 1, ch. 19554, 1939; CGL 1940 Supp. 8663(1); s. 1, ch. 70-338; s. 4, ch. 70-339; s. 34, ch. 73-334; s. 1451, ch. 97-102; s. 18, ch. 2004-11.



901.02 - Issuance of arrest warrants.

901.02 Issuance of arrest warrants.—

(1) A judge, upon examination of the complaint and proofs submitted, if satisfied that probable cause exists for the issuance of an arrest warrant for any crime committed within the judge’s jurisdiction, shall thereupon issue an arrest warrant signed by the judge with the judge’s name of office.

(2) The court may issue a warrant for the defendant’s arrest when all of the following circumstances apply:

(a) A complaint has been filed charging the commission of a misdemeanor only.

(b) The summons issued to the defendant has been returned unserved.

(c) The conditions of subsection (1) are met.

(3) A judge may electronically sign an arrest warrant if the requirements of subsection (1) or subsection (2) are met and the judge, based on an examination of the complaint and proofs submitted, determines that the complaint:

(a) Bears the affiant’s signature, or electronic signature if the complaint was submitted electronically.

(b) Is supported by an oath or affirmation administered by the judge or other person authorized by law to administer oaths.

(c) If submitted electronically, is submitted by reliable electronic means.

(4) An arrest warrant shall be deemed to be issued by a judge at the time the judge affixes the judge’s signature or electronic signature to the warrant. As used in this section, the term “electronic signature” has the same meaning as provided in s. 933.40.

History.—s. 2, ch. 19554, 1939; CGL 1940 Supp. 8663(2); s. 5, ch. 70-339; s. 1452, ch. 97-102; s. 1, ch. 99-169; s. 19, ch. 2004-11; s. 1, ch. 2013-247.



901.04 - Direction and execution of warrant.

901.04 Direction and execution of warrant.—Warrants shall be directed to all sheriffs of the state. A warrant shall be executed only by the sheriff of the county in which the arrest is made unless the arrest is made in fresh pursuit, in which event it may be executed by any sheriff who is advised of the existence of the warrant. An arrest may be made on any day and at any time of the day or night.

History.—s. 4, ch. 19554, 1939; CGL 1940 Supp. 8663(4); s. 6, ch. 70-339; s. 34, ch. 73-334.



901.07 - Admission to bail when arrest occurs in another county.

901.07 Admission to bail when arrest occurs in another county.—

(1) When an arrest by a warrant occurs in a county other than the one in which the alleged offense was committed and the warrant issued, if the person arrested has a right to bail, the arresting officer shall inform the person of his or her right and, upon request, shall take the person before a trial court judge or other official of the same county having authority to admit to bail. The official shall admit the person arrested to bail for his or her appearance before the trial court judge who issued the warrant.

(2) If the person arrested does not have a right to bail or, when informed of his or her right to bail, does not furnish bail immediately, the officer who made the arrest or the officer having the warrant shall take the person before the trial court judge who issued the warrant.

History.—s. 7, ch. 19554, 1939; CGL 1940 Supp. 8663(7); s. 6, ch. 70-339; s. 1453, ch. 97-102; s. 20, ch. 2004-11.



901.08 - Issue of warrant when offense triable in another county.

901.08 Issue of warrant when offense triable in another county.—

(1) When a complaint before a trial court judge charges the commission of an offense that is punishable by death or life imprisonment and is triable in another county of the state, but it appears that the person against whom the complaint is made is in the county where the complaint is made, the same proceedings for issuing a warrant shall be used as prescribed in this chapter, except that the warrant shall require the person against whom the complaint is made to be taken before a designated trial court judge of the county in which the offense is triable.

(2) If the person arrested has a right to bail, the officer making the arrest shall inform the person of his or her right to bail and, on request, shall take the person before a trial court judge or other official having authority to admit to bail in the county in which the arrest is made. The official shall admit the person to bail for his or her appearance before the trial court judge designated in the warrant.

(3) If the person arrested does not have a right to bail or, when informed of his or her right to bail, does not furnish bail immediately, he or she shall be taken before the trial court judge designated in the warrant.

History.—s. 8, ch. 19554, 1939; CGL 1940 Supp. 8663(8); s. 6, ch. 70-339; s. 1454, ch. 97-102; s. 21, ch. 2004-11.



901.09 - When summons shall be issued.

901.09 When summons shall be issued.—

(1) When the complaint is for an offense that the trial court judge is empowered to try summarily, the trial court judge shall issue a summons instead of a warrant, unless she or he reasonably believes that the person against whom the complaint was made will not appear upon a summons, in which event the trial court judge shall issue a warrant.

(2) When the complaint is for a misdemeanor that the trial court judge is not empowered to try summarily, the trial court judge shall issue a summons instead of a warrant if she or he reasonably believes that the person against whom the complaint was made will appear upon a summons.

(3) The summons shall set forth substantially the nature of the offense and shall command the person against whom the complaint was made to appear before the trial court judge at a stated time and place.

History.—s. 9, ch. 19554, 1939; CGL 1940 Supp. 8663(9); s. 6, ch. 70-339; s. 1455, ch. 97-102; s. 22, ch. 2004-11.



901.10 - How summons served.

901.10 How summons served.—A summons shall be served in the same manner as a summons in a civil action.

History.—s. 10, ch. 19554, 1939; CGL 1940 Supp. 8663(10); s. 6, ch. 70-339.



901.11 - Effect of not answering summons.

901.11 Effect of not answering summons.—Failure to appear as commanded by a summons without good cause is an indirect criminal contempt of court and may be punished by a fine of not more than $100. When a person fails to appear as commanded by a summons, the trial court judge shall issue a warrant. If the trial court judge acquires reason to believe that the person summoned will not appear as commanded after issuing a summons, the trial court judge may issue a warrant.

History.—s. 11, ch. 19554, 1939; CGL 1940 Supp. 8663(11); s. 6, ch. 70-339; s. 1456, ch. 97-102; s. 23, ch. 2004-11.



901.12 - Summons against corporation.

901.12 Summons against corporation.—When a complaint of an offense is made against a corporation, the trial court judge shall issue a summons that shall set forth substantially the nature of the offense and command the corporation to appear before the trial court judge at a stated time and place.

History.—s. 12, ch. 19554, 1939; CGL 1940 Supp. 8663(12); s. 6, ch. 70-339; s. 1457, ch. 97-102; s. 24, ch. 2004-11.



901.14 - Effect of failure by corporation to answer summons.

901.14 Effect of failure by corporation to answer summons.—If, after being summoned, the corporation does not appear, a plea of not guilty shall be entered by the court having jurisdiction to try the offense for which the summons was issued, and the court shall proceed to trial and judgment without further process.

History.—s. 14, ch. 19554, 1939; CGL 1940 Supp. 8663(14); s. 6, ch. 70-339.



901.15 - When arrest by officer without warrant is lawful.

901.15 When arrest by officer without warrant is lawful.—A law enforcement officer may arrest a person without a warrant when:

(1) The person has committed a felony or misdemeanor or violated a municipal or county ordinance in the presence of the officer. An arrest for the commission of a misdemeanor or the violation of a municipal or county ordinance shall be made immediately or in fresh pursuit.

(2) A felony has been committed and he or she reasonably believes that the person committed it.

(3) He or she reasonably believes that a felony has been or is being committed and that the person to be arrested has committed or is committing it.

(4) A warrant for the arrest has been issued and is held by another peace officer for execution.

(5) A violation of chapter 316 has been committed in the presence of the officer. Such an arrest may be made immediately or in fresh pursuit. Any law enforcement officer, upon receiving information relayed to him or her from a fellow officer stationed on the ground or in the air that a driver of a vehicle has violated chapter 316, may arrest the driver for violation of those laws when reasonable and proper identification of the vehicle and the violation has been communicated to the arresting officer.

(6) There is probable cause to believe that the person has committed a criminal act according to s. 790.233 or according to s. 741.31 or s. 784.047 which violates an injunction for protection entered pursuant to s. 741.30 or s. 784.046, or a foreign protection order accorded full faith and credit pursuant to s. 741.315, over the objection of the petitioner, if necessary.

(7) There is probable cause to believe that the person has committed an act of domestic violence, as defined in s. 741.28, or dating violence, as provided in s. 784.046. The decision to arrest shall not require consent of the victim or consideration of the relationship of the parties. It is the public policy of this state to strongly discourage arrest and charges of both parties for domestic violence or dating violence on each other and to encourage training of law enforcement and prosecutors in these areas. A law enforcement officer who acts in good faith and exercises due care in making an arrest under this subsection, under s. 741.31(4) or s. 784.047, or pursuant to a foreign order of protection accorded full faith and credit pursuant to s. 741.315, is immune from civil liability that otherwise might result by reason of his or her action.

(8) There is probable cause to believe that the person has committed child abuse, as defined in s. 827.03, or has violated s. 787.025, relating to luring or enticing a child for unlawful purposes. The decision to arrest does not require consent of the victim or consideration of the relationship of the parties. It is the public policy of this state to protect abused children by strongly encouraging the arrest and prosecution of persons who commit child abuse. A law enforcement officer who acts in good faith and exercises due care in making an arrest under this subsection is immune from civil liability that otherwise might result by reason of his or her action.

(9) There is probable cause to believe that the person has committed:

(a) Any battery upon another person, as defined in s. 784.03.

(b) An act of criminal mischief or a graffiti-related offense as described in s. 806.13.

(c) A violation of a safety zone, security zone, regulated navigation area, or naval vessel protection zone as described in s. 327.461.

(10) The officer has determined that he or she has probable cause to believe that a misdemeanor has been committed, based upon a signed affidavit provided to the officer by a law enforcement officer of the United States Government, recognized as such by United States statute, or a United States military law enforcement officer, recognized as such by the Uniform Code of Military Justice or the United States Department of Defense Regulations, when the misdemeanor was committed in the presence of the United States law enforcement officer or the United States military law enforcement officer on federal military property over which the state has maintained exclusive jurisdiction for such a misdemeanor.

(11)(a) A law enforcement officer of the Florida National Guard, recognized as such by the Uniform Code of Military Justice or the United States Department of Defense Regulations, has probable cause to believe a felony was committed on state military property or when a felony or misdemeanor was committed in his or her presence on such property.

(b) All law enforcement officers of the Florida National Guard shall promptly surrender all persons arrested and charged with a felony to the sheriff of the county within which the state military property is located, and all persons arrested and charged with misdemeanors shall be surrendered to the applicable authority as may be provided by law, but otherwise to the sheriff of the county in which the state military property is located. The Florida National Guard shall promptly notify the applicable law enforcement agency of an arrest and the location of the prisoner.

(c) The Adjutant General, in consultation with the Criminal Justice Standards and Training Commission, shall prescribe minimum training standards for such law enforcement officers of the Florida National Guard.

(12) He or she is employed by the State of Florida as a law enforcement officer as defined in s. 943.10(1) or part-time law enforcement officer as defined in s. 943.10(6), and:

(a) He or she reasonably believes that a felony involving violence has been or is being committed and that the person to be arrested has committed or is committing the felony;

(b) While engaged in the exercise of his or her state law enforcement duties, the officer reasonably believes that a felony has been or is being committed; or

(c) A felony warrant for the arrest has been issued and is being held for execution by another peace officer.

Notwithstanding any other provision of law, the authority of an officer pursuant to this subsection is statewide. This subsection does not limit the arrest authority conferred on such officer by any other provision of law.

(13) There is probable cause to believe that the person has committed an act that violates a condition of pretrial release provided in s. 903.047 when the original arrest was for an act of domestic violence as defined in s. 741.28, or when the original arrest was for an act of dating violence as defined in s. 784.046.

(14) There is probable cause to believe that the person has committed trespass in a secure area of an airport when signs are posted in conspicuous areas of the airport which notify that unauthorized entry into such areas constitutes a trespass and specify the methods for gaining authorized access to such areas. An arrest under this subsection may be made on or off airport premises. A law enforcement officer who acts in good faith and exercises due care in making an arrest under this subsection is immune from civil liability that otherwise might result by reason of the law enforcement officer’s action.

(15) There is probable cause to believe that the person has committed assault upon a law enforcement officer, a firefighter, an emergency medical care provider, public transit employees or agents, or other specified officers as set forth in s. 784.07 or has committed assault or battery upon any employee of a receiving facility as defined in s. 394.455 who is engaged in the lawful performance of his or her duties.

(16) There is probable cause to believe that the person has committed a criminal act of sexual cyberharassment as described in s. 784.049.

History.—s. 15, ch. 19554, 1939; CGL 1940 Supp. 8663(15); s. 1, ch. 21782, 1943; s. 6, ch. 70-339; s. 4, ch. 71-982; s. 1, ch. 77-67; s. 1, ch. 83-119; s. 11, ch. 84-343; s. 1, ch. 85-198; s. 2, ch. 85-216; s. 1, ch. 86-130; s. 102, ch. 86-220; s. 1, ch. 87-45; s. 1, ch. 87-285; s. 2, ch. 88-344; s. 4, ch. 88-373; ss. 53, 71, ch. 88-381; s. 1, ch. 90-165; s. 68, ch. 91-110; s. 7, ch. 91-210; ss. 27, 29, ch. 94-134; ss. 27, 29, ch. 94-135; s. 20, ch. 95-195; s. 4, ch. 96-215; s. 24, ch. 96-322; s. 8, ch. 96-392; s. 68, ch. 96-413; ss. 1830, 1831, 1832, ch. 97-102; s. 10, ch. 97-155; s. 2, ch. 97-298; s. 2, ch. 98-93; s. 4, ch. 98-284; s. 105, ch. 99-3; s. 57, ch. 99-193; s. 6, ch. 2000-369; s. 1, ch. 2002-255; s. 4, ch. 2004-17; s. 7, ch. 2004-74; s. 8, ch. 2006-299; s. 4, ch. 2007-112; s. 3, ch. 2008-252; s. 9, ch. 2009-215; s. 4, ch. 2015-17; s. 2, ch. 2015-24; s. 7, ch. 2016-187.



901.1503 - When notice to appear by officer without warrant is lawful.

1901.1503 When notice to appear by officer without warrant is lawful.—A law enforcement officer may give a notice to appear to a person without a warrant when the officer has determined that he or she has probable cause to believe that a violation of s. 509.144 has been committed and the owner or manager of the public lodging establishment in which the violation occurred and one additional affiant sign an affidavit containing information that supports the officer’s determination of probable cause.

History.—s. 13, ch. 2011-119.

1Note.—Section 15, ch. 2011-119, provides that “[t]he amendments made to ss. 509.144 and 932.701, Florida Statutes, and the creation of s. 901.1503, Florida Statutes, by this act do not affect or impede the provisions of s. 790.251, Florida Statutes, or any other protection or right guaranteed by the Second Amendment to the United States Constitution.”



901.1505 - Federal law enforcement officers; powers.

901.1505 Federal law enforcement officers; powers.—

(1) As used in this section, the term “federal law enforcement officer” means a person who is employed by the Federal Government as a full-time law enforcement officer as defined by the applicable provisions of the United States Code, who is empowered to effect an arrest for violations of the United States Code, who is authorized to carry firearms in the performance of her or his duties, and who has received law enforcement training equivalent to that prescribed in s. 943.13.

(2) Every federal law enforcement officer has the following authority:

(a) To make a warrantless arrest of any person who has committed a felony or misdemeanor as defined by state statute, which felony or misdemeanor involves violence, in the presence of the officer while the officer is engaged in the exercise of her or his federal law enforcement duties. If the officer reasonably believes that such a felony or misdemeanor as defined by state statute has been committed in her or his presence, the officer may make a warrantless arrest of any person whom she or he reasonably believes to have committed such felony or misdemeanor.

(b) To use any force which the officer reasonably believes to be necessary to defend herself or himself or another from bodily harm while making the arrest or any force necessarily committed in arresting any felon fleeing from justice when the officer reasonably believes either that the fleeing felon poses a threat of death or serious physical harm to the officer or others or that the fleeing felon has committed a crime involving the infliction or threatened infliction of serious physical harm to another person.

(c) To conduct a warrantless search incident to the arrest, as provided in s. 901.21, and to conduct any other constitutionally permissible search pursuant to the officer’s lawful duties.

(d) To possess firearms; and to seize weapons in order to protect herself or himself from attack, prevent the escape of an arrested person, or assure the subsequent lawful custody of the fruits of a crime or the articles used in the commission of a crime, as provided in s. 901.21.

History.—s. 1, ch. 91-43; s. 1458, ch. 97-102.



901.151 - Stop and Frisk Law.

901.151 Stop and Frisk Law.—

(1) This section may be known and cited as the “Florida Stop and Frisk Law.”

(2) Whenever any law enforcement officer of this state encounters any person under circumstances which reasonably indicate that such person has committed, is committing, or is about to commit a violation of the criminal laws of this state or the criminal ordinances of any municipality or county, the officer may temporarily detain such person for the purpose of ascertaining the identity of the person temporarily detained and the circumstances surrounding the person’s presence abroad which led the officer to believe that the person had committed, was committing, or was about to commit a criminal offense.

(3) No person shall be temporarily detained under the provisions of subsection (2) longer than is reasonably necessary to effect the purposes of that subsection. Such temporary detention shall not extend beyond the place where it was first effected or the immediate vicinity thereof.

(4) If at any time after the onset of the temporary detention authorized by subsection (2), probable cause for arrest of person shall appear, the person shall be arrested. If, after an inquiry into the circumstances which prompted the temporary detention, no probable cause for the arrest of the person shall appear, the person shall be released.

(5) Whenever any law enforcement officer authorized to detain temporarily any person under the provisions of subsection (2) has probable cause to believe that any person whom the officer has temporarily detained, or is about to detain temporarily, is armed with a dangerous weapon and therefore offers a threat to the safety of the officer or any other person, the officer may search such person so temporarily detained only to the extent necessary to disclose, and for the purpose of disclosing, the presence of such weapon. If such a search discloses such a weapon or any evidence of a criminal offense it may be seized.

(6) No evidence seized by a law enforcement officer in any search under this section shall be admissible against any person in any court of this state or political subdivision thereof unless the search which disclosed its existence was authorized by and conducted in compliance with the provisions of subsections (2)-(5).

History.—ss. 1, 2, ch. 69-73; s. 1459, ch. 97-102.



901.16 - Method of arrest by officer by a warrant.

901.16 Method of arrest by officer by a warrant.—A peace officer making an arrest by a warrant shall inform the person to be arrested of the cause of arrest and that a warrant has been issued, except when the person flees or forcibly resists before the officer has an opportunity to inform the person, or when giving the information will imperil the arrest. The officer need not have the warrant in his or her possession at the time of arrest but on request of the person arrested shall show it to the person as soon as practicable.

History.—s. 16, ch. 19554, 1939; CGL 1940 Supp. 8663(16); s. 6, ch. 70-339; s. 1460, ch. 97-102.



901.17 - Method of arrest by officer without warrant.

901.17 Method of arrest by officer without warrant.—A peace officer making an arrest without a warrant shall inform the person to be arrested of the officer’s authority and the cause of arrest except when the person flees or forcibly resists before the officer has an opportunity to inform the person or when giving the information will imperil the arrest.

History.—s. 17, ch. 19554, 1939; CGL 1940 Supp. 8663(17); s. 6, ch. 70-339; s. 1461, ch. 97-102.



901.18 - Officer may summon assistance.

901.18 Officer may summon assistance.—A peace officer making a lawful arrest may command the aid of persons she or he deems necessary to make the arrest. A person commanded to aid shall render assistance as directed by the officer. A person commanded to aid a peace officer shall have the same authority to arrest as that peace officer and shall not be civilly liable for any reasonable conduct in rendering assistance to that officer.

History.—s. 18, ch. 19554, 1939; CGL 1940 Supp. 8663(18); s. 7, ch. 70-339; s. 1462, ch. 97-102.



901.19 - Right of officer to break into building.

901.19 Right of officer to break into building.—

(1) If a peace officer fails to gain admittance after she or he has announced her or his authority and purpose in order to make an arrest either by a warrant or when authorized to make an arrest for a felony without a warrant, the officer may use all necessary and reasonable force to enter any building or property where the person to be arrested is or is reasonably believed to be.

(2) When any of the implements, devices, or apparatus commonly used for gambling purposes are found in any house, room, booth, or other place used for the purpose of gambling, a peace officer shall seize and hold them subject to the discretion of the court, to be used as evidence, and afterwards they shall be publicly destroyed in the presence of witnesses under order of the court to that effect.

History.—s. 19, ch. 19554, 1939; CGL 1940 Supp. 8663(19); s. 8, ch. 70-339; s. 1463, ch. 97-102.



901.20 - Use of force to effect release of person making arrest detained in building.

901.20 Use of force to effect release of person making arrest detained in building.—A peace officer may use any reasonable force to liberate himself or herself or another person from detention in a building entered for the purpose of making a lawful arrest.

History.—s. 20, ch. 19554, 1939; CGL 1940 Supp. 8663(20); s. 9, ch. 70-339; s. 1464, ch. 97-102.



901.21 - Search of person arrested.

901.21 Search of person arrested.—

(1) When a lawful arrest is effected, a peace officer may search the person arrested and the area within the person’s immediate presence for the purpose of:

(a) Protecting the officer from attack;

(b) Preventing the person from escaping; or

(c) Discovering the fruits of a crime.

(2) A peace officer making a lawful search without a warrant may seize all instruments, articles, or things discovered on the person arrested or within the person’s immediate control, the seizure of which is reasonably necessary for the purpose of:

(a) Protecting the officer from attack;

(b) Preventing the escape of the arrested person; or

(c) Assuring subsequent lawful custody of the fruits of a crime or of the articles used in the commission of a crime.

History.—s. 21, ch. 19554, 1939; CGL 1940 Supp. 8663(21); s. 10, ch. 70-339.



901.211 - Strip searches of persons arrested; body cavity search.

901.211 Strip searches of persons arrested; body cavity search.—

(1) As used in this section, the term “strip search” means having an arrested person remove or arrange some or all of his or her clothing so as to permit a visual or manual inspection of the genitals; buttocks; anus; breasts, in the case of a female; or undergarments of such person.

(2) No person arrested for a traffic, regulatory, or misdemeanor offense, except in a case which is violent in nature, which involves a weapon, or which involves a controlled substance, shall be strip searched unless:

(a) There is probable cause to believe that the individual is concealing a weapon, a controlled substance, or stolen property; or

(b) A judge at first appearance has found that the person arrested cannot be released either on recognizance or bond and therefore shall be incarcerated in the county jail.

(3) Each strip search shall be performed by a person of the same gender as the arrested person and on premises where the search cannot be observed by persons not physically conducting or observing the search pursuant to this section. Any observer shall be of the same gender as the arrested person.

(4) Any body cavity search must be performed under sanitary conditions.

(5) No law enforcement officer shall order a strip search within the agency or facility without obtaining the written authorization of the supervising officer on duty.

(6) Nothing in this section shall be construed as limiting any statutory or common-law right of any person for purposes of any civil action or injunctive relief.

History.—s. 2, ch. 81-313; s. 171, ch. 83-216; s. 1, ch. 83-254.



901.215 - Search of person arrested for identifying device indicating a medical disability.

901.215 Search of person arrested for identifying device indicating a medical disability.—Every law enforcement officer, sheriff, deputy sheriff, or other arresting officer shall, when arresting any person who appears to be inebriated, intoxicated, or not in control of his or her physical functions, examine such person to ascertain whether or not the person is wearing a medic-alert bracelet or necklace or has upon his or her person some other visible identifying device which would specifically delineate a medical disability which would account for the actions of such person. Any arresting officer who does, in fact, discover such identifying device upon such person shall take immediate steps to aid the afflicted person in receiving medication or other treatment for his or her disability.

History.—s. 1, ch. 74-25; s. 1465, ch. 97-102.



901.22 - Arrest after escape or rescue.

901.22 Arrest after escape or rescue.—If a person lawfully arrested escapes or is rescued, the person from whose custody she or he escapes or was rescued or any other officer may immediately pursue and retake the person arrested without a warrant at any time and in any place.

History.—s. 22, ch. 19554, 1939; CGL 1940 Supp. 8663(22); s. 11, ch. 70-339; s. 1466, ch. 97-102.



901.24 - Right of person arrested to consult attorney.

901.24 Right of person arrested to consult attorney.—A person arrested shall be allowed to consult with any attorney entitled to practice in this state, alone and in private at the place of custody, as often and for such periods of time as is reasonable.

History.—s. 24, ch. 19554, 1939; CGL 1940 Supp. 8663(24); s. 13, ch. 70-339.



901.245 - Interpreter services for deaf persons.

901.245 Interpreter services for deaf persons.—In the event that a person who is deaf is arrested and taken into custody for an alleged violation of a criminal law of this state, the services of a qualified interpreter shall be sought prior to interrogating such deaf person. If the services of a qualified interpreter cannot be obtained, the arresting officer may interrogate or take a statement from such person provided such interrogation and the answers thereto shall be in writing. The interrogation and the answers thereto shall be preserved and turned over to the court in the event such person is tried for the alleged offense.

History.—s. 6, ch. 80-155.



901.25 - Fresh pursuit; arrest outside jurisdiction.

901.25 Fresh pursuit; arrest outside jurisdiction.—

(1) The term “fresh pursuit” as used in this act shall include fresh pursuit as defined by the common law and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony. It shall also include the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there is reasonable ground for believing that a felony has been committed. It shall also include the pursuit of a person who has violated a county or municipal ordinance or chapter 316 or has committed a misdemeanor.

(2) Any duly authorized state, county, or municipal arresting officer is authorized to arrest a person outside the officer’s jurisdiction when in fresh pursuit. Such officer shall have the same authority to arrest and hold such person in custody outside his or her jurisdiction, subject to the limitations hereafter set forth, as has any authorized arresting state, county, or municipal officer of this state to arrest and hold in custody a person not arrested in fresh pursuit.

(3) If an arrest is made in this state by an officer outside the county within which his or her jurisdiction lies, the officer shall immediately notify the officer in charge of the jurisdiction in which the arrest is made. Such officer in charge of the jurisdiction shall, along with the officer making the arrest, take the person so arrested before a trial court judge of the county in which the arrest was made without unnecessary delay.

(4) The employing agency of the state, county, or municipal officer making an arrest on fresh pursuit shall be liable for all actions of said officer in the same fashion that it is liable for the officer’s acts made while making an arrest within his or her jurisdiction.

(5) The officer making an arrest on fresh pursuit shall be fully protected with respect to pension, retirement, workers’ compensation, and other such benefits just as if the officer had made an arrest in his or her own jurisdiction.

History.—s. 1, ch. 63-515; s. 14, ch. 70-339; s. 1, ch. 78-246; s. 120, ch. 79-40; s. 1, ch. 81-313; s. 2, ch. 83-119; s. 1467, ch. 97-102; s. 25, ch. 2004-11.



901.252 - Authority to patrol municipally owned or leased property and facilities outside municipal limits; taking into custody outside territorial jurisdiction.

901.252 Authority to patrol municipally owned or leased property and facilities outside municipal limits; taking into custody outside territorial jurisdiction.—

(1) A duly constituted law enforcement officer employed by a municipality may patrol property and facilities which are owned or leased by the municipality but are outside the jurisdictional limits of the municipality, and, when there is probable cause to believe a person has committed or is committing a violation of state law or of a county or municipal ordinance on such property or facilities, may take the person into custody and detain the person in a reasonable manner and for a reasonable time. The law enforcement officer employed by the municipality shall immediately call a law enforcement officer with jurisdiction over the property or facility on which the violation occurred after detaining a person under this subsection.

(2) A law enforcement officer employed by a municipality who detains a person under subsection (1) is not civilly or criminally liable for false arrest, false imprisonment, or unlawful detention on the basis of any reasonable actions taken in compliance with subsection (1).

History.—s. 1, ch. 91-174; s. 1468, ch. 97-102; s. 1, ch. 2001-105.



901.26 - Arrest and detention of foreign nationals.

901.26 Arrest and detention of foreign nationals.—Failure to provide consular notification under the Vienna Convention on Consular Relations or other bilateral consular conventions shall not be a defense in any criminal proceeding against any foreign national and shall not be cause for the foreign national’s discharge from custody.

History.—ss. 1, 2, 3, ch. 65-523; ss. 10, 35, ch. 69-106; s. 15, ch. 70-339; s. 1469, ch. 97-102; s. 5, ch. 2001-200.



901.28 - Notice to appear for misdemeanors or violations of municipal or county ordinances; effect on authority to conduct search.

901.28 Notice to appear for misdemeanors or violations of municipal or county ordinances; effect on authority to conduct search.—The issuance of a notice to appear shall not be construed to affect a law enforcement officer’s authority to conduct an otherwise lawful search, as provided by law.

History.—s. 1, ch. 73-27; s. 7, ch. 85-77.



901.29 - Authorization to take person to medical facility.

901.29 Authorization to take person to medical facility.—Even though a notice to appear is issued, a law enforcement officer shall be authorized to take a person to a medical facility for such care as appropriate.

History.—s. 1, ch. 73-27.



901.31 - Failure to obey written promise to appear.

901.31 Failure to obey written promise to appear.—Any person who willfully fails to appear before any court or judicial officer as required by a written notice to appear shall be fined not more than the fine of the principal charge or imprisoned up to the maximum sentence of imprisonment of the principal charge, or both, regardless of the disposition of the charge upon which the person was originally arrested. Nothing in this section shall interfere with or prevent the court from exercising its power to punish for contempt.

History.—s. 1, ch. 73-27; s. 1470, ch. 97-102.



901.35 - Financial responsibility for medical expenses.

901.35 Financial responsibility for medical expenses.—

(1) Notwithstanding any other provision of law, the responsibility for paying the expenses of medical care, treatment, hospitalization, and transportation for any person ill, wounded, or otherwise injured during or at the time of arrest for any violation of a state law or a county or municipal ordinance is the responsibility of the person receiving such care, treatment, hospitalization, and transportation. The provider of such services shall seek reimbursement for the expenses incurred in providing medical care, treatment, hospitalization, and transportation from the following sources in the following order:

(a) From an insurance company, health care corporation, or other source, if the prisoner is covered by an insurance policy or subscribes to a health care corporation or other source for those expenses.

(b) From the person receiving the medical care, treatment, hospitalization, or transportation.

(c) From a financial settlement for the medical care, treatment, hospitalization, or transportation payable or accruing to the injured party.

(2) Upon a showing that reimbursement from the sources listed in subsection (1) is not available, the costs of medical care, treatment, hospitalization, and transportation shall be paid:

(a) From the general fund of the county in which the person was arrested, if the arrest was for violation of a state law or county ordinance; or

(b) From the municipal general fund, if the arrest was for violation of a municipal ordinance.

The responsibility for payment of such medical costs shall exist until such time as an arrested person is released from the custody of the arresting agency.

(3) An arrested person who has health insurance, subscribes to a health care corporation, or receives health care benefits from any other source shall assign such benefits to the health care provider.

History.—s. 1, ch. 83-189; s. 17, ch. 90-211.



901.36 - Prohibition against giving false name or false identification by person arrested or lawfully detained; penalties; court orders.

901.36 Prohibition against giving false name or false identification by person arrested or lawfully detained; penalties; court orders.—

(1) It is unlawful for a person who has been arrested or lawfully detained by a law enforcement officer to give a false name, or otherwise falsely identify himself or herself in any way, to the law enforcement officer or any county jail personnel. Except as provided in subsection (2), any person who violates this subsection commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A person who violates subsection (1), if such violation results in another person being adversely affected by the unlawful use of his or her name or other identification, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3)(a) In sentencing a person for violation of this section, a court may order restitution.

(b) The sentencing court may issue such orders as are necessary to correct any public record because it contains a false name or other false identification information given in violation of this section.

(c) Upon application to the court, a person adversely affected by the unlawful use of his or her name or other identification in violation of this section may obtain from the court orders necessary to correct any public record, as described in paragraph (b).

History.—s. 2, ch. 99-169.






Chapter 902 - PRELIMINARY HEARINGS

902.15 - Undertaking by witness.

902.15 Undertaking by witness.—When a defendant is held to answer on a charge for a crime punishable by death or life imprisonment, the trial court judge at the preliminary hearing may require each material witness to enter into a written recognizance to appear at the trial or forfeit a sum fixed by the trial court judge. Additional security may be required in the discretion of the trial court judge.

History.—ss. 39, 40, ch. 19554, 1939; CGL 1940 Supp. 8663(39), (40); s. 16, ch. 70-339; s. 26, ch. 2004-11.

Note.—Former s. 902.16.



902.17 - Procedure when witness does not give security.

902.17 Procedure when witness does not give security.—

(1) If a witness required to enter into a recognizance to appear refuses to comply with the order, the trial court judge shall commit the witness to custody until she or he complies or she or he is legally discharged.

(2) If the trial court judge requires a witness to give security for her or his appearance and the witness is unable to give the security, the witness may apply to the court having jurisdiction to try the defendant for a reduction of the security.

(3) If it appears from examination on oath of the witness or any other person that the witness is unable to give security, the trial court judge or the court having jurisdiction to try the defendant shall make an order finding that fact, and the witness shall be detained pending application for her or his conditional examination. Within 3 days from the entry of the order, the witness shall be conditionally examined on application of the state or the defendant. The examination shall be by question and answer in the presence of the other party and counsel, and shall be transcribed by a court reporter or stenographer selected by the parties. At the completion of the examination the witness shall be discharged. The deposition of the witness may be introduced in evidence at the trial by the defendant, or, if the prosecuting attorney and the defendant and the defendant’s counsel agree, it may be admitted in evidence by stipulation. The deposition shall not be admitted on behalf of the state without the consent of the defendant.

(4) If a conditional examination is not made within 3 days, the witness shall be discharged.

(5) A witness detained for conditional examination shall be entitled to fees as a witness for the period of her or his commitment.

History.—s. 41, ch. 19554, 1939; CGL 1940 Supp. 8663(41); s. 17, ch. 70-339; s. 1471, ch. 97-102; s. 27, ch. 2004-11.



902.19 - When prosecutor liable for costs.

902.19 When prosecutor liable for costs.—

(1) If a person makes a complaint before a county court judge that a crime has been committed and is recognized by the county court judge to appear before the court having jurisdiction to give evidence of the crime and fails to appear, the person is liable for all costs occasioned by his or her complaint, and the county court judge may enter a judgment and execution for the costs as in other cases.

(2) A person who voluntarily appears before a grand jury, state attorney, or county court judge shall not be paid per diem or mileage as a witness unless the grand jury finds a true bill, the state attorney files an information, or the county court judge holds the party charged for trial.

(3) A person who voluntarily appears or has himself or herself summoned before a county court judge as a witness on the trial of a misdemeanor shall not be paid per diem or mileage as a witness unless the trial results in a conviction of the defendant.

History.—s. 43, ch. 19554, 1939; CGL 1940 Supp. 8663(43); s. 2, ch. 67-427; s. 18, ch. 70-339; s. 34, ch. 73-334; s. 1472, ch. 97-102; s. 17, ch. 2013-25.



902.20 - Contempts before committing trial court judge.

902.20 Contempts before committing trial court judge.—A committing trial court judge holding a preliminary hearing shall have the same power to punish for contempts that she or he has while presiding at the trial of criminal cases.

History.—RS 2795; GS 3845; RGS 5940; CGL 8206; s. 19, ch. 70-339; s. 1473, ch. 97-102; s. 28, ch. 2004-11.

Note.—Former s. 932.04.



902.21 - Commitment to jail in another county.

902.21 Commitment to jail in another county.—If a person is committed in a county where there is no jail, the committing trial court judge shall direct the sheriff to deliver the accused to a jail in another county.

History.—s. 7, ch. 6213, 1911; RS 2879; GS 3938; RGS 6039; CGL 8340; s. 20, ch. 70-339; s. 29, ch. 2004-11.

Note.—Former s. 932.39.






Chapter 903 - BAIL

903.011 - “Bail” and “bond” defined; general terms.

903.011 “Bail” and “bond” defined; general terms.—

(1) As used in this chapter, the terms “bail” and “bond” include any and all forms of pretrial release.

(2) Any monetary or cash component of any form of pretrial release may be met by a surety bond.

(3) Differing monetary amounts may not be set for cash, surety, or other forms of pretrial release.

History.—s. 39, ch. 84-103; s. 2, ch. 2008-224.



903.02 - Actions following denial; changes in bail conditions or bond amount; separation by charge or offense.

903.02 Actions following denial; changes in bail conditions or bond amount; separation by charge or offense.—

(1) If application for bail is made to an authorized court and denied, no court of inferior jurisdiction shall admit the applicant to bail unless such court of inferior jurisdiction is the court having jurisdiction to try the defendant.

(2) No judge of a court of equal or inferior jurisdiction may remove a condition of bail or reduce the amount of bond required, unless such judge:

(a) Imposed the conditions of bail or set the amount of bond required;

(b) Is the chief judge of the circuit in which the defendant is to be tried;

(c) Has been assigned to preside over the criminal trial of the defendant; or

(d) Is the designee of the chief judge and a judge has not yet been assigned to the criminal trial.

(3) The term “court,” as used in this chapter, includes all state courts.

(4) Any judge setting or granting monetary bail shall set a separate and specific bail amount for each charge or offense. When bail is posted, each charge or offense requires a separate bond.

History.—s. 45, ch. 19554, 1939; CGL 1940 Supp. 8663(45); s. 1, ch. 70-86; s. 1, ch. 77-119; s. 37, ch. 82-175; s. 40, ch. 84-103; s. 1, ch. 2006-279.



903.03 - Jurisdiction of trial court to admit to bail; duties and responsibilities of Department of Corrections.

903.03 Jurisdiction of trial court to admit to bail; duties and responsibilities of Department of Corrections.—

(1) After a person is held to answer by a trial court judge, the court having jurisdiction to try the defendant shall, before indictment, affidavit, or information is filed, have jurisdiction to hear and decide all preliminary motions regarding bail and production or impounding of all articles, writings, moneys, or other exhibits expected to be used at the trial by either the state or the defendant.

(2)(a) The Department of Corrections shall have the authority on the request of a circuit court when a person charged with a noncapital crime or bailable offense is held, to make an investigation and report to the court, including:

1. The circumstances of the accused’s family, employment, financial resources, character, mental condition, and length of residence in the community;

2. The accused’s record of convictions, of appearance at court proceedings, of flight to avoid prosecution, or failure to appear at court proceedings; and

3. Other facts that may be needed to assist the court in its determination of the indigency of the accused and whether she or he should be released on her or his own recognizance.

(b) The court shall not be bound by the recommendations.

History.—s. 46, ch. 19554, 1939; CGL 1940 Supp. 8663(46); s. 1, ch. 67-151; s. 21, ch. 70-339; s. 1, ch. 70-439; s. 5, ch. 75-301; s. 13, ch. 77-120; s. 22, ch. 79-3; s. 1474, ch. 97-102; s. 30, ch. 2004-11.



903.035 - Applications for bail; information provided; hearing on application for modification; penalty for providing false or misleading information or omitting material information.

903.035 Applications for bail; information provided; hearing on application for modification; penalty for providing false or misleading information or omitting material information.—

(1)(a) All information provided by a defendant, in connection with any application for or attempt to secure bail, to any court, court personnel, or individual soliciting or recording such information for the purpose of evaluating eligibility for, or securing, bail for the defendant, under circumstances such that the defendant knew or should have known that the information was to be used in connection with an application for bail, shall be accurate, truthful, and complete without omissions to the best knowledge of the defendant.

(b) The failure to comply with the provisions of paragraph (a) may result in the revocation or modification of bail.

(2) An application for modification of bail on any felony charge must be heard by a court in person, at a hearing with the defendant present, and with at least 3 hours’ notice to the state attorney.

(3) Any person who intentionally provides false or misleading material information or intentionally omits material information in connection with an application for bail or for modification of bail is guilty of a misdemeanor or felony which is one degree less than that of the crime charged for which bail is sought, but which in no event is greater than a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 39, ch. 82-175; s. 41, ch. 84-103; s. 80, ch. 2004-265.



903.0351 - Restrictions on pretrial release pending probation-violation hearing or community-control-violation hearing.

903.0351 Restrictions on pretrial release pending probation-violation hearing or community-control-violation hearing.—

(1) In the instance of an alleged violation of felony probation or community control, bail or any other form of pretrial release shall not be granted prior to the resolution of the probation-violation hearing or the community-control-violation hearing to:

(a) A violent felony offender of special concern as defined in s. 948.06;

(b) A person who is on felony probation or community control for any offense committed on or after the effective date of this act and who is arrested for a qualifying offense as defined in s. 948.06(8)(c); or

(c) A person who is on felony probation or community control and has previously been found by a court to be a habitual violent felony offender as defined in s. 775.084(1)(b), a three-time violent felony offender as defined in s. 775.084(1)(c), or a sexual predator under s. 775.21, and who is arrested for committing a qualifying offense as defined in s. 948.06(8)(c) on or after the effective date of this act.

(2) Subsection (1) shall not apply where the alleged violation of felony probation or community control is based solely on the probationer or offender’s failure to pay costs or fines or make restitution payments.

History.—s. 2, ch. 2007-2; s. 47, ch. 2016-24.



903.045 - Nature of criminal surety bail bonds.

903.045 Nature of criminal surety bail bonds.—It is the public policy of this state and the intent of the Legislature that a criminal surety bail bond, executed by a bail bond agent licensed pursuant to chapter 648 in connection with the pretrial or appellate release of a criminal defendant, shall be construed as a commitment by and an obligation upon the bail bond agent to ensure that the defendant appears at all subsequent criminal proceedings and otherwise fulfills all conditions of the bond. The failure of a defendant to appear at any subsequent criminal proceeding or the breach by the defendant of any other condition of the bond constitutes a breach by the bail bond agent of this commitment and obligation.

History.—s. 40, ch. 82-175; s. 1475, ch. 97-102.



903.046 - Purpose of and criteria for bail determination.

903.046 Purpose of and criteria for bail determination.—

(1) The purpose of a bail determination in criminal proceedings is to ensure the appearance of the criminal defendant at subsequent proceedings and to protect the community against unreasonable danger from the criminal defendant.

(2) When determining whether to release a defendant on bail or other conditions, and what that bail or those conditions may be, the court shall consider:

(a) The nature and circumstances of the offense charged.

(b) The weight of the evidence against the defendant.

(c) The defendant’s family ties, length of residence in the community, employment history, financial resources, and mental condition.

(d) The defendant’s past and present conduct, including any record of convictions, previous flight to avoid prosecution, or failure to appear at court proceedings. However, any defendant who had failed to appear on the day of any required court proceeding in the case at issue, but who had later voluntarily appeared or surrendered, shall not be eligible for a recognizance bond; and any defendant who failed to appear on the day of any required court proceeding in the case at issue and who was later arrested shall not be eligible for a recognizance bond or for any form of bond which does not require a monetary undertaking or commitment equal to or greater than $2,000 or twice the value of the monetary commitment or undertaking of the original bond, whichever is greater. Notwithstanding anything in this section, the court has discretion in determining conditions of release if the defendant proves circumstances beyond his or her control for the failure to appear. This section may not be construed as imposing additional duties or obligations on a governmental entity related to monetary bonds.

(e) The nature and probability of danger which the defendant’s release poses to the community.

(f) The source of funds used to post bail or procure an appearance bond, particularly whether the proffered funds, real property, property, or any proposed collateral or bond premium may be linked to or derived from the crime alleged to have been committed or from any other criminal or illicit activities. The burden of establishing the noninvolvement in or nonderivation from criminal or other illicit activity of such proffered funds, real property, property, or any proposed collateral or bond premium falls upon the defendant or other person proffering them to obtain the defendant’s release.

(g) Whether the defendant is already on release pending resolution of another criminal proceeding or on probation, parole, or other release pending completion of a sentence.

(h) The street value of any drug or controlled substance connected to or involved in the criminal charge. It is the finding and intent of the Legislature that crimes involving drugs and other controlled substances are of serious social concern, that the flight of defendants to avoid prosecution is of similar serious social concern, and that frequently such defendants are able to post monetary bail using the proceeds of their unlawful enterprises to defeat the social utility of pretrial bail. Therefore, the courts should carefully consider the utility and necessity of substantial bail in relation to the street value of the drugs or controlled substances involved.

(i) The nature and probability of intimidation and danger to victims.

(j) Whether there is probable cause to believe that the defendant committed a new crime while on pretrial release.

(k) Any other facts that the court considers relevant.

(l) Whether the crime charged is a violation of chapter 874 or alleged to be subject to enhanced punishment under chapter 874 or reclassification under s. 843.22. If any such violation is charged against a defendant or if the defendant is charged with a crime that is alleged to be subject to such enhancement or reclassification, he or she is not eligible for release on bail or surety bond until the first appearance on the case in order to ensure the full participation of the prosecutor and the protection of the public.

(m) Whether the defendant, other than a defendant whose only criminal charge is a misdemeanor offense under chapter 316, is required to register as a sexual offender under s. 943.0435 or a sexual predator under s. 775.21; and, if so, he or she is not eligible for release on bail or surety bond until the first appearance on the case in order to ensure the full participation of the prosecutor and the protection of the public.

History.—s. 41, ch. 82-175; s. 42, ch. 84-103; s. 4, ch. 86-151; s. 1476, ch. 97-102; s. 1, ch. 2000-178; s. 18, ch. 2008-238; s. 1, ch. 2013-214; s. 2, ch. 2014-201; s. 48, ch. 2016-24.



903.047 - Conditions of pretrial release.

903.047 Conditions of pretrial release.—

(1) As a condition of pretrial release, whether such release is by surety bail bond or recognizance bond or in some other form, the defendant must:

(a) Refrain from criminal activity of any kind.

(b) If the court issues an order of no contact, refrain from any contact of any type with the victim, except through pretrial discovery pursuant to the Florida Rules of Criminal Procedure. An order of no contact is effective immediately and enforceable for the duration of the pretrial release or until it is modified by the court. The defendant shall be informed in writing of the order of no contact, specifying the applicable prohibited acts, before the defendant is released from custody on pretrial release. As used in this section, unless otherwise specified by the court, the term “no contact” includes the following prohibited acts:

1. Communicating orally or in any written form, either in person, telephonically, electronically, or in any other manner, either directly or indirectly through a third person, with the victim or any other person named in the order. If the victim and the defendant have children in common, at the request of the defendant, the court may designate an appropriate third person to contact the victim for the sole purpose of facilitating the defendant’s contact with the children. However, this subparagraph does not prohibit an attorney for the defendant, consistent with rules regulating The Florida Bar, from communicating with any person protected by the no contact order for lawful purposes.

2. Having physical or violent contact with the victim or other named person or his or her property.

3. Being within 500 feet of the victim’s or other named person’s residence, even if the defendant and the victim or other named person share the residence.

4. Being within 500 feet of the victim’s or other named person’s vehicle, place of employment, or a specified place frequented regularly by such person.

(c) Comply with all conditions of pretrial release.

(2) Upon motion by the defendant when bail is set, or upon later motion properly noticed pursuant to law, the court may modify the condition required by paragraph (1)(b) if good cause is shown and the interests of justice so require. The victim shall be permitted to be heard at any proceeding in which such modification is considered, and the state attorney shall notify the victim of the provisions of this subsection and of the pendency of any such proceeding.

History.—s. 43, ch. 84-103; s. 12, ch. 84-363; s. 2, ch. 2006-279; s. 1, ch. 2015-17; s. 1, ch. 2016-204.



903.0471 - Violation of condition of pretrial release.

903.0471 Violation of condition of pretrial release.—Notwithstanding s. 907.041, a court may, on its own motion, revoke pretrial release and order pretrial detention if the court finds probable cause to believe that the defendant committed a new crime while on pretrial release.

History.—s. 3, ch. 2000-178.



903.05 - Qualification of sureties.

903.05 Qualification of sureties.—A surety for the release of a person on bail, other than a company authorized by law to act as a surety, shall be a resident of the state or own real estate within the state.

History.—s. 48, ch. 19554, 1939; CGL 1940 Supp. 8663(48); s. 21, ch. 70-339.



903.06 - Validity of undertaking by minor.

903.06 Validity of undertaking by minor.—Minors may bind themselves by a bond to secure their release on bail in the same manner as persons sui juris.

History.—s. 49, ch. 19554, 1939; CGL 1940 Supp. 8663(49); s. 21, ch. 70-339.



903.08 - Sufficiency of sureties.

903.08 Sufficiency of sureties.—The combined net worth of the sureties, exclusive of any other bonds on which they may be principal, or surety and property exempt from execution, shall be at least equal to the amount specified in the undertaking.

History.—s. 51, ch. 19554, 1939; CGL 1940 Supp. 8663(51); s. 22, ch. 70-339.



903.09 - Justification of sureties.

903.09 Justification of sureties.—

(1) A surety shall execute an affidavit stating that she or he possesses the qualifications and net worth required to become a surety. The affidavit shall describe the surety’s property and any encumbrances and shall state the number and amount of any bonds entered into by the surety at any court that remain undischarged.

(2) A bond agent, as defined in s. 648.25(2), shall justify her or his suretyship by attaching a copy of the power of attorney issued by the company to the bond or by attaching to the bond United States currency, a United States postal money order, or a cashier’s check in the amount of the bond; but the United States currency, United States postal money order, or cashier’s check cannot be used to secure more than one bond. Nothing herein shall prohibit two or more qualified sureties from each posting any portion of a bond amount, and being liable for only that amount, so long as the total posted by all cosureties is equal to the amount of bond required.

History.—s. 52, ch. 19554, 1939; CGL 1940 Supp. 8663(52); s. 1, ch. 57-63; s. 23, ch. 70-339; s. 44, ch. 84-103; s. 5, ch. 86-151; s. 1477, ch. 97-102; s. 1919, ch. 2003-261.



903.101 - Sureties; licensed persons; to have equal access.

903.101 Sureties; licensed persons; to have equal access.—Subject to rules adopted by the Department of Financial Services and by the Financial Services Commission, every surety who meets the requirements of ss. 903.05, 903.06, 903.08, and 903.09, and every person who is currently licensed by the Department of Financial Services and registered as required by s. 648.42 shall have equal access to the jails of this state for the purpose of making bonds.

History.—s. 1, ch. 61-406; ss. 13, 35, ch. 69-106; s. 24, ch. 70-339; s. 1, ch. 70-439; s. 1920, ch. 2003-261.



903.105 - Appearance bonds.

1903.105 Appearance bonds.—Any criminal defendant who is required to meet monetary bail or bail with any monetary component may satisfy such bail by providing a surety bond as otherwise provided by law or by providing an appearance bond as follows:

(1) Any defendant posting an appearance bond shall apply therefor in writing. Each defendant charged with a felony of the second degree or higher, and each defendant appearing before a court in connection with bail, shall sign the application upon oath in open court.

(2) After the application is completed and the quantity and other conditions of the bond are determined as required by law, the defendant may deposit with the clerk of the court before which the action is pending or with the sheriff, if designated by the clerk, a sum of money equal to 10 percent of the bond and any additional collateral for all or part of the remaining portion of the bond as the court may require.

(3) Upon depositing such sum and additional collateral and agreeing in writing to all nonmonetary conditions of the bond which the court may require, the defendant shall be released from custody subject to all conditions of release imposed by the court.

(4)(a) If the conditions of release have been performed and the defendant has been discharged from all obligations in the action, the clerk of the court shall return to the defendant, unless the court orders otherwise, 75 percent of the 10-percent sum deposited, plus any additional required collateral, and shall retain as bail costs 25 percent of the 10-percent sum deposited. At the request of the defendant, the court may order the amount repayable to the defendant from such deposit to be paid to the defendant’s attorney of record.

(b) Moneys retained by the clerk under this provision shall be disbursed as directed by the county commission for law enforcement, criminal justice, and criminal court operations relating to pretrial release, including, but not limited to, screening, supervision, and apprehension, subject to the following conditions:

1. The clerk must receive a sum equal to actual, demonstrable increased costs, if any, attributable to the implementation of this section.

2. Moneys distributed to the sheriff must be used for increased expenditures in connection with the apprehension of defendants who fail to appear as required.

(5) If a final judgment for a fine and court costs, or either a fine or court costs, is entered in an action in which a deposit has been made in accordance with this section, the balance of such deposit, after deduction of bail costs as provided for herein, shall be applied to the satisfaction of the judgment.

(6) In the event that this section becomes effective, the Supreme Court shall promulgate rules as necessary to implement this section.

History.—s. 47, ch. 82-175.

1Note.—Pursuant to s. 73, ch. 82-175, effective “if and only if chapter 648 . . . is . . . repealed, in which event [this] section shall take effect upon the effective date of such repeal.”



903.131 - Bail on appeal, revocation; recommission.

903.131 Bail on appeal, revocation; recommission.—If a person admitted to bail on appeal commits and is convicted of a separate felony while free on appeal, the bail on appeal shall be revoked and the defendant committed forthwith.

History.—s. 1, ch. 69-2.



903.132 - Bail on appeal; conditions for granting; appellate review.

903.132 Bail on appeal; conditions for granting; appellate review.—

(1) No person may be admitted to bail upon appeal from a conviction of a felony unless the defendant establishes that the appeal is taken in good faith, on grounds fairly debatable, and not frivolous. However, in no case shall bail be granted if such person has previously been convicted of a felony, the commission of which occurred prior to the commission of the subsequent felony, and such person’s civil rights have not been restored or if other felony charges are pending against the person and probable cause has been found that the person has committed the felony or felonies at the time the request for bail is made.

(2) An order by a trial court denying bail to a person pursuant to the provisions of subsection (1) may be appealed as a matter of right to an appellate court, and such appeal shall be advanced on the calendar of the appellate court for expeditious review.

(3) In no case may an original appearance bond be continued for the appeal. To reflect the increased risk and probability of longer time considerations, there shall be a new undertaking of a bond for the appeal.

History.—s. 1, ch. 69-307; s. 1, ch. 76-138; s. 6, ch. 86-151; s. 1478, ch. 97-102.



903.133 - Bail on appeal; prohibited for certain felony convictions.

903.133 Bail on appeal; prohibited for certain felony convictions.—Notwithstanding the provisions of s. 903.132, no person adjudged guilty of a felony of the first degree for a violation of s. 782.04(2) or (3), s. 787.01, s. 794.011(4), s. 806.01, s. 893.13, or s. 893.135, or adjudged guilty of a violation of s. 794.011(2) or (3), shall be admitted to bail pending review either by posttrial motion or appeal.

History.—s. 1, ch. 80-72; s. 1, ch. 82-392; s. 1, ch. 83-83; s. 172, ch. 83-216; s. 8, ch. 88-381; s. 2, ch. 89-281; s. 2, ch. 90-225; s. 18, ch. 93-156; s. 10, ch. 99-188; s. 23, ch. 2000-320; s. 5, ch. 2001-236; s. 1, ch. 2002-212; s. 15, ch. 2005-128; s. 46, ch. 2016-105.



903.14 - Contracts to indemnify sureties.

903.14 Contracts to indemnify sureties.—

(1) A surety shall file with the bond an affidavit stating the amount and source of any security or consideration which the surety or anyone for his or her use has received or been promised for the bond. The affidavit may be filed in person or electronically.

(2) A surety may maintain an action against the indemnitor only on agreements set forth in the affidavit. In an action by the indemnitor to recover security or collateral, the surety shall have the right to retain only the security or collateral stated in the affidavit.

(3) A limited surety or licensed bond agent may file a statement in lieu of the affidavit required in subsection (1). Such statement must be filed within 30 days from the execution of the undertaking.

History.—s. 57, ch. 19554, 1939; CGL 1940 Supp. 8663(57); s. 1, ch. 65-492; s. 1, ch. 69-151; s. 25, ch. 70-339; s. 1479, ch. 97-102; s. 6, ch. 2013-192.



903.16 - Deposit of money or bonds as bail.

903.16 Deposit of money or bonds as bail.—

(1) A defendant who has been admitted to bail, or another person in the defendant’s behalf, may deposit with the official authorized to take bail money or nonregistered bonds of the United States, the state, or a city, town, or county in the state, equal in market value to the amount set in the order and the personal bond of the defendant and an undertaking by the depositor if the money or bonds are deposited by another. The sheriff or other officials may remit money or bonds received to the clerk to be held by the clerk pending court action or return to the defendant or depositor. The clerk shall accept money or bonds remitted by the sheriff.

(2) Consent is conclusively presumed for the clerk of the circuit court to sell bonds deposited as bail after forfeiture of the bond.

History.—s. 59, ch. 19554, 1939; CGL 1940 Supp. 8663(59); s. 1, ch. 59-353; s. 26, ch. 70-339; s. 4, ch. 91-306; s. 1480, ch. 97-102.



903.17 - Substitution of cash bail for other bail.

903.17 Substitution of cash bail for other bail.—When bail other than a deposit of money or bonds has been given, the defendant or the surety may deposit money or bonds as provided in s. 903.16 and have the original bond canceled.

History.—s. 60, ch. 19554, 1939; CGL 1940 Supp. 8663(60); s. 27, ch. 70-339.



903.18 - Bail after deposit of money or bonds.

903.18 Bail after deposit of money or bonds.—Bail by sureties may be substituted for a deposit of money or bonds as bail any time before a breach of the bond.

History.—s. 61, ch. 19554, 1939; CGL 1940 Supp. 8663(61); s. 28, ch. 70-339.



903.20 - Surrender of defendant.

903.20 Surrender of defendant.—The defendant may surrender himself or herself or a surety may surrender the defendant any time before a breach of the bond.

History.—s. 63, ch. 19554, 1939; CGL 1940 Supp. 8663(63); s. 29, ch. 70-339; s. 1481, ch. 97-102.



903.21 - Method of surrender; exoneration of obligors.

903.21 Method of surrender; exoneration of obligors.—

(1) A surety desiring to surrender a defendant shall deliver a copy of the bond and the defendant to the official who had custody of the defendant at the time bail was taken or to the official into whose custody the defendant would have been placed if she or he had been committed. The official shall take the defendant into custody, as on a commitment, and issue a certificate acknowledging the surrender.

(2) When a surety presents the certificate and a copy of the bond to the court having jurisdiction, the court shall order the obligors exonerated and any money or bonds deposited as bail refunded. The surety shall give the state attorney 3 days’ notice of application for an order of exoneration and furnish the state attorney a copy of the certificate and bond.

(3) The surety shall be exonerated of liability on the bond if it is determined prior to breach of the bond that the defendant is in any jail or prison and the surety agrees in writing to pay the transportation cost of returning the defendant to the jurisdiction of the court. For purposes of this subsection, “jurisdiction” means within the judicial circuit as prescribed by law.

History.—s. 64, ch. 19554, 1939; CGL 1940 Supp. 8663(64); s. 30, ch. 70-339; s. 34, ch. 73-334; s. 7, ch. 86-151; s. 1482, ch. 97-102; s. 3, ch. 99-303.



903.22 - Arrest of principal by surety before forfeiture.

903.22 Arrest of principal by surety before forfeiture.—A surety may arrest the defendant before a forfeiture of the bond for the purpose of surrendering the defendant or the surety may authorize a peace officer to make the arrest by endorsing the authorization on a certified copy of the bond.

History.—s. 65, ch. 19554, 1939; CGL 1940 Supp. 8663(65); s. 31, ch. 70-339; s. 1483, ch. 97-102.



903.26 - Forfeiture of the bond; when and how directed; discharge; how and when made; effect of payment.

903.26 Forfeiture of the bond; when and how directed; discharge; how and when made; effect of payment.—

(1) A bail bond shall not be forfeited unless:

(a) The information, indictment, or affidavit was filed within 6 months from the date of arrest, and

(b) The clerk of court gave the surety at least 72 hours’ notice, exclusive of Saturdays, Sundays, and holidays, before the time of the required appearance of the defendant. Notice shall not be necessary if the time for appearance is within 72 hours from the time of arrest, or if the time is stated on the bond. Such notice may be mailed or electronically transmitted.

(2)(a) If there is a breach of the bond, the court shall declare the bond and any bonds or money deposited as bail forfeited. The clerk of the court shall mail or electronically transmit a notice to the surety agent and surety company within 5 days after the forfeiture. A certificate signed by the clerk of the court or the clerk’s designee, certifying that the notice required herein was mailed or electronically transmitted on a specified date and accompanied by a copy of the required notice, shall constitute sufficient proof that such mailing or electronic transmission was properly accomplished as indicated therein. If such mailing or electronic transmission was properly accomplished as evidenced by such certificate, the failure of the surety agent, of a company, or of a defendant to receive such notice shall not constitute a defense to such forfeiture and shall not be grounds for discharge, remission, reduction, set aside, or continuance of such forfeiture. The forfeiture shall be paid within 60 days of the date the notice was mailed or electronically transmitted.

(b) Failure of the defendant to appear at the time, date, and place of required appearance shall result in forfeiture of the bond. Such forfeiture shall be automatically entered by the clerk upon such failure to appear, and the clerk shall follow the procedures outlined in paragraph (a). However, the court may determine, in its discretion, in the interest of justice, that an appearance by the defendant on the same day as required does not warrant forfeiture of the bond; and the court may direct the clerk to set aside any such forfeiture which may have been entered. Any appearance by the defendant later than the required day constitutes forfeiture of the bond, and the court shall not preclude entry of such forfeiture by the clerk.

(c) If there is a breach of the bond, the clerk shall provide, upon request, a certified copy of the warrant or capias to the bail bond agent or surety company.

(3) Sixty days after the forfeiture notice has been mailed or electronically transmitted:

(a) State and county officials having custody of forfeited money shall deposit the money in the fine and forfeiture fund established pursuant to s. 142.01.

(b) Municipal officials having custody of forfeited money shall deposit the money in a designated municipal fund.

(c) Officials having custody of bonds as authorized by s. 903.16 shall transmit the bonds to the clerk of the circuit court who shall sell them at market value and disburse the proceeds as provided in paragraphs (a) and (b).

(4)(a) When a bond is forfeited, the clerk shall transmit the bond and any affidavits to the clerk of the circuit court in which the bond and affidavits are filed. The clerk of the circuit court shall record the forfeiture in the deed or official records book. If the undertakings and affidavits describe real property in another county, the clerk shall transmit the bond and affidavits to the clerk of the circuit court of the county where the property is located who shall record and return them.

(b) The bond and affidavits shall be a lien on the real property they describe from the time of recording in the county where the property is located for 2 years or until the final determination of an action instituted thereon within a 2-year period. If an action is not instituted within 2 years from the date of recording, the lien shall be discharged. The lien will be discharged 2 years after the recording even if an action was instituted within 2 years unless a lis pendens notice is recorded in the action.

(5) The court shall discharge a forfeiture within 60 days upon:

(a) A determination that it was impossible for the defendant to appear as required due to circumstances beyond the defendant’s control. The potential adverse economic consequences of appearing as required shall not be considered as constituting a ground for such a determination;

(b) A determination that, at the time of the required appearance, the defendant was adjudicated insane and confined in an institution or hospital or was confined in a jail or prison;

(c) Surrender or arrest of the defendant if the delay has not thwarted the proper prosecution of the defendant. If the forfeiture has been before discharge, the court shall direct remission of the forfeiture. The court shall condition a discharge or remission on the payment of costs and the expenses incurred by an official in returning the defendant to the jurisdiction of the court.

(6) The discharge of a forfeiture shall not be ordered for any reason other than as specified herein.

(7) The payment by a surety of a forfeiture under the provisions of this law shall have the same effect on the bond as payment of a judgment.

(8) If the defendant is arrested and returned to the county of jurisdiction of the court prior to judgment, the clerk, upon affirmation by the sheriff or the chief correctional officer, shall, without further order of the court, discharge the forfeiture of the bond. However, if the surety agent fails to pay the costs and expenses incurred in returning the defendant to the county of jurisdiction, the clerk shall not discharge the forfeiture of the bond. If the surety agent and the sheriff fail to agree on the amount of said costs, then the court, after notice to the sheriff and the state attorney, shall determine the amount of the costs.

History.—s. 69, ch. 19554, 1939; CGL 1940 Supp. 8663(69); s. 1, ch. 59-354; s. 2, ch. 61-406; s. 2, ch. 65-492; s. 1, ch. 69-150; s. 32, ch. 70-339; s. 1, ch. 77-388; s. 58, ch. 82-175; s. 173, ch. 83-216; s. 8, ch. 86-151; s. 1484, ch. 97-102; s. 4, ch. 99-303; s. 4, ch. 2000-178; s. 81, ch. 2004-265; s. 55, ch. 2005-236; s. 7, ch. 2013-192.



903.27 - Forfeiture to judgment.

903.27 Forfeiture to judgment.—

(1) If the forfeiture is not paid or discharged by order of a court of competent jurisdiction within 60 days and the bond is secured other than by money and bonds authorized in s. 903.16, the clerk of the circuit court for the county where the order was made shall enter a judgment against the surety for the amount of the penalty and issue execution. However, in any case in which the bond forfeiture has been discharged by the court of competent jurisdiction conditioned upon the payment by the surety of certain costs or fees as allowed by statute, the amount for which judgment may be entered may not exceed the amount of the unpaid fees or costs upon which the discharge had been conditioned. Judgment for the full amount of the forfeiture shall not be entered if payment of a lesser amount will satisfy the conditions to discharge the forfeiture. Within 10 days, the clerk shall furnish the Department of Financial Services and the Office of Insurance Regulation of the Financial Services Commission with a certified copy of the judgment docket and shall furnish the surety company at its home office a copy of the judgment, which shall include the power of attorney number of the bond and the name of the executing agent. If the judgment is not paid within 35 days, the clerk shall furnish the Department of Financial Services, the Office of Insurance Regulation, and the sheriff of the county in which the bond was executed, or the official responsible for operation of the county jail, if other than the sheriff, two copies of the judgment and a certificate stating that the judgment remains unsatisfied. When and if the judgment is properly paid or an order to vacate the judgment has been entered by a court of competent jurisdiction, the clerk shall immediately notify the sheriff, or the official responsible for the operation of the county jail, if other than the sheriff, and the Department of Financial Services and the Office of Insurance Regulation, if the department and office had been previously notified of nonpayment, of such payment or order to vacate the judgment. The clerk may furnish documents or give notice as required in this subsection by mail or electronic means. The clerk shall also immediately prepare and record in the public records a satisfaction of the judgment or record the order to vacate judgment. If the defendant is returned to the county of jurisdiction of the court, whenever a motion to set aside the judgment is filed, the operation of this section is tolled until the court makes a disposition of the motion.

(2) A certificate signed by the clerk of the court or her or his designee, certifying that the notice required in subsection (1) was mailed or electronically delivered on a specified date, and accompanied by a copy of the required notice constitutes sufficient proof that such mailing or electronic delivery was properly accomplished as indicated therein. If such mailing or electronic delivery was properly accomplished as evidenced by such certificate, the failure of a company to receive a copy of the judgment as prescribed in subsection (1) does not constitute a defense to the forfeiture and is not a ground for the discharge, remission, reduction, set aside, or continuance of such forfeiture.

(3) Surety bail bonds may not be executed by a bail bond agent against whom a judgment has been entered which has remained unpaid for 35 days and may not be executed for a company against whom a judgment has been entered which has remained unpaid for 50 days. No sheriff or other official who is empowered to accept or approve surety bail bonds shall accept or approve such a bond executed by such a bail bond agent or executed for such a company until such judgment has been paid.

(4) After notice of judgment against the surety given by the clerk of the circuit court, the surety or bail bond agent shall, within 35 days of the entry of judgment, submit to the clerk of the circuit court an amount equal to the judgment, unless the judgment has been set aside by the court within 35 days of the entry of judgment. If a motion to set aside the judgment has been filed pursuant to subsection (5), the amount submitted shall be held in escrow until such time as the court has disposed of the motion. The failure to comply with the provisions of this subsection constitutes a failure to pay the judgment.

(5) After notice of judgment against the surety given by the clerk of the circuit court, the surety or bail bond agent may within 35 days file a motion to set aside the judgment or to stay the judgment. It shall be a condition of any such motion and of any order to stay the judgment that the surety pay the amount of the judgment to the clerk, which amount shall be held in escrow until such time as the court has disposed of the motion to set aside the judgment. The filing of such a motion, when accompanied by the required escrow deposit, shall act as an automatic stay of further proceedings, including execution, until the motion has been heard and a decision rendered by the court.

(6) The failure of a state attorney to file, or of the clerk of the circuit court to make, a certified copy of the order of forfeiture as required by law applicable prior to July 1, 1982, shall not invalidate any judgment entered by the clerk prior to June 12, 1981.

History.—s. 70, ch. 19554, 1939; CGL 1940 Supp. 8663(70); ss. 3, 24, ch. 61-406; s. 3, ch. 65-492; ss. 13, 35, ch. 69-106; s. 1, ch. 69-149; s. 33, ch. 70-339; s. 1, ch. 70-439; s. 173, ch. 71-355; s. 34, ch. 73-334; s. 1, ch. 81-47; s. 59, ch. 82-175; s. 2, ch. 83-83; s. 45, ch. 84-103; s. 9, ch. 86-151; s. 88, ch. 89-360; s. 1485, ch. 97-102; s. 5, ch. 99-303; s. 1921, ch. 2003-261; s. 3, ch. 2006-279; s. 8, ch. 2013-192.



903.28 - Remission of forfeiture; conditions.

903.28 Remission of forfeiture; conditions.—

(1) On application within 2 years from forfeiture, the court shall order remission of the forfeiture if it determines that there was no breach of the bond.

(2) If the defendant surrenders or is apprehended within 90 days after forfeiture, the court, on motion at a hearing upon notice having been given to the clerk of the circuit court and the state attorney as required in subsection (8), shall direct remission of up to, but not more than, 100 percent of a forfeiture if the surety apprehended and surrendered the defendant or if the apprehension or surrender of the defendant was substantially procured or caused by the surety, or the surety has substantially attempted to procure or cause the apprehension or surrender of the defendant, and the delay has not thwarted the proper prosecution of the defendant. In addition, remission shall be granted when the surety did not substantially participate or attempt to participate in the apprehension or surrender of the defendant when the costs of returning the defendant to the jurisdiction of the court have been deducted from the remission and when the delay has not thwarted the proper prosecution of the defendant.

(3) If the defendant surrenders or is apprehended within 180 days after forfeiture, the court, on motion at a hearing upon notice having been given to the clerk of the circuit court and the state attorney as required in subsection (8), shall direct remission of up to, but not more than, 95 percent of a forfeiture if the surety apprehended and surrendered the defendant or if the apprehension or surrender of the defendant was substantially procured or caused by the surety, or the surety has substantially attempted to procure or cause the apprehension or surrender of the defendant, and the delay has not thwarted the proper prosecution of the defendant. In addition, remission shall be granted when the surety did not substantially participate or attempt to participate in the apprehension or surrender of the defendant when the costs of returning the defendant to the jurisdiction of the court have been deducted from the remission and when the delay has not thwarted the proper prosecution of the defendant.

(4) If the defendant surrenders or is apprehended within 270 days after forfeiture, the court, on motion at a hearing upon notice having been given to the clerk of the circuit court and the state attorney as required in subsection (8), shall direct remission of up to, but not more than, 90 percent of a forfeiture if the surety apprehended and surrendered the defendant or if the apprehension or surrender of the defendant was substantially procured or caused by the surety, or the surety has substantially attempted to procure or cause the apprehension or surrender of the defendant, and the delay has not thwarted the proper prosecution of the defendant. In addition, remission shall be granted when the surety did not substantially participate or attempt to participate in the apprehension or surrender of the defendant when the costs of returning the defendant to the jurisdiction of the court have been deducted from the remission and when the delay has not thwarted the proper prosecution of the defendant.

(5) If the defendant surrenders or is apprehended within 1 year after forfeiture, the court, on motion at a hearing upon notice having been given to the clerk of the circuit court and the state attorney as required in subsection (8), shall direct remission of up to, but not more than, 85 percent of a forfeiture if the surety apprehended and surrendered the defendant or if the apprehension or surrender of the defendant was substantially procured or caused by the surety, or the surety has substantially attempted to procure or cause the apprehension or surrender of the defendant, and the delay has not thwarted the proper prosecution of the defendant. In addition, remission shall be granted when the surety did not substantially participate or attempt to participate in the apprehension or surrender of the defendant when the costs of returning the defendant to the jurisdiction of the court have been deducted from the remission and when the delay has not thwarted the proper prosecution of the defendant.

(6) If the defendant surrenders or is apprehended within 2 years after forfeiture, the court, on motion at a hearing upon notice having been given to the clerk of the circuit court and the state attorney as required in subsection (8), shall direct remission of up to, but not more than, 50 percent of a forfeiture if the surety apprehended and surrendered the defendant or if the apprehension or surrender of the defendant was substantially procured or caused by the surety, or the surety has substantially attempted to procure or cause the apprehension or surrender of the defendant, and the delay has not thwarted the proper prosecution of the defendant. In addition, remission shall be granted when the surety did not substantially participate or attempt to participate in the apprehension or surrender of the defendant when the costs of returning the defendant to the jurisdiction of the court have been deducted from the remission and when the delay has not thwarted the proper prosecution of the defendant.

(7) The remission of a forfeiture may not be ordered for any reason other than as specified herein.

(8) An application for remission must be accompanied by affidavits setting forth the facts on which it is founded; however, the surety must establish by further documentation or other evidence any claimed attempt at procuring or causing the apprehension or surrender of the defendant before the court may order remission based upon an attempt to procure or cause such apprehension or surrender. The clerk of the circuit court and the state attorney must be given 20 days’ notice before a hearing on an application and be furnished copies of all papers, applications, and affidavits. Remission shall be granted on the condition of payment of costs, unless the ground for remission is that there was no breach of the bond.

(9) The clerk of the circuit court may enter into a contract with a private attorney or into an interagency agreement with a governmental agency to represent the clerk of the court in an action for the remission of a forfeiture under this section.

(10) The clerk of the circuit court is the real party in interest for all appeals arising from an action for the remission of a forfeiture under this section.

History.—ss. 71, 73, ch. 19554, 1939; CGL 1940 Supp. 8663(71), (73); s. 2, ch. 59-354; ss. 4, 6, ch. 61-406; s. 4, ch. 65-492; s. 34, ch. 70-339; s. 34, ch. 73-334; s. 60, ch. 82-175; s. 174, ch. 83-216; s. 46, ch. 84-103; s. 10, ch. 86-151; s. 6, ch. 99-303; s. 82, ch. 2004-265; s. 56, ch. 2005-236.



903.286 - Return of cash bond; requirement to withhold unpaid fines, fees, court costs; cash bond forms.

903.286 Return of cash bond; requirement to withhold unpaid fines, fees, court costs; cash bond forms.—

(1) Notwithstanding s. 903.31(2), the clerk of the court shall withhold from the return of a cash bond posted on behalf of a criminal defendant by a person other than a bail bond agent licensed pursuant to chapter 648 sufficient funds to pay any unpaid costs of prosecution, costs of representation as provided by ss. 27.52 and 938.29, court fees, court costs, and criminal penalties. If sufficient funds are not available to pay all unpaid costs of prosecution, costs of representation as provided by ss. 27.52 and 938.29, court fees, court costs, and criminal penalties, the clerk of the court shall immediately obtain payment from the defendant or enroll the defendant in a payment plan pursuant to s. 28.246.

(2) All cash bond forms used in conjunction with the requirements of s. 903.09 must prominently display a notice explaining that all funds are subject to forfeiture and withholding by the clerk of the court for the payment of costs of prosecution, costs of representation as provided by ss. 27.52 and 938.29, court fees, court costs, and criminal penalties on behalf of the criminal defendant regardless of who posted the funds.

History.—s. 57, ch. 2005-236; s. 3, ch. 2008-224; s. 1, ch. 2013-112.



903.29 - Arrest of principal by surety after forfeiture.

903.29 Arrest of principal by surety after forfeiture.—Within 2 years from the date of forfeiture of a bond, the surety may arrest the principal for the purpose of surrendering the principal to the official in whose custody she or he was at the time bail was taken or in whose custody the principal would have been placed had she or he been committed.

History.—s. 72, ch. 19554, 1939; CGL 1940 Supp. 8663(72); s. 1, ch. 59-192; s. 5, ch. 61-406; s. 5, ch. 65-492; s. 35, ch. 70-339; s. 47, ch. 84-103; s. 11, ch. 86-151; s. 1486, ch. 97-102.



903.31 - Canceling the bond.

903.31 Canceling the bond.—

(1) Within 10 business days after the conditions of a bond have been satisfied or the forfeiture discharged or remitted, the court shall order the bond canceled and, if the surety has attached a certificate of cancellation to the original bond, the clerk of the court shall mail or electronically furnish an executed certificate of cancellation to the surety without cost. An adjudication of guilt or innocence, an acquittal, or a withholding of an adjudication of guilt shall satisfy the conditions of the bond. The original appearance bond shall expire 36 months after such bond has been posted for the release of the defendant from custody. This subsection does not apply to cases in which a bond has been declared forfeited.

(2) The original appearance bond does not guarantee deferred sentences, appearance during or after a presentence investigation, appearance during or after appeals, conduct during or appearance after admission to a pretrial intervention program, payment of fines, or attendance at educational or rehabilitation facilities the court otherwise provides in the judgment. If the original appearance bond has been forfeited or revoked, the bond shall not be reinstated without approval from the surety on the original bond.

(3) In any case where no formal charges have been brought against the defendant within 365 days after arrest, the court shall order the bond canceled unless good cause is shown by the state.

History.—s. 74, ch. 19554, 1939; CGL 1940 Supp. 8663(74); s. 2, ch. 59-192; s. 36, ch. 70-339; s. 1, ch. 80-230; s. 12, ch. 86-151; s. 89, ch. 89-360; s. 7, ch. 99-303; s. 4, ch. 2000-229; s. 4, ch. 2006-279; s. 9, ch. 2013-192.



903.32 - Defects in bond.

903.32 Defects in bond.—

(1) A bond shall not be held invalid because of any irregularity if it was taken by a legally authorized official and states the place of appearance and the amount of bail.

(2) If no day, or an impossible day, is stated in a bond for the defendant’s appearance before a trial court judge for a hearing or trial, the defendant shall be bound to appear 10 days after receipt of notice to appear by the defendant, the defendant’s counsel, or any surety on the undertaking.

History.—s. 75, ch. 19554, 1939; CGL 1940 Supp. 8663(75); s. 37, ch. 70-339; s. 1487, ch. 97-102; s. 31, ch. 2004-11; s. 18, ch. 2013-25.



903.33 - Bail not discharged for certain defects.

903.33 Bail not discharged for certain defects.—The liability of a surety shall not be affected by his or her lack of any qualifications required by law, any agreement not expressed in the undertakings, or the failure of the defendant to join in the bond.

History.—s. 76, ch. 19554, 1939; CGL 1940 Supp. 8663(76); s. 38, ch. 70-339; s. 1488, ch. 97-102.



903.34 - Who may admit to bail.

903.34 Who may admit to bail.—In criminal actions instituted or pending in any state court, bonds given by defendants before trial until appeal shall be approved by a committing trial court judge or the sheriff. Appeal bonds shall be approved as provided in s. 924.15.

History.—s. 77, ch. 19554, 1939; CGL 1940 Supp. 8663(77); s. 39, ch. 70-339; s. 32, ch. 2004-11.



903.36 - Guaranteed arrest bond certificates as cash bail.

903.36 Guaranteed arrest bond certificates as cash bail.—

(1) A guaranteed traffic arrest bond certificate provided for in s. 627.758 shall be accepted as bail in an amount not to exceed $1,000 for the appearance of the person named in the certificate in any court to answer for the violation of a provision of chapter 316 or a similar traffic law or ordinance, except driving while under the influence of intoxicants, or any felony.

(2) The execution of a bail bond by a licensed general lines agent of a surety insurer for the automobile club or association member identified in the guaranteed traffic arrest bond certificate, as provided in s. 627.758(4), shall be accepted as bail in an amount not to exceed $5,000 for the appearance of the person named in the certificate in any court to answer for the violation of a provision of chapter 316 or a similar traffic law or ordinance, except driving under the influence of alcoholic beverages, chemical substances, or controlled substances, as prohibited by s. 316.193. Presentation of the guaranteed traffic arrest bond certificate and a power of attorney from the surety insurer for its licensed general lines agents is authorization for such agent to execute the bail bond.

(3) Automobile clubs and associations shall list the names and addresses of the licensed general lines agents of a surety insurer that may execute bail bonds pursuant to subsection (2) in a given area, which list shall be filed with the law enforcement agencies and court clerks in the area.

(4) The provisions of s. 903.045 applicable to bail bond agents shall apply to surety insurers and their licensed general lines agents who execute bail bonds pursuant to this section.

History.—s. 2, ch. 26897, 1951; s. 40, ch. 70-339; s. 1, ch. 77-119; s. 2, ch. 85-48; s. 24, ch. 86-296; s. 2, ch. 88-309; s. 1489, ch. 97-102.






Chapter 905 - GRAND JURY

905.01 - Number and procurement of grand jury; replacement of member; term of grand jury.

905.01 Number and procurement of grand jury; replacement of member; term of grand jury.—

(1) The grand jury shall consist of no fewer than 15, but no more than 21 persons. The law governing the qualifications, disqualifications, excusals, drawing, summoning, supplying deficiencies, compensation, and procurement of petit jurors apply to grand jurors. In addition, an elected public official is not eligible for service on a grand jury.

(2) The chief judge of any circuit court may provide for the replacement of any grand juror who, for good cause, is unable to complete the term of the grand jury. Such replacement shall be made by appropriate order of the chief judge from the list of prospective jurors from which the grand juror to be replaced was selected.

(3) The chief judge of each circuit court shall regularly order the convening of the grand jury for a term of 6 months.

History.—s. 80, ch. 19554, 1939; CGL 1940 Supp. 8663(80); s. 41, ch. 70-339; s. 1, ch. 72-68; s. 19, ch. 79-235; s. 1, ch. 84-237; s. 1, ch. 98-222; s. 19, ch. 2013-25.



905.02 - Who may challenge.

905.02 Who may challenge.—The state or a person who has been held to answer may challenge the panel or individual grand jurors.

History.—s. 81, ch. 19554, 1939; CGL 1940 Supp. 8663(81); s. 42, ch. 70-339.



905.03 - Ground for challenge to panel.

905.03 Ground for challenge to panel.—A challenge to the panel may be made only on the ground that the grand jurors were not selected according to law.

History.—s. 82, ch. 19554, 1939; CGL 1940 Supp. 8663(82); s. 42, ch. 70-339.



905.04 - Grounds for challenge to individual prospective grand juror.

905.04 Grounds for challenge to individual prospective grand juror.—

(1) The state or a person who has been held to answer may challenge an individual prospective grand juror on the ground that the juror:

(a) Does not have the qualifications required by law;

(b) Has a state of mind that will prevent him or her from acting impartially and without prejudice to the substantial rights of the party challenging;

(c) Is related by blood or marriage within the third degree to the defendant, to the person alleged to be injured by the offense charged, or to the person on whose complaint the prosecution was instituted.

(2) The state may challenge an individual prospective grand juror on the ground that the prospective juror is surety on the bail undertaking of any person whose case will come before the grand jury.

History.—s. 83, ch. 19554, 1939; CGL 1940 Supp. 8663(83); s. 43, ch. 70-339; s. 1490, ch. 97-102.



905.05 - When challenge or objection to be made.

905.05 When challenge or objection to be made.—A challenge or objection to the grand jury may not be made after it has been impaneled and sworn. This section shall not apply to a person who did not know or have reasonable ground to believe, at the time the grand jury was impaneled and sworn, that cases in which the person was or might be involved would be investigated by the grand jury.

History.—s. 84, ch. 19554, 1939; CGL 1940 Supp. 8663(84); s. 44, ch. 70-339; s. 1491, ch. 97-102.



905.06 - How challenge made and tried.

905.06 How challenge made and tried.—Challenges to an individual grand juror or to the panel shall be tried by the court. A challenge to an individual grand juror may be oral, but a challenge to the panel shall be in writing.

History.—s. 85, ch. 19554, 1939; CGL 1940 Supp. 8663(85); s. 45, ch. 70-339.



905.07 - Effect of sustaining challenge to panel.

905.07 Effect of sustaining challenge to panel.—If a challenge to the panel is sustained, the grand jury shall be discharged.

History.—s. 86, ch. 19554, 1939; CGL 1940 Supp. 8663(86).



905.075 - Excusing grand juror related to person being investigated.

905.075 Excusing grand juror related to person being investigated.—A grand juror may excuse herself or himself, be excused by a majority vote of the other grand jurors, or be excused by order of the court on its own motion or on motion of the state attorney, and be relieved from deliberating and voting in any case being investigated by the grand jury in which the party being investigated is related by blood or marriage to the grand juror. When excused or relieved, the grand juror shall retire from the grand jury room during the investigation and voting on a true bill against the grand juror’s relative. The failure of a grand juror to excuse herself or himself or be relieved from participation in the investigation and voting shall not invalidate an indictment found or returned against the relative.

History.—s. 1, ch. 17058, 1935; CGL 1936 Supp. 4452(1); s. 46, ch. 70-339; s. 1492, ch. 97-102.

Note.—Former s. 932.16.



905.08 - Appointment of foreperson.

905.08 Appointment of foreperson.—After the grand jury has been impaneled, the court shall appoint one of the grand jurors as foreperson and another to act as foreperson during absence of the foreperson.

History.—s. 87, ch. 19554, 1939; CGL 1940 Supp. 8663(87); s. 47, ch. 70-339; s. 1493, ch. 97-102.



905.09 - Discharge and recall of grand jury.

905.09 Discharge and recall of grand jury.—A grand jury that has been dismissed may be recalled at any time during the term of the grand jury.

History.—s. 88, ch. 19554, 1939; CGL 1940 Supp. 8663(88); s. 48, ch. 70-339; s. 20, ch. 2013-25.



905.095 - Extension of grand jury term.

905.095 Extension of grand jury term.—Upon petition of the state attorney or the foreperson of the grand jury acting on behalf of a majority of the grand jurors, the circuit court may extend the term of a grand jury impaneled under this chapter beyond the term in which it was originally impaneled. A grand jury whose term has been extended as provided under this section shall have the same composition and the same powers and duties it had during its original term. If the term of the grand jury is extended under this section, it shall be extended for a time certain, not to exceed a total of 90 days, and only for the purpose of concluding one or more specified investigative matters initiated during its original term.

History.—s. 1, ch. 73-1; s. 1494, ch. 97-102; s. 21, ch. 2013-25.



905.10 - Oath of grand jurors.

905.10 Oath of grand jurors.—The clerk shall prepare a list of the names of the grand jurors. After the jury is impaneled, the following oath shall be administered to the jurors:

“You, as grand jurors for   County do solemnly swear (or affirm) that you will diligently inquire into all matters put in your charge and you will make true presentments of your findings; unless ordered by a court, you will not disclose the nature or substance of the deliberations of the grand jury, the nature or substance of any testimony or other evidence, the vote of the grand jury, or the statements of the state attorney; you shall not make a presentment against a person because of envy, hatred, or malice, and you shall not fail to make a presentment against a person because of love, fear, or reward. So help you God.”

History.—s. 89, ch. 19554, 1939; CGL 1940 Supp. 8663(89); s. 49, ch. 70-339.



905.11 - Charge of court.

905.11 Charge of court.—After the grand jurors are sworn the court shall charge them concerning their duties.

History.—s. 90, ch. 19554, 1939; CGL 1940 Supp. 8663(90).



905.12 - Retirement of grand jurors.

905.12 Retirement of grand jurors.—After being charged by the court, the grand jury shall retire to a private place and perform their duties.

History.—s. 91, ch. 19554, 1939; CGL 1940 Supp. 8663(91); s. 50, ch. 70-339.



905.13 - Appointment of clerk.

905.13 Appointment of clerk.—The foreperson shall appoint one of the grand jurors as clerk to keep minutes of the proceedings.

History.—s. 92, ch. 19554, 1939; CGL 1940 Supp. 8663(92); s. 50, ch. 70-339; s. 1495, ch. 97-102.



905.15 - Appointment of interpreter.

905.15 Appointment of interpreter.—The foreperson shall appoint an interpreter to interpret the testimony of any witness who does not speak the English language well enough to be readily understood. The interpreter must take an oath not to disclose any information coming to his or her knowledge, except on order of the court.

History.—s. 94, ch. 19554, 1939; CGL 1940 Supp. 8663(94); s. 51, ch. 70-339; s. 1496, ch. 97-102.



905.16 - Duties of grand jury.

905.16 Duties of grand jury.—The grand jury shall inquire into every offense triable within the county for which any person has been held to answer, if an indictment has not been found or an information or affidavit filed for the offense, and all other indictable offenses triable within the county that are presented to it by the state attorney or her or his designated assistant or otherwise come to its knowledge.

History.—s. 95, ch. 19554, 1939; CGL 1940 Supp. 8663(95); s. 52, ch. 70-339; s. 1497, ch. 97-102.



905.165 - Grand jury to make presentments.

905.165 Grand jury to make presentments.—The grand jury may make presentments for offenses against the criminal laws, whether or not specific punishment is provided for the offense.

History.—s. 16, Nov. 19, 1828; RS 2805; GS 3854; RGS 5949; CGL 8215; s. 53, ch. 70-339.

Note.—Former s. 932.15.



905.17 - Who may be present during session of grand jury.

905.17 Who may be present during session of grand jury.—

(1) No person shall be present at the sessions of the grand jury except the witness under examination, one attorney representing the witness for the sole purpose of advising and consulting with the witness, the state attorney and her or his assistant state attorneys, designated assistants as provided for in s. 27.18, the court reporter or stenographer, and the interpreter. The stenographic records, notes, and transcriptions made by the court reporter or stenographer shall be filed with the clerk who shall keep them in a sealed container not subject to public inspection. The notes, records, and transcriptions are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution and shall be released by the clerk only on request by a grand jury for use by the grand jury or on order of the court pursuant to s. 905.27.

(2) The witness may be represented before the grand jury by one attorney. This provision is permissive only and does not create a right to counsel for the grand jury witness. The attorney for the witness shall not be permitted to address the grand jurors, raise objections, make arguments, or otherwise disrupt proceedings before the grand jury. The attorney for the witness shall be permitted to advise and counsel the witness and shall be subject to the provisions of s. 905.27 in the same manner as all who appear before the grand jury. An attorney or law firm may not represent more than one person or entity in an investigation before the same grand jury or successive grand juries in the same investigation.

(3) No person shall be present while the grand jurors are deliberating or voting, except that an interpreter appointed pursuant to s. 90.6063(2) may be present after swearing to refrain from personal interjection and to uphold the secrecy of the proceeding.

(4) An intentional violation of the provisions of this section shall constitute indirect criminal contempt of court. Further, and in addition to any contempt sanction, if the court determines that the attorney for the witness has violated any of the provisions of subsection (2), then the court may take such measures as are necessary to ensure compliance with subsection (2), including exclusion of the offending attorney from the grand jury room.

(5) This section does not apply to proceedings of the statewide grand jury created in s. 905.33.

History.—s. 96, ch. 19554, 1939; CGL 1940 Supp. 8663(96); s. 1, ch. 26584, 1951; s. 54, ch. 70-339; s. 2, ch. 74-627; s. 1, ch. 92-154; s. 3, ch. 93-125; s. 1, ch. 94-74; s. 434, ch. 96-406; s. 1833, ch. 97-102.



905.18 - Duty of court.

905.18 Duty of court.—When requested, the court shall advise the grand jury about its legal duties. In its original charge or thereafter the court shall not restrict an investigation of any matter into which the grand jury is by law entitled to inquire.

History.—s. 97, ch. 19554, 1939; CGL 1940 Supp. 8663(97); s. 55, ch. 70-339.



905.185 - State attorney to issue process.

905.185 State attorney to issue process.—When requested by the grand jury, the state attorney or his or her designated assistant shall issue process to secure the attendance of witnesses.

History.—s. 20, ch. 1628, 1868; RS 2807; GS 3856; RGS 5951; CGL 8217; s. 56, ch. 70-339; s. 1498, ch. 97-102.

Note.—Former s. 932.17.



905.19 - Duty of state attorney.

905.19 Duty of state attorney.—The state attorney or an assistant state attorney shall attend sessions of the grand jury to examine witnesses and give legal advice about any matter cognizable by the grand jury. The state attorney may designate one or more assistant state attorneys to accompany and assist the state attorney in the performance of her or his duties, or the state attorney may designate one or more assistant state attorneys to attend sessions, examine witnesses, and give legal advice to the grand jury. The state attorney or an assistant state attorney shall draft indictments.

History.—s. 98, ch. 19554, 1939; CGL 1940 Supp. 8663(98); s. 57, ch. 70-339; s. 3, ch. 74-627; s. 1499, ch. 97-102.



905.195 - List of witnesses; minutes.

905.195 List of witnesses; minutes.—

(1) The foreperson of the grand jury shall return to the court a list under his or her hand of all witnesses who have been sworn by the grand jury during the term. The list shall be filed by the clerk of the court.

(2) When directed by the grand jury, the clerk shall deliver the minutes of the proceedings to the state attorney.

History.—ss. 14, 15, ch. 1628, 1868; RS 2806, 2809; GS 3855, 3858; RGS 5950, 5953; CGL 8216, 8219; s. 58, ch. 70-339; s. 1500, ch. 97-102.

Note.—Former s. 932.18.



905.20 - Duty of grand juror having knowledge of offense.

905.20 Duty of grand juror having knowledge of offense.—A grand juror who knows or has reason to believe that an indictable offense triable within the county has been committed shall report the information to the grand jury and may be sworn as a witness in the investigation.

History.—s. 99, ch. 19554, 1939; CGL 1940 Supp. 8663(99); s. 59, ch. 70-339.



905.21 - When grand jury of another county may indict in other cases.

905.21 When grand jury of another county may indict in other cases.—When an offense has been committed in a county and the circuit court has determined that conditions in that county make it impractical to convene a grand jury, any grand jury within the circuit or in any circuit to which the judge of the circuit court refers the matter may inquire into the offense. If an indictment is returned, it shall be certified and transferred for trial to the county where the offense was committed.

History.—s. 100, ch. 19554, 1939; CGL 1940 Supp. 8663(100); s. 60, ch. 70-339.



905.22 - Swearing of witnesses.

905.22 Swearing of witnesses.—The foreperson, state attorney, or assistant state attorney shall administer an oath or affirmation in the manner prescribed by law to any witness who testifies before the grand jury.

History.—s. 101, ch. 19554, 1939; CGL 1940 Supp. 8663(101); s. 61, ch. 70-339; s. 1501, ch. 97-102.



905.23 - Number of grand jurors required to return indictment.

905.23 Number of grand jurors required to return indictment.—An indictment shall not be found without the concurrence of 12 grand jurors.

History.—s. 102, ch. 19554, 1939; CGL 1940 Supp. 8663(102); s. 62, ch. 70-339.



905.24 - Proceedings of grand jury to be kept secret.

905.24 Proceedings of grand jury to be kept secret.—Grand jury proceedings are secret, and a grand juror or an interpreter appointed pursuant to s. 90.6063(2) shall not disclose the nature or substance of the deliberations or vote of the grand jury.

History.—s. 103, ch. 19554, 1939; CGL 1940 Supp. 8663(103); s. 63, ch. 70-339; s. 4, ch. 93-125.



905.25 - Grand juror not permitted to state or testify.

905.25 Grand juror not permitted to state or testify.—A grand juror shall not be permitted to state or testify in any court how she or he or any other grand juror voted on any matter before them or what opinion was expressed by herself or himself or any other grand juror about the matter.

History.—s. 104, ch. 19554, 1939; CGL 1940 Supp. 8663(104); s. 64, ch. 70-339; s. 1502, ch. 97-102.



905.26 - Not to disclose finding of indictment.

905.26 Not to disclose finding of indictment.—Unless ordered by the court, a grand juror, reporter, stenographer, interpreter, or officer of the court shall not disclose that an indictment for a felony has been found against a person not in custody or under recognizance, except by issuing or executing process on the indictment, until the person has been arrested.

History.—s. 105, ch. 19554, 1939; CGL 1940 Supp. 8663(105); s. 65, ch. 70-339.



905.27 - Testimony not to be disclosed; exceptions.

905.27 Testimony not to be disclosed; exceptions.—

(1) A grand juror, state attorney, assistant state attorney, reporter, stenographer, interpreter, or any other person appearing before the grand jury shall not disclose the testimony of a witness examined before the grand jury or other evidence received by it except when required by a court to disclose the testimony for the purpose of:

(a) Ascertaining whether it is consistent with the testimony given by the witness before the court;

(b) Determining whether the witness is guilty of perjury; or

(c) Furthering justice.

(2) It is unlawful for any person knowingly to publish, broadcast, disclose, divulge, or communicate to any other person, or knowingly to cause or permit to be published, broadcast, disclosed, divulged, or communicated to any other person, in any manner whatsoever, any testimony of a witness examined before the grand jury, or the content, gist, or import thereof, except when such testimony is or has been disclosed in a court proceeding. When a court orders the disclosure of such testimony pursuant to subsection (1) for use in a criminal case, it may be disclosed to the prosecuting attorney of the court in which such criminal case is pending, and by the prosecuting attorney to his or her assistants, legal associates, and employees, and to the defendant and the defendant’s attorney, and by the latter to his or her legal associates and employees. When such disclosure is ordered by a court pursuant to subsection (1) for use in a civil case, it may be disclosed to all parties to the case and to their attorneys and by the latter to their legal associates and employees. However, the grand jury testimony afforded such persons by the court can only be used in the defense or prosecution of the civil or criminal case and for no other purpose whatsoever.

(3) Nothing in this section shall affect the attorney-client relationship. A client shall have the right to communicate to his or her attorney any testimony given by the client to the grand jury, any matters involving the client discussed in the client’s presence before the grand jury, and any evidence involving the client received by or proffered to the grand jury in the client’s presence.

(4) Persons convicted of violating this section shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.083, or by fine not exceeding $5,000, or both.

(5) A violation of this section shall constitute criminal contempt of court.

History.—s. 106, ch. 19554, 1939; CGL 1940 Supp. 8663(106); s. 1, ch. 26940, 1951; s. 66, ch. 70-339; ss. 1, 1A, ch. 71-66; s. 1, ch. 94-285; s. 1503, ch. 97-102.



905.28 - Publication of report or presentment; motion to repress.

905.28 Publication of report or presentment; motion to repress.—

(1) A report or presentment of the grand jury relating to an individual which is not accompanied by a true bill or indictment is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution and shall not be made public or be published until the individual concerned has been furnished a copy thereof and given 15 days to file with the circuit court a motion to repress or expunge the report or that portion which is improper and unlawful.

(2) Any such motion, whether granted or denied, shall automatically act as a stay of public announcement of such report, or portion thereof, until the circuit court’s ruling on the motion is either affirmed or denied by the district court of appeal or, if no appeal is taken, until expiration of the period within which an appeal could have been taken.

History.—s. 1, ch. 73-132; s. 1, ch. 73-194; s. 1, ch. 77-174; s. 3, ch. 94-74; s. 435, ch. 96-406.



905.31 - Short title.

905.31 Short title.—Sections 905.31-905.40 shall be known and may be cited as the “Statewide Grand Jury Act.”

History.—s. 1, ch. 73-132.



905.32 - Legislative intent.

905.32 Legislative intent.—It is the intent of the Legislature in enacting this act to strengthen the grand jury system and enhance the ability of the state to detect and eliminate organized criminal activity by improving the evidence-gathering process in matters which transpire or have significance in more than one county.

History.—s. 1, ch. 73-132.



905.33 - Petition to Supreme Court by Governor; order.

905.33 Petition to Supreme Court by Governor; order.—

(1) Whenever the Governor, for good and sufficient reason, deems it to be in the public interest to impanel a statewide grand jury, she or he may petition in writing to the Supreme Court for an order impaneling a statewide grand jury. The petition shall state the general crimes or wrongs to be inquired into and shall state that said crimes or wrongs are of a multicircuit nature. The Supreme Court may order the impaneling of a statewide grand jury, in accordance with the petition, for a term of 12 calendar months. Upon petition by a majority of the statewide grand jury or by the legal adviser to the statewide grand jury, the Supreme Court, by order, may extend the term of the statewide grand jury for a period of up to 6 months.

(2) The Chief Justice of the Supreme Court shall designate a judge of a circuit court to preside over the statewide grand jury; such judge shall be referred to herein as the presiding judge.

History.—s. 1, ch. 73-132; s. 3, ch. 77-403; ss. 1, 4, ch. 80-619; s. 5, ch. 85-179; s. 1504, ch. 97-102.



905.34 - Powers and duties; law applicable.

905.34 Powers and duties; law applicable.—The jurisdiction of a statewide grand jury impaneled under this chapter shall extend throughout the state. The subject matter jurisdiction of the statewide grand jury shall be limited to the offenses of:

(1) Bribery, burglary, carjacking, home-invasion robbery, criminal usury, extortion, gambling, kidnapping, larceny, murder, prostitution, perjury, and robbery;

(2) Crimes involving narcotic or other dangerous drugs;

(3) Any violation of the provisions of the Florida RICO (Racketeer Influenced and Corrupt Organization) Act, including any offense listed in the definition of racketeering activity in s. 895.02(8)(a), providing such listed offense is investigated in connection with a violation of s. 895.03 and is charged in a separate count of an information or indictment containing a count charging a violation of s. 895.03, the prosecution of which listed offense may continue independently if the prosecution of the violation of s. 895.03 is terminated for any reason;

(4) Any violation of the provisions of the Florida Anti-Fencing Act;

(5) Any violation of the provisions of the Florida Antitrust Act of 1980, as amended;

(6) Any violation of the provisions of chapter 815;

(7) Any crime involving, or resulting in, fraud or deceit upon any person;

(8) Any violation of s. 847.0135, s. 847.0137, or s. 847.0138 relating to computer pornography and child exploitation prevention, or any offense related to a violation of s. 847.0135, s. 847.0137, or s. 847.0138 or any violation of chapter 827 where the crime is facilitated by or connected to the use of the Internet or any device capable of electronic data storage or transmission;

(9) Any criminal violation of part I of chapter 499;

(10) Any criminal violation of s. 409.920 or s. 409.9201;

(11) Any criminal violation of the Florida Money Laundering Act;

(12) Any criminal violation of the Florida Securities and Investor Protection Act; or

(13) Any violation of chapter 787, as well as any and all offenses related to a violation of chapter 787;

or any attempt, solicitation, or conspiracy to commit any violation of the crimes specifically enumerated above, when any such offense is occurring, or has occurred, in two or more judicial circuits as part of a related transaction or when any such offense is connected with an organized criminal conspiracy affecting two or more judicial circuits. The statewide grand jury may return indictments and presentments irrespective of the county or judicial circuit where the offense is committed or triable. If an indictment is returned, it shall be certified and transferred for trial to the county where the offense was committed. The powers and duties of, and law applicable to, county grand juries shall apply to a statewide grand jury except when such powers, duties, and law are inconsistent with the provisions of ss. 905.31-905.40.

History.—s. 1, ch. 73-132; s. 6, ch. 77-334; s. 14, ch. 77-342; ss. 2, 4, ch. 80-619; s. 1, ch. 84-145; s. 6, ch. 85-179; s. 2, ch. 90-12; s. 2, ch. 92-108; s. 6, ch. 93-212; s. 6, ch. 95-427; s. 8, ch. 96-252; s. 10, ch. 96-260; s. 7, ch. 97-78; ss. 7, 13, ch. 2001-54; s. 32, ch. 2003-155; s. 14, ch. 2004-344; s. 10, ch. 2004-391; s. 12, ch. 2005-209; s. 7, ch. 2006-168; s. 6, ch. 2007-143; s. 15, ch. 2009-242; s. 9, ch. 2012-97; s. 12, ch. 2013-2; s. 6, ch. 2016-84; s. 53, ch. 2016-105.



905.35 - Appointment of foreperson and deputy foreperson.

905.35 Appointment of foreperson and deputy foreperson.—The statewide grand jury shall elect, by majority vote, a foreperson and deputy foreperson from among its members.

History.—s. 1, ch. 73-132; s. 1505, ch. 97-102.



905.36 - Duty of state attorney or other legal adviser; presentation of evidence.

905.36 Duty of state attorney or other legal adviser; presentation of evidence.—The statewide prosecutor in charge of the Office of Statewide Prosecution shall attend sessions of the statewide grand jury and serve as its legal adviser. The legal adviser shall examine witnesses; present evidence; and draft indictments, presentments, and reports upon the direction of the statewide grand jury. The legal adviser may designate one or more of her or his assistants, any state attorney, or one or more assistant state attorneys to attend sessions of the statewide grand jury and perform the legal adviser’s duties. The legal adviser and her or his assistants or a state attorney or assistant state attorney designated by the legal adviser to advise the statewide grand jury shall be empowered to prosecute an indictment returned by the statewide grand jury in the judicial circuit where the proper venue lies.

History.—s. 1, ch. 73-132; s. 4, ch. 74-627; s. 4, ch. 77-403; s. 7, ch. 85-179; s. 1506, ch. 97-102.



905.37 - List of prospective jurors; impanelment; composition of jury; compensation.

905.37 List of prospective jurors; impanelment; composition of jury; compensation.—

(1) On or before July 15, 1973, and not later than the first week in December of each year thereafter, the chief judge of each judicial circuit shall cause to be compiled a list of persons called and certified for jury duty in each of the several counties in the circuit. From the lists of persons certified for jury duty in each of the several counties in his or her judicial circuit, the chief judge shall select by lot and at random a list of eligible prospective grand jurors from each county. The number of prospective statewide grand jurors to be selected from each county shall be determined on the basis of 3 such jurors for each 3,000 residents, or fraction thereof, in each county. When such lists are compiled, the chief judge of each judicial circuit shall cause the lists to be submitted to the state courts administrator on or before August 15, 1973, and not later than February 15 of each year thereafter.

(2) The State Courts Administrator, upon receipt of the order of the Supreme Court granting a petition to impanel a statewide grand jury, shall certify and submit to the presiding judge the lists submitted by the chief judge of each judicial circuit. The Supreme Court shall provide in its order impaneling the statewide grand jury whether the prospective jurors are to be drawn from the jury lists, as selected, certified, and submitted pursuant to this section, from a designated circuit or circuits or from a statewide list containing the names of all persons who are named in the certified jury lists submitted by the chief judge of each judicial circuit. If the Supreme Court determines, based upon the facts set forth in the Governor’s petition, that the principal scope of the investigation to be conducted by the statewide grand jury is limited to a particular region or section of the state, or if, in the interest of convenience to the prospective grand jury witnesses, law enforcement officers, or others, the investigation could more appropriately operate within a particular region or section of the state, then, in either such event, the Supreme Court may designate the judicial circuits within that region of the state which shall be the base operating area for the statewide grand jury, from which designated circuits the prospective jurors of the statewide grand jury shall be selected. The presiding judge shall, by lot and at random, select and impanel the statewide grand jury from the jury lists of the designated circuits certified and submitted through State Courts Administrator, or of the composite statewide list, in accordance with the order of the Supreme Court. In selecting and impaneling the statewide grand jury in the manner prescribed herein, the presiding judge shall select no fewer than one statewide grand juror from each congressional district in the state. Each such prospective juror may be excused by the presiding judge upon a showing that service on the statewide grand jury will result in an unreasonable personal or financial hardship by virtue of the location or projected length of the grand jury investigation.

(3) A statewide grand jury shall be composed of 18 members, of which 15 members shall constitute a quorum. Each member of the statewide grand jury must be qualified to serve as a juror as provided in s. 40.01. In all other respects, a statewide grand juror must have the same qualifications as provided in this chapter in the case of a county grand jury.

(4) Upon receiving a summons to report for jury duty, any employee shall, on the next day the employee is engaged in his or her employment, exhibit the summons to his or her immediate superior; and the employee shall thereupon be excused from his or her employment for the period that the employee is actually required to be in court attendance, plus reasonable travel time.

(5) While attending a session of the statewide grand jury, each grand juror is entitled to receive a fee of $35 per day. Additionally, each grand juror attending a grand jury session is entitled to receive per diem and travel expenses as provided under s. 112.061.

History.—s. 1, ch. 73-132; s. 20, ch. 79-235; s. 2, ch. 84-145; s. 6, ch. 91-235; s. 1, ch. 91-424; s. 4, ch. 92-297; s. 7, ch. 95-427; s. 1507, ch. 97-102.



905.38 - Summoning of jurors.

905.38 Summoning of jurors.—The Clerk of the Supreme Court, upon receipt of the venire for the statewide grand jury from the presiding judge, shall issue and cause to be delivered to the sheriff of the county in which a member of the statewide grand jury resides, a venire of the grand jury commanding the sheriff to summon, in accordance with the venire, the persons named in the venire who reside in the county.

History.—s. 1, ch. 73-132.



905.39 - Judicial supervision; returns.

905.39 Judicial supervision; returns.—Judicial supervision of the statewide grand jury shall be maintained by the presiding judge, and all indictments, presentments, and formal returns of any kind made by such grand jury shall be returned to the presiding judge.

History.—s. 1, ch. 73-132.



905.395 - Unlawful acts related to disclosure of proceedings; penalty.

905.395 Unlawful acts related to disclosure of proceedings; penalty.—Unless pursuant to court order, it is unlawful for any person knowingly to publish, broadcast, disclose, divulge, or communicate to any other person, or knowingly to cause or permit to be published, broadcast, disclosed, divulged, or communicated to any other person outside the statewide grand jury room, any of the proceedings or identity of persons referred to or being investigated by the statewide grand jury. Any person who violates the provisions of this subsection is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 11, ch. 85-179; s. 2, ch. 94-285.



905.40 - Payment of costs and expenses.

905.40 Payment of costs and expenses.—The costs and expenses incurred by the statewide grand jury in the performance of its functions and duties shall be paid by the state out of funds appropriated to the circuit courts.

History.—s. 1, ch. 73-132.






Chapter 907 - PROCEDURE AFTER ARREST

907.04 - Disposition of defendant upon arrest.

907.04 Disposition of defendant upon arrest.—

(1) Except as provided in subsection (2), if a person who is arrested does not have a right to bail for the offense charged, he or she shall be delivered immediately into the custody of the sheriff of the county in which the indictment, information, or affidavit is filed. If the person who is arrested has a right to bail, he or she shall be released after giving bond on the amount specified in the warrant.

(2) If the person who is arrested is, at the time of arrest, in the custody of the Department of Corrections under sentence of imprisonment, unless otherwise ordered by the court, such person shall remain in the department’s custody pending disposition of the charge or until the person’s underlying sentence of imprisonment expires, whichever occurs earlier. If the arrested state prisoner’s presence is required in court for any reason, the provisions of s. 944.17(8) shall apply.

History.—s. 133a, ch. 19554, 1939; CGL 1940 Supp. 8663(139); s. 67, ch. 70-339; s. 1508, ch. 97-102; s. 1, ch. 2006-99.



907.041 - Pretrial detention and release.

907.041 Pretrial detention and release.—

(1) LEGISLATIVE INTENT.—It is the policy of this state that persons committing serious criminal offenses, posing a threat to the safety of the community or the integrity of the judicial process, or failing to appear at trial be detained upon arrest. However, persons found to meet specified criteria shall be released under certain conditions until proceedings are concluded and adjudication has been determined. The Legislature finds that this policy of pretrial detention and release will assure the detention of those persons posing a threat to society while reducing the costs for incarceration by releasing, until trial, those persons not considered a danger to the community who meet certain criteria. It is the intent of the Legislature that the primary consideration be the protection of the community from risk of physical harm to persons.

(2) RULES OF PROCEDURE.—Procedures for pretrial release determinations shall be governed by rules adopted by the Supreme Court.

(3) RELEASE ON NONMONETARY CONDITIONS.—

(a) It is the intent of the Legislature to create a presumption in favor of release on nonmonetary conditions for any person who is granted pretrial release unless such person is charged with a dangerous crime as defined in subsection (4). Such person shall be released on monetary conditions if it is determined that such monetary conditions are necessary to assure the presence of the person at trial or at other proceedings, to protect the community from risk of physical harm to persons, to assure the presence of the accused at trial, or to assure the integrity of the judicial process.

(b) No person shall be released on nonmonetary conditions under the supervision of a pretrial release service, unless the service certifies to the court that it has investigated or otherwise verified:

1. The circumstances of the accused’s family, employment, financial resources, character, mental condition, and length of residence in the community;

2. The accused’s record of convictions, of appearances at court proceedings, of flight to avoid prosecution, or of failure to appear at court proceedings; and

3. Other facts necessary to assist the court in its determination of the indigency of the accused and whether she or he should be released under the supervision of the service.

(4) PRETRIAL DETENTION.—

(a) As used in this subsection, “dangerous crime” means any of the following:

1. Arson;

2. Aggravated assault;

3. Aggravated battery;

4. Illegal use of explosives;

5. Child abuse or aggravated child abuse;

6. Abuse of an elderly person or disabled adult, or aggravated abuse of an elderly person or disabled adult;

7. Aircraft piracy;

8. Kidnapping;

9. Homicide;

10. Manslaughter;

11. Sexual battery;

12. Robbery;

13. Carjacking;

14. Lewd, lascivious, or indecent assault or act upon or in presence of a child under the age of 16 years;

15. Sexual activity with a child, who is 12 years of age or older but less than 18 years of age, by or at solicitation of person in familial or custodial authority;

16. Burglary of a dwelling;

17. Stalking and aggravated stalking;

18. Act of domestic violence as defined in s. 741.28;

19. Home invasion robbery;

20. Act of terrorism as defined in s. 775.30;

21. Manufacturing any substances in violation of chapter 893; and

22. Attempting or conspiring to commit any such crime.

(b) No person charged with a dangerous crime shall be granted nonmonetary pretrial release at a first appearance hearing; however, the court shall retain the discretion to release an accused on electronic monitoring or on recognizance bond if the findings on the record of facts and circumstances warrant such a release.

(c) The court may order pretrial detention if it finds a substantial probability, based on a defendant’s past and present patterns of behavior, the criteria in s. 903.046, and any other relevant facts, that any of the following circumstances exist:

1. The defendant has previously violated conditions of release and that no further conditions of release are reasonably likely to assure the defendant’s appearance at subsequent proceedings;

2. The defendant, with the intent to obstruct the judicial process, has threatened, intimidated, or injured any victim, potential witness, juror, or judicial officer, or has attempted or conspired to do so, and that no condition of release will reasonably prevent the obstruction of the judicial process;

3. The defendant is charged with trafficking in controlled substances as defined by s. 893.135, that there is a substantial probability that the defendant has committed the offense, and that no conditions of release will reasonably assure the defendant’s appearance at subsequent criminal proceedings;

4. The defendant is charged with DUI manslaughter, as defined by s. 316.193, and that there is a substantial probability that the defendant committed the crime and that the defendant poses a threat of harm to the community; conditions that would support a finding by the court pursuant to this subparagraph that the defendant poses a threat of harm to the community include, but are not limited to, any of the following:

a. The defendant has previously been convicted of any crime under s. 316.193, or of any crime in any other state or territory of the United States that is substantially similar to any crime under s. 316.193;

b. The defendant was driving with a suspended driver license when the charged crime was committed; or

c. The defendant has previously been found guilty of, or has had adjudication of guilt withheld for, driving while the defendant’s driver license was suspended or revoked in violation of s. 322.34;

5. The defendant poses the threat of harm to the community. The court may so conclude, if it finds that the defendant is presently charged with a dangerous crime, that there is a substantial probability that the defendant committed such crime, that the factual circumstances of the crime indicate a disregard for the safety of the community, and that there are no conditions of release reasonably sufficient to protect the community from the risk of physical harm to persons;

6. The defendant was on probation, parole, or other release pending completion of sentence or on pretrial release for a dangerous crime at the time the current offense was committed;

7. The defendant has violated one or more conditions of pretrial release or bond for the offense currently before the court and the violation, in the discretion of the court, supports a finding that no conditions of release can reasonably protect the community from risk of physical harm to persons or assure the presence of the accused at trial; or

8.a. The defendant has ever been sentenced pursuant to s. 775.082(9) or s. 775.084 as a prison releasee reoffender, habitual violent felony offender, three-time violent felony offender, or violent career criminal, or the state attorney files a notice seeking that the defendant be sentenced pursuant to s. 775.082(9) or s. 775.084, as a prison releasee reoffender, habitual violent felony offender, three-time violent felony offender, or violent career criminal;

b. There is a substantial probability that the defendant committed the offense; and

c. There are no conditions of release that can reasonably protect the community from risk of physical harm or ensure the presence of the accused at trial.

(d) When a person charged with a crime for which pretrial detention could be ordered is arrested, the arresting agency shall promptly notify the state attorney of the arrest and shall provide the state attorney with such information as the arresting agency has obtained relative to:

1. The nature and circumstances of the offense charged;

2. The nature of any physical evidence seized and the contents of any statements obtained from the defendant or any witness;

3. The defendant’s family ties, residence, employment, financial condition, and mental condition; and

4. The defendant’s past conduct and present conduct, including any record of convictions, previous flight to avoid prosecution, or failure to appear at court proceedings.

(e) When a person charged with a crime for which pretrial detention could be ordered is arrested, the arresting agency may detain such defendant, prior to the filing by the state attorney of a motion seeking pretrial detention, for a period not to exceed 24 hours.

(f) The pretrial detention hearing shall be held within 5 days of the filing by the state attorney of a complaint to seek pretrial detention. The defendant may request a continuance. No continuance shall be for longer than 5 days unless there are extenuating circumstances. The defendant may be detained pending the hearing. The state attorney shall be entitled to one continuance for good cause.

(g) The state attorney has the burden of showing the need for pretrial detention.

(h) The defendant is entitled to be represented by counsel, to present witnesses and evidence, and to cross-examine witnesses. The court may admit relevant evidence without complying with the rules of evidence, but evidence secured in violation of the United States Constitution or the Constitution of the State of Florida shall not be admissible. No testimony by the defendant shall be admissible to prove guilt at any other judicial proceeding, but such testimony may be admitted in an action for perjury, based upon the defendant’s statements made at the pretrial detention hearing, or for impeachment.

(i) The pretrial detention order of the court shall be based solely upon evidence produced at the hearing and shall contain findings of fact and conclusions of law to support it. The order shall be made either in writing or orally on the record. The court shall render its findings within 24 hours of the pretrial detention hearing.

(j) A defendant convicted at trial following the issuance of a pretrial detention order shall have credited to his or her sentence, if imprisonment is imposed, the time the defendant was held under the order, pursuant to s. 921.161.

(k) The defendant shall be entitled to dissolution of the pretrial detention order whenever the court finds that a subsequent event has eliminated the basis for detention.

(l) The Legislature finds that a person who manufactures any substances in violation of chapter 893 poses a threat of harm to the community and that the factual circumstances of such a crime indicate a disregard for the safety of the community. The court shall order pretrial detention if the court finds that there is a substantial probability that a defendant charged with manufacturing any substances in violation of chapter 893 committed such a crime and if the court finds that there are no conditions of release reasonably sufficient to protect the community from the risk of physical harm to persons.

History.—ss. 1, 2, 3, 4, ch. 82-398; s. 48, ch. 84-103; s. 1, ch. 89-127; s. 2, ch. 89-281; s. 7, ch. 93-212; s. 12, ch. 95-195; s. 25, ch. 96-322; s. 1834, ch. 97-102; s. 106, ch. 99-3; s. 10, ch. 99-188; s. 2, ch. 2000-178; s. 2, ch. 2000-229; s. 24, ch. 2000-320; s. 2, ch. 2001-356; s. 1, ch. 2002-212; s. 16, ch. 2005-128; s. 4, ch. 2006-306; s. 2, ch. 2013-214.



907.043 - Pretrial release; citizens’ right to know.

907.043 Pretrial release; citizens’ right to know.—

(1) This section may be cited as the “Citizens’ Right-to-Know Act.”

(2) As used in this section, the term:

(a) “Nonsecured release” means the release of a defendant from pretrial custody when no secured surety or cash bond is required as a condition of the release.

(b) “Pretrial release program” means an entity, public or private, that conducts investigations of pretrial detainees, makes pretrial release recommendations to a court, and electronically monitors and supervises pretrial defendants. However, the term “pretrial release program” shall not apply to the Department of Corrections.

(c) “Register” means a public record prepared by a pretrial release program which furnishes specified data and is readily available to the public at the office of the clerk of the circuit court.

(d) “Secured release” means the release of a defendant from pretrial custody with a financial guarantee, such as cash or a surety bond, required as a condition of the release.

(3)(a) Each pretrial release program must prepare a register displaying information that is relevant to the defendants released through such a program. A copy of the register must be located at the office of the clerk of the circuit court in the county where the program is located and must be readily accessible to the public.

(b) The register must be updated weekly and display accurate data regarding the following information:

1. The name, location, and funding source of the pretrial release program.

2. The number of defendants assessed and interviewed for pretrial release.

3. The number of indigent defendants assessed and interviewed for pretrial release.

4. The names and number of defendants accepted into the pretrial release program.

5. The names and number of indigent defendants accepted into the pretrial release program.

6. The charges filed against and the case numbers of defendants accepted into the pretrial release program.

7. The nature of any prior criminal conviction of a defendant accepted into the pretrial release program.

8. The court appearances required of defendants accepted into the pretrial release program.

9. The date of each defendant’s failure to appear for a scheduled court appearance.

10. The number of warrants, if any, which have been issued for a defendant’s arrest for failing to appear at a scheduled court appearance.

11. The number and type of program noncompliance infractions committed by a defendant in the pretrial release program and whether the pretrial release program recommended that the court revoke the defendant’s release.

(4)(a) No later than March 31 of every year, each pretrial release program must submit an annual report for the previous calendar year to the governing body and to the clerk of the circuit court in the county where the pretrial release program is located. The annual report must be readily accessible to the public.

(b) The annual report must contain, but need not be limited to:

1. The name, location, and funding sources of the pretrial release program, including the amount of public funds, if any, received by the pretrial release program.

2. The operating and capital budget of each pretrial release program receiving public funds.

3.a. The percentage of the pretrial release program’s total budget representing receipt of public funds.

b. The percentage of the total budget which is allocated to assisting defendants obtain release through a nonpublicly funded program.

c. The amount of fees paid by defendants to the pretrial release program.

4. The number of persons employed by the pretrial release program.

5. The number of defendants assessed and interviewed for pretrial release.

6. The number of defendants recommended for pretrial release.

7. The number of defendants for whom the pretrial release program recommended against nonsecured release.

8. The number of defendants granted nonsecured release after the pretrial release program recommended nonsecured release.

9. The number of defendants assessed and interviewed for pretrial release who were declared indigent by the court.

10. The name and case number of each person granted nonsecured release who:

a. Failed to attend a scheduled court appearance.

b. Was issued a warrant for failing to appear.

c. Was arrested for any offense while on release through the pretrial release program.

11. Any additional information deemed necessary by the governing body to assess the performance and cost efficiency of the pretrial release program.

History.—s. 1, ch. 2008-224.



907.044 - Annual study of pretrial release program effectiveness and cost efficiency.

907.044 Annual study of pretrial release program effectiveness and cost efficiency.—The Office of Program Policy Analysis and Government Accountability shall conduct an annual study to evaluate the effectiveness and cost efficiency of pretrial release programs in this state. The study’s scope shall include, but need not be limited to, gathering information pertaining to the funding sources of each pretrial release program, the nature of criminal convictions of defendants accepted into the programs, the number of failed court appearances by defendants accepted into each program, and the number of warrants issued subsequently by defendants in each program, as well as the program’s compliance with the provisions of this section. OPPAGA shall submit a report to the President of the Senate and the Speaker of the House of Representatives by January 1 of each year.

History.—s. 4, ch. 2008-224.



907.045 - Habeas corpus; motion to dismiss; preliminary hearing.

907.045 Habeas corpus; motion to dismiss; preliminary hearing.—A defendant who is in custody when an indictment, information, or affidavit on which she or he can be tried is filed may apply for a writ of habeas corpus attacking the indictment, information, or affidavit, or the defendant may move to dismiss the indictment, information, or affidavit. A defendant who has been confined for 30 days after her or his arrest without a trial shall be allowed a preliminary hearing upon application.

History.—s. 140, ch. 19554, 1939; CGL 1940 Supp. 8663(147); s. 1, ch. 26767, 1951; s. 69, ch. 70-339; s. 1509, ch. 97-102.

Note.—Former s. 909.04.






Chapter 910 - JURISDICTION AND VENUE

910.005 - State criminal jurisdiction.

910.005 State criminal jurisdiction.—

(1) A person is subject to prosecution in this state for an offense that she or he commits, while either within or outside the state, by her or his own conduct or that of another for which the person is legally accountable, if:

(a) The offense is committed wholly or partly within the state;

(b) The conduct outside the state constitutes an attempt to commit an offense within the state;

(c) The conduct outside the state constitutes a conspiracy to commit an offense within the state, and an act in furtherance of the conspiracy occurs in the state;

(d) The conduct within the state constitutes an attempt or conspiracy to commit in another jurisdiction an offense under the laws of both this state and the other jurisdiction; or

(e) The conduct constitutes a knowing violation of s. 286.011.

(2) An offense is committed partly within this state if either the conduct that is an element of the offense or the result that is an element, occurs within the state. In homicide, the “result” is either the physical contact that causes death, or the death itself; and if the body of a homicide victim is found within the state, the death is presumed to have occurred within the state.

(3) An offense that is based on an omission to perform a duty imposed by the law of this state is committed within the state, regardless of the location of the offender at the time of the omission.

History.—s. 72, ch. 70-339; s. 2, ch. 95-353; s. 1510, ch. 97-102.



910.006 - State special maritime criminal jurisdiction.

910.006 State special maritime criminal jurisdiction.—

(1) LEGISLATIVE FINDINGS AND INTENT.—

(a) The State of Florida is a major center for international travel and trade by sea.

(b) The state has an interest in ensuring the protection of persons traveling to or from Florida by sea.

(c) The state has an interest in cooperating with the masters of ships and the governments of the United States and the other states in the maintenance of law and order on board ship.

(d) The interests of the state do not in principle require a general assertion of primary jurisdiction over acts or omissions at sea that would duplicate or conflict with the execution of any law enforcement responsibility of any other jurisdiction.

(e) The State of Florida should establish special maritime criminal jurisdiction extending to acts or omissions on board ships outside of the state under the circumstances delimited in this section.

(2) DEFINITIONS.—As used in this section:

(a) “Flag state” means the state under whose laws a ship is registered.

(b) “Ship” means any watercraft or other contrivance used, capable of being used, or intended to be used as a means of transportation on water, and all phases of construction of such watercraft or contrivance.

(c) “State” means any foreign state, the United States or any state, territory, possession, or commonwealth thereof, or the District of Columbia.

(3) SPECIAL MARITIME CRIMINAL JURISDICTION.—The special maritime criminal jurisdiction of the state extends to acts or omissions on board a ship outside of the state under any of the following circumstances:

(a) There is a suspect on board the ship who is a citizen or resident of this state or a state which consents to the jurisdiction of this state.

(b) The master of the ship or an official of the flag state commits a suspect on board the ship to the custody of a law enforcement officer acting under the authority of this state.

(c) The state in whose territory the act or omission occurred requests the exercise of jurisdiction by this state.

(d) The act or omission occurs during a voyage on which over half of the revenue passengers on board the ship originally embarked and plan to finally disembark in this state, without regard to intermediate stopovers.

(e) The victim is a Florida law enforcement officer on board the ship in connection with his or her official duties.

(f) The act or omission is one of violence, detention, or depredation generally recognized as criminal, and the victim is a resident of this state.

(g) The act or omission causes or constitutes an attempt or conspiracy to cause a substantial effect in this state that is an element of the offense charged.

(h) The act or omission is one with respect to which all states may exercise criminal jurisdiction under international law or treaty.

(4) CRIMINAL PENALTY APPLICATION.—An act or omission against the person or property of another that is punishable by law when committed within this state shall be punishable in the same manner when committed within the special maritime criminal jurisdiction of this state, provided that the criminal laws of the United States prohibit substantially the same act or omission on board ships of the United States registry outside of the territory of the United States. Except for the circumstances that are within the criteria of paragraph (3)(g) or paragraph (3)(h), it shall be an affirmative defense that the act or omission was authorized by the master of the ship or an officer of the flag state in accordance with the laws of the flag state and international law. No person shall be tried under this section if that person has been tried in good faith by another state for substantially the same act or omission.

(5) ENFORCEMENT LIMITATIONS.—

(a) The Attorney General shall take all measures necessary to ensure that law enforcement officers and prosecutors acting under the authority of this state respect the following criteria in applying the provisions of this section:

1. This section is not intended to assert priority over or otherwise interfere with the exercise of criminal jurisdiction by the United States, the flag state, or the state in whose territory an act or omission occurs.

2. This section shall be administered in a manner consistent with international law, with the primary responsibility of the flag state for the maintenance of order on board ship, and with the responsibilities of the Federal Government under the Constitution, treaties, and laws of the United States.

3. This section shall be applied with the cooperation of the flag state and the master of the ship where feasible.

(b) Nothing in this section shall be deemed to:

1. Authorize the boarding, search, or detention of a ship or of persons or property on board a ship without the consent of the flag state or the master of the ship if the ship is located outside of this state or if the necessary law enforcement activities are otherwise beyond the jurisdiction of this state or the United States.

2. Restrict the application or enforcement of other laws of this state or the duty of law enforcement officers to protect human life, property, or the marine environment from imminent harm.

3. Constitute an assertion of jurisdiction over acts or omissions of military or law enforcement officers authorized by a state in accordance with international laws.

4. Prohibit the operation of gambling, games of chance, or other gambling activities otherwise allowable outside the territorial waters of the State of Florida.

History.—s. 1, ch. 89-201; s. 1511, ch. 97-102.



910.01 - Offenses committed partly in this state.

910.01 Offenses committed partly in this state.—

(1) If the commission of an offense commenced outside the state is consummated within this state, the offender shall be tried in the county where the offense is consummated.

(2) If the commission of an offense commenced within this state is consummated outside the state, the offender shall be tried in the county where the offense is commenced.

History.—RS 2360; GS 3185; RGS 5015; CGL 7117; s. 160, ch. 19554, 1939; CGL 1940 Supp. 8663(167); s. 73, ch. 70-339.

Note.—Former s. 932.07.



910.02 - Offense committed while in transit.

910.02 Offense committed while in transit.—If an offense is committed on a railroad car, vehicle, watercraft, or aircraft traveling within this state and it is not known in which county the offense was committed, the accused may be tried in any county through which the railroad car, vehicle, watercraft, or aircraft has traveled. The accused is entitled to elect the county in which she or he will be tried, as provided in s. 910.03.

History.—ss. 161, 166, 167, ch. 19554, 1939; CGL 1940 Supp. 8663(168), (173), (174); s. 74, ch. 70-339; s. 1512, ch. 97-102.

Note.—Former ss. 910.07, 910.08.



910.03 - Place of trial generally.

910.03 Place of trial generally.—

(1) Except as provided in s. 910.035 or in subsection (2), criminal prosecutions shall be tried in the county where the offense was committed; but if the county is not known, the accused may be charged in two or more counties conjunctively, and before trial the accused may elect the county in which he or she will be tried. By his or her election, the accused waives the right to trial in the county in which the crime was committed. Such election shall have the force and effect of the granting of an application of the accused for change of venue from the county in which the offense was committed to the county in which the case is tried.

(2) After a court orders a change of venue and in order to protect the defendant’s due process rights, the court, upon a motion of any party, shall give priority to any county which closely resembles the demographic composition of the county wherein the original venue would lie.

(3) If a court finds that a fair and impartial jury cannot be impaneled in the county where the offense was committed, and the court determines that once a jury is selected it shall be sequestered, the court on its own motion, or upon a motion of any party, may elect to select a jury from a county other than where the offense was committed. The selection of the alternative county will be governed by the requirements of subsection (2). Upon completion of jury selection, the jury shall be brought for trial to the county where the offense was committed.

History.—s. 162, ch. 19554, 1939; CGL 1940 Supp. 8663(169); s. 75, ch. 70-339; s. 2, ch. 72-45; s. 1, ch. 93-225; s. 1, ch. 94-184; s. 1513, ch. 97-102.



910.035 - Transfer from county for plea, sentence, or participation in a problem-solving court.

910.035 Transfer from county for plea, sentence, or participation in a problem-solving court.—

(1) INDICTMENT OR INFORMATION PENDING.—A defendant arrested or held in a county other than that in which an indictment or information is pending against him or her may state in writing that he or she wishes to plead guilty or nolo contendere, to waive trial in the county in which the indictment or information is pending, and to consent to disposition of the case in the county in which the defendant was arrested or is held, subject to the approval of the prosecuting attorney of the court in which the indictment or information is pending. Upon receipt of the defendant’s statement and the written approval of the prosecuting attorney, the clerk of the court in which the indictment or information is pending shall transmit the papers in the proceeding, or certified copies thereof, to the clerk of the court of competent jurisdiction for the county in which the defendant is held, and the prosecution shall continue in that county upon the information or indictment originally filed. In the event a fine is imposed upon the defendant in that county, two-thirds thereof shall be returned to the county in which the indictment or information was originally filed.

(2) INDICTMENT OR INFORMATION NOT PENDING.—A defendant arrested on a warrant issued upon a complaint in a county other than the county of arrest may state in writing that he or she wishes to plead guilty or nolo contendere, to waive trial in the county in which the warrant was issued, and to consent to disposition of the case in the county in which the defendant was arrested, subject to the approval of the prosecuting attorney of the court in which the indictment or information is pending. Upon receipt of the defendant’s statement and the written approval of the prosecuting attorney, and upon the filing of an information or the return of an indictment, the clerk of the court from which the warrant was issued shall transmit the papers in the proceeding, or certified copies thereof, to the clerk of the court of competent jurisdiction in the county in which the defendant was arrested, and the prosecution shall continue in that county upon the information or indictment originally filed.

(3) EFFECT OF NOT GUILTY PLEA.—If, after the proceeding has been transferred pursuant to subsection (1) or subsection (2), the defendant pleads not guilty, the clerk shall return the papers to the court in which the prosecution was commenced, and the proceeding shall be restored to the docket of that court. The defendant’s statement that he or she wishes to plead guilty or nolo contendere shall not be used against the defendant.

(4) APPEARANCE IN RESPONSE TO A SUMMONS.—For the purpose of initiating a transfer under this section, a person who appears in response to a summons shall be treated as if he or she had been arrested on a warrant in the county of such appearance.

(5) TRANSFER FOR PARTICIPATION IN A PROBLEM-SOLVING COURT.—

(a) For purposes of this subsection, the term “problem-solving court” means a drug court pursuant to s. 948.01, s. 948.06, s. 948.08, s. 948.16, or s. 948.20; a military veterans’ and servicemembers’ court pursuant to s. 394.47891, s. 948.08, s. 948.16, or s. 948.21; a mental health court program pursuant to s. 394.47892, s. 948.01, s. 948.06, s. 948.08, or s. 948.16; or a delinquency pretrial intervention court program pursuant to s. 985.345.

(b) Any person eligible for participation in a problem-solving court shall, upon request by the person or a court, have the case transferred to a county other than that in which the charge arose if the person agrees to the transfer, the authorized representative of the trial court consults with the authorized representative of the problem-solving court in the county to which transfer is desired, and both representatives agree to the transfer.

(c) If all parties agree to the transfer as required by paragraph (b), the trial court shall enter a transfer order directing the clerk to transfer the case to the county which has accepted the defendant into its problem-solving court.

(d)1. When transferring a pretrial problem-solving court case, the transfer order shall include a copy of the probable cause affidavit; any charging documents in the case; all reports, witness statements, test results, evidence lists, and other documents in the case; the defendant’s mailing address and telephone number; and the defendant’s written consent to abide by the rules and procedures of the receiving county’s problem-solving court.

2. When transferring a postadjudicatory problem-solving court case, the transfer order shall include a copy of the charging documents in the case; the final disposition; all reports, test results, and other documents in the case; the defendant’s mailing address and telephone number; and the defendant’s written consent to abide by the rules and procedures of the receiving county’s problem-solving court.

(e) After the transfer takes place, the receiving clerk shall set the matter for a hearing before the problem-solving court in the receiving jurisdiction to ensure the defendant’s entry into the problem-solving court.

(f) Upon successful completion of the problem-solving court program, the jurisdiction to which the case has been transferred shall dispose of the case. If the defendant does not complete the problem-solving court program successfully, the jurisdiction to which the case has been transferred shall dispose of the case within the guidelines of the Criminal Punishment Code.

History.—s. 1, ch. 72-45; s. 1514, ch. 97-102; s. 2, ch. 2001-48; s. 7, ch. 2006-97; s. 1, ch. 2015-178; s. 12, ch. 2016-127.



910.04 - Where aider in one county and offense committed in another.

910.04 Where aider in one county and offense committed in another.—If a person in one county aids, abets, or procures the commission of an offense in another county, the person may be tried in either county.

History.—s. 163, ch. 19554, 1939; CGL 1940 Supp. 8663(170); s. 76, ch. 70-339; s. 1515, ch. 97-102.



910.05 - Where acts constituting one offense are committed in two or more counties.

910.05 Where acts constituting one offense are committed in two or more counties.—If the acts constituting one offense are committed in two or more counties, the offender may be tried in any county in which any of the acts occurred.

History.—s. 164, ch. 19554, 1939; CGL 1940 Supp. 8663(171); s. 77, ch. 70-339.



910.06 - Where person in one county commits offense in another.

910.06 Where person in one county commits offense in another.—If a person in one county commits an offense in another county, the offender may be tried in either county.

History.—s. 165, ch. 19554, 1939; CGL 1940 Supp. 8663(172); s. 78, ch. 70-339.



910.09 - Cause of death inflicted in one county and death occurs in another.

910.09 Cause of death inflicted in one county and death occurs in another.—If the cause of death is inflicted in one county and death occurs in another county, the offender may be tried in either county.

History.—s. 168, ch. 19554, 1939; CGL 1940 Supp. 8663(175); s. 79, ch. 70-339.



910.10 - Where stolen property brought into another county.

910.10 Where stolen property brought into another county.—A person who obtains property by larceny, robbery, or embezzlement may be tried in any county in which the person exercises control over the property.

History.—s. 169, ch. 19554, 1939; CGL 1940 Supp. 8663(176); s. 80, ch. 70-339; s. 1516, ch. 97-102.



910.11 - Conviction or acquittal bar to prosecution.

910.11 Conviction or acquittal bar to prosecution.—

(1) No person shall be held to answer on a second indictment, information, or affidavit for an offense for which the person has been acquitted. The acquittal shall be a bar to a subsequent prosecution for the same offense, notwithstanding any defect in the form or circumstances of the indictment, information, or affidavit.

(2) When a person may be tried for an offense in two or more counties, a conviction or acquittal in one county shall be a bar to prosecution for the same offense in another county.

History.—s. 170, ch. 19554, 1939; CGL 1940 Supp. 8663(177); s. 81, ch. 70-339; s. 1517, ch. 97-102.



910.12 - Trial of aider.

910.12 Trial of aider.—A person, within or outside this state, who counsels, hires, or procures a felony to be committed may be tried in the same county in which the principal felon might be tried.

History.—s. 5, ch. 1637, 1868; RS 2366; GS 3191; RGS 5021; CGL 7123; s. 82, ch. 70-339.

Note.—Former s. 932.12.



910.13 - Accessory after the fact.

910.13 Accessory after the fact.—A person who becomes an accessory after the fact to a felony may be tried in the county in which the person became an accessory or in any county in which the principal in the first degree might be tried. Prosecution of a person who is an accessory after the fact to a felony shall not be contingent on prosecution or conviction of the principal in the first degree.

History.—s. 7, ch. 1637, 1868; RS 2367; GS 3192; RGS 5022; CGL 7124; s. 83, ch. 70-339; s. 1518, ch. 97-102.

Note.—Former s. 932.13.



910.14 - Kidnapping.

910.14 Kidnapping.—A person who commits an offense provided for in s. 787.01 or s. 787.02 may be tried in any county in which the person’s victim has been taken or confined during the course of the offense.

History.—s. 44, ch. 1637, 1868; RS 2368; GS 3193; RGS 5023; CGL 7125; s. 84, ch. 70-339; s. 55, ch. 83-215; s. 2, ch. 93-156; s. 19, ch. 93-227; s. 1519, ch. 97-102.

Note.—Former s. 932.14.



910.15 - Crimes facilitated by communication systems.

910.15 Crimes facilitated by communication systems.—

(1) A person charged with committing a crime facilitated by communication through use of the mail, telephone, or newspaper or by radio, television, Internet, or another means of electronic data communication may be tried in the county in which the dissemination originated, in which the dissemination was made, or in which any act necessary to consummate the offense occurred.

(2) For purposes of this section, if a communication is made by or made available through the use of the Internet, the communication was made in every county within the state.

History.—s. 1, ch. 80-25; s. 2, ch. 2001-99; s. 7, ch. 2007-143.



910.16 - Venue; public meetings law violations.

910.16 Venue; public meetings law violations.—Any knowing violation of s. 286.011 occurring outside the state shall be prosecuted in the county in which the board or commission normally conducts its official business. Any knowing violation of s. 286.011 occurring within the state may be prosecuted in the county in which the board or commission normally conducts its official business or, if the infraction occurred in another county, in that county.

History.—s. 3, ch. 95-353.






Chapter 913 - TRIAL JURY

913.03 - Grounds for challenge to individual jurors for cause.

913.03 Grounds for challenge to individual jurors for cause.—A challenge for cause to an individual juror may be made only on the following grounds:

(1) The juror does not have the qualifications required by law;

(2) The juror is of unsound mind or has a bodily defect that renders him or her incapable of performing the duties of a juror, except that, in a civil action, deafness or hearing impairment shall not be the sole basis of a challenge for cause of an individual juror;

(3) The juror has conscientious beliefs that would preclude him or her from finding the defendant guilty;

(4) The juror served on the grand jury that found the indictment or on a coroner’s jury that inquired into the death of a person whose death is the subject of the indictment or information;

(5) The juror served on a jury formerly sworn to try the defendant for the same offense;

(6) The juror served on a jury that tried another person for the offense charged in the indictment, information, or affidavit;

(7) The juror served as a juror in a civil action brought against the defendant for the act charged as an offense;

(8) The juror is an adverse party to the defendant in a civil action, or has complained against or been accused by the defendant in a criminal prosecution;

(9) The juror is related by blood or marriage within the third degree to the defendant, the attorneys of either party, the person alleged to be injured by the offense charged, or the person on whose complaint the prosecution was instituted;

(10) The juror has a state of mind regarding the defendant, the case, the person alleged to have been injured by the offense charged, or the person on whose complaint the prosecution was instituted that will prevent the juror from acting with impartiality, but the formation of an opinion or impression regarding the guilt or innocence of the defendant shall not be a sufficient ground for challenge to a juror if he or she declares and the court determines that he or she can render an impartial verdict according to the evidence;

(11) The juror was a witness for the state or the defendant at the preliminary hearing or before the grand jury or is to be a witness for either party at the trial;

(12) The juror is a surety on defendant’s bail bond in the case.

History.—s. 184, ch. 19554, 1939; CGL 1940 Supp. 8663(191); s. 85, ch. 70-339; s. 5, ch. 93-125; s. 1520, ch. 97-102.



913.08 - Number of peremptory challenges.

913.08 Number of peremptory challenges.—

(1) The state and the defendant shall each be allowed the following number of peremptory challenges:

(a) Ten, if the offense charged is punishable by death or imprisonment for life;

(b) Six, if the offense charged is punishable by imprisonment for more than 12 months but is not punishable by death or imprisonment for life;

(c) Three, for all other offenses.

(2) If two or more defendants are tried jointly, each defendant shall be allowed the number of peremptory challenges specified in subsection (1), and the state shall be allowed as many challenges as are allowed to all of the defendants.

History.—s. 189, ch. 19554, 1939; CGL 1940 Supp. 8663(196); s. 86, ch. 70-339.



913.10 - Number of jurors.

913.10 Number of jurors.—Twelve persons shall constitute a jury to try all capital cases, and six persons shall constitute a jury to try all other criminal cases.

History.—s. 191, ch. 19554, 1939; CGL 1940 Supp. 8663(198); s. 87, ch. 70-339.



913.12 - Qualifications of jurors.

913.12 Qualifications of jurors.—The qualifications of jurors in criminal cases shall be the same as their qualifications in civil cases.

History.—RS 2849; GS 3905; RGS 6003; CGL 8297; s. 88, ch. 70-339.

Note.—Former s. 932.19.



913.13 - Jurors in capital cases.

913.13 Jurors in capital cases.—A person who has beliefs which preclude her or him from finding a defendant guilty of an offense punishable by death shall not be qualified as a juror in a capital case.

History.—s. 12, ch. 1637, 1868; RS 2850; GS 3906; RGS 6004; CGL 8298; s. 89, ch. 70-339; s. 1521, ch. 97-102.

Note.—Former s. 932.20.



913.15 - Special jurors.

913.15 Special jurors.—The court may summon jurors in addition to the regular panel.

History.—RS 2853; GS 3909; RGS 6007; CGL 8301; s. 91, ch. 70-339.

Note.—Former s. 932.22.






Chapter 914 - WITNESSES; CRIMINAL PROCEEDINGS

914.001 - Witnesses; subpoenas to run throughout the state; all names to be included in one subpoena.

914.001 Witnesses; subpoenas to run throughout the state; all names to be included in one subpoena.—

(1) Subpoenas for witnesses in criminal cases shall run throughout the state and be directed to all of the sheriffs of the state.

(2) When possible, the names of all witnesses summoned for, or at the cost of, the state in a criminal case shall be included in one subpoena, and the prosecuting officer shall, when possible, include the names of all such witnesses in one praecipe for such subpoena.

History.—s. 2, ch. 871, 1859; ss. 2, 4, 6, ch. 3702, 1887; RS 2859, 2860; GS 3915, 3916; RGS 6013, 6014; CGL 8307, 8308; s. 94, ch. 70-339.

Note.—Former s. 932.25.



914.03 - Attendance of witnesses.

914.03 Attendance of witnesses.—A witness summoned by a grand jury shall remain in attendance until excused by the grand jury. A witness summoned in a criminal case shall remain available for attendance until the case for which he or she was summoned is disposed of or until he or she is excused by the court. A witness who departs without permission of the court shall be in criminal contempt of court.

History.—s. 4, ch. 159, 1843; s. 2, ch. 2094, 1877; RS 2862; GS 3918; RGS 6016; CGL 8310; s. 96, ch. 70-339; s. 22, ch. 2013-25.

Note.—Former s. 932.28.



914.04 - Witnesses; person not excused from testifying or producing evidence in certain prosecutions on ground testimony might incriminate him or her; use of testimony given or evidence produced.

914.04 Witnesses; person not excused from testifying or producing evidence in certain prosecutions on ground testimony might incriminate him or her; use of testimony given or evidence produced.—No person who has been duly served with a subpoena or subpoena duces tecum shall be excused from attending and testifying or producing any book, paper, or other document before any court having felony trial jurisdiction, grand jury, or state attorney upon investigation, proceeding, or trial for a violation of any of the criminal statutes of this state upon the ground or for the reason that the testimony or evidence, documentary or otherwise, required of the person may tend to convict him or her of a crime or to subject him or her to a penalty or forfeiture, but no testimony so given or evidence so produced shall be received against the person upon any criminal investigation or proceeding. Such testimony or evidence, however, may be received against the person upon any criminal investigation or proceeding for perjury committed while giving such testimony or producing such evidence or for any perjury subsequently committed.

History.—s. 1, ch. 5400, 1905; s. 1, ch. 7850, 1919; RGS 6017; CGL 8311; s. 1, ch. 69-316; s. 97, ch. 70-339; s. 1, ch. 71-99; s. 36, ch. 73-334; s. 1, ch. 82-393; s. 175, ch. 83-216; s. 1, ch. 85-41; s. 1522, ch. 97-102.

Note.—Former s. 932.29.



914.05 - Compelled testimony tending to incriminate witness; immunity.

914.05 Compelled testimony tending to incriminate witness; immunity.—The testimony or evidence of a witness who has been ordered by a court of the United States to testify or produce evidence regarding treason, sabotage, espionage, or seditious conspiracy against the United States, after claiming her or his privilege against self-incrimination, shall not subsequently be used against the witness in a criminal prosecution in this state. A witness shall not be exempt from prosecution for perjury committed while giving testimony or producing evidence under compulsion as provided in this section.

History.—s. 1, ch. 29987, 1955; s. 98, ch. 70-339; s. 1523, ch. 97-102.

Note.—Former s. 932.291.



914.07 - Competency of evidence.

914.07 Competency of evidence.—Except as otherwise provided, the law regarding competency of evidence and witnesses in civil cases shall apply in criminal cases.

History.—RS 2863; GS 3919; RGS 6018; CGL 8312; s. 100, ch. 70-339.

Note.—Former s. 932.31.



914.11 - Indigent defendants.

914.11 Indigent defendants.—If a defendant in a criminal case is indigent pursuant to s. 27.52 and presently unable to pay the cost of procuring the attendance of witnesses, the defendant may seek a deferral of these costs; however, the defendant may subpoena the witnesses, and the costs, including the cost of the defendant’s copy of all depositions and transcripts which are certified by the defendant’s attorney as serving a useful purpose in the disposition of the case, shall be paid by the state. When depositions are taken outside the circuit in which the case is pending, travel expenses shall be paid by the state in accordance with s. 112.061 and shall also be taxed as costs payable to the state.

History.—ss. 2, 4, ch. 3702, 1887; s. 1, ch. 3719, 1887; RS 2867, 2868; s. 1, ch. 5133, 1903; GS 3923, 3924; RGS 6022, 6023; CGL 8316, 8317; s. 104, ch. 70-339; s. 4, ch. 82-176; s. 6, ch. 85-213; s. 119, ch. 2003-402.

Note.—Former ss. 932.36, 932.37.



914.12 - Memorandum of recognizance of witness; removal for violation.

914.12 Memorandum of recognizance of witness; removal for violation.—When a county court judge recognizes a witness to appear before the grand jury, the judge shall give the witness a written memorandum stating that the witness is required to appear before the grand jury and the date when the grand jury will meet. An intentional failure of a county court judge to comply with this section, on recommendation of the grand jury, shall subject the judge to suspension from office by the Governor.

History.—s. 1, ch. 2096, 1877; RS 2880; ss. 1-3, ch. 5401, 1905; GS 3939; RGS 6041; CGL 8342; s. 105, ch. 70-339; s. 38, ch. 73-334; s. 1524, ch. 97-102.

Note.—Former s. 932.40.



914.13 - Commitment for perjury.

914.13 Commitment for perjury.—When a court of record has reason to believe that a witness or party who has been legally sworn and examined or has made an affidavit in a proceeding has committed perjury, the court may immediately commit the person or take a recognizance with sureties for the person’s appearance to answer the charge of perjury. Witnesses who are present may be recognized to the proper court, and the state attorney shall be given notice of the proceedings.

History.—s. 15, ch. 1637, 1868; RS 2882; GS 3941; RGS 6043; CGL 8344; s. 106, ch. 70-339; s. 38, ch. 73-334; s. 1525, ch. 97-102.

Note.—Former s. 932.41.



914.14 - Witnesses accepting bribes.

914.14 Witnesses accepting bribes.—

(1) It is unlawful for any person who is a witness in a proceeding instituted by a duly constituted prosecuting authority of this state to solicit, request, accept, or agree to accept any money or anything of value as an inducement to:

(a) Testify or inform falsely; or

(b) Withhold any testimony, information, document, or thing.

(2) Any person violating any provision of this section shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 72-315.



914.15 - Law enforcement officers; nondisclosure of personal information.

914.15 Law enforcement officers; nondisclosure of personal information.—Any law enforcement officer of the state or of any political subdivision thereof who provides information relative to a criminal investigation or in proceedings preliminary to a criminal case may refuse, unless ordered by the court, to disclose his or her residence address, home telephone number, or any personal information concerning the officer’s family. Any law enforcement officer who testifies as a witness in a criminal case may refuse to disclose personal information concerning his or her family unless it is determined by the court that such evidence is relevant to the case.

History.—s. 1, ch. 79-60; s. 1526, ch. 97-102.



914.16 - Child abuse and sexual abuse of victims under age 16 or who have an intellectual disability; limits on interviews.

914.16 Child abuse and sexual abuse of victims under age 16 or who have an intellectual disability; limits on interviews.—The chief judge of each judicial circuit, after consultation with the state attorney and the public defender for the judicial circuit, the appropriate chief law enforcement officer, and any other person deemed appropriate by the chief judge, shall order reasonable limits on the number of interviews which a victim of a violation of s. 794.011, s. 800.04, s. 827.03, or s. 847.0135(5) who is under 16 years of age or a victim of a violation of s. 794.011, s. 800.02, s. 800.03, or s. 825.102 who has an intellectual disability as defined in s. 393.063 must submit to for law enforcement or discovery purposes. To the extent possible, the order must protect the victim from the psychological damage of repeated interrogations while preserving the rights of the public, the victim, and the person charged with the violation.

History.—s. 7, ch. 84-86; s. 2, ch. 90-120; s. 19, ch. 93-156; s. 24, ch. 94-154; s. 18, ch. 95-158; s. 3, ch. 96-215; s. 26, ch. 96-322; s. 107, ch. 99-3; s. 9, ch. 99-201; s. 3, ch. 2000-246; s. 6, ch. 2000-338; s. 94, ch. 2004-267; s. 22, ch. 2008-172; s. 25, ch. 2013-162.



914.17 - Appointment of advocate for victims or witnesses who are minors or intellectually disabled.

914.17 Appointment of advocate for victims or witnesses who are minors or intellectually disabled.—

(1) A guardian ad litem or other advocate shall be appointed by the court to represent a minor in any criminal proceeding if the minor is a victim of or witness to child abuse or neglect, a victim of a sexual offense, or a witness to a sexual offense committed against another minor. The court may appoint a guardian ad litem or other advocate in any other criminal proceeding in which a minor is involved as a victim or a witness. The guardian ad litem or other advocate shall have full access to all evidence and reports introduced during the proceedings, may interview witnesses, may make recommendations to the court, shall be noticed and have the right to appear on behalf of the minor at all proceedings, and may request additional examinations by medical doctors, psychiatrists, or psychologists. The guardian ad litem or other advocate shall:

(a) Explain, in language understandable to the minor, all legal proceedings in which the minor is involved;

(b) Act, as a friend of the court, to advise the judge, whenever appropriate, of the minor’s ability to understand and cooperate with any court proceeding; and

(c) Assist the minor and the minor’s family in coping with the emotional effects of the crime and subsequent criminal proceedings in which the minor is involved.

(2) An advocate shall be appointed by the court to represent a person who has an intellectual disability as defined in s. 393.063 in any criminal proceeding if the person is a victim of or witness to abuse or neglect, a victim of a sexual offense, or a witness to a sexual offense committed against a minor or person who has an intellectual disability. The court may appoint an advocate in any other criminal proceeding in which such person is involved as a victim or a witness. The advocate shall have full access to all evidence and reports introduced during the proceedings, may interview witnesses, may make recommendations to the court, shall be noticed and have the right to appear on behalf of the person at all proceedings, and may request additional examinations by medical doctors, psychiatrists, or psychologists. The advocate shall:

(a) Explain, in language understandable to the person, all legal proceedings in which the person is involved;

(b) Act, as a friend of the court, to advise the judge, whenever appropriate, of the person’s ability to understand and cooperate with any court proceedings; and

(c) Assist the person and the person’s family in coping with the emotional effects of the crime and subsequent criminal proceedings in which the person is involved.

(3) Any person participating in a judicial proceeding as a guardian ad litem or other advocate is presumed prima facie to be acting in good faith and in so doing is immune from any liability, civil or criminal, which might be incurred or imposed.

History.—s. 58, ch. 88-381; s. 25, ch. 94-154; s. 18, ch. 97-93; s. 108, ch. 99-3; s. 7, ch. 2000-338; s. 95, ch. 2004-267; s. 26, ch. 2013-162.



914.21 - Definitions.

914.21 Definitions.—As used in ss. 914.22-914.24, the term:

(1) “Bodily injury” means:

(a) A cut, abrasion, bruise, burn, or disfigurement;

(b) Physical pain;

(c) Illness;

(d) Impairment of the function of a bodily member, organ, or mental faculty; or

(e) Any other injury to the body, no matter how temporary.

(2) “Misleading conduct” means:

(a) Knowingly making a false statement;

(b) Intentionally omitting information from a statement and thereby causing a portion of such statement to be misleading, or intentionally concealing a material fact and thereby creating a false impression by such statement;

(c) With intent to mislead, knowingly submitting or inviting reliance on a writing or recording that is false, forged, altered, or otherwise lacking in authenticity;

(d) With intent to mislead, knowingly submitting or inviting reliance on a sample, specimen, map, photograph, boundary mark, or other object that is misleading in a material respect; or

(e) Knowingly using a trick, scheme, or device with intent to mislead.

(3) “Official investigation” means any investigation instituted by a law enforcement agency or prosecuting officer of the state or a political subdivision of the state or the Commission on Ethics.

(4) “Official proceeding” means:

(a) A proceeding before a judge or court or a grand jury;

(b) A proceeding before the Legislature;

(c) A proceeding before a federal agency that is authorized by law; or

(d) A proceeding before the Commission on Ethics.

(5) “Physical force” means physical action against another and includes confinement.

History.—s. 13, ch. 84-363; s. 3, ch. 88-96; s. 16, ch. 2006-275.



914.22 - Tampering with or harassing a witness, victim, or informant; penalties.

914.22 Tampering with or harassing a witness, victim, or informant; penalties.—

(1) A person who knowingly uses intimidation or physical force, or threatens another person, or attempts to do so, or engages in misleading conduct toward another person, or offers pecuniary benefit or gain to another person, with intent to cause or induce any person to:

(a) Withhold testimony, or withhold a record, document, or other object, from an official investigation or official proceeding;

(b) Alter, destroy, mutilate, or conceal an object with intent to impair the integrity or availability of the object for use in an official investigation or official proceeding;

(c) Evade legal process summoning that person to appear as a witness, or to produce a record, document, or other object, in an official investigation or an official proceeding;

(d) Be absent from an official proceeding to which such person has been summoned by legal process;

(e) Hinder, delay, or prevent the communication to a law enforcement officer or judge of information relating to the commission or possible commission of an offense or a violation of a condition of probation, parole, or release pending a judicial proceeding; or

(f) Testify untruthfully in an official investigation or an official proceeding,

commits the crime of tampering with a witness, victim, or informant.

(2) Tampering with a witness, victim, or informant is a:

(a) Felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, where the official investigation or official proceeding affected involves the investigation or prosecution of a misdemeanor.

(b) Felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, where the official investigation or official proceeding affected involves the investigation or prosecution of a third degree felony.

(c) Felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, where the official investigation or official proceeding affected involves the investigation or prosecution of a second degree felony.

(d) Felony of the first degree, punishable by a term of years not exceeding life or as provided in s. 775.082, s. 775.083, or s. 775.084, where the official investigation or official proceeding affected involves the investigation or prosecution of a first degree felony or a first degree felony punishable by a term of years not exceeding life.

(e) Life felony, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, where the official investigation or official proceeding affected involves the investigation or prosecution of a life or capital felony.

(f) Felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, where the offense level of the affected official investigation or official proceeding is indeterminable or where the affected official investigation or official proceeding involves a noncriminal investigation or proceeding.

(3) Whoever intentionally harasses another person and thereby hinders, delays, prevents, or dissuades any person from:

(a) Attending or testifying in an official proceeding or cooperating in an official investigation;

(b) Reporting to a law enforcement officer or judge the commission or possible commission of an offense or a violation of a condition of probation, parole, or release pending a judicial proceeding;

(c) Arresting or seeking the arrest of another person in connection with an offense; or

(d) Causing a criminal prosecution, or a parole or probation revocation proceeding, to be sought or instituted, or from assisting in such prosecution or proceeding;

or attempts to do so, commits the crime of harassing a witness, victim, or informant.

(4) Harassing a witness, victim, or informant is a:

(a) Misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, where the official investigation or official proceeding affected involves the investigation or prosecution of a misdemeanor.

(b) Felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, where the official investigation or official proceeding affected involves the investigation or prosecution of a third degree felony.

(c) Felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, where the official investigation or official proceeding affected involves the investigation or prosecution of a second degree felony.

(d) Felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, where the official investigation or official proceeding affected involves the investigation or prosecution of a first degree felony.

(e) Felony of the first degree, punishable by a term of years not exceeding life or as provided in s. 775.082, s. 775.083, or s. 775.084, where the official investigation or official proceeding affected involves the investigation or prosecution of a felony of the first degree punishable by a term of years not exceeding life or a prosecution of a life or capital felony.

(f) Felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084, where the offense level of the affected official investigation or official proceeding is indeterminable or where the affected official investigation or official proceeding involves a noncriminal investigation or proceeding.

(5) For the purposes of this section:

(a) An official proceeding need not be pending or about to be instituted at the time of the offense; and

(b) The testimony or the record, document, or other object need not be admissible in evidence or free of a claim of privilege.

(6) In a prosecution for an offense under this section, no state of mind need be proved with respect to the circumstance:

(a) That the official proceeding before a judge, court, grand jury, or government agency is before a judge or court of the state, a state or local grand jury, or a state agency; or

(b) That the judge is a judge of the state or that the law enforcement officer is an officer or employee of the state or a person authorized to act for or on behalf of the state or serving the state as an adviser or consultant.

History.—s. 3, ch. 72-315; s. 44, ch. 75-298; s. 14, ch. 84-363; s. 4, ch. 88-96; s. 12, ch. 91-223; s. 225, ch. 91-224; s. 1, ch. 92-281; s. 33, ch. 2004-11; s. 19, ch. 2008-238.

Note.—Former s. 918.14.



914.23 - Retaliating against a witness, victim, or informant.

914.23 Retaliating against a witness, victim, or informant.—A person who knowingly engages in any conduct that causes bodily injury to another person or damages the tangible property of another person, or threatens to do so, with intent to retaliate against any person for:

(1) The attendance of a witness or party at an official proceeding, or for any testimony given or any record, document, or other object produced by a witness in an official proceeding; or

(2) Any information relating to the commission or possible commission of an offense or a violation of a condition of probation, parole, or release pending a judicial proceeding given by a person to a law enforcement officer;

or attempts to do so, is guilty of a criminal offense. If the conduct results in bodily injury, such person is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Otherwise, such person is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 15, ch. 84-363; s. 45, ch. 87-243.



914.24 - Civil action to restrain harassment of a victim or witness.

914.24 Civil action to restrain harassment of a victim or witness.—

(1)(a) A circuit court, upon application of the state attorney, shall issue a temporary restraining order prohibiting the harassment of a victim or witness in a criminal case if the court finds, from specific facts shown by affidavit or by verified complaint, that there are reasonable grounds to believe that harassment of an identified victim or witness in a criminal case exists or that such order is necessary to prevent and restrain an offense under s. 914.22, other than an offense consisting of misleading conduct, or to prevent and restrain an offense under s. 914.23.

(b)1. A temporary restraining order may be issued under this section without written or oral notice to the adverse party or such party’s attorney in a civil action under this section if the court finds, upon written certification of facts by the state attorney, that such notice should not be required and that there is a reasonable probability that the state will prevail on the merits. The temporary restraining order shall set forth the reasons for the issuance of such order, be specific in terms, and describe in reasonable detail, and not by reference to the complaint or other document, the act or acts being restrained.

2. A temporary restraining order issued without notice under this section shall be endorsed with the date and hour of issuance and be filed forthwith in the office of the clerk of the court issuing the order.

3. A temporary restraining order issued under this section shall expire at such time as the court directs, not to exceed 10 days from issuance. The court, for good cause shown before expiration of such order, may extend the expiration date of the order for up to 10 days or for a longer period agreed to by the adverse party.

4. When a temporary restraining order is issued without notice, the motion for a protective order shall be set down for hearing at the earliest possible time and takes precedence over all matters except older matters of the same character; and, if the state attorney does not proceed with the application for a protective order when such motion comes on for hearing, the court shall dissolve the temporary restraining order.

5. If, on 2 days’ notice to the state attorney or on such shorter notice as the court may prescribe, the adverse party appears and moves to dissolve or modify the temporary restraining order, the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require.

(2)(a) A circuit court, upon motion of the state attorney, shall issue a protective order prohibiting the harassment of a victim or witness in a criminal case if the court, after a hearing, finds by a preponderance of the evidence that harassment of an identified victim or witness in a criminal case exists or that such order is necessary to prevent and restrain an offense under s. 914.22, other than an offense consisting of misleading conduct, or to prevent and restrain an offense under s. 914.23.

(b) At the hearing referred to in paragraph (a), any adverse party named in the complaint has the right to present evidence and cross-examine witnesses.

(c) A protective order shall set forth the reasons for the issuance of such order, be specific in terms, and describe in reasonable detail, and not by reference to the complaint or other document, the act or acts being restrained.

(d) The court shall set the duration of the protective order for such period as it determines is necessary to prevent the harassment of the victim or witness but in no case shall the duration be set for a period in excess of 3 years from the date of the issuance of the order. The state attorney may, at any time within 90 days before the expiration of such order, apply for a new protective order under this section.

(3) As used in this section, the term:

(a) “Harassment” means a course of conduct directed at a specific person that:

1. Causes substantial emotional distress in such person; and

2. Serves no legitimate purpose.

(b) “Course of conduct” means a series of acts over a period of time, however short, indicating a continuity of purpose.

(4) Nothing in this section precludes a court from entering any other order or remedy which may be appropriate in the circumstances.

History.—s. 16, ch. 84-363; s. 2, ch. 92-281; s. 20, ch. 2010-117.



914.25 - Protective services for certain victims and witnesses.

914.25 Protective services for certain victims and witnesses.—

(1) For purposes of this section, the term:

(a) “Victim or witness at risk of harm” means a victim or witness who, as a result of cooperating in an investigation or prosecution of a serious felony offense, has been subjected to violence or other forms of intimidation, or who is the subject of a substantial threat to commit violence. The term also includes a member of the victim’s or witness’s immediate family.

(b) “Serious felony offense” means one of the following offenses, including an attempt, solicitation, or conspiracy to commit one of the following offenses: murder, manslaughter, sexual battery, aggravated stalking, aggravated battery, carjacking, home invasion robbery, burglary, arson, robbery, kidnapping, racketeering, or trafficking in a controlled substance.

(2) A law enforcement agency is hereby authorized to provide protective services, including temporary relocation services, to a victim or witness at risk of harm. Protective and temporary relocation services, as deemed appropriate, shall be provided pursuant to the provisions of this section.

(3)(a) The statewide prosecutor, any state attorney, or any law enforcement officer may identify a victim or witness as a victim or witness at risk of harm. Upon such identification, the statewide prosecutor, the state attorney, or the law enforcement officer must notify either the statewide prosecutor or the state attorney who has jurisdiction over the criminal investigation or prosecution, if necessary.

(b) The statewide prosecutor or the state attorney, as appropriate, may determine whether an identified victim or witness at risk of harm is critical to a criminal investigation or prosecution. If the victim or witness at risk of harm is deemed critical, the statewide prosecutor or the state attorney may:

1. Certify that the victim or witness receive protective services; or

2. If the statewide prosecutor or the state attorney finds a compelling need to temporarily relocate the victim or witness, certify that the victim or witness receive protective services, including temporary relocation services.

(4)(a) When a victim or witness is certified as provided in subsection (3), a law enforcement agency, in consultation with the certifying state attorney or the statewide prosecutor, may provide appropriate protective services. If a victim or witness needs to be temporarily relocated, the statewide prosecutor or the state attorney must notify the Department of Law Enforcement. The Department of Law Enforcement, in consultation with the statewide prosecutor or the state attorney, and any other law enforcement agency involved in the criminal investigation or prosecution, shall coordinate the temporary relocation of the victim or witness.

(b) Protective services, including temporary relocation services, may initially be provided for up to 1 year or until the risk giving rise to the certification has diminished, whichever occurs sooner. The statewide prosecutor or the state attorney may, at the end of the certification year, recertify a victim or witness at risk of harm for an additional period of up to 1 year or until the risk giving rise to the certification has diminished, whichever occurs first. A victim or witness at risk of harm may be certified and recertified annually as provided in this section to provide a maximum of 4 years of eligibility for protective services.

(5) The lead law enforcement agency that provides protective services, as authorized in this section, may seek reimbursement for its reasonable expenses from the Victim and Witness Protection Review Committee, pursuant to s. 943.031. This section does not prevent any law enforcement agency from providing protective services at the agency’s expense beyond the 4-year maximum period established in this section. Any such additional expenditures for protective services are not eligible for the reimbursement provided in this section.

(6) The statewide prosecutor, any state attorney, or any law enforcement officer, acting in good faith in determining eligibility for victim and witness protective services, including temporary relocation services, or in providing such services, is immune from civil liability.

History.—s. 1, ch. 97-52; s. 1, ch. 98-96; s. 2, ch. 2006-176.



914.27 - Confidentiality of victim and witness information.

914.27 Confidentiality of victim and witness information.—

(1) Information held by any state or local law enforcement agency, state attorney, the statewide prosecutor, the Victim and Witness Protection Review Committee created pursuant to s. 943.031, or the Department of Law Enforcement which discloses:

(a) The identity or location of a victim or witness who has been identified or certified for protective or relocation services pursuant to s. 914.25;

(b) The identity or location of an immediate family member of a victim or witness who has been identified or certified pursuant to s. 914.25;

(c) Relocation sites, techniques, or procedures utilized or developed as a result of the victim and witness protective services afforded by s. 914.25; or

(d) The identity or relocation site of any victim, witness, or immediate family member of a victim or witness who has made a relocation of permanent residence by reason of the victim’s or witness’s involvement in the investigation or prosecution giving rise to certification for protective or relocation services pursuant to s. 914.25;

is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such information may be shared by law enforcement agencies, state attorneys, and the statewide prosecutor to facilitate the protective or relocation services provided pursuant to s. 914.25 and to support the prosecution efforts of the state attorneys and the statewide prosecutor. Any information so shared must remain confidential and exempt in the hands of any agency or entity to which the information is provided.

(2) If a victim or witness is identified for protective services under s. 914.25 and is later denied certification, the identity and location information exempt pursuant to paragraphs (1)(a) and (b) becomes public information, unless otherwise provided by law.

(3) If a victim or witness is certified for protective services, information made confidential and exempt from public disclosure under paragraphs (1)(a) and (b) becomes public information, unless otherwise provided by law, at the time such certification expires, unless the state attorney or statewide prosecutor making such certification complies with the provisions of subsection (4).

(4) The certifying state attorney or statewide prosecutor may state in writing to the Victim and Witness Protection Review Committee established pursuant to s. 943.031 that even though certification for participation in the victim or witness protective services program is about to expire, disclosure of information made confidential and exempt by paragraph (1)(a) or paragraph (1)(b) continues to constitute an unwarranted risk to, or jeopardizes the safety of, victims, witnesses, or family members of such victims or witnesses. Accordingly, the confidential and exempt status of such information shall continue until the certifying state attorney or statewide prosecutor determines that disclosure of such information would not constitute an unwarranted risk to, or jeopardize the safety of, such persons, and provides written notification to that effect to the Victim and Witness Protection Review Committee.

(5) For the purposes of effectively implementing s. 914.25, any state or local law enforcement agency, state attorney, or the statewide prosecutor may provide written notification to an agency as defined in s. 119.011 or to a business entity operating under contract with, licensed by, or having any other business relationship with an agency, or providing services pursuant to s. 914.25, that information described in subsection (1) held by that agency or business is confidential and exempt from public disclosure. The state or local law enforcement agency, state attorney, or the statewide prosecutor providing such written notification shall also provide written notification to the agency or business as to when, in accordance with this section, identity and location information exempted pursuant to paragraphs (1)(a) and (b) can be made publicly available.

History.—s. 1, ch. 97-71; s. 29, ch. 2001-64; s. 1, ch. 2002-40.



914.28 - Confidential informants.

914.28 Confidential informants.—

(1) This section may be cited as “Rachel’s Law.”

(2) As used in this section, the term:

(a) “Confidential informant” means a person who cooperates with a law enforcement agency confidentially in order to protect the person or the agency’s intelligence gathering or investigative efforts and:

1. Seeks to avoid arrest or prosecution for a crime, or mitigate punishment for a crime in which a sentence will be or has been imposed; and

2. Is able, by reason of his or her familiarity or close association with suspected criminals, to:

a. Make a controlled buy or controlled sale of contraband, controlled substances, or other items that are material to a criminal investigation;

b. Supply regular or constant information about suspected or actual criminal activities to a law enforcement agency; or

c. Otherwise provide information important to ongoing criminal intelligence gathering or criminal investigative efforts.

(b) “Controlled buy” means the purchase of contraband, controlled substances, or other items that are material to a criminal investigation from a target offender which is initiated, managed, overseen, or participated in by law enforcement personnel with the knowledge of a confidential informant.

(c) “Controlled sale” means the sale of contraband, controlled substances, or other items that are material to a criminal investigation to a target offender which is initiated, managed, overseen, or participated in by law enforcement personnel with the knowledge of a confidential informant.

(d) “Law enforcement agency” means an agency having a primary mission of preventing and detecting crime and the enforcement of the penal, criminal, traffic, or highway laws of the state and that in furtherance of that primary mission employs law enforcement officers as defined in s. 943.10.

(e) “Target offender” means the person suspected by law enforcement personnel to be implicated in criminal acts by the activities of a confidential informant.

(3) A law enforcement agency that uses confidential informants shall:

(a) Inform each person who is requested to serve as a confidential informant that the agency cannot promise inducements such as a grant of immunity, dropped or reduced charges, or reduced sentences or placement on probation in exchange for serving as a confidential informant.

(b) Inform each person who is requested to serve as a confidential informant that the value of his or her assistance as a confidential informant and any effect that assistance may have on pending criminal matters can be determined only by the appropriate legal authority.

(c) Provide a person who is requested to serve as a confidential informant with an opportunity to consult with legal counsel upon request before the person agrees to perform any activities as a confidential informant. However, this section does not create a right to publicly funded legal counsel.

(d) Ensure that all personnel who are involved in the use or recruitment of confidential informants are trained in the law enforcement agency’s policies and procedures. The agency shall keep documentation demonstrating the date of such training.

(e) Adopt policies and procedures that assign the highest priority in operational decisions and actions to the preservation of the safety of confidential informants, law enforcement personnel, target offenders, and the public.

(4) A law enforcement agency that uses confidential informants shall establish policies and procedures addressing the recruitment, control, and use of confidential informants. The policies and procedures must state the:

(a) Information that the law enforcement agency shall maintain concerning each confidential informant;

(b) General guidelines for handling confidential informants;

(c) Process to advise a confidential informant of conditions, restrictions, and procedures associated with participating in the agency’s investigative or intelligence gathering activities;

(d) Designated supervisory or command-level review and oversight in the use of a confidential informant;

(e) Limits or restrictions on off-duty association or social relationships by agency personnel involved in investigative or intelligence gathering with confidential informants;

(f) Guidelines to deactivate confidential informants, including guidelines for deactivating communications with confidential informants; and

(g) Level of supervisory approval required before a juvenile is used as a confidential informant.

(5) A law enforcement agency that uses confidential informants shall establish policies and procedures to assess the suitability of using a person as a confidential informant by considering the minimum following factors:

(a) The person’s age and maturity;

(b) The risk the person poses to adversely affect a present or potential investigation or prosecution;

(c) The effect upon agency efforts that the disclosure of the person’s cooperation in the community may have;

(d) Whether the person is a substance abuser or has a history of substance abuse or is in a court-supervised drug treatment program;

(e) The risk of physical harm to the person, his or her immediate family, or close associates as a result of providing information or assistance, or upon the disclosure of the person’s assistance to the community;

(f) Whether the person has shown any indication of emotional instability, unreliability, or of furnishing false information;

(g) The person’s criminal history or prior criminal record; and

(h) Whether the use of the person is important to or vital to the success of an investigation.

(6) A law enforcement agency that uses confidential informants shall establish written security procedures that, at a minimum:

(a) Provide for the secured retention of any records related to the law enforcement agency’s confidential sources, including access to files identifying the identity of confidential sources;

(b) Limit availability to records relating to confidential informants to those within the law enforcement agency or law enforcement community having a need to know or review those records, or to those whose access has been required by court process or order;

(c) Require notation of each person who accesses such records and the date that the records are accessed;

(d) Provide for review and oversight by the law enforcement agency to ensure that the security procedures are followed; and

(e) Define the process by which records concerning a confidential informant may be lawfully destroyed.

(7) A state or local law enforcement agency that uses confidential informants shall perform a periodic review of actual agency confidential informant practices to ensure conformity with the agency’s policies and procedures and this section.

(8) The provisions of this section and policies and procedures adopted pursuant to this section do not grant any right or entitlement to a confidential informant or a person who is requested to be a confidential informant, and any failure to abide by this section may not be relied upon to create any additional right, substantive or procedural, enforceable at law by a defendant in a criminal proceeding.

History.—s. 1, ch. 2009-33.






Chapter 916 - MENTALLY DEFICIENT AND MENTALLY ILL DEFENDANTS

Part I - GENERAL PROVISIONS (ss. 916.10-916.1093)

916.10 - Short title.

916.10 Short title.—This chapter may be cited as the “Forensic Client Services Act.”

History.—s. 29, ch. 85-167.



916.105 - Legislative intent.

916.105 Legislative intent.—

(1) It is the intent of the Legislature that the Department of Children and Families and the Agency for Persons with Disabilities, as appropriate, establish, locate, and maintain separate and secure forensic facilities and programs for the treatment or training of defendants who have been charged with a felony and who have been found to be incompetent to proceed due to their mental illness, intellectual disability, or autism, or who have been acquitted of a felony by reason of insanity, and who, while still under the jurisdiction of the committing court, are committed to the department or agency under this chapter. Such facilities must be sufficient to accommodate the number of defendants committed under the conditions noted above. Except for those defendants found by the department or agency to be appropriate for treatment or training in a civil facility or program pursuant to subsection (3), forensic facilities must be designed and administered so that ingress and egress, together with other requirements of this chapter, may be strictly controlled by staff responsible for security in order to protect the defendant, facility personnel, other clients, and citizens in adjacent communities.

(2) It is the intent of the Legislature that treatment or training programs for defendants who are found to have mental illness, intellectual disability, or autism and are involuntarily committed to the department or agency, and who are still under the jurisdiction of the committing court, be provided in a manner, subject to security requirements and other mandates of this chapter, which ensures the rights of the defendants as provided in this chapter.

(3) It is the intent of the Legislature that evaluation and services to defendants who have mental illness, intellectual disability, or autism be provided in community settings, in community residential facilities, or in civil facilities, whenever this is a feasible alternative to treatment or training in a state forensic facility.

(4) It is the intent of the Legislature to minimize and achieve an ongoing reduction in the use of restraint and seclusion on persons who are committed to a civil or forensic facility under this chapter.

History.—s. 30, ch. 85-167; s. 5, ch. 98-92; s. 1, ch. 2006-195; s. 27, ch. 2013-162; s. 308, ch. 2014-19.



916.106 - Definitions.

916.106 Definitions.—For the purposes of this chapter, the term:

(1) “Agency” means the Agency for Persons with Disabilities. The agency is responsible for training forensic clients who are developmentally disabled due to intellectual disability or autism and have been determined incompetent to proceed.

(2) “Autism” has the same meaning as in s. 393.063.

(3) “Chemical weapon” means any shell, cartridge, bomb, gun, or other device capable of emitting chloroacetophenone (CN), chlorobenzalmalononitrile (CS) or any derivatives thereof in any form, or any other agent with lacrimatory properties, and shall include products such as that commonly known as “mace.”

(4) “Civil facility” means:

(a) A mental health facility established within the department or by contract with the department to serve individuals committed pursuant to chapter 394 and those defendants committed pursuant to this chapter who do not require the security provided in a forensic facility; or

(b) An intermediate care facility for the developmentally disabled, a foster care facility, a group home facility, or a supported living setting, as defined in s. 393.063, designated by the agency to serve those defendants who do not require the security provided in a forensic facility.

(5) “Court” means the circuit court.

(6) “Defendant” means an adult, or a juvenile who is prosecuted as an adult, who has been arraigned and charged with a felony offense under the laws of this state.

(7) “Department” means the Department of Children and Families. The department is responsible for the treatment of forensic clients who have been determined incompetent to proceed due to mental illness or who have been acquitted of a felony by reason of insanity.

(8) “Express and informed consent” or “consent” means consent given voluntarily in writing after a conscientious and sufficient explanation and disclosure of the purpose of the proposed treatment, the common side effects of the treatment, if any, the expected duration of the treatment, and any alternative treatment available.

(9) “Forensic client” or “client” means any defendant who has been committed to the department or agency pursuant to s. 916.13, s. 916.15, or s. 916.302.

(10) “Forensic facility” means a separate and secure facility established within the department or agency to serve forensic clients. A separate and secure facility means a security-grade building for the purpose of separately housing persons who have mental illness from persons who have intellectual disabilities or autism and separately housing persons who have been involuntarily committed pursuant to this chapter from nonforensic residents.

(11) “Incompetent to proceed” means unable to proceed at any material stage of a criminal proceeding, which includes the trial of the case, pretrial hearings involving questions of fact on which the defendant might be expected to testify, entry of a plea, proceedings for violation of probation or violation of community control, sentencing, and hearings on issues regarding a defendant’s failure to comply with court orders or conditions or other matters in which the mental competence of the defendant is necessary for a just resolution of the issues being considered.

(12) “Institutional security personnel” means the staff of forensic facilities who meet or exceed the requirements of s. 943.13 and who are responsible for providing security, protecting clients and personnel, enforcing rules, preventing and investigating unauthorized activities, and safeguarding the interests of residents in the surrounding communities.

(13) “Intellectual disability” has the same meaning as in s. 393.063.

(14) “Mental illness” means an impairment of the emotional processes that exercise conscious control of one’s actions, or of the ability to perceive or understand reality, which impairment substantially interferes with the defendant’s ability to meet the ordinary demands of living. For the purposes of this chapter, the term does not apply to defendants who have only an intellectual disability or autism and does not include intoxication or conditions manifested only by antisocial behavior or substance abuse impairment.

(15) “Restraint” means a physical device, method, or drug used to control dangerous behavior.

(a) A physical restraint is any manual method or physical or mechanical device, material, or equipment attached or adjacent to a person’s body so that he or she cannot easily remove the restraint and that restricts freedom of movement or normal access to one’s body.

(b) A drug used as a restraint is a medication used to control the person’s behavior or to restrict his or her freedom of movement and not part of the standard treatment regimen of the person with a diagnosed mental illness who is a client of the department. Physically holding a person during a procedure to forcibly administer psychotropic medication is a physical restraint.

(c) Restraint does not include physical devices, such as orthopedically prescribed appliances, surgical dressings and bandages, supportive body bands, or other physical holding necessary for routine physical examinations and tests; for purposes of orthopedic, surgical, or other similar medical treatment; to provide support for the achievement of functional body position or proper balance; or to protect a person from falling out of bed.

(16) “Seclusion” means the physical segregation of a person in any fashion or the involuntary isolation of a person in a room or area from which the person is prevented from leaving. The prevention may be by physical barrier or by a staff member who is acting in a manner, or who is physically situated, so as to prevent the person from leaving the room or area. For purposes of this chapter, the term does not mean isolation due to a person’s medical condition or symptoms, the confinement in a forensic facility to a bedroom or area during normal hours of sleep when there is not an active order for seclusion, or during an emergency such as a riot or hostage situation when clients may be temporarily placed in their rooms for their own safety.

(17) “Social service professional” means a person whose minimum qualifications include a bachelor’s degree and at least 2 years of social work, clinical practice, special education, habilitation, or equivalent experience working directly with persons who have intellectual disabilities, autism, or other developmental disabilities.

History.—s. 31, ch. 85-167; s. 1527, ch. 97-102; s. 6, ch. 98-92; s. 2, ch. 2006-195; s. 28, ch. 2013-162; s. 309, ch. 2014-19.



916.1065 - Confidentiality of forensic behavioral health evaluations.

916.1065 Confidentiality of forensic behavioral health evaluations.—

(1) A forensic behavioral health evaluation filed with the court under this chapter is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2) As used in this section, the term “forensic behavioral health evaluation” means any record, including supporting documentation, derived from a competency, substance abuse, psychosexual, psychological, psychiatric, psychosocial, cognitive impairment, sanity, or other mental health evaluation of an individual.

(3) The exemption under subsection (1) applies to forensic behavioral health evaluations filed with a court before, on, or after July 1, 2014.

History.—s. 1, ch. 2014-67.



916.107 - Rights of forensic clients.

916.107 Rights of forensic clients.—

(1) RIGHT TO INDIVIDUAL DIGNITY.—

(a) The policy of the state is that the individual dignity of the client shall be respected at all times and upon all occasions, including any occasion when the forensic client is detained, transported, or treated. Clients with mental illness, intellectual disability, or autism and who are charged with committing felonies shall receive appropriate treatment or training. In a criminal case involving a client who has been adjudicated incompetent to proceed or not guilty by reason of insanity, a jail may be used as an emergency facility for up to 15 days following the date the department or agency receives a completed copy of the court commitment order containing all documentation required by the applicable Florida Rules of Criminal Procedure. For a forensic client who is held in a jail awaiting admission to a facility of the department or agency, evaluation and treatment or training may be provided in the jail by the local community mental health provider for mental health services, by the developmental disabilities program for persons with intellectual disability or autism, the client’s physician or psychologist, or any other appropriate program until the client is transferred to a civil or forensic facility.

(b) Forensic clients who are initially placed in, or subsequently transferred to, a civil facility as described in part I of chapter 394 or to a residential facility as described in chapter 393 shall have the same rights as other persons committed to these facilities for as long as they remain there.

(2) RIGHT TO TREATMENT.—

(a) The policy of the state is that neither the department nor the agency shall deny treatment or training to any client and that no services shall be delayed because the forensic client is indigent pursuant to s. 27.52 and presently unable to pay. However, every reasonable effort to collect appropriate reimbursement for the cost of providing services to clients able to pay for the services, including reimbursement from insurance or other third-party payments, shall be made by facilities providing services pursuant to this chapter and in accordance with the provisions of s. 402.33.

(b) Each forensic client shall be given, at the time of admission and at regular intervals thereafter, a physical examination, which shall include screening for communicable disease by a health practitioner authorized by law to give such screenings and examinations.

(c) Every forensic client shall be afforded the opportunity to participate in activities designed to enhance self-image and the beneficial effects of other treatments or training, as determined by the facility.

(d) Not more than 30 days after admission, each client shall have and receive, in writing, an individualized treatment or training plan which the client has had an opportunity to assist in preparing.

(3) RIGHT TO EXPRESS AND INFORMED CONSENT.—

(a) A forensic client shall be asked to give express and informed written consent for treatment. If a client refuses such treatment as is deemed necessary and essential by the client’s multidisciplinary treatment team for the appropriate care of the client, such treatment may be provided under the following circumstances:

1. In an emergency situation in which there is immediate danger to the safety of the client or others, such treatment may be provided upon the written order of a physician for up to 48 hours, excluding weekends and legal holidays. If, after the 48-hour period, the client has not given express and informed consent to the treatment initially refused, the administrator or designee of the civil or forensic facility shall, within 48 hours, excluding weekends and legal holidays, petition the committing court or the circuit court serving the county in which the facility is located, at the option of the facility administrator or designee, for an order authorizing the continued treatment of the client. In the interim, the need for treatment shall be reviewed every 48 hours and may be continued without the consent of the client upon the continued written order of a physician who has determined that the emergency situation continues to present a danger to the safety of the client or others.

2. In a situation other than an emergency situation, the administrator or designee of the facility shall petition the court for an order authorizing necessary and essential treatment for the client.

a. If the client has been receiving psychotropic medication at the jail at the time of transfer to the forensic or civil facility and lacks the capacity to make an informed decision regarding mental health treatment at the time of admission, the admitting physician shall order continued administration of psychotropic medication if, in the clinical judgment of the physician, abrupt cessation of that psychotropic medication could pose a risk to the health or safety of the client while a court order to medicate is pursued. The administrator or designee of the forensic or civil facility shall, within 5 days after a client’s admission, excluding weekends and legal holidays, petition the committing court or the circuit court serving the county in which the facility is located, at the option of the facility administrator or designee, for an order authorizing the continued treatment of a client with psychotropic medication. The jail physician shall provide a current psychotropic medication order at the time of transfer to the forensic or civil facility or upon request of the admitting physician after the client is evaluated.

b. The court order shall allow such treatment for up to 90 days after the date that the order was entered. Unless the court is notified in writing that the client has provided express and informed written consent or that the client has been discharged by the committing court, the administrator or designee of the facility shall, before the expiration of the initial 90-day order, petition the court for an order authorizing the continuation of treatment for an additional 90 days. This procedure shall be repeated until the client provides consent or is discharged by the committing court.

3. At the hearing on the issue of whether the court should enter an order authorizing treatment for which a client was unable to or refused to give express and informed consent, the court shall determine by clear and convincing evidence that the client has mental illness, intellectual disability, or autism, that the treatment not consented to is essential to the care of the client, and that the treatment not consented to is not experimental and does not present an unreasonable risk of serious, hazardous, or irreversible side effects. In arriving at the substitute judgment decision, the court must consider at least the following factors:

a. The client’s expressed preference regarding treatment;

b. The probability of adverse side effects;

c. The prognosis without treatment; and

d. The prognosis with treatment.

The hearing shall be as convenient to the client as may be consistent with orderly procedure and shall be conducted in physical settings not likely to be injurious to the client’s condition. The court may appoint a general or special magistrate to preside at the hearing. The client or the client’s guardian, and the representative, shall be provided with a copy of the petition and the date, time, and location of the hearing. The client has the right to have an attorney represent him or her at the hearing, and, if the client is indigent, the court shall appoint the office of the public defender to represent the client at the hearing. The client may testify or not, as he or she chooses, and has the right to cross-examine witnesses and may present his or her own witnesses.

(b) In addition to the provisions of paragraph (a), in the case of surgical procedures requiring the use of a general anesthetic or electroconvulsive treatment or nonpsychiatric medical procedures, and prior to performing the procedure, written permission shall be obtained from the client, if the client is legally competent, from the parent or guardian of a minor client, or from the guardian of an incompetent client. The administrator or designee of the forensic facility or a designated representative may, with the concurrence of the client’s attending physician, authorize emergency surgical or nonpsychiatric medical treatment if such treatment is deemed lifesaving or for a situation threatening serious bodily harm to the client and permission of the client or the client’s guardian could not be obtained before provision of the needed treatment.

(4) QUALITY OF TREATMENT.—

(a) Each forensic client shall receive treatment or training suited to the client’s needs, which shall be administered skillfully, safely, and humanely with full respect for the client’s dignity and personal integrity. Each client shall receive such medical, vocational, social, educational, and rehabilitative services as the client’s condition requires to bring about a return to court for disposition of charges or a return to the community. In order to achieve this goal, the department and the agency shall coordinate their services with each other, the Department of Corrections, and other appropriate state agencies.

(b) Forensic clients shall be free from the unnecessary use of restraint or seclusion. Restraints shall be employed only in emergencies or to protect the client or others from imminent injury. Restraints may not be employed as punishment or for the convenience of staff.

(5) COMMUNICATION, ABUSE REPORTING, AND VISITS.—Each forensic client has the right to communicate freely and privately with persons outside the facility unless it is determined that such communication is likely to be harmful to the client or others. Clients shall have the right to contact and to receive communication from their attorneys at any reasonable time.

(a) Each forensic client shall be allowed to receive, send, and mail sealed, unopened correspondence; and no client’s incoming or outgoing correspondence shall be opened, delayed, held, or censored by the facility unless there is reason to believe that it contains items or substances that may be harmful to the client or others, in which case the administrator or designee may direct reasonable examination of such mail and may regulate the disposition of such items or substances. For purposes of this paragraph, the term “correspondence” does not include parcels or packages. Forensic facilities may promulgate reasonable institutional policies to provide for the inspection of parcels or packages and for the removal of contraband items for health or security reasons prior to the contents being given to a client.

(b) If a client’s right to communicate is restricted by the administrator, written notice of such restriction and the duration of the restriction shall be served on the client or his or her legal guardian or representatives, and such restriction shall be recorded on the client’s clinical record with the reasons therefor. The restriction of a client’s right to communicate shall be reviewed at least every 7 days.

(c) Each forensic facility shall establish reasonable institutional policies governing visitors, visiting hours, and the use of telephones by clients in the least restrictive manner possible.

(d) Each forensic client shall have ready access to a telephone in order to report an alleged abuse. The facility or program staff shall orally and in writing inform each client of the procedure for reporting abuse and shall present the information in a language the client understands. A written copy of that procedure, including the telephone number of the central abuse hotline and reporting forms, shall be posted in plain view.

(e) The department’s or agency’s forensic facilities shall develop policies providing a procedure for reporting abuse. Facility staff shall be required, as a condition of employment, to become familiar with the procedures for the reporting of abuse.

(6) CARE AND CUSTODY OF PERSONAL EFFECTS OF CLIENTS.—A forensic client’s right to possession of clothing and personal effects shall be respected. The department or agency by rule, or the administrator of any forensic facility by written institutional policy, may declare certain items to be hazardous to the health or welfare of clients or others or to the operation of the facility. Such items may be restricted from introduction into the facility or may be restricted from being in a client’s possession. The administrator or designee may take temporary custody of such effects when required for medical and safety reasons. Custody of such personal effects shall be recorded in the client’s clinical record.

(7) VOTING IN PUBLIC ELECTIONS.—A forensic client who is eligible to vote according to the laws of the state has the right to vote in the primary and general elections. The department and agency shall establish rules to enable clients to obtain voter registration forms, applications for vote-by-mail ballots, and vote-by-mail ballots.

(8) CLINICAL RECORD; CONFIDENTIALITY.—A clinical record for each forensic client shall be maintained. The record shall include data pertaining to admission and such other information as may be required under rules of the department or the agency. Unless waived by express and informed consent of the client or the client’s legal guardian or, if the client is deceased, by the client’s personal representative or by that family member who stands next in line of intestate succession or except as otherwise provided in this subsection, the clinical record is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(a) Such clinical record may be released:

1. To such persons and agencies as are designated by the client or the client’s legal guardian.

2. To persons authorized by order of court and to the client’s counsel when the records are needed by the counsel for adequate representation.

3. To a qualified researcher, as defined by rule; a staff member of the facility; or an employee of the department or agency when the administrator of the facility, or secretary or director of the department or agency, deems it necessary for treatment of the client, maintenance of adequate records, compilation of treatment data, or evaluation of programs.

4. For statistical and research purposes if the information is abstracted in such a way as to protect the identity of individuals.

5. If a client receiving services has declared an intention to harm other persons, the administrator shall authorize the release of sufficient information to provide adequate warning to the person threatened with harm by the client, and to the committing court, the state attorney, and the attorney representing the client.

6. To the parent or next of kin of a client who is committed to, or is being served by, a facility or program when such information is limited to that person’s service plan and current physical and mental condition. Release of such information shall be in accordance with the code of ethics of the profession involved and must comply with all state and federal laws and regulations pertaining to the release of personal health information.

(b) Notwithstanding other provisions of this subsection, the department or agency may request or receive from or provide to any of the following entities client information to facilitate treatment, habilitation, rehabilitation, and continuity of care of any forensic client:

1. The Social Security Administration and the United States Department of Veterans Affairs;

2. Law enforcement agencies, state attorneys, defense attorneys, and judges in regard to the client’s status;

3. Jail personnel in the jail in which a client may be housed; and

4. Community agencies and others expected to provide followup care to the client upon the client’s return to the community.

(c) The department or agency may provide notice to any client’s next of kin or first representative regarding any serious medical illness or the death of the client.

(d)1. Any law enforcement agency, facility, or other governmental agency that receives information pursuant to this subsection shall maintain the confidentiality of such information except as otherwise provided herein.

2. Any agency or private practitioner who acts in good faith in releasing information pursuant to this subsection is not subject to civil or criminal liability for such release.

(9) HABEAS CORPUS.—

(a) At any time, and without notice, a forensic client detained by a facility, or a relative, friend, guardian, representative, or attorney on behalf of such client, may petition for a writ of habeas corpus to question the cause and legality of such detention and request that the committing court issue a writ for release. Each client shall receive a written notice of the right to petition for a writ of habeas corpus.

(b) A client or his or her legal guardian or representatives or attorney may file a petition in the circuit court in the county where the client is committed alleging that the client is being unjustly denied a right or privilege granted herein or that a procedure authorized herein is being abused. Upon the filing of such a petition, the circuit court shall have the authority to conduct a judicial inquiry and to issue any appropriate order to correct an abuse of the provisions of this chapter.

(10) TRANSPORTATION.—

(a) The sheriff shall consult with the governing board of the county as to the most appropriate and cost-effective means of transportation for forensic clients who have been committed for treatment or training. Such consultation shall include, but is not limited to, consideration of the cost to the county of transportation performed by sheriff’s personnel as opposed to transportation performed by other means and, if sheriff’s personnel are to be used for transportation, the effect such use will have, if any, on service delivery levels of the sheriff’s road patrol. After such consultation with the governing board of the county, the sheriff shall determine the most appropriate and cost-effective means of transportation for forensic clients committed for treatment or training.

(b) The governing board of each county is authorized to contract with private transport companies for the transportation of such clients to and from a facility.

(c) Any company that transports a client pursuant to this section is considered an independent contractor and is solely liable for the safe and dignified transportation of the client. Any transport company that contracts with the governing board of a county for the transport of clients as provided for in this section shall be insured and provide no less than $100,000 in liability insurance with respect to the transportation of the clients.

(d) Any company that contracts with a governing board of a county to transport clients shall comply with the applicable rules of the department or agency to ensure the safety and dignity of the clients.

(11) LIABILITY FOR VIOLATIONS.—Any person who violates or abuses any rights or privileges of a forensic client in the custody of the department or agency that are provided under this chapter shall be liable for damages as determined by law. Any person who acts in good faith in complying with the provisions of this chapter is immune from civil or criminal liability for his or her actions in connection with the admission, diagnosis, treatment, training, or discharge of a client to or from a facility. However, this subsection does not relieve any person from liability if he or she is negligent.

History.—s. 32, ch. 85-167; s. 73, ch. 87-226; s. 56, ch. 93-268; s. 2, ch. 94-258; s. 51, ch. 96-169; s. 436, ch. 96-406; s. 1835, ch. 97-102; s. 7, ch. 98-92; s. 71, ch. 2000-139; s. 114, ch. 2000-349; s. 120, ch. 2003-402; s. 101, ch. 2004-11; s. 3, ch. 2006-195; s. 29, ch. 2013-162; s. 43, ch. 2016-37; s. 1, ch. 2016-135.



916.1075 - Sexual misconduct prohibited; reporting required; penalties.

916.1075 Sexual misconduct prohibited; reporting required; penalties.—

(1) As used in this section, the term:

(a) “Covered person” means an employee, volunteer, or intern of the department or agency; any person under contract with the department or agency; and any person providing care or support to a forensic client on behalf of the department, the agency, or their providers.

(b) “Sexual activity” means:

1. Fondling the genital area, groin, inner thighs, buttocks, or breasts of a person.

2. The oral, anal, or vaginal penetration by or union with the sexual organ of another or the anal or vaginal penetration of another by any other object.

3. Intentionally touching in a lewd or lascivious manner the breasts, genitals, the genital area, or buttocks, or the clothing covering them, of a person, or forcing or enticing a person to touch the perpetrator.

4. Intentionally masturbating in the presence of another person.

5. Intentionally exposing the genitals in a lewd or lascivious manner in the presence of another person.

6. Intentionally committing any other sexual act that does not involve actual physical or sexual contact with the victim, including, but not limited to, sadomasochistic abuse, sexual bestiality, or the simulation of any act involving sexual activity in the presence of a victim.

(c) “Sexual misconduct” means any sexual activity between a covered person and a forensic client in the custody of the department or agency, regardless of the consent of the client. The term does not include an act done for a bona fide medical purpose or an internal search conducted in the lawful performance of duty by a covered person.

(2) A covered person who engages in sexual misconduct with a forensic client who resides in a civil or forensic facility commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Such person may be found guilty of violating this subsection without having committed the crime of sexual battery.

(3) The consent of a forensic client to sexual activity is not a defense to prosecution under this section.

(4) This section does not apply to a covered person who:

(a) Is legally married to the client; or

(b) Has no reason to believe that the person with whom the covered person engaged in sexual misconduct is a client receiving services as described in subsection (2).

(5) A covered person who witnesses sexual misconduct, or who otherwise knows or has reasonable cause to suspect that a person has engaged in sexual misconduct, shall immediately report the incident to the department’s central abuse hotline and to the appropriate local law enforcement agency. The covered person shall also prepare, date, and sign an independent report that specifically describes the nature of the sexual misconduct, the location and time of the incident, and the persons involved. For an allegation pertaining to a forensic client committed to the department or agency, the covered person shall deliver the report directly to the department’s or agency’s inspector general, as appropriate, or to the supervisor or program director, who shall provide copies to the department’s or agency’s inspector general.

(6)(a) Any person who is required to make a report under this section and who knowingly or willfully fails to do so, or who knowingly or willfully prevents another person from doing so, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person who knowingly or willfully submits inaccurate, incomplete, or untruthful information with respect to a report required under this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) Any person who knowingly or willfully coerces or threatens any other person with the intent to alter testimony or a written report regarding an incident of sexual misconduct commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7) The provisions and penalties set forth in this section are in addition to any other civil, administrative, or criminal action provided by law which may be applied against an employee.

History.—s. 3, ch. 2004-267; s. 4, ch. 2006-195.



916.1081 - Escape from program; penalty.

916.1081 Escape from program; penalty.—

(1) A forensic client who is involuntarily committed to the department or agency, who is in the custody of the department or agency, and who escapes or attempts to escape from a civil or forensic facility commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) A person who is involuntarily committed to the department or the agency, who is in the custody of the Department of Corrections, and who escapes or attempts to escape from a facility or program commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Any punishment of imprisonment imposed under this subsection shall run consecutive to any former sentence imposed upon the person.

History.—s. 38, ch. 85-167; s. 8, ch. 98-92; s. 5, ch. 2006-195.

Note.—Former s. 916.175.



916.1085 - Introduction or removal of certain articles unlawful; penalty.

916.1085 Introduction or removal of certain articles unlawful; penalty.—

(1)(a) Except as authorized by law or as specifically authorized by the person in charge of a facility, it is unlawful to introduce into or upon the grounds of any facility under the supervision or control of the department or agency, or to take or attempt to take or send therefrom, any of the following articles, which are declared to be contraband for the purposes of this section:

1. Any intoxicating beverage or beverage which causes or may cause an intoxicating effect;

2. Any controlled substance as defined in chapter 893;

3. Any firearm or deadly weapon; or

4. Any other item as determined by the department or the agency, and as designated by rule or by written institutional policies, to be hazardous to the welfare of clients or the operation of the facility.

(b) It is unlawful to transmit to, attempt to transmit to, or cause or attempt to cause to be transmitted to or received by any client of any facility under the supervision or control of the department or agency any article or thing declared by this section to be contraband, at any place that is outside of the grounds of such facility, except as authorized by law or as specifically authorized by the person in charge of such facility.

(2)(a) All individuals or vehicles entering upon the grounds of any facility under the supervision or control of the department may be subject to reasonable search and seizure of any contraband materials introduced thereon, for purpose of enforcement of this chapter.

(b) These provisions shall be enforced by institutional security personnel or by a law enforcement officer as defined in s. 943.10.

(c) A person who violates any provision of subparagraph (1)(a)2. or subparagraph (1)(a)3. commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 39, ch. 85-167; s. 9, ch. 98-92; s. 6, ch. 2006-195.

Note.—Former s. 916.178.



916.1091 - Duties, functions, and powers of institutional security personnel.

916.1091 Duties, functions, and powers of institutional security personnel.—

(1) In case of emergency, and when necessary to provide protection and security to any client, to the personnel, equipment, buildings, or grounds of a department or agency facility, or to citizens in the surrounding community, institutional security personnel may, when authorized by the administrator of the facility or her or his designee when the administrator is not present, use a chemical weapon against a patient housed in a forensic facility. However, such weapon shall be used only to the extent necessary to provide protection and security. Under no circumstances shall any officer carry a chemical weapon on her or his person except during the period of the emergency for which its use was authorized. All chemical weapons shall be placed in secure storage when their use is not authorized as provided in this section.

(2) The department, the agency, or an entity contracting with the department or agency to operate a forensic facility under this chapter is considered an employing agency as that term is defined in s. 943.10 and is authorized to employ certified correctional officers as institutional security personnel. This authority applies retroactively to all certified officers employed in such capacity beginning January 1, 1974.

History.—s. 1, ch. 77-31; s. 1, ch. 79-336; s. 158, ch. 79-400; s. 3, ch. 80-75; s. 40, ch. 85-167; s. 1535, ch. 97-102; s. 10, ch. 98-92; s. 7, ch. 2006-195; s. 4, ch. 2007-241.

Note.—Former ss. 394.4671, 394.86, 394.906; s. 916.19.



916.1093 - Operation and administration; rules.

916.1093 Operation and administration; rules.—

(1) The department or agency may enter into contracts and do such things as may be necessary and incidental to assure compliance with and to carry out the provisions of this chapter in accordance with the stated legislative intent.

(2) The department and agency are authorized to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter. Such rules must address the use of restraint and seclusion in forensic facilities and must be consistent with recognized best practices; prohibit inherently dangerous restraint or seclusion procedures; establish limitations on the use and duration of restraint and seclusion; establish measures to ensure the safety of clients and staff during an incident of restraint or seclusion; establish procedures for staff to follow before, during, and after incidents of restraint or seclusion; establish professional qualifications of and training for staff who may order or be engaged in the use of restraint or seclusion; provide data reporting and data collection procedures relating to the use of restraint and seclusion; and provide for the documentation of the use of restraint or seclusion in the client’s facility record.

History.—s. 41, ch. 85-167; s. 11, ch. 98-92; s. 225, ch. 98-200; s. 8, ch. 2006-195.

Note.—Former s. 916.20.






Part II - FORENSIC SERVICES FOR PERSONS WHO ARE MENTALLYILL (ss. 916.111-916.185)

916.111 - Training of mental health experts.

916.111 Training of mental health experts.—The evaluation of defendants for competency to proceed or for sanity at the time of the commission of the offense shall be conducted in such a way as to ensure uniform application of the criteria enumerated in Rules 3.210 and 3.216, Florida Rules of Criminal Procedure. The department shall develop, and may contract with accredited institutions:

(1) To provide:

(a) A plan for training mental health professionals to perform forensic evaluations and to standardize the criteria and procedures to be used in these evaluations;

(b) Clinical protocols and procedures based upon the criteria of Rules 3.210 and 3.216, Florida Rules of Criminal Procedure; and

(c) Training for mental health professionals in the application of these protocols and procedures in performing forensic evaluations and providing reports to the courts; and

(2) To compile and maintain the necessary information for evaluating the success of this program, including the number of persons trained, the cost of operating the program, and the effect on the quality of forensic evaluations as measured by appropriateness of admissions to state forensic facilities and to community-based care programs.

History.—s. 33, ch. 85-167; s. 13, ch. 98-92; s. 9, ch. 2006-195.

Note.—Former s. 916.108.



916.115 - Appointment of experts.

916.115 Appointment of experts.—

(1) The court shall appoint no more than three experts to determine the mental condition of a defendant in a criminal case, including competency to proceed, insanity, involuntary placement, and treatment. The experts may evaluate the defendant in jail or in another appropriate local facility or in a facility of the Department of Corrections.

(a) To the extent possible, the appointed experts shall have completed forensic evaluator training approved by the department, and each shall be a psychiatrist, licensed psychologist, or physician.

(b) The department shall maintain and annually provide the courts with a list of available mental health professionals who have completed the approved training as experts.

(2) The court shall pay for any expert that it appoints by court order, upon motion of counsel for the defendant or the state or upon its own motion. If the defense or the state retains an expert and waives the confidentiality of the expert’s report, the court may pay for no more than two additional experts appointed by court order. If an expert appointed by the court upon motion of counsel for the defendant specifically to evaluate the competence of the defendant to proceed also addresses issues related to sanity as an affirmative defense, the court shall pay only for that portion of the expert’s fees relating to the evaluation on competency to proceed, and the balance of the fees shall be chargeable to the defense.

(a) Pursuant to s. 29.006, the office of the public defender shall pay for any expert retained by the office.

(b) Pursuant to s. 29.005, the office of the state attorney shall pay for any expert retained by the office and for any expert whom the office retains and whom the office moves the court to appoint in order to ensure that the expert has access to the defendant.

(c) An expert retained by the defendant who is represented by private counsel appointed under s. 27.5303 shall be paid by the Justice Administrative Commission.

(d) An expert retained by a defendant who is indigent for costs as determined by the court and who is represented by private counsel, other than private counsel appointed under s. 27.5303, on a fee or pro bono basis, or who is representing himself or herself, shall be paid by the Justice Administrative Commission from funds specifically appropriated for these expenses.

(e) State employees shall be reimbursed for expenses pursuant to s. 112.061.

(f) The fees shall be taxed as costs in the case.

(g) In order for an expert to be paid for the services rendered, the expert’s report and testimony must explicitly address each of the factors and follow the procedures set out in this chapter and in the Florida Rules of Criminal Procedure.

History.—s. 1, ch. 80-75; s. 5, ch. 82-176; s. 5, ch. 83-274; s. 25, ch. 84-285; s. 34, ch. 85-167; s. 18, ch. 94-154; s. 1528, ch. 97-102; s. 14, ch. 98-92; s. 58, ch. 2005-236; s. 10, ch. 2006-195.

Note.—Former s. 916.11.



916.12 - Mental competence to proceed.

916.12 Mental competence to proceed.—

(1) A defendant is incompetent to proceed within the meaning of this chapter if the defendant does not have sufficient present ability to consult with her or his lawyer with a reasonable degree of rational understanding or if the defendant has no rational, as well as factual, understanding of the proceedings against her or him.

(2) Mental health experts appointed pursuant to s. 916.115 shall first determine whether the defendant has a mental illness and, if so, consider the factors related to the issue of whether the defendant meets the criteria for competence to proceed as described in subsection (1). A defendant must be evaluated by no fewer than two experts before the court commits the defendant or takes other action authorized by this chapter or the Florida Rules of Criminal Procedure, except if one expert finds that the defendant is incompetent to proceed and the parties stipulate to that finding, the court may commit the defendant or take other action authorized by this chapter or the rules without further evaluation or hearing, or the court may appoint no more than two additional experts to evaluate the defendant. Notwithstanding any stipulation by the state and the defendant, the court may require a hearing with testimony from the expert or experts before ordering the commitment of a defendant.

(3) In considering the issue of competence to proceed, an examining expert shall first consider and specifically include in his or her report the defendant’s capacity to:

(a) Appreciate the charges or allegations against the defendant.

(b) Appreciate the range and nature of possible penalties, if applicable, that may be imposed in the proceedings against the defendant.

(c) Understand the adversarial nature of the legal process.

(d) Disclose to counsel facts pertinent to the proceedings at issue.

(e) Manifest appropriate courtroom behavior.

(f) Testify relevantly.

In addition, an examining expert shall consider and include in his or her report any other factor deemed relevant by the expert.

(4) If an expert finds that the defendant is incompetent to proceed, the expert shall report on any recommended treatment for the defendant to attain competence to proceed. In considering the issues relating to treatment, the examining expert shall specifically report on:

(a) The mental illness causing the incompetence;

(b) The treatment or treatments appropriate for the mental illness of the defendant and an explanation of each of the possible treatment alternatives in order of choices;

(c) The availability of acceptable treatment and, if treatment is available in the community, the expert shall so state in the report; and

(d) The likelihood of the defendant’s attaining competence under the treatment recommended, an assessment of the probable duration of the treatment required to restore competence, and the probability that the defendant will attain competence to proceed in the foreseeable future.

(5) A defendant who, because of psychotropic medication, is able to understand the nature of proceedings and assist in the defendant’s own defense shall not automatically be deemed incompetent to proceed simply because the defendant’s satisfactory mental functioning is dependent upon such medication. As used in this subsection, “psychotropic medication” means any drug or compound used to treat mental or emotional disorders affecting the mind, behavior, intellectual functions, perception, moods, or emotions and includes antipsychotic, antidepressant, antimanic, and antianxiety drugs.

History.—s. 1, ch. 80-75; s. 1529, ch. 97-102; s. 15, ch. 98-92; s. 59, ch. 2005-236; s. 11, ch. 2006-195; s. 21, ch. 2010-117.



916.13 - Involuntary commitment of defendant adjudicated incompetent.

916.13 Involuntary commitment of defendant adjudicated incompetent.—

(1) Every defendant who is charged with a felony and who is adjudicated incompetent to proceed may be involuntarily committed for treatment upon a finding by the court of clear and convincing evidence that:

(a) The defendant has a mental illness and because of the mental illness:

1. The defendant is manifestly incapable of surviving alone or with the help of willing and responsible family or friends, including available alternative services, and, without treatment, the defendant is likely to suffer from neglect or refuse to care for herself or himself and such neglect or refusal poses a real and present threat of substantial harm to the defendant’s well-being; or

2. There is a substantial likelihood that in the near future the defendant will inflict serious bodily harm on herself or himself or another person, as evidenced by recent behavior causing, attempting, or threatening such harm;

(b) All available, less restrictive treatment alternatives, including treatment in community residential facilities or community inpatient or outpatient settings, which would offer an opportunity for improvement of the defendant’s condition have been judged to be inappropriate; and

(c) There is a substantial probability that the mental illness causing the defendant’s incompetence will respond to treatment and the defendant will regain competency to proceed in the reasonably foreseeable future.

(2) A defendant who has been charged with a felony and who has been adjudicated incompetent to proceed due to mental illness, and who meets the criteria for involuntary commitment under this chapter, may be committed to the department, and the department shall retain and treat the defendant.

(a) Within 6 months after the date of admission and at the end of any period of extended commitment, or at any time the administrator or designee determines that the defendant has regained competency to proceed or no longer meets the criteria for continued commitment, the administrator or designee shall file a report with the court pursuant to the applicable Florida Rules of Criminal Procedure.

(b) A competency hearing shall be held within 30 days after the court receives notification that the defendant is competent to proceed or no longer meets the criteria for continued commitment. The defendant must be transported to the committing court’s jurisdiction for the hearing.

History.—s. 1, ch. 80-75; s. 6, ch. 83-274; s. 35, ch. 85-167; s. 1530, ch. 90-102; s. 16, ch. 98-92; s. 12, ch. 2006-195; s. 2, ch. 2016-135.



916.14 - Statute of limitations; former jeopardy.

916.14 Statute of limitations; former jeopardy.—The statute of limitations shall not be applicable to criminal charges dismissed because of the incompetency of the defendant to proceed. If a defendant is declared incompetent to proceed during trial and afterwards is declared competent to proceed, the defendant’s other, uncompleted trial shall not constitute former jeopardy.

History.—s. 1, ch. 80-75; s. 1531, ch. 97-102; s. 17, ch. 98-92.



916.145 - Dismissal of charges.

916.145 Dismissal of charges.—

(1) The charges against a defendant adjudicated incompetent to proceed due to mental illness shall be dismissed without prejudice to the state if the defendant remains incompetent to proceed for 5 continuous, uninterrupted years after such determination, unless the court in its order specifies its reasons for believing that the defendant will become competent to proceed within the foreseeable future and specifies the time within which the defendant is expected to become competent to proceed. The court may dismiss such charges at least 3 years after such determination, unless the charge is:

(a) Arson;

(b) Sexual battery;

(c) Robbery;

(d) Kidnapping;

(e) Aggravated child abuse;

(f) Aggravated abuse of an elderly person or disabled adult;

(g) Aggravated assault with a deadly weapon;

(h) Murder;

(i) Manslaughter;

(j) Aggravated manslaughter of an elderly person or disabled adult;

(k) Aggravated manslaughter of a child;

(l) Unlawful throwing, projecting, placing, or discharging of a destructive device or bomb;

(m) Armed burglary;

(n) Aggravated battery;

(o) Aggravated stalking;

(p) A forcible felony as defined in s. 776.08 and not listed elsewhere in this subsection;

(q) An offense where an element of the offense requires the possession, use, or discharge of a firearm;

(r) An attempt to commit an offense listed in this subsection;

(s) An offense allegedly committed by a defendant who has had a forcible or violent felony conviction within the 5 years immediately preceding the date of arrest for the nonviolent felony sought to be dismissed;

(t) An offense allegedly committed by a defendant who, after having been found incompetent and placed under court supervision in a community-based program, is formally charged by a state attorney or the Office of the Statewide Prosecutor with a new felony offense; or

(u) An offense for which there is an identifiable victim and such victim has not consented to the dismissal.

(2) This section does not prohibit the state from refiling dismissed charges if the defendant is declared to be competent to proceed in the future.

History.—s. 6, ch. 83-274; s. 74, ch. 87-226; s. 1532, ch. 97-102; s. 18, ch. 98-92; s. 13, ch. 2006-195; s. 3, ch. 2016-135.



916.15 - Involuntary commitment of defendant adjudicated not guilty by reason of insanity.

916.15 Involuntary commitment of defendant adjudicated not guilty by reason of insanity.—

(1) The determination of whether a defendant is not guilty by reason of insanity shall be determined in accordance with Rule 3.217, Florida Rules of Criminal Procedure.

(2) A defendant who is acquitted of criminal charges because of a finding of not guilty by reason of insanity may be involuntarily committed pursuant to such finding if the defendant has a mental illness and, because of the illness, is manifestly dangerous to himself or herself or others.

(3) Every defendant acquitted of criminal charges by reason of insanity and found to meet the criteria for involuntary commitment may be committed and treated in accordance with the provisions of this section and the applicable Florida Rules of Criminal Procedure. The department shall admit a defendant so adjudicated to an appropriate facility or program for treatment and shall retain and treat such defendant. No later than 6 months after the date of admission, prior to the end of any period of extended commitment, or at any time the administrator or designee shall have determined that the defendant no longer meets the criteria for continued commitment placement, the administrator or designee shall file a report with the court pursuant to the applicable Florida Rules of Criminal Procedure.

(4) In all proceedings under this section, both the defendant and the state shall have the right to a hearing before the committing court. Evidence at such hearing may be presented by the hospital administrator or the administrator’s designee as well as by the state and the defendant. The defendant shall have the right to counsel at any such hearing. In the event that a defendant is determined to be indigent pursuant to s. 27.52, the public defender shall represent the defendant. The parties shall have access to the defendant’s records at the treating facilities and may interview or depose personnel who have had contact with the defendant at the treating facilities.

(5) The commitment hearing shall be held within 30 days after the court receives notification that the defendant no longer meets the criteria for continued commitment. The defendant must be transported to the committing court’s jurisdiction for the hearing.

History.—s. 1, ch. 80-75; s. 36, ch. 85-167; s. 1533, ch. 97-102; s. 19, ch. 98-92; s. 121, ch. 2003-402; s. 14, ch. 2006-195; s. 4, ch. 2016-135.



916.16 - Jurisdiction of committing court.

916.16 Jurisdiction of committing court.—

(1) The committing court shall retain jurisdiction over any defendant involuntarily committed due to a determination of incompetency to proceed due to mental illness or a finding of not guilty by reason of insanity pursuant to this chapter. The defendant may not be released except by order of the committing court. An administrative hearing examiner does not have jurisdiction to determine issues of continuing commitment or release of any defendant involuntarily committed pursuant to this chapter.

(2) The committing court shall retain jurisdiction in the case of any defendant placed on conditional release pursuant to s. 916.17. Such defendant may not be released from the conditions of release except by order of the committing court.

History.—s. 1, ch. 80-75; s. 7, ch. 83-274; s. 20, ch. 98-92; s. 15, ch. 2006-195.



916.17 - Conditional release.

916.17 Conditional release.—

(1) Except for an inmate currently serving a prison sentence, the committing court may order a conditional release of any defendant in lieu of an involuntary commitment to a facility pursuant to s. 916.13 or s. 916.15 based upon an approved plan for providing appropriate outpatient care and treatment. Upon a recommendation that outpatient treatment of the defendant is appropriate, a written plan for outpatient treatment, including recommendations from qualified professionals, must be filed with the court, with copies to all parties. Such a plan may also be submitted by the defendant and filed with the court with copies to all parties. The plan shall include:

(a) Special provisions for residential care or adequate supervision of the defendant.

(b) Provisions for outpatient mental health services.

(c) If appropriate, recommendations for auxiliary services such as vocational training, educational services, or special medical care.

In its order of conditional release, the court shall specify the conditions of release based upon the release plan and shall direct the appropriate agencies or persons to submit periodic reports to the court regarding the defendant’s compliance with the conditions of the release and progress in treatment, with copies to all parties.

(2) Upon the filing of an affidavit or statement under oath by any person that the defendant has failed to comply with the conditions of release, that the defendant’s condition has deteriorated to the point that inpatient care is required, or that the release conditions should be modified, the court shall hold a hearing within 7 days after receipt of the affidavit or statement under oath. After the hearing, the court may modify the release conditions. The court may also order that the defendant be returned to the department if it is found, after the appointment and report of experts, that the person meets the criteria for involuntary commitment under s. 916.13 or s. 916.15.

(3) If at any time it is determined after a hearing that the defendant who has been conditionally released under subsection (1) no longer requires court-supervised followup care, the court shall terminate its jurisdiction in the cause and discharge the defendant.

History.—s. 1, ch. 80-75; s. 37, ch. 85-167; s. 1534, ch. 97-102; s. 21, ch. 98-92; s. 16, ch. 2006-195.



916.185 - Forensic Hospital Diversion Pilot Program.

916.185 Forensic Hospital Diversion Pilot Program.—

(1) LEGISLATIVE FINDINGS AND INTENT.—The Legislature finds that many jail inmates who have serious mental illnesses and who are committed to state forensic mental health treatment facilities for restoration of competency to proceed could be served more effectively and at less cost in community-based alternative programs. The Legislature further finds that many people who have serious mental illnesses and who have been discharged from state forensic mental health treatment facilities could avoid returning to the criminal justice and forensic mental health systems if they received specialized treatment in the community. Therefore, it is the intent of the Legislature to create the Forensic Hospital Diversion Pilot Program to serve offenders who have mental illnesses or co-occurring mental illnesses and substance use disorders and who are involved in or at risk of entering state forensic mental health treatment facilities, prisons, jails, or state civil mental health treatment facilities.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Best practices” means treatment services that incorporate the most effective and acceptable interventions available in the care and treatment of offenders who are diagnosed as having mental illnesses or co-occurring mental illnesses and substance use disorders.

(b) “Community forensic system” means the community mental health and substance use forensic treatment system, including the comprehensive set of services and supports provided to offenders involved in or at risk of becoming involved in the criminal justice system.

(c) “Evidence-based practices” means interventions and strategies that, based on the best available empirical research, demonstrate effective and efficient outcomes in the care and treatment of offenders who are diagnosed as having mental illnesses or co-occurring mental illnesses and substance use disorders.

(3) CREATION.—There is authorized a Forensic Hospital Diversion Pilot Program to provide competency-restoration and community-reintegration services in either a locked residential treatment facility when appropriate or a community-based facility based on considerations of public safety, the needs of the individual, and available resources.

(a) The department may implement a Forensic Hospital Diversion Pilot Program modeled after the Miami-Dade Forensic Alternative Center, taking into account local needs and resources in Duval County, in conjunction with the Fourth Judicial Circuit in Duval County; in Broward County, in conjunction with the Seventeenth Judicial Circuit in Broward County; and in Miami-Dade County, in conjunction with the Eleventh Judicial Circuit in Miami-Dade County.

(b) If the department elects to create and implement the program, the department shall include a comprehensive continuum of care and services that use evidence-based practices and best practices to treat offenders who have mental health and co-occurring substance use disorders.

(c) The department and the corresponding judicial circuits may implement this section if existing resources are available to do so on a recurring basis. The department may request budget amendments pursuant to chapter 216 to realign funds between mental health services and community substance abuse and mental health services in order to implement this pilot program.

(4) ELIGIBILITY.—Participation in the Forensic Hospital Diversion Pilot Program is limited to offenders who:

(a) Are 18 years of age or older.

(b) Are charged with a felony of the second degree or a felony of the third degree.

(c) Do not have a significant history of violent criminal offenses.

(d) Are adjudicated incompetent to proceed to trial or not guilty by reason of insanity pursuant to this part.

(e) Meet public safety and treatment criteria established by the department for placement in a community setting.

(f) Otherwise would be admitted to a state mental health treatment facility.

(5) TRAINING.—The Legislature encourages the Florida Supreme Court, in consultation and cooperation with the Florida Supreme Court Task Force on Substance Abuse and Mental Health Issues in the Courts, to develop educational training for judges in the pilot program areas which focuses on the community forensic system.

(6) RULEMAKING.—The department may adopt rules to administer this section.

History.—s. 13, ch. 2016-127.






Part III - FORENSIC SERVICES FOR PERSONS WHO ARE INTELLECTUALLY DISABLEDOR AUTISTIC (ss. 916.301-916.304)

916.301 - Appointment of experts.

916.301 Appointment of experts.—

(1) All evaluations ordered by the court under this part must be conducted by qualified experts who have expertise in evaluating persons who have an intellectual disability or autism. The agency shall maintain and provide the courts annually with a list of available professionals who are appropriately licensed and qualified to perform evaluations of defendants alleged to be incompetent to proceed due to intellectual disability or autism. The courts may use professionals from this list when appointing experts and ordering evaluations under this part.

(2) If a defendant’s suspected mental condition is intellectual disability or autism, the court shall appoint the following:

(a) At least one, or at the request of any party, two experts to evaluate whether the defendant meets the definition of intellectual disability or autism and, if so, whether the defendant is competent to proceed; and

(b) A psychologist selected by the agency who is licensed or authorized by law to practice in this state, with experience in evaluating persons suspected of having an intellectual disability or autism, and a social service professional, with experience in working with persons who have an intellectual disability or autism.

1. The psychologist shall evaluate whether the defendant meets the definition of intellectual disability or autism and, if so, whether the defendant is incompetent to proceed due to intellectual disability or autism.

2. The social service professional shall provide a social and developmental history of the defendant.

(3) The experts may examine the defendant in jail, in another appropriate local facility, in a facility of the Department of Corrections, or on an outpatient basis.

(4) Experts appointed by the court to evaluate the mental condition of a defendant in a criminal case shall be allowed reasonable fees for services rendered as evaluators and as witnesses, which shall be paid by the court. State employees shall be paid expenses pursuant to s. 112.061. The fees shall be taxed as costs in the case. In order for the experts to be paid for the services rendered, the reports and testimony must explicitly address each of the factors and follow the procedures set out in this chapter and in the Florida Rules of Criminal Procedure.

History.—s. 23, ch. 98-92; s. 60, ch. 2005-236; s. 17, ch. 2006-195; s. 17, ch. 2008-244; s. 31, ch. 2013-162.



916.3012 - Mental competence to proceed.

916.3012 Mental competence to proceed.—

(1) A defendant whose suspected mental condition is intellectual disability or autism is incompetent to proceed within the meaning of this chapter if the defendant does not have sufficient present ability to consult with the defendant’s lawyer with a reasonable degree of rational understanding or if the defendant has no rational, as well as factual, understanding of the proceedings against the defendant.

(2) Experts in intellectual disability or autism appointed pursuant to s. 916.301 shall first consider whether the defendant meets the definition of intellectual disability or autism and, if so, consider the factors related to the issue of whether the defendant meets the criteria for competence to proceed as described in subsection (1).

(3) In considering the issue of competence to proceed, an examining expert shall first consider and specifically include in his or her report the defendant’s capacity to:

(a) Appreciate the charges or allegations against the defendant.

(b) Appreciate the range and nature of possible penalties, if applicable, that may be imposed in the proceedings against the defendant.

(c) Understand the adversarial nature of the legal process.

(d) Disclose to counsel facts pertinent to the proceedings at issue.

(e) Manifest appropriate courtroom behavior.

(f) Testify relevantly.

In addition, an examining expert shall consider and include in his or her report any other factor deemed relevant by the expert.

(4) If the experts find that the defendant is incompetent to proceed, the experts shall report on any recommended training for the defendant to attain competence to proceed. In considering the issues relating to training, the examining experts shall specifically report on:

(a) The intellectual disability or autism causing the incompetence;

(b) The training appropriate for the intellectual disability or autism of the defendant and an explanation of each of the possible training alternatives in order of choices;

(c) The availability of acceptable training and, if training is available in the community, the expert shall so state in the report; and

(d) The likelihood of the defendant’s attaining competence under the training recommended, an assessment of the probable duration of the training required to restore competence, and the probability that the defendant will attain competence to proceed in the foreseeable future.

History.—s. 24, ch. 98-92; s. 18, ch. 2006-195; s. 22, ch. 2010-117; s. 32, ch. 2013-162.



916.302 - Involuntary commitment of defendant determined to be incompetent to proceed.

916.302 Involuntary commitment of defendant determined to be incompetent to proceed.—

(1) CRITERIA.—Every defendant who is charged with a felony and who is adjudicated incompetent to proceed due to intellectual disability or autism may be involuntarily committed for training upon a finding by the court of clear and convincing evidence that:

(a) The defendant has an intellectual disability or autism;

(b) There is a substantial likelihood that in the near future the defendant will inflict serious bodily harm on himself or herself or another person, as evidenced by recent behavior causing, attempting, or threatening such harm;

(c) All available, less restrictive alternatives, including services provided in community residential facilities or other community settings, which would offer an opportunity for improvement of the condition have been judged to be inappropriate; and

(d) There is a substantial probability that the intellectual disability or autism causing the defendant’s incompetence will respond to training and the defendant will regain competency to proceed in the reasonably foreseeable future.

(2) ADMISSION TO A FACILITY.—

(a) A defendant who has been charged with a felony and who is found to be incompetent to proceed due to intellectual disability or autism, and who meets the criteria for involuntary commitment to the agency under this chapter, shall be committed to the agency, and the agency shall retain and provide appropriate training for the defendant. Within 6 months after the date of admission or at the end of any period of extended commitment or at any time the administrator or designee determines that the defendant has regained competency to proceed or no longer meets the criteria for continued commitment, the administrator or designee shall file a report with the court pursuant to this chapter and the applicable Florida Rules of Criminal Procedure.

(b) A defendant determined to be incompetent to proceed due to intellectual disability or autism may be ordered by a circuit court into a forensic facility designated by the agency for defendants who have an intellectual disability or autism.

(c) The agency may transfer a defendant from a designated forensic facility to another designated forensic facility and must notify the court of the transfer within 30 days after the transfer is completed.

(d) The agency may not transfer a defendant from a designated forensic facility to a civil facility without first notifying the court, and all parties, 30 days before the proposed transfer. If the court objects to the proposed transfer, it must send its written objection to the agency. The agency may transfer the defendant unless it receives the written objection from the court within 30 days after the court’s receipt of the notice of the proposed transfer.

(3) PLACEMENT OF DUALLY DIAGNOSED DEFENDANTS.—

(a) If a defendant has both an intellectual disability or autism and a mental illness, evaluations must address which condition is primarily affecting the defendant’s competency to proceed. Referral of the defendant should be made to a civil or forensic facility most appropriate to address the symptoms that are the cause of the defendant’s incompetence.

(b) Transfer from one civil or forensic facility to another civil or forensic facility may occur when, in the department’s and agency’s judgment, it is in the defendant’s best treatment or training interests. The department and agency shall submit an evaluation and justification for the transfer to the court. The court may consult with an outside expert if necessary. Transfer will require an amended order from the committing court.

History.—s. 25, ch. 98-92; s. 19, ch. 2006-195; s. 33, ch. 2013-162.



916.3025 - Jurisdiction of committing court.

916.3025 Jurisdiction of committing court.—

(1) The committing court shall retain jurisdiction in the case of any defendant found to be incompetent to proceed due to intellectual disability or autism and ordered into a forensic facility designated by the agency for defendants who have intellectual disabilities or autism. A defendant may not be released except by the order of the committing court. An administrative hearing examiner does not have jurisdiction to determine issues of continuing commitment or release of any defendant involuntarily committed pursuant to this chapter.

(2) The committing court shall retain jurisdiction in the case of any defendant placed on conditional release pursuant to s. 916.304. Such defendant may not be released from the conditions of release except by order of the committing court.

(3) The committing court shall consider a petition to involuntarily admit a defendant whose charges have been dismissed to residential services provided by the agency and, when applicable, to continue secure placement of such person as provided in s. 916.303. The committing court shall retain jurisdiction over such person so long as he or she remains in secure placement or is on conditional release as provided in s. 916.304. However, upon request, the court may transfer continuing jurisdiction to the court in the circuit where the defendant resides. The defendant may not be released from an order for secure placement except by order of the court.

History.—s. 26, ch. 98-92; s. 20, ch. 2006-195; s. 34, ch. 2013-162.



916.303 - Determination of incompetency; dismissal of charges.

916.303 Determination of incompetency; dismissal of charges.—

(1) The charges against any defendant found to be incompetent to proceed due to intellectual disability or autism shall be dismissed without prejudice to the state if the defendant remains incompetent to proceed within a reasonable time after such determination, not to exceed 2 years, unless the court in its order specifies its reasons for believing that the defendant will become competent to proceed within the foreseeable future and specifies the time within which the defendant is expected to become competent to proceed. The charges may be refiled by the state if the defendant is declared competent to proceed in the future.

(2) If the charges are dismissed and if the defendant is considered to lack sufficient capacity to give express and informed consent to a voluntary application for services and lacks the basic survival and self-care skills to provide for his or her well-being or is likely to physically injure himself or herself or others if allowed to remain at liberty, the agency, the state attorney, or the defendant’s attorney shall apply to the committing court to involuntarily admit the defendant to residential services pursuant to s. 393.11.

(3) If the defendant is considered to need involuntary residential services for reasons described in subsection (2) and, further, there is a substantial likelihood that the defendant will injure another person or continues to present a danger of escape, and all available less restrictive alternatives, including services in community residential facilities or other community settings, which would offer an opportunity for improvement of the condition have been judged to be inappropriate, the agency, the state attorney, or the defendant’s counsel may request the committing court to continue the defendant’s placement in a secure facility pursuant to this part. Any placement so continued must be reviewed by the court at least annually at a hearing. The annual review and hearing must determine whether the defendant continues to meet the criteria described in this subsection and, if so, whether the defendant still requires involuntary placement in a secure facility and whether the defendant is receiving adequate care, treatment, habilitation, and rehabilitation, including psychotropic medication and behavioral programming. Notice of the annual review and review hearing shall be given to the state attorney and the defendant’s attorney. A defendant’s placement in a secure facility may not exceed the maximum sentence for the crime for which the defendant was charged.

History.—s. 27, ch. 98-92; s. 56, ch. 99-7; s. 21, ch. 2006-195; s. 35, ch. 2013-162.



916.304 - Conditional release.

916.304 Conditional release.—

(1) Except for an inmate currently serving a prison sentence, the committing court may order a conditional release of any defendant who has been found to be incompetent to proceed due to intellectual disability or autism, based on an approved plan for providing community-based training. The committing criminal court may order a conditional release of any defendant to a civil facility in lieu of an involuntary commitment to a forensic facility pursuant to s. 916.302. Upon a recommendation that community-based training for the defendant is appropriate, a written plan for community-based training, including recommendations from qualified professionals, may be filed with the court, with copies to all parties. Such a plan may also be submitted by the defendant and filed with the court, with copies to all parties. The plan must include:

(a) Special provisions for residential care and adequate supervision of the defendant, including recommended location of placement.

(b) Recommendations for auxiliary services such as vocational training, psychological training, educational services, leisure services, and special medical care.

In its order of conditional release, the court shall specify the conditions of release based upon the release plan and shall direct the appropriate agencies or persons to submit periodic reports to the courts regarding the defendant’s compliance with the conditions of the release and progress in training, with copies to all parties.

(2) Upon the filing of an affidavit or statement under oath by any person that the defendant has failed to comply with the conditions of release, that the defendant’s condition has deteriorated, or that the release conditions should be modified, the court shall hold a hearing within 7 days after receipt of the affidavit or statement under oath. With notice to the court and all parties, the agency may detain a defendant in a forensic facility until the hearing occurs. After the hearing, the court may modify the release conditions. The court may also order that the defendant be placed into more appropriate programs for further training or may order the defendant to be committed to a forensic facility if it is found, after the appointment and report of experts, that the defendant meets the criteria for placement in a forensic facility.

(3) If at any time it is determined after a hearing that the defendant conditionally released under subsection (1) no longer requires court-supervised followup care, the court shall terminate its jurisdiction in the cause and discharge the defendant.

History.—s. 28, ch. 98-92; s. 22, ch. 2006-195; s. 36, ch. 2013-162.









Chapter 918 - CONDUCT OF TRIAL

918.015 - Right to speedy trial.

918.015 Right to speedy trial.—

(1) In all criminal prosecutions the state and the defendant shall each have the right to a speedy trial.

(2) The Supreme Court shall, by rule of said court, provide procedures through which the right to a speedy trial as guaranteed by subsection (1) and by s. 16, Art. I of the State Constitution, shall be realized.

History.—s. 195, ch. 19554, 1939; CGL 1940 Supp. 8663(202); s. 6, ch. 71-1(B).

Note.—Former s. 916.01.



918.0155 - Expeditious disposition of particular criminal cases involving a child under age 16.

918.0155 Expeditious disposition of particular criminal cases involving a child under age 16.—Every criminal case prosecuted under chapter 782, chapter 784, chapter 787, chapter 794, chapter 796, chapter 800, chapter 827, or chapter 847 which involves the abuse of a child or unlawful sexual contact or acts performed in the presence of, with, or upon a child under the age of 16 shall be heard and disposed of as expeditiously as possible.

History.—s. 1, ch. 85-53; s. 23, ch. 2010-117.



918.0157 - Right to trial by jury.

918.0157 Right to trial by jury.—In each prosecution for a violation of a state law or a municipal or county ordinance punishable by imprisonment, the defendant shall have, upon demand, the right to a trial by an impartial jury in the county where the offense was committed, except as to any such prosecution for a violation punishable for a term of imprisonment of 6 months or less, if at the time the case is set for trial the court announces that in the event of conviction of the crime as charged or of any lesser included offense a sentence of imprisonment will not be imposed and the defendant will not be adjudicated guilty, unless a right to trial by jury for such offense is guaranteed under the State or Federal Constitution.

History.—s. 1, ch. 86-115.



918.016 - Trial of remaining defendants after grant of continuance to others.

918.016 Trial of remaining defendants after grant of continuance to others.—When a continuance is granted to one or more of several defendants, the court may proceed with the trial of the defendants who have not been granted a continuance.

History.—s. 202, ch. 19554, 1939; CGL 1940 Supp. 8663(210); s. 110, ch. 70-339.

Note.—Former s. 916.09.



918.03 - Procedure when offense committed outside state.

918.03 Procedure when offense committed outside state.—When a court determines that it does not have jurisdiction because the offense charged was committed outside this state, the court may discharge the defendant or direct the clerk to communicate the location of the defendant to the chief executive of the state, territory, or district where the offense was committed. The court may commit the defendant to custody or admit him or her to bail for a reasonable period of time to await a requisition for his or her extradition. If a requisition is not received within the time set by the court, the defendant shall be discharged. If the defendant has been admitted to bail, the court shall order the bond canceled and any deposit of money or bonds returned.

History.—s. 208, ch. 19554, 1939; CGL 1940 Supp. 8663(216); s. 112, ch. 70-339; s. 1536, ch. 97-102.



918.04 - Procedure when offense committed in another county.

918.04 Procedure when offense committed in another county.—When a court determines that it does not have jurisdiction because the offense charged was committed in another county of this state, the defendant shall be committed to custody or admitted to bail for a reasonable time to await a warrant for his or her arrest from the proper county. The clerk shall notify the prosecuting attorney of the proper county of the location of the defendant. If the defendant is not arrested on a warrant from the proper county within the time set by the court, he or she shall be discharged. If the defendant has been admitted to bail, the court shall order the bond canceled and any deposit of money or bonds returned.

History.—s. 209, ch. 19554, 1939; CGL 1940 Supp. 8663(217); s. 113, ch. 70-339; s. 1537, ch. 97-102.



918.05 - View by jury.

918.05 View by jury.—When a court determines that it is proper for the jury to view a place where the offense may have been committed or other material events may have occurred, it may order the jury to be conducted in a body to the place, in custody of a proper officer. The court shall admonish the officer that no person, including the officer, shall be allowed to communicate with the jury about any subject connected with the trial. The jury shall be returned to the courtroom in accordance with the directions of the court. The judge and defendant, unless the defendant absents himself or herself without permission of court, shall be present, and the prosecuting attorney and defense counsel may be present at the view.

History.—s. 210, ch. 19554, 1939; CGL 1940 Supp. 8663(218); s. 114, ch. 70-339; s. 1538, ch. 97-102.



918.06 - Separation and detention of jurors; admonition by court.

918.06 Separation and detention of jurors; admonition by court.—The court shall admonish the jury that it is their duty not to converse among themselves or with anyone else on a subject connected with the trial or to form or express an opinion on a subject connected with the trial until the cause is submitted to them. When the jurors leave the jury box, the court may direct that the jury be kept together in the charge of a proper officer or allow them to separate. If the court permits the jurors to separate, it shall admonish them not to view the place where the offense appears to have been committed.

History.—s. 211, ch. 19554, 1939; CGL 1940 Supp. 8663(219); s. 115, ch. 70-339.



918.07 - Admonition to officer in charge of jurors.

918.07 Admonition to officer in charge of jurors.—When the jury is committed to the charge of an officer, the officer shall be admonished by the court to keep the jurors together in the place specified and not to permit any person to communicate with them on any subject except with the permission of the court given in open court in the presence of the defendant or the defendant’s counsel. The officer shall not communicate with the jurors on any subject connected with the trial and shall return the jurors to court as directed by the court.

History.—s. 212, ch. 19554, 1939; CGL 1940 Supp. 8663(220); s. 116, ch. 70-339; s. 1539, ch. 97-102.



918.10 - Charge to jury; request for instructions.

918.10 Charge to jury; request for instructions.—

(1) At the conclusion of argument of counsel, the court shall charge the jury. The charge shall be only on the law of the case and must include the penalty for the offense for which the accused is being charged.

(2) All charges to the jury shall be delivered orally and shall be taken by the court reporter, transcribed, and filed.

(3) At or after the close of the evidence, a party may file written requests that the court instruct the jury on the law as stated in the requests. The court shall inform counsel of its proposed action on the requests before their arguments to the jury.

History.—s. 215, ch. 19554, 1939; CGL 1940 Supp. 8663(223); s. 1, ch. 22775, 1945; s. 117, ch. 70-339.



918.12 - Tampering with jurors.

918.12 Tampering with jurors.—Any person who influences the judgment or decision of any grand or petit juror on any matter, question, cause, or proceeding which may be pending, or which may by law be brought, before him or her as such juror, with intent to obstruct the administration of justice, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 72-315; s. 1540, ch. 97-102.



918.13 - Tampering with or fabricating physical evidence.

918.13 Tampering with or fabricating physical evidence.—

(1) No person, knowing that a criminal trial or proceeding or an investigation by a duly constituted prosecuting authority, law enforcement agency, grand jury or legislative committee of this state is pending or is about to be instituted, shall:

(a) Alter, destroy, conceal, or remove any record, document, or thing with the purpose to impair its verity or availability in such proceeding or investigation; or

(b) Make, present, or use any record, document, or thing, knowing it to be false.

(2) Any person who violates any provision of this section shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 72-315.



918.16 - Sex offenses; testimony of person under age 16 or who has an intellectual disability; testimony of victim; courtroom cleared; exceptions.

918.16 Sex offenses; testimony of person under age 16 or who has an intellectual disability; testimony of victim; courtroom cleared; exceptions.—

(1) Except as provided in subsection (2), in the trial of any case, civil or criminal, if any person under the age of 16 or any person with an intellectual disability as defined in s. 393.063 is testifying concerning any sex offense, the court shall clear the courtroom of all persons except parties to the cause and their immediate families or guardians, attorneys and their secretaries, officers of the court, jurors, newspaper reporters or broadcasters, court reporters, and, at the request of the victim, victim or witness advocates designated by the state attorney’s office.

(2) If the victim of a sex offense is testifying concerning that offense in any civil or criminal trial, the court shall clear the courtroom of all persons upon the request of the victim, regardless of the victim’s age or mental capacity, except that parties to the cause and their immediate families or guardians, attorneys and their secretaries, officers of the court, jurors, newspaper reporters or broadcasters, court reporters, and, at the request of the victim, victim or witness advocates designated by the state attorney may remain in the courtroom.

History.—s. 28, ch. 77-312; s. 5, ch. 90-211; s. 26, ch. 94-154; s. 109, ch. 99-3; s. 1, ch. 99-157; s. 8, ch. 2000-338; s. 96, ch. 2004-267; s. 37, ch. 2013-162.



918.19 - Closing argument.

918.19 Closing argument.—As provided in the common law, in criminal prosecutions after the closing of evidence:

(1) The prosecuting attorney shall open the closing arguments.

(2) The accused or the attorney for the accused may reply.

(3) The prosecuting attorney may reply in rebuttal.

The method set forth in this section shall control unless the Supreme Court determines it is procedural and issues a substitute rule of criminal procedure.

History.—s. 1, ch. 2006-96.






Chapter 921 - SENTENCE

921.0017 - Credit upon recommitment of offender serving split sentence.

921.0017 Credit upon recommitment of offender serving split sentence.—Effective for offenses committed on or after January 1, 1994, if an offender’s probation or community control is revoked and the offender is serving a split sentence pursuant to s. 948.012, upon recommitment to the Department of Corrections, the court shall order credit for time served in state prison or county jail only, without considering any type of gain-time earned before release to supervision, or any type of sentence reduction granted to avoid prison overcrowding, including, but not limited to, any sentence reduction resulting from administrative gain-time, provisional credits, or control release. The court shall determine the amount of jail-time credit to be awarded for time served between the date of arrest as a violator and the date of recommitment, and shall direct the Department of Corrections to compute and apply credit for all other time served previously on the prior sentence for the offense for which the offender is being recommitted. This section does not affect or limit the department’s authority to forfeit gain-time under ss. 944.28(1) and 948.06(7).

History.—s. 14, ch. 93-406; s. 13, ch. 97-78; s. 15, ch. 97-299; s. 35, ch. 2004-373.



921.002 - The Criminal Punishment Code.

921.002 The Criminal Punishment Code.—The Criminal Punishment Code shall apply to all felony offenses, except capital felonies, committed on or after October 1, 1998.

(1) The provision of criminal penalties and of limitations upon the application of such penalties is a matter of predominantly substantive law and, as such, is a matter properly addressed by the Legislature. The Legislature, in the exercise of its authority and responsibility to establish sentencing criteria, to provide for the imposition of criminal penalties, and to make the best use of state prisons so that violent criminal offenders are appropriately incarcerated, has determined that it is in the best interest of the state to develop, implement, and revise a sentencing policy. The Criminal Punishment Code embodies the principles that:

(a) Sentencing is neutral with respect to race, gender, and social and economic status.

(b) The primary purpose of sentencing is to punish the offender. Rehabilitation is a desired goal of the criminal justice system but is subordinate to the goal of punishment.

(c) The penalty imposed is commensurate with the severity of the primary offense and the circumstances surrounding the primary offense.

(d) The severity of the sentence increases with the length and nature of the offender’s prior record.

(e) The sentence imposed by the sentencing judge reflects the length of actual time to be served, shortened only by the application of incentive and meritorious gain-time as provided by law, and may not be shortened if the defendant would consequently serve less than 85 percent of his or her term of imprisonment as provided in s. 944.275(4)(b)3. The provisions of chapter 947, relating to parole, shall not apply to persons sentenced under the Criminal Punishment Code.

(f) Departures below the lowest permissible sentence established by the code must be articulated in writing by the trial court judge and made only when circumstances or factors reasonably justify the mitigation of the sentence. The level of proof necessary to establish facts that support a departure from the lowest permissible sentence is a preponderance of the evidence.

(g) The trial court judge may impose a sentence up to and including the statutory maximum for any offense, including an offense that is before the court due to a violation of probation or community control.

(h) A sentence may be appealed on the basis that it departs from the Criminal Punishment Code only if the sentence is below the lowest permissible sentence or as enumerated in s. 924.06(1).

(i) Use of incarcerative sanctions is prioritized toward offenders convicted of serious offenses and certain offenders who have long prior records, in order to maximize the finite capacities of state and local correctional facilities.

(2) When a defendant is before the court for sentencing for more than one felony and the felonies were committed under more than one version or revision of the former sentencing guidelines or the code, each felony shall be sentenced under the guidelines or the code in effect at the time the particular felony was committed. This subsection does not apply to sentencing for any capital felony.

(3) A court may impose a departure below the lowest permissible sentence based upon circumstances or factors that reasonably justify the mitigation of the sentence in accordance with s. 921.0026. The level of proof necessary to establish facts supporting the mitigation of a sentence is a preponderance of the evidence. When multiple reasons exist to support the mitigation, the mitigation shall be upheld when at least one circumstance or factor justifies the mitigation regardless of the presence of other circumstances or factors found not to justify mitigation. Any sentence imposed below the lowest permissible sentence must be explained in writing by the trial court judge.

(4)(a) The Department of Corrections shall report on trends in sentencing practices and sentencing score thresholds and provide an analysis on the sentencing factors considered by the courts and shall submit this information to the Legislature by October 1 of each year.

(b) The Criminal Justice Estimating Conference, with the assistance of the Department of Corrections, shall estimate the impact of any proposed change to the Criminal Punishment Code on future rates of incarceration and on the prison population. The Criminal Justice Estimating Conference shall base its projections on historical data concerning sentencing practices which have been accumulated by the Department of Corrections and other relevant data from other state agencies and records of the Department of Corrections which disclose the average time served for offenses covered by any proposed changes to the Criminal Punishment Code.

(c) In order to produce projects that are either required by law or requested by the Legislature to assist the Legislature in making modifications to the Criminal Punishment Code, the Department of Corrections is authorized to collect and evaluate Criminal Punishment Code scoresheets from each of the judicial circuits after sentencing. Beginning in 1999, by October 1 of each year, the Department of Corrections shall provide an annual report to the Legislature that shows the rate of compliance of each judicial circuit in providing scoresheets to the department.

History.—s. 3, ch. 97-194; s. 2, ch. 98-204; s. 124, ch. 2010-5.



921.0021 - Definitions.

921.0021 Definitions.—As used in this chapter, for any felony offense, except any capital felony, committed on or after October 1, 1998, the term:

(1) “Additional offense” means any offense other than the primary offense for which an offender is convicted and which is pending before the court for sentencing at the time of the primary offense.

(2) “Conviction” means a determination of guilt that is the result of a plea or a trial, regardless of whether adjudication is withheld.

(3) “Legal status” means an offender’s status if the offender:

(a) Escapes from incarceration;

(b) Flees to avoid prosecution;

(c) Fails to appear for a criminal proceeding;

(d) Violates any condition of a supersedeas bond;

(e) Is incarcerated;

(f) Is under any form of a pretrial intervention or diversion program; or

(g) Is under any form of court-imposed or postprison release community supervision.

(4) “Primary offense” means the offense at conviction pending before the court for sentencing for which the total sentence points recommend a sanction that is as severe as, or more severe than, the sanction recommended for any other offense committed by the offender and pending before the court at sentencing. Only one count of one offense before the court for sentencing shall be classified as the primary offense.

(5) “Prior record” means a conviction for a crime committed by the offender, as an adult or a juvenile, prior to the time of the primary offense. Convictions by federal, out-of-state, military, or foreign courts, and convictions for violations of county or municipal ordinances that incorporate by reference a penalty under state law, are included in the offender’s prior record. Convictions for offenses committed by the offender more than 10 years before the primary offense are not included in the offender’s prior record if the offender has not been convicted of any other crime for a period of 10 consecutive years from the most recent date of release from confinement, supervision, or sanction, whichever is later, to the date of the primary offense. Juvenile dispositions of offenses committed by the offender within 5 years before the primary offense are included in the offender’s prior record when the offense would have been a crime had the offender been an adult rather than a juvenile. Juvenile dispositions of sexual offenses committed by the offender which were committed 5 years or more before the primary offense are included in the offender’s prior record if the offender has not maintained a conviction-free record, either as an adult or a juvenile, for a period of 5 consecutive years from the most recent date of release from confinement, supervision, or sanction, whichever is later, to the date of the primary offense.

(6) “Community sanction” includes:

(a) Probation.

(b) Community control.

(c) Pretrial intervention or diversion.

(7)(a) “Victim injury” means the physical injury or death suffered by a person as a direct result of the primary offense, or any additional offense, for which an offender is convicted and which is pending before the court for sentencing at the time of the primary offense.

(b) Except as provided in paragraph (c) or paragraph (d),

1. If the conviction is for an offense involving sexual contact that includes sexual penetration, the sexual penetration must be scored in accordance with the sentence points provided under s. 921.0024 for sexual penetration, regardless of whether there is evidence of any physical injury.

2. If the conviction is for an offense involving sexual contact that does not include sexual penetration, the sexual contact must be scored in accordance with the sentence points provided under s. 921.0024 for sexual contact, regardless of whether there is evidence of any physical injury.

If the victim of an offense involving sexual contact suffers any physical injury as a direct result of the primary offense or any additional offense committed by the offender resulting in conviction, such physical injury must be scored separately and in addition to the points scored for the sexual contact or the sexual penetration.

(c) The sentence points provided under s. 921.0024 for sexual contact or sexual penetration may not be assessed for a violation of s. 944.35(3)(b)2.

(d) If the conviction is for the offense described in s. 872.06, the sentence points provided under s. 921.0024 for sexual contact or sexual penetration may not be assessed.

(e) Notwithstanding paragraph (a), if the conviction is for an offense described in s. 316.027 and the court finds that the offender caused victim injury, sentence points for victim injury may be assessed against the offender.

History.—s. 4, ch. 97-194; s. 3, ch. 98-204; s. 2, ch. 2001-210; s. 4, ch. 2007-211.



921.0022 - Criminal Punishment Code; offense severity ranking chart.

921.0022 Criminal Punishment Code; offense severity ranking chart.—

(1) The offense severity ranking chart must be used with the Criminal Punishment Code worksheet to compute a sentence score for each felony offender whose offense was committed on or after October 1, 1998.

(2) The offense severity ranking chart has 10 offense levels, ranked from least severe, which are level 1 offenses, to most severe, which are level 10 offenses, and each felony offense is assigned to a level according to the severity of the offense. For purposes of determining which felony offenses are specifically listed in the offense severity ranking chart and which severity level has been assigned to each of these offenses, the numerical statutory references in the left column of the chart and the felony degree designations in the middle column of the chart are controlling; the language in the right column of the chart is provided solely for descriptive purposes. Reclassification of the degree of the felony through the application of s. 775.0845, s. 775.085, s. 775.0861, s. 775.0862, s. 775.0863, s. 775.087, s. 775.0875, s. 794.023, or any other law that provides an enhanced penalty for a felony offense, to any offense listed in the offense severity ranking chart in this section shall not cause the offense to become unlisted and is not subject to the provisions of s. 921.0023.

(3) OFFENSE SEVERITY RANKING CHART

(a) LEVEL 1

(b) LEVEL 2

(c) LEVEL 3

(d) LEVEL 4

(e) LEVEL 5

(f) LEVEL 6

(g) LEVEL 7

(h) LEVEL 8

(i) LEVEL 9

(j) LEVEL 10

History.—s. 5, ch. 97-194; s. 2, ch. 98-22; s. 2, ch. 98-24; s. 4, ch. 98-204; s. 5, ch. 98-207; s. 2, ch. 98-274; s. 54, ch. 98-280; ss. 6, 10, ch. 98-417; s. 110, ch. 99-3; s. 3, ch. 99-12; s. 3, ch. 99-153; s. 17, ch. 99-168; s. 2, ch. 99-175; s. 15, ch. 99-186; s. 10, ch. 99-188; s. 11, ch. 99-201; s. 3, ch. 99-207; s. 86, ch. 2000-139; s. 3, ch. 2000-218; s. 2, ch. 2000-230; s. 2, ch. 2000-246; s. 47, ch. 2000-318; s. 7, ch. 2000-320; s. 24, ch. 2000-360; s. 5, ch. 2001-55; s. 30, ch. 2001-64; s. 3, ch. 2001-99; s. 2, ch. 2001-114; s. 16, ch. 2001-115; s. 3, ch. 2001-147; s. 2, ch. 2001-233; s. 6, ch. 2001-236; s. 3, ch. 2001-244; s. 8, ch. 2001-271; s. 121, ch. 2001-277; s. 2, ch. 2001-358; s. 118, ch. 2002-1; s. 5, ch. 2002-28; s. 2, ch. 2002-51; s. 12, ch. 2002-78; s. 3, ch. 2002-81; s. 2, ch. 2002-159; s. 2, ch. 2002-162; s. 1, ch. 2002-212; s. 7, ch. 2002-259; s. 10, ch. 2002-263; s. 2, ch. 2002-284; s. 2, ch. 2002-386; s. 109, ch. 2003-1; s. 4, ch. 2003-23; s. 3, ch. 2003-59; s. 4, ch. 2003-71; s. 3, ch. 2003-84; s. 2, ch. 2003-95; s. 8, ch. 2003-148; s. 29, ch. 2003-155; s. 6, ch. 2003-158; s. 1, ch. 2003-176; s. 13, ch. 2003-411; s. 36, ch. 2003-412; s. 162, ch. 2004-5; s. 4, ch. 2004-256; s. 4, ch. 2004-286; s. 3, ch. 2004-290; s. 51, ch. 2004-335; s. 3, ch. 2004-341; s. 29, ch. 2004-344; s. 10, ch. 2004-371; s. 2, ch. 2004-388; s. 144, ch. 2005-2; s. 6, ch. 2005-28; s. 1, ch. 2005-33; s. 3, ch. 2005-77; s. 5, ch. 2005-119; s. 17, ch. 2005-128; s. 4, ch. 2006-51; s. 4, ch. 2006-114; s. 114, ch. 2006-120; s. 3, ch. 2006-225; s. 3, ch. 2006-260; s. 32, ch. 2006-304; s. 157, ch. 2007-5; s. 5, ch. 2007-112; s. 3, ch. 2007-115; s. 2, ch. 2007-133; s. 8, ch. 2007-143; s. 6, ch. 2007-167; s. 3, ch. 2007-177; s. 14, ch. 2007-209; s. 2, ch. 2007-245; s. 165, ch. 2008-4; s. 3, ch. 2008-88; s. 6, ch. 2008-120; s. 2, ch. 2008-160; s. 23, ch. 2008-172; s. 54, ch. 2008-177; s. 4, ch. 2008-184; s. 43, ch. 2008-207; s. 25, ch. 2008-238; s. 206, ch. 2008-247; s. 2, ch. 2009-102; s. 30, ch. 2009-223; s. 24, ch. 2010-117; s. 4, ch. 2010-121; s. 8, ch. 2010-163; s. 42, ch. 2010-209; s. 30, ch. 2011-66; s. 6, ch. 2011-73; s. 3, ch. 2011-80; s. 4, ch. 2011-90; s. 16, ch. 2011-220; s. 8, ch. 2012-19; s. 4, ch. 2012-21; s. 3, ch. 2012-23; s. 83, ch. 2012-30; s. 2, ch. 2012-39; s. 1, ch. 2012-68; s. 8, ch. 2012-95; s. 19, ch. 2012-97; s. 13, ch. 2012-155; s. 112, ch. 2013-15; s. 5, ch. 2013-29; s. 5, ch. 2013-80; s. 2, ch. 2013-208; s. 3, ch. 2013-228; s. 8, ch. 2014-4; s. 12, ch. 2014-5; s. 310, ch. 2014-19; s. 4, ch. 2014-159; s. 13, ch. 2014-160; s. 2, ch. 2014-176; s. 7, ch. 2014-194; s. 7, ch. 2014-200; s. 3, ch. 2014-202; s. 7, ch. 2014-208; s. 6, ch. 2014-225; s. 3, ch. 2015-29; s. 15, ch. 2015-34; s. 19, ch. 2015-166; s. 5, ch. 2015-179; s. 4, ch. 2016-7; s. 27, ch. 2016-24; s. 4, ch. 2016-81; s. 19, ch. 2016-104; s. 10, ch. 2016-105; ss. 9, 10, ch. 2016-151; s. 4, ch. 2016-156; s. 5, ch. 2016-173; s. 2, ch. 2016-185; s. 4, ch. 2016-208; s. 21, ch. 2016-212; s. 36, ch. 2016-230.

1Note.—Redesignated as s. 499.0051(6) by s. 4, ch. 2016-212.

2Note.—Redesignated as s. 499.0051(7) by s. 4, ch. 2016-212.



921.0023 - Criminal Punishment Code; ranking unlisted felony offenses.

921.0023 Criminal Punishment Code; ranking unlisted felony offenses.—A felony offense committed on or after October 1, 1998, that is not listed in s. 921.0022 is ranked with respect to offense severity level by the Legislature, commensurate with the harm or potential harm that is caused by the offense to the community. Until the Legislature specifically assigns an offense to a severity level in the offense severity ranking chart, the severity level is within the following parameters:

(1) A felony of the third degree within offense level 1.

(2) A felony of the second degree within offense level 4.

(3) A felony of the first degree within offense level 7.

(4) A felony of the first degree punishable by life within offense level 9.

(5) A life felony within offense level 10.

History.—s. 6, ch. 97-194; s. 5, ch. 98-204.



921.0024 - Criminal Punishment Code; worksheet computations; scoresheets.

921.0024 Criminal Punishment Code; worksheet computations; scoresheets.—

(1)(a) The Criminal Punishment Code worksheet is used to compute the subtotal and total sentence points as follows:

FLORIDA CRIMINAL PUNISHMENT CODE
WORKSHEET

OFFENSE SCORE

Primary Offense + Additional Offenses + Victim Injury =

TOTAL OFFENSE SCORE

PRIOR RECORD SCORE

TOTAL OFFENSE SCORE

TOTAL PRIOR RECORD SCORE

LEGAL STATUS

COMMUNITY SANCTION VIOLATION

PRIOR SERIOUS FELONY

PRIOR CAPITAL FELONY

FIREARM OR SEMIAUTOMATIC WEAPON

SUBTOTAL

PRISON RELEASEE REOFFENDER (no)(yes)

VIOLENT CAREER CRIMINAL (no)(yes)

HABITUAL VIOLENT OFFENDER (no)(yes)

HABITUAL OFFENDER (no)(yes)

DRUG TRAFFICKER (no)(yes) (x multiplier)

LAW ENF. PROTECT. (no)(yes) (x multiplier)

MOTOR VEHICLE THEFT (no)(yes) (x multiplier)

CRIMINAL GANG OFFENSE (no)(yes) (x multiplier)

DOMESTIC VIOLENCE IN THE PRESENCE OF RELATED CHILD (no)(yes) (x multiplier)

ADULT-ON-MINOR SEX OFFENSE (no)(yes) (x multiplier)

TOTAL SENTENCE POINTS

(b) WORKSHEET KEY:

Legal status points are assessed when any form of legal status existed at the time the offender committed an offense before the court for sentencing. Four (4) sentence points are assessed for an offender’s legal status.

Community sanction violation points are assessed when a community sanction violation is before the court for sentencing. Six (6) sentence points are assessed for each community sanction violation and each successive community sanction violation, unless any of the following apply:

1. If the community sanction violation includes a new felony conviction before the sentencing court, twelve (12) community sanction violation points are assessed for the violation, and for each successive community sanction violation involving a new felony conviction.

2. If the community sanction violation is committed by a violent felony offender of special concern as defined in s. 948.06:

a. Twelve (12) community sanction violation points are assessed for the violation and for each successive violation of felony probation or community control where:

I. The violation does not include a new felony conviction; and

II. The community sanction violation is not based solely on the probationer or offender’s failure to pay costs or fines or make restitution payments.

b. Twenty-four (24) community sanction violation points are assessed for the violation and for each successive violation of felony probation or community control where the violation includes a new felony conviction.

Multiple counts of community sanction violations before the sentencing court shall not be a basis for multiplying the assessment of community sanction violation points.

Prior serious felony points: If the offender has a primary offense or any additional offense ranked in level 8, level 9, or level 10, and one or more prior serious felonies, a single assessment of thirty (30) points shall be added. For purposes of this section, a prior serious felony is an offense in the offender’s prior record that is ranked in level 8, level 9, or level 10 under s. 921.0022 or s. 921.0023 and for which the offender is serving a sentence of confinement, supervision, or other sanction or for which the offender’s date of release from confinement, supervision, or other sanction, whichever is later, is within 3 years before the date the primary offense or any additional offense was committed.

Prior capital felony points: If the offender has one or more prior capital felonies in the offender’s criminal record, points shall be added to the subtotal sentence points of the offender equal to twice the number of points the offender receives for the primary offense and any additional offense. A prior capital felony in the offender’s criminal record is a previous capital felony offense for which the offender has entered a plea of nolo contendere or guilty or has been found guilty; or a felony in another jurisdiction which is a capital felony in that jurisdiction, or would be a capital felony if the offense were committed in this state.

Possession of a firearm, semiautomatic firearm, or machine gun: If the offender is convicted of committing or attempting to commit any felony other than those enumerated in s. 775.087(2) while having in his or her possession: a firearm as defined in s. 790.001(6), an additional eighteen (18) sentence points are assessed; or if the offender is convicted of committing or attempting to commit any felony other than those enumerated in s. 775.087(3) while having in his or her possession a semiautomatic firearm as defined in s. 775.087(3) or a machine gun as defined in s. 790.001(9), an additional twenty-five (25) sentence points are assessed.

Sentencing multipliers:

Drug trafficking: If the primary offense is drug trafficking under s. 893.135, the subtotal sentence points are multiplied, at the discretion of the court, for a level 7 or level 8 offense, by 1.5. The state attorney may move the sentencing court to reduce or suspend the sentence of a person convicted of a level 7 or level 8 offense, if the offender provides substantial assistance as described in s. 893.135(4).

Law enforcement protection: If the primary offense is a violation of the Law Enforcement Protection Act under s. 775.0823(2), (3), or (4), the subtotal sentence points are multiplied by 2.5. If the primary offense is a violation of s. 775.0823(5), (6), (7), (8), or (9), the subtotal sentence points are multiplied by 2.0. If the primary offense is a violation of s. 784.07(3) or s. 775.0875(1), or of the Law Enforcement Protection Act under s. 775.0823(10) or (11), the subtotal sentence points are multiplied by 1.5.

Grand theft of a motor vehicle: If the primary offense is grand theft of the third degree involving a motor vehicle and in the offender’s prior record, there are three or more grand thefts of the third degree involving a motor vehicle, the subtotal sentence points are multiplied by 1.5.

Offense related to a criminal gang: If the offender is convicted of the primary offense and committed that offense for the purpose of benefiting, promoting, or furthering the interests of a criminal gang as defined in s. 874.03, the subtotal sentence points are multiplied by 1.5. If applying the multiplier results in the lowest permissible sentence exceeding the statutory maximum sentence for the primary offense under chapter 775, the court may not apply the multiplier and must sentence the defendant to the statutory maximum sentence.

Domestic violence in the presence of a child: If the offender is convicted of the primary offense and the primary offense is a crime of domestic violence, as defined in s. 741.28, which was committed in the presence of a child under 16 years of age who is a family or household member as defined in s. 741.28(3) with the victim or perpetrator, the subtotal sentence points are multiplied by 1.5.

Adult-on-minor sex offense: If the offender was 18 years of age or older and the victim was younger than 18 years of age at the time the offender committed the primary offense, and if the primary offense was an offense committed on or after October 1, 2014, and is a violation of s. 787.01(2) or s. 787.02(2), if the violation involved a victim who was a minor and, in the course of committing that violation, the defendant committed a sexual battery under chapter 794 or a lewd act under s. 800.04 or s. 847.0135(5) against the minor; s. 787.01(3)(a)2. or 3.; s. 787.02(3)(a)2. or 3.; s. 794.011, excluding s. 794.011(10); s. 800.04; or s. 847.0135(5), the subtotal sentence points are multiplied by 2.0. If applying the multiplier results in the lowest permissible sentence exceeding the statutory maximum sentence for the primary offense under chapter 775, the court may not apply the multiplier and must sentence the defendant to the statutory maximum sentence.

(2) The lowest permissible sentence is the minimum sentence that may be imposed by the trial court, absent a valid reason for departure. The lowest permissible sentence is any nonstate prison sanction in which the total sentence points equals or is less than 44 points, unless the court determines within its discretion that a prison sentence, which may be up to the statutory maximums for the offenses committed, is appropriate. When the total sentence points exceeds 44 points, the lowest permissible sentence in prison months shall be calculated by subtracting 28 points from the total sentence points and decreasing the remaining total by 25 percent. The total sentence points shall be calculated only as a means of determining the lowest permissible sentence. The permissible range for sentencing shall be the lowest permissible sentence up to and including the statutory maximum, as defined in s. 775.082, for the primary offense and any additional offenses before the court for sentencing. The sentencing court may impose such sentences concurrently or consecutively. However, any sentence to state prison must exceed 1 year. If the lowest permissible sentence under the code exceeds the statutory maximum sentence as provided in s. 775.082, the sentence required by the code must be imposed. If the total sentence points are greater than or equal to 363, the court may sentence the offender to life imprisonment. An offender sentenced to life imprisonment under this section is not eligible for any form of discretionary early release, except executive clemency or conditional medical release under s. 947.149.

(3) A single scoresheet shall be prepared for each defendant to determine the permissible range for the sentence that the court may impose, except that if the defendant is before the court for sentencing for more than one felony and the felonies were committed under more than one version or revision of the guidelines or the code, separate scoresheets must be prepared. The scoresheet or scoresheets must cover all the defendant’s offenses pending before the court for sentencing. The state attorney shall prepare the scoresheet or scoresheets, which must be presented to the defense counsel for review for accuracy in all cases unless the judge directs otherwise. The defendant’s scoresheet or scoresheets must be approved and signed by the sentencing judge.

(4) The Department of Corrections, in consultation with the Office of the State Courts Administrator, state attorneys, and public defenders, must develop and submit the revised Criminal Punishment Code scoresheet to the Supreme Court for approval by June 15 of each year, as necessary. Upon the Supreme Court’s approval of the revised scoresheet, the Department of Corrections shall produce and provide sufficient copies of the revised scoresheets by September 30 of each year, as necessary. Scoresheets must include item entries for the scoresheet preparer’s use in indicating whether any prison sentence imposed includes a mandatory minimum sentence or the sentence imposed was a downward departure from the lowest permissible sentence under the Criminal Punishment Code.

(5) The Department of Corrections shall distribute sufficient copies of the Criminal Punishment Code scoresheets to those persons charged with the responsibility for preparing scoresheets.

(6) The clerk of the circuit court shall transmit a complete, accurate, and legible copy of the Criminal Punishment Code scoresheet used in each sentencing proceeding to the Department of Corrections. Scoresheets must be transmitted no less frequently than monthly, by the first of each month, and may be sent collectively.

(7) A sentencing scoresheet must be prepared for every defendant who is sentenced for a felony offense. A copy of the individual offender’s Criminal Punishment Code scoresheet and any attachments thereto prepared pursuant to Rule 3.701, Rule 3.702, or Rule 3.703, Florida Rules of Criminal Procedure, or any other rule pertaining to the preparation and submission of felony sentencing scoresheets, must be attached to the copy of the uniform judgment and sentence form provided to the Department of Corrections.

History.—s. 7, ch. 97-194; s. 6, ch. 98-204; s. 111, ch. 99-3; s. 57, ch. 99-7; s. 3, ch. 99-12; s. 10, ch. 99-188; s. 56, ch. 99-193; s. 25, ch. 2000-320; s. 2, ch. 2001-126; s. 4, ch. 2001-183; s. 1, ch. 2002-212; s. 163, ch. 2004-5; s. 18, ch. 2005-128; s. 5, ch. 2007-2; s. 2, ch. 2007-212; s. 26, ch. 2008-238; s. 6, ch. 2013-80; s. 9, ch. 2014-4; s. 5, ch. 2016-7.



921.00241 - Prison diversion program.

921.00241 Prison diversion program.—

(1) Notwithstanding s. 921.0024 and effective for offenses committed on or after July 1, 2009, a court may divert from the state correctional system an offender who would otherwise be sentenced to a state facility by sentencing the offender to a nonstate prison sanction as provided in subsection (2). An offender may be sentenced to a nonstate prison sanction if the offender meets all of the following criteria:

(a) The offender’s primary offense is a felony of the third degree.

(b) The offender’s total sentence points score, as provided in s. 921.0024, is not more than 48 points, or the offender’s total sentence points score is 54 points and 6 of those points are for a violation of probation, community control, or other community supervision, and do not involve a new violation of law.

(c) The offender has not been convicted or previously convicted of a forcible felony as defined in s. 776.08, but excluding any third degree felony violation under chapter 810.

(d) The offender’s primary offense does not require a minimum mandatory sentence.

(2) If the court elects to impose a sentence as provided in this section, the court shall sentence the offender to a term of probation, community control, or community supervision with mandatory participation in a prison diversion program of the Department of Corrections if such program is funded and exists in the judicial circuit in which the offender is sentenced. The prison diversion program shall be designed to meet the unique needs of each judicial circuit and of the offender population of that circuit. The program may require residential, nonresidential, or day-reporting requirements; substance abuse treatment; employment; restitution; academic or vocational opportunities; or community service work.

(3) The court that sentences a defendant to a nonstate prison sanction pursuant to subsection (2) shall make written findings that the defendant meets the criteria in subsection (1); and the sentencing order must indicate that the offender was sentenced to the prison diversion program pursuant to subsection (2). The court may order the offender to pay all or a portion of the costs related to the prison diversion program if the court determines that the offender has the ability to pay.

History.—s. 2, ch. 2009-63.



921.0025 - Adoption and implementation of revised sentencing scoresheets.

921.0025 Adoption and implementation of revised sentencing scoresheets.—Rules 3.701, 3.702, 3.703, and 3.988, Florida Rules of Criminal Procedure, as revised by the Supreme Court, and any other rule pertaining to the preparation and submission of felony sentencing scoresheets, are adopted and implemented in accordance with this chapter for application to the Criminal Punishment Code.

History.—s. 7, ch. 98-204.



921.0026 - Mitigating circumstances.

921.0026 Mitigating circumstances.—This section applies to any felony offense, except any capital felony, committed on or after October 1, 1998.

(1) A downward departure from the lowest permissible sentence, as calculated according to the total sentence points pursuant to s. 921.0024, is prohibited unless there are circumstances or factors that reasonably justify the downward departure. Mitigating factors to be considered include, but are not limited to, those listed in subsection (2). The imposition of a sentence below the lowest permissible sentence is subject to appellate review under chapter 924, but the extent of downward departure is not subject to appellate review.

(2) Mitigating circumstances under which a departure from the lowest permissible sentence is reasonably justified include, but are not limited to:

(a) The departure results from a legitimate, uncoerced plea bargain.

(b) The defendant was an accomplice to the offense and was a relatively minor participant in the criminal conduct.

(c) The capacity of the defendant to appreciate the criminal nature of the conduct or to conform that conduct to the requirements of law was substantially impaired.

(d) The defendant requires specialized treatment for a mental disorder that is unrelated to substance abuse or addiction or for a physical disability, and the defendant is amenable to treatment.

(e) The need for payment of restitution to the victim outweighs the need for a prison sentence.

(f) The victim was an initiator, willing participant, aggressor, or provoker of the incident.

(g) The defendant acted under extreme duress or under the domination of another person.

(h) Before the identity of the defendant was determined, the victim was substantially compensated.

(i) The defendant cooperated with the state to resolve the current offense or any other offense.

(j) The offense was committed in an unsophisticated manner and was an isolated incident for which the defendant has shown remorse.

(k) At the time of the offense the defendant was too young to appreciate the consequences of the offense.

(l) The defendant is to be sentenced as a youthful offender.

(m) The defendant’s offense is a nonviolent felony, the defendant’s Criminal Punishment Code scoresheet total sentence points under s. 921.0024 are 60 points or fewer, and the court determines that the defendant is amenable to the services of a postadjudicatory treatment-based drug court program and is otherwise qualified to participate in the program as part of the sentence. For purposes of this paragraph, the term “nonviolent felony” has the same meaning as provided in s. 948.08(6).

(n) The defendant was making a good faith effort to obtain or provide medical assistance for an individual experiencing a drug-related overdose.

(3) Except as provided in paragraph (2)(m), the defendant’s substance abuse or addiction, including intoxication at the time of the offense, is not a mitigating factor under subsection (2) and does not, under any circumstances, justify a downward departure from the permissible sentencing range.

History.—s. 8, ch. 97-194; s. 8, ch. 98-204; s. 2, ch. 2009-64; s. 2, ch. 2011-33; s. 3, ch. 2012-36.



921.00265 - Recommended sentences; departure sentences; mandatory minimum sentences.

921.00265 Recommended sentences; departure sentences; mandatory minimum sentences.—This section applies to any felony offense, except any capital felony, committed on or after October 1, 1998.

(1) The lowest permissible sentence provided by calculations from the total sentence points pursuant to s. 921.0024(2) is assumed to be the lowest appropriate sentence for the offender being sentenced. A departure sentence is prohibited unless there are mitigating circumstances or factors present as provided in s. 921.0026 which reasonably justify a departure.

(2) A sentence that decreases an offender’s sentence below the lowest permissible sentence is a departure sentence and must be accompanied by a written statement by the sentencing court delineating the reasons for the departure, filed within 7 days after the date of sentencing. A written transcription of reasons stated orally at sentencing for departure from the lowest permissible sentence is permissible if it is filed by the court within 7 days after the date of sentencing.

(3) Any offender who is sentenced to a departure sentence or any offender who is subject to a minimum mandatory sentence must have the departure sentence and any minimum mandatory sentence so noted on the sentencing scoresheet.

History.—s. 9, ch. 98-204.



921.0027 - Criminal Punishment Code and revisions; applicability.

921.0027 Criminal Punishment Code and revisions; applicability.—The Florida Criminal Punishment Code applies to all felonies, except capital felonies, committed on or after October 1, 1998. Any revision to the Criminal Punishment Code applies to sentencing for all felonies, except capital felonies, committed on or after the effective date of the revision. Felonies, except capital felonies, with continuing dates of enterprise shall be sentenced under the Criminal Punishment Code in effect on the beginning date of the criminal activity.

History.—s. 42, ch. 97-194.



921.09 - Fees of physicians who determine sanity at time of sentence.

921.09 Fees of physicians who determine sanity at time of sentence.—The court shall allow reasonable fees to physicians appointed by the court to determine the mental condition of a defendant who has alleged insanity as a cause for not pronouncing sentence. The fees shall be paid by the county in which the indictment was found or the information or affidavit filed.

History.—s. 255, ch. 19554, 1939; CGL 1940 Supp. 8663(264); s. 121, ch. 70-339.



921.12 - Fees of physicians when pregnancy is alleged as cause for not pronouncing sentence.

921.12 Fees of physicians when pregnancy is alleged as cause for not pronouncing sentence.—The court shall allow reasonable fees to the physicians appointed to examine a defendant who has alleged her pregnancy as a cause for not pronouncing sentence. The fees shall be paid by the county in which the indictment was found or the information or affidavit filed.

History.—s. 258, ch. 19554, 1939; CGL 1940 Supp. 8663(267); s. 122, ch. 70-339.



921.137 - Imposition of the death sentence upon an intellectually disabled defendant prohibited.

921.137 Imposition of the death sentence upon an intellectually disabled defendant prohibited.—

(1) As used in this section, the term “intellectually disabled” or “intellectual disability” means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior and manifested during the period from conception to age 18. The term “significantly subaverage general intellectual functioning,” for the purpose of this section, means performance that is two or more standard deviations from the mean score on a standardized intelligence test specified in the rules of the Agency for Persons with Disabilities. The term “adaptive behavior,” for the purpose of this definition, means the effectiveness or degree with which an individual meets the standards of personal independence and social responsibility expected of his or her age, cultural group, and community. The Agency for Persons with Disabilities shall adopt rules to specify the standardized intelligence tests as provided in this subsection.

(2) A sentence of death may not be imposed upon a defendant convicted of a capital felony if it is determined in accordance with this section that the defendant is intellectually disabled.

(3) A defendant charged with a capital felony who intends to raise intellectual disability as a bar to the death sentence must give notice of such intention in accordance with the rules of court governing notices of intent to offer expert testimony regarding mental health mitigation during the penalty phase of a capital trial.

(4) After a defendant who has given notice of his or her intention to raise intellectual disability as a bar to the death sentence is convicted of a capital felony and an advisory jury has returned a recommended sentence of death, the defendant may file a motion to determine whether the defendant is intellectually disabled. Upon receipt of the motion, the court shall appoint two experts in the field of intellectual disabilities who shall evaluate the defendant and report their findings to the court and all interested parties prior to the final sentencing hearing. Notwithstanding s. 921.141 or s. 921.142, the final sentencing hearing shall be held without a jury. At the final sentencing hearing, the court shall consider the findings of the court-appointed experts and consider the findings of any other expert which is offered by the state or the defense on the issue of whether the defendant has an intellectual disability. If the court finds, by clear and convincing evidence, that the defendant has an intellectual disability as defined in subsection (1), the court may not impose a sentence of death and shall enter a written order that sets forth with specificity the findings in support of the determination.

(5) If a defendant waives his or her right to a recommended sentence by an advisory jury following a plea of guilt or nolo contendere to a capital felony and adjudication of guilt by the court, or following a jury finding of guilt of a capital felony, upon acceptance of the waiver by the court, a defendant who has given notice as required in subsection (3) may file a motion for a determination of intellectual disability. Upon granting the motion, the court shall proceed as provided in subsection (4).

(6) If, following a recommendation by an advisory jury that the defendant be sentenced to life imprisonment, the state intends to request the court to order that the defendant be sentenced to death, the state must inform the defendant of such request if the defendant has notified the court of his or her intent to raise intellectual disability as a bar to the death sentence. After receipt of the notice from the state, the defendant may file a motion requesting a determination by the court of whether the defendant is intellectually disabled. Upon granting the motion, the court shall proceed as provided in subsection (4).

(7) Pursuant to s. 924.07, the state may appeal a determination of intellectual disability made under subsection (4).

(8) This section does not apply to a defendant who was sentenced to death before June 12, 2001.

(9) For purposes of the application of the criminal laws and procedural rules of this state to any matters relating to the imposition and execution of the death penalty, the terms “intellectual disability” or “intellectually disabled” are interchangeable with and have the same meaning as the terms “mental retardation” or “retardation” and “mentally retarded” as those terms were defined before July 1, 2013.

History.—s. 1, ch. 2001-202; s. 23, ch. 2006-195; s. 38, ch. 2013-162.



921.1401 - Sentence of life imprisonment for persons who are under the age of 18 years at the time of the offense; sentencing proceedings.

921.1401 Sentence of life imprisonment for persons who are under the age of 18 years at the time of the offense; sentencing proceedings.—

(1) Upon conviction or adjudication of guilt of an offense described in s. 775.082(1)(b), s. 775.082(3)(a)5., s. 775.082(3)(b)2., or s. 775.082(3)(c) which was committed on or after July 1, 2014, the court may conduct a separate sentencing hearing to determine if a term of imprisonment for life or a term of years equal to life imprisonment is an appropriate sentence.

(2) In determining whether life imprisonment or a term of years equal to life imprisonment is an appropriate sentence, the court shall consider factors relevant to the offense and the defendant’s youth and attendant circumstances, including, but not limited to:

(a) The nature and circumstances of the offense committed by the defendant.

(b) The effect of the crime on the victim’s family and on the community.

(c) The defendant’s age, maturity, intellectual capacity, and mental and emotional health at the time of the offense.

(d) The defendant’s background, including his or her family, home, and community environment.

(e) The effect, if any, of immaturity, impetuosity, or failure to appreciate risks and consequences on the defendant’s participation in the offense.

(f) The extent of the defendant’s participation in the offense.

(g) The effect, if any, of familial pressure or peer pressure on the defendant’s actions.

(h) The nature and extent of the defendant’s prior criminal history.

(i) The effect, if any, of characteristics attributable to the defendant’s youth on the defendant’s judgment.

(j) The possibility of rehabilitating the defendant.

History.—s. 2, ch. 2014-220.



921.1402 - Review of sentences for persons convicted of specified offenses committed while under the age of 18 years.

921.1402 Review of sentences for persons convicted of specified offenses committed while under the age of 18 years.—

(1) For purposes of this section, the term “juvenile offender” means a person sentenced to imprisonment in the custody of the Department of Corrections for an offense committed on or after July 1, 2014, and committed before he or she attained 18 years of age.

(2)(a) A juvenile offender sentenced under s. 775.082(1)(b)1. is entitled to a review of his or her sentence after 25 years. However, a juvenile offender is not entitled to review if he or she has previously been convicted of one of the following offenses, or conspiracy to commit one of the following offenses, if the offense for which the person was previously convicted was part of a separate criminal transaction or episode than that which resulted in the sentence under s. 775.082(1)(b)1.:

1. Murder;

2. Manslaughter;

3. Sexual battery;

4. Armed burglary;

5. Armed robbery;

6. Armed carjacking;

7. Home-invasion robbery;

8. Human trafficking for commercial sexual activity with a child under 18 years of age;

9. False imprisonment under s. 787.02(3)(a); or

10. Kidnapping.

(b) A juvenile offender sentenced to a term of more than 25 years under s. 775.082(3)(a)5.a. or s. 775.082(3)(b)2.a. is entitled to a review of his or her sentence after 25 years.

(c) A juvenile offender sentenced to a term of more than 15 years under s. 775.082(1)(b)2., s. 775.082(3)(a)5.b., or s. 775.082(3)(b)2.b. is entitled to a review of his or her sentence after 15 years.

(d) A juvenile offender sentenced to a term of 20 years or more under s. 775.082(3)(c) is entitled to a review of his or her sentence after 20 years. If the juvenile offender is not resentenced at the initial review hearing, he or she is eligible for one subsequent review hearing 10 years after the initial review hearing.

(3) The Department of Corrections shall notify a juvenile offender of his or her eligibility to request a sentence review hearing 18 months before the juvenile offender is entitled to a sentence review hearing under this section.

(4) A juvenile offender seeking sentence review pursuant to subsection (2) must submit an application to the court of original jurisdiction requesting that a sentence review hearing be held. The juvenile offender must submit a new application to the court of original jurisdiction to request subsequent sentence review hearings pursuant to paragraph (2)(d). The sentencing court shall retain original jurisdiction for the duration of the sentence for this purpose.

(5) A juvenile offender who is eligible for a sentence review hearing under this section is entitled to be represented by counsel, and the court shall appoint a public defender to represent the juvenile offender if the juvenile offender cannot afford an attorney.

(6) Upon receiving an application from an eligible juvenile offender, the court of original sentencing jurisdiction shall hold a sentence review hearing to determine whether the juvenile offender’s sentence should be modified. When determining if it is appropriate to modify the juvenile offender’s sentence, the court shall consider any factor it deems appropriate, including all of the following:

(a) Whether the juvenile offender demonstrates maturity and rehabilitation.

(b) Whether the juvenile offender remains at the same level of risk to society as he or she did at the time of the initial sentencing.

(c) The opinion of the victim or the victim’s next of kin. The absence of the victim or the victim’s next of kin from the sentence review hearing may not be a factor in the determination of the court under this section. The court shall permit the victim or victim’s next of kin to be heard, in person, in writing, or by electronic means. If the victim or the victim’s next of kin chooses not to participate in the hearing, the court may consider previous statements made by the victim or the victim’s next of kin during the trial, initial sentencing phase, or subsequent sentencing review hearings.

(d) Whether the juvenile offender was a relatively minor participant in the criminal offense or acted under extreme duress or the domination of another person.

(e) Whether the juvenile offender has shown sincere and sustained remorse for the criminal offense.

(f) Whether the juvenile offender’s age, maturity, and psychological development at the time of the offense affected his or her behavior.

(g) Whether the juvenile offender has successfully obtained a high school equivalency diploma or completed another educational, technical, work, vocational, or self-rehabilitation program, if such a program is available.

(h) Whether the juvenile offender was a victim of sexual, physical, or emotional abuse before he or she committed the offense.

(i) The results of any mental health assessment, risk assessment, or evaluation of the juvenile offender as to rehabilitation.

(7) If the court determines at a sentence review hearing that the juvenile offender has been rehabilitated and is reasonably believed to be fit to reenter society, the court shall modify the sentence and impose a term of probation of at least 5 years. If the court determines that the juvenile offender has not demonstrated rehabilitation or is not fit to reenter society, the court shall issue a written order stating the reasons why the sentence is not being modified.

History.—s. 3, ch. 2014-220; s. 97, ch. 2015-2.



921.141 - Sentence of death or life imprisonment for capital felonies; further proceedings to determine sentence.

921.141 Sentence of death or life imprisonment for capital felonies; further proceedings to determine sentence.—

(1) SEPARATE PROCEEDINGS ON ISSUE OF PENALTY.—Upon conviction or adjudication of guilt of a defendant of a capital felony, the court shall conduct a separate sentencing proceeding to determine whether the defendant should be sentenced to death or life imprisonment as authorized by s. 775.082. The proceeding shall be conducted by the trial judge before the trial jury as soon as practicable. If, through impossibility or inability, the trial jury is unable to reconvene for a hearing on the issue of penalty, having determined the guilt of the accused, the trial judge may summon a special juror or jurors as provided in chapter 913 to determine the issue of the imposition of the penalty. If the trial jury has been waived, or if the defendant pleaded guilty, the sentencing proceeding shall be conducted before a jury impaneled for that purpose, unless waived by the defendant. In the proceeding, evidence may be presented as to any matter that the court deems relevant to the nature of the crime and the character of the defendant and shall include matters relating to any of the aggravating factors enumerated in subsection (6) and for which notice has been provided pursuant to s. 782.04(1)(b) or mitigating circumstances enumerated in subsection (7). Any such evidence that the court deems to have probative value may be received, regardless of its admissibility under the exclusionary rules of evidence, provided the defendant is accorded a fair opportunity to rebut any hearsay statements. However, this subsection shall not be construed to authorize the introduction of any evidence secured in violation of the Constitution of the United States or the Constitution of the State of Florida. The state and the defendant or the defendant’s counsel shall be permitted to present argument for or against sentence of death.

(2) FINDINGS AND RECOMMENDED SENTENCE BY THE JURY.—This subsection applies only if the defendant has not waived his or her right to a sentencing proceeding by a jury.

(a) After hearing all of the evidence presented regarding aggravating factors and mitigating circumstances, the jury shall deliberate and determine if the state has proven, beyond a reasonable doubt, the existence of at least one aggravating factor set forth in subsection (6).

(b) The jury shall return findings identifying each aggravating factor found to exist. A finding that an aggravating factor exists must be unanimous. If the jury:

1. Does not unanimously find at least one aggravating factor, the defendant is ineligible for a sentence of death.

2. Unanimously finds at least one aggravating factor, the defendant is eligible for a sentence of death and the jury shall make a recommendation to the court as to whether the defendant shall be sentenced to life imprisonment without the possibility of parole or to death. The recommendation shall be based on a weighing of all of the following:

a. Whether sufficient aggravating factors exist.

b. Whether aggravating factors exist which outweigh the mitigating circumstances found to exist.

c. Based on the considerations in sub-subparagraphs a. and b., whether the defendant should be sentenced to life imprisonment without the possibility of parole or to death.

(c) If at least 10 jurors determine that the defendant should be sentenced to death, the jury’s recommendation to the court shall be a sentence of death. If fewer than 10 jurors determine that the defendant should be sentenced to death, the jury’s recommendation to the court shall be a sentence of life imprisonment without the possibility of parole.

(3) IMPOSITION OF SENTENCE OF LIFE IMPRISONMENT OR DEATH.—

(a) If the jury has recommended a sentence of:

1. Life imprisonment without the possibility of parole, the court shall impose the recommended sentence.

2. Death, the court, after considering each aggravating factor found by the jury and all mitigating circumstances, may impose a sentence of life imprisonment without the possibility of parole or a sentence of death. The court may consider only an aggravating factor that was unanimously found to exist by the jury.

(b) If the defendant waived his or her right to a sentencing proceeding by a jury, the court, after considering all aggravating factors and mitigating circumstances, may impose a sentence of life imprisonment without the possibility of parole or a sentence of death. The court may impose a sentence of death only if the court finds that at least one aggravating factor has been proven to exist beyond a reasonable doubt.

(4) ORDER OF THE COURT IN SUPPORT OF SENTENCE OF DEATH.—In each case in which the court imposes a sentence of death, the court shall, considering the records of the trial and the sentencing proceedings, enter a written order addressing the aggravating factors set forth in subsection (6) found to exist, the mitigating circumstances in subsection (7) reasonably established by the evidence, whether there are sufficient aggravating factors to warrant the death penalty, and whether the aggravating factors outweigh the mitigating circumstances reasonably established by the evidence. If the court does not issue its order requiring the death sentence within 30 days after the rendition of the judgment and sentence, the court shall impose a sentence of life imprisonment without the possibility of parole in accordance with s. 775.082.

(5) REVIEW OF JUDGMENT AND SENTENCE.—The judgment of conviction and sentence of death shall be subject to automatic review by the Supreme Court of Florida and disposition rendered within 2 years after the filing of a notice of appeal. Such review by the Supreme Court shall have priority over all other cases and shall be heard in accordance with rules adopted by the Supreme Court.

(6) AGGRAVATING FACTORS.—Aggravating factors shall be limited to the following:

(a) The capital felony was committed by a person previously convicted of a felony and under sentence of imprisonment or placed on community control or on felony probation.

(b) The defendant was previously convicted of another capital felony or of a felony involving the use or threat of violence to the person.

(c) The defendant knowingly created a great risk of death to many persons.

(d) The capital felony was committed while the defendant was engaged, or was an accomplice, in the commission of, or an attempt to commit, or flight after committing or attempting to commit, any: robbery; sexual battery; aggravated child abuse; abuse of an elderly person or disabled adult resulting in great bodily harm, permanent disability, or permanent disfigurement; arson; burglary; kidnapping; aircraft piracy; or unlawful throwing, placing, or discharging of a destructive device or bomb.

(e) The capital felony was committed for the purpose of avoiding or preventing a lawful arrest or effecting an escape from custody.

(f) The capital felony was committed for pecuniary gain.

(g) The capital felony was committed to disrupt or hinder the lawful exercise of any governmental function or the enforcement of laws.

(h) The capital felony was especially heinous, atrocious, or cruel.

(i) The capital felony was a homicide and was committed in a cold, calculated, and premeditated manner without any pretense of moral or legal justification.

(j) The victim of the capital felony was a law enforcement officer engaged in the performance of his or her official duties.

(k) The victim of the capital felony was an elected or appointed public official engaged in the performance of his or her official duties if the motive for the capital felony was related, in whole or in part, to the victim’s official capacity.

(l) The victim of the capital felony was a person less than 12 years of age.

(m) The victim of the capital felony was particularly vulnerable due to advanced age or disability, or because the defendant stood in a position of familial or custodial authority over the victim.

(n) The capital felony was committed by a criminal gang member, as defined in s. 874.03.

(o) The capital felony was committed by a person designated as a sexual predator pursuant to s. 775.21 or a person previously designated as a sexual predator who had the sexual predator designation removed.

(p) The capital felony was committed by a person subject to an injunction issued pursuant to s. 741.30 or s. 784.046, or a foreign protection order accorded full faith and credit pursuant to s. 741.315, and was committed against the petitioner who obtained the injunction or protection order or any spouse, child, sibling, or parent of the petitioner.

(7) MITIGATING CIRCUMSTANCES.—Mitigating circumstances shall be the following:

(a) The defendant has no significant history of prior criminal activity.

(b) The capital felony was committed while the defendant was under the influence of extreme mental or emotional disturbance.

(c) The victim was a participant in the defendant’s conduct or consented to the act.

(d) The defendant was an accomplice in the capital felony committed by another person and his or her participation was relatively minor.

(e) The defendant acted under extreme duress or under the substantial domination of another person.

(f) The capacity of the defendant to appreciate the criminality of his or her conduct or to conform his or her conduct to the requirements of law was substantially impaired.

(g) The age of the defendant at the time of the crime.

(h) The existence of any other factors in the defendant’s background that would mitigate against imposition of the death penalty.

(8) VICTIM IMPACT EVIDENCE.—Once the prosecution has provided evidence of the existence of one or more aggravating factors as described in subsection (6), the prosecution may introduce, and subsequently argue, victim impact evidence to the jury. Such evidence shall be designed to demonstrate the victim’s uniqueness as an individual human being and the resultant loss to the community’s members by the victim’s death. Characterizations and opinions about the crime, the defendant, and the appropriate sentence shall not be permitted as a part of victim impact evidence.

(9) APPLICABILITY.—This section does not apply to a person convicted or adjudicated guilty of a capital drug trafficking felony under s. 893.135.

History.—s. 237a, ch. 19554, 1939; CGL 1940 Supp. 8663(246); s. 119, ch. 70-339; s. 1, ch. 72-72; s. 9, ch. 72-724; s. 1, ch. 74-379; s. 248, ch. 77-104; s. 1, ch. 77-174; s. 1, ch. 79-353; s. 177, ch. 83-216; s. 1, ch. 87-368; s. 10, ch. 88-381; s. 3, ch. 90-112; s. 1, ch. 91-270; s. 1, ch. 92-81; s. 1, ch. 95-159; s. 5, ch. 96-290; s. 1, ch. 96-302; s. 7, ch. 2005-28; s. 2, ch. 2005-64; s. 27, ch. 2008-238; s. 25, ch. 2010-117; s. 1, ch. 2010-120; s. 3, ch. 2016-13; s. 49, ch. 2016-24.

Note.—Former s. 919.23.



921.142 - Sentence of death or life imprisonment for capital drug trafficking felonies; further proceedings to determine sentence.

921.142 Sentence of death or life imprisonment for capital drug trafficking felonies; further proceedings to determine sentence.—

(1) FINDINGS.—The Legislature finds that trafficking in cocaine or opiates carries a grave risk of death or danger to the public; that a reckless disregard for human life is implicit in knowingly trafficking in cocaine or opiates; and that persons who traffic in cocaine or opiates may be determined by the trier of fact to have a culpable mental state of reckless indifference or disregard for human life.

(2) SEPARATE PROCEEDINGS ON ISSUE OF PENALTY.—Upon conviction or adjudication of guilt of a defendant of a capital felony under s. 893.135, the court shall conduct a separate sentencing proceeding to determine whether the defendant should be sentenced to death or life imprisonment as authorized by s. 775.082. The proceeding shall be conducted by the trial judge before the trial jury as soon as practicable. If, through impossibility or inability, the trial jury is unable to reconvene for a hearing on the issue of penalty, having determined the guilt of the accused, the trial judge may summon a special juror or jurors as provided in chapter 913 to determine the issue of the imposition of the penalty. If the trial jury has been waived, or if the defendant pleaded guilty, the sentencing proceeding shall be conducted before a jury impaneled for that purpose, unless waived by the defendant. In the proceeding, evidence may be presented as to any matter that the court deems relevant to the nature of the crime and the character of the defendant and shall include matters relating to any of the aggravating factors enumerated in subsection (7) and for which notice has been provided pursuant to s. 782.04(1)(b) or mitigating circumstances enumerated in subsection (8). Any such evidence that the court deems to have probative value may be received, regardless of its admissibility under the exclusionary rules of evidence, provided the defendant is accorded a fair opportunity to rebut any hearsay statements. However, this subsection shall not be construed to authorize the introduction of any evidence secured in violation of the Constitution of the United States or the Constitution of the State of Florida. The state and the defendant or the defendant’s counsel shall be permitted to present argument for or against sentence of death.

(3) FINDINGS AND RECOMMENDED SENTENCE BY THE JURY.—This subsection applies only if the defendant has not waived his or her right to a sentencing proceeding by a jury.

(a) After hearing all of the evidence presented regarding aggravating factors and mitigating circumstances, the jury shall deliberate and determine if the state has proven, beyond a reasonable doubt, the existence of at least one aggravating factor set forth in subsection (7).

(b) The jury shall return findings identifying each aggravating factor found to exist. A finding that an aggravating factor exists must be unanimous. If the jury:

1. Does not unanimously find at least one aggravating factor, the defendant is ineligible for a sentence of death.

2. Unanimously finds at least one aggravating factor, the defendant is eligible for a sentence of death and the jury shall make a recommendation to the court as to whether the defendant shall be sentenced to life imprisonment without the possibility of parole or to death. The recommendation shall be based on a weighing of all of the following:

a. Whether sufficient aggravating factors exist.

b. Whether aggravating factors exist which outweigh the mitigating circumstances found to exist.

c. Based on the considerations in sub-subparagraphs a. and b., whether the defendant should be sentenced to life imprisonment without the possibility of parole or to death.

(c) If at least 10 jurors determine that the defendant should be sentenced to death, the jury’s recommendation to the court shall be a sentence of death. If fewer than 10 jurors determine that the defendant should be sentenced to death, the jury’s recommendation to the court shall be a sentence of life imprisonment without the possibility of parole.

(4) IMPOSITION OF SENTENCE OF LIFE IMPRISONMENT OR DEATH.—

(a) If the jury has recommended a sentence of:

1. Life imprisonment without the possibility of parole, the court shall impose the recommended sentence.

2. Death, the court, after considering each aggravating factor found by the jury and all mitigating circumstances, may impose a sentence of life imprisonment without the possibility of parole or a sentence of death. The court may consider only an aggravating factor that was unanimously found to exist by the jury.

(b) If the defendant waived his or her right to a sentencing proceeding by a jury, the court, after considering all aggravating factors and mitigating circumstances, may impose a sentence of life imprisonment without the possibility of parole or a sentence of death. The court may impose a sentence of death only if the court finds at least one aggravating factor has been proven to exist beyond a reasonable doubt.

(5) ORDER OF THE COURT IN SUPPORT OF SENTENCE OF DEATH.—In each case in which the court imposes a death sentence, the court shall, considering the records of the trial and the sentencing proceedings, enter a written order addressing the aggravating factors set forth in subsection (7) found to exist, the mitigating circumstances in subsection (8) reasonably established by the evidence, whether there are sufficient aggravating factors to warrant the death penalty, and whether the aggravating factors outweigh the mitigating circumstances reasonably established by the evidence. If the court does not issue its order requiring the death sentence within 30 days after the rendition of the judgment and sentence, the court shall impose a sentence of life imprisonment without the possibility of parole in accordance with s. 775.082.

(6) REVIEW OF JUDGMENT AND SENTENCE.—The judgment of conviction and sentence of death shall be subject to automatic review and disposition rendered by the Supreme Court of Florida within 2 years after the filing of a notice of appeal. Such review by the Supreme Court shall have priority over all other cases and shall be heard in accordance with rules promulgated by the Supreme Court.

(7) AGGRAVATING FACTORS.—Aggravating factors shall be limited to the following:

(a) The capital felony was committed by a person under a sentence of imprisonment.

(b) The defendant was previously convicted of another capital felony or of a state or federal offense involving the distribution of a controlled substance which is punishable by a sentence of at least 1 year of imprisonment.

(c) The defendant knowingly created grave risk of death to one or more persons such that participation in the offense constituted reckless indifference or disregard for human life.

(d) The defendant used a firearm or knowingly directed, advised, authorized, or assisted another to use a firearm to threaten, intimidate, assault, or injure a person in committing the offense or in furtherance of the offense.

(e) The offense involved the distribution of controlled substances to persons under the age of 18 years, the distribution of controlled substances within school zones, or the use or employment of persons under the age of 18 years in aid of distribution of controlled substances.

(f) The offense involved distribution of controlled substances known to contain a potentially lethal adulterant.

(g) The defendant:

1. Intentionally killed the victim;

2. Intentionally inflicted serious bodily injury that resulted in the death of the victim; or

3. Intentionally engaged in conduct intending that the victim be killed or that lethal force be employed against the victim, which resulted in the death of the victim.

(h) The defendant committed the offense as consideration for the receipt, or in the expectation of the receipt, of anything of pecuniary value.

(i) The defendant committed the offense after planning and premeditation.

(j) The defendant committed the offense in a heinous, cruel, or depraved manner in that the offense involved torture or serious physical abuse to the victim.

(8) MITIGATING CIRCUMSTANCES.—Mitigating circumstances shall include the following:

(a) The defendant has no significant history of prior criminal activity.

(b) The capital felony was committed while the defendant was under the influence of extreme mental or emotional disturbance.

(c) The defendant was an accomplice in the capital felony committed by another person, and the defendant’s participation was relatively minor.

(d) The defendant was under extreme duress or under the substantial domination of another person.

(e) The capacity of the defendant to appreciate the criminality of her or his conduct or to conform her or his conduct to the requirements of law was substantially impaired.

(f) The age of the defendant at the time of the offense.

(g) The defendant could not have reasonably foreseen that her or his conduct in the course of the commission of the offense would cause or would create a grave risk of death to one or more persons.

(h) The existence of any other factors in the defendant’s background that would mitigate against imposition of the death penalty.

(9) VICTIM IMPACT EVIDENCE.—Once the prosecution has provided evidence of the existence of one or more aggravating factors as described in subsection (7), the prosecution may introduce, and subsequently argue, victim impact evidence. Such evidence shall be designed to demonstrate the victim’s uniqueness as an individual human being and the resultant loss to the community’s members by the victim’s death. Characterizations and opinions about the crime, the defendant, and the appropriate sentence shall not be permitted as a part of victim impact evidence.

History.—s. 2, ch. 90-112; s. 2, ch. 92-81; s. 6, ch. 96-290; s. 1837, ch. 97-102; s. 10, ch. 99-188; s. 26, ch. 2000-320; s. 1, ch. 2002-212; s. 19, ch. 2005-128; s. 4, ch. 2016-13.



921.143 - Appearance of victim, next of kin, or law enforcement, correctional, or correctional probation officer to make statement at sentencing hearing; submission of written statement.

921.143 Appearance of victim, next of kin, or law enforcement, correctional, or correctional probation officer to make statement at sentencing hearing; submission of written statement.—

(1) At the sentencing hearing, and prior to the imposition of sentence upon any defendant who has been convicted of any felony or who has pleaded guilty or nolo contendere to any crime, including a criminal violation of a provision of chapter 316, the sentencing court shall permit the victim of the crime for which the defendant is being sentenced, the victim’s parent or guardian if the victim is a minor, the lawful representative of the victim or of the victim’s parent or guardian if the victim is a minor, or the next of kin of the victim if the victim has died from causes related to the crime, to:

(a) Appear before the sentencing court for the purpose of making a statement under oath for the record; and

(b) Submit a written statement under oath to the office of the state attorney, which statement shall be filed with the sentencing court.

(2) The state attorney or any assistant state attorney shall advise all victims or, when appropriate, the victim’s parent, guardian, next of kin, or lawful representative that statements, whether oral or written, shall relate to the facts of the case and the extent of any harm, including social, psychological, or physical harm, financial losses, loss of earnings directly or indirectly resulting from the crime for which the defendant is being sentenced, and any matter relevant to an appropriate disposition and sentence.

(3)(a) This subsection shall be known by the popular name the “Officer Cheryl Seiden Act.”

(b) The court may not accept a plea agreement that prohibits a law enforcement officer, correctional officer, or correctional probation officer from appearing or speaking at a parole hearing or clemency hearing.

(c) In any case in which the victim is a law enforcement officer, correctional officer, or correctional probation officer, a plea agreement may not prohibit the officer or an authorized representative of the officer’s employing agency from appearing or providing a statement at the sentencing hearing.

(d) As used in this subsection, the terms “law enforcement officer,” “correctional officer,” “correctional probation officer,” and “employing agency” have the meanings ascribed in s. 943.10.

(e) This subsection does not impair any right afforded under chapter 960 or under s. 16(b), Art. I of the State Constitution.

(4) The court may refuse to accept a negotiated plea and order the defendant to stand trial.

History.—ss. 9, 10, ch. 76-274; s. 3, ch. 84-363; s. 2, ch. 88-196; s. 1, ch. 97-120; s. 4, ch. 2001-209; s. 1, ch. 2004-14.



921.15 - Stay of execution of sentence to fine; bond and proceedings.

921.15 Stay of execution of sentence to fine; bond and proceedings.—

(1) When a defendant is sentenced to pay a fine, he or she shall have the right to give bail for payment of the fine and the costs of prosecution. The bond shall be executed by the defendant and two sureties approved by the sheriff or the officer charged with execution of the judgment.

(2) The bond shall be made payable in 90 days to the Governor and the Governor’s successors in office.

(3) If the bond is not paid at the expiration of 90 days, the sheriff or the officer charged with execution of the judgment shall indorse the default on the bond and file it with the clerk of the court in which the judgment was rendered. The clerk shall issue an execution as if there had been a judgment at law on the bond, and the same proceedings shall be followed as in other executions. After default of the bond, the convicted person may be proceeded against as if bond had not been given.

History.—s. 260a, ch. 19554, 1939; CGL 8426, 8427; CGL 1940 Supp. 8663(270); s. 123, ch. 70-339; s. 1543, ch. 97-102.



921.16 - When sentences to be concurrent and when consecutive.

921.16 When sentences to be concurrent and when consecutive.—

(1) A defendant convicted of two or more offenses charged in the same indictment, information, or affidavit or in consolidated indictments, informations, or affidavits shall serve the sentences of imprisonment concurrently unless the court directs that two or more of the sentences be served consecutively. Sentences of imprisonment for offenses not charged in the same indictment, information, or affidavit shall be served consecutively unless the court directs that two or more of the sentences be served concurrently. Any sentence for sexual battery as defined in chapter 794 or murder as defined in s. 782.04 must be imposed consecutively to any other sentence for sexual battery or murder which arose out of a separate criminal episode or transaction.

(2) A county court or circuit court of this state may direct that the sentence imposed by such court be served concurrently with a sentence imposed by a court of another state or of the United States or, for purposes of this section, concurrently with a sentence to be imposed in another jurisdiction. In such case, the Department of Corrections may designate the correctional institution of the other jurisdiction as the place for reception and confinement of such person and may also designate the place in Florida for reception and confinement of such person in the event that confinement in the other jurisdiction terminates before the expiration of the Florida sentence. The sheriff shall forward commitment papers and other documents specified in s. 944.17 to the department. Upon imposing such a sentence, the court shall notify the Florida Commission on Offender Review as to the jurisdiction in which the sentence is to be served. Any prisoner so released to another jurisdiction shall be eligible for consideration for parole by the Florida Commission on Offender Review pursuant to chapter 947, except that the commission shall determine the presumptive parole release date and the effective parole release date by requesting such person’s file from the receiving jurisdiction. Upon receiving such records, the commission shall determine these release dates based on the relevant information in that file and shall give credit toward reduction of the Florida sentence for gain-time granted by the jurisdiction where the inmate is serving the sentence. The Florida Commission on Offender Review may concur with the parole release decision of the jurisdiction granting parole and accepting supervision.

(3) A county court or circuit court of this state may not direct that the sentence imposed by such court be served coterminously with a sentence imposed by another court of this state or imposed by a court of another state.

History.—s. 261, ch. 19554, 1939; CGL 1940 Supp. 8663(271); s. 124, ch. 70-339; s. 1, ch. 78-219; s. 24, ch. 79-3; s. 12, ch. 79-42; s. 1, ch. 79-310; s. 43, ch. 88-122; s. 10, ch. 95-283; s. 2, ch. 2000-179; s. 1, ch. 2003-128; s. 22, ch. 2014-191; s. 21, ch. 2016-24.



921.161 - Sentence not to run until imposed; credit for county jail time after sentence; certificate of custodian of jail.

921.161 Sentence not to run until imposed; credit for county jail time after sentence; certificate of custodian of jail.—

(1) A sentence of imprisonment shall not begin to run before the date it is imposed, but the court imposing a sentence shall allow a defendant credit for all of the time she or he spent in the county jail before sentence. The credit must be for a specified period of time and shall be provided for in the sentence.

(2) In addition to other credits, a person sentenced to imprisonment in custody of the Department of Corrections shall receive credit on her or his sentence for all time spent between sentencing and being placed in custody of the department. When delivering a prisoner to the department, the custodian of the local jail shall certify to it in writing:

(a) The date the sentence was imposed and the date the prisoner was delivered to the department.

(b) The dates of any periods after sentence the prisoner was at liberty on bond.

(c) The dates and reasons for any other times the prisoner was at liberty after sentence.

(d) The offender-based transaction system number or numbers from the uniform arrest report or reports established pursuant to s. 943.05(2).

The certificate shall be prima facie evidence of the facts certified.

History.—s. 1, ch. 63-457; ss. 19, 35, ch. 69-106; s. 125, ch. 70-339; s. 1, ch. 70-441; s. 1, ch. 73-71; s. 14, ch. 77-120; s. 25, ch. 79-3; s. 13, ch. 86-187; s. 1544, ch. 97-102; s. 3, ch. 2000-179.



921.18 - Sentence for indeterminate period for noncapital felony.

921.18 Sentence for indeterminate period for noncapital felony.—The court in its discretion may sentence a defendant convicted of a noncapital felony to the custody of the Department of Corrections for an indeterminate period of 6 months to a maximum period of imprisonment. The maximum sentence may be less than the maximum prescribed by law, but shall not be less than the minimum, if any, prescribed for the offense. After July 1, 1990, the court shall consider sentencing a defendant to serve his or her sentence in a county residential probation center facility as described in s. 951.23 for the county residential probation program as provided in s. 951.231 only if the defendant has not been previously convicted of a felony or twice convicted of a misdemeanor and the existing local facility has available capacity. This section shall not apply to sentences imposed under s. 775.084 or any other statute providing for punishment of habitual criminals.

History.—ss. 2, 7-11, ch. 57-366; s. 1, ch. 59-109; s. 18, ch. 61-530; s. 1, ch. 63-306; ss. 19, 35, ch. 69-106; s. 126, ch. 70-339; s. 1, ch. 70-441; s. 15, ch. 77-120; s. 26, ch. 79-3; s. 74, ch. 88-122; s. 6, ch. 91-225; s. 1545, ch. 97-102.

Note.—Section 126, ch. 70-339, incorporated portions of former s. 921.23 into s. 921.18.



921.185 - Sentence; restitution a mitigation in certain crimes.

921.185 Sentence; restitution a mitigation in certain crimes.—In the imposition of a sentence for any felony or misdemeanor involving property, but not injury or opportunity for injury to persons, the court, in its discretion, shall consider any degree of restitution a mitigation of the severity of an otherwise appropriate sentence.

History.—s. 1, ch. 74-125.



921.186 - Substantial assistance.

921.186 Substantial assistance.—Notwithstanding any other law, the state attorney may move the sentencing court to reduce or suspend the sentence of any person who is convicted of violating any felony offense and who provides substantial assistance in the identification, arrest, or conviction of any of that person’s accomplices, accessories, coconspirators, or principals or of any other person engaged in criminal activity that would constitute a felony. The arresting agency shall be given an opportunity to be heard in aggravation or mitigation in reference to any such motion. Upon good cause shown, the motion may be filed and heard in camera. The judge hearing the motion may reduce or suspend the sentence if the judge finds that the defendant rendered such substantial assistance.

History.—s. 1, ch. 2010-218.



921.187 - Disposition and sentencing; alternatives; restitution.

921.187 Disposition and sentencing; alternatives; restitution.—

(1) The alternatives provided in this section for the disposition of criminal cases shall be used in a manner that will best serve the needs of society, punish criminal offenders, and provide the opportunity for rehabilitation. If the offender does not receive a state prison sentence, the court may:

(a) Impose a split sentence whereby the offender is to be placed on probation upon completion of any specified period of such sentence, which period may include a term of years or less.

(b) Make any other disposition that is authorized by law.

(c) Place the offender on probation with or without an adjudication of guilt pursuant to s. 948.01.

(d) Impose a fine and probation pursuant to s. 948.011 when the offense is punishable by both a fine and imprisonment and probation is authorized.

(e) Place the offender into community control requiring intensive supervision and surveillance pursuant to chapter 948.

(f) Impose, as a condition of probation or community control, a period of treatment which shall be restricted to a county facility, a Department of Corrections probation and restitution center, a probation program drug punishment treatment community, or a community residential or nonresidential facility, excluding a community correctional center as defined in s. 944.026, which is owned and operated by any qualified public or private entity providing such services. Before admission to such a facility, the court shall obtain an individual assessment and recommendations on the appropriate treatment needs, which shall be considered by the court in ordering such placements. Placement in such a facility, except for a county residential probation facility, may not exceed 364 days. Placement in a county residential probation facility may not exceed 3 years. Early termination of placement may be recommended to the court, when appropriate, by the center supervisor, the supervising probation officer, or the probation program manager.

(g) Sentence the offender pursuant to s. 922.051 to imprisonment in a county jail when a statute directs imprisonment in a state prison, if the offender’s cumulative sentence, whether from the same circuit or from separate circuits, is not more than 364 days.

(h) Sentence the offender who is to be punished by imprisonment in a county jail to a jail in another county if there is no jail within the county suitable for such prisoner pursuant to s. 950.01.

(i) Require the offender to participate in a work-release or educational or technical training program pursuant to s. 951.24 while serving a sentence in a county jail, if such a program is available.

(j) Require the offender to perform a specified public service pursuant to s. 775.091.

(k) Require the offender who violates chapter 893 or violates any law while under the influence of a controlled substance or alcohol to participate in a substance abuse program.

(l)1. Require the offender who violates any criminal provision of chapter 893 to pay an additional assessment in an amount up to the amount of any fine imposed, pursuant to ss. 938.21 and 938.23.

2. Require the offender who violates any provision of s. 893.13 to pay an additional assessment in an amount of $100, pursuant to ss. 938.055 and 943.361.

(m) Impose a split sentence whereby the offender is to be placed in a county jail or county work camp upon the completion of any specified term of community supervision.

(n) Impose split probation whereby upon satisfactory completion of half the term of probation, the Department of Corrections may place the offender on administrative probation pursuant to s. 948.013 for the remainder of the term of supervision.

(o) Require residence in a state probation and restitution center or private drug treatment program for offenders on community control or offenders who have violated conditions of probation.

(p) Impose any other sanction which is provided within the community and approved as an intermediate sanction by the county public safety coordinating council as described in s. 951.26.

(q) Impose, as a condition of community control, probation, or probation following incarceration, a requirement that an offender who has not obtained a high school diploma or high school equivalency diploma or who lacks basic or functional literacy skills, upon acceptance by an adult education program, make a good faith effort toward completion of such basic or functional literacy skills or high school equivalency diploma, as defined in s. 1003.435, in accordance with the assessed adult general education needs of the individual offender.

(2) The court shall require an offender to make restitution under s. 775.089 unless the court finds clear and compelling reasons not to order such restitution. If the court does not order restitution, or orders restitution of only a portion of the damages, as provided in s. 775.089, the court shall state the reasons on the record in detail. An order requiring an offender to make restitution to a victim under s. 775.089 does not remove or diminish the requirement that the court order payment to the Crimes Compensation Trust Fund under chapter 960.

History.—s. 6, ch. 83-131; s. 6, ch. 84-363; s. 6, ch. 88-96; s. 77, ch. 88-122; s. 5, ch. 88-381; s. 44, ch. 89-526; s. 4, ch. 90-111; s. 8, ch. 90-287; s. 8, ch. 91-225; s. 2, ch. 91-280; s. 3, ch. 92-107; ss. 22, 36, ch. 92-310; s. 6, ch. 93-37; s. 2, ch. 93-59; s. 9, ch. 93-227; s. 5, ch. 94-107; s. 22, ch. 94-342; s. 25, ch. 95-184; s. 27, ch. 96-322; s. 58, ch. 96-388; s. 25, ch. 97-194; s. 38, ch. 97-271; s. 4, ch. 2002-81; s. 1041, ch. 2002-387; s. 2, ch. 2003-142; s. 36, ch. 2004-373; s. 20, ch. 2005-128; s. 1, ch. 2008-250; s. 5, ch. 2010-64; s. 7, ch. 2010-113; s. 2, ch. 2012-125; s. 47, ch. 2016-105.



921.188 - Placement of certain state inmates in local detention facilities.

921.188 Placement of certain state inmates in local detention facilities.—Effective June 17, 1993, notwithstanding the provisions of ss. 775.08, former 921.001, 921.002, 921.187, 944.02, and 951.23, or any other law to the contrary, a person whose presumptive sentence is 1 year and 1 day up to 22 months in a state correctional institution may be placed by the court into the custody of a local detention facility as a condition of probation or community control for a felony offense contained in sentencing guidelines categories five through nine contained in Rules 3.701 and 3.988, Florida Rules of Criminal Procedure, or similar levels described in s. 921.0022, except for such person whose total sentence points are greater than 52 or less than 40. The court may place such person for the duration of the presumptive sentence. The court may only place a person in a local detention facility pursuant to this section if there is a contractual agreement between the chief correctional officer of that county and the Department of Corrections. The contract may include all operational functions, or only housing wherein the department would provide staffing and medical costs. The agreement must provide for a per diem or partial per diem reimbursement for each person placed under this section, which is payable by the Department of Corrections for the duration of the offender’s placement in the facility. The full per diem reimbursement may not exceed the per diem published in the Department of Corrections’ most recent annual report for total department facilities. This section does not limit the court’s ability to place a person in a local detention facility for less than 1 year.

History.—s. 36, ch. 93-406; s. 3, ch. 93-417; s. 1, ch. 94-214; s. 26, ch. 97-194.



921.20 - Classification summary; Florida Commission on Offender Review.

921.20 Classification summary; Florida Commission on Offender Review.—As soon as possible after a prisoner has been placed in the custody of the Department of Corrections, the classification board shall furnish a classification summary to the Florida Commission on Offender Review for use as provided in s. 945.25. The summary shall include the criminal, personal, social, and environmental background and other relevant factors considered in classifying the prisoner for a penal environment best suited for the prisoner’s rapid rehabilitation.

History.—ss. 3, 4, ch. 57-366; s. 18, ch. 61-530; s. 127, ch. 70-339; s. 1, ch. 70-441; s. 16, ch. 77-120; s. 27, ch. 79-3; s. 44, ch. 88-122; s. 1546, ch. 97-102; s. 26, ch. 2010-117; s. 23, ch. 2014-191.



921.21 - Progress reports to Florida Commission on Offender Review.

921.21 Progress reports to Florida Commission on Offender Review.—From time to time the Department of Corrections shall submit to the Florida Commission on Offender Review progress reports and recommendations regarding prisoners sentenced under s. 921.18. If the classification board of the Department of Corrections determines that justice and the public welfare will best be served by paroling or discharging a prisoner, it shall transmit its finding to the Florida Commission on Offender Review. The commission shall have the authority to place the prisoner on parole as provided by law or give the prisoner a full discharge from custody. The period of a parole granted by the Florida Commission on Offender Review shall be in its discretion, but the parole period may not exceed the maximum term for which the prisoner was sentenced.

History.—s. 5, ch. 57-366; s. 18, ch. 61-530; s. 128, ch. 70-339; s. 1, ch. 70-441; s. 28, ch. 79-3; s. 45, ch. 88-122; s. 1547, ch. 97-102; s. 24, ch. 2014-191.



921.22 - Determination of exact period of imprisonment by Florida Commission on Offender Review.

921.22 Determination of exact period of imprisonment by Florida Commission on Offender Review.—Upon the recommendation of the Department of Corrections, the Florida Commission on Offender Review shall have the authority to determine the exact period of imprisonment to be served by defendants sentenced under s. 921.18, but a prisoner may not be held in custody longer than the maximum sentence provided for the offense.

History.—s. 6, ch. 57-366; s. 18, ch. 61-530; s. 129, ch. 70-339; s. 1, ch. 70-441; s. 17, ch. 77-120; s. 29, ch. 79-3; s. 46, ch. 88-122; s. 25, ch. 2014-191.



921.231 - Presentence investigation reports.

921.231 Presentence investigation reports.—

(1) Any circuit court of the state, when the defendant in a criminal case has been found guilty or has entered a plea of nolo contendere or guilty, may refer the case to the Department of Corrections for investigation and recommendation. Upon request of the court, it shall be the duty of the department to make either or both of the following reports in writing to the circuit court at a specified time prior to sentencing, depending upon the circumstances of the offender and the offense. The full report shall include:

(a) A complete description of the situation surrounding the criminal activity with which the offender has been charged, including a synopsis of the trial transcript, if one has been made; nature of the plea agreement including the number of counts waived, the pleas agreed upon, the sentence agreed upon, and additional terms of agreement; and, at the offender’s discretion, his or her version and explanation of the act.

(b) The offender’s sentencing status, including whether the offender is a first offender, habitual offender, or youthful offender or is currently on probation.

(c) The offender’s prior record of arrests and convictions.

(d) The offender’s educational background.

(e) The offender’s employment background, including any military record, his or her present employment status, and his or her occupational capabilities.

(f) The offender’s financial status, including total monthly income and estimated total debts.

(g) The social history of the offender, including his or her family relationships, marital status, interests, and related activities.

(h) The residence history of the offender.

(i) The offender’s medical history and, as appropriate, a psychological or psychiatric evaluation.

(j) Information about the environments to which the offender might return or to which the offender could be sent should a sentence of nonincarceration or community supervision be imposed by the court and consideration of the offender’s plan concerning employment supervision and treatment.

(k) Information about any resources available to assist the offender, such as:

1. Treatment centers.

2. Residential facilities.

3. Vocational training programs.

4. Special education programs.

5. Services that may preclude or supplement commitment to the department.

(l) The views of the person preparing the report as to the offender’s motivations and ambitions and an assessment of the offender’s explanations for his or her criminal activity.

(m) An explanation of the offender’s criminal record, if any, including his or her version and explanation of any previous offenses.

(n) A statement regarding the extent of the victim’s loss or injury.

(o) A recommendation as to disposition by the court. It shall be the duty of the department to make a written determination as to the reasons for its recommendation. The department shall include an evaluation of the following factors:

1. The appropriateness or inappropriateness of community facilities, programs, or services for treatment or supervision.

2. The ability or inability of the department to provide an adequate level of supervision for the offender in the community and a statement of what constitutes an adequate level of supervision.

3. The existence of other treatment modalities which the offender could use but which do not exist at present in the community.

If requested by the court, the department shall also provide to the court a summary report designed to expeditiously give the court information critical to its approval of any plea. The summary report shall include the information required by paragraphs (a), (b), (c), (j), (m), (n), and (o).

(2) In those instances in which a presentence investigation report has been previously compiled, the department may elect to complete a short-form report updating the above information.

(3) All information in the presentence investigation report should be factually presented and verified if reasonably possible by the preparer of the report. On examination at the sentencing hearing, the preparer of the report, if challenged on the issue of verification, shall bear the burden of explaining why it was not possible to verify the challenged information.

(4) The nonconfidential portion of the presentence investigation shall constitute the basic classification and evaluation document of the Department of Corrections and shall contain a recommendation to the court on the treatment program most appropriate to the diagnosed needs of the offender, based upon the offender’s custody classification, rehabilitative requirements, and the utilization of treatment resources in proximity to the offender’s home environment.

History.—s. 8, ch. 74-112; s. 12, ch. 75-49; s. 2, ch. 75-301; s. 18, ch. 77-120; s. 30, ch. 79-3; s. 1, ch. 90-69; s. 1548, ch. 97-102.



921.241 - Felony judgments; fingerprints and social security number required in record.

921.241 Felony judgments; fingerprints and social security number required in record.—

(1) At the time a defendant is found guilty of a felony, the judge shall cause the defendant’s fingerprints to be taken.

(2) Every judgment of guilty or not guilty of a felony shall be in writing, signed by the judge, and recorded by the clerk of the court. The judge shall cause to be affixed to every written judgment of guilty of a felony, in open court, in the presence of such judge, and at the time the judgment is rendered, the fingerprints of the defendant against whom such judgment is rendered. Such fingerprints shall be affixed beneath the judge’s signature to such judgment. Beneath such fingerprints shall be appended a certificate to the following effect:

“I hereby certify that the above and foregoing fingerprints on this judgment are the fingerprints of the defendant,  , and that they were placed thereon by said defendant in my presence, in open court, this the   day of  ,   (year)  .”

Such certificate shall be signed by the judge, whose signature thereto shall be followed by the word “Judge.”

(3) Any such written judgment of guilty of a felony, or a certified copy thereof, shall be admissible in evidence in the several courts of this state as prima facie evidence that the fingerprints appearing thereon and certified by the judge as aforesaid are the fingerprints of the defendant against whom such judgment of guilty of a felony was rendered.

(4) At the time the defendant’s fingerprints are taken, the judge shall also cause the defendant’s social security number to be taken. The defendant’s social security number shall be affixed to every written judgment of guilty of a felony, in open court, in the presence of such judge, and at the time the judgment is rendered. If the defendant is unable or unwilling to provide his or her social security number, the reason for its absence shall be indicated on the written judgment.

History.—s. 1, ch. 75-23; s. 1, ch. 90-88; s. 48, ch. 96-312; s. 38, ch. 99-6.



921.242 - Subsequent offenses under chapter 796; method of proof applicable.

921.242 Subsequent offenses under chapter 796; method of proof applicable.—

(1) Every judgment of guilty with respect to any offense governed by the provisions of chapter 796 shall be in writing, signed by the judge, and recorded by the clerk of the circuit court. The judge shall cause to be affixed to every such written judgment of guilty, in open court and in the presence of such judge, the fingerprints of the defendant against whom such judgment is rendered. Such fingerprints shall be affixed beneath the judge’s signature to any such judgment. Beneath such fingerprints shall be appended a certificate to the following effect:

“I hereby certify that the above and foregoing fingerprints are of the defendant,   (name)  , and that they were placed thereon by said defendant in my presence, in open court, this the   day of  ,   (year)  .”

Such certificate shall be signed by the judge, whose signature thereto shall be followed by the word “Judge.”

(2) Any such written judgment of guilty, or a certified copy thereof, shall be admissible in evidence in the several courts of this state as prima facie evidence that the fingerprints appearing thereon and certified by the judge as aforesaid are the fingerprints of the defendant against whom such judgment of guilty was rendered.

History.—s. 4, ch. 81-281; s. 39, ch. 99-6.



921.243 - Offenses involving minor victims; offender records.

921.243 Offenses involving minor victims; offender records.—At the time of sentencing of any offender for an offense involving a victim who, at the time the offense was committed, was a minor, the court shall stamp on the face of the judgment “VICTIM IS A MINOR” and shall note this fact on any document or information sent to the Department of Law Enforcement for its incorporation into the criminal justice information system of the Department of Law Enforcement.

History.—s. 16, ch. 97-299.



921.244 - Order of no contact; penalties.

921.244 Order of no contact; penalties.—

(1) At the time of sentencing an offender convicted of a violation of s. 794.011, s. 800.04, s. 847.0135(5), or any offense in s. 775.084(1)(b)1.a.-o., the court shall order that the offender be prohibited from having any contact with the victim, directly or indirectly, including through a third person, for the duration of the sentence imposed. The court may reconsider the order upon the request of the victim if the request is made at any time after the victim has attained 18 years of age. In considering the request, the court shall conduct an evidentiary hearing to determine whether a change of circumstances has occurred which warrants a change in the court order prohibiting contact and whether it is in the best interest of the victim that the court order be modified or rescinded.

(2) Any offender who violates a court order issued under this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(3) The punishment imposed under this section shall run consecutive to any former sentence imposed for a conviction for any offense under s. 794.011, s. 800.04, s. 847.0135(5), or any offense in s. 775.084(1)(b)1.a.-o.

History.—s. 2, ch. 2004-256; s. 24, ch. 2008-172; s. 1, ch. 2008-251.






Chapter 922 - EXECUTION

922.02 - Execution of sentence imposing fine.

922.02 Execution of sentence imposing fine.—Execution on a sentence imposing a fine may be issued in the same manner as execution on a judgment in a civil action, whether or not the sentence also imposes imprisonment.

History.—s. 263, ch. 19554, 1939; CGL 1940 Supp. 8663(273); s. 7, ch. 22000, 1943; s. 130, ch. 70-339.



922.04 - Discharge of prisoner unable to pay fine.

922.04 Discharge of prisoner unable to pay fine.—When the court determines on the written application of a prisoner that he or she has been imprisoned for 60 days solely for failure to pay a fine or costs which total not more than $300 and that the prisoner is indigent and unable to pay the fine or costs, the court shall order the prisoner discharged from custody.

History.—s. 265, ch. 19554, 1939; CGL 1940 Supp. 8663(275); s. 1, ch. 29661, 1955; s. 131, ch. 70-339; s. 1549, ch. 97-102.



922.051 - Imprisonment in county jail, term of 1 year or less.

922.051 Imprisonment in county jail, term of 1 year or less.—When a statute expressly directs that imprisonment be in a state prison, the court may impose a sentence of imprisonment in the county jail if the total of the prisoner’s cumulative sentences is not more than 1 year.

History.—s. 1, ch. 59-72; s. 1, ch. 61-168; s. 1, ch. 67-241; s. 132, ch. 70-339.



922.052 - Issuance of warrant of execution.

922.052 Issuance of warrant of execution.—

(1) When a person is sentenced to death, the clerk of the court shall prepare a certified copy of the record of the conviction and sentence, and the sheriff shall send the record to the Governor and the clerk of the Florida Supreme Court.

(2)(a) The clerk of the Florida Supreme Court shall inform the Governor in writing certifying that a person convicted and sentenced to death, before or after the effective date of the act, has:

1. Completed such person’s direct appeal and initial postconviction proceeding in state court and habeas corpus proceeding and appeal therefrom in federal court; or

2. Allowed the time permitted for filing a habeas corpus petition in federal court to expire.

(b) Within 30 days after receiving the letter of certification from the clerk of the Florida Supreme Court, the Governor shall issue a warrant for execution if the executive clemency process has concluded, directing the warden to execute the sentence within 180 days, at a time designated in the warrant.

(c) If, in the Governor’s sole discretion, the clerk of the Florida Supreme Court has not complied with the provisions of paragraph (a) with respect to any person sentenced to death, the Governor may sign a warrant of execution for such person where the executive clemency process has concluded.

(3) The sentence shall not be executed until the Governor issues a warrant, attaches it to the copy of the record, and transmits it to the warden, directing the warden to execute the sentence at a time designated in the warrant.

(4) If, for any reason, the sentence is not executed during the week designated, the warrant shall remain in full force and effect and the sentence shall be carried out as provided in s. 922.06.

History.—s. 270, ch. 19554, 1939; CGL 1940 Supp. 8663(280); s. 136, ch. 70-339; s. 1, ch. 96-213; s. 1838, ch. 97-102; s. 6, ch. 2000-161; s. 12, ch. 2013-216.

Note.—Former s. 922.09.



922.06 - Stay of execution of death sentence.

922.06 Stay of execution of death sentence.—

(1) The execution of a death sentence may be stayed only by the Governor or incident to an appeal.

(2)(a) If execution of the death sentence is stayed by the Governor, and the Governor subsequently lifts or dissolves the stay, the Governor shall immediately notify the Attorney General that the stay has been lifted or dissolved. Within 10 days after such notification, the Governor must set the new date for execution of the death sentence.

(b) If execution of the death sentence is stayed incident to an appeal, upon certification by the Attorney General that the stay has been lifted or dissolved, within 10 days after such certification, the Governor must set the new date for execution of the death sentence.

When the new date for execution of the death sentence is set by the Governor under this subsection, the Attorney General shall notify the inmate’s counsel of record of the date and time of execution of the death sentence.

History.—s. 267, ch. 19554, 1939; CGL 1940 Supp. 8663(277); s. 133, ch. 70-339; s. 2, ch. 96-213.



922.07 - Proceedings when person under sentence of death appears to be insane.

922.07 Proceedings when person under sentence of death appears to be insane.—

(1) When the Governor is informed that a person under sentence of death may be insane, the Governor shall stay execution of the sentence and appoint a commission of three psychiatrists to examine the convicted person. The Governor shall notify the psychiatrists in writing that they are to examine the convicted person to determine whether he or she understands the nature and effect of the death penalty and why it is to be imposed upon him or her. The examination of the convicted person shall take place with all three psychiatrists present at the same time. Counsel for the convicted person and the state attorney may be present at the examination. If the convicted person does not have counsel, the court that imposed the sentence shall appoint counsel to represent him or her.

(2) After receiving the report of the commission, if the Governor decides that the convicted person has the mental capacity to understand the nature of the death penalty and the reasons why it was imposed upon him or her, the Governor shall immediately lift the stay and notify the Attorney General of such action. Within 10 days after such notification, the Governor must set the new date for execution of the death sentence. When the new date for execution of the death sentence is set by the Governor under this subsection, the Attorney General shall notify the inmate’s counsel of record of the date and time of execution.

(3) If the Governor decides that the convicted person does not have the mental capacity to understand the nature of the death penalty and why it was imposed on him or her, the Governor shall have the convicted person committed to a Department of Corrections mental health treatment facility.

(4) When a person under sentence of death has been committed to a Department of Corrections mental health treatment facility, he or she shall be kept there until the facility administrator determines that he or she has been restored to sanity. The facility administrator shall notify the Governor of his or her determination, and the Governor shall appoint another commission to proceed as provided in subsection (1).

(5) The Governor shall allow reasonable fees to psychiatrists appointed under the provisions of this section which shall be paid by the state.

History.—s. 268, ch. 19554, 1939; CGL 1940 Supp. 8663(278); s. 134, ch. 70-339; s. 1, ch. 85-193; s. 3, ch. 96-213; s. 1839, ch. 97-102.



922.08 - Proceedings when person under sentence of death appears to be pregnant.

922.08 Proceedings when person under sentence of death appears to be pregnant.—

(1) When the Governor is informed that a person under sentence of death may be pregnant, the Governor shall stay execution of the sentence and appoint a qualified physician to examine the convicted person and determine if she is pregnant.

(2) After receiving the report of the physician, if the Governor determines that the convicted person is not pregnant, the Governor shall immediately lift the stay and notify the Attorney General of such action. Within 10 days after such notification, the Governor must set the new date for execution of the death sentence. When the new date for execution of the death sentence is set by the Governor under this subsection, the Attorney General shall notify the inmate’s counsel of record of the date and time of execution.

(3) If the Governor determines that a convicted person whose execution has been stayed because of pregnancy is no longer pregnant, the Governor shall immediately lift the stay and notify the Attorney General of such action. Within 10 days after such notification, the Governor must set the new date for execution of the death sentence. When the new date for execution of the death sentence is set by the Governor under this subsection, the Attorney General shall notify the inmate’s counsel of record of the date and time of execution.

(4) The Governor shall allow a reasonable fee to the physician appointed under the provisions of this section which shall be paid by the state.

History.—s. 269, ch. 19554, 1939; CGL 1940 Supp. 8663(279); s. 135, ch. 70-339; s. 4, ch. 96-213; s. 1840, ch. 97-102.



922.095 - Pursuit of collateral remedies.

922.095 Pursuit of collateral remedies.—A person who is convicted and sentenced to death must pursue all possible collateral remedies in state court in accordance with the Florida Rules of Criminal Procedure.

History.—s. 7, ch. 96-290; s. 112, ch. 99-3; s. 4, ch. 2000-3; s. 11, ch. 2013-216.



922.10 - Execution of death sentence; executioner.

922.10 Execution of death sentence; executioner.—A death sentence shall be executed by electrocution or lethal injection in accordance with s. 922.105. The warden of the state prison shall designate the executioner. The warrant authorizing the execution shall be read to the convicted person immediately before execution.

History.—s. 271, ch. 19554, 1939; CGL 1940 Supp. 8663(281); ss. 19, 22, 35, ch. 69-106; s. 137, ch. 70-339; s. 4, ch. 92-310; s. 1, ch. 94-189; s. 437, ch. 96-406; s. 1, ch. 2000-2; s. 1, ch. 2003-272.



922.105 - Execution of death sentence; prohibition against reduction of death sentence as a result of determination that a method of execution is unconstitutional.

922.105 Execution of death sentence; prohibition against reduction of death sentence as a result of determination that a method of execution is unconstitutional.—

(1) A death sentence shall be executed by lethal injection, unless the person sentenced to death affirmatively elects to be executed by electrocution. The sentence shall be executed under the direction of the Secretary of Corrections or the secretary’s designee.

(2) A person convicted and sentenced to death for a capital crime at any time shall have one opportunity to elect that his or her death sentence be executed by electrocution. The election for death by electrocution is waived unless it is personally made by the person in writing and delivered to the warden of the correctional facility within 30 days after the issuance of mandate pursuant to a decision by the Florida Supreme Court affirming the sentence of death or, if mandate issued before the effective date of this act, the election must be made and delivered to the warden within 30 days after the effective date of this act. If a warrant of execution is pending on the effective date of this act, or if a warrant is issued within 30 days after the effective date of this act, the person sentenced to death who is the subject of the warrant shall have waived election of electrocution as the method of execution unless a written election signed by the person is submitted to the warden of the correctional facility no later than 48 hours after a new date for execution of the death sentence is set by the Governor under s. 922.06.

(3) If electrocution or lethal injection is held to be unconstitutional by the Florida Supreme Court under the State Constitution, or held to be unconstitutional by the United States Supreme Court under the United States Constitution, or if the United States Supreme Court declines to review any judgment holding a method of execution to be unconstitutional under the United States Constitution made by the Florida Supreme Court or the United States Court of Appeals that has jurisdiction over Florida, all persons sentenced to death for a capital crime shall be executed by any constitutional method of execution.

(4) The provisions of the opinion and all points of law decided by the United States Supreme Court in Malloy v. South Carolina, 237 U.S. 180 (1915), finding that the Ex Post Facto Clause of the United States Constitution is not violated by a legislatively enacted change in the method of execution for a sentence of death validly imposed for previously committed capital murders, are adopted by the Legislature as the law of this state.

(5) A change in the method of execution does not increase the punishment or modify the penalty of death for capital murder. Any legislative change to the method of execution for the crime of capital murder does not violate s. 10, Art. I or s. 9, Art. X of the State Constitution.

(6) Notwithstanding any law to the contrary, a person authorized by state law to prescribe medication and designated by the Department of Corrections may prescribe the drug or drugs necessary to compound a lethal injection. Notwithstanding any law to the contrary, a person authorized by state law to prepare, compound, or dispense medication and designated by the Department of Corrections may prepare, compound, or dispense a lethal injection. Notwithstanding chapter 401, chapter 458, chapter 459, chapter 464, chapter 465, or any other law to the contrary, for purposes of this section, prescription, preparation, compounding, dispensing, and administration of a lethal injection does not constitute the practice of medicine, nursing, or pharmacy.

(7) The policies and procedures of the Department of Corrections for execution of persons sentenced to death shall be exempt from chapter 120.

(8) Notwithstanding s. 775.082(2), s. 775.15(1), or s. 790.161(4), or any other provision to the contrary, no sentence of death shall be reduced as a result of a determination that a method of execution is declared unconstitutional under the State Constitution or the Constitution of the United States. In any case in which an execution method is declared unconstitutional, the death sentence shall remain in force until the sentence can be lawfully executed by any valid method of execution.

(9) Nothing contained in this chapter is intended to require any physician, nurse, pharmacist, or employee of the Department of Corrections or any other person to assist in any aspect of an execution which is contrary to the person’s moral or ethical beliefs.

History.—s. 1, ch. 98-3; s. 2, ch. 2000-2; s. 2, ch. 2005-110.



922.108 - Sentencing orders in capital cases.

922.108 Sentencing orders in capital cases.—The sentence of death must not specify any particular method of execution. The wording or form of the sentencing order shall not be grounds for reversal of any sentence.

History.—s. 18, ch. 2000-3.



922.11 - Regulation of execution.

922.11 Regulation of execution.—

(1) The warden of the state prison or a deputy designated by him or her shall be present at the execution. The warden shall set the day for execution within the week designated by the Governor in the warrant.

(2) Twelve citizens selected by the warden shall witness the execution. A qualified physician shall be present and announce when death has been inflicted. Counsel for the convicted person and ministers of religion requested by the convicted person may be present. Representatives of news media may be present under rules approved by the Secretary of Corrections. All other persons, except prison officers and correctional officers, shall be excluded during the execution.

(3) The body of the executed person shall be delivered to the medical examiner for an autopsy. After completion of the autopsy, the body shall be prepared for burial and, if requested, released to relatives of the deceased. If a coffin has not been provided by relatives, the body shall be delivered in a plain coffin. If the body is not claimed by relatives, it shall be given to physicians who have requested it for dissection or to be disposed of in the same manner as are bodies of prisoners dying in the state prison.

History.—s. 272, ch. 19554, 1939; CGL 1940 Supp. 8663(282); s. 1, ch. 20520, 1941; s. 1, ch. 59-90; ss. 19, 35, ch. 69-106; s. 138, ch. 70-339; s. 1, ch. 77-189; s. 31, ch. 79-3; s. 11, ch. 95-283; s. 5, ch. 96-213; s. 1841, ch. 97-102; s. 7, ch. 2000-161.



922.111 - Transfer to state prison for safekeeping before death warrant issued.

922.111 Transfer to state prison for safekeeping before death warrant issued.—The sheriff shall deliver a person sentenced to death to the state prison to await the death warrant. A circuit judge of the circuit in which a death sentence was imposed may order the convicted person transferred to the state prison before the issuance of a warrant of execution if he or she determines that the transfer is necessary for the safekeeping of the prisoner.

History.—s. 1, ch. 59-215; s. 139, ch. 70-339; s. 1550, ch. 97-102.



922.12 - Return of warrant of execution issued by Governor.

922.12 Return of warrant of execution issued by Governor.—After the death sentence has been executed, the warden of the state prison shall send the warrant and a signed statement of the execution to the Secretary of State. The warden shall file an attested copy of the warrant and statement with the clerk of the court that imposed the sentence.

History.—s. 273, ch. 19554, 1939; CGL 1940 Supp. 8663(283); s. 140, ch. 70-339; s. 6, ch. 96-213; s. 8, ch. 2000-161.



922.14 - Sentence of death unexecuted for unjustifiable reasons.

922.14 Sentence of death unexecuted for unjustifiable reasons.—If a death sentence is not executed because of unjustified failure of the Governor to issue a warrant, or for any other unjustifiable reason, on application of the Department of Legal Affairs, the Supreme Court shall issue a warrant directing the sentence to be executed during a week designated in the warrant.

History.—s. 275, ch. 19554, 1939; CGL 1940 Supp. 8663(285); ss. 11, 35, ch. 69-106; s. 141, ch. 70-339; s. 1, ch. 70-439.



922.15 - Return of warrant of execution issued by Supreme Court.

922.15 Return of warrant of execution issued by Supreme Court.—After the sentence has been executed pursuant to a warrant issued by the Supreme Court, the warden of the state prison shall send the warrant and a signed statement of the execution to the Secretary of State. The warden shall file an attested copy of the warrant and statement with the clerk of the court that imposed the sentence. The warden shall send to the Governor an attested copy of the warrant and statement.

History.—s. 276, ch. 19554, 1939; CGL 1940 Supp. 8663(286); s. 142, ch. 70-339; s. 7, ch. 96-213; s. 9, ch. 2000-161.






Chapter 923 - FORM OF INDICTMENT AND OTHER FORMS

923.01 - Criminal report.

923.01 Criminal report.—Each committing trial court judge at the time commitment papers are sent by her or him to the proper trial court, and the sheriff when an arrest is made, other than on a capias, shall transmit to the prosecuting attorney of the trial court having jurisdiction, a report in the following form:

CRIMINAL REPORT

Date:   Name and address of defendant:   Age:  . If under 18, give name and address of parent, next friend, or guardian:   Name of offense, such as murder, assault, robbery, etc.:   Date and place where committed:   Value of property stolen:   Kind of property stolen:   Kind of building robbed:   Name and address of owner of property stolen or building robbed:   Name and address of occupant of building robbed:   Name of party assaulted or murdered:   Weapon used in assault or murder:   Exhibits taken at scene of crime or from defendant:   Name of custodian of such exhibits:   Location of building or place where offense committed:   Previous prison record of defendant:   Has defendant been arrested:   Does defendant desire to plead guilty:   Names and addresses of state witnesses:   Name of defendant’s lawyer:   If defendant is released on bond, names and addresses of sureties:   Brief statement of facts:   Name of committing trial court judge:   If additional space required, use reverse side of this sheet.

(Signature of party making this report.)

History.—s. 277, ch. 19554, 1939; CGL 1940 Supp. 8663(287); s. 70, ch. 77-121; s. 1551, ch. 97-102; s. 34, ch. 2004-11.



923.02 - Notice of setting case for trial.

923.02 Notice of setting case for trial.—The judge of any trial court may adopt as a rule of her or his court a rule requiring that at least 4 days before the sounding of the docket in criminal cases in any trial court, the clerk of said court shall send by United States mail, to the defendant, the defendant’s sureties, and the defendant’s attorney, if known, a notice in postcard form, reading as follows:

THE STATE OF FLORIDA

vs.

NOTICE OF FILING INFORMATION

TO:

You are hereby notified that an information (indictment) charging you with the offense of   has been filed in the office of   in and for   County; and you are required to appear in the   court in and for   County at the Courthouse in   on   (date) for arraignment, plea and trial, or setting for trial in default of which your bond will be estreated, for failure to appear.

(Prosecuting Officer)  .

If such rule is adopted by any court and the rule is not complied with by the clerk the failure so to comply with the rule shall not constitute reversible error nor affect the obligations of the bond.

History.—s. 278, ch. 19554, 1939; CGL 1940 Supp. 8663(288); s. 1552, ch. 97-102.



923.03 - Indictment and information.

923.03 Indictment and information.—

(1) The following forms of indictment and information, in all cases to which they are applicable, shall be deemed sufficient, as a charge of the offense to which they relate as defined by the laws of this state, and analogous forms may be used in all other cases:

(a) As to first degree murder:

In the name and by the authority of the State of Florida: The Grand Jurors of the County of   charge that A. B. unlawfully and from a premeditated design to effect the death of   (or while robbing the house of   as the case may be) did murder   in said county, by shooting her or him with a gun or pistol (or by striking her or him with a club—or by giving her or him poison to drink—or by pushing her or him into the water whereby she or he was drowned).

(b) As to second degree murder:

Unlawfully by an act imminently dangerous to another, and evincing a depraved mind, regardless of human life; that is to say, by firing her or his shotgun into the store of   (or by striking   with an adz, as the case may be) but without a premeditated design to effect the death of any particular person, did kill   in said county.

(c) As to third degree murder:

Unlawfully, and while feloniously stealing cattle (or timber, or while feloniously assaulting   as the case may be), but without any design to effect death, did kill   in said county, by sinking her or his boat (or by running over her or him with an automobile—or by shooting her or him with a gun or pistol, as the case may be).

(d) As to manslaughter:

Unlawfully and by culpable negligence, in driving an automobile (or firing a boiler—or by performing a surgical operation) or (in the heat of passion—omitting in this latter case the allegation of culpable negligence), but without intent to murder, did kill   in said county, by running over her or him with said automobile (or by causing said boiler to explode—or by infecting her or him with a deadly infection—or by striking her or him with a hammer).

(e) As to perjury:

In the hearing of a cause in the   court of   County, Florida, in which   and others were plaintiffs and   others were defendants, after being duly sworn to speak the truth, falsely swore, etc. (stating the substance of the false testimony), such matter being material in said cause, and the said   then and there knowing that she or he swore falsely.

(2) An information shall be in the same form and signed by the state attorney who shall also append thereto the oath of the state attorney to the effect following:

Personally appeared before me   (official title of state attorney)   who, being first duly sworn, says that the allegations as set forth in the foregoing information are based upon facts that have been sworn to as true and which, if true, would constitute the offense therein charged.

The affidavit shall be made by the state attorney before some person qualified to administer an oath.

History.—s. 279(1-2), ch. 19554, 1939; CGL 1940 Supp. 8663(289); s. 38, ch. 73-334; s. 1553, ch. 97-102.






Chapter 924 - CRIMINAL APPEALS AND COLLATERAL REVIEW

924.02 - Who may appeal.

924.02 Who may appeal.—The defendant or the state may appeal in criminal cases.

History.—s. 281, ch. 19554, 1939; CGL 1940 Supp. 8663(291); s. 143, ch. 70-339.



924.04 - Appeal by one of several defendants.

924.04 Appeal by one of several defendants.—One or more defendants who are tried jointly may appeal, but those who do not join shall not be affected by the appeal except by express provision of the appellate court.

History.—s. 283, ch. 19554, 1939; CGL 1940 Supp. 8663(293); s. 145, ch. 70-339.



924.05 - Appeal as matter of right.

924.05 Appeal as matter of right.—Direct appeals provided for in this chapter are a matter of right.

History.—s. 284, ch. 19554, 1939; CGL 1940 Supp. 8663(294); s. 146, ch. 70-339; s. 3, ch. 96-248.



924.051 - Terms and conditions of appeals and collateral review in criminal cases.

924.051 Terms and conditions of appeals and collateral review in criminal cases.—

(1) As used in this section:

(a) “Prejudicial error” means an error in the trial court that harmfully affected the judgment or sentence.

(b) “Preserved” means that an issue, legal argument, or objection to evidence was timely raised before, and ruled on by, the trial court, and that the issue, legal argument, or objection to evidence was sufficiently precise that it fairly apprised the trial court of the relief sought and the grounds therefor.

(2) The right to direct appeal and the provisions for collateral review created in this chapter may only be implemented in strict accordance with the terms and conditions of this section.

(3) An appeal may not be taken from a judgment or order of a trial court unless a prejudicial error is alleged and is properly preserved or, if not properly preserved, would constitute fundamental error. A judgment or sentence may be reversed on appeal only when an appellate court determines after a review of the complete record that prejudicial error occurred and was properly preserved in the trial court or, if not properly preserved, would constitute fundamental error.

(4) If a defendant pleads nolo contendere without expressly reserving the right to appeal a legally dispositive issue, or if a defendant pleads guilty without expressly reserving the right to appeal a legally dispositive issue, the defendant may not appeal the judgment or sentence.

(5) Collateral relief is not available on grounds that were or could have been raised at trial and, if properly preserved, on direct appeal of the conviction and sentence.

(6) In a noncapital case, a petition or motion for collateral or other postconviction relief may not be considered if it is filed more than 2 years after the judgment and sentence became final, unless the petition or motion alleges that:

(a) The facts upon which the claim is predicated were unknown to the petitioner or his or her attorney and could not have been ascertained by the exercise of due diligence;

(b) The fundamental constitutional right asserted was not established within the period provided for in this subsection and has been held to apply retroactively; or

(c) The sentence imposed was illegal because it either exceeded the maximum or fell below the minimum authorized by statute for the criminal offense at issue. Either the state or the defendant may petition the trial court to vacate an illegal sentence at any time.

(7) In a direct appeal or a collateral proceeding, the party challenging the judgment or order of the trial court has the burden of demonstrating that a prejudicial error occurred in the trial court. A conviction or sentence may not be reversed absent an express finding that a prejudicial error occurred in the trial court.

(8) It is the intent of the Legislature that all terms and conditions of direct appeal and collateral review be strictly enforced, including the application of procedural bars, to ensure that all claims of error are raised and resolved at the first opportunity. It is also the Legislature’s intent that all procedural bars to direct appeal and collateral review be fully enforced by the courts of this state.

(9) Funds, resources, or employees of this state or its political subdivisions may not be used, directly or indirectly, in appellate or collateral proceedings unless the use is constitutionally or statutorily mandated.

History.—s. 4, ch. 96-248; s. 1842, ch. 97-102; s. 11, ch. 97-313; s. 19, ch. 2000-3.



924.055 - Postconviction review in capital cases; legislative findings and intent.

924.055 Postconviction review in capital cases; legislative findings and intent.—It is the intent of the Legislature to reduce delays in capital cases and to ensure that all appeals and postconviction actions in capital cases are resolved as soon as possible after the date a sentence of death is imposed in the circuit court. A person sentenced to death or that person’s capital postconviction counsel must file any postconviction legal action in compliance with the Florida Rules of Criminal Procedure.

History.—s. 8, ch. 96-290; s. 5, ch. 2000-3; s. 13, ch. 2013-216.



924.056 - Capital postconviction proceedings; reporting requirements.

924.056 Capital postconviction proceedings; reporting requirements.—

(1) The Supreme Court shall annually report to the Speaker of the House of Representatives and the President of the Senate the status of each capital case in which a postconviction action has been filed that has been continuously pending for more than 3 years. The report must include the name of the state court judge involved in the case.

(2) In a capital postconviction proceeding in which it has been determined that an attorney of record provided constitutionally deficient representation and relief has been granted as a result of such determination, after the highest court having jurisdiction to review such determination has issued its final order affirming the determination, the court making such determination shall furnish a copy of the findings to The Florida Bar for appropriate disciplinary action.

History.—s. 6, ch. 2000-3; s. 14, ch. 2013-216.



924.057 - Capital postconviction proceedings; legislative intent.

924.057 Capital postconviction proceedings; legislative intent.—The Legislature acknowledges the efforts made by the judicial branch in establishing the rules of criminal procedure that make the capital postconviction process fair and more efficient. The Legislature also recognizes and commends the judicial branch for continuing these efforts by issuing Administrative Order AOSC13-11, which creates a Capital Postconviction Proceedings Subcommittee of the Criminal Court Steering Committee, and directs the subcommittee to undertake a comprehensive review of capital postconviction proceedings, and to make recommendations to the Supreme Court whether court rules should be amended to improve the overall efficiency of the capital postconviction process. In support of these efforts, the Legislature expresses its intent that capital postconviction proceedings be conducted in accordance with court rules, and that courts strictly adhere to the timeframes and postconviction motion content requirements established therein.

History.—s. 7, ch. 2000-3; s. 15, ch. 2013-216.



924.06 - Appeal by defendant.

924.06 Appeal by defendant.—

(1) A defendant may appeal from:

(a) A final judgment of conviction when probation has not been granted under chapter 948, except as provided in subsection (3);

(b) An order granting probation under chapter 948;

(c) An order revoking probation under chapter 948;

(d) A sentence, on the ground that it is illegal; or

(e) A sentence imposed under s. 921.0024 of the Criminal Punishment Code which exceeds the statutory maximum penalty provided in s. 775.082 for an offense at conviction, or the consecutive statutory maximums for offenses at conviction, unless otherwise provided by law.

(2) An appeal of an order granting probation shall proceed in the same manner and have the same effect as an appeal of a judgment of conviction. An appeal of an order revoking probation may review only proceedings after the order of probation. If a judgment of conviction preceded an order of probation, the defendant may appeal from the order or the judgment or both.

(3) A defendant who pleads guilty with no express reservation of the right to appeal a legally dispositive issue, or a defendant who pleads nolo contendere with no express reservation of the right to appeal a legally dispositive issue, shall have no right to a direct appeal.

History.—s. 285, ch. 19554, 1939; CGL 1940 Supp. 8663(295); s. 22, ch. 20519, 1941; s. 3, ch. 59-130; s. 147, ch. 70-339; s. 7, ch. 76-274; s. 3, ch. 83-87; s. 6, ch. 93-406; s. 5, ch. 96-248; s. 27, ch. 97-194; s. 13, ch. 98-204.



924.065 - Denial of motion for new trial or arrest of judgment; appeal bond; supersedeas.

924.065 Denial of motion for new trial or arrest of judgment; appeal bond; supersedeas.—

(1) Immediately after denial of a motion for a new trial or a motion in arrest of judgment, the court shall dictate the denial to the court reporter and sentence the defendant. The defendant may file notice of appeal following denial of the motion and sentencing. Upon filing of notice of appeal, the court shall set the amount of the appeal bond if the defendant is entitled to bail. The clerk shall prepare a certificate setting forth the filing and approval of the supersedeas bond, and the certificate shall be sufficient authority for release of the defendant.

(2) An appeal may not be a supersedeas to the execution of the judgment, sentence, or order until the appellant has entered into a bond with at least two sureties to secure the payment of the judgment, fine, and any future costs that may be adjudged by the appellate court. The bond shall be conditioned on the appellant’s personally answering and abiding by the final order, sentence, or judgment of the appellate court and, if the action is remanded, on the appellant’s appearing before the court in which the case was originally determined and not departing without leave of court.

(3) An appellant who has been sentenced to death shall not be released on bail.

History.—s. 239, ch. 19554, 1939; CGL 1940 Supp. 8663(248); s. 120, ch. 70-339; s. 23, ch. 2013-25.

Note.—Former s. 920.02.



924.066 - Collateral relief.

924.066 Collateral relief.—

(1) Subject to the terms and conditions set forth in this chapter, a prisoner in custody may seek relief based upon claims that the judgment of conviction or sentence was imposed in violation of the Constitution or law of the United States or the State of Florida.

(2) Either the state or a prisoner in custody may obtain review in the next higher state court of a trial court’s adverse ruling granting or denying collateral relief. The state may obtain review of any trial court ruling that fails to enforce a procedural bar.

(3) A person in a noncapital case who is seeking collateral review under this chapter has no right to a court-appointed lawyer.

History.—s. 6, ch. 96-248.



924.07 - Appeal by state.

924.07 Appeal by state.—

(1) The state may appeal from:

(a) An order dismissing an indictment or information or any count thereof or dismissing an affidavit charging the commission of a criminal offense, the violation of probation, the violation of community control, or the violation of any supervised correctional release.

(b) An order granting a new trial.

(c) An order arresting judgment.

(d) A ruling on a question of law when the defendant is convicted and appeals from the judgment. Once the state’s cross-appeal is instituted, the appellate court shall review and rule upon the question raised by the state regardless of the disposition of the defendant’s appeal.

(e) The sentence, on the ground that it is illegal.

(f) A judgment discharging a prisoner on habeas corpus.

(g) An order adjudicating a defendant insane under the Florida Rules of Criminal Procedure.

(h) All other pretrial orders, except that it may not take more than one appeal under this subsection in any case.

(i) A sentence imposed below the lowest permissible sentence established by the Criminal Punishment Code under chapter 921.

(j) A ruling granting a motion for judgment of acquittal after a jury verdict.

(k) An order denying restitution under s. 775.089.

(l) An order or ruling suppressing evidence or evidence in limine at trial.

(m) An order withholding adjudication of guilt in violation of s. 775.08435.

(2) An appeal under this section must embody all assignments of error in each pretrial order that the state seeks to have reviewed. The state shall pay all costs of the appeal except for the defendant’s attorney’s fee.

History.—s. 286, ch. 19554, 1939; CGL 1940 Supp. 8663(296); s. 1, ch. 69-15; s. 148, ch. 70-339; s. 4, ch. 83-87; s. 46, ch. 87-243; s. 1, ch. 90-239; s. 14, ch. 93-37; s. 7, ch. 93-406; s. 7, ch. 96-248; s. 28, ch. 97-194; s. 14, ch. 98-204; s. 2, ch. 2004-60.



924.071 - Additional grounds for appeal by the state; time for taking; stay of cause.

924.071 Additional grounds for appeal by the state; time for taking; stay of cause.—

(1) The state may appeal from a pretrial order dismissing a search warrant or suppressing evidence, however obtained, or which directly and expressly conflicts with an appellate decision of a district court of appeal or of the Florida Supreme Court. The appeal must be taken before the trial.

(2) An appeal by the state from a pretrial order shall stay the case against each defendant upon whose application the order was made until the appeal is determined. If the trial court determines that the evidence, confession, or admission that is the subject of the order would materially assist the state in proving its case against another defendant and that the prosecuting attorney intends to use it for that purpose, the court shall stay the case of that defendant until the appeal is determined. A defendant in custody whose case is stayed either automatically or by order of the court shall be released on his or her own recognizance pending the appeal if he or she is charged with a bailable offense.

History.—ss. 1, 2, ch. 67-123; s. 1, ch. 69-267; s. 149, ch. 70-339; s. 2, ch. 90-239; s. 1554, ch. 97-102.



924.08 - Courts of appeal.

924.08 Courts of appeal.—Appeals from final judgments in misdemeanor cases tried by county courts shall be to the circuit court.

History.—s. 287, ch. 19554, 1939; CGL 1940 Supp. 8663(297); s. 35, ch. 63-559; s. 150, ch. 70-339; s. 40, ch. 73-334; s. 178, ch. 83-216.



924.09 - When appeal to be taken by defendant.

924.09 When appeal to be taken by defendant.—An appeal may be taken by the defendant only within the time provided by the Florida Rules of Appellate Procedure after the judgment, sentence, or order appealed from is entered, except that an appeal by a person who has not been granted probation may be taken from both judgment and sentence within the time provided by said rules after the sentence is entered.

History.—s. 288, ch. 19554, 1939; CGL 1940 Supp. 8663(298); s. 4, ch. 59-130; s. 1, ch. 69-267.



924.14 - Stay of execution when defendant appeals.

924.14 Stay of execution when defendant appeals.—An appeal by a defendant from either the judgment or sentence shall stay execution of the sentence, subject to the provisions of s. 924.065.

History.—s. 293a, ch. 19554, 1939; CGL 1940 Supp. 8663(303); s. 151, ch. 70-339.



924.15 - Approval of appeal bonds.

924.15 Approval of appeal bonds.—Appeal bonds shall be approved by the court which originally determined the action and shall be filed with the clerk of that court.

History.—s. 293b, ch. 19554, 1939; CGL 1940 Supp. 8663(304); s. 152, ch. 70-339.



924.16 - Discharge pending appeal.

924.16 Discharge pending appeal.—If a defendant is in custody after judgment of conviction at the time of appeal, the appeal and supersedeas shall not discharge the defendant from custody. The court appealed from or a judge of the appellate court may order the defendant released on bail in cases that are bailable.

History.—s. 293c, ch. 19554, 1939; CGL 1940 Supp. 8663(305); s. 153, ch. 70-339; s. 1555, ch. 97-102.



924.17 - Costs when appellant is indigent.

924.17 Costs when appellant is indigent.—If the court determines that the defendant is indigent and unable to pay costs, the appeal shall be a supersedeas without payment of costs.

History.—s. 293d, ch. 19554, 1939; CGL 1940 Supp. 8663(306); s. 1, ch. 28009, 1953; s. 154, ch. 70-339.



924.18 - Bail when state appeals.

924.18 Bail when state appeals.—If the state appeals after a conviction of the defendant, a justice or judge of the appellate or trial court may in his or her discretion admit the defendant to bail.

History.—s. 294, ch. 19554, 1939; CGL 1940 Supp. 8663(307); s. 155, ch. 70-339; s. 1556, ch. 97-102.



924.19 - When operation of order in favor of defendant not stayed.

924.19 When operation of order in favor of defendant not stayed.—An appeal by the state shall not stay the operation of an order in favor of the defendant except as provided in s. 924.071(2), or when the appeal is from an order granting a new trial.

History.—s. 295, ch. 19554, 1939; CGL 1940 Supp. 8663(308); s. 155, ch. 70-339.



924.20 - Duty of court upon breach of undertaking.

924.20 Duty of court upon breach of undertaking.—When an appellant at liberty on bail fails to prosecute the appeal as required by the undertaking, the appellate court, in addition to declaring the bond forfeited, may dismiss the appeal and remand the case for further proceedings.

History.—s. 296, ch. 19554, 1939; CGL 1940 Supp. 8663(309); s. 156, ch. 70-339.



924.22 - Stay when execution of sentence already commenced.

924.22 Stay when execution of sentence already commenced.—A defendant who is in custody and has started serving a sentence before an appeal may elect to continue to serve the sentence during the pendency of the appeal even though the defendant may be eligible for bail.

History.—s. 298, ch. 19554, 1939; CGL 1940 Supp. 8663(311); s. 157, ch. 70-339; s. 1557, ch. 97-102.



924.28 - Failure of clerk to transmit appeal papers as required.

924.28 Failure of clerk to transmit appeal papers as required.—Failure of the clerk to transmit appeal papers within the time provided shall not prejudice the rights of the parties. The appellate court or trial court may direct the clerk to transmit the papers on its own motion and shall do so on the motion of either party.

History.—s. 304, ch. 19554, 1939; CGL 1940 Supp. 8663(317); s. 158, ch. 70-339.



924.31 - When argument necessary.

924.31 When argument necessary.—A judgment may be affirmed if the appellant fails to argue, but it shall not be reversed unless the appellant submits a written brief or makes oral argument.

History.—s. 307, ch. 19554, 1939; CGL 1940 Supp. 8663(320); s. 159, ch. 70-339.



924.33 - When judgment not to be reversed or modified.

924.33 When judgment not to be reversed or modified.—No judgment shall be reversed unless the appellate court is of the opinion, after an examination of all the appeal papers, that error was committed that injuriously affected the substantial rights of the appellant. It shall not be presumed that error injuriously affected the substantial rights of the appellant.

History.—s. 309, ch. 19554, 1939; CGL 1940 Supp. 8663(322); s. 160, ch. 70-339.



924.34 - When evidence sustains only conviction of lesser offense.

924.34 When evidence sustains only conviction of lesser offense.—When the appellate court determines that the evidence does not prove the offense for which the defendant was found guilty but does establish guilt of a lesser statutory degree of the offense or a lesser offense necessarily included in the offense charged, the appellate court shall reverse the judgment and direct the trial court to enter judgment for the lesser degree of the offense or for the lesser included offense.

History.—s. 310, ch. 19554, 1939; CGL 1940 Supp. 8663(323); s. 161, ch. 70-339; s. 1558, ch. 97-102.



924.35 - Enforcement of judgment on affirmance.

924.35 Enforcement of judgment on affirmance.—When the judgment against the defendant is affirmed, the judgment shall be enforced by the trial court.

History.—s. 311, ch. 19554, 1939; CGL 1940 Supp. 8663(324); s. 162, ch. 70-339.



924.37 - Order or decision when state appeals.

924.37 Order or decision when state appeals.—

(1) When the state appeals from an order dismissing an indictment, information, or affidavit, or a count of it, or an order granting a new trial and the order is affirmed, the appellate court shall direct the trial court to implement the order. If an order dismissing an indictment, information, or affidavit, or a count of it, is reversed, the appellate court shall direct the trial court to permit the defendant to be tried on the reinstated indictment, information, or affidavit. If an order granting a new trial is reversed, the appellate court shall direct that judgment of conviction be entered against the defendant.

(2) A cross-appeal by the state is not jurisdictional. When the state cross-appeals from a ruling on a question of law adverse to the state, the appellate court shall decide the question if it is reasonably capable of repetition in any proceeding.

History.—s. 313, ch. 19554, 1939; CGL 1940 Supp. 8663(326); s. 163, ch. 70-339; s. 8, ch. 96-248.



924.38 - When removal shall be allowed on new trial.

924.38 When removal shall be allowed on new trial.—When the appellate court orders a new trial, it shall be held in the court from which the appeal was taken unless the appellate court determines that the trial court improperly denied the defendant’s application for removal of the original trial. If the appellate court determines that removal is proper, it shall designate the court for the new trial.

History.—s. 314, ch. 19554, 1939; CGL 1940 Supp. 8663(327); s. 164, ch. 70-339.






Chapter 925 - MISCELLANEOUS PROVISIONS OF CRIMINAL PROCEDURE

925.0352 - Notice of hearings in capital cases; expedited hearings.

925.0352 Notice of hearings in capital cases; expedited hearings.—

(1) A notice of hearing must be filed contemporaneously with each pleading filed with the court in a capital case.

(2) The trial court shall make every effort to expedite any hearing held by the court in a capital case.

History.—s. 4, ch. 98-198.



925.05 - Statements or confessions; availability to defendant.

925.05 Statements or confessions; availability to defendant.—On motion of the defendant after an indictment, information, or affidavit has been filed, the court shall order the prosecuting attorney to permit the defendant to photograph or copy any written or recorded statements or confessions of the defendant, whether they are signed or not. The order shall specify the time, place, and manner of taking the photographs or copies and any other conditions.

History.—s. 1, ch. 63-263; s. 170, ch. 70-339.



925.055 - Law enforcement investigative funds.

925.055 Law enforcement investigative funds.—

(1) State and local law enforcement agencies which receive investigative and evidence funds from their budgetary authority or which receive special law enforcement trust funds for complex or protracted investigations shall adopt policies which provide for accountability of the expenditures of such funds.

(2) The policies of local law enforcement agencies must provide for an annual financial audit to be performed in conformity with generally accepted government accounting principles. Local and state law enforcement agencies are not required to reveal to the auditors the names of confidential informants, and the audit report may not include information exempted in s. 119.07. The names of confidential informants are confidential and exempt from the provisions of s. 119.07(1).

History.—s. 49, ch. 88-381; s. 1, ch. 94-70; s. 438, ch. 96-406.



925.07 - Parent or guardian to be notified before trial of minor; service of notice.

925.07 Parent or guardian to be notified before trial of minor; service of notice.—

(1) When an unmarried minor is charged with an offense before any court in this state, notice of the charge shall be given before trial to the parent or guardian of the minor if the name and address is known. If the name and address is not known, notice shall be given to any friend or relative designated by the minor.

(2) Notice required by this section may be made in the same manner as the service of summons. If the person to be notified is beyond the jurisdiction of the court, notice may be given by registered mail or telegram, and return of the service shall be made in the same manner as the return on a summons.

History.—ss. 1, 2, ch. 6221, 1911; RGS 6028; CGL 8322; s. 172, ch. 70-339; s. 1, ch. 77-119.

Note.—Former s. 932.38.



925.08 - Prisoners awaiting trial may be worked on roads and other projects.

925.08 Prisoners awaiting trial may be worked on roads and other projects.—

(1) When the county commissioners decide it will be for the benefit of a prisoner and in the public interest, they may employ at labor on the streets of incorporated cities or towns, on the roads, bridges, or other public works in the county, or on other projects for which the governing body of the county could otherwise lawfully expend public funds and which it determines to be necessary for the health, safety, and welfare of the county, a person charged with a misdemeanor and confined in the county jail for failure to give bail.

(2) No person shall be employed under this section without her or his written consent.

(3) No person shall work more than 10 hours in a 24-hour period.

(4) If a person employed under this section is acquitted or discharged from further prosecution, she or he shall be paid by the county at the rate of $5 for each day employed.

(5) If a person employed under this section is convicted, the time she or he was actually employed may be credited on any sentence of imprisonment, and if the person is fined, the value of the labor at $5 per day shall be credited to her or his fine and costs.

(6) No charge for food and lodging shall be made against a prisoner employed under this section.

(7) The county commissioners shall cause records to be kept of employment under this section, and a copy of the record shall be furnished to the court having jurisdiction of the prisoner.

History.—ss. 1-3, ch. 5260, 1903; GS 3945-3947; RGS 6047-6049; CGL 8348-8350; s. 173, ch. 70-339; s. 1, ch. 94-149; s. 1561, ch. 97-102.

Note.—Former ss. 932.42-932.44.



925.09 - Authority of state attorney to order autopsies.

925.09 Authority of state attorney to order autopsies.—The state attorney may have an autopsy performed, before or after interment, on a dead body found in the county when she or he decides it is necessary in determining whether or not death was the result of a crime. Physicians performing the autopsy shall be paid reasonable fees by the county upon the approval of the county commission and the state attorney ordering the autopsy.

History.—s. 1, ch. 28019, 1953; s. 1, ch. 57-311; s. 174, ch. 70-339; s. 42, ch. 73-334; s. 1562, ch. 97-102; s. 83, ch. 2004-265.

Note.—Former s. 932.57.



925.11 - Postsentencing DNA testing.

925.11 Postsentencing DNA testing.—

(1) PETITION FOR EXAMINATION.—

(a)1. A person who has been tried and found guilty of committing a felony and has been sentenced by a court established by the laws of this state may petition that court to order the examination of physical evidence collected at the time of the investigation of the crime for which he or she has been sentenced that may contain DNA (deoxyribonucleic acid) and that would exonerate that person or mitigate the sentence that person received.

2. A person who has entered a plea of guilty or nolo contendere to a felony prior to July 1, 2006, and has been sentenced by a court established by the laws of this state may petition that court to order the examination of physical evidence collected at the time of the investigation of the crime for which he or she has been sentenced that may contain DNA (deoxyribonucleic acid) and that would exonerate that person.

(b) A petition for postsentencing DNA testing under paragraph (a) may be filed or considered at any time following the date that the judgment and sentence in the case becomes final.

(2) METHOD FOR SEEKING POSTSENTENCING DNA TESTING.—

(a) The petition for postsentencing DNA testing must be made under oath by the sentenced defendant and must include the following:

1. A statement of the facts relied on in support of the petition, including a description of the physical evidence containing DNA to be tested and, if known, the present location or the last known location of the evidence and how it was originally obtained;

2. A statement that the evidence was not previously tested for DNA or a statement that the results of any previous DNA testing were inconclusive and that subsequent scientific developments in DNA testing techniques would likely produce a definitive result establishing that the petitioner is not the person who committed the crime;

3. A statement that the sentenced defendant is innocent and how the DNA testing requested by the petition will exonerate the defendant of the crime for which the defendant was sentenced or will mitigate the sentence received by the defendant for that crime;

4. A statement that identification of the defendant is a genuinely disputed issue in the case, and why it is an issue;

5. Any other facts relevant to the petition; and

6. A certificate that a copy of the petition has been served on the prosecuting authority.

(b) Upon receiving the petition, the clerk of the court shall file it and deliver the court file to the assigned judge.

(c) The court shall review the petition and deny it if it is insufficient. If the petition is sufficient, the prosecuting authority shall be ordered to respond to the petition within 30 days.

(d) Upon receiving the response of the prosecuting authority, the court shall review the response and enter an order on the merits of the petition or set the petition for hearing.

(e) Counsel may be appointed to assist the sentenced defendant if the petition proceeds to a hearing and if the court determines that the assistance of counsel is necessary and makes the requisite finding of indigency.

(f) The court shall make the following findings when ruling on the petition:

1. Whether the sentenced defendant has shown that the physical evidence that may contain DNA still exists;

2. Whether the results of DNA testing of that physical evidence would be admissible at trial and whether there exists reliable proof to establish that the evidence has not been materially altered and would be admissible at a future hearing; and

3. Whether there is a reasonable probability that the sentenced defendant would have been acquitted or would have received a lesser sentence if the DNA evidence had been admitted at trial.

(g) If the court orders DNA testing of the physical evidence, the cost of such testing may be assessed against the sentenced defendant unless he or she is indigent. If the sentenced defendant is indigent, the state shall bear the cost of the DNA testing ordered by the court.

(h) Any DNA testing ordered by the court shall be carried out by the Department of Law Enforcement or its designee, as provided in s. 943.3251.

(i) The results of the DNA testing ordered by the court shall be provided to the court, the sentenced defendant, and the prosecuting authority.

(3) RIGHT TO APPEAL; REHEARING.—

(a) An appeal from the court’s order on the petition for postsentencing DNA testing may be taken by any adversely affected party.

(b) An order denying relief shall include a statement that the sentenced defendant has the right to appeal within 30 days after the order denying relief is entered.

(c) The sentenced defendant may file a motion for rehearing of any order denying relief within 15 days after service of the order denying relief. The time for filing an appeal shall be tolled until an order on the motion for rehearing has been entered.

(d) The clerk of the court shall serve on all parties a copy of any order rendered with a certificate of service, including the date of service.

(4) PRESERVATION OF EVIDENCE.—

(a) Governmental entities that may be in possession of any physical evidence in the case, including, but not limited to, any investigating law enforcement agency, the clerk of the court, the prosecuting authority, or the Department of Law Enforcement shall maintain any physical evidence collected at the time of the crime for which a postsentencing testing of DNA may be requested.

(b) In a case in which the death penalty is imposed, the evidence shall be maintained for 60 days after execution of the sentence. In all other cases, a governmental entity may dispose of the physical evidence if the term of the sentence imposed in the case has expired and no other provision of law or rule requires that the physical evidence be preserved or retained.

History.—s. 1, ch. 2001-97; s. 1, ch. 2004-67; s. 1, ch. 2006-292.



925.12 - DNA testing; defendants entering pleas.

925.12 DNA testing; defendants entering pleas.—

(1) For defendants who have entered a plea of guilty or nolo contendere to a felony on or after July 1, 2006, a defendant may petition for postsentencing DNA testing under s. 925.11 under the following circumstances:

(a) The facts on which the petition is predicated were unknown to the petitioner or the petitioner’s attorney at the time the plea was entered and could not have been ascertained by the exercise of due diligence; or

(b) The physical evidence for which DNA testing is sought was not disclosed to the defense by the state prior to the entry of the plea by the petitioner.

(2) For defendants seeking to enter a plea of guilty or nolo contendere to a felony on or after July 1, 2006, the court shall inquire of the defendant and of counsel for the defendant and the state as to physical evidence containing DNA known to exist that could exonerate the defendant prior to accepting a plea of guilty or nolo contendere. If no physical evidence containing DNA that could exonerate the defendant is known to exist, the court may proceed with consideration of accepting the plea. If physical evidence containing DNA that could exonerate the defendant is known to exist, the court may postpone the proceeding on the defendant’s behalf and order DNA testing upon motion of counsel specifying the physical evidence to be tested.

(3) It is the intent of the Legislature that the Supreme Court adopt rules of procedure consistent with this section for a court, prior to the acceptance of a plea, to make an inquiry into the following matters:

(a) Whether counsel for the defense has reviewed the discovery disclosed by the state and whether such discovery included a listing or description of physical items of evidence.

(b) Whether the nature of the evidence against the defendant disclosed through discovery has been reviewed with the defendant.

(c) Whether the defendant or counsel for the defendant is aware of any physical evidence disclosed by the state for which DNA testing may exonerate the defendant.

(d) Whether the state is aware of any physical evidence for which DNA testing may exonerate the defendant.

(4) It is the intent of the Legislature that the postponement of the proceedings by the court on the defendant’s behalf under subsection (2) constitute an extension attributable to the defendant for purposes of the defendant’s right to a speedy trial.

History.—s. 2, ch. 2006-292.






Chapter 932 - PROVISIONS SUPPLEMENTAL TO CRIMINAL PROCEDURE LAW

932.47 - Informations filed by prosecuting attorneys.

932.47 Informations filed by prosecuting attorneys.—Informations may be filed by the prosecuting attorney of the circuit court with the clerk of the circuit court without leave of the court first being obtained.

History.—s. 1, ch. 17172, 1935; CGL 1936 Supp. 8363(1); s. 24, ch. 2013-25.



932.48 - Informations; duties of clerks of courts.

932.48 Informations; duties of clerks of courts.—Upon the filing of an information, the clerk of the circuit court shall docket the information and shall, without leave or order of the court first being had and obtained, issue a capias for the arrest of the person charged; and the clerk shall likewise issue any and all other necessary process incident to the information.

History.—s. 2, ch. 17172, 1935; CGL 1936 Supp. 8363(1).



932.49 - Failure of motor vehicle operators to stop and assist persons injured; form of information or indictment.

932.49 Failure of motor vehicle operators to stop and assist persons injured; form of information or indictment.—Informations and indictments under ss. 316.062 and 316.063 shall be deemed sufficient if made in substantially the following form:

“That one A. B. while operating or being in charge of a motor vehicle then and there being driven along the   thoroughfare in   County, Florida, did strike and injure or put in jeopardy the person or property (as the case may be, giving details sufficient to identify the occurrence) of one   (or unknown as the case may be) and without stopping to render aid to the persons injured or put in jeopardy thereby or (without making known to the persons present his or her full, true and correct name and address as the case may be) did unlawfully depart from the scene of such accident contrary to the statute in such case made and provided.”

History.—s. 3, ch. 13699, 1929; CGL 1936 Supp. 8374(1); s. 182, ch. 73-333; s. 1563, ch. 97-102.



932.50 - Evidence necessary in treason.

932.50 Evidence necessary in treason.—No person shall be convicted of treason except by the testimony of two lawful witnesses to the same overt act of treason for which the person is prosecuted, unless he or she confess the same in open court.

History.—s. 4, ch. 1637, 1868; RS 2909; GS 3980; RGS 6082; CGL 8387; s. 1564, ch. 97-102.



932.51 - Execution on affirmance of judgment.

932.51 Execution on affirmance of judgment.—Upon the affirmance of a judgment, sentence or order, the appellate court shall order and direct the court in which the case was originally determined to carry into effect the original judgment, sentence or order, or the appellate court shall itself proceed to pass such judgment, sentence or order as to it shall seem proper.

History.—s. 5, ch. 138, 1848; RS 2978; GS 4051; RGS 6155; CGL 8469.



932.61 - Transfer of county or municipal charge to court providing trial by jury.

932.61 Transfer of county or municipal charge to court providing trial by jury.—A person charged in a court with a violation of a county or municipal ordinance for which no jury trial is provided may, when the violation of a county or municipal ordinance is also a violation of a state law, cause the transfer of the violation to the appropriate court in which a trial by jury is provided, in the following manner:

(1) Prior to the commencement of the trial in the court not providing trial by jury, the person charged, or his or her attorney, shall file a petition requesting transfer to the appropriate court providing trial by jury. The original petition shall be filed with the court where the charge is docketed and pending, and copies shall be furnished to the court where jury trial is provided and to the prosecuting authority of both courts.

(2) The petition shall be signed by the defendant or the defendant’s attorney and shall contain:

(a) The defendant’s name, age, and address;

(b) A description and citation of the charges filed against the defendant;

(c) A citation indicating that these charges also constitute a violation of state law;

(d) The date and amount of bond set, if any;

(e) An agreement to appear, answer, and attend the court to which the charge may be transferred;

(f) The date of incarceration, if incarcerated at the time of the making of the petition; and

(g) The demand for trial by jury.

(3) The judge of the court in which the person is charged shall entertain defendant’s petition forthwith and shall, upon finding the petition to be correct in all its allegations of fact, order by written endorsement on the petition the transfer of defendant’s cause to the appropriate court providing criminal jury trial jurisdiction.

(4) The clerk of the court not providing trial by jury, upon receipt of the judge’s order directing transfer, shall within 3 days transmit to the clerk of the court providing criminal jury trial jurisdiction all the original record materials, including bond and the petition to transfer, filed in the petitioner’s cause, certifying that they are all the original papers filed in the cause and kept by the clerk. The clerk of the court not providing trial by jury shall also transmit copies of all the record materials to the prosecuting attorney of the court providing jury trial jurisdiction to which defendant’s cause is being transferred. The clerk shall also furnish notice of transfer to the surety or bail bond agent, if there is one. Upon the entry of the order transferring the cause, it shall be the duty of the police authority of the court from which the cause is being transferred to transfer a complete and exact duplicate of all reports, records, and other papers relating to the cause to the prosecuting attorney of the court to which the cause is transferred.

History.—s. 1, ch. 70-372; s. 1565, ch. 97-102.



932.62 - Date for arraignment upon transfer; petitioner not incarcerated.

932.62 Date for arraignment upon transfer; petitioner not incarcerated.—If the person whose case is transferred is at liberty on bond or on his or her own recognizance, the appearance date for arraignment to the court to which the cause has been transferred shall be within 45 days from the date of transfer, and, if the defendant is on his or her own recognizance, the defendant shall sign an agreement to appear before the court to which the case is transferred as a part of his or her petition to transfer. If the defendant is at liberty on a cash or property bond, the clerk of the transferring court shall endorse the new returnable date on its face prior to transfer.

History.—s. 1, ch. 70-372; s. 1566, ch. 97-102.



932.63 - Filing of charges; petitioner not incarcerated.

932.63 Filing of charges; petitioner not incarcerated.—If the petitioner is not incarcerated, the prosecuting attorney shall, within 30 days of receipt of the petition, after due and diligent consideration and investigation of defendant’s cause, file charges on behalf of the state against the defendant in the court providing criminal jury trial jurisdiction, or shall decline to file charges against the defendant, and the cause shall be dismissed upon the filing of a no true bill by the prosecuting attorney with the clerk. Upon failure of the prosecuting attorney to take action within 30 days, the cause shall be dismissed by the clerk of the court in which the cause is pending.

History.—s. 1, ch. 70-372.



932.64 - Transfer of surety bond.

932.64 Transfer of surety bond.—With the written consent of the bond agent, surety bonds shall be transferred and made returnable to the court in which trial by jury is provided.

History.—s. 1, ch. 70-372; s. 1567, ch. 97-102.



932.65 - Filing formal charges; petitioner incarcerated.

932.65 Filing formal charges; petitioner incarcerated.—When a person is incarcerated for a violation of a county or municipal ordinance and fails, or is otherwise unable, to be released on bond and requests a trial by jury, the person shall be transferred within 5 days to the jail facilities of the criminal court providing trial by jury. The prosecuting authority shall file formal charges within 3 days of the transfer of the person who fails, or is unable to post bond. Upon the failure or inability of the prosecuting authority to file charges, the person incarcerated shall be released and the provisions of s. 932.62, shall apply. It shall be the responsibility of the jailer releasing the prisoner to have the prisoner execute and sign an agreement to appear before the court to which his or her case has been transferred in accordance with s. 932.62.

History.—s. 1, ch. 70-372; s. 1568, ch. 97-102.



932.66 - Suggested forms for transfer.

932.66 Suggested forms for transfer.—The petition for transfer, order of transfer, and agreement of bail bond agent to transfer bond shall be substantially as follows:

PETITION FOR TRANSFER TO COURT
PROVIDING TRIAL BY JURY

IN THE   COURT,   FLORIDA

I,   (Name)  , am   (Age)   years of age and I reside at   (Address)  . I was arrested on   (Date)  ,   (Year)  , and am charged in this court with   (Description and number of each county or municipal ordinance)  . I am presently incarcerated in the   (Jail)   awaiting trial on the charge(s) listed above.

—OR—

I am at liberty on (surety bond) (cash bond) (my own recognizance). My bail bond agent is   (Name)

(Address)

I am due to appear in this court on   (Date)   for   (Type of appearance)  .

My charge(s) in this court constitute a violation of the criminal laws of the state as follows:

I desire a trial by jury and seek a transfer of the following charge(s)

to a court of this county providing criminal trial by jury.

I agree to appear in the court to which my case is transferred on   the   day of  ,   (Year)  .

(Signature of petitioner)

(Attorney for petitioner)

ORDER OF TRANSFER

This cause is hereby transferred to the   court at  , Florida.

DONE AND ORDERED this   day

of  ,   (Year)

(Judge)

AGREEMENT OF BAIL BOND AGENT TO
TRANSFER BOND TO COURT
PROVIDING TRIAL BY JURY

I,  , a duly licensed bail bond agent agree to the transfer of that certain bond   to   Court at  , Florida.

(Signature of bail bond agent)

History.—s. 1, ch. 70-372; s. 1569, ch. 97-102; s. 40, ch. 99-6.



932.701 - Short title; definitions.

1932.701 Short title; definitions.—

(1) Sections 932.701-932.7062 shall be known and may be cited as the “Florida Contraband Forfeiture Act.”

(2) As used in the Florida Contraband Forfeiture Act:

(a) “Contraband article” means:

1. Any controlled substance as defined in chapter 893 or any substance, device, paraphernalia, or currency or other means of exchange that was used, was attempted to be used, or was intended to be used in violation of any provision of chapter 893, if the totality of the facts presented by the state is clearly sufficient to meet the state’s burden of establishing probable cause to believe that a nexus exists between the article seized and the narcotics activity, whether or not the use of the contraband article can be traced to a specific narcotics transaction.

2. Any gambling paraphernalia, lottery tickets, money, currency, or other means of exchange which was used, was attempted, or intended to be used in violation of the gambling laws of the state.

3. Any equipment, liquid or solid, which was being used, is being used, was attempted to be used, or intended to be used in violation of the beverage or tobacco laws of the state.

4. Any motor fuel upon which the motor fuel tax has not been paid as required by law.

5. Any personal property, including, but not limited to, any vessel, aircraft, item, object, tool, substance, device, weapon, machine, vehicle of any kind, money, securities, books, records, research, negotiable instruments, or currency, which was used or was attempted to be used as an instrumentality in the commission of, or in aiding or abetting in the commission of, any felony, whether or not comprising an element of the felony, or which is acquired by proceeds obtained as a result of a violation of the Florida Contraband Forfeiture Act.

6. Any real property, including any right, title, leasehold, or other interest in the whole of any lot or tract of land, which was used, is being used, or was attempted to be used as an instrumentality in the commission of, or in aiding or abetting in the commission of, any felony, or which is acquired by proceeds obtained as a result of a violation of the Florida Contraband Forfeiture Act.

7. Any personal property, including, but not limited to, equipment, money, securities, books, records, research, negotiable instruments, currency, or any vessel, aircraft, item, object, tool, substance, device, weapon, machine, or vehicle of any kind in the possession of or belonging to any person who takes aquaculture products in violation of s. 812.014(2)(c).

8. Any motor vehicle offered for sale in violation of s. 320.28.

9. Any motor vehicle used during the course of committing an offense in violation of s. 322.34(9)(a).

10. Any photograph, film, or other recorded image, including an image recorded on videotape, a compact disc, digital tape, or fixed disk, that is recorded in violation of s. 810.145 and is possessed for the purpose of amusement, entertainment, sexual arousal, gratification, or profit, or for the purpose of degrading or abusing another person.

11. Any real property, including any right, title, leasehold, or other interest in the whole of any lot or tract of land, which is acquired by proceeds obtained as a result of Medicaid fraud under s. 409.920 or s. 409.9201; any personal property, including, but not limited to, equipment, money, securities, books, records, research, negotiable instruments, or currency; or any vessel, aircraft, item, object, tool, substance, device, weapon, machine, or vehicle of any kind in the possession of or belonging to any person which is acquired by proceeds obtained as a result of Medicaid fraud under s. 409.920 or s. 409.9201.

12. Any personal property, including, but not limited to, any vehicle, item, object, tool, device, weapon, machine, money, security, book, or record, that is used or attempted to be used as an instrumentality in the commission of, or in aiding and abetting in the commission of, a person’s third or subsequent violation of s. 509.144, whether or not comprising an element of the offense.

(b) “Bona fide lienholder” means the holder of a lien perfected pursuant to applicable law.

(c) “Promptly proceed” means to file the complaint within 45 days after seizure.

(d) “Complaint” is a petition for forfeiture filed in the civil division of the circuit court by the seizing agency requesting the court to issue a judgment of forfeiture.

(e) “Person entitled to notice” means any owner, entity, bona fide lienholder, or person in possession of the property subject to forfeiture when seized, who is known to the seizing agency after a diligent search and inquiry.

(f) “Adversarial preliminary hearing” means a hearing in which the seizing agency is required to establish probable cause that the property subject to forfeiture was used in violation of the Florida Contraband Forfeiture Act.

(g) “Forfeiture proceeding” means a hearing or trial in which the court or jury determines whether the subject property shall be forfeited.

(h) “Claimant” means any party who has proprietary interest in property subject to forfeiture and has standing to challenge such forfeiture, including owners, registered owners, bona fide lienholders, and titleholders.

History.—ss. 1, 2, ch. 74-385; s. 1, ch. 80-68; s. 1, ch. 89-148; s. 1, ch. 92-54; s. 1, ch. 95-265; s. 31, ch. 96-247; s. 2, ch. 99-234; s. 69, ch. 99-248; s. 2, ch. 2004-39; s. 15, ch. 2004-344; s. 166, ch. 2008-4; s. 14, ch. 2011-119; s. 1, ch. 2016-179.

1Note.—Section 15, ch. 2011-119, provides that “[t]he amendments made to ss. 509.144 and 932.701, Florida Statutes, and the creation of s. 901.1503, Florida Statutes, by this act do not affect or impede the provisions of s. 790.251, Florida Statutes, or any other protection or right guaranteed by the Second Amendment to the United States Constitution.”

Note.—Former s. 943.41.



932.702 - Unlawful to transport, conceal, or possess contraband articles or to acquire real or personal property with contraband proceeds; use of vessel, motor vehicle, aircraft, other personal property, or real property.

932.702 Unlawful to transport, conceal, or possess contraband articles or to acquire real or personal property with contraband proceeds; use of vessel, motor vehicle, aircraft, other personal property, or real property.—It is unlawful:

(1) To transport, carry, or convey any contraband article in, upon, or by means of any vessel, motor vehicle, or aircraft.

(2) To conceal or possess any contraband article.

(3) To use any vessel, motor vehicle, aircraft, other personal property, or real property to facilitate the transportation, carriage, conveyance, concealment, receipt, possession, purchase, sale, barter, exchange, or giving away of any contraband article.

(4) To conceal, or possess, or use any contraband article as an instrumentality in the commission of or in aiding or abetting in the commission of any felony or violation of the Florida Contraband Forfeiture Act.

(5) To acquire real or personal property by the use of proceeds obtained in violation of the Florida Contraband Forfeiture Act.

History.—s. 2, ch. 74-385; s. 2, ch. 80-68; s. 2, ch. 89-148; s. 2, ch. 92-54; s. 2, ch. 95-265.

Note.—Former s. 943.42.



932.703 - Forfeiture of contraband article; exceptions.

932.703 Forfeiture of contraband article; exceptions.—

(1)(a) A contraband article, vessel, motor vehicle, aircraft, other personal property, or real property used in violation of any provision of the Florida Contraband Forfeiture Act, or in, upon, or by means of which any violation of the Florida Contraband Forfeiture Act has taken or is taking place, may be seized and shall be forfeited subject to the Florida Contraband Forfeiture Act. A seizure may occur only if the owner of the property is arrested for a criminal offense that forms the basis for determining that the property is a contraband article under s. 932.701, or one or more of the following circumstances apply:

1. The owner of the property cannot be identified after a diligent search, or the person in possession of the property denies ownership and the owner of the property cannot be identified by means that are available to the employee or agent of the seizing agency at the time of the seizure;

2. The owner of the property is a fugitive from justice or is deceased;

3. An individual who does not own the property is arrested for a criminal offense that forms the basis for determining that the property is a contraband article under s. 932.701 and the owner of the property had actual knowledge of the criminal activity. Evidence that an owner received written notification from a law enforcement agency and acknowledged receipt of the notification in writing, that the seized asset had been used in violation of the Florida Contraband Forfeiture Act on a prior occasion by the arrested person, may be used to establish actual knowledge;

4. The owner of the property agrees to be a confidential informant as defined in s. 914.28. The seizing agency may not use the threat of property seizure or forfeiture to coerce the owner of the property to enter into a confidential informant agreement. The seizing agency shall return the property to the owner if criminal charges are not filed against the owner and the active criminal investigation ends or if the owner ceases being a confidential informant, unless the agency includes the final forfeiture of the property as a component of the confidential informant agreement; or

5. The property is a monetary instrument. For purposes of this subparagraph, the term “monetary instrument” means coin or currency of the United States or any other country; a traveler’s check; a personal check; a bank check; a cashier’s check; a money order; a bank draft of any country; an investment security or negotiable instrument in bearer form or in other form such that title passes upon delivery; a prepaid or stored value card or other device that is the equivalent of money and can be used to obtain cash, property, or services; or gold, silver, or platinum bullion or coins.

(b) After property is seized pursuant to the Florida Contraband Forfeiture Act, regardless of whether the civil complaint has been filed, all settlements must be personally approved by the head of the law enforcement agency that seized the property. If the agency head is unavailable and a delay would adversely affect the settlement, approval may be given by a subordinate of the agency head who is designated to grant such approval.

(c) If at least 90 days have elapsed since the initial seizure of the property and the seizing agency has failed to locate the owner after making a diligent effort, the seized property is deemed a contraband article that is subject to forfeiture under the Florida Contraband Forfeiture Act.

(d)1. The seizing agency may not use the seized property for any purpose until the rights to, interest in, and title to the seized property are perfected in accordance with the Florida Contraband Forfeiture Act. This section does not prohibit use or operation necessary for reasonable maintenance of seized property. Reasonable efforts shall be made to maintain seized property in such a manner as to minimize loss of value.

2. Unless otherwise expressly agreed to in writing by the parties, the agency seeking forfeiture of the seized property is responsible for any damage to the property and any storage fees or maintenance costs applicable to the property. If more than one agency seeks forfeiture of the property, the division of liability under this subparagraph may be governed by the terms of an agreement between the agencies.

(2)(a) When a seizure of property is made under the Florida Contraband Forfeiture Act, the seizing agency shall apply, within 10 business days after the date of the seizure, to a court of competent jurisdiction for an order determining whether probable cause exists for the seizure of the property. The application for the probable cause determination must be accompanied by a sworn affidavit and may be filed electronically by reliable electronic means.

(b) The court must determine whether:

1. The owner was arrested under paragraph (1)(a), and if not, whether an exception to the arrest requirement specified in paragraph (1)(a) applies; and

2. Probable cause exists for the property seizure under the Florida Contraband Forfeiture Act.

(c) If the court finds that the requirements specified in paragraph (1)(a) were satisfied and that probable cause exists for the seizure, the forfeiture may proceed as set forth in the Florida Contraband Forfeiture Act, and no additional probable cause determination is required unless the claimant requests an adversarial preliminary hearing as set forth in the act. Upon such a finding, the court shall issue a written order finding probable cause for the seizure and order the property held until the issue of a determination of title is resolved pursuant to the procedures defined in the act.

(d) If the court finds that the requirements in paragraph (1)(a) were not satisfied or that probable cause does not exist for the seizure, any forfeiture hold, lien, lis pendens, or other civil encumbrance must be released within 5 days.

(e) The court may seal any portion of the application and the record of any proceeding under the Florida Contraband Forfeiture Act which is exempt or confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution or may otherwise be sealed pursuant to Rule 2.420, Florida Rules of Judicial Administration.

(3)(a) Personal property may be seized at the time of the violation or subsequent to the violation, if the person entitled to notice is notified at the time of the seizure or by certified mail, return receipt requested, that there is a right to an adversarial preliminary hearing after the seizure to determine whether probable cause exists to believe that such property has been or is being used in violation of the Florida Contraband Forfeiture Act. Seizing agencies shall make a diligent effort to notify the person entitled to notice of the seizure. Notice provided by certified mail must be mailed within 5 working days after the seizure and must state that a person entitled to notice may request an adversarial preliminary hearing within 15 days after receiving such notice. When a postseizure, adversarial preliminary hearing as provided in this section is desired, a request must be made in writing by certified mail, return receipt requested, to the seizing agency. The seizing agency shall set and notice the hearing, which must be held within 10 days after the request is received or as soon as practicable thereafter.

(b) Real property may not be seized or restrained, other than by lis pendens, subsequent to a violation of the Florida Contraband Forfeiture Act until the persons entitled to notice are afforded the opportunity to attend the preseizure adversarial preliminary hearing. A lis pendens may be obtained by any method authorized by law. Notice of the adversarial preliminary hearing shall be by certified mail, return receipt requested. The purpose of the adversarial preliminary hearing is to determine whether probable cause exists to believe that such property has been used in violation of the Florida Contraband Forfeiture Act. The seizing agency shall make a diligent effort to notify any person entitled to notice of the seizure. The preseizure adversarial preliminary hearing provided herein shall be held within 10 days of the filing of the lis pendens or as soon as practicable.

(c) When an adversarial preliminary hearing is held, the court shall review the verified affidavit and any other supporting documents and take any testimony to determine whether there is probable cause to believe that the property was used, is being used, was attempted to be used, or was intended to be used in violation of the Florida Contraband Forfeiture Act. If probable cause is established, the court shall authorize the seizure or continued seizure of the subject contraband. A copy of the findings of the court shall be provided to any person entitled to notice.

(d) If the court determines that probable cause exists to believe that such property was used in violation of the Florida Contraband Forfeiture Act, the court shall order the property restrained by the least restrictive means to protect against disposal, waste, or continued illegal use of such property pending disposition of the forfeiture proceeding. The court may order the claimant to post a bond or other adequate security equivalent to the value of the property.

(4) Neither replevin nor any other action to recover any interest in such property shall be maintained in any court, except as provided in this act; however, such action may be maintained if forfeiture proceedings are not initiated within 45 days after the date of seizure. However, if good cause is shown, the court may extend the aforementioned prohibition to 60 days.

(5) In any incident in which possession of any contraband article defined in s. 932.701(2)(a) constitutes a felony, the vessel, motor vehicle, aircraft, other personal property, or real property in or on which such contraband article is located at the time of seizure shall be contraband subject to forfeiture. It shall be presumed in the manner provided in s. 90.302(2) that the vessel, motor vehicle, aircraft, other personal property, or real property in which or on which such contraband article is located at the time of seizure is being used or was attempted or intended to be used in a manner to facilitate the transportation, carriage, conveyance, concealment, receipt, possession, purchase, sale, barter, exchange, or giving away of a contraband article defined in s. 932.701(2).

(6) The court shall order the forfeiture of any other property of a claimant, excluding lienholders, up to the value of any property subject to forfeiture under this section if any of the property described in this section:

(a) Cannot be located;

(b) Has been transferred to, sold to, or deposited with, a third party;

(c) Has been placed beyond the jurisdiction of the court;

(d) Has been substantially diminished in value by any act or omission of the person in possession of the property; or

(e) Has been commingled with any property which cannot be divided without difficulty.

(7)(a) Property may not be forfeited under the Florida Contraband Forfeiture Act unless the seizing agency establishes by a preponderance of the evidence that the owner either knew, or should have known after a reasonable inquiry, that the property was being employed or was likely to be employed in criminal activity.

(b) A bona fide lienholder’s interest that has been perfected in the manner prescribed by law prior to the seizure may not be forfeited under the Florida Contraband Forfeiture Act unless the seizing agency establishes by a preponderance of the evidence that the lienholder had actual knowledge, at the time the lien was made, that the property was being employed or was likely to be employed in criminal activity. If a lienholder’s interest is not subject to forfeiture under the requirements of this section, such interest shall be preserved by the court by ordering the lienholder’s interest to be paid as provided in s. 932.7055.

(c) Property titled or registered between husband and wife jointly by the use of the conjunctives “and,” “and/or,” or “or,” in the manner prescribed by law prior to the seizure, may not be forfeited under the Florida Contraband Forfeiture Act unless the seizing agency establishes by a preponderance of the evidence that the coowner either knew or had reason to know, after reasonable inquiry, that such property was employed or was likely to be employed in criminal activity.

(d) A vehicle that is rented or leased from a company engaged in the business of renting or leasing vehicles, which vehicle was rented or leased in the manner prescribed by law prior to the seizure, may not be forfeited under the Florida Contraband Forfeiture Act, and no fine, penalty, or administrative charge, other than reasonable and customary charges for towing and storage, shall be imposed by any governmental agency on the company which rented or leased the vehicle, unless the seizing agency establishes by preponderance of the evidence that the renter or lessor had actual knowledge, at the time the vehicle was rented or leased, that the vehicle was being employed or was likely to be employed in criminal activity. When a vehicle that is rented or leased from a company engaged in the business of renting or leasing vehicles is seized under the Florida Contraband Forfeiture Act, upon learning the address or phone number of the company, the seizing law enforcement agency shall, as soon as practicable, inform the company that the vehicle has been seized and is available for the company to take possession upon payment of the reasonable and customary charges for towing and storage.

(8) Any interest in, title to, or right to property titled or registered jointly by the use of the conjunctives “and,” “and/or,” or “or” held by a coowner, other than property held jointly between husband and wife, may not be forfeited unless the seizing agency establishes by a preponderance of the evidence that the coowner either knew, or had reason to know, after reasonable inquiry, that the property was employed or was likely to be employed in criminal activity. When the interests of each culpable coowner are forfeited, any remaining coowners shall be afforded the opportunity to purchase the forfeited interest in, title to, or right to the property from the seizing law enforcement agency. If any remaining coowner does not purchase such interest, the seizing agency may hold the property in coownership, sell its interest in the property, liquidate its interest in the property, or dispose of its interest in the property in any other reasonable manner.

(9) It is an affirmative defense to a forfeiture proceeding that the nexus between the property sought to be forfeited and the commission of any underlying violation was incidental or entirely accidental. The value of the property sought to be forfeited in proportion to any other factors must not be considered in any determination as to this affirmative defense.

History.—s. 3, ch. 74-385; s. 3, ch. 80-68; s. 496, ch. 81-259; s. 1, ch. 85-316; s. 3, ch. 89-148; s. 3, ch. 92-54; s. 3, ch. 95-265; s. 32, ch. 96-247; s. 3, ch. 99-234; ss. 70, 71, ch. 99-248; s. 6, ch. 2004-39; s. 31, ch. 2004-344; s. 2, ch. 2016-179.

Note.—Former s. 943.43.



932.704 - Forfeiture proceedings.

932.704 Forfeiture proceedings.—

(1) It is the policy of this state that law enforcement agencies shall utilize the provisions of the Florida Contraband Forfeiture Act to deter and prevent the continued use of contraband articles for criminal purposes while protecting the proprietary interests of innocent owners and lienholders and to authorize such law enforcement agencies to use the proceeds collected under the Florida Contraband Forfeiture Act as supplemental funding for authorized purposes. The potential for obtaining revenues from forfeitures must not override fundamental considerations such as public safety, the safety of law enforcement officers, or the investigation and prosecution of criminal activity. It is also the policy of this state that law enforcement agencies ensure that, in all seizures made under the Florida Contraband Forfeiture Act, their officers adhere to federal and state constitutional limitations regarding an individual’s right to be free from unreasonable searches and seizures, including, but not limited to, the illegal use of stops based on a pretext, coercive-consent searches, or a search based solely upon an individual’s race or ethnicity.

(2) In each judicial circuit, all civil forfeiture cases shall be heard before a circuit court judge of the civil division, if a civil division has been established. The Florida Rules of Civil Procedure shall govern forfeiture proceedings under the Florida Contraband Forfeiture Act unless otherwise specified under the Florida Contraband Forfeiture Act.

(3) Any trial on the ultimate issue of forfeiture shall be decided by a jury, unless such right is waived by the claimant through a written waiver or on the record before the court conducting the forfeiture proceeding.

(4) The seizing agency shall promptly proceed against the contraband article by filing a complaint in the circuit court within the jurisdiction where the seizure or the offense occurred, paying a filing fee of at least $1,000 and depositing a bond of $1,500 to the clerk of the court. Unless otherwise expressly agreed to in writing by the parties, the bond shall be payable to the claimant if the claimant prevails in the forfeiture proceeding and in any appeal.

(5)(a) The complaint shall be styled, “In RE: FORFEITURE OF ” (followed by the name or description of the property). The complaint shall contain a brief jurisdictional statement, a description of the subject matter of the proceeding, and a statement of the facts sufficient to state a cause of action that would support a final judgment of forfeiture. The complaint must be accompanied by a verified supporting affidavit.

(b) If no person entitled to notice requests an adversarial preliminary hearing, as provided in s. 932.703(3)(a), the court, upon receipt of the complaint, shall review the complaint and the verified supporting affidavit to determine whether there was probable cause for the seizure. Upon a finding of probable cause, the court shall enter an order showing the probable cause finding.

(c) The court shall require any claimant who desires to contest the forfeiture to file and serve upon the attorney representing the seizing agency any responsive pleadings and affirmative defenses within 20 days after receipt of the complaint and probable cause finding.

(6)(a) If the property is required by law to be titled or registered, or if the owner of the property is known in fact to the seizing agency, or if the seized property is subject to a perfected security interest in accordance with the Uniform Commercial Code, chapter 679, the attorney for the seizing agency shall serve the forfeiture complaint as an original service of process under the Florida Rules of Civil Procedure and other applicable law to each person having an ownership or security interest in the property. The seizing agency shall also publish, in accordance with chapter 50, notice of the forfeiture complaint once each week for 2 consecutive weeks in a newspaper of general circulation, as defined in s. 165.031, in the county where the seizure occurred.

(b) The complaint must, in addition to stating that which is required by s. 932.703(3)(a) and (b), as appropriate, describe the property; state the county, place, and date of seizure; state the name of the law enforcement agency holding the seized property; and state the name of the court in which the complaint will be filed.

(c) The seizing agency shall be obligated to make a diligent search and inquiry as to the owner of the subject property, and if, after such diligent search and inquiry, the seizing agency is unable to ascertain any person entitled to notice, the actual notice requirements by mail shall not be applicable.

(7) When the claimant and the seizing law enforcement agency agree to settle the forfeiture action prior to the conclusion of the forfeiture proceeding, the settlement agreement shall be reviewed, unless such review is waived by the claimant in writing, by the court or a mediator or arbitrator agreed upon by the claimant and the seizing law enforcement agency. If the claimant is unrepresented, the settlement agreement must include a provision that the claimant has freely and voluntarily agreed to enter into the settlement without benefit of counsel.

(8) Upon proof beyond a reasonable doubt that the contraband article was being used in violation of the Florida Contraband Forfeiture Act, the court shall order the seized property forfeited to the seizing law enforcement agency. The final order of forfeiture by the court shall perfect in the law enforcement agency right, title, and interest in and to such property, subject only to the rights and interests of bona fide lienholders, and shall relate back to the date of seizure.

(9)(a) When the claimant prevails at the conclusion of the forfeiture proceeding, if the seizing agency decides not to appeal, the seized property shall be released immediately to the person entitled to possession of the property as determined by the court. Under such circumstances, the seizing agency shall not assess any towing charges, storage fees, administrative costs, or maintenance costs against the claimant with respect to the seized property or the forfeiture proceeding.

(b) When the claimant prevails at the conclusion of the forfeiture proceeding, any decision to appeal must be made by the chief administrative official of the seizing agency, or his or her designee. The trial court shall require the seizing agency to pay to the claimant the reasonable loss of value of the seized property when the claimant prevails at trial or on appeal and the seizing agency retained the seized property during the trial or appellate process. The trial court shall also require the seizing agency to pay to the claimant any loss of income directly attributed to the continued seizure of income-producing property during the trial or appellate process. If the claimant prevails on appeal, the seizing agency shall immediately release the seized property to the person entitled to possession of the property as determined by the court, pay any cost as assessed by the court, and may not assess any towing charges, storage fees, administrative costs, or maintenance costs against the claimant with respect to the seized property or the forfeiture proceeding.

(10) The court shall award reasonable attorney’s fees and costs, up to a limit of $2,000, to the claimant at the close of the adversarial preliminary hearing if the court makes a finding of no probable cause. When the claimant prevails, at the close of forfeiture proceedings and any appeal, the court shall award reasonable trial attorney’s fees and costs to the claimant if the court finds that the seizing agency has not proceeded at any stage of the proceedings in good faith or that the seizing agency’s action which precipitated the forfeiture proceedings was a gross abuse of the agency’s discretion. The court may order the seizing agency to pay the awarded attorney’s fees and costs from the appropriate contraband forfeiture trust fund. Nothing in this subsection precludes any party from electing to seek attorney’s fees and costs under chapter 57 or other applicable law.

(11)(a) The Department of Law Enforcement, in consultation with the Florida Sheriffs Association and the Florida Police Chiefs Association, shall develop guidelines and training procedures to be used by state and local law enforcement agencies and state attorneys in implementing the Florida Contraband Forfeiture Act. At least annually, each state or local law enforcement agency that seizes property for the purpose of forfeiture shall review such seizures, any settlements, and any forfeiture proceedings initiated by the law enforcement agency to determine whether they comply with the Florida Contraband Forfeiture Act and the guidelines adopted under this subsection. If the review suggests deficiencies, the state or local law enforcement agency shall promptly take action to comply with the Florida Contraband Forfeiture Act.

(b) The determination as to whether an agency will file a civil forfeiture action is the sole responsibility of the head of the agency or his or her designee.

(c) The determination as to whether to seize currency must be made by supervisory personnel. The agency’s legal counsel must be notified as soon as possible after a determination is made.

(d) The employment, salary, promotion, or other compensation of any law enforcement officer may not be dependent on the ability of the officer to meet a quota for seizures.

(e) A seizing agency shall adopt and implement written policies, procedures, and training to ensure compliance with all applicable legal requirements regarding seizing, maintaining, and the forfeiture of property under the Florida Contraband Forfeiture Act.

(f) When property is seized for forfeiture, the probable cause supporting the seizure must be promptly reviewed by supervisory personnel. The seizing agency’s legal counsel must be notified as soon as possible of all seizures and shall conduct a review to determine whether there is legal sufficiency to proceed with a forfeiture action.

(g) Each seizing agency shall adopt and implement written policies and procedures promoting the prompt release of seized property as may be required by the act or by agency determination when there is no legitimate basis for holding seized property. To help ensure that property is not wrongfully held after seizure, each law enforcement agency must adopt written policies and procedures ensuring that all asserted claims of interest in seized property are promptly reviewed for potential validity.

(h) The settlement of any forfeiture action must be consistent with the Florida Contraband Forfeiture Act and the policy of the seizing agency.

(i) Law enforcement agency personnel involved in the seizure of property for forfeiture shall receive basic training and continuing education as required by the Florida Contraband Forfeiture Act. Each agency shall maintain records demonstrating each law enforcement officer’s compliance with this requirement. Among other things, the training must address the legal aspects of forfeiture, including, but not limited to, search and seizure and other constitutional considerations.

History.—s. 4, ch. 74-385; s. 4, ch. 80-68; s. 1, ch. 82-239; s. 2, ch. 85-304; s. 2, ch. 85-316; s. 1, ch. 87-77; s. 4, ch. 89-148; s. 2, ch. 89-307; s. 6, ch. 90-17; s. 4, ch. 92-54; s. 4, ch. 95-265; s. 27, ch. 2010-117; s. 3, ch. 2016-179.

Note.—Former s. 943.44.



932.705 - Law enforcement trust funds; Department of Highway Safety and Motor Vehicles deposits.

932.705 Law enforcement trust funds; Department of Highway Safety and Motor Vehicles deposits.—

(1)(a) There is created the Law Enforcement Trust Fund into which the Department of Highway Safety and Motor Vehicles may deposit revenues received as a result of criminal proceedings or forfeiture proceedings, other than revenues deposited into the department’s Federal Law Enforcement Trust Fund under paragraph (b).

(b)1. There is created the Federal Law Enforcement Trust Fund into which the Department of Highway Safety and Motor Vehicles may deposit receipts and revenues received as a result of federal criminal, administrative, or civil forfeiture proceedings and receipts and revenues received from federal asset-sharing programs. The trust fund is exempt from the service charges imposed by s. 215.20.

2. Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of that year and shall be available for carrying out the purposes of the trust fund.

(2) Each trust fund listed in subsection (1) which is subject to termination pursuant to the provisions of s. 19(f)(2), Art. III of the State Constitution shall be reviewed prior to its scheduled termination as provided in s. 215.3206(1) and (2).

History.—s. 2, ch. 87-401; s. 1, ch. 98-389; s. 2, ch. 2002-150.



932.7055 - Disposition of liens and forfeited property.

932.7055 Disposition of liens and forfeited property.—

(1) When a seizing agency obtains a final judgment granting forfeiture of real property or personal property, it may elect to:

(a) Retain the property for the agency’s use;

(b) Sell the property at public auction or by sealed bid to the highest bidder, except for real property which should be sold in a commercially reasonable manner after appraisal by listing on the market; or

(c) Salvage, trade, or transfer the property to any public or nonprofit organization.

(2) Notwithstanding subsection (1), a seizing agency must destroy any image and the medium on which the image is recorded, including, but not limited to, a photograph, video tape, diskette, compact disc, or fixed disk made in violation of s. 810.145 when the image and the medium on which it is recorded is no longer needed for an official purpose. The agency may not sell or retain any image.

(3) If the forfeited property is subject to a lien preserved by the court as provided in s. 932.703(7)(b), the agency shall:

(a) Sell the property with the proceeds being used towards satisfaction of any liens; or

(b) Have the lien satisfied prior to taking any action authorized by subsection (1).

(4) The proceeds from the sale of forfeited property shall be disbursed in the following priority:

(a) Payment of the balance due on any lien preserved by the court in the forfeiture proceedings.

(b) Payment of the cost incurred by the seizing agency in connection with the storage, maintenance, security, and forfeiture of such property.

(c) Payment of court costs incurred in the forfeiture proceeding.

1(d) Notwithstanding any other provision of this subsection, and for the 2016-2017 fiscal year only, the funds in a special law enforcement trust fund established by the governing body of a municipality may be expended to reimburse the general fund of the municipality for moneys advanced from the general fund to the special law enforcement trust fund before October 1, 2001. This paragraph expires July 1, 2017.

(5)(a) If the seizing agency is a county or municipal agency, the remaining proceeds shall be deposited in a special law enforcement trust fund established by the board of county commissioners or the governing body of the municipality. Such proceeds and interest earned therefrom shall be used for school resource officer, crime prevention, safe neighborhood, drug abuse education and prevention programs, or for other law enforcement purposes, which include defraying the cost of protracted or complex investigations, providing additional equipment or expertise, purchasing automated external defibrillators for use in law enforcement vehicles, and providing matching funds to obtain federal grants. The proceeds and interest may not be used to meet normal operating expenses of the law enforcement agency.

(b) These funds may be expended upon request by the sheriff to the board of county commissioners or by the chief of police to the governing body of the municipality, accompanied by a written certification that the request complies with the provisions of this subsection, and only upon appropriation to the sheriff’s office or police department by the board of county commissioners or the governing body of the municipality.

(c) An agency or organization, other than the seizing agency, that wishes to receive such funds shall apply to the sheriff or chief of police for an appropriation and its application shall be accompanied by a written certification that the moneys will be used for an authorized purpose. Such requests for expenditures shall include a statement describing anticipated recurring costs for the agency for subsequent fiscal years. An agency or organization that receives money pursuant to this subsection shall provide an accounting for such moneys and shall furnish the same reports as an agency of the county or municipality that receives public funds. Such funds may be expended in accordance with the following procedures:

1. Such funds may be used only for school resource officer, crime prevention, safe neighborhood, drug abuse education, or drug prevention programs or such other law enforcement purposes as the board of county commissioners or governing body of the municipality deems appropriate.

2. Such funds shall not be a source of revenue to meet normal operating needs of the law enforcement agency.

3. Any local law enforcement agency that acquires at least $15,000 pursuant to the Florida Contraband Forfeiture Act within a fiscal year must expend or donate no less than 25 percent of such proceeds for the support or operation of any drug treatment, drug abuse education, drug prevention, crime prevention, safe neighborhood, or school resource officer program or programs. The local law enforcement agency has the discretion to determine which program or programs will receive the designated proceeds.

Notwithstanding the drug abuse education, drug treatment, drug prevention, crime prevention, safe neighborhood, or school resource officer minimum expenditures or donations, the sheriff and the board of county commissioners or the chief of police and the governing body of the municipality may agree to expend or donate such funds over a period of years if the expenditure or donation of such minimum amount in any given fiscal year would exceed the needs of the county or municipality for such program or programs. The minimum requirement for expenditure or donation of forfeiture proceeds established in this 2subparagraph does not preclude expenditures or donations in excess of that amount.

(6) If the seizing agency is a state agency, all remaining proceeds shall be deposited into the General Revenue Fund. However, if the seizing agency is:

(a) The Department of Law Enforcement, the proceeds accrued pursuant to the provisions of the Florida Contraband Forfeiture Act shall be deposited into the Forfeiture and Investigative Support Trust Fund as provided in s. 943.362 or into the department’s Federal Law Enforcement Trust Fund as provided in s. 943.365, as applicable.

(b) The Division of Alcoholic Beverages and Tobacco, the proceeds accrued pursuant to the Florida Contraband Forfeiture Act shall be deposited into the Alcoholic Beverage and Tobacco Trust Fund or into the department’s Federal Law Enforcement Trust Fund as provided in s. 561.027, as applicable.

(c) The Department of Highway Safety and Motor Vehicles, the proceeds accrued pursuant to the Florida Contraband Forfeiture Act shall be deposited into the Department of Highway Safety and Motor Vehicles Law Enforcement Trust Fund as provided in s. 932.705(1)(a) or into the department’s Federal Law Enforcement Trust Fund as provided in s. 932.705(1)(b), as applicable.

(d) The Fish and Wildlife Conservation Commission, the proceeds accrued pursuant to the provisions of the Florida Contraband Forfeiture Act shall be deposited into the State Game Trust Fund as provided in ss. 379.338, 379.339, and 379.3395 or into the Marine Resources Conservation Trust Fund as provided in s. 379.337.

(e) A state attorney’s office acting within its judicial circuit, the proceeds accrued pursuant to the provisions of the Florida Contraband Forfeiture Act shall be deposited into the State Attorney’s Forfeiture and Investigative Support Trust Fund to be used for the investigation of crime and prosecution of criminals within the judicial circuit.

(f) A school board security agency employing law enforcement officers, the proceeds accrued pursuant to the provisions of the Florida Contraband Forfeiture Act shall be deposited into the School Board Law Enforcement Trust Fund.

(g) One of the State University System police departments acting within the jurisdiction of its employing state university, the proceeds accrued pursuant to the provisions of the Florida Contraband Forfeiture Act shall be deposited into that state university’s appropriate local account.

(h) The Department of Agriculture and Consumer Services, the proceeds accrued pursuant to the Florida Contraband Forfeiture Act shall be deposited into the General Inspection Trust Fund or into the department’s Federal Law Enforcement Trust Fund as provided in s. 570.205, as applicable.

(i) The Department of Military Affairs, the proceeds accrued from federal forfeiture sharing pursuant to 21 U.S.C. ss. 881(e)(1)(A) and (3), 18 U.S.C. s. 981(e)(2), and 19 U.S.C. s. 1616a shall be deposited into the Armory Board Trust Fund and used for purposes authorized by such federal provisions based on the department’s budgetary authority or into the department’s Federal Law Enforcement Trust Fund as provided in s. 250.175, as applicable.

(j) The Medicaid Fraud Control Unit of the Department of Legal Affairs, the proceeds accrued pursuant to the provisions of the Florida Contraband Forfeiture Act shall be deposited into the Department of Legal Affairs Grants and Donations Trust Fund to be used for investigation and prosecution of Medicaid fraud, abuse, neglect, and other related cases by the Medicaid Fraud Control Unit.

(k) The Division of Investigative and Forensic Services in the Department of Financial Services, the proceeds accrued under the Florida Contraband Forfeiture Act shall be deposited into the Insurance Regulatory Trust Fund to be used for the purposes of arson suppression, arson investigation, and the funding of anti-arson rewards.

(l) The Division of Investigative and Forensic Services of the Department of Financial Services, the proceeds accrued pursuant to the Florida Contraband Forfeiture Act shall be deposited into the Insurance Regulatory Trust Fund as provided in s. 626.9893 or into the Department of Financial Services’ Federal Law Enforcement Trust Fund as provided in s. 17.43, as applicable.

(7) If more than one law enforcement agency is acting substantially to effect the forfeiture, the court having jurisdiction over the forfeiture proceedings shall, upon motion, equitably distribute all proceeds and other property among the seizing agencies.

(8) Upon the sale of any motor vehicle, vessel, aircraft, real property, or other property requiring a title, the appropriate agency shall issue a title certificate to the purchaser. Upon the request of any law enforcement agency which elects to retain titled property after forfeiture, the appropriate state agency shall issue a title certificate for such property to said law enforcement agency.

(9) Neither the law enforcement agency nor the entity having budgetary control over the law enforcement agency shall anticipate future forfeitures or proceeds therefrom in the adoption and approval of the budget for the law enforcement agency.

History.—s. 5, ch. 92-54; s. 2, ch. 92-290; s. 21, ch. 94-265; s. 479, ch. 94-356; s. 5, ch. 95-265; s. 72, ch. 96-321; s. 41, ch. 96-418; s. 2, ch. 98-387; s. 3, ch. 98-389; s. 4, ch. 98-390; s. 5, ch. 98-391; s. 2, ch. 98-392; s. 2, ch. 98-393; s. 2, ch. 98-394; s. 61, ch. 99-245; s. 2, ch. 2000-147; ss. 26, 79, ch. 2002-402; s. 1923, ch. 2003-261; s. 37, ch. 2003-399; s. 3, ch. 2004-39; s. 38, ch. 2004-234; s. 16, ch. 2004-344; s. 23, ch. 2005-3; s. 19, ch. 2005-71; s. 2, ch. 2005-109; s. 5, ch. 2005-117; s. 11, ch. 2006-26; s. 20, ch. 2006-176; s. 21, ch. 2006-305; s. 7, ch. 2007-14; s. 10, ch. 2007-73; s. 10, ch. 2008-153; s. 207, ch. 2008-247; s. 7, ch. 2009-82; s. 8, ch. 2010-153; s. 18, ch. 2011-47; s. 31, ch. 2012-88; s. 15, ch. 2012-119; s. 4, ch. 2013-5; s. 12, ch. 2013-41; s. 13, ch. 2014-43; s. 22, ch. 2014-53; s. 2, ch. 2015-7; s. 35, ch. 2015-222; s. 58, ch. 2016-62; s. 45, ch. 2016-165; s. 4, ch. 2016-179.

1Note.—Section 58, ch. 2016-62, amended paragraph (4)(d) “[i]n order to implement Specific Appropriations 1219 and 1224 of the 2016-2017 General Appropriations Act.”

2Note.—The reference was added in this flush left paragraph by s. 4, ch. 2016-179; the reference may be intended to be to subparagraph 3.



932.706 - Forfeiture training requirements.

932.706 Forfeiture training requirements.—The Criminal Justice Standards and Training Commission shall develop a standardized course of training for basic recruits and continuing education which shall be designed to develop proficiency in the seizure and forfeiture of property under the Florida Contraband Forfeiture Act. The curriculum for the course of training and continuing education must include, but is not limited to, racial and ethnic sensitivity and a review of cases in this state which involve searches and seizures, the use of drug-courier profiles by law enforcement agencies, and the use of an order to stop based on a pretext.

History.—s. 6, ch. 92-54; s. 6, ch. 95-265; s. 145, ch. 2005-2.



932.7061 - Reporting seized property for forfeiture.

932.7061 Reporting seized property for forfeiture.—

(1) Every law enforcement agency shall submit an annual report to the Department of Law Enforcement indicating whether the agency has seized or forfeited property under the Florida Contraband Forfeiture Act. A law enforcement agency receiving or expending forfeited property or proceeds from the sale of forfeited property in accordance with the Florida Contraband Forfeiture Act shall submit a completed annual report by October 10 documenting the receipts and expenditures. The report shall be submitted in an electronic form, maintained by the Department of Law Enforcement in consultation with the Office of Program Policy Analysis and Government Accountability, to the entity that has budgetary authority over such agency and to the Department of Law Enforcement. The annual report must, at a minimum, specify the type, approximate value, court case number, type of offense, disposition of property received, and amount of any proceeds received or expended.

(2) The Department of Law Enforcement shall submit an annual report to the Office of Program Policy Analysis and Government Accountability compiling the information and data in the annual reports submitted by the law enforcement agencies. The annual report shall also contain a list of law enforcement agencies that have failed to meet the reporting requirements and a summary of any action taken against the noncomplying agency by the office of Chief Financial Officer.

(3) The law enforcement agency and the entity having budgetary control over the law enforcement agency may not anticipate future forfeitures or proceeds therefrom in the adoption and approval of the budget for the law enforcement agency.

History.—s. 5, ch. 2016-179.



932.7062 - Penalty for noncompliance with reporting requirements.

932.7062 Penalty for noncompliance with reporting requirements.—A seizing agency that fails to comply with the reporting requirements in s. 932.7061 is subject to a civil fine of $5,000, to be determined by the Chief Financial Officer and payable to the General Revenue Fund. However, such agency is not subject to the fine if, within 60 days after receipt of written notification from the Department of Law Enforcement of noncompliance with the reporting requirements of the Florida Contraband Forfeiture Act, the agency substantially complies with those requirements. The Department of Law Enforcement shall submit any substantial noncompliance to the office of Chief Financial Officer, which shall be responsible for the enforcement of this section.

History.—s. 6, ch. 2016-179.






Chapter 933 - SEARCH AND INSPECTION WARRANTS

933.01 - Persons competent to issue search warrant.

933.01 Persons competent to issue search warrant.—A search warrant authorized by law may be issued by any judge, including the committing judge of the trial court having jurisdiction where the place, vehicle, or thing to be searched may be.

History.—RS 3006; GS 4082; RGS 6186; s. 3, ch. 9321, 1923; CGL 8500, 8505; s. 42, ch. 73-334; s. 35, ch. 2004-11.



933.02 - Grounds for issuance of search warrant.

933.02 Grounds for issuance of search warrant.—Upon proper affidavits being made, a search warrant may be issued under the provisions of this chapter upon any of the following grounds:

(1) When the property shall have been stolen or embezzled in violation of law;

(2) When any property shall have been used:

(a) As a means to commit any crime;

(b) In connection with gambling, gambling implements and appliances; or

(c) In violation of s. 847.011 or other laws in reference to obscene prints and literature;

(3) When any property constitutes evidence relevant to proving that a felony has been committed;

(4) When any property is being held or possessed:

(a) In violation of any of the laws prohibiting the manufacture, sale, and transportation of intoxicating liquors;

(b) In violation of the fish and game laws;

(c) In violation of the laws relative to food and drug; or

(d) In violation of the laws relative to citrus disease pursuant to s. 581.184; or

(5) When the laws in relation to cruelty to animals, as provided in chapter 828, have been or are violated in any particular building or place.

This section also applies to any papers or documents used as a means of or in aid of the commission of any offense against the laws of the state.

History.—s. 16, sub-ch. 8, ch. 1637, 1868; s. 6, ch. 3921, 1889; RS 3007, 3008; GS 4083, 4084; RGS 6187, 6188; s. 4, ch. 9321, 1923; CGL 8501, 8502, 8506; s. 2, ch. 74-318; s. 1, ch. 77-174; s. 2, ch. 2002-11; s. 2, ch. 2003-188; s. 7, ch. 2006-45; s. 3, ch. 2010-35.



933.03 - Destruction of obscene prints and literature.

933.03 Destruction of obscene prints and literature.—All obscene prints and literature, or other things mentioned in s. 847.011 found by an officer in executing a search warrant, or produced or brought into court, shall be safely kept so long as is necessary for the purpose of being used as evidence in any case, and as soon as may be afterwards, shall be destroyed by order of the court before whom the case is brought.

History.—s. 16, ch. 1637, 1868; RS 3007; GS 4083; RGS 6187; CGL 8501.



933.04 - Affidavits.

933.04 Affidavits.—The right of the people to be secure in their persons, houses, papers and effects against unreasonable seizures and searches shall not be violated and no search warrant shall be issued except upon probable cause, supported by oath or affirmation particularly describing the place to be searched and the person and thing to be seized.

History.—s. 2, ch. 9321, 1923; CGL 8504.



933.05 - Issuance in blank prohibited.

933.05 Issuance in blank prohibited.—A search warrant cannot be issued except upon probable cause supported by affidavit or affidavits, naming or describing the person, place, or thing to be searched and particularly describing the property or thing to be seized; no search warrant shall be issued in blank, and any such warrant shall be returned within 10 days after issuance thereof.

History.—s. 5, ch. 9321, 1923; CGL 8507.



933.06 - Sworn application required before issuance.

933.06 Sworn application required before issuance.—The judge must, before issuing the warrant, have the application of some person for said warrant duly sworn to and subscribed, and may receive further testimony from witnesses or supporting affidavits, or depositions in writing, to support the application. The affidavit and further proof, if same be had or required, must set forth the facts tending to establish the grounds of the application or probable cause for believing that they exist.

History.—s. 6, ch. 9321, 1923; CGL 8508; s. 36, ch. 2004-11.



933.07 - Issuance of search warrants.

933.07 Issuance of search warrants.—

(1) The judge, upon examination of the application and proofs submitted, if satisfied that probable cause exists for the issuing of the search warrant, shall thereupon issue a search warrant signed by him or her with his or her name of office, to any sheriff and the sheriff’s deputies or any police officer or other person authorized by law to execute process, commanding the officer or person forthwith to search the property described in the warrant or the person named, for the property specified, and to bring the property and any person arrested in connection therewith before the judge or some other court having jurisdiction of the offense.

(2) Notwithstanding any other provisions of this chapter, the Department of Agriculture and Consumer Services, based on grounds specified in s. 933.02(4)(d), may obtain a search warrant authorized by this chapter for an area in size up to and including the full extent of the county in which the search warrant is issued. The judge issuing such search warrant shall conduct a court proceeding prior to the issuance of such search warrant upon reasonable notice and shall receive, hear, and determine any objections by property owners to the issuance of such search warrant. Such search warrant may be served by employees or authorized contractors of the Department of Agriculture and Consumer Services. Such search warrant may be made returnable at any time up to 6 months from the date of issuance.

(3) A judge may electronically sign a search warrant if the requirements of subsection (1) or subsection (2) are met and the judge, based on an examination of the application and proofs submitted, determines that the application:

(a) Bears the affiant’s signature, or electronic signature if the application was submitted electronically.

(b) Is supported by an oath or affirmation administered by the judge or other person authorized by law to administer oaths.

(c) If submitted electronically, is submitted by reliable electronic means.

(4) A search warrant shall be deemed to be issued by a judge at the time the judge affixes the judge’s signature or electronic signature to the warrant. As used in this section, the term “electronic signature” has the same meaning as provided in s. 933.40.

History.—s. 7, ch. 9321, 1923; CGL 8509; s. 42, ch. 73-334; s. 1, ch. 79-131; s. 1570, ch. 97-102; s. 3, ch. 2002-11; s. 37, ch. 2004-11; s. 158, ch. 2007-5; s. 2, ch. 2013-247.



933.08 - Search warrants to be served by officers mentioned therein.

933.08 Search warrants to be served by officers mentioned therein.—The search warrant shall in all cases be served by any of the officers mentioned in its direction, but by no other person except in aid of the officer requiring it, said officer being present and acting in its execution.

History.—s. 8, ch. 9321, 1923; CGL 8510.



933.09 - Officer may break open door, etc., to execute warrant.

933.09 Officer may break open door, etc., to execute warrant.—The officer may break open any outer door, inner door or window of a house, or any part of a house or anything therein, to execute the warrant, if after due notice of the officer’s authority and purpose he or she is refused admittance to said house or access to anything therein.

History.—s. 9, ch. 9321, 1923; s. 1, ch. 10273, 1925; CGL 8511; s. 1571, ch. 97-102.



933.10 - Execution of search warrant during day or night.

933.10 Execution of search warrant during day or night.—A search warrant issued under this chapter may, if expressly authorized in such warrant by the judge, be executed by being served either in the daytime or in the nighttime, as the exigencies of the occasion may demand or require.

History.—s. 10, ch. 9321, 1923; CGL 8512; s. 38, ch. 2004-11.



933.101 - Service on Sunday.

933.101 Service on Sunday.—A search warrant may be executed by being served on Sunday, if expressly authorized in such warrant by the judge.

History.—s. 1, ch. 57-289; s. 39, ch. 2004-11.



933.11 - Duplicate to be delivered when warrant served.

933.11 Duplicate to be delivered when warrant served.—All search warrants shall be issued in duplicate. The duplicate shall be delivered to the officer with the original warrant, and when the officer serves the warrant, he or she shall deliver a copy to the person named in the warrant, or in his or her absence to some person in charge of, or living on the premises. When property is taken under the warrant the officer shall deliver to such person a written inventory of the property taken and receipt for the same, specifying the same in detail, and if no person is found in possession of the premises where such property is found, shall leave the said receipt on the premises.

History.—s. 11, ch. 9321, 1923; CGL 8513; s. 1572, ch. 97-102.



933.12 - Return and inventory.

933.12 Return and inventory.—Upon the return of the warrant the officer shall attach thereto or thereon a true inventory of the property taken under the warrant, and at the foot of the inventory shall verify the same by affidavit taken before some officer authorized to administer oaths, or before the issuing officer, said verification to be to the following effect:

I, A. B., the officer by whom the warrant was executed, do swear that the above inventory contains a true and detailed account of all the property taken by me on said warrant.

History.—s. 12, ch. 9321, 1923; CGL 8514.



933.13 - Copy of inventory shall be delivered upon request.

933.13 Copy of inventory shall be delivered upon request.—The judge to whom the warrant is returned, upon the request of any claimant or any person from whom said property is taken, or the officer who executed the search warrant, shall deliver to said applicant a true copy of the inventory of the property mentioned in the return on said warrant.

History.—s. 13, ch. 9321, 1923; CGL 8515; s. 40, ch. 2004-11.



933.14 - Return of property taken under search warrant.

933.14 Return of property taken under search warrant.—

(1) If it appears to the judge before whom the warrant is returned that the property or papers taken are not the same as that described in the warrant, or that there is no probable cause for believing the existence of the grounds upon which the warrant was issued, or if it appears to the judge before whom any property is returned that the property was secured by an “unreasonable” search, the judge may order a return of the property taken; provided, however, that in no instance shall contraband such as slot machines, gambling tables, lottery tickets, tally sheets, rundown sheets, or other gambling devices, paraphernalia and equipment, or narcotic drugs, obscene prints and literature be returned to anyone claiming an interest therein, it being the specific intent of the Legislature that no one has any property rights subject to be protected by any constitutional provision in such contraband; provided, further, that the claimant of said contraband may upon sworn petition and proof submitted by him or her in the circuit court of the county where seized, show that said contraband articles so seized were held, used or possessed in a lawful manner, for a lawful purpose, and in a lawful place, the burden of proof in all cases being upon the claimant. The sworn affidavit or complaint upon which the search warrant was issued or the testimony of the officers showing probable cause to search without a warrant or incident to a legal arrest, and the finding of such slot machines, gambling tables, lottery tickets, tally sheets, rundown sheets, scratch sheets, or other gambling devices, paraphernalia, and equipment, including money used in gambling or in furtherance of gambling, or narcotic drugs, obscene prints and literature, or any of them, shall constitute prima facie evidence of the illegal possession of such contraband and the burden shall be upon the claimant for the return thereof, to show that such contraband was lawfully acquired, possessed, held, and used.

(2) No intoxicating liquor seized on any warrant from any place other than a private dwelling house shall be returned, but the same may be held for such other and further proceedings which may arise upon a trial of the cause, unless it shall appear by the sworn petition of the claimant and proof submitted by him or her that said liquors so seized were held, used or possessed in a lawful manner, and in lawful place, or by a permit from the proper federal or state authority, the burden of proof in all cases being upon the claimant. The sworn affidavit or complaint upon which the search warrant was issued and the finding of such intoxicating liquor shall constitute prima facie evidence of the illegal possession of such liquor, and the burden shall be upon the claimant for the return thereof, to show that such liquor was lawfully acquired, possessed, held, and used.

(3) No pistol or firearm taken by any officer with a search warrant or without a search warrant upon a view by the officer of a breach of the peace shall be returned except pursuant to an order of a trial court judge.

(4) If no cause is shown for the return of any property seized or taken under a search warrant, the judge shall order that the same be impounded for use as evidence at any trial of any criminal or penal cause growing out of the having or possession of said property, but perishable property held or possessed in violation of law may be sold where the same is not prohibited, as may be directed by the court, or returned to the person from whom taken. The judge to whom said search warrant is returned shall file the same with the inventory and sworn return in the proper office, and if the original affidavit and proofs upon which the warrant was issued are in his or her possession, he or she shall apply to the officer having the same and the officer shall transmit and deliver all of the papers, proofs, and certificates to the proper office where the proceedings are lodged.

History.—s. 14, ch. 9321, 1923; CGL 8516; s. 1, ch. 29676, 1955; s. 42, ch. 73-334; s. 1573, ch. 97-102; s. 41, ch. 2004-11.



933.15 - Obstruction of service or execution of search warrant; penalty.

933.15 Obstruction of service or execution of search warrant; penalty.—Whoever shall knowingly and willfully obstruct, resist, or oppose any officer or person aiding such officer, in serving or attempting to serve or execute any search warrant, or shall assault, beat or wound any person or officer, or his or her deputies or assistants, knowing him or her to be such an officer or person so authorized, shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 15, ch. 9321, 1923; CGL 7534; s. 1160, ch. 71-136; s. 1574, ch. 97-102.



933.16 - Maliciously procuring search warrant to be issued; penalty.

933.16 Maliciously procuring search warrant to be issued; penalty.—Any person who maliciously and without probable cause procures a search warrant to be issued and executed shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 16, ch. 9321, 1923; CGL 7434; s. 1161, ch. 71-136.



933.17 - Exceeding authority in executing search warrant; penalty.

933.17 Exceeding authority in executing search warrant; penalty.—Any officer who in executing a search warrant willfully exceeds his or her authority or exercises it with unnecessary severity, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 17, ch. 9321, 1923; CGL 7519; s. 1162, ch. 71-136; s. 1575, ch. 97-102.



933.18 - When warrant may be issued for search of private dwelling.

933.18 When warrant may be issued for search of private dwelling.—No search warrant shall issue under this chapter or under any other law of this state to search any private dwelling occupied as such unless:

(1) It is being used for the unlawful sale, possession, or manufacture of intoxicating liquor;

(2) Stolen or embezzled property is contained therein;

(3) It is being used to carry on gambling;

(4) It is being used to perpetrate frauds and swindles;

(5) The law relating to narcotics or drug abuse is being violated therein;

(6) A weapon, instrumentality, or means by which a felony has been committed, or evidence relevant to proving said felony has been committed, is contained therein;

(7) One or more of the following child abuse offenses is being committed there:

(a) Interference with custody, in violation of s. 787.03.

(b) Commission of an unnatural and lascivious act with a child, in violation of s. 800.02.

(c) Exposure of sexual organs to a child, in violation of s. 800.03.

(8) It is in part used for some business purpose such as a store, shop, saloon, restaurant, hotel, boardinghouse, or lodginghouse;

(9) It is being used for the unlawful sale, possession, or purchase of wildlife, saltwater products, or freshwater fish being unlawfully kept therein;

(10) The laws in relation to cruelty to animals, as provided in chapter 828, have been or are being violated therein; or

(11) An instrumentality or means by which sexual cyberharassment has been committed in violation of s. 784.049, or evidence relevant to proving that sexual cyberharassment has been committed in violation of s. 784.049, is contained therein.

If, during a search pursuant to a warrant issued under this section, a child is discovered and appears to be in imminent danger, the law enforcement officer conducting such search may remove the child from the private dwelling and take the child into protective custody pursuant to chapter 39. The term “private dwelling” shall be construed to include the room or rooms used and occupied, not transiently but solely as a residence, in an apartment house, hotel, boardinghouse, or lodginghouse. No warrant shall be issued for the search of any private dwelling under any of the conditions hereinabove mentioned except on sworn proof by affidavit of some creditable witness that he or she has reason to believe that one of said conditions exists, which affidavit shall set forth the facts on which such reason for belief is based.

History.—s. 19, ch. 9321, 1923; s. 2, ch. 10273, 1925; CGL 8518; s. 1, ch. 57-418; s. 1, ch. 67-348; s. 1, ch. 69-18; s. 1, ch. 74-318; s. 1, ch. 78-126; s. 1, ch. 78-345; s. 1, ch. 86-93; s. 1, ch. 88-298; s. 59, ch. 88-381; s. 4, ch. 93-4; s. 1576, ch. 97-102; s. 161, ch. 98-403; s. 3, ch. 2003-188; s. 3, ch. 2006-114; s. 28, ch. 2010-117; s. 3, ch. 2015-24.



933.19 - Searches and seizures of vehicles carrying contraband or illegal intoxicating liquors or merchandise.

933.19 Searches and seizures of vehicles carrying contraband or illegal intoxicating liquors or merchandise.—

(1) The provisions of the opinion rendered by the Supreme Court of the United States on March 2, 1925, in that certain cause wherein George Carroll and John Kiro were plaintiffs in error and the United States was defendant in error, reported in 267 United States Reports, beginning at page 132, relative to searches and seizures of vehicles carrying contraband or illegal intoxicating liquors or merchandise, and construing the Fourth Amendment to the Constitution of the United States, are adopted as the statute law of the state applicable to searches and seizures under s. 12, Art. I of the State Constitution, when searches and seizures shall be made by any duly authorized and constituted bonded officer of this state exercising police authority in the enforcement of any law of the state relative to the unlawful transportation or hauling of intoxicating liquors or other contraband or illegal drugs or merchandise prohibited or made unlawful or contraband by the laws of the state.

(2) The same rules as to admissibility of evidence and liability of officers for illegal or unreasonable searches and seizures as were laid down in said case by the Supreme Court of the United States shall apply to and govern the rights, duties and liabilities of officers and citizens in the state under the like provisions of the Florida Constitution relating to searches and seizures.

(3) All points of law decided in the aforesaid case relating to the construction or interpretation of the provisions of the Constitution of the United States relative to searches and seizures of vehicles carrying contraband or illegal intoxicating liquors or merchandise shall be taken to be the law of the state enacted by the Legislature to govern and control such subject.

History.—s. 1, ch. 12257, 1927; CGL 7644; s. 2, ch. 69-216.



933.20 - “Inspection warrant”; definition.

933.20 “Inspection warrant”; definition.—As used in ss. 933.20-933.30, “inspection warrant” means an order in writing, in the name of the people, signed by a person competent to issue search warrants pursuant to s. 933.01, and directed to a state or local official, commanding him or her to conduct an inspection required or authorized by state or local law or rule relating to municipal or county building, fire, safety, environmental, animal control, land use, plumbing, electrical, health, minimum housing, or zoning standards.

History.—s. 1, ch. 82-8; s. 18, ch. 89-268; s. 1577, ch. 97-102.



933.21 - Requirements for issuance of inspection warrant.

933.21 Requirements for issuance of inspection warrant.—An inspection warrant shall be issued only upon cause, supported by affidavit, particularly describing the place, dwelling, structure, or premises to be inspected and the purpose for which the inspection is to be made. In addition, the affidavit shall contain a statement that consent to inspect has been sought and refused or a statement setting forth facts or circumstances reasonably justifying the failure to seek such consent. Owner-occupied family residences are exempt from the provisions of this act.

History.—s. 1, ch. 82-8.



933.22 - When cause deemed to exist.

933.22 When cause deemed to exist.—Cause shall be deemed to exist if reasonable legislative or administrative standards for conducting a routine or area inspection are satisfied with respect to the particular place, dwelling, structure, or premises or if there is reason to believe that a condition of nonconformity exists with respect to the particular place, dwelling, structure, or premises which condition would constitute a violation of a state or local law or rule relating to municipal or county building, fire, safety, environmental, animal control, land use, plumbing, electrical, health, minimum housing, or zoning standards.

History.—s. 1, ch. 82-8; s. 19, ch. 89-268.



933.23 - Examination of applicant for inspection warrant.

933.23 Examination of applicant for inspection warrant.—Before issuing an inspection warrant, the judge shall examine on oath the applicant and any other witness and shall satisfy himself or herself of the existence of grounds for granting such application.

History.—s. 1, ch. 82-8; s. 1578, ch. 97-102.



933.24 - Issuance of inspection warrant; contents.

933.24 Issuance of inspection warrant; contents.—If the judge is satisfied that cause for the inspection exists, he or she may issue the warrant particularly describing the place, dwelling, structure, or premises to be inspected and designating on the warrant the purpose and limitations of the inspection, including the limitations required by this act.

History.—s. 1, ch. 82-8; s. 1579, ch. 97-102.



933.25 - Duration of inspection warrant.

933.25 Duration of inspection warrant.—An inspection warrant shall be effective for the time specified therein, but not for a period of more than 14 days unless it is extended or renewed by the judge who signed and issued the original warrant upon satisfying himself or herself that such extension or renewal is in the public interest. Such inspection warrant must be executed and returned to the judge by whom it was issued within the time specified in the warrant or within the extended or renewed time. After the expiration of such time, the warrant, unless executed, is void.

History.—s. 1, ch. 82-8; s. 1580, ch. 97-102.



933.26 - Conduct of inspection; notice.

933.26 Conduct of inspection; notice.—An inspection pursuant to a warrant shall not be made between 6 p.m. of any day and 8 a.m. of the succeeding day; on Saturday, Sunday, or any legal holiday; or in the absence of an owner or occupant over the age of 18 years of the particular place, dwelling, structure, or premises unless specifically authorized by the judge upon a showing that such authority is reasonably necessary to effectuate the purpose of the rule being enforced. An inspection pursuant to a warrant shall not be made by means of forcible entry, except that the judge may expressly authorize a forcible entry when facts are shown which are sufficient to create a reasonable suspicion of a violation of a state or local law or rule relating to municipal or county building, fire, safety, environmental, animal control, land use, plumbing, electrical, health, minimum housing, or zoning standards which, if such violation existed, would be an immediate threat to health or safety or when facts are shown establishing that reasonable attempts to serve a previous warrant have been unsuccessful. When prior consent has been sought and refused, notice that a warrant has been issued shall be given at least 24 hours before the warrant is executed. Immediate execution of a warrant shall be prohibited except when necessary to prevent loss of life or property.

History.—s. 1, ch. 82-8; s. 20, ch. 89-268.



933.27 - Refusal to permit authorized inspection; penalty.

933.27 Refusal to permit authorized inspection; penalty.—Any person who willfully refuses to permit an inspection authorized by a warrant issued pursuant to this act is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 82-8; s. 226, ch. 91-224.



933.28 - Maliciously causing issuance of inspection warrant; penalty.

933.28 Maliciously causing issuance of inspection warrant; penalty.—Any person who maliciously, or with knowledge that cause to issue an inspection warrant does not exist, causes the issuance of an inspection warrant by executing a supporting affidavit or by directing or requesting another to execute a supporting affidavit, or who maliciously causes an inspection warrant to be executed and served for purposes other than defined in this act, is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 82-8; s. 227, ch. 91-224.



933.29 - Powers of state agency not restricted.

933.29 Powers of state agency not restricted.—Nothing contained herein shall be construed to restrict the powers granted by general law to an agency of the state, or to a unit of local government acting on behalf of such agency pursuant to a contract with the agency, to conduct inspections with or without warrant as authorized by general law.

History.—s. 1, ch. 82-8.



933.30 - Inspector; restrictions on giving information, testifying, etc.

933.30 Inspector; restrictions on giving information, testifying, etc.—A person performing an inspection pursuant to the authority of this act shall not give information as a confidential informer, testify as a witness, or execute an affidavit as a predicate for the issuance of a criminal search warrant or for probable cause to search any dwelling or other building without a criminal search warrant.

History.—s. 1, ch. 82-8.



933.40 - Agriculture warrants.

933.40 Agriculture warrants.—

(1) As used in this section:

(a) “Agriculture warrant” means an order in writing, in the name of the people, signed by a person competent to issue search warrants pursuant to s. 933.01, authorizing department employees to exercise any duty or power granted by chapter 581 or chapter 585 with respect to any plant pest or animal pest identified in the warrant, including, but not limited to, conducting inspections, setting traps, examining records, testing, dipping, disinfecting, treating, identifying, quarantining, taking samples and measurements, and seizing or destroying property.

(b) “Animal pest” means any biological or chemical residue as defined in s. 585.01(4), pathogenic organism or virulent organism as defined in s. 585.01(15), or any transmissible, communicable, contagious, or infectious disease as described in s. 585.01(18).

(c) “Department” means the Department of Agriculture and Consumer Services.

(d) “Electronic signature” means any letters, characters, symbols, or process manifested by electronic or similar means and attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(e) “Parcel number” means the distinct parcel identification number assigned to a parcel of property by the property appraiser for the county in which the property is located.

(f) “Plant pest” means any plant pest, noxious weed, or arthropod declared a nuisance by the department pursuant to s. 581.031(6).

(g) When capitalized, “Section” has the meaning ascribed in 43 U.S.C. s. 751.

(2) An agriculture warrant shall be issued only upon application supported by affidavit and shall describe the street address and city or the parcel number and county of each property to be subject to the warrant and each type of plant pest or animal pest which will be the subject of the warrant.

(3) An agriculture warrant shall be issued only upon probable cause. In determining the existence of probable cause for the issuance of one or more agriculture warrants, one or more of the following findings may be sufficient to support a determination of probable cause:

(a) The property to be subject to the agriculture warrant is located within an area subject to a quarantine which has been established by the department with respect to the plant pest or animal pest that is the subject of the warrant; or

(b) Under all of the circumstances set forth in the affidavit, there is a fair probability the property subject to the agriculture warrant:

1. Contains a plant pest;

2. Is located in an area that may reasonably be suspected of being infested or infected with a plant pest due to its proximity to a known infestation, or if it is reasonably exposed to infestation;

3. Contains animals affected with any animal pest or which have been exposed to and are liable to spread the animal pest; or

4. Contains any other property that is liable to convey an animal pest.

(4) A single warrant application shall be sufficient for the issuance of multiple agriculture warrants if the application for the warrants describes the street address and city or the parcel number and county of each property subject to an agriculture warrant and all such properties are located within the same county.

(5) Agriculture warrants may be signed by any person competent to issue search warrants under s. 933.01, either manually, by signature stamp, or by electronic signature. The trial court judge, upon examination of the application and proofs submitted, if satisfied that probable cause exists for the issuing of one or more agriculture warrants, shall issue such agriculture warrants with his or her signature and office affixed thereto. Such agriculture warrants may be served and executed by employees of the department, with the assistance of third parties supervised by department employees, and shall authorize department employees with such assistance to undertake all actions authorized by the warrant.

(6) Prior notice to the owner or occupant of the property to be subject to the agriculture warrant, or to any other person, of the application for agriculture warrants shall not be required as a condition for the issuance of warrants under this section. At the time of execution of the agriculture warrant, a copy, including any applicable renewal or extension thereof under subsection (8), shall be delivered to a person 18 years of age or older who is occupying or living on the property subject to the warrant or shall be attached to a conspicuous place on that property.

(7) The department shall be entitled to an ex parte hearing forthwith on an application for an agriculture warrant.

(8) An agriculture warrant shall be effective for 60 days and shall authorize multiple executions of the warrant prior to its expiration. An agriculture warrant may be extended or renewed by the trial court judge who signed and issued the original warrant upon his or her satisfaction that probable cause continues to exist for the reissuance of the warrant. Such warrant must be returned to the issuing official prior to the expiration date specified in the warrant or within the extended or renewed time.

(9) An agriculture warrant shall not:

(a) Be executed between 7 p.m. of any day and 7 a.m. of the succeeding day, or on any legal holiday;

(b) Authorize the entry into or inspection of the interior of any occupied dwelling or any automobile; or

(c) Be issued in blank.

(10) Any person who willfully refuses to permit execution of any agriculture warrant commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(11) A person executing an agriculture warrant pursuant to this section shall not give information as a confidential informer, testify as a witness, or execute an affidavit as a predicate for the issuance of a criminal search warrant or for probable cause to search any dwelling or other building without a criminal search warrant.

(12) Nothing in this section shall be construed to restrict the powers granted by general law to an agency of the state, or to a unit of local government acting on behalf of such agency pursuant to a contract with the agency, to conduct inspections with or without warrant as authorized by general law.

History.—s. 2, ch. 2004-52; s. 8, ch. 2006-45; s. 29, ch. 2010-117.






Chapter 934 - SECURITY OF COMMUNICATIONS; SURVEILLANCE

934.01 - Legislative findings.

934.01 Legislative findings.—On the basis of its own investigations and of published studies, the Legislature makes the following findings:

(1) Wire communications are normally conducted through the use of facilities which form part of an intrastate network. The same facilities are used for interstate and intrastate communications.

(2) In order to protect effectively the privacy of wire and oral communications, to protect the integrity of court and administrative proceedings, and to prevent the obstruction of intrastate commerce, it is necessary for the Legislature to define the circumstances and conditions under which the interception of wire and oral communications may be authorized and to prohibit any unauthorized interception of such communications and the use of the contents thereof in evidence in courts and administrative proceedings.

(3) Organized criminals make extensive use of wire and oral communications in their criminal activities. The interception of such communications to obtain evidence of the commission of crimes or to prevent their commission is an indispensable aid to law enforcement and the administration of justice.

(4) To safeguard the privacy of innocent persons, the interception of wire or oral communications when none of the parties to the communication has consented to the interception should be allowed only when authorized by a court of competent jurisdiction and should remain under the control and supervision of the authorizing court. Interception of wire and oral communications should further be limited to certain major types of offenses and specific categories of crime with assurance that the interception is justified and that the information obtained thereby will not be misused.

History.—s. 1, ch. 69-17.



934.02 - Definitions.

934.02 Definitions.—As used in this chapter:

(1) “Wire communication” means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection between the point of origin and the point of reception including the use of such connection in a switching station furnished or operated by any person engaged in providing or operating such facilities for the transmission of intrastate, interstate, or foreign communications or communications affecting intrastate, interstate, or foreign commerce.

(2) “Oral communication” means any oral communication uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectation and does not mean any public oral communication uttered at a public meeting or any electronic communication.

(3) “Intercept” means the aural or other acquisition of the contents of any wire, electronic, or oral communication through the use of any electronic, mechanical, or other device.

(4) “Electronic, mechanical, or other device” means any device or apparatus which can be used to intercept a wire, electronic, or oral communication other than:

(a) Any telephone or telegraph instrument, equipment, or facility, or any component thereof:

1. Furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business or furnished by such subscriber or user for connection to the facilities of such service and used in the ordinary course of its business; or

2. Being used by a provider of wire or electronic communications service in the ordinary course of its business or by an investigative or law enforcement officer in the ordinary course of her or his duties.

(b) A hearing aid or similar device being used to correct subnormal hearing to not better than normal.

(5) “Person” means any employee or agent of the State of Florida or political subdivision thereof, of the United States, or of any other state or political subdivision thereof, and any individual, partnership, association, joint stock company, trust, or corporation.

(6) “Investigative or law enforcement officer” means any officer of the State of Florida or political subdivision thereof, of the United States, or of any other state or political subdivision thereof, who is empowered by law to conduct on behalf of the Government investigations of, or to make arrests for, offenses enumerated in this chapter or similar federal offenses, any attorney authorized by law to prosecute or participate in the prosecution of such offenses, or any other attorney representing the State of Florida or political subdivision thereof in any civil, regulatory, disciplinary, or forfeiture action relating to, based upon, or derived from such offenses.

(7) “Contents,” when used with respect to any wire, oral, or electronic communication, includes any information concerning the substance, purport, or meaning of that communication.

(8) “Judge of competent jurisdiction” means justice of the Supreme Court, judge of a district court of appeal, circuit judge, or judge of any court of record having felony jurisdiction of the State of Florida, irrespective of the geographic location or jurisdiction where the judge presides.

(9) “Aggrieved person” means a person who was a party to any intercepted wire, oral, or electronic communication or a person against whom the interception was directed.

(10) “Law enforcement agency” means an agency of the State of Florida or a political subdivision thereof or of the United States if the primary responsibility of the agency is the prevention and detection of crime or the enforcement of the penal, traffic, or highway laws of this state and if its agents and officers are empowered by law to conduct criminal investigations and to make arrests.

(11) “Communication common carrier” shall have the same meaning which is given the term “common carrier” in 47 U.S.C. s. 153(10).

(12) “Electronic communication” means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, or photooptical system that affects intrastate, interstate, or foreign commerce, but does not include:

(a) Any wire or oral communication;

(b) Any communication made through a tone-only paging device;

(c) Any communication from an electronic or mechanical device which permits the tracking of the movement of a person or an object; or

(d) Electronic funds transfer information stored by a financial institution in a communications system used for the electronic storage and transfer of funds.

(13) “User” means any person or entity who:

(a) Uses an electronic communication service, and

(b) Is duly authorized by the provider of such service to engage in such use.

(14) “Electronic communications system” means any wire, radio, electromagnetic, photooptical, or photoelectronic facilities for the transmission of wire or electronic communications, and any computer facilities or related electronic equipment for the electronic storage of such communications.

(15) “Electronic communication service” means any service which provides to users thereof the ability to send or receive wire or electronic communications.

(16) “Readily accessible to the general public” means, with respect to a radio communication, that such communication is not:

(a) Scrambled or encrypted;

(b) Transmitted using modulation techniques whose essential parameters have been withheld from the public with the intention of preserving the privacy of such communication;

(c) Carried on a subcarrier or other signal subsidiary to a radio transmission;

(d) Transmitted over a communications system provided by a common carrier, unless the communication is a tone-only paging system communication; or

(e) Transmitted on frequencies allocated under part 25; subpart D, subpart E, or subpart F of part 74; or part 94 of the Rules of the Federal Communications Commission, unless, in the case of a communication transmitted on a frequency allocated under part 74 that is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio.

(17) “Electronic storage” means:

(a) Any temporary intermediate storage of a wire or electronic communication incidental to the electronic transmission thereof.

(b) Any storage of a wire or electronic communication by an electronic communication service for purposes of backup protection of such communication.

(18) “Aural transfer” means a transfer containing the human voice at any point between and including the point of origin and the point of reception.

(19) “Remote computing service” means the provision to the public of computer storage or processing services by means of an electronic communications system.

(20) “Pen register” means a device or process that records or decodes dialing, routing, addressing, or signaling information transmitted by an instrument or facility from which a wire or electronic communication is transmitted, but such information does not include the contents of any communication. The term does not include any device or process used by a provider or customer of a wire or electronic communication service for billing or recording as an incident to billing or for communication services provided by such provider, and does not include any device or process used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business.

(21) “Trap and trace device” means a device or process that captures the incoming electronic or other impulses that identify the originating number or other dialing, routing, addressing, or signaling information reasonably likely to identify the source of a wire or electronic communication, but such information does not include the contents of any communication.

(22) “State” means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any other possession or territory of the United States.

(23) “Subpoena” means any administrative subpoena authorized by federal or Florida law, federal or Florida grand jury subpoena, or any criminal investigative subpoena as authorized by Florida statute which may be utilized on behalf of the government by an investigative or law enforcement officer.

(24) “Foreign intelligence information” means information, whether or not concerning a United States person, as that term is defined in 50 U.S.C. s. 1801, which relates to:

(a) The ability of the United States to protect against actual or potential attack or other grave hostile acts of a foreign power or an agent of a foreign power;

(b) Sabotage or international terrorism by a foreign power or an agent of a foreign power;

(c) Clandestine intelligence activities by an intelligence service, a network of a foreign power, or an agent of a foreign power; or

(d) With respect to a foreign power or foreign territory, the national defense or security of the United States or the conduct of the foreign affairs of the United States.

(25) “Protected computer” means:

(a) A computer for the exclusive use of a financial institution or governmental entity;

(b) A computer that is not for the exclusive use of a financial institution or governmental entity, but that is used by or for a financial institution or governmental entity and with respect to which unlawful conduct can affect the use by or for the financial institution or governmental entity; or

(c) A computer that is used in interstate or foreign commerce or communication, including a computer located outside the United States.

(26) “Computer trespasser” means a person who accesses a protected computer without authorization and thus does not have a reasonable expectation of privacy with respect to any communication transmitted to, through, or from the protected computer. The term does not include a person known by the owner or operator of the protected computer to have an existing contractual relationship with the owner or operator of the protected computer for access to all or part of the protected computer.

History.—s. 2, ch. 69-17; s. 1, ch. 72-294; s. 1, ch. 74-249; s. 1, ch. 80-27; s. 1, ch. 88-184; s. 1, ch. 89-269; s. 1581, ch. 97-102; s. 8, ch. 2000-369; s. 1, ch. 2002-72; s. 125, ch. 2010-5.



934.03 - Interception and disclosure of wire, oral, or electronic communications prohibited.

934.03 Interception and disclosure of wire, oral, or electronic communications prohibited.—

(1) Except as otherwise specifically provided in this chapter, any person who:

(a) Intentionally intercepts, endeavors to intercept, or procures any other person to intercept or endeavor to intercept any wire, oral, or electronic communication;

(b) Intentionally uses, endeavors to use, or procures any other person to use or endeavor to use any electronic, mechanical, or other device to intercept any oral communication when:

1. Such device is affixed to, or otherwise transmits a signal through, a wire, cable, or other like connection used in wire communication; or

2. Such device transmits communications by radio or interferes with the transmission of such communication;

(c) Intentionally discloses, or endeavors to disclose, to any other person the contents of any wire, oral, or electronic communication, knowing or having reason to know that the information was obtained through the interception of a wire, oral, or electronic communication in violation of this subsection;

(d) Intentionally uses, or endeavors to use, the contents of any wire, oral, or electronic communication, knowing or having reason to know that the information was obtained through the interception of a wire, oral, or electronic communication in violation of this subsection; or

(e) Intentionally discloses, or endeavors to disclose, to any other person the contents of any wire, oral, or electronic communication intercepted by means authorized by subparagraph (2)(a)2., paragraph (2)(b), paragraph (2)(c), s. 934.07, or s. 934.09 when that person knows or has reason to know that the information was obtained through the interception of such a communication in connection with a criminal investigation, has obtained or received the information in connection with a criminal investigation, and intends to improperly obstruct, impede, or interfere with a duly authorized criminal investigation;

shall be punished as provided in subsection (4).

(2)(a)1. It is lawful under this section and ss. 934.04-934.09 for an operator of a switchboard, or an officer, employee, or agent of a provider of wire or electronic communication service whose facilities are used in the transmission of a wire or electronic communication, to intercept, disclose, or use that communication in the normal course of his or her employment while engaged in any activity which is a necessary incident to the rendition of his or her service or to the protection of the rights or property of the provider of that service, except that a provider of wire communication service to the public shall not utilize service observing or random monitoring except for mechanical or service quality control checks.

2. Notwithstanding any other law, a provider of wire, oral, or electronic communication service, or an officer, employee, or agent thereof, or landlord, custodian, or other person, may provide information, facilities, or technical assistance to a person authorized by law to intercept wire, oral, or electronic communications if such provider, or an officer, employee, or agent thereof, or landlord, custodian, or other person, has been provided with:

a. A court order directing such assistance signed by the authorizing judge; or

b. A certification in writing by a person specified in s. 934.09(7) that no warrant or court order is required by law, that all statutory requirements have been met, and that the specified assistance is required, setting forth the period of time during which the provision of the information, facilities, or technical assistance is authorized and specifying the information, facilities, or technical assistance required.

3. A provider of wire, oral, or electronic communication service, or an officer, employee, or agent thereof, or landlord, custodian, or other person may not disclose the existence of any interception or the device used to accomplish the interception with respect to which the person has been furnished an order under this section and ss. 934.04-934.09, except as may otherwise be required by legal process and then only after prior notice to the Governor, the Attorney General, the statewide prosecutor, or a state attorney, as may be appropriate. Any such disclosure renders such person liable for the civil damages provided under s. 934.10, and such person may be prosecuted under s. 934.43. An action may not be brought against any provider of wire, oral, or electronic communication service, or an officer, employee, or agent thereof, or landlord, custodian, or other person for providing information, facilities, or assistance in accordance with the terms of a court order under this section and ss. 934.04-934.09.

(b) It is lawful under this section and ss. 934.04-934.09 for an officer, employee, or agent of the Federal Communications Commission, in the normal course of his or her employment and in discharge of the monitoring responsibilities exercised by the commission in the enforcement of 47 U.S.C. chapter 5, to intercept a wire, oral, or electronic communication transmitted by radio or to disclose or use the information thereby obtained.

(c) It is lawful under this section and ss. 934.04-934.09 for an investigative or law enforcement officer or a person acting under the direction of an investigative or law enforcement officer to intercept a wire, oral, or electronic communication when such person is a party to the communication or one of the parties to the communication has given prior consent to such interception and the purpose of such interception is to obtain evidence of a criminal act.

(d) It is lawful under this section and ss. 934.04-934.09 for a person to intercept a wire, oral, or electronic communication when all of the parties to the communication have given prior consent to such interception.

(e) It is unlawful to intercept any wire, oral, or electronic communication for the purpose of committing any criminal act.

(f) It is lawful under this section and ss. 934.04-934.09 for an employee of a telephone company to intercept a wire communication for the sole purpose of tracing the origin of such communication when the interception is requested by the recipient of the communication and the recipient alleges that the communication is obscene, harassing, or threatening in nature. The individual conducting the interception shall notify local police authorities within 48 hours after the time of the interception.

(g) It is lawful under this section and ss. 934.04-934.09 for an employee of:

1. An ambulance service licensed pursuant to s. 401.25, a fire station employing firefighters as defined by s. 633.102, a public utility, a law enforcement agency as defined by s. 934.02(10), or any other entity with published emergency telephone numbers;

2. An agency operating an emergency telephone number “911” system established pursuant to s. 365.171; or

3. The central abuse hotline operated pursuant to s. 39.201

to intercept and record incoming wire communications; however, such employee may intercept and record incoming wire communications on designated “911” telephone numbers and published nonemergency telephone numbers staffed by trained dispatchers at public safety answering points only. It is also lawful for such employee to intercept and record outgoing wire communications to the numbers from which such incoming wire communications were placed when necessary to obtain information required to provide the emergency services being requested. For the purpose of this paragraph, the term “public utility” has the same meaning as provided in s. 366.02 and includes a person, partnership, association, or corporation now or hereafter owning or operating equipment or facilities in the state for conveying or transmitting messages or communications by telephone or telegraph to the public for compensation.

(h) It shall not be unlawful under this section and ss. 934.04-934.09 for any person:

1. To intercept or access an electronic communication made through an electronic communication system that is configured so that such electronic communication is readily accessible to the general public.

2. To intercept any radio communication which is transmitted:

a. By any station for the use of the general public, or that relates to ships, aircraft, vehicles, or persons in distress;

b. By any governmental, law enforcement, civil defense, private land mobile, or public safety communications system, including any police or fire communications system, readily accessible to the general public;

c. By a station operating on an authorized frequency within the bands allocated to the amateur, citizens band, or general mobile radio services; or

d. By any marine or aeronautical communications system.

3. To engage in any conduct which:

a. Is prohibited by s. 633 of the Communications Act of 1934; or

b. Is excepted from the application of s. 705(a) of the Communications Act of 1934 by s. 705(b) of that act.

4. To intercept any wire or electronic communication the transmission of which is causing harmful interference to any lawfully operating station of consumer electronic equipment to the extent necessary to identify the source of such interference.

5. To intercept, if such person is another user of the same frequency, any radio communication that is not scrambled or encrypted made through a system that utilizes frequencies monitored by individuals engaged in the provision or the use of such system.

6. To intercept a satellite transmission that is not scrambled or encrypted and that is transmitted:

a. To a broadcasting station for purposes of retransmission to the general public; or

b. As an audio subcarrier intended for redistribution to facilities open to the public, but not including data transmissions or telephone calls, when such interception is not for the purposes of direct or indirect commercial advantage or private financial gain.

7. To intercept and privately view a private satellite video communication that is not scrambled or encrypted or to intercept a radio communication that is transmitted on frequencies allocated under subpart D of part 74 of the rules of the Federal Communications Commission that is not scrambled or encrypted, if such interception is not for a tortious or illegal purpose or for purposes of direct or indirect commercial advantage or private commercial gain.

(i) It shall not be unlawful under this section and ss. 934.04-934.09:

1. To use a pen register or a trap and trace device as authorized under ss. 934.31-934.34 or under federal law; or

2. For a provider of electronic communication service to record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, another provider furnishing service toward the completion of the wire or electronic communication, or a user of that service, from fraudulent, unlawful, or abusive use of such service.

(j) It is not unlawful under this section and ss. 934.04-934.09 for a person acting under color of law to intercept the wire or electronic communications of a computer trespasser which are transmitted to, through, or from a protected computer if:

1. The owner or operator of the protected computer authorizes the interception of the communications of the computer trespasser;

2. The person acting under color of law is lawfully engaged in an investigation;

3. The person acting under color of law has reasonable grounds to believe that the contents of the communications of the computer trespasser will be relevant to the investigation; and

4. The interception does not acquire communications other than those transmitted to, through, or from the computer trespasser.

(k) It is lawful under this section and ss. 934.04-934.09 for a child under 18 years of age to intercept and record an oral communication if the child is a party to the communication and has reasonable grounds to believe that recording the communication will capture a statement by another party to the communication that the other party intends to commit, is committing, or has committed an unlawful sexual act or an unlawful act of physical force or violence against the child.

(3)(a) Except as provided in paragraph (b), a person or entity providing an electronic communication service to the public shall not intentionally divulge the contents of any communication while in transmission on that service to any person or entity other than an addressee or intended recipient of such communication or an agent of such addressee or intended recipient.

(b) A person or entity providing electronic communication service to the public may divulge the contents of any such communication:

1. As otherwise authorized in paragraph (2)(a) or s. 934.08;

2. With the lawful consent of the originator or any addressee or intended recipient of such communication;

3. To a person employed or authorized, or whose facilities are used, to forward such communication to its destination; or

4. Which were inadvertently obtained by the service provider and which appear to pertain to the commission of a crime, if such divulgence is made to a law enforcement agency.

(4)(a) Except as provided in paragraph (b), whoever violates subsection (1) is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, s. 775.084, or s. 934.41.

(b) If the offense is a first offense under paragraph (a) and is not for any tortious or illegal purpose or for purposes of direct or indirect commercial advantage or private commercial gain, and the wire or electronic communication with respect to which the offense under paragraph (a) was committed is a radio communication that is not scrambled, encrypted, or transmitted using modulation techniques the essential parameters of which have been withheld from the public with the intention of preserving the privacy of such communication, then:

1. If the communication is not the radio portion of a cellular telephone communication, a cordless telephone communication that is transmitted between the cordless telephone handset and the base unit, a public land mobile radio service communication, or a paging service communication, and the conduct is not that described in subparagraph (2)(h)7., the person committing the offense is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

2. If the communication is the radio portion of a cellular telephone communication, a cordless telephone communication that is transmitted between the cordless telephone handset and the base unit, a public land mobile radio service communication, or a paging service communication, the person committing the offense is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 3, ch. 69-17; s. 1163, ch. 71-136; ss. 2, 3, ch. 74-249; s. 249, ch. 77-104; s. 1, ch. 78-376; s. 187, ch. 79-164; s. 2, ch. 80-27; s. 1, ch. 87-301; s. 2, ch. 88-184; s. 2, ch. 89-269; s. 1582, ch. 97-102; s. 18, ch. 99-168; ss. 7, 9, ch. 2000-369; s. 2, ch. 2002-72; s. 30, ch. 2010-117; s. 154, ch. 2013-183; s. 1, ch. 2015-82.



934.04 - Manufacture, distribution, or possession of wire, oral, or electronic communication intercepting devices prohibited.

934.04 Manufacture, distribution, or possession of wire, oral, or electronic communication intercepting devices prohibited.—

(1) Except as otherwise specifically provided in this chapter, any person who intentionally:

(a) Sends through the mail or otherwise sends or carries any electronic, mechanical, or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the illegal interception of wire, oral, or electronic communications as specifically defined by this chapter; or

(b) Manufactures, assembles, possesses, or sells any electronic, mechanical, or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the illegal interception of wire, oral, or electronic communications as specifically defined by this chapter;

shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) It is not unlawful under this section for:

(a) A provider of wire or electronic communication service or an officer, agent, or employee of, or a person under contract with, such a provider, in the normal course of the business of providing that wire or electronic communication service; or

(b) An officer, agent, or employee of, or a person under contract with, bidding upon contracts with, or in the course of doing business with, the United States, a state, or a political subdivision thereof, in the normal course of the activities of the United States, a state, or a political subdivision thereof,

to send through the mail; send or carry in intrastate, interstate, or foreign commerce; or manufacture, assemble, possess, or sell any electronic, mechanical, or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of wire, oral, or electronic communications.

History.—s. 4, ch. 69-17; s. 1164, ch. 71-136; s. 3, ch. 88-184; s. 3, ch. 89-269.



934.05 - Confiscation of wire, oral, or electronic communication intercepting devices.

934.05 Confiscation of wire, oral, or electronic communication intercepting devices.—Any electronic, mechanical, or other device used, sent, carried, manufactured, assembled, possessed, or sold in violation of this chapter may be seized and forfeited to the state.

History.—s. 5, ch. 69-17; s. 4, ch. 88-184.



934.06 - Prohibition of use as evidence of intercepted wire or oral communications; exception.

934.06 Prohibition of use as evidence of intercepted wire or oral communications; exception.—Whenever any wire or oral communication has been intercepted, no part of the contents of such communication and no evidence derived therefrom may be received in evidence in any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the state, or a political subdivision thereof, if the disclosure of that information would be in violation of this chapter. The prohibition of use as evidence provided in this section does not apply in cases of prosecution for criminal interception in violation of the provisions of this chapter.

History.—s. 6, ch. 69-17; s. 4, ch. 89-269.



934.07 - Authorization for interception of wire, oral, or electronic communications.

934.07 Authorization for interception of wire, oral, or electronic communications.—

(1) The Governor, the Attorney General, the statewide prosecutor, or any state attorney may authorize an application to a judge of competent jurisdiction for, and such judge may grant in conformity with ss. 934.03-934.09 an order authorizing or approving the interception of, wire, oral, or electronic communications by:

(a) The Department of Law Enforcement or any law enforcement agency as defined in s. 934.02 having responsibility for the investigation of the offense as to which the application is made when such interception may provide or has provided evidence of the commission of the offense of murder, kidnapping, aircraft piracy, arson, gambling, robbery, burglary, theft, dealing in stolen property, criminal usury, bribery, or extortion; any felony violation of ss. 790.161-790.166, inclusive; any violation of s. 787.06; any violation of chapter 893; any violation of the provisions of the Florida Anti-Fencing Act; any violation of chapter 895; any violation of chapter 896; any violation of chapter 815; any violation of chapter 847; any violation of s. 827.071; any violation of s. 944.40; or any conspiracy or solicitation to commit any violation of the laws of this state relating to the crimes specifically enumerated in this paragraph.

(b) The Department of Law Enforcement, together with other assisting personnel as authorized and requested by the department under s. 934.09(5), for the investigation of the offense as to which the application is made when such interception may provide or has provided evidence of the commission of any offense that may be an act of terrorism or in furtherance of an act of terrorism or evidence of any conspiracy or solicitation to commit any such violation.

(2)(a) If, during the course of an interception of communications by a law enforcement agency as authorized under paragraph (1)(a), the law enforcement agency finds that the intercepted communications may provide or have provided evidence of the commission of any offense that may be an act of terrorism or in furtherance of an act of terrorism, or evidence of any conspiracy or solicitation to commit any such violation, the law enforcement agency shall promptly notify the Department of Law Enforcement and apprise the department of the contents of the intercepted communications. The agency notifying the department may continue its previously authorized interception with appropriate minimization, as applicable, and may otherwise assist the department as provided in this section.

(b) Upon its receipt of information of the contents of an intercepted communications from a law enforcement agency, the Department of Law Enforcement shall promptly review the information to determine whether the information relates to an actual or anticipated act of terrorism as defined in this section. If, after reviewing the contents of the intercepted communications, there is probable cause that the contents of the intercepted communications meet the criteria of paragraph (1)(b), the Department of Law Enforcement may make application for the interception of wire, oral, or electronic communications consistent with paragraph (1)(b). The department may make an independent new application for interception based on the contents of the intercepted communications. Alternatively, the department may request the law enforcement agency that provided the information to join with the department in seeking an amendment of the original interception order, or may seek additional authority to continue intercepting communications under the direction of the department. In carrying out its duties under this section, the department may use the provisions for an emergency interception provided in s. 934.09(7) if applicable under statutory criteria.

(3) As used in this section, the term “terrorism” means an activity that:

(a)1. Involves a violent act or an act dangerous to human life which is a violation of the criminal laws of this state or of the United States; or

2. Involves a violation of s. 815.06; and

(b) Is intended to:

1. Intimidate, injure, or coerce a civilian population;

2. Influence the policy of a government by intimidation or coercion; or

3. Affect the conduct of government through destruction of property, assassination, murder, kidnapping, or aircraft piracy.

History.—s. 7, ch. 69-17; ss. 11, 20, 35, ch. 69-106; s. 42, ch. 73-334; s. 1, ch. 77-174; s. 15, ch. 77-342; s. 33, ch. 79-8; s. 5, ch. 88-184; s. 5, ch. 89-269; s. 14, ch. 91-33; s. 10, ch. 2000-369; s. 1, ch. 2001-359; s. 3, ch. 2002-72; s. 10, ch. 2012-97.



934.08 - Authorization for disclosure and use of intercepted wire, oral, or electronic communications.

934.08 Authorization for disclosure and use of intercepted wire, oral, or electronic communications.—

(1) Any investigative or law enforcement officer who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire, oral, or electronic communication or evidence derived therefrom may disclose such contents to:

(a) The Department of Legal Affairs for use in investigations or proceedings pursuant to s. 812.035, part II of chapter 501, chapter 542, or chapter 895, to any attorney authorized by law to investigate and institute any action on behalf of the State of Florida or political subdivision thereof, or to another investigative or law enforcement officer to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer or person making or receiving the disclosure.

(b) Any state or federal law enforcement official, state or federal intelligence official, state or federal protective services official, federal immigration official, state or federal defense official, or state or federal security official to the extent that the contents or evidence includes foreign intelligence or counterintelligence, as defined in 50 U.S.C. s. 401a, or foreign intelligence information, as defined in this chapter, in order to assist the official who receives that information in performing his or her official duties. Any state or federal official who receives information under this subsection may use that information only as necessary in conducting official duties and is subject to any limitations on the unauthorized disclosure of such information.

(2) Any investigative or law enforcement officer who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire, oral, or electronic communication or evidence derived therefrom may use such contents to the extent such use is appropriate to the proper performance of her or his official duties.

(3) Any person who has received, by any means authorized by this chapter, or by the laws of any other state or the United States, any information concerning a wire, oral, or electronic communication or evidence derived therefrom, intercepted in accordance with the provisions of this chapter, may disclose the contents of that communication or such derivative evidence while giving testimony under oath or affirmation in any criminal proceeding in any court of the state or of the United States; in any grand jury proceedings; in any proceeding pursuant to s. 812.035, part II of chapter 501, chapter 542, or chapter 895; in any investigation or proceeding in connection with the Judicial Qualifications Commission; or in any other proceeding or investigation held under the authority of the State of Florida or any political subdivision thereof, of the United States, or of any other state or political subdivision thereof, if such testimony is otherwise admissible.

(4) No otherwise privileged wire, oral, or electronic communication intercepted in accordance with, or in violation of, the provisions of this chapter shall lose its privileged character, provided that a communication otherwise lawfully intercepted pursuant to this chapter is not privileged when such communication is in furtherance of the commission of a crime.

(5) When an investigative or law enforcement officer, while engaged in intercepting wire, oral, or electronic communications in the manner authorized herein, intercepts wire, oral, or electronic communications relating to offenses other than those specified in the order of authorization or approval, the contents thereof and evidence derived therefrom may be disclosed or used as provided in subsections (1) and (2). Such contents and any evidence derived therefrom may be used under subsection (3) when authorized or approved by a judge of competent jurisdiction when such judge finds on subsequent application that the contents were otherwise intercepted in accordance with the provisions of this chapter. Such application shall be made as soon as practicable.

History.—s. 8, ch. 69-17; s. 2, ch. 72-294; s. 1, ch. 73-361; s. 6, ch. 88-184; s. 6, ch. 89-269; s. 1583, ch. 97-102; s. 6, ch. 2002-72.



934.09 - Procedure for interception of wire, oral, or electronic communications.

934.09 Procedure for interception of wire, oral, or electronic communications.—

(1) Each application for an order authorizing or approving the interception of a wire, oral, or electronic communication under ss. 934.03-934.09 shall be made in writing upon oath or affirmation to a judge of competent jurisdiction and shall state the applicant’s authority to make such application. Each application shall include the following information:

(a) The identity of the investigative or law enforcement officer making the application and the officer authorizing the application.

(b) A full and complete statement of the facts and circumstances relied upon by the applicant to justify his or her belief that an order should be issued, including:

1. Details as to the particular offense that has been, is being, or is about to be committed.

2. Except as provided in subsection (11), a particular description of the nature and location of the facilities from which, or the place where, the communications are to be intercepted.

3. A particular description of the type of communications sought to be intercepted.

4. The identity of the person, if known, committing the offense and whose communications are to be intercepted.

(c) A full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous.

(d) A statement of the period of time for which the interception is required to be maintained and, if the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter.

(e) A full and complete statement of the facts concerning all previous applications known to the individual authorizing and making the application, made to any judge for authorization to intercept, or for approval of interceptions of, wire, oral, or electronic communications involving any of the same persons, facilities, or places specified in the application, and the action taken by the judge on each such application.

(f) When the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception or a reasonable explanation of the failure to obtain such results.

(2) The judge may require the applicant to furnish additional testimony or documentary evidence in support of the application.

(3) Upon such application, the judge may enter an ex parte order, as requested or as modified, authorizing or approving interception of wire, oral, or electronic communications within the territorial jurisdiction of the court in which the judge is sitting, and outside such jurisdiction but within the State of Florida in the case of a mobile interception device authorized by the judge within such jurisdiction, if the judge determines on the basis of the facts submitted by the applicant that:

(a) There is probable cause for belief that an individual is committing, has committed, or is about to commit an offense as provided in s. 934.07.

(b) There is probable cause for belief that particular communications concerning that offense will be obtained through such interception.

(c) Normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous.

(d) Except as provided in subsection (11), there is probable cause for belief that the facilities from which, or the place where, the wire, oral, or electronic communications are to be intercepted are being used, or are about to be used, in connection with the commission of such offense, or are leased to, listed in the name of, or commonly used by such person.

(4) Each order authorizing or approving the interception of any wire, oral, or electronic communication shall specify:

(a) The identity of the person, if known, whose communications are to be intercepted.

(b) The nature and location of the communications facilities as to which, or the place where, authority to intercept is granted.

(c) A particular description of the type of communication sought to be intercepted and a statement of the particular offense to which it relates.

(d) The identity of the agency authorized to intercept the communications and of the person authorizing the application.

(e) The period of time during which such interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained.

An order authorizing the interception of a wire, oral, or electronic communication shall, upon the request of the applicant, direct that a provider of wire or electronic communication service, landlord, custodian, or other person shall furnish the applicant forthwith all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that such service provider, landlord, custodian, or person is according the person whose communications are to be intercepted. The obligation of a provider of wire, oral, or electronic communication service under such an order may include, but is not limited to, conducting an in-progress trace during an interception, or providing other assistance to support the investigation as may be specified in the order. Any provider of wire or electronic communication service, landlord, custodian, or other person furnishing such facilities or technical assistance shall be compensated therefor by the applicant for reasonable expenses incurred in providing such facilities or assistance.

(5) No order entered under this section may authorize or approve the interception of any wire, oral, or electronic communication for any period longer than is necessary to achieve the objective of the authorization or in any event longer than 30 days. Such 30-day period begins on the day on which the agent or officer of the law enforcement agency first begins to conduct an interception under the order or 10 days after the order is entered, whichever occurs earlier. Extensions of an order may be granted but only upon application for an extension made in accordance with subsection (1) and upon the court making the findings required by subsection (3). The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted and in no event for longer than 30 days. Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under ss. 934.03-934.09, and must terminate upon attainment of the authorized objective or in any event in 30 days. If the intercepted communication is in code or foreign language and an expert in that foreign language or code is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after such interception. An interception under ss. 934.03-934.09 may be conducted in whole or in part by government personnel or by an individual operating under a contract with the government, acting under the supervision of an agent or officer of the law enforcement agency authorized to conduct the interception.

(6) Whenever an order authorizing interception is entered pursuant to ss. 934.03-934.09, the order may require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Such reports shall be made at such intervals as the judge may require.

(7) Notwithstanding any other provision of this chapter, any investigative or law enforcement officer specially designated by the Governor, the Attorney General, the statewide prosecutor, or a state attorney acting under this chapter, who reasonably determines that:

(a) An emergency exists that:

1. Involves immediate danger of death or serious physical injury to any person, the danger of escape of a prisoner, or conspiratorial activities threatening the security interest of the nation or state; and

2. Requires that a wire, oral, or electronic communication be intercepted before an order authorizing such interception can, with due diligence, be obtained; and

(b) There are grounds upon which an order could be entered under this chapter to authorize such interception

may intercept such wire, oral, or electronic communication if an application for an order approving the interception is made in accordance with this section within 48 hours after the interception has occurred or begins to occur. In the absence of an order, such interception shall immediately terminate when the communication sought is obtained or when the application for the order is denied, whichever is earlier. If such application for approval is denied, or in any other case in which the interception is terminated without an order having been issued, the contents of any wire, oral, or electronic communication intercepted shall be treated as having been obtained in violation of s. 934.03(4), and an inventory shall be served as provided for in paragraph (8)(e) on the person named in the application.

(8)(a) The contents of any wire, oral, or electronic communication intercepted by any means authorized by ss. 934.03-934.09 shall, if possible, be recorded on tape or wire or other comparable device. The recording of the contents of any wire, oral, or electronic communication under this subsection shall be kept in such a way as will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order, or extensions thereof, such recordings shall be made available to the judge issuing such order and sealed under his or her directions. Custody of the recordings shall be wherever the judge orders. They shall not be destroyed except upon an order of the issuing or denying judge, or that judge’s successor in office, and in any event shall be kept for 10 years. Duplicate recordings may be made for use or disclosure pursuant to the provisions of s. 934.08(1) and (2) for investigations.

(b) The presence of the seal provided for by this subsection, or a satisfactory explanation for the absence thereof, shall be a prerequisite for the use or disclosure of the contents of any wire, oral, or electronic communication or evidence derived therefrom under s. 934.08(3), as required by federal law.

(c) Applications made and orders granted under ss. 934.03-934.09 shall be sealed by the judge. Custody of the applications and orders shall be wherever the judge directs. As required by federal law, such applications and orders shall be disclosed only upon a showing of good cause before a judge of competent jurisdiction and shall not be destroyed except on order of the issuing or denying judge, or that judge’s successor in office, and in any event shall be kept for 10 years.

(d) Any violation of the provisions of this subsection may be punished as contempt of the issuing or denying judge.

(e) Within a reasonable time but not later than 90 days after the termination of the period of an order or extensions thereof, the issuing or denying judge shall cause to be served on the persons named in the order or the application, and such other parties to intercepted communications as the judge may determine in his or her discretion to be in the interest of justice, an inventory which shall include notice of:

1. The fact of the entry of the order or the application.

2. The date of the entry and the period of authorized, approved, or disapproved interception, or the denial of the application.

3. The fact that during the period wire, oral, or electronic communications were or were not intercepted.

The judge, upon the filing of a motion, may make available to such person or the person’s counsel for inspection such portions of the intercepted communications, applications, and orders as the judge determines to be in the interest of justice. On an ex parte showing of good cause to a judge of competent jurisdiction, the serving of the inventory required by this paragraph may be postponed.

(9) As required by federal law, the contents of any intercepted wire, oral, or electronic communication or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding unless each party, not less than 10 days before the trial, hearing, or proceeding, has been furnished with a copy of the court order and accompanying application under which the interception was authorized or approved. This 10-day period may be waived by the judge if he or she finds that it was not possible to furnish the party with the above information 10 days before the trial, hearing, or proceeding and that the party will not be prejudiced by the delay in receiving such information.

(10)(a) Any aggrieved person in any trial, hearing, or proceeding in or before any court, department, officer, agency, regulatory body, or other authority may move to suppress the contents of any intercepted wire, oral, or electronic communication, or evidence derived therefrom, on the grounds that:

1. The communication was unlawfully intercepted;

2. The order of authorization or approval under which it was intercepted is insufficient on its face; or

3. The interception was not made in conformity with the order of authorization or approval.

Such motion shall be made before the trial, hearing, or proceeding unless there was no opportunity to make such motion or the person was not aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire or oral communication, or evidence derived therefrom, shall be treated as having been obtained in violation of ss. 934.03-934.09. The judge, upon the filing of such motion by the aggrieved person, may make available to the aggrieved person or his or her counsel for inspection such portions of the intercepted communication or evidence derived therefrom as the judge determines to be in the interest of justice.

(b) In addition to any other right to appeal, the state shall have the right to appeal from an order granting a motion to suppress made under paragraph (a) or the denial of an application for an order of approval if the attorney shall certify to the judge or other official granting such motion or denying such application that the appeal is not taken for purposes of delay. Such appeal shall be taken within 30 days after the date the order was entered and shall be diligently prosecuted.

(c) The remedies and sanctions described in ss. 934.03-934.10 with respect to the interception of electronic communications are the only judicial remedies and sanctions for violations of those sections involving such communications.

(11) The requirements of subparagraph (1)(b)2. and paragraph (3)(d) relating to the specification of the facilities from which, or the place where, the communication is to be intercepted do not apply if:

(a) In the case of an application with respect to the interception of an oral communication:

1. The application is by an agent or officer of a law enforcement agency and is approved by the Governor, the Attorney General, the statewide prosecutor, or a state attorney.

2. The application contains a full and complete statement as to why such specification is not practical and identifies the person committing the offense and whose communications are to be intercepted.

3. The judge finds that such specification is not practical.

(b) In the case of an application with respect to a wire or electronic communication:

1. The application is by an agent or officer of a law enforcement agency and is approved by the Governor, the Attorney General, the statewide prosecutor, or a state attorney.

2. The application identifies the person believed to be committing the offense and whose communications are to be intercepted and the applicant makes a showing that there is probable cause to believe that the person’s actions could have the effect of thwarting interception from a specified facility or that the person whose communications are to be intercepted has removed, or is likely to remove, himself or herself to another judicial circuit within the state.

3. The judge finds that such showing has been adequately made.

4. The order authorizing or approving the interception is limited to interception only for such time as it is reasonable to presume that the person identified in the application is or was reasonably proximate to the instrument through which such communication will be or was transmitted.

Consistent with this paragraph, a judge of competent jurisdiction may authorize interception within this state, whether the interception is within or outside the court’s jurisdiction, if the application for the interception makes a showing that some activity or conspiracy believed to be related to, or in furtherance of, the criminal predicate for the requested interception has occurred or will likely occur, or the communication to be intercepted or expected to be intercepted is occurring or will likely occur, in whole or in part, within the jurisdiction of the court where the order is being sought.

(12) If an interception of a communication is to be carried out pursuant to subsection (11), such interception may not begin until the facilities from which, or the place where, the communication is to be intercepted is ascertained by the person implementing the interception order. A provider of wire or electronic communications service that has received an order as provided under paragraph (11)(b) may petition the court to modify or quash the order on the ground that the interception cannot be performed in a timely or reasonable fashion. The court, upon notice to the state, shall decide such a petition expeditiously.

History.—s. 9, ch. 69-17; s. 2, ch. 78-376; s. 7, ch. 88-184; s. 7, ch. 89-269; s. 1, ch. 94-101; s. 92, ch. 95-211; s. 1584, ch. 97-102; s. 11, ch. 2000-369; ss. 2, 3, ch. 2001-359; ss. 4, 5, ch. 2002-72.



934.10 - Civil remedies.

934.10 Civil remedies.—

(1) Any person whose wire, oral, or electronic communication is intercepted, disclosed, or used in violation of ss. 934.03-934.09 shall have a civil cause of action against any person or entity who intercepts, discloses, or uses, or procures any other person or entity to intercept, disclose, or use, such communications and shall be entitled to recover from any such person or entity which engaged in that violation such relief as may be appropriate, including:

(a) Preliminary or equitable or declaratory relief as may be appropriate;

(b) Actual damages, but not less than liquidated damages computed at the rate of $100 a day for each day of violation or $1,000, whichever is higher;

(c) Punitive damages; and

(d) A reasonable attorney’s fee and other litigation costs reasonably incurred.

(2) A good faith reliance on:

(a) A court order, subpoena, or legislative authorization as provided in ss. 934.03-934.09,

(b) A request of an investigative or law enforcement officer under s. 934.09(7), or

(c) A good faith determination that Florida or federal law, other than 18 U.S.C. s. 2511(2)(d), permitted the conduct complained of

shall constitute a complete defense to any civil or criminal, or administrative action arising out of such conduct under the laws of this state.

(3) A civil action under this section may not be commenced later than 2 years after the date upon which the claimant first has a reasonable opportunity to discover the violation.

History.—s. 10, ch. 69-17; s. 3, ch. 78-376; s. 8, ch. 88-184; s. 8, ch. 89-269; s. 12, ch. 2000-369.



934.15 - Situations in which law enforcement officer may order telephone line cut, rerouted, or diverted.

934.15 Situations in which law enforcement officer may order telephone line cut, rerouted, or diverted.—

(1) The supervising law enforcement officer at the scene of an incident where there is reasonable cause to believe:

(a) That a person is holding one or more hostages,

(b) That a person has barricaded herself or himself and taken a position of confinement to avoid apprehension,

(c) That there is the probability that a subject about to be arrested will resist with the use of weapons, or

(d) That a person has barricaded herself or himself and is armed and is threatening suicide,

may order law enforcement or telephone company personnel to cut, reroute, or divert telephone lines for the purpose of preventing telephone communications between the suspect and any person other than a law enforcement officer or the law enforcement officer’s designee, if such cutting, rerouting, or diverting of telephone lines is technically feasible and can be performed without endangering the lives of telephone company or other utility personnel.

(2) The good faith reliance by a telephone company on an oral or written order to cut, reroute, or divert telephone lines given by a supervising law enforcement officer under subsection (1) constitutes a complete defense to any civil, criminal, or administrative action arising out of such an order.

History.—ss. 1, 2, ch. 87-357; s. 1585, ch. 97-102.



934.21 - Unlawful access to stored communications; penalties.

934.21 Unlawful access to stored communications; penalties.—

(1) Except as provided in subsection (3), whoever:

(a) Intentionally accesses without authorization a facility through which an electronic communication service is provided, or

(b) Intentionally exceeds an authorization to access such facility,

and thereby obtains, alters, or prevents authorized access to a wire or electronic communication while it is in electronic storage in such system shall be punished as provided in subsection (2).

(2) The punishment for an offense under subsection (1) is as follows:

(a) If the offense is committed for purposes of commercial advantage, malicious destruction or damage, or private commercial gain, the person is:

1. In the case of a first offense under this subsection, guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 934.41.

2. In the case of any subsequent offense under this subsection, guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, s. 775.084, or s. 934.41.

(b) In any other case, the person is guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) Subsection (1) does not apply with respect to conduct authorized:

(a) By the person or entity providing a wire or electronic communications service;

(b) By a user of a wire or electronic communications service with respect to a communication of or intended for that user; or

(c) In s. 934.09, s. 934.23, or s. 934.24.

History.—s. 9, ch. 88-184; s. 9, ch. 89-269.



934.215 - Unlawful use of a two-way communications device.

934.215 Unlawful use of a two-way communications device.—Any person who uses a two-way communications device, including, but not limited to, a portable two-way wireless communications device, to facilitate or further the commission of any felony offense commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 2001-114.



934.22 - Voluntary disclosure of customer communications or records.

934.22 Voluntary disclosure of customer communications or records.—

(1) Except as provided in subsection (2) or subsection (3):

(a) A provider of electronic communication service to the public may not knowingly divulge to:

1. Any person or entity the contents of a communication while in electronic storage by that service; or

2. Any governmental entity a record or other information pertaining to a subscriber to or customer of such service.

(b) A provider of remote computing service to the public may not knowingly divulge to:

1. Any person or entity the contents of any communication that is carried or maintained on that service:

a. On behalf of a subscriber or customer of such service and received by means of electronic transmission from, or created by means of computer processing of communications received by means of electronic transmission from, a subscriber or customer of such remote computing service; and

b. Solely for the purpose of providing storage or computer processing services to its subscriber or customer, if the provider is not authorized to access the contents of any such communication for purposes of providing any service other than storage or computer processing; or

2. Any governmental entity a record or other information pertaining to a subscriber to or customer of such service.

(2) A provider described in subsection (1) may divulge the contents of a communication:

(a) To an addressee or intended recipient of such communication or an agent of such addressee or intended recipient.

(b) As otherwise authorized in s. 934.03(2)(a), s. 934.07, or s. 934.23.

(c) With the lawful consent of the originator or an addressee or intended recipient of such communication, or the subscriber in the case of a remote computing service.

(d) To a person employed or authorized, or whose facilities are used, to forward such communication to its destination.

(e) As may be necessarily incident to the rendition of the service or to the protection of the rights or property of the provider of that service.

(f) To a law enforcement agency, if:

1. The contents were inadvertently obtained by the service provider;

2. The contents appear to pertain to the commission of a crime; or

3. The provider reasonably believes an emergency involving immediate danger of death or serious physical injury to another person requires disclosure of the contents without delay.

(3)(a) A provider described in subsection (1) may disclose a record or other information pertaining to a subscriber to or customer of such service:

1. As is otherwise authorized in s. 934.23.

2. With the lawful consent of the customer or subscriber.

3. As is necessary incident to rendering service or protecting the rights or property of the provider of that service.

4. To a governmental entity if the provider reasonably believes that an emergency involving immediate danger of death or serious physical injury to any person justifies disclosure of the information.

5. To any person other than a governmental entity.

(b) Notwithstanding paragraph (a), a provider may not disclose the contents of communications specified in paragraph (1)(a) or paragraph (1)(b).

History.—s. 9, ch. 88-184; s. 7, ch. 2002-72.



934.23 - Required disclosure of customer communications or records.

934.23 Required disclosure of customer communications or records.—

(1) An investigative or law enforcement officer may require the disclosure by a provider of electronic communication service of the contents of a wire or electronic communication that has been in electronic storage in an electronic communications system for 180 days or less only pursuant to a warrant issued by the judge of a court of competent jurisdiction. As used in this section, the term “a court of competent jurisdiction” means a court that has jurisdiction over the investigation or that is otherwise authorized by law. An investigative or law enforcement officer may require the disclosure by a provider of electronic communication services of the contents of a wire or electronic communication that has been in electronic storage in an electronic communications system for more than 180 days by the means available under subsection (2).

(2) An investigative or law enforcement officer may require a provider of remote computing service to disclose the contents of any wire or electronic communication to which this subsection is made applicable by subsection (3):

(a) Without required notice to the subscriber or customer if the investigative or law enforcement officer obtains a warrant issued by the judge of a court of competent jurisdiction; or

(b) With prior notice, or with delayed notice pursuant to s. 934.25, from the investigative or law enforcement officer to the subscriber or customer if the investigative or law enforcement officer:

1. Uses a subpoena; or

2. Obtains a court order for such disclosure under subsection (5).

(3) Subsection (2) is applicable with respect to any electronic communication that is held or maintained on a remote computing service:

(a) On behalf of a subscriber or customer of such service and received by means of electronic transmission from, or created by means of computer processing of communications received by means of electronic transmission from, a subscriber or customer of such service.

(b) Solely for the purposes of providing storage or computer processing services to a subscriber or customer, if the provider is not authorized to access the contents of any such communication for purposes of providing any service other than storage or computer processing.

(4)(a) An investigative or law enforcement officer may require a provider of electronic communication service or remote computing service to disclose a record or other information pertaining to a subscriber or customer of such service, not including the contents of a communication, only when the investigative or law enforcement officer:

1. Obtains a warrant issued by the judge of a court of competent jurisdiction;

2. Obtains a court order for such disclosure under subsection (5);

3. Has the consent of the subscriber or customer to such disclosure; or

4. Seeks information under paragraph (b).

(b) A provider of electronic communication service or remote computing service shall disclose to an investigative or law enforcement officer the name; address; local and long-distance telephone connection records, or records of session times or durations; length of service, including the starting date of service; types of services used; telephone or instrument number or other subscriber number or identity, including any temporarily assigned network address; and means and source of payment, including any credit card or bank account number of a subscriber to or customer of such service when the governmental entity uses a subpoena or obtains such information in the manner specified in paragraph (a) for obtaining information under that paragraph.

(c) An investigative or law enforcement officer who receives records or information under this subsection is not required to provide notice to a subscriber or customer.

(5) A court order for disclosure under subsection (2), subsection (3), or subsection (4) shall issue only if the investigative or law enforcement officer offers specific and articulable facts showing that there are reasonable grounds to believe the contents of a wire or electronic communication or the records of other information sought are relevant and material to an ongoing criminal investigation. A court issuing an order pursuant to this section, on a motion made promptly by the service provider, may quash or modify such order if the information or records requested are unusually voluminous in nature or compliance with such order otherwise would cause an undue burden on such provider.

(6) No cause of action shall lie in any court against any provider of wire or electronic communication service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order, warrant, subpoena, or certification under ss. 934.21-934.28.

(7)(a) A provider of wire or electronic communication services or a remote computing service, upon the request of an investigative or law enforcement officer, shall take all necessary steps to preserve records and other evidence in its possession pending the issuance of a court order or other process.

(b) Records referred to in paragraph (a) shall be retained for a period of 90 days, which shall be extended for an additional 90 days upon a renewed request by an investigative or law enforcement officer.

(8) A provider of electronic communication service, a remote computing service, or any other person who furnished assistance pursuant to this section shall be held harmless from any claim and civil liability resulting from the disclosure of information pursuant to this section and shall be reasonably compensated for reasonable expenses incurred in providing such assistance.

History.—s. 9, ch. 88-184; s. 10, ch. 89-269; s. 13, ch. 2000-369; s. 8, ch. 2002-72; s. 2, ch. 2003-71.



934.24 - Backup preservation; customer notification; challenges by customer.

934.24 Backup preservation; customer notification; challenges by customer.—

(1) An investigative or law enforcement officer acting under s. 934.23(2)(b) may include in the subpoena or court order upon which such action is based a requirement that the service provider to whom the request is directed create a backup copy of the contents of the electronic communications sought in order to preserve those communications. Without notifying the subscriber or customer of such subpoena or court order, such service provider must create such backup copy as soon as practicable consistent with its regular business practices and shall confirm to the investigative or law enforcement officer that such backup copy has been made. Such backup copy must be created within 2 business days after receipt by the service provider of the subpoena or court order.

(2) Notice to the subscriber or customer must be made by the investigative or law enforcement officer within 3 days after the receipt of such confirmation, unless such notice is delayed pursuant to s. 934.25(1).

(3) The service provider may not destroy the backup copy until the later of:

(a) The actual receipt by the requesting investigative or law enforcement officer of the information; or

(b) The resolution of any proceeding, including appeals thereof, concerning the government’s subpoena or court order.

(4) The service provider shall release the backup copy to the requesting investigative or law enforcement officer no sooner than 14 days after the investigative or law enforcement officer’s notice to the subscriber or customer if such service provider:

(a) Has not received notice from the subscriber or customer that the subscriber or customer has challenged the investigative or law enforcement officer’s request, and

(b) Has not initiated proceedings to challenge the request of the investigative or law enforcement officer.

(5) An investigative or law enforcement officer may seek to require the creation of a backup copy under subsection (1) if in the sole discretion of such officer there is reason to believe that notification under s. 934.23 of the existence of the subpoena or court order may result in destruction of or tampering with evidence. This determination is not subject to challenge by the subscriber or customer or the service provider.

(6) Within 14 days after notice by the investigative or law enforcement officer to the subscriber or customer under subsection (2), the subscriber or customer may file a motion to quash the subpoena or vacate the court order seeking contents of electronic communications, with copies served upon the investigative or law enforcement officer and with written notice of such challenge to the service provider. A motion to vacate a court order must be filed in the court which issued the order. A motion to quash a subpoena must be filed in the circuit court in the circuit from which the subpoena issued. Such motion or application must contain an affidavit or sworn statement:

(a) Stating that the applicant is a subscriber or customer of the service from which the contents of electronic communications maintained for her or him have been sought, and

(b) Stating the applicant’s reasons for believing that the records sought are not relevant to a legitimate law enforcement inquiry or that there has not been substantial compliance with the provisions of ss. 934.21-934.28 in some other respect.

(7) Except as otherwise obtained under paragraph (3)(a), service must be made under this section upon an investigative or law enforcement officer by delivering or mailing by registered or certified mail a copy of the papers to the person, office, or department specified in the notice which the subscriber or customer has received pursuant to ss. 934.21-934.28. For the purposes of this subsection, the term “delivering” shall be construed in accordance with the definition of “delivery” as provided in Rule 1.080, Florida Rules of Civil Procedure.

(8) If the court finds that the customer has complied with subsections (6) and (7), the court shall order the investigative or law enforcement officer’s agency or employing entity to file a sworn response, which may be filed in camera if the investigative or law enforcement officer’s agency or employing entity includes in its response the reasons which make in camera review appropriate. If the court is unable to determine the motion or application on the basis of the parties’ initial allegations and response, the court may conduct such additional proceedings as it deems appropriate. All such proceedings must be completed and the motion or application decided as soon as practicable after the filing of the investigative or law enforcement officer’s agency’s or employing entity’s response.

(9)(a) If the court finds that the applicant is not the subscriber or customer for whom the communications sought by the governmental entity are maintained, or that there is reason to believe that the law enforcement inquiry is legitimate and that the communications sought are relevant to that inquiry, it shall deny the motion or application and order such process enforced.

(b) If the court finds that the applicant is the subscriber or customer for whom the communications sought by the governmental entity are maintained, and that there is not reason to believe that the communications sought are relevant to a legitimate law enforcement inquiry or that there has not been substantial compliance with the provisions of this chapter, it shall order the process quashed.

(10) A court order denying a motion or application under this section shall not be deemed a final order and no interlocutory appeal or petition or request for discretionary review may be taken therefrom by the customer.

History.—s. 9, ch. 88-184; s. 1586, ch. 97-102.



934.25 - Delayed notice.

934.25 Delayed notice.—

(1) An investigative or law enforcement officer acting under s. 934.23(2) may:

(a) Where a court order is sought, include in the application a request for an order delaying the notification required under s. 934.23(2) for a period not to exceed 90 days, which request the court shall grant if it determines that there is reason to believe that notification of the existence of the court order may have an adverse result described in subsection (2).

(b) Where a subpoena is obtained, delay the notification required under s. 934.23(2) for a period not to exceed 90 days upon the execution of a written certification of a supervisory official that there is reason to believe that notification of the existence of the subpoena may have an adverse result described in subsection (2).

(2) Any of the following acts constitute an adverse result for purposes of subsection (1):

(a) Endangering the life or physical safety of an individual.

(b) Fleeing from prosecution.

(c) Destroying or tampering with evidence.

(d) Intimidating potential witnesses.

(e) Seriously jeopardizing an investigation or unduly delaying a trial.

(3) The investigative or law enforcement officer shall maintain a true copy of a certification obtained under paragraph (1)(b).

(4) Extensions of the delay of notification provided in s. 934.23(2) of up to 90 days each may be granted by the court upon application, or by certification by an investigative or law enforcement officer, but only in accordance with subsection (6).

(5) Upon the expiration of the period of delay of notification under subsection (1) or subsection (4), the investigative or law enforcement officer must serve upon or deliver by registered or first-class mail to the subscriber or customer a copy of the process or request together with notice which:

(a) States with reasonable specificity the nature of the law enforcement inquiry, and

(b) Informs the subscriber or customer:

1. That information maintained for such subscriber or customer by the service provider named in the process or request was supplied to or requested by the investigative or law enforcement officer and the date on which such information was so supplied or requested.

2. That notification of such subscriber or customer was delayed.

3. What investigative or law enforcement officer or what court made the certification or determination pursuant to which that delay was made.

4. Which provision of ss. 934.21-934.28 allowed such delay.

(6) An investigative or law enforcement officer acting under s. 934.23, when not required to notify the subscriber or customer under s. 934.23(2)(a), or to the extent that such notice may be delayed pursuant to subsection (1), may apply to a court for an order commanding a provider of electronic communication service or remote computing service to whom a warrant, subpoena, or court order is directed, for such period as the court deems appropriate, not to notify any other person of the existence of such warrant, subpoena, or court order. The court shall enter such order if it determines that there is reason to believe that notification of the existence of the warrant, subpoena, or court order will result in any of the following:

(a) Endangering the life or physical safety of an individual.

(b) Fleeing from prosecution.

(c) Destroying or tampering with evidence.

(d) Intimidating potential witnesses.

(e) Seriously jeopardizing an investigation or unduly delaying a trial.

(7) As used in paragraph (1)(b), the term “supervisory official” means the person in charge of an investigating or law enforcement agency’s or entity’s headquarters or regional office; the state attorney of the circuit from which the subject subpoena has been issued; the statewide prosecutor; or an assistant state attorney or assistant statewide prosecutor specifically designated by the state attorney or statewide prosecutor to make such written certification.

(8) As used in subsection (5), the term “deliver” shall be construed in accordance with the definition of “delivery” as provided in Rule 1.080, Florida Rules of Civil Procedure.

History.—s. 9, ch. 88-184.



934.26 - Cost reimbursement.

934.26 Cost reimbursement.—

(1) Except as otherwise provided in subsection (3), a governmental entity which obtains the contents of communications, records, or other information under s. 934.22, s. 934.23, or s. 934.24 shall pay to the person or entity assembling or providing such information a fee for reimbursement for such costs as are reasonably necessary and which have been directly incurred in searching for, assembling, reproducing, or otherwise providing such information. Such reimbursable costs include any costs incurred due to necessary disruption of normal operations of any electronic communication service or remote computing service in which such information may be stored.

(2) The amount of the fee provided by subsection (1) shall be as mutually agreed upon by the governmental entity and the person or entity providing the information or, in the absence of agreement, shall be as determined by the court which issued the order for production of such information or the court before which a criminal prosecution relating to such information would be brought if no court order was issued for production of the information.

(3) The requirement of subsection (1) does not apply with respect to records or other information maintained by a communications carrier that relate to telephone toll records and telephone listings obtained under s. 934.23. The court may, however, order a payment as described in subsection (1) if the court determines the information required is unusually voluminous in nature or otherwise causes an undue burden on the provider.

History.—s. 9, ch. 88-184.



934.27 - Civil action: relief; damages; defenses.

934.27 Civil action: relief; damages; defenses.—

(1) Except as provided in s. 934.23(5), any provider of electronic communication service, or subscriber or customer thereof, aggrieved by any violation of ss. 934.21-934.28 in which the conduct constituting the violation is engaged in with a knowing or intentional state of mind may, in a civil action, recover from the person or entity which engaged in that violation such relief as is appropriate.

(2) In a civil action under this section, appropriate relief includes:

(a) Such preliminary and other equitable or declaratory relief as is appropriate.

(b) Damages under subsection (3).

(c) A reasonable attorney’s fee and other litigation costs reasonably incurred.

(3) The court may assess as damages in a civil action under this section the sum of the actual damages suffered by the plaintiff and any profits made by the violator as a result of the violation, but in no case shall a plaintiff entitled to recover be awarded less than $1,000.

(4) A good faith reliance on any of the following is a complete defense to any civil or criminal action brought under ss. 934.21-934.28:

(a) A court warrant or order, a subpoena, or a statutory authorization, including, but not limited to, a request of an investigative or law enforcement officer to preserve records or other evidence, as provided in s. 934.23(7).

(b) A request of an investigative or law enforcement officer under s. 934.09(7).

(c) A good faith determination that s. 934.03(3) permitted the conduct complained of.

(5) A civil action under this section may not be commenced later than 2 years after the date upon which the claimant first discovered or had a reasonable opportunity to discover the violation.

History.—s. 9, ch. 88-184; s. 11, ch. 89-269; s. 14, ch. 2000-369; s. 9, ch. 2002-72.



934.28 - Exclusivity of remedies and sanctions.

934.28 Exclusivity of remedies and sanctions.—The remedies and sanctions described in ss. 934.21-934.27 are the only judicial remedies and sanctions for violation of those sections.

History.—s. 9, ch. 88-184.



934.31 - General prohibition on pen register and trap and trace device use; exception.

934.31 General prohibition on pen register and trap and trace device use; exception.—

(1) Except as provided in this section, no person may install or use a pen register or a trap and trace device without first obtaining a court order under s. 934.33.

(2) The prohibition of subsection (1) does not apply with respect to the use of a pen register or a trap and trace device by a provider of electronic or wire communication service:

(a) Which relates to the operation, maintenance, and testing of a wire or electronic communication service or to the protection of the rights or property of the provider or to the protection of users of that service from abuse of service or unlawful use of service;

(b) To record the fact that a wire or electronic communication was initiated or completed in order to protect the provider thereof, another provider furnishing service toward the completion of the wire communication, or a user of the service, from fraudulent, unlawful, or abusive use of service; or

(c) Where the consent of the user of the service has been obtained.

(3) An investigative or law enforcement officer authorized to install and use a pen register or trap and trace device under this section and ss. 934.32-934.34 shall use technology reasonably available to him or her which restricts the recording or decoding of electronic or other impulses to the dialing, routing, addressing, and signaling information used in processing and transmitting wire or electronic communications so that the contents of any wire or electronic communications are not recorded or decoded.

(4)(a) Notwithstanding any other provision of this chapter, any investigative or law enforcement officer specially designated by the Governor, the Attorney General, the statewide prosecutor, or a state attorney acting pursuant to this chapter, who reasonably determines that:

1. An emergency exists which:

a. Involves immediate danger of death or serious physical injury to any person or the danger of escape of a prisoner; and

b. Requires the installation and use of a pen register or a trap and trace device before an order authorizing such installation and use can, with due diligence, be obtained; and

2. There are grounds upon which an order could be entered under this chapter to authorize such installation and use,

may have installed and use a pen register or trap and trace device if, within 48 hours after the installation has occurred or begins to occur, an order approving the installation or use is issued in accordance with s. 934.33.

(b) In the absence of an authorizing order, such use shall immediately terminate when the information sought is obtained, when the application for the order is denied, or when 48 hours have lapsed since the installation of the pen register or trap and trace device, whichever is earlier.

(c) The knowing installation or use by any investigative or law enforcement officer of a pen register or trap and trace device pursuant to paragraph (a) without application for the authorizing order within 48 hours after the installation constitutes a violation of this section.

(d) A provider of wire or electronic service, landlord, custodian, or other person who has furnished facilities or technical assistance pursuant to this subsection shall be held harmless from any claims and civil liability resulting from the disclosure of information pursuant to this subsection and shall be reasonably compensated for reasonable expenses incurred in providing such facilities and assistance.

(5) Whoever knowingly violates subsection (1) is guilty of a misdemeanor of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 934.41.

History.—s. 10, ch. 88-184; s. 12, ch. 89-269; s. 15, ch. 2000-369; s. 10, ch. 2002-72.



934.32 - Application for an order for a pen register or a trap and trace device.

934.32 Application for an order for a pen register or a trap and trace device.—

(1)(a) The Governor, the Attorney General, a state attorney, the statewide prosecutor, or a designated assistant state attorney or assistant statewide prosecutor may make application for an order or an extension of an order under s. 934.33 authorizing or approving the installation and use of a pen register or a trap and trace device under this chapter, in writing under oath or equivalent affirmation, to the judge of a court of competent jurisdiction.

(b) An investigative or law enforcement officer may make application for an order or an extension of an order under s. 934.33 authorizing or approving the installation and use of a pen register or a trap and trace device under this chapter, in writing under oath or equivalent affirmation, to the judge of a court of competent jurisdiction.

(2) An application under subsection (1) must include:

(a) The identity of the applicant specified in the section and the identity of the law enforcement agency conducting the investigation, and

(b) A certification by the applicant that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by the investigating agency.

History.—s. 10, ch. 88-184.



934.33 - Issuance of an order for a pen register or a trap and trace device.

934.33 Issuance of an order for a pen register or a trap and trace device.—

(1) Upon application made under s. 934.32, the court shall enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device within the jurisdiction of the court if the court finds that the applicant specified in s. 934.32(1) has certified to the court that the information likely to be obtained by such installation and use is relevant to an ongoing criminal investigation. Whenever such order is served on any person or entity not specifically named in the order, upon request of such person or entity, the person specified in s. 934.32 who has requested and is serving such order shall provide written or electronic certification that such order applies to the person or entity being served.

(2) An order issued under this section:

(a) Must specify the following:

1. The identity, if known, of the person to whom is leased or in whose name is listed the telephone line or other facility to which the pen register or trap and trace device is to be attached or applied.

2. The identity, if known, of the person who is the subject of the criminal investigation.

3. The attributes of the communications to which the order applies, including the number or other identifier and, if known, the location of the telephone line or other facility to which the pen register or trap and trace device is to be attached or applied and, in the case of an order authorizing installation and use of a trap and trace device, the geographic limits of the order.

4. A statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates.

(b) Must direct, upon the request of the applicant, the furnishing of information, facilities, and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under s. 934.34.

(3)(a) An order issued under this section may not authorize the installation and use of a pen register or a trap and trace device for more than 60 days.

(b) Extensions of such an order may be granted but only upon an application for an order under s. 934.32 and upon the judicial finding required by subsection (1). The period of extension may not exceed 60 days.

(4) An order authorizing or approving the installation and use of a pen register or a trap and trace device must direct that:

(a) The order be sealed until otherwise ordered by the court, and

(b) The person owning or leasing the line or other facility to which the pen register or a trap and trace device is attached or applied, or who is obligated by the order to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber or to any other person except as otherwise ordered by the court.

(5) A court may not require greater specificity or additional information beyond that which is required under s. 934.32 and this section as a requisite for issuing an order as provided in this section.

(6)(a) If an investigative or law enforcement agency implementing an ex parte order under this section seeks to do so by installing and using its own pen register or trap and trace device on a packet-switched data network of a provider of electronic communication service to the public, the agency must ensure that a record is maintained which identifies:

1. Each officer who installed the device and each officer who accessed the device to obtain information from the network;

2. The date and time the device was installed; the date and time the device was uninstalled; and the date, time, and duration of each occasion the device was accessed to obtain information;

3. The configuration of the device at the time of its installation and any subsequent modification of that configuration; and

4. Any information that was collected by the device.

(b) To the extent that the pen register or trap and trace device can be set automatically to record electronically the information required in paragraph (a), the record shall be maintained electronically throughout the installation and use of the device.

(7) The record maintained under subsection (6) shall be provided ex parte and under seal to the court that entered the ex parte order authorizing the installation and use of the device within 30 days after termination of the order, including any extension of the order.

History.—s. 10, ch. 88-184; s. 13, ch. 89-269; s. 11, ch. 2002-72.



934.34 - Assistance in installation and use of a pen register or a trap and trace device.

934.34 Assistance in installation and use of a pen register or a trap and trace device.—

(1) Upon the request of the applicant specified in s. 934.32(1), a provider of wire or electronic communication service, landlord, custodian, or other person shall furnish such investigative or law enforcement officer or other applicant forthwith all information, facilities, and technical assistance necessary to accomplish the installation of a pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, or such other assistance to support the investigation, if such assistance is directed by a court order as provided in s. 934.33(2)(b).

(2) Upon the request of the applicant specified in s. 934.32(1), a provider of a wire or electronic communication service, landlord, custodian, or other person shall install a trap and trace device forthwith on the appropriate line or other facility and shall furnish such investigative or law enforcement officer or other applicant all additional information, facilities, and technical assistance, including installation and operation of the device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place if such installation and assistance is directed by a court order as provided in s. 934.33(2)(b). Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished, pursuant to s. 934.31(4) or s. 934.33(2)(b), to an officer of the law enforcement agency designated in the court order at reasonable intervals during regular business hours for the duration of the order. The obligation of a provider of electronic communication service under such an order or under such emergency pen register or trap and trace device installation may include, but is not limited to, conducting an in-progress trace, or providing other assistance to support the investigation as may be specified in the order.

(3) A provider of a wire or electronic communication service, landlord, custodian, or other person who furnished facilities or technical assistance pursuant to this section shall be reasonably compensated for such reasonable expenses incurred in providing such facilities and assistance.

(4) No cause of action shall lie in any court against any provider of a wire or electronic communication service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order under ss. 934.31-934.34.

(5) A good faith reliance on a court order or a statutory authorization is a complete defense against any civil or criminal action brought under ss. 934.31-934.34.

History.—s. 10, ch. 88-184; s. 14, ch. 89-269; s. 16, ch. 2000-369; s. 12, ch. 2002-72.



934.41 - Alternative penalty.

934.41 Alternative penalty.—

(1) In lieu of a fine otherwise authorized by law, any person convicted of engaging in conduct in violation of this chapter, through which she or he derived pecuniary value, or by which she or he caused property damage or other loss, may be sentenced to pay a fine that does not exceed three times the gross value gained or three times the gross loss caused, whichever is the greater, plus court costs and the costs of investigation and prosecution, reasonably incurred.

(2) The court shall hold a hearing to determine the amount of the fine authorized by subsection (1).

(3) For the purposes of subsection (1), “pecuniary value” means:

(a) Anything of value in the form of money, a negotiable instrument, or a commercial interest or anything else the primary significance of which is economic advantage; or

(b) Any other property or service that has a value in excess of $100.

History.—s. 15, ch. 89-269; s. 1587, ch. 97-102.



934.42 - Mobile tracking device authorization.

934.42 Mobile tracking device authorization.—

(1) An investigative or law enforcement officer may make application to a judge of competent jurisdiction for an order authorizing or approving the installation and use of a mobile tracking device.

(2) An application under subsection (1) of this section must include:

(a) A statement of the identity of the applicant and the identity of the law enforcement agency conducting the investigation.

(b) A certification by the applicant that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by the investigating agency.

(c) A statement of the offense to which the information likely to be obtained relates.

(d) A statement whether it may be necessary to use and monitor the mobile tracking device outside the jurisdiction of the court from which authorization is being sought.

(3) Upon application made as provided under subsection (2), the court, if it finds that the certification and statements required by subsection (2) have been made in the application, shall enter an ex parte order authorizing the installation and use of a mobile tracking device. Such order may authorize the use of the device within the jurisdiction of the court and outside that jurisdiction but within the State of Florida if the device is installed within the jurisdiction of the court.

(4) A court may not require greater specificity or additional information beyond that which is required by this section as a requisite for issuing an order.

(5) The standards established by the United States Supreme Court for the installation and monitoring of mobile tracking devices shall apply to the installation and use of any device as authorized by this section.

(6) As used in this section, a “tracking device” means an electronic or mechanical device which permits the tracking of the movement of a person or object.

History.—s. 16, ch. 89-269.



934.425 - Installation of tracking devices or tracking applications; exceptions; penalties.

934.425 Installation of tracking devices or tracking applications; exceptions; penalties.—

(1) As used in this section, the term:

(a) “Business entity” means any form of corporation, partnership, association, cooperative, joint venture, business trust, or sole proprietorship that conducts business in this state.

(b) “Tracking application” means any software program whose primary purpose is to track or identify the location or movement of an individual.

(c) “Tracking device” means any device whose primary purpose is to reveal its location or movement by the transmission of electronic signals.

(d) “Person” means an individual but does not include a business entity.

(2) Except as provided in subsection (4), a person may not knowingly install a tracking device or tracking application on another person’s property without the other person’s consent.

(3) For purposes of this section, a person’s consent is presumed to be revoked if:

(a) The consenting person and the person to whom consent was given are lawfully married and one person files a petition for dissolution of marriage from the other; or

(b) The consenting person or the person to whom consent was given files an injunction for protection against the other person pursuant to s. 741.30, s. 741.315, s. 784.046, or s. 784.0485.

(4) This section does not apply to:

(a) A law enforcement officer as defined in s. 943.10, or any local, state, federal, or military law enforcement agency, that lawfully installs a tracking device or tracking application on another person’s property as part of a criminal investigation.

(b) A parent or legal guardian of a minor child who installs a tracking device or tracking application on the minor child’s property if:

1. The parents or legal guardians are lawfully married to each other and are not separated or otherwise living apart, and either parent or legal guardian consents to the installation of the tracking device or tracking application;

2. The parent or legal guardian is the sole surviving parent or legal guardian of the minor child;

3. The parent or legal guardian has sole custody of the minor child; or

4. The parents or legal guardians are divorced, separated, or otherwise living apart and both consent to the installation of the tracking device or tracking application.

(c) A caregiver of an elderly person or disabled adult, as those terms are defined in s. 825.101, if the elderly person’s or disabled adult’s treating physician certifies that the installation of a tracking device or tracking application onto the elderly person’s or disabled adult’s property is necessary to ensure the safety of the elderly person or disabled adult.

(d) A person acting in good faith on behalf of a business entity for a legitimate business purpose. This paragraph does not apply to a person engaged in private investigation, as defined in s. 493.6101, on behalf of another person unless such activities would otherwise be exempt under this subsection if performed by the person engaging the private investigator.

(e) An owner or lessee of a motor vehicle that installs, or directs the installation of, a tracking device or tracking application on such vehicle during the period of ownership or lease, provided that:

1. The tracking device or tracking application is removed before the vehicle’s title is transferred or the vehicle’s lease expires;

2. The new owner of the vehicle, in the case of a sale, or the lessor of the vehicle, in the case of an expired lease, consents in writing to the nonremoval of the tracking device or tracking application; or

3. The owner of the vehicle at the time of the installation of the tracking device or tracking application was the original manufacturer of the vehicle.

(5) A person who violates this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 1, ch. 2015-137.



934.43 - Criminal disclosure of subpoena, order, or authorization.

934.43 Criminal disclosure of subpoena, order, or authorization.—

(1) Any person having knowledge of a warrant, subpoena, application, order, or other authorization which has been issued or obtained pursuant to the action of an investigative or law enforcement officer as authorized by this chapter, who:

(a) With intent to obstruct, impede, or prevent an investigation, criminal prosecution, or civil, regulatory, or forfeiture action on behalf of the State of Florida or a political subdivision thereof; or

(b) With intent to obstruct, impede, or prevent the obtaining by an investigative or law enforcement officer of the information or materials sought pursuant to such warrant, subpoena, application, order, or authorization

gives notice or attempts to give notice of the investigation, criminal prosecution, or civil, regulatory, or forfeiture action, warrant, subpoena, application, order, or other authorization to any person commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, s. 775.084, or s. 934.41.

(2) This section does not prevent disclosure of the existence of the warrant, subpoena, application, order, or other authorization as otherwise provided under this chapter.

History.—s. 17, ch. 89-269.



934.50 - Searches and seizure using a drone.

934.50 Searches and seizure using a drone.—

(1) SHORT TITLE.—This act may be cited as the “Freedom from Unwarranted Surveillance Act.”

(2) DEFINITIONS.—As used in this act, the term:

(a) “Drone” means a powered, aerial vehicle that:

1. Does not carry a human operator;

2. Uses aerodynamic forces to provide vehicle lift;

3. Can fly autonomously or be piloted remotely;

4. Can be expendable or recoverable; and

5. Can carry a lethal or nonlethal payload.

(b) “Image” means a record of thermal, infrared, ultraviolet, visible light, or other electromagnetic waves; sound waves; odors; or other physical phenomena which captures conditions existing on or about real property or an individual located on that property.

(c) “Imaging device” means a mechanical, digital, or electronic viewing device; still camera; camcorder; motion picture camera; or any other instrument, equipment, or format capable of recording, storing, or transmitting an image.

(d) “Law enforcement agency” means a lawfully established state or local public agency that is responsible for the prevention and detection of crime, local government code enforcement, and the enforcement of penal, traffic, regulatory, game, or controlled substance laws.

(e) “Surveillance” means:

1. With respect to an owner, tenant, occupant, invitee, or licensee of privately owned real property, the observation of such persons with sufficient visual clarity to be able to obtain information about their identity, habits, conduct, movements, or whereabouts; or

2. With respect to privately owned real property, the observation of such property’s physical improvements with sufficient visual clarity to be able to determine unique identifying features or its occupancy by one or more persons.

(3) PROHIBITED USE OF DRONES.—

(a) A law enforcement agency may not use a drone to gather evidence or other information.

(b) A person, a state agency, or a political subdivision as defined in s. 11.45 may not use a drone equipped with an imaging device to record an image of privately owned real property or of the owner, tenant, occupant, invitee, or licensee of such property with the intent to conduct surveillance on the individual or property captured in the image in violation of such person’s reasonable expectation of privacy without his or her written consent. For purposes of this section, a person is presumed to have a reasonable expectation of privacy on his or her privately owned real property if he or she is not observable by persons located at ground level in a place where they have a legal right to be, regardless of whether he or she is observable from the air with the use of a drone.

(4) EXCEPTIONS.—This section does not prohibit the use of a drone:

(a) To counter a high risk of a terrorist attack by a specific individual or organization if the United States Secretary of Homeland Security determines that credible intelligence indicates that there is such a risk.

(b) If the law enforcement agency first obtains a search warrant signed by a judge authorizing the use of a drone.

(c) If the law enforcement agency possesses reasonable suspicion that, under particular circumstances, swift action is needed to prevent imminent danger to life or serious damage to property, to forestall the imminent escape of a suspect or the destruction of evidence, or to achieve purposes including, but not limited to, facilitating the search for a missing person.

(d) By a person or an entity engaged in a business or profession licensed by the state, or by an agent, employee, or contractor thereof, if the drone is used only to perform reasonable tasks within the scope of practice or activities permitted under such person’s or entity’s license. However, this exception does not apply to a profession in which the licensee’s authorized scope of practice includes obtaining information about the identity, habits, conduct, movements, whereabouts, affiliations, associations, transactions, reputation, or character of any society, person, or group of persons.

(e) By an employee or a contractor of a property appraiser who uses a drone solely for the purpose of assessing property for ad valorem taxation.

(f) To capture images by or for an electric, water, or natural gas utility:

1. For operations and maintenance of utility facilities, including facilities used in the generation, transmission, or distribution of electricity, gas, or water, for the purpose of maintaining utility system reliability and integrity;

2. For inspecting utility facilities, including pipelines, to determine construction, repair, maintenance, or replacement needs before, during, and after construction of such facilities;

3. For assessing vegetation growth for the purpose of maintaining clearances on utility rights-of-way;

4. For utility routing, siting, and permitting for the purpose of constructing utility facilities or providing utility service; or

5. For conducting environmental monitoring, as provided by federal, state, or local law, rule, or permit.

(g) For aerial mapping, if the person or entity using a drone for this purpose is operating in compliance with Federal Aviation Administration regulations.

(h) To deliver cargo, if the person or entity using a drone for this purpose is operating in compliance with Federal Aviation Administration regulations.

(i) To capture images necessary for the safe operation or navigation of a drone that is being used for a purpose allowed under federal or Florida law.

(5) REMEDIES FOR VIOLATION.—

(a) An aggrieved party may initiate a civil action against a law enforcement agency to obtain all appropriate relief in order to prevent or remedy a violation of this section.

(b) The owner, tenant, occupant, invitee, or licensee of privately owned real property may initiate a civil action for compensatory damages for violations of this section and may seek injunctive relief to prevent future violations of this section against a person, state agency, or political subdivision that violates paragraph (3)(b). In such action, the prevailing party is entitled to recover reasonable attorney fees from the nonprevailing party based on the actual and reasonable time expended by his or her attorney billed at an appropriate hourly rate and, in cases in which the payment of such a fee is contingent on the outcome, without a multiplier, unless the action is tried to verdict, in which case a multiplier of up to twice the actual value of the time expended may be awarded in the discretion of the trial court.

(c) Punitive damages for a violation of paragraph (3)(b) may be sought against a person subject to other requirements and limitations of law, including, but not limited to, part II of chapter 768 and case law.

(d) The remedies provided for a violation of paragraph (3)(b) are cumulative to other existing remedies.

(6) PROHIBITION ON USE OF EVIDENCE.—Evidence obtained or collected in violation of this act is not admissible as evidence in a criminal prosecution in any court of law in this state.

History.—s. 1, ch. 2013-33; s. 1, ch. 2015-26.






Chapter 936 - INQUESTS OF THE DEAD

936.001 - Purpose.

936.001 Purpose.—The purpose of this chapter is to provide a procedure whereby a public inquest may be made into a death for which an autopsy is required, when there is a question of the occurrence of a criminal act, criminal negligence, or foul play associated with the death.

History.—s. 1, ch. 77-294.



936.002 - “Inquest” defined.

936.002 “Inquest” defined.—As used in this chapter, the term “inquest” means a formal, nonadversary, nonjury presentation of evidence concerning a death, discovered by the medical examiner, state attorney, and law enforcement agency during their respective examinations and investigations into the death.

History.—s. 1, ch. 77-294.



936.003 - Procedure.

936.003 Procedure.—

(1) The state attorney may petition the county court in the county in which the body was found to hold an inquest into any death for which an examination, investigation, or autopsy is required to be performed by the medical examiner pursuant to the provisions of s. 406.11 when there is a question of the involvement of a criminal act, criminal negligence, or foul play in the death. The county court judge presiding at the inquest shall be deemed coroner only insofar as she or he is empowered to thus preside. Except as provided in this subsection, all duties and responsibilities of a coroner provided by law shall be vested in a medical examiner regulated pursuant to the provisions of chapter 406.

(2) Upon receipt of the petition of the state attorney, the county court judge shall schedule the time and place of the inquest. The county court judge shall send her or his warrant for witnesses, to be served by a sheriff, commanding the witnesses to come to the inquest to be examined and to declare their knowledge concerning the death. Any witness appearing at, or summoned to appear at, an inquest shall be entitled to the same compensation as that provided by law for witnesses in any criminal proceeding held in the county.

(3) After the evidence has been presented, the court shall deliver a verdict stating whether or not there exists probable cause to believe that the death was the result of a criminal act, criminal negligence, or foul play. The verdict shall also state the name of the person or persons believed to be responsible for the death, if reasonably known.

(4) All inquests shall be open to the public.

History.—ss. 1, 2, ch. 77-294; s. 297, ch. 79-400; s. 1588, ch. 97-102.






Chapter 937 - MISSING PERSON INVESTIGATIONS

937.0201 - Definitions.

937.0201 Definitions.—As used in this chapter, the term:

(1) “Department” means the Department of Law Enforcement.

(2) “Missing adult” means a person 18 years of age or older whose temporary or permanent residence is in, or is believed to be in, this state, whose location has not been determined, and who has been reported as missing to a law enforcement agency.

(3) “Missing child” means a person younger than 18 years of age whose temporary or permanent residence is in, or is believed to be in, this state, whose location has not been determined, and who has been reported as missing to a law enforcement agency.

(4) “Missing endangered person” means:

(a) A missing child;

(b) A missing adult younger than 26 years of age;

(c) A missing adult 26 years of age or older who is suspected by a law enforcement agency of being endangered or the victim of criminal activity; or

(d) A missing adult who meets the criteria for activation of the Silver Alert Plan of the Department of Law Enforcement.

(5) “Missing endangered person report” means a report prepared on a form prescribed by the department by rule for use by the public and law enforcement agencies in reporting information to the Missing Endangered Persons Information Clearinghouse about a missing endangered person.

History.—s. 2, ch. 2008-162; s. 1, ch. 2011-218.



937.021 - Missing child and missing adult reports.

937.021 Missing child and missing adult reports.—

(1) Law enforcement agencies in this state shall adopt written policies that specify the procedures to be used to investigate reports of missing children and missing adults. The policies must ensure that cases involving missing children and adults are investigated promptly using appropriate resources. The policies must include:

(a) Requirements for accepting missing child and missing adult reports;

(b) Procedures for initiating, maintaining, closing, or referring a missing child or missing adult investigation; and

(c) Standards for maintaining and clearing computer data of information concerning a missing child or missing adult which is stored in the Florida Crime Information Center and the National Crime Information Center. The standards must require, at a minimum, a monthly review of each case and a determination of whether the case should be maintained in the database.

(2) An entry concerning a missing child or missing adult may not be removed from the Florida Crime Information Center or the National Crime Information Center databases based solely on the age of the missing child or missing adult.

(3) A report that a child or adult is missing must be accepted by and filed with the law enforcement agency having jurisdiction in the county or municipality in which the child or adult was last seen. The filing and acceptance of the report imposes the duties specified in this section upon the law enforcement agency receiving the report. This subsection does not preclude a law enforcement agency from accepting a missing child or missing adult report when agency jurisdiction cannot be determined.

(4)(a) Upon the filing of a police report that a child is missing by the parent or guardian, the Department of Children and Families, a community-based care provider, or a sheriff’s office providing investigative services for the department, the law enforcement agency receiving the report shall immediately inform all on-duty law enforcement officers of the missing child report, communicate the report to every other law enforcement agency having jurisdiction in the county, and within 2 hours after receipt of the report, transmit the report for inclusion within the Florida Crime Information Center and the National Crime Information Center databases. A law enforcement agency may not require a reporter to present an order that a child be taken into custody or any other such order before accepting a report that a child is missing.

(b) Upon the filing of a credible police report that an adult is missing, the law enforcement agency receiving the report shall, within 2 hours after receipt of the report, transmit the report for inclusion within the Florida Crime Information Center and the National Crime Information Center databases.

(5)(a) Upon receiving a request to record, report, transmit, display, or release Amber Alert or Missing Child Alert information from the law enforcement agency having jurisdiction over the missing child, the Department of Law Enforcement as the state Amber Alert coordinator, any state or local law enforcement agency, and the personnel of these agencies; any radio or television network, broadcaster, or other media representative; any dealer of communications services as defined in s. 202.11; or any agency, employee, individual, or entity is immune from civil liability for damages for complying in good faith with the request and is presumed to have acted in good faith in recording, reporting, transmitting, displaying, or releasing Amber Alert or Missing Child Alert information pertaining to the child.

(b) Upon receiving a request to record, report, transmit, display, or release information and photographs pertaining to a missing adult or missing child from the law enforcement agency having jurisdiction over the missing adult or missing child, the department, a state or local law enforcement agency, and the personnel of these agencies; any radio or television network, broadcaster, or other media representative; any dealer of communications services as defined in s. 202.11; or any agency, employee, individual, or person is immune from civil liability for damages for complying in good faith with the request to provide information and is presumed to have acted in good faith in recording, reporting, transmitting, displaying, or releasing information or photographs pertaining to the missing adult or missing child.

(c) Upon receiving a request to record, report, transmit, display, or release Silver Alert information from the law enforcement agency having jurisdiction over the missing adult, the Department of Law Enforcement as the state Silver Alert coordinator, any state or local law enforcement agency, and the personnel of these agencies; any radio or television network, broadcaster, or other media representative; any dealer of communications services as defined in s. 202.11; or any agency, employee, individual, or entity is immune from civil liability for damages for complying in good faith with the request and is presumed to have acted in good faith in recording, reporting, transmitting, displaying, or releasing Silver Alert information pertaining to the missing adult.

(d) The presumption of good faith is not overcome if a technical or clerical error is made by any agency, employee, individual, or entity acting at the request of the local law enforcement agency having jurisdiction, or if the Amber Alert, Missing Child Alert, missing child information, missing adult information, or Silver Alert information is incomplete or incorrect because the information received from the local law enforcement agency was incomplete or incorrect.

(e) Neither this subsection nor any other provision of law creates a duty of the agency, employee, individual, or entity to record, report, transmit, display, or release the Amber Alert, Missing Child Alert, missing child information, missing adult information, or Silver Alert information received from the local law enforcement agency having jurisdiction. The decision to record, report, transmit, display, or release information is discretionary with the agency, employee, individual, or entity receiving the information.

(6) If a missing child or missing adult is not located within 90 days after the missing child or missing adult report is filed, the law enforcement agency that accepted the report shall attempt to obtain a biological specimen for DNA analysis from the missing child or missing adult or from appropriate family members in addition to obtaining necessary documentation. This subsection does not prevent a law enforcement agency from attempting to obtain information or approved biological specimens for DNA analysis before the expiration of the 90-day period.

(7) The department shall adopt rules specific to cases involving missing children and missing adults which will:

(a) Identify biological specimens that are approved by the department for DNA analysis.

(b) Identify the documentation necessary for the department to use the biological specimens for DNA analysis.

(c) Establish procedures for the collection of biological specimens by law enforcement agencies.

(d) Establish procedures for forwarding biological specimens by law enforcement agencies to the department.

(8) Subsections (6) and (7) are contingent upon the availability of federal funding for the submission and processing of approved biological specimens for DNA analysis.

History.—s. 1, ch. 83-32; s. 11, ch. 2003-146; s. 3, ch. 2006-176; s. 3, ch. 2008-162; s. 22, ch. 2008-245; s. 93, ch. 2009-21; s. 2, ch. 2011-218; s. 5, ch. 2013-116; s. 311, ch. 2014-19.



937.022 - Missing Endangered Persons Information Clearinghouse.

937.022 Missing Endangered Persons Information Clearinghouse.—

(1) There is created a Missing Endangered Persons Information Clearinghouse within the department to serve as a central repository of information regarding missing endangered persons. Such information shall be collected and disseminated to assist in the location of missing endangered persons.

(2) The clearinghouse shall be supervised by a director who shall be employed upon the recommendation of the executive director. The executive director shall establish services deemed appropriate by the department to aid in the location of missing endangered persons.

(3) The clearinghouse shall:

(a) Establish a system of intrastate communication of information relating to missing endangered persons.

(b) Provide a centralized file for the exchange of information on missing endangered persons.

1. Every state, county, or municipal law enforcement agency shall submit to the clearinghouse information concerning missing endangered persons.

2. Any person having knowledge may submit a missing endangered person report to the clearinghouse concerning a child or adult younger than 26 years of age whose whereabouts is unknown, regardless of the circumstances, subsequent to reporting such child or adult missing to the appropriate law enforcement agency within the county in which the child or adult became missing, and subsequent to entry by the law enforcement agency of the child or person into the Florida Crime Information Center and the National Crime Information Center databases. The missing endangered person report shall be included in the clearinghouse database.

3. Only the law enforcement agency having jurisdiction over the case may submit a missing endangered person report to the clearinghouse involving a missing adult age 26 years or older who is suspected by a law enforcement agency of being endangered or the victim of criminal activity.

4. Only the law enforcement agency having jurisdiction over the case may make a request to the clearinghouse for the activation of a state Silver Alert involving a missing adult if circumstances regarding the disappearance have met the criteria for activation of the Silver Alert Plan.

(c) Collect, process, maintain, and disseminate information on missing endangered persons and strive to maintain or disseminate only accurate and complete information.

(4) The person responsible for notifying the clearinghouse or a law enforcement agency about a missing endangered person shall immediately notify the clearinghouse or the agency of any child or adult whose location has been determined.

(5) The law enforcement agency having jurisdiction over a case involving a missing endangered person shall, upon locating the child or adult, immediately purge information about the case from the Florida Crime Information Center or the National Crime Information Center databases and notify the clearinghouse.

History.—s. 1, ch. 84-43; s. 4, ch. 2008-162; s. 3, ch. 2011-218.



937.023 - Department of Education to compile list of missing Florida school children; forms; notification.

937.023 Department of Education to compile list of missing Florida school children; forms; notification.—

(1) The Department of Education shall provide by rule for a program to identify and locate missing Florida school children who are enrolled in Florida public school districts in kindergarten through grade 12. A “missing Florida school child” is defined for the purposes of this section as a child 18 years of age or younger whose whereabouts are unknown. Pursuant to such program, the department shall:

(a) Collect each month a list of missing Florida school children as provided by the Florida Crime Information Center. The list shall be designed to include such information as the department deems necessary for the identification of the missing school child.

(b) Compile from the information collected pursuant to paragraph (a) a list of missing Florida school children, which list shall be distributed monthly to all public school districts admitting children to kindergarten through grade 12. The list shall include the names of all such missing children, together with such other information as the department deems necessary. Each school district shall distribute this information to the public schools in the district by whatever manner it deems appropriate.

(c) Notify the appropriate local, state, or federal law enforcement authority as soon as any additional information is obtained or contact is made with respect to a missing Florida school child.

(2) Every public school district in this state shall notify the Department of Education at its earliest known contact with any child whose name appears on the department’s list of missing Florida school children.

History.—ss. 1, 2, ch. 83-211.



937.024 - Birth records of missing children; registrars’ duties.

937.024 Birth records of missing children; registrars’ duties.—

(1) The Office of Vital Statistics shall:

(a) Collect each month a list of missing children as provided by the Department of Law Enforcement. The list shall be designed to include such information as the Office of Vital Statistics deems necessary for the identification of missing children born in this state.

(b) Compile from the information collected pursuant to paragraph (a) a list of missing children born in this state.

(c) In its centralized records in Jacksonville, flag the birth certificate or birth record of each identified missing child in such a manner that all employees of the office shall know that the certificate or record is that of a child reported as missing.

(d) Collect each month a list of missing children who have been located, as provided by the Department of Law Enforcement’s Florida Crime Information Center; identify which, if any, of the located children were born in this state; and remove its flags from the birth certificates or birth records of such children accordingly.

(2)(a) A copy of the birth certificate or information concerning the birth record of any child whose record has been flagged pursuant to paragraph (1)(c) may not be provided by the State Registrar or any local registrar in response to any inquiry, unless the flag has been removed pursuant to paragraph (1)(d) or upon the official request of the Department of Law Enforcement’s Missing Endangered Persons Information Clearinghouse.

(b) When a copy of the birth certificate or information concerning the birth record of a child whose record has been flagged or recalled is requested in person, the person accepting the request shall immediately notify his or her supervisor. The person making the request shall complete a form supplying his or her name, address, telephone number, social security number, and relationship to the missing child and the name, address, and birth date of the missing child. The driver license of the person making the request, if available, or some other proper form of identification, shall be photocopied and returned to the person. The person shall be informed that a copy of the certificate will be delivered to the person by mail. The registrar’s personnel shall note the physical description of the person making the request, and, when the person leaves the registrar’s office, the supervisor shall immediately notify the Department of Law Enforcement’s Missing Children Information Clearinghouse, which must then notify the local law enforcement agency of the request and the information obtained under this paragraph. The registrar shall retain the form completed by the person making the request.

(c) When a copy of the birth certificate of a child whose record has been flagged or recalled is requested in writing, the person receiving the request shall immediately notify his or her supervisor. The supervisor shall immediately notify the Department of Law Enforcement’s Missing Children Information Clearinghouse, which must then notify the local law enforcement agency of the request. If requested, the registrar shall provide a copy of the written request to law enforcement. The registrar shall retain the original written request.

(3) This section does not preclude the Office of Vital Statistics from flagging and recalling birth certificates or birth records of children reported missing directly to the office by a local law enforcement agency or from removing such flags from certificates or records based upon notification from the Department of Law Enforcement’s Missing Children Information Clearinghouse or local law enforcement.

(4) Upon notification by a local law enforcement agency or by the Department of Law Enforcement that a child born outside the state is missing, the State Registrar of Vital Statistics shall notify the corresponding officer in the state where the child was born that the child has been reported missing.

History.—s. 2, ch. 87-384; s. 66, ch. 96-388; s. 6, ch. 2013-116.



937.025 - Missing children; student records; reporting requirements; penalties.

937.025 Missing children; student records; reporting requirements; penalties.—

(1) Notwithstanding any law that provides for the confidentiality of student records maintained by a public or private school, upon notification by the Department of Law Enforcement that a child is listed or reported as a missing child, the school in which the child is currently enrolled, or was previously enrolled, shall flag the student records in such a manner that whenever a copy of or information concerning the records of the missing child is requested, the person authorized to provide such copy or information is alerted to the fact that the child has been listed or reported as missing.

(2) The school shall immediately report to the local law enforcement agency and the Department of Law Enforcement any request concerning flagged student records, and shall report any information regarding the request that may assist law enforcement agencies in locating the missing child.

(3) The school or any employee of the school who provides such notification and information in good faith is immune from civil liability for reporting and providing the information.

(4) Upon notification by the Department of Law Enforcement that the records no longer need to be flagged, the school shall remove the flag from the student records.

(5) Notwithstanding any other law, an employee of the state or a local governmental agency, a person who is employed under a contract with the state or a local governmental agency, or an employee of a public or private school within the state shall promptly report to the local law enforcement agency and the Department of Law Enforcement any information received or possessed that could assist in:

(a) Locating a child who has been reported as missing.

(b) Ascertaining the identity of the person who has actual custody of a missing child.

(c) Determining whether a missing child is in danger of physical injury or death.

(6) Any person who makes a report in good faith to a law enforcement agency as required by this section is immune from civil liability for such action.

(7) A person who knowingly provides false information concerning a missing child or the efforts to locate and return a missing child whose parent, family member, or guardian reported the child missing commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 67, ch. 96-388; s. 7, ch. 2013-116.



937.028 - Fingerprints; missing persons.

937.028 Fingerprints; missing persons.—

(1) If fingerprints have been taken for the purpose of identifying a child, in the event that child becomes missing, the state agency, public or private organization, or other person who took such fingerprints shall not release the fingerprints to any law enforcement agency or other person for any purpose other than the identification of a missing child. Such records and data are exempt from s. 119.07(1).

(2) Fingerprints of children taken and retained by any state agency other than the Department of Law Enforcement, any public or private organization, or other person, excluding the parent or legal custodian of the child, shall be destroyed when the child attains 18 years of age. Fingerprints of persons, including children, who are reported missing that have been entered into the automated biometric identification system maintained by the Department of Law Enforcement may be retained until the department is notified that the missing person has been recovered.

History.—s. 2, ch. 84-43; s. 1, ch. 94-95; s. 439, ch. 96-406; s. 8, ch. 2013-116.



937.031 - Dental records of missing persons; access and use.

937.031 Dental records of missing persons; access and use.—When a person has been reported missing and has not been located within 30 days after such report, the law enforcement agency conducting the investigation of the missing person shall request the family or next of kin to provide written consent to contact the dentist of the missing person and request that person’s dental records. Notwithstanding the provisions of s. 456.057, a dentist, upon receipt of proof of written consent, shall release a copy of the dental records of the missing person to the law enforcement agency requesting such records, providing or encoding the dental records in a form requested by the Department of Law Enforcement. The law enforcement agency shall then enter the dental records into the criminal justice information system for the purpose of comparing such records to those of unidentified deceased persons.

History.—s. 3, ch. 83-211; s. 169, ch. 98-166; s. 229, ch. 2000-160.



937.041 - Missing persons with special needs pilot projects.

937.041 Missing persons with special needs pilot projects.—

(1)(a) There is created a pilot project in Alachua, Baker, Columbia, Hamilton, and Suwannee Counties, to be known as “Project Leo,” to provide personal devices to aid search-and-rescue efforts for persons with special needs in the case of elopement.

(b) There is created an additional pilot project in Palm Beach County to provide personal devices to aid search-and-rescue efforts for persons with special needs in the case of elopement.

(c) There is created an additional pilot project in Hillsborough County to provide personal devices to aid search-and-rescue efforts for persons with special needs in the case of elopement.

(2)(a)1. Participants for the pilot project specified in paragraph (1)(a) shall be selected based on criteria developed by the Center for Autism and Related Disabilities at the University of Florida.

2. Participants for the pilot project specified in paragraph (1)(b) shall be selected based on criteria developed by the Center for Autism and Related Disabilities at Florida Atlantic University.

3. Participants for the pilot project specified in paragraph (1)(c) shall be selected based on criteria developed by the Center for Autism and Related Disabilities at the University of South Florida.

(b) Criteria for participation in the pilot projects must include, at a minimum, the person’s risk of elopement. The qualifying participants shall be selected on a first-come, first-served basis by the respective centers to the extent of available funding within their existing resources. Each project must be voluntary and free of charge to participants.

(3) Under each pilot project, personal devices to aid search-and-rescue efforts which are attachable to clothing or otherwise worn shall be provided by the respective center to the sheriff’s offices of the participating counties. The devices shall be distributed to project participants by the county sheriff’s offices in conjunction with the respective center. The respective center shall fund any costs associated with monitoring the devices.

(4) Each center shall submit a preliminary report by December 1, 2016, and a final report by December 15, 2017, to the Governor, the President of the Senate, and the Speaker of the House of Representatives describing the implementation and operation of its pilot project. At a minimum, each report must include the criteria used to select participants, the number of participants, the nature of the participants’ special needs, the number of participants who elope, the amount of time taken to rescue such participants following elopement, and the outcome of any rescue attempts. Each final report shall also provide recommendations for modification or continued implementation of the project.

(5) Each project shall operate to the extent of available funding within the respective center’s existing resources.

(6) This section expires June 30, 2018.

History.—s. 1, ch. 2016-186.






Chapter 938 - COURT COSTS

Part I - MANDATORY COSTS IN ALL CASES (ss. 938.01-938.06)

938.01 - Additional Court Cost Clearing Trust Fund.

938.01 Additional Court Cost Clearing Trust Fund.—

(1) All courts created by Art. V of the State Constitution shall, in addition to any fine or other penalty, require every person convicted for violation of a state penal or criminal statute or convicted for violation of a municipal or county ordinance to pay $3 as a court cost. Any person whose adjudication is withheld pursuant to the provisions of s. 318.14(9) or (10) shall also be liable for payment of such cost. In addition, $3 from every bond estreature or forfeited bail bond related to such penal statutes or penal ordinances shall be remitted to the Department of Revenue as described in this subsection. However, no such assessment may be made against any person convicted for violation of any state statute, municipal ordinance, or county ordinance relating to the parking of vehicles.

(a) All costs collected by the courts pursuant to this subsection shall be remitted to the Department of Revenue in accordance with administrative rules adopted by the executive director of the Department of Revenue for deposit in the Additional Court Cost Clearing Trust Fund. These funds and the funds deposited in the Additional Court Cost Clearing Trust Fund pursuant to s. 318.21(2)(c) shall be distributed as follows:

1. Ninety-two percent to the Department of Law Enforcement Criminal Justice Standards and Training Trust Fund.

2. Six and three-tenths percent to the Department of Law Enforcement Operating Trust Fund for the Criminal Justice Grant Program.

3. One and seven-tenths percent to the Department of Children and Families Domestic Violence Trust Fund for the domestic violence program pursuant to s. 39.903(1).

(b) All funds in the Department of Law Enforcement Criminal Justice Standards and Training Trust Fund shall be disbursed only in compliance with s. 943.25(8).

(2) Except as provided by s. 938.15 and notwithstanding any other provision of law, no funds collected and deposited pursuant to this section or s. 943.25 shall be expended unless specifically appropriated by the Legislature.

History.—s. 8, ch. 74-386; s. 1, ch. 77-119; s. 1, ch. 77-174; s. 2, ch. 78-347; s. 189, ch. 79-164; s. 144, ch. 79-190; s. 13, ch. 80-71; s. 17, ch. 81-24; s. 81, ch. 81-167; s. 85, ch. 83-55; s. 8, ch. 83-259; s. 20, ch. 84-258; s. 11, ch. 85-224; s. 6, ch. 85-250; s. 11, ch. 86-154; s. 16, ch. 86-187; s. 2, ch. 86-286; ss. 3, 5, 6, ch. 87-186; s. 5, ch. 91-429; s. 42, ch. 93-120; s. 17, ch. 93-252; s. 9, ch. 95-408; s. 12, ch. 97-225; s. 3, ch. 97-271; ss. 39, 40, ch. 2000-171; s. 19, ch. 2001-122; s. 1, ch. 2001-184; s. 3, ch. 2001-232; ss. 29, 30, 54, ch. 2001-254; s. 18, ch. 2002-55; ss. 76, 77, ch. 2002-402; s. 8, ch. 2003-400; s. 122, ch. 2003-402; s. 12, ch. 2011-52; s. 16, ch. 2012-147; s. 312, ch. 2014-19.

Note.—Former s. 943.25(3).



938.03 - Crimes Compensation Trust Fund.

938.03 Crimes Compensation Trust Fund.—

(1) Any person pleading guilty or nolo contendere to, or being convicted of or adjudicated delinquent for, any felony, misdemeanor, delinquent act, or criminal traffic offense under the laws of this state or the violation of any municipal or county ordinance which adopts by reference any misdemeanor under state law, shall pay as an additional cost in the case, in addition and prior to any other cost required to be imposed by law, the sum of $50. Any person whose adjudication is withheld shall also be assessed such cost.

(2) These costs shall not be waived by the court.

(3) In the event that the individual has been ordered to pay restitution in accordance with s. 775.089, costs referenced in this section shall be included in a judgment.

(4) The clerk of the court shall collect and forward $49 of each $50 collected to the Department of Revenue, to be deposited in the Crimes Compensation Trust Fund. The clerk shall retain the remaining $1 of each $50 collected as an additional cost by the clerk’s office.

History.—s. 1, ch. 77-452; s. 311, ch. 79-400; s. 15, ch. 80-146; s. 1, ch. 82-222; s. 3, ch. 83-319; s. 7, ch. 85-250; s. 7, ch. 85-326; s. 13, ch. 92-107; s. 23, ch. 92-287; s. 14, ch. 94-342; s. 4, ch. 97-271; s. 20, ch. 2001-122; s. 123, ch. 2003-402.

Note.—Former s. 960.20.



938.04 - Additional cost with respect to criminal fines.

938.04 Additional cost with respect to criminal fines.—In addition to any fine for any criminal offense prescribed by law, including a criminal traffic offense, and in addition to the cost imposed pursuant to the provisions of s. 318.14(10), there is hereby established and created as a court cost an additional 5-percent surcharge thereon which shall be imposed, levied, and collected together with such fine or cost imposed pursuant to s. 318.14(10). The additional court cost created under this section shall be remitted to the Department of Revenue for deposit in the Crimes Compensation Trust Fund created by s. 960.21.

History.—s. 6, ch. 77-452; s. 19, ch. 80-146; s. 2, ch. 82-222; s. 26, ch. 83-214; s. 8, ch. 85-250; s. 5, ch. 97-271; s. 21, ch. 2001-122.

Note.—Former s. 960.25.



938.05 - Additional court costs for felonies, misdemeanors, and criminal traffic offenses.

938.05 Additional court costs for felonies, misdemeanors, and criminal traffic offenses.—

(1) Any person pleading nolo contendere to a misdemeanor or criminal traffic offense under s. 318.14(10)(a) or pleading guilty or nolo contendere to, or being found guilty of, any felony, misdemeanor, or criminal traffic offense under the laws of this state or the violation of any municipal or county ordinance which adopts by reference any misdemeanor under state law, shall pay as a cost in the case, in addition to any other cost required to be imposed by law, a sum in accordance with the following schedule:

(a) Felonies..........$225

(b) Misdemeanors..........$60

(c) Criminal traffic offenses..........$60

(2) Payment of the additional court costs provided for in subsection (1) shall be made part of any plea agreement reached by the prosecuting attorney and defense counsel or the criminal defendant where the plea agreement provides for the defendant to plead guilty or nolo contendere to any felony, misdemeanor, or criminal traffic offense under the laws of this state or any municipal or county ordinance which adopts by reference any misdemeanor under state law.

(3) The clerk of the court shall collect such additional costs for deposit in the fine and forfeiture fund established pursuant to s. 142.01 and shall notify the agency supervising a person upon whom costs have been imposed upon full payment of fees.

History.—ss. 2, 3, ch. 85-213; s. 1, ch. 86-154; ss. 2, 3, ch. 88-280; s. 3, ch. 89-129; s. 1, ch. 90-66; s. 7, ch. 97-271; s. 124, ch. 2003-402; s. 43, ch. 2008-111.

Note.—Former s. 27.3455(1)-(3).



938.055 - Operating Trust Fund of the Department of Law Enforcement.

938.055 Operating Trust Fund of the Department of Law Enforcement.—Notwithstanding any other law, the court may assess a defendant who pleads guilty or nolo contendere to, or is convicted of, a violation of any provision of chapters 775-896, without regard to whether adjudication was withheld, in addition to any fine and other penalty provided or authorized by law, an amount of $100, to be paid to the clerk of the court, who shall forward it to the Department of Revenue for deposit in the Operating Trust Fund of the Department of Law Enforcement to be used by the statewide criminal analysis laboratory system for the purposes specified in s. 943.361. This amount shall be assessed if the services of a local county-operated crime laboratory enumerated in s. 943.35(1) are used in connection with the investigation or prosecution of a violation of any provision of chapters 775-896.

History.—s. 20, ch. 97-271; s. 24, ch. 2001-122; s. 21, ch. 2005-128; s. 1, ch. 2012-125.

Note.—Former s. 938.25.



938.06 - Cost for crime stoppers programs.

938.06 Cost for crime stoppers programs.—

(1) In addition to any fine prescribed by law, when a person is convicted of any criminal offense, the county or circuit court shall assess a court cost of $20.

(2) The clerk of the court shall collect and forward, on a monthly basis, all costs assessed under this section, less $3 per assessment as a service charge to be retained by the clerk, to the Department of Revenue for deposit in the Crime Stoppers Trust Fund, to be used as provided in s. 16.555.

(3) As used in this section, the term “convicted” means a determination of guilt that is the result of a trial or the entry of a plea of guilty or nolo contendere, regardless of whether adjudication is withheld.

History.—s. 1, ch. 98-319; s. 22, ch. 2001-122; s. 125, ch. 2003-402; s. 31, ch. 2010-162.






Part II - MANDATORY COSTS IN SPECIFIC TYPES OF CASES (ss. 938.07-938.13)

938.07 - Driving or boating under the influence.

938.07 Driving or boating under the influence.—Notwithstanding any other provision of s. 316.193 or s. 327.35, a court cost of $135 shall be added to any fine imposed pursuant to s. 316.193 or s. 327.35. The clerks shall remit the funds to the Department of Revenue, $25 of which shall be deposited in the Emergency Medical Services Trust Fund, $50 shall be deposited in the Operating Trust Fund of the Department of Law Enforcement to be used for operational expenses in conducting the statewide criminal analysis laboratory system established in s. 943.32, and $60 shall be deposited in the Brain and Spinal Cord Injury Program Trust Fund created in s. 381.79.

History.—s. 9, ch. 97-271; s. 22, ch. 98-94; s. 10, ch. 2000-155; s. 23, ch. 2001-122; s. 11, ch. 2002-263; s. 4, ch. 2006-176; s. 12, ch. 2010-161.



938.08 - Additional cost to fund programs in domestic violence.

938.08 Additional cost to fund programs in domestic violence.—In addition to any sanction imposed for a violation of s. 784.011, s. 784.021, s. 784.03, s. 784.041, s. 784.045, s. 784.048, s. 784.07, s. 784.08, s. 784.081, s. 784.082, s. 784.083, s. 784.085, s. 794.011, or for any offense of domestic violence described in s. 741.28, the court shall impose a surcharge of $201. Payment of the surcharge shall be a condition of probation, community control, or any other court-ordered supervision. The sum of $85 of the surcharge shall be deposited into the Domestic Violence Trust Fund established in s. 741.01. The clerk of the court shall retain $1 of each surcharge that the clerk of the court collects as a service charge of the clerk’s office. The remainder of the surcharge shall be provided to the governing board of the county and must be used only to defray the costs of incarcerating persons sentenced under s. 741.283 and provide additional training to law enforcement personnel in combating domestic violence.

History.—s. 5, ch. 2001-50.



938.085 - Additional cost to fund rape crisis centers.

938.085 Additional cost to fund rape crisis centers.—In addition to any sanction imposed when a person pleads guilty or nolo contendere to, or is found guilty of, regardless of adjudication, a violation of s. 775.21(6) and (10)(a), (b), and (g); s. 784.011; s. 784.021; s. 784.03; s. 784.041; s. 784.045; s. 784.048; s. 784.07; s. 784.08; s. 784.081; s. 784.082; s. 784.083; s. 784.085; s. 787.01(3); s. 787.02(3); 787.025; s. 787.06; s. 787.07; s. 794.011; s. 794.05; s. 794.08; former s. 796.03; former s. 796.035; s. 796.04; s. 796.05; s. 796.06; s. 796.07(2)(a)-(d) and (i); s. 800.03; s. 800.04; s. 810.14; s. 810.145; s. 812.135; s. 817.025; s. 825.102; s. 825.1025; s. 827.071; s. 836.10; s. 847.0133; s. 847.0135(2); s. 847.0137; s. 847.0145; s. 943.0435(4)(c), (7), (8), (9)(a), (13), and (14)(c); or s. 985.701(1), the court shall impose a surcharge of $151. Payment of the surcharge shall be a condition of probation, community control, or any other court-ordered supervision. The sum of $150 of the surcharge shall be deposited into the Rape Crisis Program Trust Fund established within the Department of Health by chapter 2003-140, Laws of Florida. The clerk of the court shall retain $1 of each surcharge that the clerk of the court collects as a service charge of the clerk’s office.

History.—s. 3, ch. 2003-114; s. 9, ch. 2011-220; s. 18, ch. 2012-97; s. 24, ch. 2014-160; s. 17, ch. 2016-104.



938.10 - Additional court cost imposed in cases of certain crimes.

938.10 Additional court cost imposed in cases of certain crimes.—

(1) If a person pleads guilty or nolo contendere to, or is found guilty of, regardless of adjudication, any offense against a minor in violation of s. 784.085, chapter 787, chapter 794, former s. 796.03, former s. 796.035, s. 800.04, chapter 827, s. 847.012, s. 847.0133, s. 847.0135(5), s. 847.0138, s. 847.0145, s. 893.147(3), or s. 985.701, or any offense in violation of s. 775.21, s. 823.07, s. 847.0125, s. 847.0134, or s. 943.0435, the court shall impose a court cost of $151 against the offender in addition to any other cost or penalty required by law.

(2) Each month the clerk of the court shall transfer $50 from the proceeds of the court cost to the Department of Revenue for deposit into the Department of Children and Families’ Grants and Donations Trust Fund for disbursement to the Office of the Statewide Guardian Ad Litem and $100 to the Department of Revenue for deposit into the Department of Children and Families’ Grants and Donations Trust Fund for disbursement to the Florida Network of Children’s Advocacy Centers, Inc., for the purpose of funding children’s advocacy centers that are members of the network. The clerk shall retain $1 from each sum collected as a service charge.

History.—s. 84, ch. 2004-265; s. 115, ch. 2006-120; s. 8, ch. 2008-16; s. 25, ch. 2008-172; s. 1, ch. 2009-174; s. 313, ch. 2014-19; s. 25, ch. 2014-160; s. 50, ch. 2016-24.



938.13 - Misdemeanor convictions involving drugs or alcohol.

938.13 Misdemeanor convictions involving drugs or alcohol.—

(1)(a) When any person, on or after October 1, 1988, is found guilty of any misdemeanor under the laws of this state in which the unlawful use of drugs or alcohol is involved, there shall be imposed an additional cost in the case, in addition to any other cost required to be imposed by law, in the sum of $15. Under no condition shall a political subdivision be held liable for the payment of such sum.

(b) The clerk of the court shall collect the $15 and forward $14 thereof to the jurisdictional county of collection as described in s. 893.165(2) to be deposited to the credit of the County Alcohol and Other Drug Abuse Trust Fund for allocation to local substance abuse programs under s. 893.165. The clerk shall retain the remaining $1 of each $15 collected as a service charge of the clerk’s office.

(2) The costs imposed by this section apply only in each county in which the board of county commissioners has adopted an ordinance which requires the collection of such costs.

History.—s. 47, ch. 88-337; s. 42, ch. 93-39; s. 1, ch. 97-208; s. 12, ch. 97-271.

Note.—Former s. 939.017.






Part III - MANDATORY COURT COSTS AUTHORIZED BY LOCAL GOVERNMENTALENTITIES (ss. 938.15-938.19)

938.15 - Criminal justice education for local government.

938.15 Criminal justice education for local government.—In addition to the costs provided for in s. 938.01, municipalities and counties may assess an additional $2 for expenditures for criminal justice education degree programs and training courses, including basic recruit training, for their respective officers and employing agency support personnel, provided such education degree programs and training courses are approved by the employing agency administrator, on a form provided by the Criminal Justice Standards and Training Commission, for local funding.

(1) Workshops, meetings, conferences, and conventions shall, on a form approved by the Criminal Justice Standards and Training Commission for use by the employing agency, be individually approved by the employing agency administrator prior to attendance. The form shall include, but not be limited to, a demonstration by the employing agency of the purpose of the workshop, meeting, conference, or convention; the direct relationship of the training to the officer’s job; the direct benefits the officer and agency will receive; and all anticipated costs.

(2) The Criminal Justice Standards and Training Commission may inspect and copy the documentation of independent audits conducted of the municipalities and counties which make such assessments to ensure that such assessments have been made and that expenditures are in conformance with the requirements of this subsection and with other applicable procedures.

History.—s. 8, ch. 74-386; s. 1, ch. 77-174; s. 17, ch. 81-24; s. 8, ch. 83-259; s. 5, ch. 84-156; s. 20, ch. 84-258; s. 11, ch. 85-224; s. 11, ch. 86-154; s. 16, ch. 86-187; s. 2, ch. 86-286; ss. 3, 5, 6, ch. 87-186; s. 4, ch. 88-51; s. 5, ch. 91-429; s. 14, ch. 97-271; s. 31, ch. 2010-117.

Note.—Former s. 943.25(13).



938.17 - County delinquency prevention; juvenile assessment centers and school board suspension programs.

938.17 County delinquency prevention; juvenile assessment centers and school board suspension programs.—

(1) Prior to the use of costs received pursuant to s. 939.185, the sheriff’s office of the county must be a partner in a written agreement with the Department of Juvenile Justice to participate in a juvenile assessment center or with the district school board to participate in a suspension program.

(2) Assessments collected by clerks of the circuit courts comprised of more than one county shall remit the funds collected pursuant to s. 939.185 to the county in which the offense at issue was committed for deposit and disbursement.

(3) Any other funds the sheriff’s office obtains for the implementation or operation of an assessment center or suspension program may be deposited into the designated account for disbursement to the sheriff as needed.

(4) A sheriff’s office that receives proceeds pursuant to s. 939.185 shall account for all funds annually by August 1 in a written report to the juvenile justice circuit advisory board if funds are used for assessment centers, and to the district school board if funds are used for suspension programs.

History.—s. 1, ch. 96-382; s. 15, ch. 97-271; s. 1, ch. 98-207; s. 55, ch. 98-280; s. 11, ch. 2000-135; s. 85, ch. 2004-265; s. 3, ch. 2013-118.

Note.—Former s. 775.0833.



938.19 - Teen courts.

938.19 Teen courts.—

(1) Notwithstanding s. 318.121, in each county in which a teen court has been created, the board of county commissioners may adopt a mandatory court cost to be assessed in specific cases by incorporating by reference the provisions of this section in a county ordinance. Assessments collected by the clerk of the circuit court under this section shall be deposited into an account specifically for the operation and administration of the teen court.

(2) A sum of up to $3 shall be assessed as a court cost in the circuit and county court in the county against each person who pleads guilty or nolo contendere to, or is convicted of, regardless of adjudication, or adjudicated delinquent for a violation of a criminal law, a delinquent act, or a municipal or county ordinance, or who pays a fine or civil penalty for any violation of chapter 316. Any person whose adjudication is withheld under s. 318.14(9) or (10) shall also be assessed the cost.

(3) The assessment for court costs shall be assessed in addition to any fine or civil penalty or other court cost and may not be deducted from the proceeds of that portion of any fine or civil penalty that is received by a municipality in the county or by the county in accordance with ss. 316.660 and 318.21. The assessment shall be specifically added to any civil penalty paid for a violation of chapter 316, regardless of whether the penalty is paid by mail, paid in person without request for a hearing, or paid after hearing and determination by the court. However, the assessment may not be made against a person for a violation of any state law or municipal or county ordinance relating to the parking of vehicles, with the exception of a violation of the handicapped parking laws.

(4)(a) The clerk of the circuit court shall collect the assessments for court costs established in this section and shall remit the assessments to the teen court monthly.

(b) The clerk of the circuit court shall withhold 5 percent of the assessments collected, which shall be retained as fee income of the office of the clerk of the circuit court.

(5) A teen court must account for all funds received under this section in a written report to the board of county commissioners. The report must be given to the commissioners by August 1 of each year or by a date required by the commissioners.

(6) A teen court may be administered by a nonprofit organization, a law enforcement agency, the court administrator, the clerk of the court, or another similar agency authorized by the board of county commissioners.

(7) A teen court administered in a county that adopts an ordinance to assess court costs under this section may not receive court costs collected under s. 939.185(1)(a)4.

History.—s. 2, ch. 96-382; s. 46, ch. 97-238; s. 16, ch. 97-271; s. 2, ch. 98-207; s. 126, ch. 2003-402; s. 71, ch. 2005-236; s. 2, ch. 2007-71.

Note.—Former s. 39.019.






Part IV - DISCRETIONARY COSTS IN SPECIFIC TYPES OFCASES (ss. 938.21-938.301)

938.21 - Alcohol and drug abuse programs.

938.21 Alcohol and drug abuse programs.—Notwithstanding any provision to the contrary of the laws of this state, the court may assess for alcohol and other drug abuse programs as provided in s. 893.165 any defendant who pleads guilty or nolo contendere to, or is convicted of, a violation of any provision of chapter 893 or which involves a criminal violation of s. 316.193, s. 856.011, s. 856.015, or chapter 562, chapter 567, or chapter 568, in addition to any fine and other penalty provided by law, a court cost in an amount up to the amount of the fine authorized for the violation. The court is authorized to order a defendant to pay an additional assessment if it finds that the defendant has the ability to pay the fine and the additional assessment and will not be prevented thereby from being rehabilitated or from making restitution.

History.—s. 18, ch. 97-271.



938.23 - Assistance grants for alcohol and other drug abuse programs.

938.23 Assistance grants for alcohol and other drug abuse programs.—

(1) In addition to any fine imposed by law for any criminal offense under chapter 893 or for any criminal violation of s. 316.193, s. 856.011, s. 856.015, or chapter 562, chapter 567, or chapter 568, the court shall be authorized, pursuant to the requirements of s. 938.21, to impose an additional assessment in an amount up to the amount of the fine authorized for the offense. Such additional assessments shall be deposited for the purpose of providing assistance grants to drug abuse treatment or alcohol treatment or education programs as provided in s. 893.165.

(2) All assessments authorized by this section shall be collected by the clerk of court and remitted to the jurisdictional county as described in s. 893.165(2) for deposit into the County Alcohol and Other Drug Abuse Trust Fund or remitted to the Department of Revenue for deposit into the Grants and Donations Trust Fund of the Department of Children and Families pursuant to guidelines and priorities developed by the department. If a County Alcohol and Other Drug Abuse Trust Fund has not been established for any jurisdictional county, assessments collected by the clerk of court shall be remitted to the Department of Revenue for deposit into the Grants and Donations Trust Fund of the Department of Children and Families.

History.—s. 3, ch. 88-381; s. 3, ch. 90-111; s. 2, ch. 93-194; s. 4, ch. 94-107; s. 19, ch. 97-271; s. 307, ch. 99-8; s. 31, ch. 2001-122; s. 6, ch. 2009-47; s. 314, ch. 2014-19.

Note.—Former s. 893.16.



938.27 - Judgment for costs of prosecution and investigation.

938.27 Judgment for costs of prosecution and investigation.—

(1) In all criminal and violation-of-probation or community-control cases, convicted persons are liable for payment of the costs of prosecution, including investigative costs incurred by law enforcement agencies, by fire departments for arson investigations, and by investigations of the Department of Financial Services or the Office of Financial Regulation of the Financial Services Commission, if requested by such agencies. The court shall include these costs in every judgment rendered against the convicted person. For purposes of this section, “convicted” means a determination of guilt, or of violation of probation or community control, which is a result of a plea, trial, or violation proceeding, regardless of whether adjudication is withheld.

(2)(a) The court shall impose the costs of prosecution and investigation notwithstanding the defendant’s present ability to pay. The court shall require the defendant to pay the costs within a specified period or pursuant to a payment plan under s. 28.246(4).

(b) The end of such period or the last such installment must not be later than:

1. The end of the period of probation or community control, if probation or community control is ordered;

2. Five years after the end of the term of imprisonment imposed, if the court does not order probation or community control; or

3. Five years after the date of sentencing in any other case.

However, the obligation to pay any unpaid amounts does not expire if not paid in full within the period specified in this paragraph.

(c) If not otherwise provided by the court under this section, costs must be paid immediately.

(3) If a defendant is placed on probation or community control, payment of any costs under this section shall be a condition of such probation or community control. The court may revoke probation or community control if the defendant fails to pay these costs.

(4) Any dispute as to the proper amount or type of costs shall be resolved by the court by the preponderance of the evidence. The burden of demonstrating the amount of costs incurred is on the state attorney. The burden of demonstrating the financial resources of the defendant and the financial needs of the defendant is on the defendant. The burden of demonstrating such other matters as the court deems appropriate is upon the party designated by the court as justice requires.

(5) Any default in payment of costs may be collected by any means authorized by law for enforcement of a judgment.

(6) The clerk of the court shall collect and dispense cost payments in any case, regardless of whether the disposition of the case takes place before the judge in open court or in any other manner provided by law.

(7) Investigative costs that are recovered must be returned to the appropriate investigative agency that incurred the expense. Such costs include actual expenses incurred in conducting the investigation and prosecution of the criminal case; however, costs may also include the salaries of permanent employees. Any investigative costs recovered on behalf of a state agency must be remitted to the Department of Revenue for deposit in the agency operating trust fund, and a report of the payment must be sent to the agency, except that any investigative costs recovered on behalf of the Department of Law Enforcement must be deposited in the department’s Forfeiture and Investigative Support Trust Fund under s. 943.362.

(8) Costs for the state attorney must be set in all cases at no less than $50 per case when a misdemeanor or criminal traffic offense is charged and no less than $100 per case when a felony offense is charged, including a proceeding in which the underlying offense is a violation of probation or community control. The court may set a higher amount upon a showing of sufficient proof of higher costs incurred. Costs recovered on behalf of the state attorney under this section must be deposited into the State Attorneys Revenue Trust Fund to be used during the fiscal year in which the funds are collected, or in any subsequent fiscal year, for actual expenses incurred in investigating and prosecuting criminal cases, which may include the salaries of permanent employees, or for any other purpose authorized by the Legislature.

History.—s. 1, ch. 76, 1846; RS 2983; GS 4057; RGS 6161; CGL 8475; s. 47, ch. 87-243; s. 7, ch. 92-300; s. 4, ch. 97-60; s. 21, ch. 97-271; s. 25, ch. 2001-122; s. 1925, ch. 2003-261; s. 127, ch. 2003-402; s. 5, ch. 2006-176; s. 44, ch. 2008-111; s. 32, ch. 2010-162; s. 19, ch. 2012-100; s. 2, ch. 2013-112.

Note.—Former s. 939.01.



938.29 - Legal assistance; lien for payment of attorney’s fees or costs.

938.29 Legal assistance; lien for payment of attorney’s fees or costs.—

(1)(a) A defendant who is convicted of a criminal act or a violation of probation or community control and who has received the assistance of the public defender’s office, a special assistant public defender, the office of criminal conflict and civil regional counsel, or a private conflict attorney, or who has received due process services after being found indigent for costs under s. 27.52, shall be liable for payment of the assessed application fee under s. 27.52 and attorney’s fees and costs. Attorney’s fees and costs shall be set in all cases at no less than $50 per case when a misdemeanor or criminal traffic offense is charged and no less than $100 per case when a felony offense is charged, including a proceeding in which the underlying offense is a violation of probation or community control. The court may set a higher amount upon a showing of sufficient proof of higher fees or costs incurred. For purposes of this section, “convicted” means a determination of guilt, or of violation of probation or community control, which is a result of a plea, trial, or violation proceeding, regardless of whether adjudication is withheld. The court shall include these fees and costs in every judgment rendered against the convicted person.

(b) Upon entering a judgment of conviction, the defendant shall be liable to pay the attorney’s fees and costs in full after the judgment of conviction becomes final. The court shall impose the attorney’s fees and costs notwithstanding the defendant’s present ability to pay.

(c) The defendant shall pay the application fee under s. 27.52(1)(b) and attorney’s fees and costs in full or in installments, at the time or times specified. The court may order payment of the assessed application fee and attorney’s fees and costs as a condition of probation, of suspension of sentence, or of withholding the imposition of sentence. All funds collected under this section shall be distributed as provided in s. 27.562.

(2)(a) There is created in the name of the state a lien, enforceable as hereinafter provided, upon all the property, both real and personal, of any person who:

1. Has received any assistance from any public defender of the state, from any special assistant public defender, from any office of criminal conflict and civil regional counsel, or from any private conflict attorney, or who has received due process services after being found indigent for costs; or

2. Is a parent of an accused minor or an accused adult tax-dependent person who is being, or has been, represented by any public defender of the state, by any special assistant public defender, by any office of criminal conflict and civil regional counsel, or by a private conflict attorney, or who is receiving or has received due process services after being found indigent for costs.

Such lien constitutes a claim against the defendant-recipient or parent and his or her estate, enforceable according to law.

(b) A judgment showing the name and residence of the defendant-recipient or parent shall be recorded in the public record, without cost, by the clerk of the circuit court in the county where the defendant-recipient or parent resides and in each county in which such defendant-recipient or parent then owns or later acquires any property. Such judgments shall be enforced on behalf of the state by the clerk of the circuit court of the county in which assistance was rendered. The lien against a parent shall remain in force notwithstanding the child becoming emancipated or the child reaching the age of majority.

(3) The clerk of the circuit court within the county wherein the defendant-recipient was tried or received the services of a public defender, special assistant public defender, office of criminal conflict and civil regional counsel, or appointed private legal counsel, or received due process services after being found indigent for costs, shall enforce, satisfy, compromise, settle, subordinate, release, or otherwise dispose of any debt or lien imposed under this section. A defendant-recipient or parent, liable to pay attorney’s fees or costs and who is not in willful default in the payment thereof, may, at any time, petition the court which entered the order for deferral of the payment of attorney’s fees or costs or of any unpaid portion thereof.

(4) No lien thus created shall be foreclosed upon the homestead of such defendant-recipient or parent, nor shall any defendant-recipient or parent liable for payment of attorney’s fees or costs be denied any of the protections afforded any other civil judgment debtor.

(5) The court having jurisdiction of the defendant-recipient shall, at such stage of the proceedings as the court may deem appropriate, determine the value of the services of the public defender, special assistant public defender, office of criminal conflict and civil regional counsel, or appointed private legal counsel and costs, at which time the defendant-recipient or parent, after adequate notice thereof, shall have opportunity to be heard and offer objection to the determination, and to be represented by counsel, with due opportunity to exercise and be accorded the procedures and rights provided in the laws and court rules pertaining to civil cases at law.

History.—s. 3, ch. 63-410; s. 7, ch. 67-539; s. 1, ch. 72-41; s. 1, ch. 77-264; s. 2, ch. 77-378; s. 10, ch. 79-400; s. 8, ch. 80-376; s. 1, ch. 83-256; s. 2, ch. 89-129; s. 142, ch. 95-147; s. 2, ch. 96-232; s. 7, ch. 97-107; s. 22, ch. 97-271; s. 128, ch. 2003-402; s. 86, ch. 2004-265; s. 61, ch. 2005-236; s. 113, ch. 2006-1; s. 29, ch. 2007-62; s. 45, ch. 2008-111; s. 33, ch. 2010-162.

Note.—Former s. 27.56.



938.30 - Financial obligations in criminal cases; supplementary proceedings.

938.30 Financial obligations in criminal cases; supplementary proceedings.—

(1) Any person liable for payment of any financial obligation in any criminal case is subject to the provisions of this section. Courts operating under the provisions of this section shall have jurisdiction over such financial obligations to ensure compliance.

(2) The court may require a person liable for payment of an obligation to appear and be examined under oath concerning the person’s financial ability to pay the obligation. The judge may convert the statutory financial obligation into a court-ordered obligation to perform community service, subject to the provisions of s. 318.18(8), after examining a person under oath and determining the person’s inability to pay. Any person who fails to attend a hearing may be arrested on warrant or capias issued by the clerk upon order of the court.

(3) The order requiring the person’s appearance shall be served a reasonable time before the date of the examination in the manner provided for service of summons, as provided for service of papers under rules of civil procedure, or by actual notice.

(4) Testimony may be taken regarding any subject relevant to the financial interests of the person tending to aid in satisfying the obligation. Other witnesses who may have information relevant to the issue of the person’s ability or lack of ability to pay the obligation may be examined. Documents and other exhibits may also be produced as evidence.

(5) The court may order that any nonexempt property of the person which is in the hands of another be applied toward satisfying the obligation.

(6) If judgment has not been previously entered on any court-imposed financial obligation, the court may enter judgment thereon and issue any writ necessary to enforce the judgment in the manner allowed in civil cases. Any judgment issued under this section constitutes a civil lien against the judgment debtor’s presently owned or after-acquired property, when recorded pursuant to s. 55.10. Supplementary proceedings undertaken by any governmental entity to satisfy a judgment imposed pursuant to this section may proceed without bond and without the payment of statutory fees associated with judgment enforcement.

(7) Provisions of the Uniform Fraudulent Transfer Act apply to collection matters under this section and may be used to collect any court-imposed financial obligation subject to this section.

(8) If a criminal or civil judgment has previously been entered on a court-imposed financial obligation, the judgment constitutes a civil lien against the judgment debtor’s presently owned or after-acquired real or personal property when recorded pursuant to s. 55.10, except that a judgment on a court-imposed financial obligation is not subject to the 10-year rerecording requirement of s. 55.10. The judgment must secure all unpaid court-imposed financial obligations that are due and may accrue subsequent to the recording of the judgment, as well as interest and reasonable costs for issuing a satisfaction and recording the satisfaction in the official records.

(9) The clerk of the court shall enforce, satisfy, compromise, settle, subordinate, release, or otherwise dispose of any debts or liens imposed and collected under this section in the same manner as prescribed in s. 938.29(3).

(10) In lieu of examining the person, or in addition thereto, the court may order the person to comply with a payment schedule to satisfy the obligation.

(11) Any person failing to appear or willfully failing to comply with an order under this section, including an order to comply with a payment schedule established by the clerk of court, may be held in civil contempt.

(12) Administrative costs incurred in enforcing compliance under this section shall be paid by the person. Such costs may include postage, copying, docketing fees, service fees, court reporter’s fees, and reimbursements for the costs of processing bench warrants and pickup orders. Reasonable attorney’s fees may be assessed at the court’s discretion. Judges may assess such administrative costs and attorney’s fees against the person as the court deems necessary to offset such fees and costs incurred under this section.

(13) The court may refer any proceeding under this section to a special magistrate who shall report findings and make recommendations to the court. The court shall act on such recommendations within a reasonable amount of time.

(14) The provisions of this section may be used in addition to, or in lieu of, other provisions of law for enforcing payment of court-imposed financial obligations in criminal cases. The court may enter any orders necessary to carry out the purposes of this section.

History.—s. 4, ch. 98-247; s. 1, ch. 99-266; s. 129, ch. 2003-402; s. 102, ch. 2004-11; s. 20, ch. 2012-100; s. 9, ch. 2013-109.



938.301 - Judicial oversight and jurisdiction.

938.301 Judicial oversight and jurisdiction.—The Comprehensive Court Enforcement Program may be implemented as supplementary proceedings in any judicial circuit by the chief judge of that circuit. Judges in such circuits shall have jurisdiction to carry out the provisions of this act in criminal cases to ensure compliance with court-imposed financial obligations.

History.—s. 3, ch. 98-247.






Part V - MISCELLANEOUS PROVISIONS (ss. 938.31, 938.35)

938.31 - Incorporation by reference.

938.31 Incorporation by reference.—The purpose of this chapter is to facilitate uniform imposition and collection of court costs throughout the state and, to this end, a reference to this chapter, or to any section or subdivision within this chapter, constitutes a general reference under the doctrine of incorporation by reference.

History.—s. 24, ch. 97-271.



938.35 - Collection of court-related financial obligations.

938.35 Collection of court-related financial obligations.—The board of county commissioners or the governing body of a municipality may pursue the collection of any fees, service charges, fines, or costs to which it is entitled which remain unpaid for 90 days or more, or refer the account to a private attorney who is a member in good standing of The Florida Bar or collection agent who is registered and in good standing pursuant to chapter 559. In pursuing the collection of such unpaid financial obligations through a private attorney or collection agent, the board of county commissioners or the governing body of a municipality must determine this is cost-effective and follow applicable procurement practices. The collection fee, including any reasonable attorney’s fee, paid to any attorney or collection agent retained by the board of county commissioners or the governing body of a municipality may be added to the balance owed, in an amount not to exceed 40 percent of the amount owed at the time the account is referred to the attorney or agents for collection.

History.—s. 1, ch. 98-84; s. 130, ch. 2003-402; s. 87, ch. 2004-265.









Chapter 939 - COSTS

939.02 - Costs before committing trial court judge.

939.02 Costs before committing trial court judge.—All costs accruing before a committing trial court judge shall be taxed against the defendant on conviction or estreat of recognizance.

History.—s. 3, ch. 1949, 1873; RS 2984; GS 4058; RGS 6162; CGL 8476; s. 42, ch. 2004-11.



939.03 - Execution for costs in capital cases.

939.03 Execution for costs in capital cases.—In all capital cases the costs in case of conviction shall be entered up against the prisoner, and the bill of costs, when taxed by the clerk and certified in the manner required by law to give a bill of costs the force of an execution, shall have the force of an execution, and may be levied upon any property of the prisoner found in the state. If the sheriff shall return said bill to the office of the clerk and make affidavit thereon that sufficient property cannot be found to pay the same, and shall state in the affidavit the amount left unpaid after exhausting all the property found, the bill, or the balance unpaid thereon, shall then be audited according to law and such amount shall be paid out of the county treasury.

History.—s. 7, ch. 159, 1848; RS 2985; GS 4059; RGS 6163; CGL 8477.



939.04 - Execution for costs in other cases.

939.04 Execution for costs in other cases.—In all cases less than capital, wherein the defendant may be adjudged to pay costs, a capias may be issued, as is provided for the collection of fines and forfeitures.

History.—s. 5, ch. 217, 1849; RS 2986; GS 4060; RGS 6164; CGL 8478.



939.06 - Acquitted defendant not liable for costs.

939.06 Acquitted defendant not liable for costs.—

(1) A defendant in a criminal prosecution who is acquitted or discharged is not liable for any costs or fees of the court or any ministerial office, or for any charge of subsistence while detained in custody. If the defendant has paid any taxable costs, or fees required under s. 27.52(1)(b), in the case, the clerk or judge shall give him or her a certificate of the payment of such costs, with the items thereof, which, when audited and approved according to law, shall be refunded to the defendant.

(2) To receive a refund under this section, a defendant must submit a request for the refund to the Justice Administrative Commission on a form and in a manner prescribed by the commission. The defendant must attach to the form an order from the court demonstrating the defendant’s right to the refund and the amount of the refund.

History.—s. 3, ch. 76, 1846; RS 2988; GS 4062; RGS 6166; CGL 8480; s. 44, ch. 73-334; s. 1590, ch. 97-102; s. 131, ch. 2003-402; s. 62, ch. 2005-236.



939.08 - Costs to be certified before audit.

939.08 Costs to be certified before audit.—In all cases wherein is claimed the payment of applicable bills of costs, fees, or expenses of the state courts system as provided in s. 29.004, other than juror and witness fees, in the adjudication of any case payable by the state, the trial court administrator or the administrator’s designee shall review the itemized bill. The bill shall not be paid until the trial court administrator or the administrator’s designee has approved it and certified that it is just, correct, and reasonable and contains no unnecessary or illegal item.

History.—ss. 3, 5, ch. 3702, 1887; RS 2989; GS 4064; RGS 6168; CGL 8482; s. 44, ch. 73-334; s. 132, ch. 2003-402; s. 34, ch. 2010-162.



939.09 - Sheriff’s mileage.

939.09 Sheriff’s mileage.—Every sheriff, in presenting a bill for mileage against the state or county, shall certify that no constructive mileage is charged therein.

History.—s. 7, ch. 3702, 1887; RS 2990; GS 4065; RGS 6169; CGL 8483.



939.11 - Unnecessary charge for confining prisoner not to be allowed.

939.11 Unnecessary charge for confining prisoner not to be allowed.—No charge for rent of any house for confining a prisoner, or for guarding a prisoner, any longer than may be necessary for transferring such prisoner to jail or place of safekeeping, or during the session of court at which such prisoner shall be arraigned, or to which he or she may be brought for trial, shall be allowed against the state or county.

History.—s. 6, ch. 159, 1848; RS 2992; GS 4067; RGS 6171; CGL 8485; s. 1592, ch. 97-102.



939.12 - Cost against state in Supreme Court.

939.12 Cost against state in Supreme Court.—The clerk of the Supreme Court shall give, upon application, a certified copy of any judgment against the state upon appeal in criminal cases, and the state shall pay the same to the appellant, or the appellant’s agent or attorney, on demand.

History.—s. 1, ch. 3266, 1881; RS 2993; GS 4068; RGS 6172; CGL 8486; s. 1593, ch. 97-102; s. 133, ch. 2003-402.



939.13 - Power of Chief Financial Officer.

939.13 Power of Chief Financial Officer.—The Chief Financial Officer may audit and approve or disapprove any claim or any item thereof against the state for costs, fees or expenses of criminal cases prosecuted in the name of the state, and for which the state is liable, if the Chief Financial Officer is satisfied that the same is legal, just, necessary and correct or otherwise, and may prescribe forms and methods for the same. The Chief Financial Officer shall not dispense with any of the requirements of law relative to the auditing and payment of such accounts, but may prescribe additional requirements.

History.—s. 8, ch. 3702, 1887; RS 2995; GS 4069; RGS 6173; CGL 8487; s. 1594, ch. 97-102; s. 1926, ch. 2003-261.



939.14 - County not to pay costs in cases where information is not filed or indictment found.

939.14 County not to pay costs in cases where information is not filed or indictment found.—When a committing trial court judge holds to bail or commits any person to answer a criminal charge in a county court or a circuit court, and an information is not filed nor an indictment found against such person, the costs of such committing trial shall not be paid by the county, except the costs for executing the warrant.

History.—s. 1, ch. 4123, 1893; GS 4070; RGS 6174; CGL 8488; s. 44, ch. 73-334; s. 43, ch. 2004-11.



939.17 - Application of cash deposit to fine and costs.

939.17 Application of cash deposit to fine and costs.—In any prosecution for an offense against the state or any political subdivision thereof, when money has been deposited by or on behalf of the defendant upon a judgment for the payment of a fine and costs, the clerk shall, under the direction of the court, apply the money deposited in satisfaction of such fine and costs and return the remainder to the depositor.

History.—s. 1, ch. 72-235.



939.185 - Assessment of additional court costs and surcharges.

939.185 Assessment of additional court costs and surcharges.—

(1)(a) The board of county commissioners may adopt by ordinance an additional court cost, not to exceed $65, to be imposed by the court when a person pleads guilty or nolo contendere to, or is found guilty of, or adjudicated delinquent for, any felony, misdemeanor, delinquent act, or criminal traffic offense under the laws of this state. Such additional assessment shall be accounted for separately by the county in which the offense occurred and be used only in the county imposing this cost, to be allocated as follows:

1. Twenty-five percent of the amount collected shall be allocated to fund innovations, as determined by the chief judge of the circuit, to supplement state funding for the elements of the state courts system identified in s. 29.004 and county funding for local requirements under s. 29.008(2)(a)2.

2. Twenty-five percent of the amount collected shall be allocated to assist counties in providing legal aid programs required under s. 29.008(3)(a).

3. Twenty-five percent of the amount collected shall be allocated to fund personnel and legal materials for the public as part of a law library.

4. Twenty-five percent of the amount collected shall be used as determined by the board of county commissioners to support teen court programs, except as provided in s. 938.19(7), juvenile assessment centers, and other juvenile alternative programs.

Each county receiving funds under this section shall report the amount of funds collected pursuant to this section and an itemized list of expenditures for all authorized programs and activities. The report shall be submitted in a format developed by the Supreme Court to the Governor, the Chief Financial Officer, the President of the Senate, and the Speaker of the House of Representatives on a quarterly basis beginning with the quarter ending September 30, 2004. Quarterly reports shall be submitted no later than 30 days after the end of the quarter. Any unspent funds at the close of the county fiscal year allocated under subparagraphs 2., 3., and 4., shall be transferred for use pursuant to subparagraph 1.

(b) In addition to the court costs imposed under paragraph (a) and any other cost, fine, or penalty imposed by law, any unit of local government which is consolidated as provided by s. 9, Art. VIII of the State Constitution of 1885, as preserved by s. 6(e), Art. VIII of the State Constitution of 1968, and which is granted the authority in the State Constitution to exercise all the powers of a municipal corporation, and any unit of local government operating under a home rule charter adopted pursuant to ss. 10, 11, and 24, Art. VIII of the State Constitution of 1885, as preserved by s. 6(e), Art. VIII of the State Constitution of 1968, which is granted the authority in the State Constitution to exercise all the powers conferred now or hereafter by general law upon municipalities, may impose by ordinance a surcharge in the amount of $85 to be imposed by the court when a person pleads guilty or nolo contendere to, or is found guilty of, or adjudicated delinquent for, any felony, misdemeanor, delinquent act, or criminal traffic offense under the laws of this state. Revenue from the surcharge shall be transferred to such unit of local government for the purpose of replacing fine revenue deposited into the clerk’s fine and forfeiture fund under s. 142.01. Proceeds from the imposition of the surcharge authorized in this paragraph shall not be used for the purpose of securing payment of the principal and interest on bonds.

(c) The disbursement of costs collected under this section shall be subordinate in priority order of disbursement to all other state-imposed costs authorized in this chapter, restitution or other compensation to victims, and child support payments.

(d) The clerk of court shall cause a certified copy of the court order imposing such costs to be recorded in the public records. Such record constitutes a lien against the person upon whom the costs are imposed and shall attach as a lien on any real property owned by such person located in the county in which such order is recorded in the same manner and to the same extent as a judgment recorded as provided in s. 55.10. Such order shall attach as a lien on any personal property owned by such person located in the state upon the filing with the Department of State of a judgment lien certificate regarding such order as provided in ss. 55.202-55.209. A lien created under this paragraph does not attach to, or make subject to execution of levy or foreclosure, any real or personal property otherwise exempt under s. 4, Art. X of the State Constitution. A lien created under this paragraph is enforceable in the same manner as provided by law.

(2) The court shall order a person to pay the additional court cost. If the person is determined to be indigent, the clerk shall defer payment of this cost.

History.—s. 88, ch. 2004-265; ss. 63, 72, ch. 2005-236; s. 3, ch. 2007-71; s. 14, ch. 2009-61; s. 10, ch. 2009-215; s. 35, ch. 2010-162.






Chapter 940 - EXECUTIVE CLEMENCY

940.01 - Clemency; suspension or remission of fines and forfeitures, reprieves, pardons, restoration of civil rights, and commutations.

940.01 Clemency; suspension or remission of fines and forfeitures, reprieves, pardons, restoration of civil rights, and commutations.—

(1) Except in cases of treason and in cases when impeachment results in conviction, the Governor may, by executive order filed with the Secretary of State, suspend collection of fines and forfeitures, grant reprieves not exceeding 60 days, and, with the approval of two members of the Cabinet, grant full or conditional pardons, restore civil rights, commute punishment, and remit fines and forfeitures for offenses.

(2) In cases of treason, the Governor may grant reprieves until adjournment of the regular session of the Legislature convening next after the conviction, at which session the Legislature may grant a pardon or further reprieve; otherwise the sentence shall be executed.

History.—RS 2997; GS 4073; RGS 6177; CGL 8491; s. 1, ch. 69-29; ss. 10, 35, ch. 69-106; s. 1, ch. 88-193; s. 18, ch. 2003-6.



940.03 - Application for executive clemency.

940.03 Application for executive clemency.—If a person intends to apply for remission of any fine or forfeiture or the commutation of any punishment, or for pardon or restoration of civil rights, he or she shall request an application form from the Florida Commission on Offender Review in compliance with such rules regarding application for executive clemency as are adopted by the Governor with the approval of two members of the Cabinet. Such application may require the submission of a certified copy of the applicant’s indictment or information, the judgment adjudicating the applicant to be guilty, and the sentence, if sentence has been imposed, and may also require the applicant to send a copy of the application to the judge and prosecuting attorney of the court in which the applicant was convicted, notifying them of the applicant’s intent to apply for executive clemency. An application for executive clemency for a person who is sentenced to death must be filed within 1 year after the date the Supreme Court issues a mandate on a direct appeal or the United States Supreme Court denies a petition for certiorari, whichever is later.

History.—s. 2, ch. 3018, 1877; RS 2999; GS 4075; RGS 6179; CGL 8493; s. 2, ch. 67-75; s. 2, ch. 69-29; s. 2, ch. 88-193; s. 321, ch. 92-279; s. 55, ch. 92-326; s. 9, ch. 96-290; s. 1844, ch. 97-102; s. 19, ch. 2003-6; s. 26, ch. 2014-191.



940.031 - Clemency counsel when sentence of death imposed.

940.031 Clemency counsel when sentence of death imposed.—

(1) The Board of Executive Clemency may appoint private counsel to represent a person sentenced to death for relief by executive clemency at such time as the board deems appropriate for clemency consideration. The board shall maintain a list of private counsel available for appointment under this section.

(2) The appointed attorney shall be compensated by the board, not to exceed $10,000, for attorney fees and costs incurred in representing the person for relief by executive clemency, with compensation to be paid out of the General Revenue Fund from funds budgeted to the Florida Commission on Offender Review.

(3) It is the intent of the Legislature that the fee prescribed under this section comprises the full and complete compensation for appointed private counsel. It is further the intent of the Legislature that the fee in this section is prescribed for the purpose of providing counsel with notice of the limit on the amount of compensation for representation under this section. Appointment of counsel for executive clemency under this section shall be at the board’s sole discretion. The provision of counsel for executive clemency under this section does not create a statutory right to counsel in such proceedings.

History.—s. 5, ch. 2014-59; s. 98, ch. 2015-2.



940.04 - Copy of information or indictment to be furnished without charge.

940.04 Copy of information or indictment to be furnished without charge.—In the event any applicant for executive clemency is required to supply a certified copy of the applicant’s information, indictment, judgment, or sentence, said document shall be furnished by the clerk of court to the applicant free of charge and without delay.

History.—s. 3, ch. 3018, 1877; RS 3000; GS 4076; RGS 6180; CGL 8494; s. 44, ch. 73-334; s. 3, ch. 88-193.



940.05 - Restoration of civil rights.

940.05 Restoration of civil rights.—Any person who has been convicted of a felony may be entitled to the restoration of all the rights of citizenship enjoyed by him or her before conviction if the person has:

(1) Received a full pardon from the Board of Executive Clemency;

(2) Served the maximum term of the sentence imposed upon him or her; or

(3) Been granted his or her final release by the Florida Commission on Offender Review.

History.—s. 1, ch. 3467, 1883; RS 3001; GS 4077; RGS 6181; CGL 8495; s. 3, ch. 69-29; s. 494, ch. 81-259; s. 47, ch. 88-122; s. 1595, ch. 97-102; s. 167, ch. 2008-4; s. 27, ch. 2014-191.



940.061 - Informing persons about executive clemency and restoration of civil rights.

940.061 Informing persons about executive clemency and restoration of civil rights.—The Department of Corrections shall inform and educate inmates and offenders on community supervision about the restoration of civil rights. Each month the Department of Corrections shall send to the Florida Commission on Offender Review by electronic means a list of the names of inmates who have been released from incarceration and offenders who have been terminated from supervision who may be eligible for restoration of civil rights.

History.—s. 3, ch. 96-312; s. 6, ch. 2010-64; s. 28, ch. 2014-191.






Chapter 941 - CORRECTIONS: INTERSTATE COOPERATION

Part I - UNIFORM INTERSTATE EXTRADITION (ss. 941.01-941.42)

941.01 - Definition.

941.01 Definition.—Where appearing in this chapter, the term “Governor” includes any person performing the functions of Governor by authority of the law of this state. The term “executive authority” includes the governor and any person performing the functions of governor in a state other than this state. The term “state,” referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States.

History.—s. 1, ch. 20460, 1941.



941.02 - Fugitives from justice; duty of Governor.

941.02 Fugitives from justice; duty of Governor.—Subject to the provisions of this chapter, the provisions of the Constitution of the United States controlling, and any and all Acts of Congress enacted in pursuance thereof, it is the duty of the Governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.

History.—s. 2, ch. 20460, 1941.



941.03 - Form of demand.

941.03 Form of demand.—No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing alleging, except in cases arising under s. 941.06, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he or she fled from the state, and accompanied by an authenticated copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of a warrant supported by an affidavit made before a committing magistrate of the demanding state; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his or her bail, probation, or parole. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction, or sentence must be authenticated by the executive authority making the demand.

History.—s. 3, ch. 20460, 1941; s. 1596, ch. 97-102.



941.04 - Governor may investigate case.

941.04 Governor may investigate case.—When a demand shall be made upon the Governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Department of Legal Affairs or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him or her the situation and circumstances of the person so demanded, and whether the person ought to be surrendered.

History.—s. 4, ch. 20460, 1941; ss. 11, 35, ch. 69-106; s. 1597, ch. 97-102.



941.05 - Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion.

941.05 Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion.—

(1) When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against the person in another state, the Governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or the person’s term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated.

(2) The Governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in s. 941.23 with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.

History.—s. 5, ch. 20460, 1941; s. 1598, ch. 97-102.



941.06 - Extradition of persons not present in demanding state at time of commission of crime.

941.06 Extradition of persons not present in demanding state at time of commission of crime.—The Governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in s. 941.03 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this chapter not otherwise inconsistent, shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

History.—s. 6, ch. 20460, 1941.



941.07 - Issue of Governor’s warrant of arrest; its recitals.

941.07 Issue of Governor’s warrant of arrest; its recitals.—If the Governor decides that the demand should be complied with, he or she shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to any peace officer or other person whom the Governor may think fit to entrust with the execution thereof. The warrant shall be sufficient if it substantially recites facts to show that an extraditable crime has been committed under the laws of the demanding state.

History.—s. 7, ch. 20460, 1941; s. 1599, ch. 97-102.



941.08 - Manner and place of execution.

941.08 Manner and place of execution.—Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he or she may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this chapter, to the duly authorized agent of the demanding state.

History.—s. 8, ch. 20460, 1941; s. 1600, ch. 97-102.



941.09 - Authority of arresting officer.

941.09 Authority of arresting officer.—Every such peace officer or other person empowered to make the arrest, shall have the same authority, in arresting the accused, to command assistance therein, as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.

History.—s. 9, ch. 20460, 1941.



941.10 - Rights of accused person; application for writ of habeas corpus.

941.10 Rights of accused person; application for writ of habeas corpus.—

(1) No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding the person shall have appointed to receive him or her unless the person shall first be taken forthwith before a judge of a court of record in this state, who shall inform the person of the demand made for his or her surrender and of the crime with which the person is charged, and that the person has the right to demand and procure legal counsel; and if the prisoner or his or her counsel shall state that he or she or they desire to test the legality of the arrest, the judge of such court of record shall fix a reasonable time to be allowed him or her within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the state attorney for the county in which the arrest is made, and in which the accused is in custody, and to the said agent of the demanding state.

(2) A warrant issued under s. 941.07 shall be presumed to be valid, and unless a court finds that the person in custody is not the same person named in the warrant, or that the person is not a fugitive from justice, or otherwise subject to extradition under s. 941.06, or that there is no criminal charge or criminal proceeding pending against the person in the demanding state, or that the documents are not on their face in order, the person named in the warrant shall be held in custody at all times and shall not be eligible for release on bail.

History.—s. 10, ch. 20460, 1941; s. 7, ch. 22858, 1945; s. 1, ch. 65-518; s. 44, ch. 73-334; s. 9, ch. 88-381; s. 1, ch. 93-126; s. 1601, ch. 97-102.



941.11 - Penalty for noncompliance with s. 941.10.

941.11 Penalty for noncompliance with s. 941.10.—Any officer who shall deliver to the agent for extradition of the demanding state a person in his or her custody under the Governor’s warrant, in willful disobedience to s. 941.10, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 11, ch. 20460, 1941; s. 1165, ch. 71-136; s. 77, ch. 95-211; s. 1602, ch. 97-102.



941.12 - Confinement in jail when necessary.

941.12 Confinement in jail when necessary.—

(1) The officer or persons executing the Governor’s warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may, when necessary, confine the prisoner in the jail of any county or city through which he or she may pass; and the keeper of such jail must receive and safely keep the prisoner until the legal sufficiency of the prisoner’s arrest has been determined by the court and the officer or person having charge of the prisoner is ready to proceed on his or her route; such officer or person shall pay the jailer holding the prisoner the costs of the prisoner’s jailing and keeping.

(2) The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he or she may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of the prisoner is ready to proceed on his or her route, such officer or agent, however, being chargeable with the expense of keeping; provided, however, that such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he or she is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state.

History.—s. 12, ch. 20460, 1941; s. 24, ch. 57-1; s. 1603, ch. 97-102.



941.13 - Arrest prior to requisition.

941.13 Arrest prior to requisition.—Whenever any person within this state shall be charged on the oath of any credible person before any judge of this state with the commission of any crime in any other state, and, except in cases arising under s. 941.06, with having fled from justice or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his or her bail, probation, or parole, or whenever complaint shall have been made before any judge in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under s. 941.06, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his or her bail, probation, or parole, and is believed to be in this state, the judge shall issue a warrant directed to any peace officer commanding him or her to apprehend the person named therein, wherever the person may be found in this state, and to bring the person before the same or any other judge or court who or which may be available in, or convenient of, access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

History.—s. 13, ch. 20460, 1941; s. 1604, ch. 97-102; s. 44, ch. 2004-11.



941.14 - Arrest without a warrant.

941.14 Arrest without a warrant.—The arrest of a person may be lawfully made also by any peace officer or a private person, without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding 1 year, but when so arrested the accused must be taken before a judge with all practicable speed and complaint must be made against the accused under oath setting forth the ground for the arrest as in the preceding section; and thereafter his or her answer shall be heard as if the accused had been arrested on a warrant.

History.—s. 14, ch. 20460, 1941; s. 1605, ch. 97-102; s. 45, ch. 2004-11.



941.15 - Commitment to await requisition; bail.

941.15 Commitment to await requisition; bail.—If from the examination before the judge it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under s. 941.06, that the person has fled from justice, the judge must, by a warrant reciting the accusation, commit the person to the county jail for such a time not exceeding 30 days and specified in the warrant as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused gives bail as provided in s. 941.16, or until the accused shall be legally discharged.

History.—s. 15, ch. 20460, 1941; s. 7, ch. 22858, 1945; s. 1606, ch. 97-102; s. 46, ch. 2004-11.



941.16 - Bail; in what cases; conditions of bond.

941.16 Bail; in what cases; conditions of bond.—Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or other judicial officer having power of commitment in this state may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he or she deems proper, conditioned for the prisoner’s appearance before him or her at a time specified in such bond, and for the prisoner’s surrender, to be arrested upon the warrant of the Governor of this state.

History.—s. 16, ch. 20460, 1941; s. 1607, ch. 97-102.



941.17 - Extension of time of commitment, adjournment.

941.17 Extension of time of commitment, adjournment.—If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant or bond, a judge may discharge the accused or may recommit him or her for a further period not to exceed 60 days, or a judge may again take bail for his or her appearance and surrender, as provided in s. 941.16, but within a period not to exceed 60 days after the date of such new bond.

History.—s. 17, ch. 20460, 1941; s. 1608, ch. 97-102; s. 47, ch. 2004-11.



941.18 - Forfeiture of bail.

941.18 Forfeiture of bail.—If the prisoner is admitted to bail, and fails to appear and surrender himself or herself according to the conditions of his or her bond, the judge shall declare the bond forfeited and order his or her immediate arrest without warrant if he or she is within this state. Recovery may be had on such bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this state.

History.—s. 18, ch. 20460, 1941; s. 1609, ch. 97-102; s. 48, ch. 2004-11.



941.19 - Persons under criminal prosecution in this state at time of requisition.

941.19 Persons under criminal prosecution in this state at time of requisition.—If a criminal prosecution has been instituted against such person under the laws of this state and is still pending, the Governor, in his or her discretion, either may surrender the person on demand of the executive authority of another state or hold the person until he or she has been tried and discharged or convicted and punished in this state.

History.—s. 19, ch. 20460, 1941; s. 1610, ch. 97-102.



941.20 - Guilt or innocence of accused, when inquired into.

941.20 Guilt or innocence of accused, when inquired into.—The guilt or innocence of the accused as to the crime of which he or she is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime.

History.—s. 20, ch. 20460, 1941; s. 1611, ch. 97-102.



941.21 - Governor may recall warrant or issue alias.

941.21 Governor may recall warrant or issue alias.—The Governor may recall his or her warrant or warrants of arrest or may issue another warrant whenever he or she deems proper.

History.—s. 21, ch. 20460, 1941; s. 1612, ch. 97-102.



941.22 - Fugitives from this state; duty of Governor.

941.22 Fugitives from this state; duty of Governor.—Whenever the Governor of this state shall demand a person charged with crime or with escaping from confinement or breaking the terms of his or her bail, probation, or parole in this state, from the executive authority of any other state, or from the Chief Justice or an associate justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, the Governor shall issue a warrant under the seal of this state, to some agent, commanding the agent to receive the person so charged if delivered to him or her and convey the person to the proper officer of the county in this state in which the offense was committed.

History.—s. 22, ch. 20460, 1941; s. 1613, ch. 97-102.



941.23 - Application for issuance of requisition; by whom made; contents.

941.23 Application for issuance of requisition; by whom made; contents.—

(1) When the return to this state of a person charged with crime in this state is required, the bailiff or state attorney shall present to the Governor his or her written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against the person, the approximate time, place, and circumstances of its commission, the state in which the person is believed to be, including the location of the accused therein, at the time the application is made and certifying that, in the opinion of the said state attorney the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

(2) When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of his or her bail, probation, or parole, the state attorney of the county in which the offense was committed, the Florida Commission on Offender Review, the Department of Corrections, or the warden of the institution or sheriff of the county, from which escape was made, shall present to the Governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which the person was convicted, the circumstances of his or her escape from confinement or of the breach of the terms of his or her bail, probation, or parole, and the state in which the person is believed to be, including the location of the person therein at the time application is made.

(3) The application shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the indictment returned or information and affidavit filed or of the complaint made to the judge, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The prosecuting officer, Florida Commission on Offender Review, Department of Corrections, warden, or sheriff may also attach such further affidavits and other documents in duplicate as he or she shall deem proper to be submitted with such application. One copy of the application, with the action of the Governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information, and affidavits or of the judgment of conviction or of the sentence shall be filed in the office of the Department of State to remain of record in that office. The other copies of all papers shall be forwarded with the Governor’s requisition.

History.—s. 23, ch. 20460, 1941; s. 7, ch. 22858, 1945; ss. 10, 35, ch. 69-106; s. 44, ch. 73-334; s. 19, ch. 77-120; s. 32, ch. 79-3; s. 49, ch. 88-122; s. 1614, ch. 97-102; s. 29, ch. 2014-191.



941.24 - Costs and expenses.

941.24 Costs and expenses.—The costs and expenses of confinement of persons convicted in this state after extradition shall be paid as now or hereafter provided by law.

History.—s. 24, ch. 20460, 1941.



941.25 - Immunity from service of process in certain civil actions.

941.25 Immunity from service of process in certain civil actions.—A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceedings to answer which she or he is being or has been returned, until the person has been convicted in the criminal proceeding, or, if acquitted, until the person has had reasonable opportunity to return to the state from which she or he was extradited.

History.—s. 25, ch. 20460, 1941; s. 1615, ch. 97-102.



941.26 - Written waiver of extradition proceedings.

941.26 Written waiver of extradition proceedings.—

(1) Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his or her bail, probation, or parole may waive the issuance and service of the warrant provided for in ss. 941.07 and 941.08, and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that the person consents to return to the demanding state; provided, however, that before such waiver shall be executed or subscribed by such person, it shall be the duty of such judge to inform such person of his or her rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in s. 941.10.

(2) If and when such consent has been duly executed, it shall forthwith be forwarded to the office of the Governor of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent; provided, however, that nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights, or duties of the officers of the demanding state or of this state.

(3) Notwithstanding any other provision of law, a law enforcement agency in this state holding a person who is alleged to have broken the terms of his or her probation, parole, bail, or other release in the demanding state shall immediately deliver the person to the duly authorized agent of the demanding state without the requirement of a governor’s warrant if:

(a) The person has signed a prior waiver of extradition as a term of his or her current probation, parole, bail, or other release in the demanding state; and

(b) The law enforcement agency holding the person has received a copy of the prior waiver of extradition signed by the person and confirmed by the demanding agency, as well as photographs or fingerprints or other evidence properly identifying the person as the person who signed the waiver.

History.—s. 25-A, ch. 20460, 1941; s. 2, ch. 93-126; s. 1616, ch. 97-102.



941.27 - Nonwaiver by this state.

941.27 Nonwaiver by this state.—Nothing in this chapter contained shall be deemed to constitute a waiver by this state of its right, power, or privilege to try such demanded person for crime committed within this state, or of its right, power, or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence, or punishment for any crime committed within this state, nor shall any proceedings had under this chapter which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges, or jurisdiction in any way whatsoever.

History.—s. 25-B, ch. 20460, 1941.



941.28 - No right of asylum; no immunity from other criminal prosecutions while in this state.

941.28 No right of asylum; no immunity from other criminal prosecutions while in this state.—After a person has been brought back to this state by, or after waiver of, extradition proceedings, the person may be tried in this state for other crimes which he or she may be charged with having committed here as well as that specified in the requisition for his or her extradition.

History.—s. 26, ch. 20460, 1941; s. 250, ch. 77-104; s. 1617, ch. 97-102.



941.29 - Interpretation.

941.29 Interpretation.—The provisions of ss. 941.01-941.30 shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it.

History.—s. 27, ch. 20460, 1941; s. 7, ch. 22858, 1945.



941.30 - Short title; ss. 941.01-941.29.

941.30 Short title; ss. 941.01-941.29.—Sections 941.01-941.29 may be cited as the “Uniform Criminal Extradition Law.”

History.—s. 30, ch. 20460, 1941.



941.31 - Fresh pursuit; authority of officers of other states; etc.

941.31 Fresh pursuit; authority of officers of other states; etc.—Any duly authorized state, county, or municipal arresting officer of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person in order to arrest him or her on the ground that the person is believed to have committed a felony in such other state, shall have the same authority to arrest and hold such person in custody, as has any authorized arresting officer, state, county, or municipal, of this state, to arrest and hold in custody a person on the ground that the person is believed to have committed a felony in this state.

History.—s. 1, ch. 20461, 1941; s. 1618, ch. 97-102.



941.32 - Fresh pursuit; arrest; etc.

941.32 Fresh pursuit; arrest; etc.—If an arrest is made in this state by an officer of another state in accordance with the provisions of s. 941.31, the officer shall without unnecessary delay take the person so arrested before a county court judge or other judicial officer having jurisdiction of commitment, of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the committing judicial officer determines that the arrest was lawful, she or he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the Governor of this state, or admit the person to bail for such purpose. If the committing judicial officer determines that the arrest was unlawful, she or he shall discharge the person arrested.

History.—s. 2, ch. 20461, 1941; s. 44, ch. 73-334; s. 1619, ch. 97-102.



941.33 - Fresh pursuit; validity of arrest.

941.33 Fresh pursuit; validity of arrest.—Section 941.31 shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.

History.—s. 3, ch. 20461, 1941.



941.34 - Definition of “state.”

941.34 Definition of “state.”—For the purpose of this law the word “state” shall include the District of Columbia.

History.—s. 4, ch. 20461, 1941.



941.35 - Definition of “fresh pursuit.”

941.35 Definition of “fresh pursuit.”—The term “fresh pursuit” as used in this law shall include fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony. It shall also include the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there is reasonable ground for believing that a felony has been committed. Fresh pursuit as used herein shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

History.—s. 5, ch. 20461, 1941.



941.37 - Short title; ss. 941.31-941.35.

941.37 Short title; ss. 941.31-941.35.—Sections 941.31-941.35 may be cited as the “Uniform Law on Fresh Pursuit.”

History.—s. 8, ch. 20461, 1941; s. 56, ch. 83-215.



941.38 - Extradition of persons alleged to be of unsound mind.

941.38 Extradition of persons alleged to be of unsound mind.—

(1) A person alleged to be of unsound mind found in this state who has fled from another state in which at the time of flight, the person was under detention by law in a hospital or other institution for the mentally ill; or had been heretofore determined by legal proceedings to be mentally incompetent, the finding being unreversed and in full force and effect, and the control of his or her person having been acquired by a court of competent jurisdiction of the state from which he or she fled; or the person was subject to detention in such state, being then his or her legal domicile (personal service of process having been made) based on legal proceedings then pending to have the person declared mentally incompetent, shall on demand of the executive authority of the state from which the person fled be delivered up to be removed thereto.

(2) For the purpose of this section:

(a) A “mentally ill person” is one who has an impairment of the emotional processes, of the ability to exercise conscious control of one’s actions, or of the ability to perceive reality or to understand, which impairment substantially interferes with a person’s ability to meet the ordinary demands of living, regardless of etiology.

(b) A “mentally incompetent person” is one who because of mental illness, intellectual disability, senility, excessive use of drugs or alcohol, or other mental incapacity is incapable of managing his or her property or caring for himself or herself or both.

History.—s. 2, ch. 29686, 1955; s. 6, ch. 88-33; s. 1620, ch. 97-102; s. 39, ch. 2013-162.



941.39 - Extradition of persons alleged to be of unsound mind; definitions.

941.39 Extradition of persons alleged to be of unsound mind; definitions.—In this chapter, unless the context or subject matter otherwise requires:

(1) “Flight” or “fled” means any voluntary or involuntary departure from the jurisdiction of the court where the proceedings hereinafter mentioned may have been instituted and are still pending, with the effect of avoiding, impounding, or delaying the action of the court in which said proceedings may have been instituted or be pending, or any such departure from the state where the person demanded then was, if he or she then was under detention by law as a person of unsound mind and subject to detention.

(2) “State” means states, territories, districts and insular and other possessions of the United States.

(3) “Justice of Supreme Court of District of Columbia” as applied to a request to return any person within the purview of this chapter to or from the District of Columbia shall be included and have the same meaning as the terms “executive authority,” “governor,” and “chief magistrate.”

History.—s. 1, ch. 29686, 1955; s. 1621, ch. 97-102.



941.40 - Extradition of persons alleged to be of unsound mind; procedure; limitation of detention; costs.

941.40 Extradition of persons alleged to be of unsound mind; procedure; limitation of detention; costs.—

(1) Whenever the executive authority of any state demands of the executive authority of this state any fugitive within the purview of s. 941.38 and produces a copy of the commitment, decree, or other judicial process and proceeding, certified as authentic by the governor or chief magistrate of the state from which the person so charged has fled, with an affidavit made before a proper officer showing the person to be such a fugitive, it shall be the duty of the executive authority of this state to cause the fugitive to be apprehended and secured, if found in this state; to cause immediate notice of the apprehension to be given to the executive authority making such demand, or to the agent of such authority appointed to receive the fugitive; and to cause the fugitive to be delivered to such agent when he or she shall appear.

(2) Any agent so appointed who receives the fugitive into custody shall be empowered to transmit the fugitive to the state from which he or she has fled.

(3) If no such agent appears within 30 days from the time of the apprehension, the fugitive may be discharged.

(4) All costs and expenses incurred in apprehending, securing, maintaining, and transmitting such fugitive to the state making such demand shall be paid by such state.

History.—ss. 3-6, ch. 29686, 1955; s. 179, ch. 83-216; s. 1622, ch. 97-102.



941.41 - Extradition of persons alleged to be of unsound mind; Governor to demand.

941.41 Extradition of persons alleged to be of unsound mind; Governor to demand.—The Governor is vested with the power, on the application of any person interested, to demand the return to this state of any fugitive within the purview of this statute.

History.—s. 7, ch. 29686, 1955.



941.42 - Extradition of persons alleged to be of unsound mind; purpose of law.

941.42 Extradition of persons alleged to be of unsound mind; purpose of law.—This law is remedial and shall be in addition and as a supplement to any and all existing methods of procedure, including reciprocal agreements between this state and any other state for the transfer of persons of unsound mind; and shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History.—ss. 8, 9, ch. 29686, 1955.






Part II - INTERSTATE AGREEMENT ON DETAINERS (ss. 941.45-941.50)

941.45 - Interstate Agreement on Detainers.

941.45 Interstate Agreement on Detainers.—The interstate compact known as the “Interstate Agreement on Detainers” is enacted into law and entered into by the state as a party, and is of full force and effect between the state and any other states joining therein in the form substantially as follows:

INTERSTATE AGREEMENT
ON DETAINERS

ARTICLE I

Policy and Purpose

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations, or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations, or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

ARTICLE II

Definitions

As used in this agreement:

(a) “State” means the United States of America, a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(b) “Sending state” means a state in which a prisoner is incarcerated at the time he or she initiates a request for final disposition pursuant to Article III or at the time that a request for custody or availability is initiated pursuant to Article IV.

(c) “Receiving state” means the state in which trial is to be had on an indictment, information, or complaint pursuant to Article III or Article IV.

ARTICLE III

Request for Final Disposition

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information, or complaint on the basis of which a detainer has been lodged against the prisoner, he or she shall be brought to trial within 180 days after the prisoner shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer’s jurisdiction written notice of the place of his or her imprisonment and the prisoner’s request for a final disposition to be made of the indictment, information, or complaint; provided that, for good cause shown in open court, the prisoner or the prisoner’s counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) shall be given or sent by the prisoner to the warden, commissioner of corrections, or other official having custody of the prisoner, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections, or other official having custody of the prisoner shall promptly inform the prisoner of the source and contents of any detainer lodged against him or her and shall also inform the prisoner of his or her right to make a request for final disposition of the indictment, information, or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) shall operate as a request for final disposition of all untried indictments, informations, or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections, or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner’s request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner’s written notice, request, and the certificate. If trial is not had on any indictment, information, or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information, or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d), and a waiver of extradition to the receiving state to serve any sentence there imposed upon him or her, after completion of the prisoner’s term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his or her body in any court where the prisoner’s presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his or her execution of the request for final disposition referred to in paragraph (a) shall void the request.

ARTICLE IV

Request for Custody or Availability

(a) The appropriate officer of the jurisdiction in which an untried indictment, information, or complaint is pending shall be entitled to have a prisoner against whom the officer has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V(a) upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided that the court having jurisdiction of such indictment, information, or complaint shall have duly approved, recorded, and transmitted the request and provided further that there shall be a period of 30 days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon the governor’s own motion or upon motion of the prisoner.

(b) Upon receipt of the officer’s written request as provided in paragraph (a), the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this article, trial shall be commenced within 120 days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or the prisoner’s counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this article shall be construed to deprive any prisoner of any right which the prisoner may have to contest the legality of his or her delivery as provided in paragraph (a), but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information, or complaint contemplated hereby prior to the prisoner’s being returned to the original place of imprisonment pursuant to paragraph (e) of Article V, such indictment, information, or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

ARTICLE V

Offer to Deliver Temporary Custody

(a) In response to a request made under Article III or Article IV, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information, or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this article or to the prisoner’s presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

1. Proper identification and evidence of the officer’s authority to act for the state into whose temporary custody the prisoner is to be given, and

2. A duly certified copy of the indictment, information, or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information, or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV, the appropriate court of the jurisdiction where the indictment, information, or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this article shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations, or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for the prisoner’s attendance at court and while being transported to or from any place at which his or her presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this article is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations, or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping, and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies, and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs or responsibilities therefor.

ARTICLE VI

Tolling Period and Limitations

(a) In determining the duration and expiration dates of the time periods provided in Articles III and IV, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

ARTICLE VII

Designation of Officer

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

ARTICLE VIII

Effectiveness and Withdrawal

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

ARTICLE IX

Construction and Severability

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable, and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History.—s. 1, ch. 73-287; s. 3, ch. 89-531; s. 1623, ch. 97-102.



941.46 - Definition.

941.46 Definition.—As used in this part, “appropriate court” means, with reference to the courts of this state, the circuit court possessing the proper venue.

History.—s. 2, ch. 73-287.



941.47 - Cooperation with other states.

941.47 Cooperation with other states.—All courts, departments, agencies, officers, and employees of this state and its political subdivisions are hereby directed to enforce the agreement on detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.

History.—s. 3, ch. 73-287.



941.49 - Responsibility of delivery.

941.49 Responsibility of delivery.—It shall be lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this state to give over the person of any inmate thereof whenever so required by the operation of the Agreement on Detainers.

History.—s. 5, ch. 73-287.



941.50 - Designation of officer.

941.50 Designation of officer.—The officer who will serve as central administrator of, and information agent for, the Agreement on Detainers shall be designated by the secretary of the Department of Corrections.

History.—s. 6, ch. 73-287; s. 180, ch. 83-216.






Part III - INTERSTATE CORRECTIONS COMPACT (ss. 941.55-941.57)

941.55 - Title.

941.55 Title.—This part may be cited as the “Interstate Corrections Compact.”

History.—s. 1, ch. 73-288.



941.56 - Interstate Corrections Compact.

941.56 Interstate Corrections Compact.—The Interstate Corrections Compact is hereby enacted into law and entered into by this state with any other states legally joining therein in the form substantially as follows:

INTERSTATE CORRECTIONS COMPACT

ARTICLE I

Purpose and Policy

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment, and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation or the confinement, treatment, and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II

Definitions

As used in this compact, unless the context clearly requires otherwise:

(a) “State” means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) “Sending state” means a state party to this compact in which conviction or court commitment was had.

(c) “Receiving state” means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) “Inmate” means a male or female offender who is committed, under sentence to, or confined in, a penal or correctional institution.

(e) “Institution” means any penal or correctional facility, including, but not limited to, a facility for the mentally ill or mentally defective, in which inmates as defined in (d) above may lawfully be confined.

ARTICLE III

Contracts

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1. Its duration.

2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs, or treatment not reasonably included as part of normal maintenance.

3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from, or disposal of, any products resulting therefrom.

4. Delivery and retaking of inmates.

5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities, and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV

Procedures and Rights

(a) Whenever the duly constituted authorities in a state party to this compact which has entered into a contract pursuant to Article III shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact, including a conduct record of each inmate, and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his or her status changed on account of any action or proceeding in which the inmate could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his or her exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

Acts Not Reviewable in Receiving State:

Extradition

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge, or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he or she is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

Federal Aid

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII

Entry into Force

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

ARTICLE VIII

Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until 1 year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX

Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation, or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History.—s. 2, ch. 73-288; s. 1624, ch. 97-102.



941.57 - Powers.

941.57 Powers.—The Department of Corrections is hereby authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular.

History.—s. 3, ch. 73-288; s. 20, ch. 77-120; s. 33, ch. 79-3.









Chapter 942 - INTERSTATE EXTRADITION OF WITNESSES

942.01 - Definitions.

942.01 Definitions.—

(1) “Witness,” as used in this chapter, includes a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution, or proceeding held by the prosecution or the defense.

(2) “State” includes any territory of the United States and District of Columbia.

(3) “Summons” includes a subpoena, order, or other notice requiring the appearance of a witness.

History.—s. 1, ch. 20458, 1941.



942.02 - Summoning witness in this state to testify in another state.

942.02 Summoning witness in this state to testify in another state.—

(1) If a judge of a court of record, in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state, certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution or grand jury investigation, and that that person’s presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing and shall make an order directing the witness to appear at a time and place certain for the hearing. The witness shall at all times be entitled to counsel.

(2) If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, will give to the witness protection from arrest and the service of civil and criminal process, the judge shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

(3) If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure her or his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before her or him for said hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken in custody and delivered to an officer of the requesting state.

(4) If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of 10 cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and $5 for each day that the witness is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

History.—s. 2, ch. 20458, 1941; s. 1, ch. 61-491; s. 1625, ch. 97-102.



942.03 - Witness from another state summoned to testify in this state.

942.03 Witness from another state summoned to testify in this state.—

(1) If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. Said certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure his or her attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

(2) If the witness is summoned to attend and testify in this state, the witness shall be tendered the sum of 10 cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending, and $5 for each day that he or she is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

History.—s. 3, ch. 20458, 1941; s. 1626, ch. 97-102.



942.04 - Exemption from arrest and service of process.

942.04 Exemption from arrest and service of process.—

(1) If a person comes into this state in obedience to a summons directing him or her to attend and testify in this state, the person shall not while in this state pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his or her entrance into this state under the summons.

(2) If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state, or while returning therefrom, the person shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his or her entrance into this state under the summons.

History.—s. 4, ch. 20458, 1941; s. 1627, ch. 97-102.



942.05 - Uniformity of interpretation.

942.05 Uniformity of interpretation.—This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it, and shall be only applicable to such state as shall enact reciprocal powers to this state relative to the matter of securing attendance of witnesses as herein provided.

History.—s. 5, ch. 20458, 1941.



942.06 - Short title.

942.06 Short title.—This chapter may be cited as the “Uniform Law to Secure the Attendance of Witnesses from Within or Without a State in Criminal Proceedings.”

History.—s. 6, ch. 20458, 1941.






Chapter 943 - DEPARTMENT OF LAW ENFORCEMENT

943.01 - Short title.

943.01 Short title.—This chapter may be cited as the “Department of Law Enforcement Act.”

History.—s. 1, ch. 74-386; s. 2, ch. 78-347; s. 2, ch. 98-94.



943.02 - Definitions.

943.02 Definitions.—For the purpose of this chapter:

(1) “Department” means the Department of Law Enforcement.

(2) “Executive director” means the executive director of the Department of Law Enforcement.

History.—s. 2, ch. 74-386; s. 2, ch. 78-347.



943.03 - Department of Law Enforcement.

943.03 Department of Law Enforcement.—

(1) The executive director shall have served at least 5 years as a police executive or possess training and experience in police affairs or public administration and shall be a bona fide resident of the state. It shall be the duty of the executive director to supervise, direct, coordinate, and administer all activities of the department and to exercise the duties prescribed for the director of the Florida Mutual Aid Plan under part I of chapter 23, known as the Florida Mutual Aid Act.

(2) Upon specific direction by the Governor in writing to the executive director, the department shall investigate the misconduct, in connection with their official duties, of public officials and employees and of members of public corporations and authorities subject to suspension or removal by the Governor. All records related to such investigation, including any correspondence from the Governor, are confidential and exempt from the provisions of s. 119.07(1) until such time as the investigation is completed or ceases to be active. For purposes of this subsection, an investigation is considered “active” while the investigation is being conducted by the department with a reasonable, good faith belief that it may lead to the filing of criminal proceedings or gubernatorial action. An investigation does not cease to be active if the department is proceeding with reasonable dispatch and there is a good faith belief that either gubernatorial action or action by the department or other administrative or law enforcement agency may be initiated.

(3) The department shall employ such administrative, clerical, technical, and professional personnel, including directors, as are required, at salaries to be established by the department, to perform such duties as the department may prescribe.

(4) The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of law conferring powers or duties upon it. The department may adopt rules defining acts of misconduct and setting standards of disciplinary action for its employees.

(5) The department may make and enter into all contracts and agreements with other agencies, organizations, associations, corporations, individuals, or federal agencies as the department may determine are necessary, expedient, or incidental to the performance of its duties or the execution of its power under this chapter. However, nothing in this chapter shall authorize the employment of private investigative personnel by contract to conduct investigations.

(6)(a) The department shall be governed by all laws regulating the purchase of supplies and equipment as other state agencies and may enter into contracts with other state agencies to make photographs and photocopies, to transmit information electronically, and to perform all those services consonant with the purpose of this chapter.

(b) It may use without charge the technical personnel and equipment of any state agency.

(7) The powers herein enumerated, or set forth in other parts of this chapter, shall be deemed an exercise of the state police power for the protection of the welfare, health, peace, safety, and morals of the people and shall be liberally construed.

(8) The Department of Legal Affairs shall be the legal adviser to and shall represent the department.

(9) The department may accept for any of its purposes and functions under this chapter any and all donations of property, real, personal, or mixed, and grants of money, from any governmental unit or public agency or from any institution, person, firm, or corporation. Such moneys shall be deposited, disbursed, and administered in a trust fund as provided by law.

(10) The department shall make an annual report of its activities to the Governor and to the Legislature and include in such report its recommendations for additional legislation.

(11) The department shall establish headquarters in Tallahassee. The Department of Management Services shall furnish the department with proper and adequate housing for its operation.

(12) The department may establish, implement, and maintain a statewide, integrated crime information system capable of transmitting criminal justice information relating to criminal offenses to and between criminal justice agencies throughout the state.

(13) Subject to sufficient annual appropriations, the department shall develop and maintain, in consultation with the Criminal and Juvenile Justice Information Systems Council under s. 943.08, an information system that supports the administration of the state’s criminal and juvenile justice information sharing in compliance with this chapter and other provisions of law. The department shall serve as custodial manager of the Criminal Justice Network developed and maintained as part of the information system authorized by this subsection.

(14) The department, with respect to counter-terrorism efforts, responses to acts of terrorism within or affecting this state, and other matters related to the domestic security of Florida as it relates to terrorism, shall coordinate and direct the law enforcement, initial emergency, and other initial responses. The department shall work closely with the Division of Emergency Management, other federal, state, and local law enforcement agencies, fire and rescue agencies, first-responder agencies, and others involved in preparation against acts of terrorism in or affecting this state and in the response to such acts. The executive director of the department, or another member of the department designated by the director, shall serve as Chief of Domestic Security for the purpose of directing and coordinating such efforts. The department and Chief of Domestic Security shall use the regional domestic security task forces as established in this chapter to assist in such efforts.

(15) The Department of Law Enforcement, in consultation with the Criminal and Juvenile Justice Information Systems Council established in s. 943.06, shall modify the existing statewide uniform statute table in its criminal history system to meet the business requirements of state and local criminal justice and law enforcement agencies. In order to accomplish this objective, the department shall:

(a) Define the minimum business requirements necessary for successful implementation.

(b) Consider the charging and booking requirements of sheriffs’ offices and police departments and the business requirements of state attorneys, public defenders, criminal conflict and civil regional counsel, clerks of court, judges, and state law enforcement agencies.

(c) Adopt rules establishing the necessary technical and business process standards required to implement, operate, and ensure uniform system use and compliance.

History.—ss. 3, 9, ch. 74-386; s. 5, ch. 81-142; s. 1, ch. 89-3; s. 314, ch. 92-279; s. 55, ch. 92-326; s. 4, ch. 93-204; s. 7, ch. 93-405; s. 440, ch. 96-406; s. 3, ch. 98-94; s. 226, ch. 98-200; s. 2, ch. 98-251; s. 4, ch. 2000-226; s. 1, ch. 2001-365; s. 2, ch. 2005-165; s. 36, ch. 2010-162; s. 9, ch. 2013-116.



943.031 - Florida Violent Crime and Drug Control Council.

943.031 Florida Violent Crime and Drug Control Council.—

(1) FINDINGS.—The Legislature finds that there is a need to develop and implement a statewide strategy to address violent criminal activity, including crimes committed by criminal gangs, and drug control efforts by state and local law enforcement agencies, including investigations of illicit money laundering. In recognition of this need, the Florida Violent Crime and Drug Control Council is created within the department. The council shall serve in an advisory capacity to the department.

(2) MEMBERSHIP.—The council shall consist of 14 members, as follows:

(a) The Attorney General or a designate.

(b) A designate of the executive director of the Department of Law Enforcement.

(c) The Secretary of Corrections or a designate.

(d) The Secretary of Juvenile Justice or a designate.

(e) The Commissioner of Education or a designate.

(f) The president of the Florida Network of Victim/Witness Services, Inc., or a designate.

(g) The policy coordinator in the Public Safety Unit of the Governor’s Office of Planning and Budgeting, or a designate.

(h) The Chief Financial Officer, or a designate.

(i) Six members appointed by the Governor, consisting of two sheriffs, two chiefs of police, one medical examiner, and one state attorney or their designates.

The Governor, when making appointments under this subsection, must take into consideration representation by geography, population, ethnicity, and other relevant factors to ensure that the membership of the council is representative of the state at large. Designates appearing on behalf of a council member who is unable to attend a meeting of the council are empowered to vote on issues before the council to the same extent the designating council member is so empowered.

(3) TERMS OF MEMBERSHIP; OFFICERS; COMPENSATION; STAFF.—

(a) Members appointed by the Governor shall be appointed for terms of 2 years. The other members are standing members of the council. In no event shall a member serve beyond the time he or she ceases to hold the office or employment which was the basis for appointment to the council. In the event of a vacancy, an appointment to fill the vacancy shall be only for the unexpired term.

(b) The Legislature finds that the council serves a legitimate state, county, and municipal purpose and that service on the council is consistent with a member’s principal service in a public office or employment. Membership on the council does not disqualify a member from holding any other public office or being employed by a public entity, except that no member of the Legislature shall serve on the council.

(c) The members of the council shall elect a chair and a vice chair every 2 years, to serve for a 2-year term. As deemed appropriate, other officers may be elected by the members.

(d) Members of the council or their designates shall serve without compensation but are entitled to reimbursement for per diem and travel expenses pursuant to s. 112.061. Reimbursements made pursuant to this paragraph may be paid from either the Violent Crime Investigative Emergency and Drug Control Strategy Implementation Account within the Department of Law Enforcement Operating Trust Fund or from other appropriations provided to the department by the Legislature in the General Appropriations Act.

(e) The department shall provide the council with staff necessary to assist the council in the performance of its duties.

(4) MEETINGS.—The council must meet at least annually. Additional meetings may be held when determined by the department and the chair. A majority of the members of the council constitutes a quorum. Council meetings may be conducted by conference call, teleconferencing, or similar technology.

(5) DUTIES OF COUNCIL.—Subject to funding provided to the department by the Legislature, the council shall provide advice and make recommendations, as necessary, to the executive director of the department.

(a) The council may advise the executive director on the feasibility of undertaking initiatives which include, but are not limited to, the following:

1. Establishing a program that provides grants to criminal justice agencies that develop and implement effective violent crime prevention and investigative programs and which provides grants to law enforcement agencies for the purpose of drug control, criminal gang, and illicit money laundering investigative efforts or task force efforts that are determined by the council to significantly contribute to achieving the state’s goal of reducing drug-related crime, that represent significant criminal gang investigative efforts, that represent a significant illicit money laundering investigative effort, or that otherwise significantly support statewide strategies developed by the Statewide Drug Policy Advisory Council established under s. 397.333, subject to the limitations provided in this section. The grant program may include an innovations grant program to provide startup funding for new initiatives by local and state law enforcement agencies to combat violent crime or to implement drug control, criminal gang, or illicit money laundering investigative efforts or task force efforts by law enforcement agencies, including, but not limited to, initiatives such as:

a. Providing enhanced community-oriented policing.

b. Providing additional undercover officers and other investigative officers to assist with violent crime investigations in emergency situations.

c. Providing funding for multiagency or statewide drug control, criminal gang, or illicit money laundering investigative efforts or task force efforts that cannot be reasonably funded completely by alternative sources and that significantly contribute to achieving the state’s goal of reducing drug-related crime, that represent significant criminal gang investigative efforts, that represent a significant illicit money laundering investigative effort, or that otherwise significantly support statewide strategies developed by the Statewide Drug Policy Advisory Council established under s. 397.333.

2. Expanding the use of automated biometric identification systems at the state and local levels.

3. Identifying methods to prevent violent crime.

4. Identifying methods to enhance multiagency or statewide drug control, criminal gang, or illicit money laundering investigative efforts or task force efforts that significantly contribute to achieving the state’s goal of reducing drug-related crime, that represent significant criminal gang investigative efforts, that represent a significant illicit money laundering investigative effort, or that otherwise significantly support statewide strategies developed by the Statewide Drug Policy Advisory Council established under s. 397.333.

5. Enhancing criminal justice training programs that address violent crime, drug control, illicit money laundering investigative techniques, or efforts to control and eliminate criminal gangs.

6. Developing and promoting crime prevention services and educational programs that serve the public, including, but not limited to:

a. Enhanced victim and witness counseling services that also provide crisis intervention, information referral, transportation, and emergency financial assistance.

b. A well-publicized rewards program for the apprehension and conviction of criminals who perpetrate violent crimes.

7. Enhancing information sharing and assistance in the criminal justice community by expanding the use of community partnerships and community policing programs. Such expansion may include the use of civilian employees or volunteers to relieve law enforcement officers of clerical work in order to enable the officers to concentrate on street visibility within the community.

(b) The full council shall:

1. Receive periodic reports from regional violent crime investigation and statewide drug control strategy implementation coordinating teams which relate to violent crime trends or the investigative needs or successes in the regions, including discussions regarding the activity of significant criminal gangs in the region, factors, and trends relevant to the implementation of the statewide drug strategy, and the results of drug control and illicit money laundering investigative efforts funded in part by the council.

2. Maintain and use criteria for the disbursement of funds from the Violent Crime Investigative Emergency and Drug Control Strategy Implementation Account or any other account from which the council may disburse proactive investigative funds as may be established within the Department of Law Enforcement Operating Trust Fund or other appropriations provided to the Department of Law Enforcement by the Legislature in the General Appropriations Act. The criteria shall allow for the advancement of funds to reimburse agencies regarding violent crime investigations as approved by the full council and the advancement of funds to implement proactive drug control strategies or significant criminal gang investigative efforts as authorized by the Drug Control Strategy and Criminal Gang Committee or the Victim and Witness Protection Review Committee. Regarding violent crime investigation reimbursement, an expedited approval procedure shall be established for rapid disbursement of funds in violent crime emergency situations.

(c) As used in this section, “significant criminal gang investigative efforts” eligible for proactive funding must involve at a minimum an effort against a known criminal gang that:

1. Involves multiple law enforcement agencies.

2. Reflects a dedicated significant investigative effort on the part of each participating agency in personnel, time devoted to the investigation, and agency resources dedicated to the effort.

3. Reflects a dedicated commitment by a prosecuting authority to ensure that cases developed by the investigation will be timely and effectively prosecuted.

4. Demonstrates a strategy and commitment to dismantling the criminal gang via seizures of assets, significant money laundering and organized crime investigations and prosecutions, or similar efforts.

The council may require satisfaction of additional elements, to include reporting criminal investigative and criminal intelligence information related to criminal gang activity and members in a manner required by the department, as a prerequisite for receiving proactive criminal gang funding.

(6) DRUG CONTROL STRATEGY AND CRIMINAL GANG COMMITTEE.—

(a) The Drug Control Strategy and Criminal Gang Committee is created within the Florida Violent Crime and Drug Control Council, consisting of the following council members:

1. The Attorney General or a designate.

2. The designate of the executive director of the Department of Law Enforcement.

3. The secretary of the Department of Corrections or a designate.

4. The director of the Office of Planning and Budgeting in the Executive Office of the Governor or a designate.

5. The state attorney, the two sheriffs, and the two chiefs of police, or their designates.

(b) Subject to funding provided to the department by the Legislature, the committee shall review and approve all requests for disbursement of funds from the Violent Crime Investigative Emergency and Drug Control Strategy Implementation Account within the Department of Law Enforcement Operating Trust Fund and from other appropriations provided to the department by the Legislature in the General Appropriations Act. An expedited approval procedure shall be established for rapid disbursement of funds in violent crime emergency situations. Committee meetings may be conducted by conference call, teleconferencing, or similar technology.

(c) Those receiving any proactive funding provided by the council through the committee shall report the results of the investigations to the council once the investigation has been completed. The committee shall also require ongoing status reports on ongoing investigations using such findings in its closed sessions and may require a recipient to return all or any portion of unexpended proactive funds to the council.

(7) REPORTS.—The council shall report annually on its activities, on or before December 30 of each calendar year, to the executive director, the President of the Senate, the Speaker of the House of Representatives, and the chairs of the Senate and House committees having principal jurisdiction over criminal law. Comments and responses of the executive director to the report are to be included.

(8) VICTIM AND WITNESS PROTECTION REVIEW COMMITTEE.—

(a) The Victim and Witness Protection Review Committee is created within the Florida Violent Crime and Drug Control Council, consisting of the statewide prosecutor or a state attorney, a sheriff, a chief of police, and the designee of the executive director of the Department of Law Enforcement. The committee shall be appointed from the membership of the council by the chair of the council after the chair has consulted with the executive director of the Department of Law Enforcement. Committee members shall meet in conjunction with the meetings of the council or at other times as required by the department and the chair. The committee meetings may be conducted by conference call, teleconferencing, or similar technology.

(b) Subject to funding provided to the department by the Legislature, the committee shall:

1. Maintain and use criteria for disbursing funds to reimburse law enforcement agencies for costs associated with providing victim and witness temporary protective or temporary relocation services.

2. Review and approve or deny, in whole or in part, all reimbursement requests submitted by law enforcement agencies.

(c) The lead law enforcement agency providing victim or witness protective or temporary relocation services pursuant to the provisions of s. 914.25 may submit a request for reimbursement to the Victim and Witness Protection Review Committee in a format approved by the committee. The lead law enforcement agency shall submit such reimbursement request on behalf of all law enforcement agencies that cooperated in providing protective or temporary relocation services related to a particular criminal investigation or prosecution. As part of the reimbursement request, the lead law enforcement agency must indicate how any reimbursement proceeds will be distributed among the agencies that provided protective or temporary relocation services.

(d) The committee, in its discretion, may use funds available to the committee to provide all or partial reimbursement to the lead law enforcement agency for such costs, or may decline to provide any reimbursement.

(9) CONFIDENTIALITY; EXEMPTED PORTIONS OF COUNCIL MEETINGS AND RECORDS.—

(a) The Legislature finds that during limited portions of the meetings of the Florida Violent Crime and Drug Control Council it is necessary that the council be presented with and discuss details, information, and documents related to active criminal investigations or matters constituting active criminal intelligence, as those concepts are defined by s. 119.011. These presentations and discussions are necessary for the council to make its funding decisions as required by the Legislature. The Legislature finds that to reveal the contents of documents containing active criminal investigative or intelligence information or to allow active criminal investigative or active criminal intelligence matters to be discussed in a meeting open to the public negatively impacts the ability of law enforcement agencies to efficiently continue their investigative or intelligence gathering activities. The Legislature finds that information coming before the council that pertains to active criminal investigations or intelligence should remain confidential and exempt from public disclosure. The Legislature finds that the Florida Violent Crime and Drug Control Council may, by declaring only those portions of council meetings in which active criminal investigative or active criminal intelligence information is to be presented or discussed closed to the public, assure an appropriate balance between the policy of this state that meetings be public and the policy of this state to facilitate efficient law enforcement efforts.

(b) The Florida Violent Crime and Drug Control Council shall be considered a “criminal justice agency” within the definition of s. 119.011(4).

(c)1. The Florida Violent Crime and Drug Control Council may close portions of meetings during which the council will hear or discuss active criminal investigative information or active criminal intelligence information, and such portions of meetings shall be exempt from the provisions of s. 286.011 and s. 24(b), Art. I of the State Constitution, provided that the following conditions are met:

a. The chair of the council shall advise the council at a public meeting that, in connection with the performance of a council duty, it is necessary that the council hear or discuss active criminal investigative information or active criminal intelligence information.

b. The chair’s declaration of necessity for closure and the specific reasons for such necessity shall be stated in writing in a document that shall be a public record and shall be filed with the official records of the council.

c. The entire closed session shall be recorded. The recording shall include the times of commencement and termination of the closed session, all discussion and proceedings, and the names of all persons present. No portion of the session shall be off the record. Such recording shall be maintained by the council.

2. Only members of the council, Department of Law Enforcement staff supporting the council’s function, and other persons whose presence has been authorized by the chair of the council shall be allowed to attend the exempted portions of the council meetings. The council shall assure that any closure of its meetings as authorized by this section is limited so that the general policy of this state in favor of public meetings is maintained.

(d) A tape recording of, and any minutes and notes generated during, that portion of a Florida Violent Crime and Drug Control Council meeting which is closed to the public pursuant to this section are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until such time as the criminal investigative information or criminal intelligence information ceases to be active.

History.—s. 1, ch. 93-204; s. 1, ch. 94-215; s. 2, ch. 95-161; s. 32, ch. 96-388; s. 2, ch. 97-52; s. 1, ch. 97-73; s. 1, ch. 97-302; s. 9, ch. 98-251; s. 1, ch. 2001-127; s. 1, ch. 2002-61; s. 1927, ch. 2003-261; s. 56, ch. 2004-335; s. 20, ch. 2008-238; s. 9, ch. 2011-51; s. 10, ch. 2013-116.



943.03101 - Counter-terrorism coordination.

943.03101 Counter-terrorism coordination.—The Legislature finds that with respect to counter-terrorism efforts and initial responses to acts of terrorism within or affecting this state, specialized efforts of emergency management which are unique to such situations are required and that these efforts intrinsically involve very close coordination of federal, state, and local law enforcement agencies with the efforts of all others involved in emergency-response efforts. In order to best provide this specialized effort, the Legislature has determined that such efforts should be coordinated by and through the Department of Law Enforcement, working closely with the Division of Emergency Management and others involved in preparation against acts of terrorism in or affecting this state, and in the initial response to such acts, in accordance with the state comprehensive emergency management plan prepared pursuant to s. 252.35(2)(a).

History.—s. 2, ch. 2001-365; s. 1, ch. 2005-165; s. 442, ch. 2011-142.



943.0311 - Chief of Domestic Security; duties of the department with respect to domestic security.

943.0311 Chief of Domestic Security; duties of the department with respect to domestic security.—

(1) The executive director of the department, or a member of the department designated by the executive director, shall serve as the Chief of Domestic Security. The Chief of Domestic Security shall:

(a) Coordinate the efforts of the department in the ongoing assessment of this state’s vulnerability to, and ability to detect, prevent, prepare for, respond to, and recover from acts of terrorism within or affecting this state.

(b) Prepare recommendations for the Governor, the President of the Senate, and the Speaker of the House of Representatives, which are based upon ongoing assessments to limit the vulnerability of the state to terrorism.

(c) Coordinate the collection of proposals to limit the vulnerability of the state to terrorism.

(d) Use regional task forces to support the duties of the department set forth in this section.

(e) Use public or private resources to perform the duties assigned to the department under this section.

(2) The chief shall conduct or cause to be conducted by the personnel and with the resources of the state agency, state university, or community college that owns or leases a building, facility, or structure, security assessments of buildings, facilities, and structures owned or leased by state agencies, state universities, and community colleges using methods and instruments made available by the department. Each entity making such an assessment shall prioritize its security needs based on the findings of its assessment. Each state agency, state university, and community college shall cooperate with the department and provide the assistance of employees within existing resources to provide to the chief information in the format requested by the chief. The chief must report to the Governor, the President of the Senate, and the Speaker of the House of Representatives if any state agency, state university, or community college substantially fails to cooperate with the chief in making a security assessment of the buildings, facilities, and structures of the state agency, state university, or community college.

(a) The initial assessment of each building, facility, or structure owned or leased by a state agency, state university, or community college shall be completed by the state agency, state university, or community college and shall be provided to the chief no later than November 1, 2004.

(b) Assessments of any building, facility, or structure owned or leased by a state agency, state university, or community college not previously provided to the chief under paragraph (a) must be completed by the state agency, state university, or community college and provided to the chief before occupying or substantially modifying such building, facility, or structure. The chief may request additional assessments to ensure that the security assessments of buildings, facilities, and structures, owned or leased by state agencies, state universities, and community colleges, remain reasonably current and valid.

(3) The chief shall report to the Governor, the President of the Senate, and the Speaker of the House of Representatives by November 1 of each year suggestions for specific and significant security enhancements of any building, facility, or structure owned or leased by a state agency, state university, or community college or any entity that has conducted an assessment under subsection (5). The chief may utilize the assessments provided under subsection (5) in making his or her suggestions. The report shall suggest strategies to maximize federal funds in support of building or facility security if such funds are available.

(4) To promote the continued safety of government buildings, facilities, and structures within the state, the chief shall work in conjunction with state agencies, state universities, community colleges, and local governments to recommend and implement best practices for safety and security of buildings, facilities, and structures owned or leased by state agencies, state universities, community colleges, and local governments. The chief may enlist the assistance of the State Fire Marshal and other domestic security partners in developing the recommended best practices. Best practices may be revised or enhanced by the chief as necessary. The recommended best practices are not a rule as defined in chapter 120.

(5) The chief shall communicate to local governments and water management districts the importance of conducting security assessments of buildings, facilities, and structures owned or leased by such local governments or water management districts, and the options local governments and water management districts should consider in obtaining security assessments. The cost of any security assessment of a building, facility, or structure owned or leased by a local government or water management district shall be borne by the local government or water management district, as applicable.

(6) The chief may communicate to private entities the options private entities should consider in obtaining security assessments and may solicit private entities for the purpose of communicating such options. The cost of any security assessment of a private entity shall be borne by the private entity. Private entities are urged to cooperate with and assist the department in meeting its responsibilities for domestic security.

(7) As used in this section, the term “state agency” includes the Agency for Health Care Administration, the Department of Agriculture and Consumer Services, the Department of Business and Professional Regulation, the Department of Children and Families, the Department of Citrus, the Department of Economic Opportunity, the Department of Corrections, the Department of Education, the Department of Elderly Affairs, the Division of Emergency Management, the Department of Environmental Protection, the Department of Financial Services, the Department of Health, the Department of Highway Safety and Motor Vehicles, the Department of Juvenile Justice, the Department of Law Enforcement, the Department of Legal Affairs, the Department of Management Services, the Department of Military Affairs, the Department of Revenue, the Department of State, the Department of the Lottery, the Department of Transportation, the Department of Veterans’ Affairs, the Fish and Wildlife Conservation Commission, the Florida Commission on Offender Review, the State Board of Administration, and the Executive Office of the Governor.

History.—s. 3, ch. 2001-365; s. 1, ch. 2004-258; s. 3, ch. 2005-165; s. 443, ch. 2011-142; s. 315, ch. 2014-19; s. 30, ch. 2014-191.



943.0312 - Regional domestic security task forces.

943.0312 Regional domestic security task forces.—The Legislature finds that there is a need to develop and implement a statewide strategy to address prevention, preparation, protection, response, and recovery efforts by federal, state, and local law enforcement agencies, emergency management agencies, fire and rescue departments, first-responder personnel and others in dealing with potential or actual terrorist acts within or affecting this state.

(1) To assist the department and the Chief of Domestic Security in performing their roles and duties in this regard, the department shall establish a regional domestic security task force in each of the department’s operational regions. The task forces shall serve in an advisory capacity to the department and the Chief of Domestic Security and shall provide support to the department in its performance of functions pertaining to domestic security.

(a) Subject to annual appropriation, the department shall provide dedicated employees to support the function of each regional domestic security task force.

(b) Each task force shall be co-chaired by the department’s special agent in charge of the operational region in which the task force is located and by a local sheriff or chief of police from within the operational region.

(c) Each task force membership may also include representatives of state and local law enforcement agencies, fire and rescue departments, or first-responder personnel; representatives of emergency management agencies and health, medical, and hospital agencies; representatives of local emergency planning committees; and other persons as deemed appropriate and necessary by the task force co-chairs.

(d) The co-chairs of each task force may appoint subcommittees and subcommittee chairs as necessary in order to address issues related to the various disciplines represented on the task force, except that subcommittee chairs for emergency management shall be appointed with the approval of the director of the Division of Emergency Management. A subcommittee chair shall serve at the pleasure of the co-chairs.

(2) In accordance with the state’s domestic security strategic goals and objectives, each task force shall coordinate efforts to counter terrorism, as defined by s. 775.30, among local, state, and federal resources to ensure that such efforts are not fragmented or unnecessarily duplicated; coordinate training for local and state personnel to counter terrorism as defined by s. 775.30; coordinate the collection and dissemination of investigative and intelligence information; and facilitate responses to terrorist incidents within or affecting each region. With the approval of the Chief of Domestic Security, the task forces may incorporate other objectives reasonably related to the goals of enhancing the state’s domestic security and ability to detect, prevent, and respond to acts of terrorism within or affecting this state. Each task force shall take into account the variety of conditions and resources present within its region.

(3) The Chief of Domestic Security, in conjunction with the Division of Emergency Management, the regional domestic security task forces, and the various state entities responsible for establishing training standards applicable to state law enforcement officers and fire, emergency, and first-responder personnel shall identify appropriate equipment and training needs, curricula, and materials related to the effective response to suspected or actual acts of terrorism or incidents involving real or hoax weapons of mass destruction as defined in s. 790.166. Recommendations for funding for purchases of equipment, delivery of training, implementation of, or revision to basic or continued training required for state licensure or certification, or other related responses shall be made by the Chief of Domestic Security to the Domestic Security Oversight Council, the Executive Office of the Governor, the President of the Senate, and the Speaker of the House of Representatives as necessary to ensure that the needs of this state with regard to the preparing, equipping, training, and exercising of response personnel are identified and addressed. In making such recommendations, the Chief of Domestic Security and the Division of Emergency Management shall identify all funding sources that may be available to fund such efforts.

(4) Each regional domestic security task force, working in conjunction with the department, the Office of the Attorney General, and other public or private entities, shall work to ensure that hate-driven acts against ethnic groups that may have been targeted as a result of acts of terrorism in or affecting this state are appropriately investigated and responded to.

(5) Members of each regional domestic security task force may not receive any pay other than their salaries normally received from their employers, but are entitled to reimbursement for per diem and travel expenses in accordance with s. 112.061.

(6) Subject to annual appropriation, the department shall provide staff and administrative support for the regional domestic security task forces.

History.—s. 4, ch. 2001-365; s. 4, ch. 2005-165.



943.0313 - Domestic Security Oversight Council.

943.0313 Domestic Security Oversight Council.—The Legislature finds that there exists a need to provide executive direction and leadership with respect to terrorism prevention, preparation, protection, response, and recovery efforts by state and local agencies in this state. In recognition of this need, the Domestic Security Oversight Council is hereby created. The council shall serve as an advisory council pursuant to s. 20.03(7) to provide guidance to the state’s regional domestic security task forces and other domestic security working groups and to make recommendations to the Governor and the Legislature regarding the expenditure of funds and allocation of resources related to counter-terrorism and domestic security efforts.

(1) MEMBERSHIP.—

(a) The Domestic Security Oversight Council shall consist of the following voting members:

1. The executive director of the Department of Law Enforcement.

2. The director of the Division of Emergency Management.

3. The Attorney General.

4. The Commissioner of Agriculture.

5. The State Surgeon General.

6. The Commissioner of Education.

7. The State Fire Marshal.

8. The adjutant general of the Florida National Guard.

9. The state chief information officer.

10. Each sheriff or chief of police who serves as a co-chair of a regional domestic security task force pursuant to s. 943.0312(1)(b).

11. Each of the department’s special agents in charge who serve as a co-chair of a regional domestic security task force.

12. Two representatives of the Florida Fire Chiefs Association.

13. One representative of the Florida Police Chiefs Association.

14. One representative of the Florida Prosecuting Attorneys Association.

15. The chair of the Statewide Domestic Security Intelligence Committee.

16. One representative of the Florida Hospital Association.

17. One representative of the Emergency Medical Services Advisory Council.

18. One representative of the Florida Emergency Preparedness Association.

19. One representative of the Florida Seaport Transportation and Economic Development Council.

(b) In addition to the members designated in paragraph (a), the council may invite other ex officio, nonvoting members to attend and participate in council meetings. Those nonvoting members may include, but need not be limited to:

1. The executive director of the Department of Highway Safety and Motor Vehicles.

2. The Secretary of Health Care Administration.

3. The Secretary of Environmental Protection.

4. The director of the Division of Law Enforcement within the Fish and Wildlife Conservation Commission.

5. A representative of the Commission on Human Relations.

6. A representative of the United States Coast Guard.

7. A United States Attorney from a federal judicial circuit within this state.

8. A special agent in charge from an office of the Federal Bureau of Investigation within this state.

(2) ORGANIZATION.—

(a) The Legislature finds that the council serves a legitimate state, county, and municipal purpose and that service on the council is consistent with a member’s principal service in public office or employment. Membership on the council does not disqualify a member from holding any other public office or being employed by a public entity, except that a member of the Legislature may not serve on the council.

(b) The executive director of the Department of Law Enforcement shall serve as chair of the council, and the director of the Division of Emergency Management shall serve as vice chair of the council. In the absence of the chair, the vice chair shall serve as chair. In the absence of the vice chair, the chair may name any member of the council to perform the duties of the chair if such substitution does not extend beyond a defined meeting, duty, or period of time.

(c) Any absent voting member of the council may be represented by a designee empowered to act on any issue before the council to the same extent that the designating member is empowered. If a co-chair of a regional domestic security task force is absent from a council meeting, the co-chair shall appoint a subcommittee chair of that task force as the designee.

(d) The council shall establish bylaws for its general governance.

(e) Any member of the council serving by reason of the office or employment held by the member shall cease to serve on the council at such time as he or she ceases to hold the office or employment which was the basis for appointment to the council.

(f) Representatives from agencies or organizations other than those designated by title shall be chosen by the entity. Except for those individuals designated by title, council members shall be certified annually to the chair by the organization they represent.

(g) Members of the council or their designees shall serve without compensation but are entitled to reimbursement for per diem and travel expenses pursuant to s. 112.061.

(h) The department shall provide the council with the staff support necessary to assist in the performance of its duties.

(3) MEETINGS.—The council must meet at least semiannually. Additional meetings may be held as necessary. A majority of the members of the council constitutes a quorum.

(4) EXECUTIVE COMMITTEE.—

(a) The council shall establish an executive committee consisting of the following members:

1. The executive director of the Department of Law Enforcement.

2. The director of the Division of Emergency Management.

3. The Attorney General.

4. The Commissioner of Agriculture.

5. The State Surgeon General.

6. The Commissioner of Education.

7. The State Fire Marshal.

(b) The executive director of the Department of Law Enforcement shall serve as the chair of the executive committee, and the director of the Division of Emergency Management shall serve as the vice chair of the executive committee.

(c) The executive committee shall approve all matters brought before the council prior to consideration. When expedited action of the council is deemed necessary by the chair or vice chair, the executive committee may act on behalf of the council.

(5) DUTIES OF THE COUNCIL.—

(a) The Domestic Security Oversight Council shall serve as an advisory council to the Governor, the Legislature, and the Chief of Domestic Security. The council shall:

1. Review the development, maintenance, and operation of a comprehensive multidisciplinary domestic security strategy that will guide the state’s prevention, preparedness, protection, response, and recovery efforts against terrorist attacks and make appropriate recommendations to ensure the implementation of that strategy.

2. Review the development of integrated funding plans to support specific projects, goals, and objectives necessary to the state’s domestic security strategy and make appropriate recommendations to implement those plans.

3. Review and recommend approval of prioritized recommendations from regional domestic security task forces and state working groups on the use of available funding to ensure the use of such funds in a manner that best promotes the goals of statewide, regional, and local domestic security through coordinated planning and implementation strategies.

4. Review and recommend approval of statewide policies and operational protocols that support the domestic security efforts of the regional domestic security task forces and state agencies.

5. Review the overall statewide effectiveness of domestic security and counter-terrorism efforts in order to provide suggestions to improve or enhance those efforts.

6. Review the efforts of any agency or entity involved in state or local domestic security and counter-terrorism efforts that requests assistance or that appears to need such review in order to provide suggestions to improve or enhance those efforts.

7. Review efforts within the state to better secure state and local infrastructure against terrorist attack and make recommendations to enhance the effectiveness of such efforts.

8. Review and recommend legislative initiatives related to the state’s domestic security and provide endorsement or recommendations to enhance the effectiveness of such efforts.

9. Review statewide or multiagency mobilizations and responses to major domestic security incidents and recommend suggestions for training, improvement of response efforts, or improvement of coordination or for other strategies that may be derived as necessary from such reviews.

10. Conduct any additional review or inquiry or make recommendations to the Governor and Legislature in support of other initiatives, as may be necessary, to fulfill the function of general oversight of the state’s domestic security and counter-terrorism efforts and to promote increased security.

11. Promote and preserve intergovernmental cooperation and consensus among state and local agencies, the Federal Government, private entities, other states, and other nations, as appropriate, under the guidance of the Governor.

(b) The Domestic Security Oversight Council shall make an annual funding recommendation to the Governor and Legislature which shall prioritize funding requests based on allocations from all available sources for implementing the state’s domestic security strategy. This recommendation must include the prioritized recommendations of each of the regional domestic security task forces and the various working groups that participate in the prioritization process for funding allocations. The recommendation must reflect the consideration of strategic priorities and allocations that best serve the state’s overall domestic security needs. The recommendation shall be transmitted to the Governor and the Legislature by December 31 of each year. If additional funds become available, or reallocation of funding is required beyond current spending authorizations, the council may make recommendations to the Governor for consideration by the Legislative Budget Commission.

(6) REPORTS.—The council shall report annually on its activities, on or before December 31 of each calendar year, to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the chairs of the committees having principal jurisdiction over domestic security in the Senate and the House of Representatives.

(7) AGENCY DESIGNATION.—For purposes of this section, the Domestic Security Oversight Council shall be considered a criminal justice agency within the definition of s. 119.011(4).

History.—s. 5, ch. 2005-165; s. 13, ch. 2007-105; s. 111, ch. 2008-6; s. 444, ch. 2011-142.



943.0314 - Public records and public meetings exemptions; Domestic Security Oversight Council.

943.0314 Public records and public meetings exemptions; Domestic Security Oversight Council.—

(1)(a) That portion of a meeting of the Domestic Security Oversight Council at which the council will hear or discuss active criminal investigative information or active criminal intelligence information as defined in s. 119.011 is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution, if:

1. The chair of the council announces at a public meeting that, in connection with the performance of the council’s duties, it is necessary that active criminal investigative information or active criminal intelligence information be discussed.

2. The chair declares the specific reasons that it is necessary to close the meeting, or portion thereof, in a document that is a public record and filed with the official records of the council.

3. The entire closed meeting is recorded. The recording must include the times of commencement and termination of the closed meeting or portion thereof, all discussion and proceedings, and the names of the persons present. No portion of the closed meeting shall be off the record. The recording shall be maintained by the council.

(b) An audio or video recording of, and any minutes and notes generated during, a closed meeting of the council or closed portion of a meeting of the council are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until such time as the criminal investigative information or criminal intelligence information heard or discussed therein ceases to be active. Such audio or video recording and minutes and notes shall be retained pursuant to the requirements of s. 119.021.

(2) Only members of the council, staff supporting the council’s functions, and other persons whose presence has been authorized by the chair of the council shall be allowed to attend the exempted portions of council meetings. The council shall ensure that any closure of its meetings as authorized by this section is limited so that the policy of this state in favor of public meetings is maintained.

History.—s. 1, ch. 2005-211; s. 168, ch. 2008-4; s. 1, ch. 2010-74.



943.032 - Financial Crime Analysis Center and Financial Transaction Database.

943.032 Financial Crime Analysis Center and Financial Transaction Database.—

(1) There is created within the Florida Department of Law Enforcement a Financial Crime Analysis Center and a Financial Transaction Database.

(2) The department shall compile information and data available from financial transaction reports required to be submitted by state or federal law that are provided to the Department of Financial Services, to the Office of Financial Regulation of the Financial Services Commission, to the Department of Revenue, or to which the department otherwise has access. Information and data so received shall be utilized by the department in the Financial Transaction Database. The department shall implement a system utilizing the database that allows data review and processing to reveal patterns, trends, and correlations that are indicative of money laundering or other financial transactions indicative of criminal activity. The department shall, in consultation with the Department of Financial Services, the Office of Financial Regulation of the Financial Services Commission, and the Department of Revenue, establish the methods and parameters by which information and data received by such agencies are transferred to the department for inclusion in the database. Information developed in or through the use of the database shall be made available to law enforcement agencies and prosecutors in this state in a manner defined by the department and as allowed by state or federal law or regulation. All information contained in the database shall be considered “active criminal intelligence” or “active criminal investigative information” as defined in s. 119.011.

(3) The Financial Crime Analysis Center shall analyze and develop information relating to money laundering, perform postseizure analysis of currency and drug seizures in drug cases, and access information and data in the Financial Transaction Database for the purposes of assisting the department’s drug and money laundering investigation and forfeiture efforts, assisting the efforts of law enforcement agencies and prosecutors in this state in investigating ongoing, organized drug trafficking and money laundering activities occurring within the state, and assisting the department in investigations of other financial transactions indicative of criminal activity. The center may perform proactive analyses of information and intelligence to assist in identifying those who may be engaging in money laundering, drug-related criminal activity, or other criminal activity involving financial transactions, but who have evaded detection, investigation, or prosecution.

History.—s. 25, ch. 2000-360; s. 1928, ch. 2003-261.



943.0321 - The Florida Domestic Security and Counter-Terrorism Intelligence Center and the Florida Domestic Security and Counter-Terrorism Database.

943.0321 The Florida Domestic Security and Counter-Terrorism Intelligence Center and the Florida Domestic Security and Counter-Terrorism Database.—

(1)(a) There is created within the Department of Law Enforcement the Florida Domestic Security and Counter-Terrorism Intelligence Center.

(b) The Florida Domestic Security and Counter-Terrorism Database is created within the Florida Domestic Security and Counter-Terrorism Intelligence Center.

(2) The intelligence center shall:

(a) Gather, document, and analyze active criminal intelligence and criminal investigative information related to terrorism, as defined in s. 775.30, including information related to individuals or groups that plot, plan, or coordinate acts of terrorism, as defined in s. 775.30, and that operate within this state or otherwise commit acts affecting this state;

(b) Maintain and operate the domestic security and counter-terrorism database; and

(c) Provide support and assistance to federal, state, and local law enforcement agencies and prosecutors that investigate or prosecute terrorism, as defined in s. 775.30.

(3)(a) The database shall include active criminal intelligence information and active criminal investigative information submitted by federal, state, or local law enforcement agencies and prosecutors and information that is available from other law enforcement databases.

(b) The database shall be capable of performing data review and processing that may reveal patterns, trends, and correlations indicative of potential or actual terrorism activity within or affecting this state.

(c) The department shall establish methods and parameters by which information and data are transferred to the department for inclusion in the database. Information developed in or through the use of the database shall be made available to federal, state, and local law enforcement agencies and prosecutors in a manner defined by the department and as allowed by state or federal law or rule.

(4)(a) Information that is exempt from public disclosure under chapter 119 when in the possession of the intelligence center retains its exemption from public disclosure after such information is revealed to a federal, state, or local law enforcement agency or prosecutor, except as otherwise provided by law.

(b) Information obtained by the intelligence center from a federal, state, or local law enforcement agency or prosecutor which is exempt from public disclosure under state or federal law when in the possession of a federal, state, or local law enforcement agency or prosecutor retains its exemption from public disclosure after such information is revealed to the intelligence center, except as otherwise provided by law.

History.—s. 2, ch. 2001-366.



943.04 - Criminal Justice Investigations and Forensic Science Program; creation; investigative, forensic, and related authority.

943.04 Criminal Justice Investigations and Forensic Science Program; creation; investigative, forensic, and related authority.—

(1) There is created a Criminal Justice Investigations and Forensic Science Program within the Department of Law Enforcement. The program shall be supervised by personnel who shall be employed by the department upon the recommendation of the executive director. Such personnel shall supervise, direct, coordinate, and administer activities of the program which are assigned by the executive director.

(2)(a) In carrying out the investigative services of the Criminal Justice Investigations and Forensic Science Program and under appropriate rules and regulations adopted by the department, upon written order of the Governor, or by direction of the Legislature acting by a concurrent resolution, and at the direction of the executive director, the department may investigate violations of any of the criminal laws of the state, and shall have authority to bear arms, make arrests and apply for, serve and execute search warrants, arrest warrants, capias, and other process of the court.

(b) Investigations may also be conducted in connection with the faithful execution and effective enforcement of the laws of the state with reference to organized crime, vice, racketeering, rioting, inciting to riot, and insurrection.

(c) The department may also engage in such other investigative activities as will aid local law enforcement officers in preventing or solving crimes and controlling criminal activity.

(d) All investigators employed by the department shall be considered law enforcement officers for all purposes. The executive director shall have the authority to designate the person occupying any appropriate position within the department as a law enforcement officer, if such person is qualified under the department’s personnel regulations relating to agents and is certified pursuant to s. 943.1395(1), and all persons thus employed by the department shall be considered law enforcement officers for all purposes and shall be entitled to the privileges, protection, and benefits of ss. 112.19, 121.051, 122.34, and 870.05.

(3) Whenever it shall appear to the department that there is cause for the prosecution of a crime, the department shall refer the evidence of such crime to the officials authorized to conduct the prosecution.

(4)(a) The department is authorized to establish regional violent crime investigation coordinating teams composed of persons including, but not limited to, forensic investigators and law enforcement officers from both state and local criminal justice agencies. The functions of a regional violent crime investigation coordinating team include:

1. Responding to violent crimes in a timely and comprehensive manner, utilizing analytic, forensic, investigative, and technical expertise and equipment to provide key support to local law enforcement agencies undertaking difficult violent crime investigations.

2. Facilitating communication and coordination among state and local criminal justice agencies, including facilitating and coordinating the use of state law enforcement resources for concentrated task force efforts in violent crime investigations constituting emergency situations within the region.

(b) Upon the request of a sheriff, a police chief, or other appropriate law enforcement administrator, the executive director may deploy a regional violent crime investigation team to assist a law enforcement agency in a violent crime investigation.

(5) In carrying out the services of the Criminal Justice Investigations and Forensic Science Program and under appropriate rules and regulations adopted by the department, the department may:

(a) Adopt and recommend cooperative policies for coordinating the law enforcement work of all state, county, and municipal agencies that are responsible for law enforcement.

(b) Assist local law enforcement agencies by providing consultation, research, and planning assistance, training, and field technical services and engage in other activities to aid local law enforcement officers in preventing and solving crimes and controlling criminal activity.

(c) Provide forensic services to state, local, and other law enforcement agencies and criminal justice agencies and adopt policies, procedures, and standards for operating state-operated crime laboratories.

History.—s. 4, ch. 74-386; s. 5, ch. 76-247; s. 1, ch. 77-127; s. 1, ch. 77-174; s. 2, ch. 78-347; s. 34, ch. 79-8; s. 1, ch. 86-187; s. 2, ch. 89-3; s. 2, ch. 93-204; s. 2, ch. 94-215; s. 4, ch. 98-94; s. 9, ch. 2005-100.



943.041 - Crimes Against Children Criminal Profiling Program.

943.041 Crimes Against Children Criminal Profiling Program.—There is created the Crimes Against Children Criminal Profiling Program within the department. The program shall perform investigative, intelligence, research, and training activities related to crimes against children.

History.—s. 3, ch. 89-3; s. 9, ch. 94-265.



943.0412 - Identity Theft and Fraud Grant Program.

943.0412 Identity Theft and Fraud Grant Program.—

(1) There is created the Identity Theft and Fraud Grant Program within the department to award grants to support local law enforcement agencies in the investigation and enforcement of personal identification information theft and fraud. Grants shall be provided if funds are appropriated for that purpose by law.

(2) Funds collected pursuant to s. 817.568(12)(a) and any funds specifically appropriated for the grant program shall be awarded annually by the department to local law enforcement agencies. The total amount of grants awarded may not exceed funding appropriated for the grant program.

(3) The department may establish criteria and set specific time periods for the acceptance of applications and for the selection process for awards.

History.—s. 5, ch. 2014-200.



943.0415 - Cybercrime Office.

943.0415 Cybercrime Office.—There is created within the Department of Law Enforcement the Cybercrime Office. The office may:

(1) Investigate violations of state law pertaining to the sexual exploitation of children which are facilitated by or connected to the use of any device capable of storing electronic data.

(2) Monitor state information technology resources and provide analysis on information technology security incidents, threats, and breaches as defined in s. 282.0041.

(3) Investigate violations of state law pertaining to information technology security incidents pursuant to s. 282.0041 and assist in incident response and recovery.

(4) Provide security awareness training and information to state agency employees concerning cybersecurity, online sexual exploitation of children, and security risks, and the responsibility of employees to comply with policies, standards, guidelines, and operating procedures adopted by the Agency for State Technology.

(5) Consult with the Agency for State Technology in the adoption of rules relating to the information technology security provisions in s. 282.318.

History.—s. 2, ch. 2011-132; s. 20, ch. 2014-221.



943.042 - Violent Crime Investigative Emergency and Drug Control Strategy Implementation Account.

943.042 Violent Crime Investigative Emergency and Drug Control Strategy Implementation Account.—

(1) There is created a Violent Crime Investigative Emergency and Drug Control Strategy Implementation Account within the Department of Law Enforcement Operating Trust Fund. The account shall be used to provide emergency supplemental funds to:

(a) State and local law enforcement agencies that are involved in complex and lengthy violent crime investigations, or matching funding to multiagency or statewide drug control or illicit money laundering investigative efforts or task force efforts that significantly contribute to achieving the state’s goal of reducing drug-related crime, that represent a significant illicit money laundering investigative effort, or that otherwise significantly support statewide strategies developed by the Statewide Drug Policy Advisory Council established under s. 397.333;

(b) State and local law enforcement agencies that are involved in violent crime investigations which constitute a significant emergency within the state; or

(c) Counties that demonstrate a significant hardship or an inability to cover extraordinary expenses associated with a violent crime trial.

(2) In consultation with the Florida Violent Crime and Drug Control Council, the department must maintain rules which, at minimum, address the following:

(a) Criteria for determining what constitutes a complex and lengthy violent crime investigation for the purpose of this section.

(b) Criteria for determining those violent crime investigations which constitute a significant emergency within the state for the purpose of this section.

(c) Criteria for determining the circumstances under which counties may receive emergency supplemental funds for extraordinary expenses associated with a violent crime trial under this section.

(d) Guidelines which establish a $100,000 maximum limit on the amount that may be disbursed on a single investigation and a $200,000 maximum limit on funds that may be provided to a single agency during the agency’s fiscal year.

(e) Procedures for law enforcement agencies to use when applying for funds, including certification by the head of the agency that a request complies with the requirements established by the council.

(f) Annual evaluation and audit of the trust fund.

(3) With regard to the funding of drug control or illicit money laundering investigative efforts or task force efforts, the department shall adopt rules which, at a minimum, address the following:

(a) Criteria for determining what constitutes a multiagency or statewide drug control or illicit money laundering investigative effort or task force effort eligible to seek funding under this section.

(b) Criteria for determining whether a multiagency or statewide investigation or task force effort significantly contributes to achieving the state’s goals and strategies.

(c) Limitations upon the amount that may be disbursed yearly to a single multiagency or statewide drug control or illicit money laundering investigation or task force effort.

(d) Procedures to utilize when applying for funds, including a required designation of the amount of matching funds being provided by the task force or participating agencies and a signed commitment by the head of each agency seeking funds that funds so designated will be utilized as represented if council funding is provided.

(e) Requirements to expend funds provided by the council in the manner authorized by the council, and a method of accounting for the receipt, use, and disbursement of any funds expended in drug control or illicit money laundering investigative efforts or task force efforts funded in part under the authority of this section.

(f) Requirements for reporting by recipient agencies on the performance and accomplishments secured by the investigative or task force efforts, including a requirement that the reports demonstrate how the state’s drug control goals and strategies have been promoted by the efforts, and how other investigative goals have been met, including arrests made by such efforts, results of prosecutions based on such arrests, impact upon organized criminal enterprise structures by reason of such efforts, property or currency seizures made, illicit money laundering operations disrupted or otherwise impacted, forfeiture of assets by reason of such efforts, and anticipated or actual utilization of assets received by reason of a forfeiture based in whole or in part upon an investigation funded in whole or in part by council funds.

(4)(a) Except as permitted in this section, a disbursement from the Violent Crime Investigative Emergency and Drug Control Strategy Implementation Account shall not be used to supplant existing appropriations of state and local law enforcement agencies and counties or to otherwise fund expenditures that are ordinary or reasonably predictable for the operation of a state or local law enforcement agency.

(b) The moneys placed in the account shall consist of appropriations from the Legislature or moneys received from any other public or private source. Any local law enforcement agency that acquires funds pursuant to the Florida Contraband Forfeiture Act or any other forfeiture action is authorized to donate a portion of such funds to the account.

(c) Upon a finding by a majority of the members of the council, any unexcused failure by recipient agencies or task forces to utilize funds in the manner authorized by this section and the Florida Violent Crime and Drug Control Council, or to timely provide required accounting records, reports, or other information requested by the council or by the department related to funding requested or provided, shall:

1. Constitute a basis for a demand by the council for the immediate return of all or any portion of funds previously provided to the recipient by the council; and

2. Result in termination or limitation of any pending funding by the council under this section,

and may, upon specific direction of a majority of the council, result in disqualification of the involved agencies or task forces from consideration for additional or future funding for investigative efforts as described in this section for a period of not more than 2 years following the council’s action. The council, through the department, is authorized to pursue any collection remedies necessary if a recipient agency fails to return funds as demanded.

History.—s. 3, ch. 93-204; s. 3, ch. 94-215; s. 2, ch. 97-302; s. 3, ch. 2001-127; s. 10, ch. 2011-51.



943.043 - Toll-free telephone number; Internet notification; sexual predator and sexual offender information.

943.043 Toll-free telephone number; Internet notification; sexual predator and sexual offender information.—

(1) The department may notify the public through the Internet of any information regarding sexual predators and sexual offenders which is not confidential and exempt from public disclosure under s. 119.07(1) and s. 24(a), Art. I of the State Constitution. The department shall determine what information shall be made available to the public through the Internet. However, the department may not display on or disseminate through the Internet public registry maintained by the department any information regarding a vehicle that is owned by a person who is not required to register as a sexual predator or sexual offender.

(2) The department shall provide, through a toll-free telephone number, public access to registration information regarding sexual predators and sexual offenders and may provide other information reported to the department which is not exempt from public disclosure.

(3) The department shall provide to any person, upon request and at a reasonable cost determined by the department, a copy of the photograph of any sexual offender or sexual predator which the department maintains in its files and a printed summary of the information that is available to the public under this section.

(4) The department, its personnel, and any individual or entity acting at the request or upon the direction of the department are immune from civil liability for damages for good faith compliance with this section and will be presumed to have acted in good faith by reporting information. The presumption of good faith is not overcome if technical or clerical errors are made by the department, its personnel, or any individual or entity acting at the request or upon the direction of the department in reporting the information, if the department and its personnel are unable to report information because the information has not been provided or reported by a person or agency required to provide or report the information to the department, or if the department, its personnel, or any individual or entity acting at the request or upon the direction of the department reports information that was falsely reported without the knowledge of the department, its personnel, or such individual or entity.

(5) In an effort to ensure that sexual predators and sexual offenders who fail to respond to address-verification attempts or who otherwise abscond from registration are located in a timely manner, the department shall share information with local law enforcement agencies. The department shall use analytical resources to assist local law enforcement agencies to determine the potential whereabouts of any sexual predator or sexual offender who fails to respond to address-verification attempts or who otherwise absconds from registration. The department shall review and analyze all available information concerning any such predator or offender who fails to respond to address-verification attempts or who otherwise absconds from registration and provide the information to local law enforcement agencies in order to assist the agencies in locating and apprehending the sexual predator or sexual offender.

History.—s. 7, ch. 97-299; s. 6, ch. 98-81; s. 8, ch. 2005-28; s. 4, ch. 2014-5.



943.0435 - Sexual offenders required to register with the department; penalty.

943.0435 Sexual offenders required to register with the department; penalty.—

(1) As used in this section, the term:

(a) “Change in status at an institution of higher education” has the same meaning as provided in s. 775.21.

(b) “Convicted” means that there has been a determination of guilt as a result of a trial or the entry of a plea of guilty or nolo contendere, regardless of whether adjudication is withheld, and includes an adjudication of delinquency of a juvenile as specified in this section. Conviction of a similar offense includes, but is not limited to, a conviction by a federal or military tribunal, including courts-martial conducted by the Armed Forces of the United States, and includes a conviction or entry of a plea of guilty or nolo contendere resulting in a sanction in any state of the United States or other jurisdiction. A sanction includes, but is not limited to, a fine, probation, community control, parole, conditional release, control release, or incarceration in a state prison, federal prison, private correctional facility, or local detention facility.

(c) “Electronic mail address” has the same meaning as provided in s. 668.602.

(d) “Institution of higher education” has the same meaning as provided in s. 775.21.

(e) “Internet identifier” has the same meaning as provided in s. 775.21.

(f) “Permanent residence,” “temporary residence,” and “transient residence” have the same meaning as provided in s. 775.21.

(g) “Professional license” has the same meaning as provided in s. 775.21.

(h)1. “Sexual offender” means a person who meets the criteria in sub-subparagraph a., sub-subparagraph b., sub-subparagraph c., or sub-subparagraph d., as follows:

a.(I) Has been convicted of committing, or attempting, soliciting, or conspiring to commit, any of the criminal offenses proscribed in the following statutes in this state or similar offenses in another jurisdiction: s. 393.135(2); s. 394.4593(2); s. 787.01, s. 787.02, or s. 787.025(2)(c), where the victim is a minor; s. 787.06(3)(b), (d), (f), or (g); former s. 787.06(3)(h); s. 794.011, excluding s. 794.011(10); s. 794.05; former s. 796.03; former s. 796.035; s. 800.04; s. 810.145(8); s. 825.1025; s. 827.071; s. 847.0133; s. 847.0135, excluding s. 847.0135(6); s. 847.0137; s. 847.0138; s. 847.0145; s. 895.03, if the court makes a written finding that the racketeering activity involved at least one sexual offense listed in this sub-sub-subparagraph or at least one offense listed in this sub-sub-subparagraph with sexual intent or motive; s. 916.1075(2); or s. 985.701(1); or any similar offense committed in this state which has been redesignated from a former statute number to one of those listed in this sub-sub-subparagraph; and

(II) Has been released on or after October 1, 1997, from the sanction imposed for any conviction of an offense described in sub-sub-subparagraph (I). For purposes of sub-sub-subparagraph (I), a sanction imposed in this state or in any other jurisdiction includes, but is not limited to, a fine, probation, community control, parole, conditional release, control release, or incarceration in a state prison, federal prison, private correctional facility, or local detention facility;

b. Establishes or maintains a residence in this state and who has not been designated as a sexual predator by a court of this state but who has been designated as a sexual predator, as a sexually violent predator, or by another sexual offender designation in another state or jurisdiction and was, as a result of such designation, subjected to registration or community or public notification, or both, or would be if the person were a resident of that state or jurisdiction, without regard to whether the person otherwise meets the criteria for registration as a sexual offender;

c. Establishes or maintains a residence in this state who is in the custody or control of, or under the supervision of, any other state or jurisdiction as a result of a conviction for committing, or attempting, soliciting, or conspiring to commit, any of the criminal offenses proscribed in the following statutes or similar offense in another jurisdiction: s. 393.135(2); s. 394.4593(2); s. 787.01, s. 787.02, or s. 787.025(2)(c), where the victim is a minor; s. 787.06(3)(b), (d), (f), or (g); former s. 787.06(3)(h); s. 794.011, excluding s. 794.011(10); s. 794.05; former s. 796.03; former s. 796.035; s. 800.04; s. 810.145(8); s. 825.1025; s. 827.071; s. 847.0133; s. 847.0135, excluding s. 847.0135(6); s. 847.0137; s. 847.0138; s. 847.0145; s. 895.03, if the court makes a written finding that the racketeering activity involved at least one sexual offense listed in this sub-subparagraph or at least one offense listed in this sub-subparagraph with sexual intent or motive; s. 916.1075(2); or s. 985.701(1); or any similar offense committed in this state which has been redesignated from a former statute number to one of those listed in this sub-subparagraph; or

d. On or after July 1, 2007, has been adjudicated delinquent for committing, or attempting, soliciting, or conspiring to commit, any of the criminal offenses proscribed in the following statutes in this state or similar offenses in another jurisdiction when the juvenile was 14 years of age or older at the time of the offense:

(I) Section 794.011, excluding s. 794.011(10);

(II) Section 800.04(4)(a)2. where the victim is under 12 years of age or where the court finds sexual activity by the use of force or coercion;

(III) Section 800.04(5)(c)1. where the court finds molestation involving unclothed genitals;

(IV) Section 800.04(5)(d) where the court finds the use of force or coercion and unclothed genitals; or

(V) Any similar offense committed in this state which has been redesignated from a former statute number to one of those listed in this sub-subparagraph.

2. For all qualifying offenses listed in sub-subparagraph 1.d., the court shall make a written finding of the age of the offender at the time of the offense.

For each violation of a qualifying offense listed in this subsection, except for a violation of s. 794.011, the court shall make a written finding of the age of the victim at the time of the offense. For a violation of s. 800.04(4), the court shall also make a written finding indicating whether the offense involved sexual activity and indicating whether the offense involved force or coercion. For a violation of s. 800.04(5), the court shall also make a written finding that the offense did or did not involve unclothed genitals or genital area and that the offense did or did not involve the use of force or coercion.

(i) “Vehicles owned” has the same meaning as provided in s. 775.21.

(2) A sexual offender shall:

(a) Report in person at the sheriff’s office:

1. In the county in which the offender establishes or maintains a permanent, temporary, or transient residence within 48 hours after:

a. Establishing permanent, temporary, or transient residence in this state; or

b. Being released from the custody, control, or supervision of the Department of Corrections or from the custody of a private correctional facility; or

2. In the county where he or she was convicted within 48 hours after being convicted for a qualifying offense for registration under this section if the offender is not in the custody or control of, or under the supervision of, the Department of Corrections, or is not in the custody of a private correctional facility.

Any change in the information required to be provided pursuant to paragraph (b), including, but not limited to, any change in the sexual offender’s permanent, temporary, or transient residence; name; electronic mail addresses; Internet identifiers; home telephone numbers and cellular telephone numbers; and employment information and any change in status at an institution of higher education, required to be provided pursuant to paragraph (4)(e), after the sexual offender reports in person at the sheriff’s office must be accomplished in the manner provided in subsections (4), (7), and (8).

(b) Provide his or her name; date of birth; social security number; race; sex; height; weight; hair and eye color; tattoos or other identifying marks; fingerprints; palm prints; photograph; employment information required to be provided pursuant to paragraph (4)(e); address of permanent or legal residence or address of any current temporary residence, within the state or out of state, including a rural route address and a post office box; if no permanent or temporary address, any transient residence within the state, address, location or description, and dates of any current or known future temporary residence within the state or out of state; the make, model, color, vehicle identification number (VIN), and license tag number of all vehicles owned; all home telephone numbers and cellular telephone numbers required to be provided pursuant to paragraph (4)(e); all electronic mail addresses and all Internet identifiers required to be provided pursuant to paragraph (4)(e); date and place of each conviction; and a brief description of the crime or crimes committed by the offender. A post office box may not be provided in lieu of a physical residential address. The sexual offender shall also produce his or her passport, if he or she has a passport, and, if he or she is an alien, shall produce or provide information about documents establishing his or her immigration status. The sexual offender shall also provide information about any professional licenses he or she has.

1. If the sexual offender’s place of residence is a motor vehicle, trailer, mobile home, or manufactured home, as defined in chapter 320, the sexual offender shall also provide to the department through the sheriff’s office written notice of the vehicle identification number; the license tag number; the registration number; and a description, including color scheme, of the motor vehicle, trailer, mobile home, or manufactured home. If the sexual offender’s place of residence is a vessel, live-aboard vessel, or houseboat, as defined in chapter 327, the sexual offender shall also provide to the department written notice of the hull identification number; the manufacturer’s serial number; the name of the vessel, live-aboard vessel, or houseboat; the registration number; and a description, including color scheme, of the vessel, live-aboard vessel, or houseboat.

2. If the sexual offender is enrolled or employed, whether for compensation or as a volunteer, at an institution of higher education in this state, the sexual offender shall also provide to the department pursuant to paragraph (4)(e) the name, address, and county of each institution, including each campus attended, and the sexual offender’s enrollment, volunteer, or employment status. The sheriff, the Department of Corrections, or the Department of Juvenile Justice shall promptly notify each institution of higher education of the sexual offender’s presence and any change in the sexual offender’s enrollment, volunteer, or employment status.

3. A sexual offender shall report in person to the sheriff’s office within 48 hours after any change in vehicles owned to report those vehicle information changes.

(c) Provide any other information determined necessary by the department, including criminal and corrections records; nonprivileged personnel and treatment records; and evidentiary genetic markers, when available.

When a sexual offender reports at the sheriff’s office, the sheriff shall take a photograph, a set of fingerprints, and palm prints of the offender and forward the photographs, palm prints, and fingerprints to the department, along with the information provided by the sexual offender. The sheriff shall promptly provide to the department the information received from the sexual offender.

(3) Within 48 hours after the report required under subsection (2), a sexual offender shall report in person at a driver license office of the Department of Highway Safety and Motor Vehicles, unless a driver license or identification card that complies with the requirements of s. 322.141(3) was previously secured or updated under s. 944.607. At the driver license office the sexual offender shall:

(a) If otherwise qualified, secure a Florida driver license, renew a Florida driver license, or secure an identification card. The sexual offender shall identify himself or herself as a sexual offender who is required to comply with this section and shall provide proof that the sexual offender reported as required in subsection (2). The sexual offender shall provide any of the information specified in subsection (2), if requested. The sexual offender shall submit to the taking of a photograph for use in issuing a driver license, renewed license, or identification card, and for use by the department in maintaining current records of sexual offenders.

(b) Pay the costs assessed by the Department of Highway Safety and Motor Vehicles for issuing or renewing a driver license or identification card as required by this section. The driver license or identification card issued must be in compliance with s. 322.141(3).

(c) Provide, upon request, any additional information necessary to confirm the identity of the sexual offender, including a set of fingerprints.

(4)(a) Each time a sexual offender’s driver license or identification card is subject to renewal, and, without regard to the status of the offender’s driver license or identification card, within 48 hours after any change in the offender’s permanent, temporary, or transient residence or change in the offender’s name by reason of marriage or other legal process, the offender shall report in person to a driver license office, and is subject to the requirements specified in subsection (3). The Department of Highway Safety and Motor Vehicles shall forward to the department all photographs and information provided by sexual offenders. Notwithstanding the restrictions set forth in s. 322.142, the Department of Highway Safety and Motor Vehicles may release a reproduction of a color-photograph or digital-image license to the Department of Law Enforcement for purposes of public notification of sexual offenders as provided in this section and ss. 943.043 and 944.606. A sexual offender who is unable to secure or update a driver license or an identification card with the Department of Highway Safety and Motor Vehicles as provided in subsection (3) and this subsection shall also report any change in the sexual offender’s permanent, temporary, or transient residence or change in the offender’s name by reason of marriage or other legal process within 48 hours after the change to the sheriff’s office in the county where the offender resides or is located and provide confirmation that he or she reported such information to the Department of Highway Safety and Motor Vehicles. The reporting requirements under this paragraph do not negate the requirement for a sexual offender to obtain a Florida driver license or an identification card as required in this section.

(b)1. A sexual offender who vacates a permanent, temporary, or transient residence and fails to establish or maintain another permanent, temporary, or transient residence shall, within 48 hours after vacating the permanent, temporary, or transient residence, report in person to the sheriff’s office of the county in which he or she is located. The sexual offender shall specify the date upon which he or she intends to or did vacate such residence. The sexual offender must provide or update all of the registration information required under paragraph (2)(b). The sexual offender must provide an address for the residence or other place that he or she is or will be located during the time in which he or she fails to establish or maintain a permanent or temporary residence.

2. A sexual offender shall report in person at the sheriff’s office in the county in which he or she is located within 48 hours after establishing a transient residence and thereafter must report in person every 30 days to the sheriff’s office in the county in which he or she is located while maintaining a transient residence. The sexual offender must provide the addresses and locations where he or she maintains a transient residence. Each sheriff’s office shall establish procedures for reporting transient residence information and provide notice to transient registrants to report transient residence information as required in this subparagraph. Reporting to the sheriff’s office as required by this subparagraph does not exempt registrants from any reregistration requirement. The sheriff may coordinate and enter into agreements with police departments and other governmental entities to facilitate additional reporting sites for transient residence registration required in this subparagraph. The sheriff’s office shall, within 2 business days, electronically submit and update all information provided by the sexual offender to the department.

(c) A sexual offender who remains at a permanent, temporary, or transient residence after reporting his or her intent to vacate such residence shall, within 48 hours after the date upon which the offender indicated he or she would or did vacate such residence, report in person to the agency to which he or she reported pursuant to paragraph (b) for the purpose of reporting his or her address at such residence. When the sheriff receives the report, the sheriff shall promptly convey the information to the department. An offender who makes a report as required under paragraph (b) but fails to make a report as required under this paragraph commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) The failure of a sexual offender who maintains a transient residence to report in person to the sheriff’s office every 30 days as required in subparagraph (b)2. is punishable as provided in subsection (9).

(e)1. A sexual offender shall register all electronic mail addresses and Internet identifiers with the department through the department’s online system or in person at the sheriff’s office before using such electronic mail addresses and Internet identifiers. If the sexual offender is in the custody or control, or under the supervision, of the Department of Corrections, he or she must report all electronic mail addresses and Internet identifiers to the Department of Corrections before using such electronic mail addresses or Internet identifiers. If the sexual offender is in the custody or control, or under the supervision, of the Department of Juvenile Justice, he or she must report all electronic mail addresses and Internet identifiers to the Department of Juvenile Justice before using such electronic mail addresses or Internet identifiers.

2. A sexual offender shall register all changes to home telephone numbers and cellular telephone numbers, including added and deleted numbers, all changes to employment information, and all changes in status related to enrollment, volunteering, or employment at institutions of higher education, through the department’s online system; in person at the sheriff’s office; in person at the Department of Corrections if the sexual offender is in the custody or control, or under the supervision, of the Department of Corrections; or in person at the Department of Juvenile Justice if the sexual offender is in the custody or control, or under the supervision, of the Department of Juvenile Justice. All changes required to be reported under this subparagraph must be reported within 48 hours after the change.

3. The department shall establish an online system through which sexual offenders may securely access, submit, and update all changes in status to electronic mail address and Internet identifier information, home telephone numbers and cellular telephone numbers, employment information, and institution of higher education information.

(5) This section does not apply to a sexual offender who is also a sexual predator, as defined in s. 775.21. A sexual predator must register as required under s. 775.21.

(6) County and local law enforcement agencies, in conjunction with the department, shall verify the addresses of sexual offenders who are not under the care, custody, control, or supervision of the Department of Corrections, and may verify the addresses of sexual offenders who are under the care, custody, control, or supervision of the Department of Corrections, in a manner that is consistent with the provisions of the federal Adam Walsh Child Protection and Safety Act of 2006 and any other federal standards applicable to such verification or required to be met as a condition for the receipt of federal funds by the state. Local law enforcement agencies shall report to the department any failure by a sexual offender to comply with registration requirements.

(7) A sexual offender who intends to establish a permanent, temporary, or transient residence in another state or jurisdiction other than the State of Florida shall report in person to the sheriff of the county of current residence within 48 hours before the date he or she intends to leave this state to establish residence in another state or jurisdiction or at least 21 days before the date he or she intends to travel if the intended residence of 5 days or more is outside of the United States. Any travel that is not known by the sexual offender 21 days before the departure date must be reported in person to the sheriff’s office as soon as possible before departure. The sexual offender shall provide to the sheriff the address, municipality, county, state, and country of intended residence. For international travel, the sexual offender shall also provide travel information, including, but not limited to, expected departure and return dates, flight number, airport of departure, cruise port of departure, or any other means of intended travel. The sheriff shall promptly provide to the department the information received from the sexual offender. The department shall notify the statewide law enforcement agency, or a comparable agency, in the intended state, jurisdiction, or country of residence of the sexual offender’s intended residence. The failure of a sexual offender to provide his or her intended place of residence is punishable as provided in subsection (9).

(8) A sexual offender who indicates his or her intent to establish a permanent, temporary, or transient residence in another state, a jurisdiction other than the State of Florida, or another country and later decides to remain in this state shall, within 48 hours after the date upon which the sexual offender indicated he or she would leave this state, report in person to the sheriff to which the sexual offender reported the intended change of permanent, temporary, or transient residence, and report his or her intent to remain in this state. The sheriff shall promptly report this information to the department. A sexual offender who reports his or her intent to establish a permanent, temporary, or transient residence in another state, a jurisdiction other than the State of Florida, or another country but who remains in this state without reporting to the sheriff in the manner required by this subsection commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(9)(a) A sexual offender who does not comply with the requirements of this section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A sexual offender who commits any act or omission in violation of this section may be prosecuted for the act or omission in the county in which the act or omission was committed, in the county of the last registered address of the sexual offender, in the county in which the conviction occurred for the offense or offenses that meet the criteria for designating a person as a sexual offender, in the county where the sexual offender was released from incarceration, or in the county of the intended address of the sexual offender as reported by the offender prior to his or her release from incarceration.

(c) An arrest on charges of failure to register when the offender has been provided and advised of his or her statutory obligations to register under subsection (2), the service of an information or a complaint for a violation of this section, or an arraignment on charges for a violation of this section constitutes actual notice of the duty to register. A sexual offender’s failure to immediately register as required by this section following such arrest, service, or arraignment constitutes grounds for a subsequent charge of failure to register. A sexual offender charged with the crime of failure to register who asserts, or intends to assert, a lack of notice of the duty to register as a defense to a charge of failure to register shall immediately register as required by this section. A sexual offender who is charged with a subsequent failure to register may not assert the defense of a lack of notice of the duty to register.

(d) Registration following such arrest, service, or arraignment is not a defense and does not relieve the sexual offender of criminal liability for the failure to register.

(10) The department, the Department of Highway Safety and Motor Vehicles, the Department of Corrections, the Department of Juvenile Justice, any law enforcement agency in this state, and the personnel of those departments; an elected or appointed official, public employee, or school administrator; or an employee, agency, or any individual or entity acting at the request or upon the direction of any law enforcement agency is immune from civil liability for damages for good faith compliance with the requirements of this section or for the release of information under this section, and shall be presumed to have acted in good faith in compiling, recording, reporting, or releasing the information. The presumption of good faith is not overcome if a technical or clerical error is made by the department, the Department of Highway Safety and Motor Vehicles, the Department of Corrections, the Department of Juvenile Justice, the personnel of those departments, or any individual or entity acting at the request or upon the direction of any of those departments in compiling or providing information, or if information is incomplete or incorrect because a sexual offender fails to report or falsely reports his or her current place of permanent, temporary, or transient residence.

(11) Except as provided in s. 943.04354, a sexual offender shall maintain registration with the department for the duration of his or her life unless the sexual offender has received a full pardon or has had a conviction set aside in a postconviction proceeding for any offense that meets the criteria for classifying the person as a sexual offender for purposes of registration. However, a sexual offender shall be considered for removal of the requirement to register as a sexual offender only if the person:

(a)1. Has been lawfully released from confinement, supervision, or sanction, whichever is later, for at least 25 years and has not been arrested for any felony or misdemeanor offense since release, provided that the sexual offender’s requirement to register was not based upon an adult conviction:

a. For a violation of s. 787.01 or s. 787.02;

b. For a violation of s. 794.011, excluding s. 794.011(10);

c. For a violation of s. 800.04(4)(a)2. where the court finds the offense involved a victim under 12 years of age or sexual activity by the use of force or coercion;

d. For a violation of s. 800.04(5)(b);

e. For a violation of s. 800.04(5)(c)2. where the court finds the offense involved the use of force or coercion and unclothed genitals or genital area;

f. For a violation of s. 825.1025(2)(a);

g. For any attempt or conspiracy to commit any such offense;

h. For a violation of similar law of another jurisdiction; or

i. For a violation of a similar offense committed in this state which has been redesignated from a former statute number to one of those listed in this subparagraph.

2. If the sexual offender meets the criteria in subparagraph 1., the sexual offender may, for the purpose of removing the requirement for registration as a sexual offender, petition the criminal division of the circuit court of the circuit:

a. Where the conviction or adjudication occurred, for a conviction in this state;

b. Where the sexual offender resides, for a conviction of a violation of similar law of another jurisdiction; or

c. Where the sexual offender last resided, for a sexual offender with a conviction of a violation of similar law of another jurisdiction who no longer resides in this state.

3. The court may grant or deny relief if the offender demonstrates to the court that he or she has not been arrested for any crime since release; the requested relief complies with the federal Adam Walsh Child Protection and Safety Act of 2006 and any other federal standards applicable to the removal of registration requirements for a sexual offender or required to be met as a condition for the receipt of federal funds by the state; and the court is otherwise satisfied that the offender is not a current or potential threat to public safety. The state attorney in the circuit in which the petition is filed must be given notice of the petition at least 3 weeks before the hearing on the matter. The state attorney may present evidence in opposition to the requested relief or may otherwise demonstrate the reasons why the petition should be denied. If the court denies the petition, the court may set a future date at which the sexual offender may again petition the court for relief, subject to the standards for relief provided in this subsection.

4. The department shall remove an offender from classification as a sexual offender for purposes of registration if the offender provides to the department a certified copy of the court’s written findings or order that indicates that the offender is no longer required to comply with the requirements for registration as a sexual offender.

(b) As defined in sub-subparagraph (1)(h)1.b. must maintain registration with the department for the duration of his or her life until the person provides the department with an order issued by the court that designated the person as a sexual predator, as a sexually violent predator, or by another sexual offender designation in the state or jurisdiction in which the order was issued which states that such designation has been removed or demonstrates to the department that such designation, if not imposed by a court, has been removed by operation of law or court order in the state or jurisdiction in which the designation was made, and provided such person no longer meets the criteria for registration as a sexual offender under the laws of this state.

(12) The Legislature finds that sexual offenders, especially those who have committed offenses against minors, often pose a high risk of engaging in sexual offenses even after being released from incarceration or commitment and that protection of the public from sexual offenders is a paramount government interest. Sexual offenders have a reduced expectation of privacy because of the public’s interest in public safety and in the effective operation of government. Releasing information concerning sexual offenders to law enforcement agencies and to persons who request such information, and the release of such information to the public by a law enforcement agency or public agency, will further the governmental interests of public safety. The designation of a person as a sexual offender is not a sentence or a punishment but is simply the status of the offender which is the result of a conviction for having committed certain crimes.

(13) Any person who has reason to believe that a sexual offender is not complying, or has not complied, with the requirements of this section and who, with the intent to assist the sexual offender in eluding a law enforcement agency that is seeking to find the sexual offender to question the sexual offender about, or to arrest the sexual offender for, his or her noncompliance with the requirements of this section:

(a) Withholds information from, or does not notify, the law enforcement agency about the sexual offender’s noncompliance with the requirements of this section, and, if known, the whereabouts of the sexual offender;

(b) Harbors, or attempts to harbor, or assists another person in harboring or attempting to harbor, the sexual offender; or

(c) Conceals or attempts to conceal, or assists another person in concealing or attempting to conceal, the sexual offender; or

(d) Provides information to the law enforcement agency regarding the sexual offender that the person knows to be false information,

commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(14)(a) A sexual offender must report in person each year during the month of the sexual offender’s birthday and during the sixth month following the sexual offender’s birth month to the sheriff’s office in the county in which he or she resides or is otherwise located to reregister.

(b) However, a sexual offender who is required to register as a result of a conviction for:

1. Section 787.01 or s. 787.02 where the victim is a minor;

2. Section 794.011, excluding s. 794.011(10);

3. Section 800.04(4)(a)2. where the court finds the offense involved a victim under 12 years of age or sexual activity by the use of force or coercion;

4. Section 800.04(5)(b);

5. Section 800.04(5)(c)1. where the court finds molestation involving unclothed genitals or genital area;

6. Section 800.04(5)(c)2. where the court finds molestation involving the use of force or coercion and unclothed genitals or genital area;

7. Section 800.04(5)(d) where the court finds the use of force or coercion and unclothed genitals or genital area;

8. Section 825.1025(2)(a);

9. Any attempt or conspiracy to commit such offense;

10. A violation of a similar law of another jurisdiction; or

11. A violation of a similar offense committed in this state which has been redesignated from a former statute number to one of those listed in this paragraph,

must reregister each year during the month of the sexual offender’s birthday and every third month thereafter.

(c) The sheriff’s office may determine the appropriate times and days for reporting by the sexual offender, which must be consistent with the reporting requirements of this subsection. Reregistration must include any changes to the following information:

1. Name; social security number; age; race; sex; date of birth; height; weight; tattoos or other identifying marks; hair and eye color; address of any permanent residence and address of any current temporary residence, within the state or out of state, including a rural route address and a post office box; if no permanent or temporary address, any transient residence within the state; address, location or description, and dates of any current or known future temporary residence within the state or out of state; all electronic mail addresses or Internet identifiers required to be provided pursuant to paragraph (4)(e); all home telephone numbers and cellular telephone numbers required to be provided pursuant to paragraph (4)(e); employment information required to be provided pursuant to paragraph (4)(e); the make, model, color, vehicle identification number (VIN), and license tag number of all vehicles owned; fingerprints; palm prints; and photograph. A post office box may not be provided in lieu of a physical residential address. The sexual offender shall also produce his or her passport, if he or she has a passport, and, if he or she is an alien, shall produce or provide information about documents establishing his or her immigration status. The sexual offender shall also provide information about any professional licenses he or she has.

2. If the sexual offender is enrolled or employed, whether for compensation or as a volunteer, at an institution of higher education in this state, the sexual offender shall also provide to the department the name, address, and county of each institution, including each campus attended, and the sexual offender’s enrollment, volunteer, or employment status.

3. If the sexual offender’s place of residence is a motor vehicle, trailer, mobile home, or manufactured home, as defined in chapter 320, the sexual offender shall also provide the vehicle identification number; the license tag number; the registration number; and a description, including color scheme, of the motor vehicle, trailer, mobile home, or manufactured home. If the sexual offender’s place of residence is a vessel, live-aboard vessel, or houseboat, as defined in chapter 327, the sexual offender shall also provide the hull identification number; the manufacturer’s serial number; the name of the vessel, live-aboard vessel, or houseboat; the registration number; and a description, including color scheme, of the vessel, live-aboard vessel, or houseboat.

4. Any sexual offender who fails to report in person as required at the sheriff’s office, who fails to respond to any address verification correspondence from the department within 3 weeks of the date of the correspondence, who fails to report all electronic mail addresses and all Internet identifiers before use, or who knowingly provides false registration information by act or omission commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) The sheriff’s office shall, within 2 working days, electronically submit and update all information provided by the sexual offender to the department in a manner prescribed by the department.

History.—s. 8, ch. 97-299; s. 7, ch. 98-81; s. 114, ch. 99-3; s. 3, ch. 2000-207; s. 3, ch. 2000-246; s. 3, ch. 2002-58; s. 2, ch. 2004-371; s. 9, ch. 2005-28; s. 3, ch. 2006-200; s. 4, ch. 2006-299; s. 159, ch. 2007-5; s. 10, ch. 2007-143; s. 4, ch. 2007-207; s. 2, ch. 2007-209; s. 3, ch. 2009-194; s. 4, ch. 2010-92; s. 4, ch. 2012-19; s. 11, ch. 2012-97; s. 11, ch. 2013-116; s. 10, ch. 2014-4; s. 5, ch. 2014-5; s. 26, ch. 2014-160; s. 99, ch. 2015-2; ss. 10, 51, ch. 2016-24; s. 3, ch. 2016-104.



943.04351 - Search of registration information regarding sexual predators and sexual offenders required before appointment or employment.

943.04351 Search of registration information regarding sexual predators and sexual offenders required before appointment or employment.—A state agency or governmental subdivision, before making any decision to appoint or employ a person to work, whether for compensation or as a volunteer, at any park, playground, day care center, or other place where children regularly congregate, must conduct a search of that person’s name or other identifying information against the registration information regarding sexual predators and sexual offenders through the Dru Sjodin National Sexual Offender Public Website maintained by the United States Department of Justice. If for any reason that site is not available, a search of the registration information regarding sexual predators and sexual offenders maintained by the Department of Law Enforcement under s. 943.043 shall be performed. This section does not apply to those positions or appointments within a state agency or governmental subdivision for which a state and national criminal history background check is conducted.

History.—s. 1, ch. 2004-81; s. 12, ch. 2013-116.



943.04352 - Search of registration information regarding sexual predators and sexual offenders required when placement on misdemeanor probation.

943.04352 Search of registration information regarding sexual predators and sexual offenders required when placement on misdemeanor probation.—When the court places a defendant on misdemeanor probation pursuant to ss. 948.01 and 948.15, the public or private entity providing probation services must conduct a search of the probationer’s name or other identifying information against the registration information regarding sexual predators and sexual offenders maintained by the Department of Law Enforcement under s. 943.043. The probation services provider may conduct the search using the Internet site maintained by the Department of Law Enforcement. Also, a national search must be conducted through the Dru Sjodin National Sex Offender Public Website maintained by the United States Department of Justice.

History.—s. 10, ch. 2005-28; s. 5, ch. 2010-92.



943.04353 - Triennial study of sexual predator and sexual offender registration and notification procedures.

943.04353 Triennial study of sexual predator and sexual offender registration and notification procedures.—The Office of Program Policy Analysis and Government Accountability shall, every 3 years, perform a study of the effectiveness of Florida’s sexual predator and sexual offender registration process and community and public notification provisions. As part of determining the effectiveness of the registration process, OPPAGA shall examine the current practices of: the Department of Corrections, county probation offices, clerk of courts, court administrators, county jails and booking facilities, Department of Children and Families, judges, state attorneys’ offices, Department of Highway Safety and Motor Vehicles, Department of Law Enforcement, and local law enforcement agencies as they relate to: sharing of offender information regarding registered sexual predators and sexual offenders for purposes of fulfilling the requirements set forth in the registration laws; ensuring the most accurate, current, and comprehensive information is provided in a timely manner to the registry; ensuring the effective supervision and subsequent monitoring of sexual predators and offenders; and ensuring informed decisions are made at each point of the criminal justice and registration process. In addition to determining the effectiveness of the registration process, the report shall focus on the question of whether the notification provisions in statute are sufficient to apprise communities of the presence of sexual predators and sexual offenders. The report shall examine how local law enforcement agencies collect and disseminate information in an effort to notify the public and communities of the presence of sexual predators and offenders. If the report finds deficiencies in the registration process, the notification provisions, or both, the report shall provide options for correcting those deficiencies and shall include the projected cost of implementing those options. In conducting the study, the Office of Program Policy Analysis and Government Accountability shall consult with the Florida Council Against Sexual Violence and the Florida Association for the Treatment of Sexual Abusers in addition to other interested entities that may offer experiences and perspectives unique to this area of research. The report shall be submitted to the President of the Senate and the Speaker of the House of Representatives by January 1, 2006.

History.—s. 23, ch. 2005-28; s. 114, ch. 2006-1; s. 316, ch. 2014-19.



943.04354 - Removal of the requirement to register as a sexual offender or sexual predator in special circumstances.

943.04354 Removal of the requirement to register as a sexual offender or sexual predator in special circumstances.—

(1) For purposes of this section, a person shall be considered for removal of the requirement to register as a sexual offender or sexual predator only if the person:

(a) Was convicted, regardless of adjudication, or adjudicated delinquent of a violation of s. 800.04, s. 827.071, or s. 847.0135(5) or of a similar offense in another jurisdiction and if the person does not have any other conviction, regardless of adjudication, or adjudication of delinquency for a violation of s. 794.011, s. 800.04, s. 827.071, or s. 847.0135(5) or for a similar offense in another jurisdiction;

(b)1. Was convicted, regardless of adjudication, or adjudicated delinquent of an offense listed in paragraph (a) and is required to register as a sexual offender or sexual predator solely on the basis of this conviction or adjudication; or

2. Was convicted, regardless of adjudication, or adjudicated delinquent of an offense in another jurisdiction which is similar to an offense listed in paragraph (a) and no longer meets the criteria for registration as a sexual offender or sexual predator under the laws of the jurisdiction in which the similar offense occurred; and

(c) Is not more than 4 years older than the victim of this violation who was 13 years of age or older but younger than 18 years of age at the time the person committed this violation.

(2)(a) If a person meets the criteria in subsection (1), the person may, for the purpose of removing the requirement that he or she register as a sexual offender or sexual predator, move the criminal division of the circuit court of the circuit:

1. Where the conviction or adjudication for the qualifying offense occurred for a conviction in this state;

2. Where the sexual offender or sexual predator resides for a conviction for a violation of similar law of another jurisdiction; or

3. Where the sexual offender or sexual predator last resided for a sexual offender or sexual predator with a conviction of a violation of a similar law of another jurisdiction who no longer resides in this state.

(b) The person must allege in the motion that he or she meets the criteria in subsection (1) and that removal of the registration requirement will not conflict with federal law that requires that the sexual act be consensual, notwithstanding the age of the victim. A person convicted or adjudicated delinquent of an offense in another jurisdiction which is similar to an offense listed in paragraph (1)(a) must provide the court written confirmation that he or she is not required to register in the jurisdiction in which the conviction or adjudication occurred. The state attorney and the department must be given notice of the motion at least 21 days before the date of sentencing, disposition of the violation, or hearing on the motion and may present evidence in opposition to the requested relief or may otherwise demonstrate why the motion should be denied. At sentencing, disposition of the violation, or hearing on the motion, the court shall rule on the motion, and, if the court determines the person meets the criteria in subsection (1) and the removal of the registration requirement will not conflict with federal law that requires that the sexual act be consensual, notwithstanding the age of the victim, it may grant the motion and order the removal of the registration requirement. The court shall instruct the person to provide the department a certified copy of the order granting relief. If the court denies the motion, the person is not authorized under this section to file another motion for removal of the registration requirement.

(3) If a person provides to the Department of Law Enforcement a certified copy of the court’s order removing the requirement that the person register as a sexual offender or sexual predator for the violation of s. 794.011, s. 800.04, s. 827.071, or s. 847.0135(5), or a similar offense in another jurisdiction, the registration requirement will not apply to the person and the department shall remove all information about the person from the public registry of sexual offenders and sexual predators maintained by the department. However, the removal of this information from the public registry does not mean that the public is denied access to information about the person’s criminal history or record that is otherwise available as a public record.

History.—s. 3, ch. 2007-209; s. 26, ch. 2008-172; s. 6, ch. 2010-92; s. 6, ch. 2014-5; s. 4, ch. 2016-104.



943.0436 - Duty of the court to uphold laws governing sexual predators and sexual offenders.

943.0436 Duty of the court to uphold laws governing sexual predators and sexual offenders.—

(1) The Legislature finds that, for the purpose of approving a plea agreement or for other reasons, certain courts enter orders that effectively limit or nullify requirements imposed upon sexual predators and sexual offenders pursuant to the laws of this state and prevent persons or entities from carrying out the duties imposed, or exercising the authority conferred, by such laws. The laws relating to sexual predators and sexual offenders are substantive law. Furthermore, the Congress of the United States has expressly encouraged every state to enact such laws, and has provided that, to the extent that a state’s laws do not meet certain federal requirements, the state will lose significant federal funding provided to the state for law enforcement and public safety programs. Unless a court that enters such an order determines that a person or entity is not operating in accordance with the laws governing sexual predators or sexual offenders, or that such laws or any part of such laws are unconstitutional or unconstitutionally applied, the court unlawfully encroaches on the Legislature’s exclusive power to make laws and places at risk significant public interests of the state.

(2) If a person meets the criteria in chapter 775 for designation as a sexual predator or meets the criteria in s. 943.0435, s. 944.606, s. 944.607, or any other law for classification as a sexual offender, the court may not enter an order, for the purpose of approving a plea agreement or for any other reason, which:

(a) Exempts a person who meets the criteria for designation as a sexual predator or classification as a sexual offender from such designation or classification, or exempts such person from the requirements for registration or community and public notification imposed upon sexual predators and sexual offenders;

(b) Restricts the compiling, reporting, or release of public records information that relates to sexual predators or sexual offenders; or

(c) Prevents any person or entity from performing its duties or operating within its statutorily conferred authority as such duty or authority relates to sexual predators or sexual offenders.

(3) If the court enters an order that affects an agency’s performance of a duty imposed under the laws governing sexual predators or sexual offenders, or that limits the agency’s exercise of authority conferred under such laws, the Legislature strongly encourages the affected agency to file a motion in the court that entered such order. The affected agency may, within 1 year after the receipt of any such order, move to modify or set aside the order or, if such order is in the nature of an injunction, move to dissolve the injunction. Grounds for granting any such motion include, but need not be limited to:

(a) The affected agency was not properly noticed.

(b) The court is not authorized to enjoin the operation of a statute that has been duly adjudged constitutional and operative unless the statute is illegally applied or unless the statute or the challenged part of it is unconstitutional on adjudicated grounds.

(c) Jurisdiction may not be conferred by consent of the parties.

(d) To the extent that the order is based upon actions the agency might take, the court’s order is premature and, if and when such actions are taken, these actions may be challenged in appropriate proceedings to determine their enforceability.

(e) The injunction affects the public interest and would cause injury to the public.

(f) The order creates an unenforceable, perpetual injunction.

(g) The order seeks to restrict the agency in the performance of its duties outside the court’s territorial jurisdiction.

History.—s. 4, ch. 2002-58; s. 6, ch. 2004-371; s. 68, ch. 2016-24.



943.0437 - Commercial social networking websites.

943.0437 Commercial social networking websites.—

(1) For the purpose of this section, the term “commercial social networking website” means a commercially operated Internet website that allows users to create web pages or profiles that provide information about themselves and are available publicly or to other users and that offers a mechanism for communication with other users, such as a forum, chat room, electronic mail, or instant messenger.

(2) The department may provide information relating to electronic mail addresses and Internet identifiers, as defined in s. 775.21, maintained as part of the sexual offender registry to commercial social networking websites or third parties designated by commercial social networking websites. The commercial social networking website may use this information for the purpose of comparing registered users and screening potential users of the commercial social networking website against the list of electronic mail addresses and Internet identifiers provided by the department.

(3) This section does not impose any civil liability on a commercial social networking website for:

(a) Any action voluntarily taken in good faith to remove or disable any profile of a registered user associated with an electronic mail address or Internet identifier contained in the sexual offender registry.

(b) Any action taken to restrict access by such registered user to the commercial social networking website.

History.—s. 14, ch. 2007-143; s. 7, ch. 2014-5.



943.0438 - Athletic coaches for independent sanctioning authorities.

943.0438 Athletic coaches for independent sanctioning authorities.—

(1) As used in this section, the term:

(a) “Athletic coach” means a person who:

1. Is authorized by an independent sanctioning authority to work as a coach, assistant coach, or referee for 20 or more hours within a calendar year, whether for compensation or as a volunteer, for a youth athletic team based in this state; and

2. Has direct contact with one or more minors on the youth athletic team.

(b) “Independent sanctioning authority” means a private, nongovernmental entity that organizes, operates, or coordinates a youth athletic team in this state if the team includes one or more minors and is not affiliated with a private school as defined in s. 1002.01.

(2) An independent sanctioning authority shall:

(a)1. Conduct a level 1 background screening pursuant to s. 435.03 of each current and prospective athletic coach. The authority may not delegate this responsibility to an individual team and may not authorize any person to act as an athletic coach unless a level 1 background screening is conducted and does not result in disqualification under paragraph (b). Level 1 background screenings shall be conducted annually for each athletic coach. For purposes of this section, a background screening shall include a search of the athletic coach’s name or other identifying information against state and federal registries of sexual predators and sexual offenders, which are available to the public on Internet sites provided by:

a. The Department of Law Enforcement under s. 943.043; and

b. The Attorney General of the United States under 42 U.S.C. s. 16920.

2. For purposes of this section, a background screening conducted by a commercial consumer reporting agency in compliance with the federal Fair Credit Reporting Act using the identifying information referenced in subparagraph 1. that includes a level 1 background screening and a search of that information against the sexual predator and sexual offender Internet sites listed in sub-subparagraphs 1.a. and b. shall be deemed to satisfy the requirements of this paragraph.

(b) Disqualify any person from acting as an athletic coach as provided in s. 435.03 or if he or she is identified on a registry described in paragraph (a). The authority may allow a person disqualified under this paragraph to act as an athletic coach if it determines that the person meets the requirements for an exemption from disqualification under s. 435.07.

(c) Provide, within 7 business days following the background screening under paragraph (a), written notice to a person disqualified under this section advising the person of the results and of his or her disqualification.

(d) Maintain for at least 5 years documentation of:

1. The results for each person screened under paragraph (a); and

2. The written notice of disqualification provided to each person under paragraph (c).

(e) Adopt guidelines to educate athletic coaches, officials, administrators, and youth athletes and their parents or guardians of the nature and risk of concussion and head injury.

(f) Adopt bylaws or policies that require the parent or guardian of a youth who is participating in athletic competition or who is a candidate for an athletic team to sign and return an informed consent that explains the nature and risk of concussion and head injury, including the risk of continuing to play after concussion or head injury, each year before participating in athletic competition or engaging in any practice, tryout, workout, or other physical activity associated with the youth’s candidacy for an athletic team.

(g) Adopt bylaws or policies that require each youth athlete who is suspected of sustaining a concussion or head injury in a practice or competition to be immediately removed from the activity. A youth athlete who has been removed from an activity may not return to practice or competition until the youth submits to the athletic coach a written medical clearance to return stating that the youth athlete no longer exhibits signs, symptoms, or behaviors consistent with a concussion or other head injury. Medical clearance must be authorized by the appropriate health care practitioner trained in the diagnosis, evaluation, and management of concussions as defined by the Sports Medicine Advisory Committee of the Florida High School Athletic Association.

(3) In a civil action for the death of, or injury or damage to, a third person caused by the intentional tort of an athletic coach that relates to alleged sexual misconduct by the athletic coach, there is a rebuttable presumption that the independent sanctioning authority was not negligent in authorizing the athletic coach if the authority complied with the background screening and disqualification requirements of subsection (2) prior to such authorization.

(4) The Legislature encourages independent sanctioning authorities for youth athletic teams to participate in the Volunteer and Employee Criminal History System, as authorized by the National Child Protection Act of 1993 and s. 943.0542.

History.—s. 1, ch. 2010-94; s. 1, ch. 2012-167; s. 13, ch. 2013-116; s. 1, ch. 2014-9.



943.0439 - Interviews of victims, suspects, or defendants with autism or an autism spectrum disorder.

943.0439 Interviews of victims, suspects, or defendants with autism or an autism spectrum disorder.—

(1) A law enforcement officer, a correctional officer, or another public safety official shall, upon the request of an individual diagnosed with autism or an autism spectrum disorder or his or her parent or guardian, make a good faith effort to ensure that a psychiatrist, psychologist, mental health counselor, special education instructor, clinical social worker, or related professional is present at all interviews of the individual. The professional must have experience treating, teaching, or assisting patients or clients who have been diagnosed with autism or an autism spectrum disorder or related developmental disability or must be certified in special education with a concentration focused on persons with autism or an autism spectrum disorder. All expenses related to the attendance of the professional at interviews shall be borne by the requesting parent, guardian, or individual. If the individual is a victim, the defendant shall reimburse the victim for all expenses related to the attendance of the professional at the interview, in addition to other restitution or penalties provided by law, upon conviction of the offense of which the individual is a victim. Failure to have a professional as defined by this subsection present at the time of the interview is not a basis for suppression of the statement or the contents of the interview or for a cause of action against the law enforcement officer or agency. This subsection applies to such an individual who is the victim, a suspect, or a defendant formally accused of a crime.

(2) Each law enforcement agency must ensure that appropriate policies are developed which implement this section and that training is provided to its law enforcement and correctional officers based on those policies.

History.—s. 4, ch. 2016-175.



943.045 - Definitions; ss. 943.045-943.08.

943.045 Definitions; ss. 943.045-943.08.—The following words and phrases as used in ss. 943.045-943.08 shall have the following meanings:

(1) “Adjudicated guilty” means that a person has been found guilty and that the court has not withheld an adjudication of guilt.

(2) “Administration of criminal justice” means performing functions of detection, apprehension, detention, pretrial release, posttrial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders by governmental agencies. The administration of criminal justice includes criminal identification activities and the collection, processing, storage, and dissemination of criminal justice information by governmental agencies.

(3) “Biometric” refers to impressions, reproductions, or representations of human physical characteristics, such as DNA, fingerprints, palm prints, footprints, retina and iris images, voice patterns, and facial images, such as booking and driver license photographs, that, when measured and analyzed, can be used for identification purposes.

(4) “Comparable ordinance violation” means a violation of an ordinance having all the essential elements of a statutory misdemeanor or felony.

(5) “Criminal history information” means information collected by criminal justice agencies on persons, which information consists of identifiable descriptions and notations of arrests, detentions, indictments, informations, or other formal criminal charges and the disposition thereof. The term does not include identification information, such as biometric records, if the information does not indicate involvement of the person in the criminal justice system.

(6) “Criminal history record” means any nonjudicial record maintained by a criminal justice agency containing criminal history information.

(7) “Criminal intelligence information” means information collected by a criminal justice agency with respect to an identifiable person or group in an effort to anticipate, prevent, or monitor possible criminal activity.

(8) “Criminal intelligence information system” means a system, including the equipment, facilities, procedures, agreements, and organizations thereof, for the collection, processing, preservation, or dissemination of criminal intelligence information.

(9) “Criminal investigative information” means information about an identifiable person or group compiled by a criminal justice agency in the course of conducting a criminal investigation of a specific criminal act or omission, including, but not limited to, information derived from laboratory tests, reports of investigators, informants, or any type of surveillance.

(10) “Criminal investigative information system” means a system, including the equipment, facilities, procedures, agreements, and organizations thereof, for the collection, processing, preservation, or dissemination of criminal investigative information.

(11) “Criminal justice agency” means:

(a) A court.

(b) The department.

(c) The Department of Juvenile Justice.

(d) The protective investigations component of the Department of Children and Families, which investigates the crimes of abuse and neglect.

(e) Any other governmental agency or subunit thereof that performs the administration of criminal justice pursuant to a statute or rule of court and that allocates a substantial part of its annual budget to the administration of criminal justice.

(12) “Criminal justice information” means information on individuals collected or disseminated as a result of arrest, detention, or the initiation of a criminal proceeding by criminal justice agencies, including arrest record information, correctional and release information, criminal history record information, conviction record information, offender registration information, identification record information, and wanted persons record information. The term does not include statistical or analytical records or reports in which individuals are not identified and from which their identities are not ascertainable. The term does not include criminal intelligence information or criminal investigative information.

(13) “Criminal justice information system” means a system, including the equipment, facilities, procedures, agreements, and organizations thereof, for the collection, processing, preservation, or dissemination of criminal justice information.

(14) “Disposition” means details relating to the termination of an individual criminal defendant’s relationship with a criminal justice agency, including information disclosing that the law enforcement agency has elected not to refer a matter to a prosecutor or that a prosecutor has elected not to commence criminal proceedings, that a court has dealt with the individual, or that the individual has been incarcerated, paroled, pardoned, released, or granted clemency. Dispositions include, but are not limited to, acquittals, dismissals, pleas, convictions, adjudications, youthful offender determinations, determinations of mental capacity, placements in intervention programs, pardons, probations, paroles, and releases from correctional institutions.

(15) “Disseminate” means to transmit information, whether orally or in writing.

(16) “Expunction of a criminal history record” means the court-ordered physical destruction or obliteration of a record or portion of a record by any criminal justice agency having custody thereof, or as prescribed by the court issuing the order, except that criminal history records in the custody of the department must be retained in all cases for purposes of evaluating subsequent requests by the subject of the record for sealing or expunction, or for purposes of recreating the record in the event an order to expunge is vacated by a court of competent jurisdiction.

(17) “Record” means any and all documents, writings, computer memory, and microfilm, and any other form in which facts are memorialized, irrespective of whether such record is an official record, public record, or admissible record or is merely a copy thereof.

(18) “Research or statistical project” means any program, project, or component the purpose of which is to develop, measure, evaluate, or otherwise advance the state of knowledge in a particular area. The term does not include intelligence, investigative, or other information-gathering activities in which information is obtained for purposes directly related to enforcement of the criminal laws.

(19) “Sealing of a criminal history record” means the preservation of a record under such circumstances that it is secure and inaccessible to any person not having a legal right of access to the record or the information contained and preserved therein.

History.—s. 6, ch. 74-386; s. 4, ch. 78-323; s. 1, ch. 80-409; ss. 2, 3, ch. 81-10; s. 1, ch. 82-46; s. 2, ch. 83-265; ss. 1, 6, 7, ch. 87-177; s. 5, ch. 91-429; s. 1, ch. 92-73; s. 88, ch. 94-209; s. 162, ch. 98-403; s. 14, ch. 2013-116.

Note.—Former s. 943.07.



943.046 - Notification of criminal offender information.

943.046 Notification of criminal offender information.—

(1) Any state or local law enforcement agency may release to the public any criminal history information and other information regarding a criminal offender, including, but not limited to, public notification by the agency of the information, unless the information is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, this section does not contravene any provision of s. 943.053 which relates to the method by which an agency or individual may obtain a copy of an offender’s criminal history record.

(2) A state or local law enforcement agency and its personnel are immune from civil liability for the release of criminal history information or other information regarding a criminal offender, as provided by this section.

History.—s. 6, ch. 97-299; s. 8, ch. 2016-78.



943.05 - Criminal Justice Information Program; duties; crime reports.

943.05 Criminal Justice Information Program; duties; crime reports.—

(1) There is created a Criminal Justice Information Program within the Department of Law Enforcement. The program shall be supervised by personnel who shall be employed by the department upon the recommendation of the executive director. Such personnel shall supervise, direct, coordinate, and administer activities of the program which are assigned by the executive director.

(2) The program shall:

(a) Establish and maintain a communication system capable of transmitting criminal justice information to and between criminal justice agencies.

(b) Establish, implement, and maintain a statewide automated biometric identification system capable of, but not limited to, reading, classifying, matching, and storing fingerprints, rolled fingerprints, latent fingerprints, palm prints, and facial images. Information contained within the system shall be available to every criminal justice agency that is responsible for the administration of criminal justice.

(c) Initiate a crime information system that shall be responsible for:

1. Preparing and disseminating semiannual reports to the Governor, the Legislature, all criminal justice agencies, and, upon request, the public. Each report shall include, but not be limited to, types of crime reported, offenders, arrests, and victims.

2. Upon request, providing other states and federal criminal justice agencies with Florida crime data.

3. In cooperation with other criminal justice agencies, developing and maintaining an offender-based transaction system.

(d) Adopt rules to effectively and efficiently implement, administer, manage, maintain, and use the automated biometric identification system and uniform offense reports and arrest reports. The rules shall be considered minimum requirements and shall not preclude a criminal justice agency from implementing its own enhancements. However, rules and forms prescribing uniform arrest or probable cause affidavits and alcohol influence reports to be used by all law enforcement agencies in making DUI arrests under s. 316.193 shall be adopted and used by all law enforcement agencies in this state. Failure to use these uniform affidavits and reports, however, shall not prohibit prosecution under s. 316.193.

(e) Establish, implement, and maintain a Domestic and Repeat Violence Injunction Statewide Verification System capable of electronically transmitting information to and between criminal justice agencies relating to domestic violence injunctions, injunctions to prevent child abuse issued under chapter 39, and repeat violence injunctions issued by the courts throughout the state. Such information must include, but is not limited to, information as to the existence and status of any such injunction for verification purposes.

(f) Establish, implement, and maintain a system for transmitting to and between criminal justice agencies information about writs of bodily attachment issued in connection with a court-ordered child support obligation. Such information shall include, but not be limited to, information necessary to identify the respondents and serve the writs.

(g) Upon official written request, and subject to the department having sufficient funds and equipment to participate in such a request, from the agency executive director or secretary or from his or her designee, or from qualified entities participating in the volunteer and employee criminal history screening system under s. 943.0542, or as otherwise required by law, retain fingerprints submitted by criminal and noncriminal justice agencies to the department for a criminal history background screening as provided by rule and enter the fingerprints in the statewide automated biometric identification system authorized by paragraph (b). Such fingerprints shall thereafter be available for all purposes and uses authorized for arrest fingerprint submissions entered into the statewide automated biometric identification system pursuant to s. 943.051.

(h) For each agency or qualified entity that officially requests retention of fingerprints or for which retention is otherwise required by law, search all arrest fingerprint submissions received under s. 943.051 against the fingerprints retained in the statewide automated biometric identification system under paragraph (g).

1. Any arrest record that is identified with the retained fingerprints of a person subject to background screening as provided in paragraph (g) shall be reported to the appropriate agency or qualified entity.

2. To participate in this search process, agencies or qualified entities must notify each person fingerprinted that his or her fingerprints will be retained, pay an annual fee to the department unless otherwise provided by law, and inform the department of any change in the affiliation, employment, or contractual status of each person whose fingerprints are retained under paragraph (g) if such change removes or eliminates the agency or qualified entity’s basis or need for receiving reports of any arrest of that person, so that the agency or qualified entity is not obligated to pay the upcoming annual fee for the retention and searching of that person’s fingerprints to the department. The department shall adopt a rule setting the amount of the annual fee to be imposed upon each participating agency or qualified entity for performing these searches and establishing the procedures for the retention of fingerprints and the dissemination of search results. The fee may be borne by the agency, qualified entity, or person subject to fingerprint retention or as otherwise provided by law. Consistent with the recognition of criminal justice agencies expressed in s. 943.053(3), these services shall be provided to criminal justice agencies for criminal justice purposes free of charge. Qualified entities that elect to participate in the fingerprint retention and search process are required to timely remit the fee to the department by a payment mechanism approved by the department. If requested by the qualified entity, and with the approval of the department, such fees may be timely remitted to the department by a qualified entity upon receipt of an invoice for such fees from the department. Failure of a qualified entity to pay the amount due on a timely basis or as invoiced by the department may result in the refusal by the department to permit the qualified entity to continue to participate in the fingerprint retention and search process until all fees due and owing are paid.

3. Agencies that participate in the fingerprint retention and search process may adopt rules pursuant to ss. 120.536(1) and 120.54 to require employers to keep the agency informed of any change in the affiliation, employment, or contractual status of each person whose fingerprints are retained under paragraph (g) if such change removes or eliminates the agency’s basis or need for receiving reports of any arrest of that person, so that the agency is not obligated to pay the upcoming annual fee for the retention and searching of that person’s fingerprints to the department.

(3) If fingerprints submitted to the department for background screening, whether retained or not retained, are identified with the fingerprints of a person having a criminal history record, such fingerprints may thereafter be available for all purposes and uses authorized for arrest fingerprints, including, but not limited to, entry into the statewide automated biometric identification system to augment or replace the fingerprints that identify the criminal history record.

(4) Upon notification that a federal fingerprint retention program is in effect, and subject to the department being funded and equipped to participate in such a program, the department shall, if state and national criminal history records checks and retention of submitted prints are authorized or required by law, retain the fingerprints as provided in paragraphs (2)(g) and (h) and advise the Federal Bureau of Investigation to retain the fingerprints at the national level for searching against arrest fingerprint submissions received at the national level.

History.—s. 5, ch. 74-386; s. 1, ch. 77-174; s. 2, ch. 78-347; s. 2, ch. 80-409; s. 1, ch. 85-224; s. 2, ch. 86-187; s. 2, ch. 87-177; s. 8, ch. 94-134; s. 8, ch. 94-135; s. 21, ch. 95-325; s. 1, ch. 95-427; s. 109, ch. 96-175; s. 3, ch. 96-190; s. 5, ch. 98-94; s. 12, ch. 2002-263; s. 8, ch. 2006-176; s. 1, ch. 2008-249; s. 2, ch. 2010-62; s. 45, ch. 2010-114; s. 15, ch. 2012-73; s. 15, ch. 2013-116; s. 9, ch. 2016-78.



943.051 - Criminal justice information; collection and storage; fingerprinting.

943.051 Criminal justice information; collection and storage; fingerprinting.—

(1) The Criminal Justice Information Program, acting as the state’s central criminal justice information repository, shall:

(a) Collect, process, store, maintain, and disseminate criminal justice information and records necessary to the operation of the criminal justice information system of the department.

(b) Develop systems that inform one criminal justice agency of the criminal justice information held or maintained by other criminal justice agencies.

(2) The fingerprints, palm prints, and facial images of each adult person charged with or convicted of a felony, misdemeanor, or violation of a comparable ordinance by a state, county, municipal, or other law enforcement agency shall be captured and electronically submitted to the department in the manner prescribed by rule. Exceptions to this requirement for specified misdemeanors or comparable ordinance violations may be made by the department by rule.

(3)(a) The fingerprints, palm prints, and facial images of a minor who is charged with or found to have committed an offense that would be a felony if committed by an adult shall be captured and electronically submitted to the department in the manner prescribed by rule.

(b) A minor who is charged with or found to have committed the following offenses shall be fingerprinted and the fingerprints shall be submitted electronically to the department, unless the minor is issued a civil citation pursuant to s. 985.12:

1. Assault, as defined in s. 784.011.

2. Battery, as defined in s. 784.03.

3. Carrying a concealed weapon, as defined in s. 790.01(1).

4. Unlawful use of destructive devices or bombs, as defined in s. 790.1615(1).

5. Neglect of a child, as defined in s. 827.03(1)(e).

6. Assault or battery on a law enforcement officer, a firefighter, or other specified officers, as defined in s. 784.07(2)(a) and (b).

7. Open carrying of a weapon, as defined in s. 790.053.

8. Exposure of sexual organs, as defined in s. 800.03.

9. Unlawful possession of a firearm, as defined in s. 790.22(5).

10. Petit theft, as defined in s. 812.014(3).

11. Cruelty to animals, as defined in s. 828.12(1).

12. Arson, as defined in s. 806.031(1).

13. Unlawful possession or discharge of a weapon or firearm at a school-sponsored event or on school property, as provided in s. 790.115.

(4) Fingerprints shall be used as the basis for criminal history records.

History.—s. 3, ch. 80-409; s. 2, ch. 85-224; s. 5, ch. 93-204; s. 1, ch. 94-126; s. 89, ch. 94-209; s. 12, ch. 95-184; s. 2, ch. 95-427; s. 2, ch. 96-293; s. 28, ch. 96-322; s. 6, ch. 98-94; s. 2, ch. 99-284; s. 6, ch. 99-300; s. 11, ch. 2000-155; s. 2, ch. 2002-51; s. 6, ch. 2007-112; s. 32, ch. 2010-117; s. 16, ch. 2013-116; s. 2, ch. 2015-46.



943.0515 - Retention of criminal history records of minors.

943.0515 Retention of criminal history records of minors.—

(1)(a) The Criminal Justice Information Program shall retain the criminal history record of a minor who is classified as a serious or habitual juvenile offender or committed to a juvenile correctional facility or juvenile prison under chapter 985 for 5 years after the date the offender reaches 21 years of age, at which time the record shall be expunged unless it meets the criteria of paragraph (2)(a) or paragraph (2)(b).

(b)1. If the minor is not classified as a serious or habitual juvenile offender or committed to a juvenile correctional facility or juvenile prison under chapter 985, the program shall retain the minor’s criminal history record for 2 years after the date the minor reaches 19 years of age, at which time the record shall be expunged unless it meets the criteria of paragraph (2)(a) or paragraph (2)(b).

2. A minor described in subparagraph 1. may apply to the department to have his or her criminal history record expunged before the minor reaches 21 years of age. To be eligible for expunction under this subparagraph, the minor must be 18 years of age or older and less than 21 years of age and have not been charged by the state attorney with or found to have committed any criminal offense within the 5-year period before the application date. The only offenses eligible to be expunged under this subparagraph are those that the minor committed before the minor reached 18 years of age. A criminal history record expunged under this subparagraph requires the approval of the state attorney for each circuit in which an offense specified in the criminal history record occurred. A minor seeking to expunge a criminal history record under this subparagraph shall apply to the department for expunction in the manner prescribed by rule. An application for expunction under this subparagraph shall include:

a. A processing fee of $75 to the department for placement in the Department of Law Enforcement Operating Trust Fund, unless such fee is waived by the executive director.

b. A full set of fingerprints of the applicant taken by a law enforcement agency for purposes of identity verification.

c. A sworn, written statement from the minor seeking relief that he or she is no longer under court supervision applicable to the disposition of the arrest or alleged criminal activity to which the application to expunge pertains and that he or she has not been charged with or found to have committed a criminal offense, in any jurisdiction of the state or within the United States, within the 5-year period before the application date. A person who knowingly provides false information on the sworn statement required by this sub-subparagraph commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

3. A minor who applies, but who is not approved for early expunction in accordance with subparagraph 2., shall have his or her criminal history record expunged at age 21 if eligible under subparagraph 1.

(2)(a) If a person 18 years of age or older is charged with or convicted of a forcible felony and the person’s criminal history record as a minor has not yet been destroyed, the person’s record as a minor must be merged with the person’s adult criminal history record and must be retained as a part of the person’s adult record.

(b) If, at any time, a minor is adjudicated as an adult for a forcible felony, the minor’s criminal history record prior to the time of the minor’s adjudication as an adult must be merged with his or her record as an adjudicated adult.

(3) Notwithstanding any other provision of this section, the Criminal Justice Information Program shall retain the criminal history record of a minor adjudicated delinquent for a violation committed on or after July 1, 2007, as provided in s. 943.0435(1)(h)1.d. Such records may not be destroyed and must be merged with the person’s adult criminal history record and retained as a part of the person’s adult record.

History.—s. 90, ch. 94-209; s. 20, ch. 96-388; s. 1845, ch. 97-102; s. 7, ch. 98-94; s. 56, ch. 98-280; s. 6, ch. 99-284; s. 5, ch. 2007-209; s. 2, ch. 2016-42; s. 11, ch. 2016-104.



943.052 - Disposition reporting.

943.052 Disposition reporting.—The Criminal Justice Information Program shall, by rule, establish procedures and a format for each criminal justice agency to monitor its records and submit reports, as provided by this section, to the program. The disposition report shall be developed by the program and shall include the offender-based transaction system number.

(1) Each law enforcement officer or booking officer shall include with submitted arrest information and fingerprints the offender-based transaction system number.

(2) Each clerk of the court shall submit the uniform dispositions to the program or in a manner acceptable to the program. The report must be submitted at least once a month in an automated format acceptable to the program. The disposition report is mandatory for each disposition relating to an adult offender and, beginning July 1, 2008, for dispositions relating to minor offenders.

(3)(a) The Department of Corrections shall submit fingerprints, palm prints, and facial images to the program relating to the receipt of any person who is sentenced to a state correctional institution.

(b) The Department of Juvenile Justice shall submit fingerprints, palm prints, and facial images to the program relating to the receipt of any minor who is found to have committed an offense that would be a felony if committed by an adult, or is found to have committed a misdemeanor specified in s. 943.051(3), and is committed to the custody of the Department of Juvenile Justice.

History.—s. 4, ch. 80-409; s. 3, ch. 85-224; s. 3, ch. 86-187; s. 3, ch. 87-177; s. 91, ch. 94-209; s. 8, ch. 98-94; s. 6, ch. 2006-176; s. 17, ch. 2013-116.



943.0525 - Criminal justice information systems; use by state and local agencies.

943.0525 Criminal justice information systems; use by state and local agencies.—As a condition of participating in any criminal justice information system established by the Criminal Justice Information Program or of receiving criminal justice information, state and local agencies shall be required to execute appropriate user agreements and to comply with applicable federal laws and regulations, this chapter, and rules of the department. The program shall, by rule, adopt a user agreement that must include, but is not limited to, compliance with the provisions of s. 943.052. The user agreement between the department and the criminal justice agency shall include conspicuous language that any criminal justice agency’s failure to comply with laws, rules, and the user agreement shall constitute grounds for immediate termination of services. The department shall terminate the services to the criminal justice agency until the agency is in compliance. However, the department shall not terminate access to wanted persons or wanted property record information services to a law enforcement agency.

History.—s. 2, ch. 80-409; s. 495, ch. 81-259; s. 4, ch. 86-187; s. 9, ch. 98-94.



943.053 - Dissemination of criminal justice information; fees.

943.053 Dissemination of criminal justice information; fees.—

(1) The Department of Law Enforcement shall disseminate criminal justice information only in accordance with federal and state laws, regulations, and rules.

(2) Criminal justice information derived from federal criminal justice information systems or criminal justice information systems of other states shall not be disseminated in a manner inconsistent with the rules instituted by the National Crime Prevention and Privacy Compact, as approved and ratified in s. 943.0543, or with other applicable laws or rules.

(3)(a) Criminal history information relating to an adult, compiled by the Criminal Justice Information Program from intrastate sources shall be available on a priority basis to criminal justice agencies for criminal justice purposes free of charge. After providing the program with all known personal identifying information, persons in the private sector and noncriminal justice agencies may be provided criminal history information upon tender of fees as established in this subsection and in the manner prescribed by rule of the Department of Law Enforcement.

(b)1. Criminal history information relating to a juvenile compiled by the Criminal Justice Information Program from intrastate sources shall be released as provided in this section. Such information is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, unless such juvenile has been:

a. Taken into custody by a law enforcement officer for a violation of law which, if committed by an adult, would be a felony;

b. Charged with a violation of law which, if committed by an adult, would be a felony;

c. Found to have committed an offense which, if committed by an adult, would be a felony; or

d. Transferred to adult court pursuant to part X of chapter 985,

and provided the criminal history record has not been expunged or sealed under any law applicable to such record.

2. This paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(c)1. Criminal history information relating to juveniles, including criminal history information consisting in whole or in part of information that is confidential and exempt under paragraph (b), shall be available to:

a. A criminal justice agency for criminal justice purposes on a priority basis and free of charge;

b. The person to whom the record relates, or his or her attorney;

c. The parent, guardian, or legal custodian of the person to whom the record relates, provided such person has not reached the age of majority, been emancipated by a court, or been legally married; or

d. An agency or entity specified in s. 943.0585(4) or s. 943.059(4), for the purposes specified therein, and to any person within such agency or entity who has direct responsibility for employment, access authorization, or licensure decisions.

2. After providing the program with all known personal identifying information, the criminal history information relating to a juvenile which is not confidential and exempt under this subsection may be released to the private sector and noncriminal justice agencies not specified in s. 943.0585(4) or s. 943.059(4) in the same manner as provided in paragraph (a). Criminal history information relating to a juvenile which is not confidential and exempt under this subsection is the entire criminal history information relating to a juvenile who satisfies any of the criteria listed in sub-subparagraphs (b)1.a.-d., except for any portion of such juvenile’s criminal history record which has been expunged or sealed under any law applicable to such record.

3. All criminal history information relating to juveniles, other than that provided to criminal justice agencies for criminal justice purposes, shall be provided upon tender of fees as established in this subsection and in the manner prescribed by rule of the Department of Law Enforcement.

(d) The fee for access to criminal history information by the private sector or a noncriminal justice agency shall be assessed without regard to the size or category of criminal history record information requested.

(e) The fee per record for criminal history information provided pursuant to this subsection and s. 943.0542 is $24 per name submitted, except that the fee for the guardian ad litem program and vendors of the Department of Children and Families, the Department of Juvenile Justice, the Agency for Persons with Disabilities, and the Department of Elderly Affairs shall be $8 for each name submitted; the fee for a state criminal history provided for application processing as required by law to be performed by the Department of Agriculture and Consumer Services shall be $15 for each name submitted; and the fee for requests under s. 943.0542, which implements the National Child Protection Act, shall be $18 for each volunteer name submitted. The state offices of the Public Defender shall not be assessed a fee for Florida criminal history information or wanted person information.

(4) Criminal justice information provided by the Department of Law Enforcement shall be used only for the purpose stated in the request.

(5) Notwithstanding the provisions of s. 943.0525, and any user agreements adopted pursuant thereto, and notwithstanding the confidentiality of sealed records as provided for in s. 943.059, the department shall make online access to Florida criminal justice information available to each judge in the state courts system for the purpose of assisting judges in their case-related decisionmaking responsibilities. Such online access shall be provided without charge to the state courts system. Sealed records received by the courts under this section remain confidential and exempt from the provisions of s. 119.07(1). The information provided pursuant to this section shall not take the place of any information required to be provided to the courts by any other agency or entity. Information provided under this section shall be used only for the official court business for which it was requested and may not be further disseminated.

(6) Notwithstanding any other provision of law, the department shall provide to the Department of Revenue access to Florida criminal history records that are not exempt from disclosure under chapter 119, and to such information as may be lawfully available from other states via the National Law Enforcement Telecommunications System, for the purpose of locating subjects who owe or potentially owe support, as defined in s. 409.2554, or to whom such obligation is owed pursuant to Title IV-D of the Social Security Act. Such information may be provided to child support enforcement authorities in other states for these specific purposes.

(7) Notwithstanding any other provision of law, the department shall provide to each office of the public defender online access to criminal records of this state which are not exempt from disclosure under chapter 119 or confidential under law. Such access shall be used solely in support of the duties of a public defender as provided in s. 27.51 or of any attorney specially assigned as authorized in s. 27.53 in the representation of any person who is determined indigent as provided in s. 27.52. The costs of establishing and maintaining such online access shall be borne by the office to which the access has been provided.

(8) Notwithstanding s. 943.0525, and any user agreements adopted pursuant thereto, and notwithstanding the confidentiality of sealed records as provided for in s. 943.059 and juvenile records as provided for in paragraph (3)(b), the sheriff of any county that has contracted with a private entity to operate a county detention facility pursuant to s. 951.062 shall provide that private entity, in a timely manner, copies of the Florida criminal history records for its inmates. The sheriff may assess a charge for the Florida criminal history records pursuant to chapter 119. Sealed records and confidential juvenile records received by the private entity under this section remain confidential and exempt from s. 119.07(1).

(9) Notwithstanding s. 943.0525, and any user agreements adopted pursuant thereto, and notwithstanding the confidentiality of sealed records as provided for in s. 943.059 and juvenile records as provided for in paragraph (3)(b), the Department of Corrections shall provide, in a timely manner, copies of the Florida criminal history records for inmates housed in a private state correctional facility to the private entity under contract to operate the facility pursuant to s. 944.105. The department may assess a charge for the Florida criminal history records pursuant to chapter 119. Sealed records and confidential juvenile records received by the private entity under this section remain confidential and exempt from s. 119.07(1).

(10) Notwithstanding s. 943.0525 and any user agreements adopted pursuant thereto, and notwithstanding the confidentiality of sealed records as provided for in s. 943.059 or of juvenile records as provided for in paragraph (3)(b), the Department of Juvenile Justice or any other state or local criminal justice agency may provide copies of the Florida criminal history records for juvenile offenders currently or formerly detained or housed in a contracted juvenile assessment center or detention facility or serviced in a contracted treatment program and for employees or other individuals who will have access to these facilities, only to the entity under direct contract with the Department of Juvenile Justice to operate these facilities or programs pursuant to s. 985.688. The criminal justice agency providing such data may assess a charge for the Florida criminal history records pursuant to chapter 119. Sealed records and confidential juvenile records received by the private entity under this section remain confidential and exempt from s. 119.07(1). Information provided under this section shall be used only for the criminal justice purpose for which it was requested and may not be further disseminated.

(11) A criminal justice agency that is authorized under federal rules or law to conduct a criminal history background check on an agency employee who is not certified by the Criminal Justice Standards and Training Commission under s. 943.12 may submit to the department the fingerprints of the noncertified employee to obtain state and national criminal history information. The fingerprints shall be retained and entered in the statewide automated biometric identification system authorized by s. 943.05 and shall be available for all purposes and uses authorized for arrest fingerprint submissions entered in the statewide automated biometric identification system pursuant to s. 943.051. The department shall search all arrest fingerprint submissions received pursuant to s. 943.051 against the fingerprints retained in the statewide automated biometric identification system pursuant to this section. In addition to all purposes and uses authorized for arrest fingerprint submissions for which submitted fingerprints may be used, any arrest record that is identified with the retained employee fingerprints must be reported to the submitting employing agency.

(12) Notwithstanding any other provision of law, when a criminal history check or a duty to disclose the absence of a criminal history check is mandated by state law, or when a privilege or benefit is conferred by state law in return for exercising an option of conducting a criminal history check, the referenced criminal history check, whether it is an initial or renewal check, shall include a Florida criminal history provided by the department as set forth in this section. Such Florida criminal history information may be provided by a private vendor only if that information is directly obtained from the department for each request. When a national criminal history check is required or authorized by state law, the national criminal history check shall be submitted by and through the department in the manner established by the department for such checks, unless otherwise required by federal law. The fee for criminal history information as established by state law or, in the case of national checks, by the Federal Government, shall be borne by the person or entity submitting the request, or as provided by law. Criminal history information provided by any other governmental entity of this state or any private entity shall not be substituted for criminal history information provided by the department when the criminal history check or a duty to disclose the absence of a criminal history check is required by statute or is made a condition of a privilege or benefit by law. When fingerprints are required or permitted to be used as a basis for identification in conducting such a criminal history check, the fingerprints must be taken by a law enforcement agency employee, a government agency employee, a qualified electronic fingerprint service provider, or a private employer. Fingerprints taken by the subject of the criminal history check may not be accepted or used for the purpose of identification in conducting the criminal history check.

(13)(a) For the department to accept an electronic fingerprint submission from:

1. A private vendor engaged in the business of providing electronic fingerprint submission; or

2. A private entity or public agency that submits the fingerprints of its own employees, volunteers, contractors, associates, or applicants for the purpose of conducting a required or permitted criminal history background check,

the vendor, entity, or agency submitting the fingerprints must enter into an agreement with the department that, at a minimum, obligates the vendor, entity, or agency to comply with certain specified standards to ensure that all persons having direct or indirect responsibility for verifying identification, taking fingerprints, and electronically submitting fingerprints are qualified to do so and will ensure the integrity and security of all personal information gathered from the persons whose fingerprints are submitted.

(b) Such standards shall include, but need not be limited to, requiring that:

1. All persons responsible for taking fingerprints and collecting personal identifying information from the persons being fingerprinted to meet current written state and federal guidelines for identity verification and for recording legible fingerprints;

2. The department and the Federal Bureau of Investigation’s technical standards for the electronic submission of fingerprints are satisfied;

3. The fingerprint images electronically submitted satisfy the department’s and the Federal Bureau of Investigation’s quality standards; and

4. A person may not take his or her own fingerprints for submission to the department.

(c) The requirement for entering into an agreement with the department for this purpose does not apply to criminal justice agencies.

(d) The agreement with the department must require the vendor, entity, or agency to collect from the person or entity on whose behalf the fingerprints are submitted the fees prescribed by state and federal law for processing the fingerprints for a criminal history check. The agreement must provide that such fees be timely remitted to the department by a payment mechanism approved by the department. If requested by the vendor, entity, or agency, and with the approval of the department, such fees may be timely remitted to the department by a vendor, entity, or agency upon receipt of an invoice for such fees from the department. Failure of a vendor, entity, or agency to pay the amount due on a timely basis or as invoiced by the department may result in the refusal by the department to accept future fingerprint submissions until all fees due and owing are paid.

(14) Notwithstanding any other law, the department shall provide to the Sexually Violent Predator Program within the Department of Children and Families online access to the arrest notification program through the Florida Criminal Justice Network to be used solely in support of the duties of the Department of Children and Families as provided in s. 394.926(4).

History.—s. 5, ch. 80-409; s. 1, ch. 94-168; s. 92, ch. 94-209; s. 21, ch. 96-388; s. 74, ch. 97-170; s. 10, ch. 98-94; s. 3, ch. 98-207; s. 10, ch. 99-300; s. 9, ch. 2001-127; s. 55, ch. 2001-158; s. 134, ch. 2003-402; s. 1, ch. 2003-403; s. 67, ch. 2004-267; s. 21, ch. 2006-2; s. 116, ch. 2006-120; s. 9, ch. 2006-176; s. 1, ch. 2008-112; s. 2, ch. 2008-249; s. 3, ch. 2010-62; s. 46, ch. 2010-114; s. 33, ch. 2010-117; s. 37, ch. 2010-162; s. 16, ch. 2012-73; s. 18, ch. 2013-116; s. 9, ch. 2014-2; s. 317, ch. 2014-19; s. 2, ch. 2016-78; s. 1, ch. 2016-162.



943.0535 - Aliens, criminal records.

943.0535 Aliens, criminal records.—It shall be the duty of the clerk of court to furnish without charge a certified copy of the complaint, information, or indictment and the judgment and sentence and any other record pertaining to the case of any alien to the United States immigration officer in charge of the territory or district in which the court is located in every case in which an alien is convicted of a felony or misdemeanor or enters a plea of guilty or nolo contendere to any felony or misdemeanor charge. The state attorney shall assist the clerk of the court in determining if a defendant entering a plea or convicted is an alien.

History.—s. 2, ch. 88-248; s. 4, ch. 96-312; s. 11, ch. 99-188; s. 12, ch. 2000-155.



943.054 - Exchange of federal criminal history records and information.

943.054 Exchange of federal criminal history records and information.—

(1) Criminal history information derived from any United States Department of Justice criminal justice information system is available:

(a) To criminal justice agencies for criminal justice purposes.

(b) Pursuant to applicable federal laws and regulations, including those instituted by the National Crime Prevention and Privacy Compact, for use in connection with licensing or local or state employment or for such other uses only as authorized by federal or state laws which have been approved by the United States Attorney General or the Attorney General’s designee.

(c) For issuance of press releases and publicity designed to effect the apprehension of wanted persons in connection with serious or significant offenses.

(2) The exchange of federal criminal history information is subject to cancellation if dissemination is made outside the receiving departments or related agencies.

(3) A criminal justice agency may refer to federal criminal history records and disclose to the public factual information concerning the status of an investigation; the apprehension, arrest, release, or prosecution of an individual; the adjudication of charges; or the correctional status of an individual when such disclosure is reasonably contemporaneous with the event to which the information relates.

(4) Provisions of this section are required by the Federal Government as a condition of utilizing the United States Department of Justice criminal history record information systems.

History.—s. 6, ch. 80-409; s. 2, ch. 94-126; s. 441, ch. 96-406; s. 1846, ch. 97-102; s. 19, ch. 2013-116.



943.0542 - Access to criminal history information provided by the department to qualified entities.

943.0542 Access to criminal history information provided by the department to qualified entities.—

(1) As used in this section, the term:

(a) “Care” means the provision of care, treatment, education, training, instruction, supervision, or recreation to children, the elderly, or individuals with disabilities.

(b) “Qualified entity” means a business or organization, whether public, private, operated for profit, operated not for profit, or voluntary, which provides care or care placement services, including a business or organization that licenses or certifies others to provide care or care placement services.

(2)(a) A qualified entity must register with the department before submitting a request for screening under this section. Each such request must be voluntary and conform to the requirements established in the National Child Protection Act of 1993, as amended. As a part of the registration, the qualified entity must agree to comply with state and federal law and must so indicate by signing an agreement approved by the department. The department may periodically audit qualified entities to ensure compliance with federal law and this section.

(b) A qualified entity shall submit to the department a request for screening an employee or volunteer or person applying to be an employee or volunteer by submitting fingerprints, or the request may be submitted electronically. The qualified entity must maintain a signed waiver allowing the release of the state and national criminal history record information to the qualified entity.

(c) Each such request must be accompanied by payment of a fee for a statewide criminal history check by the department established by s. 943.053, plus the amount currently prescribed by the Federal Bureau of Investigation for the national criminal history check in compliance with the National Child Protection Act of 1993, as amended. Payments must be made in the manner prescribed by the department by rule.

(d) Any current or prospective employee or volunteer who is subject to a request for screening must indicate to the qualified entity submitting the request the name and address of each qualified entity that has submitted a previous request for screening regarding that employee or volunteer.

(3) The department shall provide directly to the qualified entity the state criminal history records that are not exempt from disclosure under chapter 119 or otherwise confidential under law. A person who is the subject of a state criminal history record may challenge the record only as provided in s. 943.056.

(4) The national criminal history data is available to qualified entities to use only for the purpose of screening employees and volunteers or persons applying to be an employee or volunteer with a qualified entity. The department shall provide this national criminal history record information directly to the qualified entity as authorized by the written waiver required for submission of a request to the department.

(5) The determination whether the criminal history record shows that the employee or volunteer has been convicted of or is under pending indictment for any crime that bears upon the fitness of the employee or volunteer to have responsibility for the safety and well-being of children, the elderly, or disabled persons shall solely be made by the qualified entity. This section does not require the department to make such a determination on behalf of any qualified entity.

(6) The qualified entity must notify in writing the person of his or her right to obtain a copy of any background screening report, including the criminal history records, if any, contained in the report, and of the person’s right to challenge the accuracy and completeness of any information contained in any such report and to obtain a determination as to the validity of such challenge before a final determination regarding the person is made by the qualified entity reviewing the criminal history information. A qualified entity that is required by law to apply screening criteria, including any right to contest or request an exemption from disqualification, shall apply such screening criteria to the state and national criminal history record information received from the department for those persons subject to the required screening.

(7) The department may establish a database of registered qualified entities and make this data available free of charge to all registered qualified entities. The database must include, at a minimum, the name, address, and phone number of each qualified entity.

(8) A qualified entity is not liable for damages solely for failing to obtain the information authorized under this section with respect to an employee or volunteer. The state, any political subdivision of the state, or any agency, officer, or employee of the state or a political subdivision is not liable for damages for providing the information requested under this section.

(9) The department has authority to adopt rules to implement this section.

History.—s. 1, ch. 99-300; s. 3, ch. 2008-249; s. 20, ch. 2013-116; s. 10, ch. 2016-78; s. 5, ch. 2016-162.



943.0543 - National Crime Prevention and Privacy Compact; ratification and implementation.

943.0543 National Crime Prevention and Privacy Compact; ratification and implementation.—

(1) In order to facilitate the authorized interstate exchange of criminal history information for noncriminal justice purposes, including, but not limited to, background checks for the licensing and screening of employees and volunteers under the National Child Protection Act of 1993, as amended, and to implement the National Crime Prevention and Privacy Compact, 42 U.S.C. s. 14616, the Legislature approves and ratifies the compact. The executive director of the Department of Law Enforcement shall execute the compact on behalf of the state.

(2) The department is the repository of criminal history records for purposes of the compact and shall do all things necessary or incidental to carrying out the compact.

(3) The executive director of the department, or the director’s designee, is the state’s compact officer and shall administer the compact within the state. The department may establish procedures for the cooperative exchange of criminal history records between the state and Federal Government for use in noncriminal justice cases.

(4) The state’s ratification of the compact remains in effect until legislation is enacted which specifically renounces the compact.

(5) This compact and this section do not affect or abridge the obligations and responsibilities of the department under other provisions of this chapter, including s. 943.053, and do not alter or amend the manner, direct or otherwise, in which the public is afforded access to criminal history records under state law.

History.—s. 2, ch. 99-300; s. 111, ch. 2013-18; s. 11, ch. 2016-78.



943.0544 - Criminal justice information network and information management.

943.0544 Criminal justice information network and information management.—

(1) The department may develop, implement, maintain, and manage innovative, progressive, and effective methods of serving the information-management needs of criminal justice agencies, and may take necessary steps to promote the efficient and cost-effective use of such information.

(2) The department may develop, implement, maintain, manage, and operate the Criminal Justice Network, which shall be an intrastate network for agency information and data sharing for use by the state’s criminal justice agencies. The department, in consultation with the Criminal and Juvenile Justice Information Systems Council, shall determine and regulate access to the Criminal Justice Network by the state’s criminal justice agencies.

(3) In addition, the department may authorize entities that offer or provide a product, program, or service determined by the department to be of substantial value to the criminal justice information needs of the state’s criminal justice agencies a special limited presence on the network under terms, conditions, and limitations established by the department after consultation with the Criminal and Juvenile Justice Information Systems Council.

(4) In carrying out its duties under this section, the department may enter into contracts; conduct pilot studies and projects; and assess and collect fees, commissions, royalties, or other charges from entities approved for special presence on the Criminal Justice Network in consideration for such presence. The department may enter into agreements by which products, programs, or services of value to the department or the information needs of criminal justice agencies are provided in lieu of all or a part of a fee, commission, royalty, or charge that might otherwise be assessed by the department upon an entity granted special limited presence as provided in this subsection.

(5) The department may enter into an agreement with any entity to facilitate the department’s responsibilities for receiving, maintaining, managing, processing, allowing access to, and disseminating criminal justice information, intelligence, data, or criminal history records and information, or to otherwise accomplish the duties and responsibilities related to information and records as defined in this chapter. The department may enter into agreements by which products, programs, or services of value to the department or the information needs of criminal justice agencies are provided in lieu of all or part of a fee, commission, royalty, or charge that might be otherwise assessed by the department upon an entity entering into an agreement with the department. Any entity under contract with the department to perform all or part of the department’s information functions or duties shall, as specified in the contract, be performing such functions or duties as a criminal justice agency for purposes of handling, collecting, managing, or disseminating criminal justice information, intelligence, data, histories, and other records. Disclosure of such information to an entity under such a contract does not waive any confidentiality or exemption from disclosure under s. 119.07 or any other applicable law.

(6) Except as otherwise specified in this section, this section does not alter or limit the powers and duties of the department established under this chapter.

History.—s. 3, ch. 99-300; s. 13, ch. 2000-155; s. 112, ch. 2013-18; s. 21, ch. 2013-116.



943.055 - Records and audit.

943.055 Records and audit.—

(1) Criminal justice agencies disseminating criminal justice information derived from a Department of Law Enforcement criminal justice information system shall maintain a record of dissemination in accordance with the user agreements in s. 943.0525.

(2) The Criminal Justice Information Program shall arrange for any audits of state and local criminal justice and noncriminal justice agencies necessary to ensure compliance with federal laws and regulations, this chapter, and rules of the Department of Law Enforcement pertaining to the establishment, operation, security, and maintenance of criminal justice information systems.

History.—s. 7, ch. 80-409; s. 11, ch. 98-94; s. 22, ch. 2013-116.



943.056 - Criminal history records; access, review, and challenge.

943.056 Criminal history records; access, review, and challenge.—

(1) For purposes of verification of the accuracy and completeness of a criminal history record, the Department of Law Enforcement shall provide, in the manner prescribed by rule, such record for review upon verification, by fingerprints, of the identity of the requesting person. If a minor, or the parent or legal guardian of a minor, requests a copy of the minor’s criminal history record, the Department of Law Enforcement shall provide such copy, including any portions of the record which may be confidential under s. 943.053(3)(b), for review upon verification, by fingerprints, of the identity of the minor. The providing of such record shall not require the payment of any fees, except those provided for by federal regulations.

(2) Criminal justice agencies subject to chapter 120 shall be subject to hearings regarding those portions of criminal history records for which the agency served as originator. When it is determined what the record should contain in order to be complete and accurate, the Criminal Justice Information Program shall be advised and shall conform state records to the corrected criminal history record information and shall request that the federal records be corrected.

(3) Criminal justice agencies not subject to chapter 120 shall be subject to administrative proceedings for challenges to criminal history record information in accordance with rules established by the Department of Law Enforcement.

(4) Upon request, an individual whose record has been corrected shall be given the names of all known noncriminal justice agencies to which the data has been given. The correcting agency shall notify all known criminal justice recipients of the corrected information, and those agencies shall modify their records to conform to the corrected record.

History.—ss. 8, 9, ch. 80-409; s. 3, ch. 94-126; s. 93, ch. 94-209; s. 12, ch. 98-94; s. 23, ch. 2013-116; s. 4, ch. 2016-78.



943.057 - Access to criminal justice information for research or statistical purposes.

943.057 Access to criminal justice information for research or statistical purposes.—The Department of Law Enforcement may provide by rule for access to and dissemination and use of criminal justice information for research or statistical purposes. All requests for records or information in the criminal justice information systems of the department shall require the requesting individual or entity to enter into an appropriate privacy and security agreement which provides that the requesting individual or entity shall comply with all laws and rules governing the use of criminal justice information for research or statistical purposes. The department may charge a fee for the production of criminal justice information under this section. Such fee shall approximate the actual cost of production. This section does not require the release of confidential information or require the department to accommodate requests that would disrupt ongoing operations beyond the extent required by s. 119.07.

History.—s. 10, ch. 80-409; s. 4, ch. 94-126; s. 442, ch. 96-406; s. 13, ch. 98-94.



943.0575 - Public access to records.

943.0575 Public access to records.—Nothing in this act shall be construed to restrict or condition public access to records as provided by s. 119.07.

History.—s. 16, ch. 80-409.



943.0581 - Administrative expunction.

943.0581 Administrative expunction.—

(1) Notwithstanding any law dealing generally with the preservation and destruction of public records, the department may adopt a rule pursuant to chapter 120 for the administrative expunction of any nonjudicial record of an arrest of a minor or an adult made contrary to law or by mistake.

(2) A law enforcement agency shall apply to the department in the manner prescribed by rule for the administrative expunction of any nonjudicial record of any arrest of a minor or an adult who is subsequently determined by the agency, at its discretion, or by the final order of a court of competent jurisdiction, to have been arrested contrary to law or by mistake.

(3) An adult or, in the case of a minor child, the parent or legal guardian of the minor child, may apply to the department in the manner prescribed by rule for the administrative expunction of any nonjudicial record of an arrest alleged to have been made contrary to law or by mistake, provided that the application is supported by the endorsement of the head of the arresting agency or his or her designee or the state attorney of the judicial circuit in which the arrest occurred or his or her designee.

(4) An application for administrative expunction shall include the date and time of the arrest, the name of the person arrested, the offender-based tracking system (OBTS) number, and the crime or crimes charged. The application shall be on the submitting agency’s letterhead and shall be signed by the head of the submitting agency or his or her designee.

(5) If the person was arrested on a warrant, capias, or pickup order, a request for an administrative expunction may be made by the sheriff of the county in which the warrant, capias, or pickup order was issued or his or her designee or by the state attorney of the judicial circuit in which the warrant, capias, or pickup order was issued or his or her designee.

(6) An application or endorsement under this section is not admissible as evidence in any judicial or administrative proceeding and may not be construed in any way as an admission of liability in connection with an arrest.

History.—s. 2, ch. 92-73; s. 94, ch. 94-209; s. 1, ch. 2006-94; s. 4, ch. 2008-249; s. 34, ch. 2010-117.



943.0582 - Prearrest, postarrest, or teen court diversion program expunction.

943.0582 Prearrest, postarrest, or teen court diversion program expunction.—

(1) Notwithstanding any law dealing generally with the preservation and destruction of public records, the department may provide, by rule adopted pursuant to chapter 120, for the expunction of any nonjudicial record of the arrest of a minor who has successfully completed a prearrest or postarrest diversion program for minors as authorized by s. 985.125.

(2)(a) As used in this section, the term “expunction” has the same meaning ascribed in and effect as s. 943.0585, except that:

1. The provisions of s. 943.0585(4)(a) do not apply, except that the criminal history record of a person whose record is expunged pursuant to this section shall be made available only to criminal justice agencies for the purpose of determining eligibility for prearrest, postarrest, or teen court diversion programs; when the record is sought as part of a criminal investigation; or when the subject of the record is a candidate for employment with a criminal justice agency. For all other purposes, a person whose record is expunged under this section may lawfully deny or fail to acknowledge the arrest and the charge covered by the expunged record.

2. Records maintained by local criminal justice agencies in the county in which the arrest occurred that are eligible for expunction pursuant to this section shall be sealed as the term is used in s. 943.059.

(b) As used in this section, the term “nonviolent misdemeanor” includes simple assault or battery when prearrest or postarrest diversion expunction is approved in writing by the state attorney for the county in which the arrest occurred.

(3) The department shall expunge the nonjudicial arrest record of a minor who has successfully completed a prearrest or postarrest diversion program if that minor:

(a) Submits an application for prearrest or postarrest diversion expunction, on a form prescribed by the department, signed by the minor’s parent or legal guardian, or by the minor if he or she has reached the age of majority at the time of applying.

(b) Submits to the department, with the application, an official written statement from the state attorney for the county in which the arrest occurred certifying that he or she has successfully completed that county’s prearrest or postarrest diversion program, that his or her participation in the program was based on an arrest for a nonviolent misdemeanor, and that he or she has not otherwise been charged by the state attorney with, or found to have committed, any criminal offense or comparable ordinance violation.

(c) Participated in a prearrest or postarrest diversion program that expressly authorizes or permits such expunction.

(d) Participated in a prearrest or postarrest diversion program based on an arrest for a nonviolent misdemeanor that would not qualify as an act of domestic violence as that term is defined in s. 741.28.

(e) Has never been, before filing the application for expunction, charged by the state attorney with, or found to have committed, any criminal offense or comparable ordinance violation.

(4) The department is authorized to charge a $75 processing fee for each request received for prearrest or postarrest diversion program expunction, for placement in the Department of Law Enforcement Operating Trust Fund, unless such fee is waived by the executive director.

(5) Expunction or sealing granted under this section does not prevent the minor who receives such relief from petitioning for the expunction or sealing of a later criminal history record as provided for in ss. 943.0583, 943.0585, and 943.059, if the minor is otherwise eligible under those sections.

History.—s. 8, ch. 2001-125; s. 10, ch. 2001-127; s. 66, ch. 2004-267; s. 117, ch. 2006-120; s. 35, ch. 2010-117; s. 3, ch. 2013-98; s. 24, ch. 2013-116; s. 45, ch. 2014-162; s. 3, ch. 2016-42.



943.0583 - Human trafficking victim expunction.

943.0583 Human trafficking victim expunction.—

(1) As used in this section, the term:

(a) “Human trafficking” has the same meaning as provided in s. 787.06.

(b) “Official documentation” means any documentation issued by a federal, state, or local agency tending to show a person’s status as a victim of human trafficking.

(c) “Victim of human trafficking” means a person subjected to coercion, as defined in s. 787.06, for the purpose of being used in human trafficking, a child under 18 years of age subjected to human trafficking, or an individual subjected to human trafficking as defined by federal law.

(2) Notwithstanding any other provision of law, upon the filing of a petition as provided in this section, any court in the circuit in which the petitioner was arrested, so long as the court has jurisdiction over the class of offense or offenses sought to be expunged, may order a criminal justice agency to expunge the criminal history record of a victim of human trafficking who complies with the requirements of this section. A petition need not be filed in the court where the petitioner’s criminal proceeding or proceedings originally occurred. This section does not confer any right to the expunction of any criminal history record, and any request for expunction of a criminal history record may be denied at the discretion of the court.

(3) A person who is a victim of human trafficking may petition for the expunction of a criminal history record resulting from the arrest or filing of charges for an offense committed or reported to have been committed while the person was a victim of human trafficking, which offense was committed or reported to have been committed as a part of the human trafficking scheme of which the person was a victim or at the direction of an operator of the scheme, including, but not limited to, violations under chapters 796 and 847, without regard to the disposition of the arrest or of any charges. However, this section does not apply to any offense listed in s. 775.084(1)(b)1. Determination of the petition under this section should be by a preponderance of the evidence. A conviction expunged under this section is deemed to have been vacated due to a substantive defect in the underlying criminal proceedings. If a person is adjudicated not guilty by reason of insanity or is found to be incompetent to stand trial for any such charge, the expunction of the criminal history record may not prevent the entry of the judgment or finding in state and national databases for use in determining eligibility to purchase or possess a firearm or to carry a concealed firearm, as authorized in s. 790.065(2)(a)4.c. and 18 U.S.C. s. 922(t), nor shall it prevent any governmental agency that is authorized by state or federal law to determine eligibility to purchase or possess a firearm or to carry a concealed firearm from accessing or using the record of the judgment or finding in the course of such agency’s official duties.

(4) A petition under this section must be initiated by the petitioner with due diligence after the victim has ceased to be a victim of human trafficking or has sought services for victims of human trafficking, subject to reasonable concerns for the safety of the victim, family members of the victim, or other victims of human trafficking that may be jeopardized by the bringing of such petition or for other reasons consistent with the purpose of this section.

(5) Official documentation of the victim’s status creates a presumption that his or her participation in the offense was a result of having been a victim of human trafficking but is not required for granting a petition under this section. A determination made without such official documentation must be made by a showing of clear and convincing evidence.

(6) Each petition to a court to expunge a criminal history record is complete only when accompanied by:

(a) The petitioner’s sworn statement attesting that the petitioner is eligible for such an expunction to the best of his or her knowledge or belief and does not have any other petition to expunge or any petition to seal pending before any court.

(b) Official documentation of the petitioner’s status as a victim of human trafficking, if any exists.

Any person who knowingly provides false information on such sworn statement to the court commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(7)(a) In judicial proceedings under this section, a copy of the completed petition to expunge shall be served upon the appropriate state attorney or the statewide prosecutor and upon the arresting agency; however, it is not necessary to make any agency other than the state a party. The appropriate state attorney or the statewide prosecutor and the arresting agency may respond to the court regarding the completed petition to expunge.

(b) The petitioner or the petitioner’s attorney may appear at any hearing under this section telephonically, via video conference, or by other electronic means.

(c) The court shall allow an advocate from a state attorney’s office, law enforcement agency, safe house or safe foster home as defined in s. 409.1678(1), or a residential facility offering services to adult victims of human trafficking to be present with the petitioner during any court proceedings or hearings under this section, if the petitioner has made such a request and the advocate is able to be present.

(d) If relief is granted by the court, the clerk of the court shall certify copies of the order to the appropriate state attorney or the statewide prosecutor and the arresting agency. The arresting agency is responsible for forwarding the order to any other agency listed in the court order to which the arresting agency disseminated the criminal history record information to which the order pertains. The department shall forward the order to expunge to the Federal Bureau of Investigation. The clerk of the court shall certify a copy of the order to any other agency that the records of the court reflect has received the criminal history record from the court.

(8)(a) Any criminal history record of a minor or an adult that is ordered expunged pursuant to this section must be physically destroyed or obliterated by any criminal justice agency having custody of such record, except that any criminal history record in the custody of the department must be retained in all cases.

(b) The person who is the subject of a criminal history record that is expunged under this section may lawfully deny or fail to acknowledge the arrests covered by the expunged record, except when the subject of the record is a candidate for employment with a criminal justice agency or is a defendant in a criminal prosecution.

(c) Subject to the exceptions in paragraph (b), a person who has been granted an expunction under this section may not be held under any law of this state to commit perjury or to be otherwise liable for giving a false statement by reason of such person’s failure to recite or acknowledge an expunged criminal history record.

(9) Any reference to any other chapter, section, or subdivision of the Florida Statutes in this section constitutes a general reference under the doctrine of incorporation by reference.

(10)(a) A criminal history record ordered expunged under this section that is retained by the department is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution, except that the record shall be made available to criminal justice agencies for their respective criminal justice purposes and to any governmental agency that is authorized by state or federal law to determine eligibility to purchase or possess a firearm or to carry a concealed firearm for use in the course of such agency’s official duties. Otherwise, such record shall not be disclosed to any person or entity except upon order of a court of competent jurisdiction. A criminal justice agency may retain a notation indicating compliance with an order to expunge.

(b) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2018, unless reviewed and saved from repeal through reenactment by the Legislature.

(11)(a) The following criminal intelligence information or criminal investigative information is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

1. Any information that reveals the identity of a person who is a victim of human trafficking whose criminal history record has been expunged under this section.

2. Any information that may reveal the identity of a person who is a victim of human trafficking whose criminal history record has been ordered expunged under this section.

(b) Criminal investigative information and criminal intelligence information made confidential and exempt under this subsection may be disclosed by a law enforcement agency:

1. In the furtherance of its official duties and responsibilities.

2. For print, publication, or broadcast if the law enforcement agency determines that such release would assist in locating or identifying a person that the agency believes to be missing or endangered. The information provided should be limited to that needed to identify or locate the victim.

3. To another governmental agency in the furtherance of its official duties and responsibilities.

(c) This exemption applies to such confidential and exempt criminal intelligence information or criminal investigative information held by a law enforcement agency before, on, or after the effective date of the exemption.

(d) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2020, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 2, ch. 2013-98; s. 1, ch. 2013-99; s. 12, ch. 2014-160; s. 2, ch. 2015-145; s. 2, ch. 2015-146.



943.0585 - Court-ordered expunction of criminal history records.

943.0585 Court-ordered expunction of criminal history records.—The courts of this state have jurisdiction over their own procedures, including the maintenance, expunction, and correction of judicial records containing criminal history information to the extent such procedures are not inconsistent with the conditions, responsibilities, and duties established by this section. Any court of competent jurisdiction may order a criminal justice agency to expunge the criminal history record of a minor or an adult who complies with the requirements of this section. The court shall not order a criminal justice agency to expunge a criminal history record until the person seeking to expunge a criminal history record has applied for and received a certificate of eligibility for expunction pursuant to subsection (2) or subsection (5). A criminal history record that relates to a violation of s. 393.135, s. 394.4593, s. 787.025, chapter 794, former s. 796.03, s. 800.04, s. 810.14, s. 817.034, s. 825.1025, s. 827.071, chapter 839, s. 847.0133, s. 847.0135, s. 847.0145, s. 893.135, s. 916.1075, a violation enumerated in s. 907.041, or any violation specified as a predicate offense for registration as a sexual predator pursuant to s. 775.21, without regard to whether that offense alone is sufficient to require such registration, or for registration as a sexual offender pursuant to s. 943.0435, may not be expunged, without regard to whether adjudication was withheld, if the defendant was found guilty of or pled guilty or nolo contendere to the offense, or if the defendant, as a minor, was found to have committed, or pled guilty or nolo contendere to committing, the offense as a delinquent act. The court may only order expunction of a criminal history record pertaining to one arrest or one incident of alleged criminal activity, except as provided in this section. The court may, at its sole discretion, order the expunction of a criminal history record pertaining to more than one arrest if the additional arrests directly relate to the original arrest. If the court intends to order the expunction of records pertaining to such additional arrests, such intent must be specified in the order. A criminal justice agency may not expunge any record pertaining to such additional arrests if the order to expunge does not articulate the intention of the court to expunge a record pertaining to more than one arrest. This section does not prevent the court from ordering the expunction of only a portion of a criminal history record pertaining to one arrest or one incident of alleged criminal activity. Notwithstanding any law to the contrary, a criminal justice agency may comply with laws, court orders, and official requests of other jurisdictions relating to expunction, correction, or confidential handling of criminal history records or information derived therefrom. This section does not confer any right to the expunction of any criminal history record, and any request for expunction of a criminal history record may be denied at the sole discretion of the court.

(1) PETITION TO EXPUNGE A CRIMINAL HISTORY RECORD.—Each petition to a court to expunge a criminal history record is complete only when accompanied by:

(a) A valid certificate of eligibility for expunction issued by the department pursuant to subsection (2).

(b) The petitioner’s sworn statement attesting that the petitioner:

1. Has never, prior to the date on which the petition is filed, been adjudicated guilty of a criminal offense or comparable ordinance violation, or been adjudicated delinquent for committing any felony or a misdemeanor specified in s. 943.051(3)(b).

2. Has not been adjudicated guilty of, or adjudicated delinquent for committing, any of the acts stemming from the arrest or alleged criminal activity to which the petition pertains.

3. Has never secured a prior sealing or expunction of a criminal history record under this section, s. 943.059, former s. 893.14, former s. 901.33, or former s. 943.058, unless expunction is sought of a criminal history record previously sealed for 10 years pursuant to paragraph (2)(h) and the record is otherwise eligible for expunction.

4. Is eligible for such an expunction to the best of his or her knowledge or belief and does not have any other petition to expunge or any petition to seal pending before any court.

Any person who knowingly provides false information on such sworn statement to the court commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) CERTIFICATE OF ELIGIBILITY FOR EXPUNCTION.—Prior to petitioning the court to expunge a criminal history record, a person seeking to expunge a criminal history record shall apply to the department for a certificate of eligibility for expunction. The department shall, by rule adopted pursuant to chapter 120, establish procedures pertaining to the application for and issuance of certificates of eligibility for expunction. A certificate of eligibility for expunction is valid for 12 months after the date stamped on the certificate when issued by the department. After that time, the petitioner must reapply to the department for a new certificate of eligibility. Eligibility for a renewed certification of eligibility must be based on the status of the applicant and the law in effect at the time of the renewal application. The department shall issue a certificate of eligibility for expunction to a person who is the subject of a criminal history record if that person:

(a) Has obtained, and submitted to the department, a written, certified statement from the appropriate state attorney or statewide prosecutor which indicates:

1. That an indictment, information, or other charging document was not filed or issued in the case.

2. That an indictment, information, or other charging document, if filed or issued in the case, was dismissed or nolle prosequi by the state attorney or statewide prosecutor, or was dismissed by a court of competent jurisdiction, and that none of the charges related to the arrest or alleged criminal activity to which the petition to expunge pertains resulted in a trial, without regard to whether the outcome of the trial was other than an adjudication of guilt.

3. That the criminal history record does not relate to a violation of s. 393.135, s. 394.4593, s. 787.025, chapter 794, former s. 796.03, s. 800.04, s. 810.14, s. 817.034, s. 825.1025, s. 827.071, chapter 839, s. 847.0133, s. 847.0135, s. 847.0145, s. 893.135, s. 916.1075, a violation enumerated in s. 907.041, or any violation specified as a predicate offense for registration as a sexual predator pursuant to s. 775.21, without regard to whether that offense alone is sufficient to require such registration, or for registration as a sexual offender pursuant to s. 943.0435, where the defendant was found guilty of, or pled guilty or nolo contendere to any such offense, or that the defendant, as a minor, was found to have committed, or pled guilty or nolo contendere to committing, such an offense as a delinquent act, without regard to whether adjudication was withheld.

(b) Remits a $75 processing fee to the department for placement in the Department of Law Enforcement Operating Trust Fund, unless such fee is waived by the executive director.

(c) Has submitted to the department a certified copy of the disposition of the charge to which the petition to expunge pertains.

(d) Has never, prior to the date on which the application for a certificate of eligibility is filed, been adjudicated guilty of a criminal offense or comparable ordinance violation, or been adjudicated delinquent for committing any felony or a misdemeanor specified in s. 943.051(3)(b).

(e) Has not been adjudicated guilty of, or adjudicated delinquent for committing, any of the acts stemming from the arrest or alleged criminal activity to which the petition to expunge pertains.

(f) Has never secured a prior sealing or expunction of a criminal history record under this section, s. 943.059, former s. 893.14, former s. 901.33, or former s. 943.058, unless expunction is sought of a criminal history record previously sealed for 10 years pursuant to paragraph (h) and the record is otherwise eligible for expunction.

(g) Is no longer under court supervision applicable to the disposition of the arrest or alleged criminal activity to which the petition to expunge pertains.

(h) Has previously obtained a court order sealing the record under this section, former s. 893.14, former s. 901.33, or former s. 943.058 for a minimum of 10 years because adjudication was withheld or because all charges related to the arrest or alleged criminal activity to which the petition to expunge pertains were not dismissed prior to trial, without regard to whether the outcome of the trial was other than an adjudication of guilt. The requirement for the record to have previously been sealed for a minimum of 10 years does not apply when a plea was not entered or all charges related to the arrest or alleged criminal activity to which the petition to expunge pertains were dismissed prior to trial.

(3) PROCESSING OF A PETITION OR ORDER TO EXPUNGE.—

(a) In judicial proceedings under this section, a copy of the completed petition to expunge shall be served upon the appropriate state attorney or the statewide prosecutor and upon the arresting agency; however, it is not necessary to make any agency other than the state a party. The appropriate state attorney or the statewide prosecutor and the arresting agency may respond to the court regarding the completed petition to expunge.

(b) If relief is granted by the court, the clerk of the court shall certify copies of the order to the appropriate state attorney or the statewide prosecutor and the arresting agency. The arresting agency is responsible for forwarding the order to any other agency to which the arresting agency disseminated the criminal history record information to which the order pertains. The department shall forward the order to expunge to the Federal Bureau of Investigation. The clerk of the court shall certify a copy of the order to any other agency which the records of the court reflect has received the criminal history record from the court.

(c) For an order to expunge entered by a court prior to July 1, 1992, the department shall notify the appropriate state attorney or statewide prosecutor of an order to expunge which is contrary to law because the person who is the subject of the record has previously been convicted of a crime or comparable ordinance violation or has had a prior criminal history record sealed or expunged. Upon receipt of such notice, the appropriate state attorney or statewide prosecutor shall take action, within 60 days, to correct the record and petition the court to void the order to expunge. The department shall seal the record until such time as the order is voided by the court.

(d) On or after July 1, 1992, the department or any other criminal justice agency is not required to act on an order to expunge entered by a court when such order does not comply with the requirements of this section. Upon receipt of such an order, the department must notify the issuing court, the appropriate state attorney or statewide prosecutor, the petitioner or the petitioner’s attorney, and the arresting agency of the reason for noncompliance. The appropriate state attorney or statewide prosecutor shall take action within 60 days to correct the record and petition the court to void the order. No cause of action, including contempt of court, shall arise against any criminal justice agency for failure to comply with an order to expunge when the petitioner for such order failed to obtain the certificate of eligibility as required by this section or such order does not otherwise comply with the requirements of this section.

(4) EFFECT OF CRIMINAL HISTORY RECORD EXPUNCTION.—Any criminal history record of a minor or an adult which is ordered expunged by a court of competent jurisdiction pursuant to this section must be physically destroyed or obliterated by any criminal justice agency having custody of such record; except that any criminal history record in the custody of the department must be retained in all cases. A criminal history record ordered expunged that is retained by the department is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution and not available to any person or entity except upon order of a court of competent jurisdiction. A criminal justice agency may retain a notation indicating compliance with an order to expunge.

(a) The person who is the subject of a criminal history record that is expunged under this section or under other provisions of law, including former s. 893.14, former s. 901.33, and former s. 943.058, may lawfully deny or fail to acknowledge the arrests covered by the expunged record, except when the subject of the record:

1. Is a candidate for employment with a criminal justice agency;

2. Is a defendant in a criminal prosecution;

3. Concurrently or subsequently petitions for relief under this section, s. 943.0583, or s. 943.059;

4. Is a candidate for admission to The Florida Bar;

5. Is seeking to be employed or licensed by or to contract with the Department of Children and Families, the Division of Vocational Rehabilitation within the Department of Education, the Agency for Health Care Administration, the Agency for Persons with Disabilities, the Department of Health, the Department of Elderly Affairs, or the Department of Juvenile Justice or to be employed or used by such contractor or licensee in a sensitive position having direct contact with children, the disabled, or the elderly;

6. Is seeking to be employed or licensed by the Department of Education, any district school board, any university laboratory school, any charter school, any private or parochial school, or any local governmental entity that licenses child care facilities;

7. Is seeking to be licensed by the Division of Insurance Agent and Agency Services within the Department of Financial Services; or

8. Is seeking to be appointed as a guardian pursuant to s. 744.3125.

(b) Subject to the exceptions in paragraph (a), a person who has been granted an expunction under this section, former s. 893.14, former s. 901.33, or former s. 943.058 may not be held under any provision of law of this state to commit perjury or to be otherwise liable for giving a false statement by reason of such person’s failure to recite or acknowledge an expunged criminal history record.

(c) Information relating to the existence of an expunged criminal history record which is provided in accordance with paragraph (a) is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, except that the department shall disclose the existence of a criminal history record ordered expunged to the entities set forth in subparagraphs (a)1., 4., 5., 6., 7., and 8. for their respective licensing, access authorization, and employment purposes, and to criminal justice agencies for their respective criminal justice purposes. It is unlawful for any employee of an entity set forth in subparagraph (a)1., subparagraph (a)4., subparagraph (a)5., subparagraph (a)6., subparagraph (a)7., or subparagraph (a)8. to disclose information relating to the existence of an expunged criminal history record of a person seeking employment, access authorization, or licensure with such entity or contractor, except to the person to whom the criminal history record relates or to persons having direct responsibility for employment, access authorization, or licensure decisions. Any person who violates this paragraph commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(5) EXCEPTION FOR LAWFUL SELF-DEFENSE.—Notwithstanding the eligibility requirements prescribed in paragraph (1)(b) and subsection (2), the department shall issue a certificate of eligibility for expunction under this subsection to a person who is the subject of a criminal history record if that person:

(a) Has obtained, and submitted to the department, on a form provided by the department, a written, certified statement from the appropriate state attorney or statewide prosecutor which states whether an information, indictment, or other charging document was not filed or was dismissed by the state attorney, or dismissed by the court, because it was found that the person acted in lawful self-defense pursuant to the provisions related to justifiable use of force in chapter 776.

(b) Each petition to a court to expunge a criminal history record pursuant to this subsection is complete only when accompanied by:

1. A valid certificate of eligibility for expunction issued by the department pursuant to this subsection.

2. The petitioner’s sworn statement attesting that the petitioner is eligible for such an expunction to the best of his or her knowledge or belief.

Any person who knowingly provides false information on such sworn statement to the court commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) This subsection does not confer any right to the expunction of a criminal history record, and any request for expunction of a criminal history record may be denied at the discretion of the court.

(d) Subsections (3) and (4) shall apply to expunction ordered under this subsection.

(e) The department shall, by rule adopted pursuant to chapter 120, establish procedures pertaining to the application for and issuance of certificates of eligibility for expunction under this subsection.

(6) STATUTORY REFERENCES.—Any reference to any other chapter, section, or subdivision of the Florida Statutes in this section constitutes a general reference under the doctrine of incorporation by reference.

History.—s. 3, ch. 92-73; s. 43, ch. 93-39; s. 1, ch. 94-127; s. 19, ch. 94-154; s. 95, ch. 94-209; s. 140, ch. 95-418; s. 3, ch. 95-427; s. 52, ch. 96-169; s. 7, ch. 96-402; s. 443, ch. 96-406; s. 1847, ch. 97-102; s. 57, ch. 98-280; s. 115, ch. 99-3; s. 10, ch. 99-188; s. 4, ch. 99-300; s. 16, ch. 99-304; s. 3, ch. 2000-246; s. 27, ch. 2000-320; s. 115, ch. 2000-349; s. 4, ch. 2001-127; s. 1, ch. 2002-212; ss. 8, 97, ch. 2004-267; s. 1, ch. 2004-295; s. 22, ch. 2005-128; s. 118, ch. 2006-120; s. 10, ch. 2006-176; s. 27, ch. 2006-195; s. 109, ch. 2006-197; s. 5, ch. 2008-249; s. 8, ch. 2009-171; s. 7, ch. 2010-31; s. 17, ch. 2012-73; s. 18, ch. 2012-215; s. 4, ch. 2013-98; s. 25, ch. 2013-116; s. 169, ch. 2014-17; s. 35, ch. 2014-123; s. 6, ch. 2014-124; s. 27, ch. 2014-160; s. 11, ch. 2014-195.



943.059 - Court-ordered sealing of criminal history records.

943.059 Court-ordered sealing of criminal history records.—The courts of this state shall continue to have jurisdiction over their own procedures, including the maintenance, sealing, and correction of judicial records containing criminal history information to the extent such procedures are not inconsistent with the conditions, responsibilities, and duties established by this section. Any court of competent jurisdiction may order a criminal justice agency to seal the criminal history record of a minor or an adult who complies with the requirements of this section. The court shall not order a criminal justice agency to seal a criminal history record until the person seeking to seal a criminal history record has applied for and received a certificate of eligibility for sealing pursuant to subsection (2). A criminal history record that relates to a violation of s. 393.135, s. 394.4593, s. 787.025, chapter 794, former s. 796.03, s. 800.04, s. 810.14, s. 817.034, s. 825.1025, s. 827.071, chapter 839, s. 847.0133, s. 847.0135, s. 847.0145, s. 893.135, s. 916.1075, a violation enumerated in s. 907.041, or any violation specified as a predicate offense for registration as a sexual predator pursuant to s. 775.21, without regard to whether that offense alone is sufficient to require such registration, or for registration as a sexual offender pursuant to s. 943.0435, may not be sealed, without regard to whether adjudication was withheld, if the defendant was found guilty of or pled guilty or nolo contendere to the offense, or if the defendant, as a minor, was found to have committed or pled guilty or nolo contendere to committing the offense as a delinquent act. The court may only order sealing of a criminal history record pertaining to one arrest or one incident of alleged criminal activity, except as provided in this section. The court may, at its sole discretion, order the sealing of a criminal history record pertaining to more than one arrest if the additional arrests directly relate to the original arrest. If the court intends to order the sealing of records pertaining to such additional arrests, such intent must be specified in the order. A criminal justice agency may not seal any record pertaining to such additional arrests if the order to seal does not articulate the intention of the court to seal records pertaining to more than one arrest. This section does not prevent the court from ordering the sealing of only a portion of a criminal history record pertaining to one arrest or one incident of alleged criminal activity. Notwithstanding any law to the contrary, a criminal justice agency may comply with laws, court orders, and official requests of other jurisdictions relating to sealing, correction, or confidential handling of criminal history records or information derived therefrom. This section does not confer any right to the sealing of any criminal history record, and any request for sealing a criminal history record may be denied at the sole discretion of the court.

(1) PETITION TO SEAL A CRIMINAL HISTORY RECORD.—Each petition to a court to seal a criminal history record is complete only when accompanied by:

(a) A valid certificate of eligibility for sealing issued by the department pursuant to subsection (2).

(b) The petitioner’s sworn statement attesting that the petitioner:

1. Has never, prior to the date on which the petition is filed, been adjudicated guilty of a criminal offense or comparable ordinance violation, or been adjudicated delinquent for committing any felony or a misdemeanor specified in s. 943.051(3)(b).

2. Has not been adjudicated guilty of or adjudicated delinquent for committing any of the acts stemming from the arrest or alleged criminal activity to which the petition to seal pertains.

3. Has never secured a prior sealing or expunction of a criminal history record under this section, s. 943.0585, former s. 893.14, former s. 901.33, or former s. 943.058.

4. Is eligible for such a sealing to the best of his or her knowledge or belief and does not have any other petition to seal or any petition to expunge pending before any court.

Any person who knowingly provides false information on such sworn statement to the court commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(2) CERTIFICATE OF ELIGIBILITY FOR SEALING.—Prior to petitioning the court to seal a criminal history record, a person seeking to seal a criminal history record shall apply to the department for a certificate of eligibility for sealing. The department shall, by rule adopted pursuant to chapter 120, establish procedures pertaining to the application for and issuance of certificates of eligibility for sealing. A certificate of eligibility for sealing is valid for 12 months after the date stamped on the certificate when issued by the department. After that time, the petitioner must reapply to the department for a new certificate of eligibility. Eligibility for a renewed certification of eligibility must be based on the status of the applicant and the law in effect at the time of the renewal application. The department shall issue a certificate of eligibility for sealing to a person who is the subject of a criminal history record provided that such person:

(a) Has submitted to the department a certified copy of the disposition of the charge to which the petition to seal pertains.

(b) Remits a $75 processing fee to the department for placement in the Department of Law Enforcement Operating Trust Fund, unless such fee is waived by the executive director.

(c) Has never, prior to the date on which the application for a certificate of eligibility is filed, been adjudicated guilty of a criminal offense or comparable ordinance violation, or been adjudicated delinquent for committing any felony or a misdemeanor specified in s. 943.051(3)(b).

(d) Has not been adjudicated guilty of or adjudicated delinquent for committing any of the acts stemming from the arrest or alleged criminal activity to which the petition to seal pertains.

(e) Has never secured a prior sealing or expunction of a criminal history record under this section, s. 943.0585, former s. 893.14, former s. 901.33, or former s. 943.058.

(f) Is no longer under court supervision applicable to the disposition of the arrest or alleged criminal activity to which the petition to seal pertains.

(3) PROCESSING OF A PETITION OR ORDER TO SEAL.—

(a) In judicial proceedings under this section, a copy of the completed petition to seal shall be served upon the appropriate state attorney or the statewide prosecutor and upon the arresting agency; however, it is not necessary to make any agency other than the state a party. The appropriate state attorney or the statewide prosecutor and the arresting agency may respond to the court regarding the completed petition to seal.

(b) If relief is granted by the court, the clerk of the court shall certify copies of the order to the appropriate state attorney or the statewide prosecutor and to the arresting agency. The arresting agency is responsible for forwarding the order to any other agency to which the arresting agency disseminated the criminal history record information to which the order pertains. The department shall forward the order to seal to the Federal Bureau of Investigation. The clerk of the court shall certify a copy of the order to any other agency which the records of the court reflect has received the criminal history record from the court.

(c) For an order to seal entered by a court prior to July 1, 1992, the department shall notify the appropriate state attorney or statewide prosecutor of any order to seal which is contrary to law because the person who is the subject of the record has previously been convicted of a crime or comparable ordinance violation or has had a prior criminal history record sealed or expunged. Upon receipt of such notice, the appropriate state attorney or statewide prosecutor shall take action, within 60 days, to correct the record and petition the court to void the order to seal. The department shall seal the record until such time as the order is voided by the court.

(d) On or after July 1, 1992, the department or any other criminal justice agency is not required to act on an order to seal entered by a court when such order does not comply with the requirements of this section. Upon receipt of such an order, the department must notify the issuing court, the appropriate state attorney or statewide prosecutor, the petitioner or the petitioner’s attorney, and the arresting agency of the reason for noncompliance. The appropriate state attorney or statewide prosecutor shall take action within 60 days to correct the record and petition the court to void the order. No cause of action, including contempt of court, shall arise against any criminal justice agency for failure to comply with an order to seal when the petitioner for such order failed to obtain the certificate of eligibility as required by this section or when such order does not comply with the requirements of this section.

(e) An order sealing a criminal history record pursuant to this section does not require that such record be surrendered to the court, and such record shall continue to be maintained by the department and other criminal justice agencies.

(4) EFFECT OF CRIMINAL HISTORY RECORD SEALING.—A criminal history record of a minor or an adult which is ordered sealed by a court pursuant to this section is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution and is available only to the person who is the subject of the record, to the subject’s attorney, to criminal justice agencies for their respective criminal justice purposes, which include conducting a criminal history background check for approval of firearms purchases or transfers as authorized by state or federal law, to judges in the state courts system for the purpose of assisting them in their case-related decisionmaking responsibilities, as set forth in s. 943.053(5), or to those entities set forth in subparagraphs (a)1., 4., 5., 6., 8., 9., and 10. for their respective licensing, access authorization, and employment purposes.

(a) The subject of a criminal history record sealed under this section or under other provisions of law, including former s. 893.14, former s. 901.33, and former s. 943.058, may lawfully deny or fail to acknowledge the arrests covered by the sealed record, except when the subject of the record:

1. Is a candidate for employment with a criminal justice agency;

2. Is a defendant in a criminal prosecution;

3. Concurrently or subsequently petitions for relief under this section, s. 943.0583, or s. 943.0585;

4. Is a candidate for admission to The Florida Bar;

5. Is seeking to be employed or licensed by or to contract with the Department of Children and Families, the Division of Vocational Rehabilitation within the Department of Education, the Agency for Health Care Administration, the Agency for Persons with Disabilities, the Department of Health, the Department of Elderly Affairs, or the Department of Juvenile Justice or to be employed or used by such contractor or licensee in a sensitive position having direct contact with children, the disabled, or the elderly;

6. Is seeking to be employed or licensed by the Department of Education, a district school board, a university laboratory school, a charter school, a private or parochial school, or a local governmental entity that licenses child care facilities;

7. Is attempting to purchase a firearm from a licensed importer, licensed manufacturer, or licensed dealer and is subject to a criminal history check under state or federal law;

8. Is seeking to be licensed by the Division of Insurance Agent and Agency Services within the Department of Financial Services;

9. Is seeking to be appointed as a guardian pursuant to s. 744.3125; or

10. Is seeking to be licensed by the Bureau of License Issuance of the Division of Licensing within the Department of Agriculture and Consumer Services to carry a concealed weapon or concealed firearm. This subparagraph applies only in the determination of an applicant’s eligibility under s. 790.06.

(b) Subject to the exceptions in paragraph (a), a person who has been granted a sealing under this section, former s. 893.14, former s. 901.33, or former s. 943.058 may not be held under any provision of law of this state to commit perjury or to be otherwise liable for giving a false statement by reason of such person’s failure to recite or acknowledge a sealed criminal history record.

(c) Information relating to the existence of a sealed criminal record provided in accordance with the provisions of paragraph (a) is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, except that the department shall disclose the sealed criminal history record to the entities set forth in subparagraphs (a)1., 4., 5., 6., 8., 9., and 10. for their respective licensing, access authorization, and employment purposes. An employee of an entity set forth in subparagraph (a)1., subparagraph (a)4., subparagraph (a)5., subparagraph (a)6., subparagraph (a)8., subparagraph (a)9., or subparagraph (a)10. may not disclose information relating to the existence of a sealed criminal history record of a person seeking employment, access authorization, or licensure with such entity or contractor, except to the person to whom the criminal history record relates or to persons having direct responsibility for employment, access authorization, or licensure decisions. A person who violates the provisions of this paragraph commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(5) STATUTORY REFERENCES.—Any reference to any other chapter, section, or subdivision of the Florida Statutes in this section constitutes a general reference under the doctrine of incorporation by reference.

History.—s. 4, ch. 92-73; s. 44, ch. 93-39; s. 3, ch. 94-127; s. 20, ch. 94-154; s. 96, ch. 94-209; s. 4, ch. 95-427; s. 53, ch. 96-169; s. 8, ch. 96-402; s. 444, ch. 96-406; s. 1848, ch. 97-102; s. 58, ch. 98-280; s. 116, ch. 99-3; s. 10, ch. 99-188; s. 5, ch. 99-300; s. 17, ch. 99-304; s. 3, ch. 2000-246; s. 28, ch. 2000-320; s. 5, ch. 2001-127; s. 1, ch. 2002-212; ss. 9, 98, ch. 2004-267; s. 2, ch. 2004-295; s. 23, ch. 2005-128; s. 119, ch. 2006-120; s. 11, ch. 2006-176; s. 28, ch. 2006-195; s. 110, ch. 2006-197; s. 6, ch. 2008-249; s. 9, ch. 2009-171; s. 8, ch. 2010-31; s. 18, ch. 2012-73; s. 19, ch. 2012-215; s. 5, ch. 2013-98; s. 26, ch. 2013-116; s. 170, ch. 2014-17; s. 36, ch. 2014-123; s. 7, ch. 2014-124; s. 19, ch. 2014-147; s. 28, ch. 2014-160.



943.06 - Criminal and Juvenile Justice Information Systems Council.

943.06 Criminal and Juvenile Justice Information Systems Council.—There is created a Criminal and Juvenile Justice Information Systems Council within the department.

(1) The council shall be composed of 15 members, consisting of the Attorney General or a designated assistant; the executive director of the Department of Law Enforcement or a designated assistant; the secretary of the Department of Corrections or a designated assistant; the chair of the Florida Commission on Offender Review or a designated assistant; the Secretary of Juvenile Justice or a designated assistant; the executive director of the Department of Highway Safety and Motor Vehicles or a designated assistant; the Secretary of Children and Families or a designated assistant; the State Courts Administrator or a designated assistant; 1 public defender appointed by the Florida Public Defender Association, Inc.; 1 state attorney appointed by the Florida Prosecuting Attorneys Association, Inc.; and 5 members, to be appointed by the Governor, consisting of 2 sheriffs, 2 police chiefs, and 1 clerk of the circuit court.

(2) Members appointed by the Governor shall be appointed for terms of 4 years. No appointive member shall serve beyond the time he or she ceases to hold the office or employment by reason of which the member was eligible for appointment to the council. Any member appointed to fill a vacancy occurring because of death, resignation, or ineligibility for membership shall serve only for the unexpired term of his or her predecessor or until a successor is appointed and qualifies. Any member who, without cause, fails to attend two consecutive meetings may be removed by the Governor.

(3) The council shall annually elect its chair and other officers. The council shall meet semiannually or at the call of its chair, at the request of a majority of its membership, at the request of the department, or at such times as may be prescribed by its rules. A majority of the members of the council constitutes a quorum, and action by a majority of the council shall be official.

(4) Membership on the council shall not disqualify a member from holding any other public office or being employed by a public entity except that no member of the Legislature shall serve on the council. The Legislature finds that the council serves a state, county, and municipal purpose and that service on the council is consistent with a member’s principal service in a public office or employment.

(5) Members of the council shall serve without compensation, but shall be entitled to be reimbursed for per diem and travel expenses as provided by s. 112.061.

History.—s. 6, ch. 74-386; s. 1, ch. 77-174; s. 4, ch. 78-323; s. 2, ch. 78-347; s. 12, ch. 80-409; ss. 1, 2, 3, ch. 81-10; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 4, ch. 85-224; ss. 4, 6, 7, ch. 87-177; s. 1, ch. 88-52; s. 50, ch. 88-122; s. 5, ch. 91-429; s. 3, ch. 95-161; s. 32, ch. 95-267; s. 3, ch. 96-388; s. 1849, ch. 97-102; s. 7, ch. 2008-249; s. 318, ch. 2014-19; s. 31, ch. 2014-191.



943.08 - Duties; Criminal and Juvenile Justice Information Systems Council.

943.08 Duties; Criminal and Juvenile Justice Information Systems Council.—

(1) The council shall facilitate the identification, standardization, sharing, and coordination of criminal and juvenile justice data and other public safety system data among federal, state, and local agencies.

(2) The council shall adopt uniform information exchange standards, methodologies, and best practices, applying national standards and models when appropriate, in order to guide local and state criminal justice agencies when procuring, implementing, or modifying information systems.

(3) The council shall provide statewide oversight and support the development of plans and policies relating to public safety information systems in order to facilitate the effective identification, standardization, access, sharing, integrating, and coordinating of criminal and juvenile justice data among federal, state, and local agencies. The council shall make recommendations addressing each of the following:

(a) Privacy of data.

(b) Security of systems.

(c) Functional and information sharing standards.

(d) Accuracy, timeliness, and completeness of data.

(e) Access to data and systems.

(f) Transmission of data and information.

(g) Dissemination of information.

(h) Training.

(i) Other areas that effect the sharing of criminal and juvenile justice information and other public safety system information.

(4) The council shall provide oversight to the operation of the Criminal Justice Network (CJNet) for which the department shall serve as custodial manager pursuant to s. 943.0544. Criminal justice agencies participating in the Criminal Justice Network shall adhere to CJNet standards and policies.

History.—s. 6, ch. 74-386; s. 1, ch. 77-174; s. 4, ch. 78-323; s. 13, ch. 80-409; ss. 2, 3, ch. 81-10; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 5, ch. 85-224; ss. 5, 6, 7, ch. 87-177; s. 5, ch. 91-429; s. 1, ch. 94-99; s. 33, ch. 95-267; s. 4, ch. 96-388; s. 39, ch. 97-271; s. 37, ch. 97-286; s. 14, ch. 98-94; s. 10, ch. 98-251; s. 31, ch. 2001-64; s. 27, ch. 2007-105; s. 8, ch. 2008-249.



943.081 - Public safety system information technology resources; guiding principles.

943.081 Public safety system information technology resources; guiding principles.—The following guiding principles adopted by the Criminal and Juvenile Justice Information Systems Council are hereby adopted as guiding principles for the management of public safety system information technology resources:

(1) Cooperative planning by public safety system entities is a prerequisite for the effective development of systems to enable sharing of data.

(2) The planning process, as well as coordination of development efforts, should identify and include all principals from the outset.

(3) Public safety system entities should be committed to maximizing information sharing and moving away from proprietary positions taken relative to data they capture and maintain.

(4) Public safety system entities should maximize public access to data and, in so doing, should specifically implement guidelines and practices that address security, privacy, and confidentiality.

(5) Public safety system entities should strive for electronic sharing of information.

(6) The practice by public safety system entities of charging each other for data should, insofar as possible, be eliminated. Further, when the capture of data for mutual benefit can be accomplished, the costs for the development, capture, and network for access to that data should be shared.

(7) The redundant capture of data should, insofar as possible, be eliminated. Redundant capture of data should be discouraged unless there is a specific business need for it.

(8) Public safety systems should adhere to information exchange standards approved by the council.

(9) The council should adopt where possible applicable national standards for data exchange.

History.—s. 5, ch. 96-388; s. 9, ch. 2008-249.



943.085 - Legislative intent with respect to upgrading the quality of law enforcement officers and correctional officers.

943.085 Legislative intent with respect to upgrading the quality of law enforcement officers and correctional officers.—

(1) It is the intent of the Legislature to strengthen and upgrade law enforcement agencies and correctional institutions in this state by attracting competent, highly qualified people for professional careers in the criminal justice disciplines and to retain well-qualified and experienced officers for the purpose of providing maximum protection and safety to the citizens of, the visitors to, and the inmates in this state.

(2) It is the further intent of the Legislature to establish a minimum foundation program for law enforcement officers, correctional officers, and correctional probation officers which will provide a statewide minimum salary for all such officers; to provide state monetary supplement in order to effectuate an upgrading of compensation for all law enforcement officers, correctional officers, and correctional probation officers; and to upgrade the educational and training standards of such officers.

(3) It is the further intent of the Legislature that the Criminal Justice Standards and Training Commission, in the execution of its powers, duties, and functions, actively provide statewide leadership in the establishment, implementation, and evaluation of criminal justice standards and training for all law enforcement officers, correctional officers, and correctional probation officers.

History.—s. 7, ch. 74-386; s. 2, ch. 81-24; s. 1, ch. 84-258; s. 39, ch. 86-183; s. 2, ch. 86-286; ss. 5, 6, ch. 87-186; s. 5, ch. 91-429.

Note.—Former s. 943.24.



943.09 - Criminal Justice Professionalism Program.

943.09 Criminal Justice Professionalism Program.—There is created a Criminal Justice Professionalism Program within the Department of Law Enforcement. The program shall be supervised by personnel who shall be employed by the department upon the recommendation of the executive director. Such personnel shall supervise, direct, coordinate, and administer activities of the program which are assigned by the executive director. Personnel employed by the program, as the staff of the commission, shall support and assist the commission in the execution, administration, implementation, and evaluation of its powers, duties, and functions under this chapter according to acceptable and established departmental administrative, managerial, and supervisory rules and policies.

History.—s. 7, ch. 74-386; s. 1, ch. 77-174; s. 2, ch. 78-347; s. 1, ch. 80-71; s. 3, ch. 81-24; s. 2, ch. 84-258; s. 15, ch. 98-94.



943.10 - Definitions; ss. 943.085-943.255.

943.10 Definitions; ss. 943.085-943.255.—The following words and phrases as used in ss. 943.085-943.255 are defined as follows:

(1) “Law enforcement officer” means any person who is elected, appointed, or employed full time by any municipality or the state or any political subdivision thereof; who is vested with authority to bear arms and make arrests; and whose primary responsibility is the prevention and detection of crime or the enforcement of the penal, criminal, traffic, or highway laws of the state. This definition includes all certified supervisory and command personnel whose duties include, in whole or in part, the supervision, training, guidance, and management responsibilities of full-time law enforcement officers, part-time law enforcement officers, or auxiliary law enforcement officers but does not include support personnel employed by the employing agency.

(2) “Correctional officer” means any person who is appointed or employed full time by the state or any political subdivision thereof, or by any private entity which has contracted with the state or county, and whose primary responsibility is the supervision, protection, care, custody, and control, or investigation, of inmates within a correctional institution; however, the term “correctional officer” does not include any secretarial, clerical, or professionally trained personnel.

(3) “Correctional probation officer” means a person who is employed full time by the state whose primary responsibility is the supervised custody, surveillance, and control of assigned inmates, probationers, parolees, or community controllees within institutions of the Department of Corrections or within the community. The term includes supervisory personnel whose duties include, in whole or in part, the supervision, training, and guidance of correctional probation officers, but excludes management and administrative personnel above, but not including, the probation and parole regional administrator level.

(4) “Employing agency” means any agency or unit of government or any municipality or the state or any political subdivision thereof, or any agent thereof, which has constitutional or statutory authority to employ or appoint persons as officers. The term also includes any private entity which has contracted with the state or county for the operation and maintenance of a nonjuvenile detention facility.

(5) “Commission” means the Criminal Justice Standards and Training Commission.

(6) “Part-time law enforcement officer” means any person employed or appointed less than full time, as defined by an employing agency, with or without compensation, who is vested with authority to bear arms and make arrests and whose primary responsibility is the prevention and detection of crime or the enforcement of the penal, criminal, traffic, or highway laws of the state.

(7) “Part-time correctional officer” means any person who is employed or appointed less than full time, as defined by the employing or appointing agency, with or without compensation, whose responsibilities include the supervision, protection, care, custody, and control of inmates within a correctional institution.

(8) “Auxiliary law enforcement officer” means any person employed or appointed, with or without compensation, who aids or assists a full-time or part-time law enforcement officer and who, while under the direct supervision of a full-time or part-time law enforcement officer, has the authority to arrest and perform law enforcement functions.

(9) “Auxiliary correctional officer” means any person employed or appointed, with or without compensation, who aids or assists a full-time or part-time correctional officer and who, while under the supervision of a full-time or part-time correctional officer, has the same authority as a full-time or part-time correctional officer for the purpose of providing supervision, protection, care, custody, and control of inmates within a correctional institution or a county or municipal detention facility.

(10) “Private criminal justice training school” means any private school, corporation, or institution, for profit or not for profit, devoted wholly or in part to instruction, by correspondence or otherwise, in criminal justice services, administration, training, and education, which awards any type of certificate, diploma, degree, or recognition for attendance, graduation, study, or participation to students, enrollees, or participants. This definition applies to all such schools operating wholly or in part within the state, including those chartered, incorporated, or formed outside the state.

(11) “Support personnel” means any person employed or appointed by an employing agency who is not an officer or, as specified by the commission, other professional employee in the criminal justice system.

(12) “Program” means the Criminal Justice Professionalism Program of the Department of Law Enforcement.

(13) “Head of the department” means the Governor and Cabinet, as provided for in ss. 20.201 and 20.03(4).

(14) “Officer” means any person employed or appointed as a full-time, part-time, or auxiliary law enforcement officer, correctional officer, or correctional probation officer.

(15) “Public criminal justice training school” means any academy operated by an employing agency that is certified by the commission to conduct criminal justice training courses.

(16) “Criminal justice training school” means any private or public criminal justice training school certified by the commission.

(17) “Training center director” means a full-time salaried employee of a criminal justice training school who is responsible for the scheduling and general management of criminal justice courses and supervision and evaluation of criminal justice instructors.

(18) “Auxiliary correctional probation officer” means any person employed or appointed, with or without compensation, who aids or assists a full-time or part-time correctional probation officer and who, while under the supervision of a full-time or part-time correctional probation officer, has the same authority as a full-time or part-time correctional probation officer for the purpose of providing supervision of offenders in the community.

(19) “Part-time correctional probation officer” means a person who is employed less than full time by the state whose primary responsibility is the supervised custody, surveillance, and control of assigned inmates, probationers, parolees, or community controllees within institutions of the Department of Corrections or in the community.

(20) “Diverse population” means members of a cultural group with common origins, customs, and styles of living. This definition includes both ethnic and religious minorities.

(21) “Criminal justice executive” includes executives of law enforcement, correctional, and correctional probation agencies.

History.—s. 7, ch. 74-386; s. 4, ch. 78-323; s. 2, ch. 80-71; ss. 4, 24, 25, ch. 81-24; s. 1, ch. 82-46; s. 1, ch. 83-259; s. 2, ch. 83-265; s. 1, ch. 84-156; s. 3, ch. 84-258; ss. 6, 40, ch. 86-183; s. 5, ch. 86-187; ss. 5, 6, ch. 87-186; s. 39, ch. 89-526; s. 47, ch. 91-110; s. 5, ch. 91-429; s. 12, ch. 95-283; s. 1, ch. 97-225; s. 16, ch. 98-94; s. 1042, ch. 2002-387; s. 2, ch. 2007-45.



943.11 - Criminal Justice Standards and Training Commission; membership; meetings; compensation.

943.11 Criminal Justice Standards and Training Commission; membership; meetings; compensation.—

(1)(a) There is created a Criminal Justice Standards and Training Commission within the Department of Law Enforcement. The commission shall be composed of 19 members, consisting of the Secretary of Corrections or a designated assistant; the Attorney General or a designee; the Director of the Division of the Florida Highway Patrol; and 16 members appointed by the Governor, consisting of 3 sheriffs; 3 chiefs of police; 5 law enforcement officers who are of the rank of sergeant or below within the employing agency; 2 correctional officers, 1 of whom is an administrator of a state correctional institution and 1 of whom is of the rank of sergeant or below within the employing agency; 1 training center director; 1 person who is in charge of a county correctional institution; and 1 resident of the state who falls into none of the foregoing classifications. Prior to the appointment, the sheriff, chief of police, law enforcement officer, and correctional officer members must have had at least 4 years’ experience as law enforcement officers or correctional officers.

(b) The Governor, in making appointments under this section, shall take into consideration representation by geography, population, and other relevant factors in order that the representation on the commission be apportioned to give representation to the state at large rather than to a particular area. Of the appointed members, and except for correctional officers of a state institution, there may be only one appointment from any employing agency.

1. In appointing the three sheriffs, the Governor shall choose each appointment from a list of six nominees submitted by the Florida Sheriffs Association. The Florida Sheriffs Association shall submit its list of six nominees at least 3 months before the expiration of the term of any sheriff member.

2. In appointing the three chiefs of police, the Governor shall choose each appointment from a list of six nominees submitted by the Florida Police Chiefs Association. The Florida Police Chiefs Association shall submit its list of six nominees at least 3 months before the expiration of the term of any police chief member.

3. In appointing the five law enforcement officers and one correctional officer of the rank of sergeant or below, the Governor shall choose each appointment from a list of six nominees submitted by a committee comprised of three members of the collective bargaining agent for the largest number of certified law enforcement bargaining units, two members of the collective bargaining agent for the second largest number of certified law enforcement bargaining units, and one member of the collective bargaining agent representing the largest number of state law enforcement officers in certified law enforcement bargaining units. At least one of the names submitted for each of the five appointments who are law enforcement officers must be an officer who is not in a collective bargaining unit.

(c) Members appointed by the Governor shall be appointed for terms of 4 years, and no member shall serve beyond the time he or she ceases to hold the office or employment by reason of which the member was eligible for appointment to the commission. Any member appointed to fill a vacancy occurring because of death, resignation, or ineligibility for membership shall serve only for the unexpired term of his or her predecessor.

(d) Each member appointed by the Governor shall be accountable to the Governor for the proper performance of the duties of his or her office. The Governor may remove from office any such member for malfeasance, misfeasance, neglect of duty, incompetence, or permanent inability to perform official duties or for pleading guilty or nolo contendere to, or being found guilty of, a felony.

(e) Membership on the commission shall be construed as an extension of the duties of the office by which the member was appointed to the commission. Membership on the commission does not disqualify a member from holding any other public office or being employed by a public entity, except that no member of the Legislature shall serve on the commission. The Legislature finds that the commission serves a state, county, and municipal purpose and that service on the commission is consistent with a member’s principal service in a public office or employment.

(f) Members of the commission shall serve without compensation but shall be entitled to be reimbursed for per diem and travel expenses as provided by s. 112.061.

(2) The commission shall annually elect its chair and other officers. The commission shall hold at least four regular meetings each year at the call of the chair or upon the written request of three members of the commission. A majority of the members of the commission constitutes a quorum.

(3) The Department of Legal Affairs shall serve as legal counsel to the commission.

History.—s. 7, ch. 74-386; s. 1, ch. 77-174; s. 4, ch. 78-323; s. 2, ch. 78-347; s. 3, ch. 80-71; ss. 5, 24, 25, ch. 81-24; s. 1, ch. 82-46; ss. 14, 18, ch. 82-149; s. 2, ch. 83-259; s. 2, ch. 83-265; s. 4, ch. 84-258; ss. 5, 6, ch. 87-186; s. 5, ch. 91-429; s. 1, ch. 92-131; s. 1, ch. 93-252; s. 1628, ch. 97-102; s. 32, ch. 2001-64; s. 1, ch. 2004-289; s. 1, ch. 2005-103.



943.12 - Powers, duties, and functions of the commission.

943.12 Powers, duties, and functions of the commission.—The commission shall:

(1) Adopt rules for the administration of ss. 943.085-943.255 pursuant to chapter 120.

(2) Be responsible for the execution, administration, implementation, and evaluation of its powers, duties, and functions under ss. 943.085-943.255, including any rules promulgated or policies established hereunder.

(3) Certify, and revoke the certification of, officers, instructors, including agency in-service training instructors, and criminal justice training schools.

(4) Establish uniform minimum employment standards for the various criminal justice disciplines.

(5) Establish uniform minimum training standards for the training of officers in the various criminal justice disciplines.

(6) Consult and cooperate with municipalities or the state or any political subdivision of the state and with universities, colleges, community colleges, and other educational institutions concerning the development of criminal justice training schools and programs or courses of instruction, including, but not necessarily limited to, education and training in the areas of criminal justice administration and all allied and supporting disciplines.

(7) Conduct official inquiries or require criminal justice training schools to conduct official inquiries of criminal justice training instructors who are certified by the commission.

(8) Establish minimum curricular requirements for criminal justice training schools.

(9) Make, publish, or encourage studies on any aspect of criminal justice education and training or recruitment, including the development of defensible and job-related psychological, selection, and performance evaluation tests.

(10) With the approval of the head of the department, make and enter into such contracts and agreements with other agencies, organizations, associations, corporations, individuals, or federal agencies as the commission determines are necessary, expedient, or incidental to the performance of its duties or the execution of its powers.

(11) Provide to each commission member and, upon request, to any sheriff, chief of police, state law enforcement or correctional agency chief administrator, or training center director or to any other concerned citizen minutes of commission meetings and notices and agendas of commission meetings.

(12) Establish a central repository of records for the proper administration of its duties, powers, and functions.

(13) Issue final orders which include findings of fact and conclusions of law and which constitute final agency action for the purpose of chapter 120.

(14) Enforce compliance with provisions of this chapter through injunctive relief and civil fines.

(15) Make recommendations concerning any matter within the purview of this chapter.

(16) Adopt rules for the certification, maintenance, and discipline of officers who engage in those specialized areas found to present a high risk of harm to the officer or the public at large and which would in turn increase the potential liability of an employing agency. The commission shall adopt rules requiring the demonstration of proficiency in firearms for all law enforcement officers. The commission shall by rule include the frequency of demonstration of proficiency with firearms and the consequences for officers failing to demonstrate proficiency with firearms.

(17) Implement, administer, maintain, and revise a job-related officer certification examination for each criminal justice discipline. The commission shall, by rule, establish procedures for the administration of the officer certification examinations. Further, the commission shall establish standards for acceptable performance for each officer certification examination.

History.—s. 7, ch. 74-386; s. 2, ch. 76-270; s. 2, ch. 78-291; s. 4, ch. 78-323; s. 298, ch. 79-400; s. 4, ch. 80-71; ss. 6, 24, 25, ch. 81-24; s. 1, ch. 82-46; ss. 15, 18, ch. 82-149; s. 3, ch. 83-259; s. 2, ch. 83-265; s. 2, ch. 84-156; s. 5, ch. 84-258; s. 6, ch. 85-224; s. 6, ch. 86-187; ss. 5, 6, ch. 87-186; s. 1, ch. 88-51; s. 48, ch. 91-110; s. 5, ch. 91-429; s. 3, ch. 93-252; s. 53, ch. 95-196; s. 1, ch. 2002-205; s. 1, ch. 2003-278; s. 4, ch. 2010-62.



943.125 - Accreditation of state and local law enforcement agencies, correctional facilities, public agency offices of inspectors general, and certain pretrial diversion programs; intent.

943.125 Accreditation of state and local law enforcement agencies, correctional facilities, public agency offices of inspectors general, and certain pretrial diversion programs; intent.—

(1) It is the intent of the Legislature that law enforcement agencies, correctional facilities, public agency offices of inspectors general, and those agencies offering pretrial diversion programs within offices of the state attorneys, county government, or sheriff’s offices in the state be upgraded and strengthened through the adoption of meaningful standards of operation for those agencies and their functions.

(2) It is the further intent of the Legislature that these agencies voluntarily adopt standards designed to promote enhanced professionalism:

(a) For law enforcement, to maximize the capability of law enforcement agencies to enforce the law and prevent and control criminal activities.

(b) For correctional facilities, to maintain best practices for the care, custody, and control of inmates.

(c) Within public agency offices of inspector general, to promote more effective scrutiny of public agency operations and greater accountability of those serving in those agencies.

(d) In the operation and management of pretrial diversion programs offered by and through the state attorney’s offices, county government, or sheriff’s offices.

(3) The Legislature also intends to encourage the continuation of a voluntary state accreditation program to facilitate the enhanced professionalism identified in subsection (2). Other than the staff support by the department as authorized in subsection (5), the accreditation program must be independent of any law enforcement agency, the Department of Corrections, the Florida Sheriffs Association, or the Florida Police Chiefs Association.

(4) The law enforcement accreditation program must address, at a minimum, the following aspects of law enforcement:

(a) Vehicle pursuits.

(b) Seizure and forfeiture of contraband articles.

(c) Recording and processing citizens’ complaints.

(d) Use of force.

(e) Traffic stops.

(f) Handling natural and manmade disasters.

(g) Special operations.

(h) Prisoner transfer.

(i) Collection and preservation of evidence.

(j) Recruitment and selection.

(k) Officer training.

(l) Performance evaluations.

(m) Law enforcement disciplinary procedures and rights.

(n) Use of criminal investigative funds.

(5) Subject to available funding, the department shall employ and assign adequate support staff to the Commission for Florida Law Enforcement Accreditation, Inc., and the Florida Corrections Accreditation Commission, Inc., in support of the accreditation programs established in this section.

(6) Accreditation standards related to law enforcement and inspectors general used by the accreditation programs established in this section shall be determined by the Commission for Florida Law Enforcement Accreditation, Inc. Accreditation standards related to corrections functions and pretrial diversion programs shall be determined by the Florida Corrections Accreditation Commission, Inc.

History.—s. 4, ch. 93-252; s. 68, ch. 96-388; s. 33, ch. 2001-64; s. 146, ch. 2005-2; s. 161, ch. 2010-102; s. 27, ch. 2013-116.



943.13 - Officers’ minimum qualifications for employment or appointment.

943.13 Officers’ minimum qualifications for employment or appointment.—On or after October 1, 1984, any person employed or appointed as a full-time, part-time, or auxiliary law enforcement officer or correctional officer; on or after October 1, 1986, any person employed as a full-time, part-time, or auxiliary correctional probation officer; and on or after October 1, 1986, any person employed as a full-time, part-time, or auxiliary correctional officer by a private entity under contract to the Department of Corrections, to a county commission, or to the Department of Management Services shall:

(1) Be at least 19 years of age.

(2) Be a citizen of the United States, notwithstanding any law of the state to the contrary.

(3) Be a high school graduate or its “equivalent” as the commission has defined the term by rule.

(4) Not have been convicted of any felony or of a misdemeanor involving perjury or a false statement, or have received a dishonorable discharge from any of the Armed Forces of the United States. Any person who, after July 1, 1981, pleads guilty or nolo contendere to or is found guilty of any felony or of a misdemeanor involving perjury or a false statement is not eligible for employment or appointment as an officer, notwithstanding suspension of sentence or withholding of adjudication. Notwithstanding this subsection, any person who has pled nolo contendere to a misdemeanor involving a false statement, prior to December 1, 1985, and has had such record sealed or expunged shall not be deemed ineligible for employment or appointment as an officer.

(5) Have documentation of his or her processed fingerprints on file with the employing agency or, if a private correctional officer, have documentation of his or her processed fingerprints on file with the Department of Corrections or the Criminal Justice Standards and Training Commission. The department shall retain and enter into the statewide automated biometric identification system authorized by s. 943.05 all fingerprints submitted to the department as required by this section. Thereafter, the fingerprints shall be available for all purposes and uses authorized for arrest fingerprints entered in the statewide automated biometric identification system pursuant to s. 943.051. The department shall search all arrest fingerprints received pursuant to s. 943.051 against the fingerprints retained in the statewide automated biometric identification system pursuant to this section and report to the employing agency any arrest records that are identified with the retained employee’s fingerprints. These fingerprints must be forwarded to the department for processing and retention.

(6) Have passed a physical examination by a licensed physician, physician assistant, or certified advanced registered nurse practitioner, based on specifications established by the commission. In order to be eligible for the presumption set forth in s. 112.18 while employed with an employing agency, a law enforcement officer, correctional officer, or correctional probation officer must have successfully passed the physical examination required by this subsection upon entering into service as a law enforcement officer, correctional officer, or correctional probation officer with the employing agency, which examination must have failed to reveal any evidence of tuberculosis, heart disease, or hypertension. A law enforcement officer, correctional officer, or correctional probation officer may not use a physical examination from a former employing agency for purposes of claiming the presumption set forth in s. 112.18 against the current employing agency.

(7) Have a good moral character as determined by a background investigation under procedures established by the commission.

(8) Execute and submit to the employing agency or, if a private correctional officer, submit to the appropriate governmental entity an affidavit-of-applicant form, adopted by the commission, attesting to his or her compliance with subsections (1)-(7). The affidavit shall be executed under oath and constitutes an official statement within the purview of s. 837.06. The affidavit shall include conspicuous language that the intentional false execution of the affidavit constitutes a misdemeanor of the second degree. The affidavit shall be retained by the employing agency.

(9) Complete a commission-approved basic recruit training program for the applicable criminal justice discipline, unless exempt under this subsection. An applicant who has:

(a) Completed a comparable basic recruit training program for the applicable criminal justice discipline in another state or for the Federal Government; and

(b) Served as a full-time sworn officer in another state or for the Federal Government for at least 1 year provided there is no more than an 8-year break in employment, as measured from the separation date of the most recent qualifying employment to the time a complete application is submitted for an exemption under this section,

is exempt in accordance with s. 943.131(2) from completing the commission-approved basic recruit training program.

(10) Achieve an acceptable score on the officer certification examination for the applicable criminal justice discipline.

(11) Comply with the continuing training or education requirements of s. 943.135.

History.—s. 7, ch. 74-386; s. 1, ch. 76-277; s. 4, ch. 78-323; s. 5, ch. 80-71; ss. 7, 24, 25, ch. 81-24; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 6, ch. 84-258; ss. 7, 41, ch. 86-183; s. 7, ch. 86-187; ss. 1, 5, 6, ch. 87-186; s. 5, ch. 91-429; s. 2, ch. 92-131; s. 5, ch. 93-252; s. 1, ch. 95-408; s. 1629, ch. 97-102; s. 2, ch. 97-225; s. 2, ch. 2002-205; s. 2, ch. 2003-278; s. 1, ch. 2004-78; s. 4, ch. 2004-248; s. 12, ch. 2006-176; s. 1, ch. 2007-27; s. 28, ch. 2013-116.



943.131 - Temporary employment or appointment; minimum basic recruit training exemption.

943.131 Temporary employment or appointment; minimum basic recruit training exemption.—

(1)(a) An employing agency may temporarily employ or appoint a person who complies with the qualifications for employment in s. 943.13(1)-(8), but has not fulfilled the requirements of s. 943.13(9) and (10), if a critical need exists to employ or appoint the person and such person is or will be enrolled in the next approved basic recruit training program available in the geographic area or that no assigned state training program for state officers is available within a reasonable time. The employing agency must maintain documentation which demonstrates that a critical need exists to employ a person pursuant to this section. Prior to the employment or appointment of any person other than a correctional probation officer under this subsection, the person shall comply with the firearms provisions established pursuant to s. 943.17(1)(a). Any person temporarily employed or appointed as an officer under this subsection must attend the first training program offered in the geographic area, or the first assigned state training program for a state officer, subsequent to his or her employment or appointment. A person temporarily employed or appointed as an officer under this subsection must begin basic recruit training within 180 consecutive days after employment. Such person must fulfill the requirements of s. 943.13(9) within 18 months after beginning basic recruit training and must fulfill the certification examination requirements of s. 943.13(10) within 180 consecutive days after completing basic recruit training. A person hired after he or she has commenced basic recruit training or after completion of basic recruit training must fulfill the certification examination requirements of s. 943.13(10) within 180 consecutive days after completion of basic recruit training or the commencement of employment, whichever occurs later.

(b) In no case may the person be temporarily employed or appointed for more than 30 months. A person shall not be eligible to transfer to another employer while employed pursuant to this subsection. However, a person who is temporarily employed or appointed and is attending the first training program offered in the geographic area, or has been assigned to a state training program, may continue to be temporarily employed or appointed until the person:

1. Fails or withdraws from a basic recruit training program within the time limits specified in this subsection;

2. Fails to achieve an acceptable score on the officer certification examination within 180 consecutive days after the successful completion of the basic recruit training program within the time limits specified in this subsection; or

3. Is separated from employment or appointment by the employing agency within the time limits specified in this subsection.

(c) No person temporarily employed or appointed under the provisions of this subsection may perform the duties of an officer unless he or she is adequately supervised by another officer of the same discipline. The supervising officer must be in full compliance with the provisions of s. 943.13 and must be employed or appointed by the employing agency.

(d) Persons employed under this subsection are subject to the provisions of s. 943.1395.

(e) Persons who have had a certification administered pursuant to s. 943.1395 revoked by the commission or have voluntarily relinquished such certification shall be ineligible for employment pursuant to this subsection.

(2) If an applicant seeks an exemption from completing a commission-approved basic recruit training program, the employing agency or criminal justice selection center must verify that the applicant has successfully completed a comparable basic recruit training program for the discipline in which the applicant is seeking certification in another state or for the Federal Government or a previous Florida basic recruit training program. Further, the employing agency or criminal justice selection center must verify that the applicant has served as a full-time sworn officer in another state or for the Federal Government for at least 1 year provided there is no more than an 8-year break in employment or was a previously certified Florida officer provided there is no more than an 8-year break in employment, as measured from the separation date of the most recent qualifying employment to the time a complete application is submitted for an exemption under this section. When the employing agency or criminal justice selection center obtains written documentation regarding the applicant’s criminal justice experience, the documentation must be submitted to the commission. The commission shall adopt rules that establish criteria and procedures to determine if the applicant is exempt from completing the commission-approved basic recruit training program and, upon making a determination, shall notify the employing agency or criminal justice selection center. An applicant who is exempt from completing the commission-approved basic recruit training program must demonstrate proficiency in the high-liability areas, as defined by commission rule, and must complete the requirements of s. 943.13(10) within 1 year after receiving an exemption. If the proficiencies and requirements of s. 943.13(10) are not met within the 1 year, the applicant must seek an additional exemption pursuant to the requirements of this subsection. Except as provided in subsection (1), before the employing agency may employ or appoint the applicant as an officer, the applicant must meet the minimum qualifications described in s. 943.13(1)-(8), and must fulfill the requirements of s. 943.13(10).

History.—s. 7, ch. 84-258; s. 72, ch. 85-62; s. 7, ch. 85-224; s. 42, ch. 86-183; s. 2, ch. 86-286; ss. 5, 6, ch. 87-186; s. 5, ch. 91-429; s. 7, ch. 93-252; s. 1630, ch. 97-102; s. 3, ch. 97-225; s. 5, ch. 2000-226; s. 3, ch. 2002-205; s. 3, ch. 2003-278; s. 5, ch. 2010-62.



943.132 - Implementation of federal qualified active or qualified retired law enforcement concealed firearms provisions.

943.132 Implementation of federal qualified active or qualified retired law enforcement concealed firearms provisions.—

(1) The commission shall by rule establish the manner in which Title 18, 44 U.S.C. ss. 926B and 926C, relating to the carrying of concealed firearms by qualified law enforcement officers and qualified retired law enforcement officers, as defined in the act, shall be implemented in the state. In order to facilitate the implementation within the state of Title 18, 44 U.S.C. ss. 926B and 926C, the commission shall authorize a uniform firearms proficiency verification card to be issued to persons who achieve a passing score on the firing range testing component as used in the minimum firearms proficiency course applicable to active law enforcement officers, indicating the person’s name and the date upon which he or she achieved the passing score. Each such card shall be issued only by firearms instructors with current certifications from the commission.

(2) Facilities operating firing ranges on which firearms instructors certified by the commission administer the firing range testing component as utilized in the minimum firearms proficiency course applicable to active law enforcement officers may open the firing range under terms and conditions established by the operating entity to other persons for purposes of allowing such persons to demonstrate their ability to achieve a passing score on the firing range testing component as utilized in the minimum firearms proficiency course. All costs associated with the demonstration by any such person that he or she meets the requirements of the firing range testing component as utilized in the minimum firearms proficiency course shall be at the expense of the person being tested.

History.—s. 1, ch. 2007-111; s. 29, ch. 2013-116.



943.133 - Responsibilities of employing agency, commission, and program with respect to compliance with employment qualifications and the conduct of background investigations; injunctive relief.

943.133 Responsibilities of employing agency, commission, and program with respect to compliance with employment qualifications and the conduct of background investigations; injunctive relief.—

(1) The employing agency is fully responsible for the collection, verification, and maintenance of documentation establishing that an applicant complies with the requirements of ss. 943.13 and 943.131, and any rules adopted pursuant to ss. 943.13 and 943.131.

(2) Prior to the employment or appointment of any officer, the chief law enforcement or correctional officer administrator or probation and parole regional administrator of the employing agency, or his or her designee, is required to execute and maintain a registration affidavit-of-compliance form adopted by the commission, attesting to compliance by the employing agency with subsection (1). The affidavit shall be executed under oath and constitutes an official statement within the purview of s. 837.06. The affidavit shall include conspicuous language that intentional false execution of the affidavit constitutes a misdemeanor of the second degree. The information contained in the registration affidavit-of-compliance form must be submitted, or electronically transmitted, to the commission.

(3) The commission shall adopt rules that establish procedures for conducting background investigations. The rules must specify a form for employing agencies to use to document the findings of the background investigation. Before employing or appointing any officer, the employing agency must conduct a thorough background investigation in accordance with the rules. The background information should include information setting forth the facts and reasons for any of the applicant’s previous separations from private or public employment or appointment, as the applicant understands them. For the purposes of this subsection, the term “separation from employment or appointment” includes any firing, termination, resignation, retirement, or voluntary or involuntary extended leave of absence from any salaried or nonsalaried position. The employing agency must maintain the original background investigation form, which must be signed by the administrator of the employing agency or his or her designee.

(4) When the employing agency is a private entity under contract to the county or the state pursuant to s. 944.105, s. 951.062, or chapter 957, the contracting agency shall be responsible for meeting the requirements of subsections (1), (2), and (3).

(5) The commission may inspect and copy the documentation of an employing agency to ensure compliance with subsection (1).

(6) If an employing agency employs or appoints an officer in violation of this section or of s. 943.13, s. 943.131, or s. 943.135, or any rules adopted pursuant thereto, the Department of Legal Affairs, at the request of the chair of the commission, shall apply to the circuit court in the county of the employing agency for injunctive relief prohibiting the employment or appointment of the person contrary to this section.

(7) The employing agency must annually submit information to the commission, as specified by rule, relating to all certified officers employed by or appointed to the employing agency so that the commission may update its records for all certified officers.

History.—s. 8, ch. 84-258; ss. 8, 43, ch. 86-183; s. 2, ch. 86-286; ss. 5, 6, ch. 87-186; s. 5, ch. 91-429; s. 3, ch. 92-131; s. 9, ch. 93-252; s. 2, ch. 95-408; s. 1631, ch. 97-102; s. 4, ch. 97-225; s. 17, ch. 98-94.



943.134 - Release of employee information by employers.

943.134 Release of employee information by employers.—

(1) As used in this section, the term:

(a) “Employing agency” has the same meaning ascribed in s. 943.10.

(b) “Employment information” includes, but is not limited to, written information relating to job applications, performance evaluations, attendance records, disciplinary matters, reasons for termination, eligibility for rehire, and other information relevant to an officer’s performance, except information that any other state or federal law prohibits disclosing or information that is subject to a legally recognized privilege the employer is otherwise entitled to invoke.

(2)(a) When a law enforcement officer, correctional officer, or correctional probation officer, or an agent thereof, is conducting a background investigation of an applicant for temporary or permanent employment or appointment as a full-time, part-time, or auxiliary law enforcement officer, correctional officer, or correctional probation officer with an employing agency, the applicant’s current or former employer, or the employer’s agent, shall provide to the officer or his or her agent conducting the background investigation employment information concerning the applicant. The investigating officer or his or her agent must present to the employer from whom the information is being sought credentials demonstrating the investigating officer’s employment with the employing agency and an authorization form for release of information which is designed and approved by the Criminal Justice Standards and Training Commission.

(b) The authorization form for release of information must:

1. Be either the original authorization or a copy or facsimile of the original authorization;

2. Have been executed by the applicant no more than 1 year before the request;

3. Contain a statement that the authorization has been specifically furnished to the employing agency presenting the authorization; and

4. Bear the authorized signature of the applicant.

(3) This section does not require an employer to maintain employment information other than that kept in the ordinary course of business.

(4) If an employer refuses to disclose information to an employing agency in accordance with this section, the employing agency has grounds for a civil action for injunctive relief requiring disclosure by the employer.

(5) An employer who discloses employment information under this section is immune from civil liability for such disclosure or its consequences as provided in s. 768.095.

(6) An employer may charge a reasonable fee to cover the actual costs incurred by the employer in copying and furnishing documents to an employing agency as required by this section.

History.—s. 1, ch. 2001-94.



943.135 - Requirements for continued employment.

943.135 Requirements for continued employment.—

(1) The commission shall, by rule, adopt a program that requires all officers, as a condition of continued employment or appointment as officers, to receive periodic commission-approved continuing training or education. Such continuing training or education shall be required at the rate of 40 hours every 4 years. No officer shall be denied a reasonable opportunity by the employing agency to comply with this section. The employing agency must document that the continuing training or education is job-related and consistent with the needs of the employing agency. The employing agency must maintain and submit, or electronically transmit, the documentation to the commission, in a format approved by the commission. The rule shall also provide:

(a) Assistance to an employing agency in identifying each affected officer, the date of his or her employment or appointment, and his or her most recent date for successful completion of continuing training or education; and

(b) A procedure for reactivation of the certification of an officer who is not in compliance with this section.

(2) Continuing training or education required under this section may not be used to qualify an officer for salary incentive payments provided under s. 943.22.

(3) For the purposes of this section, the employing agency is responsible for notifying the commission of any omission of any approved training not included in the records of the commission.

(4)(a) Notwithstanding any other provision of law, any person holding active certification from the Criminal Justice Standards and Training Commission as a law enforcement officer, correctional officer, or correctional probation officer, as defined in s. 943.10(1), (2), (3), (6), (7), (8), or (9), who resigns his or her position as law enforcement officer, correctional officer, or correctional probation officer for the sole purpose of serving in an office to which the person has been elected or appointed and to thereby avoid the prohibition against dual officeholding established in s. 5(a), Art. II of the State Constitution may be allowed to retain active certification in a special status during the tenure of the elected or appointed office if, at the time of resignation, the person:

1. Was employed by or associated with an employing agency in a manner authorized by this chapter;

2. Was not subject to an internal investigation or employment action to discipline or dismiss by the employing agency;

3. Was not subject to criminal investigation or prosecution by any state or federal authority; and

4. Was not subject to an investigation or action against his or her certification by the Criminal Justice Standards and Training Commission,

and that subsequent to the resignation the person otherwise complies with this subsection.

(b) Any person who qualifies under paragraph (a) may, for purposes of meeting the minimum mandatory continuing training or education requirements of this section, at the option of an employing agency, associate with that agency for the sole purpose of securing continuing training or education as required by this section and for allowing the agency to report completion of the education or training to the Criminal Justice Standards and Training Commission. The employing agency with which the person has associated shall submit proof of completion of any education or training so obtained for purposes of demonstrating compliance with this section and shall indicate that the person for whom the credits are reported has secured the training under the special status authorized by this section. An employing agency may require any person so associated to attend continuing training or education at the person’s own expense and may determine the courses or training that a person is to attend while associated with the agency. Any person who is permitted to associate with an employing agency for purposes of obtaining and reporting education or continuing training credits while serving in an elected or appointed public office shall not be considered to be employed by the employing agency or considered by the association with the employing agency to maintain an office under s. 5(a), Art. II of the State Constitution.

(c) The period of time a person serves in an elected or appointed office and thereby maintains the special certification status authorized by this section may not be considered in calculating whether the person is considered to have incurred a break in service for purposes of maintaining active certification by the Criminal Justice Standards and Training Commission.

(d) An employing agency that receives a resignation from a person for the purpose of avoiding the dual officeholding prohibition as discussed in this subsection shall verify that the person who has resigned is in fact serving in an elected or public office and report the verification, including an indication of the office in which the person is serving to the Criminal Justice Standards and Training Commission via the affidavit of separation of employment used by the commission.

(e) Any person seeking the benefit of this subsection shall, upon request, provide to the Criminal Justice Standards and Training Commission any documentation or proof required by the commission to evaluate the person’s eligibility under this subsection, to evaluate a submission of continuing training or education credits as authorized by this subsection, or to determine the duration of any tenure in an elected or appointed public office, including any extension of the status by reason of reelection or reappointment or by election or appointment to a different office.

History.—s. 9, ch. 84-258; s. 73, ch. 85-62; s. 44, ch. 86-183; s. 2, ch. 86-286; ss. 5, 6, ch. 87-186; s. 5, ch. 91-429; s. 10, ch. 93-252; s. 1632, ch. 97-102; s. 3, ch. 98-249; s. 11, ch. 98-251; s. 4, ch. 2002-205; s. 36, ch. 2010-117.



943.137 - Establishment of qualifications and standards above the minimum.

943.137 Establishment of qualifications and standards above the minimum.—

(1) Nothing herein may be construed to preclude an employing agency from establishing qualifications and standards for employment, appointment, training, or promotion of officers that exceed the minimum requirements set by ss. 943.13 and 943.17, including establishing tobacco-use standards.

(2) The qualifications of an employing agency that exceed the minimum employment or basic recruit training course established by the commission are binding on individuals affected and shall be recognized by the commission.

History.—s. 10, ch. 84-258; s. 8, ch. 86-187; s. 2, ch. 86-286; ss. 5, 6, ch. 87-186; s. 5, ch. 91-429; s. 2, ch. 2007-27.



943.139 - Notice of employment, appointment, or separation; response by the officer; duty of commission.

943.139 Notice of employment, appointment, or separation; response by the officer; duty of commission.—

(1) An employing agency shall immediately notify the commission in writing, on a form adopted by the commission, of the employment or appointment, or separation from employment or appointment, of any officer. The employing agency must maintain the original form and submit, or electronically transmit, this information to the commission. Separation from employment or appointment includes any firing, termination, resignation, retirement, or voluntary or involuntary extended leave of absence of any officer.

(2) In a case of separation from employment or appointment, the employing agency shall execute and maintain an affidavit-of-separation form adopted by the commission, setting forth in detail the facts and reasons for such separation. The information contained in the affidavit-of-separation form must be submitted, or electronically transmitted, to the commission. If the officer is separated for his or her failure to comply with s. 943.13, the notice must so specify. The affidavit must be executed under oath and constitutes an official statement within the purview of s. 837.06. The affidavit must include conspicuous language that intentional false execution of the affidavit constitutes a misdemeanor of the second degree. Any officer who has separated from employment or appointment must be permitted to respond to the separation, in writing, to the commission, setting forth the facts and reasons for the separation as he or she understands them.

(3) Before employing or appointing an officer, a subsequent employing agency must contact the commission to inquire as to the facts and reasons an officer became separated from any previous employing agency. The commission shall, upon request and without prejudice, provide to the subsequent employing agency all information that is required under subsections (1) and (2) and that is in its possession.

(4) An administrator of an employing agency who discloses information pursuant to this section is immune from civil liability in accordance with the provisions of s. 768.095.

History.—s. 11, ch. 84-258; s. 9, ch. 86-187; s. 2, ch. 86-286; ss. 5, 6, ch. 87-186; s. 5, ch. 91-429; s. 4, ch. 92-131; s. 11, ch. 93-252; s. 1633, ch. 97-102; s. 5, ch. 97-225.



943.1395 - Certification for employment or appointment; concurrent certification; reemployment or reappointment; inactive status; revocation; suspension; investigation.

943.1395 Certification for employment or appointment; concurrent certification; reemployment or reappointment; inactive status; revocation; suspension; investigation.—

(1) The commission shall certify, under procedures established by rule, any person for employment or appointment as an officer if:

(a) The person complies with s. 943.13(1)-(10); and

(b) The employing agency complies with s. 943.133(2) and (3).

(2) An officer who is certified in one discipline and who complies with s. 943.13 in another discipline shall hold concurrent certification and may be assigned in either discipline within his or her employing agency.

(3) Any certified officer who has separated from employment or appointment and who is not reemployed or reappointed by an employing agency within 4 years after the date of separation must meet the minimum qualifications described in s. 943.13, except for the requirement found in s. 943.13(9). Further, such officer must complete any training required by the commission by rule in compliance with s. 943.131(2). Any such officer who fails to comply with the requirements provided in s. 943.131(2) must meet the minimum qualifications described in s. 943.13, to include the requirement of s. 943.13(9).

(4) The certification of an officer who fails to comply with s. 943.135(1) shall be inactive, and the officer may not be employed or appointed as an officer until he or she complies with the provisions of s. 943.135(1).

(5) The employing agency must conduct an internal investigation if it has cause to suspect that an officer is not in compliance with, or has failed to maintain compliance with, s. 943.13(4) or (7). If an officer is not in compliance with, or has failed to maintain compliance with, s. 943.13(4) or (7), the employing agency must submit the investigative findings and supporting information and documentation to the commission in accordance with rules adopted by the commission. The commission may inspect and copy an employing agency’s records to ensure compliance with this subsection.

(6) The commission shall revoke the certification of any officer who is not in compliance with the provisions of s. 943.13(4) or who intentionally executes a false affidavit established in s. 943.13(8), s. 943.133(2), or s. 943.139(2).

(a) The commission shall cause to be investigated any ground for revocation from the employing agency pursuant to s. 943.139 or from the Governor, and the commission may cause verifiable complaints to be investigated. Any investigation initiated by the commission pursuant to this section must be completed within 6 months after receipt of the completed report of the disciplinary or internal affairs investigation from the employing agency or Governor’s office. A verifiable complaint shall be completed within 1 year after receipt of the complaint. An investigation shall be considered completed upon a finding by a probable cause panel of the commission. These time periods shall be tolled during the appeal of a termination or other disciplinary action through the administrative or judicial process or during the period of any criminal prosecution of the officer.

(b)1. The report of misconduct and all records or information provided to or developed by the commission during the course of an investigation conducted by the commission are exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution and, except as otherwise provided by law, such information shall be subject to public disclosure only after a determination as to probable cause has been made or until the investigation becomes inactive.

2. However, not more than 30 days before the results of an investigation are to be presented to a probable cause panel, an officer who is being investigated, or the officer’s attorney, may review any documents or other information regarding the investigation which was developed by or provided to the commission.

(c) When an officer’s certification is revoked in any discipline, his or her certification in any other discipline shall simultaneously be revoked.

(7) Upon a finding by the commission that a certified officer has not maintained good moral character, the definition of which has been adopted by rule and is established as a statewide standard, as required by s. 943.13(7), the commission may enter an order imposing one or more of the following penalties:

(a) Revocation of certification.

(b) Suspension of certification for a period not to exceed 2 years.

(c) Placement on a probationary status for a period not to exceed 2 years, subject to terms and conditions imposed by the commission. Upon the violation of such terms and conditions, the commission may revoke certification or impose additional penalties as enumerated in this subsection.

(d) Successful completion by the officer of any basic recruit, advanced, or career development training or such retraining deemed appropriate by the commission.

(e) Issuance of a reprimand.

(8)(a) The commission shall, by rule, adopt disciplinary guidelines and procedures to administer the penalties provided in subsections (6) and (7). The commission may, by rule, prescribe penalties for certain offenses. The commission shall, by rule, set forth aggravating and mitigating circumstances to be considered when imposing the penalties provided in subsection (7).

(b)1. The disciplinary guidelines and prescribed penalties must be based upon the severity of specific offenses. The guidelines must provide reasonable and meaningful notice to officers and to the public of penalties that may be imposed for prohibited conduct. The penalties must be consistently applied by the commission.

2. On or before July 1 of each odd-numbered year, the commission shall conduct a workshop to receive public comment and evaluate disciplinary guidelines and penalties. The commission chair shall appoint a 12-member advisory panel, composed of six officers and six representatives of criminal justice management positions, to make recommendations to the commission concerning disciplinary guidelines.

(c) For the purpose of implementing the penalties provided in subsections (6) and (7), the chair of the commission may appoint one or more panels of three commissioners each to determine probable cause. In lieu of a finding of probable cause, the probable cause panel may issue a letter of guidance to the officer.

(d) When an employing agency disciplines an officer and the officer’s employment is continued or reinstated by the agency, the Criminal Justice Professionalism Program shall review the sustained disciplinary charges and disciplinary penalty to determine whether the penalty conforms to the disciplinary penalties prescribed by commission rule, and, in writing, notify the employing agency and officer of the results of the review. If the penalty conforms to the disciplinary penalty provided by rule, the officer and employing agency shall be notified, by a letter of acknowledgment, that no further action shall be taken. If the penalty does not conform to such disciplinary penalty prescribed by rule, the officer and employer shall be notified, in writing, of further action to be taken. The commission shall adopt rules establishing procedures for administering this subsection.

(e) An administrative law judge assigned to conduct a hearing under ss. 120.569 and 120.57(1) regarding allegations that an officer is not in compliance with, or has failed to maintain compliance with, s. 943.13(4) or (7) must, in his or her recommended order:

1. Adhere to the disciplinary guidelines and penalties set forth in subsections (6) and (7) and the rules adopted by the commission for the type of offense committed.

2. Specify, in writing, any aggravating or mitigating circumstance that he or she considered in determining the recommended penalty.

Any deviation from the disciplinary guidelines or prescribed penalty must be based upon circumstances or factors that reasonably justify the aggravation or mitigation of the penalty. Any deviation from the disciplinary guidelines or prescribed penalty must be explained, in writing, by the administrative law judge.

(9) Each person employed pursuant to s. 943.131 is subject to discipline by the commission. Persons who have been subject to disciplinary action pursuant to this subsection are ineligible for employment or appointment under s. 943.131.

(a) The commission shall cause to be investigated any conduct defined in subsection (6) or subsection (7) by a person employed under s. 943.131 and shall set disciplinary guidelines and penalties prescribed in rules applicable to such noncertified persons.

(b) The disciplinary guidelines and prescribed penalties must be based upon the severity of specific offenses. The guidelines must provide reasonable and meaningful notice to officers and to the public of penalties that may be imposed for prohibited conduct. The penalties must be consistently applied by the commission.

(c) In addition, the commission may establish violations and disciplinary penalties for intentional abuse of the employment option provided by s. 943.131 by an individual or employing agency.

(10) An officer whose certification has been revoked pursuant to this section shall be ineligible for employment or appointment under s. 943.131.

History.—s. 12, ch. 84-258; s. 8, ch. 85-224; s. 10, ch. 86-187; s. 2, ch. 86-286; ss. 2, 5, 6, ch. 87-186; s. 2, ch. 88-51; s. 5, ch. 91-429; s. 5, ch. 92-131; s. 12, ch. 93-252; s. 1, ch. 94-252; s. 3, ch. 95-408; s. 445, ch. 96-406; s. 319, ch. 96-410; s. 1850, ch. 97-102; s. 4, ch. 2003-278; s. 2, ch. 2004-289; s. 6, ch. 2010-62; s. 30, ch. 2013-116.



943.1397 - Officer certification examinations; fee.

943.1397 Officer certification examinations; fee.—

(1) Except as provided in subsection (4), on and after July 1, 1993, the commission shall not certify any person as an officer until the person has achieved an acceptable score on the officer certification examination for the applicable criminal justice discipline. The commission shall establish procedures by rule for the administration of the officer certification examinations and student examination reviews. Further, the commission shall establish standards for acceptable performance on each officer certification examination.

(2) For any applicant who fails to achieve an acceptable score on an officer certification examination, the commission shall, by rule, establish a procedure for retaking the examination, and the rule may include a remedial training program requirement. An applicant shall not take an officer certification examination more than three times, unless the applicant has reenrolled in, and successfully completed, the basic recruit training program.

(3) The commission shall set a fee for the officer certification examination, not to exceed $150. The fee applies to one scheduled examination attempt and is not refundable if the applicant does not appear for the examination or does not achieve an acceptable score on the examination. Officer certification examination fees collected pursuant to this subsection shall be placed in the Criminal Justice Standards and Training Trust Fund.

(4) The provisions of subsection (1) and s. 943.13(10) do not apply to an applicant who was enrolled in a commission-approved basic recruit training program prior to July 1, 1993.

History.—s. 13, ch. 93-252; s. 13, ch. 95-283; s. 4, ch. 95-408.



943.14 - Commission-certified criminal justice training schools; certificates and diplomas; exemptions; injunctive relief; fines.

943.14 Commission-certified criminal justice training schools; certificates and diplomas; exemptions; injunctive relief; fines.—

(1) Each criminal justice training school approved by the commission shall obtain from the commission a certificate of compliance, with rules of the commission, signed by the chair of the commission.

(2) Any certificate or diploma issued by any criminal justice training school which relates to completion, graduation, or attendance in criminal justice training or educational subjects, or related matters, must be approved by commission staff in the department’s Criminal Justice Professionalism Program.

(3) The commission shall establish, by rule, procedures for the certification and discipline of all instructors in any criminal justice training school.

(4) Prior to the issuance of a certificate of compliance, or as a condition of continuing certification, all records of any criminal justice training school that relate to training and all financial and personnel records of the school shall be made available to the commission upon request.

(5) No private criminal justice training school may include within its name the word “commission,” “bureau,” or “division” together with the word “Florida” or “state,” the name of any county or municipality, or any misleading derivative thereof which might be construed to represent a government agency or an entity authorized by a government agency.

(6)(a) Commission-approved correctional probation courses and subjects which are taught by Florida 4-year accredited colleges and universities are exempt from subsections (1)-(5) except for such documentation which may be required by the commission. The commission retains control over the content of courses and subjects covered by this subsection as specified in s. 943.17(1)(a). Florida 4-year accredited colleges and universities must obtain approval from the commission prior to offering correctional probation courses. Florida 4-year accredited colleges and universities offering the Correctional Probation Training Program shall teach the learning objectives specified by the commission. The administration of the commission’s Correctional Probation Training Program within a Florida 4-year accredited college or university shall fall within the institution’s established guidelines for course delivery and student attendance. The Florida 4-year accredited college or university shall provide to the commission and to the student proof of successful completion of all the approved objectives required by the commission for the academic courses approved for the Correctional Probation Training Program. The commission-certified training school administering the commission-required correctional probation high-liability training shall provide to the commission and to the student proof of successful completion of all approved objectives.

(b) All other criminal justice sciences or administration courses or subjects which are a part of the curriculum of any accredited college, university, community college, or career center of this state, and all full-time instructors of such institutions, are exempt from the provisions of subsections (1)-(5).

(7) Each criminal justice training school that offers law enforcement, correctional, or correctional probation officer basic recruit training, or selection center that provides applicant screening for criminal justice training schools, shall conduct a criminal history background check of an applicant prior to entrance into the basic recruit class. A complete set of fingerprints must be taken by an authorized criminal justice agency or by an employee of the criminal justice training school or selection center who is trained to take fingerprints. If the employing agency has previously taken a set of fingerprints from the applicant and has obtained a criminal history check of the applicant using the fingerprints, the requirements of this subsection shall be met when the employing agency submits to the criminal justice training school or selection center a letter stating the date on which the agency took the fingerprints of the applicant, a summary of the criminal history check based on the fingerprints, and a certification that the applicant is qualified to enroll in the basic recruit training program pursuant to s. 943.13. If the criminal justice training school or selection center takes the fingerprints, it shall submit the fingerprints to the Florida Department of Law Enforcement for a statewide criminal history check, and forward the fingerprints to the Federal Bureau of Investigation for a national criminal history check. Applicants found through fingerprint processing to have pled guilty to or been convicted of a crime which would render the applicant unable to meet the minimum qualifications for employment as an officer as specified in s. 943.13(4) shall be removed from the pool of qualified candidates by the criminal justice training school or selection center.

(8)(a) If a criminal justice training school or person violates this section, or any rule adopted pursuant hereto, the Department of Legal Affairs, at the request of the chair of the commission, shall apply to the circuit court in the county in which the violation or violations occurred for injunctive relief prohibiting the criminal justice training school or person from operating contrary to this section.

(b)1. In addition to any injunctive relief available under paragraph (a), the commission may impose a civil fine upon any criminal justice training school or person who violates subsection (1) or subsection (5), or any rule adopted pursuant thereto, of up to $10,000 for each violation, which fine shall be paid into the Criminal Justice Standards and Training Trust Fund. The commission may impose a civil fine upon any criminal justice training school or person who violates subsection (2), subsection (3), or subsection (4), or any rule adopted pursuant thereto, of up to $1,000 for each violation, which fine shall be paid into the Criminal Justice Standards and Training Trust Fund.

2. A proceeding under this paragraph shall comply with the provisions of chapter 120, and the final order of the commission constitutes final agency action for the purposes of chapter 120. When the commission imposes a civil fine and the fine is not paid within a reasonable time, the Department of Legal Affairs, at the request of the chair of the commission, shall bring a civil action under the provisions of s. 120.69 to recover the fine. The commission and the Department of Legal Affairs are not required to post any bond in any proceeding herein.

History.—s. 7, ch. 74-386; s. 2, ch. 76-277; s. 1, ch. 77-174; s. 1, ch. 78-259; s. 4, ch. 78-323; s. 6, ch. 80-71; s. 2, ch. 80-276; ss. 8, 24, 25, ch. 81-24; s. 1, ch. 82-46; ss. 16, 18, ch. 82-149; s. 181, ch. 83-216; ss. 4, 9, ch. 83-259; s. 2, ch. 83-265; s. 3, ch. 84-156; s. 13, ch. 84-258; s. 37, ch. 84-310; s. 11, ch. 86-187; ss. 5, 6, ch. 87-186; s. 3, ch. 89-205; s. 9, ch. 90-364; s. 5, ch. 91-429; s. 14, ch. 93-252; s. 5, ch. 95-408; s. 52, ch. 96-312; s. 1851, ch. 97-102; s. 117, ch. 99-3; s. 1, ch. 2000-187; s. 6, ch. 2000-226; s. 5, ch. 2002-205; s. 63, ch. 2004-357.



943.146 - Securing of copyrights by the department and sale of department work products.

943.146 Securing of copyrights by the department and sale of department work products.—

(1) As used in this section, the term “product” includes any and all inventions, methodologies, techniques, and creations that may be properly protected by patent, copyright, or trademark. The term specifically includes, but is not limited to, job task analyses; all curricula developed for basic or postbasic training in the disciplines of law enforcement, corrections, and correctional probation; support materials, including, but not limited to, associated instructor or student guides, textbooks, computer software, and video, electronic, and digital materials; and all other materials, regardless of form, developed by or on behalf of the commission to support the delivery of the basic recruit or postbasic training in the disciplines of law enforcement, corrections, and correctional probation.

(2) Notwithstanding any other provision of law to the contrary, the Department of Law Enforcement is authorized, in its own name, to:

(a) Perform all things necessary to secure copyrights on any legitimately acquired work product and to enforce its rights therein.

(b) License, lease, assign, or otherwise give written consent to any person, firm, or corporation for the publication, manufacture, or use of any product protected by copyright, whether on a royalty basis or for such other consideration as the department may deem proper.

(c) Take any action necessary, including legal action to enforce its rights under any agreement and to protect its property rights from improper or unlawful use or infringement.

(d) Enforce the collection of any payments or other obligations due to the department for the publication or use of any product by any other party.

(e) Sell any product, except where otherwise provided by public records laws, which the department may create or cause to be created, whether or not the product is protected by a copyright of the department, and to execute all instruments necessary to consummate any such sale.

(f) Do all other acts necessary and proper for the execution of powers and duties conferred upon the department under this section.

(3) The department shall notify the Department of State in writing whenever property rights by copyright are secured or exploited by the department.

(4) Any proceeds from the sale of products or the right to publish or use a product shall be deposited in the Grants and Donations Trust Fund of the department and may be appropriated to finance activities of the department.

History.—s. 12, ch. 98-251.



943.16 - Payment of tuition or officer certification examination fee by employing agency; reimbursement of tuition, other course expenses, wages, and benefits.

943.16 Payment of tuition or officer certification examination fee by employing agency; reimbursement of tuition, other course expenses, wages, and benefits.—

(1) An employing agency is authorized to pay any costs of tuition of a trainee in attendance at an approved basic recruit training program.

(2) A trainee who attends such approved training program at the expense of an employing agency must remain in the employment or appointment of such employing agency for a period of not less than 2 years after graduation from the basic recruit training program. If employment or appointment is terminated on the trainee’s own initiative within 2 years, he or she shall reimburse the employing agency for the full cost of his or her tuition and other course expenses.

(3) An employing agency is authorized to pay the required fee for an applicant to take the officer certification examination on one occasion.

(4) An employing agency may institute a civil action to collect such cost of tuition and other course expenses as provided in this section if it is not reimbursed, provided that the employing agency gave written notification to the trainee of the 2-year employment commitment during the employment screening process. The trainee shall return signed acknowledgment of receipt of such notification.

(5) For purposes of this section, the term “other course expenses” includes the cost of meals.

(6) This section does not apply to trainees who terminate employment with the employing agency and resign their certification upon termination in order to obtain employment for which certification under this chapter is not required. Further, this section does not apply to trainees attending auxiliary officer training.

(7) Notwithstanding the provisions of this section, an employing agency may waive a trainee’s requirement of reimbursement in part or in full when the trainee terminates employment due to hardship or extenuating circumstances.

History.—s. 7, ch. 74-386; s. 4, ch. 78-323; s. 7, ch. 80-71; ss. 24, 25, ch. 81-24; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 14, ch. 84-258; ss. 5, 6, ch. 87-186; s. 5, ch. 91-429; s. 15, ch. 93-252; s. 1634, ch. 97-102; s. 1, ch. 2003-264; s. 2, ch. 2008-250.



943.17 - Basic recruit, advanced, and career development training programs; participation; cost; evaluation.

943.17 Basic recruit, advanced, and career development training programs; participation; cost; evaluation.—The commission shall, by rule, design, implement, maintain, evaluate, and revise entry requirements and job-related curricula and performance standards for basic recruit, advanced, and career development training programs and courses. The rules shall include, but are not limited to, a methodology to assess relevance of the subject matter to the job, student performance, and instructor competency.

(1) The commission shall:

(a) Design, implement, maintain, evaluate, revise, or adopt a basic recruit training program for the purpose of providing minimum employment training qualifications for all officers to be employed or appointed in each discipline.

(b) Design, implement, maintain, evaluate, revise, or adopt an advanced training program which is limited to those courses enhancing an officer’s knowledge, skills, and abilities for the job he or she performs.

(c) Design, implement, maintain, evaluate, revise, or adopt a career development training program which is limited to those courses related to promotion to a higher rank or position. Career development courses will not be eligible for funding as provided in s. 943.25(8).

(d) Design, implement, maintain, evaluate, revise, or adopt a specialized training program consisting of identified goals and objectives that enhance an officer’s ability to perform his or her duties.

(e) Implement, administer, maintain, and revise a job-related officer certification examination for each discipline.

(f) Acknowledge any specialized training course approved by the commission prior to October 1, 1984, as an inservice training course under s. 943.175, except that the radar training course developed under former s. 943.14(14), Florida Statutes 1983, shall be considered an approved advanced training program course.

(g) Assure that entrance into the basic recruit training program for law enforcement and correctional officers be limited to those who have passed a basic skills examination and assessment instrument, based on a job task analysis in each discipline and adopted by the commission.

(2) The commission is encouraged to design, implement, maintain, evaluate, and revise criminal justice training courses, or to enter into contracts for such training courses, that are intended to provide for the safety and well-being of the citizens of and visitors to this state.

(3) The program shall be responsible for the accuracy of curriculum content through the identification and revision of typographical or grammatical errors, incorrect statutory citations, or information which can be identified as inaccurate by superior references. The commission shall be advised of any revision, and a copy of revised curricula shall be provided to all criminal justice training schools.

(4) The commission may, by rule, establish a sponsorship program for prospective officers. The rule shall specify the provisions of s. 943.13 that must be satisfied prior to the prospective officer’s enrollment in a basic recruit training course. However, the rule shall not conflict with any laws or rules of the State Board of Education relating to student enrollment.

(5) The commission, in consultation with the Florida Violent Crime and Drug Control Council, shall establish standards for basic and advanced training programs for law enforcement officers in the subjects of investigating and preventing violent crime. After January 1, 1995, every basic skills course required in order for law enforcement officers to obtain initial certification must include training on violent crime prevention and investigations.

(6) Entrants into academies certified by the commission to instruct basic skills training are exempt from s. 1004.91.

History.—s. 7, ch. 74-386; s. 4, ch. 78-323; s. 7, ch. 80-71; ss. 10, 24, 25, ch. 81-24; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 15, ch. 84-258; s. 12, ch. 86-187; ss. 5, 6, ch. 87-186; s. 5, ch. 91-429; s. 8, ch. 93-204; s. 16, ch. 93-252; s. 6, ch. 95-408; s. 1635, ch. 97-102; s. 40, ch. 97-271; s. 18, ch. 98-94; s. 2, ch. 2000-187; s. 2, ch. 2001-127; s. 6, ch. 2002-205; s. 5, ch. 2003-278; s. 22, ch. 2004-41; s. 7, ch. 2010-62; s. 13, ch. 2011-52.



943.1701 - Uniform statewide policies and procedures; duty of the commission.

943.1701 Uniform statewide policies and procedures; duty of the commission.—The commission, with the advice and cooperation of the Florida Coalition Against Domestic Violence, the Florida Sheriffs Association, the Florida Police Chiefs Association, and other agencies that verify, serve, and enforce injunctions for protection against domestic violence, shall develop by rule uniform statewide policies and procedures to be incorporated into required courses of basic law enforcement training and continuing education. These statewide policies and procedures shall include:

(1) The duties and responsibilities of law enforcement in response to domestic violence calls, enforcement of injunctions, and data collection.

(2) The legal duties imposed on law enforcement officers to make arrests and offer protection and assistance, including guidelines for making felony and misdemeanor arrests.

(3) Techniques for handling incidents of domestic violence that minimize the likelihood of injury to the officer and that promote safety of the victim.

(4) The dynamics of domestic violence and the magnitude of the problem.

(5) The legal rights of, and remedies available to, victims of domestic violence.

(6) Documentation, report writing, and evidence collection.

(7) Tenancy issues and domestic violence.

(8) The impact of law enforcement intervention in preventing future violence.

(9) Special needs of children at the scene of domestic violence and the subsequent impact on their lives.

(10) The services and facilities available to victims and batterers.

(11) The use and application of sections of the Florida Statutes as they relate to domestic violence situations.

(12) Verification, enforcement, and service of injunctions for protection when the suspect is present and when the suspect has fled.

(13) Emergency assistance to victims and how to assist victims in pursuing criminal justice options.

(14) Working with uncooperative victims, when the officer becomes the complainant.

History.—s. 10, ch. 91-210; s. 7, ch. 95-408.



943.1702 - Collection of statistics on domestic violence.

943.1702 Collection of statistics on domestic violence.—

(1) In compiling the Department of Law Enforcement Crime in Florida Annual Report, the department shall include the results of the arrest policy provided for under s. 901.15(7) with respect to domestic violence to include: separate statistics on occurrences of and arrests for domestic versus nondomestic violence, such as battery, aggravated battery, assault, aggravated assault, sexual battery, the illegal use of firearms, arson, homicide, murder, manslaughter, or the attempt of any of the above.

(2) Each agency in the state which is involved with the enforcement, monitoring, or prosecution of crimes of domestic violence shall collect and maintain records of each domestic violence incident for access by investigators preparing for bond hearings and prosecutions for acts of domestic violence. This information shall be provided to the court at first appearance hearings and all subsequent hearings.

History.—s. 11, ch. 91-210; s. 14, ch. 2000-155.



943.171 - Basic skills training in handling domestic violence cases.

943.171 Basic skills training in handling domestic violence cases.—

(1) The commission shall establish standards for instruction of law enforcement officers in the subject of domestic violence. Every basic skills course required in order for law enforcement officers to obtain initial certification shall, after January 1, 1986, include a minimum of 6 hours of training in handling domestic violence cases. Such training must include training in the recognition and determination of the primary aggressor in domestic violence cases.

(2) As used in this section, the term:

(a) “Domestic violence” has the meaning set forth in s. 741.28.

(b) “Household member” has the meaning set forth in s. 741.28(3).

History.—ss. 2, 8, ch. 84-343; s. 2, ch. 86-286; ss. 5, 6, ch. 87-186; s. 8, ch. 91-210; s. 5, ch. 91-429; s. 4, ch. 97-298; s. 15, ch. 2002-55; s. 164, ch. 2004-5.



943.1715 - Basic skills training relating to diverse populations.

943.1715 Basic skills training relating to diverse populations.—The commission shall establish and maintain standards for instruction of officers in the subject of interpersonal skills relating to diverse populations, with an emphasis on the awareness of cultural differences. Every basic skills course required in order for officers to obtain initial certification must include training in interpersonal skills with diverse populations.

History.—ss. 9, 10, ch. 91-74; s. 6, ch. 97-225; s. 13, ch. 2006-176.



943.1716 - Continued employment training relating to diverse populations.

943.1716 Continued employment training relating to diverse populations.—The commission shall by rule require that each officer receive, as part of the 40 hours of required instruction for continued employment or appointment as an officer, instruction in the subject of interpersonal skills relating to diverse populations, with an emphasis on the awareness of cultural differences.

History.—ss. 9, 11, ch. 91-74; s. 7, ch. 97-225; s. 14, ch. 2006-176.



943.1717 - Use of dart-firing stun guns.

943.1717 Use of dart-firing stun guns.—

(1) A decision by a law enforcement officer, correctional officer, or correctional probation officer to use a dart-firing stun gun must involve an arrest or a custodial situation during which the person who is the subject of the arrest or custody escalates resistance to the officer from passive physical resistance to active physical resistance and the person:

(a) Has the apparent ability to physically threaten the officer or others; or

(b) Is preparing or attempting to flee or escape.

(2) The Criminal Justice Standards and Training Commission shall establish standards for instructing law enforcement, correctional, and correctional probation officers in the use of dart-firing stun guns. The instructional standards must include the effect that a dart-firing stun gun may have on a person.

(3) The basic skills course required for certification as a law enforcement officer must include instruction on the use of dart-firing stun guns. The portion of the basic skills course on the use of dart-firing stun guns must be a minimum of 4 hours’ duration.

(4) A law enforcement officer, correctional officer, or correctional probation officer who has not received the dart-firing stun gun training described in subsection (3) and who is authorized by his or her employing or appointing agency to carry a dart-firing stun gun after the effective date of this act must complete, before issuance and use of a dart-firing stun gun, the 4-hour dart-firing stun gun training described in subsection (3) or an equivalent training course provided by the officer’s employing or appointing agency in accordance with the Criminal Justice Standards and Training Commission standards outlined in subsection (2).

(5) After completing the basic skills course, each law enforcement, correctional, and correctional probation officer who is authorized by his or her agency to use a dart-firing stun gun must complete an annual training course on the use of dart-firing stun guns. The annual training course on the use of dart-firing stun guns must be a minimum of 1 hour duration.

History.—s. 5, ch. 2006-298.



943.1718 - Body cameras; policies and procedures.

943.1718 Body cameras; policies and procedures.—

(1) As used in this section, the term:

(a) “Body camera” means a portable electronic recording device that is worn on a law enforcement officer’s person that records audio and video data of the officer’s law-enforcement-related encounters and activities.

(b) “Law enforcement agency” means an agency that has a primary mission of preventing and detecting crime and enforcing the penal, criminal, traffic, and motor vehicle laws of the state and in furtherance of that primary mission employs law enforcement officers as defined in s. 943.10.

(c) “Law enforcement officer” has the same meaning as provided in s. 943.10.

(2) A law enforcement agency that permits its law enforcement officers to wear body cameras shall establish policies and procedures addressing the proper use, maintenance, and storage of body cameras and the data recorded by body cameras. The policies and procedures must include:

(a) General guidelines for the proper use, maintenance, and storage of body cameras.

(b) Any limitations on which law enforcement officers are permitted to wear body cameras.

(c) Any limitations on law-enforcement-related encounters and activities in which law enforcement officers are permitted to wear body cameras.

(d) General guidelines for the proper storage, retention, and release of audio and video data recorded by body cameras.

(3) A law enforcement agency that permits its law enforcement officers to wear body cameras shall:

(a) Ensure that all personnel who wear, use, maintain, or store body cameras are trained in the law enforcement agency’s policies and procedures concerning them.

(b) Ensure that all personnel who use, maintain, store, or release audio or video data recorded by body cameras are trained in the law enforcement agency’s policies and procedures.

(c) Retain audio and video data recorded by body cameras in accordance with the requirements of s. 119.021, except as otherwise provided by law.

(d) Perform a periodic review of actual agency body camera practices to ensure conformity with the agency’s policies and procedures.

(4) Chapter 934 does not apply to body camera recordings made by law enforcement agencies that elect to use body cameras.

History.—s. 1, ch. 2016-76.



943.172 - Basic skills training in victims assistance and rights.

943.172 Basic skills training in victims assistance and rights.—The commission shall establish standards for instruction of law enforcement officers in the subject of victims assistance and rights. Every basic skills course required in order for law enforcement officers, probation officers, and other appropriate correctional staff to obtain initial certification must, after January 1, 1989, include a minimum of 4 hours of training in victims assistance and rights.

History.—s. 7, ch. 88-96.



943.1725 - Basic skills training on human immunodeficiency virus infection and acquired immune deficiency syndrome.

943.1725 Basic skills training on human immunodeficiency virus infection and acquired immune deficiency syndrome.—The commission shall establish standards for instruction of law enforcement officers in the subject of human immunodeficiency virus infection and acquired immune deficiency syndrome. Instruction shall include information of known modes of transmission and methods of controlling and preventing human immunodeficiency virus infection and acquired immune deficiency syndrome with emphasis on appropriate behavior and attitude change.

History.—s. 11, ch. 88-380.



943.1726 - Continued employment training relating to diabetic emergencies.

943.1726 Continued employment training relating to diabetic emergencies.—The department shall establish an online continued employment training component relating to diabetic emergencies. The training component shall include, but need not be limited to, instruction on the recognition of symptoms of such an emergency, distinguishing such an emergency from alcohol intoxication or drug overdose, and appropriate first aid for such an emergency. Completion of the training component may count toward the 40 hours of instruction for continued employment or appointment as a law enforcement officer required under s. 943.135.

History.—s. 2, ch. 2015-168.



943.1728 - Basic skills training relating to the protection of archaeological sites.

943.1728 Basic skills training relating to the protection of archaeological sites.—The commission shall establish standards for instruction of law enforcement officers in the subject of skills relating to the protection of archaeological sites and artifacts. In developing such standards and skills, the commission shall consult with representatives of the following agencies: the Division of Historical Resources of the Department of State, the Fish and Wildlife Conservation Commission, and the Department of Environmental Protection. The commission shall develop the standards for training in any of the following: basic recruit courses, advanced and specialized courses, or other appropriate training courses as determined by the commission.

History.—s. 5, ch. 92-77; s. 480, ch. 94-356; s. 234, ch. 99-245.



943.1729 - Skills training relating to community policing.

943.1729 Skills training relating to community policing.—

(1) DEFINITION.—As used in this section, “community policing” means a policing technique or strategy as defined in s. 163.340.

(2) BASIC SKILLS COURSE.—The Criminal Justice Standards and Training Commission may incorporate community policing concepts into the course curriculum required in order for law enforcement officers to obtain initial certification.

(3) CONTINUING TRAINING.—The commission may establish a continued employment training component related to community policing techniques before January 1, 1999. Completion of the training component shall count toward the 40 hours of required instruction for continued employment or appointment as a law enforcement officer.

History.—s. 21, ch. 98-314.



943.17291 - Basic skills training in juvenile sexual offender investigation.

943.17291 Basic skills training in juvenile sexual offender investigation.—The commission shall incorporate juvenile sexual offender investigation instruction into the course curriculum required for a law enforcement officer to obtain initial certification.

History.—s. 6, ch. 98-158.



943.17295 - Continued employment training relating to juvenile sexual offender investigation.

943.17295 Continued employment training relating to juvenile sexual offender investigation.—The commission shall incorporate the subject of sexual abuse and assault investigation, with an emphasis on cases involving child victims or juvenile offenders, into the curriculum required for continuous employment or appointment as a law enforcement officer.

History.—s. 7, ch. 98-158.



943.17296 - Training in identifying and investigating elder abuse and neglect.

943.17296 Training in identifying and investigating elder abuse and neglect.—Each certified law enforcement officer must successfully complete training on identifying and investigating elder abuse and neglect as a part of the basic recruit training of the officer required in s. 943.13(9) or continuing education under s. 943.135(1) before June 30, 2011. The training shall be developed in consultation with the Department of Elderly Affairs and the Department of Children and Families and must incorporate instruction on the identification of and appropriate responses for persons suffering from dementia and on identifying and investigating elder abuse and neglect. If an officer fails to complete the required training, his or her certification is inactive until the employing agency notifies the commission that the officer has completed the training.

History.—s. 3, ch. 2008-160; s. 319, ch. 2014-19.



943.173 - Examinations; administration; materials not public records; disposal of materials.

943.173 Examinations; administration; materials not public records; disposal of materials.—

(1) Each officer certification examination shall be administered by the Criminal Justice Professionalism Program pursuant to s. 943.1397.

(2) Each advanced and career development course examination shall be administered at a certified criminal justice training school under the supervision of the training center director.

(3) All examinations, assessments, and instruments and the results of examinations, other than test scores on officer certification examinations, including developmental materials and workpapers directly related thereto, prepared, prescribed, or administered pursuant to ss. 943.13(9) or (10) and 943.17 are exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Provisions governing access to, maintenance of, and destruction of relevant documents pursuant to this section shall be prescribed by rules adopted by the commission.

History.—s. 16, ch. 84-258; s. 2, ch. 86-286; ss. 5, 6, ch. 87-186; s. 5, ch. 91-429; s. 6, ch. 93-252; s. 1, ch. 94-253; s. 8, ch. 95-408; s. 446, ch. 96-406; s. 19, ch. 98-94; s. 7, ch. 2002-205.



943.175 - Inservice training.

943.175 Inservice training.—

(1) Inservice training programs consisting of courses established, implemented, and evaluated by an employing agency are the responsibility of the employing agency. Inservice training programs consisting of courses established, implemented, and evaluated by a criminal justice training school are the responsibility of the criminal justice training school. Inservice training programs or courses need not be approved by the commission.

(2) Inservice training courses or programs shall not be part of the programs or courses established by the commission pursuant to s. 943.17, nor shall they be used to qualify an officer for salary incentive payment provided under s. 943.22.

History.—s. 17, ch. 84-258; s. 14, ch. 86-187; s. 2, ch. 86-286; ss. 5, 6, ch. 87-186; s. 5, ch. 91-429; s. 8, ch. 97-225; s. 8, ch. 2002-205.



943.1755 - Florida Criminal Justice Executive Institute.

943.1755 Florida Criminal Justice Executive Institute.—

(1)(a) The Legislature finds that there exists a need to provide quality training for criminal justice executives in this state. In recognition of this need, the Florida Criminal Justice Executive Institute is hereby created, to be administered for the purpose of providing such training as is deemed necessary to prepare the state’s present and future criminal justice executives to deal with the complex issues facing the state.

(b) The Legislature further finds that there exists a need to improve relationships between law enforcement agencies and the diverse populations they serve. To this end the Florida Criminal Justice Executive Institute shall conduct research projects, utilizing the resources of community colleges and universities, for the purpose of improving law enforcement interaction and intervention in communities of diverse populations.

(2) The institute is established within the Department of Law Enforcement and affiliated with the State University System. The Board of Governors of the State University System shall, in cooperation with the Department of Law Enforcement, determine the specific placement of the institute within the system. The Department of Law Enforcement maintains responsibility for delivering and facilitating all Florida Criminal Justice Executive Institute training.

(3) The institute shall cooperate with the Criminal Justice Standards and Training Commission, and shall be guided and directed by a policy board composed of the following members:

(a) The following persons shall serve on the policy board:

1. The executive director of the Department of Law Enforcement or a designee.

2. The Secretary of Corrections or a designee.

3. The Commissioner of Education or a designee.

4. The Secretary of Juvenile Justice or a designee.

(b) The following persons shall be nominated by the entities referred to in this paragraph and shall become members of the board upon approval of the Criminal Justice Standards and Training Commission. Members appointed under this paragraph shall serve 2-year terms:

1. Three chiefs of municipal police departments nominated by the Florida Police Chiefs Association.

2. Three sheriffs nominated by the Florida Sheriffs Association.

3. A county jail administrator nominated by the Florida Sheriffs Association and the Florida Association of Counties.

4. A representative nominated by the State Law Enforcement Chiefs Association.

(4) The policy board shall establish administrative procedures and operational guidelines necessary to ensure that criminal justice executive training needs are identified and met through the delivery of quality instruction.

(5) Members of the policy board are entitled to reimbursement for per diem and travel expenses pursuant to s. 112.061 to the extent such expenses are associated with meetings or training activities, appropriate to the Department of Law Enforcement, and deemed necessary by the board.

(6) Seven members constitute a quorum of the board.

History.—s. 1, ch. 90-157; ss. 9, 13, ch. 91-74; s. 31, ch. 91-201; s. 5, ch. 91-429; s. 4, ch. 95-161; s. 9, ch. 97-225; s. 63, ch. 2007-217; s. 31, ch. 2013-116.



943.1757 - Criminal justice executives; training; policy report.

943.1757 Criminal justice executives; training; policy report.—

(1) The Legislature finds that there exists a need to provide training to criminal justice executives in the subject of interpersonal skills relating to diverse populations, with an emphasis on the awareness of cultural differences.

(2) The policy board of the Criminal Justice Executive Institute shall identify the needs of criminal justice executives regarding issues related to diverse populations and ensure that such needs are met through appropriate training. The policy board shall prepare a biennial report to the appropriate substantive committees of each house describing how these needs are being met through training by the Criminal Justice Executive Institute.

History.—ss. 9, 12, ch. 91-74; s. 54, ch. 95-196; s. 10, ch. 97-225; s. 32, ch. 2013-116.



943.1758 - Curriculum revision for diverse populations; skills training.

943.1758 Curriculum revision for diverse populations; skills training.—

(1) The Criminal Justice Standards and Training Commission shall revise its standards and training for basic recruits and its requirements for continued employment by integrating instructions on interpersonal skills relating to diverse populations into the criminal justice standards and training curriculum. The curriculum shall include standardized proficiency instruction relating to high-risk and critical tasks which include, but are not limited to, stops, use of force and domination, and other areas of interaction between officers and members of diverse populations.

(2) The commission shall develop and implement, as part of its instructor training programs, standardized instruction in the subject of interpersonal skills relating to diverse populations.

(3) Culturally sensitive lesson plans, up-to-date videotapes, and other demonstrative aids developed for use in diverse population-related training shall be used as instructional materials.

(4) By October 1, 2001, the instruction in the subject of interpersonal skills relating to diverse populations shall consist of a module developed by the commission on the topic of discriminatory profiling.

History.—ss. 9, 14, ch. 91-74; s. 11, ch. 97-225; s. 1, ch. 2001-264.



943.18 - Compensation and benefits study; recommendation.

943.18 Compensation and benefits study; recommendation.—The commission shall make a comprehensive study of the compensation and benefits paid to law enforcement officers and correctional officers throughout the state. Among the items to be researched shall be variation in salary scale, education and training of officers, retirement and pension programs, and any other factors on which compensation is based. The commission shall make recommendations to the Legislature for achieving uniformity in compensation for officers with equal or comparable responsibilities, experience, education, and training.

History.—s. 7, ch. 74-386; s. 4, ch. 78-323; s. 8, ch. 80-71; ss. 11, 24, 25, ch. 81-24; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 24, ch. 84-254; ss. 5, 6, ch. 87-186; s. 5, ch. 91-429.



943.19 - Saving clause.

943.19 Saving clause.—

(1) Any full-time, part-time, or auxiliary law enforcement or correctional officer duly certified by the commission and employed or appointed as of September 30, 1984, and any correctional probation officer employed or appointed as of September 30, 1986, and any correctional probation officer employed in an institution as of September 30, 1989, is not required to comply with s. 943.13(5) and (8) as a condition of continued employment or appointment with his or her current employing agency.

(2) Nothing contained in this section or s. 943.13 shall prohibit the employment or appointment of an officer who was previously exempted from the provisions of s. 943.13(3) or (4).

(3) Except as provided in subsection (2), an officer duly certified by the commission must comply with the provisions of s. 943.13 upon a subsequent employment or appointment.

(4) The commission is authorized to issue an appropriate employment or appointment certificate to any correctional probation officer who is employed as a correctional probation officer on September 30, 1986.

History.—s. 7, ch. 74-386; s. 4, ch. 78-323; s. 8, ch. 80-71; ss. 12, 24, 25, ch. 81-24; s. 1, ch. 82-46; s. 2, ch. 83-265; s. 18, ch. 84-258; s. 9, ch. 85-224; s. 45, ch. 86-183; ss. 5, 6, ch. 87-186; s. 42, ch. 89-526; s. 5, ch. 91-429; s. 1636, ch. 97-102.



943.22 - Salary incentive program for full-time officers.

943.22 Salary incentive program for full-time officers.—

(1) For the purpose of this section, the term:

(a) “Accredited college, university, or community college” means a college, university, or community college that has been accredited by the Southern Association of Colleges and Schools, another regional accrediting agency, the Accrediting Council for Independent Colleges and Schools, or an accrediting agency or association that is recognized by the database created and maintained by the United States Department of Education.

(b) “Bachelor’s degree” means graduation from an accredited college or university.

(c) “Community college degree or equivalent” means graduation from an accredited community college or having been granted a degree pursuant to s. 1007.25(10) or successful completion of 60 semester hours or 90 quarter hours and eligibility to receive an associate degree from an accredited college, university, or community college.

(2)(a) A basic salary incentive shall be paid to any law enforcement officer who was entitled to such payment under this paragraph as it existed immediately prior to October 1, 1984.

(b) Any full-time officer who has a community college degree or equivalent shall receive the sum of $30 per month in the manner provided for in paragraph (h).

(c) Any full-time officer who receives a bachelor’s degree shall receive an additional sum of $50 per month in the manner provided for in paragraph (h).

(d) Any full-time officer who completes 480 hours of approved career development program training courses on or before June 30, 1985, shall receive the sum of $120 per month. Any full-time officer who is entitled to full or proportional career development salary incentive payments on or before June 30, 1985, shall continue to receive such payments. On or after July 1, 1985, any officer who completes a combination of 480 hours of approved advanced and career development training courses established pursuant to s. 943.17(1)(b) and (c) shall receive the sum of $120 per month. The commission, by rule, may provide for proportional shares for courses completed in 80-hour units in each program in a manner provided for in paragraph (h).

(e) The maximum aggregate amount which any full-time officer may receive under this section is $130 per month. No education incentive payments shall be made for any state law enforcement or correctional position for which the class specification requires the minimum of a 4-year degree, or higher.

(f) Nothing in this section may be construed to permit or require retroactive salary incentive payments.

(g) No employing agency shall use, or consider as a factor, any salary incentive payment for the purpose of circumventing payment of any salary or compensation plan which provides normal pay increases periodically to its officers.

(h) The commission shall establish rules as necessary to provide effectively for the proper administration of the salary incentive program, which shall include, but not be limited to:

1. Proper documentation and verification of any claimed training or education requirement.

2. Proper documentation and verification that the employing agency has provided in its salary structure and salary plans salary incentive payments for full-time officers as required in this section.

3. Proper documentation and verification that training received for purposes of salary incentive payment is job-related.

(i) Each employing agency shall annually submit reports to the commission containing information relative to compensation of full-time officers employed by it.

(j) The employing agency shall be responsible for the correct salary incentive payment to full-time officers. The commission may, in a postaudit capacity, review any action taken and order the correction of any error committed by an employing agency.

(3) If an officer holding concurrent certification is transferred or reassigned within the same employing agency from one discipline to another pursuant to s. 943.1395(2) and maintains full-time status in the new discipline, that officer shall continue to be eligible to receive salary incentive payments previously earned under the provisions of this section. However, no such officer shall receive aggregate salary incentive payments in excess of the maximum aggregate amount established in paragraph (2)(e).

(4) No individual filling a position in the Senior Management Service as defined in s. 110.402 is eligible to participate in the salary incentive program authorized by this section.

(5) An officer is not entitled to full or proportional salary incentive payments for training completed pursuant to s. 943.1395(7).

History.—s. 7, ch. 74-386; s. 1, ch. 77-436; s. 299, ch. 79-400; s. 11, ch. 80-71; s. 15, ch. 81-24; s. 6, ch. 83-259; s. 1, ch. 83-340; s. 19, ch. 84-258; s. 10, ch. 85-224; s. 15, ch. 86-187; s. 2, ch. 86-286; ss. 5, 6, ch. 87-186; s. 3, ch. 88-51; s. 5, ch. 91-429; s. 6, ch. 92-131; s. 9, ch. 2002-205; s. 1043, ch. 2002-387; s. 110, ch. 2003-1; s. 11, ch. 2005-100.



943.25 - Criminal justice trust funds; source of funds; use of funds.

943.25 Criminal justice trust funds; source of funds; use of funds.—

(1) The Department of Law Enforcement may approve, for disbursement from the Department of Law Enforcement Operating Trust Fund, those appropriated sums necessary and required by the state for grant matching, implementing, administering, evaluating, and qualifying for such federal funds. Disbursements from the trust fund for the purpose of supplanting state general revenue funds may not be made without specific legislative appropriation.

(2) There is created, within the Department of Law Enforcement, the Criminal Justice Standards and Training Trust Fund for the purpose of providing for the payment of necessary and proper expenses incurred by the operation of the commission and the Criminal Justice Professionalism Program and providing commission-approved criminal justice advanced and specialized training and criminal justice training school enhancements and of establishing the provisions of s. 943.17 and developing the specific tests provided under s. 943.12(9). The program shall administer the Criminal Justice Standards and Training Trust Fund and shall report the status of the fund at each regularly scheduled commission meeting.

(3) The commission shall, by rule, establish, implement, supervise, and evaluate the expenditures of the Criminal Justice Standards and Training Trust Fund for approved advanced and specialized training program courses. Criminal justice training school enhancements may be authorized by the commission subject to the provisions of subsection (6). The commission may approve the training of appropriate support personnel when it can be demonstrated that these personnel directly support the criminal justice function.

(4) The commission shall authorize the establishment of regional training councils to advise and assist the commission in developing and maintaining a plan assessing regional criminal justice training needs and to act as an extension of the commission in the planning, programming, and budgeting for expenditures of the moneys in the Criminal Justice Standards and Training Trust Fund.

(a) The commission may annually forward to each regional training council a list of its specific recommended priority issues or items to be funded. Each regional training council shall consider the recommendations of the commission in relation to the needs of the region and either include the recommendations in the region’s budget plan or satisfactorily justify their exclusion.

(b) Criminal Justice Standards and Training Trust Fund moneys allocated to the regions shall be distributed to each region based upon a formula approved by the commission. The distribution shall be used by each region to implement the regional plan approved by the commission.

(c) By rule, the commission may establish criteria and procedures for use by the program and regions to amend the approved plan when an emergency exists. The program shall, with the consent of the chair of the commission, initially grant, modify, or deny the requested amendment pending final approval by the commission. The commission’s plan and amendments thereto must comply with the provisions of chapter 216.

(d) A public criminal justice training school must be designated by the commission to receive and distribute the disbursements authorized under subsection (8).

(e) Commission members, regional training council members, program staff personnel, and other authorized persons who are performing duties directly related to the trust fund may be reimbursed for reasonable per diem and travel expenses as provided in s. 112.061.

(5) Training, room, or board cost may not be assessed against any officer or employing agency for any advanced and specialized training course funded from the Criminal Justice Standards and Training Trust Fund and offered through a criminal justice training school certified by the commission. Such expenses shall be paid from the trust fund and are not reimbursable by the officer. Travel costs to and from the training site are the responsibility of the trainee or employing agency. Any compensation, including, but not limited to, salaries and benefits, paid to any person during the period of training shall be fixed and determined by the employing agency; and such compensation shall be paid directly to the person.

(a) The commission shall develop a policy of reciprocal payment for training officers from regions other than the region providing the training.

(b) An officer who is not employed or appointed by an employing agency of this state may attend a course funded by the trust fund, provided the officer is required to pay to the criminal justice training school all training costs incurred for her or his attendance.

(6) No trust fund money may be expended for the planning or construction of any new school or expansion of any existing school without the specific prior approval of the Legislature, designating the location and the amount to be expended for the training school.

(7) All funds deposited in the Criminal Justice Standards and Training Trust Fund shall be made available to the department for implementation of training programs approved by the commission and the head of the department.

(8) The Executive Office of the Governor may approve, for disbursement from funds appropriated to the Department of Law Enforcement, Criminal Justice Standards and Training Trust Fund, those sums necessary and required for the administration of the program and implementation of the training programs approved by the commission.

(9) Up to $250,000 per annum from the Criminal Justice Standards and Training Trust Fund may be used to develop, validate, update, and maintain test or assessment instruments, including computer-based testing, relating to selection, employment, training, or evaluation of officers, instructors, or courses. Pursuant to s. 943.12(4), (5), and (8), the commission shall adopt those test or assessment instruments which are appropriate and job-related as minimum requirements.

(10) The commission, with the approval of the head of the department, either by contract or agreement, may authorize any university or community college in the state, or any other organization, to provide training for or facilities for training officers in the area of crime reduction, crime control, inmate control, or professional development.

(11) Except as provided by s. 938.15 and notwithstanding any other provision of law, no funds collected and deposited pursuant to this section shall be expended unless specifically appropriated by the Legislature.

History.—s. 8, ch. 74-386; s. 1, ch. 77-119; s. 1, ch. 77-174; s. 3, ch. 78-291; s. 2, ch. 78-347; s. 9, ch. 78-420; s. 189, ch. 79-164; s. 144, ch. 79-190; s. 13, ch. 80-71; s. 17, ch. 81-24; s. 81, ch. 81-167; s. 85, ch. 83-55; s. 183, ch. 83-216; s. 8, ch. 83-259; s. 5, ch. 84-156; s. 10, ch. 84-241; s. 20, ch. 84-258; s. 11, ch. 85-224; s. 6, ch. 85-250; s. 11, ch. 86-154; s. 16, ch. 86-187; s. 2, ch. 86-286; ss. 3, 5, 6, ch. 87-186; s. 4, ch. 88-51; s. 1, ch. 90-27; s. 5, ch. 91-429; s. 42, ch. 93-120; s. 17, ch. 93-252; s. 11, ch. 94-265; ss. 9, 10, ch. 95-408; s. 1637, ch. 97-102; ss. 3, 14, 41, ch. 97-271; s. 20, ch. 98-94; s. 5, ch. 2000-118; s. 15, ch. 2000-155; ss. 41, 42, ch. 2000-171; s. 2, ch. 2001-184; s. 4, ch. 2001-232; ss. 31, 32, 54, ch. 2001-254; s. 128, ch. 2001-266; s. 10, ch. 2002-205; s. 8, ch. 2011-52; s. 88, ch. 2012-5; s. 33, ch. 2013-116.



943.253 - Exemption; elected officers.

943.253 Exemption; elected officers.—Elected officers are exempt from the requirements of ss. 943.085-943.25. However, an elected officer may participate in the programs and benefits under ss. 943.085-943.25 if he or she complies with s. 943.13(1)-(7).

History.—s. 21, ch. 84-258; s. 1638, ch. 97-102.



943.255 - Effect of chs. 80-71 and 81-24 on prior rules and administrative proceedings.

943.255 Effect of chs. 80-71 and 81-24 on prior rules and administrative proceedings.—Neither chapter 80-71, Laws of Florida, nor chapter 81-24, Laws of Florida, shall be construed to invalidate any prior rule promulgated by the Police Standards and Training Commission or the Correctional Standards Council or the department. Such rules as presently exist shall stay in effect until repealed or amended pursuant to this act.

History.—s. 14, ch. 80-71; s. 18, ch. 81-24; s. 23, ch. 84-258.



943.256 - Criminal justice selection centers; creation.

943.256 Criminal justice selection centers; creation.—

(1) The creation of criminal justice selection centers is authorized. Each center shall be under the direction and control of a postsecondary public school, hereinafter called the “directing school,” or of a criminal justice agency, hereinafter called the “directing agency,” within the region.

(2) Each center shall provide standardized evaluation of preservice candidates for all units of the local criminal justice system in the region, thereby establishing a pool of qualified candidates for criminal justice agencies throughout the region.

(3) Each center shall also provide standardized evaluation of inservice officers for all units of the local criminal justice system in the region, thereby establishing a pool of qualified officers for criminal justice agencies throughout each region.

History.—s. 1, ch. 91-205; s. 13, ch. 98-251.



943.2561 - Definitions.

943.2561 Definitions.—As used in this act:

(1) “Region” means a geographic area which is no less than one county.

(2) “Participating agency” means any public county or municipal law enforcement or corrections agency that elects to utilize the center in its region.

History.—s. 2, ch. 91-205.



943.2562 - Advisory boards.

943.2562 Advisory boards.—Each center’s policies shall be established by an advisory board comprised of not more than 11 members, the composition of which shall be determined by the participating agencies.

History.—s. 3, ch. 91-205.



943.2563 - Advisory board organization; center oversight.

943.2563 Advisory board organization; center oversight.—

(1) Each advisory board shall elect a chair from among its members. Other offices may be created as each board finds necessary or appropriate, and any such offices shall be filled by election from the membership of the board.

(2) Each advisory board shall meet at least once during each calendar quarter, at such other times as the board may determine, and at any time upon the call of the chair. Each board shall recommend the adoption of rules for the transaction of its business. Based upon such recommendation, the center shall adopt procedural and substantive rules for its operation.

(3) A quorum of each advisory board shall consist of a simple majority, and no official action of the board other than declaring a recess or rescheduling a meeting may be taken unless a quorum is present. A majority vote of the members present and voting is necessary for an advisory board to act on any matter.

(4) Each center shall submit to its advisory board for approval the following:

(a) Criteria for testing, examination, and background investigation for criminal justice personnel.

(b) The amounts of any applicant fees charged.

(c) The amounts of any user fees charged.

(d) The annual budget for the center, including any fixed capital expenditures.

(e) The number, types, and salaries of employees employed by the center.

(f) Any other criteria or requirements for proper administration of the center.

History.—s. 4, ch. 91-205; s. 1639, ch. 97-102.



943.2564 - Center supervision; role of directing school or directing agency.

943.2564 Center supervision; role of directing school or directing agency.—Each center shall operate in the facility of, and under the day-to-day supervision of, a directing school or directing agency. The advisory board shall provide input into the selection and hiring of all employees of the center, but the employees shall be selected and employed by the center’s directing school or directing agency and shall have all of the rights and privileges of other similar employees of the directing school or directing agency. All budgeting and accounting for the operations of the center shall be accomplished in accordance with the standards and procedures otherwise established for programs by the directing school or directing agency.

History.—s. 5, ch. 91-205.



943.2565 - Centralized information centers on prospective employment candidates.

943.2565 Centralized information centers on prospective employment candidates.—

(1) Each center shall develop, establish, and maintain a centralized information center on prospective candidates for criminal justice positions in the region served. Each center shall provide and undertake standardized screening, testing, examination, and background investigation of applicants.

(2) Upon the request of any participating criminal justice agency in the region served, the center shall provide a list of qualified applicants for employment and report all information gathered during the testing, screening, and investigation of each applicant.

(3) Each center may make recommendations concerning uniform standards for the recruitment and testing of criminal justice personnel.

(4) Each center shall comply with local, state, and federal regulations for the hiring and promotion of minorities and women.

(5) Each center may enter into contracts and agreements to carry out its purposes. Any such contracts require approval by the advisory board and the directing school or directing agency.

(6) Those centers operating under a directing school shall not generate full-time equivalent students for the directing school as a part of the directing school’s enrollment. Classes which are part of the regular program of the college to train law enforcement and correctional officers are not affected by this prohibition.

History.—s. 6, ch. 91-205.



943.2566 - Promotions; feasibility study to establish pool of evaluators to assess qualifications.

943.2566 Promotions; feasibility study to establish pool of evaluators to assess qualifications.—Upon the request of any participating criminal justice agency in its region, the center shall engage in a feasibility study to establish a qualified pool of evaluators to assess qualifications of inservice officers for purposes of determining promotions.

History.—s. 7, ch. 91-205.



943.2567 - Operation and administration accounts; annual budget.

943.2567 Operation and administration accounts; annual budget.—

(1) Each directing agency or school is authorized to create an account in the name of its regional assessment center within the restricted current fund at the directing school or directing agency, which account within the restricted current fund must be used exclusively for the operation and administration of the center in the county’s region. Moneys deposited into the account within the restricted current fund shall consist of the following:

(a) Applicant fees and user fees, as established by the center’s advisory board for use of the services of the center by prospective employees and participating criminal justice agencies in each region.

(b) Such donations and grants as the center may receive.

No funds may be transferred from the general current fund, the auxiliary fund, or any other restricted current fund for the operation of any center.

(2) Each directing school or directing agency shall prepare an annual budget for the operation and administration of its center. The budget for any fiscal year shall be submitted to the advisory board of the center for its consideration and approval no later than 60 days prior to the end of the previous fiscal year. The total expenditures for any fiscal year may not exceed the funds available from the account within the restricted current fund described in subsection (1), and no program for the center may be approved by the advisory board unless all funds for the program are available from the account within the restricted current fund.

History.—s. 8, ch. 91-205.



943.2568 - Advisory boards; expense reimbursement.

943.2568 Advisory boards; expense reimbursement.—Members of advisory boards shall not receive compensation for their services but shall receive reimbursement for expenses as provided in s. 112.061.

History.—s. 9, ch. 91-205.



943.257 - Independent audit documentation subject to inspection.

943.257 Independent audit documentation subject to inspection.—The Criminal Justice Standards and Training Commission or a center’s advisory board may inspect and copy any documents from the center as required to carry out the commission’s or the respective board’s oversight responsibilities, including information and documents related to applicant evaluations and center expenditures. In addition, the commission or board may inspect and copy the documentation of any internal or independent audits conducted by or on behalf of the centers to ensure that candidate and inservice officer assessments have been made and that expenditures are in conformance with the requirements of this act and with other applicable procedures.

History.—s. 11, ch. 91-205; s. 16, ch. 2006-176.



943.31 - Legislative intent.

943.31 Legislative intent.—It is the intent of the Legislature to:

(1) Provide a statewide criminal analysis laboratory system to meet the needs of the criminal justice agencies.

(2) Provide state-operated laboratories in certain regions of the state where a distinct need for a significant level of laboratory services has been established.

(3) Provide financial assistance to certain other crime laboratories presently in existence and adequately serving the needs of specific portions of the state.

History.—s. 1, ch. 74-362; s. 1, ch. 88-324.



943.32 - Statewide criminal analysis laboratory system.

943.32 Statewide criminal analysis laboratory system.—There is established a statewide criminal analysis laboratory system to be composed of:

(1) The state-operated laboratories under the jurisdiction of the Department of Law Enforcement in Ft. Myers, Jacksonville, Pensacola, Orlando, Tallahassee, Tampa, and such other areas of the state as may be necessary;

(2) The existing locally funded laboratories in Broward, Indian River, Miami-Dade, Palm Beach, and Pinellas Counties, specifically designated in s. 943.35 to be eligible for state matching funds; and

(3) Such other laboratories as render criminal analysis laboratory services to criminal justice agencies in the state.

History.—s. 2, ch. 74-362; s. 1, ch. 77-174; s. 2, ch. 78-347; s. 1, ch. 84-22; s. 1, ch. 87-159; s. 2, ch. 88-324; s. 169, ch. 2008-4; s. 8, ch. 2010-62.



943.325 - DNA database.

943.325 DNA database.—

(1) LEGISLATIVE INTENT.—

(a) The Legislature finds that DNA databases are important tools in criminal investigations, in the exclusion of individuals who are the subject of criminal investigations or prosecutions and in detecting recidivist acts. It is the policy of this state to assist federal, state, and local criminal justice and law enforcement agencies in the identification and detection of individuals in criminal investigations and the identification and location of missing and unidentified persons. Therefore, it is in the best interests of the citizens of this state to establish a statewide DNA database containing DNA samples submitted by persons convicted of or arrested for felony offenses and convicted of certain misdemeanor offenses. Additionally, the statewide DNA database shall include DNA records and samples necessary for the identification of missing persons and unidentified human remains, including DNA samples voluntarily contributed by relatives of missing persons.

(b) The Legislature also finds that upon establishment of the Florida DNA database a match between casework evidence DNA samples from a criminal investigation and DNA samples from a state or federal DNA database of certain offenders may be used to find probable cause for the issuance of a warrant to obtain the DNA sample from an offender.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Arrested” means apprehended or physically taken into custody, resulting in the submission of arrest fingerprints to the department, pursuant to s. 943.051.

(b) “CODIS” means the Federal Bureau of Investigation’s Combined DNA Index System that allows the storage and exchange of DNA records submitted by federal, state, and local forensic DNA laboratories.

(c) “Convicted” means a finding of guilt by a court of competent jurisdiction, or entry of a plea of nolo contendere or guilty, or, in the case of a juvenile, the finding of delinquency, regardless of adjudication.

(d) “DNA” means deoxyribonucleic acid. DNA is located in the cells and provides an individual’s personal genetic blueprint. DNA encodes genetic information that is the basis of human heredity and forensic identification.

(e) “DNA record” means all information associated with the collection and analysis of a person’s DNA sample, including the distinguishing characteristics collectively referred to as a DNA profile.

(f) “DNA sample” means a buccal or other approved biological specimen capable of undergoing DNA analysis.

(g) “Qualifying offender” means any person, including juveniles and adults, who is:

1.a. Committed to a county jail;

b. Committed to or under the supervision of the Department of Corrections, including persons incarcerated in a private correctional institution operated under contract pursuant to s. 944.105;

c. Committed to or under the supervision of the Department of Juvenile Justice;

d. Transferred to this state under the Interstate Compact on Juveniles, part XIII of chapter 985; or

e. Accepted under Article IV of the Interstate Corrections Compact, part III of chapter 941; and who is:

2.a. Convicted of any felony offense or attempted felony offense in this state or of a similar offense in another jurisdiction;

b. Convicted of a misdemeanor violation of s. 784.048, s. 810.14, s. 847.011, s. 847.013, s. 847.0135, or s. 877.26, or an offense that was found, pursuant to s. 874.04, to have been committed for the purpose of benefiting, promoting, or furthering the interests of a criminal gang as defined in s. 874.03; or

c. Arrested for any felony offense or attempted felony offense in this state.

(3) COLLECTION OF SAMPLES.—

(a) Each qualifying offender shall submit a DNA sample at the time he or she is booked into a jail, correctional facility, or juvenile facility.

(b) DNA samples collected under paragraph (a) from persons arrested for any felony offense or attempted felony offense in this state are subject to sufficient funding appropriations passed by the Legislature and approved by the Governor according to the following schedule:

1. Beginning January 1, 2011, all felonies defined by chapters 782, 784, 794, and 800.

2. Beginning January 1, 2013, all felonies defined by chapters 810 and 812.

3. Beginning January 1, 2015, all felonies defined by chapters 787 and 790.

4. Beginning January 1, 2017, all felonies defined by chapter 893.

5. Beginning January 1, 2019, all remaining felony offenses.

The department may reject DNA samples submitted pursuant to this subsection if submitted before the funding of any phase or if received before the department issues an official notification to the submitting agency that the department is sufficiently prepared to receive the samples.

(c) On or before February 1, 2010, and by February 1 of each even-numbered year thereafter through 2018, the department shall submit a report to the Legislature listing the funding, infrastructure, facility, and personnel requirements necessary to operate the DNA database and DNA evidentiary analysis for the expansion phase scheduled for the following year.

(4) STATEWIDE DNA DATABASE.—The department, through the statewide criminal laboratory analysis system shall establish, implement, and maintain a statewide automated personal identification system capable of, but not limited to, classifying, matching, and storing analyses of DNA and other biological molecules and related data. The department shall be the administrator of the statewide DNA database. All accredited local government crime laboratories within the state shall have access through CODIS to the statewide DNA database in accordance with the rules and agreements established by the department.

(5) DUTIES.—The department shall:

(a) Receive, process, and store DNA and the data derived therefrom furnished pursuant to this section.

(b) Collect, process, maintain, and disseminate information and records as provided by this section.

(c) Strive to maintain and disseminate only accurate and complete records.

(d) Participate in the national DNA database program administered by the Federal Bureau of Investigation.

(e) Provide for liaison with the Federal Bureau of Investigation and other criminal justice agencies relating to the state’s participation in the CODIS program and the national DNA index system.

(f) Adopt rules specifying the proper procedure, including requisite identification information, for state and local law enforcement and correctional agencies to collect and submit DNA samples pursuant to this section.

(6) SAMPLES.—The statewide DNA database may contain DNA data obtained from the following types of biological samples:

(a) Crime scene samples.

(b) Samples obtained from qualifying offenders required by this section to provide a biological sample for DNA analysis and inclusion in the statewide DNA database.

(c) Samples lawfully obtained during the course of a criminal investigation.

(d) Samples from deceased victims or suspects that were lawfully obtained during the course of a criminal investigation.

(e) Samples from unidentified human remains.

(f) Samples from persons reported missing.

(g) Samples voluntarily contributed by relatives of missing persons.

(h) Other samples approved by the department.

(7) COLLECTION OF DNA SAMPLES FROM OFFENDERS.—

(a) Any qualifying offender, who is:

1. Arrested in this state;

2. Incarcerated in this state; or

3. On probation, community control, parole, conditional release, control release, or any other type of court-ordered supervision in this state,

shall be required to submit a DNA sample to a department-designated facility.

(b) Arrested qualifying offenders must submit a DNA sample at the time they are booked into a jail, correctional facility, or juvenile facility.

(c) Incarcerated persons and those in the custody of the Department of Juvenile Justice must submit required DNA samples not less than 45 days before their presumptive date of release from such incarceration or commitment.

(d) Upon the conviction of any qualifying offender which results in the commitment of the offender to a county jail, correctional facility, or juvenile facility, the entity responsible for the jail or facility shall ensure that a DNA sample is promptly secured and transmitted to the department. Personnel at the jail, correctional facility, or juvenile facility shall collect the DNA samples as part of the regular processing of qualifying offenders committed to the jail or facility.

(e) If a qualifying offender is not incarcerated following conviction, that offender may not be released from the custody of the court at the time of sentencing or released pursuant to a bond or surety until the DNA sample required by this section has been taken by the sheriff or his or her designee. The sheriff shall secure, process, and transmit the DNA sample to the department in a timely manner.

(8) REASONABLE FORCE.—Duly authorized law enforcement and corrections personnel may employ reasonable force in cases where a qualifying offender refuses to provide a DNA sample required under this section, and no such employee shall be civilly or criminally liable for the use of such reasonable force.

(9) OUT-OF-STATE OFFENDERS.—Any qualifying offender who is:

(a) Transferred to this state under the Interstate Compact on Juveniles, part XIII of chapter 985, for a felony offense or attempted felony offense; or

(b) Accepted under Article IV of the Interstate Corrections Compact, part III of chapter 941, for a felony offense or attempted felony offense,

shall provide a DNA sample pursuant to this section to the entity responsible for supervision of the offender, who shall ensure that the DNA sample is collected in a manner approved by the department and promptly secured and transmitted to the department.

(10) COLLECTION; LIABILITY.—

(a) The collection of DNA samples may be performed by any person using a collection kit approved by the department as directed in the kit or pursuant to other procedures approved by or acceptable to the department.

(b) Any person who collects or assists in the collection of a DNA sample is not civilly or criminally liable if a collection kit provided or approved by the department is used and the collection is done as directed in the kit, in a manner approved by the department, or is performed in an otherwise reasonable manner.

(11) SAMPLES.—The department will provide the DNA sample collection kits, labels, or other appropriate containers and instructions for the collection of the DNA samples. After collection, the DNA samples shall be forwarded to the department for analysis to determine genetic markers and characteristics for the purpose of individual identification of the person submitting the sample.

(a) At minimum, the following information must be included with each submission:

1. The qualifying offender’s last name, first name, date of birth, race, gender, and State Identification (SID) number if known.

2. The statute number of each offense charged.

3. The collecting agency’s name and address.

4. The name and telephone number of the person performing the collection of the DNA sample or witnessing the collection of the sample.

(b) If a DNA sample submitted to the department under this section cannot be used by the department in the manner and for the purposes required by this section, the department may require that another DNA sample be obtained.

(12) COURT ORDERS; COSTS.—The sentencing court shall include in the judgment order for a qualifying offender a provision requiring collection of a DNA sample from the defendant in a manner consistent with this section.

(a) Unless a convicted person has been declared indigent by the court, the convicted person shall pay the actual costs of collecting the approved biological specimens required under this section.

(b) If the order of a sentencing court fails to order a qualifying offender to submit a DNA sample as mandated by this section, the prosecutor may seek an amended order from the sentencing court requiring submission of a DNA sample in compliance with this section. In the alternative, the department, the Department of Corrections, a law enforcement agency, or a prosecutor may apply to the appropriate circuit court with jurisdiction for an order authorizing the seizure of the qualifying offender for the purpose of securing the required DNA sample.

1. The court shall issue the order upon a showing of probable cause.

2. Following issuance of the order, the DNA sample shall be collected in a reasonable manner and the qualifying offender shall be released unless there is cause to justify retaining the offender in custody.

(c) Failure by a law enforcement agency or other entity involved in collection of DNA samples under this section to strictly comply with this section or to abide by a statewide protocol for collecting DNA samples is not grounds for challenging the validity of the collection or the use of a DNA sample in court and evidence based upon or derived from the collected DNA sample may not be excluded by a court.

(d) The detention, arrest, or conviction of a person based upon a database match or database information may not be invalidated if it is later determined that the sample was obtained or placed in the database by mistake.

(e) All DNA samples submitted to the department for any reason shall be retained in the statewide DNA database and may be used for all lawful purposes as provided in this section.

(13) ANALYSIS OF DNA SAMPLES.—

(a) The department shall specify procedures for the collection, submission, identification, analysis, storage, and disposition of the DNA samples and DNA records collected under this section. These procedures shall also ensure compliance with national quality assurance standards so that the DNA records may be accepted into the national DNA database.

(b) The analyses of DNA samples collected under this section shall be used only for law enforcement identification purposes or to assist in the recovery or identification of human remains or missing persons and may not be used for identification of any medical or genetic condition.

(c) When completed, the results of DNA analysis shall be entered into the statewide DNA database maintained and administered by the department for such purpose, as provided in this section.

(14) RESULTS.—The results of a DNA analysis and the comparison of analytic results shall be released only to criminal justice agencies as defined in s. 943.045 at the request of the agency. Otherwise, such information is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(15) OFFENSES AND PENALTIES.—

(a) Any person subject to the requirements of this section who willfully refuses to provide a DNA sample commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person who:

1. Knowingly or intentionally discloses a DNA record, including the results of a DNA analysis, to a person or agency other than one authorized to have access to such records under this section;

2. Knowingly or intentionally uses or receives DNA records, including the results of DNA analysis, for purposes other than those authorized under this section; or

3. Knowingly or intentionally tampers or attempts to tamper with any DNA sample, the result of any analysis of a DNA sample, or a DNA sample collection container,

commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(16) PROCEDURES FOR REMOVAL.—Unless the department determines that a person is otherwise required by law to submit a DNA sample for inclusion in the statewide DNA database, the department shall, upon receipt and completion of such verification of the information noted below as may be required, promptly remove from the statewide DNA database the DNA analysis and any DNA biological samples that may have been retained of a person included therein:

(a) On the basis of a conviction for a qualifying offense specified in subparagraph (2)(g)2., if the department receives, from the person seeking removal of DNA information from the statewide DNA database, for each qualifying offense, a certified copy of a final court order establishing that such conviction has been overturned on direct appeal or set aside in a postconviction proceeding; or

(b) On the basis of an arrest, if the department receives from the person seeking removal of DNA information from the statewide DNA database, for each charge against the person on the basis of which the analysis was or could have been included in the statewide DNA database, a certified copy of the No Information or Nolle Prosequi filed by the state attorney, or final court order or other official documentation establishing that such charge has been dismissed or has resulted in an acquittal or that no charge was filed within the applicable time period.

For purposes of this section, a court order is not final if time remains for an appeal or application for discretionary review with respect to the order, or if a case has been remanded for retrial or other proceedings and has not been resolved after remand, or time remains for appeal or discretionary review of the remanded case or any other such proceedings that have not concluded and rendered the case resolved with finality.

(17) RULES.—The department shall, by rule, establish the procedure by which a person seeking removal of his or her DNA analysis and biological sample from the statewide DNA database shall submit the certified information required in subsection (16) to the department.

History.—s. 1, ch. 89-335; s. 9, ch. 93-204; s. 3, ch. 94-90; s. 52, ch. 95-283; s. 19, ch. 96-322; s. 447, ch. 96-406; s. 8, ch. 98-81; s. 14, ch. 98-251; s. 7, ch. 98-417; s. 1, ch. 2000-233; s. 2, ch. 2000-328; s. 3, ch. 2001-58; s. 3, ch. 2001-97; s. 9, ch. 2001-125; s. 6, ch. 2001-127; s. 2, ch. 2003-18; s. 2, ch. 2004-290; s. 22, ch. 2006-2; s. 160, ch. 2007-5; s. 1, ch. 2008-27; s. 28, ch. 2008-238; s. 2, ch. 2009-190; s. 34, ch. 2013-116.



943.3251 - Postsentencing DNA testing.

943.3251 Postsentencing DNA testing.—

(1) When a court orders postsentencing DNA testing of physical evidence, pursuant to s. 925.11, the Florida Department of Law Enforcement or its designee shall carry out the testing.

(2) The cost of such testing may be assessed against the sentenced defendant, pursuant to s. 925.11, unless he or she is indigent.

(3) The results of postsentencing DNA testing shall be provided to the court, the sentenced defendant, and the prosecuting authority.

History.—s. 2, ch. 2001-97.



943.326 - DNA evidence collected in sexual offense investigations.

943.326 DNA evidence collected in sexual offense investigations.—

(1) A sexual offense evidence kit, or other DNA evidence if a kit is not collected, must be submitted to a member of the statewide criminal analysis laboratory system under s. 943.32 for forensic testing within 30 days after:

(a) Receipt of the evidence by a law enforcement agency if a report of the sexual offense is made to the law enforcement agency; or

(b) A request to have the evidence tested is made to the medical provider or the law enforcement agency by:

1. The alleged victim;

2. The alleged victim’s parent, guardian, or legal representative, if the alleged victim is a minor; or

3. The alleged victim’s personal representative, if the alleged victim is deceased.

(2) An alleged victim or, if applicable, the person representing the alleged victim under subparagraph (1)(b)2. or 3. must be informed of the purpose of submitting evidence for testing and the right to request testing under subsection (1) by:

(a) A medical provider conducting a forensic physical examination for purposes of a sexual offense evidence kit; or

(b) A law enforcement agency that collects other DNA evidence associated with the sexual offense if a kit is not collected under paragraph (a).

(3) A collected sexual offense evidence kit must be retained in a secure, environmentally safe manner until the prosecuting agency has approved its destruction.

(4) By January 1, 2017, the department and each laboratory within the statewide criminal analysis laboratory system, in coordination with the Florida Council Against Sexual Violence, shall adopt and disseminate guidelines and procedures for the collection, submission, and testing of DNA evidence that is obtained in connection with an alleged sexual offense. The timely submission and testing of sexual offense evidence kits is a core public safety issue. Testing of sexual offense evidence kits must be completed no later than 120 days after submission to a member of the statewide criminal analysis laboratory system.

(a) The guidelines and procedures must include the requirements of this section, standards for how evidence is to be packaged for submission, what evidence must be submitted to a member of the statewide criminal analysis laboratory system, and timeframes for when the evidence must be submitted, analyzed, and compared to DNA databases.

(b) The testing requirements of this section are satisfied when a member of the statewide criminal analysis laboratory system tests the contents of the sexual offense evidence kit in an attempt to identify the foreign DNA attributable to a suspect. If a sexual offense evidence kit is not collected, the laboratory may receive and examine other items directly related to the crime scene, such as clothing or bedding or personal items left behind by the suspect. If probative information is obtained from the testing of the sexual offense evidence kit, the examination of other evidence should be based on the potential evidentiary value to the case and determined through cooperation among the investigating agency, the laboratory, and the prosecutor.

(5) A violation of this section does not create:

(a) A cause of action or a right to challenge the admission of evidence.

(b) A cause of action for damages or any other relief.

History.—s. 1, ch. 2016-72.



943.33 - State-operated criminal analysis laboratories.

943.33 State-operated criminal analysis laboratories.—

(1) The state-operated laboratories shall furnish laboratory service upon request to law enforcement officials in the state. The testing services of such laboratories by persons employed by or acting on behalf of the department shall also be available to any defendant in a criminal case upon showing of good cause and upon order of the court with jurisdiction in the case. When such service is to be made available to the defendant, the order shall be issued only after motion by the defendant and hearing held after notice with a copy of the motion being served upon the prosecutor and the state-operated laboratory from which the service is being sought.

(2) For purposes of this section, “good cause” means a finding by the court that the laboratory testing service being sought by the defendant is anticipated to produce evidence that is relevant and material to the defense; that the service sought is one which is reasonably within the capacity of the state-operated laboratory, will not be unduly burdensome upon the laboratory, will not impede normal daily laboratory operations, will not negatively impact laboratory certifications or equipment calibration, and does not violate the laboratory’s national certification or accreditation standards; and that the service cannot be obtained from any qualified private or nonstate operated laboratory within the state or otherwise reasonably available to the defense.

(3) This section does not authorize the presence of defense experts or others representing the defense inside a state-operated laboratory facility where actual testing or analysis is occurring and does not authorize the use of state-operated laboratory equipment or facilities by defense experts or other persons not employed by or acting on the behalf of the department.

(4) The court shall assess the costs of all testing, equipment operation, and personnel and any other costs directly attributable to the court-ordered testing to the defendant or the defendant’s counsel, whether public, private, or pro bono, who obtained the testing order. The laboratory providing the service ordered shall include with the report of the analysis, comparison, or identification a statement of the costs of the service provided and shall provide a copy of all reports and analysis performed and cost statement being provided to the prosecutor in the case and the court.

History.—s. 4, ch. 74-362; s. 16, ch. 98-251; s. 35, ch. 2013-116.



943.34 - Powers and duties of department in relation to state-operated laboratories.

943.34 Powers and duties of department in relation to state-operated laboratories.—The department shall exercise full operational control of the state-operated laboratories and shall exercise, among others, the power and duty to:

(1) Establish the organizational structure of such laboratories to include the designation of the geographical regions which the laboratories shall serve.

(2) Establish policy and procedures to be employed by the laboratories.

(3) Promote coordination, cooperation, and standardization between the various state-operated laboratories.

(4) Promote cooperation between the state-operated laboratories and other criminal analysis laboratories in the state in order to achieve a coordinated statewide system of criminal analysis laboratory services to serve all geographic areas of the state.

(5) Establish standards of education and experience for professional and technical personnel employed by the state-operated laboratories.

(6) Adopt internal procedures for the review and evaluation of state-operated laboratory services.

History.—s. 5, ch. 74-362.



943.35 - Funding for existing laboratories.

943.35 Funding for existing laboratories.—

(1) The following existing criminal analysis laboratories are eligible for receipt of state funding:

(a) The Broward County Sheriff’s Crime Laboratory;

(b) The Miami-Dade Police Department Crime Laboratory;

(c) The Indian River Crime Laboratory;

(d) The Palm Beach County Crime Laboratory; and

(e) The Pinellas County Forensic Laboratory.

(2) The state shall provide funding not to exceed 75 percent of the actual operating cost of such laboratories previously enumerated. The state shall base the funding only on that portion of the current year’s actual operating budget, as approved by the county commission or public unit authorized to grant fiscal appropriations, which is from local contributions. The funds provided by the state to each laboratory shall be applied toward the current year’s actual operating budget to arrive at an authorized percentage of state funding for the fiscal year. At the close of the fiscal year the state funding shall be compared to the actual laboratory expenditures. Any state funds provided in excess of the authorized percentage shall be returned to the state. The following functions are not to be considered laboratory operations for the purpose of appropriating state funds:

(a) Identification photography;

(b) Identification of fingerprints, other than latent;

(c) Polygraph;

(d) Electronic surveillance; and

(e) Medical examiners.

History.—s. 6, ch. 74-362; s. 2, ch. 84-22; s. 2, ch. 87-159; s. 3, ch. 88-324; s. 21, ch. 98-94; s. 170, ch. 2008-4.



943.36 - Submission of annual budget.

943.36 Submission of annual budget.—

(1) For the purpose of providing state funding, each laboratory designated in s. 943.35 shall submit to the Department of Law Enforcement, on or before October 15 of each year, a written report containing the following:

(a) The actual operating costs of the immediate prior fiscal year.

(b) The operating budget approved by the county commission for the fiscal year in progress.

(c) Workload data, including, but not limited to, the volume of casework received and completed by type and sources of workload by law enforcement agency.

(2) Prior year actual and current operating cost data shall include an itemization of the eligible expenditures required for the laboratory submitting it. The report shall indicate the portion of operating expenses funded by local or federal funds and specify the amount of the local appropriation to be used as the basis for computing the state’s maximum 75 percent funding contribution.

(3) The form of such reports shall be prescribed by the Department of Law Enforcement.

(4) The department shall provide for an annual audit process of the actual operating expenditures to verify their accuracy and compliance with excluded functions and provisions specified in s. 943.35(2) and to ensure that local laboratories are serving the needs of criminal justice agencies within their jurisdiction.

(5) Laboratories which are partially funded by the state shall continue to be locally operated but shall provide services when possible to any law enforcement official upon request.

History.—s. 7, ch. 74-362; s. 145, ch. 79-190; s. 6, ch. 88-324; s. 2, ch. 2004-249.



943.361 - Statewide criminal analysis laboratory system; funding through fine surcharges.

943.361 Statewide criminal analysis laboratory system; funding through fine surcharges.—

(1) Funds deposited pursuant to ss. 938.055 and 938.07 for the statewide criminal analysis laboratory system shall be used for state reimbursements to local county-operated crime laboratories enumerated in s. 943.35(1), and for the equipment, health, safety, and training of member crime laboratories of the statewide criminal analysis laboratory system.

(2) Moneys deposited pursuant to ss. 938.055 and 938.07 for the statewide criminal analysis laboratory system shall be appropriated by the Legislature in accordance with the provisions of chapter 216 and with the purposes stated in subsection (1).

History.—s. 9, ch. 88-324; s. 62, ch. 88-381; s. 5, ch. 90-111; s. 6, ch. 94-107; s. 42, ch. 97-271; s. 3, ch. 2012-125.



943.362 - Forfeiture and Investigative Support Trust Fund.

943.362 Forfeiture and Investigative Support Trust Fund.—

(1) There is created the Forfeiture and Investigative Support Trust Fund into which the department may deposit revenues received as a result of state or federal criminal proceedings, other than revenues deposited into the department’s Federal Law Enforcement Trust Fund under s. 943.365.

(2) Moneys in the fund shall be appropriated by the Legislature, pursuant to the provisions of chapter 216, for purposes deemed appropriate by the Legislature. Notwithstanding any other provision of law, no funds shall be expended from the Forfeiture and Investigative Support Trust Fund unless specifically appropriated by the Legislature.

History.—s. 2, ch. 82-239; s. 12, ch. 85-224; s. 3, ch. 98-387.



943.365 - Federal Law Enforcement Trust Fund.

943.365 Federal Law Enforcement Trust Fund.—

(1) The Federal Law Enforcement Trust Fund is created within the Department of Law Enforcement. The department may deposit into the trust fund receipts and revenues received as a result of federal criminal, administrative, or civil forfeiture proceedings and receipts and revenues received from federal asset-sharing programs. The trust fund is exempt from the service charges imposed by s. 215.20.

(2) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 98-387; s. 2, ch. 2002-114.



943.366 - Federal Grants Trust Fund.

943.366 Federal Grants Trust Fund.—

(1) The Federal Grants Trust Fund is created within the Department of Law Enforcement.

(2) The fund is established for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues. Moneys to be credited to the trust fund shall consist of grants and funding from the Federal Government, interest earnings, and cash advances from other trust funds.

History.—s. 1, ch. 2006-22; s. 2, ch. 2009-30.



943.367 - Administrative Trust Fund.

943.367 Administrative Trust Fund.—

(1) The Administrative Trust Fund is created within the Department of Law Enforcement.

(2) The fund is established for use as a depository for funds to be used for management activities that are departmentwide in nature and funded by indirect cost earnings or assessments against trust funds. Moneys to be credited to the trust fund include indirect cost reimbursements from grantors, administrative assessments against trust funds, interest earnings, and other appropriate administrative fees.

(3) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2006-21; s. 2, ch. 2009-26.



943.37 - Option to become state-operated laboratory; operational control.

943.37 Option to become state-operated laboratory; operational control.—

(1) Those laboratories specified in s. 943.35 may submit to the Department of Law Enforcement a request to become state-operated laboratories. Such request shall include an offer to convey to the state the laboratory facility, including the physical plant, fixtures, equipment, and property on which such facility is located.

(2) The Department of Law Enforcement shall evaluate the request and make a determination based on the crime laboratory needs of the state. If the department concurs with the request, a plan for the transfer of the laboratory shall be jointly developed between representatives of the department and the chief of such laboratory or his or her designated representative. Such transfer plan shall include:

(a) A provision to allow any employee of such laboratory to maintain his or her position, or a position with comparable duties, with no decrease in pay for a reasonable transition period.

(b) A provision specifying the duration of the transition period.

(c) A provision to ensure that there shall be no reduction in the level of services provided by the laboratory during the transition period. Implementation of the transfer plan is conditioned upon the approval of the Governor through inclusion of the expenses entailed in such transfer in his or her budget recommendations to the Legislature and the Legislature approving such recommendation.

(3) At such time as the state assumes the full financial responsibility for the operation of the laboratory, the Department of Law Enforcement will assume operational control, subject to the provisions of the transfer plan. The laboratory facility, including the physical plant, fixtures, equipment, and property on which such facility is located, shall be conveyed to the state upon assumption of full financial responsibility by the state.

History.—ss. 8, 9, ch. 74-362; s. 2, ch. 78-347; s. 1641, ch. 97-102.



943.403 - Rulemaking; criminal justice program.

943.403 Rulemaking; criminal justice program.—The Department of Law Enforcement may adopt rules necessary for the operation of the criminal justice program.

History.—s. 6, ch. 2001-232.



943.44353 - Automatic notification of registration information regarding sexual predators and offenders.

943.44353 Automatic notification of registration information regarding sexual predators and offenders.—

(1) No later than January 1, 2008, the department shall develop and maintain a system to provide automatic notification of registration information regarding sexual predators and sexual offenders to the public.

(2) In accordance with the federal Adam Walsh Child Protection and Safety Act of 2006, schools, public housing agencies, agencies responsible for conducting employment-related background checks under s. 3 of the National Child Protection Act of 1993, 42 U.S.C. s. 5119a, as amended, social service entities responsible for protecting minors in the child welfare system, volunteer organizations in which contact with minors or other vulnerable individuals might occur, and any other such organization, company, or individual shall have access to the notification system.

History.—s. 4, ch. 2007-209.



943.60 - Definitions.

943.60 Definitions.—For the purposes of ss. 943.60-943.68, the term “Capitol Complex” includes that portion of Tallahassee, Leon County, Florida, commonly referred to as the Capitol, the Historic Capitol, the Senate Office Building, the House Office Building, the Knott Building, the Pepper Building, the Holland Building, and the curtilage of each, including the state-owned lands and public streets adjacent thereto within an area bounded by and including Monroe Street, Jefferson Street, Duval Street, and Gaines Street. The term shall also include the State Capital Circle Office Complex located in Leon County, Florida.

History.—s. 12, ch. 2002-21.



943.601 - Preservation of legislative powers.

943.601 Preservation of legislative powers.—Except as may be agreed to by the presiding officers of both houses of the Legislature, nothing in this chapter shall limit or otherwise interfere with the rights and powers of the Senate or the House of Representatives, or the officers of either, to direct or command members or committees of the Legislature or legislative employees to attend any meeting or enter any area of the Capitol Complex for a legislative purpose, and the Capitol Police may, as provided by the security plans developed and approved under s. 943.61(4)(a), and upon request of the presiding officer of either house of the Legislature, ensure the ability of any member of the house presided over by such presiding officer to attend to such legislative business without wrongful interference from any person or government entity.

History.—s. 13, ch. 2002-21.



943.61 - Powers and duties of the Capitol Police.

943.61 Powers and duties of the Capitol Police.—

(1) There is created the Capitol Police within the Department of Law Enforcement, to serve the safety and security needs of both the legislative and executive branches of state government. It is the intent of the Legislature that the Capitol Police serve as a specially trained and highly effective security and law enforcement agency serving the Capitol Complex and the state. It shall be the primary responsibility of the Capitol Police to protect the security of the Governor, the Lieutenant Governor, the members of the Cabinet, and the members of the Senate and of the House of Representatives, and those employees assigned to assist such state officials in the performance of their official duties, and to ensure their access to buildings and premises within the Capitol Complex, thereby providing for the continuous operation of the government of the State of Florida.

(2) The Capitol Police shall also provide security and protection for other state officials, employees, and visitors to the Capitol Complex and shall maintain a reasonable degree of safety and security within the Capitol Complex while ensuring reasonable access to buildings and premises within the Capitol Complex by state officials, employees, and visitors. The Capitol Police shall also ensure that adequate signs and personnel are in place to inform and assist the occupants of and visitors to buildings within the Capitol Complex.

(3) Nothing herein limits the ability of the Capitol Police to provide mutual aid to other law enforcement agencies as authorized by law unless such a limitation is expressly included in the operational security plans provided for herein.

(4) The Capitol Police shall have the following responsibilities, powers, and duties:

(a) To develop, in consultation with the Governor, Cabinet officers, the President of the Senate, and the Speaker of the House of Representatives, written operational plans for basic and enhanced security measures and actions related to the Capitol Complex. Such plans and any changes or amendments thereto shall not be implemented unless presented in writing in final form to the Governor, the President of the Senate, and the Speaker of the House of Representatives and all three grant their approval in writing. The approval of any officer required herein shall expire 60 days after such officer vacates his or her office, and the written approval of the successor in office must be obtained prior to the continuation of operations under such plans. Upon the request of the Governor, a Cabinet officer, the President of the Senate, or the Speaker of the House of Representatives, the Capitol Police shall activate previously approved enhanced security measures and actions in accordance with the approved operational plans specific to the requesting officer’s responsibilities and to the facilities occupied by such officer and employees responsible to such officer. Upon an emergency threatening the immediate safety and security of occupants of the Capitol Complex, so declared by the Governor, plans not approved as required by this paragraph may be implemented for a period not to exceed 15 days, provided such plans do not substantially interfere with the ability of the Senate and the House of Representatives to assemble for any constitutional purpose.

(b) To provide and maintain the security of all property located in the Capitol Complex in a manner consistent with the security plans developed and approved under paragraph (a) and, in consultation with the State Fire Marshal, to provide for evacuations, information, and training required for firesafety on such property in a manner consistent with s. 633.218.

(c) To develop plans for reporting incidents involving buildings and property within the Capitol Complex, emergency procedures and evacuation routes in the event of fire, security threats, incidents prompting a need for evacuation, acts of terrorism, or natural or manmade disaster and to make such procedures and routes known to those persons occupying such buildings.

(d) To employ officers who hold certification as law enforcement officers in accordance with the minimum standards and qualifications as set forth in s. 943.13 and the provisions of chapter 110, and who have the authority to bear arms, make arrests, except as may be limited in the security plans established under paragraph (a), and apply for arrest warrants.

(e) To hire guards and administrative, clerical, technical, and other personnel as may be required.

(f) To train all officers and other employees in fire prevention, firesafety, emergency medical procedures, and preventing and responding to acts of terrorism.

(g) To respond to all complaints relating to criminal activity or security threats within the Capitol Complex, or against the Governor, the Lieutenant Governor, a member of the Cabinet, a member of the Senate or of the House of Representatives, or an employee assisting such official.

(h) As provided by the security plans developed and approved under paragraph (a), upon request of the presiding officer of either house of the Legislature, the director may assign one or more officers for the protection of a member of the house served by such presiding officer. Per diem and subsistence allowance for department employees traveling with a member of the Legislature away from Tallahassee shall be computed by payment of a sum up to the amounts permitted in s. 112.061 for meals, plus actual expenses for lodging to be substantiated by paid bills therefor.

(i) To enforce rules of the Department of Management Services governing the regulation of traffic and parking within the Capitol Complex and to impound illegally or wrongfully parked vehicles.

(j) To establish policies for the organizational structure, principles of command, and internal operations of the Capitol Police, provided that such policies are not inconsistent with the provisions of ss. 943.61-943.68 or the security plans developed and approved under paragraph (a).

(k) To carry out the transportation and protective services functions described in s. 943.68.

(5) Officers of the Capitol Police may make lawful arrests, consistent with the purposes, responsibilities, and limitations set forth in ss. 943.60-943.68. However, except with the prior approval of the appropriate presiding officer, officers of the Capitol Police shall have no power to prevent the convening or continuation of any meeting of the Legislature, legislative committees, or staff, nor shall they have the power to interfere with the legislative duties or rights of a member of the Legislature, or to interfere with the constitutional duties or rights of the Governor or a member of the Cabinet, except as may be necessary to protect the health and safety of any person from a clear and present danger, or as may be otherwise provided in the security plans developed and approved for fire prevention, firesafety, and emergency medical procedures under paragraph (4)(a). No employee of the Capitol Police shall be permitted in either legislative chamber without the specific permission of the presiding officer of that house of the Legislature, but may enter in the case of an emergency when the presiding officer is not able or available to consent.

History.—s. 14, ch. 2002-21; s. 1, ch. 2005-120; s. 58, ch. 2005-152; s. 155, ch. 2013-183.



943.611 - Director of Capitol Police.

943.611 Director of Capitol Police.—

(1) The executive director of the Department of Law Enforcement shall nominate, no later than 7 days prior to each organization session of the Legislature, an individual to serve as the director of the Capitol Police, who shall serve at the pleasure of the executive director of the Department of Law Enforcement.

(2) Unless discharged by the executive director of the Department of Law Enforcement, the director shall serve until:

(a) A successor has been nominated; or

(b) The director has been nominated for reappointment and the time for obtaining reapproval has expired.

(3) In the event that a nominee is not approved or the director is discharged by the executive director of the department, or the position is otherwise vacant, a successor shall be nominated and approved as provided in subsection (4). No person who has previously been nominated and who failed to obtain approval shall be nominated to serve as the successor.

(4) Each person nominated pursuant to either subsection (1) or subsection (3) must be approved no later than 30 days after the adjournment sine die of the next session of the Legislature, whether organization, regular, or special session, by the Governor and by the House of Representatives and the Senate, in a manner determined by the presiding officer of each house unless an approval process is otherwise provided for in the rules of the respective house.

(5) A nominee shall serve as the acting director until the time for obtaining approval has expired.

(6) At the discretion of the executive director of the department, the director may serve as the director of the unit within the department providing transportation and protective services as set forth in s. 943.68.

History.—s. 15, ch. 2002-21; s. 2, ch. 2005-120.



943.62 - Investigations by the Capitol Police.

943.62 Investigations by the Capitol Police.—

(1) In addition to, and in conjunction with, the other powers and duties specified by law, the Capitol Police shall conduct traffic accident investigations and investigations relating to felonies and misdemeanors occurring within the Capitol Complex. Any matters may be referred to the department’s special agents or inspectors or another appropriate law enforcement agency for further investigation. Such referrals shall include transmittal of records, reports, statements, and all other information relating to such matters.

(2) The Capitol Police shall retain copies of all reports relating to such criminal activity for use in the ongoing firesafety and security plan as required in s. 943.61.

History.—s. 16, ch. 2002-21; s. 3, ch. 2005-120.



943.63 - Arrest by the Capitol Police.

943.63 Arrest by the Capitol Police.—A person arrested by an officer of the Capitol Police shall be delivered to the sheriff of the county in which the arrest takes place unless a notice to appear is issued.

History.—s. 17, ch. 2002-21.



943.64 - Ex officio agents.

943.64 Ex officio agents.—Law enforcement officers of the Department of Highway Safety and Motor Vehicles, special agents or inspectors of the Department of Law Enforcement, and law enforcement officers of other state agencies, counties, and municipalities are ex officio agents of the Capitol Police, and may, when authorized by the executive director of the department or the executive director’s designee, enforce rules and laws applicable to the powers and duties of the Capitol Police to provide and maintain the security required by ss. 943.61-943.68.

History.—s. 18, ch. 2002-21; s. 4, ch. 2005-120.



943.66 - Rules; Facilities Program, Capitol Police; traffic regulation.

943.66 Rules; Facilities Program, Capitol Police; traffic regulation.—The Capitol Police may enforce rules of the Department of Management Services governing the administration, operation, and management of the Facilities Program and regulating traffic and parking at state-owned buildings or on state-owned property and any local ordinance on the violation of such if such rules are not in conflict with any state law or county or municipal ordinance, and are not inconsistent with the other requirements of ss. 943.61-943.68 or any security plan developed and approved thereunder.

History.—s. 19, ch. 2002-21; s. 111, ch. 2003-1.



943.67 - Equipment.

943.67 Equipment.—The department is specifically authorized to purchase, sell, trade, rent, lease, and maintain all necessary equipment, uniforms, motor vehicles, communication systems, housing facilities, and office space, and perform any other acts necessary for the proper administration and enforcement of ss. 943.61-943.68 through the Capitol Police, pursuant to part I of chapter 287. The department may prescribe a distinctive uniform to be worn by personnel of the Capitol Police in the performance of their duties pursuant to s. 943.61. The department may prescribe a distinctive emblem to be worn by all officers or guards of the Capitol Police.

History.—s. 20, ch. 2002-21.



943.68 - Transportation and protective services.

943.68 Transportation and protective services.—

(1) The department shall provide and maintain the security of the Governor, the Governor’s immediate family, and the Governor’s office and mansion and the grounds thereof.

(2) The department shall employ such personnel as may be necessary to carry out this responsibility, including uniformed and nonuniformed officers or agents who shall have authority to bear arms and make arrests, with or without warrant, for violations of any of the criminal laws of the state, under the same terms and conditions as investigative personnel of the department, and who shall be considered peace officers for all purposes, including, but not limited to, the privileges, protections, and benefits of ss. 112.19, 121.051, 122.34, and 870.05.

(3) The executive director shall assign agents for the performance of the duties prescribed in this section. The assignment of such agents shall be subject to continuing approval of the Governor. Upon request of the Governor, the executive director shall reassign an agent from continued performance of such duties. The executive director may authorize the Director of Capitol Police to exercise the authority provided in this subsection.

(4) Per diem and subsistence allowance for security personnel traveling with the Governor, the Governor’s family, or others as authorized by this section away from Tallahassee shall be computed by payment of a sum up to the amounts permitted in s. 112.061 for meals, plus actual expenses for lodging to be substantiated by paid bills therefor.

(5) The department is authorized to provide security or transportation to visiting governors and their families upon request by the Governor.

(6) The department shall provide security or transportation services to other persons when requested by the Governor, the Lieutenant Governor, a member of the Cabinet, the Speaker of the House of Representatives, the President of the Senate, or the Chief Justice of the Supreme Court, subject to certification by the requesting party that such services are in the best interest of the state. The requesting party may delegate certification authority to the executive director of the department. The requesting party shall limit such services to persons:

(a) Who are visiting the state; for whom such services are requested by the Governor, the Lieutenant Governor, a member of the Cabinet, the Speaker of the House of Representatives, the President of the Senate, or the Chief Justice of the Supreme Court; and for whom the primary purpose of the visit is for a significant public purpose; or

(b) For whom the failure to provide security or transportation could result in a clear and present danger to the personal safety of such persons or to the safety of other persons or property within this state or could result in public embarrassment to the state.

(7) The department is authorized to coordinate transportation and protective services provided under subsections (1), (5), and (6) with other law enforcement agencies and may request the assistance of other law enforcement agencies to carry out the duties required by subsections (1), (5), and (6). The other law enforcement agencies of the state are authorized to provide such assistance as may be requested by the department under this subsection.

(8) The department shall coordinate all protective services with the United States Department of State and the United States Secret Service when requested to do so by such agencies or by the Governor or a member of the Cabinet.

(9) The department shall submit a report each August 15 to the Governor, the Legislature, and the Cabinet detailing all transportation and protective services provided under subsections (1), (5), and (6) within the preceding fiscal year. Each report shall include a detailed accounting of the cost of such transportation and protective services, including the names of persons provided such services and the nature of state business performed.

History.—s. 4, ch. 74-386; s. 1, ch. 79-8; s. 1, ch. 81-52; s. 1, ch. 83-304; s. 196, ch. 95-148; s. 21, ch. 2002-21; s. 10, ch. 2005-100; s. 5, ch. 2005-120; s. 162, ch. 2010-102; s. 36, ch. 2013-116.

Note.—Former s. 14.071; s. 281.20.



943.681 - Capitol Police program; funding.

943.681 Capitol Police program; funding.—Funds shall be transferred quarterly, beginning July 1, 2002, by the Department of Management Services, from the Supervision Trust Fund, to the Florida Department of Law Enforcement for the purpose of funding the Capitol Police program. Funds are provided from the office space rental receipts assessed to tenant agencies in the Florida Facilities Pool, based on the rental assessment mandated in s. 255.51. Transfers shall be based on the existing rental rate on July 1, 2002, unless otherwise appropriated by the Legislature. Additionally, nothing herein shall limit the Capitol Police from providing for the safety and security needs of the archaeological, archival, and historic treasures and artifacts housed in the Historic Capitol or the R.A. Gray Building, as the official capitol repositories, from funds provided by the Department of State.

History.—s. 3, ch. 2002-21; s. 7, ch. 2005-120.



943.685 - Authority to purchase good will and promotional materials.

943.685 Authority to purchase good will and promotional materials.—

(1) The Legislature recognizes that the Department of Law Enforcement functions as one of the state’s primary law enforcement representatives in national and international meetings, conferences, and cooperative efforts. The department often hosts delegates from other federal, state, local, and international agencies and is in a position to function as a representative of the state fostering good will and effective interagency working relationships. It is the intent of the Legislature that the department be allowed, consistent with the dignity and integrity of the state, to purchase and distribute material and items of collection to those with whom the department has contact in meetings, conferences, and cooperative efforts.

(2) In addition to expenditures separately authorized by law, the department may expend not more than $5,000 annually to purchase and distribute promotional materials or items that serve to advance with dignity and integrity the good will of this state and the department and to provide basic refreshments at official functions, seminars, or meetings of the department in which dignitaries or representatives from the Federal Government, other states or nationalities, or other agencies are in attendance.

History.—s. 18, ch. 2006-176.



943.686 - Unauthorized use of Department of Law Enforcement emblems or names prohibited.

943.686 Unauthorized use of Department of Law Enforcement emblems or names prohibited.—

(1) Whoever, except with the written permission of the executive director of the Department of Law Enforcement or as otherwise expressly authorized by the department, knowingly uses the words “Florida Department of Law Enforcement,” the initials “F.D.L.E.” or “FDLE,” or the words “Florida Capitol Police,” or any colorable imitation of such words or initials, or who uses a logo or emblem used by the department in connection with any advertisement, circular, book, pamphlet, or other publication, play, motion picture, broadcast, telecast, or other production, in any Internet web page or upon any product in a manner reasonably calculated to convey the impression that such advertisement, circular, book, pamphlet, or other publication, play, motion picture, broadcast, telecast, or other production, Internet web page, or product is approved, endorsed, or authorized by the Department of Law Enforcement commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(2) A violation of this section may be enjoined upon suit by the department or the Department of Legal Affairs upon complaint filed in any court of competent jurisdiction.

History.—s. 19, ch. 2006-176.






Chapter 944 - STATE CORRECTIONAL SYSTEM

944.01 - Short title.

944.01 Short title.—This act may be cited as “The Florida Corrections Code of 1957.”

History.—s. 45, ch. 57-121.



944.012 - Legislative intent.

944.012 Legislative intent.—The Legislature hereby finds and declares that:

(1) Florida spends each year in excess of $60 million for its state correctional system, but Florida citizens have not received a fair return on that investment. Florida correctional institutions have contributed little to the reduction of crime. To the contrary, crime rates continue to rise; recidivism rates are notoriously high; and large prisons have for the most part become schools for crime, making successful reintegration into the community unlikely.

(2) It is clear that major changes in correctional methods are required. It is essential to abate the use of large institutions and continue the development of community-based corrections; to equip judges with more effective evaluative tools to deal with the criminal offender; and to provide alternatives to institutionalization, including the availability of probationers’ residences and community correctional centers.

(3) One of the chief factors contributing to the high recidivism rate in the state is the general inability of ex-offenders to find or keep meaningful employment. Although 90 percent of all offenders sent to prison return to society one day, the correctional system has done little to provide the offender with the vocational skills the offender needs to return to society as a productive citizen. This failure virtually guarantees the probability of return to crime. Vocational training and assistance in job placement must be looked to on a priority basis as an integral part of the process of changing deviant behavior in the institutionalized offender, when such change is determined to be possible.

(4) These changes must not be made out of sympathy for the criminal or out of disregard of the threat of crime to society. They must be made precisely because that threat is too serious to be countered by ineffective methods.

(5) In order to make the correctional system an efficient and effective mechanism, the various agencies involved in the correctional process must coordinate their efforts. Where possible, interagency offices should be physically located within major institutions and should include representatives of the public employment service, the vocational rehabilitation programs of the Department of Education, and the Florida Commission on Offender Review. Duplicative and unnecessary methods of evaluating offenders must be eliminated and areas of responsibility consolidated in order to more economically use present scarce resources.

(6) It is the intent of the Legislature:

(a) To provide a mechanism for the early identification, evaluation, and treatment of behavioral disorders of adult offenders coming into contact with the correctional system.

(b) To separate dangerous or repeat offenders from nondangerous offenders, who have potential for rehabilitation, and place dangerous offenders in secure and manageable institutions.

(c) When possible, to divert from expensive institutional commitment those individuals who, by virtue of professional diagnosis and evaluation, can be placed in less costly and more effective environments and programs better suited for their rehabilitation and the protection of society.

(d) To make available to those offenders who are capable of rehabilitation the job training and job placement assistance they need to build meaningful and productive lives when they return to the community.

(e) To provide intensive and meaningful supervision for those on probation so that the condition or situation which caused the person to commit the crime is corrected.

History.—s. 2, ch. 74-112; s. 472, ch. 77-147; s. 51, ch. 88-122; s. 1642, ch. 97-102; s. 308, ch. 99-8; s. 33, ch. 2002-22; s. 33, ch. 2011-213; s. 32, ch. 2014-191.



944.02 - Definitions.

944.02 Definitions.—The following words and phrases used in this chapter shall, unless the context clearly indicates otherwise, have the following meanings:

(1) “Commission” means the Florida Commission on Offender Review.

(2) “Correctional system” means all prisons and other state correctional institutions now existing or hereafter created under the jurisdiction of the Department of Corrections.

(3) “Department” means the Department of Corrections.

(4) “Elderly offender” means a prisoner age 50 or older in a state correctional institution or facility operated by the Department of Corrections or the Department of Management Services.

(5) “Lease-purchase agreement” means an installment sales contract which requires regular payments with an interest charge included and which provides that the lessee receive title to the property upon final payment.

(6) “Prisoner” means any person who is under civil or criminal arrest and in the lawful custody of any law enforcement official, or any person committed to or detained in any municipal or county jail or state prison, prison farm, or penitentiary, or to the custody of the department pursuant to lawful authority.

(7) “Secretary” means the Secretary of Corrections.

(8) “State correctional institution” means any prison, road camp, prison industry, prison forestry camp, or any prison camp or prison farm or other correctional facility, temporary or permanent, in which prisoners are housed, worked, or maintained, under the custody and jurisdiction of the department.

History.—s. 1, ch. 57-121; s. 18, ch. 61-530; ss. 19, 35, ch. 69-106; ss. 1, 2, ch. 70-441; s. 1, ch. 71-345; s. 283, ch. 71-377; s. 3, ch. 74-112; s. 21, ch. 77-120; s. 34, ch. 79-3; s. 1, ch. 85-340; s. 52, ch. 88-122; s. 1, ch. 2000-214; s. 1, ch. 2002-32; s. 5, ch. 2004-248; s. 33, ch. 2014-191.



944.023 - Comprehensive correctional master plan.

944.023 Comprehensive correctional master plan.—

(1) As used in this section, the term:

(a) “Criminal Justice Estimating Conference” means the Criminal Justice Estimating Conference referred to in s. 216.136(5).

(b) “Total capacity” of the state correctional system means the total design capacity of all institutions and facilities in the state correctional system, which may include those facilities authorized and funded under chapter 957, increased by one-half, with the following exceptions:

1. Medical and mental health beds must remain at design capacity.

2. Community-based contracted beds must remain at design capacity.

3. The one-inmate-per-cell requirement at Florida State Prison and other maximum security facilities must be maintained pursuant to paragraph (7)(a).

4. Community correctional centers and drug treatment centers must be increased by one-third.

5. A housing unit may not exceed its maximum capacity pursuant to paragraphs (7)(a) and (b).

6. A number of beds equal to 5 percent of total capacity shall be deducted for management beds at institutions.

(c) “State correctional system” means the correctional system as defined in s. 944.02.

(2) The department shall develop a comprehensive correctional master plan. The master plan shall project the needs for the state correctional system for the coming 5-year period and shall be updated annually and submitted to the Governor’s office and the Legislature at the same time the department submits its legislative budget request as provided in chapter 216.

(3) The purposes of the comprehensive correctional master plan shall be:

(a) To ensure that the penalties of the criminal justice system are completely and effectively administered to the convicted criminals and, to the maximum extent possible, that the criminal is provided opportunities for self-improvement and returned to freedom as a productive member of society.

(b) To the extent possible, to protect the public safety and the law-abiding citizens of this state and to carry out the laws protecting the rights of the victims of convicted criminals.

(c) To develop and maintain a humane system of punishment providing prison inmates with proper housing, nourishment, and medical attention.

(d) To provide fair and adequate compensation and benefits to the employees of the state correctional system.

(e) To the extent possible, to maximize the effective and efficient use of the principles used in private business.

(f) To provide that convicted criminals not be incarcerated for any longer period of time or in any more secure facility than is necessary to ensure adequate sanctions, rehabilitation of offenders, and protection of public safety.

(4) The comprehensive correctional master plan shall use the estimates of the Criminal Justice Estimating Conference and shall include:

(a) A plan for the decentralization of reception and classification facilities for the implementation of a systemwide diagnosis-and-evaluation capability for adult offenders. The plan shall provide for a system of psychological testing and evaluation as well as medical screening through department resources or with other public or private agencies through a purchase-of-services agreement.

(b) A plan developed by the department for the comprehensive vocational and educational training of, and treatment programs for, offenders and their evaluation within each institution, program, or facility of the department, based upon the identified needs of the offender and the requirements of the employment market.

(c) A plan contracting with local facilities and programs as short-term confinement resources of the department for offenders who are sentenced to 3 years or less, or who are within 3 years or less of their anticipated release date, and integration of detention services which have community-based programs. The plan shall designate such facilities and programs by region of the state and identify, by county, the capability for local incarceration.

(d) A detailed analysis of methods to implement diversified alternatives to institutionalization when such alternatives can be safely employed. The analysis shall include an assessment of current pretrial intervention, probation, and community control alternatives and their cost-effectiveness with regard to restitution to victims, reimbursements for cost of supervision, and subsequent violations resulting in commitments to the department. Such analysis shall also include an assessment of current use of electronic surveillance of offenders and projected potential for diverting additional categories of offenders from incarceration within the department.

(e) A detailed analysis of current incarceration rates of both the state and county correctional systems with the calculation by the department of the current and projected ratios of inmates in the correctional system, as defined in s. 945.01, to the general population of the state which will serve as a basis for projecting construction needs.

(f) A plan for community-based facilities and programs for the reintegration of offenders into society whereby inmates who are being released shall receive assistance. Such assistance may be through work-release, transition assistance, release assistance stipend, contract release, postrelease special services, temporary housing, or job placement programs.

(g) A plan reflecting parity of pay or comparable economic benefits for correctional officers with that of law enforcement officers in this state, and an assessment of projected impacts on turnover rates within the department.

(h) A plan containing habitability criteria which defines when beds are available and functional for use by inmates, and containing factors which define when institutions and facilities may be added to the inventory of the state correctional system.

(5) The comprehensive correctional master plan shall project by year the total operating and capital outlay costs necessary for constructing a sufficient number of prison beds to avoid a deficiency in prison beds. Included in the master plan which projects operating and capital outlay costs shall be a siting plan which shall assess, rank, and designate appropriate sites pursuant to s. 944.095. The master plan shall include an assessment of the department’s current capability for providing the degree of security necessary to ensure public safety and should reflect the levels of security needed for the forecasted admissions of various types of offenders based upon sentence lengths and severity of offenses. The plan shall also provide construction options for targeting violent and habitual offenders for incarceration while providing specific alternatives for the various categories of lesser offenders.

(6) Institutions within the state correctional system shall have the following design capacity factors:

(a) Rooms and prison cells between 40 square feet and 90 square feet, inclusive: one inmate per room or prison cell.

(b) Dormitory-style rooms and other rooms exceeding 90 square feet: one inmate per 55 square feet.

(c) At institutions with rooms or cells, except to the extent that separate confinement cells have been constructed, a number of rooms or prison cells equal to 3 percent of total design capacity must be deducted from design capacity and set aside for confinement purposes.

(d) Bed count calculations used to determine design capacity shall only include beds which are functional and available for use by inmates.

(7) Institutions within the state correctional system shall have the following maximum capacity factors:

(a) Rooms and prison cells between 40 square feet and 60 square feet, inclusive: one inmate per room or cell. If the room or prison cell is between 60 square feet and 90 square feet, inclusive, two inmates are allowed in each room, except that one inmate per room or prison cell is allowed at Florida State Prison or any other maximum security institution or facility which may be constructed.

(b) Dormitory-style rooms and other rooms exceeding 90 square feet: one inmate per 37.5 square feet. Double-bunking is generally allowed only along the outer walls of a dormitory.

(c) At institutions with rooms or cells, except to the extent that separate confinement cells have been constructed, a number of rooms or prison cells equal to 3 percent of total maximum capacity are not available for maximum capacity, and must be set aside for confinement purposes, thereby reducing maximum capacity by 6 percent since these rooms would otherwise house two inmates.

(d) A number of beds equal to 5 percent of total maximum capacity must be deducted for management at institutions.

History.—s. 4, ch. 74-112; s. 252, ch. 77-104; s. 22, ch. 77-120; s. 1, ch. 77-174; s. 35, ch. 79-3; s. 4, ch. 89-531; s. 8, ch. 92-47; s. 1, ch. 95-251; s. 15, ch. 95-325; s. 37, ch. 2010-117.



944.0231 - Reduction of capacity.

944.0231 Reduction of capacity.—

(1) When the population of the state correctional system exceeds 100 percent of its total capacity, as defined in s. 944.023, and remains in excess of 100 percent of total capacity for 21 days, the Governor, pursuant to s. 252.36, may use his or her emergency powers to reduce the population of the state correctional system as follows: The Governor shall inform any federal jurisdiction which has a concurrent or consecutive sentence or any active detainer placed on any prisoner in the state correctional system of his or her intention to transfer custody to that jurisdiction within 30 days. No prisoner shall be so transferred who is convicted of a capital felony in this state nor shall any transfer take place to any county or municipal jurisdiction within the state.

(2) When the inmate population of the state correctional system is projected, based upon the last criminal justice estimating conference, to exceed the total capacity, as defined in s. 944.023, the secretary shall develop a plan to address the projected bed-capacity deficiency. This plan shall be submitted to the Governor, the President of the Senate, and the Speaker of the House of Representatives at least 30 days prior to the projected bed-capacity deficit occurring.

History.—s. 39, ch. 93-406; s. 2, ch. 94-111; s. 2, ch. 95-251; s. 1643, ch. 97-102.



944.024 - Adult intake and evaluation.

944.024 Adult intake and evaluation.—The state system of adult intake and evaluation shall include:

(1) The performance of pretrial investigation through a decentralized community-based procedure.

(2) Assistance in the evaluation of offenders for diversion from the criminal justice system or referral to residential or nonresidential programs.

(3) The provision of secure detention services for pretrial detainees who are unable to comply with the conditions of release established by the court or who represent a serious threat to the community.

(4) The provision of diagnostic, evaluation, and classification services at the presentence stage to assist the court and the department in planning programs for rehabilitation of convicted offenders.

(5) The performance of postsentence intake by the department. Any physical facility established by the department for the intake and evaluation process prior to the offender’s entry into the correctional system shall provide for specific office and work areas for the staff of the commission. The purpose of such a physical center shall be to combine in one place as many of the rehabilitation-related functions as possible, including pretrial and posttrial evaluation, parole and probation services, vocational rehabilitation services, family assistance services of the Department of Children and Families, and all other rehabilitative and correctional services dealing with the offender.

History.—s. 5, ch. 74-112; s. 13, ch. 75-49; s. 23, ch. 77-120; s. 473, ch. 77-147; s. 309, ch. 99-8; s. 320, ch. 2014-19.



944.026 - Community-based facilities and programs.

944.026 Community-based facilities and programs.—

(1) In addition to those facilities and services described elsewhere in this chapter, the department shall develop, provide, or contract for a statewide system of community-based facilities, services, and programs dealing with the rehabilitation of offenders, which shall include, but not be limited to:

(a) A system of community correctional centers to be used for reintegration of the offender back into the community, located at various places throughout the state as provided in s. 944.033.

(b) Community-based residential drug treatment facilities that include:

1. Nonsecure facilities, whereby probationers and drug offender probationers who have violated their terms or conditions, or persons placed on community control whose presumptive sentence exceeds 22 months, may be required to reside while working, receiving treatment, or attending school, and whereby inmates may be placed who are nearing their date of release from a correctional institution or a community correctional center, who are in need of placement in a substance abuse transition housing program, and who are considered eligible for such placement by the department; and

2. Secure facilities which provide for limited access for the duration of the program for persons who have violated their conditions of probation, drug offender probation, or community control, and whose presumptive sentence exceeds 22 months.

(c) A system of probation and restitution centers throughout the state whereby probationers, drug offender probationers, and community controllees who have violated their terms or conditions, and whose presumptive sentence exceeds 22 months, may be required to reside while working, receiving treatment, or attending school, or for persons on probation, drug offender probation, or community control who may be required to attend outpatient substance abuse counseling and whereby inmates may be placed who are nearing their date of release from a correctional institution or a community correctional center, who are in need of placement in a substance abuse transition housing program, and who are considered eligible for such placement by the department. The purpose of these facilities and services is to provide the court with an alternative to committing offenders to more secure state correctional institutions and to assist in the supervision of probationers, drug offender probationers, and community controllees and to provide the department transitional-housing beds to assist inmates released into the community.

(2) Notwithstanding any other law, the department shall ensure that at least 400 of its contracted beds in nonsecure community-based residential substance abuse treatment facilities authorized under subparagraph (1)(b)1. or probation and restitution centers authorized under paragraph (1)(c) are designated for transition assistance for inmates who are nearing their date of release from a correctional institution or a community correctional center. These designated beds shall be provided by private organizations that do not have a faith component and that are under contract with the department. In making placement decisions, the department and the contract providers shall give priority consideration to those inmates who are nearing their date of release and who are to be placed in some form of postrelease community supervision. However, if an inmate whose sentence expires upon his or her release from a correctional institution or a community correction center and for whom community supervision is not required demonstrates the need for or interest in and suitability for transition-housing assistance, as determined by the department, the inmate is eligible to be considered for placement in transition housing. A right to substance abuse program services is not stated, intended, or otherwise implied by this subsection.

(3)(a) The department shall develop and implement procedures to diagnose offenders prior to sentencing, for the purpose of recommending to the sentencing court suitable candidates for placement in a community-based residential drug treatment facility or probation and restitution center as provided in this section. The department shall also develop and implement procedures to properly identify inmates prior to release who demonstrate the need for or interest in and suitability for placement in a community-based substance abuse transition housing program as provided in this section and pursuant to ss. 944.4731 and 944.704.

(b) Pretrial intervention programs in appropriate counties to provide early counseling and supervision services to specified offenders as provided in s. 948.08.

History.—s. 7, ch. 74-112; s. 25, ch. 77-120; s. 37, ch. 79-3; s. 2, ch. 81-323; s. 75, ch. 88-122; s. 3, ch. 89-378; s. 9, ch. 90-287; s. 10, ch. 91-225; s. 31, ch. 92-310; s. 3, ch. 2001-110; s. 147, ch. 2005-2.



944.033 - Community correctional centers; existence; location; purpose; restriction.

944.033 Community correctional centers; existence; location; purpose; restriction.—

(1) A statewide system of correctional facilities is established to be known as “community correctional centers.”

(2) The purpose of these centers is to facilitate the reintegration of state inmates back into the community by means of participation in various work-release, study-release, community service, substance abuse treatment, and other rehabilitative programs.

(3) No person convicted of sexual battery pursuant to s. 794.011 is eligible for placement in any community correctional center.

(4) No facility shall be constructed, leased, or purchased in any county until public hearings have been held in that county. Such public hearings shall be held pursuant to uniform rules adopted by the department.

History.—s. 1, ch. 72-331; s. 1, ch. 83-274; s. 12, ch. 91-225; s. 20, ch. 93-156.



944.053 - Forestry Work Camps.

944.053 Forestry Work Camps.—

(1) The Department of Corrections shall operate a system of Forestry Work Camps on sites that are conducive to providing a meaningful work experience by having inmates clean the environment and beautify this state. The Department of Agriculture and Consumer Services shall determine and make available sites for placement of Forestry Work Camps. In addition to sites located by the Department of Agriculture and Consumer Services, the Department of Corrections shall determine sites for placement of Forestry Work Camps.

(2) The Forestry Work Camps shall provide services to the Department of Agriculture and Consumer Services, the Department of Transportation, other state agencies, political subdivisions, and nonprofit corporations by performing public works and engaging in programs to beautify this state. Inmate labor provided pursuant to this act shall be supervised according to the provisions of s. 946.40.

(3) Political subdivisions of the state may provide sites for placement of Forestry Work Camps and are encouraged to provide such sites. The Department of Corrections shall make inmate labor available at no cost to political subdivisions providing sites for placement of Forestry Work Camps.

(4) Forestry Work Camps shall house minimum custody inmates and medium custody inmates who are not serving a sentence for, or who have not been previously convicted of, sexual battery pursuant to s. 794.011.

(5) Due to severe prison overcrowding, the Legislature declares that construction of Forestry Work Camps is necessary to alleviate an emergency situation.

History.—s. 1, ch. 87-286; s. 49, ch. 91-110; s. 38, ch. 2010-117.



944.0611 - Department employees; personal vehicle damage claims.

944.0611 Department employees; personal vehicle damage claims.—Employees of the Department of Corrections who are required to use their personal vehicles in the performance of their duty may file claims for damages made to their personal vehicles while on official state business. Such claims for reimbursement may be filed with the department at its office in accordance with rules adopted by the department. Such claims shall be limited to an amount for repairs at the insurance deductible amount. The department shall make or cause to be made such investigations as it considers necessary in respect to such claims.

History.—s. 14, ch. 95-283.



944.08 - Commitment to custody of department; venue of institutions.

944.08 Commitment to custody of department; venue of institutions.—

(1) The words “penitentiary,” “state prison,” or “state prison farm,” whenever the same are used in any of the laws of this state, as a place of confinement or punishment for a crime, shall be construed to mean and refer to the custody of the Department of Corrections within the state correctional system, which shall include facilities operated by private entities with which the department enters into contracts pursuant to s. 944.105.

(2) For the purposes of all judicial proceedings, the institutions of the state correctional system and the precincts thereof shall be deemed to be within and part of the county in which they are situated, and the courts of such counties or circuits shall have jurisdiction of all crimes and offenses committed therein.

History.—s. 6, ch. 57-121; s. 18, ch. 61-530; s. 32, ch. 77-120; s. 42, ch. 79-3; s. 2, ch. 85-340.



944.09 - Rules of the department; offenders, probationers, and parolees.

944.09 Rules of the department; offenders, probationers, and parolees.—

(1) The department has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement its statutory authority. The rules must include rules relating to:

(a) The rights of inmates.

(b) The conduct to be observed by inmates and the categories of violations according to degrees or levels of severity, as well as the degrees of punishment applicable and appropriate to such violations.

(c) Disciplinary procedures and punishment.

(d) Grievance procedures which shall conform to 42 U.S.C. s. 1997e.

(e) The operation and management of the correctional institution or facility and its personnel and functions.

(f) The development of a staffing formula for security positions in its residential facilities, taking into account the factors of leave time, security needs, and training requirements.

(g) Mail to and from the state correctional system.

(h) Gain-time for good conduct of, release payments to, and release transportation of inmates.

(i) Uniforms for inmates and custodial personnel.

(j) Conduct of custodial and other personnel.

(k) Classification of personnel and duties assigned thereto and classification and separation of offenders according to age, sex, and such other factors as are deemed advisable.

(l) Credits for confinement prior to commitment to the department.

(m) Payments to prisoners for work performed. Such payments, if any, shall include restrictions on the use of earnings, including payments for support of dependents and release reserves. The rules shall provide that no payment shall be made to any prisoner who fails to perform the work assigned satisfactorily.

(n) Visiting hours and privileges. The rules shall provide that any inmate with a current or prior conviction for any offense contained in chapter 794, chapter 800, chapter 827, or chapter 847 for committing or attempting to commit aggravated child abuse or committing or attempting to commit a sex act on, in the presence of, or against a child under the age of 16 years, shall not be allowed visitation with anyone under the age of 18 years, unless special visitation is approved by the warden. The authorization for special visitation shall be based on extenuating circumstances that serve the interest of the children. If visiting is restricted by court order, permission for special visitation may be granted only by the judge issuing the order.

(o) Mail to and from inmates, including rules specifying the circumstances under which an inmate must pay for the cost of postage for mail that the inmate sends. The department may not adopt a rule that requires an inmate to pay any postage costs that the state is constitutionally required to pay.

(p) The feeding of prisoners, including diet and menus, and the furnishing of health and comfort items to indigent prisoners.

(q) The determination of restitution, including the amount and to whom it should be paid. The rules shall provide necessary explanation to support recommendations regarding restitution.

(r) The function and duties of employees working in the area of community corrections and the operations of probation field and administrative offices.

(2) It is the duty of the wardens to supervise the governance, discipline, and policy of the state correctional institutions and to enforce all orders and rules.

(3) The department shall cause a record to be kept of violations of rules of conduct, the rule or rules violated, the nature of punishment administered, the authority ordering such punishment, the duration of time during which the offender was subjected to punishment, and the condition of the prisoner’s health.

(4) The department shall:

(a) Investigate all cases referred to it by the circuit court and make its findings and report thereon in writing to such court with its recommendation.

(b) Cause to be delivered to each person placed on probation under its supervision a certified copy of the terms of such probation and any change or modification thereof and cause such person to be instructed regarding the same.

(c) Keep informed concerning the conduct, habits, associates, employment, recreations, and whereabouts of such probationer, by visits, by requiring reports, and in other ways.

(d) Make such reports in writing or otherwise as the court may reasonably require.

(e) Use all practicable and proper methods to aid and encourage persons on probation and to bring about improvement in their conduct and condition.

(f) Keep records on each probationer referred to it.

(g) Cooperate with circuit courts exercising criminal jurisdiction by supervising such probationers and prisoners upon whom the pronouncing of sentence has been deferred and by making such reports to such courts as are directed thereby.

(h) Supervise all persons placed on parole.

(i) Aid parolees and probationers in securing employment.

(5) The department may enter into cooperative agreements with the Federal Government or any department or agency thereof, with any county or municipality in this state or any department or agency thereof, or with any nonprofit charitable corporation or foundation concerned with the rehabilitation of persons who are probationers or parolees or who are under presentence investigation for the performance by the department of services relating to the evaluation and rehabilitation of such persons. Any such agreement shall provide for payment to the department of the actual cost of rendering the services contracted for.

(6) The department shall maintain the following information within its automated inmate information system regarding each inmate:

(a) The status of the restitution order.

(b) The amount of restitution ordered by the court.

(c) The amount of restitution owed by the inmate.

(d) The name and address of the victim.

(7) The department may take a digitized photograph of any inmate or offender under its supervision.

History.—s. 7, ch. 57-121; s. 18, ch. 61-530; ss. 19, 35, ch. 69-106; s. 14, ch. 74-112; s. 33, ch. 77-120; s. 43, ch. 79-3; s. 1, ch. 85-288; s. 3, ch. 85-340; s. 76, ch. 88-122; s. 23, ch. 90-337; s. 3, ch. 91-298; s. 5, ch. 96-312; s. 1852, ch. 97-102; s. 227, ch. 98-200; ss. 8, 9, ch. 99-271; s. 10, ch. 2000-161.



944.091 - United States prisoners, board authorized.

944.091 United States prisoners, board authorized.—The department is authorized upon request to board prisoners of the United States committed to their custody by any agency of the United States if such prisoners have less than 6 months remaining of their federal sentence, and if such prisoners have family relationships or job opportunities in this state, on a space-available basis only. Daily compensation for the board of such prisoners shall be paid at a rate to be mutually agreed upon by the department and the appropriate United States agency. Such compensation is to recover the total maintenance cost of such prisoners which shall be not less than the average cost per inmate per day for all inmates confined by the department.

History.—s. 1, ch. 69-240; ss. 19, 35, ch. 69-106; ss. 1, 2, ch. 70-441; s. 34, ch. 77-120; s. 44, ch. 79-3.



944.095 - Siting of additional correctional facilities; procedure.

944.095 Siting of additional correctional facilities; procedure.—

(1) It is the intent of the Legislature that the siting of additional correctional facilities shall be achieved in the most cost-efficient manner possible.

(2) When the department proposes a site for a state correctional facility, it shall request that the local government having jurisdiction over such proposed site determine whether or not the proposed site is in compliance with local government comprehensive plans, local land use ordinances, local zoning ordinances or regulations, and other local ordinances in effect at the time of such request. If no such determination is made within 90 days of the request, it shall be presumed that the proposed site is in compliance with such plans, ordinances, or regulations.

(3) If the local government determines within 90 days of the request that construction of a correctional facility on the proposed site does not comply with any such plan, ordinance, or regulation, the department may request a modification of such plan, ordinance, or regulation without having an ownership interest in such property. For the purposes of this section, modification includes, but is not limited to, a variance, rezoning, special exception, or any other action of the local government having jurisdiction over the proposed site which would authorize siting of a correctional facility.

(4) Upon receipt of a request for modification from the department, the local government may recommend alternative sites to the department and shall give notice and hold a public hearing on the request for modification in the same manner as for a rezoning as provided under the appropriate special or local law or ordinance, except that such proceeding shall be recorded by tape or by a certified court reporter and made available for transcription at the expense of any interested party.

(5) When the department requests such a modification and it is denied by the local government or there is no action on such request within 90 days of the request, the department may appeal the decision of the local government on the requested modification of local plans, ordinances, or regulations to the Governor and Cabinet.

(6) The Governor and Cabinet shall consider the following when determining whether to grant the appeal from the decision of the local government on the requested modification:

(a) The record of the proceedings before the local government.

(b) Reports and studies by any other agency relating to matters within the jurisdiction of such agency which matters may be potentially affected by the proposed site.

(c) Existing studies and reports and information maintained by the department as the Governor and Cabinet may request addressing the feasibility and availability of alternative sites in the general area.

(7) The Governor and Cabinet, upon determining that the local government has recommended no feasible alternative site and that the interests of the state in providing correctional facilities outweigh the concerns of the local government, shall authorize construction and operation of a correctional facility on the proposed site notwithstanding any local plan, ordinance, or regulation.

(8) Actions taken by the department or the Governor and Cabinet pursuant to this section shall not be subject to the provisions of ss. 120.56, 120.569, and 120.57. The decision by the Governor and Cabinet shall be subject to judicial review pursuant to s. 120.68 in the District Court of Appeal, First District.

(9) Insofar as the provisions of this section are inconsistent with the provisions of any other law, general, special, or local, the provisions of this section are controlling. Additionally, the criteria and procedures set forth in this section supersede and are in lieu of any review and approval required by s. 380.06.

History.—s. 31, ch. 83-131; s. 74, ch. 85-62; s. 4, ch. 89-375; s. 4, ch. 89-536; s. 5, ch. 93-408; s. 17, ch. 95-283; s. 320, ch. 96-410; s. 113, ch. 2013-18.



944.096 - Budget requests for residential facility construction; estimates; appropriations; population in excess of capacity.

944.096 Budget requests for residential facility construction; estimates; appropriations; population in excess of capacity.—

(1) Beginning October 1, 1983, all legislative budget requests for the construction of additional residential facilities in the Department of Corrections shall utilize the estimates of the Criminal Justice Estimating Conference. The estimates shall be based on current legal and constitutional standards and be accompanied by a supporting projected estimate of the inmate population for the period covered by the budget request. Each estimate shall include, but shall not be limited to, consideration of the following factors:

(a) Current law.

(b) Current sentencing practices.

(c) Current parole practices.

(d) Current Department of Corrections program rules.

(2) The Legislature shall accept the projected estimate from the Criminal Justice Estimating Conference as accurate, but it is not obligated to fund any budget based on the estimate. The Legislature may elect to modify any programs, practices, or procedures listed in subsection (1) and, based on a revised estimate of the impact of these modifications by the Criminal Justice Estimating Conference, adjust the level of required funding accordingly. Alternatively, the Legislature may elect to offset the need for funding the construction of residential facilities to meet the projected need through the establishment of programs alternative to incarceration.

(3) In the event the inmate population exceeds the total capacity of the residential facilities provided by the Legislature pursuant to this section, the control release procedures as defined in s. 947.146 shall apply.

(4) As used in this section, the term:

(a) “Criminal Justice Estimating Conference” means the designated professional staffs of the Governor’s office, the Legislature, and the Supreme Court who meet in regularly scheduled meetings chaired by the state economist or the state economist’s designee to forecast inmate and caseload counts and other information needed to support the state budgeting process.

(b) “Total capacity” of the state correctional system as defined in s. 944.023(1)(b).

(c) “State correctional system” means the system as defined in s. 944.02.

History.—ss. 3, 4, ch. 83-131; s. 2, ch. 87-234; s. 14, ch. 89-531; s. 9, ch. 92-47; s. 78, ch. 95-211; s. 3, ch. 95-251; s. 1644, ch. 97-102.



944.10 - Department of Corrections to provide buildings; sale and purchase of land; contracts to provide services and inmate labor.

944.10 Department of Corrections to provide buildings; sale and purchase of land; contracts to provide services and inmate labor.—

(1) It is the intent of the Legislature to expedite the siting of, acquisition of land for, and construction by the Department of Corrections of state correctional facilities operated by the department or a private vendor under contract with the department. Other agencies shall cooperate with the department and expeditiously fulfill their responsibilities to avoid unnecessary delay in the siting of, acquisition of land for, and construction of state correctional facilities. This section and all other laws of the state shall be construed to accomplish this intent. This section shall take precedence over any other law to the contrary.

(2) The department shall cause all necessary buildings, facilities, and physical plants to be erected to accommodate all prisoners and from time to time shall make such additional alterations as may be necessary to provide for any increase in the number of prisoners; it shall cause to be established proper accommodations for such officers of the department who are required to reside constantly within the precincts of the institutions.

(3)(a) The department may enter into lease-purchase agreements to provide correctional facilities for the housing of state inmates. However, no such lease-purchase agreement shall be entered into without specific legislative authorization of that agreement, and funds must be specifically appropriated for each lease-purchase agreement. The facilities provided through such agreements shall meet the program plans and specifications of the department. The department may enter into such lease agreements with private corporations and other governmental entities. However, notwithstanding the provisions of s. 255.25(3)(a), no such lease agreement may be entered into except upon advertisement for and receipt of competitive bids and award to the lowest and best bidder.

(b) Such a lease-purchase agreement which is for a term extending beyond the end of a fiscal year shall be subject to the provisions of s. 216.311.

(4)(a) Notwithstanding s. 253.025 or s. 287.057, whenever the department finds it to be necessary for timely site acquisition, it may contract without the need for competitive selection with one or more appraisers whose names are contained on the list of approved appraisers maintained by the Division of State Lands of the Department of Environmental Protection in accordance with s. 253.025(8). In those instances in which the department directly contracts for appraisal services, it must also contract with an approved appraiser who is not employed by the same appraisal firm for review services.

(b) Notwithstanding s. 253.025(8), the department may negotiate and enter into an option contract before an appraisal is obtained. The option contract must state that the final purchase price cannot exceed the maximum value allowed by law. The consideration for such an option contract may not exceed 10 percent of the estimate obtained by the department or 10 percent of the value of the parcel, whichever amount is greater.

(c) This subsection does not apply to any purchase or acquisition of state land except for a purchase or acquisition made specifically for correctional facilities. This subsection does not mitigate in any manner the authority of the Board of Trustees of the Internal Improvement Trust Fund or the Division of State Lands to approve any contract for purchase for state lands as provided by law or to require policies and procedures to obtain clear legal title to parcels purchased for state purposes.

(5) The department may sell, to the best possible advantage, any or all detached parcels of land belonging to the bodies of land purchased for the state correctional institutions. The department is authorized to purchase any contiguous parcels of land within the boundary lines of the lands purchased for state correctional institutions.

(6) The department is authorized to begin preliminary site preparation and obtain the appropriate permits with regard to the construction of state correctional institutions after approval by the Board of Trustees of the Internal Improvement Trust Fund of the purchase agreement or option agreement if, in the department’s discretion, commencing construction is in the best interests of the state.

(7) The department may enter into contracts with federal, state, or local governmental entities or subdivisions to provide services and inmate labor for the construction of buildings, parks, roads, any detention or commitment facilities, or any other project deemed to be appropriate by the Department of Corrections, which includes site acquisition or preparation, management, or construction of such projects. The department may charge fees for providing such services. All fees collected must be placed in the Correctional Work Program Trust Fund.

History.—s. 8, ch. 57-121; s. 18, ch. 61-530; ss. 19, 22, 35, ch. 69-106; ss. 1, 2, ch. 70-441; s. 2, ch. 75-70; s. 35, ch. 77-120; s. 45, ch. 79-3; s. 4, ch. 85-340; s. 60, ch. 85-349; s. 50, ch. 91-110; s. 315, ch. 92-279; s. 55, ch. 92-326; s. 1, ch. 94-273; s. 40, ch. 96-312; s. 7, ch. 98-388; s. 118, ch. 99-3; s. 1, ch. 99-258; s. 4, ch. 99-271; ss. 3, 4, ch. 2009-63; s. 45, ch. 2016-233.



944.105 - Contractual arrangements with private entities for operation and maintenance of correctional facilities and supervision of inmates.

944.105 Contractual arrangements with private entities for operation and maintenance of correctional facilities and supervision of inmates.—

(1) The Department of Corrections is authorized to enter into contracts with private vendors for the provision of the operation and maintenance of correctional facilities and the supervision of inmates. However, no such contract shall be entered into or renewed unless:

(a) The contract offers a substantial savings to the department, as determined by the department. In determining the cost savings, the department, after consultation with the Auditor General, shall calculate all the cost components that contribute to the inmate per diem, including all administrative costs associated with central and regional office administration. Services which are provided to the department by other government agencies without any direct cost to the department shall be assigned an equivalent cost and included in the per diem. The private firm shall be assessed the total annual cost to the state of monitoring the contract;

(b) The contract provides for the same quality of services as that offered by the department; and

(c) The Legislature has given specific appropriation for the contract.

(2) Any private vendor entering into a contract with the department pursuant to this section shall be liable in tort with respect to the care and custody of inmates under its supervision and for any breach of contract with the department.

(3) In the case of an inmate’s willful failure to remain within the supervisory control of the private entity, such action shall constitute an escape punishable as provided in s. 944.40.

(4) A private correctional officer may use force only while on the grounds of a facility, while transporting inmates, and while pursuing escapees from a facility. A private correctional officer may use nondeadly force in the following situations:

(a) To prevent the commission of a felony or a misdemeanor, including escape.

(b) To defend oneself or others against physical assault.

(c) To prevent serious damage to property.

(d) To enforce institutional regulations and orders.

(e) To prevent or quell a riot.

Private correctional officers may carry and use firearms and may use deadly force only as a last resort, and then only to prevent an act that could result in death or serious bodily injury to oneself or to another person.

(5) Private correctional officers shall be trained in the use of force and the use of firearms and shall be trained at the private firm’s expense, at the facilities that train correctional officers employed by the department.

(6) The provisions of ss. 216.311 and 287.057 shall apply to all contracts between the department and any private vendor providing such services. The department shall promulgate rules pursuant to chapter 120 specifying criteria for such contractual arrangements.

(7) The department shall require the certification of private correctional officers at the private vendor’s expense under s. 943.1395, and all such officers must meet the minimum qualifications established in s. 943.13. All other employees of the private vendor that perform their duties at the private correctional facility shall receive, at a minimum, the same quality and quantity of training as that required by the state for employees of state-operated correctional facilities. All training expenses shall be the responsibility of the private vendor. The department shall be the contributor and recipient of all criminal background information necessary for certification by the Criminal Justice Standards and Training Commission.

(8) As used in this section, the term:

(a) “Nondeadly force” means force that normally would neither cause death nor serious bodily injury.

(b) “Deadly force” means force which would likely cause death or serious bodily injury.

History.—s. 5, ch. 85-340; s. 1, ch. 86-183; s. 23, ch. 89-526; s. 32, ch. 90-268.



944.11 - Department to regulate admission of books.

944.11 Department to regulate admission of books.—

(1) The department shall regulate the admission of educational and other reading matter within the state institutions for the use of the prisoners, and for the proper observance of days of religious significance within the institutions and for the proper instruction of the prisoners in their basic moral and religious duties.

(2) The department shall have the authority to prohibit admission of reading materials or publications with content which depicts sexual conduct as defined by s. 847.001 or presents nudity in such a way as to create the appearance that sexual conduct is imminent. The department shall have the authority to prohibit admission of such materials at a particular state correctional facility upon a determination by the department that such material or publications would be detrimental to the safety, security, order or rehabilitative interests of a particular state correctional facility or would create a risk of disorder at a particular state correctional facility.

History.—s. 9, ch. 57-121; ss. 19, 35, ch. 69-106; s. 36, ch. 77-120; s. 46, ch. 79-3; s. 18, ch. 95-283.



944.115 - Smoking prohibited inside state correctional facilities.

944.115 Smoking prohibited inside state correctional facilities.—

(1) The purpose of this section is to protect the health, comfort, and environment of employees of the Department of Corrections, employees of privately operated correctional facilities, and inmates by prohibiting inmates from using tobacco products inside any office or building within state correctional facilities, and by ensuring that employees and visitors do not use tobacco products inside any office or building within state correctional facilities. Scientific evidence links the use of tobacco products with numerous significant health risks. The use of tobacco products by inmates, employees, or visitors is contrary to efforts by the Department of Corrections to reduce the cost of inmate health care and to limit unnecessary litigation. The Department of Corrections and the private vendors operating correctional facilities shall make smoking-cessation assistance available to inmates in order to implement this section. The Department of Corrections and the private vendors operating correctional facilities shall implement this section as soon as possible, and all provisions of this section must be fully implemented by January 1, 2000.

(2) As used in this section, the term:

(a) “Department” means the Department of Corrections.

(b) “Employee” means an employee of the department or a private vendor in a contractual relationship with either the Department of Corrections or the Department of Management Services, and includes persons such as contractors, volunteers, or law enforcement officers who are within a state correctional facility to perform a professional service.

(c) “State correctional facility” means a state or privately operated correctional institution as defined in s. 944.02, or a correctional institution or facility operated under s. 944.105 or chapter 957.

(d) “Tobacco products” means items such as cigars, cigarettes, snuff, loose tobacco, or similar goods made with any part of the tobacco plant, which are prepared or used for smoking, chewing, dipping, sniffing, or other personal use.

(e) “Visitor” means any person other than an inmate or employee who is within a state correctional facility for a lawful purpose and includes, but is not limited to, persons who are authorized to visit state correctional institutions pursuant to s. 944.23 and persons authorized to visit as prescribed by departmental rule or vendor policy.

(f) “Prohibited areas” means any indoor areas of any building, portable, or other enclosed structure within a state correctional facility. The secretary of the department may, by rule, designate other areas, including vehicles, as “prohibited areas” to be regulated under this section. Neither employee housing on the grounds of a state correctional facility nor maximum security inmate housing areas may be designated as prohibited areas under this section.

(3)(a) An inmate within a state correctional facility may not use tobacco products in prohibited areas at any time while in the custody of the department or under the supervision of a private vendor operating a correctional facility.

(b)1. An employee or visitor may not use any tobacco products in prohibited areas.

2. The warden or supervisor of a state correctional facility shall take reasonable steps to ensure that the tobacco prohibition for employees and visitors is strictly enforced.

(4) An inmate who violates this section commits a disciplinary infraction and is subject to punishment determined to be appropriate by the disciplinary authority in the state correctional facility, including, but not limited to, forfeiture of gain-time or the right to earn gain-time in the future under s. 944.28.

(5) The department may adopt rules and the private vendors operating correctional facilities may adopt policies and procedures for the implementation of this section, the designation of prohibited areas and smoking areas, and for the imposition of the following penalties:

(a) Inmates who violate this section will be subject to disciplinary action as provided by rule and in accordance with this section.

(b) Employees who violate this section will be subject to disciplinary action as provided by rule.

(c) Visitors who violate this section will be subject to removal of authorization to enter a correctional facility as provided by rule.

History.—s. 16, ch. 99-271; s. 11, ch. 2000-161; s. 6, ch. 2004-248.



944.14 - Supervision of correctional institutions; enforcement of orders and regulations.

944.14 Supervision of correctional institutions; enforcement of orders and regulations.—Subject to the orders, policies, and regulations established by the department, it shall be the duty of the wardens to supervise the government, discipline, and policy of the state correctional institutions, and to enforce all orders, rules and regulations.

History.—s. 12, ch. 57-121; s. 18, ch. 61-530; ss. 19, 35, ch. 69-106; s. 39, ch. 77-120; s. 48, ch. 79-3; s. 12, ch. 2000-161.



944.151 - Security of correctional institutions and facilities.

944.151 Security of correctional institutions and facilities.—It is the intent of the Legislature that the Department of Corrections shall be responsible for the security of the correctional institutions and facilities. The security of the state’s correctional institutions and facilities is critical to ensure public safety and to contain violent and chronic offenders until offenders are otherwise released from the department’s custody pursuant to law. The Secretary of Corrections shall, at a minimum:

(1) Appoint a security review committee which shall, at a minimum, be composed of: the inspector general, the statewide security coordinator, the regional security coordinators, and three wardens and one correctional officer. The security review committee shall:

(a) Establish a periodic schedule for the physical inspection of buildings and structures of each state and private correctional institution to determine security deficiencies. In scheduling the inspections, priority shall be given to older institutions, institutions that house a large proportion of violent offenders, and institutions that have experienced a significant number of escapes or escape attempts in the past.

(b) Conduct or cause to be conducted announced and unannounced comprehensive security audits of all state and private correctional institutions. In conducting the security audits, priority shall be given to older institutions, institutions that house a large proportion of violent offenders, and institutions that have experienced a history of escapes or escape attempts. At a minimum, the audit shall include an evaluation of the physical plant, landscaping, fencing, security alarms and perimeter lighting, and inmate classification and staffing policies. Each correctional institution shall be audited at least annually. The secretary shall report the general survey findings annually to the Governor and the Legislature.

(c) Adopt and enforce minimum security standards and policies that include, but are not limited to:

1. Random monitoring of outgoing telephone calls by inmates.

2. Maintenance of current photographs of all inmates.

3. Daily inmate counts at varied intervals.

4. Use of canine units, where appropriate.

5. Use of escape alarms and perimeter lighting.

6. Florida Crime Information Center/National Crime Information Center capabilities.

7. Employment background investigations.

(d) Annually make written prioritized budget recommendations to the secretary that identify critical security deficiencies at major correctional institutions.

(e) Investigate and evaluate the usefulness and dependability of existing security technology at the institutions and new technology available and make periodic written recommendations to the secretary on the discontinuation or purchase of various security devices.

(f) Contract, if deemed necessary, with security personnel, consulting engineers, architects, or other security experts the committee deems necessary for security audits and security consultant services.

(g) Establish a periodic schedule for conducting announced and unannounced escape simulation drills.

(2) Maintain and produce quarterly reports with accurate escape statistics. For the purposes of these reports, “escape” includes all possible types of escape, regardless of prosecution by the state attorney, and including offenders who walk away from nonsecure community facilities.

(3) Adopt, enforce, and annually evaluate the emergency escape response procedures, which shall at a minimum include the immediate notification and inclusion of local and state law enforcement through a mutual aid agreement.

(4) Submit in the annual legislative budget request a prioritized summary of critical repair and renovation security needs.

History.—s. 15, ch. 95-283; s. 13, ch. 2000-161.



944.17 - Commitments and classification; transfers.

944.17 Commitments and classification; transfers.—

(1) Each prisoner sentenced to the state penitentiary shall be committed by the court to the custody of the department.

(2) Each prisoner committed to the custody of the department shall be conveyed to such institution, facility, or program in the correctional system as the department shall direct, in accordance with its classification scheme.

(3)(a) Notwithstanding the provisions of s. 948.03, only those persons who are convicted and sentenced in circuit court to a cumulative sentence of incarceration for 1 year or more, whether sentence is imposed in the same or separate circuits, may be received by the department into the state correctional system. Such persons shall be delivered to the custody of the department at such reception and classification centers as shall be provided for this purpose.

(b) Notwithstanding paragraph (a), any prisoner incarcerated in the state correctional system or private correctional facility operated pursuant to chapter 957 who is convicted in circuit or county court of a crime committed during that incarceration shall serve the sentence imposed for that crime within the state correctional system regardless of the length of sentence or classification of the offense.

(c)1. When the highest ranking offense for which the prisoner is convicted is a felony, the trial court shall sentence the prisoner pursuant to the Criminal Punishment Code in chapter 921.

2. When the highest ranking offense for which the prisoner is convicted is a misdemeanor, the trial court shall sentence the prisoner pursuant to s. 775.082(4).

(4) The department shall design and supply to the clerks of the circuit courts a uniform commitment form to be completed by the clerks and used in the issuing of commitments to the department of all persons convicted and sentenced in their respective courts. The department shall adopt the uniform judgment and sentence forms as promulgated by the Supreme Court in Rule 3.986, Florida Rules of Criminal Procedure.

(5) The department shall also refuse to accept a person into the state correctional system unless the following documents are presented in a completed form by the sheriff or chief correctional officer, or a designated representative, to the officer in charge of the reception process:

(a) The uniform commitment and judgment and sentence forms as described in subsection (4).

(b) The sheriff’s certificate as described in s. 921.161.

(c) A certified copy of the indictment or information relating to the offense for which the person was convicted.

(d) A copy of the probable cause affidavit for each offense identified in the current indictment or information.

(e) A copy of the Criminal Punishment Code scoresheet and any attachments thereto prepared pursuant to Rule 3.701, Rule 3.702, or Rule 3.703, Florida Rules of Criminal Procedure, or any other rule pertaining to the preparation of felony sentencing scoresheets.

(f) A copy of the restitution order or the reasons by the court for not requiring restitution pursuant to s. 775.089(1).

(g) The name and address of any victim, if available.

(h) A printout of a current criminal history record as provided through an FCIC/NCIC printer.

(i) Any available health assessments including medical, mental health, and dental, including laboratory or test findings; custody classification; disciplinary and adjustment; and substance abuse assessment and treatment information which may have been developed during the period of incarceration prior to the transfer of the person to the department’s custody. Available information shall be transmitted on standard forms developed by the department.

In addition, the sheriff or other officer having such person in charge shall also deliver with the foregoing documents any available presentence investigation reports as described in s. 921.231 and any attached documents. After a prisoner is admitted into the state correctional system, the department may request such additional records relating to the prisoner as it considers necessary from the clerk of the court, the Department of Children and Families, or any other state or county agency for the purpose of determining the prisoner’s proper custody classification, gain-time eligibility, or eligibility for early release programs. An agency that receives such a request from the department must provide the information requested.

(6) If a person is sentenced by a circuit court to serve a term of imprisonment concurrently with a term being served in another jurisdiction, the sheriff or chief correctional officer shall notify the department of the location at which such person is serving such term of imprisonment and shall forward to the department the documents described in subsection (5).

(7) Pursuant to such regulations as it may provide, the department may transfer prisoners from one institution to another institution in the correctional system and classify and reclassify prisoners as circumstances may require.

(8) If a state prisoner’s presence is required in court for any reason after the sheriff or chief correctional officer has relinquished custody to the department, the court shall issue an order for the sheriff or chief correctional officer to assume temporary custody and transport the prisoner to the county jail pending the court appearance. The sheriff or chief correctional officer, or a designated representative, shall present a copy of the order to appropriate officers at the facility housing the prisoner prior to assuming temporary custody of the prisoner. Neither the court nor the sheriff or chief correctional officer may release such prisoner without first obtaining confirmation from the department that the prisoner has no commitments from other jurisdictions or outstanding detainers. It is the responsibility of the clerk of the circuit court to provide the department’s central office with certified copies of each court action that affects a state commitment.

History.—s. 15, ch. 57-121; s. 18, ch. 61-530; ss. 19, 35, ch. 69-106; s. 42, ch. 77-120; s. 51, ch. 79-3; s. 2, ch. 85-288; s. 2, ch. 87-211; s. 4, ch. 89-526; s. 18, ch. 91-225; s. 13, ch. 91-280; s. 3, ch. 92-310; s. 7, ch. 93-37; s. 29, ch. 97-194; s. 15, ch. 98-204; s. 310, ch. 99-8; s. 1, ch. 2001-93; s. 321, ch. 2014-19; s. 30, ch. 2016-224.



944.171 - Housing of inmates.

944.171 Housing of inmates.—

(1) Notwithstanding s. 944.17, the department may contract with county or municipal facilities for the purpose of housing inmates committed to the department.

(a) Notwithstanding ss. 944.17 and 944.1905, before transferring a state inmate to another facility as authorized under this section, the inmate must be reclassified and scored as to custody risk based on the current offense and not on prior criminal history. Upon return to a state correctional institution, the inmate must be reclassified based on ss. 944.17 and 944.1905.

(b) Any inmate placed in another facility under this section remains under the jurisdiction of the department.

(2) Notwithstanding s. 944.17, the department may enter into contracts with another state, a political subdivision of another state, or a correctional management services vendor in another state for the transfer and confinement in that state of inmates who have been committed to the custody of the department.

(a) Any such contract must include:

1. A termination date.

2. Provisions concerning the costs of inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs, or treatment, including those costs not reasonably included as part of normal maintenance.

3. Provisions concerning participation in programs of inmate employment, if any, the disposition or crediting of any payments received by inmates on account of employment, and the crediting of proceeds or disposal of any products resulting from employment.

4. Provisions for the delivery and retaking of inmates.

5. A provision for a waiver of extradition by the parties to the contract.

6. Retention of jurisdiction of the inmates transferred by Florida.

7. Regular reporting procedures concerning Florida inmates by officials of the state, political subdivision, or correctional management services vendor with which the department is contracting.

8. Provisions concerning procedures for community supervision, including probation, parole, conditional release, and discharge.

9. The same standards of reasonable and humane care as the inmates would receive in an appropriate institution in this state.

10. Any other matters that are necessary and appropriate to establish the obligations, responsibilities, and rights of Florida and the state, political subdivision, or correctional management services vendor with which the department is contracting.

(b) Inmates from Florida state prisons while in an institution in another state are subject to all the laws and rules concerning the confinement of persons committed for violations of the laws of that state, except that the sentence must be executed consistent with the sentencing and gain-time laws of this state and except as otherwise provided for by any contract entered into under this section.

(c) The Florida Commission on Offender Review shall conduct any parole hearing for an inmate confined under a contract pursuant to this section according to the rules of the commission.

(d) Contracts under this section shall be procured in accordance with s. 287.057.

(3) Any beds contracted under this section shall be added to the total capacity of the correctional system as defined in s. 944.023, notwithstanding any law to the contrary.

(4) In making placements authorized by this section, the department shall consider, to the extent possible, the proximity of the receiving facility to the inmate’s family, consistent with s. 944.8031.

(5) The Department of Corrections may adopt rules to administer this section.

History.—s. 5, ch. 2009-63; s. 34, ch. 2014-191.



944.1905 - Initial inmate classification; inmate reclassification.

944.1905 Initial inmate classification; inmate reclassification.—The Department of Corrections shall classify inmates pursuant to an objective classification scheme. The initial inmate classification questionnaire and the inmate reclassification questionnaire must cover both aggravating and mitigating factors.

(1) In scoring either the initial inmate classification questionnaire or the inmate reclassification questionnaire, points must be added to the inmate’s overall score for factors indicating the inmate’s custody risk. Such factors may include:

(a) The severity of the crime;

(b) The length of the sentence; and

(c) The verified history involving intentional violence.

(2) In scoring the initial inmate classification questionnaire, points may be deducted from the inmate’s overall score for factors indicating the inmate’s stability. Such factors may include:

(a) Age 30 or over;

(b) High school diploma or high school equivalency diploma received; and

(c) Full-time employment, full-time school attendance, or part-time employment and part-time school attendance for 6 months or longer at the time of arrest.

(3) Points may be deducted from the inmate’s overall score on the inmate reclassification questionnaire for continuous positive behavior. Continuous positive behavior may include:

(a) Lack of any major penalties for a specified period of time;

(b) Completion of any correctional programs aimed at self-betterment, such as drug or alcohol counseling, vocational training, or academic programs;

(c) Above-average behavior or progress on work squads outside the perimeter of the institution; or

(d) Above-average behavior or progress in any employment inside the perimeter of the institution.

(4) The department shall cross-validate the initial inmate classification questionnaire and the inmate reclassification questionnaire using custody score sheets from other states to determine the validity of the Florida model. If any items prove to be invalid, the department may revise either questionnaire as needed.

(5)(a) Notwithstanding any other provision of this section or chapter 958, the department shall assign to facilities housing youthful offenders all inmates who are less than 18 years of age and who have not been assigned to a facility for youthful offenders under the provisions of chapter 958. Such an inmate shall be assigned to a facility for youthful offenders until the inmate is 18 years of age; however, the department may assign the inmate to a facility for youthful offenders until the inmate reaches an age not to exceed 21 years if the department determines that the continued assignment is in the best interests of the inmate and the assignment does not pose an unreasonable risk to other inmates in the facility.

(b) Any inmate who is assigned to a facility under paragraph (a) is subject to the provisions of s. 958.11 regarding facility assignments, and shall be removed and reassigned to the general inmate population if his or her behavior threatens the safety of other inmates or correctional staff.

History.—s. 83, ch. 88-122; s. 1, ch. 2001-210; s. 148, ch. 2005-2; s. 3, ch. 2008-250; s. 10, ch. 2014-20.



944.23 - Persons authorized to visit state prisons.

944.23 Persons authorized to visit state prisons.—The following persons shall be authorized to visit at their pleasure all state correctional institutions: The Governor, all Cabinet members, members of the Legislature, judges of state courts, state attorneys, public defenders, and authorized representatives of the commission. No other person not otherwise authorized by law shall be permitted to enter a state correctional institution except under such regulations as the department may prescribe. Permission shall not be unreasonably withheld from those who give sufficient evidence to the department that they are bona fide reporters or writers.

History.—s. 21, ch. 57-121; ss. 19, 35, ch. 69-106; s. 19, ch. 74-112; s. 45, ch. 77-120; s. 54, ch. 79-3.



944.24 - Administration of correctional institutions for women.

944.24 Administration of correctional institutions for women.—

(1) This section may be cited as the “Corrections Equality Act.”

(2) All regularly employed assistants, officers, and employees whose duties bring them into contact with the inmates of the institution shall be women as far as practicable.

(3) Women inmates shall have access to programs of education, vocational training, rehabilitation, and substance abuse treatment that are equivalent to those programs which are provided for male inmates. The department shall ensure that women inmates are given opportunities for exercise, recreation, and visitation privileges according to the same standards as those privileges are provided for men. Women inmates shall be given opportunities to participate in work-release programs which are comparable to the opportunities provided for male inmates and shall be eligible for early release according to the same standards and procedures under which male inmates are eligible for early release.

(4) The department shall continue to provide prenatal care and such medical treatment as determined by the Assistant Secretary for Health Services for an inmate who is pregnant.

(5) An inmate who is pregnant shall be provided with prenatal care and medical treatment for the duration of her pregnancy. The department shall ensure that a pregnant inmate receives supplemental food and clothing and is excused from inappropriate work assignments. An inmate shall be transferred to a hospital outside the prison grounds if a condition develops which is beyond the scope and capabilities of the prison’s medical facilities.

(6) Any woman inmate who gives birth to a child during her term of imprisonment may be temporarily taken to a hospital outside the prison for the purpose of childbirth, and the charge for hospital and medical care shall be charged against the funds allocated to the institution. The department shall provide for the care of any child so born and shall pay for the child’s care until the child is suitably placed outside the prison system.

History.—s. 22, ch. 57-121; s. 18, ch. 61-530; ss. 19, 35, ch. 69-106; s. 46, ch. 77-120; s. 55, ch. 79-3; s. 1, ch. 79-331; ss. 1, 2, ch. 81-15; s. 1, ch. 91-195; s. 29, ch. 91-225.



944.241 - Shackling of incarcerated pregnant women.

944.241 Shackling of incarcerated pregnant women.—

(1) SHORT TITLE.—This section may be cited as the “Healthy Pregnancies for Incarcerated Women Act.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Correctional institution” means any facility under the authority of the department or the Department of Juvenile Justice, a county or municipal detention facility, or a detention facility operated by a private entity.

(b) “Corrections official” means the official who is responsible for oversight of a correctional institution, or his or her designee.

(c) “Department” means the Department of Corrections.

(d) “Extraordinary circumstance” means a substantial flight risk or some other extraordinary medical or security circumstance that dictates restraints be used to ensure the safety and security of the prisoner, the staff of the correctional institution or medical facility, other prisoners, or the public.

(e) “Labor” means the period of time before a birth during which contractions are of sufficient frequency, intensity, and duration to bring about effacement and progressive dilation of the cervix.

(f) “Postpartum recovery” means, as determined by her physician, the period immediately following delivery, including the recovery period when a woman is in the hospital or infirmary following birth, up to 24 hours after delivery unless the physician after consultation with the department or correctional institution recommends a longer period of time.

(g) “Prisoner” means any person incarcerated or detained in any correctional institution who is accused of, convicted of, sentenced for, or adjudicated delinquent for a violation of criminal law or the terms and conditions of parole, probation, community control, pretrial release, or a diversionary program. For purposes of this section, the term includes any woman detained under the immigration laws of the United States at any correctional institution.

(h) “Restraints” means any physical restraint or mechanical device used to control the movement of a prisoner’s body or limbs, including, but not limited to, flex cuffs, soft restraints, hard metal handcuffs, a black box, chubb cuffs, leg irons, belly chains, a security or tether chain, or a convex shield.

(3) RESTRAINT OF PRISONERS.—

(a) Restraints may not be used on a prisoner who is known to be pregnant during labor, delivery, and postpartum recovery, unless the corrections official makes an individualized determination that the prisoner presents an extraordinary circumstance, except that:

1. The physician may request that restraints not be used for documentable medical purposes. The correctional officer, correctional institution employee, or other officer accompanying the pregnant prisoner may consult with the medical staff; however, if the officer determines there is an extraordinary public safety risk, the officer is authorized to apply restraints as limited by subparagraph 2.

2. Under no circumstances shall leg, ankle, or waist restraints be used on any pregnant prisoner who is in labor or delivery.

(b) If restraints are used on a pregnant prisoner pursuant to paragraph (a):

1. The type of restraint applied and the application of the restraint must be done in the least restrictive manner necessary; and

2. The corrections official shall make written findings within 10 days after the use of restraints as to the extraordinary circumstance that dictated the use of the restraints. These findings shall be kept on file by the department or correctional institution for at least 5 years.

(c) During the third trimester of pregnancy or when requested by the physician treating a pregnant prisoner, unless there are significant documentable security reasons noted by the department or correctional institution to the contrary that would threaten the safety of the prisoner, the unborn child, or the public in general:

1. Leg, ankle, and waist restraints may not be used; and

2. If wrist restraints are used, they must be applied in the front so the pregnant prisoner is able to protect herself in the event of a forward fall.

(d) In addition to the specific requirements of paragraphs (a)-(c), any restraint of a prisoner who is known to be pregnant must be done in the least restrictive manner necessary in order to mitigate the possibility of adverse clinical consequences.

(4) ENFORCEMENT.—

(a) Notwithstanding any relief or claims afforded by federal or state law, any prisoner who is restrained in violation of this section may file a grievance with the correctional institution, and be granted a 45-day extension if requested in writing pursuant to rules promulgated by the correctional institution.

(b) This section does not prevent a woman harmed through the use of restraints under this section from filing a complaint under any other relevant provision of federal or state law.

(5) NOTICE TO PRISONERS.—

(a) By September 1, 2012, the department and the Department of Juvenile Justice shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section.

(b) Each correctional institution shall inform female prisoners of the rules developed pursuant to paragraph (a) upon admission to the correctional institution, including the policies and practices in the prisoner handbook, and post the policies and practices in locations in the correctional institution where such notices are commonly posted and will be seen by female prisoners, including common housing areas and medical care facilities.

History.—s. 1, ch. 2012-41.



944.275 - Gain-time.

944.275 Gain-time.—

(1) The department is authorized to grant deductions from sentences in the form of gain-time in order to encourage satisfactory prisoner behavior, to provide incentive for prisoners to participate in productive activities, and to reward prisoners who perform outstanding deeds or services.

(2)(a) The department shall establish for each prisoner sentenced to a term of years a “maximum sentence expiration date,” which shall be the date when the sentence or combined sentences imposed on a prisoner will expire. In establishing this date, the department shall reduce the total time to be served by any time lawfully credited.

(b) When a prisoner with an established maximum sentence expiration date is sentenced to an additional term or terms without having been released from custody, the department shall extend the maximum sentence expiration date by the length of time imposed in the new sentence or sentences, less lawful credits.

(c) When an escaped prisoner or a parole violator is returned to the custody of the department, the maximum sentence expiration date in effect when the escape occurred or the parole was effective shall be extended by the amount of time the prisoner was not in custody plus the time imposed in any new sentence or sentences, but reduced by any lawful credits.

(3)(a) The department shall also establish for each prisoner sentenced to a term of years a “tentative release date” which shall be the date projected for the prisoner’s release from custody by virtue of gain-time granted or forfeited as described in this section. The initial tentative release date shall be determined by deducting basic gain-time granted from the maximum sentence expiration date. Other gain-time shall be applied when granted or restored to make the tentative release date proportionately earlier; and forfeitures of gain-time, when ordered, shall be applied to make the tentative release date proportionately later.

(b) When an initial tentative release date is reestablished because of additional sentences imposed before the prisoner has completely served all prior sentences, any gain-time granted during service of a prior sentence and not forfeited shall be applied.

(c) The tentative release date may not be later than the maximum sentence expiration date.

(4)(a) As a means of encouraging satisfactory behavior, the department shall grant basic gain-time at the rate of 10 days for each month of each sentence imposed on a prisoner, subject to the following:

1. Portions of any sentences to be served concurrently shall be treated as a single sentence when determining basic gain-time.

2. Basic gain-time for a partial month shall be prorated on the basis of a 30-day month.

3. When a prisoner receives a new maximum sentence expiration date because of additional sentences imposed, basic gain-time shall be granted for the amount of time the maximum sentence expiration date was extended.

(b) For each month in which an inmate works diligently, participates in training, uses time constructively, or otherwise engages in positive activities, the department may grant incentive gain-time in accordance with this paragraph. The rate of incentive gain-time in effect on the date the inmate committed the offense which resulted in his or her incarceration shall be the inmate’s rate of eligibility to earn incentive gain-time throughout the period of incarceration and shall not be altered by a subsequent change in the severity level of the offense for which the inmate was sentenced.

1. For sentences imposed for offenses committed prior to January 1, 1994, up to 20 days of incentive gain-time may be granted. If granted, such gain-time shall be credited and applied monthly.

2. For sentences imposed for offenses committed on or after January 1, 1994, and before October 1, 1995:

a. For offenses ranked in offense severity levels 1 through 7, under former s. 921.0012 or former s. 921.0013, up to 25 days of incentive gain-time may be granted. If granted, such gain-time shall be credited and applied monthly.

b. For offenses ranked in offense severity levels 8, 9, and 10, under former s. 921.0012 or former s. 921.0013, up to 20 days of incentive gain-time may be granted. If granted, such gain-time shall be credited and applied monthly.

3. For sentences imposed for offenses committed on or after October 1, 1995, the department may grant up to 10 days per month of incentive gain-time, except that no prisoner is eligible to earn any type of gain-time in an amount that would cause a sentence to expire, end, or terminate, or that would result in a prisoner’s release, prior to serving a minimum of 85 percent of the sentence imposed. For purposes of this subparagraph, credits awarded by the court for time physically incarcerated shall be credited toward satisfaction of 85 percent of the sentence imposed. Except as provided by this section, a prisoner shall not accumulate further gain-time awards at any point when the tentative release date is the same as that date at which the prisoner will have served 85 percent of the sentence imposed. State prisoners sentenced to life imprisonment shall be incarcerated for the rest of their natural lives, unless granted pardon or clemency.

(c) An inmate who performs some outstanding deed, such as saving a life or assisting in recapturing an escaped inmate, or who in some manner performs an outstanding service that would merit the granting of additional deductions from the term of his or her sentence may be granted meritorious gain-time of from 1 to 60 days.

(d) Notwithstanding subparagraphs (b)1. and 2., the education program manager shall recommend, and the Department of Corrections may grant, a one-time award of 60 additional days of incentive gain-time to an inmate who is otherwise eligible and who successfully completes requirements for and is awarded a high school equivalency diploma or vocational certificate. Under no circumstances may an inmate receive more than 60 days for educational attainment pursuant to this section.

(e) Notwithstanding subparagraph (b)3., for sentences imposed for offenses committed on or after October 1, 2014, the department may not grant incentive gain-time if the offense is a violation of s. 782.04(1)(a)2.c.; s. 787.01(3)(a)2. or 3.; s. 787.02(3)(a)2. or 3.; s. 794.011, excluding s. 794.011(10); s. 800.04; s. 825.1025; or s. 847.0135(5).

(5) When a prisoner is found guilty of an infraction of the laws of this state or the rules of the department, gain-time may be forfeited according to law.

(6)(a) Basic gain-time under this section shall be computed on and applied to all sentences imposed for offenses committed on or after July 1, 1978, and before January 1, 1994.

(b) All incentive and meritorious gain-time is granted according to this section.

(c) All additional gain-time previously awarded under former subsections (2) and (3) and all forfeitures ordered prior to the effective date of the act that created this section shall remain in effect and be applied in establishing an initial tentative release date.

(7) The department shall adopt rules to implement the granting, forfeiture, restoration, and deletion of gain-time.

History.—s. 1, ch. 78-304; s. 57, ch. 79-3; s. 8, ch. 83-131; s. 3, ch. 91-281; s. 26, ch. 93-406; s. 26, ch. 95-184; s. 2, ch. 95-294; s. 59, ch. 96-388; s. 1853, ch. 97-102; s. 12, ch. 2014-4; s. 11, ch. 2014-20; s. 100, ch. 2015-2.



944.278 - Cancellation of administrative gain-time and provisional credits.

944.278 Cancellation of administrative gain-time and provisional credits.—All awards of administrative gain-time under 1s. 944.276 and provisional credits under 2s. 944.277 are hereby canceled for all inmates serving a sentence or combined sentences in the custody of the department, or serving a state sentence in the custody of another jurisdiction. Release dates of all inmates with 1 or more days of such awards shall be extended by the length of time equal to the number of days of administrative gain-time and provisional credits which were canceled. Inmates who are out of custody due to an escape or a release on bond, or whose postrelease supervision is revoked on or after the effective date of this act, shall have all administrative gain-time and provisional credits canceled when the inmate’s release date is reestablished upon return to custody. Offenders who are under provisional release supervision as of the effective date of this section shall be subject to the terms and conditions established at the time of release until such offenders have been discharged from supervision. Offenders who have warrants outstanding based on violation of supervision as of the effective date of this section, or who violate terms of supervision subsequent to enactment of this section, shall be terminated from supervision and returned to custody. All provisional credits shall be canceled when an offender’s tentative release date is reestablished.

History.—s. 35, ch. 93-406.

1Note.—Repealed by s. 6, ch. 88-122.

2Note.—Repealed by s. 32, ch. 93-406.



944.279 - Disciplinary procedures applicable to prisoner for filing frivolous or malicious actions or bringing false information before court.

944.279 Disciplinary procedures applicable to prisoner for filing frivolous or malicious actions or bringing false information before court.—

(1) At any time, and upon its own motion or on motion of a party, a court may conduct an inquiry into whether any action or appeal brought by a prisoner was brought in good faith. A prisoner who is found by a court to have brought a frivolous or malicious suit, action, claim, proceeding, or appeal in any court of this state or in any federal court, which is filed after June 30, 1996, or to have brought a frivolous or malicious collateral criminal proceeding, which is filed after September 30, 2004, or who knowingly or with reckless disregard for the truth brought false information or evidence before the court, is subject to disciplinary procedures pursuant to the rules of the Department of Corrections. The court shall issue a written finding and direct that a certified copy be forwarded to the appropriate institution or facility for disciplinary procedures pursuant to the rules of the department as provided in s. 944.09.

(2) This section does not apply to a criminal proceeding.

(3) For purposes of this section, “prisoner” means a person who is convicted of a crime and is incarcerated for that crime or who is being held in custody pending extradition or sentencing.

History.—s. 5, ch. 96-106; s. 14, ch. 97-78; s. 1, ch. 2004-285.



944.28 - Forfeiture of gain-time and the right to earn gain-time in the future.

944.28 Forfeiture of gain-time and the right to earn gain-time in the future.—

(1) If a prisoner is convicted of escape, or if the clemency, conditional release as described in chapter 947, probation or community control as described in chapter 948, provisional release as described in 1s. 944.277, parole, or control release as described in s. 947.146 granted to the prisoner is revoked, the department may, without notice or hearing, declare a forfeiture of all gain-time earned according to the provisions of law by such prisoner prior to such escape or his or her release under such clemency, conditional release, probation, community control, provisional release, control release, or parole.

(2)(a) All or any part of the gain-time earned by a prisoner according to the provisions of law is subject to forfeiture if such prisoner unsuccessfully attempts to escape; assaults another person; threatens or knowingly endangers the life or person of another person; refuses by action or word to carry out any instruction duly given to him or her; neglects to perform in a faithful, diligent, industrious, orderly, and peaceful manner the work, duties, and tasks assigned to him or her; is found by a court to have brought a frivolous suit, action, claim, proceeding, or appeal in any court; is found by a court to have knowingly or with reckless disregard for the truth brought false information or evidence before the court; or violates any law of the state or any rule or regulation of the department or institution.

(b) A prisoner’s right to earn gain-time during all or any part of the remainder of the sentence or sentences under which he or she is imprisoned may be declared forfeited because of the seriousness of a single instance of misconduct or because of the seriousness of an accumulation of instances of misconduct.

(c) The method of declaring a forfeiture under paragraph (a) or paragraph (b) shall be as follows: A written charge shall be prepared, which shall specify each instance of misconduct upon which it is based and the approximate date thereof. A copy of such charge shall be delivered to the prisoner, and he or she shall be given notice of a hearing before the disciplinary committee created under the authorization of rules heretofore or hereafter adopted by the department for the institution in which he or she is confined. The prisoner shall be present at the hearing. If at such hearing the prisoner pleads guilty to the charge or if the committee determines that the prisoner is guilty thereof upon the basis of proof presented at such hearing, it shall find him or her guilty. If the committee considers that all or part of the prisoner’s gain-time and the prisoner’s right to earn gain-time during all or any part of the sentence or sentences under which he or she is imprisoned shall be forfeited, it shall so recommend in its written report. Such report shall be presented to the warden of the institution, who may approve such recommendation in whole or in part by endorsing such approval on the report. In the event of approval, the warden shall forward the report to the department. Thereupon, the department may, in its discretion, declare the forfeiture thus approved by the warden or any specified part thereof.

(3) Upon the recommendation of the warden, the department may, in its discretion, restore all or any part of any gain-time forfeited under this section.

History.—s. 26, ch. 57-121; s. 18, ch. 61-530; s. 2, ch. 63-243; s. 1, ch. 65-197; ss. 19, 35, ch. 69-106; s. 20, ch. 74-112; s. 48, ch. 77-120; s. 58, ch. 79-3; s. 1, ch. 82-39; s. 9, ch. 88-122; s. 6, ch. 89-526; s. 6, ch. 89-531; s. 2, ch. 91-280; s. 6, ch. 96-106; ss. 1854, 1855, ch. 97-102; s. 14, ch. 2000-161; s. 39, ch. 2010-117.

1Note.—Repealed by s. 32, ch. 93-406.



944.281 - Ineligibility to earn gain-time due to disciplinary action.

944.281 Ineligibility to earn gain-time due to disciplinary action.—The department may declare that a prisoner who commits a violation of any law of the state or rule or regulation of the department or institution on or after January 1, 1996, and who is found guilty pursuant to s. 944.28(2), shall not be eligible to earn incentive gain-time for up to 6 months following the month in which the violation occurred. The department shall adopt rules to administer the provisions of this section.

History.—s. 3, ch. 95-294.



944.282 - Rules governing inmate use of weight training equipment.

944.282 Rules governing inmate use of weight training equipment.—In the interests of safety, security, and order of the state correctional system, the Department of Corrections shall immediately adopt rules governing and limiting access to weights and other weight training equipment by inmates within the state correctional system. It is the intent of the Legislature to restrict the use of weight training equipment for those inmates who have committed disciplinary infractions within the previous 120 days or have not completed work assignments as determined by the department.

History.—s. 60, ch. 96-312.



944.291 - Prisoner released by reason of gain-time allowances or attainment of provisional release date.

944.291 Prisoner released by reason of gain-time allowances or attainment of provisional release date.—

(1) Notwithstanding any provision of law to the contrary, a prisoner who has served his or her term or terms, less allowable gain-time deductions as provided by law, or who has attained his or her provisional release date shall, upon release, be placed under further supervision and control of the department. Any released prisoner who is not under further supervision and control of the department or who is not subject to any statute relating to parole shall be eligible, on a voluntary basis, for any assistance available to him or her through any parole or probation office under the department.

(2) Any prisoner who is convicted of a crime committed on or after October 1, 1988, which crime is contained in category 1, category 2, category 3, or category 4 of Rule 3.701 and Rule 3.988, Florida Rules of Criminal Procedure, and who has served at least one prior felony commitment at a state or federal correctional institution, or is sentenced as a habitual or violent habitual offender pursuant to s. 775.084, may only be released under conditional release supervision as described in chapter 947. Not fewer than 90 days prior to the tentative release date or provisional release date, whichever is earlier, the department shall provide the commission with the name and inmate identification number for each eligible inmate.

History.—s. 1, ch. 67-421; s. 21, ch. 74-112; s. 50, ch. 77-120; s. 1, ch. 78-223; s. 59, ch. 79-3; s. 1, ch. 81-229; s. 10, ch. 88-122; s. 7, ch. 89-531; s. 1645, ch. 97-102.



944.292 - Suspension of civil rights.

944.292 Suspension of civil rights.—

(1) Upon conviction of a felony as defined in s. 10, Art. X of the State Constitution, the civil rights of the person convicted shall be suspended in Florida until such rights are restored by a full pardon, conditional pardon, or restoration of civil rights granted pursuant to s. 8, Art. IV of the State Constitution.

(2) This section shall not be construed to deny a convicted felon access to the courts, as guaranteed by s. 21, Art. I of the State Constitution, until restoration of her or his civil rights.

History.—s. 28, ch. 74-112; s. 1, ch. 76-139; s. 1, ch. 88-138; s. 1646, ch. 97-102.



944.31 - Inspector general; inspectors; power and duties.

944.31 Inspector general; inspectors; power and duties.—The inspector general shall be responsible for prison inspection and investigation, internal affairs investigations, and management reviews. The office of the inspector general shall be charged with the duty of inspecting the penal and correctional systems of the state. The office of the inspector general shall inspect each correctional institution or any place in which state prisoners are housed, worked, or kept within the state, with reference to its physical conditions, cleanliness, sanitation, safety, and comfort; the quality and supply of all bedding; the quality, quantity, and diversity of food served and the manner in which it is served; the number and condition of the prisoners confined therein; and the general conditions of each institution. The office of inspector general shall see that all the rules and regulations issued by the department are strictly observed and followed by all persons connected with the correctional systems of the state. The office of the inspector general shall coordinate and supervise the work of inspectors throughout the state. The inspector general and inspectors may enter any place where prisoners in this state are kept and shall be immediately admitted to such place as they desire and may consult and confer with any prisoner privately and without molestation. The inspector general and inspectors shall be responsible for criminal and administrative investigation of matters relating to the Department of Corrections. The secretary may designate persons within the office of the inspector general as law enforcement officers to conduct any criminal investigation that occurs on property owned or leased by the department or involves matters over which the department has jurisdiction. A person designated as a law enforcement officer must be certified pursuant to s. 943.1395 and must have a minimum of 3 years’ experience as an inspector in the inspector general’s office or as a law enforcement officer. The department shall maintain a memorandum of understanding with the Department of Law Enforcement for the notification and investigation of mutually agreed-upon predicate events that shall include, but are not limited to, suspicious deaths and organized criminal activity. During investigations, the inspector general and inspectors may consult and confer with any prisoner or staff member privately and without molestation and persons designated as law enforcement officers under this section shall have the authority to arrest, with or without a warrant, any prisoner of or visitor to a state correctional institution for a violation of the criminal laws of the state involving an offense classified as a felony that occurs on property owned or leased by the department and may arrest offenders who have escaped or absconded from custody. Persons designated as law enforcement officers have the authority to arrest with or without a warrant a staff member of the department, including any contract employee, for a violation of the criminal laws of the state involving an offense classified as a felony under this chapter or chapter 893 on property owned or leased by the department. A person designated as a law enforcement officer under this section may make arrests of persons against whom arrest warrants have been issued, including arrests of offenders who have escaped or absconded from custody. The arrested person shall be surrendered without delay to the sheriff of the county in which the arrest is made, with a formal complaint subsequently made against her or him in accordance with law.

History.—s. 29, ch. 57-121; s. 6, ch. 61-192; s. 18, ch. 61-530; ss. 19, 35, ch. 69-106; s. 52, ch. 77-120; s. 62, ch. 79-3; s. 2, ch. 85-330; s. 75, ch. 87-226; s. 18, ch. 95-325; s. 26, ch. 96-312; s. 1856, ch. 97-102; s. 2, ch. 99-271; s. 1, ch. 2002-75.



944.32 - Reports of prison inspectors; recordation; inspection.

944.32 Reports of prison inspectors; recordation; inspection.—Upon completing an inspection of a correctional institution the inspector shall make a full and complete report on such forms as shall be provided by the department. One copy of each report shall be filed with the department, one copy shall be sent to the officer in charge of the correctional institution, and as many other copies as the department shall require; these reports shall be matters of public record and subject to inspection by the public at any time.

History.—s. 30, ch. 57-121; s. 18, ch. 61-530; s. 53, ch. 77-120; s. 63, ch. 79-3; s. 19, ch. 91-225; s. 19, ch. 95-325; s. 27, ch. 96-312.



944.33 - Failure of inspector to make report; false report; penalty.

944.33 Failure of inspector to make report; false report; penalty.—If any prison inspector shall fail to make a report of his or her findings, he or she shall be immediately discharged and shall not be again employed in such capacity. If any prison inspector shall knowingly make a false report of his or her findings, he or she shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 31, ch. 57-121; s. 1166, ch. 71-136; s. 1647, ch. 97-102.



944.331 - Inmate grievance procedure.

944.331 Inmate grievance procedure.—The department shall establish by rule an inmate grievance procedure that must conform to the Minimum Standards for Inmate Grievance Procedures as promulgated by the United States Department of Justice pursuant to 42 U.S.C. s. 1997e. The department’s office of general counsel shall oversee the grievance procedures established by the department.

History.—s. 3, ch. 85-288; s. 3, ch. 99-271.



944.35 - Authorized use of force; malicious battery and sexual misconduct prohibited; reporting required; penalties.

944.35 Authorized use of force; malicious battery and sexual misconduct prohibited; reporting required; penalties.—

(1)(a) An employee of the department is authorized to apply physical force upon an inmate only when and to the extent that it reasonably appears necessary:

1. To defend himself or herself or another against such other imminent use of unlawful force;

2. To prevent a person from escaping from a state correctional institution when the officer reasonably believes that person is lawfully detained in such institution;

3. To prevent damage to property;

4. To quell a disturbance;

5. To overcome physical resistance to a lawful command; or

6. To administer medical treatment only by or under the supervision of a physician or his or her designee and only:

a. When treatment is necessary to protect the health of other persons, as in the case of contagious or venereal diseases; or

b. When treatment is offered in satisfaction of a duty to protect the inmate against self-inflicted injury or death.

As part of the correctional officer training program, the Criminal Justice Standards and Training Commission shall develop a course specifically designed to explain the parameters of this subsection and to teach the proper methods and techniques in applying authorized physical force upon an inmate.

(b) Following any use of force, a qualified health care provider shall examine any person physically involved to determine the extent of injury, if any, and shall prepare a report which shall include, but not be limited to, a statement of whether further examination by a physician is necessary. Any noticeable physical injury shall be examined by a physician, and the physician shall prepare a report documenting the extent and probable cause of the injury and the treatment prescribed. Such report shall be completed within 5 working days of the incident and shall be submitted to the warden for appropriate investigation.

(2) Each employee of the department who either applies physical force or was responsible for making the decision to apply physical force upon an inmate or an offender supervised by the department in the community pursuant to this subsection shall prepare, date, and sign an independent report within 1 working day of the incident. The report shall be delivered to the warden or the circuit administrator, who shall forward the report with all appropriate documentation to the office of the inspector general. The inspector general shall conduct a review and make recommendations regarding the appropriateness or inappropriateness of the use of force. If the inspector general finds that the use of force was appropriate, the employee’s report, together with the inspector general’s written determination of the appropriateness of the force used and the reasons therefor, shall be forwarded to the circuit administrator or warden upon completion of the review. If the inspector general finds that the use of force was inappropriate, the inspector general shall conduct a complete investigation into the incident and forward the findings of fact to the appropriate regional director for further action. Copies of the employee’s report and the inspector general’s review shall be kept in the files of the inmate or the offender supervised by the department in the community. A notation of each incident involving use of force and the outcome based on the inspector general’s evaluation shall be kept in the employee’s file.

(3)(a)1. Any employee of the department who, with malicious intent, commits a battery upon an inmate or an offender supervised by the department in the community, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

2. Any employee of the department who, with malicious intent, commits a battery or inflicts cruel or inhuman treatment by neglect or otherwise, and in so doing causes great bodily harm, permanent disability, or permanent disfigurement to an inmate or an offender supervised by the department in the community, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b)1. As used in this paragraph, the term “sexual misconduct” means the oral, anal, or vaginal penetration by, or union with, the sexual organ of another or the anal or vaginal penetration of another by any other object, but does not include an act done for a bona fide medical purpose or an internal search conducted in the lawful performance of the employee’s duty.

2. Any employee of the department or a private correctional facility as defined in s. 944.710 who engages in sexual misconduct with an inmate or an offender supervised by the department in the community, without committing the crime of sexual battery, commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

3. The consent of the inmate or offender supervised by the department in the community to any act of sexual misconduct may not be raised as a defense to a prosecution under this paragraph.

4. This paragraph does not apply to any employee of the department or any employee of a private correctional facility who is legally married to an inmate or an offender supervised by the department in the community, nor does it apply to any employee who has no knowledge, and would have no reason to believe, that the person with whom the employee has engaged in sexual misconduct is an inmate or an offender under community supervision of the department.

(c) Notwithstanding prosecution, any violation of the provisions of this subsection, as determined by the Public Employees Relations Commission, shall constitute sufficient cause under s. 110.227 for dismissal from employment with the department, and such person shall not again be employed in any capacity in connection with the correctional system.

(d) Each employee who witnesses, or has reasonable cause to suspect, that an inmate or an offender under the supervision of the department in the community has been unlawfully abused or is the subject of sexual misconduct pursuant to this subsection shall immediately prepare, date, and sign an independent report specifically describing the nature of the force used or the nature of the sexual misconduct, the location and time of the incident, and the persons involved. The report shall be delivered to the inspector general of the department with a copy to be delivered to the warden of the institution or the regional administrator. The inspector general shall immediately conduct an appropriate investigation, and, if probable cause is determined that a violation of this subsection has occurred, the respective state attorney in the circuit in which the incident occurred shall be notified.

(4)(a) Any employee required to report pursuant to this section who knowingly or willfully fails to do so, or who knowingly or willfully prevents another person from doing so, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person who knowingly or willfully submits inaccurate, incomplete, or untruthful information with regard to reports required in this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) Any person who knowingly or willfully coerces or threatens any other person with the intent to alter either testimony or a written report regarding an incident where force was used or an incident of sexual misconduct commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

As part of the correctional officer training program, the Criminal Justice Standards and Training Commission shall develop course materials for inclusion in the appropriate required course specifically designed to explain the parameters of this subsection and to teach sexual assault identification and prevention methods and techniques.

History.—s. 33, ch. 57-121; s. 5, ch. 85-288; s. 85, ch. 86-163; s. 228, ch. 91-224; s. 6, ch. 96-312; s. 15, ch. 97-78; s. 15, ch. 2000-161; s. 2, ch. 2001-92; s. 2, ch. 2002-75; s. 8, ch. 2010-64.



944.36 - Permitting inmates to escape.

944.36 Permitting inmates to escape.—Any agent, employee, or officer of the department having supervision over state inmates being worked under the provisions of law who willfully permits any prisoner to escape shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 34, ch. 57-121; s. 18, ch. 61-530; s. 1167, ch. 71-136; s. 54, ch. 77-120; s. 64, ch. 79-3; s. 6, ch. 85-288.



944.37 - Acceptance of unauthorized compensation; penalty.

944.37 Acceptance of unauthorized compensation; penalty.—No officer or employee of the department shall receive, directly or indirectly, from any prisoner or from anyone on behalf of such prisoner, any gift, reward, or any compensation whatsoever for his or her services or supplies other than that prescribed or authorized by law or the department. Whoever violates this section shall be guilty of a misdemeanor of the first degree, punishable as provided in s. 775.083.

History.—s. 35, ch. 57-121; s. 18, ch. 61-530; s. 1168, ch. 71-136; s. 55, ch. 77-120; s. 65, ch. 79-3; s. 1648, ch. 97-102.



944.38 - Acceptance of remuneration from contractor; dealing or barter with prisoners; interest in contract; penalty.

944.38 Acceptance of remuneration from contractor; dealing or barter with prisoners; interest in contract; penalty.—

(1)(a) An officer or employee of the department may not receive any compensation whatsoever, directly or indirectly, for any act or service that she or he may do or perform for or on behalf of any officer or employee or agent, or employee of a contractor. An officer or employee of the department or the state may not have an interest, directly or indirectly, in any contract or purchase made, or authorized to be made, by anyone for or on behalf of the department.

(b) This subsection does not prevent an officer or employee of the department from accepting other employment or following any pursuit that does not interfere with the full and faithful discharge by the officer or employee of his or her duties to the department. This subsection does not prevent an officer or employee of the department from accepting secondary employment with an entity contracting with the department if the officer or employee does not have responsibilities or involvement with the department’s award or management of the contract or with the process of making referrals to or evaluating the contracting entity.

(2) An officer or employee of the department or of the state, or any contractor, or employee of a contractor, may not, without permission of the department, make any gift or present to a prisoner, receive a gift or present from any prisoner, or have any barter or dealings with any prisoner.

(3) For any violation of the provisions of this section the officer or employee of the state shall be discharged from her or his office or service; and every contractor, or employee, or agent of a contractor engaged therein, and a party thereto, shall be expelled from the institutional grounds, and not again permitted within the same as a contractor, agent, or employee.

History.—s. 36, ch. 57-121; s. 18, ch. 61-530; ss. 19, 35, ch. 69-106; s. 56, ch. 77-120; s. 66, ch. 79-3; s. 1649, ch. 97-102; s. 1, ch. 2004-51.



944.39 - Interference with prisoners; penalty.

944.39 Interference with prisoners; penalty.—Any person who, without authority, interferes with or in any way interrupts the work of any prisoner under the custody of the department or who in any way interferes with the discipline or good conduct of any prisoner shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. No person shall, by disguise, misrepresentation of identity or other illicit means, attempt to gain admission to or enter upon the grounds of any state correctional institution for the purpose of visiting any prisoner in violation of the general visiting policy adopted by the department. A person, upon conviction of an offense as outlined in this section, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Any peace officer or any correctional officer of the department or any prison inspector or any employee of the department may arrest without warrant any person violating the provisions of this section.

History.—s. 37, ch. 57-121; s. 7, ch. 61-192; s. 18, ch. 61-530; ss. 19, 35, ch. 69-106; s. 1169, ch. 71-136; s. 57, ch. 77-120; s. 67, ch. 79-3; s. 16, ch. 95-283.



944.40 - Escapes; penalty.

944.40 Escapes; penalty.—Any prisoner confined in any prison, jail, private correctional facility, road camp, or other penal institution, whether operated by the state, a county, or a municipality, or operated under a contract with the state, a county, or a municipality, working upon the public roads, or being transported to or from a place of confinement who escapes or attempts to escape from such confinement commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The punishment of imprisonment imposed under this section shall run consecutive to any former sentence imposed upon any prisoner.

History.—s. 38, ch. 57-121; s. 1, ch. 65-224; s. 1, ch. 69-332; s. 1170, ch. 71-136; s. 5, ch. 99-271.



944.402 - Reward for capture of escapee from correctional institution.

944.402 Reward for capture of escapee from correctional institution.—The warden of a state correctional institution may pay a reward in an amount not greater than $100 from institutional funds to each person who is directly responsible for the capture of an inmate who has escaped from the institution. The warden of the institution from which the inmate escaped shall determine the amount of the reward. Employees of state, county, and municipal law enforcement or correctional agencies who are engaged in the apprehension, detection, or detention of prisoners are not eligible to receive such rewards.

History.—s. 1, ch. 88-169; s. 16, ch. 2000-161.



944.405 - Warrant for retaking offender who has escaped from custody or absconded from rehabilitative community reentry program, or who is ineligible for release.

944.405 Warrant for retaking offender who has escaped from custody or absconded from rehabilitative community reentry program, or who is ineligible for release.—

(1) If there is reasonable justification to believe that an offender has escaped from the custody of the department or has absconded from a rehabilitative community reentry program before the offender has satisfied his or her sentence or combined sentences, or if it is determined an offender was released in error, or if it is subsequently determined the offender was statutorily ineligible for release, the secretary of the department or the secretary’s designated representative may issue a warrant for retaking the offender into custody until he or she has served the remainder of the sentence or combined sentences.

(2) An offender who is arrested as provided in subsection (1) is ineligible for bond, bail, or release on his or her own recognizance.

(3) A warrant issued under subsection (1) is in effect until the offender has been returned to the custody of the department, or until the sentence is deemed satisfied, whichever occurs first.

(4) The issuance of a warrant pursuant to this section does not negate or interfere with the right to issuance of a warrant under any other provision of law.

History.—s. 1, ch. 87-211; s. 51, ch. 91-110; s. 34, ch. 93-406; s. 1650, ch. 97-102.



944.44 - Holding persons as hostages; penalty.

944.44 Holding persons as hostages; penalty.—Any prisoner who holds as hostage any person within any correctional institution or anywhere while under the jurisdiction of the department, or who by force, or threat of force holds any person or persons against their will in defiance of official orders, shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 4, ch. 57-313; s. 18, ch. 61-530; s. 1173, ch. 71-136; s. 59, ch. 77-120; s. 69, ch. 79-3.



944.45 - Mutiny, riot, strike; penalty.

944.45 Mutiny, riot, strike; penalty.—Whoever instigates, contrives, willfully attempts to cause, assists, or conspires to cause any mutiny, riot, or strike in defiance of official orders, in any state correctional institution, shall be guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 5, ch. 57-313; s. 1174, ch. 71-136.



944.46 - Harboring, concealing, aiding escaped prisoners; penalty.

944.46 Harboring, concealing, aiding escaped prisoners; penalty.—Whoever harbors, conceals, maintains, or assists, or gives any other aid to any prisoner after his or her escape from any state correctional institution, knowing that he or she is an escaped prisoner, shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 6, ch. 57-313; s. 1175, ch. 71-136; s. 1651, ch. 97-102.



944.47 - Introduction, removal, or possession of certain articles unlawful; penalty.

944.47 Introduction, removal, or possession of certain articles unlawful; penalty.—

(1)(a) Except through regular channels as authorized by the officer in charge of the correctional institution, it is unlawful to introduce into or upon the grounds of any state correctional institution, or to take or attempt to take or send or attempt to send therefrom, any of the following articles which are hereby declared to be contraband for the purposes of this section, to wit:

1. Any written or recorded communication or any currency or coin given or transmitted, or intended to be given or transmitted, to any inmate of any state correctional institution.

2. Any article of food or clothing given or transmitted, or intended to be given or transmitted, to any inmate of any state correctional institution.

3. Any intoxicating beverage or beverage which causes or may cause an intoxicating effect.

4. Any controlled substance as defined in s. 893.02(4) or any prescription or nonprescription drug having a hypnotic, stimulating, or depressing effect.

5. Any firearm or weapon of any kind or any explosive substance.

6. Any cellular telephone or other portable communication device intentionally and unlawfully introduced inside the secure perimeter of any state correctional institution without prior authorization or consent from the officer in charge of such correctional institution. As used in this subparagraph, the term “portable communication device” means any device carried, worn, or stored which is designed or intended to receive or transmit verbal or written messages, access or store data, or connect electronically to the Internet or any other electronic device and which allows communications in any form. Such devices include, but are not limited to, portable two-way pagers, hand-held radios, cellular telephones, Blackberry-type devices, personal digital assistants or PDA’s, laptop computers, or any components of these devices which are intended to be used to assemble such devices. The term also includes any new technology that is developed for similar purposes. Excluded from this definition is any device having communication capabilities which has been approved or issued by the department for investigative or institutional security purposes or for conducting other state business.

(b) It is unlawful to transmit or attempt to transmit to, or cause or attempt to cause to be transmitted to or received by, any inmate of any state correctional institution any article or thing declared by this subsection to be contraband, at any place which is outside the grounds of such institution, except through regular channels as authorized by the officer in charge of such correctional institution.

(c) It is unlawful for any inmate of any state correctional institution or any person while upon the grounds of any state correctional institution to be in actual or constructive possession of any article or thing declared by this section to be contraband, except as authorized by the officer in charge of such correctional institution.

(2) A person who violates any provision of this section as it pertains to an article of contraband described in subparagraph (1)(a)1., subparagraph (1)(a)2., or subparagraph (1)(a)6. commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. In all other cases, a violation of a provision of this section constitutes a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 7, ch. 57-313; s. 8, ch. 61-192; s. 1, ch. 65-225; s. 1, ch. 67-160; ss. 19, 35, ch. 69-106; s. 1176, ch. 71-136; s. 60, ch. 77-120; s. 1, ch. 78-42; s. 70, ch. 79-3; s. 2, ch. 81-88; s. 1, ch. 82-124; s. 184, ch. 83-216; s. 1, ch. 84-1; s. 52, ch. 91-110; s. 4, ch. 2008-250; s. 31, ch. 2016-145.



944.471 - Short title.

944.471 Short title.—Sections 944.471-944.473 may be cited as the “Drug-Free Corrections Act of 1992.”

History.—s. 18, ch. 92-310.



944.472 - Drug-free corrections; legislative findings and purposes.

944.472 Drug-free corrections; legislative findings and purposes.—

(1) FINDINGS.—The Legislature finds that:

(a) Inmate substance abuse can cause a multitude of security and programmatic problems, including staff corruption, development of an unsafe and unproductive workplace, and the inability of inmate substance abusers to profit from vocational, educational, and substance abuse treatment programs.

(b) Maintaining a healthy and productive corrections workforce with safe conditions free from the effects of substance abuse is important to correctional employers, employees, inmates, and the public.

(c) Certain substance abuse testing standards are necessary to ensure uniform and economical application of policy throughout the state’s institutions and to protect both inmates and employers participating in random and reasonable suspicion substance abuse testing programs.

(d) In balancing the interests of correctional employers, employees, inmates, and the public, it is in the best interest of all concerned to establish standards to ensure uniform, fair, economical, and accurate substance abuse testing in the state correctional system.

(2) PURPOSES.—The purposes of the Drug-Free Corrections Act of 1992 are to:

(a) Promote the goal of a drug-free correctional system through fair, economical, and reasonable methods of random and reasonable suspicion substance abuse testing of inmates for the protection of inmates, employees, employers, and the public.

(b) Establish an aggressive, routine random substance abuse testing program and a reasonable suspicion substance abuse testing program to identify substance-abusing inmates, determine appropriate treatment, and provide a strong deterrent to future substance abuse.

History.—s. 19, ch. 92-310; s. 16, ch. 97-78.



944.473 - Inmate substance abuse testing program.

944.473 Inmate substance abuse testing program.—

(1) RULES AND PROCEDURES.—The department shall establish programs for random and reasonable suspicion drug and alcohol testing by urinalysis or other noninvasive procedure for inmates to effectively identify those inmates abusing drugs, alcohol, or both. The department shall also adopt rules relating to fair, economical, and accurate operations and procedures of a random inmate substance abuse testing program and a reasonable suspicion substance abuse testing program by urinalysis or other noninvasive procedure which enumerate penalties for positive test results, including but not limited to the forfeiture of both basic and incentive gain-time, and which do not limit the number of times an inmate may be tested in any one fiscal or calendar year.

(2) SUBSTANCE ABUSE TREATMENT PROGRAMS.—

(a) An inmate who meets the criteria established by the department shall participate in substance abuse program services when such services are available. A right to substance abuse program services is not stated, intended, or otherwise implied by this chapter.

(b) Upon arrival at a department’s reception center for initial processing, each inmate shall be screened and assessed to determine if the inmate meets the department’s criteria for mandated participation in a substance-abuse program. Criteria for mandated substance abuse program services shall be based on:

1. The presence of a diagnosed psychoactive substance dependence or use disorder;

2. The severity of the addiction;

3. A history of criminal behavior related to substance abuse;

4. A recommendation by a sentencing authority for substance abuse program services;

5. Unsuccessful participation in community-based substance abuse services;

6. Sentencing by a drug court or drug division; and

7. Other classification or program criteria that the department finds will ensure security and optimal program placement.

(c) When selecting contract providers to administer substance abuse treatment programs, the department shall make every effort to consider qualified faith-based service groups on an equal basis with other private organizations.

(3) REPORTING REQUIREMENT.—The department shall, as part of its annual report, report the number of random and reasonable suspicion substance abuse tests administered in the fiscal year, the number of positive results obtained, the number of negative results obtained, the number of inmates requesting and participating in substance abuse treatment programs as the result of a positive random or reasonable suspicion substance abuse test, and the number of repeat substance abuse offenders.

History.—s. 20, ch. 92-310; s. 17, ch. 97-78; s. 4, ch. 2001-110.



944.4731 - Addiction-Recovery Supervision Program.

944.4731 Addiction-Recovery Supervision Program.—

(1) This section may be cited as the “Addiction-Recovery Supervision Program Act.”

(2)(a) Any offender released from a state correctional facility who is convicted of a crime committed on or after July 1, 2001, must be given addiction-recovery supervision if the offender has:

1. A history of substance abuse or addiction;

2. Participated in any drug treatment;

3. No current or previous convictions for a violent offense;

4. No current or previous convictions for drug trafficking or for the unlawful sale of a controlled substance;

5. No current or previous convictions for a property offense, except for a conviction for:

a. Passing worthless checks, forgery, uttering, or counterfeiting;

b. Third degree felony grand theft, excluding a theft relating to firearms; or

c. Third degree felony burglary of an unoccupied structure or conveyance; and

6. No current or previous conviction for a traffic offense involving injury or death.

(b) An offender released under addiction-recovery supervision shall be subject to specified terms and conditions, including payment of the costs of supervision under s. 948.09 and any other court-ordered payments, such as child support and restitution. If an offender has received a term of probation or community control to be served after release from incarceration, the period of probation or community control may not be substituted for addiction-recovery supervision and shall follow the term of addiction-recovery supervision. A panel of not fewer than two commissioners shall establish the terms and conditions of supervision, and the terms and conditions must be included in the supervision order. In setting the terms and conditions of supervision, the commission shall weigh heavily the program requirements, including, but not limited to, work at paid employment while participating in treatment and traveling restrictions. The commission shall also determine whether an offender violates the terms and conditions of supervision and whether a violation warrants revocation of addiction-recovery supervision pursuant to s. 947.141. The commission shall review the offender’s record for the purpose of establishing the terms and conditions of supervision. The commission may impose any special conditions it considers warranted from its review of the record. The length of supervision may not exceed the maximum penalty imposed by the court.

(c) The Legislature finds that offenders released from state prison into the community who meet the criteria for participating in the addiction-recovery supervision program possess the greatest potential for successful substance abuse recovery through treatment and transition assistance.

(3)(a) Each fiscal year, and contingent upon funding, the department shall enter into contracts with multiple providers who are private organizations, including faith-based service groups, to operate substance abuse transition housing programs, including providers that:

1. Provide postrelease housing, programming, treatment, and other transitional services;

2. Emphasize job placement and gainful employment for program participants;

3. Provide a curriculum related to substance abuse treatment which uses a cognitive behavior model or 12-step model of addiction recovery;

4. Provide for a length of stay of not more than 12 months; and

5. Use community volunteers in operating the program to the greatest extent possible.

(b) The department shall allow providers to use innovative approaches to treatment and shall authorize a high level of flexibility in operating a program. The department shall ensure that an offender’s faith orientation, or lack thereof, will not be considered in determining admission to a faith-based program and that the program does not attempt to convert an offender toward a particular faith or religious preference.

(4) When facilitating job placement for an offender under this program, the provider shall make every effort to secure suitable employment that provides adequate wages, a potential for advancement, and a likelihood of stable and long-term employment. To measure the success of postrelease job placement, the department shall, as part of its annual report, track for 1 year offenders who successfully complete the program and shall determine their employment status.

(5) Each contract entered into under this section for operating a substance abuse transition housing program must invite innovation, minimize bureaucracy, and permit the private organization or faith-based provider to petition the department to waive any rule, policy, or procedure that is inconsistent with the mission of the private organization or faith-based provider.

(6) Six months before an offender is released, the chaplain and transition assistance specialist at the institution where the offender is incarcerated shall initiate the prerelease screening process in addition to the basic release orientation required under s. 944.705.

(a) The transition assistance specialist and the chaplain shall provide a list of contracted private providers, including faith-based providers, to the offender and facilitate the application process. The transition assistance specialist shall inform the offender of program availability and assess the offender’s need and suitability for substance abuse transition housing assistance. If an offender is approved for placement, the specialist shall assist the offender and coordinate the release of the offender with the selected program. If an offender requests and is approved for placement in a contracted faith-based substance abuse transition housing program, the specialist must consult with the chaplain prior to such placement. A right to substance abuse program services is not stated, intended, or otherwise implied by this section.

(b) If an offender has participated in a faith-based program while incarcerated or housed at a community correctional center and the same or a similar faith-based provider offers a contracted substance abuse transition housing program, the department shall make every attempt to maintain this continuum of care.

(7) While participating in a substance abuse transition housing program, an offender shall:

(a) Adhere to all conditions of supervision enforced by the commission and the program provider. Failure to comply with such rules or conditions may result in revocation of supervision pursuant to s. 947.141.

(b) Pay fees to defray program costs, costs of supervision required under s. 948.09, and any restitution or obligations for child support.

(c) Participate in a cognitive behavior model or 12-step model of recovery.

(8) The commission may adopt rules pursuant to ss. 120.536(1) and 120.54 as necessary for administering this section.

History.—s. 5, ch. 2001-110; s. 39, ch. 2004-373; s. 35, ch. 2014-191; s. 89, ch. 2016-10.



944.474 - Legislative intent; employee wellness program; drug and alcohol testing.

944.474 Legislative intent; employee wellness program; drug and alcohol testing.—

(1) It is the intent of the Legislature that the state correctional system provide a safe and secure environment for both inmates and staff. A healthy workforce is a productive workforce, and security of the state correctional system can best be provided by strong and healthy employees. The Department of Corrections may develop and implement an employee wellness program. The program may include, but is not limited to, wellness education, smoking cessation, nutritional education, and overall health-risk reduction, including the effects of using drugs and alcohol.

(2) An employee of the department may not test positive for illegal use of controlled substances. An employee of the department may not be under the influence of alcohol while on duty. In order to ensure that these prohibitions are adhered to by all employees of the department and notwithstanding s. 112.0455, the department may develop a program for the drug testing of all job applicants and for the random drug testing of all employees. The department may randomly evaluate employees for the contemporaneous use or influence of alcohol through the use of alcohol tests and observation methods. Notwithstanding s. 112.0455, the department may develop a program for the reasonable suspicion drug testing of employees who are in mandatory-testing positions, as defined in s. 440.102(1)(o), or special risk positions, as defined in s. 112.0455(5), for the controlled substances listed in s. 893.03(3)(d). The reasonable suspicion drug testing authorized by this subsection shall be conducted in accordance with s. 112.0455, but may also include testing upon reasonable suspicion based on violent acts or violent behavior of an employee who is on or off duty. The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 that are necessary to administer this subsection.

History.—s. 9, ch. 96-312; s. 1, ch. 2006-116; s. 40, ch. 2010-117; s. 3, ch. 2012-8; s. 34, ch. 2016-105.



944.48 - Service of sentence.

944.48 Service of sentence.—Whenever any prisoner is convicted under the provisions of 1ss. 944.41-944.47 the punishment of imprisonment imposed shall be served consecutively to any former sentence imposed upon any prisoner convicted hereunder.

History.—s. 8, ch. 57-313.

1Note.—Section 944.41 was repealed by s. 177, ch. 71-355, and s. 944.43 was repealed by s. 1, ch. 81-88.



944.485 - Subsistence fees with respect to certain prisoners; time of adoption; requirements.

944.485 Subsistence fees with respect to certain prisoners; time of adoption; requirements.—

(1) In recognition of the fact that many prisoners in the correctional system have sources of income and assets outside of the correctional system, which may include bank accounts, inheritances, real estate, social security payments, veteran’s payments, and other types of financial resources, and in recognition of the fact that the daily subsistence cost of incarcerating prisoners in the correctional system is a great burden on the taxpayers of the state, each prisoner in the state correctional system, except those who have entered into an agreement under s. 947.135 prior to October 1, 1978:

(a) Shall disclose all revenue or assets as a condition of parole or other release eligibility.

(b) Shall pay from such income and assets, except where such income is exempt by state or federal law, all or a fair portion of the prisoner’s daily subsistence costs, based upon the inmate’s ability to pay, the liability or potential liability of the inmate to the victim or the guardian or the estate of the victim, and the needs of his or her dependents.

(2)(a) Any prisoner who is directed to pay all or a fair portion of daily subsistence costs is entitled to reasonable advance notice of the assessment and shall be afforded an opportunity to present reasons for opposition to the assessment.

(b) An order directing payment of all or a fair portion of a prisoner’s daily subsistence costs may survive against the estate of the prisoner.

History.—s. 1, ch. 78-441; s. 1, ch. 92-298; s. 1652, ch. 97-102.



944.512 - State lien on proceeds from literary or other type of account of crime for which convicted.

944.512 State lien on proceeds from literary or other type of account of crime for which convicted.—

(1) A lien prior in dignity to all others shall exist in favor of the state upon royalties, commissions, proceeds of sale, or any other thing of value payable to or accruing to a convicted felon or a person on her or his behalf, including any person to whom the proceeds may be transferred or assigned by gift or otherwise, from any literary, cinematic, or other account of the crime for which she or he was convicted. A conviction shall be defined as a guilty verdict by a jury or judge, or a guilty or nolo contendere plea by the defendant, regardless of adjudication of guilt. The lien shall attach at the time of the conviction in county or circuit court. In the event of an appeal, the funds will be held in the Revolving Escrow Trust Fund of the Department of Legal Affairs until the appeal is resolved.

(2) The proceeds of such account shall be distributed in the following order:

(a) Twenty-five percent to the dependents of the convicted felon. If there are no dependents, this portion shall be distributed to the Crimes Compensation Trust Fund to be distributed as awards for crime victims.

(b) Twenty-five percent to the victim or victims of the crime or to their dependents, to the extent of their damages as determined by the court in the lien enforcement proceedings. If there are no victims or dependents, or if their damages are less than 25 percent of the proceeds, this portion, or its remainder, shall be distributed to the Crimes Compensation Trust Fund to be distributed as awards to crime victims.

(c) After payments have been made pursuant to paragraph (a) or paragraph (b), an amount equal to pay all court costs in the prosecution of the convicted felon, which shall include, but not be limited to, jury fees and expenses, court reporter fees, and reasonable per diem for the prosecuting attorneys for the state, shall go to the General Revenue Fund. Additional costs shall be assessed for the computed per capita cost of imprisonment or supervision by the state or county correctional system. Such costs shall be determined and certified by the prosecuting attorney and the imprisoning entity and subject to review by the Auditor General.

(d) The rest, residue, and remainder to the Crimes Compensation Trust Fund to be distributed as awards to crime victims.

(3) A judge may place a lien prior in dignity to all others in favor of the state or county upon any financial settlement payable to or accruing to a convicted offender or person on her or his behalf, as a result of injury incurred during or at the time of a violation of the state law, or as a result of an attempt to flee apprehension for the offense for which the offender was convicted. A conviction is defined as in subsection (1). The lien shall be attached by order of the judge at the time of the conviction in county or circuit court. In the event of an appeal, the funds shall be held in the Revolving Escrow Trust Fund of the Department of Legal Affairs until the appeal is resolved.

(4) The proceeds of such account shall be distributed in the following order:

(a) Payment of all medical care, treatment, hospitalization, and transportation resulting from said injury.

(b) Payment to the victim or victims of the crime or to their dependents, to the extent of their damages as determined by the court in the lien enforcement proceeding.

(c) Payment of all court costs in the prosecution of the convicted felon, which shall include, but not be limited to, jury fees and expense, court reporter fees, and reasonable per diem for the prosecuting attorneys and public defenders.

(d) Payment of cost of incarceration in state or county facilities.

(e) The rest, residue, remainder to the injured party.

(5) The department is hereby authorized and directed to report to the Department of Legal Affairs the existence or reasonably expected existence of circumstances which would be covered by this section. Upon such notification, the Department of Legal Affairs is authorized and directed to take such legal action as is necessary to perfect and enforce the lien created by this section.

History.—ss. 1, 2, 3, ch. 77-45; s. 73, ch. 79-3; s. 302, ch. 79-400; s. 8, ch. 88-96; s. 18, ch. 90-211; s. 1653, ch. 97-102; s. 130, ch. 2001-266.



944.516 - Money or other property received for personal use or benefit of inmate; deposit; disposition of unclaimed trust funds.

944.516 Money or other property received for personal use or benefit of inmate; deposit; disposition of unclaimed trust funds.—The Department of Corrections shall protect the financial interest of the state with respect to claims which the state may have against inmates in state institutions under its supervision and control and shall administer money and other property received for the personal benefit of such inmates. In carrying out the provisions of this section, the department may delegate any of its enumerated powers and duties affecting inmates of an institution to the warden or regional director who shall personally, or through designated employees of his or her personal staff under his or her direct supervision, exercise such powers or perform such duties.

(1) The Department of Corrections may:

(a) Accept and administer as a trust any money or other property received for the personal use or benefit of any inmate.

(b) Deposit money so received in banks qualified as state depositories.

(c) Withdraw any such money and use it to meet the current needs of the inmate as they may exist from time to time.

(d) As trustee, invest in the manner authorized by law for fiduciaries such moneys not required to be used for current needs of the inmate.

(e) Commingle such moneys for the purpose of deposit or investment.

(f) Use interest earned from investments to replace any funds belonging to an inmate which have been stolen, lost, or otherwise misappropriated from the inmate’s trust account through no fault of the state and which cannot be replaced by appropriated funds, insurance payments, or other available resources. Such use of interest may be made only if, pursuant to a thorough investigation as part of the normal auditing process, the internal auditor of the department recommends in a written report that such use is appropriate. The report may also recommend other action, including prosecution, with respect to any missing funds. If the internal auditor of the department concludes that the department is at fault, the loss shall be replaced out of department funds; interest from the inmate trust fund may not be used to replace such loss.

(g) Establish, by rule, a limit on each inmate’s trust account, including the interest earned thereon, and deduct from any moneys in the inmate’s trust account exceeding that limit moneys sufficient to pay for the cost of postage of any mail sent by the inmate which postage the state is not constitutionally required to pay.

(h) Charge an administrative processing fee of up to $6 each month to inmates for banking services. Such fees shall be deposited into the department’s Grants and Donations Trust Fund and shall be used to offset the cost of the department’s operations. If the inmate account has a zero balance at the end of the billing cycle, a hold will be established to collect the processing fee when available.

(2) The department shall require documentation through an accounting of receipts for expenditures by inmates placed on extended limits of confinement pursuant to s. 945.091. However, the department may allow such inmates an amount up to $25 per week which may not require documentation and which may be used for discretionary needs. The $25 per week may be increased by $5 biennially, beginning in fiscal year 1985-1986, up to a total of $50.

(3) Moneys received by the department in payment of claims of the state against inmates shall be transmitted to the Chief Financial Officer for deposit into the General Revenue Fund.

(4) Upon the death of any inmate in an institution affected by the provisions of this section, any unclaimed money held for the inmate in trust by the department or by the Chief Financial Officer shall be applied first to the payment of any unpaid state claim against the inmate, and any balance remaining unclaimed for a period of 1 year shall escheat to the state as unclaimed funds held by fiduciaries.

(5) When an inmate is transferred between department facilities, is released from the custody of the department, dies, or escapes during incarceration, and the inmate has an unexpended inmate trust fund account balance of less than $1, that balance shall be transferred to the General Revenue Fund.

History.—s. 1, ch. 81-315; s. 1, ch. 84-100; s. 7, ch. 85-288; s. 24, ch. 90-337; s. 19, ch. 95-283; s. 1654, ch. 97-102; s. 17, ch. 2000-161; s. 7, ch. 2003-179; s. 1929, ch. 2003-261; s. 21, ch. 2004-248.



944.52 - Legal adviser.

944.52 Legal adviser.—The Department of Legal Affairs shall be the legal adviser of the Department of Corrections.

History.—s. 42, ch. 57-121; s. 18, ch. 61-530; ss. 11, 35, ch. 69-106; s. 63, ch. 77-120; s. 74, ch. 79-3.



944.596 - Transfer of convicted foreign citizens or nationals under treaty.

944.596 Transfer of convicted foreign citizens or nationals under treaty.—When a treaty is in effect between the United States and a foreign country providing for the transfer of a convicted offender who is a citizen or national of a foreign country to the foreign country of which she or he is a citizen or national, the Governor or the Governor’s designee is authorized, subject to the terms of such treaty, to consent to the transfer of such convicted offender.

History.—s. 1, ch. 79-75; s. 1655, ch. 97-102.



944.597 - Transportation and return of prisoners by private transport company.

944.597 Transportation and return of prisoners by private transport company.—

(1) The department is authorized to contract with private transport companies for the transportation of prisoners both within and beyond the limits of this state. Each prisoner shall be taken into custody by the transport company for the purpose of transportation and then delivered by the same transport company to the proper law enforcement official upon arriving at the point of destination. Any private transport company transporting a prisoner pursuant to this section shall be considered an independent contractor and shall be solely liable for the prisoner while she or he is in the custody of such company.

(2) The department shall include, but shall not be limited to, the following requirements in any contract with any transport company:

(a) That the transport company shall maintain adequate liability coverage with respect to the transportation of prisoners;

(b) That personnel employed with the transport company who are based in the state shall meet the minimum standards in accordance with s. 943.13 and that personnel employed with the transport company based outside of Florida shall meet the minimum standards for a correctional officer or law enforcement officer in the state where the employee is based;

(c) That the transport company shall adhere to standards which provide for humane treatment of prisoners while in the custody of the transport company;

(d) That the transport company shall submit reports to the department regarding incidents of escape, use of force, and accidents involving prisoners in the custody of the transport company.

(3) Any company providing transport of inmates, pursuant to this section shall hold a Class “B” license pursuant to chapter 493, and any employee of such a company shall hold a Class “D” and Class “G” license pursuant to chapter 493.

(4) The department shall advertise for and receive competitive bids for the transportation of prisoners and award the contract to the lowest and best bidder.

History.—s. 7, ch. 85-340; s. 1656, ch. 97-102.



944.602 - Agency notification before release of intellectually disabled inmates.

944.602 Agency notification before release of intellectually disabled inmates.—Before the release by parole, release by reason of gain-time allowances provided for in s. 944.291, or expiration of sentence of any inmate who has been diagnosed as having an intellectual disability as defined in s. 393.063, the Department of Corrections shall notify the Agency for Persons with Disabilities in order that sufficient time be allowed to notify the inmate or the inmate’s representative, in writing, at least 7 days before the inmate’s release, of available community services.

History.—s. 8, ch. 83-274; s. 1657, ch. 97-102; s. 311, ch. 99-8; s. 64, ch. 2006-227; s. 40, ch. 2013-162.



944.605 - Inmate release; notification; identification card.

944.605 Inmate release; notification; identification card.—

(1) Within 6 months before the release of an inmate from the custody of the Department of Corrections or a private correctional facility by expiration of sentence under s. 944.275, any release program provided by law, or parole under chapter 947, or as soon as possible if the offender is released earlier than anticipated, notification of such anticipated release date shall be made known by the Department of Corrections to the chief judge of the circuit in which the offender was sentenced, the appropriate state attorney, the original arresting law enforcement agency, the Department of Law Enforcement, and the sheriff as chief law enforcement officer of the county in which the inmate plans to reside. In addition, unless otherwise requested by the victim, the victim’s parent or guardian if the victim is a minor, the lawful representative of the victim or of the victim’s parent or guardian if the victim is a minor, the victim’s next of kin in the case of a homicide, the state attorney or the Department of Corrections, whichever is appropriate, shall notify such person within 6 months before the inmate’s release, or as soon as possible if the offender is released earlier than anticipated, when the name and address of such victim, or the name and address of the parent, guardian, next of kin, or lawful representative of the victim has been furnished to the agency. The state attorney shall provide the latest address documented for the victim, or for the victim’s parent, guardian, next of kin, or lawful representative, as applicable, to the sheriff with the other documents required by law for the delivery of inmates to those agencies for service of sentence. Upon request, within 30 days after an inmate is approved for community work release, the state attorney, the victim, the victim’s parent or guardian if the victim is a minor, the victim’s next of kin in the case of a homicide, or the lawful representative of the victim or of the victim’s parent or guardian if the victim is a minor shall be notified that the inmate has been approved for community work release. This section does not imply any repeal or modification of any provision of law relating to notification of victims.

(2) Within 60 days before the anticipated release of an inmate under subsection (1), a digitized photograph of the inmate to be released shall be made by the Department of Corrections or a private correctional facility, whichever has custody of the inmate. If a private correctional facility makes the digitized photograph, this photograph shall be provided to the Department of Corrections. Additionally, the digitized photograph, whether made by the Department of Corrections or a private correctional facility, shall be placed in the inmate’s file. The Department of Corrections shall make the digitized photograph available electronically to the Department of Law Enforcement as soon as the digitized photograph is in the department’s database and must be in a format that is compatible with the requirements of the Florida Crime Information Center. The department shall provide a copy of the digitized photograph to a local law enforcement agency upon request.

(3)(a) If an inmate is to be released after having served one or more sentences for a conviction of robbery, sexual battery, home-invasion robbery, or carjacking, or an inmate to be released has a prior conviction for robbery, sexual battery, home-invasion robbery, or carjacking or similar offense, in this state or in another jurisdiction, and if such prior conviction information is contained in department records, the department shall release to the sheriff of the county in which the inmate plans to reside, and, if the inmate plans to reside within a municipality, to the chief of police of that municipality, the following information, which must include, but need not be limited to:

1. Name.

2. Social security number.

3. Date of birth.

4. Race.

5. Sex.

6. Height.

7. Weight.

8. Hair and eye color.

9. Tattoos or other identifying marks.

10. Fingerprints.

11. A digitized photograph as provided in subsection (2).

The department shall release the information specified in this paragraph within 6 months prior to the discharge of the inmate from the custody of the department.

(b) The department may electronically submit the information listed in paragraph (a) to the sheriff of the county in which the inmate plans to reside, and, if the inmate plans to reside within a municipality, to the chief of police of that municipality.

(4) An inmate who refuses to submit to the taking of a digitized photograph commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(5) The department shall, at least 10 days before the anticipated date of release on work release of an inmate, notify in writing the county law enforcement agency in the county in this state in which the inmate is scheduled to be released.

(6) Upon request of the victim, the personal representative of the victim, or the state attorney, the department shall notify the requesting person when an inmate has been approved for community work release within 30 days after the date of approval.

(7)(a) The department, working in conjunction with the Department of Health and the Department of Highway Safety and Motor Vehicles, shall provide every Florida-born inmate with a certified copy of his or her birth certificate and a state identification card before the inmate’s release upon expiration of his or her sentence. A replacement driver license shall be provided in lieu of a state identification card when an inmate has a valid state driver license issued by the Department of Highway Safety and Motor Vehicles which was lost, stolen, or destroyed.

(b) Paragraph (a) does not apply to inmates who:

1. The department determines have a valid driver license or state identification card, except that the department shall provide these inmates with a replacement state identification card or replacement driver license, if necessary.

2. Have an active detainer, unless the department determines that cancellation of the detainer is likely or that the incarceration for which the detainer was issued will be less than 12 months in duration.

3. Are released due to an emergency release or a conditional medical release under s. 947.149.

4. Are not in the physical custody of the department at or within 180 days before release.

5. Are subject to sex offender residency restrictions, and who, upon release under such restrictions, do not have a qualifying address.

(c) The department shall assist each inmate in applying for and obtaining a social security card before release if the inmate needs a social security card.

(d) The department, for purposes of assisting the inmate in obtaining a birth certificate, shall submit to the Department of Health on all Florida-born inmates in its custody, the department’s inmate photo or digitized photo, and as provided by the inmate his or her date of birth, full name at birth and any subsequent legal name changes, city or county of birth, mother’s full name including her maiden surname, and father’s full name.

(e) For inmates born outside of this state, the department shall assist the inmate in completing the necessary forms or applications to obtain a social security card, driver license, or state identification card. The department shall also provide the inmate with the location and address of the appropriate licensing authority the inmate will need to obtain a valid identification card in proximity to the inmate’s release address.

(f) The department shall, as part of its annual report, provide a report that identifies the number of inmates released with and without identification cards, identifies any impediments in the implementation of this subsection, and provides recommendations to improve obtaining release documents and identification cards for all inmates.

History.—s. 3, ch. 85-107; s. 9, ch. 88-96; s. 54, ch. 88-122; s. 1, ch. 91-65; s. 22, ch. 91-225; s. 2, ch. 92-76; s. 35, ch. 96-312; s. 10, ch. 97-299; s. 9, ch. 98-81; s. 3, ch. 2001-124; s. 1, ch. 2001-209; s. 9, ch. 2010-64; s. 4, ch. 2014-193.



944.606 - Sexual offenders; notification upon release.

944.606 Sexual offenders; notification upon release.—

(1) As used in this section, the term:

(a) “Convicted” means there has been a determination of guilt as a result of a trial or the entry of a plea of guilty or nolo contendere, regardless of whether adjudication is withheld. A conviction for a similar offense includes, but is not limited to, a conviction by a federal or military tribunal, including courts-martial conducted by the Armed Forces of the United States, and includes a conviction or entry of a plea of guilty or nolo contendere resulting in a sanction in any state of the United States or other jurisdiction. A sanction includes, but is not limited to, a fine; probation; community control; parole; conditional release; control release; or incarceration in a state prison, federal prison, private correctional facility, or local detention facility.

(b) “Electronic mail address” has the same meaning as provided in s. 668.602.

(c) “Internet identifier” has the same meaning as provided in s. 775.21.

(d) “Permanent residence,” “temporary residence,” and “transient residence” have the same meaning as provided in s. 775.21.

(e) “Professional license” has the same meaning as provided in s. 775.21.

(f) “Sexual offender” means a person who has been convicted of committing, or attempting, soliciting, or conspiring to commit, any of the criminal offenses proscribed in the following statutes in this state or similar offenses in another jurisdiction: s. 393.135(2); s. 394.4593(2); s. 787.01, s. 787.02, or s. 787.025(2)(c), where the victim is a minor; s. 787.06(3)(b), (d), (f), or (g); former s. 787.06(3)(h); s. 794.011, excluding s. 794.011(10); s. 794.05; former s. 796.03; former s. 796.035; s. 800.04; s. 810.145(8); s. 825.1025; s. 827.071; s. 847.0133; s. 847.0135, excluding s. 847.0135(6); s. 847.0137; s. 847.0138; s. 847.0145; s. 895.03, if the court makes a written finding that the racketeering activity involved at least one sexual offense listed in this paragraph or at least one offense listed in this paragraph with sexual intent or motive; s. 916.1075(2); or s. 985.701(1); or any similar offense committed in this state which has been redesignated from a former statute number to one of those listed in this subsection, when the department has received verified information regarding such conviction; an offender’s computerized criminal history record is not, in and of itself, verified information.

(2) The Legislature finds that sexual offenders, especially those who have committed their offenses against minors, often pose a high risk of engaging in sexual offenses even after being released from incarceration or commitment and that protection of the public from sexual offenders is a paramount governmental interest. Sexual offenders have a reduced expectation of privacy because of the public’s interest in public safety and in the effective operation of government. Releasing sexual offender information to law enforcement agencies and to persons who request such information, and releasing such information to the public by a law enforcement agency or public agency, will further the governmental interests of public safety.

(3)(a) The department shall provide information regarding any sexual offender who is being released after serving a period of incarceration for any offense, as follows:

1. The department shall provide: the sexual offender’s name, any change in the offender’s name by reason of marriage or other legal process, and any alias, if known; the correctional facility from which the sexual offender is released; the sexual offender’s social security number, race, sex, date of birth, height, weight, and hair and eye color; tattoos or other identifying marks; address of any planned permanent residence or temporary residence, within the state or out of state, including a rural route address and a post office box; if no permanent or temporary address, any transient residence within the state; address, location or description, and dates of any known future temporary residence within the state or out of state; date and county of sentence and each crime for which the offender was sentenced; a copy of the offender’s fingerprints, palm prints, and a digitized photograph taken within 60 days before release; the date of release of the sexual offender; all electronic mail addresses and all Internet identifiers required to be provided pursuant to s. 943.0435(4)(e); employment information, if known, provided pursuant to s. 943.0435(4)(e); all home telephone numbers and cellular telephone numbers required to be provided pursuant to s. 943.0435(4)(e); information about any professional licenses the offender has, if known; and passport information, if he or she has a passport, and, if he or she is an alien, information about documents establishing his or her immigration status. The department shall notify the Department of Law Enforcement if the sexual offender escapes, absconds, or dies. If the sexual offender is in the custody of a private correctional facility, the facility shall take the digitized photograph of the sexual offender within 60 days before the sexual offender’s release and provide this photograph to the Department of Corrections and also place it in the sexual offender’s file. If the sexual offender is in the custody of a local jail, the custodian of the local jail shall register the offender within 3 business days after intake of the offender for any reason and upon release, and shall notify the Department of Law Enforcement of the sexual offender’s release and provide to the Department of Law Enforcement the information specified in this paragraph and any information specified in subparagraph 2. that the Department of Law Enforcement requests.

2. The department may provide any other information deemed necessary, including criminal and corrections records, nonprivileged personnel and treatment records, when available.

(b) The department must provide the information described in subparagraph (a)1. to:

1. The sheriff of the county from where the sexual offender was sentenced;

2. The sheriff of the county and, if applicable, the police chief of the municipality, where the sexual offender plans to reside;

3. The Florida Department of Law Enforcement;

4. When requested, the victim of the offense, the victim’s parent or legal guardian if the victim is a minor, the lawful representative of the victim or of the victim’s parent or guardian if the victim is a minor, or the next of kin if the victim is a homicide victim; and

5. Any person who requests such information,

either within 6 months prior to the anticipated release of a sexual offender, or as soon as possible if an offender is released earlier than anticipated. All such information provided to the Department of Law Enforcement must be available electronically as soon as the information is in the agency’s database and must be in a format that is compatible with the requirements of the Florida Crime Information Center.

(c) Upon request, the department must provide the information described in subparagraph (a)2. to:

1. The sheriff of the county from where the sexual offender was sentenced; and

2. The sheriff of the county and, if applicable, the police chief of the municipality, where the sexual offender plans to reside,

either within 6 months prior to the anticipated release of a sexual offender, or as soon as possible if an offender is released earlier than anticipated.

(d) Upon receiving information regarding a sexual offender from the department, the Department of Law Enforcement, the sheriff or the chief of police shall provide the information described in subparagraph (a)1. to any individual who requests such information and may release the information to the public in any manner deemed appropriate, unless the information so received is confidential or exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(4) This section authorizes the department or any law enforcement agency to notify the community and the public of a sexual offender’s presence in the community. However, with respect to a sexual offender who has been found to be a “sexual predator” under chapter 775, the Florida Department of Law Enforcement or any other law enforcement agency must inform the community and the public of the sexual predator’s presence in the community, as provided in chapter 775.

(5) An elected or appointed official, public employee, school administrator or employee, or agency, or any individual or entity acting at the request or upon the direction of any law enforcement agency, is immune from civil liability for damages resulting from the release of information under this section.

History.—s. 3, ch. 92-76; s. 20, ch. 95-283; s. 10, ch. 96-312; s. 65, ch. 96-388; s. 11, ch. 97-299; s. 10, ch. 98-81; s. 119, ch. 99-3; s. 10, ch. 99-201; s. 4, ch. 2000-207; s. 3, ch. 2000-246; s. 5, ch. 2001-209; s. 5, ch. 2002-58; s. 3, ch. 2004-371; s. 4, ch. 2006-200; s. 5, ch. 2006-299; s. 161, ch. 2007-5; s. 11, ch. 2007-143; s. 6, ch. 2007-209; s. 4, ch. 2009-194; s. 7, ch. 2010-92; s. 5, ch. 2012-19; s. 12, ch. 2012-97; s. 8, ch. 2014-5; s. 29, ch. 2014-160; s. 11, ch. 2016-24; s. 5, ch. 2016-104.



944.607 - Notification to Department of Law Enforcement of information on sexual offenders.

944.607 Notification to Department of Law Enforcement of information on sexual offenders.—

(1) As used in this section, the term:

(a) “Change in status at an institution of higher education” has the same meaning as provided in s. 775.21.

(b) “Conviction” means a determination of guilt which is the result of a trial or the entry of a plea of guilty or nolo contendere, regardless of whether adjudication is withheld. Conviction of a similar offense includes, but is not limited to, a conviction by a federal or military tribunal, including courts-martial conducted by the Armed Forces of the United States, and includes a conviction or entry of a plea of guilty or nolo contendere resulting in a sanction in any state of the United States or other jurisdiction. A sanction includes, but is not limited to, a fine; probation; community control; parole; conditional release; control release; or incarceration in a state prison, federal prison, private correctional facility, or local detention facility.

(c) “Electronic mail address” has the same meaning as provided in s. 668.602.

(d) “Institution of higher education” has the same meaning as provided in s. 775.21.

(e) “Internet identifier” has the same meaning as provided in s. 775.21.

(f) “Sexual offender” means a person who is in the custody or control of, or under the supervision of, the department or is in the custody of a private correctional facility:

1. On or after October 1, 1997, as a result of a conviction for committing, or attempting, soliciting, or conspiring to commit, any of the criminal offenses proscribed in the following statutes in this state or similar offenses in another jurisdiction: s. 393.135(2); s. 394.4593(2); s. 787.01, s. 787.02, or s. 787.025(2)(c), where the victim is a minor; s. 787.06(3)(b), (d), (f), or (g); former s. 787.06(3)(h); s. 794.011, excluding s. 794.011(10); s. 794.05; former s. 796.03; former s. 796.035; s. 800.04; s. 810.145(8); s. 825.1025; s. 827.071; s. 847.0133; s. 847.0135, excluding s. 847.0135(6); s. 847.0137; s. 847.0138; s. 847.0145; s. 895.03, if the court makes a written finding that the racketeering activity involved at least one sexual offense listed in this subparagraph or at least one offense listed in this subparagraph with sexual intent or motive; s. 916.1075(2); or s. 985.701(1); or any similar offense committed in this state which has been redesignated from a former statute number to one of those listed in this paragraph; or

2. Who establishes or maintains a residence in this state and who has not been designated as a sexual predator by a court of this state but who has been designated as a sexual predator, as a sexually violent predator, or by another sexual offender designation in another state or jurisdiction and was, as a result of such designation, subjected to registration or community or public notification, or both, or would be if the person were a resident of that state or jurisdiction, without regard as to whether the person otherwise meets the criteria for registration as a sexual offender.

(g) “Vehicles owned” has the same meaning as provided in s. 775.21.

(2) The clerk of the court of that court which convicted and sentenced the sexual offender for the offense or offenses described in subsection (1) shall forward to the department and the Department of Law Enforcement a certified copy of any order entered by the court imposing any special condition or restriction on the sexual offender which restricts or prohibits access to the victim, if the victim is a minor, or to other minors. The Department of Law Enforcement may include on its Internet site such special conditions or restrictions.

(3) If a sexual offender is not sentenced to a term of imprisonment, the clerk of the court shall ensure that the sexual offender’s fingerprints are taken and forwarded to the Department of Law Enforcement within 48 hours after the court sentences the offender. The fingerprints shall be clearly marked “Sexual Offender Registration.”

(4) A sexual offender, as described in this section, who is under the supervision of the Department of Corrections but is not incarcerated shall register with the Department of Corrections within 3 business days after sentencing for a registrable offense and otherwise provide information as required by this subsection.

(a) The sexual offender shall provide his or her name; date of birth; social security number; race; sex; height; weight; hair and eye color; tattoos or other identifying marks; all electronic mail addresses and Internet identifiers required to be provided pursuant to s. 943.0435(4)(e); employment information required to be provided pursuant to s. 943.0435(4)(e); all home telephone numbers and cellular telephone numbers required to be provided pursuant to s. 943.0435(4)(e); the make, model, color, vehicle identification number (VIN), and license tag number of all vehicles owned; permanent or legal residence and address of temporary residence within the state or out of state while the sexual offender is under supervision in this state, including any rural route address or post office box; if no permanent or temporary address, any transient residence within the state; and address, location or description, and dates of any current or known future temporary residence within the state or out of state. The sexual offender shall also produce his or her passport, if he or she has a passport, and, if he or she is an alien, shall produce or provide information about documents establishing his or her immigration status. The sexual offender shall also provide information about any professional licenses he or she has. The Department of Corrections shall verify the address of each sexual offender in the manner described in ss. 775.21 and 943.0435. The department shall report to the Department of Law Enforcement any failure by a sexual predator or sexual offender to comply with registration requirements.

(b) If the sexual offender is enrolled or employed, whether for compensation or as a volunteer, at an institution of higher education in this state, the sexual offender shall provide the name, address, and county of each institution, including each campus attended, and the sexual offender’s enrollment, volunteer, or employment status required to be provided pursuant to s. 943.0435(4)(e). Each change in status at an institution of higher education must be reported to the department within 48 hours after the change in status at an institution of higher education as provided pursuant to s. 943.0435(4)(e). The Department of Corrections shall promptly notify each institution of the sexual offender’s presence and any change in the sexual offender’s enrollment, volunteer, or employment status.

(c) A sexual offender shall report in person to the sheriff’s office within 48 hours after any change in vehicles owned to report those vehicle information changes.

(5) In addition to notification and transmittal requirements imposed by any other provision of law, the department shall compile information on any sexual offender and provide the information to the Department of Law Enforcement. The information shall be made available electronically to the Department of Law Enforcement as soon as this information is in the department’s database and must be in a format that is compatible with the requirements of the Florida Crime Information Center.

(6) The information provided to the Department of Law Enforcement must include:

(a) The information obtained from the sexual offender under subsection (4);

(b) The sexual offender’s most current address, place of permanent, temporary, or transient residence within the state or out of state, and address, location or description, and dates of any current or known future temporary residence within the state or out of state, while the sexual offender is under supervision in this state, including the name of the county or municipality in which the offender permanently or temporarily resides, or has a transient residence, and address, location or description, and dates of any current or known future temporary residence within the state or out of state, and, if known, the intended place of permanent, temporary, or transient residence, and address, location or description, and dates of any current or known future temporary residence within the state or out of state upon satisfaction of all sanctions;

(c) The legal status of the sexual offender and the scheduled termination date of that legal status;

(d) The location of, and local telephone number for, any Department of Corrections’ office that is responsible for supervising the sexual offender;

(e) An indication of whether the victim of the offense that resulted in the offender’s status as a sexual offender was a minor;

(f) The offense or offenses at conviction which resulted in the determination of the offender’s status as a sex offender; and

(g) A digitized photograph of the sexual offender which must have been taken within 60 days before the offender is released from the custody of the department or a private correctional facility by expiration of sentence under s. 944.275 or must have been taken by January 1, 1998, or within 60 days after the onset of the department’s supervision of any sexual offender who is on probation, community control, conditional release, parole, provisional release, or control release or who is supervised by the department under the Interstate Compact Agreement for Probationers and Parolees. If the sexual offender is in the custody of a private correctional facility, the facility shall take a digitized photograph of the sexual offender within the time period provided in this paragraph and shall provide the photograph to the department.

If any information provided by the department changes during the time the sexual offender is under the department’s control, custody, or supervision, including any change in the offender’s name by reason of marriage or other legal process, the department shall, in a timely manner, update the information and provide it to the Department of Law Enforcement in the manner prescribed in subsection (2).

(7) If the sexual offender is in the custody of a local jail, the custodian of the local jail shall register the offender within 3 business days after intake of the offender for any reason and upon release, and shall forward the information to the Department of Law Enforcement. The custodian of the local jail shall also take a digitized photograph of the sexual offender while the offender remains in custody and shall provide the digitized photograph to the Department of Law Enforcement.

(8) If the sexual offender is under federal supervision, the federal agency responsible for supervising the sexual offender may forward to the Department of Law Enforcement any information regarding the sexual offender which is consistent with the information provided by the department under this section, and may indicate whether use of the information is restricted to law enforcement purposes only or may be used by the Department of Law Enforcement for purposes of public notification.

(9) A sexual offender, as described in this section, who is under the supervision of the Department of Corrections but who is not incarcerated shall, in addition to the registration requirements provided in subsection (4), register and obtain a distinctive driver license or identification card in the manner provided in s. 943.0435(3), (4), and (5), unless the sexual offender is a sexual predator, in which case he or she shall register and obtain a distinctive driver license or identification card as required under s. 775.21. A sexual offender who fails to comply with the requirements of s. 943.0435 is subject to the penalties provided in s. 943.0435(9).

(10)(a) The failure of a sexual offender to submit to the taking of a digitized photograph, or to otherwise comply with the requirements of this section, is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A sexual offender who commits any act or omission in violation of this section may be prosecuted for the act or omission in the county in which the act or omission was committed, the county of the last registered address of the sexual offender, or the county in which the conviction occurred for the offense or offenses that meet the criteria for designating a person as a sexual offender.

(c) An arrest on charges of failure to register when the offender has been provided and advised of his or her statutory obligations to register under s. 943.0435(2), the service of an information or a complaint for a violation of this section, or an arraignment on charges for a violation of this section constitutes actual notice of the duty to register. A sexual offender’s failure to immediately register as required by this section following such arrest, service, or arraignment constitutes grounds for a subsequent charge of failure to register. A sexual offender charged with the crime of failure to register who asserts, or intends to assert, a lack of notice of the duty to register as a defense to a charge of failure to register shall immediately register as required by this section. A sexual offender who is charged with a subsequent failure to register may not assert the defense of a lack of notice of the duty to register.

(d) Registration following such arrest, service, or arraignment is not a defense and does not relieve the sexual offender of criminal liability for the failure to register.

(11) The department, the Department of Highway Safety and Motor Vehicles, the Department of Law Enforcement, the Department of Corrections, the Department of Juvenile Justice, personnel of those departments, and any individual or entity acting at the request or upon the direction of those departments are immune from civil liability for damages for good faith compliance with this section, and shall be presumed to have acted in good faith in compiling, recording, reporting, or providing information. The presumption of good faith is not overcome if technical or clerical errors are made by the department, the Department of Highway Safety and Motor Vehicles, the Department of Law Enforcement, the Department of Juvenile Justice, personnel of those departments, or any individual or entity acting at the request or upon the direction of those departments in compiling, recording, reporting, or providing information, or, if the information is incomplete or incorrect because the information has not been provided by a person or agency required to provide the information, or because the information was not reported or was falsely reported.

(12) Any person who has reason to believe that a sexual offender is not complying, or has not complied, with the requirements of this section and who, with the intent to assist the sexual offender in eluding a law enforcement agency that is seeking to find the sexual offender to question the sexual offender about, or to arrest the sexual offender for, his or her noncompliance with the requirements of this section:

(a) Withholds information from, or does not notify, the law enforcement agency about the sexual offender’s noncompliance with the requirements of this section, and, if known, the whereabouts of the sexual offender;

(b) Harbors, or attempts to harbor, or assists another person in harboring or attempting to harbor, the sexual offender; or

(c) Conceals or attempts to conceal, or assists another person in concealing or attempting to conceal, the sexual offender; or

(d) Provides information to the law enforcement agency regarding the sexual offender which the person knows to be false information,

commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. This subsection does not apply if the sexual offender is incarcerated in or is in the custody of a state correctional facility, a private correctional facility, a local jail, or a federal correctional facility.

(13)(a) A sexual offender must report in person each year during the month of the sexual offender’s birthday and during the sixth month following the sexual offender’s birth month to the sheriff’s office in the county in which he or she resides or is otherwise located to reregister.

(b) However, a sexual offender who is required to register as a result of a conviction for:

1. Section 787.01 or s. 787.02 where the victim is a minor;

2. Section 794.011, excluding s. 794.011(10);

3. Section 800.04(4)(a)2. where the victim is under 12 years of age or where the court finds sexual activity by the use of force or coercion;

4. Section 800.04(5)(b);

5. Section 800.04(5)(c)1. where the court finds molestation involving unclothed genitals or genital area;

6. Section 800.04(5)(c)2. where the court finds molestation involving use of force or coercion and unclothed genitals or genital area;

7. Section 800.04(5)(d) where the court finds the use of force or coercion and unclothed genitals or genital area;

8. Section 825.1025(2)(a);

9. Any attempt or conspiracy to commit such offense;

10. A violation of a similar law of another jurisdiction; or

11. A violation of a similar offense committed in this state which has been redesignated from a former statute number to one of those listed in this paragraph,

must reregister each year during the month of the sexual offender’s birthday and every third month thereafter.

(c) The sheriff’s office may determine the appropriate times and days for reporting by the sexual offender, which must be consistent with the reporting requirements of this subsection. Reregistration must include any changes to the following information:

1. Name; social security number; age; race; sex; date of birth; height; weight; tattoos or other identifying marks; hair and eye color; address of any permanent residence and address of any current temporary residence, within the state or out of state, including a rural route address and a post office box; if no permanent or temporary address, any transient residence; address, location or description, and dates of any current or known future temporary residence within the state or out of state; all electronic mail addresses and Internet identifiers required to be provided pursuant to s. 943.0435(4)(e); all home telephone numbers and cellular telephone numbers required to be provided pursuant to s. 943.0435(4)(e); employment information required to be provided pursuant to s. 943.0435(4)(e); the make, model, color, vehicle identification number (VIN), and license tag number of all vehicles owned; fingerprints; palm prints; and photograph. A post office box may not be provided in lieu of a physical residential address. The sexual offender shall also produce his or her passport, if he or she has a passport, and, if he or she is an alien, shall produce or provide information about documents establishing his or her immigration status. The sexual offender shall also provide information about any professional licenses he or she has.

2. If the sexual offender is enrolled or employed, whether for compensation or as a volunteer, at an institution of higher education in this state, the sexual offender shall also provide to the department the name, address, and county of each institution, including each campus attended, and the sexual offender’s enrollment, volunteer, or employment status.

3. If the sexual offender’s place of residence is a motor vehicle, trailer, mobile home, or manufactured home, as defined in chapter 320, the sexual offender shall also provide the vehicle identification number; the license tag number; the registration number; and a description, including color scheme, of the motor vehicle, trailer, mobile home, or manufactured home. If the sexual offender’s place of residence is a vessel, live-aboard vessel, or houseboat, as defined in chapter 327, the sexual offender shall also provide the hull identification number; the manufacturer’s serial number; the name of the vessel, live-aboard vessel, or houseboat; the registration number; and a description, including color scheme, of the vessel, live-aboard vessel or houseboat.

4. Any sexual offender who fails to report in person as required at the sheriff’s office, who fails to respond to any address verification correspondence from the department within 3 weeks of the date of the correspondence, who fails to report all electronic mail addresses or Internet identifiers before use, or who knowingly provides false registration information by act or omission commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(d) The sheriff’s office shall, within 2 working days, electronically submit and update all information provided by the sexual offender to the Department of Law Enforcement in a manner prescribed by that department.

History.—s. 9, ch. 97-299; s. 11, ch. 98-81; s. 5, ch. 2000-207; s. 3, ch. 2000-246; s. 6, ch. 2002-58; s. 4, ch. 2004-371; s. 11, ch. 2005-28; s. 5, ch. 2006-200; s. 6, ch. 2006-299; s. 162, ch. 2007-5; s. 12, ch. 2007-143; s. 5, ch. 2007-207; s. 7, ch. 2007-209; s. 5, ch. 2009-194; s. 8, ch. 2010-92; s. 6, ch. 2012-19; s. 13, ch. 2012-97; s. 62, ch. 2013-116; s. 11, ch. 2014-4; s. 9, ch. 2014-5; s. 30, ch. 2014-160; ss. 12, 52, ch. 2016-24; ss. 6, 24, ch. 2016-104.



944.608 - Notification to Department of Law Enforcement of information on career offenders.

944.608 Notification to Department of Law Enforcement of information on career offenders.—

(1) As used in this section, the term “career offender” means a person who is in the custody or control of, or under the supervision of, the department or is in the custody or control of, or under the supervision of, a private correctional facility, and who is designated as a habitual violent felony offender, a violent career criminal, or a three-time violent felony offender under s. 775.084 or as a prison releasee reoffender under s. 775.082(9).

(2) If a career offender is not sentenced to a term of imprisonment, the clerk of the court shall ensure that the career offender’s fingerprints are taken and forwarded to the Department of Law Enforcement within 48 hours after the court sentences the career offender. The fingerprints shall be clearly marked “Career Offender Registration.”

(3) A career offender who is under the supervision of the department but is not incarcerated must register with the department and provide his or her name; date of birth; social security number; race; gender; height; weight; hair and eye color; tattoos or other identifying marks; and permanent or legal residence and address of temporary residence within the state or out of state while the career offender is under supervision in this state, including any rural route address or post office box. The department shall verify the address of each career offender.

(4) In addition to notification and transmittal requirements imposed by any other provision of law, the department shall compile information on any career offender and provide the information to the Department of Law Enforcement. The information shall be made available electronically to the Department of Law Enforcement as soon as this information is in the department’s database and must be in a format that is compatible with the requirements of the Florida Crime Information Center.

(5) The information provided to the Department of Law Enforcement must include:

(a) The information obtained from the career offender under subsection (3);

(b) The career offender’s most current address and place of permanent and temporary residence within the state or out of state while the career offender is under supervision in this state, including the name of the county or municipality in which the career offender permanently or temporarily resides and, if known, the intended place of permanent or temporary residence upon satisfaction of all sanctions;

(c) The legal status of the career offender and the scheduled termination date of that legal status;

(d) The location of, and local telephone number for, any Department of Corrections’ office that is responsible for supervising the career offender; and

(e) A digitized photograph of the career offender, which must have been taken within 60 days before the career offender is released from the custody of the department or a private correctional facility or within 60 days after the onset of the department’s supervision of any career offender who is on probation, community control, conditional release, parole, provisional release, or control release. If the career offender is in the custody or control of, or under the supervision of, a private correctional facility, the facility shall take a digitized photograph of the career offender within the time period provided in this paragraph and shall provide the photograph to the department.

(6)(a) The department shall notify the Department of Law Enforcement if the career offender escapes, absconds, or dies while in the custody or control of, or under the supervision of, the department.

(b) If any information provided by the department changes during the time the career offender is under the department’s custody, control, or supervision, including any change in the career offender’s name by reason of marriage or other legal process, the department shall, in a timely manner, update the information and provide it to the Department of Law Enforcement in the manner prescribed in subsection (4).

(7) A career offender who is under the supervision of the department but who is not incarcerated shall, in addition to the registration requirements provided in subsection (3), register in the manner provided in s. 775.261(4)(c), unless the career offender is a sexual predator, in which case he or she shall register as required under s. 775.21, or is a sexual offender, in which case he or she shall register as required in s. 944.607. A career offender who fails to comply with the requirements of s. 775.261(4) is subject to the penalties provided in s. 775.261(8).

(8) The failure of a career offender to submit to the taking of a digitized photograph, or to otherwise comply with the requirements of this section, is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(9) The department, the Department of Highway Safety and Motor Vehicles, the Department of Law Enforcement, personnel of those departments, and any individual or entity acting at the request or upon the direction of those departments are immune from civil liability for damages for good faith compliance with this section, and shall be presumed to have acted in good faith in compiling, recording, reporting, or providing information. The presumption of good faith is not overcome if technical or clerical errors are made by the department, the Department of Highway Safety and Motor Vehicles, the Department of Law Enforcement, personnel of those departments, or any individual or entity acting at the request or upon the direction of those departments in compiling, recording, reporting, or providing information, or, if the information is incomplete or incorrect because the information has not been provided by a person or agency required to provide the information, or because the information was not reported or was falsely reported.

History.—s. 4, ch. 2002-266; s. 11, ch. 2004-371; s. 63, ch. 2013-116; s. 53, ch. 2016-24; s. 29, ch. 2016-104.



944.609 - Career offenders; notification upon release.

944.609 Career offenders; notification upon release.—

(1) As used in this section, the term “career offender” means a person who is in the custody or control of, or under the supervision of, the department or is in the custody or control of, or under the supervision of a private correctional facility, who is designated as a habitual violent felony offender, a violent career criminal, or a three-time violent felony offender under s. 775.084 or as a prison releasee reoffender under s. 775.082(9).

(2) The Legislature finds that certain career offenders, by virtue of their histories of offenses, present a threat to the public and to communities. The Legislature finds that requiring these career offenders to register for the purpose of tracking the career offenders and providing for notifying the public and a community of the presence of a career offender are important aids to law enforcement agencies, the public, and communities if the career offender engages again in criminal conduct. Registration is intended to aid law enforcement agencies in timely apprehending a career offender. Registration is not a punishment, but merely a status. Notification to the public and communities of the presence of a career offender aids the public and communities in avoiding being victimized by the career offender. The Legislature intends to require the registration of career offenders and to authorize law enforcement agencies to notify the public and communities of the presence of a career offender.

(3)(a) The department must provide information regarding any career offender who is being released after serving a period of incarceration for any offense, as follows:

1. The department must provide the career offender’s name, any change in the career offender’s name by reason of marriage or other legal process, and any alias, if known; the correctional facility from which the career offender is released; the career offender’s social security number, race, gender, date of birth, height, weight, and hair and eye color; date and county of sentence and each crime for which the career offender was sentenced; a copy of the career offender’s fingerprints and a digitized photograph taken within 60 days before release; the date of release of the career offender; and the career offender’s intended residence address, if known. The department shall notify the Department of Law Enforcement if the career offender escapes, absconds, or dies. If the career offender is in the custody of a private correctional facility, the facility shall take the digitized photograph of the career offender within 60 days before the career offender’s release and provide this photograph to the Department of Corrections and also place it in the career offender’s file. If the career offender is in the custody of a local jail, the custodian of the local jail shall notify the Department of Law Enforcement of the career offender’s release and provide to the Department of Law Enforcement the information specified in this paragraph and any information specified in subparagraph 2. which the Department of Law Enforcement requests.

2. The department may provide any other information deemed necessary, including criminal and corrections records and nonprivileged personnel and treatment records, when available.

(b) The department must provide the information described in subparagraph (a)1. to:

1. The sheriff of the county where the career offender was sentenced;

2. The sheriff of the county and, if applicable, the police chief of the municipality, where the career offender plans to reside;

3. The Department of Law Enforcement;

4. When requested, the victim of the offense, the victim’s parent or legal guardian if the victim is a minor, the lawful representative of the victim or of the victim’s parent or guardian if the victim is a minor, or the next of kin if the victim is a homicide victim; and

5. Any person who requests such information,

within 6 months prior to the anticipated release of a career offender or as soon as possible if a career offender is released earlier than anticipated. All such information provided to the Department of Law Enforcement must be available electronically as soon as the information is in the agency’s database and must be in a format that is compatible with the requirements of the Florida Crime Information Center.

(c) Upon request, the department must provide the information described in subparagraph (a)2. to:

1. The sheriff of the county where the career offender was sentenced; and

2. The sheriff of the county and, if applicable, the police chief of the municipality, where the career offender plans to reside,

within 6 months prior to the anticipated release of a career offender or as soon as possible if a career offender is released earlier than anticipated.

(d) Upon receiving information regarding a career offender from the department, the Department of Law Enforcement, the sheriff, or the chief of police shall provide the information described in subparagraph (a)1. to any individual who requests such information and may release the information to the public in any manner deemed appropriate, unless the information is confidential or exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(4) The department or any law enforcement agency may notify the community and the public of a career offender’s presence in the community. However, with respect to a career offender who has been found to be a sexual predator under s. 775.21, the Department of Law Enforcement or any other law enforcement agency must inform the community and the public of the career offender’s presence in the community, as provided in s. 775.21.

(5) An elected or appointed official, public employee, school administrator or employee, or agency, or any individual or entity acting at the request or upon the direction of any law enforcement agency, is immune from civil liability for damages resulting from the good faith compliance with the requirements of this section or the release of information under this section.

History.—s. 5, ch. 2002-266; s. 15, ch. 2004-371; s. 54, ch. 2016-24.



944.611 - Legislative intent.

944.611 Legislative intent.—The Legislature finds and declares that:

(1) It is desirable that each inmate be confined in and released from an institution or facility as close to the inmate’s permanent residence or county of commitment as possible, in order to lessen the transportation expense to the public.

(2) It is the intent of the Legislature that:

(a) To the extent possible, an inmate be returned, upon release, to the same area from which the inmate was committed.

(b) An inmate being released from a community work-release program is not eligible for the provision of transportation.

(c) Transportation provided for an eligible inmate upon release shall be to one of the following points:

1. The county where parole placement has been approved and supervision is to commence.

2. Another state.

3. The county of employment within the state.

4. The county of legal residence within the state.

5. The county of original commitment within the state.

(d) Each releasee who is eligible for the provision of transportation shall be escorted to the site of embarkation by an officer of the correctional facility, who shall remain until the releasee has departed.

History.—s. 38, ch. 83-131; s. 1658, ch. 97-102.



944.612 - Definitions for s. 944.613.

944.612 Definitions for s. 944.613.—As used in s. 944.613, the term:

(1) “Florida releasee” means:

(a) An inmate paroled before expiration of his or her sentence, who will be supervised at the location shown on his or her parole certificate.

(b) An inmate whose sentence has expired or who is released by means of gain-time.

(2) “Out-of-state releasee” means:

(a) An inmate being released on interstate compact pursuant to s. 949.07.

(b) An inmate whose sentence has expired and who intends to leave the state or is required to leave the state upon release.

History.—s. 39, ch. 83-131; s. 1659, ch. 97-102.



944.613 - Methods of transportation.

944.613 Methods of transportation.—

(1) OUT-OF-STATE RELEASEE.—In instances when a releasee intends or is required to leave the state, transportation shall be provided by common carrier utilizing the most economical means. Transportation as authorized herein shall be furnished by nonnegotiable travel voucher payable to the common carrier being utilized, and in no event shall there be any cash disbursement to the releasee or any person, firm, or corporation. Such travel voucher shall not be valid for more than 5 days after its issuance. The source of any private transportation must be by a family member or friend whose purpose is to immediately transport the releasee out of this state.

(2) FLORIDA RELEASEE.—In instances when a releasee remains in this state but leaves the county where the correctional institution or facility of her or his confinement is located, transportation shall be provided by common carrier using the most economical means. Transportation as authorized herein shall be furnished by nonnegotiable travel voucher payable to the common carrier being utilized, and in no event shall there be any cash disbursement to the releasee or any person, firm, or corporation. Such travel voucher is to be utilized immediately by the releasee. The source of any private transportation must be a family member or friend whose purpose is to immediately transport the releasee to the approved location pursuant to 1section 1.

History.—s. 40, ch. 83-131; s. 1660, ch. 97-102.

1Note.—This cross-reference is erroneous; the intended reference may be to s. 38, ch. 83-131, compiled as s. 944.611.



944.70 - Conditions for release from incarceration.

944.70 Conditions for release from incarceration.—

(1)(a) A person who is convicted of a crime committed on or after October 1, 1983, but before January 1, 1994, may be released from incarceration only:

1. Upon expiration of the person’s sentence;

2. Upon expiration of the person’s sentence as reduced by accumulated gain-time;

3. As directed by an executive order granting clemency;

4. Upon attaining the provisional release date;

5. Upon placement in a conditional release program pursuant to s. 947.1405; or

6. Upon the granting of control release pursuant to s. 947.146.

(b) A person who is convicted of a crime committed on or after January 1, 1994, may be released from incarceration only:

1. Upon expiration of the person’s sentence;

2. Upon expiration of the person’s sentence as reduced by accumulated meritorious or incentive gain-time;

3. As directed by an executive order granting clemency;

4. Upon placement in a conditional release program pursuant to s. 947.1405 or a conditional medical release program pursuant to s. 947.149; or

5. Upon the granting of control release, including emergency control release, pursuant to s. 947.146.

(2) A person who is convicted of a crime committed on or after December 1, 1990, and who receives a control release date may not refuse to accept the terms or conditions of control release.

History.—s. 16, ch. 98-204.



944.701 - Short title.

944.701 Short title.—Sections 944.701-944.708 may be cited as the “Transition Assistance Program Act.”

History.—ss. 4, 12, ch. 87-298; s. 13, ch. 88-122.



944.702 - Legislative intent.

944.702 Legislative intent.—It is the intent of the Legislature to provide persons released from incarceration from the Department of Corrections with certain fundamental resources in the areas of employment, life skills training, job placement, and access to as many support services as possible in order to appreciably increase the likelihood of the inmate’s successful reentry into free society. The Legislature intends that these support services include faith-based service groups on an equal basis with other private organizations.

History.—ss. 5, 12, ch. 87-298; s. 13, ch. 88-122; s. 6, ch. 92-310; s. 6, ch. 2001-110.



944.703 - Eligible inmates.

944.703 Eligible inmates.—Sections 944.701-944.708 apply to all inmates released from the custody of the department. However, priority should be given to substance-addicted inmates to help break the cycle of drug abuse, prostitution, and other self-injurious criminal behavior that causes harm to families and communities. Those inmates with a detainer are eligible if the department determines that cancellation of the detainer is likely or that the incarceration for which the detainer was issued will be of short duration. The department shall confirm the detainer with the originating authority prior to release.

History.—ss. 6, 12, ch. 87-298; s. 13, ch. 88-122; s. 7, ch. 92-310; s. 21, ch. 95-283; s. 7, ch. 2001-110.



944.7031 - Eligible inmates released from private correctional facilities.

944.7031 Eligible inmates released from private correctional facilities.—

(1) It is the intent of the Legislature that state inmates nearing release from a private correctional facility managed under chapter 957 are eligible for assistance under ss. 944.701-944.708, and all laws that provide for or mandate transition assistance services to inmates nearing release also apply to inmates who reside in private correctional facilities.

(2) To assist an inmate nearing release from a private correctional facility, the department and the transition assistance specialist shall coordinate with a designated staff person at each private correctional facility to ensure that a state inmate released from the private correctional facility is informed of and provided with the same level of transition assistance services that are provided by the department for an inmate in a state correctional facility. Any inmate released from a private correctional facility shall also have equal access to placement consideration in a contracted substance abuse transition housing program, including those programs that have a faith-based component.

History.—s. 8, ch. 2001-110.



944.704 - Staff who provide transition assistance; duties.

944.704 Staff who provide transition assistance; duties.—The department shall provide a transition assistance specialist at each of the major institutions whose duties include, but are not limited to:

(1) Coordinating delivery of transition assistance program services at the institution and at the community correctional centers authorized pursuant to s. 945.091(1)(b).

(2) Assisting in the development of each inmate’s postrelease plan.

(3) Obtaining job placement information.

(4) Providing a written medical discharge plan and referral to a county health department.

(5) For an inmate who is known to be HIV positive, providing a 30-day supply of all HIV/AIDS-related medication that the inmate is taking prior to release, if required under protocols of the Department of Corrections and treatment guidelines of the United States Department of Health and Human Services.

(6) Facilitating placement in a private transition housing program, if requested by any eligible inmate. If an inmate who is nearing his or her date of release requests placement in a contracted substance abuse transition housing program, the transition assistance specialist shall inform the inmate of program availability and assess the inmate’s need and suitability for transition housing assistance. If an inmate is approved for placement, the specialist shall assist the inmate and coordinate the release of the inmate with the selected program. If an inmate requests and is approved for placement in a contracted faith-based substance abuse transition housing program, the specialist must consult with the chaplain prior to such placement. In selecting inmates who are nearing their date of release for placement in a faith-based program, the department shall ensure that an inmate’s faith orientation, or lack thereof, will not be considered in determining admission to the program and that the program does not attempt to convert an inmate toward a particular faith or religious preference.

(7) Providing a photo identification card to all inmates prior to their release.

The transition assistance specialist may not be a correctional officer or correctional probation officer as defined in s. 943.10.

History.—ss. 7, 12, ch. 87-298; s. 13, ch. 88-122; s. 30, ch. 89-526; s. 4, ch. 91-281; s. 8, ch. 92-310; s. 22, ch. 95-283; s. 9, ch. 2001-110; s. 5, ch. 2002-292.



944.705 - Release orientation program.

944.705 Release orientation program.—

(1) The department shall provide participation in a standardized release orientation program to every eligible inmate.

(2) The release orientation program instruction must include, but is not limited to:

(a) Employment skills.

(b) Money management skills.

(c) Personal development and planning.

(d) Special needs.

(e) Community reentry concerns.

(f) Community reentry support.

(g) Any other appropriate instruction to ensure the inmate’s successful reentry into the community.

(3) Any inmate who claims to be a victim of domestic violence as defined in s. 741.28 shall receive, as part of the release orientation program, referral to the nearest domestic violence center certified under chapter 39.

(4) The department shall conduct a needs assessment of every inmate to determine which, if any, basic support services the inmate needs after release.

(5) The department may contract with public or private entities, including faith-based service groups, for the provision of all or part of the services pursuant to this section.

(6)(a) The department shall notify every inmate, in no less than 18-point type in the inmate’s release documents, that the inmate may be sentenced pursuant to s. 775.082(9) if the inmate commits any felony offense described in s. 775.082(9) within 3 years after the inmate’s release. This notice must be prefaced by the word “WARNING” in boldfaced type.

(b) Nothing in this section precludes the sentencing of a person pursuant to s. 775.082(9), nor shall evidence that the department failed to provide this notice prohibit a person from being sentenced pursuant to s. 775.082(9). The state shall not be required to demonstrate that a person received any notice from the department in order for the court to impose a sentence pursuant to s. 775.082(9).

History.—ss. 8, 12, ch. 87-298; ss. 12, 13, ch. 88-122; s. 31, ch. 89-526; s. 9, ch. 91-210; s. 9, ch. 92-310; s. 26, ch. 94-134; s. 26, ch. 94-135; s. 3, ch. 97-239; s. 17, ch. 98-204; s. 164, ch. 98-403; s. 10, ch. 2001-110.



944.706 - Basic release assistance.

944.706 Basic release assistance.—

(1) Any inmate who is being released is eligible for transition assistance. Those inmates released to a detainer are eligible pursuant to s. 944.703.

(2) The department may contract with the Department of Children and Families, the Salvation Army, and other public or private organizations, including faith-based service groups, for the provision of basic support services for releasees.

(3) The department shall adopt rules for the development, implementation, and termination of transition assistance.

History.—s. 41, ch. 83-131; s. 9, ch. 85-340; ss. 9, 12, ch. 87-298; s. 13, ch. 88-122; s. 10, ch. 92-310; s. 23, ch. 95-283; s. 312, ch. 99-8; s. 11, ch. 2001-110; s. 322, ch. 2014-19.

Note.—Former s. 944.601.



944.7065 - Transition course for inmates.

944.7065 Transition course for inmates.—In an effort to ensure that inmates released from the Department of Corrections successfully reenter the community, beginning December 1, 2002, each inmate released from incarceration by the department must complete a 100-hour comprehensive transition course that covers job readiness and life management skills. This requirement does not apply to inmates released in an emergency situation.

History.—s. 20, ch. 2001-110.



944.707 - Postrelease special services; job placement services.

944.707 Postrelease special services; job placement services.—

(1) The department shall generate and provide to every releasee, identified by the prerelease needs assessment, support services such as, but not limited to, substance abuse counseling, family counseling, and employment support programs. The department may select and contract with public or private organizations, including faith-based service groups, for the provision of these basic support services. When selecting a provider, the department shall consider faith-based service groups on an equal basis with other private organizations. Provider selection criteria include, but are not limited to:

(a) The depth and scope of services provided.

(b) The geographic area to be served.

(c) The number of inmates to be served and the cost of services per inmate.

(d) The individual provider’s record of success in the provision of inmate services.

(2) The department, with the assistance of the State Office on Homelessness, shall maintain and regularly update a comprehensive directory of support services offered by private organizations and faith-based service groups for the purpose of assisting transition assistance specialists and chaplains in making individualized placements and referrals.

History.—ss. 10, 12, ch. 87-298; s. 13, ch. 88-122; s. 32, ch. 89-526; s. 11, ch. 92-310; s. 24, ch. 95-283; s. 12, ch. 2001-110.



944.708 - Rules.

944.708 Rules.—The Department of Corrections shall adopt rules to implement the provisions of ss. 944.701-944.707.

History.—ss. 11, 12, ch. 87-298; s. 13, ch. 88-122; s. 41, ch. 2010-117; s. 34, ch. 2011-213.



944.710 - Definitions of terms relating to private operation of state correctional facilities and s. 944.105.

944.710 Definitions of terms relating to private operation of state correctional facilities and s. 944.105.—As used with respect to private operation of state correctional facilities and s. 944.105, the term:

(1) “Bidder” means any individual, partnership, corporation, or unincorporated association that submits a proposal with the department to construct, lease, or operate a private correctional facility.

(2) “Department” means the Department of Corrections.

(3) “Private correctional facility” means any facility, which is not operated by the department, for the incarceration of adults or juveniles who have been sentenced by a court and committed to the custody of the department.

(4) “Private correctional officer” means any full-time or part-time employee of a private vendor whose primary responsibility is the supervision, protection, care, and control of prisoners within a private correctional facility.

(5) “Private vendor” means any individual, partnership, corporation, or unincorporated association bound by contract with the department to construct, lease, or operate a private correctional facility.

History.—s. 13, ch. 89-526.



944.711 - Requests for proposals.

944.711 Requests for proposals.—The department shall develop a request for proposals to construct or construct and operate a single-cell prototype institution or any facility of the department specified in s. 945.025. Competitive proposals shall be solicited by the department pursuant to chapter 287.

History.—s. 14, ch. 89-526.



944.712 - Bidder and private vendor qualifications.

944.712 Bidder and private vendor qualifications.—Any private vendor selected by the department must have the qualifications and operations and management experience to carry out the terms of the contract. In submitting a proposal, the bidder must demonstrate financial ability to fulfill the requirements of the contract and must submit an independently audited financial statement for the previous 5 years. If the contract includes construction and if the state is required to make payments for construction prior to the completion of construction, the contract shall contain a construction performance bond approved by the secretary of the Department of Corrections as adequate and appropriate for the construction portion of the contract.

History.—s. 15, ch. 89-526.



944.713 - Insurance against liability.

944.713 Insurance against liability.—

(1) A bidder must provide an adequate plan of insurance against liability, including liability for violations of an inmate’s civil rights by an insurance agency licensed in this state, pursuant to chapter 287. The insurance plan shall, at a minimum, protect the department from actions of a third party, assure the private vendor’s ability to fulfill the conditions of the contract, and provide adequate protection for the department against claims arising as a result of any occurrence during the term of the contract on an occurrence basis. The adequacy of the insurance plan shall be determined, at the bidder’s expense, by an independent risk management or actuarial firm selected by the Department of Management Services. The risk management or actuarial firm selected must have demonstrated experience in assessing public liability of state government.

(2) The contract shall provide for indemnification of the state by the private vendor for any liabilities incurred up to the limits provided under s. 768.28(5). The contract shall provide that the private vendor, or the insurer of the private vendor, is liable to pay any claim or judgment for any one person which does not exceed the sum of $100,000 or any claim or judgment, or portions thereof, which, when totaled with all other claims or judgments arising out of the same incident or occurrence, does not exceed the sum of $200,000. In addition, the contractor must agree to defend, hold harmless, and indemnify the department against any and all actions, claims, damages and losses, including costs and attorney’s fees.

History.—s. 16, ch. 89-526; s. 316, ch. 92-279; s. 55, ch. 92-326.



944.714 - Quality assurance and standards of operation.

944.714 Quality assurance and standards of operation.—

(1) The level and quality of programs provided by a private vendor at a private correctional facility must be at least equal to programs provided at a correctional facility operated by the department that houses similar types of inmates and must be at a cost that provides the state with a substantial savings, as determined by a private accounting firm selected by the Department of Corrections.

(2) All private correctional officers employed by a private vendor must be certified, at the private vendor’s expense, as having met the minimum qualifications established for correctional officers under s. 943.13.

(3) Pursuant to the terms of the contract, a private vendor shall design, construct, and operate a private correctional facility in accordance with the standards established by the American Correctional Association and approved by the department at the time of the contract. In addition, a private correctional facility shall meet any higher standard mandated in the full or partial settlement of any litigation challenging the constitutional conditions of confinement to which the department is a named defendant. The standards required under a contract for operating a private correctional facility may be higher than the standards required for accreditation by the American Correctional Association. A private vendor shall comply with all federal and state constitutional requirements, federal, state, and local laws, department rules, and all court orders.

History.—s. 17, ch. 89-526.



944.715 - Delegation of authority.

944.715 Delegation of authority.—

(1) A private vendor shall incarcerate all inmates assigned to the private correctional facility by the department and as specified in the contract. The department may not exceed the maximum occupancy designated for the facility in the contract.

(2) Inmates incarcerated in a private correctional facility are in the legal custody of the department. A private vendor may not award gain-time or release credits, determine inmate eligibility for furlough or work release, calculate inmate release dates, approve inmate transfers, place inmates in less restrictive custody than that ordered by the department or approve inmate work assignments. A private vendor may not benefit financially from the labor of inmates except to the extent authorized under chapter 946.

History.—s. 18, ch. 89-526.



944.716 - Contract termination and control of a correctional facility by the department.

944.716 Contract termination and control of a correctional facility by the department.—A detailed plan shall be provided by a private vendor under which the department shall assume control of a private correctional facility upon termination of the contract. The department may terminate the contract with cause after written notice of material deficiencies and after 60 workdays in order to correct the material deficiencies. If any event occurs that involves the noncompliance with or violation of contract terms and that presents a serious threat to the safety, health, or security of the inmates, employees, or the public, the department may temporarily assume control of the private correctional facility. A plan shall also be provided by a private vendor for the purchase and assumption of operations of a correctional facility by the department in the event of bankruptcy or the financial insolvency of the private vendor. The private vendor shall provide an emergency plan to address inmate disturbances, employee work stoppages, strikes, or other serious events in accordance with standards of the American Correctional Association.

History.—s. 19, ch. 89-526.



944.717 - Conflicts of interest.

944.717 Conflicts of interest.—

(1) An employee of the department or any governmental entity that exercises any functions or responsibilities in the review or approval of a private correctional facility contract or the operation of a private correctional facility, or a member of the immediate family of any such person, may not solicit or accept, directly or indirectly, any personal benefit or promise of a benefit from a bidder or private vendor.

(2) A private vendor may not have any interest at the time of entering into a contract with the department, or acquire any interest at a later time, that would directly or indirectly conflict in any manner or degree with the performance of the contract. A private vendor may not, in the performance of the contract, employ any person who has any known interests which conflict with the performance of the contract.

History.—s. 20, ch. 89-526.



944.718 - Withdrawal of request for proposals.

944.718 Withdrawal of request for proposals.—

(1) When soliciting proposals for the construction, lease, or operation of a private correctional facility, the department may reserve the right to withdraw the request for proposals at any time and for any reason. Receipt of proposal materials by the department or submission of a proposal to the department does not confer any rights upon the proposer or obligations upon the department.

(2) The department may not award a contract to a private vendor unless the department receives a proposal from a vendor that meets or exceeds the requirements of ss. 944.710-944.719.

History.—s. 21, ch. 89-526.



944.719 - Adoption of rules, monitoring, and reporting.

944.719 Adoption of rules, monitoring, and reporting.—

(1) The department shall adopt rules pursuant to chapter 120 specifying criteria for contractual arrangements and standards for the operation of correctional facilities by private vendors. Such rules shall define:

(a) Various categories of private correctional facilities.

(b) Physical facility requirements.

(c) Critical staffing levels.

(d) Minimum program offerings.

(e) Maximum capacity levels.

(f) The characteristics of inmates to be incarcerated in private correctional facilities.

(g) Circumstances under which inmates may be transported.

(h) Procedures for inmates to leave the grounds of a facility.

(i) A disciplinary system in accordance with the standards of the American Correctional Association.

(j) Comprehensive standards for conditions of confinement in accordance with the standards of the American Correctional Association.

(2) The department shall appoint a contract monitor who shall document the private vendor’s adherence to the contract and compliance with rules, policies, procedures, and performance standards of the department.

(3) The private vendor shall provide a work area at the private correctional facility for use by the contract monitor appointed by the department and shall provide the monitor with access to all data, reports, and other materials that the monitor, the Auditor General, and the Office of Program Policy Analysis and Government Accountability determine are necessary to carry out monitoring and auditing responsibilities.

(4) The private vendor shall employ a person who shall monitor all aspects of the private vendor’s performance under the contract. The monitor shall submit to the department periodic reports documenting adherence by the private vendor to performance standards established by the department. The monitor shall also submit a report to the Governor and the Legislature, by January 1 of each year, which shall include a report of the adherence to the contract by the private vendor and its compliance with rules, policies, procedures, and performance standards established by the department and an independently audited financial statement.

(5) The Office of Program Policy Analysis and Government Accountability shall conduct a performance audit, including a review of the annual financial audit of the private entity and shall deliver a report to the Legislature by February 1 of the third year following any contract awarded by the department for the operation of a correctional facility by a private vendor.

(a) The report shall determine the reasonableness of the cost analysis procedures used by the department for comparing services provided under the contract and for comparing the quality of the services provided under the contract with the costs and quality of similar services provided by the department.

(b) In preparing the report, the office shall consider, in addition to other factors it determines are significant:

1. The extent to which the private vendor and the department have complied with the terms of the contract and ss. 944.710-944.719.

2. The wages and benefits that are provided to the staff of the private correctional facility as compared to wages and benefits provided to employees of the department performing comparable tasks.

History.—s. 22, ch. 89-526; s. 1661, ch. 97-102; s. 17, ch. 99-333; s. 131, ch. 2001-266.



944.72 - Privately Operated Institutions Inmate Welfare Trust Fund.

944.72 Privately Operated Institutions Inmate Welfare Trust Fund.—

(1) There is hereby created in the Department of Corrections the Privately Operated Institutions Inmate Welfare Trust Fund. The purpose of the trust fund shall be the benefit and welfare of inmates incarcerated in private correctional facilities under contract with the department pursuant to this chapter or the Department of Management Services pursuant to chapter 957. Moneys shall be deposited in the trust fund and expenditures made from the trust fund as provided in s. 945.215.

(2) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 98-386; s. 2, ch. 2002-109; s. 7, ch. 2004-248.



944.801 - Education for state prisoners.

944.801 Education for state prisoners.—

(1) There is hereby established under the Department of Corrections a Correctional Education Program which shall be composed of the educational facilities and services of all institutions and facilities housing inmates operated by the Department of Corrections and shall be supervised by the Department of Corrections.

(2) The Department of Corrections is vested with the authority and responsibility to manage and operate the Correctional Education Program as provided by law.

(3) The responsibilities of the Correctional Education Program shall be to:

(a) Develop guidelines for collecting education-related information during the inmate reception process and for disseminating such information to the classification staff of the Department of Corrections. The information collected shall include the inmate’s areas of educational or vocational interest, vocational skills, and level of education.

(b) Monitor and assess all inmate education program services and report the results of such evaluation in the annual report of activities.

(c) Develop complete and reliable statistics on the educational histories, the city/intracity area and school district where the inmate was domiciled prior to incarceration, the participation in state educational and training programs, and the occupations of inmates confined to state correctional facilities. The compiled statistics shall be summarized and analyzed in the annual report of correctional educational activities required by paragraph (f).

(d) Approve educational programs of the appropriate levels and types in the correctional institutions and develop procedures for the admission of inmate students thereto.

(e) Enter into agreements with public or private school districts, entities, community colleges, junior colleges, colleges, or universities as may be deemed appropriate for the purpose of carrying out its duties and responsibilities and ensure that agreements require minimum performance standards and standards for measurable objectives, in accordance with established Department of Education standards.

(f) Report annual activities to the Secretary of Corrections.

(g) Develop and maintain complete and reliable statistics on the number of high school equivalency diplomas and vocational certificates issued by each institution in each skill area, the change in inmate literacy levels, and the number of inmate admissions to and withdrawals from education courses. The compiled statistics shall be summarized and analyzed in the annual report of correctional education activities required by paragraph (f).

(h) Develop a written procedure for selecting programs to add to or delete from the vocational curriculum. The procedure shall include labor market analyses that demonstrate the projected demand for certain occupations and the projected supply of potential employees. In conducting these analyses, the department shall evaluate the feasibility of adding vocational education programs that have been identified by the Department of Economic Opportunity, the Department of Education, or a regional coordinating council as being in undersupply in this state. The department shall periodically reevaluate the vocational education programs in major institutions to determine which of the programs support and provide relevant skills to inmates who could be assigned to a correctional work program that is operated as a Prison Industry Enhancement Program.

(i) Ensure that every inmate who has 2 years or more remaining to serve on his or her sentence at the time that he or she is received at an institution and who lacks basic and functional literacy skills as defined in s. 1004.02 attends not fewer than 150 hours of sequential instruction in a correctional adult basic education program. The basic and functional literacy level of an inmate shall be determined by the average composite test score obtained on a test approved for this purpose by the State Board of Education.

1. Upon completion of the 150 hours of instruction, the inmate shall be retested and, if a composite test score of functional literacy is not attained, the department is authorized to require the inmate to remain in the instructional program.

2. Highest priority of inmate participation shall be focused on youthful offenders and those inmates nearing release from the correctional system.

3. An inmate shall be required to attend the 150 hours of adult basic education instruction unless such inmate:

a. Is serving a life sentence or is under sentence of death.

b. Is specifically exempted for security or health reasons.

c. Is housed at a community correctional center, road prison, work camp, or vocational center.

d. Attains a functional literacy level after attendance in fewer than 150 hours of adult basic education instruction.

e. Is unable to enter such instruction because of insufficient facilities, staff, or classroom capacity.

4. The Department of Corrections shall provide classes to accommodate those inmates assigned to correctional or public work programs after normal working hours. The department shall develop a plan to provide academic and vocational classes on a more frequent basis and at times that accommodate the increasing number of inmates with work assignments, to the extent that resources permit.

5. If an inmate attends and actively participates in the 150 hours of instruction, the Department of Corrections may grant a one-time award of up to 6 additional days of incentive gain-time, which must be credited and applied as provided by law. Active participation means, at a minimum, that the inmate is attentive, responsive, cooperative, and completes assigned work.

(j) Recommend the award of additional incentive gain-time for inmates who receive a high school equivalency diploma or a vocational certificate.

(k) Ensure that all education staff are certified in accordance with the Department of Education standards.

(l) Develop goals and objectives relating to all phases of the correctional education program.

(4) Minors who are adjudicated as adults and who are in the custody or under the supervision of the Department of Corrections may receive and participate in educational services provided within the department without the parental consent of the minors.

(5) Notwithstanding s. 120.81(3), all inmates under 22 years of age who qualify for special educational services and programs pursuant to the Individuals with Disabilities Education Act, 20 U.S.C. ss. 1400 et seq., and who request a due process hearing as provided by that act shall be entitled to such hearing before the Division of Administrative Hearings. Administrative law judges shall not be required to travel to state or private correctional institutions and facilities in order to conduct these hearings.

History.—s. 16, ch. 95-325; s. 2, ch. 96-314; s. 18, ch. 97-78; s. 36, ch. 97-93; s. 120, ch. 99-3; s. 1, ch. 99-260; s. 1044, ch. 2002-387; s. 163, ch. 2010-102; s. 42, ch. 2010-117; s. 445, ch. 2011-142; s. 12, ch. 2014-20.



944.802 - Direct-support organization; definition; use of property; board of directors; audit.

944.802 Direct-support organization; definition; use of property; board of directors; audit.—

(1) DEFINITION.—For the purpose of this section, the term “direct-support organization” means an organization:

(a) Which is a corporation not for profit that is incorporated under the provisions of chapter 617, exempted from filing fees, and approved by the Department of State;

(b) Organized and operated to conduct programs and activities; initiate developmental projects; raise funds; request and receive grants, gifts, and bequests of moneys; acquire, receive, hold, invest, and administer, in its own name, securities, funds, objects of value, or other property, real or personal; and make expenditures to or for the direct or indirect benefit of the Department of Corrections or individual units of the state correctional system;

(c) Determined by the Department of Corrections to be consistent with the priority issues and objectives of the Department of Corrections and in the best interest of the state; and

(d) Approved in writing by the Secretary of Corrections to operate for the direct or indirect benefit of the Department of Corrections or individual units of the state correctional system. Such approval shall be in a letter of agreement from the Department of Corrections.

(2) USE OF PROPERTY.—

(a) The Department of Corrections may permit, without charge, appropriate use of fixed property and facilities of the state correctional system by a direct-support organization subject to the provisions in this section. Such use must be directly in keeping with the approved purpose of the direct-support organization, and may not be made at times or places that would unreasonably interfere with opportunities for inmates and staff to use the areas for established purposes.

(b) The Department of Corrections may prescribe by rule any condition with which a direct-support organization shall comply in order to use fixed property or facilities of the state correctional system.

(c) The Department of Corrections shall not permit the use of any fixed property or facilities of the Department of Corrections by a direct-support organization that does not provide equal membership and employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin.

(3) ANNUAL AUDIT.—The direct-support organization shall provide for an annual financial audit in accordance with s. 215.981.

(4) REPEAL.—This section is repealed October 1, 2018, unless reviewed and saved from repeal by the Legislature.

History.—s. 11, ch. 96-312; s. 132, ch. 2001-266; s. 27, ch. 2014-96.



944.803 - Faith- and character-based programs.

944.803 Faith- and character-based programs.—

(1) The Legislature finds and declares that faith- and character-based programs offered in state and private correctional institutions and facilities have the potential to facilitate inmate institutional adjustment, help inmates assume personal responsibility, and reduce recidivism.

(2) It is the intent of the Legislature that the department expand the faith- and character-based initiative through the use of faith- and character-based institutions. The department is encouraged to phase out the faith-based and self improvement dormitory programs and move toward the goal of only implementing faith- and character-based institutions. The department is also encouraged to dedicate and maintain faith- and character-based institutions that serve both male and female inmates at their respective institutions.

(3) It is the intent of the Legislature that the department and the private vendors operating private correctional facilities continuously:

(a) Measure recidivism rates for inmates who have participated in faith- and character-based programs.

(b) Increase the number of volunteers who minister to inmates from various faith-based and secular institutions in the community.

(c) Develop community linkages with secular institutions as well as churches, synagogues, mosques, and other faith-based institutions to assist inmates in their release back into the community.

(4)(a) The department shall ensure that an inmate’s faith orientation, or lack thereof, will not be considered in determining admission to a faith- and character-based program and that the program does not attempt to convert an inmate toward a particular faith or religious preference.

(b) The programs shall operate 24 hours a day within the existing correctional facilities and must emphasize the importance of personal responsibility, meaningful work, education, substance abuse treatment, and peer support.

(c) Participation in a program shall be voluntary. Assignment to a program shall be based on evaluation and the length of time the inmate is projected to be assigned to that particular institution. The department may not remove an inmate once assigned to a program except for the purposes of population management, for inmate conduct that may subject the inmate to disciplinary confinement or loss of gain-time, for physical or mental health concerns, or for security or safety concerns.

(5) The department shall ensure that any faith component of any program authorized in this chapter is offered on a voluntary basis and an offender’s faith orientation, or lack thereof, will not be considered in determining admission to such a program and that the program does not attempt to convert an offender toward a particular faith or religious preference.

(6) Within faith- and character-based institutions of the state correctional system, peer-to-peer programming shall be offered, such as Alcoholics Anonymous, literacy instruction, and other activities.

(7) The department shall ensure that state funds are not expended for the purpose of furthering religious indoctrination, but rather, that state funds are expended for purposes of furthering the secular goals of criminal rehabilitation, the successful reintegration of offenders into the community, and the reduction of recidivism.

History.—s. 19, ch. 97-78; s. 4, ch. 98-388; s. 13, ch. 2001-110; s. 8, ch. 2003-179; s. 149, ch. 2005-2; s. 1, ch. 2011-185; s. 5, ch. 2014-193.



944.8031 - Inmate’s family visitation; legislative intent; minimum services provided to visitors; budget requests.

944.8031 Inmate’s family visitation; legislative intent; minimum services provided to visitors; budget requests.—

(1) The Legislature finds that maintaining an inmate’s family and community relationships through enhancing visitor services and programs and increasing the frequency and quality of the visits is an underutilized correctional resource that can improve an inmate’s behavior in the correctional facility and, upon an inmate’s release from a correctional facility, will help to reduce recidivism.

(2) The department shall provide, at a minimum, the following services at designated visiting areas for approved visitors in state correctional facilities:

(a) Information relating to applicable visiting regulations, dress codes, and visiting procedures.

(b) A sheltered area, outside the security perimeter, for visitors waiting before and after visiting inmates.

(c) Food services with food choices which are nutritious and acceptable for children and youth visitors.

(d) Minimal equipment and supplies which assist staff and visitors in managing and occupying the time and meeting the needs of children and youth visitors.

(3) Upon determining any deficiencies and barriers to the effective and efficient operation of the department’s visitation program and services, the secretary shall submit annual budget requests identifying capital improvements, staffing, and programmatic needs necessary to improve the quality and frequency of family visits and the visitation program and services.

History.—s. 13, ch. 99-271.



944.804 - Elderly offenders correctional facilities program of 2000.

944.804 Elderly offenders correctional facilities program of 2000.—

(1) The Legislature finds that the number and percentage of elderly offenders in the Florida prison system are increasing and will continue to increase for the foreseeable future. The current cost to incarcerate elderly offenders is approximately three times the cost of incarceration of younger inmates. Alternatives to the current approaches to housing, programming, and treating the medical needs of elderly offenders, which may reduce the overall costs associated with this segment of the prison population, must be explored and implemented.

(2) The department shall establish and operate geriatric facilities or geriatric dorms within a facility for generally healthy elderly offenders who can perform general work appropriate for their physical and mental condition.

(a) In order to decrease long-term medical costs to the state, a preventive fitness/wellness program and diet specifically designed to maintain the mental and physical health of elderly offenders shall be developed and implemented. In developing the program, the department shall give consideration to preventive medical care for the elderly which shall include, but not be limited to, maintenance of bone density, all aspects of cardiovascular health, lung capacity, mental alertness, and orientation. Existing policies and procedures shall be reexamined and altered to encourage offenders to adopt a more healthy lifestyle and maximize their level of functioning. The program components shall be modified as data and experience are received that measure the relative success of the program components previously implemented.

(b) Consideration must be given to redirecting resources as a method of offsetting increased medical costs. Elderly offenders are not likely to reenter society as a part of the workforce, and programming resources would be better spent in activities to keep the elderly offenders healthy, alert, and oriented. Limited or restricted programming or activities for elderly offenders will increase the daily cost of institutional and health care, and programming opportunities adequate to reduce the cost of care will be provided. Programming shall include, but not be limited to, recreation, education, and counseling that is needs-specific to elderly offenders. Institutional staff shall be specifically trained to effectively supervise elderly offenders and to detect physical or mental changes that warrant medical attention before more serious problems develop.

(3) The department shall adopt rules that specify which elderly offenders shall be eligible to be housed at the geriatric correctional facilities or dorms.

(4) While developing the criteria for eligibility, the department shall use the information in existing offender databases to determine the number of offenders who would be eligible. The Legislature directs the department to consider a broad range of elderly offenders for the department’s geriatric facilities or dorms who have good disciplinary records and a medical grade that will permit them to perform meaningful work activities, including participation in an appropriate correctional work program (PRIDE) facility, if available.

(5) The department shall also submit a study based on existing offenders that projects the number of existing offenders who will qualify under the rules. An appendix to the study shall identify the specific offenders who qualify.

History.—s. 2, ch. 2000-214; s. 10, ch. 2010-64.



944.8041 - Elderly offenders; annual review.

944.8041 Elderly offenders; annual review.—For the purpose of providing information to the Legislature on elderly offenders within the correctional system, the department and the Correctional Medical Authority shall each submit annually a report on the status and treatment of elderly offenders in the state-administered and private state correctional systems and the department’s geriatric facilities and dorms. In order to adequately prepare the reports, the department and the Department of Management Services shall grant access to the Correctional Medical Authority that includes access to the facilities, offenders, and any information the agencies require to complete their reports. The review shall also include an examination of promising geriatric policies, practices, and programs currently implemented in other correctional systems within the United States. The reports, with specific findings and recommendations for implementation, shall be submitted to the President of the Senate and the Speaker of the House of Representatives on or before December 31 of each year.

History.—s. 3, ch. 2000-214; s. 8, ch. 2004-248; s. 2, ch. 2006-32; s. 11, ch. 2010-64.






Chapter 945 - DEPARTMENT OF CORRECTIONS

945.01 - Definitions.

945.01 Definitions.—As used herein, the following terms shall have the meanings ascribed to them unless the context shall clearly indicate otherwise:

(1) “Correctional system” means all prisons and other correctional institutions now existing or hereafter created under the jurisdiction of the department.

(2) “Department” means the Department of Corrections.

(3) “Secretary” means the Secretary of Corrections.

(4) “Reception center” means a temporary custodial institution for offenders committed to the department for classification and assignment to an appropriate institution in the correctional system.

History.—s. 1, ch. 57-213; s. 18, ch. 61-530; ss. 19, 35, ch. 69-106; ss. 1, 2, ch. 70-441; s. 283, ch. 71-377; s. 68, ch. 77-120; s. 77, ch. 79-3.



945.025 - Jurisdiction of department.

945.025 Jurisdiction of department.—

(1) The Department of Corrections shall have supervisory and protective care, custody, and control of the inmates, buildings, grounds, property, and all other matters pertaining to the following facilities and programs for the imprisonment, correction, and rehabilitation of adult offenders:

(a) Department of Corrections adult correctional institutions;

(b) Department of Corrections youthful offender institutions;

(c) Department of Corrections Mental Health Treatment Facility;

(d) Department of Corrections Probation and Restitution Center;

(e) Department of Corrections community correctional centers; and

(f) Department of Corrections vocational centers.

(2) In establishing, operating, and using these facilities, the department shall attempt, whenever possible, to avoid the placement of nondangerous offenders who have potential for rehabilitation with repeat offenders or dangerous offenders. Medical, mental, and psychological problems must be diagnosed and treated whenever possible. The Department of Children and Families and the Agency for Persons with Disabilities shall cooperate to ensure the delivery of services to persons under the custody or supervision of the department. If the department intends to transfer a prisoner who has a mental illness or intellectual disability to the Department of Children and Families or the Agency for Persons with Disabilities, an involuntary commitment hearing shall be held in accordance with chapter 393 or chapter 394.

(3) There shall be other correctional facilities, including detention facilities of varying levels of security, work-release facilities, and community correctional facilities, halfway houses, and other approved community residential and nonresidential facilities and programs; however, no adult correctional facility may be established by changing the use and purpose of any mental health facility or mental health institution under the jurisdiction of any state agency or department without authorization in the General Appropriation Act or other approval by the Legislature. Any community residential facility may be deemed a part of the state correctional system for purposes of maintaining custody of offenders, and for this purpose the department may contract for and purchase the services of such facilities.

(4) Nothing contained in chapter 287 shall be construed as requiring competitive bids for health services involving examination, diagnosis, or treatment.

History.—s. 1, ch. 57-317; s. 1, ch. 67-99; ss. 19, 35, ch. 69-106; ss. 1, 2, ch. 70-441; s. 26, ch. 74-112; s. 14, ch. 75-49; s. 1, ch. 76-232; s. 69, ch. 77-120; s. 475, ch. 77-147; s. 6, ch. 77-312; s. 78, ch. 79-3; s. 8, ch. 80-374; s. 1, ch. 83-46; s. 2, ch. 83-346; s. 6, ch. 87-87; s. 76, ch. 87-226; s. 313, ch. 99-8; s. 65, ch. 2006-227; s. 41, ch. 2013-162; s. 323, ch. 2014-19.

Note.—Former s. 965.01(1).



945.0311 - Employment of relatives.

945.0311 Employment of relatives.—

(1) For the purposes of this section, the term:

(a) “Department” means the Department of Corrections.

(b) “Relative” means an individual who is related to another as father, mother, son, daughter, brother, sister, uncle, aunt, first cousin, nephew, niece, husband, wife, father-in-law, mother-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother, or half sister.

(c) “Organizational unit” includes:

1. A unit of a state correctional institution such as security, medical, dental, classification, maintenance, personnel, or business. A work camp, boot camp, or other annex of a state correctional institution is considered part of the institution and not a separate unit.

2. An area of a regional office such as personnel, medical, administrative services, probation and parole, or community facilities.

3. A correctional work center, road prison, or work release center.

4. A probation and parole circuit office or a suboffice within a circuit.

5. A bureau of the Office of the Secretary or of any of the assistant secretaries.

(d) “Line of authority” means any position having supervisory authority within the direct chain of command or supervisory path that organizationally links any position in the department to the secretary.

(e) “Direct supervision” means being an employee’s immediate supervisor, or the rater or reviewer of the employee’s performance.

(2) In the interest of security and effective management, the department may adopt rules prohibiting the employment of relatives in the same organizational unit or in positions in which one employee would be in the line of authority over the other or under the direct supervision of the other.

History.—s. 25, ch. 95-283.



945.035 - Notice of employment, appointment, or separation; response by the correctional officer; duty of department.

945.035 Notice of employment, appointment, or separation; response by the correctional officer; duty of department.—

(1) For the purposes of this section, the term “commission” refers to the Criminal Justice Standards and Training Commission.

(2) Pursuant to s. 943.139, the department shall immediately notify the commission in writing, on a form adopted by the commission, of the employment or appointment, or separation from employment or appointment, of any correctional officer. The department must maintain the form and submit, or electronically transmit, a copy of the form to the commission. “Separation from employment or appointment” includes any firing, termination, resignation, retirement, or voluntary or involuntary extended leave of absence of any correctional officer.

(3) In a case of separation from employment or appointment, the department shall execute and maintain an affidavit-of-separation form adopted by the commission, setting forth in detail the facts and reasons for such separation. A copy of the affidavit-of-separation form must be submitted, or electronically transmitted, to the commission. If the correctional officer is separated for failure to comply with s. 943.13, the notice must so specify. The affidavit must be executed under oath and constitutes an official statement within the purview of s. 837.06. The affidavit must include conspicuous language that intentional false execution of the affidavit constitutes a misdemeanor of the second degree. Any correctional officer who has separated from employment or appointment must be permitted to respond to the separation, in writing, to the commission, setting forth the facts and reasons for the separation as the officer understands them.

(4) Before employing or appointing any correctional officer, the department must contact the commission to inquire as to the facts and reasons an officer became separated from any previous employing agency. The commission shall, upon request and without prejudice, provide to the department all information that is required under subsections (2) and (3) and that is in its possession.

(5) An administrator of the department who discloses information pursuant to this section is immune from civil liability in accordance with the provisions of s. 768.095.

History.—s. 53, ch. 96-312.



945.04 - Department of Corrections; general function; seal; use of inmate labor.

945.04 Department of Corrections; general function; seal; use of inmate labor.—

(1) The Department of Corrections shall be responsible for the inmates and for the operation of, and shall have supervisory and protective care, custody, and control of, all buildings, grounds, property of, and matters connected with, the correctional system.

(2) The Department of Corrections may adopt an official seal to be used for the purpose of authenticating its official documents and for such other purposes as the department prescribes.

(3) The Department of Corrections shall maximize the use of inmate labor in the construction of inmate housing and the conduct of all maintenance projects so that such activities provide work opportunities for the optimum number of inmates in the most cost-effective manner.

History.—s. 4, ch. 57-213; s. 18, ch. 61-530; s. 71, ch. 77-120; s. 80, ch. 79-3; s. 8, ch. 85-288; s. 26, ch. 95-283; s. 19, ch. 97-93; s. 12, ch. 97-227.



945.043 - Department-operated day care services.

945.043 Department-operated day care services.—

(1) The department shall have the authority to establish and operate child care services for department employees. Child care enhances the department’s ability to recruit and retain employees in remote or understaffed areas. Child care centers must be located on or adjacent to the grounds of an institution or facility, and must be located outside the grounds of the compound area where inmates are housed. Individuals utilizing the child care services are not limited to employees of the department. Employees of other state agencies may also utilize department-operated day care centers. Furthermore, individual day care centers may enter into consortium agreements with their local city or county governments or the Federal Government, permitting centers to admit the children of those city, county, and Federal Government employees. Employees and other individuals who utilize the child care services shall be charged a fee for such services.

(2) The department is exempt from the requirements of s. 110.151.

History.—s. 12, ch. 96-312.



945.047 - Licensing requirements for physicians, osteopathic physicians, and chiropractic physicians employed by the department.

945.047 Licensing requirements for physicians, osteopathic physicians, and chiropractic physicians employed by the department.—

(1) The Department of Corrections shall employ only physicians, osteopathic physicians, or chiropractic physicians holding licenses in good standing to practice medicine in this state, except that, by October 1, 1980, no more than 10 percent of the total number of such physicians employed by the department may be exempted from the provisions of this subsection. Each such exempted physician shall hold a valid license to practice medicine, osteopathic medicine, or chiropractic medicine in another state and shall have been certified by the appropriate board as eligible for admission for examination in this state under chapter 458, chapter 459, or chapter 460, as applicable. The appropriate board shall not certify as eligible for admission for examination any person who has been adjudged unqualified or guilty of any of the acts enumerated in the disciplinary provisions contained in chapter 458, chapter 459, or chapter 460, as applicable.

(2) No person subject to the provisions of this section shall, by virtue of his or her continued employment in accordance with such provisions, be in violation of the unauthorized practice provisions of chapter 458, chapter 459, or chapter 460 during such period of employment.

History.—s. 3, ch. 79-302; s. 1662, ch. 97-102; s. 66, ch. 97-264; s. 299, ch. 98-166.



945.091 - Extension of the limits of confinement; restitution by employed inmates.

945.091 Extension of the limits of confinement; restitution by employed inmates.—

(1) The department may adopt rules permitting the extension of the limits of the place of confinement of an inmate as to whom there is reasonable cause to believe that the inmate will honor his or her trust by authorizing the inmate, under prescribed conditions and following investigation and approval by the secretary, or the secretary’s designee, who shall maintain a written record of such action, to leave the confines of that place unaccompanied by a custodial agent for a prescribed period of time to:

(a) Visit, for a specified period, a specifically designated place or places:

1. For the purpose of visiting a dying relative, attending the funeral of a relative, or arranging for employment or for a suitable residence for use when released;

2. To otherwise aid in the rehabilitation of the inmate and his or her successful transition into the community; or

3. For another compelling reason consistent with the public interest,

and return to the same or another institution or facility designated by the Department of Corrections.

(b) Work at paid employment, participate in an education or a training program, or voluntarily serve a public or nonprofit agency or faith-based service group in the community, while continuing as an inmate of the institution or facility in which the inmate is confined, except during the hours of his or her employment, education, training, or service and traveling thereto and therefrom. An inmate may travel to and from his or her place of employment, education, or training only by means of walking, bicycling, or using public transportation or transportation that is provided by a family member or employer. Contingent upon specific appropriations, the department may transport an inmate in a state-owned vehicle if the inmate is unable to obtain other means of travel to his or her place of employment, education, or training.

1. An inmate may participate in paid employment only during the last 36 months of his or her confinement, unless sooner requested by the Florida Commission on Offender Review or the Control Release Authority.

2. While working at paid employment and residing in the facility, an inmate may apply for placement at a contracted substance abuse transition housing program. The transition assistance specialist shall inform the inmate of program availability and assess the inmate’s need and suitability for transition housing assistance. If an inmate is approved for placement, the specialist shall assist the inmate. If an inmate requests and is approved for placement in a contracted faith-based substance abuse transition housing program, the specialist must consult with the chaplain before such placement. The department shall ensure that an inmate’s faith orientation, or lack thereof, will not be considered in determining admission to a faith-based program and that the program does not attempt to convert an inmate toward a particular faith or religious preference.

(c) Participate in a residential or nonresidential rehabilitative program operated by a public or private nonprofit agency, including faith-based service groups, with which the department has contracted for the treatment of such inmate. The provisions of ss. 216.311 and 287.057 shall apply to all contracts between the department and any private entity providing such services. The department shall require such agency to provide appropriate supervision of inmates participating in such program. The department is authorized to terminate any inmate’s participation in the program if such inmate fails to demonstrate satisfactory progress in the program as established by departmental rules.

(2) Each inmate who demonstrates college-level aptitudes by satisfactory evidence of successful completion of college-level academic coursework may be provided the opportunity to participate in college-level academic programs which may be offered at community colleges or universities. The inmate is personally responsible for the payment of all student fees incurred.

(3) The department may adopt regulations as to the eligibility of inmates for the extension of confinement, the disbursement of any earnings of these inmates, or the entering into of agreements between itself and any city or county or federal agency for the housing of these inmates in a local place of confinement. However, no person convicted of sexual battery pursuant to s. 794.011 is eligible for any extension of the limits of confinement under this section.

(4) The willful failure of an inmate to remain within the extended limits of his or her confinement or to return within the time prescribed to the place of confinement designated by the department shall be deemed as an escape from the custody of the department and shall be punishable as prescribed by law.

(5) The provisions of this section shall not be deemed to authorize any inmate who has been convicted of any murder, manslaughter, sexual battery, robbery, arson, aggravated assault, aggravated battery, kidnapping, escape, breaking and entering with intent to commit a felony, or aircraft piracy, or any attempt to commit the aforementioned crimes, to attend any classes at any Florida College System institution or any university which is a part of the State University System.

(6)(a) The department shall require inmates working at paid employment as provided in paragraph (1)(b) to use a portion of the employment proceeds to provide restitution to the aggrieved party for the damage or loss caused by the offense of the inmate, in an amount to be determined by the department, unless the department finds clear and compelling reasons not to order such restitution. If restitution or partial restitution is not ordered, the department shall state on the record in detail the reasons therefor.

(b) An offender who is required to provide restitution or reparation may petition the circuit court to amend the amount of restitution or reparation required or to revise the schedule of repayment established by the department or the Florida Commission on Offender Review.

(7) The department shall document and account for all forms for disciplinary reports for inmates placed on extended limits of confinement, which shall include, but not be limited to, all violations of rules of conduct, the rule or rules violated, the nature of punishment administered, the authority ordering such punishment, and the duration of time during which the inmate was subjected to confinement.

(8)(a) The department is authorized to levy fines only through disciplinary reports and only against inmates placed on extended limits of confinement. Major and minor infractions and their respective punishments for inmates placed on extended limits of confinement shall be defined by the rules of the department, provided that any fine shall not exceed $50 for each infraction deemed to be minor and $100 for each infraction deemed to be major. Such fines shall be deposited in the General Revenue Fund, and a receipt shall be given to the inmate.

(b) When the chief correctional officer determines that a fine would be an appropriate punishment for a violation of the rules of the department, both the determination of guilt and the amount of the fine shall be determined by the disciplinary committee pursuant to the method prescribed in s. 944.28(2)(c).

(c) The department shall develop rules defining the policies and procedures for the administering of such fines.

History.—s. 1, ch. 67-59; s. 1, ch. 69-6; ss. 19, 35, ch. 69-106; s. 1, ch. 71-112; s. 9, ch. 76-273; s. 74, ch. 77-120; s. 4, ch. 77-150; s. 86, ch. 79-3; s. 2, ch. 83-274; s. 2, ch. 83-290; s. 7, ch. 84-363; s. 9, ch. 85-288; s. 8, ch. 85-340; s. 2, ch. 86-46; s. 12, ch. 88-96; ss. 55, 88, ch. 88-122; s. 32, ch. 90-268; s. 1, ch. 92-27; s. 21, ch. 93-156; s. 27, ch. 95-283; s. 13, ch. 96-312; s. 1857, ch. 97-102; s. 14, ch. 2001-110; s. 1, ch. 2003-141; s. 9, ch. 2003-179; s. 171, ch. 2014-17; s. 36, ch. 2014-191.



945.0913 - Inmates prohibited from driving state-owned vehicles to transport inmates in a work-release program.

945.0913 Inmates prohibited from driving state-owned vehicles to transport inmates in a work-release program.—An inmate may not drive a state-owned vehicle for the purpose of transporting inmates who are participating in a work-release program authorized in s. 945.091(1)(b).

History.—s. 2, ch. 2003-141.



945.092 - Limits on work-release and minimum security custody for persons who have committed the crime of escape.

945.092 Limits on work-release and minimum security custody for persons who have committed the crime of escape.—A person who has ever been convicted, regardless of adjudication, of the offense of escape, as prohibited by s. 944.40 or its successor, or as prohibited by a similar law of another state, is not eligible for any work-release program under s. 945.091 or for confinement in minimum security conditions.

History.—s. 29, ch. 95-283.



945.10 - Confidential information.

945.10 Confidential information.—

(1) Except as otherwise provided by law or in this section, the following records and information held by the Department of Corrections are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) Mental health, medical, or substance abuse records of an inmate or an offender.

(b) Preplea, pretrial intervention, and presentence or postsentence investigative records, except as provided in s. 960.001(1)(g).

(c) Information regarding a person in the federal witness protection program.

(d) Florida Commission on Offender Review records which are confidential or exempt from public disclosure by law.

(e) Information which if released would jeopardize a person’s safety.

(f) Information concerning a victim’s statement and identity.

(g) Information which identifies an executioner, or any person prescribing, preparing, compounding, dispensing, or administering a lethal injection.

(h) Records that are otherwise confidential or exempt from public disclosure by law.

(2) The records and information specified in paragraphs (1)(a)-(h) may be released as follows unless expressly prohibited by federal law:

(a) Information specified in paragraphs (1)(b), (d), and (f) to the Office of the Governor, the Legislature, the Florida Commission on Offender Review, the Department of Children and Families, a private correctional facility or program that operates under a contract, the Department of Legal Affairs, a state attorney, the court, or a law enforcement agency. A request for records or information pursuant to this paragraph need not be in writing.

(b) Information specified in paragraphs (1)(c), (e), and (h) to the Office of the Governor, the Legislature, the Florida Commission on Offender Review, the Department of Children and Families, a private correctional facility or program that operates under contract, the Department of Legal Affairs, a state attorney, the court, or a law enforcement agency. A request for records or information pursuant to this paragraph must be in writing and a statement provided demonstrating a need for the records or information.

(c) Information specified in paragraph (1)(b) to an attorney representing an inmate under sentence of death, except those portions of the records containing a victim’s statement or address, or the statement or address of a relative of the victim. A request for records of information pursuant to this paragraph must be in writing and a statement provided demonstrating a need for the records or information.

(d) Information specified in paragraph (1)(b) to a public defender representing a defendant, except those portions of the records containing a victim’s statement or address, or the statement or address of a relative of the victim. A request for records or information pursuant to this paragraph need not be in writing.

(e) Information specified in paragraph (1)(b) to state or local governmental agencies. A request for records or information pursuant to this paragraph must be in writing and a statement provided demonstrating a need for the records or information.

(f) Information specified in paragraph (1)(b) to a person conducting legitimate research. A request for records and information pursuant to this paragraph must be in writing, the person requesting the records or information must sign a confidentiality agreement, and the department must approve the request in writing.

(g) Information specified in paragraph (1)(a) to the Department of Health and the county health department where an inmate plans to reside if he or she has tested positive for the presence of the antibody or antigen to human immunodeficiency virus infection.

Records and information released under this subsection remain confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution when held by the receiving person or entity.

(3) Due to substantial concerns regarding institutional security and unreasonable and excessive demands on personnel and resources if an inmate or an offender has unlimited or routine access to records of the Department of Corrections, an inmate or an offender who is under the jurisdiction of the department may not have unrestricted access to the department’s records or to information contained in the department’s records. However, except as to another inmate’s or offender’s records, the department may permit limited access to its records if an inmate or an offender makes a written request and demonstrates an exceptional need for information contained in the department’s records and the information is otherwise unavailable. Exceptional circumstances include, but are not limited to:

(a) The inmate or offender requests documentation to resolve a conflict between the inmate’s court documentation and the commitment papers or court orders received by the department regarding the inmate or offender.

(b) The inmate’s or offender’s release is forthcoming and a prospective employer requests, in writing, documentation of the inmate’s or offender’s work performance.

(c) The inmate or offender needs information concerning the amount of victim restitution paid during the inmate’s or offender’s incarceration.

(d) The requested records contain information required to process an application or claim by the inmate or offender with the Internal Revenue Service, the Social Security Administration, the Department of Economic Opportunity, or any other similar application or claim with a state agency or federal agency.

(e) The inmate or offender wishes to obtain the current address of a relative whose address is in the department’s records and the relative has not indicated a desire not to be contacted by the inmate or offender.

(f) Other similar circumstances that do not present a threat to the security, order, or rehabilitative objectives of the correctional system or to any person’s safety.

(4) The Department of Corrections shall adopt rules to prevent disclosure of confidential records or information to unauthorized persons.

(5) The Department of Corrections and the Florida Commission on Offender Review shall mutually cooperate with respect to maintaining the confidentiality of records that are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

History.—s. 10, ch. 57-213; s. 18, ch. 61-530; s. 1, ch. 65-453; ss. 19, 35, ch. 69-106; s. 24, ch. 74-112; s. 255, ch. 77-104; s. 87, ch. 79-3; s. 1, ch. 88-118; s. 56, ch. 88-122; s. 1, ch. 94-83; s. 448, ch. 96-406; s. 2, ch. 98-4; s. 314, ch. 99-8; s. 1, ch. 99-263; s. 2, ch. 2000-1; s. 3, ch. 2002-292; s. 3, ch. 2003-272; s. 43, ch. 2010-117; s. 446, ch. 2011-142; s. 324, ch. 2014-19; s. 37, ch. 2014-191.



945.12 - Transfers for rehabilitative treatment.

945.12 Transfers for rehabilitative treatment.—

(1) The Department of Corrections is authorized to transfer substance abuse impaired persons, as defined in chapter 397, and tuberculous or other prisoners requiring specialized services to appropriate public or private facilities or programs for the purpose of providing specialized services or treatment for as long as the services or treatment is needed, but for no longer than the remainder of the prisoner’s sentence.

(2) The Department of Corrections is authorized to enter into agreements with the controlling authorities of such state institutions which have or are provided with appropriate facilities for the secure confinement and treatment of substance abuse impaired persons, mentally ill persons, and tuberculous persons. In any such agreement, the department shall provide for custodial personnel to maintain proper security of persons transferred from the correctional system to any other state institution. Such custodial personnel shall be employed and paid by the department and subject to rules such as are agreed upon jointly by it and the controlling authority entering into such agreement.

(3) The department shall reimburse the institution furnishing treatment at a figure agreed upon by it and the controlling authority of such institution.

(4) When, in the opinion of the superintendent of an institution to which a prisoner has been transferred, such prisoner has been cured, or will no longer benefit from treatment at that institution, other than a mentally ill prisoner, the superintendent shall notify the department which shall, at the earliest practicable date thereafter, convey such prisoner to the appropriate classification center for reclassification.

(5) When the department plans to release an offender who is mentally ill or intellectually disabled, an involuntary commitment hearing shall be held as soon as possible before his or her release in accordance with chapter 393 or chapter 394.

(6) A prisoner who has been determined by the Department of Children and Families and the Department of Corrections to be amenable to rehabilitative treatment for sexual deviation, and who has voluntarily agreed to participate in such rehabilitative treatment, may be transferred to the Department of Children and Families provided appropriate bed space is available.

(7) A “mentally ill person” is one who has an impairment of the emotional processes, of the ability to exercise conscious control of one’s actions, or of the ability to perceive reality or to understand, which impairment substantially interferes with a person’s ability to meet the ordinary demands of living, regardless of etiology.

History.—s. 12, ch. 57-213; s. 18, ch. 61-530; ss. 19, 35, ch. 69-106; s. 1, ch. 74-122; s. 75, ch. 77-120; s. 7, ch. 77-312; s. 88, ch. 79-3; ss. 7, 10, ch. 79-341; s. 497, ch. 81-259; s. 11, ch. 81-293; s. 2, ch. 82-224; s. 2, ch. 83-109; s. 29, ch. 84-361; s. 7, ch. 88-33; s. 45, ch. 93-39; s. 1663, ch. 97-102; s. 315, ch. 99-8; s. 42, ch. 2013-162; s. 325, ch. 2014-19.



945.215 - Inmate welfare and employee benefit trust funds.

945.215 Inmate welfare and employee benefit trust funds.—

(1) INMATE PURCHASES; DEPARTMENT OF CORRECTIONS.—

(a) The net proceeds from operating inmate canteens, vending machines used primarily by inmates and visitors, hobby shops, and other such facilities must be deposited in the General Revenue Fund; however, funds necessary to purchase items for resale at inmate canteens and vending machines must be deposited into local bank accounts designated by the department.

(b) All proceeds from contracted telephone commissions must be deposited in the General Revenue Fund. The department shall develop and update, as necessary, administrative procedures to verify that:

1. Contracted telephone companies accurately record and report all telephone calls made by inmates incarcerated in correctional facilities under the department’s jurisdiction;

2. Persons who accept collect calls from inmates are charged the contracted rate; and

3. The department receives the contracted telephone commissions.

(c) Any funds that may be assigned by inmates or donated to the department by the general public or an inmate service organization must be deposited in the General Revenue Fund; however, the department shall not accept any donation from, or on behalf of, any individual inmate.

(d) All proceeds from the following sources must be deposited in the General Revenue Fund:

1. The confiscation and liquidation of any contraband found upon, or in the possession of, any inmate;

2. Disciplinary fines imposed against inmates;

3. Forfeitures of inmate earnings; and

4. Unexpended balances in individual inmate trust fund accounts of less than $1.

(e) Items for resale at inmate canteens and vending machines maintained at the correctional facilities shall be priced comparatively with like items for retail sale at fair market prices.

(f) Notwithstanding any other provision of law, inmates with sufficient balances in their individual inmate bank trust fund accounts, after all debts against the account are satisfied, shall be allowed to request a weekly draw of up to an amount set by the Secretary of Corrections, not to exceed $100, to be expended for personal use on canteen and vending machine items.

(2) PRIVATELY OPERATED INSTITUTIONS INMATE WELFARE TRUST FUND; PRIVATE CORRECTIONAL FACILITIES.—

(a) For purposes of this subsection, privately operated institutions or private correctional facilities are those correctional facilities under contract with the department pursuant to chapter 944 or the Department of Management Services pursuant to chapter 957.

(b)1. The net proceeds derived from inmate canteens, vending machines used primarily by inmates, telephone commissions, and similar sources at private correctional facilities shall be deposited in the Privately Operated Institutions Inmate Welfare Trust Fund.

2. Funds in the Privately Operated Institutions Inmate Welfare Trust Fund shall be expended only pursuant to legislative appropriation.

(c) The Department of Management Services shall annually compile a report that documents Privately Operated Institutions Inmate Welfare Trust Fund receipts and expenditures at each private correctional facility. This report must specifically identify receipt sources and expenditures. The Department of Management Services shall compile this report for the prior fiscal year and shall submit the report by September 1 of each year to the chairs of the appropriate substantive and fiscal committees of the Senate and House of Representatives and to the Executive Office of the Governor.

(3) EMPLOYEE BENEFIT TRUST FUND; DEPARTMENT OF CORRECTIONS.—

(a) The department may establish an Employee Benefit Trust Fund. Trust fund sources may be derived from any of the following:

1. Proceeds of vending machines, staff canteens, or other such services not intended for use by inmates.

2. Net proceeds of the recycling program.

3. Donations, except for donations made by, or on behalf of, an individual inmate, and except for donations made by a person who provides, or seeks to provide, goods or services to the department under a contract or an agreement, individually or through a corporation or organization.

4. Additional trust funds and grants which may become available.

(b) Funds from the Employee Benefit Trust Fund may be used for employee appreciation programs and activities and to construct, operate, and maintain training and recreation facilities at correctional facilities for the exclusive use of department employees. Such facilities are the property of the department and must provide the maximum benefit to all interested employees, regardless of gender.

(c) The Employee Benefit Trust Fund shall be established as a separate and distinct set of accounts, which shall be maintained centrally by the department, overseen by the secretary, and subject to an annual audit by the department’s inspector general.

(d) The department shall maintain sufficient data to provide an annual report, upon request, to the President of the Senate, the Speaker of the House of Representatives, and the Executive Office of the Governor on December 1 which lists the types of services provided using moneys in the trust fund and the allocations of funds spent.

(e) The department shall adopt rules under ss. 120.536(1) and 120.54 to administer this subsection.

History.—s. 1, ch. 79-78; s. 10, ch. 85-288; s. 1, ch. 87-233; s. 5, ch. 94-273; s. 14, ch. 96-312; s. 1858, ch. 97-102; s. 3, ch. 98-388; s. 14, ch. 99-271; s. 4, ch. 2000-328; s. 1, ch. 2001-379; s. 1, ch. 2002-268; s. 10, ch. 2003-179; s. 9, ch. 2004-248; s. 3, ch. 2007-210; s. 90, ch. 2016-10.



945.21501 - Employee Benefit Trust Fund.

945.21501 Employee Benefit Trust Fund.—

(1) There is hereby created in the Department of Corrections the Employee Benefit Trust Fund. The purpose of the trust fund shall be to:

(a) Construct, operate, and maintain training and recreation facilities at correctional facilities for the exclusive use of department employees. Any facility constructed using funds from the Employee Benefit Trust Fund is the property of the department and must provide the maximum benefit to all interested employees, regardless of gender.

(b) Provide funding for employee appreciation programs and activities designed to enhance the morale of employees.

Moneys shall be deposited in the trust fund as provided in s. 945.215.

(2) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

(3) The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section.

History.—s. 1, ch. 98-384; s. 2, ch. 2002-110; s. 4, ch. 2007-210.



945.21503 - Federal Grants Trust Fund.

945.21503 Federal Grants Trust Fund.—

(1) The Federal Grants Trust Fund is created within the Department of Corrections.

(2) The fund is established for use as a depository for funds to be used for allowable grant activities funded by restricted program revenues. Moneys to be credited to the trust fund shall consist of grants and funding from the Federal Government, interest earnings, and cash advances from other trust funds.

History.—s. 1, ch. 2006-20; s. 2, ch. 2009-29.



945.2151 - Verifying social security numbers.

945.2151 Verifying social security numbers.—Prior to opening a canteen account pursuant to s. 945.215, an inmate who is eligible to receive a social security number must report his or her social security number. The department shall, in adherence with its agreement with the Social Security Administration and in a timely manner, submit sufficient and necessary information to verify that the reported inmate’s social security number is accurate and properly belongs to the inmate. If the Social Security Administration is unable to verify a reported social security number for an inmate, the department shall prohibit canteen purchases by the inmate if the department concludes that the inmate was deceptive in reporting the social security number. The prohibition against purchasing canteen items will remain in effect until a verified social security number is obtained.

History.—s. 49, ch. 96-312.



945.25 - Records.

945.25 Records.—

(1) It shall be the duty of the Department of Corrections to obtain and place in its records information as complete as practicable on every person who may be sentenced to supervision or incarceration under the jurisdiction of the department. Such information shall be obtained as soon as possible after imposition of sentence and shall, in the discretion of the department, include, among other things:

(a) A copy of the indictment or information and a complete statement of the facts of the crime for which such person has been sentenced.

(b) The court in which the person was sentenced.

(c) The terms of the sentence.

(d) The name of the presiding judge, the prosecuting officers, the investigating officers, and the attorneys for the person convicted.

(e) A copy of all probation reports which may have been made.

(f) Any social, physical, mental, psychiatric, or criminal record of such person.

(2) It shall be the duty of the court and its prosecuting officials to furnish to the department upon its request such information and also to furnish such copies of such minutes and other records as may be in their possession or under their control.

(3) Following the initial hearing provided for in s. 947.172(1), the commission shall prepare and the department shall include in the official record a copy of the seriousness-of-offense and favorable-parole-outcome scores and shall include a listing of the specific factors and information used in establishing a presumptive parole release date for the inmate.

History.—s. 11, ch. 20519, 1941; ss. 19, 35, ch. 69-106; ss. 81, 87, ch. 77-120; s. 20, ch. 78-417; s. 97, ch. 79-3; s. 57, ch. 88-122; s. 5, ch. 92-310; s. 28, ch. 95-145; s. 26, ch. 2004-335.

Note.—Former s. 947.14(1), (2), (4), and (6).



945.27 - Proceedings by department.

945.27 Proceedings by department.—

(1) Whenever it becomes necessary to increase the number of prison beds by acquiring private property for the construction of new correctional facilities or for the expansion of existing facilities, and the property cannot be acquired by agreement satisfactory to the Department of Corrections and the parties interested in, or the owners of, the private property, the department is hereby empowered and authorized to exercise the right of eminent domain and to proceed to condemn the property in the same manner as provided by law for the condemnation of property.

(2) Any suit or action brought by the said department to condemn property as provided in this section shall be brought in the name of the Department of Corrections, and it shall be the duty of the Department of Legal Affairs to conduct the proceedings for, and to act as counsel for, the said department.

History.—s. 83, ch. 77-120; s. 99, ch. 79-3; s. 2, ch. 94-273; s. 30, ch. 95-283.



945.28 - Selection of probation or parole offices by the department; public notice.

945.28 Selection of probation or parole offices by the department; public notice.—

(1) Beginning July 1, 1995, whenever the department is going to enter into a contract for the lease or purchase of a probation and parole office space to be used by the department, the department shall provide notice, by publication in the county in which the office space is to be located, in a newspaper of general circulation in said county, 30 days prior to signing any lease or purchasing any property to be used for office space, that the department intends to lease or purchase such property. The published notice shall include a telephone number whereby interested members of the public may communicate with the department with respect to any questions or input the public may have with regard to the proposed lease or purchase.

(2) When the site of the proposed probation and parole office space is to be located within one quarter mile of a school for children in grade 12 or lower, licensed day care center facility, park, playground, nursing home, convalescent center, hospital, association for disabled population, mental health center, youth center, group home for disabled population or youth, or other place where children or a population especially vulnerable to crime due to age or physical or mental disability regularly congregates, the department shall provide written notification to the county or city administrator in the county or city in which the office space is to be located simultaneously with the newspaper publication.

History.—s. 31, ch. 95-283; s. 1, ch. 97-156.



945.31 - Restitution and other payments.

945.31 Restitution and other payments.—The department may establish bank accounts outside the State Treasury for the purpose of collecting and disbursing restitution and other court-ordered payments from persons in its custody or under its supervision, and may collect an administrative processing fee in an amount equal to 4 percent of the gross amounts of such payments. Such administrative processing fee shall be deposited in the department’s Operating Trust Fund and shall be used to offset the cost of the department’s services. The department is authorized to deposit or transfer into the General Revenue Fund:

(1) Offender overpayments that are less than $10 at the end of the offender’s supervision.

(2) Offender funds that are not claimed within 1 year after supervision is terminated.

(3) Victim restitution payments that are not claimed within 1 year after the offender’s supervision is terminated.

(4) Interest earned on balances in the COPS bank accounts.

(5) Payments that cannot be identified and are not claimed within 1 year after they are received.

History.—s. 11, ch. 89-526; s. 14, ch. 93-120; s. 32, ch. 95-283; s. 5, ch. 98-388; s. 1, ch. 2003-136.



945.35 - Requirement for education on human immunodeficiency virus, acquired immune deficiency syndrome, and other communicable diseases.

945.35 Requirement for education on human immunodeficiency virus, acquired immune deficiency syndrome, and other communicable diseases.—

(1) The Department of Corrections, in conjunction with the Department of Health, shall establish a mandatory introductory and continuing education program on human immunodeficiency virus, acquired immune deficiency syndrome, and other communicable diseases for all inmates. Programs shall be specifically designed for inmates while incarcerated and in preparation for release into the community. Consideration shall be given to cultural and other relevant differences among inmates in the development of educational materials and shall include emphasis on behavior and attitude change. The education program shall be continuously updated to reflect the latest medical information available.

(2) The Department of Corrections, in conjunction with the Department of Health, shall establish a mandatory education program on human immunodeficiency virus, acquired immune deficiency syndrome, and other communicable diseases with an emphasis on appropriate behavior and attitude change to be offered on an annual basis to all staff in correctional facilities, including new staff.

(3) When there is evidence that an inmate, while in the custody of the department, has engaged in behavior which places the inmate at a high risk of transmitting or contracting a human immunodeficiency disorder or other communicable disease, the department may begin a testing program which is consistent with guidelines of the Centers for Disease Control and Prevention and recommendations of the Correctional Medical Authority. For purposes of this subsection, “high-risk behavior” includes:

(a) Sexual contact with any person.

(b) An altercation involving exposure to body fluids.

(c) The use of intravenous drugs.

(d) Tattooing.

(e) Any other activity medically known to transmit the virus.

(4) The results of such tests shall become a part of that inmate’s medical file, accessible only to persons designated by agency rule.

(5) If the department has reason to believe that an inmate may have intentionally or unintentionally transmitted a communicable disease to any correctional officer or any employee of the department, or to any person lawfully present in a correctional facility who is not incarcerated there, the department shall, upon request of the affected correctional officer, employee, or other person, cause the inmate who may have transmitted the communicable disease to be promptly tested for its presence and communicate the results as soon as practicable to the person requesting the test be performed, and to the inmate tested if the inmate so requests.

(6) If the results of the test pursuant to subsection (5) indicate the presence of a communicable disease, the department shall provide appropriate access for counseling, health care, and support services to the affected correctional officer, employee, or other person, and to the inmate tested.

(7) The results of a test under subsections (5) and (6) are inadmissible against the person tested in any federal or state civil or criminal case or proceeding.

(8) The department shall promulgate rules to implement subsections (5), (6), and (7). Such rules shall require that the results of any tests are communicated only to a person requesting the test and the inmate tested. Such rules shall also provide for procedures designed to protect the privacy of a person requesting that the test be performed and the privacy of the inmate tested.

(9) The department shall establish policies consistent with guidelines of the Centers for Disease Control and Prevention and recommendations of the Correctional Medical Authority on the housing, physical contact, dining, recreation, and exercise hours or locations for inmates with immunodeficiency disorders as are medically indicated and consistent with the proper operation of its facilities.

History.—s. 12, ch. 88-380; s. 20, ch. 97-93; s. 316, ch. 99-8; s. 4, ch. 2001-244; s. 164, ch. 2010-102.



945.355 - HIV testing of inmates prior to release.

945.355 HIV testing of inmates prior to release.—

(1) As used in this section, the term “HIV test” means a test ordered to determine the presence of the antibody or antigen to human immunodeficiency virus or the presence of human immunodeficiency virus infection.

(2) If an inmate’s HIV status is unknown to the department, the department shall, pursuant to s. 381.004(2), perform an HIV test on the inmate not less than 60 days prior to the inmate’s presumptive release date from prison by reason of parole, accumulation of gain-time credits, or expiration of sentence. An inmate who is known to the department to be HIV positive or who has been tested within the previous year and does not request retesting need not be tested under this section but is subject to subsections (4) and (5). However, an inmate who is released due to an emergency is exempt from the provisions of this section.

(3) The department shall record the results of the HIV test in the inmate’s medical record.

(4) Pursuant to ss. 381.004(2) and 945.10, the department shall notify the Department of Health and the county health department where the inmate plans to reside regarding an inmate who is known to be HIV positive or has received an HIV positive test result under this section prior to the release of that inmate.

(5) Prior to the release of an inmate who is known to be HIV positive or who has received a positive HIV test result under this section, the department shall provide special transitional assistance to the inmate, which must include:

(a) Education on preventing the transmission of HIV to others and on the importance of receiving followup care and treatment.

(b) A written, individualized discharge plan that includes referrals to and contacts with the county health department and local HIV primary care services in the area where the inmate plans to reside.

(c) A 30-day supply of all HIV/AIDS-related medications that the inmate is taking prior to release under the protocols of the Department of Corrections and the treatment guidelines of the United States Department of Health and Human Services.

(6) Notwithstanding any provision of the Florida Statutes providing for a waiver of sovereign immunity, neither the state, its agencies, subdivisions nor employees of the state, its agencies, or subdivisions shall be liable to any person for negligently causing death or personal injury arising out of complying with this section.

History.—ss. 1, 6, ch. 2002-292; s. 112, ch. 2003-1; s. 113, ch. 2013-15.



945.36 - Exemption from health testing regulations for law enforcement personnel conducting drug tests on inmates and releasees.

945.36 Exemption from health testing regulations for law enforcement personnel conducting drug tests on inmates and releasees.—

(1) Any law enforcement officer, state or county probation officer, or employee of the Department of Corrections, who is certified by the Department of Corrections pursuant to subsection (2), is exempt from part I of chapter 483, for the limited purpose of administering a urine screen drug test to:

(a) Persons during incarceration;

(b) Persons released as a condition of probation for either a felony or misdemeanor;

(c) Persons released as a condition of community control;

(d) Persons released as a condition of conditional release;

(e) Persons released as a condition of parole;

(f) Persons released as a condition of provisional release;

(g) Persons released as a condition of pretrial release; or

(h) Persons released as a condition of control release.

(2) The Department of Corrections shall develop a procedure for certification of any law enforcement officer, state or county probation officer, or employee of the Department of Corrections to perform a urine screen drug test on the persons specified in subsection (1).

History.—s. 1, ch. 90-205; s. 79, ch. 95-211.



945.40 - Corrections Mental Health Act; short title for ss. 945.40-945.49.

945.40 Corrections Mental Health Act; short title for ss. 945.40-945.49.—Sections 945.40-945.49 shall be known and may be cited as the “Corrections Mental Health Act.”

History.—s. 1, ch. 82-224; s. 29, ch. 84-361.



945.41 - Legislative intent of ss. 945.40-945.49.

945.41 Legislative intent of ss. 945.40-945.49.—It is the intent of the Legislature that mentally ill inmates in the custody of the Department of Corrections receive evaluation and appropriate treatment for their mental illness through a continuum of services. It is further the intent of the Legislature that:

(1) Inmates in the custody of the department who have mental illnesses that require hospitalization and intensive psychiatric inpatient treatment or care receive appropriate treatment or care in Department of Corrections mental health treatment facilities designated for that purpose. The Department of Corrections shall provide mental health services to inmates committed to it and may contract with any entities, persons, or agencies qualified to provide such services.

(2) Mental health treatment facilities be secure and adequately equipped and staffed for the provision of mental health services and that, to the extent possible, such services be provided in the least restrictive manner consistent with optimum improvement of the inmate’s condition.

(3) Inmates who are transferred to any facility for the purpose of mental health treatment be given consideration for parole and be eligible for release by reason of gain-time allowances as provided in s. 944.291 and release by expiration of sentence, consistent with guidelines established for that purpose by the department.

(4) Any inmate sentenced as a youthful offender, or designated as a youthful offender by the department under chapter 958, who is transferred pursuant to this act to a mental health treatment facility be separated from other inmates, if necessary, as determined by the warden of the treatment facility.

(5) The department may designate mental health treatment facilities for adult, youthful, and female offenders or may contract with other appropriate entities, persons, or agencies for such services.

History.—s. 1, ch. 82-224; s. 29, ch. 84-361; s. 2, ch. 96-422; s. 317, ch. 99-8; s. 18, ch. 2000-161; s. 10, ch. 2008-250; s. 12, ch. 2010-64.



945.42 - Definitions; ss. 945.40-945.49.

945.42 Definitions; ss. 945.40-945.49.—As used in ss. 945.40-945.49, the following terms shall have the meanings ascribed to them, unless the context shall clearly indicate otherwise:

(1) “Court” means the circuit court.

(2) “Crisis stabilization care” means a level of care that is less restrictive and intense than care provided in a mental health treatment facility, that includes a broad range of evaluation and treatment services provided within a highly structured setting or locked residential setting, and that is intended for inmates who are experiencing acute emotional distress and who cannot be adequately evaluated and treated in a transitional care unit or infirmary isolation management room. Such treatment is also more intense than treatment provided in a transitional care unit and is devoted principally toward rapid stabilization of acute symptoms and conditions.

(3) “Department” means the Department of Corrections.

(4) “Director” means the Director for Mental Health Services of the Department of Corrections or his or her designee.

(5) “In immediate need of care and treatment” means that an inmate is apparently mentally ill and is not able to be appropriately cared for in the institution where he or she is confined and that, but for being isolated in a more restrictive and secure housing environment, because of the apparent mental illness:

(a)1. The inmate is demonstrating a refusal to care for himself or herself and without immediate treatment intervention is likely to continue to refuse to care for himself or herself, and such refusal poses an immediate, real, and present threat of substantial harm to his or her well-being; or

2. There is an immediate, real, and present threat that the inmate will inflict serious bodily harm on himself or herself or another person, as evidenced by recent behavior involving causing, attempting, or threatening such harm;

(b) The inmate is unable to determine for himself or herself whether placement is necessary; and

(c) All available less restrictive treatment alternatives that would offer an opportunity for improvement of the inmate’s condition have been clinically determined to be inappropriate.

(6) “In need of care and treatment” means that an inmate has a mental illness for which inpatient services in a mental health treatment facility are necessary and that, but for being isolated in a more restrictive and secure housing environment, because of the mental illness:

(a)1. The inmate is demonstrating a refusal to care for himself or herself and without treatment is likely to continue to refuse to care for himself or herself, and such refusal poses a real and present threat of substantial harm to his or her well-being; or

2. There is a substantial likelihood that in the near future the inmate will inflict serious bodily harm on himself or herself or another person, as evidenced by recent behavior causing, attempting, or threatening such harm;

(b) The inmate is unable to determine for himself or herself whether placement is necessary; and

(c) All available less restrictive treatment alternatives that would offer an opportunity for improvement of the inmate’s condition have been clinically determined to be inappropriate.

(7) “Inmate” means any person committed to the custody of the Department of Corrections.

(8) “Mental health treatment facility” means any extended treatment or hospitalization-level unit within the corrections system which the Assistant Secretary for Health Services of the department specifically designates by rule to provide acute psychiatric care and which may include involuntary treatment and therapeutic intervention in contrast to less intensive levels of care such as outpatient mental health care, transitional mental health care, or crisis stabilization care.

(9) “Mentally ill” means an impairment of the mental or emotional processes that exercise conscious control of one’s actions or of the ability to perceive or understand reality, which impairment substantially interferes with the person’s ability to meet the ordinary demands of living. However, for the purposes of transferring an inmate to a mental health treatment facility, the term does not include a developmental disability as defined in s. 393.063, simple intoxication, or conditions manifested only by antisocial behavior or substance abuse addiction. However, an individual who is developmentally disabled may also have a mental illness.

(10) “Psychiatrist” means a medical practitioner licensed pursuant to chapter 458 or chapter 459 who has primarily diagnosed and treated nervous and mental disorders for a period of not less than 3 years inclusive of psychiatric residency.

(11) “Psychological professional” means a behavioral practitioner who has an approved doctoral degree in psychology as defined in s. 490.003(3)(b) and is employed by the department or who is licensed as a psychologist pursuant to chapter 490.

(12) “Secretary” means the Secretary of Corrections.

(13) “Transitional mental health care” means a level of care that is more intensive than outpatient care, but less intensive than crisis stabilization care, and is characterized by the provision of traditional mental health treatments such as group and individual therapy, activity therapy, recreational therapy, and psychotropic medications in the context of a structured residential setting. Transitional mental health care is indicated for a person with chronic or residual symptomatology who does not require crisis stabilization care or acute psychiatric care, but whose impairment in functioning nevertheless renders him or her incapable of adjusting satisfactorily within the general inmate population.

(14) “Warden” means the warden of a state corrections facility or his or her designee.

History.—s. 1, ch. 82-224; s. 29, ch. 84-361; s. 26, ch. 91-225; s. 3, ch. 96-422; s. 1859, ch. 97-102; s. 19, ch. 2000-161; s. 11, ch. 2008-250; s. 13, ch. 2010-64; s. 43, ch. 2013-162.



945.43 - Placement of inmate in a mental health treatment facility.

945.43 Placement of inmate in a mental health treatment facility.—

(1) CRITERIA.—An inmate may be placed in a mental health treatment facility if he or she is mentally ill and is in need of care and treatment, as defined in s. 945.42.

(2) PROCEDURE FOR PLACEMENT IN A MENTAL HEALTH TREATMENT FACILITY.—

(a) An inmate may be placed in a mental health treatment facility after notice and hearing, upon the recommendation of the warden of the facility where the inmate is confined. The recommendation shall be entered on a petition and must be supported by the expert opinion of a psychiatrist and the second opinion of a psychiatrist or psychological professional. The petition shall be filed with the court in the county where the inmate is located.

(b) A copy of the petition shall be served on the inmate, accompanied by a written notice that the inmate may apply immediately to the court to have an attorney appointed if the inmate cannot afford one.

(c) The petition for placement shall be filed in the county in which the inmate is located. The hearing shall be held in the same county, and one of the inmate’s physicians at the facility where the inmate is located shall appear as a witness at the hearing.

(d) An attorney representing the inmate shall have access to the inmate and any records, including medical or mental health records, that are relevant to the representation of the inmate.

(e) If the court finds that the inmate is mentally ill and in need of care and treatment, as defined in s. 945.42, the court shall order that he or she be placed in a mental health treatment facility or, if the inmate is at a mental health treatment facility, that he or she be retained there. The court shall authorize the mental health treatment facility to retain the inmate for up to 6 months. If, at the end of that time, continued placement is necessary, the warden shall apply to the Division of Administrative Hearings in accordance with s. 945.45 for an order authorizing continued placement.

(3) PROCEDURE FOR HEARING ON PLACEMENT OF AN INMATE IN A MENTAL HEALTH TREATMENT FACILITY.—

(a) The court shall serve notice on the warden of the facility where the inmate is confined and the allegedly mentally ill inmate. The notice must specify the date, time, and place of the hearing; the basis for the allegation of mental illness; and the names of the examining experts. The hearing shall be held within 5 days, and the court may appoint a general or special magistrate to preside. The court may waive the presence of the inmate at the hearing if the waiver is consistent with the best interests of the inmate and the inmate’s counsel does not object. The department may transport the inmate to the location of the hearing if the hearing is not conducted at the facility or by electronic means. The hearing may be as informal as is consistent with orderly procedure. One of the experts whose opinion supported the petition for placement shall be present at the hearing for information purposes.

(b) If, at the hearing, the court finds that the inmate is mentally ill and in need of care and treatment, as defined in s. 945.42, the court shall order that he or she be placed in a mental health treatment facility. The court shall provide a copy of its order authorizing placement and all supporting documentation relating to the inmate’s condition to the warden of the treatment facility. If the court finds that the inmate is not mentally ill, it shall dismiss the petition for placement.

(4) REFUSAL OF PLACEMENT.—The warden of an institution in which a mental health treatment facility is located may refuse to place any inmate in that treatment facility who is not accompanied by adequate court orders and documentation, as required in ss. 945.40-945.49.

History.—s. 1, ch. 82-224; s. 29, ch. 84-361; s. 75, ch. 85-62; s. 4, ch. 96-422; s. 1860, ch. 97-102; s. 20, ch. 2000-161; s. 103, ch. 2004-11; s. 12, ch. 2008-250; s. 14, ch. 2010-64.



945.44 - Emergency placement of inmate in a mental health treatment facility.

945.44 Emergency placement of inmate in a mental health treatment facility.—

(1) CRITERIA.—An inmate may be placed in a mental health treatment facility on an emergency basis if he or she is mentally ill and in immediate need of care and treatment, as defined in s. 945.42.

(2) PROCEDURE FOR EMERGENCY PLACEMENT.—An inmate who is mentally ill and in immediate need of care and treatment that cannot be provided at the institution where he or she is confined may be placed in a mental health treatment facility on an emergency basis. The inmate may be placed immediately in a mental health treatment facility and shall be accompanied by the recommendation of the warden of the institution where the inmate is confined, which recommendation must state the need for the emergency placement and include a written opinion of a physician verifying the need for the emergency placement. Upon the emergency placement of the inmate in the facility, the inmate shall be evaluated; if he or she is determined to be in need of treatment or care, the warden shall initiate proceedings for placement of the inmate, as described in s. 945.43(2).

History.—s. 1, ch. 82-224; s. 29, ch. 84-361; s. 5, ch. 96-422; s. 1861, ch. 97-102; s. 21, ch. 2000-161; s. 13, ch. 2008-250.



945.45 - Continued placement of inmates in mental health treatment facilities.

945.45 Continued placement of inmates in mental health treatment facilities.—

(1) CRITERIA.—An inmate may be retained in a mental health treatment facility if he or she is mentally ill and continues to be in need of care and treatment, as defined in s. 945.42.

(2) PROCEDURE.—

(a) The warden shall, prior to the expiration of the period during which the treatment facility is authorized to retain the inmate, file a petition with the Division of Administrative Hearings for an order authorizing continued placement. The petition must be accompanied by a statement from the inmate’s physician justifying the petition and providing a brief summary of the inmate’s treatment during the time he or she has been placed. In addition, the warden shall submit an individualized plan for the inmate for whom he or she is requesting continued placement. The inmate may remain in a mental health treatment facility pending a hearing after the timely filing of the petition.

(b) Notification of this request for retention shall be mailed to the inmate, along with a waiver-of-hearing form and the completed petition, requesting the inmate’s signature. The waiver-of-hearing form shall require express and informed consent and shall state that the inmate is entitled to an administrative hearing under the law; that the inmate is entitled to be represented by an attorney at the hearing and that, if the inmate cannot afford an attorney, one will be appointed; and that, if it is shown at the hearing that the inmate does not meet the criteria for continued placement, he or she will be transferred out of the mental health treatment facility. If the inmate does not sign the petition, or if the inmate does not sign a waiver within 15 days, the administrative law judge shall notice a hearing with regard to the inmate involved in accordance with ss. 120.569 and 120.57(1).

(3) PROCEDURE FOR HEARING.—

(a) The hearing on a petition for the continued placement of an inmate in a mental health treatment facility is an administrative hearing and shall be conducted in accordance with ss. 120.569 and 120.57(1), except that an order entered by the administrative law judge is final and subject to judicial review in accordance with s. 120.68. An administrative law judge shall be assigned by the Division of Administrative Hearings to conduct hearings for continued placement.

(b) The administrative law judge may appoint a private pro bono attorney in the circuit in which the treatment facility is located to represent the inmate.

(c) The administrative law judge may waive the presence of the inmate at the hearing if such waiver is consistent with the best interests of the inmate and the inmate’s counsel does not object.

(d) If, at a hearing pursuant to ss. 945.40-945.49, the administrative law judge finds that the inmate no longer meets the criteria for placement, he or she shall order that the inmate be transferred out of the mental health treatment facility.

(e) If the inmate waives the hearing or if the administrative law judge finds that the inmate is in need of continued placement, the administrative law judge shall enter an order authorizing such continued placement for a period not to exceed 1 year. The same procedure shall be repeated prior to the expiration of each additional 1-year period that the inmate is retained in the mental health treatment facility.

History.—s. 1, ch. 82-224; s. 29, ch. 84-361; s. 321, ch. 96-410; s. 6, ch. 96-422; s. 1862, ch. 97-102; s. 22, ch. 2000-161; s. 14, ch. 2008-250.



945.46 - Initiation of involuntary placement proceedings with respect to a mentally ill inmate scheduled for release.

945.46 Initiation of involuntary placement proceedings with respect to a mentally ill inmate scheduled for release.—

(1) If an inmate who is receiving mental health treatment in the department is scheduled for release through expiration of sentence or any other means, but continues to be mentally ill and in need of care and treatment, as defined in s. 945.42, the warden is authorized to initiate procedures for involuntary placement pursuant to s. 394.467, 60 days prior to such release.

(2) In addition, the warden may initiate procedures for involuntary examination pursuant to s. 394.463 for any inmate who has a mental illness and meets the criteria of s. 394.463(1).

(3) The department may transport an individual who is being released from its custody to a receiving or treatment facility for involuntary examination or placement. Such transport shall be made to a facility that is specified by the Department of Children and Families as able to meet the specific needs of the individual. If the Department of Children and Families does not specify a facility, transport may be made to the nearest receiving facility.

History.—s. 1, ch. 82-224; s. 29, ch. 84-361; s. 7, ch. 96-422; s. 23, ch. 2000-161; s. 15, ch. 2008-250; s. 15, ch. 2010-64; s. 326, ch. 2014-19.



945.47 - Discharge of inmate from mental health treatment.

945.47 Discharge of inmate from mental health treatment.—

(1) An inmate who has been transferred for the purpose of mental health treatment shall be discharged from treatment by the warden under the following conditions:

(a) If the inmate is no longer in need of care and treatment, as defined in s. 945.42, he or she may be transferred out of the mental health treatment facility and provided with appropriate mental health services; or

(b) If the inmate’s sentence expires during his or her treatment, but he or she is no longer in need of care and treatment as an inpatient, the inmate may be released with a recommendation for outpatient treatment, pursuant to the provisions of ss. 945.40-945.49.

(2) At any time that an inmate who has received mental health treatment while in the custody of the department becomes eligible for release under supervision or upon end of sentence, a record of the inmate’s mental health treatment may be provided to the Florida Commission on Offender Review and to the Department of Children and Families upon request. The record shall include, at a minimum, a summary of the inmate’s diagnosis, length of stay in treatment, clinical history, prognosis, prescribed medication, treatment plan, and recommendations for aftercare services.

History.—s. 1, ch. 82-224; s. 29, ch. 84-361; s. 59, ch. 88-122; s. 8, ch. 96-422; s. 1863, ch. 97-102; s. 318, ch. 99-8; s. 24, ch. 2000-161; s. 16, ch. 2008-250; s. 327, ch. 2014-19; s. 38, ch. 2014-191.



945.48 - Rights of inmates provided mental health treatment; procedure for involuntary treatment.

945.48 Rights of inmates provided mental health treatment; procedure for involuntary treatment.—

(1) RIGHT TO QUALITY TREATMENT.—An inmate in a mental health treatment facility has the right to receive treatment that is suited to his or her needs and that is provided in a humane psychological environment. Such treatment shall be administered skillfully, safely, and humanely with respect for the inmate’s dignity and personal integrity.

(2) RIGHT TO EXPRESS AND INFORMED CONSENT.—Any inmate provided psychiatric treatment within the department shall be asked to give his or her express and informed written consent for such treatment. “Express and informed written consent” or “consent” means consent voluntarily given in writing after a conscientious and sufficient explanation and disclosure of the purpose of the proposed treatment; the common side effects of the treatment, if any; the expected duration of the treatment; and the alternative treatment available. The explanation shall enable the inmate to make a knowing and willful decision without any element of fraud, deceit, or duress or any other form of constraint or coercion.

(3) PROCEDURE FOR INVOLUNTARY TREATMENT OF INMATES.—Involuntary mental health treatment of an inmate who refuses treatment that is deemed to be necessary for the appropriate care of the inmate and the safety of the inmate or others may be provided at a mental health treatment facility. The warden of the institution containing the mental health treatment facility shall petition the circuit court serving the county in which the mental health treatment facility is located for an order authorizing the treatment of the inmate. The inmate shall be provided with a copy of the petition along with the proposed treatment; the basis for the proposed treatment; the names of the examining experts; and the date, time, and location of the hearing. The inmate may have an attorney represent him or her at the hearing, and, if the inmate is indigent, the court shall appoint the office of the public defender or private counsel pursuant to s. 27.40(1) to represent the inmate at the hearing. An attorney representing the inmate shall have access to the inmate and any records, including medical or mental health records, which are relevant to the representation of the inmate.

(4) PROCEDURE FOR THE HEARING ON INVOLUNTARY TREATMENT OF AN INMATE.—

(a) The hearing on the petition for involuntary treatment shall be held within 5 days after the petition is filed, and the court may appoint a general or special magistrate to preside. The inmate may testify or not, as he or she chooses, may cross-examine witnesses testifying on behalf of the facility, and may present his or her own witnesses. However, the court may waive the presence of the inmate at the hearing if such waiver is consistent with the best interests of the inmate and the inmate’s counsel does not object. One of the inmate’s physicians whose opinion supported the petition shall appear as a witness at the hearing.

(b) At the hearing on the issue of whether the court should authorize treatment for which an inmate has refused to give express and informed consent, the court shall determine by clear and convincing evidence whether the inmate is mentally ill as defined in this chapter; whether such treatment is essential to the care of the inmate; and whether the treatment is experimental or presents an unreasonable risk of serious, hazardous, or irreversible side effects. In arriving at the substitute judgment decision, the court must consider at least the following:

1. The inmate’s expressed preference regarding treatment;

2. The probability of adverse side effects;

3. The prognosis for the inmate without treatment; and

4. The prognosis for the inmate with treatment.

(c) An order authorizing involuntary treatment shall allow such treatment for a period not to exceed 90 days following the date of the order. Unless the court is notified in writing that the inmate has provided express and informed consent in writing, that the inmate has been transferred to another institution of the department, or that the inmate is no longer in need of treatment, the warden shall, prior to the expiration of the initial 90-day order, petition the court for an order authorizing the continuation of treatment for another 90-day period. This procedure shall be repeated until the inmate provides express and informed consent or is no longer in need of treatment. Treatment may be continued pending a hearing after the timely filing of any petition.

(5) PROCEDURE FOR EMERGENCY TREATMENT.—In an emergency situation in which there is immediate danger to the health and safety of an inmate or other inmates, emergency treatment may be provided at a mental health treatment facility upon the written order of a physician for a period not to exceed 48 hours, excluding weekends and legal holidays. If, after the 48-hour period, the inmate has not given express and informed consent to the treatment initially refused, the warden shall, within 48 hours, excluding weekends and legal holidays, petition the circuit court, in accordance with the procedures described in this section, for an order authorizing the continued treatment of the inmate. In the interim, treatment may be continued upon the written order of a physician who has determined that the emergency situation continues to present a danger to the safety of the inmate or others. If an inmate must be isolated for mental health purposes, that decision must be reviewed within 72 hours by a different psychological professional or a physician other than the one making the original placement.

(6) EMERGENCY TREATMENT.—In addition to the other provisions of this section for mental health treatment, when the consent of the inmate cannot be obtained, the warden of a mental health treatment facility, or his or her designated representative, with the concurrence of the inmate’s attending physician, may authorize emergency surgical or nonpsychiatric medical treatment if such treatment is deemed lifesaving or there is a situation threatening serious bodily harm to the inmate.

History.—s. 1, ch. 82-224; s. 29, ch. 84-361; s. 1, ch. 86-241; s. 1, ch. 88-117; s. 27, ch. 91-225; s. 9, ch. 96-422; s. 1864, ch. 97-102; s. 25, ch. 2000-161; s. 17, ch. 2008-250.



945.49 - Operation and administration.

945.49 Operation and administration.—

(1) ADMINISTRATION.—The department is authorized to contract with the appropriate entities, agencies, persons, and local governing bodies to provide mental health services pursuant to ss. 945.40-945.49.

(2) RULES.—The department, in cooperation with the Mental Health Program Office of the Department of Children and Families, shall adopt rules necessary for administration of ss. 945.40-945.49 in accordance with chapter 120.

(3) ORIENTATION AND TRAINING.—Correctional officers employed by a mental health treatment facility shall receive specialized training above and beyond that required for basic certification pursuant to chapter 943.

(4) STATUS OF INMATE.—An inmate receiving mental health treatment shall be subject to the same standards applied to other inmates in the department, including, but not limited to, consideration for parole, release by reason of gain-time allowances as provided for in s. 944.291, and release by expiration of sentence.

History.—s. 1, ch. 82-224; s. 29, ch. 84-361; s. 322, ch. 96-410; s. 10, ch. 96-422; s. 319, ch. 99-8; s. 18, ch. 2008-250; s. 328, ch. 2014-19.



945.601 - Correctional Medical Authority; ss. 945.601-945.6035, definitions.

945.601 Correctional Medical Authority; ss. 945.601-945.6035, definitions.—As used in this act:

(1) “Authority” means the State of Florida Correctional Medical Authority created in this act.

(2) “Health care provider” means:

(a) A regional research hospital or research center which is authorized by law to provide hospital services in accordance with chapter 395, which has a contractual or operating arrangement with a regional school of medicine, and which is located at that regional school of medicine;

(b) Any entity which has agreed to provide hospital services to inmates in the Department of Corrections; or

(c) Any entity licensed to provide hospital services in accordance with chapter 395.

(3) “Project” means any structure, facility, machinery, equipment, or other property suitable for use by a health facility in connection with its operations or proposed operations, including, without limitation, real property therefor; a clinic, computer facility, dining hall, firefighting facility, fire prevention facility, long-term care facility, hospital, interns’ residence, laboratory, laundry, maintenance facility, nurses’ residence, office, parking area, pharmacy, recreational facility, research facility, storage facility, utility, or X-ray facility, or any combination of the foregoing; and other structure or facility related thereto or required or useful for health care purposes, the conducting of research, or the operation of a health facility, including a facility or structure essential or convenient for the orderly conduct of the health facility and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended. “Project” does not include such items as fuel, supplies, or other items which are customarily deemed to result in a current operating charge.

(4) “Quality management program” means to monitor and evaluate inmate health care and includes the following objectives:

(a) Assuring that all inmates receive appropriate and timely services in a safe environment.

(b) Assuring systematic monitoring of the treatment environment.

(c) Assisting in the reduction of professional and general liability risks.

(d) Enhancing efficient utilization of resources.

(e) Assisting in credential review and privilege delineation.

(f) Enhancing the identification of continuing educational needs.

(g) Facilitating the identification of strengths, weaknesses, and opportunities for improvement.

(h) Facilitating the coordination and integration of information systems.

(i) Assuring the resolution of identified problems.

(5) “Real property” includes all lands, including buildings, structures, improvements, and fixtures thereon; any property of any nature appurtenant thereto or used in connection therewith; and every estate, interest, and right, legal or equitable, therein, including any such interest for a term of years.

History.—s. 17, ch. 86-183; s. 1, ch. 87-50; s. 5, ch. 91-429; s. 15, ch. 96-312.



945.602 - State of Florida Correctional Medical Authority; creation; members.

945.602 State of Florida Correctional Medical Authority; creation; members.—

(1) There is created the State of Florida Correctional Medical Authority, which for administrative purposes shall be assigned to the Executive Office of the Governor. The governing board of the authority shall be composed of seven persons appointed by the Governor subject to confirmation by the Senate. One member must be a member of the Florida Hospital Association, and one member must be a member of the Florida Medical Association. The authority shall contract with the Executive Office of the Governor for the provision of administrative support services, including purchasing, personnel, general services, and budgetary matters. The authority is not subject to control, supervision, or direction by the Executive Office of the Governor or the Department of Corrections. The authority shall annually elect one member to serve as chair. Members shall be appointed for terms of 4 years each. Each member may continue to serve upon the expiration of his or her term until a successor is duly appointed as provided in this section. Before entering upon his or her duties, each member of the authority shall take and subscribe to the oath or affirmation required by the State Constitution.

(2) A member of the authority may not be a current employee of the Department of Corrections. Not more than one member of the authority may be a former employee of the Department of Corrections, and such member, if appointed, may not be appointed to a term of office which begins within 5 years after the date of his or her last employment with the Department of Corrections.

(3) At least one member of the authority must be a physician licensed under chapter 458, and one member of the authority may be a physician licensed under chapter 458 or chapter 459. At least two other members of the authority must have had at least 5 years’ experience in health care administration.

(4) At least one member of the authority must have at least 5 years’ experience in the identification and treatment of mental disorders.

(5) At least one member of the authority must be a dentist licensed under chapter 466 and have at least 5 years’ experience in the practice of dentistry.

(6) At least one member of the authority must be a nurse licensed under part I of chapter 464 and have at least 5 years’ experience in the practice of nursing.

(7)(a) Five members of the authority shall constitute a quorum, and the affirmative vote of a majority of the members present at a meeting of the authority shall be necessary for any action taken by the authority. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority. Any action taken by the authority under this act may be authorized by resolution at any regular or special meeting, and each such resolution shall take effect immediately and need not be published or posted. All meetings of the authority shall be open to the public in accordance with s. 286.011.

(b) Neither the provisions of this section nor those of chapter 119, or of s. 154.207(7), shall apply to any health care provider under contract with the Department of Corrections except to the extent such provisions would apply to any similar provider not under contract with the Department of Corrections.

(c) Notwithstanding any general or special law, rule, regulation, or ordinance of any local agency to the contrary, service as a member of an authority by a trustee, director, officer, or employee of a health facility shall not in and of itself constitute a conflict of interest. However, any member of the authority who is employed by, or has received income from, a health facility under consideration by the authority or the Department of Corrections shall not vote on any matter related to such facility.

(8) Members of the authority shall receive no compensation for the performance of their duties under this act, but each member shall be paid expenses incurred while engaged in the performance of such duties pursuant to s. 112.061.

History.—s. 18, ch. 86-183; s. 1, ch. 87-50; s. 8, ch. 89-531; s. 1, ch. 90-83; s. 5, ch. 91-429; s. 1, ch. 92-47; s. 16, ch. 96-312; s. 1865, ch. 97-102; s. 116, ch. 97-237; s. 1, ch. 97-260; s. 147, ch. 2000-318; s. 1, ch. 2012-122.



945.603 - Powers and duties of authority.

945.603 Powers and duties of authority.—The purpose of the authority is to assist in the delivery of health care services for inmates in the Department of Corrections by advising the Secretary of Corrections on the professional conduct of primary, convalescent, dental, and mental health care and the management of costs consistent with quality care, by advising the Governor and the Legislature on the status of the Department of Corrections’ health care delivery system, and by assuring that adequate standards of physical and mental health care for inmates are maintained at all Department of Corrections institutions. For this purpose, the authority has the authority to:

(1) Review and advise the Secretary of Corrections on cost containment measures the Department of Corrections could implement.

(2) Review and make recommendations regarding health care for the delivery of health care services including, but not limited to, acute hospital-based services and facilities, primary and tertiary care services, ancillary and clinical services, dental services, mental health services, intake and screening services, medical transportation services, and the use of nurse practitioner and physician assistant personnel to act as physician extenders as these relate to inmates in the Department of Corrections.

(3) Develop and recommend to the Governor and the Legislature an annual budget for all or part of the operation of the State of Florida prison health care system.

(4) Review and advise the Secretary of Corrections on contracts between the Department of Corrections and third parties for quality management programs.

(5) Review and advise the Secretary of Corrections on minimum standards needed to ensure that an adequate physical and mental health care delivery system is maintained by the Department of Corrections.

(6) Review and advise the Secretary of Corrections on the sufficiency, adequacy, and effectiveness of the Department of Corrections’ Office of Health Services’ quality management program.

(7) Review and advise the Secretary of Corrections on the projected medical needs of the inmate population and the types of programs and resources required to meet such needs.

(8) Review and advise the Secretary of Corrections on the adequacy of preservice, inservice, and continuing medical education programs for all health care personnel and, if necessary, recommend changes to such programs within the Department of Corrections.

(9) Identify and recommend to the Secretary of Corrections the professional incentives required to attract and retain qualified professional health care staff within the prison health care system.

(10) Coordinate the development of prospective payment arrangements as described in s. 408.50 when appropriate for the acquisition of inmate health care services.

(11) Review the Department of Corrections’ health services plan and advise the Secretary of Corrections on its implementation.

(12) Sue and be sued in its own name and plead and be impleaded.

(13) Make and execute agreements of lease, contracts, deeds, mortgages, notes, and other instruments necessary or convenient in the exercise of its powers and functions under this act.

(14) Employ or contract with health care providers, medical personnel, management consultants, consulting engineers, architects, surveyors, attorneys, accountants, financial experts, and such other employees, entities, or agents as may be necessary in its judgment to carry out the mandates of the Correctional Medical Authority and fix their compensation.

(15) Recommend to the Legislature such performance and financial audits of the Office of Health Services in the Department of Corrections as the authority considers advisable.

History.—s. 19, ch. 86-183; s. 1, ch. 87-50; s. 86, ch. 88-122; s. 14, ch. 89-531; s. 2, ch. 90-83; s. 5, ch. 91-429; s. 105, ch. 92-33; s. 2, ch. 92-47; s. 17, ch. 96-312; s. 117, ch. 97-237.



945.6031 - Required reports and surveys.

945.6031 Required reports and surveys.—

(1) Not less than annually, the authority shall report to the Governor and the Legislature the status of the Department of Corrections’ health care delivery system. The report must include, but need not be limited to:

(a) Recommendations regarding cost containment measures the Department of Corrections could implement; and

(b) Recommendations regarding performance and financial audits of the Department of Corrections’ Office of Health Services.

(2) The authority shall conduct surveys of the physical and mental health care system at each correctional institution at least triennially and shall report the survey findings for each institution to the Secretary of Corrections.

(3) Deficiencies found by the authority to be life-threatening or otherwise serious shall be immediately reported to the Secretary of Corrections. The Department of Corrections shall take immediate action to correct life-threatening or otherwise serious deficiencies identified by the authority and within 3 calendar days file a written corrective action plan with the authority indicating the actions that will be taken to address the deficiencies. Within 60 calendar days following a survey, the authority shall submit a report to the Secretary of Corrections indicating deficiencies found at the institution.

(4) Within 30 calendar days after the receipt of a survey report from the authority, the Department of Corrections shall file a written corrective action plan with the authority, indicating the actions which will be taken to address deficiencies determined by the authority to exist at an institution. Each plan shall set forth an estimate of the time and resources needed to correct identified deficiencies.

(5) The authority shall monitor the Department of Corrections’ implementation of corrective actions which have been taken at each institution to address deficiencies related to the Department of Corrections’ provision of physical and mental health care services found to exist by the authority.

(6) Failure of the Department of Corrections to file a corrective action plan or to timely implement the provisions of a corrective action plan correcting identified deficiencies may result in the initiation of the dispute resolution procedures by the authority pursuant to s. 945.6035.

History.—s. 3, ch. 90-83; s. 32, ch. 91-201; s. 5, ch. 91-429; s. 3, ch. 92-47; s. 22, ch. 95-325; s. 18, ch. 96-312; s. 118, ch. 97-237.



945.6032 - Quality management program requirements.

945.6032 Quality management program requirements.—

(1) The authority shall appoint a medical review committee pursuant to s. 766.101 to provide oversight for the Department of Corrections’ inmate health care quality management program. The authority shall also designate one of its members to serve on the Department of Corrections’ medical review committee in order to ensure coordination between the department and the authority with regard to issues of quality management and to enhance the authority’s oversight of the Department of Corrections’ quality management system.

(2) The authority’s medical review committee shall review amendments to the Department of Corrections’ inmate health care quality management program prior to implementation by the department.

(3) The findings and recommendations of a medical review committee created by the authority or the department pursuant to s. 766.101 are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, and any proceedings of the committee are exempt from the provisions of s. 286.011 and s. 24(b), Art. I of the State Constitution.

History.—s. 4, ch. 90-83; s. 32, ch. 91-201; s. 5, ch. 91-429; s. 4, ch. 92-47; s. 2, ch. 94-73; s. 449, ch. 96-406; s. 119, ch. 97-237.



945.6033 - Continuing contracts with health care providers.

945.6033 Continuing contracts with health care providers.—The Department of Corrections may enter into continuing contracts with licensed health care providers, including hospitals and health maintenance organizations, for the provision of inmate health care services which the department is unable to provide in its facilities.

History.—s. 87, ch. 88-122.



945.6034 - Minimum health care standards.

945.6034 Minimum health care standards.—

(1) The Assistant Secretary for Health Services is responsible for developing a comprehensive health care delivery system and promulgating all department health care standards. Such health care standards shall include, but are not limited to, rules relating to the management structure of the health care system and the provision of health care services to inmates, health care policies, health care plans, quality management systems and procedures, health service bulletins, and treatment protocols.

(2) The department shall submit all health care standards to the authority for review prior to adoption. The authority shall review all department health care standards to determine whether they conform to the standard of care generally accepted in the professional health community at large.

(3) The department shall comply with all adopted department health care standards. Failure of the department to comply with the standards may result in a dispute resolution proceeding brought by the authority pursuant to s. 945.6035, but shall not create a cause of action for any third parties, including inmates or former inmates.

History.—s. 5, ch. 92-47.



945.6035 - Dispute resolution.

945.6035 Dispute resolution.—

(1) The authority and the Assistant Secretary for Health Services shall attempt to expeditiously resolve any disputes arising between the authority and the department regarding the physical and mental health care of inmates.

(2) If the authority and the Assistant Secretary for Health Services are unable to resolve a dispute regarding inmate physical or mental health care, the authority may submit a written notice to the Assistant Secretary for Health Services, setting forth each issue in controversy and the position of the authority. The Assistant Secretary for Health Services shall respond to the authority within 30 days after receipt of such written notice. The authority shall place the assistant secretary’s response on the agenda of the next regularly scheduled meeting of the authority. If the dispute remains unresolved, the authority may submit a written report to the secretary detailing the authority’s objections. The Assistant Secretary for Health Services shall submit a written report setting forth his or her position to the secretary on the issue or issues raised by the authority within 5 working days after receipt of the submission by the authority.

(3) The secretary shall review any disputes between the authority and the Assistant Secretary for Health Services, and shall provide written notice to the authority of his or her decision regarding such disputes within 40 days after the date when the authority provides written notice of the dispute to the secretary.

(4) If, at the end of the 40-day period, no resolution has been reached, the authority is authorized to appeal to the Administration Commission for a review and resolution of the dispute between the department and the authority.

(5) The authority, within 30 days after receiving written notice of the action of the secretary or, if no response is received, within 30 days after the secretary’s response is due pursuant to subsection (3), may file an appeal by petition to the Administration Commission, filed with the Secretary of the Administration Commission. The petition shall set forth the issues in controversy between the authority and the department, in the form and manner prescribed by the Administration Commission, and shall contain the reasons for the appeal. The department has 5 days after delivery of a copy of any such petition to file its reply with the Secretary of the Administration Commission, and the department shall also deliver a copy of its reply to the authority.

(6) The issues which may be raised by the authority on appeal to the Administration Commission are:

(a) Adoption or implementation by the department of a health care standard which does not conform to the standard of care generally accepted in the professional health community at large.

(b) Failure of the department to comply with an adopted health care standard.

(c) Failure to timely file a corrective action plan regarding all deficiencies which are determined by the authority to exist at an institution, as required pursuant to s. 945.6031.

(d) Failure to implement a corrective action plan filed pursuant to s. 945.6031.

(7) Within 30 days after receipt of a petition from the authority, the Secretary of the Administration Commission, or his or her designee, shall conduct an informal hearing to consider the matters presented in the petition and the reply, and after the informal hearing shall promptly submit a report of the findings and recommendations to the Administration Commission. Within 30 days after the informal hearing, the Administration Commission shall approve either the position of the authority or that of the department. If the position of the authority is approved, the Administration Commission shall set forth whatever remedial measures it deems appropriate and the department shall implement such remedial measures. The decision of the Administration Commission is final and binding on the authority and the department and shall not be subject to appeal pursuant to s. 120.68.

History.—s. 22, ch. 86-183; s. 1, ch. 87-50; s. 5, ch. 91-429; s. 6, ch. 92-47; s. 1664, ch. 97-102.



945.6036 - Enforcement.

945.6036 Enforcement.—

(1) If the department fails to substantially comply with the dispute resolution decision of the Administration Commission or fails to implement required remedial action within 45 days after such decision or within the time period set by the Administration Commission, whichever period is longer, the authority is authorized to petition the Circuit Court in Leon County for an order requiring the department to comply. For the purposes of this section, “substantial compliance” means a firm effort to comply fully with the decision without omitting any essential part, and that any omission consists solely of an unimportant defect.

(2) If the authority fails to initiate a circuit court proceeding pursuant to this section, an inmate has the right to file a verified petition with the authority requesting that such a proceeding be initiated. The petition shall set forth with particularity the manner in which the department has failed to implement the decision of the Administration Commission, including any required remedial actions. The authority has 45 days after receipt of a verified petition to either initiate an action in circuit court pursuant to this section or advise the inmate in writing of the reason such an action will not be initiated.

(3) Within 30 days after service of the written decision of the authority setting forth its reason why an action will not be initiated by the authority pursuant to this section, an inmate may initiate an appropriate proceeding in the Circuit Court in Leon County to require the department to substantially comply with the decision of the Administration Commission.

History.—s. 7, ch. 92-47.



945.6037 - Nonemergency health care; inmate copayments.

945.6037 Nonemergency health care; inmate copayments.—

(1)(a) For each nonemergency visit by an inmate to a health care provider which is initiated by the inmate, the inmate must make a copayment of $5. A copayment may not be charged for the required initial medical history and physical examination of the inmate.

(b) The copayment for an inmate’s health care must be deducted from any existing balance in the inmate’s bank account. If the account balance is insufficient to cover the copayment, 50 percent of each deposit to the account must be withheld until the total amount owed has been paid.

(c) The proceeds of each copayment must be deposited in the General Revenue Fund.

(d) The department may waive all or part of the copayment for an inmate’s visit to a health care provider if the health care:

1. Is provided in connection with an extraordinary event that could not reasonably be foreseen, such as a disturbance or a natural disaster;

2. Is an institutionwide health care measure that is necessary to address the spread of specific infectious or contagious diseases;

3. Is provided under a contractual obligation that is established under the Interstate Corrections Compact or under an agreement with another jurisdiction which precludes assessing such a copayment;

4. Was initiated by the health care provider or consists of routine followup care;

5. Is initiated by the inmate to voluntarily request an HIV test;

6. Produces an outcome that requires medical action to protect staff or inmates from a communicable disease; or

7. When the inmate is referred to mental health evaluation or treatment by a correctional officer, correctional probation officer, or other person supervising an inmate worker.

(2) The department may provide by rule for a supplemental copayment for a medical consultation relating to an inmate’s health care and occurring outside the prison or for a prosthetic device for an inmate. The supplemental copayment must be used to defray all or part of the security costs associated with the surveillance and transport of the inmate to the outside consultation or with the fitting and maintenance of the prosthetic device. The proceeds of each supplemental copayment must be deposited into the General Revenue Fund.

(3)(a) An inmate may not be denied access to health care as a result of not paying any copayment or supplemental copayment that is provided for in this section.

(b) An inmate must not be given preferential access to health care as a result of paying any copayment or supplemental copayment that is provided for in this section.

(c) The expenses and operating capital outlay required to develop, implement, and maintain the medical copayment accounting system must be appropriated by the Legislature.

History.—s. 7, ch. 94-273; s. 33, ch. 95-283; s. 7, ch. 97-260; s. 12, ch. 2003-179; s. 6, ch. 2009-63.



945.6038 - Inmate litigation costs.

945.6038 Inmate litigation costs.—

(1) The department shall charge an inmate for the following and place a lien on the inmate’s trust fund account if the inmate has insufficient funds at the time the charges are imposed:

(a) Costs of duplication of documents and accompanying evidentiary materials needed to initiate civil proceedings in judicial or administrative forums or that must be filed or served in a pending civil proceeding. The following costs are authorized:

1. Up to 15 cents per one-sided copy for duplicated copies of not more than 14 inches by 81/2 inches; or

2. For all other copies, the actual cost of duplication.

(b) Postage and any special delivery charges, if required by law or rule, for mail to courts, attorneys, parties, and other persons required to be served.

(2) The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this section.

(3) This section is not intended to create any legal rights or obligations that do not otherwise exist. This section is not intended to limit or preclude the department from charging for duplication of its records as allowed under chapter 119, nor is it intended to create a right to substitute a lien in lieu of payment for public records.

History.—s. 1, ch. 2006-294.



945.604 - Medical claims.

945.604 Medical claims.—

(1) DEFINITION OF “CLAIM.”—As used in this section, for a noninstitutional health care provider the term “claim” means a paper or electronic billing instrument submitted to the department which consists of the HCFA 1500 data set, or its successor, and has all mandatory entries for a physician licensed under chapter 458, chapter 459, chapter 460, chapter 461, or chapter 463 or a psychologist licensed under chapter 490, or any appropriate billing instrument that has all mandatory entries for any other noninstitutional health care provider. For an institutional health care provider, the term “claim” means a paper or electronic billing instrument submitted to the department which consists of the UB-92 data set, or its successor, with entries stated as mandatory by the National Uniform Billing Committee.

(2) SUBMISSION DATE.—Claims for payment or underpayment are considered submitted on the date the claim for payment is mailed or electronically transferred to the department by the health care provider. Claims for overpayment are considered submitted on the date the claim for overpayment is mailed or electronically transferred to the health care provider by the department.

(3) CLAIMS FOR PAYMENT OR UNDERPAYMENT.—

(a) Claims for payment or underpayment must be submitted to the department within 6 months after the following have occurred:

1. The discharge of the inmate for inpatient services rendered to the inmate or the date of service for outpatient services rendered to the inmate; and

2. The health care provider has been furnished with the correct name and address of the department.

(b) Claims for payment or underpayment must not duplicate a claim previously submitted unless it is determined the original claim was not received or is otherwise lost.

(c) The department is not obligated to pay claims for payment or underpayment which were not submitted in accordance with paragraph (a).

(4) CLAIMS FOR OVERPAYMENT.—

(a) If the department determines that it has made an overpayment to a health care provider for services rendered to an inmate, it must make a claim for such overpayment to the provider’s designated location. The department shall provide a written or electronic statement specifying the basis for overpayment. The department must identify the claim or claims, or overpayment claim portion thereof, for which a claim for overpayment is submitted.

(b) The department must submit a claim for overpayment to a health care provider within 30 months after the department’s payment of the claim, except that claims for overpayment may be submitted beyond that time from providers convicted of fraud pursuant to s. 817.234.

(c) Health care providers are not obligated to pay claims for overpayment which were not submitted in accordance with paragraph (b).

(d) A health care provider must pay, deny, or contest the department’s claim for overpayment within 40 days after the receipt of the claim for overpayment.

(e) A health care provider that denies or contests the department’s claim for overpayment or any portion of a claim shall notify the department, in writing, within 40 days after the provider receives the claim. The notice that the claim for overpayment is denied or contested must identify the contested portion of the claim and the specific reason for contesting or denying the claim and, if contested, must include a request for additional information.

(f) All contested claims for overpayment must be paid or denied within 120 days after receipt of the claim. Failure to pay or deny the claim for overpayment within 140 days after receipt creates an uncontestable obligation to pay the claim.

(g) The department may not reduce payment to the health care provider for other services unless the provider agrees to the reduction or fails to respond to the department’s claim for overpayment as required by this subsection.

(5) NONWAIVER OF PROVISIONS.—The provisions of this section may not be waived, voided, or nullified by contract.

History.—s. 7, ch. 2009-63.



945.6041 - Inmate medical services.

945.6041 Inmate medical services.—

(1) As used in this section, the term:

(a) “Emergency medical transportation services” includes, but is not limited to, services rendered by ambulances, emergency medical services vehicles, and air ambulances as those terms are defined in s. 401.23.

(b) “Health care provider” has the same meaning as provided in s. 766.105.

(2) Compensation to a health care provider to provide inmate medical services may not exceed 110 percent of the Medicare allowable rate if the health care provider does not have a contract to provide services with the department or the private correctional facility, as defined in s. 944.710, which houses the inmate. However, compensation to a health care provider may not exceed 125 percent of the Medicare allowable rate if:

(a) The health care provider does not have a contract to provide services with the department or the private correctional facility, as defined in s. 944.710, which houses the inmate; and

(b) The health care provider reported a negative operating margin for the previous year to the Agency for Health Care Administration through hospital-audited financial data.

(3) Compensation to an entity to provide emergency medical transportation services for inmates may not exceed 110 percent of the Medicare allowable rate if the entity does not have a contract with the department or a private correctional facility, as defined in s. 944.710, to provide the services.

(4) This section does not apply to charges for medical services provided at a hospital operated by the department.

History.—s. 8, ch. 2009-63.



945.71 - Inmate training programs; intent and purposes.

945.71 Inmate training programs; intent and purposes.—It is the intent of ss. 945.71-945.74 to authorize the establishment of structured disciplinary training programs within the Department of Corrections expressly intended to instill self-discipline, improve work habits, and improve self-confidence for inmates.

History.—s. 24, ch. 92-310.



945.72 - Eligibility and screening of inmates.

945.72 Eligibility and screening of inmates.—

(1) The provisions of ss. 945.71-945.74 apply to all eligible inmates in state correctional institutions.

(2) Upon receipt of an inmate into the prison system, the department shall screen the inmate for the training program. To participate, an inmate must have no physical limitations which would preclude participation in strenuous activity and must not be impaired. In screening an inmate for the training program, the department shall consider the inmate’s criminal history and the possible rehabilitative benefits of “shock” incarceration.

History.—s. 25, ch. 92-310.



945.73 - Inmate training program operation.

945.73 Inmate training program operation.—

(1) The department shall, subject to specific legislative appropriation, develop and implement training programs for eligible inmates which include, but are not limited to, marching drills, calisthenics, a rigid dress code, work assignments, physical training, training in decisionmaking and personal development, drug counseling, education, and rehabilitation.

(2) Only inmates eligible for control release pursuant to s. 947.146 shall be permitted to participate in the training program.

(3) The inmate training program shall provide a short incarceration period of rigorous training to inmates who require a greater degree of supervision than is provided for those on community control or probation. The inmate training program is not intended to divert offenders away from probation or community control, but to divert them from long periods of incarceration when a short “shock” incarceration could produce the same deterrent effect.

(4) Upon an inmate’s completion of the inmate training program, the department shall submit a report to the releasing authority that describes the inmate’s performance. If the performance has been satisfactory, the releasing authority shall establish a release date which is within 30 days following program completion. As a condition of release, the inmate shall be placed on community supervision as provided in chapter 947, and shall be subject to the conditions established therefor.

(5) If an inmate in the training program becomes unmanageable, the department may place the inmate in the general inmate population to complete the remainder of his or her sentence. Any period of time in which the inmate is unable to participate in the inmate training program activities may be excluded from the specified time requirements in the inmate training program. The portion of the sentence served prior to placement in the inmate training program shall not be counted toward program completion.

(6) The department shall work cooperatively with the Control Release Authority, the Florida Commission on Offender Review, or such other authority as may exist or be established in the future which is empowered by law to effect the release of an inmate who has successfully completed the requirements established by ss. 945.71-945.74.

(7) The department shall provide a special training program for staff selected to operate the inmate training program.

History.—s. 26, ch. 92-310; s. 1665, ch. 97-102; s. 114, ch. 2013-18; s. 39, ch. 2014-191.



945.74 - Implementation.

945.74 Implementation.—The department shall implement the inmate training program to the fullest extent feasible within the parameters of ss. 945.71-945.74.

History.—s. 27, ch. 92-310; s. 89, ch. 2000-158.






Chapter 946 - INMATE LABOR AND CORRECTIONAL WORK PROGRAMS

Part I - CORRECTIONAL WORK PROGRAMS, GENERALLY (ss. 946.002-946.42)

946.002 - Requirement of labor; compensation; amount; crediting of account of prisoner; forfeiture; civil rights; prisoner not employee or entitled to compensation insurance benefits.

946.002 Requirement of labor; compensation; amount; crediting of account of prisoner; forfeiture; civil rights; prisoner not employee or entitled to compensation insurance benefits.—

(1)(a) The department shall require of every able-bodied prisoner imprisoned in any institution as many hours of faithful labor in each day and every day during his or her term of imprisonment as shall be prescribed by the rules of the department. Every able-bodied prisoner classified as medium custody or minimum custody who does not satisfactorily participate in any institutional work programs, correctional work programs, prison industry enhancement (PIE) programs, academic programs, or vocational programs shall be required to perform work for such political subdivisions of the state as might have entered into agreement with the department pursuant to s. 946.40.

(b) The department shall have as a continuous goal the reduction of inmate idleness in the prison system and shall incorporate this goal and that of maximizing the use of inmates while incarcerated in its strategic plan. A goal of the department shall be for all inmates, except those inmates who pose a serious security risk or who are unable to work, to work at least 40 hours a week. Until this goal can be accomplished, the department shall maximize the utilization of inmates within existing resources.

(2)(a) Each prisoner who is engaged in productive work in any state correctional institution, program, or facility under the jurisdiction of the department may receive for work performed such compensation as the department shall determine. Such compensation shall be in accordance with a schedule based on quality and quantity of work performed and skill required for performance, and said compensation shall be credited to the account of the prisoner or the prisoner’s family.

(b) Any monetary payments made directly to the prisoner shall be used in whole or in part to satisfy restitution ordered by a court of competent jurisdiction to the victim of the criminal act.

(c) It shall be the policy of the department to require inmates receiving compensation for work performed in community programs to reimburse the state for lodging, food, transportation, and other expenses incurred for sustaining the inmate. Reimbursement shall be according to rules promulgated by the department, which shall provide that the inmate retain only a minimal amount of money for personal items and shall take into consideration compensation that may be allocated for the support of the inmate’s family and for restitution for the victim of the crime committed.

(3) Said compensation shall be paid from the Department of Corrections Correctional Work Program Trust Fund. Whenever any price is fixed on any article, material, supply, or service, to be produced, manufactured, supplied, or performed in connection with the work program of the department, the compensation paid to the prisoners shall be included as an item of cost in the final price.

(4)(a) When any prisoner shall willfully violate the terms of his or her employment or the rules and regulations of the department, the department may in its discretion determine what portion of all moneys earned by the prisoner shall be forfeited by said prisoner and such forfeiture shall be redeposited to the Department of Corrections Correctional Work Program Trust Fund.

(b) When any prisoner escapes, the department shall determine what portion of the prisoner’s earnings shall be forfeited, and such forfeiture shall be deposited in the State Treasury in the Inmate Welfare Fund of the department.

(5) Nothing in this section is intended to restore, in whole or in part, the civil rights of any prisoner. No prisoner compensated under this section shall be considered as an employee of the state or the department, nor shall such prisoner come within any other provision of the Workers’ Compensation Act.

History.—ss. 39, 40, ch. 57-121; s. 18, ch. 61-530; ss. 19, 35, ch. 69-106; ss. 2, 16, ch. 76-273; s. 253, ch. 77-104; ss. 61, 62, ch. 77-120; ss. 71, 72, ch. 79-3; s. 121, ch. 79-40; s. 11, ch. 85-288; s. 20, ch. 96-312; s. 1866, ch. 97-102; s. 2, ch. 99-260.

Note.—Former ss. 944.49, 944.50.



946.205 - Institutional work.

946.205 Institutional work.—The department may cause to be cultivated by the inmates of the adult correctional institutions that are under the control and supervision of the department such food items as are grown on farms or in gardens generally, and as are needed and used in the state institutions. The department may sell any surplus food items to the corporation authorized under part II of this chapter. Any proceeds received from such sales by the department shall be deposited into the Correctional Work Program Trust Fund. The department may also use the services of inmates of the adult correctional institutions that are under the control and supervision of the department to perform such work as is needed and used within the state institutions.

History.—s. 8, ch. 99-260; s. 16, ch. 2000-155.



946.25 - Sale of hobbycrafts by prisoners.

946.25 Sale of hobbycrafts by prisoners.—When, in the planning of the rehabilitation program of the Department of Corrections through its recreational facilities, plans are made for prisoners to engage in hobbies and hobbycrafts after their normal working hours and when they are not required by the warden of a state prison or correctional institution to be on their assigned duties, they may make items of a hobby or hobbycraft nature which may be disposed of by the prisoner through the institutional canteen or commissary to persons visiting the institution.

History.—s. 10, ch. 96-270; s. 46, ch. 96-312; s. 26, ch. 2000-161.



946.31 - Sources of fund.

946.31 Sources of fund.—If any general service operation of an institution is transferred to the work program operation by the Department of Corrections, all assets and liabilities of such operation shall become a part of the Correctional Work Program Trust Fund. All income, receipts, earnings, and profits from work programs operated by the department shall be credited to the Correctional Work Program Trust Fund, to be used for the purposes set forth; however, if the earned surplus in the fund at the end of any fiscal year exceeds $5 million, one-half of such amount in excess of this amount shall be deposited in the General Revenue Fund, and the other half shall be used by the department for the expansion and improvement of inmate work programs.

History.—s. 2, ch. 57-314; s. 1, ch. 61-384; s. 18, ch. 61-530; s. 3, ch. 63-176; s. 8, ch. 69-82; s. 13, ch. 76-273; s. 1, ch. 77-174; s. 1, ch. 77-317; s. 43, ch. 96-312; s. 3, ch. 99-260; s. 133, ch. 2001-266.

Note.—Former s. 945.18.



946.32 - Use of fund.

946.32 Use of fund.—Except as otherwise provided by law, the funds shall be used for the purposes of financing the operation of inmate work programs herein set forth, and all costs of operation of such work programs shall be paid from this fund, including compensation of all personnel whose time or proportion of time is devoted to such work program operations. The Department of Corrections shall establish budgeting and cost accounting procedures to provide comparative analysis of each work program unit. The department shall prepare and issue annual consolidated and individual institution financial statements, including, but not limited to, balance sheets and operating statements for work programs. Any withdrawals from the Correctional Work Program Trust Fund which do not relate to the operation of inmate work programs shall be identified separately in the operating statements. The Department of Corrections shall have the authority to use moneys in the Correctional Work Program Trust Fund to enter into lease-purchase agreements for the lease of fixtures and equipment over periods of time exceeding the current fiscal year. The department shall have the authority to construct buildings or make capital improvements for the operation of the work programs. The ownership of any permanent enhancements made to facilities or work programs is vested in the Department of Corrections.

History.—s. 3, ch. 57-314; ss. 19, 35, ch. 69-106; s. 14, ch. 76-273; s. 1, ch. 77-174; s. 94, ch. 79-3; s. 44, ch. 96-312; s. 4, ch. 99-260.

Note.—Former s. 945.19.



946.33 - Disbursements from fund.

946.33 Disbursements from fund.—The funds in the Correctional Work Program Trust Fund shall be deposited in the State Treasury and paid out only on warrants drawn by the Chief Financial Officer, duly approved by the Department of Corrections. The department shall maintain all necessary records and accounts relative to such funds.

History.—s. 4, ch. 57-314; s. 18, ch. 61-530; ss. 19, 35, ch. 69-106; s. 79, ch. 77-120; s. 95, ch. 79-3; s. 5, ch. 99-260; s. 1930, ch. 2003-261.

Note.—Former s. 945.20.



946.40 - Use of prisoners in public works.

946.40 Use of prisoners in public works.—

(1) The Department of Corrections shall, subject to the availability of funds appropriated for that purpose, and, in the absence of such funds, may, enter into agreements with such political subdivisions in the state, as defined by s. 1.01(8), including municipalities; with such agencies and institutions of the state; and with such nonprofit corporations as might use the services of inmates of correctional institutions and camps when it is determined by the department that such services will not be detrimental to the welfare of such inmates or the interests of the state in a program of rehabilitation. An agreement for use of fewer than 15 minimum custody inmates and medium custody inmates may provide that supervision will be either by the department or by the political subdivision, institution, nonprofit corporation, or agency using the inmates. The department is authorized to adopt rules governing work and supervision of inmates used in public works projects, which rules shall include, but shall not be limited to, the proper screening and supervision of such inmates. Inmates may be used for these purposes without being accompanied by a correctional officer, provided the political subdivision, municipality, or agency of the state or the nonprofit corporation provides proper supervision pursuant to the rules of the Department of Corrections.

(2) The budget of the department may be reimbursed from the budget of any state agency or state institution for the services of inmates and personnel of the department in such amounts as may be determined by agreement between the department and the head of such agency or institution. However, no political subdivision of the state shall be required to reimburse the department for such services.

(3) The department shall not be required to provide supervision for minimum custody inmates or medium custody inmates unless there is adequate notice of the need for the services of at least 15 such inmates.

(4) No person convicted of sexual battery pursuant to s. 794.011 is eligible for any program under the provisions of this section.

History.—s. 11, ch. 57-213; s. 18, ch. 61-530; ss. 19, 35, ch. 69-106; ss. 1, 2, ch. 70-441; s. 10, ch. 76-273; s. 1, ch. 83-175; s. 12, ch. 85-288; s. 11, ch. 85-340; s. 3, ch. 87-211; s. 2, ch. 87-286; s. 2, ch. 91-225; s. 8, ch. 91-280; s. 83, ch. 92-142; s. 22, ch. 93-156; s. 3, ch. 94-265; s. 93, ch. 95-211; s. 18, ch. 97-94.

Note.—Former s. 945.11.



946.41 - Promotion of inmate work programs; safety signage.

946.41 Promotion of inmate work programs; safety signage.—The department shall, to the extent possible and within existing resources, promote inmate work programs to the public which may include any or all of the following: signs clearly displayed which identify inmate work crews as inmates working in the community under the supervision of the department or another entity, signs clearly displayed on vehicles commonly utilized for the purpose of transporting inmate work crews working in the community, or signs clearly displayed by the supervising entity in public areas when inmate work crews are performing roadway maintenance or when safety signs are otherwise required. The department may also provide a uniform of distinctive design for inmate work crews in the community, including work crews under the supervision of another entity.

History.—s. 37, ch. 95-283.



946.42 - Use of inmates on private property.

946.42 Use of inmates on private property.—

(1) The department may allow inmates who meet the criteria provided in s. 946.40 to enter onto private property to perform public works or for the following purposes:

(a) To accept and collect donations for the use and benefit of the department.

(b) To assist federal, state, local, and private agencies before, during, and after emergencies or disasters.

(2) As used in this section, the term:

(a) “Disaster” means any natural, technological, or civil emergency that causes damage of sufficient severity and magnitude to result in a declaration of a state of emergency by a county, the Governor, or the President of the United States.

(b) “Donations” means gifts of tangible personal property and includes equipment, fixtures, construction materials, food items, and other tangible personal property of a consumable or nonconsumable nature.

(c) “Emergency” means any occurrence or threat of an occurrence, whether natural, technological, or manmade, in war or in peace, that results or may result in substantial injury or harm to the population or substantial damage to or loss of property.

History.—s. 16, ch. 2010-64.






Part II - LEASED OR MANAGED WORK PROGRAMS (ss. 946.501-946.525)

946.501 - Findings of fact.

946.501 Findings of fact.—

(1) It is the finding of the Legislature that correctional work programs of the Department of Corrections are uniquely different from other programs operated or conducted by other departments in that it is essential to the state that the work programs provide inmates with useful activities that can lead to meaningful employment after release in order to assist in reducing the return of inmates to the system.

(2) It is further the finding of the Legislature that the mission of a correctional work program is, in order of priority:

(a) To provide a joint effort between the department, the correctional work programs, and other vocational training programs to reinforce relevant education, training, and postrelease job placement and help reduce recommitment.

(b) To serve the security goals of the state through the reduction of idleness of inmates and the provision of an incentive for good behavior in prison.

(c) To reduce the cost of state government by operating enterprises primarily with inmate labor, which enterprises do not seek to unreasonably compete with private enterprise.

(d) To serve the rehabilitative goals of the state by duplicating, as nearly as possible, the operating activities of a free-enterprise type of profitmaking enterprise.

(3) It is further the finding of the Legislature that a program which duplicates as closely as possible free-world production and service operations in order to aid inmates in adjustment after release and to prepare inmates for gainful employment is in the best interests of the state, inmates, and the general public.

History.—s. 1, ch. 83-209; s. 4, ch. 87-286; s. 26, ch. 89-526.

Note.—Former s. 946.005.



946.502 - Legislative intent with respect to operation of correctional work programs.

946.502 Legislative intent with respect to operation of correctional work programs.—

(1) It is the intent of the Legislature that a nonprofit corporation lease and manage the correctional work programs of the Department of Corrections.

(2) It is further the intent of the Legislature that, once one such nonprofit corporation is organized, no other nonprofit corporation be organized for the purpose of carrying out this part. In carrying out this part, the corporation is not an “agency” within the meaning of s. 20.03(11).

(3) It is further the intent of the Legislature that the corporation shall lease all correctional work programs from the department.

(4) It is further the intent of the Legislature that the state shall have a continuing interest in assuring continuity and stability in the operation of correctional work programs and that this part be construed in furtherance of such goals.

(5) It is further the intent of the Legislature that, although the state has a continuing interest in correctional work programs, such programs can best operate independently of state government.

(6) It is further the intent of the Legislature that the corporation will devise and operate correctional work programs to utilize inmates of all custody levels, with specific emphasis on reducing idleness among close custody inmates.

History.—s. 2, ch. 83-209; ss. 1, 2, ch. 83-345; s. 1, ch. 84-280; ss. 4, 5, ch. 87-286; s. 27, ch. 89-526; s. 1, ch. 96-270; s. 1, ch. 2001-242.

Note.—Former s. 946.01.



946.5025 - Authorization of corporation to enter into contracts.

946.5025 Authorization of corporation to enter into contracts.—The corporation established under this part may enter into contracts to operate correctional work programs with any county or municipal authority that operates a correctional facility or with a contractor authorized under chapter 944 or chapter 957 to operate a private correctional facility. The corporation has the same powers, privileges, and immunities in carrying out such contracts as it has under this chapter.

History.—s. 7, ch. 91-298; s. 2, ch. 96-270; s. 2, ch. 2001-242.



946.5026 - Sovereign immunity in tort actions.

946.5026 Sovereign immunity in tort actions.—The provisions of s. 768.28 shall be applicable to the corporation established under this part, which is deemed to be a corporation primarily acting as an instrumentality of the state.

History.—s. 28, ch. 92-310; s. 3, ch. 2001-242.



946.503 - Definitions to be used with respect to correctional work programs.

946.503 Definitions to be used with respect to correctional work programs.—As used in this part, the term:

(1) “Corporation” means the private nonprofit corporation established pursuant to s. 946.504(1), or a private nonprofit corporation whose sole member is the private nonprofit corporation established pursuant to s. 946.504(1), and at least 51 percent of the board of which contains members of the board of directors of the private nonprofit corporation established pursuant to s. 946.504(1), to carry out this part.

(2) “Correctional work program” means any program presently a part of the prison industries program operated by the department or any other correctional work program carried on at any state correctional facility presently or in the future, but the term does not include any program authorized by s. 945.091 or s. 946.40.

(3) “Department” means the Department of Corrections.

(4) “Facilities” means the buildings and land used in the operation of an industry program on state property.

(5) “Inmate” means any person incarcerated within any state, county, municipal, or private correctional facility.

(6) “Private correctional facility” means a facility authorized by chapter 944 or chapter 957.

History.—s. 2, ch. 83-209; s. 2, ch. 83-345; s. 2, ch. 84-280; ss. 4, 6, ch. 87-286; s. 3, ch. 96-270; s. 2, ch. 97-227; s. 4, ch. 2001-242.

Note.—Former s. 946.02.



946.504 - Organization of corporation to operate correctional work programs; lease of facilities.

946.504 Organization of corporation to operate correctional work programs; lease of facilities.—

(1) The department shall lease buildings and land to the nonprofit corporation authorized to operate the correctional work programs, the members of which are appointed by the Governor and confirmed by the Senate. The same appointment process shall be followed to fill any vacancy. The corporation shall be organized pursuant to chapter 617 and shall possess all the powers granted by that chapter. The Board of Trustees of the Internal Improvement Trust Fund shall enter into leases directly with the corporation, for a period of at least 20 years, for the lease of the lands that are currently under sublease with the department and used by the corporation for correctional work programs and that are identified as subject to lease numbers 3513, 2946, 2675, 2937, 2673, and 2671 with the Board of Trustees of the Internal Improvement Trust Fund. Any additional improvements to such property leased by the corporation from the Board of Trustees must have the prior approval of the Board of Trustees of the Internal Improvement Trust Fund.

(2) No sublease for land from any other agency of state government shall be in excess of that amount for which the department is obligated to pay under any lease agreement with any other agency of state government.

(3) The corporation shall negotiate with the Department of Management Services to reach and enter into an agreement for the lease of each correctional work program proposed by the corporation. The facilities to be leased and the amount of rental for such facilities shall be agreed upon by the Department of Management Services and the corporation, with consultation with the department. The length of such lease shall be mutually agreed upon among the department, the Department of Management Services, and the corporation; however, the initial lease may not exceed 7 years. The department shall continue to manage and operate the various correctional work programs until the lease between the department and the corporation is effective.

(4) If the department leases a single correctional work program at any correctional institution to the corporation, the corporation shall lease all such correctional work programs at that institution.

(5)(a) Prior to entering into any lease or other separate contract or agreement between the department and the corporation, the department shall determine that:

1. The members of the corporation were appointed by the Governor and confirmed by the Senate;

2. The articles of incorporation of the corporation have been approved by the Governor; and

3. The articles of incorporation contain a provision that prohibits any director from voting on any matter that comes before the board of directors that would result in a direct monetary gain to any director or any entity in which any director has an interest.

(b) The lease must be submitted to the Attorney General for his or her approval as to form and legality.

(c) All leases of land shall be subject to the approval of the Board of Trustees of the Internal Improvement Trust Fund.

(6)(a) Upon the effective date of each lease of each correctional work program, the department shall cause to be remitted to the corporation all funds appropriated for, associated with, or budgeted for the operation of that correctional work program, as agreed upon among the department, the Department of Management Services, and the corporation.

(b) No operating loss of any type may be transferred to the corporation.

(7) When it leases any correctional work program, the corporation shall exercise a reasonable effort to employ the personnel of the department who are currently involved in the correctional work programs being leased to the corporation.

(8) Notwithstanding any provision to the contrary, the corporation is authorized to use tax-exempt financing through the issuance of tax-exempt bonds, certificates of participation, lease-purchase agreements, or other tax-exempt financing methods for the purpose of constructing facilities or making capital improvements for correctional work programs and prison industry enhancement programs on state-owned land within state correctional institutions. Such tax-exempt financing may be funded by the General Appropriations Act. If the corporation obtains tax-exempt financing, the state retains a secured interest by holding a lien against any structure or improvement for which tax-exempt financing or state funds are used. The corporation shall include a provision in its financing contract requiring that a lien be filed by the Department of Corrections, on behalf of the state, in order to procure the issuance of tax-exempt bonds or certificates of participation; to enter into lease-purchase agreements; or to obtain any other tax-exempt financing methods for the construction or renovation of facilities related to correctional work programs or prison industry enhancement programs. The lien shall be against the property where any facility or structure is located which has been constructed or substantially renovated, in whole or in part, through the use of state funds. However, there is no requirement for the Department of Corrections to file a lien if the amount of state funds does not exceed $25,000 or 10 percent of the contract amount, whichever is less. The lien must be recorded, upon the execution of the contract authorizing such construction or renovation, in the county where the property is located. The lien must specify that the Department of Corrections has a financial interest in the property equal to the pro rata portion of the state’s original investment of the then-fair-market value of the construction. The lien must also specify that the Department of Corrections’ financial interest is proportionately reduced and subsequently vacated over a 20-year period of depreciation. The contract must include a provision that as a condition of receipt of state funding for this purpose, the corporation agrees that, if it disposes of the property before the state’s interest is vacated, the corporation will refund the proportionate share of the state’s initial investment, as adjusted by depreciation.

History.—s. 2, ch. 83-209; s. 3, ch. 84-280; ss. 4, 7, ch. 87-286; s. 317, ch. 92-279; s. 55, ch. 92-326; s. 4, ch. 96-270; s. 1868, ch. 97-102; s. 3, ch. 97-227; s. 6, ch. 99-260.

Note.—Former s. 946.03.



946.505 - Reversion upon dissolution of corporation or termination of lease.

946.505 Reversion upon dissolution of corporation or termination of lease.—

(1) In the event the corporation is dissolved or its lease of any correctional work program expires or is otherwise terminated, all property relating to such correctional work program which ceases to function because of such termination or dissolution, including all buildings, land, furnishings, equipment, and other chattels originally leased from the department, as well as any subsequently constructed or otherwise acquired facilities in connection with its continued operation of that program, automatically reverts to full ownership by the department unless the corporation intends to utilize such property in another correctional work program. Such a reversionary ownership interest of the state in any and all such after-acquired facilities by the corporation is in furtherance of the goals established in s. 946.502(4), and such a present ownership interest by the state is a continuing and insurable state interest.

(2) Notwithstanding any provision of subsection (1), the ownership of any permanent enhancements made to facilities or work programs is vested in the department.

History.—s. 2, ch. 83-209; ss. 4, 8, ch. 87-286; s. 8, ch. 94-265; s. 4, ch. 97-227.

Note.—Former s. 946.035.



946.506 - Modification or termination of correctional work program by the corporation.

946.506 Modification or termination of correctional work program by the corporation.—This part does not prevent the corporation from modifying, altering, or terminating any correctional work program, once assumed, so long as the corporation is otherwise carrying out the provisions of this part.

History.—s. 2, ch. 83-209; ss. 4, 9, ch. 87-286; s. 5, ch. 96-270; s. 5, ch. 2001-242.

Note.—Former s. 946.041.



946.509 - Insurance of property leased or acquired by the corporation.

946.509 Insurance of property leased or acquired by the corporation.—

(1) The State Risk Management Trust Fund created under s. 284.30 shall insure all property eligible for coverage under part I of chapter 284 which is leased by the department to the corporation or which is subsequently acquired and owned or leased by the corporation and subject to the reversionary ownership interest of the state established in s. 946.505.

(2) Coverage under the State Risk Management Trust Fund of property leased to or otherwise acquired by the corporation shall be secured and maintained through the existing policy and account of the Department of Corrections with the Division of Risk Management of the Department of Financial Services. All matters, including premium calculations, assessments and payments, retrospective premium adjustments, reporting requirements, and other requirements, concerning coverage of such property under the State Risk Management Trust Fund shall be conducted as if all such property were owned solely by the department. Except as required by chapter 284, if the corporation finds that it is more economical to do so, the corporation may secure private insurance coverage on all or a portion of the activities of or properties used by the corporation. If coverage through the State Risk Management Trust Fund is not secured, the corporation must present documentation of insurance coverage to the Division of Risk Management equal to the coverage that could otherwise be provided by the State Risk Management Trust Fund.

History.—s. 2, ch. 83-209; ss. 4, 12, ch. 87-286; s. 6, ch. 96-270; s. 65, ch. 96-418; s. 37, ch. 97-93; s. 5, ch. 97-227; s. 24, ch. 2000-122; s. 6, ch. 2001-242; s. 1931, ch. 2003-261.

Note.—Former s. 946.081.



946.5095 - Elimination of hazardous conditions.

946.5095 Elimination of hazardous conditions.—Pursuant to the applicable provisions of part I of chapter 284, whenever state-insured property leased to or otherwise held by the corporation is inspected by the Division of Risk Management of the Department of Financial Services and any condition is found to exist which, in the opinion of the division, is hazardous from the standpoint of destruction by fire or other insurable causes, the corporation shall either promptly repair the property to eliminate any observed hazard or otherwise promptly remove the hazardous condition at its own expense.

History.—s. 2, ch. 83-209; s. 1932, ch. 2003-261.

Note.—Former s. 946.082.



946.510 - Insurance by Division of Risk Management.

946.510 Insurance by Division of Risk Management.—Pursuant to the applicable provisions of chapter 284, the Division of Risk Management of the Department of Financial Services is authorized to insure the corporation under the same general terms and conditions as the Department of Corrections was insured by the division prior to the corporation leasing the correctional work programs as authorized by this chapter.

History.—s. 2, ch. 85-194; s. 4, ch. 87-286; s. 1933, ch. 2003-261.

Note.—Former s. 946.083.



946.511 - Inmate labor to operate correctional work programs.

946.511 Inmate labor to operate correctional work programs.—

(1) Inmates shall be evaluated and identified during the reception process to determine basic literacy, employment skills, academic skills, vocational skills, and remedial and rehabilitative needs. The evaluation shall prescribe education, work, and work-training for each inmate. Assignment to programs shall be based on the evaluation and the length of time the inmate will be in the custody of the department. Assignment to programs shall be reviewed every 6 months to ensure proper placement based on bed space availability. Assignment of inmates shall be governed by the following objectives and priorities:

(a) Inmates shall be assigned to meet the needs of the work requirements of the Department of Corrections, including essential operational functions and revenue-generating contracts.

(b) Inmates shall be assigned to correctional education.

(c) Inmates shall be assigned to meet all other work requirements of the department, including remaining operational functions and nonrevenue-generating contracts.

As used in this subsection, the term “revenue-generating contracts” includes contracts with the Department of Transportation, the corporation authorized to conduct the correctional work programs under this part, the corporation and private sector businesses operating programs authorized under s. 946.523, and federal, state, or local governmental entities or subdivisions authorized under s. 944.10(7).

(2) The corporation shall establish policies and procedures relating to the use of inmates in its correctional work program, which shall be submitted to the department for approval. Any policies and procedures in effect on the effective date of this act do not require approval.

History.—s. 2, ch. 83-209; s. 4, ch. 87-286; s. 28, ch. 89-526; s. 2, ch. 91-298; s. 6, ch. 97-227; s. 7, ch. 2001-242.

Note.—Former s. 946.09.



946.512 - Inmate compensation plan.

946.512 Inmate compensation plan.—The corporation shall establish a compensation plan that provides for a specific amount to be paid to the department to be credited to an account for an inmate performing labor and a portion to be used to make any court-ordered payments, including restitution to the victim, and a specific amount to be paid to the Prison Industries Trust Fund to be used as provided in s. 946.522. Such funds, excluding victim restitution payments, court-ordered payments, and the amount credited to the account of the inmate, shall be deposited in the Prison Industries Trust Fund to be used as provided in s. 946.522.

History.—s. 2, ch. 83-209; s. 4, ch. 87-286; s. 4, ch. 91-298; s. 7, ch. 97-227; s. 2, ch. 2000-278.

Note.—Former s. 946.10.



946.513 - Private employment of inmates; disposition of compensation received.

946.513 Private employment of inmates; disposition of compensation received.—

(1) Notwithstanding the provisions of any other law, an inmate may be employed by the corporation or by any other private entity operating on the grounds of a correctional institution prior to the last 24 months of the inmate’s confinement. Compensation received for such employment shall be credited by the department to an account for the inmate and shall be used to make any court-ordered payments, including restitution to the victim. The department rules shall provide that a portion of such compensation be credited by the department in the manner provided in s. 946.512.

(2) No inmate is eligible for reemployment assistance benefits, whether employed by the corporation or by any other private enterprise operating on the grounds of a correctional institution or elsewhere, when such employment is part of a correctional work program or work-release program of either the corporation or the department.

History.—s. 2, ch. 83-209; s. 76, ch. 85-62; s. 4, ch. 87-286; s. 89, ch. 88-122; s. 5, ch. 91-298; s. 1666, ch. 97-102; s. 8, ch. 97-227; s. 84, ch. 2012-30.

Note.—Former s. 946.11.



946.514 - Civil rights of inmates; inmates not state employees; liability of corporation for inmate injuries.

946.514 Civil rights of inmates; inmates not state employees; liability of corporation for inmate injuries.—

(1) Nothing contained in this part is intended to restore in whole or in part the civil rights of inmates.

(2) No inmate compensated under this part or by the corporation or the department shall be considered as an employee of the state, the department, or the corporation.

(3) The corporation is liable for inmate injury to the extent specified in s. 768.28; however, the members of the board of directors are not individually liable to any inmate for any injury sustained in any correctional work program operated by the corporation.

History.—s. 2, ch. 83-209; s. 6, ch. 84-280; ss. 4, 13, ch. 87-286; s. 8, ch. 2001-242.

Note.—Former s. 946.14.



946.515 - Use of goods and services produced in correctional work programs.

946.515 Use of goods and services produced in correctional work programs.—

(1) Any service or item manufactured, processed, grown, or produced by the corporation in a correctional work program may be furnished or sold to any legislative, executive, or judicial agency of the state, any political subdivision, any other state, any foreign entity or agent thereof, any agency of the Federal Government, to any contract vendor for such agencies or any subcontractor of the contract vendor, or to any person, firm, or business entity if not prohibited by federal law.

(2) No similar product or service of comparable price and quality found necessary for use by any state agency may be purchased from any source other than the corporation if the corporation certifies that the product is manufactured by, or the service is provided by, inmates and the product or service meets the comparable performance specifications and comparable price and quality requirements as specified under s. 287.042(1)(f) or as determined by an individual agency as provided in this section. The purchasing authority of any such state agency may make reasonable determinations of need, price, and quality with reference to products or services available from the corporation. In the event of a dispute between the corporation and any purchasing authority based upon price or quality under this section or s. 287.042(1)(f), either party may request a hearing with the Department of Management Services and if not resolved, either party may request a proceeding pursuant to ss. 120.569 and 120.57, which shall be referred to the Division of Administrative Hearings within 60 days after such request, to resolve any dispute under this section. No party is entitled to any appeal pursuant to s. 120.68.

(3) Agricultural commodities, including, but not limited to, sugar cane, vegetables, beef, and dairy products, may be sold to private entities or may be sold or disposed of as provided in subsections (1) and (2).

(4) The provisions of part I of chapter 287 do not apply to any purchases of commodities or contractual services made by any legislative, executive, or judicial agency of the state from the corporation.

(5) In addition, the corporation may contract to provide inmate services or inmate goods to private enterprise, where such services or goods are under the direct supervision of the corporation and, further, where it is determined by the Governor that the corporation by the provision of such services or goods does not unreasonably seek to compete with other businesses in this state.

(6) If, pursuant to a contract between any legislative, executive, or judicial agency of the state and any private contract vendor, a product or service is required by the Department of Management Services or on behalf of any state agency, is certified by or is available from the corporation identified in this chapter, and has been approved in accordance with subsection (2), the contract must contain the following language:

IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ANY ARTICLES WHICH ARE THE SUBJECT OF, OR REQUIRED TO CARRY OUT, THIS CONTRACT SHALL BE PURCHASED FROM THE CORPORATION IDENTIFIED UNDER CHAPTER 946, F.S., IN THE SAME MANNER AND UNDER THE SAME PROCEDURES SET FORTH IN SECTION 946.515(2) AND (4), F.S.; AND FOR PURPOSES OF THIS CONTRACT THE PERSON, FIRM, OR OTHER BUSINESS ENTITY CARRYING OUT THE PROVISIONS OF THIS CONTRACT SHALL BE DEEMED TO BE SUBSTITUTED FOR THIS AGENCY INSOFAR AS DEALINGS WITH SUCH CORPORATION ARE CONCERNED.

(7) The provisions of s. 946.518 do not apply to this section.

History.—s. 2, ch. 83-209; s. 1, ch. 85-194; s. 46, ch. 86-183; ss. 4, 14, ch. 87-286; s. 6, ch. 91-298; s. 318, ch. 92-279; s. 55, ch. 92-326; s. 38, ch. 95-283; s. 7, ch. 96-270; s. 323, ch. 96-410; s. 9, ch. 97-227; s. 105, ch. 98-279; s. 7, ch. 99-260; s. 17, ch. 2000-155; s. 80, ch. 2011-47; s. 12, ch. 2013-16.

Note.—Former s. 946.15.



946.516 - Corporation status report and annual financial audit report.

946.516 Corporation status report and annual financial audit report.—

(1) The corporation shall submit to the Governor and the Legislature, on or before July 1 of each year, a report on the status of the correctional work programs, including, but not limited to, the proposed use of the profits from such programs, a breakdown of the amount of noninmate labor used, work subcontracted to other vendors, use of consultants, finished goods purchased for resale, and the number of inmates working in the correctional work programs at the time of such report. In addition, the corporation shall submit to the department, the Governor, the Legislature, and the Auditor General an annual financial audit report and such other information as may be requested by the Legislature, together with recommendations relating to provisions for reasonable tax incentives to private enterprises which employ inmates, parolees, or former inmates who have participated in correctional work programs.

(2) The department shall include, as a portion of its annual report, a report on postrelease job placement and the rate of subsequent contact with the correctional system for those inmates who have participated in the correctional work programs operated by the corporation and by the department.

(3) The corporation shall have an annual financial audit of its accounts and records by an independent certified public accountant retained by it and paid from its funds. The Auditor General or the director of the Office of Program Policy Analysis and Government Accountability may, pursuant to his or her own authority or at the direction of the Joint Legislative Auditing Committee, conduct an audit of the corporation.

(4) The corporation shall be governed by the generally accepted accounting principles as established by the Financial Accounting Standards Board (FASB) in order to carry out the intent of s. 946.502(2) and (5).

History.—s. 2, ch. 83-209; s. 4, ch. 87-286; s. 29, ch. 89-526; s. 8, ch. 96-270; s. 15, ch. 99-333; s. 9, ch. 2001-242.

Note.—Former s. 946.18.



946.517 - Corporation records.

946.517 Corporation records.—Corporation records are public records; however, proprietary confidential business information shall be confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, the Legislature, the Chief Financial Officer, and the Governor, pursuant to their oversight and auditing functions, shall have access to all proprietary confidential business information upon request and without subpoena and shall retain the confidentiality of information so received. “Proprietary confidential business information” means information regardless of form or characteristics, that is owned or controlled by the corporation; is intended to be and is treated by the corporation as private and the disclosure of the information would cause harm to the corporation’s business operations; has not been disclosed unless disclosed pursuant to a statutory provision, an order of a court or administrative body, a legislative proceeding pursuant to s. 5, Art. III of the State Constitution, or a private agreement that provides that the information may be released to the public; and, which is information regarding:

(1) Internal auditing controls and reports of internal auditors.

(2) Matters reasonably encompassed in privileged attorney-client communications.

(3) Security measures, systems, or procedures.

(4) Information concerning bids or other contractual data, banking records, and credit agreements, the disclosure of which would impair the efforts of the corporation to contract for goods or services on favorable terms.

(5) Information relating to private contractual data, the disclosure of which would impair the competitive interest of the provider of the information.

(6) Corporate officer, employee personnel, or inmate worker information unrelated to compensation, duties, qualifications, or responsibilities.

History.—s. 2, ch. 83-209; s. 4, ch. 87-286; s. 1, ch. 94-331; s. 450, ch. 96-406; s. 1934, ch. 2003-261.

Note.—Former s. 946.19.



946.518 - Sale of goods made by prisoners; when prohibited, when permitted.

946.518 Sale of goods made by prisoners; when prohibited, when permitted.—Goods, wares, or merchandise manufactured or mined in whole or in part by prisoners (except prisoners on parole or probation) may not be sold or offered for sale in this state by any person or by any federal authority or state or political subdivision thereof; however, this section does not forbid the sale, exchange, or disposition of such goods within the limitations set forth in s. 946.515, s. 946.523, or s. 946.524.

History.—ss. 1, 2, ch. 19277, 1939; CGL 1940 Supp. 8135(61); s. 24, ch. 57-1; s. 1, ch. 61-180; s. 1, ch. 63-176; ss. 19, 35, ch. 69-106; s. 77, ch. 77-120; s. 90, ch. 79-3; s. 4, ch. 83-209; ss. 4, 15, ch. 87-286; s. 9, ch. 96-270; s. 45, ch. 96-312; s. 10, ch. 97-227; s. 18, ch. 2000-155; s. 10, ch. 2001-242.

Note.—Former ss. 959.02, 945.14, 946.20.



946.520 - Assignment of inmates by Department of Corrections.

946.520 Assignment of inmates by Department of Corrections.—

(1) The department shall exert its best efforts to assign inmates to the corporation, or the private sector business authorized under this part, who have not less than 1 nor more than 5 years remaining before their tentative release dates. Beginning January 1, 1998, the department shall maintain the assignment of at least 60 percent of inmates to all correctional work programs collectively to the corporation, or to the private sector business authorized under this part, who have less than 10 years remaining before their tentative release dates. This 60-percent requirement does not apply to any correctional work program, or private sector business authorized under this part, within an institution for any year in which, as of January 1 of that year, the average years remaining before the tentative release date of all inmates assigned to that institution exceeds 12 years.

(2) The department may not remove an inmate once assigned to the corporation or to the private sector business authorized under this part, except upon request of or consent of such corporation or private sector business or for the purposes of population management, for inmate conduct that may subject the inmate to disciplinary confinement or loss of gain-time, or for security and safety concerns specifically set forth in writing to the corporation or private sector business.

History.—s. 11, ch. 97-227; s. 11, ch. 2001-242.



946.522 - Prison Industries Trust Fund.

946.522 Prison Industries Trust Fund.—

(1) The Prison Industries Trust Fund is created, to be administered by the Department of Financial Services. The trust fund shall consist of moneys authorized to be deducted pursuant to 18 U.S.C. s. 1761(c) and the applicable federal guidelines, to be appropriated by the Legislature, and moneys deposited by the corporation authorized under this part to manage and operate correctional work programs. The appropriated funds shall be used by the corporation for purposes of construction or renovation of its facilities or for the expansion or establishment of correctional work programs as described in this part or for prison industries enhancement (PIE) programs as authorized under s. 946.523.

(2) The funds must be deposited in the State Treasury and may be paid out only on warrants drawn by the Chief Financial Officer upon receipt of a corporate resolution that has been duly authorized by the board of directors of the corporation authorized under this part to manage and operate correctional work programs. The corporation shall maintain all necessary records and accounts relative to such funds.

(3) The trust fund is exempt from s. 215.20.

(4) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of that year and shall be available for carrying out the purposes of the trust fund.

(5) Pursuant to s. 19(f)(3), Art. III of the State Constitution, the trust fund consists of assets held by the state, in a trustee capacity, as an agent or fiduciary for the corporation authorized under this part, and is not subject to termination under s. 19(f)(2), Art. III of the State Constitution.

History.—s. 1, ch. 2000-278; s. 1935, ch. 2003-261.



946.523 - Prison industry enhancement (PIE) programs.

946.523 Prison industry enhancement (PIE) programs.—

(1) The corporation may operate or contract with the private sector for substantial involvement in a prison industry enhancement (PIE) program that includes, but is not limited to, contracts for the operation of a direct private sector business within a prison and the hiring of inmates. Any contract authorized by this subsection must be in compliance with federal law governing inmate work programs and must not result in the significant displacement of employed workers in the community. The purposes and objectives of this program are to:

(a) Increase the benefits to the general public by reimbursing the state for a portion of the costs of incarceration.

(b) Provide purposeful work for inmates.

(c) Increase job skills.

(d) Provide additional opportunities for rehabilitating inmates who are otherwise ineligible to work outside the prisons, such as maximum security inmates.

(e) Develop and establish new models for prison-based businesses that create jobs approximating conditions of private sector employment.

(f) Draw upon the economic base of operations for deposit into the Crimes Compensation Trust Fund.

(g) Substantially involve the private sector and its capital, management skills, and expertise in the design, development, and operation of businesses.

(h) Provide the financial basis for an inmate to contribute to the support of his or her family.

(i) Provide for the payment of state and federal taxes on an inmate’s wages, which are paid at the rate of the prevailing or minimum wage rate.

(j) Provide savings for the inmate to have available for his or her use upon the inmate’s eventual release from prison.

(2) Notwithstanding any other law to the contrary, including s. 440.15(8), private sector employers shall provide workers’ compensation coverage to inmates who participate in prison industry enhancement (PIE) programs under subsection (1). However, inmates are not entitled to reemployment assistance benefits.

History.—s. 9, ch. 99-260; s. 38, ch. 2003-412; s. 85, ch. 2012-30.



946.524 - Corporation work camps.

946.524 Corporation work camps.—

(1) The corporation may establish work camps that the corporation maintains and operates in accordance with chapter 951.

(2) The corporation may designate appropriate land that is owned or leased by the corporation, or may use state, county, or municipal land, as the site of the proposed facility. Any state lands used for the purposes authorized by this section must obtain prior approval of the Board of Trustees of the Internal Improvement Trust Fund. The work camps operated by the corporation may use inmates who are incarcerated in county or municipal jails for labor in correctional work programs or prison industry enhancement programs authorized by s. 946.523, and the corporation may enter into contracts to operate the work camps in accordance with s. 946.5025.

History.—s. 10, ch. 99-260.



946.525 - Participation by the corporation in the state group health insurance and prescription drug programs.

1946.525 Participation by the corporation in the state group health insurance and prescription drug programs.—

(1) The board of directors of the corporation established under this part may apply for participation in the state group health insurance program authorized in s. 110.123 and the prescription drug coverage program authorized by s. 110.12315 by submitting an application along with a $500 nonrefundable fee to the Department of Management Services.

(2) As a prerequisite to the adoption of a resolution for participation in the state group health insurance and prescription drug coverage program, the corporation shall seek proposals to provide health insurance and prescription drug coverages which coverages are equivalent to those offered currently by the corporation and coverages equivalent to the state group health insurance and prescription drug coverage program. The corporation shall review and consider all responsive proposals prior to the adoption of any resolution for participation in the state group health insurance and prescription drug coverage program.

(3) If the Department of Management Services determines that the corporation is eligible to enroll, the corporation must agree to the following terms and conditions:

(a) The minimum enrollment or contractual period will be 3 years.

(b) The corporation must pay to the Department of Management Services an initial administrative fee not less than $2.61 per enrollee per month, or such other amount established annually to fully reimburse the Department of Management Services for its costs.

(c) Termination of participation of the corporation requires written notice 1 year before the termination date.

(d) If participation is terminated, the corporation may not reapply for participation for a period of 2 years.

(e) The corporation shall reimburse the state for 100 percent of its costs, including administrative costs.

(f) If the corporation fails to make the payments required by this section to fully reimburse the state, the Department of Revenue or the Department of Financial Services shall, upon the request of the Department of Management Services, deduct the amount owed by the employer from any funds to be distributed by it to the corporation. The amounts so deducted shall be transferred to the Department of Management Services for further distribution to the trust funds in accordance with this chapter.

(g) The corporation shall furnish the Department of Management Services any information requested by the Department of Management Services which the Department of Management Services considers necessary to administer the state group health insurance program and the prescription drug program.

(4) The provisions of ss. 624.436-624.446 do not apply to the State Group Insurance Program or to this section.

History.—s. 14, ch. 2001-242; s. 1936, ch. 2003-261; s. 115, ch. 2013-18.

1Note.—Section 17, ch. 2001-242, provides that “[t]his act shall take effect upon becoming a law, except that [s. 946.525] shall take effect only when the Department of Management Services receives the favorable letters requested by section 15. If the favorable letters are not received, [s. 946.525] shall not take effect.”









Chapter 947 - FLORIDA COMMISSION ON OFFENDER REVIEW

947.001 - Short title.

947.001 Short title.—This chapter shall be known and may be cited as the “Objective Parole Guidelines Act of 1978.”

History.—s. 2, ch. 78-417; s. 34, ch. 83-131; s. 37, ch. 86-183; s. 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2.



947.002 - Intent.

947.002 Intent.—

(1) It is the purpose of this chapter to establish an objective means for determining and establishing parole dates for inmates.

(2) Objective parole criteria will be designed to give primary weight to the seriousness of the offender’s present criminal offense and the offender’s past criminal record. In considering the risk of recidivism, practice has shown that the best predictor is prior record.

(3) The chair shall be the agency head. While the commission is responsible for making decisions on the granting and revoking of parole, the chair shall establish, execute, and be held accountable for all administrative policy decisions. The routine administrative decisions are the full responsibility of the chair.

(4) Hearing examiners are assigned on the basis of caseload needs as determined by the chair.

(5) It is the intent of the Legislature that the decision to parole an inmate from the incarceration portion of the inmate’s sentence is an act of grace of the state and shall not be considered a right.

History.—s. 1, ch. 78-417; s. 1, ch. 81-322; s. 2, ch. 82-171; s. 34, ch. 83-131; s. 37, ch. 86-183; s. 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 3, ch. 93-61; s. 1667, ch. 97-102.



947.005 - Definitions.

947.005 Definitions.—As used in this chapter, unless the context clearly indicates otherwise:

(1) “Authority” means the Control Release Authority.

(2) “Child care facility” has the same meaning as provided in s. 402.302.

(3) “Commission” means the Florida Commission on Offender Review.

(4) “Department” means the Department of Corrections.

(5) “Effective parole release date” means the actual parole release date as determined by the presumptive parole release date, satisfactory institutional conduct, and an acceptable parole plan.

(6) “Park” has the same meaning as provided in s. 775.215.

(7) “Playground” has the same meaning as provided in s. 775.215.

(8) “Presumptive parole release date” means the tentative parole release date as determined by objective parole guidelines.

(9) “Provisional release date” means the date projected for the prisoner’s release from custody as determined pursuant to 1s. 944.277.

(10) “Qualified practitioner” means a social worker, a mental health counselor, or a marriage and family therapist licensed under chapter 491 who, as determined by rule of the respective board, has the coursework, training, qualifications, and experience to evaluate and treat sexual offenders; a psychiatrist licensed under chapter 458 or chapter 459; or a psychologist licensed under chapter 490.

(11) “Risk assessment” means an assessment completed by an independent qualified practitioner to evaluate the level of risk associated when a sex offender has contact with a child.

(12) “Safety plan” means a written document prepared by the qualified practitioner, in collaboration with the sex offender, the child’s parent or legal guardian, and, when appropriate, the child, which establishes clear roles and responsibilities for each individual involved in any contact between the child and the sex offender.

(13) “School” has the same meaning as provided in s. 775.215.

(14) “Secretary” means the Secretary of Corrections.

(15) “Tentative release date” means the date projected for the prisoner’s release from custody by virtue of gain-time granted or forfeited pursuant to s. 944.275(3)(a).

History.—s. 3, ch. 78-417; s. 101, ch. 79-3; s. 2, ch. 81-322; s. 34, ch. 83-131; ss. 24, 37, ch. 86-183; ss. 14, 66, 67, ch. 88-122; s. 1, ch. 89-526; ss. 11, 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 1, ch. 2005-67; s. 7, ch. 2007-200; s. 8, ch. 2007-209; s. 9, ch. 2010-92; s. 40, ch. 2014-191.

1Note.—Repealed by s. 32, ch. 93-406.



947.01 - Florida Commission on Offender Review; creation; number of members.

947.01 Florida Commission on Offender Review; creation; number of members.—A Florida Commission on Offender Review is created to consist of six members who are residents of the state. Effective July 1, 1996, the membership of the commission shall be three members.

History.—s. 1, ch. 20519, 1941; s. 1, ch. 63-83; s. 1, ch. 65-453; s. 30, ch. 74-112; s. 84, ch. 77-120; s. 1, ch. 77-174; s. 4, ch. 78-417; s. 102, ch. 79-3; ss. 23, 34, ch. 83-131; s. 13, ch. 85-288; ss. 25, 37, ch. 86-183; s. 4, ch. 87-300; ss. 15, 67, ch. 88-122; s. 17, ch. 89-531; ss. 9, 20, ch. 90-337; s. 1, ch. 93-2; s. 39, ch. 95-283; s. 12, ch. 96-422; s. 41, ch. 2014-191.



947.02 - Florida Commission on Offender Review; members, appointment.

947.02 Florida Commission on Offender Review; members, appointment.—

(1) Except as provided in s. 947.021, the members of the Florida Commission on Offender Review shall be appointed by the Governor and Cabinet from a list of eligible applicants submitted by a parole qualifications committee. The appointments of members of the commission shall be certified to the Senate by the Governor and Cabinet for confirmation, and the membership of the commission shall include representation from minority persons as defined in s. 288.703.

(2) A parole qualifications committee shall consist of five persons who are appointed by the Governor and Cabinet. One member shall be designated as chair by the Governor and Cabinet. The committee shall provide for statewide advertisement and the receiving of applications for any position or positions on the commission and shall devise a plan for the determination of the qualifications of the applicants by investigations and comprehensive evaluations, including, but not limited to, investigation and evaluation of the character, habits, and philosophy of each applicant. Each parole qualifications committee shall exist for 2 years. If additional vacancies on the commission occur during this 2-year period, the committee may advertise and accept additional applications; however, all previously submitted applications shall be considered along with the new applications according to the previously established plan for the evaluation of the qualifications of applicants.

(3) Within 90 days before an anticipated vacancy by expiration of term pursuant to s. 947.03 or upon any other vacancy, the Governor and Cabinet shall appoint a parole qualifications committee if one has not been appointed during the previous 2 years. The committee shall consider applications for the commission seat, including the application of an incumbent commissioner if he or she applies, according to subsection (2). The committee shall submit a list of three eligible applicants, which may include the incumbent if the committee so decides, without recommendation, to the Governor and Cabinet for appointment to the commission. In the case of an unexpired term, the appointment must be for the remainder of the unexpired term and until a successor is appointed and qualified. If more than one seat is vacant, the committee shall submit a list of eligible applicants, without recommendation, containing a number of names equal to three times the number of vacant seats; however, the names submitted may not be distinguished by seat, and each submitted applicant shall be considered eligible for each vacancy.

(4) Upon receiving a list of eligible persons from the parole qualifications committee, the Governor and Cabinet may reject the list. If the list is rejected, the committee shall reinitiate the application and examination procedure according to subsection (2).

(5) Section 120.525 and chapters 119 and 286 apply to all activities and proceedings of a parole qualifications committee.

History.—s. 1, ch. 20519, 1941; s. 2, ch. 65-453; s. 33, ch. 69-106; s. 31, ch. 74-112; s. 1, ch. 75-207; s. 5, ch. 78-417; ss. 24, 34, ch. 83-131; s. 37, ch. 86-183; ss. 16, 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 1, ch. 93-61; s. 324, ch. 96-410; s. 13, ch. 96-422; s. 1869, ch. 97-102; s. 42, ch. 2014-191.



947.021 - Florida Commission on Offender Review; expedited appointments.

947.021 Florida Commission on Offender Review; expedited appointments.—Whenever the Legislature decreases the membership of the commission, all terms of office shall expire, notwithstanding any law to the contrary. Under such circumstances, the Governor and Cabinet shall expedite the appointment of commissioners. Notwithstanding the parole qualifications committee procedure in s. 947.02, members shall be directly appointed by the Governor and Cabinet. Members appointed to the commission may be selected from incumbents. Members shall be certified to the Senate by the Governor and Cabinet for confirmation, and the membership of the commission shall include representation from minority persons as defined in s. 288.703.

History.—s. 14, ch. 96-422; s. 43, ch. 2014-191.



947.03 - Commissioners; tenure and removal.

947.03 Commissioners; tenure and removal.—

(1) Upon the expiration of the term of any member of the commission, a successor shall be appointed by the Governor and Cabinet for a term of 6 years, unless otherwise provided by law. No person is eligible to be appointed for more than two consecutive 6-year terms.

(2) Vacancies in the membership of the commission shall be filled by the Governor and Cabinet for the unexpired term in the manner provided for in s. 947.02.

(3) Each member appointed by the Governor and Cabinet is accountable to the Governor and Cabinet for the proper performance of the duties of his or her office. The Governor and Cabinet may remove from office any such member for malfeasance, misfeasance, neglect of duty, drunkenness, incompetence, or permanent inability to perform official duties or for pleading guilty or nolo contendere to, or being found guilty of, a felony. All such removals shall be submitted to the Senate for its consent as provided by the constitution.

History.—s. 1, ch. 20519, 1941; s. 3, ch. 65-453; s. 6, ch. 69-216; s. 33, ch. 69-106; s. 1, ch. 79-42; ss. 25, 34, ch. 83-131; ss. 26, 37, ch. 86-183; s. 67, ch. 88-122; s. 17, ch. 89-531; ss. 10, 20, ch. 90-337; s. 1, ch. 93-2; s. 15, ch. 96-422; s. 1870, ch. 97-102; s. 5, ch. 2000-328.



947.04 - Organization of commission; officers; offices.

947.04 Organization of commission; officers; offices.—

(1) Before July 1 of each even-numbered year, the Governor and Cabinet shall select a chair who shall serve for a period of 2 years and until a successor is selected and qualified. The Governor and Cabinet shall, at the same time that a chair is selected, select a vice chair to serve during the same 2-year period as the chair, in the absence of the chair. The chair may succeed himself or herself. The chair, as chief administrative officer of the commission, has the authority and responsibility to plan, direct, coordinate, and execute the powers, duties, and responsibilities assigned to the commission, except those of granting and revoking parole as provided for in this chapter. Subject to approval by the Governor and the Cabinet, the chair may assign consenting retired commissioners or former commissioners to temporary duty when there is a workload need. Any such commissioner shall be paid $100 for each day or portion of a day spent on the work of the commission and shall be reimbursed for travel expenses as provided in s. 112.061. The chair is authorized to provide or disseminate information relative to parole by means of documents, seminars, programs, or otherwise as he or she determines necessary. The chair shall establish, execute, and be held accountable for all administrative policy decisions. However, decisions to grant or revoke parole shall be made in accordance with the provisions of ss. 947.172, 947.174, and 947.23. The commissioners shall be directly accountable to the chair in the execution of their duties as commissioners, and the chair has authority to recommend to the Governor suspension of a commissioner who fails to perform the duties provided for by statute.

(2) Notwithstanding the provisions of s. 20.05(1)(g), the chair shall appoint administrators with responsibility for the management of commission activities in the following functional areas:

(a) Administration.

(b) Operations.

(c) Clemency.

(3) The commissioners shall select from their number a secretary who shall serve for a period of 1 year or until a successor is elected and qualified.

(4) The commission may establish and maintain field offices within existing administration buildings at facilities and institutions operated by the department. Headquarters shall be located in Tallahassee. The business of the commission shall be transacted anywhere in the state as provided in s. 947.06. The commission shall keep its official records and papers at the headquarters, which it shall furnish and equip.

(5) Acts and decisions of the chair may be modified as provided in s. 947.06.

History.—s. 2, ch. 20519, 1941; s. 6, ch. 78-417; s. 2, ch. 79-42; s. 3, ch. 82-171; ss. 22, 34, ch. 83-131; s. 1, ch. 85-295; ss. 27, 37, ch. 86-183; ss. 1, 2, ch. 87-300; s. 67, ch. 88-122; s. 17, ch. 89-531; s. 15, ch. 90-211; ss. 20, 21, ch. 90-337; s. 1, ch. 93-2; s. 2, ch. 93-61; s. 18, ch. 96-422; s. 24, ch. 97-78; s. 1871, ch. 97-102; s. 4, ch. 2001-124.



947.045 - Federal Grants Trust Fund.

947.045 Federal Grants Trust Fund.—The Federal Grants Trust Fund is hereby created, to be administered by the Florida Commission on Offender Review.

(1) Funds to be credited to the trust fund shall consist of receipts from federal grants and shall be used for the various purposes for which the federal funds were intended.

(2) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 2005-90; s. 2, ch. 2009-27; s. 44, ch. 2014-191.



947.05 - Seal.

947.05 Seal.—The commission shall adopt an official seal of which the courts shall take judicial notice.

History.—s. 3, ch. 20519, 1941; s. 34, ch. 83-131; s. 37, ch. 86-183; s. 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2.



947.06 - Meeting; when commission may act.

947.06 Meeting; when commission may act.—The commission shall meet at regularly scheduled intervals and from time to time as may otherwise be determined by the chair. The making of recommendations to the Governor and Cabinet in matters relating to modifications of acts and decisions of the chair as provided in s. 947.04(1) shall be by a majority vote of the commission. No prisoner shall be placed on parole except as provided in ss. 947.172 and 947.174 by a panel of no fewer than two commissioners appointed by the chair. All matters relating to the granting, denying, or revoking of parole shall be decided in a meeting at which the public shall have the right to be present. Victims of the crime committed by the inmate shall be permitted to make an oral statement or submit a written statement regarding their views as to the granting, denying, or revoking of parole. Persons not members or employees of the commission or victims of the crime committed by the inmate may be permitted to participate in deliberations concerning the granting and revoking of paroles only upon the prior written approval of the chair of the commission. To facilitate the ability of victims and other persons to attend commission meetings, the commission shall meet in various counties including, but not limited to, Broward, Duval, Escambia, Hillsborough, Leon, Miami-Dade, Orange, and Palm Beach, with the location chosen being as close as possible to the location where the parole-eligible inmate committed the offense for which the parole-eligible inmate was sentenced. The commission shall adopt rules governing the oral participation of victims and the submission of written statements by victims.

History.—s. 4, ch. 20519, 1941; s. 1, ch. 23757, 1947; s. 7, ch. 78-417; s. 3, ch. 79-42; s. 34, ch. 83-131; ss. 28, 37, ch. 86-183; s. 10, ch. 88-96; s. 67, ch. 88-122; s. 17, ch. 89-531; s. 16, ch. 90-211; ss. 20, 22, ch. 90-337; s. 1, ch. 93-2; ss. 1668, 1669, ch. 97-102; ss. 171, 172, ch. 2008-4; s. 44, ch. 2010-117.



947.07 - Rules.

947.07 Rules.—The commission has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 for its governance, including among other things rules of practice and procedure and rules prescribing qualifications to be possessed by its employees.

History.—s. 27, ch. 20519, 1941; s. 1, ch. 23757, 1947; s. 34, ch. 83-131; s. 37, ch. 86-183; s. 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 228, ch. 98-200.



947.071 - Rulemaking procedures; indexing of orders.

947.071 Rulemaking procedures; indexing of orders.—

(1) It is the intent of the Legislature that all rulemaking procedures by the commission be conducted pursuant to the Administrative Procedure Act, chapter 120.

(2) The only final orders of the commission which shall be indexed pursuant to chapter 120 are:

(a) Orders granting parole.

(b) Orders revoking parole.

(c) Orders restoring to supervision.

(d) Orders releasing from custody and further supervision.

(e) Early parole termination orders.

(f) Orders granting conditional release.

(g) Orders revoking conditional release.

History.—s. 34, ch. 74-112; s. 4, ch. 82-171; s. 34, ch. 83-131; s. 37, ch. 86-183; ss. 17, 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2.



947.10 - Business and political activity upon part of members and full-time employees of commission.

947.10 Business and political activity upon part of members and full-time employees of commission.—No member of the commission and no full-time employee thereof shall, during her or his service upon or under the commission, engage in any other business or profession or hold any other public office, nor shall she or he serve as the representative of any political party, or any executive committee or other governing body thereof, or as an executive officer or employee of any political committee, organization, or association or be engaged on the behalf of any candidate for public office in the solicitation of votes or otherwise. However, this shall not be deemed to exclude the appointment of the Secretary of Corrections to the commission under the terms and conditions set forth in this chapter.

History.—s. 7, ch. 20519, 1941; s. 32, ch. 74-112; s. 85, ch. 77-120; s. 103, ch. 79-3; s. 34, ch. 83-131; ss. 30, 37, ch. 86-183; ss. 60, 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 1670, ch. 97-102.



947.11 - Legal adviser.

947.11 Legal adviser.—The Department of Legal Affairs shall be the legal adviser of the commission.

History.—s. 8, ch. 20519, 1941; ss. 11, 35, ch. 69-106; s. 34, ch. 83-131; s. 37, ch. 86-183; s. 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2.



947.12 - Members, employees, expenses.

947.12 Members, employees, expenses.—

(1) The members of the commission and its employees shall be reimbursed for travel expenses as provided in s. 112.061. All bills for expenses shall be properly receipted, audited, and approved and forwarded to the Chief Financial Officer and shall be paid in a manner and form as the bills for the expenses of the several departments of the state government are paid. All expenses, including salaries and other compensation, shall be paid from the General Revenue Fund and within the appropriation as fixed therefor by the Legislature. Such expenses shall be paid by the Chief Financial Officer upon proper warrants drawn upon vouchers and requisitions approved by the commission.

(2) The members of the examining board created in s. 947.02 shall each be paid per diem and travel expenses pursuant to s. 112.061 when traveling in the performance of their duties.

History.—s. 9, ch. 20519, 1941; s. 1, ch. 22864, 1945; s. 1, ch. 24033, 1947; s. 8, ch. 57-401; s. 19, ch. 63-400; s. 6, ch. 82-171; s. 34, ch. 83-131; s. 17, ch. 85-61; s. 37, ch. 86-183; s. 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 1937, ch. 2003-261.



947.13 - Powers and duties of commission.

947.13 Powers and duties of commission.—

(1) The commission shall have the powers and perform the duties of:

(a) Determining what persons shall be placed on parole, subject to the provisions of ss. 947.172 and 947.174.

(b) Fixing the time and conditions of parole, as provided in this chapter.

(c) Determining whether a person has violated parole and taking action with respect to such a violation.

(d) Making such investigations as may be necessary.

(e) Reporting to the Board of Executive Clemency the circumstances, the criminal records, and the social, physical, mental, and psychiatric conditions and histories of persons under consideration by the board for pardon, commutation of sentence, or remission of fine, penalty, or forfeiture.

(f) Establishing the terms and conditions of persons released on conditional release under s. 947.1405, and determining subsequent ineligibility for conditional release due to a violation of the terms or conditions of conditional release and taking action with respect to such a violation.

(g) As the Control Release Authority, determining what persons will be released on control release under s. 947.146, establishing the time and conditions of control release, if any, and determining whether a person has violated the conditions of control release and taking action with respect to such a violation.

(h) Determining what persons will be released on conditional medical release under s. 947.149, establishing the conditions of conditional medical release, and determining whether a person has violated the conditions of conditional medical release and taking action with respect to such a violation.

(2)(a) The commission shall immediately examine records of the department under s. 945.25, and any other records which it obtains, and may make such other investigations as may be necessary.

(b) The Department of Children and Families and all other state, county, and city agencies, sheriffs and their deputies, and all peace officers shall cooperate with the commission and the department and shall aid and assist them in the performance of their duties.

History.—s. 10, ch. 20519, 1941; s. 1, ch. 72-256; ss. 86, 87, ch. 77-120; s. 476, ch. 77-147; s. 9, ch. 78-417; s. 104, ch. 79-3; s. 7, ch. 82-171; s. 34, ch. 83-131; s. 2, ch. 85-295; ss. 31, 37, ch. 86-183; ss. 18, 67, ch. 88-122; s. 46, ch. 89-526; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 4, ch. 93-61; s. 320, ch. 99-8; s. 52, ch. 2004-335; s. 329, ch. 2014-19.



947.135 - Mutual participation program.

947.135 Mutual participation program.—

(1) SHORT TITLE.—This act shall be known and may be cited as the “Mutual Participation Program Act of 1976.”

(2) LEGISLATIVE INTENT.—It is the intent of the Legislature to:

(a) Involve the department and the commission in program planning with the offender while the offender is incarcerated, leading to the establishment of certain criteria affecting the grant of parole and release from parole.

(b) Involve the offender in developing her or his individual rehabilitation program for the period of incarceration and parole with the department and the commission.

(c) Require establishment of criteria to be used in determining which offenders are eligible for this program.

(d) Encourage, through department and commission action, youthful offenders who are housed within institutions of the department to participate in the program.

However, no offender shall be eligible to participate in this program who was sentenced as an habitual felony offender pursuant to s. 775.084 or who was convicted of a capital or life felony as provided by s. 775.081, s. 775.082, or s. 775.083. Offenders meeting eligibility criteria may be offered the opportunity to participate in the program which will include a parole date.

(3) MUTUAL PARTICIPATION PROGRAM; DEVELOPMENT; CRITERIA; DEPARTMENT AND COMMISSION RULES.—

(a) The department and the commission shall jointly develop a mutual participation program which sets forth for each eligible offender the terms of her or his institutional confinement, a parole date, and terms of parole supervision and release, provided such offender meets the criteria set forth in this act and any additional criteria established by the department and the commission.

1. The department and the commission, as a portion of the mutual participation program, shall require that each eligible offender satisfactorily work at a job within the institution or as a part of a correctional industries program or satisfactorily participate in a vocational training or educational program offered by the department. Nothing in this subsection shall be construed to exclude eligible offenders from meeting both the work requirements and training and educational requirements when deemed appropriate by the department and commission.

2. Additional criteria shall be established and required by the commission and the department for participation in the program, including, but not limited to, vocational counseling and work-release programs; however, criteria for satisfactory participation in the program shall not include academic classroom instruction at the college level.

3. A panel of at least two members of the commission shall establish a parole date for each eligible offender, based on the satisfactory completion of the program. In no case shall such date fall after the date which would have been established under s. 947.172.

(b) The commission shall promulgate rules on criteria used to establish parole dates, conditions precedent to the granting of parole, terms of parole, and release from parole. The department and the commission shall establish such criteria relating to parole supervision, which criteria shall include, but not be limited to, the requirements for participation in vocational or counseling programs available in the community, stipulations related to employment, and other criteria considered necessary for the successful reintegration of the offender into society.

(c) Periodic written reports of the offender’s progress in the program shall be submitted to the department and the commission.

History.—ss. 1, 2, 3, 4, 5, 6, ch. 76-274; s. 1, ch. 77-174; s. 10, ch. 78-417; s. 105, ch. 79-3; s. 13, ch. 79-42; s. 194, ch. 79-164; s. 498, ch. 81-259; s. 8, ch. 82-171; s. 10, ch. 83-131; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 1671, ch. 97-102.



947.1405 - Conditional release program.

947.1405 Conditional release program.—

(1) This section and s. 947.141 may be cited as the “Conditional Release Program Act.”

(2) Any inmate who:

(a) Is convicted of a crime committed on or after October 1, 1988, and before January 1, 1994, and any inmate who is convicted of a crime committed on or after January 1, 1994, which crime is or was contained in category 1, category 2, category 3, or category 4 of Rule 3.701 and Rule 3.988, Florida Rules of Criminal Procedure (1993), and who has served at least one prior felony commitment at a state or federal correctional institution;

(b) Is sentenced as a habitual or violent habitual offender or a violent career criminal pursuant to s. 775.084; or

(c) Is found to be a sexual predator under s. 775.21 or former s. 775.23,

shall, upon reaching the tentative release date or provisional release date, whichever is earlier, as established by the Department of Corrections, be released under supervision subject to specified terms and conditions, including payment of the cost of supervision pursuant to s. 948.09. Such supervision shall be applicable to all sentences within the overall term of sentences if an inmate’s overall term of sentences includes one or more sentences that are eligible for conditional release supervision as provided herein. Effective July 1, 1994, and applicable for offenses committed on or after that date, the commission may require, as a condition of conditional release, that the releasee make payment of the debt due and owing to a county or municipal detention facility under s. 951.032 for medical care, treatment, hospitalization, or transportation received by the releasee while in that detention facility. The commission, in determining whether to order such repayment and the amount of such repayment, shall consider the amount of the debt, whether there was any fault of the institution for the medical expenses incurred, the financial resources of the releasee, the present and potential future financial needs and earning ability of the releasee, and dependents, and other appropriate factors. If any inmate placed on conditional release supervision is also subject to probation or community control, resulting from a probationary or community control split sentence within the overall term of sentences, the Department of Corrections shall supervise such person according to the conditions imposed by the court and the commission shall defer to such supervision. If the court revokes probation or community control and resentences the offender to a term of incarceration, such revocation also constitutes a sufficient basis for the revocation of the conditional release supervision on any nonprobationary or noncommunity control sentence without further hearing by the commission. If any such supervision on any nonprobationary or noncommunity control sentence is revoked, such revocation may result in a forfeiture of all gain-time, and the commission may revoke the resulting deferred conditional release supervision or take other action it considers appropriate. If the term of conditional release supervision exceeds that of the probation or community control, then, upon expiration of the probation or community control, authority for the supervision shall revert to the commission and the supervision shall be subject to the conditions imposed by the commission. A panel of no fewer than two commissioners shall establish the terms and conditions of any such release. If the offense was a controlled substance violation, the conditions shall include a requirement that the offender submit to random substance abuse testing intermittently throughout the term of conditional release supervision, upon the direction of the correctional probation officer as defined in s. 943.10(3). The commission shall also determine whether the terms and conditions of such release have been violated and whether such violation warrants revocation of the conditional release.

(3) As part of the conditional release process, the commission, through review and consideration of information provided by the department, shall determine:

(a) The amount of reparation or restitution.

(b) The consequences of the offense as reported by the aggrieved party.

(c) The aggrieved party’s fear of the inmate or concerns about the release of the inmate.

(4) The commission shall provide to the aggrieved party information regarding the manner in which notice of any developments concerning the status of the inmate during the term of conditional release may be requested.

(5) Within 180 days prior to the tentative release date or provisional release date, whichever is earlier, a representative of the department shall review the inmate’s program participation, disciplinary record, psychological and medical records, criminal records, and any other information pertinent to the impending release. The department shall gather and compile information necessary for the commission to make the determinations set forth in subsection (3). A department representative shall conduct a personal interview with the inmate for the purpose of determining the details of the inmate’s release plan, including the inmate’s planned residence and employment. The department representative shall forward the inmate’s release plan to the commission and recommend to the commission the terms and conditions of the conditional release.

(6) The commission shall review the recommendations of the department, and such other information as it deems relevant, and may conduct a review of the inmate’s record for the purpose of establishing the terms and conditions of the conditional release. The commission may impose any special conditions it considers warranted from its review of the release plan and recommendation. If the commission determines that the inmate is eligible for release under this section, the commission shall enter an order establishing the length of supervision and the conditions attendant thereto. However, an inmate who has been convicted of a violation of chapter 794 or found by the court to be a sexual predator is subject to the maximum level of supervision provided, with the mandatory conditions as required in subsection (7), and that supervision shall continue through the end of the releasee’s original court-imposed sentence. The length of supervision must not exceed the maximum penalty imposed by the court.

(7)(a) Any inmate who is convicted of a crime committed on or after October 1, 1995, or who has been previously convicted of a crime committed on or after October 1, 1995, in violation of chapter 794, s. 800.04, s. 827.071, s. 847.0135(5), or s. 847.0145, and is subject to conditional release supervision, shall have, in addition to any other conditions imposed, the following special conditions imposed by the commission:

1. A mandatory curfew from 10 p.m. to 6 a.m. The commission may designate another 8-hour period if the offender’s employment precludes the above specified time, and such alternative is recommended by the Department of Corrections. If the commission determines that imposing a curfew would endanger the victim, the commission may consider alternative sanctions.

2. If the victim was under the age of 18, a prohibition on living within 1,000 feet of a school, child care facility, park, playground, designated public school bus stop, or other place where children regularly congregate. A releasee who is subject to this subparagraph may not relocate to a residence that is within 1,000 feet of a public school bus stop. Beginning October 1, 2004, the commission or the department may not approve a residence that is located within 1,000 feet of a school, child care facility, park, playground, designated school bus stop, or other place where children regularly congregate for any releasee who is subject to this subparagraph. On October 1, 2004, the department shall notify each affected school district of the location of the residence of a releasee 30 days prior to release and thereafter, if the releasee relocates to a new residence, shall notify any affected school district of the residence of the releasee within 30 days after relocation. If, on October 1, 2004, any public school bus stop is located within 1,000 feet of the existing residence of such releasee, the district school board shall relocate that school bus stop. Beginning October 1, 2004, a district school board may not establish or relocate a public school bus stop within 1,000 feet of the residence of a releasee who is subject to this subparagraph. The failure of the district school board to comply with this subparagraph shall not result in a violation of conditional release supervision. A releasee who is subject to this subparagraph may not be forced to relocate and does not violate his or her conditional release supervision if he or she is living in a residence that meets the requirements of this subparagraph and a school, child care facility, park, playground, designated public school bus stop, or other place where children regularly congregate is subsequently established within 1,000 feet of his or her residence.

3. Active participation in and successful completion of a sex offender treatment program with qualified practitioners specifically trained to treat sex offenders, at the releasee’s own expense. If a qualified practitioner is not available within a 50-mile radius of the releasee’s residence, the offender shall participate in other appropriate therapy.

4. A prohibition on any contact with the victim, directly or indirectly, including through a third person, unless approved by the victim, a qualified practitioner in the sexual offender treatment program, and the sentencing court.

5. If the victim was under the age of 18, a prohibition against contact with children under the age of 18 without review and approval by the commission. The commission may approve supervised contact with a child under the age of 18 if the approval is based upon a recommendation for contact issued by a qualified practitioner who is basing the recommendation on a risk assessment. Further, the sex offender must be currently enrolled in or have successfully completed a sex offender therapy program. The commission may not grant supervised contact with a child if the contact is not recommended by a qualified practitioner and may deny supervised contact with a child at any time. When considering whether to approve supervised contact with a child, the commission must review and consider the following:

a. A risk assessment completed by a qualified practitioner. The qualified practitioner must prepare a written report that must include the findings of the assessment and address each of the following components:

(I) The sex offender’s current legal status;

(II) The sex offender’s history of adult charges with apparent sexual motivation;

(III) The sex offender’s history of adult charges without apparent sexual motivation;

(IV) The sex offender’s history of juvenile charges, whenever available;

(V) The sex offender’s offender treatment history, including a consultation from the sex offender’s treating, or most recent treating, therapist;

(VI) The sex offender’s current mental status;

(VII) The sex offender’s mental health and substance abuse history as provided by the Department of Corrections;

(VIII) The sex offender’s personal, social, educational, and work history;

(IX) The results of current psychological testing of the sex offender if determined necessary by the qualified practitioner;

(X) A description of the proposed contact, including the location, frequency, duration, and supervisory arrangement;

(XI) The child’s preference and relative comfort level with the proposed contact, when age-appropriate;

(XII) The parent’s or legal guardian’s preference regarding the proposed contact; and

(XIII) The qualified practitioner’s opinion, along with the basis for that opinion, as to whether the proposed contact would likely pose significant risk of emotional or physical harm to the child.

The written report of the assessment must be given to the commission.

b. A recommendation made as a part of the risk-assessment report as to whether supervised contact with the child should be approved;

c. A written consent signed by the child’s parent or legal guardian, if the parent or legal guardian is not the sex offender, agreeing to the sex offender having supervised contact with the child after receiving full disclosure of the sex offender’s present legal status, past criminal history, and the results of the risk assessment. The commission may not approve contact with the child if the parent or legal guardian refuses to give written consent for supervised contact;

d. A safety plan prepared by the qualified practitioner, who provides treatment to the offender, in collaboration with the sex offender, the child’s parent or legal guardian, and the child, when age appropriate, which details the acceptable conditions of contact between the sex offender and the child. The safety plan must be reviewed and approved by the Department of Corrections before being submitted to the commission; and

e. Evidence that the child’s parent or legal guardian, if the parent or legal guardian is not the sex offender, understands the need for and agrees to the safety plan and has agreed to provide, or to designate another adult to provide, constant supervision any time the child is in contact with the offender.

The commission may not appoint a person to conduct a risk assessment and may not accept a risk assessment from a person who has not demonstrated to the commission that he or she has met the requirements of a qualified practitioner as defined in this section.

6. If the victim was under age 18, a prohibition on working for pay or as a volunteer at any school, child care facility, park, playground, or other place where children regularly congregate, as prescribed by the commission.

7. Unless otherwise indicated in the treatment plan provided by a qualified practitioner in the sexual offender treatment program, a prohibition on viewing, owning, or possessing any obscene, pornographic, or sexually stimulating visual or auditory material, including telephone, electronic media, computer programs, or computer services that are relevant to the offender’s deviant behavior pattern.

8. Effective for a releasee whose crime is committed on or after July 1, 2005, a prohibition on accessing the Internet or other computer services until a qualified practitioner in the offender’s sex offender treatment program, after a risk assessment is completed, approves and implements a safety plan for the offender’s accessing or using the Internet or other computer services.

9. A requirement that the releasee must submit two specimens of blood to the Department of Law Enforcement to be registered with the DNA database.

10. A requirement that the releasee make restitution to the victim, as determined by the sentencing court or the commission, for all necessary medical and related professional services relating to physical, psychiatric, and psychological care.

11. Submission to a warrantless search by the community control or probation officer of the probationer’s or community controllee’s person, residence, or vehicle.

(b) For a releasee whose crime was committed on or after October 1, 1997, in violation of chapter 794, s. 800.04, s. 827.071, s. 847.0135(5), or s. 847.0145, and who is subject to conditional release supervision, in addition to any other provision of this subsection, the commission shall impose the following additional conditions of conditional release supervision:

1. As part of a treatment program, participation in a minimum of one annual polygraph examination to obtain information necessary for risk management and treatment and to reduce the sex offender’s denial mechanisms. The polygraph examination must be conducted by a polygrapher who is a member of a national or state polygraph association and who is certified as a postconviction sex offender polygrapher, where available, and at the expense of the releasee. The results of the examination shall be provided to the releasee’s probation officer and qualified practitioner and may not be used as evidence in a hearing to prove that a violation of supervision has occurred.

2. Maintenance of a driving log and a prohibition against driving a motor vehicle alone without the prior approval of the supervising officer.

3. A prohibition against obtaining or using a post office box without the prior approval of the supervising officer.

4. If there was sexual contact, a submission to, at the releasee’s expense, an HIV test with the results to be released to the victim or the victim’s parent or guardian.

5. Electronic monitoring of any form when ordered by the commission. Any person who has been placed under supervision and is electronically monitored by the department must pay the department for the cost of the electronic monitoring service at a rate that may not exceed the full cost of the monitoring service. Funds collected under this subparagraph shall be deposited into the General Revenue Fund. The department may exempt a person from the payment of all or any part of the electronic monitoring service cost if the department finds that any of the factors listed in s. 948.09(3) exist.

(8) It is the finding of the Legislature that the population of offenders released from state prison into the community who meet the conditional release criteria poses the greatest threat to the public safety of the groups of offenders under community supervision. Therefore, the Department of Corrections is to provide intensive supervision by experienced correctional probation officers to conditional release offenders. Subject to specific appropriation by the Legislature, caseloads may be restricted to a maximum of 40 conditional release offenders per officer to provide for enhanced public safety and to effectively monitor conditions of electronic monitoring or curfews, if so ordered by the commission.

(9) The commission shall adopt rules pursuant to ss. 120.536(1) and 120.54 necessary to implement the provisions of the Conditional Release Program Act.

(10) Effective for a releasee whose crime was committed on or after September 1, 2005, in violation of chapter 794, s. 800.04(4), (5), or (6), s. 827.071, or s. 847.0145, and the unlawful activity involved a victim who was 15 years of age or younger and the offender is 18 years of age or older or for a releasee who is designated as a sexual predator pursuant to s. 775.21, in addition to any other provision of this section, the commission must order electronic monitoring for the duration of the releasee’s supervision.

(11) Effective for a releasee whose crime was committed on or after October 1, 2008, and who has been found to have committed the crime for the purpose of benefiting, promoting, or furthering the interests of a criminal gang, the commission shall, in addition to any other conditions imposed, impose a condition prohibiting the releasee from knowingly associating with other criminal gang members or associates, except as authorized by law enforcement officials, prosecutorial authorities, or the court, for the purpose of aiding in the investigation of criminal activity.

(12) In addition to all other conditions imposed, for a releasee who is subject to conditional release for a crime that was committed on or after May 26, 2010, and who has been convicted at any time of committing, or attempting, soliciting, or conspiring to commit, any of the criminal offenses listed in s. 943.0435(1)(h)1.a.(I), or a similar offense in another jurisdiction against a victim who was under 18 years of age at the time of the offense, if the releasee has not received a pardon for any felony or similar law of another jurisdiction necessary for the operation of this subsection, if a conviction of a felony or similar law of another jurisdiction necessary for the operation of this subsection has not been set aside in any postconviction proceeding, or if the releasee has not been removed from the requirement to register as a sexual offender or sexual predator pursuant to s. 943.04354, the commission must impose the following conditions:

(a) A prohibition on visiting schools, child care facilities, parks, and playgrounds without prior approval from the releasee’s supervising officer. The commission may also designate additional prohibited locations to protect a victim. The prohibition ordered under this paragraph does not prohibit the releasee from visiting a school, child care facility, park, or playground for the sole purpose of attending a religious service as defined in s. 775.0861 or picking up or dropping off the releasee’s child or grandchild at a child care facility or school.

(b) A prohibition on distributing candy or other items to children on Halloween; wearing a Santa Claus costume, or other costume to appeal to children, on or preceding Christmas; wearing an Easter Bunny costume, or other costume to appeal to children, on or preceding Easter; entertaining at children’s parties; or wearing a clown costume without prior approval from the commission.

(13) If a person who is transferred to the custody of the Department of Children and Families pursuant to part V of chapter 394 is subject to conditional release supervision, the period of conditional release supervision is tolled until such person is no longer in the custody of the Department of Children and Families. This subsection applies to all periods of conditional release supervision which begin on or after October 1, 2014, regardless of the date of the underlying offense.

(14) Effective for a releasee whose crime was committed on or after October 1, 2014, in violation of chapter 794, s. 800.04, s. 827.071, s. 847.0135(5), or s. 847.0145, in addition to any other provision of this section, the commission must impose a condition prohibiting the releasee from viewing, accessing, owning, or possessing any obscene, pornographic, or sexually stimulating visual or auditory material unless otherwise indicated in the treatment plan provided by a qualified practitioner in the sexual offender treatment program. Visual or auditory material includes, but is not limited to, telephone, electronic media, computer programs, and computer services.

History.—s. 19, ch. 88-122; ss. 12, 17, ch. 89-531; ss. 11, 20, ch. 90-337; s. 2, ch. 91-225; s. 8, ch. 91-280; s. 14, ch. 92-310; s. 1, ch. 93-2; s. 4, ch. 93-277; s. 4, ch. 93-417; s. 2, ch. 94-121; s. 3, ch. 94-294; s. 5, ch. 95-264; s. 57, ch. 95-283; s. 64, ch. 96-388; s. 10, ch. 97-78; s. 1872, ch. 97-102; s. 1, ch. 97-308; s. 3, ch. 2000-246; s. 5, ch. 2001-124; s. 1, ch. 2004-55; s. 16, ch. 2004-371; s. 12, ch. 2005-28; s. 2, ch. 2005-67; s. 27, ch. 2008-172; s. 23, ch. 2008-238; s. 9, ch. 2009-63; ss. 10, 18, ch. 2010-92; s. 13, ch. 2014-4; s. 55, ch. 2016-24; s. 12, ch. 2016-104.



947.141 - Violations of conditional release, control release, or conditional medical release or addiction-recovery supervision.

947.141 Violations of conditional release, control release, or conditional medical release or addiction-recovery supervision.—

(1) If a member of the commission or a duly authorized representative of the commission has reasonable grounds to believe that an offender who is on release supervision under s. 947.1405, s. 947.146, s. 947.149, or s. 944.4731 has violated the terms and conditions of the release in a material respect, such member or representative may cause a warrant to be issued for the arrest of the releasee; if the offender was found to be a sexual predator, the warrant must be issued.

(2) Upon the arrest on a felony charge of an offender who is on release supervision under s. 947.1405, s. 947.146, s. 947.149, or s. 944.4731, the offender must be detained without bond until the initial appearance of the offender at which a judicial determination of probable cause is made. If the trial court judge determines that there was no probable cause for the arrest, the offender may be released. If the trial court judge determines that there was probable cause for the arrest, such determination also constitutes reasonable grounds to believe that the offender violated the conditions of the release. Within 24 hours after the trial court judge’s finding of probable cause, the detention facility administrator or designee shall notify the commission and the department of the finding and transmit to each a facsimile copy of the probable cause affidavit or the sworn offense report upon which the trial court judge’s probable cause determination is based. The offender must continue to be detained without bond for a period not exceeding 72 hours excluding weekends and holidays after the date of the probable cause determination, pending a decision by the commission whether to issue a warrant charging the offender with violation of the conditions of release. Upon the issuance of the commission’s warrant, the offender must continue to be held in custody pending a revocation hearing held in accordance with this section.

(3) Within 45 days after notice to the Florida Commission on Offender Review of the arrest of a releasee charged with a violation of the terms and conditions of conditional release, control release, conditional medical release, or addiction-recovery supervision, the releasee must be afforded a hearing conducted by a commissioner or a duly authorized representative thereof. If the releasee elects to proceed with a hearing, the releasee must be informed orally and in writing of the following:

(a) The alleged violation with which the releasee is charged.

(b) The releasee’s right to be represented by counsel.

(c) The releasee’s right to be heard in person.

(d) The releasee’s right to secure, present, and compel the attendance of witnesses relevant to the proceeding.

(e) The releasee’s right to produce documents on the releasee’s own behalf.

(f) The releasee’s right of access to all evidence used against the releasee and to confront and cross-examine adverse witnesses.

(g) The releasee’s right to waive the hearing.

(4) Within a reasonable time following the hearing, the commissioner or the commissioner’s duly authorized representative who conducted the hearing shall make findings of fact in regard to the alleged violation. A panel of no fewer than two commissioners shall enter an order determining whether the charge of violation of conditional release, control release, conditional medical release, or addiction-recovery supervision has been sustained based upon the findings of fact presented by the hearing commissioner or authorized representative. By such order, the panel may revoke conditional release, control release, conditional medical release, or addiction-recovery supervision and thereby return the releasee to prison to serve the sentence imposed, reinstate the original order granting the release, or enter such other order as it considers proper. Effective for inmates whose offenses were committed on or after July 1, 1995, the panel may order the placement of a releasee, upon a finding of violation pursuant to this subsection, into a local detention facility as a condition of supervision.

(5) Effective for inmates whose offenses were committed on or after July 1, 1995, notwithstanding the provisions of ss. 775.08, former 921.001, 921.002, 921.187, 921.188, 944.02, and 951.23, or any other law to the contrary, by such order as provided in subsection (4), the panel, upon a finding of guilt, may, as a condition of continued supervision, place the releasee in a local detention facility for a period of incarceration not to exceed 22 months. Prior to the expiration of the term of incarceration, or upon recommendation of the chief correctional officer of that county, the commission shall cause inquiry into the inmate’s release plan and custody status in the detention facility and consider whether to restore the inmate to supervision, modify the conditions of supervision, or enter an order of revocation, thereby causing the return of the inmate to prison to serve the sentence imposed. The provisions of this section do not prohibit the panel from entering such other order or conducting any investigation that it deems proper. The commission may only place a person in a local detention facility pursuant to this section if there is a contractual agreement between the chief correctional officer of that county and the Department of Corrections. The agreement must provide for a per diem reimbursement for each person placed under this section, which is payable by the Department of Corrections for the duration of the offender’s placement in the facility. This section does not limit the commission’s ability to place a person in a local detention facility for less than 1 year.

(6) Whenever a conditional release, control release, conditional medical release, or addiction-recovery supervision is revoked by a panel of no fewer than two commissioners and the releasee is ordered to be returned to prison, the releasee, by reason of the misconduct, shall be deemed to have forfeited all gain-time or commutation of time for good conduct, as provided for by law, earned up to the date of release. However, if a conditional medical release is revoked due to the improved medical or physical condition of the releasee, the releasee shall not forfeit gain-time accrued before the date of conditional medical release. This subsection does not deprive the prisoner of the right to gain-time or commutation of time for good conduct, as provided by law, from the date of return to prison.

(7) If a law enforcement officer has probable cause to believe that an offender who is on release supervision under s. 947.1405, s. 947.146, s. 947.149, or s. 944.4731 has violated the terms and conditions of his or her release by committing a felony offense, the officer shall arrest the offender without a warrant, and a warrant need not be issued in the case.

History.—s. 20, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 5, ch. 93-61; s. 5, ch. 93-277; s. 1, ch. 94-121; ss. 40, 58, ch. 95-283; s. 30, ch. 97-194; s. 4, ch. 97-239; s. 15, ch. 2001-110; s. 2, ch. 2002-255; s. 49, ch. 2004-11; s. 45, ch. 2014-191.



947.146 - Control Release Authority.

947.146 Control Release Authority.—

(1) There is created a Control Release Authority which shall be composed of the members of the Florida Commission on Offender Review and which shall have the same chair as the commission. The authority shall use such commission staff as it determines is necessary to carry out its purposes.

(2) The authority shall implement a system for determining the number and type of inmates who must be released into the community under control release in order to maintain the state prison system between 99 and 100 percent of its total capacity as defined in s. 944.023. No inmate has a right to control release. Control release is an administrative function solely used to manage the state prison population within total capacity. An inmate may not receive an advancement of his or her control release date by an award of control release allotments for any period of time before the date the inmate becomes statutorily eligible for control release or before the subsequent date of establishment of the inmate’s advanceable control release date.

(3) Within 120 days prior to the date the state correctional system is projected pursuant to s. 216.136 to exceed 99 percent of total capacity, the authority shall determine eligibility for and establish a control release date for an appropriate number of parole ineligible inmates committed to the department and incarcerated within the state who have been determined by the authority to be eligible for discretionary early release pursuant to this section. In establishing control release dates, it is the intent of the Legislature that the authority prioritize consideration of eligible inmates closest to their tentative release date. The authority shall rely upon commitment data on the offender information system maintained by the department to initially identify inmates who are to be reviewed for control release consideration. The authority may use a method of objective risk assessment in determining if an eligible inmate should be released. Such assessment shall be a part of the department’s management information system. However, the authority shall have sole responsibility for determining control release eligibility, establishing a control release date, and effectuating the release of a sufficient number of inmates to maintain the inmate population between 99 percent and 100 percent of total capacity. Inmates who are ineligible for control release are inmates who are parole eligible or inmates who:

(a) Are serving a sentence that includes a mandatory minimum provision for a capital offense or drug trafficking offense and have not served the number of days equal to the mandatory minimum term less any jail-time credit awarded by the court;

(b) Are serving the mandatory minimum portion of a sentence enhanced under s. 775.087(2) or (3), or s. 784.07(3);

(c) Are convicted, or have been previously convicted, of committing or attempting to commit sexual battery, incest, or any of the following lewd or indecent assaults or acts: masturbating in public; exposing the sexual organs in a perverted manner; or nonconsensual handling or fondling of the sexual organs of another person;

(d) Are convicted, or have been previously convicted, of committing or attempting to commit assault, aggravated assault, battery, or aggravated battery, and a sex act was attempted or completed during commission of such offense;

(e) Are convicted, or have been previously convicted, of committing or attempting to commit kidnapping, burglary, or murder, and the offense was committed with the intent to commit sexual battery or a sex act was attempted or completed during commission of the offense;

(f) Are convicted, or have been previously convicted, of committing or attempting to commit false imprisonment upon a child under the age of 13 and, in the course of committing the offense, the inmate committed aggravated child abuse, sexual battery against the child, or a lewd or lascivious offense committed upon or in the presence of a person less than 16 years of age;

(g) Are sentenced, have previously been sentenced, or have been sentenced at any time under s. 775.084, or have been sentenced at any time in another jurisdiction as a habitual offender;

(h) Are convicted, or have been previously convicted, of committing or attempting to commit assault, aggravated assault, battery, aggravated battery, kidnapping, manslaughter, or murder against an officer as defined in s. 943.10(1), (2), (3), (6), (7), (8), or (9); against a state attorney or assistant state attorney; or against a justice or judge of a court described in Art. V of the State Constitution; or against an officer, judge, or state attorney employed in a comparable position by any other jurisdiction; or

(i) Are convicted, or have been previously convicted, of committing or attempting to commit murder in the first, second, or third degree under s. 782.04(1), (2), (3), or (4), or have ever been convicted of any degree of murder or attempted murder in another jurisdiction;

(j) Are convicted, or have been previously convicted, of DUI manslaughter under s. 316.193(3)(c)3., and are sentenced, or have been sentenced at any time, as a habitual offender for such offense, or have been sentenced at any time in another jurisdiction as a habitual offender for such offense;

(k)1. Are serving a sentence for an offense committed on or after January 1, 1994, for a violation of the Law Enforcement Protection Act under s. 775.0823(2), (3), (4), (5), or (6), and the subtotal of the offender’s sentence points is multiplied pursuant to former s. 921.0014 or s. 921.0024;

2. Are serving a sentence for an offense committed on or after October 1, 1995, for a violation of the Law Enforcement Protection Act under s. 775.0823(2), (3), (4), (5), (6), (7), (8), or (9), and the subtotal of the offender’s sentence points is multiplied pursuant to former s. 921.0014 or s. 921.0024;

(l) Are serving a sentence for an offense committed on or after January 1, 1994, for possession of a firearm, semiautomatic firearm, or machine gun in which additional points are added to the subtotal of the offender’s sentence points pursuant to former s. 921.0014 or s. 921.0024; or

(m) Are convicted, or have been previously convicted, of committing or attempting to commit manslaughter, kidnapping, robbery, carjacking, home-invasion robbery, or a burglary under s. 810.02(2).

In making control release eligibility determinations under this subsection, the authority may rely on any document leading to or generated during the course of the criminal proceedings, including, but not limited to, any presentence or postsentence investigation or any information contained in arrest reports relating to circumstances of the offense.

(4) Control release dates shall be based upon a system of uniform criteria which shall include, but not be limited to, present offenses for which the person is committed, past criminal conduct, length of cumulative sentences, and age of the offender at the time of commitment, together with any aggravating or mitigating circumstances.

(5) Whenever the inmate population drops below 99 percent of total capacity and remains below 99 percent for 90 consecutive days without requiring the release of inmates under this section, all control release dates shall become void and no inmate shall be eligible for release under any previously established control release date. An inmate shall not have a right to a control release date, nor shall the authority be required to establish or reestablish any additional control release dates except under the provisions of subsection (2).

(6) For purpose of determining eligibility for control release, the mandatory minimum portion of a concurrent sentence will begin on the date the sentence begins to run as provided in s. 921.161. The mandatory minimum portions of consecutive sentences shall be served at the beginning of the maximum sentence as established by the Department of Corrections. With respect to offenders who have more than one sentence with a mandatory minimum portion, each mandatory minimum portion of consecutive sentences shall be served consecutively; provided, that in no case shall a sentence begin to run before the date of imposition of that sentence.

(7) The authority has the power and duty to:

(a) Extend or advance the control release date of any inmate for whom a date has been established pursuant to subsection (2), based upon one or more of the following:

1. Recently discovered information of:

a. Past criminal conduct;

b. Verified threats by inmates provided by victims, law enforcement, or the department;

c. Potential risk to or vulnerability of a victim;

d. Psychological or physical trauma to the victim due to the criminal offense;

e. Court-ordered restitution;

f. History of abuse or addiction to a chemical substance verified by a presentence or postsentence investigation report;

g. The inmate’s ties to organized crime;

h. A change in the inmate’s sentence structure;

i. Cooperation with law enforcement;

j. Strong community support; and

k. A documented mental condition as a factor for future criminal behavior.

2. The recommendation of the department regarding:

a. A medical or mental health-related condition; or

b. Institutional adjustment of the inmate, which may include refusal by the inmate to sign the agreement to the conditions of the release plan.

3. Total capacity of the state prison system.

(b) Authorize an individual commissioner to postpone a control release date for not more than 60 days without a hearing for any inmate who has become the subject of a disciplinary proceeding, a criminal arrest, an information, or an indictment; who has been terminated from work release; or about whom there is any recently discovered information as specified in paragraph (a).

(c) Determine the terms, conditions, and period of time of control release for persons released pursuant to this section.

(d) Determine violations of control release and what actions shall be taken with reference thereto.

(e) Provide for victim input into the decisionmaking process which may be used by the authority as aggravation or mitigation in determining which persons shall be released on control release.

(f) Make such investigations as may be necessary for the purposes of establishing, modifying, or revoking a control release date.

(g) Contract with a public defender or private counsel for representation of indigent persons charged with violating the terms of control release.

(h) Adopt such rules as the authority deems necessary for implementation of the provisions of this section.

(8) The Department of Corrections shall select and contract with public or private organizations for the provision of basic support services for inmates whose term of control release supervision does not exceed 180 days. Basic support services shall include, but not be limited to, substance abuse counseling, temporary housing, family counseling, and employment support programs.

(9) The authority shall examine such records as it deems necessary of the department, the Department of Children and Families, the Department of Law Enforcement, and any other such agency for the purpose of either establishing, modifying, or revoking a control release date. The victim impact statement shall be included in such records for examination. Such agencies shall provide the information requested by the authority for the purposes of fulfilling the requirements of this section.

(10) The authority shall adopt as a standard condition for all persons released pursuant to this section that such persons shall not commit a violation which constitutes a felony. The authority shall determine the appropriate terms, conditions, and lengths of supervision, if any, for persons placed on control release, except that such lengths of supervision shall be determined as provided in s. 947.24 and may not exceed the maximum period for which the person has been sentenced. If the person’s conviction was for a controlled substance violation, the conditions must include a requirement that the person submit to random substance abuse testing intermittently throughout the term of supervision, and, when warranted, a requirement that the person participate in substance abuse assessment and substance abuse treatment services upon the direction of the correctional probation officer as defined in s. 943.10(3). Effective July 1, 1994, and applicable for offenses committed on or after that date, the authority may require, as a condition of control release, that the control releasee make payment of the debt due and owing to a county or municipal detention facility under s. 951.032 for medical care, treatment, hospitalization, or transportation received by the releasee while in that detention facility. The authority, in determining whether to order such repayment and the amount of such repayment, shall consider the amount of the debt, whether there was any fault of the institution for the medical expenses incurred, the financial resources of the releasee, the present and potential future financial needs and earning ability of the releasee, and dependents, and other appropriate factors. If any inmate placed on control release supervision is also subject to probation or community control, the department shall supervise such person according to the conditions imposed by the court, and the authority shall defer to such supervision. If the court revokes the probation or community control, the authority, as the result of the revocation, may vacate the grant of control release and resulting deferred control release supervision or take other action it considers appropriate. If the term of control release supervision exceeds that of the probation or community control, then supervision shall revert to the authority’s conditions upon expiration of the probation or community control.

(11) If an inmate is released on control release supervision subject to a detainer for a pending charge and the pending charge results in a new commitment to incarceration before expiration of the terms of control release supervision, the authority may vacate the grant of control release and the control release supervision or take other action it considers appropriate.

(12) When the authority has reasonable grounds to believe that an offender released under this section has violated the terms and conditions of control release, such offender shall be subject to the provisions of s. 947.141 and shall be subject to forfeiture of gain-time pursuant to s. 944.28(1).

(13) If it is discovered that any control releasee was placed on control release by error or while statutorily ineligible for such release, the order of control release may be vacated and the Control Release Authority may cause a warrant to be issued for the arrest and return of the control releasee to the custody of the Department of Corrections for service of the unserved portion of the sentence or combined sentences.

(14) Effective July 1, 1996, all control release dates established prior to such date become void and no inmate shall be eligible for release under any previously established control release date. Offenders who are under control release supervision as of July 1, 1996, shall be subject to the conditions established by the authority until such offenders have been discharged from supervision. Offenders who have warrants outstanding based on violation of supervision as of July 1, 1996, or who violate the terms of their supervision subsequent to July 1, 1996, shall be subject to the provisions of s. 947.141.

History.—s. 2, ch. 89-526; s. 3, ch. 90-77; s. 2, ch. 90-186; s. 7, ch. 90-211; s. 12, ch. 90-337; s. 11, ch. 91-280; s. 15, ch. 92-310; s. 6, ch. 93-61; s. 27, ch. 93-406; s. 1, ch. 94-111; s. 2, ch. 94-121; s. 2, ch. 94-294; s. 27, ch. 95-184; s. 4, ch. 95-251; s. 19, ch. 96-422; s. 1873, ch. 97-102; s. 31, ch. 97-194; s. 8, ch. 98-417; s. 321, ch. 99-8; s. 3, ch. 99-12; s. 12, ch. 99-201; s. 7, ch. 2001-236; s. 7, ch. 2005-119; s. 3, ch. 2007-212; s. 5, ch. 2010-121; s. 8, ch. 2012-21; s. 330, ch. 2014-19; s. 46, ch. 2014-191; s. 6, ch. 2016-7; s. 28, ch. 2016-24.



947.147 - Victim restitution as condition of control release.

947.147 Victim restitution as condition of control release.—If the defendant is released under control release, any restitution ordered under s. 775.089 shall be a condition of such release. The Control Release Authority may revoke the offender’s control release if the defendant fails to comply with such order. In determining whether to revoke control release, the Control Release Authority shall consider the defendant’s employment status, earning ability, and financial resources; the willfulness of the defendant’s failure to pay; and any other special circumstances that may have a bearing on the defendant’s ability to pay.

History.—s. 1, ch. 91-167; s. 8, ch. 93-37.



947.149 - Conditional medical release.

947.149 Conditional medical release.—

(1) The commission shall, in conjunction with the department, establish the conditional medical release program. An inmate is eligible for consideration for release under the conditional medical release program when the inmate, because of an existing medical or physical condition, is determined by the department to be within one of the following designations:

(a) “Permanently incapacitated inmate,” which means an inmate who has a condition caused by injury, disease, or illness which, to a reasonable degree of medical certainty, renders the inmate permanently and irreversibly physically incapacitated to the extent that the inmate does not constitute a danger to herself or himself or others.

(b) “Terminally ill inmate,” which means an inmate who has a condition caused by injury, disease, or illness which, to a reasonable degree of medical certainty, renders the inmate terminally ill to the extent that there can be no recovery and death is imminent, so that the inmate does not constitute a danger to herself or himself or others.

(2) Notwithstanding any provision to the contrary, any person determined eligible under this section and sentenced to the custody of the department may, upon referral by the department, be considered for conditional medical release by the commission, in addition to any parole consideration for which the inmate may be considered, except that conditional medical release is not authorized for an inmate who is under sentence of death. No inmate has a right to conditional medical release or to a medical evaluation to determine eligibility for such release.

(3) The authority and whether or not to grant conditional medical release and establish additional conditions of conditional medical release rests solely within the discretion of the commission, in accordance with the provisions of this section, together with the authority to approve the release plan to include necessary medical care and attention. The department shall identify inmates who may be eligible for conditional medical release based upon available medical information and shall refer them to the commission for consideration. In considering an inmate for conditional medical release, the commission may require that additional medical evidence be produced or that additional medical examinations be conducted, and may require such other investigations to be made as may be warranted.

(4) The conditional medical release term of an inmate released on conditional medical release is for the remainder of the inmate’s sentence, without diminution of sentence for good behavior. Supervision of the medical releasee must include periodic medical evaluations at intervals determined by the commission at the time of release.

(5)(a) If it is discovered during the conditional medical release that the medical or physical condition of the medical releasee has improved to the extent that she or he would no longer be eligible for conditional medical release under this section, the commission may order that the releasee be returned to the custody of the department for a conditional medical release revocation hearing, in accordance with s. 947.141. If conditional medical release is revoked due to improvement in the medical or physical condition of the releasee, she or he shall serve the balance of her or his sentence with credit for the time served on conditional medical release and without forfeiture of any gain-time accrued prior to conditional medical release. If the person whose conditional medical release is revoked due to an improvement in medical or physical condition would otherwise be eligible for parole or any other release program, the person may be considered for such release program pursuant to law.

(b) In addition to revocation of conditional medical release pursuant to paragraph (a), conditional medical release may also be revoked for violation of any condition of the release established by the commission, in accordance with s. 947.141, and the releasee’s gain-time may be forfeited pursuant to s. 944.28(1).

(6) The department and the commission shall adopt rules as necessary to implement the conditional medical release program.

History.—s. 16, ch. 92-310; s. 2, ch. 94-121; s. 1672, ch. 97-102.



947.15 - Reports.

947.15 Reports.—On or before January 1 of each year, the commission shall make a written report to the Governor and Cabinet of its activities together with a full and detailed financial statement, copies of which shall be sent to the Department of Legal Affairs and to such other officials and persons as the commission may deem advisable. One copy of said report shall become a part of the records of the commission.

History.—s. 28, ch. 20519, 1941; ss. 11, 33, 35, ch. 69-106; s. 34, ch. 83-131; s. 37, ch. 86-183; s. 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2.



947.16 - Eligibility for parole; initial parole interviews; powers and duties of commission.

947.16 Eligibility for parole; initial parole interviews; powers and duties of commission.—

(1) Every person who has been convicted of a felony or who has been convicted of one or more misdemeanors and whose sentence or cumulative sentences total 12 months or more, who is confined in execution of the judgment of the court, and whose record during confinement or while under supervision is good, shall, unless otherwise provided by law, be eligible for interview for parole consideration of her or his cumulative sentence structure as follows:

(a) An inmate who has been sentenced for an indeterminate term or a term of 3 years or less shall have an initial interview conducted by a hearing examiner within 8 months after the initial date of confinement in execution of the judgment.

(b) An inmate who has been sentenced for a minimum term in excess of 3 years but of less than 6 years shall have an initial interview conducted by a hearing examiner within 14 months after the initial date of confinement in execution of the judgment.

(c) An inmate who has been sentenced for a minimum term of 6 or more years but other than for a life term shall have an initial interview conducted by a hearing examiner within 24 months after the initial date of confinement in execution of the judgment.

(d) An inmate who has been sentenced for a term of life shall have an initial interview conducted by a hearing examiner within 5 years after the initial date of confinement in execution of the judgment.

(e) An inmate who has been convicted and sentenced under ss. 958.011-958.15, or any other inmate who has been determined by the department to be a youthful offender, shall be interviewed by a parole examiner within 8 months after the initial date of confinement in execution of the judgment.

(2) The following special types of cases shall have their initial parole interview as follows:

(a) An initial interview may be postponed for a period not to exceed 90 days. Such postponement shall be for good cause, which shall include, but need not be limited to, the need for the department to obtain a presentence or postsentence investigation report or a probation or parole or mandatory conditional release violation report. The reason for postponement shall be noted in writing and included in the official record. No postponement for good cause shall result in an initial interview being conducted later than 90 days after the inmate’s initially scheduled initial interview.

(b) An initial interview may be deferred for any inmate who is out to court. Such deferral shall not result in an initial interview being conducted later than 90 days after the department provides written notice to the commission that the inmate has been returned from court.

(c) An initial interview may be deferred for any inmate confined in any appropriate treatment facility within the state, public or private, by virtue of transfer from the department under any applicable law. Such deferral shall not result in an initial interview being conducted later than 90 days after the department provides written notice to the commission that the inmate has been returned to the department.

(d) An inmate designated a mentally disordered sex offender shall have an initial interview conducted within 90 days of receiving written notification by the department to the commission of the need for such interview and that the inmate’s file contains all investigative reports deemed necessary by the commission to conduct such interview.

(e) Any inmate who has been determined to be an incapacitated person pursuant to s. 744.331 shall have an initial interview conducted within 90 days after the date the commission is provided with written notice that the inmate has been restored to capacity by the court.

(f) An initial interview may be held at the discretion of the commission after the entry of a commission order to revoke parole or mandatory conditional release.

(g) For purposes of determining eligibility for parole interview and release, the mandatory minimum portion of a concurrent sentence will begin on the date the sentence begins to run as provided in s. 921.161. The mandatory minimum portions of consecutive sentences shall be served at the beginning of the maximum sentence as established by the Department of Corrections. Each mandatory minimum portion of consecutive sentences shall be served consecutively; provided, that in no case shall a sentence begin to run before the date of imposition. The commission shall conduct an initial interview for an inmate serving a mandatory minimum sentence according to the following schedule:

1. An inmate serving a mandatory term of 7 years or less shall have an initial interview no sooner than 6 months prior to the expiration of the mandatory minimum portion of the sentence.

2. An inmate serving a mandatory term in excess of 7 years but of less than 15 years shall have an initial interview no sooner than 12 months prior to the expiration of the mandatory minimum portion of the sentence.

3. An inmate serving a mandatory term of 15 years or more shall have an initial interview no sooner than 18 months prior to the expiration of the mandatory minimum portion of the sentence.

(h) If an inmate is serving a sentence imposed by a county or circuit court of this state concurrently with a sentence imposed by a court of another state or of the United States, and if the department has designated the correctional institution of the other jurisdiction as the place for reception and confinement of such person, the inmate so released to another jurisdiction shall be eligible for consideration for parole, except that the commission shall determine the presumptive parole release date and the effective parole release date by requesting such person’s record file from the receiving jurisdiction. Upon receiving such records, the commission panel assigned by the chair shall determine such release dates based on the relevant information in that file. The commission may concur with the parole release decision of the jurisdiction granting parole and accepting supervision. The provisions of s. 947.174 do not apply to an inmate serving a concurrent sentence in another jurisdiction pursuant to s. 921.16(2).

(3) Notwithstanding the provisions of ss. 775.021 and 921.16, if an inmate has received a consecutive sentence or sentences imposed by a court or courts of this state, the inmate shall be eligible for consideration for parole, unless otherwise expressly prohibited by law.

(4) A person who has become eligible for an initial parole interview and who may, according to the objective parole guidelines of the commission, be granted parole shall be placed on parole in accordance with the provisions of this law; except that, in any case of a person convicted of murder, robbery, burglary of a dwelling or burglary of a structure or conveyance in which a human being is present, aggravated assault, aggravated battery, kidnapping, sexual battery or attempted sexual battery, incest or attempted incest, an unnatural and lascivious act or an attempted unnatural and lascivious act, lewd and lascivious behavior, assault or aggravated assault when a sexual act is completed or attempted, battery or aggravated battery when a sexual act is completed or attempted, arson, or any felony involving the use of a firearm or other deadly weapon or the use of intentional violence, at the time of sentencing the judge may enter an order retaining jurisdiction over the offender for review of a commission release order. This jurisdiction of the trial court judge is limited to the first one-third of the maximum sentence imposed. When any person is convicted of two or more felonies and concurrent sentences are imposed, then the jurisdiction of the trial court judge as provided herein applies to the first one-third of the maximum sentence imposed for the highest felony of which the person was convicted. When any person is convicted of two or more felonies and consecutive sentences are imposed, then the jurisdiction of the trial court judge as provided herein applies to one-third of the total consecutive sentences imposed.

(a) In retaining jurisdiction for the purposes of this act, the trial court judge shall state the justification with individual particularity, and such justification shall be made a part of the court record. A copy of such justification shall be delivered to the department together with the commitment issued by the court pursuant to s. 944.17.

(b) Gain-time as provided for by law shall accrue, except that an offender over whom the trial court has retained jurisdiction as provided herein shall not be released during the first one-third of her or his sentence by reason of gain-time.

(c) In such a case of retained jurisdiction, the commission, within 30 days after the entry of its release order, shall send notice of its release order to the original sentencing judge and to the appropriate state attorney. The release order shall be made contingent upon entry of an order by the appropriate circuit judge relinquishing jurisdiction as provided for in paragraphs (d) and (f). If the original sentencing judge is no longer in service, such notice shall be sent to the chief judge of the circuit in which the offender was sentenced. The chief judge may designate any circuit judge within the circuit to act in the place of the original sentencing judge. Such notice shall stay the time requirements of s. 947.1745.

(d) Within 10 days after receipt of the notice provided for in paragraph (c), the original sentencing judge or her or his replacement shall notify the commission as to whether or not the court further desires to retain jurisdiction. If the original sentencing judge or her or his replacement does not so notify the commission within the 10-day period or notifies the commission that the court does not desire to retain jurisdiction, then the commission may dispose of the matter as it sees fit.

(e) Upon receipt of notice of intent to retain jurisdiction from the original sentencing judge or her or his replacement, the commission shall, within 10 days, forward to the court its release order, the findings of fact, the parole hearing examiner’s report and recommendation, and all supporting information upon which its release order was based.

(f) Within 30 days of receipt of the items listed in paragraph (e), the original sentencing judge or her or his replacement shall review the order, findings, and evidence; and, if the judge finds that the order of the commission is not based on competent substantial evidence or that the parole is not in the best interest of the community or the inmate, the court may vacate the release order. The judge or her or his replacement shall notify the commission of the decision of the court, and, if the release order is vacated, such notification shall contain the evidence relied on and the reasons for denial. A copy of such notice shall be sent to the inmate.

(g) The decision of the original sentencing judge or, in her or his absence, the chief judge of the circuit to vacate any parole release order as provided in this section is not appealable. Each inmate whose parole release order has been vacated by the court shall be reinterviewed within 2 years after the date of receipt of the vacated release order and every 2 years thereafter, or earlier by order of the court retaining jurisdiction. However, each inmate whose parole release order has been vacated by the court and who has been:

1. Convicted of murder or attempted murder;

2. Convicted of sexual battery or attempted sexual battery;

3. Convicted of kidnapping or attempted kidnapping;

4. Convicted of robbery, burglary of a dwelling, burglary of a structure or conveyance, or breaking and entering, or the attempt thereof of any of these crimes, in which a human being is present and a sexual act is attempted or completed; or

5. Sentenced to a 25-year minimum mandatory sentence previously provided in s. 775.082,

shall be reinterviewed once within 7 years after the date of receipt of the vacated release order and once every 7 years thereafter, if the commission finds that it is not reasonable to expect that parole would be granted during the following years and states the bases for the finding in writing. For an inmate who is within 7 years of his or her tentative release date, the commission may establish a reinterview date before the 7-year schedule.

(h) An inmate whose parole release order has been vacated by the court may not be given a presumptive parole release date during the period of retention of jurisdiction by the court. During such period, a new effective parole release date may be authorized at the discretion of the commission without further interview unless an interview is requested by no fewer than two commissioners. Any such new effective parole release date must be reviewed in accordance with the provisions of paragraphs (c), (d), (e), (f), and (g).

(5) Within 90 days after any interview for parole, the inmate shall be advised of the presumptive parole release date. Subsequent to the establishment of the presumptive parole release date, the commission may, at its discretion, review the official record or conduct additional interviews with the inmate. However, the presumptive parole release date may not be changed except for reasons of institutional conduct or the acquisition of new information not available at the time of the initial interview.

(6) This section as amended by chapter 82-171, Laws of Florida, shall apply only to those persons convicted on or after the effective date of chapter 82-171; and this section as in effect before being amended by chapter 82-171 shall apply to any person convicted before the effective date of chapter 82-171.

History.—s. 12, ch. 20519, 1941; s. 3, ch. 21775, 1943; ss. 1, 2, ch. 71-110; s. 2, ch. 74-122; s. 88, ch. 77-120; s. 1, ch. 78-318; s. 11, ch. 78-417; s. 106, ch. 79-3; s. 5, ch. 79-42; s. 195, ch. 79-164; s. 2, ch. 79-310; s. 8, ch. 79-341; s. 1, ch. 81-30; s. 4, ch. 81-322; s. 9, ch. 82-171; ss. 1, 2, ch. 82-401; ss. 9, 34, ch. 83-131; s. 189, ch. 83-216; s. 1, ch. 85-107; s. 3, ch. 85-295; s. 37, ch. 86-183; s. 67, ch. 88-122; s. 111, ch. 89-96; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 1673, ch. 97-102; s. 1, ch. 97-289; s. 1, ch. 2010-95; s. 45, ch. 2010-117; s. 1, ch. 2013-119.



947.165 - Objective parole guidelines.

947.165 Objective parole guidelines.—

(1) The commission shall develop and implement objective parole guidelines which shall be the criteria upon which parole decisions are made. The objective parole guidelines shall be developed according to an acceptable research method and shall be based on the seriousness of offense and the likelihood of favorable parole outcome. The guidelines shall require the commission to aggravate or aggregate each consecutive sentence in establishing the presumptive parole release date. Factors used in arriving at the salient factor score and the severity of offense behavior category shall not be applied as aggravating circumstances. If the sentencing judge files a written objection to the parole release of an inmate as provided for in s. 947.1745(6), such objection may be used by the commission as a basis to extend the presumptive parole release date.

(2) At least once a year, the commission shall review the objective parole guidelines and make any revisions considered necessary by virtue of statistical analysis of commission actions, which analysis uses acceptable research and methodology.

History.—s. 12, ch. 78-417; s. 6, ch. 79-42; s. 3, ch. 79-310; s. 499, ch. 81-259; s. 10, ch. 82-171; s. 34, ch. 83-131; s. 2, ch. 85-107; ss. 32, 37, ch. 86-183; s. 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 7, ch. 93-61; s. 4, ch. 2013-119.



947.168 - Consideration for persons serving parole-eligible and parole-ineligible sentences.

947.168 Consideration for persons serving parole-eligible and parole-ineligible sentences.—

(1) A person serving a parole-eligible sentence who subsequently receives a parole-ineligible sentence shall be considered for parole on the parole-eligible sentence.

(2) A grant of parole on the parole-eligible sentence shall result in the initiation of service of the parole-ineligible sentence, which shall continue until expiration of sentence, expiration of sentence as reduced by accumulated gain-time, or an executive order granting clemency.

(3) Actual terms of parole service shall not be initiated until the satisfactory completion of the parole-ineligible sentence and subsequent review by the commission as provided in subsection (4).

(4) Following completion of the parole-ineligible sentence, the commission shall reinterview the offender and consider any new information provided by the Department of Corrections. Upon an affirmative vote by the commission, the offender shall be released on parole and required to meet any conditions set by the commission pursuant to s. 947.19.

History.—s. 38, ch. 86-183; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 2, ch. 91-239; s. 1, ch. 93-2; s. 32, ch. 97-194.



947.172 - Establishment of presumptive parole release date.

947.172 Establishment of presumptive parole release date.—

(1) The hearing examiner shall conduct an initial interview in accordance with the provisions of s. 947.16. This interview shall include introduction and explanation of the objective parole guidelines as they relate to presumptive and effective parole release dates and an explanation of the institutional conduct record and satisfactory release plan for parole supervision as each relates to parole release.

(2) Based on the objective parole guidelines and any other competent evidence relevant to aggravating and mitigating circumstances, the hearing examiner shall, within 10 days after the interview, recommend in writing to a panel of no fewer than two commissioners appointed by the chair a presumptive parole release date for the inmate. The chair shall assign cases to such panels on a random basis, without regard to the inmate or to the commissioners sitting on the panel. If the recommended presumptive parole release date falls outside the matrix time ranges as determined by the objective parole guidelines, the hearing examiner shall include with the recommendation a statement in writing as to the reasons for the decision, specifying individual particularities. If a panel fails to reach a decision on a recommended presumptive parole release date, the chair or any other commissioner designated by the chair shall cast the deciding vote. Within 90 days after the date of the initial interview, the inmate shall be notified in writing of the decision as to the inmate’s presumptive parole release date.

(3) A presumptive parole release date shall become binding on the commission when agreement on the presumptive parole release date is reached. Should the presumptive parole release date fall outside the matrix time ranges as determined by the objective parole guidelines, the reasons for this decision shall be stated in writing with individual particularities.

History.—ss. 13, 21, ch. 78-417; s. 107, ch. 79-3; s. 7, ch. 79-42; s. 500, ch. 81-259; s. 5, ch. 81-322; s. 11, ch. 82-171; s. 34, ch. 83-131; s. 4, ch. 85-295; s. 37, ch. 86-183; s. 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 1674, ch. 97-102.



947.173 - Review of presumptive parole release date.

947.173 Review of presumptive parole release date.—

(1) An inmate may request one review of his or her initial presumptive parole release date established according to s. 947.16(1) if the inmate shows cause in writing, with individual particularities, within 60 days after the date the inmate is notified of the decision on the presumptive parole release date.

(2) A panel of no fewer than two commissioners appointed by the chair shall review the inmate’s request for review and shall notify the inmate in writing of its decision within 60 days after the date of receipt of the request by the commission.

(3) The commission may affirm or modify the authorized presumptive parole release date. However, in the event of a decision to modify the presumptive parole release date, in no case shall this modified date be after the date established under the procedures of s. 947.172. It is the intent of this legislation that, once set, presumptive parole release dates be modified only for good cause in exceptional circumstances.

History.—s. 14, ch. 78-417; s. 8, ch. 79-42; s. 196, ch. 79-164; s. 12, ch. 82-171; s. 34, ch. 83-131; s. 37, ch. 86-183; s. 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 8, ch. 93-61; s. 20, ch. 96-422; s. 1874, ch. 97-102.



947.174 - Subsequent interviews.

947.174 Subsequent interviews.—

(1)(a) For any inmate, except an inmate convicted of an offense enumerated in paragraph (b), whose presumptive parole release date falls more than 2 years after the date of the initial interview, a hearing examiner shall schedule an interview for review of the presumptive parole release date. Such interview shall take place within 2 years after the initial interview and every 2 years thereafter.

(b) For any inmate convicted of murder or attempted murder; sexual battery or attempted sexual battery; kidnapping or attempted kidnapping; or robbery, burglary of a dwelling, burglary of a structure or conveyance, or breaking and entering, or the attempt thereof of any of these crimes, in which a human being is present and a sexual act is attempted or completed, or any inmate who has been sentenced to a 25-year minimum mandatory sentence previously provided in s. 775.082, and whose presumptive parole release date is more than 7 years after the date of the initial interview, a hearing examiner shall schedule an interview for review of the presumptive parole release date. The interview shall take place once within 7 years after the initial interview and once every 7 years thereafter if the commission finds that it is not reasonable to expect that parole will be granted at a hearing during the following years and states the bases for the finding in writing. For an inmate who is within 7 years of his or her tentative release date, the commission may establish an interview date before the 7-year schedule.

(c) Such interviews shall be limited to determining whether or not information has been gathered which might affect the presumptive parole release date. The provisions of this subsection shall not apply to an inmate serving a concurrent sentence in another jurisdiction pursuant to s. 921.16(2).

(2) The commission, for good cause, may at any time request that a hearing examiner conduct a subsequent hearing according to the procedures outlined in this section. Such request shall specify in writing the reasons for such review.

(3) The department shall, within a reasonable amount of time, make available and bring to the attention of the commission such information as is deemed important to the review of the presumptive parole release date, including, but not limited to, current progress reports, psychological reports, and disciplinary reports.

(4) The department or a hearing examiner may recommend that an inmate be placed in a work-release program prior to the last 18 months of her or his confinement before the presumptive parole release date. If the commission does not deny the recommendation within 30 days of the receipt of the recommendation, the inmate may be placed in such a program, and the department shall advise the commission of the fact prior to such placement.

(5) For purposes of this section, the commission shall develop and make available to all inmates guidelines which:

(a) Define what constitutes an unsatisfactory institutional record. In developing such guidelines, the commission shall consult with the department.

(b) Define what constitutes a satisfactory release plan and what constitutes verification of the plan prior to placement on parole.

History.—s. 15, ch. 78-417; s. 9, ch. 79-42; s. 4, ch. 79-310; s. 6, ch. 81-322; s. 13, ch. 82-171; s. 34, ch. 83-131; s. 37, ch. 86-183; ss. 21, 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 1675, ch. 97-102; s. 2, ch. 97-289; s. 2, ch. 2010-95; s. 2, ch. 2013-119.



947.1745 - Establishment of effective parole release date.

947.1745 Establishment of effective parole release date.—If the inmate’s institutional conduct has been satisfactory, the presumptive parole release date shall become the effective parole release date as follows:

(1) Within 90 days before the presumptive parole release date, a hearing examiner shall conduct a final interview with the inmate in order to establish an effective parole release date and parole release plan. If it is determined that the inmate’s institutional conduct has been unsatisfactory, a statement to this effect shall be made in writing with particularity and shall be forwarded to a panel of no fewer than two commissioners appointed by the chair.

(2) If the panel finds that the inmate’s parole release plan is unsatisfactory, this finding may constitute new information and good cause in exceptional circumstances as described in s. 947.173, under which the panel may extend the presumptive parole release date for not more than 1 year. The panel may review any subsequently proposed parole release plan at any time.

(3) Within 30 days after receipt of the inmate’s parole release plan, the panel shall determine whether to authorize the effective parole release date. The inmate must be notified of the decision in writing within 30 days after the decision by the panel.

(4) If an effective date of parole has been established, release on that date is conditioned upon the completion of a satisfactory plan for parole supervision. An effective date of parole may be delayed for up to 60 days by a commissioner without a hearing for the development and approval of release plans.

(5) An effective date of parole may be delayed by a commissioner for up to 60 days without a hearing based on:

(a) New information not available at the time of the effective parole release date interview.

(b) Unsatisfactory institutional conduct which occurred subsequent to the effective parole release date interview.

(c) The lack of a verified parole release plan.

(6) Within 90 days before the effective parole release date interview, the commission shall send written notice to the sentencing judge of any inmate who has been scheduled for an effective parole release date interview. If the sentencing judge is no longer serving, the notice must be sent to the chief judge of the circuit in which the offender was sentenced. The chief judge may designate any circuit judge within the circuit to act in the place of the sentencing judge. Within 30 days after receipt of the commission’s notice, the sentencing judge, or the designee, shall send to the commission notice of objection to parole release, if the judge objects to such release. If there is objection by the judge, such objection may constitute good cause in exceptional circumstances as described in s. 947.173, and the commission may schedule a subsequent review within 2 years, extending the presumptive parole release date beyond that time. However, for an inmate who has been:

(a) Convicted of murder or attempted murder;

(b) Convicted of sexual battery or attempted sexual battery;

(c) Convicted of kidnapping or attempted kidnapping;

(d) Convicted of robbery, burglary of a dwelling, burglary of a structure or conveyance, or breaking and entering, or the attempt thereof of any of these crimes, in which a human being is present and a sexual act is attempted or completed; or

(e) Sentenced to a 25-year minimum mandatory sentence previously provided in s. 775.082,

the commission may schedule a subsequent review under this subsection once every 7 years, extending the presumptive parole release date beyond that time if the commission finds that it is not reasonable to expect that parole would be granted at a review during the following years and states the bases for the finding in writing. For an inmate who is within 7 years of his or her release date, the commission may schedule a subsequent review before the 7-year schedule. With any subsequent review the same procedure outlined above will be followed. If the judge remains silent with respect to parole release, the commission may authorize an effective parole release date. This subsection applies if the commission desires to consider the establishment of an effective release date without delivery of the effective parole release date interview. Notice of the effective release date must be sent to the sentencing judge, and either the judge’s response to the notice must be received or the time period allowed for such response must elapse before the commission may authorize an effective release date.

History.—s. 14, ch. 82-171; s. 34, ch. 83-131; s. 190, ch. 83-216; ss. 33, 37, ch. 86-183; ss. 22, 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 53, ch. 91-110; s. 1, ch. 93-2; s. 9, ch. 93-61; s. 1676, ch. 97-102; s. 3, ch. 97-289; s. 3, ch. 2010-95; s. 3, ch. 2013-119.



947.1746 - Establishment of effective parole release date.

947.1746 Establishment of effective parole release date.—Within 30 days of the receipt of new information or upon receipt of a written recommendation from the department that an inmate be considered for mitigation of the authorized presumptive parole release date, the commission may, at its discretion, provide for a final interview to establish an effective parole release date or may review the official record and establish an effective parole release date without provision of a final interview, unless an interview is requested by no fewer than two commissioners.

History.—s. 27, ch. 83-131; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2.



947.1747 - Community control as a special condition of parole.

947.1747 Community control as a special condition of parole.—Upon the establishment of an effective parole release date as provided for in ss. 947.1745 and 947.1746, the commission may, as a special condition of parole, require an inmate to be placed in the community control program of the Department of Corrections as described in s. 948.10 for a period not exceeding 6 months. In every case in which the commission decides to place an inmate on community control as a special condition of parole, the commission shall provide a written explanation of the reasons for its decision.

History.—s. 68, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 42, ch. 2004-373.



947.18 - Conditions of parole.

947.18 Conditions of parole.—No person shall be placed on parole merely as a reward for good conduct or efficient performance of duties assigned in prison. No person shall be placed on parole until and unless the commission finds that there is reasonable probability that, if the person is placed on parole, he or she will live and conduct himself or herself as a respectable and law-abiding person and that the person’s release will be compatible with his or her own welfare and the welfare of society. No person shall be placed on parole unless and until the commission is satisfied that he or she will be suitably employed in self-sustaining employment or that he or she will not become a public charge. The commission shall determine the terms upon which such person shall be granted parole. If the person’s conviction was for a controlled substance violation, one of the conditions must be that the person submit to random substance abuse testing intermittently throughout the term of supervision, upon the direction of the correctional probation officer as defined in s. 943.10(3). In addition to any other lawful condition of parole, the commission may make the payment of the debt due and owing to the state under s. 960.17 or the payment of the attorney’s fees and costs due and owing to the state under s. 938.29 a condition of parole subject to modification based on change of circumstances. If the person’s conviction was for a crime that was found to have been committed for the purpose of benefiting, promoting, or furthering the interests of a criminal gang, one of the conditions must be that the person be prohibited from knowingly associating with other criminal gang members or associates, except as authorized by law enforcement officials, prosecutorial authorities, or the court, for the purpose of aiding in the investigation of criminal activity.

History.—s. 14, ch. 20519, 1941; s. 4, ch. 77-452; s. 34, ch. 83-131; s. 2, ch. 83-256; s. 37, ch. 86-183; ss. 67, 72, ch. 88-122; s. 17, ch. 89-531; ss. 15, 20, ch. 90-337; s. 1, ch. 93-2; s. 4, ch. 96-232; s. 1875, ch. 97-102; s. 43, ch. 97-271; s. 135, ch. 2003-402; s. 22, ch. 2008-238.



947.181 - Fines, fees, restitution, or other costs ordered to be paid as conditions of parole.

947.181 Fines, fees, restitution, or other costs ordered to be paid as conditions of parole.—

(1) The commission shall require the payment of fines, fees, restitution, or other court-ordered costs as a condition of parole unless the commission finds reasons to the contrary. Restitution to the aggrieved party for injury, damage, or loss caused by the offense for which the parolee was imprisoned shall have first priority in the payment of amounts owed under this section. If the commission does not require the payment of fines, fees, restitution, or other court-ordered costs or requires only partial payment of the fines, fees, restitution, or other court-ordered costs, the commission shall state on the record the reasons for its decision.

(2) If the parolee fails to make the payments as required in subsection (1), it shall be considered by the commission as a violation of parole as specified in s. 947.21 and may be cause for revocation of parole.

(3) If a defendant is paroled, any restitution ordered under s. 775.089 shall be a condition of such parole. The Florida Commission on Offender Review may revoke parole if the defendant fails to comply with such order.

(4) In determining whether to revoke parole, the commission shall consider the defendant’s employment status, earning ability, and financial resources; the willfulness of the defendant’s failure to pay; and any other special circumstances that may have a bearing on the defendant’s ability to pay.

History.—s. 3, ch. 77-150; s. 304, ch. 79-400; s. 34, ch. 83-131; ss. 5, 10, ch. 84-363; s. 37, ch. 86-183; ss. 25, 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 9, ch. 93-37; s. 1677, ch. 97-102; s. 21, ch. 2012-100; s. 47, ch. 2014-191.



947.185 - Application for intellectual disability services as condition of parole.

947.185 Application for intellectual disability services as condition of parole.—The Florida Commission on Offender Review may require as a condition of parole that any inmate who has been diagnosed as having an intellectual disability as defined in s. 393.063 shall, upon release, apply for services from the Agency for Persons with Disabilities.

History.—s. 9, ch. 83-274; s. 26, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 322, ch. 99-8; s. 66, ch. 2006-227; s. 44, ch. 2013-162; s. 48, ch. 2014-191.



947.19 - Terms of parole.

947.19 Terms of parole.—

(1) The commission, upon authorizing an effective parole release date, shall specify in writing the terms and conditions of the parole, a certified copy of which shall be given to the parolee.

(2) A parolee may, within 120 days of receipt of the certified copy of the terms and conditions of parole, request that the commission modify the terms and conditions of parole; the parolee must specify in writing the reasons for requesting such modifications.

(3) A panel of no fewer than two commissioners appointed by the chair shall consider requests for review of the terms and conditions of parole, render a written decision to continue or to modify the terms and conditions of parole, specifying the reasons therefor, and inform the parolee of the decision in writing within 30 days of the date of receipt of request for review. Such panel shall not include those commissioners who authorized the original conditions of parole.

(4) During any period of requested review of terms and conditions of parole, the parolee shall be subject to the authorized terms and conditions of parole until such time according to the provisions of this section a decision is made to continue or modify the terms and conditions of parole.

History.—s. 15, ch. 20519, 1941; am. s. 7, ch. 22858, 1945; s. 17, ch. 78-417; s. 10, ch. 79-42; s. 15, ch. 82-171; s. 34, ch. 83-131; s. 37, ch. 86-183; s. 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 1678, ch. 97-102.



947.20 - Rules of commission.

947.20 Rules of commission.—The commission shall adopt general rules on the terms and conditions of parole and what shall constitute the violation thereof and may make special rules to govern particular cases. Such rules, both general and special, may include, among other things, a requirement that the parolee shall not leave the state or any definite area in Florida without the consent of the commission; that the parolee shall contribute to the support of her or his dependents to the best of her or his ability; that the parolee shall make reparation or restitution for her or his crime; that the parolee shall not associate with persons engaged in criminal activity; and that the parolee shall carry out the instructions of her or his parole supervisor and, in general, comport herself or himself in accordance with the terms and conditions of her or his parole.

History.—s. 15, ch. 20519, 1941; s. 18, ch. 78-417; s. 34, ch. 83-131; s. 37, ch. 86-183; s. 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 1679, ch. 97-102.



947.21 - Violations of parole.

947.21 Violations of parole.—

(1) A violation of the terms of parole may render the parolee liable to arrest and a return to prison to serve out the term for which the parolee was sentenced.

(2) An offender whose parole is revoked may, at the discretion of the commission, be credited with any portion of the time the offender has satisfactorily served on parole.

History.—s. 15, ch. 20519, 1941; s. 22, ch. 74-112; s. 34, ch. 83-131; s. 37, ch. 86-183; s. 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 1680, ch. 97-102.



947.22 - Authority to arrest parole violators with or without warrant.

947.22 Authority to arrest parole violators with or without warrant.—

(1) If a member of the commission or a duly authorized representative of the commission has reasonable grounds to believe that a parolee has violated the terms and conditions of her or his parole in a material respect, such member or representative may issue a warrant for the arrest of such parolee. The warrant shall be returnable before a member of the commission or a duly authorized representative of the commission. The commission, a commissioner, or a parole examiner with approval of the parole examiner supervisor, may release the parolee on bail or her or his own recognizance, conditioned upon her or his appearance at any hearings noticed by the commission. If not released on bail or her or his own recognizance, the parolee shall be committed to jail pending hearings pursuant to s. 947.23. The commission, at its election, may have the hearing conducted by one or more commissioners or by a duly authorized representative of the commission. Any parole and probation officer, any officer authorized to serve criminal process, or any peace officer of this state is authorized to execute the warrant.

(2) Any parole and probation officer, if she or he has reasonable ground to believe that a parolee, control releasee, or conditional releasee has violated the terms and conditions of her or his parole, control release, or conditional release in a material respect, has the right to arrest the releasee or parolee without warrant and bring her or him forthwith before one or more commissioners or a duly authorized representative of the Florida Commission on Offender Review or Control Release Authority; and proceedings shall thereupon be had as provided herein when a warrant has been issued by a member of the commission or authority or a duly authorized representative of the commission or authority.

(3) If a law enforcement officer has probable cause to believe that a parolee has violated the terms and conditions of his or her parole, the officer shall arrest and take into custody the parolee without a warrant, and a warrant need not be issued in the case.

History.—s. 16, ch. 20519, 1941; s. 1, ch. 71-111; s. 16, ch. 82-171; s. 1, ch. 82-193; s. 34, ch. 83-131; s. 191, ch. 83-216; s. 5, ch. 85-295; s. 37, ch. 86-183; s. 67, ch. 88-122; s. 17, ch. 89-531; ss. 13, 20, ch. 90-337; s. 12, ch. 91-280; s. 1, ch. 93-2; s. 1681, ch. 97-102; s. 3, ch. 2002-255; s. 49, ch. 2014-191.



947.23 - Action of commission upon arrest of parolee.

947.23 Action of commission upon arrest of parolee.—

(1) Within 30 days after the arrest of a person charged with violation of the terms and conditions of her or his parole, the parolee shall be afforded a prompt preliminary hearing, conducted by a member of the commission or its duly authorized representative, at or near the place of violation or arrest to determine if there is probable cause or reasonable grounds to believe that the parolee has committed a violation of the terms or conditions of her or his parole. The parolee may knowingly execute a waiver of this hearing, up until the time of such hearing, provided the consequences of such action have been fully explained. If the parolee elects to proceed with the preliminary hearing:

(a) The parolee shall be afforded a timely notice of the preliminary hearing, which notice shall state the purpose of the hearing and state the alleged violation.

(b) The parolee shall be permitted to cross-examine adverse witnesses, unless it is determined that good cause exists not to allow such examination.

(c) The parolee shall be allowed to call witnesses as provided in subsection (3), and present evidence in her or his own behalf.

(d) The parolee may be represented by counsel.

The findings based on the evidence presented at the preliminary hearing shall be made available to the parolee either immediately following the preliminary hearing or within a reasonable time thereafter.

(2) If the preliminary hearing results in a finding of probable cause or reasonable grounds to believe that a violation of the terms or conditions of parole has occurred, any one or more commissioners or a duly authorized representative of the commission shall convene a final revocation hearing on the alleged violation. The parolee shall appear at the final hearing in person, and, if the parolee desires, she or he may be represented by counsel. At the final hearing, the state and the parolee may introduce such evidence as is necessary and pertinent to the charge of parole violation.

(3) Any one or more commissioners or a duly authorized representative of the commission may administer oaths and compel the attendance of witnesses at such hearing by the issuance of summons, subpoenas, and subpoenas duces tecum. Subpoenas and subpoenas duces tecum shall be enforceable by appropriate proceedings in circuit court, and the failure to comply with a court order enforcing a subpoena or subpoena duces tecum shall constitute contempt of court. Any one or more commissioners or a duly authorized representative of the commission may issue subpoenas on behalf of the state or the parolee. The commission may decline a request to subpoena a witness whose testimony it finds would be cumulative, irrelevant, or nonprobative. The party requesting the subpoenas shall furnish to the commissioner, commissioners, or duly authorized representative of the commission the names and addresses of her or his proposed witnesses at least 10 days prior to the hearing date.

(4) At the hearing, the parolee shall be informed orally and in writing of:

(a) The violation of the terms and conditions of parole with which the parolee has been charged.

(b) The right to be represented by counsel.

(c) The right to be heard in person.

(d) The right to secure, present, and compel the attendance of witnesses as provided in subsection (3) and the production of documents on her or his behalf.

(e) The right of access to all evidence used against her or him.

(f) The right to confront and cross-examine adverse witnesses, unless the commissioner, commissioners, or duly authorized representative of the commission conducting the hearing finds specifically, and states in writing, good cause not to allow the confrontation.

(5)(a) At any such hearing convened by one or more commissioners or a duly authorized representative of the commission, the accused may waive her or his right to proceed further if, after being informed of her or his rights and after being advised of the consequences of a waiver in regard to the nature of the order which may be entered as a result of such waiver, the accused affirms, in writing, knowledge and understanding of such rights and consequences and elects, in writing, to execute the waiver.

(b) The accused violator may execute a waiver, in writing, of a final revocation hearing prior to the commencement of such hearing. Such waiver may be executed before a member of the commission or a duly authorized representative of the commission after the accused violator has been informed of her or his rights and after she or he has been advised of the consequences of a waiver. Within 14 days after the execution of a waiver, the accused may withdraw the waiver by executing a withdrawal of waiver before a notary public and forwarding the original of that withdrawal to the commission.

(6) Within a reasonable time after the hearing, the commissioner, commissioners, or duly authorized representative of the commission who conducted the hearing shall make findings of fact in regard to the alleged parole violation.

(a) If the hearing was conducted by three or more commissioners, a majority of them shall enter an order determining whether the charges of parole violation have been sustained, based on the findings of fact made by them. By such order they shall revoke the parole and return the parolee to prison to serve the sentence theretofore imposed upon her or him, reinstate the original order of parole, order the placement of the parolee into a community control program as set forth in s. 948.101, or enter such other order as is proper.

(b) If the hearing was conducted by one or two commissioners or a duly authorized representative of the commission, at least two commissioners shall enter an order determining whether or not the charges of parole violation have been sustained, based on the findings of fact made by the commissioner, commissioners, or duly authorized representative of the commission. The commissioners, by such order, shall revoke the parole and return the parolee to prison to serve the sentence theretofore imposed upon her or him, reinstate the original order of parole, order the placement of the parolee into a community control program as set forth in s. 948.101, or enter such other order as is proper.

(c) If the disposition after the revocation hearing is to place the parolee into a community control program, the commission shall be guided by the procedures and requirements provided in chapter 948 which apply to the courts regarding the development and implementation of community control.

However, any decision to revoke parole shall be based on a violation of a term or condition specifically enumerated in the parole release order. In a case in which parole is revoked, the majority of the commission or the two commissioners shall make a written statement of the evidence relied on and the reasons for revoking parole.

(7) Whenever a parole is revoked by the commission and the parolee is ordered by the commission to be returned to prison, the parolee, by reason of her or his misconduct, shall be deemed to forfeit all gain-time or commutation of time for good conduct, as provided for by law, earned up to the date of her or his release on parole. Nothing herein shall deprive the prisoner of her or his right to gain-time or commutation of time for good conduct, as provided by law, from the date the prisoner is returned to prison.

History.—s. 17, ch. 20519, 1941; s. 4, ch. 21775, 1943; s. 1, ch. 74-241; s. 1, ch. 77-174; s. 19, ch. 78-417; s. 11, ch. 79-42; s. 17, ch. 82-171; s. 2, ch. 82-193; ss. 15, 34, ch. 83-131; s. 6, ch. 85-295; s. 37, ch. 86-183; s. 67, ch. 88-122; ss. 45, 47, ch. 89-526; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 1682, ch. 97-102; s. 37, ch. 2004-373.



947.24 - Discharge from parole supervision or release supervision.

947.24 Discharge from parole supervision or release supervision.—

(1) When a person is placed on parole, control release, or conditional release, the commission shall determine the period of time the person will be under parole supervision or release supervision in the following manner:

(a) If the person is being paroled or released under supervision from a single or concurrent sentence, the period of time the person will be under parole supervision or release supervision may not exceed 2 years unless the commission designates a longer period of time, in which case it must advise the parolee or releasee in writing of the reasons for the extended period. In any event, the period of parole supervision or release supervision may not exceed the maximum period for which the person has been sentenced.

(b) If the person is being paroled or released under supervision from a consecutive sentence or sentences, the period of time the person will be under parole supervision or release supervision will be for the maximum period for which the person was sentenced.

(2) The commission shall review the progress of each person who has been placed on parole, control release, or conditional release after 2 years of supervision in the community and biennially thereafter. The department shall provide to the commission the information necessary to conduct such a review. Such review must include consideration of whether to modify the reporting schedule, thereby authorizing the person under parole supervision or release supervision to submit reports quarterly, semiannually, or annually. The commission, after having retained jurisdiction of a person for a sufficient length of time to evidence satisfactory rehabilitation and cooperation, may further modify the terms and conditions of the person’s parole, control release, or conditional release, may discharge the person from parole supervision or release supervision, may relieve the person from making further reports, or may permit the person to leave the state or country, upon finding that such action is in the best interests of the person and society.

(3) This section does not affect the rights of a parolee to request modification of the terms and conditions of parole under s. 947.19.

History.—s. 18, ch. 20519, 1941; s. 1, ch. 63-83; s. 9, ch. 74-112; s. 256, ch. 77-104; s. 34, ch. 83-131; s. 4, ch. 85-107; s. 37, ch. 86-183; ss. 27, 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 10, ch. 93-61; s. 6, ch. 2001-124.



947.26 - Cooperation of custodian of prisoner; right of access.

947.26 Cooperation of custodian of prisoner; right of access.—The warden or jailer of any jail or prison in which persons convicted of crime may be confined and all officers or employees thereof shall at all times cooperate with the commission and, upon its request, shall furnish it with such information as they may have respecting any person inquired about as will enable the commission properly to perform its duties. Such officials shall, at all reasonable times, when the public safety permits, give the members of the commission and its authorized agents and employees access to all prisoners in their charge.

History.—s. 19, ch. 20519, 1941; s. 34, ch. 83-131; ss. 35, 37, ch. 86-183; ss. 61, 67, ch. 88-122; s. 17, ch. 89-531; s. 20, ch. 90-337; s. 1, ch. 93-2; s. 27, ch. 2000-161.






Chapter 948 - PROBATION AND COMMUNITY CONTROL

948.001 - Definitions.

948.001 Definitions.—As used in this chapter, the term:

(1) “Administrative probation” means a form of noncontact supervision in which an offender who presents a low risk of harm to the community may, upon satisfactory completion of half the term of probation, be transferred by the Department of Corrections to nonreporting status until expiration of the term of supervision.

(2) “Child care facility” has the same meaning as provided in s. 402.302.

(3) “Community control” means a form of intensive, supervised custody in the community, including surveillance on weekends and holidays, administered by officers with restricted caseloads. Community control is an individualized program in which the freedom of an offender is restricted within the community, home, or noninstitutional residential placement and specific sanctions are imposed and enforced.

(4) “Community residential drug punishment center” means a residential drug punishment center designated by the Department of Corrections. The Department of Corrections shall adopt rules as necessary to define and operate such a center.

(5) “Drug offender probation” means a form of intensive supervision that emphasizes treatment of drug offenders in accordance with individualized treatment plans administered by officers with restricted caseloads. Caseloads should be restricted to a maximum of 50 cases per officer in order to ensure an adequate level of staffing.

(6) “Mental health probation” means a form of specialized supervision that emphasizes mental health treatment and working with treatment providers to focus on underlying mental health disorders and compliance with a prescribed psychotropic medication regimen in accordance with individualized treatment plans. Mental health probation shall be supervised by officers with restricted caseloads who are sensitive to the unique needs of individuals with mental health disorders, and who will work in tandem with community mental health case managers assigned to the defendant. Caseloads of such officers should be restricted to a maximum of 50 cases per officer in order to ensure an adequate level of staffing and supervision.

(7) “Park” has the same meaning as provided in s. 775.215.

(8) “Playground” has the same meaning as provided in s. 775.215.

(9) “Probation” means a form of community supervision requiring specified contacts with parole and probation officers and other terms and conditions as provided in s. 948.03.

(10) “Qualified practitioner” means a social worker, mental health counselor, or a marriage and family therapist licensed under chapter 491 who, as determined by rule of the respective board, has the coursework, training, qualifications, and experience to evaluate and treat sexual offenders; a psychiatrist licensed under chapter 458 or chapter 459; or a psychologist licensed under chapter 490.

(11) “Risk assessment” means an assessment completed by a qualified practitioner to evaluate the level of risk associated when a sex offender has contact with a child.

(12) “Safety plan” means a written document prepared by the qualified practitioner, in collaboration with the sex offender, the child’s parent or legal guardian, and, when appropriate, the child which establishes clear roles and responsibilities for each individual involved in any contact between the child and the sex offender.

(13) “School” has the same meaning as provided in s. 775.215.

(14) “Sex offender probation” or “sex offender community control” means a form of intensive supervision, with or without electronic monitoring, which emphasizes treatment and supervision of a sex offender in accordance with an individualized treatment plan administered by an officer who has a restricted caseload and specialized training. An officer who supervises an offender placed on sex offender probation or sex offender community control must meet as necessary with a treatment provider and polygraph examiner to develop and implement the supervision and treatment plan, if a treatment provider and polygraph examiner specially trained in the treatment and monitoring of sex offenders are reasonably available.

History.—s. 11, ch. 83-131; s. 13, ch. 91-225; s. 32, ch. 92-310; s. 3, ch. 93-59; s. 13, ch. 93-227; s. 80, ch. 95-211; s. 2, ch. 97-308; s. 1, ch. 2004-373; s. 3, ch. 2005-67; s. 8, ch. 2007-200; s. 9, ch. 2007-209; s. 17, ch. 2010-64; s. 11, ch. 2010-92; s. 9, ch. 2010-113; s. 14, ch. 2016-127; s. 30, ch. 2016-224.



948.01 - When court may place defendant on probation or into community control.

948.01 When court may place defendant on probation or into community control.—

(1) Any state court having original jurisdiction of criminal actions may at a time to be determined by the court, with or without an adjudication of the guilt of the defendant, hear and determine the question of the probation of a defendant in a criminal case, except for an offense punishable by death, who has been found guilty by the verdict of a jury, has entered a plea of guilty or a plea of nolo contendere, or has been found guilty by the court trying the case without a jury.

(a) If the court places the defendant on probation or into community control for a felony, the department shall provide immediate supervision by an officer employed in compliance with the minimum qualifications for officers as provided in s. 943.13. A private entity may not provide probationary or supervision services to felony or misdemeanor offenders sentenced or placed on probation or other supervision by the circuit court.

(b) The department, in consultation with the Office of the State Courts Administrator, shall develop and disseminate to the courts uniform order of supervision forms by July 1 of each year or as necessary. The courts shall use the uniform order of supervision forms provided by the department for all persons placed on community supervision.

(2) If it appears to the court upon a hearing of the matter that the defendant is not likely again to engage in a criminal course of conduct and that the ends of justice and the welfare of society do not require that the defendant presently suffer the penalty imposed by law, the court, in its discretion, may either adjudge the defendant to be guilty or stay and withhold the adjudication of guilt. In either case, the court shall stay and withhold the imposition of sentence upon the defendant and shall place a felony defendant upon probation. If the defendant is found guilty of a nonfelony offense as the result of a trial or entry of a plea of guilty or nolo contendere, regardless of whether adjudication is withheld, the court may place the defendant on probation. In addition to court costs and fees and notwithstanding any law to the contrary, the court may impose a fine authorized by law if the offender is a nonfelony offender who is not placed on probation. However, a defendant who is placed on probation for a misdemeanor may not be placed under the supervision of the department unless the circuit court was the court of original jurisdiction.

(3) If, after considering the provisions of subsection (2) and the offender’s prior record or the seriousness of the offense, it appears to the court in the case of a felony disposition that probation is an unsuitable dispositional alternative to imprisonment, the court may place the offender in a community control program as provided in s. 948.10. Or, in a case of prior disposition of a felony commitment, upon motion of the offender or the department or upon its own motion, the court may, within the period of its retained jurisdiction following commitment, suspend the further execution of the disposition and place the offender in a community control program upon such terms as the court may require. The court may consult with a local offender advisory council pursuant to s. 948.90 with respect to the placement of an offender into community control. Not later than 3 working days before the hearing on the motion, the department shall forward to the court all relevant material on the offender’s progress while in custody. If this sentencing alternative to incarceration is utilized, the court shall:

(a) Determine what community-based sanctions will be imposed in the community control plan. Community-based sanctions may include, but are not limited to, rehabilitative restitution in money or in kind, curfew, revocation or suspension of the driver license, community service, deprivation of nonessential activities or privileges, or other appropriate restraints on the offender’s liberty.

(b) After appropriate sanctions for the offense are determined, develop, approve, and order a plan of community control which contains rules, requirements, conditions, and programs that are designed to encourage noncriminal functional behavior and promote the rehabilitation of the offender and the protection of the community. If the offense was a controlled substance violation, the conditions shall include a requirement that the offender submit to random substance abuse testing intermittently throughout the term of supervision, upon the direction of the correctional probation officer as defined in s. 943.10(3).

(4) The sanctions imposed by order of the court shall be commensurate with the seriousness of the offense. When community control or a program of public service is ordered by the court, the duration of community control supervision or public service may not be longer than the sentence that could have been imposed if the offender had been committed for the offense or a period not to exceed 2 years, whichever is less. When restitution or public service is ordered by the court, the amount of restitution or public service may not be greater than an amount which the offender could reasonably be expected to pay or perform.

(5) The imposition of sentence may not be suspended and the defendant thereupon placed on probation or into community control unless the defendant is placed under the custody of the department or another public or private entity. A private entity may not provide probationary or supervision services to felony or misdemeanor offenders sentenced or placed on probation or other supervision by the circuit court.

(6) When the court, under any of the foregoing subsections, places a defendant on probation or into community control, it may specify that the defendant serve all or part of the probationary or community control period in a community residential or nonresidential facility under the jurisdiction of the Department of Corrections or the Department of Children and Families or any public or private entity providing such services, and it shall require the payment prescribed in s. 948.09.

(7)(a) Notwithstanding s. 921.0024 and effective for offenses committed on or after July 1, 2009, the sentencing court may place the defendant into a postadjudicatory treatment-based drug court program if the defendant’s Criminal Punishment Code scoresheet total sentence points under s. 921.0024 are 60 points or fewer, the offense is a nonviolent felony, the defendant is amenable to substance abuse treatment, and the defendant otherwise qualifies under s. 397.334(3). The satisfactory completion of the program shall be a condition of the defendant’s probation or community control. As used in this subsection, the term “nonviolent felony” means a third degree felony violation under chapter 810 or any other felony offense that is not a forcible felony as defined in s. 776.08.

(b) The defendant must be fully advised of the purpose of the program, and the defendant must agree to enter the program. The original sentencing court shall relinquish jurisdiction of the defendant’s case to the postadjudicatory drug court program until the defendant is no longer active in the program, the case is returned to the sentencing court due to the defendant’s termination from the program for failure to comply with the terms thereof, or the defendant’s sentence is completed.

(8)(a) Notwithstanding s. 921.0024 and effective for offenses committed on or after July 1, 2016, the sentencing court may place the defendant into a postadjudicatory mental health court program if the offense is a nonviolent felony, the defendant is amenable to mental health treatment, including taking prescribed medications, and the defendant is otherwise qualified under s. 394.47892(4). The satisfactory completion of the program must be a condition of the defendant’s probation or community control. As used in this subsection, the term “nonviolent felony” means a third degree felony violation under chapter 810 or any other felony offense that is not a forcible felony as defined in s. 776.08. Defendants charged with resisting an officer with violence under s. 843.01, battery on a law enforcement officer under s. 784.07, or aggravated assault may participate in the mental health court program if the court so orders after the victim is given his or her right to provide testimony or written statement to the court as provided in s. 921.143.

(b) The defendant must be fully advised of the purpose of the mental health court program, and the defendant must agree to enter the program. The original sentencing court shall relinquish jurisdiction of the defendant’s case to the postadjudicatory mental health court program until the defendant is no longer active in the program, the case is returned to the sentencing court due to the defendant’s termination from the program for failure to comply with the terms thereof, or the defendant’s sentence is completed.

(c) The Department of Corrections may establish designated and trained mental health probation officers to support individuals under supervision of the mental health court program.

History.—s. 20, ch. 20519, 1941; s. 7, ch. 22858, 1945; s. 1, ch. 59-130; s. 1, ch. 61-498; s. 1, ch. 65-453; s. 1, ch. 67-204; ss. 12, 13, ch. 74-112; s. 3, ch. 75-301; s. 3, ch. 76-238; s. 90, ch. 77-120; s. 1, ch. 77-174; s. 109, ch. 79-3; s. 13, ch. 83-131; s. 14, ch. 85-288; s. 1, ch. 86-106; s. 4, ch. 87-211; s. 69, ch. 88-122; s. 36, ch. 89-526; ss. 7, 16, ch. 90-337; ss. 2, 14, ch. 91-225; ss. 1, 15, ch. 91-280; s. 14, ch. 93-227; s. 17, ch. 96-322; s. 21, ch. 97-78; s. 1876, ch. 97-102; s. 6, ch. 97-239; s. 13, ch. 98-81; s. 121, ch. 99-3; s. 323, ch. 99-8; s. 3, ch. 2000-246; s. 4, ch. 2001-55; ss. 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 40, ch. 2004-373; s. 5, ch. 2008-250; s. 6, ch. 2009-6; s. 10, ch. 2009-63; s. 3, ch. 2009-64; s. 3, ch. 2011-33; s. 331, ch. 2014-19; s. 15, ch. 2016-127.



948.011 - When court may impose fine and place on probation or into community control as an alternative to imprisonment.

948.011 When court may impose fine and place on probation or into community control as an alternative to imprisonment.—When the law authorizes the placing of a defendant on probation, and when the defendant’s offense is punishable by both fine and imprisonment, the trial court may, in its discretion, impose a fine upon him or her and place him or her on probation or into community control as an alternative to imprisonment.

History.—s. 1, ch. 59-175; s. 14, ch. 83-131; s. 1683, ch. 97-102; s. 13, ch. 2004-373.



948.012 - Split sentence of probation or community control and imprisonment.

948.012 Split sentence of probation or community control and imprisonment.—

(1) If punishment by imprisonment for a misdemeanor or a felony, except for a capital felony, is prescribed, the court may, at the time of sentencing, impose a split sentence whereby the defendant is to be placed on probation or, with respect to any such felony, into community control upon completion of any specified period of such sentence which may include a term of years or less. In such case, the court shall stay and withhold the imposition of the remainder of sentence imposed upon the defendant and direct that the defendant be placed upon probation or into community control after serving such period as may be imposed by the court. Except as provided in subsection (6), the period of probation or community control shall commence immediately upon the release of the defendant from incarceration, whether by parole or gain-time allowances.

(2) The court may also impose a split sentence whereby the defendant is sentenced to a term of probation which may be followed by a period of incarceration or, with respect to a felony, into community control, as follows:

(a) If the offender meets the terms and conditions of probation or community control, any term of incarceration may be modified by court order to eliminate the term of incarceration.

(b) If the offender does not meet the terms and conditions of probation or community control, the court may revoke, modify, or continue the probation or community control as provided in s. 948.06. If the probation or community control is revoked, the court may impose any sentence that it could have imposed at the time the offender was placed on probation or community control. The court may not provide credit for time served for any portion of a probation or community control term toward a subsequent term of probation or community control. However, the court may not impose a subsequent term of probation or community control which, when combined with any amount of time served on preceding terms of probation or community control for offenses pending before the court for sentencing, would exceed the maximum penalty allowable as provided in s. 775.082. Such term of incarceration shall be served under applicable law or county ordinance governing service of sentences in state or county jurisdiction. This paragraph does not prohibit any other sanction provided by law.

(3) The court may also impose split probation whereby, upon satisfactory completion of half the term of probation, the Department of Corrections may place the offender on administrative probation for the remainder of the term of supervision.

(4) Effective for offenses committed on or after September 1, 2005, the court must impose a split sentence pursuant to subsection (1) for any person who is convicted of a life felony for lewd and lascivious molestation pursuant to s. 800.04(5)(b) if the court imposes a term of years in accordance with s. 775.082(3)(a)4.a.(II) rather than life imprisonment. The probation or community control portion of the split sentence imposed by the court for a defendant must extend for the duration of the defendant’s natural life and include a condition that he or she be electronically monitored.

(5)(a) Effective for offenses committed on or after October 1, 2014, if the court imposes a term of years in accordance with s. 775.082 which is less than the maximum sentence for the offense, the court must impose a split sentence pursuant to subsection (1) for any person who is convicted of a violation of:

1. Section 782.04(1)(a)2.c.;

2. Section 787.01(3)(a)2. or 3.;

3. Section 787.02(3)(a)2. or 3.;

4. Section 794.011, excluding s. 794.011(10);

5. Section 800.04;

6. Section 825.1025; or

7. Section 847.0135(5).

(b) The probation or community control portion of the split sentence imposed by the court must extend for at least 2 years. However, if the term of years imposed by the court extends to within 2 years of the maximum sentence for the offense, the probation or community control portion of the split sentence must extend for the remainder of the maximum sentence.

(6) If a defendant who has been sentenced to a split sentence pursuant to subsection (1) is transferred to the custody of the Department of Children and Families pursuant to part V of chapter 394, the period of probation or community control is tolled until such person is no longer in the custody of the Department of Children and Families. This subsection applies to all sentences of probation or community control which begin on or after October 1, 2014, regardless of the date of the underlying offense.

History.—s. 1, ch. 67-204; s. 12, ch. 74-112; s. 13, ch. 83-131; s. 14, ch. 85-288; s. 14, ch. 91-225; s. 1, ch. 91-280; s. 21, ch. 97-78; s. 121, ch. 99-3; ss. 4, 8, 9, ch. 2004-373; s. 14, ch. 2005-28; s. 115, ch. 2006-1; s. 6, ch. 2007-2; s. 2, ch. 2008-182; s. 14, ch. 2014-4; s. 22, ch. 2016-127.

Note.—Former s. 948.01(6), (11), (12).



948.013 - Administrative probation.

948.013 Administrative probation.—

(1) The Department of Corrections may establish procedures for transferring an offender to administrative probation. The department may collect an initial processing fee of up to $50 for each probationer transferred to administrative probation. The offender is exempt from further payment for the cost of supervision as required in s. 948.09.

(2) Effective for an offense committed on or after July 1, 1998, a person is ineligible for placement on administrative probation if the person is sentenced to or is serving a term of probation or community control, regardless of the conviction or adjudication, for committing, or attempting, conspiring, or soliciting to commit, any of the felony offenses described in s. 787.01 or s. 787.02, where the victim is a minor and the defendant is not the victim’s parent; s. 787.025; s. 787.06(3)(g); chapter 794; former s. 796.03; s. 800.04; s. 825.1025(2)(b); s. 827.071; s. 847.0133; s. 847.0135; or s. 847.0145.

History.—s. 13, ch. 98-81; s. 3, ch. 2000-246; s. 12, ch. 2004-373; s. 31, ch. 2014-160.

Note.—Subsection (2) former s. 948.01(15).



948.014 - Requirement to submit to drawing of blood or other biological specimens.

948.014 Requirement to submit to drawing of blood or other biological specimens.—

(1) As a condition of probation, community control, or any other court-ordered community supervision, the court shall order offenders to submit to the drawing of the blood or other biological specimens when required under s. 943.325 as a condition of the probation, community control, or other court-ordered community supervision.

(2) For the purposes of this section, conviction shall include a finding of guilty, or entry of a plea of nolo contendere or guilty, regardless of adjudication, or, in the case of a juvenile, the finding of delinquency.

(3) Any order issued pursuant to this section shall also require the convicted person to reimburse the appropriate agency for the costs of drawing and transmitting the blood or other biological specimens to the Department of Law Enforcement.

History.—s. 53, ch. 95-283; s. 15, ch. 98-251; s. 122, ch. 99-3; ss. 23, 24, ch. 2004-373; s. 4, ch. 2009-190.

Note.—Former s. 948.03(10), (11).



948.015 - Presentence investigation reports.

948.015 Presentence investigation reports.—The circuit court, when the defendant in a criminal case has been found guilty or has entered a plea of nolo contendere or guilty and has a lowest permissible sentence under the Criminal Punishment Code of any nonstate prison sanction, may refer the case to the department for investigation or recommendation. Upon such referral, the department shall make the following report in writing at a time specified by the court prior to sentencing. The full report shall include:

(1) A complete description of the situation surrounding the criminal activity with which the offender has been charged, including a synopsis of the trial transcript, if one has been made; nature of the plea agreement, including the number of counts waived, the pleas agreed upon, the sentence agreed upon, and any additional terms of agreement; and, at the offender’s discretion, his or her version and explanation of the criminal activity.

(2) The offender’s sentencing status, including whether the offender is a first offender, a habitual or violent offender, a youthful offender, or is currently on probation.

(3) The offender’s prior record of arrests and convictions.

(4) The offender’s educational background.

(5) The offender’s employment background, including any military record, present employment status, and occupational capabilities.

(6) The offender’s financial status, including total monthly income and estimated total debts.

(7) The social history of the offender, including his or her family relationships, marital status, interests, and activities.

(8) The residence history of the offender.

(9) The offender’s medical history and, as appropriate, a psychological or psychiatric evaluation.

(10) Information about the environments to which the offender might return or to which the offender could be sent should a sentence of nonincarceration or community supervision be imposed by the court, and consideration of the offender’s plan concerning employment supervision and treatment.

(11) Information about any resources available to assist the offender, such as:

(a) Treatment centers.

(b) Residential facilities.

(c) Career training programs.

(d) Special education programs.

(e) Services that may preclude or supplement commitment to the department.

(12) The views of the person preparing the report as to the offender’s motivations and ambitions and an assessment of the offender’s explanations for his or her criminal activity.

(13) An explanation of the offender’s criminal record, if any, including his or her version and explanation of any previous offenses.

(14) A statement regarding the extent of any victim’s loss or injury.

(15) A recommendation as to disposition by the court. The department shall make a written determination as to the reasons for its recommendation, and shall include an evaluation of the following factors:

(a) The appropriateness or inappropriateness of community facilities, programs, or services for treatment or supervision for the offender.

(b) The ability or inability of the department to provide an adequate level of supervision for the offender in the community and a statement of what constitutes an adequate level of supervision.

(c) The existence of other treatment modalities which the offender could use but which do not exist at present in the community.

History.—s. 3, ch. 91-280; s. 1684, ch. 97-102; s. 33, ch. 97-194; s. 18, ch. 98-204; s. 64, ch. 2004-357.



948.03 - Terms and conditions of probation.

948.03 Terms and conditions of probation.—

(1) The court shall determine the terms and conditions of probation. Conditions specified in this section do not require oral pronouncement at the time of sentencing and may be considered standard conditions of probation. These conditions may include among them the following, that the probationer or offender in community control shall:

(a) Report to the probation and parole supervisors as directed.

(b) Permit such supervisors to visit him or her at his or her home or elsewhere.

(c) Work faithfully at suitable employment insofar as may be possible.

(d) Remain within a specified place.

(e) Live without violating any law. A conviction in a court of law is not necessary for such a violation of law to constitute a violation of probation, community control, or any other form of court-ordered supervision.

(f) Make reparation or restitution to the aggrieved party for the damage or loss caused by his or her offense in an amount to be determined by the court. The court shall make such reparation or restitution a condition of probation, unless it determines that clear and compelling reasons exist to the contrary. If the court does not order restitution, or orders restitution of only a portion of the damages, as provided in s. 775.089, it shall state on the record in detail the reasons therefor.

(g) Effective July 1, 1994, and applicable for offenses committed on or after that date, make payment of the debt due and owing to a county or municipal detention facility under s. 951.032 for medical care, treatment, hospitalization, or transportation received by the felony probationer while in that detention facility. The court, in determining whether to order such repayment and the amount of the repayment, shall consider the amount of the debt, whether there was any fault of the institution for the medical expenses incurred, the financial resources of the felony probationer, the present and potential future financial needs and earning ability of the probationer, and dependents, and other appropriate factors.

(h) Support his or her legal dependents to the best of his or her ability.

(i) Make payment of the debt due and owing to the state under s. 960.17, subject to modification based on change of circumstances.

(j) Pay any application fee assessed under s. 27.52(1)(b) and attorney’s fees and costs assessed under s. 938.29, subject to modification based on change of circumstances.

(k) Not associate with persons engaged in criminal activities.

(l)1. Submit to random testing as directed by the correctional probation officer or the professional staff of the treatment center where he or she is receiving treatment to determine the presence or use of alcohol or controlled substances.

2. If the offense was a controlled substance violation and the period of probation immediately follows a period of incarceration in the state correction system, the conditions shall include a requirement that the offender submit to random substance abuse testing intermittently throughout the term of supervision, upon the direction of the correctional probation officer as defined in s. 943.10(3).

(m) Be prohibited from possessing, carrying, or owning any:

1. Firearm.

2. Weapon without first procuring the consent of the correctional probation officer.

(n) Be prohibited from using intoxicants to excess or possessing any drugs or narcotics unless prescribed by a physician, an advanced registered nurse practitioner, or a physician assistant. The probationer or community controllee may not knowingly visit places where intoxicants, drugs, or other dangerous substances are unlawfully sold, dispensed, or used.

(o) Submit to the drawing of blood or other biological specimens as prescribed in ss. 943.325 and 948.014, and reimburse the appropriate agency for the costs of drawing and transmitting the blood or other biological specimens to the Department of Law Enforcement.

(p) Submit to the taking of a digitized photograph by the department as a part of the offender’s records. This photograph may be displayed on the department’s public website while the offender is under court-ordered supervision. However, the department may not display the photograph on the website if the offender is only on pretrial intervention supervision or if the offender’s identity is exempt from disclosure due to an exemption from the requirements of s. 119.07.

(2) The enumeration of specific kinds of terms and conditions shall not prevent the court from adding thereto such other or others as it considers proper. However, the sentencing court may only impose a condition of supervision allowing an offender convicted of s. 794.011, s. 800.04, s. 827.071, s. 847.0135(5), or s. 847.0145, to reside in another state, if the order stipulates that it is contingent upon the approval of the receiving state interstate compact authority. The court may rescind or modify at any time the terms and conditions theretofore imposed by it upon the probationer. However, if the court withholds adjudication of guilt or imposes a period of incarceration as a condition of probation, the period shall not exceed 364 days, and incarceration shall be restricted to either a county facility, a probation and restitution center under the jurisdiction of the Department of Corrections, a probation program drug punishment phase I secure residential treatment institution, or a community residential facility owned or operated by any entity providing such services.

History.—s. 23, ch. 20519, 1941; s. 5, ch. 77-452; s. 1, ch. 81-198; s. 3, ch. 83-75; s. 16, ch. 83-131; s. 192, ch. 83-216; s. 3, ch. 83-256; s. 8, ch. 84-363; s. 15, ch. 85-288; s. 5, ch. 87-211; s. 11, ch. 88-96; ss. 70, 71, ch. 88-122; s. 37, ch. 89-526; s. 10, ch. 90-287; ss. 8, 17, ch. 90-337; s. 11, ch. 91-225; s. 4, ch. 91-280; s. 23, ch. 92-310; s. 10, ch. 93-37; s. 15, ch. 93-227; s. 1, ch. 94-294; s. 1, ch. 95-189; ss. 53, 59, ch. 95-283; s. 1, ch. 96-170; s. 4, ch. 96-232; s. 54, ch. 96-312; s. 6, ch. 96-409; s. 22, ch. 97-78; s. 1877, ch. 97-102; s. 11, ch. 97-107; s. 27, ch. 97-234; s. 44, ch. 97-271; s. 3, ch. 97-308; s. 14, ch. 98-81; s. 15, ch. 98-251; s. 122, ch. 99-3; s. 13, ch. 99-201; s. 3, ch. 2000-246; s. 6, ch. 2001-50; s. 1045, ch. 2002-387; s. 1, ch. 2003-18; s. 1, ch. 2003-63; s. 136, ch. 2003-402; ss. 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, ch. 2004-373; s. 116, ch. 2006-1; s. 28, ch. 2008-172; s. 18, ch. 2010-64; s. 19, ch. 2016-224.



948.031 - Condition of probation or community control; public service.

948.031 Condition of probation or community control; public service.—

(1) Any person who is convicted of a felony or misdemeanor and who is placed on probation or into community control may be required as a condition of supervision to perform some type of public service for a tax-supported or tax-exempt entity, with the consent of such entity. Such public service shall be performed at a time other than during such person’s regular hours of employment.

(2) Upon the request of the chief judge of the circuit, the Department of Corrections shall establish a public service program for a county, which program may include, but shall not be limited to, any of the following types of public service:

(a) Maintenance work on any property or building owned or leased by any state, county, or municipality or any nonprofit organization or agency.

(b) Maintenance work on any state-owned, county-owned, or municipally owned road or highway.

(c) Landscaping or maintenance work in any state, county, or municipal park or recreation area.

(d) Work in any state, county, or municipal hospital or any developmental services institution or other nonprofit organization or agency.

History.—s. 1, ch. 76-70; s. 17, ch. 83-131; s. 77, ch. 87-226; s. 30, ch. 89-308.



948.032 - Condition of probation; restitution.

948.032 Condition of probation; restitution.—If a defendant is placed on probation, any restitution ordered under s. 775.089 shall be a condition of the probation. The court may revoke probation if the defendant fails to comply with the order. In determining whether to revoke probation, the court shall consider the defendant’s employment status, earning ability, and financial resources; the willfulness of the defendant’s failure to pay; and any other special circumstances that may have a bearing on the defendant’s ability to pay.

History.—s. 5, ch. 84-363; s. 11, ch. 93-37.



948.033 - Condition of probation or community control; criminal gang.

948.033 Condition of probation or community control; criminal gang.—Effective for a probationer or community controllee whose crime was committed on or after October 1, 2008, and who has been found to have committed the crime for the purpose of benefiting, promoting, or furthering the interests of a criminal gang, the court shall, in addition to any other conditions imposed, impose a condition prohibiting the probationer or community controllee from knowingly associating with other criminal gang members or associates, except as authorized by law enforcement officials, prosecutorial authorities, or the court, for the purpose of aiding in the investigation of criminal activity.

History.—s. 21, ch. 2008-238.



948.035 - Residential treatment as a condition of probation or community control.

948.035 Residential treatment as a condition of probation or community control.—

(1) If the court imposes a period of residential treatment or incarceration as a condition of probation or community control, the residential treatment or incarceration shall be restricted to the following facilities:

(a) A Department of Corrections probation and restitution center;

(b) A probation program drug punishment treatment community;

(c) A community residential facility which is owned and operated by any public or private entity, excluding a community correctional center as defined in s. 944.026; or

(d) A county-owned facility.

(2) It is the intent of the Legislature that a county jail be used as the last available alternative for placement of an offender as a condition of probation. However, this shall not create a right of placement for the probationer, nor shall it restrict judicial discretion in ordering such treatment or incarceration.

(3) Prior to admission to such a facility or treatment community, the court shall obtain an individual assessment and recommendation on the appropriate treatment needs pursuant to the Community Control Implementation Manual which shall be considered by the court in ordering such placements. Placement in such a facility or center, or in the phase I secure residential phase of a probation program drug punishment treatment community, shall not exceed 364 days. Early completion of an offender’s placement shall be recommended to the court, when appropriate, by the facility or center supervisor, by the supervising probation officer, or by the program manager. The Department of Corrections is authorized to contract with appropriate agencies for provision of services.

History.—s. 15, ch. 85-288; s. 37, ch. 89-526; s. 10, ch. 90-287; s. 11, ch. 91-225; s. 4, ch. 91-280; s. 20, ch. 2004-373.

Note.—Former s. 948.03(7).



948.036 - Work programs as a condition of probation, community control, or other court-ordered community supervision.

948.036 Work programs as a condition of probation, community control, or other court-ordered community supervision.—

(1) Whenever an offender is required by the court to participate in any work program under the provisions of this chapter, enters into the pretrial intervention program pursuant to s. 948.08, or volunteers to work in a supervised work program conducted by a specified state, county, municipal, or community service organization or to work for the victim, either as an alternative to monetary restitution or as a part of the rehabilitative or community control program, the offender shall be considered an employee of the state for the purposes of chapter 440.

(2) In determining the average weekly wage, unless otherwise determined by a specific funding program, all remuneration received from the employer shall be considered a gratuity, and the offender shall not be entitled to any benefits otherwise payable under s. 440.15, regardless of whether the offender may be receiving wages and remuneration from other employment with another employer and regardless of his or her future wage-earning capacity. The provisions of this section do not apply to any person performing labor under a sentence of a court to perform community services as provided in s. 316.193.

History.—s. 70, ch. 88-122; s. 37, ch. 89-526; s. 8, ch. 90-337; s. 4, ch. 91-280; s. 1877, ch. 97-102; s. 21, ch. 2004-373.

Note.—Former s. 948.03(8).



948.037 - Education and learning as a condition of probation or community control.

948.037 Education and learning as a condition of probation or community control.—

(1) As a condition of community control, probation, or probation following incarceration, the court shall require an offender who has not obtained a high school diploma or high school equivalency diploma or who lacks basic or functional literacy skills, upon acceptance by an adult education program, to make a good faith effort toward completion of such basic or functional literacy skills or high school equivalency diploma, as defined in s. 1003.435, in accordance with the assessed adult general education needs of the individual offender. The court shall not revoke community control, probation, or probation following incarceration because of the offender’s inability to achieve such skills or diploma but may revoke community control, probation, or probation following incarceration if the offender fails to make a good faith effort to achieve such skills or diploma. The court may grant early termination of community control, probation, or probation following incarceration upon the offender’s successful completion of the approved program. As used in this subsection, “good faith effort” means the offender is enrolled in a program of instruction and is attending and making satisfactory progress toward completion of the requirements.

(2) A juvenile on community control who is a public school student must attend a public adult education program or a dropout prevention program, pursuant to s. 1003.53, which includes a second chance school or an alternative to expulsion, if the school district where the juvenile is enrolled offers such programs, unless the principal of the school determines that special circumstances warrant continuation in the regular educational school program.

(3) If a juvenile on community control attends a regular educational school program because a public adult education program or dropout prevention program, which includes a second chance school or an alternative to expulsion, is not available in the school district, the identity of the juvenile on community control, the nature of the felony offense committed by the juvenile, and the conditions of community control must be made known to each of the student’s teachers.

History.—s. 23, ch. 92-310; s. 27, ch. 97-234; s. 1045, ch. 2002-387; s. 22, ch. 2004-373.

Note.—Former s. 948.03(9).



948.038 - Batterers’ intervention program as a condition of probation, community control, or other court-ordered community supervision.

948.038 Batterers’ intervention program as a condition of probation, community control, or other court-ordered community supervision.—As a condition of probation, community control, or any other court-ordered community supervision, the court shall order a person convicted of an offense of domestic violence, as defined in s. 741.28, to attend and successfully complete a batterers’ intervention program unless the court determines that the person does not qualify for the batterers’ intervention program pursuant to s. 741.325. The offender must pay the cost of attending the program.

History.—s. 6, ch. 2001-50; s. 25, ch. 2004-373; s. 15, ch. 2012-147.

Note.—Former s. 948.03(12).



948.039 - Special terms and conditions of probation or community control imposed by court order.

948.039 Special terms and conditions of probation or community control imposed by court order.—The court may determine any special terms and conditions of probation or community control. The terms and conditions should be reasonably related to the circumstances of the offense committed and appropriate for the offender. The court shall impose the special terms and conditions by oral pronouncement at sentencing and include the terms and conditions in the written sentencing order. Special terms and conditions may include, but are not limited to, requirements that the offender:

(1) Attend an HIV/AIDS awareness program consisting of a class of not less than 2 hours or more than 4 hours in length, if such a program is available in the county of the offender’s residence. The offender shall pay the cost of attending the program.

(2) Pay not more than $1 per month during the term of probation or community control to a nonprofit organization established for the sole purpose of supplementing the rehabilitative efforts of the Department of Corrections.

History.—s. 26, ch. 2004-373.



948.04 - Period of probation; duty of probationer; early termination.

948.04 Period of probation; duty of probationer; early termination.—

(1) Defendants found guilty of felonies who are placed on probation shall be under supervision not to exceed 2 years unless otherwise specified by the court. No defendant placed on probation pursuant to s. 948.012(1) is subject to the probation limitations of this subsection. A defendant who is placed on probation or community control for a violation of chapter 794 or chapter 827 is subject to the maximum level of supervision provided by the supervising agency, and that supervision shall continue through the full term of the court-imposed probation or community control.

(2) Upon the termination of the period of probation, the probationer shall be released from probation and is not liable to sentence for the offense for which probation was allowed. During the period of probation, the probationer shall perform the terms and conditions of his or her probation.

(3) If the probationer has performed satisfactorily, has not been found in violation of any terms or conditions of supervision, and has met all financial sanctions imposed by the court, including, but not limited to, fines, court costs, and restitution, the Department of Corrections may recommend early termination of probation to the court at any time before the scheduled termination date.

History.—s. 24, ch. 20519, 1941; s. 5, ch. 21775, 1943; s. 10, ch. 74-112; s. 1, ch. 79-77; s. 18, ch. 83-131; s. 3, ch. 83-228; s. 5, ch. 91-280; s. 1, ch. 92-76; s. 5, ch. 93-59; s. 1686, ch. 97-102; s. 31, ch. 2004-373; s. 12, ch. 2010-113.



948.05 - Court to admonish or commend probationer or offender in community control.

948.05 Court to admonish or commend probationer or offender in community control.—A court may at any time cause a probationer or offender in community control to appear before it to be admonished or commended, and, when satisfied that its action will be for the best interests of justice and the welfare of society, it may discharge the probationer or offender in community control from further supervision.

History.—s. 25, ch. 20519, 1941; s. 19, ch. 83-131.



948.06 - Violation of probation or community control; revocation; modification; continuance; failure to pay restitution or cost of supervision.

948.06 Violation of probation or community control; revocation; modification; continuance; failure to pay restitution or cost of supervision.—

(1)(a) Whenever within the period of probation or community control there are reasonable grounds to believe that a probationer or offender in community control has violated his or her probation or community control in a material respect, any law enforcement officer who is aware of the probationary or community control status of the probationer or offender in community control or any parole or probation supervisor may arrest or request any county or municipal law enforcement officer to arrest such probationer or offender without warrant wherever found and return him or her to the court granting such probation or community control.

(b) Any committing trial court judge may issue a warrant, upon the facts being made known to him or her by affidavit of one having knowledge of such facts, for the arrest of the probationer or offender, returnable forthwith before the court granting such probation or community control. In lieu of issuing a warrant for arrest, the committing trial court judge may issue a notice to appear if the probationer or offender in community control has never been convicted of committing, and is not currently alleged to have committed, a qualifying offense as defined in this section.

(c) If a judge finds reasonable grounds to believe that a probationer or an offender has violated his or her probation or community control in a material respect by committing a new violation of law, the judge may issue a warrant for the arrest of the person.

(d)1. At a first appearance hearing for an offender who has been arrested for violating his or her probation or community control in a material respect by committing a new violation of law the court:

a. Shall inform the person of the violation.

b. May order the person to be taken before the court that granted the probation or community control if the person admits the violation.

2. If the probationer or offender does not admit the violation at the first appearance hearing, the court:

a. May commit the probationer or offender or may release the person with or without bail to await further hearing, notwithstanding s. 907.041, relating to pretrial detention and release; or

b. May order the probationer or offender to be brought before the court that granted the probation or community control.

3. In determining whether to require or set the amount of bail, and notwithstanding s. 907.041, relating to pretrial detention and release, the court may consider whether the probationer or offender is more likely than not to receive a prison sanction for the violation.

This paragraph does not apply to a probationer or offender on community control who is subject to the hearing requirements under subsection (4) or paragraph (8)(e).

(e) Any parole or probation supervisor, any officer authorized to serve criminal process, or any peace officer of this state is authorized to serve and execute such warrant. Any parole or probation supervisor is authorized to serve such notice to appear.

(f) Upon the filing of an affidavit alleging a violation of probation or community control and following issuance of a warrant under s. 901.02, a warrantless arrest under this section, or a notice to appear under this section, the probationary period is tolled until the court enters a ruling on the violation. Notwithstanding the tolling of probation, the court shall retain jurisdiction over the offender for any violation of the conditions of probation or community control that is alleged to have occurred during the tolling period. The probation officer is permitted to continue to supervise any offender who remains available to the officer for supervision until the supervision expires pursuant to the order of probation or community control or until the court revokes or terminates the probation or community control, whichever comes first.

(g) The chief judge of each judicial circuit may direct the department to use a notification letter of a technical violation in appropriate cases in lieu of a violation report, affidavit, and warrant when the alleged violation is not a new felony or misdemeanor offense. Such direction must be in writing and must specify the types of specific violations which are to be reported by a notification letter of a technical violation, any exceptions to those violations, and the required process for submission. At the direction of the chief judge, the department shall send the notification letter of a technical violation to the court.

(h)1. The chief judge of each judicial circuit, in consultation with the state attorney, the public defender, and the department, may establish an alternative sanctioning program in which the department, after receiving court approval, may enforce specified sanctions for certain technical violations of supervision. For purposes of this paragraph, the term “technical violation” means any alleged violation of supervision that is not a new felony offense, misdemeanor offense, or criminal traffic offense.

2. To establish an alternative sanctioning program, the chief judge must issue an administrative order specifying:

a. Eligibility criteria.

b. The technical violations that are eligible for the program.

c. The sanctions that may be recommended by a probation officer for each technical violation.

d. The process for reporting technical violations through the alternative sanctioning program, including approved forms.

3. If an offender is alleged to have committed a technical violation of supervision that is eligible for the program, the offender may:

a. Waive participation in the alternative sanctioning program, in which case the probation officer may submit a violation report, affidavit, and warrant to the court in accordance with this section; or

b. Elect to participate in the alternative sanctioning program after receiving written notice of an alleged technical violation and a disclosure of the evidence against the offender, admit to the technical violation, agree to comply with the probation officer’s recommended sanction if subsequently ordered by the court, and agree to waive the right to:

(I) Be represented by legal counsel.

(II) Require the state to prove his or her guilt before a neutral and detached hearing body.

(III) Subpoena witnesses and present to a judge evidence in his or her defense.

(IV) Confront and cross-examine adverse witnesses.

(V) Receive a written statement from a factfinder as to the evidence relied on and the reasons for the sanction imposed.

4. If the offender admits to committing the technical violation and agrees with the probation officer’s recommended sanction, the probation officer must, before imposing the sanction, submit the recommended sanction to the court as well as documentation reflecting the offender’s admission to the technical violation and agreement with the recommended sanction.

5. The court may impose the recommended sanction or may direct the department to submit a violation report, affidavit, and warrant to the court in accordance with this section.

6. An offender’s participation in an alternative sanctioning program is voluntary. The offender may elect to waive or discontinue participation in an alternative sanctioning program at any time before the issuance of a court order imposing the recommended sanction.

7. If an offender waives or discontinues participation in an alternative sanctioning program, the probation officer may submit a violation report, affidavit, and warrant to the court in accordance with this section. The offender’s prior admission to the technical violation may not be used as evidence in subsequent proceedings.

(i) The court may allow the department to file an affidavit, notification letter, violation report, or other report under this section by facsimile or electronic submission.

(2)(a) The court, upon the probationer or offender being brought before it, shall advise him or her of such charge of violation and, if such charge is admitted to be true, may forthwith revoke, modify, or continue the probation or community control or place the probationer into a community control program.

(b) If probation or community control is revoked, the court shall adjudge the probationer or offender guilty of the offense charged and proven or admitted, unless he or she has previously been adjudged guilty, and impose any sentence which it might have originally imposed before placing the probationer on probation or the offender into community control.

(c) If such violation of probation or community control is not admitted by the probationer or offender, the court may commit him or her or release him or her with or without bail to await further hearing, or it may dismiss the charge of probation or community control violation.

(d) If such charge is not at that time admitted by the probationer or offender and if it is not dismissed, the court, as soon as may be practicable, shall give the probationer or offender an opportunity to be fully heard on his or her behalf in person or by counsel.

(e) After such hearing, the court may revoke, modify, or continue the probation or community control or place the probationer into community control. If such probation or community control is revoked, the court shall adjudge the probationer or offender guilty of the offense charged and proven or admitted, unless he or she has previously been adjudged guilty, and impose any sentence which it might have originally imposed before placing the probationer or offender on probation or into community control.

(f) Notwithstanding s. 775.082, when a period of probation or community control has been tolled, upon revocation or modification of the probation or community control, the court may impose a sanction with a term that when combined with the amount of supervision served and tolled, exceeds the term permissible pursuant to s. 775.082 for a term up to the amount of the tolled period of supervision.

(g) If the court dismisses an affidavit alleging a violation of probation or community control, the offender’s probation or community control shall continue as previously imposed, and the offender shall receive credit for all tolled time against his or her term of probation or community control.

(h)1. For each case in which the offender admits to committing a violation or is found to have committed a violation, the department shall provide the court with a recommendation as to disposition by the court. The department shall provide the reasons for its recommendation and include an evaluation of:

a. The appropriateness or inappropriateness of community facilities, programs, or services for treating or supervising the offender;

b. The ability or inability of the department to provide an adequate level of supervision of the offender in the community and a statement of what constitutes an adequate level of supervision; and

c. The existence of treatment modalities that the offender could use but that do not currently exist in the community.

2. The report must also include a summary of the offender’s prior supervision history, including the offender’s prior participation in treatment, educational, and vocational programs, and any other actions by or circumstances concerning the offender which are relevant.

3. The court may specify whether the recommendation or report must be oral or written and may waive the requirement for a report in an individual case or a class of cases. This paragraph does not prohibit the department from making any other report or recommendation that is provided for by law or requested by the court.

(i)1. Notwithstanding s. 921.0024 and effective for offenses committed on or after July 1, 2009, the court may order the defendant to successfully complete a postadjudicatory treatment-based drug court program if:

a. The court finds or the offender admits that the offender has violated his or her community control or probation;

b. The offender’s Criminal Punishment Code scoresheet total sentence points under s. 921.0024 are 60 points or fewer after including points for the violation;

c. The underlying offense is a nonviolent felony. As used in this subsection, the term “nonviolent felony” means a third degree felony violation under chapter 810 or any other felony offense that is not a forcible felony as defined in s. 776.08;

d. The court determines that the offender is amenable to the services of a postadjudicatory treatment-based drug court program;

e. The court has explained the purpose of the program to the offender and the offender has agreed to participate; and

f. The offender is otherwise qualified to participate in the program under the provisions of s. 397.334(3).

2. After the court orders the modification of community control or probation, the original sentencing court shall relinquish jurisdiction of the offender’s case to the postadjudicatory treatment-based drug court program until the offender is no longer active in the program, the case is returned to the sentencing court due to the offender’s termination from the program for failure to comply with the terms thereof, or the offender’s sentence is completed.

(j)1. Notwithstanding s. 921.0024 and effective for offenses committed on or after July 1, 2016, the court may order the offender to successfully complete a postadjudicatory mental health court program under s. 394.47892 or a military veterans and servicemembers court program under s. 394.47891 if:

a. The court finds or the offender admits that the offender has violated his or her community control or probation;

b. The underlying offense is a nonviolent felony. As used in this subsection, the term “nonviolent felony” means a third degree felony violation under chapter 810 or any other felony offense that is not a forcible felony as defined in s. 776.08. Offenders charged with resisting an officer with violence under s. 843.01, battery on a law enforcement officer under s. 784.07, or aggravated assault may participate in the mental health court program if the court so orders after the victim is given his or her right to provide testimony or written statement to the court as provided in s. 921.143;

c. The court determines that the offender is amenable to the services of a postadjudicatory mental health court program, including taking prescribed medications, or a military veterans and servicemembers court program;

d. The court explains the purpose of the program to the offender and the offender agrees to participate; and

e. The offender is otherwise qualified to participate in a postadjudicatory mental health court program under s. 394.47892(4) or a military veterans and servicemembers court program under s. 394.47891.

2. After the court orders the modification of community control or probation, the original sentencing court shall relinquish jurisdiction of the offender’s case to the postadjudicatory mental health court program until the offender is no longer active in the program, the case is returned to the sentencing court due to the offender’s termination from the program for failure to comply with the terms thereof, or the offender’s sentence is completed.

(3) When the court imposes a subsequent term of supervision following a revocation of probation or community control, it shall not provide credit for time served while on probation or community control toward any subsequent term of probation or community control. However, the court may not impose a subsequent term of probation or community control which, when combined with any amount of time served on preceding terms of probation or community control for offenses before the court for sentencing, would exceed the maximum penalty allowable as provided by s. 775.082. No part of the time that the defendant is on probation or in community control shall be considered as any part of the time that he or she shall be sentenced to serve.

(4) Notwithstanding any other provision of this section, a felony probationer or an offender in community control who is arrested for violating his or her probation or community control in a material respect may be taken before the court in the county or circuit in which the probationer or offender was arrested. That court shall advise him or her of the charge of a violation and, if such charge is admitted, shall cause him or her to be brought before the court that granted the probation or community control. If the violation is not admitted by the probationer or offender, the court may commit him or her or release him or her with or without bail to await further hearing. However, if the probationer or offender is under supervision for any criminal offense proscribed in chapter 794, s. 800.04(4), (5), (6), s. 827.071, or s. 847.0145, or is a registered sexual predator or a registered sexual offender, or is under supervision for a criminal offense for which he or she would meet the registration criteria in s. 775.21, s. 943.0435, or s. 944.607 but for the effective date of those sections, the court must make a finding that the probationer or offender is not a danger to the public prior to release with or without bail. In determining the danger posed by the offender’s or probationer’s release, the court may consider the nature and circumstances of the violation and any new offenses charged; the offender’s or probationer’s past and present conduct, including convictions of crimes; any record of arrests without conviction for crimes involving violence or sexual crimes; any other evidence of allegations of unlawful sexual conduct or the use of violence by the offender or probationer; the offender’s or probationer’s family ties, length of residence in the community, employment history, and mental condition; his or her history and conduct during the probation or community control supervision from which the violation arises and any other previous supervisions, including disciplinary records of previous incarcerations; the likelihood that the offender or probationer will engage again in a criminal course of conduct; the weight of the evidence against the offender or probationer; and any other facts the court considers relevant. The court, as soon as is practicable, shall give the probationer or offender an opportunity to be fully heard on his or her behalf in person or by counsel. After the hearing, the court shall make findings of fact and forward the findings to the court that granted the probation or community control and to the probationer or offender or his or her attorney. The findings of fact by the hearing court are binding on the court that granted the probation or community control. Upon the probationer or offender being brought before it, the court that granted the probation or community control may revoke, modify, or continue the probation or community control or may place the probationer into community control as provided in this section. However, the probationer or offender shall not be released and shall not be admitted to bail, but shall be brought before the court that granted the probation or community control if any violation of felony probation or community control other than a failure to pay costs or fines or make restitution payments is alleged to have been committed by:

(a) A violent felony offender of special concern, as defined in this section;

(b) A person who is on felony probation or community control for any offense committed on or after the effective date of this act and who is arrested for a qualifying offense as defined in this section; or

(c) A person who is on felony probation or community control and has previously been found by a court to be a habitual violent felony offender as defined in s. 775.084(1)(b), a three-time violent felony offender as defined in s. 775.084(1)(c), or a sexual predator under s. 775.21, and who is arrested for committing a qualifying offense as defined in this section on or after the effective date of this act.

(5) In any hearing in which the failure of a probationer or offender in community control to pay restitution or the cost of supervision as provided in s. 948.09, as directed, is established by the state, if the probationer or offender asserts his or her inability to pay restitution or the cost of supervision, it is incumbent upon the probationer or offender to prove by clear and convincing evidence that he or she does not have the present resources available to pay restitution or the cost of supervision despite sufficient bona fide efforts legally to acquire the resources to do so. If the probationer or offender cannot pay restitution or the cost of supervision despite sufficient bona fide efforts, the court shall consider alternate measures of punishment other than imprisonment. Only if alternate measures are not adequate to meet the state’s interests in punishment and deterrence may the court imprison a probationer or offender in community control who has demonstrated sufficient bona fide efforts to pay restitution or the cost of supervision.

(6) Any parolee in a community control program who has allegedly violated the terms and conditions of such placement is subject to the provisions of ss. 947.22 and 947.23.

(7) Any provision of law to the contrary notwithstanding, whenever probation, community control, or control release, including the probationary, community control portion of a split sentence, is violated and the probation or community control is revoked, the offender, by reason of his or her misconduct, shall be deemed to have forfeited all gain-time or commutation of time for good conduct, as provided by law, earned up to the date of his or her release on probation, community control, or control release. This subsection does not deprive the prisoner of his or her right to gain-time or commutation of time for good conduct, as provided by law, from the date on which the prisoner is returned to prison. However, if a prisoner is sentenced to incarceration following termination from a drug punishment program imposed as a condition of probation, the sentence may include incarceration without the possibility of gain-time or early release for the period of time remaining in his or her treatment program placement term.

(8)(a) In addition to complying with the provisions of subsections (1)-(7), this subsection provides further requirements regarding a probationer or offender in community control who is a violent felony offender of special concern. The provisions of this subsection shall control over any conflicting provisions in subsections (1)-(7). For purposes of this subsection, the term “convicted” means a determination of guilt which is the result of a trial or the entry of a plea of guilty or nolo contendere, regardless of whether adjudication is withheld.

(b) For purposes of this section and ss. 903.0351, 948.064, and 921.0024, the term “violent felony offender of special concern” means a person who is on:

1. Felony probation or community control related to the commission of a qualifying offense committed on or after the effective date of this act;

2. Felony probation or community control for any offense committed on or after the effective date of this act, and has previously been convicted of a qualifying offense;

3. Felony probation or community control for any offense committed on or after the effective date of this act, and is found to have violated that probation or community control by committing a qualifying offense;

4. Felony probation or community control and has previously been found by a court to be a habitual violent felony offender as defined in s. 775.084(1)(b) and has committed a qualifying offense on or after the effective date of this act;

5. Felony probation or community control and has previously been found by a court to be a three-time violent felony offender as defined in s. 775.084(1)(c) and has committed a qualifying offense on or after the effective date of this act; or

6. Felony probation or community control and has previously been found by a court to be a sexual predator under s. 775.21 and has committed a qualifying offense on or after the effective date of this act.

(c) For purposes of this section, the term “qualifying offense” means any of the following:

1. Kidnapping or attempted kidnapping under s. 787.01, false imprisonment of a child under the age of 13 under s. 787.02(3), or luring or enticing a child under s. 787.025(2)(b) or (c).

2. Murder or attempted murder under s. 782.04, attempted felony murder under s. 782.051, or manslaughter under s. 782.07.

3. Aggravated battery or attempted aggravated battery under s. 784.045.

4. Sexual battery or attempted sexual battery under s. 794.011(2), (3), (4), or (8)(b) or (c).

5. Lewd or lascivious battery or attempted lewd or lascivious battery under s. 800.04(4), lewd or lascivious molestation under s. 800.04(5)(b) or (c)2., lewd or lascivious conduct under s. 800.04(6)(b), lewd or lascivious exhibition under s. 800.04(7)(b), or lewd or lascivious exhibition on computer under s. 847.0135(5)(b).

6. Robbery or attempted robbery under s. 812.13, carjacking or attempted carjacking under s. 812.133, or home invasion robbery or attempted home invasion robbery under s. 812.135.

7. Lewd or lascivious offense upon or in the presence of an elderly or disabled person or attempted lewd or lascivious offense upon or in the presence of an elderly or disabled person under s. 825.1025.

8. Sexual performance by a child or attempted sexual performance by a child under s. 827.071.

9. Computer pornography under s. 847.0135(2) or (3), transmission of child pornography under s. 847.0137, or selling or buying of minors under s. 847.0145.

10. Poisoning food or water under s. 859.01.

11. Abuse of a dead human body under s. 872.06.

12. Any burglary offense or attempted burglary offense that is either a first degree felony or second degree felony under s. 810.02(2) or (3).

13. Arson or attempted arson under s. 806.01(1).

14. Aggravated assault under s. 784.021.

15. Aggravated stalking under s. 784.048(3), (4), (5), or (7).

16. Aircraft piracy under s. 860.16.

17. Unlawful throwing, placing, or discharging of a destructive device or bomb under s. 790.161(2), (3), or (4).

18. Treason under s. 876.32.

19. Any offense committed in another jurisdiction which would be an offense listed in this paragraph if that offense had been committed in this state.

(d) In the case of an alleged violation of probation or community control other than a failure to pay costs, fines, or restitution, the following individuals shall remain in custody pending the resolution of the probation or community control violation:

1. A violent felony offender of special concern, as defined in this section;

2. A person who is on felony probation or community control for any offense committed on or after the effective date of this act and who is arrested for a qualifying offense as defined in this section; or

3. A person who is on felony probation or community control and has previously been found by a court to be a habitual violent felony offender as defined in s. 775.084(1)(b), a three-time violent felony offender as defined in s. 775.084(1)(c), or a sexual predator under s. 775.21, and who is arrested for committing a qualifying offense as defined in this section on or after the effective date of this act.

The court shall not dismiss the probation or community control violation warrant pending against an offender enumerated in this paragraph without holding a recorded violation-of-probation hearing at which both the state and the offender are represented.

(e) If the court, after conducting the hearing required by paragraph (d), determines that a violent felony offender of special concern has committed a violation of probation or community control other than a failure to pay costs, fines, or restitution, the court shall:

1. Make written findings as to whether or not the violent felony offender of special concern poses a danger to the community. In determining the danger to the community posed by the offender’s release, the court shall base its findings on one or more of the following:

a. The nature and circumstances of the violation and any new offenses charged.

b. The offender’s present conduct, including criminal convictions.

c. The offender’s amenability to nonincarcerative sanctions based on his or her history and conduct during the probation or community control supervision from which the violation hearing arises and any other previous supervisions, including disciplinary records of previous incarcerations.

d. The weight of the evidence against the offender.

e. Any other facts the court considers relevant.

2. Decide whether to revoke the probation or community control.

a. If the court has found that a violent felony offender of special concern poses a danger to the community, the court shall revoke probation and shall sentence the offender up to the statutory maximum, or longer if permitted by law.

b. If the court has found that a violent felony offender of special concern does not pose a danger to the community, the court may revoke, modify, or continue the probation or community control or may place the probationer into community control as provided in this section.

History.—s. 26, ch. 20519, 1941; s. 2, ch. 59-130; s. 2, ch. 61-498; s. 1, ch. 69-71; s. 20, ch. 83-131; ss. 2, 3, ch. 84-337; ss. 8, 9, 38, 48, ch. 89-526; s. 13, ch. 89-531; s. 11, ch. 90-287; s. 2, ch. 91-225; s. 8, ch. 91-280; s. 23, ch. 97-78; s. 1687, ch. 97-102; s. 5, ch. 97-239; s. 13, ch. 97-299; s. 3, ch. 2000-246; s. 1, ch. 2001-109; s. 50, ch. 2004-11; ss. 27, 28, 41, ch. 2004-373; s. 13, ch. 2005-28; s. 3, ch. 2007-2; s. 5, ch. 2007-210; s. 29, ch. 2008-172; s. 4, ch. 2009-64; s. 4, ch. 2011-33; s. 2, ch. 2011-38; s. 56, ch. 2016-24; s. 1, ch. 2016-100; s. 22, ch. 2016-104; s. 16, ch. 2016-127.



948.061 - Identifying, assessing, and monitoring high-risk sex offenders on community supervision; providing cumulative criminal and supervision histories on the Internet.

948.061 Identifying, assessing, and monitoring high-risk sex offenders on community supervision; providing cumulative criminal and supervision histories on the Internet.—

(1) By December 1, 2005, the department shall develop a graduated risk assessment that identifies, assesses, and closely monitors a high-risk sex offender who is placed on probation or in community control and who:

(a) Has previously been placed on probation or in community control and has a history of committing multiple violations of community supervision in this state or in any other jurisdiction or has previously been incarcerated in this state or in any other jurisdiction; and

(b) Has experienced more than one of the following risk factors that could potentially make the offender more likely to pose a danger to others:

1. Previous conviction for domestic violence;

2. History of substance abuse;

3. Unemployment or substantial financial difficulties;

4. Previous conviction for violence or sex acts against children, particularly involving strangers; or

5. Any other risk factor identified by the department.

(2) To facilitate the information available to the court at first appearance hearings and at all subsequent hearings for these high-risk sex offenders, the department shall, no later than March 1, 2006, post on FDLE’s Criminal Justice Intranet a cumulative chronology of the sex offender’s prior terms of state probation and community control, including all substantive or technical violations of state probation or community control. The county jail in the county where the arrested person is booked shall ensure that state and national criminal history information and all criminal justice information available in the Florida Crime Information Center and the National Crime Information Center, is provided to the court at the time of the first appearance. The courts shall assist the department’s dissemination of critical information by creating and maintaining an automated system to provide the information as specified in this subsection and by providing the necessary technology in the courtroom to deliver the information.

(3) In monitoring the location of high-risk sex offenders, the department shall, no later than October 1, 2006, have fingerprint-reading equipment and capability that will immediately identify the probationer or community controllee when he or she reports to his or her designated probation officer and alert department probation officials when probationers and community controllees are subsequently rearrested.

History.—s. 15, ch. 2005-28; s. 117, ch. 2006-1.



948.062 - Reviewing and reporting serious offenses committed by offenders placed on probation or community control.

948.062 Reviewing and reporting serious offenses committed by offenders placed on probation or community control.—

(1) The department shall review the circumstances related to an offender placed on probation or community control who has been arrested while on supervision for the following offenses:

(a) Any murder as provided in s. 782.04;

(b) Any sexual battery as provided in s. 794.011 or s. 794.023;

(c) Any sexual performance by a child as provided in s. 827.071;

(d) Any kidnapping, false imprisonment, or luring of a child as provided in s. 787.01, s. 787.02, or s. 787.025;

(e) Any lewd and lascivious battery or lewd and lascivious molestation as provided in s. 800.04(4) or (5);

(f) Any aggravated child abuse as provided in s. 827.03(2)(a);

(g) Any robbery with a firearm or other deadly weapon, home invasion robbery, or carjacking as provided in s. 812.13(2)(a), s. 812.135, or s. 812.133;

(h) Any aggravated stalking as provided in s. 784.048(3), (4), or (5);

(i) Any forcible felony as provided in s. 776.08, committed by a person on probation or community control who is designated as a sexual predator; or

(j) Any DUI manslaughter as provided in s. 316.193(3)(c), or vehicular or vessel homicide as provided in s. 782.071 or s. 782.072, committed by a person who is on probation or community control for an offense involving death or injury resulting from a driving incident.

(2) The department shall provide a statistical data summary from these reviews to the Office of Program Policy Analysis and Government Accountability. The Office of Program Policy Analysis and Government Accountability shall analyze this data and provide a written report to the President of the Senate and the Speaker of the House of Representatives by March 1, 2006. The report must include, at a minimum, any identified systemic deficiencies in managing high-risk offenders on community supervision, any patterns of noncompliance by correctional probation officers, and recommendations for improving the community supervision program.

History.—s. 16, ch. 2005-28; s. 118, ch. 2006-1; s. 14, ch. 2012-155; s. 22, ch. 2016-24.



948.063 - Violations of probation or community control by designated sexual offenders and sexual predators.

948.063 Violations of probation or community control by designated sexual offenders and sexual predators.—

(1) If probation or community control for any felony offense is revoked by the court pursuant to s. 948.06(2)(e) and the offender is designated as a sexual offender pursuant to s. 943.0435 or s. 944.607 or as a sexual predator pursuant to s. 775.21 for unlawful sexual activity involving a victim 15 years of age or younger and the offender is 18 years of age or older, and if the court imposes a subsequent term of supervision following the revocation of probation or community control, the court must order electronic monitoring as a condition of the subsequent term of probation or community control.

(2) If the probationer or offender is required to register as a sexual predator under s. 775.21 or as a sexual offender under s. 943.0435 or s. 944.607 for unlawful sexual activity involving a victim 15 years of age or younger and the probationer or offender is 18 years of age or older and has violated the conditions of his or her probation or community control, but the court does not revoke the probation or community control, the court shall nevertheless modify the probation or community control to include electronic monitoring for any probationer or offender not then subject to electronic monitoring.

History.—s. 17, ch. 2005-28; s. 2, ch. 2006-235; s. 57, ch. 2016-24; s. 23, ch. 2016-104.



948.064 - Notification of status as a violent felony offender of special concern.

948.064 Notification of status as a violent felony offender of special concern.—

(1) To facilitate the information available to the court at first appearance hearings and at all subsequent hearings for “violent felony offenders of special concern,” as defined in s. 948.06, the Department of Corrections shall, no later than October 1, 2007, develop a system for identifying the offenders in the department’s database and post on the Department of Law Enforcement’s Criminal Justice Intranet a listing of all “violent felony offenders of special concern” who are under community supervision.

(2) The county where the arrested person is booked shall provide the following information to the court at the time of the first appearance:

(a) State and national criminal history information;

(b) All criminal justice information available in the Florida Crime Information Center and the National Crime Information Center; and

(c) Notice that the arrested person meets the requirement for restrictions on pretrial release pending the probation-violation hearing or community-control-violation hearing in s. 903.0351(1)(b).

(3) The courts shall assist the department’s dissemination of critical information by creating and maintaining an automated system to provide the information as specified in this section to the court with the jurisdiction to conduct the hearings.

(4) The state attorney, or the statewide prosecutor if applicable, shall advise the court at each critical stage in the judicial process, at which the state attorney or statewide prosecutor is represented, whether an alleged or convicted offender is a violent felony offender of special concern; a person who is on felony probation or community control for any offense committed on or after the effective date of this act and who is arrested for a qualifying offense; or a person who is on felony probation or community control and has previously been found by a court to be a habitual violent felony offender as defined in s. 775.084(1)(b), a three-time violent felony offender as defined in s. 775.084(1)(c), or a sexual predator under s. 775.21, and who is arrested for committing a qualifying offense on or after the effective date of this act.

History.—s. 4, ch. 2007-2; s. 58, ch. 2016-24.



948.08 - Pretrial intervention program.

948.08 Pretrial intervention program.—

(1) The department shall supervise pretrial intervention programs for persons charged with a crime, before or after any information has been filed or an indictment has been returned in the circuit court. Such programs shall provide appropriate counseling, education, supervision, and medical and psychological treatment as available and when appropriate for the persons released to such programs.

(2) Any first offender, or any person previously convicted of not more than one nonviolent misdemeanor, who is charged with any misdemeanor or felony of the third degree is eligible for release to the pretrial intervention program on the approval of the administrator of the program and the consent of the victim, the state attorney, and the judge who presided at the initial appearance hearing of the offender. However, the defendant may not be released to the pretrial intervention program unless, after consultation with his or her attorney, he or she has voluntarily agreed to such program and has knowingly and intelligently waived his or her right to a speedy trial for the period of his or her diversion. The defendant or the defendant’s immediate family may not personally contact the victim or the victim’s immediate family to acquire the victim’s consent under this section.

(3) The criminal charges against an offender admitted to the program shall be continued without final disposition for a period of 90 days after the date the offender was released to the program, if the offender’s participation in the program is satisfactory, and for an additional 90 days upon the request of the program administrator and consent of the state attorney, if the offender’s participation in the program is satisfactory.

(4) Resumption of pending criminal proceedings shall be undertaken at any time if the program administrator or state attorney finds that the offender is not fulfilling his or her obligations under this plan or if the public interest so requires. The court may not appoint the public defender to represent an indigent offender released to the pretrial intervention program unless the offender’s release is revoked and the offender is subject to imprisonment if convicted.

(5) At the end of the intervention period, the administrator shall recommend:

(a) That the case revert to normal channels for prosecution in instances in which the offender’s participation in the program has been unsatisfactory;

(b) That the offender is in need of further supervision; or

(c) That dismissal of charges without prejudice shall be entered in instances in which prosecution is not deemed necessary.

The state attorney shall make the final determination as to whether the prosecution shall continue.

(6)(a) For purposes of this subsection, the term “nonviolent felony” means a third degree felony violation of chapter 810 or any other felony offense that is not a forcible felony as defined in s. 776.08. Notwithstanding any provision of this section, a person who is charged with a nonviolent felony and is identified as having a substance abuse problem or is charged with a felony of the second or third degree for purchase or possession of a controlled substance under chapter 893, prostitution, tampering with evidence, solicitation for purchase of a controlled substance, or obtaining a prescription by fraud; who has not been charged with a crime involving violence, including, but not limited to, murder, sexual battery, robbery, carjacking, home-invasion robbery, or any other crime involving violence; and who has not previously been convicted of a felony is eligible for voluntary admission into a pretrial substance abuse education and treatment intervention program, including a treatment-based drug court program established pursuant to s. 397.334, approved by the chief judge of the circuit, for a period of not less than 1 year in duration, upon motion of either party or the court’s own motion, except:

1. If a defendant was previously offered admission to a pretrial substance abuse education and treatment intervention program at any time prior to trial and the defendant rejected that offer on the record, then the court or the state attorney may deny the defendant’s admission to such a program.

2. If the state attorney believes that the facts and circumstances of the case suggest the defendant’s involvement in the dealing and selling of controlled substances, the court shall hold a preadmission hearing. If the state attorney establishes, by a preponderance of the evidence at such hearing, that the defendant was involved in the dealing or selling of controlled substances, the court shall deny the defendant’s admission into a pretrial intervention program.

(b) While enrolled in a pretrial intervention program authorized by this subsection, the participant is subject to a coordinated strategy developed by a drug court team under s. 397.334(4). The coordinated strategy may include a protocol of sanctions that may be imposed upon the participant for noncompliance with program rules. The protocol of sanctions may include, but is not limited to, placement in a substance abuse treatment program offered by a licensed service provider as defined in s. 397.311 or in a jail-based treatment program or serving a period of incarceration within the time limits established for contempt of court. The coordinated strategy must be provided in writing to the participant before the participant agrees to enter into a pretrial treatment-based drug court program or other pretrial intervention program. Any person whose charges are dismissed after successful completion of the treatment-based drug court program, if otherwise eligible, may have his or her arrest record and plea of nolo contendere to the dismissed charges expunged under s. 943.0585.

(c) At the end of the pretrial intervention period, the court shall consider the recommendation of the administrator pursuant to subsection (5) and the recommendation of the state attorney as to disposition of the pending charges. The court shall determine, by written finding, whether the defendant has successfully completed the pretrial intervention program. Notwithstanding the coordinated strategy developed by a drug court team pursuant to s. 397.334(4), if the court finds that the defendant has not successfully completed the pretrial intervention program, the court may order the person to continue in education and treatment, which may include substance abuse treatment programs offered by licensed service providers as defined in s. 397.311 or jail-based treatment programs, or order that the charges revert to normal channels for prosecution. The court shall dismiss the charges upon a finding that the defendant has successfully completed the pretrial intervention program.

(d) Any entity, whether public or private, providing a pretrial substance abuse education and treatment intervention program under this subsection must contract with the county or appropriate governmental entity, and the terms of the contract must include, but need not be limited to, the requirements established for private entities under s. 948.15(3).

(7)(a) Notwithstanding any provision of this section, a person who is charged with a felony, other than a felony listed in s. 948.06(8)(c), and identified as a veteran, as defined in s. 1.01, including a veteran who is discharged or released under a general discharge, or servicemember, as defined in s. 250.01, who suffers from a military service-related mental illness, traumatic brain injury, substance abuse disorder, or psychological problem, is eligible for voluntary admission into a pretrial veterans’ treatment intervention program approved by the chief judge of the circuit, upon motion of either party or the court’s own motion, except:

1. If a defendant was previously offered admission to a pretrial veterans’ treatment intervention program at any time before trial and the defendant rejected that offer on the record, the court may deny the defendant’s admission to such a program.

2. If a defendant previously entered a court-ordered veterans’ treatment program, the court may deny the defendant’s admission into the pretrial veterans’ treatment program.

(b) While enrolled in a pretrial intervention program authorized by this subsection, the participant shall be subject to a coordinated strategy developed by a veterans’ treatment intervention team. The coordinated strategy should be modeled after the therapeutic jurisprudence principles and key components in s. 397.334(4), with treatment specific to the needs of servicemembers and veterans. The coordinated strategy may include a protocol of sanctions that may be imposed upon the participant for noncompliance with program rules. The protocol of sanctions may include, but need not be limited to, placement in a treatment program offered by a licensed service provider or in a jail-based treatment program or serving a period of incarceration within the time limits established for contempt of court. The coordinated strategy must be provided in writing to the participant before the participant agrees to enter into a pretrial veterans’ treatment intervention program or other pretrial intervention program. Any person whose charges are dismissed after successful completion of the pretrial veterans’ treatment intervention program, if otherwise eligible, may have his or her arrest record of the dismissed charges expunged under s. 943.0585.

(c) At the end of the pretrial intervention period, the court shall consider the recommendation of the treatment program and the recommendation of the state attorney as to disposition of the pending charges. The court shall determine, by written finding, whether the defendant has successfully completed the pretrial intervention program. If the court finds that the defendant has not successfully completed the pretrial intervention program, the court may order the person to continue in education and treatment, which may include treatment programs offered by licensed service providers or jail-based treatment programs, or order that the charges revert to normal channels for prosecution. The court shall dismiss the charges upon a finding that the defendant has successfully completed the pretrial intervention program.

(8)(a) Notwithstanding any provision of this section, a defendant is eligible for voluntary admission into a pretrial mental health court program established pursuant to s. 394.47892 and approved by the chief judge of the circuit for a period to be determined by the court, based on the clinical needs of the defendant, upon motion of either party or the court’s own motion if:

1. The defendant is identified as having a mental illness;

2. The defendant has not been convicted of a felony; and

3. The defendant is charged with:

a. A nonviolent felony that includes a third degree felony violation of chapter 810 or any other felony offense that is not a forcible felony as defined in s. 776.08;

b. Resisting an officer with violence under s. 843.01, if the law enforcement officer and state attorney consent to the defendant’s participation;

c. Battery on a law enforcement officer under s. 784.07, if the law enforcement officer and state attorney consent to the defendant’s participation; or

d. Aggravated assault, if the victim and state attorney consent to the defendant’s participation.

(b) At the end of the pretrial intervention period, the court shall consider the recommendation of the program administrator and the recommendation of the state attorney as to disposition of the pending charges. The court shall determine, by written finding, whether the defendant has successfully completed the pretrial intervention program. If the court finds that the defendant has not successfully completed the pretrial intervention program, the court may order the person to continue in education and treatment, which may include a mental health program offered by a licensed service provider, as defined in s. 394.455, or order that the charges revert to normal channels for prosecution. The court shall dismiss the charges upon a finding that the defendant has successfully completed the pretrial intervention program.

(9) The department may contract for the services and facilities necessary to operate pretrial intervention programs.

History.—s. 6, ch. 74-112; s. 1, ch. 75-301; s. 24, ch. 77-120; s. 1, ch. 77-174; s. 36, ch. 79-3; s. 1, ch. 80-329; s. 9, ch. 91-225; s. 6, ch. 91-280; s. 1, ch. 93-229; ss. 1688, 1689, ch. 97-102; s. 13, ch. 97-107; s. 123, ch. 99-3; s. 1, ch. 99-152; s. 3, ch. 2001-48; s. 16, ch. 2001-110; s. 6, ch. 2002-297; s. 8, ch. 2006-97; s. 5, ch. 2009-64; s. 18, ch. 2012-159; s. 114, ch. 2013-15; s. 17, ch. 2016-127.

Note.—Former s. 944.025.



948.09 - Payment for cost of supervision and rehabilitation.

948.09 Payment for cost of supervision and rehabilitation.—

(1)(a)1. Any person ordered by the court, the Department of Corrections, or the Florida Commission on Offender Review to be placed on probation, drug offender probation, community control, parole, control release, provisional release supervision, addiction-recovery supervision, or conditional release supervision under this chapter, chapter 944, chapter 945, chapter 947, or chapter 958, or in a pretrial intervention program, must, as a condition of any placement, pay the department a total sum of money equal to the total month or portion of a month of supervision times the court-ordered amount, but not to exceed the actual per diem cost of the supervision. The department shall adopt rules by which an offender who pays in full and in advance of regular termination of supervision may receive a reduction in the amount due. The rules shall incorporate provisions by which the offender’s ability to pay is linked to an established written payment plan. Funds collected from felony offenders may be used to offset costs of the Department of Corrections associated with community supervision programs, subject to appropriation by the Legislature.

2. In addition to any other contribution or surcharge imposed by this section, each felony offender assessed under this paragraph shall pay a $2-per-month surcharge to the department. The surcharge shall be deemed to be paid only after the full amount of any monthly payment required by the established written payment plan has been collected by the department. These funds shall be used by the department to pay for correctional probation officers’ training and equipment, including radios, and firearms training, firearms, and attendant equipment necessary to train and equip officers who choose to carry a concealed firearm while on duty. This subparagraph does not limit the department’s authority to determine who shall be authorized to carry a concealed firearm while on duty, or limit the right of a correctional probation officer to carry a personal firearm approved by the department.

(b) Any person placed on misdemeanor probation by a county court must contribute not less than $40 per month, as decided by the sentencing court, to the court-approved public or private entity providing misdemeanor supervision.

(2) Any person being electronically monitored by the department as a result of being placed on supervision shall pay the department for electronic monitoring services at a rate that may not exceed the full cost of the monitoring service in addition to the cost of supervision as directed by the sentencing court. The funds collected under this subsection shall be deposited in the General Revenue Fund. The department may exempt a person from paying all or any part of the costs of the electronic monitoring service if it finds that any of the factors listed in subsection (3) exist.

(3) Any failure to pay contribution as required under this section may constitute a ground for the revocation of probation by the court, the revocation of parole or conditional release by the Florida Commission on Offender Review, the revocation of control release by the Control Release Authority, or removal from the pretrial intervention program by the state attorney. The Department of Corrections may exempt a person from the payment of all or any part of the contribution if it finds any of the following factors to exist:

(a) The offender has diligently attempted, but has been unable, to obtain employment which provides him or her sufficient income to make such payments.

(b) The offender is a student in a school, college, university, or course of career training designed to fit the student for gainful employment. Certification of such student status shall be supplied to the Secretary of Corrections by the educational institution in which the offender is enrolled.

(c) The offender has an employment handicap, as determined by a physical, psychological, or psychiatric examination acceptable to, or ordered by, the secretary.

(d) The offender’s age prevents him or her from obtaining employment.

(e) The offender is responsible for the support of dependents, and the payment of such contribution constitutes an undue hardship on the offender.

(f) The offender has been transferred outside the state under an interstate compact adopted pursuant to chapter 949.

(g) There are other extenuating circumstances, as determined by the secretary.

(4) In addition to the contribution required under subsection (1), the department may provide a maximum payment of $10 per month for each misdemeanor probationer who is contributing $10 per month to the court-approved public or private entity which is providing him or her with misdemeanor supervision or rehabilitation. The $10 payment set forth herein shall only be for first degree misdemeanors, petty theft, and worthless checks. The department shall make such payment to the court-approved public or private entity which is providing supervision to the offender under this section. Such payment shall be implemented through a contract to be entered into by the Secretary of Corrections and the entity. Terms of the contract shall state, but are not limited to, the extent of the services to be rendered by the entity providing supervision or rehabilitation. In addition, the entity shall supply the department with a monthly report documenting the acceptance of each offender placed under its supervision by the court, documenting the payment of the required contribution by each offender under supervision or rehabilitation, and notifying the department of all offenders for whom supervision or rehabilitation will be terminated. Supervisory records of the entity shall be open to inspection upon the request of the department or its agents.

(5) As a condition of an interstate compact adopted pursuant to chapter 949, the department shall require each out-of-state probationer or parolee transferred to this state to contribute not less than $30 or more than the cost of supervision, certified by the Department of Corrections, per month to defray the cost incurred by this state as a result of providing supervision and rehabilitation during the period of supervision.

(6) In addition to any other required contributions, the department, at its discretion, may require offenders under any form of supervision to submit to and pay for urinalysis testing to identify drug usage as part of the rehabilitation program. Any failure to make such payment, or participate, may be considered a ground for revocation by the court, the Florida Commission on Offender Review, or the Control Release Authority, or for removal from the pretrial intervention program by the state attorney. The department may exempt a person from such payment if it determines that any of the factors specified in subsection (3) exist.

(7) The department shall establish a payment plan for all costs ordered by the courts for collection by the department and a priority order for payments, except that victim restitution payments authorized under s. 948.03(1)(f) take precedence over all other court-ordered payments. The department is not required to disburse cumulative amounts of less than $10 to individual payees established on this payment plan.

History.—s. 18, ch. 74-112; s. 2, ch. 76-238; s. 1, ch. 77-321; s. 1, ch. 77-428; s. 1, ch. 78-368; s. 100, ch. 79-3; s. 1, ch. 84-337; s. 10, ch. 85-340; ss. 58, 73, ch. 88-122; s. 7, ch. 89-526; s. 6, ch. 90-337; s. 1, ch. 91-225; s. 7, ch. 91-280; s. 2, ch. 92-298; s. 4, ch. 94-265; s. 1, ch. 94-290; s. 41, ch. 95-283; s. 51, ch. 96-312; s. 1878, ch. 97-102; s. 8, ch. 98-388; s. 16, ch. 2001-242; s. 5, ch. 2004-251; s. 65, ch. 2004-357; s. 29, ch. 2004-373; s. 150, ch. 2005-2; s. 11, ch. 2009-63; s. 19, ch. 2010-64; s. 50, ch. 2014-191.

Note.—Former s. 945.30.



948.10 - Community control programs.

948.10 Community control programs.—

(1) The Department of Corrections shall develop and administer a community control program. This complementary program shall be rigidly structured and designed to accommodate offenders who, in the absence of such a program, would have been incarcerated. The program shall focus on the provision of sanctions and consequences which are commensurate with the seriousness of the crime. The program shall offer the courts and the Florida Commission on Offender Review an alternative, community-based method to punish an offender in lieu of incarceration if the offender is a member of one of the following target groups:

(a) Probation violators charged with technical violations or misdemeanor violations.

(b) Parole violators charged with technical violations or misdemeanor violations.

(c) Individuals found guilty of felonies, who, due to their criminal backgrounds or the seriousness of the offenses, would not be placed on regular probation.

(2) The department shall commit not less than 10 percent of the parole and probation field staff and supporting resources to the operation of the community control program. Caseloads should be restricted to a maximum of 25 cases per officer in order to ensure an adequate level of staffing. Community control is an individualized program in which the offender is restricted to noninstitutional quarters or restricted to his or her own residence subject to an authorized level of limited freedom.

(3) Procedures governing violations of community control shall be the same as those described in s. 948.06 with respect to probation.

(4) Upon completion of the sanctions imposed in the community control plan before the expiration of the term ordered by the court, the department may petition the court to discharge the offender from community control supervision or to return the offender to a program of regular probation supervision. In considering the petition, the court should recognize the limited staff resources committed to the community control program, the purpose of the program, and the offender’s successful compliance with the conditions set forth in the order of the court.

(5) In its annual report to the Governor, the President of the Senate, and the Speaker of the House of Representatives under s. 20.315(5), the department shall include a detailed analysis of the community control program and the department’s specific efforts to protect the public from offenders placed on community control. The analysis must include, but need not be limited to, specific information on the department’s ability to meet minimum officer-to-offender contact standards, the number of crimes committed by offenders on community control, and the level of community supervision provided.

History.—ss. 12, 13, 21, ch. 83-131; s. 77, ch. 85-62; s. 4, ch. 87-211; ss. 62, 69, ch. 88-122; s. 18, ch. 90-337; s. 15, ch. 91-225; ss. 1, 16, ch. 91-280; s. 14, ch. 93-227; s. 1690, ch. 97-102; s. 6, ch. 97-239; s. 6, ch. 2001-209; s. 3, ch. 2003-142; ss. 3, 6, 7, 30, ch. 2004-373; s. 7, ch. 2007-2; s. 6, ch. 2008-250; s. 51, ch. 2014-191.

Note.—Subsection (2) former s. 948.01(10); subsection (9) former s. 948.01(9); subsection (10) former s. 948.01(5).



948.101 - Terms and conditions of community control.

948.101 Terms and conditions of community control.—

(1) The court shall determine the terms and conditions of community control. Conditions specified in this subsection do not require oral pronouncement at the time of sentencing and may be considered standard conditions of community control. The court shall require intensive supervision and surveillance for an offender placed into community control, which may include, but is not limited to:

(a) Specified contact with the parole and probation officer.

(b) Confinement to an agreed-upon residence during hours away from employment and public service activities.

(c) Mandatory public service.

(d) Supervision by the Department of Corrections by means of an electronic monitoring device or system.

(e) The standard conditions of probation set forth in s. 948.03.

(2) The enumeration of specific kinds of terms and conditions does not prevent the court from adding any other terms or conditions that the court considers proper. However, the sentencing court may only impose a condition of supervision allowing an offender convicted of s. 794.011, s. 800.04, s. 827.071, s. 847.0135(5), or s. 847.0145 to reside in another state if the order stipulates that it is contingent upon the approval of the receiving state interstate compact authority. The court may rescind or modify at any time the terms and conditions theretofore imposed by it upon the offender in community control. However, if the court withholds adjudication of guilt or imposes a period of incarceration as a condition of community control, the period may not exceed 364 days, and incarceration shall be restricted to a county facility, a probation and restitution center under the jurisdiction of the Department of Corrections, a probation program drug punishment phase I secure residential treatment institution, or a community residential facility owned or operated by any entity providing such services.

History.—s. 16, ch. 83-131; s. 5, ch. 87-211; s. 37, ch. 89-526; s. 4, ch. 91-280; ss. 14, 15, ch. 93-227; s. 17, ch. 96-322; ss. 11, 15, ch. 2004-373; s. 30, ch. 2008-172; s. 20, ch. 2010-64; s. 13, ch. 2010-113; s. 30, ch. 2016-224.

Note.—Subsection (1) former s. 948.03(2); subsection (3) former s. 948.01(14).



948.11 - Electronic monitoring devices.

948.11 Electronic monitoring devices.—

(1) The Department of Corrections may electronically monitor an offender sentenced to community control when the court has imposed electronic monitoring as a condition of community control.

(2) Any offender placed on community control who violates the terms and conditions of community control and is restored to community control may be supervised by means of an electronic monitoring device or system.

(3) For those offenders being electronically monitored, the Department of Corrections shall develop procedures to determine, investigate, and report the offender’s noncompliance with the terms and conditions of sentence 24 hours per day. All reports of noncompliance shall be immediately investigated by a community control officer.

(4) The Department of Corrections may contract with local law enforcement agencies to assist in the location and apprehension of offenders who are in noncompliance as reported by the electronic monitoring system. This contract is intended to provide the department a means for providing immediate investigation of noncompliance reports, especially after normal office hours.

(5) Any person being electronically monitored by the department as a result of being placed on supervision shall pay the department for the electronic monitoring services as provided in s. 948.09(2).

(6) For probationers, community controllees, or conditional releasees who have current or prior convictions for violent or sexual offenses, the department, in carrying out a court or commission order to electronically monitor an offender, must use a system that actively monitors and identifies the offender’s location and timely reports or records the offender’s presence near or within a crime scene or in a prohibited area or the offender’s departure from specified geographic limitations. Procurement of electronic monitoring services under this subsection shall be by competitive procurement in accordance with s. 287.057.

History.—s. 5, ch. 87-211; s. 37, ch. 89-526; ss. 4, 9, ch. 91-280; s. 15, ch. 93-227; s. 16, ch. 2004-373; s. 18, ch. 2005-28; s. 12, ch. 2009-63; s. 21, ch. 2010-64; s. 14, ch. 2010-113; s. 2, ch. 2016-15.

Note.—Subsections (1)-(4) former s. 948.03(3).



948.12 - Intensive supervision for postprison release of violent offenders.

948.12 Intensive supervision for postprison release of violent offenders.—It is the finding of the Legislature that the population of violent offenders released from state prison into the community poses the greatest threat to the public safety of the groups of offenders under community supervision. Therefore, for the purpose of enhanced public safety, any offender released from state prison who:

(1) Was most recently incarcerated for an offense that is or was contained in category 1 (murder, manslaughter), category 2 (sexual offenses), category 3 (robbery), or category 4 (violent personal crimes) of Rules 3.701 and 3.988, Florida Rules of Criminal Procedure (1993), and who has served at least one prior felony commitment at a state or federal correctional institution;

(2) Was sentenced as a habitual offender, violent habitual offender, or violent career criminal pursuant to s. 775.084; or

(3) Has been found to be a sexual predator pursuant to s. 775.21,

and who has a term of probation to follow the period of incarceration shall be provided intensive supervision by experienced correctional probation officers. Subject to specific appropriation by the Legislature, caseloads may be restricted to a maximum of 40 offenders per officer to provide for enhanced public safety as well as to effectively monitor conditions of electronic monitoring or curfews, if such was ordered by the court.

History.—s. 11, ch. 97-78; s. 17, ch. 2004-371; s. 59, ch. 2016-24.



948.15 - Misdemeanor probation services.

948.15 Misdemeanor probation services.—

(1) A defendant found guilty of a misdemeanor who is placed on probation shall be under supervision not to exceed 6 months unless otherwise specified by the court. Probation supervision services for a defendant found guilty of a misdemeanor for possession of a controlled substance or drug paraphernalia under chapter 893 may be provided by a licensed substance abuse education and intervention program, which may provide substance abuse education and intervention as well as any other terms and conditions of probation. In relation to any offense other than a felony in which the use of alcohol is a significant factor, the period of probation may be up to 1 year.

(2) A private entity or public entity, including a licensed substance abuse education and intervention program, under the supervision of the board of county commissioners or the court may provide probation services and licensed substance abuse education and treatment intervention programs for offenders sentenced by the county court.

(3) Any private entity, including a licensed substance abuse education and intervention program, providing services for the supervision of misdemeanor probationers must contract with the county in which the services are to be rendered. In a county having a population of fewer than 70,000, the county court judge, or the administrative judge of the county court in a county that has more than one county court judge, must approve the contract. Terms of the contract must state, but are not limited to:

(a) The extent of the services to be rendered by the entity providing supervision or rehabilitation.

(b) Staff qualifications and criminal record checks of staff in accordance with essential standards established by the American Correctional Association as of January 1, 1991.

(c) Staffing levels.

(d) The number of face-to-face contacts with the offender.

(e) Procedures for handling the collection of all offender fees and restitution.

(f) Procedures for handling indigent offenders which ensure placement irrespective of ability to pay.

(g) Circumstances under which revocation of an offender’s probation may be recommended.

(h) Reporting and recordkeeping requirements.

(i) Default and contract termination procedures.

(j) Procedures that aid offenders with job assistance.

(k) Procedures for accessing criminal history records of probationers.

In addition, the entity shall supply the chief judge’s office with a quarterly report summarizing the number of offenders supervised by the private entity, payment of the required contribution under supervision or rehabilitation, and the number of offenders for whom supervision or rehabilitation will be terminated. All records of the entity must be open to inspection upon the request of the county, the court, the Auditor General, the Office of Program Policy Analysis and Government Accountability, or agents thereof.

(4) A private entity that provides court-ordered services to offenders and that charges a fee for such services must register with the board of county commissioners in the county in which the services are offered. The entity shall provide the following information for each program it operates:

(a) The length of time the program has been operating in the county.

(b) A list of the staff and a summary of their qualifications.

(c) A summary of the types of services that are offered under the program.

(d) The fees the entity charges for court-ordered services and its procedures, if any, for handling indigent offenders.

(5) The private entity, including a licensed substance abuse education and intervention program, providing misdemeanor supervision services must also comply with all other applicable provisions of law.

History.—s. 10, ch. 91-280; s. 11, ch. 93-61; s. 42, ch. 95-283; s. 134, ch. 2001-266; s. 19, ch. 2005-28; s. 1, ch. 2012-106.



948.16 - Misdemeanor pretrial substance abuse education and treatment intervention program; misdemeanor pretrial veterans’ treatment intervention program; misdemeanor pretrial mental health court program.

948.16 Misdemeanor pretrial substance abuse education and treatment intervention program; misdemeanor pretrial veterans’ treatment intervention program; misdemeanor pretrial mental health court program.—

(1)(a) A person who is charged with a nonviolent, nontraffic-related misdemeanor and identified as having a substance abuse problem or who is charged with a misdemeanor for possession of a controlled substance or drug paraphernalia under chapter 893, prostitution under s. 796.07, possession of alcohol while under 21 years of age under s. 562.111, or possession of a controlled substance without a valid prescription under s. 499.03, and who has not previously been convicted of a felony, is eligible for voluntary admission into a misdemeanor pretrial substance abuse education and treatment intervention program, including a treatment-based drug court program established pursuant to s. 397.334, approved by the chief judge of the circuit, for a period based on the program requirements and the treatment plan for the offender, upon motion of either party or the court’s own motion, except, if the state attorney believes the facts and circumstances of the case suggest the defendant is involved in dealing and selling controlled substances, the court shall hold a preadmission hearing. If the state attorney establishes, by a preponderance of the evidence at such hearing, that the defendant was involved in dealing or selling controlled substances, the court shall deny the defendant’s admission into the pretrial intervention program.

(b) While enrolled in a pretrial intervention program authorized by this section, the participant is subject to a coordinated strategy developed by a drug court team under s. 397.334(4). The coordinated strategy may include a protocol of sanctions that may be imposed upon the participant for noncompliance with program rules. The protocol of sanctions may include, but is not limited to, placement in a substance abuse treatment program offered by a licensed service provider as defined in s. 397.311 or in a jail-based treatment program or serving a period of incarceration within the time limits established for contempt of court. The coordinated strategy must be provided in writing to the participant before the participant agrees to enter into a pretrial treatment-based drug court program or other pretrial intervention program. Any person whose charges are dismissed after successful completion of the treatment-based drug court program, if otherwise eligible, may have his or her arrest record and plea of nolo contendere to the dismissed charges expunged under s. 943.0585.

(2)(a) A veteran, as defined in s. 1.01, including a veteran who is discharged or released under a general discharge, or servicemember, as defined in s. 250.01, who suffers from a military service-related mental illness, traumatic brain injury, substance abuse disorder, or psychological problem, and who is charged with a misdemeanor is eligible for voluntary admission into a misdemeanor pretrial veterans’ treatment intervention program approved by the chief judge of the circuit, for a period based on the program’s requirements and the treatment plan for the offender, upon motion of either party or the court’s own motion. However, the court may deny the defendant admission into a misdemeanor pretrial veterans’ treatment intervention program if the defendant has previously entered a court-ordered veterans’ treatment program.

(b) While enrolled in a pretrial intervention program authorized by this section, the participant shall be subject to a coordinated strategy developed by a veterans’ treatment intervention team. The coordinated strategy should be modeled after the therapeutic jurisprudence principles and key components in s. 397.334(4), with treatment specific to the needs of veterans and servicemembers. The coordinated strategy may include a protocol of sanctions that may be imposed upon the participant for noncompliance with program rules. The protocol of sanctions may include, but need not be limited to, placement in a treatment program offered by a licensed service provider or in a jail-based treatment program or serving a period of incarceration within the time limits established for contempt of court. The coordinated strategy must be provided in writing to the participant before the participant agrees to enter into a misdemeanor pretrial veterans’ treatment intervention program or other pretrial intervention program. Any person whose charges are dismissed after successful completion of the misdemeanor pretrial veterans’ treatment intervention program, if otherwise eligible, may have his or her arrest record of the dismissed charges expunged under s. 943.0585.

(3) A defendant who is charged with a misdemeanor and identified as having a mental illness is eligible for voluntary admission into a misdemeanor pretrial mental health court program established pursuant to s. 394.47892, approved by the chief judge of the circuit, for a period to be determined by the court, based on the clinical needs of the defendant, upon motion of either party or the court’s own motion.

(4) At the end of the pretrial intervention period, the court shall consider the recommendation of the treatment program and the recommendation of the state attorney as to disposition of the pending charges. The court shall determine, by written finding, whether the defendant successfully completed the pretrial intervention program. Notwithstanding the coordinated strategy developed by a drug court team pursuant to s. 397.334(4) or by the veterans’ treatment intervention team, if the court finds that the defendant has not successfully completed the pretrial intervention program, the court may order the person to continue in education and treatment or return the charges to the criminal docket for prosecution. The court shall dismiss the charges upon finding that the defendant has successfully completed the pretrial intervention program.

(5) Any public or private entity providing a pretrial substance abuse education and treatment program or mental health court program under this section shall contract with the county or appropriate governmental entity. The terms of the contract shall include, but not be limited to, the requirements established for private entities under s. 948.15(3). This requirement does not apply to services provided by the Department of Veterans’ Affairs or the United States Department of Veterans Affairs.

History.—s. 4, ch. 2001-48; s. 9, ch. 2006-97; s. 6, ch. 2009-64; s. 1, ch. 2012-35; s. 19, ch. 2012-159; s. 115, ch. 2013-15; s. 36, ch. 2016-24; s. 18, ch. 2016-127.



948.20 - Drug offender probation.

948.20 Drug offender probation.—

(1) If it appears to the court upon a hearing that the defendant is a chronic substance abuser whose criminal conduct is a violation of s. 893.13(2)(a) or (6)(a), or other nonviolent felony if such nonviolent felony is committed on or after July 1, 2009, and notwithstanding s. 921.0024 the defendant’s Criminal Punishment Code scoresheet total sentence points are 60 points or fewer, the court may either adjudge the defendant guilty or stay and withhold the adjudication of guilt. In either case, the court may also stay and withhold the imposition of sentence and place the defendant on drug offender probation or into a postadjudicatory treatment-based drug court program if the defendant otherwise qualifies. As used in this section, the term “nonviolent felony” means a third degree felony violation under chapter 810 or any other felony offense that is not a forcible felony as defined in s. 776.08.

(2) The Department of Corrections shall develop and administer a drug offender probation program which emphasizes a combination of treatment and intensive community supervision approaches and which includes provision for supervision of offenders in accordance with a specific treatment plan. The program may include the use of graduated sanctions consistent with the conditions imposed by the court. Drug offender probation status shall include surveillance and random drug testing, and may include those measures normally associated with community control, except that specific treatment conditions and other treatment approaches necessary to monitor this population may be ordered.

(3) Offenders placed on drug offender probation are subject to revocation of probation as provided in s. 948.06.

History.—s. 14, ch. 91-225; s. 6, ch. 97-239; s. 4, ch. 2001-55; s. 10, ch. 2004-373; s. 7, ch. 2009-64; s. 5, ch. 2011-33.

Note.—Former s. 948.01(13).



948.21 - Condition of probation or community control; military servicemembers and veterans.

948.21 Condition of probation or community control; military servicemembers and veterans.—

(1) Effective for a probationer or community controllee whose crime is committed on or after July 1, 2012, and who is a veteran, as defined in s. 1.01, or servicemember, as defined in s. 250.01, who suffers from a military service-related mental illness, traumatic brain injury, substance abuse disorder, or psychological problem, the court may, in addition to any other conditions imposed, impose a condition requiring the probationer or community controllee to participate in a treatment program capable of treating the probationer’s or community controllee’s mental illness, traumatic brain injury, substance abuse disorder, or psychological problem.

(2) Effective for a probationer or community controllee whose crime is committed on or after July 1, 2016, and who is a veteran, as defined in s. 1.01, including a veteran who is discharged or released under a general discharge, or servicemember, as defined in s. 250.01, who suffers from a military service-related mental illness, traumatic brain injury, substance abuse disorder, or psychological problem, the court may, in addition to any other conditions imposed, impose a condition requiring the probationer or community controllee to participate in a treatment program capable of treating the probationer or community controllee’s mental illness, traumatic brain injury, substance abuse disorder, or psychological problem.

(3) The court shall give preference to treatment programs for which the probationer or community controllee is eligible through the United States Department of Veterans Affairs or the Florida Department of Veterans’ Affairs. The Department of Corrections is not required to spend state funds to implement this section.

History.—s. 20, ch. 2012-159; s. 19, ch. 2016-127.



948.30 - Additional terms and conditions of probation or community control for certain sex offenses.

948.30 Additional terms and conditions of probation or community control for certain sex offenses.—Conditions imposed pursuant to this section do not require oral pronouncement at the time of sentencing and shall be considered standard conditions of probation or community control for offenders specified in this section.

(1) Effective for probationers or community controllees whose crime was committed on or after October 1, 1995, and who are placed under supervision for violation of chapter 794, s. 800.04, s. 827.071, s. 847.0135(5), or s. 847.0145, the court must impose the following conditions in addition to all other standard and special conditions imposed:

(a) A mandatory curfew from 10 p.m. to 6 a.m. The court may designate another 8-hour period if the offender’s employment precludes the above specified time, and the alternative is recommended by the Department of Corrections. If the court determines that imposing a curfew would endanger the victim, the court may consider alternative sanctions.

(b) If the victim was under the age of 18, a prohibition on living within 1,000 feet of a school, child care facility, park, playground, or other place where children regularly congregate, as prescribed by the court. The 1,000-foot distance shall be measured in a straight line from the offender’s place of residence to the nearest boundary line of the school, child care facility, park, playground, or other place where children congregate. The distance may not be measured by a pedestrian route or automobile route. A probationer or community controllee who is subject to this paragraph may not be forced to relocate and does not violate his or her probation or community control if he or she is living in a residence that meets the requirements of this paragraph and a school, child care facility, park, playground, or other place where children regularly congregate is subsequently established within 1,000 feet of his or her residence.

(c) Active participation in and successful completion of a sex offender treatment program with qualified practitioners specifically trained to treat sex offenders, at the probationer’s or community controllee’s own expense. If a qualified practitioner is not available within a 50-mile radius of the probationer’s or community controllee’s residence, the offender shall participate in other appropriate therapy.

(d) A prohibition on any contact with the victim, directly or indirectly, including through a third person, unless approved by the victim, a qualified practitioner in the sexual offender treatment program, and the sentencing court.

(e) If the victim was under the age of 18, a prohibition on contact with a child under the age of 18 except as provided in this paragraph. The court may approve supervised contact with a child under the age of 18 if the approval is based upon a recommendation for contact issued by a qualified practitioner who is basing the recommendation on a risk assessment. Further, the sex offender must be currently enrolled in or have successfully completed a sex offender therapy program. The court may not grant supervised contact with a child if the contact is not recommended by a qualified practitioner and may deny supervised contact with a child at any time. When considering whether to approve supervised contact with a child, the court must review and consider the following:

1. A risk assessment completed by a qualified practitioner. The qualified practitioner must prepare a written report that must include the findings of the assessment and address each of the following components:

a. The sex offender’s current legal status;

b. The sex offender’s history of adult charges with apparent sexual motivation;

c. The sex offender’s history of adult charges without apparent sexual motivation;

d. The sex offender’s history of juvenile charges, whenever available;

e. The sex offender’s offender treatment history, including consultations with the sex offender’s treating, or most recent treating, therapist;

f. The sex offender’s current mental status;

g. The sex offender’s mental health and substance abuse treatment history as provided by the Department of Corrections;

h. The sex offender’s personal, social, educational, and work history;

i. The results of current psychological testing of the sex offender if determined necessary by the qualified practitioner;

j. A description of the proposed contact, including the location, frequency, duration, and supervisory arrangement;

k. The child’s preference and relative comfort level with the proposed contact, when age appropriate;

l. The parent’s or legal guardian’s preference regarding the proposed contact; and

m. The qualified practitioner’s opinion, along with the basis for that opinion, as to whether the proposed contact would likely pose significant risk of emotional or physical harm to the child.

The written report of the assessment must be given to the court;

2. A recommendation made as a part of the risk assessment report as to whether supervised contact with the child should be approved;

3. A written consent signed by the child’s parent or legal guardian, if the parent or legal guardian is not the sex offender, agreeing to the sex offender having supervised contact with the child after receiving full disclosure of the sex offender’s present legal status, past criminal history, and the results of the risk assessment. The court may not approve contact with the child if the parent or legal guardian refuses to give written consent for supervised contact;

4. A safety plan prepared by the qualified practitioner, who provides treatment to the offender, in collaboration with the sex offender, the child’s parent or legal guardian, if the parent or legal guardian is not the sex offender, and the child, when age appropriate, which details the acceptable conditions of contact between the sex offender and the child. The safety plan must be reviewed and approved by the court; and

5. Evidence that the child’s parent or legal guardian understands the need for and agrees to the safety plan and has agreed to provide, or to designate another adult to provide, constant supervision any time the child is in contact with the offender.

The court may not appoint a person to conduct a risk assessment and may not accept a risk assessment from a person who has not demonstrated to the court that he or she has met the requirements of a qualified practitioner as defined in this section.

(f) If the victim was under age 18, a prohibition on working for pay or as a volunteer at any place where children regularly congregate, including, but not limited to, schools, child care facilities, parks, playgrounds, pet stores, libraries, zoos, theme parks, and malls.

(g) Unless otherwise indicated in the treatment plan provided by a qualified practitioner in the sexual offender treatment program, a prohibition on viewing, accessing, owning, or possessing any obscene, pornographic, or sexually stimulating visual or auditory material, including telephone, electronic media, computer programs, or computer services that are relevant to the offender’s deviant behavior pattern.

(h) Effective for probationers and community controllees whose crime is committed on or after July 1, 2005, a prohibition on accessing the Internet or other computer services until a qualified practitioner in the offender’s sex offender treatment program, after a risk assessment is completed, approves and implements a safety plan for the offender’s accessing or using the Internet or other computer services.

(i) A requirement that the probationer or community controllee must submit a specimen of blood or other approved biological specimen to the Department of Law Enforcement to be registered with the DNA data bank.

(j) A requirement that the probationer or community controllee make restitution to the victim, as ordered by the court under s. 775.089, for all necessary medical and related professional services relating to physical, psychiatric, and psychological care.

(k) Submission to a warrantless search by the community control or probation officer of the probationer’s or community controllee’s person, residence, or vehicle.

(2) Effective for a probationer or community controllee whose crime was committed on or after October 1, 1997, and who is placed on community control or sex offender probation for a violation of chapter 794, s. 800.04, s. 827.071, s. 847.0135(5), or s. 847.0145, in addition to any other provision of this section, the court must impose the following conditions of probation or community control:

(a) As part of a treatment program, participation at least annually in polygraph examinations to obtain information necessary for risk management and treatment and to reduce the sex offender’s denial mechanisms. A polygraph examination must be conducted by a polygrapher who is a member of a national or state polygraph association and who is certified as a postconviction sex offender polygrapher, where available, and shall be paid for by the probationer or community controllee. The results of the polygraph examination shall be provided to the probationer’s or community controllee’s probation officer and qualified practitioner and shall not be used as evidence in court to prove that a violation of community supervision has occurred.

(b) Maintenance of a driving log and a prohibition against driving a motor vehicle alone without the prior approval of the supervising officer.

(c) A prohibition against obtaining or using a post office box without the prior approval of the supervising officer.

(d) If there was sexual contact, a submission to, at the probationer’s or community controllee’s expense, an HIV test with the results to be released to the victim or the victim’s parent or guardian.

(e) Electronic monitoring when deemed necessary by the community control or probation officer and his or her supervisor, and ordered by the court at the recommendation of the Department of Corrections.

(3) Effective for a probationer or community controllee whose crime was committed on or after September 1, 2005, and who:

(a) Is placed on probation or community control for a violation of chapter 794, s. 800.04(4), (5), or (6), s. 827.071, or s. 847.0145 and the unlawful sexual activity involved a victim 15 years of age or younger and the offender is 18 years of age or older;

(b) Is designated a sexual predator pursuant to s. 775.21; or

(c) Has previously been convicted of a violation of chapter 794, s. 800.04(4), (5), or (6), s. 827.071, or s. 847.0145 and the unlawful sexual activity involved a victim 15 years of age or younger and the offender is 18 years of age or older,

the court must order, in addition to any other provision of this section, mandatory electronic monitoring as a condition of the probation or community control supervision.

(4) In addition to all other conditions imposed, for a probationer or community controllee who is subject to supervision for a crime that was committed on or after May 26, 2010, and who has been convicted at any time of committing, or attempting, soliciting, or conspiring to commit, any of the criminal offenses listed in s. 943.0435(1)(h)1.a.(I), or a similar offense in another jurisdiction, against a victim who was under the age of 18 at the time of the offense; if the offender has not received a pardon for any felony or similar law of another jurisdiction necessary for the operation of this subsection, if a conviction of a felony or similar law of another jurisdiction necessary for the operation of this subsection has not been set aside in any postconviction proceeding, or if the offender has not been removed from the requirement to register as a sexual offender or sexual predator pursuant to s. 943.04354, the court must impose the following conditions:

(a) A prohibition on visiting schools, child care facilities, parks, and playgrounds, without prior approval from the offender’s supervising officer. The court may also designate additional locations to protect a victim. The prohibition ordered under this paragraph does not prohibit the offender from visiting a school, child care facility, park, or playground for the sole purpose of attending a religious service as defined in s. 775.0861 or picking up or dropping off the offender’s children or grandchildren at a child care facility or school.

(b) A prohibition on distributing candy or other items to children on Halloween; wearing a Santa Claus costume, or other costume to appeal to children, on or preceding Christmas; wearing an Easter Bunny costume, or other costume to appeal to children, on or preceding Easter; entertaining at children’s parties; or wearing a clown costume; without prior approval from the court.

(5) Effective for a probationer or community controllee whose crime was committed on or after October 1, 2014, and who is placed on probation or community control for a violation of chapter 794, s. 800.04, s. 827.071, s. 847.0135(5), or s. 847.0145, in addition to all other conditions imposed, the court must impose a condition prohibiting the probationer or community controllee from viewing, accessing, owning, or possessing any obscene, pornographic, or sexually stimulating visual or auditory material unless otherwise indicated in the treatment plan provided by a qualified practitioner in the sexual offender treatment program. Visual or auditory material includes, but is not limited to, telephone, electronic media, computer programs, and computer services.

History.—s. 59, ch. 95-283; s. 6, ch. 96-409; s. 3, ch. 97-308; s. 14, ch. 98-81; s. 13, ch. 99-201; s. 3, ch. 2000-246; s. 1, ch. 2003-18; s. 1, ch. 2003-63; s. 18, ch. 2004-373; s. 151, ch. 2005-2; s. 20, ch. 2005-28; s. 4, ch. 2005-67; s. 31, ch. 2008-172; ss. 12, 18, ch. 2010-92; s. 15, ch. 2014-4; s. 60, ch. 2016-24; s. 13, ch. 2016-104.

Note.—Former s. 948.03(5).



948.31 - Evaluation and treatment of sexual predators and offenders on probation or community control.

948.31 Evaluation and treatment of sexual predators and offenders on probation or community control.—The court may require any probationer or community controllee who is required to register as a sexual predator under s. 775.21 or sexual offender under s. 943.0435, s. 944.606, or s. 944.607 to undergo an evaluation, at the probationer or community controllee’s expense, by a qualified practitioner to determine whether such probationer or community controllee needs sexual offender treatment. If the qualified practitioner determines that sexual offender treatment is needed and recommends treatment, the probationer or community controllee must successfully complete and pay for the treatment. Such treatment must be obtained from a qualified practitioner as defined in s. 948.001. Treatment may not be administered by a qualified practitioner who has been convicted or adjudicated delinquent of committing, or attempting, soliciting, or conspiring to commit, any offense that is listed in s. 943.0435(1)(h)1.a.(I).

History.—s. 1, ch. 81-198; s. 3, ch. 83-75; s. 16, ch. 83-131; s. 192, ch. 83-216; s. 37, ch. 89-526; s. 4, ch. 91-280; s. 13, ch. 99-201; s. 3, ch. 2000-246; s. 17, ch. 2004-373; s. 32, ch. 2008-172; s. 13, ch. 2010-92; s. 16, ch. 2014-4; s. 61, ch. 2016-24; s. 14, ch. 2016-104.

Note.—Former s. 948.03(4).



948.32 - Requirements of law enforcement agency upon arrest of persons for certain sex offenses.

948.32 Requirements of law enforcement agency upon arrest of persons for certain sex offenses.—

(1) When any state or local law enforcement agency investigates or arrests a person for committing, or attempting, soliciting, or conspiring to commit, a violation of s. 787.025(2)(c), s. 787.06(3)(g), chapter 794, former s. 796.03, s. 800.04, s. 827.071, s. 847.0133, s. 847.0135, or s. 847.0145, the law enforcement agency shall contact the Department of Corrections to verify whether the person under investigation or under arrest is on probation, community control, parole, conditional release, or control release.

(2) If the law enforcement agency finds that the person under investigation or under arrest is on probation, community control, parole, conditional release, or control release, the law enforcement agency shall immediately notify the person’s probation officer or release supervisor of the investigation or the arrest.

History.—s. 13, ch. 97-299; s. 3, ch. 2000-246; s. 28, ch. 2004-373; s. 7, ch. 2006-299; s. 32, ch. 2014-160.

Note.—Former s. 948.06(2).



948.50 - Short title.

948.50 Short title.—This act may be cited as the “Community Corrections Partnership Act.”

History.—s. 3, ch. 91-225.



948.51 - Community corrections assistance to counties or county consortiums.

948.51 Community corrections assistance to counties or county consortiums.—

(1) LEGISLATIVE INTENT.—The purpose of this section is to:

(a) Divert nonviolent offenders from the state prison system by punishing such offenders with community-based sanctions, thereby reserving the state prison system for those offenders who are deemed to be most dangerous to the community.

(b) Forge a partnership between the state and the correctional and public safety programs and facilities within a county or consortium of counties so that state funds may be effectively contractually disbursed to counties or county consortiums to build and operate corrections and public safety programs.

(c) Promote accountability of offenders to their community by requiring financial restitution to victims of crime and by requiring public service to be performed for local governments and community agencies.

(d) Make victim restitution a greater priority and provide closer monitoring of offenders to ensure payment to victims.

(e) Maintain safe and cost-efficient community correctional programs that also require supervision and counseling, and substance abuse testing, assessment, and treatment of appropriate offenders.

(f) Provide sanctions, services, treatment, and alternative punishments that are available to the judge at sentencing and for pretrial intervention.

(g) Reduce, for contracting counties and county consortiums, both the percentage of nonviolent felony offenders committed to the state prison system and the percentage of nonviolent misdemeanants committed to the county detention system by punishing such offenders within the community or by requiring them to reside within community-based facilities.

(h) Require nonviolent offenders to meet their community obligations by maintaining employment, thereby providing resources for their families, service to the community, and payment for their cost of supervision and treatment.

(i) Extend the average length of supervision and commitment to a correctional program for those sentenced to community corrections programs beyond the actual time that they would have received at the state level.

(2) ELIGIBILITY OF COUNTIES AND COUNTY CONSORTIUMS.—A county, or a consortium of two or more counties, may contract with the Department of Corrections for community corrections funds as provided in this section. In order to enter into a community corrections partnership contract, a county or county consortium must have a public safety coordinating council established under s. 951.26 and must designate a county officer or agency to be responsible for administering community corrections funds received from the state. The public safety coordinating council shall prepare, develop, and implement a comprehensive public safety plan for the county, or the geographic area represented by the county consortium, and shall submit an annual report to the Department of Corrections concerning the status of the program. In preparing the comprehensive public safety plan, the public safety coordinating council shall cooperate with the juvenile justice circuit advisory board established under s. 985.664 in order to include programs and services for juveniles in the plan. To be eligible for community corrections funds under the contract, the initial public safety plan must be approved by the governing board of the county, or the governing board of each county within the consortium, and the Secretary of Corrections based on the requirements of this section. If one or more other counties develop a unified public safety plan, the public safety coordinating council shall submit a single application to the department for funding. Continued contract funding shall be pursuant to subsection (5). The plan for a county or county consortium must cover at least a 5-year period and must include:

(a) A description of programs offered for the job placement and treatment of offenders in the community.

(b) A specification of community-based intermediate sentencing options to be offered and the types and number of offenders to be included in each program.

(c) Specific goals and objectives for reducing the projected percentage of commitments to the state prison system of persons with low total sentencing scores pursuant to the Criminal Punishment Code.

(d) Specific evidence of the population status of all programs which are part of the plan, which evidence establishes that such programs do not include offenders who otherwise would have been on a less intensive form of community supervision.

(e) The assessment of population status by the public safety coordinating council of all correctional facilities owned or contracted for by the county or by each county within the consortium.

(f) The assessment of bed space that is available for substance abuse intervention and treatment programs and the assessment of offenders in need of treatment who are committed to each correctional facility owned or contracted for by the county or by each county within the consortium.

(g) A description of program costs and sources of funds for each community corrections program, including community corrections funds, loans, state assistance, and other financial assistance.

(3) DEPARTMENTAL RESPONSIBILITIES.—The Department of Corrections shall:

(a) Administer this section within the goals and mandates of this legislation.

(b) Report by January 1 of each year to the Governor, the President of the Senate, and the Speaker of the House of Representatives on the effectiveness of participating counties and county consortiums in diverting nonviolent offenders from the state prison system.

(c) Establish, in cooperation with the governing bodies of counties and municipalities and with school boards, a program to provide technical assistance, education, and training to local governments, nonprofit entities and agencies, and public safety coordinating councils regarding community corrections and the provisions of this section.

(d) Develop minimum standards, policies, and administrative rules for the statewide implementation of this section.

(e) Develop and implement a community corrections partnership contract process and procedure.

(f) Review community public safety plans and provide contract funding.

(g) Conduct a review, as often as necessary but not less than annually, of all program measures, to ensure program accountability.

(4) PURPOSES OF COMMUNITY CORRECTIONS FUNDS.—

(a) The Secretary of Corrections may contract for the issuance of community corrections assistance funds, as appropriated by the Legislature, to an eligible contracting county or county consortium for the purposes of:

1. Providing community-based corrections programs within county-owned or county-contracted residential probation programs.

2. Providing nonincarcerative diversionary programs, including pretrial release programs, for juvenile offenders or adult offenders who would otherwise be housed in a county detention facility, a state juvenile detention facility, or a state correctional institution.

3. Providing community-based drug treatment programs, both outpatient and residential, by licensed providers.

4. Funding costs for the enhancement of programs within county detention facilities.

5. Funding costs for the enhancement of public safety and crime prevention programs.

(b) Programs, services, and facilities that may be funded under this section include, but are not limited to:

1. Programs providing pretrial services.

2. Specialized divisions within the circuit or county court established for the purpose of hearing specific types of cases, such as drug cases or domestic violence cases.

3. Work camps.

4. Programs providing intensive probation supervision.

5. Military-style boot camps.

6. Work-release facilities.

7. Centers to which offenders report during the day.

8. Restitution centers.

9. Inpatient or outpatient programs for substance abuse treatment and counseling.

10. Vocational and educational programs.

11. Rehabilitative community reentry programs that provide services that assist offenders in successfully reentering the community. Such services may include, but are not limited to, assistance with housing, health care, education, substance abuse treatment, and employment.

(c) The application and contract submitted to the department by the public safety coordinating council may include provisions for funding the anticipated costs of providing health care to offenders placed in a program or facility funded under this section.

(d) Upon the award of community corrections assistance funds, the department shall disburse one-third of the funds for provision of the services described above and shall thereafter disburse the remaining funds on a quarterly basis.

(e) Except as provided in this paragraph, contracting counties or county consortiums may not use any community corrections assistance funds for any of the following purposes:

1. Fixed capital outlay in construction, addition, renovation, or operation of any adult or juvenile secure detention facility;

2. Construction, addition, renovation, or operation of any state facility; or

3. Salary of any state probation and parole officer.

However, community corrections assistance funds may be used to acquire, renovate, and operate county-owned residential probation facilities or programs.

(5) CONTINUED CONTRACT FUNDING.—In order to remain eligible for continued contract funding, a contracting county or county consortium must substantially comply with the goals, standards, and objectives set forth in its comprehensive public safety plan and with the standards established in this section. Each contracting county or county consortium shall participate with the Department of Corrections in an evaluation of its program effectiveness in a format to be determined by the department, with particular emphasis placed upon attainment of the goals specified in paragraphs (2)(c) and (d). The department is responsible for the costs of performing the evaluation. If the department determines that a county or county consortium, in the course of its regular business and recordkeeping practices, is unable, without additional funds, to comply with the department’s request for information necessary to perform an evaluation, the department shall reimburse reasonable additional recordkeeping expenses incurred by the county or county consortium during the evaluation process.

(6) NONCOMPLIANCE WITH PLAN.—If the Secretary of Corrections determines that there are reasonable grounds to believe that a contracting county or county consortium is not substantially complying with its plan or with the standards established in this section, the secretary shall give 30 days’ written notice to the governing board of the county, or the governing board of each county within the consortium, and the chair of the public safety coordinating council. If the secretary then finds noncompliance by such contracting county or county consortium, the secretary shall require the governing board of the county, or the governing board of each county within the consortium, to provide a written agreement as to how and when the specific deficiencies identified by the secretary will be corrected. If no such agreement is submitted to the secretary within the time limit specified, or if such deficiencies are not corrected within 45 days after such an agreement has been approved by the secretary, the secretary may suspend any part or all of the funding until compliance is achieved.

(7) ALLOCATION OF FUNDS.—The department shall allocate the funding for these contracts to counties and county consortiums to the extent authorized in the General Appropriations Act.

(8) For the purposes of this section, the term “public safety” does not include the investigative, patrol, or administrative activities of a law enforcement agency.

History.—s. 4, ch. 91-225; s. 33, ch. 92-310; s. 6, ch. 94-265; s. 43, ch. 95-283; s. 35, ch. 97-194; s. 20, ch. 98-204; s. 60, ch. 98-280; s. 12, ch. 2000-135; s. 120, ch. 2006-120; s. 1, ch. 2010-96; s. 4, ch. 2013-118.



948.90 - Local offender advisory councils.

948.90 Local offender advisory councils.—

(1) It is the intent of the Legislature that cities and counties or combinations thereof have the option to develop, establish, and maintain community programs to provide the judicial system with community alternatives for certain nonviolent offenders who may require less than institutional custody but more than probation supervision pursuant to this chapter. It is further intended that such programs provide increased opportunities for offenders to make restitution to victims of crime through financial reimbursement or community service, while promoting efficiency and economy in the delivery of correctional services.

(2) In the event that a city or county or a combination thereof elects to develop, establish, and maintain such community program, it shall provide support to a local offender advisory council composed of members appointed by the city or county governing body; if a council is established by more than one local government, an equal number of members shall be appointed by each participating governing body. Each council shall also include in its membership two persons appointed by the chief judge of the circuit serving the jurisdiction or jurisdictions participating on the committee and one person appointed by the appropriate regional office of the Department of Corrections. Each such council shall be responsible for:

(a) Identifying and developing community services and programs for use by the courts in diverting offenders from state correctional institutions.

(b) Providing a mechanism whereby all offenders with needs for services will be linked to appropriate agencies and individuals.

(c) Upon referral to the council by the circuit court, determining if an appropriate behavioral contract can be developed with an offender in a community program as an alternative to incarceration, and providing findings and recommendations to the referring judge.

History.—s. 28, ch. 83-131; s. 78, ch. 85-62.






Chapter 949 - PAROLE AND PROBATION: GENERAL PROVISIONS

949.01 - Juvenile matters unaffected.

949.01 Juvenile matters unaffected.—Nothing in chapters 947-949 shall be construed to change or modify the law respecting parole and probation as administered by a circuit court exercising juvenile jurisdiction.

History.—s. 30, ch. 20519, 1941; s. 44, ch. 73-334.



949.02 - Youth parolees.

949.02 Youth parolees.—Nothing in chapters 947-949 shall be construed to change or modify the law respecting paroles as administered by the Department of Juvenile Justice.

History.—s. 31, ch. 20519, 1941; s. 1, ch. 57-317; ss. 19, 35, ch. 69-106; s. 477, ch. 77-147; s. 324, ch. 99-8.



949.04 - Law to be liberally construed.

949.04 Law to be liberally construed.—Chapters 947-949 shall be liberally construed that its objects may be achieved.

History.—s. 33, ch. 20519, 1941.



949.05 - Constitutionality.

949.05 Constitutionality.—

(1) If any clause, sentence, paragraph, section, or part of chapters 947-949 shall for any reason be adjudged by any court of competent jurisdiction to be unconstitutional, invalid, or void, such judgment shall not affect, impair, or invalidate the remainder of the law, but shall be confined in its operation to the clause, sentence, paragraph, section, or part thereof directly involved in the controversy in which such judgment shall have been rendered.

(2) If the method of selecting the commission members as herein provided is found to be invalid by reason of the vesting of the appointing power in the Governor and Cabinet, the members of the Florida Commission on Offender Review herein provided for shall be appointed by the Governor.

History.—s. 34, ch. 20519, 1941; s. 1, ch. 65-453; s. 33, ch. 69-106; s. 63, ch. 88-122; s. 52, ch. 2014-191.



949.06 - Short title: chs. 947, 948, and 949.

949.06 Short title: chs. 947, 948, and 949.—Chapters 947, 948, and 949 (except ss. 949.07-949.09) shall be known as the “Parole and Probation Law.”

History.—s. 36, ch. 20519, 1941.



949.07 - Compact for the supervision of adult offenders.

949.07 Compact for the supervision of adult offenders.—

(1) The Legislature finds and declares that this section is necessary for the immediate preservation of the public peace, health, and safety.

(2) The Governor is authorized and directed to enter into a compact on behalf of the state with any state of the United States legally joining therein in a form substantially as follows:

ARTICLE I

PURPOSE

(1) The compacting states to this interstate compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the by-laws and rules of this compact to travel across state lines both to and from each compacting state, in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and, when necessary, return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the “Crime Control Act,” 4 U.S.C. s. 112, has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

(2) It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states, to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits, and obligations of the compact among the compacting states.

(3) In addition, this compact:

(a) Creates an Interstate Commission that will establish uniform procedures and rules for managing the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections agencies, or other criminal justice agencies;

(b) Ensures an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines;

(c) Establishes a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils; state executive, judicial, and legislative branches; and criminal justice administrators;

(d) Provides for monitoring compliance with rules governing interstate movement of offenders and initiating interventions to address and correct noncompliance; and

(e) Provides for coordinating training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

(4) The compacting states recognize that offenders have no right to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and apprehend and retake any offender under supervision subject to the provisions of this compact and by-laws and rules adopted under this compact. It is the policy of the compacting states that the purpose of the Interstate Commission is the formation of public policies and that the commission’s activities therefore constitute public business.

ARTICLE II

DEFINITIONS

(1) As used in this compact, the term:

(a) “Adult” refers to individuals legally classified as adults and to juveniles treated as adults by court order, statute, or operation of law.

(b) “By-laws” means those by-laws established by the Interstate Commission for its governance or for directing or controlling the Interstate Commission’s actions or conduct.

(c) “Compact administrator” means the individual in each compacting state appointed pursuant to the terms of this compact who is responsible for the administration and management of the state’s supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission, and policies adopted by the state council under this compact.

(d) “Compacting state” means any state that has enacted the enabling legislation for this compact.

(e) “Commissioner” means the voting representative of each compacting state appointed pursuant to article III of this compact.

(f) “Interstate Commission” means the Interstate Commission for Adult Offender Supervision established by this compact.

(g) “Member” means the commissioner of a compacting state or designee, who must be a person officially connected with the commissioner.

(h) “Noncompacting state” means any state that has not enacted the enabling legislation for this compact.

(i) “Offender” means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections agencies, or other criminal justice agencies.

(j) “Person” means any individual, corporation, business enterprise, or other legal entity, either public or private.

(k) “Rules” means acts of the Interstate Commission, duly adopted pursuant to article VIII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

(l) “State” means a state of the United States, the District of Columbia, and any other territorial possessions of the United States.

(m) “State council” means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under article IV of this compact.

ARTICLE III

THE COMPACT COMMISSION

(1) The compacting states hereby create the Interstate Commission for Adult Offender Supervision. The Interstate Commission shall be a body corporate and a joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers, and duties set forth in this compact, including the power to sue and be sued, and such additional powers as are conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(2) The Interstate Commission shall consist of commissioners selected and appointed by resident members of a state council for Interstate Adult Offender Supervision for each state. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations. Such noncommissioner members shall include a member of the national organizations of governors, legislators, state chief justices, attorneys general, and crime victims. All noncommissioner members of the Interstate Commission shall be ex officio, nonvoting members. The Interstate Commission may provide in its by-laws for such additional, ex officio, nonvoting members as it deems necessary.

(3) Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

(4) The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings, and meetings shall be open to the public.

(5) The Interstate Commission shall establish an executive committee that shall include commission officers, members, and others as determined by the by-laws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and amendments to the compact. The executive committee oversees the day-to-day activities managed by the executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact and its by-laws and as directed by the Interstate Commission; and performs other duties as directed by the Interstate Commission or set forth in the by-laws.

ARTICLE IV

THE STATE COUNCIL

(1) Each member state shall create a State Council for Interstate Adult Offender Supervision, which shall appoint the commissioner who shall serve on the Interstate Commission from that state. Each state council shall appoint as its commissioner the compact administrator from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least one representative each from victims groups and compact administrators.

(2) The State Council for Interstate Adult Offender Supervision in this state shall consist of seven members. These members shall include the compact administrator, a representative from a victims assistance organization, and one at-large member.

(a) The Secretary of Corrections, or the secretary’s designee, shall serve as compact administrator and chairperson of the State Council for Interstate Adult Offender Supervision. If the Secretary of Corrections elects to appoint a designee, the designee shall be:

1. The Deputy Secretary of Corrections;

2. The Director of the Office of Community Corrections; or

3. The bureau chief in the Office of Community Corrections that has operational authority over the Interstate Compact Bureau.

(b) The Governor shall appoint the remaining members of the State Council.

(c) The term of office of a member is 4 years.

(d) The State Council shall meet at least twice a year.

(e) The State Council may advise the Compact Administrator on participation in the Interstate Commission activities and administration of the compact.

(3) Members of the council are entitled to reimbursement for travel and expenses related to the Interstate Commission as provided by state law.

(4) The State Council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as determined by each member state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE V

POWERS AND DUTIES OF
THE INTERSTATE COMMISSION

(1) The Interstate Commission may:

(a) Adopt a seal and suitable by-laws governing the management and operation of the Interstate Commission.

(b) Adopt rules that shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(c) Oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any by-laws and rules adopted by the Interstate Commission.

(d) Enforce compliance with compact provisions, Interstate Commission rules, and by-laws using all necessary and proper means, including, but not limited to, the use of the judicial process.

(e) Establish and maintain offices.

(f) Purchase and maintain insurance and bonds.

(g) Borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs.

(h) Establish and appoint committees and hire staff that it deems necessary for the carrying out of its functions, including, but not limited to, an executive committee as required by article III, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties under this compact.

(i) Elect or appoint such officers, attorneys, employees, agents, or consultants as the commission considers necessary, and fix their compensation, define their duties, and determine their qualifications, and establish the commission’s personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

(j) Accept any and all donations and grants of money, equipment, supplies, materials, and services, and receive, use, and dispose of the same.

(k) Lease, purchase, accept contributions or donations of, or otherwise own, hold, improve, or use, any property, real, personal, or mixed.

(l) Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

(m) Establish a budget and make expenditures and levy dues as provided in article X of this compact.

(n) Sue and be sued.

(o) Provide for dispute resolution among compacting states.

(p) Perform functions necessary or appropriate to achieve the purposes of this compact.

(q) Report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the commission during the preceding year. Such reports must also include any recommendations that may have been adopted by the commission.

(r) Coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in such activity.

(s) Establish uniform standards for reporting, collecting, and exchanging data.

ARTICLE VI

ORGANIZATION AND OPERATION
OF THE INTERSTATE COMMISSION

(1) BY-LAWS.—The Interstate Commission, by a majority of the members, within 1 year after the first commission meeting, shall adopt by-laws to govern its conduct as necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(a) Establishing the fiscal year of the commission.

(b) Establishing an executive committee and other committees as necessary and providing reasonable standards and procedures:

1. For the establishment of committees; and

2. Governing any general or specific delegation of any authority or function of the commission.

(c) Providing reasonable procedures for calling and conducting meetings of the commission and for ensuring reasonable notice of each meeting.

(d) Establishing the titles and responsibilities of the officers of the commission.

(e) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil service or other similar laws of any compacting state, the by-laws shall exclusively govern the personnel policies and programs of the commission.

(f) Providing a mechanism for concluding the operations of the commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment or reserving of all of its debts and obligations.

(g) Providing transition rules for the implementation of the compact.

(h) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

(2) OFFICERS AND STAFF.—

(a) The Interstate Commission, by a majority of the members, shall elect from among its members a chairperson and a vice chairperson, each of whom shall have the authorities and duties specified in the by-laws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the commission. The officers so elected shall serve without compensation or remuneration from the commission. However, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the commission.

(b) The commission, through its executive committee, shall appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation as the commission deems appropriate. The executive director shall serve as secretary to the commission and hire and supervise other staff as authorized by the commission, but may not be a member.

(3) CORPORATE RECORDS OF THE INTERSTATE COMMISSION.—The Interstate Commission shall maintain its corporate books and records in accordance with the by-laws.

(4) QUALIFIED IMMUNITY, DEFENSE, AND INDEMNIFICATION.—

(a) The members, officers, executive director, and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities. However, this paragraph does not protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(b) The Interstate Commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the commission’s representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, if the actual or alleged act, error, or omission did not result from intentional wrongdoing on the part of such person.

(c) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, his or her appointed designee or employees, or the Interstate Commission’s representatives harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, if the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII

ACTIVITIES OF THE
INTERSTATE COMMISSION

(1) The Interstate Commission shall meet and take such actions as are consistent with this compact.

(2) Except as otherwise provided in this compact and unless a greater percentage is required by the by-laws, in order to constitute an act of the Interstate Commission, such act must be taken at a meeting of the commission and must receive an affirmative vote of a majority of the members present.

(3) Each member of the commission may cast a vote to which that compacting state is entitled and may participate in the business and affairs of the commission. A member shall vote in person on behalf of the state and may not delegate a vote to another member state. However, a state council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The by-laws may provide for members’ participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone or other means of telecommunication or electronic communication is subject to the same quorum requirements as meetings where members are present in person.

(4) The Interstate Commission shall meet at least once during each calendar year. The chairperson of the commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

(5) The Interstate Commission’s by-laws shall establish conditions and procedures under which the commission shall make its information and official records available to the public for inspection or copying. The commission may exempt from disclosure any information or official records to the extent that they would adversely affect personal privacy rights or proprietary interests. In adopting such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(6) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall adopt rules consistent with the principles contained in the “Government in Sunshine Act,” 5 U.S.C. s. 552(b), as amended.

(a) The Interstate Commission shall keep minutes that fully and clearly describe all matters discussed in any meeting and provide a full and accurate summary of any actions taken and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote, reflecting the vote of each member on the question. All documents considered in connection with any action must be identified in the minutes.

(b) The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its by-laws and rules, which shall specify the data to be collected, the means of collection, and data exchange and reporting requirements.

ARTICLE VIII

RULEMAKING FUNCTIONS OF
THE INTERSTATE COMMISSION

(1) The Interstate Commission shall adopt rules in order to effectively and efficiently achieve the purposes of the compact, including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

(2) Rulemaking shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal “Administrative Procedure Act,” 5 U.S.C.S. s. 551 et seq., and the federal “Advisory Committee Act,” 5 U.S.C.S. App. 2, s. 1 et seq., as amended. All rules and amendments take effect on the date specified in each rule or amendment.

(3) If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, such rule shall have no further force and effect in any compacting state.

(4) When adopting a rule, the Interstate Commission shall:

(a) Publish the proposed rule stating with particularity the text of the rule that is proposed and the reason for the proposed rule;

(b) Allow persons to submit written data, facts, opinions, and arguments, which information must be publicly available;

(c) Provide an opportunity for an informal hearing; and

(d) Adopt a final rule and its effective date, if appropriate, based on the rulemaking record. Not later than 60 days after a rule is adopted, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the Interstate Commission’s principal office is located for judicial review of such rule. If the court finds that the Interstate Commission’s action is not supported by substantial evidence, as defined in the federal Administrative Procedure Act, in the rulemaking record, the court shall hold the rule unlawful and set it aside. Subjects to be addressed within 12 months after the first meeting must, at a minimum, include:

1. Notice to victims and opportunity to be heard;

2. Offender registration and compliance;

3. Violations and returns;

4. Transfer procedures and forms;

5. Eligibility for transfer;

6. Collection of restitution and fees from offenders;

7. Data collection and reporting;

8. The level of supervision to be provided by the receiving state;

9. Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

10. Mediation, arbitration, and dispute resolution.

(5) The existing rules governing the operation of the previous compact superseded by this act shall be null and void 12 months after the first meeting of the Interstate Commission created under this compact.

(6) Upon determination by the Interstate Commission that an emergency exists, it may adopt an emergency rule that takes effect immediately upon adoption. However, the usual rulemaking procedures provided under this compact must be retroactively applied to the rule as soon as reasonably possible, but not later than 90 days after the effective date of the rule.

ARTICLE IX

OVERSIGHT, ENFORCEMENT, AND
DISPUTE RESOLUTION BY THE
INTERSTATE COMMISSION

(1) OVERSIGHT.—

(a) The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor activities being administered in noncompacting states which may significantly affect compacting states.

(b) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact’s purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission, the commission is entitled to receive all service of process in any such proceeding and has standing to intervene in the proceeding for all purposes.

(2) DISPUTE RESOLUTION.—

(a) The compacting states shall report to the Interstate Commission on issues or activities of concern to them and cooperate with and support the commission in the discharge of its duties and responsibilities.

(b) The Interstate Commission shall attempt to resolve any disputes or other issues that are subject to the compact and that arise among compacting states and noncompacting states.

(c) The Interstate Commission shall enact a by-law or adopt a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(3) ENFORCEMENT.—The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in article XII(2) of this compact.

ARTICLE X

FINANCE

(1) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

(2) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff, which must be in a total amount sufficient to cover the Interstate Commission’s annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state. The Interstate Commission shall adopt a rule that is binding upon all compacting states and that governs the assessment.

(3) The Interstate Commission may not incur any obligations of any kind prior to securing the funds adequate to meet the obligations, and the Interstate Commission may not pledge the credit of any of the compacting states except by and with the authority of the compacting state.

(4) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission are subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit must be included in and become part of the annual report of the commission.

ARTICLE XI

COMPACTING STATES, EFFECTIVE
DATE, AND AMENDMENT

(1) Any state, as defined in article II of this compact, is eligible to become a compacting state.

(2) The compact shall become effective and binding upon legislative enactment of the compact into law by not less than 35 of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the 35th jurisdiction. Thereafter, the compact shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in Interstate Commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

(3) Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. An amendment does not become effective and binding upon the Interstate Commission or the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII

WITHDRAWAL, DEFAULT, TERMINATION,
AND JUDICIAL ENFORCEMENT

(1) WITHDRAWAL.—

(a) Once effective, the compact shall continue in force and remain binding upon each and every compacting state. However, a compacting state may withdraw from the compact by enacting a law specifically repealing the statute that enacted the compact into law.

(b) The effective date of withdrawal is the effective date of the repeal.

(c) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state’s intent to withdraw within 60 days after its receipt of the notice.

(d) The withdrawing state is responsible for all assessments, obligations, and liabilities incurred by it through the effective date of withdrawal, including any obligations the performance of which extend beyond the effective date of withdrawal.

(e) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(2) DEFAULT.—

(a) If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, the by-laws, or any adopted rules, the commission may impose any or all of the following penalties:

1. Fines, fees, or costs in amounts deemed to be reasonable, as fixed by the Interstate Commission;

2. Remedial training and technical assistance, as directed by the Interstate Commission;

3. Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or chief judicial officer of the state, the majority and minority leaders of the defaulting state’s legislature, and the state council.

(b) The grounds for default include, but are not limited to, failure of a compacting state to perform the obligations or responsibilities imposed upon it by this compact or by Interstate Commission by-laws or rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the commission on the defaulting state pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time specified by the commission, in addition to any other penalties imposed the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of suspension. Within 60 days after the effective date of termination of a defaulting state, the Interstate Commission must notify the Governor, the Chief Justice or chief judicial officer, the majority and minority leaders of the defaulting state’s legislature, and the state council of such termination.

(c) The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including any obligations the performance of which extends beyond the effective date of termination.

(d) The Interstate Commission may not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state. Reinstatement following termination of any compacting state requires a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

(3) JUDICIAL ENFORCEMENT.—The Interstate Commission, by majority vote of the members, may initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices to enforce compliance with the provisions of the compact for the commission’s adopted rules and by-laws against any compacting state in default. If judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney’s fees.

(4) DISSOLUTION OF COMPACT.—

(a) The compact dissolves on the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.

(b) Upon the dissolution of this compact, the compact becomes null and void and shall have no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the by-laws.

ARTICLE XIII

SEVERABILITY AND CONSTRUCTION

(1) The provisions of this compact are severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact are enforceable.

(2) The provisions of this compact shall be liberally construed to carry out its purposes.

ARTICLE XIV

BINDING EFFECT OF
COMPACT AND OTHER LAWS

(1) OTHER LAWS.—

(a) Nothing in this compact prevents the enforcement of any other law of a compacting state which is not inconsistent with this compact.

(b) Any law of a compacting state which conflicts with this compact is superseded to the extent of the conflict.

(2) BINDING EFFECT OF THE COMPACT.—

(a) All lawful actions of the Interstate Commission, including all rules and by-laws adopted by the Interstate Commission, are binding upon the compacting states.

(b) All agreements between the Interstate Commission and the compacting states are binding in accordance with the terms of the agreements.

(c) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

(d) If any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective, and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.

History.—s. 1, ch. 20455, 1941; s. 1691, ch. 97-102; s. 8, ch. 2001-209.



949.071 - Definition of “state” as used in s. 949.07; further declaration relating to interstate compacts.

949.071 Definition of “state” as used in s. 949.07; further declaration relating to interstate compacts.—

(1) The term “state,” as used in s. 949.07, relating to and authorizing and directing the Governor to enter into an interstate compact in behalf of Florida with any state of the United States for out-of-state supervision of probationers and parolees, and prescribing the form to be substantially used for any such compact, means any one of the several states, the District of Columbia, and any other territorial possession of the United States.

(2) It is hereby recognized and further declared that pursuant to the consent and authorization contained in s. 112 of Title 4 of the United States Code, this state shall be a party to the Interstate Compact for Adult Offender Supervision, with any additional jurisdiction legally joining in the compact when such jurisdiction enacts the compact in accordance with the terms thereof.

History.—s. 1, ch. 57-89; s. 9, ch. 2001-209; s. 46, ch. 2010-117.



949.072 - State Council for Interstate Adult Offender Supervision.

949.072 State Council for Interstate Adult Offender Supervision.—

(1) The Secretary of Corrections, or the secretary’s designee, shall serve as the compact administrator for the state and as the state’s commissioner to the Interstate Commission for Adult Offender Supervision.

(2) The State Council for Interstate Adult Offender Supervision is established and shall consist of seven members. The Secretary of Corrections, or the secretary’s designee, shall serve as chairperson of the state council. The Governor shall appoint the remaining members of the state council, which must include a representative of a victims assistance organization.

(a) Each member shall be appointed to a 4-year term of office. In order to achieve staggered terms, of those members first appointed, three members shall be appointed for terms of 2 years each, and three members shall be appointed for terms of 4 years each.

(b) The state council shall meet at least twice a year.

(c) The members of the state council shall serve without compensation, but are entitled to reimbursement for travel and per diem expenses in accordance with s. 112.061.

History.—s. 10, ch. 2001-209.



949.08 - Department of Corrections may expend funds relating to compacts; limitation on assessments.

949.08 Department of Corrections may expend funds relating to compacts; limitation on assessments.—

(1) The Department of Corrections may expend funds as necessary to carry out the terms, conditions, and intents of a compact entered into by the state pursuant to s. 949.07.

(2) Notwithstanding subsection (2) of article X of s. 949.07, the state shall reduce the amount paid as the state’s assessment under the compact entered into under s. 949.07 so that the total collected from the annual assessment does not exceed the amount appropriated for the assessment by the Legislature for any single fiscal year.

History.—s. 2, ch. 20455, 1941; s. 1, ch. 65-453; s. 91, ch. 77-120; s. 110, ch. 79-3; s. 11, ch. 2001-209; s. 116, ch. 2013-18.



949.09 - Short title: ss. 949.07-949.08.

949.09 Short title: ss. 949.07-949.08.—Sections 949.07-949.08 may be cited as the “Interstate Compact for Adult Offender Supervision.”

History.—s. 4, ch. 20455, 1941; s. 12, ch. 2001-209.






Chapter 950 - JAILS AND JAILERS

950.001 - Regional jails; establishment, operation.

950.001 Regional jails; establishment, operation.—

(1) Any combination of two or more counties may establish a regional jail, which shall be maintained and operated in accordance with the provisions of chapter 951.

(2) Any regional jail shall be supervised and managed by a board consisting of one county commissioner from each participating county and the sheriff from each participating county. The county commissioner shall be selected by the board of county commissioners of each county, respectively.

(3) Each board shall:

(a) Promulgate rules and regulations relating to the management, maintenance, and operation of the regional jail, provided that such rules and regulations are consistent with Department of Corrections standards.

(b) Acquire land for construction of a regional jail upon approval of participating boards of county commissioners.

(c) Employ required personnel pursuant to chapter 943, giving first priority, wherever possible, to persons employed by the county jails of the participating counties.

(d) Appoint a superintendent for the regional jail.

(e) Purchase casualty and other insurance for protection of the participating counties.

(f) Elect a chairperson and secretary.

(g) Submit an annual report to each of the participating boards of county commissioners and to the secretary of the Department of Corrections, which report shall be due on July 1 of each year. Such report shall include a summary of activities and budgetary data.

(4) Each participating county shall be responsible:

(a) For its proportionate share of maintenance, operational, and fixed capital outlay expenses.

(b) For the cost of transportation for an offender under the county’s jurisdiction for the duration of the offender’s confinement.

(5)(a) A county may elect to withdraw from participation in a regional jail, provided that such withdrawal is approved by a unanimous vote of the regional jail board and the boards of county commissioners of all participating counties.

(b) The withdrawing county shall remain obligated for the payment of its proportionate share of any lease agreement entered into by participating counties, unless otherwise provided by the regional jail board.

History.—s. 12, ch. 86-183; s. 54, ch. 91-110.



950.002 - County work camps.

950.002 County work camps.—

(1) Any county may establish a county work camp, which shall be maintained and operated by the county in accordance with the provisions of chapter 951.

(2) If a county wishes to contract for state construction funding of a county work camp through community corrections construction funds, the county may designate appropriate county-owned land for the site of the proposed facility. Any combination of two or more counties may develop a unified plan for a county work camp utilizing either individual contracts between participating counties and the department or an interlocal agreement between participating counties and a contract between the department and the county where the work camp is located. State-owned land may be used for the site if any is available and the state is amenable to its use for this purpose. The proposed plan for construction of a county work camp may include the option of having the facility constructed by the department through state inmate labor.

(3) The proposed county work camp plan shall include provision for the use of county work camp inmates for labor on projects within the county and provision for inmate classification, health services, basic education, basic substance abuse testing and treatment, and job or vocational training within the county work camp.

(4) Upon issuance of a certificate of compliance, the Department of Corrections shall submit the county work camp plan as a part of its legislative budget request.

(5) Upon completion of the county work camp facility, one-half of the total beds shall be designated for the housing of persons whose presumptive sentence exceeds 22 months of incarceration, provided that such persons are sentenced and committed to the custody of the county and receive a sentence of community-based sanctions pursuant to this act; provided further that such persons shall be transferred to the custody of the state in the event that a county no longer participates in such contract or if for any other reason the contract is terminated as provided in subsection (7). The remaining beds shall be reserved for offenders committed to the custody of the county. Only those offenders who commit a crime in the county where the county work camp facility is located may be committed by the circuit and county courts to such facility; however, any combination of two or more counties may contract with the department or may enter into an interlocal agreement for the placement of offenders into a county work camp. The state shall reimburse the county or counties for the total estimated operational costs for the county work camp based upon the estimated cost for operating a comparable state work camp.

(6) A county or counties contracting for community corrections assistance funds may utilize such funding within the county work camp for the provision of programs additional to those described in subsection (3).

(7) In the event any county entering into a contract with the Department of Corrections pursuant to this partnership act determines that it no longer desires to operate a work camp pursuant to this section, or if for any reason a county work camp contract is otherwise terminated, all property relating to such work camp, including all funds, buildings, land, furnishings, equipment, and other chattels subsequently purchased or otherwise acquired by the county in connection with its continued operation of that work camp, automatically reverts to full ownership by the department. At such time as the facility reverts to the department, in the event the county has made any capital improvements to the property or building, the state will reimburse the county for the improvements. Such a reversionary ownership interest of the state in any and all such after-acquired property by the county is in furtherance of the goals established in s. 948.51, and such a present ownership interest by the state is a continuing and insurable state interest.

(8) Pursuant to the applicable provisions of chapter 284, the Division of Risk Management of the Department of Financial Services is authorized to insure any county work camp facility established pursuant to this act under the same general terms and conditions as the Department of Corrections is insured by the division for any of its comparable work camps.

(9) The court shall consider the offender’s previous criminal history when sentencing a person to a county work camp in order to ensure the protection of the community. Unless otherwise indicated by the sentencing court, persons convicted of any of the following crimes shall not be housed in a county work camp: arson; sexual battery; robbery; kidnapping; aggravated child abuse; aggravated assault; murder; manslaughter; unlawful throwing, placing, or discharging of a destructive device or bomb; aggravated battery; or armed burglary.

History.—s. 7, ch. 91-225; s. 34, ch. 92-310; s. 5, ch. 94-265; s. 33, ch. 96-312; s. 30, ch. 97-94; s. 1938, ch. 2003-261.



950.01 - Confinement in jail of another county.

950.01 Confinement in jail of another county.—When it appears to the court at the time of passing sentence upon any prisoner who is to be punished by imprisonment in the county jail that there is no jail in the county suitable for the confinement of such prisoner, the court may order the sentence to be executed in any county in this state in which there may be a jail suited to that purpose, and the expense of supporting such prisoner shall be borne by the county in which the offense was committed.

History.—s. 25, ch. 1637, sub-ch. 13, 1868; RS 3027; GS 4104; RGS 6208; CGL 8540; s. 1, ch. 61-488.



950.02 - Removal to jail of another county.

950.02 Removal to jail of another county.—

(1) When in the opinion of the Governor and the interests of the state demand it, the circuit judge shall, upon the request of the Governor, sheriff, or chief correctional officer, make an order directing that any person held under a criminal charge shall be confined in the jail of another county of the state than that in which the offense charged is alleged to have been committed.

(2) When it shall be made to appear to a circuit judge to be necessary to quickly remove a prisoner to the jail of another county for safekeeping or to prevent injury to such prisoner, the circuit judge shall make an order directing that any person held under a criminal charge shall be confined in the jail of another county of the state than that in which the offense is alleged to have been committed.

(3) No order above referred to shall be made except by the judge of the circuit in which the county where the offense is alleged to have been committed is located. Such order shall be of full force and effect throughout the state, but the county to which the prisoner is sent, or any officer thereof, is not required to incur or pay any expense or charge of maintaining such prisoner.

History.—ss. 1, 2, ch. 3207, 1881; RS 3028; GS 4105; RGS 6209; CGL 8541; ss. 1-3, ch. 20414, 1941; s. 20, ch. 91-225.



950.03 - County jailers to receive United States prisoners.

950.03 County jailers to receive United States prisoners.—The keeper of the jail in each county within this state shall receive into his or her custody any prisoner who may be committed to the keeper’s charge under the authority of the United States and shall safely keep each prisoner according to the warrant or precept for such commitment until he or she is discharged by due course of law of the United States.

History.—s. 1, ch. 85, 1847; RS 3029; GS 4106; RGS 6210; CGL 8542; s. 1692, ch. 97-102.



950.04 - Penalty for neglect of duty in keeping prisoners of the United States.

950.04 Penalty for neglect of duty in keeping prisoners of the United States.—The keeper of each jail shall be subject to the same penalties for any neglect or failure of duty in keeping prisoners who are committed to his or her charge under the authority of the United States as he or she would be subject to under the laws of this state for the like neglect or failure in the case of prisoners committed under the authority of the said laws; provided, the United States pays or causes to be paid to the jailer such fees as the jailer would be entitled to for like service rendered by virtue of the existing laws of this state during the time such prisoners shall be therein confined; and moreover, supports such of the prisoners as shall be committed for offenses.

History.—s. 2, ch. 85, 1847; RS 3030; GS 4107; RGS 6211; CGL 8543; s. 1693, ch. 97-102.



950.061 - Unlawful for male and female prisoners to be confined together.

950.061 Unlawful for male and female prisoners to be confined together.—It is unlawful for male and female prisoners in said jails to be confined in the same cell, room, or apartment, or be so confined as to be permitted to commingle, and the sheriffs of this state shall confine and separate all prisoners in their custody or charge in accordance with this chapter.

History.—s. 1, ch. 65-172.



950.09 - Malpractice by jailers.

950.09 Malpractice by jailers.—If any jailer shall, by too great duress of imprisonment or otherwise, make or induce a prisoner to disclose and give evidence against some other person, or be guilty of willful inhumanity and oppression to any prisoner under his or her care and custody, the jailer shall be punished by removal from office and shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 20, Feb. 10, 1832; RS 2574; GS 3490; RGS 5366; CGL 7500; s. 1178, ch. 71-136; s. 1694, ch. 97-102.






Chapter 951 - COUNTY AND MUNICIPAL PRISONERS

951.01 - County prisoners may be put to labor.

951.01 County prisoners may be put to labor.—The board of county commissioners of each county may employ all persons in the jail of their respective counties under sentence upon conviction for crime at labor upon the roads, bridges, or other public works of the county where they are so imprisoned, or on other projects for which the governing body of the county could otherwise lawfully expend public funds and which it determines to be necessary for the health, safety, and welfare of the county.

History.—s. 1, ch. 2090, 1877; RS 3032; GS 4109; s. 1, ch. 5705, 1907; s. 1, ch. 5963, 1909; RGS 6217; s. 1, ch. 7323, 1917; s. 1, ch. 9203, 1923; CGL 8549; s. 44, ch. 57-121; s. 1, ch. 61-488; s. 18, ch. 61-530; ss. 19, 35, ch. 69-106; ss. 1, 2, ch. 70-441; s. 92, ch. 77-120; s. 111, ch. 79-3; s. 2, ch. 94-149; s. 28, ch. 96-312.



951.03 - County commissioners to provide food, etc.

951.03 County commissioners to provide food, etc.—Boards of county commissioners, when working county prisoners on the public works of the counties shall provide, or cause to be provided, substantial food, clothes, shoes, medical attention, etc., for said prisoners as are required for state prisoners in the state.

History.—s. 1, ch. 2090, 1877; RS 3032; GS 4109; s. 1, ch. 5705, 1907; s. 1, ch. 5963, 1909; RGS 6217; s. 1, ch. 7323, 1917; s. 1, ch. 9203, 1923; CGL 8549; s. 1, ch. 61-488.



951.032 - Financial responsibility for medical expenses.

951.032 Financial responsibility for medical expenses.—

(1) A county detention facility or municipal detention facility incurring expenses for providing medical care, treatment, hospitalization, or transportation may seek reimbursement for the expenses incurred in the following order:

(a) From the prisoner or person receiving medical care, treatment, hospitalization, or transportation by deducting the cost from the prisoner’s cash account on deposit with the detention facility. If the prisoner’s cash account does not contain sufficient funds to cover medical care, treatment, hospitalization, or transportation, then the detention facility may place a lien against the prisoner’s cash account or other personal property, to provide payment in the event sufficient funds become available at a later time. Any existing lien may be carried over to future incarceration of the same prisoner as long as the future incarceration takes place within the county originating the lien and the future incarceration takes place within 3 years of the date the lien was placed against the prisoner’s account or other personal property.

(b) From an insurance company, health care corporation, or other source if the prisoner or person is covered by an insurance policy or subscribes to a health care corporation or other source for those expenses.

(2) A prisoner who receives medical care, treatment, hospitalization, or transportation shall cooperate with the county detention facility or municipal detention facility in seeking reimbursement under paragraphs(1)(a) and (b) for expenses incurred by the facility for the prisoner. A prisoner who willfully refuses to cooperate with the reimbursement efforts of the detention facility may have a lien placed against the prisoner’s cash account or other personal property and may not receive gain-time as provided by s. 951.21.

History.—s. 2, ch. 83-189; s. 45, ch. 95-283.



951.033 - Income and assets; payment of subsistence costs.

951.033 Income and assets; payment of subsistence costs.—

(1) The Legislature finds that there is an urgent need to alleviate the increasing financial burdens on local subdivisions of the state caused by the expenses of incarcerating prisoners. In addition to a prisoner’s cash account on deposit in local detention facilities, many prisoners have sources of income and assets outside of the facility, which may include bank accounts, inheritances, real estate, social security payments, veteran’s payments, and other types of financial resources.

(2) The local detention facility shall determine the financial status of prisoners for the purpose of paying from their income and assets all or a fair portion of their daily subsistence costs. In determining the financial status of prisoners, any income exempt by state or federal law shall be excluded. Consideration shall be given to the prisoner’s ability to pay, the liability or potential liability of the prisoner to the victim or guardian or the estate of the victim, and his or her dependents.

(3) The chief correctional officer of a local subdivision may direct a prisoner to pay for all or a fair portion of daily subsistence costs. A prisoner is entitled to reasonable advance notice of the assessment and shall be afforded an opportunity to present reasons for opposition to the assessment.

(4) An order from the chief correctional officer directing payment of all or a fair portion of a prisoner’s daily subsistence costs may survive against the estate of the sentenced prisoner.

(5) The chief correctional officer may seek payment for the prisoner’s subsistence costs from:

(a) The prisoner’s cash account on deposit at the facility; or

(b) A civil restitution lien on the prisoner’s cash account on deposit at the facility or on other personal property.

(6) If the prisoner’s cash account at the local detention facility does not contain sufficient funds to cover subsistence costs, the chief correctional officer may place a civil restitution lien against the prisoner’s cash account or other personal property. A civil restitution lien may continue for a period of 3 years and applies to the cash account of any prisoner who is reincarcerated within the county in which the civil restitution lien was originated.

History.—s. 21, ch. 96-312.



951.04 - Furnishing of transportation to discharged prisoners.

951.04 Furnishing of transportation to discharged prisoners.—When a prisoner is discharged by reasons of having served his or her sentence, or upon receiving a pardon or parole, he or she shall be furnished transportation, or its equivalent in money, back to the place from which the prisoner was sentenced.

History.—s. 1, ch. 2090, 1877; RS 3032; GS 4109; s. 1, ch. 5705, 1907; s. 1, ch. 5963, 1909; RGS 6217; s. 1, ch. 7323, 1917; s. 1, ch. 9203, 1923; CGL 8549; s. 1, ch. 61-488; s. 1695, ch. 97-102; s. 1, ch. 99-361.



951.05 - Working county prisoners on roads and bridges or other public works of the county; hiring out to another county.

951.05 Working county prisoners on roads and bridges or other public works of the county; hiring out to another county.—The board of county commissioners of the several counties may require all county prisoners under sentence confined in the jail of their respective counties for any offense to labor upon the public roads, bridges, farms, or other public works owned and operated by the county, or on other projects for which the governing body of the county could otherwise lawfully expend public funds and which it determines to be necessary for the health, safety, and welfare of the county, or in the event the county commissioners of any county deem it to the best interest of their county, they may hire out their prisoners to any other county in the state to be worked upon the public roads, bridges, or other public works of that county, or on other projects for which the governing body of that county could otherwise lawfully expend public funds and which it determines to be necessary for the health, safety, and welfare of that county, or they may, upon such terms as may be agreed upon between themselves and the Department of Transportation, lease or let said prisoners to the department instead of keeping them in the county jail where they are sentenced. The money derived from the hire of such prisoners shall be paid to the county hiring out such prisoners and placed to the credit of the fine and forfeiture fund of the county.

History.—s. 13, ch. 6537, 1913; RGS 6218; s. 2, ch. 9203, 1923; CGL 8550; s. 1, ch. 61-488; ss. 23, 35, ch. 69-106; s. 3, ch. 94-149; s. 121, ch. 99-385.



951.06 - Employment of correctional officers; duties; salary.

951.06 Employment of correctional officers; duties; salary.—

(1) The county commissioners shall designate a chief correctional officer and such correctional officers as they deem necessary.

(2) All chief correctional officers of prisoners shall see that all rules and regulations prescribed by law or the department are fully observed and complied with; enforce discipline among the prisoners in and about the camps; and administer punishment to prisoners, when in their judgment the same is necessary in order to enforce proper discipline, conforming always to the law and rules and regulations.

(3) All boards of county commissioners shall immediately discharge any correctional officer who shall be guilty of gross negligence or cruel and inhuman treatment of prisoners under their control and their action shall be final.

(4) The salaries of correctional officers provided for in this chapter shall be fixed by the board of county commissioners, and the chief correctional officer shall be furnished means of transportation over the roads of the county when necessary, the upkeep and operation of which shall be furnished by the county; however, the county shall not in any case be required to furnish a driver of such conveyance where such services are required to be paid for.

(5) All salaries contemplated by this chapter shall be paid from the general revenue fund of the county.

History.—s. 13, ch. 6537, 1913; RGS 6218; s. 2, ch. 9203, 1923; CGL 8550; s. 44, ch. 57-121; ss. 1, 2, ch. 61-198; s. 18, ch. 61-530; ss. 19, 35, ch. 69-106; ss. 1, 2, ch. 70-441; s. 94, ch. 77-120; s. 113, ch. 79-3; s. 2, ch. 86-183; s. 29, ch. 96-312.



951.061 - Designation of sheriff as chief correctional officer; duties.

951.061 Designation of sheriff as chief correctional officer; duties.—

(1) Upon adoption of an ordinance by a majority of the county commission, the sheriff may be designated the chief correctional officer of the county correctional system, and the sheriff shall appoint such officers as he or she deems necessary.

(2) If designated, the sheriff or his or her designee shall enforce all existing state law concerning the operation and maintenance of county jails.

(3) The salaries for county correctional officers shall be paid from the general revenue fund of the county and shall be included by the sheriff, if designated as chief correctional officer of the county, in his or her proposed budget of expenditures for the maintenance and operation of the county correctional system as provided in s. 30.49.

History.—s. 3, ch. 86-183; s. 30, ch. 96-312; s. 1879, ch. 97-102.



951.062 - Contractual arrangements for operation and maintenance of county detention facilities.

951.062 Contractual arrangements for operation and maintenance of county detention facilities.—

(1) After consultation with the sheriff and upon adoption of an ordinance by vote of a majority plus one, the governing body of the county may enter into a contract with a private entity for the provision of the operation and maintenance of a county detention facility as defined in s. 951.23(1)(a) and the supervision of county prisoners. The contract may designate a representative from a private entity as the chief correctional officer pursuant to s. 951.061.

(2) The contract term shall be determined by the negotiating parties.

(3) Any private entity entering into a contract with the board of county commissioners pursuant to the provisions of s. 951.061 shall be liable in tort with respect to the care and custody of county prisoners under its supervision and for any breach of contract with the board of county commissioners.

(4) Any private entity entering into a contract with the board of county commissioners pursuant to the provisions of s. 951.061 shall allow law enforcement officers access to persons detained within the county detention facility for the purpose of conducting criminal investigations.

(5) In the case of a county prisoner’s willful failure to remain within the supervisory control of the private entity, such action shall constitute an escape, punishable as provided in s. 944.40.

(6) Private correctional officers responsible for supervising inmates within the facility shall meet the requirements necessary for certification by the Criminal Justice Standards and Training Commission pursuant to s. 943.1395. However, expenses for such training shall be the responsibility of the private entity.

(7) After consultation with the sheriff, the county shall appoint a contract monitor who shall be responsible for documenting adherence to the contract and compliance with rules, policies, procedures, and performance standards established by the local governing body.

(8) The contract shall require an annual audit of the private entity’s operation of the county detention facility or facilities.

(9) When a county enters into a contract for the operation and maintenance of county detention facilities, the sheriff of such county shall cease to be liable for actions arising out of the operation and maintenance of the facilities under contract, except as to any acts he or she commits personally.

History.—s. 4, ch. 86-183; s. 6, ch. 91-225; s. 2, ch. 94-168; s. 1696, ch. 97-102.



951.0623 - Application of ch. 86-183; agreement or contract as of July 1, 1986.

951.0623 Application of ch. 86-183; agreement or contract as of July 1, 1986.—Notwithstanding any other provision of chapter 86-183, Laws of Florida, each correctional facility and county detention facility operated and maintained by either the sheriff or by a contractual private entity on the effective date of this act may continue to be operated and maintained in accordance with any current agreement or contract; however, should such agreement or contract ever be terminated, the provisions of chapter 86-183, Laws of Florida, shall thereafter apply.

History.—s. 9, ch. 86-183.



951.063 - Privately operated county correctional facilities.

951.063 Privately operated county correctional facilities.—Each private correctional officer employed by a private entity under contract to a county commission must be certified as a correctional officer under s. 943.1395 and must meet the minimum qualifications established in s. 943.13. The county shall provide to the Criminal Justice Standards and Training Commission all necessary fingerprints for Florida Department of Law Enforcement and Federal Bureau of Investigation background checks. The Criminal Justice Standards and Training Commission shall advise the county as to those employees whose certification has been denied or revoked. Neither the county nor the private entity shall be the direct recipient of criminal records.

History.—s. 5, ch. 86-183.



951.08 - Prisoner workday.

951.08 Prisoner workday.—No prisoner shall be compelled to labor more than 10 hours per day nor be subject to punishment for any refusal to labor beyond such limit; provided, that the 10 hours shall be the time embraced from the leaving to the return of the prisoner to his or her place of detention.

History.—s. 13, ch. 6537, 1913; RGS 6218; s. 2, ch. 9203, 1923; CGL 8550; s. 1, ch. 61-488; s. 1697, ch. 97-102.



951.10 - Leasing prisoners to work for private interests prohibited.

951.10 Leasing prisoners to work for private interests prohibited.—County prisoners may not be leased to work for any private interests. This section does not prohibit county inmates from working in nonprofit and private sector jobs pursuant to s. 951.24(2) and consistent with federal law.

History.—s. 3, ch. 9203, 1923; CGL 8551; s. 1, ch. 61-488; s. 17, ch. 2001-110.



951.11 - Turning prisoners over to board of bond trustees, etc.

951.11 Turning prisoners over to board of bond trustees, etc.—The board of county commissioners in counties where a board of bond trustees, board of public works, or other duly constituted board, has charge of the construction and maintenance of the public roads may turn the county prisoners over to the said trustees to be worked on the public roads of said county, subject to all the rules and regulations herein provided.

History.—s. 4, ch. 9203, 1923; CGL 8552; s. 1, ch. 61-488.



951.12 - Working prisoners on public roads and exchange of prisoners between counties.

951.12 Working prisoners on public roads and exchange of prisoners between counties.—All persons confined in the county jail under sentence of a court may be worked on the roads of the county. In case the number of prisoners in any county at any time be less than five, the county commissioners of such county may arrange with the county commissioners of any other county for an exchange of prisoners. The county commissioners shall not be required to work the prisoners on the public roads when there is no contract between the counties as provided herein, nor when in their judgment the number of prisoners is insufficient to justify the employment of a correctional officer to work them.

History.—s. 4, ch. 4769, 1899; GS 4110; RGS 6219; CGL 8553; s. 1, ch. 61-488; s. 46, ch. 95-283.



951.13 - Transferring from one county to another.

951.13 Transferring from one county to another.—

(1) When the county commissioners of any county shall have made provision for the expenses of supporting and guarding, while at work on the public roads, a larger number of prisoners than can be supplied from that county, upon the application of the county commissioners of such county, the county commissioners of any other county which has not otherwise provided for the working of its prisoners or otherwise disposed of its prisoners, or may hereafter dispose of its prisoners, shall deliver to said county or counties applying for same, in the order of their application, such prisoners as may be confined in the county jail or hereafter be sentenced to such county jail.

(2) Provided, that the cost of guarding and maintaining such prisoners shall be paid by the county applying for and receiving the same and any and all such prisoners from such other counties may at any time be returned to the sheriff of such other counties at the expense of the county having received and used them; provided, further, that no prisoners shall be sent out of the county in which they have been convicted and sentenced to work to any other county unless a contract for that purpose shall have been entered into by the boards of county commissioners of the respective counties, and arrangements made for their safekeeping, proper care, and safe return by the employing counties to the county or counties from which such prisoners were sentenced.

History.—s. 5, ch. 4769, 1899; GS 4111; RGS 6220; CGL 8554; s. 1, ch. 61-488.



951.14 - Failure of person to discharge his or her duty; penalty.

951.14 Failure of person to discharge his or her duty; penalty.—Any person appointed by virtue of the laws of the state relative to working county prisoners on the public road, or to whom duties are assigned in this chapter, who shall fail to make complete return within the time specified therein, or who shall otherwise fail to discharge the duties imposed upon him or her by this chapter, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 8, ch. 4769, 1899; GS 4112; RGS 6221; CGL 8555; s. 7, ch. 29615, 1955; s. 1, ch. 61-488; s. 1180, ch. 71-136; s. 1698, ch. 97-102.



951.15 - Credit on fines and costs.

951.15 Credit on fines and costs.—Every working prisoner shall be entitled to receive, together with subsistence, a credit at the rate of 30 cents per diem, on account of fines and costs adjudged against him or her.

History.—s. 2, ch. 2090, 1877; RS 3033; GS 4113; RGS 6222; CGL 8556; s. 1, ch. 61-488; s. 1699, ch. 97-102.



951.16 - Prisoners entitled to receive credit on fine based on imprisonment.

951.16 Prisoners entitled to receive credit on fine based on imprisonment.—Every person who may be imprisoned in the county jail for failure to pay a fine and costs, or either, under sentence imposed upon conviction for crime shall be entitled to receive, together with subsistence, a credit on such fine and costs, or either, as the case may be, in proportion to the time such person may be imprisoned.

History.—s. 1, ch. 6176, 1911; RGS 6223; CGL 8557.



951.175 - Provision of programs for women.

951.175 Provision of programs for women.—

(1) This section may be cited as the “County Corrections Equality Act.”

(2) All regularly employed assistants, officers, and employees whose duties bring them into contact with the inmates of the institution shall be women as far as practicable.

(3) Women inmates shall have access to programs of education, vocational training, rehabilitation, and substance abuse treatment that are equivalent to those programs which are provided for male inmates. The county shall ensure that women inmates are given opportunities for exercise, recreation, and visitation privileges according to the same standards as those privileges are provided for men. Women inmates shall be given opportunities to participate in work-release programs which are comparable to the opportunities provided for male inmates and shall be eligible for early release according to the same standards and procedures under which male inmates are eligible for early release.

(4) An inmate who is pregnant shall be provided with prenatal care and medical treatment for the duration of her pregnancy. The county shall ensure that a pregnant inmate receives supplemental food and clothing and is excused from inappropriate work assignments. An inmate shall be transferred to a hospital outside the detention facility grounds if a condition develops which is beyond the scope and capabilities of the county detention center’s medical facilities.

(5) Any woman inmate who gives birth to a child during her term of imprisonment may be temporarily taken to a hospital outside the detention facility for the purpose of childbirth, and the charge for hospital and medical care shall be charged against the funds allocated to the detention facility. The county shall provide for the care of any child so born and shall pay for the child’s care until the child is suitably placed outside the prison system.

History.—s. 2, ch. 91-195; s. 30, ch. 91-225.



951.176 - Provision of education programs for youth.

951.176 Provision of education programs for youth.—Minors who have not graduated from high school and eligible students with disabilities under the age of 22 who have not graduated with a standard diploma or its equivalent who are detained in a county or municipal detention facility as defined in s. 951.23 shall be offered educational services by the local school district in which the facility is located. These educational services shall be based upon the estimated length of time the youth will be in the facility and the youth’s current level of functioning. School district superintendents or their designees shall be notified by the county sheriff or chief correctional officer, or his or her designee, upon the assignment of a youth under the age of 21 to the facility. A cooperative agreement with the local school district and applicable law enforcement units shall be developed to address the notification requirement and the provision of educational services to these youth.

History.—s. 11, ch. 2000-137.



951.19 - Interference with county prisoners.

951.19 Interference with county prisoners.—Whoever shall interfere with county prisoners while at work, at their meals, at rest, or while going to and from their quarters or with the correctional officers in charge of them, either by assaulting them or by inciting them or attempting to incite the prisoners to disobedience, revolt, or escape, shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.083.

History.—s. 2, ch. 4391, 1895; GS 3508; RGS 5394; CGL 7533; s. 1181, ch. 71-136; s. 47, ch. 95-283.



951.21 - Gain-time for good conduct for county prisoners.

951.21 Gain-time for good conduct for county prisoners.—

(1) Commutation of time for good conduct of county prisoners shall be granted by the board of county commissioners unless, by a majority vote of the board of county commissioners, the board elects to discontinue or revise gain-time policies for good conduct. If the board of commissioners authorizes commutation of time for good conduct, the following deductions shall be made from the term of sentence when no charge of misconduct has been sustained against a county prisoner: up to 5 days per month off the first and second years of the sentence; up to 10 days per month off the third and fourth years of the sentence; up to 15 days per month off the fifth and all succeeding years of the sentence. Where no charge of misconduct is sustained against a county prisoner, the deduction shall be deemed earned and the prisoner shall be entitled to credit for a month as soon as the prisoner has served such time as, when added to the deduction allowable, will equal a month. A county prisoner under two or more cumulative sentences shall be allowed commutation as if they were all one sentence.

(2) For each sustained charge of escape or attempted escape, mutinous conduct, or other serious misconduct, all the commutation which shall have accrued in favor of a county prisoner up to that day shall be forfeited, except that in case of escape if the prisoner voluntarily returns without expense to the state or county then such forfeiture may be set aside by the board of county commissioners if in its judgment the prisoner’s subsequent conduct entitles him or her thereto.

(3) The board of county commissioners, upon recommendation of the warden or sheriff, may adopt a policy to allow for county prisoners, in addition to time credits, an extra good-time allowance for meritorious conduct or exceptional industry not to exceed 5 days per month.

(4) All or any part of the gain-time earned by a county prisoner and any extra gain-time allowed him or her, if any, shall be subject to forfeiture by the board of county commissioners upon recommendation of the sheriff or warden for violation of any law of the state or any rule or regulation of the board or institution.

History.—s. 23, ch. 3883, 1889; RS 3059; GS 4140; s. 1, ch. 6177, 1911; s. 1, ch. 6917, 1915; RGS 6231; CGL 8567; s. 1, ch. 18065, 1937; s. 1, ch. 19199, 1939; s. 1, ch. 25210, 1949; s. 1, ch. 28300, 1953; s. 1, ch. 61-347; s. 1, ch. 65-220; ss. 19, 35, ch. 69-106; ss. 1, 2, ch. 70-441; s. 98, ch. 77-120; s. 501, ch. 81-259; s. 1700, ch. 97-102; s. 2, ch. 99-361.

Note.—Former s. 954.06.



951.22 - County detention facilities; contraband articles.

951.22 County detention facilities; contraband articles.—

(1) It is unlawful, except through regular channels as duly authorized by the sheriff or officer in charge, to introduce into or possess upon the grounds of any county detention facility as defined in s. 951.23 or to give to or receive from any inmate of any such facility wherever said inmate is located at the time or to take or to attempt to take or send therefrom any of the following articles which are hereby declared to be contraband for the purposes of this act, to wit: Any written or recorded communication; any currency or coin; any article of food or clothing; any tobacco products as defined in s. 210.25(12); any cigarette as defined in s. 210.01(1); any cigar; any intoxicating beverage or beverage which causes or may cause an intoxicating effect; any narcotic, hypnotic, or excitative drug or drug of any kind or nature, including nasal inhalators, sleeping pills, barbiturates, and controlled substances as defined in s. 893.02(4); any firearm or any instrumentality customarily used or which is intended to be used as a dangerous weapon; and any instrumentality of any nature that may be or is intended to be used as an aid in effecting or attempting to effect an escape from a county facility.

(2) Whoever violates subsection (1) shall be guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 1, ch. 63-140; s. 1182, ch. 71-136; s. 180, ch. 71-355; s. 33, ch. 74-112; s. 1, ch. 78-41; s. 78, ch. 87-226; s. 6, ch. 91-225; s. 4, ch. 94-149; s. 32, ch. 2016-145; s. 23, ch. 2016-220.



951.221 - Sexual misconduct between detention facility employees and inmates; penalties.

951.221 Sexual misconduct between detention facility employees and inmates; penalties.—

(1) Any employee of a county or municipal detention facility or of a private detention facility under contract with a county commission who engages in sexual misconduct, as defined in s. 944.35(3)(b)1., with an inmate or an offender supervised by the facility without committing the crime of sexual battery commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The consent of an inmate to any act of sexual misconduct may not be raised as a defense to prosecution under this section.

(2) Notwithstanding prosecution, any violation of this section, as determined by the administrator of the facility, constitutes sufficient cause for dismissal of the violator from employment, and such person may not again be employed in any capacity in connection with the correctional system.

History.—s. 3, ch. 2001-92.



951.23 - County and municipal detention facilities; definitions; administration; standards and requirements.

951.23 County and municipal detention facilities; definitions; administration; standards and requirements.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “County detention facility” means a county jail, a county stockade, a county work camp, a county residential probation center, and any other place except a municipal detention facility used by a county or county officer for the detention of persons charged with or convicted of either felony or misdemeanor.

(b) “County residential probation center” means a county-operated facility housing offenders serving misdemeanor sentences or first-time felony sentences. Such facilities shall provide or contract for the provision of the programs established under s. 951.231.

(c) “County prisoner” means a person who is detained in a county detention facility by reason of being charged with or convicted of either felony or misdemeanor.

(d) “Municipal detention facility” means a city jail, a city stockade, a city prison camp, and any other place except a county detention facility used by a municipality or municipal officer for the detention of persons charged with or convicted of violation of municipal laws or ordinances.

(e) “Municipal prisoner” means a person who is detained in a municipal detention facility by reason of being charged with or convicted of violation of municipal law or ordinance.

(f) “Reduced custody housing area” means that area of a county detention facility or municipal detention facility which is designed to hold a large number of prisoners in a dormitory or barracks-type setting. The area may or may not have a security exterior, limited access, or exterior walls constructed of canvas, cloth, or any material similarly flexible or woven, which is flame resistant and is supported by a structural frame of metal or similar durable material.

(2) COLLECTION OF INFORMATION.—In conjunction with the administrators of county detention facilities, the Department of Corrections shall develop an instrument for the collection of information from the administrator of each county detention facility. Whenever possible, the information shall be transmitted by the administrator to the Department of Corrections electronically or in a computer readable format. The information shall be provided on a monthly basis and shall include, but is not limited to, the following:

(a) The number of persons housed per day who are:

1. Felons sentenced to cumulative sentences of incarceration of 364 days or less.

2. Felons sentenced to cumulative sentences of incarceration of 365 days or more.

3. Sentenced misdemeanants.

4. Awaiting trial on at least one felony charge.

5. Awaiting trial on misdemeanor charges only.

6. Convicted felons and misdemeanants who are awaiting sentencing.

7. Juveniles.

8. State parole violators.

9. State inmates who were transferred from a state correctional facility, as defined in s. 944.02, to the county detention facility.

(b) The number of persons housed per day, admitted per month, and housed on the last day of the month, by age, race, sex, country of citizenship, country of birth, and immigration status classified as one of the following:

1. Permanent legal resident of the United States.

2. Legal visitor.

3. Undocumented or illegal alien.

4. Unknown status.

(c) The number of persons housed per day:

1. Pursuant to part I of chapter 394, “The Florida Mental Health Act.”

2. Pursuant to chapter 397, “Substance Abuse Services.”

(d) The cost per day for housing a person in the county detention facility.

(e) The number of persons admitted per month, and the number of persons housed on the last day of the month, by age, race, and sex, who are:

1. Felons sentenced to cumulative sentences of incarceration of 364 days or less.

2. Felons sentenced to cumulative sentences of incarceration of 365 days or more.

3. Sentenced misdemeanants.

4. Awaiting trial on at least one felony charge.

5. Awaiting trial on misdemeanor charges only.

6. Convicted felons and misdemeanants who are awaiting sentencing.

7. Juveniles.

8. State parole violators.

9. State inmates who were transferred from a state correctional facility, as defined in s. 944.02, to the county detention facility.

(f) The number of persons admitted per month, by age, race, and sex:

1. Pursuant to part I of chapter 394, “The Florida Mental Health Act.”

2. Pursuant to chapter 397, “Substance Abuse Services.”

(3) ANALYSIS AND USE OF INFORMATION; LISTS OF CONSTRUCTION PLANS.—The information shall be analyzed and evaluated by the Department of Corrections for comparisons of various categories between counties and may be used for the provision of technical assistance, upon request of the chief correctional officer. Such assistance may include, but is not limited to, enhancement of existing pretrial intervention programs and state reimbursement for operational, renovation, or construction costs for county detention facilities.

(4) STANDARDS FOR SHERIFFS AND CHIEF CORRECTIONAL OFFICERS.—

(a) There shall be established a five-member working group consisting of three persons appointed by the Florida Sheriffs Association and two persons appointed by the Florida Association of Counties to develop model standards for county and municipal detention facilities. By October 1, 1996, each sheriff and chief correctional officer shall adopt, at a minimum, the model standards with reference to:

1.a. The construction, equipping, maintenance, and operation of county and municipal detention facilities.

b. The cleanliness and sanitation of county and municipal detention facilities; the number of county and municipal prisoners who may be housed therein per specified unit of floor space; the quality, quantity, and supply of bedding furnished to such prisoners; the quality, quantity, and diversity of food served to them and the manner in which it is served; the furnishing to them of medical attention and health and comfort items; and the disciplinary treatment which may be meted out to them.

Notwithstanding the provisions of the otherwise applicable building code, a reduced custody housing area may be occupied by inmates or may be used for sleeping purposes as allowed in subsection (7). The sheriff or chief correctional officer shall provide that a reduced custody housing area shall be governed by fire and life safety standards which do not interfere with the normal use of the facility and which affect a reasonable degree of compliance with rules of the State Fire Marshal for correctional facilities.

2. The confinement of prisoners by classification and providing, whenever possible, for classifications which separate males from females, juveniles from adults, felons from misdemeanants, and those awaiting trial from those convicted and, in addition, providing for the separation of special risk prisoners, such as the mentally ill, alcohol or narcotic addicts, sex deviates, suicide risks, and any other classification which the local unit may deem necessary for the safety of the prisoners and the operation of the facility pursuant to degree of risk and danger criteria. Nondangerous felons may be housed with misdemeanants.

(b) A county or municipal detention facility which stocks medicinal drugs in quantities other than individual prescriptions must obtain the services of a consultant pharmacist or dispensing physician and comply with the licensing requirements of chapter 465. A facility which has a valid license pursuant to chapter 465 shall have that part of its medical services relating to procedures for the safe handling and storage of medicinal drugs exempt from the inspection requirements of this section. A facility which maintains only individual prescriptions dispensed by a licensed pharmacist is not required to be licensed under chapter 465.

(5) FIRESAFETY INSPECTIONS.—The managing body of the county or municipal detention facility shall contract for the firesafety inspections of such facilities. The inspections must be performed by personnel certified by the State Fire Marshal’s office as firesafety inspectors and must be performed at least once annually.

(6) REMOVAL OF PRISONERS TO ANOTHER COUNTY OR MUNICIPALITY.—

(a) When a court finds that county or municipal prisoners are detained in a county or municipal detention facility that does not meet minimum standards and requirements, the court may order the prisoners, or any part of them, removed to and confined in a county or municipal detention facility that does meet such standards and requirements, whether it is in the same county or municipality or in some other county or municipality.

(b) The expense of maintaining prisoners removed to another county or municipality under the provisions of paragraph (a) shall be borne by the county or municipality from which they are removed.

(c) Promptly upon the making of any order authorized by paragraph (a), copies thereof shall be sent to the officer in charge of the county or municipal detention facility from which the county or municipal prisoners affected by such order are required to be removed, to the board of county commissioners of the county or the city commissioners of the municipality in which such county or municipal detention facility is situated, and to the officer in charge of the county or municipal detention facility to which they are required to be removed. If the order requires the removal of county or municipal prisoners to a county or municipal detention facility in another county or municipality, a copy thereof shall also be promptly sent to the board of county commissioners of the county, or the city commissioners of the municipality, in which it is situated.

(7) USE OF REDUCED CUSTODY HOUSING AREA.—Any county detention facility or municipal detention facility may provide for the custody on a temporary basis in a reduced custody housing area of sentenced or unsentenced misdemeanants, nondangerous felons, or such other inmates who are determined by the sheriff or other chief correctional officer to not present a risk of escape or a threat to the staff, other inmates, or themselves.

(8) ASSISTANCE TO LOCAL GOVERNMENT.—Upon the request of a sheriff, or the chair of the board of county commissioners in a county in which the chief corrections officer is not a constitutional officer, the Department of Corrections may provide technical assistance to local governments in the design and implementation of offender classification systems, evaluation of construction and financing alternatives, the development of community service programs, and the use of mutual aid programs in jail-sharing efforts.

(9) INMATE COMMISSARY AND WELFARE FUND.—

(a) A commissary may be operated in the detention facility. If a commissary is established, then an inmate welfare fund shall also be established. The officer in charge will establish a procedure for providing commissary or canteen facilities or access to canteen items for the benefit of the inmate. The commissary or canteen shall not sell food that competes with the detention facility food program. It is recommended that inmates routinely carry no money and that a check-off system from their account be implemented. If money is permitted, a limit shall be set and all money in possession in excess of that limit shall be confiscated and deposited immediately in the inmate welfare fund, if there is one, unless it is needed as evidence in a trial or disciplinary hearing. If a detention facility does not have an inmate welfare fund, confiscated moneys shall be receipted and placed in the inmate’s personal property or inmate bank account. A shopping list shall be developed and printed for the information of all inmates with the prices and special conditions governing each sale shown clearly on such a list. Valuable items purchased by inmates shall be added to their personal property list after purchase and marked for identification.

(b) Canteen prices shall be set so as not to exceed the fair market value for comparable products sold in the community where the facility is located.

(c) Expenses involved in the commissary operation, including compensation for commissary employees and gratuities for inmates who may assist such employees, may be paid from the profit.

(d) Profits from the commissary shall be used for overall inmate welfare, and an inmate welfare fund committee shall recommend what expenditures are to be made. Activities of the committee shall be reviewed by the officer in charge who shall have final authority on expenditures. It is recommended that the jail chaplain be a member of the committee.

(e) The officer in charge shall be responsible for an audit of the fiscal management of the commissary by a disinterested party on an annual basis, which shall include certification of compliance with the pricing requirements of paragraph (b). Appropriate transaction records and stock inventory shall be kept current.

(10) It is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for a county prisoner or a municipal prisoner in a county detention facility to knowingly, on two or more occasions, violate a posted jail rule governing the conduct of prisoners, if the rule prohibits any of the following acts:

(a) Assaulting any person;

(b) Fighting with another person;

(c) Threatening another with bodily harm, or any offense against another person or property;

(d) Extortion, blackmail, protection, demanding or receiving money or anything of value in return for protection against others to avoid bodily harm, or under threat of informing;

(e) Engaging in sexual acts with others;

(f) Making sexual proposals or threats to another;

(g) Indecent exposure;

(h) Escape;

(i) Attempting or planning escape;

(j) Wearing a disguise or mask;

(k) Setting a fire;

(l) Destroying, altering, damaging, or defacing government property or the property of another person;

(m) Stealing (theft);

(n) Tampering with or blocking any locking device;

(o) Adulteration of any food or drink;

(p) Possession or introduction of any explosive, ammunition, firearm, or weapon;

(q) Possession of contraband;

(r) Misuse of authorized medication;

(s) Loaning of property or anything of value for profit or increased return;

(t) Possession of anything not authorized for retention or receipt by the inmate and not issued to him or her through regular institutional channels;

(u) Mutilating or altering issued clothing, bedding, linen, or mattresses;

(v) Rioting;

(w) Encouraging others to riot;

(x) Engaging in or encouraging a group demonstration;

(y) Refusing to work;

(z) Encouraging others to refuse to work or participating in work stoppage;

(aa) Refusing to obey a reasonable order of any staff member;

(bb) Unexcused absence from work or any assignment;

(cc) Malingering; feigning an illness or injury;

(dd) Failing to perform work as instructed by a supervisor;

(ee) Lying or providing a false statement to a staff member;

(ff) Conduct which disrupts or interferes with the security or orderly running of the institution;

(gg) Counterfeiting, forging, or unauthorized reproduction of any document, article, or identification, money, security, or official paper;

(hh) Participating in an unauthorized meeting or gathering;

(ii) Being in an unauthorized area;

(jj) Failure to follow safety or sanitation regulations;

(kk) Using any equipment or machinery contrary to instructions or posted safety standards;

(ll) Failing to stand count;

(mm) Interfering with the taking of count;

(nn) Making intoxicants or being intoxicated;

(oo) Smoking where prohibited;

(pp) Using abusive or obscene language;

(qq) Gambling; preparing or conducting a gambling pool; possession of gambling paraphernalia;

(rr) Being unsanitary or untidy; failing to keep one’s person and one’s quarters in accordance with posted standards;

(ss) Tattooing or self-mutilation;

(tt) Unauthorized use of mail or telephone;

(uu) Unauthorized contacts with the public;

(vv) Correspondence or conduct with a visitor in violation of posted regulations;

(ww) Giving or offering any official or staff member a bribe or anything of value; or

(xx) Giving money or anything of value to, or accepting money or anything of value from another inmate, a member of his or her family, or his or her friend.

Punishment for a violation of this subsection shall run consecutive to any other sentence.

(11) GANG STATUS OF INMATES.—A county or municipal detention facility may designate an individual to be responsible for assessing whether each current inmate is a criminal gang member or associate using the criteria in s. 874.03. The individual should at least once biweekly transmit information on inmates believed to be criminal gang members or associates to the arresting law enforcement agency.

History.—ss. 1-6, ch. 67-17; ss. 19, 35, ch. 69-106; ss. 1, 2, ch. 70-441; s. 2, ch. 71-113; s. 99, ch. 77-120; s. 117, ch. 79-3; s. 502, ch. 81-259; s. 1, ch. 83-33; s. 29, ch. 83-131; s. 17, ch. 85-288; s. 1, ch. 86-80; s. 1, ch. 86-235; s. 1, ch. 87-340; s. 78, ch. 88-122; s. 1, ch. 90-97; s. 28, ch. 91-225; s. 1, ch. 92-117; s. 46, ch. 93-39; s. 48, ch. 95-283; s. 31, ch. 96-312; s. 1880, ch. 97-102; s. 9, ch. 98-388; s. 3, ch. 99-361; s. 28, ch. 2000-157; s. 47, ch. 2010-117; s. 3, ch. 2013-80; s. 172, ch. 2014-17.



951.231 - County residential probation program.

951.231 County residential probation program.—

(1) Any prisoner who has been sentenced under s. 921.18 to serve a sentence in a county residential probation center as described in s. 951.23 shall:

(a) Reside at the center at all times other than during employment hours and reasonable travel time to and from his or her place of employment, except that supervisory personnel at a county residential probation center may extend the limits of confinement to include, but not be limited to, probation, community control, or other appropriate supervisory techniques.

(b) Seek and obtain employment on an 8-hours-a-day basis and retain employment throughout the period of time he or she is housed at the center.

(c) Participate in and complete the program required by s. 958.045, if required by the supervisor of the center.

(d) Participate in the education program provided at the center, if required by the supervisor of the center.

(e) Participate in the drug treatment program provided at the center, if required by the supervisor of the center.

(2) The center participating in the county residential probation program must provide or contract to provide for the programs established under subsection (1) as well as provide or contract to provide for necessary health care for the period of time the prisoner is housed at the center.

(3) A local government having an existing Department of Corrections probation and restitution center within its boundaries with current available capacity may contract with the Department of Corrections to house prisoners sentenced in accordance with s. 921.18.

(4) A local government having an existing Department of Corrections probation and restitution center within its boundaries without current available capacity, or a local government not having an existing Department of Corrections probation and restitution center within its boundaries, may provide facilities either through construction, purchase, or lease of new facilities or purchase, renovation, or lease of existing facilities.

(5) Local governments participating in this program may apply to the Department of Corrections for funding. The department shall allocate the funding for this program to the extent authorized in the General Appropriations Act.

History.—s. 79, ch. 88-122; s. 1701, ch. 97-102; s. 48, ch. 2010-117.



951.24 - Extend the limits of confinement for county prisoners.

951.24 Extend the limits of confinement for county prisoners.—

(1) Any county shall be deemed to have a work-release program upon the motion of that county’s board of county commissioners which shall require the concurrence of the sheriff of the county.

(2)(a) Whenever punishment by imprisonment in the county jail is prescribed, the sentencing court, in its discretion, may at any time during the sentence consider granting the privilege to the prisoner to leave the confines of the jail or county facility during necessary and reasonable hours, subject to the rules and regulations prescribed by the court, to work at paid employment, conduct his or her own business or profession, or participate in an educational or vocational training program, while continuing as an inmate of the county facility in which he or she shall be confined except during the period of his or her authorized release.

(b) Any prisoner, at the time of sentencing or thereafter, may request the court in writing for the privilege of being placed on the work-release program. The Department of Corrections, upon the request of the court, is authorized to conduct such investigations as are necessary and to make recommendations to the court pertaining to the suitability of the plan for the prisoner and to supervise such prisoner if released under this program. Such a release may be granted by the court with the advice and consent of the sheriff and upon agreement by the prisoner. The court may withdraw the privilege at any time, with or without notice.

(c) No person convicted of sexual battery pursuant to s. 794.011 is eligible for any work-release program or any other extension of the limits of confinement under this section.

(3)(a) The wages or salary of prisoners employed under this program may be disbursed by the sheriff pursuant to court order for the following purposes in the order listed:

1. Board of the prisoner.

2. Necessary travel expense to and from work and other necessary incidental expenses of the prisoner.

3. Support of the prisoner’s legal dependents.

4. Payment, either in full or ratable, of the prisoner’s obligations acknowledged by him or her in writing or which have been reduced to judgment.

5. The balance to the prisoner upon discharge from his or her sentence, or until an order of the court is entered declaring that the prisoner has left lawful confinement, declaring that the balance remaining is forfeited, and directing the sheriff to deposit the funds in the general fund of the county to be spent for general purposes.

(b) The sheriff may collect from a prisoner the wages or salary earned pursuant to this program. The sheriff shall deposit the same in a trust checking account and shall keep a ledger showing the status of the account of each prisoner. Such wages and salaries shall not be subject to garnishment in the hands of either the employer or the sheriff during the prisoner’s sentence and shall be disbursed only as provided in this section.

(c) Every prisoner gainfully employed is liable for the cost of his or her board in the jail as fixed by the county. The sheriff shall charge the prisoner’s account, if he or she has one, for such board. If the prisoner is gainfully self-employed he or she shall deposit with the sheriff an amount determined by the court sufficient to accomplish the provisions of subparagraphs (a)1.-5., in default of which his or her privileges under this section are automatically forfeited.

(d) The board of county commissioners of any county may, upon the recommendation of the sheriff, authorize the person in charge of a county stockade or workcamp to implement paragraphs (a), (b), and (c), when such facility is not directly under the sheriff.

(4) Any prisoner who willfully fails to remain within the extended limits of his or her confinement or to return within the time prescribed to the place of confinement shall be deemed an escapee from custody and shall be subject to punishment as prescribed by law.

(5) Exchange for the purpose of work-release of county prisoners among other counties of the state that have implemented work-release programs is hereby authorized, with the concurrence of the sheriffs of the involved counties. For the purpose of this subsection, upon exchange, the prisoner shall be deemed a prisoner of the county where confined unless or until he or she is removed from extended confinement status. Prisoners from other jurisdictions, serving lawful sentences, may also be received into a county work-release program as above provided.

(6) In carrying out the purpose of this section, any board of county commissioners may provide in its annual budget for payment to the Department of Corrections out of funds collected from those being supervised such amounts as are agreed upon by the board and department to be reasonable and necessary. County judges are hereby authorized to levy $10 per month upon those supervised for purposes of paying for supervision under this act.

History.—s. 1, ch. 69-143; s. 6, ch. 75-301; s. 100, ch. 77-120; s. 118, ch. 79-3; s. 3, ch. 83-274; s. 23, ch. 93-156; s. 1702, ch. 97-102.

Note.—Former s. 948.07.



951.25 - Sale of goods and services produced by county prisoners.

951.25 Sale of goods and services produced by county prisoners.—

(1) Any service or item manufactured, processed, grown, or produced, in whole or in part, by county prisoners in a county operating under a home rule charter adopted pursuant to ss. 10, 11, and 24, Art. VIII of the State Constitution of 1885, as preserved by s. 6(e), Art. VIII of the 1968 revised constitution, and not required for use in the work program may be furnished or sold to any state agency, department, or institution; political subdivision of the state; other state; or agency of the Federal Government within the state or to the public.

(2) Any sale made under this section shall be in accordance with rules established by the governing body of such county.

History.—s. 1, ch. 79-93.



951.26 - Public safety coordinating councils.

951.26 Public safety coordinating councils.—

(1) Each board of county commissioners shall establish a county public safety coordinating council for the county or shall join with a consortium of one or more other counties to establish a public safety coordinating council for the geographic area represented by the member counties.

(a)1. The public safety coordinating council for a county shall consist of:

a. The state attorney, or an assistant state attorney designated by the state attorney.

b. The public defender, or an assistant public defender designated by the public defender.

c. The chief circuit judge, or another circuit judge designated by the chief circuit judge.

d. The chief county judge, or another county judge designated by the chief county judge.

e. The chief correctional officer.

f. The sheriff, or a member designated by the sheriff, if the sheriff is not the chief correctional officer.

g. The state probation circuit administrator, or a member designated by the state probation circuit administrator, to be appointed to a 4-year term.

h. The chairperson of the board of county commissioners, or another county commissioner as designee.

i. If the county has such program available, the director of any county probation or pretrial intervention program, to be appointed to a 4-year term.

j. The director of a local substance abuse treatment program, or a member designated by the director, to be appointed to a 4-year term.

k. Representatives from county and state jobs programs and other community groups who work with offenders and victims, appointed by the chairperson of the board of county commissioners to 4-year terms.

2. The chairperson of the board of county commissioners, or another county commissioner as designee, shall serve as the chairperson of the council until the council elects a chairperson from the membership of the council.

(b)1. The public safety coordinating council for a consortium of two or more counties shall consist of the following members, appointed with the approval of each board of county commissioners within the consortium:

a. A chief circuit judge, or a circuit judge designated by a chief circuit judge.

b. A chief county judge, or a county judge designated by a chief county judge.

c. A state attorney, or an assistant state attorney designated by a state attorney.

d. A public defender, or an assistant public defender designated by a public defender.

e. A state probation circuit administrator, or a member designated by a state probation circuit administrator, to be appointed to a 4-year term.

f. A physician who practices in the area of alcohol and substance abuse, to be appointed to a 4-year term.

g. A mental health professional who practices in the area of alcohol and substance abuse, to be appointed to a 4-year term.

h. A sheriff or a jail administrator for a county within the consortium.

i. A chief of police for a municipality within the geographic area of the consortium.

j. A county commissioner from each member county of the consortium.

k. An elected member of the governing body of the most populous municipality within the geographic area of the consortium.

l. An elected member of a school board within the geographic area of the consortium.

2. The members of the public safety coordinating council shall elect a chairperson from among its members.

(2) The council shall meet at the call of the chairperson for the purpose of assessing the population status of all detention or correctional facilities owned or contracted by the county, or the county consortium, and formulating recommendations to ensure that the capacities of such facilities are not exceeded. Such recommendations shall include an assessment of the availability of pretrial intervention or probation programs, work-release programs, substance abuse programs, gain-time schedules, applicable bail bond schedules, and the confinement status of the inmates housed within each facility owned or contracted by the county, or the county consortium.

(3)(a) The council may also develop a local public safety plan for future construction needs. The plan must cover at least a 5-year period. The plan may be submitted for consideration to the local planning agency for the county, or the planning agency for each county within the consortium, at least 120 days before the adoption of or amendment to the comprehensive plan for the county by the local planning agency pursuant to part II of chapter 163.

(b) Each county, or county consortium, that contracts to receive community corrections funds for its community corrections programs under s. 948.51 shall require the public safety coordinating council to develop a comprehensive public safety plan as described therein which includes the future public safety construction needs as described in paragraph (a).

(4) The council may also develop a comprehensive local reentry plan that is designed to assist offenders released from incarceration to successfully reenter the community. The plan should cover at least a 5-year period. In developing the plan, the council shall coordinate with public safety officials and local community organizations who can provide offenders with reentry services, such as assistance with housing, health care, education, substance abuse treatment, and employment.

(5) All meetings of a public safety coordinating council, as well as its records, books, documents, and papers, are open and available to the public in accordance with ss. 119.07 and 286.011.

History.—s. 2, ch. 87-340; s. 90, ch. 88-122; s. 16, ch. 91-225; s. 35, ch. 92-310; s. 7, ch. 93-204; s. 44, ch. 95-283; s. 32, ch. 96-312; s. 1881, ch. 97-102; s. 22, ch. 2010-64.



951.27 - Blood tests of inmates.

951.27 Blood tests of inmates.—

(1) Each county and each municipal detention facility shall have a written procedure developed, in consultation with the facility medical provider, establishing conditions under which an inmate will be tested for infectious disease, including human immunodeficiency virus pursuant to s. 775.0877, which procedure is consistent with guidelines of the Centers for Disease Control and Prevention and recommendations of the Correctional Medical Authority. It is not unlawful for the person receiving the test results to divulge the test results to the sheriff or chief correctional officer.

(2) Except as otherwise provided in this subsection, serologic blood test results obtained pursuant to subsection (1) are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, such results may be provided to employees or officers of the sheriff or chief correctional officer who are responsible for the custody and care of the affected inmate and have a need to know such information, and as provided in ss. 775.0877 and 960.003. In addition, upon request of the victim or the victim’s legal guardian, or the parent or legal guardian of the victim if the victim is a minor, the results of any HIV test performed on an inmate who has been arrested for any sexual offense involving oral, anal, or vaginal penetration by, or union with, the sexual organ of another, shall be disclosed to the victim or the victim’s legal guardian, or to the parent or legal guardian of the victim if the victim is a minor. In such cases, the county or municipal detention facility shall furnish the test results to the Department of Health, which is responsible for disclosing the results to public health agencies as provided in s. 775.0877 and to the victim or the victim’s legal guardian, or the parent or legal guardian of the victim if the victim is a minor, as provided in s. 960.003(3).

(3) The results of any serologic blood test on an inmate are a part of that inmate’s permanent medical file. Upon transfer of the inmate to any other correctional facility, such file is also transferred, and all relevant authorized persons must be notified of positive HIV test results, as required in s. 775.0877.

History.—s. 13, ch. 88-380; s. 2, ch. 90-210; s. 16, ch. 93-227; s. 3, ch. 93-230; s. 8, ch. 94-90; s. 451, ch. 96-406; s. 38, ch. 97-93; s. 325, ch. 99-8.



951.28 - Transmitting prisoner information to reduce public assistance fraud.

951.28 Transmitting prisoner information to reduce public assistance fraud.—Upon consultation with the Department of Law Enforcement and the Social Security Administration, the county sheriff or chief correctional officer or his or her designee shall establish and implement a process to submit to the Social Security Administration, directly or indirectly, sufficient and necessary information to identify incarcerated persons who are wrongfully receiving entitlement benefits and payments.

History.—s. 50, ch. 96-312; s. 11, ch. 99-333.



951.29 - Procedure for requesting restoration of civil rights of county prisoners convicted of felonies.

951.29 Procedure for requesting restoration of civil rights of county prisoners convicted of felonies.—

(1) With respect to a person who has been convicted of a felony and is serving a sentence in a county detention facility, the administrator of the county detention facility shall provide to the prisoner, at least 2 weeks before discharge, if possible, an application form obtained from the Florida Commission on Offender Review which the prisoner must complete in order to begin the process of having his or her civil rights restored.

(2) This section shall not apply to prisoners who are discharged from a county detention facility to the custody or control of the Department of Corrections.

History.—s. 1, ch. 2006-174; s. 53, ch. 2014-191.






Chapter 957 - CORRECTIONAL PRIVATIZATION

957.01 - Short title.

957.01 Short title.—This chapter may be cited as the “Correctional Privatization Act.”

History.—s. 40, ch. 93-406; s. 10, ch. 2004-248.



957.02 - Definitions.

957.02 Definitions.—As used in this chapter, “department” means the Department of Corrections.

History.—s. 40, ch. 93-406; s. 11, ch. 2004-248.



957.04 - Contract requirements.

957.04 Contract requirements.—

(1) A contract entered into under this chapter for the operation of private correctional facilities shall maximize the cost savings of such facilities and shall:

(a) Be negotiated with the firm found most qualified. However, a contract for private correctional services may not be entered into by the Department of Management Services unless the Department of Management Services determines that the contractor has demonstrated that it has:

1. The qualifications, experience, and management personnel necessary to carry out the terms of the contract.

2. The ability to expedite the siting, design, and construction of correctional facilities.

3. The ability to comply with applicable laws, court orders, and national correctional standards.

(b) Indemnify the state and the department, including their officials and agents, against any and all liability, including, but not limited to, civil rights liability. Proof of satisfactory insurance is required in an amount to be determined by the Department of Management Services.

(c) Require that the contractor seek, obtain, and maintain accreditation by the American Correctional Association for the facility under that contract. Compliance with amendments to the accreditation standards of the association is required upon the approval of such amendments by the commission.

(d) Require that the proposed facilities and the management plans for the inmates meet applicable American Correctional Association standards and the requirements of all applicable court orders and state law.

(e) Establish operations standards for correctional facilities subject to the contract. However, if the department and the contractor disagree with an operations standard, the contractor may propose to waive any rule, policy, or procedure of the department related to the operations standards of correctional facilities which is inconsistent with the mission of the contractor to establish cost-effective, privately operated correctional facilities. The Department of Management Services shall be responsible for considering all proposals from the contractor to waive any rule, policy, or procedure and shall render a final decision granting or denying such request.

(f) Require the contractor to be responsible for a range of dental, medical, and psychological services; diet; education; and work programs at least equal to those provided by the department in comparable facilities. The work and education programs must be designed to reduce recidivism, and include opportunities to participate in such work programs as authorized pursuant to s. 946.523.

(g) Require the selection and appointment of a full-time contract monitor. The contract monitor shall be appointed and supervised by the Department of Management Services. The contractor is required to reimburse the Department of Management Services for the salary and expenses of the contract monitor. It is the obligation of the contractor to provide suitable office space for the contract monitor at the correctional facility. The contract monitor shall have unlimited access to the correctional facility.

(h) Be for a period of 3 years and may be renewed for successive 2-year periods thereafter. However, the state is not obligated for any payments to the contractor beyond current annual appropriations.

(2) Each contract entered into for the design and construction of a private correctional facility or juvenile commitment facility must include:

(a) Notwithstanding any provision of chapter 255 to the contrary, a specific provision authorizing the use of tax-exempt financing through the issuance of tax-exempt bonds, certificates of participation, lease-purchase agreements, or other tax-exempt financing methods. Pursuant to s. 255.25, approval is hereby provided for the lease-purchase of up to two private correctional facilities and any other facility authorized by the General Appropriations Act.

(b) A specific provision requiring the design and construction of the proposed facilities to meet the applicable standards of the American Correctional Association and the requirements of all applicable court orders and state law.

(c) A specific provision requiring the contractor, and not the Department of Management Services, to obtain the financing required to design and construct the private correctional facility or juvenile commitment facility built under this chapter.

(d) A specific provision stating that the state is not obligated for any payments that exceed the amount of the current annual appropriation.

(3)(a) Each contract for the designing, financing, acquiring, leasing, constructing, and operating of a private correctional facility shall be subject to ss. 255.2502 and 255.2503.

(b) Each contract for the designing, financing, acquiring, leasing, and constructing of a private juvenile commitment facility shall be subject to ss. 255.2502 and 255.2503.

(4) A contract entered into under this chapter does not accord third-party beneficiary status to any inmate or juvenile offender or to any member of the general public.

(5) Each contract entered into by the Department of Management Services must include substantial minority participation unless demonstrated by evidence, after a good faith effort, as impractical and must also include any other requirements the Department of Management Services considers necessary and appropriate for carrying out the purposes of this chapter.

(6) Notwithstanding s. 253.025(9), the Board of Trustees of the Internal Improvement Trust Fund need not approve a lease-purchase agreement negotiated by the Department of Management Services if the Department of Management Services finds that there is a need to expedite the lease-purchase.

(7)(a) Notwithstanding s. 253.025 or s. 287.057, whenever the Department of Management Services finds it to be in the best interest of timely site acquisition, it may contract without the need for competitive selection with one or more appraisers whose names are contained on the list of approved appraisers maintained by the Division of State Lands of the Department of Environmental Protection in accordance with s. 253.025(8). In those instances when the Department of Management Services directly contracts for appraisal services, it shall also contract with an approved appraiser who is not employed by the same appraisal firm for review services.

(b) Notwithstanding s. 253.025(8), the Department of Management Services may negotiate and enter into lease-purchase agreements before an appraisal is obtained. Any such agreement must state that the final purchase price cannot exceed the maximum value allowed by law.

History.—s. 40, ch. 93-406; s. 2, ch. 94-148; s. 56, ch. 96-312; s. 13, ch. 96-420; s. 22, ch. 96-422; s. 124, ch. 99-3; s. 26, ch. 99-4; s. 6, ch. 99-271; s. 12, ch. 2001-242; s. 1939, ch. 2003-261; s. 13, ch. 2004-248; s. 23, ch. 2006-2; s. 3, ch. 2006-32; s. 46, ch. 2016-233.



957.05 - Requirements for contractors operating private correctional facilities.

957.05 Requirements for contractors operating private correctional facilities.—

(1) Each contractor entering into a contract under this chapter is liable in tort with respect to the care and custody of inmates under its supervision and for any breach of contract. Sovereign immunity may not be raised by a contractor, or the insurer of that contractor on the contractor’s behalf, as a defense in any action arising out of the performance of any contract entered into under this chapter or as a defense in tort, or any other application, with respect to the care and custody of inmates under the contractor’s supervision and for any breach of contract.

(2)(a) The training requirements, including inservice training requirements, for employees of a contractor that assumes the responsibility for the operation and maintenance of a private correctional facility must meet or exceed the requirements for similar employees of the department or the training requirements mandated for accreditation by the American Correctional Association, whichever of those requirements are the more demanding. All employee training expenses are the responsibility of the contractor.

(b) Employees of a contractor who are responsible for the supervision of inmates shall have the same legal authority to rely on nondeadly and deadly force as do similar employees of the department.

(3) Any contractor or person employed by a contractor operating a correctional or detention facility pursuant to a contract executed under this chapter shall be exempt from the requirements of chapter 493, relating to licensure of private investigators and security officers.

History.—s. 40, ch. 93-406; s. 57, ch. 96-312.



957.06 - Powers and duties not delegable to contractor.

957.06 Powers and duties not delegable to contractor.—A contract entered into under this chapter does not authorize, allow, or imply a delegation of authority to the contractor to:

(1) Make a final determination on the custody classification of an inmate. The contractor may submit a recommendation for a custody change on an inmate; however, any recommendation made shall be in compliance with the department’s custody classification system.

(2) Choose the facility to which an inmate is initially assigned or subsequently transferred. The contractor may request, in writing, that an inmate be transferred to a facility operated by the department. The Department of Management Services, the contractor, and the department shall develop and implement a cooperative agreement for transferring inmates between a correctional facility operated by the department and a private correctional facility. The department, the Department of Management Services, and the contractor must comply with the cooperative agreement.

(3) Develop or adopt disciplinary rules or penalties that differ from the disciplinary rules and penalties that apply to inmates housed in correctional facilities operated by the department.

(4) Make a final determination on a disciplinary action that affects the liberty of an inmate. The contractor may remove an inmate from the general prison population during an emergency, before final resolution of a disciplinary hearing, or in response to an inmate’s request for assigned housing in protective custody.

(5) Make a decision that affects the sentence imposed upon or the time served by an inmate, including a decision to award, deny, or forfeit gain-time.

(6) Make recommendations to the Florida Commission on Offender Review with respect to the denial or granting of parole, control release, conditional release, or conditional medical release. However, the contractor may submit written reports to the Florida Commission on Offender Review and must respond to a written request by the Florida Commission on Offender Review for information.

(7) Develop and implement requirements that inmates engage in any type of work.

(8) Determine inmate eligibility for any form of conditional, temporary, or permanent release from a correctional facility.

History.—s. 40, ch. 93-406; s. 3, ch. 94-148; s. 49, ch. 95-283; s. 14, ch. 2004-248; s. 54, ch. 2014-191.



957.07 - Cost-saving requirements.

957.07 Cost-saving requirements.—

(1) The Department of Management Services may not enter into a contract or series of contracts unless the department determines that the contract or series of contracts in total for the facility will result in a cost savings to the state of at least 7 percent over the public provision of a similar facility. Such cost savings as determined by the Department of Management Services must be based upon the actual costs associated with the construction and operation of similar facilities or services as determined by the Department of Corrections and certified by the Auditor General. The Department of Corrections shall calculate all of the cost components that determine the inmate per diem in correctional facilities of a substantially similar size, type, and location that are operated by the Department of Corrections, including administrative costs associated with central administration. Services that are provided to the Department of Corrections by other governmental agencies at no direct cost to the department shall be assigned an equivalent cost and included in the per diem.

(2) Reasonable projections of payments of any kind to the state or any political subdivision thereof for which the private entity would be liable because of its status as private rather than a public entity, including, but not limited to, corporate income and sales tax payments, shall be included as cost savings in all such determinations. In addition, the costs associated with the appointment and activities of each contract monitor shall be included in such determination.

(3) In counties where the Department of Corrections pays its employees a competitive area differential, the cost for the public provision of a similar correctional facility may include the competitive area differential paid by the department.

(4) The Department of Corrections shall provide a report detailing the state cost to design, finance, acquire, lease, construct, and operate a facility similar to the private correctional facility on a per diem basis. This report shall be provided to the Auditor General in sufficient time that it may be certified to the Department of Management Services to be included in the request for proposals.

(5)(a) At the request of the Speaker of the House of Representatives or the President of the Senate, the Prison Per-Diem Workgroup shall develop consensus per diem rates for use by the Legislature. The Office of Program Policy Analysis and Government Accountability and the staffs of the appropriations committees of both the Senate and the House of Representatives are the principals of the workgroup. The workgroup may consult with other experts to assist in the development of the consensus per diem rates. All meetings of the workgroup shall be open to the public as provided in chapter 286.

(b) When developing the consensus per diem rates, the workgroup must:

1. Use data provided by the Department of Corrections from the most recent fiscal year to determine per diem costs for the following activities:

a. Custody and control;

b. Health services;

c. Substance abuse programs; and

d. Educational programs;

2. Include the cost of departmental, regional, institutional, and program administration and any other fixed costs of the department;

3. Calculate average per diem rates for the following offender populations: adult male, youthful offender male, and female; and

4. Make per diem adjustments, as appropriate, to account for variations in size and location of correctional facilities.

(c) The consensus per diem rates determined by the workgroup may be used to assist the Legislature in determining the level of funding provided to privately operated prisons to meet the 7-percent savings required of private prisons by this chapter.

(d) If a private vendor chooses not to renew the contract at the appropriated level, the Department of Management Services shall terminate the contract as provided in s. 957.14.

History.—s. 40, ch. 93-406; s. 5, ch. 94-148; s. 58, ch. 96-312; s. 135, ch. 2001-266; s. 2, ch. 2001-379; s. 15, ch. 2004-248; s. 152, ch. 2005-2; s. 4, ch. 2006-32; s. 49, ch. 2010-117.



957.08 - Capacity requirements.

957.08 Capacity requirements.—The Department of Corrections shall transfer and assign prisoners to each private correctional facility opened pursuant to this chapter in an amount not less than 90 percent or more than 100 percent of the capacity of the facility pursuant to the contract with the Department of Management Services. The prisoners transferred by the Department of Corrections shall represent a cross-section of the general inmate population, based on the grade of custody or the offense of conviction, at the most comparable facility operated by the department.

History.—s. 40, ch. 93-406; s. 16, ch. 2004-248.



957.09 - Applicability of chapter to other provisions of law.

957.09 Applicability of chapter to other provisions of law.—

(1)(a) Any offense that if committed at a state correctional facility would be a crime is a crime if committed by or with regard to inmates at private correctional facilities operated pursuant to a contract entered into under this chapter.

(b) All laws relating to commutation of sentences, release and parole eligibility, and the award of sentence credits apply to inmates incarcerated in a private correctional facility operated pursuant to a contract entered into under this chapter.

(2) The provisions of this chapter are supplemental to the provisions of ss. 944.105 and 944.710-944.719. However, in any conflict between a provision of this chapter and a provision of such other sections, the provision of this chapter shall prevail.

(3) The provisions of law governing the participation of minority business enterprises are applicable to this chapter.

(4) The provisions of this chapter do not apply to contracts between the department and county and municipal entities, other states, political subdivisions of another state, or correctional management service vendors in another state for the transfer and confinement of state inmates.

History.—s. 40, ch. 93-406; s. 13, ch. 2009-63.



957.11 - Evaluation of costs and benefits of contracts.

957.11 Evaluation of costs and benefits of contracts.—The Office of Program Policy Analysis and Government Accountability shall develop and implement an evaluation of the costs and benefits of each contract entered into under this chapter. This evaluation must include a comparison of the costs and benefits of constructing and operating prisons by the state versus by private contractors. The Office of Program Policy Analysis and Government Accountability shall also evaluate the performance of the private contractor at the end of the term of each management contract and make recommendations to the Speaker of the House of Representatives and the President of the Senate on whether to continue the contract.

History.—s. 40, ch. 93-406; s. 136, ch. 2001-266.



957.12 - Prohibition on contact.

957.12 Prohibition on contact.—A bidder or potential bidder is not permitted to have any contact with any member or employee of or consultant to the commission regarding a request for proposal, a proposal, or the evaluation or selection process from the time a request for proposals for a private correctional facility is issued until the time a notification of intent to award is announced, except if such contact is in writing or in a meeting for which notice was provided in the Florida Administrative Register.

History.—s. 40, ch. 93-406; s. 6, ch. 94-148; s. 59, ch. 2013-14.



957.13 - Background checks.

957.13 Background checks.—

(1) The Florida Department of Law Enforcement may accept fingerprints of individuals who apply for employment at a private correctional facility and who are required to have background checks under the provisions of this chapter.

(2) The Florida Department of Law Enforcement may, to the extent provided for by federal law, provide for the exchange of state, multistate, and federal criminal history records of individuals who apply for employment at a private correctional facility for the purpose of conducting background checks as required by law or contract.

History.—s. 7, ch. 94-148; s. 17, ch. 2004-248.



957.14 - Contract termination and control of a correctional facility by the department.

957.14 Contract termination and control of a correctional facility by the department.—A detailed plan shall be provided by a private vendor under which the department shall assume temporary control of a private correctional facility upon termination of the contract. The Department of Management Services may terminate the contract with cause after written notice of material deficiencies and after 60 workdays in order to correct the material deficiencies. If any event occurs that involves the noncompliance with or violation of contract terms and that presents a serious threat to the safety, health, or security of the inmates, employees, or the public, the department may temporarily assume control of the private correctional facility, with the approval of the Department of Management Services. A plan shall also be provided by a private vendor for the purchase and temporary assumption of operations of a correctional facility by the department in the event of bankruptcy or the financial insolvency of the private vendor. The private vendor shall provide an emergency plan to address inmate disturbances, employee work stoppages, strikes, or other serious events in accordance with standards of the American Correctional Association.

History.—s. 4, ch. 94-148; s. 18, ch. 2004-248.



957.15 - Funding of contracts for operation, maintenance, and lease-purchase of private correctional facilities.

957.15 Funding of contracts for operation, maintenance, and lease-purchase of private correctional facilities.—The request for appropriation of funds to make payments pursuant to contracts entered into by the Department of Management Services for the operation, maintenance, and lease-purchase of the private correctional facilities authorized by this chapter shall be made by the Department of Management Services in a request to the department. The department shall include such request in its budget request to the Legislature as a separately identified item and shall forward the request of the Department of Management Services without change. After an appropriation has been made by the Legislature to the department for the private correctional facilities, the department shall have no authority over such funds other than to pay from such appropriation to the appropriate private vendor such amounts as are certified for payment by the Department of Management Services.

History.—s. 23, ch. 95-325; s. 19, ch. 2004-248.



957.16 - Expanding capacity.

957.16 Expanding capacity.—The Department of Management Services is authorized to modify and execute agreements with contractors to expand up to the total capacity of contracted correctional facilities. Total capacity means the design capacity of all contracted correctional facilities increased by one-half as described under s. 944.023(1)(b). Any additional beds authorized under this section must comply with the cost-saving requirements set forth in s. 957.07. Any additional beds authorized as a result of expanded capacity under this section are contingent upon specified appropriations.

History.—s. 5, ch. 95-251; s. 20, ch. 2004-248.






Chapter 958 - YOUTHFUL OFFENDERS

958.011 - Short title.

958.011 Short title.—Sections 958.011-958.15 shall be known and may be cited as the “Florida Youthful Offender Act.”

History.—s. 1, ch. 78-84.



958.021 - Legislative intent.

958.021 Legislative intent.—The purpose of this chapter is to improve the chances of correction and successful return to the community of youthful offenders sentenced to imprisonment by providing them with enhanced vocational, educational, counseling, or public service opportunities and by preventing their association with older and more experienced criminals during the terms of their confinement. It is the further purpose of this chapter to encourage citizen volunteers from the community to contribute time, skills, and maturity toward helping youthful offenders successfully reintegrate into the community and to require youthful offenders to participate in substance abuse and other types of counseling and programs at each youthful offender institution. It is the further intent of the Legislature to provide an additional sentencing alternative to be used in the discretion of the court when dealing with offenders who have demonstrated that they can no longer be handled safely as juveniles and who require more substantial limitations upon their liberty to ensure the protection of society.

History.—s. 2, ch. 78-84; s. 18, ch. 85-288; s. 97, ch. 94-209.



958.03 - Definitions.

958.03 Definitions.—As used in this act:

(1) “Department” means the Department of Corrections.

(2) “Community control program” means a form of intensive supervised custody in the community, including surveillance on weekends and holidays, administered by officers with restricted caseloads. Community control is an individualized program in which the freedom of the offender is restricted within the community, home, or noninstitutional residential placement and specific sanctions are imposed and enforced.

(3) “Court” means a judge or successor who designates a defendant as a youthful offender.

(4) “Probation” means a form of community supervision requiring specified contacts with parole and probation officers and other terms and conditions as provided in s. 948.03.

(5) “Youthful offender” means any person who is sentenced as such by the court or is classified as such by the department pursuant to s. 958.04.

History.—s. 3, ch. 78-84; s. 119, ch. 79-3; s. 19, ch. 85-288; s. 98, ch. 94-209.



958.04 - Judicial disposition of youthful offenders.

958.04 Judicial disposition of youthful offenders.—

(1) The court may sentence as a youthful offender any person:

(a) Who is at least 18 years of age or who has been transferred for prosecution to the criminal division of the circuit court pursuant to chapter 985;

(b) Who is found guilty of or who has tendered, and the court has accepted, a plea of nolo contendere or guilty to a crime that is, under the laws of this state, a felony if the offender is younger than 21 years of age at the time sentence is imposed; and

(c) Who has not previously been classified as a youthful offender under the provisions of this act; however, a person who has been found guilty of a capital or life felony may not be sentenced as a youthful offender under this act.

(2) In lieu of other criminal penalties authorized by law and notwithstanding any imposition of consecutive sentences, the court shall dispose of the criminal case as follows:

(a) The court may place a youthful offender under supervision on probation or in a community control program, with or without an adjudication of guilt, under such conditions as the court may lawfully impose for a period of not more than 6 years. Such period of supervision may not exceed the maximum sentence for the offense for which the youthful offender was found guilty.

(b) The court may impose a period of incarceration as a condition of probation or community control, which period of incarceration shall be served in a county facility, a department probation and restitution center, or a community residential facility that is owned and operated by any public or private entity providing such services. A youthful offender may not be required to serve a period of incarceration in a community correctional center as defined in s. 944.026. Admission to a department facility or center shall be contingent upon the availability of bed space and shall take into account the purpose and function of such facility or center. Placement in such a facility or center may not exceed 364 days.

(c) The court may impose a split sentence whereby the youthful offender is to be placed on probation or community control upon completion of any specified period of incarceration; however, if the incarceration period is to be served in a department facility other than a probation and restitution center or community residential facility, such period shall be for not less than 1 year or more than 4 years. The period of probation or community control shall commence immediately upon the release of the youthful offender from incarceration. The period of incarceration imposed or served and the period of probation or community control, when added together, may not exceed 6 years.

(d) The court may commit the youthful offender to the custody of the department for a period of not more than 6 years, provided that any such commitment may not exceed the maximum sentence for the offense for which the youthful offender has been convicted. Successful participation in the youthful offender program by an offender who is sentenced as a youthful offender by the court pursuant to this section, or is classified as such by the department, may result in a recommendation to the court, by the department, for a modification or early termination of probation, community control, or the sentence at any time prior to the scheduled expiration of such term. The department shall adopt rules defining criteria for successful participation in the youthful offender program which shall include program participation, academic and vocational training, and satisfactory adjustment. When a modification of the sentence results in the reduction of a term of incarceration, the court may impose a term of probation or community control which, when added to the term of incarceration, may not exceed the original sentence imposed.

(3) The provisions of this section shall not be used to impose a greater sentence than the permissible sentence range as established by the Criminal Punishment Code pursuant to chapter 921 unless reasons are explained in writing by the trial court judge which reasonably justify departure. A sentence imposed outside of the code is subject to appeal pursuant to s. 924.06 or s. 924.07.

(4) Due to severe prison overcrowding, the Legislature declares the construction of a basic training program facility is necessary to aid in alleviating an emergency situation.

(5) The department shall provide a special training program for staff selected for the basic training program.

History.—s. 5, ch. 78-84; s. 1, ch. 80-321; s. 20, ch. 85-288; s. 1, ch. 87-58; s. 3, ch. 87-110; s. 7, ch. 90-208; s. 11, ch. 90-211; s. 11, ch. 91-225; s. 8, ch. 93-406; s. 101, ch. 94-209; s. 22, ch. 96-312; s. 31, ch. 97-94; s. 36, ch. 97-194; s. 21, ch. 98-204; s. 61, ch. 98-280; s. 7, ch. 2008-250.



958.045 - Youthful offender basic training program.

958.045 Youthful offender basic training program.—

(1) The department shall develop and implement a basic training program for youthful offenders sentenced or classified by the department as youthful offenders pursuant to this chapter. The period of time to be served at the basic training program shall be no less than 120 days.

(a) The program shall include marching drills, calisthenics, a rigid dress code, manual labor assignments, physical training with obstacle courses, training in decisionmaking and personal development, high school equivalency diploma and adult basic education courses, and drug counseling and other rehabilitation programs.

(b) The department shall adopt rules governing the administration of the youthful offender basic training program, requiring that basic training participants complete a structured disciplinary program, and allowing for a restriction on general inmate population privileges.

(2) Upon receipt of youthful offenders, the department shall screen offenders for the basic training program. To participate, an offender must have no physical limitations that preclude participation in strenuous activity, must not be impaired, and must not have been previously incarcerated in a state or federal correctional facility. In screening offenders for the basic training program, the department shall consider the offender’s criminal history and the possible rehabilitative benefits of “shock” incarceration. If an offender meets the specified criteria and space is available, the department shall request, in writing from the sentencing court, approval for the offender to participate in the basic training program. If the person is classified by the department as a youthful offender and the department is requesting approval from the sentencing court for placement in the program, the department shall, at the same time, notify the state attorney that the offender is being considered for placement in the basic training program. The notice must explain that the purpose of such placement is diversion from lengthy incarceration when a short “shock” incarceration could produce the same deterrent effect, and that the state attorney may, within 14 days after the mailing of the notice, notify the sentencing court in writing of objections, if any, to the placement of the offender in the basic training program. The sentencing court shall notify the department in writing of placement approval no later than 21 days after receipt of the department’s request for placement of the youthful offender in the basic training program. Failure to notify the department within 21 days shall be considered an approval by the sentencing court for placing the youthful offender in the basic training program. Each state attorney may develop procedures for notifying the victim that the offender is being considered for placement in the basic training program.

(3) The program shall provide a short incarceration period of rigorous training to offenders who require a greater degree of supervision than community control or probation provides. Basic training programs may be operated in secure areas in or adjacent to an adult institution notwithstanding s. 958.11. The program is not intended to divert offenders away from probation or community control but to divert them from long periods of incarceration when a short “shock” incarceration could produce the same deterrent effect.

(4) Upon admittance to the department, an educational and substance abuse assessment shall be performed on each youthful offender. Upon admittance to the basic training program, each offender shall have a full substance abuse assessment to determine the offender’s need for substance abuse treatment. The educational assessment shall be accomplished through the aid of the Test of Adult Basic Education or any other testing instrument approved by the Department of Education, as appropriate. Each offender who has not obtained a high school diploma shall be enrolled in an adult education program designed to aid the offender in improving his or her academic skills and earning a high school diploma. Further assessments of the prior vocational skills and future career education shall be provided to the offender. A periodic evaluation shall be made to assess the progress of each offender, and upon completion of the basic training program the assessment and information from the department’s record of each offender shall be transferred to the appropriate community residential program.

(5)(a) If an offender in the basic training program becomes unmanageable, the department may revoke the offender’s gain-time and place the offender in disciplinary confinement for up to 30 days. Upon completion of the disciplinary process, the offender shall be readmitted to the basic training program, except for an offender who has committed or threatened to commit a violent act. If the offender is terminated from the program, the department may place the offender in the general population to complete the remainder of the offender’s sentence. Any period of time in which the offender is unable to participate in the basic training activities may be excluded from the specified time requirements in the program.

(b) If the offender is unable to participate in the basic training activities due to medical reasons, certified medical personnel shall examine the offender and shall consult with the basic training program director concerning the offender’s termination from the program.

(c) The portion of the sentence served before placement in the basic training program may not be counted toward program completion. The department shall submit a report to the court at least 30 days before the youthful offender is scheduled to complete the basic training program. The report must describe the offender’s performance in the basic training program. If the youthful offender’s performance is satisfactory, the court shall issue an order modifying the sentence imposed and place the offender on probation subject to the offender successfully completing the remainder of the basic training program. The term of probation may include placement in a community residential program. If the offender violates the conditions of probation, the court may revoke probation and impose any sentence that it might have originally imposed.

(6)(a) Upon completing the basic training program, an offender shall be transferred to a community residential program and reside there for a term designated by department rule. If the basic training program director determines that the offender is not suitable for the community residential program but is suitable for an alternative postrelease program or release plan, within 30 days prior to program completion the department shall evaluate the offender’s needs and determine an alternative postrelease program or plan. The department’s consideration shall include, but not be limited to, the offender’s employment, residence, family situation, and probation or postrelease supervision obligations. Upon the approval of the department, the offender shall be released to an alternative postrelease program or plan.

(b) While in the community residential program, as appropriate, the offender shall engage in gainful employment, and if any, shall pay restitution to the victim. If appropriate, the offender may enroll in substance abuse counseling, and if suitable, shall enroll in a high school equivalency diploma or adult basic education class for the purpose of attaining a high school diploma. Upon release from the community residential program, the offender shall remain on probation, or other postrelease supervision, and abide by the conditions of the offender’s probation or postrelease supervision. If, upon transfer from the community residential program, the offender has not completed the enrolled educational program, the offender shall continue the educational program until completed. If the offender fails to complete the program, the department may request the court or the control release authority to execute an order returning the offender back to the community residential program until completion of the program.

(7) The department shall implement the basic training program to the fullest extent feasible within the provisions of this section.

(8)(a) The Assistant Secretary for Youthful Offenders shall continuously screen all institutions, facilities, and programs for any inmate who meets the eligibility requirements for youthful offender designation specified in s. 958.04, whose age does not exceed 24 years. The department may classify and assign as a youthful offender any inmate who meets the criteria of s. 958.04.

(b) A youthful offender who is designated as such by the department and assigned to the basic training program must be eligible for control release pursuant to s. 947.146.

(c) The department shall work cooperatively with the Control Release Authority or the Florida Commission on Offender Review to effect the release of an offender who has successfully completed the requirements of the basic training program.

(d) Upon an offender’s completion of the basic training program, the department shall submit a report to the releasing authority that describes the offender’s performance. If the performance has been satisfactory, the release authority shall establish a release date that is within 30 days following program completion. As a condition of release, the offender shall be placed in a community residential program as provided in this section or on community supervision as provided in chapter 947, and shall be subject to the conditions established therefor.

(9) Due to serious and violent crime, the Legislature declares the construction of a basic training facility is necessary to aid in alleviating an emergency situation.

(10) The department shall provide a special training program for staff selected for the basic training program.

(11) The department may develop performance-based contracts with qualified individuals, agencies, or corporations for the provision of any or all of the youthful offender programs.

(12) An offender in the basic training program is subject to rules of conduct established by the department and may have sanctions imposed, including loss of privileges, restrictions, disciplinary confinement, alteration of release plans, or other program modifications in keeping with the nature and gravity of the program violation. Administrative or protective confinement, as necessary, may be imposed.

(13) The department may establish a system of incentives within the basic training program which the department may use to promote participation in rehabilitative programs and the orderly operation of institutions and facilities.

(14) The department shall develop a system for tracking recidivism, including, but not limited to, rearrests and recommitment of youthful offenders, and shall report on that system in its annual reports of the programs.

History.—s. 99, ch. 94-209; s. 1703, ch. 97-102; s. 153, ch. 2005-2; s. 1, ch. 2006-270; s. 14, ch. 2009-63; s. 165, ch. 2010-102; s. 13, ch. 2014-20; s. 55, ch. 2014-191.



958.046 - Placement in county-operated boot camp programs for youthful offenders.

958.046 Placement in county-operated boot camp programs for youthful offenders.—In counties where there are county-operated youthful offender boot camp programs, other than boot camps described in s. 958.04, the court may sentence a youthful offender to such a boot camp. In county-operated youthful offender boot camp programs, juvenile offenders shall not be commingled with youthful offenders.

History.—s. 50, ch. 95-283; s. 62, ch. 98-280; s. 9, ch. 2006-62; s. 121, ch. 2006-120; s. 17, ch. 2010-113.



958.06 - Suspension of sentence by court.

958.06 Suspension of sentence by court.—The court, upon motion of the defendant, or upon its own motion, may within 60 days after imposition of sentence suspend the further execution of the sentence and place the defendant on probation in a community control program upon such terms as the court may require. The department shall forward to the court, not later than 3 working days prior to the hearing on the motion, all relevant material on the youthful offender’s progress while in custody.

History.—s. 7, ch. 78-84.



958.07 - Presentence report; access by defendant.

958.07 Presentence report; access by defendant.—The defendant is entitled to an opportunity to present to the court facts which would materially affect the decision of the court to adjudicate the defendant a youthful offender. The defendant, his or her attorney, and the state shall be entitled to inspect all factual material contained in the comprehensive presentence report or diagnostic reports prepared or received by the department. The victim, the victim’s parent or guardian if the victim is a minor, the lawful representative of the victim or of the victim’s parent or guardian if the victim is a minor, or the victim’s next of kin in the case of a homicide may review the presentence investigation report as provided in s. 960.001(1)(g)2. The court may withhold from disclosure to the defendant and his or her attorney sources of information which have been obtained through a promise of confidentiality. In all cases in which parts of the report are not disclosed, the court shall state for the record the reasons for its action and shall inform the defendant and his or her attorney that information has not been disclosed.

History.—s. 8, ch. 78-84; s. 102, ch. 94-209; s. 1704, ch. 97-102; s. 2, ch. 2001-209.



958.09 - Extension of limits of confinement.

958.09 Extension of limits of confinement.—

(1) The department shall adopt rules permitting the extension of the limits of the place of confinement of a youthful offender when there is reasonable cause to believe that the youthful offender will honor the trust placed in him or her. The department may authorize a youthful offender, under prescribed conditions and following investigation and approval by the department which shall maintain a written record of such action, to leave the place of his or her confinement for a prescribed period of time:

(a) To visit a designated place or places for the purpose of visiting a dying relative, attending the funeral of a relative, or arranging for employment or for a suitable residence for use when released; to otherwise aid in the correction of the youthful offender; or for another compelling reason consistent with the public interest and to return to the same or another institution or facility designated by the department; or

(b) To work at paid employment, participate in an educational or a training program, or voluntarily serve a public or nonprofit agency or a public service program in the community; provided, that the youthful offender shall be confined except during the hours of his or her employment, education, training, or service and while traveling thereto and therefrom.

(2) The department shall adopt rules as to the eligibility of youthful offenders for such extension of confinement, the disbursement of any earnings of youthful offenders, or the entering into of agreements between the department and any municipal, county, or federal agency for the housing of youthful offenders in a local place of confinement. However, no youthful offender convicted of sexual battery pursuant to s. 794.011 is eligible for any extension of the limits of confinement under this section.

(3) The willful failure of a youthful offender to remain within the extended limits of confinement or to return within the time prescribed to the place of confinement designated by the department is an escape from the custody of the department and a felony of the third degree, punishable as provided by s. 775.082.

(4) The department may contract with other public and private agencies for the confinement, treatment, counseling, aftercare, or community supervision of youthful offenders when consistent with the youthful offenders’ welfare and the interest of society.

(5) The department shall document and account for all forms for disciplinary reports for inmates placed on extended limits of confinement, which reports shall include, but not be limited to, all violations of rules of conduct, the rule or rules violated, the nature of punishment administered, the authority ordering such punishment, and the duration of time during which the inmate was subjected to confinement.

(6)(a) The department is authorized to levy fines only through disciplinary reports and only against inmates placed on extended limits of confinement. Major and minor infractions and their respective punishments for inmates placed on extended limits of confinement shall be defined by the rules of the department, except that any fine shall not exceed $50 for each infraction deemed to be minor and $100 for each infraction deemed to be major. Such fines shall be deposited in the General Revenue Fund, and a receipt shall be given to the inmate.

(b) When the chief correctional officer determines that a fine would be an appropriate punishment for a violation of the rules of the department, both the determination of guilt and the amount of the fine shall be determined by the disciplinary committee pursuant to the method prescribed in s. 944.28(2)(c).

(c) The department shall develop rules defining the policies and procedures for the administering of such fines.

History.—s. 9, ch. 78-84; s. 4, ch. 83-274; s. 21, ch. 85-288; s. 24, ch. 93-156; s. 103, ch. 94-209; s. 1705, ch. 97-102; s. 13, ch. 2003-179.



958.11 - Designation of institutions and programs for youthful offenders; assignment from youthful offender institutions and programs.

958.11 Designation of institutions and programs for youthful offenders; assignment from youthful offender institutions and programs.—

(1) The department shall by rule designate separate institutions and programs for youthful offenders and shall employ and utilize personnel specially qualified by training and experience to operate all such institutions and programs for youthful offenders. Youthful offenders who are at least 14 years of age but who have not yet reached the age of 19 years at the time of reception shall be separated from youthful offenders who are 19 years of age or older, except that if the population of the facilities designated for 14-year-old to 18-year-old youthful offenders exceeds 100 percent of lawful capacity, the department may assign 18-year-old youthful offenders to the 19-24 age group facility.

(2) Youthful offender institutions and programs shall contain only those youthful offenders sentenced as such by a court or classified as such by the department, pursuant to the requirements of subsections (4) and (6), except that under special circumstances select adult offenders may be assigned to youthful offender institutions. Female youthful offenders of all ages may continue to be housed together at those institutions designated by department rule until such time as institutions for female youthful offenders are established or adapted to allow for separation by age and to accommodate all custody classifications.

(3) The department may assign a youthful offender to a facility in the state correctional system which is not designated for the care, custody, control, and supervision of youthful offenders or an age group only in the following circumstances:

(a) If the youthful offender is convicted of a new crime which is a felony under the laws of this state.

(b) If the youthful offender becomes such a serious management or disciplinary problem resulting from serious violations of the rules of the department that his or her original assignment would be detrimental to the interests of the program and to other inmates committed thereto.

(c) If the youthful offender needs medical treatment, health services, or other specialized treatment otherwise not available at the youthful offender facility.

(d) If the department determines that the youthful offender should be transferred outside of the state correctional system, as provided by law, for services not provided by the department.

(e) If bed space is not available in a designated community residential facility, the department may assign a youthful offender to a community residential facility, provided that the youthful offender is separated from other offenders insofar as is practical.

(f) If the youthful offender was originally assigned to a facility designated for 14-year-old to 18-year-old youthful offenders, but subsequently reaches the age of 19 years, the department may retain the youthful offender in the facility if the department determines that it is in the best interest of the youthful offender and the department.

(g) If the department determines that a youthful offender originally assigned to a facility designated for the 19-24 age group is mentally or physically vulnerable by such placement, the department may reassign a youthful offender to a facility designated for the 14-18 age group if the department determines that a reassignment is necessary to protect the safety of the youthful offender or the institution.

(h) If the department determines that a youthful offender originally assigned to a facility designated for the 14-18 age group is disruptive, incorrigible, or uncontrollable, the department may reassign a youthful offender to a facility designated for the 19-24 age group if the department determines that a reassignment would best serve the interests of the youthful offender and the department.

(4) The department shall continuously screen all institutions, facilities, and programs for any inmate who meets the eligibility requirements for youthful offender designation specified in s. 958.04(1)(a) and (c) whose age does not exceed 24 years and whose total length of sentence does not exceed 10 years, and the department may classify and assign as a youthful offender any inmate who meets the criteria of this subsection.

(5) The department shall coordinate all youthful offender assignments or transfers and shall review and maintain access to full and complete documentation and substantiation of all such assignments or transfers of youthful offenders to or from facilities in the state correctional system which are not designated for their care, custody, and control, except assignments or transfers made pursuant to paragraph (3)(c).

(6) The department may assign to a youthful offender facility any inmate, except a capital or life felon, whose age does not exceed 19 years but who does not otherwise meet the criteria of this section, if the department determines that such inmate’s mental or physical vulnerability would substantially or materially jeopardize his or her safety in a nonyouthful offender facility. Assignments made under this subsection shall be included in the department’s annual report.

History.—s. 11, ch. 78-84; s. 22, ch. 85-288; s. 104, ch. 94-209; s. 51, ch. 95-283; s. 39, ch. 96-312; s. 1882, ch. 97-102; s. 8, ch. 2008-250.



958.12 - Participation in certain activities required.

958.12 Participation in certain activities required.—

(1) A youthful offender shall be required to participate in work assignments, and in career, academic, counseling, and other rehabilitative programs in accordance with this section, including, but not limited to:

(a) All youthful offenders may be required, as appropriate, to participate in:

1. Reception and orientation.

2. Evaluation, needs assessment, and classification.

3. Educational programs.

4. Career and job training.

5. Life and socialization skills training, including anger/aggression control.

6. Prerelease orientation and planning.

7. Appropriate transition services.

(b) In addition to the requirements in paragraph (a), the department shall make available:

1. Religious services and counseling.

2. Social services.

3. Substance abuse treatment and counseling.

4. Psychological and psychiatric services.

5. Library services.

6. Medical and dental health care.

7. Athletic, recreational, and leisure time activities.

8. Mail and visiting privileges.

Income derived by a youthful offender from participation in such activities may be used, in part, to defray a portion of the costs of his or her incarceration or supervision; to satisfy preexisting obligations; to pay fines, counseling fees, or other costs lawfully imposed; or to pay restitution to the victim of the crime for which the youthful offender has been convicted in an amount determined by the sentencing court. Any such income not used for such reasons or not used as provided in s. 946.513 or s. 958.09 shall be placed in a bank account for use by the youthful offender upon his or her release.

(2) A comprehensive transition and postrelease plan shall be developed for the youthful offender by a team consisting of a transition assistance officer, a classification officer, an educational representative, a health services administrator, a probation and parole officer, and the youthful offender.

(3) Community partnerships shall be developed by the department to provide postrelease community resources. The department shall develop partnerships with entities that include, but are not limited to, state agencies, community health agencies, private agencies, and school systems.

(4) If supervision of the youthful offender after release from incarceration is required, this may be accomplished in a residential or nonresidential program or intensive day treatment or through supervision by a correctional probation officer.

History.—s. 12, ch. 78-84; s. 23, ch. 85-288; s. 55, ch. 91-110; s. 105, ch. 94-209; s. 1706, ch. 97-102; s. 326, ch. 99-8; s. 66, ch. 2004-357; s. 9, ch. 2008-250.



958.13 - Sealing, expunction, and dissemination of records.

958.13 Sealing, expunction, and dissemination of records.—

(1) The records relating to the arrest, indictment, information, trial, or disposition of alleged offenses of a person adjudicated a youthful offender under this act shall be subject to such sealing, expunction, and control of dissemination as are the criminal justice records of other adult offenders under applicable provisions of law.

(2) Nothing in this section shall be construed as prohibiting a youthful offender or his or her attorney from discovery of records or information as otherwise authorized by law or required by the state or the federal constitution.

History.—s. 13, ch. 78-84; s. 1, ch. 94-71; s. 1707, ch. 97-102.



958.14 - Violation of probation or community control program.

958.14 Violation of probation or community control program.—A violation or alleged violation of probation or the terms of a community control program shall subject the youthful offender to the provisions of s. 948.06. However, no youthful offender shall be committed to the custody of the department for a substantive violation for a period longer than the maximum sentence for the offense for which he or she was found guilty, with credit for time served while incarcerated, or for a technical or nonsubstantive violation for a period longer than 6 years or for a period longer than the maximum sentence for the offense for which he or she was found guilty, whichever is less, with credit for time served while incarcerated.

History.—s. 14, ch. 78-84; s. 193, ch. 83-216; s. 24, ch. 85-288; s. 19, ch. 90-208; s. 1708, ch. 97-102; s. 6, ch. 97-239; s. 38, ch. 2004-373; s. 8, ch. 2007-2.



958.15 - Mutual participation agreements.

958.15 Mutual participation agreements.—The provisions of this act shall not restrict the participation of youthful offenders in a mutual participation agreement adopted pursuant to s. 947.135.

History.—s. 15, ch. 78-84.






Chapter 960 - VICTIM ASSISTANCE

960.001 - Guidelines for fair treatment of victims and witnesses in the criminal justice and juvenile justice systems.

960.001 Guidelines for fair treatment of victims and witnesses in the criminal justice and juvenile justice systems.—

(1) The Department of Legal Affairs, the state attorneys, the Department of Corrections, the Department of Juvenile Justice, the Florida Commission on Offender Review, the State Courts Administrator and circuit court administrators, the Department of Law Enforcement, and every sheriff’s department, police department, or other law enforcement agency as defined in s. 943.10(4) shall develop and implement guidelines for the use of their respective agencies, which guidelines are consistent with the purposes of this act and s. 16(b), Art. I of the State Constitution and are designed to implement s. 16(b), Art. I of the State Constitution and to achieve the following objectives:

(a) Information concerning services available to victims of adult and juvenile crime.—As provided in s. 27.0065, state attorneys and public defenders shall gather information regarding the following services in the geographic boundaries of their respective circuits and shall provide such information to each law enforcement agency with jurisdiction within such geographic boundaries. Law enforcement personnel shall ensure, through distribution of a victim’s rights information card or brochure at the crime scene, during the criminal investigation, and in any other appropriate manner, that victims are given, as a matter of course at the earliest possible time, information about:

1. The availability of crime victim compensation, if applicable;

2. Crisis intervention services, supportive or bereavement counseling, social service support referrals, and community-based victim treatment programs;

3. The role of the victim in the criminal or juvenile justice process, including what the victim may expect from the system as well as what the system expects from the victim;

4. The stages in the criminal or juvenile justice process which are of significance to the victim and the manner in which information about such stages can be obtained;

5. The right of a victim, who is not incarcerated, including the victim’s parent or guardian if the victim is a minor, the lawful representative of the victim or of the victim’s parent or guardian if the victim is a minor, and the next of kin of a homicide victim, to be informed, to be present, and to be heard when relevant, at all crucial stages of a criminal or juvenile proceeding, to the extent that this right does not interfere with constitutional rights of the accused, as provided by s. 16(b), Art. I of the State Constitution;

6. In the case of incarcerated victims, the right to be informed and to submit written statements at all crucial stages of the criminal proceedings, parole proceedings, or juvenile proceedings; and

7. The right of a victim to a prompt and timely disposition of the case in order to minimize the period during which the victim must endure the responsibilities and stress involved to the extent that this right does not interfere with the constitutional rights of the accused.

(b) Information for purposes of notifying victim or appropriate next of kin of victim or other designated contact of victim.—In the case of a homicide, pursuant to chapter 782; or a sexual offense, pursuant to chapter 794; or an attempted murder or sexual offense, pursuant to chapter 777; or stalking, pursuant to s. 784.048; or domestic violence, pursuant to s. 25.385:

1. The arresting law enforcement officer or personnel of an organization that provides assistance to a victim or to the appropriate next of kin of the victim or other designated contact must request that the victim or appropriate next of kin of the victim or other designated contact complete a victim notification card. However, the victim or appropriate next of kin of the victim or other designated contact may choose not to complete the victim notification card.

2. Unless the victim or the appropriate next of kin of the victim or other designated contact waives the option to complete the victim notification card, a copy of the victim notification card must be filed with the incident report or warrant in the sheriff’s office of the jurisdiction in which the incident report or warrant originated. The notification card shall, at a minimum, consist of:

a. The name, address, and phone number of the victim; or

b. The name, address, and phone number of the appropriate next of kin of the victim; or

c. The name, address, and telephone number of a designated contact other than the victim or appropriate next of kin of the victim; and

d. Any relevant identification or case numbers assigned to the case.

3. The chief administrator, or a person designated by the chief administrator, of a county jail, municipal jail, juvenile detention facility, or residential commitment facility shall make a reasonable attempt to notify the alleged victim or appropriate next of kin of the alleged victim or other designated contact within 4 hours following the release of the defendant on bail or, in the case of a juvenile offender, upon the release from residential detention or commitment. If the chief administrator, or designee, is unable to contact the alleged victim or appropriate next of kin of the alleged victim or other designated contact by telephone, the chief administrator, or designee, must send to the alleged victim or appropriate next of kin of the alleged victim or other designated contact a written notification of the defendant’s release.

4. Unless otherwise requested by the victim or the appropriate next of kin of the victim or other designated contact, the information contained on the victim notification card must be sent by the chief administrator, or designee, of the appropriate facility to the subsequent correctional or residential commitment facility following the sentencing and incarceration of the defendant, and unless otherwise requested by the victim or the appropriate next of kin of the victim or other designated contact, he or she must be notified of the release of the defendant from incarceration as provided by law.

5. If the defendant was arrested pursuant to a warrant issued or taken into custody pursuant to s. 985.101 in a jurisdiction other than the jurisdiction in which the defendant is being released, and the alleged victim or appropriate next of kin of the alleged victim or other designated contact does not waive the option for notification of release, the chief correctional officer or chief administrator of the facility releasing the defendant shall make a reasonable attempt to immediately notify the chief correctional officer of the jurisdiction in which the warrant was issued or the juvenile was taken into custody pursuant to s. 985.101, and the chief correctional officer of that jurisdiction shall make a reasonable attempt to notify the alleged victim or appropriate next of kin of the alleged victim or other designated contact, as provided in this paragraph, that the defendant has been or will be released.

(c) Information concerning protection available to victim or witness.—A victim or witness shall be furnished, as a matter of course, with information on steps that are available to law enforcement officers and state attorneys to protect victims and witnesses from intimidation. Victims of domestic violence shall also be given information about the address confidentiality program provided under s. 741.403.

(d) Notification of scheduling changes.—Each victim or witness who has been scheduled to attend a criminal or juvenile justice proceeding shall be notified as soon as possible by the agency scheduling his or her appearance of any change in scheduling which will affect his or her appearance.

(e) Advance notification to victim or relative of victim concerning judicial proceedings; right to be present.—Any victim, parent, guardian, or lawful representative of a minor who is a victim, or relative of a homicide victim shall receive from the appropriate agency, at the address found in the police report or the victim notification card if such has been provided to the agency, prompt advance notification, unless the agency itself does not have advance notification, of judicial and postjudicial proceedings relating to his or her case, including all proceedings or hearings relating to:

1. The arrest of an accused;

2. The release of the accused pending judicial proceedings or any modification of release conditions; and

3. Proceedings in the prosecution or petition for delinquency of the accused, including the filing of the accusatory instrument, the arraignment, disposition of the accusatory instrument, trial or adjudicatory hearing, sentencing or disposition hearing, appellate review, subsequent modification of sentence, collateral attack of a judgment, and, when a term of imprisonment, detention, or residential commitment is imposed, the release of the defendant or juvenile offender from such imprisonment, detention, or residential commitment by expiration of sentence or parole and any meeting held to consider such release.

A victim, a victim’s parent or guardian if the victim is a minor, a lawful representative of the victim or of the victim’s parent or guardian if the victim is a minor, or a victim’s next of kin may not be excluded from any portion of any hearing, trial, or proceeding pertaining to the offense based solely on the fact that such person is subpoenaed to testify, unless, upon motion, the court determines such person’s presence to be prejudicial. The appropriate agency with respect to notification under subparagraph 1. is the arresting law enforcement agency, and the appropriate agency with respect to notification under subparagraphs 2. and 3. is the Attorney General or state attorney, unless the notification relates to a hearing concerning parole, in which case the appropriate agency is the Florida Commission on Offender Review. The Department of Corrections, the Department of Juvenile Justice, or the sheriff is the appropriate agency with respect to release by expiration of sentence or any other release program provided by law. A victim may waive notification at any time, and such waiver shall be noted in the agency’s files.

(f) Information concerning release from incarceration from a county jail, municipal jail, juvenile detention facility, or residential commitment facility.—The chief administrator, or a person designated by the chief administrator, of a county jail, municipal jail, juvenile detention facility, or residential commitment facility shall, upon the request of the victim or the appropriate next of kin of a victim or other designated contact of the victim of any of the crimes specified in paragraph (b), make a reasonable attempt to notify the victim or appropriate next of kin of the victim or other designated contact before the defendant’s or offender’s release from incarceration, detention, or residential commitment if the victim notification card has been provided pursuant to paragraph (b). If prior notification is not successful, a reasonable attempt must be made to notify the victim or appropriate next of kin of the victim or other designated contact within 4 hours following the release of the defendant or offender from incarceration, detention, or residential commitment. If the defendant is released following sentencing, disposition, or furlough, the chief administrator or designee shall make a reasonable attempt to notify the victim or the appropriate next of kin of the victim or other designated contact within 4 hours following the release of the defendant. If the chief administrator or designee is unable to contact the victim or appropriate next of kin of the victim or other designated contact by telephone, the chief administrator or designee must send to the victim or appropriate next of kin of the victim or other designated contact a written notification of the defendant’s or offender’s release.

(g) Consultation with victim or guardian or family of victim.—

1. In addition to being notified of s. 921.143, the victim of a felony involving physical or emotional injury or trauma or, in a case in which the victim is a minor child or in a homicide, the guardian or family of the victim shall be consulted by the state attorney in order to obtain the views of the victim or family about the disposition of any criminal or juvenile case brought as a result of such crime, including the views of the victim or family about:

a. The release of the accused pending judicial proceedings;

b. Plea agreements;

c. Participation in pretrial diversion programs; and

d. Sentencing of the accused.

2. Upon request, the state attorney shall permit the victim, the victim’s parent or guardian if the victim is a minor, the lawful representative of the victim or of the victim’s parent or guardian if the victim is a minor, or the victim’s next of kin in the case of a homicide to review a copy of the presentence investigation report before the sentencing hearing if one was completed. Any confidential information that pertains to medical history, mental health, or substance abuse and any information that pertains to any other victim shall be redacted from the copy of the report. Any person who reviews the report pursuant to this paragraph must maintain the confidentiality of the report and may not disclose its contents to any person except statements made to the state attorney or the court.

3. If an inmate has been approved for community work release, the Department of Corrections shall, upon request and as provided in s. 944.605, notify the victim, the victim’s parent or guardian if the victim is a minor, the lawful representative of the victim or of the victim’s parent or guardian if the victim is a minor, or the victim’s next of kin if the victim is a homicide victim.

(h) Return of property to victim.—Law enforcement agencies and the state attorney shall promptly return a victim’s property held for evidentiary purposes unless there is a compelling law enforcement reason for retaining it. The trial or juvenile court exercising jurisdiction over the criminal or juvenile proceeding may enter appropriate orders to implement this subsection, including allowing photographs of the victim’s property to be used as evidence at the criminal trial or the juvenile proceeding in place of the victim’s property if no substantial evidentiary issue related thereto is in dispute.

(i) Notification to employer and explanation to creditors of victim or witness.—A victim or witness who so requests shall be assisted by law enforcement agencies and the state attorney in informing his or her employer that the need for victim and witness cooperation in the prosecution of the case may necessitate the absence of that victim or witness from work. A victim or witness who, as a direct result of a crime or of his or her cooperation with law enforcement agencies or a state attorney, is subjected to serious financial strain shall be assisted by such agencies and state attorney in explaining to the creditors of such victim or witness the reason for such serious financial strain.

(j) Notification of right to request restitution.—Law enforcement agencies and the state attorney shall inform the victim of the victim’s right to request and receive restitution pursuant to s. 775.089 or s. 985.437, and of the victim’s rights of enforcement under ss. 775.089(6) and 985.0301 in the event an offender does not comply with a restitution order. The state attorney shall seek the assistance of the victim in the documentation of the victim’s losses for the purpose of requesting and receiving restitution. In addition, the state attorney shall inform the victim if and when restitution is ordered. If an order of restitution is converted to a civil lien or civil judgment against the defendant, the clerks shall make available at their office, as well as on their website, information provided by the Secretary of State, the court, or The Florida Bar on enforcing the civil lien or judgment.

(k) Notification of right to submit impact statement.—The state attorney shall inform the victim of the victim’s right to submit an oral or written impact statement pursuant to s. 921.143 and shall assist in the preparation of such statement if necessary.

(l) Local witness coordination services.—The requirements for notification provided for in paragraphs (c), (d), and (i) may be performed by the state attorney or public defender for their own witnesses.

(m) Victim assistance education and training.—Victim assistance education and training shall be offered to persons taking courses at law enforcement training facilities and to state attorneys and assistant state attorneys so that victims may be promptly, properly, and completely assisted.

(n) General victim assistance.—Victims and witnesses shall be provided with such other assistance, such as transportation, parking, separate pretrial waiting areas, and translator services in attending court, as is practicable.

(o) Victim’s rights information card or brochure.—A victim of a crime shall be provided with a victim’s rights information card or brochure containing essential information concerning the rights of a victim and services available to a victim as required by state law.

(p) Information concerning escape from a state correctional institution, county jail, juvenile detention facility, or residential commitment facility.—In any case where an offender escapes from a state correctional institution, private correctional facility, county jail, juvenile detention facility, or residential commitment facility, the institution of confinement shall immediately notify the state attorney of the jurisdiction where the criminal charge or petition for delinquency arose and the judge who imposed the sentence of incarceration. The state attorney shall thereupon make every effort to notify the victim, material witness, parents or legal guardian of a minor who is a victim or witness, or immediate relatives of a homicide victim of the escapee. The state attorney shall also notify the sheriff of the county where the criminal charge or petition for delinquency arose. The sheriff shall offer assistance upon request. When an escaped offender is subsequently captured or is captured and returned to the institution of confinement, the institution of confinement shall again immediately notify the appropriate state attorney and sentencing judge pursuant to this section.

(q) Presence of victim advocate during discovery deposition; testimony of victim of a sexual offense.—At the request of the victim or the victim’s parent, guardian, or lawful representative, the victim advocate designated by the state attorney’s office, sheriff’s office, or municipal police department, or one representative from a not-for-profit victim services organization, including, but not limited to, rape crisis centers, domestic violence advocacy groups, and alcohol abuse or substance abuse groups shall be permitted to attend and be present during any deposition of the victim. The victim of a sexual offense shall be informed of the right to have the courtroom cleared of certain persons as provided in s. 918.16 when the victim is testifying concerning that offense.

(r) Implementing crime prevention in order to protect the safety of persons and property, as prescribed in the State Comprehensive Plan.—By preventing crimes that create victims or further harm former victims, crime prevention efforts are an essential part of providing effective service for victims and witnesses. Therefore, the agencies identified in this subsection may participate in and expend funds for crime prevention, public awareness, public participation, and educational activities directly relating to, and in furtherance of, existing public safety statutes. Furthermore, funds may not be expended for the purpose of influencing public opinion on public policy issues that have not been resolved by the Legislature or the electorate.

(s) Attendance of victim at same school as defendant.—If the victim of an offense committed by a juvenile is a minor, the Department of Juvenile Justice shall request information to determine if the victim, or any sibling of the victim, attends or is eligible to attend the same school as the offender. However, if the offender is subject to a presentence investigation by the Department of Corrections, the Department of Corrections shall make such request. If the victim or any sibling of the victim attends or is eligible to attend the same school as that of the offender, the appropriate agency shall notify the victim’s parent or legal guardian of the right to attend the sentencing or disposition of the offender and request that the offender be required to attend a different school.

(t) Use of a polygraph examination or other truth-telling device with victim.—A law enforcement officer, prosecuting attorney, or other government official may not ask or require an adult, youth, or child victim of an alleged sexual battery as defined in chapter 794 or other sexual offense to submit to a polygraph examination or other truth-telling device as a condition of proceeding with the investigation of such an offense. The refusal of a victim to submit to such an examination does not prevent the investigation, charging, or prosecution of the offense.

(u) Presence of victim advocates during forensic medical examination.—At the request of the victim or the victim’s parent, guardian, or lawful representative, a victim advocate from a certified rape crisis center shall be permitted to attend any forensic medical examination.

(2) The secretary of the Department of Juvenile Justice, and sheriff, chief administrator, or any of their respective designees, who acts in good faith in making a reasonable attempt to comply with the provisions of this section with respect to timely victim notification, shall be immune from civil or criminal liability for an inability to timely notify the victim or appropriate next of kin of the victim or other designated contact of such information. A good faith effort shall be evidenced by a log entry noting that an attempt was made to notify the victim within the time period specified by this section.

(3)(a) A copy of the guidelines and an implementation plan adopted by each agency shall be filed with the Governor, and subsequent changes or amendments thereto shall be likewise filed when adopted.

(b) A copy of a budget request prepared pursuant to chapter 216 shall also be filed for the sole purpose of carrying out the activities and services outlined in the guidelines.

(c) The Governor shall advise state agencies of any statutory changes which require an amendment to their guidelines.

(d) The Executive Office of the Governor shall review the guidelines submitted pursuant to this section:

1. To determine whether all affected agencies have developed guidelines which address all appropriate aspects of this section;

2. To encourage consistency in the guidelines and plans in their implementation in each judicial circuit and throughout the state; and

3. To determine when an agency needs to amend or modify its existing guidelines.

(e) The Executive Office of the Governor shall issue an annual report detailing each agency’s compliance or noncompliance with its duties as provided under this section. In addition, the Governor may apply to the circuit court of the county where the headquarters of such agency is located for injunctive relief against any agency which has failed to comply with any of the requirements of this section, which has failed to file the guidelines, or which has filed guidelines in violation of this section, to compel compliance with this section.

(4) The state attorney and one or more of the law enforcement agencies within each judicial circuit may develop and file joint agency guidelines, as required by this section, which allocate the statutory duties among the participating agencies. Responsibility for successful execution of the entire guidelines lies with all parties.

(5) Nothing in this section or in the guidelines adopted pursuant to this section shall be construed as creating a cause of action against the state or any of its agencies or political subdivisions.

(6) Victims and witnesses who are not incarcerated shall not be required to attend discovery depositions in any correctional facility.

(7) The victim of a crime, the victim’s parent or guardian if the victim is a minor, and the state attorney, with the consent of the victim or the victim’s parent or guardian if the victim is a minor, have standing to assert the rights of a crime victim which are provided by law or s. 16(b), Art. I of the State Constitution.

(8) For the purposes of this section, a law enforcement agency or the office of the state attorney may release any information deemed relevant to adequately inform the victim if the offense was committed by a juvenile. Information gained by the victim pursuant to this chapter, including the next of kin of a homicide victim, regarding any case handled in juvenile court, must not be revealed to any outside party, except as is reasonably necessary in pursuit of legal remedies.

(9) As used in this section, the term “chief administrator” includes the appropriate chief correctional officers of a county jail or municipal jail, and the appropriate chief administrator of a juvenile detention facility or residential commitment facility.

History.—s. 11, ch. 84-363; s. 79, ch. 85-62; s. 13, ch. 88-96; s. 64, ch. 88-122; s. 1, ch. 88-381; s. 8, ch. 90-211; s. 2, ch. 92-66; s. 15, ch. 92-287; s. 12, ch. 93-37; s. 1, ch. 93-230; s. 20, ch. 94-342; s. 2, ch. 95-160; s. 1, ch. 95-254; s. 1, ch. 96-315; s. 1883, ch. 97-102; s. 1, ch. 98-109; s. 63, ch. 98-280; s. 2, ch. 99-263; s. 7, ch. 99-284; s. 1, ch. 99-373; s. 10, ch. 2001-125; s. 3, ch. 2001-209; s. 2, ch. 2002-56; s. 5, ch. 2003-23; s. 137, ch. 2003-402; s. 89, ch. 2004-265; s. 122, ch. 2006-120; s. 1, ch. 2007-129; s. 56, ch. 2014-191.



960.0015 - Victim’s right to a speedy trial; speedy trial demand by the state attorney.

960.0015 Victim’s right to a speedy trial; speedy trial demand by the state attorney.—

(1) The state attorney may file a demand for a speedy trial if the state has met its obligations under the rules of discovery, the charge is a felony or misdemeanor, the court has granted at least three continuances upon the request of the defendant over the objection of the state attorney, and:

(a) If a felony case, it is not resolved within 125 days after the date that formal charges are filed and the defendant is arrested or the date that notice to appear in lieu of arrest is served upon the defendant; or

(b) If a misdemeanor case, it is not resolved within 45 days after the date that formal charges are filed and the defendant is arrested or the date that notice to appear in lieu of arrest is served upon the defendant.

(2) Upon the filing of a demand for a speedy trial, the trial court shall schedule a calendar call within 5 days, at which time the court shall schedule the trial to commence no sooner than 5 days or later than 45 days following the date of the calendar call. The court may, however, grant whatever further extension may be required to prevent deprivation of the defendant’s right to due process.

(3)(a) The trial court may postpone the trial date for up to 30 additional days upon a showing by the defendant that a necessary witness who was properly served failed to attend the deposition and also failed to attend a subsequently scheduled deposition following a court order to appear. The court may, however, grant whatever further extension may be required to prevent deprivation of the defendant’s right to due process.

(b) The trial court may also postpone the trial date for no fewer than 30 days but no more than 70 days if the court grants a motion by counsel to withdraw and the court appoints other counsel. The court may, however, grant whatever further extension may be required to prevent deprivation of the defendant’s right to due process.

History.—s. 1, ch. 2005-44.



960.002 - Direct-support organization to assist victims of adult and juvenile crime.

960.002 Direct-support organization to assist victims of adult and juvenile crime.—

(1) The Governor may authorize a direct-support organization to assist in addressing the needs of victims of adult and juvenile crime. The direct-support organization shall operate under contract with the Executive Office of the Governor. Such a direct-support organization must be:

(a) Incorporated under chapter 617 and approved by the Department of State as a Florida corporation not for profit;

(b) Organized and operated to receive, hold, invest, and administer property and to make expenditures to or for the benefit of victims of adult and juvenile crime. The direct-support organization may not receive funds from the Executive Office of the Governor by grant, gift, or contract unless specifically authorized by the Legislature; and

(c) Approved by the Governor to be operating for the benefit of and in the best interest of the state.

(2) The contract must provide for:

(a) Approval of the articles of incorporation of the direct-support organization by the Governor, and for the governance of the direct-support organization by members appointed by the Governor;

(b) Submission of an annual budget for the approval of the Governor;

(c) Certification by the Governor or the Governor’s designee, after conducting an annual financial and performance review, that the direct-support organization is operating in compliance with the terms of the contract and in a manner consistent with the goals of the Legislature in providing assistance to victims of adult and juvenile crime and in the best interest of the state;

(d) The release and conditions for the expenditure of any state revenues;

(e) The reversion to the state of funds held in trust by the direct-support organization if the contract is terminated; and

(f) The fiscal year of the direct-support organization to begin on July 1 and end on June 30 of each year.

(3) The Executive Office of the Governor may authorize the use of state property, facilities, and personal services subject to the provisions of this section. For the purposes of this subsection, personal services includes full-time or part-time personnel as well as payroll processing services.

(4) The direct-support organization shall provide for an annual financial audit in accordance with s. 215.981.

(5) All records of the direct-support organization constitute public records for the purposes of chapter 119.

(6) This section is repealed October 1, 2018, unless reviewed and saved from repeal by the Legislature.

History.—s. 14, ch. 88-96; s. 16, ch. 92-287; s. 1709, ch. 97-102; s. 137, ch. 2001-266; s. 28, ch. 2014-96.



960.0021 - Legislative intent; advisement to victims.

960.0021 Legislative intent; advisement to victims.—

(1) The Legislature finds that in order to ensure that crime victims can effectively understand and exercise their rights under s. 16, Art. I of the State Constitution, and to promote law enforcement that considers the interests of crime victims, victims must be properly advised in the courts of this state.

(2) The courts may fulfill their obligation to advise crime victims by:

(a) Making the following announcement at any arraignment, sentencing, or case-management proceeding:

“If you are the victim of a crime with a case pending before this court, you are advised that you have the right:

1. To be informed.

2. To be present.

3. To be heard, when relevant, at all crucial stages of criminal proceedings to the extent that these rights do not interfere with the constitutional rights of the accused.

4. To receive advance notification, when possible, of judicial proceedings and notification of scheduling changes, pursuant to section 960.001, Florida Statutes.

5. To seek crimes compensation and restitution.

6. To consult with the state attorney’s office in certain felony cases regarding the disposition of the case.

7. To make an oral or written victim impact statement at the time of sentencing of a defendant.

For further information regarding additional rights afforded to victims of crime, you may contact the state attorney’s office or obtain a listing of your rights from the Clerk of Court.”

; or

(b) Displaying prominently on the courtroom doors posters giving notification of the existence and general provisions of this chapter. The Department of Legal Affairs shall provide the courts with the posters specified by this paragraph.

(3) The circuit court administrator shall coordinate efforts to ensure that victim rights information, as established in s. 960.001(1)(o), is provided to the clerk of the court.

(4) This section is only for the benefit of crime victims. Accordingly, a failure to comply with this section shall not affect the validity of any hearing, conviction, or sentence.

History.—s. 1, ch. 2002-56.



960.003 - Hepatitis and HIV testing for persons charged with or alleged by petition for delinquency to have committed certain offenses; disclosure of results to victims.

960.003 Hepatitis and HIV testing for persons charged with or alleged by petition for delinquency to have committed certain offenses; disclosure of results to victims.—

(1) LEGISLATIVE INTENT.—The Legislature finds that a victim of a criminal offense which involves the transmission of body fluids, or which involves certain sexual offenses in which the victim is a minor, disabled adult, or elderly person, is entitled to know at the earliest possible opportunity whether the person charged with or alleged by petition for delinquency to have committed the offense has tested positive for hepatitis or human immunodeficiency virus (HIV) infection. The Legislature finds that to deny victims access to hepatitis and HIV test results causes unnecessary mental anguish in persons who have already suffered trauma. The Legislature further finds that since medical science now recognizes that early diagnosis is a critical factor in the treatment of hepatitis and HIV infection, both the victim and the person charged with or alleged by petition for delinquency to have committed the offense benefit from prompt disclosure of hepatitis and HIV test results.

(2) TESTING OF PERSON CHARGED WITH OR ALLEGED BY PETITION FOR DELINQUENCY TO HAVE COMMITTED CERTAIN OFFENSES.—

(a) In any case in which a person has been charged by information or indictment with or alleged by petition for delinquency to have committed any offense enumerated in s. 775.0877(1)(a)-(n), which involves the transmission of body fluids from one person to another, upon request of the victim or the victim’s legal guardian, or of the parent or legal guardian of the victim if the victim is a minor, the court shall order such person to undergo hepatitis and HIV testing within 48 hours after the information, indictment, or petition for delinquency is filed. In the event the victim or, if the victim is a minor, the victim’s parent or legal guardian requests hepatitis and HIV testing after 48 hours have elapsed from the filing of the indictment, information, or petition for delinquency, the testing shall be done within 48 hours after the request.

(b) However, when a victim of any sexual offense enumerated in s. 775.0877(1)(a)-(n) is under the age of 18 at the time the offense was committed or when a victim of any sexual offense enumerated in s. 775.0877(1)(a)-(n) or s. 825.1025 is a disabled adult or elderly person as defined in s. 825.1025 regardless of whether the offense involves the transmission of bodily fluids from one person to another, then upon the request of the victim or the victim’s legal guardian, or of the parent or legal guardian, the court shall order such person to undergo hepatitis and HIV testing within 48 hours after the information, indictment, or petition for delinquency is filed. In the event the victim or, if the victim is a minor, the victim’s parent or legal guardian requests hepatitis and HIV testing after 48 hours have elapsed from the filing of the indictment, information, or petition for delinquency, the testing shall be done within 48 hours after the request. The testing shall be performed under the direction of the Department of Health in accordance with s. 381.004. The results of a hepatitis and HIV test performed on a defendant or juvenile offender pursuant to this subsection shall not be admissible in any criminal or juvenile proceeding arising out of the alleged offense.

(c) If medically appropriate, followup HIV testing shall be provided when testing has been ordered under paragraph (a) or paragraph (b). The medical propriety of followup HIV testing shall be based upon a determination by a physician and does not require an additional court order. Notification to the victim, or to the victim’s parent or legal guardian, and to the defendant of the results of each followup test shall be made as soon as practicable in accordance with this section.

(3) DISCLOSURE OF RESULTS.—

(a) The results of the test shall be disclosed no later than 2 weeks after the court receives such results, under the direction of the Department of Health, to the person charged with or alleged by petition for delinquency to have committed or to the person convicted of or adjudicated delinquent for any offense enumerated in s. 775.0877(1)(a)-(n), which involves the transmission of body fluids from one person to another, and, upon request, to the victim or the victim’s legal guardian, or the parent or legal guardian of the victim if the victim is a minor, and to public health agencies pursuant to s. 775.0877. If the alleged offender is a juvenile, the test results shall also be disclosed to the parent or guardian. When the victim is a victim as described in paragraph (2)(b), the test results must also be disclosed no later than 2 weeks after the court receives such results, to the person charged with or alleged by petition for delinquency to have committed or to the person convicted of or adjudicated delinquent for any offense enumerated in s. 775.0877(1)(a)-(n), or s. 825.1025 regardless of whether the offense involves the transmission of bodily fluids from one person to another, and, upon request, to the victim or the victim’s legal guardian, or the parent or legal guardian of the victim, and to public health agencies pursuant to s. 775.0877. Otherwise, hepatitis and HIV test results obtained pursuant to this section are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution and shall not be disclosed to any other person except as expressly authorized by law or court order.

(b) At the time that the results are disclosed to the victim or the victim’s legal guardian, or to the parent or legal guardian of a victim if the victim is a minor, the same immediate opportunity for face-to-face counseling which must be made available under s. 381.004 to those who undergo hepatitis and HIV testing shall also be afforded to the victim or the victim’s legal guardian, or to the parent or legal guardian of the victim if the victim is a minor.

(4) POSTCONVICTION TESTING.—If, for any reason, the testing requested under subsection (2) has not been undertaken, then upon request of the victim or the victim’s legal guardian, or the parent or legal guardian of the victim if the victim is a minor, the court shall order the offender to undergo hepatitis and HIV testing following conviction or delinquency adjudication. The testing shall be performed under the direction of the Department of Health, and the results shall be disclosed in accordance with the provisions of subsection (3).

(5) EXCEPTIONS.—Subsections (2) and (4) do not apply if:

(a) The person charged with or convicted of or alleged by petition for delinquency to have committed or been adjudicated delinquent for an offense described in subsection (2) has undergone hepatitis and HIV testing voluntarily or pursuant to procedures established in s. 381.004(2)(h)6. or s. 951.27, or any other applicable law or rule providing for hepatitis and HIV testing of criminal defendants, inmates, or juvenile offenders, subsequent to his or her arrest, conviction, or delinquency adjudication for the offense for which he or she was charged or alleged by petition for delinquency to have committed; and

(b) The results of such hepatitis and HIV testing have been furnished to the victim or the victim’s legal guardian, or the parent or legal guardian of the victim if the victim is a minor.

(6) TESTING DURING INCARCERATION, DETENTION, OR PLACEMENT; DISCLOSURE.—In any case in which a person convicted of or adjudicated delinquent for an offense described in subsection (2) has not been tested under subsection (2), but undergoes hepatitis and HIV testing during his or her incarceration, detention, or placement, the results of the initial hepatitis and HIV testing shall be disclosed in accordance with subsection (3). Except as otherwise requested by the victim or the victim’s legal guardian, or the parent or guardian of the victim if the victim is a minor, if the initial test is conducted within the first year of the imprisonment, detention, or placement, the request for disclosure shall be considered a standing request for any subsequent hepatitis and HIV test results obtained within 1 year after the initial hepatitis and HIV tests are performed, and need not be repeated for each test administration. Where the inmate or juvenile offender has previously been tested pursuant to subsection (2) the request for disclosure under this subsection shall be considered a standing request for subsequent hepatitis and HIV results conducted within 1 year of the test performed pursuant to subsection (2). If the hepatitis and HIV testing is performed by an agency other than the Department of Health, that agency shall be responsible for forwarding the test results to the Department of Health for disclosure in accordance with the provisions of subsection (3). This subsection shall not be limited to results of hepatitis and HIV tests administered subsequent to June 27, 1990, but shall also apply to the results of all hepatitis and HIV tests performed on inmates convicted of or juvenile offenders adjudicated delinquent for sex offenses as described in subsection (2) during their incarceration, detention, or placement prior to June 27, 1990.

History.—s. 1, ch. 90-210; s. 17, ch. 92-287; s. 17, ch. 93-227; s. 2, ch. 93-230; s. 9, ch. 94-90; s. 29, ch. 96-322; s. 453, ch. 96-406; s. 1884, ch. 97-102; s. 125, ch. 99-3; s. 327, ch. 99-8; s. 7, ch. 2002-58; s. 2, ch. 2007-129; s. 50, ch. 2010-117; s. 12, ch. 2011-220; s. 116, ch. 2013-15.



960.01 - Short title.

960.01 Short title.—The provisions of ss. 960.01-960.28 may be cited as the “Florida Crimes Compensation Act.”

History.—s. 1, ch. 77-452; s. 18, ch. 92-287.



960.02 - Declaration of policy and legislative intent.

960.02 Declaration of policy and legislative intent.—The Legislature recognizes that many innocent persons suffer personal injury or death as a direct result of adult and juvenile criminal acts or in their efforts to prevent crime or apprehend persons committing or attempting to commit adult and juvenile crimes. Such persons or their dependents may thereby suffer disabilities, incur financial hardships, or become dependent upon public assistance. The Legislature finds and determines that there is a need for government financial assistance for such victims of adult and juvenile crime. Accordingly, it is the intent of the Legislature that aid, care, and support be provided by the state, as a matter of moral responsibility, for such victims of adult and juvenile crime. It is the express intent of the Legislature that all state departments and agencies cooperate with the Department of Legal Affairs in carrying out the provisions of this chapter.

History.—s. 1, ch. 77-452; s. 2, ch. 80-146; s. 1, ch. 91-23; s. 19, ch. 92-287.



960.03 - Definitions; ss. 960.01-960.28.

960.03 Definitions; ss. 960.01-960.28.—As used in ss. 960.01-960.28, unless the context otherwise requires, the term:

(1) “Catastrophic injury” means a permanent impairment constituted by:

(a) Spinal cord injury involving severe paralysis of an arm, a leg, or the trunk;

(b) Amputation of an arm, a hand, a foot, or a leg;

(c) Severe brain or closed-head injury as evidenced by:

1. Severe sensory or motor disturbances;

2. Severe communication disturbances;

3. Severe complex integrated disturbances of cerebral function;

4. Severe episodic neurological disorders; or

5. Other severe brain and closed-head injury conditions at least as severe in nature as any condition described in subparagraphs 1.-4.;

(d) Second-degree or third-degree burns on 25 percent or more of the total body surface or third-degree burns on 5 percent or more of the face and hands;

(e) Total or industrial blindness; or

(f) Any other injury that would otherwise qualify under this chapter and that is of a nature and severity that would qualify an employee to receive disability income benefits under Title II or supplemental security income benefits under Title XVI of the federal Social Security Act as the Social Security Act existed on July 1, 1992, without regard to any time limitations provided under that act.

(2) “Claimant” means the person on whose behalf an award is sought.

(3) “Crime” means:

(a) A felony or misdemeanor offense committed by an adult or a juvenile which results in physical injury or death, a forcible felony committed by an adult or juvenile which directly results in psychiatric or psychological injury, or a felony or misdemeanor offense of child abuse committed by an adult or a juvenile which results in a mental injury, as defined in s. 827.03, to a person younger than 18 years of age who was not physically injured by the criminal act. The mental injury to the minor must be verified by a psychologist licensed under chapter 490, by a physician licensed in this state under chapter 458 or chapter 459 who has completed an accredited residency in psychiatry, or by a physician who has obtained certification as an expert witness pursuant to s. 458.3175. The term also includes a criminal act that is committed within this state but that falls exclusively within federal jurisdiction.

(b) A violation of s. 316.027(2), s. 316.193, s. 316.1935, s. 327.35(1), s. 782.071(1)(b), or s. 860.13(1)(a) which results in physical injury or death.

(c) An act involving the operation of a motor vehicle, boat, or aircraft which results in another person’s injury or death that is intentionally inflicted through the use of the vehicle, boat, or aircraft; however, no other act involving the operation of a motor vehicle, boat, or aircraft constitutes a crime for purposes of this chapter.

(d) A criminal act committed outside this state against a resident of this state which would have been compensable if it had occurred in this state and which occurred in a jurisdiction that does not have an eligible crime victim compensation program as the term is defined in the federal Victims of Crime Act of 1984.

(e) A violation of s. 827.071, s. 847.0135, s. 847.0137, or s. 847.0138, related to online sexual exploitation and child pornography.

(4) “Crime Victims’ Services Office” means the former Bureau of Crimes Compensation and Victim and Witness Services, now the Crime Victims’ Services Office of the Department of Legal Affairs.

(5) “Department” means the Department of Legal Affairs.

(6) “Disabled adult” means a person 18 years of age or older who suffers from a condition of physical or mental incapacitation due to a developmental disability, organic brain damage, or mental illness or who has one or more physical or mental limitations that restrict the person’s ability to perform the normal activities of daily living.

(7) “Elderly person” means a person 60 years of age or older who is suffering from the infirmities of aging as manifested by advanced age or organic brain damage, or other physical, mental, or emotional dysfunction, to the extent that the ability of the person to provide adequately for his or her own care or protection is impaired.

(8) “Hearing officer” means a hearing officer designated by the Attorney General.

(9) “Intervenor” means any person who goes to the aid of another and suffers bodily injury or death as a direct result of acting, not recklessly, to prevent the commission of a crime, to lawfully apprehend a person reasonably suspected of having committed a crime, or to aid the victim of a crime.

(10) “Identified victim of child pornography” means any person who, while under the age of 18, is depicted in any image or movie of child pornography and who is identified through a report generated by a law enforcement agency and provided to the National Center for Missing and Exploited Children’s Child Victim Identification Program.

(11) “Out-of-pocket loss” means unreimbursed and unreimbursable expenses or indebtedness incurred for medical care, nonmedical remedial care, psychological counseling, or other treatment rendered in accordance with a religious method of healing or for other services necessary as a result of the injury or death upon which such claim is based.

(12) “Property loss” means the loss of tangible personal property directly caused by a criminal or delinquent act of another.

(13) “Treatment” means:

(a) Medical, dental, psychological, mental health, chiropractic, or physical rehabilitation services;

(b) Nonmedical remedial care; or

(c) Other treatment rendered in accordance with a religious method of healing.

(14) “Victim” means:

(a) A person who suffers personal physical injury or death as a direct result of a crime;

(b) A person younger than 18 years of age who was present at the scene of a crime, saw or heard the crime, and suffered a psychiatric or psychological injury because of the crime but who was not physically injured;

(c) A person younger than 18 years of age who was the victim of a felony or misdemeanor offense of child abuse that resulted in a mental injury as defined by s. 827.03 but who was not physically injured; or

(d) A person against whom a forcible felony was committed and who suffers a psychiatric or psychological injury as a direct result of that crime but who does not otherwise sustain a personal physical injury or death.

History.—s. 1, ch. 77-452; s. 3, ch. 80-146; s. 507, ch. 81-259; s. 1, ch. 85-326; s. 25, ch. 86-296; s. 9, ch. 90-211; s. 2, ch. 91-23; s. 35, ch. 91-46; s. 4, ch. 92-107; s. 20, ch. 92-287; s. 2, ch. 96-315; s. 1, ch. 97-41; s. 11, ch. 98-417; s. 2, ch. 99-373; s. 4, ch. 2001-147; s. 8, ch. 2005-119; s. 3, ch. 2007-129; s. 7, ch. 2008-172; s. 15, ch. 2012-155; s. 101, ch. 2015-2; s. 14, ch. 2015-92.



960.045 - Department of Legal Affairs; powers and duties.

960.045 Department of Legal Affairs; powers and duties.—It shall be the duty of the department to assist persons who are victims of crime.

(1) The department shall:

(a) Establish and maintain an office in Tallahassee and prescribe the duties of the employees of the Crime Victims’ Services Office.

(b) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter.

(c) Prepare an annual written report of the activities of the Crime Victims’ Services Office, which shall be available on the department’s Internet website.

(d) Authorize other units within the department to assist in carrying out the provisions of this chapter.

(2) The department shall provide the Crime Victims’ Services Office with legal representation relative to its duties and responsibilities under this chapter.

(3) The department shall have a criminal history record check performed through the Florida Crime Information Center system on any victim or other claimant on whose behalf an award is sought under ss. 960.01-960.28.

(4) The department shall establish criteria governing awards for catastrophic injury as a direct result of a crime.

History.—s. 1, ch. 77-452; s. 306, ch. 79-400; s. 6, ch. 80-146; s. 506, ch. 81-259; s. 4, ch. 85-326; s. 4, ch. 91-23; s. 5, ch. 92-107; s. 229, ch. 98-200; s. 10, ch. 99-373; s. 19, ch. 2000-155; s. 166, ch. 2010-102.

Note.—Former s. 960.06.



960.05 - Crime Victims’ Services Office.

960.05 Crime Victims’ Services Office.—

(1) There is hereby created within the Department of Legal Affairs a Crime Victims’ Services Office, which shall be the organizational unit through which the department exercises its duties and responsibilities pursuant to this chapter.

(2) The Crime Victims’ Services Office is established for the following purposes:

(a) To emphasize the rights and needs of crime victims statewide.

(b) To ensure that the rights of victims are properly publicized and encouraged.

(c) To administer federally funded victim assistance services programs.

(d) To coordinate the flow of information between all agencies and organizations which provide services for victims of crime.

(e) To assist the development and administration of crime victim programs and services.

(f) To seek to identify the victims of crime and inform them of the provisions of this chapter.

(g) To serve as a clearinghouse for information relating to the problems encountered by the victims of crime.

(h) To enlist the assistance of public and voluntary health, education, welfare, and rehabilitation agencies or groups in a concerted effort to aid persons who are victims of crime.

(i) To assist public agencies and local governments to provide assistance for victims of crime.

(j) To act as an advocate for the victims of crime to obtain aid and services from public or private health, education, welfare, or rehabilitation agencies or groups to treat persons who have been victims of crime.

(k) To receive from the state attorney or from the law enforcement agencies involved such investigation and data, including confidential records, as will enable the department to determine if, in fact, a crime was committed or attempted, and the extent, if any, to which the victim or claimant was responsible for his or her own injury or death.

(l) To investigate all claims for awards filed with the department pursuant to this chapter, considering all other available programs providing valid and collectible benefits to the claimant, and to reinvestigate or reopen cases as the department deems appropriate and equitable.

(m) To require the submission of such records as are required and, when necessary, to direct medical examination of the victim or intervenor.

History.—s. 1, ch. 77-452; s. 5, ch. 80-146; s. 3, ch. 85-326; s. 3, ch. 91-23; s. 6, ch. 92-107; s. 1710, ch. 97-102; s. 3, ch. 99-373.



960.065 - Eligibility for awards.

960.065 Eligibility for awards.—

(1) Except as provided in subsection (2), the following persons shall be eligible for awards pursuant to this chapter:

(a) A victim.

(b) An intervenor.

(c) A surviving spouse, parent or guardian, sibling, or child of a deceased victim or intervenor.

(d) Any other person who is dependent for his or her principal support upon a deceased victim or intervenor.

(2) Any claim filed by or on behalf of a person who:

(a) Committed or aided in the commission of the crime upon which the claim for compensation was based;

(b) Was engaged in an unlawful activity at the time of the crime upon which the claim for compensation is based, unless the victim was engaged in prostitution as a result of being a victim of human trafficking as described in s. 787.06(3)(b), (d), (f), or (g);

(c) Was in custody or confined, regardless of conviction, in a county or municipal detention facility, a state or federal correctional facility, or a juvenile detention or commitment facility at the time of the crime upon which the claim for compensation is based;

(d) Has been adjudicated as a habitual felony offender, habitual violent offender, or violent career criminal under s. 775.084; or

(e) Has been adjudicated guilty of a forcible felony offense as described in s. 776.08,

is ineligible for an award.

(3) Any claim filed by or on behalf of a person who was in custody or confined, regardless of adjudication, in a county or municipal facility, a state or federal correctional facility, or a juvenile detention, commitment, or assessment facility at the time of the crime upon which the claim is based, who has been adjudicated as a habitual felony offender under s. 775.084, or who has been adjudicated guilty of a forcible felony offense as described in s. 776.08 renders the person ineligible for an award. Notwithstanding the foregoing, upon a finding by the Crime Victims’ Services Office of the existence of mitigating or special circumstances that would render such a disqualification unjust, an award may be approved. A decision that mitigating or special circumstances do not exist in a case subject to this section does not constitute final agency action subject to review pursuant to ss. 120.569 and 120.57.

(4) Payment may not be made under this chapter if the person who committed the crime upon which the claim is based will receive any direct or indirect financial benefit from such payment, unless such benefit is minimal or inconsequential. Payment may not be denied based on the victim’s familial relationship to the offender or based upon the sharing of a residence by the victim and offender, except to prevent unjust enrichment of the offender.

(5) A person is not ineligible for an award pursuant to paragraph (2)(a), paragraph (2)(b), or paragraph (2)(c) if that person is a victim of sexual exploitation of a child as defined in s. 39.01(70)(g).

History.—s. 1, ch. 77-452; s. 1, ch. 79-297; s. 4, ch. 80-146; s. 2, ch. 85-326; s. 10, ch. 90-211; s. 7, ch. 92-107; s. 1711, ch. 97-102; s. 4, ch. 99-373; s. 34, ch. 2001-64; s. 8, ch. 2012-105; s. 2, ch. 2014-160; s. 61, ch. 2014-224; s. 102, ch. 2015-2; s. 15, ch. 2016-24; s. 79, ch. 2016-241.

Note.—Former s. 960.04.



960.07 - Filing of claims for compensation.

960.07 Filing of claims for compensation.—

(1) A claim for compensation may be filed by a person eligible for compensation as provided in s. 960.065 or, if such person is a minor, by his or her parent or guardian or, if the person entitled to make a claim is mentally incompetent, by the person’s guardian or such other individual authorized to administer his or her estate.

(2) Except as provided in subsection (3), a claim must be filed not later than 1 year after:

(a) The occurrence of the crime upon which the claim is based.

(b) The death of the victim or intervenor.

(c) The death of the victim or intervenor is determined to be the result of a crime, and the crime occurred after June 30, 1994.

However, for good cause the department may extend the time for filing for a period not exceeding 2 years after such occurrence.

(3) Notwithstanding the provisions of subsection (2) and regardless of when the crime occurred, if the victim or intervenor was under the age of 18 at the time the crime upon which the claim is based occurred, a claim may be filed in accordance with this subsection.

(a) The victim’s or intervenor’s parent or guardian may file a claim on behalf of the victim or intervenor while the victim or intervenor is less than 18 years of age; or

(b) When a victim or intervenor who was under the age of 18 at the time the crime occurred reaches the age of 18, the victim or intervenor has 1 year within which to file a claim.

For good cause, the department may extend the time period allowed for filing a claim under paragraph (b) for an additional period not to exceed 1 year.

(4) The provisions of subsection (2) notwithstanding, and regardless of when the crime occurred, a victim of a sexually violent offense as defined in s. 394.912, may file a claim for compensation for counseling or other mental health services within 1 year after the filing of a petition under s. 394.914, to involuntarily civilly commit the individual who perpetrated the sexually violent offense.

(5) Claims may be filed in the Tallahassee office of the department in person or by mail. Any employee of the department receiving a claim for compensation shall, immediately upon receipt of such claim, mail the claim to the department at its office in Tallahassee. In no event and under no circumstances shall the rights of a claimant under this chapter be prejudiced or lost by the failure or delay of the employees of the department in mailing claims to the department in Tallahassee.

(6) Upon filing of a claim pursuant to this chapter, in which there is an identified offender, the department shall promptly notify the state attorney of the circuit wherein the crime is alleged to have occurred. If within 10 days after such notification such state attorney advises the department that a criminal prosecution or delinquency petition is pending upon the same alleged crime and requests that action by the department be deferred, the department shall defer all proceedings under this chapter until such time as a trial verdict or delinquency adjudication has been rendered, and shall so notify such state attorney and claimant. When a trial verdict or delinquency adjudication has been rendered, such state attorney shall promptly notify the department. Nothing in this subsection shall limit the authority of the department to grant emergency awards pursuant to s. 960.12.

(7) The state attorney’s office shall aid claimants in the filing and processing of claims, as may be required.

History.—s. 1, ch. 77-452; s. 7, ch. 80-146; s. 14, ch. 90-211; s. 5, ch. 91-23; s. 8, ch. 92-107; s. 21, ch. 92-287; s. 1, ch. 93-9; s. 10, ch. 94-342; s. 1712, ch. 97-102; s. 80, ch. 2000-139.



960.09 - Determination of claims.

960.09 Determination of claims.—

(1) The department shall have authority to allow, deny, controvert, and litigate claims made against it and to delegate to the Crime Victims’ Services Office such authority.

(2) The action of the department or the Crime Victims’ Services Office in allowing, denying, or controverting a claim shall be subject to the provisions of chapter 120.

(3) If the department or the Crime Victims’ Services Office denies or controverts the claim, the right to reimbursement under this chapter shall be barred unless an application for a hearing thereon is filed with the department or the Crime Victims’ Services Office at its office in Tallahassee within 60 days after notice to the claimant of such denial or controversion. When such application for a hearing is filed in a timely manner, the claim shall be referred to a hearing officer designated by the Attorney General for determination by a hearing held pursuant to ss. 120.569 and 120.57.

(4) Any claim pending before the Division of Administrative Hearings but not heard before July 1, 1992, shall be referred to the Department of Legal Affairs for hearing pursuant to subsection (3).

History.—s. 1, ch. 77-452; s. 307, ch. 79-400; s. 9, ch. 80-146; s. 5, ch. 85-326; s. 6, ch. 91-23; s. 25, ch. 91-46; s. 9, ch. 92-107; s. 325, ch. 96-410.



960.12 - Emergency awards.

960.12 Emergency awards.—Notwithstanding s. 960.07, if it appears to the department that such claim is one with respect to which an award probably will be made, and that either the claimant is a recipient of benefits under the federal Social Security Act or undue hardship will result to the claimant if immediate payment is not made, the department may make an emergency award to the claimant, pending a final decision in the case, on the following conditions:

(1) The amount of such emergency award may not exceed $1,000;

(2) The amount of such emergency award shall be deducted from any final award made to the claimant; and

(3) The amount of such emergency award which is in excess of the final award, or the full amount of the emergency award if no final award is made, shall be repaid by the claimant to the department.

(4) The claimant has not been adjudicated guilty of a forcible felony, as verified through a criminal history records check performed through the Florida Crime Information Center system pursuant to s. 960.045.

History.—s. 1, ch. 77-452; s. 1, ch. 78-44; s. 10, ch. 80-146; s. 7, ch. 91-23; s. 5, ch. 99-373.



960.13 - Awards.

960.13 Awards.—

(1)(a) No award shall be made unless the department finds that:

1. A crime was committed;

2. Such crime directly resulted in personal injury to, psychiatric or psychological injury to, or death of, the victim or intervenor; and

3. Such crime was promptly reported to the proper authorities.

(b) In no case may an award be made when the record shows that such report was made more than 72 hours after the occurrence of such crime unless the department, for good cause shown, finds the delay to have been justified. The department, upon finding that any claimant or award recipient has not duly cooperated with the state attorney, all law enforcement agencies, and the department, may deny, reduce, or withdraw any award, as the case may be.

(2) Any award shall be granted on an “actual need” basis and shall be provided subsequent to all benefits provided by primary insurance carriers, including, but not limited to, health and accident insurers, workers’ compensation, and automobile accident coverage.

(3) Payment made in accordance with this section shall be considered payment of last resort that follows all other sources.

(4) Any award made pursuant to this chapter shall be made in accordance with the schedule of benefits, degrees of disability, and wage-loss formulas specified in ss. 440.12 and 440.15, excluding subsection (5) of that section.

(5) If there are two or more persons entitled to an award as a result of the death of a person which is the direct result of a crime, the award shall be apportioned among the claimants.

(6) Any award made pursuant to this chapter, except an award for loss of support or catastrophic injury, shall be reduced by the amount of any payments or services received or to be received by the claimant as a result of the injury or death:

(a) From or on behalf of the person who committed the crime; provided, however, that a restitution award ordered by a court to be paid to the claimant by the person who committed the crime shall not reduce any award made pursuant to this chapter unless it appears to the department that the claimant will be unjustly enriched thereby.

(b) From any other public or private source or provider, including, but not limited to, an award of workers’ compensation pursuant to chapter 440.

(c) From agencies mandated by other Florida statutes to provide or pay for services, except as provided in s. 960.28.

(d) From an emergency award under s. 960.12.

(7) In determining the amount of an award, the department shall determine whether, because of his or her conduct, the victim of such crime or the intervenor contributed to the infliction of his or her physical injury or psychiatric or psychological injury or to his or her death, and the department shall reduce the amount of the award or reject the claim altogether, in accordance with such determination. However, the department may disregard for this purpose the contribution of the intervenor to his or her own physical injury or psychiatric or psychological injury or death when the record shows that such contribution was attributed to efforts by an intervenor as set forth in s. 960.03.

(8) If the department finds that the claimant, if not granted assistance pursuant to this chapter to meet the loss of earnings or support or out-of-pocket loss, will not suffer serious financial hardship as a result of the loss of earnings or support and the out-of-pocket loss incurred as a result of the injury, the department shall deny the award. In determining serious financial hardship, the department shall consider all the financial resources of the claimant. Unless a total dependency is established, members of a family are considered to be partially dependent upon a homemaker with whom they reside, without regard to actual earnings.

(9)(a) An award may not exceed:

1. Ten thousand dollars for treatment;

2. Ten thousand dollars for continuing or periodic mental health care of a minor victim whose normal emotional development is adversely affected by being the victim of a crime;

3. A total of $25,000 for all compensable costs; or

4. Fifty thousand dollars when the department makes a written finding that the victim has suffered a catastrophic injury as a direct result of the crime.

(b) The department may adopt rules that establish limits below the amounts set forth in paragraph (a) and establish criteria governing awards for catastrophic injury.

History.—s. 1, ch. 77-452; s. 122, ch. 79-40; s. 308, ch. 79-400; s. 11, ch. 80-146; s. 12, ch. 90-211; s. 8, ch. 91-23; s. 10, ch. 92-107; s. 11, ch. 94-342; s. 3, ch. 96-315; s. 1885, ch. 97-102; s. 6, ch. 99-373; s. 15, ch. 2015-92.



960.14 - Manner of payment; execution or attachment.

960.14 Manner of payment; execution or attachment.—

(1) Any award made under this chapter shall be in accordance with the discretion and direction of the department as to the manner of payment. No award made pursuant to this chapter shall be subject to execution or attachment other than for expenses resulting from the injury or death which is the basis for the claim. In every case providing for compensation to a claimant under this chapter, the department may, if in its opinion the facts and circumstances of the case warrant it, convert the compensation to be paid into a partial or total lump sum without discount. Any eligible bills may be paid by the department directly to affected service providers.

(2) If a claimant owes money to the Crimes Compensation Trust Fund in connection with any other claim as provided for in ss. 938.03, 960.16, and 960.17, the amount owed shall be reduced from any award.

(3) The department may reconsider a claim at any time and modify or rescind previous orders for compensation, based upon a change in circumstances of a victim or intervenor.

(4) Payment made to a service provider will be considered payment in full for the services rendered to the victim by said provider. In the event a provider does not accept the payment as payment in full, then that payment may be made to the claimant.

History.—s. 1, ch. 77-452; s. 309, ch. 79-400; s. 12, ch. 80-146; s. 9, ch. 91-23; s. 12, ch. 94-342; s. 46, ch. 97-271; s. 7, ch. 99-373.



960.15 - Records.

960.15 Records.—Any record or report obtained by the department or a hearing officer that is confidential or exempt from the provisions of s. 119.07(1) shall retain that status and shall not be subject to public disclosure.

History.—s. 1, ch. 77-452; s. 13, ch. 80-146; s. 10, ch. 91-23; s. 26, ch. 91-46; s. 1, ch. 94-93; s. 454, ch. 96-406.



960.16 - Subrogation.

960.16 Subrogation.—Payment of an award pursuant to this chapter shall subrogate the state, to the extent of such payment, to any right of action accruing to the claimant or to the victim or intervenor to recover losses directly or indirectly resulting from the crime with respect to which the award is made. Causes of action which shall be subrogated under this section include, but are not limited to, any claim for compensation under any insurance provision, including an uninsured motorist provision, when such claim seeks to recover losses directly or indirectly resulting from the crime with respect to which the award is made.

History.—s. 1, ch. 77-452; s. 11, ch. 92-107.



960.17 - Award constitutes debt owed to state.

960.17 Award constitutes debt owed to state.—

(1) Any payment of benefits to, or on behalf of, a victim or other claimant under this chapter creates a debt due and owing to the state by any person found, in a civil, criminal, or juvenile court proceeding in which he or she is a party, to have committed such criminal act. Such payment shall create an obligation of restitution in accordance with s. 775.089.

(2) The court, when placing on probation as provided in chapter 948 any person who owes a debt to the state as a consequence of a criminal act, shall set as a condition of probation the payment of the debt to the state. The court may also set the schedule or amounts of payments, subject to modification based on change of circumstances, unless it finds reasons to the contrary. If the court does not order payment, or orders only partial payment, it shall state on the record the reasons therefor.

(3) The Florida Commission on Offender Review shall make the payment of the debt to the state a condition of parole under chapter 947, unless the commission finds reasons to the contrary. If the commission does not order payment, or orders only partial payment, it shall state on the record the reasons therefor.

(4) Payments authorized under this section shall be remitted to the clerk of the court in the county where the conviction occurred and are to be paid by the clerk of the court to the Department of Revenue for deposit in the Crimes Compensation Trust Fund. Any order of restitution or judgment to the state made by any court pursuant to this section may be enforced by the department in the same manner as a judgment in a civil action or by other enforcement measures administered by the department. The outstanding unpaid amount of the order shall bear interest in accordance with s. 55.03 and shall, when properly recorded, become a lien on real estate owned by the defendant.

History.—s. 1, ch. 77-452; s. 310, ch. 79-400; s. 9, ch. 84-363; s. 65, ch. 88-122; s. 12, ch. 92-107; s. 22, ch. 92-287; s. 13, ch. 94-342; s. 1713, ch. 97-102; s. 26, ch. 2001-122; s. 57, ch. 2014-191.



960.18 - Penalty for fraud.

960.18 Penalty for fraud.—Any person who procures compensation under this chapter by any fraud, or any person who counsels another person to procure compensation under this chapter by any fraud, is guilty of a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. Any moneys so procured shall be recoverable by the division, including punitive damages and costs of such action plus interest.

History.—s. 1, ch. 77-452; s. 14, ch. 80-146.



960.195 - Awards to elderly persons or disabled adults for property loss.

960.195 Awards to elderly persons or disabled adults for property loss.—

(1) Notwithstanding the criteria in s. 960.13, for crime victim compensation awards, the department may award a maximum of $500 on any one claim and a lifetime maximum of $1,000 on all claims to elderly persons or disabled adults who suffer a property loss that causes a substantial diminution in their quality of life when:

(a) There is proof that a criminal or delinquent act was committed;

(b) The criminal or delinquent act is reported to law enforcement authorities within 72 hours, unless the department, for good cause shown, finds the delay to have been justified;

(c) There is proof that the tangible personal property in question belonged to the claimant;

(d) The claimant did not contribute to the criminal or delinquent act;

(e) There is no other source of reimbursement or indemnification available to the claimant; and

(f) The claimant would not be able to replace the tangible personal property in question without incurring a serious financial hardship.

(2) The department may deny, reduce, or withdraw any award under subsection (1) upon finding that any claimant or award recipient has not duly cooperated with the state attorney, all law enforcement agencies, and the department.

History.—s. 4, ch. 96-315; s. 16, ch. 2015-92.



960.196 - Relocation assistance for victims of human trafficking.

960.196 Relocation assistance for victims of human trafficking.—

(1) Notwithstanding the criteria specified in ss. 960.07(2) and 960.13 for crime victim compensation awards, the department may award a one-time payment of up to $1,500 for any one claim and a lifetime maximum of $3,000 to a victim of human trafficking who needs urgent assistance to escape from an unsafe environment directly related to the human trafficking offense.

(2) In order for an award to be granted to a victim for relocation assistance:

(a) There must be proof that a human trafficking offense, as described in s. 787.06(3)(b), (d), (f), or (g), was committed.

(b) The crime must be reported to the proper authorities and the claim must be filed within 1 year, or 2 years with good cause, after the date of the last human trafficking offense, as described in s. 787.06(3)(b), (d), (f), or (g). In a case that exceeds the 2-year requirement due to an active and ongoing investigation, a state attorney, statewide prosecutor, or federal prosecutor may certify in writing a human trafficking victim’s need to relocate from an unsafe environment due to the threat of future violence which is directly related to the human trafficking offense.

(c) The victim’s need must be certified by a certified domestic violence or rape crisis center in this state, except as provided in paragraph (b). The center’s certification must assert that the victim is cooperating with the proper authorities and must include documentation that the victim has developed a safety plan.

(3) Relocation payments for a human trafficking claim shall be denied if the department has previously approved or paid out a domestic violence or sexual battery relocation claim under s. 960.198 or s. 960.199 to the same victim regarding the same incident.

History.—s. 17, ch. 2015-92.



960.197 - Assistance to victims of online sexual exploitation and child pornography.

960.197 Assistance to victims of online sexual exploitation and child pornography.—

(1) Notwithstanding the criteria set forth in s. 960.13 for crime victim compensation awards, the department may award compensation for counseling and other mental health services to treat psychological injury or trauma to:

(a) A child younger than 18 years of age who suffers psychiatric or psychological injury as a direct result of online sexual exploitation under any provision of s. 827.071, s. 847.0135, s. 847.0137, or s. 847.0138, and who does not otherwise sustain a personal injury or death; or

(b) Any person who, while younger than age 18, was depicted in any image or movie, regardless of length, of child pornography as defined in s. 847.001, who has been identified by a law enforcement agency or the National Center for Missing and Exploited Children as an identified victim of child pornography, who suffers psychiatric or psychological injury as a direct result of the crime, and who does not otherwise sustain a personal injury or death.

(2) Compensation under this section is not contingent upon pursuit of a criminal investigation or prosecution.

History.—s. 8, ch. 2008-172.



960.198 - Relocation assistance for victims of domestic violence.

960.198 Relocation assistance for victims of domestic violence.—

(1) Notwithstanding the criteria set forth in s. 960.13 for crime victim compensation awards, the department may award a one-time payment of up to $1,500 on any one claim and a lifetime maximum of $3,000 to a victim of domestic violence who needs immediate assistance to escape from a domestic violence environment.

(2) In order for an award to be granted to a victim for relocation assistance:

(a) There must be proof that a domestic violence offense was committed;

(b) The domestic violence offense must be reported to the proper authorities;

(c) The victim’s need for assistance must be certified by a certified domestic violence center in this state; and

(d) The center certification must assert that the victim is cooperating with law enforcement officials, if applicable, and must include documentation that the victim has developed a safety plan.

(3) Relocation payments for a domestic violence claim shall be denied if the department has previously approved or paid out a human trafficking or sexual battery relocation claim under s. 960.196 or s. 960.199 to the same victim regarding the same incident.

History.—s. 8, ch. 99-373; s. 4, ch. 2012-155; s. 18, ch. 2015-92.



960.199 - Relocation assistance for victims of sexual battery.

960.199 Relocation assistance for victims of sexual battery.—

(1) The department may award a one-time payment of up to $1,500 on any one claim and a lifetime maximum of $3,000 to a victim of sexual battery, as defined in s. 794.011, who needs relocation assistance.

(2) In order for an award to be granted to a victim for relocation assistance:

(a) There must be proof that a sexual battery offense was committed.

(b) The sexual battery offense must be reported to the proper authorities.

(c) The victim’s need for assistance must be certified by a certified rape crisis center in this state.

(d) The center’s certification must assert that the victim is cooperating with law enforcement officials, if applicable, and must include documentation that the victim has developed a safety plan.

(e) The act of sexual battery must be committed in the victim’s place of residence or in a location that would lead the victim to reasonably fear for his or her continued safety in the place of residence.

(3) Relocation payments for a sexual battery claim under this section shall be denied if the department has previously approved or paid out a human trafficking or domestic violence relocation claim under s. 960.196 or s. 960.198 to the same victim regarding the same incident.

History.—s. 5, ch. 2012-155; s. 3, ch. 2014-160; s. 19, ch. 2015-92.



960.21 - Crimes Compensation Trust Fund.

960.21 Crimes Compensation Trust Fund.—

(1) There is created a special fund, to be known as the “Crimes Compensation Trust Fund,” for the purpose of providing for the payment of all necessary and proper expenses incurred by the operation of the department and the payment of claims. The department shall administer the Crimes Compensation Trust Fund.

(2) The moneys placed in the Crimes Compensation Trust Fund shall consist of all moneys appropriated by the Legislature for the purpose of compensating the victims of crime and other claimants under this act, and of moneys recovered on behalf of the department by subrogation or other action, recovered through restitution, received from the Federal Government, received from additional court costs, received from fines, or received from any other public or private source.

(3) All administrative costs of this chapter and the service charge provided for in chapter 215 shall be paid out of moneys collected pursuant to this chapter and deposited in the Crimes Compensation Trust Fund.

History.—ss. 1, 7, ch. 77-452; s. 312, ch. 79-400; s. 16, ch. 80-146; s. 27, ch. 83-339; s. 11, ch. 91-23.



960.22 - Application for federal funds.

960.22 Application for federal funds.—The department is authorized to apply for funds from, and to submit all necessary forms to, any federal agency participating in a cooperative program to compensate victims of crime.

History.—s. 1, ch. 77-452; s. 17, ch. 80-146; s. 13, ch. 91-23.



960.23 - Notice of provisions of this chapter.

960.23 Notice of provisions of this chapter.—It shall be the duty of every hospital licensed under the laws of this state to display prominently in the lobby or waiting area of its emergency room posters giving notification of the existence and general provisions of this chapter. The Department of Legal Affairs shall provide posters, application forms, and general information regarding the provisions of this chapter to each hospital licensed to operate in this state and to each law enforcement agency.

History.—s. 1, ch. 77-452; s. 18, ch. 80-146; s. 14, ch. 91-23.



960.28 - Payment for victims’ initial forensic physical examinations.

960.28 Payment for victims’ initial forensic physical examinations.—

(1) A medical provider who performs an initial forensic physical examination may not bill a victim or the victim’s parent or guardian if the victim is a minor directly or indirectly for that examination.

(2) The Crime Victims’ Services Office of the department shall pay for medical expenses connected with an initial forensic physical examination of a victim of sexual battery as defined in chapter 794 or a lewd or lascivious offense as defined in chapter 800. Such payment shall be made regardless of whether the victim is covered by health or disability insurance and whether the victim participates in the criminal justice system or cooperates with law enforcement. The payment shall be made only out of moneys allocated to the Crime Victims’ Services Office for the purposes of this section, and the payment may not exceed $500 with respect to any violation. The department shall develop and maintain separate protocols for the initial forensic physical examination of adults and children. Payment under this section is limited to medical expenses connected with the initial forensic physical examination, and payment may be made to a medical provider using an examiner qualified under part I of chapter 464, excluding s. 464.003(16); chapter 458; or chapter 459. Payment made to the medical provider by the department shall be considered by the provider as payment in full for the initial forensic physical examination associated with the collection of evidence. The victim may not be required to pay, directly or indirectly, the cost of an initial forensic physical examination performed in accordance with this section.

(3) The department may allow, deny, controvert, or litigate claims made against it under this section.

(4) Information received or maintained by the department identifying an alleged victim who seeks payment of medical expenses under this section is confidential and exempt from the provisions of s. 119.07(1).

(5) A defendant or juvenile offender who pleads guilty or nolo contendere to, or is convicted of or adjudicated delinquent for, a violation of chapter 794 or chapter 800 shall be ordered by the court to make restitution to the Crimes Compensation Trust Fund in an amount equal to the compensation paid to the medical provider by the Crime Victims’ Services Office for the cost of the initial forensic physical examination. The order may be enforced by the department in the same manner as a judgment in a civil action.

History.—s. 1, ch. 82-192; s. 1, ch. 83-17; s. 194, ch. 83-216; s. 6, ch. 85-326; s. 15, ch. 91-23; s. 14, ch. 92-107; s. 24, ch. 92-287; s. 1, ch. 94-94; s. 15, ch. 94-342; ss. 1, 3, ch. 95-185; s. 455, ch. 96-406; s. 9, ch. 99-373; s. 148, ch. 2000-318; s. 7, ch. 2001-209; s. 4, ch. 2007-129; s. 10, ch. 2010-37.



960.29 - Legislative findings and intent.

960.29 Legislative findings and intent.—The Legislature finds that former approaches to the problem of compensating crime victims through restitution have proven inadequate or have been inconsistently applied in many cases. The Legislature also finds that there is an urgent need to alleviate the increasing financial burdens on the state and its local subdivisions caused by the expenses of incarcerating convicted offenders.

(1) To remedy these problems, consistent with the preservation of all citizens’ constitutional rights, the Legislature intends:

(a) To provide a legal mechanism, in the form of a civil restitution lien, that will enable crime victims, the state, and other aggrieved parties to recover damages and losses arising out of criminal acts, imposed against the real and personal property owned by the convicted offender who committed an offense that caused the damages and losses.

(b) To prevent convicted offenders from increasing their assets after conviction, while their crime victims and the state and local subdivisions remain uncompensated for their damages and losses. To further this legislative purpose, the civil restitution lien shall attach not only to the offender’s current assets but also, should these assets fail to satisfy the lien, to any future assets or “windfall” proceeds which may accrue to the defendant, up to the full amount of the lien.

(c) To ensure that the amount of each civil restitution lien equals the amount of the actual damages awarded in the civil action arising from the crime.

(d) To impose a long-term civil liability for the costs of incarceration, by means of the civil restitution lien, against a convicted offender, regardless of the offender’s financial status at the time of conviction.

(2) The Legislature also finds that crime victims, the state, and its local subdivisions are entitled to rough remedial justice and they may demand compensation for damage and losses.

(3) The Legislature declares that:

(a) The intent of the statute is rationally related to the goal of fully compensating crime victims, the state, and its local subdivisions for damages and losses incurred as a result of criminal conduct.

(b) This civil restitution lien act rests upon the principle of remediation and not punishment, which is meted out by criminal sanctions afforded by law.

(4) The Legislature recognizes that, in many individual cases, the liquidated damage amount awarded by the court in a civil action arising from the crime does not fully compensate crime victims for their actual damages and losses. It is the legislative intent that the civil restitution liens authorized in this act assist crime victims to collect the amounts awarded and authorized as actual and liquidated damages and losses a crime victim incurs as a result of a convicted offender’s conduct, and the state and its local subdivisions incur as a result of implementation of a convicted offender’s sentence.

History.—s. 2, ch. 94-342; s. 29, ch. 95-184.



960.291 - Definitions.

960.291 Definitions.—When used in this act, the term:

(1) “Civil restitution lien” means a lien which exists in favor of crime victims, the state, its local subdivisions, or aggrieved party and which attaches against the real or personal property owned by a convicted offender.

(2) “Convicted offender” means a defendant who has a conviction as defined herein entered against the defendant in the courts of this state.

(3) “Conviction” means a guilty verdict by a jury or judge, or a guilty or nolo contendere plea by a defendant, regardless of adjudication of guilt.

(4) “Crime victim” means the victim of a crime and includes the aggrieved party, the aggrieved party’s estate if the aggrieved party is deceased, and the aggrieved party’s next of kin if the aggrieved party is deceased as a result of the conduct of a convicted offender. For the purposes of this act, the term “crime victim” does not include any person who participated in the criminal conduct or criminal episode resulting in the conviction.

(5) “Damages or losses” includes:

(a) Damage or loss to any crime victim which is caused by the conduct of a convicted offender. This amount shall be determined by the court, as provided for in s. 960.293.

(b) Damage or loss to the state and its local subdivisions which is caused by imposition of a convicted offender’s sentence.

1. Such damage or loss to the state and its local subdivisions includes the costs of incarceration and other correctional costs in connection with the implementation of a state court’s sentence. This cost shall be determined by the court, as provided for in s. 960.293.

2. Such damage or loss to the state shall not include those costs on conviction for which the defendant may be held liable under chapter 939.

(6) “Local subdivisions” means local subdivisions of the State of Florida which maintain correctional facilities, such as counties that maintain county correctional facilities or counties that provide funds directly or indirectly for the maintenance of correctional facilities within the county.

(7) “Real or personal property” includes any real or personal property owned by the convicted offender, or that a person possesses on the convicted offender’s behalf, including, but not limited to, any royalties, commissions, proceeds of sale, or any other thing of value accruing to the convicted offender, or a person on the convicted offender’s behalf. The term “real or personal property” specifically includes any financial settlement or court award payable or accruing to a convicted offender or to a person on behalf of the convicted offender. No civil restitution lien created pursuant to the provisions of this act may be foreclosed on real property which is the convicted offender’s homestead under s. 4, Art. X of the State Constitution.

(8) “Sentence” means the court-imposed sentence of a convicted offender.

History.—s. 3, ch. 94-342; s. 30, ch. 95-184; s. 23, ch. 96-312.



960.292 - Enforcement of the civil restitution lien through civil restitution lien order.

960.292 Enforcement of the civil restitution lien through civil restitution lien order.—The civil restitution lien shall be made enforceable by means of a civil restitution lien order.

(1) Upon conviction, the convicted offender shall incur civil liability for damages and losses to crime victims, the state, its local subdivisions, and aggrieved parties as set forth in s. 960.293. The conviction shall estop the convicted offender from denying the essential allegations of that offense in any subsequent proceedings.

(2) Upon motion by the state, upon petition of the local subdivision, crime victim, or aggrieved party, or on its own motion, the court in which the convicted offender is convicted shall enter civil restitution lien orders in favor of crime victims, the state, its local subdivisions, and other aggrieved parties. The court shall retain continuing jurisdiction over the convicted offender for the sole purpose of entering civil restitution lien orders for the duration of the sentence and up to 5 years from release from incarceration or supervision, whichever occurs later.

(3) The court shall enter separate civil restitution lien orders as appropriate in favor of the crime victims, the state, its local subdivisions, or aggrieved parties. The civil restitution lien order shall include the name of the convicted offender, the case number assigned to the applicable criminal case, and the names and social security numbers of the crime victim, state, its local subdivisions, or aggrieved parties, as appropriate.

History.—s. 4, ch. 94-342; s. 31, ch. 95-184; s. 15, ch. 2009-63.



960.293 - Determination of damages and losses.

960.293 Determination of damages and losses.—

(1) In a civil suit for damages filed by a crime victim against a convicted offender, the crime victim is entitled to liquidated damages in an amount equal to the actual damages award.

(2) Upon conviction, a convicted offender is liable to the state and its local subdivisions for damages and losses for incarceration costs and other correctional costs.

(a) If the conviction is for a capital or life felony, the convicted offender is liable for incarceration costs and other correctional costs in the liquidated damage amount of $250,000.

(b) If the conviction is for an offense other than a capital or life felony, a liquidated damage amount of $50 per day of the convicted offender’s sentence shall be assessed against the convicted offender and in favor of the state or its local subdivisions. Damages shall be based upon the length of the sentence imposed by the court at the time of sentencing.

History.—s. 5, ch. 94-342; s. 28, ch. 95-184; s. 16, ch. 2009-63.



960.294 - Effect of civil restitution liens.

960.294 Effect of civil restitution liens.—

(1) PROPERTY SUBJECT TO CIVIL RESTITUTION LIEN.—The civil restitution lien is a lien upon any real or personal property of the convicted offender. If the full amount of the civil restitution lien is not satisfied from the real or personal property owned at the time of conviction, the civil restitution lien also is a lien upon any real or personal property which the convicted offender comes to possess subsequent to conviction, until the full amount of the lien is satisfied.

(2) APPLICABILITY OF ALL JUDGMENT ENFORCEMENT REMEDIES.—A civil restitution lien order may be enforced by the crime victims, the state and its local subdivisions, or other aggrieved parties named in the civil restitution lien order, in the same manner as a judgment in a civil action, including levy against personal property by the sheriffs of this state and foreclosure against nonexempt real property. The provisions of chapter 726 apply to the transfer of the convicted offender’s assets to a third party and all other judgment enforcement remedies that are available by law.

(3) RECORDING OF THE CIVIL RESTITUTION LIEN; LEVY BY SHERIFF.—The civil restitution lien order may be recorded in the public records. No charge may be assessed for the recording of the civil restitution lien order.

(4) DURATION OF THE CIVIL RESTITUTION LIEN.—The civil restitution lien continues for a period of 20 years after the date of entry of the civil restitution lien.

(5) RATE OF INTEREST.—A civil restitution lien under this section bears the rate of interest set forth in s. 55.03, from the date of its entry.

History.—s. 6, ch. 94-342; s. 32, ch. 95-184.



960.295 - Civil restitution lien supplemental to other forms of restitution available to lienholder.

960.295 Civil restitution lien supplemental to other forms of restitution available to lienholder.—

(1) PRESERVATION OF EXISTING RESTITUTION REMEDIES.—The civil restitution lien provided for in this civil restitution lien act is intended to enable crime victims, the state and its local subdivisions, and other aggrieved parties to seek a restitution remedy that is alternative and supplemental to existing statutory and common-law remedies that are available for restitution. The rights of crime victims, the state and its local subdivisions, and other aggrieved parties to seek any existing remedy for restitution, instead of or in addition to seeking a civil restitution lien order under this civil restitution lien act, are preserved.

(2) APPLICABILITY OF OTHER CIVIL REMEDIES; ESTOPPEL AS A LIMITATION UPON ENFORCEMENT.—A civil restitution lien order entered under this civil restitution lien act does not bar any subsequent civil remedy or recovery, but the amount of such restitution must be set off against any subsequent independent civil recovery. Notwithstanding this civil restitution lien act, the crime victim, the state and its local subdivisions, or other aggrieved parties are not precluded from collecting costs on conviction ordered under chapter 939, relating to court costs; moneys awarded under this chapter, relating to victim assistance; moneys awarded by a restitution order under s. 775.089, relating to restitution; proceeds resulting from forfeitures ordered under chapter 895, relating to racketeering offenses and illegal debts; moneys distributed pursuant to a lien placed on the offender’s property under s. 944.512, relating to the state lien on literary and other accounts of crimes; or inmate reimbursements under chapter 946, relating to correctional work programs, except that no duplicate recovery may be made in favor of crime victims, the state and its local subdivisions, and other aggrieved parties.

History.—s. 7, ch. 94-342; s. 33, ch. 95-184.



960.296 - Construction and severability.

960.296 Construction and severability.—

(1) This civil restitution lien act supersedes law to the contrary. Notwithstanding any provision of law to the contrary, the provisions of this civil restitution lien act are controlling over any conflicting law.

(2) If any provision of this civil restitution lien act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared severable.

History.—s. 8, ch. 94-342; s. 34, ch. 95-184.



960.297 - Authorization for governmental right of restitution for costs of incarceration.

960.297 Authorization for governmental right of restitution for costs of incarceration.—

(1) The state and its local subdivisions, in a separate civil action or as counterclaim in any civil action, may seek recovery of the damages and losses set forth in s. 960.293.

(2) For those convicted offenders convicted before July 1, 1994, the state and its local subdivisions, in a separate civil action or as a counterclaim in any civil action, may seek recovery of the damages and losses set forth in s. 960.293, for the convicted offender’s remaining sentence after July 1, 1994.

(3) Civil actions authorized by this section may be commenced at any time during the offender’s incarceration and up to 5 years after the date of the offender’s release from incarceration or supervision, whichever occurs later.

History.—s. 9, ch. 94-342; s. 35, ch. 95-184; s. 17, ch. 2009-63.



960.298 - Priority of liens.

960.298 Priority of liens.—Any liens already in existence at the time the restitution lien is placed shall take precedence over the restitution lien.

History.—s. 23, ch. 94-342.






Chapter 961 - VICTIMS OF WRONGFUL INCARCERATION COMPENSATION

961.01 - Short title.

961.01 Short title.—Sections 961.01-961.07 may be cited as the “Victims of Wrongful Incarceration Compensation Act.”

History.—s. 1, ch. 2008-39.



961.02 - Definitions.

961.02 Definitions.—As used in ss. 961.01-961.07, the term:

(1) “Act” means the Victims of Wrongful Incarceration Compensation Act.

(2) “Department” means the Department of Legal Affairs.

(3) “Division” means the Division of Administrative Hearings.

(4) “Wrongfully incarcerated person” means a person whose felony conviction and sentence have been vacated by a court of competent jurisdiction and, with respect to whom pursuant to the requirements of s. 961.03, the original sentencing court has issued its order finding that the person neither committed the act nor the offense that served as the basis for the conviction and incarceration and that the person did not aid, abet, or act as an accomplice or accessory to a person who committed the act or offense.

(5) “Eligible for compensation” means a person meets the definition of “wrongfully incarcerated person” and is not disqualified from seeking compensation under the criteria prescribed in s. 961.04.

(6) “Entitled to compensation” means a person meets the definition of “eligible for compensation” and satisfies the application requirements prescribed in s. 961.05, and may receive compensation pursuant to s. 961.06.

History.—s. 2, ch. 2008-39.



961.03 - Determination of status as a wrongfully incarcerated person; determination of eligibility for compensation.

961.03 Determination of status as a wrongfully incarcerated person; determination of eligibility for compensation.—

(1)(a) In order to meet the definition of a “wrongfully incarcerated person” and “eligible for compensation,” upon entry of an order, based upon exonerating evidence, vacating a conviction and sentence, a person must set forth the claim of wrongful incarceration under oath and with particularity by filing a petition with the original sentencing court, with a copy of the petition and proper notice to the prosecuting authority in the underlying felony for which the person was incarcerated. At a minimum, the petition must:

1. State that verifiable and substantial evidence of actual innocence exists and state with particularity the nature and significance of the verifiable and substantial evidence of actual innocence; and

2. State that the person is not disqualified, under the provisions of s. 961.04, from seeking compensation under this act.

(b) The person must file the petition with the court:

1. Within 90 days after the order vacating a conviction and sentence becomes final if the person’s conviction and sentence is vacated on or after July 1, 2008.

2. By July 1, 2010, if the person’s conviction and sentence was vacated by an order that became final prior to July 1, 2008.

(2) The prosecuting authority must respond to the petition within 30 days. The prosecuting authority may respond:

(a) By certifying to the court that, based upon the petition and verifiable and substantial evidence of actual innocence, no further criminal proceedings in the case at bar can or will be initiated by the prosecuting authority, that no questions of fact remain as to the petitioner’s wrongful incarceration, and that the petitioner is not ineligible from seeking compensation under the provisions of s. 961.04; or

(b) By contesting the nature, significance, or effect of the evidence of actual innocence, the facts related to the petitioner’s alleged wrongful incarceration, or whether the petitioner is ineligible from seeking compensation under the provisions of s. 961.04.

(3) If the prosecuting authority responds as set forth in paragraph (2)(a), the original sentencing court, based upon the evidence of actual innocence, the prosecuting authority’s certification, and upon the court’s finding that the petitioner has presented clear and convincing evidence that the petitioner committed neither the act nor the offense that served as the basis for the conviction and incarceration, and that the petitioner did not aid, abet, or act as an accomplice to a person who committed the act or offense, shall certify to the department that the petitioner is a wrongfully incarcerated person as defined by this act. Based upon the prosecuting authority’s certification, the court shall also certify to the department that the petitioner is eligible for compensation under the provisions of s. 961.04.

(4)(a) If the prosecuting authority responds as set forth in paragraph (2)(b), the original sentencing court shall make a determination from the pleadings and supporting documentation whether, by a preponderance of the evidence, the petitioner is ineligible for compensation under the provisions of s. 961.04, regardless of his or her claim of wrongful incarceration. If the court finds the petitioner ineligible under the provisions of s. 961.04, it shall dismiss the petition.

(b) If the prosecuting authority responds as set forth in paragraph (2)(b), and the court determines that the petitioner is eligible under the provisions of s. 961.04, but the prosecuting authority contests the nature, significance or effect of the evidence of actual innocence, or the facts related to the petitioner’s alleged wrongful incarceration, the court shall set forth its findings and transfer the petition by electronic means through the division’s website to the division for findings of fact and a recommended determination of whether the petitioner has established that he or she is a wrongfully incarcerated person who is eligible for compensation under this act.

(5) Any questions of fact, the nature, significance or effect of the evidence of actual innocence, and the petitioner’s eligibility for compensation under this act must be established by clear and convincing evidence by the petitioner before an administrative law judge.

(6)(a) Pursuant to division rules and any additional rules set forth by the administrative law judge, a hearing shall be conducted no later than 120 days after the transfer of the petition.

(b) The prosecuting authority shall appear for the purpose of contesting, as necessary, the facts, the nature, and significance or effect of the evidence of actual innocence as presented by the petitioner.

(c) No later than 45 days after the adjournment of the hearing, the administrative law judge shall issue an order setting forth his or her findings and recommendation and shall file the order with the original sentencing court.

(d) The original sentencing court shall review the findings and recommendation contained in the order of the administrative law judge and, within 60 days, shall issue its own order adopting or declining to adopt the findings and recommendation of the administrative law judge.

(7) If the court concludes that the petitioner is a wrongfully incarcerated person as defined by this act and is eligible for compensation as defined in this act, the court shall include in its order a certification to the department that:

(a)1. The order of the administrative law judge finds that the petitioner has met his or her burden of establishing by clear and convincing evidence that the petitioner committed neither the act nor the offense that served as the basis for the conviction and incarceration and that the petitioner did not aid, abet, or act as an accomplice to a person who committed the act or offense; or

2. That the court has declined to adopt the findings and recommendations of the administrative law judge and finds that the petitioner has met his or her burden of establishing by clear and convincing evidence that the petitioner committed neither the act nor the offense that served as the basis for the conviction and incarceration and that the petitioner did not aid, abet, or act as an accomplice to a person who committed the act or offense; and

(b) The original sentencing court determines the findings and recommendations on which its order is based are supported by competent, substantial evidence.

(8) The establishment of the method by which a person may seek the status of a wrongfully incarcerated person and a finding as to eligibility for compensation under this act in no way creates any rights of due process beyond those set forth herein, nor is there created any right to further petition or appeal beyond the scope of the method set forth herein.

History.—s. 3, ch. 2008-39; s. 15, ch. 2011-208.



961.04 - Eligibility for compensation for wrongful incarceration.

961.04 Eligibility for compensation for wrongful incarceration.—A wrongfully incarcerated person is not eligible for compensation under the act if:

(1) Before the person’s wrongful conviction and incarceration, the person was convicted of, or pled guilty or nolo contendere to, regardless of adjudication, any felony offense, or a crime committed in another jurisdiction the elements of which would constitute a felony in this state, or a crime committed against the United States which is designated a felony, excluding any delinquency disposition;

(2) During the person’s wrongful incarceration, the person was convicted of, or pled guilty or nolo contendere to, regardless of adjudication, any felony offense; or

(3) During the person’s wrongful incarceration, the person was also serving a concurrent sentence for another felony for which the person was not wrongfully convicted.

History.—s. 4, ch. 2008-39.



961.05 - Application for compensation for wrongful incarceration; administrative expunction; determination of entitlement to compensation.

961.05 Application for compensation for wrongful incarceration; administrative expunction; determination of entitlement to compensation.—

(1) A wrongfully incarcerated person who is eligible for compensation as defined in this act must initiate his or her application for compensation as required in this section no more than 2 years after the original sentencing court enters its order finding that the person meets the definition of wrongfully incarcerated person and is eligible for compensation as defined in this act.

(2) A wrongfully incarcerated person who is eligible for compensation under the act must apply to the Department of Legal Affairs. No estate of, or personal representative for, a decedent is entitled to apply on behalf of the decedent for compensation for wrongful incarceration.

(3) The application must include:

(a) A certified copy of the order vacating the conviction and sentence;

(b) A certified copy of the original sentencing court’s order finding the claimant to be a wrongfully incarcerated person who is eligible for compensation under this act;

(c) Certified copies of the original judgment and sentence;

(d) Documentation demonstrating the length of the sentence served, including documentation from the Department of Corrections regarding the person’s admission into and release from the custody of the Department of Corrections;

(e) Positive proof of identification, including two full sets of fingerprints administered by a law enforcement agency and a current form of photo identification, demonstrating that the person seeking compensation is the same individual who was wrongfully incarcerated;

(f) All supporting documentation of any fine, penalty, or court costs imposed and paid by the wrongfully incarcerated person as described in s. 961.06(1)(c); and

(g) All supporting documentation of any reasonable attorney’s fees and expenses as described in s. 961.06(1)(d).

(4) The department shall forward one full set of fingerprints of the applicant to the Department of Law Enforcement for statewide criminal records checks. The Department of Law Enforcement shall forward the second set of fingerprints to the Federal Bureau of Investigation for national criminal records checks. The results of the state and national records checks shall be submitted to the department.

(5) Upon receipt of an application, the department shall examine the application and notify the claimant within 30 calendar days of any errors or omissions, and request any additional information relevant to the review of the application. The claimant shall have 15 days after proper notification of any existing errors or omissions to supplement the application. The department may not deny an application for failure of the claimant to correct an error or omission or supply additional information unless the department timely notified the claimant of such errors or omissions or requested the additional information within the 30-day period specified in this subsection. The department shall process and review each completed application within 90 calendar days. Once the department determines whether a claim for compensation meets the requirements of this act, the department shall notify the claimant within 5 business days of that determination.

(6) If the department determines that a claimant meets the requirements of this act, the wrongfully incarcerated person who is the subject of the claim becomes entitled to compensation, subject to the provisions in s. 961.06.

History.—s. 5, ch. 2008-39; s. 4, ch. 2014-21.



961.055 - Application for compensation for a wrongfully incarcerated person; exemption from application by nolle prosequi.

961.055 Application for compensation for a wrongfully incarcerated person; exemption from application by nolle prosequi.—

(1) A person alleged to be a wrongfully incarcerated person who was convicted and sentenced to death on or before December 31, 1979, is exempt from the application provisions of ss. 961.03, 961.04, and 961.05 in the determination of wrongful incarceration and eligibility to receive compensation pursuant to s. 961.06 if:

(a) The Governor issues an executive order appointing a special prosecutor to review the defendant’s conviction; and

(b) The special prosecutor thereafter enters a nolle prosequi for the charges for which the defendant was convicted and sentenced to death.

(2) The nolle prosequi constitutes conclusive proof that the defendant is innocent of the offenses charged and is eligible to receive compensation under this chapter.

(3) This section is repealed July 1, 2018.

History.—s. 1, ch. 2014-198.



961.056 - Alternative application for compensation for a wrongfully incarcerated person.

961.056 Alternative application for compensation for a wrongfully incarcerated person.—

(1) A person who has been determined to be a wrongfully incarcerated person pursuant to s. 961.055 is eligible to apply to the department to receive compensation for such wrongful incarceration.

(a) Only the wrongfully incarcerated person may apply for compensation. The estate of, or personal representative for, a decedent may not apply on behalf of the decedent for compensation for wrongful incarceration.

(b) In order to receive compensation, the wrongfully incarcerated person shall, by July 1, 2016, submit to the Department of Legal Affairs an application for compensation irrespective of whether the person has previously sought compensation under this chapter. The application must include:

1. A certified copy of the nolle prosequi or nolle prosequi memorandum;

2. Certified copies of the original judgment and sentence;

3. Documentation demonstrating the length of the sentence served, including documentation from the Department of Corrections regarding the person’s admission into and release from the custody of the Department of Corrections;

4. Positive proof of identification, as evidenced by two full sets of fingerprints prepared by a law enforcement agency of this state and a current form of photo identification;

5. Supporting documentation of any fine, penalty, or court costs imposed on and paid by the wrongfully incarcerated person as described in s. 961.06(1);

6. Supporting documentation of any reasonable attorney fees and expenses as described in s. 961.06(1); and

7. Any other documentation, evidence, or information required by rules adopted by the department.

(2) The law enforcement agency that prepared the applicant’s set of fingerprints shall forward both full sets to the Department of Law Enforcement. The Department of Law Enforcement shall retain one set for statewide criminal records checks and forward the second set of fingerprints to the Federal Bureau of Investigation for national criminal records checks. The results of the state and national records checks shall be submitted to the department.

(3) Upon receipt of an application, the department shall examine the application and, within 30 days after receipt of the application, shall notify the claimant of any error or omission and request any additional information relevant to the review of the application.

(a) The claimant has 15 days after proper notification by the department to correct any identified error or omission in the application and to supply any additional information relevant to the application.

(b) The department may not deny an application for failure of the claimant to correct an error or omission or to supply additional information unless the department has notified the claimant of such error or omission and requested the additional information within the 30-day period specified in this subsection.

(c) The department shall process and review each complete application within 90 calendar days.

(d) Once the department determines whether a claim for compensation meets the requirements of this chapter, the department shall notify the claimant within 5 business days after that determination.

(4) If the department determines that a claimant making application under this section meets the requirements of this chapter, the wrongfully incarcerated person is entitled to compensation under s. 961.06.

(5)(a) No portion of the compensation paid to a claimant making application under this section may be used for attorney fees, lobbyist fees, or costs relating to assisting the claimant in receiving such compensation.

(b) A person who accepts any portion of the compensation paid to a claimant making application under this section as payment for attorney fees, lobbyist fees, or costs relating to assisting the claimant in receiving such compensation commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(6) This section is repealed July 1, 2018.

History.—s. 2, ch. 2014-198.



961.06 - Compensation for wrongful incarceration.

961.06 Compensation for wrongful incarceration.—

(1) Except as otherwise provided in this act and subject to the limitations and procedures prescribed in this section, a person who is found to be entitled to compensation under the provisions of this act is entitled to:

(a) Monetary compensation for wrongful incarceration, which shall be calculated at a rate of $50,000 for each year of wrongful incarceration, prorated as necessary to account for a portion of a year. For persons found to be wrongfully incarcerated after December 31, 2008, the Chief Financial Officer may adjust the annual rate of compensation for inflation using the change in the December-to-December “Consumer Price Index for All Urban Consumers” of the Bureau of Labor Statistics of the Department of Labor;

(b) A waiver of tuition and fees for up to 120 hours of instruction at any career center established under s. 1001.44, any Florida College System institution as defined in s. 1000.21(3), or any state university as defined in s. 1000.21(6), if the wrongfully incarcerated person meets and maintains the regular admission requirements of such career center, Florida College System institution, or state university; remains registered at such educational institution; and makes satisfactory academic progress as defined by the educational institution in which the claimant is enrolled;

(c) The amount of any fine, penalty, or court costs imposed and paid by the wrongfully incarcerated person;

(d) The amount of any reasonable attorney’s fees and expenses incurred and paid by the wrongfully incarcerated person in connection with all criminal proceedings and appeals regarding the wrongful conviction, to be calculated by the department based upon the supporting documentation submitted as specified in s. 961.05; and

(e) Notwithstanding any provision to the contrary in s. 943.0583 or s. 943.0585, immediate administrative expunction of the person’s criminal record resulting from his or her wrongful arrest, wrongful conviction, and wrongful incarceration. The Department of Legal Affairs and the Department of Law Enforcement shall, upon a determination that a claimant is entitled to compensation, immediately take all action necessary to administratively expunge the claimant’s criminal record arising from his or her wrongful arrest, wrongful conviction, and wrongful incarceration. All fees for this process shall be waived.

The total compensation awarded under paragraphs (a), (c), and (d) may not exceed $2 million. No further award for attorney’s fees, lobbying fees, costs, or other similar expenses shall be made by the state.

(2) In calculating monetary compensation under paragraph (1)(a), a wrongfully incarcerated person who is placed on parole or community supervision while serving the sentence resulting from the wrongful conviction and who commits anything less than a felony law violation that results in revocation of the parole or community supervision is eligible for compensation for the total number of years incarcerated. A wrongfully incarcerated person who commits a felony law violation that results in revocation of the parole or community supervision is ineligible for any compensation under subsection (1).

(3) Within 15 calendar days after issuing notice to the claimant that his or her claim satisfies all of the requirements under this act, the department shall notify the Chief Financial Officer to draw a warrant from the General Revenue Fund or another source designated by the Legislature in law for the purchase of an annuity for the claimant based on the total amount determined by the department under this act.

(4) The Chief Financial Officer shall issue payment in the amount determined by the department to an insurance company or other financial institution admitted and authorized to issue annuity contracts in this state to purchase an annuity or annuities, selected by the wrongfully incarcerated person, for a term of not less than 10 years. The Chief Financial Officer is directed to execute all necessary agreements to implement this act and to maximize the benefit to the wrongfully incarcerated person. The terms of the annuity or annuities shall:

(a) Provide that the annuity or annuities may not be sold, discounted, or used as security for a loan or mortgage by the wrongfully incarcerated person.

(b) Contain beneficiary provisions for the continued disbursement of the annuity or annuities in the event of the death of the wrongfully incarcerated person.

(5) Before the department approves the application for compensation, the wrongfully incarcerated person must sign a release and waiver on behalf of the wrongfully incarcerated person and his or her heirs, successors, and assigns, forever releasing the state or any agency, instrumentality, or any political subdivision thereof, or any other entity subject to s. 768.28, from all present or future claims that the wrongfully incarcerated person or his or her heirs, successors, or assigns may have against such entities arising out of the facts in connection with the wrongful conviction for which compensation is being sought under the act.

(6)(a) A wrongfully incarcerated person may not submit an application for compensation under this act if the person has a lawsuit pending against the state or any agency, instrumentality, or any political subdivision thereof, or any other entity subject to the provisions of s. 768.28, in state or federal court requesting compensation arising out of the facts in connection with the claimant’s conviction and incarceration.

(b) A wrongfully incarcerated person may not submit an application for compensation under this act if the person is the subject of a claim bill pending for claims arising out of the facts in connection with the claimant’s conviction and incarceration.

(c) Once an application is filed under this act, a wrongfully incarcerated person may not pursue recovery under a claim bill until the final disposition of the application.

(d) Any amount awarded under this act is intended to provide the sole compensation for any and all present and future claims arising out of the facts in connection with the claimant’s conviction and incarceration. Upon notification by the department that an application meets the requirements of this act, a wrongfully incarcerated person may not recover under a claim bill.

(e) Any compensation awarded under a claim bill shall be the sole redress for claims arising out of the facts in connection with the claimant’s conviction and incarceration and, upon any award of compensation to a wrongfully incarcerated person under a claim bill, the person may not receive compensation under this act.

(7) Any payment made under this act does not constitute a waiver of any defense of sovereign immunity or an increase in the limits of liability on behalf of the state or any person subject to the provisions of s. 768.28 or other law.

History.—s. 6, ch. 2008-39; s. 6, ch. 2013-98; s. 3, ch. 2014-198; s. 103, ch. 2015-2.



961.07 - Continuing appropriation.

961.07 Continuing appropriation.—Beginning in the 2008-2009 fiscal year and continuing each fiscal year thereafter, a sum sufficient to pay the approved payments under this act is appropriated from the General Revenue Fund to the Chief Financial Officer, which sum is further appropriated for expenditure pursuant to the provisions of this act.

History.—s. 7, ch. 2008-39.






Chapter 984 - CHILDREN AND FAMILIES IN NEED OF SERVICES

984.01 - Purposes and intent; personnel standards and screening.

984.01 Purposes and intent; personnel standards and screening.—

(1) The purposes of this chapter are:

(a) To provide judicial and other procedures to assure due process through which children and other interested parties are assured fair hearings by a respectful and respected court or other tribunal and the recognition, protection, and enforcement of their constitutional and other legal rights, while ensuring that public safety interests and the authority and dignity of the courts are adequately protected.

(b) To provide for the care, safety, and protection of children in an environment that fosters healthy social, emotional, intellectual, and physical development; to ensure secure and safe custody; and to promote the health and well-being of all children under the state’s care.

(c) To ensure the protection of society, by providing for a comprehensive standardized assessment of the child’s needs so that the most appropriate control, discipline, punishment, and treatment can be administered consistent with the seriousness of the act committed, the community’s long-term need for public safety, the prior record of the child, and the specific rehabilitation needs of the child, while also providing restitution, whenever possible, to the victim of the offense.

(d) To preserve and strengthen the child’s family ties whenever possible, by providing for removal of the child from parental custody only when his or her welfare or the safety and protection of the public cannot be adequately safeguarded without such removal; and, when the child is removed from his or her own family, to secure custody, care, and discipline for the child as nearly as possible equivalent to that which should have been given by the parents; and to assure, in all cases in which a child must be permanently removed from parental custody, that the child be placed in an approved family home, adoptive home, independent living program, or other placement that provides the most stable and permanent living arrangement for the child, as determined by the court.

(e)1. To assure that the adjudication and disposition of a child alleged or found to have committed a violation of Florida law be exercised with appropriate discretion and in keeping with the seriousness of the offense and the need for treatment services, and that all findings made under this chapter be based upon facts presented at a hearing that meets the constitutional standards of fundamental fairness and due process.

2. To assure that the sentencing and placement of a child tried as an adult be appropriate and in keeping with the seriousness of the offense and the child’s need for rehabilitative services, and that the proceedings and procedures applicable to such sentencing and placement be applied within the full framework of constitutional standards of fundamental fairness and due process.

(f) To provide children committed to the Department of Juvenile Justice with training in life skills, including career education.

(2) The Department of Juvenile Justice or the Department of Children and Families, as appropriate, may contract with the Federal Government, other state departments and agencies, county and municipal governments and agencies, public and private agencies, and private individuals and corporations in carrying out the purposes of, and the responsibilities established in, this chapter.

(a) If the department contracts with a provider for any program for children, all personnel, including owners, operators, employees, and volunteers, in the facility must be of good moral character. Each contract entered into by either department for services delivered on an appointment or intermittent basis by a provider that does not have regular custodial responsibility for children and each contract with a school for before or aftercare services must ensure that the owners, operators, and all personnel who have direct contact with children are of good moral character. A volunteer who assists on an intermittent basis for less than 10 hours per month need not be screened if a person who meets the screening requirement of this section is always present and has the volunteer in his or her line of sight.

(b) The Department of Juvenile Justice and the Department of Children and Families shall require employment screening pursuant to chapter 435, using the level 2 standards set forth in that chapter for personnel in programs for children or youths.

(c) The Department of Juvenile Justice or the Department of Children and Families may grant exemptions from disqualification from working with children as provided in s. 435.07.

(3) It is the intent of the Legislature that this chapter be liberally interpreted and construed in conformity with its declared purposes.

History.—s. 87, ch. 97-238; s. 11, ch. 2001-125; s. 63, ch. 2004-267; s. 47, ch. 2010-114; s. 332, ch. 2014-19.



984.02 - Legislative intent for the juvenile justice system.

984.02 Legislative intent for the juvenile justice system.—

(1) GENERAL PROTECTIONS FOR CHILDREN.—It is a purpose of the Legislature that the children of this state be provided with the following protections:

(a) Protection from abuse, neglect, and exploitation.

(b) A permanent and stable home.

(c) A safe and nurturing environment which will preserve a sense of personal dignity and integrity.

(d) Adequate nutrition, shelter, and clothing.

(e) Effective treatment to address physical, social, and emotional needs, regardless of geographical location.

(f) Equal opportunity and access to quality and effective education which will meet the individual needs of each child, and to recreation and other community resources to develop individual abilities.

(g) Access to preventive services.

(h) An independent, trained advocate when intervention is necessary and a skilled guardian or caretaker in a safe environment when alternative placement is necessary.

(2) SUBSTANCE ABUSE SERVICES.—The Legislature finds that children in the care of the state’s dependency and delinquency systems need appropriate health care services, that the impact of substance abuse on health indicates the need for health care services to include substance abuse services where appropriate, and that it is in the state’s best interest that such children be provided the services they need to enable them to become and remain independent of state care. In order to provide these services, the state’s dependency and delinquency systems must have the ability to identify and provide appropriate intervention and treatment for children with personal or family-related substance abuse problems. It is therefore the purpose of the Legislature to provide authority for the state to contract with community substance abuse treatment providers for the development and operation of specialized support and overlay services for the dependency and delinquency systems, which will be fully implemented and utilized as resources permit.

(3) JUVENILE JUSTICE AND DELINQUENCY PREVENTION.—It is the policy of the state with respect to juvenile justice and delinquency prevention to first protect the public from acts of delinquency. In addition, it is the policy of the state to:

(a) Develop and implement effective methods of preventing and reducing acts of delinquency, with a focus on maintaining and strengthening the family as a whole so that children may remain in their homes or communities.

(b) Develop and implement effective programs to prevent delinquency, to divert children from the traditional juvenile justice system, to intervene at an early stage of delinquency, and to provide critically needed alternatives to institutionalization and deep-end commitment.

(c) Provide well-trained personnel, high-quality services, and cost-effective programs within the juvenile justice system.

(d) Increase the capacity of local governments and public and private agencies to conduct rehabilitative treatment programs and to provide research, evaluation, and training services in the field of juvenile delinquency prevention.

The Legislature intends that detention care, in addition to providing secure and safe custody, will promote the health and well-being of the children committed thereto and provide an environment that fosters their social, emotional, intellectual, and physical development.

(4) PARENTAL, CUSTODIAL, AND GUARDIAN RESPONSIBILITIES.—Parents, custodians, and guardians are deemed by the state to be responsible for providing their children with sufficient support, guidance, and supervision to deter their participation in delinquent acts. The state further recognizes that the ability of parents, custodians, and guardians to fulfill those responsibilities can be greatly impaired by economic, social, behavioral, emotional, and related problems. It is therefore the policy of the Legislature that it is the state’s responsibility to ensure that factors impeding the ability of caretakers to fulfill their responsibilities are identified through the delinquency intake process and that appropriate recommendations to address those problems are considered in any judicial or nonjudicial proceeding.

History.—s. 88, ch. 97-238.



984.03 - Definitions.

984.03 Definitions.—When used in this chapter, the term:

(1) “Abandoned” means a situation in which the parent or legal custodian of a child or, in the absence of a parent or legal custodian, the person responsible for the child’s welfare, while being able, makes no provision for the child’s support and makes no effort to communicate with the child, which situation is sufficient to evince a willful rejection of parental obligations. If the efforts of such parent or legal custodian, or person primarily responsible for the child’s welfare to support and communicate with the child are, in the opinion of the court, only marginal efforts that do not evince a settled purpose to assume all parental duties, the court may declare the child to be abandoned. The term “abandoned” does not include a “child in need of services” as defined in subsection (9) or a “family in need of services” as defined in subsection (25). The incarceration of a parent, legal custodian, or person responsible for a child’s welfare does not constitute a bar to a finding of abandonment.

(2) “Abuse” means any willful act that results in any physical, mental, or sexual injury that causes or is likely to cause the child’s physical, mental, or emotional health to be significantly impaired. Corporal discipline of a child by a parent or guardian for disciplinary purposes does not in itself constitute abuse when it does not result in harm to the child as defined in s. 39.01.

(3) “Addictions receiving facility” means a substance abuse service provider as defined in chapter 397.

(4) “Adjudicatory hearing” means a hearing for the court to determine whether or not the facts support the allegations stated in the petition as is provided for under s. 984.20(2) in child-in-need-of-services cases.

(5) “Adult” means any natural person other than a child.

(6) “Authorized agent” or “designee” of the department means a person or agency assigned or designated by the Department of Juvenile Justice or the Department of Children and Families, as appropriate, to perform duties or exercise powers pursuant to this chapter and includes contract providers and their employees for purposes of providing services to and managing cases of children in need of services and families in need of services.

(7) “Caretaker/homemaker” means an authorized agent of the Department of Children and Families who shall remain in the child’s home with the child until a parent, legal guardian, or relative of the child enters the home and is capable of assuming and agrees to assume charge of the child.

(8) “Child” or “juvenile” or “youth” means any unmarried person under the age of 18 who has not been emancipated by order of the court and who has been found or alleged to be dependent, in need of services, or from a family in need of services; or any married or unmarried person who is charged with a violation of law occurring prior to the time that person reached the age of 18 years.

(9) “Child in need of services” means a child for whom there is no pending investigation into an allegation or suspicion of abuse, neglect, or abandonment; no pending referral alleging the child is delinquent; or no current supervision by the Department of Juvenile Justice or the Department of Children and Families for an adjudication of dependency or delinquency. The child must also, pursuant to this chapter, be found by the court:

(a) To have persistently run away from the child’s parents or legal custodians despite reasonable efforts of the child, the parents or legal custodians, and appropriate agencies to remedy the conditions contributing to the behavior. Reasonable efforts shall include voluntary participation by the child’s parents or legal custodians and the child in family mediation, services, and treatment offered by the Department of Juvenile Justice or the Department of Children and Families;

(b) To be habitually truant from school, while subject to compulsory school attendance, despite reasonable efforts to remedy the situation pursuant to ss. 1003.26 and 1003.27 and through voluntary participation by the child’s parents or legal custodians and by the child in family mediation, services, and treatment offered by the Department of Juvenile Justice or the Department of Children and Families; or

(c) To have persistently disobeyed the reasonable and lawful demands of the child’s parents or legal custodians, and to be beyond their control despite efforts by the child’s parents or legal custodians and appropriate agencies to remedy the conditions contributing to the behavior. Reasonable efforts may include such things as good faith participation in family or individual counseling.

(10) “Child support” means a court-ordered obligation, enforced under chapter 61 and ss. 409.2551-409.2597, for monetary support for the care, maintenance, training, and education of a child.

(11) “Child who has been found to have committed a delinquent act” means a child who, pursuant to the provisions of chapter 985, is found by a court to have committed a violation of law or to be in direct or indirect contempt of court, except that this definition shall not include an act constituting contempt of court arising out of a dependency proceeding or a proceeding pursuant to this chapter.

(12) “Child who is found to be dependent” or “dependent child” means a child who, pursuant to this chapter, is found by the court:

(a) To have been abandoned, abused, or neglected by the child’s parents or other custodians.

(b) To have been surrendered to the former Department of Health and Rehabilitative Services, the Department of Children and Families, or a licensed child-placing agency for purpose of adoption.

(c) To have been voluntarily placed with a licensed child-caring agency, a licensed child-placing agency, an adult relative, the former Department of Health and Rehabilitative Services, or the Department of Children and Families, after which placement, under the requirements of this chapter, a case plan has expired and the parent or parents have failed to substantially comply with the requirements of the plan.

(d) To have been voluntarily placed with a licensed child-placing agency for the purposes of subsequent adoption and a natural parent or parents signed a consent pursuant to the Florida Rules of Juvenile Procedure.

(e) To have no parent, legal custodian, or responsible adult relative to provide supervision and care.

(f) To be at substantial risk of imminent abuse or neglect by the parent or parents or the custodian.

(13) “Circuit” means any of the 20 judicial circuits as set forth in s. 26.021.

(14) “Comprehensive assessment” or “assessment” means the gathering of information for the evaluation of a juvenile offender’s or a child’s physical, psychological, educational, vocational, and social condition and family environment as they relate to the child’s need for rehabilitative and treatment services, including substance abuse treatment services, mental health services, developmental services, literacy services, medical services, family services, and other specialized services, as appropriate.

(15) “Court,” unless otherwise expressly stated, means the circuit court assigned to exercise jurisdiction under this chapter.

(16) “Delinquency program” means any intake, community control, or similar program; regional detention center or facility; or community-based program, whether owned and operated by or contracted by the Department of Juvenile Justice, or institution owned and operated by or contracted by the Department of Juvenile Justice, which provides intake, supervision, or custody and care of children who are alleged to be or who have been found to be delinquent pursuant to chapter 985.

(17) “Department” means the Department of Juvenile Justice.

(18) “Detention care” means the temporary care of a child in secure, nonsecure, or home detention, pending a court adjudication or disposition or execution of a court order. There are three types of detention care, as follows:

(a) “Secure detention” means temporary custody of the child while the child is under the physical restriction of a detention center or facility pending adjudication, disposition, or placement.

(b) “Nonsecure detention” means temporary custody of the child while the child is in a residential home in the community in a physically nonrestrictive environment under the supervision of the Department of Juvenile Justice pending adjudication, disposition, or placement.

(c) “Home detention” means temporary custody of the child while the child is released to the custody of the parent, guardian, or custodian in a physically nonrestrictive environment under the supervision of the Department of Juvenile Justice staff pending adjudication, disposition, or placement.

(19) “Detention center or facility” means a facility used pending court adjudication or disposition or execution of court order for the temporary care of a child alleged or found to have committed a violation of law. A detention center or facility may provide secure or nonsecure custody. A facility used for the commitment of adjudicated delinquents shall not be considered a detention center or facility.

(20) “Detention hearing” means a hearing for the court to determine if a child should be placed in temporary custody, as provided for under s. 39.402, in dependency cases.

(21) “Diligent efforts of social service agency” means reasonable efforts to provide social services or reunification services made by any social service agency as defined in this section that is a party to a case plan.

(22) “Diligent search” means the efforts of a social service agency to locate a parent or prospective parent whose identity or location is unknown, or a relative made known to the social services agency by the parent or custodian of a child. When the search is for a parent, prospective parent, or relative of a child in the custody of the department, this search must be initiated as soon as the agency is made aware of the existence of such parent, prospective parent, or relative. A diligent search shall include interviews with persons who are likely to have information about the identity or location of the person being sought, comprehensive database searches, and records searches, including searches of employment, residence, utilities, Armed Forces, vehicle registration, child support enforcement, law enforcement, and corrections records, and any other records likely to result in identifying and locating the person being sought. The initial diligent search must be completed within 90 days after a child is taken into custody. After the completion of the initial diligent search, the department, unless excused by the court, shall have a continuing duty to search for relatives with whom it may be appropriate to place the child, until such relatives are found or until the child is placed for adoption.

(23) “Disposition hearing” means a hearing in which the court determines the most appropriate dispositional services in the least restrictive available setting provided for under s. 984.20(3), in child-in-need-of-services cases.

(24) “Family” means a collective body of persons, consisting of a child and a parent, guardian, adult custodian, or adult relative, in which:

(a) The persons reside in the same house or living unit; or

(b) The parent, guardian, adult custodian, or adult relative has a legal responsibility by blood, marriage, or court order to support or care for the child.

(25) “Family in need of services” means a family that has a child who is running away; who is persistently disobeying reasonable and lawful demands of the parent or legal custodian and is beyond the control of the parent or legal custodian; or who is habitually truant from school or engaging in other serious behaviors that place the child at risk of future abuse, neglect, or abandonment or at risk of entering the juvenile justice system. The child must be referred to a law enforcement agency, the Department of Juvenile Justice, or an agency contracted to provide services to children in need of services. A family is not eligible to receive services if, at the time of the referral, there is an open investigation into an allegation of abuse, neglect, or abandonment or if the child is currently under supervision by the Department of Juvenile Justice or the Department of Children and Families due to an adjudication of dependency or delinquency.

(26) “Foster care” means care provided a child in a foster family or boarding home, group home, agency boarding home, child care institution, or any combination thereof.

(27) “Habitually truant” means that:

(a) The child has 15 unexcused absences within 90 calendar days with or without the knowledge or justifiable consent of the child’s parent or legal guardian, is subject to compulsory school attendance under s. 1003.21(1) and (2)(a), and is not exempt under s. 1003.21(3), s. 1003.24, or any other exemptions specified by law or the rules of the State Board of Education.

(b) Activities to determine the cause, and to attempt the remediation, of the child’s truant behavior under ss. 1003.26 and 1003.27(3), have been completed.

If a child who is subject to compulsory school attendance is responsive to the interventions described in ss. 1003.26 and 1003.27(3) and has completed the necessary requirements to pass the current grade as indicated in the district pupil progression plan, the child shall not be determined to be habitually truant and shall be passed. If a child within the compulsory school attendance age has 15 unexcused absences within 90 calendar days or fails to enroll in school, the State Attorney may, or the appropriate jurisdictional agency shall, file a child-in-need-of-services petition if recommended by the case staffing committee, unless it is determined that another alternative action is preferable. The failure or refusal of the parent or legal guardian or the child to participate, or make a good faith effort to participate, in the activities prescribed to remedy the truant behavior, or the failure or refusal of the child to return to school after participation in activities required by this subsection, or the failure of the child to stop the truant behavior after the school administration and the Department of Juvenile Justice have worked with the child as described in ss. 1003.26 and 1003.27(3) shall be handled as prescribed in s. 1003.27.

(28) “Intake” means the initial acceptance and screening by the Department of Juvenile Justice of a complaint or a law enforcement report or probable cause affidavit of delinquency, family in need of services, or child in need of services to determine the recommendation to be taken in the best interests of the child, the family, and the community. The emphasis of intake is on diversion and the least restrictive available services. Consequently, intake includes such alternatives as:

(a) The disposition of the complaint, report, or probable cause affidavit without court or public agency action or judicial handling when appropriate.

(b) The referral of the child to another public or private agency when appropriate.

(c) The recommendation by the juvenile probation officer of judicial handling when appropriate and warranted.

(29) “Judge” means the circuit judge exercising jurisdiction pursuant to this chapter.

(30) “Juvenile justice continuum” includes, but is not limited to, delinquency prevention programs and services designed for the purpose of preventing or reducing delinquent acts, including criminal activity by criminal gangs and juvenile arrests, as well as programs and services targeted at children who have committed delinquent acts, and children who have previously been committed to residential treatment programs for delinquents. The term includes children-in-need-of-services and families-in-need-of-services programs; conditional release; substance abuse and mental health programs; educational and vocational programs; recreational programs; community services programs; community service work programs; and alternative dispute resolution programs serving children at risk of delinquency and their families, whether offered or delivered by state or local governmental entities, public or private for-profit or not-for-profit organizations, or religious or charitable organizations.

(31) “Juvenile probation officer” means the authorized agent of the department who performs and directs intake, assessment, probation, or conditional release, and other related services.

(32) “Legal custody” means a legal status created by court order or letter of guardianship which vests in a custodian of the person or guardian, whether an agency or an individual, the right to have physical custody of the child and the right and duty to protect, train, and discipline the child and to provide him or her with food, shelter, education, and ordinary medical, dental, psychiatric, and psychological care.

(33) “Licensed child-caring agency” means a person, society, association, or agency licensed by the Department of Children and Families to care for, receive, and board children.

(34) “Licensed health care professional” means a physician licensed under chapter 458, an osteopathic physician licensed under chapter 459, a nurse licensed under part I of chapter 464, a physician assistant licensed under chapter 458 or chapter 459, or a dentist licensed under chapter 466.

(35) “Mediation” means a process whereby a neutral third person called a mediator acts to encourage and facilitate the resolution of a dispute between two or more parties. It is an informal and nonadversarial process with the objective of helping the disputing parties reach a mutually acceptable and voluntary agreement. In mediation, decisionmaking authority rests with the parties. The role of the mediator includes, but is not limited to, assisting the parties in identifying issues, fostering joint problem solving, and exploring settlement alternatives.

(36) “Necessary medical treatment” means care that is necessary within a reasonable degree of medical certainty to prevent the deterioration of a child’s condition or to alleviate immediate pain of a child.

(37) “Neglect” occurs when the parent or legal custodian of a child or, in the absence of a parent or legal custodian, the person primarily responsible for the child’s welfare deprives a child of, or allows a child to be deprived of, necessary food, clothing, shelter, or medical treatment or permits a child to live in an environment when such deprivation or environment causes the child’s physical, mental, or emotional health to be significantly impaired or to be in danger of being significantly impaired. The foregoing circumstances shall not be considered neglect if caused primarily by financial inability unless actual services for relief have been offered to and rejected by such person. A parent or guardian legitimately practicing religious beliefs in accordance with a recognized church or religious organization who thereby does not provide specific medical treatment for a child shall not, for that reason alone, be considered a negligent parent or guardian; however, such an exception does not preclude a court from ordering the following services to be provided, when the health of the child so requires:

(a) Medical services from a licensed physician, dentist, optometrist, podiatric physician, or other qualified health care provider; or

(b) Treatment by a duly accredited practitioner who relies solely on spiritual means for healing in accordance with the tenets and practices of a well-recognized church or religious organization.

(38) “Next of kin” means an adult relative of a child who is the child’s brother, sister, grandparent, aunt, uncle, or first cousin.

(39) “Parent” means a woman who gives birth to a child and a man whose consent to the adoption of the child would be required under s. 63.062(1). If a child has been legally adopted, the term “parent” means the adoptive mother or father of the child. The term does not include an individual whose parental relationship to the child has been legally terminated, or an alleged or prospective parent, unless the parental status falls within the terms of either s. 39.503(1) or s. 63.062(1).

(40) “Participant,” for purposes of a shelter proceeding, means any person who is not a party but who should receive notice of hearings involving the child, including foster parents, identified prospective parents, grandparents entitled to priority for adoption consideration under s. 63.0425, actual custodians of the child, and any other person whose participation may be in the best interest of the child. Participants may be granted leave by the court to be heard without the necessity of filing a motion to intervene.

(41) “Party,” for purposes of a shelter proceeding, means the parent of the child, the petitioner, the department, the guardian ad litem when one has been appointed, and the child. The presence of the child may be excused by order of the court when presence would not be in the child’s best interest. Notice to the child may be excused by order of the court when the age, capacity, or other condition of the child is such that the notice would be meaningless or detrimental to the child.

(42) “Preliminary screening” means the gathering of preliminary information to be used in determining a child’s need for further evaluation or assessment or for referral for other substance abuse services through means such as psychosocial interviews; urine and breathalyzer screenings; and reviews of available educational, delinquency, and dependency records of the child.

(43) “Preventive services” means social services and other supportive and rehabilitative services provided to the parent of the child, the legal guardian of the child, or the custodian of the child and to the child for the purpose of averting the removal of the child from the home or disruption of a family which will or could result in an adjudication that orders the placement of a child into foster care or into the delinquency system or that will or could result in the child living on the street. Social services and other supportive and rehabilitative services may include the provision of assessment and screening services; individual, group, or family counseling; specialized educational and vocational services; temporary shelter for the child; outreach services for children living on the street; independent living services to assist adolescents in achieving a successful transition to adulthood; and other specialized services.

(44) “Protective supervision” means a legal status in child-in-need-of-services cases or family-in-need-of-services cases which permits the child to remain in his or her own home or other placement under the supervision of an agent of the Department of Juvenile Justice or the Department of Children and Families, subject to being returned to the court during the period of supervision.

(45) “Relative” means a grandparent, great-grandparent, sibling, first cousin, aunt, uncle, great-aunt, great-uncle, niece, or nephew, whether related by the whole or half blood, by affinity, or by adoption. The term does not include a stepparent.

(46) “Reunification services” means social services and other supportive and rehabilitative services provided to the parent of the child, the legal guardian of the child, or the custodian of the child, whichever is applicable; the child; and, where appropriate, the foster parents of the child for the purpose of enabling a child who has been placed in temporary shelter care to return to his or her family at the earliest possible time. Social services and other supportive and rehabilitative services shall be consistent with the child’s need for a safe, continuous, and stable living environment and shall promote the strengthening of family life whenever possible.

(47) “Secure detention center or facility” means a physically restricting facility for the temporary care of children, pending adjudication, disposition, or placement.

(48) “Shelter” means a place for the temporary care of a child who is alleged to be or who has been found to be dependent, a child from a family in need of services, or a child in need of services, pending court disposition before or after adjudication or after execution of a court order. “Shelter” may include a facility which provides 24-hour continual supervision for the temporary care of a child who is placed pursuant to s. 984.14.

(49) “Shelter hearing” means a hearing provided for under s. 984.14 in family-in-need-of-services cases or child-in-need-of-services cases.

(50) “Staff-secure shelter” means a facility in which a child is supervised 24 hours a day by staff members who are awake while on duty. The facility is for the temporary care and assessment of a child who has been found to be dependent, who has violated a court order and been found in contempt of court, or whom the Department of Children and Families is unable to properly assess or place for assistance within the continuum of services provided for dependent children.

(51) “Substance abuse” means using, without medical reason, any psychoactive or mood-altering drug, including alcohol, in such a manner as to induce impairment resulting in dysfunctional social behavior.

(52) “Taken into custody” means the status of a child immediately when temporary physical control over the child is attained by a person authorized by law, pending the child’s release, detention, placement, or other disposition as authorized by law.

(53) “Temporary legal custody” means the relationship that a juvenile court creates between a child and an adult relative of the child, adult nonrelative approved by the court, or other person until a more permanent arrangement is ordered. Temporary legal custody confers upon the custodian the right to have temporary physical custody of the child and the right and duty to protect, train, and discipline the child and to provide the child with food, shelter, and education, and ordinary medical, dental, psychiatric, and psychological care, unless these rights and duties are otherwise enlarged or limited by the court order establishing the temporary legal custody relationship.

(54) “Truancy petition” means a petition filed by the superintendent of schools alleging that a student subject to compulsory school attendance has had at least five unexcused absences, or absences for which the reasons are unknown, within a calendar month or 10 unexcused absences, or absences for which the reasons are unknown, within a 90-calendar-day period, or has had more than 15 unexcused absences in a 90-calendar-day period. A truancy petition is filed and processed under s. 984.151.

(55) “Violation of law” or “delinquent act” means a violation of any law of this state, the United States, or any other state which is a misdemeanor or a felony or a violation of a county or municipal ordinance which would be punishable by incarceration if the violation were committed by an adult.

History.—s. 4, ch. 97-234; s. 89, ch. 97-238; s. 1, ch. 97-276; s. 12, ch. 98-49; s. 235, ch. 98-166; s. 6, ch. 98-207; s. 64, ch. 98-280; s. 165, ch. 98-403; s. 126, ch. 99-3; s. 8, ch. 99-284; s. 74, ch. 99-398; s. 13, ch. 2000-135; s. 22, ch. 2000-235; s. 149, ch. 2000-318; s. 34, ch. 2001-3; s. 35, ch. 2001-64; s. 1046, ch. 2002-387; s. 123, ch. 2006-120; s. 29, ch. 2008-238; s. 89, ch. 2012-5; s. 1, ch. 2012-56; s. 333, ch. 2014-19.



984.04 - Families in need of services and children in need of services; procedures and jurisdiction.

984.04 Families in need of services and children in need of services; procedures and jurisdiction.—

(1) It is the intent of the Legislature to address the problems of families in need of services by providing them with an array of services designed to preserve the unity and integrity of the family and to emphasize parental responsibility for the behavior of their children. Services to families in need of services and children in need of services shall be provided on a continuum of increasing intensity and participation by the parent and child. Judicial intervention to resolve the problems and conflicts that exist within a family shall be limited to situations in which a resolution to the problem or conflict has not been achieved through service, treatment, and family intervention after all available less restrictive resources have been exhausted. In creating this chapter, the Legislature recognizes the need to distinguish the problems of truants, runaways, and children beyond the control of their parents, and the services provided to these children, from the problems and services designed to meet the needs of abandoned, abused, neglected, and delinquent children. In achieving this recognition, it shall be the policy of the state to develop short-term, temporary services and programs utilizing the least restrictive method for families in need of services and children in need of services.

(2) The Department of Juvenile Justice shall be responsible for all nonjudicial proceedings involving a family in need of services.

(3) All nonjudicial procedures in family-in-need-of-services cases shall be according to rules established by the Department of Juvenile Justice under chapter 120.

(4) The circuit court shall have exclusive original jurisdiction of judicial proceedings involving continued placement of a child from a family in need of services in shelter.

(5) The circuit court shall have exclusive original jurisdiction of proceedings in which a child is alleged to be a child in need of services. When the jurisdiction of any child who has been found to be a child in need of services or the parent, custodian, or legal guardian of such a child is obtained, the court shall retain jurisdiction, unless relinquished by its order or unless the department withdraws its petition because the child no longer meets the definition of a child in need of services as defined in s. 984.03, until the child reaches 18 years of age. This subsection shall not be construed to prevent the exercise of jurisdiction by any other court having jurisdiction of the child if the child commits a violation of law, is the subject of the dependency provisions under this chapter, or is the subject of a pending investigation into an allegation or suspicion of abuse, neglect, or abandonment.

(6) All procedures, including petitions, pleadings, subpoenas, summonses, and hearings, in family-in-need-of-services cases and child-in-need-of-services cases shall be according to the Florida Rules of Juvenile Procedure unless otherwise provided by law.

(7) The department may contract with a provider to provide services and programs for families in need of services and children in need of services.

History.—s. 8, ch. 87-133; s. 60, ch. 94-209; s. 19, ch. 96-398; s. 90, ch. 97-238; s. 65, ch. 98-280.

Note.—Former s. 39.42.



984.06 - Oaths, records, and confidential information.

984.06 Oaths, records, and confidential information.—

(1) The judge, clerks or deputy clerks, or authorized agents of the department shall each have the power to administer oaths and affirmations.

(2) The court shall make and keep records of all cases brought before it pursuant to this chapter and shall preserve the records pertaining to a child in need of services until 10 years after the last entry was made or until the child is 18 years of age, whichever date is first reached, and may then destroy them. The court shall make official records, consisting of all petitions and orders filed in a case arising pursuant to this chapter and any other pleadings, certificates, proofs of publication, summonses, warrants, and other writs which are filed in the case.

(3) The clerk shall keep all court records required by this chapter separate from other records of the circuit court. Court records required by this chapter are not open to inspection by the public. All such records may be inspected only upon order of the court by a person deemed by the court to have a proper interest therein, except that, subject to the provisions of s. 63.162, a child and the parents or legal custodians of the child and their attorneys, law enforcement agencies, and the department and its designees may inspect and copy any official record pertaining to the child. The court may permit authorized representatives of recognized organizations compiling statistics for proper purposes to inspect and make abstracts from official records, under whatever conditions upon their use and disposition the court deems proper, and may punish by contempt proceedings any violation of those conditions.

(4) Except as provided in subsection (3), all information obtained pursuant to this chapter in the discharge of official duty by any judge, employee of the court, authorized agent of the department, or law enforcement agent is confidential and may not be disclosed to anyone other than the authorized personnel of the court, the department and its designees, law enforcement agencies, and others entitled under this chapter to receive that information, except upon order of the court.

(5) All orders of the court entered pursuant to this chapter must be in writing and signed by the judge, except that the clerk or a deputy clerk may sign a summons or notice to appear.

(6) A court record of proceedings under this chapter is not admissible in evidence in any other civil or criminal proceeding, except that:

(a) Records of proceedings under this chapter forming a part of the record on appeal shall be used in the appellate court.

(b) Records that are necessary in any case in which a person is being tried upon a charge of having committed perjury are admissible in evidence in that case.

History.—s. 8, ch. 87-133; s. 7, ch. 90-53; s. 241, ch. 95-147; s. 34, ch. 96-398; s. 92, ch. 97-238.

Note.—Former s. 39.443; s. 39.4451.



984.07 - Appointed counsel; compensation.

984.07 Appointed counsel; compensation.—If counsel is entitled to receive compensation for representation pursuant to court appointment in a child-in-need-of-services proceeding, such compensation shall not exceed $1,000 at the trial level and $2,500 at the appellate level.

History.—s. 8, ch. 87-133; s. 93, ch. 97-238.

Note.—Former s. 39.447.



984.071 - Information packet.

984.071 Information packet.—The Department of Juvenile Justice, in collaboration with the Department of Children and Families and the Department of Education, shall develop and publish an information packet that explains the current process under this chapter for obtaining assistance for a child in need of services or a family in need of services and the community services and resources available to parents of troubled or runaway children. In preparing the information packet, the Department of Juvenile Justice shall work with school district superintendents, juvenile court judges, county sheriffs, and other local law enforcement officials in order to ensure that the information packet lists services and resources that are currently available within the county in which the packet is distributed. Each information packet shall be annually updated and shall be available for distribution by January 1, 1998. The school district shall distribute this information packet to parents of truant children and to other parents upon request or as deemed appropriate by the school district. In addition, the Department of Juvenile Justice shall distribute the information packet to state and local law enforcement agencies. Any law enforcement officer who has contact with the parent of a child who is locked out of the home or who runs away from home shall make the information available to the parent.

History.—s. 17, ch. 97-281; s. 67, ch. 98-280; s. 334, ch. 2014-19.



984.08 - Attorney’s fees.

984.08 Attorney’s fees.—The court may appoint an attorney to represent a parent or legal guardian under this chapter only upon a finding that the parent or legal guardian is indigent pursuant to s. 57.082. If an attorney is appointed, the parent or legal guardian shall be enrolled in a payment plan pursuant to s. 28.246.

History.—s. 1, ch. 94-329; s. 5, ch. 95-267; s. 94, ch. 97-238; s. 138, ch. 2003-402; s. 46, ch. 2008-111.

Note.—Former s. 39.017.



984.085 - Sheltering unmarried minors; aiding unmarried minor runaways; violations.

984.085 Sheltering unmarried minors; aiding unmarried minor runaways; violations.—

(1)(a) A person who is not an authorized agent of the Department of Juvenile Justice or the Department of Children and Families may not knowingly shelter an unmarried minor for more than 24 hours without the consent of the minor’s parent or guardian or without notifying a law enforcement officer of the minor’s name and the fact that the minor is being provided shelter.

(b) A person may not knowingly provide aid to an unmarried minor who has run away from home without first contacting the minor’s parent or guardian or notifying a law enforcement officer. The aid prohibited under this paragraph includes assisting the minor in obtaining shelter, such as hotel lodgings.

(2) A person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 14, ch. 97-281; s. 335, ch. 2014-19.



984.086 - Children locked out of the home; interagency cooperation.

984.086 Children locked out of the home; interagency cooperation.—The Department of Juvenile Justice and the Department of Children and Families shall encourage interagency cooperation within each circuit and shall develop comprehensive agreements between the staff and providers for each department in order to coordinate the services provided to children who are locked out of the home and the families of those children.

History.—s. 15, ch. 97-281; s. 15, ch. 2000-135; s. 336, ch. 2014-19.



984.09 - Punishment for contempt of court; alternative sanctions.

984.09 Punishment for contempt of court; alternative sanctions.—

(1) CONTEMPT OF COURT; LEGISLATIVE INTENT.—The court may punish any child for contempt for interfering with the court or with court administration, or for violating any provision of this chapter or order of the court relative thereto. It is the intent of the Legislature that the court restrict and limit the use of contempt powers with respect to commitment of a child to a secure facility. A child who commits direct contempt of court or indirect contempt of a valid court order may be taken into custody and ordered to serve an alternative sanction or placed in a secure facility, as authorized in this section, by order of the court.

(2) PLACEMENT IN A SECURE FACILITY.—A child may be placed in a secure facility for purposes of punishment for contempt of court if alternative sanctions are unavailable or inappropriate, or if the child has already been ordered to serve an alternative sanction but failed to comply with the sanction.

(a) A delinquent child who has been held in direct or indirect contempt may be placed in a secure detention facility for 5 days for a first offense or 15 days for a second or subsequent offense, or in a secure residential commitment facility.

(b) A child in need of services who has been held in direct contempt or indirect contempt may be placed, for 5 days for a first offense or 15 days for a second or subsequent offense, in a staff-secure shelter or a staff-secure residential facility solely for children in need of services if such placement is available, or, if such placement is not available, the child may be placed in an appropriate mental health facility or substance abuse facility for assessment. In addition to disposition under this paragraph, a child in need of services who is held in direct contempt or indirect contempt may be placed in a physically secure setting as provided under s. 984.226 if conditions of eligibility are met.

(3) ALTERNATIVE SANCTIONS.—Each judicial circuit shall have an alternative sanctions coordinator who shall serve under the chief administrative judge of the juvenile division of the circuit court, and who shall coordinate and maintain a spectrum of contempt sanction alternatives in conjunction with the circuit plan implemented in accordance with s. 790.22(4)(c). Upon determining that a child has committed direct contempt of court or indirect contempt of a valid court order, the court may immediately request the alternative sanctions coordinator to recommend the most appropriate available alternative sanction and shall order the child to perform up to 50 hours of community-service manual labor or a similar alternative sanction, unless an alternative sanction is unavailable or inappropriate, or unless the child has failed to comply with a prior alternative sanction. Alternative contempt sanctions may be provided by local industry or by any nonprofit organization or any public or private business or service entity that has entered into a contract with the Department of Juvenile Justice to act as an agent of the state to provide voluntary supervision of children on behalf of the state in exchange for the manual labor of children and limited immunity in accordance with s. 768.28(11).

(4) CONTEMPT OF COURT SANCTIONS; PROCEDURE AND DUE PROCESS.—

(a) If a child is charged with direct contempt of court, including traffic court, the court may impose an authorized sanction immediately.

(b) If a child is charged with indirect contempt of court, the court must hold a hearing within 24 hours to determine whether the child committed indirect contempt of a valid court order. At the hearing, the following due process rights must be provided to the child:

1. Right to a copy of the order to show cause alleging facts supporting the contempt charge.

2. Right to an explanation of the nature and the consequences of the proceedings.

3. Right to legal counsel and the right to have legal counsel appointed by the court if the juvenile is indigent, pursuant to s. 985.033.

4. Right to confront witnesses.

5. Right to present witnesses.

6. Right to have a transcript or record of the proceeding.

7. Right to appeal to an appropriate court.

The child’s parent or guardian may address the court regarding the due process rights of the child. The court shall review the placement of the child every 72 hours to determine whether it is appropriate for the child to remain in the facility.

(c) The court may not order that a child be placed in a secure facility for punishment for contempt unless the court determines that an alternative sanction is inappropriate or unavailable or that the child was initially ordered to an alternative sanction and did not comply with the alternative sanction. The court is encouraged to order a child to perform community service, up to the maximum number of hours, where appropriate before ordering that the child be placed in a secure facility as punishment for contempt of court.

(d) In addition to any other sanction imposed under this section, the court may direct the Department of Highway Safety and Motor Vehicles to withhold issuance of, or suspend, a child’s driver license or driving privilege. The court may order that a child’s driver license or driving privilege be withheld or suspended for up to 1 year for a first offense of contempt and up to 2 years for a second or subsequent offense. If the child’s driver license or driving privilege is suspended or revoked for any reason at the time the sanction for contempt is imposed, the court shall extend the period of suspension or revocation by the additional period ordered under this paragraph. If the child’s driver license is being withheld at the time the sanction for contempt is imposed, the period of suspension or revocation ordered under this paragraph shall begin on the date on which the child is otherwise eligible to drive. For a child in need of services whose driver license or driving privilege is suspended under this paragraph, the court may direct the Department of Highway Safety and Motor Vehicles to issue the child a license for driving privileges restricted to business or employment purposes only, as defined in s. 322.271, or for the purpose of completing court-ordered community service, if the child is otherwise qualified for a license. However, the department may not issue a restricted license unless specifically ordered to do so by the court.

(5) ALTERNATIVE SANCTIONS COORDINATOR.—There is created the position of alternative sanctions coordinator within each judicial circuit, pursuant to subsection (3). Each alternative sanctions coordinator shall serve under the direction of the chief administrative judge of the juvenile division as directed by the chief judge of the circuit. The alternative sanctions coordinator shall act as the liaison between the judiciary, local department officials, district school board employees, and local law enforcement agencies. The alternative sanctions coordinator shall coordinate within the circuit community-based alternative sanctions, including nonsecure detention programs, community service projects, and other juvenile sanctions, in conjunction with the circuit plan implemented in accordance with s. 790.22(4)(c).

History.—s. 95, ch. 97-238; s. 1, ch. 97-281; s. 2, ch. 2000-134; s. 16, ch. 2000-135; s. 125, ch. 2006-120.



984.10 - Intake.

984.10 Intake.—

(1) Intake shall be performed by the department. A report or complaint alleging that a child is from a family in need of services shall be made to the intake office operating in the county in which the child is found or in which the case arose. Any person or agency, including, but not limited to, the parent or legal custodian, the local school district, a law enforcement agency, or the Department of Children and Families, having knowledge of the facts may make a report or complaint.

(2) A representative of the department shall make a preliminary determination as to whether the report or complaint is complete. The criteria for the completeness of a report or complaint with respect to a child alleged to be from a family in need of services while subject to compulsory school attendance shall be governed by s. 984.03(27). In any case in which the representative of the department finds that the report or complaint is incomplete, the representative of the department shall return the report or complaint without delay to the person or agency originating the report or complaint or having knowledge of the facts or to the appropriate law enforcement agency having investigative jurisdiction and request additional information in order to complete the report or complaint.

(3) If the representative of the department determines that in his or her judgment the interests of the family, the child, and the public will be best served by providing the family and child services and treatment voluntarily accepted by the child and the parents or legal custodians, the departmental representative may refer the family or child to an appropriate service and treatment provider. As part of the intake procedure, the departmental representative shall inform the parent or legal custodian, in writing, of the services and treatment available to the child and family by department providers or community agencies and the rights and responsibilities of the parent or legal guardian under this chapter.

(4) If the department has reasonable grounds to believe that the child has been abandoned, abused, or neglected, it shall proceed pursuant to the provisions of chapter 39.

History.—s. 8, ch. 87-133; s. 3, ch. 88-319; s. 234, ch. 95-147; s. 4, ch. 95-152; s. 8, ch. 95-280; s. 22, ch. 96-398; s. 168, ch. 97-101; s. 96, ch. 97-238; s. 5, ch. 97-281; s. 68, ch. 98-280; s. 166, ch. 98-403; s. 17, ch. 2000-135; s. 337, ch. 2014-19.

Note.—Former s. 39.423.



984.11 - Services to families in need of services.

984.11 Services to families in need of services.—

(1) Services and treatment to families in need of services shall be by voluntary agreement of the parent or legal guardian and the child or as directed by a court order pursuant to s. 984.22.

(2) These services may include, but need not be limited to:

(a) Homemaker or parent aide services.

(b) Intensive crisis counseling.

(c) Parent training.

(d) Individual, group, or family counseling.

(e) Community mental health services.

(f) Prevention and diversion services.

(g) Services provided by voluntary or community agencies.

(h) Runaway center services.

(i) Housekeeper services.

(j) Special educational, tutorial, or remedial services.

(k) Vocational, job training, or employment services.

(l) Recreational services.

(m) Assessment.

(3) The department shall advise the parents or legal guardian that they are responsible for contributing to the cost of the child or family services and treatment to the extent of their ability to pay. The department shall set and charge fees for services and treatment provided to clients. The department may employ a collection agency for the purpose of receiving, collecting, and managing the payment of unpaid and delinquent fees. The collection agency must be registered and in good standing under chapter 559. The department may pay to the collection agency a fee from the amount collected under the claim or may authorize the agency to deduct the fee from the amount collected.

(4) The department may file a petition with the circuit court to enforce the collection of fees for services and treatment rendered to the child or the parent and other legal custodians.

History.—s. 8, ch. 87-133; s. 4, ch. 90-53; s. 23, ch. 96-398; s. 97, ch. 97-238; s. 6, ch. 97-281.

Note.—Former s. 39.424.



984.12 - Case staffing; services and treatment to a family in need of services.

984.12 Case staffing; services and treatment to a family in need of services.—

(1) The appropriate representative of the department shall request a meeting of the family and child with a case staffing committee to review the case of any family or child who the department determines is in need of services or treatment if:

(a) The family or child is not in agreement with the services or treatment offered;

(b) The family or child will not participate in the services or treatment selected; or

(c) The representative of the department needs assistance in developing an appropriate plan for services. The time and place selected for the meeting shall be convenient for the child and family.

(2) The composition of the case staffing committee shall be based on the needs of the family and child. It shall include a representative from the child’s school district and a representative of the Department of Juvenile Justice, and may include a supervisor of the department’s contracted provider; a representative from the area of health, mental health, substance abuse, social, or educational services; a representative of the state attorney; the alternative sanctions coordinator; and any person recommended by the child, family, or department.

(3) The case staffing committee shall reach a timely decision to provide the child or family with needed services and treatment through the development of a plan for services.

(4) The plan for services shall contain the following:

(a) Statement of the problems.

(b) Needs of the child.

(c) Needs of the parents, guardian, or legal custodian.

(d) Measurable objectives that address the identified problems and needs.

(e) Services and treatment to be provided, to include:

1. Type of services or treatment.

2. Frequency of services or treatment.

3. Location.

4. Accountable service providers or staff.

(f) Timeframes for achieving objectives.

(5) Upon receipt of the plan, the child and family shall acknowledge their position by accepting or rejecting the services and provisions in writing. If the plan is accepted, it shall be implemented as soon as is practicable.

(6) A case manager shall be designated by the case staffing committee to be responsible for implementing the plan. The case manager shall periodically review the progress towards achieving the objectives of the plan in order to:

(a) Advise the case staffing committee of the need to make adjustments to the plan; or

(b) Terminate the case as indicated by successful or substantial achievement of the objectives of the plan.

(7) The parent, guardian, or legal custodian may convene a meeting of the case staffing committee, and any other member of the committee may convene a meeting if the member finds that doing so is in the best interest of the family or child. A case staffing committee meeting requested by a parent, guardian, or legal custodian must be convened within 7 days, excluding weekends and legal holidays, after the date the department’s representative receives the request in writing.

(8) Within 7 days after meeting, the case staffing committee shall provide the parent, guardian, or legal custodian with a written report that details the reasons for the committee’s decision to recommend, or decline to recommend, that the department file a petition alleging that the child is a child in need of services.

History.—s. 8, ch. 87-133; s. 9, ch. 91-45; s. 19, ch. 95-267; s. 9, ch. 95-280; s. 4, ch. 96-369; s. 24, ch. 96-398; s. 98, ch. 97-238; s. 7, ch. 97-281.

Note.—Former s. 39.426.



984.13 - Taking into custody a child alleged to be from a family in need of services or to be a child in need of services.

984.13 Taking into custody a child alleged to be from a family in need of services or to be a child in need of services.—

(1) A child may be taken into custody:

(a) By a law enforcement officer when the officer has reasonable grounds to believe that the child has run away from his or her parents, guardian, or other legal custodian.

(b) By a law enforcement officer when the officer has reasonable grounds to believe that the child is absent from school without authorization or is suspended or expelled and is not in the presence of his or her parent or legal guardian, for the purpose of delivering the child without unreasonable delay to the appropriate school system site. For the purpose of this paragraph, “school system site” includes, but is not limited to, a center approved by the superintendent of schools for the purpose of counseling students and referring them back to the school system or an approved alternative to a suspension or expulsion program. If a student is suspended or expelled from school without assignment to an alternative school placement, the law enforcement officer shall deliver the child to the parent or legal guardian, to a location determined by the parent or guardian, or to a designated truancy interdiction site until the parent or guardian can be located.

(c) Pursuant to an order of the circuit court based upon sworn testimony before or after a petition is filed under s. 984.15.

(d) By a law enforcement officer when the child voluntarily agrees to or requests services pursuant to this chapter or placement in a shelter.

(2) The person taking the child into custody shall:

(a) Release the child to a parent, guardian, legal custodian, or responsible adult relative or to a department-approved family-in-need-of-services and child-in-need-of-services provider if the person taking the child into custody has reasonable grounds to believe the child has run away from a parent, guardian, or legal custodian; is truant; or is beyond the control of the parent, guardian, or legal custodian; following such release, the person taking the child into custody shall make a full written report to the intake office of the department within 3 days; or

(b) Deliver the child to the department, stating the facts by reason of which the child was taken into custody and sufficient information to establish probable cause that the child is from a family in need of services.

(3) If the child is taken into custody by, or is delivered to, the department, the appropriate representative of the department shall review the facts and make such further inquiry as necessary to determine whether the child shall remain in custody or be released. Unless shelter is required as provided in s. 984.14(1), the department shall:

(a) Release the child to his or her parent, guardian, or legal custodian, to a responsible adult relative, to a responsible adult approved by the department, or to a department-approved family-in-need-of-services and child-in-need-of-services provider; or

(b) Authorize temporary services and treatment that would allow the child alleged to be from a family in need of services to remain at home.

History.—s. 8, ch. 87-133; s. 1, ch. 89-20; s. 232, ch. 95-147; s. 6, ch. 95-280; s. 20, ch. 96-398; s. 99, ch. 97-238; s. 23, ch. 2000-235.

Note.—Former s. 39.421.



984.14 - Shelter placement; hearing.

984.14 Shelter placement; hearing.—

(1) Unless ordered by the court pursuant to the provisions of this chapter, or upon voluntary consent to placement by the child and the child’s parent, legal guardian, or custodian, a child taken into custody shall not be placed in a shelter prior to a court hearing unless a determination has been made that the provision of appropriate and available services will not eliminate the need for placement and that such placement is required:

(a) To provide an opportunity for the child and family to agree upon conditions for the child’s return home, when immediate placement in the home would result in a substantial likelihood that the child and family would not reach an agreement; or

(b) Because a parent, custodian, or guardian is unavailable to take immediate custody of the child.

(2) If the department determines that placement in a shelter is necessary according to the provisions of subsection (1), the departmental representative shall authorize placement of the child in a shelter provided by the community specifically for runaways and troubled youth who are children in need of services or members of families in need of services and shall immediately notify the parents or legal custodians that the child was taken into custody.

(3) A child who is involuntarily placed in a shelter shall be given a shelter hearing within 24 hours after being taken into custody to determine whether shelter placement is required. The shelter petition filed with the court shall address each condition required to be determined in subsection (1).

(4) A child may not be held involuntarily in a shelter longer than 24 hours unless an order so directing is made by the court after a shelter hearing finding that placement in a shelter is necessary based on the criteria in subsection (1) and that the department has made reasonable efforts to prevent or eliminate the need for removal of the child from the home.

(5) Except as provided under s. 984.225, a child in need of services or a child from a family in need of services may not be placed in a shelter for longer than 35 days.

(6) When any child is placed in a shelter pursuant to court order following a shelter hearing, the court shall order the natural or adoptive parents of such child, the natural father of such child born out of wedlock who has acknowledged his paternity in writing before the court, or the guardian of such child’s estate, if possessed of assets which under law may be disbursed for the care, support, and maintenance of the child, to pay, to the department, fees as established by the department. When the order affects the guardianship estate, a certified copy of the order shall be delivered to the judge having jurisdiction of the guardianship estate.

(7) A child who is adjudicated a child in need of services or alleged to be from a family in need of services or a child in need of services may not be placed in a secure detention facility or jail or any other commitment program for delinquent children under any circumstances.

(8) The court may order the placement of a child in need of services into a staff-secure facility for no longer than 5 days for the purpose of evaluation and assessment.

History.—s. 8, ch. 87-133; s. 3, ch. 90-53; s. 6, ch. 90-208; s. 233, ch. 95-147; s. 7, ch. 95-280; s. 21, ch. 96-398; s. 100, ch. 97-238; s. 4, ch. 97-281.

Note.—Former s. 39.422.



984.15 - Petition for a child in need of services.

984.15 Petition for a child in need of services.—

(1) All proceedings seeking an adjudication that a child is a child in need of services shall be initiated by the filing of a petition by an attorney representing the department or by the child’s parent, guardian, or legal custodian. If a child in need of services has been placed in a shelter pursuant to s. 984.14, the department shall file the petition immediately, including in the petition notice of arraignment pursuant to s. 984.20.

(2)(a) The department shall file a petition for a child in need of services if the case manager or staffing committee requests that a petition be filed and:

1. The family and child have in good faith, but unsuccessfully, used the services and process described in ss. 984.11 and 984.12; or

2. The family or child have refused all services described in ss. 984.11 and 984.12 after reasonable efforts by the department to involve the family and child in services and treatment.

(b) Once the requirements in paragraph (a) have been met, the department shall file a petition for a child in need of services within 45 days.

(c) The petition shall be in writing, shall state the specific grounds under s. 984.03(9) by which the child is designated a child in need of services, and shall certify that the conditions prescribed in paragraph (a) have been met. The petition shall be signed by the petitioner under oath stating good faith in filing the petition and shall be signed by an attorney for the department.

(3)(a) The parent, guardian, or legal custodian may file a petition alleging that a child is a child in need of services if:

1. The department waives the requirement for a case staffing committee.

2. The department fails to convene a meeting of the case staffing committee within 7 days, excluding weekends and legal holidays, after receiving a written request for such a meeting from the child’s parent, guardian, or legal custodian.

3. The parent, guardian, or legal custodian does not agree with the plan for services offered by the case staffing committee.

4. The department fails to provide a written report within 7 days after the case staffing committee meets, as required under s. 984.12(8).

(b) The parent, guardian, or legal custodian must give the department prior written notice of intent to file the petition. If, at the arraignment hearing, the court finds that such written notice of intent to file the petition was not provided to the department, the court shall dismiss the petition, postpone the hearing until such written notice is given, or, if the department agrees, proceed with the arraignment hearing. The petition must be served on the department’s office of general counsel.

(c) The petition must be in writing and must set forth specific facts alleging that the child is a child in need of services as defined in s. 984.03(9). The petition must also demonstrate that the parent, guardian, or legal custodian has in good faith, but unsuccessfully, participated in the services and processes described in ss. 984.11 and 984.12.

(d) The petition must be signed by the petitioner under oath.

(e) The court, on its own motion or the motion of any party or the department, shall determine the legal sufficiency of a petition filed under this subsection and may dismiss any petition that lacks sufficient grounds. In addition, the court shall verify that the child is not:

1. The subject of a pending investigation into an allegation or suspicion of abuse, neglect, or abandonment;

2. The subject of a pending referral alleging that the child is delinquent; or

3. Under the current supervision of the department or the Department of Children and Families for an adjudication of delinquency or dependency.

(4) The form of the petition and any additional contents shall be determined by rules of procedure adopted by the Supreme Court.

(5) The department or the parent, guardian, or legal custodian may withdraw a petition at any time prior to the child being adjudicated a child in need of services.

History.—s. 8, ch. 87-133; s. 11, ch. 92-170; s. 235, ch. 95-147; s. 5, ch. 95-152; s. 26, ch. 96-398; s. 101, ch. 97-238; s. 8, ch. 97-281; s. 69, ch. 98-280; s. 167, ch. 98-403; s. 338, ch. 2014-19.

Note.—Former s. 39.436.



984.151 - Truancy petition; prosecution; disposition.

984.151 Truancy petition; prosecution; disposition.—

(1) If the school determines that a student subject to compulsory school attendance has had at least five unexcused absences, or absences for which the reasons are unknown, within a calendar month or 10 unexcused absences, or absences for which the reasons are unknown, within a 90-calendar-day period pursuant to s. 1003.26(1)(b), or has had more than 15 unexcused absences in a 90-calendar-day period, the superintendent of schools or his or her designee may file a truancy petition.

(2) The petition shall be filed in the circuit in which the student is enrolled in school.

(3) Original jurisdiction to hear a truancy petition shall be in the circuit court; however, the circuit court may use a general or special master pursuant to Supreme Court rules. Upon the filing of the petition, the clerk shall issue a summons to the parent, guardian, or legal custodian of the student, directing that person and the student to appear for a hearing at a time and place specified.

(4) The petition must contain the following: the name, age, and address of the student; the name and address of the student’s parent or guardian; the school where the student is enrolled; the efforts the school has made to get the student to attend school; the number of out-of-school contacts between the school system and student’s parent or guardian; and the number of days and dates of days the student has missed school. The petition shall be sworn to by the superintendent or his or her designee.

(5) Once the petition is filed, the court shall hear the petition within 30 days.

(6) The student and the student’s parent or guardian shall attend the hearing.

(7) If the court determines that the student did miss any of the alleged days, the court shall order the student to attend school and the parent to ensure that the student attends school, and may order any of the following: the student to participate in alternative sanctions to include mandatory attendance at alternative classes to be followed by mandatory community services hours for a period up to 6 months; the student and the student’s parent or guardian to participate in homemaker or parent aide services; the student or the student’s parent or guardian to participate in intensive crisis counseling; the student or the student’s parent or guardian to participate in community mental health services if available and applicable; the student and the student’s parent or guardian to participate in service provided by voluntary or community agencies as available; and the student or the student’s parent or guardian to participate in vocational, job training, or employment services.

(8) If the student does not successfully complete the sanctions ordered in subsection (7), the case shall be referred to the case staffing committee under s. 984.12 with a recommendation to file a child-in-need-of-services petition under s. 984.15.

(9) The parent, guardian, or legal custodian and the student shall participate, as required by court order, in any sanctions or services required by the court under this section, and the court shall enforce such participation through its contempt power.

History.—s. 75, ch. 99-398; s. 24, ch. 2000-235; s. 1048, ch. 2002-387; s. 7, ch. 2014-39.



984.16 - Process and service.

984.16 Process and service.—

(1) Personal appearance of any person in a hearing before the court shall obviate the necessity of serving process on that person.

(2) Upon the filing of a petition containing allegations of facts which, if true, would constitute the child therein being named a child in need of services, and upon the request of the petitioner, the clerk or deputy clerk shall issue a summons.

(3) The summons shall require the person on whom it is served to appear for a hearing at a time and place specified. Except in cases of medical emergency, the time shall not be less than 24 hours after service of the summons. The summons may require the custodian to bring the child to court if the court determines that the child’s presence is necessary. A copy of the petition shall be attached to the summons.

(4) The summons shall be directed to, and shall be served upon, the following persons:

(a) The parents.

(b) The legal custodian, actual custodian, and guardian ad litem.

(c) The child.

(5) The jurisdiction of the court shall attach to the child and the parent, custodian, or legal guardian of the child and the case when the summons is served upon the child or a parent or legal or actual custodian of the child or when the child is taken into custody with or without service of summons and after filing of a petition for a child in need of services, and thereafter the court may control the child and case in accordance with this chapter.

(6) Upon the application of a party or the petitioner, the clerk or deputy clerk shall issue, and the court on its own motion may issue, subpoenas requiring attendance and testimony of witnesses and production of records, documents, or other tangible objects at any hearing.

(7) All process and orders issued by the court shall be served or executed as other process and orders of the circuit court and, in addition, may be served or executed by authorized agents of the department.

(8) Subpoenas may be served within the state by any person over 18 years of age who is not a party to the proceeding.

(9) No fee shall be paid for service of any process or other papers by an agent of the department. If any process, orders, or other papers are served or executed by any sheriff, the sheriff’s fees shall be paid by the county.

(10) If the party to whom an order is directed is present or represented at the final hearing, service of such order shall not be required.

History.—s. 8, ch. 87-133; s. 12, ch. 92-170; s. 28, ch. 96-398; s. 102, ch. 97-238; s. 70, ch. 98-280.

Note.—Former s. 39.437.



984.17 - Response to petition and representation of parties.

984.17 Response to petition and representation of parties.—

(1) At the time a petition is filed, the court may appoint a guardian ad litem for the child.

(2) No answer to the petition or any other pleading need be filed by any child, parent, or legal custodian, but any matters which might be set forth in an answer or other pleading may be pleaded orally before the court or filed in writing as any such person may choose. Notwithstanding the filing of an answer or any pleading, the child or parent shall, prior to an adjudicatory hearing, be advised by the court of the right to counsel.

(3) When a petition for a child in need of services has been filed and the parents, guardian, or legal custodian of the child and the child have advised the department that the truth of the allegations is acknowledged and that no contest is to be made of the adjudication, the attorney representing the department may set the case before the court for a disposition hearing. If there is a change in the plea at this hearing, the court shall continue the hearing to permit the attorney representing the department to prepare and present the case.

(4) An attorney representing the department shall represent the state in any proceeding in which the petition alleges that a child is a child in need of services and in which a party denies the allegations of the petition and contests the adjudication.

History.—s. 8, ch. 87-133; s. 13, ch. 92-170; s. 236, ch. 95-147; s. 29, ch. 96-398; s. 103, ch. 97-238; s. 9, ch. 97-281.

Note.—Former s. 39.438.



984.18 - Referral of child-in-need-of-services cases to mediation.

984.18 Referral of child-in-need-of-services cases to mediation.—

(1) At any stage in a child-in-need-of-services proceeding, the case staffing committee or any party may request the court to refer the parties to mediation in accordance with chapter 44 and rules and procedures developed by the Supreme Court.

(2) A court may refer the parties to mediation.

(3) The department shall advise the parties or legal guardians that they are responsible for contributing to the cost of the child-in-need-of-services mediation to the extent of their ability to pay.

(4) This section applies only to courts in counties in which child-in-need-of-services mediation programs have been established and does not require the establishment of such programs in any county.

History.—s. 23, ch. 94-164; s. 27, ch. 96-398; s. 104, ch. 97-238.

Note.—Former s. 39.4365; s. 39.4431.



984.19 - Medical screening and treatment of child; examination of parent, guardian, or person requesting custody.

984.19 Medical screening and treatment of child; examination of parent, guardian, or person requesting custody.—

(1) When any child is to be placed in shelter care, the department is authorized to have a medical screening performed on the child without authorization from the court and without consent from a parent or guardian. Such medical screening shall be performed by a licensed health care professional and shall be to examine the child for injury, illness, and communicable diseases. In no case does this subsection authorize the department to consent to medical treatment for such children.

(2) When the department has performed the medical screening authorized by subsection (1) or when it is otherwise determined by a licensed health care professional that a child is in need of medical treatment, consent for medical treatment shall be obtained in the following manner:

(a)1. Consent to medical treatment shall be obtained from a parent or guardian of the child; or

2. A court order for such treatment shall be obtained.

(b) If a parent or guardian of the child is unavailable and his or her whereabouts cannot be reasonably ascertained and it is after normal working hours so that a court order cannot reasonably be obtained, an authorized agent of the department or its provider has the authority to consent to necessary medical treatment for the child. The authority of the department to consent to medical treatment in this circumstance is limited to the time reasonably necessary to obtain court authorization.

(c) If a parent or guardian of the child is available but refuses to consent to the necessary treatment, a court order is required, unless the situation meets the definition of an emergency in s. 743.064 or the treatment needed is related to suspected abuse or neglect of the child by the parent or guardian. In such case, the department has the authority to consent to necessary medical treatment. This authority is limited to the time reasonably necessary to obtain court authorization.

In no case may the department consent to sterilization, abortion, or termination of life support.

(3) A judge may order that a child alleged to be or adjudicated a child in need of services be examined by a licensed health care professional. The judge may also order such child to be evaluated by a psychiatrist or a psychologist, by a district school board educational needs assessment team, or, if a developmental disability is suspected or alleged, by the developmental disability diagnostic and evaluation team of the Department of Children and Families. The judge may order a family assessment if that assessment was not completed at an earlier time. If it is necessary to place a child in a residential facility for such evaluation, then the criteria and procedure established in s. 394.463(2) or chapter 393 shall be used, whichever is applicable. The educational needs assessment provided by the district school board educational needs assessment team shall include, but not be limited to, reports of intelligence and achievement tests, screening for learning disabilities and other handicaps, and screening for the need for alternative education pursuant to s. 1003.53.

(4) A judge may order that a child alleged to be or adjudicated a child in need of services be treated by a licensed health care professional. The judge may also order such child to receive mental health or intellectual disability services from a psychiatrist, psychologist, or other appropriate service provider. If it is necessary to place the child in a residential facility for such services, the procedures and criteria established in s. 394.467 or chapter 393 shall be used, as applicable. A child may be provided services in emergency situations pursuant to the procedures and criteria contained in s. 394.463(1) or chapter 393, as applicable.

(5) When there are indications of physical injury or illness, a licensed health care professional shall be immediately called or the child shall be taken to the nearest available hospital for emergency care.

(6) Except as otherwise provided herein, nothing in this section shall be deemed to eliminate the right of a parent, a guardian, or the child to consent to examination or treatment for the child.

(7) Except as otherwise provided herein, nothing in this section shall be deemed to alter the provisions of s. 743.064.

(8) A court shall not be precluded from ordering services or treatment to be provided to the child by a duly accredited practitioner who relies solely on spiritual means for healing in accordance with the tenets and practices of a church or religious organization, when required by the child’s health and when requested by the child.

(9) Nothing in this section shall be construed to authorize the permanent sterilization of the child, unless such sterilization is the result of or incidental to medically necessary treatment to protect or preserve the life of the child.

(10) For the purpose of obtaining an evaluation or examination or receiving treatment as authorized pursuant to this section, no child alleged to be or found to be a child from a family in need of services or a child in need of services shall be placed in a detention facility or other program used primarily for the care and custody of children alleged or found to have committed delinquent acts.

(11) The parents or guardian of a child alleged to be or adjudicated a child in need of services remain financially responsible for the cost of medical treatment provided to the child even if one or both of the parents or if the guardian did not consent to the medical treatment. After a hearing, the court may order the parents or guardian, if found able to do so, to reimburse the department or other provider of medical services for treatment provided.

(12) Nothing in this section alters the authority of the department to consent to medical treatment for a child who has been committed to the department pursuant to s. 984.22(3) and of whom the department has become the legal custodian.

(13) At any time after the filing of a petition for a child in need of services, when the mental or physical condition, including the blood group, of a parent, guardian, or other person requesting custody of a child is in controversy, the court may order the person to submit to a physical or mental examination by a qualified professional. The order may be made only upon good cause shown and pursuant to notice and procedures as set forth by the Florida Rules of Juvenile Procedure.

History.—s. 8, ch. 87-133; s. 237, ch. 95-147; s. 30, ch. 96-398; s. 170, ch. 97-101; s. 105, ch. 97-238; s. 1049, ch. 2002-387; s. 164, ch. 2007-5; s. 45, ch. 2013-162; s. 339, ch. 2014-19.

Note.—Former s. 39.439; s. 39.446.



984.20 - Hearings for child-in-need-of-services cases.

984.20 Hearings for child-in-need-of-services cases.—

(1) ARRAIGNMENT HEARING.—

(a) When a child has been taken into custody by order of the court, an arraignment hearing shall be held within 7 days after the date the child is taken into custody. The hearing shall be held for the child and the parent, guardian, or custodian to admit, deny, or consent to findings that a child is in need of services as alleged in the petition. If the child and the parent, guardian, or custodian admit or consent to the findings in the petition, the court shall proceed as set forth in the Florida Rules of Juvenile Procedure. However, if either the child or the parent, guardian, or custodian denies any of the allegations of the petition, the court shall hold an adjudicatory hearing within 7 days after the date of the arraignment hearing.

(b) When a child is in the custody of the parent, guardian, or custodian, upon the filing of a petition, the clerk shall set a date for an arraignment hearing within a reasonable time from the date of the filing of the petition. If the child and the parent, guardian, or custodian admit or consent to an adjudication, the court shall proceed as set forth in the Florida Rules of Juvenile Procedure. However, if either the child or the parent, guardian, or custodian denies any of the allegations of child in need of services, the court shall hold an adjudicatory hearing within a reasonable time from the date of the arraignment hearing.

(c) If at the arraignment hearing the child and the parent, guardian, or custodian consents or admits to the allegations in the petition and the court determines that the petition meets the requirements of s. 984.15(3)(e), the court shall proceed to hold a disposition hearing at the earliest practicable time that will allow for the completion of a predisposition study.

(2) ADJUDICATORY HEARING.—

(a) The adjudicatory hearing shall be held as soon as practicable after the petition for a child in need of services is filed and in accordance with the Florida Rules of Juvenile Procedure, but reasonable delay for the purpose of investigation, discovery, or procuring counsel or witnesses shall, whenever practicable, be granted. If the child is in custody, the adjudicatory hearing shall be held within 14 days after the date the child was taken into custody.

(b) Adjudicatory hearings shall be conducted by the judge without a jury, applying the rules of evidence in use in civil cases and adjourning the hearings from time to time as necessary. In a hearing on a petition in which it is alleged that the child is a child in need of services, a preponderance of evidence shall be required to establish that the child is in need of services.

(c) All hearings, except as hereinafter provided, shall be open to the public, and no person shall be excluded therefrom except on special order of the judge who, in his or her discretion, may close any hearing to the public when the public interest or the welfare of the child, in his or her opinion, is best served by so doing. Hearings involving more than one child may be held simultaneously when the several children involved are related to each other or were involved in the same case. The child and the parent, guardian, or custodian of the child may be examined separately and apart from each other.

(3) DISPOSITION HEARING.—At the disposition hearing, if the court finds that the facts alleged in the petition of a child in need of services were proven in the adjudicatory hearing, the court shall receive and consider a predisposition study, which shall be in writing and be presented by an authorized agent of the department or its provider.

(a) The predisposition study shall cover:

1. All treatment and services that the parent, guardian, or custodian and child received.

2. The love, affection, and other emotional ties existing between the parents and the child.

3. The capacity and disposition of the parents to provide the child with food, clothing, medical care or other remedial care recognized and permitted under the laws of this state in lieu of medical care, and other material needs.

4. The length of time that the child has lived in a stable, satisfactory environment and the desirability of maintaining continuity.

5. The permanence, as a family unit, of the existing or proposed custodial home.

6. The moral fitness of the parents.

7. The mental and physical health of the family.

8. The home, school, and community record of the child.

9. The reasonable preference of the child, if the court deems the child to be of sufficient intelligence, understanding, and experience to express a preference.

10. Any other factor considered by the court to be relevant.

(b) The predisposition study also shall provide the court with documentation regarding:

1. The availability of appropriate prevention, services, and treatment for the parent, guardian, custodian, and child to prevent the removal of the child from the home or to reunify the child with the parent, guardian, or custodian after removal or to reconcile the problems between the parent, guardian, or custodian and the child;

2. The inappropriateness of other prevention, treatment, and services that were available;

3. The efforts by the department to prevent out-of-home placement of the child or, when applicable, to reunify the parent, guardian, or custodian if appropriate services were available;

4. Whether the services were provided;

5. If the services and treatment were provided, whether they were sufficient to meet the needs of the child and the family and to enable the child to remain at home or to be returned home;

6. If the services and treatment were not provided, the reasons for such lack of provision; and

7. The need for, or appropriateness of, continuing such treatment and services if the child remains in the custody of the parent, guardian, or custodian or if the child is placed outside the home.

(c) If placement of the child with anyone other than the child’s parent, guardian, or custodian is being considered, the study shall include the designation of a specific length of time as to when custody by the parent, guardian, or custodian shall be reconsidered.

(d) A copy of this predisposition study shall be furnished to the person having custody of the child at the time such person is notified of the disposition hearing.

Any other relevant and material evidence, including other written or oral reports, may be received by the court in its effort to determine the action to be taken with regard to the child and may be relied upon to the extent of its probative value, even though not competent in an adjudicatory hearing. Except as provided in paragraph (2)(c), nothing in this section shall prohibit the publication of proceedings in a hearing.

(4) REVIEW HEARINGS.—

(a) The court shall hold a review hearing 45 days after the disposition hearing. Additional review hearings may be held as necessary, but no less than 45 days after the date of the last review hearing.

(b) At the review hearings, the court shall close the case if the child has substantially complied with the case plans and court orders and no longer requires continued court supervision, subject to the case being reopened. If the child has significantly failed to comply with the case plan or court orders, the child shall continue to be a child in need of services reviewed by the court as needed, but no less than 45 days after the date of the last review hearing.

History.—s. 8, ch. 87-133; s. 238, ch. 95-147; s. 31, ch. 96-398; s. 106, ch. 97-238; s. 10, ch. 97-281; s. 71, ch. 98-280.

Note.—Former s. 39.44.



984.21 - Orders of adjudication.

984.21 Orders of adjudication.—

(1) If the court finds that the child named in a petition is not a child in need of services, it shall enter an order so finding and dismissing the case.

(2) If the court finds that the child named in the petition is a child in need of services, but finds that no action other than supervision in the home is required, it may enter an order briefly stating the facts upon which its finding is based, but withholding an order of adjudication and placing the child and family under the supervision of the department. If the court later finds that the parent, guardian, or custodian of the child have not complied with the conditions of supervision imposed, the court may, after a hearing to establish the noncompliance, but without further evidence of the state of the child in need of services, enter an order of adjudication and shall thereafter have full authority under this chapter to provide for the child as adjudicated.

(3) If the court finds that the child named in a petition is a child in need of services, but elects not to proceed under subsection (2), it shall incorporate that finding in an order of adjudication entered in the case, briefly stating the facts upon which the finding is made, and the court shall thereafter have full authority under this chapter to provide for the child as adjudicated.

(4) An order of adjudication by a court that a child is a child in need of services shall not be deemed a conviction, nor shall the child be deemed to have been found guilty or to be a criminal by reason of that adjudication, nor shall that adjudication operate to impose upon the child any of the civil disabilities ordinarily imposed by or resulting from conviction or disqualify or prejudice the child in any civil service application or appointment.

History.—s. 8, ch. 87-133; s. 239, ch. 95-147; s. 107, ch. 97-238; s. 72, ch. 98-280.

Note.—Former s. 39.441.



984.22 - Powers of disposition.

984.22 Powers of disposition.—

(1) If the court finds that services and treatment have not been provided or utilized by a child or family, the court having jurisdiction of the child shall have the power to direct the least intrusive and least restrictive disposition, as follows:

(a) Order the parent, guardian, or custodian and the child to participate in treatment, services, and any other alternative identified as necessary.

(b) Order the parent, guardian, or custodian to pay a fine or fee based on the recommendations of the department.

(2) When any child is adjudicated by the court to be a child in need of services, the court having jurisdiction of the child and parent, guardian, or custodian shall have the power, by order, to:

(a) Place the child under the supervision of the department’s contracted provider of programs and services for children in need of services and families in need of services. “Supervision,” for the purposes of this section, means services as defined by the contract between the department and the provider.

(b) Place the child in the temporary legal custody of an adult willing to care for the child.

(c) Commit the child to a licensed child-caring agency willing to receive the child and to provide services without compensation from the department.

(d) Order the child, and, if the court finds it appropriate, the parent, guardian, or custodian of the child, to render community service in a public service program.

(3) When any child is adjudicated by the court to be a child in need of services and temporary legal custody of the child has been placed with an adult willing to care for the child, a licensed child-caring agency, the Department of Juvenile Justice, or the Department of Children and Families, the court shall order the natural or adoptive parents of such child, including the natural father of such child born out of wedlock who has acknowledged his paternity in writing before the court, or the guardian of such child’s estate if possessed of assets which under law may be disbursed for the care, support, and maintenance of such child, to pay child support to the adult relative caring for the child, the licensed child-caring agency, the Department of Juvenile Justice, or the Department of Children and Families. When such order affects the guardianship estate, a certified copy of such order shall be delivered to the judge having jurisdiction of such guardianship estate. If the court determines that the parent is unable to pay support, placement of the child shall not be contingent upon issuance of a support order. The department may employ a collection agency for the purpose of receiving, collecting, and managing the payment of unpaid and delinquent fees. The collection agency must be registered and in good standing under chapter 559. The department may pay to the collection agency a fee from the amount collected under the claim or may authorize the agency to deduct the fee from the amount collected.

(4) All payments of fees made to the department under this chapter, or child support payments made to the department pursuant to subsection (3), shall be deposited in the General Revenue Fund.

(5) In carrying out the provisions of this chapter, the court shall order the child, family, parent, guardian, or custodian of a child who is found to be a child in need of services to participate in family counseling and other professional counseling activities or other alternatives deemed necessary for the rehabilitation of the child.

(6) The participation and cooperation of the family, parent, guardian, or custodian, and the child with court-ordered services, treatment, or community service are mandatory, not merely voluntary. The court may use its contempt powers to enforce its order.

History.—ss. 8, 12, ch. 87-133; s. 31, ch. 88-337; s. 18, ch. 93-120; s. 240, ch. 95-147; s. 32, ch. 96-398; s. 169, ch. 97-101; s. 108, ch. 97-238; s. 11, ch. 97-281; s. 73, ch. 98-280; s. 72, ch. 2006-227; s. 340, ch. 2014-19.

Note.—Former s. 39.442.



984.225 - Powers of disposition; placement in a staff-secure shelter.

984.225 Powers of disposition; placement in a staff-secure shelter.—

(1) Subject to specific legislative appropriation, the court may order that a child adjudicated as a child in need of services be placed for up to 90 days in a staff-secure shelter if:

(a) The child’s parent, guardian, or legal custodian refuses to provide food, clothing, shelter, and necessary parental support for the child and the refusal is a direct result of an established pattern of significant disruptive behavior of the child in the home of the parent, guardian, or legal custodian;

(b) The child refuses to remain under the reasonable care and custody of his or her parent, guardian, or legal custodian, as evidenced by repeatedly running away and failing to comply with a court order; or

(c) The child has failed to successfully complete an alternative treatment program or to comply with a court-ordered sanction and the child has been placed in a residential program on at least one prior occasion pursuant to a court order under this chapter.

(2) This section applies after other alternative, less-restrictive remedies have been exhausted. The court may order that a child be placed in a staff-secure shelter. The department, or an authorized representative of the department, must verify to the court that a bed is available for the child. If the department or an authorized representative of the department verifies that a bed is not available, the department will place the child’s name on a waiting list. The child who has been on the waiting list the longest will get the next available bed.

(3) The court shall order the parent, guardian, or legal custodian to cooperate with efforts to reunite the child with the family, participate in counseling, and pay all costs associated with the care and counseling provided to the child and family, in accordance with the family’s ability to pay as determined by the court. Commitment of a child under this section is designed to provide residential care on a temporary basis. Such commitment does not abrogate the legal responsibilities of the parent, guardian, or legal custodian with respect to the child, except to the extent that those responsibilities are temporarily altered by court order.

(4) While a child is in a staff-secure shelter, the child shall receive education commensurate with his or her grade level and educational ability.

(5) If a child has not been reunited with his or her parent, guardian, or legal custodian at the expiration of the 90-day commitment period, the court may order that the child remain in the staff-secure shelter for an additional 30 days if the court finds that reunification could be achieved within that period.

(6) The department is deemed to have exhausted the reasonable remedies offered under this chapter if, at the end of the commitment period, the parent, guardian, or legal custodian continues to refuse to allow the child to remain at home or creates unreasonable conditions for the child’s return. If, at the end of the commitment period, the child is not reunited with his or her parent, guardian, or custodian due solely to the continued refusal of the parent, guardian, or custodian to provide food, clothing, shelter, and parental support, the child is considered to be threatened with harm as a result of such acts or omissions, and the court shall direct that the child be handled in every respect as a dependent child. Jurisdiction shall be transferred to the Department of Children and Families, and the child’s care shall be governed under the relevant provisions of chapter 39.

(7) The court shall review the child’s commitment once every 45 days as provided in s. 984.20. The court shall determine whether the parent, guardian, or custodian has reasonably participated in and financially contributed to the child’s counseling and treatment program. The court shall also determine whether the department’s efforts to reunite the family have been reasonable. If the court finds an inadequate level of support or participation by the parent, guardian, or custodian prior to the end of the commitment period, the court shall direct that the child be handled in every respect as a dependent child. Jurisdiction shall be transferred to the Department of Children and Families, and the child’s care shall be governed under the relevant provisions of chapter 39.

(8) If the child requires residential mental health treatment or residential care for a developmental disability, the court shall refer the child to the Department of Children and Families for the provision of necessary services.

History.—s. 12, ch. 97-281; s. 74, ch. 98-280; s. 3, ch. 2000-134; s. 51, ch. 2010-117; s. 341, ch. 2014-19.



984.226 - Physically secure setting.

984.226 Physically secure setting.—

(1) Subject to specific legislative appropriation, the Department of Juvenile Justice shall establish physically secure settings designated exclusively for the placement of children in need of services who meet the criteria provided in this section.

(2) When a petition is filed alleging that a child is a child in need of services, the child must be represented by counsel at each court appearance unless the record in that proceeding affirmatively demonstrates by clear and convincing evidence that the child knowingly and intelligently waived the right to counsel after being fully advised by the court of the nature of the proceedings and the dispositional alternatives available to the court under this section. If the court decides to appoint counsel for the child and if the child is indigent, the court shall appoint an attorney to represent the child as provided under s. 985.033. Nothing precludes the court from requesting reimbursement of attorney’s fees and costs from the nonindigent parent or legal guardian.

(3) When a child is adjudicated as a child in need of services by a court, the court may order the child to be placed in a physically secure setting authorized in this section if the child has:

(a) Failed to appear for placement in a staff-secure shelter under s. 984.225, or failed to comply with any other provision of a valid court order relating to such placement and, as a result of such failure, has been found to be in direct or indirect contempt of court; or

(b) Run away from a staff-secure shelter following placement under s. 984.225 or s. 984.09.

The department or an authorized representative of the department must verify to the court that a bed is available for the child. If a bed is not available, the court must stay the placement until a bed is available, and the department must place the child’s name on a waiting list. The child who has been on the waiting list the longest has first priority for placement in the physically secure setting.

(4) A child may be placed in a physically secure setting for up to 90 days. If a child has not been reunited with his or her parent, guardian, or legal custodian at the expiration of the placement in a physically secure setting, the court may order that the child remain in the physically secure setting for an additional 30 days if the court finds that reunification could be achieved within that period.

(5)(a) The court shall review the child’s placement once every 45 days as provided in s. 984.20.

(b) At any time during the placement of a child in need of services in a physically secure setting, the department or an authorized representative of the department may submit to the court a report that recommends:

1. That the child has received all of the services available from the physically secure setting and is ready for reunification with a parent or guardian; or

2. That the child is unlikely to benefit from continued placement in the physically secure setting and is more likely to have his or her needs met in a different type of placement.

(c) The court shall determine if the parent, guardian, or custodian has reasonably participated in and has financially contributed to the child’s counseling and treatment program.

(d) If the court finds an inadequate level of support or participation by the parent, guardian, or custodian before the end of the placement, the court shall direct that the child be handled as a dependent child, jurisdiction shall be transferred to the Department of Children and Families, and the child’s care shall be governed by chapter 39.

(e) If the child requires residential mental health treatment or residential care for a developmental disability, the court shall refer the child to the Department of Children and Families for the provision of necessary services.

(6) Prior to being ordered to a physically secure setting, the child must be afforded all rights of due process required under s. 985.037. While in the physically secure setting, the child shall receive appropriate assessment, treatment, and educational services that are designed to eliminate or reduce the child’s truant, ungovernable, or runaway behavior. The child and family shall be provided with family counseling and other support services necessary for reunification.

(7) The court shall order the parent, guardian, or legal custodian to cooperate with efforts to reunite the child with the family, participate in counseling, and pay all costs associated with the care and counseling provided to the child and family, in accordance with the family’s ability to pay as determined by the court. Placement of a child under this section is designed to provide residential care on a temporary basis. Such placement does not abrogate the legal responsibilities of the parent, guardian, or legal custodian with respect to the child, except to the extent that those responsibilities are temporarily altered by court order.

History.—s. 13, ch. 97-281; s. 75, ch. 98-280; s. 127, ch. 99-3; s. 4, ch. 2000-134; s. 1, ch. 2000-327; s. 126, ch. 2006-120; s. 342, ch. 2014-19.



984.23 - Court and witness fees.

984.23 Court and witness fees.—In all proceedings under this chapter, no court fees shall be charged against, and no witness fees shall be allowed to, any party to a petition or any parent or legal custodian or child named in a summons. Other witnesses shall be paid the witness fees fixed by law.

History.—s. 8, ch. 87-133; s. 109, ch. 97-238; s. 76, ch. 98-280.

Note.—Former s. 39.4375.



984.24 - Appeal.

984.24 Appeal.—The state, any child, or the family, guardian ad litem, or legal custodian of any child who is affected by an order of the court pursuant to this chapter may appeal to the appropriate district court of appeal within the time and in the manner prescribed by the Florida Rules of Appellate Procedure.

History.—s. 8, ch. 87-133; s. 33, ch. 96-398; s. 110, ch. 97-238; s. 77, ch. 98-280; s. 168, ch. 98-403.

Note.—Former s. 39.445; s. 39.4441.






Chapter 985 - JUVENILE JUSTICE; INTERSTATE COMPACT ON JUVENILES

Part I - GENERAL PROVISIONS (ss. 985.01-985.039)

985.01 - Purposes and intent.

985.01 Purposes and intent.—

(1) The purposes of this chapter are:

(a) To increase public safety by reducing juvenile delinquency through effective prevention, intervention, and treatment services that strengthen and reform the lives of children.

(b) To provide judicial and other procedures to assure due process through which children, victims, and other interested parties are assured fair hearings by a respectful and respected court or other tribunal and the recognition, protection, and enforcement of their constitutional and other legal rights, while ensuring that public safety interests and the authority and dignity of the courts are adequately protected.

(c) To provide an environment that fosters healthy social, emotional, intellectual, educational, and physical development; to ensure secure and safe custody; and to promote the health and well-being of all children under the state’s care.

(d) To ensure the protection of society, by providing for a comprehensive standardized assessment of the child’s needs so that the most appropriate control, discipline, punishment, and treatment can be administered consistent with the seriousness of the act committed, the community’s long-term need for public safety, the prior record of the child, and the specific rehabilitation needs of the child, while also providing, whenever possible, restitution to the victim of the offense.

(e) To preserve and strengthen the child’s family ties whenever possible, by providing for removal of the child from the physical custody of a parent only when his or her welfare or the safety and protection of the public cannot be adequately safeguarded without such removal; and, when the child is removed from his or her own family, to secure custody, care, and discipline for the child as nearly as possible equivalent to that which should have been given by the parents.

(f)1. To assure that the adjudication and disposition of a child alleged or found to have committed a violation of Florida law be exercised with appropriate discretion and in keeping with the seriousness of the offense and the need for treatment services, and that all findings made under this chapter be based upon facts presented at a hearing that meets the constitutional standards of fundamental fairness and due process.

2. To assure that the sentencing and placement of a child tried as an adult be appropriate and in keeping with the seriousness of the offense and the child’s need for rehabilitative services, and that the proceedings and procedures applicable to such sentencing and placement be applied within the full framework of constitutional standards of fundamental fairness and due process.

(g) To provide children committed to the department with training in life skills, including career and technical education, when appropriate.

(h) To care for children in the least restrictive and most appropriate service environments to ensure that children assessed as low and moderate risk to reoffend are not committed to residential programs, unless the court deems such placement appropriate.

(i) To allocate resources for the most effective programs, services, and treatments to ensure that children, their families, and their community support systems are connected with these programs at the points along the juvenile justice continuum where they will have the most impact.

(2) It is the intent of the Legislature that this chapter be liberally interpreted and construed in conformity with its declared purposes.

History.—s. 1, ch. 97-238; s. 12, ch. 2001-125; s. 64, ch. 2004-267; ss. 2, 87, ch. 2006-120; s. 1, ch. 2014-162.



985.02 - Legislative intent for the juvenile justice system.

985.02 Legislative intent for the juvenile justice system.—

(1) GENERAL PROTECTIONS FOR CHILDREN.—It is a purpose of the Legislature that the children of this state be provided with the following protections:

(a) Protection from abuse, neglect, and exploitation.

(b) A permanent and stable home.

(c) A safe and nurturing environment which will preserve a sense of personal dignity and integrity.

(d) Adequate nutrition, shelter, and clothing.

(e) Effective treatment to address physical, social, and emotional needs, regardless of geographical location.

(f) Equal opportunity and access to quality and effective education, which will meet the individual needs of each child, and to recreation and other community resources to develop individual abilities.

(g) Access to prevention programs and services.

(h) Gender-specific programming and gender-specific program models and services that comprehensively address the needs of a targeted gender group.

(2) SUBSTANCE ABUSE SERVICES.—The Legislature finds that children in the care of the state’s delinquency system need appropriate health care services, that the impact of substance abuse on health indicates the need for health care services to include substance abuse services where appropriate, and that it is in the state’s best interest that such children be provided the services they need to enable them to become and remain independent of state care. In order to provide these services, the state’s delinquency system must have the ability to identify and provide appropriate intervention and treatment for children with personal or family-related substance abuse problems. It is therefore the purpose of the Legislature to provide authority for the state to contract with community substance abuse treatment providers for the development and operation of specialized support and overlay services for the delinquency system, which will be fully implemented and utilized as resources permit.

(3) JUVENILE JUSTICE AND DELINQUENCY PREVENTION.—It is the policy of the state with respect to juvenile justice and delinquency prevention to first protect the public from acts of delinquency. In addition, it is the policy of the state to:

(a) Develop and implement effective methods of preventing and reducing acts of delinquency, with a focus on maintaining and strengthening the family as a whole so that children may remain in their homes or communities.

(b) Develop and implement effective programs to prevent delinquency, to divert children from the traditional juvenile justice system, to intervene at an early stage of delinquency, and to provide critically needed alternatives to institutionalization and deep-end commitment.

(c) Provide well-trained personnel, high-quality services, and cost-effective programs within the juvenile justice system.

(d) Increase the capacity of local governments and public and private agencies to conduct rehabilitative treatment programs and to provide research, evaluation, and training services in the field of juvenile delinquency prevention.

(4) DETENTION.—

(a) The Legislature finds that there is a need for a secure placement for certain children alleged to have committed a delinquent act. The Legislature finds that detention should be used only when less restrictive interim placement alternatives prior to adjudication and disposition are not appropriate. The Legislature further finds that decisions to detain should be based in part on a prudent assessment of risk and be limited to situations where there is clear and convincing evidence that a child presents a risk of failing to appear or presents a substantial risk of inflicting bodily harm on others as evidenced by recent behavior; presents a history of committing a serious property offense prior to adjudication, disposition, or placement; has acted in direct or indirect contempt of court; or requests protection from imminent bodily harm.

(b) The Legislature intends that a juvenile found to have committed a delinquent act understands the consequences and the serious nature of such behavior. Therefore, the Legislature finds that secure detention is appropriate to provide punishment for children who pose a threat to public safety. The Legislature also finds that certain juveniles have committed a sufficient number of criminal acts, including acts involving violence to persons, to represent sufficient danger to the community to warrant sentencing and placement within the adult system. It is the intent of the Legislature to establish clear criteria in order to identify these juveniles and remove them from the juvenile justice system.

(5) SITING OF FACILITIES.—

(a) The Legislature finds that timely siting and development of needed residential facilities for juvenile offenders is critical to the public safety of the citizens of this state and to the effective rehabilitation of juvenile offenders.

(b) It is the purpose of the Legislature to guarantee that such facilities are sited and developed within reasonable timeframes after they are legislatively authorized and appropriated.

(c) The Legislature further finds that such facilities must be located in areas of the state close to the home communities of the children they house in order to ensure the most effective rehabilitation efforts, postrelease supervision, and case management. The placement of facilities close to the home communities of the children they house is also intended to facilitate family involvement in the treatment process. Residential facilities shall have no more than 90 beds each, including campus-style programs, unless those campus-style programs include more than one treatment program using different treatment protocols and have facilities that coexist separately in distinct locations on the same property.

(d) It is the intent of the Legislature that all other departments and agencies of the state shall cooperate fully with the Department of Juvenile Justice to accomplish the siting of facilities for juvenile offenders.

The supervision, counseling, and rehabilitative treatment efforts of the juvenile justice system should avoid the inappropriate use of correctional programs and large institutions.

(6) PARENTAL, CUSTODIAL, AND GUARDIAN RESPONSIBILITIES.—Parents, custodians, and guardians are deemed by the state to be responsible for providing their children with sufficient support, guidance, and supervision to deter their participation in delinquent acts. The state further recognizes that the ability of parents, custodians, and guardians to fulfill those responsibilities can be greatly impaired by economic, social, behavioral, emotional, and related problems. It is therefore the policy of the Legislature that it is the state’s responsibility to ensure that factors impeding the ability of caretakers to fulfill their responsibilities are identified through the delinquency intake process and that appropriate recommendations to address those problems are considered in any judicial or nonjudicial proceeding. Nonetheless, as it is also the intent of the Legislature to preserve and strengthen the child’s family ties, it is the policy of the Legislature that the emotional, legal, and financial responsibilities of the caretaker with regard to the care, custody, and support of the child continue while the child is in the physical or legal custody of the department.

(7) GENDER-SPECIFIC PROGRAMMING.—

(a) The Legislature finds that the needs of children served by the juvenile justice system are gender-specific. A gender-specific approach is one in which programs, services, and treatments comprehensively address the unique developmental needs of a targeted gender group under the care of the department. Young women and men have different pathways to delinquency, display different patterns of offending, and respond differently to interventions, treatment, and services.

(b) Gender-specific interventions focus on the differences between young females’ and young males’ social roles and responsibilities, access to and use of resources, history of trauma, and reasons for interaction with the juvenile justice system. Gender-specific programs increase the effectiveness of programs by making interventions more appropriate to the specific needs of young women and men and ensuring that these programs do not unknowingly create, maintain, or reinforce gender roles or relations that may be damaging.

(8) TRAUMA-INFORMED CARE.—The Legislature finds that the department should use trauma-informed care as an approach to treating children with histories of trauma. Trauma-informed care assists service providers in recognizing the symptoms of trauma and acknowledges the role trauma has played in the child’s life. Services for children should be based on an understanding of the vulnerabilities and triggers of trauma survivors that traditional service delivery approaches may exacerbate, so that these services and programs can be more supportive and avoid retraumatization. The department should use trauma-specific interventions that are designed to address the consequences of trauma in the child and to facilitate healing.

(9) FAMILY AND COMMUNITY ENGAGEMENT.—The Legislature finds that families and community support systems are critical to the success of children and to ensure they are nondelinquent. Therefore, when appropriate, children who can safely be held accountable when served and treated in their homes and communities should be diverted from more restrictive placements within the juvenile justice system. There should be an emphasis on strengthening the family and immersing the family members in their community support system. The department should develop customized plans that acknowledge the importance of family and community support systems. The customized plans should recognize a child’s individual needs, capitalize on their strengths, reduce their risks, and prepare them for a successful transition to, and unification with, their family and community support system. The child’s family must be considered in the department’s process of assessing the needs, services and treatment, and community connections of the children who are involved in the juvenile justice system or in danger of becoming involved in the system.

History.—s. 2, ch. 97-238; s. 13, ch. 2001-125; s. 1, ch. 2004-333; s. 3, ch. 2006-120; s. 1, ch. 2008-65; s. 167, ch. 2010-102; s. 1, ch. 2011-70; s. 2, ch. 2014-162.



985.03 - Definitions.

985.03 Definitions.—As used in this chapter, the term:

(1) “Abscond” means to hide, conceal, or absent oneself from the jurisdiction of the court or supervision of the department to avoid prosecution or supervision.

(2) “Addictions receiving facility” means a substance abuse service provider as defined in chapter 397.

(3) “Adjudicatory hearing” means a hearing for the court to determine whether or not the facts support the allegations stated in the petition, as is provided for under s. 985.35 in delinquency cases.

(4) “Adult” means any natural person other than a child.

(5) “Arbitration” means a process whereby a neutral third person or panel, called an arbitrator or an arbitration panel, considers the facts and arguments presented by the parties and renders a decision which may be binding or nonbinding.

(6) “Authorized agent” or “designee” of the department means a person or agency assigned or designated by the department to perform duties or exercise powers under this chapter and includes contract providers and their employees.

(7) “Child” or “juvenile” or “youth” means any person under the age of 18 or any person who is alleged to have committed a violation of law occurring prior to the time that person reached the age of 18 years.

(8) “Child in need of services” has the same meaning as provided in s. 984.03.

(9) “Child who has been found to have committed a delinquent act” means a child who, under this chapter, is found by a court to have committed a violation of law or to be in direct or indirect contempt of court, except that this definition does not include an act constituting contempt of court arising out of a dependency proceeding or a proceeding concerning a child or family in need of services.

(10) “Circuit” means any of the 20 judicial circuits as set forth in s. 26.021.

(11) “Comprehensive assessment” or “assessment” means the gathering of information for the evaluation of a juvenile offender’s or a child’s physical, psychological, educational, career and technical education, and social condition and family environment as they relate to the child’s need for rehabilitative and treatment services, including substance abuse treatment services, mental health services, developmental services, literacy services, medical services, family services, and other specialized services, as appropriate.

(12) “Conditional release” means the care, treatment, help, supervision, and provision of transition-to-adulthood services provided to a juvenile released from a residential commitment program which is intended to promote rehabilitation and prevent recidivism. The purpose of conditional release is to protect the public, reduce recidivism, increase responsible productive behavior, and provide for a successful transition of the youth from the department to his or her family. Conditional release includes, but is not limited to, nonresidential community-based programs.

(13) “Court” means the circuit court assigned to exercise jurisdiction under this chapter, unless otherwise expressly stated.

(14) “Day treatment” means a nonresidential, community-based program designed to provide therapeutic intervention to youth who are served by the department, placed on probation or conditional release, or committed to the minimum-risk nonresidential level. A day treatment program may provide educational and career and technical education services and shall provide case management services; individual, group, and family counseling; training designed to address delinquency risk factors; and monitoring of a youth’s compliance with, and facilitation of a youth’s completion of, sanctions if ordered by the court. Program types may include, but are not limited to, career programs, marine programs, juvenile justice alternative schools, training and rehabilitation programs, and gender-specific programs.

(15)(a) “Delinquency program” means any intake, probation, or similar program; regional detention center or facility; or community-based program, whether owned and operated by or contracted by the department, or institution owned and operated by or contracted by the department, which provides intake, supervision, or custody and care of children who are alleged to be or who have been found to be delinquent under this chapter.

(b) “Delinquency program staff” means supervisory and direct care staff of a delinquency program as well as support staff who have direct contact with children in a delinquency program.

(16) “Department” means the Department of Juvenile Justice.

(17) “Designated facility” or “designated treatment facility” means any facility designated by the department to provide treatment to juvenile offenders.

(18) “Detention care” means the temporary care of a child in secure or nonsecure detention, pending a court adjudication or disposition or execution of a court order. There are two types of detention care, as follows:

(a) “Secure detention” means temporary custody of the child while the child is under the physical restriction of a secure detention center or facility pending adjudication, disposition, or placement.

(b) “Nonsecure detention” means temporary, nonsecure custody of the child while the child is released to the custody of the parent, guardian, or custodian in a physically nonrestrictive environment under the supervision of the department staff pending adjudication, disposition, or placement. Forms of nonsecure detention include, but are not limited to, home detention, electronic monitoring, day reporting centers, evening reporting centers, and nonsecure shelters. Nonsecure detention may include other requirements imposed by the court.

(19) “Detention center or facility” means a facility used pending court adjudication or disposition or execution of court order for the temporary care of a child alleged or found to have committed a violation of law. A detention center or facility may provide secure custody. A facility used for the commitment of adjudicated delinquents shall not be considered a detention center or facility.

(20) “Detention hearing” means a hearing for the court to determine if a child should be placed in temporary custody, as provided for under part V in delinquency cases.

(21) “Disposition hearing” means a hearing in which the court determines the most appropriate dispositional services in the least restrictive available setting provided for under part VII, in delinquency cases.

(22) “Family” means a collective of persons, consisting of a child and a parent, guardian, adult custodian, or adult relative, in which:

(a) The persons reside in the same house or living unit; or

(b) The parent, guardian, adult custodian, or adult relative has a legal responsibility by blood, marriage, or court order to support or care for the child.

(23) “Family in need of services” has the same meaning as provided in s. 984.03.

(24) “Intake” means the initial acceptance and screening by the department or juvenile assessment center personnel of a complaint or a law enforcement report or probable cause affidavit of delinquency to determine the recommendation to be taken in the best interests of the child, the family, and the community. The emphasis of intake is on diversion and the least restrictive available services. Consequently, intake includes such alternatives as:

(a) The disposition of the complaint, report, or probable cause affidavit without court or public agency action or judicial handling when appropriate.

(b) The referral of the child to another public or private agency when appropriate.

(c) The recommendation by the department of judicial handling when appropriate and warranted.

(25) “Judge” means the circuit judge exercising jurisdiction pursuant to this chapter.

(26) “Juvenile justice continuum” includes, but is not limited to, prevention programs and services designed for the purpose of preventing or reducing delinquent acts, including criminal activity by criminal gangs, and juvenile arrests, as well as programs and services targeted at children who have committed delinquent acts, and children who have previously been committed to residential treatment programs for delinquents. The term includes children-in-need-of-services and families-in-need-of-services programs under chapter 984; conditional release; substance abuse and mental health programs; educational and career programs; recreational programs; community services programs; community service work programs; mother-infant programs; and alternative dispute resolution programs serving children at risk of delinquency and their families, whether offered or delivered by state or local governmental entities, public or private for-profit or not-for-profit organizations, or religious or charitable organizations.

(27) “Juvenile probation officer” means the authorized agent of the department who performs the intake, case management, or supervision functions.

(28) “Legal custody or guardian” means a legal status created by court order or letter of guardianship which vests in a custodian of the person or guardian, whether an agency or an individual, the right to have physical custody of the child and the right and duty to protect, train, and discipline the child and to provide him or her with food, shelter, education, and ordinary medical, dental, psychiatric, and psychological care.

(29) “Licensed child-caring agency” means a person, society, association, or agency licensed by the Department of Children and Families to care for, receive, and board children.

(30) “Licensed health care professional” means a physician licensed under chapter 458, an osteopathic physician licensed under chapter 459, a nurse licensed under part I of chapter 464, a physician assistant licensed under chapter 458 or chapter 459, or a dentist licensed under chapter 466.

(31) “Likely to injure oneself” means that, as evidenced by violent or other actively self-destructive behavior, it is more likely than not that within a 24-hour period the child will attempt to commit suicide or inflict serious bodily harm on himself or herself.

(32) “Likely to injure others” means that it is more likely than not that within a 24-hour period the child will inflict serious and unjustified bodily harm on another person.

(33) “Mediation” means a process whereby a neutral third person called a mediator acts to encourage and facilitate the resolution of a dispute between two or more parties. It is an informal and nonadversarial process with the objective of helping the disputing parties reach a mutually acceptable and voluntary agreement. In mediation, decisionmaking authority rests with the parties. The role of the mediator includes, but is not limited to, assisting the parties in identifying issues, fostering joint problem solving, and exploring settlement alternatives.

(34) “Mother-infant program” means a residential program designed to serve the needs of juvenile mothers or expectant juvenile mothers who are committed as delinquents, which is operated or contracted by the department. A mother-infant program facility must be licensed as a child care facility under s. 402.308 and must provide the services and support necessary to enable each juvenile mother committed to the facility to provide for the needs of her infants who, upon agreement of the mother, may accompany her in the program.

(35) “Necessary medical treatment” means care which is necessary within a reasonable degree of medical certainty to prevent the deterioration of a child’s condition or to alleviate immediate pain of a child.

(36) “Next of kin” means an adult relative of a child who is the child’s brother, sister, grandparent, aunt, uncle, or first cousin.

(37) “Ordinary medical care” means medical procedures that are administered or performed on a routine basis and include, but are not limited to, inoculations, physical examinations, remedial treatment for minor illnesses and injuries, preventive services, medication management, chronic disease detection and treatment, and other medical procedures that are administered or performed on a routine basis and do not involve hospitalization, surgery, the use of general anesthesia, or the provision of psychotropic medications.

(38) “Parent” means a woman who gives birth to a child and a man whose consent to the adoption of the child would be required under s. 63.062(1). If a child has been legally adopted, the term “parent” means the adoptive mother or father of the child. The term does not include an individual whose parental relationship to the child has been legally terminated, or an alleged or prospective parent, unless the parental status falls within the terms of either s. 39.503(1) or s. 63.062(1).

(39) “Preliminary screening” means the gathering of preliminary information to be used in determining a child’s need for further evaluation or assessment or for referral for other substance abuse services through means such as psychosocial interviews; urine and breathalyzer screenings; and reviews of available educational, delinquency, and dependency records of the child.

(40) “Prevention” means programs, strategies, initiatives, and networks designed to keep children from making initial or further contact with the juvenile justice system.

(41) “Probation” means the legal status of probation created by law and court order in cases involving a child who has been found to have committed a delinquent act. Probation is an individualized program in which the freedom of the child is limited and the child is restricted to noninstitutional quarters or restricted to the child’s home in lieu of commitment to the custody of the department. Youth on probation may be assessed and classified for placement in day-treatment probation programs designed for youth who represent a minimum risk to themselves and public safety and do not require placement and services in a residential setting.

(42) “Relative” means a grandparent, great-grandparent, sibling, first cousin, aunt, uncle, great-aunt, great-uncle, niece, or nephew, whether related by the whole or half blood, by affinity, or by adoption. The term does not include a stepparent.

(43) “Respite” means a placement that is available for the care, custody, and placement of a youth charged with domestic violence as an alternative to secure detention or for placement of a youth when a shelter bed for a child in need of services or a family in need of services is unavailable.

(44) “Restrictiveness level” means the level of programming and security provided by programs that service the supervision, custody, care, and treatment needs of committed children. Sections 985.601(10) and 985.721 apply to children placed in programs at any residential commitment level. The restrictiveness levels of commitment are as follows:

(a) Minimum-risk nonresidential.—Programs or program models at this commitment level work with youth who remain in the community and participate at least 5 days per week in a day treatment program. Youth assessed and classified for programs at this commitment level represent a minimum risk to themselves and public safety and do not require placement and services in residential settings. Youth in this level have full access to, and reside in, the community. Youth who have been found to have committed delinquent acts that involve firearms, that are sexual offenses, or that would be life felonies or first degree felonies if committed by an adult may not be committed to a program at this level.

(b) Nonsecure residential.—Programs or program models at this commitment level are residential but may allow youth to have supervised access to the community. Facilities at this commitment level are either environmentally secure, staff secure, or are hardware-secure with walls, fencing, or locking doors. Residential facilities at this commitment level shall have no more than 90 beds each, including campus-style programs, unless those campus-style programs include more than one treatment program using different treatment protocols, and have facilities that coexist separately in distinct locations on the same property. Facilities at this commitment level shall provide 24-hour awake supervision, custody, care, and treatment of residents. Youth assessed and classified for placement in programs at this commitment level represent a low or moderate risk to public safety and require close supervision. The staff at a facility at this commitment level may seclude a child who is a physical threat to himself or herself or others. Mechanical restraint may also be used when necessary.

(c) High-risk residential.—Programs or program models at this commitment level are residential and do not allow youth to have access to the community, except that temporary release providing community access for up to 72 continuous hours may be approved by a court for a youth who has made successful progress in his or her program in order for the youth to attend a family emergency or, during the final 60 days of his or her placement, to visit his or her home, enroll in school or a career and technical education program, complete a job interview, or participate in a community service project. High-risk residential facilities are hardware-secure with perimeter fencing and locking doors. Residential facilities at this commitment level shall have no more than 90 beds each, including campus-style programs, unless those campus-style programs include more than one treatment program using different treatment protocols, and have facilities that coexist separately in distinct locations on the same property. Facilities at this commitment level shall provide 24-hour awake supervision, custody, care, and treatment of residents. Youth assessed and classified for this level of placement require close supervision in a structured residential setting. Placement in programs at this level is prompted by a concern for public safety that outweighs placement in programs at lower commitment levels. The staff at a facility at this commitment level may seclude a child who is a physical threat to himself or herself or others. Mechanical restraint may also be used when necessary. The facility may provide for single cell occupancy, except that youth may be housed together during prerelease transition.

(d) Maximum-risk residential.—Programs or program models at this commitment level include juvenile correctional facilities and juvenile prisons. The programs at this commitment level are long-term residential and do not allow youth to have access to the community. Facilities at this commitment level are maximum-custody, hardware-secure with perimeter security fencing and locking doors. Residential facilities at this commitment level shall have no more than 90 beds each, including campus-style programs, unless those campus-style programs include more than one treatment program using different treatment protocols, and have facilities that coexist separately in distinct locations on the same property. Facilities at this commitment level shall provide 24-hour awake supervision, custody, care, and treatment of residents. The staff at a facility at this commitment level may seclude a child who is a physical threat to himself or herself or others. Mechanical restraint may also be used when necessary. Facilities at this commitment level shall provide for single cell occupancy, except that youth may be housed together during prerelease transition. Youth assessed and classified for this level of placement require close supervision in a maximum security residential setting. Placement in a program at this level is prompted by a demonstrated need to protect the public.

(45) “Secure detention center or facility” means a physically restricting facility for the temporary care of children pending adjudication, disposition, or placement.

(46) “Shelter” means a place for the temporary care of a child who is alleged to be or who has been found to be delinquent.

(47) “Substance abuse” means using, without medical reason, any psychoactive or mood-altering drug, including alcohol, in such a manner as to induce impairment resulting in dysfunctional social behavior.

(48) “Taken into custody” means the status of a child immediately when temporary physical control over the child is attained by a person authorized by law, pending the child’s release, detention, placement, or other disposition as authorized by law.

(49) “Temporary legal custody” means the relationship that a juvenile court creates between a child and an adult relative of the child, adult nonrelative approved by the court, or other person until a more permanent arrangement is ordered. Temporary legal custody confers upon the custodian the right to have temporary physical custody of the child and the right and duty to protect, train, and discipline the child and to provide the child with food, shelter, and education, and ordinary medical, dental, psychiatric, and psychological care, unless these rights and duties are otherwise enlarged or limited by the court order establishing the temporary legal custody relationship.

(50) “Temporary release” means the terms and conditions under which a child is temporarily released from a residential commitment facility or allowed home visits. If the temporary release is from a nonsecure residential facility, a high-risk residential facility, or a maximum-risk residential facility, the terms and conditions of the temporary release must be approved by the child, the court, and the facility.

(51) “Transition-to-adulthood services” means services that are provided for youth in the custody of the department or under the supervision of the department and that have the objective of instilling the knowledge, skills, and aptitudes essential to a socially integrated, self-supporting adult life. The services may include, but are not limited to:

(a) Assessment of the youth’s ability and readiness for adult life.

(b) A plan for the youth to acquire the knowledge, information, and counseling necessary to make a successful transition to adulthood.

(c) Services that have proven effective toward achieving the transition to adulthood.

(52) “Trauma-informed care” means services that are provided to children with a history of trauma, recognizing the symptoms of trauma and acknowledging the role that trauma has played in the child’s life. Trauma may include, but is not limited to, community and school violence, physical or sexual abuse, neglect, medical difficulties, and domestic violence.

(53) “Violation of law” or “delinquent act” means a violation of any law of this state, the United States, or any other state which is a misdemeanor or a felony or a violation of a county or municipal ordinance which would be punishable by incarceration if the violation were committed by an adult.

(54) “Waiver hearing” means a hearing provided for under s. 985.556(4).

History.—s. 4, ch. 97-234; s. 3, ch. 97-238; s. 1, ch. 97-276; s. 13, ch. 98-49; s. 7, ch. 98-207; s. 78, ch. 98-280; s. 169, ch. 98-403; s. 58, ch. 99-7; s. 14, ch. 99-201; s. 9, ch. 99-284; s. 18, ch. 2000-135; s. 150, ch. 2000-318; s. 35, ch. 2001-3; s. 14, ch. 2001-125; s. 119, ch. 2002-1; s. 1050, ch. 2002-387; s. 67, ch. 2004-357; s. 1, ch. 2005-263; ss. 4, 56, 57, 59, ch. 2006-120; s. 2, ch. 2008-65; s. 30, ch. 2008-238; s. 1, ch. 2010-123; ss. 2, 3, ch. 2011-70; s. 1, ch. 2011-236; s. 2, ch. 2012-56; s. 117, ch. 2013-15; s. 343, ch. 2014-19; s. 3, ch. 2014-162.



985.0301 - Jurisdiction.

985.0301 Jurisdiction.—

(1) The circuit court has exclusive original jurisdiction of proceedings in which a child is alleged to have committed:

(a) A delinquent act or violation of law.

(b) A noncriminal violation that has been assigned to juvenile court by law.

(2) The jurisdiction of the court shall attach to the child and the case when the summons is served upon the child and a parent or legal or actual custodian or guardian of the child, or when the child is taken into custody with or without service of summons and before or after the filing of a petition, whichever first occurs, and thereafter the court may control the child and the case in accordance with this chapter.

(3) During the prosecution of any violation of law against any person who has been presumed to be an adult, if it is shown that the person was a child at the time the offense was committed and that the person does not meet the criteria for prosecution and sentencing as an adult, the court shall immediately transfer the case, together with the physical custody of the person and all physical evidence, papers, documents, and testimony, original and duplicate, connected therewith, to the appropriate court for proceedings under this chapter. The circuit court is exclusively authorized to assume jurisdiction over any juvenile offender who is arrested and charged with violating a federal law or a law of the District of Columbia, who is found or is living or domiciled in a county in which the circuit court is established, and who is surrendered to the circuit court as provided in 18 U.S.C. s. 5001.

(4)(a) Petitions alleging delinquency shall be filed in the county where the delinquent act or violation of law occurred. The circuit court for that county may transfer the case to the circuit court of the circuit in which the child resides or will reside at the time of detention or placement for dispositional purposes. A child who has been detained may be transferred to the detention center or facility in the circuit in which the child resides or will reside at the time of detention.

(b) The jurisdiction to be exercised by the court when a child is taken into custody before the filing of a petition under subsection (2) shall be exercised by the circuit court for the county in which the child is taken into custody, which court shall have personal jurisdiction of the child and the child’s parent or legal guardian. Upon the filing of a petition in the appropriate circuit court, the court that is exercising initial jurisdiction of the person of the child shall, if the child has been detained, immediately order the child to be transferred to the detention center or facility or other placement as ordered by the court having subject matter jurisdiction of the case.

(5)(a) Notwithstanding s. 743.07, and except as provided in paragraph (b), when the jurisdiction of any child who is alleged to have committed a delinquent act or violation of law is obtained, the court shall retain jurisdiction to dispose of a case, unless relinquished by its order, until the child reaches 19 years of age, with the same power over the child which the court had before the child became an adult.

(b) The court shall retain jurisdiction, unless relinquished by its own order:

1. Over a child on probation until the child reaches 19 years of age.

2. Over a child committed to the department until the child reaches 21 years of age, specifically for the purpose of allowing the child to complete the commitment program, including conditional release supervision.

(c) The court shall retain jurisdiction over a juvenile sexual offender, as defined in s. 985.475, who has been placed on community-based treatment alternative with supervision or who has been placed in a program or facility for juvenile sexual offenders, pursuant to s. 985.48, until the juvenile sexual offender reaches 21 years of age, specifically for the purpose of allowing the juvenile to complete the program.

(d) The court may retain jurisdiction over a child and the child’s parent or legal guardian whom the court has ordered to pay restitution until the restitution order is satisfied. To retain jurisdiction, the court shall enter a restitution order, which is separate from any disposition or order of commitment, on or prior to the date that the court’s jurisdiction would cease under this section. The contents of the restitution order shall be limited to the child’s name and address, the name and address of the parent or legal guardian, the name and address of the payee, the case number, the date and amount of restitution ordered, any amount of restitution paid, the amount of restitution due and owing, and a notation that costs, interest, penalties, and attorney fees may also be due and owing. The terms of the restitution order are subject to s. 775.089(5).

(e) This subsection does not prevent the exercise of jurisdiction by any court having jurisdiction of the child if the child, after becoming an adult, commits a violation of law.

(6) The court may at any time enter an order ending its jurisdiction over any child.

History.—s. 5, ch. 90-208; s. 12, ch. 92-287; s. 2, ch. 93-37; ss. 19, 39, ch. 94-209; s. 21, ch. 94-342; s. 2, ch. 95-160; ss. 9, 27, ch. 97-238; s. 33, ch. 99-284; ss. 5, 11, ch. 2000-134; s. 36, ch. 2001-64; s. 65, ch. 2005-236; s. 19, ch. 2005-263; s. 5, ch. 2006-120; s. 2, ch. 2011-54; s. 10, ch. 2011-70; s. 3, ch. 2011-236; s. 90, ch. 2012-5; s. 6, ch. 2012-56; s. 4, ch. 2014-162; s. 104, ch. 2015-2; s. 4, ch. 2015-133.

Note.—Subsections (1), (3)-(5) former s. 39.022; s. 985.201. Subsection (2) former s. 39.049(7); s. 985.219(8).



985.032 - Legal representation for delinquency cases.

985.032 Legal representation for delinquency cases.—

(1) For cases arising under this chapter, the state attorney shall represent the state.

(2) A juvenile who has been adjudicated delinquent or has adjudication of delinquency withheld shall be assessed costs of prosecution as provided in s. 938.27.

History.—s. 2, ch. 92-170; s. 13, ch. 94-209; s. 1334, ch. 95-147; s. 2, ch. 97-101; s. 10, ch. 97-238; s. 6, ch. 2006-120; s. 3, ch. 2013-112.

Note.—Former s. 39.014; s. 985.202.



985.033 - Right to counsel.

985.033 Right to counsel.—

(1) A child is entitled to representation by legal counsel at all stages of any delinquency court proceedings under this chapter. If the child and the parents or other legal guardian are indigent and unable to employ counsel for the child, the court shall appoint counsel under s. 27.52. Determination of indigence and costs of representation shall be as provided by ss. 27.52 and 938.29. Legal counsel representing a child who exercises the right to counsel shall be allowed to provide advice and counsel to the child at any time subsequent to the child’s arrest, including prior to a detention hearing while in secure detention care. A child shall be represented by legal counsel at all stages of all court proceedings unless the right to counsel is freely, knowingly, and intelligently waived by the child. If the child appears without counsel, the court shall advise the child of his or her rights with respect to representation of court-appointed counsel.

(2) This section does not apply to transfer proceedings under s. 985.441(4), unless the court sets a hearing to review the transfer.

(3) If the parents or legal guardian of an indigent child are not indigent but refuse to employ counsel, the court shall appoint counsel pursuant to s. 27.52 to represent the child at the detention hearing and until counsel is provided. Costs of representation are hereby imposed as provided by ss. 27.52 and 938.29. Thereafter, the court shall not appoint counsel for an indigent child with nonindigent parents or legal guardian but shall order the parents or legal guardian to obtain private counsel. A parent or legal guardian of an indigent child who has been ordered to obtain private counsel for the child and who willfully fails to follow the court order shall be punished by the court in civil contempt proceedings.

(4) An indigent child with nonindigent parents or legal guardian may have counsel appointed pursuant to s. 27.52 if the parents or legal guardian have willfully refused to obey the court order to obtain counsel for the child and have been punished by civil contempt and then still have willfully refused to obey the court order. Costs of representation are hereby imposed as provided by ss. 27.52 and 938.29.

(5) Notwithstanding any provision of this section or any other law to the contrary, if a child is transferred for criminal prosecution pursuant to this chapter, a nonindigent or indigent-but-able-to-contribute parent or legal guardian of the child pursuant to s. 27.52 is liable for necessary legal fees and costs incident to the criminal prosecution of the child as an adult.

History.—s. 5, ch. 90-208; s. 220, ch. 95-147; s. 4, ch. 96-232; s. 11, ch. 97-238; s. 30, ch. 97-271; s. 129, ch. 99-3; s. 139, ch. 2003-402; s. 165, ch. 2004-5; s. 90, ch. 2004-265; s. 7, ch. 2006-120; s. 3, ch. 2011-54.

Note.—Former s. 39.041; s. 985.203.



985.035 - Opening hearings.

985.035 Opening hearings.—

(1) All hearings, except as provided in this section, must be open to the public, and no person may be excluded except on special order of the court. The court, in its discretion, may close any hearing to the public when the public interest and the welfare of the child are best served by so doing. Hearings involving more than one child may be held simultaneously when the children were involved in the same transactions.

(2) Except as provided in subsection (1), nothing in this section shall prohibit the publication of proceedings in a hearing.

History.—s. 13, ch. 97-238; s. 8, ch. 2006-120.

Note.—Former s. 985.205.



985.036 - Rights of victims; juvenile proceedings.

985.036 Rights of victims; juvenile proceedings.—

(1) Nothing in this chapter prohibits:

(a) The victim of the offense;

(b) The victim’s parent or guardian if the victim is a minor;

(c) The lawful representative of the victim or of the victim’s parent or guardian if the victim is a minor; or

(d) The next of kin if the victim is a homicide victim,

from the right to be informed of, to be present during, and to be heard when relevant at, all crucial stages of the proceedings involving the juvenile offender, to the extent that such rights do not interfere with the constitutional rights of the juvenile offender. A person enumerated in this section may not reveal to any outside party any confidential information obtained under this subsection regarding a case involving a juvenile offense, except as is reasonably necessary to pursue legal remedies.

(2) A law enforcement agency may release a copy of the juvenile offense report to the victim of the offense. However, information gained by the victim under this chapter, including the next of kin of a homicide victim, regarding any case handled in juvenile court must not be revealed to any outside party, except as is reasonably necessary in pursuit of legal remedies.

History.—s. 1, ch. 92-66; s. 14, ch. 97-238; s. 9, ch. 2006-120.

Note.—Former s. 39.0515; s. 985.206.



985.037 - Punishment for contempt of court; alternative sanctions.

985.037 Punishment for contempt of court; alternative sanctions.—

(1) CONTEMPT OF COURT; LEGISLATIVE INTENT.—The court may punish any child for contempt for interfering with the court or with court administration, or for violating any provision of this chapter or order of the court relative thereto. It is the intent of the Legislature that the court restrict and limit the use of contempt powers with respect to commitment of a child to a secure facility. A child who commits direct contempt of court or indirect contempt of a valid court order may be taken into custody and ordered to serve an alternative sanction or placed in a secure facility, as authorized in this section, by order of the court.

(2) PLACEMENT IN A SECURE DETENTION FACILITY.—A child may be placed in a secure detention facility for purposes of punishment for contempt of court if alternative sanctions are unavailable or inappropriate, or if the child has already been ordered to serve an alternative sanction but failed to comply with the sanction. A delinquent child who has been held in direct or indirect contempt may be placed in a secure detention facility not to exceed 5 days for a first offense and not to exceed 15 days for a second or subsequent offense.

(3) ALTERNATIVE SANCTIONS.—Each judicial circuit shall have an alternative sanctions coordinator who shall serve under the chief administrative judge of the juvenile division of the circuit court, and who shall coordinate and maintain a spectrum of contempt sanction alternatives in conjunction with the circuit plan implemented in accordance with s. 790.22(4)(c). Upon determining that a child has committed direct contempt of court or indirect contempt of a valid court order, the court may immediately request the alternative sanctions coordinator to recommend the most appropriate available alternative sanction and shall order the child to perform up to 50 hours of community-service manual labor or a similar alternative sanction, unless an alternative sanction is unavailable or inappropriate, or unless the child has failed to comply with a prior alternative sanction. Alternative contempt sanctions may be provided by local industry or by any nonprofit organization or any public or private business or service entity that has entered into a contract with the Department of Juvenile Justice to act as an agent of the state to provide voluntary supervision of children on behalf of the state in exchange for the manual labor of children and limited immunity in accordance with s. 768.28(11).

(4) CONTEMPT OF COURT SANCTIONS; PROCEDURE AND DUE PROCESS.—

(a) If a child is charged with direct contempt of court, including traffic court, the court may impose an authorized sanction immediately. The court must hold a hearing to determine if the child committed direct contempt. Due process must be afforded to the child during this hearing.

(b) If a child is charged with indirect contempt of court, the court must hold a hearing within 24 hours to determine whether the child committed indirect contempt of a valid court order. At the hearing, the following due process rights must be provided to the child:

1. Right to a copy of the order to show cause alleging facts supporting the contempt charge.

2. Right to an explanation of the nature and the consequences of the proceedings.

3. Right to legal counsel and the right to have legal counsel appointed by the court if the juvenile is indigent, under s. 985.033.

4. Right to confront witnesses.

5. Right to present witnesses.

6. Right to have a transcript or record of the proceeding.

7. Right to appeal to an appropriate court.

The child’s parent or guardian may address the court regarding the due process rights of the child. Upon motion by the defense attorney or state attorney, the court shall review the placement of the child to determine whether it is appropriate for the child to remain in the facility.

(c) The court may not order that a child be placed in a secure detention facility for punishment for contempt unless the court determines that an alternative sanction is inappropriate or unavailable or that the child was initially ordered to an alternative sanction and did not comply with the alternative sanction. The court is encouraged to order a child to perform community service, up to the maximum number of hours, where appropriate before ordering that the child be placed in a secure detention facility as punishment for contempt of court.

(d) In addition to any other sanction imposed under this section, the court may direct the Department of Highway Safety and Motor Vehicles to withhold issuance of, or suspend, a child’s driver license or driving privilege. The court may order that a child’s driver license or driving privilege be withheld or suspended for up to 1 year for a first offense of contempt and up to 2 years for a second or subsequent offense. If the child’s driver license or driving privilege is suspended or revoked for any reason at the time the sanction for contempt is imposed, the court shall extend the period of suspension or revocation by the additional period ordered under this paragraph. If the child’s driver license is being withheld at the time the sanction for contempt is imposed, the period of suspension or revocation ordered under this paragraph shall begin on the date on which the child is otherwise eligible to drive.

(5) ALTERNATIVE SANCTIONS COORDINATOR.—There is created the position of alternative sanctions coordinator within each judicial circuit, pursuant to subsection (3). Each alternative sanctions coordinator shall serve under the direction of the chief administrative judge of the juvenile division as directed by the chief judge of the circuit. The alternative sanctions coordinator shall act as the liaison between the judiciary, local department officials, district school board employees, and local law enforcement agencies. The alternative sanctions coordinator shall coordinate within the circuit community-based alternative sanctions, including nonsecure detention programs, community service projects, and other juvenile sanctions, in conjunction with the circuit plan implemented in accordance with s. 790.22(4)(c).

History.—s. 14, ch. 94-209; s. 4, ch. 95-267; s. 24, ch. 97-238; s. 1, ch. 97-281; s. 15, ch. 98-207; s. 10, ch. 2000-134; s. 25, ch. 2000-135; s. 10, ch. 2006-120; s. 5, ch. 2014-162.

Note.—Former s. 39.0145; s. 985.216.



985.039 - Cost of supervision; cost of care.

985.039 Cost of supervision; cost of care.—

(1) Except as provided in subsection (3) or subsection (4):

(a) When any child is placed into nonsecure detention, probation, or other supervision status with the department, or is committed to the minimum-risk nonresidential restrictiveness level, the court shall order the parent of such child to pay to the department a fee for the cost of the supervision of such child in the amount of $1 per day for each day that the child is in such status.

(b) When any child is placed into secure detention or placed on committed status and the temporary legal custody of such child is placed with the department, the court shall order the parent of such child to pay to the department a fee for the cost of the care of such child in the amount of $5 per day for each day that the child is in the temporary legal custody of the department.

(2) The parent of any child who has been placed under the supervision or care of the department shall provide to the department his or her name, address, social security number, date of birth, driver license number or identification card number, and sufficient financial information so as to assist the court in determining the parent’s ability to pay any fee associated with the cost of the child’s supervision or care. If the parent refuses to provide the department with the information required by this subsection, the court shall order the parent to provide such information. The failure of the parent to comply with such order of the court constitutes contempt of court, and the court may punish the parent accordingly.

(3) At the time of any detention or disposition hearing, the court shall receive the information described in subsection (2), as well as any other verbal or written information offered as to the ability of the parent of a child who is being placed under the supervision or care of the department to pay any fee imposed pursuant to this section and whether the payment of such fee will create a significant financial hardship. The court may apportion the obligation for the fee to each parent in a manner it deems appropriate; however, the total amount of the daily fee may not exceed the amounts specified in this section. Any finding made by the court as to the ability of the parent to pay such fee, including any finding of indigency or significant financial hardship, shall be in writing and shall contain a detailed description of the facts supporting such finding. If the court makes a finding of indigency and significant financial hardship, the court shall waive the fee or reduce it to an amount deemed appropriate.

(4) Notwithstanding subsection (3), the court may reduce or waive the fee as to each parent if the court makes a finding on the record that the parent was the victim of the delinquent act or violation of law for which the child has been placed under the supervision or care of the department and that the parent is cooperating or has cooperated with the investigation of the offense.

(5) The court shall order the payment of any fees required in this section as part of the detention or disposition order. Such order must include specific written findings as to what fees are ordered, reduced, or waived. If the court fails to enter an order as required by this section, the parent is deemed to have an obligation to pay to the department a fee in the amount of $1 per day for each day that the child is under the supervision of the department and $5 per day for each day that the child remains in the care of the department.

(6) Notwithstanding subsection (1), with respect to a child who reaches the age of 18 prior to the detention or disposition hearing, the court may elect to direct an order required by this section to such child, rather than to the child’s parent. With regard to a child who reaches 18 while under the supervision or care of the department, the court may, upon proper motion of any party, hold a hearing as to whether any party should be further obligated to pay any fee associated with cost of the supervision or care of such child. If the court does not enter an order under this subsection, it shall be presumed that the court intended for the parent to pay or to continue to pay the fees specified in this section. Any order entered pursuant to this subsection must include specific findings as to what fees are ordered, reduced, or waived as to the child.

(7) With respect to a child who has been placed under the supervision or care of the department and whose parent receives public assistance for any portion of such child’s care, the department must seek a federal waiver to garnish or otherwise order the payment of a portion of the public assistance relating to such child, in an amount not to exceed the amount of the parent’s obligation, in order to offset the costs to the department associated with providing supervision or care of such child.

(8) If any order entered pursuant to this section affects the guardianship of an estate, a certified copy of such order shall be delivered to the judge having jurisdiction over the guardianship of the estate.

(9) The department may employ a collection agency for the purpose of receiving, collecting, and managing the payment of any fees ordered pursuant to this section that have gone delinquent or unpaid for 90 days or more. The collection agency must be registered and in good standing under chapter 559. The department may pay for the services of the collection agency from available authorized funds or from funds generated by any collections under this subsection. Alternatively, the department may authorize the collection agency to withhold a specified amount of any fee collected as payment for its services.

(10) The department or the collection agency shall provide to the payor documentation of the payment of any fee paid pursuant to this section. Except as provided in subsection (9), all payments received by the department or the collection agency pursuant to this section shall be deposited in the department’s Grants and Donations Trust Fund.

(11) Under no circumstance shall the court or the department extend the child’s length of stay in the department’s supervision or care solely for the purpose of collecting the fees specified in this section.

(12) No parent or child shall be liable for any fee provided in this section unless:

(a) The child is adjudicated delinquent, or has adjudication of delinquency withheld, for the offense that gave rise to the supervision or care; or

(b) The child is found to have violated an order of the court, including any order of supervision or care, and the costs are associated with the violation of such order.

If any funds are paid for the supervision or care of a child who is determined not to meet the criteria specified in paragraph (a) or paragraph (b), such funds shall be refunded to the payor forthwith.

(13) For purposes of this section, “parent” means any person who meets the definition of “parent” or “legal custody or guardian” in s. 985.03.

History.—s. 1, ch. 2004-241; s. 7, ch. 2005-263; s. 11, ch. 2006-120; s. 6, ch. 2014-162.

Note.—Former s. 985.2311.






Part II - RECORDS AND INFORMATION (ss. 985.04-985.047)

985.04 - Oaths; records; confidential information.

985.04 Oaths; records; confidential information.—

(1)(a) Except as provided in subsections (2), (3), (6), and (7) and s. 943.053, all information obtained under this chapter in the discharge of official duty by any judge, any employee of the court, any authorized agent of the department, the Florida Commission on Offender Review, the Department of Corrections, the juvenile justice circuit boards, any law enforcement agent, or any licensed professional or licensed community agency representative participating in the assessment or treatment of a juvenile is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption applies to information obtained before, on, or after the effective date of this exemption.

(b) Such confidential and exempt information may be disclosed only to the authorized personnel of the court, the department and its designees, the Department of Corrections, the Florida Commission on Offender Review, law enforcement agents, school superintendents and their designees, any licensed professional or licensed community agency representative participating in the assessment or treatment of a juvenile, and others entitled under this chapter to receive that information, or upon order of the court.

(c) Within each county, the sheriff, the chiefs of police, the district school superintendent, and the department shall enter into an interagency agreement for the purpose of sharing information about juvenile offenders among all parties. The agreement must specify the conditions under which summary criminal history information is to be made available to appropriate school personnel, and the conditions under which school records are to be made available to appropriate department personnel. Such agreement shall require notification to any classroom teacher of assignment to the teacher’s classroom of a juvenile who has been placed in a probation or commitment program for a felony offense. The agencies entering into such agreement must comply with s. 943.0525, and must maintain the confidentiality of information that is otherwise exempt from s. 119.07(1), as provided by law.

(2)(a)1. Notwithstanding any other provisions of this chapter, the name, photograph, address, and crime or arrest report of a child:

a. Taken into custody by a law enforcement officer for a violation of law which, if committed by an adult, would be a felony;

b. Charged with a violation of law which, if committed by an adult, would be a felony;

c. Found to have committed an offense which, if committed by an adult, would be a felony; or

d. Transferred to adult court pursuant to part X of this chapter,

are not considered confidential and exempt from s. 119.07(1) solely because of the child’s age.

2. A public records custodian may choose not to electronically publish on the custodian’s website the arrest or booking photographs of a child which are not confidential and exempt under this section or otherwise restricted from publication by law; however, this subparagraph does not restrict public access to records as provided by s. 119.07.

(b) This subsection is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2021, unless reviewed and saved from repeal through reenactment by the Legislature.

(3) A law enforcement agency may release a copy of the juvenile offense report to the victim of the offense. However, information gained by the victim under this chapter, including the next of kin of a homicide victim, regarding any case handled in juvenile court, must not be revealed to any outside party, except as is reasonably necessary in pursuit of legal remedies.

(4)(a) Notwithstanding any other provision of this section, when a child of any age is taken into custody by a law enforcement officer for an offense that would have been a felony if committed by an adult, or a crime of violence, the law enforcement agency must notify the superintendent of schools that the child is alleged to have committed the delinquent act.

(b) Notwithstanding paragraph (a) or any other provision of this section, when a child of any age is formally charged by a state attorney with a felony or a delinquent act that would be a felony if committed by an adult, the state attorney shall notify the superintendent of the child’s school that the child has been charged with such felony or delinquent act. The information obtained by the superintendent of schools under this section must be released within 48 hours after receipt to appropriate school personnel, including the principal of the school of the child and the director of transportation. The principal must immediately notify the child’s immediate classroom teachers, the child’s assigned bus driver, and any other school personnel whose duties include direct supervision of the child. Upon notification, the principal is authorized to begin disciplinary actions under s. 1006.09(1)-(4).

(c) The superintendent must notify the other school personnel whose duties include direct supervision of the child of the disposition of the charges against the child.

(d) The department shall disclose to the school superintendent the presence of any child in the care and custody or under the jurisdiction or supervision of the department who has a known history of criminal sexual behavior with other juveniles; is alleged to have committed juvenile sexual abuse as defined in s. 39.01; or has pled guilty or nolo contendere to, or has been found to have committed, a violation of chapter 794, chapter 796, chapter 800, s. 827.071, or s. 847.0133, regardless of adjudication. Any employee of a district school board who knowingly and willfully discloses such information to an unauthorized person commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(5) Authorized agents of the department may administer oaths and affirmations.

(6)(a) Records maintained by the department, including copies of records maintained by the court, which pertain to a child found to have committed a delinquent act which, if committed by an adult, would be a crime specified in s. 435.04 may not be destroyed under this section for 25 years after the youth’s final referral to the department, except in cases of the death of the child. Such records, however, shall be sealed by the court for use only in meeting the screening requirements for personnel in s. 402.3055 and the other sections cited above, or under departmental rule; however, current criminal history information must be obtained from the Department of Law Enforcement in accordance with s. 943.053. The information shall be released to those persons specified in the above cited sections for the purposes of complying with those sections. The court may punish by contempt any person who releases or uses the records for any unauthorized purpose.

(b) Sexual offender and predator registration information as required in ss. 775.21, 943.0435, 944.606, 944.607, 985.481, and 985.4815 is a public record pursuant to s. 119.07(1) and as otherwise provided by law.

(7)(a) Records in the custody of the department regarding children are not open to inspection by the public. Such records may be inspected only upon order of the Secretary of Juvenile Justice or his or her authorized agent by persons who have sufficient reason and upon such conditions for their use and disposition as the secretary or his or her authorized agent deems proper. The information in such records may be disclosed only to other employees of the department who have a need therefor in order to perform their official duties; to other persons as authorized by rule of the department; and, upon request, to the Department of Corrections. The secretary or his or her authorized agent may permit properly qualified persons to inspect and make abstracts from records for statistical purposes under whatever conditions upon their use and disposition the secretary or his or her authorized agent deems proper, provided adequate assurances are given that children’s names and other identifying information will not be disclosed by the applicant.

(b) The destruction of records pertaining to children committed to or supervised by the department pursuant to a court order, which records are retained until a child reaches the age of 24 years or until a serious or habitual delinquent child reaches the age of 26 years, shall be subject to chapter 943.

(8) Criminal history information made available to governmental agencies by the Department of Law Enforcement or other criminal justice agencies shall not be used for any purpose other than that specified in the provision authorizing the releases.

History.—s. 5, ch. 90-208; s. 14, ch. 91-57; s. 14, ch. 93-39; s. 2, ch. 93-196; s. 6, ch. 93-200; s. 23, ch. 93-230; s. 33, ch. 94-209; s. 1344, ch. 95-147; s. 117, ch. 95-418; s. 17, ch. 96-369; s. 18, ch. 96-388; s. 26, ch. 97-234; s. 4, ch. 97-238; s. 8, ch. 98-158; s. 128, ch. 99-3; s. 11, ch. 99-284; s. 19, ch. 2000-135; s. 15, ch. 2001-125; s. 120, ch. 2002-1; s. 1051, ch. 2002-387; s. 23, ch. 2004-267; s. 12, ch. 2006-120; s. 10, ch. 2007-209; s. 55, ch. 2010-114; s. 1, ch. 2010-192; s. 58, ch. 2014-191; s. 42, ch. 2014-224; s. 62, ch. 2016-24; s. 1, ch. 2016-78; s. 20, ch. 2016-104.

Note.—Former s. 39.045.



985.045 - Court records.

985.045 Court records.—

(1) The clerk of the court shall make and keep records of all cases brought before it under this chapter. The court shall preserve the records pertaining to a child charged with committing a delinquent act or violation of law until the child reaches 24 years of age or reaches 26 years of age if he or she is a serious or habitual delinquent child, until 5 years after the last entry was made, or until 3 years after the death of the child, whichever is earlier, and may then destroy them, except that records made of traffic offenses in which there is no allegation of delinquency may be destroyed as soon as this can be reasonably accomplished. The court shall make official records of all petitions and orders filed in a case arising under this chapter and of any other pleadings, certificates, proofs of publication, summonses, warrants, and writs that are filed pursuant to the case.

(2) The clerk shall keep all official records required by this section separate from other records of the circuit court, except those records pertaining to motor vehicle violations, which shall be forwarded to the Department of Highway Safety and Motor Vehicles. Except as provided in ss. 943.053 and 985.04(6)(b) and (7), official records required by this chapter are not open to inspection by the public, but may be inspected only upon order of the court by persons deemed by the court to have a proper interest therein, except that a child and the parents, guardians, or legal custodians of the child and their attorneys, law enforcement agencies, the Department of Juvenile Justice and its designees, the Florida Commission on Offender Review, the Department of Corrections, and the Justice Administrative Commission shall always have the right to inspect and copy any official record pertaining to the child. Public defender offices shall have access to official records of juveniles on whose behalf they are expected to appear in detention or other hearings before an appointment of representation. The court may permit authorized representatives of recognized organizations compiling statistics for proper purposes to inspect, and make abstracts from, official records under whatever conditions upon the use and disposition of such records the court may deem proper and may punish by contempt proceedings any violation of those conditions.

(3) All orders of the court entered under this chapter must be in writing and signed by the judge, except that the clerk or deputy clerk may sign a summons or notice to appear.

(4) A court record of proceedings under this chapter is not admissible in evidence in any other civil or criminal proceeding, except that:

(a) Orders transferring a child for trial as an adult are admissible in evidence in the court in which he or she is tried, but create no presumption as to the guilt of the child; nor may such orders be read to, or commented upon in the presence of, the jury in any trial.

(b) Orders binding an adult over for trial on a criminal charge, made by the committing trial court judge, are admissible in evidence in the court to which the adult is bound over.

(c) Records of proceedings under this chapter forming a part of the record on appeal must be used in the appellate court in the manner provided in s. 985.534.

(d) Records are admissible in evidence in any case in which a person is being tried upon a charge of having committed perjury, to the extent such records are necessary to prove the charge.

(e) Records of proceedings under this chapter may be used to prove disqualification under ss. 110.1127, 393.0655, 394.457, 397.451, 402.305, 402.313, 409.175, 409.176, and 985.644.

(5) This chapter does not prohibit a circuit court from providing a restitution order containing the information prescribed in s. 985.0301(5)(d) to a collection court or a private collection agency for the sole purpose of collecting unpaid restitution ordered in a case in which the circuit court has retained jurisdiction over the child and the child’s parent or legal guardian. The collection court or private collection agency shall maintain the confidential status of the information to the extent such confidentiality is provided by law.

History.—s. 5, ch. 97-238; s. 116, ch. 2000-349; s. 51, ch. 2004-11; s. 64, ch. 2005-236; s. 13, ch. 2006-120; s. 11, ch. 2007-209; s. 7, ch. 2012-56; s. 10, ch. 2013-109; s. 7, ch. 2014-162; s. 59, ch. 2014-191; s. 12, ch. 2016-78.

Note.—Former s. 985.05.



985.046 - Statewide information-sharing system; interagency workgroup.

985.046 Statewide information-sharing system; interagency workgroup.—

(1) The Department of Education, the Department of Juvenile Justice, and the Department of Law Enforcement shall create an information-sharing workgroup for the purpose of developing and implementing a workable statewide system of sharing information among school districts, state and local law enforcement agencies, providers, the Department of Juvenile Justice, and the Department of Education. The system shall build on processes previously authorized in statute and on any revisions to federal statutes on confidentiality. The information to be shared shall focus on youth who are involved in the juvenile justice system, youth who have been tried as adults and found guilty of felonies, and students who have been serious discipline problems in schools. The participating agencies shall implement improvements that maximize the sharing of information within applicable state and federal statutes and rules and that utilize statewide databases and data delivery systems to streamline access to the information needed to provide joint services to disruptive, violent, and delinquent youth.

(2) The interagency workgroup shall be coordinated through the Department of Education and shall include representatives from the state agencies specified in subsection (1), school superintendents, school district information system directors, principals, teachers, juvenile court judges, police chiefs, county sheriffs, clerks of the circuit court, the Department of Children and Families, providers of juvenile services including a provider from a juvenile substance abuse program, and circuit juvenile justice managers.

(3) The interagency workgroup shall, at a minimum, address the following:

(a) The use of the Florida Information Resource Network and other statewide information access systems as means of delivering information to school personnel or providing an initial screening for purposes of determining whether further access to information is warranted.

(b) A statewide information delivery system that will provide local access by participating agencies and schools.

(c) The need for cooperative agreements among agencies which may access information.

(d) Legal considerations and the need for legislative action necessary for accessing information by participating agencies.

(e) Guidelines for how the information shall be accessed, used, and disseminated.

(f) The organizational level at which information may be accessed and shared.

(g) The specific information to be maintained and shared through the system.

(h) The cost implications of an improved system.

(4) The Department of Education, the Department of Juvenile Justice, and the Department of Law Enforcement shall implement improvements leading to the statewide information access and delivery system, to the extent feasible, and shall develop a cooperative agreement specifying their roles in such a system.

(5) Members of the interagency workgroup shall serve without added compensation and each participating agency shall support the travel, per diem, and other expenses of its representatives.

History.—s. 61, ch. 95-267; s. 5, ch. 97-101; s. 6, ch. 97-238; s. 77, ch. 99-5; s. 20, ch. 2000-135; s. 14, ch. 2006-120; s. 344, ch. 2014-19.

Note.—Former s. 39.0573; s. 985.06.



985.047 - Information systems.

985.047 Information systems.—

(1)(a) For the purpose of assisting in law enforcement administration and decisionmaking, such as juvenile diversion from continued involvement with the law enforcement and judicial systems, the sheriff of the county in which juveniles are taken into custody is encouraged to maintain a central identification file on serious habitual juvenile offenders and on juveniles who are at risk of becoming serious habitual juvenile offenders by virtue of having an arrest record.

(b) The central identification file shall contain, but not be limited to, pertinent dependency record information maintained by the Department of Children and Families and delinquency record information maintained by the Department of Juvenile Justice; pertinent school records, including information on behavior, attendance, and achievement; pertinent information on delinquency and dependency maintained by law enforcement agencies and the state attorney; and pertinent information on delinquency and dependency maintained by those agencies charged with screening, assessment, planning, and treatment responsibilities. The information obtained shall be used to develop a multiagency information sheet on serious habitual juvenile offenders or juveniles who are at risk of becoming serious habitual juvenile offenders. The agencies and persons specified in this paragraph shall cooperate with the law enforcement agency or county in providing needed information and in developing the multiagency information sheet to the greatest extent possible.

(c) As used in this section, “a juvenile who is at risk of becoming a serious habitual juvenile offender” means a juvenile who has been adjudicated delinquent and who meets one or more of the following criteria:

1. Is arrested for a capital, life, or first degree felony offense or sexual battery.

2. Has five or more arrests, at least three of which are for felony offenses. Three of such arrests must have occurred within the preceding 12-month period.

3. Has 10 or more arrests, at least 2 of which are for felony offenses. Three of such arrests must have occurred within the preceding 12-month period.

4. Has four or more arrests, at least one of which is for a felony offense and occurred within the preceding 12-month period.

5. Has 10 or more arrests, at least 8 of which are for any of the following offenses:

a. Petit theft;

b. Misdemeanor assault;

c. Possession of a controlled substance;

d. Weapon or firearm violation; or

e. Substance abuse.

Four of such arrests must have occurred within the preceding 12-month period.

6. Meets at least one of the criteria for criminal gang membership.

(2)(a) Notwithstanding any provision of law to the contrary, confidentiality of records information does not apply to juveniles who have been arrested for an offense that would be a crime if committed by an adult, regarding the sharing of the information on the juvenile with the law enforcement agency or county and any agency or person providing information for the development of the multiagency information sheet as well as the courts, the child, the parents or legal custodians of the child, their attorneys, or any other person authorized by the court to have access. A public or private educational agency shall provide pertinent records to and cooperate with the law enforcement agency or county in providing needed information and developing the multiagency information sheet to the greatest extent possible. Neither these records provided to the law enforcement agency or county nor the records developed from these records for serious habitual juvenile offenders nor the records provided or developed from records provided to the law enforcement agency or county on juveniles at risk of becoming serious habitual juvenile offenders shall be available for public disclosure and inspection under s. 119.07.

(b) The department shall notify the sheriffs of both the prior county of residence and the new county of residence immediately upon learning of the move or other relocation of a juvenile offender who has been adjudicated or had adjudication withheld for a violent misdemeanor or violent felony.

(3) A law enforcement agency or county that implements a juvenile offender information system must annually provide information gathered during the previous year to the delinquency and gang prevention council of the judicial circuit in which the county is located. This information must include the number, types, and patterns of delinquency tracked by the juvenile offender information system.

History.—s. 5, ch. 90-208; s. 5, ch. 92-287; s. 4, ch. 93-196; s. 4, ch. 93-230; s. 49, ch. 94-209; s. 17, ch. 95-267; s. 19, ch. 96-388; s. 166, ch. 97-101; s. 8, ch. 97-238; s. 14, ch. 2006-120; s. 31, ch. 2008-238; s. 168, ch. 2010-102; s. 345, ch. 2014-19.

Note.—Former s. 39.0585; s. 985.08.






Part III - CUSTODY AND INTAKE; INTERVENTION ANDDIVERSION (ss. 985.101-985.17)

985.101 - Taking a child into custody.

985.101 Taking a child into custody.—

(1) A child may be taken into custody under the following circumstances:

(a) Pursuant to an order of the circuit court issued under this chapter, based upon sworn testimony, either before or after a petition is filed.

(b) For a delinquent act or violation of law, pursuant to Florida law pertaining to a lawful arrest. If such delinquent act or violation of law would be a felony if committed by an adult or involves a crime of violence, the arresting authority shall immediately notify the district school superintendent, or the superintendent’s designee, of the school district with educational jurisdiction of the child. Such notification shall include other education providers such as the Florida School for the Deaf and the Blind, university developmental research schools, and private elementary and secondary schools. The information obtained by the superintendent of schools pursuant to this section must be released within 48 hours after receipt to appropriate school personnel, including the principal of the child’s school, or as otherwise provided by law. The principal must immediately notify the child’s immediate classroom teachers. Information provided by an arresting authority under this paragraph may not be placed in the student’s permanent record and shall be removed from all school records no later than 9 months after the date of the arrest.

(c) By a law enforcement officer for failing to appear at a court hearing after being properly noticed.

(d) By a law enforcement officer who has probable cause to believe that the child is in violation of the conditions of the child’s probation, nonsecure detention, postcommitment probation, or conditional release supervision; has absconded from nonresidential commitment; or has escaped from residential commitment.

Nothing in this subsection shall be construed to allow the detention of a child who does not meet the detention criteria in part V.

(2) Except in emergency situations, a child may not be placed into or transported in any police car or similar vehicle that at the same time contains an adult under arrest, unless the adult is alleged or believed to be involved in the same offense or transaction as the child.

(3) When a child is taken into custody as provided in this section, the person taking the child into custody shall attempt to notify the parent, guardian, or legal custodian of the child. The person taking the child into custody shall continue such attempt until the parent, guardian, or legal custodian of the child is notified or the child is delivered to the department under ss. 985.14 and 985.145, whichever occurs first. If the child is delivered to the department before the parent, guardian, or legal custodian is notified, the department shall continue the attempt to notify until the parent, guardian, or legal custodian of the child is notified. Following notification, the parent or guardian must provide identifying information, including name, address, date of birth, social security number, and driver license number or identification card number of the parent or guardian to the person taking the child into custody or the department.

(4) Taking a child into custody is not an arrest except for the purpose of determining whether the taking into custody or the obtaining of any evidence in conjunction therewith is lawful.

History.—s. 5, ch. 90-208; s. 3, ch. 92-130; s. 7, ch. 92-287; ss. 26, 31, ch. 94-209; s. 1340, ch. 95-147; s. 7, ch. 95-267; ss. 15, 23, ch. 97-238; ss. 8, 13, ch. 98-207; s. 12, ch. 99-284; s. 6, ch. 2000-134; s. 22, ch. 2000-135; s. 16, ch. 2001-125; s. 2, ch. 2005-263; s. 15, ch. 2006-120; s. 8, ch. 2014-162.

Note.—Subsections (1), (3), (4) former s. 39.037; s. 985.207. Subsection (2) former s. 39.044(3); s. 985.215(3).



985.11 - Fingerprinting and photographing.

985.11 Fingerprinting and photographing.—

(1)(a) A child who is charged with or found to have committed an offense that would be a felony if committed by an adult shall be fingerprinted and the fingerprints must be submitted to the Department of Law Enforcement as provided in s. 943.051(3)(a).

(b) Unless the child is issued a civil citation or is participating in a similar diversion program pursuant to s. 985.12, a child who is charged with or found to have committed one of the following offenses shall be fingerprinted, and the fingerprints shall be submitted to the Department of Law Enforcement as provided in s. 943.051(3)(b):

1. Assault, as defined in s. 784.011.

2. Battery, as defined in s. 784.03.

3. Carrying a concealed weapon, as defined in s. 790.01(1).

4. Unlawful use of destructive devices or bombs, as defined in s. 790.1615(1).

5. Neglect of a child, as defined in s. 827.03(1)(e).

6. Assault on a law enforcement officer, a firefighter, or other specified officers, as defined in s. 784.07(2)(a).

7. Open carrying of a weapon, as defined in s. 790.053.

8. Exposure of sexual organs, as defined in s. 800.03.

9. Unlawful possession of a firearm, as defined in s. 790.22(5).

10. Petit theft, as defined in s. 812.014.

11. Cruelty to animals, as defined in s. 828.12(1).

12. Arson, resulting in bodily harm to a firefighter, as defined in s. 806.031(1).

13. Unlawful possession or discharge of a weapon or firearm at a school-sponsored event or on school property as defined in s. 790.115.

A law enforcement agency may fingerprint and photograph a child taken into custody upon probable cause that such child has committed any other violation of law, as the agency deems appropriate. Such fingerprint records and photographs shall be retained by the law enforcement agency in a separate file, and these records and all copies thereof must be marked “Juvenile Confidential.” These records are not available for public disclosure and inspection under s. 119.07(1) except as provided in ss. 943.053 and 985.04(2), but shall be available to other law enforcement agencies, criminal justice agencies, state attorneys, the courts, the child, the parents or legal custodians of the child, their attorneys, and any other person authorized by the court to have access to such records. In addition, such records may be submitted to the Department of Law Enforcement for inclusion in the state criminal history records and used by criminal justice agencies for criminal justice purposes. These records may, in the discretion of the court, be open to inspection by anyone upon a showing of cause. The fingerprint and photograph records shall be produced in the court whenever directed by the court. Any photograph taken pursuant to this section may be shown by a law enforcement officer to any victim or witness of a crime for the purpose of identifying the person who committed such crime.

(c) The court shall be responsible for the fingerprinting of any child at the disposition hearing if the child has been adjudicated or had adjudication withheld for any felony in the case currently before the court.

(2) If the child is not referred to the court, or if the child is found not to have committed a violation of law, the court may, after notice to the law enforcement agency involved, order the originals and copies of the fingerprints and photographs destroyed. Unless otherwise ordered by the court, if the child is found to have committed an offense which would be a felony if it had been committed by an adult, then the law enforcement agency having custody of the fingerprint and photograph records shall retain the originals and immediately thereafter forward adequate duplicate copies to the court along with the written offense report relating to the matter for which the child was taken into custody. Except as otherwise provided by this subsection, the clerk of the court, after the disposition hearing on the case, shall forward duplicate copies of the fingerprints and photographs, together with the child’s name, address, date of birth, age, and sex, to:

(a) The sheriff of the county in which the child was taken into custody, in order to maintain a central child identification file in that county.

(b) The law enforcement agency of each municipality having a population in excess of 50,000 persons and located in the county of arrest, if so requested specifically or by a general request by that agency.

(3) This section does not prohibit the fingerprinting or photographing of child traffic violators. All records of such traffic violations shall be kept in the full name of the violator and shall be open to inspection and publication in the same manner as adult traffic violations. This section does not apply to the photographing of children by the Department of Juvenile Justice or the Department of Children and Families.

History.—s. 5, ch. 90-208; s. 6, ch. 93-204; s. 28, ch. 94-209; s. 8, ch. 95-267; s. 2, ch. 96-293; s. 20, ch. 96-322; s. 17, ch. 96-388; s. 13, ch. 96-406; s. 162, ch. 97-101; s. 20, ch. 97-238; s. 14, ch. 99-284; s. 2, ch. 2002-51; s. 17, ch. 2006-120; s. 7, ch. 2007-112; s. 64, ch. 2013-116; s. 346, ch. 2014-19; s. 10, ch. 2014-162; s. 3, ch. 2015-46; s. 13, ch. 2016-78.

Note.—Former s. 39.039; s. 985.212.



985.115 - Release or delivery from custody.

985.115 Release or delivery from custody.—

(1) A child taken into custody shall be released from custody as soon as is reasonably possible.

(2) Unless otherwise ordered by the court under s. 985.255 or s. 985.26, and unless there is a need to hold the child, a person taking a child into custody shall attempt to release the child as follows:

(a) To the child’s parent, guardian, or legal custodian or, if the child’s parent, guardian, or legal custodian is unavailable, unwilling, or unable to provide supervision for the child, to any responsible adult. Prior to releasing the child to a responsible adult, other than the parent, guardian, or legal custodian, the person taking the child into custody may conduct a criminal history background check of the person to whom the child is to be released. If the person has a prior felony conviction, or a conviction for child abuse, drug trafficking, or prostitution, that person is not a responsible adult for the purposes of this section. The person to whom the child is released shall agree to inform the department or the person releasing the child of the child’s subsequent change of address and to produce the child in court at such time as the court may direct, and the child shall join in the agreement.

(b) Contingent upon specific appropriation, to a shelter approved by the department or to an authorized agent.

(c) If the child is believed to be suffering from a serious physical condition which requires either prompt diagnosis or prompt treatment, to a law enforcement officer who shall deliver the child to a hospital for necessary evaluation and treatment.

(d) If the child is believed to be mentally ill as defined in s. 394.463(1), to a law enforcement officer who shall take the child to a designated public receiving facility as defined in s. 394.455 for examination under s. 394.463.

(e) If the child appears to be intoxicated and has threatened, attempted, or inflicted physical harm on himself or herself or another, or is incapacitated by substance abuse, to a law enforcement officer who shall deliver the child to a hospital, addictions receiving facility, or treatment resource.

(f) If available, to a juvenile assessment center equipped and staffed to assume custody of the child for the purpose of assessing the needs of the child in custody. The center may then release or deliver the child under this section with a copy of the assessment.

(3) Upon taking a child into custody, a law enforcement officer may deliver the child, for temporary custody not to exceed 6 hours, to a secure booking area of a jail or other facility intended or used for the detention of adults, for the purpose of fingerprinting or photographing the child or awaiting appropriate transport to the department or as provided in s. 985.13(2), provided no regular sight and sound contact between the child and adult inmates or trustees is permitted and the receiving facility has adequate staff to supervise and monitor the child’s activities at all times.

(4) Nothing in this section or s. 985.13 shall prohibit the proper use of law enforcement diversion programs. Law enforcement agencies may initiate and conduct diversion programs designed to divert a child from the need for department custody or judicial handling. Such programs may be cooperative projects with local community service agencies.

History.—s. 5, ch. 90-208; s. 9, ch. 92-287; s. 27, ch. 94-209; s. 1341, ch. 95-147; s. 19, ch. 97-238; s. 18, ch. 2006-120; s. 9, ch. 2012-105; s. 6, ch. 2014-161.

Note.—Former s. 39.038(1), (2), (5), (7); s. 985.211(1), (2), (5), (7).



985.12 - Civil citation.

985.12 Civil citation.—

(1) There is established a juvenile civil citation process for the purpose of providing an efficient and innovative alternative to custody by the Department of Juvenile Justice for children who commit nonserious delinquent acts and to ensure swift and appropriate consequences. The department shall encourage and assist in the implementation and improvement of civil citation programs or other similar diversion programs around the state. The civil citation or similar diversion program shall be established at the local level with the concurrence of the chief judge of the circuit, state attorney, public defender, and the head of each local law enforcement agency involved. The program may be operated by an entity such as a law enforcement agency, the department, a juvenile assessment center, the county or municipality, or another entity selected by the county or municipality. An entity operating the civil citation or similar diversion program must do so in consultation and agreement with the state attorney and local law enforcement agencies. Under such a juvenile civil citation or similar diversion program, a law enforcement officer, upon making contact with a juvenile who admits having committed a misdemeanor, may choose to issue a simple warning or inform the child’s guardian or parent of the child’s infraction, or may issue a civil citation or require participation in a similar diversion program, and assess up to 50 community service hours, and require participation in intervention services as indicated by an assessment of the needs of the juvenile, including family counseling, urinalysis monitoring, and substance abuse and mental health treatment services. A copy of each citation issued under this section shall be provided to the department, and the department shall enter appropriate information into the juvenile offender information system. Use of the civil citation or similar diversion program is not limited to first-time misdemeanors and may be used in up to two subsequent misdemeanors. If an arrest is made, a law enforcement officer must provide written documentation as to why an arrest was warranted. At the conclusion of a juvenile’s civil citation program or similar diversion program, the agency operating the program shall report the outcome to the department. The issuance of a civil citation is not considered a referral to the department.

(2) The department shall develop guidelines for the civil citation program which include intervention services that are based upon proven civil citation or similar diversion programs within the state.

(3) Upon issuing such citation, the law enforcement officer shall send a copy to the county sheriff, state attorney, the appropriate intake office of the department, or the community service performance monitor designated by the department, the parent or guardian of the child, and the victim.

(4) The child shall report to the community service performance monitor within 7 working days after the date of issuance of the citation. The work assignment shall be accomplished at a rate of not less than 5 hours per week. The monitor shall advise the intake office immediately upon reporting by the child to the monitor, that the child has in fact reported and the expected date upon which completion of the work assignment will be accomplished.

(5) If the child fails to report timely for a work assignment, complete a work assignment, or comply with assigned intervention services within the prescribed time, or if the juvenile commits a subsequent misdemeanor, the law enforcement officer shall issue a report alleging the child has committed a delinquent act, at which point a juvenile probation officer shall process the original delinquent act as a referral to the department and refer the report to the state attorney for review.

(6) At the time of issuance of the citation by the law enforcement officer, such officer shall advise the child that the child has the option to refuse the citation and to be referred to the intake office of the department. That option may be exercised at any time before completion of the work assignment.

History.—s. 5, ch. 90-208; s. 1, ch. 92-20; s. 23, ch. 94-209; s. 45, ch. 97-238; s. 19, ch. 98-207; s. 19, ch. 2006-120; s. 1, ch. 2011-124; s. 1, ch. 2015-46.

Note.—Former s. 39.0255; s. 985.301.



985.125 - Prearrest or postarrest diversion programs.

985.125 Prearrest or postarrest diversion programs.—

(1) A law enforcement agency or school district, in cooperation with the state attorney, may establish a prearrest or postarrest diversion program.

(2) As part of the prearrest or postarrest diversion program, a child who is alleged to have committed a delinquent act may be required to surrender his or her driver license, or refrain from applying for a driver license, for not more than 90 days. If the child fails to comply with the requirements of the program, the state attorney may notify the Department of Highway Safety and Motor Vehicles in writing to suspend the child’s driver license for a period that may not exceed 90 days.

(3) The prearrest or postarrest diversion program may, upon agreement of the agencies that establish the program, provide for the expunction of the nonjudicial arrest record of a minor who successfully completes such a program pursuant to s. 943.0582.

History.—s. 1, ch. 99-267; s. 29, ch. 2001-125; s. 11, ch. 2001-127; s. 20, ch. 2006-120; s. 4, ch. 2016-42.

Note.—Former s. 985.3065.



985.13 - Probable cause affidavits.

985.13 Probable cause affidavits.—

(1) If the child is released, the person taking the child into custody shall make a written report or probable cause affidavit to the appropriate juvenile probation officer within 24 hours after such release, stating the facts and the reason for taking the child into custody. Such written report or probable cause affidavit shall:

(a) Identify the child, the parents, guardian, or legal custodian, and the person to whom the child was released.

(b) Contain sufficient information to establish the jurisdiction of the court and to make a prima facie showing that the child has committed a violation of law or a delinquent act.

(2) A person taking a child into custody who determines, under part V, that the child should be detained or released to a shelter designated by the department, shall make a reasonable effort to immediately notify the parent, guardian, or legal custodian of the child and shall, without unreasonable delay, deliver the child to the appropriate juvenile probation officer or, if the court has so ordered under s. 985.255 or s. 985.26, to a detention center or facility. Upon delivery of the child, the person taking the child into custody shall make a written report or probable cause affidavit to the appropriate juvenile probation officer. Such written report or probable cause affidavit must:

(a) Identify the child and, if known, the parents, guardian, or legal custodian.

(b) Establish that the child was legally taken into custody, with sufficient information to establish the jurisdiction of the court and to make a prima facie showing that the child has committed a violation of law.

(3)(a) A copy of the probable cause affidavit or written report made by the person taking the child into custody shall be filed, by the law enforcement agency which employs the person making such affidavit or written report, with the clerk of the circuit court for the county in which the child is taken into custody or in which the affidavit or report is made within 24 hours after the affidavit or report is made, excluding Saturdays, Sundays, and legal holidays. Such affidavit or report is a case for the purpose of assigning a uniform case number under this subsection.

(b) Upon the filing of a copy of a probable cause affidavit or written report by a law enforcement agency with the clerk of the circuit court, the clerk shall immediately assign a uniform case number to the affidavit or report, forward a copy to the state attorney, and forward a copy to the intake office of the department which serves the county in which the case arose.

(c) Each letter of recommendation, written notice, report, or other paper required by law pertaining to the case shall bear the uniform case number of the case, and a copy shall be filed with the clerk of the circuit court by the issuing agency. The issuing agency shall furnish copies to the juvenile probation officer and the state attorney.

(d) Upon the filing of a petition based on the allegations of a previously filed probable cause affidavit or written report, the agency filing the petition shall include the appropriate uniform case number on the petition.

History.—s. 5, ch. 90-208; s. 9, ch. 92-287; s. 27, ch. 94-209; s. 1341, ch. 95-147; s. 19, ch. 97-238; s. 12, ch. 98-207; s. 7, ch. 2000-134; s. 21, ch. 2006-120.

Note.—Former s. 39.038(3), (4), (6); s. 985.211(3), (4), (6).



985.135 - Juvenile assessment centers.

985.135 Juvenile assessment centers.—

(1) As used in this section, “center” means a juvenile assessment center comprising community operated facilities and programs which provide collocated central intake and screening services for youth referred to the department.

(2) The department shall work cooperatively with substance abuse programs, mental health providers, law enforcement agencies, schools, health service providers, state attorneys, public defenders, and other agencies serving youth to establish juvenile assessment centers. Each current and newly established center shall be developed and modified through the local initiative of community agencies and local governments and shall provide a broad array of youth-related services appropriate to the needs of the community where the center is located.

(3) Each center shall be managed and governed by the participating agencies, consistent with respective statutory requirements of each agency, through an advisory committee and interagency agreements established with participating entities. The advisory committee shall guide the center’s operation and ensure that appropriate and relevant agencies are collaboratively participating in and providing services at the center. Each participating state agency shall have operational oversight of only those individual service components located and provided at the center for which the state agency has statutory authority and responsibility.

(4) Each center shall provide collocated central intake and screening services for youth referred to the department. The center shall provide sufficient services needed to facilitate the initial screening of and case processing for youth, including, at a minimum, delinquency intake; positive identification of the youth; detention admission screening; needs assessment; substance abuse screening and assessments; physical and mental health screening; and diagnostic testing as appropriate. The department shall provide sufficient staff and resources at a center to provide detention screening and intake services.

(5) Each center is authorized and encouraged to establish truancy programs. A truancy program may serve as providing the central intake and screening of truant children for a specific geographic area based upon written agreements between the center, local law enforcement agencies, and local school boards. A center may work cooperatively with any truancy program operating in the area serving the center.

(6) Each center must provide for the coordination and sharing of information among the participating agencies to facilitate the screening of and case processing for youth referred to the department.

(7) The department may utilize juvenile assessment centers to the fullest extent possible for the purpose of conducting predisposition assessments and evaluations of youth. Assessments and evaluations may be conducted by juvenile assessment center staff on a youth while he or she is in a juvenile detention center awaiting placement in a residential commitment facility. If feasible, a youth may be transported from a juvenile detention center to a juvenile assessment center for the purpose of conducting an assessment or evaluation. Such assessments and evaluations may include, but are not limited to, needs assessment; substance abuse evaluations; physical and mental health evaluations; psychological evaluations; behavioral assessments; educational assessments; aptitude testing; and vocational testing. To the extent possible, the youth’s parents or guardians and other family members should be involved in the assessment and evaluation process. All information, conclusions, treatment recommendations, and reports derived from any assessment and evaluation performed on a youth shall be included as a part of the youth’s commitment packet and shall accompany the youth to the residential commitment facility in which the youth is placed.

History.—s. 36, ch. 94-209; s. 17, ch. 97-238; s. 10, ch. 98-207; s. 4, ch. 2000-327; s. 22, ch. 2006-120.

Note.—Former s. 39.0471; s. 985.209.



985.14 - Intake and case management system.

985.14 Intake and case management system.—

(1) The department shall develop an intake and a case management system whereby a child brought into intake is assigned a juvenile probation officer if the child was not released, referred to a diversionary program, referred for community arbitration, or referred to some other program or agency for the purpose of nonofficial or nonjudicial handling, and shall make every reasonable effort to provide case management services for the child; provided, however, that case management for children committed to residential programs may be transferred as provided in s. 985.46.

(2) The intake process shall be performed by the department or juvenile assessment center personnel through a case management system. The purpose of the intake process is to assess the child’s needs and risks and to determine the most appropriate treatment plan and setting for the child’s programmatic needs and risks. The intake process shall consist of a preliminary screening and may be followed by a comprehensive assessment. The comprehensive assessment may consist of a full mental health, cognitive impairment, substance abuse, or psychosexual evaluation. The intake process shall result in choosing the most appropriate services through a balancing of the interests and needs of the child with those of the family and the community. The department shall be responsible for making informed decisions and recommendations to other agencies, the state attorney, and the courts so that the child and family may receive the least intrusive service alternative throughout the judicial process. The department shall establish uniform procedures for the department to provide a preliminary screening of the child and family for substance abuse and mental health services prior to the filing of a petition or as soon as possible thereafter and prior to a disposition hearing.

(3) The intake and case management system shall facilitate consistency in the recommended placement of each child, and in the assessment, classification, and placement process, with the following purposes:

(a) An individualized, multidisciplinary assessment process that identifies the priority needs of each child for rehabilitation and treatment and identifies any needs of the child’s parents or guardians for services that would enhance their ability to provide adequate support, guidance, and supervision for the child. The process begins with the detention risk assessment instrument and decision, includes the intake preliminary screening and comprehensive assessment for substance abuse treatment services, mental health services, intellectual disability services, literacy services, and other educational and treatment services as components, additional assessment of the child’s treatment needs, and classification regarding the child’s risks to the community. The completed multidisciplinary assessment process must result in the predisposition report.

(b) A classification system that assigns a relative risk to the child and the community based upon assessments including the detention risk assessment results when available to classify the child’s risk as it relates to placement and supervision alternatives.

(c) An admissions process that facilitates for each child the utilization of the treatment plan and setting most appropriate to meet the child’s programmatic needs and provide the minimum program security needed to ensure public safety.

(4) The department shall annually advise the Legislature and the Executive Office of the Governor of the resources needed in order for the intake and case management system to maintain a staff-to-client ratio that is consistent with accepted standards and allows the necessary supervision and services for each child. The intake process and case management system shall provide a comprehensive approach to assessing the child’s needs, relative risks, and most appropriate handling, and shall be based on an individualized treatment plan.

History.—s. 5, ch. 90-208; s. 8, ch. 92-287; s. 7, ch. 93-230; s. 35, ch. 94-209; s. 1346, ch. 95-147; s. 163, ch. 97-101; s. 18, ch. 97-238; s. 11, ch. 98-207; s. 23, ch. 2000-135; s. 23, ch. 2006-120; s. 91, ch. 2012-5; s. 3, ch. 2012-56; s. 46, ch. 2013-162; s. 11, ch. 2014-162.

Note.—Former s. 39.047(1), (2); s. 985.21(1), (2).



985.145 - Responsibilities of the department during intake; screenings and assessments.

985.145 Responsibilities of the department during intake; screenings and assessments.—

(1) The department shall serve as the primary case manager for the purpose of managing, coordinating, and monitoring the services provided to the child. Each program administrator within the Department of Children and Families shall cooperate with the primary case manager in carrying out the duties and responsibilities described in this section. In addition to duties specified in other sections and through departmental rules, the department shall be responsible for the following:

(a) Reviewing probable cause affidavit.—The department shall make a preliminary determination as to whether the report, affidavit, or complaint is complete, consulting with the state attorney as may be necessary. A report, affidavit, or complaint alleging that a child has committed a delinquent act or violation of law shall be made to the intake office operating in the county in which the child is found or in which the delinquent act or violation of law occurred. Any person or agency having knowledge of the facts may make such a written report, affidavit, or complaint and shall furnish to the intake office facts sufficient to establish the jurisdiction of the court and to support a finding by the court that the child has committed a delinquent act or violation of law.

(b) Notification concerning apparent insufficiencies in probable cause affidavit.—In any case where the department or the state attorney finds that the report, affidavit, or complaint is insufficient by the standards for a probable cause affidavit, the department or state attorney shall return the report, affidavit, or complaint, without delay, to the person or agency originating the report, affidavit, or complaint or having knowledge of the facts or to the appropriate law enforcement agency having investigative jurisdiction of the offense, and shall request, and the person or agency shall promptly furnish, additional information in order to comply with the standards for a probable cause affidavit.

(c) Screening.—During the intake process, the department shall screen each child or shall cause each child to be screened in order to determine:

1. Appropriateness for release; referral to a diversionary program, including, but not limited to, a teen court program; referral for community arbitration; or referral to some other program or agency for the purpose of nonofficial or nonjudicial handling.

2. The presence of medical, psychiatric, psychological, substance abuse, educational, or career and technical education problems, or other conditions that may have caused the child to come to the attention of law enforcement or the department. The child shall also be screened to determine whether the child poses a danger to himself or herself or others in the community. The results of this screening shall be made available to the court and to court officers. In cases where such conditions are identified and a nonjudicial handling of the case is chosen, the department shall attempt to refer the child to a program or agency, together with all available and relevant assessment information concerning the child’s precipitating condition.

(d) Completing risk assessment instrument.—The department shall ensure that a risk assessment instrument establishing the child’s eligibility for detention has been accurately completed and that the appropriate recommendation was made to the court.

(e) Rights.—The department shall inquire as to whether the child understands his or her rights to counsel and against self-incrimination.

(f) Multidisciplinary assessment.—The department shall coordinate the multidisciplinary assessment when required, which includes the classification and placement process that determines the child’s priority needs, risk classification, and treatment plan. When sufficient evidence exists to warrant a comprehensive assessment and the child fails to voluntarily participate in the assessment efforts, the department shall inform the court of the need for the assessment and the refusal of the child to participate in such assessment. This assessment, classification, and placement process shall develop into the predisposition report.

(g) Comprehensive assessment.—The department, pursuant to uniform procedures established by the department and upon determining that the report, affidavit, or complaint is complete, shall:

1. Perform the preliminary screening and make referrals for a comprehensive assessment regarding the child’s need for substance abuse treatment services, mental health services, intellectual disability services, literacy services, or other educational or treatment services.

2. If indicated by the preliminary screening, provide for a comprehensive assessment of the child and family for substance abuse problems, using community-based licensed programs with clinical expertise and experience in the assessment of substance abuse problems.

3. If indicated by the preliminary screening, provide for a comprehensive assessment of the child and family for mental health problems, using community-based psychologists, psychiatrists, or other licensed mental health professionals who have clinical expertise and experience in the assessment of mental health problems.

(h) Referrals for services.—The department shall make recommendations for services and facilitate the delivery of those services to the child, including any mental health services, educational services, family counseling services, family assistance services, and substance abuse services.

(i) Recommendation concerning a petition.—Upon determining that the report, affidavit, or complaint complies with the standards of a probable cause affidavit and that the interests of the child and the public will be best served, the department may recommend that a delinquency petition not be filed. If such a recommendation is made, the department shall advise in writing the person or agency making the report, affidavit, or complaint, the victim, if any, and the law enforcement agency having investigative jurisdiction over the offense of the recommendation; the reasons therefor; and that the person or agency may submit, within 10 days after the receipt of such notice, the report, affidavit, or complaint to the state attorney for special review. The state attorney, upon receiving a request for special review, shall consider the facts presented by the report, affidavit, or complaint, and by the department who made the recommendation that no petition be filed, before making a final decision as to whether a petition or information should or should not be filed.

(j) Completing intake report.—Subject to the interagency agreement authorized under this paragraph, the department shall submit a written report to the state attorney for each case in which a child is alleged to have committed a violation of law or delinquent act and is not detained. The report shall be submitted within 20 days after the date the child is taken into custody and include the original police report, complaint, or affidavit, or a copy thereof, and a copy of the child’s prior juvenile record. In cases in which the child is in detention, the intake office report must be submitted within 24 hours after the child is placed into detention. The intake office report may include a recommendation that a petition or information be filed or that no petition or information be filed and may set forth reasons for the recommendation. The state attorney and the department may, on a district-by-district basis, enter into interagency agreements denoting the cases that will require a recommendation and those for which a recommendation is unnecessary.

(2) Prior to requesting that a delinquency petition be filed or prior to filing a dependency petition, the department may request the parent or legal guardian of the child to attend a course of instruction in parenting skills, training in conflict resolution, and the practice of nonviolence; to accept counseling; or to receive other assistance from any agency in the community which notifies the clerk of the court of the availability of its services. Where appropriate, the department shall request both parents or guardians to receive such parental assistance. The department may, in determining whether to request that a delinquency petition be filed, take into consideration the willingness of the parent or legal guardian to comply with such request. The parent or guardian must provide the department with identifying information, including the parent’s or guardian’s name, address, date of birth, social security number, and driver license number or identification card number in order to comply with s. 985.039.

(3) When indicated by the comprehensive assessment, the department is authorized to contract within appropriated funds for services with a local nonprofit community mental health or substance abuse agency licensed or authorized under chapter 394 or chapter 397 or other authorized nonprofit social service agency providing related services. The determination of mental health or substance abuse services shall be conducted in coordination with existing programs providing mental health or substance abuse services in conjunction with the intake office.

(4) Client information resulting from the screening and evaluation shall be documented under rules of the department and shall serve to assist the department in providing the most appropriate services and recommendations in the least intrusive manner. Such client information shall be used in the multidisciplinary assessment and classification of the child, but such information, and any information obtained directly or indirectly through the assessment process, is inadmissible in court prior to the disposition hearing, unless the child’s written consent is obtained. At the disposition hearing, documented client information shall serve to assist the court in making the most appropriate custody, adjudicatory, and dispositional decision.

(5) If the screening and assessment indicate that the interests of the child and the public will be best served, the department, with the approval of the state attorney, may refer the child for care, diagnostic, and evaluation services; substance abuse treatment services; mental health services; intellectual disability services; a diversionary, arbitration, or mediation program; community service work; or other programs or treatment services voluntarily accepted by the child and the child’s parents or legal guardian. If a child volunteers to participate in any work program under this chapter or volunteers to work in a specified state, county, municipal, or community service organization supervised work program or to work for the victim, the child is considered an employee of the state for the purposes of liability. In determining the child’s average weekly wage, unless otherwise determined by a specific funding program, all remuneration received from the employer is considered a gratuity, and the child is not entitled to any benefits otherwise payable under s. 440.15 regardless of whether the child may be receiving wages and remuneration from other employment with another employer and regardless of the child’s future wage-earning capacity.

(6) The victim, if any, and the law enforcement agency that investigated the offense shall be notified immediately by the state attorney of the action taken under subsection (5).

History.—s. 5, ch. 90-208; s. 16, ch. 93-39; s. 35, ch. 94-209; s. 12, ch. 95-267; s. 2, ch. 96-234; s. 18, ch. 97-238; s. 11, ch. 98-207; s. 2, ch. 99-257; s. 34, ch. 99-284; s. 17, ch. 2001-125; s. 2, ch. 2004-241; s. 24, ch. 2006-120; s. 47, ch. 2013-162; s. 347, ch. 2014-19; s. 12, ch. 2014-162.

Note.—Former s. 39.047(3)-(5); s. 985.21(3)-(5).



985.15 - Filing decisions.

985.15 Filing decisions.—

(1) The state attorney may in all cases take action independent of the action or lack of action of the juvenile probation officer and shall determine the action that is in the best interest of the public and the child. If the child meets the criteria requiring prosecution as an adult under s. 985.556, the state attorney shall request the court to transfer and certify the child for prosecution as an adult or shall provide written reasons to the court for not making such a request. In all other cases, the state attorney may:

(a) File a petition for dependency;

(b) File a petition under chapter 984;

(c) File a petition for delinquency;

(d) File a petition for delinquency with a motion to transfer and certify the child for prosecution as an adult;

(e) File an information under s. 985.557;

(f) Refer the case to a grand jury;

(g) Refer the child to a diversionary, pretrial intervention, arbitration, or mediation program, or to some other treatment or care program if such program commitment is voluntarily accepted by the child or the child’s parents or legal guardian; or

(h) Decline to file.

(2) In cases in which a delinquency report, affidavit, or complaint is filed by a law enforcement agency and the state attorney determines not to file a petition, the state attorney shall advise the clerk of the circuit court in writing that no petition will be filed thereon.

History.—s. 25, ch. 2006-120.



985.155 - Neighborhood restorative justice.

985.155 Neighborhood restorative justice.—

(1) DEFINITIONS.—For purposes of this section, the term:

(a) “Board” means a Restorative Justice Board established by the state attorney pursuant to subsection (3).

(b) “Center” means a Neighborhood Restorative Justice Center established by the state attorney pursuant to subsection (2).

(c) “First-time, nonviolent juvenile offender” means a minor who allegedly has committed a delinquent act or violation of law that would not be a crime of violence providing grounds for detention or incarceration and who does not have a previous record of being found to have committed a criminal or delinquent act or other violation of law.

(2) NEIGHBORHOOD RESTORATIVE JUSTICE CENTER.—

(a) The state attorney may establish at least one Neighborhood Restorative Justice Center in designated geographical areas in the county for the purposes of operating a deferred prosecution program for first-time, nonviolent juvenile offenders.

(b) The state attorney may refer any first-time, nonviolent juvenile offender accused of committing a delinquent act to a Neighborhood Restorative Justice Center.

(3) RESTORATIVE JUSTICE BOARD.—

(a) The state attorney may establish Restorative Justice Boards consisting of five volunteer members, of which: two are appointed by the state attorney; two are appointed by the public defender; and one is appointed by the chief judge of the circuit. The state attorney shall appoint a chair for each board.

(b) The board has jurisdiction to hear all matters involving first-time, nonviolent juvenile offenders who are alleged to have committed a delinquent act within the geographical area covered by the board.

(4) DEFERRED PROSECUTION PROGRAM; PROCEDURES.—

(a) The participation by a juvenile in the deferred prosecution program through a Neighborhood Restorative Justice Center is voluntary. To participate in the deferred prosecution program, the juvenile who is referred to a Neighborhood Restorative Justice Center must take responsibility for the actions which led to the current accusation. The juvenile and the juvenile’s parent or legal guardian must waive the juvenile’s right to a speedy trial and the right to be represented by a public defender while in the Neighborhood Restorative Justice program. This waiver and acknowledgment of responsibility shall not be construed as an admission of guilt in future proceedings. The board or the board’s representative must inform the juvenile and the parent or legal guardian of the juvenile’s legal rights prior to the signing of the waiver.

(b) If the state attorney refers a juvenile matter to a Neighborhood Restorative Justice Center, the board shall convene a meeting within 15 days after receiving the referral.

(c) The board shall require the parent or legal guardian of the juvenile who is referred to a Neighborhood Restorative Justice Center to appear with the juvenile before the board at the time set by the board. In scheduling board meetings, the board shall be cognizant of a parent’s or legal guardian’s other obligations. The failure of a parent or legal guardian to appear at the scheduled board meeting with his or her child or ward may be considered by the juvenile court as an act of child neglect as defined by s. 39.01, and the board may refer the matter to the Department of Children and Families for investigation under the provisions of chapter 39.

(d) The board shall serve notice of a board meeting on the juvenile referred to the Neighborhood Restorative Justice Center, the juvenile’s parent or guardian, and the victim or family of the victim of the alleged offense. These persons and their representatives have the right to appear and participate in any meeting conducted by the board relative to the alleged offense in which they were the alleged juvenile offender or parent or guardian of the alleged juvenile offender, or victim or family of the victim of the alleged juvenile offender. The victim or a person representing the victim may vote with the board.

(5) SANCTIONS.—After holding a meeting pursuant to paragraph (4)(d), the board may impose any of the following sanctions alone or in any combination:

(a) Require the juvenile to make restitution to the victim.

(b) Require the juvenile to perform work for the victim.

(c) Require the juvenile to make restitution to the community.

(d) Require the juvenile to perform work for the community.

(e) Recommend that the juvenile participate in counseling, education, or treatment services that are coordinated by the state attorney.

(f) Require the juvenile to surrender the juvenile’s driver license and forward a copy of the board’s resolution to the Department of Highway Safety and Motor Vehicles. The department, upon receipt of the license, shall suspend the driving privileges of the juvenile, or the juvenile may be restricted to travel between the juvenile’s home, school, and place of employment during specified periods of time according to the juvenile’s school and employment schedule.

(g) Refer the matter to the state attorney for the filing of a petition with the juvenile court.

(h) Impose any other sanction except detention that the board determines is necessary to fully and fairly resolve the matter.

(6) WRITTEN CONTRACT.—

(a) The board, on behalf of the community, and the juvenile, the juvenile’s parent or guardian, and the victim or representative of the victim, shall sign a written contract in which the parties agree to the board’s resolution of the matter and in which the juvenile’s parent or guardian agrees to ensure that the juvenile complies with the contract. The contract may provide that the parent or guardian shall post a bond payable to this state to secure the performance of any sanction imposed upon the juvenile pursuant to subsection (5).

(b) A breach of the contract by any party may be sanctioned by the juvenile court as it deems appropriate upon motion by any party.

(c) If the juvenile disagrees with the resolution of the board, the juvenile may file a notice with the board within 3 working days after the board makes its resolution that the juvenile has rejected the board’s resolution. After receiving notice of the juvenile’s rejection, the state attorney shall file a petition in juvenile court.

(7) COMPLETION OF SANCTIONS.—

(a) If the juvenile accepts the resolution of the board and successfully completes the sanctions imposed by the board, the state attorney shall not file a petition in juvenile court and the board’s resolution shall not be used against the juvenile in any further proceeding and is not an adjudication of delinquency. The resolution of the board is not a conviction of a crime, does not impose any civil disabilities ordinarily resulting from a conviction, and does not disqualify the juvenile in any civil service application or appointment.

(b) If the juvenile accepts the resolution reached by the board but fails to successfully complete the sanctions imposed by it, the state attorney may file the matter with the juvenile court.

(c) Upon successful completion of the sanctions imposed by the board, the juvenile shall submit to the board proof of completion. The board shall determine the form and manner in which a juvenile presents proof of completion.

(8) CONSTRUCTION.—This section shall not be construed to diminish, impair, or otherwise affect any rights conferred on victims of crimes under chapter 960, relating to victim assistance, or any other provisions of law.

History.—s. 8, ch. 96-398; s. 24, ch. 97-96; s. 161, ch. 97-101; s. 47, ch. 97-238; s. 170, ch. 98-403; s. 2, ch. 2000-327; s. 26, ch. 2006-120; s. 348, ch. 2014-19.

Note.—Former s. 39.0361; s. 985.303.



985.16 - Community arbitration.

985.16 Community arbitration.—

(1) PURPOSE.—The purpose of community arbitration is to provide a system by which children who commit delinquent acts may be dealt with in a speedy and informal manner at the community or neighborhood level, in an attempt to reduce the ever-increasing instances of delinquent acts and permit the judicial system to deal effectively with cases which are more serious in nature.

(2) PROGRAMS.—

(a) Each county may establish community arbitration programs designed to complement the department’s intake process provided in this chapter. Community arbitration programs shall provide one or more community arbitrators or community arbitration panels to hear informally cases which involve alleged commissions of certain delinquent acts by children.

(b) Cases which may be referred to a community arbitrator or community arbitration panel are limited to those which involve violations of local ordinances, those which involve misdemeanors, and those which involve third degree felonies, exclusive of third degree felonies involving personal violence, grand theft auto, or the use of a weapon.

(c) A child who has been the subject of at least one prior adjudication or adjudication withheld for any first or second degree felony offense, any third degree felony offense involving personal violence, grand theft auto, or the use of a weapon, or any other offense not eligible for arbitration, shall not be eligible for resolution of any current offense through community arbitration.

(d) Cases resolved through community arbitration shall be limited pursuant to this subsection.

1. For each child referred to community arbitration, the primary offense shall be assigned a point value.

a. Misdemeanor offenses shall be assigned two points for a misdemeanor of the second degree, four points for a nonviolent misdemeanor of the first degree, and six points for a misdemeanor of the first degree involving violence.

b. Eligible third degree felony offenses shall be assigned eight points.

2. There is not a restriction on the limit of separate incidents for which a law enforcement officer may refer a child to community arbitration, but a child who has accrued a point value of 12 or more points through community arbitration prior to the current offense shall no longer be eligible for community arbitration.

3. The point values provided in this paragraph shall also be assigned to a child’s prior adjudications or adjudications withheld on eligible offenses for cases not referred to community arbitration.

(3) COMMUNITY ARBITRATORS.—The chief judge of each judicial circuit shall maintain a list of qualified persons who have agreed to serve as community arbitrators for the purpose of carrying out the provisions of this chapter. Community arbitrators shall meet the qualification and training requirements adopted in rule by the Supreme Court. Whenever possible, qualified volunteers shall be used as community arbitrators.

(a) Each community arbitrator or member of a community arbitration panel shall be selected by the chief judge of the circuit, the senior circuit court judge assigned to juvenile cases in the circuit, and the state attorney. A community arbitrator or, in the case of a panel, the chief arbitrator shall have such powers as are necessary to conduct the proceedings in a fair and expeditious manner.

(b) A community arbitrator or member of a community arbitration panel shall be trained or experienced in juvenile causes and shall be:

1. Either a graduate of an accredited law school or of an accredited school with a degree in behavioral social work or trained in conflict resolution techniques; and

2. A person of the temperament necessary to deal properly with cases involving children and with the family crises likely to be presented to him or her.

(4) PROCEDURE FOR INITIATING CASES FOR COMMUNITY ARBITRATION.—

(a) Any law enforcement officer may issue a complaint, along with a recommendation for community arbitration, against any child who such officer has reason to believe has committed any offense that is eligible for community arbitration. The complaint shall specify the offense and the reasons why the law enforcement officer feels that the offense should be handled by community arbitration. Any juvenile probation officer or, at the request of the child’s parent or legal custodian or guardian, the state attorney or the court having jurisdiction, with the concurrence of the state attorney, may refer a complaint to be handled by community arbitration when appropriate. A copy of the complaint shall be forwarded to the appropriate juvenile probation officer and the parent or legal custodian or guardian of the child within 48 hours after issuance of the complaint. In addition to the complaint, the child and the parent or legal custodian or guardian shall be informed of the objectives of the community arbitration process; the conditions, procedures, and timeframes under which it will be conducted; and the fact that it is not obligatory. The juvenile probation officer shall contact the child and the parent or legal custodian or guardian within 2 days after the date on which the complaint was received. At this time, the child or the parent or legal custodian or guardian shall inform the juvenile probation officer of the decision to approve or reject the handling of the complaint through community arbitration.

(b) The juvenile probation officer shall verify accurate identification of the child and determine whether or not the child has any prior adjudications or adjudications withheld for an offense eligible for community arbitration for consideration in the point value structure. If the child has at least one prior adjudication or adjudication withheld for an offense which is not eligible for community arbitration, or if the child has already surpassed the accepted level of points on prior community arbitration resolutions, the juvenile probation officer shall consult with the state attorney regarding the filing of formal juvenile proceedings.

(c) If the child or the parent or legal custodian or guardian rejects the handling of the complaint through community arbitration, the juvenile probation officer shall consult with the state attorney for the filing of formal juvenile proceedings.

(d) If the child or the parent or legal custodian or guardian accepts the handling of the complaint through community arbitration, the juvenile probation officer shall provide copies of the complaint to the arbitrator or panel within 24 hours.

(e) The community arbitrator or community arbitration panel shall, upon receipt of the complaint, set a time and date for a hearing within 7 days and shall inform the child’s parent or legal custodian or guardian, the complaining witness, and any victims of the time, date, and place of the hearing.

(5) HEARINGS.—

(a) The law enforcement officer who issued the complaint need not appear at the scheduled hearing. However, prior to the hearing, the officer shall file with the community arbitrator or the community arbitration panel a comprehensive report setting forth the facts and circumstances surrounding the allegation.

(b) Records and reports submitted by interested agencies and parties, including, but not limited to, complaining witnesses and victims, may be received in evidence before the community arbitrator or the community arbitration panel without the necessity of formal proof.

(c) The testimony of the complaining witness and any alleged victim may be received when available.

(d) Any statement or admission made by the child appearing before the community arbitrator or the community arbitration panel relating to the offense for which he or she was cited is privileged and may not be used as evidence against the child either in a subsequent juvenile proceeding or in any subsequent civil or criminal action.

(e) If a child fails to appear on the original hearing date, the matter shall be referred back to the juvenile probation officer who shall consult with the state attorney regarding the filing of formal juvenile proceedings.

(6) DISPOSITION OF CASES.—

(a) Subsequent to any hearing held as provided in subsection (5), the community arbitrator or community arbitration panel may:

1. Recommend that the state attorney decline to prosecute the child.

2. Issue a warning to the child or the child’s family and recommend that the state attorney decline to prosecute the child.

3. Refer the child for placement in a community-based nonresidential program.

4. Refer the child or the family to community counseling.

5. Refer the child to a safety and education program related to delinquent children.

6. Refer the child to a work program related to delinquent children and require up to 100 hours of work by the child.

7. Refer the child to a nonprofit organization for volunteer work in the community and require up to 100 hours of work by the child.

8. Order restitution in money or in kind in a case involving property damage; however, the amount of restitution shall not exceed the amount of actual damage to property.

9. Continue the case for further investigation.

10. Require the child to undergo urinalysis monitoring.

11. Impose any other restrictions or sanctions that are designed to encourage responsible and acceptable behavior and are agreed upon by the participants of the community arbitration proceedings.

The community arbitrator or community arbitration panel shall determine an appropriate timeframe in which the disposition must be completed. The community arbitrator or community arbitration panel shall report the disposition of the case to the juvenile probation officer.

(b) Any person or agency to whom a child is referred pursuant to this section shall periodically report the progress of the child to the referring community arbitrator or community arbitration panel in the manner prescribed by such arbitrator or panel.

(c) Any child who is referred by the community arbitrator or community arbitration panel to a work program related to delinquent children or to a nonprofit organization for volunteer work in the community, and who is also ordered to pay restitution to the victim, may be paid a reasonable hourly wage for work, to the extent that funds are specifically appropriated or authorized for this purpose; provided, however, that such payments shall not, in total, exceed the amount of restitution ordered and that such payments shall be turned over by the child to the victim.

(d) If a child consents to an informal resolution and, in the presence of the parent or legal custodian or guardian and the community arbitrator or community arbitration panel, agrees to comply with any disposition suggested or ordered by such arbitrator or panel and subsequently fails to abide by the terms of such agreement, the community arbitrator or community arbitration panel may, after a careful review of the circumstances, forward the case back to the juvenile probation officer, who shall consult with the state attorney regarding the filing of formal juvenile proceedings.

(7) REVIEW.—Any child or his or her parent or legal custodian or guardian who is dissatisfied with the disposition provided by the community arbitrator or the community arbitration panel may request a review of the disposition to the appropriate juvenile probation officer within 15 days after the community arbitration hearing. Upon receipt of the request for review, the juvenile probation officer shall consult with the state attorney who shall consider the request for review and may file formal juvenile proceedings or take such other action as may be warranted.

(8) FUNDING.—Funding for the provisions of community arbitration may be provided through appropriations from the state or from local governments, through federal or other public or private grants, through any appropriations as authorized by the county participating in the community arbitration program, and through donations.

History.—s. 5, ch. 90-208; s. 48, ch. 97-238; s. 20, ch. 98-207; s. 133, ch. 99-3; s. 27, ch. 2006-120.

Note.—Former s. 39.026; s. 985.304.



985.17 - Prevention services.

985.17 Prevention services.—

(1) The Legislature finds that prevention services decrease recidivism by addressing the needs of at-risk youth and their families, preventing further involvement of such youth in the juvenile justice system, protecting the safety of the public, and facilitating successful reentry of at-risk youth into the community. To assist with decreasing recidivism, the department’s prevention services shall strengthen protective factors and reduce risk factors using tested and effective approaches.

(2) A goal of the department’s prevention services shall be to develop the capacity for local communities to serve their youth.

(a) The department shall engage faith and community-based organizations to provide a full range of voluntary programs and services to prevent and reduce juvenile delinquency, including, but not limited to, chaplaincy services, crisis intervention counseling, mentoring, and tutoring.

(b) The department shall establish volunteer coordinators in each circuit and encourage the recruitment of volunteers to serve as mentors for youth in department services.

(c) The department shall promote the sale of the Invest in Children license plate to help fund programs and services to prevent juvenile delinquency. The department shall allocate money for programs and services within each county based on that county’s proportionate share of the license plate annual use fees collected by the county.

(3) The department’s prevention services for youth at risk of becoming delinquent should:

(a) Focus on preventing initial or further involvement of such youth in the juvenile justice system by including services such as literacy services, gender-specific programming, recreational services, and after-school services, and should include targeted services to troubled, truant, ungovernable, abused, trafficked, or runaway youth. To decrease the likelihood that a youth will commit a delinquent act, the department should use mentoring and may provide specialized services addressing the strengthening of families, job training, and substance abuse.

(b) Address the multiple needs of such youth in order to decrease the prevalence of disproportionate minority representation in the juvenile justice system.

(4) The department shall expend funds related to the prevention services in a manner consistent with the policies expressed in ss. 984.02 and 985.01 and in a manner that maximizes accountability to the public and ensures the documentation of outcomes.

(a) As a condition of receipt of state funds, all entities that receive or use state moneys to fund prevention services through contracts with the department or grants from any entity dispersed by the department shall:

1. Design the programs providing such services to further one or more of the following strategies:

a. Encouraging youth to attend and succeed in school, which may include special assistance and tutoring to address deficiencies in academic performance and collecting outcome data to reveal the number of days youth attended school while participating in the program.

b. Engaging youth in productive and wholesome activities during nonschool hours that build positive character, instill positive values, and enhance educational experiences.

c. Encouraging youth to avoid the use of violence.

d. Assisting youth in acquiring the skills needed to find meaningful employment, which may include assisting the youth in finding a suitable employer.

2. Provide the department with demographic information, dates of services, and types of interventions received by each youth.

(b) The department shall monitor output and outcome measures for each program strategy in paragraph (a) and annually report the outputs and outcomes in the Comprehensive Accountability Report as provided in s. 985.632.

(c) The department shall monitor all state-funded programs that receive or use state moneys to fund the prevention services through contracts or grants with the department for compliance with all provisions in the contracts and grants.

History.—s. 13, ch. 2014-162.






Part IV - EXAMINATIONS AND EVALUATIONS (ss. 985.18-985.195)

985.18 - Medical, psychiatric, psychological, substance abuse, and educational examination and treatment.

985.18 Medical, psychiatric, psychological, substance abuse, and educational examination and treatment.—

(1) After a detention petition or a petition for delinquency has been filed, the court may order the child named in the petition to be examined by a physician. The court may also order the child to be evaluated by a psychiatrist or a psychologist, by a district school board educational needs assessment team, or, if a developmental disability is suspected or alleged, by a developmental disabilities diagnostic and evaluation team with the Agency for Persons with Disabilities. If it is necessary to place a child in a residential facility for such evaluation, the criteria and procedures established in chapter 393, chapter 394, or chapter 397, whichever is applicable, shall be used.

(2) If a child has been found to have committed a delinquent act, or before such finding with the consent of any parent or legal custodian of the child, the court may order the child to be treated by a physician. The court may also order the child to receive mental health, substance abuse, or intellectual disability services from a psychiatrist, psychologist, or other appropriate service provider. If it is necessary to place the child in a residential facility for such services, the procedures and criteria established in chapter 393, chapter 394, or chapter 397, as applicable, must be used. After a child has been adjudicated delinquent, if an educational needs assessment by the district school board or the Department of Children and Families has been conducted, the court shall order the report included in the child’s court record in lieu of a new assessment. For purposes of this section, an educational needs assessment includes, but is not limited to, reports of intelligence and achievement tests, screening for learning and other disabilities, and screening for the need for alternative education.

(3) When any child is detained pending a hearing, the person in charge of the detention center or facility or his or her designated representative may authorize a triage examination as a preliminary screening device to determine if the child is in need of medical care or isolation or provide or cause to be provided such medical or surgical services as may be deemed necessary by a physician.

(4) Whenever a child found to have committed a delinquent act is placed by order of the court within the care and custody or under the supervision of the Department of Juvenile Justice and it appears to the court that there is no parent, guardian, or person standing in loco parentis who is capable of authorizing or willing to authorize medical, surgical, dental, or other remedial care or treatment for the child, the court may, after due notice to the parent, guardian, or person standing in loco parentis, if any, order that a representative of the Department of Juvenile Justice may authorize such medical, surgical, dental, or other remedial care for the child by licensed practitioners as may from time to time appear necessary.

(5) Upon specific appropriation, the department may obtain comprehensive evaluations, including, but not limited to, medical, academic, psychological, behavioral, sociological, and vocational needs of a youth with multiple arrests for all level criminal acts or a youth committed to a minimum-risk or low-risk commitment program.

(6) A physician must be immediately notified by the person taking the child into custody or the person having custody if there are indications of physical injury or illness, or the child shall be taken to the nearest available hospital for emergency care. A child may be provided mental health, substance abuse, or intellectual disability services in emergency situations pursuant to chapter 393, chapter 394, or chapter 397, as applicable. After a hearing, the court may order the custodial parent or parents, guardian, or other custodian, if found able to do so, to reimburse the county or state for the expense involved in such emergency treatment or care.

(7) Nothing in this section shall be deemed to eliminate the right of the parents or the child to consent to examination or treatment for the child, except that consent of a parent shall not be required if the physician determines there is an injury or illness requiring immediate treatment and the child consents to such treatment or an ex parte court order is obtained authorizing treatment.

(8) Nothing in this section shall be construed to authorize the permanent sterilization of any child unless such sterilization is the result of or incidental to medically necessary treatment to protect or preserve the life of the child.

(9) Except as provided in this section, nothing in this section shall be deemed to preclude a court from ordering services or treatment to be provided to a child by a duly accredited practitioner who relies solely on spiritual means for healing in accordance with the tenets and practices of a church or religious organization, when requested by the child.

History.—s. 5, ch. 90-208; s. 15, ch. 93-39; s. 34, ch. 94-209; s. 1345, ch. 95-147; s. 42, ch. 95-267; s. 5, ch. 96-398; s. 3, ch. 97-101; ss. 23, 32, ch. 97-238; s. 13, ch. 98-207; s. 4, ch. 2005-263; s. 28, ch. 2006-120; s. 67, ch. 2006-227; s. 48, ch. 2013-162; s. 349, ch. 2014-19.

Note.—Subsections (1)-(4), (6)-(9) former s. 39.046; s. 985.224. Subsection (5) former s. 39.044(10)(e); s. 985.215(10)(e).



985.185 - Evaluations for disposition.

985.185 Evaluations for disposition.—

(1) A comprehensive evaluation for physical health, mental health, substance abuse, academic, educational, or vocational problems shall be ordered for any child for whom a residential commitment disposition is anticipated or recommended by an officer of the court or by the department.

(2) Prior to making a final disposition of the case, the court may order additional evaluations and studies to be performed by the department, by the county school system, or by any social, psychological, or psychiatric agencies of the state. The court shall order the educational needs assessment completed under s. 985.18(2) to be included in the assessment and predisposition report.

History.—s. 37, ch. 97-238; s. 29, ch. 2000-135; s. 29, ch. 2006-120.

Note.—Former s. 985.229(1), (2).



985.19 - Incompetency in juvenile delinquency cases.

985.19 Incompetency in juvenile delinquency cases.—

(1) If, at any time prior to or during a delinquency case, the court has reason to believe that the child named in the petition may be incompetent to proceed with the hearing, the court on its own motion may, or on the motion of the child’s attorney or state attorney must, stay all proceedings and order an evaluation of the child’s mental condition.

(a) Any motion questioning the child’s competency to proceed must be served upon the child’s attorney, the state attorney, the attorneys representing the Department of Juvenile Justice, and the attorneys representing the Department of Children and Families. Thereafter, any motion, notice of hearing, order, or other legal pleading relating to the child’s competency to proceed with the hearing must be served upon the child’s attorney, the state attorney, the attorneys representing the Department of Juvenile Justice, and the attorneys representing the Department of Children and Families.

(b) All determinations of competency shall be made at a hearing, with findings of fact based on an evaluation of the child’s mental condition made by not less than two nor more than three experts appointed by the court. The basis for the determination of incompetency must be specifically stated in the evaluation. In addition, a recommendation as to whether residential or nonresidential treatment or training is required must be included in the evaluation. Experts appointed by the court to determine the mental condition of a child shall be allowed reasonable fees for services rendered. State employees may be paid expenses pursuant to s. 112.061. The fees shall be taxed as costs in the case.

(c) All court orders determining incompetency must include specific written findings by the court as to the nature of the incompetency and whether the child requires secure or nonsecure treatment or training environments.

(d) For incompetency evaluations related to mental illness, the Department of Children and Families shall maintain and annually provide the courts with a list of available mental health professionals who have completed a training program approved by the Department of Children and Families to perform the evaluations.

(e) For incompetency evaluations related to intellectual disability or autism, the court shall order the Agency for Persons with Disabilities to examine the child to determine if the child meets the definition of “intellectual disability” or “autism” in s. 393.063 and, if so, whether the child is competent to proceed with delinquency proceedings.

(f) A child is competent to proceed if the child has sufficient present ability to consult with counsel with a reasonable degree of rational understanding and the child has a rational and factual understanding of the present proceedings. The report must address the child’s capacity to:

1. Appreciate the charges or allegations against the child.

2. Appreciate the range and nature of possible penalties that may be imposed in the proceedings against the child, if applicable.

3. Understand the adversarial nature of the legal process.

4. Disclose to counsel facts pertinent to the proceedings at issue.

5. Display appropriate courtroom behavior.

6. Testify relevantly.

(g) Immediately upon the filing of the court order finding a child incompetent to proceed, the clerk of the court shall notify the Department of Children and Families and the Agency for Persons with Disabilities and fax or hand deliver to the department and to the agency a referral packet that includes, at a minimum, the court order, the charging documents, the petition, and the court-appointed evaluator’s reports.

(h) After placement of the child in the appropriate setting, the Department of Children and Families in consultation with the Agency for Persons with Disabilities, as appropriate, must, within 30 days after placement of the child, prepare and submit to the court a treatment or training plan for the child’s restoration of competency. A copy of the plan must be served upon the child’s attorney, the state attorney, and the attorneys representing the Department of Juvenile Justice.

(2) A child who is adjudicated incompetent to proceed, and who has committed a delinquent act or violation of law, either of which would be a felony if committed by an adult, must be committed to the Department of Children and Families for treatment or training. A child who has been adjudicated incompetent to proceed because of age or immaturity, or for any reason other than for mental illness, intellectual disability, or autism, must not be committed to the department or to the Department of Children and Families for restoration-of-competency treatment or training services. For purposes of this section, a child who has committed a delinquent act or violation of law, either of which would be a misdemeanor if committed by an adult, may not be committed to the department or to the Department of Children and Families for restoration-of-competency treatment or training services.

(3) If the court finds that a child has mental illness, intellectual disability, or autism and adjudicates the child incompetent to proceed, the court must also determine whether the child meets the criteria for secure placement. A child may be placed in a secure facility or program if the court makes a finding by clear and convincing evidence that:

(a) The child has mental illness, intellectual disability, or autism and because of the mental illness, intellectual disability, or autism:

1. The child is manifestly incapable of surviving with the help of willing and responsible family or friends, including available alternative services, and without treatment or training the child is likely to suffer from neglect or refuse to care for self, and such neglect or refusal poses a real and present threat of substantial harm to the child’s well-being; or

2. There is a substantial likelihood that in the near future the child will inflict serious bodily harm on self or others, as evidenced by recent behavior causing, attempting, or threatening such harm; and

(b) All available less restrictive alternatives, including treatment or training in community residential facilities or community settings which would offer an opportunity for improvement of the child’s condition, are inappropriate.

(4) A child who is determined to have mental illness, intellectual disability, or autism, who has been adjudicated incompetent to proceed, and who meets the criteria set forth in subsection (3), must be committed to the Department of Children and Families and receive treatment or training in a secure facility or program that is the least restrictive alternative consistent with public safety. Any placement of a child to a secure residential program must be separate from adult forensic programs. If the child attains competency, custody, case management, and supervision of the child shall be transferred to the department in order to continue delinquency proceedings; however, the court retains authority to order the Department of Children and Families to provide continued treatment or training to maintain competency.

(a) A child adjudicated incompetent due to intellectual disability or autism may be ordered into a secure program or facility designated by the Department of Children and Families for children who have intellectual disabilities or autism.

(b) A child adjudicated incompetent due to mental illness may be ordered into a secure program or facility designated by the Department of Children and Families for children having mental illnesses.

(c) If a child is placed in a secure residential facility, the department shall provide transportation to the secure residential facility for admission and from the secure residential facility upon discharge.

(d) The purpose of the treatment or training is the restoration of the child’s competency to proceed.

(e) The service provider must file a written report with the court pursuant to the applicable Florida Rules of Juvenile Procedure within 6 months after the date of commitment, or at the end of any period of extended treatment or training, and at any time the Department of Children and Families, through its service provider, determines the child has attained competency or no longer meets the criteria for secure placement, or at such shorter intervals as ordered by the court. A copy of a written report evaluating the child’s competency must be filed by the provider with the court and with the state attorney, the child’s attorney, the department, and the Department of Children and Families.

(5)(a) If a child is determined to be incompetent to proceed, the court shall retain jurisdiction of the child for up to 2 years after the date of the order of incompetency, with reviews at least every 6 months to determine competency.

(b) Whenever the provider files a report with the court informing the court that the child will never become competent to proceed, the Department of Children and Families will develop a discharge plan for the child prior to any hearing determining whether the child will ever become competent to proceed and send the plan to the court, the state attorney, the child’s attorney, and the attorneys representing the Department of Juvenile Justice. The provider will continue to provide services to the child until the court issues the order finding the child will never become competent to proceed.

(c) If the court determines at any time that the child will never become competent to proceed, the court may dismiss the delinquency petition. If, at the end of the 2-year period following the date of the order of incompetency, the child has not attained competency and there is no evidence that the child will attain competency within a year, the court must dismiss the delinquency petition. If appropriate, the court may order that proceedings under chapter 393 or chapter 394 be instituted. Such proceedings must be instituted not less than 60 days prior to the dismissal of the delinquency petition.

(6)(a) If a child is determined to have mental illness, intellectual disability, or autism and is found to be incompetent to proceed but does not meet the criteria set forth in subsection (3), the court shall commit the child to the Department of Children and Families and order the Department of Children and Families to provide appropriate treatment and training in the community. The purpose of the treatment or training is the restoration of the child’s competency to proceed.

(b) All court-ordered treatment or training must be the least restrictive alternative that is consistent with public safety. Any placement by the Department of Children and Families to a residential program must be separate from adult forensic programs.

(c) If a child is ordered to receive competency restoration services, the services shall be provided by the Department of Children and Families. The department shall continue to provide case management services to the child and receive notice of the competency status of the child.

(d) The service provider must file a written report with the court pursuant to the applicable Florida Rules of Juvenile Procedure, not later than 6 months after the date of commitment, at the end of any period of extended treatment or training, and at any time the service provider determines the child has attained competency or will never attain competency, or at such shorter intervals as ordered by the court. A copy of a written report evaluating the child’s competency must be filed by the provider with the court, the state attorney, the child’s attorney, the Department of Children and Families, and the department.

(7) The provisions of this section shall be implemented only subject to specific appropriation.

History.—s. 4, ch. 96-398; s. 164, ch. 97-101; s. 31, ch. 97-238; s. 16, ch. 98-207; s. 72, ch. 2000-139; s. 30, ch. 2006-120; s. 24, ch. 2006-195; s. 49, ch. 2013-162; s. 350, ch. 2014-19.

Note.—Former s. 39.0517; s. 985.223.



985.195 - Transfer to other treatment services.

985.195 Transfer to other treatment services.—Any child committed to the department may be transferred to intellectual disability, mental health, or substance abuse treatment facilities for diagnosis and evaluation pursuant to chapter 393, chapter 394, or chapter 397, as applicable, for up to 90 days.

History.—s. 5, ch. 90-208; s. 17, ch. 93-39; s. 78, ch. 97-238; s. 30, ch. 2006-120; s. 50, ch. 2013-162.

Note.—Former s. 39.063; s. 985.418.






Part V - DETENTION (ss. 985.24-985.275)

985.24 - Use of detention; prohibitions.

985.24 Use of detention; prohibitions.—

(1) All determinations and court orders regarding the use of detention care shall be based primarily upon findings that the child:

(a) Presents a substantial risk of not appearing at a subsequent hearing;

(b) Presents a substantial risk of inflicting bodily harm on others as evidenced by recent behavior, including the illegal possession of a firearm;

(c) Presents a history of committing a property offense prior to adjudication, disposition, or placement;

(d) Has committed contempt of court by:

1. Intentionally disrupting the administration of the court;

2. Intentionally disobeying a court order; or

3. Engaging in a punishable act or speech in the court’s presence which shows disrespect for the authority and dignity of the court; or

(e) Requests protection from imminent bodily harm.

(2) A child alleged to have committed a delinquent act or violation of law may not be placed into secure or nonsecure detention care for any of the following reasons:

(a) To allow a parent to avoid his or her legal responsibility.

(b) To permit more convenient administrative access to the child.

(c) To facilitate further interrogation or investigation.

(d) Due to a lack of more appropriate facilities.

(3) A child alleged to be dependent under chapter 39 may not, under any circumstances, be placed into secure detention care.

(4) The department may, within its existing resources, develop nonsecure, nonresidential evening reporting centers as an alternative to placing a child in secure detention. Evening reporting centers may be collocated with a juvenile assessment center. If established, evening reporting centers shall serve children and families who are awaiting a child’s court hearing and, at a minimum, operate during the afternoon and evening hours to provide a highly structured program of supervision. Evening reporting centers may also provide academic tutoring, counseling, family engagement programs, and other activities.

(5) The department shall continue to identify alternatives to secure detention care and shall develop such alternatives and annually submit them to the Legislature for authorization and appropriation.

History.—s. 5, ch. 90-208; s. 3, ch. 93-408; ss. 29, 30, ch. 94-209; ss. 21, 22, ch. 97-238; s. 80, ch. 98-280; s. 31, ch. 2006-120; s. 14, ch. 2014-162.

Note.—Subsection (1) former s. 39.042(1); s. 985.213(1). Subsections (2), (3) former s. 39.043; s. 985.214. Subsection (4) former s. 39.042(4); s. 985.213(4).



985.245 - Risk assessment instrument.

985.245 Risk assessment instrument.—

(1) All determinations and court orders regarding placement of a child into detention care shall comply with all requirements and criteria provided in this part and shall be based on a risk assessment of the child, unless the child is placed into detention care as provided in s. 985.255(2).

(2)(a) The risk assessment instrument for detention care placement determinations and orders shall be developed by the department in agreement with representatives appointed by the following associations: the Conference of Circuit Judges of Florida, the Prosecuting Attorneys Association, the Public Defenders Association, the Florida Sheriffs Association, and the Florida Association of Chiefs of Police. Each association shall appoint two individuals, one representing an urban area and one representing a rural area. The parties involved shall evaluate and revise the risk assessment instrument as is considered necessary using the method for revision as agreed by the parties.

(b) The risk assessment instrument shall take into consideration, but need not be limited to, prior history of failure to appear, prior offenses, offenses committed pending adjudication, any unlawful possession of a firearm, theft of a motor vehicle or possession of a stolen motor vehicle, and probation status at the time the child is taken into custody. The risk assessment instrument shall also take into consideration appropriate aggravating and mitigating circumstances, and shall be designed to target a narrower population of children than s. 985.255. The risk assessment instrument shall also include any information concerning the child’s history of abuse and neglect. The risk assessment shall indicate whether detention care is warranted, and, if detention care is warranted, whether the child should be placed into secure or nonsecure detention care.

(3) If, at the detention hearing, the court finds a material error in the scoring of the risk assessment instrument, the court may amend the score to reflect factual accuracy.

(4) For a child who is under the supervision of the department through probation, nonsecure detention, conditional release, postcommitment probation, or commitment and who is charged with committing a new offense, the risk assessment instrument may be completed and scored based on the underlying charge for which the child was placed under the supervision of the department and the new offense.

History.—s. 5, ch. 90-208; s. 7, ch. 92-287; s. 21, ch. 93-230; s. 3, ch. 93-408; s. 29, ch. 94-209; s. 9, ch. 95-267; s. 21, ch. 97-238; s. 79, ch. 98-280; s. 8, ch. 2000-134; s. 18, ch. 2001-125; s. 16, ch. 2002-55; s. 32, ch. 2006-120; s. 15, ch. 2014-162.

Note.—Former s. 39.042(2); s. 985.213(2).



985.25 - Detention intake.

985.25 Detention intake.—

(1) The department shall receive custody of a child who has been taken into custody from the law enforcement agency or court and shall review the facts in the law enforcement report or probable cause affidavit and make such further inquiry as may be necessary to determine whether detention care is appropriate.

(a) During the period of time from the taking of the child into custody to the date of the detention hearing, the initial decision as to the child’s placement into secure or nonsecure detention care shall be made by the department under ss. 985.24 and 985.245(1).

(b) The department shall base the decision whether to place the child into secure or nonsecure detention care on an assessment of risk in accordance with the risk assessment instrument and procedures developed by the department under s. 985.245. However, a child charged with possessing or discharging a firearm on school property in violation of s. 790.115 shall be placed in secure detention care. A child who has been taken into custody on three or more separate occasions within a 60-day period shall be placed in secure detention care until the child’s detention hearing.

(c) If the final score on the child’s risk assessment instrument indicates detention care is appropriate, but the department otherwise determines the child should be released, the department shall contact the state attorney, who may authorize release.

(d) If the final score on the risk assessment instrument indicates detention is not appropriate, the child may be released by the department in accordance with ss. 985.115 and 985.13.

Under no circumstances shall the department or the state attorney or law enforcement officer authorize the detention of any child in a jail or other facility intended or used for the detention of adults, without an order of the court.

(2) The arresting law enforcement agency shall complete and present its investigation of an offense to the appropriate state attorney’s office within 8 days after placement of the child in secure detention. The investigation shall include, but is not limited to, police reports and supplemental police reports, witness statements, and evidence collection documents. The failure of a law enforcement agency to complete and present its investigation within 8 days shall not entitle a juvenile to be released from secure detention or to a dismissal of any charges.

History.—s. 5, ch. 90-208; s. 31, ch. 94-209; s. 1343, ch. 95-147; s. 10, ch. 95-267; s. 23, ch. 97-238; s. 13, ch. 98-207; s. 4, ch. 99-284; s. 9, ch. 2000-134; s. 33, ch. 2006-120; s. 16, ch. 2014-162.

Note.—Subsection (1) former s. 39.044(1); s. 985.215(1). Subsection (2) former s. 985.215(5)(b).



985.255 - Detention criteria; detention hearing.

985.255 Detention criteria; detention hearing.—

(1) Subject to s. 985.25(1), a child taken into custody and placed into secure or nonsecure detention care shall be given a hearing within 24 hours after being taken into custody. At the hearing, the court may order continued detention if:

(a) The child is alleged to be an escapee from a residential commitment program; or an absconder from a nonresidential commitment program, a probation program, or conditional release supervision; or is alleged to have escaped while being lawfully transported to or from a residential commitment program.

(b) The child is wanted in another jurisdiction for an offense which, if committed by an adult, would be a felony.

(c) The child is charged with a delinquent act or violation of law and requests in writing through legal counsel to be detained for protection from an imminent physical threat to his or her personal safety.

(d) The child is charged with committing an offense of domestic violence as defined in s. 741.28 and is detained as provided in subsection (2).

(e) The child is charged with possession of or discharging a firearm on school property in violation of s. 790.115 or the illegal possession of a firearm.

(f) The child is charged with a capital felony, a life felony, a felony of the first degree, a felony of the second degree that does not involve a violation of chapter 893, or a felony of the third degree that is also a crime of violence, including any such offense involving the use or possession of a firearm.

(g) The child is charged with any second degree or third degree felony involving a violation of chapter 893 or any third degree felony that is not also a crime of violence, and the child:

1. Has a record of failure to appear at court hearings after being properly notified in accordance with the Rules of Juvenile Procedure;

2. Has a record of law violations prior to court hearings;

3. Has already been detained or has been released and is awaiting final disposition of the case;

4. Has a record of violent conduct resulting in physical injury to others; or

5. Is found to have been in possession of a firearm.

(h) The child is alleged to have violated the conditions of the child’s probation or conditional release supervision. However, a child detained under this paragraph may be held only in a consequence unit as provided in s. 985.439. If a consequence unit is not available, the child shall be placed on nonsecure detention with electronic monitoring.

(i) The child is detained on a judicial order for failure to appear and has previously willfully failed to appear, after proper notice:

1. For an adjudicatory hearing on the same case regardless of the results of the risk assessment instrument; or

2. At two or more court hearings of any nature on the same case regardless of the results of the risk assessment instrument.

A child may be held in secure detention for up to 72 hours in advance of the next scheduled court hearing pursuant to this paragraph. The child’s failure to keep the clerk of court and defense counsel informed of a current and valid mailing address where the child will receive notice to appear at court proceedings does not provide an adequate ground for excusal of the child’s nonappearance at the hearings.

(2) A child who is charged with committing an offense that is classified as an act of domestic violence as defined in s. 741.28 and whose risk assessment instrument indicates secure detention is not appropriate may be held in secure detention if the court makes specific written findings that:

(a) Respite care for the child is not available.

(b) It is necessary to place the child in secure detention in order to protect the victim from injury.

The child may not be held in secure detention under this subsection for more than 48 hours unless ordered by the court. After 48 hours, the court shall hold a hearing if the state attorney or victim requests that secure detention be continued. The child may continue to be held in detention care if the court makes a specific, written finding that detention care is necessary to protect the victim from injury. However, the child may not be held in detention care beyond the time limits set forth in this section or s. 985.26.

(3)(a) The purpose of the detention hearing required under subsection (1) is to determine the existence of probable cause that the child has committed the delinquent act or violation of law that he or she is charged with and the need for continued detention. Unless a child is detained under paragraph (1)(d) or paragraph (1)(e), the court shall use the results of the risk assessment performed by the department and, based on the criteria in subsection (1), shall determine the need for continued detention.

(b) If the court orders a placement more restrictive than indicated by the results of the risk assessment instrument, the court shall state, in writing, clear and convincing reasons for such placement.

(c) Except as provided in s. 790.22(8) or in s. 985.27, when a child is placed into secure or nonsecure detention care, or into a respite home or other placement pursuant to a court order following a hearing, the court order must include specific instructions that direct the release of the child from such placement no later than 5 p.m. on the last day of the detention period specified in s. 985.26 or s. 985.27, whichever is applicable, unless the requirements of such applicable provision have been met or an order of continuance has been granted under s. 985.26(4). If the court order does not include a release date, the release date shall be requested from the court on the same date that the child is placed in detention care. If a subsequent hearing is needed to provide additional information to the court for safety planning, the initial order placing the child in detention care shall reflect the next detention review hearing, which shall be held within 3 calendar days after the child’s initial detention placement.

History.—s. 5, ch. 90-208; s. 4, ch. 92-79; s. 6, ch. 92-287; s. 31, ch. 94-209; s. 1343, ch. 95-147; s. 10, ch. 95-267; s. 5, ch. 96-398; s. 23, ch. 97-238; s. 13, ch. 98-207; s. 4, ch. 99-284; s. 9, ch. 2000-134; s. 24, ch. 2000-135; s. 37, ch. 2001-64; s. 19, ch. 2001-125; s. 17, ch. 2002-55; s. 4, ch. 2005-263; s. 34, ch. 2006-120; s. 17, ch. 2014-162.

Note.—Former s. 39.044(2); s. 985.215(2).



985.26 - Length of detention.

985.26 Length of detention.—

(1) A child may not be placed into or held in secure or nonsecure detention care for longer than 24 hours unless the court orders such detention care, and the order includes specific instructions that direct the release of the child from such detention care, in accordance with s. 985.255. The order shall be a final order, reviewable by appeal under s. 985.534 and the Florida Rules of Appellate Procedure. Appeals of such orders shall take precedence over other appeals and other pending matters.

(2) A child may not be held in secure or nonsecure detention care under a special detention order for more than 21 days unless an adjudicatory hearing for the case has been commenced in good faith by the court. However, upon good cause being shown that the nature of the charge requires additional time for the prosecution or defense of the case, the court may extend the length of detention for an additional 9 days if the child is charged with an offense that would be, if committed by an adult, a capital felony, a life felony, a felony of the first degree, or a felony of the second degree involving violence against any individual.

(3) Except as provided in subsection (2), a child may not be held in secure or nonsecure detention care for more than 15 days following the entry of an order of adjudication.

(4) The time limits in subsections (2) and (3) do not include periods of delay resulting from a continuance granted by the court for cause on motion of the child or his or her counsel or of the state. Upon the issuance of an order granting a continuance for cause on a motion by either the child, the child’s counsel, or the state, the court shall conduct a hearing at the end of each 72-hour period, excluding Saturdays, Sundays, and legal holidays, to determine the need for continued detention of the child and the need for further continuance of proceedings for the child or the state.

(5) A child who was not in secure detention at the time of the adjudicatory hearing, but for whom residential commitment is anticipated or recommended, may be placed under a special detention order for a period not to exceed 72 hours, excluding weekends and legal holidays, for the purpose of conducting a comprehensive evaluation as provided in s. 985.185. Motions for the issuance of such special detention order may be made subsequent to a finding of delinquency. Upon said motion, the court shall conduct a hearing to determine the appropriateness of such special detention order and shall order the least restrictive level of detention necessary to complete the comprehensive evaluation process that is consistent with public safety. Such special detention order may be extended for an additional 72 hours upon further order of the court.

(6) If a child is detained and a petition for delinquency is filed, the child shall be arraigned in accordance with the Florida Rules of Juvenile Procedure within 48 hours after the filing of the petition for delinquency.

History.—s. 5, ch. 90-208; s. 31, ch. 94-209; s. 1343, ch. 95-147; s. 5, ch. 96-398; s. 23, ch. 97-238; s. 13, ch. 98-207; s. 9, ch. 2000-134; s. 24, ch. 2000-135; s. 4, ch. 2005-263; s. 35, ch. 2006-120; s. 18, ch. 2014-162.

Note.—Subsection (1) former s. 39.044(5)(a); s. 985.215(5)(a). Subsection (2) former s. 39.044(5)(b); s. 985.215(5)(c), (g). Subsection (3) former s. 39.044(5)(c); s. 985.215(5)(d). Subsection (4) former s. 39.044(5)(d); s. 985.215(5)(f). Subsection (5) former s. 985.215(5)(e). Subsection (6) former s. 39.044(7); s. 985.215(7).



985.265 - Detention transfer and release; education; adult jails.

985.265 Detention transfer and release; education; adult jails.—

(1) If a child is detained under this part, the department may transfer the child from nonsecure detention care to secure detention care only if significantly changed circumstances warrant such transfer.

(2) If a child is on release status and not detained under this part, the child may be placed into secure or nonsecure detention care only pursuant to a court hearing in which the original risk assessment instrument and the newly discovered evidence or changed circumstances are introduced into evidence with a rescored risk assessment instrument.

(3)(a) When a juvenile sexual offender is placed in detention, detention staff shall provide appropriate monitoring and supervision to ensure the safety of other children in the facility.

(b) When a juvenile is released from secure detention or transferred to nonsecure detention, detention staff shall immediately notify the appropriate law enforcement agency, school personnel, and victim if the juvenile is charged with committing any of the following offenses or attempting to commit any of the following offenses:

1. Murder, under s. 782.04;

2. Sexual battery, under chapter 794;

3. Stalking, under s. 784.048; or

4. Domestic violence, as defined in s. 741.28.

(4)(a) While a child who is currently enrolled in school is in nonsecure detention care, the child shall continue to attend school unless otherwise ordered by the court.

(b) While a child is in secure detention care, the child shall receive education commensurate with his or her grade level and educational ability.

(5) The court shall order the delivery of a child to a jail or other facility intended or used for the detention of adults:

(a) When the child has been transferred or indicted for criminal prosecution as an adult under part X, except that the court may not order or allow a child alleged to have committed a misdemeanor who is being transferred for criminal prosecution pursuant to either s. 985.556 or s. 985.557 to be detained or held in a jail or other facility intended or used for the detention of adults; however, such child may be held temporarily in a detention facility; or

(b) When a child taken into custody in this state is wanted by another jurisdiction for prosecution as an adult.

The child shall be housed separately from adult inmates to prohibit a child from having regular contact with incarcerated adults, including trusties. “Regular contact” means sight and sound contact. Separation of children from adults shall permit no more than haphazard or accidental contact. The receiving jail or other facility shall contain a separate section for children and shall have an adequate staff to supervise and monitor the child’s activities at all times. Supervision and monitoring of children includes physical observation and documented checks by jail or receiving facility supervisory personnel at intervals not to exceed 10 minutes. This subsection does not prohibit placing two or more children in the same cell. Under no circumstances shall a child be placed in the same cell with an adult.

History.—s. 5, ch. 90-208; s. 3, ch. 93-408; ss. 29, 31, ch. 94-209; s. 1342, ch. 95-147; s. 2, ch. 95-266; s. 44, ch. 95-267; s. 5, ch. 96-398; ss. 21, 23, ch. 97-238; s. 13, ch. 98-207; s. 36, ch. 2006-120; s. 19, ch. 2014-162; s. 105, ch. 2015-2; s. 23, ch. 2016-24.

Note.—Subsections (1), (2), (3) former s. 39.044(8), (9), (11); s. 985.215(8), (9), (11). Subsection (4) former s. 39.042(3); s. 985.213(3). Subsection (5) former s. 39.044(4); s. 985.215(4).



985.27 - Postdisposition detention while awaiting commitment placement.

985.27 Postdisposition detention while awaiting commitment placement.—

(1) The court must place all children who are adjudicated and awaiting placement in a commitment program in detention care. Children who are in nonsecure detention care may be placed on electronic monitoring.

(a) A child who is awaiting placement in a nonsecure residential program must be removed from detention within 5 days, excluding Saturdays, Sundays, and legal holidays. Any child held in secure detention during the 5 days must meet detention admission criteria under this part. The department may seek an order from the court authorizing continued detention for a specific period of time necessary for the appropriate residential placement of the child. However, such continued detention in secure detention care may not exceed 15 days after entry of the commitment order, excluding Saturdays, Sundays, and legal holidays, and except as otherwise provided in this section. A child who is placed in nonsecure detention care or nonsecure detention care with electronic monitoring, while awaiting placement in a nonsecure residential program, may be held in secure detention care for 5 days, if the child violates the conditions of the nonsecure detention care or the electronic monitoring agreement. For any subsequent violation, the court may impose an additional 5 days in secure detention care.

(b) If the child is committed to a high-risk residential program, the child must be held in secure detention care until placement or commitment is accomplished.

(c) If the child is committed to a maximum-risk residential program, the child must be held in secure detention care until placement or commitment is accomplished.

(2) Regardless of detention status, a child being transported by the department to a residential commitment facility of the department may be placed in secure detention overnight, not to exceed a 24-hour period, for the specific purpose of ensuring the safe delivery of the child to his or her residential commitment program, court, appointment, transfer, or release.

History.—s. 5, ch. 90-208; s. 31, ch. 94-209; s. 42, ch. 95-267; s. 5, ch. 96-398; s. 23, ch. 97-238; s. 13, ch. 98-207; s. 9, ch. 2000-134; s. 5, ch. 2000-327; s. 19, ch. 2001-125; s. 4, ch. 2005-263; s. 37, ch. 2006-120; s. 20, ch. 2014-162.

Note.—Former s. 39.044(10)(a)-(d); s. 985.215(10)(a)-(d), (f).



985.275 - Detention of escapee or absconder on authority of the department.

985.275 Detention of escapee or absconder on authority of the department.—

(1) If an authorized agent of the department has reasonable grounds to believe that any delinquent child committed to the department has escaped from a residential commitment facility or from being lawfully transported thereto or therefrom, or has absconded from a nonresidential commitment facility, the agent shall notify law enforcement and, if the offense would require notification under chapter 960, notify the victim. The agent shall make every reasonable effort as permitted within existing resources provided to the department to locate the delinquent child, and the child may be returned to the facility or, if it is closer, to a detention center for return to the facility. However, a child may not be held in detention longer than 24 hours, excluding Saturdays, Sundays, and legal holidays, unless a special order so directing is made by the judge after a detention hearing resulting in a finding that detention is required based on the criteria in s. 985.255. The order shall state the reasons for such finding. The reasons shall be reviewable by appeal or in habeas corpus proceedings in the district court of appeal.

(2) Any sheriff or other law enforcement officer, upon the request of the secretary of the department or duly authorized agent, shall take a child who has escaped from a residential commitment facility or from being lawfully transported thereto or therefrom, or has absconded from a nonresidential commitment facility, into custody and deliver the child to the appropriate juvenile probation officer.

History.—s. 5, ch. 90-208; s. 7, ch. 92-287; s. 54, ch. 94-209; s. 16, ch. 97-238; s. 9, ch. 98-207; s. 13, ch. 99-284; s. 3, ch. 2005-263; s. 38, ch. 2006-120; s. 21, ch. 2014-162.

Note.—Former s. 39.064; s. 985.208.






Part VI - PETITION, ARRAIGNMENT, AND ADJUDICATION (ss. 985.318-985.35)

985.318 - Petition.

985.318 Petition.—

(1) All proceedings seeking a finding that a child has committed a delinquent act or violation of law shall be initiated by the state by the filing of a petition for delinquency by the state attorney.

(2) The petition shall be in writing and shall be signed by the state attorney under oath.

(3) The state attorney shall represent the state in all proceedings in which a petition alleges delinquency.

(4) When a petition has been filed and the child or his or her counsel has advised the state attorney that the truth of the allegations is admitted and that no contest is to be made of the allegations in the petition, the state attorney may request that the case be set for an adjudicatory hearing. If the child changes the plea at the adjudicatory hearing, the court shall continue the hearing to permit the state attorney to prepare and present the case for the state.

(5) The form of the petition and its contents shall be determined by rules of procedure adopted by the Supreme Court.

History.—s. 5, ch. 90-208; s. 14, ch. 93-230; s. 221, ch. 95-147; s. 26, ch. 97-238; s. 81, ch. 98-280; s. 36, ch. 99-284; s. 39, ch. 2006-120.

Note.—Former s. 39.048; s. 985.218.



985.319 - Process and service.

985.319 Process and service.—

(1) Personal appearance of any person in a hearing before the court obviates the necessity of serving process on that person.

(2) Upon the filing of a petition containing allegations of facts which, if true, would establish that the child committed a delinquent act or violation of law, and upon the request of the petitioner, the clerk or deputy clerk shall issue a summons.

(3) The summons shall have a copy of the petition attached and shall require the person on whom it is served to appear for a hearing at a time and place specified. Except in cases of medical emergency, the time may not be less than 24 hours after service of the summons. If the child is not detained by an order of the court, the summons shall require the custodian of the child to produce the child at the said time and place.

(4) Law enforcement agencies shall act upon subpoenas received and serve process within 7 days after arraignment or as soon thereafter as is possible, except that no service shall be made on Sundays.

(5) The summons shall be directed to, and shall be served upon, the following persons:

(a) The child, in the same manner as an adult;

(b) The parents of the child; and

(c) Any legal custodians, actual custodians, guardians, and guardians ad litem of the child.

(6) If the petition alleges that the child has committed a delinquent act or violation of law and the judge deems it advisable to do so, under the criteria of s. 985.255, the judge may, by endorsement upon the summons and after the entry of an order in which valid reasons are specified, order the child to be taken into custody immediately, and in such case the person serving the summons shall immediately take the child into custody.

(7) If the identity or residence of the parents, custodians, or guardians of the child is unknown after a diligent search and inquiry, if the parents, custodians, or guardians are residents of a state other than Florida, or if the parents, custodians, or guardians evade service, the person who made the search and inquiry shall file in the case a certificate of those facts, and the court shall appoint a guardian ad litem for the child, if appropriate. If the parent, custodian, or guardian of the child fails to obey a summons, the court may, by endorsement upon the summons and after the entry of an order in which valid reasons are specified, order the parent, custodian, or guardian to be taken into custody immediately to show cause why the parent, guardian, or custodian should not be held in contempt for failing to obey the summons. The court may appoint a guardian ad litem for the child, if appropriate.

(8) Upon the application of the child or the state attorney, the clerk or deputy clerk shall issue, and the court on its own motion may issue, subpoenas requiring attendance and testimony of witnesses and production of records, documents, or other tangible objects at any hearing.

(9) All process and orders issued by the court shall be served or executed as other process and orders of the circuit court and, in addition, may be served or executed by authorized agents of the Department of Juvenile Justice at the department’s discretion.

(10) Subpoenas may be served within the state by any person over 18 years of age who is not a party to the proceeding.

(11) No fee shall be paid for service of any process or other papers by an agent of the department. If any process, orders, or other papers are served or executed by any sheriff, the sheriff’s fees shall be paid by the county.

History.—s. 5, ch. 90-208; s. 7, ch. 92-287; s. 39, ch. 94-209; s. 1347, ch. 95-147; s. 27, ch. 97-238; s. 11, ch. 2000-134; s. 40, ch. 2006-120.

Note.—Former s. 39.049(1)-(6), (8)-(11); s. 985.219(1)-(7), (9)-(12).



985.325 - Threatening or dismissing an employee prohibited.

985.325 Threatening or dismissing an employee prohibited.—

(1) An employer, or the employer’s agent, may not dismiss from employment an employee who is summoned to appear before the court under s. 985.319 solely because of the nature of the summons or because the employee complies with the summons.

(2) If an employer, or the employer’s agent, threatens an employee with dismissal, or dismisses an employee, who is summoned to appear under s. 985.319, the court may hold the employer in contempt.

History.—s. 40, ch. 94-209; s. 1348, ch. 95-147; s. 28, ch. 97-238; s. 41, ch. 2006-120.

Note.—Former s. 39.0495; s. 985.22.



985.331 - Court and witness fees.

985.331 Court and witness fees.—In any proceeding under this chapter, court fees shall not be charged against, nor witness fees allowed to, any party to a delinquency petition or any parent or legal guardian or custodian or child named in a summons. Other witnesses shall be paid the witness fees fixed by law.

History.—s. 5, ch. 90-208; s. 29, ch. 97-238; s. 42, ch. 2006-120.

Note.—Former s. 39.073; s. 985.221.



985.335 - No answer to petition required.

985.335 No answer to petition required.—No answer to the petition alleging that a child has committed a delinquent act or violation of law need be filed by any child or his or her parent, legal custodian, or guardian. Any matters which might be set forth in an answer or other pleading may be pleaded orally before the court. An answer admitting the allegations of the petition may be filed by the child joined by a parent or the child’s counsel. The answer must acknowledge that the child has been advised of the right to counsel, of the right to remain silent, and of the possible dispositions available to the court. It shall provide for a waiver of the adjudicatory hearing, a statement of consent to an order of adjudication, and an authorization for the court to proceed with a disposition hearing. Upon the filing of such an order, a disposition hearing shall be set at the earliest practicable time that will allow for the completion of the assessment and classification process resulting in the predisposition report.

History.—s. 5, ch. 90-208; s. 222, ch. 95-147; s. 30, ch. 97-238; s. 42, ch. 2006-120.

Note.—Former s. 39.051; s. 985.222.



985.345 - Delinquency pretrial intervention programs.

985.345 Delinquency pretrial intervention programs.—

(1)(a) Notwithstanding any other law, a child who is charged with a felony of the second or third degree for purchase or possession of a controlled substance under chapter 893; tampering with evidence; solicitation for purchase of a controlled substance; or obtaining a prescription by fraud, and who has not previously been adjudicated for a felony, is eligible for voluntary admission into a delinquency pretrial substance abuse education and treatment intervention program, including a treatment-based drug court program established pursuant to s. 397.334, approved by the chief judge or alternative sanctions coordinator of the circuit to the extent that funded programs are available, for a period based on the program requirements and the treatment services that are suitable for the offender, upon motion of either party or the court’s own motion. However, if the state attorney believes that the facts and circumstances of the case suggest the child’s involvement in the dealing and selling of controlled substances, the court shall hold a preadmission hearing. If the state attorney establishes by a preponderance of the evidence at such hearing that the child was involved in the dealing and selling of controlled substances, the court shall deny the child’s admission into a delinquency pretrial intervention program.

(b) While enrolled in a delinquency pretrial intervention program authorized by this subsection, a child is subject to a coordinated strategy developed by a drug court team under s. 397.334(4). The coordinated strategy may include a protocol of sanctions that may be imposed upon the child for noncompliance with program rules. The protocol of sanctions may include, but is not limited to, placement in a substance abuse treatment program offered by a licensed service provider as defined in s. 397.311 or serving a period of secure detention under this chapter. The coordinated strategy must be provided in writing to the child before the child agrees to enter the pretrial treatment-based drug court program or other pretrial intervention program. A child whose charges are dismissed after successful completion of the treatment-based drug court program, if otherwise eligible, may have his or her arrest record and plea of nolo contendere to the dismissed charges expunged under s. 943.0585.

(c) At the end of the delinquency pretrial intervention period, the court shall consider the recommendation of the state attorney and the program administrator as to disposition of the pending charges. The court shall determine, by written finding, whether the child has successfully completed the delinquency pretrial intervention program. Notwithstanding the coordinated strategy developed by a drug court team pursuant to s. 397.334(4), if the court finds that the child has not successfully completed the delinquency pretrial intervention program, the court may order the child to continue in an education, treatment, or drug testing program if resources and funding are available or order that the charges revert to normal channels for prosecution. The court may dismiss the charges upon a finding that the child has successfully completed the delinquency pretrial intervention program.

(2)(a) Notwithstanding any other law, a child who has been identified as having a mental illness and who has not been previously adjudicated for a felony is eligible for voluntary admission into a delinquency pretrial mental health court intervention program, established pursuant to s. 394.47892, approved by the chief judge of the circuit, for a period to be determined by the court, based on the clinical needs of the child, upon motion of either party or the court’s own motion if the child is charged with:

1. A misdemeanor;

2. A nonviolent felony, as defined in s. 948.01(8);

3. Resisting an officer with violence under s. 843.01, if the law enforcement officer and state attorney consent to the child’s participation;

4. Battery on a law enforcement officer under s. 784.07, if the law enforcement officer and state attorney consent to the child’s participation; or

5. Aggravated assault, if the victim and state attorney consent to the child’s participation.

(b) At the end of the delinquency pretrial mental health court intervention period, the court shall consider the recommendation of the state attorney and the program administrator as to disposition of the pending charges. The court shall determine, by written finding, whether the child has successfully completed the program. If the court finds that the child has not successfully completed the program, the court may order the child to continue in an education, treatment, or monitoring program if resources and funding are available or order that the charges revert to normal channels for prosecution. The court may dismiss the charges upon a finding that the child has successfully completed the program.

(c) A child whose charges are dismissed after successful completion of the delinquency pretrial mental health court intervention program, if otherwise eligible, may have his or her criminal history record for such charges expunged under s. 943.0585.

(3) Any entity, whether public or private, providing pretrial substance abuse education, treatment intervention, drug testing, or a mental health court program under this section must contract with the county or appropriate governmental entity, and the terms of the contract must include, but need not be limited to, the requirements established for private entities under s. 948.15(3). It is the intent of the Legislature that public or private entities providing substance abuse education and treatment intervention programs involve the active participation of parents, schools, churches, businesses, law enforcement agencies, and the department or its contract providers.

History.—s. 3, ch. 93-196; s. 37, ch. 94-209; s. 13, ch. 95-267; s. 50, ch. 97-238; s. 83, ch. 98-280; s. 10, ch. 2006-97; s. 42, ch. 2006-120; s. 8, ch. 2009-64; s. 20, ch. 2016-127.

Note.—Former s. 39.0475; s. 985.306.



985.35 - Adjudicatory hearings; withheld adjudications; orders of adjudication.

985.35 Adjudicatory hearings; withheld adjudications; orders of adjudication.—

(1) The adjudicatory hearing must be held as soon as practicable after the petition alleging that a child has committed a delinquent act or violation of law is filed and in accordance with the Florida Rules of Juvenile Procedure; but reasonable delay for the purpose of investigation, discovery, or procuring counsel or witnesses shall be granted. If the child is being detained, the time limitations in s. 985.26(2) and (3) apply.

(2) Adjudicatory hearings shall be conducted without a jury by the court, applying in delinquency cases the rules of evidence in use in criminal cases; adjourning the hearings from time to time as necessary; and conducting a fundamentally fair hearing in language understandable, to the fullest extent practicable, to the child before the court.

(a) In a hearing on a petition alleging that a child has committed a delinquent act or violation of law, the evidence must establish the findings beyond a reasonable doubt.

(b) The child is entitled to the opportunity to introduce evidence and otherwise be heard in the child’s own behalf and to cross-examine witnesses.

(c) A child charged with a delinquent act or violation of law must be afforded all rights against self-incrimination. Evidence illegally seized or obtained may not be received to establish the allegations against the child.

(3) If the court finds that the child named in a petition has not committed a delinquent act or violation of law, it shall enter an order so finding and dismissing the case.

(4) If the court finds that the child named in the petition has committed a delinquent act or violation of law, it may, in its discretion, enter an order stating the facts upon which its finding is based but withholding adjudication of delinquency.

(a) Upon withholding adjudication of delinquency, the court may place the child in a probation program under the supervision of the department or under the supervision of any other person or agency specifically authorized and appointed by the court. The court may, as a condition of the program, impose as a penalty component restitution in money or in kind, community service, a curfew, urine monitoring, revocation or suspension of the driver license of the child, or other nonresidential punishment appropriate to the offense, and may impose as a rehabilitative component a requirement of participation in substance abuse treatment, or school or other educational program attendance.

(b) If the child is attending public school and the court finds that the victim or a sibling of the victim in the case was assigned to attend or is eligible to attend the same school as the child, the court order shall include a finding pursuant to the proceedings described in s. 985.455, regardless of whether adjudication is withheld.

(c) If the court later finds that the child has not complied with the rules, restrictions, or conditions of the community-based program, the court may, after a hearing to establish the lack of compliance, but without further evidence of the state of delinquency, enter an adjudication of delinquency and shall thereafter have full authority under this chapter to deal with the child as adjudicated.

(5) If the court finds that the child named in a petition has committed a delinquent act or violation of law, but elects not to proceed under subsection (4), it shall incorporate that finding in an order of adjudication of delinquency entered in the case, briefly stating the facts upon which the finding is made, and the court shall thereafter have full authority under this chapter to deal with the child as adjudicated.

(6) Except as the term “conviction” is used in chapter 322, and except for use in a subsequent proceeding under this chapter, an adjudication of delinquency by a court with respect to any child who has committed a delinquent act or violation of law shall not be deemed a conviction; nor shall the child be deemed to have been found guilty or to be a criminal by reason of that adjudication; nor shall that adjudication operate to impose upon the child any of the civil disabilities ordinarily imposed by or resulting from conviction or to disqualify or prejudice the child in any civil service application or appointment, with the exception of the use of records of proceedings under this chapter as provided in s. 985.045(4).

(7) Notwithstanding any other provision of law, an adjudication of delinquency for an offense classified as a felony shall disqualify a person from lawfully possessing a firearm until such person reaches 24 years of age.

History.—s. 36, ch. 97-238; s. 38, ch. 99-284; s. 28, ch. 2000-135; s. 39, ch. 2001-64; s. 22, ch. 2001-125; s. 43, ch. 2006-120.

Note.—Former s. 985.228.






Part VII - DISPOSITION; POSTDISPOSITION (ss. 985.43-985.494)

985.43 - Predisposition reports; other evaluations.

985.43 Predisposition reports; other evaluations.—

(1) Upon a finding that the child has committed a delinquent act:

(a) The court may order the department to prepare a predisposition report regarding the child’s eligibility for disposition other than by adjudication and commitment to the department or for disposition of adjudication, commitment to the department, and, if appropriate, assignment of a residential commitment level. The predisposition report shall be the result of the multidisciplinary assessment, when such assessment is needed, and of the classification and placement process, and it shall indicate and report the child’s priority needs, recommendations as to a classification of risk for the child in the context of his or her program and supervision needs, and a plan for treatment that recommends the most appropriate placement setting to meet the child’s needs with the minimum program security that reasonably ensures public safety. A predisposition report shall be ordered for any child for whom a residential commitment disposition is anticipated or recommended by an officer of the court or by the department.

(b) A comprehensive evaluation for physical health; mental health; substance abuse; or academic, educational, or vocational problems shall be ordered for any child for whom a residential commitment disposition is anticipated or recommended by an officer of the court or by the department. If a comprehensive evaluation is ordered, the predisposition report shall include a summary of the comprehensive evaluation.

(c) A child who was not in secure detention at the time of the adjudicatory hearing, but for whom residential commitment is anticipated or recommended, may be placed under a special detention order, as provided in s. 985.26(5), for the purpose of conducting a comprehensive evaluation.

(2) The court shall consider the child’s entire assessment and predisposition report and shall review the records of earlier judicial proceedings prior to making a final disposition of the case. The court may, by order, require additional evaluations and studies to be performed by the department; the county school system; or any social, psychological, or psychiatric agency of the state. The court shall order the educational needs assessment completed under s. 985.18(2) to be included in the assessment and predisposition report.

(3) The predisposition report, together with all other reports and evaluations used by the department in preparing the predisposition report, shall be made available to the child, the child’s parents or legal guardian, the child’s legal counsel, and the state attorney upon completion of the report and at a reasonable time prior to the disposition hearing. The predisposition report shall be submitted to the court upon completion of the report but no later than 48 hours prior to the disposition hearing. The predisposition report shall not be reviewed by the court without the consent of the child and his or her legal counsel until the child has been found to have committed a delinquent act.

History.—s. 37, ch. 97-238; s. 29, ch. 2000-135; s. 44, ch. 2006-120.

Note.—Subsection (3) former s. 985.229(3).



985.433 - Disposition hearings in delinquency cases.

985.433 Disposition hearings in delinquency cases.—When a child has been found to have committed a delinquent act, the following procedures shall be applicable to the disposition of the case:

(1) The court shall notify any victim of the offense, if such person is known and within the jurisdiction of the court, of the hearing.

(2) The court shall notify and summon or subpoena, if necessary, the parents, legal custodians, or guardians of the child to attend the disposition hearing if they reside in the state.

(3) The court may receive and consider any other relevant and material evidence, including other written or oral reports or statements, in its effort to determine the appropriate disposition to be made with regard to the child. The court may rely upon such evidence to the extent of its probative value, even though such evidence may not be technically competent in an adjudicatory hearing.

(4) Before the court determines and announces the disposition to be imposed, it shall:

(a) State clearly, using common terminology, the purpose of the hearing and the right of persons present as parties to comment at the appropriate time on the issues before the court.

(b) Discuss with the child his or her compliance with any predisposition plan or other plan imposed since the date of the offense.

(c) Discuss with the child his or her feelings about the offense committed, the harm caused to the victim or others, and what penalty he or she should be required to pay for such transgression.

(d) Give all parties, as well as the victim or a representative of the victim, representatives of the school system, and the law enforcement officers involved in the case who are present at the hearing an opportunity to comment on the issue of disposition and any proposed rehabilitative plan. Parties to the case shall include the parents, legal custodians, or guardians of the child; the child’s counsel; the state attorney; and representatives of the department.

(5) At the time of disposition, the court may make recommendations to the department as to specific treatment approaches to be employed.

(6) The first determination to be made by the court is a determination of the suitability or nonsuitability for adjudication and commitment of the child to the department. This determination shall include consideration of the recommendations of the department, which may include a predisposition report. The predisposition report shall include, whether as part of the child’s multidisciplinary assessment, classification, and placement process components or separately, evaluation of the following criteria:

(a) The seriousness of the offense to the community. If the court determines under chapter 874 that the child was a member of a criminal gang at the time of the commission of the offense, the seriousness of the offense to the community shall be given great weight.

(b) Whether the protection of the community requires adjudication and commitment to the department.

(c) Whether the offense was committed in an aggressive, violent, premeditated, or willful manner.

(d) Whether the offense was against persons or against property, greater weight being given to offenses against persons, especially if personal injury resulted.

(e) The sophistication and maturity of the child.

(f) The record and previous criminal history of the child, including without limitations:

1. Previous contacts with the department, the former Department of Health and Rehabilitative Services, the Department of Children and Families, the Department of Corrections, other law enforcement agencies, and courts.

2. Prior periods of probation.

3. Prior adjudications of delinquency.

4. Prior commitments to institutions.

(g) The prospects for adequate protection of the public and the likelihood of reasonable rehabilitation of the child if committed to a community services program or facility.

(h) The child’s educational status, including, but not limited to, the child’s strengths, abilities, and unmet and special educational needs. The report shall identify appropriate educational and career goals for the child. Examples of appropriate goals include:

1. Attainment of a high school diploma or its equivalent.

2. Successful completion of literacy courses.

3. Successful completion of career and technical education courses.

4. Successful attendance and completion of the child’s current grade or recovery of credits of classes the child previously failed, if enrolled in school.

5. Enrollment in an apprenticeship or a similar program.

It is the intent of the Legislature that the criteria set forth in this subsection are general guidelines to be followed at the discretion of the court and not mandatory requirements of procedure. It is not the intent of the Legislature to provide for the appeal of the disposition made under this section.

(7) If the court determines that the child should be adjudicated as having committed a delinquent act and should be committed to the department, such determination shall be in writing or on the record of the hearing. The determination shall include a specific finding of the reasons for the decision to adjudicate and to commit the child to the department, including any determination that the child was a member of a criminal gang.

(a) The department shall recommend to the court the most appropriate placement and treatment plan, specifically identifying the restrictiveness level most appropriate for the child if commitment is recommended. If the court has determined that the child was a member of a criminal gang, that determination shall be given great weight in identifying the most appropriate restrictiveness level for the child. The court shall consider the department’s recommendation in making its commitment decision.

(b) The court shall commit the child to the department at the restrictiveness level identified or may order placement at a different restrictiveness level. The court shall state for the record the reasons that establish by a preponderance of the evidence why the court is disregarding the assessment of the child and the restrictiveness level recommended by the department. Any party may appeal the court’s findings resulting in a modified level of restrictiveness under this paragraph.

(c) The court may also require that the child be placed in a probation program following the child’s discharge from commitment. Community-based sanctions under subsection (8) may be imposed by the court at the disposition hearing or at any time prior to the child’s release from commitment.

(8) If the court determines not to adjudicate and commit to the department, then the court shall determine what community-based sanctions it will impose in a probation program for the child. Community-based sanctions may include, but are not limited to, participation in substance abuse treatment, a day-treatment probation program, restitution in money or in kind, a curfew, revocation or suspension of the driver license of the child, community service, and appropriate educational programs as determined by the district school board.

(9) After appropriate sanctions for the offense are determined, the court shall develop, approve, and order a plan of probation that will contain rules, requirements, conditions, and rehabilitative programs, including the option of a day-treatment probation program, that are designed to encourage responsible and acceptable behavior and to promote both the rehabilitation of the child and the protection of the community.

(10) Any disposition order shall be in writing as prepared by the clerk of court and may thereafter be modified or set aside by the court.

History.—s. 38, ch. 97-238; s. 18, ch. 98-207; s. 131, ch. 99-3; s. 30, ch. 2000-135; s. 40, ch. 2001-64; s. 23, ch. 2001-125; s. 45, ch. 2006-120; s. 32, ch. 2008-238; s. 351, ch. 2014-19; s. 22, ch. 2014-162.

Note.—Former s. 985.23.



985.435 - Probation and postcommitment probation; community service.

985.435 Probation and postcommitment probation; community service.—

(1) The court that has jurisdiction over an adjudicated delinquent child may, by an order stating the facts upon which a determination of a sanction and rehabilitative program was made at the disposition hearing, place the child in a probation program or a postcommitment probation program. Such placement must be under the supervision of an authorized agent of the department or of any other person or agency specifically authorized and appointed by the court, whether in the child’s own home, in the home of a relative of the child, or in some other suitable place under such reasonable conditions as the court may direct.

(2) A probation program for an adjudicated delinquent child must include a penalty component such as:

(a) Restitution in money or in kind;

(b) Community service;

(c) A curfew;

(d) Revocation or suspension of the driver license of the child; or

(e) Other nonresidential punishment appropriate to the offense.

(3) A probation program must also include a rehabilitative program component such as a requirement of participation in substance abuse treatment or in a school or career and technical education program. The nonconsent of the child to treatment in a substance abuse treatment program in no way precludes the court from ordering such treatment. Upon the recommendation of the department at the time of disposition, or subsequent to disposition pursuant to the filing of a petition alleging a violation of the child’s conditions of postcommitment probation, the court may order the child to submit to random testing for the purpose of detecting and monitoring the use of alcohol or controlled substances.

(4) A probation program may also include an alternative consequence component to address instances in which a child is noncompliant with technical conditions of his or her probation but has not committed any new violations of law. The alternative consequence component is designed to provide swift and appropriate consequences to any noncompliance with technical conditions of probation. If the probation program includes this component, specific consequences that apply to noncompliance with specific technical conditions of probation must be detailed in the disposition order.

(5) An identification of the child’s risk of reoffending shall be provided by the department, taking into account the child’s needs and risks relative to probation supervision requirements to reasonably ensure the public safety. Probation programs for children shall be supervised by the department or by any other person or agency specifically authorized by the court. These programs must include, but are not limited to, structured or restricted activities as described in this section and s. 985.439, and shall be designed to encourage the child toward acceptable and functional social behavior.

(6) If supervision or a program of community service is ordered by the court, the duration of such supervision or program must be consistent with any treatment and rehabilitation needs identified for the child and may not exceed the term for which sentence could be imposed if the child were committed for the offense, except that the duration of such supervision or program for an offense that is a misdemeanor of the second degree, or is equivalent to a misdemeanor of the second degree, may be for a period not to exceed 6 months.

(7) The court may conduct judicial review hearings for a child placed on probation for the purpose of fostering accountability to the judge and compliance with other requirements, such as restitution and community service. The court may allow early termination of probation for a child who has substantially complied with the terms and conditions of probation.

History.—s. 39, ch. 97-238; s. 1, ch. 98-55; s. 14, ch. 98-207; s. 82, ch. 98-280; s. 132, ch. 99-3; s. 15, ch. 99-284; s. 31, ch. 2000-135; s. 24, ch. 2001-125; s. 6, ch. 2005-263; s. 46, ch. 2006-120; s. 23, ch. 2014-162.

Note.—Former s. 985.231(1)(a).



985.437 - Restitution.

985.437 Restitution.—

(1) The court that has jurisdiction over an adjudicated delinquent child may, by an order stating the facts upon which a determination of a sanction and rehabilitative program was made at the disposition hearing, order the child to make restitution in the manner provided in this section. This order shall be part of the probation program to be implemented by the department or, in the case of a committed child, as part of the community-based sanctions ordered by the court at the disposition hearing or before the child’s release from commitment.

(2) The court may order the child to make restitution in money, through a promissory note cosigned by the child’s parent or guardian, or in kind for any damage or loss caused by the child’s offense in a reasonable amount or manner to be determined by the court. When restitution is ordered by the court, the amount of restitution may not exceed an amount the child and the parent or guardian could reasonably be expected to pay or make.

(3) The clerk of the circuit court shall be the receiving and dispensing agent. In such case, the court shall order the child or the child’s parent or guardian to pay to the office of the clerk of the circuit court an amount not to exceed the actual cost incurred by the clerk as a result of receiving and dispensing restitution payments. The clerk shall notify the court if restitution is not made, and the court shall take any further action that is necessary against the child or the child’s parent or guardian.

(4) A finding by the court, after a hearing, that the parent or guardian has made diligent and good faith efforts to prevent the child from engaging in delinquent acts absolves the parent or guardian of liability for restitution under this section.

(5) The court may retain jurisdiction over a child and the child’s parent or legal guardian whom the court has ordered to pay restitution until the restitution order is satisfied or until the court orders otherwise, as provided in s. 985.0301.

History.—s. 47, ch. 2006-120.



985.439 - Violation of probation or postcommitment probation.

985.439 Violation of probation or postcommitment probation.—

(1)(a) This section is applicable when the court has jurisdiction over a child on probation or postcommitment probation, regardless of adjudication.

(b) If the conditions of the probation program or the postcommitment probation program are violated, the department or the state attorney may bring the child before the court on a petition alleging a violation of the program. A child who violates the conditions of probation or postcommitment probation must be brought before the court if sanctions are sought.

(2) A child taken into custody under s. 985.101 for violating the conditions of probation or postcommitment probation shall be held in a consequence unit if such a unit is available. The child shall be afforded a hearing within 24 hours after being taken into custody to determine the existence of probable cause that the child violated the conditions of probation or postcommitment probation. A consequence unit is a secure facility specifically designated by the department for children who are taken into custody under s. 985.101 for violating probation or postcommitment probation, or who have been found by the court to have violated the conditions of probation or postcommitment probation. If the violation involves a new charge of delinquency, the child may be detained under part V in a facility other than a consequence unit. If the child is not eligible for detention for the new charge of delinquency, the child may be held in the consequence unit pending a hearing and is subject to the time limitations specified in part V.

(3) If the child denies violating the conditions of probation or postcommitment probation, the court shall, upon the child’s request, appoint counsel to represent the child.

(4) Upon the child’s admission, or if the court finds after a hearing that the child has violated the conditions of probation or postcommitment probation, the court shall enter an order revoking, modifying, or continuing probation or postcommitment probation. In each such case, the court shall enter a new disposition order and, in addition to the sanctions set forth in this section, may impose any sanction the court could have imposed at the original disposition hearing. If the child is found to have violated the conditions of probation or postcommitment probation, the court may:

(a) Place the child in a consequence unit in that judicial circuit, if available, for up to 5 days for a first violation and up to 15 days for a second or subsequent violation.

(b) Place the child in nonsecure detention with electronic monitoring. However, this sanction may be used only if a residential consequence unit is not available.

(c) If the violation of probation is technical in nature and not a new violation of law, place the child in an alternative consequence program designed to provide swift and appropriate consequences to any further violations of probation.

1. Alternative consequence programs shall be established, within existing resources, at the local level in coordination with law enforcement agencies, the chief judge of the circuit, the state attorney, and the public defender.

2. Alternative consequence programs may be operated by an entity such as a law enforcement agency, the department, a juvenile assessment center, a county or municipality, or another entity selected by the department.

3. Upon placing a child in an alternative consequence program, the court must approve specific consequences for specific violations of the conditions of probation.

(d) Modify or continue the child’s probation program or postcommitment probation program.

(e) Revoke probation or postcommitment probation and commit the child to the department.

(5) Upon the recommendation of the department at the time of disposition, or subsequent to disposition pursuant to the filing of a petition alleging a violation of the child’s conditions of postcommitment probation, the court may order the child to submit to random testing for the purpose of detecting and monitoring the use of alcohol or controlled substances.

History.—s. 48, ch. 2006-120; s. 24, ch. 2014-162.



985.441 - Commitment.

985.441 Commitment.—

(1) The court that has jurisdiction of an adjudicated delinquent child may, by an order stating the facts upon which a determination of a sanction and rehabilitative program was made at the disposition hearing:

(a) Commit the child to a licensed child-caring agency willing to receive the child; however, the court may not commit the child to a jail or to a facility used primarily as a detention center or facility or shelter.

(b) Commit the child to the department at a restrictiveness level defined in s. 985.03. Such commitment must be for the purpose of exercising active control over the child, including, but not limited to, custody, care, training, monitoring for substance abuse, electronic monitoring, and treatment of the child and release of the child from residential commitment into the community in a postcommitment nonresidential conditional release program. If the child is not successful in the conditional release program, the department may use the transfer procedure under subsection (4).

(c) Commit the child to the department for placement in a program or facility for juvenile sexual offenders in accordance with s. 985.48, subject to specific appropriation for such a program or facility.

1. The child may only be committed for such placement pursuant to determination that the child is a juvenile sexual offender under the criteria specified in s. 985.475.

2. Any commitment of a juvenile sexual offender to a program or facility for juvenile sexual offenders must be for an indeterminate period of time, but the time may not exceed the maximum term of imprisonment that an adult may serve for the same offense.

(2) Notwithstanding subsection (1), the court having jurisdiction over an adjudicated delinquent child whose offense is a misdemeanor, or a child who is currently on probation for a misdemeanor, may not commit the child for any misdemeanor offense or any probation violation that is technical in nature and not a new violation of law at a restrictiveness level other than minimum-risk nonresidential. However, the court may commit such child to a nonsecure residential placement if:

(a) The child has previously been adjudicated or had adjudication withheld for a felony offense;

(b) The child has previously been adjudicated or had adjudication withheld for three or more misdemeanor offenses within the previous 18 months;

(c) The child is before the court for disposition for a violation of s. 800.03, s. 806.031, or s. 828.12; or

(d) The court finds by a preponderance of the evidence that the protection of the public requires such placement or that the particular needs of the child would be best served by such placement. Such finding must be in writing.

(3) The nonconsent of the child to commitment or treatment in a substance abuse treatment program in no way precludes the court from ordering such commitment or treatment.

(4) The department may transfer a child, when necessary to appropriately administer the child’s commitment, from one facility or program to another facility or program operated, contracted, subcontracted, or designated by the department, including a postcommitment nonresidential conditional release program, except that the department may not transfer any child adjudicated solely for a misdemeanor to a residential program except as provided in subsection (2). The department shall notify the court that committed the child to the department and any attorney of record for the child, in writing, of its intent to transfer the child from a commitment facility or program to another facility or program of a higher or lower restrictiveness level. The court that committed the child may agree to the transfer or may set a hearing to review the transfer. If the court does not respond within 10 days after receipt of the notice, the transfer of the child shall be deemed granted.

History.—s. 49, ch. 2006-120; s. 1, ch. 2011-54; s. 92, ch. 2012-5; s. 4, ch. 2012-56; s. 25, ch. 2014-162.



985.442 - Form of commitment; certified copy of charge attached.

985.442 Form of commitment; certified copy of charge attached.—

(1) When any child is committed to the department, the commitment form to be used by the judge of the committing court shall be as prescribed by the department.

(2) The clerk of each court committing a child to the department shall prepare and attach to each commitment form a certified copy of the petition upon which the child is being committed to the department.

History.—s. 5, ch. 90-208; s. 40, ch. 97-238; s. 50, ch. 2006-120.

Note.—Former s. 39.078; s. 985.232.



985.45 - Liability and remuneration for work.

985.45 Liability and remuneration for work.—

(1) Whenever a child is required by the court to participate in any work program under this part or whenever a child volunteers to work in a specified state, county, municipal, or community service organization supervised work program or to work for the victim, either as an alternative to monetary restitution or as a part of the rehabilitative or probation program, the child is an employee of the state for the purposes of liability.

(2) In determining the child’s average weekly wage unless otherwise determined by a specific funding program, all remuneration received from the employer is a gratuity, and the child is not entitled to any benefits otherwise payable under s. 440.15, regardless of whether the child may be receiving wages and remuneration from other employment with another employer and regardless of the child’s future wage-earning capacity.

History.—s. 39, ch. 97-238; s. 31, ch. 2000-135; s. 52, ch. 2006-120.

Note.—Former s. 985.231(1)(g).



985.455 - Other dispositional issues.

985.455 Other dispositional issues.—

(1) The court that has jurisdiction over an adjudicated delinquent child may, by an order stating the facts upon which a determination of a sanction and rehabilitative program was made at the disposition hearing:

(a) Require the child and, if the court finds it appropriate, the child’s parent or guardian, together with the child, to render community service in a public service program.

(b) Order the child and, if the court finds it appropriate, the child’s parent or guardian, together with the child, to participate in a community work project, either as an alternative to monetary restitution or as part of the rehabilitative or probation program.

(c) Revoke or suspend the driver license of the child.

(d) Order the child, upon a determination of the child’s inability to pay, to perform community service in lieu of all court costs assessed against the delinquent child, including costs of prosecution, public defender application fees, and costs of representation.

(2) If the child is attending or is eligible to attend public school and the court finds that the victim or a sibling of the victim in the case is attending or may attend the same school as the child, the court shall, on its own motion or upon the request of any party or any parent or legal guardian of the victim, determine whether it is appropriate to enter a no contact order in favor of the victim or a sibling of the victim. If appropriate and acceptable to the victim and the victim’s parent or parents or legal guardian, the court may reflect in the written disposition order that the victim or the victim’s parent or parents or legal guardian stated in writing or in open court that he or she did not object to the offender being permitted to attend the same school or ride on the same school bus as the victim or a sibling of the victim. If applicable, the court placement or commitment order shall include a finding under this subsection.

(3) Any commitment of a delinquent child to the department must be for an indeterminate period of time, which may include periods of temporary release; however, the period of time may not exceed the maximum term of imprisonment that an adult may serve for the same offense, except that the duration of a minimum-risk nonresidential commitment for an offense that is a misdemeanor of the second degree, or is equivalent to a misdemeanor of the second degree, may be for a period not to exceed 6 months. The duration of the child’s placement in a commitment program of any restrictiveness level shall be based on objective performance-based treatment planning. The child’s treatment plan progress and adjustment-related issues shall be reported to the court quarterly, unless the court requests monthly reports. The child’s length of stay in a commitment program may be extended if the child fails to comply with or participate in treatment activities. The child’s length of stay in the program shall not be extended for purposes of sanction or punishment. Any temporary release from such program must be approved by the court. Any child so committed may be discharged from institutional confinement or a program upon the direction of the department with the concurrence of the court. The child’s treatment plan progress and adjustment-related issues must be communicated to the court at the time the department requests the court to consider releasing the child from the commitment program. The department shall give the court that committed the child to the department reasonable notice, in writing, of its desire to discharge the child from a commitment facility. The court that committed the child may thereafter accept or reject the request. If the court does not respond within 10 days after receipt of the notice, the request of the department shall be deemed granted. This section does not limit the department’s authority to revoke a child’s temporary release status and return the child to a commitment facility for any violation of the terms and conditions of the temporary release.

(4) The court may, upon motion of the child or upon its own motion, within 60 days after imposition of a disposition of commitment, suspend the further execution of the disposition and place the child in a probation program upon such terms and conditions as the court may require. The department shall forward to the court all relevant material on the child’s progress while in custody not later than 3 working days prior to the hearing on the motion to suspend the disposition.

History.—s. 39, ch. 97-238; s. 12, ch. 2000-134; s. 31, ch. 2000-135; s. 6, ch. 2005-263; s. 53, ch. 2006-120; s. 4, ch. 2013-112.

Note.—Subsections (3), (4) former s. 985.231(1)(d), (h).



985.46 - Conditional release.

985.46 Conditional release.—

(1) The Legislature finds that:

(a) Conditional release is the care, treatment, help, supervision, and provision of transition-to-adulthood services to juveniles released from residential commitment programs to promote rehabilitation and prevent recidivism.

(b) Conditional release services can contribute significantly to a successful transition of a juvenile from a residential commitment to the juvenile’s home, school, and community. Therefore, the best efforts should be made to provide for a successful transition.

(c) The purpose of conditional release is to protect safety; reduce recidivism; increase responsible productive behaviors; and provide for a successful transition of care and custody of the youth from the state to the family.

(d) Accordingly, conditional release should be included in the continuum of care.

(2) It is the intent of the Legislature that:

(a) Commitment programs include rehabilitative efforts on preparing committed juveniles for a successful release to the community.

(b) Conditional release transition planning begins as early in the commitment process as possible.

(c) Each juvenile committed to a residential commitment program be assessed to determine the need for conditional release services upon release from the commitment program.

(3) For juveniles referred or committed to the department, the function of the department may include, but shall not be limited to, assessing each juvenile placed in a residential commitment program to determine the need for conditional release services upon release from the program, supervising the juvenile when released into the community from a residential commitment facility of the department, providing such counseling and other services as may be necessary for the families and assisting their preparations for the return of the child. Subject to specific appropriation, the department shall provide for outpatient sexual offender counseling for any juvenile sexual offender released from a residential commitment program as a component of conditional release.

(4) A juvenile under nonresidential commitment placement continues on commitment status and is subject to transfer under s. 985.441(4).

(5) Participation in the educational program by students of compulsory school attendance age pursuant to s. 1003.21(1) and (2)(a) is mandatory for juvenile justice youth on conditional release or postcommitment probation status. A student of noncompulsory school-attendance age who has not received a high school diploma or its equivalent must participate in an educational program or career and technical education course. A youth who has received a high school diploma or its equivalent and is not employed must participate in workforce development or other career or technical education or attend a community college or a university while in the program, subject to available funding.

History.—s. 5, ch. 90-208; s. 55, ch. 94-209; s. 1354, ch. 95-147; s. 5, ch. 95-266; s. 47, ch. 95-267; s. 60, ch. 97-238; s. 17, ch. 99-284; s. 43, ch. 2000-135; s. 6, ch. 2000-137; s. 32, ch. 2001-125; s. 1052, ch. 2002-387; s. 8, ch. 2005-263; s. 54, ch. 2006-120; s. 4, ch. 2011-54; s. 26, ch. 2014-162.

Note.—Former s. 39.067; s. 985.316.



985.461 - Transition to adulthood.

985.461 Transition to adulthood.—

(1) The Legislature finds that youth are faced with the need to learn how to support themselves within legal means and overcome the stigma of being delinquent. In most cases, parents expedite this transition. It is the intent of the Legislature that the department provide youth in its custody or under its supervision with opportunities for participating in transition-to-adulthood services while in the department’s commitment programs or in probation or conditional release programs in the community. These services should be reasonable and appropriate for the youths’ respective ages or special needs and provide activities that build life skills and increase the ability to live independently and become self-sufficient.

(2) Youth served by the department who are in the custody of the Department of Children and Families and who entered juvenile justice placement from a foster care placement, if otherwise eligible, may receive independent living transition services pursuant to s. 409.1451. Court-ordered commitment or probation with the department is not a barrier to eligibility for the array of services available to a youth who is in the dependency foster care system only.

(3) For a dependent child in the foster care system, adjudication for delinquency does not, by itself, disqualify such child for eligibility in the Department of Children and Families’ independent living program.

(4) As part of the child’s treatment plan, the department may provide transition-to-adulthood services to children released from residential commitment. To support participation in transition-to-adulthood services and subject to appropriation, the department may:

(a) Assess the child’s skills and abilities to live independently and become self-sufficient. The specific services to be provided shall be determined using an assessment of his or her readiness for adult life.

(b) Use community reentry teams to assist in the development of a list of age-appropriate activities and responsibilities to be incorporated in the child’s written case plan for any youth who is under the custody or supervision of the department. Community reentry teams may include representatives from school districts, law enforcement, workforce development services, community-based service providers, and the youth’s family. Such community reentry teams must be created within existing resources provided to the department. Activities may include, but are not limited to, life skills training, including training to develop banking and budgeting skills, interviewing and career planning skills, parenting skills, personal health management, and time management or organizational skills; educational support; employment training; and counseling.

(c) Provide information related to social security insurance benefits and public assistance.

(d) Request parental or guardian permission for the youth to participate in transition-to-adulthood services. Upon such consent, age-appropriate activities shall be incorporated into the youth’s written case plan. This plan may include specific goals and objectives and shall be reviewed and updated at least quarterly. If the parent or guardian is cooperative, the plan may not interfere with the parent’s or guardian’s rights to nurture and train his or her child in ways that are otherwise in compliance with the law and court order.

(e) Contract for transition-to-adulthood services that include residential services and assistance and allow the child to live independently of the daily care and supervision of an adult in a setting that is not licensed under s. 409.175. A child under the care or supervision of the department is eligible for such services if he or she does not pose a danger to the public and is able to demonstrate minimally sufficient skills and aptitude for living under decreased adult supervision, as determined by the department, using established procedures and assessments.

(f) Assist the child in building a portfolio of educational and vocational accomplishments, necessary identification, resumes, and cover letters in an effort to enhance the child’s employability.

(g) Collaborate with school district contacts to facilitate appropriate educational services based on the child’s identified needs.

(5) For a child under the department’s care or supervision, and without benefit of parents or legal guardians capable of assisting the child in the transition to adult life, the department may provide an assessment to determine the child’s skills and abilities to live independently and become self-sufficient. Based on the assessment and within existing resources, services and training may be provided in order to develop the necessary skills and abilities.

(6) The provision of transition-to-adulthood services must be part of an overall plan leading to the total independence of the child from department supervision. The plan must include, but need not be limited to:

(a) A description of the child’s skills and a plan for learning additional identified skills;

(b) The behavior that the child has exhibited which indicates an ability to be responsible and a plan for developing additional responsibilities, as appropriate;

(c) A plan for the provision of future educational, vocational, and training skills;

(d) Present financial and budgeting capabilities and a plan for improving resources and abilities;

(e) A description of the proposed residence;

(f) Documentation that the child understands the specific consequences of his or her conduct in such a program;

(g) Documentation of proposed services to be provided by the department and other agencies, including the type of services and the nature and frequency of contact; and

(h) A plan for maintaining or developing relationships with family, other adults, friends, and the community, as appropriate.

History.—s. 2, ch. 2011-236; s. 352, ch. 2014-19; s. 27, ch. 2014-162.



985.465 - Juvenile correctional facilities or juvenile prison.

985.465 Juvenile correctional facilities or juvenile prison.—A juvenile correctional facility or juvenile prison is a physically secure residential commitment program with a designated length of stay from 18 months to 36 months, primarily serving children 13 years of age to 19 years of age or until the jurisdiction of the court expires. Each child committed to this level must meet one of the following criteria:

(1) The child is at least 13 years of age at the time of the disposition for the current offense and has been adjudicated on the current offense for:

(a) Arson;

(b) Sexual battery;

(c) Robbery;

(d) Kidnapping;

(e) Aggravated child abuse;

(f) Aggravated assault;

(g) Aggravated stalking;

(h) Murder;

(i) Manslaughter;

(j) Unlawful throwing, placing, or discharging of a destructive device or bomb;

(k) Armed burglary;

(l) Aggravated battery;

(m) Carjacking;

(n) Home-invasion robbery;

(o) Burglary with an assault or battery;

(p) Any lewd or lascivious offense committed upon or in the presence of a person less than 16 years of age; or

(q) Carrying, displaying, using, threatening to use, or attempting to use a weapon or firearm during the commission of a felony.

(2) The child is at least 13 years of age at the time of the disposition, the current offense is a felony, and the child has previously been committed three or more times to a delinquency commitment program.

(3) The child is at least 13 years of age and is currently committed for a felony offense and transferred from a moderate-risk or high-risk residential commitment placement.

(4) The child is at least 13 years of age at the time of the disposition for the current offense, the child is eligible for prosecution as an adult for the current offense, and the current offense is ranked at level 7 or higher on the Criminal Punishment Code offense severity ranking chart pursuant to s. 921.0022.

History.—s. 47, ch. 94-209; s. 15, ch. 95-267; s. 9, ch. 96-398; s. 10, ch. 97-194; s. 57, ch. 97-238; s. 16, ch. 99-201; s. 40, ch. 99-284; s. 55, ch. 2006-120.

Note.—Former s. 39.0581; s. 985.313.



985.475 - Juvenile sexual offenders.

985.475 Juvenile sexual offenders.—

(1) CRITERIA.—A “juvenile sexual offender” means:

(a) A juvenile who has been found by the court under s. 985.35 to have committed a violation of chapter 794, chapter 796, chapter 800, s. 827.071, or s. 847.0133;

(b) A juvenile found to have committed any felony violation of law or delinquent act involving juvenile sexual abuse. “Juvenile sexual abuse” means any sexual behavior that occurs without consent, without equality, or as a result of coercion. For purposes of this subsection, the following definitions apply:

1. “Coercion” means the exploitation of authority, use of bribes, threats of force, or intimidation to gain cooperation or compliance.

2. “Equality” means two participants operating with the same level of power in a relationship, neither being controlled nor coerced by the other.

3. “Consent” means an agreement including all of the following:

a. Understanding what is proposed based on age, maturity, developmental level, functioning, and experience.

b. Knowledge of societal standards for what is being proposed.

c. Awareness of potential consequences and alternatives.

d. Assumption that agreement or disagreement will be accepted equally.

e. Voluntary decision.

f. Mental competence.

Juvenile sexual offender behavior ranges from noncontact sexual behavior such as making obscene phone calls, exhibitionism, voyeurism, and the showing or taking of lewd photographs to varying degrees of direct sexual contact, such as frottage, fondling, digital penetration, rape, fellatio, sodomy, and various other sexually aggressive acts.

(2) Following a delinquency adjudicatory hearing under s. 985.35, the court may on its own or upon request by the state or the department and subject to specific appropriation, determine whether a juvenile sexual offender placement is required for the protection of the public and what would be the best approach to address the treatment needs of the juvenile sexual offender. When the court determines that a juvenile has no history of a recent comprehensive assessment focused on sexually deviant behavior, the court may, subject to specific appropriation, order the department to conduct or arrange for an examination to determine whether the juvenile sexual offender is amenable to community-based treatment.

(a) The report of the examination shall include, at a minimum, the following:

1. The juvenile sexual offender’s account of the incident and the official report of the investigation.

2. The juvenile sexual offender’s offense history.

3. A multidisciplinary assessment of the sexually deviant behaviors, including an assessment by a certified psychologist, therapist, or psychiatrist.

4. An assessment of the juvenile sexual offender’s family, social, educational, and employment situation. The report shall set forth the sources of the evaluator’s information.

(b) The report shall assess the juvenile sexual offender’s amenability to treatment and relative risk to the victim and the community.

(c) The department shall provide a proposed plan to the court that shall include, at a minimum:

1. The frequency and type of contact between the offender and therapist.

2. The specific issues and behaviors to be addressed in the treatment and description of planned treatment methods.

3. Monitoring plans, including any requirements regarding living conditions, school attendance and participation, lifestyle, and monitoring by family members, legal guardians, or others.

4. Anticipated length of treatment.

5. Recommended crime-related prohibitions and curfew.

6. Reasonable restrictions on the contact between the juvenile sexual offender and either the victim or alleged victim.

(d) After receipt of the report on the proposed plan of treatment, the court shall consider whether the community and the offender will benefit from use of juvenile sexual offender community-based treatment alternative disposition and consider the opinion of the victim or the victim’s family as to whether the offender should receive a community-based treatment alternative disposition under this subsection.

(e) If the court determines that this juvenile sexual offender community-based treatment alternative is appropriate, the court may place the offender on community supervision for up to 3 years. As a condition of community treatment and supervision, the court may order the offender to:

1. Undergo available outpatient juvenile sexual offender treatment for up to 3 years. A program or provider may not be used for such treatment unless it has an appropriate program designed for sexual offender treatment. The department shall not change the treatment provider without first notifying the state attorney’s office.

2. Remain within described geographical boundaries and notify the court or the department counselor prior to any change in the offender’s address, educational program, or employment.

3. Comply with all requirements of the treatment plan.

(f) The juvenile sexual offender treatment provider shall submit quarterly reports on the respondent’s progress in treatment to the court and the parties to the proceedings. The juvenile sexual offender reports shall reference the treatment plan and include, at a minimum, the following:

1. Dates of attendance.

2. The juvenile sexual offender’s compliance with the requirements of treatment.

3. A description of the treatment activities.

4. The sexual offender’s relative progress in treatment.

5. The offender’s family support of the treatment objectives.

6. Any other material specified by the court at the time of the disposition.

(g) At the disposition hearing, the court may set case review hearings as the court considers appropriate.

(h) If the juvenile sexual offender violates any condition of the disposition or the court finds that the juvenile sexual offender is failing to make satisfactory progress in treatment, the court may revoke the community-based treatment alternative and order commitment to the department under s. 985.441.

(i) If the court determines that the juvenile sexual offender is not amenable to community-based treatment, the court shall proceed with a juvenile sexual offender disposition hearing under s. 985.441.

History.—ss. 3, 39, ch. 97-238; s. 9, ch. 99-284; s. 18, ch. 2000-135; s. 14, ch. 2001-125; s. 1, ch. 2005-263; s. 57, ch. 2006-120.

Note.—Subsection (1) former s. 985.03(32). Subsection (2) former s. 985.231(3).



985.48 - Juvenile sexual offender commitment programs; sexual abuse intervention networks.

985.48 Juvenile sexual offender commitment programs; sexual abuse intervention networks.—

(1) In order to provide intensive treatment and psychological services to a juvenile sexual offender committed to the department, it is the intent of the Legislature to establish programs and strategies to effectively respond to juvenile sexual offenders. In designing programs for juvenile sexual offenders, it is the further intent of the Legislature to implement strategies that include:

(a) Developing adequate commitment programs and facilities to ensure appropriate and effective treatment and ensure that decisions to release juvenile sexual offenders into the community are not made on the basis of inadequate space.

(b) Providing an adequate number of well-trained staff to address the treatment needs of juvenile sexual offenders.

(c) Providing intensive postcommitment supervision of juvenile sexual offenders who are released into the community with terms and conditions which may include electronic monitoring of a juvenile sexual offender for the purpose of enhancing public safety.

(d) Providing notification to the school to which the juvenile sexual offender is returning, the parents or legal guardians of the victim, and law enforcement, when a juvenile sexual offender returns into the community.

(2) Contingent upon a specific appropriation, the department shall implement and operate programs to provide intensive educational and psychological services and other treatment for juvenile sexual offenders.

(3) Subject to specific appropriation, a child may be placed in a juvenile sexual offender program when committed to the department.

(4) The program shall include educational components, life management training, substance abuse treatment, and intensive psychological treatment provided by appropriate mental health professionals. Juvenile sexual offenders shall be required to participate in all programs and treatment.

(5) Based on assessed need for conditional release, the department shall provide an intensive conditional release component for monitoring and assisting the transition of a juvenile sexual offender into the community with terms and conditions that may include electronic monitoring of the juvenile sexual offender.

(6) The department shall establish protocol and procedures to notify schools, the appropriate law enforcement agencies, and the court when a juvenile sexual offender returns to the community.

(7) The department may contract with private organizations for the operation of a juvenile sexual offender program and conditional release.

(8) The department shall conduct inspections of and quality assurance activities for each juvenile sexual offender program operated by or under contract with the department, based on standards specifically developed for these types of programs, to determine whether the program complies with department rules for continued operation of the program.

(9) The department shall maintain records and other information necessary to evaluate the effectiveness of each juvenile sexual offender program and other outcome evaluation requirements.

(10) A child protection team or the state attorney in any judicial circuit may establish a sexual abuse intervention network to assist in identifying, investigating, prosecuting, treating, and preventing sexual abuse with special emphasis on juvenile sexual offenders and victims of sexual abuse.

(11) Membership of a sexual abuse intervention network shall include, but is not limited to, representatives from:

(a) Local law enforcement agencies;

(b) Local school boards;

(c) Child protective investigators;

(d) The office of the state attorney;

(e) The office of the public defender;

(f) The juvenile division of the circuit court;

(g) Professionals licensed under chapter 458, chapter 459, s. 490.0145, or s. 491.0144 providing treatment for juvenile sexual offenders or their victims;

(h) The guardian ad litem program;

(i) The Department of Juvenile Justice; and

(j) The Department of Children and Families.

(12) Each sexual abuse intervention network shall develop a cooperative working agreement describing the roles and responsibilities of all members towards the identification, investigation, prosecution, treatment, and reintegration of juvenile sexual offenders and the treatment of their victims.

(13) Subject to specific appropriation, availability of funds, or receipt of appropriate grant funds, the Office of the Attorney General, the Department of Children and Families, or the Department of Juvenile Justice shall award grants to sexual abuse intervention networks that apply for such grants. The grants may be used for training, treatment, conditional release, evaluation, public awareness, and other specified community needs that are identified by the network. A grant shall be awarded based on the applicant’s level of local funding, level of collaboration, number of juvenile sexual offenders to be served, number of victims to be served, and level of unmet needs.

History.—s. 6, ch. 95-266; s. 48, ch. 95-267; s. 52, ch. 97-238; s. 9, ch. 98-158; s. 16, ch. 99-284; s. 36, ch. 2000-135; s. 58, ch. 2006-120; s. 14, ch. 2011-70; s. 5, ch. 2013-118; s. 353, ch. 2014-19.

Note.—Former s. 39.0571; s. 985.308.



985.481 - Sexual offenders adjudicated delinquent; notification upon release.

985.481 Sexual offenders adjudicated delinquent; notification upon release.—

(1) As used in this section:

(a) “Convicted” has the same meaning as provided in s. 943.0435.

(b) “Electronic mail address” has the same meaning as provided in s. 668.602.

(c) “Internet identifier” has the same meaning as provided in s. 775.21.

(d) “Permanent residence,” “temporary residence,” and “transient residence” have the same meaning as provided in s. 775.21.

(e) “Professional license” has the same meaning as provided in s. 775.21.

(f) “Sexual offender” means a person who has been adjudicated delinquent as provided in s. 943.0435(1)(h)1.d.

(g) “Vehicles owned” has the same meaning as provided in s. 775.21.

(2) The Legislature finds that certain juvenile sexual offenders pose a high risk of engaging in sexual offenses even after being released from commitment and that protection of the public from sexual offenders is a paramount governmental interest. Sexual offenders have a reduced expectation of privacy because of the public’s interest in public safety and in the effective operation of government. Releasing sexual offender information to law enforcement agencies, to persons who request such information, and to the public by a law enforcement agency or public agency will further the governmental interests of public safety.

(3)(a) The department shall provide information regarding any sexual offender who is being released after serving a period of residential commitment under the department for any offense, as follows:

1. The department shall provide the sexual offender’s name, any change in the offender’s name by reason of marriage or other legal process, and any alias, if known; the correctional facility from which the sexual offender is released; the sexual offender’s social security number, race, sex, date of birth, height, weight, and hair and eye color; tattoos or other identifying marks; the make, model, color, vehicle identification number (VIN), and license tag number of all vehicles owned; address of any planned permanent residence or temporary residence, within the state or out of state, including a rural route address and a post office box; if no permanent or temporary address, any transient residence within the state; address, location or description, and dates of any known future temporary residence within the state or out of state; date and county of disposition and each crime for which there was a disposition; a copy of the offender’s fingerprints, palm prints, and a digitized photograph taken within 60 days before release; the date of release of the sexual offender; all home telephone numbers and cellular telephone numbers required to be provided pursuant to s. 943.0435(4)(e); all electronic mail addresses and Internet identifiers required to be provided pursuant to s. 943.0435(4)(e); information about any professional licenses the offender has, if known; and passport information, if he or she has a passport, and, if he or she is an alien, information about documents establishing his or her immigration status. The department shall notify the Department of Law Enforcement if the sexual offender escapes, absconds, or dies. If the sexual offender is in the custody of a private correctional facility, the facility shall take the digitized photograph of the sexual offender within 60 days before the sexual offender’s release and also place it in the sexual offender’s file. If the sexual offender is in the custody of a local jail, the custodian of the local jail shall register the offender within 3 business days after intake of the offender for any reason and upon release, and shall notify the Department of Law Enforcement of the sexual offender’s release and provide to the Department of Law Enforcement the information specified in this subparagraph and any information specified in subparagraph 2. which the Department of Law Enforcement requests.

2. The department may provide any other information considered necessary, including criminal and delinquency records, when available.

(b) The department must make the information described in subparagraph (a)1. available electronically to the Department of Law Enforcement in its database and in a format that is compatible with the requirements of the Florida Crime Information Center.

(c) Upon receiving information regarding a sexual offender from the department, the Department of Law Enforcement, the sheriff, or the chief of police shall provide the information described in subparagraph (a)1. to any individual who requests such information and may release the information to the public in any manner considered appropriate, unless the information so received is confidential or exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(4) This section authorizes the department or any law enforcement agency to notify the community and the public of a sexual offender’s presence in the community. However, with respect to a sexual offender who has been found to be a sexual predator under chapter 775, the Department of Law Enforcement or any other law enforcement agency must inform the community and the public of the sexual predator’s presence in the community as provided in chapter 775.

(5) An elected or appointed official, public employee, school administrator or employee, or agency, or any individual or entity acting at the request or upon the direction of any law enforcement agency, is immune from civil liability for damages resulting from the release of information under this section.

History.—s. 12, ch. 2007-209; s. 6, ch. 2009-194; s. 14, ch. 2010-92; s. 10, ch. 2014-5; s. 28, ch. 2014-162; s. 7, ch. 2016-104.



985.4815 - Notification to Department of Law Enforcement of information on juvenile sexual offenders.

985.4815 Notification to Department of Law Enforcement of information on juvenile sexual offenders.—

(1) As used in this section, the term:

(a) “Change in status at an institution of higher education” has the same meaning as provided in s. 775.21.

(b) “Conviction” has the same meaning as provided in s. 943.0435.

(c) “Electronic mail address” has the same meaning as provided in s. 668.602.

(d) “Institution of higher education” has the same meaning as provided in s. 775.21.

(e) “Internet identifier” has the same meaning as provided in s. 775.21.

(f) “Permanent residence,” “temporary residence,” and “transient residence” have the same meaning as provided in s. 775.21.

(g) “Professional license” has the same meaning as provided in s. 775.21.

(h) “Sexual offender” means a person who is in the care or custody or under the jurisdiction or supervision of the department or is in the custody of a private correctional facility and who:

1. Has been adjudicated delinquent as provided in s. 943.0435(1)(h)1.d.; or

2. Establishes or maintains a residence in this state and has not been designated as a sexual predator by a court of this state but has been designated as a sexual predator, as a sexually violent predator, or by another sexual offender designation in another state or jurisdiction and was, as a result of such designation, subjected to registration or community or public notification, or both, or would be if the person were a resident of that state or jurisdiction, without regard to whether the person otherwise meets the criteria for registration as a sexual offender.

(i) “Vehicles owned” has the same meaning as provided in s. 775.21.

(2) The clerk of the court that adjudicated and entered a disposition regarding the sexual offender for the offense or offenses for which he or she was convicted shall forward to the department and the Department of Law Enforcement a certified copy of any order entered by the court imposing any special condition or restriction on the sexual offender which restricts or prohibits access to the victim, if the victim is a minor, or to other minors. The Department of Law Enforcement may include on its Internet website such special conditions or restrictions.

(3) If a sexual offender is not sentenced to a term of residential commitment, the clerk of the court shall ensure that the sexual offender’s fingerprints are taken and forwarded to the Department of Law Enforcement within 48 hours after the court sentences the offender. The fingerprints shall be clearly marked “Sexual Offender Registration.”

(4) A sexual offender, as described in this section, who is under the supervision of the department but who is not committed shall register with the department within 3 business days after adjudication and disposition for a registrable offense and otherwise provide information as required by this subsection.

(a) The sexual offender shall provide his or her name; date of birth; social security number; race; sex; height; weight; hair and eye color; tattoos or other identifying marks; the make, model, color, vehicle identification number (VIN), and license tag number of all vehicles owned; permanent or legal residence and address of temporary residence within the state or out of state while the sexual offender is in the care or custody or under the jurisdiction or supervision of the department in this state, including any rural route address or post office box; if no permanent or temporary address, any transient residence; address, location or description, and dates of any current or known future temporary residence within the state or out of state; all home telephone numbers and cellular telephone numbers required to be provided pursuant to s. 943.0435(4)(e); all electronic mail addresses and Internet identifiers required to be provided pursuant to s. 943.0435(4)(e); and the name and address of each school attended. The sexual offender shall also produce his or her passport, if he or she has a passport, and, if he or she is an alien, shall produce or provide information about documents establishing his or her immigration status. The offender shall also provide information about any professional licenses he or she has. The department shall verify the address of each sexual offender and shall report to the Department of Law Enforcement any failure by a sexual offender to comply with registration requirements.

(b) If the sexual offender is enrolled or employed, whether for compensation or as a volunteer, at an institution of higher education in this state, the sexual offender shall provide the name, address, and county of each institution, including each campus attended, and the sexual offender’s enrollment, volunteer, or employment status. Each change in status at an institution of higher education must be reported to the department within 48 hours after the change in status at an institution of higher education. The department shall promptly notify each institution of the sexual offender’s presence and any change in the sexual offender’s enrollment, volunteer, or employment status.

(c) A sexual offender shall report in person to the sheriff’s office within 48 hours after any change in vehicles owned to report those vehicle information changes.

(5) In addition to notification and transmittal requirements imposed by any other provision of law, the department shall compile information on any sexual offender and provide the information to the Department of Law Enforcement. The department must make the information available electronically to the Department of Law Enforcement in its database in a format that is compatible with the requirements of the Florida Crime Information Center.

(6)(a) The information provided to the Department of Law Enforcement must include the following:

1. The information obtained from the sexual offender under subsection (4).

2. The sexual offender’s most current address and place of permanent, temporary, or transient residence within the state or out of state, and address, location or description, and dates of any current or known future temporary residence within the state or out of state, while the sexual offender is in the care or custody or under the jurisdiction or supervision of the department in this state, including the name of the county or municipality in which the offender permanently or temporarily resides, or has a transient residence, and address, location or description, and dates of any current or known future temporary residence within the state or out of state; and, if known, the intended place of permanent, temporary, or transient residence, and address, location or description, and dates of any current or known future temporary residence within the state or out of state upon satisfaction of all sanctions.

3. The legal status of the sexual offender and the scheduled termination date of that legal status.

4. The location of, and local telephone number for, any department office that is responsible for supervising the sexual offender.

5. An indication of whether the victim of the offense that resulted in the offender’s status as a sexual offender was a minor.

6. The offense or offenses at adjudication and disposition that resulted in the determination of the offender’s status as a sex offender.

7. A digitized photograph of the sexual offender, which must have been taken within 60 days before the offender was released from the custody of the department or a private correctional facility by expiration of sentence under s. 944.275, or within 60 days after the onset of the department’s supervision of any sexual offender who is on probation, postcommitment probation, residential commitment, nonresidential commitment, licensed child-caring commitment, community control, conditional release, parole, provisional release, or control release or who is supervised by the department under the Interstate Compact Agreement for Probationers and Parolees. If the sexual offender is in the custody of a private correctional facility, the facility shall take a digitized photograph of the sexual offender within the time period provided in this subparagraph and shall provide the photograph to the department.

(b) If any information provided by the department changes during the time the sexual offender is under the department’s care, control, custody, or supervision, including any change in the offender’s name by reason of marriage or other legal process, the department shall, in a timely manner, update the information and provide it to the Department of Law Enforcement in the manner prescribed in subsection (5).

(7) If the sexual offender is in the custody of a local jail, the custodian of the local jail shall register the offender within 3 business days after intake of the offender for any reason and upon release, and shall forward the information to the Department of Law Enforcement. The custodian of the local jail shall also take a digitized photograph of the sexual offender while the offender remains in custody and shall provide the digitized photograph to the Department of Law Enforcement.

(8) If the sexual offender is under federal supervision, the federal agency responsible for supervising the sexual offender may forward to the Department of Law Enforcement any information regarding the sexual offender which is consistent with the information provided by the department under this section and may indicate whether use of the information is restricted to law enforcement purposes only or may be used by the Department of Law Enforcement for purposes of public notification.

(9) A sexual offender, as described in this section, who is under the care, jurisdiction, or supervision of the department but who is not incarcerated shall, in addition to the registration requirements provided in subsection (4), register in the manner provided in s. 943.0435(3), (4), and (5), unless the sexual offender is a sexual predator, in which case he or she shall register as required under s. 775.21. A sexual offender who fails to comply with the requirements of s. 943.0435 is subject to the penalties provided in s. 943.0435(9).

(10)(a) The failure of a sexual offender to submit to the taking of a digitized photograph, or to otherwise comply with the requirements of this section, is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) A sexual offender who commits any act or omission in violation of this section may be prosecuted for the act or omission in the county in which the act or omission was committed, the county of the last registered address of the sexual offender, or the county in which the adjudication and disposition occurred for the offense or offenses that meet the criteria for designating a person as a sexual offender.

(c) An arrest on charges of failure to register when the offender has been provided and advised of his or her statutory obligations to register under s. 943.0435(2), the service of an information or a complaint for a violation of this section, or an arraignment on charges for a violation of this section constitutes actual notice of the duty to register. A sexual offender’s failure to immediately register as required by this section following such arrest, service, or arraignment constitutes grounds for a subsequent charge of failure to register. A sexual offender charged with the crime of failure to register who asserts, or intends to assert, a lack of notice of the duty to register as a defense to a charge of failure to register shall immediately register as required by this section. A sexual offender who is charged with a subsequent failure to register may not assert the defense of a lack of notice of the duty to register.

(d) Registration following such arrest, service, or arraignment is not a defense and does not relieve the sexual offender of criminal liability for the failure to register.

(11) The department, the Department of Highway Safety and Motor Vehicles, the Department of Law Enforcement, the Department of Corrections, personnel of those departments, and any individual or entity acting at the request or upon the direction of those departments are immune from civil liability for damages for good faith compliance with this section and shall be presumed to have acted in good faith in compiling, recording, reporting, or providing information. The presumption of good faith is not overcome if technical or clerical errors are made by the department, the Department of Highway Safety and Motor Vehicles, the Department of Law Enforcement, the Department of Corrections, personnel of those departments, or any individual or entity acting at the request or upon the direction of those departments in compiling, recording, reporting, or providing information, or, if the information is incomplete or incorrect because the information has not been provided by a person or agency required to provide it, was not reported, or was falsely reported.

(12) Any person who has reason to believe that a sexual offender is not complying, or has not complied, with the requirements of this section and who, with the intent to assist the sexual offender in eluding a law enforcement agency that is seeking to find the sexual offender to question the sexual offender about, or to arrest the sexual offender for, his or her noncompliance with the requirements of this section:

(a) Withholds information from, or does not notify, the law enforcement agency about the sexual offender’s noncompliance with the requirements of this section and, if known, the whereabouts of the sexual offender;

(b) Harbors, attempts to harbor, or assists another person in harboring or attempting to harbor the sexual offender;

(c) Conceals, attempts to conceal, or assists another person in concealing or attempting to conceal the sexual offender; or

(d) Provides information to the law enforcement agency regarding the sexual offender that the person knows to be false

commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. This subsection does not apply if the sexual offender is incarcerated in or is in the custody of a state correctional facility, a private correctional facility, a local jail, or a federal correctional facility.

(13)(a) A sexual offender must report in person each year during the month of the sexual offender’s birthday and during every third month thereafter to the sheriff’s office in the county in which he or she resides or is otherwise located to reregister.

(b) The sheriff’s office may determine the appropriate times and days for reporting by the sexual offender, which must be consistent with the reporting requirements of this subsection. Reregistration must include any changes to the following information:

1. Name; social security number; age; race; sex; date of birth; height; weight; hair and eye color; tattoos or other identifying marks; fingerprints; palm prints; address of any permanent residence and address of any current temporary residence, within the state or out of state, including a rural route address and a post office box; if no permanent or temporary address, any transient residence; address, location or description, and dates of any current or known future temporary residence within the state or out of state; passport information, if he or she has a passport, and, if he or she is an alien, information about documents establishing his or her immigration status; all home telephone numbers and cellular telephone numbers required to be provided pursuant to s. 943.0435(4)(e); all electronic mail addresses and Internet identifiers required to be provided pursuant to s. 943.0435(4)(e); name and address of each school attended; employment information required to be provided pursuant to s. 943.0435(4)(e); the make, model, color, vehicle identification number (VIN), and license tag number of all vehicles owned; and photograph. A post office box may not be provided in lieu of a physical residential address. The offender shall also provide information about any professional licenses he or she has.

2. If the sexual offender is enrolled or employed, whether for compensation or as a volunteer, at an institution of higher education in this state, the sexual offender shall also provide to the department the name, address, and county of each institution, including each campus attended, and the sexual offender’s enrollment, volunteer, or employment status.

3. If the sexual offender’s place of residence is a motor vehicle, trailer, mobile home, or manufactured home, as defined in chapter 320, the sexual offender shall also provide the vehicle identification number; the license tag number; the registration number; and a description, including color scheme, of the motor vehicle, trailer, mobile home, or manufactured home. If the sexual offender’s place of residence is a vessel, live-aboard vessel, or houseboat, as defined in chapter 327, the sexual offender shall also provide the hull identification number; the manufacturer’s serial number; the name of the vessel, live-aboard vessel, or houseboat; the registration number; and a description, including color scheme, of the vessel, live-aboard vessel, or houseboat.

4. Any sexual offender who fails to report in person as required at the sheriff’s office, who fails to respond to any address verification correspondence from the department within 3 weeks after the date of the correspondence, or who knowingly provides false registration information by act or omission commits a felony of the third degree, punishable as provided in ss. 775.082, 775.083, and 775.084.

(c) The sheriff’s office shall, within 2 working days, electronically submit and update all information provided by the sexual offender to the Department of Law Enforcement in a manner prescribed by that department.

History.—s. 13, ch. 2007-209; s. 15, ch. 2010-92; s. 66, ch. 2013-116; s. 11, ch. 2014-5; s. 29, ch. 2014-162; s. 63, ch. 2016-24; s. 8, ch. 2016-104.



985.494 - Commitment programs for juvenile felony offenders.

985.494 Commitment programs for juvenile felony offenders.—

(1) Notwithstanding any other law and regardless of the child’s age, a child who is adjudicated delinquent, or for whom adjudication is withheld, for an act that would be a felony if committed by an adult, shall be committed to a maximum-risk residential program if the child has completed two different high-risk residential commitment programs. The commitment of a child to a maximum-risk residential program must be for an indeterminate period, but may not exceed the maximum term of imprisonment that an adult may serve for the same offense.

(2) In committing a child to the appropriate program, the court may consider an equivalent program of similar intensity as being comparable to a program required under subsection (1).

History.—s. 48, ch. 94-209; s. 12, ch. 96-398; s. 58, ch. 97-238; s. 11, ch. 2006-62; s. 62, ch. 2006-120; s. 21, ch. 2010-113; s. 8, ch. 2011-70.

Note.—Former s. 39.0584; s. 985.314.






Part VIII - AUTHORITY OF THE COURT OVER PARENTS ORGUARDIANS (ss. 985.511-985.514)

985.511 - Costs of representation.

985.511 Costs of representation.—The responsibilities of the parents or legal guardian of the child to pay costs associated with the representation of the child are prescribed under s. 985.033.

History.—s. 63, ch. 2006-120.



985.512 - Powers with respect to certain children.

985.512 Powers with respect to certain children.—In carrying out the provisions of this chapter, the court may order the parent or legal guardian of a child adjudicated dependent, a child in need of services, or a delinquent child to attend a course of instruction in parenting skills, to accept counseling, or to receive other assistance from any agency in the community which notifies the clerk of the court of the availability of its services. Where appropriate, the court shall order both parents or guardians to receive such parental assistance.

History.—s. 38, ch. 94-209; s. 12, ch. 97-238; s. 64, ch. 2006-120.

Note.—Former s. 39.0476; s. 985.204.



985.513 - Powers of the court over parent or guardian at disposition.

985.513 Powers of the court over parent or guardian at disposition.—

(1) The court that has jurisdiction over an adjudicated delinquent child may, by an order stating the facts upon which a determination of a sanction and rehabilitative program was made at the disposition hearing:

(a) Order the child’s parent or guardian, together with the child, to render community service in a public service program or to participate in a community work project. In addition to the sanctions imposed on the child, the court may order the child’s parent or guardian to perform community service if the court finds that the parent or guardian did not make a diligent and good faith effort to prevent the child from engaging in delinquent acts.

(b) Order the parent or guardian to make restitution in money or in kind for any damage or loss caused by the child’s offense. The court may also require the child’s parent or legal guardian to be responsible for any restitution ordered against the child, as provided under s. 985.437. The court shall determine a reasonable amount or manner of restitution, and payment shall be made to the clerk of the circuit court as provided in s. 985.437. The court may retain jurisdiction, as provided under s. 985.0301, over the child and the child’s parent or legal guardian whom the court has ordered to pay restitution until the restitution order is satisfied or the court orders otherwise.

(2) Notwithstanding whether adjudication is imposed or withheld, the court may order the natural parents or legal custodian or guardian of a child who is found to have committed a delinquent act to participate in family counseling and other professional counseling activities deemed necessary for the rehabilitation of the child or to enhance their ability to provide the child with adequate support, guidance, and supervision. The court may also order that the parent, custodian, or guardian support the child and participate with the child in fulfilling a court-imposed sanction. In addition, the court may use its contempt powers to enforce a court-imposed sanction.

History.—s. 39, ch. 97-238; s. 65, ch. 2006-120.

Note.—Subsection (2) former s. 985.231(1)(e).



985.514 - Responsibility for cost of care; fees.

985.514 Responsibility for cost of care; fees.—

(1) When any child is placed into secure or nonsecure detention care or into other placement for the purpose of being supervised by the department pursuant to a court order following a detention hearing, the court shall order the child’s parents to pay fees to the department as provided in s. 985.039.

(2) When any child is found by the court to have committed a delinquent act and is placed on probation, regardless of adjudication, under the supervision of or in the temporary legal custody of the department, the court shall order the child’s parents to pay fees to the department as provided in s. 985.039.

(3) When the court under s. 985.565 orders any child prosecuted as an adult to be supervised by or committed to the department for treatment in any of the department’s programs for children, the court shall order the child’s parents to pay fees as provided in s. 985.039.

History.—s. 66, ch. 2006-120; s. 30, ch. 2014-162.






Part IX - APPEAL (ss. 985.534-985.536)

985.534 - Appeal.

985.534 Appeal.—

(1) An appeal from an order of the court affecting a party to a case involving a child under this chapter may be taken to the appropriate district court of appeal within the time and in the manner prescribed by s. 924.051 and the Florida Rules of Appellate Procedure by:

(a) Any child, and any parent or legal guardian or custodian of any child.

(b) The state, which may appeal from:

1. An order dismissing a petition or any section thereof;

2. An order granting a new adjudicatory hearing;

3. An order arresting judgment;

4. A ruling on a question of law when the child is adjudicated delinquent and appeals from the judgment;

5. The disposition, on the ground that it is illegal;

6. A judgment discharging a child on habeas corpus;

7. An order adjudicating a child insane under the Florida Rules of Juvenile Procedure; and

8. All other preadjudicatory hearings, except that the state may not take more than one appeal under this subsection in any case.

In the case of an appeal by the state, the notice of appeal shall be filed by the appropriate state attorney or his or her authorized assistant under s. 27.18. Such an appeal shall embody all assignments of error in each preadjudicatory hearing order that the state seeks to have reviewed. The state shall pay all costs of the appeal except for the child’s attorney’s fee.

(2) The Department of Legal Affairs shall represent the state upon appeal and shall be notified of the appeal by the clerk when the notice of appeal is filed in the circuit court.

(3) The taking of an appeal shall not operate as a supersedeas in any case unless pursuant to an order of the court.

(4) The case on appeal shall be docketed, and any papers filed in the appellate court shall be entitled, with the initials but not the name of the child and the court case number, and the papers shall remain sealed in the office of the clerk of the appellate court when not in use by the appellate court and shall not be open to public inspection. The decision of the appellate court shall be likewise entitled and shall refer to the child only by initials and court case number.

(5) The original order of the appellate court, with all papers filed in the case on appeal, shall remain in the office of the clerk of the court, sealed and not open to inspection except by order of the appellate court. The clerk of the appellate court shall return to the circuit court all papers transmitted to the appellate court from the circuit court, together with a certified copy of the order of the appellate court.

History.—s. 5, ch. 90-208; s. 225, ch. 95-147; s. 42, ch. 97-238; s. 31, ch. 99-284; s. 67, ch. 2006-120.

Note.—Former s. 39.069; s. 985.234.



985.535 - Additional grounds for appeal by the state; time for taking.

985.535 Additional grounds for appeal by the state; time for taking.—

(1) The state may appeal from a preadjudicatory hearing order dismissing a search warrant, suppressing evidence obtained by search and seizure, or suppressing a confession or admission made by a child. The appeal must be taken before the adjudicatory hearing.

(2) An appeal by the state from a preadjudicatory hearing order shall stay the case against a child upon whose application the order was made until the appeal is determined. If the court from which the appeal is taken determines that the evidence, confession, or admission that is the subject of the order would materially assist the state in proving its case against another child and that the prosecuting attorney intends to use it for that purpose, the court shall stay the case of that child until the appeal is determined. The trial court in its discretion may release a child whose case is stayed pending appeal. A child who is not released from custody pending appeal may petition the appellate court for expedited consideration of the appeal.

History.—s. 5, ch. 90-208; s. 43, ch. 97-238; s. 68, ch. 2006-120.

Note.—Former s. 39.0711; s. 985.235.



985.536 - Order or decision when state appeals.

985.536 Order or decision when state appeals.—

(1) When the state appeals from an order dismissing a delinquency petition, or a count thereof, or an order granting a new adjudicatory hearing, and the order is affirmed, the appellate court shall direct the court from which the appeal was taken to implement the order. If an order dismissing a delinquency petition, or a count thereof, is reversed, the appellate court shall direct the court from which the appeal is taken to permit the child to be tried on the reinstated petition or count thereof. If an order granting a new trial is reversed, the appellate court shall direct that judgment of adjudication be entered against the child.

(2) When the state appeals from a ruling on a question of law adverse to the state, the appellate court shall decide the question.

History.—s. 5, ch. 90-208; s. 44, ch. 97-238; s. 68, ch. 2006-120.

Note.—Former s. 39.072; s. 985.236.






Part X - TRANSFER TO ADULT COURT (ss. 985.556-985.57)

985.556 - Waiver of juvenile court jurisdiction; hearing.

985.556 Waiver of juvenile court jurisdiction; hearing.—

(1) VOLUNTARY WAIVER.—The court shall transfer and certify a child’s criminal case for trial as an adult if the child is alleged to have committed a violation of law and, prior to the commencement of an adjudicatory hearing, the child, joined by a parent or, in the absence of a parent, by the guardian or guardian ad litem, demands in writing to be tried as an adult. Once a child has been transferred for criminal prosecution pursuant to a voluntary waiver hearing and has been found to have committed the presenting offense or a lesser included offense, the child shall be handled thereafter in every respect as an adult for any subsequent violation of state law, unless the court imposes juvenile sanctions under s. 985.565(4)(b).

(2) INVOLUNTARY DISCRETIONARY WAIVER.—Except as provided in subsection (3), the state attorney may file a motion requesting the court to transfer the child for criminal prosecution if the child was 14 years of age or older at the time the alleged delinquent act or violation of law was committed.

(3) INVOLUNTARY MANDATORY WAIVER.—

(a) If the child was 14 years of age or older, and if the child has been previously adjudicated delinquent for an act classified as a felony, which adjudication was for the commission of, attempt to commit, or conspiracy to commit murder, sexual battery, armed or strong-armed robbery, carjacking, home-invasion robbery, aggravated battery, aggravated assault, or burglary with an assault or battery, and the child is currently charged with a second or subsequent violent crime against a person; or

(b) If the child was 14 years of age or older at the time of commission of a fourth or subsequent alleged felony offense and the child was previously adjudicated delinquent or had adjudication withheld for or was found to have committed, or to have attempted or conspired to commit, three offenses that are felony offenses if committed by an adult, and one or more of such felony offenses involved the use or possession of a firearm or violence against a person;

the state attorney shall request the court to transfer and certify the child for prosecution as an adult or shall provide written reasons to the court for not making such request, or proceed under s. 985.557(1). Upon the state attorney’s request, the court shall either enter an order transferring the case and certifying the case for trial as if the child were an adult or provide written reasons for not issuing such an order.

(4) WAIVER HEARING.—

(a) Within 7 days, excluding Saturdays, Sundays, and legal holidays, after the date a petition alleging that a child has committed a delinquent act or violation of law has been filed, or later with the approval of the court, but before an adjudicatory hearing and after considering the recommendation of the juvenile probation officer, the state attorney may file a motion requesting the court to transfer the child for criminal prosecution.

(b) After the filing of the motion of the state attorney, summonses must be issued and served in conformity with s. 985.319. A copy of the motion and a copy of the delinquency petition, if not already served, must be attached to each summons.

(c) The court shall conduct a hearing on all transfer request motions for the purpose of determining whether a child should be transferred. In making its determination, the court shall consider:

1. The seriousness of the alleged offense to the community and whether the protection of the community is best served by transferring the child for adult sanctions.

2. Whether the alleged offense was committed in an aggressive, violent, premeditated, or willful manner.

3. Whether the alleged offense was against persons or against property, greater weight being given to offenses against persons, especially if personal injury resulted.

4. The probable cause as found in the report, affidavit, or complaint.

5. The desirability of trial and disposition of the entire offense in one court when the child’s associates in the alleged crime are adults or children who are to be tried as adults.

6. The sophistication and maturity of the child.

7. The record and previous history of the child, including:

a. Previous contacts with the department, the Department of Corrections, the former Department of Health and Rehabilitative Services, the Department of Children and Families, other law enforcement agencies, and courts;

b. Prior periods of probation;

c. Prior adjudications that the child committed a delinquent act or violation of law, greater weight being given if the child has previously been found by a court to have committed a delinquent act or violation of law involving an offense classified as a felony or has twice previously been found to have committed a delinquent act or violation of law involving an offense classified as a misdemeanor; and

d. Prior commitments to institutions.

8. The prospects for adequate protection of the public and the likelihood of reasonable rehabilitation of the child, if the child is found to have committed the alleged offense, by the use of procedures, services, and facilities currently available to the court.

(d) Prior to a hearing on the transfer request motion by the state attorney, a study and report to the court relevant to the factors in paragraph (c) must be made in writing by an authorized agent of the department. The child and the child’s parents or legal guardians and counsel and the state attorney shall have the right to examine these reports and to question the parties responsible for them at the hearing.

(e) Any decision to transfer a child for criminal prosecution must be in writing and include consideration of, and findings of fact with respect to, all criteria in paragraph (c). The court shall render an order including a specific finding of fact and the reasons for a decision to impose adult sanctions. The order shall be reviewable on appeal under s. 985.534 and the Florida Rules of Appellate Procedure.

(5) EFFECT OF ORDER WAIVING JURISDICTION.—

(a) Once a child has been transferred for criminal prosecution pursuant to an involuntary waiver hearing and has been found to have committed the presenting offense or a lesser included offense, the child shall thereafter be handled in every respect as an adult for any subsequent violation of state law, unless the court imposes juvenile sanctions under s. 985.565.

(b) When a child is transferred for criminal prosecution as an adult, the court shall immediately transfer and certify to the adult circuit court all felony cases pertaining to the child, for prosecution of the child as an adult, which have not yet resulted in a plea of guilty or nolo contendere or in which a finding of guilt has not been made. If the child is acquitted of all charged offenses or lesser included offenses contained in the original case transferred to adult court, all felony cases that were transferred to adult court under this paragraph shall be subject to the same penalties such cases were subject to before being transferred to adult court.

History.—s. 34, ch. 97-238; s. 17, ch. 98-207; s. 37, ch. 99-284; s. 4, ch. 2000-119; s. 26, ch. 2000-135; s. 69, ch. 2006-120; s. 354, ch. 2014-19.

Note.—Former s. 985.226.



985.557 - Direct filing of an information; discretionary and mandatory criteria.

985.557 Direct filing of an information; discretionary and mandatory criteria.—

(1) DISCRETIONARY DIRECT FILE.—

(a) With respect to any child who was 14 or 15 years of age at the time the alleged offense was committed, the state attorney may file an information when in the state attorney’s judgment and discretion the public interest requires that adult sanctions be considered or imposed and when the offense charged is for the commission of, attempt to commit, or conspiracy to commit:

1. Arson;

2. Sexual battery;

3. Robbery;

4. Kidnapping;

5. Aggravated child abuse;

6. Aggravated assault;

7. Aggravated stalking;

8. Murder;

9. Manslaughter;

10. Unlawful throwing, placing, or discharging of a destructive device or bomb;

11. Armed burglary in violation of s. 810.02(2)(b) or specified burglary of a dwelling or structure in violation of s. 810.02(2)(c), or burglary with an assault or battery in violation of s. 810.02(2)(a);

12. Aggravated battery;

13. Any lewd or lascivious offense committed upon or in the presence of a person less than 16 years of age;

14. Carrying, displaying, using, threatening, or attempting to use a weapon or firearm during the commission of a felony;

15. Grand theft in violation of s. 812.014(2)(a);

16. Possessing or discharging any weapon or firearm on school property in violation of s. 790.115;

17. Home invasion robbery;

18. Carjacking; or

19. Grand theft of a motor vehicle in violation of s. 812.014(2)(c)6. or grand theft of a motor vehicle valued at $20,000 or more in violation of s. 812.014(2)(b) if the child has a previous adjudication for grand theft of a motor vehicle in violation of s. 812.014(2)(c)6. or s. 812.014(2)(b).

(b) With respect to any child who was 16 or 17 years of age at the time the alleged offense was committed, the state attorney may file an information when in the state attorney’s judgment and discretion the public interest requires that adult sanctions be considered or imposed. However, the state attorney may not file an information on a child charged with a misdemeanor, unless the child has had at least two previous adjudications or adjudications withheld for delinquent acts, one of which involved an offense classified as a felony under state law.

(2) MANDATORY DIRECT FILE.—

(a) With respect to any child who was 16 or 17 years of age at the time the alleged offense was committed, the state attorney shall file an information if the child has been previously adjudicated delinquent for an act classified as a felony, which adjudication was for the commission of, attempt to commit, or conspiracy to commit murder, sexual battery, armed or strong-armed robbery, carjacking, home-invasion robbery, aggravated battery, or aggravated assault, and the child is currently charged with a second or subsequent violent crime against a person.

(b) With respect to any child 16 or 17 years of age at the time an offense classified as a forcible felony, as defined in s. 776.08, was committed, the state attorney shall file an information if the child has previously been adjudicated delinquent or had adjudication withheld for three acts classified as felonies each of which occurred at least 45 days apart from each other. This paragraph does not apply when the state attorney has good cause to believe that exceptional circumstances exist which preclude the just prosecution of the juvenile in adult court.

(c) The state attorney must file an information if a child, regardless of the child’s age at the time the alleged offense was committed, is alleged to have committed an act that would be a violation of law if the child were an adult, that involves stealing a motor vehicle, including, but not limited to, a violation of s. 812.133, relating to carjacking, or s. 812.014(2)(c)6., relating to grand theft of a motor vehicle, and while the child was in possession of the stolen motor vehicle the child caused serious bodily injury to or the death of a person who was not involved in the underlying offense. For purposes of this section, the driver and all willing passengers in the stolen motor vehicle at the time such serious bodily injury or death is inflicted shall also be subject to mandatory transfer to adult court. “Stolen motor vehicle,” for the purposes of this section, means a motor vehicle that has been the subject of any criminal wrongful taking. For purposes of this section, “willing passengers” means all willing passengers who have participated in the underlying offense.

(d)1. With respect to any child who was 16 or 17 years of age at the time the alleged offense was committed, the state attorney shall file an information if the child has been charged with committing or attempting to commit an offense listed in s. 775.087(2)(a)1.a.-p., and, during the commission of or attempt to commit the offense, the child:

a. Actually possessed a firearm or destructive device, as those terms are defined in s. 790.001.

b. Discharged a firearm or destructive device, as described in s. 775.087(2)(a)2.

c. Discharged a firearm or destructive device, as described in s. 775.087(2)(a)3., and, as a result of the discharge, death or great bodily harm was inflicted upon any person.

2. Upon transfer, any child who is:

a. Charged under sub-subparagraph 1.a. and who has been previously adjudicated or had adjudication withheld for a forcible felony offense or any offense involving a firearm, or who has been previously placed in a residential commitment program, shall be subject to sentencing under s. 775.087(2)(a), notwithstanding s. 985.565.

b. Charged under sub-subparagraph 1.b. or sub-subparagraph 1.c., shall be subject to sentencing under s. 775.087(2)(a), notwithstanding s. 985.565.

3. Upon transfer, any child who is charged under this paragraph, but who does not meet the requirements specified in subparagraph 2., shall be sentenced under s. 985.565; however, if the court imposes a juvenile sanction, the court must commit the child to a high-risk or maximum-risk juvenile facility.

4. This paragraph shall not apply if the state attorney has good cause to believe that exceptional circumstances exist that preclude the just prosecution of the child in adult court.

5. The Department of Corrections shall make every reasonable effort to ensure that any child 16 or 17 years of age who is convicted and sentenced under this paragraph be completely separated such that there is no physical contact with adult offenders in the facility, to the extent that it is consistent with chapter 958.

(3) EFFECT OF DIRECT FILE.—

(a) Once a child has been transferred for criminal prosecution pursuant to an information and has been found to have committed the presenting offense or a lesser included offense, the child shall be handled thereafter in every respect as if an adult for any subsequent violation of state law, unless the court imposes juvenile sanctions under s. 985.565.

(b) When a child is transferred for criminal prosecution as an adult, the court shall immediately transfer and certify to the adult circuit court all felony cases pertaining to the child, for prosecution of the child as an adult, which have not yet resulted in a plea of guilty or nolo contendere or in which a finding of guilt has not been made. If a child is acquitted of all charged offenses or lesser included offenses contained in the original case transferred to adult court, all felony cases that were transferred to adult court as a result of this paragraph shall be subject to the same penalties to which such cases would have been subject before being transferred to adult court.

(c) When a child has been transferred for criminal prosecution as an adult and has been found to have committed a violation of state law, the disposition of the case may be made under s. 985.565 and may include the enforcement of any restitution ordered in any juvenile proceeding.

(4) An information filed pursuant to this section may include all charges that are based on the same act, criminal episode, or transaction as the primary offenses.

History.—s. 35, ch. 97-238; s. 130, ch. 99-3; s. 15, ch. 99-201; s. 1, ch. 99-257; s. 26, ch. 99-284; s. 2, ch. 2000-119; s. 27, ch. 2000-135; s. 1, ch. 2000-136; s. 21, ch. 2001-125; s. 4, ch. 2001-185; s. 5, ch. 2006-51; s. 70, ch. 2006-120; s. 5, ch. 2011-200; s. 2, ch. 2016-7.

Note.—Former s. 985.227.



985.56 - Indictment of a juvenile.

985.56 Indictment of a juvenile.—

(1) A child of any age who is charged with a violation of state law punishable by death or by life imprisonment is subject to the jurisdiction of the court as set forth in s. 985.0301(2) unless and until an indictment on the charge is returned by the grand jury. When such indictment is returned, the petition for delinquency, if any, must be dismissed and the child must be tried and handled in every respect as an adult:

(a) On the offense punishable by death or by life imprisonment; and

(b) On all other felonies or misdemeanors charged in the indictment which are based on the same act or transaction as the offense punishable by death or by life imprisonment or on one or more acts or transactions connected with the offense punishable by death or by life imprisonment.

(2) An adjudicatory hearing may not be held until 21 days after the child is taken into custody and charged with having committed an offense punishable by death or by life imprisonment, unless the state attorney advises the court in writing that he or she does not intend to present the case to the grand jury, or has presented the case to the grand jury and the grand jury has not returned an indictment. If the court receives such a notice from the state attorney, or if the grand jury fails to act within the 21-day period, the court may proceed as otherwise authorized under this part.

(3) If the child is found to have committed the offense punishable by death or by life imprisonment, the child shall be sentenced as an adult. If the juvenile is not found to have committed the indictable offense but is found to have committed a lesser included offense or any other offense for which he or she was indicted as a part of the criminal episode, the court may sentence under s. 985.565.

(4)(a) Once a child has been indicted pursuant to this section and has been found to have committed any offense for which he or she was indicted as a part of the criminal episode, the child shall be handled thereafter in every respect as if an adult for any subsequent violation of state law, unless the court imposes juvenile sanctions under s. 985.565.

(b) When a child has been indicted pursuant to this section, the court shall immediately transfer and certify to the adult circuit court all felony cases pertaining to the child, for prosecution of the child as an adult, which have not yet resulted in a plea of guilty or nolo contendere or in which a finding of guilt has not been made. If the child is acquitted of all charged offenses or lesser included offenses contained in the indictment case, all felony cases that were transferred to adult court pursuant to this paragraph shall be subject to the same penalties such cases were subject to before being transferred to adult court.

History.—s. 33, ch. 97-238; s. 35, ch. 99-284; s. 38, ch. 2001-64; s. 71, ch. 2006-120.

Note.—Former s. 985.225.



985.565 - Sentencing powers; procedures; alternatives for juveniles prosecuted as adults.

985.565 Sentencing powers; procedures; alternatives for juveniles prosecuted as adults.—

(1) POWERS OF DISPOSITION.—

(a) A child who is found to have committed a violation of law may, as an alternative to adult dispositions, be committed to the department for treatment in an appropriate program for children outside the adult correctional system or be placed on juvenile probation.

(b) In determining whether to impose juvenile sanctions instead of adult sanctions, the court shall consider the following criteria:

1. The seriousness of the offense to the community and whether the community would best be protected by juvenile or adult sanctions.

2. Whether the offense was committed in an aggressive, violent, premeditated, or willful manner.

3. Whether the offense was against persons or against property, with greater weight being given to offenses against persons, especially if personal injury resulted.

4. The sophistication and maturity of the offender.

5. The record and previous history of the offender, including:

a. Previous contacts with the Department of Corrections, the Department of Juvenile Justice, the former Department of Health and Rehabilitative Services, the Department of Children and Families, law enforcement agencies, and the courts.

b. Prior periods of probation.

c. Prior adjudications that the offender committed a delinquent act or violation of law as a child.

d. Prior commitments to the Department of Juvenile Justice, the former Department of Health and Rehabilitative Services, the Department of Children and Families, or other facilities or institutions.

6. The prospects for adequate protection of the public and the likelihood of deterrence and reasonable rehabilitation of the offender if assigned to services and facilities of the Department of Juvenile Justice.

7. Whether the Department of Juvenile Justice has appropriate programs, facilities, and services immediately available.

8. Whether adult sanctions would provide more appropriate punishment and deterrence to further violations of law than the imposition of juvenile sanctions.

(2) PRESENTENCE INVESTIGATION REPORT.—

(a) Upon a plea of guilty, the court may refer the case to the department for investigation and recommendation as to the suitability of its programs for the child.

(b) Upon completion of the presentence investigation report, it must be made available to the child’s counsel and the state attorney by the department prior to the sentencing hearing.

(3) SENTENCING HEARING.—

(a) At the sentencing hearing the court shall receive and consider a presentence investigation report by the Department of Corrections regarding the suitability of the offender for disposition as an adult or as a juvenile. The presentence investigation report must include a comments section prepared by the Department of Juvenile Justice, with its recommendations as to disposition. This report requirement may be waived by the offender.

(b) After considering the presentence investigation report, the court shall give all parties present at the hearing an opportunity to comment on the issue of sentence and any proposed rehabilitative plan. Parties to the case include the parent, guardian, or legal custodian of the offender; the offender’s counsel; the state attorney; representatives of the Department of Corrections and the Department of Juvenile Justice; the victim or victim’s representative; representatives of the school system; and the law enforcement officers involved in the case.

(c) The court may receive and consider any other relevant and material evidence, including other reports, written or oral, in its effort to determine the action to be taken with regard to the child, and may rely upon such evidence to the extent of its probative value even if the evidence would not be competent in an adjudicatory hearing.

(d) The court shall notify any victim of the offense of the hearing and shall notify, or subpoena if appropriate, the parents, guardians, or legal custodians of the child to attend the disposition hearing.

(4) SENTENCING ALTERNATIVES.—

(a) Adult sanctions.—

1. Cases prosecuted on indictment.—If the child is found to have committed the offense punishable by death or life imprisonment, the child shall be sentenced as an adult. If the juvenile is not found to have committed the indictable offense but is found to have committed a lesser included offense or any other offense for which he or she was indicted as a part of the criminal episode, the court may sentence as follows:

a. As an adult;

b. Under chapter 958; or

c. As a juvenile under this section.

2. Other cases.—If a child who has been transferred for criminal prosecution pursuant to information or waiver of juvenile court jurisdiction is found to have committed a violation of state law or a lesser included offense for which he or she was charged as a part of the criminal episode, the court may sentence as follows:

a. As an adult;

b. Under chapter 958; or

c. As a juvenile under this section.

3. Notwithstanding any other provision to the contrary, if the state attorney is required to file a motion to transfer and certify the juvenile for prosecution as an adult under s. 985.556(3) and that motion is granted, or if the state attorney is required to file an information under s. 985.557(2)(a) or (b), the court must impose adult sanctions.

4. Any sentence imposing adult sanctions is presumed appropriate, and the court is not required to set forth specific findings or enumerate the criteria in this subsection as any basis for its decision to impose adult sanctions.

5. When a child has been transferred for criminal prosecution as an adult and has been found to have committed a violation of state law, the disposition of the case may include the enforcement of any restitution ordered in any juvenile proceeding.

(b) Juvenile sanctions.—For juveniles transferred to adult court but who do not qualify for such transfer under s. 985.556(3) or s. 985.557(2)(a) or (b), the court may impose juvenile sanctions under this paragraph. If juvenile sentences are imposed, the court shall, under this paragraph, adjudge the child to have committed a delinquent act. Adjudication of delinquency shall not be deemed a conviction, nor shall it operate to impose any of the civil disabilities ordinarily resulting from a conviction. The court shall impose an adult sanction or a juvenile sanction and may not sentence the child to a combination of adult and juvenile punishments. An adult sanction or a juvenile sanction may include enforcement of an order of restitution or probation previously ordered in any juvenile proceeding. However, if the court imposes a juvenile sanction and the department determines that the sanction is unsuitable for the child, the department shall return custody of the child to the sentencing court for further proceedings, including the imposition of adult sanctions. Upon adjudicating a child delinquent under subsection (1), the court may:

1. Place the child in a probation program under the supervision of the department for an indeterminate period of time until the child reaches the age of 19 years or sooner if discharged by order of the court.

2. Commit the child to the department for treatment in an appropriate program for children for an indeterminate period of time until the child is 21 or sooner if discharged by the department. The department shall notify the court of its intent to discharge no later than 14 days prior to discharge. Failure of the court to timely respond to the department’s notice shall be considered approval for discharge.

3. Order disposition under ss. 985.435, 985.437, 985.439, 985.441, 985.45, and 985.455 as an alternative to youthful offender or adult sentencing if the court determines not to impose youthful offender or adult sanctions.

(c) Adult sanctions upon failure of juvenile sanctions.—If a child proves not to be suitable to a commitment program, juvenile probation program, or treatment program under paragraph (b), the department shall provide the sentencing court with a written report outlining the basis for its objections to the juvenile sanction and shall simultaneously provide a copy of the report to the state attorney and the defense counsel. The department shall schedule a hearing within 30 days. Upon hearing, the court may revoke the previous adjudication, impose an adjudication of guilt, and impose any sentence which it may lawfully impose, giving credit for all time spent by the child in the department. The court may also classify the child as a youthful offender under s. 958.04, if appropriate. For purposes of this paragraph, a child may be found not suitable to a commitment program, community control program, or treatment program under paragraph (b) if the child commits a new violation of law while under juvenile sanctions, if the child commits any other violation of the conditions of juvenile sanctions, or if the child’s actions are otherwise determined by the court to demonstrate a failure of juvenile sanctions.

(d) Further proceedings heard in adult court.—When a child is sentenced to juvenile sanctions, further proceedings involving those sanctions shall continue to be heard in the adult court.

(e) School attendance.—If the child is attending or is eligible to attend public school and the court finds that the victim or a sibling of the victim in the case is attending or may attend the same school as the child, the court placement order shall include a finding pursuant to the proceeding described in s. 985.455(2), regardless of whether adjudication is withheld.

It is the intent of the Legislature that the criteria and guidelines in this subsection are mandatory and that a determination of disposition under this subsection is subject to the right of the child to appellate review under s. 985.534.

History.—s. 1, ch. 97-69; s. 41, ch. 97-238; s. 3, ch. 2000-119; s. 13, ch. 2000-134; s. 32, ch. 2000-135; s. 27, ch. 2001-125; s. 20, ch. 2005-263; s. 72, ch. 2006-120; s. 166, ch. 2007-5; s. 12, ch. 2011-70; s. 355, ch. 2014-19.

Note.—Former s. 985.233(1)-(3), (4)(a)-(c), (e), (f).



985.57 - Transfer of children from the Department of Corrections to the Department of Juvenile Justice.

985.57 Transfer of children from the Department of Corrections to the Department of Juvenile Justice.—

(1) When any child under the age of 18 years is sentenced by any court of competent jurisdiction to the Department of Corrections, the Secretary of Juvenile Justice may transfer such child to the department for the remainder of the sentence, or until his or her 21st birthday, whichever results in the shorter term. If, upon such person’s attaining his or her 21st birthday, the sentence has not terminated, he or she shall be transferred to the Department of Corrections for placement in a youthful offender program, transferred to the supervision of the department, or be given any other transfer that may lawfully be made.

(2) If the child is under sentence for a term of years, after the department has supervised him or her for a sufficient length of time to ascertain that he or she has attained satisfactory rehabilitation, the department, upon determination that such action is in the best interests of both the child and society, may relieve the child from making further reports.

(3) When the child has, in the opinion of the department, so conducted himself or herself as to deserve a pardon, a commutation of sentence, or the remission in whole or in part of any fine, forfeiture, or penalty, the secretary may recommend that such clemency be extended to the child. In such case the secretary shall fully advise the Governor of the facts upon which such recommendation is based.

(4) The department shall grant gain-time for good conduct, may grant extra good-time allowances, and may declare a forfeiture thereof. If any child who was sentenced pursuant to s. 921.18 is transferred to the department, the department may determine the exact sentence of the child, but the sentence may not be longer than the maximum sentence that was imposed by the court pursuant to s. 921.18. All time spent in the department shall count toward the expiration of sentence. Any child transferred to the department may, at the discretion of the secretary, be returned to the Department of Corrections.

(5) Any child who has been convicted of a capital felony while under the age of 18 years may not be released on probation without the consent of the Governor and two members of the Cabinet.

History.—s. 5, ch. 90-208; s. 53, ch. 94-209; s. 1353, ch. 95-147; s. 77, ch. 97-238; s. 22, ch. 99-284; s. 54, ch. 2000-135; s. 35, ch. 2001-125; s. 20, ch. 2003-6; s. 73, ch. 2006-120.

Note.—Former s. 39.062; s. 985.417.






Part XI - DEPARTMENT OF JUVENILE JUSTICE (ss. 985.601-985.692)

985.601 - Administering the juvenile justice continuum.

985.601 Administering the juvenile justice continuum.—

(1) The Department of Juvenile Justice shall plan, develop, and coordinate comprehensive services and programs statewide for the prevention, early intervention, control, and rehabilitative treatment of delinquent behavior.

(2) The department shall develop and implement an appropriate continuum of care that provides individualized, multidisciplinary assessments, objective evaluations of relative risks, and the matching of needs with placements for all children under its care, and that uses a system of case management to facilitate each child being appropriately assessed, provided with services, and placed in a program that meets the child’s needs.

(3)(a) The department shall develop or contract for diversified and innovative programs to provide rehabilitative treatment, including early intervention and prevention, diversion, comprehensive intake, case management, diagnostic and classification assessments, trauma-informed care, individual and family counseling, family engagement resources and programs, gender-specific programming, shelter care, diversified detention care emphasizing alternatives to secure detention, diversified probation, halfway houses, foster homes, community-based substance abuse treatment services, community-based mental health treatment services, community-based residential and nonresidential programs, mother-infant programs, and environmental programs. The department may pay expenses in support of innovative programs and activities that address identified needs and the well-being of children in the department’s care or under its supervision, subject to the requirements of chapters 215, 216, and 287. Each program shall place particular emphasis on reintegration and conditional release for all children in the program.

(b) The Legislature intends that, whenever possible and reasonable, the department make every effort to consider qualified faith-based organizations on an equal basis with other private organizations when selecting contract providers of services to juveniles.

(c) The department may contract with faith-based organizations on the same basis as any other nongovernmental providers, without impairing the religious character of such organizations. Any faith-based organization may act as a contractor in the delivery of services under any program, on the same basis as any other nongovernmental provider, without impairing the religious character of such organization. A faith-based organization, which has entered into a contract with the department, shall retain its independence from state and local governments with regard to control over the definition, development, practice, and expression of its religious beliefs. The department shall not require a faith-based organization to alter its form of internal government or remove religious art, icons, scripture, or other symbols in order to be eligible to contract as a provider.

(d) The department may include in any services contract a requirement that providers prepare plans describing their implementation of paragraphs (a) and (c). A failure to deliver such plans, if required, may be considered by the department as a breach of the contract that may result in cancellation of the contract.

(4) The department shall maintain continuing cooperation with the Department of Education, the Department of Children and Families, the Department of Economic Opportunity, and the Department of Corrections for the purpose of participating in agreements with respect to dropout prevention and the reduction of suspensions, expulsions, and truancy; increased access to and participation in high school equivalency diploma, vocational, and alternative education programs; and employment training and placement assistance. The cooperative agreements between the departments shall include an interdepartmental plan to cooperate in accomplishing the reduction of inappropriate transfers of children into the adult criminal justice and correctional systems.

(5) The department may provide consulting services and technical assistance to courts, law enforcement agencies, and other state agencies, local governments, and public and private organizations, and may develop or assist in developing community interest and action programs relating to intervention against, diversion from, and prevention and treatment of, delinquent behavior.

(6) In view of the importance of the basic values of work, responsibility, and self-reliance to a child’s return to his or her community, the department may pay a child a reasonable sum of money for work performed while employed in any of the department’s work programs. The work programs shall be designed so that the work benefits the department or the state, their properties, or the child’s community. Funds for payments shall be provided specifically for salaries pursuant to this subsection, and payments shall be made pursuant to a plan approved or rules adopted by the department.

(7) The department shall administer programs and services for children in need of services and families in need of services and shall coordinate its efforts with those of the Federal Government, state agencies, county and municipal governments, private agencies, and child advocacy groups. The department shall establish standards for, providing technical assistance to, and exercising the requisite supervision of, services and programs for children in all state-supported facilities and programs.

(8) The department shall ensure that personnel responsible for the care, supervision, and individualized treatment of children are appropriately apprised of the requirements of this chapter and trained in the specialized areas required to comply with standards established by rule.

(9)(a) The department shall operate a statewide, regionally administered system of detention services for children, in accordance with a comprehensive plan for the regional administration of all detention services in the state. The plan must provide for the maintenance of adequate availability of detention services for all counties. The plan must cover all the department’s operating circuits, with each operating circuit having access to a secure facility and nonsecure detention programs, and the plan may be altered or modified by the Department of Juvenile Justice as necessary.

(b) The department shall adopt rules prescribing standards and requirements with reference to:

1. The construction, equipping, maintenance, staffing, programming, and operation of detention facilities;

2. The treatment, training, and education of children confined in detention facilities;

3. The cleanliness and sanitation of detention facilities;

4. The number of children who may be housed in detention facilities per specified unit of floor space;

5. The quality, quantity, and supply of bedding furnished to children housed in detention facilities;

6. The quality, quantity, and diversity of food served in detention facilities and the manner in which it is served;

7. The furnishing of medical attention and health and comfort items in detention facilities; and

8. The disciplinary treatment administered in detention facilities.

(c) The rules must provide that the time spent by a child in a detention facility must be devoted to educational training and other types of self-motivation and development. The use of televisions, radios, and audio players shall be restricted to educational programming. However, the manager of a detention facility may allow noneducational programs to be used as a reward for good behavior. Exercise must be structured and calisthenic and aerobic in nature and may include weight lifting.

(d) Each programmatic, residential, and service contract or agreement entered into by the department must include a cooperation clause for purposes of complying with the department’s quality assurance requirements, cost-accounting requirements, and the program outcome evaluation requirements.

(10) The department shall implement procedures to ensure that educational support activities are provided throughout the juvenile justice continuum. Such activities may include, but are not limited to, mentoring, tutoring, group discussions, homework assistance, library support, designated reading times, independent living, personal finance, and other appropriate educational activities.

(11) At the secretary’s discretion, the department is authorized to pay up to $5,000 toward the basic funeral expenses for a youth who dies while in the custody of the department and whose parents or guardians are indigent and unable to pay such expenses and for which there is no other source of funding available.

History.—s. 5, ch. 90-208; s. 3, ch. 91-158; s. 18, ch. 94-209; s. 1335, ch. 95-147; s. 2, ch. 95-212; ss. 40, 43, ch. 96-398; s. 159, ch. 97-101; s. 64, ch. 97-238; s. 7, ch. 98-186; s. 25, ch. 98-207; s. 139, ch. 99-3; s. 18, ch. 99-284; s. 46, ch. 2000-135; ss. 33, 41, ch. 2001-125; s. 7, ch. 2001-185; s. 154, ch. 2005-2; s. 74, ch. 2006-120; s. 447, ch. 2011-142; s. 5, ch. 2012-56; s. 356, ch. 2014-19; s. 14, ch. 2014-20; s. 31, ch. 2014-162.

Note.—Former s. 39.021; s. 985.404.



985.6015 - Shared County/State Juvenile Detention Trust Fund.

985.6015 Shared County/State Juvenile Detention Trust Fund.—

(1) The Shared County/State Juvenile Detention Trust Fund is created within the department.

(2) The fund is established for use as a depository for funds to be used for the costs of juvenile detention. Moneys credited to the trust fund shall consist of funds from the counties’ share of the costs for juvenile detention.

History.—s. 1, ch. 2005-114; s. 75, ch. 2006-120; s. 2, ch. 2008-8; s. 2, ch. 2016-152.

Note.—Former s. 985.4043.



985.614 - Children locked out of the home; interagency cooperation.

985.614 Children locked out of the home; interagency cooperation.—The department and the Department of Children and Families shall encourage interagency cooperation within each circuit and shall develop comprehensive agreements between the staff and providers for each department in order to coordinate the services provided to children who are locked out of the home and the families of those children.

History.—s. 15, ch. 97-281; s. 21, ch. 2000-135; s. 79, ch. 2006-120; s. 358, ch. 2014-19.

Note.—Former s. 985.2066.



985.618 - Educational and career-related programs.

985.618 Educational and career-related programs.—

(1)(a) It is the finding of the Legislature that the educational and career-related programs of the Department of Juvenile Justice are uniquely different from other programs operated or conducted by other departments in that it is essential to the state that these programs provide juveniles with useful information and activities that can lead to meaningful employment after release in order to assist in reducing the return of juveniles to the system.

(b) It is further the finding of the Legislature that the mission of a juvenile educational and career-related program is, in order of priority:

1. To provide a joint effort between the department, the juvenile work programs, and educational and career training programs to reinforce relevant education, training, and postrelease job placement, and help reduce recommitment.

2. To serve the security goals of the state through the reduction of idleness of juveniles and the provision of an incentive for good behavior in residential commitment facilities.

3. To teach youth in juvenile justice programs relevant job skills and the fundamentals of a trade in order to prepare them for placement in the workforce.

(c) It is further the finding of the Legislature that a program which duplicates as closely as possible free-work production and service operations in order to aid juveniles in adjustment after release and to prepare juveniles for gainful employment is in the best interest of the state, juveniles, and the general public.

(2)(a) The department is strongly encouraged to require juveniles placed in a high-risk residential, a maximum-risk residential, or a serious/habitual offender program to participate in an educational or career-related program 5 hours per day, 5 days per week. All policies developed by the department relating to this requirement must be consistent with applicable federal, state, and local labor laws and standards, including all laws relating to child labor.

(b) Nothing in this subsection is intended to restore, in whole or in part, the civil rights of any juvenile. No juvenile compensated under this subsection shall be considered as an employee of the state or the department, nor shall such juvenile come within any other provision of the Workers’ Compensation Law.

(3) In adopting or modifying master plans for juvenile work programs and educational and career training programs, and in the administration of the Department of Juvenile Justice, it shall be the objective of the department to develop:

(a) Attitudes favorable to work, the work situation, and a law-abiding life in each juvenile employed in the juvenile work program.

(b) Education and training opportunities that are reasonably broad, but which develop specific work skills.

(c) Programs that motivate juveniles to use their abilities.

(d) Education and training programs that will be of mutual benefit to all governmental jurisdictions of the state by reducing the costs of government to the taxpayers and which integrate all instructional programs into a unified curriculum suitable for all juveniles, but taking account of the different abilities of each juvenile.

(e) A logical sequence of educational or career training, employment by the juvenile work programs, and postrelease job placement for juveniles participating in juvenile work programs.

(4)(a) The Department of Juvenile Justice shall establish guidelines for the operation of juvenile educational and career-related programs, which shall include the following procedures:

1. Participation in the educational and career-related programs shall be on a 5-day-per-week, 5-hour-per-day basis.

2. The education, training, work experience, emotional and mental abilities, and physical capabilities of the juvenile and the duration of the term of placement imposed on the juvenile are to be analyzed before assignment of the juvenile into the various processes best suited for educational or career training.

3. When feasible, the department shall attempt to obtain education or training credit for a juvenile seeking apprenticeship status or a high school diploma or its equivalent.

4. The juvenile may begin in a general education and work skills program and progress to a specific work skills training program, depending upon the ability, desire, and education and work record of the juvenile.

5. Modernization and upgrading of equipment and facilities should include greater automation and improved production techniques to expose juveniles to the latest technological procedures to facilitate their adjustment to real work situations.

(b) Evaluations of juvenile educational and career-related programs shall be conducted according to the following guidelines:

1. Systematic evaluations and quality assurance monitoring shall be implemented, in accordance with s. 985.632(1), (2), and (5), to determine whether the programs are related to successful postrelease adjustments.

2. Operations and policies of the programs shall be reevaluated to determine if they are consistent with their primary objectives.

(c) The department shall seek the advice of private labor and management to:

1. Assist its work programs in the development of statewide policies aimed at innovation and organizational change.

2. Obtain technical and practical assistance, information, and guidance.

3. Encourage the cooperation and involvement of the private sector.

4. Assist in the placement of youth into meaningful jobs upon release from the residential program.

(d) The department and providers are strongly encouraged to work in partnership with local businesses and trade groups in the development and operation of educational and career programs.

(5)(a) The Department of Juvenile Justice may adopt and put into effect an agricultural and industrial production and marketing program to provide training facilities for persons placed in serious/habitual offender, high-risk residential, and maximum-risk residential programs and facilities under the control and supervision of the department. The emphasis of this program shall be to provide juveniles with useful work experience and appropriate job skills that will facilitate their reentry into society and provide an economic benefit to the public and the department through effective utilization of juveniles.

(b) The department is authorized to contract with the private sector for substantial involvement in a juvenile industry program which includes the operation of a direct private sector business within a juvenile facility and the hiring of juvenile workers. The purposes and objectives of this program shall be to:

1. Increase benefits to the general public by reimbursement to the state for a portion of the costs of juvenile residential care.

2. Provide purposeful work for juveniles as a means of reducing tensions caused by confinement.

3. Increase job skills.

4. Provide additional opportunities for rehabilitation of juveniles who are otherwise ineligible to work outside the facilities, such as maximum security juveniles.

5. Develop and establish new models for juvenile facility-based businesses which create jobs approximating conditions of private sector employment.

6. Draw upon the economic base of operations for disposition to the Crimes Compensation Trust Fund.

7. Substantially involve the private sector with its capital, management skills, and expertise in the design, development, and operation of businesses.

(c) Notwithstanding any other law to the contrary, including s. 440.15(8), private sector employers shall provide juveniles participating in juvenile work programs under paragraph (b) with workers’ compensation coverage, and juveniles shall be entitled to the benefits of such coverage. Nothing in this subsection shall be construed to allow juveniles to participate in reemployment assistance benefits.

(6) The department, working with providers, shall inventory juvenile vocational and work training programs in use in commitment programs across the state. The inventory shall list the commitment program, the type of vocational or work program offered, the relevant job skills provided, and which programs work with the trades industry to place youth in jobs upon release.

History.—s. 35, ch. 96-398; s. 59, ch. 97-238; s. 29, ch. 98-207; s. 32, ch. 99-284; s. 42, ch. 2000-135; s. 90, ch. 2000-158; s. 5, ch. 2001-185; s. 122, ch. 2002-1; s. 39, ch. 2003-412; s. 68, ch. 2004-357; s. 80, ch. 2006-120; s. 86, ch. 2012-30.

Note.—Former s. 39.05841; s. 985.315.



985.622 - Multiagency plan for career and professional education (CAPE).

985.622 Multiagency plan for career and professional education (CAPE).—

(1) The Department of Juvenile Justice and the Department of Education shall, in consultation with the statewide Workforce Development Youth Council, school districts, providers, and others, jointly develop a multiagency plan for career and professional education (CAPE) that establishes the curriculum, goals, and outcome measures for CAPE programs in juvenile justice education programs. The plan must be reviewed annually, revised as appropriate, and include:

(a) Provisions for maximizing appropriate state and federal funding sources, including funds under the Workforce Innovation and Opportunity Act and the Perkins Act.

(b) Provisions for eliminating barriers to increasing occupation-specific job training and high school equivalency examination preparation opportunities.

(c) The responsibilities of both departments and all other appropriate entities.

(d) A detailed implementation schedule.

(2) The plan must define CAPE programming that is appropriate based upon:

(a) The age and assessed educational abilities and goals of the student to be served; and

(b) The typical length of stay and custody characteristics at the juvenile justice education program to which each student is assigned.

(3) The plan must include a definition of CAPE programming that includes the following classifications of juvenile justice education programs that will offer CAPE programming by one of the following types:

(a) Type 1.—Programs that teach personal accountability skills and behaviors that are appropriate for students in all age groups and ability levels and that lead to work habits that help maintain employment and living standards.

(b) Type 2.—Programs that include Type 1 program content and an orientation to the broad scope of career choices, based upon personal abilities, aptitudes, and interests. Exploring and gaining knowledge of occupation options and the level of effort required to achieve them are essential prerequisites to skill training.

(c) Type 3.—Programs that include Type 1 program content and the competencies or the prerequisites needed for entry into a specific occupation.

(4) The plan must also address strategies to facilitate involvement of business and industry in the design, delivery, and evaluation of CAPE programming in juvenile justice education programs, including apprenticeship and work experience programs, mentoring and job shadowing, and other strategies that lead to postrelease employment. Incentives for business involvement, such as tax breaks, bonding, and liability limits should be investigated, implemented where appropriate, or recommended to the Legislature for consideration.

(5) The plan must also evaluate the effect of students’ mobility between juvenile justice education programs and school districts on the students’ educational outcomes and whether the continuity of the students’ education can be better addressed through virtual education.

(6) The Department of Juvenile Justice and the Department of Education shall each align its respective agency policies, practices, technical manuals, contracts, quality-assurance standards, performance-based-budgeting measures, and outcome measures with the plan in juvenile justice education programs by July 31, 2015. Each agency shall provide a report on the implementation of this section to the Governor, the President of the Senate, and the Speaker of the House of Representatives by August 31, 2015.

(7) All provider contracts executed by the Department of Juvenile Justice or the school districts after January 1, 2015, must be aligned with the plan.

(8) The planning and execution of quality assurance reviews conducted by the Department of Education or the Department of Juvenile Justice after August 1, 2015, must be aligned with the plan.

(9) Outcome measures reported by the Department of Juvenile Justice and the Department of Education for students released on or after January 1, 2016, should include outcome measures that conform to the plan.

History.—s. 5, ch. 2000-137; s. 31, ch. 2001-125; s. 123, ch. 2002-1; s. 81, ch. 2006-120; s. 172, ch. 2010-102; s. 29, ch. 2014-184; s. 45, ch. 2016-216.

Note.—Former s. 985.3155.



985.625 - Literacy programs for juvenile offenders.

985.625 Literacy programs for juvenile offenders.—

(1) INTENT.—It is the intent of the Legislature that mandatory literacy programs for juvenile offenders committed by the court and placed in residential commitment programs be established. Juvenile offenders shall have the opportunity to achieve reading and writing skills as a means to further their educational and vocational needs and to assist them in discontinuing a life of crime. The literacy programs shall be of high quality, targeted to the juvenile offender’s assessed ability and needs, and use appropriate instructional technology and qualified educational instructors. The programs shall be offered in each residential commitment program operated by or under contract with the department and shall consist of standardized outcomes so that an offender who is transferred to another facility may be able to continue his or her literacy education with minimal disruption.

(2) JUVENILE OFFENDER LITERACY PROGRAMS.—The Department of Education, in consultation with the Department of Juvenile Justice, shall identify and, contingent upon specific appropriations, implement and administer juvenile offender literacy programs for each residential commitment program operated by or under contract with the department. These programs shall promote the reading and writing skills of juvenile offenders.

(a)1. An offender 16 years of age or younger who meets the criteria of this section shall be required to participate in a literacy program.

2. An offender 17 years of age or older who is admitted to a residential commitment program on or after July 1, 1998, shall be required to participate in a literacy program. An offender 17 years of age or older who was committed to a residential commitment program before July 1, 1998, may voluntarily participate in a program if the offender otherwise meets the requirements for eligibility.

(b) An offender is eligible to participate in a program if the offender is unable to read and write at a sixth-grade level and is not exempt under subsection (4).

(c) In addition to any other requirements determined by the department, a literacy program shall:

1. Provide for the participation of an offender who may not attain a sixth-grade or higher reading and writing level due to a medical, developmental, or learning disability but who can reasonably be expected to benefit from a literacy program.

2. Require an eligible offender to participate in a minimum of 240 hours of education per year unless the offender attains a sixth-grade or higher reading and writing level or is released from the commitment facility.

3. Require counseling for an offender who has not achieved a sixth-grade or higher reading and writing level after participation in a program. The counseling shall address the benefits of continuing in the program.

4. Include a system of incentives to encourage and reward the performance of an offender in a program.

5. Include a system of disincentives that may include disciplinary action if an offender refuses or intentionally fails to participate in good faith in a program.

6. Provide for reports to be maintained in the offender’s records and forwarded to the appropriate educational facility upon the offender’s release from the commitment facility.

(3) INITIAL ASSESSMENT.—When an offender is admitted to a residential commitment facility, the department or a provider under contract with the department shall immediately assess whether the offender has achieved a sixth-grade or higher reading and writing level. An assessment may be conducted at a juvenile assessment center as provided in s. 985.135 as a part of the intake process. If the department or a provider determines that an offender has not achieved a sixth-grade or higher reading and writing level, the offender shall participate in a program if the offender meets the criteria for participation.

(4) OFFENDERS EXEMPT FROM PARTICIPATION.—If an offender is not reasonably expected to benefit from a program as a result of a medical, developmental, or learning disability, the offender may not be required to participate in a program. The determination that an offender should be exempt from a program must be made by an appropriate psychologist, psychiatrist, or physician.

(5) EVALUATION AND REPORT.—The department, in consultation with the Department of Education, shall develop and implement an evaluation of the literacy program in order to determine the impact of the programs on recidivism. The department shall submit an annual report on the implementation and progress of the programs to the President of the Senate and the Speaker of the House of Representatives by January 1 of each year.

History.—s. 6, ch. 98-186; s. 137, ch. 99-3; s. 44, ch. 2000-135; s. 6, ch. 2001-185; s. 82, ch. 2006-120.

Note.—Former s. 985.317.



985.629 - Contracts for the transfer of Florida children in federal custody.

985.629 Contracts for the transfer of Florida children in federal custody.—To the extent that maintenance costs are borne entirely from federal funds, the department is empowered to contract with federal authorities for the return of Florida children who are in the custody of a federal court or a federal correctional institution for violation of federal law. Such children under contract are to be transferred to the exclusive custody and active control of the department, under the terms, agreements, and provisions of the contract.

History.—s. 5, ch. 90-208; s. 79, ch. 97-238; s. 83, ch. 2006-120.

Note.—Former s. 39.065; s. 985.419.



985.632 - Quality improvement and cost-effectiveness; Comprehensive Accountability Report.

985.632 Quality improvement and cost-effectiveness; Comprehensive Accountability Report.—

(1) INTENT.—It is the intent of the Legislature that the department establish a performance accountability system for each provider who contracts with the department for the delivery of services to children. The contract shall include both output measures, such as the number of children served, and outcome measures, including program completion and postcompletion recidivism. Each contractor shall report performance results to the department annually. The department’s Bureau of Research and Planning shall summarize performance results from all contracts and report the information to the Legislature annually in the Comprehensive Accountability Report. The report shall:

(a) Ensure that information be provided to decisionmakers in a timely manner so that resources are allocated to programs that achieve desired performance levels.

(b) Provide information about the cost of such programs and their differential effectiveness so that the quality of such programs can be compared and improvements made continually.

(c) Provide information to aid in developing related policy issues and concerns.

(d) Provide information to the public about the effectiveness of such programs in meeting established goals and objectives.

(e) Provide a basis for a system of accountability so that each child is afforded the best programs to meet his or her needs.

(f) Improve service delivery to children through the use of technical assistance.

(g) Modify or eliminate activities or programs that are not effective.

(h) Collect and analyze available statistical data for the purpose of ongoing evaluation of all programs.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Program” means any facility or service for youth that is operated by the department or by a provider under contract with the department.

(b) “Program component” means an aggregation of generally related objectives which, because of their special character, related workload, and interrelated output, can logically be considered an entity for purposes of organization, management, accounting, reporting, and budgeting.

(c) “Program group” means a collection of programs with sufficient similarity of functions, services, and youth to permit appropriate comparison amongst programs within the group.

(3) COMPREHENSIVE ACCOUNTABILITY REPORT.—The department, in consultation with contract service providers, shall develop and use a standard methodology for annually measuring, evaluating, and reporting program outputs and youth outcomes for each program and program group. The standard methodology must:

(a) Include common terminology and operational definitions for measuring the performance of system and program administration, program outputs, and program outcomes.

(b) Specify program outputs for each program and for each program group within the juvenile justice continuum.

(c) Specify desired child outcomes and methods by which to measure child outcomes for each program and program group.

(4) COST-EFFECTIVENESS MODEL.—The department, in consultation with the Office of Economic and Demographic Research and contract service providers, shall develop a cost-effectiveness model and apply the model to each commitment program.

(a) The cost-effectiveness model shall compare program costs to expected and actual child recidivism rates. It is the intent of the Legislature that continual development efforts take place to improve the validity and reliability of the cost-effectiveness model.

(b) The department shall rank commitment programs based on the cost-effectiveness model, performance measures, and adherence to quality improvement standards and shall report this data in the annual Comprehensive Accountability Report.

(c) Based on reports of the department on child outcomes and program outputs and on the department’s most recent cost-effectiveness rankings, the department may terminate a program operated by the department or a provider if the program has failed to achieve a minimum standard of program effectiveness. This paragraph does not preclude the department from terminating a contract as provided under this section or as otherwise provided by law or contract, and does not limit the department’s authority to enter into or terminate a contract.

(d) In collaboration with the Office of Economic and Demographic Research, and contract service providers, the department shall develop a work plan to refine the cost-effectiveness model so that the model is consistent with the performance-based program budgeting measures approved by the Legislature to the extent the department deems appropriate. The department shall notify the Office of Program Policy Analysis and Government Accountability of any meetings to refine the model.

(e) Contingent upon specific appropriation, the department, in consultation with the Office of Economic and Demographic Research, and contract service providers, shall:

1. Construct a profile of each commitment program that uses the results of the quality improvement data portion of the Comprehensive Accountability Report required by this section, the cost-effectiveness data portion of the Comprehensive Accountability Report required in this subsection, and other reports available to the department.

2. Target, for a more comprehensive evaluation, any commitment program that has achieved consistently high, low, or disparate ratings in the reports required under subparagraph 1. and target, for technical assistance, any commitment program that has achieved low or disparate ratings in the reports required under subparagraph 1.

3. Identify the essential factors that contribute to the high, low, or disparate program ratings.

4. Use the results of these evaluations in developing or refining juvenile justice programs or program models, child outcomes and program outputs, provider contracts, quality improvement standards, and the cost-effectiveness model.

(5) QUALITY IMPROVEMENT.—The department shall:

(a) Establish a comprehensive quality improvement system for each program operated by the department or operated by a provider under contract with the department. Each contract entered into by the department must provide for quality improvement.

(b) Provide operational definitions of and criteria for quality improvement for each specific program component.

(c) Establish quality improvement goals and objectives for each specific program component.

(d) Establish the information and specific data elements required for the quality improvement program.

(e) Develop a quality improvement manual of specific, standardized terminology and procedures to be followed by each program.

(f) Evaluate each program operated by the department or a provider under a contract with the department annually and establish minimum standards for each program component. If a provider fails to meet the established minimum standards, such failure shall cause the department to cancel the provider’s contract unless the provider achieves compliance with minimum standards within 6 months or unless there are documented extenuating circumstances. In addition, the department may not contract with the same provider for the canceled service for a period of 12 months. If a department-operated program fails to meet the established minimum standards, the department must take necessary and sufficient steps to ensure and document program changes to achieve compliance with the established minimum standards. If the department-operated program fails to achieve compliance with the established minimum standards within 6 months and if there are no documented extenuating circumstances, the department must notify the Executive Office of the Governor and the Legislature of the corrective action taken. Appropriate corrective action may include, but is not limited to:

1. Contracting out for the services provided in the program;

2. Initiating appropriate disciplinary action against all employees whose conduct or performance is deemed to have materially contributed to the program’s failure to meet established minimum standards;

3. Redesigning the program; or

4. Realigning the program.

(6) COMPREHENSIVE ACCOUNTABILITY REPORT SUBMISSION.—The department shall submit the Comprehensive Accountability Report to the President of the Senate, the Speaker of the House of Representatives, the Minority Leader of each house of the Legislature, the appropriate substantive and fiscal committees of each house of the Legislature, and the Governor, no later than February 1 of each year. The Comprehensive Accountability Report must contain, at a minimum, for each specific program component: a comprehensive description of the population served by the program; a specific description of the services provided by the program; cost; a comparison of expenditures to federal and state funding; immediate and long-range concerns; and recommendations to maintain, expand, improve, modify, or eliminate each program component so that changes in services lead to enhancement in program quality. The department shall ensure the reliability and validity of the information contained in the report.

(7) ONGOING EVAULATIONS; REPORTS.—The department shall collect and analyze available statistical data for the purpose of ongoing evaluation of all programs. The department shall provide the Legislature with necessary information and reports to enable the Legislature to make informed decisions regarding the effectiveness of, and any needed changes in, services, programs, policies, and laws.

History.—s. 72, ch. 97-238; s. 28, ch. 98-207; s. 34, ch. 2001-125; s. 1053, ch. 2002-387; s. 7, ch. 2004-333; s. 84, ch. 2006-120; s. 173, ch. 2010-102; s. 53, ch. 2010-117; s. 33, ch. 2014-162.

Note.—Former s. 985.412.



985.64 - Rulemaking.

985.64 Rulemaking.—

(1) The department shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter. Such rules may not conflict with the Florida Rules of Juvenile Procedure. All rules and policies must conform to accepted standards of care and treatment.

(2) The department shall adopt rules to ensure the effective provision of health services to youth in facilities or programs operated or contracted by the department. The rules shall address the delivery of the following:

(a) Ordinary medical care.

(b) Mental health services.

(c) Substance abuse treatment services.

(d) Services to youth with developmental disabilities.

The department shall coordinate its rulemaking with the Department of Children and Families and the Agency for Persons with Disabilities to ensure that the rules adopted under this section do not encroach upon the substantive jurisdiction of those agencies. The department shall include the above-mentioned entities in the rulemaking process, as appropriate. This subsection does not supersede the provisions governing consent to treatment and services found in ss. 39.407, 743.0645, and 985.18, or otherwise provided by law.

History.—s. 65, ch. 97-238; s. 230, ch. 98-200; s. 86, ch. 2006-120; s. 2, ch. 2010-123; s. 359, ch. 2014-19.

Note.—Former s. 985.405.



985.644 - Departmental contracting powers; personnel standards and investigation.

985.644 Departmental contracting powers; personnel standards and investigation.—

(1) The department may contract with the Federal Government, other state departments and agencies, county and municipal governments and agencies, public and private agencies, and private individuals and corporations in carrying out the purposes of, and the responsibilities established in, this chapter.

(a) Each contract entered into by the department for services delivered on an appointment or intermittent basis by a provider that does not have regular custodial responsibility for children and each contract with a school for services must ensure that all owners, operators, and personnel who have direct contact with children are subject to level 2 background screening pursuant to chapter 435.

(b) A volunteer who assists the department or any program for children on an intermittent basis for less than 10 hours per month need not be screened if a person who meets the screening requirement of this section is always present and has the volunteer in his or her line of sight.

(2) The department shall adopt a rule establishing a procedure to provide notice of policy changes that affect contracted delinquency services and programs. A policy is defined as an operational requirement that applies to only the specified contracted delinquency service or program. The procedure must include:

(a) Public notice of policy development.

(b) Opportunity for public comment on the proposed policy.

(c) Assessment for fiscal impact upon the department and providers.

(d) The department’s response to comments received.

(3)(a) All employees of the department and all personnel of contract providers for any program for children, including all owners, operators, employees, persons who have access to confidential juvenile records, and volunteers, must complete:

1. A level 2 employment screening pursuant to chapter 435 before employment. The security background investigation conducted under this section must ensure that, in addition to the disqualifying offenses listed in s. 435.04, no person subject to the background screening provisions of this section has an arrest awaiting final disposition for, been found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, or been adjudicated delinquent and the record has not been sealed or expunged for, any offense prohibited under the following provisions of state law or similar laws of another jurisdiction:

a. Section 784.07, relating to assault or battery of law enforcement officers, firefighters, emergency medical care providers, public transit employees or agents, or other specified officers.

b. Section 817.568, relating to criminal use of personal identification information.

2. A national criminal records check by the Federal Bureau of Investigation every 5 years following the date of the person’s employment.

(b) Law enforcement, correctional, and correctional probation officers, certified pursuant to s. 943.13, are not required to submit to level 2 screenings as long as they are currently employed by a law enforcement agency or correctional facility. The department shall electronically submit to the Department of Law Enforcement:

1. Fingerprint information obtained during the employment screening required by subparagraph (a)1.

2. Fingerprint information for all persons employed by the department, or by a provider under contract with the department, in delinquency facilities, services, or programs if such fingerprint information has not previously been submitted pursuant to this section.

(c) All fingerprint information electronically submitted to the Department of Law Enforcement under paragraph (b) shall be retained by the Department of Law Enforcement and entered into the statewide automated biometric identification system authorized by s. 943.05(2)(b). Thereafter, such fingerprint information shall be available for all purposes and uses authorized for arrest fingerprint information entered into the statewide automated biometric identification system pursuant to s. 943.051 until the fingerprint information is removed pursuant to paragraph (e). The Department of Law Enforcement shall search all arrest fingerprint information received pursuant to s. 943.051 against the fingerprint information entered into the statewide automated biometric identification system pursuant to this subsection. Any arrest records identified as a result of the search shall be reported to the department in the manner and timeframe established by the Department of Law Enforcement by rule.

(d) The department shall pay an annual fee to the Department of Law Enforcement for its costs resulting from the fingerprint information retention services required by this subsection. The amount of the annual fee and procedures for the submission and retention of fingerprint information and for the dissemination of search results shall be established by the Department of Law Enforcement by a rule that is applicable to the department individually pursuant to this subsection or that is applicable to the department and other employing agencies pursuant to rulemaking authority otherwise provided by law.

(e) The department shall notify the Department of Law Enforcement when a person whose fingerprint information is retained by the Department of Law Enforcement under this subsection is no longer employed by the department, or by a provider under contract with the department, in a delinquency facility, service, or program. This notice shall be provided by the department to the Department of Law Enforcement within 6 months after the date of the change in the person’s employment status. Fingerprint information for persons identified by the department in the notice shall be removed from the statewide automated biometric identification system.

(4) The department may grant exemptions from disqualification from working with children as provided in s. 435.07.

(5) The department may adopt rules to describe the procedure and requirements necessary to administer the employment screening and fingerprint retention services for all employees of the department and all personnel of contract providers for any program for children, including all owners, operators, employees, and volunteers, including the collection of associated fees.

History.—s. 5, ch. 90-208; s. 3, ch. 91-33; s. 70, ch. 91-45; s. 15, ch. 91-57; s. 6, ch. 93-156; s. 15, ch. 94-134; s. 15, ch. 94-135; s. 9, ch. 95-158; s. 31, ch. 95-228; s. 118, ch. 95-418; s. 2, ch. 96-268; ss. 1, 67, ch. 97-238; s. 12, ch. 2001-125; s. 1, ch. 2003-29; ss. 33, 64, ch. 2004-267; s. 13, ch. 2005-263; s. 87, ch. 2006-120; s. 48, ch. 2010-114; s. 65, ch. 2013-116; s. 34, ch. 2014-162.

Note.—Subsection (1) former s. 985.01(2). Subsections (2)-(6) former s. 39.076; s. 985.407.



985.6441 - Health care services.

985.6441 Health care services.—

(1) As used in this section, the term:

(a) “Health care provider” has the same meaning as provided in s. 766.105.

(b) “Hospital” means a hospital licensed under chapter 395.

(2) When compensating health care providers, the department must comply with the following reimbursement limitations:

(a) Payments to a hospital or a health care provider may not exceed 110 percent of the Medicare allowable rate for any health care services provided if there is no contract between the department and the hospital or the health care provider providing services at a hospital.

(b)1. The department may continue to make payments for health care services at the contracted rates for contracts executed before July 1, 2014, through the current term of the contract if a contract has been executed between the department and a hospital or a health care provider providing services at a hospital.

2. Payments may not exceed 110 percent of the Medicare allowable rate after the current term of the contract expires or after the contract is renewed during the 2013-2014 fiscal year.

(c) Payments may not exceed 110 percent of the Medicare allowable rate under a contract executed on or after July 1, 2014, between the department and a hospital or a health care provider providing services at a hospital.

(d) Notwithstanding paragraphs (a)-(c), the department may pay up to 125 percent of the Medicare allowable rate for health care services at a hospital that reports, or has reported, a negative operating margin for the previous fiscal year to the Agency for Health Care Administration through hospital-audited financial data.

History.—s. 35, ch. 2014-162.



985.645 - Protective action response.

985.645 Protective action response.—

(1) For purposes of this section, the term:

(a) “Direct care” means direct contact with youth for the purpose of providing care, supervision, custody, or control of youth in a detention facility, delinquency program, or commitment program within any restrictiveness level, which is operated by the department or by a provider under contract with the department.

(b) “Employee” means any person who exercises direct care. The term “employee” does not include a licensed medical professional, mental health counselor, substance abuse counselor, or social services counselor whose primary responsibilities are to provide treatment to youth in a detention facility, delinquency program, or commitment program within any restrictiveness level, which is operated by the department or by a provider under contract with the department.

(c) “Protective Action Response policy” means the policy governing the use of verbal and physical intervention techniques, mechanical restraints, aerosol and chemical agents, and Tasers by employees.

(d) “Taser” means any mechanism that is designed to emit or project an electronic, magnetic, or other type of charge or shock for the purpose of temporarily incapacitating a person.

(2) The department shall adopt rules under ss. 120.536(1) and 120.54 that:

(a) Establish a Protective Action Response policy that:

1. Defines the authorized level of response by an employee to each level of verbal or physical resistance by a youth.

2. Requires the use of verbal intervention techniques as the initial response by an employee to verbal or physical resistance by a youth, except where physical intervention techniques are necessary to prevent:

a. Physical harm to the youth, employee, or another person;

b. Property damage; or

c. The youth from escaping or absconding from lawful supervision.

3. Defines authorized physical intervention techniques and the situations under which employees may use these techniques for youth. Pain compliance techniques and use of less than lethal force shall be prohibited, except where necessary to prevent:

a. Physical harm to the youth, employee, or another person;

b. Property damage; or

c. The youth from escaping or absconding from lawful supervision.

Lethal force shall be prohibited, except where necessary to protect the employee or another person from an imminent threat of great bodily harm or death. Prior authorization by an employee’s supervisor for the use of physical intervention techniques shall be obtained when practical.

4. Defines authorized use of mechanical restraints and the situations under which employees may use such restraints on youth. Prohibited uses of mechanical restraints shall include the use of neck restraints and the securing of a youth to a fixed object. Supervision requirements for youth who are secured in mechanical restraints shall include constant and direct visual monitoring by an employee for purposes of ensuring youth safety and ascertaining indications by the youth that restraints are no longer necessary. Prior authorization by an employee’s supervisor for the use of mechanical restraints shall be obtained when practical.

5. Prohibits the use of aerosol or chemical agents, including, but not limited to, oleoresin capsicum spray and ammonia capsules, on a youth unless required for medical treatment of the youth by a licensed medical professional.

6. Prohibits the use of a Taser on a youth.

(b) Establish training curricula for protective action response certification of employees and instructors. The training curriculum for employee certification shall, at a minimum, require the employee to:

1. Complete instruction on the Protective Action Response policy.

2. Obtain a passing score:

a. On a written examination that tests the employee’s knowledge and understanding of the Protective Action Response policy.

b. During an evaluation by an instructor of the employee’s physically demonstrated ability to implement the Protective Action Response policy.

(c) Require training curricula for protective action response certification of employees to be taught by instructors who have been certified under the training curriculum for protective action response certification of instructors.

(d) Require each employee who was not certified by the department in protective action response prior to July 1, 2006, to receive his or her protective action response certification by September 30, 2006, or within 90 calendar days following his or her date of hire, whichever date is later.

(e) Require any employee who exercises direct care prior to receiving his or her protective action response certification to be directly supervised by an employee who has received his or her protective action response certification.

History.—s. 8, ch. 2006-62; s. 22, ch. 2010-113.



985.648 - Consultants.

985.648 Consultants.—The department may hire consultants to advise and confer with the judges of the circuit courts upon request of any such court and for the purpose of advising the department on programs, facilities, institutions, care, supervision, and all other services and treatment for children committed to the department’s care under this chapter.

History.—s. 5, ch. 90-208; s. 68, ch. 97-238; s. 88, ch. 2006-120.

Note.—Former s. 39.075; s. 985.408.



985.652 - Participation of certain programs in the State Risk Management Trust Fund.

985.652 Participation of certain programs in the State Risk Management Trust Fund.—Pursuant to s. 284.30, the Division of Risk Management of the Department of Financial Services is authorized to insure a private agency, individual, or corporation operating a state-owned training school under a contract to carry out the purposes and responsibilities of any program of the department. The coverage authorized herein shall be under the same general terms and conditions as the department is insured for its responsibilities under chapter 284.

History.—s. 69, ch. 97-238; s. 26, ch. 2000-122; s. 1941, ch. 2003-261; s. 89, ch. 2006-120.

Note.—Former s. 985.409.



985.66 - Juvenile justice training; staff development and training; Juvenile Justice Training Trust Fund.

985.66 Juvenile justice training; staff development and training; Juvenile Justice Training Trust Fund.—

(1) LEGISLATIVE PURPOSE.—In order to enable the state to provide a systematic approach to staff development and training for judges, state attorneys, public defenders, law enforcement officers, school district personnel, and juvenile justice program staff that will meet the needs of such persons in their discharge of duties while at the same time meeting the requirements for the American Correction Association accreditation by the Commission on Accreditation for Corrections, it is the purpose of the Legislature to require the department to establish, maintain, and oversee the operation of juvenile justice training, programs, and courses in the state. The purpose of the Legislature in establishing staff development and training programs is to provide employees of the department, any private or public entity, or contract providers who provide services or care for children under the responsibility of the department with the knowledge and skills needed to appropriately interact with children and provide such care and services; to positively impact the recidivism of children in the juvenile justice system; and to afford greater protection of the public through an improved level of services delivered by a professionally trained juvenile justice staff to children who are alleged to be or who have been found to be delinquent.

(2) STAFF DEVELOPMENT AND TRAINING.—The department shall:

(a) Designate the number and location of the training programs and courses; assess, design, develop, implement, evaluate, maintain, and update the curriculum to be used in the training of juvenile justice staff; establish timeframes for participation in and completion of training by juvenile justice staff; develop, implement, score, analyze, maintain, and update job-related examinations; develop, implement, analyze, and update the types and frequencies for evaluations of the training programs, courses, and instructors; and manage the budget and contracts for all the training deliverables.

(b) Establish uniform minimum job-related preservice and inservice training courses and examinations for juvenile justice program staff.

(c) Consult and cooperate with the state or any political subdivision; any private entity or contractor; and with private and public universities, colleges, community colleges, and other educational institutions concerning the development of juvenile justice training and programs or courses of instruction, including, but not limited to, education and training in the areas of juvenile justice.

(d) Enter into contracts and agreements with other agencies, organizations, associations, corporations, individuals, or federal agencies as necessary in the execution of the powers of the department or the performance of its duties.

(3) JUVENILE JUSTICE TRAINING PROGRAM.—The department shall establish a certifiable program for juvenile justice training pursuant to this section, and all department program staff and providers who deliver direct care services pursuant to contract with the department shall be required to participate in and successfully complete the department-approved program of training pertinent to their areas of responsibility. Judges, state attorneys, and public defenders, law enforcement officers, school district personnel, and employees of contract providers who provide services or care for children under the responsibility of the department may participate in such training program. For the juvenile justice program staff, the department shall, based on a job-task analysis:

(a) Design, implement, maintain, evaluate, and revise a basic training program, including a competency-based examination, for the purpose of providing minimum employment training qualifications for all juvenile justice personnel. All program staff of the department and providers who deliver direct-care services who are hired after October 1, 1999, must meet the following minimum requirements:

1. Be at least 19 years of age.

2. Be a high school graduate or its equivalent as determined by the department.

3. Not have been convicted of any felony or a misdemeanor involving perjury or a false statement, or have received a dishonorable discharge from any of the Armed Forces of the United States. Any person who, after September 30, 1999, pleads guilty or nolo contendere to or is found guilty of any felony or a misdemeanor involving perjury or false statement is not eligible for employment, notwithstanding suspension of sentence or withholding of adjudication. Notwithstanding this subparagraph, any person who pled nolo contendere to a misdemeanor involving a false statement before October 1, 1999, and who has had such record of that plea sealed or expunged is not ineligible for employment for that reason.

4. Abide by all of s. 985.644(1) regarding fingerprinting and background investigations and other screening requirements for personnel.

5. Execute and submit to the department an affidavit-of-application form, adopted by the department, attesting to his or her compliance with subparagraphs 1.-4. The affidavit must be executed under oath and constitutes an official statement under s. 837.06. The affidavit must include conspicuous language that the intentional false execution of the affidavit constitutes a misdemeanor of the second degree. The employing agency shall retain the affidavit.

(b) Design, implement, maintain, evaluate, and revise an advanced training program, including a competency-based examination for each training course, which is intended to enhance knowledge, skills, and abilities related to job performance.

(c) Design, implement, maintain, evaluate, and revise a career development training program, including a competency-based examination for each training course. Career development courses are intended to prepare personnel for promotion.

(d) The department is encouraged to design, implement, maintain, evaluate, and revise juvenile justice training courses, or to enter into contracts for such training courses, that are intended to provide for the safety and well-being of both citizens and juvenile offenders.

(4) JUVENILE JUSTICE TRAINING TRUST FUND.—

(a) There is created within the State Treasury a Juvenile Justice Training Trust Fund to be used by the department for the purpose of funding the development and updating of a job-task analysis of juvenile justice personnel; the development, implementation, and updating of job-related training courses and examinations; and the cost of juvenile justice training courses.

(b) One dollar from every noncriminal traffic infraction collected pursuant to ss. 318.14(10)(b) and 318.18 shall be deposited into the Juvenile Justice Training Trust Fund.

(c) In addition to the funds generated by paragraph (b), the trust fund may receive funds from any other public or private source.

(d) Funds that are not expended by the end of the budget cycle or through a supplemental budget approved by the department shall revert to the trust fund.

(5) ESTABLISHMENT OF JUVENILE JUSTICE TRAINING ACADEMIES.—The number, location, and establishment of juvenile justice training academies shall be determined by the department.

(6) SCHOLARSHIPS AND STIPENDS.—The department shall establish criteria to award scholarships or stipends to qualified juvenile justice personnel who are residents of the state who want to pursue a bachelor’s or associate in arts degree in juvenile justice or a related field. The department shall handle the administration of the scholarship or stipend. The Department of Education shall handle the notes issued for the payment of the scholarships or stipends. All scholarship and stipend awards shall be paid from the Juvenile Justice Training Trust Fund upon vouchers approved by the Department of Education and properly certified by the Chief Financial Officer. Prior to the award of a scholarship or stipend, the juvenile justice employee must agree in writing to practice her or his profession in juvenile justice or a related field for 1 month for each month of grant or to repay the full amount of the scholarship or stipend together with interest at the rate of 5 percent per annum over a period not to exceed 10 years. Repayment shall be made payable to the state for deposit into the Juvenile Justice Training Trust Fund.

(7) PARTICIPATION OF CERTAIN PROGRAMS IN THE STATE RISK MANAGEMENT TRUST FUND.—Pursuant to s. 284.30, the Division of Risk Management of the Department of Financial Services is authorized to insure a private agency, individual, or corporation operating a state-owned training school under a contract to carry out the purposes and responsibilities of any program of the department. The coverage authorized herein shall be under the same general terms and conditions as the department is insured for its responsibilities under chapter 284.

History.—s. 5, ch. 90-208; s. 3, ch. 91-74; s. 21, ch. 91-201; s. 5, ch. 91-429; s. 21, ch. 94-209; s. 1336, ch. 95-147; s. 53, ch. 95-280; s. 1, ch. 97-215; s. 66, ch. 97-238; s. 26, ch. 98-207; s. 19, ch. 99-284; s. 25, ch. 2000-122; s. 48, ch. 2000-135; s. 1940, ch. 2003-261; s. 90, ch. 2006-120; s. 9, ch. 2006-296; s. 13, ch. 2011-70; s. 118, ch. 2013-18; s. 36, ch. 2014-162.

Note.—Former s. 39.024; s. 985.406.



985.664 - Juvenile justice circuit advisory boards.

985.664 Juvenile justice circuit advisory boards.—

(1) There is authorized a juvenile justice circuit advisory board to be established in each of the 20 judicial circuits. Except in single-county circuits, each juvenile justice circuit advisory board shall have a county organization representing each of the counties in the circuit. The county organization shall report directly to the juvenile justice circuit advisory board on the juvenile justice needs of the county. The purpose of each juvenile justice circuit advisory board is to provide advice and direction to the department in the development and implementation of juvenile justice programs and to work collaboratively with the department in seeking program improvements and policy changes to address the emerging and changing needs of Florida’s youth who are at risk of delinquency.

(2) The duties and responsibilities of a juvenile justice circuit advisory board include, but are not limited to:

(a) Developing a comprehensive plan for the circuit. The initial circuit plan shall be submitted to the department no later than December 31, 2014, and no later than June 30 every 3 years thereafter. The department shall prescribe a format and content requirements for the submission of the comprehensive plan.

(b) Participating in the facilitation of interagency cooperation and information sharing.

(c) Providing recommendations for public or private grants to be administered by one of the community partners that support one or more components of the comprehensive circuit plan.

(d) Providing recommendations to the department in the evaluation of prevention and early intervention grant programs, including the Community Juvenile Justice Partnership Grant program established in s. 985.676 and proceeds from the Invest in Children license plate annual use fees.

(e) Providing an annual report to the department describing the board’s activities. The department shall prescribe a format and content requirements for submission of annual reports. The annual report must be submitted to the department no later than August 1 of each year.

(3) Each juvenile justice circuit advisory board shall have a minimum of 16 members. The membership of each board must reflect:

(a) The circuit’s geography and population distribution.

(b) Diversity in the judicial circuit.

(4) Each member of the juvenile justice circuit advisory board must be approved by the Secretary of Juvenile Justice, except those members listed in paragraphs (a), (b), (c), (e), (f), (g), and (h). The juvenile justice circuit advisory boards established under subsection (1) must include as members:

(a) The state attorney or his or her designee.

(b) The public defender or his or her designee.

(c) The chief judge or his or her designee.

(d) A representative of the corresponding circuit or regional entity of the Department of Children and Families.

(e) The sheriff or the sheriff’s designee from each county in the circuit.

(f) A police chief or his or her designee from each county in the circuit.

(g) A county commissioner or his or her designee from each county in the circuit.

(h) The superintendent of each school district in the circuit or his or her designee.

(i) A representative from the workforce organization of each county in the circuit.

(j) A representative of the business community.

(k) A youth representative who has had an experience with the juvenile justice system and is not older than 21 years of age.

(l) A representative of the faith community.

(m) A health services representative who specializes in mental health care, victim-service programs, or victims of crimes.

(n) A parent or family member of a youth who has been involved with the juvenile justice system.

(o) Up to five representatives from any of the following who are not otherwise represented in this subsection:

1. Community leaders.

2. Youth-serving coalitions.

(5) When a vacancy in the office of the chair occurs, the juvenile justice circuit advisory board shall appoint a new chair, who must meet the board membership requirements in subsection (4). The chair shall appoint members to vacant seats within 45 days after the vacancy and submit the appointments to the department for approval. The chair shall serve at the pleasure of the Secretary of Juvenile Justice.

(6) A member may not serve more than three consecutive 2-year terms, except those members listed in paragraphs (4)(a), (b), (c), (e), (f), (g), and (h). A former member who has not served on the juvenile justice circuit advisory board for 2 years is eligible to serve on the juvenile justice circuit advisory board again.

(7) At least half of the voting members of the juvenile justice circuit advisory board constitutes a quorum. A quorum must be present in order for the board to vote on a measure or position.

(8) In order for a juvenile justice circuit advisory board measure or position to pass, it must receive more than 50 percent of the vote.

(9) Each juvenile justice circuit advisory board must provide for the establishment of an executive committee of not more than 10 members. The duties and authority of the executive committee must be addressed in the bylaws.

(10) Each juvenile justice circuit advisory board shall have bylaws. The department shall prescribe a format and content requirements for the bylaws. All bylaws must be approved by the department. The bylaws shall address at least the following issues: election or appointment of officers; filling of vacant positions; meeting attendance requirements; and the establishment and duties of an executive committee.

(11) Members of juvenile justice circuit advisory boards are subject to part III of chapter 112.

History.—s. 50, ch. 2000-135; s. 12, ch. 2005-263; s. 91, ch. 2006-120; s. 1, ch. 2013-118; s. 37, ch. 2014-162.

Note.—Former s. 985.4135.



985.668 - Innovation zones.

985.668 Innovation zones.—The department shall encourage each of the juvenile justice circuit boards to propose at least one innovation zone within the circuit for the purpose of implementing any experimental, pilot, or demonstration project that furthers the legislatively established goals of the department. An innovation zone is a defined geographic area such as a circuit, commitment region, county, municipality, service delivery area, school campus, or neighborhood providing a laboratory for the research, development, and testing of the applicability and efficacy of model programs, policy options, and new technologies for the department.

(1)(a) The juvenile justice circuit board shall submit a proposal for an innovation zone to the secretary. If the purpose of the proposed innovation zone is to demonstrate that specific statutory goals can be achieved more effectively by using procedures that require modification of existing rules, policies, or procedures, the proposal may request the secretary to waive such existing rules, policies, or procedures or to otherwise authorize use of alternative procedures or practices. Waivers of such existing rules, policies, or procedures must comply with applicable state or federal law.

(b) For innovation zone proposals that the secretary determines require changes to state law, the secretary may submit a request for a waiver from such laws, together with any proposed changes to state law, to the chairs of the appropriate legislative committees for consideration.

(c) For innovation zone proposals that the secretary determines require waiver of federal law, the secretary may submit a request for such waivers to the applicable federal agency.

(2) An innovation zone project may not have a duration of more than 2 years, but the secretary may grant an extension.

(3) Before implementing an innovation zone under this subsection, the secretary shall, in conjunction with the Office of Program Policy Analysis and Government Accountability, develop measurable and valid objectives for such zone within a negotiated reasonable period of time. Moneys designated for an innovation zone in one operating circuit may not be used to fund an innovation zone in another operating circuit.

(4) Program models for innovation zone projects include, but are not limited to:

(a) A forestry alternative work program that provides selected juvenile offenders an opportunity to serve in a forestry work program as an alternative to incarceration, in which offenders assist in wildland firefighting, enhancement of state land management, environmental enhancement, and land restoration.

(b) A collaborative public/private dropout prevention partnership that trains personnel from both the public and private sectors of a target community who are identified and brought into the school system as an additional resource for addressing problems which inhibit and retard learning, including abuse, neglect, financial instability, pregnancy, and substance abuse.

(c) A support services program that provides economically disadvantaged youth with support services, jobs, training, counseling, mentoring, and prepaid postsecondary tuition scholarships.

(d) A juvenile offender job training program that offers an opportunity for juvenile offenders to develop educational and job skills in a 12-month to 18-month nonresidential training program, teaching the offenders skills such as computer-aided design, modular panel construction, and heavy vehicle repair and maintenance which will readily transfer to the private sector, thereby promoting responsibility and productivity.

(e) An infant mortality prevention program that is designed to discourage unhealthy behaviors such as smoking and alcohol or drug consumption, reduce the incidence of babies born prematurely or with low birth weight, reduce health care cost by enabling babies to be safely discharged earlier from the hospital, reduce the incidence of child abuse and neglect, and improve parenting and problem-solving skills.

(f) A regional crime prevention and intervention program that serves as an umbrella agency to coordinate and replicate existing services to at-risk children, first-time juvenile offenders, youth crime victims, and school dropouts.

(g) An alternative education outreach school program that serves delinquent repeat offenders between 14 and 18 years of age who have demonstrated failure in school and who are referred by the juvenile court.

(h) A drug treatment and prevention program that provides early identification of children with alcohol or drug problems to facilitate treatment, comprehensive screening and assessment, family involvement, and placement options.

(i) A community resource mother or father program that emphasizes parental responsibility for the behavior of children, and requires the availability of counseling services for children at high risk for delinquent behavior.

History.—s. 76, ch. 97-238; s. 53, ch. 2000-135; s. 140, ch. 2001-266; s. 92, ch. 2006-120.

Note.—Former s. 985.416.



985.672 - Direct-support organization; definition; use of property; board of directors; audit.

985.672 Direct-support organization; definition; use of property; board of directors; audit.—

(1) DEFINITION.—As used in this section, the term “direct-support organization” means an organization whose sole purpose is to support the juvenile justice system and which is:

(a) A corporation not-for-profit incorporated under chapter 617 and which is approved by the Department of State;

(b) Organized and operated to conduct programs and activities; to raise funds; to request and receive grants, gifts, and bequests of moneys; to acquire, receive, hold, invest, and administer, in its own name, securities, funds, objects of value, or other property, real or personal; and to make expenditures to or for the direct or indirect benefit of the Department of Juvenile Justice or the juvenile justice system operated by a county commission or a circuit board;

(c) Determined by the Department of Juvenile Justice to be consistent with the goals of the juvenile justice system, in the best interest of the state, and in accordance with the adopted goals and mission of the Department of Juvenile Justice.

Expenditures of the organization shall be used for the prevention and amelioration of juvenile delinquency. The expenditures of the direct-support organization may not be used for the purpose of lobbying as defined in s. 11.045.

(2) CONTRACT.—The direct-support organization shall operate under written contract with the department. The contract must provide for:

(a) Approval of the articles of incorporation and bylaws of the direct-support organization by the department.

(b) Submission of an annual budget for the approval of the department.

(c) Certification by the department that the direct-support organization is complying with the terms of the contract and in a manner consistent with the goals and purposes of the department and in the best interest of the state. Such certification must be made annually and reported in the official minutes of a meeting of the direct-support organization.

(d) The reversion of moneys and property held in trust by the direct-support organization for the benefit of the juvenile justice system to the state if the department ceases to exist or to the department if the direct-support organization is no longer approved to operate for the department, a county commission, or a circuit board or if the direct-support organization ceases to exist;

(e) The fiscal year of the direct-support organization, which must begin July 1 of each year and end June 30 of the following year;

(f) The disclosure of material provisions of the contract, and the distinction between the department and the direct-support organization, to donors of gifts, contributions, or bequests, including such disclosure on all promotional and fundraising publications.

(3) BOARD OF DIRECTORS.—The Secretary of Juvenile Justice shall appoint a board of directors of the direct-support organization. Members of the organization must include representatives from businesses, representatives from each of the juvenile justice service districts, and one representative appointed at large.

(4) USE OF PROPERTY.—The department may permit, without charge, appropriate use of fixed property, facilities, and personnel services of the juvenile justice system by the direct-support organization, subject to this section. For the purposes of this subsection, the term “personnel services” includes full-time or part-time personnel, as well as payroll processing services.

(a) The department may prescribe any condition with which the direct-support organization must comply in order to use fixed property or facilities of the juvenile justice system.

(b) The department may not permit the use of any fixed property or facilities of the juvenile justice system by the direct-support organization if it does not provide equal membership and employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin.

(c) The department shall adopt rules prescribing the procedures by which the direct-support organization is governed and any conditions with which a direct-support organization must comply to use property or facilities of the department.

(5) DEPOSIT OF FUNDS.—Any moneys may be held in a separate depository account in the name of the direct-support organization and subject to the provisions of the contract with the department.

(6) AUDIT.—The direct-support organization shall provide for an annual financial audit in accordance with s. 215.981.

(7) REPEAL.—This section is repealed October 1, 2018, unless reviewed and saved from repeal by the Legislature.

History.—s. 20, ch. 99-284; s. 51, ch. 2000-135; s. 139, ch. 2001-266; s. 92, ch. 2006-120; s. 29, ch. 2014-96; s. 38, ch. 2014-162.

Note.—Former s. 985.4145.



985.676 - Community juvenile justice partnership grants.

985.676 Community juvenile justice partnership grants.—

(1) GRANTS; CRITERIA.—

(a) In order to encourage the development of a circuit juvenile justice plan and the development and implementation of circuit interagency agreements under s. 985.664, the community juvenile justice partnership grant program is established and shall be administered by the department.

(b) In awarding these grants, the department shall consider applications that at a minimum provide for the following:

1. The participation of the agencies and programs needed to implement the project or program for which the applicant is applying;

2. The reduction of truancy and in-school and out-of-school suspensions and expulsions, the enhancement of school safety, and other delinquency early-intervention and diversion services;

3. The number of youths from 10 through 17 years of age within the geographic area to be served by the program, giving those geographic areas having the highest number of youths from 10 to 17 years of age priority for selection;

4. The extent to which the program targets high-juvenile-crime neighborhoods and those public schools serving juveniles from high-crime neighborhoods;

5. The validity and cost-effectiveness of the program; and

6. The degree to which the program is located in and managed by local leaders of the target neighborhoods and public schools serving the target neighborhoods.

(c) In addition, the department may consider the following criteria in awarding grants:

1. The circuit juvenile justice plan and any county juvenile justice plans that are referred to or incorporated into the circuit plan, including a list of individuals, groups, and public and private entities that participated in the development of the plan.

2. The diversity of community entities participating in the development of the circuit juvenile justice plan.

3. The number of community partners who will be actively involved in the operation of the grant program.

4. The number of students or youths to be served by the grant and the criteria by which they will be selected.

5. The criteria by which the grant program will be evaluated and, if deemed successful, the feasibility of implementation in other communities.

(2) GRANT APPLICATION PROCEDURES.—

(a) Each entity wishing to apply for an annual community juvenile justice partnership grant, which may be renewed for a maximum of 2 additional years for the same provision of services, shall submit a grant proposal for funding or continued funding to the department. The department shall establish the grant application procedures. In order to be considered for funding, the grant proposal shall include the following assurances and information:

1. A letter from the chair of the juvenile justice circuit board confirming that the grant application has been reviewed and found to support one or more purposes or goals of the juvenile justice plan as developed by the board.

2. A rationale and description of the program and the services to be provided, including goals and objectives.

3. A method for identification of the juveniles most likely to be involved in the juvenile justice system who will be the focus of the program.

4. Provisions for the participation of parents and guardians in the program.

5. Coordination with other community-based and social service prevention efforts, including, but not limited to, drug and alcohol abuse prevention and dropout prevention programs, that serve the target population or neighborhood.

6. An evaluation component to measure the effectiveness of the program in accordance with s. 985.632.

7. A program budget, including the amount and sources of local cash and in-kind resources committed to the budget. The proposal must establish to the satisfaction of the department that the entity will make a cash or in-kind contribution to the program of a value that is at least equal to 20 percent of the amount of the grant.

8. The necessary program staff.

(b) The department shall consider the recommendations of the juvenile justice circuit advisory board as to the priority that should be given to proposals submitted by entities within a circuit in awarding such grants.

(c) The department shall make available, to anyone wishing to apply for such a grant, information on all of the criteria to be used in the selection of the proposals for funding pursuant to the provisions of this subsection.

(d) The department shall review all program proposals submitted. Entities submitting proposals shall be notified of approval not later than June 30 of each year.

(e) Each entity that is awarded a grant as provided for in this section shall submit an annual evaluation report to the department, the circuit juvenile justice manager, and the juvenile justice circuit advisory board, by a date subsequent to the end of the contract period established by the department, documenting the extent to which the program objectives have been met, the effect of the program on the juvenile arrest rate, and any other information required by the department. The department shall coordinate and incorporate all such annual evaluation reports with s. 985.632. Each entity is also subject to a financial audit and a performance audit.

(f) The department may establish rules and policy provisions necessary to implement this section.

(3) RESTRICTIONS.—This section does not prevent a program initiated under a community juvenile justice partnership grant established pursuant to this section from continuing to operate beyond the 3-year maximum funding period if it can find other funding sources. Likewise, this section does not restrict the number of programs an entity may apply for or operate.

History.—s. 75, ch. 97-238; s. 32, ch. 98-207; s. 21, ch. 99-284; s. 52, ch. 2000-135; s. 93, ch. 2006-120; s. 6, ch. 2013-118.

Note.—Former s. 985.415.



985.682 - Siting of facilities; criteria.

985.682 Siting of facilities; criteria.—

(1) When the department or a contracted provider proposes a site for a juvenile justice facility, the department or provider shall request that the local government having jurisdiction over such proposed site determine whether or not the proposed site is appropriate for public use under local government comprehensive plans, local land use ordinances, local zoning ordinances or regulations, and other local ordinances in effect at the time of such request. If no such determination is made within 90 days after the request, it shall be presumed that the proposed site is in compliance with such plans, ordinances, or regulations.

(2) If the local government determines within 90 days after the request that construction of a facility on the proposed site does not comply with any such plan, ordinance, or regulation, the department may request a modification of such plan, ordinance, or regulation without having an ownership interest in such property. For the purposes of this section, modification includes, but is not limited to, a variance, rezoning, special exception, or any other action of the local government having jurisdiction over the proposed site which would authorize siting of a facility.

(3) Upon receipt of a request for modification from the department, the local government may recommend and hold a public hearing on the request for modification in the same manner as for a rezoning as provided under the appropriate special or local law or ordinance, except that such proceeding shall be recorded by tape or by a certified court reporter and made available for transcription at the expense of any interested party.

(4) When the department requests such a modification and it is denied by the local government, the local government or the department shall initiate the dispute resolution process to reconcile differences on the siting of correctional facilities between the department, local governments, and private citizens. The department shall establish, by rule, procedures for dispute resolution. The dispute resolution process shall require the parties to commence meetings to reconcile their differences. If the parties fail to resolve their differences within 30 days after the denial, the parties shall engage in voluntary mediation or similar process. If the parties fail to resolve their differences by mediation within 60 days after the denial, or if no action is taken on the department’s request within 90 days after the request, the department must appeal the decision of the local government on the requested modification of local plans, ordinances, or regulations to the Governor and Cabinet. Any dispute resolution process initiated under this section must conform to the time limitations set forth herein. However, upon agreement of all parties, the time limits may be extended, but in no event may the dispute resolution process extend over 180 days.

(5) The Governor and Cabinet shall consider the following when determining whether to grant the appeal from the decision of the local government on the requested modification:

(a) The record of the proceedings before the local government.

(b) Reports and studies by any other agency relating to matters within the jurisdiction of such agency which may be potentially affected by the proposed site.

(c) Existing studies, reports and information maintained by the department as the Governor and Cabinet may request addressing the feasibility and availability of alternative sites in the general area, and the need for a facility in the area based on the average number of petitions, commitments, and transfers into the criminal court from the county to state facilities for the most recent 3 calendar years.

(6) The Governor and Cabinet, upon determining that the local government has recommended no feasible alternative site and that the interests of the state in providing facilities outweigh the concerns of the local government, shall authorize construction and operation of a facility on the proposed site notwithstanding any local plan, ordinance, or regulation.

(7) The Governor and Cabinet may adopt rules of procedure to govern these proceedings in accordance with the provisions of s. 120.54.

(8) Actions taken by the department or the Governor and Cabinet pursuant to this section shall not be subject to the provisions of ss. 120.56, 120.569, and 120.57. The decision by the Governor and Cabinet shall be subject to judicial review pursuant to s. 120.68 in the District Court of Appeal, First District.

(9) All other departments and agencies of the state shall cooperate fully with the department to accomplish the siting of facilities for juvenile offenders.

(10) It is the intent of the Legislature to expedite the siting of, acquisition of land for, and construction by the Department of Juvenile Justice of state juvenile justice facilities operated by the department or a private vendor under contract with the department. Other agencies shall cooperate with the department and expeditiously fulfill their responsibilities to avoid unnecessary delay in the siting of, acquisition of land for, and construction of state juvenile justice facilities. This section and all other laws of the state shall be construed to accomplish this intent. This section shall take precedence over any other law to the contrary.

(11)(a) The department shall acquire land and erect juvenile justice facilities necessary to accommodate children committed to the custody, care, or supervision of the department, and shall make additional alterations to facilities to accommodate any increase in the number of children. The department shall establish adequate accommodations for staff of the department who are required to reside continuously within the facilities.

(b) Notwithstanding s. 255.25(1), the department may enter into lease-purchase agreements to provide juvenile justice facilities for housing committed youths, contingent upon available funds. The facilities provided through such agreements must meet the program plan and specifications of the department. The department may enter into such lease agreements with private corporations and other governmental entities. However, notwithstanding s. 255.25(3)(a), a lease agreement may not be entered into except upon advertisement for the receipt of competitive bids and award to the lowest and best bidder except if contracting with other governmental entities.

(c) A lease-purchase agreement that is for a term extending beyond the end of a fiscal year is subject to the provisions of s. 216.311.

(12)(a) Notwithstanding s. 253.025 or s. 287.057, when the department finds it necessary for timely site acquisition, it may contract, without using the competitive selection procedure, with an appraiser whose name is on the list of approved appraisers maintained by the Division of State Lands of the Department of Environmental Protection under s. 253.025(8). When the department directly contracts for appraisal services, it must contract with an approved appraiser who is not employed by the same appraisal firm for review services.

(b) Notwithstanding s. 253.025(8), the department may negotiate and enter into an option contract before an appraisal is obtained. The option contract must state that the final purchase price may not exceed the maximum value allowed by law. The consideration for such an option contract may not exceed 10 percent of the estimate obtained by the department or 10 percent of the value of the parcel, whichever amount is greater.

(c) This subsection applies only to a purchase or acquisition of land for juvenile justice facilities. This subsection does not modify the authority of the Board of Trustees of the Internal Improvement Trust Fund or the Division of State Lands of the Department of Environmental Protection to approve any contract for purchase of state lands as provided by law or to require policies and procedures to obtain clear legal title to parcels purchased for state purposes.

(13) The department may sell, to the best possible advantage, any detached parcels of land belonging to the bodies of land purchased for the state juvenile justice facilities. The department may purchase any parcel of land contiguous with the lands purchased for state juvenile justice facilities.

(14) The department may begin preliminary site preparation and obtain the appropriate permits for the construction of a juvenile justice facility after approval by the Board of Trustees of the Internal Improvement Trust Fund of the lease purchase agreement or option contract if, in the department’s discretion, commencing construction is in the best interests of the state.

(15) Insofar as the provisions of this section are inconsistent with the provisions of any other law, general, special, or local, the provisions of this section are controlling. Additionally, the criteria and procedures set forth in this section supersede and are in lieu of any review and approval required by s. 380.06.

History.—s. 5, ch. 90-208; s. 20, ch. 93-230; s. 56, ch. 94-209; s. 13, ch. 96-398; s. 5, ch. 96-410; s. 70, ch. 97-238; s. 27, ch. 98-207; s. 140, ch. 99-3; s. 94, ch. 2006-120; s. 57, ch. 2012-116; s. 11, ch. 2013-152; s. 39, ch. 2014-162; s. 30, ch. 2015-30; s. 47, ch. 2016-233.

Note.—Former s. 39.074; s. 985.41.



985.686 - Shared county and state responsibility for juvenile detention.

985.686 Shared county and state responsibility for juvenile detention.—

(1) It is the policy of this state that the state and the counties have a joint obligation, as provided in this section, to contribute to the financial support of the detention care provided for juveniles.

(2) As used in this section, the term:

(a) “Detention care” means secure detention and respite beds for juveniles charged with a domestic violence crime.

(b) “Fiscally constrained county” means a county within a rural area of opportunity as designated by the Governor pursuant to s. 288.0656 or each county for which the value of a mill will raise no more than $5 million in revenue, based on the certified school taxable value certified pursuant to s. 1011.62(4)(a)1.a., from the previous July 1.

(3) Each county shall pay the costs of providing detention care, exclusive of the costs of any preadjudicatory nonmedical educational or therapeutic services and $2.5 million provided for additional medical and mental health care at the detention centers, for juveniles for the period of time prior to final court disposition. The department shall develop an accounts payable system to allocate costs that are payable by the counties.

(4) Notwithstanding subsection (3), the state shall pay all costs of detention care for juveniles for which a fiscally constrained county would otherwise be billed.

(a) By October 1, 2004, the department shall develop a methodology for determining the amount of each fiscally constrained county’s costs of detention care for juveniles, for the period of time prior to final court disposition, which must be paid by the state. At a minimum, this methodology must consider the difference between the amount appropriated to the department for offsetting the costs associated with the assignment of juvenile pretrial detention expenses to the fiscally constrained county and the total estimated costs to the fiscally constrained county, for the fiscal year, of detention care for juveniles for the period of time prior to final court disposition.

(b) Subject to legislative appropriation and based on the methodology developed under paragraph (a), the department shall provide funding to offset the costs to fiscally constrained counties of detention care for juveniles for the period of time prior to final court disposition. If county matching funds are required by the department to eliminate the difference calculated under paragraph (a) or the difference between the actual costs of the fiscally constrained counties and the amount appropriated in small county grants for use in mitigating such costs, that match amount must be allocated proportionately among all fiscally constrained counties.

(5) Each county shall incorporate into its annual county budget sufficient funds to pay its costs of detention care for juveniles who reside in that county for the period of time prior to final court disposition. This amount shall be based upon the prior use of secure detention for juveniles who are residents of that county, as calculated by the department. Each county shall pay the estimated costs at the beginning of each month. Any difference between the estimated costs and actual costs shall be reconciled at the end of the state fiscal year.

(6) Each county shall pay to the department for deposit into the Shared County/State Juvenile Detention Trust Fund its share of the county’s total costs for juvenile detention, based upon calculations published by the department with input from the counties.

(7) The Department of Juvenile Justice shall determine each quarter whether the counties of this state are remitting to the department their share of the costs of detention as required by this section.

(8) The Department of Revenue and the counties shall provide technical assistance as necessary to the Department of Juvenile Justice in order to develop the most cost-effective means of collection.

(9) Funds received from counties pursuant to this section are not subject to the service charges provided in s. 215.20.

(10) This section does not apply to any county that provides detention care for preadjudicated juveniles or that contracts with another county to provide detention care for preadjudicated juveniles.

(11) The department may adopt rules to administer this section.

History.—s. 1, ch. 2004-263; ss. 1, 2, ch. 2004-473; s. 3, ch. 2006-62; s. 95, ch. 2006-120; s. 4, ch. 2006-229; s. 11, ch. 2007-73; s. 3, ch. 2008-8; s. 54, ch. 2010-117; s. 1, ch. 2011-53; s. 1, ch. 2012-137; s. 42, ch. 2014-218.

Note.—Former s. 985.2155.



985.6865 - Juvenile detention.

985.6865 Juvenile detention.—

(1) The Legislature finds that various counties and the Department of Juvenile Justice have engaged in a multitude of legal proceedings regarding detention cost sharing for juveniles. Such litigation has largely focused on how the Department of Juvenile Justice calculates the detention costs that the counties are responsible for paying, leading to the overbilling of counties for a period of years. Additionally, litigation pending in 2016 is a financial burden on the taxpayers of this state.

(2) It is the intent of the Legislature that all counties that are not fiscally constrained counties and that have pending administrative or judicial claims or challenges file a notice of voluntary dismissal with prejudice to dismiss all actions pending on or before February 1, 2016, against the state or any state agency related to juvenile detention cost sharing. Furthermore, all counties that are not fiscally constrained shall execute a release and waiver of any existing or future claims and actions arising from detention cost share prior to the 2016-2017 fiscal year. The department may not seek reimbursement from counties complying with this subsection for any underpayment for any cost-sharing requirements before the 2016-2017 fiscal year.

(3) As used in this section, the term:

(a) “Detention care” means secure detention and respite beds for juveniles charged with a domestic violence crime.

(b) “Fiscally constrained county” means a county within a rural area of opportunity as designated by the Governor pursuant to s. 288.0656 or each county for which the value of a mill will raise no more than $5 million in revenue, based on the certified school taxable value certified pursuant to s. 1011.62(4)(a)1.a., from the previous July 1.

(c) “Total shared detention costs” means the amount of funds expended by the department for the costs of detention care for the prior fiscal year. This amount includes the most recent actual certify forward amounts minus any funds it expends on detention care for juveniles residing in fiscally constrained counties or out of state.

(4)(a) Notwithstanding s. 985.686 and for the 2016-2017 state fiscal year, each county that is not a fiscally constrained county that has taken the action fulfilling the intent of this legislation as described in subsection (2) shall pay to the department its annual percentage share of $42.5 million. By June 1, 2016, the department shall calculate and provide to each county that is not a fiscally constrained county its annual percentage share by dividing the total number of detention days for juveniles residing in that county for the most recently completed 12-month period by the total number of detention days for juveniles in all counties that are not fiscally constrained counties during the same period. Beginning July 1, 2016, each such county shall pay to the department its annual percentage share of $42.5 million, which shall be paid in 12 equal payments due on the first day of each month. The state shall pay the remaining actual costs of detention care. This paragraph expires June 30, 2017.

(b) Notwithstanding s. 985.686, for the 2017-2018 fiscal year, and each fiscal year thereafter, each county that is not a fiscally constrained county and that has taken the action fulfilling the intent of this section as described in subsection (2) shall pay its annual percentage share of 50 percent of the total shared detention costs. By July 15, 2017, and each year thereafter, the department shall calculate and provide to each county that is not a fiscally constrained county its annual percentage share by dividing the total number of detention days for juveniles residing in the county for the most recently completed 12-month period by the total number of detention days for juveniles in all counties that are not fiscally constrained counties during the same period. The annual percentage share of each county that is not a fiscally constrained county must be multiplied by 50 percent of the total shared detention costs to determine that county’s share of detention costs. Beginning August 1, each such county shall pay to the department its share of detention costs, which shall be paid in 12 equal payments due on the first day of each month. The state shall pay the remaining actual costs of detention care.

(5) The state shall pay all costs of detention care for juveniles residing in a fiscally constrained county and for juveniles residing out of state. The state shall pay all costs of detention care for juveniles housed in state detention centers from counties that provide their own detention care for juveniles.

(6) Each county that is not a fiscally constrained county and that has taken the action fulfilling the intent of this section as described in subsection (2) shall incorporate into its annual county budget sufficient funds to pay its annual percentage share of the total shared detention costs required by subsection (4).

(7) Funds paid by the counties to the department pursuant to this section must be deposited into the Shared County/State Juvenile Detention Trust Fund.

(8) The department shall determine each quarter whether the counties are remitting funds as required by this section.

(9) Funds received from counties pursuant to this section are not subject to the service charges provided in s. 215.20.

(10) The department may adopt rules to administer this section.

History.—s. 1, ch. 2016-152.



985.688 - Administering county and municipal delinquency programs and facilities.

985.688 Administering county and municipal delinquency programs and facilities.—

(1) A county or municipal government may plan, develop, and coordinate services and programs for the control and rehabilitative treatment of delinquent behavior.

(2) A county or municipal government may develop or contract for innovative programs that provide rehabilitative treatment with particular emphasis on reintegration and conditional release for all children in the program, including halfway houses and community-based substance abuse treatment services, mental health treatment services, residential and nonresidential programs, and environmental programs.

(3) A county or municipal government developing or contracting for a local program pursuant to this section is responsible for all costs associated with the establishment, operation, and maintenance of the program.

(4) In accordance with rules adopted by the department, a county or municipal government may transfer a child, when necessary to appropriately administer the child’s commitment, from one facility or program operated, contracted, or subcontracted by the county or municipal government to another such facility or program.

(5) In view of the importance of the basic value of work, responsibility, and self-reliance to a child’s rehabilitation within his or her community, a county or municipal government may provide work programs for delinquent children and may pay a child a reasonable sum of money for work performed while employed in any such work program. The work involved in such work programs must be designed to benefit the county or municipal government, the local community, or the state.

(6) A county or municipal government developing or contracting for a local program pursuant to this section is responsible for following state law and department rules relating to children’s delinquency services and for the coordination of its efforts with those of the Federal Government, state agencies, private agencies, and child advocacy groups providing such services.

(7) The department is required to conduct quarterly inspections and evaluations of each county or municipal government juvenile delinquency program to determine whether the program complies with department rules for continued operation of the program. The department shall charge, and the county or municipal government shall pay, a monitoring fee equal to 0.5 percent of the direct operating costs of the program. The operation of a program which fails to pass the department’s quarterly inspection and evaluation, if the deficiency causing the failure is material, must be terminated if such deficiency is not corrected by the next quarterly inspection.

(8) A county or municipal government providing a local program pursuant to this section shall ensure that personnel responsible for the care, supervision, and treatment of children in the program are apprised of the requirements of this section and appropriately trained to comply with department rules.

(9) A county or municipal government may establish and operate a juvenile detention facility in compliance with this section, if such facility is certified by the department.

(a) The department shall evaluate the county or municipal government detention facility to determine whether the facility complies with the department’s rules prescribing the standards and requirements for the operation of a juvenile detention facility. The rules for certification of secure juvenile detention facilities operated by county or municipal governments must be consistent with the rules for certification of secure juvenile detention facilities operated by the department.

(b) The department is required to conduct quarterly inspections and evaluations of each county or municipal government juvenile detention facility to determine whether the facility complies with the department’s rules for continued operation. The department shall charge, and the county or municipal government shall pay, a monitoring fee equal to 0.5 percent of the direct operating costs of the program. The operation of a facility which fails to pass the department’s quarterly inspection and evaluation, if the deficiency causing the failure is material, must be terminated if such deficiency is not corrected by the next quarterly inspection.

(c) A county or municipal government operating a local juvenile detention facility pursuant to this section is responsible for all costs associated with the establishment, operation, and maintenance of the facility.

(d) Only children who reside within the jurisdictional boundaries of the county or municipal government operating the juvenile detention facility and children who are detained for committing an offense within the jurisdictional boundaries of the county or municipal government operating the facility may be held in the facility.

(e) A child may be placed in a county or municipal government juvenile detention facility only when:

1. The department’s regional juvenile detention facility is filled to capacity;

2. The safety of the child dictates; or

3. Otherwise ordered by a court.

(f) A child who is placed in a county or municipal government juvenile detention facility must meet the detention criteria as established in this chapter.

(10)(a) The department may institute injunctive proceedings in a court of competent jurisdiction against a county or municipality to:

1. Enforce the provisions of this chapter or a minimum standard, rule, regulation, or order issued or entered pursuant thereto; or

2. Terminate the operation of a facility operated pursuant to this section.

(b) The department may institute proceedings against a county or municipality to terminate the operation of a facility when any of the following conditions exist:

1. The facility fails to take preventive or corrective measures in accordance with any order of the department.

2. The facility fails to abide by any final order of the department once it has become effective and binding.

3. The facility commits any violation of this section constituting an emergency requiring immediate action as provided in this chapter.

4. The facility has willfully and knowingly refused to comply with the screening requirement for personnel under s. 985.644(1) or has refused to dismiss personnel found to be in noncompliance with the requirements for good moral character.

(c) Injunctive relief may include temporary and permanent injunctions.

(11)(a) Notwithstanding the provisions of this section, a county is in compliance with this section if:

1. The county provides the full cost for detention for juveniles;

2. The county authorizes the county sheriff, any other county jail operator, or a contracted provider located inside or outside the county to provide detention care for juveniles;

3. The county sheriff or other county jail operator is accredited by the Florida Corrections Accreditation Commission or American Correctional Association; and

4. The facility is inspected annually and meets the Florida Model Jail Standards.

(b) A county or county sheriff may form regional detention facilities through an interlocal agreement in order to meet the requirements of this section.

(c) Each county sheriff or other county jail operator must follow the federal regulations that require sight and sound separation of juvenile inmates from adult inmates.

(d) A county or county sheriff that complies with this subsection is not subject to any additional training, procedures, or inspections required by this chapter.

History.—s. 27, ch. 92-287; s. 216, ch. 95-147; s. 71, ch. 97-238; s. 49, ch. 2000-135; s. 96, ch. 2006-120; s. 2, ch. 2011-53; s. 8, ch. 2012-56; s. 3, ch. 2016-152.

Note.—Former s. 39.0215; s. 985.411.



985.69 - Repair and maintenance funding for juvenile justice purposes.

985.69 Repair and maintenance funding for juvenile justice purposes.—Funds from juvenile justice appropriations may be used as funding for juvenile justice purposes that include, but are not limited to, remodeling or renovation of existing facilities, purchase of equipment and furniture, site development, and other necessary and reasonable costs associated with the repair and maintenance of facilities or programs.

History.—s. 16, ch. 96-398; ss. 24, 79, ch. 2002-402; s. 34, ch. 2003-399; s. 24, ch. 2005-3; s. 97, ch. 2006-120; s. 40, ch. 2014-162.

Note.—Former s. 985.4075.



985.692 - Juvenile Welfare Trust Fund.

985.692 Juvenile Welfare Trust Fund.—

(1) There is created in the Department of Juvenile Justice the Juvenile Welfare Trust Fund. The fund shall be credited with proceeds from the operation of canteens, vending machines, hobby shops, activity centers, farming projects, donations to a program, contracted telephone commissions, and other such facilities or programs designated as accruing to the Juvenile Welfare Trust Fund. The purpose of the trust fund shall be for the benefit and welfare of juveniles committed to or detained in facilities operated by the department or by private vendors contracting with the department.

(2) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 1, ch. 99-327; s. 2, ch. 2002-120; s. 97, ch. 2006-120.

Note.—Former s. 985.4041.






Part XII - MISCELLANEOUS OFFENSES (ss. 985.701-985.731)

985.701 - Sexual misconduct prohibited; reporting required; penalties.

985.701 Sexual misconduct prohibited; reporting required; penalties.—

(1)(a)1. As used in this section, the term:

a. “Sexual misconduct” means fondling the genital area, groin, inner thighs, buttocks, or breasts of a person; the oral, anal, or vaginal penetration by or union with the sexual organ of another; or the anal or vaginal penetration of another by any other object. The term does not include an act done for a bona fide medical purpose or an internal search conducted in the lawful performance of duty by an employee of the department or an employee of a provider under contract with the department.

b. “Employee” includes paid staff members, volunteers, and interns who work in a department program or a program operated by a provider under a contract.

c. “Juvenile offender” means any person of any age who is detained or supervised by, or committed to the custody of, the department.

2. An employee who engages in sexual misconduct with a juvenile offender commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. An employee may be found guilty of violating this subsection without having committed the crime of sexual battery.

3. The consent of the juvenile offender to any act of sexual misconduct is not a defense to prosecution under this subsection.

4. This subsection does not apply to an employee of the department, or an employee of a provider under contract with the department, who:

a. Is legally married to a juvenile offender who is detained or supervised by, or committed to the custody of, the department.

b. Has no reason to believe that the person with whom the employee engaged in sexual misconduct is a juvenile offender.

(b) Notwithstanding prosecution, any violation of this subsection, as determined by the Public Employees Relations Commission, constitutes sufficient cause under s. 110.227 for dismissal from employment with the department, and such person may not again be employed in any capacity in connection with the juvenile justice system.

(2) An employee of the department, or an employee of a provider under contract with the department, who witnesses sexual misconduct committed against a juvenile offender, or who has reasonable cause to suspect that sexual misconduct has been committed against a juvenile offender, shall immediately report the incident to the department’s incident hotline, and prepare, date, and sign an independent report that specifically describes the nature of the sexual misconduct, the location and time of the incident, and the persons involved. The employee shall deliver the report to the supervisor or program director, who is responsible for providing copies to the department’s inspector general and the circuit juvenile justice manager. The inspector general shall immediately conduct an appropriate administrative investigation, and, if there is probable cause to believe that a violation of subsection (1) has occurred, the inspector general shall notify the state attorney in the circuit in which the incident occurred.

(3)(a) Any person who is required to prepare a report under this section and who knowingly or willfully fails to do so, or who knowingly or willfully prevents another person from doing so, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) Any person who knowingly or willfully submits inaccurate, incomplete, or untruthful information with respect to a report required under this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) Any person who knowingly or willfully coerces or threatens any other person with the intent to alter testimony or a written report regarding an incident of sexual misconduct commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 2, ch. 97-215; s. 47, ch. 2000-135; s. 98, ch. 2006-120; s. 42, ch. 2014-162.

Note.—Former s. 985.4045.



985.702 - Willful and malicious neglect of a juvenile offender prohibited; reporting required; penalties.

985.702 Willful and malicious neglect of a juvenile offender prohibited; reporting required; penalties.—

(1) As used in this section, the term:

(a) “Employee” means a paid staff member, volunteer, or intern who works in a department program or a program operated by a provider under a contract with the department.

(b) “Juvenile offender” means any person of any age who is detained by, or committed to the custody of, the department.

(c) “Neglect” means:

1. An employee’s failure or omission to provide a juvenile offender with the proper level of care, supervision, and services necessary to maintain the juvenile offender’s physical and mental health, including, but not limited to, adequate food, nutrition, clothing, shelter, supervision, medicine, and medical services; or

2. An employee’s failure to make a reasonable effort to protect a juvenile offender from abuse, neglect, or exploitation by another person.

(2)(a) An employee who willfully and maliciously neglects a juvenile offender without causing great bodily harm, permanent disability, or permanent disfigurement commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(b) An employee who willfully and maliciously neglects a juvenile offender and in so doing causes great bodily harm, permanent disability, or permanent disfigurement commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

(c) Notwithstanding prosecution, any violation of paragraph (a) or paragraph (b), as determined by the Public Employees Relations Commission, constitutes sufficient cause under s. 110.227 for dismissal from employment with the department, and such person may not again be employed in any capacity in the juvenile justice system.

(3) An employee who witnesses the infliction of neglect upon a juvenile offender shall immediately report the incident to the department’s incident hotline and prepare, date, and sign an independent report that specifically describes the nature of the incident, the location and time of the incident, and the persons involved in the incident. The employee shall deliver the report to the employee’s supervisor or program director, who must provide copies to the department’s inspector general and the circuit juvenile justice manager. The inspector general shall immediately conduct an appropriate administrative investigation, and, if there is probable cause to believe that a violation of subsection (2) has occurred, the inspector general shall notify the state attorney in the circuit in which the incident occurred.

(4)(a) A person who is required to prepare a report under this section who knowingly or willfully fails to do so, or who knowingly or willfully prevents another person from doing so, commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(b) A person who knowingly or willfully submits inaccurate, incomplete, or untruthful information with respect to a report required under this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(c) A person who knowingly or willfully coerces or threatens any other person with the intent to alter testimony or a written report regarding an incident of neglect upon a juvenile offender commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 43, ch. 2014-162.



985.711 - Introduction, removal, or possession of certain articles unlawful; penalty.

985.711 Introduction, removal, or possession of certain articles unlawful; penalty.—

(1)(a) Except as authorized through program policy or operating procedure or as authorized by the facility superintendent, program director, or manager, a person may not introduce into or upon the grounds of a juvenile detention facility or commitment program, or take or send, or attempt to take or send, from a juvenile detention facility or commitment program, any of the following articles, which are declared to be contraband under this section:

1. Any unauthorized article of food or clothing.

2. Any intoxicating beverage or any beverage that causes or may cause an intoxicating effect.

3. Any controlled substance, as defined in s. 893.02(4), or any prescription or nonprescription drug that has a hypnotic, stimulating, or depressing effect.

4. Any firearm or weapon of any kind or any explosive substance.

(b) A person may not transmit contraband to, cause contraband to be transmitted to or received by, attempt to transmit contraband to, or attempt to cause contraband to be transmitted to or received by, a juvenile offender into or upon the grounds of a juvenile detention facility or commitment program, except as authorized through program policy or operating procedures or as authorized by the facility superintendent, program director, or manager.

(c) A juvenile offender or any person, while upon the grounds of a juvenile detention facility or commitment program, may not be in actual or constructive possession of any article or thing declared to be contraband under this section, except as authorized through program policy or operating procedures or as authorized by the facility superintendent, program director, or manager.

(2) Any person who violates this section as it pertains to an article of contraband described in subparagraph (1)(a)1. commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084. In all other cases, a person who violates this section commits a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 3, ch. 97-215; s. 98, ch. 2006-120; s. 33, ch. 2016-145.

Note.—Former s. 985.4046.



985.721 - Escapes from secure detention or residential commitment facility.

985.721 Escapes from secure detention or residential commitment facility.—An escape from:

(1) Any secure detention facility maintained for the temporary detention of children, pending adjudication, disposition, or placement;

(2) Any residential commitment facility described in s. 985.03(44), maintained for the custody, treatment, punishment, or rehabilitation of children found to have committed delinquent acts or violations of law; or

(3) Lawful transportation to or from any such secure detention facility or residential commitment facility,

constitutes escape within the intent and meaning of s. 944.40 and is a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

History.—s. 5, ch. 90-208; s. 13, ch. 92-287; s. 52, ch. 94-209; s. 12, ch. 95-152; s. 3, ch. 96-398; s. 113, ch. 97-238; s. 4, ch. 98-207; s. 59, ch. 98-280; s. 163, ch. 98-403; s. 136, ch. 99-3; s. 30, ch. 99-284; s. 41, ch. 2000-135; s. 41, ch. 2001-64; s. 18, ch. 2005-263; s. 99, ch. 2006-120; s. 3, ch. 2010-123; s. 9, ch. 2012-56; s. 44, ch. 2014-162.

Note.—Former s. 39.061; s. 944.401; s. 985.3141.



985.731 - Sheltering unmarried minors; aiding unmarried minor runaways; violations.

985.731 Sheltering unmarried minors; aiding unmarried minor runaways; violations.—

(1)(a) A person who is not an authorized agent of the department or the Department of Children and Families may not knowingly shelter an unmarried minor for more than 24 hours without the consent of the minor’s parent or guardian or without notifying a law enforcement officer of the minor’s name and the fact that the minor is being provided shelter.

(b) A person may not knowingly provide aid to an unmarried minor who has run away from home without first contacting the minor’s parent or guardian or notifying a law enforcement officer. The aid prohibited under this paragraph includes assisting the minor in obtaining shelter, such as hotel lodgings.

(2) A person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 14, ch. 97-281; s. 100, ch. 2006-120; s. 360, ch. 2014-19.

Note.—Former s. 985.2065.






Part XIII - INTERSTATE COMPACT ON JUVENILES (ss. 985.801-985.8025)

985.801 - Interstate Compact on Juveniles; implementing legislation; legislative findings and policy.

985.801 Interstate Compact on Juveniles; implementing legislation; legislative findings and policy.—

(1) It is hereby found and declared:

(a) That juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals, and welfare, and the health, morals, and welfare of others;

(b) That the cooperation of this state with other states is necessary to provide for the welfare and protection of juveniles and of the people of this state.

(2) It shall therefore be the policy of this state, in adopting the Interstate Compact on Juveniles, to cooperate fully with other states:

(a) In returning juveniles to such other states whenever their return is sought; and

(b) In accepting the return of juveniles whenever a juvenile residing in this state is found or apprehended in another state and in taking all measures to initiate proceedings for the return of such juveniles.

History.—s. 1, ch. 57-298; s. 26, ch. 78-414; s. 80, ch. 97-238; s. 101, ch. 2006-120.

Note.—Former s. 39.25; s. 39.51; s. 985.501.



985.802 - Execution of interstate compact for juveniles.

985.802 Execution of interstate compact for juveniles.—The Governor is authorized and directed to execute a compact on behalf of this state with any other state or states legally joining thereto in the form substantially as follows. This compact does not interfere with this state’s authority to determine policy regarding juvenile offenders and nonoffenders within this state.

THE INTERSTATE COMPACT FOR JUVENILES

ARTICLE I

PURPOSE.—

(1) The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents, and status offenders who are on probation or parole and who have absconded, escaped, or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. s. 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

(2) It is the purpose of this compact, through means of joint and cooperative action among the compacting states to: (A) ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; (B) ensure that the public safety interests of the public, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; (C) return juveniles who have run away, absconded, or escaped from supervision or control or who have been accused of an offense to the state requesting their return; (D) make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; (E) provide for the effective tracking and supervision of juveniles; (F) equitably allocate the costs, benefits, and obligations of the compacting states; (G) establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency that has jurisdiction over juvenile offenders; (H) ensure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; (I) establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact; (J) establish a system of uniform data collection of information pertaining to juveniles subject to this compact which allows access by authorized juvenile justice and criminal justice officials, and regular reporting of activities under this compact to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators; (K) monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance; (L) coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and (M) coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision, and other compacts affecting juveniles, particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the Interstate Commission created in this compact are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of the compact. The provisions of the compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II

DEFINITIONS.—As used in this compact, unless the context clearly requires a different construction:

(1) “Bylaws” means those bylaws established by the Interstate Commission for its governance or for directing or controlling its actions or conduct.

(2) “Compact administrator” means the individual in each compacting state, appointed pursuant to the terms of this compact, who is responsible for the administration and management of the state’s supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission, and the policies adopted by the state council under this compact.

(3) “Compacting state” means any state that has enacted the enabling legislation for this compact.

(4) “Commissioner” means the voting representative of each compacting state appointed pursuant to Article III of this compact.

(5) “Court” means any court having jurisdiction over delinquent, neglected, or dependent children.

(6) “Deputy compact administrator” means the individual, if any, in each compacting state appointed to act on behalf of a compact administrator pursuant to the terms of the compact who is responsible for the administration and management of the state’s supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission, and the policies adopted by the state council under this compact.

(7) “Interstate Commission” means the Interstate Commission for Juveniles created by Article III of this compact.

(8) “Juvenile” means any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(a) Accused delinquent - a person charged with an offense that, if committed by an adult, would be a criminal offense;

(b) Adjudicated delinquent - a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(c) Accused status offender - a person charged with an offense that would not be a criminal offense if committed by an adult;

(d) Adjudicated status offender - a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(e) Nonoffender - a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

(9) “Noncompacting state” means any state that has not enacted the enabling legislation for this compact.

(10) “Probation or parole” means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

(11) “Rule” means a written statement by the Interstate Commission adopted pursuant to Article VI of this compact which is of general applicability and implements, interprets, or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the commission; has the force and effect of statutory law in a compacting state; and includes the amendment, repeal, or suspension of an existing rule.

(12) “State” means a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands.

ARTICLE III

INTERSTATE COMMISSION FOR JUVENILES.—

(1) The compacting states hereby create the “Interstate Commission for Juveniles.” The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers, and duties set forth in this compact, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(2) The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator, or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

(3) In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such noncommissioner members must include a member of the national organization of governors, legislatures, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All noncommissioner members of the Interstate Commission shall be ex officio, nonvoting members. The Interstate Commission may provide in its bylaws for such additional ex officio, nonvoting members, including members of other national organizations, in such numbers as shall be determined by the Interstate Commission.

(4) Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(5) The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact, which shall be managed by an executive director and Interstate Commission staff. The executive committee shall administer enforcement and compliance with the provisions of the compact, its bylaws, and rules, and shall perform other duties as directed by the Interstate Commission or set forth in the bylaws.

(6) Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and may not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members’ participation in meetings by telephone or other means of telecommunication or electronic communication.

(7) The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules, which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements. Such methods of data collection, exchange, and reporting shall, insofar as is reasonably possible, conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV

POWERS AND DUTIES OF THE INTERSTATE COMMISSION.—The Interstate Commission shall have the following powers and duties:

(1) To provide for dispute resolution among compacting states.

(2) To adopt rules to effect the purposes and obligations as enumerated in this compact, and which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(3) To oversee, supervise, and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws and rules adopted by the Interstate Commission.

(4) To enforce compliance with the compact provisions, the rules adopted by the Interstate Commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

(5) To establish and maintain offices that are located within one or more of the compacting states.

(6) To purchase and maintain insurance and bonds.

(7) To borrow, accept, hire, or contract for services of personnel.

(8) To establish and appoint committees and hire staff that it deems necessary for carrying out its functions, including, but not limited to, an executive committee as required in Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants; to fix their compensation, define their duties, and determine their qualifications; and to establish the Interstate Commission’s personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, use, and dispose of such donations and grants.

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed.

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

(13) To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

(14) To sue and to be sued.

(15) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(18) To coordinate education, training, and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

(19) To establish uniform standards of the reporting, collecting, and exchanging of data.

(20) To maintain its corporate books and records in accordance with the bylaws.

ARTICLE V

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION.—

Section A. Bylaws.—The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee and such other committees as may be necessary;

(3) Providing for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers of the Interstate Commission;

(6) Providing a mechanism for concluding the operation of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the compact after the payment or reserving all of its debts and obligations;

(7) Providing start-up rules for initial administration of the compact; and

(8) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and staff.—

(1) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and vice chairperson, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson’s absence or disability, the vice chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation as the Interstate Commission deems appropriate. The executive director shall serve as secretary to the Interstate Commission, but may not be a member, and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section C. Qualified immunity, defense, and indemnification.—

(1) The Interstate Commission’s executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of commission employment, duties, or responsibilities; provided that any such person is not protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person’s employment or duties for acts, errors, or omissions occurring within such person’s state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(3) The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner’s representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities; provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(4) The Interstate Commission shall indemnify and hold the commissioner of a compacting state or the commissioner’s representatives or employees, or the Interstate Commission’s representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities; provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION.—

(1) The Interstate Commission shall adopt and publish rules in order to effectively and efficiently achieve the purposes of the compact.

(2) Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the “Model State Administrative Procedures Act,” 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000), or such other administrative procedures act as the Interstate Commission deems appropriate consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the United States Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Interstate Commission.

(3) When adopting a rule, the Interstate Commission shall, at a minimum:

(a) Publish the proposed rule’s entire text stating the reason for that proposed rule;

(b) Allow and invite any and all persons to submit written data, facts, opinions, and arguments, which information shall be added to the record and made publicly available;

(c) Provide an opportunity for an informal hearing if petitioned by 10 or more persons; and

(d) Adopt a final rule and its effective date, if appropriate, based on input from state or local officials or interested parties.

(4) Allow, not later than 60 days after a rule is adopted, any interested person to file a petition in the United States District Court for the District of Columbia, or in the Federal District Court where the Interstate Commission’s principal office is located, for judicial review of such rule. If the court finds that the Interstate Commission’s actions are not supported by the substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

(5) If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

(6) The existing rules governing the operation of the Interstate Compact on Juveniles superseded by this act shall be null and void 12 months after the first meeting of the Interstate Commission created hereunder.

(7) Upon determination by the Interstate Commission that a state of emergency exists, it may adopt an emergency rule that shall become effective immediately upon adoption; provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than 90 days after the effective date of the emergency rule.

ARTICLE VII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION.—

Section A. Oversight.—

(1) The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact’s purposes and intent. The provisions of this compact and the rules adopted hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission, the commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute resolution.—

(1) The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

(2) The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues that are subject to the compact and that may arise among compacting states and between compacting and noncompacting states. The commission shall adopt a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(3) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII

FINANCE.—

(1) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

(2) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission’s annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state, and the Interstate Commission shall adopt a rule that is binding upon all compacting states governing the assessment.

(3) The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same, nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(4) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX

THE STATE COUNCIL.—Each member shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government; at least one representative of victims groups; a parent of a youth who is not currently in the juvenile justice system; and the compact administrator, deputy compact administrator, or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council may advise and exercise oversight and advocacy concerning that state’s participation in the activities of the Interstate Commission and other duties as may be determined by that state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X

COMPACTING STATES, EFFECTIVE DATE, AND AMENDMENT.—

(1) Any state, including the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands, as defined in Article II of this compact, is eligible to become a compacting state.

(2) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2005, or upon enactment into law by the 35th jurisdiction. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

(3) The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT.—

Section A. Withdrawal.—

(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute that enacted the compact into law.

(2) The effective date of withdrawal is the effective date of the repeal.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state’s intent to withdraw within 60 days after its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations the performance of which extends beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state’s reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Technical assistance, fines, suspension, termination, and default.—

(1) If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the bylaws or duly adopted rules, the Interstate Commission may impose any or all of the following penalties:

(a) Remedial training and technical assistance as directed by the Interstate Commission;

(b) Alternative dispute resolution;

(c) Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; or

(d) Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the Chief Judicial Officer of the state, the majority and the minority leaders of the defaulting state’s legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the bylaws, or duly adopted rules and any other ground designated in commission bylaws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination.

(2) Within 60 days after the effective date of termination of a defaulting state, the Interstate Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the majority and minority leaders of the defaulting state’s legislature, and the state council of such termination.

(3) The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including any obligations the performance of which extends beyond the effective date of termination.

(4) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(5) Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial enforcement.—The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact and its duly adopted rules and bylaws against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney’s fees.

Section D. Dissolution of compact.—

(1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.

(2) Upon the dissolution of the compact, the compact becomes null and void and shall be of no further force or effect, the business and affairs of the Interstate Commission shall be concluded, and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION.—

(1) The provisions of this compact are severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(2) The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII

BINDING EFFECT OF COMPACT AND OTHER LAWS.—

Section A. Other laws.—

(1) Nothing herein prevents the enforcement of any other law of a compacting state which is not inconsistent with this compact.

(2) All compacting states’ laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding effect of the compact.—

(1) All lawful actions of the Interstate Commission, including all rules and bylaws adopted by the Interstate Commission, are binding upon the compacting states.

(2) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

(4) In the event any provision of this compact exceeds the constitutional limits imposed on any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.

History.—s. 2, ch. 57-298; s. 1, ch. 74-22; s. 26, ch. 78-414; s. 243, ch. 95-147; s. 81, ch. 97-238; ss. 1, 4, ch. 2005-80; s. 101, ch. 2006-120; s. 1, ch. 2011-89.

Note.—Former s. 39.26; s. 39.511; s. 985.502.



985.8025 - State Council for Interstate Juvenile Offender Supervision.

985.8025 State Council for Interstate Juvenile Offender Supervision.—

(1) Pursuant to Article IX of the Interstate Compact for Juveniles in s. 985.802, the State Council for Interstate Juvenile Offender Supervision is created. The purpose of the council is to oversee state participation in the activities of the Interstate Commission for Juveniles.

(2) The council shall consist of seven members and the secretary of the Department of Juvenile Justice or his or her designee, who shall serve as the chair of the council and may vote only to break a tie. The compact administrator or his or her designee and the executive director of the Department of Law Enforcement or his or her designee shall serve as members of the council. The remaining members shall be appointed by the Governor for terms of 4 years; however, the Governor may, in writing and on an individual basis for each appointee, delegate the power of appointment to the Secretary of Juvenile Justice. Of the initial appointees, one shall be appointed for a term of 1 year, one shall be appointed for a term of 2 years, one shall be appointed for a term of 3 years, and two shall be appointed for terms of 4 years each.

(3) Appointees shall be selected from individuals with personal or professional experience in the juvenile justice system and may include a victim’s advocate, employees of the Department of Children and Families, employees of the Department of Law Enforcement who work with missing and exploited children, and a parent who, at the time of appointment, does not have a child involved in the juvenile justice system.

(4) Council members shall serve without compensation, but they are entitled to reimbursement for per diem and travel expenses as provided in s. 112.061.

(5) The provisions of s. 24, Art. I of the State Constitution and of chapter 119 and s. 286.011 apply to proceedings and records of the council. Minutes, including a record of all votes cast, must be maintained for all meetings.

(6) If the council is abolished, its records must be appropriately stored, within 30 days after the effective date of its abolition, by the Department of Juvenile Justice or its successor agency. Any property assigned to the council must be reclaimed by the department or its successor agency. The council may not perform any activities after the effective date of its abolition.

History.—ss. 2, 4, ch. 2005-80; s. 102, ch. 2006-120; s. 2, ch. 2011-89; s. 361, ch. 2014-19.

Note.—Former s. 985.5025.












TITLE XLVIII - K-20 EDUCATION CODE

Chapter 1000 - K-20 GENERAL PROVISIONS

Part I - GENERAL PROVISIONS (ss. 1000.01-1000.08)

1000.01 - The Florida K-20 education system; technical provisions.

1000.01 The Florida K-20 education system; technical provisions.—

(1) NAME.—Chapters 1000 through 1013 shall be known and cited as the “Florida K-20 Education Code.”

(2) LIBERAL CONSTRUCTION.—The provisions of the Florida K-20 Education Code shall be liberally construed to the end that its objectives may be effected. It is the legislative intent that if any section, subsection, sentence, clause, or provision of the Florida K-20 Education Code is held invalid, the remainder of the code shall not be affected.

(3) PURPOSE.—The purpose of the Florida K-20 Education Code is to provide by law for a state system of schools, courses, classes, and educational institutions and services adequate to allow, for all Florida’s students, the opportunity to obtain a high quality education. The Florida K-20 education system is established to accomplish this purpose; however, nothing in this code shall be construed to require the provision of free public education beyond grade 12.

(4) UNIFORM SYSTEM OF PUBLIC K-12 SCHOOLS INCLUDED.—As required by s. 1, Art. IX of the State Constitution, the Florida K-20 education system shall include the uniform system of free public K-12 schools. These public K-12 schools shall provide 13 consecutive years of instruction, beginning with kindergarten, and shall also provide such instruction for students with disabilities, gifted students, limited English proficient students, and students in Department of Juvenile Justice programs as may be required by law. The funds for support and maintenance of the uniform system of free public K-12 schools shall be derived from state, district, federal, and other lawful sources or combinations of sources, including any fees charged nonresidents as provided by law.

History.—s. 3, ch. 2002-387; s. 113, ch. 2003-1; s. 64, ch. 2007-217; s. 1, ch. 2011-5; s. 37, ch. 2011-34; s. 8, ch. 2014-39.



1000.02 - Policy and guiding principles for the Florida K-20 education system.

1000.02 Policy and guiding principles for the Florida K-20 education system.—

(1) It is the policy of the Legislature:

(a) To achieve within existing resources a seamless academic educational system that fosters an integrated continuum of kindergarten through graduate school education for Florida’s students.

(b) To promote enhanced academic success and funding efficiency of educational delivery systems by aligning responsibility with accountability.

(c) To provide consistent education policy across all educational delivery systems, focusing on students.

(d) To provide substantially improved articulation across all educational delivery systems.

(e) To provide for the decentralization of authority to the schools, Florida College System institutions, universities, and other education institutions that deliver educational services to the public.

(f) To ensure that independent education institutions and home education programs maintain their independence, autonomy, and nongovernmental status.

(2) The guiding principles for Florida’s K-20 education system are:

(a) A coordinated, seamless system for kindergarten through graduate school education.

(b) A system that is student-centered in every facet.

(c) A system that maximizes education access and allows the opportunity for a high quality education for all Floridians.

(d) A system that safeguards equity and supports academic excellence.

(e) A system that provides for local operational flexibility while promoting accountability for student achievement and improvement.

History.—s. 4, ch. 2002-387; s. 2, ch. 2011-5.



1000.03 - Function, mission, and goals of the Florida K-20 education system.

1000.03 Function, mission, and goals of the Florida K-20 education system.—

(1) Florida’s K-20 education system shall be a decentralized system without excess layers of bureaucracy. Florida’s K-20 education system shall maintain a systemwide technology plan based on a common set of data definitions.

(2)(a) The Legislature shall establish education policy, enact education laws, and appropriate and allocate education resources.

(b) With the exception of matters relating to the State University System, the State Board of Education shall oversee the enforcement of all laws and rules, and the timely provision of direction, resources, assistance, intervention when needed, and strong incentives and disincentives to force accountability for results.

(c) The Board of Governors shall oversee the enforcement of all state university laws and rules and regulations and the timely provision of direction, resources, assistance, intervention when needed, and strong incentives and disincentives to force accountability for results.

(3) Public education is a cooperative function of the state and local educational authorities. The state retains responsibility for establishing a system of public education through laws, standards, and rules to assure efficient operation of a K-20 system of public education and adequate educational opportunities for all individuals. Local educational authorities have a duty to fully and faithfully comply with state laws, standards, and rules and to efficiently use the resources available to them to assist the state in allowing adequate educational opportunities.

(4) The mission of Florida’s K-20 education system is to allow its students to increase their proficiency by allowing them the opportunity to expand their knowledge and skills through rigorous and relevant learning opportunities, in accordance with the mission statement and accountability requirements of s. 1008.31.

(5) The priorities of Florida’s K-20 education system include:

(a) Learning and completion at all levels, including increased high school graduation rate and readiness for postsecondary education without remediation.—All students demonstrate increased learning and completion at all levels, graduate from high school, and are prepared to enter postsecondary education without remediation.

(b) Student performance.—Students demonstrate that they meet the expected academic standards consistently at all levels of their education.

(c) Alignment of standards and resources.—Academic standards for every level of the K-20 education system are aligned, and education financial resources are aligned with student performance expectations at each level of the K-20 education system.

(d) Educational leadership.—The quality of educational leadership at all levels of K-20 education is improved.

(e) Workforce education.—Workforce education is appropriately aligned with the skills required by the new global economy.

(f) Parental, student, family, educational institution, and community involvement.—Parents, students, families, educational institutions, and communities are collaborative partners in education, and each plays an important role in the success of individual students. Therefore, the State of Florida cannot be the guarantor of each individual student’s success. The goals of Florida’s K-20 education system are not guarantees that each individual student will succeed or that each individual school will perform at the level indicated in the goals.

(g) Comprehensive K-20 career and education planning.—It is essential that Florida’s K-20 education system better prepare all students at every level for the transition from school to postsecondary education or work by providing information regarding:

1. Career opportunities, educational requirements associated with each career, educational institutions that prepare students to enter each career, and student financial aid available to pursue postsecondary instruction required to enter each career.

2. How to make informed decisions about the program of study that best addresses the students’ interests and abilities while preparing them to enter postsecondary education or the workforce.

3. Recommended coursework and programs that prepare students for success in their areas of interest and ability.

This information shall be provided to students and parents through websites, handbooks, manuals, or other regularly provided communications.

History.—s. 5, ch. 2002-387; s. 4, ch. 2006-74; s. 65, ch. 2007-217; s. 1, ch. 2013-27.



1000.04 - Components for the delivery of public education within the Florida K-20 education system.

1000.04 Components for the delivery of public education within the Florida K-20 education system.—Florida’s K-20 education system provides for the delivery of public education through publicly supported and controlled K-12 schools, Florida College System institutions, state universities and other postsecondary educational institutions, other educational institutions, and other educational services as provided or authorized by the Constitution and laws of the state.

(1) PUBLIC K-12 SCHOOLS.—The public K-12 schools include charter schools and consist of kindergarten classes; elementary, middle, and high school grades and special classes; virtual instruction programs; workforce education; career centers; adult, part-time, and evening schools, courses, or classes, as authorized by law to be operated under the control of district school boards; and lab schools operated under the control of state universities.

(2) PUBLIC POSTSECONDARY EDUCATIONAL INSTITUTIONS.—Public postsecondary educational institutions include workforce education; Florida College System institutions; state universities; and all other state-supported postsecondary educational institutions that are authorized and established by law.

(3) FLORIDA SCHOOL FOR THE DEAF AND THE BLIND.—The Florida School for the Deaf and the Blind is a component of the delivery of public education within Florida’s K-20 education system.

(4) THE FLORIDA VIRTUAL SCHOOL.—The Florida Virtual School is a component of the delivery of public education within Florida’s K-20 education system.

History.—s. 6, ch. 2002-387; s. 23, ch. 2004-41; s. 69, ch. 2004-357; s. 1, ch. 2008-147; s. 3, ch. 2011-5; s. 11, ch. 2011-137.



1000.05 - Discrimination against students and employees in the Florida K-20 public education system prohibited; equality of access required.

1000.05 Discrimination against students and employees in the Florida K-20 public education system prohibited; equality of access required.—

(1) This section may be cited as the “Florida Educational Equity Act.”

(2)(a) Discrimination on the basis of race, ethnicity, national origin, gender, disability, or marital status against a student or an employee in the state system of public K-20 education is prohibited. No person in this state shall, on the basis of race, ethnicity, national origin, gender, disability, or marital status, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any public K-20 education program or activity, or in any employment conditions or practices, conducted by a public educational institution that receives or benefits from federal or state financial assistance.

(b) The criteria for admission to a program or course shall not have the effect of restricting access by persons of a particular race, ethnicity, national origin, gender, disability, or marital status.

(c) All public K-20 education classes shall be available to all students without regard to race, ethnicity, national origin, gender, disability, or marital status; however, this is not intended to eliminate the provision of programs designed to meet the needs of students with limited proficiency in English, gifted students, or students with disabilities or programs tailored to students with specialized talents or skills.

(d) Students may be separated by gender for a single-gender program as provided under s. 1002.311, for any portion of a class that deals with human reproduction, or during participation in bodily contact sports. For the purpose of this section, bodily contact sports include wrestling, boxing, rugby, ice hockey, football, basketball, and other sports in which the purpose or major activity involves bodily contact.

(e) Guidance services, counseling services, and financial assistance services in the state public K-20 education system shall be available to students equally. Guidance and counseling services, materials, and promotional events shall stress access to academic and career opportunities for students without regard to race, ethnicity, national origin, gender, disability, or marital status.

(3)(a) No person shall, on the basis of gender, be excluded from participating in, be denied the benefits of, or be treated differently from another person or otherwise be discriminated against in any interscholastic, intercollegiate, club, or intramural athletics offered by a public K-20 educational institution; and no public K-20 educational institution shall provide athletics separately on such basis.

(b) Notwithstanding the requirements of paragraph (a), a public K-20 educational institution may operate or sponsor separate teams for members of each gender if the selection for such teams is based upon competitive skill or the activity involved is a bodily contact sport. However, when a public K-20 educational institution operates or sponsors a team in a particular sport for members of one gender but does not operate or sponsor such a team for members of the other gender, and athletic opportunities for that gender have previously been limited, members of the excluded gender must be allowed to try out for the team offered.

(c) This subsection does not prohibit the grouping of students in physical education classes and activities by ability as assessed by objective standards of individual performance developed and applied without regard to gender. However, when use of a single standard of measuring skill or progress in a physical education class has an adverse effect on members of one gender, the educational institution shall use appropriate standards which do not have such effect.

(d) A public K-20 educational institution which operates or sponsors interscholastic, intercollegiate, club, or intramural athletics shall provide equal athletic opportunity for members of both genders.

1. The Board of Governors shall determine whether equal opportunities are available at state universities.

2. The Commissioner of Education shall determine whether equal opportunities are available in school districts and Florida College System institutions. In determining whether equal opportunities are available in school districts and Florida College System institutions, the Commissioner of Education shall consider, among other factors:

a. Whether the selection of sports and levels of competition effectively accommodate the interests and abilities of members of both genders.

b. The provision of equipment and supplies.

c. Scheduling of games and practice times.

d. Travel and per diem allowances.

e. Opportunities to receive coaching and academic tutoring.

f. Assignment and compensation of coaches and tutors.

g. Provision of locker room, practice, and competitive facilities.

h. Provision of medical and training facilities and services.

i. Provision of housing and dining facilities and services.

j. Publicity.

Unequal aggregate expenditures for members of each gender or unequal expenditures for male and female teams if a public school or Florida College System institution operates or sponsors separate teams do not constitute nonimplementation of this subsection, but the Commissioner of Education shall consider the failure to provide necessary funds for teams for one gender in assessing equality of opportunity for members of each gender.

(e) A public school or Florida College System institution may provide separate toilet, locker room, and shower facilities on the basis of gender, but such facilities shall be comparable to such facilities provided for students of the other gender.

(4) Public schools and Florida College System institutions shall develop and implement methods and strategies to increase the participation of students of a particular race, ethnicity, national origin, gender, disability, or marital status in programs and courses in which students of that particular race, ethnicity, national origin, gender, disability, or marital status have been traditionally underrepresented, including, but not limited to, mathematics, science, computer technology, electronics, communications technology, engineering, and career education.

(5)(a) The State Board of Education shall adopt rules to implement this section as it relates to school districts and Florida College System institutions.

(b) The Board of Governors shall adopt regulations to implement this section as it relates to state universities.

(6) The functions of the Office of Equal Educational Opportunity of the Department of Education shall include, but are not limited to:

(a) Requiring all district school boards and Florida College System institution boards of trustees to develop and submit plans for the implementation of this section to the Department of Education.

(b) Conducting periodic reviews of school districts and Florida College System institutions to determine compliance with this section and, after a finding that a school district or a Florida College System institution is not in compliance with this section, notifying the entity of the steps that it must take to attain compliance and performing followup monitoring.

(c) Providing technical assistance, including assisting school districts or Florida College System institutions in identifying unlawful discrimination and instructing them in remedies for correction and prevention of such discrimination and performing followup monitoring.

(d) Conducting studies of the effectiveness of methods and strategies designed to increase the participation of students in programs and courses in which students of a particular race, ethnicity, national origin, gender, disability, or marital status have been traditionally underrepresented and monitoring the success of students in such programs or courses, including performing followup monitoring.

(e) Requiring all district school boards and Florida College System institution boards of trustees to submit data and information necessary to determine compliance with this section. The Commissioner of Education shall prescribe the format and the date for submission of such data and any other educational equity data. If any board does not submit the required compliance data or other required educational equity data by the prescribed date, the commissioner shall notify the board of this fact and, if the board does not take appropriate action to immediately submit the required report, the State Board of Education shall impose monetary sanctions.

(f) Based upon rules of the State Board of Education, developing and implementing enforcement mechanisms with appropriate penalties to ensure that public K-12 schools and Florida College System institutions comply with Title IX of the Education Amendments of 1972 and subsection (3) of this section. However, the State Board of Education may not force a public school or Florida College System institution to conduct, nor penalize such entity for not conducting, a program of athletic activity or athletic scholarship for female athletes unless it is an athletic activity approved for women by a recognized association whose purpose is to promote athletics and a conference or league exists to promote interscholastic or intercollegiate competition for women in that athletic activity.

(g) Reporting to the Commissioner of Education any district school board or Florida College System institution board of trustees found to be out of compliance with rules of the State Board of Education adopted as required by paragraph (f) or paragraph (3)(d). To penalize the board, the State Board of Education shall:

1. Declare the school district or Florida College System institution ineligible for competitive state grants.

2. Notwithstanding the provisions of s. 216.192, direct the Chief Financial Officer to withhold general revenue funds sufficient to obtain compliance from the school district or Florida College System institution.

The school district or Florida College System institution shall remain ineligible and the funds shall not be paid until the institution comes into compliance or the State Board of Education approves a plan for compliance.

(7) A person aggrieved by a violation of this section or a violation of a rule adopted under this section has a right of action for such equitable relief as the court may determine. The court may also award reasonable attorney’s fees and court costs to a prevailing party.

History.—s. 7, ch. 2002-387; s. 1942, ch. 2003-261; s. 70, ch. 2004-357; s. 66, ch. 2007-217; s. 1, ch. 2008-26; s. 9, ch. 2010-78; s. 4, ch. 2011-5.



1000.06 - Display of flags.

1000.06 Display of flags.—

(1) Every public K-20 educational institution that is provided or authorized by the Constitution and laws of Florida shall display daily the flag of the United States and the official flag of Florida when the weather permits upon one building or on a suitable flagstaff upon the grounds of each public postsecondary educational institution and upon every district school board building or grounds except when the institution or school is closed for vacation, provided that, if two or more buildings are located on the same or on adjacent sites, one flag may be displayed for the entire group of buildings.

(2) Each public K-20 educational institution that is provided or authorized by the Constitution and laws of Florida shall display daily in each classroom the flag of the United States. The flag must be made in the United States, must be at least 2 feet by 3 feet, and must be properly displayed in accordance with Title 4 U.S.C. Each educational institution shall acquire the necessary number of flags to implement the provisions of this subsection. The principal, director, or president of each educational institution shall attempt to acquire the flags through donations or fundraising for 1 year prior to securing other funding sources or allocating funds for the purchase of flags. The president of each state university or Florida College System institution must present to the governing board of the institution the results of donations and fundraising activities relating to the acquisition of flags prior to requesting the governing board to approve a funding source for the purchase of flags. A flag must be displayed in each classroom pursuant to this subsection no later than August 1, 2005.

History.—s. 8, ch. 2002-387; s. 2, ch. 2004-238; s. 5, ch. 2011-5.



1000.08 - Environmental conservation awards program.

1000.08 Environmental conservation awards program.—The Department of Education and the Department of Environmental Protection shall, in coordination with representatives of the business community, the environmental community, and the energy community, develop a program to provide awards or recognition for outstanding efforts or achievements concerning conservation, reductions in energy and water use, green cleaning solutions, green pest management, recycling efforts, and curriculum development that is consistent with efforts that enhance the quality of education while preserving the environment. Entities that are eligible for such an award or recognition include students, classes, teachers, schools, or district school boards. The Legislature encourages the Department of Education and the Department of Environmental Protection to form partnerships with the private sector to help fund the program.

History.—s. 116, ch. 2008-227.






Part II - SYSTEMWIDE DEFINITIONS (s. 1000.21)

1000.21 - Systemwide definitions.

1000.21 Systemwide definitions.—As used in the Florida K-20 Education Code:

(1) “Articulation” is the systematic coordination that provides the means by which students proceed toward their educational objectives in as rapid and student-friendly manner as their circumstances permit, from grade level to grade level, from elementary to middle to high school, to and through postsecondary education, and when transferring from one educational institution or program to another.

(2) “Commissioner” is the Commissioner of Education.

(3) “Florida College System institution” except as otherwise specifically provided, includes all of the following public postsecondary educational institutions in the Florida College System and any branch campuses, centers, or other affiliates of the institution:

(a) Eastern Florida State College, which serves Brevard County.

(b) Broward College, which serves Broward County.

(c) College of Central Florida, which serves Citrus, Levy, and Marion Counties.

(d) Chipola College, which serves Calhoun, Holmes, Jackson, Liberty, and Washington Counties.

(e) Daytona State College, which serves Flagler and Volusia Counties.

(f) Florida SouthWestern State College, which serves Charlotte, Collier, Glades, Hendry, and Lee Counties.

(g) Florida State College at Jacksonville, which serves Duval and Nassau Counties.

(h) Florida Keys Community College, which serves Monroe County.

(i) Gulf Coast State College, which serves Bay, Franklin, and Gulf Counties.

(j) Hillsborough Community College, which serves Hillsborough County.

(k) Indian River State College, which serves Indian River, Martin, Okeechobee, and St. Lucie Counties.

(l) Florida Gateway College, which serves Baker, Columbia, Dixie, Gilchrist, and Union Counties.

(m) Lake-Sumter State College, which serves Lake and Sumter Counties.

(n) State College of Florida, Manatee-Sarasota, which serves Manatee and Sarasota Counties.

(o) Miami Dade College, which serves Miami-Dade County.

(p) North Florida Community College, which serves Hamilton, Jefferson, Lafayette, Madison, Suwannee, and Taylor Counties.

(q) Northwest Florida State College, which serves Okaloosa and Walton Counties.

(r) Palm Beach State College, which serves Palm Beach County.

(s) Pasco-Hernando State College, which serves Hernando and Pasco Counties.

(t) Pensacola State College, which serves Escambia and Santa Rosa Counties.

(u) Polk State College, which serves Polk County.

(v) St. Johns River State College, which serves Clay, Putnam, and St. Johns Counties.

(w) St. Petersburg College, which serves Pinellas County.

(x) Santa Fe College, which serves Alachua and Bradford Counties.

(y) Seminole State College of Florida, which serves Seminole County.

(z) South Florida State College, which serves DeSoto, Hardee, and Highlands Counties.

(aa) Tallahassee Community College, which serves Gadsden, Leon, and Wakulla Counties.

(bb) Valencia College, which serves Orange and Osceola Counties.

(4) “Department” is the Department of Education.

(5) “Parent” is either or both parents of a student, any guardian of a student, any person in a parental relationship to a student, or any person exercising supervisory authority over a student in place of the parent.

(6) “State university,” except as otherwise specifically provided, includes the following institutions and any branch campuses, centers, or other affiliates of the institution:

(a) The University of Florida.

(b) The Florida State University.

(c) The Florida Agricultural and Mechanical University.

(d) The University of South Florida.

(e) The Florida Atlantic University.

(f) The University of West Florida.

(g) The University of Central Florida.

(h) The University of North Florida.

(i) The Florida International University.

(j) The Florida Gulf Coast University.

(k) New College of Florida.

(l) The Florida Polytechnic University.

(7) “Next Generation Sunshine State Standards” means the state’s public K-12 curricular standards adopted under s. 1003.41.

(8) “Board of Governors” is the Board of Governors of the State University System.

History.—s. 10, ch. 2002-387; s. 3, ch. 2004-271; s. 67, ch. 2007-217; s. 1, ch. 2008-52; s. 5, ch. 2008-163; s. 3, ch. 2008-235; s. 2, ch. 2009-228; s. 2, ch. 2010-23; s. 7, ch. 2011-5; s. 1, ch. 2011-102; s. 9, ch. 2012-129; s. 3, ch. 2012-134; s. 2, ch. 2013-24; s. 2, ch. 2013-27; s. 2, ch. 2013-45; s. 1, ch. 2014-8; s. 9, ch. 2014-39.






Part III - EDUCATIONAL COMPACTS (ss. 1000.31-1000.40)

1000.31 - Regional education; state policy.

1000.31 Regional education; state policy.—It is hereby declared to be the policy of the state to promote the development and maintenance of regional education services and facilities in the Southern States in the professional, technological, scientific, literary and other fields so as to provide greater educational advantages for the citizens of the state and the citizens in the several states in said region; and it is found and determined by the Legislature of the state that greater educational advantages and facilities for the citizens of the state in certain phases of the professional, technological, scientific, literary and other fields in education can best be accomplished by the development and maintenance of regional educational services and facilities, under the plan embodied in “The Regional Pact” hereinafter adopted; and this law shall be liberally construed to accomplish such purposes.

History.—s. 12, ch. 2002-387.



1000.32 - Regional compact.

1000.32 Regional compact.—The compact entered into by the state and other Southern States by and through their respective governors on February 8, 1948, as amended, relative to the development and maintenance of regional education services and schools in the Southern States in the professional, technological, scientific, literary and other fields so as to promote greater educational facilities for the citizens of the several states who reside in said region, a copy of said compact, as amended, being as follows:

THE REGIONAL COMPACT

(as amended)

WHEREAS, The States who are parties hereto have during the past several years conducted careful investigation looking toward the establishment and maintenance of jointly owned and operated regional educational institutions in the Southern States in the professional, technological, scientific, literary, and other fields, so as to provide greater educational advantages and facilities for the citizens of the several states who reside within such region; and

WHEREAS, Meharry Medical College of Nashville, Tennessee, has proposed that its lands, buildings, equipment, and the net income from its endowment be turned over to the Southern States, or to an agency acting in their behalf, to be operated as a regional institution for medical, dental and nursing education upon terms and conditions to be hereafter agreed upon between the Southern States and Meharry Medical College, which proposal, because of the present financial condition of the institution, has been approved by the said states who are parties hereto; and

WHEREAS, the said states desire to enter into a compact with each other providing for the planning and establishment of regional educational facilities;

NOW, THEREFORE, in consideration of the mutual agreements, covenants and obligations assumed by the respective states who are parties hereto (hereinafter referred to as “states”), the said several states do hereby form a geographical district or region consisting of the areas lying within the boundaries of the contracting states which, for the purposes of this compact, shall constitute an area for regional education supported by public funds derived from taxation by the constituent states and derived from other sources for the establishment, acquisition, operation and maintenance of regional educational schools and institutions for the benefit of citizens of the respective states residing within the region so established as may be determined from time to time in accordance with the terms and provisions of this compact.

The states do further hereby establish and create a joint agency which shall be known as the Board of Control for Southern Regional Education (hereinafter referred to as the “board”), the members of which board shall consist of the governor of each state, ex officio, and four additional citizens of each state to be appointed by the governor thereof, at least one of whom shall be selected from the field of education, and at least one of whom shall be a member of the legislature of that state. The governor shall continue as a member of the board during his or her tenure of office as governor of the state, but the members of the board appointed by the governor shall hold office for a period of four years except that in the original appointments one board member so appointed by the governor shall be designated at the time of his or her appointment to serve an initial term of two years, one board member to serve an initial term of three years, and the remaining board member to serve the full term of four years, but thereafter the successor of each appointed board member shall serve the full term of four years. Vacancies on the board caused by death, resignation, refusal or inability to serve, shall be filled by appointment by the governor for the unexpired portion of the term. The officers of the board shall be a chair, a vice chair, a secretary, a treasurer, and such additional officers as may be created by the board from time to time. The board shall meet annually and officers shall be elected to hold office until the next annual meeting. The board shall have the right to formulate and establish bylaws not inconsistent with the provisions of this compact to govern its own actions in the performance of the duties delegated to it including the right to create and appoint an executive committee and a finance committee with such powers and authority as the board may delegate to them from time to time. The board may, within its discretion, elect as its chair a person who is not a member of the board, provided such person resides within a signatory state, and upon such election such person shall become a member of the board with all the rights and privileges of such membership. This paragraph as amended in 1957 shall be effective when eight or more of the states party to the compact have given legislative approval to the amendment.

It shall be the duty of the board to submit plans and recommendations to the states from time to time for their approval and adoption by appropriate legislative action for the development, establishment, acquisition, operation and maintenance of educational schools and institutions within the geographical limits of the regional area of the states, of such character and type and for such educational purposes, professional, technological, scientific, literary, or otherwise, as they may deem and determine to be proper, necessary or advisable. Title to all such educational institutions when so established by appropriate legislative actions of the states and to all properties and facilities used in connection therewith shall be vested in said board as the agency of and for the use and benefit of the said states and the citizens thereof, and all such educational institutions shall be operated, maintained and financed in the manner herein set out, subject to any provisions or limitations which may be contained in the legislative acts of the states authorizing the creation, establishment and operation of such educational institutions.

In addition to the power and authority heretofore granted, the board shall have the power to enter into such agreements or arrangements with any of the states and with educational institutions or agencies, as may be required in the judgment of the board, to provide adequate services and facilities for the graduate, professional, and technical education for the benefit of the citizens of the respective states residing within the region, and such additional and general power and authority as may be vested in the board from time to time by legislative enactment of the said states.

Any two or more states who are parties of this compact shall have the right to enter into supplemental agreements providing for the establishment, financing and operation of regional educational institutions for the benefit of citizens residing within an area which constitutes a portion of the general region herein created, such institutions to be financed exclusively by such states and to be controlled exclusively by the members of the board representing such states provided such agreement is submitted to and approved by the board prior to the establishment of such institutions.

Each state agrees that, when authorized by the legislature, it will from time to time make available and pay over to said board such funds as may be required for the establishment, acquisition, operation and maintenance of such regional educational institutions as may be authorized by the states under the terms of this compact, the contribution of each state at all times to be in the proportion that its population bears to the total combined population of the states who are parties hereto as shown from time to time by the most recent official published report of the bureau of the census of the United States of America; or upon such other basis as may be agreed upon.

This compact shall not take effect or be binding upon any state unless and until it shall be approved by proper legislative action of as many as six or more of the states whose governors have subscribed hereto within a period of eighteen months from the date hereof. When and if six or more states shall have given legislative approval to this compact within said eighteen months period, it shall be and become binding upon such six or more states sixty days after the date of legislative approval by the sixth state and the governors of such six or more states shall forthwith name the members of the board from their states as hereinabove set out, and the board shall then meet on call of the governor of any state approving this compact, at which time the board shall elect officers, adopt bylaws, appoint committees and otherwise fully organize. Other states whose names are subscribed hereto shall thereafter become parties hereto upon approval of this compact by legislative action within two years from the date hereof, upon such conditions as may be agreed upon at the time. Provided, however, that with respect to any state whose constitution may require amendment in order to permit legislative approval of the compact, such state or states shall become parties hereto upon approval of this compact by legislative action within seven years from the date hereof, upon such conditions as may be agreed upon at the time.

After becoming effective this compact shall thereafter continue without limitation of time; provided, however, that it may be terminated at any time by unanimous action of the states and provided further that any state may withdraw from this compact if such withdrawal is approved by its legislature, such withdrawal to become effective two years after written notice thereof to the board accompanied by a certified copy of the requisite legislative action, but such withdrawal shall not relieve the withdrawing state from its obligations hereunder accruing up to the effective date of such withdrawal. Any state so withdrawing shall ipso facto cease to have any claim to or ownership of any of the property held or vested in the board or to any of the funds of the board held under the terms of this compact.

If any state shall at any time become in default in the performance of any of its obligations assumed herein or with respect to any obligation imposed upon said state as authorized by and in compliance with the terms and provisions of this compact, all rights, privileges and benefits of such defaulting state, its members on the board and its citizens shall ipso facto be and become suspended from and after the date of such default. Unless such default shall be remedied and made good within a period of one year immediately following the date of such default this compact may be terminated with respect to such defaulting state by an affirmative vote of three-fourths of the members of the board (exclusive of the members representing the state in default), from and after which time such state shall cease to be a party to this compact and shall have no further claim to or ownership of any of the property held by or vested in the board or to any of the funds of the board held under the terms of this compact, but such termination shall in no manner release such defaulting state from any accrued obligation or otherwise affect this compact or the rights, duties, privileges or obligations of the remaining states thereunder.

IN WITNESS WHEREOF this compact has been approved and signed by governors of the several states, subject to the approval of their respective legislatures in the manner hereinabove set out, as of the 8th day of February, 1948.

STATE OF FLORIDA BY Millard F. Caldwell, Governor. STATE OF MARYLAND BY Wm. Preston Lane, Jr., Governor. STATE OF GEORGIA BY M. E. Thompson, Governor. STATE OF LOUISIANA BY J. H. Davis, Governor. STATE OF ALABAMA BY James E. Folsom, Governor. STATE OF MISSISSIPPI BY F. L. Wright, Governor. STATE OF TENNESSEE BY Jim McCord, Governor. STATE OF ARKANSAS BY Ben Laney, Governor. COMMONWEALTH OF VIRGINIA BY Wm. M. Tuck, Governor. STATE OF NORTH CAROLINA BY R. Gregg Cherry, Governor. STATE OF SOUTH CAROLINA BY J. Strom Thurmond, Governor. STATE OF TEXAS BY Beauford H. Jester, Governor. STATE OF OKLAHOMA BY Roy J. Turner, Governor. STATE OF WEST VIRGINIA BY Clarence W. Meadows, Governor.

be and the same is hereby approved and the State of Florida is hereby declared to be a party to said compact and the agreements, covenants and obligations contained therein are hereby declared to be binding upon the State of Florida.

History.—s. 13, ch. 2002-387.



1000.34 - Member jurisdictions.

1000.34 Member jurisdictions.—The compact for education is entered into with all jurisdictions legally joining therein and enacted into law in the following form:

COMPACT FOR EDUCATION

ARTICLE I

PURPOSE AND POLICY.—

A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding among executive, legislative, professional educational and lay leadership on a nationwide basis at the state and local levels.

2. Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

3. Provide a clearinghouse of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

4. Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

B. It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

C. The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states.

ARTICLE II

STATE DEFINED.—

As used in this compact, “state” means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

ARTICLE III

THE COMMISSION.—

A. The Education Commission of the States, hereinafter called “the commission,” is hereby established. The commission shall consist of seven members representing each party state. One of such members representing Florida shall be the governor; two shall be members of the state senate appointed by the president; two shall be members of the house of representatives appointed by the speaker; and two shall be appointed by and serve at the pleasure of the governor. The guiding principle for the composition of the membership on the commission shall be that the members, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed ten nonvoting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

B. The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to Article III, J.

C. The commission shall have a seal.

D. The commission shall elect annually, from among its members, a chair, who shall be a governor, a vice chair and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and, together with the treasurer and such other personnel as the commission may deem appropriate, shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

E. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, subject to the approval of the steering committee, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

F. The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

G. The commission may accept for any of its purposes and functions under this compact any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph F of this Article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

I. The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

J. The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

ARTICLE IV

POWERS.—

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

1. Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

3. Develop proposals for adequate financing of education as a whole and at each of its many levels.

4. Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

ARTICLE V

COOPERATION WITH FEDERAL GOVERNMENT.—

A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission.

B. The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

ARTICLE VI

COMMITTEES.—

A. To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of thirty-two members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One-fourth of the voting membership of the steering committee shall consist of governors, one-fourth shall consist of legislators, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the commission shall be elected as follows: sixteen for one year and sixteen for two years. The chair, vice chair, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two term limitations.

B. The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two or more of the party states.

C. The commission may establish such additional committees as its bylaws may provide.

ARTICLE VII

FINANCE.—

A. The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission’s budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

B. The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

C. The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III, G of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to Article III, G thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

D. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

E. The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

F. Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VIII

ELIGIBLE PARTIES; ENTRY INTO AND WITHDRAWAL.—

A. This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term “governor,” as used in this compact, shall mean the closest equivalent official of such jurisdiction.

B. Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same; provided that in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required.

C. Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his or her state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself or herself, shall serve as the members of the commission from his or her state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him or her.

D. Except for a withdrawal effective on December 31, 1967, in accordance with paragraph C of this article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE IX

CONSTRUCTION AND SEVERABILITY.—

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

History.—s. 15, ch. 2002-387.



1000.36 - Interstate Compact on Educational Opportunity for Military Children.

11000.36 Interstate Compact on Educational Opportunity for Military Children.—The Governor is authorized and directed to execute the Interstate Compact on Educational Opportunity for Military Children on behalf of this state with any other state or states legally joining therein in the form substantially as follows:

Interstate Compact on Educational
Opportunity for Military Children

ARTICLE I

PURPOSE.—It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district or variations in entrance or age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content, or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the adoption and enforcement of administrative rules implementing this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools, and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents, and the student in order to achieve educational success for the student.

ARTICLE II

DEFINITIONS.—As used in this compact, unless the context clearly requires a different construction, the term:

A. “Active duty” means the full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. ss. 1209 and 1211.

B. “Children of military families” means school-aged children, enrolled in kindergarten through 12th grade, in the household of an active-duty member.

C. “Compact commissioner” means the voting representative of each compacting state appointed under Article VIII of this compact.

D. “Deployment” means the period 1 month before the service members’ departure from their home station on military orders through 6 months after return to their home station.

E. “Educational records” or “education records” means those official records, files, and data directly related to a student and maintained by the school or local education agency, including, but not limited to, records encompassing all the material kept in the student’s cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

F. “Extracurricular activities” means a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

G. “Interstate Commission on Educational Opportunity for Military Children” means the commission that is created under Article IX of this compact, which is generally referred to as the Interstate Commission.

H. “Local education agency” means a public authority legally constituted by the state as an administrative agency to provide control of, and direction for, kindergarten through 12th grade public educational institutions.

I. “Member state” means a state that has enacted this compact.

J. “Military installation” means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, and any other United States Territory. The term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. “Nonmember state” means a state that has not enacted this compact.

L. “Receiving state” means the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M. “Rule” means a written statement by the Interstate Commission adopted under Article XII of this compact which is of general applicability, implements, interprets, or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N. “Sending state” means the state from which a child of a military family is sent, brought, or caused to be sent or brought.

O. “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, and any other United States Territory.

P. “Student” means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten through 12th grade.

Q. “Transition” means:

1. The formal and physical process of transferring from school to school; or

2. The period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. “Uniformed services” means the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

S. “Veteran” means a person who served in the uniformed services and who was discharged or released therefrom under conditions other than dishonorable.

ARTICLE III

APPLICABILITY.—

A. Except as otherwise provided in Section C, this compact applies to the children of:

1. Active duty members of the uniformed services, including members of the National Guard and Reserve on active-duty orders pursuant to 10 U.S.C. ss. 1209 and 1211;

2. Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of 1 year after medical discharge or retirement; and

3. Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of 1 year after death.

B. This interstate compact applies to local education agencies.

C. This compact does not apply to the children of:

1. Inactive members of the National Guard and military reserves;

2. Members of the uniformed services now retired, except as provided in Section A;

3. Veterans of the uniformed services, except as provided in Section A; and

4. Other United States Department of Defense personnel and other federal agency civilian and contract employees not defined as active-duty members of the uniformed services.

ARTICLE IV

EDUCATIONAL RECORDS AND ENROLLMENT.—

A. If a child’s official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, that school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student’s official education record from the school in the sending state. Upon receipt of the request, the school in the sending state shall process and furnish the official education records to the school in the receiving state within 10 days or within such time as is reasonably determined under the rules adopted by the Interstate Commission.

C. Compact states must give 30 days from the date of enrollment or within such time as is reasonably determined under the rules adopted by the Interstate Commission for students to obtain any immunization required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within 30 days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level, including kindergarten, from a local education agency in the sending state at the time of transition, regardless of age. A student who has satisfactorily completed the prerequisite grade level in the local education agency in the sending state is eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V

PLACEMENT AND ATTENDANCE.—

A. If a student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student’s enrollment in the sending state school or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes, but is not limited to, Honors, International Baccalaureate, Advanced Placement, vocational, technical, and career pathways courses. Continuing the student’s academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. A school in the receiving state is not precluded from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the courses.

B. The receiving state school must initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation or placement in like programs in the sending state. Such programs include, but are not limited to:

1. Gifted and talented programs; and

2. English as a second language (ESL).

A school in the receiving state is not precluded from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the courses.

C. A receiving state must initially provide comparable services to a student with disabilities based on his or her current individualized education program (IEP) in compliance with the requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. s. 1400, et seq. A receiving state must make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing section 504 or title II plan, to provide the student with equal access to education, in compliance with the provisions of Section 504 of the Rehabilitation Act, 29 U.S.C.A. s. 794, and with title II of the Americans with Disabilities Act, 42 U.S.C. ss. 12131-12165. A school in the receiving state is not precluded from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the courses.

D. Local education agency administrative officials may waive course or program prerequisites, or other preconditions for placement in courses or programs offered under the jurisdiction of the local education agency.

E. A student whose parent or legal guardian is an active-duty member of the uniformed services and has been called to duty for, is on leave from, or immediately returned from deployment to, a combat zone or combat support posting shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI

ELIGIBILITY.—

A. When considering the eligibility of a child for enrolling in a school:

1. A special power of attorney relative to the guardianship of a child of a military family and executed under applicable law is sufficient for the purposes of enrolling the child in school and for all other actions requiring parental participation and consent.

2. A local education agency is prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a school’s jurisdiction different from that of the custodial parent.

3. A transitioning military child, placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a school’s jurisdiction different from that of the custodial parent, may continue to attend the school in which he or she was enrolled while residing with the custodial parent.

B. State and local education agencies must facilitate the opportunity for transitioning military children’s inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII

GRADUATION.—In order to facilitate the on-time graduation of children of military families, states and local education agencies shall incorporate the following procedures:

A. Local education agency administrative officials shall waive specific courses required for graduation if similar coursework has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. If a waiver is not granted to a student who would qualify to graduate from the sending school, the local education agency must provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. States shall accept exit or end-of-course exams required for graduation from the sending state; national norm-referenced achievement tests; or alternative testing, in lieu of testing requirements for graduation in the receiving state. If these alternatives cannot be accommodated by the receiving state for a student transferring in his or her senior year, then the provisions of Article VII, Section C shall apply.

C. If a military student transfers at the beginning of or during his or her senior year and is not eligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies must ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. If one of the states in question is not a member of this compact, the member state shall use its best efforts to facilitate the on-time graduation of the student in accordance with Sections A and B of this Article.

ARTICLE VIII

STATE COORDINATION.—Each member state shall, through the creation of a state council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies, and military installations concerning the state’s participation in, and compliance with, this compact and Interstate Commission activities.

A. Each member state may determine the membership of its own state council, but the membership must include at least: the state superintendent of education, the superintendent of a school district that has a high concentration of military children, a representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the state council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the state council.

B. The state council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state’s participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison shall be ex officio members of the state council, unless either is already a full voting member of the state council.

ARTICLE IX

INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN.—The member states hereby create the “Interstate Commission on Educational Opportunity for Military Children.” The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers, and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one Interstate Commission voting representative from each member state who shall be that state’s compact commissioner.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or state council may delegate voting authority to another person from their state for a specified meeting.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

C. Consist of ex officio, nonvoting representatives who are members of interested organizations. The ex officio members, as defined in the bylaws, may include, but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the United States Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel, and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a 1-year term. Members of the executive committee are entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact, including enforcement and compliance with the compact, its bylaws and rules, and other such duties as deemed necessary. The United States Department of Defense shall serve as an ex officio, nonvoting member of the executive committee.

F. The Interstate Commission shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements. The methods of data collection, exchange, and reporting shall, insofar as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

G. The Interstate Commission shall create a procedure that permits military officials, education officials, and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section does not create a private right of action against the Interstate Commission or any member state.

ARTICLE X

POWERS AND DUTIES OF THE INTERSTATE COMMISSION.—The Interstate Commission has the power to:

A. Provide for dispute resolution among member states.

B. Adopt rules and take all necessary actions to effect the goals, purposes, and obligations as enumerated in this compact. The rules have the force and effect of statutory law and are binding in the compact states to the extent and in the manner provided in this compact.

C. Issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules, and actions.

D. Enforce compliance with the compact provisions, the rules adopted by the Interstate Commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

E. Establish and maintain offices that shall be located within one or more of the member states.

F. Purchase and maintain insurance and bonds.

G. Borrow, accept, hire, or contract for services of personnel.

H. Establish and appoint committees, including, but not limited to, an executive committee as required by Article IX, Section E, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

I. Elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications; and to establish the Interstate Commission’s personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. Accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

K. Lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed.

L. Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

M. Establish a budget and make expenditures.

N. Adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. Report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. Coordinate education, training, and public awareness regarding the compact, its implementation, and operation for officials and parents involved in such activity.

Q. Establish uniform standards for the reporting, collecting, and exchanging of data.

R. Maintain corporate books and records in accordance with the bylaws.

S. Perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. Provide for the uniform collection and sharing of information between and among member states, schools, and military families under this compact.

ARTICLE XI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION.—

A. The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1. Establishing the fiscal year of the Interstate Commission;

2. Establishing an executive committee and such other committees as may be necessary;

3. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

4. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission and ensuring reasonable notice of each such meeting;

5. Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

6. Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

7. Providing “start up” rules for initial administration of the compact.

B. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson’s absence or disability, the vice chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C. The executive committee has the authority and duties as may be set forth in the bylaws, including, but not limited to:

1. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

2. Overseeing an organizational structure within, and appropriate procedures for, the Interstate Commission to provide for the adoption of rules, operating procedures, and administrative and technical support functions; and

3. Planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations in order to advance the goals of the Interstate Commission.

D. The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission but is not a member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

E. The Interstate Commission’s executive director and its employees are immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of, or relating to, an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities, provided that the person is not protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of the person.

1. The liability of the Interstate Commission’s executive director and employees or Interstate Commission representatives, acting within the scope of the person’s employment or duties, for acts, errors, or omissions occurring within the person’s state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. This subsection does not protect the person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of the person.

2. The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend an Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of the person.

3. To the extent not covered by the state involved, a member state, the Interstate Commission, and the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney’s fees and costs, obtained against a person arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the person had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of the person.

ARTICLE XII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION.—The Interstate Commission shall adopt rules to effectively and efficiently implement this act to achieve the purposes of this compact.

A. If the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this act, or the powers granted hereunder, the action undertaken by the Interstate Commission is invalid and has no force or effect.

B. Rules must be adopted pursuant to a rulemaking process that substantially conforms to the “Model State Administrative Procedure Act,” of 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

C. No later than 30 days after a rule is adopted, a person may file a petition for judicial review of the rule. The filing of the petition does not stay or otherwise prevent the rule from becoming effective unless a court finds that the petitioner has a substantial likelihood of success on the merits of the petition. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission’s authority.

D. If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then the rule is invalid and has no further force and effect in any compacting state.

ARTICLE XIII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION.—

A. The executive, legislative, and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact’s purposes and intent. The provisions of this compact and the rules adopted under it have the force and effect of statutory law.

B. All courts shall take judicial notice of the compact and its adopted rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission.

C. The Interstate Commission is entitled to receive all service of process in any such proceeding, and has standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission renders a judgment or order void as to the Interstate Commission, this compact, or its adopted rules.

D. If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or the adopted rules, the Interstate Commission shall:

1. Provide written notice to the defaulting state and other member states of the nature of the default, the means of curing the default, and any action taken by the Interstate Commission. The Interstate Commission must specify the conditions by which the defaulting state must cure its default.

2. Provide remedial training and specific technical assistance regarding the default.

3. If the defaulting state fails to cure the default, terminate the defaulting state from the compact upon an affirmative vote of a majority of the member states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

E. Suspension or termination of membership in the compact may not be imposed on a member until all other means of securing compliance have been exhausted. Notice of the intent to suspend or terminate membership must be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state’s legislature, and each of the member states.

F. A state that has been suspended or terminated is responsible for all assessments, obligations, and liabilities incurred through the effective date of suspension or termination, including obligations, the performance of which extends beyond the effective date of suspension or termination.

G. The remaining member states of the Interstate Commission do not bear any costs arising from a state that has been found to be in default or that has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

H. A defaulting state may appeal the action of the Interstate Commission by petitioning the United States District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation, including reasonable attorney’s fees.

I. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes that are subject to the compact and that may arise among member states and between member and nonmember states. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

1. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices to enforce compliance with the provisions of the compact, or its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney’s fees.

3. The remedies herein are not the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV

FINANCING OF THE INTERSTATE COMMISSION.—

A. The Interstate Commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization, and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission’s annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall adopt a rule binding upon all member states.

C. The Interstate Commission may not incur any obligation of any kind before securing the funds adequate to meet the obligation and the Interstate Commission may not pledge the credit of any of the member states, except by and with the permission of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission are subject to audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV

MEMBER STATES, EFFECTIVE DATE, AND AMENDMENT.—

A. Any state is eligible to become a member state.

B. The compact shall take effect and be binding upon legislative enactment of the compact into law by not less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter, it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis before adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. An amendment does not become effective and binding upon the Interstate Commission and the member states until the amendment is enacted into law by unanimous consent of the member states.

ARTICLE XVI

WITHDRAWAL AND DISSOLUTION.—

A. Once in effect, the compact continues in force and remains binding upon each and every member state, provided that a member state may withdraw from the compact, specifically repealing the statute that enacted the compact into law.

1. Withdrawal from the compact occurs when a statute repealing its membership is enacted by the state, but does not take effect until 1 year after the effective date of the statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member state.

2. The withdrawing state must immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state’s intent to withdraw within 60 days after its receipt thereof.

3. A withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

4. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

C. Upon the dissolution of this compact, the compact becomes void and has no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII

SEVERABILITY AND CONSTRUCTION.—

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. This compact does not prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII

BINDING EFFECT OF COMPACT AND OTHER LAWS.—

A. This compact does not prevent the enforcement of any other law of a member state that is not inconsistent with this compact.

B. All member states’ laws conflicting with this compact are superseded to the extent of the conflict.

C. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

D. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

E. If any part of this compact exceeds the constitutional limits imposed on the legislature of any member state, the provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

History.—ss. 1, 5, ch. 2008-225; s. 94, ch. 2009-21; ss. 1, 2, 3, ch. 2010-52; ss. 1, 2, ch. 2013-20; s. 2, ch. 2016-34.

1Note.—Section 2, ch. 2016-34, provides that “[s]ections 1000.36, 1000.361, 1000.38, and 1000.39 shall stand repealed on July 1, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.”



1000.361 - Dues for the Interstate Compact on Educational Opportunity for Military Children.

11000.361 Dues for the Interstate Compact on Educational Opportunity for Military Children.—The annual dues assessment for the Interstate Compact on Educational Opportunity for Military Children shall be paid within existing resources by the Department of Education.

History.—s. 1, ch. 2016-34.

1Note.—Section 2, ch. 2016-34, provides that “[s]ections 1000.36, 1000.361, 1000.38, and 1000.39 shall stand repealed on July 1, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.”



1000.38 - Compact Commissioner and Military Family Education Liaison; Interstate Compact on Educational Opportunity for Military Children.

11000.38 Compact Commissioner and Military Family Education Liaison; Interstate Compact on Educational Opportunity for Military Children.—

(1) In furtherance of Articles VIII and IX of the Interstate Compact on Educational Opportunity for Military Children, the Governor shall designate a:

(a) Compact Commissioner, who shall be responsible for the administration and management of this state’s participation in the compact and who shall serve as this state’s voting representative on the Interstate Commission on Educational Opportunity for Military Children.

(b) Military Family Education Liaison from the list of recommendations provided under s. 1000.39(2), who shall be responsible for assisting military families and the state in facilitating the implementation of this compact.

(2) The Compact Commissioner and the Military Family Education Liaison shall serve at the pleasure of the Governor.

History.—ss. 3, 5, ch. 2008-225; ss. 1, 3, ch. 2010-52; ss. 1, 2, ch. 2013-20; s. 2, ch. 2016-34.

1Note.—Section 2, ch. 2016-34, provides that “[s]ections 1000.36, 1000.361, 1000.38, and 1000.39 shall stand repealed on July 1, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.”



1000.39 - State council; Interstate Compact on Educational Opportunity for Military Children.

11000.39 State council; Interstate Compact on Educational Opportunity for Military Children.—

(1) Pursuant to Article VIII of the Interstate Compact on Educational Opportunity for Military Children, the State Council on Interstate Educational Opportunity for Military Children is created.

(2)(a) The purpose of the council is to provide advice and recommendations regarding this state’s participation in and compliance with the compact and Interstate Commission on Educational Opportunity for Military Children activities.

(b) No later than 3 months after its formation, and whenever requested by the Governor thereafter, the council shall provide the Governor with names of at least three, but no more than five, persons who are recommended by the council to serve as the Military Family Education Liaison.

(3) The council shall consist of the following seven members:

(a) The Commissioner of Education or his or her designee.

(b) The superintendent, or his or her designee, for the school district with the highest percentage per capita of military children during the previous school year.

(c) Two members appointed by the Commissioner of Education, one of whom shall represent a military installation located within this state and one of whom shall represent the executive branch and possess experience in assisting military families in obtaining educational services for their children. The term of each member appointed under this paragraph shall be for 4 years, except that, in order to provide for staggered terms, the Commissioner of Education shall initially appoint one member to a term of 2 years and one member to a term of 3 years.

(d) One member appointed by, and who shall serve at the pleasure of, the President of the Senate and the Speaker of the House of Representatives.

(e) The Compact Commissioner and the Military Family Education Liaison designated by the Governor under s. 1000.38, who shall serve as nonvoting, ex officio members of the council.

(4) Council members shall serve without compensation but are entitled to reimbursement for per diem and travel expenses as provided in s. 112.061.

(5) The provisions of s. 24, Art. I of the State Constitution and of chapter 119 and s. 286.011 apply to proceedings and records of the council. Minutes, including a record of all votes cast, must be maintained for all meetings.

(6) The Department of Education shall provide administrative support to the council.

(7) If the council is abolished, its records must be appropriately stored, within 30 days after the effective date of its abolition, by the department or its successor agency. Any property assigned to the council must be reclaimed by the department or its successor agency. The council may not perform any activities after the effective date of its abolition.

History.—ss. 4, 5, ch. 2008-225; ss. 1, 3, ch. 2010-52; ss. 1, 2, ch. 2013-20; s. 2, ch. 2016-34.

1Note.—Section 2, ch. 2016-34, provides that “[s]ections 1000.36, 1000.361, 1000.38, and 1000.39 shall stand repealed on July 1, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.”



1000.40 - Future repeal of the Interstate Compact on Educational Opportunity for Military Children.

1000.40 Future repeal of the Interstate Compact on Educational Opportunity for Military Children.—Sections 1000.36, 1000.361, 1000.38, and 1000.39 shall stand repealed on July 1, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 2, ch. 2016-34.









Chapter 1001 - K-20 GOVERNANCE

Part I - STATE-LEVEL GOVERNANCE (ss. 1001.01-1001.29)

Subpart A - State Board of Education

1001.01 - State Board of Education; generally.

1001.01 State Board of Education; generally.—

(1) The State Board of Education is established as a body corporate. The state board shall be a citizen board consisting of seven members who are residents of the state appointed by the Governor to staggered 4-year terms, subject to confirmation by the Senate. Members of the state board shall serve without compensation but shall be entitled to reimbursement of travel and per diem expenses in accordance with s. 112.061. Members may be reappointed by the Governor for additional terms not to exceed 8 years of consecutive service.

(2) The State Board of Education shall select a chair and a vice chair from its appointed members. The chair shall serve a 2-year term and may be reselected for one additional consecutive term.

(3) Four members of the State Board of Education shall constitute a quorum. No business may be transacted at any meeting unless a quorum is present.

History.—s. 19, ch. 2002-387.



1001.02 - General powers of State Board of Education.

1001.02 General powers of State Board of Education.—

(1) The State Board of Education is the chief implementing and coordinating body of public education in Florida except for the State University System, and it shall focus on high-level policy decisions. It has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of law conferring duties upon it for the improvement of the state system of K-20 public education except for the State University System. Except as otherwise provided herein, it may, as it finds appropriate, delegate its general powers to the Commissioner of Education or the directors of the divisions of the department.

(2) The State Board of Education has the following duties:

(a) To adopt comprehensive educational objectives for public education except for the State University System.

(b) To adopt comprehensive long-range plans and short-range programs for the development of the state system of public education except for the State University System.

(c) To exercise general supervision over the divisions of the Department of Education as necessary to ensure coordination of educational plans and programs and resolve controversies and to minimize problems of articulation and student transfers, to ensure that students moving from one level of education to the next have acquired competencies necessary for satisfactory performance at that level, and to ensure maximum utilization of facilities.

(d) To adopt, in consultation with the Board of Governors, and from time to time modify, minimum and uniform standards of college-level communication and computation skills generally associated with successful performance and progression through the baccalaureate level and to identify college-preparatory high school coursework and postsecondary-level coursework that prepares students with the academic skills necessary to succeed in postsecondary education.

(e) To adopt and submit to the Governor and Legislature, as provided in s. 216.023, a coordinated K-20 education budget that estimates the expenditure requirements for the Board of Governors, as provided in s. 1001.706, the State Board of Education, including the Department of Education and the Commissioner of Education, and all of the boards, institutions, agencies, and services under the general supervision of the Board of Governors, as provided in s. 1001.706, or the State Board of Education for the ensuing fiscal year. The State Board of Education may not amend the budget request submitted by the Board of Governors. Any program recommended by the Board of Governors or the State Board of Education which will require increases in state funding for more than 1 year must be presented in a multiyear budget plan.

(f) To hold meetings, transact business, keep records, adopt a seal, and, except as otherwise provided by law, perform such other duties as may be necessary for the enforcement of laws and rules relating to the state system of public education.

(g) To approve plans for cooperating with the Federal Government.

(h) To approve plans for cooperating with other public agencies in the development of rules and in the enforcement of laws for which the state board and such agencies are jointly responsible.

(i) To review plans for cooperating with appropriate nonpublic agencies for the improvement of conditions relating to the welfare of schools.

(j) To create such subordinate advisory bodies as are required by law or as it finds necessary for the improvement of education.

(k) To constitute any education bodies or other structures as required by federal law.

(l) To assist in the economic development of the state by developing a state-level planning process to identify future training needs for industry, especially high-technology industry.

(m) To assist in the planning and economic development of the state by establishing a clearinghouse for information on educational programs of value to economic development.

(n) To adopt cohesive rules pursuant to ss. 120.536(1) and 120.54, within statutory authority.

(o) To authorize the allocation of resources in accordance with law and rule.

(p) To contract with independent institutions accredited by an agency whose standards are comparable to the minimum standards required to operate a postsecondary educational institution at that level in the state. The purpose of the contract is to provide those educational programs and facilities which will meet needs unfulfilled by the state system of public postsecondary education.

(q) To recommend that a district school board take action consistent with the state board’s decision relating to an appeal of a charter school application.

(r) To enforce systemwide education goals and policies except as otherwise provided by law.

(s) To establish a detailed procedure for the implementation and operation of a systemwide K-20 technology plan that is based on a common set of data definitions.

(t) To establish accountability standards for existing legislative performance goals, standards, and measures, and order the development of mechanisms to implement new legislative goals, standards, and measures.

(u) To adopt criteria and implementation plans for future growth issues, such as new Florida College System institutions and Florida College System institution campus mergers, and to provide for cooperative agreements between and within public and private education sectors.

(v) To develop, in conjunction with the Board of Governors, and periodically review for adjustment, a coordinated 5-year plan for postsecondary enrollment, identifying enrollment and graduation expectations by baccalaureate degree program, and annually submit the plan to the Legislature as part of its legislative budget request.

(w) Beginning in the 2014-2015 academic year and annually thereafter, to require each Florida College System institution prior to registration to provide each enrolled student electronic access to the economic security report of employment and earning outcomes prepared by the Department of Economic Opportunity pursuant to s. 445.07.

(3)(a) The State Board of Education shall adopt a strategic plan that specifies goals and objectives for the state’s public schools and Florida College System institutions. The plan shall be formulated in conjunction with plans of the Board of Governors in order to provide for the roles of the universities and Florida College System institutions to be coordinated to best meet state needs and reflect cost-effective use of state resources. The strategic plan must clarify the mission statements of each Florida College System institution and the system as a whole and identify degree programs, including baccalaureate degree programs, to be offered at each Florida College System institution in accordance with the objectives provided in this subsection and the coordinated 5-year plan pursuant to paragraph (2)(v). The strategic plan must cover a period of 5 years, with modification of the program lists after 2 years. Development of each 5-year plan must be coordinated with and initiated after completion of the master plan. The strategic plans must specifically include programs and procedures for responding to the educational needs of teachers and students in the public schools of this state and consider reports and recommendations of the Higher Education Coordinating Council pursuant to s. 1004.015 and the Articulation Coordinating Committee pursuant to s. 1007.01. The state board shall submit a report to the President of the Senate and the Speaker of the House of Representatives upon modification of the plan and as part of its legislative budget request.

(b) The State Board of Education and the Board of Governors shall jointly develop long-range plans and annual reports for financial aid in this state. The long-range plans shall establish goals and objectives for a comprehensive program of financial aid for Florida students and shall be updated every 5 years. The annual report shall include programs administered by the department as well as awards made from financial aid fee revenues, any other funds appropriated by the Legislature for financial assistance, and the value of tuition and fees waived for students enrolled in a dual enrollment course at a public postsecondary educational institution. The annual report shall include an assessment of progress made in achieving goals and objectives established in the long-range plans and recommendations for repealing or modifying existing financial aid programs or establishing new programs. A long-range plan shall be submitted by January 1, 2004, and every 5 years thereafter. An annual report shall be submitted on January 1, 2004, and in each successive year that a long-range plan is not submitted, to the President of the Senate and the Speaker of the House of Representatives.

(4) The State Board of Education shall:

(a) Provide for each Florida College System institution to offer educational training and service programs designed to meet the needs of both students and the communities served.

(b) Specify, by rule, procedures to be used by the Florida College System institution boards of trustees in the annual evaluations of presidents and review the evaluations of presidents by the boards of trustees, including the extent to which presidents serve both institutional and system goals.

(c) Establish, in conjunction with the Board of Governors, an effective information system that will provide composite data concerning the Florida College System institutions and state universities and ensure that special analyses and studies concerning the institutions are conducted, as necessary, for provision of accurate and cost-effective information concerning the institutions.

(d) Establish criteria for making recommendations for modifying district boundary lines for Florida College System institutions, including criteria for service delivery areas of Florida College System institutions authorized to grant baccalaureate degrees.

(e) Establish criteria for making recommendations concerning all proposals for the establishment of additional centers or campuses for Florida College System institutions.

(f) Examine the annual administrative review of each Florida College System institution.

(g) Adopt and submit to the Legislature a 3-year list of priorities for fixed-capital-outlay projects. The State Board of Education may not amend the 3-year list of priorities of the Board of Governors.

(5) The State Board of Education is responsible for reviewing and administering the state program of support for the Florida College System institutions and, subject to existing law, shall establish the tuition and out-of-state fees for developmental education and for credit instruction that may be counted toward an associate in arts degree, an associate in applied science degree, or an associate in science degree.

(6) The State Board of Education shall prescribe minimum standards, definitions, and guidelines for Florida College System institutions that will ensure the quality of education, coordination among the Florida College System institutions and state universities, and efficient progress toward accomplishing the Florida College System institution mission. At a minimum, these rules must address:

(a) Personnel.

(b) Contracting.

(c) Program offerings and classification, including college-level communication and computation skills associated with successful performance in college and with tests and other assessment procedures that measure student achievement of those skills. The performance measures must provide that students moving from one level of education to the next acquire the necessary competencies for that level.

(d) Provisions for curriculum development, graduation requirements, college calendars, and program service areas. These provisions must include rules that:

1. Provide for the award of an associate in arts degree to a student who successfully completes 60 semester credit hours at the Florida College System institution.

2. Require all of the credits accepted for the associate in arts degree to be in the statewide course numbering system as credits toward a baccalaureate degree offered by a state university or a Florida College System institution.

3. Require no more than 36 semester credit hours in general education courses in the subject areas of communication, mathematics, social sciences, humanities, and natural sciences.

The rules should encourage Florida College System institutions to enter into agreements with state universities that allow Florida College System institution students to complete upper-division-level courses at a Florida College System institution. An agreement may provide for concurrent enrollment at the Florida College System institution and the state university and may authorize the Florida College System institution to offer an upper-division-level course or distance learning.

(e) Student admissions, conduct and discipline, nonclassroom activities, and fees.

(f) Budgeting.

(g) Business and financial matters.

(h) Student services.

(i) Reports, surveys, and information systems, including forms and dates of submission.

History.—s. 20, ch. 2002-387; s. 68, ch. 2007-217; s. 8, ch. 2011-5; s. 1, ch. 2012-195; s. 5, ch. 2013-51.



1001.03 - Specific powers of State Board of Education.

1001.03 Specific powers of State Board of Education.—

(1) PUBLIC K-12 CURRICULAR STANDARDS.—The State Board of Education shall adopt and periodically review and revise the Sunshine State Standards in accordance with s. 1003.41.

(2) DIRECT-SUPPORT ORGANIZATION OF THE DEPARTMENT OF EDUCATION.—The State Board of Education shall govern issues relating to use of property, facilities, and personal services between the Department of Education and its direct-support organization and shall certify that the organization operates at all times in a manner consistent with the goals and best interest of the department, pursuant to s. 1001.24.

(3) PROFESSIONAL CERTIFICATES.—The State Board of Education shall classify school services, designate the certification subject areas, establish competencies, including the use of technology to enhance student learning, and certification requirements for all school-based personnel, and prescribe rules in accordance with which the professional, temporary, and part-time certificates shall be issued by the Department of Education to applicants who meet the standards prescribed by such rules for their class of service, as described in chapter 1012. The state board shall adopt rules that give part-time and full-time nondegreed teachers of career programs, pursuant to s. 1012.39(1)(c), the opportunity to earn a reading credential equivalent to a content-area-specific reading endorsement.

(4) PROFESSIONAL TEACHER ASSOCIATIONS.—The State Board of Education shall ensure that not-for-profit, professional teacher associations that offer membership to all teachers, noninstructional personnel, and administrators, and that offer teacher training and staff development at no fee to the district, shall be given equal access to voluntary teacher meetings, be provided access to teacher mailboxes for distribution of professional literature, and be authorized to collect voluntary membership fees through payroll deduction.

(5) IDENTIFICATION OF CRITICAL TEACHER SHORTAGE AREAS.—The State Board of Education shall identify critical teacher shortage areas pursuant to s. 1012.07.

(6) CAPITAL OUTLAY BOND AND MOTOR VEHICLE TAX ANTICIPATION CERTIFICATE RESOLUTIONS.—The State Board of Education shall issue bonds and approve resolutions regarding the expenditure of funds for capital projects and purposes pursuant to the State Constitution and other applicable law.

(7) ARTICULATION ACCOUNTABILITY.—The State Board of Education shall develop articulation accountability measures that assess the status of systemwide articulation processes, in conjunction with the Board of Governors regarding the State University System, and shall establish an articulation accountability process in accordance with the provisions of chapter 1008, in conjunction with the Board of Governors regarding the State University System.

(8) SYSTEMWIDE ENFORCEMENT.—The State Board of Education shall enforce compliance with law and state board rule by all school districts and public postsecondary educational institutions, except for the State University System, in accordance with the provisions of s. 1008.32.

(9) MANAGEMENT INFORMATION DATABASES.—The State Board of Education, in conjunction with the Board of Governors regarding the State University System, shall continue to collect and maintain, at a minimum, the management information databases for state universities, and all other components of the public K-20 education system as such databases existed on June 30, 2002.

(10) COMMON PLACEMENT TESTING FOR PUBLIC POSTSECONDARY EDUCATION.—The State Board of Education, in conjunction with the Board of Governors, shall develop and implement a common placement test to assess the basic computation and communication skills of students who intend to enter a degree program at any Florida College System institution or state university.

(11) MINIMUM STANDARDS FOR NONPUBLIC POSTSECONDARY EDUCATION.—The State Board of Education shall adopt minimum standards relating to nonpublic postsecondary education and institutions, in accordance with the provisions of chapter 1005.

(12) COMMON POSTSECONDARY DEFINITIONS.—The State Board of Education shall adopt, by rule, common definitions for associate in science degrees and for certificates.

(13) CYCLIC REVIEW OF POSTSECONDARY ACADEMIC PROGRAMS.—The State Board of Education shall provide for the cyclic review of all academic programs in Florida College System institutions at least every 7 years. Program reviews shall document how individual academic programs are achieving stated student learning and program objectives within the context of the institution’s mission. The results of the program reviews shall inform strategic planning, program development, and budgeting decisions at the institutional level.

(14) UNIFORM CLASSIFICATION SYSTEM FOR SCHOOL DISTRICT ADMINISTRATIVE AND MANAGEMENT PERSONNEL.—The State Board of Education shall maintain a uniform classification system for school district administrative and management personnel that will facilitate the uniform coding of administrative and management personnel to total district employees.

(15) FLORIDA COLLEGE SYSTEM INSTITUTION BACCALAUREATE DEGREE PROGRAMS.—The State Board of Education shall provide for the review and approval of proposals by Florida College System institutions to offer baccalaureate degree programs pursuant to s. 1007.33. A Florida College System institution, as defined in s. 1000.21, that is approved to offer baccalaureate degrees pursuant to s. 1007.33 remains under the authority of the State Board of Education and the Florida College System institution’s board of trustees. The State Board of Education may not approve Florida College System institution baccalaureate degree program proposals from March 31, 2014, through May 31, 2015.

(16) PLAN SPECIFYING GOALS AND OBJECTIVES.—By July 1, 2013, the State Board of Education shall identify performance metrics for the Florida College System and develop a plan that specifies goals and objectives for each Florida College System institution. The plan must include:

(a) Performance metrics and standards common for all institutions and metrics and standards unique to institutions depending on institutional core missions, including, but not limited to, remediation success, retention, graduation, employment, transfer rates, licensure passage, excess hours, student loan burden and default rates, job placement, faculty awards, and highly respected rankings for institution and program achievements.

(b) Student enrollment and performance data delineated by method of instruction, including, but not limited to, traditional, online, and distance learning instruction.

(17) UNIFIED STATE PLAN FOR SCIENCE, TECHNOLOGY, ENGINEERING, AND MATHEMATICS (STEM).—The State Board of Education, in consultation with the Board of Governors and the Department of Economic Opportunity, shall adopt a unified state plan to improve K-20 STEM education and prepare students for high-skill, high-wage, and high-demand employment in STEM and STEM-related fields.

History.—s. 21, ch. 2002-387; s. 6, ch. 2006-74; s. 69, ch. 2007-217; s. 6, ch. 2007-246; s. 4, ch. 2008-235; s. 9, ch. 2011-5; s. 2, ch. 2012-195; s. 3, ch. 2014-56.






Subpart B - Commissioner of Education

1001.10 - Commissioner of Education; general powers and duties.

1001.10 Commissioner of Education; general powers and duties.—

(1) The Commissioner of Education is the chief educational officer of the state and the sole custodian of the K-20 data warehouse, and is responsible for giving full assistance to the State Board of Education in enforcing compliance with the mission and goals of the K-20 education system except for the State University System.

(2) The commissioner’s office shall operate all statewide functions necessary to support the State Board of Education, including strategic planning and budget development, general administration, assessment, and accountability.

(3) To facilitate innovative practices and to allow local selection of educational methods, the State Board of Education may authorize the commissioner to waive, upon the request of a district school board, State Board of Education rules that relate to district school instruction and school operations, except those rules pertaining to civil rights, and student health, safety, and welfare. The Commissioner of Education is not authorized to grant waivers for any provisions in rule pertaining to the allocation and appropriation of state and local funds for public education; the election, compensation, and organization of school board members and superintendents; graduation and state accountability standards; financial reporting requirements; reporting of out-of-field teaching assignments under s. 1012.42; public meetings; public records; or due process hearings governed by chapter 120. No later than January 1 of each year, the commissioner shall report to the Legislature and the State Board of Education all approved waiver requests in the preceding year.

(4) The Department of Education shall provide technical assistance to school districts, charter schools, the Florida School for the Deaf and the Blind, and private schools that accept scholarship students under s. 1002.39 or s. 1002.395 in the development of policies, procedures, and training related to employment practices and standards of ethical conduct for instructional personnel and school administrators, as defined in s. 1012.01.

(5) The Department of Education shall provide authorized staff of school districts, charter schools, the Florida School for the Deaf and the Blind, and private schools that accept scholarship students under s. 1002.39 or s. 1002.395 with access to electronic verification of information from the following employment screening tools:

(a) The Professional Practices’ Database of Disciplinary Actions Against Educators; and

(b) The Department of Education’s Teacher Certification Database.

This subsection does not require the department to provide these staff with unlimited access to the databases. However, the department shall provide the staff with access to the data necessary for performing employment history checks of the instructional personnel and school administrators included in the databases.

(6) Additionally, the commissioner has the following general powers and duties:

(a) To organize and name the structural units of the Department of Education and appoint staff necessary to carry out duties and functions of the department in a manner that meets legislative intent and promotes both efficiency and accountability.

(b) To advise and counsel with the State Board of Education on all matters pertaining to education; to recommend to the State Board of Education actions and policies as, in the commissioner’s opinion, should be acted upon or adopted; and to execute or provide for the execution of all acts and policies as are approved.

(c) To keep such records as are necessary to set forth clearly all acts and proceedings of the State Board of Education.

(d) To have a seal for his or her office with which, in connection with his or her own signature, the commissioner shall authenticate true copies of decisions, acts, or documents.

(e) To recommend to the State Board of Education policies and steps designed to protect and preserve the principal of the State School Fund; to provide an assured and stable income from the fund; to execute such policies and actions as are approved; and to administer the State School Fund.

(f) To take action on the release of mineral rights based upon the recommendations of the Board of Trustees of the Internal Improvement Trust Fund.

(g) To submit to the State Board of Education, on or before October 1 of each year, recommendations for a coordinated K-20 education budget that estimates the expenditures for the Board of Governors, the State Board of Education, including the Department of Education and the Commissioner of Education, and all of the boards, institutions, agencies, and services under the general supervision of the Board of Governors or the State Board of Education for the ensuing fiscal year. Any program recommended to the State Board of Education that will require increases in state funding for more than 1 year must be presented in a multiyear budget plan.

(h) To develop and implement policies for cooperating with other public agencies in carrying out those phases of the program in which such cooperation is required by law or is deemed by the commissioner to be desirable and to cooperate with public and nonpublic agencies in planning and bringing about improvements in the educational program.

(i) To prepare forms and procedures as are necessary to be used by district school boards and all other educational agencies to assure uniformity, accuracy, and efficiency in the keeping of records, the execution of contracts, the preparation of budgets, or the submission of reports; and to furnish at state expense, when deemed advisable by the commissioner, those forms that can more economically and efficiently be provided.

(j) To implement a program of school improvement and education accountability designed to provide all students the opportunity to make adequate learning gains in each year of school as provided by statute and State Board of Education rule based upon the achievement of the state education goals, recognizing the following:

1. The district school board is responsible for school and student performance.

2. The individual school is the unit for education accountability.

3. The Florida College System institution board of trustees is responsible for Florida College System institution performance and student performance.

(k) To prepare, publish, and disseminate user-friendly materials relating to the state’s education system, including the state’s K-12 scholarship programs and the Voluntary Prekindergarten Education Program.

(l) To prepare and publish annually reports giving statistics and other useful information pertaining to the state’s K-12 scholarship programs and the Voluntary Prekindergarten Education Program.

(m) To have printed or electronic copies of school laws, forms, instruments, instructions, and rules of the State Board of Education and provide for their distribution.

(n) To develop criteria for use by department instructional materials reviewers in evaluating materials submitted for adoption consideration. The criteria shall, as appropriate, be based on instructional expectations reflected in course descriptions and student performance standards. The criteria for each subject or course shall be made available to publishers and manufacturers of instructional materials pursuant to the requirements of chapter 1006.

(o) To prescribe procedures for evaluating instructional materials submitted by publishers and manufacturers in each adoption.

(p) To enter into agreement with Space Florida to develop innovative aerospace-related education programs that promote mathematics and science education for grades K-20.

(7) The commissioner, or the commissioner’s designee, may conduct a review or investigation of practices, procedures, or actions at any Florida College System institution which appear to be inconsistent with sound financial, management, or academic practice.

History.—s. 23, ch. 2002-387; s. 67, ch. 2006-60; s. 7, ch. 2006-74; s. 70, ch. 2007-217; s. 3, ch. 2007-234; s. 7, ch. 2008-108; s. 12, ch. 2010-24; s. 10, ch. 2011-5; s. 3, ch. 2011-55; s. 3, ch. 2012-195; s. 7, ch. 2013-237; s. 12, ch. 2014-39.



1001.11 - Commissioner of Education; other duties.

1001.11 Commissioner of Education; other duties.—

(1) The Commissioner of Education must independently perform the following duties:

(a) Cooperate with and coordinate responses to requests from the members of the Legislature.

(b) Serve as the primary source of information to the Legislature, including the President of the Senate and the Speaker of the House of Representatives, concerning the State Board of Education, the K-20 education system, and early learning programs.

(c) In cooperation with the Board of Governors, develop and implement a process for receiving and processing requests, in conjunction with the Legislature, for the allocation of PECO funds for qualified postsecondary education projects.

(d) Integrally work with the boards of trustees of the Florida College System institutions.

(e) Monitor the activities of the State Board of Education and provide information related to current and pending policies to the members of the boards of trustees of the Florida College System institutions and state universities.

(f) Ensure the timely provision of information requested by the Legislature from the State Board of Education, the commissioner’s office, and the Department of Education.

(2) The Commissioner of Education shall annually report the state’s educational performance on state and national measures and shall recommend to the State Board of Education performance goals addressing the educational needs of the state.

(3) Notwithstanding any other provision of law to the contrary, the Commissioner of Education, in conjunction with the Legislature, and the Board of Governors regarding the State University System, must recommend funding priorities for the distribution of capital outlay funds for public postsecondary educational institutions, based on priorities that include, but are not limited to, the following criteria:

(a) Growth at the institutions.

(b) Need for specific skills statewide.

(c) Need for maintaining and repairing existing facilities.

(4) The commissioner shall develop and implement an integrated K-20 information system for educational management in accordance with the requirements of chapter 1008.

(5) The commissioner shall design and implement a statewide program of educational assessment that provides information for the improvement of the operation and management of the public schools, including schools operating for the purpose of providing educational services to youth in Department of Juvenile Justice programs, in accordance with the requirements of chapter 1008.

(6) The commissioner is responsible for implementing and maintaining a system of intensive school improvement and stringent education accountability, in accordance with the requirements of chapter 1008.

(7) The commissioner shall make prominently available on the department’s website the following: links to the Internet-based clearinghouse for professional development regarding physical education; the school wellness and physical education policies and other resources required under s. 1003.453; and other Internet sites that provide professional development for elementary teachers of physical education as defined in s. 1003.01(16). These links must provide elementary teachers with information concerning current physical education and nutrition philosophy and best practices that result in student participation in physical activities that promote lifelong physical and mental well-being.

(8) The commissioner shall oversee the development and implementation of the 5-year strategic plan for establishing Florida digital classrooms to assist school districts in their efforts to integrate technology in classroom teaching and learning to improve student performance.

History.—s. 24, ch. 2002-387; s. 1, ch. 2007-28; s. 71, ch. 2007-217; s. 173, ch. 2008-4; s. 11, ch. 2011-5; s. 40, ch. 2013-35; s. 28, ch. 2013-252; s. 4, ch. 2014-56.






Subpart C - Department of Education

1001.20 - Department under direction of state board.

1001.20 Department under direction of state board.—

(1) The Department of Education shall be organized consistently with the requirements of s. 20.15, and shall act as an administrative and supervisory agency under the implementation direction of the State Board of Education.

(2) The department is to be located in the offices of the Commissioner of Education and shall assist in providing professional leadership and guidance and in carrying out the policies, procedures, and duties authorized by law or by the State Board of Education or found necessary by it to attain the purposes and objectives of this code.

(3) The Department of Education shall maintain an Office of the Commissioner of Education that includes the general areas of operation that are common to all delivery sectors, such as administration, communication, legal services, financial aid, and government and public relations, in order to increase efficiency, improve service delivery to students, and fully support the operational needs of the State Board of Education.

(4) The Department of Education shall establish the following offices within the Office of the Commissioner of Education which shall coordinate their activities with all other divisions and offices:

(a) Office of Technology and Information Services.—

1. Responsible for developing a 5-year strategic plan for establishing Florida digital classrooms by October 1, 2014, and annually updating the plan by January 1 each year thereafter. The Florida digital classrooms plan shall be provided to each school district and published on the department’s website. The plan must:

a. Describe how technology will be integrated into classroom teaching and learning to assist the state in improving student performance outcomes and enable all students in Florida to be digital learners with access to digital tools and resources.

b. Identify minimum technology requirements that include specifications for hardware, software, devices, networking, security, and bandwidth capacity and guidelines for the ratio of students per device.

c. Establish minimum requirements for professional development opportunities and training to assist district instructional personnel and staff with the integration of technology into classroom teaching.

d. Identify the types of digital tools and resources that can assist district instructional personnel and staff in the management, assessment, and monitoring of student learning and performance.

2. Responsible for making budget recommendations to the commissioner, providing data collection and management for the system, assisting school districts in securing Internet access and telecommunications services, including those eligible for funding under the Schools and Libraries Program of the federal Universal Service Fund, and coordinating services with other state, local, and private agencies.

(b) Office of Workforce and Economic Development.—Responsible for evaluating the role of each sector of education in Florida’s workforce and economic development, assessing the specific work skills and variety of careers provided, and reporting to the State Board of Education the effectiveness of each sector.

(c) Office of Educational Facilities.—Responsible for validating all educational plant surveys and verifying Florida Inventory of School Houses (FISH) data. The office shall provide technical assistance to public school districts when requested.

(d) Office of Student Financial Assistance.—Responsible for providing access to and administering state and federal grants, scholarships, and loans to those students seeking financial assistance for postsecondary study pursuant to program criteria and eligibility requirements.

(e) Office of Inspector General.—Organized using existing resources and funds and responsible for promoting accountability, efficiency, and effectiveness and detecting fraud and abuse within school districts, the Florida School for the Deaf and the Blind, and Florida College System institutions in Florida. If the Commissioner of Education determines that a district school board, the Board of Trustees for the Florida School for the Deaf and the Blind, or a Florida College System institution board of trustees is unwilling or unable to address substantiated allegations made by any person relating to waste, fraud, or financial mismanagement within the school district, the Florida School for the Deaf and the Blind, or the Florida College System institution, the office shall conduct, coordinate, or request investigations into such substantiated allegations. The office shall have access to all information and personnel necessary to perform its duties and shall have all of its current powers, duties, and responsibilities authorized in s. 20.055.

History.—s. 26, ch. 2002-387; s. 2, ch. 2004-331; s. 72, ch. 2007-217; s. 2, ch. 2009-59; s. 12, ch. 2010-70; s. 12, ch. 2011-5; s. 1, ch. 2011-175; s. 5, ch. 2014-56.



1001.21 - Office of Private Schools and Home Education Programs.

1001.21 Office of Private Schools and Home Education Programs.—The state recognizes the contributions of private schools and home education programs in providing alternatives to public school education. These nongovernmental educational systems serve the public, but are not considered to be a part of the public system of education.

(1) The Office of Private Schools and Home Education Programs is established within the Department of Education. The Department of Education and the Commissioner of Education have no authority over the institutions or students served by the office. The office shall:

(a) Serve the interests of students and the parents of students in private schools and home education programs.

(b) Serve the interests of private institutions.

(c) Provide general information to the public about private and home education delivery systems.

(2) The Commissioner of Education shall appoint an executive director for the office who shall:

(a) Serve as a source of communication between private schools, home education programs, the Commissioner of Education, and the State Board of Education.

(b) Evaluate pending policy to ensure that the policy does not subject private schools and home education programs to additional regulation or mandates.

(c) Establish a clearinghouse of information for the public.

(d) Foster a collaborative spirit and working relationship among private schools, home education programs, and the public sector.

(e) Identify and convey the best practices of private schools and home education programs for the benefit of the public and private education delivery sectors.

(f) Represent issues and concerns relating to home education programs and private schools on all applicable ad hoc advisory bodies.

History.—s. 27, ch. 2002-387.



1001.213 - Office of Early Learning.

1001.213 Office of Early Learning.—There is created within the Office of Independent Education and Parental Choice the Office of Early Learning, as required under s. 20.15, which shall be administered by an executive director. The office shall be fully accountable to the Commissioner of Education but shall:

(1) Independently exercise all powers, duties, and functions prescribed by law and shall not be construed as part of the K-20 education system.

(2) Adopt rules for the establishment and operation of the school readiness program and the Voluntary Prekindergarten Education Program. The office shall submit the rules to the State Board of Education for approval or disapproval. If the state board does not act on a rule within 60 days after receipt, the rule shall be filed immediately with the Department of State.

(3) In compliance with part VI of chapter 1002 and its powers and duties under s. 1002.82, administer the school readiness program at the state level for the state’s eligible population described in s. 1002.87 and provide guidance to early learning coalitions in the implementation of the program.

(4) In compliance with parts V and VI of chapter 1002 and its powers and duties under s. 1002.75, administer the Voluntary Prekindergarten Education Program at the state level.

(5) Administer the operational requirements of the child care resource and referral network at the state level.

(6) Keep administrative staff to the minimum necessary to administer the duties of the office.

History.—s. 1, ch. 2013-252.



1001.215 - Just Read, Florida! Office.

1001.215 Just Read, Florida! Office.—There is created in the Department of Education the Just Read, Florida! Office. The office shall be fully accountable to the Commissioner of Education and shall:

(1) Train highly effective reading coaches.

(2) Create multiple designations of effective reading instruction, with accompanying credentials, which encourage all teachers to integrate reading instruction into their content areas.

(3) Train K-12 teachers and school principals on effective content-area-specific reading strategies. For secondary teachers, emphasis shall be on technical text. These strategies must be developed for all content areas in the K-12 curriculum.

(4) Provide parents with information and strategies for assisting their children in reading in the content area.

(5) Provide technical assistance to school districts in the development and implementation of district plans for use of the research-based reading instruction allocation provided in s. 1011.62(9) and annually review and approve such plans.

(6) Review, evaluate, and provide technical assistance to school districts’ implementation of the K-12 comprehensive reading plan required in s. 1011.62(9).

(7) Work with the Florida Center for Reading Research to provide information on research-based reading programs and effective reading in the content area strategies.

(8) Periodically review the Sunshine State Standards for reading at all grade levels.

(9) Periodically review teacher certification examinations, including alternative certification exams, to ascertain whether the examinations measure the skills needed for research-based reading instruction and instructional strategies for teaching reading in the content areas.

(10) Work with teacher preparation programs approved pursuant to s. 1004.04 to integrate research-based reading instructional strategies and reading in the content area instructional strategies into teacher preparation programs.

(11) Administer grants and perform other functions as necessary to meet the goal that all students read at grade level.

History.—s. 8, ch. 2006-74; s. 174, ch. 2008-4.



1001.22 - Commission for Independent Education.

1001.22 Commission for Independent Education.—The Commission for Independent Education shall authorize granting of certificates, diplomas, and degrees for independent postsecondary educational institutions pursuant to chapter 1005.

History.—s. 28, ch. 2002-387.



1001.23 - Specific powers and duties of the Department of Education.

1001.23 Specific powers and duties of the Department of Education.—In addition to all other duties assigned to it by law or by rule of the State Board of Education, the department shall:

(1) Adopt the statewide kindergarten screening in accordance with s. 1002.69.

(2) Implement a training program to develop among state and district educators a cadre of facilitators of school improvement in accordance with the provisions of chapter 1008.

(3) Identify the needs of the state system of public education as they relate to the development and production of materials used in instruction, in accordance with the requirements of chapter 1006.

(4) After complying with the provisions of s. 257.37, the Department of Education may:

(a) Photograph, microphotograph, or reproduce on film or prints, documents, records, data, and information of a permanent character and destroy any of the documents after they have been photographed and after audit of the department has been completed for the period embracing the dates of the instruments. Photographs or microphotographs in the form of film or prints made in compliance with the provisions of this subsection shall have the same force and effect as the originals would have, and shall be treated as originals for the purpose of their admissibility in evidence. Duly certified or authenticated reproductions of such photographs or microphotographs shall be admitted in evidence equally with the original photographs or microphotographs.

(b) Destroy general correspondence that is over 3 years old; records of bills, accounts, vouchers, and requisitions that are over 5 years old and copies of which have been filed with the Chief Financial Officer; and other records, papers, and documents over 3 years old that do not serve as part of an agreement or understanding and do not have value as permanent records.

History.—s. 29, ch. 2002-387; s. 1943, ch. 2003-261; s. 12, ch. 2004-484.



1001.24 - Direct-support organization; use of property; board of directors; audit.

1001.24 Direct-support organization; use of property; board of directors; audit.—

(1) DEFINITIONS.—For the purposes of this section, the term:

(a) “Department of Education direct-support organization” means an organization:

1. That is a corporation not for profit that is incorporated under the provisions of chapter 617 and approved by the Department of State.

2. That is organized and operated exclusively to receive, hold, invest, and administer property and to make expenditures to or for the benefit of public prekindergarten through 12th grade education in this state.

3. That the State Board of Education, after review, has certified to be operating in a manner consistent with the goals and best interest of the Department of Education.

(b) “Personal services” includes full-time or part-time personnel, as well as payroll processing.

(2) USE OF PROPERTY.—The State Board of Education:

(a) May permit the use of property, facilities, and personal services of the department by the direct-support organization, subject to the provisions of this section.

(b) Shall prescribe by rule conditions with which the direct-support organization must comply in order to use property, facilities, or personal services of the department. Such rules shall provide for budget and audit review and for oversight by the department.

(c) Shall not permit the use of property, facilities, or personal services of the direct-support organization if such organization does not provide equal employment opportunities to all persons, regardless of race, color, national origin, gender, age, or religion.

(3) BOARD OF DIRECTORS.—The board of directors of the department direct-support organization shall be appointed by the commissioner and shall include representation from business, industry, and other components of Florida’s economy.

(4) ANNUAL AUDIT.—Each direct-support organization shall provide for an annual financial audit in accordance with s. 215.981. The identity of donors who desire to remain anonymous shall be protected, and that anonymity shall be maintained in the auditor’s report. All records of the organization other than the auditor’s report, management letter, and any supplemental data requested by the Auditor General and the Office of Program Policy Analysis and Government Accountability shall be confidential and exempt from the provisions of s. 119.07(1).

History.—s. 30, ch. 2002-387.



1001.26 - Public broadcasting program system.

1001.26 Public broadcasting program system.—

(1) There is created a public broadcasting program system for the state. The department shall provide funds, as specifically appropriated in the General Appropriations Act, to educational television stations qualified by the Corporation for Public Broadcasting that are part of the public broadcasting program system. The program system must include:

(a) Support for existing Corporation for Public Broadcasting qualified program system educational television stations.

(b) Maintenance of quality broadcast capability for educational stations that are part of the program system.

(c) Interconnection of all educational stations that are part of the program system for simultaneous broadcast and of such stations with all universities and other institutions as necessary for sharing of resources and delivery of programming.

(d) Establishment and maintenance of a capability for statewide program distribution with facilities and staff, provided such facilities and staff complement and strengthen existing educational television stations.

(e) Provision of both statewide programming funds and station programming support for educational television to meet statewide priorities. Priorities for station programming need not be the same as priorities for programming to be used statewide. Station programming may include, but shall not be limited to, citizens’ participation programs, music and fine arts programs, coverage of public hearings and governmental meetings, equal air time for political candidates, and other public interest programming.

(2) The Department of Education may employ personnel, acquire equipment and facilities, and perform all duties necessary for carrying out the purposes and objectives of this section.

(3)(a) The facilities, plant, or personnel of an educational television station that is supported in whole or in part by state funds may not be used directly or indirectly for the promotion, advertisement, or advancement of a political candidate for a municipal, county, legislative, congressional, or state office. However, fair, open, and free discussion between political candidates for municipal, county, legislative, congressional, or state office may be permitted in order to help materially reduce the excessive cost of campaigns and to ensure that the state’s citizens are fully informed about issues and candidates in campaigns. This paragraph applies to the advocacy for, or opposition to, a specific existing or proposed program of governmental action, which includes, but is not limited to, constitutional amendments, tax referenda, and bond issues. This paragraph shall be implemented in accordance with rules of the State Board of Education.

(b) A violation of a prohibition contained in this subsection is a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 32, ch. 2002-387; s. 24, ch. 2004-41; s. 34, ch. 2009-80; s. 3, ch. 2012-133; s. 2, ch. 2013-35; s. 14, ch. 2014-39.



1001.271 - Florida Information Resource Network.

1001.271 Florida Information Resource Network.—The Commissioner of Education shall facilitate and coordinate the use of the Florida Information Resource Network by school districts, educational institutions in the Florida College System, universities, and other eligible users.

History.—s. 3, ch. 2009-59; s. 14, ch. 2011-5; s. 5, ch. 2011-55.



1001.28 - Distance learning duties.

1001.28 Distance learning duties.—The duties of the Department of Education concerning distance learning include, but are not limited to, the duty to:

(1) Facilitate the implementation of a statewide coordinated system and resource system for cost-efficient advanced telecommunications services and distance education which will increase overall student access to education.

(2) Coordinate the use of existing resources, including, but not limited to, the state’s satellite transponders, the Florida Information Resource Network (FIRN), and distance learning initiatives.

(3) Assist in the coordination of the utilization of the production and uplink capabilities available through Florida’s public television stations, eligible facilities, independent colleges and universities, private firms, and others as needed.

(4) Seek the assistance and cooperation of Florida’s cable television providers in the implementation of the statewide advanced telecommunications services and distance learning network.

(5) Seek the assistance and cooperation of Florida’s telecommunications carriers to provide affordable student access to advanced telecommunications services and to distance learning.

(6) Coordinate partnerships for development, acquisition, use, and distribution of distance learning.

(7) Secure and administer funding for programs and activities for distance learning from federal, state, local, and private sources and from fees derived from services and materials.

(8) Hire appropriate staff which may include a position that shall be exempt from part II of chapter 110 and is included in the Senior Management Service in accordance with s. 110.205.

Nothing in this section shall be construed to abrogate, supersede, alter, or amend the powers and duties of any state agency, district school board, Florida College System institution board of trustees, university board of trustees, the Board of Governors, or the State Board of Education.

History.—s. 34, ch. 2002-387; s. 73, ch. 2007-217; s. 4, ch. 2009-59; s. 15, ch. 2011-5; s. 6, ch. 2011-55; s. 4, ch. 2013-45.



1001.281 - Operating Trust Fund.

1001.281 Operating Trust Fund.—

(1) The Operating Trust Fund, FLAIR number 48-2-510, is created within the Department of Education.

(2) The fund is established for use as a depository for funds to be used for program operations funded by program revenues. Moneys to be credited to the trust fund include, but are not limited to, revenues received from the payment of fees associated with high school equivalency examinations.

(3) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purpose of the trust fund.

History.—s. 1, ch. 2007-20; s. 2, ch. 2011-23; s. 5, ch. 2013-45.



1001.282 - Administrative Trust Fund.

1001.282 Administrative Trust Fund.—

(1) The Administrative Trust Fund, FLAIR number 48-2-021, is created within the Department of Education.

(2) The fund is established for use as a depository for funds to be used for management activities that are department-wide in nature and funded by indirect cost earnings or assessments against trust funds. Moneys to be credited to the trust fund include indirect cost reimbursements from grantors, administrative assessments against trust funds, interest earnings, and other appropriate administrative fees.

(3) Notwithstanding s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purpose of the trust fund.

History.—s. 1, ch. 2007-21; s. 2, ch. 2011-24.



1001.283 - Welfare Transition Trust Fund.

1001.283 Welfare Transition Trust Fund.—

(1) The Welfare Transition Trust Fund is created within the Department of Education.

(2) The trust fund is established for use as a depository for receiving federal funds under the Temporary Assistance for Needy Families Program. Trust fund moneys shall be used exclusively for the purpose of providing services to individuals eligible for Temporary Assistance for Needy Families pursuant to the requirements and limitations of part A of Title IV of the Social Security Act, as amended, or any other applicable federal requirement or limitation. Funds credited to the trust fund consist of those funds collected from the Temporary Assistance for Needy Families Block Grant.

History.—s. 1, ch. 2011-157; s. 2, ch. 2014-42.



1001.29 - Discounted computers and Internet access for students.

1001.29 Discounted computers and Internet access for students.—

(1) There is created a program to offer computers and Internet access at a discounted price to students enrolled in grades 5 through 12 in a public school, including a charter school, or a home education program in the state.

(2) The Department of Education shall negotiate with computer manufacturers and with nonprofit corporations that obtain reconditioned computer hardware concerning:

(a) The prices of discounted computers and whether computer accessories such as printers or scanners will be offered to the students at reduced prices.

(b) Specialized software and hardware packages, including, but not limited to:

1. A word processor.

2. Software and hardware necessary to enable broadband Internet access.

3. An operating system.

(c) The type of warranty that is to be provided to the students and whether an extended warranty will be available to the students and under what terms.

(3) The Department of Education shall negotiate with broadband Internet access providers concerning the prices of discounted broadband Internet access packages. In areas in which broadband Internet access is not currently available, the department shall negotiate with non-broadband Internet access providers.

(4) The State Board of Education shall adopt rules concerning:

(a) How to integrate into this program the provision of computer or technical training to students in their respective school districts.

(b) How parents and students may be notified of the discounted computer and Internet access choices available.

(c) The distribution of eligibility certificates to the students, the locations at which discounted computers and Internet access services are available for purchase, and how students may obtain and pay for the equipment and services covered by this program.

History.—s. 1, ch. 2006-137.









Part II - SCHOOL DISTRICT GOVERNANCE (ss. 1001.30-1001.54)

1001.30 - District unit.

1001.30 District unit.—Each county shall constitute a school district and shall be known as the school district of   County, Florida. Each district shall constitute a unit for the control, organization, and administration of schools. The responsibility for the actual operation and administration of all schools needed within the districts in conformity with rules and minimum standards prescribed by the state, and also the responsibility for the provision of any desirable and practicable opportunities authorized by law beyond those required by the state, are delegated by law to the school officials of the respective districts.

History.—s. 36, ch. 2002-387.



1001.31 - Scope of district system.

1001.31 Scope of district system.—A district school system shall include all public schools, classes, and courses of instruction and all services and activities directly related to education in that district which are under the direction of the district school officials. A district school system may also include alternative site schools for disruptive or violent students. Such schools for disruptive or violent students may be funded by each district or provided through cooperative programs administered by a consortium of school districts, private providers, state and local law enforcement agencies, and the Department of Juvenile Justice. Pursuant to cooperative agreement, a district school system shall provide instructional personnel at juvenile justice facilities with access to the district school system database for the purpose of accessing student academic, immunization, and registration records for students assigned to the programs. Such access shall be in the same manner as provided to other schools in the district.

History.—s. 37, ch. 2002-387; s. 30, ch. 2014-184.



1001.32 - Management, control, operation, administration, and supervision.

1001.32 Management, control, operation, administration, and supervision.—The district school system must be managed, controlled, operated, administered, and supervised as follows:

(1) DISTRICT SYSTEM.—The district school system shall be considered as a part of the state system of public education. All actions of district school officials shall be consistent and in harmony with state laws and with rules and minimum standards of the state board. District school officials, however, shall have the authority to provide additional educational opportunities, as desired, which are authorized, but not required, by law or by the district school board.

(2) DISTRICT SCHOOL BOARD.—In accordance with the provisions of s. 4(b) of Art. IX of the State Constitution, district school boards shall operate, control, and supervise all free public schools in their respective districts and may exercise any power except as expressly prohibited by the State Constitution or general law.

(3) DISTRICT SCHOOL SUPERINTENDENT.—Responsibility for the administration and management of the schools and for the supervision of instruction in the district shall be vested in the district school superintendent as the secretary and executive officer of the district school board, as provided by law.

(4) SCHOOL PRINCIPAL OR HEAD OF SCHOOL.—Responsibility for the administration of any school or schools at a given school center, for the supervision of instruction therein, and for providing leadership in the development or revision and implementation of a school improvement plan required by s. 1001.42(18) shall be delegated to the school principal or head of the school or schools in accordance with rules established by the district school board.

History.—s. 38, ch. 2002-387; s. 25, ch. 2004-41; s. 8, ch. 2008-108.



1001.33 - Schools under control of district school board and district school superintendent.

1001.33 Schools under control of district school board and district school superintendent.—Except as otherwise provided by law, all public schools conducted within the district shall be under the direction and control of the district school board with the district school superintendent as executive officer.

History.—s. 39, ch. 2002-387; s. 28, ch. 2003-391; s. 9, ch. 2006-74.



Subpart A - District School Boards

1001.34 - Membership of district school board.

1001.34 Membership of district school board.—

(1) Each district school board shall be composed of not less than five members. Each member of the district school board shall be a qualified elector of the district in which she or he serves, shall be a resident of the district school board member residence area from which she or he is elected, and shall maintain said residency throughout her or his term of office.

(2) A district school board may modify the number of members on its board by adopting a resolution that establishes the total number of members on the board, which may not be less than five, and the number of members who shall be elected by residence areas or elected at large. The resolution must specify an orderly method and procedure for modifying the membership of the board, including staggering terms of additional members as necessary. If the resolution is adopted, the district school board shall submit to the electors for approval at a referendum held at the next primary or general election the question of whether the number of board members should be modified in accordance with the resolution adopted by the district school board. If the referendum is approved, election of additional school board members may occur at any primary, general, or otherwise-called special election.

History.—s. 41, ch. 2002-387; s. 15, ch. 2014-39.



1001.35 - Term of office.

1001.35 Term of office.—District school board members shall be elected at the general election in November for terms of 4 years.

History.—s. 42, ch. 2002-387.



1001.36 - District school board member residence areas.

1001.36 District school board member residence areas.—

(1) For the purpose of electing district school board members, each district shall be divided into at least five district school board member residence areas, which shall be numbered one to five, inclusive, and which shall, as nearly as practicable, be equal in population.

(a) For those school districts, which have seven district school board members, the district may be divided into five district school board member residence areas, with two district school board members elected at large, or the district may be divided into seven district school board member residence areas. In the latter case, the residence areas shall be numbered one to seven inclusive and shall be equal in population as nearly as practicable.

(b) For those school districts which have seven district school board members, the number of district school board member residence areas shall be determined by resolution passed by a majority vote of the district school board.

(2) Any district school board may make any change that it deems necessary in the boundaries of any district school board member residence area at any meeting of the district school board, provided that such changes shall be made only in odd-numbered years and that no change that would affect the residence qualifications of any incumbent member shall disqualify such incumbent member during the term for which he or she is elected.

(3) Such changes in boundaries shall be shown by resolutions spread upon the minutes of the district school board, shall be recorded in the office of the clerk of the circuit court, and shall be published at least once in a newspaper published in the district within 30 days after the adoption of the resolution, or, if there be no newspaper published in the district, shall be posted at the county courthouse door for 4 weeks thereafter. A certified copy of this resolution shall be transmitted to the Department of State.

History.—s. 43, ch. 2002-387.



1001.361 - Election of board by districtwide vote.

1001.361 Election of board by districtwide vote.—Notwithstanding any provision of local law or any county charter, the election of members of the district school board shall be by vote of the qualified electors of the entire district in a nonpartisan election as provided in chapter 105. Each candidate for district school board member shall, at the time she or he qualifies, be a resident of the district school board member residence area from which the candidate seeks election. Each candidate who qualifies to have her or his name placed on the ballot shall be listed according to the district school board member residence area in which she or he resides. Each qualified elector of the district shall be entitled to vote for one candidate from each district school board member residence area. The candidate from each district school board member residence area who receives the highest number of votes in the general election shall be elected to the district school board.

History.—s. 44, ch. 2002-387.



1001.362 - Alternate procedure for the election of district school board members to provide for single-member representation.

1001.362 Alternate procedure for the election of district school board members to provide for single-member representation.—

(1) This section shall be known and may be referred to as “The School District Local Option Single-Member Representation Law of 1984.”

(2) District school board members shall be elected to office in accordance with the provisions of ss. 1001.36 and 1001.361, or as otherwise provided by law, unless a proposition calling for single-member representation within the residence areas of the district is submitted to and approved by a majority of the qualified electors voting on such proposition in the manner provided in subsection (3).

(a) If the district school board is composed of five members, such proposition shall provide that the five members shall reside one in each of five residence areas, the areas together covering the entire district and as nearly equal in population as practicable, pursuant to s. 1001.36, each of whom shall be elected only by the qualified electors who reside in the same residence area as the member.

(b) If the district school board is composed of seven members, at the option of the school board, such proposition shall provide that:

1. Five of the seven members shall reside one in each of five residence areas, the areas together covering the entire district and as nearly equal in population as practicable, pursuant to s. 1001.36, each of whom shall be elected only by the qualified electors who reside in the same residence area as the member, and two of the seven members shall be elected at large; or

2. All seven members shall reside one in each of seven residence areas, the areas together covering the entire district and as nearly equal in population as practicable, pursuant to s. 1001.36, each of whom shall be elected only by the qualified electors who reside in the same residence area as the member.

(c) All members shall be elected for 4-year terms, but such terms shall be staggered so that, alternately, one more or one less than half of the members elected from residence areas and, if applicable, one of the members elected at large from the entire district are elected every 2 years. Any member may be elected to an initial term of less than 4 years if necessary to achieve or maintain such system of staggered terms.

(3) A proposition calling for single-member representation within the residence areas of the district shall be submitted to the electors of the district at any primary, general, or otherwise-called special election, in either manner following:

(a) The district school board may adopt a formal resolution directing an election to be held to place the proposition on the ballot.

(b) The electors of the school district may petition to have the proposition placed on the ballot by presenting to the school board petitions signed by not less than 10 percent of the duly qualified electors residing within the school district. The number of signatures required shall be determined by the supervisor of elections according to the number of registered electors in the district as of the date the petitioning electors register as a political committee as provided in subsection (4).

(4) The electors petitioning to have the proposition placed on the ballot shall register as a political committee pursuant to s. 106.03, and a specific person shall be designated therein as chair of the committee to act for the committee.

(5)(a) Each petition form circulated for single-member representation within the residence areas of a district where the school board is composed of five members shall include the wording: “As a registered elector of the school district of   County, Florida, I am petitioning for a referendum election to determine whether the five school board members of said district shall be elected from single-member residence areas by electors residing in each of those areas only.”

(b) Each petition form circulated for single-member representation within the residence areas of a district where the district school board is composed of seven members, none of whom are to be elected at large, shall include the wording: “As a registered elector of the school district of   County, Florida, I am petitioning for a referendum election to determine whether the seven members of said district shall be elected from single-member residence areas by electors residing in each of those areas only.”

(c) Each petition form circulated for single-member representation within the residence areas of a district where the school board is composed of seven members, two of whom are to be elected at large, shall include the wording: “As a registered elector of the school district of   County, Florida, I am petitioning for a referendum election to determine whether five of the seven district school board members of said district shall be elected from single-member residence areas by electors residing in each of those areas only, with the two remaining members being elected at large.”

The petition shall also include space for the signature and address of the elector. Each signature obtained shall be dated when made and is valid for a period of 4 years following that date.

(6) Upon the filing of the petitions with the district school board by the chair of the committee, the district school board shall submit the petitions to the supervisor of elections for verification of the signatures. Within a period of not more than 30 days, the supervisor of elections shall determine whether the petitions contain the required number of valid signatures. The supervisor of elections shall be paid by the committee seeking verification the sum of 10 cents for each name checked.

(7) If it is determined that the petitions have the required signatures, the supervisor of elections shall certify the petitions to the district school board, which shall adopt a resolution requesting that an election date be set to conform to the earliest primary, general, or otherwise-called special election that occurs not less than 30 days after certification of the petitions. If it is determined that the petitions do not contain the required signatures, the supervisor of elections shall so notify the district school board, which shall file the petitions without taking further action, and the matter shall be at an end. No additional names may be added to the petitions, and the petitions may not be used in any other proceeding.

(8) No special election may be called for the sole purpose of presenting the proposition to the vote of the electors.

(9) Any district adopting any of the propositions set forth in this section may thereafter return to the procedures otherwise provided by law by following the same procedure outlined in subsection (3).

(10) No district school board member elected prior to or at the election that approves any revision as permitted herein shall be affected in his or her term of office. The resolution adopted by the district school board under paragraph (3)(a) or subsection (7) which presents the proposed revision to the electorate for approval shall specify an orderly method and procedure for implementing the revision contemplated in the resolution.

History.—s. 45, ch. 2002-387.



1001.363 - District school board members to represent entire district.

1001.363 District school board members to represent entire district.—Each district school board of each district shall represent the entire district. Each member of the district school board shall serve as the representative of the entire district, rather than as the representative of a district school board member residence area.

History.—s. 46, ch. 2002-387.



1001.364 - Alternate procedure for election of district school board chair.

1001.364 Alternate procedure for election of district school board chair.—

(1) The district school board chair shall be elected in accordance with the provisions of s. 1001.371 unless a proposition calling for the district school board chair to be elected as an additional school board member by districtwide vote is submitted to and approved by a majority of the qualified electors voting on such proposition in the manner provided in subsection (2).

(2) A proposition calling for the district school board chair to be elected by districtwide vote shall be submitted to the electors of the school district at any primary, general, or otherwise-called special election in either of the following manners:

(a) The district school board may adopt a formal resolution directing that the proposition be placed on the ballot; or

(b) The electors of the school district may petition to have the proposition placed on the ballot by presenting to the district school board petitions signed by not less than 10 percent of the duly qualified electors residing within the school district. The number of signatures required shall be determined by the supervisor of elections according to the number of registered electors in the school district as of the date the petitioning electors register as a political committee as provided in subsection (3).

(3) The electors petitioning to have the proposition placed on the ballot shall register as a political committee pursuant to s. 106.03, and a specific person shall be designated therein as chair of the committee to act for the committee.

(4) Each petition form circulated shall include the following wording:

As a registered elector of the school district of    County, Florida, I am petitioning for a referendum election to determine whether the district school board chair shall be elected by districtwide vote.

The petition shall also include space for the signature and address of the elector. Each signature obtained shall be dated when made and is valid for a period of 4 years after that date.

(5) Upon the filing of the petitions with the district school board by the chair of the committee, the district school board shall submit the petitions to the supervisor of elections for verification of the signatures. Within a period of not more than 30 days, the supervisor of elections shall determine whether the petitions contain the required number of valid signatures. The supervisor of elections shall be paid by the committee seeking verification the sum of 10 cents for each signature checked.

(6) If it is determined that the petitions have the required signatures, the supervisor of elections shall certify the petitions to the district school board, which shall adopt a formal resolution requesting that an election date be set to conform to the earliest primary, general, or otherwise-called special election that occurs not less than 30 days after certification of the petitions. If it is determined that the petitions do not contain the required signatures, the supervisor of elections shall so notify the district school board, which shall file the petitions without taking further action, and the matter shall be at an end. No additional signatures may be added to the petitions, and the petitions may not be used in any other proceeding.

(7) No special election may be called for the sole purpose of presenting the proposition to the vote of the electors.

(8) Any school district adopting the proposition set forth in this section may thereafter return to the procedure otherwise provided by law by following the same procedure outlined in subsection (2).

(9) If a proposition submitted to the electors under subsection (2) calling for the district school board chair to be elected by districtwide vote is approved by vote of the qualified electors, the office of district school board chair shall be filled at the next general election.

(10) The vice chair of the district school board shall be elected by the members of the district school board as provided in s. 1001.371.

(11) This section applies only to those counties organized by charter that have a population of between 800,000 and 900,000 according to the last federal decennial census.

History.—s. 2, ch. 2006-256.



1001.365 - Votes by district school board chair and district school board members.

1001.365 Votes by district school board chair and district school board members.—Unless otherwise provided by law, in the event of a tie vote of the district school board chair and district school board members acting in any capacity, the side on which the district school board chair voted shall be deemed to prevail. For purposes of any vote of the district school board chair and district school board members acting in any capacity, action taken pursuant to that side of a tie vote on which the district school board chair voted satisfies the requirement that action be taken by a “majority” vote or a “simple majority” vote. This section applies only to those counties organized by charter that have a population of between 800,000 and 900,000 according to the last federal decennial census.

History.—s. 3, ch. 2006-256.



1001.37 - District school board members shall qualify.

1001.37 District school board members shall qualify.—Before entering upon the duties of office after being elected, or, if appointed, within 10 days after receiving notice of appointment, each member of the district school board shall take the prescribed oath of office.

History.—s. 47, ch. 2002-387.



1001.371 - Organization of district school board.

1001.371 Organization of district school board.—In November of each year, the district school board shall organize by electing a chair. In an election year, that date shall coincide with the requirements of s. 100.041(3)(a). It may elect a vice chair, and the district school superintendent shall act ex officio as the secretary. If a vacancy should occur in the position of chair, the district school board shall proceed to elect a chair at the next ensuing regular or special meeting. At the organization meeting, the district school superintendent shall act as chair until the organization is completed. The chair and secretary shall then make and sign a copy of the proceedings of organization, including the schedule for regular meetings and the names and addresses of all district school officers, and annex their affidavits that the same is a true and correct copy of the original, and the secretary shall file the document within 2 weeks with the Department of Education. This section does not apply to any school district with a district school board chair who is elected by districtwide vote.

History.—s. 48, ch. 2002-387; s. 4, ch. 2006-256; s. 1, ch. 2012-87.



1001.372 - District school board meetings.

1001.372 District school board meetings.—

(1) REGULAR AND SPECIAL MEETINGS.—The district school board shall hold not less than one regular meeting each month for the transaction of business according to a schedule arranged by the district school board and shall convene in special sessions when called by the district school superintendent or by the district school superintendent on request of the chair of the district school board, or on request of a majority of the members of the district school board; provided that actions taken at special meetings shall have the same force and effect as if taken at a regular meeting; and provided further that in the event the district school superintendent should fail to call a special meeting when requested to do so, as prescribed herein, such a meeting may be called by the chair of the district school board or by a majority of the members of the district school board by giving 2 days’ written notice of the time and purpose of the meeting to all members and to the district school superintendent, in which event the minutes of the meeting shall set forth the facts regarding the procedure in calling the meeting and the reason therefor and shall be signed either by the chair or by a majority of the members of the district school board.

(2) PLACE OF MEETINGS.—

(a) Except as provided in paragraph (b), all regular and special meetings of the district school board shall be held in the office of the district school superintendent or in a room convenient to that office and regularly designated as the district school board meeting room.

(b) Upon the giving of due public notice, regular or special meetings of the district school board may be held at any appropriate public place in the county.

(c) For purpose of this section, due public notice shall consist of publication in a newspaper of general circulation in the county or in each county where there is no newspaper of general circulation in the county an announcement over at least one radio station whose signal is generally received in the county, a reasonable number of times daily during the 48 hours immediately preceding the date of such meeting, or by posting a notice at the courthouse door if no newspaper is published in the county, at least 2 days prior to the meeting.

(3) REMOVAL OF PERSONS INTERFERING WITH MEETINGS.—The presiding officer of any district school board may order the removal, from a public meeting held by the district school board, of any person interfering with the expeditious or orderly process of such meeting, provided such officer has first issued a warning that continued interference with the orderly processes of the meeting will result in removal. Any law enforcement authority or a sergeant-at-arms designated by the officer shall remove any person ordered removed pursuant to this subsection.

(4) MAJORITY A QUORUM.—A majority shall constitute a quorum for any meeting of the district school board. No business may be transacted at any meeting unless a quorum is present, except that a minority of the district school board may adjourn the meeting from time to time until a quorum is present.

History.—s. 49, ch. 2002-387; s. 26, ch. 2004-41.



1001.38 - Vacancies; how filled.

1001.38 Vacancies; how filled.—The office of any district school board member shall be vacant when the member removes his or her residence from the district school board member residence area from which he or she was elected. All vacancies on the district school board shall be filled by appointment by the Governor.

History.—s. 50, ch. 2002-387.



1001.39 - District school board members; travel expenses.

1001.39 District school board members; travel expenses.—

(1) In addition to the salary provided in s. 1001.395, each member of a district school board shall be allowed, from the district school fund, reimbursement of travel expenses as authorized in s. 112.061, except as provided in subsection (2). Any travel outside the district shall also be governed by the rules of the State Board of Education.

(2) Each district school board may reimburse a district school board member for travel expenses for travel from the member’s residence incurred in the performance of a public purpose authorized by law to be performed by the district school board, including, but not limited to, attendance at regular and special board meetings. Mileage allowance in the amount provided by law for reimbursement of travel expenses, when authorized, shall be computed from the member’s place of residence to the place of the meeting or function and return.

History.—s. 51, ch. 2002-387.



1001.395 - District school board members; compensation.

1001.395 District school board members; compensation.—

(1) Each member of the district school board shall receive a base salary, the amounts indicated in this section, based on the population of the county the district school board member serves. In addition, compensation shall be made for population increments over the minimum for each population group, which shall be determined by multiplying the population in excess of the minimum for the group times the group rate. The product of such calculation shall be added to the base salary to determine the adjusted base salary. The adjusted base salaries of district school board members shall be increased annually as provided for in s. 145.19.

(2) Notwithstanding the provisions of this section or s. 145.19, district school board members may reduce their salary rate on a voluntary basis.

(3) Notwithstanding the provisions of this section and s. 145.19, for the 2010-2011 fiscal year, the salary of each district school board member shall be the amount calculated pursuant to subsection (1) or the district’s beginning salary for teachers who hold baccalaureate degrees, whichever is less.

History.—s. 52, ch. 2002-387; s. 4, ch. 2007-234; s. 175, ch. 2008-4; s. 1, ch. 2009-3; s. 95, ch. 2009-21; s. 5, ch. 2009-59; s. 3, ch. 2010-154.



1001.40 - District school board to constitute a corporation.

1001.40 District school board to constitute a corporation.—The governing body of each school district shall be a district school board. Each district school board is constituted a body corporate by the name of “The School Board of   County, Florida.” In all suits against district school boards, service of process shall be had on the chair of the district school board or, if he or she cannot be found, on the district school superintendent as executive officer of the district school board or, in the absence of the chair and the district school superintendent, on another member of the district school board.

History.—s. 53, ch. 2002-387.



1001.41 - General powers of district school board.

1001.41 General powers of district school board.—The district school board, after considering recommendations submitted by the district school superintendent, shall exercise the following general powers:

(1) Determine policies and programs consistent with state law and rule deemed necessary by it for the efficient operation and general improvement of the district school system.

(2) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of law conferring duties upon it to supplement those prescribed by the State Board of Education and the Commissioner of Education.

(3) Prescribe and adopt standards and policies to provide each student the opportunity to receive a complete education program, including language arts, mathematics, science, social studies, health, physical education, foreign languages, and the arts, as defined by the Sunshine State Standards. The standards and policies must emphasize integration and reinforcement of reading, writing, and mathematics skills across all subjects, including career awareness, career exploration, and career and technical education.

(4) Contract, sue, and be sued. The district school board shall constitute the contracting agent for the district school system.

(5) Perform duties and exercise those responsibilities that are assigned to it by law or by rules of the State Board of Education or the Commissioner of Education and, in addition thereto, those that it may find to be necessary for the improvement of the district school system in carrying out the purposes and objectives of the education code.

(6) Assign students to schools.

(7) Enter into agreements for accepting credit card, charge card, and debit card payments as compensation for goods, services, tuition, and fees, as authorized by law.

History.—s. 54, ch. 2002-387; s. 10, ch. 2006-74.



1001.42 - Powers and duties of district school board.

1001.42 Powers and duties of district school board.—The district school board, acting as a board, shall exercise all powers and perform all duties listed below:

(1) REQUIRE MINUTES AND RECORDS TO BE KEPT.—Require the district school superintendent, as secretary, to keep such minutes and records as are necessary to set forth clearly all actions and proceedings of the school board.

(a) Minutes, recording.—The minutes of each meeting shall be reviewed, corrected if necessary, and approved at the next regular meeting, provided that this action may be taken at an intervening special meeting if the district school board desires. The minutes shall be kept as a public record in a permanent location.

(b) Minutes, contents.—The minutes shall show the vote of each member present on all matters on which the district school board takes action. It shall be the duty of each member to see to it that both the matter and his or her vote thereon are properly recorded in the minutes. Unless otherwise shown by the minutes, it shall be presumed that the vote of each member present supported any action taken by the district school board in either the exercise of, violation of, or neglect of the powers and duties imposed upon the district school board by law or rule, whether such action is recorded in the minutes or is otherwise established. It shall also be presumed that the policies, appointments, programs, and expenditures not recorded in the minutes but made and actually in effect in the district school system were made and put into effect at the direction of the district school board, unless it can be shown that they were done without the actual or constructive knowledge of the members of the district school board.

(2) CONTROL PROPERTY.—Subject to rules of the State Board of Education, control property and convey the title to real and personal property.

(3) ADOPT SCHOOL PROGRAM.—Adopt a school program for the entire school district.

(4) ESTABLISHMENT, ORGANIZATION, AND OPERATION OF SCHOOLS.—Adopt and provide for the execution of plans for the establishment, organization, and operation of the schools of the district, including, but not limited to, the following:

(a) Schools and enrollment plans.—Establish schools and adopt enrollment plans that may include school attendance areas and open enrollment provisions.

(b) Elimination of school centers and consolidation of schools.—Provide for the elimination of school centers and the consolidation of schools.

(c) Adequate educational facilities for all children without tuition.—Provide adequate educational facilities for all children without payment of tuition.

(d) Cooperate with school boards of adjoining districts in maintaining schools.—Approve plans for cooperating with school boards of adjoining districts in this state or in adjoining states for establishing school attendance areas composed of territory lying within the districts and for the joint maintenance of district-line schools or other schools which are to serve those attendance areas. The conditions of such cooperation shall be as follows:

1. Establishment.—The establishment of a school to serve attendance areas lying in more than one district and the plans for maintaining the school and providing educational services to students shall be effected by annual resolutions spread upon the minutes of each district school board concerned, which resolutions shall set out the territorial limits of the areas from which children are to attend the school and the plan to be followed in maintaining and operating the school.

2. Control.—Control of the school or schools involved shall be vested in the district school board of the district in which the school or schools are located unless otherwise agreed by the district school boards.

3. Settlement of disagreements.—In the event an agreement cannot be reached relating to such attendance areas or to the school or schools therein, the matter may be referred jointly by the cooperating district school boards or by either district school board to the Department of Education for decision under rules of the State Board of Education, and its decision shall be binding on both school boards.

(e) Classification and standardization of schools.—Provide for the classification and standardization of schools.

(f) Opening and closing of schools; fixing uniform date.—Adopt policies for the opening and closing of schools and fix uniform dates; however, the opening date for schools in the district may not be earlier than August 10 of each year.

(g) Observance of school holidays and vacation periods.—Designate the observance of school holidays and vacation periods.

(h) Career classes and schools.—Provide for the establishment and maintenance of career schools, departments, or classes, giving instruction in career education as defined by rules of the State Board of Education, and use any moneys raised by public taxation in the same manner as moneys for other school purposes are used for the maintenance and support of public schools or classes.

(i) District school boards may establish public evening schools.—Have the authority to establish public evening schools.

(j) Cooperate with other agencies in joint projects.—Cooperate with other agencies in joint projects.

(k) Planning time for teachers.—May adopt rules for planning time for teachers in accordance with the provisions of chapter 1012.

(l) Exceptional students.—Provide for an appropriate program of special instruction, facilities, and services for exceptional students as prescribed by the State Board of Education as acceptable in accordance with the provisions of s. 1003.57.

(m) Alternative education programs for students in residential care facilities.—Provide, in accordance with the provisions of s. 1003.58, educational programs according to rules of the State Board of Education to students who reside in residential care facilities operated by the Department of Children and Families.

(n) Educational services in detention facilities.—In accordance with the provisions of chapter 1006, offer services to students in detention facilities.

(5) PERSONNEL.—

(a) Designate positions to be filled, prescribe qualifications for those positions, and provide for the appointment, compensation, promotion, suspension, and dismissal of employees, subject to the requirements of chapter 1012. A district school board is encouraged to provide clerical personnel or volunteers who are not classroom teachers to assist teachers in noninstructional activities, including performing paperwork and recordkeeping duties. However, a teacher shall remain responsible for all instructional activities and for classroom management and grading student performance.

(b) Notwithstanding s. 1012.55 or any other provision of law or rule to the contrary and consistent with adopted district school board policy relating to alternative certification for school principals, have the authority to appoint persons to the position of school principal who do not hold educator certification.

(6) STANDARDS OF ETHICAL CONDUCT FOR INSTRUCTIONAL PERSONNEL AND SCHOOL ADMINISTRATORS.—Adopt policies establishing standards of ethical conduct for instructional personnel and school administrators. The policies must require all instructional personnel and school administrators, as defined in s. 1012.01, to complete training on the standards; establish the duty of instructional personnel and school administrators to report, and procedures for reporting, alleged misconduct by other instructional personnel and school administrators which affects the health, safety, or welfare of a student; and include an explanation of the liability protections provided under ss. 39.203 and 768.095. A district school board, or any of its employees, may not enter into a confidentiality agreement regarding terminated or dismissed instructional personnel or school administrators, or personnel or administrators who resign in lieu of termination, based in whole or in part on misconduct that affects the health, safety, or welfare of a student, and may not provide instructional personnel or school administrators with employment references or discuss the personnel’s or administrators’ performance with prospective employers in another educational setting, without disclosing the personnel’s or administrators’ misconduct. Any part of an agreement or contract that has the purpose or effect of concealing misconduct by instructional personnel or school administrators which affects the health, safety, or welfare of a student is void, is contrary to public policy, and may not be enforced.

(7) DISQUALIFICATION FROM EMPLOYMENT.—Disqualify instructional personnel and school administrators, as defined in s. 1012.01, from employment in any position that requires direct contact with students if the personnel or administrators are ineligible for such employment under s. 1012.315. An elected or appointed school board official forfeits his or her salary for 1 year if:

(a) The school board official knowingly signs and transmits to any state official a report of alleged misconduct by instructional personnel or school administrators which affects the health, safety, or welfare of a student and the school board official knows the report to be false or incorrect; or

(b) The school board official knowingly fails to adopt policies that require instructional personnel and school administrators to report alleged misconduct by other instructional personnel and school administrators, or that require the investigation of all reports of alleged misconduct by instructional personnel and school administrators, if the misconduct affects the health, safety, or welfare of a student.

(8) STUDENT WELFARE.—

(a) In accordance with the provisions of chapters 1003 and 1006, provide for the proper accounting for all students of school age, for the attendance and control of students at school, and for proper attention to health, safety, and other matters relating to the welfare of students.

(b) In accordance with the provisions of ss. 1003.31 and 1003.32, fully support the authority of each teacher and school bus driver to remove disobedient, disrespectful, violent, abusive, uncontrollable, or disruptive students from the classroom and the school bus and the authority of the school board to place such students in an alternative educational setting, when appropriate and available.

(9) COURSES OF STUDY AND OTHER INSTRUCTIONAL MATERIALS.—Provide adequate instructional materials for all students in accordance with the requirements of chapter 1006.

(10) TRANSPORTATION OF STUDENTS.—After considering recommendations of the district school superintendent, make provision for the transportation of students to the public schools or school activities they are required or expected to attend; authorize transportation routes arranged efficiently and economically; provide the necessary transportation facilities, and, when authorized under rules of the State Board of Education and if more economical to do so, provide limited subsistence in lieu thereof; and adopt the necessary rules and regulations to ensure safety, economy, and efficiency in the operation of all buses, as prescribed in chapter 1006.

(11) SCHOOL PLANT.—Approve plans for locating, planning, constructing, sanitating, insuring, maintaining, protecting, and condemning school property as prescribed in chapter 1013 and as follows:

(a) School building program.—Approve and adopt a districtwide school building program.

(b) Sites, buildings, and equipment.—

1. Select and purchase school sites, playgrounds, and recreational areas located at centers at which schools are to be constructed, of adequate size to meet the needs of projected students to be accommodated.

2. Approve the proposed purchase of any site, playground, or recreational area for which district funds are to be used.

3. Expand existing sites.

4. Rent buildings when necessary.

5. Enter into leases or lease-purchase arrangements, in accordance with the requirements and conditions provided in s. 1013.15(2), with private individuals or corporations for the rental of necessary grounds and educational facilities for school purposes or of educational facilities to be erected for school purposes. Current or other funds authorized by law may be used to make payments under a lease-purchase agreement. Notwithstanding any other statutes, if the rental is to be paid from funds received from ad valorem taxation and the agreement is for a period greater than 12 months, an approving referendum must be held. The provisions of such contracts, including building plans, shall be subject to approval by the Department of Education, and no such contract shall be entered into without such approval. As used in this section, “educational facilities” means the buildings and equipment that are built, installed, or established to serve educational purposes and that may lawfully be used. The State Board of Education may adopt such rules as are necessary to implement these provisions.

6. Provide for the proper supervision of construction.

7. Make or contract for additions, alterations, and repairs on buildings and other school properties.

8. Ensure that all plans and specifications for buildings provide adequately for the safety and well-being of students, as well as for economy of construction.

(c) Maintenance and upkeep of school plant.—Provide adequately for the proper maintenance and upkeep of school plants, so that students may attend school without sanitary or physical hazards, and provide for the necessary heat, lights, water, power, and other supplies and utilities necessary for the operation of the schools.

(d) Insurance of school property.—Carry insurance on every school building in all school plants including contents, boilers, and machinery, except buildings of three classrooms or less that are of frame construction and located in a tenth class public protection zone as defined by the Florida Inspection and Rating Bureau, and on all school buses and other property under the control of the district school board or title to which is vested in the district school board, except as exceptions may be authorized under rules of the State Board of Education.

(e) Condemnation of buildings.—Condemn and prohibit the use for public school purposes of any building that can be shown for sanitary or other reasons to be no longer suitable for such use and, when any building is condemned by any state or other government agency as authorized in chapter 1013, see that it is no longer used for school purposes.

(12) FINANCE.—Take steps to assure students adequate educational facilities through the financial procedure authorized in chapters 1010 and 1011 and as prescribed below:

(a) Provide for all schools to operate 180 days.—Provide for the operation of all public schools, both elementary and secondary, as free schools for a term of 180 days or the equivalent on an hourly basis as specified by rules of the State Board of Education; determine district school funds necessary in addition to state funds to operate all schools for such minimum term; and arrange for the levying of district school taxes necessary to provide the amount needed from district sources.

(b) Annual budget.—Cause to be prepared, adopt, and have submitted to the Department of Education as required by law and rules of the State Board of Education, the annual school budget, such budget to be so prepared and executed as to promote the improvement of the district school system.

(c) Tax levies.—Adopt and spread on its minutes a resolution fixing the district school tax levy, provided for under s. 9, Art. VII of the State Constitution, necessary to carry on the school program adopted for the district for the next ensuing fiscal year as required by law, and fixing the district bond interest and sinking fund tax levy necessary for districts against which bonds are outstanding; and adopt and spread on its minutes a resolution suggesting the tax levy provided for in s. 9, Art. VII of the State Constitution, found necessary to carry on the school program adopted for the district for the next ensuing fiscal year.

(d) School funds.—Require that an accurate account is kept of all funds that should be transmitted to the district school board for school purposes at various periods during the year from all sources and, if any funds are not transmitted promptly, take the necessary steps to have such funds made available.

(e) Borrow money.—Borrow money, as prescribed in ss. 1011.12-1011.16, when necessary in anticipation of funds reasonably to be expected during the year as shown by the budget.

(f) Financial records and accounts.—Provide for keeping of accurate records of all financial transactions.

(g) Approval and payment of accounts.—Implement a system of accounting and budgetary control to ensure that payments do not exceed amounts budgeted, as required by law; make available all records for proper audit by state officials or independent certified public accountants; and have prepared required periodic statements to be filed with the Department of Education as provided by rules of the State Board of Education.

(h) Bonds of employees.—Fix and prescribe the bonds, and pay the premium on all such bonds, of all school employees who are responsible for school funds in order to provide reasonable safeguards for all such funds or property.

(i) Contracts for materials, supplies, and services.—Contract for materials, supplies, and services needed for the district school system. No contract for supplying these needs shall be made with any member of the district school board, with the district school superintendent, or with any business organization in which any district school board member or the district school superintendent has any financial interest whatsoever.

(j) Purchasing regulations to be secured from Department of Management Services.—Secure purchasing regulations and amendments and changes thereto from the Department of Management Services and prior to any purchase have reported to it by its staff, and give consideration to the lowest price available to it under such regulations, provided a regulation applicable to the item or items being purchased has been adopted by the department. The department should meet with educational administrators to expand the inventory of standard items for common usage in all schools and postsecondary educational institutions.

(k) Protection against loss.—Provide for adequate protection against any loss or damage to school property or loss resulting from any liability for which the district school board or its officers, agents, or employees may be responsible under law. In fulfilling this responsibility, the district school board may purchase insurance, to be self-insured, to enter into risk management programs managed by district school boards, school-related associations, or insurance companies, or to have any combination thereof in any area to the extent the district school board is either authorized or required by law to contract for insurance. Any risk management program entered into pursuant to this subsection shall provide for strict accountability of all funds to the member district school boards and an annual audit by an independent certified public accountant of all receipts and disbursements.

(l) Internal auditor.—May employ an internal auditor to perform ongoing financial verification of the financial records of the school district. The internal auditor shall report directly to the district school board or its designee.

(m) Financial and performance audits.—In addition to the audits required by ss. 11.45 and 218.39, may contract with an independent certified public accountant to conduct a financial or performance audit of its accounts and records retained by it and paid from its public funds.

(13) RECORDS AND REPORTS.—Provide for the keeping of all necessary records and the making of all needed or required reports, as follows:

(a) Forms, blanks, and reports.—Require all employees to keep accurately all records and to make promptly in the proper form all reports required by law or by rules of the State Board of Education.

(b) Reports to the department.—Require that the district school superintendent prepare all reports to the Department of Education that may be required by law or rules of the State Board of Education; see that all such reports are promptly transmitted to the department; withhold the further payment of salary to the superintendent or employee when notified by the department that he or she has failed to file any report within the time or in the manner prescribed; and continue to withhold the salary until the district school board is notified by the department that such report has been received and accepted, provided that when any report has not been received by the date due and after due notice has been given to the district school board of that fact, the department, if it deems necessary, may require the report to be prepared by a member of its staff, and the district school board shall pay all expenses connected therewith. Any member of the district school board who is responsible for the violation of this provision is subject to suspension and removal.

(c) Reports to parents.—Require that, at regular intervals, reports are made by school principals or teachers to parents, apprising them of the progress being made by the students in their studies and giving other needful information.

(14) COOPERATION WITH OTHER DISTRICT SCHOOL BOARDS.—May establish and participate in educational consortia that are designed to provide joint programs and services to cooperating school districts, consistent with the provisions of s. 4(b), Art. IX of the State Constitution. The State Board of Education shall adopt rules providing for the establishment, funding, administration, and operation of such consortia.

(15) ENFORCEMENT OF LAW AND RULES.—Require that all laws and rules of the State Board of Education or of the district school board are properly enforced.

(16) SCHOOL LUNCH PROGRAM.—Assume such responsibilities and exercise such powers and perform such duties as may be assigned to it by law or as may be required by rules of the Department of Agriculture and Consumer Services or, as in the opinion of the district school board, are necessary to ensure school lunch services, consistent with needs of students; effective and efficient operation of the program; and the proper articulation of the school lunch program with other phases of education in the district.

(17) PUBLIC INFORMATION AND PARENTAL INVOLVEMENT PROGRAM.—

(a) Adopt procedures whereby the general public can be adequately informed of the educational programs, needs, and objectives of public education within the district, including educational opportunities available through the Florida Virtual School.

(b) Adopt rules to strengthen family involvement and empowerment pursuant to s. 1002.23. The rules shall be developed in collaboration with school administrators, parents, teachers, and community partners.

(c) Develop and disseminate a parent guide to successful student achievement which addresses what parents need to know about their child’s educational progress and how they can help their child to succeed in school.

(d) Develop and disseminate a checklist for parents to assist parents in becoming involved in their child’s educational progress.

(e) Encourage teachers and administrators to keep parents informed of student progress, student programs, student attendance requirements pursuant to ss. 1003.26, 1003.27, 414.1251, and 984.151, and availability of resources for academic assistance.

(18) IMPLEMENT SCHOOL IMPROVEMENT AND ACCOUNTABILITY.—Maintain a system of school improvement and education accountability as provided by statute and State Board of Education rule. This system of school improvement and education accountability shall be consistent with, and implemented through, the district’s continuing system of planning and budgeting required by this section and ss. 1008.385, 1010.01, and 1011.01. This system of school improvement and education accountability shall comply with the provisions of ss. 1008.33, 1008.34, 1008.345, and 1008.385 and include the following:

(a) School improvement plans.—

1. The district school board shall annually approve and require implementation of a new, amended, or continuation school improvement plan for each school in the district. If a school has a significant gap in achievement on statewide, standardized assessments administered pursuant to s. 1008.22 by one or more student subgroups, as defined in the federal Elementary and Secondary Education Act (ESEA), 20 U.S.C. s. 6311(b)(2)(C)(v)(II); has not significantly increased the percentage of students passing statewide, standardized assessments; has not significantly increased the percentage of students demonstrating Learning Gains, as defined in s. 1008.34 and as calculated under s. 1008.34(3)(b), who passed statewide, standardized assessments; or has significantly lower graduation rates for a subgroup when compared to the state’s graduation rate, that school’s improvement plan shall include strategies for improving these results. The state board shall adopt rules establishing thresholds and for determining compliance with this subparagraph.

2. A school that includes any of grades 6, 7, or 8 shall include annually in its school improvement plan information and data on the school’s early warning system required under paragraph (b), including a list of the early warning indicators used in the system, the number of students identified by the system as exhibiting two or more early warning indicators, the number of students by grade level that exhibit each early warning indicator, and a description of all intervention strategies employed by the school to improve the academic performance of students identified by the early warning system. In addition, a school that includes any of grades 6, 7, or 8 shall describe in its school improvement plan the strategies used by the school to implement the instructional practices for middle grades emphasized by the district’s professional development system pursuant to s. 1012.98(4)(b)9.

(b) Early warning system.—

1. A school that includes any of grades 6, 7, or 8 shall implement an early warning system to identify students in grades 6, 7, and 8 who need additional support to improve academic performance and stay engaged in school. The early warning system must include the following early warning indicators:

a. Attendance below 90 percent, regardless of whether absence is excused or a result of out-of-school suspension.

b. One or more suspensions, whether in school or out of school.

c. Course failure in English Language Arts or mathematics.

d. A Level 1 score on the statewide, standardized assessments in English Language Arts or mathematics.

A school district may identify additional early warning indicators for use in a school’s early warning system.

2. When a student exhibits two or more early warning indicators, the school’s child study team under s. 1003.02 or a school-based team formed for the purpose of implementing the requirements of this paragraph shall convene to determine appropriate intervention strategies for the student. The school shall provide at least 10 days’ written notice of the meeting to the student’s parent, indicating the meeting’s purpose, time, and location, and provide the parent the opportunity to participate.

(c) Public disclosure.—The district school board shall provide information regarding the performance of students and educational programs as required pursuant to ss. 1008.22 and 1008.385 and implement a system of school reports as required by statute and State Board of Education rule which shall include schools operating for the purpose of providing educational services to students in Department of Juvenile Justice programs, and for those schools, report on the elements specified in s. 1003.52(17). Annual public disclosure reports shall be in an easy-to-read report card format and shall include the school’s grade, high school graduation rate calculated without high school equivalency examinations, disaggregated by student ethnicity, and performance data as specified in state board rule.

(d) School improvement funds.—The district school board shall provide funds to schools for developing and implementing school improvement plans. Such funds shall include those funds appropriated for the purpose of school improvement pursuant to s. 24.121(5)(c).

(19) LOCAL-LEVEL DECISIONMAKING.—

(a) Adopt policies that clearly encourage and enhance maximum decisionmaking appropriate to the school site. Such policies must include guidelines for schools in the adoption and purchase of district and school site instructional materials and technology, the implementation of student health and fitness standards, staff training, school advisory council member training, student support services, budgeting, and the allocation of staff resources.

(b) Adopt waiver process policies to enable all schools to exercise maximum flexibility and notify advisory councils of processes to waive school district and state policies.

(c) Develop policies for periodically monitoring the membership composition of school advisory councils to ensure compliance with requirements established in s. 1001.452.

(d) Adopt policies that assist in giving greater autonomy, including authority over the allocation of the school’s budget, to schools designated with a grade of “A,” making excellent progress, and schools rated as having improved at least two grades.

(20) OPPORTUNITY SCHOLARSHIPS.—Adopt policies allowing students attending schools that have earned a grade of “F” or three consecutive grades of “D” pursuant to s. 1008.34 to attend a higher-performing school in the district or any other district in the state, in conformance with s. 1002.38 and State Board of Education rule.

(21) AUTHORITY TO DECLARE AN EMERGENCY.—May declare an emergency in cases in which one or more schools in the district are failing or are in danger of failing and negotiate special provisions of its contract with the appropriate bargaining units to free these schools from contract restrictions that limit the school’s ability to implement programs and strategies needed to improve student performance.

(22) SCHOOL-WITHIN-A-SCHOOL.—In order to reduce the anonymity of students in large schools, adopt policies to encourage any large school to subdivide into schools-within-a-school that shall operate within existing resources in accordance with the provisions of chapter 1003.

(23) VIRTUAL INSTRUCTION.—Provide students with access to courses available through a virtual instruction program option, including the Florida Virtual School and other approved providers, and award credit for successful completion of such courses.

(24) EMPLOYMENT CONTRACTS.—If a school district enters into a contract or employment agreement, or renewal or renegotiation of an existing contract or employment agreement, with an officer, agent, employee, or contractor which contains a provision for severance pay, the contract or employment agreement must include the provisions of s. 215.425.

(25) INTERLOCAL AGREEMENTS.—Each district school board shall enter into an interlocal agreement as provided in s. 163.01 for the purpose of establishing the School District Consortium and maximizing the purchasing power for goods and services. A consortium may be statewide or regional, as appropriate to achieve the lowest cost. This subsection does not prohibit a district school board from utilizing a state contract.

(26) TECHNICAL CENTER GOVERNING BOARD.—May appoint a governing board for a school district technical center or a system of technical centers for the purpose of aligning the educational programs of the technical center with the needs of local businesses and responding quickly to the needs of local businesses for employees holding industry certifications. A technical center governing board shall be comprised of seven members, three of whom must be members of the district school board or their designees and four of whom must be local business leaders. The district school board shall delegate to the technical center governing board decisions regarding entrance requirements for students, curriculum, program development, budget and funding allocations, and the development with local businesses of partnership agreements and appropriate industry certifications in order to meet local and regional economic needs. A technical center governing board may approve only courses and programs that contain industry certifications. A course may be continued if at least 25 percent of the students enrolled in the course attain an industry certification. If fewer than 25 percent of the students enrolled in a course attain an industry certification, the course must be discontinued the following year.

(27) VISITATION OF SCHOOLS.—Visit the schools, observe the management and instruction, give suggestions for improvement, and advise citizens with the view of promoting interest in education and improving the school.

(28) ADOPT RULES.—Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this section.

History.—s. 55, ch. 2002-387; s. 3, ch. 2003-118; s. 29, ch. 2003-391; s. 27, ch. 2004-41; s. 3, ch. 2004-255; s. 8, ch. 2004-333; s. 71, ch. 2004-357; s. 11, ch. 2006-74; s. 9, ch. 2008-108; s. 2, ch. 2009-3; s. 6, ch. 2009-59; s. 2, ch. 2009-144; s. 198, ch. 2010-102; s. 2, ch. 2011-128; s. 2, ch. 2011-175; s. 4, ch. 2012-133; s. 1, ch. 2012-194; s. 3, ch. 2013-27; s. 6, ch. 2013-45; s. 39, ch. 2013-226; s. 362, ch. 2014-19; s. 15, ch. 2014-20; s. 2, ch. 2014-23; s. 1, ch. 2014-184; s. 1, ch. 2015-6; s. 2, ch. 2016-237.



1001.421 - Gifts.

1001.421 Gifts.—Notwithstanding any other provision of law to the contrary, district school board members and their relatives, as defined in s. 112.312(21), may not directly or indirectly solicit any gift, or directly or indirectly accept any gift in excess of $50, from any person, vendor, potential vendor, or other entity doing business with the school district. The term “gift” has the same meaning as in s. 112.312(12).

History.—s. 3, ch. 2011-175.



1001.43 - Supplemental powers and duties of district school board.

1001.43 Supplemental powers and duties of district school board.—The district school board may exercise the following supplemental powers and duties as authorized by this code or State Board of Education rule.

(1) STUDENT MANAGEMENT.—The district school board may adopt programs and policies to ensure the safety and welfare of individuals, the student body, and school personnel, which programs and policies may:

(a) Prohibit the possession of weapons and drugs on campus, student hazing, and other activities that could threaten the operation of the school or the safety and welfare of the student body or school personnel.

(b) Require uniforms to be worn by the student body, or impose other dress-related requirements, if the district school board finds that those requirements are necessary for the safety or welfare of the student body or school personnel. However, students may wear sunglasses, hats, or other sun-protective wear while outdoors during school hours, such as when students are at recess. A district school board that implements a districtwide standard student attire policy pursuant to s. 1011.78 is eligible to receive incentive payments.

(c) Provide procedures for student dismissal precautions and for granting permission for students to leave school grounds during school hours, including releasing a student from school upon request by a parent or for public appearances of school groups.

(d) Provide procedures for managing protests, demonstrations, sit-ins, walk-outs, or other acts of civil disobedience.

(e) Provide procedures for detaining students and for readmission of students after expulsion.

(f) Regulate student automobile use and parking.

(2) FISCAL MANAGEMENT.—The district school board may adopt policies providing for fiscal management of the school district with respect to school purchasing, facilities, nonstate revenue sources, budgeting, fundraising, and other activities relating to the fiscal management of district resources, including, but not limited to, the policies governing:

(a) Sales calls and demonstrations by agents, solicitors, salespersons, and vendors on campus; local preference criteria for vendors; specifications for quantity purchasing; prioritization of awards for bids; declining bid awards; and purchase requisitions, approvals, and routing.

(b) Sales by booster clubs; marathon fundraisers; and student sales of candy, paper products, or other goods authorized by the district school board.

(c) Inventory and disposal of district property; use of safe-deposit boxes; and selection of real estate appraisers.

(d) Payment of contractors and other service providers.

(e) Accounting systems; petty cash accounts procedures and reporting; school activities funds procedures and reporting; management and reporting of grants from private sources; and management of funds, including auxiliary enterprise funds.

(f) District budgeting system, including setting budget deadlines and schedules, budget planning, and implementation and determination of budget priorities.

(g) Use of federal funds to purchase food when federal program guidelines permit such use.

(3) INSTRUCTIONAL AIDS.—The district school board may adopt policies providing for innovative teaching techniques, teaching programs and methods, instructional aids and objectives, extracurricular and interscholastic activities, and supplemental programs including, but not limited to, policies providing for:

(a) Use of technology, including appropriate use of the Internet as a tool for learning.

(b) Instructional priorities and objectives, pilot projects and evaluations, curriculum adoption and design, and lesson planning.

(c) Extracurricular and interscholastic activities, including field trips, publishing a student newspaper and other publications, and special programs relating to the arts, music, or other topics of current interest.

(d) Participation in physical education programs, including appropriate physical education attire and protective gear; programs for exceptional students; summer school; and the Title I program, including comparability procedures.

(4) FACILITIES MANAGEMENT.—The district school board may adopt policies providing for management of the physical campus and its environs, including, but not limited to, energy conservation measures; building and ground maintenance; fencing, landscaping, and other property improvements; site acquisition; new construction and renovation; dedication and rededication or naming and renaming of district buildings and other district facilities; and development of facilities management planning and priorities.

(5) SCHOOL COMMUNITY RELATIONS.—The district school board may adopt policies governing public gifts and donations to schools; input from the community concerning instruction resources; advertising in schools; participation in community affairs, including coordination with local governments and planning authorities; protocols for interagency agreements; business community partnerships; community use of school facilities; public solicitations in schools, including the distribution and posting of promotional materials and literature; visitors to the school campus; school advisory councils; and parent volunteers and chaperones.

(6) LEGAL ISSUES.—The district school board may adopt policies and procedures necessary to implement federal mandates and programs, court orders, and other legal requirements of the state.

(7) FIRST AID AND EMERGENCIES.—The district school board may adopt programs and policies to ensure appropriate response in emergency situations; the provision of first aid to individuals, the student body, and school personnel; and the effective management of student illness, which programs and policies may include, but are not limited to:

(a) The provision of first aid and emergency medical care and the provision of school health care facilities and services.

(b) The provision of school safety patrol.

(c) Procedures for reporting hazards, including threats of nature, bomb threats, threatening messages, and similar occurrences, and the provision of warning systems including alarm systems and other technical devices.

(d) Procedures for evacuating the classrooms, playground, or any other district facility.

(e) Procedures for reporting accidents, including traffic accidents and traffic violations involving district-owned vehicles.

(f) Student insurance programs.

(8) STUDENT ASSESSMENT AND AFFAIRS.—The district school board may adopt policies and procedures governing attendance monitoring and checks; truancy; graduation requirements and graduation exercises; fees, fines, and charges imposed on students; evaluation of student records and transcripts; transfer of student records; grading and academic evaluation of students; tests and examinations, including early examinations; guidance and counseling; and student participation in competitions, student performances and exhibitions, contests for students, and social events.

(9) ADMINISTRATIVE SUPPORT SERVICES.—The district school board may adopt policies and procedures governing purchase of property insurance, including comprehensive general liability insurance; transportation of students for extracurricular activities and special events, including transportation of students in privately owned vehicles; transportation of district personnel, including personal use of district owned vehicles; computer security and computer room access and computer database resources; mail and delivery services, including use of couriers; copyright compliance; and computerized data systems, including computer use, transmission of data, access to the Internet, and other technology-based services.

(10) DISTRICT SCHOOL BOARD GOVERNANCE AND OPERATIONS.—The district school board may adopt policies and procedures necessary for the daily business operation of the district school board, including, but not limited to, the provision of legal services for the district school board; conducting a district legislative program; district school board member participation at conferences, conventions, and workshops, including member compensation and reimbursement for expenses; district school board policy development, adoption, and repeal; district school board meeting procedures, including participation via telecommunications networks, use of technology at meetings, and presentations by nondistrict personnel; citizen communications with the district school board and with individual district school board members; collaboration with local government and other entities as required by law; and organization of the district school board, including special committees and advisory committees.

(11) PERSONNEL.—The district school board may adopt policies and procedures necessary for the management of all personnel of the school system.

(12) AFFORDABLE HOUSING.—A district school board may use portions of school sites purchased within the guidelines of the State Requirements for Educational Facilities, land deemed not usable for educational purposes because of location or other factors, or land declared as surplus by the board to provide sites for affordable housing for teachers and other district personnel and, in areas of critical state concern, for other essential services personnel as defined by local affordable housing eligibility requirements, independently or in conjunction with other agencies as described in subsection (5).

(13) COOPERATION WITH FLORIDA COLLEGE SYSTEM INSTITUTIONS.—The district school board shall work with the Florida College System institutions in the district to ensure that the Florida College System institution students have access to remedial education.

(14) RECOGNITION OF ACADEMIC ACHIEVEMENT.—

(a) The Legislature recognizes the importance of promoting student academic achievement, motivating students to attain academic achievement, and providing positive acknowledgment for that achievement. It is the intent of the Legislature that school districts bestow the same level of recognition to the state’s academic scholars as to its athletic scholars.

(b) The district school board is encouraged to adopt policies and procedures to provide for a student “Academic Scholarship Signing Day” by declaring the third Tuesday in April each year as “Academic Scholarship Signing Day.” The “Academic Scholarship Signing Day” shall recognize the outstanding academic achievement of high school seniors who sign a letter of intent to accept an academic scholarship offered to the student by a postsecondary educational institution. District school board policies and procedures may include, but need not be limited to, conducting assemblies or other appropriate public events in which students offered academic scholarships assemble and sign actual or ceremonial documents accepting those scholarships. The district school board may encourage holding such events in an assembly or gathering of the entire student body as a means of making academic success and recognition visible to all students.

History.—s. 56, ch. 2002-387; s. 26, ch. 2006-69; s. 13, ch. 2006-301; s. 33, ch. 2009-96; s. 1, ch. 2010-203; s. 16, ch. 2011-5; s. 19, ch. 2011-15; s. 3, ch. 2016-2.



1001.432 - Inspirational message.

1001.432 Inspirational message.—

(1) A district school board may adopt a policy allowing an inspirational message to be delivered by students at a student assembly. The policy must provide that:

(a) Students who are responsible for organizing any student-led portion of a student assembly shall:

1. Have sole discretion in determining whether an inspirational message is to be delivered.

2. Choose the student volunteers who will deliver an inspirational message. The student volunteers shall be solely responsible for the preparation and content of the inspirational message.

(b) School district personnel may not:

1. Participate in, or otherwise influence, the determination of whether an inspirational message is to be delivered or select the student volunteers who will deliver the inspirational message.

2. Monitor or otherwise review the content of a student volunteer’s inspirational message.

(2) The purpose of this section is to provide students with the opportunity for formal or ceremonious observance of an occasion or event.

History.—s. 1, ch. 2012-9.



1001.44 - Career centers.

1001.44 Career centers.—

(1) DISTRICT SCHOOL BOARD MAY ESTABLISH OR ACQUIRE CAREER CENTERS.—Any district school board, after first obtaining the approval of the Department of Education, may, as a part of the district school system, organize, establish and operate a career center, or acquire and operate a career center previously established.

(2) DISTRICT SCHOOL BOARDS OF CONTIGUOUS DISTRICTS MAY ESTABLISH OR ACQUIRE CAREER CENTERS.—The district school boards of any two or more contiguous districts may, upon first obtaining the approval of the department, enter into an agreement to organize, establish and operate, or acquire and operate, a career center under this section.

(3) CAREER CENTER PART OF DISTRICT SCHOOL SYSTEM DIRECTED BY A DIRECTOR.—

(a) A career center established or acquired under provisions of law and minimum standards prescribed by the commissioner shall comprise a part of the district school system and shall mean an educational institution offering terminal courses of a technical nature, and courses for out-of-school youth and adults; shall be subject to all applicable provisions of this code; shall be under the control of the district school board of the school district in which it is located; and shall be directed by a director responsible through the district school superintendent to the district school board of the school district in which the center is located.

(b) Each career center shall maintain an academic transcript for each student enrolled in the center. Such transcript shall delineate each course completed by the student. Courses shall be delineated by the course prefix and title assigned pursuant to s. 1007.24. The center shall make a copy of a student’s transcript available to any student who requests it.

History.—s. 57, ch. 2002-387; s. 72, ch. 2004-357.



1001.451 - Regional consortium service organizations.

1001.451 Regional consortium service organizations.—In order to provide a full range of programs to larger numbers of students, minimize duplication of services, and encourage the development of new programs and services:

(1) School districts with 20,000 or fewer unweighted full-time equivalent students, developmental research (laboratory) schools established pursuant to s. 1002.32, and the Florida School for the Deaf and the Blind may enter into cooperative agreements to form a regional consortium service organization. Each regional consortium service organization shall provide, at a minimum, three of the following services: exceptional student education; teacher education centers; environmental education; federal grant procurement and coordination; data processing; health insurance; risk management insurance; staff development; purchasing; or planning and accountability.

(2)(a) Each regional consortium service organization that consists of four or more school districts is eligible to receive, through the Department of Education, subject to the funds provided in the General Appropriations Act, an incentive grant of $50,000 per school district and eligible member to be used for the delivery of services within the participating school districts. The determination of services and use of such funds shall be established by the board of directors of the regional consortium service organization. The funds shall be distributed to each regional consortium service organization no later than 30 days following the release of the funds to the department.

(b) Application for incentive grants shall be made to the Commissioner of Education by July 30 of each year for distribution to qualifying regional consortium service organizations by January 1 of the fiscal year.

(3) In order to economically provide programs and services to participating school districts and members, a regional consortium service organization may establish purchasing and bidding programs, including construction and construction management arrangements, in lieu of individual school district bid arrangements pursuant to policies exercised by its member districts. Participation in regional consortium service organization bids shall be accomplished by action of an individual district school board through a letter of intent to participate and shall be reflected in official district school board minutes.

(4) A regional consortium service organization board of directors may elect to establish a direct-support organization pursuant to s. 1001.453 which is independent of its fiscal agent district.

(5) The board of directors of a regional consortium service organization may use various means to generate revenue in support of its activities. The board of directors may acquire, enjoy, use, and dispose of patents, copyrights, and trademarks and any licenses and other rights or interests thereunder or therein. Ownership of all such patents, copyrights, trademarks, licenses, and rights or interests thereunder or therein shall vest in the state, with the board of directors having full right of use and full right to retain the revenues derived therefrom. Any funds realized from patents, copyrights, trademarks, or licenses shall be considered internal funds as provided in s. 1011.07. Such funds shall be used to support the organization’s marketing and research and development activities in order to improve and increase services to its member districts.

History.—s. 58, ch. 2002-387; s. 3, ch. 2005-56; s. 2, ch. 2006-27; s. 17, ch. 2006-301; s. 3, ch. 2008-142; s. 7, ch. 2009-59; s. 4, ch. 2010-154; s. 7, ch. 2011-55; s. 11, ch. 2012-6.



1001.452 - District and school advisory councils.

1001.452 District and school advisory councils.—

(1) ESTABLISHMENT.—

(a) The district school board shall establish an advisory council for each school in the district and shall develop procedures for the election and appointment of advisory council members. Each school advisory council shall include in its name the words “school advisory council.” The school advisory council shall be the sole body responsible for final decisionmaking at the school relating to implementation of ss. 1001.42(18) and 1008.345. A majority of the members of each school advisory council must be persons who are not employed by the school district. Each advisory council shall be composed of the principal and an appropriately balanced number of teachers, education support employees, students, parents, and other business and community citizens who are representative of the ethnic, racial, and economic community served by the school. Career center and high school advisory councils shall include students, and middle and junior high school advisory councils may include students. School advisory councils of career centers and adult education centers are not required to include parents as members. Council members representing teachers, education support employees, students, and parents shall be elected by their respective peer groups at the school in a fair and equitable manner as follows:

1. Teachers shall be elected by teachers.

2. Education support employees shall be elected by education support employees.

3. Students shall be elected by students.

4. Parents shall be elected by parents.

The district school board shall establish procedures to be used by schools in selecting business and community members that include means of ensuring wide notice of vacancies and of taking input on possible members from local business, chambers of commerce, community and civic organizations and groups, and the public at large. The district school board shall review the membership composition of each advisory council. If the district school board determines that the membership elected by the school is not representative of the ethnic, racial, and economic community served by the school, the district school board shall appoint additional members to achieve proper representation. The commissioner shall determine if schools have maximized their efforts to include on their advisory councils minority persons and persons of lower socioeconomic status. Although schools are strongly encouraged to establish school advisory councils, the district school board of any school district that has a student population of 10,000 or fewer may establish a district advisory council which includes at least one duly elected teacher from each school in the district. For the purposes of school advisory councils and district advisory councils, the term “teacher” includes classroom teachers, certified student services personnel, and media specialists. For purposes of this paragraph, “education support employee” means any person employed by a school who is not defined as instructional or administrative personnel pursuant to s. 1012.01 and whose duties require 20 or more hours in each normal working week.

(b) The district school board may establish a district advisory council representative of the district and composed of teachers, students, parents, and other citizens or a district advisory council that may be comprised of representatives of each school advisory council. Recognized schoolwide support groups that meet all criteria established by law or rule may function as school advisory councils.

(c) For those schools operating for the purpose of providing educational services to youth in Department of Juvenile Justice programs, district school boards may establish a district advisory council with appropriate representatives for the purpose of developing and monitoring a district school improvement plan that encompasses all such schools in the district, pursuant to s. 1001.42(18)(a).

(d) Each school advisory council shall adopt bylaws establishing procedures for:

1. Requiring a quorum to be present before a vote may be taken by the school advisory council. A majority of the membership of the council constitutes a quorum.

2. Requiring at least 3 days’ advance notice in writing to all members of the advisory council of any matter that is scheduled to come before the council for a vote.

3. Scheduling meetings when parents, students, teachers, businesspersons, and members of the community can attend.

4. Replacing any member who has two unexcused consecutive absences from a school advisory council meeting that is noticed according to the procedures in the bylaws.

5. Recording minutes of meetings.

The district school board may review all proposed bylaws of a school advisory council and shall maintain a record of minutes of council meetings.

(2) DUTIES.—Each advisory council shall perform functions prescribed by regulations of the district school board; however, no advisory council shall have any of the powers and duties now reserved by law to the district school board. Each school advisory council shall assist in the preparation and evaluation of the school improvement plan required pursuant to s. 1001.42(18). With technical assistance from the Department of Education, each school advisory council shall assist in the preparation of the school’s annual budget and plan as required by s. 1008.385(1). A portion of funds provided in the annual General Appropriations Act for use by school advisory councils must be used for implementing the school improvement plan.

History.—s. 1, ch. 2002-49; s. 59, ch. 2002-387; s. 73, ch. 2004-357; s. 10, ch. 2008-108; s. 5, ch. 2008-235.



1001.453 - Direct-support organization; use of property; board of directors; audit.

1001.453 Direct-support organization; use of property; board of directors; audit.—

(1) DEFINITIONS.—For the purposes of this section, the term:

(a) “District school board direct-support organization” means an organization that:

1. Is approved by the district school board;

2. Is a Florida corporation not for profit, incorporated under the provisions of chapter 617 and approved by the Department of State; and

3. Is organized and operated exclusively to receive, hold, invest, and administer property and to make expenditures to or for the benefit of public kindergarten through 12th grade education and adult career and community education programs in this state.

(b) “Personal services” includes full-time or part-time personnel, as well as payroll processing.

(2) USE OF PROPERTY.—A district school board:

(a) Is authorized to permit the use of property, facilities, and personal services of the district by a direct-support organization, subject to the provisions of this section.

(b) Shall prescribe by rule conditions with which a district school board direct-support organization must comply in order to use property, facilities, or personal services of the district. Adoption of such rules shall be coordinated with the Department of Education. The rules shall provide for budget and audit review and oversight by the district school board and the department.

(c) Shall not permit the use of property, facilities, or personal services of a direct-support organization if such organization does not provide equal employment opportunities to all persons, regardless of race, color, religion, sex, age, or national origin.

(3) BOARD OF DIRECTORS.—The board of directors of the district school board direct-support organization shall be approved by the district school board.

(4) ANNUAL AUDIT.—Each direct-support organization with more than $100,000 in expenditures or expenses shall provide for an annual financial audit of its accounts and records, to be conducted by an independent certified public accountant in accordance with rules adopted by the Auditor General pursuant to s. 11.45(8) and the Commissioner of Education. The annual audit report shall be submitted within 9 months after the fiscal year’s end to the district school board and the Auditor General. The Commissioner of Education, the Auditor General, and the Office of Program Policy Analysis and Government Accountability have the authority to require and receive from the organization or the district auditor any records relative to the operation of the organization. The identity of donors and all information identifying donors and prospective donors are confidential and exempt from the provisions of s. 119.07(1), and that anonymity shall be maintained in the auditor’s report. All other records and information shall be considered public records for the purposes of chapter 119.

History.—s. 60, ch. 2002-387; s. 74, ch. 2004-357.






Subpart B - District School Superintendents

1001.46 - District school superintendent; election and term of office.

1001.46 District school superintendent; election and term of office.—The district school superintendent shall be elected for a term of 4 years or until the election or appointment and qualification of his or her successor.

History.—s. 62, ch. 2002-387.



1001.461 - District school superintendent; procedures for making office appointive.

1001.461 District school superintendent; procedures for making office appointive.—

(1) Pursuant to the provisions of s. 5, Art. IX of the State Constitution, the district school superintendent shall be appointed by the district school board in a school district wherein the proposition is affirmed by a majority of the qualified electors voting in the same election making the office of district school superintendent appointive.

(2) To submit the proposition to the electors, the district school board by formal resolution shall request an election that shall be at a general election or a statewide primary or special election. The board of county commissioners, upon such timely request from the district school board, shall cause to be placed on the ballot at such election the proposition to make the office of district school superintendent appointive.

(3) Any district adopting the appointive method for its district school superintendent may after 4 years return to its former status and reject the provisions of this section by following the same procedure outlined in subsection (2) for adopting the provisions thereof.

History.—s. 63, ch. 2002-387.



1001.462 - Oath of district school superintendent.

1001.462 Oath of district school superintendent.—Before entering upon the duties of his or her office, the district school superintendent shall take the oath of office prescribed by the State Constitution.

History.—s. 64, ch. 2002-387.



1001.463 - Vacancy in office of district school superintendent.

1001.463 Vacancy in office of district school superintendent.—The office of district school superintendent in any district shall be vacant when the district school superintendent removes his or her residence from the district.

History.—s. 65, ch. 2002-387.



1001.464 - District school superintendent to devote full time to office.

1001.464 District school superintendent to devote full time to office.—The position of district school superintendent shall be considered a full-time position.

History.—s. 66, ch. 2002-387.



1001.47 - District school superintendent; salary.

1001.47 District school superintendent; salary.—

(1) Each elected district school superintendent shall receive as salary the amount indicated pursuant to this section. However, a district school board, by majority vote, may approve a salary in excess of the amount specified in this section.

(2) Each elected district school superintendent shall receive a base salary, the amounts indicated in this subsection, based on the population of the county the elected superintendent serves. In addition, compensation shall be made for population increments over the minimum for each population group, which shall be determined by multiplying the population in excess of the minimum for the group times the group rate. The product of such calculation shall be added to the base salary to determine the adjusted base salary. Laws that increase the base salary provided in this subsection shall contain provisions on no other subject.

(3) The adjusted base salaries of elected district school superintendents shall be increased annually as provided for in s. 145.19. Any salary previously paid to elected superintendents, including the salary calculated for fiscal years 2002-2003 and 2003-2004, which was consistent with chapter 145 and s. 230.303, Florida Statutes (2001), is hereby ratified and validated.

(4)(a) There shall be an additional $2,000 per year special qualification salary paid by district school boards for each elected district school superintendent who has met the certification requirements established by the Department of Education. Any elected district school superintendent who is certified during a calendar year shall receive in that year a pro rata share of the special qualification salary based on the remaining period of the year.

(b) In order to qualify for the special qualification salary provided by paragraph (a), the elected district school superintendent must complete the requirements established by the Department of Education within 6 years after first taking office.

(c) After an elected district school superintendent meets the requirements of paragraph (a), in order to remain certified the district school superintendent shall thereafter be required to complete each year a course of continuing education as prescribed by the Department of Education.

(5)(a) The Department of Education shall provide a leadership development and performance compensation program for elected district school superintendents, comparable to chief executive officer development programs for corporate executive officers, to include:

1. A content-knowledge-and-skills phase consisting of: creative leadership models and theory, demonstration of effective practice, simulation exercises and personal skills practice, and assessment with feedback, taught in a professional training setting under the direction of experienced, successful trainers.

2. A competency-acquisition phase consisting of on-the-job application of knowledge and skills for a period of not less than 6 months following the successful completion of the content-knowledge-and-skills phase. The competency-acquisition phase shall be supported by adequate professional technical assistance provided by experienced trainers approved by the department. Competency acquisition shall be demonstrated through assessment and feedback.

(b) Upon the successful completion of both phases and demonstrated successful performance, as determined by the department, an elected district school superintendent shall be issued a Chief Executive Officer Leadership Development Certificate, and the department shall pay an annual performance salary incentive of not less than $3,000 nor more than $7,500 based upon his or her performance evaluation.

(c) An elected district school superintendent’s eligibility to continue receiving the annual performance salary incentive is contingent upon his or her continued performance assessment and followup training prescribed by the department.

(6) Notwithstanding the provisions of this section and s. 145.19, elected district school superintendents may reduce their salary rate on a voluntary basis.

History.—s. 67, ch. 2002-387; s. 28, ch. 2004-41; s. 1, ch. 2006-301; s. 8, ch. 2009-59; s. 16, ch. 2014-39.



1001.48 - Secretary and executive officer of the district school board.

1001.48 Secretary and executive officer of the district school board.—The district school superintendent shall be the secretary and executive officer of the district school board, provided that when the district school superintendent is required to be absent on account of performing services in the volunteer forces of the United States or in the National Guard of the state or in the regular Army or Navy of the United States, when said district school superintendent shall be called into active training or service of the United States under an Act of Congress or pursuant to a proclamation by the President of the United States, the district school superintendent shall then be entitled to a leave of absence not to exceed the remaining portion of the term for which he or she was elected.

History.—s. 68, ch. 2002-387.



1001.49 - General powers of district school superintendent.

1001.49 General powers of district school superintendent.—The district school superintendent shall have the authority, and when necessary for the more efficient and adequate operation of the district school system, the district school superintendent shall exercise the following powers:

(1) GENERAL OVERSIGHT.—Exercise general oversight over the district school system in order to determine problems and needs, and recommend improvements.

(2) ADVISE, COUNSEL, AND RECOMMEND TO DISTRICT SCHOOL BOARD.—Advise and counsel with the district school board on all educational matters and recommend to the district school board for action such matters as should be acted upon.

(3) RECOMMEND POLICIES.—Recommend to the district school board for adoption such policies pertaining to the district school system as the district school superintendent may consider necessary for its more efficient operation.

(4) RECOMMEND AND EXECUTE RULES.—Prepare and organize by subjects and submit to the district school board for adoption such rules to supplement those adopted by the State Board of Education as, in the district school superintendent’s opinion, will contribute to the efficient operation of any aspect of education in the district. When rules have been adopted, the district school superintendent shall see that they are executed.

(5) RECOMMEND AND EXECUTE MINIMUM STANDARDS.—From time to time prepare, organize by subject, and submit to the district school board for adoption such minimum standards relating to the operation of any phase of the district school system as are needed to supplement those adopted by the State Board of Education and as will contribute to the efficient operation of any aspect of education in the district and ensure that minimum standards adopted by the district school board and the state board are observed.

(6) PERFORM DUTIES AND EXERCISE RESPONSIBILITIES.—Perform such duties and exercise such responsibilities as are assigned to the district school superintendent by law and by rules of the State Board of Education.

History.—s. 69, ch. 2002-387.



1001.50 - Superintendents employed under Art. IX of the State Constitution.

1001.50 Superintendents employed under Art. IX of the State Constitution.—

(1) In every district authorized to employ a district school superintendent under Art. IX of the State Constitution, the district school superintendent shall be the executive officer of the district school board and shall not be subject to the provisions of law, either general or special, relating to tenure of employment or contracts of other school personnel. The district school superintendent’s duties relating to the district school system shall be as provided by law and rules of the State Board of Education.

(2) Each district school board shall enter into an employment contract with the district school superintendent and shall adopt rules relating to his or her appointment; however, if the employment contract contains a provision for severance pay, it must include the provisions required by s. 215.425.

(3) The district school board of each such district shall pay to the district school superintendent a reasonable annual salary. In determining the amount of compensation to be paid, the board shall take into account such factors as:

(a) The population of the district.

(b) The rate and character of population growth.

(c) The size and composition of the student body to be served.

(d) The geographic extent of the district.

(e) The number and character of the schools to be supervised.

(f) The educational qualifications and professional experience of the candidate for the position of district school superintendent.

(4) A district school superintendent employed under the terms of this section may participate in the courses of continuing professional education provided in the special qualification certification program pursuant to s. 1001.47(4) and the leadership development and performance compensation program pursuant to s. 1001.47(5), as established by the department. Upon successful completion of the certification requirements for one or both of these programs, the district school board may use such certification or certifications as a factor in determining the amount of compensation to be paid.

(5) Notwithstanding any other law, resolution, or rule to the contrary, a district school superintendent employed under this section may not receive more than $225,000 in remuneration annually from state funds. As used in this subsection, the term “remuneration” means salary, bonuses, and cash-equivalent compensation paid to a district school superintendent by his or her employer for work performed, excluding health insurance benefits and retirement benefits. Only compensation, as defined in s. 121.021(22), provided to a district school superintendent may be used in calculating benefits under chapter 121.

History.—s. 70, ch. 2002-387; s. 29, ch. 2004-41; s. 2, ch. 2006-301; s. 3, ch. 2009-3; s. 9, ch. 2009-59; s. 5, ch. 2012-133; s. 17, ch. 2014-39.



1001.51 - Duties and responsibilities of district school superintendent.

1001.51 Duties and responsibilities of district school superintendent.—The district school superintendent shall exercise all powers and perform all duties listed below and elsewhere in the law, provided that, in so doing, he or she shall advise and counsel with the district school board. The district school superintendent shall perform all tasks necessary to make sound recommendations, nominations, proposals, and reports required by law to be acted upon by the district school board. All such recommendations, nominations, proposals, and reports by the district school superintendent shall be either recorded in the minutes or shall be made in writing, noted in the minutes, and filed in the public records of the district school board. It shall be presumed that, in the absence of the record required in this section, the recommendations, nominations, and proposals required of the district school superintendent were not contrary to the action taken by the district school board in such matters.

(1) ASSIST IN ORGANIZATION OF DISTRICT SCHOOL BOARD.—Preside at the organization meeting of the district school board and transmit to the Department of Education, within 2 weeks following such meeting, a certified copy of the proceedings of organization, including the schedule of regular meetings, and the names and addresses of district school officials.

(2) REGULAR AND SPECIAL MEETINGS OF THE DISTRICT SCHOOL BOARD.—Attend all regular meetings of the district school board, call special meetings when emergencies arise, and advise, but not vote, on questions under consideration.

(3) RECORDS FOR THE DISTRICT SCHOOL BOARD.—Keep minutes of all official actions and proceedings of the district school board and keep such other records, including records of property held or disposed of by the district school board, as may be necessary to provide complete information regarding the district school system.

(4) SCHOOL PROPERTY.—Act for the district school board as custodian of school property.

(5) SCHOOL PROGRAM; PREPARE PLANS.—Supervise the assembling of data and sponsor studies and surveys essential to the development of a planned school program for the entire district and prepare and recommend such a program to the district school board as the basis for operating the district school system.

(6) ESTABLISHMENT, ORGANIZATION, AND OPERATION OF SCHOOLS, CLASSES, AND SERVICES.—Recommend the establishment, organization, and operation of such schools, classes, and services as are needed to provide adequate educational opportunities for all children in the district.

(7) PERSONNEL.—Be responsible, as required herein, for directing the work of the personnel, subject to the requirements of chapter 1012.

(8) COURSES OF STUDY AND OTHER INSTRUCTIONAL AIDS.—Recommend such plans for improving, providing, distributing, accounting for, and caring for textbooks and other instructional aids as will result in general improvement of the district school system, as prescribed in chapter 1006.

(9) TRANSPORTATION OF STUDENTS.—Provide for student transportation as prescribed in s. 1006.21.

(10) SCHOOL PLANT.—Recommend plans, and execute such plans as are approved, regarding all phases of the school plant program, as prescribed in chapter 1013.

(11) FINANCE.—Recommend measures to the district school board to assure adequate educational facilities throughout the district, in accordance with the financial procedure authorized in chapters 1010 and 1011 and as prescribed below:

(a) Plan for operating all schools for minimum term.—Determine and recommend district funds necessary in addition to state funds to provide for at least a 180-day school term or the equivalent on an hourly basis as specified by rules adopted by the State Board of Education and recommend plans for ensuring the operation of all schools for the term authorized by the district school board.

(b) Annual budget.—Prepare the annual school budget to be submitted to the district school board for adoption according to law and submit this budget, when adopted by the district school board, to the Department of Education on or before the date required by rules of the State Board of Education.

(c) Tax levies.—Recommend to the district school board, on the basis of the needs shown by the budget, the amount of district school tax levy necessary to provide the district school funds needed for the maintenance of the public schools; recommend to the district school board the tax levy required on the basis of the needs shown in the budget for the district bond interest and sinking fund of each district; and recommend to the district school board to be included on the ballot at each district millage election the school district tax levies necessary to carry on the school program.

(d) School funds.—Keep an accurate account of all funds that should be transmitted to the district school board for school purposes at various periods during the year and ensure, insofar as possible, that these funds are transmitted promptly and report promptly to the district school board any delinquencies or delays that occur in making available any funds that should be made available for school purposes.

(e) Borrowing money.—Recommend when necessary the borrowing of money as prescribed by law.

(f) Financial records and accounting.—Keep or have kept accurate records of all financial transactions.

(g) Payrolls and accounts.—Maintain accurate and current statements of accounts due to be paid by the district school board; certify these statements as correct; liquidate district school board obligations in accordance with the official budget and rules of the district school board; and prepare periodic reports as required by rules of the State Board of Education, showing receipts, balances, and disbursements to date, and file copies of such periodic reports with the Department of Education.

(h) Bonds for employees.—Recommend the bonds of all school employees who should be bonded in order to provide reasonable safeguards for all school funds or property.

(i) Contracts.—After study of the feasibility of contractual services with industry, recommend to the district school board the desirable terms, conditions, and specifications for contracts for supplies, materials, or services to be rendered and see that materials, supplies, or services are provided according to contract.

(j) Investment policies.—After careful examination, recommend policies to the district school board that will provide for the investment or deposit of school funds not needed for immediate expenditures which shall earn the maximum possible yield under the circumstances on such investments or deposits. The district school superintendent shall cause to be invested at all times all school moneys not immediately needed for expenditures pursuant to the policies of the district school board.

(k) Protection against loss.—Recommend programs and procedures to the district school board necessary to protect the school system adequately against loss or damage to school property or against loss resulting from any liability for which the district school board or its officers, agents, or employees may be responsible under law.

(l) Millage elections.—Recommend plans and procedures for holding and supervising all school district millage elections.

(m) Budgets and expenditures.—Prepare, after consulting with the principals of the various schools, tentative annual budgets for the expenditure of district funds for the benefit of public school students of the district.

(n) Bonds.—Recommend the amounts of bonds to be issued in the district and assist in the preparation of the necessary papers for an election to determine whether the proposed bond issue will be approved by the electors and, if such bond issue be approved by the electors, recommend plans for the sale of bonds and for the proper expenditure of the funds derived therefrom.

(12) RECORDS AND REPORTS.—Recommend such records as should be kept in addition to those prescribed by rules of the State Board of Education; prepare forms for keeping such records as are approved by the district school board; ensure that such records are properly kept; and make all reports that are needed or required, as follows:

(a) Forms, blanks, and reports.—Require that all employees accurately keep all records and promptly make in proper form all reports required by the education code or by rules of the State Board of Education; recommend the keeping of such additional records and the making of such additional reports as may be deemed necessary to provide data essential for the operation of the school system; and prepare such forms and blanks as may be required and ensure that these records and reports are properly prepared.

(b) Reports to the department.—Prepare, for the approval of the district school board, all reports required by law or rules of the State Board of Education to be made to the department and transmit promptly all such reports, when approved, to the department, as required by law. If any reports are not transmitted at the time and in the manner prescribed by law or by State Board of Education rules, the salary of the district school superintendent must be withheld until the report has been properly submitted. Unless otherwise provided by rules of the State Board of Education, the annual report on attendance and personnel is due on or before July 1, and the annual school budget and the report on finance are due on the date prescribed by the commissioner.

Any district school superintendent who knowingly signs and transmits to any state official a report that the superintendent knows to be false or incorrect; who knowingly fails to investigate any allegation of misconduct by instructional personnel or school administrators, as defined in s. 1012.01, which affects the health, safety, or welfare of a student; or who knowingly fails to report the alleged misconduct to the department as required in s. 1012.796, forfeits his or her salary for 1 year following the date of such act or failure to act.

(13) COOPERATION WITH OTHER AGENCIES.—

(a) Cooperation with governmental agencies in enforcement of laws and rules.—Recommend plans for cooperating with, and, on the basis of approved plans, cooperate with federal, state, county, and municipal agencies in the enforcement of laws and rules pertaining to all matters relating to education and child welfare.

(b) Identifying and reporting names of migratory children, other information.—Recommend plans for identifying and reporting to the Department of Education the name of each child in the school district who qualifies according to the definition of a migratory child, based on Pub. L. No. 95-561, and for reporting such other information as may be prescribed by the department.

(14) ENFORCEMENT OF LAWS AND RULES.—Require that all laws and rules of the State Board of Education, as well as supplementary rules of the district school board, are properly observed and report to the district school board any violation that the district school superintendent does not succeed in having corrected.

(15) COOPERATE WITH DISTRICT SCHOOL BOARD.—Cooperate with the district school board in every manner practicable to the end that the district school system may continuously be improved.

(16) VISITATION OF SCHOOLS.—Visit the schools; observe the management and instruction; give suggestions for improvement; and advise supervisors, principals, teachers, and other citizens with the view of promoting interest in education and improving the school conditions of the district.

(17) CONFERENCES, INSTITUTES, AND STUDY COURSES.—Call and conduct institutes and conferences with employees of the district school board, school patrons, and other interested citizens; organize and direct study and extension courses for employees, advising them as to their professional studies; and assist patrons and people generally in acquiring knowledge of the aims, services, and needs of the schools.

(18) PROFESSIONAL AND GENERAL IMPROVEMENT.—Attend such conferences for district school superintendents as may be called or scheduled by the Department of Education and avail himself or herself of means of professional and general improvement so that he or she may function most efficiently.

(19) RECOMMEND REVOKING CERTIFICATES.—Recommend in writing to the Department of Education the revoking of any certificate for good cause, including a full statement of the reason for the district school superintendent’s recommendation.

(20) MAKE RECORDS AVAILABLE TO SUCCESSOR.—Leave with the district school board and make available to his or her successor, upon retiring from office, a complete inventory of school equipment and other property, together with all official records and such other records as may be needed in supervising instruction and in administering the district school system.

(21) RECOMMEND PROCEDURES FOR INFORMING GENERAL PUBLIC.—Recommend to the district school board procedures whereby the general public can be adequately informed of the educational programs, needs, and objectives of public education within the district.

(22) SCHOOL IMPROVEMENT AND ACCOUNTABILITY.—Recommend procedures for implementing and maintaining a system of school improvement and education accountability as provided by statute and State Board of Education rule.

(23) PARENTAL INVOLVEMENT.—Fully support and cooperate in the implementation of s. 1002.23.

(24) ORDERLY CLASSROOMS AND SCHOOL BUSES.—Fully support the authority of each teacher and school bus driver to remove disobedient, disrespectful, violent, abusive, uncontrollable, or disruptive students from the classroom and the school bus and the authority of the school principal to place such students in an alternative educational setting, when appropriate and available.

(25) OTHER DUTIES AND RESPONSIBILITIES.—Perform such other duties as are assigned to the district school superintendent by law or by rules of the State Board of Education.

History.—s. 71, ch. 2002-387; s. 4, ch. 2003-118; s. 30, ch. 2003-391; s. 30, ch. 2004-41; s. 12, ch. 2006-74; s. 11, ch. 2008-108.



1001.52 - Reproduction and destruction of district school records.

1001.52 Reproduction and destruction of district school records.—

(1) The purpose of this section is to reduce the present space required by the district school systems for the storage of their records and to permit the district school superintendent to administer the affairs of the district school system more efficiently.

(2) After complying with the provisions of s. 257.37, the district school superintendent may photograph, microphotograph, or reproduce documents, records, data, and information of a permanent character which in his or her discretion he or she may select, and the district school superintendent may destroy any of the said documents after they have been reproduced and after audit of the district school superintendent’s office has been completed for the period embracing the dates of said instruments. Information made in compliance with the provisions of this section shall have the same force and effect as the originals thereof would have, and shall be treated as originals for the purpose of their admissibility into evidence. Duly certified or authenticated reproductions shall be admitted into evidence equally with the originals.

(3) After complying with the provisions of s. 257.37, the district school superintendent may, in his or her discretion, destroy general correspondence that is over 3 years old and other records, papers, and documents over 3 years old that do not serve as part of an agreement or understanding and do not have value as permanent records.

History.—s. 72, ch. 2002-387.



1001.53 - District school superintendent responsible for enforcement of attendance.

1001.53 District school superintendent responsible for enforcement of attendance.—The district school superintendent shall be responsible for the enforcement of the attendance provisions of chapters 1003 and 1006. In a district in which no attendance assistant is employed, the district school superintendent shall have those duties and responsibilities and exercise those powers assigned by law to attendance assistants.

History.—s. 73, ch. 2002-387.






Subpart C - School Principals

1001.54 - Duties of school principals.

1001.54 Duties of school principals.—

(1)(a) A district school board shall employ, through written contract, public school principals.

(b) The school principal has authority over school district personnel in accordance with s. 1012.28.

(c) The school principal shall fully support the authority of each teacher and school bus driver to remove disobedient, disrespectful, violent, abusive, uncontrollable, or disruptive students from the classroom and the school bus and, when appropriate and available, place such students in an alternative educational setting.

(2) Each school principal shall provide instructional leadership in the development, revision, and implementation of a school improvement plan pursuant to s. 1001.42(18).

(3) Each school principal must make the necessary provisions to ensure that all school reports are accurate and timely, and must provide the necessary training opportunities for staff to accurately report attendance, FTE program participation, student performance, teacher appraisal, and school safety and discipline data.

(4) Each school principal is responsible for the management and care of instructional materials, in accordance with the provisions of chapter 1006.

(5) Each school principal shall fully support and cooperate in the implementation of s. 1002.23.

History.—s. 75, ch. 2002-387; s. 5, ch. 2003-118; s. 31, ch. 2003-391; s. 13, ch. 2006-74; s. 12, ch. 2008-108.









Part III - FLORIDA COLLEGE SYSTEM INSTITUTIONS (ss. 1001.60-1001.67)

1001.60 - Florida College System.

1001.60 Florida College System.—

(1) PURPOSES.—In order to maximize open access for students, respond to community needs for postsecondary academic education and career degree education, and provide associate and baccalaureate degrees that will best meet the state’s employment needs, the Legislature establishes a system of governance for the Florida College System.

(2) FLORIDA COLLEGE SYSTEM.—There shall be a single Florida College System comprised of the Florida College System institutions identified in s. 1000.21(3). A Florida College System institution may not offer graduate degree programs.

(a) The programs and services offered by Florida College System institutions in providing associate and baccalaureate degrees shall be delivered in a cost-effective manner that demonstrates substantial savings to the student and to the state over the cost of providing the degree at a state university.

(b)1. With the approval of its district board of trustees, a Florida College System institution may change the institution’s name set forth in s. 1000.21(3) and use the designation “college” or “state college” if it has been authorized to grant baccalaureate degrees pursuant to s. 1007.33 and has been accredited as a baccalaureate-degree-granting institution by the Commission on Colleges of the Southern Association of Colleges and Schools.

2. With the approval of its district board of trustees, a Florida College System institution that does not meet the criteria in subparagraph 1. may request approval from the State Board of Education to change the institution’s name set forth in s. 1000.21(3) and use the designation “college.” The State Board of Education may approve the request if the Florida College System institution enters into an agreement with the State Board of Education to do the following:

a. Maintain as its primary mission responsibility for responding to community needs for postsecondary academic education and career degree education as prescribed in s. 1004.65(5).

b. Maintain an open-door admissions policy for associate-level degree programs and workforce education programs.

c. Continue to provide outreach to underserved populations.

d. Continue to provide remedial education.

e. Comply with all provisions of the statewide articulation agreement that relate to 2-year and 4-year public degree-granting institutions as adopted by the State Board of Education pursuant to s. 1007.23.

(c) A district board of trustees that approves a change to the name of an institution under paragraph (b) must seek statutory codification of such name change in s. 1000.21(3) during the next regular legislative session.

(d) A Florida College System institution may not use the designation “university.”

(3) LOCAL BOARDS OF TRUSTEES.—Each institution within the Florida College System shall be governed by a local board of trustees as provided in s. 1001.64. The membership of each local board of trustees shall be as provided in s. 1001.61.

History.—s. 2, ch. 2008-52; s. 3, ch. 2009-228; s. 17, ch. 2011-5.



1001.61 - Florida College System institution boards of trustees; membership.

1001.61 Florida College System institution boards of trustees; membership.—

(1) Florida College System institution boards of trustees shall be comprised of five members when a Florida College System institution district is confined to one school board district; seven members when a Florida College System institution district is confined to one school board district and the board of trustees so elects; and not more than nine members when the district contains two or more school board districts, as provided by rules of the State Board of Education. However, Florida State College at Jacksonville shall have an odd number of trustees, and St. Johns River State College shall have seven trustees from the three-county area that the college serves.

(2) Trustees shall be appointed by the Governor to staggered 4-year terms, subject to confirmation by the Senate in regular session.

(3) Members of the board of trustees shall receive no compensation but may receive reimbursement for expenses as provided in s. 112.061.

(4) At its first regular meeting after July 1 of each year, each Florida College System institution board of trustees shall organize by electing a chair, whose duty as such is to preside at all meetings of the board, to call special meetings thereof, and to attest to actions of the board, and a vice chair, whose duty as such is to act as chair during the absence or disability of the elected chair. It is the further duty of the chair of each board of trustees to notify the Governor, in writing, whenever a board member fails to attend three consecutive regular board meetings in any one fiscal year, which absences may be grounds for removal.

(5) A Florida College System institution president shall serve as the executive officer and corporate secretary of the board of trustees and shall be responsible to the board of trustees for setting the agenda for meetings of the board of trustees in consultation with the chair. The president also serves as the chief administrative officer of the Florida College System institution, and all the components of the institution and all aspects of its operation are responsible to the board of trustees through the president.

History.—s. 77, ch. 2002-387; s. 10, ch. 2009-228; s. 18, ch. 2011-5; s. 1, ch. 2015-19.



1001.63 - Florida College System institution board of trustees; board of trustees to constitute a corporation.

1001.63 Florida College System institution board of trustees; board of trustees to constitute a corporation.—Each Florida College System institution board of trustees is constituted a body corporate by the name of “The District Board of Trustees of   (name of Florida College System institution)  , Florida” with all the powers and duties of a body corporate, including the power to adopt a corporate seal, to contract and be contracted with, to sue or be sued, to plead and be impleaded in all courts of law or equity, and to give and receive donations. In all suits against a board of trustees, service of process shall be made on the chair of the board of trustees or, in the absence of the chair, the corporate secretary or designee of the chair.

History.—s. 79, ch. 2002-387; s. 20, ch. 2011-5.



1001.64 - Florida College System institution boards of trustees; powers and duties.

1001.64 Florida College System institution boards of trustees; powers and duties.—

(1) The boards of trustees shall be responsible for cost-effective policy decisions appropriate to the Florida College System institution’s mission, the implementation and maintenance of high-quality education programs within law and rules of the State Board of Education, the measurement of performance, the reporting of information, and the provision of input regarding state policy, budgeting, and education standards.

(2) Each board of trustees is vested with the responsibility to govern its respective Florida College System institution and with such necessary authority as is needed for the proper operation and improvement thereof in accordance with rules of the State Board of Education.

(3) A board of trustees shall have the power to take action without a recommendation from the president and shall have the power to require the president to deliver to the board of trustees all data and information required by the board of trustees in the performance of its duties. A board of trustees shall ask the Commissioner of Education to authorize an investigation of the president’s actions by the department’s inspector general if the board considers such investigation necessary. The inspector general shall provide a report detailing each issue under investigation and shall recommend corrective action. If the inspector general identifies potential legal violations, he or she shall refer the potential legal violations to the Commission on Ethics, the Department of Law Enforcement, the Attorney General, or another appropriate authority.

(4)(a) The board of trustees, after considering recommendations submitted by the Florida College System institution president, may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of law conferring duties upon it. These rules may supplement those prescribed by the State Board of Education if they will contribute to the more orderly and efficient operation of Florida College System institutions.

(b) Each board of trustees is specifically authorized to adopt rules, procedures, and policies, consistent with law and rules of the State Board of Education, related to its mission and responsibilities as set forth in s. 1004.65, its governance, personnel, budget and finance, administration, programs, curriculum and instruction, buildings and grounds, travel and purchasing, technology, students, contracts and grants, or college property.

(5) Each board of trustees shall have responsibility for the use, maintenance, protection, and control of Florida College System institution owned or Florida College System institution controlled buildings and grounds, property and equipment, name, trademarks and other proprietary marks, and the financial and other resources of the Florida College System institution. Such authority may include placing restrictions on activities and on access to facilities, firearms, food, tobacco, alcoholic beverages, distribution of printed materials, commercial solicitation, animals, and sound.

(6) Each board of trustees has responsibility for the establishment and discontinuance of program and course offerings in accordance with law and rule; provision for instructional and noninstructional community services, location of classes, and services provided; and dissemination of information concerning such programs and services. New programs must be approved pursuant to s. 1004.03.

(7) Each board of trustees has responsibility for: ensuring that students have access to general education courses as identified in rule; requiring no more than 60 semester hours of degree program coursework, including 36 semester hours of general education coursework, for an associate in arts degree; notifying students that earned hours in excess of 60 semester hours may not be accepted by state universities; notifying students of unique program prerequisites; and ensuring that degree program coursework beyond general education coursework is consistent with degree program prerequisite requirements adopted pursuant to s. 1007.25(5).

(8) Each board of trustees has authority for policies related to students, enrollment of students, student records, student activities, financial assistance, and other student services.

(a) Each board of trustees shall govern admission of students pursuant to s. 1007.263 and rules of the State Board of Education. A board of trustees may establish additional admissions criteria, which shall be included in the dual enrollment articulation agreement developed according to s. 1007.271(21), to ensure student readiness for postsecondary instruction. Each board of trustees may consider the past actions of any person applying for admission or enrollment and may deny admission or enrollment to an applicant because of misconduct if determined to be in the best interest of the Florida College System institution.

(b) Each board of trustees shall adopt rules establishing student performance standards for the award of degrees and certificates pursuant to s. 1004.68.

(c) Boards of trustees are authorized to establish intrainstitutional and interinstitutional programs to maximize articulation pursuant to s. 1007.22.

(d) Boards of trustees shall identify their general education curricula pursuant to s. 1007.25(6).

(e) Each board of trustees must adopt a written antihazing policy, provide a program for the enforcement of such rules, and adopt appropriate penalties for violations of such rules pursuant to the provisions of s. 1006.63.

(f) Each board of trustees may establish a uniform code of conduct and appropriate penalties for violation of its rules by students and student organizations, including rules governing student academic honesty. Such penalties, unless otherwise provided by law, may include fines, the withholding of diplomas or transcripts pending compliance with rules or payment of fines, and the imposition of probation, suspension, or dismissal.

(g) Each board of trustees pursuant to s. 1006.53 shall adopt a policy in accordance with rules of the State Board of Education that reasonably accommodates the religious observance, practice, and belief of individual students in regard to admissions, class attendance, and the scheduling of examinations and work assignments.

(9) A board of trustees may contract with the board of trustees of a state university for the Florida College System institution to provide developmental education on the state university campus.

(10) Each board of trustees shall establish fees pursuant to ss. 1009.22, 1009.23, 1009.25, 1009.26, and 1009.27.

(11) Each board of trustees shall submit an institutional budget request, including a request for fixed capital outlay, and an operating budget to the State Board of Education for review in accordance with guidelines established by the State Board of Education.

(12) Each board of trustees shall account for expenditures of all state, local, federal and other funds in the manner described by the Department of Education.

(13) Each board of trustees is responsible for the uses for the proceeds of academic improvement trust funds pursuant to s. 1011.85.

(14) Each board of trustees shall develop a strategic plan specifying institutional goals and objectives for the Florida College System institution for recommendation to the State Board of Education.

(15) Each board of trustees shall develop an accountability plan pursuant to s. 1008.45.

(16) Each board of trustees must expend performance funds provided for workforce education pursuant to the provisions of s. 1011.80.

(17) Each board of trustees is accountable for performance in certificate career education and diploma programs pursuant to s. 1008.43.

(18) Each board of trustees shall establish the personnel program for all employees of the Florida College System institution, including the president, pursuant to the provisions of chapter 1012 and rules and guidelines of the State Board of Education, including: compensation and other conditions of employment; recruitment and selection; nonreappointment; standards for performance and conduct; evaluation; benefits and hours of work; leave policies; recognition; inventions and work products; travel; learning opportunities; exchange programs; academic freedom and responsibility; promotion; assignment; demotion; transfer; ethical obligations and conflict of interest; restrictive covenants; disciplinary actions; complaints; appeals and grievance procedures; and separation and termination from employment.

(19) Each board of trustees shall appoint, suspend, or remove the president of the Florida College System institution. The board of trustees may appoint a search committee. The board of trustees shall conduct annual evaluations of the president in accordance with rules of the State Board of Education and submit such evaluations to the State Board of Education for review. The evaluation must address the achievement of the performance goals established by the accountability process implemented pursuant to s. 1008.45 and the performance of the president in achieving the annual and long-term goals and objectives established in the Florida College System institution’s employment accountability program implemented pursuant to s. 1012.86.

(20) Each board of trustees is authorized to enter into contracts to provide a State Community College System Optional Retirement Program pursuant to s. 1012.875 and to enter into consortia with other boards of trustees for this purpose.

(21) Each board of trustees is authorized to purchase annuities for its Florida College System institution personnel who have 25 or more years of creditable service and who have reached age 55 and have applied for retirement under the Florida Retirement System pursuant to the provisions of s. 1012.87.

(22) A board of trustees may defray all costs of defending civil actions against officers, employees, or agents of the board of trustees pursuant to s. 1012.85.

(23) Each board of trustees has authority for risk management, safety, security, and law enforcement operations. Each board of trustees is authorized to employ personnel, including police officers pursuant to s. 1012.88, to carry out the duties imposed by this subsection.

(24) Each board of trustees shall provide rules governing parking and the direction and flow of traffic within campus boundaries. Except for sworn law enforcement personnel, persons employed to enforce campus parking rules have no authority to arrest or issue citations for moving traffic violations. The board of trustees may adopt a uniform code of appropriate penalties for violations. Such penalties, unless otherwise provided by law, may include the levying of fines, the withholding of diplomas or transcripts pending compliance with rules or payment of fines, and the imposition of probation, suspension, or dismissal. Moneys collected from parking rule infractions shall be deposited in appropriate funds at each Florida College System institution for student financial aid purposes.

(25) Each board of trustees constitutes the contracting agent of the Florida College System institution. It may when acting as a body make contracts, sue, and be sued in the name of the board of trustees. In any suit, a change in personnel of the board of trustees shall not abate the suit, which shall proceed as if such change had not taken place.

(26) Each board of trustees is authorized to contract for the purchase, sale, lease, license, or acquisition in any manner, including purchase by installment or lease-purchase contract which may provide for the payment of interest on the unpaid portion of the purchase price and for the granting of a security interest in the items purchased, subject to the provisions of subsection (38) and ss. 1009.22 and 1009.23, of goods, materials, equipment, and services required by the Florida College System institution. The board of trustees may choose to consolidate equipment contracts under master equipment financing agreements made pursuant to s. 287.064.

(27) Each board of trustees shall be responsible for managing and protecting real and personal property acquired or held in trust for use by and for the benefit of such Florida College System institution. To that end, any board of trustees is authorized to be self-insured, to enter into risk management programs, or to purchase insurance for whatever coverage it may choose, or to have any combination thereof, in anticipation of any loss, damage, or destruction. A board of trustees may contract for self-insurance services pursuant to s. 1004.725.

(28) Each board of trustees is authorized to enter into agreements for, and accept, credit card, charge card, and debit card payments as compensation for goods, services, tuition, and fees. Each Florida College System institution is further authorized to establish accounts in credit card, charge card, and debit card banks for the deposit of sales invoices.

(29) Each board of trustees may provide incubator facilities to eligible small business concerns pursuant to s. 1004.79.

(30) Each board of trustees may establish a technology transfer center for the purpose of providing institutional support to local business and industry and governmental agencies in the application of new research in technology pursuant to the provisions of s. 1004.78.

(31) Each board of trustees may establish economic development centers for the purpose of serving as liaisons between Florida College System institutions and the business sector pursuant to the provisions of s. 1004.80.

(32) Each board of trustees may establish a child development training center pursuant to s. 1004.81.

(33) Each board of trustees is authorized to develop and produce work products relating to educational endeavors that are subject to trademark, copyright, or patent statutes pursuant to chapter 1004.

(34) Each board of trustees shall administer the facilities program pursuant to chapter 1013, including but not limited to: the construction of public educational and ancillary plants; the acquisition and disposal of property; compliance with building and life safety codes; submission of data and information relating to facilities and construction; use of buildings and grounds; establishment of safety and sanitation programs for the protection of building occupants; and site planning and selection.

(35) Each board of trustees may exercise the right of eminent domain pursuant to the provisions of chapter 1013.

(36) Each board of trustees may enter into lease-purchase arrangements with private individuals or corporations for necessary grounds and buildings for Florida College System institution purposes, other than dormitories, or for buildings other than dormitories to be erected for Florida College System institution purposes. Such arrangements shall be paid from capital outlay and debt service funds as provided by s. 1011.84(2), with terms not to exceed 30 years at a stipulated rate. The provisions of such contracts, including building plans, are subject to approval by the Department of Education, and no such contract may be entered into without such approval.

(37) Each board of trustees may purchase, acquire, receive, hold, own, manage, lease, sell, dispose of, and convey title to real property, in the best interests of the Florida College System institution.

(38) Each board of trustees is authorized to enter into short-term loans and installment, lease-purchase, and other financing contracts for a term of not more than 5 years, including renewals, extensions, and refundings. Payments on short-term loans and installment, lease-purchase, and other financing contracts pursuant to this subsection shall be subject to annual appropriation by the board of trustees. Each board of trustees is authorized to borrow funds and incur long-term debt, including promissory notes, installment sales agreements, lease-purchase agreements, certificates of participation, and other similar long-term financing arrangements, only as specifically provided in ss. 1009.22(6) and (9) and 1009.23(11) and (12). At the option of the board of trustees, bonds issued pursuant to ss. 1009.22(6) and (9) and 1009.23(11) and (12) may be secured by a combination of revenues authorized to be pledged to bonds pursuant to such subsections. Revenue bonds may not be secured by or paid from, directly or indirectly, tuition, financial aid fees, the Florida College System Program Fund, or any other operating revenues of a Florida College System institution. Lease-purchase agreements may be secured by a combination of revenues as specifically authorized pursuant to ss. 1009.22(7) and 1009.23(10).

(39) Each board of trustees shall prescribe conditions for direct-support organizations to be certified and to use Florida College System institution property and services. Conditions relating to certification must provide for audit review and oversight by the board of trustees.

(40) Each board of trustees may adopt policies pursuant to s. 1010.02 that provide procedures for transferring to the direct-support organization of that Florida College System institution for administration by such organization contributions made to the Florida College System institution.

(41) The board of trustees shall exert every effort to collect all delinquent accounts pursuant to s. 1010.03.

(42) Each board of trustees shall implement a plan, in accordance with guidelines of the State Board of Education, for working on a regular basis with the other Florida College System institution boards of trustees, representatives of the university boards of trustees, and representatives of the district school boards to achieve the goals of the seamless education system.

(43) Each board of trustees has responsibility for compliance with state and federal laws, rules, regulations, and requirements.

(44) Each board of trustees may adopt rules, procedures, and policies related to institutional governance, administration, and management in order to promote orderly and efficient operation, including, but not limited to, financial management, budget management, physical plant management, and property management.

(45) Each board of trustees may adopt rules and procedures related to data or technology, including, but not limited to, information systems, communications systems, computer hardware and software, and networks.

(46) Each board of trustees may consider the past actions of any person applying for employment and may deny employment to a person because of misconduct if determined to be in the best interest of the Florida College System institution.

(47) Each contract or employment agreement, or renewal or renegotiation of an existing contract or employment agreement, containing a provision for severance pay with an officer, agent, employee, or contractor must include the provisions required in s. 215.425.

(48) Each board of trustees shall use purchasing agreements and state term contracts pursuant to s. 287.056 or enter into consortia and cooperative agreements to maximize the purchasing power for goods and services. A consortium or cooperative agreement may be statewide, regional, or a combination of institutions, as appropriate to achieve the lowest cost, with the goal of achieving a 5-percent savings on existing contract prices through the use of new cooperative arrangements or new consortium contracts.

History.—s. 80, ch. 2002-387; s. 75, ch. 2004-357; s. 4, ch. 2005-146; s. 74, ch. 2007-217; s. 1, ch. 2008-163; s. 2, ch. 2009-60; s. 21, ch. 2011-5; ss. 4, 12, ch. 2011-177; s. 4, ch. 2012-134; s. 2, ch. 2012-191; s. 4, ch. 2012-195; s. 6, ch. 2013-51.



1001.65 - Florida College System institution presidents; powers and duties.

1001.65 Florida College System institution presidents; powers and duties.—The president is the chief executive officer of the Florida College System institution, shall be corporate secretary of the Florida College System institution board of trustees, and is responsible for the operation and administration of the Florida College System institution. Each Florida College System institution president shall:

(1) Recommend the adoption of rules, as appropriate, to the Florida College System institution board of trustees to implement provisions of law governing the operation and administration of the Florida College System institution, which shall include the specific powers and duties enumerated in this section. Such rules shall be consistent with law, the mission of the Florida College System institution, and the rules and policies of the State Board of Education.

(2) Prepare a budget request and an operating budget pursuant to s. 1011.30 for approval by the Florida College System institution board of trustees at such time and in such format as the State Board of Education may prescribe.

(3) Establish and implement policies and procedures to recruit, appoint, transfer, promote, compensate, evaluate, reward, demote, discipline, and remove personnel, within law and rules of the State Board of Education and in accordance with rules or policies approved by the Florida College System institution board of trustees.

(4) Govern admissions, subject to law and rules or policies of the Florida College System institution board of trustees and the State Board of Education.

(5) Approve, execute, and administer contracts for and on behalf of the Florida College System institution board of trustees for licenses; the acquisition or provision of commodities, goods, equipment, and services; leases of real and personal property; and planning and construction to be rendered to or by the Florida College System institution, provided such contracts are within law and guidelines of the State Board of Education and in conformance with policies of the Florida College System institution board of trustees, and are for the implementation of approved programs of the Florida College System institution.

(6) Act for the Florida College System institution board of trustees as custodian of all Florida College System institution property and financial resources. The authority vested in the Florida College System institution president under this subsection includes the authority to prioritize the use of Florida College System institution space, property, equipment, and resources and the authority to impose charges for the use of those items.

(7) Establish the internal academic calendar of the Florida College System institution within general guidelines of the State Board of Education.

(8) Administer the Florida College System institution’s program of intercollegiate athletics.

(9) Recommend to the board of trustees the establishment and termination of programs within the approved role and scope of the Florida College System institution.

(10) Award degrees.

(11) Recommend to the board of trustees a schedule of tuition and fees to be charged by the Florida College System institution, within law and rules of the State Board of Education.

(12) Organize the Florida College System institution to efficiently and effectively achieve the goals of the Florida College System institution.

(13) Review periodically the operations of the Florida College System institution in order to determine how effectively and efficiently the Florida College System institution is being administered and whether it is meeting the goals of its strategic plan adopted by the State Board of Education.

(14) Enter into agreements for student exchange programs that involve students at the Florida College System institution and students in other institutions of higher learning.

(15) Approve the internal procedures of student government organizations and provide purchasing, contracting, and budgetary review processes for these organizations.

(16) Ensure compliance with federal and state laws, rules, regulations, and other requirements that are applicable to the Florida College System institution.

(17) Maintain all data and information pertaining to the operation of the Florida College System institution, and report on the attainment by the Florida College System institution of institutional and statewide performance accountability goals.

(18) Certify to the department a project’s compliance with the requirements for expenditure of PECO funds prior to release of funds pursuant to the provisions of chapter 1013.

(19) Provide to the law enforcement agency and fire department that has jurisdiction over the Florida College System institution a copy of the floor plans and other relevant documents for each educational facility as defined in s. 1013.01(6). After the initial submission of the floor plans and other relevant documents, the Florida College System institution president shall submit, by October 1 of each year, revised floor plans and other relevant documents for each educational facility that was modified during the preceding year.

(20) Develop and implement jointly with school superintendents a comprehensive dual enrollment articulation agreement for the students enrolled in their respective school districts and service areas pursuant to s. 1007.271(21).

(21) Have authority, after notice to the student of the charges and after a hearing thereon, to expel, suspend, or otherwise discipline any student who is found to have violated any law, ordinance, or rule or regulation of the State Board of Education or of the board of trustees of the Florida College System institution pursuant to the provisions of s. 1006.62.

(22) Submit an annual employment accountability plan to the Department of Education pursuant to the provisions of s. 1012.86.

(23) Annually evaluate, or have a designee annually evaluate, each department chairperson, dean, provost, and vice president in achieving the annual and long-term goals and objectives of the Florida College System institution’s employment accountability plan.

(24) Have vested with the president or the president’s designee the authority that is vested with the Florida College System institution.

History.—s. 81, ch. 2002-387; s. 22, ch. 2011-5; s. 3, ch. 2012-191; s. 91, ch. 2016-10.



1001.66 - Florida College System Performance-Based Incentive.

11001.66 Florida College System Performance-Based Incentive.—

(1) A Florida College System Performance-Based Incentive shall be awarded to Florida College System institutions using performance-based metrics adopted by the State Board of Education. The performance-based metrics must include retention rates; program completion and graduation rates; postgraduation employment, salaries, and continuing education for workforce education and baccalaureate programs, with wage thresholds that reflect the added value of the certificate or degree; and outcome measures appropriate for associate of arts degree recipients. The state board shall adopt benchmarks to evaluate each institution’s performance on the metrics to measure the institution’s achievement of institutional excellence or need for improvement and the minimum requirements for eligibility to receive performance funding.

(2) Each fiscal year, the amount of funds available for allocation to the Florida College System institutions based on the performance-based funding model shall consist of the state’s investment in performance funding plus institutional investments consisting of funds to be redistributed from the base funding of the Florida College System Program Fund as determined in the General Appropriations Act. The State Board of Education shall establish minimum performance funding eligibility thresholds for the state’s investment and the institutional investments. An institution that meets the minimum institutional investment eligibility threshold, but fails to meet the minimum state investment eligibility threshold, shall have its institutional investment restored but is ineligible for a share of the state’s investment in performance funding. The institutional investment shall be restored for all institutions eligible for the state’s investment under the performance-based funding model.

(3)(a) Each Florida College System institution’s share of the performance funding shall be calculated based on its relative performance on the established metrics in conjunction with the institutional size and scope.

(b) A Florida College System institution that fails to meet the State Board of Education’s minimum institutional investment performance funding eligibility threshold shall have a portion of its institutional investment withheld by the state board and must submit an improvement plan to the state board which specifies the activities and strategies for improving the institution’s performance. The state board must review and approve the improvement plan and, if the plan is approved, must monitor the institution’s progress in implementing the activities and strategies specified in the improvement plan. The institution shall submit monitoring reports to the state board by December 31 and May 31 of each year in which an improvement plan is in place. Beginning in the 2017-2018 fiscal year, the ability of an institution to submit an improvement plan to the state board is limited to 1 fiscal year.

(c) The Commissioner of Education shall withhold disbursement of the institutional investment until the monitoring report is approved by the State Board of Education. A Florida College System institution determined by the state board to be making satisfactory progress on implementing the improvement plan shall receive no more than one-half of the withheld institutional investment in January and the balance of the withheld institutional investment in June. An institution that fails to make satisfactory progress may not have its full institutional investment restored. Any institutional investment funds that are not restored shall be redistributed in accordance with the state board’s performance-based metrics.

(4) Distributions of performance funding, as provided in this section, shall be made to each of the Florida College System institutions listed in the Florida Colleges category in the General Appropriations Act.

(5) By October 1 of each year, the State Board of Education shall submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives a report on the previous fiscal year’s performance funding allocation, which must reflect the rankings and award distributions.

(6) The State Board of Education shall adopt rules to administer this section.

History.—ss. 6, 126, ch. 2016-62; s. 9, ch. 2016-237.

1Note.—

A. Section 6, ch. 2016-62, created s. 1001.66 “[i]n order to implement Specific Appropriations 12 and 126 of the 2016-2017 General Appropriations Act.”

B. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 9, ch. 2016-237, also created s. 1001.66 using language substantively similar to s. 6, ch. 2016-62, and did not include a repeal provision.



1001.67 - Distinguished Florida College System Institution Program.

11001.67 Distinguished Florida College System Institution Program.—A collaborative partnership is established between the State Board of Education and the Legislature to recognize the excellence of Florida’s highest-performing Florida College System institutions.

(1) EXCELLENCE STANDARDS.—The following excellence standards are established for the program:

(a) A 150 percent-of-normal-time completion rate of 50 percent or higher, as calculated by the Division of Florida Colleges.

(b) A 150 percent-of-normal-time completion rate for Pell Grant recipients of 40 percent or higher, as calculated by the Division of Florida Colleges.

(c) A retention rate of 70 percent or higher, as calculated by the Division of Florida Colleges.

(d) A continuing education, or transfer, rate of 72 percent or higher for students graduating with an associate of arts degree, as reported by the Florida Education and Training Placement Information Program (FETPIP).

(e) A licensure passage rate on the National Council Licensure Examination for Registered Nurses (NCLEX-RN) of 90 percent or higher for first-time exam takers, as reported by the Board of Nursing.

(f) A job placement or continuing education rate of 88 percent or higher for workforce programs, as reported by FETPIP.

(g) A time-to-degree for students graduating with an associate of arts degree of 2.25 years or less for first-time-in-college students with accelerated college credits, as reported by the Southern Regional Education Board.

(2) DISTINGUISHED COLLEGE DESIGNATION.—The State Board of Education shall designate each Florida College System institution that meets five of the seven standards identified in subsection (1) as a distinguished college.

(3) DISTINGUISHED COLLEGE SUPPORT.—A Florida College System institution designated as a distinguished college by the State Board of Education is eligible for funding as specified in the General Appropriations Act.

History.—ss. 7, 126, ch. 2016-62; s. 3, ch. 2016-237.

1Note.—

A. Section 7, ch. 2016-62, created s. 1001.67 “[i]n order to implement Specific Appropriation 126 of the 2016-2017 General Appropriations Act.”

B. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 3, ch. 2016-237, also created s. 1001.67 using language substantively similar to s. 7, ch. 2016-62, and did not include a repeal provision.






Part IV - STATE UNIVERSITIES (ss. 1001.70-1001.92)

1001.70 - Board of Governors of the State University System.

1001.70 Board of Governors of the State University System.—

(1) Pursuant to s. 7(d), Art. IX of the State Constitution, the Board of Governors is established as a body corporate comprised of 17 members as follows: 14 citizen members appointed by the Governor subject to confirmation by the Senate; the Commissioner of Education; the chair of the advisory council of faculty senates or the equivalent; and the president of the Florida student association or the equivalent. The appointed members shall serve staggered 7-year terms. In order to achieve staggered terms, beginning July 1, 2003, of the initial appointments, 4 members shall serve 2-year terms, 5 members shall serve 3-year terms, and 5 members shall serve 7-year terms.

(2) Members of the Board of Governors shall receive no compensation but may be reimbursed for travel and per diem expenses as provided in s. 112.061.

(3) The Board of Governors, in exercising its authority under the State Constitution and statutes, shall exercise its authority in a manner that supports, promotes, and enhances a K-20 education system that provides affordable access to postsecondary educational opportunities for residents of the state to the extent authorized by the State Constitution and state law.

History.—s. 1, ch. 2003-392; s. 75, ch. 2007-217.



1001.705 - Responsibility for the State University System under s. 7, Art. IX of the State Constitution.

1001.705 Responsibility for the State University System under s. 7, Art. IX of the State Constitution.—

(1) DEFINITIONS.—For purposes of this act, the term:

(a) “Board of Governors” as it relates to the State University System and as used in s. 7, Art. IX of the State Constitution and Title XLVIII and other sections of the Florida Statutes is the Board of Governors of the State University System which belongs to and is part of the executive branch of state government.

(b) “Institutions of higher learning” as used in the State Constitution and the Florida Statutes includes publicly funded state universities.

(c) “Public officer” as used in the Florida Statutes includes members of the Board of Governors.

(d) “State university” or “state universities” as used in the State Constitution and the Florida Statutes are agencies of the state which belong to and are part of the executive branch of state government. This definition of state universities as state agencies is only for the purposes of the delineation of constitutional lines of authority. Statutory exemptions for state universities from statutory provisions relating to state agencies that are in effect on the effective date of this act remain in effect and are not repealed by virtue of this definition of state universities.

(2) CONSTITUTIONAL DUTIES OF THE BOARD OF GOVERNORS OF THE STATE UNIVERSITY SYSTEM.—In accordance with s. 7, Art. IX of the State Constitution, the Board of Governors of the State University System has the duty to operate, regulate, control, and be fully responsible for the management of the whole publicly funded State University System and the board, or the board’s designee, has responsibility for:

(a) Defining the distinctive mission of each constituent university.

(b) Defining the articulation of each constituent university in conjunction with the Legislature’s authority over the public schools and Florida College System institutions.

(c) Ensuring the well-planned coordination and operation of the State University System.

(d) Avoiding wasteful duplication of facilities or programs within the State University System.

(e) Accounting for expenditure of funds appropriated by the Legislature for the State University System as provided by law.

(f) Submitting a budget request for legislative appropriations for the institutions under the supervision of the board as provided by law.

(g) Adopting strategic plans for the State University System and each constituent university.

(h) Approving, reviewing, and terminating degree programs of the State University System.

(i) Governing admissions to the state universities.

(j) Serving as the public employer to all public employees of state universities for collective bargaining purposes.

(k) Establishing a personnel system for all state university employees; however, the Department of Management Services shall retain authority over state university employees for programs established in ss. 110.123, 110.1232, 110.1234, 110.1238, and 110.161, and in chapters 121, 122, and 238.

(l) Complying with, and enforcing for institutions under the board’s jurisdiction, all applicable local, state, and federal laws.

(3) CONSTITUTIONAL DUTIES OF THE LEGISLATURE.—In accordance with s. 3, Art. II of the State Constitution, which establishes the separation of powers of three branches of government; s. 1, Art. III of the State Constitution, which vests the legislative power of the state in the Legislature; s. 8, Art. III of the State Constitution, which provides the exclusive executive veto power of the Governor and the exclusive veto override power of the Legislature; s. 19, Art. III of the State Constitution, which requires the Legislature to enact state planning and budget processes and requirements for budget requests by general law; s. 1, Art. VII of the State Constitution, which requires that the authority to expend state funds be by general law enacted by the Legislature; and s. 1, Art. IX of the State Constitution, which requires the Legislature to make adequate provision by law for the “establishment, maintenance, and operation of institutions of higher learning,” the Legislature has the following responsibilities:

(a) Making provision by law for the establishment, maintenance, and operation of institutions of higher learning and other public education programs that the needs of the people may require.

(b) Appropriating all state funds through the General Appropriations Act or other law.

(c) Establishing tuition and fees.

(d) Establishing policies relating to merit and need-based student financial aid.

(e) Establishing policies relating to expenditure of, accountability for, and management of funds appropriated by the Legislature or revenues authorized by the Legislature. This includes, but is not limited to, policies relating to: budgeting; deposit of funds; investments; accounting; purchasing, procurement, and contracting; insurance; audits; maintenance and construction of facilities; property; bond financing; leasing; and information reporting.

(f) Maintaining the actuarial and fiscal soundness of centrally administered state systems by requiring state universities to continue to participate in programs such as the Florida Retirement System, the state group health insurance programs, and the state casualty insurance program.

(g) Establishing and regulating the use of state powers and protections, including, but not limited to, eminent domain, certified law enforcement, and sovereign immunity.

(h) Establishing policies relating to the health, safety, and welfare of students, employees, and the public while present on the campuses of institutions of higher learning.

History.—s. 1, ch. 2005-285; s. 10, ch. 2010-78; s. 23, ch. 2011-5.



1001.706 - Powers and duties of the Board of Governors.

1001.706 Powers and duties of the Board of Governors.—

(1) GENERAL PROVISIONS.—For each constituent university, the Board of Governors, or the board’s designee, shall be responsible for cost-effective policy decisions appropriate to the university’s mission, the implementation and maintenance of high-quality education programs within law, the measurement of performance, the reporting of information, and the provision of input regarding state policy, budgeting, and education standards.

(2) REGULATORY AUTHORITY.—

(a) Pursuant to s. 7, Art. IX of the State Constitution, the Board of Governors has the authority to regulate the State University System and may adopt a regulation development procedure for the Board of Governors and the university boards of trustees to use in implementing their constitutional duties and responsibilities.

(b) The Board of Governors shall be subject to the provisions of chapter 120 when acting pursuant to statutory authority derived from the Legislature, except that the Board of Governors may adopt regulations if expressly authorized or required by law. Such regulations must be adopted pursuant to a development procedure that complies with paragraph (c). If the Board of Governors delegates a power or duty to a university board of trustees as the designee, the authority to adopt rules or regulations is included in the delegation. If the Board of Governors delegates a statutory power or duty to a university board of trustees, the university board of trustees shall be subject to the provisions of chapter 120 but may adopt regulations to the same extent as the Board of Governors under this subsection.

(c) The development procedure for regulations authorized or required by law must provide for notice to the public of, and an opportunity for public comment on, the proposed adoption, amendment, or repeal of a regulation; a process for a substantially affected person to challenge a statement of general applicability that has not been properly adopted as a regulation; a process for a substantially affected person to challenge an unlawful regulation; and a process for the adoption of and challenges to emergency regulations that are necessary to protect the public interest in the emergency. Judicial review shall be sought in the appellate district in which the headquarters of the Board of Governors is located or in which the main campus of the state university is located, as applicable. The regulation development procedure shall be published prominently on the websites of the Board of Governors and the state universities.

(3) POWERS AND DUTIES RELATING TO ORGANIZATION AND OPERATION OF STATE UNIVERSITIES.—

(a) The Board of Governors, or the board’s designee, shall develop guidelines and procedures related to data and technology, including information systems, communications systems, computer hardware and software, and networks.

(b) The Board of Governors shall develop guidelines relating to divisions of sponsored research, pursuant to the provisions of s. 1004.22, to serve the function of administration and promotion of the programs of research.

(c) The Board of Governors shall prescribe conditions for direct-support organizations and university health services support organizations to be certified and to use university property and services. Conditions relating to certification must provide for audit review and oversight by the Board of Governors.

(d) The Board of Governors shall develop guidelines for supervising faculty practice plans for the academic health science centers.

(e) The Board of Governors shall ensure that students at state universities have access to general education courses as provided in the statewide articulation agreement, pursuant to s. 1007.23.

(f) The Board of Governors shall approve baccalaureate degree programs that require more than 120 semester credit hours of coursework prior to such programs being offered by a state university. At least half of the required coursework for any baccalaureate degree must be offered at the lower-division level, except in program areas approved by the Board of Governors.

(g) The Board of Governors, or the board’s designee, shall adopt a written antihazing policy, appropriate penalties for violations of such policy, and a program for enforcing such policy.

(h) The Board of Governors, or the board’s designee, may establish a uniform code of conduct and appropriate penalties for violations of its regulations by students and student organizations, including regulations governing student academic honesty. Such penalties, unless otherwise provided by law, may include reasonable fines, the withholding of diplomas or transcripts pending compliance with regulations or payment of fines, and the imposition of probation, suspension, or dismissal.

(i) The Board of Governors shall adopt regulations requiring universities to use purchasing agreements or state term contracts pursuant to s. 287.056 or enter into consortia and cooperative agreements to maximize the purchasing power for goods and services. A consortium or cooperative agreement may be statewide, regional, or a combination of institutions, as appropriate to achieve the lowest cost, with the goal of achieving a 5-percent savings on existing contract prices through the use of new cooperative arrangements or new consortium contracts.

(4) POWERS AND DUTIES RELATING TO FINANCE.—

(a) The Board of Governors, or the board’s designee, shall account for expenditures of all state, local, federal, and other funds. Such accounting systems shall have appropriate audit and internal controls in place that will enable the constituent universities to satisfactorily and timely perform all accounting and reporting functions required by state and federal law and rules.

(b) The Board of Governors shall prepare the legislative budget requests for the State University System, including a request for fixed capital outlay, and submit them to the State Board of Education for inclusion in the K-20 legislative budget request. The Board of Governors shall provide the state universities with fiscal policy guidelines, formats, and instruction for the development of individual university budget requests.

(c) The Board of Governors, or the board’s designee, shall establish tuition and fees pursuant to ss. 1009.24 and 1009.26, unless otherwise provided in law.

(d) The Board of Governors, or the board’s designee, is authorized to secure comprehensive general liability insurance pursuant to s. 1004.24.

(e) The Board of Governors may transfer unused appropriations from the Education/General Student and Other Fees Trust Fund, pursuant to s. 1011.4106(2), between institutions.

(5) POWERS AND DUTIES RELATING TO ACCOUNTABILITY.—

(a) The Legislature intends that the Board of Governors shall align the missions of each constituent university with the academic success of its students; the national reputation of its faculty and its academic and research programs; the quantity of externally generated research, patents, and licenses; and the strategic and accountability plans required in paragraphs (b) and (c). The mission alignment and strategic plan shall consider peer institutions at the constituent universities. The mission alignment and strategic plan shall acknowledge that universities that have a national and international impact have the greatest capacity to promote the state’s economic development through: new discoveries, patents, licenses, and technologies that generate state businesses of global importance; research achievements through external grants and contracts that are comparable to nationally recognized and ranked universities; the creation of a resource rich academic environment that attracts high-technology business and venture capital to the state; and this generation’s finest minds focusing on solving the state’s economic, social, environmental, and legal problems in the areas of life sciences, water, sustainability, energy, and health care. A nationally recognized and ranked university that has a global perspective and impact shall be afforded the opportunity to enable and protect the university’s competitiveness on the global stage in fair competition with other institutions of other states in the highest Carnegie Classification.

(b) The Board of Governors shall develop a strategic plan specifying goals and objectives for the State University System and each constituent university, including each university’s contribution to overall system goals and objectives. The strategic plan must:

1. Include performance metrics and standards common for all institutions and metrics and standards unique to institutions depending on institutional core missions, including, but not limited to, student admission requirements, retention, graduation, percentage of graduates who have attained employment, percentage of graduates enrolled in continued education, licensure passage, average wages of employed graduates, average cost per graduate, excess hours, student loan burden and default rates, faculty awards, total annual research expenditures, patents, licenses and royalties, intellectual property, startup companies, annual giving, endowments, and well-known, highly respected national rankings for institutional and program achievements.

2. Consider reports and recommendations of the Higher Education Coordinating Council pursuant to s. 1004.015 and the Articulation Coordinating Committee pursuant to s. 1007.01.

3. Include student enrollment and performance data delineated by method of instruction, including, but not limited to, traditional, online, and distance learning instruction.

4. Include criteria for designating baccalaureate degree and master’s degree programs at specified universities as high-demand programs of emphasis. Fifty percent of the criteria for designation as high-demand programs of emphasis must be based on achievement of performance outcome thresholds determined by the Board of Governors, and 50 percent of the criteria must be based on achievement of performance outcome thresholds specifically linked to:

a. Job placement in employment of 36 hours or more per week and average full-time wages of graduates of the degree programs 1 year and 5 years after graduation, based in part on data provided in the economic security report of employment and earning outcomes produced annually pursuant to s. 445.07.

b. Data-driven gap analyses, conducted by the Board of Governors, of the state’s job market demands and the outlook for jobs that require a baccalaureate or higher degree.

(c) The Board of Governors shall develop an accountability plan for the State University System and each constituent university. The accountability plan must address institutional and system achievement of goals and objectives specified in the strategic plan adopted pursuant to paragraph (b) and must be submitted as part of its legislative budget request.

(d) Beginning in the 2014-2015 academic year and annually thereafter, the Board of Governors shall require a state university prior to registration to provide each enrolled student electronic access to the economic security report of employment and earning outcomes prepared by the Department of Economic Opportunity pursuant to s. 445.07. In addition, the Board of Governors shall require a state university to provide each student electronic access to the following information each year prior to registration using the data described in s. 1008.39:

1. The top 25 percent of degrees reported by the university in terms of highest full-time job placement and highest average annualized earnings in the year after earning the degree.

2. The bottom 10 percent of degrees reported by the university in terms of lowest full-time job placement and lowest average annualized earnings in the year after earning the degree.

(e) The Board of Governors shall maintain an effective information system to provide accurate, timely, and cost-effective information about each university. The board shall continue to collect and maintain, at a minimum, management information as such information existed on June 30, 2002.

(f) If the Board of Governors of the State University System determines that a state university board of trustees is unwilling or unable to address substantiated allegations made by any person relating to waste, fraud, or financial mismanagement within the state university, the Office of the Inspector General shall investigate the allegations.

(g) The Board of Governors may consider waiving its regulations and may waive or modify the tuition differential use requirements under s. 1009.24(16)(a). If not currently authorized, the Board of Governors may request authority from the Legislature to waive or modify specific statutory requirements, including percentages and dollar amount limitations in s. 1009.24, in order to reduce barriers and support the attainment of goals identified in institutional plans, as necessary for advancing system priorities and unique institutional priorities. Regulatory flexibilities authorized and statutory flexibilities authorized or requested by the Board of Governors pursuant to this paragraph must be included in the accountability plan prepared and submitted pursuant to paragraph (c).

(6) POWERS AND DUTIES RELATING TO PERSONNEL.—

(a) The Board of Governors, or the board’s designee, shall establish the personnel program for all employees of a state university. The Board of Governors shall confirm the presidential selection and reappointment by a university board of trustees as a means of acknowledging that system cooperation is expected.

(b) The Department of Management Services shall retain authority over state university employees for programs established in ss. 110.123, 110.1232, 110.1234, 110.1238, and 110.161 and in chapters 121, 122, and 238. Unless specifically authorized by law, neither the Board of Governors nor a state university may offer group insurance programs for employees as a substitute for or as an alternative to the health insurance programs offered pursuant to chapter 110.

(c) Except as otherwise provided by law, university employees are public employees for purposes of chapter 112 and any payment for travel and per diem expenses shall not exceed the level specified in s. 112.061.

(d) Each contract or employment agreement, or renewal or renegotiation of an existing contract or employment agreement, containing a provision for severance pay with an officer, agent, employee, or contractor must include the provisions required in s. 215.425.

(7) POWERS AND DUTIES RELATING TO PROPERTY.—

(a) The Board of Governors shall develop guidelines for university boards of trustees relating to the acquisition of real and personal property and the sale and disposal thereof and the approval and execution of contracts for the purchase, sale, lease, license, or acquisition of commodities, goods, equipment, contractual services, leases of real and personal property, and construction. The acquisition may include purchase by installment or lease-purchase. Such contracts may provide for payment of interest on the unpaid portion of the purchase price. Title to all real property acquired prior to January 7, 2003, and to all real property acquired with funds appropriated by the Legislature shall be vested in the Board of Trustees of the Internal Improvement Trust Fund and shall be transferred and conveyed by it. Notwithstanding any other provisions of this subsection, each board of trustees shall comply with the provisions of s. 287.055 for the procurement of professional services as defined therein. Any acquisition pursuant to this paragraph is subject to the provisions of s. 1010.62.

(b) The Board of Governors shall develop guidelines for university boards of trustees relating to the use, maintenance, protection, and control of university-owned or university-controlled buildings and grounds, property and equipment, name, trademarks and other proprietary marks, and the financial and other resources of the university. Such authority may include placing restrictions on activities and on access to facilities, firearms, food, tobacco, alcoholic beverages, distribution of printed materials, commercial solicitation, animals, and sound. The authority provided the board of trustees in this subsection includes the prioritization of the use of space, property, equipment, and resources and the imposition of charges for those items.

(c) The Board of Governors, or the board’s designee, shall administer a program for the maintenance and construction of facilities pursuant to chapter 1013.

(d) The Board of Governors, or the board’s designee, shall ensure compliance with the provisions of s. 287.09451 for all procurement and ss. 255.101 and 255.102 for construction contracts, and rules adopted pursuant thereto, relating to the utilization of minority business enterprises, except that procurements costing less than the amount provided for in CATEGORY FIVE as provided in s. 287.017 shall not be subject to s. 287.09451.

(e) Notwithstanding the provisions of s. 253.025 but subject to the provisions of s. 1010.62, the Board of Governors, or the board’s designee, may, with the consent of the Board of Trustees of the Internal Improvement Trust Fund, sell, convey, transfer, exchange, trade, or purchase real property and related improvements necessary and desirable to serve the needs and purposes of the university.

1. The Board of Governors, or the board’s designee, may secure appraisals and surveys. The Board of Governors, or the board’s designee, shall comply with the rules of the Board of Trustees of the Internal Improvement Trust Fund in securing appraisals. Whenever the Board of Governors, or the board’s designee, finds it necessary for timely property acquisition, it may contract, without the need for competitive selection, with one or more appraisers whose names are contained on the list of approved appraisers maintained by the Division of State Lands in the Department of Environmental Protection.

2. The Board of Governors, or the board’s designee, may negotiate and enter into an option contract before an appraisal is obtained. The option contract must state that the final purchase price may not exceed the maximum value allowed by law. The consideration for such an option contract may not exceed 10 percent of the estimate obtained by the Board of Governors, or the board’s designee, or 10 percent of the value of the parcel, whichever is greater, unless otherwise authorized by the Board of Governors or the board’s designee.

3. This paragraph is not intended to abrogate in any manner the authority delegated to the Board of Trustees of the Internal Improvement Trust Fund or the Division of State Lands to approve a contract for purchase of state lands or to require policies and procedures to obtain clear legal title to parcels purchased for state purposes. Title to property acquired by a university board of trustees prior to January 7, 2003, and to property acquired with funds appropriated by the Legislature shall vest in the Board of Trustees of the Internal Improvement Trust Fund.

(f) The Board of Governors, or the board’s designee, shall prepare and adopt a campus master plan pursuant to s. 1013.30.

(g) The Board of Governors, or the board’s designee, shall prepare, adopt, and execute a campus development agreement pursuant to s. 1013.30.

(h) Notwithstanding the provisions of s. 216.351, the Board of Governors, or the board’s designee, may authorize the rent or lease of parking facilities provided that such facilities are funded through parking fees or parking fines imposed by a university. The Board of Governors, or the board’s designee, may authorize a university board of trustees to charge fees for parking at such rented or leased parking facilities.

(8) COMPLIANCE WITH LAWS, RULES, REGULATIONS, AND REQUIREMENTS.—The Board of Governors has responsibility for compliance with state and federal laws, rules, regulations, and requirements.

(9) COOPERATION WITH OTHER BOARDS.—The Board of Governors shall implement a plan for working on a regular basis with the State Board of Education, the Commission for Independent Education, the Higher Education Coordinating Council, the Articulation Coordinating Committee, the university boards of trustees, representatives of the Florida College System institution boards of trustees, representatives of the private colleges and universities, and representatives of the district school boards to achieve a seamless education system.

(10) PROHIBITION.—The Board of Governors is prohibited from assessing any fee on state universities, unless specifically authorized by law.

(11) AUTHORIZATION TO REVOKE OR MODIFY.—The Board of Governors may revoke or modify the scope of any power or duty it has delegated.

History.—s. 76, ch. 2007-217; s. 3, ch. 2009-60; s. 1, ch. 2009-213; s. 11, ch. 2010-78; s. 24, ch. 2011-5; s. 5, ch. 2012-134; s. 5, ch. 2012-195; s. 45, ch. 2013-27.



1001.7065 - Preeminent state research universities program.

1001.7065 Preeminent state research universities program.—

1(1) STATE UNIVERSITY SYSTEM SHARED GOVERNANCE COLLABORATION.—A collaborative partnership is established between the Board of Governors and the Legislature to elevate the academic and research preeminence of Florida’s highest-performing state research universities in accordance with this section. The partnership stems from the State University System Governance Agreement executed on March 24, 2010, wherein the Board of Governors and leaders of the Legislature agreed to a framework for the collaborative exercise of their joint authority and shared responsibility for the State University System. The governance agreement confirmed the commitment of the Board of Governors and the Legislature to continue collaboration on accountability measures, the use of data, and recommendations derived from such data.

1(2) ACADEMIC AND RESEARCH EXCELLENCE STANDARDS.—The following academic and research excellence standards are established for the preeminent state research universities program:

(a) An average weighted grade point average of 4.0 or higher on a 4.0 scale and an average SAT score of 1800 or higher on a 2400-point scale or 1200 or higher on a 1600-point scale for fall semester incoming freshmen, as reported annually.

(b) A top-50 ranking on at least two well-known and highly respected national public university rankings, including, but not limited to, the U.S. News and World Report rankings, reflecting national preeminence, using most recent rankings.

(c) A freshman retention rate of 90 percent or higher for full-time, first-time-in-college students, as reported annually to the Integrated Postsecondary Education Data System (IPEDS).

(d) A 6-year graduation rate of 70 percent or higher for full-time, first-time-in-college students, as reported annually to the IPEDS.

(e) Six or more faculty members at the state university who are members of a national academy, as reported by the Center for Measuring University Performance in the Top American Research Universities (TARU) annual report or the official membership directories maintained by each national academy.

(f) Total annual research expenditures, including federal research expenditures, of $200 million or more, as reported annually by the National Science Foundation (NSF).

(g) Total annual research expenditures in diversified nonmedical sciences of $150 million or more, based on data reported annually by the NSF.

(h) A top-100 university national ranking for research expenditures in five or more science, technology, engineering, or mathematics fields of study, as reported annually by the NSF.

(i) One hundred or more total patents awarded by the United States Patent and Trademark Office for the most recent 3-year period.

(j) Four hundred or more doctoral degrees awarded annually, including professional doctoral degrees awarded in medical and health care disciplines, as reported in the Board of Governors Annual Accountability Report.

(k) Two hundred or more postdoctoral appointees annually, as reported in the TARU annual report.

(l) An endowment of $500 million or more, as reported in the Board of Governors Annual Accountability Report.

1(3) PREEMINENT STATE RESEARCH UNIVERSITY DESIGNATION.—

(a) The Board of Governors shall designate each state university that annually meets at least 11 of the 12 academic and research excellence standards identified in subsection (2) as a “preeminent state research university.”

(b) The Board of Governors shall designate each state university that annually meets at least 6 of the 12 academic and research excellence standards identified in subsection (2) as an “emerging preeminent state research university.”

(4) PREEMINENT STATE RESEARCH UNIVERSITY INSTITUTE FOR ONLINE LEARNING.—A state research university that, as of July 1, 2013, meets all 12 of the academic and research excellence standards identified in subsection (2), as verified by the Board of Governors, shall establish an institute for online learning. The institute shall establish a robust offering of high-quality, fully online baccalaureate degree programs at an affordable cost in accordance with this subsection.

(a) By August 1, 2013, the Board of Governors shall convene an advisory board to support the development of high-quality, fully online baccalaureate degree programs at the university.

(b) The advisory board shall:

1. Offer expert advice, as requested by the university, in the development and implementation of a business plan to expand the offering of high-quality, fully online baccalaureate degree programs.

2. Advise the Board of Governors on the release of funding to the university upon approval by the Board of Governors of the plan developed by the university.

3. Monitor, evaluate, and report on the implementation of the plan to the Board of Governors, the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(c) The advisory board shall be composed of the following five members:

1. The chair of the Board of Governors or the chair’s permanent designee.

2. A member with expertise in online learning, appointed by the Board of Governors.

3. A member with expertise in global marketing, appointed by the Governor.

4. A member with expertise in cloud virtualization, appointed by the President of the Senate.

5. A member with expertise in disruptive innovation, appointed by the Speaker of the House of Representatives.

(d) The president of the university shall be consulted on the advisory board member appointments.

(e) A majority of the advisory board shall constitute a quorum, elect the chair, and appoint an executive director.

(f) By September 1, 2013, the university shall submit to the advisory board a comprehensive plan to expand high-quality, fully online baccalaureate degree program offerings. The plan shall include:

1. Existing on-campus general education courses and baccalaureate degree programs that will be offered online.

2. New courses that will be developed and offered online.

3. Support services that will be offered to students enrolled in online baccalaureate degree programs.

4. A tuition and fee structure that meets the requirements in paragraph (k) for online courses, baccalaureate degree programs, and student support services.

5. A timeline for offering, marketing, and enrolling students in the online baccalaureate degree programs.

6. A budget for developing and marketing the online baccalaureate degree programs.

7. Detailed strategies for ensuring the success of students and the sustainability of the online baccalaureate degree programs.

Upon recommendation of the plan by the advisory board and approval by the Board of Governors, the Board of Governors shall award the university $10 million in nonrecurring funds and $5 million in recurring funds for fiscal year 2013-2014 and $5 million annually thereafter, subject to appropriation in the General Appropriations Act.

(g) Beginning in January 2014, the university shall offer high-quality, fully online baccalaureate degree programs that:

1. Accept full-time, first-time-in-college students.

2. Have the same rigorous admissions criteria as equivalent on-campus degree programs.

3. Offer curriculum of equivalent rigor to on-campus degree programs.

4. Offer rolling enrollment or multiple opportunities for enrollment throughout the year.

5. Do not require any on-campus courses. However, for courses or programs that require clinical training or laboratories that cannot be delivered online, the university shall offer convenient locational options to the student, which may include, but are not limited to, the option to complete such requirements at a summer-in-residence on the university campus. The university may provide a network of sites at convenient locations and contract with commercial testing centers or identify other secure testing services for the purpose of proctoring assessments or testing.

6. Apply the university’s existing policy for accepting credits for both freshman applicants and transfer applicants.

(h) The university may offer a fully online Master’s in Business Administration degree program and other master’s degree programs.

(i) The university may develop and offer degree programs and courses that are competency based as appropriate for the quality and success of the program.

(j) The university shall periodically expand its offering of online baccalaureate degree programs to meet student and market demands.

(k) The university shall establish a tuition structure for its online institute in accordance with this paragraph, notwithstanding any other provision of law.

1. For students classified as residents for tuition purposes, tuition for an online baccalaureate degree program shall be set at no more than 75 percent of the tuition rate as specified in the General Appropriations Act pursuant to s. 1009.24(4) and 75 percent of the tuition differential pursuant to s. 1009.24(16). No distance learning fee, fee for campus facilities, or fee for on-campus services may be assessed, except that online students shall pay the university’s technology fee, financial aid fee, and Capital Improvement Trust Fund fee. The revenues generated from the Capital Improvement Trust Fund fee shall be dedicated to the university’s institute for online learning.

2. For students classified as nonresidents for tuition purposes, tuition may be set at market rates in accordance with the business plan.

3. Tuition for an online degree program shall include all costs associated with instruction, materials, and enrollment, excluding costs associated with the provision of textbooks and instructional materials pursuant to s. 1004.085 and physical laboratory supplies.

4. Subject to the limitations in subparagraph 1., tuition may be differentiated by degree program as appropriate to the instructional and other costs of the program in accordance with the business plan. Pricing must incorporate innovative approaches that incentivize persistence and completion, including, but not limited to, a fee for assessment, a bundled or all-inclusive rate, and sliding scale features.

5. The university must accept advance payment contracts and student financial aid.

6. Fifty percent of the net revenues generated from the online institute of the university shall be used to enhance and enrich the online institute offerings, and 50 percent of the net revenues generated from the online institute shall be used to enhance and enrich the university’s campus state-of-the-art research programs and facilities.

7. The institute may charge additional local user fees pursuant to s. 1009.24(14) upon the approval of the Board of Governors.

8. The institute shall submit a proposal to the president of the university authorizing additional user fees for the provision of voluntary student participation in activities and additional student services.

1(5) PREEMINENT STATE RESEARCH UNIVERSITIES PROGRAM SUPPORT.—

(a) A state university that is designated as a preeminent state research university shall submit to the Board of Governors a 5-year benchmark plan with target rankings on key performance metrics for national excellence. Upon approval by the Board of Governors, and upon the university’s meeting the benchmark plan goals annually, the Board of Governors shall award the university its proportionate share of any funds provided annually to support the program created under this section.

(b) A state university designated as an emerging preeminent state research university shall submit to the Board of Governors a 5-year benchmark plan with target rankings on key performance metrics for national excellence. Upon approval by the Board of Governors, and upon the university’s meeting the benchmark plan goals annually, the Board of Governors shall award the university its proportionate share of any funds provided annually to support the program created under this section.

(c) The award of funds under this subsection is contingent upon funding provided in the General Appropriations Act to support the preeminent state research universities program created under this section. Funding increases appropriated beyond the amounts funded in the previous fiscal year shall be distributed as follows:

1. Each designated preeminent state research university that meets the criteria in paragraph (a) shall receive an equal amount of funding.

2. Each designated emerging preeminent state research university that meets the criteria in paragraph (b) shall receive an amount of funding that is equal to one-half of the total increased amount awarded to each designated preeminent state research university.

1(6) PREEMINENT STATE RESEARCH UNIVERSITY SPECIAL COURSE REQUIREMENT AUTHORITY.—In order to provide a jointly shared educational experience, a university that is designated a preeminent state research university may require its incoming first-time-in-college students to take a six-credit set of unique courses specifically determined by the university and published on the university’s website. The university may stipulate that credit for such courses may not be earned through any acceleration mechanism pursuant to s. 1007.27 or s. 1007.271 or any other transfer credit. All accelerated credits earned up to the limits specified in ss. 1007.27 and 1007.271 shall be applied toward graduation at the student’s request.

1(7) PREEMINENT STATE RESEARCH UNIVERSITY FLEXIBILITY AUTHORITY.—The Board of Governors is encouraged to identify and grant all reasonable, feasible authority and flexibility to ensure that each designated preeminent state research university and each designated emerging preeminent state research university is free from unnecessary restrictions.

(8) PROGRAMS OF EXCELLENCE THROUGHOUT THE STATE UNIVERSITY SYSTEM.—The Board of Governors is encouraged to establish standards and measures whereby individual programs in state universities that objectively reflect national excellence can be identified and make recommendations to the Legislature as to how any such programs could be enhanced and promoted.

History.—s. 46, ch. 2013-27; ss. 8, 36, 126, ch. 2016-62; s. 1, ch. 2016-236; s. 10, ch. 2016-237.

1Note.—

A. Section 8, ch. 2016-62, amended subsections (1)-(3) and (5)-(8) “[i]n order to implement Specific Appropriation 142 of the 2016-2017 General Appropriations Act.”

B. Section 36, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 11.45, 1001.7065, 1004.345, 1009.23, 1009.24, 1009.50, 1009.505, 1009.51, 1009.52, 1009.986, 1011.62(15)(b), 1012.39, and 1013.64, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.”

C. Section 126, ch. 2016-62 provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 10, ch. 2016-237, reenacted subsection (1) and amended subsections (2), (3), and (5)-(8) using language substantively similar to s. 8, ch. 2016-62, and did not include a repeal provision.



1001.71 - University boards of trustees; membership.

1001.71 University boards of trustees; membership.—

(1) Pursuant to s. 7(c), Art. IX of the State Constitution, each local constituent university shall be administered by a university board of trustees comprised of 13 members as follows: 6 citizen members appointed by the Governor subject to confirmation by the Senate; 5 citizen members appointed by the Board of Governors subject to confirmation by the Senate; the chair of the faculty senate or the equivalent; and the president of the student body of the university. The appointed members shall serve staggered 5-year terms. In order to achieve staggered terms, beginning July 1, 2003, of the initial appointments by the Governor, 2 members shall serve 2-year terms, 3 members shall serve 3-year terms, and 1 member shall serve a 5-year term and of the initial appointments by the Board of Governors, 2 members shall serve 2-year terms, 2 members shall serve 3-year terms, and 1 member shall serve a 5-year term. There shall be no state residency requirement for university board members, but the Governor and the Board of Governors shall consider diversity and regional representation.

(2) Members of the boards of trustees shall receive no compensation but may be reimbursed for travel and per diem expenses as provided in s. 112.061.

(3) University boards of trustees are a part of the executive branch of state government.

(4) Each university board of trustees shall select its chair and vice chair from the appointed members. Each chair shall serve for 2 years and may be reselected for one additional consecutive 2-year term, except that, for each additional consecutive term beyond two terms, by a two-thirds vote, the board of trustees may reselect the chair for additional consecutive 2-year terms. The chair shall preside at all meetings of the board of trustees and may call special meetings of the board. The chair shall also attest to actions of the board of trustees. The chair shall notify the Governor or the Board of Governors, as applicable, in writing whenever a board member has three consecutive unexcused absences from regular board meetings in any fiscal year, which may be grounds for removal by the Governor or the Board of Governors, as applicable.

(5) Each university board of trustees shall keep and, within 2 weeks after a board meeting, post prominently on the university’s website detailed meeting minutes for all meetings, including the vote history and attendance of each trustee. The Board of Governors shall adopt regulations to implement this subsection.

History.—s. 1, ch. 2002-188; s. 83, ch. 2002-387; s. 2, ch. 2003-392; s. 77, ch. 2007-217; s. 11, ch. 2016-237.



1001.72 - University boards of trustees; boards to constitute a corporation.

1001.72 University boards of trustees; boards to constitute a corporation.—

(1) Each board of trustees shall be a public body corporate by the name of “The (name of university) Board of Trustees,” with all the powers of a body corporate, including the power to adopt a corporate seal, to contract and be contracted with, to sue and be sued, to plead and be impleaded in all courts of law or equity, and to give and receive donations. In all suits against a board of trustees, service of process shall be made on the chair of the board of trustees or, in the absence of the chair, on the corporate secretary or designee.

(2) The corporation is constituted as a public instrumentality, and the exercise by the corporation of the power conferred by this section is considered to be the performance of an essential public function. The corporation is subject to chapter 119 and s. 24, Art. I of the State Constitution, subject to exceptions applicable to the corporation, and to the provisions of chapter 286; however, the corporation shall be entitled to provide notice of internal review committee meetings for competitive proposals or procurement to applicants by mail or facsimile rather than by means of publication. The corporation is not governed by chapter 607, but by the provisions of this part. The corporation shall maintain coverage under the State Risk Management Trust Fund as provided in chapter 284.

(3) Each board of trustees constitutes the contracting agent of the university.

History.—s. 84, ch. 2002-387; s. 78, ch. 2007-217; s. 12, ch. 2010-78.



1001.73 - University board empowered to act as trustee.

1001.73 University board empowered to act as trustee.—

(1) Whenever appointed by any competent court of the state, or by any statute, or in any will, deed, or other instrument, or in any manner whatever as trustee of any funds or real or personal property in which any of the institutions or agencies under its management, control, or supervision, or their departments or branches or students, faculty members, officers, or employees, may be interested as beneficiaries, or otherwise, or for any educational purpose, a university board of trustees is hereby authorized to act as trustee with full legal capacity as trustee to administer such trust property, and the title thereto shall vest in said board as trustee. In all such cases, the university board of trustees shall have the power and capacity to do and perform all things as fully as any individual trustee or other competent trustee might do or perform, and with the same rights, privileges, and duties, including the power, capacity, and authority to convey, transfer, mortgage, or pledge such property held in trust and to contract and execute all other documents relating to said trust property which may be required for, or appropriate to, the administration of such trust or to accomplish the purposes of any such trust.

(2) Deeds, mortgages, leases, and other contracts of the university board of trustees relating to real property of any such trust or any interest therein may be executed by the university board of trustees, as trustee, in the same manner as is provided by the laws of the state for the execution of similar documents by other corporations or may be executed by the signatures of a majority of the members of the board of trustees; however, to be effective, any such deed, mortgage, or lease contract for more than 10 years of any trust property, executed hereafter by the university board of trustees, shall be approved by a resolution of the Board of Governors; and such approving resolution may be evidenced by the signature of either the chair or the secretary of the Board of Governors to an endorsement on the instrument approved, reciting the date of such approval, and bearing the seal of the Board of Governors. Such signed and sealed endorsement shall be a part of the instrument and entitled to record without further proof.

(3) Nothing herein shall be construed to authorize a university board of trustees to contract a debt on behalf of, or in any way to obligate, the state; and the satisfaction of any debt or obligation incurred by the university board as trustee under the provisions of this section shall be exclusively from the trust property, mortgaged or encumbered; and nothing herein shall in any manner affect or relate to the provisions of s. 1013.78; and any mortgage, lease, or other agreement entered into pursuant to this section is subject to the provisions of s. 1010.62.

(4) A board of trustees of a state university may not transfer in excess of $1 million in funds that are appropriated to the state university in the General Revenue Fund, the Educational Enhancement Trust Fund, and the Education/General Student and Other Fees Trust Fund between the Education and General Activities category and other program categories. A board of trustees may request additional transfer authority from the Board of Governors. Upon approval of the additional transfer authority by the Board of Governors, the Board of Governors may request a budget amendment to transfer appropriations for a state university between categories in excess of $1 million. Such transfers are subject to review and approval by the Legislative Budget Commission.

History.—s. 85, ch. 2002-387; s. 168, ch. 2007-5; s. 79, ch. 2007-217; s. 6, ch. 2012-134; s. 19, ch. 2014-39.



1001.92 - State University System Performance-Based Incentive.

1001.92 State University System Performance-Based Incentive.—

1(1) A State University System Performance-Based Incentive shall be awarded to state universities using performance-based metrics adopted by the Board of Governors of the State University System. The performance-based metrics must include graduation rates; retention rates; postgraduation education rates; degree production; affordability; postgraduation employment and salaries, including wage thresholds that reflect the added value of a baccalaureate degree; access; and other metrics approved by the board in a formally noticed meeting. The board shall adopt benchmarks to evaluate each state university’s performance on the metrics to measure the state university’s achievement of institutional excellence or need for improvement and minimum requirements for eligibility to receive performance funding.

1(2) Each fiscal year, the amount of funds available for allocation to the state universities based on the performance-based funding model shall consist of the state’s investment in performance funding plus institutional investments consisting of funds deducted from the base funding of each state university in the State University System in an amount provided in the General Appropriations Act. The Board of Governors shall establish minimum performance funding eligibility thresholds for the state’s investment and the institutional investments. A state university that meets the minimum institutional investment eligibility threshold, but fails to meet the minimum state investment eligibility threshold, shall have its institutional investment restored but is ineligible for a share of the state’s investment in performance funding. The institutional investment shall be restored for each institution eligible for the state’s investment under the performance-based funding model.

1(3)(a) A state university that fails to meet the Board of Governors’ minimum institutional investment performance funding eligibility threshold shall have its institutional investment withheld by the board and must submit an improvement plan to the board that specifies the activities and strategies for improving the state university’s performance. The board must review and approve the improvement plan and, if the plan is approved, must monitor the state university’s progress in implementing the activities and strategies specified in the improvement plan. The state university shall submit monitoring reports to the board by December 31 and May 31 of each year in which an improvement plan is in place. The ability of a state university to submit an improvement plan to the board is limited to 1 fiscal year.

(b) The Chancellor of the State University System shall withhold disbursement of the institutional investment until the monitoring report is approved by the Board of Governors. A state university determined by the board to be making satisfactory progress on implementing the improvement plan shall receive no more than one-half of the withheld institutional investment in January and the balance of the withheld institutional investment in June. A state university that fails to make satisfactory progress may not have its full institutional investment restored. Any institutional investment funds that are not restored shall be redistributed in accordance with the board’s performance-based metrics.

(4) Distributions of performance funding, as provided in this section, shall be made to each of the state universities listed in the Education and General Activities category in the General Appropriations Act.

(5) By October 1 of each year, the Board of Governors shall submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives a report on the previous fiscal year’s performance funding allocation which must reflect the rankings and award distributions.

1(6) The Board of Governors shall adopt regulations to administer this section.

History.—s. 14, ch. 2015-222; ss. 9, 126, ch. 2016-62; s. 12, ch. 2016-237.

1Note.—

A. Section 9, ch. 2016-62, amended subsections (1)-(3) and (6) “[i]n order to implement Specific Appropriation 142 of the 2016-2017 General Appropriations Act.”

B. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 12, ch. 2016-237, also amended subsections (1)-(3) and (6) using language substantively similar to s. 9, ch. 2016-62, and did not include a repeal provision.









Chapter 1002 - STUDENT AND PARENTAL RIGHTS AND EDUCATIONAL CHOICES

Part I - GENERAL PROVISIONS (s. 1002.01)

1002.01 - Definitions.

1002.01 Definitions.—

(1) A “home education program” means the sequentially progressive instruction of a student directed by his or her parent in order to satisfy the attendance requirements of ss. 1002.41, 1003.01(13), and 1003.21(1).

(2) A “private school” is a nonpublic school defined as an individual, association, copartnership, or corporation, or department, division, or section of such organizations, that designates itself as an educational center that includes kindergarten or a higher grade or as an elementary, secondary, business, technical, or trade school below college level or any organization that provides instructional services that meet the intent of s. 1003.01(13) or that gives preemployment or supplementary training in technology or in fields of trade or industry or that offers academic, literary, or career training below college level, or any combination of the above, including an institution that performs the functions of the above schools through correspondence or extension, except those licensed under the provisions of chapter 1005. A private school may be a parochial, religious, denominational, for-profit, or nonprofit school. This definition does not include home education programs conducted in accordance with s. 1002.41.

History.—s. 90, ch. 2002-387; s. 32, ch. 2004-41; s. 76, ch. 2004-357; s. 169, ch. 2007-5.






Part II - STUDENT AND PARENTAL RIGHTS (ss. 1002.20-1002.23)

1002.20 - K-12 student and parent rights.

1002.20 K-12 student and parent rights.—Parents of public school students must receive accurate and timely information regarding their child’s academic progress and must be informed of ways they can help their child to succeed in school. K-12 students and their parents are afforded numerous statutory rights including, but not limited to, the following:

(1) SYSTEM OF EDUCATION.—In accordance with s. 1, Art. IX of the State Constitution, all K-12 public school students are entitled to a uniform, safe, secure, efficient, and high quality system of education, one that allows students the opportunity to obtain a high quality education. Parents are responsible to ready their children for school; however, the State of Florida cannot be the guarantor of each individual student’s success.

(2) ATTENDANCE.—

(a) Compulsory school attendance.—The compulsory school attendance laws apply to all children between the ages of 6 and 16 years, as provided in s. 1003.21(1) and (2)(a), and, in accordance with the provisions of s. 1003.21(1) and (2)(a):

1. A student who attains the age of 16 years during the school year has the right to file a formal declaration of intent to terminate school enrollment if the declaration is signed by the parent. The parent has the right to be notified by the school district of the district’s receipt of the student’s declaration of intent to terminate school enrollment.

2. Students who become or have become married or who are pregnant and parenting have the right to attend school and receive the same or equivalent educational instruction as other students.

(b) Regular school attendance.—Parents of students who have attained the age of 6 years by February 1 of any school year but who have not attained the age of 16 years must comply with the compulsory school attendance laws. Parents have the option to comply with the school attendance laws by attendance of the student in a public school; a parochial, religious, or denominational school; a private school; a home education program; or a private tutoring program, in accordance with the provisions of s. 1003.01(13).

(c) Absence for religious purposes.—A parent of a public school student may request and be granted permission for absence of the student from school for religious instruction or religious holidays, in accordance with the provisions of s. 1003.21(2)(b).

(d) Dropout prevention and academic intervention programs.—The parent of a public school student has the right to receive written notice by certified mail prior to placement of the student in a dropout prevention and academic intervention program and shall be notified in writing and entitled to an administrative review of any action by school personnel relating to the student’s placement, in accordance with the provisions of s. 1003.53(5).

(3) HEALTH ISSUES.—

(a) School-entry health examinations.—The parent of any child attending a public or private school shall be exempt from the requirement of a health examination upon written request stating objections on religious grounds in accordance with the provisions of s. 1003.22(1) and (2).

(b) Immunizations.—The parent of any child attending a public or private school shall be exempt from the school immunization requirements upon meeting any of the exemptions in accordance with the provisions of s. 1003.22(5).

(c) Biological experiments.—Parents may request that their child be excused from performing surgery or dissection in biological science classes in accordance with the provisions of s. 1003.47.

(d) Reproductive health and disease education.—A public school student whose parent makes written request to the school principal shall be exempted from the teaching of reproductive health or any disease, including HIV/AIDS, in accordance with the provisions of s. 1003.42(3).

(e) Contraceptive services to public school students.—In accordance with the provisions of s. 1006.062(7), students may not be referred to or offered contraceptive services at school facilities without the parent’s consent.

(f) Career education courses involving hazardous substances.—High school students must be given plano safety glasses or devices in career education courses involving the use of hazardous substances likely to cause eye injury.

(g) Substance abuse reports.—The parent of a public school student must be timely notified of any verified report of a substance abuse violation by the student, in accordance with the provisions of s. 1006.09(8).

(h) Inhaler use.—Asthmatic students whose parent and physician provide their approval to the school principal may carry a metered dose inhaler on their person while in school. The school principal shall be provided a copy of the parent’s and physician’s approval.

(i) Epinephrine use and supply.—

1. A student who has experienced or is at risk for life-threatening allergic reactions may carry an epinephrine auto-injector and self-administer epinephrine by auto-injector while in school, participating in school-sponsored activities, or in transit to or from school or school-sponsored activities if the school has been provided with parental and physician authorization. The State Board of Education, in cooperation with the Department of Health, shall adopt rules for such use of epinephrine auto-injectors that shall include provisions to protect the safety of all students from the misuse or abuse of auto-injectors. A school district, county health department, public-private partner, and their employees and volunteers shall be indemnified by the parent of a student authorized to carry an epinephrine auto-injector for any and all liability with respect to the student’s use of an epinephrine auto-injector pursuant to this paragraph.

2. A public school may purchase a supply of epinephrine auto-injectors from a wholesale distributor as defined in s. 499.003 or may enter into an arrangement with a wholesale distributor or manufacturer as defined in s. 499.003 for the epinephrine auto-injectors at fair-market, free, or reduced prices for use in the event a student has an anaphylactic reaction. The epinephrine auto-injectors must be maintained in a secure location on the public school’s premises. The participating school district shall adopt a protocol developed by a licensed physician for the administration by school personnel who are trained to recognize an anaphylactic reaction and to administer an epinephrine auto-injection. The supply of epinephrine auto-injectors may be provided to and used by a student authorized to self-administer epinephrine by auto-injector under subparagraph 1. or trained school personnel.

3. The school district and its employees, agents, and the physician who provides the standing protocol for school epinephrine auto-injectors are not liable for any injury arising from the use of an epinephrine auto-injector administered by trained school personnel who follow the adopted protocol and whose professional opinion is that the student is having an anaphylactic reaction:

a. Unless the trained school personnel’s action is willful and wanton;

b. Notwithstanding that the parents or guardians of the student to whom the epinephrine is administered have not been provided notice or have not signed a statement acknowledging that the school district is not liable; and

c. Regardless of whether authorization has been given by the student’s parents or guardians or by the student’s physician, physician’s assistant, or advanced registered nurse practitioner.

(j) Diabetes management.—A school district may not restrict the assignment of a student who has diabetes to a particular school on the basis that the student has diabetes, that the school does not have a full-time school nurse, or that the school does not have trained diabetes personnel. Diabetic students whose parent and physician provide their written authorization to the school principal may carry diabetic supplies and equipment on their person and attend to the management and care of their diabetes while in school, participating in school-sponsored activities, or in transit to or from school or school-sponsored activities to the extent authorized by the parent and physician and within the parameters set forth by State Board of Education rule. The written authorization shall identify the diabetic supplies and equipment that the student is authorized to carry and shall describe the activities the child is capable of performing without assistance, such as performing blood-glucose level checks and urine ketone testing, administering insulin through the insulin-delivery system used by the student, and treating hypoglycemia and hyperglycemia. The State Board of Education, in cooperation with the Department of Health, shall adopt rules to encourage every school in which a student with diabetes is enrolled to have personnel trained in routine and emergency diabetes care. The State Board of Education, in cooperation with the Department of Health, shall also adopt rules for the management and care of diabetes by students in schools that include provisions to protect the safety of all students from the misuse or abuse of diabetic supplies or equipment. A school district, county health department, and public-private partner, and the employees and volunteers of those entities, shall be indemnified by the parent of a student authorized to carry diabetic supplies or equipment for any and all liability with respect to the student’s use of such supplies and equipment pursuant to this paragraph.

(k) Use of prescribed pancreatic enzyme supplements.—A student who has experienced or is at risk for pancreatic insufficiency or who has been diagnosed as having cystic fibrosis may carry and self-administer a prescribed pancreatic enzyme supplement while in school, participating in school-sponsored activities, or in transit to or from school or school-sponsored activities if the school has been provided with authorization from the student’s parent and prescribing practitioner. The State Board of Education, in cooperation with the Department of Health, shall adopt rules for the use of prescribed pancreatic enzyme supplements which shall include provisions to protect the safety of all students from the misuse or abuse of the supplements. A school district, county health department, public-private partner, and their employees and volunteers shall be indemnified by the parent of a student authorized to use prescribed pancreatic enzyme supplements for any and all liability with respect to the student’s use of the supplements under this paragraph.

(l) Notification of involuntary examinations.—The public school principal or the principal’s designee shall immediately notify the parent of a student who is removed from school, school transportation, or a school-sponsored activity and taken to a receiving facility for an involuntary examination pursuant to s. 394.463. The principal or the principal’s designee may delay notification for no more than 24 hours after the student is removed if the principal or designee deems the delay to be in the student’s best interest and if a report has been submitted to the central abuse hotline, pursuant to s. 39.201, based upon knowledge or suspicion of abuse, abandonment, or neglect. Each district school board shall develop a policy and procedures for notification under this paragraph.

(4) DISCIPLINE.—

(a) Suspension of public school student.—In accordance with the provisions of s. 1006.09(1)-(4):

1. A student may be suspended only as provided by rule of the district school board. A good faith effort must be made to immediately inform the parent by telephone of the student’s suspension and the reason. Each suspension and the reason must be reported in writing within 24 hours to the parent by United States mail. A good faith effort must be made to use parental assistance before suspension unless the situation requires immediate suspension.

2. A student with a disability may only be recommended for suspension or expulsion in accordance with State Board of Education rules.

(b) Expulsion.—Public school students and their parents have the right to written notice of a recommendation of expulsion, including the charges against the student and a statement of the right of the student to due process, in accordance with the provisions of s. 1006.08(1).

(c) Corporal punishment.—

1. In accordance with the provisions of s. 1003.32, corporal punishment of a public school student may only be administered by a teacher or school principal within guidelines of the school principal and according to district school board policy. Another adult must be present and must be informed in the student’s presence of the reason for the punishment. Upon request, the teacher or school principal must provide the parent with a written explanation of the reason for the punishment and the name of the other adult who was present.

2. A district school board having a policy authorizing the use of corporal punishment as a form of discipline shall review its policy on corporal punishment once every 3 years during a district school board meeting held pursuant to s. 1001.372. The district school board shall take public testimony at the board meeting. If such board meeting is not held in accordance with this subparagraph, the portion of the district school board’s policy authorizing corporal punishment expires.

(5) SAFETY.—In accordance with the provisions of s. 1006.13(6), students who have been victims of certain felony offenses by other students, as well as the siblings of the student victims, have the right to be kept separated from the student offender both at school and during school transportation.

(6) EDUCATIONAL CHOICE.—

(a) Public educational school choices.—Parents of public school students may seek any public educational school choice options that are applicable and available to students throughout the state. These options may include controlled open enrollment, single-gender programs, lab schools, virtual instruction programs, charter schools, charter technical career centers, magnet schools, alternative schools, special programs, auditory-oral education programs, advanced placement, dual enrollment, International Baccalaureate, International General Certificate of Secondary Education (pre-AICE), CAPE digital tools, CAPE industry certifications, collegiate high school programs, Advanced International Certificate of Education, early admissions, credit by examination or demonstration of competency, the New World School of the Arts, the Florida School for the Deaf and the Blind, and the Florida Virtual School. These options may also include the public educational choice options of the Opportunity Scholarship Program and the McKay Scholarships for Students with Disabilities Program.

(b) Private educational choices.—Parents of public school students may seek private educational choice options under certain programs.

1. Under the McKay Scholarships for Students with Disabilities Program, the parent of a public school student with a disability may request and receive a McKay Scholarship for the student to attend a private school in accordance with s. 1002.39.

2. Under the Florida Tax Credit Scholarship Program, the parent of a student who qualifies for free or reduced-price school lunch or who is currently placed, or during the previous state fiscal year was placed, in foster care as defined in s. 39.01 may seek a scholarship from an eligible nonprofit scholarship-funding organization in accordance with s. 1002.395.

3. Under the Florida Personal Learning Scholarship Accounts Program, the parent of a student with a qualifying disability may apply for a personal learning scholarship to be used for individual educational needs in accordance with s. 1002.385.

(c) Home education.—The parent of a student may choose to place the student in a home education program in accordance with the provisions of s. 1002.41.

(d) Private tutoring.—The parent of a student may choose to place the student in a private tutoring program in accordance with the provisions of s. 1002.43(1).

(7) NONDISCRIMINATION.—All education programs, activities, and opportunities offered by public educational institutions must be made available without discrimination on the basis of race, ethnicity, national origin, gender, disability, or marital status, in accordance with the provisions of s. 1000.05.

(8) STUDENTS WITH DISABILITIES.—Parents of public school students with disabilities and parents of public school students in residential care facilities are entitled to notice and due process in accordance with the provisions of ss. 1003.57 and 1003.58. Public school students with disabilities must be provided the opportunity to meet the graduation requirements for a standard high school diploma as set forth in s. 1003.4282 in accordance with the provisions of ss. 1003.57 and 1008.22.

(9) BLIND STUDENTS.—Blind students have the right to an individualized written education program and appropriate instructional materials to attain literacy, in accordance with provisions of s. 1003.55.

(10) LIMITED ENGLISH PROFICIENT STUDENTS.—In accordance with the provisions of s. 1003.56, limited English proficient students have the right to receive ESOL (English for Speakers of Other Languages) instruction designed to develop the student’s mastery of listening, speaking, reading, and writing in English as rapidly as possible, and the students’ parents have the right of parental involvement in the ESOL program.

(11) STUDENTS WITH READING DEFICIENCIES.—The parent of any K-3 student who exhibits a reading deficiency shall be immediately notified of the student’s deficiency with a description and explanation, in terms understandable to the parent, of the exact nature of the student’s difficulty in learning and lack of achievement in reading; shall be consulted in the development of a plan, as described in s. 1008.25(4)(b); and shall be informed that the student will be given intensive reading instruction until the deficiency is corrected. This subsection operates in addition to the remediation and notification provisions contained in s. 1008.25 and in no way reduces the rights of a parent or the responsibilities of a school district under that section.

(12) PLEDGE OF ALLEGIANCE.—A public school student must be excused from reciting the pledge of allegiance upon written request by the student’s parent, in accordance with the provisions of s. 1003.44.

(13) STUDENT RECORDS.—

(a) Parent rights.—Parents have rights regarding the student records of their children, including right of access, right of waiver of access, right to challenge and hearing, and right of privacy, in accordance with the provisions of s. 1002.22.

(b) Student rights.—In accordance with the provisions of s. 1008.386, a student is not required to provide his or her social security number as a condition for enrollment or graduation.

(14) STUDENT REPORT CARDS.—Students and their parents have the right to receive student report cards on a regular basis that clearly depict and grade the student’s academic performance in each class or course, the student’s conduct, and the student’s attendance, in accordance with the provisions of s. 1003.33.

(15) STUDENT PROGRESS REPORTS.—Parents of public school students shall be apprised at regular intervals of the academic progress and other needed information regarding their child, in accordance with the provisions of s. 1003.02(1)(h)2.

(16) SCHOOL ACCOUNTABILITY AND SCHOOL IMPROVEMENT RATING REPORTS; FISCAL TRANSPARENCY.—Parents of public school students have the right to an easy-to-read report card about the school’s grade designation or, if applicable under s. 1008.341, the school’s improvement rating, and the school’s accountability report, including the school financial report as required under s. 1010.215. The school financial report must be provided to the parents and indicate the average amount of money expended per student in the school, which must also be included in the student handbook or a similar publication.

(17) ATHLETICS; PUBLIC HIGH SCHOOL.—

(a) Eligibility.—Eligibility requirements for all students participating in high school athletic competition must allow a student to be immediately eligible in the school in which he or she first enrolls each school year, the school in which the student makes himself or herself a candidate for an athletic team by engaging in practice before enrolling, or the school to which the student has transferred, in accordance with s. 1006.20(2)(a).

(b) Medical evaluation.—Students must satisfactorily pass a medical evaluation each year before participating in athletics, unless the parent objects in writing based on religious tenets or practices, in accordance with the provisions of s. 1006.20(2)(d).

(18) EXTRACURRICULAR ACTIVITIES.—In accordance with the provisions of s. 1006.15:

(a) Eligibility.—Students who meet specified academic and conduct requirements are eligible to participate in extracurricular activities.

(b) Home education students.—Home education students who meet specified academic and conduct requirements are eligible to participate in extracurricular activities at the public school to which the student would be assigned or could choose to attend according to district school board policies, or may develop an agreement to participate at a private school.

(c) Charter school students.—Charter school students who meet specified academic and conduct requirements are eligible to participate in extracurricular activities at the public school to which the student would be assigned or could choose to attend according to district school board policies, unless such activity is provided by the student’s charter school.

(d) Florida Virtual School full-time students.—Florida Virtual School full-time students who meet specified academic and conduct requirements are eligible to participate in extracurricular activities at the public school to which the student would be assigned or could choose to attend according to district school board policies.

(e) Discrimination prohibited.—Organizations that regulate or govern extracurricular activities of public schools shall not discriminate against any eligible student based on an educational choice of public, private, or home education.

(19) INSTRUCTIONAL MATERIALS.—

(a) Core courses.—Each public school student is entitled to sufficient instructional materials in the core courses of mathematics, language arts, social studies, science, reading, and literature, in accordance with the provisions of ss. 1003.02(1)(d) and 1006.40(2).

(b) Curricular objectives.—The parent of each public school student has the right to receive effective communication from the school principal as to the manner in which instructional materials are used to implement the school’s curricular objectives, in accordance with the provisions of s. 1006.28(3)(a).

(c) Sale of instructional materials.—Upon request of the parent of a public school student, the school principal must sell to the parent any instructional materials used in the school, in accordance with the provisions of s. 1006.28(3)(c).

(d) Dual enrollment students.—Instructional materials purchased by a district school board or Florida College System institution board of trustees on behalf of public school dual enrollment students shall be made available to the dual enrollment students free of charge, in accordance with s. 1007.271(17).

(20) JUVENILE JUSTICE PROGRAMS.—Students who are in juvenile justice programs have the right to receive educational programs and services in accordance with the provisions of s. 1003.52.

(21) PARENTAL INPUT AND MEETINGS.—

(a) Meetings with school district personnel.—Parents of public school students may be accompanied by another adult of their choice at a meeting with school district personnel. School district personnel may not object to the attendance of such adult or discourage or attempt to discourage, through an action, statement, or other means, the parents of students with disabilities from inviting another person of their choice to attend a meeting. Such prohibited actions include, but are not limited to, attempted or actual coercion or harassment of parents or students or retaliation or threats of consequences to parents or students.

1. Such meetings include, but are not limited to, meetings related to: the eligibility for exceptional student education or related services; the development of an individual family support plan (IFSP); the development of an individual education plan (IEP); the development of a 504 accommodation plan issued under s. 504 of the Rehabilitation Act of 1973; the transition of a student from early intervention services to other services; the development of postsecondary goals for a student with a disability and the transition services needed to reach those goals; and other issues that may affect the educational environment, discipline, or placement of a student with a disability.

2. The parents and school district personnel attending the meeting shall sign a document at the meeting’s conclusion which states whether any school district personnel have prohibited, discouraged, or attempted to discourage the parents from inviting a person of their choice to the meeting.

(b) District school board educational facilities programs.—Parents of public school students and other members of the public have the right to receive proper public notice and opportunity for public comment regarding the district school board’s educational facilities work program, in accordance with the provisions of s. 1013.35.

(22) TRANSPORTATION.—

(a) Transportation to school.—Public school students shall be provided transportation to school, in accordance with s. 1006.21(3)(a). Public school students may be provided transportation to school in accordance with the controlled open enrollment provisions of s. 1002.31(2).

(b) Hazardous walking conditions.—K-6 public school students shall be provided transportation if they are subjected to hazardous walking conditions, in accordance with the provisions of ss. 1006.21(3)(b) and 1006.23.

(c) Parental consent.—Each parent of a public school student must be notified in writing and give written consent before the student may be transported in a privately owned motor vehicle to a school function, in accordance with the provisions of s. 1006.22(2)(b).

(23) ORDERLY, DISCIPLINED CLASSROOMS.—Public school students shall be in orderly, disciplined classrooms conducive to learning without the distraction caused by disobedient, disrespectful, violent, abusive, uncontrollable, or disruptive students, in accordance with s. 1003.32.

(24) ECONOMIC SECURITY REPORT.—Beginning in the 2014-2015 school year and annually thereafter, each middle school and high school student or the student’s parent prior to registration shall be provided a two-page summary of the Department of Economic Opportunity’s economic security report of employment and earning outcomes prepared pursuant to s. 445.07 and electronic access to the report.

History.—s. 92, ch. 2002-387; s. 6, ch. 2003-118; s. 32, ch. 2003-391; s. 33, ch. 2004-41; s. 5, ch. 2004-42; s. 77, ch. 2004-357; s. 2, ch. 2005-75; s. 1, ch. 2005-196; s. 14, ch. 2006-74; s. 170, ch. 2007-5; s. 2, ch. 2008-26; s. 2, ch. 2008-147; s. 1, ch. 2009-53; s. 4, ch. 2009-108; s. 13, ch. 2010-24; s. 2, ch. 2010-57; s. 1, ch. 2010-184; s. 25, ch. 2011-5; s. 3, ch. 2011-128; s. 12, ch. 2011-137; s. 4, ch. 2011-175; s. 2, ch. 2012-22; s. 1, ch. 2012-188; s. 4, ch. 2012-191; s. 1, ch. 2012-192; s. 6, ch. 2012-195; s. 41, ch. 2013-35; s. 2, ch. 2013-63; s. 1, ch. 2013-236; s. 173, ch. 2014-17; s. 20, ch. 2014-39; s. 2, ch. 2015-6; s. 3, ch. 2015-67; s. 22, ch. 2016-11; s. 2, ch. 2016-235; s. 4, ch. 2016-237.



1002.205 - Guidelines on religious expression; distribution.

1002.205 Guidelines on religious expression; distribution.—The Department of Education shall each year distribute for informational purposes to all district school board members, district school superintendents, school principals, and teachers the entire guidelines on “Religious Expression in Public Schools” published by the United States Department of Education, as updated from time to time.

History.—s. 1063, ch. 2002-387.



1002.21 - Postsecondary student and parent rights.

1002.21 Postsecondary student and parent rights.—

(1) LEARNING DISABLED STUDENTS.—Impaired and learning disabled students may be eligible for reasonable substitution for admission, graduation, and upper-level division requirements of public postsecondary educational institutions, in accordance with the provisions of ss. 1007.264 and 1007.265.

(2) EXPULSION, SUSPENSION, DISCIPLINE.—Public postsecondary education students may be expelled, suspended, or otherwise disciplined by the president of a public postsecondary educational institution after notice to the student of the charges and a hearing on the charges, in accordance with the provisions of s. 1006.62.

(3) RELIGIOUS BELIEFS.—Public postsecondary educational institutions must provide reasonable accommodations for the religious practices and beliefs of individual students in regard to admissions, class attendance, and the scheduling of examinations and work assignments, in accordance with the provisions of s. 1006.53, and must provide and describe in the student handbook a grievance procedure for students to seek redress when they feel they have been unreasonably denied an educational benefit due to their religious beliefs or practices.

(4) STUDENT HANDBOOKS.—Each state university and Florida College System institution shall provide its students with an up-to-date student handbook that includes student rights and responsibilities, appeals processes available to students, contact persons available to help students, student conduct code, and information regarding HIV and AIDS, in accordance with the provisions of s. 1006.50.

(5) STUDENT OMBUDSMAN OFFICE.—Each state university and Florida College System institution shall maintain a student ombudsman office and established procedures for students to appeal to the office regarding decisions about the student’s access to courses and credit granted toward the student’s degree, in accordance with the provisions of s. 1006.51.

History.—s. 93, ch. 2002-387; s. 8, ch. 2003-8; s. 1, ch. 2009-239; s. 26, ch. 2011-5.



1002.22 - Education records and reports of K-12 students; rights of parents and students; notification; penalty.

1002.22 Education records and reports of K-12 students; rights of parents and students; notification; penalty.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Agency” means any board, agency, or other entity that provides administrative control or direction of or performs services for public elementary or secondary schools, centers, or other institutions as defined in this chapter.

(b) “Institution” means any public school, center, institution, or other entity that is part of Florida’s education system under s. 1000.04(1), (3), and (4).

(2) RIGHTS OF STUDENTS AND PARENTS.—The rights of students and their parents with respect to education records created, maintained, or used by public educational institutions and agencies shall be protected in accordance with the Family Educational Rights and Privacy Act (FERPA), 20 U.S.C. s. 1232g, the implementing regulations issued pursuant thereto, and this section. In order to maintain the eligibility of public educational institutions and agencies to receive federal funds and participate in federal programs, the State Board of Education shall comply with the FERPA after the board has evaluated and determined that the FERPA is consistent with the following principles:

(a) Students and their parents shall have the right to access their education records, including the right to inspect and review those records.

(b) Students and their parents shall have the right to waive their access to their education records in certain circumstances.

(c) Students and their parents shall have the right to challenge the content of education records in order to ensure that the records are not inaccurate, misleading, or otherwise a violation of privacy or other rights.

(d) Students and their parents shall have the right of privacy with respect to such records and reports.

(e) Students and their parents shall receive annual notice of their rights with respect to education records.

(3) DUTIES AND RESPONSIBILITIES.—The State Board of Education shall:

(a) Adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section.

(b) Monitor the FERPA and notify the Legislature of any significant change to the requirements of the FERPA or other major changes in federal law which may impact this section.

(c) Advise the Legislature of any change in the FERPA which may create a need for an exemption to the requirements of s. 24(a), Art. I of the State Constitution.

(4) PENALTY.—If any official or employee of an institution refuses to comply with this section, the aggrieved parent or student has an immediate right to bring an action in circuit court to enforce his or her rights by injunction. Any aggrieved parent or student who receives injunctive relief may be awarded attorney fees and court costs.

(5) APPLICABILITY TO RECORDS OF DEFUNCT INSTITUTIONS.—This section applies to student records that any nonpublic educational institution that is no longer operating has deposited with the district school superintendent in the county where the nonpublic educational institution was located.

History.—s. 94, ch. 2002-387; s. 4, ch. 2004-356; s. 78, ch. 2004-357; s. 13, ch. 2004-484; s. 2, ch. 2009-239; s. 1, ch. 2014-41.



1002.221 - K-12 education records; public records exemption.

1002.221 K-12 education records; public records exemption.—

(1) Education records, as defined in the Family Educational Rights and Privacy Act (FERPA), 20 U.S.C. s. 1232g, and the federal regulations issued pursuant thereto, are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(2)(a) An agency or institution, as defined in s. 1002.22, may not release a student’s education records without the written consent of the student or parent to any individual, agency, or organization, except in accordance with and as permitted by the FERPA.

(b) Education records released by an agency or institution, as defined in s. 1002.22, to the Auditor General or the Office of Program Policy Analysis and Government Accountability, which are necessary for such agencies to perform their official duties and responsibilities, must be used and maintained by the Auditor General and the Office of Program Policy Analysis and Government Accountability in accordance with the FERPA.

(c) In accordance with the FERPA and the federal regulations issued pursuant to the FERPA, an agency or institution, as defined in s. 1002.22, may release a student’s education records without written consent of the student or parent to parties to an interagency agreement among the Department of Juvenile Justice, the school, law enforcement authorities, and other signatory agencies. Information provided in furtherance of an interagency agreement is intended solely for use in determining the appropriate programs and services for each juvenile or the juvenile’s family, or for coordinating the delivery of the programs and services, and as such is inadmissible in any court proceeding before a dispositional hearing unless written consent is provided by a parent or other responsible adult on behalf of the juvenile.

History.—s. 1, ch. 2009-240; s. 2, ch. 2010-192; s. 1, ch. 2014-12.



1002.222 - Limitations on collection of information and disclosure of confidential and exempt student records.

1002.222 Limitations on collection of information and disclosure of confidential and exempt student records.—

(1) An agency or institution as defined in s. 1002.22(1) may not:

(a) Collect, obtain, or retain information on the political affiliation, voting history, religious affiliation, or biometric information of a student or a parent or sibling of the student. For purposes of this subsection, the term “biometric information” means information collected from the electronic measurement or evaluation of any physical or behavioral characteristics that are attributable to a single person, including fingerprint characteristics, hand characteristics, eye characteristics, vocal characteristics, and any other physical characteristics used for the purpose of electronically identifying that person with a high degree of certainty. Examples of biometric information include, but are not limited to, a fingerprint or hand scan, a retina or iris scan, a voice print, or a facial geometry scan. Notwithstanding the provisions of this paragraph, a school district that used a palm scanner system for identifying students for breakfast and lunch programs on March 1, 2014, may continue to use the palm scanner system through the 2014-2015 school year.

(b) Provide education records made confidential and exempt by s. 1002.221 or federal law to:

1. A person as defined in s. 1.01(3) except when authorized by s. 1002.221 or in response to a lawfully issued subpoena or court order;

2. A public body, body politic, or political subdivision as defined in s. 1.01(8) except when authorized by s. 1002.221 or in response to a lawfully issued subpoena or court order; or

3. An agency of the Federal Government except when authorized by s. 1002.221, required by federal law, or in response to a lawfully issued subpoena or court order.

(2) The governing board of an agency or institution may only designate information as directory information in accordance with 20 U.S.C. s. 1232g and applicable federal regulations. Such designation must occur at a regularly scheduled meeting of the governing board. The governing board of an agency or institution must consider whether designation of such information would put students at risk of becoming targets of marketing campaigns, the media, or criminal acts. An agency or institution may charge fees for copies of designated directory information as provided in s. 119.07(4).

History.—s. 2, ch. 2014-41.



1002.225 - Education records of students in public postsecondary educational institutions; penalty.

1002.225 Education records of students in public postsecondary educational institutions; penalty.—

(1) As used in this section, the term “education records” means education records as defined in the Family Educational Rights and Privacy Act (FERPA), 20 U.S.C. s. 1232g, and the federal regulations issued pursuant thereto.

(2) All public postsecondary educational institutions shall comply with the FERPA with respect to the education records of students. A public postsecondary educational institution may charge fees for furnishing copies of education records that are requested under this section. Such fees may not exceed the actual cost incurred by the institution for producing such copies and may not include the costs of searching for or retrieving the education records.

(3) If any public postsecondary educational institution refuses to comply with this section, the aggrieved student has an immediate right to bring an action in circuit court to enforce his or her rights by injunction. Any aggrieved student who brings such action and whose rights are vindicated may be awarded attorney’s fees and court costs.

History.—s. 3, ch. 2009-239.



1002.23 - Family and School Partnership for Student Achievement Act.

1002.23 Family and School Partnership for Student Achievement Act.—

(1) The purpose of the Family and School Partnership for Student Achievement Act is to:

(a) Provide parents with specific information about their child’s educational progress;

(b) Provide parents with comprehensive information about their choices and opportunities for involvement in their child’s education; and

(c) Provide a framework for building and strengthening partnerships among parents, teachers, principals, district school superintendents, and other personnel.

Each district school board, school district superintendent, and teacher shall fully support and cooperate in implementing a well-planned, inclusive, and comprehensive program to assist parents and families in effectively participating in their child’s education.

(2) To facilitate meaningful parent and family involvement, the Department of Education shall develop guidelines for a parent guide to successful student achievement which describes what parents need to know about their child’s educational progress and how they can help their child to succeed in school. The guidelines shall include, but need not be limited to:

(a) Parental information regarding:

1. Requirements for their child to be promoted to the next grade, as provided for in s. 1008.25;

2. Progress of their child toward achieving state and district expectations for academic proficiency;

3. Assessment results, including report cards and progress reports;

4. Qualifications of their child’s teachers; and

5. School entry requirements, including required immunizations and the recommended immunization schedule;

(b) Services available for parents and their children, such as family literacy services; mentoring, tutorial, and other academic reinforcement programs; college planning, academic advisement, and student counseling services; and after-school programs;

(c) Opportunities for parental participation, such as parenting classes, adult education, school advisory councils, and school volunteer programs;

(d) Opportunities for parents to learn about rigorous academic programs that may be available for their child, such as honors programs, dual enrollment, advanced placement, International Baccalaureate, International General Certificate of Secondary Education (pre-AICE), Advanced International Certificate of Education, Florida Virtual High School courses, and accelerated access to postsecondary education;

(e) Educational choices, as provided for in s. 1002.20(6), and Florida tax credit scholarships, as provided for in s. 1002.395;

(f) Classroom and test accommodations available for students with disabilities;

(g) School board rules, policies, and procedures for student promotion and retention, academic standards, student assessment, courses of study, instructional materials, and contact information for school and district offices; and

(h) Resources for information on student health and other available resources for parents.

(3) The Department of Education shall develop and disseminate a checklist for school districts to provide to parents to assist with the parent’s involvement in their child’s educational progress. The checklist shall address parental actions that:

(a) Strengthen the child’s academic progress, especially in the area of reading;

(b) Strengthen the child’s citizenship, especially social skills and respect for others;

(c) Strengthen the child’s realization of high expectations and setting lifelong learning goals; and

(d) Place a strong emphasis on the communication between the school and the home.

(4) Each district school board shall adopt rules that strengthen family involvement and family empowerment. The rules shall be developed in collaboration with parents, school administrators, teachers, and community partners, and shall address:

(a) Parental choices and responsibilities;

(b) Links with community services;

(c) Opportunities for parental involvement in the development, implementation, and evaluation of family involvement programs; and

(d) Opportunities for parents to participate on school advisory councils and in school volunteer programs and other activities.

(5) Each school district shall develop and disseminate a parent guide to successful student achievement, consistent with the guidelines of the Department of Education, which addresses what parents need to know about their child’s educational progress and how parents can help their child to succeed in school. The guide must:

(a) Be understandable to students and parents;

(b) Be distributed to all parents, students, and school personnel at the beginning of each school year;

(c) Be discussed at the beginning of each school year in meetings of students, parents, and teachers;

(d) Include information concerning services, opportunities, choices, academic standards, and student assessment; and

(e) Provide information on the importance of student health and available immunizations and vaccinations, including, but not limited to:

1. A recommended immunization schedule in accordance with United States Centers for Disease Control and Prevention recommendations.

2. Detailed information regarding the causes, symptoms, and transmission of meningococcal disease and the availability, effectiveness, known contraindications, and appropriate age for the administration of any required or recommended vaccine against meningococcal disease, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the United States Centers for Disease Control and Prevention.

The parent guide may be included as a part of the code of student conduct that is required in s. 1006.07(2).

(6) Each school district shall develop and disseminate a checklist of parental actions that can strengthen parental involvement in their child’s educational progress, consistent with the requirements in subsection (3). The checklist shall be provided each school year to all parents of students in kindergarten through grade 12 and shall focus on academics, especially reading, high expectations for students, citizenship, and communication.

History.—s. 2, ch. 2003-118; s. 2, ch. 2005-196; s. 1, ch. 2006-246; s. 5, ch. 2009-108; s. 14, ch. 2010-24; s. 3, ch. 2011-103; s. 4, ch. 2013-35.






Part III - EDUCATIONAL CHOICE (ss. 1002.31-1002.395)

1002.31 - Controlled open enrollment; Public school parental choice.

1002.31 Controlled open enrollment; Public school parental choice.—

(1) As used in this section, “controlled open enrollment” means a public education delivery system that allows school districts to make student school assignments using parents’ indicated preferential educational choice as a significant factor.

(2)(a) Beginning by the 2017-2018 school year, as part of a school district’s or charter school’s controlled open enrollment process, and in addition to the existing public school choice programs provided in s. 1002.20(6)(a), each district school board or charter school shall allow a parent from any school district in the state whose child is not subject to a current expulsion or suspension to enroll his or her child in and transport his or her child to any public school, including charter schools, that has not reached capacity in the district, subject to the maximum class size pursuant to s. 1003.03 and s. 1, Art. IX of the State Constitution. The school district or charter school shall accept the student, pursuant to that school district’s or charter school’s controlled open enrollment process, and report the student for purposes of the school district’s or charter school’s funding pursuant to the Florida Education Finance Program. A school district or charter school may provide transportation to students described under this section.

(b) Each school district and charter school capacity determinations for its schools must be current and must be identified on the school district and charter school’s websites. In determining the capacity of each district school, the district school board shall incorporate the specifications, plans, elements, and commitments contained in the school district educational facilities plan and the long-term work programs required under s. 1013.35. Each charter school governing board shall determine capacity based upon its charter school contract.

(c) Each district school board must provide preferential treatment in its controlled open enrollment process to all of the following:

1. Dependent children of active duty military personnel whose move resulted from military orders.

2. Children who have been relocated due to a foster care placement in a different school zone.

3. Children who move due to a court-ordered change in custody due to separation or divorce, or the serious illness or death of a custodial parent.

4. Students residing in the school district.

(d) As part of its controlled open enrollment process, a charter school may provide preferential treatment in its controlled open enrollment participation process to the enrollment limitations pursuant to s. 1002.33(10), if such special purposes are identified in the charter agreement. Each charter school shall annually post on its website the application process required to participate in controlled open enrollment, consistent with this section and s. 1002.33.

(e) Students residing in the district, including charter school students, may not be displaced by a student from another district seeking enrollment under the controlled open enrollment process.

(f) For purposes of continuity of educational choice, a student who transfers pursuant to this section may remain at the school chosen by the parent until the student completes the highest grade level at the school.

(3) Each district school board shall adopt by rule and post on its website the process required to participate in controlled open enrollment. The process must:

(a) Adhere to federal desegregation requirements.

(b) Allow parents to declare school preferences, including placement of siblings within the same school.

(c) Provide a lottery procedure to determine student assignment and establish an appeals process for hardship cases.

(d) Afford parents of students in multiple session schools preferred access to controlled open enrollment.

(e) Maintain socioeconomic, demographic, and racial balance.

(f) Address the availability of transportation.

(g) Maintain existing academic eligibility criteria for public school choice programs pursuant to s. 1002.20(6)(a).

(h) Identify schools that have not reached capacity, as determined by the school district.

(i) Ensure that each district school board adopts a policy to provide preferential treatment pursuant to paragraph (2)(c).

(4) In accordance with the reporting requirements of s. 1011.62, each district school board shall annually report the number of students exercising public school choice, by type, in accordance with rules adopted by the State Board of Education.

(5) For a school or program that is a public school of choice under this section, the calculation for compliance with maximum class size pursuant to s. 1003.03(4) is the average number of students at the school level.

(6)(a) A school district or charter school may not delay eligibility or otherwise prevent a student participating in controlled open enrollment or a choice program from being immediately eligible to participate in interscholastic and intrascholastic extracurricular activities.

(b) A student may not participate in a sport if the student participated in that same sport at another school during that school year, unless the student meets one of the following criteria:

1. Dependent children of active duty military personnel whose move resulted from military orders.

2. Children who have been relocated due to a foster care placement in a different school zone.

3. Children who move due to a court-ordered change in custody due to separation or divorce, or the serious illness or death of a custodial parent.

4. Authorized for good cause in district or charter school policy.

History.—s. 96, ch. 2002-387; s. 3, ch. 2008-147; s. 9, ch. 2013-250; s. 21, ch. 2014-39; s. 5, ch. 2016-237.



1002.3105 - Academically Challenging Curriculum to Enhance Learning (ACCEL) options.

1002.3105 Academically Challenging Curriculum to Enhance Learning (ACCEL) options.—

(1) ACCEL OPTIONS.—

(a) Academically Challenging Curriculum to Enhance Learning (ACCEL) options are educational options that provide academically challenging curriculum or accelerated instruction to eligible public school students in kindergarten through grade 12.

(b) At a minimum, each school must offer the following ACCEL options: whole-grade and midyear promotion; subject-matter acceleration; virtual instruction in higher grade level subjects; and the Credit Acceleration Program under s. 1003.4295. Additional ACCEL options may include, but are not limited to, enriched science, technology, engineering, and mathematics coursework; enrichment programs; flexible grouping; advanced academic courses; combined classes; self-paced instruction; rigorous industry certifications that are articulated to college credit and approved pursuant to ss. 1003.492 and 1008.44; work-related internships or apprenticeships; curriculum compacting; advanced-content instruction; and telescoping curriculum.

(2) ELIGIBILITY AND PROCEDURAL REQUIREMENTS.—

(a) Principal determined eligibility requirements.—

1. Each principal must establish student eligibility requirements for virtual instruction in higher grade level subjects. Each principal must also establish student eligibility requirements for whole-grade promotion, midyear promotion, and subject-matter acceleration when the promotion or acceleration occurs within the principal’s school.

2. If a school offers enriched STEM coursework, enrichment programs, flexible grouping, advanced academic courses, combined classes, self-paced instruction, curriculum compacting, advanced-content instruction, telescoping curriculum, or an alternative ACCEL option established by the principal, the principal must establish student eligibility requirements.

(b) School district determined eligibility and procedural requirements.—A school district must establish student eligibility requirements and procedural requirements for any whole-grade promotion, midyear promotion, or subject-matter acceleration that would result in a student attending a different school. Student eligibility requirements and procedural requirements established by the school district must be included in the school district’s comprehensive student progression plan under s. 1008.25.

(3) STUDENT ELIGIBILITY CONSIDERATIONS.—When establishing student eligibility requirements, principals and school districts must consider, at a minimum:

(a) The student’s performance on a locally determined assessment, a statewide assessment, or a statewide, standardized assessment administered pursuant to s. 1008.22.

(b) The student’s grade point average.

(c) The student’s attendance and conduct record.

(d) Recommendations from one or more of the student’s teachers in core-curricula courses as defined in s. 1003.01(14)(a)-(e).

(e) A recommendation from a certified school counselor if one is assigned to the school in which the student is enrolled.

(4) ACCEL REQUIREMENTS.—

(a) Each principal must inform parents and students of the ACCEL options available at the school and the student eligibility requirements for the ACCEL options established pursuant to paragraph (2)(a).

(b)1. Each principal must establish a process by which a parent may request student participation in whole-grade promotion, midyear promotion, and subject-matter acceleration when the promotion or acceleration occurs within the principal’s school; virtual instruction in higher grade level subjects; or an alternative ACCEL option established by the principal. If the parent selects one of these ACCEL options and the student meets the eligibility requirements established by the principal pursuant to paragraph (2)(a), the student must be provided the opportunity to participate in the ACCEL option.

2. Each school district must establish a process by which a parent may request student participation in whole-grade promotion, midyear promotion, or subject-matter acceleration that would result in a student attending a different school. If the parent selects one of these ACCEL options and the student meets the eligibility and procedural requirements set forth in the district’s comprehensive student progression plan, as required under paragraph (2)(b), the student must be provided the opportunity to participate in the ACCEL option.

(c) If a student participates in an ACCEL option pursuant to the parental request under subparagraph (b)1., a performance contract must be executed by the student, the parent, and the principal. At a minimum, the performance contract must require compliance with:

1. Minimum student attendance requirements.

2. Minimum student conduct requirements.

3. ACCEL option requirements established by the principal, which may include participation in extracurricular activities, educational outings, field trips, interscholastic competitions, and other activities related to the ACCEL option selected.

(d) If a principal initiates a student’s participation in an ACCEL option, the student’s parent must be notified. A performance contract, pursuant to paragraph (c), is not required when a principal initiates participation but may be used at the discretion of the principal.

(5) AWARD OF A STANDARD HIGH SCHOOL DIPLOMA.—A student who meets the applicable grade 9 cohort graduation requirements of s. 1003.4282(3)(a)-(e) or s. 1003.4282(9)(a)1.-5., (b)1.-5., (c)1.-5., or (d)1.-5., earns three credits in electives, and earns a cumulative grade point average (GPA) of 2.0 on a 4.0 scale shall be awarded a standard high school diploma in a form prescribed by the State Board of Education.

History.—s. 1, ch. 2012-191; s. 4, ch. 2013-27; s. 3, ch. 2013-89; s. 22, ch. 2014-39; s. 92, ch. 2016-10.



1002.311 - Single-gender programs authorized.

1002.311 Single-gender programs authorized.—

(1) Subject to subsection (2) and in accordance with 34 C.F.R. s. 106.34, a district school board may establish and maintain a nonvocational class, extracurricular activity, or school for elementary, middle, or high school students in which enrollment is limited to a single gender if the school district also makes available a substantially equal:

(a) Single-gender class, extracurricular activity, or school to students of the other gender; and

(b) Coeducational class, extracurricular activity, or school to all students.

(2) A district school board that establishes a single-gender class, extracurricular activity, or school:

(a) May not require participation by any student. The district school board must ensure that participation in the single-gender class, extracurricular activity, or school is voluntary.

(b) Must evaluate each single-gender class, extracurricular activity, or school in the school district at least once every 2 years in order to ensure that it is in compliance with this section and 34 C.F.R. s. 106.34.

(c) Must comply with the following requirements when establishing a gender-specific elementary, middle, or high school:

1. Separate into grade-level boys-only classes and girls-only classes during instruction in core courses.

2. Open enrollment to all students within the school district.

3. Require the school’s administrative and instructional personnel to participate in professional development that includes scheduling and instructional strategies.

4. Provide to the department a comparison of the academic performance of students in the gender-specific elementary, middle, or high school with the academic performance of students in other public elementary, middle, or high schools, as appropriate, in the school district.

History.—s. 3, ch. 2008-26; s. 1, ch. 2014-30.



1002.32 - Developmental research (laboratory) schools.

1002.32 Developmental research (laboratory) schools.—

(1) SHORT TITLE.—This section may be cited as the “Sidney Martin Developmental Research School Act.”

(2) ESTABLISHMENT.—There is established a category of public schools to be known as developmental research (laboratory) schools (lab schools). Each lab school shall provide sequential instruction and shall be affiliated with the college of education within the state university of closest geographic proximity. A lab school to which a charter has been issued under s. 1002.33(5)(a) 2. must be affiliated with the college of education within the state university that issued the charter, but is not subject to the requirement that the state university be of closest geographic proximity. For the purpose of state funding, Florida Agricultural and Mechanical University, Florida Atlantic University, Florida State University, the University of Florida, and other universities approved by the State Board of Education and the Legislature are authorized to sponsor a lab school. The limitation of one lab school per university shall not apply to the following charter lab schools authorized prior to June 1, 2003: Florida State University Charter Lab K-12 School in Broward County, Florida Atlantic University Charter Lab 9-12 High School in Palm Beach County, and Florida Atlantic University Charter Lab K-12 School in St. Lucie County.

(3) MISSION.—The mission of a lab school shall be the provision of a vehicle for the conduct of research, demonstration, and evaluation regarding management, teaching, and learning. Programs to achieve the mission of a lab school shall embody the goals and standards established pursuant to ss. 1000.03(5) and 1001.23(2) and shall ensure an appropriate education for its students.

(a) Each lab school shall emphasize mathematics, science, computer science, and foreign languages. The primary goal of a lab school is to enhance instruction and research in such specialized subjects by using the resources available on a state university campus, while also providing an education in nonspecialized subjects. Each lab school shall provide sequential elementary and secondary instruction where appropriate. A lab school may not provide instruction at grade levels higher than grade 12 without authorization from the State Board of Education. Each lab school shall develop and implement a school improvement plan pursuant to s. 1003.02(3).

(b) Research, demonstration, and evaluation conducted at a lab school may be generated by the college of education and other colleges within the university with which the school is affiliated.

(c) Research, demonstration, and evaluation conducted at a lab school may be generated by the State Board of Education. Such research shall respond to the needs of the education community at large, rather than the specific needs of the affiliated college.

(d) Research, demonstration, and evaluation conducted at a lab school may consist of pilot projects to be generated by the affiliated college, the State Board of Education, or the Legislature.

(e) The exceptional education programs offered at a lab school shall be determined by the research and evaluation goals and the availability of students for efficiently sized programs. The fact that a lab school offers an exceptional education program in no way lessens the general responsibility of the local school district to provide exceptional education programs.

(4) STUDENT ADMISSIONS.—Each lab school may establish a primary research objective related to fundamental issues and problems that occur in the public elementary and secondary schools of the state. A student population reflective of the student population of the public school environment in which the issues and problems are most prevalent shall be promoted and encouraged through the establishment and implementation of an admission process that is designed to result in a representative sample of public school enrollment based on gender, race, socioeconomic status, and academic ability, notwithstanding the provisions of s. 1000.05.

(5) STUDENT FEES.—Each lab school may charge a student activity and service fee. Any school that elects to charge such a fee shall provide information regarding the use of the fee as well as an annual report that documents the manner in which the moneys provided by such fee were expended. The annual report prescribed in this subsection shall be distributed to the parents of each student. No additional fees shall be charged.

(6) SUPPLEMENTAL-SUPPORT ORGANIZATIONS.—Each lab school may accrue supplemental revenue from supplemental-support organizations, which include, but are not limited to, alumni associations, foundations, parent-teacher associations, and booster associations. The governing body of each supplemental-support organization shall recommend the expenditure of moneys collected by the organization for the benefit of the school. Such expenditures shall be contingent upon the recommendations of the school advisory council and review of the director. The director may override any proposed expenditure of the organization that would violate Florida Statutes or breach sound educational management.

(7) PERSONNEL.—

(a) Each lab school may employ either a director or a principal, or both, at the discretion of the university. The duties of such personnel shall be as follows:

1. Each director shall be the chief executive officer and shall oversee the education, research, and evaluation goals of the school. The director shall be responsible for recommending policy to the advisory board. The director shall be accountable for the financial resources of the school.

2. Each principal shall be the chief educational officer and shall oversee the educational program of the school. The principal shall be accountable for the daily operation and administration of the school.

(b) Faculty may serve simultaneously as instructional personnel for the lab school and the university with which the school is affiliated. Nothing in this section is intended to affect the collective bargaining rights of lab school employees, except as specifically provided in this section.

(c) Lab school faculty members shall meet the certification requirements of ss. 1012.32 and 1012.42.

(8) ADVISORY BOARDS.—Each public school in the state shall establish a school advisory council that is reflective of the population served by the school, pursuant to s. 1001.452, and is responsible for the development and implementation of the school improvement plan pursuant to s. 1003.02(3). Lab schools shall comply with the provisions of s. 1001.452 in one of two ways:

(a) Each lab school may establish two advisory bodies as follows:

1. An advisory body pursuant to the provisions and requirements of s. 1001.452 to be responsible for the development and implementation of the school improvement plan, pursuant to s. 1003.02(3).

2. An advisory board to provide general oversight and guidance. The dean of the affiliated college of education shall be a standing member of the board, and the president of the university shall appoint four faculty members from the related university, at least two of whom are from the college of education, one layperson who resides in the county in which the school is located, two parents of students who attend the lab school, and one lab school student appointed by the principal to serve on the advisory board. The term of each member shall be for 2 years, and any vacancy shall be filled with a person of the same classification as his or her predecessor for the balance of the unexpired term. The president shall stagger the terms of the initial appointees in a manner that results in the expiration of terms of no more than two members in any year. The president shall call the organizational meeting of the board. The board shall annually elect a chair and a vice chair. There shall be no limitation on successive appointments to the board or successive terms that may be served by a chair or vice chair. The board shall adopt internal organizational procedures or bylaws necessary for efficient operation as provided in chapter 120. Board members shall not receive per diem or travel expenses for the performance of their duties. The board shall:

a. Meet at least quarterly.

b. Monitor the operations of the school and the distribution of moneys allocated for such operations.

c. Establish necessary policy, program, and administration modifications.

d. Evaluate biennially the performance of the director and principal and recommend corresponding action to the dean of the college of education.

e. Annually review evaluations of the school’s operation and research findings.

(b) Each lab school may establish one advisory body responsible for the development and implementation of the school improvement plan, pursuant to s. 1003.02(3), in addition to general oversight and guidance responsibilities. The advisory body shall reflect the membership composition requirements established in s. 1001.452, but may also include membership by the dean of the college of education and additional members appointed by the president of the university that represent faculty members from the college of education, the university, or other bodies deemed appropriate for the mission of the school.

(9) FUNDING.—Funding for a lab school, including a charter lab school, shall be provided as follows:

(a) Each lab school shall be allocated its proportional share of operating funds from the Florida Education Finance Program as provided in s. 1011.62 based on the county in which the lab school is located and the General Appropriations Act. The nonvoted ad valorem millage that would otherwise be required for lab schools shall be allocated from state funds. The required local effort funds calculated pursuant to s. 1011.62 shall be allocated from state funds to the schools as a part of the allocation of operating funds pursuant to s. 1011.62. Each eligible lab school in operation as of September 1, 2013, with a permanent high school center shall also receive a proportional share of the sparsity supplement as calculated pursuant to s. 1011.62. In addition, each lab school shall receive its proportional share of all categorical funds, with the exception of s. 1011.68, and new categorical funds enacted after July 1, 1994, for the purpose of elementary or secondary academic program enhancement. The sum of funds available as provided in this paragraph shall be included annually in the Florida Education Finance Program and appropriate categorical programs funded in the General Appropriations Act.

(b) There is created a Lab School Educational Facility Trust Fund to be administered by the Commissioner of Education. Allocations from such fund shall be expended solely for the purpose of facility construction, repair, renovation, remodeling, site improvement, or maintenance. The commissioner shall administer the fund in accordance with ss. 1013.60, 1013.64, 1013.65, and 1013.66.

(c) All operating funds provided under this section shall be deposited in a Lab School Trust Fund and shall be expended for the purposes of this section. The university assigned a lab school shall be the fiscal agent for these funds, and all rules of the university governing the budgeting and expenditure of state funds shall apply to these funds unless otherwise provided by law or rule of the State Board of Education. The university board of trustees shall be the public employer of lab school personnel for collective bargaining purposes for lab schools in operation prior to the 2002-2003 fiscal year. Employees of charter lab schools authorized prior to June 1, 2003, but not in operation prior to the 2002-2003 fiscal year shall be employees of the entity holding the charter and must comply with the provisions of s. 1002.33(12).

(d) Each lab school shall receive funds for operating purposes in an amount determined as follows: multiply the maximum allowable nonvoted discretionary millage for operations pursuant to s. 1011.71(1) and (3) by the value of 96 percent of the current year’s taxable value for school purposes for the district in which each lab school is located; divide the result by the total full-time equivalent membership of the district; and multiply the result by the full-time equivalent membership of the lab school. The amount thus obtained shall be discretionary operating funds and shall be appropriated from state funds in the General Appropriations Act to the Lab School Trust Fund.

(e) Each lab school shall receive funds for capital improvement purposes in an amount determined as follows: multiply the maximum allowable nonvoted discretionary millage for capital improvements pursuant to s. 1011.71(2) by 96 percent of the current year’s taxable value for school purposes for the district in which each lab school is located; divide the result by the total full-time equivalent membership of the district; and multiply the result by the full-time equivalent membership of the lab school. The amount obtained shall be discretionary capital improvement funds and shall be appropriated from state funds in the General Appropriations Act to the Lab School Educational Facility Trust Fund.

(f) In addition to the funds appropriated for capital outlay budget needs, lab schools may receive specific funding as specified in the General Appropriations Act for upgrading, renovating, and remodeling science laboratories.

(g) Each lab school is designated a teacher education center and may provide inservice training to school district personnel. The Department of Education shall provide funds to the Lab School Trust Fund for this purpose from appropriations for inservice teacher education.

(h) A lab school to which a charter has been issued under s. 1002.33(5)(a)2. is eligible to receive funding for charter school capital outlay if it meets the eligibility requirements of s. 1013.62. If the lab school receives funds from charter school capital outlay, the school shall receive capital outlay funds otherwise provided in this subsection only to the extent that funds allocated pursuant to s. 1013.62 are insufficient to provide capital outlay funds to the lab school at one-fifteenth of the cost per student station.

(10) EXCEPTIONS TO LAW.—To encourage innovative practices and facilitate the mission of the lab schools, in addition to the exceptions to law specified in s. 1001.23(2), the following exceptions shall be permitted for lab schools:

(a) The methods and requirements of the following statutes shall be held in abeyance: ss. 316.75; 1001.30; 1001.31; 1001.32; 1001.33; 1001.34; 1001.35; 1001.36; 1001.361; 1001.362; 1001.363; 1001.37; 1001.371; 1001.372; 1001.38; 1001.39; 1001.395; 1001.40; 1001.41; 1001.44; 1001.453; 1001.46; 1001.461; 1001.462; 1001.463; 1001.464; 1001.47; 1001.48; 1001.49; 1001.50; 1001.51; 1006.12(1); 1006.21(3), (4); 1006.23; 1010.07(2); 1010.40; 1010.41; 1010.42; 1010.43; 1010.44; 1010.45; 1010.46; 1010.47; 1010.48; 1010.49; 1010.50; 1010.51; 1010.52; 1010.53; 1010.54; 1010.55; 1011.02(1)-(3), (5); 1011.04; 1011.20; 1011.21; 1011.22; 1011.23; 1011.71; 1011.72; 1011.73; and 1011.74.

(b) With the exception of s. 1001.42(18), s. 1001.42 shall be held in abeyance. Reference to district school boards in s. 1001.42(18) shall mean the president of the university or the president’s designee.

History.—s. 97, ch. 2002-387; s. 2, ch. 2003-393; s. 34, ch. 2004-41; s. 4, ch. 2004-271; s. 3, ch. 2004-354; s. 21, ch. 2006-122; s. 13, ch. 2008-108; s. 5, ch. 2010-154; s. 5, ch. 2013-35; s. 5, ch. 2013-41; s. 6, ch. 2014-56; s. 25, ch. 2015-3.



1002.321 - Digital learning.

1002.321 Digital learning.—

(1) DIGITAL LEARNING NOW ACT.—There is created the Digital Learning Now Act.

(2) ELEMENTS OF HIGH-QUALITY DIGITAL LEARNING.—The Legislature finds that each student should have access to a high-quality digital learning environment that provides:

(a) Access to digital learning.

(b) Access to high-quality digital content and online courses.

(c) Education that is customized to the needs of the student using digital content.

(d) A means for the student to demonstrate competency in completed coursework.

(e) High-quality digital content, instructional materials, and online and blended learning courses.

(f) High-quality digital instruction and teachers.

(g) Content and instruction that are evaluated on the metric of student learning.

(h) The use of funding as an incentive for performance, options, and innovation.

(i) Infrastructure that supports digital learning.

(j) Online administration of state assessments.

(3) DIGITAL PREPARATION.—As required under s. 1003.4282, a student entering grade 9 in the 2011-2012 school year and thereafter who seeks a high school diploma must take at least one online course.

(4) CUSTOMIZED AND ACCELERATED LEARNING.—A school district must establish multiple opportunities for student participation in part-time and full-time kindergarten through grade 12 virtual instruction. Options include, but are not limited to:

(a) School district operated part-time or full-time virtual instruction programs under s. 1002.45(1)(b) for kindergarten through grade 12 students enrolled in the school district. A full-time program shall operate under its own Master School Identification Number.

(b) Florida Virtual School instructional services authorized under s. 1002.37.

(c) Blended learning instruction provided by charter schools authorized under s. 1002.33.

(d) Full-time virtual charter school instruction authorized under s. 1002.33.

(e) Courses delivered in the traditional school setting by personnel providing direct instruction through virtual instruction or through blended learning courses consisting of both traditional classroom and online instructional techniques pursuant to s. 1003.498.

(f) Virtual courses offered in the course code directory to students within the school district or to students in other school districts throughout the state pursuant to s. 1003.498.

(5) INTEGRITY OF ONLINE COURSES.—It is unlawful for any person to knowingly and willfully take an online course or examination on behalf of another person for compensation. Any person who violates this subsection commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(6) ONLINE CATALOG.—The department shall develop an online catalog of available digital learning courses provided pursuant to ss. 1002.37, 1002.45, 1003.498, and 1003.499, which provides, for each course, access to the course description, completion and passage rates, and a method for student and teacher users to provide evaluative feedback.

History.—s. 1, ch. 2011-137; s. 2, ch. 2012-192; s. 1, ch. 2013-225; s. 23, ch. 2014-39.



1002.33 - Charter schools.

1002.33 Charter schools.—

(1) AUTHORIZATION.—Charter schools shall be part of the state’s program of public education. All charter schools in Florida are public schools. A charter school may be formed by creating a new school or converting an existing public school to charter status. A charter school may operate a virtual charter school pursuant to s. 1002.45(1)(d) to provide full-time online instruction to eligible students, pursuant to s. 1002.455, in kindergarten through grade 12. An existing charter school that is seeking to become a virtual charter school must amend its charter or submit a new application pursuant to subsection (6) to become a virtual charter school. A virtual charter school is subject to the requirements of this section; however, a virtual charter school is exempt from subsections (18) and (19), subparagraphs (20)(a)2., 4., 5., and 7., paragraph (20)(c), and s. 1003.03. A public school may not use the term charter in its name unless it has been approved under this section.

(2) GUIDING PRINCIPLES; PURPOSE.—

(a) Charter schools in Florida shall be guided by the following principles:

1. Meet high standards of student achievement while providing parents flexibility to choose among diverse educational opportunities within the state’s public school system.

2. Promote enhanced academic success and financial efficiency by aligning responsibility with accountability.

3. Provide parents with sufficient information on whether their child is reading at grade level and whether the child gains at least a year’s worth of learning for every year spent in the charter school.

(b) Charter schools shall fulfill the following purposes:

1. Improve student learning and academic achievement.

2. Increase learning opportunities for all students, with special emphasis on low-performing students and reading.

3. Encourage the use of innovative learning methods.

4. Require the measurement of learning outcomes.

(c) Charter schools may fulfill the following purposes:

1. Create innovative measurement tools.

2. Provide rigorous competition within the public school district to stimulate continual improvement in all public schools.

3. Expand the capacity of the public school system.

4. Mitigate the educational impact created by the development of new residential dwelling units.

5. Create new professional opportunities for teachers, including ownership of the learning program at the school site.

(3) APPLICATION FOR CHARTER STATUS.—

(a) An application for a new charter school may be made by an individual, teachers, parents, a group of individuals, a municipality, or a legal entity organized under the laws of this state.

(b) An application for a conversion charter school shall be made by the district school board, the principal, teachers, parents, and/or the school advisory council at an existing public school that has been in operation for at least 2 years prior to the application to convert. A public school-within-a-school that is designated as a school by the district school board may also submit an application to convert to charter status. An application submitted proposing to convert an existing public school to a charter school shall demonstrate the support of at least 50 percent of the teachers employed at the school and 50 percent of the parents voting whose children are enrolled at the school, provided that a majority of the parents eligible to vote participate in the ballot process, according to rules adopted by the State Board of Education. A district school board denying an application for a conversion charter school shall provide notice of denial to the applicants in writing within 10 days after the meeting at which the district school board denied the application. The notice must articulate in writing the specific reasons for denial and must provide documentation supporting those reasons. A private school, parochial school, or home education program shall not be eligible for charter school status.

(4) UNLAWFUL REPRISAL.—

(a) No district school board, or district school board employee who has control over personnel actions, shall take unlawful reprisal against another district school board employee because that employee is either directly or indirectly involved with an application to establish a charter school. As used in this subsection, the term “unlawful reprisal” means an action taken by a district school board or a school system employee against an employee who is directly or indirectly involved in a lawful application to establish a charter school, which occurs as a direct result of that involvement, and which results in one or more of the following: disciplinary or corrective action; adverse transfer or reassignment, whether temporary or permanent; suspension, demotion, or dismissal; an unfavorable performance evaluation; a reduction in pay, benefits, or rewards; elimination of the employee’s position absent of a reduction in workforce as a result of lack of moneys or work; or other adverse significant changes in duties or responsibilities that are inconsistent with the employee’s salary or employment classification. The following procedures shall apply to an alleged unlawful reprisal that occurs as a consequence of an employee’s direct or indirect involvement with an application to establish a charter school:

1. Within 60 days after the date upon which a reprisal prohibited by this subsection is alleged to have occurred, an employee may file a complaint with the Department of Education.

2. Within 3 working days after receiving a complaint under this section, the Department of Education shall acknowledge receipt of the complaint and provide copies of the complaint and any other relevant preliminary information available to each of the other parties named in the complaint, which parties shall each acknowledge receipt of such copies to the complainant.

3. If the Department of Education determines that the complaint demonstrates reasonable cause to suspect that an unlawful reprisal has occurred, the Department of Education shall conduct an investigation to produce a fact-finding report.

4. Within 90 days after receiving the complaint, the Department of Education shall provide the district school superintendent of the complainant’s district and the complainant with a fact-finding report that may include recommendations to the parties or a proposed resolution of the complaint. The fact-finding report shall be presumed admissible in any subsequent or related administrative or judicial review.

5. If the Department of Education determines that reasonable grounds exist to believe that an unlawful reprisal has occurred, is occurring, or is to be taken, and is unable to conciliate a complaint within 60 days after receipt of the fact-finding report, the Department of Education shall terminate the investigation. Upon termination of any investigation, the Department of Education shall notify the complainant and the district school superintendent of the termination of the investigation, providing a summary of relevant facts found during the investigation and the reasons for terminating the investigation. A written statement under this paragraph is presumed admissible as evidence in any judicial or administrative proceeding.

6. The Department of Education shall either contract with the Division of Administrative Hearings under s. 120.65, or otherwise provide for a complaint for which the Department of Education determines reasonable grounds exist to believe that an unlawful reprisal has occurred, is occurring, or is to be taken, and is unable to conciliate, to be heard by a panel of impartial persons. Upon hearing the complaint, the panel shall make findings of fact and conclusions of law for a final decision by the Department of Education.

It shall be an affirmative defense to any action brought pursuant to this section that the adverse action was predicated upon grounds other than, and would have been taken absent, the employee’s exercise of rights protected by this section.

(b) In any action brought under this section for which it is determined reasonable grounds exist to believe that an unlawful reprisal has occurred, is occurring, or is to be taken, the relief shall include the following:

1. Reinstatement of the employee to the same position held before the unlawful reprisal was commenced, or to an equivalent position, or payment of reasonable front pay as alternative relief.

2. Reinstatement of the employee’s full fringe benefits and seniority rights, as appropriate.

3. Compensation, if appropriate, for lost wages, benefits, or other lost remuneration caused by the unlawful reprisal.

4. Payment of reasonable costs, including attorney’s fees, to a substantially prevailing employee, or to the prevailing employer if the employee filed a frivolous action in bad faith.

5. Issuance of an injunction, if appropriate, by a court of competent jurisdiction.

6. Temporary reinstatement to the employee’s former position or to an equivalent position, pending the final outcome of the complaint, if it is determined that the action was not made in bad faith or for a wrongful purpose, and did not occur after a district school board’s initiation of a personnel action against the employee that includes documentation of the employee’s violation of a disciplinary standard or performance deficiency.

(5) SPONSOR; DUTIES.—

(a) Sponsoring entities.—

1. A district school board may sponsor a charter school in the county over which the district school board has jurisdiction.

2. A state university may grant a charter to a lab school created under s. 1002.32 and shall be considered to be the school’s sponsor. Such school shall be considered a charter lab school.

(b) Sponsor duties.—

1.a. The sponsor shall monitor and review the charter school in its progress toward the goals established in the charter.

b. The sponsor shall monitor the revenues and expenditures of the charter school and perform the duties provided in s. 1002.345.

c. The sponsor may approve a charter for a charter school before the applicant has identified space, equipment, or personnel, if the applicant indicates approval is necessary for it to raise working funds.

d. The sponsor shall not apply its policies to a charter school unless mutually agreed to by both the sponsor and the charter school. If the sponsor subsequently amends any agreed-upon sponsor policy, the version of the policy in effect at the time of the execution of the charter, or any subsequent modification thereof, shall remain in effect and the sponsor may not hold the charter school responsible for any provision of a newly revised policy until the revised policy is mutually agreed upon.

e. The sponsor shall ensure that the charter is innovative and consistent with the state education goals established by s. 1000.03(5).

f. The sponsor shall ensure that the charter school participates in the state’s education accountability system. If a charter school falls short of performance measures included in the approved charter, the sponsor shall report such shortcomings to the Department of Education.

g. The sponsor shall not be liable for civil damages under state law for personal injury, property damage, or death resulting from an act or omission of an officer, employee, agent, or governing body of the charter school.

h. The sponsor shall not be liable for civil damages under state law for any employment actions taken by an officer, employee, agent, or governing body of the charter school.

i. The sponsor’s duties to monitor the charter school shall not constitute the basis for a private cause of action.

j. The sponsor shall not impose additional reporting requirements on a charter school without providing reasonable and specific justification in writing to the charter school.

k. The sponsor shall submit an annual report to the Department of Education in a web-based format to be determined by the department.

(I) The report shall include the following information:

(A) The number of draft applications received on or before May 1 and each applicant’s contact information.

(B) The number of final applications received on or before August 1 and each applicant’s contact information.

(C) The date each application was approved, denied, or withdrawn.

(D) The date each final contract was executed.

(II) Beginning August 31, 2013, and each year thereafter, the sponsor shall submit to the department the information for the applications submitted the previous year.

(III) The department shall compile an annual report, by district, and post the report on its website by November 1 of each year.

2. Immunity for the sponsor of a charter school under subparagraph 1. applies only with respect to acts or omissions not under the sponsor’s direct authority as described in this section.

3. This paragraph does not waive a district school board’s sovereign immunity.

4. A Florida College System institution may work with the school district or school districts in its designated service area to develop charter schools that offer secondary education. These charter schools must include an option for students to receive an associate degree upon high school graduation. If a Florida College System institution operates an approved teacher preparation program under s. 1004.04 or s. 1004.85, the institution may operate no more than one charter school that serves students in kindergarten through grade 12. In kindergarten through grade 8, the charter school shall implement innovative blended learning instructional models in which, for a given course, a student learns in part through online delivery of content and instruction with some element of student control over time, place, path, or pace and in part at a supervised brick-and-mortar location away from home. A student in a blended learning course must be a full-time student of the charter school and receive the online instruction in a classroom setting at the charter school. District school boards shall cooperate with and assist the Florida College System institution on the charter application. Florida College System institution applications for charter schools are not subject to the time deadlines outlined in subsection (6) and may be approved by the district school board at any time during the year. Florida College System institutions may not report FTE for any students who receive FTE funding through the Florida Education Finance Program.

5. A school district may enter into nonexclusive interlocal agreements with federal and state agencies, counties, municipalities, and other governmental entities that operate within the geographical borders of the school district to act on behalf of such governmental entities in the inspection, issuance, and other necessary activities for all necessary permits, licenses, and other permissions that a charter school needs in order for development, construction, or operation. A charter school may use, but may not be required to use, a school district for these services. The interlocal agreement must include, but need not be limited to, the identification of fees that charter schools will be charged for such services. The fees must consist of the governmental entity’s fees plus a fee for the school district to recover no more than actual costs for providing such services. These services and fees are not included within the services to be provided pursuant to subsection (20).

(6) APPLICATION PROCESS AND REVIEW.—Charter school applications are subject to the following requirements:

(a) A person or entity seeking to open a charter school shall prepare and submit an application on a model application form prepared by the Department of Education which:

1. Demonstrates how the school will use the guiding principles and meet the statutorily defined purpose of a charter school.

2. Provides a detailed curriculum plan that illustrates how students will be provided services to attain the Sunshine State Standards.

3. Contains goals and objectives for improving student learning and measuring that improvement. These goals and objectives must indicate how much academic improvement students are expected to show each year, how success will be evaluated, and the specific results to be attained through instruction.

4. Describes the reading curriculum and differentiated strategies that will be used for students reading at grade level or higher and a separate curriculum and strategies for students who are reading below grade level. A sponsor shall deny an application if the school does not propose a reading curriculum that is consistent with effective teaching strategies that are grounded in scientifically based reading research.

5. Contains an annual financial plan for each year requested by the charter for operation of the school for up to 5 years. This plan must contain anticipated fund balances based on revenue projections, a spending plan based on projected revenues and expenses, and a description of controls that will safeguard finances and projected enrollment trends.

6. Discloses the name of each applicant, governing board member, and all proposed education services providers; the name and sponsor of any charter school operated by each applicant, each governing board member, and each proposed education services provider that has closed and the reasons for the closure; and the academic and financial history of such charter schools, which the sponsor shall consider in deciding whether to approve or deny the application.

7. Contains additional information a sponsor may require, which shall be attached as an addendum to the charter school application described in this paragraph.

8. For the establishment of a virtual charter school, documents that the applicant has contracted with a provider of virtual instruction services pursuant to s. 1002.45(1)(d).

(b) A sponsor shall receive and review all applications for a charter school using the evaluation instrument developed by the Department of Education. A sponsor shall receive and consider charter school applications received on or before August 1 of each calendar year for charter schools to be opened at the beginning of the school district’s next school year, or to be opened at a time agreed to by the applicant and the sponsor. A sponsor may not refuse to receive a charter school application submitted before August 1 and may receive an application submitted later than August 1 if it chooses. In order to facilitate greater collaboration in the application process, an applicant may submit a draft charter school application on or before May 1 with an application fee of $500. If a draft application is timely submitted, the sponsor shall review and provide feedback as to material deficiencies in the application by July 1. The applicant shall then have until August 1 to resubmit a revised and final application. The sponsor may approve the draft application. Except as provided for a draft application, a sponsor may not charge an applicant for a charter any fee for the processing or consideration of an application, and a sponsor may not base its consideration or approval of a final application upon the promise of future payment of any kind. Before approving or denying any final application, the sponsor shall allow the applicant, upon receipt of written notification, at least 7 calendar days to make technical or nonsubstantive corrections and clarifications, including, but not limited to, corrections of grammatical, typographical, and like errors or missing signatures, if such errors are identified by the sponsor as cause to deny the final application.

1. In order to facilitate an accurate budget projection process, a sponsor shall be held harmless for FTE students who are not included in the FTE projection due to approval of charter school applications after the FTE projection deadline. In a further effort to facilitate an accurate budget projection, within 15 calendar days after receipt of a charter school application, a sponsor shall report to the Department of Education the name of the applicant entity, the proposed charter school location, and its projected FTE.

2. In order to ensure fiscal responsibility, an application for a charter school shall include a full accounting of expected assets, a projection of expected sources and amounts of income, including income derived from projected student enrollments and from community support, and an expense projection that includes full accounting of the costs of operation, including start-up costs.

3.a. A sponsor shall by a majority vote approve or deny an application no later than 60 calendar days after the application is received, unless the sponsor and the applicant mutually agree in writing to temporarily postpone the vote to a specific date, at which time the sponsor shall by a majority vote approve or deny the application. If the sponsor fails to act on the application, an applicant may appeal to the State Board of Education as provided in paragraph (c). If an application is denied, the sponsor shall, within 10 calendar days after such denial, articulate in writing the specific reasons, based upon good cause, supporting its denial of the application and shall provide the letter of denial and supporting documentation to the applicant and to the Department of Education.

b. An application submitted by a high-performing charter school identified pursuant to s. 1002.331 may be denied by the sponsor only if the sponsor demonstrates by clear and convincing evidence that:

(I) The application does not materially comply with the requirements in paragraph (a);

(II) The charter school proposed in the application does not materially comply with the requirements in paragraphs (9)(a)-(f);

(III) The proposed charter school’s educational program does not substantially replicate that of the applicant or one of the applicant’s high-performing charter schools;

(IV) The applicant has made a material misrepresentation or false statement or concealed an essential or material fact during the application process; or

(V) The proposed charter school’s educational program and financial management practices do not materially comply with the requirements of this section.

Material noncompliance is a failure to follow requirements or a violation of prohibitions applicable to charter school applications, which failure is quantitatively or qualitatively significant either individually or when aggregated with other noncompliance. An applicant is considered to be replicating a high-performing charter school if the proposed school is substantially similar to at least one of the applicant’s high-performing charter schools and the organization or individuals involved in the establishment and operation of the proposed school are significantly involved in the operation of replicated schools.

c. If the sponsor denies an application submitted by a high-performing charter school, the sponsor must, within 10 calendar days after such denial, state in writing the specific reasons, based upon the criteria in sub-subparagraph b., supporting its denial of the application and must provide the letter of denial and supporting documentation to the applicant and to the Department of Education. The applicant may appeal the sponsor’s denial of the application directly to the State Board of Education and, if an appeal is filed, must provide a copy of the appeal to the sponsor pursuant to paragraph (c).

4. For budget projection purposes, the sponsor shall report to the Department of Education the approval or denial of an application within 10 calendar days after such approval or denial. In the event of approval, the report to the Department of Education shall include the final projected FTE for the approved charter school.

5. Upon approval of an application, the initial startup shall commence with the beginning of the public school calendar for the district in which the charter is granted. A charter school may defer the opening of the school’s operations for up to 2 years to provide time for adequate facility planning. The charter school must provide written notice of such intent to the sponsor and the parents of enrolled students at least 30 calendar days before the first day of school.

(c)1. An applicant may appeal any denial of that applicant’s application or failure to act on an application to the State Board of Education no later than 30 calendar days after receipt of the sponsor’s decision or failure to act and shall notify the sponsor of its appeal. Any response of the sponsor shall be submitted to the State Board of Education within 30 calendar days after notification of the appeal. Upon receipt of notification from the State Board of Education that a charter school applicant is filing an appeal, the Commissioner of Education shall convene a meeting of the Charter School Appeal Commission to study and make recommendations to the State Board of Education regarding its pending decision about the appeal. The commission shall forward its recommendation to the state board at least 7 calendar days before the date on which the appeal is to be heard. An appeal regarding the denial of an application submitted by a high-performing charter school pursuant to s. 1002.331 shall be conducted by the State Board of Education in accordance with this paragraph, except that the commission shall not convene to make recommendations regarding the appeal. However, the Commissioner of Education shall review the appeal and make a recommendation to the state board.

2. The Charter School Appeal Commission or, in the case of an appeal regarding an application submitted by a high-performing charter school, the State Board of Education may reject an appeal submission for failure to comply with procedural rules governing the appeals process. The rejection shall describe the submission errors. The appellant shall have 15 calendar days after notice of rejection in which to resubmit an appeal that meets the requirements set forth in State Board of Education rule. An appeal submitted subsequent to such rejection is considered timely if the original appeal was filed within 30 calendar days after receipt of notice of the specific reasons for the sponsor’s denial of the charter application.

3.a. The State Board of Education shall by majority vote accept or reject the decision of the sponsor no later than 90 calendar days after an appeal is filed in accordance with State Board of Education rule. The State Board of Education shall remand the application to the sponsor with its written decision that the sponsor approve or deny the application. The sponsor shall implement the decision of the State Board of Education. The decision of the State Board of Education is not subject to the provisions of the Administrative Procedure Act, chapter 120.

b. If an appeal concerns an application submitted by a high-performing charter school identified pursuant to s. 1002.331, the State Board of Education shall determine whether the sponsor has shown, by clear and convincing evidence, that:

(I) The application does not materially comply with the requirements in paragraph (a);

(II) The charter school proposed in the application does not materially comply with the requirements in paragraphs (9)(a)-(f);

(III) The proposed charter school’s educational program does not substantially replicate that of the applicant or one of the applicant’s high-performing charter schools;

(IV) The applicant has made a material misrepresentation or false statement or concealed an essential or material fact during the application process; or

(V) The proposed charter school’s educational program and financial management practices do not materially comply with the requirements of this section.

The State Board of Education shall approve or reject the sponsor’s denial of an application no later than 90 calendar days after an appeal is filed in accordance with State Board of Education rule. The State Board of Education shall remand the application to the sponsor with its written decision that the sponsor approve or deny the application. The sponsor shall implement the decision of the State Board of Education. The decision of the State Board of Education is not subject to the Administrative Procedure Act, chapter 120.

(d) The sponsor shall act upon the decision of the State Board of Education within 30 calendar days after it is received. The State Board of Education’s decision is a final action subject to judicial review in the district court of appeal.

(e)1. A Charter School Appeal Commission is established to assist the commissioner and the State Board of Education with a fair and impartial review of appeals by applicants whose charter applications have been denied, whose charter contracts have not been renewed, or whose charter contracts have been terminated by their sponsors.

2. The Charter School Appeal Commission may receive copies of the appeal documents forwarded to the State Board of Education, review the documents, gather other applicable information regarding the appeal, and make a written recommendation to the commissioner. The recommendation must state whether the appeal should be upheld or denied and include the reasons for the recommendation being offered. The commissioner shall forward the recommendation to the State Board of Education no later than 7 calendar days prior to the date on which the appeal is to be heard. The state board must consider the commission’s recommendation in making its decision, but is not bound by the recommendation. The decision of the Charter School Appeal Commission is not subject to the provisions of the Administrative Procedure Act, chapter 120.

3. The commissioner shall appoint a number of members to the Charter School Appeal Commission sufficient to ensure that no potential conflict of interest exists for any commission appeal decision. Members shall serve without compensation but may be reimbursed for travel and per diem expenses in conjunction with their service. Of the members hearing the appeal, one-half must represent currently operating charter schools and one-half must represent sponsors. The commissioner or a named designee shall chair the Charter School Appeal Commission.

4. The chair shall convene meetings of the commission and shall ensure that the written recommendations are completed and forwarded in a timely manner. In cases where the commission cannot reach a decision, the chair shall make the written recommendation with justification, noting that the decision was rendered by the chair.

5. Commission members shall thoroughly review the materials presented to them from the appellant and the sponsor. The commission may request information to clarify the documentation presented to it. In the course of its review, the commission may facilitate the postponement of an appeal in those cases where additional time and communication may negate the need for a formal appeal and both parties agree, in writing, to postpone the appeal to the State Board of Education. A new date certain for the appeal shall then be set based upon the rules and procedures of the State Board of Education. Commission members shall provide a written recommendation to the state board as to whether the appeal should be upheld or denied. A fact-based justification for the recommendation must be included. The chair must ensure that the written recommendation is submitted to the State Board of Education members no later than 7 calendar days prior to the date on which the appeal is to be heard. Both parties in the case shall also be provided a copy of the recommendation.

(f)1. The Department of Education shall provide or arrange for training and technical assistance to charter schools in developing and adjusting business plans and accounting for costs and income. Training and technical assistance shall also address, at a minimum, state and federal grant and student performance accountability reporting requirements and provide assistance in identifying and applying for the types and amounts of state and federal financial assistance the charter school may be eligible to receive. The department may provide other technical assistance to an applicant upon written request.

2. A charter school applicant must participate in the training provided by the Department of Education after approval of an application but at least 30 calendar days before the first day of classes at the charter school. However, a sponsor may require the charter school applicant to attend training provided by the sponsor in lieu of the department’s training if the sponsor’s training standards meet or exceed the standards developed by the department. In such case, the sponsor may not require the charter school applicant to attend the training within 30 calendar days before the first day of classes at the charter school. The training must include instruction in accurate financial planning and good business practices. If the applicant is a management company or a nonprofit organization, the charter school principal and the chief financial officer or his or her equivalent must also participate in the training. A sponsor may not require a high-performing charter school or high-performing charter school system applicant to participate in the training described in this subparagraph more than once.

(g) In considering charter applications for a lab school, a state university shall consult with the district school board of the county in which the lab school is located. The decision of a state university may be appealed pursuant to the procedure established in this subsection.

(h) The terms and conditions for the operation of a charter school shall be set forth by the sponsor and the applicant in a written contractual agreement, called a charter. The sponsor may not impose unreasonable rules or regulations that violate the intent of giving charter schools greater flexibility to meet educational goals. The sponsor has 30 days after approval of the application to provide an initial proposed charter contract to the charter school. The applicant and the sponsor have 40 days thereafter to negotiate and notice the charter contract for final approval by the sponsor unless both parties agree to an extension. The proposed charter contract shall be provided to the charter school at least 7 calendar days prior to the date of the meeting at which the charter is scheduled to be voted upon by the sponsor. The Department of Education shall provide mediation services for any dispute regarding this section subsequent to the approval of a charter application and for any dispute relating to the approved charter, except disputes regarding charter school application denials. If the Commissioner of Education determines that the dispute cannot be settled through mediation, the dispute may be appealed to an administrative law judge appointed by the Division of Administrative Hearings. The administrative law judge has final order authority to rule on issues of equitable treatment of the charter school as a public school, whether proposed provisions of the charter violate the intended flexibility granted charter schools by statute, or on any other matter regarding this section except a charter school application denial, a charter termination, or a charter nonrenewal and shall award the prevailing party reasonable attorney’s fees and costs incurred to be paid by the losing party. The costs of the administrative hearing shall be paid by the party whom the administrative law judge rules against.

(7) CHARTER.—The major issues involving the operation of a charter school shall be considered in advance and written into the charter. The charter shall be signed by the governing board of the charter school and the sponsor, following a public hearing to ensure community input.

(a) The charter shall address and criteria for approval of the charter shall be based on:

1. The school’s mission, the students to be served, and the ages and grades to be included.

2. The focus of the curriculum, the instructional methods to be used, any distinctive instructional techniques to be employed, and identification and acquisition of appropriate technologies needed to improve educational and administrative performance which include a means for promoting safe, ethical, and appropriate uses of technology which comply with legal and professional standards.

a. The charter shall ensure that reading is a primary focus of the curriculum and that resources are provided to identify and provide specialized instruction for students who are reading below grade level. The curriculum and instructional strategies for reading must be consistent with the Next Generation Sunshine State Standards and grounded in scientifically based reading research.

b. In order to provide students with access to diverse instructional delivery models, to facilitate the integration of technology within traditional classroom instruction, and to provide students with the skills they need to compete in the 21st century economy, the Legislature encourages instructional methods for blended learning courses consisting of both traditional classroom and online instructional techniques. Charter schools may implement blended learning courses which combine traditional classroom instruction and virtual instruction. Students in a blended learning course must be full-time students of the charter school and receive the online instruction in a classroom setting at the charter school. Instructional personnel certified pursuant to s. 1012.55 who provide virtual instruction for blended learning courses may be employees of the charter school or may be under contract to provide instructional services to charter school students. At a minimum, such instructional personnel must hold an active state or school district adjunct certification under s. 1012.57 for the subject area of the blended learning course. The funding and performance accountability requirements for blended learning courses are the same as those for traditional courses.

3. The current incoming baseline standard of student academic achievement, the outcomes to be achieved, and the method of measurement that will be used. The criteria listed in this subparagraph shall include a detailed description of:

a. How the baseline student academic achievement levels and prior rates of academic progress will be established.

b. How these baseline rates will be compared to rates of academic progress achieved by these same students while attending the charter school.

c. To the extent possible, how these rates of progress will be evaluated and compared with rates of progress of other closely comparable student populations.

The district school board is required to provide academic student performance data to charter schools for each of their students coming from the district school system, as well as rates of academic progress of comparable student populations in the district school system.

4. The methods used to identify the educational strengths and needs of students and how well educational goals and performance standards are met by students attending the charter school. The methods shall provide a means for the charter school to ensure accountability to its constituents by analyzing student performance data and by evaluating the effectiveness and efficiency of its major educational programs. Students in charter schools shall, at a minimum, participate in the statewide assessment program created under s. 1008.22.

5. In secondary charter schools, a method for determining that a student has satisfied the requirements for graduation in s. 1002.3105(5), s. 1003.4281, or s. 1003.4282.

6. A method for resolving conflicts between the governing board of the charter school and the sponsor.

7. The admissions procedures and dismissal procedures, including the school’s code of student conduct. Admission or dismissal must not be based on a student’s academic performance.

8. The ways by which the school will achieve a racial/ethnic balance reflective of the community it serves or within the racial/ethnic range of other public schools in the same school district.

9. The financial and administrative management of the school, including a reasonable demonstration of the professional experience or competence of those individuals or organizations applying to operate the charter school or those hired or retained to perform such professional services and the description of clearly delineated responsibilities and the policies and practices needed to effectively manage the charter school. A description of internal audit procedures and establishment of controls to ensure that financial resources are properly managed must be included. Both public sector and private sector professional experience shall be equally valid in such a consideration.

10. The asset and liability projections required in the application which are incorporated into the charter and shall be compared with information provided in the annual report of the charter school.

11. A description of procedures that identify various risks and provide for a comprehensive approach to reduce the impact of losses; plans to ensure the safety and security of students and staff; plans to identify, minimize, and protect others from violent or disruptive student behavior; and the manner in which the school will be insured, including whether or not the school will be required to have liability insurance, and, if so, the terms and conditions thereof and the amounts of coverage.

12. The term of the charter which shall provide for cancellation of the charter if insufficient progress has been made in attaining the student achievement objectives of the charter and if it is not likely that such objectives can be achieved before expiration of the charter. The initial term of a charter shall be for 4 or 5 years. In order to facilitate access to long-term financial resources for charter school construction, charter schools that are operated by a municipality or other public entity as provided by law are eligible for up to a 15-year charter, subject to approval by the district school board. A charter lab school is eligible for a charter for a term of up to 15 years. In addition, to facilitate access to long-term financial resources for charter school construction, charter schools that are operated by a private, not-for-profit, s. 501(c)(3) status corporation are eligible for up to a 15-year charter, subject to approval by the district school board. Such long-term charters remain subject to annual review and may be terminated during the term of the charter, but only according to the provisions set forth in subsection (8).

13. The facilities to be used and their location. The sponsor may not require a charter school to have a certificate of occupancy or a temporary certificate of occupancy for such a facility earlier than 15 calendar days before the first day of school.

14. The qualifications to be required of the teachers and the potential strategies used to recruit, hire, train, and retain qualified staff to achieve best value.

15. The governance structure of the school, including the status of the charter school as a public or private employer as required in paragraph (12)(i).

16. A timetable for implementing the charter which addresses the implementation of each element thereof and the date by which the charter shall be awarded in order to meet this timetable.

17. In the case of an existing public school that is being converted to charter status, alternative arrangements for current students who choose not to attend the charter school and for current teachers who choose not to teach in the charter school after conversion in accordance with the existing collective bargaining agreement or district school board rule in the absence of a collective bargaining agreement. However, alternative arrangements shall not be required for current teachers who choose not to teach in a charter lab school, except as authorized by the employment policies of the state university which grants the charter to the lab school.

18. Full disclosure of the identity of all relatives employed by the charter school who are related to the charter school owner, president, chairperson of the governing board of directors, superintendent, governing board member, principal, assistant principal, or any other person employed by the charter school who has equivalent decisionmaking authority. For the purpose of this subparagraph, the term “relative” means father, mother, son, daughter, brother, sister, uncle, aunt, first cousin, nephew, niece, husband, wife, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother, or half sister.

19. Implementation of the activities authorized under s. 1002.331 by the charter school when it satisfies the eligibility requirements for a high-performing charter school. A high-performing charter school shall notify its sponsor in writing by March 1 if it intends to increase enrollment or expand grade levels the following school year. The written notice shall specify the amount of the enrollment increase and the grade levels that will be added, as applicable.

(b)1. A charter may be renewed provided that a program review demonstrates that the criteria in paragraph (a) have been successfully accomplished and that none of the grounds for nonrenewal established by paragraph (8)(a) has been documented. In order to facilitate long-term financing for charter school construction, charter schools operating for a minimum of 3 years and demonstrating exemplary academic programming and fiscal management are eligible for a 15-year charter renewal. Such long-term charter is subject to annual review and may be terminated during the term of the charter.

2. The 15-year charter renewal that may be granted pursuant to subparagraph 1. shall be granted to a charter school that has received a school grade of “A” or “B” pursuant to s. 1008.34 in 3 of the past 4 years and is not in a state of financial emergency or deficit position as defined by this section. Such long-term charter is subject to annual review and may be terminated during the term of the charter pursuant to subsection (8).

(c) A charter may be modified during its initial term or any renewal term upon the recommendation of the sponsor or the charter school’s governing board and the approval of both parties to the agreement. Modification may include, but is not limited to, consolidation of multiple charters into a single charter if the charters are operated under the same governing board and physically located on the same campus, regardless of the renewal cycle.

(d) A charter may be terminated by a charter school’s governing board through voluntary closure. The decision to cease operations must be determined at a public meeting. The governing board shall notify the parents and sponsor of the public meeting in writing before the public meeting. The governing board must notify the sponsor, parents of enrolled students, and the department in writing within 24 hours after the public meeting of its determination. The notice shall state the charter school’s intent to continue operations or the reason for the closure and acknowledge that the governing board agrees to follow the procedures for dissolution and reversion of public funds pursuant to paragraphs (8)(e)-(g) and (9)(o).

(8) CAUSES FOR NONRENEWAL OR TERMINATION OF CHARTER.—

(a) The sponsor shall make student academic achievement for all students the most important factor when determining whether to renew or terminate the charter. The sponsor may also choose not to renew or may terminate the charter for any of the following grounds:

1. Failure to participate in the state’s education accountability system created in s. 1008.31, as required in this section, or failure to meet the requirements for student performance stated in the charter.

2. Failure to meet generally accepted standards of fiscal management.

3. Violation of law.

4. Other good cause shown.

(b) At least 90 days prior to renewing or terminating a charter, the sponsor shall notify the governing board of the school of the proposed action in writing. The notice shall state in reasonable detail the grounds for the proposed action and stipulate that the school’s governing board may, within 14 calendar days after receiving the notice, request a hearing. The hearing shall be conducted at the sponsor’s election in accordance with one of the following procedures:

1. A direct hearing conducted by the sponsor within 60 days after receipt of the request for a hearing. The hearing shall be conducted in accordance with ss. 120.569 and 120.57. The sponsor shall decide upon nonrenewal or termination by a majority vote. The sponsor’s decision shall be a final order; or

2. A hearing conducted by an administrative law judge assigned by the Division of Administrative Hearings. The hearing shall be conducted within 60 days after receipt of the request for a hearing and in accordance with chapter 120. The administrative law judge’s recommended order shall be submitted to the sponsor. A majority vote by the sponsor shall be required to adopt or modify the administrative law judge’s recommended order. The sponsor shall issue a final order.

(c) The final order shall state the specific reasons for the sponsor’s decision. The sponsor shall provide its final order to the charter school’s governing board and the Department of Education no later than 10 calendar days after its issuance. The charter school’s governing board may, within 30 calendar days after receiving the sponsor’s final order, appeal the decision pursuant to s. 120.68.

(d) A charter may be terminated immediately if the sponsor sets forth in writing the particular facts and circumstances indicating that an immediate and serious danger to the health, safety, or welfare of the charter school’s students exists. The sponsor’s determination is subject to the procedures set forth in paragraphs (b) and (c), except that the hearing may take place after the charter has been terminated. The sponsor shall notify in writing the charter school’s governing board, the charter school principal, and the department if a charter is terminated immediately. The sponsor shall clearly identify the specific issues that resulted in the immediate termination and provide evidence of prior notification of issues resulting in the immediate termination when appropriate. Upon receiving written notice from the sponsor, the charter school’s governing board has 10 calendar days to request a hearing. A requested hearing must be expedited and the final order must be issued within 60 days after the date of request. The sponsor shall assume operation of the charter school throughout the pendency of the hearing under paragraphs (b) and (c) unless the continued operation of the charter school would materially threaten the health, safety, or welfare of the students. Failure by the sponsor to assume and continue operation of the charter school shall result in the awarding of reasonable costs and attorney’s fees to the charter school if the charter school prevails on appeal.

(e) When a charter is not renewed or is terminated, the school shall be dissolved under the provisions of law under which the school was organized, and any unencumbered public funds, except for capital outlay funds and federal charter school program grant funds, from the charter school shall revert to the sponsor. Capital outlay funds provided pursuant to s. 1013.62 and federal charter school program grant funds that are unencumbered shall revert to the department to be redistributed among eligible charter schools. In the event a charter school is dissolved or is otherwise terminated, all district school board property and improvements, furnishings, and equipment purchased with public funds shall automatically revert to full ownership by the district school board, subject to complete satisfaction of any lawful liens or encumbrances. Any unencumbered public funds from the charter school, district school board property and improvements, furnishings, and equipment purchased with public funds, or financial or other records pertaining to the charter school, in the possession of any person, entity, or holding company, other than the charter school, shall be held in trust upon the district school board’s request, until any appeal status is resolved.

(f) If a charter is not renewed or is terminated, the charter school is responsible for all debts of the charter school. The district may not assume the debt from any contract made between the governing body of the school and a third party, except for a debt that is previously detailed and agreed upon in writing by both the district and the governing body of the school and that may not reasonably be assumed to have been satisfied by the district.

(g) If a charter is not renewed or is terminated, a student who attended the school may apply to, and shall be enrolled in, another public school. Normal application deadlines shall be disregarded under such circumstances.

(9) CHARTER SCHOOL REQUIREMENTS.—

(a) A charter school shall be nonsectarian in its programs, admission policies, employment practices, and operations.

(b) A charter school shall admit students as provided in subsection (10).

(c) A charter school shall be accountable to its sponsor for performance as provided in subsection (7).

(d) A charter school shall not charge tuition or registration fees, except those fees normally charged by other public schools. However, a charter lab school may charge a student activity and service fee as authorized by s. 1002.32(5).

(e) A charter school shall meet all applicable state and local health, safety, and civil rights requirements.

(f) A charter school shall not violate the antidiscrimination provisions of s. 1000.05.

(g)1. In order to provide financial information that is comparable to that reported for other public schools, charter schools are to maintain all financial records that constitute their accounting system:

a. In accordance with the accounts and codes prescribed in the most recent issuance of the publication titled “Financial and Program Cost Accounting and Reporting for Florida Schools”; or

b. At the discretion of the charter school’s governing board, a charter school may elect to follow generally accepted accounting standards for not-for-profit organizations, but must reformat this information for reporting according to this paragraph.

2. Charter schools shall provide annual financial report and program cost report information in the state-required formats for inclusion in district reporting in compliance with s. 1011.60(1). Charter schools that are operated by a municipality or are a component unit of a parent nonprofit organization may use the accounting system of the municipality or the parent but must reformat this information for reporting according to this paragraph.

3. A charter school shall, upon approval of the charter contract, provide the sponsor with a concise, uniform, monthly financial statement summary sheet that contains a balance sheet and a statement of revenue, expenditures, and changes in fund balance. The balance sheet and the statement of revenue, expenditures, and changes in fund balance shall be in the governmental funds format prescribed by the Governmental Accounting Standards Board. A high-performing charter school pursuant to s. 1002.331 may provide a quarterly financial statement in the same format and requirements as the uniform monthly financial statement summary sheet. The sponsor shall review each monthly or quarterly financial statement to identify the existence of any conditions identified in s. 1002.345(1)(a).

4. A charter school shall maintain and provide financial information as required in this paragraph. The financial statement required in subparagraph 3. must be in a form prescribed by the Department of Education.

(h) The governing board of the charter school shall annually adopt and maintain an operating budget.

(i) The governing body of the charter school shall exercise continuing oversight over charter school operations.

(j) The governing body of the charter school shall be responsible for:

1. Ensuring that the charter school has retained the services of a certified public accountant or auditor for the annual financial audit, pursuant to s. 1002.345(2), who shall submit the report to the governing body.

2. Reviewing and approving the audit report, including audit findings and recommendations for the financial recovery plan.

3.a. Performing the duties in s. 1002.345, including monitoring a corrective action plan.

b. Monitoring a financial recovery plan in order to ensure compliance.

4. Participating in governance training approved by the department which must include government in the sunshine, conflicts of interest, ethics, and financial responsibility.

(k) The governing body of the charter school shall report its progress annually to its sponsor, which shall forward the report to the Commissioner of Education at the same time as other annual school accountability reports. The Department of Education shall develop a uniform, online annual accountability report to be completed by charter schools. This report shall be easy to utilize and contain demographic information, student performance data, and financial accountability information. A charter school shall not be required to provide information and data that is duplicative and already in the possession of the department. The Department of Education shall include in its compilation a notation if a school failed to file its report by the deadline established by the department. The report shall include at least the following components:

1. Student achievement performance data, including the information required for the annual school report and the education accountability system governed by ss. 1008.31 and 1008.345. Charter schools are subject to the same accountability requirements as other public schools, including reports of student achievement information that links baseline student data to the school’s performance projections identified in the charter. The charter school shall identify reasons for any difference between projected and actual student performance.

2. Financial status of the charter school which must include revenues and expenditures at a level of detail that allows for analysis of the charter school’s ability to meet financial obligations and timely repayment of debt.

3. Documentation of the facilities in current use and any planned facilities for use by the charter school for instruction of students, administrative functions, or investment purposes.

4. Descriptive information about the charter school’s personnel, including salary and benefit levels of charter school employees, the proportion of instructional personnel who hold professional or temporary certificates, and the proportion of instructional personnel teaching in-field or out-of-field.

(l) A charter school shall not levy taxes or issue bonds secured by tax revenues.

(m) A charter school shall provide instruction for at least the number of days required by law for other public schools and may provide instruction for additional days.

(n)1. The director and a representative of the governing board of a charter school that has earned a grade of “D” or “F” pursuant to s. 1008.34 shall appear before the sponsor to present information concerning each contract component having noted deficiencies. The director and a representative of the governing board shall submit to the sponsor for approval a school improvement plan to raise student performance. Upon approval by the sponsor, the charter school shall begin implementation of the school improvement plan. The department shall offer technical assistance and training to the charter school and its governing board and establish guidelines for developing, submitting, and approving such plans.

2.a. If a charter school earns three consecutive grades of “D,” two consecutive grades of “D” followed by a grade of “F,” or two nonconsecutive grades of “F” within a 3-year period, the charter school governing board shall choose one of the following corrective actions:

(I) Contract for educational services to be provided directly to students, instructional personnel, and school administrators, as prescribed in state board rule;

(II) Contract with an outside entity that has a demonstrated record of effectiveness to operate the school;

(III) Reorganize the school under a new director or principal who is authorized to hire new staff; or

(IV) Voluntarily close the charter school.

b. The charter school must implement the corrective action in the school year following receipt of a third consecutive grade of “D,” a grade of “F” following two consecutive grades of “D,” or a second nonconsecutive grade of “F” within a 3-year period.

c. The sponsor may annually waive a corrective action if it determines that the charter school is likely to improve a letter grade if additional time is provided to implement the intervention and support strategies prescribed by the school improvement plan. Notwithstanding this sub-subparagraph, a charter school that earns a second consecutive grade of “F” is subject to subparagraph 4.

d. A charter school is no longer required to implement a corrective action if it improves by at least one letter grade. However, the charter school must continue to implement strategies identified in the school improvement plan. The sponsor must annually review implementation of the school improvement plan to monitor the school’s continued improvement pursuant to subparagraph 5.

e. A charter school implementing a corrective action that does not improve by at least one letter grade after 2 full school years of implementing the corrective action must select a different corrective action. Implementation of the new corrective action must begin in the school year following the implementation period of the existing corrective action, unless the sponsor determines that the charter school is likely to improve a letter grade if additional time is provided to implement the existing corrective action. Notwithstanding this sub-subparagraph, a charter school that earns a second consecutive grade of “F” while implementing a corrective action is subject to subparagraph 4.

3. A charter school with a grade of “D” or “F” that improves by at least one letter grade must continue to implement the strategies identified in the school improvement plan. The sponsor must annually review implementation of the school improvement plan to monitor the school’s continued improvement pursuant to subparagraph 5.

4. A charter school’s charter contract is automatically terminated if the school earns two consecutive grades of “F” after all school grade appeals are final unless:

a. The charter school is established to turn around the performance of a district public school pursuant to s. 1008.33(4)(b)3. Such charter schools shall be governed by s. 1008.33;

b. The charter school serves a student population the majority of which resides in a school zone served by a district public school that earned a grade of “F” in the year before the charter school opened and the charter school earns at least a grade of “D” in its third year of operation. The exception provided under this sub-subparagraph does not apply to a charter school in its fourth year of operation and thereafter; or

c. The state board grants the charter school a waiver of termination. The charter school must request the waiver within 15 days after the department’s official release of school grades. The state board may waive termination if the charter school demonstrates that the Learning Gains of its students on statewide assessments are comparable to or better than the Learning Gains of similarly situated students enrolled in nearby district public schools. The waiver is valid for 1 year and may only be granted once. Charter schools that have been in operation for more than 5 years are not eligible for a waiver under this sub-subparagraph.

The sponsor shall notify the charter school’s governing board, the charter school principal, and the department in writing when a charter contract is terminated under this subparagraph. The letter of termination must meet the requirements of paragraph (8)(c). A charter terminated under this subparagraph must follow the procedures for dissolution and reversion of public funds pursuant to paragraphs (8)(e)-(g) and (9)(o).

5. The director and a representative of the governing board of a graded charter school that has implemented a school improvement plan under this paragraph shall appear before the sponsor at least once a year to present information regarding the progress of intervention and support strategies implemented by the school pursuant to the school improvement plan and corrective actions, if applicable. The sponsor shall communicate at the meeting, and in writing to the director, the services provided to the school to help the school address its deficiencies.

6. Notwithstanding any provision of this paragraph except sub-subparagraphs 4.a.-c., the sponsor may terminate the charter at any time pursuant to subsection (8).

(o)1. Upon initial notification of nonrenewal, closure, or termination of its charter, a charter school may not expend more than $10,000 per expenditure without prior written approval from the sponsor unless such expenditure was included within the annual budget submitted to the sponsor pursuant to the charter contract, is for reasonable attorney fees and costs during the pendency of any appeal, or is for reasonable fees and costs to conduct an independent audit.

2. An independent audit shall be completed within 30 days after notice of nonrenewal, closure, or termination to account for all public funds and assets.

3. A provision in a charter contract that contains an acceleration clause requiring the expenditure of funds based upon closure or upon notification of nonrenewal or termination is void and unenforceable.

4. A charter school may not enter into a contract with an employee that exceeds the term of the school’s charter contract with its sponsor.

5. A violation of this paragraph triggers a reversion or clawback power by the sponsor allowing for collection of an amount equal to or less than the accelerated amount that exceeds normal expenditures. The reversion or clawback plus legal fees and costs shall be levied against the person or entity receiving the accelerated amount.

(p)1. Each charter school shall maintain a website that enables the public to obtain information regarding the school; the school’s academic performance; the names of the governing board members; the programs at the school; any management companies, service providers, or education management corporations associated with the school; the school’s annual budget and its annual independent fiscal audit; the school’s grade pursuant to s. 1008.34; and, on a quarterly basis, the minutes of governing board meetings.

2. Each charter school’s governing board must appoint a representative to facilitate parental involvement, provide access to information, assist parents and others with questions and concerns, and resolve disputes. The representative must reside in the school district in which the charter school is located and may be a governing board member, a charter school employee, or an individual contracted to represent the governing board. If the governing board oversees multiple charter schools in the same school district, the governing board must appoint a separate representative for each charter school in the district. The representative’s contact information must be provided annually in writing to parents and posted prominently on the charter school’s website. The sponsor may not require governing board members to reside in the school district in which the charter school is located if the charter school complies with this subparagraph.

3. Each charter school’s governing board must hold at least two public meetings per school year in the school district where the charter school is located. The meetings must be noticed, open, and accessible to the public, and attendees must be provided an opportunity to receive information and provide input regarding the charter school’s operations. The appointed representative and charter school principal or director, or his or her designee, must be physically present at each meeting. Members of the governing board may attend in person or by means of communications media technology used in accordance with rules adopted by the Administration Commission under s. 120.54(5).

(q) The charter school principal or the principal’s designee shall immediately notify the parent of a student who is removed from school, school transportation, or a school-sponsored activity and taken to a receiving facility for an involuntary examination pursuant to s. 394.463. The principal or the principal’s designee may delay notification for no more than 24 hours after the student is removed if the principal or designee deems the delay to be in the student’s best interest and if a report has been submitted to the central abuse hotline, pursuant to s. 39.201, based upon knowledge or suspicion of abuse, abandonment, or neglect. Each charter school governing board shall develop a policy and procedures for notification under this paragraph.

(10) ELIGIBLE STUDENTS.—

(a) A charter school shall be open to any student covered in an interdistrict agreement or residing in the school district in which the charter school is located; however, in the case of a charter lab school, the charter lab school shall be open to any student eligible to attend the lab school as provided in s. 1002.32 or who resides in the school district in which the charter lab school is located. Any eligible student shall be allowed interdistrict transfer to attend a charter school when based on good cause. Good cause shall include, but is not limited to, geographic proximity to a charter school in a neighboring school district.

(b) The charter school shall enroll an eligible student who submits a timely application, unless the number of applications exceeds the capacity of a program, class, grade level, or building. In such case, all applicants shall have an equal chance of being admitted through a random selection process.

(c) When a public school converts to charter status, enrollment preference shall be given to students who would have otherwise attended that public school. The district school board shall consult and negotiate with the conversion charter school every 3 years to determine whether realignment of the conversion charter school’s attendance zone is appropriate in order to ensure that students residing closest to the charter school are provided with an enrollment preference.

(d) A charter school may give enrollment preference to the following student populations:

1. Students who are siblings of a student enrolled in the charter school.

2. Students who are the children of a member of the governing board of the charter school.

3. Students who are the children of an employee of the charter school.

4. Students who are the children of:

a. An employee of the business partner of a charter school-in-the-workplace established under paragraph (15)(b) or a resident of the municipality in which such charter school is located; or

b. A resident or employee of a municipality that operates a charter school-in-a-municipality pursuant to paragraph (15)(c) or allows a charter school to use a school facility or portion of land provided by the municipality for the operation of the charter school.

5. Students who have successfully completed a voluntary prekindergarten education program under ss. 1002.51-1002.79 provided by the charter school or the charter school’s governing board during the previous year.

6. Students who are the children of an active duty member of any branch of the United States Armed Forces.

7. Students who attended or are assigned to failing schools pursuant to s. 1002.38(2).

(e) A charter school may limit the enrollment process only to target the following student populations:

1. Students within specific age groups or grade levels.

2. Students considered at risk of dropping out of school or academic failure. Such students shall include exceptional education students.

3. Students enrolling in a charter school-in-the-workplace or charter school-in-a-municipality established pursuant to subsection (15).

4. Students residing within a reasonable distance of the charter school, as described in paragraph (20)(c). Such students shall be subject to a random lottery and to the racial/ethnic balance provisions described in subparagraph (7)(a)8. or any federal provisions that require a school to achieve a racial/ethnic balance reflective of the community it serves or within the racial/ethnic range of other public schools in the same school district.

5. Students who meet reasonable academic, artistic, or other eligibility standards established by the charter school and included in the charter school application and charter or, in the case of existing charter schools, standards that are consistent with the school’s mission and purpose. Such standards shall be in accordance with current state law and practice in public schools and may not discriminate against otherwise qualified individuals.

6. Students articulating from one charter school to another pursuant to an articulation agreement between the charter schools that has been approved by the sponsor.

7. Students living in a development in which a business entity provides the school facility and related property having an appraised value of at least $10 million to be used as a charter school for the development. Students living in the development shall be entitled to 50 percent of the student stations in the charter school. The students who are eligible for enrollment are subject to a random lottery, the racial/ethnic balance provisions, or any federal provisions, as described in subparagraph 4. The remainder of the student stations shall be filled in accordance with subparagraph 4.

(f) Students with disabilities and students served in English for Speakers of Other Languages programs shall have an equal opportunity of being selected for enrollment in a charter school.

(g) A student may withdraw from a charter school at any time and enroll in another public school as determined by district school board rule.

(h) The capacity of the charter school shall be determined annually by the governing board, in conjunction with the sponsor, of the charter school in consideration of the factors identified in this subsection unless the charter school is designated as a high-performing charter school pursuant to s. 1002.331. A sponsor may not require a charter school to waive the provisions of s. 1002.331 or require a student enrollment cap that prohibits a high-performing charter school from increasing enrollment in accordance with s. 1002.331(2) as a condition of approval or renewal of a charter.

(i) The capacity of a high-performing charter school identified pursuant to s. 1002.331 shall be determined annually by the governing board of the charter school. The governing board shall notify the sponsor of any increase in enrollment by March 1 of the school year preceding the increase. A sponsor may not require a charter school to identify the names of students to be enrolled or to enroll those students before the start of the school year as a condition of approval or renewal of a charter.

(11) PARTICIPATION IN INTERSCHOLASTIC EXTRACURRICULAR ACTIVITIES.—A charter school student is eligible to participate in an interscholastic extracurricular activity at the public school to which the student would be otherwise assigned to attend pursuant to s. 1006.15(3)(d).

(12) EMPLOYEES OF CHARTER SCHOOLS.—

(a) A charter school shall select its own employees. A charter school may contract with its sponsor for the services of personnel employed by the sponsor.

(b) Charter school employees shall have the option to bargain collectively. Employees may collectively bargain as a separate unit or as part of the existing district collective bargaining unit as determined by the structure of the charter school.

(c) The employees of a conversion charter school shall remain public employees for all purposes, unless such employees choose not to do so.

(d) The teachers at a charter school may choose to be part of a professional group that subcontracts with the charter school to operate the instructional program under the auspices of a partnership or cooperative that they collectively own. Under this arrangement, the teachers would not be public employees.

(e) Employees of a school district may take leave to accept employment in a charter school upon the approval of the district school board. While employed by the charter school and on leave that is approved by the district school board, the employee may retain seniority accrued in that school district and may continue to be covered by the benefit programs of that school district, if the charter school and the district school board agree to this arrangement and its financing. School districts shall not require resignations of teachers desiring to teach in a charter school. This paragraph shall not prohibit a district school board from approving alternative leave arrangements consistent with chapter 1012.

(f) Teachers employed by or under contract to a charter school shall be certified as required by chapter 1012. A charter school governing board may employ or contract with skilled selected noncertified personnel to provide instructional services or to assist instructional staff members as education paraprofessionals in the same manner as defined in chapter 1012, and as provided by State Board of Education rule for charter school governing boards. A charter school may not knowingly employ an individual to provide instructional services or to serve as an education paraprofessional if the individual’s certification or licensure as an educator is suspended or revoked by this or any other state. A charter school may not knowingly employ an individual who has resigned from a school district in lieu of disciplinary action with respect to child welfare or safety, or who has been dismissed for just cause by any school district with respect to child welfare or safety. The qualifications of teachers shall be disclosed to parents.

(g)1. A charter school shall employ or contract with employees who have undergone background screening as provided in s. 1012.32. Members of the governing board of the charter school shall also undergo background screening in a manner similar to that provided in s. 1012.32.

2. A charter school shall disqualify instructional personnel and school administrators, as defined in s. 1012.01, from employment in any position that requires direct contact with students if the personnel or administrators are ineligible for such employment under s. 1012.315.

3. The governing board of a charter school shall adopt policies establishing standards of ethical conduct for instructional personnel and school administrators. The policies must require all instructional personnel and school administrators, as defined in s. 1012.01, to complete training on the standards; establish the duty of instructional personnel and school administrators to report, and procedures for reporting, alleged misconduct by other instructional personnel and school administrators which affects the health, safety, or welfare of a student; and include an explanation of the liability protections provided under ss. 39.203 and 768.095. A charter school, or any of its employees, may not enter into a confidentiality agreement regarding terminated or dismissed instructional personnel or school administrators, or personnel or administrators who resign in lieu of termination, based in whole or in part on misconduct that affects the health, safety, or welfare of a student, and may not provide instructional personnel or school administrators with employment references or discuss the personnel’s or administrators’ performance with prospective employers in another educational setting, without disclosing the personnel’s or administrators’ misconduct. Any part of an agreement or contract that has the purpose or effect of concealing misconduct by instructional personnel or school administrators which affects the health, safety, or welfare of a student is void, is contrary to public policy, and may not be enforced.

4. Before employing instructional personnel or school administrators in any position that requires direct contact with students, a charter school shall conduct employment history checks of each of the personnel’s or administrators’ previous employers, screen the instructional personnel or school administrators through use of the educator screening tools described in s. 1001.10(5), and document the findings. If unable to contact a previous employer, the charter school must document efforts to contact the employer.

5. The sponsor of a charter school that knowingly fails to comply with this paragraph shall terminate the charter under subsection (8).

(h) For the purposes of tort liability, the governing body and employees of a charter school shall be governed by s. 768.28.

(i) A charter school shall organize as, or be operated by, a nonprofit organization. A charter school may be operated by a municipality or other public entity as provided for by law. As such, the charter school may be either a private or a public employer. As a public employer, a charter school may participate in the Florida Retirement System upon application and approval as a “covered group” under s. 121.021(34). If a charter school participates in the Florida Retirement System, the charter school employees shall be compulsory members of the Florida Retirement System. As either a private or a public employer, a charter school may contract for services with an individual or group of individuals who are organized as a partnership or a cooperative. Individuals or groups of individuals who contract their services to the charter school are not public employees.

(13) CHARTER SCHOOL COOPERATIVES.—Charter schools may enter into cooperative agreements to form charter school cooperative organizations that may provide the following services: charter school planning and development, direct instructional services, and contracts with charter school governing boards to provide personnel administrative services, payroll services, human resource management, evaluation and assessment services, teacher preparation, and professional development.

(14) CHARTER SCHOOL FINANCIAL ARRANGEMENTS; INDEMNIFICATION OF THE STATE AND SCHOOL DISTRICT; CREDIT OR TAXING POWER NOT TO BE PLEDGED.—Any arrangement entered into to borrow or otherwise secure funds for a charter school authorized in this section from a source other than the state or a school district shall indemnify the state and the school district from any and all liability, including, but not limited to, financial responsibility for the payment of the principal or interest. Any loans, bonds, or other financial agreements are not obligations of the state or the school district but are obligations of the charter school authority and are payable solely from the sources of funds pledged by such agreement. The credit or taxing power of the state or the school district shall not be pledged and no debts shall be payable out of any moneys except those of the legal entity in possession of a valid charter approved by a district school board pursuant to this section.

(15) CHARTER SCHOOLS-IN-THE-WORKPLACE; CHARTER SCHOOLS-IN-A-MUNICIPALITY.—

(a) In order to increase business partnerships in education, to reduce school and classroom overcrowding throughout the state, and to offset the high costs for educational facilities construction, the Legislature intends to encourage the formation of business partnership schools or satellite learning centers and municipal-operated schools through charter school status.

(b) A charter school-in-the-workplace may be established when a business partner provides the school facility to be used; enrolls students based upon a random lottery that involves all of the children of employees of that business or corporation who are seeking enrollment, as provided for in subsection (10); and enrolls students according to the racial/ethnic balance provisions described in subparagraph (7)(a)8. Any portion of a facility used for a public charter school shall be exempt from ad valorem taxes, as provided for in s. 1013.54, for the duration of its use as a public school.

(c) A charter school-in-a-municipality designation may be granted to a municipality that possesses a charter; enrolls students based upon a random lottery that involves all of the children of the residents of that municipality who are seeking enrollment, as provided for in subsection (10); and enrolls students according to the racial/ethnic balance provisions described in subparagraph (7)(a)8. When a municipality has submitted charter applications for the establishment of a charter school feeder pattern, consisting of elementary, middle, and senior high schools, and each individual charter application is approved by the district school board, such schools shall then be designated as one charter school for all purposes listed pursuant to this section. Any portion of the land and facility used for a public charter school shall be exempt from ad valorem taxes, as provided for in s. 1013.54, for the duration of its use as a public school.

(d) As used in this subsection, the terms “business partner” or “municipality” may include more than one business or municipality to form a charter school-in-the-workplace or charter school-in-a-municipality.

(16) EXEMPTION FROM STATUTES.—

(a) A charter school shall operate in accordance with its charter and shall be exempt from all statutes in chapters 1000-1013. However, a charter school shall be in compliance with the following statutes in chapters 1000-1013:

1. Those statutes specifically applying to charter schools, including this section.

2. Those statutes pertaining to the student assessment program and school grading system.

3. Those statutes pertaining to the provision of services to students with disabilities.

4. Those statutes pertaining to civil rights, including s. 1000.05, relating to discrimination.

5. Those statutes pertaining to student health, safety, and welfare.

(b) Additionally, a charter school shall be in compliance with the following statutes:

1. Section 286.011, relating to public meetings and records, public inspection, and criminal and civil penalties.

2. Chapter 119, relating to public records.

3. Section 1003.03, relating to the maximum class size, except that the calculation for compliance pursuant to s. 1003.03 shall be the average at the school level.

4. Section 1012.22(1)(c), relating to compensation and salary schedules.

5. Section 1012.33(5), relating to workforce reductions.

6. Section 1012.335, relating to contracts with instructional personnel hired on or after July 1, 2011.

7. Section 1012.34, relating to the substantive requirements for performance evaluations for instructional personnel and school administrators.

(c) For purposes of subparagraphs (b)4.-7.:

1. The duties assigned to a district school superintendent apply to charter school administrative personnel, as defined in s. 1012.01(3)(a) and (b), and the charter school governing board shall designate at least one administrative person to be responsible for such duties.

2. The duties assigned to a district school board apply to a charter school governing board.

3. A charter school may hire instructional personnel and other employees on an at-will basis.

4. Notwithstanding any provision to the contrary, instructional personnel and other employees on contract may be suspended or dismissed any time during the term of the contract without cause.

(17) FUNDING.—Students enrolled in a charter school, regardless of the sponsorship, shall be funded as if they are in a basic program or a special program, the same as students enrolled in other public schools in the school district. Funding for a charter lab school shall be as provided in s. 1002.32.

(a) Each charter school shall report its student enrollment to the sponsor as required in s. 1011.62, and in accordance with the definitions in s. 1011.61. The sponsor shall include each charter school’s enrollment in the district’s report of student enrollment. All charter schools submitting student record information required by the Department of Education shall comply with the Department of Education’s guidelines for electronic data formats for such data, and all districts shall accept electronic data that complies with the Department of Education’s electronic format.

(b) The basis for the agreement for funding students enrolled in a charter school shall be the sum of the school district’s operating funds from the Florida Education Finance Program as provided in s. 1011.62 and the General Appropriations Act, including gross state and local funds, discretionary lottery funds, and funds from the school district’s current operating discretionary millage levy; divided by total funded weighted full-time equivalent students in the school district; multiplied by the weighted full-time equivalent students for the charter school. Charter schools whose students or programs meet the eligibility criteria in law are entitled to their proportionate share of categorical program funds included in the total funds available in the Florida Education Finance Program by the Legislature, including transportation, the research-based reading allocation, and the Florida digital classrooms allocation. Total funding for each charter school shall be recalculated during the year to reflect the revised calculations under the Florida Education Finance Program by the state and the actual weighted full-time equivalent students reported by the charter school during the full-time equivalent student survey periods designated by the Commissioner of Education.

(c) If the district school board is providing programs or services to students funded by federal funds, any eligible students enrolled in charter schools in the school district shall be provided federal funds for the same level of service provided students in the schools operated by the district school board. Pursuant to provisions of 20 U.S.C. 8061 s. 10306, all charter schools shall receive all federal funding for which the school is otherwise eligible, including Title I funding, not later than 5 months after the charter school first opens and within 5 months after any subsequent expansion of enrollment. Unless otherwise mutually agreed to by the charter school and its sponsor, and consistent with state and federal rules and regulations governing the use and disbursement of federal funds, the sponsor shall reimburse the charter school on a monthly basis for all invoices submitted by the charter school for federal funds available to the sponsor for the benefit of the charter school, the charter school’s students, and the charter school’s students as public school students in the school district. Such federal funds include, but are not limited to, Title I, Title II, and Individuals with Disabilities Education Act (IDEA) funds. To receive timely reimbursement for an invoice, the charter school must submit the invoice to the sponsor at least 30 days before the monthly date of reimbursement set by the sponsor. In order to be reimbursed, any expenditures made by the charter school must comply with all applicable state rules and federal regulations, including, but not limited to, the applicable federal Office of Management and Budget Circulars; the federal Education Department General Administrative Regulations; and program-specific statutes, rules, and regulations. Such funds may not be made available to the charter school until a plan is submitted to the sponsor for approval of the use of the funds in accordance with applicable federal requirements. The sponsor has 30 days to review and approve any plan submitted pursuant to this paragraph.

(d) Charter schools shall be included by the Department of Education and the district school board in requests for federal stimulus funds in the same manner as district school board-operated public schools, including Title I and IDEA funds and shall be entitled to receive such funds. Charter schools are eligible to participate in federal competitive grants that are available as part of the federal stimulus funds.

(e) District school boards shall make timely and efficient payment and reimbursement to charter schools, including processing paperwork required to access special state and federal funding for which they may be eligible. Payments of funds under paragraph (b) shall be made monthly or twice a month, beginning with the start of the district school board’s fiscal year. Each payment shall be one-twelfth, or one twenty-fourth, as applicable, of the total state and local funds described in paragraph (b) and adjusted as set forth therein. For the first 2 years of a charter school’s operation, if a minimum of 75 percent of the projected enrollment is entered into the sponsor’s student information system by the first day of the current month, the district school board shall distribute funds to the school for the months of July through October based on the projected full-time equivalent student membership of the charter school as submitted in the approved application. If less than 75 percent of the projected enrollment is entered into the sponsor’s student information system by the first day of the current month, the sponsor shall base payments on the actual number of student enrollment entered into the sponsor’s student information system. Thereafter, the results of full-time equivalent student membership surveys shall be used in adjusting the amount of funds distributed monthly to the charter school for the remainder of the fiscal year. The payments shall be issued no later than 10 working days after the district school board receives a distribution of state or federal funds or the date the payment is due pursuant to this subsection. If a warrant for payment is not issued within 10 working days after receipt of funding by the district school board, the school district shall pay to the charter school, in addition to the amount of the scheduled disbursement, interest at a rate of 1 percent per month calculated on a daily basis on the unpaid balance from the expiration of the 10 working days until such time as the warrant is issued. The district school board may not delay payment to a charter school of any portion of the funds provided in paragraph (b) based on the timing of receipt of local funds by the district school board.

(f) Funding for a virtual charter school shall be as provided in s. 1002.45(7).

(g) To be eligible for public education capital outlay (PECO) funds, a charter school must be located in the State of Florida.

(h) A charter school that implements a schoolwide standard student attire policy pursuant to s. 1011.78 is eligible to receive incentive payments.

(18) FACILITIES.—

(a) A startup charter school shall utilize facilities which comply with the Florida Building Code pursuant to chapter 553 except for the State Requirements for Educational Facilities. Conversion charter schools shall utilize facilities that comply with the State Requirements for Educational Facilities provided that the school district and the charter school have entered into a mutual management plan for the reasonable maintenance of such facilities. The mutual management plan shall contain a provision by which the district school board agrees to maintain charter school facilities in the same manner as its other public schools within the district. Charter schools, with the exception of conversion charter schools, are not required to comply, but may choose to comply, with the State Requirements for Educational Facilities of the Florida Building Code adopted pursuant to s. 1013.37. The local governing authority shall not adopt or impose any local building requirements or site-development restrictions, such as parking and site-size criteria, that are addressed by and more stringent than those found in the State Requirements for Educational Facilities of the Florida Building Code. A local governing authority must treat charter schools equitably in comparison to similar requirements, restrictions, and site planning processes imposed upon public schools that are not charter schools. The agency having jurisdiction for inspection of a facility and issuance of a certificate of occupancy or use shall be the local municipality or, if in an unincorporated area, the county governing authority. If an official or employee of the local governing authority refuses to comply with this paragraph, the aggrieved school or entity has an immediate right to bring an action in circuit court to enforce its rights by injunction. An aggrieved party that receives injunctive relief may be awarded attorney fees and court costs.

(b) A charter school shall use facilities that comply with the Florida Fire Prevention Code, pursuant to s. 633.208, as adopted by the authority in whose jurisdiction the facility is located as provided in paragraph (a).

(c) Any facility, or portion thereof, used to house a charter school whose charter has been approved by the sponsor and the governing board, pursuant to subsection (7), shall be exempt from ad valorem taxes pursuant to s. 196.1983. Library, community service, museum, performing arts, theatre, cinema, church, Florida College System institution, college, and university facilities may provide space to charter schools within their facilities under their preexisting zoning and land use designations.

(d) Charter school facilities are exempt from assessments of fees for building permits, except as provided in s. 553.80; fees for building and occupational licenses; impact fees or exactions; service availability fees; and assessments for special benefits.

(e) If a district school board facility or property is available because it is surplus, marked for disposal, or otherwise unused, it shall be provided for a charter school’s use on the same basis as it is made available to other public schools in the district. A charter school receiving property from the school district may not sell or dispose of such property without written permission of the school district. Similarly, for an existing public school converting to charter status, no rental or leasing fee for the existing facility or for the property normally inventoried to the conversion school may be charged by the district school board to the parents and teachers organizing the charter school. The charter school shall agree to reasonable maintenance provisions in order to maintain the facility in a manner similar to district school board standards. The Public Education Capital Outlay maintenance funds or any other maintenance funds generated by the facility operated as a conversion school shall remain with the conversion school.

(f) To the extent that charter school facilities are specifically created to mitigate the educational impact created by the development of new residential dwelling units, pursuant to subparagraph (2)(c)4., some of or all of the educational impact fees required to be paid in connection with the new residential dwelling units may be designated instead for the construction of the charter school facilities that will mitigate the student station impact. Such facilities shall be built to the State Requirements for Educational Facilities and shall be owned by a public or nonprofit entity. The local school district retains the right to monitor and inspect such facilities to ensure compliance with the State Requirements for Educational Facilities. If a facility ceases to be used for public educational purposes, either the facility shall revert to the school district subject to any debt owed on the facility, or the owner of the facility shall have the option to refund all educational impact fees utilized for the facility to the school district. The district and the owner of the facility may contractually agree to another arrangement for the facilities if the facilities cease to be used for educational purposes. The owner of property planned or approved for new residential dwelling units and the entity levying educational impact fees shall enter into an agreement that designates the educational impact fees that will be allocated for the charter school student stations and that ensures the timely construction of the charter school student stations concurrent with the expected occupancy of the residential units. The application for use of educational impact fees shall include an approved charter school application. To assist the school district in forecasting student station needs, the entity levying the impact fees shall notify the affected district of any agreements it has approved for the purpose of mitigating student station impact from the new residential dwelling units.

(g) Each school district shall annually provide to the Department of Education as part of its 5-year work plan the number of existing vacant classrooms in each school that the district does not intend to use or does not project will be needed for educational purposes for the following school year. The department may recommend that a district make such space available to an appropriate charter school.

(19) CAPITAL OUTLAY FUNDING.—Charter schools are eligible for capital outlay funds pursuant to s. 1013.62. Capital outlay funds authorized in ss. 1011.71(2) and 1013.62 which have been shared with a charter school-in-the-workplace prior to July 1, 2010, are deemed to have met the authorized expenditure requirements for such funds.

(20) SERVICES.—

(a)1. A sponsor shall provide certain administrative and educational services to charter schools. These services shall include contract management services; full-time equivalent and data reporting services; exceptional student education administration services; services related to eligibility and reporting duties required to ensure that school lunch services under the federal lunch program, consistent with the needs of the charter school, are provided by the school district at the request of the charter school, that any funds due to the charter school under the federal lunch program be paid to the charter school as soon as the charter school begins serving food under the federal lunch program, and that the charter school is paid at the same time and in the same manner under the federal lunch program as other public schools serviced by the sponsor or the school district; test administration services, including payment of the costs of state-required or district-required student assessments; processing of teacher certificate data services; and information services, including equal access to student information systems that are used by public schools in the district in which the charter school is located. Student performance data for each student in a charter school, including, but not limited to, FCAT scores, standardized test scores, previous public school student report cards, and student performance measures, shall be provided by the sponsor to a charter school in the same manner provided to other public schools in the district.

2. A total administrative fee for the provision of such services shall be calculated based upon up to 5 percent of the available funds defined in paragraph (17)(b) for all students, except that when 75 percent or more of the students enrolled in the charter school are exceptional students as defined in s. 1003.01(3), the 5 percent of those available funds shall be calculated based on unweighted full-time equivalent students. However, a sponsor may only withhold up to a 5-percent administrative fee for enrollment for up to and including 250 students. For charter schools with a population of 251 or more students, the difference between the total administrative fee calculation and the amount of the administrative fee withheld may only be used for capital outlay purposes specified in s. 1013.62(3).

3. For high-performing charter schools, as defined in s. 1002.331, a sponsor may withhold a total administrative fee of up to 2 percent for enrollment up to and including 250 students per school.

4. In addition, a sponsor may withhold only up to a 5-percent administrative fee for enrollment for up to and including 500 students within a system of charter schools which meets all of the following:

a. Includes both conversion charter schools and nonconversion charter schools;

b. Has all schools located in the same county;

c. Has a total enrollment exceeding the total enrollment of at least one school district in the state;

d. Has the same governing board; and

e. Does not contract with a for-profit service provider for management of school operations.

5. The difference between the total administrative fee calculation and the amount of the administrative fee withheld pursuant to subparagraph 4. may be used for instructional and administrative purposes as well as for capital outlay purposes specified in s. 1013.62(3).

6. For a high-performing charter school system that also meets the requirements in subparagraph 4., a sponsor may withhold a 2-percent administrative fee for enrollments up to and including 500 students per system.

7. Sponsors shall not charge charter schools any additional fees or surcharges for administrative and educational services in addition to the maximum 5-percent administrative fee withheld pursuant to this paragraph.

8. The sponsor of a virtual charter school may withhold a fee of up to 5 percent. The funds shall be used to cover the cost of services provided under subparagraph 1. and implementation of the school district’s digital classrooms plan pursuant to s. 1011.62.

(b) If goods and services are made available to the charter school through the contract with the school district, they shall be provided to the charter school at a rate no greater than the district’s actual cost unless mutually agreed upon by the charter school and the sponsor in a contract negotiated separately from the charter. When mediation has failed to resolve disputes over contracted services or contractual matters not included in the charter, an appeal may be made for a dispute resolution hearing before the Charter School Appeal Commission. To maximize the use of state funds, school districts shall allow charter schools to participate in the sponsor’s bulk purchasing program if applicable.

(c) Transportation of charter school students shall be provided by the charter school consistent with the requirements of subpart I.E. of chapter 1006 and s. 1012.45. The governing body of the charter school may provide transportation through an agreement or contract with the district school board, a private provider, or parents. The charter school and the sponsor shall cooperate in making arrangements that ensure that transportation is not a barrier to equal access for all students residing within a reasonable distance of the charter school as determined in its charter.

(21) PUBLIC INFORMATION ON CHARTER SCHOOLS.—

(a) The Department of Education shall provide information to the public, directly and through sponsors, on how to form and operate a charter school and how to enroll in a charter school once it is created. This information shall include a model application form, standard charter contract, standard evaluation instrument, and standard charter renewal contract, which shall include the information specified in subsection (7) and shall be developed by consulting and negotiating with both school districts and charter schools before implementation. The charter and charter renewal contracts shall be used by charter school sponsors.

(b)1. The Department of Education shall report to each charter school receiving a school grade pursuant to s. 1008.34 or a school improvement rating pursuant to s. 1008.341 the school’s student assessment data.

2. The charter school shall report the information in subparagraph 1. to each parent of a student at the charter school, the parent of a child on a waiting list for the charter school, the district in which the charter school is located, and the governing board of the charter school. This paragraph does not abrogate the provisions of s. 1002.22, relating to student records, or the requirements of 20 U.S.C. s. 1232g, the Family Educational Rights and Privacy Act.

3.a. Pursuant to this paragraph, the Department of Education shall compare the charter school student performance data for each charter school in subparagraph 1. with the student performance data in traditional public schools in the district in which the charter school is located and other charter schools in the state. For alternative charter schools, the department shall compare the student performance data described in this paragraph with all alternative schools in the state. The comparative data shall be provided by the following grade groupings:

(I) Grades 3 through 5;

(II) Grades 6 through 8; and

(III) Grades 9 through 11.

b. Each charter school shall provide the information specified in this paragraph on its Internet website and also provide notice to the public at large in a manner provided by the rules of the State Board of Education. The State Board of Education shall adopt rules to administer the notice requirements of this subparagraph pursuant to ss. 120.536(1) and 120.54. The website shall include, through links or actual content, other information related to school performance.

(22) FACILITIES SHARED BY CHARTER SCHOOLS.—

(a) If a charter school moves out of a facility that is shared with another charter school having a separate Master School Identification Number, the charter school must provide for an audit of all equipment, educational materials and supplies, curriculum materials, and other items purchased or developed with federal charter school program grant funds, and such items must be transferred to the charter school’s new location. The audit report must be submitted to the Department of Education within 60 days after completion.

(b) A charter school may not transfer an enrolled student to another charter school having a separate Master School Identification Number without first obtaining the written approval of the student’s parent.

(23) ANALYSIS OF CHARTER SCHOOL PERFORMANCE.—Upon receipt of the annual report required by paragraph (9)(k), the Department of Education shall provide to the State Board of Education, the Commissioner of Education, the Governor, the President of the Senate, and the Speaker of the House of Representatives an analysis and comparison of the overall performance of charter school students, to include all students whose scores are counted as part of the statewide assessment program, versus comparable public school students in the district as determined by the statewide assessment program currently administered in the school district, and other assessments administered pursuant to s. 1008.22(3).

(24) RESTRICTION ON EMPLOYMENT OF RELATIVES.—

(a) This subsection applies to charter school personnel in a charter school operated by a private entity. As used in this subsection, the term:

1. “Charter school personnel” means a charter school owner, president, chairperson of the governing board of directors, superintendent, governing board member, principal, assistant principal, or any other person employed by the charter school who has equivalent decisionmaking authority and in whom is vested the authority, or to whom the authority has been delegated, to appoint, employ, promote, or advance individuals or to recommend individuals for appointment, employment, promotion, or advancement in connection with employment in a charter school, including the authority as a member of a governing body of a charter school to vote on the appointment, employment, promotion, or advancement of individuals.

2. “Relative” means father, mother, son, daughter, brother, sister, uncle, aunt, first cousin, nephew, niece, husband, wife, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother, or half sister.

(b) Charter school personnel may not appoint, employ, promote, or advance, or advocate for appointment, employment, promotion, or advancement, in or to a position in the charter school in which the personnel are serving or over which the personnel exercises jurisdiction or control any individual who is a relative. An individual may not be appointed, employed, promoted, or advanced in or to a position in a charter school if such appointment, employment, promotion, or advancement has been advocated by charter school personnel who serve in or exercise jurisdiction or control over the charter school and who is a relative of the individual or if such appointment, employment, promotion, or advancement is made by the governing board of which a relative of the individual is a member.

(c) The approval of budgets does not constitute “jurisdiction or control” for the purposes of this subsection.

Charter school personnel in schools operated by a municipality or other public entity are subject to s. 112.3135.

(25) LOCAL EDUCATIONAL AGENCY STATUS FOR CERTAIN CHARTER SCHOOL SYSTEMS.—A charter school system’s governing board shall be designated a local educational agency for the purpose of receiving federal funds, the same as though the charter school system were a school district, if the governing board of the charter school system has adopted and filed a resolution with its sponsoring district school board and the Department of Education in which the governing board of the charter school system accepts the full responsibility for all local education agency requirements and the charter school system meets all of the following:

(a) Includes both conversion charter schools and nonconversion charter schools;

(b) Has all schools located in the same county;

(c) Has a total enrollment exceeding the total enrollment of at least one school district in the state;

(d) Has the same governing board; and

(e) Does not contract with a for-profit service provider for management of school operations.

Such designation does not apply to other provisions unless specifically provided in law.

(26) STANDARDS OF CONDUCT AND FINANCIAL DISCLOSURE.—

(a) A member of a governing board of a charter school, including a charter school operated by a private entity, is subject to ss. 112.313(2), (3), (7), and (12) and 112.3143(3).

(b) A member of a governing board of a charter school operated by a municipality or other public entity is subject to s. 112.3145, which relates to the disclosure of financial interests.

(c) An employee of the charter school, or his or her spouse, or an employee of a charter management organization, or his or her spouse, may not be a member of the governing board of the charter school.

(27) MILITARY INSTALLATIONS.—

(a) The Legislature finds that military families face unique challenges due to the highly mobile nature of military service. Among the many challenges that military families face is providing a high-quality education for their children without disruption. The state has a compelling interest in assisting the development and enhancement of learning opportunities for military children and addressing their unique needs.

(b) It is the intent of the Legislature that a framework be established to address the needs of military children who, along with their families, face unique challenges due to the highly mobile nature of military service. In establishing this framework, military installation commanders are encouraged to collaboratively work with the Commissioner of Education to increase military family student achievement, which may include the establishment of charter schools on military installations. Although the State Board of Education, through the Commissioner of Education, shall supervise this collaboration, the applicable school district shall operate and maintain control over any school that is established on the military installation.

(28) RULEMAKING.—The Department of Education, after consultation with school districts and charter school directors, shall recommend that the State Board of Education adopt rules to implement specific subsections of this section. Such rules shall require minimum paperwork and shall not limit charter school flexibility authorized by statute. The State Board of Education shall adopt rules, pursuant to ss. 120.536(1) and 120.54, to implement a charter model application form, standard evaluation instrument, and standard charter and charter renewal contracts in accordance with this section.

History.—s. 98, ch. 2002-387; s. 23, ch. 2003-391; s. 1, ch. 2003-393; ss. 35, 78, ch. 2004-41; s. 3, ch. 2004-295; s. 1, ch. 2004-354; s. 1, ch. 2006-190; s. 2, ch. 2006-302; s. 5, ch. 2007-234; s. 14, ch. 2008-108; s. 4, ch. 2008-142; s. 1, ch. 2008-204; s. 7, ch. 2009-214; s. 24, ch. 2010-70; s. 6, ch. 2010-154; s. 6, ch. 2011-1; s. 27, ch. 2011-5; s. 13, ch. 2011-37; s. 8, ch. 2011-55; s. 2, ch. 2011-137; ss. 3, 5, ch. 2011-232; s. 93, ch. 2012-5; s. 6, ch. 2012-133; s. 2, ch. 2012-194; s. 5, ch. 2013-27; s. 42, ch. 2013-35; s. 156, ch. 2013-183; s. 2, ch. 2013-236; ss. 1, 2, ch. 2013-250; s. 35, ch. 2014-1; s. 3, ch. 2014-23; s. 24, ch. 2014-39; s. 7, ch. 2014-56; s. 4, ch. 2015-67; s. 4, ch. 2016-2; s. 7, ch. 2016-237.



1002.3305 - College-Preparatory Boarding Academy Pilot Program for at-risk students.

1002.3305 College-Preparatory Boarding Academy Pilot Program for at-risk students.—

(1) PROGRAM CREATION.—The College-Preparatory Boarding Academy Pilot Program is created for the purpose of providing unique educational opportunities to dependent or at-risk children who are academic underperformers but who have the potential to progress from at-risk to college-bound. The State Board of Education shall implement this program.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Board” means the board of trustees of a college-preparatory boarding academy for at-risk students.

(b) “Eligible student” means a student who is a resident of the state and entitled to attend school in a participating school district, is at risk of academic failure, is currently enrolled in grade 5 or 6, is from a family whose gross income is at or below 200 percent of the federal poverty guidelines, is eligible for benefits or services funded by Temporary Assistance for Needy Families (TANF) or Title IV-E of the Social Security Act, and meets at least one of the following additional risk factors:

1. The child is in foster care or has been declared an adjudicated dependent by a court.

2. The student’s head of household is not the student’s custodial parent.

3. The student resides in a household that receives a housing voucher or has been determined eligible for public housing assistance.

4. A member of the student’s immediate family has been incarcerated.

5. The child is covered under the terms of the state’s Child Welfare Waiver Demonstration project with the United States Department of Health and Human Services.

(c) “Operator” means a private, nonprofit corporation that is selected by the state under subsection (3) to operate the program.

(d) “Program” means a college-preparatory boarding academy for at-risk students which includes:

1. A remedial curriculum for middle school grades;

2. The college-preparatory curriculum for high school grades;

3. Extracurricular activities, including athletics and cultural events;

4. College admissions counseling;

5. Health and mental health services;

6. Tutoring;

7. Community service and service learning opportunities;

8. A residential student life program;

9. Extended school days and supplemental programs; and

10. Professional services focused on the language arts and reading standards, mathematics standards, science standards, technology standards, and developmental or life skill standards using innovative and best practices for all students.

(e) “Sponsor” means a public school district that acts as a sponsor pursuant to s. 1002.33.

(3) PROPOSALS.—

(a) The State Board of Education shall select a private, nonprofit corporation to operate the program which must meet all of the following qualifications:

1. The nonprofit corporation has, or will receive as a condition of the contract, a public charter school authorized under s. 1002.33 to offer grades 6 through 12, or has a partnership with a sponsor to operate a school.

2. The nonprofit corporation has experience operating a school or program similar to the program authorized under this section.

3. The nonprofit corporation has demonstrated success with a school or program similar to the program authorized under this section.

4. The nonprofit corporation has the capacity to finance and secure private funds for the development of a campus for the program.

(b) Within 60 days after July 1, 2011, the State Board of Education shall issue a request for proposals from private, nonprofit corporations interested in operating the program. The state board shall select operators from among the qualified responders within 120 days after the issuance of the requests for proposal.

(c) Each proposal must contain the following information:

1. The proposed location of the college-preparatory boarding academy;

2. A plan for offering grade 6 in the program’s initial year of operation and a plan for expanding the grade levels offered by the school in subsequent years; and

3. Any other information about the proposed educational program, facilities, or operations of the school determined necessary by the state board.

(4) CONTRACT.—The State Board of Education shall contract with the operator of a college-preparatory boarding academy. The contract must stipulate that:

(a) The academy operates only if, and to the extent that, it holds a valid charter authorized under s. 1002.33 or is authorized by a local school district defined as a sponsor pursuant to s. 1002.33.

(b) The operator finances and oversees the acquisition of a facility for the academy.

(c) The operator operates the academy in accordance with the terms of the proposal accepted by the state board.

(d) The operator complies with this section.

(e) The operator complies with any other provisions of law specified in the contract, the charter granted by the local school district or the operating agreement with the sponsor, and the rules adopted by the state board for schools operating in this state.

(f) The operator complies with the bylaws adopted pursuant to subsection (5).

(g) The operator complies with the standards for admission of students to the academy and for dismissal of students from the academy which are included in the contract and may be reevaluated and revised by mutual agreement between the operator and the state board.

(h) The operator meets the academic goals and other performance standards established by the contract.

(i) The state board or the operator may terminate the contract in accordance with the procedures specified in the contract, which must at least require that the party seeking termination give prior written notice of the intent to terminate and that the party receiving the termination notice is granted an opportunity to redress any grievances cited therein.

(j) If the school closes for any reason, the academy’s board of trustees execute the closing in a manner specified in the contract.

(5) OPERATOR BYLAWS.—The operator of the program shall adopt bylaws for the oversight and operation of the academy which are in accordance with this section, state law, and the contract between the operator and the State Board of Education. The bylaws must include procedures for the appointment of board members to the academy’s board of trustees, which may not exceed 25 members, 5 members of whom shall be appointed by the Governor with the advice and consent of the Senate. The bylaws are subject to approval of the state board.

(6) OUTREACH.—The program operator shall adopt an outreach program with the local education agency or school district and community. The outreach program must give special attention to the recruitment of eligible children in the state who are academic underperformers and who, if given the unique educational opportunity provided in the program, have the potential to progress from at-risk children to college-bound children.

(7) FUNDING.—The college-preparatory boarding academy must be a public school and part of the state’s program of education. The program may receive state and federal funding from noneducation sources, and such funds may be transferred between state agencies to provide for the operations of the program. The State Board of Education shall coordinate, streamline, and simplify any requirements to eliminate duplicate, redundant, or conflicting requirements and oversight by various governmental programs or agencies. Funding for the operation of the boarding academy is contingent on the development of a plan by the Department of Education, the Department of Juvenile Justice, and the Department of Children and Families which details how educational and noneducational funds that would otherwise be committed to the students in the school and their families can be repurposed to provide for the operation of the school and related services. Such plans must be based on federal and state funding streams for children and families meeting the eligibility criteria for eligible students as specified in paragraph (2)(b) and include recommendations for modifications to the criteria for eligible students which further the program’s goals or improve the feasibility of using existing funding sources. The plan shall be submitted, together with relevant budget requests, through the legislative budget request process under s. 216.023 or through requests for budget amendments to the Legislative Budget Commission in accordance with s. 216.181.

(8) STUDENT SERVICES.—Students enrolled in the program who have been adjudicated dependent must remain under the case management services and supervision of the lead agency and its respective providers. The operator may contract with its own providers as necessary to provide services to children in the program and to ensure continuity of the full range of services required by children in foster care who attend the academy. The decision of a foster parent to withdraw a child from the program who is in foster care and has been admitted to the program is subject to the review and approval of the state agency.

(9) MEDICAID BILLING.—This section does not prohibit an operator from appropriately billing Medicaid for services rendered to eligible students through the program or from earning federal or local funding for services provided.

(10) ADMISSION.—An eligible student may apply for admission to the program. If more eligible students apply for admission than the number of students permitted by the capacity established by the board of trustees, admission shall be determined by lottery. The college preparatory boarding academy may enter into an agreement with the Department of Children and Families to admit a designated number of students who are covered under the state’s Child Welfare Waiver Demonstration project and develop an alternative admissions process for these eligible students.

(11) STUDENT HOUSING.—Notwithstanding ss. 409.1677(3)(d) and 409.176 or any other provision of law, an operator may house and educate dependent, at-risk youth in its residential school for the purpose of facilitating the mission of the program and encouraging innovative practices.

(12) ANNUAL REPORT.—

(a) The State Board of Education shall issue an annual report for each college-preparatory boarding academy which includes all information applicable to schools.

(b) The college-preparatory boarding academy shall report to the Department of Education, in the form and manner prescribed in the contract, all information applicable to public schools and any additional information as specified by the contract.

(c) The operator shall comply with all provisions applicable to public schools. The operator shall provide the student’s legal guardians with sufficient information on whether the student is reading at grade level and whether the student gains at least a year’s worth of learning for every year spent in the program.

History.—s. 4, ch. 2011-236; s. 7, ch. 2013-45; s. 363, ch. 2014-19.



1002.331 - High-performing charter schools.

1002.331 High-performing charter schools.—

(1) A charter school is a high-performing charter school if it:

(a) Received at least two school grades of “A” and no school grade below “B,” pursuant to s. 1008.34, during each of the previous 3 school years.

(b) Received an unqualified opinion on each annual financial audit required under s. 218.39 in the most recent 3 fiscal years for which such audits are available.

(c) Did not receive a financial audit that revealed one or more of the financial emergency conditions set forth in s. 218.503(1) in the most recent 3 fiscal years for which such audits are available. However, this requirement is deemed met for a charter school-in-the-workplace if there is a finding in an audit that the school has the monetary resources available to cover any reported deficiency or that the deficiency does not result in a deteriorating financial condition pursuant to s. 1002.345(1)(a)3.

A virtual charter school established under s. 1002.33 is not eligible for designation as a high-performing charter school.

(2) A high-performing charter school is authorized to:

(a) Increase its student enrollment once per school year to more than the capacity identified in the charter, but student enrollment may not exceed the current facility capacity.

(b) Expand grade levels within kindergarten through grade 12 to add grade levels not already served if any annual enrollment increase resulting from grade level expansion is within the limit established in paragraph (a).

(c) Submit a quarterly, rather than a monthly, financial statement to the sponsor pursuant to s. 1002.33(9)(g).

(d) Consolidate under a single charter the charters of multiple high-performing charter schools operated in the same school district by the charter schools’ governing board regardless of the renewal cycle.

(e) Receive a modification of its charter to a term of 15 years or a 15-year charter renewal. The charter may be modified or renewed for a shorter term at the option of the high-performing charter school. The charter must be consistent with s. 1002.33(7)(a)19. and (10)(h) and (i), is subject to annual review by the sponsor, and may be terminated during its term pursuant to s. 1002.33(8).

A high-performing charter school shall notify its sponsor in writing by March 1 if it intends to increase enrollment or expand grade levels the following school year. The written notice shall specify the amount of the enrollment increase and the grade levels that will be added, as applicable. If a charter school notifies the sponsor of its intent to expand, the sponsor shall modify the charter within 90 days to include the new enrollment maximum and may not make any other changes. The sponsor may deny a request to increase the enrollment of a high-performing charter school if the commissioner has declassified the charter school as high-performing. If a high-performing charter school requests to consolidate multiple charters, the sponsor shall have 40 days after receipt of that request to provide an initial draft charter to the charter school. The sponsor and charter school shall have 50 days thereafter to negotiate and notice the charter contract for final approval by the sponsor.

(3)(a) A high-performing charter school may submit an application pursuant to s. 1002.33(6) in any school district in the state to establish and operate a new charter school that will substantially replicate its educational program. An application submitted by a high-performing charter school must state that the application is being submitted pursuant to this paragraph and must include the verification letter provided by the Commissioner of Education pursuant to subsection (4). If the sponsor fails to act on the application within 60 days after receipt, the application is deemed approved and the procedure in s. 1002.33(6)(h) applies. If the sponsor denies the application, the high-performing charter school may appeal pursuant to s. 1002.33(6).

(b) A high-performing charter school may not establish more than one charter school within the state under paragraph (a) in any year. A subsequent application to establish a charter school under paragraph (a) may not be submitted unless each charter school established in this manner achieves high-performing charter school status.

(4) The Commissioner of Education, upon request by a charter school, shall verify that the charter school meets the criteria in subsection (1) and provide a letter to the charter school and the sponsor stating that the charter school is a high-performing charter school pursuant to this section. The commissioner shall annually determine whether a high-performing charter school under subsection (1) continues to meet the criteria in that subsection. Such high-performing charter school shall maintain its high-performing status unless the commissioner determines that the charter school no longer meets the criteria in subsection (1), at which time the commissioner shall send a letter providing notification of its declassification as a high-performing charter school.

(5) A high-performing charter school replicated under this section may not be replicated as a virtual charter school.

History.—s. 1, ch. 2011-232; s. 3, ch. 2013-250; s. 8, ch. 2016-237.



1002.332 - High-performing charter school system.

1002.332 High-performing charter school system.—

(1) For purposes of this section, the term:

(a) “Entity” means a municipality or other public entity that is authorized by law to operate a charter school; a private, nonprofit corporation with tax-exempt status under s. 501(c)(3) of the Internal Revenue Code; or a private, for-profit education management corporation.

(b) “High-performing charter school system” means an entity that:

1. Operated at least three high-performing charter schools in the state during each of the previous 3 school years;

2. Operated a system of charter schools in which at least 50 percent of the charter schools were high-performing charter schools pursuant to s. 1002.331 and no charter school earned a school grade of “D” or “F” pursuant to s. 1008.34 in any of the previous 3 school years regardless of whether the entity currently operates the charter school, except that:

a. If the entity assumed operation of a public school pursuant to s. 1008.33(4)(b)3. with a school grade of “F,” that school’s grade may not be considered in determining high-performing charter school system status for a period of 3 years.

b. If the entity established a new charter school that served a student population the majority of which resided in a school zone served by a public school that earned a grade of “F” or three consecutive grades of “D” pursuant to s. 1008.34, that charter school’s grade may not be considered in determining high-performing charter school system status if it attained and maintained a school grade that was higher than that of the public school serving that school zone within 3 years after establishment; and

3. Did not receive a financial audit that revealed one or more of the financial emergency conditions set forth in s. 218.503(1) for any charter school assumed or established by the entity in the most recent 3 fiscal years for which such audits are available.

(2)(a) The Commissioner of Education shall verify all charter schools served by an entity and verify that the entity meets the criteria in this section for the previous school year and provide a letter to the entity stating that it is a high-performing charter school system.

1. As part of the commissioner’s verification, the entity shall identify all charter schools in this state which the entity has operated or provided services for the previous 3 years, regardless of whether the entity currently operates or provides services for the charter school. For all such charter schools that the entity no longer operates, the entity shall identify the reasons the entity terminated the operation or services or grounds stated by the charter school’s governing board in terminating the operation or services of the entity.

2. The commissioner shall annually determine whether a high-performing charter school system continues to meet the criteria in this section. A high-performing charter school system shall maintain its high-performing status unless the commissioner determines that the charter school system no longer meets the criteria in this section, at which time the commissioner shall send a letter providing notification of its declassification as a high-performing charter school system.

(b) A high-performing charter school system may replicate its high-performing charter schools pursuant to s. 1002.331(3).

History.—s. 2, ch. 2011-232; s. 3, ch. 2012-194; s. 4, ch. 2013-250.



1002.34 - Charter technical career centers.

1002.34 Charter technical career centers.—

(1) AUTHORIZATION.—The Legislature finds that the establishment of charter technical career centers can assist in promoting advances and innovations in workforce preparation and economic development. A charter technical career center may provide a learning environment that better serves the needs of a specific population group or a group of occupations, thus promoting diversity and choices within the public education and public postsecondary technical education community in this state. Therefore, the creation of such centers is authorized as part of the state’s program of public education. A charter technical career center may be formed by creating a new school or converting an existing school district or Florida College System institution program to charter technical status.

(2) PURPOSE.—The purpose of a charter technical career center is to:

(a) Develop a competitive workforce to support local business and industry and economic development.

(b) Create a training and education model that is reflective of marketplace realities.

(c) Offer a continuum of career educational opportunities using a school-to-work, tech-prep, technical, academy, and magnet school model.

(d) Provide career pathways for lifelong learning and career mobility.

(e) Enhance career and technical training.

(3) DEFINITIONS.—As used in this section, the term:

(a) “Charter technical career center” or “center” means a public school or a public technical center operated under a charter granted by a district school board or Florida College System institution board of trustees or a consortium, including one or more district school boards and Florida College System institution boards of trustees, that includes the district in which the facility is located, that is nonsectarian in its programs, admission policies, employment practices, and operations, and is managed by a board of directors.

(b) “Sponsor” means a district school board, a Florida College System institution board of trustees, or a consortium of one or more of each.

(4) CHARTER.—A sponsor may designate centers as provided in this section. An application to establish a center may be submitted by a sponsor or another organization that is determined, by rule of the State Board of Education, to be appropriate. However, an independent school is not eligible for status as a center. The charter must be signed by the governing body of the center and the sponsor and must be approved by the district school board and Florida College System institution board of trustees in whose geographic region the facility is located. If a charter technical career center is established by the conversion to charter status of a public technical center formerly governed by a district school board, the charter status of that center takes precedence in any question of governance. The governance of the center or of any program within the center remains with its board of directors unless the board agrees to a change in governance or its charter is revoked as provided in subsection (15). Such a conversion charter technical career center is not affected by a change in the governance of public technical centers or of programs within other centers that are or have been governed by district school boards. A charter technical career center, or any program within such a center, that was governed by a district school board and transferred to a Florida College System institution prior to the effective date of this act is not affected by this provision. An applicant who wishes to establish a center must submit to the district school board or Florida College System institution board of trustees, or a consortium of one or more of each, an application on a form developed by the Department of Education which includes:

(a) The name of the proposed center.

(b) The proposed structure of the center, including a list of proposed members of the board of directors or a description of the qualifications for and method of their appointment or election.

(c) The workforce development goals of the center, the curriculum to be offered, and the outcomes and the methods of assessing the extent to which the outcomes are met.

(d) The admissions policy and criteria for evaluating the admission of students.

(e) A description of the staff responsibilities and the proposed qualifications of the teaching staff.

(f) A description of the procedures to be implemented to ensure significant involvement of representatives of business and industry in the operation of the center.

(g) A method for determining whether a student has satisfied the requirements for graduation specified in s. 1002.3105(5), s. 1003.4281, or s. 1003.4282 and for completion of a postsecondary certificate or degree.

(h) A method for granting secondary and postsecondary diplomas, certificates, and degrees.

(i) A description of and address for the physical facility in which the center will be located.

(j) A method for resolving conflicts between the governing body of the center and the sponsor and between consortium members, if applicable.

(k) A method for reporting student data as required by law and rule.

(l) A statement that the applicant has participated in the training provided by the Department of Education.

(m) The identity of all relatives employed by the charter technical career center who are related to the center owner, president, chairperson of the governing board of directors, superintendent, governing board member, principal, assistant principal, or any other person employed by the center who has equivalent decisionmaking authority. As used in this paragraph, the term “relative” means father, mother, son, daughter, brother, sister, uncle, aunt, first cousin, nephew, niece, husband, wife, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother, or half sister.

(n) Other information required by the district school board or Florida College System institution board of trustees.

Students at a center must meet the same testing and academic performance standards as those established by law and rule for students at public schools and public technical centers. The students must also meet any additional assessment indicators that are included within the charter approved by the district school board or Florida College System institution board of trustees.

(5) APPLICATION.—An application to establish a center must be submitted by February 1 of the year preceding the school year in which the center will begin operation. The sponsor must review the application using an evaluation instrument developed by the Department of Education and make a final decision on whether to approve the application and grant the charter by March 1, and may condition the granting of a charter on the center’s taking certain actions or maintaining certain conditions. Such actions and conditions must be provided to the applicant in writing. The district school board or Florida College System institution board of trustees is not required to issue a charter to any person.

(6) SPONSOR.—A district school board or Florida College System institution board of trustees or a consortium of one or more of each may sponsor a center in the county in which the board has jurisdiction.

(a) A sponsor must review all applications for centers received through at least February 1 of each calendar year for centers to be opened at the beginning of the sponsor’s next school year. A sponsor may receive applications later than this date if it so chooses. To facilitate an accurate budget projection process, a sponsor shall be held harmless for FTE students who are not included in the FTE projection due to approval of applications after the FTE projection deadline. A sponsor must, by a majority vote, approve or deny an application no later than 60 days after the application is received. If an application is denied, the sponsor must, within 10 days, notify the applicant in writing of the specific reasons for denial, which must be based upon good cause. Upon approval of a charter application, the initial startup must be consistent with the beginning of the public school or Florida College System institution calendar for the district in which the charter is granted, unless the sponsor allows a waiver of this provision for good cause.

(b) An applicant may appeal any denial of its application to the State Board of Education within 30 days after the sponsor’s denial and shall notify the sponsor of its appeal. Any response of the sponsor must be submitted to the state board within 30 days after notification of the appeal. The State Board of Education must, by majority vote, accept or reject the decision of the sponsor no later than 60 days after an appeal is filed, pursuant to State Board of Education rule. The State Board of Education may reject an appeal for failure to comply with procedural rules governing the appeals process, and the rejection must describe the submission errors. The appellant may have up to 15 days after notice of rejection to resubmit an appeal. An application for appeal submitted after a rejection is timely if the original appeal was filed within 30 days after the sponsor’s denial. The State Board of Education shall remand the application to the sponsor with a written recommendation that the sponsor approve or deny the application, consistent with the state board’s decision. The decision of the State Board of Education is not subject to the provisions of chapter 120.

(c) The sponsor must act upon the recommendation of the State Board of Education within 30 days after it is received, unless the sponsor determines by competent substantial evidence that approving the state board’s recommendation would be contrary to law or the best interests of the students or the community. The sponsor must notify the applicant in writing concerning the specific reasons for its failure to follow the state board’s recommendation. The sponsor’s action on the state board’s recommendation is a final action, subject to judicial review.

(d)1. The Department of Education shall offer or arrange for training and technical assistance to centers which must include developing and amending business plans, estimating and accounting for costs and income, complying with state and federal grant and student performance accountability reporting requirements, implementing good business practices, and identifying state and federal financial aid the center may be eligible to receive.

2. An applicant must participate in the training provided by the department after approval of its application but at least 30 days before the first day of classes at the center. The department may provide technical assistance to an applicant upon written request.

(e) The terms and conditions for the operation of a center must be agreed to by the sponsor and the applicant in a written contract. The sponsor may not impose unreasonable requirements that violate the intent of giving centers greater flexibility to meet educational goals. The applicant and sponsor must reach an agreement on the provisions of the contract or the application is deemed denied.

(f) The sponsor shall monitor and review the center’s progress toward charter goals and shall monitor the center’s revenues and expenditures. The sponsor shall perform the duties provided in s. 1002.345.

(7) LEGAL ENTITY.—A center must organize as a nonprofit organization and adopt a name and corporate seal. A center is a body corporate and politic, with all powers to implement its charter program. The center may:

(a) Be a private or a public employer.

(b) Sue and be sued, but only to the same extent and upon the same conditions that a public entity can be sued.

(c) Acquire real property by purchase, lease, lease with an option to purchase, or gift, to use as a center facility.

(d) Receive and disburse funds.

(e) Enter into contracts or leases for services, equipment, or supplies.

(f) Incur temporary debts in anticipation of the receipt of funds.

(g) Solicit and accept gifts or grants for career center purposes.

(h) Take any other action that is not inconsistent with this section and rules adopted under this section.

(8) ELIGIBLE STUDENTS.—A center must be open to all students as space is available and may not discriminate in admissions policies or practices on the basis of an individual’s physical disability or proficiency in English or on any other basis that would be unlawful if practiced by a public school or a Florida College System institution. A center may establish reasonable criteria by which to evaluate prospective students, which criteria must be outlined in the charter.

(9) FACILITIES.—A center may be located in any suitable location, including part of an existing public school or Florida College System institution building, space provided on a public worksite, or a public building. A center’s facilities must comply with the State Uniform Building Code for Public Educational Facilities Construction adopted pursuant to s. 1013.37, or with applicable state minimum building codes pursuant to chapter 553, and state minimum fire protection codes pursuant to s. 633.208, adopted by the authority in whose jurisdiction the facility is located. If K-12 public school funds are used for construction, the facility must remain on the local school district’s Florida Inventory of School Houses (FISH) school building inventory of the district school board and must revert to the district school board if the consortium dissolves and the program is discontinued. If Florida College System institution public school funds are used for construction, the facility must remain on the local Florida College System institution’s facilities inventory and must revert to the local Florida College System institution board of trustees if the consortium dissolves and the program is discontinued. The additional student capacity created by the addition of the center to the local school district’s FISH may not be calculated in the permanent student capacity for the purpose of determining need or eligibility for state capital outlay funds while the facility is used as a center. If the construction of the center is funded jointly by K-12 public school funds and Florida College System institution funds, the sponsoring entities must agree, before granting the charter, on the appropriate owner and terms of transfer of the facility if the charter is dissolved.

(10) EXEMPTION FROM STATUTES.—

(a) A center must operate pursuant to its charter and is exempt from all statutes of the Florida School Code except provisions pertaining to civil rights and to student health, safety, and welfare, or as otherwise required by law.

(b) A center must comply with the Florida K-20 Education Code with respect to providing services to students with disabilities.

(c) A center must comply with the antidiscrimination provisions in s. 1000.05 and the provisions in s. 1002.33(24) which relate to the employment of relatives.

(11) FUNDING.—

(a) Notwithstanding any other provision of law, a charter technical career center’s student membership enrollment must be calculated pursuant to this section.

(b) Each district school board and Florida College System institution that sponsors a charter technical career center shall pay directly to the center an amount stated in the charter. State funding shall be generated for the center for its student enrollment and program outcomes as provided in law. A center is eligible for funding from workforce education funds, the Florida Education Finance Program, and the Florida College System Program Fund, depending upon the programs conducted by the center.

(c) A center may receive other state and federal aid, grants, and revenue through the district school board or Florida College System institution board of trustees.

(d) A center may receive gifts and grants from private sources.

(e) A center may not levy taxes or issue bonds, but it may charge a student tuition fee consistent with authority granted in its charter and permitted by law.

(f) A center shall provide for an annual financial audit in accordance with s. 218.39. A center shall provide a monthly financial statement to the sponsor. The monthly financial statement shall be in a form prescribed by the Department of Education.

(g) A center must define in the charter agreement the delivery system in which the instructional offering of educational services will be placed. The rules governing this delivery system must be applied to all of the center’s students and must authorize all other sponsoring educational systems to report required enrollment and student data based solely on the rules of the offering institution. Each sponsor shall earn full-time equivalent membership for each student for funding and reporting purposes.

(12) EMPLOYEES OF A CENTER.—

(a) A center may select its own employees.

(b) A center may contract for services with an individual, partnership, or a cooperative. Such persons contracted with are not public employees.

(c) If a center contracts with a public educational agency for services, the terms of employment must follow existing state law and rule and local policies and procedures.

(d) The employees of a center may bargain collectively, as a separate unit or as part of the existing district collective bargaining unit, as determined by the structure of the center.

(e) As a public employer, a center may participate in:

1. The Florida Retirement System upon application and approval as a “covered group” under s. 121.021(34). If a center participates in the Florida Retirement System, its employees are compulsory members of the Florida Retirement System.

2. The State Community College System Optional Retirement Program pursuant to s. 1012.875(2), if the charter is granted by a Florida College System institution that participates in the optional retirement program and meets the eligibility criteria of s. 121.051(2)(c).

(f) Teachers who are considered qualified by the career center are exempt from state certification requirements.

(g) A public school or Florida College System institution teacher or administrator may take a leave of absence to accept employment in a charter technical career center upon the approval of the school district or Florida College System institution.

(h) An employee who is on a leave of absence under this section may retain seniority accrued in that school district or Florida College System institution and may continue to be covered by the benefit programs of that district or Florida College System institution if the center and the district school board or Florida College System institution board of trustees agree to this arrangement and its financing.

(13) BOARD OF DIRECTORS AUTHORITY.—The board of directors of a center may decide matters relating to the operation of the school, including budgeting, curriculum, and operating procedures, subject to the center’s charter. The board of directors is responsible for performing the duties provided in s. 1002.345, including monitoring the corrective action plan. The board of directors must comply with s. 1002.33(26).

(14) ACCOUNTABILITY.—Each center must submit a report to the participating district school board or Florida College System institution board of trustees by August 1 of each year. The report must be in such form as the sponsor prescribes and must include:

(a) A discussion of progress made toward the achievement of the goals outlined in the center’s charter.

(b) A financial statement setting forth by appropriate categories the revenue and expenditures for the previous school year.

(15) TERMS OF THE CHARTER.—The term of an initial charter may not exceed 5 years. Thereafter, the sponsor may renew a charter for a period up to 5 years. The sponsor may refuse to renew a charter or may revoke a charter if the center has not fulfilled a condition imposed under the charter or if the center has violated any provision of the charter. The sponsor may place the center on probationary status to allow the implementation of a remedial plan, after which, if the plan is unsuccessful, the charter may be summarily revoked. The sponsor shall develop procedures and guidelines for the revocation and renewal of a center’s charter. The sponsor must give written notice of its intent not to renew the charter at least 12 months before the charter expires. If the sponsor revokes a charter before the scheduled expiration date, the sponsor must provide written notice to the governing board of the center at least 60 days before the date of termination, stating the grounds for the proposed revocation. The governing board of the center may request in writing an informal hearing before the sponsor within 14 days after receiving the notice of revocation. A revocation takes effect at the conclusion of a school year, unless the sponsor determines that earlier revocation is necessary to protect the health, safety, and welfare of students. The sponsor shall monitor and review the center in its progress toward the goals established in the charter and shall monitor the revenues and expenditures of the center.

(16) TRANSPORTATION.—The center may provide transportation, pursuant to chapter 1006, through a contract with the district school board or the Florida College System institution board of trustees, a private provider, or parents of students. The center must ensure that transportation is not a barrier to equal access for all students in grades K-12 residing within a reasonable distance of the facility.

(17) IMMUNITY.—For the purposes of tort liability, the governing body and employees of a center are governed by s. 768.28.

(18) RULES.—The State Board of Education shall adopt rules, pursuant to ss. 120.536(1) and 120.54, relating to the implementation of charter technical career centers, including rules to implement a charter model application form and an evaluation instrument in accordance with this section.

(19) EVALUATION; REPORT.—The Commissioner of Education shall provide for an annual comparative evaluation of charter technical career centers and public technical centers. The evaluation may be conducted in cooperation with the sponsor, through private contracts, or by department staff. At a minimum, the comparative evaluation must address the demographic and socioeconomic characteristics of the students served, the types and costs of services provided, and the outcomes achieved. By December 30 of each year, the Commissioner of Education shall submit to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Senate and House committees that have responsibility for secondary and postsecondary career and technical education a report of the comparative evaluation completed for the previous school year.

History.—s. 99, ch. 2002-387; s. 1, ch. 2004-357; s. 8, ch. 2009-214; s. 28, ch. 2011-5; s. 9, ch. 2011-55; s. 43, ch. 2013-35; s. 157, ch. 2013-183; s. 174, ch. 2014-17; s. 25, ch. 2014-39.



1002.345 - Determination of deteriorating financial conditions and financial emergencies for charter schools and charter technical career centers.

1002.345 Determination of deteriorating financial conditions and financial emergencies for charter schools and charter technical career centers.—This section applies to charter schools operating pursuant to s. 1002.33 and to charter technical career centers operating pursuant to s. 1002.34.

(1) EXPEDITED REVIEW; REQUIREMENTS.—

(a) A charter school or a charter technical career center is subject to an expedited review by the sponsor if one of the following occurs:

1. Failure to provide for an audit required by s. 218.39.

2. Failure to comply with reporting requirements pursuant to s. 1002.33(9) or s. 1002.34(11)(f) or (14).

3. A deteriorating financial condition identified through an annual audit pursuant to s. 218.39(5), a monthly financial statement pursuant to s. 1002.33(9)(g) or s. 1002.34(11)(f), or a quarterly financial statement pursuant to s. 1002.331(2)(c). “Deteriorating financial condition” means a circumstance that significantly impairs the ability of a charter school or a charter technical career center to generate enough revenues to meet its expenditures without causing the occurrence of a condition described in s. 218.503(1).

4. Notification pursuant to s. 218.503(2) that one or more of the conditions specified in s. 218.503(1) have occurred or will occur if action is not taken to assist the charter school or charter technical career center.

(b) A sponsor shall notify the governing board and the Commissioner of Education within 7 business days after one or more of the conditions specified in paragraph (a) occur.

(c) The governing board and the sponsor shall develop a corrective action plan and file the plan with the Commissioner of Education within 30 business days after notification is received as provided in paragraph (b). If the governing board and the sponsor are unable to agree on a corrective action plan, the Commissioner of Education shall determine the components of the plan. The governing board shall implement such plan.

(d) The governing board shall include the corrective action plan and the status of its implementation in the annual progress report to the sponsor which is required pursuant to s. 1002.33(9)(k) or s. 1002.34(14).

(e) If the governing board fails to implement the corrective action plan within 1 year after one or more of the conditions specified in paragraph (a) occur, the State Board of Education shall prescribe any steps necessary for the charter school or the charter technical career center to comply with state requirements.

(f) The chair of the governing board shall annually appear before the State Board of Education and report on the implementation of the State Board of Education’s requirements referenced in paragraph (e).

(2) FINANCIAL EMERGENCY; REQUIREMENTS.—

(a)1. If a financial audit conducted by a certified public accountant in accordance with s. 218.39 reveals that one or more of the conditions in s. 218.503(1) have occurred or will occur if action is not taken to assist the charter school or charter technical career center, the auditor shall notify the governing board of the charter school or charter technical career center, as appropriate, the sponsor, and the Commissioner of Education within 7 business days after the finding is made.

2. If the charter school or charter technical career center is found to be in a state of financial emergency pursuant to s. 218.503(4), the charter school or charter technical career center shall file a financial recovery plan pursuant to s. 218.503 with the sponsor and the Commissioner of Education within 30 days after being notified by the Commissioner of Education that a financial recovery plan is needed.

(b) The governing board shall include the financial recovery plan and the status of its implementation in the annual progress report to the sponsor which is required under s. 1002.33(9)(k) or s. 1002.34(14).

(3) RULES.—The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 for developing financial recovery and corrective action plans, defining a deteriorating financial condition pursuant to subparagraph (1)(a)3., and establishing procedures for determining a deteriorating financial condition pursuant to subparagraph (1)(a)3. and s. 218.39(5). In adopting the rules, the State Board of Education may obtain technical assistance from the Auditor General.

(4) TECHNICAL ASSISTANCE.—The Department of Education shall provide technical assistance to charter schools, charter technical career centers, governing boards, and sponsors in developing financial recovery and corrective action plans.

(5) FAILURE TO CORRECT DEFICIENCIES.—The sponsor may decide not to renew or may terminate a charter if the charter school or charter technical career center fails to correct the deficiencies noted in the corrective action plan within 1 year after being notified of the deficiencies or exhibits one or more financial emergency conditions specified in s. 218.503 for 2 consecutive years. This subsection does not affect a sponsor’s authority to terminate or not renew a charter pursuant to s. 1002.33(8).

History.—s. 9, ch. 2009-214; s. 26, ch. 2014-39.



1002.35 - New World School of the Arts.

1002.35 New World School of the Arts.—

(1) The New World School of the Arts is created as a center of excellence for the performing and visual arts, to serve all of the State of Florida. The school shall offer a program of academic and artistic studies in the visual and performing arts which shall be available to talented high school and college students.

(2)(a) For purposes of governance, the New World School of the Arts is assigned to Miami Dade College, the Miami-Dade County Public Schools, and one or more universities designated by the State Board of Education. The State Board of Education, in conjunction with the Board of Governors, shall assign to the New World School of the Arts a university partner or partners. In this selection, the State Board of Education and the Board of Governors shall consider the accreditation status of the core programs. Florida International University, in its capacity as the provider of university services to Miami-Dade County, shall be a partner to serve the New World School of the Arts, upon meeting the accreditation criteria. The respective boards shall appoint members to an executive board for administration of the school. The executive board may include community members and shall reflect proportionately the participating institutions. Miami Dade College shall serve as fiscal agent for the school.

(b) The New World School of the Arts Foundation is created for the purpose of providing auxiliary financial support for the school’s programs, including, but not limited to, the promotion and sponsorship of special events and scholarships. Foundation membership shall be determined by the executive board.

(c) The school may affiliate with other public or private educational or arts institutions. The school shall serve as a professional school for all qualified students within appropriations and limitations established by the Legislature and the respective educational institutions.

(3) The school shall submit annually a formula-driven budget request to the commissioner and the Legislature. This formula shall be developed in consultation with the Department of Education and staff of the Legislature. However, the actual funding for the school shall be determined by the Legislature in the General Appropriations Act.

(4) The State Board of Education and the Board of Governors shall utilize resources, programs, and faculty from the various state universities in planning and providing the curriculum and courses at the New World School of the Arts, drawing on program strengths at each state university.

History.—s. 100, ch. 2002-387; s. 81, ch. 2007-217; s. 176, ch. 2008-4.



1002.36 - Florida School for the Deaf and the Blind.

1002.36 Florida School for the Deaf and the Blind.—

(1) RESPONSIBILITIES.—The Florida School for the Deaf and the Blind, located in St. Johns County, is a state-supported residential public school for hearing-impaired and visually impaired students in preschool through 12th grade. The school is a component of the delivery of public education within Florida’s K-20 education system and shall be funded through the Department of Education. The school shall provide educational programs and support services appropriate to meet the education and related evaluation and counseling needs of hearing-impaired and visually impaired students in the state who meet enrollment criteria. Unless otherwise provided by law, the school shall comply with all laws and rules applicable to state agencies. Education services may be provided on an outreach basis for sensory-impaired children ages 0 through 5 years and to district school boards upon request. Graduates of the Florida School for the Deaf and the Blind shall be eligible for the William L. Boyd, IV, Florida Resident Access Grant Program as provided in s. 1009.89.

(2) MISSION.—The mission of the Florida School for the Deaf and the Blind is to utilize all available talent, energy, and resources to provide free appropriate public education for eligible sensory-impaired students of Florida. As a school of academic excellence, the school shall strive to provide students an opportunity to access education services in a caring, safe, unique learning environment to prepare them to be literate, employable, and independent lifelong learners. The school shall provide outreach services that include collaboration with district school boards and shall encourage input from students, staff, parents, and the community. As a diverse organization, the school shall foster respect and understanding for each individual.

(3) AUDITS.—The Auditor General shall conduct audits of the accounts and records of the Florida School for the Deaf and the Blind as provided in s. 11.45. The Department of Education’s Inspector General is authorized to conduct investigations at the school as provided in s. 1001.20(4)(e).

(4) BOARD OF TRUSTEES.—

(a) There is hereby created a Board of Trustees for the Florida School for the Deaf and the Blind which shall consist of seven members. Of these seven members, one appointee shall be a blind person and one appointee shall be a deaf person. Each member shall have been a resident of the state for a period of at least 10 years. Their terms of office shall be 4 years. The appointment of the trustees shall be by the Governor with the confirmation of the Senate. The Governor may remove any member for cause and shall fill all vacancies that occur.

(b) The board of trustees shall elect a chair annually. The trustees shall be reimbursed for travel expenses as provided in s. 112.061, the accounts of which shall be paid by the Chief Financial Officer upon itemized vouchers duly approved by the chair.

(c) The board of trustees has authority to adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of law relating to operation of the Florida School for the Deaf and the Blind. Such rules shall be submitted to the State Board of Education for approval or disapproval. After a rule is approved by the State Board of Education, the rule shall be filed immediately with the Department of State. The board of trustees shall act at all times in conjunction with the rules of the State Board of Education.

(d) The board of trustees is a body corporate and shall have a corporate seal. Unless otherwise provided by law, all actions of the board of trustees shall be consistent with all laws and rules applicable to state agencies. Title to any gift, donation, or bequest received by the board of trustees pursuant to subparagraph (e)11. shall vest in the board of trustees. Title to all other property and other assets of the Florida School for the Deaf and the Blind shall vest in the State Board of Education, but the board of trustees shall have complete jurisdiction over the management of the school.

(e) The board of trustees is invested with full power and authority to:

1. Appoint a president, faculty, teachers, and other employees and remove the same as in its judgment may be best and fix their compensation.

2. Procure professional services, such as medical, mental health, architectural, and engineering.

3. Procure legal services without the prior written approval of the Attorney General.

4. Determine eligibility of students and procedure for admission.

5. Provide for the students of the school necessary bedding, clothing, food, and medical attendance and such other things as may be proper for the health and comfort of the students without cost to their parents, except that the board of trustees may set tuition and other fees for nonresidents.

6. Provide for the proper keeping of accounts and records and for budgeting of funds.

7. Enter into contracts.

8. Sue and be sued.

9. Secure public liability insurance.

10. Do and perform every other matter or thing requisite to the proper management, maintenance, support, and control of the school at the highest efficiency economically possible, the board of trustees taking into consideration the purposes of the establishment.

11. Receive gifts, donations, and bequests of money or property, real or personal, tangible or intangible, from any person, firm, corporation, or other legal entity. However, the board of trustees may not obligate the state to any expenditure or policy that is not specifically authorized by law. If the bill of sale, will, trust indenture, deed, or other legal conveyance specifies terms and conditions concerning the use of such money or property, the board of trustees shall observe such terms and conditions.

12. Deposit outside the State Treasury such moneys as are received as gifts, donations, or bequests and may disburse and expend such moneys, upon its own warrant, for the use and benefit of the Florida School for the Deaf and the Blind and its students, as the board of trustees deems to be in the best interest of the school and its students. Such money or property does not constitute and may not be considered a part of any legislative appropriation.

13. Sell or convey by bill of sale, deed, or other legal instrument any property, real or personal, received as a gift, donation, or bequest, upon such terms and conditions as the board of trustees deems to be in the best interest of the school and its students.

14. Invest such moneys in securities enumerated under s. 215.47(1), (2)(c), (3), (4), and (10), and in The Common Fund, an Investment Management Fund exclusively for nonprofit educational institutions.

15. After receiving approval from the Administration Commission, exercise the power of eminent domain in the manner provided in chapter 73 or chapter 74.

(f) The board of trustees shall:

1. Prepare and submit legislative budget requests for operations and fixed capital outlay, in accordance with chapter 216 and ss. 1011.56 and 1013.60, to the Department of Education for review and approval. The department must analyze the amount requested for fixed capital outlay to determine if the request is consistent with the school’s campus master plan, educational plant survey, and facilities master plan. Projections of facility space needs may exceed the norm space and occupant design criteria established in the State Requirements for Educational Facilities.

2. Approve and administer an annual operating budget in accordance with ss. 1011.56 and 1011.57.

3. Require all funds received other than gifts, donations, bequests, funds raised by or belonging to student clubs or student organizations, and funds held for specific students or in accounts for individual students to be deposited in the State Treasury and expended as authorized in the General Appropriations Act.

4. Require all purchases to be in accordance with the provisions of chapter 287 except for purchases made with funds received as gifts, donations, or bequests; funds raised by or belonging to student clubs or student organizations; or funds held for specific students or in accounts for individual students.

5. Administer and maintain personnel programs for all employees of the board of trustees and the Florida School for the Deaf and the Blind who shall be state employees, including the personnel classification and pay plan established in accordance with ss. 110.205(2)(d) and 216.251(2)(a)2. for academic and academic administrative personnel, the provisions of chapter 110, and the provisions of law that grant authority to the Department of Management Services over such programs for state employees.

6. Give preference in appointment and retention in positions of employment as provided within s. 295.07(1).

7. Ensure that the Florida School for the Deaf and the Blind complies with s. 1013.351 concerning the coordination of planning between the Florida School for the Deaf and the Blind and local governing bodies.

8. Ensure that the Florida School for the Deaf and the Blind complies with s. 112.061 concerning per diem and travel expenses of public officers, employees, and authorized persons with respect to all funds other than funds received as gifts, donations, or bequests; funds raised by or belonging to student clubs or student organizations; or funds held for specific students or in accounts for individual students.

9. Adopt a master plan which specifies the mission and objectives of the Florida School for the Deaf and the Blind. The plan shall include, but not be limited to, procedures for systematically measuring the school’s progress toward meeting its objectives, analyzing changes in the student population, and modifying school programs and services to respond to such changes. The plan shall be for a period of 5 years and shall be reviewed for needed modifications every 2 years. The board of trustees shall submit the initial plan and subsequent modifications to the Speaker of the House of Representatives and the President of the Senate.

10. Designate a portion of the school as “The Verle Allyn Pope Complex for the Deaf,” in tribute to the late Senator Verle Allyn Pope.

(5) STUDENT AND EMPLOYEE PERSONNEL RECORDS.—The Board of Trustees for the Florida School for the Deaf and the Blind shall provide for the content and custody of student and employee personnel records. Student records shall be subject to the provisions of s. 1002.22. Employee personnel records shall be subject to the provisions of s. 1012.31.

(6) LEGAL SERVICES.—The Board of Trustees for the Florida School for the Deaf and the Blind may provide legal services for officers and employees of the board of trustees who are charged with civil or criminal actions arising out of and in the course of the performance of assigned duties and responsibilities. The board of trustees may provide for reimbursement of reasonable expenses for legal services for officers and employees of said board of trustees who are charged with civil or criminal actions arising out of and in the course of the performance of assigned duties and responsibilities upon successful defense by the officer or employee. However, in any case in which the officer or employee pleads guilty or nolo contendere or is found guilty of any such action, the officer or employee shall reimburse the board of trustees for any legal services that the board of trustees may have supplied pursuant to this section. The board of trustees may also reimburse an officer or employee thereof for any judgment that may be entered against him or her in a civil action arising out of and in the course of the performance of his or her assigned duties and responsibilities. Each expenditure by the board of trustees for legal defense of an officer or employee, or for reimbursement pursuant to this section, shall be made at a public meeting with notice pursuant to s. 120.525(1). The providing of such legal services or reimbursement under the conditions described in this subsection is declared to be a school purpose for which school funds may be expended.

(7) PERSONNEL SCREENING.—

(a) The Board of Trustees of the Florida School for the Deaf and the Blind shall, because of the special trust or responsibility of employees of the school, require all employees and applicants for employment to undergo personnel screening and security background investigations as provided in chapter 435, using the level 2 standards for screening set forth in that chapter, as a condition of employment and continued employment. The cost of a personnel screening and security background investigation for an employee of the school shall be paid by the school. The cost of such a screening and investigation for an applicant for employment may be paid by the school.

(b) As a prerequisite for initial and continuing employment at the Florida School for the Deaf and the Blind:

1. The applicant or employee shall submit to the Florida School for the Deaf and the Blind a complete set of fingerprints taken by an authorized law enforcement agency or an employee of the Florida School for the Deaf and the Blind who is trained to take fingerprints. The Florida School for the Deaf and the Blind shall submit the fingerprints to the Department of Law Enforcement for state processing and the Federal Bureau of Investigation for federal processing.

2.a. The applicant or employee shall attest to the minimum standards for good moral character as contained in chapter 435, using the level 2 standards set forth in that chapter under penalty of perjury.

b. New personnel shall be on a probationary status pending a determination of compliance with such minimum standards for good moral character. This paragraph is in addition to any probationary status provided for by Florida law or Florida School for the Deaf and the Blind rules or collective bargaining contracts.

3. The Florida School for the Deaf and the Blind shall review the record of the applicant or employee with respect to the crimes contained in s. 435.04 and shall notify the applicant or employee of its findings. When disposition information is missing on a criminal record, it shall be the responsibility of the applicant or employee, upon request of the Florida School for the Deaf and the Blind, to obtain and supply within 30 days the missing disposition information to the Florida School for the Deaf and the Blind. Failure to supply missing information within 30 days or to show reasonable efforts to obtain such information shall result in automatic disqualification of an applicant and automatic termination of an employee.

4. After an initial personnel screening and security background investigation, written notification shall be given to the affected employee within a reasonable time prior to any subsequent screening and investigation.

(c) The Florida School for the Deaf and the Blind may grant exemptions from disqualification as provided in s. 435.07.

(d) The Florida School for the Deaf and the Blind may not use the criminal records, private investigator findings, or information reference checks obtained by the school pursuant to this section for any purpose other than determining if a person meets the minimum standards for good moral character for personnel employed by the school. The criminal records, private investigator findings, and information from reference checks obtained by the Florida School for the Deaf and the Blind for determining the moral character of employees of the school are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(e) It is a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, for any person willfully, knowingly, or intentionally to:

1. Fail, by false statement, misrepresentation, impersonation, or other fraudulent means, to disclose in any application for voluntary or paid employment a material fact used in making a determination as to such person’s qualifications for a position of special trust.

2. Use the criminal records, private investigator findings, or information from reference checks obtained under this section or information obtained from such records or findings for purposes other than screening for employment or release such information or records to persons for purposes other than screening for employment.

(f) For the purpose of teacher certification, the Florida School for the Deaf and the Blind shall be considered a school district.

(g) For purposes of protecting the health, safety, or welfare of students, the Florida School for the Deaf and the Blind is considered a school district and must, except as otherwise provided in this section, comply with ss. 1001.03, 1001.42, 1001.51, 1006.061, 1012.27, 1012.315, 1012.32, 1012.33, 1012.56, 1012.795, and 1012.796.

(8) CAMPUS POLICE.—

(a) The Board of Trustees for the Florida School for the Deaf and the Blind is permitted and empowered to employ police officers for the school, who must be designated Florida School for the Deaf and the Blind campus police.

(b) Each Florida School for the Deaf and the Blind campus police officer is a law enforcement officer of the state and a conservator of the peace who has the authority to arrest, in accordance with the laws of this state, any person for a violation of state law or applicable county or municipal ordinance if that violation occurs on or in any property or facilities of the school. A campus police officer may also arrest a person off campus for a violation committed on campus after a hot pursuit of that person which began on campus. A campus police officer shall have full authority to bear arms in the performance of the officer’s duties and carry out a search pursuant to a search warrant on the campus. Florida School for the Deaf and the Blind campus police, upon request of the sheriff or local police authority, may serve subpoenas or other legal process and may make arrests of persons against whom arrest warrants have been issued or against whom charges have been made for violations of federal or state laws or county or municipal ordinances. Campus police officers shall have authority to enforce traffic laws within the boundaries of the campus in accordance with s. 316.640.

(c) The campus police shall promptly deliver all persons arrested and charged with felonies to the sheriff of the county within which the school is located and all persons arrested and charged with misdemeanors to the applicable authority as provided by law, but otherwise to the sheriff of the county in which the school is located.

(d) The campus police must meet the minimum standards established by the Criminal Justice Standards and Training Commission of the Department of Law Enforcement and chapter 943 for law enforcement officers. Each campus police officer must, before entering into the performance of the officer’s duties, take the oath of office established by the board of trustees. The board of trustees must provide a uniform set of identifying credentials to each campus police officer it employs.

(e) In performance of any of the powers, duties, and functions authorized by law, campus police have the same rights, protections, and immunities afforded other law enforcement officers.

(f) The board of trustees shall adopt rules, including, without limitation, rules for the appointment, employment, and removal of campus police in accordance with the State Career Service System and shall establish in writing a policy manual, that includes, without limitation, procedures for managing routine law enforcement situations and emergency law enforcement situations. The board of trustees shall furnish a copy of the policy manual to each of the campus police officers it employs. A campus police officer appointed by the board of trustees must have completed the training required by the school in the special needs and proper procedures for dealing with students served by the school.

(9) REPORT OF CAMPUS CRIME STATISTICS.—

(a) The school shall prepare an annual report of statistics of crimes committed on its campus and shall submit the report to the board of trustees and the Commissioner of Education. The data for these reports may be taken from the annual report of the Department of Law Enforcement. The board of trustees shall prescribe the form for submission of these reports.

(b) The school shall prepare annually a report of statistics of crimes committed on its campus for the preceding 3 years. The school shall give students and prospective students notice that this report is available upon request.

History.—s. 101, ch. 2002-387; s. 1944, ch. 2003-261; s. 65, ch. 2004-267; s. 3, ch. 2004-331; s. 1, ch. 2006-132; s. 4, ch. 2006-205; s. 15, ch. 2008-108; s. 96, ch. 2009-21; s. 9, ch. 2011-52; s. 1, ch. 2012-78.



1002.37 - The Florida Virtual School.

1002.37 The Florida Virtual School.—

(1)(a) The Florida Virtual School is established for the development and delivery of online and distance learning education. The Commissioner of Education shall monitor the school’s performance and report its performance to the State Board of Education and the Legislature.

(b) The mission of the Florida Virtual School is to provide students with technology-based educational opportunities to gain the knowledge and skills necessary to succeed. The school shall serve any student in the state who meets the profile for success in this educational delivery context and shall give priority to:

1. Students who need expanded access to courses in order to meet their educational goals, such as home education students and students in inner-city and rural high schools who do not have access to higher-level courses.

2. Students seeking accelerated access in order to obtain a high school diploma at least one semester early.

(c) To ensure students are informed of the opportunities offered by the Florida Virtual School, the commissioner shall provide the board of trustees of the Florida Virtual School access to the records of public school students in a format prescribed by the board of trustees.

The board of trustees of the Florida Virtual School shall identify appropriate performance measures and standards based on student achievement that reflect the school’s statutory mission and priorities, and shall implement an accountability system for the school that includes assessment of its effectiveness and efficiency in providing quality services that encourage high student achievement, seamless articulation, and maximum access.

(2) The Florida Virtual School shall be governed by a board of trustees comprised of seven members appointed by the Governor to 4-year staggered terms. The board of trustees shall be a public agency entitled to sovereign immunity pursuant to s. 768.28, and board members shall be public officers who shall bear fiduciary responsibility for the Florida Virtual School. The board of trustees shall have the following powers and duties:

(a)1. The board of trustees shall meet at least 4 times each year, upon the call of the chair, or at the request of a majority of the membership.

2. The fiscal year for the Florida Virtual School shall be the state fiscal year as provided in s. 216.011(1)(o).

(b) The board of trustees shall be responsible for the Florida Virtual School’s development of a state-of-the-art technology-based education delivery system that is cost-effective, educationally sound, marketable, and capable of sustaining a self-sufficient delivery system through the Florida Education Finance Program.

(c) The board of trustees shall aggressively seek avenues to generate revenue to support its future endeavors, and shall enter into agreements with distance learning providers. The board of trustees may acquire, enjoy, use, and dispose of patents, copyrights, and trademarks and any licenses and other rights or interests thereunder or therein. Ownership of all such patents, copyrights, trademarks, licenses, and rights or interests thereunder or therein shall vest in the state, with the board of trustees having full right of use and full right to retain the revenues derived therefrom. Any funds realized from patents, copyrights, trademarks, or licenses shall be considered internal funds as provided in s. 1011.07. Such funds shall be used to support the school’s marketing and research and development activities in order to improve courseware and services to its students.

(d) The board of trustees shall be responsible for the administration and control of all local school funds derived from all activities or sources and shall prescribe the principles and procedures to be followed in administering these funds.

(e) The Florida Virtual School may accrue supplemental revenue from supplemental support organizations, which include, but are not limited to, alumni associations, foundations, parent-teacher associations, and booster associations. The governing body of each supplemental support organization shall recommend the expenditure of moneys collected by the organization for the benefit of the school. Such expenditures shall be contingent upon the review of the executive director. The executive director may override any proposed expenditure of the organization that would violate Florida law or breach sound educational management.

(f) In accordance with law and rules of the State Board of Education, the board of trustees shall administer and maintain personnel programs for all employees of the board of trustees and the Florida Virtual School. The board of trustees may adopt rules, policies, and procedures related to the appointment, employment, and removal of personnel.

1. The board of trustees shall determine the compensation, including salaries and fringe benefits, and other conditions of employment for such personnel.

2. The board of trustees may establish and maintain a personnel loan or exchange program by which persons employed by the board of trustees for the Florida Virtual School as academic administrative and instructional staff may be loaned to, or exchanged with persons employed in like capacities by, public agencies either within or without this state, or by private industry. With respect to public agency employees, the program authorized by this subparagraph shall be consistent with the requirements of part II of chapter 112. The salary and benefits of board of trustees personnel participating in the loan or exchange program shall be continued during the period of time they participate in a loan or exchange program, and such personnel shall be deemed to have no break in creditable or continuous service or employment during such time. The salary and benefits of persons participating in the personnel loan or exchange program who are employed by public agencies or private industry shall be paid by the originating employers of those participants, and such personnel shall be deemed to have no break in creditable or continuous service or employment during such time.

3. The employment of all Florida Virtual School academic administrative and instructional personnel shall be subject to rejection for cause by the board of trustees, and shall be subject to policies of the board of trustees relative to certification, tenure, leaves of absence, sabbaticals, remuneration, and such other conditions of employment as the board of trustees deems necessary and proper, not inconsistent with law.

4. Each person employed by the board of trustees in an academic administrative or instructional capacity with the Florida Virtual School shall be entitled to a contract as provided by rules of the board of trustees.

5. All employees except temporary, seasonal, and student employees may be state employees for the purpose of being eligible to participate in the Florida Retirement System and receive benefits. The classification and pay plan, including terminal leave and other benefits, and any amendments thereto, shall be subject to review and approval by the Department of Management Services and the Executive Office of the Governor prior to adoption.

(g) The board of trustees shall establish priorities for admission of students in accordance with paragraph (1)(b).

(h) The board of trustees shall establish and distribute to all school districts and high schools in the state procedures for enrollment of students in courses offered by the Florida Virtual School.

(i) The board of trustees shall establish criteria defining the elements of an approved franchise. The board of trustees may enter into franchise agreements with Florida district school boards and may establish the terms and conditions governing such agreements. The board of trustees shall establish the performance and accountability measures and report the performance of each school district franchise to the Commissioner of Education.

(j) The board of trustees shall submit to the State Board of Education both forecasted and actual enrollments and credit completions for the Florida Virtual School, according to procedures established by the State Board of Education. At a minimum, such procedures must include the number of public, private, and home education students served by program and by county of residence.

(k) The board of trustees shall provide for the content and custody of student and employee personnel records. Student records shall be subject to the provisions of s. 1002.22. Employee records shall be subject to the provisions of s. 1012.31.

(l) The financial records and accounts of the Florida Virtual School shall be maintained under the direction of the board of trustees and under rules adopted by the State Board of Education for the uniform system of financial records and accounts for the schools of the state.

The Governor shall designate the initial chair of the board of trustees to serve a term of 4 years. Members of the board of trustees shall serve without compensation, but may be reimbursed for per diem and travel expenses pursuant to s. 112.061. The board of trustees shall be a body corporate with all the powers of a body corporate and such authority as is needed for the proper operation and improvement of the Florida Virtual School. The board of trustees is specifically authorized to adopt rules, policies, and procedures, consistent with law and rules of the State Board of Education related to governance, personnel, budget and finance, administration, programs, curriculum and instruction, travel and purchasing, technology, students, contracts and grants, and property as necessary for optimal, efficient operation of the Florida Virtual School. Tangible personal property owned by the board of trustees shall be subject to the provisions of chapter 273.

(3) Funding for the Florida Virtual School shall be provided as follows:

(a)1. The calculation of “full-time equivalent student” shall be as prescribed in s. 1011.61(1)(c)1.b.(V) and is subject to s. 1011.61(4).

2. For a student in a home education program, funding shall be provided in accordance with this subsection upon course completion if the parent verifies, upon enrollment for each course, that the student is registered with the school district as a home education student pursuant to s. 1002.41(1)(a).

(b) Full-time equivalent student credit completed through the Florida Virtual School, including credits completed during the summer, shall be reported to the Department of Education in the manner prescribed by the department and shall be funded through the Florida Education Finance Program.

(c) School districts may not limit student access to courses offered through the Florida Virtual School.

(d) Full-time equivalent student credit completion for courses offered through the Florida Virtual School shall be reported only by the Florida Virtual School. School districts shall report full-time equivalent student membership only for courses for which the district provides the instruction. Courses delivered by the Florida Virtual School on a public school campus shall be reported only by the school district in which the student is enrolled.

(e) The district cost differential as provided in s. 1011.62(2) shall be established as 1.000.

(f) The Florida Virtual School shall receive funds for operating purposes in an amount determined as follows: multiply the maximum allowable nonvoted discretionary millage for operations pursuant to s. 1011.71(1) and (3) by the value of 96 percent of the current year’s taxable value for school purposes for the state; divide the result by the total full-time equivalent membership of the state; and multiply the result by the full-time equivalent membership of the school. The amount thus obtained shall be discretionary operating funds and shall be appropriated from state funds in the General Appropriations Act.

(g) The Florida Virtual School shall receive additional state funds as may be provided in the General Appropriations Act; however, such funds may not be provided for the purpose of fulfilling the class size requirements in ss. 1003.03 and 1011.685.

(h) In addition to the funds provided in the General Appropriations Act, the Florida Virtual School may receive other funds from grants and donations.

(4) School districts operating a virtual school that is an approved franchise of the Florida Virtual School may count full-time equivalent students, as provided in paragraph (3)(a), if such school has been certified as an approved franchise by the Commissioner of Education based on criteria established by the board of trustees pursuant to paragraph (2)(i).

(5) Under no circumstance may the credit of the state be pledged on behalf of the Florida Virtual School.

(6) The board of trustees shall annually submit to the Governor, the Legislature, the Commissioner of Education, and the State Board of Education a complete and detailed report setting forth:

(a) The operations and accomplishments of the Florida Virtual School within the state and those occurring outside the state as Florida Virtual School Global.

(b) The marketing and operational plan for the Florida Virtual School and Florida Virtual School Global, including recommendations regarding methods for improving the delivery of education through the Internet and other distance learning technology.

(c) The assets and liabilities of the Florida Virtual School and Florida Virtual School Global at the end of the fiscal year.

(d) A copy of an annual financial audit of the accounts and records of the Florida Virtual School and Florida Virtual School Global, conducted by an independent certified public accountant and performed in accordance with rules adopted by the Auditor General.

(e) Recommendations regarding the unit cost of providing services to students through the Florida Virtual School and Florida Virtual School Global. In order to most effectively develop public policy regarding any future funding of the Florida Virtual School, it is imperative that the cost of the program is accurately identified. The identified cost of the program must be based on reliable data.

(f) Recommendations regarding an accountability mechanism to assess the effectiveness of the services provided by the Florida Virtual School and Florida Virtual School Global.

(7) The State Board of Education may adopt rules it deems necessary to implement reporting requirements for the Florida Virtual School.

(8)(a) The Florida Virtual School may provide full-time and part-time instruction for students in kindergarten through grade 12. To receive part-time instruction in kindergarten through grade 5, a student must meet at least one of the eligibility criteria in s. 1002.455(2).

(b) For students receiving part-time instruction in kindergarten through grade 5 and students receiving full-time instruction in kindergarten through grade 12 from the Florida Virtual School, the full-time equivalent student enrollment calculated under this subsection is subject to the requirements in s. 1011.61(4).

(9)(a) Public school students receiving full-time instruction in kindergarten through grade 12 by the Florida Virtual School must take all statewide assessments required pursuant to s. 1008.22.

(b) Public school students receiving part-time instruction by the Florida Virtual School in courses requiring statewide end-of-course assessments must take all statewide end-of-course assessments required pursuant to s. 1008.22.

(c) Unless an alternative testing site is mutually agreed to by the Florida Virtual School and the school district or as contracted under s. 1008.24, all statewide assessments must be taken at the school to which the student would be assigned according to district school board attendance areas. A school district must provide the student with access to the school’s testing facilities.

(10) The Florida Virtual School shall receive a school grade pursuant to s. 1008.34 for students receiving full-time instruction.

(11) The Auditor General shall conduct an operational audit of the Florida Virtual School, including Florida Virtual School Global. The scope of the audit shall include, but not be limited to, the administration of responsibilities relating to personnel; procurement and contracting; revenue production; school funds, including internal funds; student enrollment records; franchise agreements; information technology utilization, assets, and security; performance measures and standards; and accountability. The final report on the audit shall be submitted to the President of the Senate and the Speaker of the House of Representatives no later than January 31, 2014.

History.—s. 102, ch. 2002-387; s. 19, ch. 2003-391; s. 10, ch. 2009-59; s. 7, ch. 2010-154; s. 3, ch. 2011-137; s. 5, ch. 2011-175; s. 3, ch. 2012-192; s. 6, ch. 2013-27; s. 8, ch. 2013-45; s. 2, ch. 2013-225; s. 16, ch. 2016-237.



1002.38 - Opportunity Scholarship Program.

1002.38 Opportunity Scholarship Program.—

(1) FINDINGS AND INTENT.—The purpose of this section is to provide enhanced opportunity for students in this state to gain the knowledge and skills necessary for postsecondary education, a career education, or the world of work. The Legislature recognizes that the voters of the State of Florida, in the November 1998 general election, amended s. 1, Art. IX of the Florida Constitution so as to make education a paramount duty of the state. The Legislature finds that the State Constitution requires the state to provide a uniform, safe, secure, efficient, and high-quality system which allows the opportunity to obtain a high-quality education. The Legislature further finds that a student should not be compelled, against the wishes of the student’s parent, to remain in a school found by the state to be failing. The Legislature shall make available opportunity scholarships in order to give parents the opportunity for their children to attend a public school that is performing satisfactorily.

(2) OPPORTUNITY SCHOLARSHIP ELIGIBILITY.—

(a) A public school student’s parent may request and receive an opportunity scholarship for the student to enroll in and attend a public school in accordance with the provisions of this section if:

1. By assigned school attendance area or by special assignment, the student has spent the prior school year in attendance at a public school that has earned a grade of “F” or three consecutive grades of “D” pursuant to s. 1008.34 and the student’s attendance occurred during a school year in which such designation was in effect;

2. The student has been in attendance elsewhere in the public school system and has been assigned to such school for the next school year; or

3. The student has been notified that he or she has been assigned to such school for the next school year.

(b)  This section does not apply to a student who is enrolled in a school operating for the purpose of providing educational services to youth in Department of Juvenile Justice commitment programs. For purposes of continuity of educational choice, the opportunity scholarship shall remain in force until the student graduates from high school.

(3) SCHOOL DISTRICT OBLIGATIONS.—

(a) A school district shall, for each student enrolled in or assigned to a school that has been designated as provided in subsection (2):

1. Timely notify the parent of the student as soon as such designation is made of all options available pursuant to this section.

2. Offer that student’s parent an opportunity to enroll the student in a public school within the district that has been designated by the state as a school performing higher than that in which the student is currently enrolled or to which the student has been assigned, but not less than performance grade category “C.” The student shall have the opportunity to continue attendance in the higher-performing public school feeder pattern until the student graduates from high school.

(b) The parent of a student enrolled in or assigned to a school that has been designated as provided in subsection (2) may choose as an alternative to subparagraph (a)2. to enroll the student in and transport the student to a higher-performing public school that has available space in any other school district in the state, and that school district shall accept the student and report the student for purposes of the district’s funding pursuant to the Florida Education Finance Program.

(c) For students in the school district who are participating in the state Opportunity Scholarship Program, the school district shall provide locations and times to take all statewide assessments required pursuant to s. 1008.22.

(d) Students with disabilities who are eligible to receive services from the school district under federal or state law, and who participate in this program, remain eligible to receive services from the school district as provided by federal or state law.

(e)  If the parent chooses to request that the student be enrolled in a higher-performing public school in the school district, transportation costs to the higher-performing public school shall be the responsibility of the school district. The district may utilize state categorical transportation funds or state-appropriated public school choice incentive funds for this purpose.

(4) RULES.—The State Board of Education may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this section. Rules shall include penalties for noncompliance.

History.—s. 103, ch. 2002-387; s. 1945, ch. 2003-261; s. 79, ch. 2004-357; s. 1, ch. 2011-128; s. 6, ch. 2011-175; s. 4, ch. 2012-194.



1002.385 - The Gardiner Scholarship.

1002.385 The Gardiner Scholarship.—

(1) ESTABLISHMENT OF PROGRAM.—The Gardiner Scholarship Program is established to provide the option for a parent to better meet the individual educational needs of his or her eligible child. All written explanatory materials, state websites, scholarship organization materials, letters to parents, scholarship agreements, and any other information describing this program to the public shall refer to a scholarship under the program as the “Gardiner Scholarship.”

(2) DEFINITIONS.—As used in this section, the term:

(a) “Approved provider” means a provider approved by the Agency for Persons with Disabilities, a health care practitioner as defined in s. 456.001(4), or a provider approved by the department pursuant to s. 1002.66.

(b) “Curriculum” means a complete course of study for a particular content area or grade level, including any required supplemental materials and associated online instruction.

(c) “Department” means the Department of Education.

(d) “Disability” means, for a 3- or 4-year-old child or for a student in kindergarten to grade 12, autism spectrum disorder, as defined in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, published by the American Psychiatric Association; cerebral palsy, as defined in s. 393.063(6); Down syndrome, as defined in s. 393.063(15); an intellectual disability, as defined in s. 393.063(24); Phelan-McDermid syndrome, as defined in s. 393.063(28); Prader-Willi syndrome, as defined in s. 393.063(29); spina bifida, as defined in s. 393.063(40); being a high-risk child, as defined in s. 393.063(23)(a); muscular dystrophy; and Williams syndrome.

(e) “Eligible nonprofit scholarship-funding organization” or “organization” means a nonprofit scholarship-funding organization that is approved pursuant to s. 1002.395(16).

(f) “Eligible postsecondary educational institution” means a Florida College System institution; a state university; a school district technical center; a school district adult general education center; an independent college or university that is eligible to participate in the William L. Boyd, IV, Florida Resident Access Grant Program under s. 1009.89; or an accredited independent postsecondary educational institution, as defined in s. 1005.02, which is licensed to operate in the state pursuant to requirements specified in part III of chapter 1005.

(g) “Eligible private school” means a private school, as defined in s. 1002.01, which is located in this state, which offers an education to students in any grade from kindergarten to grade 12, and which meets the requirements of:

1. Sections 1002.42 and 1002.421; and

2. A scholarship program under s. 1002.39 or s. 1002.395, as applicable, if the private school participates in a scholarship program under s. 1002.39 or s. 1002.395.

(h) “IEP” means individual education plan.

(i) “Parent” means a resident of this state who is a parent, as defined in s. 1000.21.

(j) “Program” means the Gardiner Scholarship Program established in this section.

(3) PROGRAM ELIGIBILITY.—A parent of a student with a disability may request and receive from the state a Gardiner Scholarship for the purposes specified in subsection (5) if:

(a) The student:

1. Is a resident of this state;

2. Is 3 or 4 years of age on or before September 1 of the year in which the student applies for program participation or is eligible to enroll in kindergarten through grade 12 in a public school in this state;

3. Has a disability as defined in paragraph (2)(d); and

4. Is the subject of an IEP written in accordance with rules of the State Board of Education or has received a diagnosis of a disability from a physician who is licensed under chapter 458 or chapter 459 or a psychologist who is licensed under chapter 490.

(b) The parent has applied to an eligible nonprofit scholarship-funding organization to participate in the program by February 1 before the school year in which the student will participate or an alternative date as set by the organization for any vacant, funded slots. The request must be communicated directly to the organization in a manner that creates a written or electronic record of the request and the date of receipt of the request. In addition to the application and any documentation required by the organization or by State Board of Education rule, the parent may submit a final verification document pursuant to this paragraph to receive scholarship funds in the student’s account before the department confirms program eligibility pursuant to paragraph (9)(e). The final verification document must consist of one of the following items applicable to the student:

1. A completed withdrawal form from the school district, if the student was enrolled in a public school before the determination of program eligibility.

2. A letter of admission or enrollment from an eligible private school for the fiscal year in which the student wishes to participate and, if applicable, a copy of the notification from the private school that the student has withdrawn from the John M. McKay Scholarships for Students with Disabilities Program or the Florida Tax Credit Scholarship Program.

3. A copy of the notice of the parent’s intent to establish and maintain a home education program required by s. 1002.41(1)(a) or the annual educational evaluation of the student in a home education program, which is required by s. 1002.41(2).

(4) PROGRAM PROHIBITIONS.—A student is not eligible for the program if he or she is:

(a) Enrolled in a public school, including, but not limited to, the Florida School for the Deaf and the Blind; the Florida Virtual School; the College-Preparatory Boarding Academy; a developmental research school authorized under s. 1002.32; a charter school authorized under s. 1002.33, s. 1002.331, or s. 1002.332; or a virtual education program authorized under s. 1002.45. For purposes of this paragraph, a 3- or 4-year-old child who receives services funded through the Florida Education Finance Program is considered to be a student enrolled in a public school. Funding provided under this section for a child eligible for enrollment in the Voluntary Prekindergarten Education Program shall constitute funding for the child under part V of this chapter, and no additional funding shall be provided for the child under part V.

(b) Enrolled in a school operating for the purpose of providing educational services to youth in the Department of Juvenile Justice commitment programs.

(c) Receiving a scholarship pursuant to the Florida Tax Credit Scholarship Program under s. 1002.395 or the John M. McKay Scholarships for Students with Disabilities Program under s. 1002.39.

(d) Receiving any other educational scholarship pursuant to this chapter.

(5) AUTHORIZED USES OF PROGRAM FUNDS.—Program funds must be used to meet the individual educational needs of an eligible student and may be spent for the following purposes:

(a) Instructional materials, including digital devices, digital periphery devices, and assistive technology devices that allow a student to access instruction or instructional content and training on the use of and maintenance agreements for these devices.

(b) Curriculum as defined in paragraph (2)(b).

(c) Specialized services by approved providers that are selected by the parent. These specialized services may include, but are not limited to:

1. Applied behavior analysis services as provided in ss. 627.6686 and 641.31098.

2. Services provided by speech-language pathologists as defined in s. 468.1125.

3. Occupational therapy services as defined in s. 468.203.

4. Services provided by physical therapists as defined in s. 486.021.

5. Services provided by listening and spoken language specialists and an appropriate acoustical environment for a child who is deaf or hard of hearing and who has received an implant or assistive hearing device.

(d) Enrollment in, or tuition or fees associated with enrollment in, a home education program, an eligible private school, an eligible postsecondary educational institution or a program offered by the institution, a private tutoring program authorized under s. 1002.43, a virtual program offered by a department-approved private online provider that meets the provider qualifications specified in s. 1002.45(2)(a), the Florida Virtual School as a private paying student, or an approved online course offered pursuant to s. 1003.499 or s. 1004.0961.

(e) Fees for nationally standardized, norm-referenced achievement tests, Advanced Placement Examinations, industry certification examinations, assessments related to postsecondary education, or other assessments.

(f) Contributions to the Stanley G. Tate Florida Prepaid College Program pursuant to s. 1009.98 or the Florida College Savings Program pursuant to s. 1009.981, for the benefit of the eligible student.

(g) Contracted services provided by a public school or school district, including classes. A student who receives services under a contract under this paragraph is not considered enrolled in a public school for eligibility purposes as specified in subsection (4).

(h) Tuition and fees for part-time tutoring services provided by a person who holds a valid Florida educator’s certificate pursuant to s. 1012.56; a person who holds an adjunct teaching certificate pursuant to s. 1012.57; or a person who has demonstrated a mastery of subject area knowledge pursuant to s. 1012.56(5). As used in this paragraph, the term “part-time tutoring services” does not qualify as regular school attendance as defined in s. 1003.01(13)(e).

(i) Fees for specialized summer education programs.

(j) Fees for specialized after-school education programs.

(k) Transition services provided by job coaches.

(l) Fees for an annual evaluation of educational progress by a state-certified teacher under s. 1002.41(1)(c), if this option is chosen for a home education student.

(m) Tuition and fees associated with programs offered by Voluntary Prekindergarten Education Program providers approved pursuant to s. 1002.55 and school readiness providers approved pursuant to s. 1002.88.

A provider of any services receiving payments pursuant to this subsection may not share, refund, or rebate any moneys from the Gardiner Scholarship with the parent or participating student in any manner.

(6) TERM OF THE PROGRAM.—For purposes of continuity of educational choice and program integrity:

(a)1. Program payments made by the state to an organization for a Gardiner Scholarship under this section shall continue until:

a. The parent does not renew program eligibility;

b. The organization determines that the student is not eligible for program renewal;

c. The Commissioner of Education suspends or revokes program participation or use of funds;

d. The student’s parent has forfeited participation in the program for failure to comply with subsection (11);

e. The student enrolls in a public school; or

f. The student graduates from high school or attains 22 years of age, whichever occurs first.

2. Reimbursements for program expenditures may continue until the account balance is expended or the account is closed pursuant to paragraph (b).

(b)1. A student’s scholarship account must be closed and any remaining funds, including, but not limited to, contributions made to the Stanley G. Tate Florida Prepaid College Program or earnings from or contributions made to the Florida College Savings Program using program funds pursuant to paragraph (5)(f), shall revert to the state upon:

a. Denial or revocation of program eligibility by the commissioner for fraud or abuse, including, but not limited to, the student or student’s parent accepting any payment, refund, or rebate, in any manner, from a provider of any services received pursuant to subsection (5); or

b. After any period of 3 consecutive years after high school completion or graduation during which the student has not been enrolled in an eligible postsecondary educational institution or a program offered by the institution.

2. The commissioner must notify the parent and the organization when a Gardiner Scholarship account is closed and program funds revert to the state.

(7) SCHOOL DISTRICT OBLIGATIONS; PARENTAL OPTIONS.—

(a)1. The parent of a student with a disability who does not have an IEP in accordance with subparagraph (3)(a)4. or who seeks a reevaluation of an existing IEP may request an IEP meeting and evaluation from the school district in order to obtain or revise a matrix of services. The school district shall notify a parent who has made a request for an IEP that the district is required to complete the IEP and matrix of services within 30 days after receiving notice of the parent’s request. The school district shall conduct a meeting and develop an IEP and a matrix of services within 30 days after receipt of the parent’s request in accordance with State Board of Education rules. The school district must complete a matrix that assigns the student to one of the levels of service as they existed before the 2000-2001 school year.

2.a. The school district must provide the student’s parent and the department with the student’s matrix level within 10 calendar days after its completion.

b. The department shall notify the parent and the organization of the amount of the funds awarded within 10 days after receiving the school district’s notification of the student’s matrix level.

c. A school district may change a matrix of services only if the change is a result of an IEP reevaluation or to correct a technical, typographical, or calculation error.

(b) For each student participating in the program who chooses to participate in statewide, standardized assessments under s. 1008.22 or the Florida Alternate Assessment, the school district in which the student resides must notify the student and his or her parent about the locations and times to take all statewide, standardized assessments.

(8) PRIVATE SCHOOL ELIGIBILITY AND OBLIGATIONS.—An eligible private school may be sectarian or nonsectarian and shall:

(a) Comply with all requirements for private schools participating in state school choice scholarship programs pursuant to s. 1002.421.

(b) Provide to the organization, upon request, all documentation required for the student’s participation, including the private school’s and student’s fee schedules.

(c) Be academically accountable to the parent for meeting the educational needs of the student by:

1. At a minimum, annually providing to the parent a written explanation of the student’s progress.

2. Annually administering or making provision for students participating in the program in grades 3 through 10 to take one of the nationally norm-referenced tests identified by the Department of Education or the statewide assessments pursuant to s. 1008.22. Students with disabilities for whom standardized testing is not appropriate are exempt from this requirement. A participating private school shall report a student’s scores to the parent.

3. Cooperating with the scholarship student whose parent chooses to have the student participate in the statewide assessments pursuant to s. 1008.22 or, if a private school chooses to offer the statewide assessments, administering the assessments at the school.

a. A participating private school may choose to offer and administer the statewide assessments to all students who attend the private school in grades 3 through 10.

b. A participating private school shall submit a request in writing to the Department of Education by March 1 of each year in order to administer the statewide assessments in the subsequent school year.

(d) Employ or contract with teachers who have regular and direct contact with each student receiving a scholarship under this section at the school’s physical location.

(e) Annually contract with an independent certified public accountant to perform the agreed-upon procedures developed under s. 1002.395(6)(o) and produce a report of the results if the private school receives more than $250,000 in funds from scholarships awarded under this section in the 2014-2015 state fiscal year or a state fiscal year thereafter. A private school subject to this paragraph must submit the report by September 15, 2015, and annually thereafter to the organization that awarded the majority of the school’s scholarship funds. The agreed-upon procedures must be conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants.

The inability of a private school to meet the requirements of this subsection constitutes a basis for the ineligibility of the private school to participate in the program as determined by the commissioner.

(9) DEPARTMENT OF EDUCATION OBLIGATIONS.—The department shall:

(a) Maintain on its website a list of approved providers as required in s. 1002.66, eligible postsecondary educational institutions, eligible private schools, and organizations and may identify or provide links to lists of other approved providers.

(b) Require each organization to verify eligible expenditures before the distribution of funds for any expenditures made pursuant to paragraphs (5)(a) and (b). Review of expenditures made for services specified in paragraphs (5)(c)-(m) may be completed after the purchase is made.

(c) Investigate any written complaint of a violation of this section by a parent, a student, a private school, a public school or a school district, an organization, a provider, or another appropriate party in accordance with the process established by s. 1002.395(9)(f).

(d) Require quarterly reports by an organization, which must, at a minimum, include the number of students participating in the program; the demographics of program participants; the disability category of program participants; the matrix level of services, if known; the program award amount per student; the total expenditures for the purposes specified in subsection (5); the types of providers of services to students; and any other information deemed necessary by the department.

(e) Compare the list of students participating in the program with the public school student enrollment lists, Voluntary Prekindergarten Education Program enrollment lists, and the list of students participating in school choice scholarship programs established pursuant to this chapter before each scholarship award is provided to the organization, and subsequently throughout the school year, to avoid duplicate payments and confirm program eligibility. A parent who files a final verification pursuant to paragraph (3)(b) shall receive scholarship funds before the department confirms program eligibility.

(10) COMMISSIONER OF EDUCATION AUTHORITY AND OBLIGATIONS.—

(a) The Commissioner of Education:

1. May suspend or revoke program participation or use of program funds by the student or participation or eligibility of an organization, eligible private school, eligible postsecondary educational institution, approved provider, or other party for a violation of this section.

2. May determine the length of, and conditions for lifting, a suspension or revocation specified in this subsection.

3. May recover unexpended program funds or withhold payment of an equal amount of program funds to recover program funds that were not authorized for use.

4. Shall deny or terminate program participation upon a parent’s forfeiture of a Gardiner Scholarship pursuant to subsection (11).

(b) In determining whether to suspend or revoke participation or lift a suspension or revocation in accordance with this subsection, the commissioner may consider factors that include, but are not limited to, acts or omissions that led to a previous suspension or revocation of participation in a state or federal program or an education scholarship program; failure to reimburse the organization for funds improperly received or retained; failure to reimburse government funds improperly received or retained; imposition of a prior criminal sanction related to the person or entity or its officers or employees; imposition of a civil fine or administrative fine, license revocation or suspension, or program eligibility suspension, termination, or revocation related to a person’s or entity’s management or operation; or other types of criminal proceedings in which the person or entity or its officers or employees were found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, any offense involving fraud, deceit, dishonesty, or moral turpitude.

(11) PARENT AND STUDENT RESPONSIBILITIES FOR PROGRAM PARTICIPATION.—A parent who applies for program participation under this section is exercising his or her parental option to determine the appropriate placement or the services that best meet the needs of his or her child. The scholarship award for a student is based on a matrix that assigns the student to support Level III services. If a parent receives an IEP and a matrix of services from the school district pursuant to subsection (7), the amount of the payment shall be adjusted as needed, when the school district completes the matrix.

(a) To satisfy or maintain program eligibility, including eligibility to receive and spend program payments, the parent must sign an agreement with the organization and annually submit a notarized, sworn compliance statement to the organization to:

1. Affirm that the student is enrolled in a program that meets regular school attendance requirements as provided in s. 1003.01(13)(b)-(d).

2. Affirm that the program funds are used only for authorized purposes serving the student’s educational needs, as described in subsection (5).

3. Affirm that the parent is responsible for the education of his or her student by, as applicable:

a. Requiring the student to take an assessment in accordance with paragraph (8)(c);

b. Providing an annual evaluation in accordance with s. 1002.41(1)(c); or

c. Requiring the child to take any preassessments and postassessments selected by the provider if the child is 4 years of age and is enrolled in a program provided by an eligible Voluntary Prekindergarten Education Program provider. A student with disabilities for whom a preassessment and postassessment is not appropriate is exempt from this requirement. A participating provider shall report a student’s scores to the parent.

4. Affirm that the student remains in good standing with the provider or school if those options are selected by the parent.

(b) The parent must file an application for initial program participation with an organization by the dates established pursuant to this section.

(c) The parent must notify the school district that the student is participating in the Gardiner Scholarship Program if the parent chooses to enroll the student in a home education program as provided in s. 1002.41. This notification is not in lieu of the required notification a parent must submit to the district when establishing a home education program pursuant to s. 1002.41(1)(a).

(d) The parent must enroll his or her child in a program from a Voluntary Prekindergarten Education Program provider authorized under s. 1002.55, a school readiness provider authorized under s. 1002.88, or an eligible private school if either option is selected by the parent.

(e) The parent must annually renew participation in the program. Notwithstanding any changes to the student’s IEP, a student who was previously eligible for participation in the program shall remain eligible to apply for renewal. However, for a high-risk child to continue to participate in the program in the school year after he or she reaches 6 years of age, the child’s application for renewal of program participation must contain documentation that the child has a disability defined in paragraph (2)(d) other than high-risk status.

(f) The parent is responsible for procuring the services necessary to educate the student. When the student receives a Gardiner Scholarship, the district school board is not obligated to provide the student with a free appropriate public education. For purposes of s. 1003.57 and the Individuals with Disabilities in Education Act, a participating student has only those rights that apply to all other unilaterally parentally placed students, except that, when requested by the parent, school district personnel must develop an individual education plan or matrix level of services.

(g) The parent is responsible for all eligible expenses in excess of the amount of the Gardiner Scholarship.

(h) The parent may not transfer any prepaid college plan or college savings plan funds contributed pursuant to paragraph (5)(f) to another beneficiary while the plan contains funds contributed pursuant to this section.

(i) The parent may not receive a payment, refund, or rebate from an approved provider of any services under this program.

A parent who fails to comply with this subsection forfeits the Gardiner Scholarship.

(12) OBLIGATIONS OF SCHOLARSHIP-FUNDING ORGANIZATIONS.—An organization may establish Gardiner Scholarships for eligible students by:

(a) Receiving applications and determining student eligibility in accordance with the requirements of this section. When an application is approved, the organization must provide the department with information on the student to enable the department to determine student funding in accordance with subsection (13).

(b) Notifying parents of their receipt of a scholarship on a first-come, first-served basis, based upon the funds provided.

(c) Establishing a date pursuant to paragraph (3)(b) by which a parent must confirm initial or continuing participation in the program.

(d) Reviewing applications and awarding scholarship funds to approved applicants using the following priorities:

1. Renewing students from the previous school year;

2. Students retained on the previous school year’s wait list;

3. Newly approved applicants; and

4. Late-filed applicants.

An approved student who does not receive a scholarship must be placed on the wait list in the order in which his or her application is approved. The students on the wait list or subsequent late-filing applicants may be allowed to participate in the program during the fiscal year, within the amount of funds provided. A student who does not receive a scholarship within the fiscal year shall be retained on the wait list for the subsequent year.

(e) Establishing and maintaining separate accounts for each eligible student. For each account, the organization must maintain a record of accrued interest that is retained in the student’s account and available only for authorized program expenditures.

(f) Verifying qualifying educational expenditures pursuant to the requirements of paragraph (9)(b).

(g) Returning any remaining program funds to the department pursuant to paragraph (6)(b).

(h) Notifying the parent about the availability of, and the requirements associated with requesting, an initial IEP or IEP reevaluation every 3 years for each student participating in the program.

(i) Notifying the department of any violation of this section.

(j) Documenting each scholarship student’s eligibility for a fiscal year before granting a scholarship for that fiscal year pursuant to paragraph (3)(b).

(13) FUNDING AND PAYMENT.—

(a)1. The maximum funding amount granted for an eligible student with a disability, pursuant to subsection (3), shall be equivalent to the base student allocation in the Florida Education Finance Program multiplied by the appropriate cost factor for the educational program which would have been provided for the student in the district school to which he or she would have been assigned, multiplied by the district cost differential.

2. In addition, an amount equivalent to a share of the guaranteed allocation for exceptional students in the Florida Education Finance Program shall be determined and added to the amount in subparagraph 1. The calculation shall be based on the methodology and the data used to calculate the guaranteed allocation for exceptional students for each district in chapter 2000-166, Laws of Florida. Except as provided in subparagraph 3., the calculation shall be based on the student’s grade, the matrix level of services, and the difference between the 2000-2001 basic program and the appropriate level of services cost factor, multiplied by the 2000-2001 base student allocation and the 2000-2001 district cost differential for the sending district. The calculated amount must also include an amount equivalent to the per-student share of supplemental academic instruction funds, instructional materials funds, technology funds, and other categorical funds as provided in the General Appropriations Act.

3. Except as otherwise provided in subsection (7), the calculation for all students participating in the program shall be based on the matrix that assigns the student to support Level III of services. If a parent chooses to request and receive a matrix of services from the school district, when the school district completes the matrix, the amount of the payment shall be adjusted as needed.

(b) The amount of the awarded funds shall be 90 percent of the calculated amount. One hundred percent of the funds appropriated for the program shall be released to the department at the beginning of the first quarter of each fiscal year.

(c) Upon notification from the organization that a parent has filed a final verification document pursuant to paragraph (3)(b) or upon notification from the organization that a 3- or 4-year-old child’s application has been approved for the program, the department shall release the student’s scholarship funds to the organization to be deposited into the student’s account.

(d) For initial eligibility for the program, students determined eligible by the organization for a Gardiner Scholarship by:

1. September 1 shall receive 100 percent of the total awarded funds.

2. November 1 shall receive 75 percent of the total awarded funds.

3. February 1 shall receive 50 percent of the total awarded funds.

4. April 1 shall receive 25 percent of the total awarded funds.

(e) Accrued interest in the student’s account is in addition to, and not part of, the awarded funds. Program funds include both the awarded funds and accrued interest.

(f) The organization may develop a system for payment of benefits by funds transfer, including, but not limited to, debit cards, electronic payment cards, or any other means of payment that the department deems to be commercially viable or cost-effective. A student’s scholarship award may not be reduced for debit card or electronic payment fees. Commodities or services related to the development of such a system shall be procured by competitive solicitation unless they are purchased from a state term contract pursuant to s. 287.056.

(g) In addition to funds appropriated for scholarship awards and subject to a separate, specific legislative appropriation, an organization may receive an amount equivalent to not more than 3 percent of the amount of each scholarship award from state funds for administrative expenses if the organization has operated as a nonprofit entity for at least the preceding 3 fiscal years and did not have any findings of material weakness or material noncompliance in its most recent audit under s. 1002.395(6)(m). Such administrative expenses must be reasonable and necessary for the organization’s management and distribution of scholarships under this section. Funds authorized under this paragraph may not be used for lobbying or political activity or expenses related to lobbying or political activity. An organization may not charge an application fee for a scholarship. Administrative expenses may not be deducted from funds appropriated for scholarship awards.

(h) Moneys received pursuant to this section do not constitute taxable income to the qualified student or parent of the qualified student.

(14) OBLIGATIONS OF THE AUDITOR GENERAL.—

(a) The Auditor General shall conduct an annual operational audit of accounts and records of each organization that participates in the program. As part of this audit, the Auditor General shall verify, at a minimum, the total amount of students served and the eligibility of reimbursements made by the organization and transmit that information to the department. The Auditor General shall provide the commissioner with a copy of each annual operational audit performed pursuant to this subsection within 10 days after the audit is finalized.

(b) The Auditor General shall notify the department of any organization that fails to comply with a request for information.

(15) OBLIGATIONS RELATED TO APPROVED PROVIDERS.—The Department of Health, the Agency for Persons with Disabilities, and the Department of Education shall work with an organization for easy or automated access to lists of licensed providers of services specified in paragraph (5)(c) to ensure efficient administration of the program.

(16) LIABILITY.—The state is not liable for the award or any use of awarded funds under this section.

(17) SCOPE OF AUTHORITY.—This section does not expand the regulatory authority of this state, its officers, or any school district to impose additional regulation on participating private schools, independent postsecondary educational institutions, and private providers beyond those reasonably necessary to enforce requirements expressly set forth in this section.

(18) RULES.—The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section.

History.—s. 16, ch. 2014-184; ss. 5, 9, ch. 2015-222; s. 5, ch. 2016-2; s. 33, ch. 2016-65; s. 12, ch. 2016-140.



1002.39 - The John M. McKay Scholarships for Students with Disabilities Program.

1002.39 The John M. McKay Scholarships for Students with Disabilities Program.—There is established a program that is separate and distinct from the Opportunity Scholarship Program and is named the John M. McKay Scholarships for Students with Disabilities Program.

(1) THE JOHN M. MCKAY SCHOLARSHIPS FOR STUDENTS WITH DISABILITIES PROGRAM.—The John M. McKay Scholarships for Students with Disabilities Program is established to provide the option to attend a public school other than the one to which assigned, or to provide a scholarship to a private school of choice, for students with disabilities for whom:

(a) An individual educational plan has been written in accordance with rules of the State Board of Education; or

(b) A 504 accommodation plan has been issued under s. 504 of the Rehabilitation Act of 1973.

Students with disabilities include K-12 students who are documented as having an intellectual disability; a speech impairment; a language impairment; a hearing impairment, including deafness; a visual impairment, including blindness; a dual sensory impairment; an orthopedic impairment; an other health impairment; an emotional or behavioral disability; a specific learning disability, including, but not limited to, dyslexia, dyscalculia, or developmental aphasia; a traumatic brain injury; a developmental delay; or autism spectrum disorder.

(2) JOHN M. MCKAY SCHOLARSHIP ELIGIBILITY.—The parent of a student with a disability may request and receive from the state a John M. McKay Scholarship for the child to enroll in and attend a private school in accordance with this section if:

(a) The student has:

1. Received specialized instructional services under the Voluntary Prekindergarten Education Program pursuant to s. 1002.66 during the previous school year and the student has a current individual educational plan developed by the local school board in accordance with rules of the State Board of Education for the John M. McKay Scholarships for Students with Disabilities Program or a 504 accommodation plan has been issued under s. 504 of the Rehabilitation Act of 1973; or

2. Spent the prior school year in attendance at a Florida public school or the Florida School for the Deaf and the Blind. For purposes of this subparagraph, prior school year in attendance means that the student was enrolled and reported by:

a. A school district for funding during the preceding October and February Florida Education Finance Program surveys in kindergarten through grade 12, which includes time spent in a Department of Juvenile Justice commitment program if funded under the Florida Education Finance Program;

b. The Florida School for the Deaf and the Blind during the preceding October and February student membership surveys in kindergarten through grade 12; or

c. A school district for funding during the preceding October and February Florida Education Finance Program surveys, was at least 4 years of age when so enrolled and reported, and was eligible for services under s. 1003.21(1)(e).

However, a dependent child of a member of the United States Armed Forces who transfers to a school in this state from out of state or from a foreign country due to a parent’s permanent change of station orders or a foster child is exempt from this paragraph but must meet all other eligibility requirements to participate in the program.

(b) The parent has obtained acceptance for admission of the student to a private school that is eligible for the program under subsection (8) and has requested from the department a scholarship at least 60 days before the date of the first scholarship payment. The request must be communicated directly to the department in a manner that creates a written or electronic record of the request and the date of receipt of the request. The department must notify the district of the parent’s intent upon receipt of the parent’s request.

(3) JOHN M. MCKAY SCHOLARSHIP PROHIBITIONS.—A student is not eligible for a John M. McKay Scholarship:

(a) While he or she is enrolled in a school operating for the purpose of providing educational services to youth in Department of Juvenile Justice commitment programs;

(b) While he or she is receiving a Florida tax credit scholarship under s. 1002.395;

(c) While he or she is receiving an educational scholarship pursuant to this chapter;

(d) While he or she is participating in a home education program as defined in s. 1002.01(1);

(e) While he or she is participating in a private tutoring program pursuant to s. 1002.43;

(f) While he or she is participating in a virtual school, correspondence school, or distance learning program that receives state funding pursuant to the student’s participation unless the participation is limited to no more than two courses per school year;

(g) While he or she is enrolled in the Florida School for the Deaf and the Blind;

(h) While he or she is not having regular and direct contact with his or her private school teachers at the school’s physical location unless he or she is enrolled in the private school’s transition-to-work program pursuant to subsection (10); or

(i) If he or she has been issued a temporary 504 accommodation plan under s. 504 of the Rehabilitation Act of 1973 which is valid for 6 months or less.

(4) TERM OF JOHN M. MCKAY SCHOLARSHIP.—

(a) For purposes of continuity of educational choice, a John M. McKay Scholarship shall remain in force until the student returns to a public school, graduates from high school, or reaches the age of 22, whichever occurs first. A scholarship student who enrolls in a public school or public school program is considered to have returned to a public school for the purpose of determining the end of the scholarship’s term. However, if a student enters a Department of Juvenile Justice detention center for a period of no more than 21 days, the student is not considered to have returned to a public school for that purpose.

(b) Upon reasonable notice to the department and the school district, the student’s parent may remove the student from the private school and place the student in a public school in accordance with this section.

(c) Upon reasonable notice to the department, the student’s parent may move the student from one participating private school to another participating private school.

(5) SCHOOL DISTRICT OBLIGATIONS; PARENTAL OPTIONS.—

(a)1. By April 1 of each year and within 10 days after an individual education plan meeting or a 504 accommodation plan is issued under s. 504 of the Rehabilitation Act of 1973, a school district shall notify the parent of the student of all options available pursuant to this section, inform the parent of the availability of the department’s telephone hotline and Internet website for additional information on John M. McKay Scholarships, and offer that student’s parent an opportunity to enroll the student in another public school in the district.

2. The parent is not required to accept the offer of enrolling in another public school in lieu of requesting a John M. McKay Scholarship to a private school. However, if the parent chooses the public school option, the student may continue attending a public school chosen by the parent until the student graduates from high school.

3. If the parent chooses a public school consistent with the district school board’s choice plan under s. 1002.31, the school district shall provide transportation to the public school selected by the parent. The parent is responsible to provide transportation to a public school chosen that is not consistent with the district school board’s choice plan under s. 1002.31.

(b)1. For a student with disabilities who does not have a matrix of services under s. 1011.62(1)(e), the school district must complete a matrix that assigns the student to one of the levels of service as they existed prior to the 2000-2001 school year.

2.a. Within 10 school days after it receives notification of a parent’s request for a John M. McKay Scholarship, a school district must notify the student’s parent if the matrix of services has not been completed and inform the parent that the district is required to complete the matrix within 30 days after receiving notice of the parent’s request for a John M. McKay Scholarship. This notice should include the required completion date for the matrix.

b. The school district must complete the matrix of services for any student who is participating in the John M. McKay Scholarships for Students with Disabilities Program and must notify the department of the student’s matrix level within 30 days after receiving notification of a request to participate in the scholarship program. The school district must provide the student’s parent with the student’s matrix level within 10 school days after its completion.

c. The department shall notify the private school of the amount of the scholarship within 10 days after receiving the school district’s notification of the student’s matrix level.

d. A school district may change a matrix of services only if the change is to correct a technical, typographical, or calculation error.

(c) A school district shall provide notification to parents of the availability of a reevaluation at least every 3 years of each student who receives a John M. McKay Scholarship.

(d) If the parent chooses the private school option and the student is accepted by the private school pending the availability of a space for the student, the parent of the student must notify the department 60 days prior to the first scholarship payment and before entering the private school in order to be eligible for the scholarship when a space becomes available for the student in the private school.

(e) The parent of a student may choose, as an alternative, to enroll the student in and transport the student to a public school in an adjacent school district which has available space and has a program with the services agreed to in the student’s individual education plan or 504 accommodation plan already in place, and that school district shall accept the student and report the student for purposes of the district’s funding pursuant to the Florida Education Finance Program.

(f) For a student who participates in the John M. McKay Scholarships for Students with Disabilities Program whose parent requests that the student take the statewide assessments under s. 1008.22, the district in which the student attends private school shall provide locations and times to take all statewide assessments.

(6) DEPARTMENT OF EDUCATION OBLIGATIONS.—The department shall:

(a) Establish a toll-free hotline that provides parents and private schools with information on participation in the John M. McKay Scholarships for Students with Disabilities Program.

(b) Annually verify the eligibility of private schools that meet the requirements of subsection (8).

(c) Establish a process by which individuals may notify the department of any violation by a parent, private school, or school district of state laws relating to program participation. The department shall conduct an inquiry of any written complaint of a violation of this section, or make a referral to the appropriate agency for an investigation, if the complaint is signed by the complainant and is legally sufficient. A complaint is legally sufficient if it contains ultimate facts that show that a violation of this section or any rule adopted by the State Board of Education has occurred. In order to determine legal sufficiency, the department may require supporting information or documentation from the complainant. A department inquiry is not subject to the requirements of chapter 120.

(d) Require an annual, notarized, sworn compliance statement by participating private schools certifying compliance with state laws and shall retain such records.

(e) Cross-check the list of participating scholarship students with the public school enrollment lists prior to each scholarship payment to avoid duplication.

(f)1. Conduct random site visits to private schools participating in the John M. McKay Scholarships for Students with Disabilities Program. The purpose of the site visits is solely to verify the information reported by the schools concerning the enrollment and attendance of students, the credentials of teachers, background screening of teachers, and teachers’ fingerprinting results, which information is required by rules of the State Board of Education, subsection (8), and s. 1002.421. The Department of Education may not make more than three random site visits each year and may not make more than one random site visit each year to the same private school.

2. Annually, by December 15, report to the Governor, the President of the Senate, and the Speaker of the House of Representatives the Department of Education’s actions with respect to implementing accountability in the scholarship program under this section and s. 1002.421, any substantiated allegations or violations of law or rule by an eligible private school under this program concerning the enrollment and attendance of students, the credentials of teachers, background screening of teachers, and teachers’ fingerprinting results and the corrective action taken by the Department of Education.

(7) COMMISSIONER OF EDUCATION AUTHORITY AND OBLIGATIONS.—

(a) The Commissioner of Education:

1. Shall deny, suspend, or revoke a private school’s participation in the scholarship program if it is determined that the private school has failed to comply with the provisions of this section. However, if the noncompliance is correctable within a reasonable amount of time and if the health, safety, or welfare of the students is not threatened, the commissioner may issue a notice of noncompliance which provides the private school with a timeframe within which to provide evidence of compliance before taking action to suspend or revoke the private school’s participation in the scholarship program.

2. May deny, suspend, or revoke a private school’s participation in the scholarship program if the commissioner determines that an owner or operator of the private school is operating or has operated an educational institution in this state or in another state or jurisdiction in a manner contrary to the health, safety, or welfare of the public.

a. In making such a determination, the commissioner may consider factors that include, but are not limited to, acts or omissions by an owner or operator which led to a previous denial or revocation of participation in an education scholarship program; an owner’s or operator’s failure to reimburse the Department of Education for scholarship funds improperly received or retained by a school; imposition of a prior criminal sanction related to an owner’s or operator’s management or operation of an educational institution; imposition of a civil fine or administrative fine, license revocation or suspension, or program eligibility suspension, termination, or revocation related to an owner’s or operator’s management or operation of an educational institution; or other types of criminal proceedings in which an owner or operator was found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, any offense involving fraud, deceit, dishonesty, or moral turpitude.

b. For purposes of this subparagraph, the term “owner or operator” includes an owner, operator, superintendent, or principal of, or a person who has equivalent decisionmaking authority over, a private school participating in the scholarship program.

(b) The commissioner’s determination is subject to the following:

1. If the commissioner intends to deny, suspend, or revoke a private school’s participation in the scholarship program, the department shall notify the private school of such proposed action in writing by certified mail and regular mail to the private school’s address of record with the department. The notification shall include the reasons for the proposed action and notice of the timelines and procedures set forth in this paragraph.

2. The private school that is adversely affected by the proposed action shall have 15 days from receipt of the notice of proposed action to file with the department’s agency clerk a request for a proceeding pursuant to ss. 120.569 and 120.57. If the private school is entitled to a hearing under s. 120.57(1), the department shall forward the request to the Division of Administrative Hearings.

3. Upon receipt of a request referred pursuant to this paragraph, the director of the Division of Administrative Hearings shall expedite the hearing and assign an administrative law judge who shall commence a hearing within 30 days after the receipt of the formal written request by the division and enter a recommended order within 30 days after the hearing or within 30 days after receipt of the hearing transcript, whichever is later. Each party shall be allowed 10 days in which to submit written exceptions to the recommended order. A final order shall be entered by the agency within 30 days after the entry of a recommended order. The provisions of this subparagraph may be waived upon stipulation by all parties.

(c) The commissioner may immediately suspend payment of scholarship funds if it is determined that there is probable cause to believe that there is:

1. An imminent threat to the health, safety, or welfare of the students; or

2. Fraudulent activity on the part of the private school. Notwithstanding s. 1002.22, in incidents of alleged fraudulent activity pursuant to this section, the Department of Education’s Office of Inspector General is authorized to release personally identifiable records or reports of students to the following persons or organizations:

a. A court of competent jurisdiction in compliance with an order of that court or the attorney of record in accordance with a lawfully issued subpoena, consistent with the Family Educational Rights and Privacy Act, 20 U.S.C. s. 1232g.

b. A person or entity authorized by a court of competent jurisdiction in compliance with an order of that court or the attorney of record pursuant to a lawfully issued subpoena, consistent with the Family Educational Rights and Privacy Act, 20 U.S.C. s. 1232g.

c. Any person, entity, or authority issuing a subpoena for law enforcement purposes when the court or other issuing agency has ordered that the existence or the contents of the subpoena or the information furnished in response to the subpoena not be disclosed, consistent with the Family Educational Rights and Privacy Act, 20 U.S.C. s. 1232g, and 34 C.F.R. s. 99.31.

The commissioner’s order suspending payment pursuant to this paragraph may be appealed pursuant to the same procedures and timelines as the notice of proposed action set forth in paragraph (b).

(8) PRIVATE SCHOOL ELIGIBILITY AND OBLIGATIONS.—To be eligible to participate in the John M. McKay Scholarships for Students with Disabilities Program, a private school may be sectarian or nonsectarian and must:

(a) Comply with all requirements for private schools participating in state school choice scholarship programs pursuant to s. 1002.421.

(b) Provide to the department all documentation required for a student’s participation, including the private school’s and student’s fee schedules, at least 30 days before any quarterly scholarship payment is made for the student pursuant to paragraph (11)(e). A student is not eligible to receive a quarterly scholarship payment if the private school fails to meet this deadline.

(c) Be academically accountable to the parent for meeting the educational needs of the student by:

1. At a minimum, annually providing to the parent a written explanation of the student’s progress.

2. Cooperating with the scholarship student whose parent chooses to participate in the statewide assessments pursuant to s. 1008.22.

(d) Maintain in this state a physical location where a scholarship student regularly attends classes.

The inability of a private school to meet the requirements of this subsection shall constitute a basis for the ineligibility of the private school to participate in the scholarship program as determined by the department.

(9) PARENT AND STUDENT RESPONSIBILITIES FOR PROGRAM PARTICIPATION.—A parent who applies for a John M. McKay Scholarship is exercising his or her parental option to place his or her child in a private school.

(a) The parent must select the private school and apply for the admission of his or her child.

(b) The parent must have requested the scholarship at least 60 days prior to the date of the first scholarship payment.

(c) Any student participating in the John M. McKay Scholarships for Students with Disabilities Program must remain in attendance throughout the school year unless excused by the school for illness or other good cause.

(d) Each parent and each student has an obligation to the private school to comply with the private school’s published policies.

(e) If the parent requests that the student participating in the John M. McKay Scholarships for Students with Disabilities Program take all statewide assessments required pursuant to s. 1008.22, the parent is responsible for transporting the student to the assessment site designated by the school district.

(f) Upon receipt of a scholarship warrant, the parent to whom the warrant is made must restrictively endorse the warrant to the private school for deposit into the account of the private school. The parent may not designate any entity or individual associated with the participating private school as the parent’s attorney in fact to endorse a scholarship warrant. A participant who fails to comply with this paragraph forfeits the scholarship.

(10) TRANSITION-TO-WORK PROGRAM.—A student participating in the John M. McKay Scholarships for Students with Disabilities Program who is at least 17 years, but not older than 22 years, of age and who has not received a high school diploma or certificate of completion is eligible for enrollment in his or her private school’s transition-to-work program. A transition-to-work program shall consist of academic instruction, work skills training, and a volunteer or paid work experience.

(a) To offer a transition-to-work program, a participating private school must:

1. Develop a transition-to-work program plan, which must include a written description of the academic instruction and work skills training students will receive and the goals for students in the program.

2. Submit the transition-to-work program plan to the Office of Independent Education and Parental Choice.

3. Develop a personalized transition-to-work program plan for each student enrolled in the program. The student’s parent, the student, and the school principal must sign the personalized plan. The personalized plan must be submitted to the Office of Independent Education and Parental Choice upon request by the office.

4. Provide a release of liability form that must be signed by the student’s parent, the student, and a representative of the business offering the volunteer or paid work experience.

5. Assign a case manager or job coach to visit the student’s job site on a weekly basis to observe the student and, if necessary, provide support and guidance to the student.

6. Provide to the parent and student a quarterly report that documents and explains the student’s progress and performance in the program.

7. Maintain accurate attendance and performance records for the student.

(b) A student enrolled in a transition-to-work program must, at a minimum:

1. Receive 15 instructional hours at the private school’s physical facility, which must include academic instruction and work skills training.

2. Participate in 10 hours of work at the student’s volunteer or paid work experience.

(c) To participate in a transition-to-work program, a business must:

1. Maintain an accurate record of the student’s performance and hours worked and provide the information to the private school.

2. Comply with all state and federal child labor laws.

(11) JOHN M. MCKAY SCHOLARSHIP FUNDING AND PAYMENT.—

(a)1. The maximum scholarship granted for an eligible student with disabilities shall be equivalent to the base student allocation in the Florida Education Finance Program multiplied by the appropriate cost factor for the educational program that would have been provided for the student in the district school to which he or she was assigned, multiplied by the district cost differential.

2. In addition, a share of the guaranteed allocation for exceptional students shall be determined and added to the amount in subparagraph 1. The calculation shall be based on the methodology and the data used to calculate the guaranteed allocation for exceptional students for each district in chapter 2000-166, Laws of Florida. Except as provided in subparagraphs 3. and 4., the calculation shall be based on the student’s grade, matrix level of services, and the difference between the 2000-2001 basic program and the appropriate level of services cost factor, multiplied by the 2000-2001 base student allocation and the 2000-2001 district cost differential for the sending district. The calculated amount shall include the per-student share of supplemental academic instruction funds, instructional materials funds, technology funds, and other categorical funds as provided in the General Appropriations Act.

3. The scholarship amount for a student who is eligible under sub-subparagraph (2)(a)2.b. shall be calculated as provided in subparagraphs 1. and 2. However, the calculation shall be based on the school district in which the parent resides at the time of the scholarship request.

4. Until the school district completes the matrix required by paragraph (5)(b), the calculation shall be based on the matrix that assigns the student to support Level I of service as it existed prior to the 2000-2001 school year. When the school district completes the matrix, the amount of the payment shall be adjusted as needed.

5. The scholarship amount for a student eligible under s. 504 of the Rehabilitation Act of 1973 shall be based on the program cost factor the student currently generates through the Florida Education Finance Program.

6. The scholarship amount granted for an eligible student with disabilities is not subject to the maximum value for funding a student under s. 1011.61(4).

(b) The amount of the John M. McKay Scholarship shall be the calculated amount or the amount of the private school’s tuition and fees, whichever is less. The amount of any assessment fee required by the participating private school may be paid from the total amount of the scholarship.

(c)1. The school district shall report all students who are attending a private school under this program. The students with disabilities attending private schools on John M. McKay Scholarships shall be reported separately from other students reported for purposes of the Florida Education Finance Program.

2. For program participants who are eligible under sub-subparagraph (2)(a)2.b., the school district that is used as the basis for the calculation of the scholarship amount as provided in subparagraph (a)3. shall:

a. Report to the department all such students who are attending a private school under this program.

b. Be held harmless for such students from the weighted enrollment ceiling for group 2 programs in s. 1011.62(1)(d)3.b. during the first school year in which the students are reported.

(d) Following notification on July 1, September 1, December 1, or February 1 of the number of program participants, the department shall transfer, from General Revenue funds only, the amount calculated under paragraph (b) from the school district’s total funding entitlement under the Florida Education Finance Program and from authorized categorical accounts to a separate account for the scholarship program for quarterly disbursement to the parents of participating students. Funds may not be transferred from any funding provided to the Florida School for the Deaf and the Blind for program participants who are eligible under sub-subparagraph (2)(a)2.b. For a student exiting a Department of Juvenile Justice commitment program who chooses to participate in the scholarship program, the amount of the John M. McKay Scholarship calculated pursuant to paragraph (b) shall be transferred from the school district in which the student last attended a public school before commitment to the Department of Juvenile Justice. When a student enters the scholarship program, the department must receive all documentation required for the student’s participation, including the private school’s and the student’s fee schedules, at least 30 days before the first quarterly scholarship payment is made for the student.

(e) Upon notification by the department that it has received the documentation required under paragraph (d), the Chief Financial Officer shall make scholarship payments in four equal amounts no later than September 1, November 1, February 1, and April 1 of each academic year in which the scholarship is in force. The initial payment shall be made after department verification of admission acceptance, and subsequent payments shall be made upon verification of continued enrollment and attendance at the private school. Payment must be by individual warrant made payable to the student’s parent and mailed by the department to the private school of the parent’s choice, and the parent shall restrictively endorse the warrant to the private school for deposit into the account of the private school.

(f) Subsequent to each scholarship payment, the department shall request from the Department of Financial Services a sample of endorsed warrants to review and confirm compliance with endorsement requirements.

(12) LIABILITY.—No liability shall arise on the part of the state based on the award or use of a John M. McKay Scholarship.

(13) SCOPE OF AUTHORITY.—The inclusion of eligible private schools within options available to Florida public school students does not expand the regulatory authority of the state, its officers, or any school district to impose any additional regulation of private schools beyond those reasonably necessary to enforce requirements expressly set forth in this section.

(14) RULES.—The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section, including rules that school districts must use to expedite the development of a matrix of services based on an active individual education plan from another state or a foreign country for a transferring student with a disability who is a dependent child of a member of the United States Armed Forces. The rules must identify the appropriate school district personnel who must complete the matrix of services. For purposes of these rules, a transferring student with a disability is one who was previously enrolled as a student with a disability in an out-of-state or an out-of-country public or private school or agency program and who is transferring from out of state or from a foreign country pursuant to a parent’s permanent change of station orders.

History.—s. 104, ch. 2002-387; s. 1946, ch. 2003-261; s. 11, ch. 2004-230; s. 1, ch. 2006-75; s. 1, ch. 2006-126; s. 177, ch. 2008-4; s. 2, ch. 2008-204; s. 6, ch. 2009-108; s. 5, ch. 2009-239; s. 15, ch. 2010-24; s. 8, ch. 2010-154; s. 1, ch. 2010-227; s. 1, ch. 2011-127; s. 7, ch. 2011-175; s. 27, ch. 2014-39; s. 1, ch. 2016-137.



1002.391 - Auditory-oral education programs.

1002.391 Auditory-oral education programs.—

(1) As used in this section, the term:

(a) “Auditory-oral education program” means a program that develops and relies solely on listening skills and uses an implant or assistive hearing device for the purpose of relying on speech and spoken language skills as the method of communication.

(b) “Deaf or hard of hearing” means aided or unaided hearing loss that affects the processing of linguistic information and adversely affects performance in the educational environment. The degree of loss may range from mild to profound in accordance with criteria established by rule of the State Board of Education.

(c) “School” means a public or private school located in this state which can teach children who have obtained an implant or assistive hearing device, using faculty certified as listening and spoken language specialists.

(2) The parent of a child who is deaf or hard of hearing and who meets the following requirements may enroll the child in an auditory-oral education program as a school of choice pursuant to s. 1002.20. Such child may continue attending the school and complete the development of listening and spoken language skills at the school. In order to enroll and attend, the child must:

(a) Have received an implant or assistive hearing device;

(b) Be between the ages of 3 and 7 years, or between the ages of 2 and 7 years when the school district elects to serve children with disabilities who are under the age of 3 years; and

(c) Be a resident of the state.

(3) The level of services shall be determined by the individual educational plan team or individualized family support plan team, which includes the child’s parent in accordance with the rules of the State Board of Education. A child is eligible for services under this section until the end of the school year in which he or she reaches the age of 7 years or after grade 2, whichever comes first.

(4) Beginning with the 2017-2018 school year, a school district shall add four special consideration points to the calculation of a matrix of services for a student who is deaf and enrolled in an auditory-oral education program.

History.—s. 8, ch. 2011-175; s. 17, ch. 2016-237.



1002.395 - Florida Tax Credit Scholarship Program.

1002.395 Florida Tax Credit Scholarship Program.—

(1) FINDINGS AND PURPOSE.—

(a) The Legislature finds that:

1. It has the inherent power to determine subjects of taxation for general or particular public purposes.

2. Expanding educational opportunities and improving the quality of educational services within the state are valid public purposes that the Legislature may promote using its sovereign power to determine subjects of taxation and exemptions from taxation.

3. Ensuring that all parents, regardless of means, may exercise and enjoy their basic right to educate their children as they see fit is a valid public purpose that the Legislature may promote using its sovereign power to determine subjects of taxation and exemptions from taxation.

4. Expanding educational opportunities and the healthy competition they promote are critical to improving the quality of education in the state and to ensuring that all children receive the high-quality education to which they are entitled.

(b) The purpose of this section is to:

1. Enable taxpayers to make private, voluntary contributions to nonprofit scholarship-funding organizations in order to promote the general welfare.

2. Provide taxpayers who wish to help parents with limited resources exercise their basic right to educate their children as they see fit with a means to do so.

3. Promote the general welfare by expanding educational opportunities for children of families that have limited financial resources.

4. Enable children in this state to achieve a greater level of excellence in their education.

5. Improve the quality of education in this state, both by expanding educational opportunities for children and by creating incentives for schools to achieve excellence.

(c) The purpose of this section is not to prescribe the standards or curriculum for private schools. A private school retains the authority to determine its own standards and curriculum.

(2) DEFINITIONS.—As used in this section, the term:

(a) “Annual tax credit amount” means, for any state fiscal year, the sum of the amount of tax credits approved under paragraph (5)(b), including tax credits to be taken under s. 220.1875 or s. 624.51055, which are approved for a taxpayer whose taxable year begins on or after January 1 of the calendar year preceding the start of the applicable state fiscal year.

(b) “Department” means the Department of Revenue.

(c) “Direct certification list” means the certified list of children who qualify for the food assistance program, the Temporary Assistance to Needy Families Program, or the Food Distribution Program on Indian Reservations provided to the Department of Education by the Department of Children and Families.

(d) “Division” means the Division of Alcoholic Beverages and Tobacco of the Department of Business and Professional Regulation.

(e) “Eligible contribution” means a monetary contribution from a taxpayer, subject to the restrictions provided in this section, to an eligible nonprofit scholarship-funding organization. The taxpayer making the contribution may not designate a specific child as the beneficiary of the contribution.

(f) “Eligible nonprofit scholarship-funding organization” means a state university; or an independent college or university that is eligible to participate in the William L. Boyd, IV, Florida Resident Access Grant Program, located and chartered in this state, is not for profit, and is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools; or is a charitable organization that:

1. Is exempt from federal income tax pursuant to s. 501(c)(3) of the Internal Revenue Code;

2. Is a Florida entity formed under chapter 605, chapter 607, or chapter 617 and whose principal office is located in the state; and

3. Complies with subsections (6) and (16).

(g) “Eligible private school” means a private school, as defined in s. 1002.01(2), located in Florida which offers an education to students in any grades K-12 and that meets the requirements in subsection (8).

(h) “Household income” has the same meaning as the term “income” as defined in the Income Eligibility Guidelines for free and reduced price meals under the National School Lunch Program in 7 C.F.R. part 210 as published in the Federal Register by the United States Department of Agriculture.

(i) “Owner or operator” includes:

1. An owner, president, officer, or director of an eligible nonprofit scholarship-funding organization or a person with equivalent decisionmaking authority over an eligible nonprofit scholarship-funding organization.

2. An owner, operator, superintendent, or principal of an eligible private school or a person with equivalent decisionmaking authority over an eligible private school.

(j) “Tax credit cap amount” means the maximum annual tax credit amount that the department may approve in a state fiscal year.

(k) “Unweighted FTE funding amount” means the statewide average total funds per unweighted full-time equivalent funding amount that is incorporated by reference in the General Appropriations Act, or any subsequent special appropriations act, for the applicable state fiscal year.

(3) PROGRAM; SCHOLARSHIP ELIGIBILITY.—

(a) The Florida Tax Credit Scholarship Program is established.

(b) For the 2014-2015 and 2015-2016 school years, contingent upon available funds, a student is eligible for a Florida tax credit scholarship under this section if the student meets one or more of the following criteria:

1. The student qualifies for free or reduced-price school lunches under the National School Lunch Act or is on the direct certification list;

2. The student is currently placed, or during the previous state fiscal year was placed, in foster care or in out-of-home care as defined in s. 39.01; or

3. The student continues in the scholarship program as long as the student’s household income level does not exceed 230 percent of the federal poverty level.

(c) For the 2016-2017 school year and thereafter, contingent upon available funds, a student is eligible for a Florida tax credit scholarship under this section if the student meets one or more of the following criteria:

1. The student is on the direct certification list or the student’s household income level does not exceed 185 percent of the federal poverty level; or

2. The student is currently placed, or during the previous state fiscal year was placed, in foster care or in out-of-home care as defined in s. 39.01.

3. The student’s household income level is greater than 185 percent of the federal poverty level but does not exceed 260 percent of the federal poverty level.

A student who initially receives a scholarship based on eligibility under subparagraph (b)2. or subparagraph (c)2. remains eligible until the student graduates from high school or attains the age of 21 years, whichever occurs first, regardless of the student’s household income level. A sibling of a student who is participating in the scholarship program under this subsection is eligible for a scholarship if the student resides in the same household as the sibling.

(4) SCHOLARSHIP PROHIBITIONS.—A student is not eligible for a scholarship while he or she is:

(a) Enrolled in a school operating for the purpose of providing educational services to youth in Department of Juvenile Justice commitment programs;

(b) Receiving a scholarship from another eligible nonprofit scholarship-funding organization under this section;

(c) Receiving an educational scholarship pursuant to chapter 1002;

(d) Participating in a home education program as defined in s. 1002.01(1);

(e) Participating in a private tutoring program pursuant to s. 1002.43;

(f) Participating in a virtual school, correspondence school, or distance learning program that receives state funding pursuant to the student’s participation unless the participation is limited to no more than two courses per school year; or

(g) Enrolled in the Florida School for the Deaf and the Blind.

(5) SCHOLARSHIP FUNDING TAX CREDITS; LIMITATIONS.—

(a)1. The tax credit cap amount is $229 million in the 2012-2013 state fiscal year.

2. In the 2013-2014 state fiscal year and each state fiscal year thereafter, the tax credit cap amount is the tax credit cap amount in the prior state fiscal year. However, in any state fiscal year when the annual tax credit amount for the prior state fiscal year is equal to or greater than 90 percent of the tax credit cap amount applicable to that state fiscal year, the tax credit cap amount shall increase by 25 percent. The Department of Education and Department of Revenue shall publish on their websites information identifying the tax credit cap amount when it is increased pursuant to this subparagraph.

(b) A taxpayer may submit an application to the department for a tax credit or credits under one or more of s. 211.0251, s. 212.1831, s. 220.1875, s. 561.1211, or s. 624.51055.

1. The taxpayer shall specify in the application each tax for which the taxpayer requests a credit and the applicable taxable year for a credit under s. 220.1875 or s. 624.51055 or the applicable state fiscal year for a credit under s. 211.0251, s. 212.1831, or s. 561.1211. The department shall approve tax credits on a first-come, first-served basis and must obtain the division’s approval before approving a tax credit under s. 561.1211.

2. Within 10 days after approving an application, the department shall provide a copy of its approval letter to the eligible nonprofit scholarship-funding organization specified by the taxpayer in the application.

(c) If a tax credit approved under paragraph (b) is not fully used within the specified state fiscal year for credits under s. 211.0251, s. 212.1831, or s. 561.1211 or against taxes due for the specified taxable year for credits under s. 220.1875 or s. 624.51055 because of insufficient tax liability on the part of the taxpayer, the unused amount may be carried forward for a period not to exceed 5 years. However, any taxpayer that seeks to carry forward an unused amount of tax credit must submit an application to the department for approval of the carryforward tax credit in the year that the taxpayer intends to use the carryforward. The department must obtain the division’s approval prior to approving the carryforward of a tax credit under s. 561.1211.

(d) A taxpayer may not convey, assign, or transfer an approved tax credit or a carryforward tax credit to another entity unless all of the assets of the taxpayer are conveyed, assigned, or transferred in the same transaction. However, a tax credit under s. 211.0251, s. 212.1831, s. 220.1875, s. 561.1211, or s. 624.51055 may be conveyed, transferred, or assigned between members of an affiliated group of corporations if the type of tax credit under s. 211.0251, s. 212.1831, s. 220.1875, s. 561.1211, or s. 624.51055 remains the same. A taxpayer shall notify the department of its intent to convey, transfer, or assign a tax credit to another member within an affiliated group of corporations. The amount conveyed, transferred, or assigned is available to another member of the affiliated group of corporations upon approval by the department. The department shall obtain the division’s approval before approving a conveyance, transfer, or assignment of a tax credit under s. 561.1211.

(e) Within any state fiscal year, a taxpayer may rescind all or part of a tax credit approved under paragraph (b). The amount rescinded shall become available for that state fiscal year to another eligible taxpayer as approved by the department if the taxpayer receives notice from the department that the rescindment has been accepted by the department. The department must obtain the division’s approval prior to accepting the rescindment of a tax credit under s. 561.1211. Any amount rescinded under this paragraph shall become available to an eligible taxpayer on a first-come, first-served basis based on tax credit applications received after the date the rescindment is accepted by the department.

(f) For purposes of calculating the underpayment of estimated corporate income taxes pursuant to s. 220.34 and tax installment payments for taxes on insurance premiums or assessments under s. 624.5092, the final amount due is the amount after credits earned under s. 220.1875 or s. 624.51055 for contributions to eligible nonprofit scholarship-funding organizations are deducted.

1. For purposes of determining if a penalty or interest shall be imposed for underpayment of estimated corporate income tax pursuant to s. 220.34(2)(d)1., a taxpayer may, after earning a credit under s. 220.1875, reduce the following estimated payment in that taxable year by the amount of the credit. This subparagraph applies to contributions made on or after July 1, 2014.

2. For purposes of determining if a penalty under s. 624.5092 shall be imposed, an insurer may, after earning a credit under s. 624.51055, reduce the following installment payment of 27 percent of the amount of the net tax due as reported on the return for the preceding year under s. 624.5092(2)(b) by the amount of the credit. This subparagraph applies to contributions made on or after July 1, 2014.

(6) OBLIGATIONS OF ELIGIBLE NONPROFIT SCHOLARSHIP-FUNDING ORGANIZATIONS.—An eligible nonprofit scholarship-funding organization:

(a) Must comply with the antidiscrimination provisions of 42 U.S.C. s. 2000d.

(b) Must comply with the following background check requirements:

1. All owners and operators as defined in subparagraph (2)(i)1. are, before employment or engagement to provide services, subject to level 2 background screening as provided under chapter 435. The fingerprints for the background screening must be electronically submitted to the Department of Law Enforcement and can be taken by an authorized law enforcement agency or by an employee of the eligible nonprofit scholarship-funding organization or a private company who is trained to take fingerprints. However, the complete set of fingerprints of an owner or operator may not be taken by the owner or operator. The results of the state and national criminal history check shall be provided to the Department of Education for screening under chapter 435. The cost of the background screening may be borne by the eligible nonprofit scholarship-funding organization or the owner or operator.

2. Every 5 years following employment or engagement to provide services or association with an eligible nonprofit scholarship-funding organization, each owner or operator must meet level 2 screening standards as described in s. 435.04, at which time the nonprofit scholarship-funding organization shall request the Department of Law Enforcement to forward the fingerprints to the Federal Bureau of Investigation for level 2 screening. If the fingerprints of an owner or operator are not retained by the Department of Law Enforcement under subparagraph 3., the owner or operator must electronically file a complete set of fingerprints with the Department of Law Enforcement. Upon submission of fingerprints for this purpose, the eligible nonprofit scholarship-funding organization shall request that the Department of Law Enforcement forward the fingerprints to the Federal Bureau of Investigation for level 2 screening, and the fingerprints shall be retained by the Department of Law Enforcement under subparagraph 3.

3. Fingerprints submitted to the Department of Law Enforcement as required by this paragraph must be retained by the Department of Law Enforcement in a manner approved by rule and entered in the statewide automated biometric identification system authorized by s. 943.05(2)(b). The fingerprints must thereafter be available for all purposes and uses authorized for arrest fingerprints entered in the statewide automated biometric identification system pursuant to s. 943.051.

4. The Department of Law Enforcement shall search all arrest fingerprints received under s. 943.051 against the fingerprints retained in the statewide automated biometric identification system under subparagraph 3. Any arrest record that is identified with an owner’s or operator’s fingerprints must be reported to the Department of Education. The Department of Education shall participate in this search process by paying an annual fee to the Department of Law Enforcement and by informing the Department of Law Enforcement of any change in the employment, engagement, or association status of the owners or operators whose fingerprints are retained under subparagraph 3. The Department of Law Enforcement shall adopt a rule setting the amount of the annual fee to be imposed upon the Department of Education for performing these services and establishing the procedures for the retention of owner and operator fingerprints and the dissemination of search results. The fee may be borne by the owner or operator of the nonprofit scholarship-funding organization.

5. A nonprofit scholarship-funding organization whose owner or operator fails the level 2 background screening is not eligible to provide scholarships under this section.

6. A nonprofit scholarship-funding organization whose owner or operator in the last 7 years has filed for personal bankruptcy or corporate bankruptcy in a corporation of which he or she owned more than 20 percent shall not be eligible to provide scholarships under this section.

7. In addition to the offenses listed in s. 435.04, a person required to undergo background screening pursuant to this part or authorizing statutes must not have an arrest awaiting final disposition for, must not have been found guilty of, or entered a plea of nolo contendere to, regardless of adjudication, and must not have been adjudicated delinquent, and the record must not have been sealed or expunged for, any of the following offenses or any similar offense of another jurisdiction:

a. Any authorizing statutes, if the offense was a felony.

b. This chapter, if the offense was a felony.

c. Section 409.920, relating to Medicaid provider fraud.

d. Section 409.9201, relating to Medicaid fraud.

e. Section 741.28, relating to domestic violence.

f. Section 817.034, relating to fraudulent acts through mail, wire, radio, electromagnetic, photoelectronic, or photooptical systems.

g. Section 817.234, relating to false and fraudulent insurance claims.

h. Section 817.505, relating to patient brokering.

i. Section 817.568, relating to criminal use of personal identification information.

j. Section 817.60, relating to obtaining a credit card through fraudulent means.

k. Section 817.61, relating to fraudulent use of credit cards, if the offense was a felony.

l. Section 831.01, relating to forgery.

m. Section 831.02, relating to uttering forged instruments.

n. Section 831.07, relating to forging bank bills, checks, drafts, or promissory notes.

o. Section 831.09, relating to uttering forged bank bills, checks, drafts, or promissory notes.

p. Section 831.30, relating to fraud in obtaining medicinal drugs.

q. Section 831.31, relating to the sale, manufacture, delivery, or possession with the intent to sell, manufacture, or deliver any counterfeit controlled substance, if the offense was a felony.

(c) Must not have an owner or operator who owns or operates an eligible private school that is participating in the scholarship program.

(d) Must provide scholarships, from eligible contributions, to eligible students for the cost of:

1. Tuition and fees for an eligible private school; or

2. Transportation to a Florida public school that is located outside the district in which the student resides or to a lab school as defined in s. 1002.32.

(e) Must give first priority to eligible students who received a scholarship from an eligible nonprofit scholarship-funding organization or from the State of Florida during the previous school year. Beginning in the 2016-2017 school year, an eligible nonprofit scholarship-funding organization shall give priority to new applicants whose household income levels do not exceed 185 percent of the federal poverty level or who are in foster care or out-of-home care.

(f) Must provide a scholarship to an eligible student on a first-come, first-served basis unless the student qualifies for priority pursuant to paragraph (e).

(g) May not restrict or reserve scholarships for use at a particular private school or provide scholarships to a child of an owner or operator.

(h) Must allow a student in foster care or out-of-home care to apply for a scholarship at any time.

(i) Must allow an eligible student to attend any eligible private school and must allow a parent to transfer a scholarship during a school year to any other eligible private school of the parent’s choice.

(j)1. May use up to 3 percent of eligible contributions received during the state fiscal year in which such contributions are collected for administrative expenses if the organization has operated as an eligible nonprofit scholarship-funding organization for at least the preceding 3 fiscal years and did not have any findings of material weakness or material noncompliance in its most recent audit under paragraph (m). Such administrative expenses must be reasonable and necessary for the organization’s management and distribution of eligible contributions under this section. No funds authorized under this subparagraph shall be used for lobbying or political activity or expenses related to lobbying or political activity. Up to one-third of the funds authorized for administrative expenses under this subparagraph may be used for expenses related to the recruitment of contributions from taxpayers. An eligible nonprofit scholarship-funding organization may not charge an application fee.

2. Must expend for annual or partial-year scholarships an amount equal to or greater than 75 percent of the net eligible contributions remaining after administrative expenses during the state fiscal year in which such contributions are collected. No more than 25 percent of such net eligible contributions may be carried forward to the following state fiscal year. All amounts carried forward, for audit purposes, must be specifically identified for particular students, by student name and the name of the school to which the student is admitted, subject to the requirements of ss. 1002.22 and 1002.221 and 20 U.S.C. s. 1232g, and the applicable rules and regulations issued pursuant thereto. Any amounts carried forward shall be expended for annual or partial-year scholarships in the following state fiscal year. Net eligible contributions remaining on June 30 of each year that are in excess of the 25 percent that may be carried forward shall be transferred to other eligible nonprofit scholarship-funding organizations to provide scholarships for eligible students. All transferred funds must be deposited by each eligible nonprofit scholarship-funding organization receiving such funds into its scholarship account. All transferred amounts received by any eligible nonprofit scholarship-funding organization must be separately disclosed in the annual financial audit required under paragraph (m).

3. Must, before granting a scholarship for an academic year, document each scholarship student’s eligibility for that academic year. A scholarship-funding organization may not grant multiyear scholarships in one approval process.

(k) Must maintain separate accounts for scholarship funds and operating funds.

(l) With the prior approval of the Department of Education, may transfer funds to another eligible nonprofit scholarship-funding organization if additional funds are required to meet scholarship demand at the receiving nonprofit scholarship-funding organization. A transfer is limited to the greater of $500,000 or 20 percent of the total contributions received by the nonprofit scholarship-funding organization making the transfer. All transferred funds must be deposited by the receiving nonprofit scholarship-funding organization into its scholarship accounts. All transferred amounts received by any nonprofit scholarship-funding organization must be separately disclosed in the annual financial and compliance audit required in this section.

(m) Must provide to the Auditor General and the Department of Education a report on the results of an annual financial audit of its accounts and records conducted by an independent certified public accountant in accordance with auditing standards generally accepted in the United States, government auditing standards, and rules promulgated by the Auditor General. The audit report must include a report on financial statements presented in accordance with generally accepted accounting principles. Audit reports must be provided to the Auditor General and the Department of Education within 180 days after completion of the eligible nonprofit scholarship-funding organization’s fiscal year. The Auditor General shall review all audit reports submitted pursuant to this paragraph. The Auditor General shall request any significant items that were omitted in violation of a rule adopted by the Auditor General. The items must be provided within 45 days after the date of the request. If the scholarship-funding organization does not comply with the Auditor General’s request, the Auditor General shall notify the Legislative Auditing Committee.

(n) Must prepare and submit quarterly reports to the Department of Education pursuant to paragraph (9)(m). In addition, an eligible nonprofit scholarship-funding organization must submit in a timely manner any information requested by the Department of Education relating to the scholarship program.

(o)1.a. Must participate in the joint development of agreed-upon procedures to be performed by an independent certified public accountant as required under paragraph (8)(e) if the scholarship-funding organization provided more than $250,000 in scholarship funds to an eligible private school under this section during the 2009-2010 state fiscal year. The agreed-upon procedures must uniformly apply to all private schools and must determine, at a minimum, whether the private school has been verified as eligible by the Department of Education under paragraph (9)(c); has an adequate accounting system, system of financial controls, and process for deposit and classification of scholarship funds; and has properly expended scholarship funds for education-related expenses. During the development of the procedures, the participating scholarship-funding organizations shall specify guidelines governing the materiality of exceptions that may be found during the accountant’s performance of the procedures. The procedures and guidelines shall be provided to private schools and the Commissioner of Education by March 15, 2011.

b. Must participate in a joint review of the agreed-upon procedures and guidelines developed under sub-subparagraph a., by February 2013 and biennially thereafter, if the scholarship-funding organization provided more than $250,000 in scholarship funds to an eligible private school under this section during the state fiscal year preceding the biennial review. If the procedures and guidelines are revised, the revisions must be provided to private schools and the Commissioner of Education by March 15, 2013, and biennially thereafter.

c. Must monitor the compliance of a private school with paragraph (8)(e) if the scholarship-funding organization provided the majority of the scholarship funding to the school. For each private school subject to paragraph (8)(e), the appropriate scholarship-funding organization shall notify the Commissioner of Education by October 30, 2011, and annually thereafter of:

(I) A private school’s failure to submit a report required under paragraph (8)(e); or

(II) Any material exceptions set forth in the report required under paragraph (8)(e).

2. Must seek input from the accrediting associations that are members of the Florida Association of Academic Nonpublic Schools when jointly developing the agreed-upon procedures and guidelines under sub-subparagraph 1.a. and conducting a review of those procedures and guidelines under sub-subparagraph 1.b.

(p) Must maintain the surety bond or letter of credit required by subsection (16). The amount of the surety bond or letter of credit may be adjusted quarterly to equal the actual amount of undisbursed funds based upon submission by the organization of a statement from a certified public accountant verifying the amount of undisbursed funds. The requirements of this paragraph are waived if the cost of acquiring a surety bond or letter of credit exceeds the average 10-year cost of acquiring a surety bond or letter of credit by 200 percent. The requirements of this paragraph are waived for a state university; or an independent college or university which is eligible to participate in the William L. Boyd, IV, Florida Resident Access Grant Program, located and chartered in this state, is not for profit, and is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools.

(q) Must provide to the Auditor General any information or documentation requested in connection with an operational audit of a scholarship funding organization conducted pursuant to s. 11.45.

Information and documentation provided to the Department of Education and the Auditor General relating to the identity of a taxpayer that provides an eligible contribution under this section shall remain confidential at all times in accordance with s. 213.053.

(7) PARENT AND STUDENT RESPONSIBILITIES FOR PROGRAM PARTICIPATION.—

(a) The parent must select an eligible private school and apply for the admission of his or her child.

(b) The parent must inform the child’s school district when the parent withdraws his or her child to attend an eligible private school.

(c) Any student participating in the scholarship program must remain in attendance throughout the school year unless excused by the school for illness or other good cause.

(d) Each parent and each student has an obligation to the private school to comply with the private school’s published policies.

(e) The parent shall ensure that the student participating in the scholarship program takes the norm-referenced assessment offered by the private school. The parent may also choose to have the student participate in the statewide assessments pursuant to s. 1008.22. If the parent requests that the student participating in the scholarship program take statewide assessments pursuant to s. 1008.22 and the private school has not chosen to offer and administer the statewide assessments, the parent is responsible for transporting the student to the assessment site designated by the school district.

(f) Upon receipt of a scholarship warrant from the eligible nonprofit scholarship-funding organization, the parent to whom the warrant is made must restrictively endorse the warrant to the private school for deposit into the account of the private school. The parent may not designate any entity or individual associated with the participating private school as the parent’s attorney in fact to endorse a scholarship warrant. A participant who fails to comply with this paragraph forfeits the scholarship.

(g) The parent shall authorize the nonprofit scholarship-funding organization to access information needed for income eligibility determination and verification held by other state or federal agencies, including the Department of Revenue, the Department of Children and Families, the Department of Education, the Department of Economic Opportunity, and the Agency for Health Care Administration.

(8) PRIVATE SCHOOL ELIGIBILITY AND OBLIGATIONS.—An eligible private school may be sectarian or nonsectarian and must:

(a) Comply with all requirements for private schools participating in state school choice scholarship programs pursuant to s. 1002.421.

(b) Provide to the eligible nonprofit scholarship-funding organization, upon request, all documentation required for the student’s participation, including the private school’s and student’s fee schedules.

(c) Be academically accountable to the parent for meeting the educational needs of the student by:

1. At a minimum, annually providing to the parent a written explanation of the student’s progress.

2. Annually administering or making provision for students participating in the scholarship program in grades 3 through 10 to take one of the nationally norm-referenced tests identified by the Department of Education or the statewide assessments pursuant to s. 1008.22. Students with disabilities for whom standardized testing is not appropriate are exempt from this requirement. A participating private school must report a student’s scores to the parent. A participating private school must annually report by August 15 the scores of all participating students to the Learning System Institute described in paragraph (9)(j).

3. Cooperating with the scholarship student whose parent chooses to have the student participate in the statewide assessments pursuant to s. 1008.22 or, if a private school chooses to offer the statewide assessments, administering the assessments at the school.

a. A participating private school may choose to offer and administer the statewide assessments to all students who attend the private school in grades 3 through 10.

b. A participating private school must submit a request in writing to the Department of Education by March 1 of each year in order to administer the statewide assessments in the subsequent school year.

(d) Employ or contract with teachers who have regular and direct contact with each student receiving a scholarship under this section at the school’s physical location.

(e) Annually contract with an independent certified public accountant to perform the agreed-upon procedures developed under paragraph (6)(o) and produce a report of the results if the private school receives more than $250,000 in funds from scholarships awarded under this section in the 2010-2011 state fiscal year or a state fiscal year thereafter. A private school subject to this paragraph must submit the report by September 15, 2011, and annually thereafter to the scholarship-funding organization that awarded the majority of the school’s scholarship funds. The agreed-upon procedures must be conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants.

The inability of a private school to meet the requirements of this subsection shall constitute a basis for the ineligibility of the private school to participate in the scholarship program as determined by the Department of Education.

(9) DEPARTMENT OF EDUCATION OBLIGATIONS.—The Department of Education shall:

(a) Annually submit to the department and division, by March 15, a list of eligible nonprofit scholarship-funding organizations that meet the requirements of paragraph (2)(f).

(b) Annually verify the eligibility of nonprofit scholarship-funding organizations that meet the requirements of paragraph (2)(f).

(c) Annually verify the eligibility of private schools that meet the requirements of subsection (8).

(d) Annually verify the eligibility of expenditures as provided in paragraph (6)(d) using the audit required by paragraph (6)(m) and s. 11.45(2)(k).

(e) Establish a toll-free hotline that provides parents and private schools with information on participation in the scholarship program.

(f) Establish a process by which individuals may notify the Department of Education of any violation by a parent, private school, or school district of state laws relating to program participation. The Department of Education shall conduct an inquiry of any written complaint of a violation of this section, or make a referral to the appropriate agency for an investigation, if the complaint is signed by the complainant and is legally sufficient. A complaint is legally sufficient if it contains ultimate facts that show that a violation of this section or any rule adopted by the State Board of Education has occurred. In order to determine legal sufficiency, the Department of Education may require supporting information or documentation from the complainant. A department inquiry is not subject to the requirements of chapter 120.

(g) Require an annual, notarized, sworn compliance statement by participating private schools certifying compliance with state laws and shall retain such records.

(h) Cross-check the list of participating scholarship students with the public school enrollment lists to avoid duplication.

(i) Maintain a list of nationally norm-referenced tests identified for purposes of satisfying the testing requirement in subparagraph (8)(c)2. The tests must meet industry standards of quality in accordance with State Board of Education rule.

(j) Issue a project grant award to the Learning System Institute at the Florida State University, to which participating private schools must report the scores of participating students on the nationally norm-referenced tests or the statewide assessments administered by the private school in grades 3 through 10. The project term is 2 years, and the amount of the project is up to $500,000 per year. The project grant award must be reissued in 2-year intervals in accordance with this paragraph.

1. The Learning System Institute must annually report to the Department of Education on the student performance of participating students:

a. On a statewide basis. The report shall also include, to the extent possible, a comparison of scholarship students’ performance to the statewide student performance of public school students with socioeconomic backgrounds similar to those of students participating in the scholarship program. To minimize costs and reduce time required for the Learning System Institute’s analysis and evaluation, the Department of Education shall coordinate with the Learning System Institute to provide data to the Learning System Institute in order to conduct analyses of matched students from public school assessment data and calculate control group student performance using an agreed-upon methodology with the Learning System Institute; and

b. On an individual school basis. The annual report must include student performance for each participating private school in which at least 51 percent of the total enrolled students in the private school participated in the Florida Tax Credit Scholarship Program in the prior school year. The report shall be according to each participating private school, and for participating students, in which there are at least 30 participating students who have scores for tests administered. If the Learning System Institute determines that the 30-participating-student cell size may be reduced without disclosing personally identifiable information, as described in 34 C.F.R. s. 99.12, of a participating student, the Learning System Institute may reduce the participating-student cell size, but the cell size must not be reduced to less than 10 participating students. The department shall provide each private school’s prior school year’s student enrollment information to the Learning System Institute no later than June 15 of each year, or as requested by the Learning System Institute.

2. The sharing and reporting of student performance data under this paragraph must be in accordance with requirements of ss. 1002.22 and 1002.221 and 20 U.S.C. s. 1232g, the Family Educational Rights and Privacy Act, and the applicable rules and regulations issued pursuant thereto, and shall be for the sole purpose of creating the annual report required by subparagraph 1. All parties must preserve the confidentiality of such information as required by law. The annual report must not disaggregate data to a level that will identify individual participating schools, except as required under sub-subparagraph 1.b., or disclose the academic level of individual students.

3. The annual report required by subparagraph 1. shall be published by the Department of Education on its website.

(k) Notify an eligible nonprofit scholarship-funding organization of any of the organization’s identified students who are receiving educational scholarships pursuant to chapter 1002.

(l) Notify an eligible nonprofit scholarship-funding organization of any of the organization’s identified students who are receiving tax credit scholarships from other eligible nonprofit scholarship-funding organizations.

(m) Require quarterly reports by an eligible nonprofit scholarship-funding organization regarding the number of students participating in the scholarship program, the private schools at which the students are enrolled, and other information deemed necessary by the Department of Education.

(n)1. Conduct site visits to private schools participating in the Florida Tax Credit Scholarship Program. The purpose of the site visits is solely to verify the information reported by the schools concerning the enrollment and attendance of students, the credentials of teachers, background screening of teachers, and teachers’ fingerprinting results. The Department of Education may not make more than seven site visits each year; however, the department may make additional site visits at any time to any school that has received a notice of noncompliance or a notice of proposed action within the previous 2 years.

2. Annually, by December 15, report to the Governor, the President of the Senate, and the Speaker of the House of Representatives the Department of Education’s actions with respect to implementing accountability in the scholarship program under this section and s. 1002.421, any substantiated allegations or violations of law or rule by an eligible private school under this program concerning the enrollment and attendance of students, the credentials of teachers, background screening of teachers, and teachers’ fingerprinting results and the corrective action taken by the Department of Education.

(o) Provide a process to match the direct certification list with the scholarship application data submitted by any nonprofit scholarship-funding organization eligible to receive the 3-percent administrative allowance under paragraph (6)(j).

(p) Upon the request of a participating private school, provide at no cost to the school the statewide assessments administered under s. 1008.22 and any related materials for administering the assessments. Students at a private school may be assessed using the statewide assessments if the addition of those students and the school does not cause the state to exceed its contractual caps for the number of students tested and the number of testing sites. The state shall provide the same materials and support to a private school that it provides to a public school. A private school that chooses to administer statewide assessments under s. 1008.22 shall follow the requirements set forth in ss. 1008.22 and 1008.24, rules adopted by the State Board of Education to implement those sections, and district-level testing policies established by the district school board.

(10) SCHOOL DISTRICT OBLIGATIONS; PARENTAL OPTIONS.—

(a) Upon the request of any eligible nonprofit scholarship-funding organization, a school district shall inform all households within the district receiving free or reduced-priced meals under the National School Lunch Act of their eligibility to apply for a tax credit scholarship. The form of such notice shall be provided by the eligible nonprofit scholarship-funding organization, and the district shall include the provided form, if requested by the organization, in any normal correspondence with eligible households. If an eligible nonprofit scholarship-funding organization requests a special communication to be issued to households within the district receiving free or reduced-price meals under the National School Lunch Act, the organization shall reimburse the district for the cost of postage. Such notice is limited to once a year.

(b) Upon the request of the Department of Education, a school district shall coordinate with the department to provide to a participating private school the statewide assessments administered under s. 1008.22 and any related materials for administering the assessments. A school district is responsible for implementing test administrations at a participating private school, including the:

1. Provision of training for private school staff on test security and assessment administration procedures;

2. Distribution of testing materials to a private school;

3. Retrieval of testing materials from a private school;

4. Provision of the required format for a private school to submit information to the district for test administration and enrollment purposes; and

5. Provision of any required assistance, monitoring, or investigation at a private school.

(11) COMMISSIONER OF EDUCATION AUTHORITY AND OBLIGATIONS.—

(a)1. The Commissioner of Education shall deny, suspend, or revoke a private school’s participation in the scholarship program if it is determined that the private school has failed to comply with the provisions of this section. However, in instances in which the noncompliance is correctable within a reasonable amount of time and in which the health, safety, or welfare of the students is not threatened, the commissioner may issue a notice of noncompliance that shall provide the private school with a timeframe within which to provide evidence of compliance prior to taking action to suspend or revoke the private school’s participation in the scholarship program.

2. The Commissioner of Education may deny, suspend, or revoke a private school’s participation in the scholarship program if the commissioner determines that:

a. An owner or operator of a private school has exhibited a previous pattern of failure to comply with this section or s. 1002.421; or

b. An owner or operator of the private school is operating or has operated an educational institution in this state or another state or jurisdiction in a manner contrary to the health, safety, or welfare of the public.

In making the determination under this subparagraph, the commissioner may consider factors that include, but are not limited to, acts or omissions by an owner or operator that led to a previous denial or revocation of participation in an education scholarship program; an owner’s or operator’s failure to reimburse the Department of Education or a nonprofit scholarship-funding organization for scholarship funds improperly received or retained by a school; imposition of a prior criminal sanction, civil fine, administrative fine, license revocation or suspension, or program eligibility suspension, termination, or revocation related to an owner’s or operator’s management or operation of an educational institution; or other types of criminal proceedings in which the owner or operator was found guilty of, regardless of adjudication, or entered a plea of nolo contendere or guilty to, any offense involving fraud, deceit, dishonesty, or moral turpitude.

(b) The commissioner’s determination is subject to the following:

1. If the commissioner intends to deny, suspend, or revoke a private school’s participation in the scholarship program, the Department of Education shall notify the private school of such proposed action in writing by certified mail and regular mail to the private school’s address of record with the Department of Education. The notification shall include the reasons for the proposed action and notice of the timelines and procedures set forth in this paragraph.

2. The private school that is adversely affected by the proposed action shall have 15 days from receipt of the notice of proposed action to file with the Department of Education’s agency clerk a request for a proceeding pursuant to ss. 120.569 and 120.57. If the private school is entitled to a hearing under s. 120.57(1), the Department of Education shall forward the request to the Division of Administrative Hearings.

3. Upon receipt of a request referred pursuant to this paragraph, the director of the Division of Administrative Hearings shall expedite the hearing and assign an administrative law judge who shall commence a hearing within 30 days after the receipt of the formal written request by the division and enter a recommended order within 30 days after the hearing or within 30 days after receipt of the hearing transcript, whichever is later. Each party shall be allowed 10 days in which to submit written exceptions to the recommended order. A final order shall be entered by the agency within 30 days after the entry of a recommended order. The provisions of this subparagraph may be waived upon stipulation by all parties.

(c) The commissioner may immediately suspend payment of scholarship funds if it is determined that there is probable cause to believe that there is:

1. An imminent threat to the health, safety, and welfare of the students;

2. A previous pattern of failure to comply with this section or s. 1002.421; or

3. Fraudulent activity on the part of the private school. Notwithstanding s. 1002.22, in incidents of alleged fraudulent activity pursuant to this section, the Department of Education’s Office of Inspector General is authorized to release personally identifiable records or reports of students to the following persons or organizations:

a. A court of competent jurisdiction in compliance with an order of that court or the attorney of record in accordance with a lawfully issued subpoena, consistent with the Family Educational Rights and Privacy Act, 20 U.S.C. s. 1232g.

b. A person or entity authorized by a court of competent jurisdiction in compliance with an order of that court or the attorney of record pursuant to a lawfully issued subpoena, consistent with the Family Educational Rights and Privacy Act, 20 U.S.C. s. 1232g.

c. Any person, entity, or authority issuing a subpoena for law enforcement purposes when the court or other issuing agency has ordered that the existence or the contents of the subpoena or the information furnished in response to the subpoena not be disclosed, consistent with the Family Educational Rights and Privacy Act, 20 U.S.C. s. 1232g, and 34 C.F.R. s. 99.31.

The commissioner’s order suspending payment pursuant to this paragraph may be appealed pursuant to the same procedures and timelines as the notice of proposed action set forth in paragraph (b).

(12) SCHOLARSHIP AMOUNT AND PAYMENT.—

(a) Except as provided in subparagraph 2., the amount of a scholarship provided to any student for any single school year by an eligible nonprofit scholarship-funding organization from eligible contributions shall be for total costs authorized under paragraph (6)(d), not to exceed annual limits, which shall be determined as follows:

1.a. For a scholarship awarded to a student enrolled in an eligible private school, the limit shall be determined by multiplying the unweighted FTE funding amount in that state fiscal year by the percentage used to determine the limit in the prior state fiscal year. However, in each state fiscal year that the tax credit cap amount increases pursuant to paragraph (5)(a), the prior year percentage shall be increased by 4 percentage points and the increased percentage shall be used to determine the limit for that state fiscal year. If the percentage so calculated reaches 80 percent in a state fiscal year, no further increase in the percentage is allowed and the limit shall be 80 percent of the unweighted FTE funding amount for that state fiscal year and thereafter. Beginning in the 2016-2017 state fiscal year, the amount of a scholarship awarded to a student enrolled in an eligible private school shall be equal to 82 percent of the unweighted FTE funding amount for that state fiscal year and thereafter.

b. For a scholarship awarded to a student enrolled in a Florida public school that is located outside the district in which the student resides or in a lab school as defined in s. 1002.32, the limit shall be $500.

2. The annual limit for a scholarship under sub-subparagraph 1.a. shall be reduced by:

a. Twenty-five percent if the student’s household income level is equal to or greater than 200 percent, but less than 215 percent, of the federal poverty level.

b. Fifty percent if the student’s household income level is equal to or greater than 215 percent, but equal to or less than 230 percent, of the federal poverty level.

3. For the 2016-2017 state fiscal year and thereafter, the annual limit for a scholarship under sub-subparagraph 1.a. shall be reduced by:

a. Twelve percent if the student’s household income level is greater than or equal to 200 percent, but less than 215 percent, of the federal poverty level.

b. Twenty-six percent if the student’s household income level is greater than or equal to 215 percent, but less than 230 percent, of the federal poverty level.

c. Forty percent if the student’s household income level is greater than or equal to 230 percent, but less than 245 percent, of the federal poverty level.

d. Fifty percent if the student’s household income level is greater than or equal to 245 percent, but less than or equal to 260 percent, of the federal poverty level.

(b) Payment of the scholarship by the eligible nonprofit scholarship-funding organization shall be by individual warrant made payable to the student’s parent. If the parent chooses that his or her child attend an eligible private school, the warrant must be delivered by the eligible nonprofit scholarship-funding organization to the private school of the parent’s choice, and the parent shall restrictively endorse the warrant to the private school. An eligible nonprofit scholarship-funding organization shall ensure that the parent to whom the warrant is made restrictively endorsed the warrant to the private school for deposit into the account of the private school.

(c) An eligible nonprofit scholarship-funding organization shall obtain verification from the private school of a student’s continued attendance at the school for each period covered by a scholarship payment.

(d) Payment of the scholarship shall be made by the eligible nonprofit scholarship-funding organization no less frequently than on a quarterly basis.

(13) ADMINISTRATION; RULES.—

(a) The department, the division, and the Department of Education shall develop a cooperative agreement to assist in the administration of this section.

(b) The department shall adopt rules necessary to administer this section and ss. 211.0251, 212.1831, 220.1875, 561.1211, and 624.51055, including rules establishing application forms, procedures governing the approval of tax credits and carryforward tax credits under subsection (5), and procedures to be followed by taxpayers when claiming approved tax credits on their returns.

(c) The division shall adopt rules necessary to administer its responsibilities under this section and s. 561.1211.

(d) The State Board of Education shall adopt rules to administer the responsibilities of the Department of Education and the Commissioner of Education under this section.

(14) DEPOSITS OF ELIGIBLE CONTRIBUTIONS.—All eligible contributions received by an eligible nonprofit scholarship-funding organization shall be deposited in a manner consistent with s. 17.57(2).

(15) PRESERVATION OF CREDIT.—If any provision or portion of this section, s. 211.0251, s. 212.1831, s. 220.1875, s. 561.1211, or s. 624.51055 or the application thereof to any person or circumstance is held unconstitutional by any court or is otherwise declared invalid, the unconstitutionality or invalidity shall not affect any credit earned under s. 211.0251, s. 212.1831, s. 220.1875, s. 561.1211, or s. 624.51055 by any taxpayer with respect to any contribution paid to an eligible nonprofit scholarship-funding organization before the date of a determination of unconstitutionality or invalidity. Such credit shall be allowed at such time and in such a manner as if a determination of unconstitutionality or invalidity had not been made, provided that nothing in this subsection by itself or in combination with any other provision of law shall result in the allowance of any credit to any taxpayer in excess of one dollar of credit for each dollar paid to an eligible nonprofit scholarship-funding organization.

(16) NONPROFIT SCHOLARSHIP-FUNDING ORGANIZATIONS; APPLICATION.—In order to participate in the scholarship program created under this section, a charitable organization that seeks to be a nonprofit scholarship-funding organization must submit an application for initial approval or renewal to the Office of Independent Education and Parental Choice no later than September 1 of each year before the school year for which the organization intends to offer scholarships.

(a) An application for initial approval must include:

1. A copy of the organization’s incorporation documents and registration with the Division of Corporations of the Department of State.

2. A copy of the organization’s Internal Revenue Service determination letter as a s. 501(c)(3) not-for-profit organization.

3. A description of the organization’s financial plan that demonstrates sufficient funds to operate throughout the school year.

4. A description of the geographic region that the organization intends to serve and an analysis of the demand and unmet need for eligible students in that area.

5. The organization’s organizational chart.

6. A description of the criteria and methodology that the organization will use to evaluate scholarship eligibility.

7. A description of the application process, including deadlines and any associated fees.

8. A description of the deadlines for attendance verification and scholarship payments.

9. A copy of the organization’s policies on conflict of interest and whistleblowers.

10. A copy of a surety bond or letter of credit to secure the faithful performance of the obligations of the eligible nonprofit scholarship-funding organization in accordance with this section in an amount equal to 25 percent of the scholarship funds anticipated for each school year or $100,000, whichever is greater. The surety bond or letter of credit must specify that any claim against the bond or letter of credit may be made only by an eligible nonprofit scholarship-funding organization to provide scholarships to and on behalf of students who would have had scholarships funded if it were not for the diversion of funds giving rise to the claim against the bond or letter of credit.

(b) In addition to the information required by subparagraphs (a)1.-9., an application for renewal must include:

1. A surety bond or letter of credit to secure the faithful performance of the obligations of the eligible nonprofit scholarship-funding organization in accordance with this section equal to the amount of undisbursed donations held by the organization based on the annual report submitted pursuant to paragraph (6)(m). The amount of the surety bond or letter of credit must be at least $100,000, but not more than $25 million. The surety bond or letter of credit must specify that any claim against the bond or letter of credit may be made only by an eligible nonprofit scholarship-funding organization to provide scholarships to and on behalf of students who would have had scholarships funded if it were not for the diversion of funds giving rise to the claim against the bond or letter of credit.

2. The organization’s completed Internal Revenue Service Form 990 submitted no later than November 30 of the year before the school year that the organization intends to offer the scholarships, notwithstanding the September 1 application deadline.

3. A copy of the statutorily required audit to the Department of Education and Auditor General.

4. An annual report that includes:

a. The number of students who completed applications, by county and by grade.

b. The number of students who were approved for scholarships, by county and by grade.

c. The number of students who received funding for scholarships within each funding category, by county and by grade.

d. The amount of funds received, the amount of funds distributed in scholarships, and an accounting of remaining funds and the obligation of those funds.

e. A detailed accounting of how the organization spent the administrative funds allowable under paragraph (6)(j).

(c) In consultation with the Department of Revenue and the Chief Financial Officer, the Office of Independent Education and Parental Choice shall review the application. The Department of Education shall notify the organization in writing of any deficiencies within 30 days after receipt of the application and allow the organization 30 days to correct any deficiencies.

(d) Within 30 days after receipt of the finalized application by the Office of Independent Education and Parental Choice, the Commissioner of Education shall recommend approval or disapproval of the application to the State Board of Education. The State Board of Education shall consider the application and recommendation at the next scheduled meeting, adhering to appropriate meeting notice requirements. If the State Board of Education disapproves the organization’s application, it shall provide the organization with a written explanation of that determination. The State Board of Education’s action is not subject to chapter 120.

(e) If the State Board of Education disapproves the renewal of a nonprofit scholarship-funding organization, the organization must notify the affected eligible students and parents of the decision within 15 days after disapproval. An eligible student affected by the disapproval of an organization’s participation remains eligible under this section until the end of the school year in which the organization was disapproved. The student must apply and be accepted by another eligible nonprofit scholarship-funding organization for the upcoming school year. The student shall be given priority in accordance with paragraph (6)(f).

(f) All remaining funds held by a nonprofit scholarship-funding organization that is disapproved for participation must be transferred to other eligible nonprofit scholarship-funding organizations to provide scholarships for eligible students. All transferred funds must be deposited by each eligible nonprofit scholarship-funding organization receiving such funds into its scholarship account. All transferred amounts received by any eligible nonprofit scholarship-funding organization must be separately disclosed in the annual financial audit required under subsection (6).

(g) A nonprofit scholarship-funding organization is a renewing organization if it maintains continuous approval and participation in the program. An organization that chooses not to participate for 1 year or more or is disapproved to participate for 1 year or more must submit an application for initial approval in order to participate in the program again.

(h) The State Board of Education shall adopt rules providing guidelines for receiving, reviewing, and approving applications for new and renewing nonprofit scholarship-funding organizations. The rules must include a process for compiling input and recommendations from the Chief Financial Officer, the Department of Revenue, and the Department of Education. The rules must also require that the nonprofit scholarship-funding organization make a brief presentation to assist the State Board of Education in its decision.

(i) A state university; or an independent college or university which is eligible to participate in the William L. Boyd, IV, Florida Resident Access Grant Program, located and chartered in this state, is not for profit, and is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools, is exempt from the initial or renewal application process, but must file a registration notice with the Department of Education to be an eligible nonprofit scholarship-funding organization. The State Board of Education shall adopt rules that identify the procedure for filing the registration notice with the department. The rules must identify appropriate reporting requirements for fiscal, programmatic, and performance accountability purposes consistent with this section, but shall not exceed the requirements for eligible nonprofit scholarship-funding organizations for charitable organizations. A nonprofit scholarship-funding organization that becomes eligible pursuant to this paragraph may begin providing scholarships to participating students in the 2015-2016 school year.

History.—s. 5, ch. 2001-225; s. 42, ch. 2002-218; s. 258, ch. 2003-261; s. 9, ch. 2003-391; s. 16, ch. 2004-5; s. 2, ch. 2006-75; s. 2, ch. 2008-142; s. 2, ch. 2008-235; s. 1, ch. 2008-241; s. 2, ch. 2009-108; s. 4, ch. 2009-239; s. 1, ch. 2010-24; s. 4, ch. 2010-209; s. 3, ch. 2011-123; s. 1, ch. 2012-22; s. 67, ch. 2013-116; s. 364, ch. 2014-19; s. 17, ch. 2014-184; s. 106, ch. 2015-2; s. 37, ch. 2015-148; ss. 6, 9, ch. 2015-222; s. 6, ch. 2016-2.

Note.—Former s. 220.187.






Part IV - HOME EDUCATION, PRIVATE SCHOOLS, OTHER EDUCATIONOPTIONS (ss. 1002.41-1002.455)

1002.41 - Home education programs.

1002.41 Home education programs.—

(1) A “home education program” is defined in s. 1002.01. The parent is not required to hold a valid regular Florida teaching certificate.

(a) The parent shall notify the district school superintendent of the county in which the parent resides of her or his intent to establish and maintain a home education program. The notice shall be in writing, signed by the parent, and shall include the names, addresses, and birthdates of all children who shall be enrolled as students in the home education program. The notice shall be filed in the district school superintendent’s office within 30 days of the establishment of the home education program. A written notice of termination of the home education program shall be filed in the district school superintendent’s office within 30 days after said termination.

(b) The parent shall maintain a portfolio of records and materials. The portfolio shall consist of the following:

1. A log of educational activities that is made contemporaneously with the instruction and that designates by title any reading materials used.

2. Samples of any writings, worksheets, workbooks, or creative materials used or developed by the student.

The portfolio shall be preserved by the parent for 2 years and shall be made available for inspection by the district school superintendent, or the district school superintendent’s agent, upon 15 days’ written notice. Nothing in this section shall require the district school superintendent to inspect the portfolio.

(c) The parent shall provide for an annual educational evaluation in which is documented the student’s demonstration of educational progress at a level commensurate with her or his ability. The parent shall select the method of evaluation and shall file a copy of the evaluation annually with the district school superintendent’s office in the county in which the student resides. The annual educational evaluation shall consist of one of the following:

1. A teacher selected by the parent shall evaluate the student’s educational progress upon review of the portfolio and discussion with the student. Such teacher shall hold a valid regular Florida certificate to teach academic subjects at the elementary or secondary level;

2. The student shall take any nationally normed student achievement test administered by a certified teacher;

3. The student shall take a state student assessment test used by the school district and administered by a certified teacher, at a location and under testing conditions approved by the school district;

4. The student shall be evaluated by an individual holding a valid, active license pursuant to the provisions of s. 490.003(7) or (8); or

5. The student shall be evaluated with any other valid measurement tool as mutually agreed upon by the district school superintendent of the district in which the student resides and the student’s parent.

(2) The district school superintendent shall review and accept the results of the annual educational evaluation of the student in a home education program. If the student does not demonstrate educational progress at a level commensurate with her or his ability, the district school superintendent shall notify the parent, in writing, that such progress has not been achieved. The parent shall have 1 year from the date of receipt of the written notification to provide remedial instruction to the student. At the end of the 1-year probationary period, the student shall be reevaluated as specified in paragraph (1)(c). Continuation in a home education program shall be contingent upon the student demonstrating educational progress commensurate with her or his ability at the end of the probationary period.

(3) A home education program shall be excluded from meeting the requirements of a school day.

(4) Home education students may participate in interscholastic extracurricular student activities in accordance with the provisions of s. 1006.15.

(5) Home education students may participate in the Bright Futures Scholarship Program in accordance with the provisions of ss. 1009.53-1009.538.

(6) Home education students may participate in dual enrollment programs in accordance with ss. 1007.27(4) and 1007.271(13).

(7) Home education students are eligible for admission to Florida College System institutions in accordance with the provisions of s. 1007.263.

(8) Home education students are eligible for admission to state universities in accordance with the policies and guidelines of the Board of Governors.

(9) Testing and evaluation services at diagnostic and resource centers shall be available to home education program students, including, but not limited to, students with disabilities, in accordance with the provisions of s. 1006.03.

(10) A school district may provide exceptional student education-related services, as defined in State Board of Education rule, to a home education program student with a disability who is eligible for the services and who enrolls in a public school solely for the purpose of receiving those related services. The school district providing the services shall report each student as a full-time equivalent student in the class and in a manner prescribed by the Department of Education, and funding shall be provided through the Florida Education Finance Program pursuant to s. 1011.62.

History.—s. 106, ch. 2002-387; s. 82, ch. 2007-217; s. 29, ch. 2011-5; s. 5, ch. 2012-191; s. 175, ch. 2014-17; s. 28, ch. 2014-39; s. 2, ch. 2016-137.



1002.42 - Private schools.

1002.42 Private schools.—

(1) DEFINITION.—A “private school” is defined in s. 1002.01.

(2) ANNUAL PRIVATE SCHOOL SURVEY.—

(a) The Department of Education shall organize, maintain, and annually update a database of educational institutions within the state coming within the provisions of this section. There shall be included in the database of each institution the name, address, and telephone number of the institution; the type of institution; the names of administrative officers; the enrollment by grade or special group (e.g., career education and exceptional child education); the number of graduates; the number of instructional and administrative personnel; the number of days the school is in session; and such data as may be needed to meet the provisions of this section and s. 1003.23(2).

(b) For the purpose of organizing, maintaining, and updating this database, each private school shall annually execute and file a database survey form on a date designated by the Department of Education which shall include a notarized statement ascertaining that the owner of the private school has complied with the provisions of paragraph (c). For the purpose of this section, “owner” means any individual who is the chief administrative officer of a private school.

(c)1. Notwithstanding the provisions of paragraph (h), each person who is an owner or who establishes, purchases, or otherwise becomes an owner of a private school shall, within 5 days of assuming ownership of a school, file with the Department of Law Enforcement a complete set of fingerprints for state processing and checking for criminal background. The fingerprints shall be taken by an authorized law enforcement officer or an employee of the school who is trained to take fingerprints. The costs of fingerprinting, criminal records checking, and processing shall be borne by the applicant or private school. The result of the criminal records checking by the Department of Law Enforcement shall be forwarded to the owner of the private school and shall be made available for public inspection in the private school office as soon as it is received.

2. It shall be unlawful for a person who has been convicted of a crime involving moral turpitude to own or operate a private school.

3. An owner of a private school may require school employees to file a complete set of fingerprints with the Department of Law Enforcement for processing and criminal records checking. Findings from such processing and checking shall be reported to the owner for use in employment decisions.

4. Owners or employees of private schools who have been fingerprinted pursuant to this paragraph, s. 1012.32, or s. 402.3055 shall not be required to be refingerprinted if they have not been unemployed or unassociated with a private school or child care facility for more than 90 days.

5. Persons holding a valid Florida teaching certificate who have been fingerprinted pursuant to s. 1012.35 shall not be required to comply with the provisions of this paragraph.

(d) The data inquiries to be included and answered in the survey required in paragraph (b) shall be limited to matters set forth in paragraph (a). The department shall furnish annually to each school sufficient copies of this form.

(e) To ensure completeness and accuracy of the database, each existing private educational institution falling within the provisions of this section shall notify the Department of Education of any change in the name of the institution, the address, or the chief administrative officer. Each new institution shall notify the department of its establishment.

(f) Annually, the department shall make accessible to the public data on private education in this state. Such data shall include that collected pursuant to paragraph (a) and from other sources.

(g) The failure of any institution to submit the annual database survey form and notarized statement of compliance with the provisions of paragraph (c), as required by this section, shall be judged a misdemeanor and, upon conviction, proper authorities of such institution shall be subject to a fine not exceeding $500. Submission of data for a nonexistent school or an institution providing no instruction or training, the purpose of which is to defraud the public, is unlawful and the person or persons responsible commit a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Persons found to be in violation of subparagraph (c)2. commit a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(h) It is the intent of the Legislature not to regulate, control, approve, or accredit private educational institutions, but to create a database where current information may be obtained relative to the educational institutions in this state coming within the provisions of this section as a service to the public, to governmental agencies, and to other interested parties. It is not the intent of the Legislature to regulate, control, or monitor, expressly or implicitly, churches, their ministries, or religious instruction, freedoms, or rites. It is the intent of the Legislature that the annual submission of the database survey by a school shall not be used by that school to imply approval or accreditation by the Department of Education.

(3) RETENTION OF RECORDS.—

(a) As used in this subsection:

1. “Defunct private school” means any private school that has terminated the operation of an education or training program, or that has no students in attendance, or that has dissolved as a business entity.

2. “Student records” means those records, files, documents, and other materials that contain information directly related to students that are maintained by a private school or by a person acting for such institution and that are accessible to other professional personnel to facilitate the instruction, guidance, and educational progress of students. Information contained in student records shall be classified as follows:

a. Permanent information, which includes verified information of clear educational importance, containing the following: student’s full name and any known changes thereto due to marriage or adoption; authenticated birthdate, place of birth, race, and sex; last known address of student; names of student’s parents; name and location of last school attended; number of days present and absent; date enrolled; date withdrawn; courses taken and record of achievement; and date of graduation or program achievement.

b. Temporary information, which includes verified information subject to change, containing, but not limited to, the following: health information, standardized test scores, honors and activities, personal attributes, work experience, teacher and counselor comments, and special reports.

(b) All private schools that become defunct shall transfer all permanent information contained in student records to the district school superintendent of the public school district in which the private school was located; or, if the private school is a member of a private school system or association, such school may transfer such records to the principal office of such system or association, which shall constitute full compliance with this subsection. In the event that such private school system or association becomes defunct, it shall transfer all the permanent information contained in its files to the district school superintendent of the public school district in which the private school was located.

(c) All private schools that become defunct shall notify the Department of Education Office of Private Schools and Home Education Programs of the date of transfer of student records, the location of storage, the custodian of such records, and the number of records to be stored. The department shall act as a clearinghouse and maintain a registry of such transfers of student records.

(d) It is not the intent of the Legislature to limit or restrict the use or possession of any student records while a school is operational, but to facilitate access to academic records by former students seeking to continue their education or training after a private school has become defunct.

(4) ATTENDANCE RECORDS AND REPORTS.—All officials, teachers, and other employees in parochial, religious, denominational, and private schools shall keep and prepare records in accordance with the provisions of s. 1003.23(2).

(5) SCHOOL-ENTRY HEALTH EXAMINATIONS.—The governing authority of each private school shall require students to present a certification of a school-entry health examination in accordance with the provisions of s. 1003.22(1) and (2).

(6) IMMUNIZATIONS.—The governing authority of each private school shall:

(a) Require students to present a certification of immunization in accordance with the provisions of s. 1003.22(3)-(11).

(b) Provide information on the importance of student health and available immunizations and vaccinations, including, but not limited to:

1. A recommended immunization schedule in accordance with United States Centers for Disease Control and Prevention recommendations.

2. Detailed information regarding the causes, symptoms, and transmission of meningococcal disease and the availability, effectiveness, known contraindications, and appropriate age for the administration of any required or recommended vaccine against meningococcal disease, in accordance with the recommendations of the Advisory Committee on Immunization Practices of the United States Centers for Disease Control and Prevention.

(7) ATTENDANCE REQUIREMENTS.—Attendance of a student at a private, parochial, religious, or denominational school satisfies the attendance requirements of ss. 1003.01(13) and 1003.21(1).

(8) ATHLETIC COMPETITION.—A private school may participate in athletic competition with a public high school in accordance with the provisions of s. 1006.20(1).

(9) RECEIPT OF EDUCATIONAL MATERIALS.—The Department of Education may disseminate educational materials and sell copies for educational use to private schools pursuant to s. 1006.39.

(10) INSTRUCTIONAL MATERIALS.—District school boards may dispose of instructional materials when they become unserviceable or surplus or are no longer on state contract by giving them to a private school in accordance with the provisions of s. 1006.41.

(11) DIAGNOSTIC AND RESOURCE CENTERS.—Diagnostic and resource centers may provide testing and evaluation services to private school students in accordance with the provisions of s. 1006.03(3).

(12) EXCEPTIONAL EDUCATION SERVICES.—District school boards may provide instruction for an appropriate program of special instruction, facilities, and services for exceptional students through contractual arrangements with approved private schools in accordance with the provisions of s. 1003.57.

(13) PROFESSIONAL DEVELOPMENT SYSTEM.—An organization of private schools that has no fewer than 10 member schools in this state may develop a professional development system to be filed with the Department of Education in accordance with the provisions of s. 1012.98(6).

(14) BUS DRIVER TRAINING.—Private school bus drivers may participate in a district school board’s bus driver training program, if the district school board makes the program available pursuant to s. 1012.45(4).

(15) POOL PURCHASE OF SCHOOL BUSES.—

(a) Florida private schools that demonstrate a racially nondiscriminatory student admission policy may purchase school buses from the state pool purchase program as authorized in s. 1006.27(1), if the private school meets the following conditions:

1. Students in one or more grades, kindergarten through grade 12, are provided an education program by the school and the school has submitted the information required pursuant to this section and the most recent school survey required in subsection (2).

2. All conditions of the contracts for purchasing school buses between the Department of Education and the companies involved, including bus specifications, ordering deadlines, delivery period and procedures, and payment requirements, shall be met.

3. Purchase orders shall be made out to the appropriate company or companies involved and shall be accompanied by a certified check in the amount of 25 percent of the total cost of the bus or buses as a good faith deposit that the bus or buses will be purchased.

4. The remainder of the total cost shall be paid upon delivery of the bus or buses to the representative of the private school receiving the bus or buses, or shall be paid when the company informs the purchaser that the buses are ready for delivery if the purchaser has specified that buses are to be picked up at the company’s location. If the chassis and the body are purchased from different companies, the remainder of the chassis’ total cost shall be payable upon delivery of the chassis to the body manufacturer.

5. If the private school does not meet the obligation stated in subparagraph 4. within 30 calendar days after notice that the bus is ready for delivery or that the chassis has been delivered to the body manufacturer, the selling company may retain 15 percent of the amount being held by the company as a good faith deposit, and all obligations to the private school may be canceled. When the 15 percent is retained, the company shall return 10 percent of the good faith deposit to the nonpublic school within 15 days of cancellation of the companies’ objection.

(b) Any bus purchased under this section may not be sold, if still titled as a motor vehicle, within 5 calendar years of the date of the initial Florida title being issued, unless the following conditions are met:

1. The bus or buses may be sold only to a Florida public school district or Florida private school. Any such sale during the first 5 years shall be documented to the Department of Education within 15 days after the sale.

2. The bus or buses shall be advertised by the private school in one major newspaper located in each of the five regions of the state for 3 consecutive days and a copy of the advertisement and the name of each newspaper shall be sent to the Department of Education before the first day of advertising the bus or buses for sale.

3. The bus may not be sold at a profit. The bus shall be depreciated at a rate of 10 percent per calendar year, with the first year starting on the date of issue of the initial title in this state.

4. Notwithstanding any other provisions of law and rule regarding purchase of used school buses, the bus may be sold to a public school district if the conditions of subparagraph 3. are met.

5. Any public school district or private school purchasing a bus under the conditions of this subsection must accept the obligations of this subsection, and such shall be entered in the sales contract.

(c) Any private school, including the owner or corporation purchasing a bus or buses under the conditions of this section, that does not comply with all the conditions of this section shall not be eligible for future purchases of a school bus under this section.

(d) Any private school interested in purchasing a bus under this section shall notify, in writing, the Department of Education. The Department of Education shall send the school the appropriate forms, instructions, and price quotations.

(e) Notwithstanding any other provisions of this section, no school bus manufacturer, distributor, or dealer shall be required to violate any dealer contract or franchise agreement entered into before the effective date of this section regarding the sale of its buses.

(f) The State Board of Education may adopt rules pursuant to ss. 120.536 and 120.54 necessary to implement this section, maintain the integrity of the school bus pool purchase program, and ensure the best and lowest price for purchasing school buses by the public school districts.

(16) EMERGENCY PROCEDURES.—The emergency response agencies identified in a district school board’s emergency response policy pursuant to s. 1006.07(4) which are responsible for notifying the school district of an occurrence that threatens student safety shall also notify private schools in the district that request such notification by opting into the district school board’s emergency notification procedures.

(17) EPINEPHRINE SUPPLY.—

(a) A private school may purchase a supply of epinephrine auto-injectors from a wholesale distributor as defined in s. 499.003 or may enter into an arrangement with a wholesale distributor or manufacturer as defined in s. 499.003 for the epinephrine auto-injectors at fair-market, free, or reduced prices for use in the event a student has an anaphylactic reaction. The epinephrine auto-injectors must be maintained in a secure location on the private school’s premises. The participating private school shall adopt a protocol developed by a licensed physician for the administration by private school personnel who are trained to recognize an anaphylactic reaction and to administer an epinephrine auto-injection. The supply of epinephrine auto-injectors may be provided to and used by a student authorized to self-administer epinephrine by auto-injector under s. 1002.20(3)(i) or trained school personnel.

(b) The private school and its employees, agents, and the physician who provides the standing protocol for school epinephrine auto-injectors are not liable for any injury arising from the use of an epinephrine auto-injector administered by trained school personnel who follow the adopted protocol and whose professional opinion is that the student is having an anaphylactic reaction:

1. Unless the trained school personnel’s action is willful and wanton;

2. Notwithstanding that the parents or guardians of the student to whom the epinephrine is administered have not been provided notice or have not signed a statement acknowledging that the school district is not liable; and

3. Regardless of whether authorization has been given by the student’s parents or guardians or by the student’s physician, physician’s assistant, or advanced registered nurse practitioner.

History.—s. 107, ch. 2002-387; s. 33, ch. 2003-391; s. 36, ch. 2004-41; s. 80, ch. 2004-357; s. 2, ch. 2006-246; s. 3, ch. 2013-63; s. 3, ch. 2016-235.



1002.421 - Accountability of private schools participating in state school choice scholarship programs.

1002.421 Accountability of private schools participating in state school choice scholarship programs.—

(1) A Florida private school participating in the Florida Tax Credit Scholarship Program established pursuant to s. 1002.395 or an educational scholarship program established pursuant to this chapter must comply with all requirements of this section in addition to private school requirements outlined in s. 1002.42, specific requirements identified within respective scholarship program laws, and other provisions of Florida law that apply to private schools.

(2) A private school participating in a scholarship program must be a Florida private school as defined in s. 1002.01(2), must be registered in accordance with s. 1002.42, and must:

(a) Comply with the antidiscrimination provisions of 42 U.S.C. s. 2000d.

(b) Notify the department of its intent to participate in a scholarship program.

(c) Notify the department of any change in the school’s name, school director, mailing address, or physical location within 15 days after the change.

(d) Complete student enrollment and attendance verification requirements, including use of an online attendance verification form, prior to scholarship payment.

(e) Annually complete and submit to the department a notarized scholarship compliance statement certifying that all school employees and contracted personnel with direct student contact have undergone background screening pursuant to s. 943.0542.

(f) Demonstrate fiscal soundness and accountability by:

1. Being in operation for at least 3 school years or obtaining a surety bond or letter of credit for the amount equal to the scholarship funds for any quarter and filing the surety bond or letter of credit with the department.

2. Requiring the parent of each scholarship student to personally restrictively endorse the scholarship warrant to the school. The school may not act as attorney in fact for the parent of a scholarship student under the authority of a power of attorney executed by such parent, or under any other authority, to endorse scholarship warrants on behalf of such parent.

(g) Meet applicable state and local health, safety, and welfare laws, codes, and rules, including:

1. Firesafety.

2. Building safety.

(h) Employ or contract with teachers who hold baccalaureate or higher degrees, have at least 3 years of teaching experience in public or private schools, or have special skills, knowledge, or expertise that qualifies them to provide instruction in subjects taught.

(i) Require each employee and contracted personnel with direct student contact, upon employment or engagement to provide services, to undergo a state and national background screening, pursuant to s. 943.0542, by electronically filing with the Department of Law Enforcement a complete set of fingerprints taken by an authorized law enforcement agency or an employee of the private school, a school district, or a private company who is trained to take fingerprints and deny employment to or terminate an employee if he or she fails to meet the screening standards under s. 435.04. Results of the screening shall be provided to the participating private school. For purposes of this paragraph:

1. An “employee or contracted personnel with direct student contact” means any employee or contracted personnel who has unsupervised access to a scholarship student for whom the private school is responsible.

2. The costs of fingerprinting and the background check shall not be borne by the state.

3. Continued employment of an employee or contracted personnel after notification that he or she has failed the background screening under this paragraph shall cause a private school to be ineligible for participation in a scholarship program.

4. An employee or contracted personnel holding a valid Florida teaching certificate who has been fingerprinted pursuant to s. 1012.32 is not required to comply with the provisions of this paragraph.

(3)(a) All fingerprints submitted to the Department of Law Enforcement as required by this section shall be retained by the Department of Law Enforcement in a manner provided by rule and entered in the statewide automated biometric identification system authorized by s. 943.05(2)(b). Such fingerprints shall thereafter be available for all purposes and uses authorized for arrest fingerprints entered in the statewide automated biometric identification system pursuant to s. 943.051.

(b) The Department of Law Enforcement shall search all arrest fingerprints received under s. 943.051 against the fingerprints retained in the statewide automated biometric identification system under paragraph (a). Any arrest record that is identified with the retained fingerprints of a person subject to the background screening under this section shall be reported to the employing school with which the person is affiliated. Each private school participating in a scholarship program is required to participate in this search process by informing the Department of Law Enforcement of any change in the employment or contractual status of its personnel whose fingerprints are retained under paragraph (a). The Department of Law Enforcement shall adopt a rule setting the amount of the annual fee to be imposed upon each private school for performing these searches and establishing the procedures for the retention of private school employee and contracted personnel fingerprints and the dissemination of search results. The fee may be borne by the private school or the person fingerprinted.

(c) Employees and contracted personnel whose fingerprints are not retained by the Department of Law Enforcement under paragraphs (a) and (b) are required to be refingerprinted and must meet state and national background screening requirements upon reemployment or reengagement to provide services in order to comply with the requirements of this section.

(d) Every 5 years following employment or engagement to provide services with a private school, employees or contracted personnel required to be screened under this section must meet screening standards under s. 435.04, at which time the private school shall request the Department of Law Enforcement to forward the fingerprints to the Federal Bureau of Investigation for national processing. If the fingerprints of employees or contracted personnel are not retained by the Department of Law Enforcement under paragraph (a), employees and contracted personnel must electronically file a complete set of fingerprints with the Department of Law Enforcement. Upon submission of fingerprints for this purpose, the private school shall request that the Department of Law Enforcement forward the fingerprints to the Federal Bureau of Investigation for national processing, and the fingerprints shall be retained by the Department of Law Enforcement under paragraph (a).

(4) A private school that accepts scholarship students under s. 1002.39 or s. 1002.395 must:

(a) Disqualify instructional personnel and school administrators, as defined in s. 1012.01, from employment in any position that requires direct contact with students if the personnel or administrators are ineligible for such employment under s. 1012.315.

(b) Adopt policies establishing standards of ethical conduct for instructional personnel and school administrators. The policies must require all instructional personnel and school administrators, as defined in s. 1012.01, to complete training on the standards; establish the duty of instructional personnel and school administrators to report, and procedures for reporting, alleged misconduct by other instructional personnel and school administrators which affects the health, safety, or welfare of a student; and include an explanation of the liability protections provided under ss. 39.203 and 768.095. A private school, or any of its employees, may not enter into a confidentiality agreement regarding terminated or dismissed instructional personnel or school administrators, or personnel or administrators who resign in lieu of termination, based in whole or in part on misconduct that affects the health, safety, or welfare of a student, and may not provide the instructional personnel or school administrators with employment references or discuss the personnel’s or administrators’ performance with prospective employers in another educational setting, without disclosing the personnel’s or administrators’ misconduct. Any part of an agreement or contract that has the purpose or effect of concealing misconduct by instructional personnel or school administrators which affects the health, safety, or welfare of a student is void, is contrary to public policy, and may not be enforced.

(c) Before employing instructional personnel or school administrators in any position that requires direct contact with students, conduct employment history checks of each of the personnel’s or administrators’ previous employers, screen the personnel or administrators through use of the educator screening tools described in s. 1001.10(5), and document the findings. If unable to contact a previous employer, the private school must document efforts to contact the employer.

The department shall suspend the payment of funds under ss. 1002.39 and 1002.395 to a private school that knowingly fails to comply with this subsection, and shall prohibit the school from enrolling new scholarship students, for 1 fiscal year and until the school complies.

(5) The inability of a private school to meet the requirements of this section shall constitute a basis for the ineligibility of the private school to participate in a scholarship program as determined by the department.

(6) The inclusion of eligible private schools within options available to Florida public school students does not expand the regulatory authority of the state, its officers, or any school district to impose any additional regulation of private schools beyond those reasonably necessary to enforce requirements expressly set forth in this section.

(7) The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section.

History.—s. 3, ch. 2006-75; s. 16, ch. 2008-108; s. 7, ch. 2009-108; s. 16, ch. 2010-24; s. 68, ch. 2013-116.



1002.43 - Private tutoring programs.

1002.43 Private tutoring programs.—

(1) Regular school attendance as defined in s. 1003.01(13) may be achieved by attendance in a private tutoring program if the person tutoring the student meets the following requirements:

(a) Holds a valid Florida certificate to teach the subjects or grades in which instruction is given.

(b) Keeps all records and makes all reports required by the state and district school board and makes regular reports on the attendance of students in accordance with the provisions of s. 1003.23(2).

(c) Requires students to be in actual attendance for the minimum length of time prescribed by s. 1011.60(2).

(2) Private tutors shall keep and prepare records in accordance with the provisions of s. 1003.23(2).

History.—s. 108, ch. 2002-387; s. 37, ch. 2004-41.



1002.45 - Virtual instruction programs.

1002.45 Virtual instruction programs.—

(1) PROGRAM.—

(a) For purposes of this section, the term:

1. “Approved provider” means a provider that is approved by the Department of Education under subsection (2), the Florida Virtual School, a franchise of the Florida Virtual School, or a Florida College System institution.

2. “Virtual instruction program” means a program of instruction provided in an interactive learning environment created through technology in which students are separated from their teachers by time or space, or both.

(b) Each school district that is eligible for the sparsity supplement pursuant to s. 1011.62(7)(a) and (b) shall provide all enrolled public school students within its boundaries the option of participating in part-time and full-time virtual instruction programs. Each school district that is not eligible for the sparsity supplement pursuant to s. 1011.62(7)(a) and (b) shall provide at least three options for part-time and full-time virtual instruction. All school districts must provide parents with timely written notification of at least one open enrollment period for full-time students of 90 days or more which ends 30 days before the first day of the school year. The purpose of the program is to make quality virtual instruction available to students using online and distance learning technology in the nontraditional classroom. A school district virtual instruction program shall consist of the following:

1. Full-time and part-time virtual instruction for students enrolled in kindergarten through grade 12.

2. Full-time or part-time virtual instruction for students enrolled in dropout prevention and academic intervention programs under s. 1003.53, Department of Juvenile Justice education programs under s. 1003.52, core-curricula courses to meet class size requirements under s. 1003.03, or Florida College System institutions under this section.

(c) To provide students with the option of participating in virtual instruction programs as required by paragraph (b), a school district may:

1. Contract with the Florida Virtual School or establish a franchise of the Florida Virtual School for the provision of a program under paragraph (b). Using this option is subject to the requirements of this section and s. 1011.61(1)(c)1.b.(III) and (IV) and (4). A district may report full-time equivalent student membership for credit earned by a student who is enrolled in a virtual education course provided by the district which was completed after the end of the regular school year if the FTE is reported no later than the deadline for amending the final student membership report for that year.

2. Contract with an approved provider under subsection (2) for the provision of a full-time or part-time program under paragraph (b).

3. Enter into an agreement with other school districts to allow the participation of its students in an approved virtual instruction program provided by the other school district. The agreement must indicate a process for the transfer of funds required by paragraph (7)(e).

4. Establish school district operated part-time or full-time kindergarten through grade 12 virtual instruction programs under paragraph (b) for students enrolled in the school district. A full-time program shall operate under its own Master School Identification Number.

5. Enter into an agreement with a virtual charter school authorized by the school district under s. 1002.33.

Contracts under subparagraph 1. or subparagraph 2. may include multidistrict contractual arrangements that may be executed by a regional consortium for its member districts. A multidistrict contractual arrangement or an agreement under subparagraph 3. is not subject to s. 1001.42(4)(d) and does not require the participating school districts to be contiguous. These arrangements may be used to fulfill the requirements of paragraph (b).

(d) A virtual charter school may provide full-time virtual instruction for students in kindergarten through grade 12 if the virtual charter school has a charter approved pursuant to s. 1002.33 authorizing full-time virtual instruction. A virtual charter school may:

1. Contract with the Florida Virtual School.

2. Contract with an approved provider under subsection (2).

3. Enter into an agreement with a school district to allow the participation of the virtual charter school’s students in the school district’s virtual instruction program. The agreement must indicate a process for reporting of student enrollment and the transfer of funds required by paragraph (7)(e).

(e) Each school district shall:

1. Provide to the department by each October 1, a copy of each contract and the amounts paid per unweighted full-time equivalent student for services procured pursuant to subparagraphs (c)1. and 2.

2. Expend the difference in funds provided for a student participating in the school district virtual instruction program pursuant to subsection (7) and the price paid for contracted services procured pursuant to subparagraphs (c)1. and 2. for implementation of the school district’s digital classrooms plan pursuant to s. 1011.62.

3. At the end of each fiscal year, but no later than September 1, report to the department an itemized list of the technological tools purchased with these funds.

(2) PROVIDER QUALIFICATIONS.—

(a) The department shall annually publish online a list of providers approved to offer virtual instruction programs. To be approved by the department, a provider must document that it:

1. Is nonsectarian in its programs, admission policies, employment practices, and operations;

2. Complies with the antidiscrimination provisions of s. 1000.05;

3. Locates an administrative office or offices in this state, requires its administrative staff to be state residents, requires all instructional staff to be Florida-certified teachers under chapter 1012 and conducts background screenings for all employees or contracted personnel, as required by s. 1012.32, using state and national criminal history records;

4. Provides to parents and students specific information posted and accessible online that includes, but is not limited to, the following teacher-parent and teacher-student contact information for each course:

a. How to contact the instructor via phone, e-mail, or online messaging tools.

b. How to contact technical support via phone, e-mail, or online messaging tools.

c. How to contact the administration office via phone, e-mail, or online messaging tools.

d. Any requirement for regular contact with the instructor for the course and clear expectations for meeting the requirement.

e. The requirement that the instructor in each course must, at a minimum, conduct one contact via phone with the parent and the student each month;

5. Possesses prior, successful experience offering online courses to elementary, middle, or high school students as demonstrated by quantified student learning gains in each subject area and grade level provided for consideration as an instructional program option. However, for a provider without sufficient prior, successful experience offering online courses, the department may conditionally approve the provider to offer courses measured pursuant to subparagraph (8)(a)2. Conditional approval shall be valid for 1 school year only and, based on the provider’s experience in offering the courses, the department shall determine whether to grant approval to offer a virtual instruction program;

6. Is accredited by a regional accrediting association as defined by State Board of Education rule;

7. Ensures instructional and curricular quality through a detailed curriculum and student performance accountability plan that addresses every subject and grade level it intends to provide through contract with the school district, including:

a. Courses and programs that meet the standards of the International Association for K-12 Online Learning and the Southern Regional Education Board.

b. Instructional content and services that align with, and measure student attainment of, student proficiency in the Next Generation Sunshine State Standards.

c. Mechanisms that determine and ensure that a student has satisfied requirements for grade level promotion and high school graduation with a standard diploma, as appropriate;

8. Publishes for the general public, in accordance with disclosure requirements adopted in rule by the State Board of Education, as part of its application as a provider and in all contracts negotiated pursuant to this section:

a. Information and data about the curriculum of each full-time and part-time program.

b. School policies and procedures.

c. Certification status and physical location of all administrative and instructional personnel.

d. Hours and times of availability of instructional personnel.

e. Student-teacher ratios.

f. Student completion and promotion rates.

g. Student, educator, and school performance accountability outcomes;

9. If the provider is a Florida College System institution, employs instructors who meet the certification requirements for instructional staff under chapter 1012; and

10. Performs an annual financial audit of its accounts and records conducted by an independent certified public accountant which is in accordance with rules adopted by the Auditor General, is conducted in compliance with generally accepted auditing standards, and includes a report on financial statements presented in accordance with generally accepted accounting principles.

(b) An approved provider shall retain its approved status during the 3 school years after the date of the department’s approval under paragraph (a) as long as the provider continues to comply with all requirements of this section. However, each provider approved by the department for the 2011-2012 school year must reapply for approval to provide a part-time program for students in grades 9 through 12.

(3) VIRTUAL INSTRUCTION PROGRAM REQUIREMENTS.—Each virtual instruction program under this section must:

(a) Align virtual course curriculum and course content to the Sunshine State Standards under s. 1003.41.

(b) Offer instruction that is designed to enable a student to gain proficiency in each virtually delivered course of study.

(c) Provide each student enrolled in the program with all the necessary instructional materials.

(d) Provide each full-time student enrolled in the program who qualifies for free or reduced-price school lunches under the National School Lunch Act, or who is on the direct certification list, and who does not have a computer or Internet access in his or her home with:

1. All equipment necessary for participants in the virtual instruction program, including, but not limited to, a computer, computer monitor, and printer, if a printer is necessary to participate in the program; and

2. Access to or reimbursement for all Internet services necessary for online delivery of instruction.

(e) Not require tuition or student registration fees.

(4) CONTRACT REQUIREMENTS.—Each contract with an approved provider must at minimum:

(a) Set forth a detailed curriculum plan that illustrates how students will be provided services and be measured for attainment of proficiency in the Next Generation Sunshine State Standards for each grade level and subject.

(b) Provide a method for determining that a student has satisfied the requirements for graduation in s. 1002.3105(5), s. 1003.4281, or s. 1003.4282 if the contract is for the provision of a full-time virtual instruction program to students in grades 9 through 12.

(c) Specify a method for resolving conflicts among the parties.

(d) Specify authorized reasons for termination of the contract.

(e) Require the approved provider to be responsible for all debts of the virtual instruction program if the contract is not renewed or is terminated.

(f) Require the approved provider to comply with all requirements of this section.

(5) STUDENT ELIGIBILITY.—A student may enroll in a virtual instruction program provided by the school district or by a virtual charter school operated in the district in which he or she resides if the student meets eligibility requirements for virtual instruction pursuant to s. 1002.455.

(6) STUDENT PARTICIPATION REQUIREMENTS.—Each student enrolled in a virtual instruction program or virtual charter school must:

(a) Comply with the compulsory attendance requirements of s. 1003.21. Student attendance must be verified by the school district.

(b) Take state assessment tests within the school district in which such student resides, which must provide the student with access to the district’s testing facilities.

(7) VIRTUAL INSTRUCTION PROGRAM AND VIRTUAL CHARTER SCHOOL FUNDING.—

(a) Students enrolled in a virtual instruction program or a virtual charter school shall be funded through the Florida Education Finance Program as provided in the General Appropriations Act. However, such funds may not be provided for the purpose of fulfilling the class size requirements in ss. 1003.03 and 1011.685.

(b) For purposes of a virtual instruction program or a virtual charter school, “full-time equivalent student” has the same meaning as provided in s. 1011.61(1)(c)1.b.(III) or (IV).

(c) For a student enrolled in a kindergarten through grade 12 virtual instruction program, a “full-time equivalent student” has the same meaning as provided in s. 1011.61(1)(c)1.b.(III) and (IV).

(d) The full-time equivalent student membership calculated under this subsection is subject to the requirements in s. 1011.61(4).

(e) The school district providing virtual instruction shall report full-time equivalent students for a virtual instruction program or a virtual charter school to the department in a manner prescribed by the department, and funding shall be provided through the Florida Education Finance Program.

(f) A Florida College System institution provider may not report students who are served in a virtual instruction program for funding under the Florida College System Program Fund.

(8) ASSESSMENT AND ACCOUNTABILITY.—

(a) Each approved provider contracted under this section must:

1. Participate in the statewide assessment program under s. 1008.22 and in the state’s education performance accountability system under s. 1008.31.

2. Receive a school grade under s. 1008.34 or a school improvement rating under s. 1008.341, as applicable. The school grade or school improvement rating received by each approved provider shall be based upon the aggregated assessment scores of all students served by the provider statewide. The department shall publish the school grade or school improvement rating received by each approved provider on its Internet website. The department shall develop an evaluation method for providers of part-time programs which includes the percentage of students making learning gains, the percentage of students successfully passing any required end-of-course assessment, the percentage of students taking Advanced Placement examinations, and the percentage of students scoring 3 or higher on an Advanced Placement examination.

(b) The performance of part-time students in grades 9 through 12 shall not be included for purposes of school grades or school improvement ratings under subparagraph (a)2.; however, their performance shall be included for school grading or school improvement rating purposes by the nonvirtual school providing the student’s primary instruction.

(c) An approved provider that receives a school grade of “D” or “F” under s. 1008.34 or a school improvement rating of “Unsatisfactory” under s. 1008.341 must file a school improvement plan with the department for consultation to determine the causes for low performance and to develop a plan for correction and improvement.

(d) An approved provider’s contract must be terminated if the provider receives a school grade of “D” or “F” under s. 1008.34 or a school improvement rating of “Unsatisfactory” under s. 1008.341 for 2 years during any consecutive 4-year period or has violated any qualification requirement pursuant to subsection (2). A provider that has a contract terminated under this paragraph may not be an approved provider for a period of at least 1 year after the date upon which the contract was terminated and until the department determines that the provider is in compliance with subsection (2) and has corrected each cause of the provider’s low performance.

(9) EXCEPTIONS.—A provider of digital or online content or curriculum that is used to supplement the instruction of students who are not enrolled in a virtual instruction program under this section is not required to meet the requirements of this section.

(10) MARKETING.—At the beginning of each school year, each school district shall provide notification to parents and students about a student’s right and choice to participate in a virtual instruction program under this section and in courses offered by the Florida Virtual School under s. 1002.37.

(11) RULES.—The State Board of Education shall adopt rules necessary to administer this section, including rules that prescribe disclosure requirements under subsection (2) and school district reporting requirements under subsection (7).

History.—s. 4, ch. 2008-147; s. 11, ch. 2009-59; s. 9, ch. 2010-154; s. 30, ch. 2011-5; s. 10, ch. 2011-55; s. 4, ch. 2011-137; s. 9, ch. 2011-175; s. 4, ch. 2012-192; s. 8, ch. 2013-27; s. 44, ch. 2013-35; s. 9, ch. 2013-45; s. 176, ch. 2014-17; s. 30, ch. 2014-39; s. 8, ch. 2014-56; s. 18, ch. 2016-237.



1002.451 - District innovation school of technology program.

1002.451 District innovation school of technology program.—

(1) DISTRICT INNOVATION SCHOOL OF TECHNOLOGY.—

(a) A district school board may operate an innovation school of technology for the purpose of developing the innovative use of industry-leading technology while requiring high student academic achievement and accountability in exchange for flexibility and exemption from specified statutes and rules. The innovation school of technology shall operate within existing resources.

(b) An innovation school of technology is a school that has, on a schoolwide basis, adopted and implemented a blended learning program. A blended learning program is an education program in which a student learns in part through online delivery of content and instruction with some element of student control over time, place, path, or pace and in part at a supervised brick-and-mortar location away from home. Blended learning models must include major components such as differentiated instruction, data-driven placement, flexible scheduling, differentiated teaching, and self-paced learning. The school may use one of the following blended learning models:

1. Flipped classroom model in which students use online instructional videos and practice concepts in the classroom with the support of the teacher;

2. Flex model in which students learn primarily online and teachers act as facilitators; or

3. Rotation model in which students move between different learning modalities, such as online instruction, teacher-directed instruction, seminar or group projects, and one-on-one teacher coaching. Rotation models include individual, station, and laboratory models.

(c) An innovation school of technology must be open to any student covered in an interdistrict agreement or residing in the school district in which the innovation school of technology is located. An innovation school of technology shall enroll an eligible student who submits a timely application if the number of applications does not exceed the capacity of a program, class, grade level, or building. If the number of applications exceeds capacity, all applicants shall have an equal chance of being admitted through a public random selection process. However, a district may give enrollment preference to students who identify the innovation school of technology as the student’s preferred choice pursuant to the district’s controlled open enrollment plan.

(2) GUIDING PRINCIPLES.—An innovation school of technology shall be guided by the following principles:

(a) Meet high standards of student achievement in exchange for flexibility with respect to statutes or rules.

(b) Implement innovative learning methods and assessment tools to implement a schoolwide transformation regarding industry-leading technology to improve student learning and academic achievement.

(c) Promote enhanced academic success and financial efficiency by aligning responsibility with accountability and industry-leading technology.

(d) Measure student performance based on student learning growth, or based on student achievement if student learning growth cannot be measured.

(e) Provide a parent with sufficient information as to whether his or her child is reading at grade level and making learning gains each year.

(f) Incorporate industry certifications and similar recognitions into performance expectations.

(g) Focus on utilizing industry-leading hardware and software technology for student individual use and to develop the school’s infrastructure in furtherance of this section.

(3) TERM OF PERFORMANCE CONTRACT.—An innovation school of technology may operate pursuant to a performance contract with the State Board of Education for a period of 5 years.

(a) Before expiration of the performance contract, the school’s performance shall be evaluated against the eligibility criteria, purpose, guiding principles, and compliance with the contract to determine whether the contract may be renewed. The contract may be renewed every 5 years.

(b) The performance contract shall be terminated by the State Board of Education if:

1. The school receives a grade of “F” as an innovation school of technology for 2 consecutive years;

2. The school or district fails to comply with the criteria in this section;

3. The school or district does not comply with terms of the contract which specify that a violation results in termination; or

4. Other good cause is shown.

(4) FUNDING.—A district school board operating an innovation school of technology shall report full-time equivalent students to the department in a manner prescribed by the department, and funding shall be provided through the Florida Education Finance Program as provided in ss. 1011.61 and 1011.62. An innovation school of technology may seek and receive additional funding through incentive grants or public or private partnerships.

(5) EXEMPTION FROM STATUTES.—

(a) An innovation school of technology is exempt from chapters 1000-1013. However, an innovation school of technology shall comply with the following provisions of those chapters:

1. Laws pertaining to the following:

a. Schools of technology, including this section.

b. Student assessment program and school grading system.

c. Services to students who have disabilities.

d. Civil rights, including s. 1000.05, relating to discrimination.

e. Student health, safety, and welfare.

2. Laws governing the election and compensation of district school board members and election or appointment and compensation of district school superintendents.

3. Section 1003.03, governing maximum class size, except that the calculation for compliance pursuant to s. 1003.03 is the average at the school level.

4. Sections 1012.22(1)(c) and 1012.27(2), relating to compensation and salary schedules.

5. Section 1012.33(5), relating to workforce reductions, for annual contracts for instructional personnel. This subparagraph does not apply to at-will employees.

6. Section 1012.335, relating to contracts with instructional personnel hired on or after July 1, 2011, for annual contracts for instructional personnel. This subparagraph does not apply to at-will employees.

7. Section 1012.34, relating to requirements for performance evaluations of instructional personnel and school administrators.

(b) An innovation school of technology shall also comply with chapter 119 and s. 286.011, relating to public meetings and records, public inspection, and criminal and civil penalties.

(c) An innovation school of technology is exempt from ad valorem taxes and the State Requirements for Educational Facilities when leasing facilities.

(6) APPLICATION PROCESS AND PERFORMANCE CONTRACT.—

(a) A district school board may apply to the State Board of Education for an innovation school of technology if the district:

1. Has at least 20 percent of its total enrollment in public school choice programs or at least 5 percent of its total enrollment in charter schools;

2. Has no material weaknesses or instances of material noncompliance noted in the annual financial audit conducted pursuant to s. 218.39; and

3. Has received a district grade of “A” or “B” in each of the past 3 years.

(b) A district school board may operate one innovation school of technology upon an application being approved by the State Board of Education.

1. A district school board may apply to the State Board of Education to establish additional schools of technology if each existing innovation school of technology in the district:

a. Meets all requirements in this section and in the performance contract;

b. Has a grade of “A” or “B”; and

c. Has at least 50 percent of its students exceed the state average on the statewide assessment program pursuant to s. 1008.22. This comparison may take student subgroups, as defined in the federal Elementary and Secondary Education Act (ESEA), 20 U.S.C. s. 6311(b)(2)(C)(v)(II), into specific consideration so that at least 50 percent of students in each student subgroup meet or exceed the statewide average performance, rounded to the nearest whole number, of that particular subgroup.

2. Notwithstanding subparagraph 1., the number of schools of technology in a school district may not exceed:

a. Seven in a school district that has 100,000 or more students.

b. Five in a school district that has 50,000 to 99,999 students.

c. Three in a school district that has fewer than 50,000 students.

(c) A school district that meets the eligibility requirements of paragraph (a) may apply to the State Board of Education at any time to enter into a performance contract to operate an innovation school of technology. The application must, at a minimum:

1. Demonstrate how the school district meets and will continue to meet the requirements of this section;

2. Identify how the school will accomplish the purposes and guiding principles of this section;

3. Identify the statutes or rules from which the district is seeking a waiver for the school;

4. Identify and provide supporting documentation for the purpose and impact of each waiver, how each waiver would enable the school to achieve the purpose and guiding principles of this section, and how the school would not be able to achieve the purpose and guiding principles of this section without each waiver; and

5. Confirm that the school board remains responsible for the operation, control, and supervision of the school in accordance with all applicable laws, rules, and district procedures not waived pursuant to this section or waived pursuant to other applicable law.

(d) The State Board of Education shall approve or deny the application within 90 days or, with the agreement of the school district, at a later date.

(e) The performance contract must address the terms under which the State Board of Education may cancel the contract and, at a minimum, the methods by which:

1. Upon execution of the performance contract, the school district will plan the program during the first year, begin at least partial implementation of the program during the second year, and fully implement the program by the third year. A district may implement the program sooner than specified in this subparagraph if authorized in the performance contract.

2. The school will integrate industry-leading technology into instruction, assessment, and professional development. The school may also restructure the school day or school year in a way that allows it to best accomplish its goals.

3. The school and district will monitor performance progress based on skills that help students succeed in college and careers, including problem solving, research, interpretation, and communication.

4. The school will incorporate industry certifications and similar recognitions into performance expectations.

5. The school and district will comply with this section and the performance contract.

(f) Three or more contiguous school districts may apply to enter into a joint performance contract as a Region of Technology, subject to terms and conditions contained in this section for a single school district.

(g) The State Board of Education shall monitor schools of technology to ensure that the respective school district is in compliance with this section and the performance contract.

(h) The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this section, including, but not limited to, an application, evaluation instrument, and renewal evaluation instrument.

(i) This section does not supersede the provisions of s. 768.28.

(7) REPORTS.—The school district of an innovation school of technology shall submit to the State Board of Education, the President of the Senate, and the Speaker of the House of Representatives an annual report by December 1 of each year which delineates the performance of the innovation school of technology as it relates to the academic performance of students. The annual report shall be submitted in a format prescribed by the Department of Education and must include, but need not be limited to, the following:

(a) Evidence of compliance with this section.

(b) Efforts to close the achievement gap.

(c) Longitudinal performance of students, by grade level and subgroup, in mathematics, reading, writing, science, and any other subject that is included as a part of the statewide assessment program in s. 1008.22.

(d) Longitudinal performance for students who take an Advanced Placement Examination, organized by age, gender, and race, and for students who participate in the National School Lunch Program.

(e) Number and percentage of students who take an Advanced Placement Examination.

(f) Identification and analysis of industry-leading technology used to comply with this section, including, but not limited to, recommendations and lessons learned from such use.

History.—s. 10, ch. 2013-250.



1002.455 - Student eligibility for K-12 virtual instruction.

1002.455 Student eligibility for K-12 virtual instruction.—

(1) A student may participate in virtual instruction in the school district in which he or she resides if the student meets the eligibility criteria in subsection (2).

(2) A student is eligible to participate in virtual instruction if:

(a) The student spent the prior school year in attendance at a public school in the state and was enrolled and reported by the school district for funding during October and February for purposes of the Florida Education Finance Program surveys;

(b) The student is a dependent child of a member of the United States Armed Forces who was transferred within the last 12 months to this state from another state or from a foreign country pursuant to a permanent change of station order;

(c) The student was enrolled during the prior school year in a virtual instruction program under s. 1002.45 or a full-time Florida Virtual School program under s. 1002.37(8)(a);

(d) The student has a sibling who is currently enrolled in a virtual instruction program and the sibling was enrolled in that program at the end of the prior school year;

(e) The student is eligible to enter kindergarten or first grade; or

(f) The student is eligible to enter grades 2 through 5 and is enrolled full-time in a school district virtual instruction program, virtual charter school, or the Florida Virtual School.

(3) The virtual instruction options for which this eligibility section applies include:

(a) School district operated part-time or full-time kindergarten through grade 12 virtual instruction programs under s. 1002.45(1)(b) for students enrolled in the school district.

(b) Full-time virtual charter school instruction authorized under s. 1002.33.

(c) Virtual courses offered in the course code directory to students within the school district or to students in other school districts throughout the state pursuant to s. 1003.498.

History.—s. 5, ch. 2011-137; s. 5, ch. 2012-192; s. 31, ch. 2014-39.






Part V - VOLUNTARY PREKINDERGARTEN EDUCATION PROGRAM (ss. 1002.51-1002.79)

1002.51 - Definitions.

1002.51 Definitions.—As used in this part, the term:

(1) “Department” means the Department of Education.

(2) “Disability” means any disability listed in the definition of exceptional student in s. 1003.01.

(3) “Specialized instructional services provider” means a provider delivering specialized instructional services under s. 1002.66.

(4) “Early learning coalition” or “coalition” means an early learning coalition created under s. 1002.83.

(5) “Prekindergarten director” means an onsite person ultimately responsible for the overall operation of a private prekindergarten provider or, alternatively, of the provider’s prekindergarten program, regardless of whether the person is the owner of the provider.

(6) “Prekindergarten instructor” means a teacher or child care personnel as defined in s. 402.302 who provide instruction to students in the Voluntary Prekindergarten Education Program.

(7) “Private prekindergarten provider” means a provider other than a public school which is eligible to deliver the school-year prekindergarten program under s. 1002.55 or the summer prekindergarten program under s. 1002.61.

History.—s. 1, ch. 2004-484; s. 2, ch. 2010-227; s. 2, ch. 2013-252.



1002.53 - Voluntary Prekindergarten Education Program; eligibility and enrollment.

1002.53 Voluntary Prekindergarten Education Program; eligibility and enrollment.—

(1) The Voluntary Prekindergarten Education Program is created and shall be organized, designed, and delivered in accordance with s. 1(b) and (c), Art. IX of the State Constitution.

(2) Each child who resides in this state who will have attained the age of 4 years on or before September 1 of the school year is eligible for the Voluntary Prekindergarten Education Program during either that school year or the following school year. The child remains eligible until the child is admitted to kindergarten, or unless he or she will have attained the age of 6 years by February 1 of any school year under s. 1003.21(1)(a)1.

(3) The parent of each child eligible under subsection (2) may enroll the child in one of the following programs:

(a) A school-year prekindergarten program delivered by a private prekindergarten provider under s. 1002.55;

(b) A summer prekindergarten program delivered by a public school or private prekindergarten provider under s. 1002.61;

(c) A school-year prekindergarten program delivered by a public school; or

(d) A specialized instructional services program for children who have disabilities, if the child has been evaluated and determined as eligible, has a current individual educational plan developed by the local school board, and is eligible for the program under s. 1002.66.

Except as provided in s. 1002.71(4), a child may not enroll in more than one of these programs.

(4)(a) Each parent enrolling a child in the Voluntary Prekindergarten Education Program must complete and submit an application to the early learning coalition through the single point of entry established under s. 1002.82.

(b) The application must be submitted on forms prescribed by the Office of Early Learning and must be accompanied by a certified copy of the child’s birth certificate. The forms must include a certification, in substantially the form provided in s. 1002.71(6)(b)2., that the parent chooses the private prekindergarten provider or public school in accordance with this section and directs that payments for the program be made to the provider or school. The Office of Early Learning may authorize alternative methods for submitting proof of the child’s age in lieu of a certified copy of the child’s birth certificate.

(c) Each early learning coalition shall coordinate with each of the school districts within the coalition’s county or multicounty region in the development of procedures for enrolling children in prekindergarten programs delivered by public schools.

(5) The early learning coalition shall provide each parent enrolling a child in the Voluntary Prekindergarten Education Program with a profile of every private prekindergarten provider and public school delivering the program within the county where the child is being enrolled. The profiles shall be provided to parents in a format prescribed by the Office of Early Learning. The profiles must include, at a minimum, the following information about each provider and school:

(a) The provider’s or school’s services, curriculum, instructor credentials, and instructor-to-student ratio; and

(b) The provider’s or school’s kindergarten readiness rate calculated in accordance with s. 1002.69, based upon the most recent available results of the statewide kindergarten screening.

(6)(a) A parent may enroll his or her child with any private prekindergarten provider that is eligible to deliver the Voluntary Prekindergarten Education Program under this part; however, the provider may determine whether to admit any child. An early learning coalition may not limit the number of students admitted by any private prekindergarten provider for enrollment in the program. However, this paragraph does not authorize an early learning coalition to allow a provider to exceed any staff-to-children ratio, square footage per child, or other requirement imposed under ss. 402.301-402.319 as a result of admissions in the prekindergarten program.

(b) A parent may enroll his or her child with any public school within the school district which is eligible to deliver the Voluntary Prekindergarten Education Program under this part, subject to available space. Each school district may limit the number of students admitted by any public school for enrollment in the school-year program; however, the school district must provide for the admission of every eligible child within the district whose parent enrolls the child in a summer prekindergarten program delivered by a public school under s. 1002.61.

(c) Each private prekindergarten provider and public school must comply with the antidiscrimination requirements of 42 U.S.C. s. 2000d, regardless of whether the provider or school receives federal financial assistance. A private prekindergarten provider or public school may not discriminate against a parent or child, including the refusal to admit a child for enrollment in the Voluntary Prekindergarten Education Program, in violation of these antidiscrimination requirements.

History.—s. 1, ch. 2004-484; s. 4, ch. 2009-3; s. 26, ch. 2010-210; s. 3, ch. 2010-227; s. 449, ch. 2011-142; s. 3, ch. 2013-252; s. 6, ch. 2016-237.



1002.55 - School-year prekindergarten program delivered by private prekindergarten providers.

1002.55 School-year prekindergarten program delivered by private prekindergarten providers.—

(1) Each early learning coalition shall administer the Voluntary Prekindergarten Education Program at the county or regional level for students enrolled under s. 1002.53(3)(a) in a school-year prekindergarten program delivered by a private prekindergarten provider.

(2) Each school-year prekindergarten program delivered by a private prekindergarten provider must comprise at least 540 instructional hours.

(3) To be eligible to deliver the prekindergarten program, a private prekindergarten provider must meet each of the following requirements:

(a) The private prekindergarten provider must be a child care facility licensed under s. 402.305, family day care home licensed under s. 402.313, large family child care home licensed under s. 402.3131, nonpublic school exempt from licensure under s. 402.3025(2), or faith-based child care provider exempt from licensure under s. 402.316.

(b) The private prekindergarten provider must:

1. Be accredited by an accrediting association that is a member of the National Council for Private School Accreditation, or the Florida Association of Academic Nonpublic Schools, or be accredited by the Southern Association of Colleges and Schools, or Western Association of Colleges and Schools, or North Central Association of Colleges and Schools, or Middle States Association of Colleges and Schools, or New England Association of Colleges and Schools; and have written accreditation standards that meet or exceed the state’s licensing requirements under s. 402.305, s. 402.313, or s. 402.3131 and require at least one onsite visit to the provider or school before accreditation is granted;

2. Hold a current Gold Seal Quality Care designation under s. 402.281; or

3. Be licensed under s. 402.305, s. 402.313, or s. 402.3131 and demonstrate, before delivering the Voluntary Prekindergarten Education Program, as verified by the early learning coalition, that the provider meets each of the requirements of the program under this part, including, but not limited to, the requirements for credentials and background screenings of prekindergarten instructors under paragraphs (c) and (d), minimum and maximum class sizes under paragraph (f), prekindergarten director credentials under paragraph (g), and a developmentally appropriate curriculum under s. 1002.67(2)(b).

(c) The private prekindergarten provider must have, for each prekindergarten class of 11 children or fewer, at least one prekindergarten instructor who meets each of the following requirements:

1. The prekindergarten instructor must hold, at a minimum, one of the following credentials:

a. A child development associate credential issued by the National Credentialing Program of the Council for Professional Recognition; or

b. A credential approved by the Department of Children and Families as being equivalent to or greater than the credential described in sub-subparagraph a.

The Department of Children and Families may adopt rules under ss. 120.536(1) and 120.54 which provide criteria and procedures for approving equivalent credentials under sub-subparagraph b.

2. The prekindergarten instructor must successfully complete an emergent literacy training course and a student performance standards training course approved by the office as meeting or exceeding the minimum standards adopted under s. 1002.59. The requirement for completion of the standards training course shall take effect July 1, 2014, and the course shall be available online.

(d) Each prekindergarten instructor employed by the private prekindergarten provider must be of good moral character, must be screened using the level 2 screening standards in s. 435.04 before employment and rescreened at least once every 5 years, must be denied employment or terminated if required under s. 435.06, and must not be ineligible to teach in a public school because his or her educator certificate is suspended or revoked.

(e) A private prekindergarten provider may assign a substitute instructor to temporarily replace a credentialed instructor if the credentialed instructor assigned to a prekindergarten class is absent, as long as the substitute instructor is of good moral character and has been screened before employment in accordance with level 2 background screening requirements in chapter 435. The Office of Early Learning shall adopt rules to implement this paragraph which shall include required qualifications of substitute instructors and the circumstances and time limits for which a private prekindergarten provider may assign a substitute instructor.

(f) Each of the private prekindergarten provider’s prekindergarten classes must be composed of at least 4 students but may not exceed 20 students. In order to protect the health and safety of students, each private prekindergarten provider must also provide appropriate adult supervision for students at all times and, for each prekindergarten class composed of 12 or more students, must have, in addition to a prekindergarten instructor who meets the requirements of paragraph (c), at least one adult prekindergarten instructor who is not required to meet those requirements but who must meet each requirement of paragraph (d). This paragraph does not supersede any requirement imposed on a provider under ss. 402.301-402.319.

(g) The private prekindergarten provider must have a prekindergarten director who has a prekindergarten director credential that is approved by the office as meeting or exceeding the minimum standards adopted under s. 1002.57. Successful completion of a child care facility director credential under s. 402.305(2)(f) before the establishment of the prekindergarten director credential under s. 1002.57 or July 1, 2006, whichever occurs later, satisfies the requirement for a prekindergarten director credential under this paragraph.

(h) The private prekindergarten provider must register with the early learning coalition on forms prescribed by the Office of Early Learning.

(i) The private prekindergarten provider must execute the statewide provider contract prescribed under s. 1002.75, except that an individual who owns or operates multiple private prekindergarten providers within a coalition’s service area may execute a single agreement with the coalition on behalf of each provider.

(j) The private prekindergarten provider must maintain general liability insurance and provide the coalition with written evidence of general liability insurance coverage, including coverage for transportation of children if prekindergarten students are transported by the provider. A provider must obtain and retain an insurance policy that provides a minimum of $100,000 of coverage per occurrence and a minimum of $300,000 general aggregate coverage. The office may authorize lower limits upon request, as appropriate. A provider must add the coalition as a named certificateholder and as an additional insured. A provider must provide the coalition with a minimum of 10 calendar days’ advance written notice of cancellation of or changes to coverage. The general liability insurance required by this paragraph must remain in full force and effect for the entire period of the provider contract with the coalition.

(k) The private prekindergarten provider must obtain and maintain any required workers’ compensation insurance under chapter 440 and any required reemployment assistance or unemployment compensation coverage under chapter 443.

(l) Notwithstanding paragraph (j), for a private prekindergarten provider that is a state agency or a subdivision thereof, as defined in s. 768.28(2), the provider must agree to notify the coalition of any additional liability coverage maintained by the provider in addition to that otherwise established under s. 768.28. The provider shall indemnify the coalition to the extent permitted by s. 768.28.

(m) The private prekindergarten provider must deliver the Voluntary Prekindergarten Education Program in accordance with this part.

(4) A prekindergarten instructor, in lieu of the minimum credentials and courses required under paragraph (3)(c), may hold one of the following educational credentials:

(a) A bachelor’s or higher degree in early childhood education, prekindergarten or primary education, preschool education, or family and consumer science;

(b) A bachelor’s or higher degree in elementary education, if the prekindergarten instructor has been certified to teach children any age from birth through 6th grade, regardless of whether the instructor’s educator certificate is current, and if the instructor is not ineligible to teach in a public school because his or her educator certificate is suspended or revoked;

(c) An associate’s or higher degree in child development;

(d) An associate’s or higher degree in an unrelated field, at least 6 credit hours in early childhood education or child development, and at least 480 hours of experience in teaching or providing child care services for children any age from birth through 8 years of age; or

(e) An educational credential approved by the department as being equivalent to or greater than an educational credential described in this subsection. The department may adopt criteria and procedures for approving equivalent educational credentials under this paragraph.

(5) Notwithstanding paragraph (3)(b), a private prekindergarten provider may not participate in the Voluntary Prekindergarten Education Program if the provider has child disciplinary policies that do not prohibit children from being subjected to discipline that is severe, humiliating, frightening, or associated with food, rest, toileting, spanking, or any other form of physical punishment as provided in s. 402.305(12).

History.—s. 1, ch. 2004-484; s. 5, ch. 2008-196; s. 27, ch. 2010-210; s. 11, ch. 2011-55; s. 450, ch. 2011-142; s. 4, ch. 2013-252.



1002.57 - Prekindergarten director credential.

1002.57 Prekindergarten director credential.—

(1) The office, in consultation with the Department of Children and Families, shall adopt minimum standards for a credential for prekindergarten directors of private prekindergarten providers delivering the Voluntary Prekindergarten Education Program. The credential must encompass requirements for education and onsite experience.

(2) The educational requirements must include training in the following:

(a) Professionally accepted standards for prekindergarten programs, early learning, and strategies and techniques to address the age-appropriate progress of prekindergarten students in attaining the performance standards adopted by the department under s. 1002.67;

(b) Strategies that allow students with disabilities and other special needs to derive maximum benefit from the Voluntary Prekindergarten Education Program; and

(c) Program administration and operations, including management, organizational leadership, and financial and legal issues.

(3) The prekindergarten director credential must meet or exceed the requirements of the Department of Children and Families for the child care facility director credential under s. 402.305(2)(f), and successful completion of the prekindergarten director credential satisfies these requirements for the child care facility director credential.

(4) The department shall, to the maximum extent practicable, award credit to a person who successfully completes the child care facility director credential under s. 402.305(2)(f) for those requirements of the prekindergarten director credential which are duplicative of requirements for the child care facility director credential.

History.—s. 1, ch. 2004-484; s. 5, ch. 2013-252; s. 365, ch. 2014-19.



1002.59 - Emergent literacy and performance standards training courses.

1002.59 Emergent literacy and performance standards training courses.—

(1) The office shall adopt minimum standards for one or more training courses in emergent literacy for prekindergarten instructors. Each course must comprise 5 clock hours and provide instruction in strategies and techniques to address the age-appropriate progress of prekindergarten students in developing emergent literacy skills, including oral communication, knowledge of print and letters, phonemic and phonological awareness, and vocabulary and comprehension development. Each course must also provide resources containing strategies that allow students with disabilities and other special needs to derive maximum benefit from the Voluntary Prekindergarten Education Program. Successful completion of an emergent literacy training course approved under this section satisfies requirements for approved training in early literacy and language development under ss. 402.305(2)(d)5., 402.313(6), and 402.3131(5).

(2) The office shall adopt minimum standards for one or more training courses on the performance standards adopted under s. 1002.67(1). Each course must comprise at least 3 clock hours, provide instruction in strategies and techniques to address age-appropriate progress of each child in attaining the standards, and be available online.

History.—s. 1, ch. 2004-484; s. 6, ch. 2013-252.



1002.61 - Summer prekindergarten program delivered by public schools and private prekindergarten providers.

1002.61 Summer prekindergarten program delivered by public schools and private prekindergarten providers.—

(1)(a) Each school district shall administer the Voluntary Prekindergarten Education Program at the district level for students enrolled under s. 1002.53(3)(b) in a summer prekindergarten program delivered by a public school.

(b) Each early learning coalition shall administer the Voluntary Prekindergarten Education Program at the county or regional level for students enrolled under s. 1002.53(3)(b) in a summer prekindergarten program delivered by a private prekindergarten provider.

(2) Each summer prekindergarten program delivered by a public school or private prekindergarten provider must:

(a) Comprise at least 300 instructional hours;

(b) Not begin earlier than May 1 of the school year; and

(c) Not deliver the program for a child earlier than the summer immediately before the school year for which the child is eligible for admission to kindergarten in a public school under s. 1003.21(1)(a)2.

(3)(a) Each district school board shall determine which public schools in the school district are eligible to deliver the summer prekindergarten program. The school district shall use educational facilities available in the public schools during the summer term for the summer prekindergarten program.

(b) Each public school delivering the summer prekindergarten program must execute the statewide provider contract prescribed under s. 1002.75, except that the school district may execute a single agreement with the early learning coalition on behalf of all district schools.

(c) Except as provided in this section, to be eligible to deliver the summer prekindergarten program, a private prekindergarten provider must meet each requirement in s. 1002.55.

(4) Notwithstanding ss. 1002.55(3)(c)1. and 1002.63(4), each public school and private prekindergarten provider must have, for each prekindergarten class, at least one prekindergarten instructor who is a certified teacher or holds one of the educational credentials specified in s. 1002.55(4)(a) or (b). As used in this subsection, the term “certified teacher” means a teacher holding a valid Florida educator certificate under s. 1012.56 who has the qualifications required by the district school board to instruct students in the summer prekindergarten program. In selecting instructional staff for the summer prekindergarten program, each school district shall give priority to teachers who have experience or coursework in early childhood education.

(5) Each prekindergarten instructor employed by a public school or private prekindergarten provider delivering the summer prekindergarten program must be of good moral character, must be screened using the level 2 screening standards in s. 435.04 before employment and rescreened at least once every 5 years, must be denied employment or terminated if required under s. 435.06, and must not be ineligible to teach in a public school because his or her educator certificate is suspended or revoked. This subsection does not supersede employment requirements for instructional personnel in public schools which are more stringent than the requirements of this subsection.

(6) A public school or private prekindergarten provider may assign a substitute instructor to temporarily replace a credentialed instructor if the credentialed instructor assigned to a prekindergarten class is absent, as long as the substitute instructor is of good moral character and has been screened before employment in accordance with level 2 background screening requirements in chapter 435. This subsection does not supersede employment requirements for instructional personnel in public schools which are more stringent than the requirements of this subsection. The Office of Early Learning shall adopt rules to implement this subsection which shall include required qualifications of substitute instructors and the circumstances and time limits for which a public school or private prekindergarten provider may assign a substitute instructor.

(7) Notwithstanding ss. 1002.55(3)(f) and 1002.63(7), each prekindergarten class in the summer prekindergarten program, regardless of whether the class is a public school’s or private prekindergarten provider’s class, must be composed of at least 4 students but may not exceed 12 students beginning with the 2009 summer session. In order to protect the health and safety of students, each public school or private prekindergarten provider must also provide appropriate adult supervision for students at all times. This subsection does not supersede any requirement imposed on a provider under ss. 402.301-402.319.

(8) Each public school delivering the summer prekindergarten program must also register with the early learning coalition on forms prescribed by the Office of Early Learning and deliver the Voluntary Prekindergarten Education Program in accordance with this part.

History.—s. 1, ch. 2004-484; s. 6, ch. 2008-196; s. 5, ch. 2009-3; s. 451, ch. 2011-142; s. 7, ch. 2013-252.



1002.63 - School-year prekindergarten program delivered by public schools.

1002.63 School-year prekindergarten program delivered by public schools.—

(1) Each school district may administer the Voluntary Prekindergarten Education Program at the district level for students enrolled under s. 1002.53(3)(c) in a school-year prekindergarten program delivered by a public school.

(2) Each school-year prekindergarten program delivered by a public school must comprise at least 540 instructional hours.

(3)(a) The district school board of each school district shall determine which public schools in the district may deliver the prekindergarten program during the school year.

(b) Each public school delivering the school-year prekindergarten program must execute the statewide provider contract prescribed under s. 1002.75, except that the school district may execute a single agreement with the early learning coalition on behalf of all district schools.

(4) Each public school must have, for each prekindergarten class, at least one prekindergarten instructor who meets each requirement in s. 1002.55(3)(c) for a prekindergarten instructor of a private prekindergarten provider.

(5) Each prekindergarten instructor employed by a public school delivering the school-year prekindergarten program must be of good moral character, must be screened using the level 2 screening standards in s. 435.04 before employment and rescreened at least once every 5 years, must be denied employment or terminated if required under s. 435.06, and must not be ineligible to teach in a public school because his or her educator certificate is suspended or revoked. This subsection does not supersede employment requirements for instructional personnel in public schools which are more stringent than the requirements of this subsection.

(6) A public school prekindergarten provider may assign a substitute instructor to temporarily replace a credentialed instructor if the credentialed instructor assigned to a prekindergarten class is absent, as long as the substitute instructor is of good moral character and has been screened before employment in accordance with level 2 background screening requirements in chapter 435. This subsection does not supersede employment requirements for instructional personnel in public schools which are more stringent than the requirements of this subsection. The Office of Early Learning shall adopt rules to implement this subsection which shall include required qualifications of substitute instructors and the circumstances and time limits for which a public school prekindergarten provider may assign a substitute instructor.

(7) Each prekindergarten class in a public school delivering the school-year prekindergarten program must be composed of at least 4 students but may not exceed 20 students. In order to protect the health and safety of students, each school must also provide appropriate adult supervision for students at all times and, for each prekindergarten class composed of 12 or more students, must have, in addition to a prekindergarten instructor who meets the requirements of s. 1002.55(3)(c), at least one adult prekindergarten instructor who is not required to meet those requirements but who must meet each requirement of subsection (5).

(8) Each public school delivering the school-year prekindergarten program must register with the early learning coalition on forms prescribed by the Office of Early Learning and deliver the Voluntary Prekindergarten Education Program in accordance with this part.

History.—s. 1, ch. 2004-484; s. 7, ch. 2008-196; s. 6, ch. 2009-3; s. 12, ch. 2011-55; s. 452, ch. 2011-142; s. 8, ch. 2013-252.



1002.66 - Specialized instructional services for children with disabilities.

1002.66 Specialized instructional services for children with disabilities.—

(1) A child who has a disability and enrolls with the early learning coalition under s. 1002.53(3)(d) is eligible for specialized instructional services if:

(a) The child is eligible for the Voluntary Prekindergarten Education Program under s. 1002.53; and

(b) A current individual educational plan has been developed for the child by the local school board in accordance with rules of the State Board of Education.

(2) The parent of a child who is eligible for the prekindergarten program for children with disabilities may select one or more specialized instructional services that are consistent with the child’s individual educational plan. These specialized instructional services may include, but are not limited to:

(a) Applied behavior analysis as defined in ss. 627.6686 and 641.31098.

(b) Speech-language pathology as defined in s. 468.1125.

(c) Occupational therapy as defined in s. 468.203.

(d) Physical therapy as defined is s. 486.021.

(e) Listening and spoken language specialists and an appropriate acoustical environment for a child who is deaf or hard of hearing who has received an implant or assistive hearing device.

(3) The specialized instructional services provided for a child under this section must be delivered according to professionally accepted standards; must be in accordance with the performance standards adopted by the department under s. 1002.67; and must address the age-appropriate progress of the child in the development of the capabilities, capacities, and skills required under s. 1(b), Art. IX of the State Constitution.

(4) The department shall approve specialized instructional service providers whose services meet the standards in subsection (3), maintain a list of approved providers, and notify each school district and early learning coalition of the approved provider list. Upon the request of a child’s parent, the department may approve a specialized instructional service provider that is not on the approved list if the provider’s services meet the standards in subsection (3) and the service is consistent with the child’s individual educational plan.

(5) The coalition shall reimburse an approved specialized instructional service provider for authorized services provided to an eligible child; however, the cumulative total of services reimbursed for a child may not exceed the amount of the base student allocation provided in the Voluntary Prekindergarten Education Program in the General Appropriations Act. Providers shall be reimbursed from funds allocated to the early learning coalition for the Voluntary Prekindergarten Education Program.

History.—s. 4, ch. 2010-227; s. 10, ch. 2011-175; s. 9, ch. 2013-252.



1002.67 - Performance standards; curricula and accountability.

1002.67 Performance standards; curricula and accountability.—

(1)(a) The office shall develop and adopt performance standards for students in the Voluntary Prekindergarten Education Program. The performance standards must address the age-appropriate progress of students in the development of:

1. The capabilities, capacities, and skills required under s. 1(b), Art. IX of the State Constitution; and

2. Emergent literacy skills, including oral communication, knowledge of print and letters, phonemic and phonological awareness, and vocabulary and comprehension development.

By October 1, 2013, the office shall examine the existing performance standards in the area of mathematical thinking and develop a plan to make appropriate professional development and training courses available to prekindergarten instructors.

(b) The office shall periodically review and revise the performance standards for the statewide kindergarten screening administered under s. 1002.69 and align the standards to the standards established by the state board for student performance on the statewide assessments administered pursuant to s. 1008.22.

(2)(a) Each private prekindergarten provider and public school may select or design the curriculum that the provider or school uses to implement the Voluntary Prekindergarten Education Program, except as otherwise required for a provider or school that is placed on probation under paragraph (4)(c).

(b) Each private prekindergarten provider’s and public school’s curriculum must be developmentally appropriate and must:

1. Be designed to prepare a student for early literacy;

2. Enhance the age-appropriate progress of students in attaining the performance standards adopted by the department under subsection (1); and

3. Prepare students to be ready for kindergarten based upon the statewide kindergarten screening administered under s. 1002.69.

(c) The office shall review and approve curricula for use by private prekindergarten providers and public schools that are placed on probation under paragraph (4)(c). The office shall maintain a list of the curricula approved under this paragraph. Each approved curriculum must meet the requirements of paragraph (b).

(3)(a) Contingent upon legislative appropriation, each private prekindergarten provider and public school in the Voluntary Prekindergarten Education Program must implement an evidence-based pre- and post-assessment that has been approved by rule of the State Board of Education.

(b) In order to be approved, the assessment must be valid, reliable, developmentally appropriate, and designed to measure student progress on domains which must include, but are not limited to, early literacy, numeracy, and language.

(c) The pre- and post-assessment must be administered by individuals meeting requirements established by rule of the State Board of Education.

(4)(a) Each early learning coalition shall verify that each private prekindergarten provider delivering the Voluntary Prekindergarten Education Program within the coalition’s county or multicounty region complies with this part. Each district school board shall verify that each public school delivering the program within the school district complies with this part.

(b) If a private prekindergarten provider or public school fails or refuses to comply with this part, or if a provider or school engages in misconduct, the office shall require the early learning coalition to remove the provider and require the school district to remove the school from eligibility to deliver the Voluntary Prekindergarten Education Program and receive state funds under this part for a period of 5 years.

(c)1. If the kindergarten readiness rate of a private prekindergarten provider or public school falls below the minimum rate adopted by the office as satisfactory under s. 1002.69(6), the early learning coalition or school district, as applicable, shall require the provider or school to submit an improvement plan for approval by the coalition or school district, as applicable, and to implement the plan; shall place the provider or school on probation; and shall require the provider or school to take certain corrective actions, including the use of a curriculum approved by the office under paragraph (2)(c) or a staff development plan to strengthen instruction in language development and phonological awareness approved by the office.

2. A private prekindergarten provider or public school that is placed on probation must continue the corrective actions required under subparagraph 1., including the use of a curriculum or a staff development plan to strengthen instruction in language development and phonological awareness approved by the office, until the provider or school meets the minimum rate adopted by the office as satisfactory under s. 1002.69(6). Failure to implement an approved improvement plan or staff development plan shall result in the termination of the provider’s contract to deliver the Voluntary Prekindergarten Education Program for a period of 5 years.

3. If a private prekindergarten provider or public school remains on probation for 2 consecutive years and fails to meet the minimum rate adopted by the office as satisfactory under s. 1002.69(6) and is not granted a good cause exemption by the office pursuant to s. 1002.69(7), the office shall require the early learning coalition or the school district to remove, as applicable, the provider or school from eligibility to deliver the Voluntary Prekindergarten Education Program and receive state funds for the program for a period of 5 years.

(d) Each early learning coalition and the office shall coordinate with the Child Care Services Program Office of the Department of Children and Families to minimize interagency duplication of activities for monitoring private prekindergarten providers for compliance with requirements of the Voluntary Prekindergarten Education Program under this part, the school readiness program under part VI of this chapter, and the licensing of providers under ss. 402.301-402.319.

History.—s. 1, ch. 2004-484; s. 28, ch. 2010-210; s. 453, ch. 2011-142; s. 11, ch. 2011-175; s. 7, ch. 2012-133; s. 10, ch. 2013-252.



1002.69 - Statewide kindergarten screening; kindergarten readiness rates; state-approved prekindergarten enrollment screening; good cause exemption.

1002.69 Statewide kindergarten screening; kindergarten readiness rates; state-approved prekindergarten enrollment screening; good cause exemption.—

(1) The department shall adopt a statewide kindergarten screening that assesses the readiness of each student for kindergarten based upon the performance standards adopted by the department under s. 1002.67(1) for the Voluntary Prekindergarten Education Program. The department shall require that each school district administer the statewide kindergarten screening to each kindergarten student in the school district within the first 30 school days of each school year. Nonpublic schools may administer the statewide kindergarten screening to each kindergarten student in a nonpublic school who was enrolled in the Voluntary Prekindergarten Education Program.

(2) The statewide kindergarten screening shall provide objective data concerning each student’s readiness for kindergarten and progress in attaining the performance standards adopted by the office under s. 1002.67(1).

(3) The statewide kindergarten screening shall incorporate mechanisms for recognizing potential variations in kindergarten readiness rates for students with disabilities.

(4) Each parent who enrolls his or her child in the Voluntary Prekindergarten Education Program must submit the child for the statewide kindergarten screening, regardless of whether the child is admitted to kindergarten in a public school or nonpublic school. Each school district shall designate sites to administer the statewide kindergarten screening for children admitted to kindergarten in a nonpublic school.

(5) The office shall adopt procedures to annually calculate each private prekindergarten provider’s and public school’s kindergarten readiness rate, which must be expressed as the percentage of the provider’s or school’s students who are assessed as ready for kindergarten. The methodology for calculating each provider’s kindergarten readiness rate must include student learning gains when available and the percentage of students who meet all state readiness measures. The rates must not include students who are not administered the statewide kindergarten screening. The office shall determine learning gains using a value-added measure based on growth demonstrated by the results of the preassessment and postassessment from at least 2 successive years of administration of the preassessment and postassessment.

(6) The office shall periodically adopt a minimum kindergarten readiness rate that, if achieved by a private prekindergarten provider or public school, would demonstrate the provider’s or school’s satisfactory delivery of the Voluntary Prekindergarten Education Program.

(7)(a) Notwithstanding s. 1002.67(4)(c)3., the office, upon the request of a private prekindergarten provider or public school that remains on probation for 2 consecutive years or more and subsequently fails to meet the minimum rate adopted under subsection (6) and for good cause shown, may grant to the provider or school an exemption from being determined ineligible to deliver the Voluntary Prekindergarten Education Program and receive state funds for the program. Such exemption is valid for 1 year and, upon the request of the private prekindergarten provider or public school and for good cause shown, may be renewed.

(b) A private prekindergarten provider’s or public school’s request for a good cause exemption, or renewal of such an exemption, must be submitted to the office in the manner and within the timeframes prescribed by the office and must include the following:

1. Submission of data by the private prekindergarten provider or public school which documents the achievement and progress of the children served as measured by the state-approved prekindergarten enrollment screening and the standardized postassessment approved by the office pursuant to subparagraph (c)1.

2. Submission and review of data available from the respective early learning coalition or district school board, the Department of Children and Families, local licensing authority, or an accrediting association, as applicable, relating to the private prekindergarten provider’s or public school’s compliance with state and local health and safety standards.

3. Submission and review of data available to the office on the performance of the children served and the calculation of the private prekindergarten provider’s or public school’s kindergarten readiness rate.

(c) The office shall adopt criteria for granting good cause exemptions. Such criteria shall include, but are not limited to:

1. Learning gains of children served in the Voluntary Prekindergarten Education Program by the private prekindergarten provider or public school.

2. Verification that local and state health and safety requirements are met.

(d) A good cause exemption may not be granted to any private prekindergarten provider that has any class I violations or two or more class II violations within the 2 years preceding the provider’s or school’s request for the exemption. For purposes of this paragraph, class I and class II violations have the same meaning as provided in s. 402.281(4).

(e) A private prekindergarten provider or public school granted a good cause exemption shall continue to implement its improvement plan and continue the corrective actions required under s. 1002.67(4)(c)1., including the use of a curriculum approved by the office, until the provider or school meets the minimum rate adopted under subsection (6).

(f) If a good cause exemption is granted to a private prekindergarten provider who remains on probation for 2 consecutive years, the office shall notify the early learning coalition of the good cause exemption and direct that the coalition, notwithstanding s. 1002.67(4)(c)3., not remove the provider from eligibility to deliver the Voluntary Prekindergarten Education Program or to receive state funds for the program, if the provider meets all other applicable requirements of this part.

History.—s. 1, ch. 2004-484; s. 30, ch. 2010-210; s. 52, ch. 2011-4; s. 454, ch. 2011-142; s. 12, ch. 2011-175; s. 8, ch. 2012-133; s. 11, ch. 2013-252.



1002.71 - Funding; financial and attendance reporting.

1002.71 Funding; financial and attendance reporting.—

(1) Funds appropriated for the Voluntary Prekindergarten Education Program may be used only for the program in accordance with this part. If the student enrollment in the program for a fiscal year exceeds the estimated enrollment upon which the appropriation for that fiscal year is provided, thereby causing a shortfall, funds appropriated to the program for the subsequent fiscal year must be used first to fund the shortfall.

(2) A full-time equivalent student in the Voluntary Prekindergarten Education Program shall be calculated as follows:

(a) For a student in a school-year prekindergarten program delivered by a private prekindergarten provider: 540 instructional hours.

(b) For a student in a summer prekindergarten program delivered by a public school or private prekindergarten provider: 300 instructional hours.

(c) For a student in a school-year prekindergarten program delivered by a public school: 540 instructional hours.

Except as provided in subsection (4), a student may not be reported for funding purposes as more than one full-time equivalent student.

(3)(a) A separate base student allocation per full-time equivalent student in the Voluntary Prekindergarten Education Program shall be provided in the General Appropriations Act for a school-year prekindergarten program and for a summer prekindergarten program. The base student allocation for a school-year program shall be equal for each student, regardless of whether the student is enrolled in a school-year prekindergarten program delivered by a public school or a private prekindergarten provider. The base student allocation for a summer prekindergarten program shall be equal for each student, regardless of whether the student is enrolled in a summer prekindergarten program delivered by a public school or private prekindergarten provider.

(b) Each county’s allocation per full-time equivalent student in the Voluntary Prekindergarten Education Program shall be calculated annually by multiplying the base student allocation provided in the General Appropriations Act by the county’s district cost differential provided in s. 1011.62(2). Each private prekindergarten provider and public school shall be paid in accordance with the county’s allocation per full-time equivalent student.

(c) The initial allocation shall be based on estimated student enrollment in each coalition service area. The Office of Early Learning shall reallocate funds among the coalitions based on actual full-time equivalent student enrollment in each coalition service area. Each coalition shall report student enrollment pursuant to subsection (2) on a monthly basis. A student enrollment count for the prior fiscal year may not be amended after December 31 of the subsequent fiscal year.

(d) For programs offered by school districts pursuant to s. 1002.61, each district’s funding shall be based on a student enrollment that is evenly divisible by 12. If the result of dividing a district’s student enrollment by 12 is not a whole number, the district’s enrollment calculation shall be adjusted by adding the minimum number of students to produce a student enrollment calculation that is evenly divisible by 12.

(4) Notwithstanding s. 1002.53(3) and subsection (2):

(a) A child who, for any of the prekindergarten programs listed in s. 1002.53(3), has not completed more than 70 percent of the hours authorized to be reported for funding under subsection (2), or has not expended more than 70 percent of the funds authorized for the child under s. 1002.66, may withdraw from the program for good cause and reenroll in one of the programs. The total funding for a child who reenrolls in one of the programs for good cause may not exceed one full-time equivalent student. Funding for a child who withdraws and reenrolls in one of the programs for good cause shall be issued in accordance with the Office of Early Learning’s uniform attendance policy adopted pursuant to paragraph (6)(d).

(b) A child who has not substantially completed any of the prekindergarten programs listed in s. 1002.53(3) may withdraw from the program due to an extreme hardship that is beyond the child’s or parent’s control, reenroll in one of the summer programs, and be reported for funding purposes as a full-time equivalent student in the summer program for which the child is reenrolled.

A child may reenroll only once in a prekindergarten program under this section. A child who reenrolls in a prekindergarten program under this subsection may not subsequently withdraw from the program and reenroll, unless the child is granted a good cause exemption under this subsection. The Office of Early Learning shall establish criteria specifying whether a good cause exists for a child to withdraw from a program under paragraph (a), whether a child has substantially completed a program under paragraph (b), and whether an extreme hardship exists which is beyond the child’s or parent’s control under paragraph (b).

(5)(a) Each early learning coalition shall maintain through the single point of entry established under s. 1002.82 a current database of the students enrolled in the Voluntary Prekindergarten Education Program for each county within the coalition’s region.

(b) The Office of Early Learning shall adopt procedures for the payment of private prekindergarten providers and public schools delivering the Voluntary Prekindergarten Education Program. The procedures shall provide for the advance payment of providers and schools based upon student enrollment in the program, the certification of student attendance, and the reconciliation of advance payments in accordance with the uniform attendance policy adopted under paragraph (6)(d). The procedures shall provide for the monthly distribution of funds by the Office of Early Learning to the early learning coalitions for payment by the coalitions to private prekindergarten providers and public schools.

(6)(a) Each parent enrolling his or her child in the Voluntary Prekindergarten Education Program must agree to comply with the attendance policy of the private prekindergarten provider or district school board, as applicable. Upon enrollment of the child, the private prekindergarten provider or public school, as applicable, must provide the child’s parent with a copy of the provider’s or school district’s attendance policy, as applicable.

(b)1. Each private prekindergarten provider’s and district school board’s attendance policy must require the parent of each student in the Voluntary Prekindergarten Education Program to verify, each month, the student’s attendance on the prior month’s certified student attendance.

2. The parent must submit the verification of the student’s attendance to the private prekindergarten provider or public school on forms prescribed by the Office of Early Learning. The forms must include, in addition to the verification of the student’s attendance, a certification, in substantially the following form, that the parent continues to choose the private prekindergarten provider or public school in accordance with s. 1002.53 and directs that payments for the program be made to the provider or school:

VERIFICATION OF STUDENT’S ATTENDANCE
AND CERTIFICATION OF PARENTAL CHOICE

I,   (Name of Parent)  , swear (or affirm) that my child,   (Name of Student)  , attended the Voluntary Prekindergarten Education Program on the days listed above and certify that I continue to choose   (Name of Provider or School)   to deliver the program for my child and direct that program funds be paid to the provider or school for my child.

(Signature of Parent)

(Date)

3. The private prekindergarten provider or public school must keep each original signed form for at least 2 years. Each private prekindergarten provider must permit the early learning coalition, and each public school must permit the school district, to inspect the original signed forms during normal business hours. The Office of Early Learning shall adopt procedures for early learning coalitions and school districts to review the original signed forms against the certified student attendance. The review procedures shall provide for the use of selective inspection techniques, including, but not limited to, random sampling. Each early learning coalition and the school districts must comply with the review procedures.

(c) A private prekindergarten provider or school district, as applicable, may dismiss a student who does not comply with the provider’s or district’s attendance policy. A student dismissed under this paragraph is not removed from the Voluntary Prekindergarten Education Program and may continue in the program through reenrollment with another private prekindergarten provider or public school. Notwithstanding s. 1002.53(6)(b), a school district is not required to provide for the admission of a student dismissed under this paragraph.

(d) The Office of Early Learning shall adopt, for funding purposes, a uniform attendance policy for the Voluntary Prekindergarten Education Program. The attendance policy must apply statewide and apply equally to all private prekindergarten providers and public schools. The attendance policy must include at least the following provisions:

1. A student’s attendance may be reported on a pro rata basis as a fractional part of a full-time equivalent student.

2. At a maximum, 20 percent of the total payment made on behalf of a student to a private prekindergarten provider or a public school may be for hours a student is absent.

3. A private prekindergarten provider or public school may not receive payment for absences that occur before a student’s first day of attendance or after a student’s last day of attendance.

The uniform attendance policy shall be used only for funding purposes and does not prohibit a private prekindergarten provider or public school from adopting and enforcing its attendance policy under paragraphs (a) and (c).

(7) The Office of Early Learning shall require that administrative expenditures be kept to the minimum necessary for efficient and effective administration of the Voluntary Prekindergarten Education Program. Administrative policies and procedures shall be revised, to the maximum extent practicable, to incorporate the use of automation and electronic submission of forms, including those required for child eligibility and enrollment, provider and class registration, and monthly certification of attendance for payment. A school district may use its automated daily attendance reporting system for the purpose of transmitting attendance records to the early learning coalition in a mutually agreed-upon format. In addition, actions shall be taken to reduce paperwork, eliminate the duplication of reports, and eliminate other duplicative activities. Each early learning coalition may retain and expend no more than 4.0 percent of the funds paid by the coalition to private prekindergarten providers and public schools under paragraph (5)(b). Funds retained by an early learning coalition under this subsection may be used only for administering the Voluntary Prekindergarten Education Program and may not be used for the school readiness program or other programs.

(8) Except as otherwise expressly authorized by law, a private prekindergarten provider or public school may not:

(a) Require payment of a fee or charge for services provided for a child enrolled in the Voluntary Prekindergarten Education Program during a period reported for funding purposes; or

(b) Require a child to enroll for, or require the payment of any fee or charge for, supplemental services as a condition of admitting a child for enrollment in the Voluntary Prekindergarten Education Program.

(9) A parent is responsible for the transportation of his or her child to and from the Voluntary Prekindergarten Education Program, regardless of whether the program is delivered by a private prekindergarten provider or a public school. However, a provider or school may use part of the funds it is paid under paragraph (5)(b) for transporting students to and from the program. A student enrolled in the Voluntary Prekindergarten Education Program may not be reported under s. 1011.68 for student transportation funds.

History.—s. 1, ch. 2004-484; s. 4, ch. 2005-56; s. 3, ch. 2006-27; s. 7, ch. 2009-3; s. 12, ch. 2009-59; s. 10, ch. 2010-154; s. 29, ch. 2010-210; s. 5, ch. 2010-227; s. 13, ch. 2011-55; s. 455, ch. 2011-142; s. 13, ch. 2011-175; s. 9, ch. 2012-133; s. 12, ch. 2013-252.



1002.72 - Records of children in the Voluntary Prekindergarten Education Program.

1002.72 Records of children in the Voluntary Prekindergarten Education Program.—

(1)(a) The records of a child enrolled in the Voluntary Prekindergarten Education Program held by an early learning coalition, the Office of Early Learning, or a Voluntary Prekindergarten Education Program provider are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. For purposes of this section, such records include assessment data, health data, records of teacher observations, and personal identifying information of an enrolled child and his or her parent.

(b) This exemption applies to the records of a child enrolled in the Voluntary Prekindergarten Education Program held by an early learning coalition, the Office of Early Learning, or a Voluntary Prekindergarten Education Program provider before, on, or after the effective date of this exemption.

(2) A parent has the right to inspect and review the Voluntary Prekindergarten Education Program record of his or her child and to obtain a copy of such record.

(3)(a) Confidential and exempt Voluntary Prekindergarten Education Program records may be released to:

1. The United States Secretary of Education, the United States Secretary of Health and Human Services, and the Comptroller General of the United States for the purpose of federal audits or investigations.

2. Individuals or organizations conducting studies for institutions to develop, validate, or administer assessments or improve instruction.

3. Accrediting organizations in order to carry out their accrediting functions.

4. Appropriate parties in connection with an emergency if the information is necessary to protect the health or safety of the child or other individuals.

5. The Auditor General in connection with his or her official functions.

6. A court of competent jurisdiction in compliance with an order of that court pursuant to a lawfully issued subpoena.

7. Parties to an interagency agreement among early learning coalitions, local governmental agencies, Voluntary Prekindergarten Education Program providers, or state agencies for the purpose of implementing the Voluntary Prekindergarten Education Program.

(b) Agencies, organizations, or individuals receiving such confidential and exempt records in order to carry out their official functions must protect the records in a manner that will not permit the personal identification of an enrolled child or his or her parent by persons other than those authorized to receive the records.

History.—s. 1, ch. 2005-88; s. 178, ch. 2008-4; s. 1, ch. 2010-44; s. 456, ch. 2011-142; s. 13, ch. 2013-252.



1002.73 - Department of Education; powers and duties; accountability requirements.

1002.73 Department of Education; powers and duties; accountability requirements.—

(1) The department shall administer the accountability requirements of the Voluntary Prekindergarten Education Program at the state level.

(2) The department shall adopt procedures for its:

(a) Approval of prekindergarten director credentials under ss. 1002.55 and 1002.57.

(b) Approval of emergent literacy training courses under ss. 1002.55 and 1002.59.

(c) Administration of the statewide kindergarten screening and calculation of kindergarten readiness rates under s. 1002.69.

(d) Implementation of, and determination of costs associated with, the state-approved prekindergarten enrollment screening and the standardized postassessment approved by the department, and determination of the learning gains of students who complete the state-approved prekindergarten enrollment screening and the standardized postassessment approved by the department.

(e) Approval of specialized instructional services providers under s. 1002.66.

(f) Annual reporting of the percentage of kindergarten students who meet all state readiness measures.

(g) Granting of a private prekindergarten provider’s or public school’s request for a good cause exemption under s. 1002.69(7).

(3) Except as provided by law, the department may not impose requirements on a private prekindergarten provider that does not deliver the Voluntary Prekindergarten Education Program or receive state funds under this part.

History.—s. 1, ch. 2004-484; s. 8, ch. 2009-3; s. 31, ch. 2010-210; s. 6, ch. 2010-227; s. 14, ch. 2011-175.



1002.75 - Office of Early Learning; powers and duties.

1002.75 Office of Early Learning; powers and duties.—

(1) The Office of Early Learning shall adopt by rule a standard statewide provider contract to be used with each Voluntary Prekindergarten Education Program provider, with standardized attachments by provider type. The office shall publish a copy of the standard statewide provider contract on its website. The standard statewide contract shall include, at a minimum, provisions for provider probation, termination for cause, and emergency termination for those actions or inactions of a provider that pose an immediate and serious danger to the health, safety, or welfare of children. The standard statewide contract shall also include appropriate due process procedures. During the pendency of an appeal of a termination, the provider may not continue to offer its services. Any provision imposed upon a provider that is inconsistent with, or prohibited by, law is void and unenforceable.

(2) The Office of Early Learning shall adopt procedures governing the administration of the Voluntary Prekindergarten Education Program by the early learning coalitions and school districts for:

(a) Enrolling children in and determining the eligibility of children for the Voluntary Prekindergarten Education Program under s. 1002.53, which shall include the enrollment of children by public schools and private providers that meet specified requirements.

(b) Providing parents with profiles of private prekindergarten providers and public schools under s. 1002.53.

(c) Registering private prekindergarten providers and public schools to deliver the program under ss. 1002.55, 1002.61, and 1002.63.

(d) Determining the eligibility of private prekindergarten providers to deliver the program under ss. 1002.55 and 1002.61 and streamlining the process of provider eligibility whenever possible.

(e) Verifying the compliance of private prekindergarten providers and public schools and removing providers or schools from eligibility to deliver the program due to noncompliance or misconduct as provided in s. 1002.67.

(f) Paying private prekindergarten providers and public schools under s. 1002.71.

(g) Documenting and certifying student enrollment and student attendance under s. 1002.71.

(h) Reconciling advance payments in accordance with the uniform attendance policy under s. 1002.71.

(i) Reenrolling students dismissed by a private prekindergarten provider or public school for noncompliance with the provider’s or school district’s attendance policy under s. 1002.71.

(3) The Office of Early Learning shall adopt, in consultation with and subject to approval by the department, procedures governing the administration of the Voluntary Prekindergarten Education Program by the early learning coalitions and school districts for:

(a) Approving improvement plans of private prekindergarten providers and public schools under s. 1002.67.

(b) Placing private prekindergarten providers and public schools on probation and requiring corrective actions under s. 1002.67.

(c) Removing a private prekindergarten provider or public school from eligibility to deliver the program due to the provider’s or school’s remaining on probation beyond the time permitted under s. 1002.67.

(d) Enrolling children in and determining the eligibility of children for the Voluntary Prekindergarten Education Program under s. 1002.66.

(e) Paying specialized instructional services providers under s. 1002.66.

(4) The Office of Early Learning shall also adopt procedures for the distribution of funds to early learning coalitions under s. 1002.71.

(5) Except as provided by law, the Office of Early Learning may not impose requirements on a private prekindergarten provider or public school that does not deliver the Voluntary Prekindergarten Education Program or receive state funds under this part.

History.—s. 1, ch. 2004-484; s. 7, ch. 2010-227; s. 459, ch. 2011-142; s. 78, ch. 2012-96; s. 14, ch. 2013-252.



1002.77 - Florida Early Learning Advisory Council.

1002.77 Florida Early Learning Advisory Council.—

(1) There is created the Florida Early Learning Advisory Council within the Office of Early Learning. The purpose of the advisory council is to submit recommendations to the office on early learning best practices, including recommendations relating to the most effective administration of the Voluntary Prekindergarten Education Program under this part and the school readiness program under part VI of this chapter. The advisory council shall periodically analyze and provide recommendations to the office on the effective and efficient use of local, state, and federal funds; the content of professional development training programs; and best practices for the development and implementation of coalition plans pursuant to s. 1002.85.

(2) The advisory council shall be composed of the following members:

(a) The chair of the advisory council who shall be appointed by and serve at the pleasure of the Governor.

(b) The chair of each early learning coalition.

(c) One member who shall be appointed by and serve at the pleasure of the President of the Senate.

(d) One member who shall be appointed by and serve at the pleasure of the Speaker of the House of Representatives.

The chair of the advisory council appointed by the Governor and the members appointed by the presiding officers of the Legislature must be from the business community and be in compliance with s. 1002.83(5).

(3) The advisory council shall meet at least quarterly but may meet as often as necessary to carry out its duties and responsibilities. The advisory council may use any method of telecommunications to conduct meetings, including establishing a quorum through telecommunications, only if the public is given proper notice of a telecommunications meeting and reasonable access to observe and, when appropriate, participate.

(4)(a) Each member of the advisory council shall serve without compensation but is entitled to receive reimbursement for per diem and travel expenses for attendance at council meetings as provided in s. 112.061.

(b) Each member of the advisory council is subject to the ethics provisions in part III of chapter 112.

(c) For purposes of tort liability, each member of the advisory council shall be governed by s. 768.28.

(5) The Office of Early Learning shall provide staff and administrative support for the advisory council.

History.—s. 1, ch. 2004-484; s. 457, ch. 2011-142; s. 15, ch. 2013-252.



1002.79 - Rulemaking authority.

1002.79 Rulemaking authority.—The Office of Early Learning shall adopt rules under ss. 120.536(1) and 120.54 to administer the provisions of this part conferring duties upon the office.

History.—s. 1, ch. 2004-484; s. 458, ch. 2011-142; s. 79, ch. 2012-96; s. 16, ch. 2013-252.






Part VI - SCHOOL READINESS PROGRAM (ss. 1002.81-1002.97)

1002.81 - Definitions.

1002.81 Definitions.—Consistent with the requirements of 45 C.F.R. parts 98 and 99 and as used in this part, the term:

(1) “At-risk child” means:

(a) A child from a family under investigation by the Department of Children and Families or a designated sheriff’s office for child abuse, neglect, abandonment, or exploitation.

(b) A child who is in a diversion program provided by the Department of Children and Families or its contracted provider and who is from a family that is actively participating and complying in department-prescribed activities, including education, health services, or work.

(c) A child from a family that is under supervision by the Department of Children and Families or a contracted service provider for abuse, neglect, abandonment, or exploitation.

(d) A child placed in court-ordered, long-term custody or under the guardianship of a relative or nonrelative after termination of supervision by the Department of Children and Families or its contracted provider.

(e) A child in the custody of a parent who is a victim of domestic violence residing in a certified domestic violence center.

(f) A child in the custody of a parent who is considered homeless as verified by a Department of Children and Families certified homeless shelter.

(2) “Authorized hours of care” means the hours of care that are necessary to provide protection, maintain employment, or complete work activities or eligible educational activities, including reasonable travel time.

(3) “Average market rate” means the biennially determined average of the market rate by program care level and provider type in a predetermined geographic market.

(4) “Direct enhancement services” means services for families and children that are in addition to payments for the placement of children in the school readiness program. Direct enhancement services for families and children may include supports for providers, parent training and involvement activities, and strategies to meet the needs of unique populations and local eligibility priorities. Direct enhancement services offered by an early learning coalition shall be consistent with the activities prescribed in s. 1002.89(6)(b).

(5) “Disenrollment” means the removal, either temporary or permanent, of a child from participation in the school readiness program. Removal of a child from the school readiness program may be based on the following events: a reduction in available school readiness program funding, participant’s failure to meet eligibility or program participation requirements, fraud, or a change in local service priorities.

(6) “Earned income” means gross remuneration derived from work, professional service, or self-employment. The term includes commissions, bonuses, back pay awards, and the cash value of all remuneration paid in a medium other than cash.

(7) “Economically disadvantaged” means having a family income that does not exceed 150 percent of the federal poverty level and includes being a child of a working migratory family as defined by 34 C.F.R. s. 200.81(d) or (f) or an agricultural worker who is employed by more than one agricultural employer during the course of a year, and whose income varies according to weather conditions and market stability.

(8) “Family income” means the combined gross income, whether earned or unearned, that is derived from any source by all family or household members who are 18 years of age or older who are currently residing together in the same dwelling unit. The term does not include income earned by a currently enrolled high school student who, since attaining the age of 18 years, or a student with a disability who, since attaining the age of 22 years, has not terminated school enrollment or received a high school diploma, high school equivalency diploma, special diploma, or certificate of high school completion. The term also does not include food stamp benefits or federal housing assistance payments issued directly to a landlord or the associated utilities expenses.

(9) “Family or household members” means spouses, former spouses, persons related by blood or marriage, persons who are parents of a child in common regardless of whether they have been married, and other persons who are currently residing together in the same dwelling unit as if a family.

(10) “Full-time care” means at least 6 hours, but not more than 11 hours, of child care or early childhood education services within a 24-hour period.

(11) “Market rate” means the price that a child care or early childhood education provider charges for full-time or part-time daily, weekly, or monthly child care or early childhood education services.

(12) “Office” means the Office of Early Learning of the Department of Education.

(13) “Part-time care” means less than 6 hours of child care or early childhood education services within a 24-hour period.

(14) “Single point of entry” means an integrated information system that allows a parent to enroll his or her child in the school readiness program or the Voluntary Prekindergarten Education Program at various locations throughout a county, that may allow a parent to enroll his or her child by telephone or through a website, and that uses a uniform waiting list to track eligible children waiting for enrollment in the school readiness program.

(15) “Unearned income” means income other than earned income. The term includes, but is not limited to:

(a) Documented alimony and child support received.

(b) Social security benefits.

(c) Supplemental security income benefits.

(d) Workers’ compensation benefits.

(e) Reemployment assistance or unemployment compensation benefits.

(f) Veterans’ benefits.

(g) Retirement benefits.

(h) Temporary cash assistance under chapter 414.

(16) “Working family” means:

(a) A single-parent family in which the parent with whom the child resides is employed or engaged in eligible work or education activities for at least 20 hours per week;

(b) A two-parent family in which both parents with whom the child resides are employed or engaged in eligible work or education activities for a combined total of at least 40 hours per week; or

(c) A two-parent family in which one of the parents with whom the child resides is exempt from work requirements due to age or disability, as determined and documented by a physician licensed under chapter 458 or chapter 459, and one parent is employed or engaged in eligible work or education activities at least 20 hours per week.

History.—s. 17, ch. 2013-252.



1002.82 - Office of Early Learning; powers and duties.

1002.82 Office of Early Learning; powers and duties.—

(1) For purposes of administration of the Child Care and Development Block Grant Trust Fund, pursuant to 45 C.F.R. parts 98 and 99, the Office of Early Learning is designated as the lead agency and must comply with lead agency responsibilities pursuant to federal law. The office may apply to the Governor and Cabinet for a waiver of, and the Governor and Cabinet may waive, any provision of ss. 411.223 and 1003.54 if the waiver is necessary for implementation of the school readiness program. Section 125.901(2)(a)3. does not apply to the school readiness program.

(2) The office shall:

(a) Focus on improving the educational quality delivered by all providers participating in the school readiness program.

(b) Preserve parental choice by permitting parents to choose from a variety of child care categories, including center-based care, family child care, and informal child care to the extent authorized in the state’s Child Care and Development Fund Plan as approved by the United States Department of Health and Human Services pursuant to 45 C.F.R. s. 98.18. Care and curriculum by a faith-based provider may not be limited or excluded in any of these categories.

(c) Be responsible for the prudent use of all public and private funds in accordance with all legal and contractual requirements, safeguarding the effective use of federal, state, and local resources to achieve the highest practicable level of school readiness for the children described in s. 1002.87, including:

1. The adoption of a uniform chart of accounts for budgeting and financial reporting purposes that provides standardized definitions for expenditures and reporting, consistent with the requirements of 45 C.F.R. part 98 and s. 1002.89 for each of the following categories of expenditure:

a. Direct services to children.

b. Administrative costs.

c. Quality activities.

d. Nondirect services.

2. Coordination with other state and federal agencies to perform data matches on children participating in the school readiness program and their families in order to verify the children’s eligibility pursuant to s. 1002.87.

(d) Establish procedures for the biennial calculation of the average market rate.

(e) Review each early learning coalition’s school readiness program plan every 2 years and provide final approval of the plan and any amendments submitted.

(f) Establish a unified approach to the state’s efforts to coordinate a comprehensive early learning program. In support of this effort, the office:

1. Shall adopt specific program support services that address the state’s school readiness program, including:

a. Statewide data information program requirements that include:

(I) Eligibility requirements.

(II) Financial reports.

(III) Program accountability measures.

(IV) Child progress reports.

b. Child care resource and referral services.

c. A single point of entry and uniform waiting list.

2. May provide technical assistance and guidance on additional support services to complement the school readiness program, including:

a. Rating and improvement systems.

b. Warm-Line services.

c. Anti-fraud plans.

d. School readiness program standards.

e. Child screening and assessments.

f. Training and support for parental involvement in children’s early education.

g. Family literacy activities and services.

(g) Provide technical assistance to early learning coalitions.

(h) In cooperation with the early learning coalitions, coordinate with the Child Care Services Program Office of the Department of Children and Families to reduce paperwork and to avoid duplicating interagency activities, health and safety monitoring, and acquiring and composing data pertaining to child care training and credentialing.

(i) Enter into a memorandum of understanding with local licensing agencies and the Child Care Services Program Office of the Department of Children and Families for inspections of school readiness program providers to monitor and verify compliance with s. 1002.88 and the health and safety checklist adopted by the office. The provider contract of a school readiness program provider that refuses permission for entry or inspection shall be terminated. The health and safety checklist may not exceed the requirements of s. 402.305 and the Child Care and Development Fund pursuant to 45 C.F.R. part 98.

(j) Develop and adopt standards and benchmarks that address the age-appropriate progress of children in the development of school readiness skills. The standards for children from birth to 5 years of age in the school readiness program must be aligned with the performance standards adopted for children in the Voluntary Prekindergarten Education Program and must address the following domains:

1. Approaches to learning.

2. Cognitive development and general knowledge.

3. Numeracy, language, and communication.

4. Physical development.

5. Self-regulation.

(k) Select assessments that are valid, reliable, and developmentally appropriate for use as preassessment and postassessment for the age ranges specified in the coalition plans. The assessments must be designed to measure progress in the domains of the performance standards adopted pursuant to paragraph (j), provide appropriate accommodations for children with disabilities and English language learners, and be administered by qualified individuals, consistent with the publisher’s instructions.

(l) Adopt a list of approved curricula that meet the performance standards for the school readiness program and establish a process for the review and approval of a provider’s curriculum that meets the performance standards.

(m) Adopt by rule a standard statewide provider contract to be used with each school readiness program provider, with standardized attachments by provider type. The office shall publish a copy of the standard statewide provider contract on its website. The standard statewide contract shall include, at a minimum, provisions for provider probation, termination for cause, and emergency termination for those actions or inactions of a provider that pose an immediate and serious danger to the health, safety, or welfare of the children. The standard statewide provider contract shall also include appropriate due process procedures. During the pendency of an appeal of a termination, the provider may not continue to offer its services. Any provision imposed upon a provider that is inconsistent with, or prohibited by, law is void and unenforceable.

(n) Establish a single statewide information system that each coalition must use for the purposes of managing the single point of entry, tracking children’s progress, coordinating services among stakeholders, determining eligibility of children, tracking child attendance, and streamlining administrative processes for providers and early learning coalitions.

(o) Adopt by rule standardized procedures for coalitions to use when monitoring the compliance of school readiness program providers with the terms of the standard statewide provider contract.

(p) Monitor and evaluate the performance of each early learning coalition in administering the school readiness program, ensuring proper payments for school readiness program services, implementing the coalition’s school readiness program plan, and administering the Voluntary Prekindergarten Education Program. These monitoring and performance evaluations must include, at a minimum, onsite monitoring of each coalition’s finances, management, operations, and programs.

(q) Work in conjunction with the Bureau of Federal Education Programs within the Department of Education to coordinate readiness and voluntary prekindergarten services to the populations served by the bureau.

(r) Administer a statewide toll-free Warm-Line to provide assistance and consultation to child care facilities and family day care homes regarding health, developmental, disability, and special needs issues of the children they are serving, particularly children with disabilities and other special needs. The office shall:

1. Annually inform child care facilities and family day care homes of the availability of this service through the child care resource and referral network under s. 1002.92.

2. Expand or contract for the expansion of the Warm-Line to maintain at least one Warm-Line in each early learning coalition service area.

(s) Develop and implement strategies to increase the supply and improve the quality of child care services for infants and toddlers, children with disabilities, children who receive care during nontraditional hours, children in underserved areas, and children in areas that have significant concentrations of poverty and unemployment.

(t) Establish preservice and inservice training requirements that address, at a minimum, school readiness child development standards, health and safety requirements, and social-emotional behavior intervention models, which may include positive behavior intervention and support models.

(u) Establish standards for emergency preparedness plans for school readiness program providers.

(v) Establish group sizes.

(w) Establish staff-to-children ratios that do not exceed the requirements of s. 402.302(8) or (11) or s. 402.305(4), as applicable, for school readiness program providers.

(x) Establish eligibility criteria, including limitations based on income and family assets, in accordance with s. 1002.87 and federal law.

(3) If the office determines during the review of school readiness program plans, or through monitoring and performance evaluations conducted under s. 1002.85, that an early learning coalition has not substantially implemented its plan, has not substantially met the performance standards and outcome measures adopted by the office, or has not effectively administered the school readiness program or Voluntary Prekindergarten Education Program, the office may temporarily contract with a qualified entity to continue school readiness program and prekindergarten services in the coalition’s county or multicounty region until the office reestablishes the coalition and a new school readiness program plan is approved in accordance with the rules adopted by the office.

(4) The office may request the Governor to apply for a waiver to allow a coalition to administer the Head Start Program to accomplish the purposes of the school readiness program.

(5) By January 1 of each year, the office shall annually publish on its website a report of its activities conducted under this section. The report must include a summary of the coalitions’ annual reports, a statewide summary, and the following:

(a) An analysis of early learning activities throughout the state, including the school readiness program and the Voluntary Prekindergarten Education Program.

1. The total and average number of children served in the school readiness program, enumerated by age, eligibility priority category, and coalition, and the total number of children served in the Voluntary Prekindergarten Education Program.

2. A summary of expenditures by coalition, by fund source, including a breakdown by coalition of the percentage of expenditures for administrative activities, quality activities, nondirect services, and direct services for children.

3. A description of the office’s and each coalition’s expenditures by fund source for the quality and enhancement activities described in s. 1002.89(6)(b).

4. A summary of annual findings and collections related to provider fraud and parent fraud.

5. Data regarding the coalitions’ delivery of early learning programs.

6. The total number of children disenrolled statewide and the reason for disenrollment.

7. The total number of providers by provider type.

8. The total number of provider contracts revoked and the reasons for revocation.

(b) A summary of the activities and detailed expenditures related to the Child Care Executive Partnership Program.

(6)(a) Parental choice of child care providers, including private and faith-based providers, shall be established to the maximum extent practicable in accordance with 45 C.F.R. s. 98.30.

(b) As used in this subsection, the term “payment certificate” means a child care certificate as defined in 45 C.F.R. s. 98.2.

(c) The school readiness program shall, in accordance with 45 C.F.R. s. 98.30, provide parental choice through a payment certificate that provides, to the maximum extent possible, flexibility in the school readiness program and payment arrangements. The payment certificate must bear the names of the beneficiary and the program provider and, when redeemed, must bear the signatures of both the beneficiary and an authorized representative of the provider.

(d) If it is determined that a provider has given any cash or other consideration to the beneficiary in return for receiving a payment certificate, the early learning coalition or its fiscal agent shall refer the matter to the Department of Financial Services pursuant to s. 414.411 for investigation.

(7) Participation in the school readiness program does not expand the regulatory authority of the state, its officers, or an early learning coalition to impose any additional regulation on providers beyond those necessary to enforce the requirements set forth in this part and part V of this chapter.

History.—s. 17, ch. 2013-252; s. 16, ch. 2016-238.



1002.83 - Early learning coalitions.

1002.83 Early learning coalitions.—

(1) Thirty-one or fewer early learning coalitions are established and shall maintain direct enhancement services at the local level and provide access to such services in all 67 counties. Two or more early learning coalitions may join for purposes of planning and implementing a school readiness program and the Voluntary Prekindergarten Education Program.

(2) Each early learning coalition shall be composed of at least 15 members but not more than 30 members.

(3) The Governor shall appoint the chair and two other members of each early learning coalition, who must each meet the same qualifications as private sector business members appointed by the coalition under subsection (5).

(4) Each early learning coalition must include the following member positions; however, in a multicounty coalition, each ex officio member position may be filled by multiple nonvoting members but no more than one voting member shall be seated per member position. If an early learning coalition has more than one member representing the same entity, only one of such members may serve as a voting member:

(a) A Department of Children and Families regional administrator or his or her permanent designee who is authorized to make decisions on behalf of the department.

(b) A district superintendent of schools or his or her permanent designee who is authorized to make decisions on behalf of the district.

(c) A local workforce development board executive director or his or her permanent designee.

(d) A county health department director or his or her designee.

(e) A children’s services council or juvenile welfare board chair or executive director, if applicable.

(f) An agency head of a local licensing agency as defined in s. 402.302, where applicable.

(g) A president of a Florida College System institution or his or her permanent designee.

(h) One member appointed by a board of county commissioners or the governing board of a municipality.

(i) A Head Start director.

(j) A representative of private for-profit child care providers, including private for-profit family day care homes.

(k) A representative of faith-based child care providers.

(l) A representative of programs for children with disabilities under the federal Individuals with Disabilities Education Act.

(m) A central agency administrator, where applicable.

(5) Including the members appointed by the Governor under subsection (3), more than one-third of the members of each early learning coalition must be private sector business members, either for-profit or nonprofit, who do not have, and none of whose relatives as defined in s. 112.3143 has, a substantial financial interest in the design or delivery of the Voluntary Prekindergarten Education Program created under part V of this chapter or the school readiness program. To meet this requirement, an early learning coalition must appoint additional members. The office shall establish criteria for appointing private sector business members. These criteria must include standards for determining whether a member or relative has a substantial financial interest in the design or delivery of the Voluntary Prekindergarten Education Program or the school readiness program.

(6) A majority of the voting membership of an early learning coalition constitutes a quorum required to conduct the business of the coalition. An early learning coalition may use any method of telecommunications to conduct meetings, including establishing a quorum through telecommunications, provided that the public is given proper notice of a telecommunications meeting and reasonable access to observe and, when appropriate, participate.

(7) A voting member of an early learning coalition may not appoint a designee to act in his or her place, except as otherwise provided in this subsection. A voting member may send a representative to coalition meetings, but that representative does not have voting privileges. When a regional administrator for the Department of Children and Families appoints a designee to an early learning coalition, the designee is the voting member of the coalition, and any individual attending in the designee’s place, including the district administrator, does not have voting privileges.

(8) Each member of an early learning coalition is subject to ss. 112.313, 112.3135, and 112.3143. For purposes of s. 112.3143(3)(a), each voting member is a local public officer who must abstain from voting when a voting conflict exists.

(9) For purposes of tort liability, each member or employee of an early learning coalition shall be governed by s. 768.28.

(10) An early learning coalition serving a multicounty region must include representation from each county.

(11) Each early learning coalition shall establish terms for all appointed members of the coalition. The terms must be staggered and must be a uniform length that does not exceed 4 years per term. Coalition chairs shall be appointed for 4 years in conjunction with their membership on the Early Learning Advisory Council pursuant to s. 20.052. Appointed members may serve a maximum of two consecutive terms. When a vacancy occurs in an appointed position, the coalition must advertise the vacancy.

(12) State, federal, and local matching funds provided to the early learning coalitions may not be used directly or indirectly to pay for meals, food, or beverages for coalition members, coalition employees, or subcontractor employees. Preapproved, reasonable, and necessary per diem allowances and travel expenses may be reimbursed. Such reimbursement shall be at the standard travel reimbursement rates established in s. 112.061 and must comply with applicable federal and state requirements.

(13) Each early learning coalition shall use a coordinated professional development system that supports the achievement and maintenance of core competencies by school readiness program teachers in helping children attain the performance standards adopted by the office.

(14) Each school district shall, upon request of the coalition, make a list of all individuals currently eligible to act as a substitute teacher within the school district, pursuant to rules adopted by the school district pursuant to s. 1012.35, available to an early learning coalition serving students within the school district. Child care facilities as defined in s. 402.302 may employ individuals listed as substitute instructors for the purpose of offering the school readiness program, the Voluntary Prekindergarten Education Program, and all other legally operating child care programs.

History.—s. 17, ch. 2013-252; s. 177, ch. 2014-17; s. 46, ch. 2016-216.



1002.84 - Early learning coalitions; school readiness powers and duties.

1002.84 Early learning coalitions; school readiness powers and duties.—Each early learning coalition shall:

(1) Administer and implement a local comprehensive program of school readiness program services in accordance with this part and the rules adopted by the office, which enhances the cognitive, social, and physical development of children to achieve the performance standards.

(2) Establish a uniform waiting list to track eligible children waiting for enrollment in the school readiness program in accordance with rules adopted by the office.

(3) Establish a resource and referral network operating under s. 1002.92 to assist parents in making an informed choice and provide maximum parental choice of providers and to provide information on available community resources.

(4) Establish a regional Warm-Line as directed by the office pursuant to s. 1002.82(2)(r). Regional Warm-Line staff shall provide onsite technical assistance, when requested, to assist child care facilities and family day care homes with inquiries relating to the strategies, curriculum, and environmental adaptations the child care facilities and family day care homes may need as they serve children with disabilities and other special needs.

(5) Establish an age-appropriate screening, for children ages birth to 5 years, of each child’s development and an appropriate referral process for children with identified delays. Such screening shall not be a requirement of entry into the school readiness program and shall be only given with parental consent.

(6) Implement an age-appropriate preassessment and postassessment of children if specified in the coalition’s approved plan.

(7) Determine child eligibility pursuant to s. 1002.87 and provider eligibility pursuant to s. 1002.88. Child eligibility must be redetermined annually. A coalition must document the reason a child is no longer eligible for the school readiness program according to the standard codes prescribed by the office.

(8) Establish a parent sliding fee scale that provides for a parent copayment that is not a barrier to families receiving school readiness program services. Providers are required to collect the parent’s copayment. A coalition may, on a case-by-case basis, waive the copayment for an at-risk child or temporarily waive the copayment for a child whose family’s income is at or below the federal poverty level and whose family experiences a natural disaster or an event that limits the parent’s ability to pay, such as incarceration, placement in residential treatment, or becoming homeless, or an emergency situation such as a household fire or burglary, or while the parent is participating in parenting classes. A parent may not transfer school readiness program services to another school readiness program provider until the parent has submitted documentation from the current school readiness program provider to the early learning coalition stating that the parent has satisfactorily fulfilled the copayment obligation.

(9) Establish proper maintenance of records related to eligibility and enrollment files, provider payments, coalition staff background screenings, and other documents required for the implementation of the school readiness program.

(10) Establish a records retention requirement for sign-in and sign-out records that is consistent with state and federal law. Attendance records may not be altered or amended after December 31 of the subsequent year.

(11) Follow the tangible personal property requirements of chapter 274 and rules adopted under that chapter.

(12) Comply with federal procurement requirements and the procurement requirements of ss. 215.971, 287.057, and 287.058, except that an early learning coalition is not required to competitively procure direct services for school readiness program and Voluntary Prekindergarten Education Program providers.

(13) Establish proper information technology security controls, including, but not limited to, periodically reviewing the appropriateness of access privileges assigned to users of certain systems; monitoring system hardware performance and capacity-related issues; and ensuring appropriate backup procedures and disaster recovery plans are in place.

(14) Develop written policies, procedures, and standards for monitoring vendor contracts, including, but not limited to, provisions specifying the particular procedures that may be used to evaluate contractor performance and the documentation that is to be maintained to serve as a record of contractor performance. This subsection does not apply to contracts with school readiness program providers or Voluntary Prekindergarten Education Program providers.

(15) Monitor school readiness program providers in accordance with its plan, or in response to a parental complaint, to verify that the standards prescribed in ss. 1002.82 and 1002.88 are being met using a standard monitoring tool adopted by the office. Providers determined to be high-risk by the coalition, as demonstrated by substantial findings of violations of federal law or the general or local laws of the state, shall be monitored more frequently. Providers with 3 consecutive years of compliance may be monitored biennially.

(16) Adopt a payment schedule that encompasses all programs funded under this part and part V of this chapter. The payment schedule must take into consideration the average market rate, include the projected number of children to be served, and be submitted for approval by the office. Informal child care arrangements shall be reimbursed at not more than 50 percent of the rate adopted for a family day care home.

(17) Implement an anti-fraud plan addressing the detection, reporting, and prevention of overpayments, abuse, and fraud relating to the provision of and payment for school readiness program and Voluntary Prekindergarten Education Program services and submit the plan to the office for approval, as required by s. 1002.91.

(18) By October 1 of each year, submit an annual report to the office. The report shall conform to the format adopted by the office and must include:

(a) Segregation of school readiness program funds, Voluntary Prekindergarten Education Program funds, Child Care Executive Partnership Program funds, and other local revenues available to the coalition.

(b) Details of expenditures by fund source, including total expenditures for administrative activities, quality activities, nondirect services, and direct services for children.

(c) The total number of coalition staff and the related expenditures for salaries and benefits. For any subcontracts, the total number of contracted staff and the related expenditures for salaries and benefits must be included.

(d) The number of children served in the school readiness program, by provider type, enumerated by age and eligibility priority category, reported as the number of children served during the month, the average participation throughout the month, and the number of children served during the month.

(e) The total number of children disenrolled during the year and the reasons for disenrollment.

(f) The total number of providers by provider type.

(g) A listing of any school readiness program provider, by type, whose eligibility to deliver the school readiness program is revoked, including a brief description of the state or federal violation that resulted in the revocation.

(h) An evaluation of its direct enhancement services.

(i) The total number of children served in each provider facility.

(19) Maintain its administrative staff at the minimum necessary to administer the duties of the early learning coalition.

(20) To increase transparency and accountability, comply with the requirements of this section before contracting with a member of the coalition or a relative, as defined in s. 112.3143(1)(c), of a coalition member or of an employee of the coalition. Such contracts may not be executed without the approval of the office. Such contracts, as well as documentation demonstrating adherence to this section by the coalition, must be approved by a two-thirds vote of the coalition, a quorum having been established; all conflicts of interest must be disclosed before the vote; and any member who may benefit from the contract, or whose relative may benefit from the contract, must abstain from the vote. A contract under $25,000 between an early learning coalition and a member of that coalition or between a relative, as defined in s. 112.3143(1)(c), of a coalition member or of an employee of the coalition is not required to have the prior approval of the office but must be approved by a two-thirds vote of the coalition, a quorum having been established, and must be reported to the office within 30 days after approval. If a contract cannot be approved by the office, a review of the decision to disapprove the contract may be requested by the early learning coalition or other parties to the disapproved contract.

History.—s. 17, ch. 2013-252; s. 178, ch. 2014-17; s. 17, ch. 2016-238.



1002.85 - Early learning coalition plans.

1002.85 Early learning coalition plans.—

(1) The office shall adopt rules prescribing the standardized format and required content of school readiness program plans as necessary for a coalition or other qualified entity to administer the school readiness program as provided in this part.

(2) Each early learning coalition must biennially submit a school readiness program plan to the office before the expenditure of funds. A coalition may not implement its school readiness program plan until it receives approval from the office. A coalition may not implement any revision to its school readiness program plan until the coalition submits the revised plan to and receives approval from the office. If the office rejects a plan or revision, the coalition must continue to operate under its previously approved plan. The plan must include, but is not limited to:

(a) The coalition’s operations, including its membership and business organization, and the coalition’s articles of incorporation and bylaws if the coalition is organized as a corporation. If the coalition is not organized as a corporation or other business entity, the plan must include the contract with a fiscal agent.

(b) The minimum number of children to be served by care level.

(c) The coalition’s procedures for implementing the requirements of this part, including:

1. Single point of entry.

2. Uniform waiting list.

3. Eligibility and enrollment processes.

4. Parent access and choice.

5. Sliding fee scale and policies on applying the waiver or reduction of fees in accordance with s. 1002.84(8).

6. Use of preassessments and postassessments, as applicable.

7. Payment rate.

(d) A detailed description of the coalition’s quality activities and services, including:

1. Resource and referral and school-age child care.

2. Infant and toddler early learning.

3. Inclusive early learning programs.

(e) A detailed budget that outlines estimated expenditures for state, federal, and local matching funds at the lowest level of detail available by other-cost-accumulator code number; all estimated sources of revenue with identifiable descriptions; a listing of full-time equivalent positions; contracted subcontractor costs with related annual compensation amount or hourly rate of compensation; and a capital improvements plan outlining existing fixed capital outlay projects and proposed capital outlay projects that will begin during the budget year.

(f) A detailed accounting, in the format prescribed by the office, of all revenues and expenditures during the previous state fiscal year. Revenue sources should be identifiable, and expenditures should be reported by three categories: state and federal funds, local matching funds, and Child Care Executive Partnership Program funds.

(g) Updated policies and procedures, including those governing procurement, maintenance of tangible personal property, maintenance of records, information technology security, and disbursement controls.

(h) A description of the procedures for monitoring school readiness program providers, including in response to a parental complaint, to determine that the standards prescribed in ss. 1002.82 and 1002.88 are met using a standard monitoring tool adopted by the office. Providers determined to be high risk by the coalition as demonstrated by substantial findings of violations of law shall be monitored more frequently.

(i) Documentation that the coalition has solicited and considered comments regarding the proposed school readiness program plan from the local community.

(3) The coalition may periodically amend its plan as necessary. An amended plan must be submitted to and approved by the office before any expenditures are incurred on the new activities proposed in the amendment.

(4) The office shall publish a copy of the standardized format and required content of school readiness program plans on its website.

(5) The office shall collect and report data on coalition delivery of early learning programs. Elements shall include, but are not limited to, measures related to progress towards reducing the number of children on the waiting list, the percentage of children served by the program as compared to the number of administrative staff and overhead, the percentage of children served compared to total number of children under the age of 5 years below 150 percent of the federal poverty level, provider payment processes, fraud intervention, child attendance and stability, use of child care resource and referral, and kindergarten readiness outcomes for children in the Voluntary Prekindergarten Education Program or the school readiness program upon entry into kindergarten. The office shall request input from the coalitions and school readiness program providers before finalizing the format and data to be used. The report shall be implemented beginning July 1, 2014, and results of the report must be included in the annual report under s. 1002.82.

History.—s. 17, ch. 2013-252.



1002.86 - School readiness program; education component.

1002.86 School readiness program; education component.—The education component of the school readiness program should be developmentally appropriate and based on research, involve the parent as the child’s first teacher, serve as a preventive measure for children at risk of future school failure, and enhance the educational readiness of eligible children. The school readiness program should be of assistance to parents in preparing their at-risk children for educational success, including, as appropriate, health screening and referral.

History.—s. 17, ch. 2013-252.



1002.87 - School readiness program; eligibility and enrollment.

1002.87 School readiness program; eligibility and enrollment.—

(1) Each early learning coalition shall give priority for participation in the school readiness program as follows:

(a) Priority shall be given first to a child younger than 13 years of age from a family that includes a parent who is receiving temporary cash assistance under chapter 414 and subject to the federal work requirements.

(b) Priority shall be given next to an at-risk child younger than 9 years of age.

(c) Priority shall be given next to a child from birth to the beginning of the school year for which the child is eligible for admission to kindergarten in a public school under s. 1003.21(1)(a)2. who is from a working family that is economically disadvantaged, and may include such child’s eligible siblings, beginning with the school year in which the sibling is eligible for admission to kindergarten in a public school under s. 1003.21(1)(a)2. until the beginning of the school year in which the sibling is eligible to begin 6th grade, provided that the first priority for funding an eligible sibling is local revenues available to the coalition for funding direct services.

(d) Priority shall be given next to a child of a parent who transitions from the work program into employment as described in s. 445.032 from birth to the beginning of the school year for which the child is eligible for admission to kindergarten in a public school under s. 1003.21(1)(a)2.

(e) Priority shall be given next to an at-risk child who is at least 9 years of age but younger than 13 years of age. An at-risk child whose sibling is enrolled in the school readiness program within an eligibility priority category listed in paragraphs (a)-(c) shall be given priority over other children who are eligible under this paragraph.

(f) Priority shall be given next to a child who is younger than 13 years of age from a working family that is economically disadvantaged. A child who is eligible under this paragraph whose sibling is enrolled in the school readiness program under paragraph (c) shall be given priority over other children who are eligible under this paragraph.

(g) Priority shall be given next to a child of a parent who transitions from the work program into employment as described in s. 445.032 who is younger than 13 years of age.

(h) Priority shall be given next to a child who has special needs, has been determined eligible as a student with a disability, has a current individual education plan with a Florida school district, and is not younger than 3 years of age. A special needs child eligible under this paragraph remains eligible until the child is eligible for admission to kindergarten in a public school under s. 1003.21(1)(a)2.

(i) Notwithstanding paragraphs (a)-(d), priority shall be given last to a child who otherwise meets one of the eligibility criteria in paragraphs (a)-(d) but who is also enrolled concurrently in the federal Head Start Program and the Voluntary Prekindergarten Education Program.

(2) A school readiness program provider may be paid only for authorized hours of care provided for a child in the school readiness program. A child enrolled in the Voluntary Prekindergarten Education Program may receive care from the school readiness program if the child is eligible according to the eligibility priorities in this section.

(3) Contingent upon the availability of funds, a coalition shall enroll eligible children, including those from its waiting list, according to the eligibility priorities in this section.

(4) The parent of a child enrolled in the school readiness program must notify the coalition or its designee within 10 days after any change in employment status, income, or family size or failure to maintain attendance at a job training or educational program in accordance with program requirements.

(5) A child whose eligibility priority category requires the child to be from a working family ceases to be eligible for the school readiness program if a parent with whom the child resides does not reestablish employment or resume attendance at a job training or educational program within 90 days after becoming unemployed or ceasing to attend a job training or educational program.

(6) Eligibility for each child must be reevaluated annually. Upon reevaluation, a child may not continue to receive school readiness program services if he or she has ceased to be eligible under this section. A child who is ineligible due to a parent’s job loss or cessation of education or job training shall continue to receive school readiness program services for at least 3 months to enable the parent to obtain employment.

(7) If a coalition disenrolls children from the school readiness program, the coalition must disenroll the children in reverse order of the eligibility priorities listed in subsection (1) beginning with children from families with the highest family incomes. A notice of disenrollment must be sent to the parent and school readiness program provider at least 2 weeks before disenrollment to provide adequate time for the parent to arrange alternative care for the child. However, an at-risk child may not be disenrolled from the program without the written approval of the Child Welfare Program Office of the Department of Children and Families or the community-based lead agency.

(8) If a child is absent from the program for 5 consecutive days without parental notification to the program of such absence, the school readiness program provider shall report the absence to the early learning coalition for a determination of the need for continued care.

(9) Notwithstanding s. 39.604, a school readiness program provider, regardless of whether the provider is licensed, shall comply with the reporting requirements of the Rilya Wilson Act for each at-risk child under the age of school entry who is enrolled in the school readiness program.

History.—s. 17, ch. 2013-252; s. 18, ch. 2016-238.



1002.88 - School readiness program provider standards; eligibility to deliver the school readiness program.

1002.88 School readiness program provider standards; eligibility to deliver the school readiness program.—

(1) To be eligible to deliver the school readiness program, a school readiness program provider must:

(a) Be a child care facility licensed under s. 402.305, a family day care home licensed or registered under s. 402.313, a large family child care home licensed under s. 402.3131, a public school or nonpublic school exempt from licensure under s. 402.3025, a faith-based child care provider exempt from licensure under s. 402.316, a before-school or after-school program described in s. 402.305(1)(c), or an informal child care provider to the extent authorized in the state’s Child Care and Development Fund Plan as approved by the United States Department of Health and Human Services pursuant to 45 C.F.R. s. 98.18.

(b) Provide instruction and activities to enhance the age-appropriate progress of each child in attaining the child development standards adopted by the office pursuant to s. 1002.82(2)(j). A provider should include activities to foster brain development in infants and toddlers; provide an environment that is rich in language and music and filled with objects of various colors, shapes, textures, and sizes to stimulate visual, tactile, auditory, and linguistic senses; and include 30 minutes of reading to children each day.

(c) Provide basic health and safety of its premises and facilities and compliance with requirements for age-appropriate immunizations of children enrolled in the school readiness program.

1. For a provider that is licensed, compliance with s. 402.305, s. 402.3131, or s. 402.313 and this subsection, as verified pursuant to s. 402.311, satisfies this requirement.

2. For a provider that is a registered family day care home or is not subject to licensure or registration by the Department of Children and Families, compliance with this subsection, as verified pursuant to s. 402.311, satisfies this requirement. Upon verification pursuant to s. 402.311, the provider shall annually post the health and safety checklist adopted by the office prominently on its premises in plain sight for visitors and parents and shall annually submit the checklist to its local early learning coalition.

(d) Provide an appropriate group size and staff-to-children ratio.

(e) Employ child care personnel, as defined in s. 402.302(3), who have satisfied the screening requirements of chapter 402 and fulfilled the training requirements of the office.

(f) Implement one of the curricula approved by the office that meets the child development standards.

(g) Implement a character development program to develop basic values.

(h) Collaborate with the respective early learning coalition to complete initial screening for each child, aged 6 weeks to kindergarten eligibility, within 45 days after the child’s first or subsequent enrollment, to identify a child who may need individualized supports.

(i) Implement minimum standards for child discipline practices that are age-appropriate and consistent with the requirements in s. 402.305(12). Such standards must provide that children not be subjected to discipline that is severe, humiliating, or frightening or discipline that is associated with food, rest, or toileting. Spanking or any other form of physical punishment is prohibited.

(j) Obtain and keep on file record of the child’s immunizations, physical development, and other health requirements as necessary, including appropriate vision and hearing screening and examination, within 30 days after enrollment.

(k) Implement before-school or after-school programs that meet or exceed the requirements of s. 402.305(5), (6), and (7).

(l) For a provider that is not an informal provider, maintain general liability insurance and provide the coalition with written evidence of general liability insurance coverage, including coverage for transportation of children if school readiness program children are transported by the provider. A provider must obtain and retain an insurance policy that provides a minimum of $100,000 of coverage per occurrence and a minimum of $300,000 general aggregate coverage. The office may authorize lower limits upon request, as appropriate. A provider must add the coalition as a named certificateholder and as an additional insured. A provider must provide the coalition with a minimum of 10 calendar days’ advance written notice of cancellation of or changes to coverage. The general liability insurance required by this paragraph must remain in full force and effect for the entire period of the provider contract with the coalition.

(m) For a provider that is an informal provider, comply with the provisions of paragraph (l) or maintain homeowner’s liability insurance and, if applicable, a business rider. If an informal provider chooses to maintain a homeowner’s policy, the provider must obtain and retain a homeowner’s insurance policy that provides a minimum of $100,000 of coverage per occurrence and a minimum of $300,000 general aggregate coverage. The office may authorize lower limits upon request, as appropriate. An informal provider must add the coalition as a named certificateholder and as an additional insured. An informal provider must provide the coalition with a minimum of 10 calendar days’ advance written notice of cancellation of or changes to coverage. The general liability insurance required by this paragraph must remain in full force and effect for the entire period of the provider’s contract with the coalition.

(n) Obtain and maintain any required workers’ compensation insurance under chapter 440 and any required reemployment assistance or unemployment compensation coverage under chapter 443.

(o) Notwithstanding paragraph (l), for a provider that is a state agency or a subdivision thereof, as defined in s. 768.28(2), agree to notify the coalition of any additional liability coverage maintained by the provider in addition to that otherwise established under s. 768.28. The provider shall indemnify the coalition to the extent permitted by s. 768.28.

(p) Execute the standard statewide provider contract adopted by the office.

(q) Operate on a full-time and part-time basis and provide extended-day and extended-year services to the maximum extent possible without compromising the quality of the program to meet the needs of parents who work.

(2) If a school readiness program provider fails or refuses to comply with this part or any contractual obligation of the statewide provider contract under s. 1002.82(2)(m), the coalition may revoke the provider’s eligibility to deliver the school readiness program or receive state or federal funds under this chapter for a period of 5 years.

(3) The office and the coalitions may not:

(a) Impose any requirement on a child care provider or early childhood education provider that does not deliver services under the school readiness program or receive state or federal funds under this part;

(b) Impose any requirement on a school readiness program provider that exceeds the authority provided under this part or part V of this chapter or rules adopted pursuant to this part or part V of this chapter; or

(c) Require a provider to administer a preassessment or postassessment.

History.—s. 17, ch. 2013-252; s. 19, ch. 2016-238.



1002.89 - School readiness program; funding.

1002.89 School readiness program; funding.—

(1) Funding for the school readiness program shall be allocated among the early learning coalitions in accordance with this section and the General Appropriations Act.

(2) The office shall administer school readiness program funds and prepare and submit a unified budget request for the school readiness program in accordance with chapter 216.

(3) All instructions to early learning coalitions for administering this section shall emanate from the office in accordance with the policies of the Legislature.

(4) All cost savings and all revenues received through a mandatory sliding fee scale shall be used to increase the number of children served.

(5) All state, federal, and local matching funds provided to an early learning coalition for purposes of this section shall be used for implementation of its approved school readiness program plan, including the hiring of staff to effectively operate the school readiness program.

(6) Costs shall be kept to the minimum necessary for the efficient and effective administration of the school readiness program with the highest priority of expenditure being direct services for eligible children. However, no more than 5 percent of the funds described in subsection (5) may be used for administrative costs and no more than 22 percent of the funds described in subsection (5) may be used in any fiscal year for any combination of administrative costs, quality activities, and nondirect services as follows:

(a) Administrative costs as described in 45 C.F.R. s. 98.52, which shall include monitoring providers using the standard methodology adopted under s. 1002.82 to improve compliance with state and federal regulations and law pursuant to the requirements of the statewide provider contract adopted under s. 1002.82(2)(m).

(b) Activities to improve the quality of child care as described in 45 C.F.R. s. 98.51, which shall be limited to the following:

1. Developing, establishing, expanding, operating, and coordinating resource and referral programs specifically related to the provision of comprehensive consumer education to parents and the public to promote informed child care choices specified in 45 C.F.R. s. 98.33.

2. Awarding grants and providing financial support to school readiness program providers and their staff to assist them in meeting applicable state requirements for child care performance standards, implementing developmentally appropriate curricula and related classroom resources that support curricula, providing literacy supports, and providing continued professional development and training. Any grants awarded pursuant to this subparagraph shall comply with ss. 215.971 and 287.058.

3. Providing training, technical assistance, and financial support to school readiness program providers, staff, and parents on standards, child screenings, child assessments, child development research and best practices, developmentally appropriate curricula, character development, teacher-child interactions, age-appropriate discipline practices, health and safety, nutrition, first aid, cardiopulmonary resuscitation, the recognition of communicable diseases, and child abuse detection, prevention, and reporting.

4. Providing, from among the funds provided for the activities described in subparagraphs 1.-3., adequate funding for infants and toddlers as necessary to meet federal requirements related to expenditures for quality activities for infant and toddler care.

5. Improving the monitoring of compliance with, and enforcement of, applicable state and local requirements as described in and limited by 45 C.F.R. s. 98.40.

6. Responding to Warm-Line requests by providers and parents, including providing developmental and health screenings to school readiness program children.

(c) Nondirect services as described in applicable Office of Management and Budget instructions are those services not defined as administrative, direct, or quality services that are required to administer the school readiness program. Such services include, but are not limited to:

1. Assisting families to complete the required application and eligibility documentation.

2. Determining child and family eligibility.

3. Recruiting eligible child care providers.

4. Processing and tracking attendance records.

5. Developing and maintaining a statewide child care information system.

As used in this paragraph, the term “nondirect services” does not include payments to school readiness program providers for direct services provided to children who are eligible under s. 1002.87, administrative costs as described in paragraph (a), or quality activities as described in paragraph (b).

(7) Funds appropriated for the school readiness program may not be expended for the purchase or improvement of land; for the purchase, construction, or permanent improvement of any building or facility; or for the purchase of buses. However, funds may be expended for minor remodeling and upgrading of child care facilities which is necessary for the administration of the program and to ensure that providers meet state and local child care standards, including applicable health and safety requirements.

History.—s. 17, ch. 2013-252; s. 179, ch. 2014-17; s. 20, ch. 2016-238.



1002.895 - Market rate schedule.

1002.895 Market rate schedule.—The school readiness program market rate schedule shall be implemented as follows:

(1) The office shall establish procedures for the adoption of a market rate schedule. The schedule must include, at a minimum, county-by-county rates:

(a) The market rate, including the minimum and the maximum rates for child care providers that hold a Gold Seal Quality Care designation under s. 402.281.

(b) The market rate for child care providers that do not hold a Gold Seal Quality Care designation.

(2) The market rate schedule, at a minimum, must:

(a) Differentiate rates by type, including, but not limited to, a child care provider that holds a Gold Seal Quality Care designation under s. 402.281, a child care facility licensed under s. 402.305, a public or nonpublic school exempt from licensure under s. 402.3025, a faith-based child care facility exempt from licensure under s. 402.316 that does not hold a Gold Seal Quality Care designation, a large family child care home licensed under s. 402.3131, or a family day care home licensed or registered under s. 402.313.

(b) Differentiate rates by the type of child care services provided for children with special needs or risk categories, infants, toddlers, preschool-age children, and school-age children.

(c) Differentiate rates between full-time and part-time child care services.

(d) Consider discounted rates for child care services for multiple children in a single family.

(3) The market rate schedule must be based exclusively on the prices charged for child care services.

(4) The market rate schedule shall be considered by an early learning coalition in the adoption of a payment schedule. The payment schedule must take into consideration the average market rate, include the projected number of children to be served, and be submitted for approval by the office. Informal child care arrangements shall be reimbursed at not more than 50 percent of the rate adopted for a family day care home.

(5) The office may contract with one or more qualified entities to administer this section and provide support and technical assistance for child care providers.

(6) The office may adopt rules for establishing procedures for the collection of child care providers’ market rate, the calculation of the average market rate by program care level and provider type in a predetermined geographic market, and the publication of the market rate schedule.

History.—s. 17, ch. 2013-252.



1002.91 - Investigations of fraud or overpayment; penalties.

1002.91 Investigations of fraud or overpayment; penalties.—

(1) As used in this subsection, the term “fraud” means an intentional deception, omission, or misrepresentation made by a person with knowledge that the deception, omission, or misrepresentation may result in unauthorized benefit to that person or another person, or any aiding and abetting of the commission of such an act. The term includes any act that constitutes fraud under applicable federal or state law.

(2) To recover state, federal, and local matching funds, the office shall investigate early learning coalitions, recipients, and providers of the school readiness program and the Voluntary Prekindergarten Education Program to determine possible fraud or overpayment. If by its own inquiries, or as a result of a complaint, the office has reason to believe that a person, coalition, or provider has engaged in, or is engaging in, a fraudulent act, it shall investigate and determine whether any overpayment has occurred due to the fraudulent act. During the investigation, the office may examine all records, including electronic benefits transfer records, and make inquiry of all persons who may have knowledge as to any irregularity incidental to the disbursement of public moneys or other items or benefits authorizations to recipients.

(3) Based on the results of the investigation, the office may, in its discretion, refer the investigation to the Department of Financial Services for criminal investigation or refer the matter to the applicable coalition. Any suspected criminal violation identified by the office must be referred to the Department of Financial Services for criminal investigation.

(4) An early learning coalition may suspend or terminate a provider from participation in the school readiness program or the Voluntary Prekindergarten Education Program when it has reasonable cause to believe that the provider has committed fraud. The office shall adopt by rule appropriate due process procedures that the early learning coalition shall apply in suspending or terminating any provider, including the suspension or termination of payment. If suspended, the provider shall remain suspended until the completion of any investigation by the office, the Department of Financial Services, or any other state or federal agency, and any subsequent prosecution or other legal proceeding.

(5) If a school readiness program provider or a Voluntary Prekindergarten Education Program provider, or an owner, officer, or director thereof, is convicted of, found guilty of, or pleads guilty or nolo contendere to, regardless of adjudication, public assistance fraud pursuant to s. 414.39, or is acting as the beneficial owner for someone who has been convicted of, found guilty of, or pleads guilty or nolo contendere to, regardless of adjudication, public assistance fraud pursuant to s. 414.39, the early learning coalition shall refrain from contracting with, or using the services of, that provider for a period of 5 years. In addition, the coalition shall refrain from contracting with, or using the services of, any provider that shares an officer or director with a provider that is convicted of, found guilty of, or pleads guilty or nolo contendere to, regardless of adjudication, public assistance fraud pursuant to s. 414.39 for a period of 5 years.

(6) If the investigation is not confidential or otherwise exempt from disclosure by law, the results of the investigation may be reported by the office to the appropriate legislative committees, the Department of Children and Families, and such other persons as the office deems appropriate.

(7) The early learning coalition may not contract with a school readiness program provider or a Voluntary Prekindergarten Education Program provider who is on the United States Department of Agriculture National Disqualified List. In addition, the coalition may not contract with any provider that shares an officer or director with a provider that is on the United States Department of Agriculture National Disqualified List.

(8) Each early learning coalition shall adopt an anti-fraud plan addressing the detection and prevention of overpayments, abuse, and fraud relating to the provision of and payment for school readiness program and Voluntary Prekindergarten Education Program services and submit the plan to the office for approval. The office shall adopt rules establishing criteria for the anti-fraud plan, including appropriate due process provisions. The anti-fraud plan must include, at a minimum:

(a) A written description or chart outlining the organizational structure of the plan’s personnel who are responsible for the investigation and reporting of possible overpayment, abuse, or fraud.

(b) A description of the plan’s procedures for detecting and investigating possible acts of fraud, abuse, or overpayment.

(c) A description of the plan’s procedures for the mandatory reporting of possible overpayment, abuse, or fraud to the Office of Inspector General within the office.

(d) A description of the plan’s program and procedures for educating and training personnel on how to detect and prevent fraud, abuse, and overpayment.

(e) A description of the plan’s procedures, including the appropriate due process provisions adopted by the office for suspending or terminating from the school readiness program or the Voluntary Prekindergarten Education Program a recipient or provider who the early learning coalition believes has committed fraud.

(9) A person who commits an act of fraud as defined in this section is subject to the penalties provided in s. 414.39(5)(a) and (b).

History.—s. 17, ch. 2013-252; s. 6, ch. 2016-185.



1002.92 - Child care and early childhood resource and referral.

1002.92 Child care and early childhood resource and referral.—

(1) As a part of the school readiness program, the office shall establish a statewide child care resource and referral network that is unbiased and provides referrals to families for child care and information on available community resources. Preference shall be given to using early learning coalitions as the child care resource and referral agencies. If an early learning coalition cannot comply with the requirements to offer the resource information component or does not want to offer that service, the early learning coalition shall select the resource and referral agency for its county or multicounty region based upon the procurement requirements of s. 1002.84(12).

(2) At least one child care resource and referral agency must be established in each early learning coalition’s county or multicounty region. The office shall adopt rules regarding accessibility of child care resource and referral services offered through child care resource and referral agencies in each county or multicounty region which include, at a minimum, required hours of operation, methods by which parents may request services, and child care resource and referral staff training requirements.

(3) Child care resource and referral agencies shall provide the following services:

(a) Identification of existing public and private child care and early childhood education services, including child care services by public and private employers, and the development of a resource file of those services through the single statewide information system developed by the office under s. 1002.82(2)(n). These services may include family day care, public and private child care programs, the Voluntary Prekindergarten Education Program, Head Start, the school readiness program, special education programs for prekindergarten children with disabilities, services for children with developmental disabilities, full-time and part-time programs, before-school and after-school programs, vacation care programs, parent education, the temporary cash assistance program, and related family support services. The resource file shall include, but not be limited to:

1. Type of program.

2. Hours of service.

3. Ages of children served.

4. Number of children served.

5. Program information.

6. Fees and eligibility for services.

7. Availability of transportation.

(b) Establishment of a referral process that responds to parental need for information and that is provided with full recognition of the confidentiality rights of parents. The resource and referral network shall make referrals to legally operating child care facilities. Referrals may not be made to a child care facility that is operating illegally.

(c) Maintenance of ongoing documentation of requests for service tabulated through the internal referral process through the single statewide information system. The following documentation of requests for service shall be maintained by the child care resource and referral network:

1. Number of calls and contacts to the child care resource information and referral network component by type of service requested.

2. Ages of children for whom service was requested.

3. Time category of child care requests for each child.

4. Special time category, such as nights, weekends, and swing shift.

5. Reason that the child care is needed.

6. Name of the employer and primary focus of the business for an employer-based child care program.

(d) Provision of technical assistance to existing and potential providers of child care services. This assistance may include:

1. Information on initiating new child care services, zoning, and program and budget development and assistance in finding such information from other sources.

2. Information and resources which help existing child care services providers to maximize their ability to serve children and parents in their community.

3. Information and incentives that may help existing or planned child care services offered by public or private employers seeking to maximize their ability to serve the children of their working parent employees in their community, through contractual or other funding arrangements with businesses.

(e) Assistance to families and employers in applying for various sources of subsidy, including, but not limited to, the Voluntary Prekindergarten Education Program, the school readiness program, Head Start, Project Independence, private scholarships, and the federal child and dependent care tax credit.

(f) Assistance to families to negotiate discounts or other special arrangements with child care providers.

(g) Assistance to families in identifying summer recreation camp and summer day camp programs to help families make informed choices. Contingent upon specific appropriation, a checklist of important health and safety qualities that parents can use to choose their summer camp programs shall be developed and distributed in a manner that will reach parents interested in such programs for their children.

(h) Assistance to families for accessing local community resources.

(4) A child care facility licensed under s. 402.305 and licensed and registered family day care homes must provide the statewide child care and resource and referral network with the following information annually:

(a) Type of program.

(b) Hours of service.

(c) Ages of children served.

(d) Fees and eligibility for services.

History.—s. 17, ch. 2013-252.



1002.93 - School readiness program transportation services.

1002.93 School readiness program transportation services.—

(1) The office may authorize an early learning coalition to establish school readiness program transportation services for children at risk of abuse or neglect who are participating in the school readiness program, pursuant to chapter 427. The early learning coalitions may contract for the provision of transportation services as required by this section.

(2) The transportation servicers may only provide transportation to each child participating in the school readiness program to the extent that such transportation is necessary to provide child care opportunities that otherwise would not be available to a child whose home is more than a reasonable walking distance from the nearest child care facility or family day care home.

History.—s. 17, ch. 2013-252.



1002.94 - Child Care Executive Partnership Program.

1002.94 Child Care Executive Partnership Program.—

(1) There is created a body politic and corporate known as the Child Care Executive Partnership which shall establish and govern the Child Care Executive Partnership Program. The purpose of the Child Care Executive Partnership Program is to use state and federal funds as incentives for matching local funds derived from local governments, employers, charitable foundations, and other sources so that Florida communities may create local flexible partnerships with employers. The Child Care Executive Partnership Program funds shall be used at the discretion of local communities to meet the needs of working parents. A child care purchasing pool shall be developed with the state, federal, and local funds to provide subsidies to low-income working parents whose family income does not exceed the allowable income for any federally subsidized child care program with a dollar-for-dollar match from employers, local government, and other matching contributions. The funds used from the child care purchasing pool must be used to supplement or extend the use of existing public or private funds for direct services.

(2) The Child Care Executive Partnership, staffed by the office, shall consist of a representative of the Executive Office of the Governor and nine members of the corporate or child care community, appointed by the Governor.

(a) Members shall serve for a period of 4 years, except that the representative of the Executive Office of the Governor shall serve at the pleasure of the Governor.

(b) The Child Care Executive Partnership shall be chaired by a member chosen by a majority vote and shall meet at least quarterly and at other times upon the call of the chair. The Child Care Executive Partnership may use any method of telecommunications to conduct meetings, including establishing a quorum through telecommunications, only if the public is given proper notice of a telecommunications meeting and reasonable access to observe and, when appropriate, participate.

(c) Members shall serve without compensation, but may be reimbursed for per diem and travel expenses in accordance with s. 112.061.

(d) The Child Care Executive Partnership shall have all the powers and authority, not explicitly prohibited by law, necessary to carry out and effectuate the purposes of this section, as well as the functions, duties, and responsibilities of the partnership, including, but not limited to, the following:

1. Making recommendations concerning the implementation and coordination of the school readiness program.

2. Soliciting, accepting, receiving, investing, and expending funds from public or private sources.

3. Contracting with public or private entities as necessary.

4. Approving an annual budget.

5. Providing a report to the Governor, the Speaker of the House of Representatives, and the President of the Senate on or before December 1 of each year.

Notwithstanding this subsection, the corporate body politic previously established by prior law is the corporate body politic for purposes of this section and shall continue in existence. All member terms of the existing corporate body politic expire as of June 30, 2013, and new members shall be appointed beginning July 1, 2013, in accordance with this subsection.

(3)(a) The Legislature shall annually determine the amount of state or federal low-income child care moneys which shall be used to create Child Care Executive Partnership Program child care purchasing pools in counties chosen by the Child Care Executive Partnership provided that at least two of the counties have populations of no more than 300,000. The Legislature shall annually review the effectiveness of the child care purchasing pool program and reevaluate the percentage of additional state or federal funds, if any, which can be used for the program’s expansion.

(b) To ensure a seamless service delivery and ease of access for families, the office shall administer the child care purchasing pool funds.

(c) The office, in conjunction with the Child Care Executive Partnership, shall develop procedures for disbursement of funds through the child care purchasing pools. In order to be considered for funding, an early learning coalition or the office must commit to:

1. Matching the state purchasing pool funds on a dollar-for-dollar basis.

2. Expending only those public funds that are matched by employers, local government, and other matching contributors who contribute to the purchasing pool. Parents shall also pay a fee, which may not be less than the amount identified in the early learning coalition’s school readiness program sliding fee scale.

(d) Each early learning coalition shall establish a community child care task force for each child care purchasing pool. The task force must be composed of employers, parents, private child care providers, and one representative from the local children’s services council, if one exists in the area of the purchasing pool. The early learning coalition is expected to recruit the task force members from existing child care councils, commissions, or task forces already operating in the area of a purchasing pool. A majority of the task force shall consist of employers.

(e) Each participating early learning coalition shall develop a plan for the use of child care purchasing pool funds. The plan must show how many children will be served by the purchasing pool, how many will be new to receiving child care services, and how the early learning coalition intends to attract new employers and their employees to the program.

(4) The office may adopt any rules necessary for the implementation and administration of this section.

History.—s. 17, ch. 2013-252.



1002.95 - Teacher Education and Compensation Helps (TEACH) scholarship program.

1002.95 Teacher Education and Compensation Helps (TEACH) scholarship program.—

(1) The office may contract for the administration of the Teacher Education and Compensation Helps (TEACH) scholarship program, which provides educational scholarships to caregivers and administrators of early childhood programs, family day care homes, and large family child care homes. The goal of the program is to increase the education and training for caregivers, increase the compensation for child caregivers who complete the program requirements, and reduce the rate of participant turnover in the field of early childhood education.

(2) The office shall adopt rules as necessary to administer this section.

History.—s. 17, ch. 2013-252.



1002.96 - Early Head Start collaboration grants.

1002.96 Early Head Start collaboration grants.—

(1) Contingent upon specific appropriation, the office shall establish a program to award collaboration grants to assist local agencies in securing Early Head Start programs through Early Head Start program federal grants. The collaboration grants shall provide the required matching funds for public and private nonprofit agencies that have been approved for Early Head Start program federal grants.

(2) Public and private nonprofit agencies providing Early Head Start programs applying for collaborative grants must:

(a) Meet the requirements in the Head Start program performance standards and other applicable rules and regulations.

(b) Collaborate with other service providers at the local level.

(c) Provide a comprehensive array of health, nutritional, and other services to the program’s pregnant women and very young children, and their families.

(3) The office may adopt rules as necessary for the award of collaboration grants to competing agencies and the administration of the collaboration grants program under this section.

History.—s. 17, ch. 2013-252.



1002.97 - Records of children in the school readiness program.

1002.97 Records of children in the school readiness program.—

(1) The individual records of children enrolled in the school readiness program provided under this part, held by an early learning coalition or the office, are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. For purposes of this section, records include assessment data, health data, records of teacher observations, and personal identifying information.

(2) A parent has the right to inspect and review the individual school readiness program record of his or her child and to obtain a copy of the record.

(3) School readiness program records may be released to:

(a) The United States Secretary of Education, the United States Secretary of Health and Human Services, and the Comptroller General of the United States for the purpose of federal audits and investigations.

(b) Individuals or organizations conducting studies for institutions to develop, validate, or administer assessments or improve instruction.

(c) Accrediting organizations in order to carry out their accrediting functions.

(d) Appropriate parties in connection with an emergency if the information is necessary to protect the health or safety of the child enrollee or other individuals.

(e) The Office of Program Policy Analysis and Government Accountability and the Auditor General in connection with their official functions.

(f) A court of competent jurisdiction in compliance with an order of that court in accordance with a lawfully issued subpoena.

(g) Parties to an interagency agreement among early learning coalitions, local governmental agencies, providers of the school readiness program, state agencies, and the office for the purpose of implementing the school readiness program.

Agencies, organizations, or individuals that receive school readiness program records in order to carry out their official functions must protect the data in a manner that does not permit the personal identification of a child enrolled in a school readiness program and his or her parent by persons other than those authorized to receive the records.

History.—s. 3, ch. 2000-299; s. 9, ch. 2004-484; s. 1, ch. 2005-131; s. 314, ch. 2011-142; s. 18, ch. 2013-252.

Note.—Former s. 411.011.









Chapter 1003 - PUBLIC K-12 EDUCATION

Part I - GENERAL PROVISIONS (ss. 1003.01-1003.06)

1003.01 - Definitions.

1003.01 Definitions.—As used in this chapter, the term:

(1) “District school board” means the members who are elected by the voters of a school district created and existing pursuant to s. 4, Art. IX of the State Constitution to operate and control public K-12 education within the school district.

(2) “School” means an organization of students for instructional purposes on an elementary, middle or junior high school, secondary or high school, or other public school level authorized under rules of the State Board of Education.

(3)(a) “Exceptional student” means any student who has been determined eligible for a special program in accordance with rules of the State Board of Education. The term includes students who are gifted and students with disabilities who have an intellectual disability; autism spectrum disorder; a speech impairment; a language impairment; an orthopedic impairment; an other health impairment; traumatic brain injury; a visual impairment; an emotional or behavioral disability; or a specific learning disability, including, but not limited to, dyslexia, dyscalculia, or developmental aphasia; students who are deaf or hard of hearing or dual sensory impaired; students who are hospitalized or homebound; children with developmental delays ages birth through 5 years, or children, ages birth through 2 years, with established conditions that are identified in State Board of Education rules pursuant to s. 1003.21(1)(e).

(b) “Special education services” means specially designed instruction and such related services as are necessary for an exceptional student to benefit from education. Such services may include: transportation; diagnostic and evaluation services; social services; physical and occupational therapy; speech and language pathology services; job placement; orientation and mobility training; braillists, typists, and readers for the blind; interpreters and auditory amplification; services provided by a certified listening and spoken language specialist; rehabilitation counseling; transition services; mental health services; guidance and career counseling; specified materials, assistive technology devices, and other specialized equipment; and other such services as approved by rules of the state board.

(4) “Career education” means education that provides instruction for the following purposes:

(a) At the elementary, middle, and high school levels, exploratory courses designed to give students initial exposure to a broad range of occupations to assist them in preparing their academic and occupational plans, and practical arts courses that provide generic skills that may apply to many occupations but are not designed to prepare students for entry into a specific occupation. Career education provided before high school completion must be designed to strengthen both occupational awareness and academic skills integrated throughout all academic instruction.

(b) At the secondary school level, job-preparatory instruction in the competencies that prepare students for effective entry into an occupation, including diversified cooperative education, work experience, and job-entry programs that coordinate directed study and on-the-job training.

(c) At the postsecondary education level, courses of study that provide competencies needed for entry into specific occupations or for advancement within an occupation.

(5)(a) “Suspension,” also referred to as out-of-school suspension, means the temporary removal of a student from all classes of instruction on public school grounds and all other school-sponsored activities, except as authorized by the principal or the principal’s designee, for a period not to exceed 10 school days and remanding of the student to the custody of the student’s parent with specific homework assignments for the student to complete.

(b) “In-school suspension” means the temporary removal of a student from the student’s regular school program and placement in an alternative program, such as that provided in s. 1003.53, under the supervision of district school board personnel, for a period not to exceed 10 school days.

(6) “Expulsion” means the removal of the right and obligation of a student to attend a public school under conditions set by the district school board, and for a period of time not to exceed the remainder of the term or school year and 1 additional year of attendance. Expulsions may be imposed with or without continuing educational services and shall be reported accordingly.

(7) “Corporal punishment” means the moderate use of physical force or physical contact by a teacher or principal as may be necessary to maintain discipline or to enforce school rule. However, the term “corporal punishment” does not include the use of such reasonable force by a teacher or principal as may be necessary for self-protection or to protect other students from disruptive students.

(8) “Habitual truant” means a student who has 15 unexcused absences within 90 calendar days with or without the knowledge or consent of the student’s parent, is subject to compulsory school attendance under s. 1003.21(1) and (2)(a), and is not exempt under s. 1003.21(3) or s. 1003.24, or by meeting the criteria for any other exemption specified by law or rules of the State Board of Education. Such a student must have been the subject of the activities specified in ss. 1003.26 and 1003.27(3), without resultant successful remediation of the truancy problem before being dealt with as a child in need of services according to the provisions of chapter 984.

(9) “Dropout” means a student who meets any one or more of the following criteria:

(a) The student has voluntarily removed himself or herself from the school system before graduation for reasons that include, but are not limited to, marriage, or the student has withdrawn from school because he or she has failed the statewide student assessment test and thereby does not receive any of the certificates of completion;

(b) The student has not met the relevant attendance requirements of the school district pursuant to State Board of Education rules, or the student was expected to attend a school but did not enter as expected for unknown reasons, or the student’s whereabouts are unknown;

(c) The student has withdrawn from school, but has not transferred to another public or private school or enrolled in any career, adult, home education, or alternative educational program;

(d) The student has withdrawn from school due to hardship, unless such withdrawal has been granted under the provisions of s. 322.091, court action, expulsion, medical reasons, or pregnancy; or

(e) The student is not eligible to attend school because of reaching the maximum age for an exceptional student program in accordance with the district’s policy.

The State Board of Education may adopt rules to implement the provisions of this subsection.

(10) “Alternative measures for students with special needs” or “special programs” means measures designed to meet the special needs of a student that cannot be met by regular school curricula.

(11)(a) “Juvenile justice education programs or schools” means programs or schools operating for the purpose of providing educational services to youth in Department of Juvenile Justice programs, for a school year comprised of 250 days of instruction distributed over 12 months. At the request of the provider, a district school board may decrease the minimum number of days of instruction by up to 10 days for teacher planning for residential programs and up to 20 days for teacher planning for nonresidential programs, subject to the approval of the Department of Juvenile Justice and the Department of Education.

(b) “Juvenile justice provider” means the Department of Juvenile Justice, the sheriff, or a private, public, or other governmental organization under contract with the Department of Juvenile Justice or the sheriff that provides treatment, care and custody, or educational programs for youth in juvenile justice intervention, detention, or commitment programs.

(12) “Children and youths who are experiencing homelessness,” for programs authorized under subtitle B, Education for Homeless Children and Youths, of Title VII of the McKinney-Vento Homeless Assistance Act, 42 U.S.C. ss. 11431 et seq., means children and youths who lack a fixed, regular, and adequate nighttime residence, and includes:

(a) Children and youths who are sharing the housing of other persons due to loss of housing, economic hardship, or a similar reason; are living in motels, hotels, travel trailer parks, or camping grounds due to the lack of alternative adequate accommodations; are living in emergency or transitional shelters; are abandoned in hospitals; or are awaiting foster care placement.

(b) Children and youths who have a primary nighttime residence that is a public or private place not designed for or ordinarily used as a regular sleeping accommodation for human beings.

(c) Children and youths who are living in cars, parks, public spaces, abandoned buildings, bus or train stations, or similar settings.

(d) Migratory children who are living in circumstances described in paragraphs (a)-(c).

(13) “Regular school attendance” means the actual attendance of a student during the school day as defined by law and rules of the State Board of Education. Regular attendance within the intent of s. 1003.21 may be achieved by attendance in:

(a) A public school supported by public funds;

(b) A parochial, religious, or denominational school;

(c) A private school supported in whole or in part by tuition charges or by endowments or gifts;

(d) A home education program that meets the requirements of chapter 1002; or

(e) A private tutoring program that meets the requirements of chapter 1002.

(14) “Core-curricula courses” means:

(a) Courses in language arts/reading, mathematics, social studies, and science in prekindergarten through grade 3, excluding extracurricular courses pursuant to subsection (15);

(b) Courses in grades 4 through 8 in subjects that are measured by state assessment at any grade level and courses required for middle school promotion, excluding extracurricular courses pursuant to subsection (15);

(c) Courses in grades 9 through 12 in subjects that are measured by state assessment at any grade level and courses that are specifically identified by name in statute as required for high school graduation and that are not measured by state assessment, excluding extracurricular courses pursuant to subsection (15);

(d) Exceptional student education courses; and

(e) English for Speakers of Other Languages courses.

The term is limited in meaning and used for the sole purpose of designating classes that are subject to the maximum class size requirements established in s. 1, Art. IX of the State Constitution. This term does not include courses offered under ss. 1002.321(4)(e), 1002.33(7)(a)2.b., 1002.37, 1002.45, and 1003.499.

(15) “Extracurricular courses” means all courses that are not defined as “core-curricula courses,” which may include, but are not limited to, physical education, fine arts, performing fine arts, career education, and courses that may result in college credit. The term is limited in meaning and used for the sole purpose of designating classes that are not subject to the maximum class size requirements established in s. 1, Art. IX of the State Constitution.

(16) “Physical education” means the development or maintenance of skills related to strength, agility, flexibility, movement, and stamina, including dance; the development of knowledge and skills regarding teamwork and fair play; the development of knowledge and skills regarding nutrition and physical fitness as part of a healthy lifestyle; and the development of positive attitudes regarding sound nutrition and physical activity as a component of personal well-being.

History.—s. 111, ch. 2002-387; s. 1, ch. 2003-391; s. 81, ch. 2004-357; s. 15, ch. 2006-74; s. 2, ch. 2007-28; s. 5, ch. 2008-147; s. 3, ch. 2008-204; s. 6, ch. 2009-164; s. 14, ch. 2011-55; s. 15, ch. 2011-175; s. 10, ch. 2012-133; s. 3, ch. 2013-225; s. 33, ch. 2014-39.



1003.02 - District school board operation and control of public K-12 education within the school district.

1003.02 District school board operation and control of public K-12 education within the school district.—As provided in part II of chapter 1001, district school boards are constitutionally and statutorily charged with the operation and control of public K-12 education within their school district. The district school boards must establish, organize, and operate their public K-12 schools and educational programs, employees, and facilities. Their responsibilities include staff development, public K-12 school student education including education for exceptional students and students in juvenile justice programs, special programs, adult education programs, and career education programs. Additionally, district school boards must:

(1) Provide for the proper accounting for all students of school age, for the attendance and control of students at school, and for proper attention to health, safety, and other matters relating to the welfare of students in the following areas:

(a) Admission, classification, promotion, and graduation of students.—Adopt rules for admitting, classifying, promoting, and graduating students to or from the various schools of the district.

(b) Enforcement of attendance laws.—Provide for the enforcement of all laws and rules relating to the attendance of students at school. District school boards are authorized to establish policies that allow accumulated unexcused tardies, regardless of when they occur during the school day, and early departures from school to be recorded as unexcused absences. District school boards are also authorized to establish policies that require referral to a school’s child study team for students who have fewer absences than the number required by s. 1003.26(1)(b).

(c) Control of students.—

1. Adopt rules for the control, attendance, discipline, in-school suspension, suspension, and expulsion of students and decide all cases recommended for expulsion.

2. Maintain a code of student conduct as provided in chapter 1006.

(d) Courses of study and instructional materials.—

1. Provide adequate instructional materials for all students as follows and in accordance with the requirements of chapter 1006, in the core courses of mathematics, language arts, social studies, science, reading, and literature, except for instruction for which the school advisory council approves the use of a program that does not include a textbook as a major tool of instruction.

2. Adopt courses of study for use in the schools of the district.

3. Provide for proper requisitioning, distribution, accounting, storage, care, and use of all instructional materials as may be needed, and ensure that instructional materials used in the district are consistent with the district goals and objectives and the course descriptions approved by the State Board of Education, as well as with the state and school district performance standards required by law and state board rule.

(e) Transportation.—Make provision for the transportation of students to the public schools or school activities they are required or expected to attend, efficiently and economically, in accordance with the requirements of chapter 1006, which function may be accomplished, in whole or part, by means of an interlocal agreement under s. 163.01.

(f) Facilities and school plant.—

1. Approve and adopt a districtwide school facilities program, in accordance with the requirements of chapter 1013.

2. Approve plans for locating, planning, constructing, sanitating, insuring, maintaining, protecting, and condemning school property as prescribed in chapter 1013.

3. Approve and adopt a districtwide school building program.

4. Select and purchase school sites, playgrounds, and recreational areas located at centers at which schools are to be constructed, of adequate size to meet the needs of projected students to be accommodated.

5. Approve the proposed purchase of any site, playground, or recreational area for which school district funds are to be used.

6. Expand existing sites.

7. Rent buildings when necessary, which function may be accomplished, in whole or part, by means of an interlocal agreement under s. 163.01.

8. Enter into leases or lease-purchase arrangements, in accordance with the requirements and conditions provided in s. 1013.15(2).

9. Provide for the proper supervision of construction.

10. Make or contract for additions, alterations, and repairs on buildings and other school properties.

11. Ensure that all plans and specifications for buildings provide adequately for the safety and well-being of students, as well as for economy of construction.

12. Provide adequately for the proper maintenance and upkeep of school plants, which function may be accomplished, in whole or part, by means of an interlocal agreement under s. 163.01.

13. Carry insurance on every school building in all school plants including contents, boilers, and machinery, except buildings of three classrooms or less which are of frame construction and located in a tenth class public protection zone as defined by the Florida Inspection and Rating Bureau, and on all school buses and other property under the control of the district school board or title to which is vested in the district school board, except as exceptions may be authorized under rules of the State Board of Education.

14. Condemn and prohibit the use for public school purposes of any building under the control of the district school board.

(g) School operation.—

1. Provide for the operation of all public schools as free schools for a term of 180 days or the equivalent on an hourly basis as specified by rules of the State Board of Education; determine district school funds necessary in addition to state funds to operate all schools for the minimum term; and arrange for the levying of district school taxes necessary to provide the amount needed from district sources.

2. Prepare, adopt, and timely submit to the Department of Education, as required by law and by rules of the State Board of Education, the annual school budget, so as to promote the improvement of the district school system.

(h) Records and reports.—

1. Keep all necessary records and make all needed and required reports, as required by law or by rules of the State Board of Education.

2. At regular intervals require reports to be made by principals or teachers in all public schools to the parents of the students enrolled and in attendance at their schools, apprising them of the academic and other progress being made by the student and giving other useful information.

(i) Parental notification of acceleration options.—At the beginning of each school year, notify parents of students in or entering high school of the opportunity and benefits of advanced placement, International Baccalaureate, Advanced International Certificate of Education, dual enrollment, and Florida Virtual School courses and options for early graduation under s. 1003.4281.

(j) Return on investment.—Notify the parent of a student who earns an industry certification that articulates for postsecondary credit of the estimated cost savings to the parent before the student’s high school graduation versus the cost of acquiring such certification after high school graduation, which would include the tuition and fees associated with available postsecondary credits. Also, the student and the parent must be informed of any additional industry certifications available to the student.

(2) Require that all laws, all rules of the State Board of Education, and all rules of the district school board are properly enforced.

(3) Maintain a system of school improvement and education accountability as required by law and State Board of Education rule, including but not limited to the requirements of chapter 1008.

(4) In order to reduce the anonymity of students in large schools, adopt policies that encourage subdivision of the school into schools-within-a-school, which shall operate within existing resources. A “school-within-a-school” means an operational program that uses flexible scheduling, team planning, and curricular and instructional innovation to organize groups of students with groups of teachers as smaller units, so as to functionally operate as a smaller school. Examples of this include, but are not limited to:

(a) An organizational arrangement assigning both students and teachers to smaller units in which the students take some or all of their coursework with their fellow grouped students and from the teachers assigned to the smaller unit. A unit may be grouped together for 1 year or on a vertical, multiyear basis.

(b) An organizational arrangement similar to that described in paragraph (a) with additional variations in instruction and curriculum. The smaller unit usually seeks to maintain a program different from that of the larger school, or of other smaller units. It may be vertically organized, but is dependent upon the school principal for its existence, budget, and staff.

(c) A separate and autonomous smaller unit formally authorized by the district school board or district school superintendent. The smaller unit plans and runs its own program, has its own staff and students, and receives its own separate budget. The smaller unit must negotiate the use of common space with the larger school and defer to the building principal on matters of safety and building operation.

History.—s. 112, ch. 2002-387; s. 10, ch. 2003-391; s. 82, ch. 2004-357; s. 3, ch. 2006-301; s. 2, ch. 2008-43; s. 13, ch. 2009-59; s. 6, ch. 2012-191; s. 9, ch. 2013-27; s. 34, ch. 2014-39; s. 2, ch. 2014-184.



1003.03 - Maximum class size.

1003.03 Maximum class size.—

(1) CLASS SIZE MAXIMUMS.—Each year, on or before the October student membership survey, the following class size maximums shall be satisfied:

(a) The maximum number of students assigned to each teacher who is teaching core-curricula courses in public school classrooms for prekindergarten through grade 3 may not exceed 18 students.

(b) The maximum number of students assigned to each teacher who is teaching core-curricula courses in public school classrooms for grades 4 through 8 may not exceed 22 students. The maximum number of students assigned to a core-curricula high school course in which a student in grades 4 through 8 is enrolled shall be governed by the requirements in paragraph (c).

(c) The maximum number of students assigned to each teacher who is teaching core-curricula courses in public school classrooms for grades 9 through 12 may not exceed 25 students.

These maximums shall be maintained after the October student membership survey, except as provided in paragraph (2)(b) or due to an extreme emergency beyond the control of the district school board.

(2) IMPLEMENTATION.—

(a) The Department of Education shall annually calculate class size measures described in subsection (1) based upon the October student membership survey.

(b) A student who enrolls in a school after the October student membership survey may be assigned to an existing class that temporarily exceeds the maximum number of students in subsection (1) if the district school board determines it to be impractical, educationally unsound, or disruptive to student learning to not assign the student to the class. If the district school board makes this determination:

1. Up to three students may be assigned to a teacher in kindergarten through grade 3 above the maximum as provided in paragraph (1)(a);

2. Up to five students may be assigned to a teacher in grades 4 through 12 above the maximum as provided in paragraphs (1)(b) and (c), respectively; and

3. The district school board shall develop a plan that provides that the school will be in full compliance with the maximum class size in subsection (1) by the next October student membership survey.

(3) IMPLEMENTATION OPTIONS.—District school boards must consider, but are not limited to, implementing the following items in order to meet the constitutional class size maximums described in subsection (1):

(a) Adopt policies to encourage qualified students to take dual enrollment courses.

(b) Adopt policies to encourage students to take courses from the Florida Virtual School and other virtual instruction options under s. 1002.45.

(c)1. Repeal district school board policies that require students to earn more than the 24 credits to graduate from high school.

2. Implement the early graduation options provided in ss. 1002.3105(5) and 1003.4281.

(d) Use methods to maximize use of instructional staff, such as changing required teaching loads and scheduling of planning periods, deploying district employees that have professional certification to the classroom, using adjunct educators, or any other method not prohibited by law.

(e) Use innovative methods to reduce the cost of school construction by using prototype school designs, using SMART Schools designs, or any other method not prohibited by law.

(f) Use joint-use facilities through partnerships with Florida College System institutions, state universities, and private colleges and universities. Joint-use facilities available for use as K-12 classrooms that do not meet the K-12 State Regulations for Educational Facilities in the Florida Building Code may be used at the discretion of the district school board provided that such facilities meet all other health, life, safety, and fire codes.

(g) Adopt alternative methods of class scheduling, such as block scheduling.

(h) Redraw school attendance zones to maximize use of facilities while minimizing the additional use of transportation.

(i) Operate schools beyond the normal operating hours to provide classes in the evening or operate more than one session of school during the day.

(j) Use year-round schools and other nontraditional calendars that do not adversely impact annual assessment of student achievement.

(k) Review and consider amending any collective bargaining contracts that hinder the implementation of class size reduction.

(l) Use any other approach not prohibited by law.

(4) ACCOUNTABILITY.—

(a) If the department determines that the number of students assigned to any individual class exceeds the class size maximum, as required in subsection (1), based upon the October student membership survey, the department shall:

1. Identify, for each grade group, the number of classes in which the number of students exceeds the maximum and the total number of students which exceeds the maximum for all classes.

2. Determine the number of FTE students which exceeds the maximum for each grade group.

3. Multiply the total number of FTE students which exceeds the maximum for each grade group by the district’s FTE dollar amount of the class size categorical allocation for that year and calculate the total for all three grade groups.

4. Multiply the total number of FTE students which exceeds the maximum for all classes by an amount equal to 50 percent of the base student allocation adjusted by the district cost differential for each of the 2010-2011 through 2013-2014 fiscal years and by an amount equal to the base student allocation adjusted by the district cost differential in the 2014-2015 fiscal year and thereafter.

5. Reduce the district’s class size categorical allocation by an amount equal to the sum of the calculations in subparagraphs 3. and 4.

(b) The amount of funds reduced shall be the lesser of the amount calculated in paragraph (a) or the undistributed balance of the district’s class size categorical allocation. The Florida Education Finance Program Appropriation Allocation Conference shall verify the department’s calculation in paragraph (a). The commissioner may withhold distribution of the class size categorical allocation to the extent necessary to comply with paragraph (a).

(c) In lieu of the reduction calculation in paragraph (a), if the Commissioner of Education has evidence that a district was unable to meet the class size requirements despite appropriate efforts to do so or because of an extreme emergency, the commissioner may recommend by February 15, subject to approval of the Legislative Budget Commission, the reduction of an alternate amount of funds from the district’s class size categorical allocation.

(d) Upon approval of the reduction calculation in paragraphs (a)-(c), the commissioner must prepare a reallocation of the funds made available for the districts that have fully met the class size requirements. The funds shall be reallocated by calculating an amount of up to 5 percent of the base student allocation multiplied by the total district FTE students. The reallocation total may not exceed 25 percent of the total funds reduced.

(e) Each district that has not complied with the requirements in subsection (1) shall submit to the commissioner by February 1 a plan certified by the district school board that describes the specific actions the district will take in order to fully comply with the requirements in subsection (1) by October of the following school year. If a district submits the certified plan by the required deadline, the funds remaining after the reallocation calculation in paragraph (d) shall be added back to the district’s class size categorical allocation based on each qualifying district’s proportion of the total reduction for all qualifying districts for which a reduction was calculated in paragraphs (a)-(c). However, no district shall have an amount added back that is greater than the amount that was reduced.

(f) The department shall adjust school district class size reduction categorical allocation distributions based on the calculations in paragraphs (a)-(e).

(5) TEAM-TEACHING STRATEGIES.—

(a) School districts may use teaching strategies that include the assignment of more than one teacher to a classroom of students and that were implemented before July 1, 2005. Effective July 1, 2005, school districts may implement additional teaching strategies that include the assignment of more than one teacher to a classroom of students for the following purposes only:

1. Pairing teachers for the purpose of staff development.

2. Pairing new teachers with veteran teachers.

3. Reducing turnover among new teachers.

4. Pairing teachers who are teaching out-of-field with teachers who are in-field.

5. Providing for more flexibility and innovation in the classroom.

6. Improving learning opportunities for students, including students who have disabilities.

(b) Teaching strategies, including team teaching, co-teaching, or inclusion teaching, implemented on or after July 1, 2005, pursuant to paragraph (a) may be implemented subject to the following restrictions:

1. Reasonable limits shall be placed on the number of students in a classroom so that classrooms are not overcrowded. Teacher-to-student ratios within a curriculum area or grade level must not exceed constitutional limits.

2. At least one member of the team must have at least 3 years of teaching experience.

3. At least one member of the team must be teaching in-field.

4. The teachers must be trained in team-teaching methods within 1 year after assignment.

(c) As used in this subsection, the term:

1. “Team teaching” or “co-teaching” means two or more teachers are assigned to a group of students and each teacher is responsible for all of the students during the entire class period. In order to be considered team teaching or co-teaching, each teacher is responsible for planning, delivering, and evaluating instruction for all students in the class or subject for the entire class period.

2. “Inclusion teaching” means two or more teachers are assigned to a group of students, but one of the teachers is responsible for only one student or a small group of students in the classroom.

The use of strategies implemented as outlined in this subsection meets the letter and intent of the Florida Constitution and the Florida Statutes which relate to implementing class size reduction, and this subsection applies retroactively. A school district may not be penalized financially or otherwise as a result of the use of any legal strategy, including, but not limited to, those set forth in subsection (3) and this subsection.

(6) COURSES FOR COMPLIANCE.—Consistent with s. 1003.01(14), the Department of Education shall identify from the Course Code Directory the core-curricula courses for the purpose of satisfying the maximum class size requirement in this section. The department may adopt rules to implement this subsection, if necessary.

History.—s. 113, ch. 2002-387; s. 2, ch. 2003-391; s. 59, ch. 2005-152; s. 16, ch. 2006-74; s. 2, ch. 2007-59; s. 7, ch. 2007-98; s. 1, ch. 2007-328; s. 5, ch. 2008-142; s. 9, ch. 2009-3; s. 14, ch. 2009-59; ss. 11, 12, ch. 2010-154; s. 31, ch. 2011-5; s. 15, ch. 2011-55; s. 13, ch. 2011-137; s. 11, ch. 2012-133; s. 10, ch. 2013-27; s. 45, ch. 2013-35; s. 35, ch. 2014-39.



1003.04 - Student conduct and parental involvement.

1003.04 Student conduct and parental involvement.—

(1) Each public K-12 student must remain in attendance throughout the school year, unless excused by the school for illness or other good cause, and must comply fully with the school’s code of conduct.

(2) The parent of each public K-12 student must cooperate with the authority of the student’s district school board, superintendent, principal, teachers, and school bus drivers, according to ss. 1003.31 and 1003.32, to remove the student from the classroom and the school bus and, when appropriate and available, to place the student in an alternative educational setting, if the student is disobedient, disrespectful, violent, abusive, uncontrollable, or disruptive.

(3) It is the goal of the Legislature and each district school board that the parent of each public K-12 student comply with the school’s reasonable and time-acceptable parental involvement requests.

History.—s. 114, ch. 2002-387; s. 34, ch. 2003-391.



1003.05 - Assistance to transitioning students from military families.

1003.05 Assistance to transitioning students from military families.—

(1) The Legislature finds that school-aged dependents of military personnel, otherwise known as military students, are faced with numerous transitions during their formative years and that moves during the high school years provide special challenges to learning and future achievement. Recognizing the challenges faced by military students and the importance of military families to our community and economy, the Department of Education shall assist the transition of these students by improving the timely transfer of records, developing systems to ease student transition during the first 2 weeks of enrollment, promoting practices which foster access to extracurricular programs, establishing procedures to lessen the adverse impact of moves from the end of the junior year as well as before and during the senior year, encouraging or continuing partnerships between the military base and the school system, providing services for transitioning students when applying to and finding funding for postsecondary study, and providing other assistance as identified by department, school, and military personnel.

(2) The Department of Education shall facilitate the development and implementation of memoranda of agreement between school districts and military installations which address strategies for assisting students who are the children of active duty military personnel in the transition to Florida schools.

(3) Dependent children of active duty military personnel who otherwise meet the eligibility criteria for special academic programs offered through public schools shall be given first preference for admission to such programs even if the program is being offered through a public school other than the school to which the student would generally be assigned. If such a program is offered through a public school other than the school to which the student would generally be assigned, the parent or guardian of the student must assume responsibility for transporting the student to that school. For purposes of this subsection, special academic programs include magnet schools, advanced studies programs, advanced placement, dual enrollment, Advanced International Certificate of Education, and International Baccalaureate.

History.—s. 1, ch. 2003-44; s. 12, ch. 2004-230; s. 17, ch. 2006-74; s. 8, ch. 2006-190.



1003.06 - Classroom placement of multiple birth siblings.

1003.06 Classroom placement of multiple birth siblings.—

(1) As used in this section, the term “multiple birth siblings” means twins, triplets, quadruplets, or other siblings resulting from a multiple birth.

(2)(a) The parent of multiple birth siblings who are assigned to the same grade level and school may request in writing that the school place the siblings in the same classroom or in separate classrooms. The request must be made no later than 5 days before the first day of each school year or 5 days after the first day of attendance of students during the school year if the students are enrolled in the school after the school year commences.

(b) The school may recommend to the parent the appropriate classroom placement for multiple birth siblings and may provide professional educational advice to assist the parent with the decision regarding appropriate classroom placement.

(3) Except as provided in subsection (4) or subsection (5), a school shall provide the multiple birth siblings with the classroom placement requested by the parent.

(4)(a) A school is not required to place multiple birth siblings in the same classroom if factual evidence of performance shows proof that the multiple birth siblings should be separated.

(b) A school is not required to place multiple birth siblings in separate classrooms if the request would require the school district to add an additional class to the grade level of the multiple birth siblings.

(5)(a) At the end of the first grading period following the multiple birth siblings’ enrollment in the school, if the principal of the school, in consultation with the teacher of each classroom in which the multiple birth siblings are placed, determines that the requested classroom placement is disruptive to the school, the principal may determine the appropriate classroom placement for the siblings.

(b) A parent may appeal the principal’s classroom placement of multiple birth siblings in the manner provided by school district policy. During an appeal, the multiple birth siblings shall remain in the classroom chosen by the parent.

(6) This section does not affect:

(a) A right or obligation under s. 1003.57 or under the Individuals with Disabilities Education Act, 20 U.S.C. ss. 1400 et seq., regarding the individual placement decisions of the school district; or

(b) The right of a school district, principal, or teacher to remove a student from a classroom pursuant to school district student discipline policies.

History.—s. 1, ch. 2008-210.






Part II - SCHOOL ATTENDANCE (ss. 1003.21-1003.29)

1003.21 - School attendance.

1003.21 School attendance.—

(1)(a)1. All children who have attained the age of 6 years or who will have attained the age of 6 years by February 1 of any school year or who are older than 6 years of age but who have not attained the age of 16 years, except as otherwise provided, are required to attend school regularly during the entire school term.

2. Children who will have attained the age of 5 years on or before September 1 of the school year are eligible for admission to public kindergartens during that school year under rules adopted by the district school board.

(b) Any child who has attained the age of 6 years on or before September 1 of the school year and who has been enrolled in a public school or who has attained the age of 6 years on or before September 1 and has satisfactorily completed the requirements for kindergarten in a private school from which the district school board accepts transfer of academic credit, or who otherwise meets the criteria for admission or transfer in a manner similar to that applicable to other grades, shall progress according to the district’s student progression plan. However, nothing in this section shall authorize the state or any school district to oversee or exercise control over the curricula or academic programs of private schools or home education programs.

(c) A student who attains the age of 16 years during the school year is not subject to compulsory school attendance beyond the date upon which he or she attains that age if the student files a formal declaration of intent to terminate school enrollment with the district school board. Public school students who have attained the age of 16 years and who have not graduated are subject to compulsory school attendance until the formal declaration of intent is filed with the district school board. The declaration must acknowledge that terminating school enrollment is likely to reduce the student’s earning potential and must be signed by the student and the student’s parent. The school district shall notify the student’s parent of receipt of the student’s declaration of intent to terminate school enrollment. The student’s certified school counselor or other school personnel shall conduct an exit interview with the student to determine the reasons for the student’s decision to terminate school enrollment and actions that could be taken to keep the student in school. The student’s certified school counselor or other school personnel shall inform the student of opportunities to continue his or her education in a different environment, including, but not limited to, adult education and high school equivalency examination preparation. Additionally, the student shall complete a survey in a format prescribed by the Department of Education to provide data on student reasons for terminating enrollment and actions taken by schools to keep students enrolled.

(d) Students who become or have become married and students who are pregnant shall not be prohibited from attending school. These students and students who are parents shall receive the same educational instruction or its equivalent as other students, but may voluntarily be assigned to a class or program suited to their special needs. Consistent with s. 1003.54, pregnant or parenting teens may participate in a teenage parent program. Pregnant students may attend alternative education programs or adult education programs, provided that the curriculum allows the student to continue to work toward a high school diploma.

(e) Consistent with rules adopted by the State Board of Education, children with disabilities who have attained the age of 3 years shall be eligible for admission to public special education programs and for related services. Children with disabilities younger than 3 years of age who are deaf or hard of hearing, visually impaired, dual sensory impaired, orthopedically impaired, or other health impaired or who have experienced traumatic brain injury, have autism spectrum disorder, have established conditions, or exhibit developmental delays or intellectual disabilities may be eligible for special programs and may receive services in accordance with rules of the State Board of Education. Rules for the identification of established conditions for children birth through 2 years of age and developmental delays for children birth through 5 years of age must be adopted by the State Board of Education.

(f) Children and youths who are experiencing homelessness and children who are known to the department, as defined in s. 39.0016, must have access to a free public education and must be admitted to school in the school district in which they or their families live. School districts shall assist such children in meeting the requirements of subsection (4) and s. 1003.22, as well as local requirements for documentation.

(2)(a) The State Board of Education may adopt rules under which students not meeting the entrance age may be transferred from another state if their parents have been legal residents of that state.

(b) Each district school board, in accordance with rules of the State Board of Education, shall adopt a policy that authorizes a parent to request and be granted permission for absence of a student from school for religious instruction or religious holidays.

(3) The district school superintendent may authorize certificates of exemptions from school attendance requirements in certain situations. Students within the compulsory attendance age limits who hold valid certificates of exemption that have been issued by the superintendent shall be exempt from attending school. A certificate of exemption shall cease to be valid at the end of the school year in which it is issued.

(4) Before admitting a child to kindergarten, the principal shall require evidence that the child has attained the age at which he or she should be admitted in accordance with the provisions of subparagraph (1)(a)2. The district school superintendent may require evidence of the age of any child whom he or she believes to be within the limits of compulsory attendance as provided for by law. If the first prescribed evidence is not available, the next evidence obtainable in the order set forth below shall be accepted:

(a) A duly attested transcript of the child’s birth record filed according to law with a public officer charged with the duty of recording births;

(b) A duly attested transcript of a certificate of baptism showing the date of birth and place of baptism of the child, accompanied by an affidavit sworn to by the parent;

(c) An insurance policy on the child’s life that has been in force for at least 2 years;

(d) A bona fide contemporary religious record of the child’s birth accompanied by an affidavit sworn to by the parent;

(e) A passport or certificate of arrival in the United States showing the age of the child;

(f) A transcript of record of age shown in the child’s school record of at least 4 years prior to application, stating date of birth; or

(g) If none of these evidences can be produced, an affidavit of age sworn to by the parent, accompanied by a certificate of age signed by a public health officer or by a public school physician, or, if these are not available in the county, by a licensed practicing physician designated by the district school board, which states that the health officer or physician has examined the child and believes that the age as stated in the affidavit is substantially correct. Children and youths who are experiencing homelessness and children who are known to the department, as defined in s. 39.0016, shall be given temporary exemption from this section for 30 school days.

History.—s. 116, ch. 2002-387; s. 18, ch. 2006-74; s. 4, ch. 2006-301; s. 4, ch. 2008-204; s. 5, ch. 2009-35; s. 7, ch. 2009-164; s. 4, ch. 2013-89; s. 16, ch. 2014-20; s. 93, ch. 2016-10.



1003.22 - School-entry health examinations; immunization against communicable diseases; exemptions; duties of Department of Health.

1003.22 School-entry health examinations; immunization against communicable diseases; exemptions; duties of Department of Health.—

(1) Each district school board and the governing authority of each private school shall require that each child who is entitled to admittance to kindergarten, or is entitled to any other initial entrance into a public or private school in this state, present a certification of a school-entry health examination performed within 1 year before enrollment in school. Each district school board, and the governing authority of each private school, may establish a policy that permits a student up to 30 school days to present a certification of a school-entry health examination. Children and youths who are experiencing homelessness and children who are known to the department, as defined in s. 39.0016, shall be given a temporary exemption for 30 school days. Any district school board that establishes such a policy shall include provisions in its local school health services plan to assist students in obtaining the health examinations. However, a child shall be exempted from the requirement of a health examination upon written request of the parent of the child stating objections to the examination on religious grounds.

(2) The State Board of Education, subject to the concurrence of the Department of Health, shall adopt rules to govern medical examinations and immunizations performed under this section.

(3) The Department of Health may adopt rules necessary to administer and enforce this section. The Department of Health, after consultation with the Department of Education, shall adopt rules governing the immunization of children against, the testing for, and the control of preventable communicable diseases. The rules must include procedures for exempting a child from immunization requirements. Immunizations shall be required for poliomyelitis, diphtheria, rubeola, rubella, pertussis, mumps, tetanus, and other communicable diseases as determined by rules of the Department of Health. The manner and frequency of administration of the immunization or testing shall conform to recognized standards of medical practice. The Department of Health shall supervise and secure the enforcement of the required immunization. Immunizations required by this section shall be available at no cost from the county health departments.

(4) Each district school board and the governing authority of each private school shall establish and enforce as policy that, prior to admittance to or attendance in a public or private school, grades kindergarten through 12, or any other initial entrance into a Florida public or private school, each child present or have on file with the school a certification of immunization for the prevention of those communicable diseases for which immunization is required by the Department of Health and further shall provide for appropriate screening of its students for scoliosis at the proper age. Such certification shall be made on forms approved and provided by the Department of Health and shall become a part of each student’s permanent record, to be transferred when the student transfers, is promoted, or changes schools. The transfer of such immunization certification by Florida public schools shall be accomplished using the Florida Automated System for Transferring Education Records and shall be deemed to meet the requirements of this section.

(5) The provisions of this section shall not apply if:

(a) The parent of the child objects in writing that the administration of immunizing agents conflicts with his or her religious tenets or practices;

(b) A physician licensed under the provisions of chapter 458 or chapter 459 certifies in writing, on a form approved and provided by the Department of Health, that the child should be permanently exempt from the required immunization for medical reasons stated in writing, based upon valid clinical reasoning or evidence, demonstrating the need for the permanent exemption;

(c) A physician licensed under the provisions of chapter 458, chapter 459, or chapter 460 certifies in writing, on a form approved and provided by the Department of Health, that the child has received as many immunizations as are medically indicated at the time and is in the process of completing necessary immunizations;

(d) The Department of Health determines that, according to recognized standards of medical practice, any required immunization is unnecessary or hazardous; or

(e) An authorized school official issues a temporary exemption, for up to 30 school days, to permit a student who transfers into a new county to attend class until his or her records can be obtained. Children and youths who are experiencing homelessness and children who are known to the department, as defined in s. 39.0016, shall be given a temporary exemption for 30 school days. The public school health nurse or authorized private school official is responsible for followup of each such student until proper documentation or immunizations are obtained. An exemption for 30 days may be issued for a student who enters a juvenile justice program to permit the student to attend class until his or her records can be obtained or until the immunizations can be obtained. An authorized juvenile justice official is responsible for followup of each student who enters a juvenile justice program until proper documentation or immunizations are obtained.

(6)(a) No person licensed by this state as a physician or nurse shall be liable for any injury caused by his or her action or failure to act in the administration of a vaccine or other immunizing agent pursuant to the provisions of this section if the person acts as a reasonably prudent person with similar professional training would have acted under the same or similar circumstances.

(b) No member of a district school board, or any of its employees, or member of a governing board of a private school, or any of its employees, shall be liable for any injury caused by the administration of a vaccine to any student who is required to be so immunized or for a failure to diagnose scoliosis pursuant to the provisions of this section.

(7) The parents of any child admitted to or in attendance at a Florida public or private school, grades prekindergarten through 12, are responsible for assuring that the child is in compliance with the provisions of this section.

(8) Each public school, including public kindergarten, and each private school, including private kindergarten, shall be required to provide to the county health department director or administrator annual reports of compliance with the provisions of this section. Reports shall be completed on forms provided by the Department of Health for each kindergarten, and other grade as specified; and the reports shall include the status of children who were admitted at the beginning of the school year. After consultation with the Department of Education, the Department of Health shall establish by administrative rule the dates for submission of these reports, the grades for which the reports shall be required, and the forms to be used.

(9) The presence of any of the communicable diseases for which immunization is required by the Department of Health in a Florida public or private school shall permit the county health department director or administrator or the State Health Officer to declare a communicable disease emergency. The declaration of such emergency shall mandate that all students in attendance in the school who are not in compliance with the provisions of this section be identified by the district school board or by the governing authority of the private school; and the school health and immunization records of such children shall be made available to the county health department director or administrator. Those children identified as not being immunized against the disease for which the emergency has been declared shall be temporarily excluded from school by the district school board, or the governing authority of the private school, until such time as is specified by the county health department director or administrator.

(10) Each district school board and the governing authority of each private school shall:

(a) Refuse admittance to any child otherwise entitled to admittance to kindergarten, or any other initial entrance into a Florida public or private school, who is not in compliance with the provisions of subsection (4).

(b) Temporarily exclude from attendance any student who is not in compliance with the provisions of subsection (4).

(11) The provisions of this section do not apply to those persons admitted to or attending adult education classes unless the adult students are under 21 years of age.

History.—s. 117, ch. 2002-387; s. 38, ch. 2004-41; s. 6, ch. 2009-35; s. 8, ch. 2009-164.



1003.23 - Attendance records and reports.

1003.23 Attendance records and reports.—

(1) The attendance of all public K-12 school students shall be checked each school day in the manner prescribed by rules of the State Board of Education and recorded in the teacher’s register or by some approved system of recording attendance. Students may be counted in attendance only if they are actually present at school or are away from school on a school day and are engaged in an educational activity which constitutes a part of the school-approved instructional program for the student.

(2) All officials, teachers, and other employees in public, parochial, religious, denominational, and private K-12 schools, including private tutors, shall keep all records and shall prepare and submit promptly all reports that may be required by law and by rules of the State Board of Education and district school boards. Such records shall include a register of enrollment and attendance and all persons described above shall make these reports therefrom as may be required by the State Board of Education. The enrollment register shall show the absence or attendance of each student enrolled for each school day of the year in a manner prescribed by the State Board of Education. The register shall be open for the inspection by the designated school representative or the district school superintendent of the district in which the school is located. Violation of the provisions of this section shall be a misdemeanor of the second degree, punishable as provided by law. This section shall not apply to home education programs provided in s. 1002.41.

History.—s. 118, ch. 2002-387.



1003.24 - Parents responsible for attendance of children; attendance policy.

1003.24 Parents responsible for attendance of children; attendance policy.—Each parent of a child within the compulsory attendance age is responsible for the child’s school attendance as required by law. The absence of a student from school is prima facie evidence of a violation of this section; however, criminal prosecution under this chapter may not be brought against a parent until the provisions of s. 1003.26 have been complied with. A parent of a student is not responsible for the student’s nonattendance at school under any of the following conditions:

(1) WITH PERMISSION.—The absence was with permission of the head of the school;

(2) WITHOUT KNOWLEDGE.—The absence was without the parent’s knowledge, consent, or connivance, in which case the student shall be dealt with as a dependent child;

(3) FINANCIAL INABILITY.—The parent was unable financially to provide necessary clothes for the student, which inability was reported in writing to the superintendent prior to the opening of school or immediately after the beginning of such inability, provided that the validity of any claim for exemption under this subsection shall be determined by the district school superintendent subject to appeal to the district school board; or

(4) SICKNESS, INJURY, OR OTHER INSURMOUNTABLE CONDITION.—Attendance was impracticable or inadvisable on account of sickness or injury, attested to by a written statement of a licensed practicing physician, or was impracticable because of some other stated insurmountable condition as defined by rules of the State Board of Education. If a student is continually sick and repeatedly absent from school, he or she must be under the supervision of a physician in order to receive an excuse from attendance. Such excuse provides that a student’s condition justifies absence for more than the number of days permitted by the district school board.

Each district school board shall establish an attendance policy that includes, but is not limited to, the required number of days each school year that a student must be in attendance and the number of absences and tardinesses after which a statement explaining such absences and tardinesses must be on file at the school. Each school in the district must determine if an absence or tardiness is excused or unexcused according to criteria established by the district school board.

History.—s. 119, ch. 2002-387.



1003.25 - Procedures for maintenance and transfer of student records.

1003.25 Procedures for maintenance and transfer of student records.—

(1) Each principal shall maintain a permanent cumulative record for each student enrolled in a public K-12 school. Such record shall be maintained in the form, and contain all data, prescribed by rule by the State Board of Education. The cumulative record is confidential and exempt from the provisions of s. 119.07(1) and is open to inspection only as provided in chapter 1002.

(2) The procedure for transferring and maintaining records of students who transfer from school to school shall be prescribed by rules of the State Board of Education.

(3) Procedures relating to the acceptance of transfer work and credit for students shall be prescribed by rule by the State Board of Education.

History.—s. 120, ch. 2002-387.



1003.26 - Enforcement of school attendance.

1003.26 Enforcement of school attendance.—The Legislature finds that poor academic performance is associated with nonattendance and that school districts must take an active role in promoting and enforcing attendance as a means of improving student performance. It is the policy of the state that each district school superintendent be responsible for enforcing school attendance of all students subject to the compulsory school age in the school district and supporting enforcement of school attendance by local law enforcement agencies. The responsibility includes recommending policies and procedures to the district school board that require public schools to respond in a timely manner to every unexcused absence, and every absence for which the reason is unknown, of students enrolled in the schools. District school board policies shall require the parent of a student to justify each absence of the student, and that justification will be evaluated based on adopted district school board policies that define excused and unexcused absences. The policies must provide that public schools track excused and unexcused absences and contact the home in the case of an unexcused absence from school, or an absence from school for which the reason is unknown, to prevent the development of patterns of nonattendance. The Legislature finds that early intervention in school attendance is the most effective way of producing good attendance habits that will lead to improved student learning and achievement. Each public school shall implement the following steps to promote and enforce regular school attendance:

(1) CONTACT, REFER, AND ENFORCE.—

(a) Upon each unexcused absence, or absence for which the reason is unknown, the school principal or his or her designee shall contact the student’s parent to determine the reason for the absence. If the absence is an excused absence, as defined by district school board policy, the school shall provide opportunities for the student to make up assigned work and not receive an academic penalty unless the work is not made up within a reasonable time.

(b) If a student has had at least five unexcused absences, or absences for which the reasons are unknown, within a calendar month or 10 unexcused absences, or absences for which the reasons are unknown, within a 90-calendar-day period, the student’s primary teacher shall report to the school principal or his or her designee that the student may be exhibiting a pattern of nonattendance. The principal shall, unless there is clear evidence that the absences are not a pattern of nonattendance, refer the case to the school’s child study team to determine if early patterns of truancy are developing. If the child study team finds that a pattern of nonattendance is developing, whether the absences are excused or not, a meeting with the parent must be scheduled to identify potential remedies, and the principal shall notify the district school superintendent and the school district contact for home education programs that the referred student is exhibiting a pattern of nonattendance.

(c) If an initial meeting does not resolve the problem, the child study team shall implement the following:

1. Frequent attempts at communication between the teacher and the family.

2. Evaluation for alternative education programs.

3. Attendance contracts.

The child study team may, but is not required to, implement other interventions, including referral to other agencies for family services or recommendation for filing a truancy petition pursuant to s. 984.151.

(d) The child study team shall be diligent in facilitating intervention services and shall report the case to the district school superintendent only when all reasonable efforts to resolve the nonattendance behavior are exhausted.

(e) If the parent refuses to participate in the remedial strategies because he or she believes that those strategies are unnecessary or inappropriate, the parent may appeal to the district school board. The district school board may provide a hearing officer, and the hearing officer shall make a recommendation for final action to the district school board. If the district school board’s final determination is that the strategies of the child study team are appropriate, and the parent still refuses to participate or cooperate, the district school superintendent may seek criminal prosecution for noncompliance with compulsory school attendance.

(f)1. If the parent of a child who has been identified as exhibiting a pattern of nonattendance enrolls the child in a home education program pursuant to chapter 1002, the district school superintendent shall provide the parent a copy of s. 1002.41 and the accountability requirements of this paragraph. The district school superintendent shall also refer the parent to a home education review committee composed of the district contact for home education programs and at least two home educators selected by the parent from a district list of all home educators who have conducted a home education program for at least 3 years and who have indicated a willingness to serve on the committee. The home education review committee shall review the portfolio of the student, as defined by s. 1002.41, every 30 days during the district’s regular school terms until the committee is satisfied that the home education program is in compliance with s. 1002.41(1)(b). The first portfolio review must occur within the first 30 calendar days of the establishment of the program. The provisions of subparagraph 2. do not apply once the committee determines the home education program is in compliance with s. 1002.41(1)(b).

2. If the parent fails to provide a portfolio to the committee, the committee shall notify the district school superintendent. The district school superintendent shall then terminate the home education program and require the parent to enroll the child in an attendance option that meets the definition of “regular school attendance” under s. 1003.01(13)(a), (b), (c), or (e), within 3 days. Upon termination of a home education program pursuant to this subparagraph, the parent shall not be eligible to reenroll the child in a home education program for 180 calendar days. Failure of a parent to enroll the child in an attendance option as required by this subparagraph after termination of the home education program pursuant to this subparagraph shall constitute noncompliance with the compulsory attendance requirements of s. 1003.21 and may result in criminal prosecution under s. 1003.27(2). Nothing contained herein shall restrict the ability of the district school superintendent, or the ability of his or her designee, to review the portfolio pursuant to s. 1002.41(1)(b).

(g) If a student subject to compulsory school attendance will not comply with attempts to enforce school attendance, the parent or the district school superintendent or his or her designee shall refer the case to the case staffing committee pursuant to s. 984.12, and the district school superintendent or his or her designee may file a truancy petition pursuant to the procedures in s. 984.151.

(2) GIVE WRITTEN NOTICE.—

(a) Under the direction of the district school superintendent, a designated school representative shall give written notice that requires enrollment or attendance within 3 days after the date of notice, in person or by return-receipt mail, to the parent when no valid reason is found for a student’s nonenrollment in school. If the notice and requirement are ignored, the designated school representative shall report the case to the district school superintendent, and may refer the case to the case staffing committee, established pursuant to s. 984.12. The district school superintendent shall take such steps as are necessary to bring criminal prosecution against the parent.

(b) Subsequent to the activities required under subsection (1), the district school superintendent or his or her designee shall give written notice in person or by return-receipt mail to the parent that criminal prosecution is being sought for nonattendance. The district school superintendent may file a truancy petition, as defined in s. 984.03, following the procedures outlined in s. 984.151.

(3) RETURN STUDENT TO PARENT.—A designated school representative may visit the home or place of residence of a student and any other place in which he or she is likely to find any student who is required to attend school when the student is not enrolled or is absent from school during school hours without an excuse, and, when the student is found, shall return the student to his or her parent or to the principal or teacher in charge of the school, or to the private tutor from whom absent, or to the juvenile assessment center or other location established by the district school board to receive students who are absent from school. Upon receipt of the student, the parent shall be immediately notified.

(4) REPORT TO APPROPRIATE AUTHORITY.—A designated school representative shall report to the appropriate authority designated by law to receive such notices, all violations of the Child Labor Law that may come to his or her knowledge.

(5) RIGHT TO INSPECT.—A designated school representative shall have the right of access to, and inspection of, establishments where minors may be employed or detained only for the purpose of ascertaining whether students of compulsory school age are actually employed there and are actually working there regularly. The designated school representative shall, if he or she finds unsatisfactory working conditions or violations of the Child Labor Law, report his or her findings to the appropriate authority.

History.—s. 121, ch. 2002-387; s. 5, ch. 2006-301.



1003.27 - Court procedure and penalties.

1003.27 Court procedure and penalties.—The court procedure and penalties for the enforcement of the provisions of this part, relating to compulsory school attendance, shall be as follows:

(1) COURT JURISDICTION.—The circuit court has original and exclusive jurisdiction of all proceedings against, or prosecutions of, students under the provisions of this part. Proceedings against, or prosecutions of, parents or employers as provided by this section shall be in the court of each county having jurisdiction of misdemeanors wherein trial by jury is afforded the defendant.

(2) NONENROLLMENT AND NONATTENDANCE CASES.—

(a) In each case of nonenrollment or of nonattendance upon the part of a student who is required to attend some school, when no valid reason for such nonenrollment or nonattendance is found, the district school superintendent shall institute a criminal prosecution against the student’s parent.

(b) Each public school principal or the principal’s designee shall notify the district school board of each minor student under its jurisdiction who accumulates 15 unexcused absences in a period of 90 calendar days. Each designee of the governing body of each private school, and each parent whose child is enrolled in a home education program, may provide the Department of Highway Safety and Motor Vehicles with the legal name, sex, date of birth, and social security number of each minor student under his or her jurisdiction who fails to satisfy relevant attendance requirements and who fails to otherwise satisfy the requirements of s. 322.091. The district school superintendent must provide the Department of Highway Safety and Motor Vehicles the legal name, sex, date of birth, and social security number of each minor student who has been reported under this paragraph and who fails to otherwise satisfy the requirements of s. 322.091. The Department of Highway Safety and Motor Vehicles may not issue a driver license or learner’s driver license to, and shall suspend any previously issued driver license or learner’s driver license of, any such minor student, pursuant to the provisions of s. 322.091.

(3) HABITUAL TRUANCY CASES.—The district school superintendent is authorized to file a truancy petition, as defined in s. 984.03, following the procedures outlined in s. 984.151. If the district school superintendent chooses not to file a truancy petition, procedures for filing a child-in-need-of-services petition shall be commenced pursuant to this subsection and chapter 984. In accordance with procedures established by the district school board, the designated school representative shall refer a student who is habitually truant and the student’s family to the children-in-need-of-services and families-in-need-of-services provider or the case staffing committee, established pursuant to s. 984.12, as determined by the cooperative agreement required in this section. The case staffing committee may request the Department of Juvenile Justice or its designee to file a child-in-need-of-services petition based upon the report and efforts of the district school board or other community agency or may seek to resolve the truant behavior through the school or community-based organizations or agencies. Prior to and subsequent to the filing of a child-in-need-of-services petition due to habitual truancy, the appropriate governmental agencies must allow a reasonable time to complete actions required by this section and s. 1003.26 to remedy the conditions leading to the truant behavior. Prior to the filing of a petition, the district school board must have complied with the requirements of s. 1003.26, and those efforts must have been unsuccessful.

(4) COOPERATIVE AGREEMENTS.—The circuit manager of the Department of Juvenile Justice or the circuit manager’s designee, the district administrator of the Department of Children and Families or the district administrator’s designee, and the district school superintendent or the superintendent’s designee must develop a cooperative interagency agreement that:

(a) Clearly defines each department’s role, responsibility, and function in working with habitual truants and their families.

(b) Identifies and implements measures to resolve and reduce truant behavior.

(c) Addresses issues of streamlining service delivery, the appropriateness of legal intervention, case management, the role and responsibility of the case staffing committee, student and parental intervention and involvement, and community action plans.

(d) Delineates timeframes for implementation and identifies a mechanism for reporting results by the circuit juvenile justice manager or the circuit manager’s designee and the district school superintendent or the superintendent’s designee to the Department of Juvenile Justice and the Department of Education and other governmental entities as needed.

(e) Designates which agency is responsible for each of the intervention steps in this section, to yield more effective and efficient intervention services.

(5) ATTENDANCE REGISTER AS EVIDENCE.—The register of attendance of students at a public, parochial, religious, denominational, or private school, or of students taught by a private tutor, kept in compliance with rules of the State Board of Education is prima facie evidence of the facts which it is required to show. A certified copy of any rule and a statement of the date of its adoption by the State Board of Education is admissible as prima facie evidence of the provisions of the rule and of the date of its adoption.

(6) PROCEEDINGS AND PROSECUTIONS; WHO MAY BEGIN.—Proceedings or prosecutions under this chapter may be commenced by the district school superintendent, by a designated school representative, by the probation officer of the county, by the executive officer of any court of competent jurisdiction, by an officer of any court of competent jurisdiction, or by a duly authorized agent of the Department of Education or the Department of Juvenile Justice. If a proceeding has been commenced against both a parent and a child pursuant to this chapter, the presiding courts shall make every effort to coordinate sanctions against the child and parent, including ordering the child and parent to perform community service hours or attend counseling together.

(7) PENALTIES.—The penalties for refusing or failing to comply with this chapter shall be as follows:

(a) The parent.—

1. A parent who refuses or fails to have a minor student who is under his or her control attend school regularly, or who refuses or fails to comply with the requirements in subsection (3), commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

2. The continued or habitual absence of a minor student without the consent of the principal or teacher in charge of the school he or she attends or should attend, or of the tutor who instructs or should instruct him or her, is prima facie evidence of a violation of this chapter; however, a showing that the parent has made a bona fide and diligent effort to control and keep the student in school shall be an affirmative defense to any criminal or other liability under this subsection and the court shall refer the parent and child for counseling, guidance, or other needed services.

3. In addition to any other punishment, the court shall order a parent who has violated this section to send the minor student to school, and may also order the parent to participate in an approved parent training class, attend school with the student unless this would cause undue hardship, perform community service hours at the school, or participate in counseling or other services, as appropriate. If a parent is ordered to attend school with a student, the school shall provide for programming to educate the parent and student on the importance of school attendance. It shall be unlawful to terminate any employee solely because he or she is attending school with his or her child pursuant to a court order.

(b) The principal or teacher.—A principal or teacher in any public, parochial, religious, denominational, or private school, or a private tutor who willfully violates any provision of this chapter may, upon satisfactory proof of such violation, have his or her certificate revoked by the Department of Education.

(c) The employer.—

1. An employer who fails to notify the district school superintendent when he or she ceases to employ a student commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

2. An employer who terminates any employee solely because he or she is attending school with a student pursuant to court order commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(d) The student.—

1. In addition to any other authorized sanctions, the court shall order a student found to be a habitual truant to make up all school work missed and may order the student to pay a civil penalty of up to $2, based on the student’s ability to pay, for each day of school missed, perform up to 25 community service hours at the school, or participate in counseling or other services, as appropriate.

2. Upon a second or subsequent finding that a student is a habitual truant, the court, in addition to any other authorized sanctions, shall order the student to make up all school work missed and may order the student to pay a civil penalty of up to $5, based on the student’s ability to pay, for each day of school missed, perform up to 50 community service hours at the school, or participate in counseling or other services, as appropriate.

History.—s. 122, ch. 2002-387; s. 366, ch. 2014-19.



1003.28 - Continuation of truancy remedial activities upon transfer of student; retention of legal jurisdiction.

1003.28 Continuation of truancy remedial activities upon transfer of student; retention of legal jurisdiction.—

(1) If, during the activities designed to remedy truant behavior as described in s. 1003.27, the parent of the student who is the subject of such activities transfers the student to another school district in this state in an attempt to circumvent the remedial procedures which have already begun, the administration of the school from which the student transferred shall provide to the administration of the new school, at no charge, copies of all available records and documents relevant to such remedial activities, and the administration of the new school shall begin remedial activities in the program that most closely meets the transfer student’s needs.

(2) In the event that a legal proceeding has commenced, as provided in s. 1003.27, against a student who has been determined to be a habitual truant, the movement of the student who is the subject of such proceeding to another circuit court district in this state will not affect the jurisdiction of the court to proceed with the case under the law.

History.—s. 123, ch. 2002-387.



1003.29 - Notice to schools of court action.

1003.29 Notice to schools of court action.—If a court takes action that directly involves a student’s school, including, but not limited to, an order that a student attend school, attend school with his or her parent, perform at grade level, or perform community service hours at the school, the office of the clerk of the court shall provide notice to the school of the court’s action.

History.—s. 124, ch. 2002-387.






Part III - CONTROL OF STUDENTS (ss. 1003.31-1003.33)

1003.31 - Students subject to control of school.

1003.31 Students subject to control of school.—

(1) Subject to law and rules of the State Board of Education and of the district school board, each student enrolled in a school shall:

(a) During the time she or he is being transported to or from school at public expense;

(b) During the time she or he is attending school;

(c) During the time she or he is on the school premises participating with authorization in a school-sponsored activity; and

(d) During a reasonable time before and after the student is on the premises for attendance at school or for authorized participation in a school-sponsored activity, and only when on the premises,

be under the control and direction of the principal or teacher in charge of the school, and under the immediate control and direction of the teacher or other member of the instructional staff or of the bus driver to whom such responsibility may be assigned by the principal. However, the State Board of Education or the district school board may, by rules, subject each student to the control and direction of the principal or teacher in charge of the school during the time she or he is otherwise en route to or from school or is presumed by law to be attending school. Each district school board, each district school superintendent, and each school principal shall fully support the authority of teachers, according to s. 1003.32, and school bus drivers to remove disobedient, disrespectful, violent, abusive, uncontrollable, or disruptive students from the classroom and the school bus and, when appropriate and available, place such students in an alternative educational setting.

(2) There is a rebuttable presumption that the term “reasonable time” means 30 minutes before or after the activity is scheduled or actually begins or ends, whichever period is longer. A school or district school board may, by policy or other formal action, assume a longer period of supervision. Casual or incidental contact between school district personnel and students on school property shall not result in a legal duty to supervise outside of the reasonable times set forth in this section, provided that parents shall be advised in writing twice per year or by posted signs of the school’s formal supervisory responsibility and that parents should not rely on additional supervision. The duty of supervision shall not extend to anyone other than students attending school and students authorized to participate in school-sponsored activities.

(3) Nothing shall prohibit a district school board from having the right to expel, or to take disciplinary action against, a student who is found to have committed an offense on school property at any time if:

(a) The student is found to have committed a delinquent act which would be a felony if committed by an adult;

(b) The student has had adjudication withheld for a delinquent act which, if committed by an adult, would be a felony; or

(c) The student has been found guilty of a felony.

However, if the student is a student with a disability, the disciplinary action must comply with the procedures set forth in State Board of Education rule.

(4) Each student enrolled in a school may be required to take the following school child’s daily conduct pledge:

(a) I will be respectful at all times and obedient unless asked to do wrong.

(b) I will not hurt another person with my words or my acts, because it is wrong to hurt others.

(c) I will tell the truth, because it is wrong to tell a lie.

(d) I will not steal, because it is wrong to take someone else’s property.

(e) I will respect my body, and not take drugs.

(f) I will show strength and courage, and not do something wrong, just because others are doing it.

(g) I pledge to be nonviolent and to respect my teachers and fellow classmates.

History.—s. 126, ch. 2002-387; s. 35, ch. 2003-391.



1003.3101 - Additional educational choice options.

1003.3101 Additional educational choice options.—Each school district board shall establish a transfer process for a parent to request his or her child be transferred to another classroom teacher. This section does not give a parent the right to choose a specific classroom teacher. A school must approve or deny the transfer within 2 weeks after receiving a request. If a request for transfer is denied, the school must notify the parent and specify the reasons for the denial. An explanation of the transfer process must be made available in the student handbook or a similar publication.

History.—s. 19, ch. 2016-237.



1003.32 - Authority of teacher; responsibility for control of students; district school board and principal duties.

1003.32 Authority of teacher; responsibility for control of students; district school board and principal duties.—Subject to law and to the rules of the district school board, each teacher or other member of the staff of any school shall have such authority for the control and discipline of students as may be assigned to him or her by the principal or the principal’s designated representative and shall keep good order in the classroom and in other places in which he or she is assigned to be in charge of students.

(1) In accordance with this section and within the framework of the district school board’s code of student conduct, teachers and other instructional personnel shall have the authority to undertake any of the following actions in managing student behavior and ensuring the safety of all students in their classes and school and their opportunity to learn in an orderly and disciplined classroom:

(a) Establish classroom rules of conduct.

(b) Establish and implement consequences, designed to change behavior, for infractions of classroom rules.

(c) Have disobedient, disrespectful, violent, abusive, uncontrollable, or disruptive students removed from the classroom for behavior management intervention.

(d) Have violent, abusive, uncontrollable, or disruptive students directed for information or assistance from appropriate school or district school board personnel.

(e) Assist in enforcing school rules on school property, during school-sponsored transportation, and during school-sponsored activities.

(f) Request and receive information as to the disposition of any referrals to the administration for violation of classroom or school rules.

(g) Request and receive immediate assistance in classroom management if a student becomes uncontrollable or in case of emergency.

(h) Request and receive training and other assistance to improve skills in classroom management, violence prevention, conflict resolution, and related areas.

(i) Press charges if there is a reason to believe that a crime has been committed on school property, during school-sponsored transportation, or during school-sponsored activities.

(j) Use reasonable force, according to standards adopted by the State Board of Education, to protect himself or herself or others from injury.

(k) Use corporal punishment according to school board policy and at least the following procedures, if a teacher feels that corporal punishment is necessary:

1. The use of corporal punishment shall be approved in principle by the principal before it is used, but approval is not necessary for each specific instance in which it is used. The principal shall prepare guidelines for administering such punishment which identify the types of punishable offenses, the conditions under which the punishment shall be administered, and the specific personnel on the school staff authorized to administer the punishment.

2. A teacher or principal may administer corporal punishment only in the presence of another adult who is informed beforehand, and in the student’s presence, of the reason for the punishment.

3. A teacher or principal who has administered punishment shall, upon request, provide the student’s parent with a written explanation of the reason for the punishment and the name of the other adult who was present.

(2) Teachers and other instructional personnel shall:

(a) Set and enforce reasonable classroom rules that treat all students equitably.

(b) Seek professional development to improve classroom management skills when data show that they are not effective in handling minor classroom disruptions.

(c) Maintain an orderly and disciplined classroom with a positive and effective learning environment that maximizes learning and minimizes disruption.

(d) Work with parents and other school personnel to solve discipline problems in their classrooms.

(3) A teacher may send a student to the principal’s office to maintain effective discipline in the classroom and may recommend an appropriate consequence consistent with the student code of conduct under s. 1006.07. The principal shall respond by employing the teacher’s recommended consequence or a more serious disciplinary action if the student’s history of disruptive behavior warrants it. If the principal determines that a lesser disciplinary action is appropriate, the principal should consult with the teacher prior to taking disciplinary action.

(4) A teacher may remove from class a student whose behavior the teacher determines interferes with the teacher’s ability to communicate effectively with the students in the class or with the ability of the student’s classmates to learn. Each district school board, each district school superintendent, and each school principal shall support the authority of teachers to remove disobedient, violent, abusive, uncontrollable, or disruptive students from the classroom.

(5) If a teacher removes a student from class under subsection (4), the principal may place the student in another appropriate classroom, in in-school suspension, or in a dropout prevention and academic intervention program as provided by s. 1003.53; or the principal may recommend the student for out-of-school suspension or expulsion, as appropriate. The student may be prohibited from attending or participating in school-sponsored or school-related activities. The principal may not return the student to that teacher’s class without the teacher’s consent unless the committee established under subsection (6) determines that such placement is the best or only available alternative. The teacher and the placement review committee must render decisions within 5 days of the removal of the student from the classroom.

(6)(a) Each school shall establish a placement review committee to determine placement of a student when a teacher withholds consent to the return of a student to the teacher’s class. A school principal must notify each teacher in that school about the availability, the procedures, and the criteria for the placement review committee as outlined in this section.

(b) The principal must report on a quarterly basis to the district school superintendent and district school board each incidence of a teacher’s withholding consent for a removed student to return to the teacher’s class and the disposition of the incident, and the superintendent must annually report these data to the department.

(c) The Commissioner of Education shall annually review each school district’s compliance with this section, and success in achieving orderly classrooms, and shall use all appropriate enforcement actions up to and including the withholding of disbursements from the Educational Enhancement Trust Fund until full compliance is verified.

(d) Placement review committee membership must include at least the following:

1. Two teachers, one selected by the school’s faculty and one selected by the teacher who has removed the student.

2. One member from the school’s staff who is selected by the principal.

The teacher who withheld consent to readmitting the student may not serve on the committee. The teacher and the placement review committee must render decisions within 5 days after the removal of the student from the classroom. If the placement review committee’s decision is contrary to the decision of the teacher to withhold consent to the return of the removed student to the teacher’s class, the teacher may appeal the committee’s decision to the district school superintendent.

(7) Any teacher who removes 25 percent of his or her total class enrollment shall be required to complete professional development to improve classroom management skills.

(8) Each teacher or other member of the staff of any school who knows or has reason to suspect that any person has committed, or has made a credible threat to commit, a crime of violence on school property shall report such knowledge or suspicion in accordance with the provisions of s. 1006.13. Each district school superintendent and each school principal shall fully support good faith reporting in accordance with the provisions of this subsection and s. 1006.13. Any person who makes a report required by this subsection in good faith shall be immune from civil or criminal liability for making the report.

(9) When knowledgeable of the likely risk of physical violence in the schools, the district school board shall take reasonable steps to ensure that teachers, other school staff, and students are not at undue risk of violence or harm.

History.—s. 127, ch. 2002-387; s. 36, ch. 2003-391.



1003.33 - Report cards; end-of-the-year status.

1003.33 Report cards; end-of-the-year status.—

(1) Each district school board shall establish and publish policies requiring the content and regular issuance of student report cards for all elementary school, middle school, and high school students. These report cards must clearly depict and grade:

(a) The student’s academic performance in each class or course, which in grades 1 through 12 must be based upon examinations as well as written papers, class participation, and other academic performance criteria, and must include the student’s performance or nonperformance at his or her grade level.

(b) The student’s conduct and behavior.

(c) The student’s attendance, including absences and tardiness.

(2) A student’s final report card for a school year shall contain a statement indicating end-of-the-year status regarding performance or nonperformance at grade level, acceptable or unacceptable behavior and attendance, and promotion or nonpromotion.

District school boards shall not allow schools to exempt students from academic performance requirements based on practices or policies designed to encourage student attendance. A student’s attendance record may not be used in whole or in part to provide an exemption from any academic performance requirement.

History.—s. 128, ch. 2002-387; s. 7, ch. 2003-118.






Part IV - PUBLIC K-12 EDUCATIONAL INSTRUCTION (ss. 1003.41-1003.49965)

1003.41 - Next Generation Sunshine State Standards.

11003.41 Next Generation Sunshine State Standards.—

(1) Next Generation Sunshine State Standards establish the core content of the curricula to be taught in the state and specify the core content knowledge and skills that K-12 public school students are expected to acquire. Standards must be rigorous and relevant and provide for the logical, sequential progression of core curricular content that incrementally increases a student’s core content knowledge and skills over time. Curricular content for all subjects must integrate critical-thinking, problem-solving, and workforce-literacy skills; communication, reading, and writing skills; mathematics skills; collaboration skills; contextual and applied-learning skills; technology-literacy skills; information and media-literacy skills; and civic-engagement skills. The standards must include distinct grade-level expectations for the core content knowledge and skills that a student is expected to have acquired by each individual grade level from kindergarten through grade 8. The standards for grades 9 through 12 may be organized by grade clusters of more than one grade level except as otherwise provided for visual and performing arts, physical education, health, and foreign language standards.

(2) Next Generation Sunshine State Standards must meet the following requirements:

(a) English Language Arts standards must establish specific curricular content for, at a minimum, reading, writing, speaking and listening, and language.

(b) Science standards must establish specific curricular content for, at a minimum, the nature of science, earth and space science, physical science, and life science.

(c) Mathematics standards must establish specific curricular content for, at a minimum, algebra, geometry, statistics and probability, number and quantity, functions, and modeling.

(d) Social Studies standards must establish specific curricular content for, at a minimum, geography, United States and world history, government, civics, humanities, and economics, including financial literacy. Financial literacy includes the knowledge, understanding, skills, behaviors, attitudes, and values that will enable a student to make responsible and effective financial decisions on a daily basis. Financial literacy instruction shall be an integral part of instruction throughout the entire economics course and include information regarding earning income; buying goods and services; saving and financial investing; taxes; the use of credit and credit cards; budgeting and debt management, including student loans and secured loans; banking and financial services; planning for one’s financial future, including higher education and career planning; credit reports and scores; and fraud and identity theft prevention.

(e) Visual and performing arts, physical education, health, and foreign language standards must establish specific curricular content and include distinct grade level expectations for the core content knowledge and skills that a student is expected to have acquired by each individual grade level from kindergarten through grade 5. The standards for grades 6 through 12 may be organized by grade clusters of more than one grade level.

(3) The Commissioner of Education, as needed, shall develop and submit proposed revisions to the standards for review and comment by Florida educators, school administrators, representatives of the Florida College System institutions and state universities who have expertise in the content knowledge and skills necessary to prepare a student for postsecondary education and careers, business and industry leaders, and the public. The commissioner, after considering reviews and comments, shall submit the proposed revisions to the State Board of Education for adoption.

(4) The State Board of Education shall adopt rules to administer this section.

History.—s. 130, ch. 2002-387; s. 1, ch. 2008-235; s. 2, ch. 2010-48; s. 32, ch. 2011-5; s. 11, ch. 2013-27; s. 36, ch. 2014-39.

1Note.—Section 6, ch. 2013-250, provides that “[f]ull implementation of online assessments for Next Generation Sunshine State Standards in English/language arts and mathematics adopted under s. 1003.41, Florida Statutes, for all kindergarten through grade 12 public school students shall occur only after the technology infrastructure, connectivity, and capacity of all public schools and school districts have been load tested and independently verified as ready for successful deployment and implementation.”



1003.4156 - General requirements for middle grades promotion.

1003.4156 General requirements for middle grades promotion.—

(1) In order for a student to be promoted to high school from a school that includes middle grades 6, 7, and 8, the student must successfully complete the following courses:

(a) Three middle grades or higher courses in English Language Arts (ELA).

(b) Three middle grades or higher courses in mathematics. Each school that includes middle grades must offer at least one high school level mathematics course for which students may earn high school credit. Successful completion of a high school level Algebra I or Geometry course is not contingent upon the student’s performance on the statewide, standardized end-of-course (EOC) assessment. To earn high school credit for Algebra I, a middle grades student must take the statewide, standardized Algebra I EOC assessment and pass the course, and in addition, beginning with the 2013-2014 school year and thereafter, a student’s performance on the Algebra I EOC assessment constitutes 30 percent of the student’s final course grade. To earn high school credit for a Geometry course, a middle grades student must take the statewide, standardized Geometry EOC assessment, which constitutes 30 percent of the student’s final course grade, and earn a passing grade in the course.

(c) Three middle grades or higher courses in social studies. Beginning with students entering grade 6 in the 2012-2013 school year, one of these courses must be at least a one-semester civics education course that includes the roles and responsibilities of federal, state, and local governments; the structures and functions of the legislative, executive, and judicial branches of government; and the meaning and significance of historic documents, such as the Articles of Confederation, the Declaration of Independence, and the Constitution of the United States. Beginning with the 2013-2014 school year, each student’s performance on the statewide, standardized EOC assessment in civics education required under s. 1008.22 constitutes 30 percent of the student’s final course grade. A middle grades student who transfers into the state’s public school system from out of country, out of state, a private school, or a home education program after the beginning of the second term of grade 8 is not required to meet the civics education requirement for promotion from the middle grades if the student’s transcript documents passage of three courses in social studies or two year-long courses in social studies that include coverage of civics education.

(d) Three middle grades or higher courses in science. Successful completion of a high school level Biology I course is not contingent upon the student’s performance on the statewide, standardized EOC assessment required under s. 1008.22. However, beginning with the 2012-2013 school year, to earn high school credit for a Biology I course, a middle grades student must take the statewide, standardized Biology I EOC assessment, which constitutes 30 percent of the student’s final course grade, and earn a passing grade in the course.

(e) One course in career and education planning to be completed in 6th, 7th, or 8th grade. The course may be taught by any member of the instructional staff. At a minimum, the course must be Internet-based, easy to use, and customizable to each student and include research-based assessments to assist students in determining educational and career options and goals. In addition, the course must result in a completed personalized academic and career plan for the student; must emphasize the importance of entrepreneurship skills; must emphasize technology or the application of technology in career fields; and, beginning in the 2014-2015 academic year, must include information from the Department of Economic Opportunity’s economic security report as described in s. 445.07. The required personalized academic and career plan must inform students of high school graduation requirements, including a detailed explanation of the diploma designation options provided under s. 1003.4285; high school assessment and college entrance test requirements; Florida Bright Futures Scholarship Program requirements; state university and Florida College System institution admission requirements; available opportunities to earn college credit in high school, including Advanced Placement courses; the International Baccalaureate Program; the Advanced International Certificate of Education Program; dual enrollment, including career dual enrollment; and career education courses, including career-themed courses and courses that lead to industry certification pursuant to s. 1003.492 or s. 1008.44.

Each school must inform parents about the course curriculum and activities. Each student shall complete a personal education plan that must be signed by the student and the student’s parent. The Department of Education shall develop course frameworks and professional development materials for the career and education planning course. The course may be implemented as a stand-alone course or integrated into another course or courses. The Commissioner of Education shall collect longitudinal high school course enrollment data by student ethnicity in order to analyze course-taking patterns.

(2) The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this section and may enforce this section pursuant to s. 1008.32.

History.—s. 21, ch. 2006-74; s. 179, ch. 2008-4; s. 2, ch. 2010-22; s. 3, ch. 2010-48; s. 33, ch. 2011-5; s. 16, ch. 2011-175; s. 7, ch. 2012-134; s. 7, ch. 2012-191; s. 13, ch. 2013-27; s. 37, ch. 2014-39; s. 3, ch. 2015-6.



1003.42 - Required instruction.

1003.42 Required instruction.—

(1) Each district school board shall provide all courses required for middle grades promotion, high school graduation, and appropriate instruction designed to ensure that students meet State Board of Education adopted standards in the following subject areas: reading and other language arts, mathematics, science, social studies, foreign languages, health and physical education, and the arts. The state board must remove a middle grades course in the Course Code Directory that does not fully integrate all appropriate curricular content required by s. 1003.41 and may approve a new course only if it meets the required curricular content.

(2) Members of the instructional staff of the public schools, subject to the rules of the State Board of Education and the district school board, shall teach efficiently and faithfully, using the books and materials required that meet the highest standards for professionalism and historic accuracy, following the prescribed courses of study, and employing approved methods of instruction, the following:

(a) The history and content of the Declaration of Independence, including national sovereignty, natural law, self-evident truth, equality of all persons, limited government, popular sovereignty, and inalienable rights of life, liberty, and property, and how they form the philosophical foundation of our government.

(b) The history, meaning, significance, and effect of the provisions of the Constitution of the United States and amendments thereto, with emphasis on each of the 10 amendments that make up the Bill of Rights and how the constitution provides the structure of our government.

(c) The arguments in support of adopting our republican form of government, as they are embodied in the most important of the Federalist Papers.

(d) Flag education, including proper flag display and flag salute.

(e) The elements of civil government, including the primary functions of and interrelationships between the Federal Government, the state, and its counties, municipalities, school districts, and special districts.

(f) The history of the United States, including the period of discovery, early colonies, the War for Independence, the Civil War, the expansion of the United States to its present boundaries, the world wars, and the civil rights movement to the present. American history shall be viewed as factual, not as constructed, shall be viewed as knowable, teachable, and testable, and shall be defined as the creation of a new nation based largely on the universal principles stated in the Declaration of Independence.

(g) The history of the Holocaust (1933-1945), the systematic, planned annihilation of European Jews and other groups by Nazi Germany, a watershed event in the history of humanity, to be taught in a manner that leads to an investigation of human behavior, an understanding of the ramifications of prejudice, racism, and stereotyping, and an examination of what it means to be a responsible and respectful person, for the purposes of encouraging tolerance of diversity in a pluralistic society and for nurturing and protecting democratic values and institutions.

(h) The history of African Americans, including the history of African peoples before the political conflicts that led to the development of slavery, the passage to America, the enslavement experience, abolition, and the contributions of African Americans to society. Instructional materials shall include the contributions of African Americans to American society.

(i) The elementary principles of agriculture.

(j) The true effects of all alcoholic and intoxicating liquors and beverages and narcotics upon the human body and mind.

(k) Kindness to animals.

(l) The history of the state.

(m) The conservation of natural resources.

(n) Comprehensive health education that addresses concepts of community health; consumer health; environmental health; family life, including an awareness of the benefits of sexual abstinence as the expected standard and the consequences of teenage pregnancy; mental and emotional health; injury prevention and safety; Internet safety; nutrition; personal health; prevention and control of disease; and substance use and abuse. The health education curriculum for students in grades 7 through 12 shall include a teen dating violence and abuse component that includes, but is not limited to, the definition of dating violence and abuse, the warning signs of dating violence and abusive behavior, the characteristics of healthy relationships, measures to prevent and stop dating violence and abuse, and community resources available to victims of dating violence and abuse.

(o) Such additional materials, subjects, courses, or fields in such grades as are prescribed by law or by rules of the State Board of Education and the district school board in fulfilling the requirements of law.

(p) The study of Hispanic contributions to the United States.

(q) The study of women’s contributions to the United States.

(r) The nature and importance of free enterprise to the United States economy.

(s) A character-development program in the elementary schools, similar to Character First or Character Counts, which is secular in nature. Beginning in school year 2004-2005, the character-development program shall be required in kindergarten through grade 12. Each district school board shall develop or adopt a curriculum for the character-development program that shall be submitted to the department for approval. The character-development curriculum shall stress the qualities of patriotism; responsibility; citizenship; kindness; respect for authority, life, liberty, and personal property; honesty; charity; self-control; racial, ethnic, and religious tolerance; and cooperation. The character-development curriculum for grades 9 through 12 shall, at a minimum, include instruction on developing leadership skills, interpersonal skills, organization skills, and research skills; creating a resume; developing and practicing the skills necessary for employment interviews; conflict resolution, workplace ethics, and workplace law; managing stress and expectations; and developing skills that enable students to become more resilient and self-motivated.

(t) In order to encourage patriotism, the sacrifices that veterans have made in serving our country and protecting democratic values worldwide. Such instruction must occur on or before Veterans’ Day and Memorial Day. Members of the instructional staff are encouraged to use the assistance of local veterans when practicable.

The State Board of Education is encouraged to adopt standards and pursue assessment of the requirements of this subsection.

(3) Any student whose parent makes written request to the school principal shall be exempted from the teaching of reproductive health or any disease, including HIV/AIDS, its symptoms, development, and treatment. A student so exempted may not be penalized by reason of that exemption. Course descriptions for comprehensive health education shall not interfere with the local determination of appropriate curriculum which reflects local values and concerns.

History.—s. 131, ch. 2002-387; s. 22, ch. 2006-74; s. 13, ch. 2010-154; s. 1, ch. 2010-217; s. 14, ch. 2011-220; s. 3, ch. 2014-184; s. 1, ch. 2016-141.



1003.4203 - Digital materials, CAPE Digital Tool certificates, and technical assistance.

1003.4203 Digital materials, CAPE Digital Tool certificates, and technical assistance.—

(1) DIGITAL MATERIALS.—Each district school board, in consultation with the district school superintendent, shall make available digital materials, CAPE Digital Tool certificates, and CAPE industry certifications for students in prekindergarten through grade 12 in order to enable students to attain digital skills. The digital materials, CAPE Digital Tool certificates, and CAPE industry certifications may be integrated into subject area curricula, offered as a separate course, made available through open-access options, or deployed through online or digital computer applications.

(2) CAPE ESE DIGITAL TOOLS.—Each district school board, in consultation with the district school superintendent, shall make available digital and instructional materials, including software applications, to students with disabilities who are in prekindergarten through grade 12. Beginning with the 2015-2016 school year:

(a) Digital materials may include CAPE Digital Tool certificates, workplace industry certifications, and OSHA industry certifications identified pursuant to s. 1008.44 for students with disabilities; and

(b) Each student’s individual educational plan for students with disabilities developed pursuant to this chapter must identify the CAPE Digital Tool certificates and CAPE industry certifications the student seeks to attain before high school graduation.

(3) CAPE DIGITAL TOOL CERTIFICATES.—The department shall identify, by June 15 of each year, CAPE Digital Tool certificates that indicate a student’s digital skills. The department shall notify each school district when the certificates are available. The certificates shall be made available to all public elementary and middle grades students.

(a) Targeted skills to be mastered for the certificate include digital skills that are necessary to the student’s academic work and skills the student may need in future employment. The skills must include, but are not limited to, word processing; spreadsheets; presentations, including sound, motion, and color presentations; digital arts; cybersecurity; and coding consistent with CAPE industry certifications that are listed on the CAPE Industry Certification Funding List, pursuant to ss. 1003.492 and 1008.44. CAPE Digital Tool certificates earned by students are eligible for additional full-time equivalent membership pursuant to s. 1011.62(1)(o)1.a.

(b) The school district shall notify each middle school advisory council of the methods of delivery of the open-access content and assessments for the certificates. If there is no middle school advisory council, notification must be provided to the district advisory council.

(c) The Legislature intends that by July 1, 2018, on an annual basis, at least 75 percent of public middle grades students earn at least one CAPE Digital Tool certificate.

(4) CAPE INDUSTRY CERTIFICATIONS.—

(a) CAPE industry certifications, issued to middle school and high school students, which do not articulate for college credit, are eligible for additional full-time equivalent membership pursuant to s. 1011.62(1)(o)1.b.

(b) CAPE industry certifications, issued to high school students, which articulate for college credit, are eligible for additional full-time equivalent membership pursuant to s. 1011.62(1)(o)1.b.

(5) CAPE INNOVATION AND CAPE ACCELERATION.—

(a) CAPE Innovation.—Up to five courses annually approved by the commissioner that combine academic and career content, and performance outcome expectations that, if achieved by a student, shall articulate for college credit and be eligible for additional full-time equivalent membership pursuant to s. 1011.62(1)(o)1.c. Such approved courses must incorporate at least two third-party assessments that, if successfully completed by a student, shall articulate for college credit. At least one of the two third-party assessments must be associated with an industry certification that is identified on the CAPE Industry Certification Funding List. Each course that is approved by the commissioner must be specifically identified in the Course Code Directory as a CAPE Innovation Course.

(b) CAPE Acceleration.—Industry certifications, annually approved by the commissioner, that articulate for 15 or more college credit hours and, if successfully completed, shall be eligible for additional full-time equivalent membership pursuant to s. 1011.62(1)(o)1.d. Each approved industry certification must be specifically identified in the CAPE Industry Certification Funding List as a CAPE Acceleration Industry Certification.

(6) GRADE POINT AVERAGE CALCULATION.—For purposes of calculating grade point average, a grade in a course that is level 3 or above and leads to an industry certification must be weighted the same as a grade in an honors course.

(7) TECHNICAL ASSISTANCE.—

(a) The Department of Education shall collaborate with Florida educators and school leaders to provide technical assistance to district school boards in the implementation of this section. Technical assistance to districts shall include, but is not limited to, identification of digital resources, primarily open-access resources, including digital curriculum, instructional materials, media assets, and other digital tools and applications; training mechanisms for teachers and others to facilitate integration of digital resources and technologies into instructional strategies; and model policies and procedures that support sustainable implementation practices.

(b) Public schools may provide students with access to third-party assessment centers and career and professional academy curricula in a digital format in support of CAPE Digital Tool certificates and CAPE industry certifications, pursuant to this section and s. 1008.44, to assist public schools and school districts to establish Florida Digital Classrooms.

(8) PARTNERSHIPS.—

(a) A district school board may seek partnerships with other school districts, private businesses, postsecondary institutions, or consultants to offer classes and instruction to teachers and students to assist the school district in providing digital materials, CAPE Digital Tool certificates, and CAPE industry certifications established pursuant to this section.

(b) Third-party assessment providers and career and professional academy curricula providers are encouraged to provide annual training to staff of the Department of Education, staff of school district offices, instructional staff of public schools, including charter schools, and other appropriate administrative staff through face-to-face training models; through online, video conferencing training models; and through state, regional, or conference presentations.

(9) RULES.—The State Board of Education shall adopt rules to administer this section.

History.—s. 17, ch. 2011-175; s. 14, ch. 2013-27; s. 4, ch. 2014-184; s. 107, ch. 2015-2.



1003.4205 - Disability history and awareness instruction.

1003.4205 Disability history and awareness instruction.—

(1) Each district school board may provide disability history and awareness instruction in all K-12 public schools in the district during the first 2 weeks in October each year. The district school board shall designate these 2 weeks as “Disability History and Awareness Weeks.”

(2)(a) During this 2-week period, students may be provided intensive instruction to expand their knowledge, understanding, and awareness of individuals with disabilities, the history of disability, and the disability rights movement. Disability history may include the events and timelines of the development and evolution of services to, and the civil rights of, individuals with disabilities. Disability history may also include the contributions of specific individuals with disabilities, including the contributions of acknowledged national leaders.

(b) The instruction may be integrated into the existing school curriculum in ways including, but not limited to, supplementing lesson plans, holding school assemblies, or providing other school-related activities. The instruction may be delivered by qualified school personnel or by knowledgeable guest speakers, with a particular focus on including individuals with disabilities.

(3) The goals of disability history and awareness instruction include:

(a) Better treatment for individuals with disabilities, especially for youth in school, and increased attention to preventing the bullying or harassment of students with disabilities.

(b) Encouragement to individuals with disabilities to develop increased self-esteem, resulting in more individuals with disabilities gaining pride in being an individual with a disability, obtaining postsecondary education, entering the workforce, and contributing to their communities.

(c) Reaffirmation of the local, state, and federal commitment to the full inclusion in society of, and the equal opportunity for, all individuals with disabilities.

History.—s. 1, ch. 2008-156.



1003.421 - Recitation of the Declaration of Independence.

1003.421 Recitation of the Declaration of Independence.—

(1) To educate students about the sacrifices made for freedom in the founding of this country and the values on which this country was founded, the last full week of classes in September shall be recognized in public schools as Celebrate Freedom Week. Celebrate Freedom Week must include at least 3 hours of appropriate instruction in each social studies class, as determined by each school district, which instruction shall include an in-depth study of the intent, meaning, and importance of the Declaration of Independence.

(2) To emphasize the importance of this week, at the beginning of each school day or in homeroom, during the last full week of September, public school principals and teachers shall conduct an oral recitation by students of the following words of the Declaration of Independence: “We hold these truths to be self-evident, that all men are created equal, that they are endowed by their Creator with certain unalienable rights, that among these are life, liberty and the pursuit of happiness. That to secure these rights, governments are instituted among men, deriving their just powers from the consent of the governed.”

(3) Student recitation of this statement shall serve to reaffirm the American ideals of individual liberty.

(4) Upon written request by a student’s parent, the student must be excused from the recitation of the Declaration of Independence.

History.—s. 1, ch. 2002-213.



1003.4281 - Early high school graduation.

1003.4281 Early high school graduation.—

(1) The purpose of this section is to provide a student the option of early graduation and receipt of a standard high school diploma if the student earns 24 credits and meets the graduation requirements set forth in s. 1003.4282. For purposes of this section, the term “early graduation” means graduation from high school in less than 8 semesters or the equivalent.

(2) Each district school board shall adopt a policy that provides a high school student the option of early graduation. Each school district shall notify the parent of a student who is eligible to graduate early. A school district may not prohibit a student who meets the requirements of this section from graduating early.

(3) A student who graduates early may continue to participate in school activities and social events and attend and participate in graduation events with the student’s cohort, as if the student were still enrolled in high school. A student who graduates early will be included in class ranking, honors, and award determinations for the student’s cohort. A student who graduates early must comply with district school board rules and policies regarding access to the school facilities and grounds during normal operating hours.

(4) If eligible for a Florida Bright Futures Scholarship Program award under ss. 1009.53-1009.538, a student who graduates from high school midyear may receive an initial award in the spring term following the student’s graduation.

History.—s. 9, ch. 2012-191; s. 16, ch. 2013-27; s. 39, ch. 2014-39; s. 5, ch. 2014-184.



1003.4282 - Requirements for a standard high school diploma.

1003.4282 Requirements for a standard high school diploma.—

(1) TWENTY-FOUR CREDITS REQUIRED.—

(a) Beginning with students entering grade 9 in the 2013-2014 school year, receipt of a standard high school diploma requires successful completion of 24 credits, an International Baccalaureate curriculum, or an Advanced International Certificate of Education curriculum.

(b) The required credits may be earned through equivalent, applied, or integrated courses or career education courses as defined in s. 1003.01(4), including work-related internships approved by the State Board of Education and identified in the course code directory. However, any must-pass assessment requirements must be met. An equivalent course is one or more courses identified by content-area experts as being a match to the core curricular content of another course, based upon review of the Next Generation Sunshine State Standards for that subject. An applied course aligns with Next Generation Sunshine State Standards and includes real-world applications of a career and technical education standard used in business or industry. An integrated course includes content from several courses within a content area or across content areas.

(2) NOTIFICATION REQUIREMENTS.—The school district must notify students and parents, in writing, of the requirements for a standard high school diploma, available designations, and the eligibility requirements for state scholarship programs and postsecondary admissions. The Department of Education shall directly and through the school districts notify registered private schools of public high school course credit and assessment requirements. Each private school must make this information available to students and their parents so they are aware of public high school graduation requirements.

(3) STANDARD HIGH SCHOOL DIPLOMA; COURSE AND ASSESSMENT REQUIREMENTS.—

(a) Four credits in English Language Arts (ELA).—The four credits must be in ELA I, II, III, and IV. A student must pass the statewide, standardized grade 10 Reading assessment or, when implemented, the grade 10 ELA assessment, or earn a concordant score, in order to earn a standard high school diploma.

(b) Four credits in mathematics.—A student must earn one credit in Algebra I and one credit in Geometry. A student’s performance on the statewide, standardized Algebra I end-of-course (EOC) assessment constitutes 30 percent of the student’s final course grade. A student must pass the statewide, standardized Algebra I EOC assessment, or earn a comparative score, in order to earn a standard high school diploma. A student’s performance on the statewide, standardized Geometry EOC assessment constitutes 30 percent of the student’s final course grade. If the state administers a statewide, standardized Algebra II assessment, a student selecting Algebra II must take the assessment, and the student’s performance on the assessment constitutes 30 percent of the student’s final course grade. A student who earns an industry certification for which there is a statewide college credit articulation agreement approved by the State Board of Education may substitute the certification for one mathematics credit. Substitution may occur for up to two mathematics credits, except for Algebra I and Geometry.

(c) Three credits in science.—Two of the three required credits must have a laboratory component. A student must earn one credit in Biology I and two credits in equally rigorous courses. The statewide, standardized Biology I EOC assessment constitutes 30 percent of the student’s final course grade. A student who earns an industry certification for which there is a statewide college credit articulation agreement approved by the State Board of Education may substitute the certification for one science credit, except for Biology I.

(d) Three credits in social studies.—A student must earn one credit in United States History; one credit in World History; one-half credit in economics, which must include financial literacy; and one-half credit in United States Government. The United States History EOC assessment constitutes 30 percent of the student’s final course grade.

(e) One credit in fine or performing arts, speech and debate, or practical arts.—The practical arts course must incorporate artistic content and techniques of creativity, interpretation, and imagination. Eligible practical arts courses are identified in the Course Code Directory.

(f) One credit in physical education.—Physical education must include the integration of health. Participation in an interscholastic sport at the junior varsity or varsity level for two full seasons shall satisfy the one-credit requirement in physical education if the student passes a competency test on personal fitness with a score of “C” or better. The competency test on personal fitness developed by the Department of Education must be used. A district school board may not require that the one credit in physical education be taken during the 9th grade year. Completion of one semester with a grade of “C” or better in a marching band class, in a physical activity class that requires participation in marching band activities as an extracurricular activity, or in a dance class shall satisfy one-half credit in physical education or one-half credit in performing arts. This credit may not be used to satisfy the personal fitness requirement or the requirement for adaptive physical education under an individual education plan (IEP) or 504 plan. Completion of 2 years in a Reserve Officer Training Corps (R.O.T.C.) class, a significant component of which is drills, shall satisfy the one-credit requirement in physical education and the one-credit requirement in performing arts. This credit may not be used to satisfy the personal fitness requirement or the requirement for adaptive physical education under an IEP or 504 plan.

(g) Eight credits in electives.—School districts must develop and offer coordinated electives so that a student may develop knowledge and skills in his or her area of interest, such as electives with a STEM or liberal arts focus. Such electives must include opportunities for students to earn college credit, including industry-certified career education programs or series of career-themed courses that result in industry certification or articulate into the award of college credit, or career education courses for which there is a statewide or local articulation agreement and which lead to college credit.

(4) ONLINE COURSE REQUIREMENT.—At least one course within the 24 credits required under this section must be completed through online learning.

(a) An online course taken in grade 6, grade 7, or grade 8 fulfills the requirements of this subsection. The requirement is met through an online course offered by the Florida Virtual School, a virtual education provider approved by the State Board of Education, a high school, or an online dual enrollment course. A student who is enrolled in a full-time or part-time virtual instruction program under s. 1002.45 meets the requirement.

(b) A district school board or a charter school governing board, as applicable, may offer students the following options to satisfy the online course requirements of this subsection:

1. Completion of a course in which a student earns a nationally recognized industry certification in information technology that is identified on the CAPE Industry Certification Funding List pursuant to s. 1008.44 or passage of the information technology certification examination without enrollment in or completion of the corresponding course or courses, as applicable.

2. Passage of an online content assessment, without enrollment in or completion of the corresponding course or courses, as applicable, by which the student demonstrates skills and competency in locating information and applying technology for instructional purposes.

For purposes of this subsection, a school district may not require a student to take the online course outside the school day or in addition to a student’s courses for a given semester. This subsection does not apply to a student who has an individual education plan under s. 1003.57 which indicates that an online course would be inappropriate or to an out-of-state transfer student who is enrolled in a Florida high school and has 1 academic year or less remaining in high school.

(5) GRADE FORGIVENESS POLICY.—Each district school board shall adopt policies designed to assist students in meeting graduation requirements including grade forgiveness policies. Forgiveness policies for required courses shall be limited to replacing a grade of “D” or “F” with a grade of “C” or higher earned subsequently in the same or comparable course. Forgiveness policies for elective courses shall be limited to replacing a grade of “D” or “F” with a grade of “C” or higher earned subsequently in another course. The only exception to these forgiveness policies shall be made for a student in the middle grades who takes any high school course for high school credit and earns a grade of “C,” “D,” or “F”. In such case, the district forgiveness policy must allow the replacement of the grade with a grade of “C” or higher earned subsequently in the same or comparable course. In all cases of grade forgiveness, only the new grade shall be used in the calculation of the student’s grade point average. Any course grade not replaced according to a district school board forgiveness policy shall be included in the calculation of the cumulative grade point average required for graduation.

(6) AWARD OF A STANDARD HIGH SCHOOL DIPLOMA.—

(a) A student who earns a cumulative grade point average (GPA) of 2.0 on a 4.0 scale and meets the requirements of this section or s. 1002.3105(5) shall be awarded a standard high school diploma in a form prescribed by the State Board of Education.

(b) An adult student in an adult general education program as provided under s. 1004.93 shall be awarded a standard high school diploma if the student meets the requirements of this section or s. 1002.3105(5), except that:

1. One elective credit may be substituted for the one-credit requirement in fine or performing arts, speech and debate, or practical arts.

2. The requirement that two of the science credits include a laboratory component may be waived by the district school board.

3. The one credit in physical education may be substituted with an elective credit.

(c) A student who earns the required 24 credits, or the required 18 credits under s. 1002.3105(5), but fails to pass the assessments required under s. 1008.22(3) or achieve a 2.0 GPA shall be awarded a certificate of completion in a form prescribed by the State Board of Education. However, a student who is otherwise entitled to a certificate of completion may elect to remain in high school either as a full-time student or a part-time student for up to 1 additional year and receive special instruction designed to remedy his or her identified deficiencies.

(7) UNIFORM TRANSFER OF HIGH SCHOOL CREDITS.—Beginning with the 2012-2013 school year, if a student transfers to a Florida public high school from out of country, out of state, a private school, or a home education program and the student’s transcript shows a credit in Algebra I, the student must pass the statewide, standardized Algebra I EOC assessment in order to earn a standard high school diploma unless the student earned a comparative score, passed a statewide assessment in Algebra I administered by the transferring entity, or passed the statewide mathematics assessment the transferring entity uses to satisfy the requirements of the Elementary and Secondary Education Act, 20 U.S.C. s. 6301. If a student’s transcript shows a credit in high school reading or English Language Arts II or III, in order to earn a standard high school diploma, the student must take and pass the statewide, standardized grade 10 Reading assessment or, when implemented, the grade 10 ELA assessment, or earn a concordant score. If a transfer student’s transcript shows a final course grade and course credit in Algebra I, Geometry, Biology I, or United States History, the transferring course final grade and credit shall be honored without the student taking the requisite statewide, standardized EOC assessment and without the assessment results constituting 30 percent of the student’s final course grade.

(8) CAREER EDUCATION COURSES THAT SATISFY HIGH SCHOOL CREDIT REQUIREMENTS.—

(a) Participation in career education courses engages students in their high school education, increases academic achievement, enhances employability, and increases postsecondary success. By July 1, 2014, the department shall develop, for approval by the State Board of Education, multiple, additional career education courses or a series of courses that meet the requirements set forth in s. 1003.493(2), (4), and (5) and this subsection and allow students to earn credit in both the career education course and courses required for high school graduation under this section and s. 1003.4281.

1. The state board must determine if sufficient academic standards are covered to warrant the award of academic credit.

2. Career education courses must include workforce and digital literacy skills and the integration of required course content with practical applications and designated rigorous coursework that results in one or more industry certifications or clearly articulated credit or advanced standing in a 2-year or 4-year certificate or degree program, which may include high school junior and senior year work-related internships or apprenticeships. The department shall negotiate state licenses for material and testing for industry certifications. The instructional methodology used in these courses must be comprised of authentic projects, problems, and activities for contextually learning the academics.

(b) Each school district should take the initiative to work with local workforce boards, local business and industry leaders, and postsecondary institutions to establish partnerships for the purpose of creating career education courses or a series of courses that meet the requirements set forth in s. 1003.493(2), (4), and (5) that students can take to earn required high school course credits. Emphasis should be placed on online coursework and digital literacy. School districts must submit their recommended career education courses to the department for state board approval. School district-recommended career education courses must meet the same rigorous standards as department-developed career education courses in order to be approved by the state board. School districts participating in the development of rigorous career education courses will be able to better address local workforce needs and allow students the opportunity to acquire the knowledge and skills that are needed not only for academic advancement but also for employability purposes.

(c) Regional consortium service organizations established pursuant to s. 1001.451 shall work with school districts, local workforce boards, postsecondary institutions, and local business and industry leaders to create career education courses that meet the requirements set forth in s. 1003.493(2), (4), and (5) and this subsection that students can take to earn required high school course credits. The regional consortium shall submit course recommendations to the department, on behalf of the consortium member districts, for state board approval. A strong emphasis should be placed on online coursework, digital literacy, and workforce literacy as defined in s. 1004.02(26). For purposes of providing students the opportunity to earn industry certifications, consortiums must secure the necessary site licenses and testing contracts for use by member districts.

(9) COHORT TRANSITION TO NEW GRADUATION REQUIREMENTS.—The requirements of this section, in addition to applying to students entering grade 9 in the 2013-2014 school year and thereafter, shall also apply to students entering grade 9 before the 2013-2014 school year, except as otherwise provided in this subsection.

(a) A student entering grade 9 before the 2010-2011 school year must earn:

1. Four credits in English/ELA. A student must pass the statewide, standardized grade 10 Reading assessment, or earn a concordant score, in order to graduate with a standard high school diploma.

2. Four credits in mathematics, which must include Algebra I. A student must pass grade 10 FCAT Mathematics, or earn a concordant score, in order to graduate with a standard high school diploma. A student who takes Algebra I or Geometry after the 2010-2011 school year must take the statewide, standardized EOC assessment for the course but is not required to pass the assessment in order to earn course credit. A student’s performance on the Algebra I or Geometry EOC assessment is not required to constitute 30 percent of the student’s final course grade. A student who earns an industry certification for which there is a statewide college credit articulation agreement approved by the State Board of Education may substitute the certification for one mathematics credit. Substitution may occur for up to two mathematics credits, except for Algebra I.

3. Three credits in science, two of which must have a laboratory component. A student who takes Biology I after the 2010-2011 school year must take the statewide, standardized Biology I EOC assessment but is not required to pass the assessment in order to earn course credit. A student’s performance on the assessment is not required to constitute 30 percent of the student’s final course grade. A student who earns an industry certification for which there is a statewide college credit articulation agreement approved by the State Board of Education may substitute the certification for one science credit.

4. Three credits in social studies of which one credit in World History, one credit in United States History, one-half credit in United States Government, and one-half credit in economics are required. A student who takes United States History after the 2011-2012 school year must take the statewide, standardized United States History EOC assessment, but the student’s performance on the assessment is not required to constitute 30 percent of the student’s final course grade.

5. One credit in fine or performing arts, speech and debate, or practical arts as provided in paragraph (3)(e).

6. One credit in physical education as provided in paragraph (3)(f).

7. Eight credits in electives.

(b) A student entering grade 9 in the 2010-2011 school year must earn:

1. Four credits in English/ELA. A student must pass the statewide, standardized grade 10 Reading assessment, or earn a concordant score, in order to graduate with a standard high school diploma.

2. Four credits in mathematics, which must include Algebra I and Geometry. The statewide, standardized Algebra I EOC assessment constitutes 30 percent of the student’s final course grade. A student who takes Algebra I or Geometry after the 2010-2011 school year must take the statewide, standardized EOC assessment for the course but is not required to pass the assessment in order to earn course credit. A student’s performance on the Geometry EOC assessment is not required to constitute 30 percent of the student’s final course grade. A student who earns an industry certification for which there is a statewide college credit articulation agreement approved by the State Board of Education may substitute the certification for one mathematics credit. Substitution may occur for up to two mathematics credits, except for Algebra I and Geometry.

3. Three credits in science, two of which must have a laboratory component. A student who takes Biology I after the 2010-2011 school year must take the statewide, standardized Biology I EOC assessment but is not required to pass the assessment in order to earn course credit. A student’s performance on the assessment is not required to constitute 30 percent of the student’s final course grade. A student who earns an industry certification for which there is a statewide college credit articulation agreement approved by the State Board of Education may substitute the certification for one science credit, except for Biology I.

4. Three credits in social studies of which one credit in World History, one credit in United States History, one-half credit in United States Government, and one-half credit in economics are required. A student who takes United States History after the 2011-2012 school year must take the statewide, standardized United States History EOC assessment, but the student’s performance on the assessment is not required to constitute 30 percent of the student’s final course grade.

5. One credit in fine or performing arts, speech and debate, or practical arts as provided in paragraph (3)(e).

6. One credit in physical education as provided in paragraph (3)(f).

7. Eight credits in electives.

(c) A student entering grade 9 in the 2011-2012 school year must earn:

1. Four credits in English/ELA. A student must pass the statewide, standardized grade 10 Reading assessment, or earn a concordant score, in order to graduate with a standard high school diploma.

2. Four credits in mathematics, which must include Algebra I and Geometry. A student who takes Algebra I after the 2010-2011 school year must pass the statewide, standardized Algebra I EOC assessment, or earn a comparative score, in order to earn a standard high school diploma. A student who takes Algebra I or Geometry after the 2010-2011 school year must take the statewide, standardized EOC assessment but is not required to pass the Algebra I or Geometry EOC assessment in order to earn course credit. A student’s performance on the Algebra I or Geometry EOC assessment is not required to constitute 30 percent of the student’s final course grade. A student who earns an industry certification for which there is a statewide college credit articulation agreement approved by the State Board of Education may substitute the certification for one mathematics credit. Substitution may occur for up to two mathematics credits, except for Algebra I and Geometry.

3. Three credits in science, two of which must have a laboratory component. One of the science credits must be Biology I. A student who takes Biology I after the 2010-2011 school year must take the statewide, standardized Biology I EOC assessment but is not required to pass the assessment in order to earn course credit. A student’s performance on the assessment is not required to constitute 30 percent of the student’s final course grade. A student who earns an industry certification for which there is a statewide college credit articulation agreement approved by the State Board of Education may substitute the certification for one science credit, except for Biology I.

4. Three credits in social studies of which one credit in World History, one credit in United States History, one-half credit in United States Government, and one-half credit in economics are required. A student who takes United States History after the 2011-2012 school year must take the statewide, standardized United States History EOC assessment, but the student’s performance on the assessment is not required to constitute 30 percent of the student’s final course grade.

5. One credit in fine or performing arts, speech and debate, or practical arts as provided in paragraph (3)(e).

6. One credit in physical education as provided in paragraph (3)(f).

7. Eight credits in electives.

8. One online course as provided in subsection (4).

(d) A student entering grade 9 in the 2012-2013 school year must earn:

1. Four credits in English/ELA. A student must pass the statewide, standardized grade 10 Reading assessment, or earn a concordant score, in order to graduate with a standard high school diploma.

2. Four credits in mathematics, which must include Algebra I and Geometry. A student who takes Algebra I after the 2010-2011 school year must pass the statewide, standardized Algebra I EOC assessment, or earn a comparative score, in order to earn a standard high school diploma. A student who takes Geometry after the 2010-2011 school year must take the statewide, standardized Geometry EOC assessment. A student is not required to pass the statewide, standardized EOC assessment in Algebra I or Geometry in order to earn course credit. A student’s performance on the Algebra I or Geometry EOC assessment is not required to constitute 30 percent of the student’s final course grade. A student who earns an industry certification for which there is a statewide college credit articulation agreement approved by the State Board of Education may substitute the certification for one mathematics credit. Substitution may occur for up to two mathematics credits, except for Algebra I and Geometry.

3. Three credits in science, two of which must have a laboratory component. One of the science credits must be Biology I. A student who takes Biology I after the 2010-2011 school year must take the statewide, standardized Biology I EOC assessment but is not required to pass the assessment to earn course credit. A student’s performance on the assessment is not required to constitute 30 percent of the student’s final course grade. A student who earns an industry certification for which there is a statewide college credit articulation agreement approved by the State Board of Education may substitute the certification for one science credit, except for Biology I.

4. Three credits in social studies of which one credit in World History, one credit in United States History, one-half credit in United States Government, and one-half credit in economics are required. The statewide, standardized United States History EOC assessment constitutes 30 percent of the student’s final course grade.

5. One credit in fine or performing arts, speech and debate, or practical arts as provided in paragraph (3)(e).

6. One credit in physical education as provided in paragraph (3)(f).

7. Eight credits in electives.

8. One online course as provided in subsection (4).

(e) Policy adopted in rule by the district school board may require for any cohort of students that performance on a statewide, standardized EOC assessment constitute 30 percent of a student’s final course grade.

(f) This subsection is repealed July 1, 2020.

(10) STUDENTS WITH DISABILITIES.—Beginning with students entering grade 9 in the 2014-2015 school year, this subsection applies to a student with a disability.

(a) A parent of the student with a disability shall, in collaboration with the individual education plan (IEP) team during the transition planning process pursuant to s. 1003.5716, declare an intent for the student to graduate from high school with either a standard high school diploma or a certificate of completion. A student with a disability who does not satisfy the standard high school diploma requirements pursuant to this section shall be awarded a certificate of completion.

(b) The following options, in addition to the other options specified in this section, may be used to satisfy the standard high school diploma requirements, as specified in the student’s individual education plan:

1. For a student with a disability for whom the IEP team has determined that the Florida Alternate Assessment is the most appropriate measure of the student’s skills:

a. A combination of course substitutions, assessments, industry certifications, other acceleration options, or occupational completion points appropriate to the student’s unique skills and abilities that meet the criteria established by State Board of Education rule.

b. A portfolio of quantifiable evidence that documents a student’s mastery of academic standards through rigorous metrics established by State Board of Education rule. A portfolio may include, but is not limited to, documentation of work experience, internships, community service, and postsecondary credit.

2. For a student with a disability for whom the IEP team has determined that mastery of academic and employment competencies is the most appropriate way for a student to demonstrate his or her skills:

a. Documented completion of the minimum high school graduation requirements, including the number of course credits prescribed by rules of the State Board of Education.

b. Documented achievement of all annual goals and short-term objectives for academic and employment competencies, industry certifications, and occupational completion points specified in the student’s transition plan. The documentation must be verified by the IEP team.

c. Documented successful employment for the number of hours per week specified in the student’s transition plan, for the equivalent of 1 semester, and payment of a minimum wage in compliance with the requirements of the federal Fair Labor Standards Act.

d. Documented mastery of the academic and employment competencies, industry certifications, and occupational completion points specified in the student’s transition plan. The documentation must be verified by the IEP team, the employer, and the teacher. The transition plan must be developed and signed by the student, parent, teacher, and employer before placement in employment and must identify the following:

(I) The expected academic and employment competencies, industry certifications, and occupational completion points;

(II) The criteria for determining and certifying mastery of the competencies;

(III) The work schedule and the minimum number of hours to be worked per week; and

(IV) A description of the supervision to be provided by the school district.

3. Any change to the high school graduation option specified in the student’s IEP must be approved by the parent and is subject to verification for appropriateness by an independent reviewer selected by the parent as provided in s. 1003.572.

(c) A student with a disability who meets the standard high school diploma requirements in this section may defer the receipt of a standard high school diploma if the student:

1. Has an individual education plan that prescribes special education, transition planning, transition services, or related services through age 21; and

2. Is enrolled in accelerated college credit instruction pursuant to s. 1007.27, industry certification courses that lead to college credit, a collegiate high school program, courses necessary to satisfy the Scholar designation requirements, or a structured work-study, internship, or preapprenticeship program.

(d) A student with a disability who receives a certificate of completion and has an individual education plan that prescribes special education, transition planning, transition services, or related services through 21 years of age may continue to receive the specified instruction and services.

(e) Any waiver of the statewide, standardized assessment requirements by the individual education plan team, pursuant to s. 1008.22(3)(c), must be approved by the parent and is subject to verification for appropriateness by an independent reviewer selected by the parent as provided for in s. 1003.572.

The State Board of Education shall adopt rules under ss. 120.536(1) and 120.54 to implement this 1subsection, including rules that establish the minimum requirements for students described in this 1subsection to earn a standard high school diploma. The State Board of Education shall adopt emergency rules pursuant to ss. 120.536(1) and 120.54.

(11) RULES.—The State Board of Education shall adopt rules to implement this section.

History.—s. 17, ch. 2013-27; s. 40, ch. 2014-39; ss. 33, 34, ch. 2014-184; s. 108, ch. 2015-2; s. 4, ch. 2015-6; s. 13, ch. 2016-237.

1Note.—Substituted by the editors for a reference to this “paragraph.”



1003.4285 - Standard high school diploma designations.

1003.4285 Standard high school diploma designations.—

(1) Each standard high school diploma shall include, as applicable, the following designations if the student meets the criteria set forth for the designation:

(a) Scholar designation.—In addition to the requirements of s. 1003.4282, in order to earn the Scholar designation, a student must satisfy the following requirements:

1. Mathematics.—Earn one credit in Algebra II and one credit in statistics or an equally rigorous course. Beginning with students entering grade 9 in the 2014-2015 school year, pass the Algebra II and Geometry statewide, standardized assessments.

2. Science.—Pass the statewide, standardized Biology I EOC assessment and earn one credit in chemistry or physics and one credit in a course equally rigorous to chemistry or physics. However, a student enrolled in an Advanced Placement (AP), International Baccalaureate (IB), or Advanced International Certificate of Education (AICE) Biology course who takes the respective AP, IB, or AICE Biology assessment and earns the minimum score necessary to earn college credit as identified pursuant to s. 1007.27(2) meets the requirement of this subparagraph without having to take the statewide, standardized Biology I EOC assessment.

3. Social studies.—Pass the statewide, standardized United States History EOC assessment. However, a student enrolled in an AP, IB, or AICE course that includes United States History topics who takes the respective AP, IB, or AICE assessment and earns the minimum score necessary to earn college credit as identified pursuant to s. 1007.27(2) meets the requirement of this subparagraph without having to take the statewide, standardized United States History EOC assessment.

4. Foreign language.—Earn two credits in the same foreign language.

5. Electives.—Earn at least one credit in an Advanced Placement, an International Baccalaureate, an Advanced International Certificate of Education, or a dual enrollment course.

(b) Merit designation.—In addition to the requirements of s. 1003.4282, in order to earn the Merit designation, a student must attain one or more industry certifications from the list established under s. 1003.492.

(2) Students and parents shall be provided information about diploma designations through an online education and career planning tool, which allows students to monitor their progress toward the attainment of each designation.

(3) The State Board of Education may make recommendations to the Legislature regarding the establishment of additional designations.

History.—s. 8, ch. 2008-235; s. 4, ch. 2009-40; s. 464, ch. 2011-142; s. 18, ch. 2013-27; s. 8, ch. 2013-35; s. 41, ch. 2014-39; s. 5, ch. 2015-6.



1003.4286 - Award of standard high school diplomas to honorably discharged veterans.

1003.4286 Award of standard high school diplomas to honorably discharged veterans.—Pursuant to rules adopted by the State Board of Education in consultation with the Department of Military Affairs, the Commissioner of Education may award a standard high school diploma to an honorably discharged veteran who has not completed high school graduation requirements.

History.—s. 19, ch. 2013-27.



1003.4295 - Acceleration options.

1003.4295 Acceleration options.—

(1) Each high school shall advise each student of courses through which a high school student can earn college credit, including Advanced Placement, International Baccalaureate, Advanced International Certificate of Education, dual enrollment, early admission, and career academy courses and courses that lead to industry certification, as well as the availability of course offerings through virtual instruction. Students shall also be advised of the early graduation options under s. 1003.4281.

(2) Beginning with the 2011-2012 school year, each high school shall offer an International Baccalaureate Program, an Advanced International Certificate of Education Program, or a combination of at least four courses in dual enrollment or Advanced Placement, including one course each in English, mathematics, science, and social studies. To meet this requirement, school districts may provide courses through virtual instruction, if the virtual course significantly integrates postsecondary level content for which a student may earn college credit, as determined by the Department of Education, and for which a standardized end-of-course assessment, as approved by the department, is administered.

(3) The Credit Acceleration Program (CAP) is created for the purpose of allowing a student to earn high school credit in courses required for high school graduation through passage of an end-of-course assessment administered under s. 1008.22, an Advanced Placement Examination, or a College Level Examination Program (CLEP). Notwithstanding s. 1003.436, a school district shall award course credit to a student who is not enrolled in the course, or who has not completed the course, if the student attains a passing score on the corresponding end-of-course assessment, Advanced Placement Examination, or CLEP. The school district shall permit a public school or home education student who is not enrolled in the course, or who has not completed the course, to take the assessment or examination during the regular administration of the assessment or examination.

History.—s. 5, ch. 2010-22; s. 10, ch. 2012-191; s. 21, ch. 2013-27; s. 20, ch. 2016-237.



1003.432 - Florida Seal of Biliteracy Program for high school graduates.

1003.432 Florida Seal of Biliteracy Program for high school graduates.—

(1) As used in this section, the term:

(a) “Biliteracy” means attainment of a high level of competency in listening, speaking, reading, and writing in one or more foreign languages in addition to English, which is signified on a high school graduate’s diploma and transcript as either a Gold Seal of Biliteracy or a Silver Seal of Biliteracy.

(b) “Foreign language” means a language other than English and includes American Sign Language, classical languages, and indigenous languages.

(c) “Gold” means the highest level of competency certified by the Florida Seal of Biliteracy Program.

(d) “Silver” means the second-highest level of competency certified by the Florida Seal of Biliteracy Program.

(2) The Florida Seal of Biliteracy Program is established to recognize a high school graduate who has attained a high level of competency in listening, speaking, reading, and writing in one or more foreign languages in addition to English. The Commissioner of Education shall award the Seal of Biliteracy upon graduation to a high school student who meets the qualifications in this section. The seal must differentiate between two levels of competency, designated as Gold and Silver, which must be at least as rigorous as is recommended in the biliteracy seal guidelines established by national organizations supporting foreign languages instruction.

(3) The purpose of the Florida Seal of Biliteracy Program is to:

(a) Encourage students to study foreign languages.

(b) Certify attainment of biliteracy.

(c) Provide employers with a method of identifying an individual with biliteracy skills who is seeking employment.

(d) Provide a postsecondary institution with a method of recognizing an applicant with biliteracy skills who is seeking admission to the postsecondary institution.

(e) Recognize and promote foreign language instruction in public schools.

(f) Affirm the value of diversity, honor multiple cultures and foreign languages, and strengthen the relationships between multiple cultures in a community.

(4) Beginning with the 2016-2017 school year, the Gold Seal of Biliteracy or the Silver Seal of Biliteracy must be awarded to a high school student who has earned a standard high school diploma and who:

(a) Has earned four foreign language course credits in the same foreign language with a cumulative 3.0 grade point average or higher on a 4.0 scale;

(b) Has achieved a qualifying score on a foreign language assessment; or

(c) Has satisfied alternative requirements as determined by the State Board of Education pursuant to subsection (8).

(5) The Commissioner of Education shall:

(a) Prepare and provide to each school district an appropriate insignia to be affixed to the student’s diploma indicating that the student has been awarded the Gold Seal of Biliteracy or the Silver Seal of Biliteracy.

(b) Provide information necessary for a school district to successfully implement the program.

(6) Each school district shall:

(a) Maintain appropriate records to identify a student who has met the requirements to receive the Gold Seal of Biliteracy or the Silver Seal of Biliteracy.

(b) Provide the Commissioner of Education with the number of students who have met the requirements to receive the Gold Seal of Biliteracy or the Silver Seal of Biliteracy.

(c) Affix the appropriate insignia to the student’s diploma and indicate on the student’s transcript that the student has earned the Gold Seal of Biliteracy or the Silver Seal of Biliteracy.

(7) A school district or the Department of Education may not charge a fee for the Gold Seal of Biliteracy or the Silver Seal of Biliteracy.

(8) The State Board of Education shall adopt rules to implement this section. Such rules, at a minimum, must include:

(a) A process to confirm a student’s successful completion of the requirements in subsection (4).

(b) The assessments and corresponding passing scores required to earn the Gold Seal of Biliteracy or the Silver Seal of Biliteracy, which may not be lower than the passing scores on at least one of the following:

1. An International Baccalaureate examination in the foreign language;

2. An Advanced Placement examination in the foreign language;

3. An SAT Subject Test examination in the foreign language; or

4. An Advanced International Certificate of Education examination in the foreign language.

(c) Alternative requirements a student may satisfy to demonstrate equivalent competency in a foreign language, including requirements a student whose native language is not English may satisfy to demonstrate competency in his or her native language to earn the Gold Seal of Biliteracy or the Silver Seal of Biliteracy.

(d) A process to award foreign language course credits to a student who was not enrolled in a foreign language course or who did not complete the course but has demonstrated competency in a foreign language as provided in this subsection.

History.—s. 40, ch. 2016-237.



1003.433 - Learning opportunities for out-of-state and out-of-country transfer students and students needing additional instruction to meet high school graduation requirements.

1003.433 Learning opportunities for out-of-state and out-of-country transfer students and students needing additional instruction to meet high school graduation requirements.—

(1) Students who enter a Florida public school at the 11th or 12th grade from out of state or out of country shall not be required to spend additional time in a Florida public school in order to meet the high school course requirements if the student has met all requirements of the school district, state, or country from which he or she is transferring. Such students who are not proficient in English should receive immediate and intensive instruction in English language acquisition. However, to receive a standard high school diploma, a transfer student must earn a 2.0 grade point average and meet the requirements under s. 1008.22.

(2) Students who earn the required 24 credits for the standard high school diploma except for passage of any must-pass assessment under s. 1003.4282 or s. 1008.22 or an alternate assessment by the end of grade 12 must be provided the following learning opportunities:

(a) Participation in an accelerated high school equivalency diploma preparation program during the summer.

(b) Upon receipt of a certificate of completion, be allowed to take the College Placement Test and be admitted to developmental education or credit courses at a Florida College System institution, as appropriate.

(c) Participation in an adult general education program as provided in s. 1004.93 for such time as the student requires to master English, reading, mathematics, or any other subject required for high school graduation. A student attending an adult general education program shall have the opportunity to take any must-pass assessment under s. 1003.4282 or s. 1008.22 an unlimited number of times in order to receive a standard high school diploma.

(3) Students who have been enrolled in an ESOL program for less than 2 school years and have met all requirements for the standard high school diploma except for passage of any must-pass assessment under s. 1003.4282 or s. 1008.22 or alternate assessment may receive immersion English language instruction during the summer following their senior year. Students receiving such instruction are eligible to take the required assessment or alternate assessment and receive a standard high school diploma upon passage of the required assessment or alternate assessment. This subsection shall be implemented to the extent funding is provided in the General Appropriations Act.

History.—s. 1, ch. 2003-413; s. 11, ch. 2008-235; s. 34, ch. 2011-5; s. 23, ch. 2013-27; s. 10, ch. 2013-35; s. 7, ch. 2013-51.



1003.435 - High school equivalency diploma program.

1003.435 High school equivalency diploma program.—

(1) The State Board of Education shall adopt rules that prescribe performance standards and provide for comprehensive examinations to be administered to candidates for high school equivalency diplomas. Such rules shall include, but are not limited to, provisions for fees, frequency of examinations, and procedures for retaking an examination upon unsatisfactory performance.

(2) The department may award high school equivalency diplomas to candidates who meet the performance standards prescribed by the State Board of Education.

(3) Each district school board shall offer and administer the high school equivalency diploma examinations and the subject area examinations to all candidates pursuant to rules of the State Board of Education.

(4) A candidate for a high school equivalency diploma shall be at least 18 years of age on the date of the examination, except that in extraordinary circumstances, as provided for in rules of the district school board of the district in which the candidate resides or attends school, a candidate may take the examination after reaching the age of 16.

(5) Each district school board shall develop, in cooperation with the area Florida College System institution board of trustees, a plan for the provision of advanced instruction for those students who attain satisfactory performance on the high school equivalency examination or the subject area examinations or who demonstrate through other means a readiness to engage in postsecondary-level academic work. The plan shall include provisions for the equitable distribution of generated funds to cover personnel, maintenance, and other costs of offering the advanced instruction. Priority shall be given to programs of advanced instruction offered in high school facilities.

(6) All high school equivalency diplomas issued under the provisions of this section shall have equal status with other high school diplomas for all state purposes, including admission to any state university or Florida College System institution.

History.—s. 133, ch. 2002-387; s. 35, ch. 2011-5; s. 24, ch. 2013-27.



1003.436 - Definition of “credit.”

1003.436 Definition of “credit.”—

(1)(a) For the purposes of requirements for high school graduation, one full credit means a minimum of 135 hours of bona fide instruction in a designated course of study that contains student performance standards, except as otherwise provided through the Credit Acceleration Program (CAP) under s. 1003.4295(3). One full credit means a minimum of 120 hours of bona fide instruction in a designated course of study that contains student performance standards for purposes of meeting high school graduation requirements in a district school that has been authorized to implement block scheduling by the district school board. The State Board of Education shall determine the number of postsecondary credit hours earned through dual enrollment pursuant to s. 1007.271 that satisfy the requirements of a dual enrollment articulation agreement according to s. 1007.271(21) and that equal one full credit of the equivalent high school course identified pursuant to s. 1007.271(9).

(b) The hourly requirements for one-half credit are one-half the requirements specified in paragraph (a).

(2) In awarding credit for high school graduation, each district school board shall maintain a one-half credit earned system that shall include courses provided on a full-year basis. A student enrolled in a full-year course shall receive one-half credit if the student successfully completes either the first half or the second half of a full-year course but fails to successfully complete the other half of the course and the averaging of the grades obtained in each half would not result in a passing grade. A student enrolled in a full-year course shall receive a full credit if the student successfully completes either the first half or the second half of a full-year course but fails to successfully complete the other half of the course and the averaging of the grades obtained in each half would result in a passing grade, provided that such additional requirements specified in district school board policies, such as class attendance, homework, participation, and other indicators of performance, shall be successfully completed by the student.

History.—s. 134, ch. 2002-387; s. 14, ch. 2003-391; s. 11, ch. 2012-191; s. 25, ch. 2013-27.



1003.437 - Middle and high school grading system.

1003.437 Middle and high school grading system.—The grading system and interpretation of letter grades used to measure student success in grade 6 through grade 12 courses for students in public schools shall be as follows:

(1) Grade “A” equals 90 percent through 100 percent, has a grade point average value of 4, and is defined as “outstanding progress.”

(2) Grade “B” equals 80 percent through 89 percent, has a grade point average value of 3, and is defined as “above average progress.”

(3) Grade “C” equals 70 percent through 79 percent, has a grade point average value of 2, and is defined as “average progress.”

(4) Grade “D” equals 60 percent through 69 percent, has a grade point average value of 1, and is defined as “lowest acceptable progress.”

(5) Grade “F” equals zero percent through 59 percent, has a grade point average value of zero, and is defined as “failure.”

(6) Grade “I” equals zero percent, has a grade point average value of zero, and is defined as “incomplete.”

For the purposes of class ranking, district school boards may exercise a weighted grading system pursuant to s. 1007.271.

History.—s. 135, ch. 2002-387; s. 25, ch. 2006-74; s. 12, ch. 2012-191.



1003.44 - Patriotic programs; rules.

1003.44 Patriotic programs; rules.—

(1) Each district school board may adopt rules to require, in all of the schools of the district, programs of a patriotic nature to encourage greater respect for the government of the United States and its national anthem and flag, subject always to other existing pertinent laws of the United States or of the state. When the national anthem is played, students and all civilians shall stand at attention, men removing the headdress, except when such headdress is worn for religious purposes. The pledge of allegiance to the flag, “I pledge allegiance to the flag of the United States of America and to the republic for which it stands, one nation under God, indivisible, with liberty and justice for all,” shall be rendered by students standing with the right hand over the heart. The pledge of allegiance to the flag shall be recited at the beginning of the day in each public elementary, middle, and high school in the state. Each student shall be informed by a written notice published in the student handbook or a similar publication pursuant to s. 1006.07(2) that the student has the right not to participate in reciting the pledge. Upon written request by his or her parent, the student must be excused from reciting the pledge, including standing and placing the right hand over his or her heart. When the pledge is given, unexcused students must show full respect to the flag by standing at attention, men removing the headdress, except when such headdress is worn for religious purposes, as provided by Pub. L. ch. 77-435, s. 7, approved June 22, 1942, 56 Stat. 377, as amended by Pub. L. ch. 77-806, 56 Stat. 1074, approved December 22, 1942.

(2) Each district school board may allow any teacher or administrator to read, or to post in a public school building or classroom or at any school-related event, any excerpt or portion of the following historic material: the national motto; the national anthem; the pledge of allegiance; the Constitution of the State of Florida, including the Preamble; the Constitution of the United States, including the Preamble; the Bill of Rights; the Declaration of Independence; the Mayflower Compact; the Emancipation Proclamation; the writings, speeches, documents, and proclamations of the presidents of the United States, the signers of the Constitution of the United States and the Declaration of Independence, and civil rights leaders; and decisions of the United States Supreme Court. However, any material that is read, posted, or taught pursuant to this provision may be presented only from a historical perspective and in a nonproselytizing manner. When less than an entire document is used, the excerpt or portion must include as much material as is reasonably necessary to reflect the sentiment of the entire document and avoid expressing statements out of the context in which they were originally made. If the material refers to laws or judicial decisions that have been superseded, the material must be accompanied by a statement indicating that such law or decision is no longer the law of the land. No material shall be selected to advance a particular religious, political, or sectarian purpose. The department shall distribute a copy of this section to each district school board, whereupon each district school superintendent shall distribute a copy to all teachers and administrators.

History.—s. 137, ch. 2002-387; s. 39, ch. 2016-237.



1003.45 - Permitting study of the Bible and religion; permitting brief meditation period.

1003.45 Permitting study of the Bible and religion; permitting brief meditation period.—

(1) The district school board may install in the public schools in the district a secular program of education including, but not limited to, an objective study of the Bible and of religion.

(2) The district school board may provide that a brief period, not to exceed 2 minutes, for the purpose of silent prayer or meditation be set aside at the start of each school day or each school week in the public schools in the district.

History.—s. 138, ch. 2002-387.



1003.4505 - Protection of school speech.

1003.4505 Protection of school speech.—District school boards, administrative personnel, and instructional personnel are prohibited from taking affirmative action, including, but not limited to, the entry into any agreement, that infringes or waives the rights or freedoms afforded to instructional personnel, school staff, or students by the First Amendment to the United States Constitution, in the absence of the express written consent of any individual whose constitutional rights would be impacted by such infringement or waiver.

History.—s. 1, ch. 2010-214.



1003.451 - Junior Reserve Officers’ Training Corps; military recruiters; access to public school campuses.

1003.451 Junior Reserve Officers’ Training Corps; military recruiters; access to public school campuses.—

(1) A school district may not ban any branch of the United States Armed Forces or the United States Department of Homeland Security from establishing, maintaining, or operating a unit of the Junior Reserve Officers’ Training Corps at a public high school in the district.

(2)(a) A school district shall allow a student attending a public high school in the district to enroll in the Junior Reserve Officers’ Training Corps at another public high school in the district unless:

1. The student’s school offers the Junior Reserve Officers’ Training Corps for any branch of the United States Armed Forces or United States Department of Homeland Security;

2. The student does not meet the Junior Reserve Officers’ Training Corps’ minimum enrollment qualifications; or

3. Scheduling of the student’s courses of study does not allow the student to attend the Junior Reserve Officers’ Training Corps at another public high school in the district.

(b) This subsection does not require a school district to provide transportation for a student to attend the Junior Reserve Officers’ Training Corps at another public high school in the district.

(3)(a) A school district shall grant military recruiters of the United States Armed Forces and United States Department of Homeland Security the same access to secondary school students, and to school facilities and grounds, which the district grants to postsecondary educational institutions or prospective employers of students.

(b) A school district shall, as required in 20 U.S.C. s. 7908(a)(1), grant military recruiters access to the names, addresses, and telephone listings of secondary school students, except, the district shall comply with a student’s or parent’s request under 20 U.S.C. s. 7908(a)(2) or s. 1002.22 not to release the student’s information without prior written parental consent.

(4) The State Board of Education shall enforce this section under s. 1008.32.

History.—s. 1, ch. 2008-73; s. 6, ch. 2009-239; s. 5, ch. 2014-21; s. 43, ch. 2014-39.



1003.453 - School wellness and physical education policies; nutrition guidelines.

1003.453 School wellness and physical education policies; nutrition guidelines.—

(1) Each school district shall electronically submit its local school wellness policy to the Department of Agriculture and Consumer Services and its physical education policy required under s. 1003.455 to the Department of Education. Each school district shall annually review its local school wellness policy and physical education policy and provide a procedure for public input and revisions. In addition, each school district shall provide its revised local school wellness policy and revised physical education policy to the applicable department when a change or revision is made.

(2) The department must provide on its website links to resources that include information regarding:

(a) Classroom instruction on the benefits of exercise and healthful eating.

(b) Classroom instruction on the health hazards of using tobacco and being exposed to tobacco smoke.

(c) The eight components of a coordinated school health program, including health education, physical education, health services, and nutrition services.

(d) The core measures for school health and wellness, such as the School Health Index.

(e) Access for each student to the nutritional content of foods and beverages and to healthful food choices in accordance with the dietary guidelines of the United States Department of Agriculture. This information shall also be accessible from the website of the Department of Agriculture and Consumer Services.

(f) Multiple examples of school wellness policies for school districts.

(g) Examples of wellness classes that provide nutrition education for teachers and school support staff, including encouragement to provide classes that are taught by a licensed nutrition professional from the school nutrition department.

(3) School districts are encouraged to provide basic training in first aid, including cardiopulmonary resuscitation, for all students, beginning in grade 6 and every 2 years thereafter. Private and public partnerships for providing training or necessary funding are encouraged.

History.—s. 18, ch. 2006-301; s. 8, ch. 2011-217; s. 11, ch. 2013-35; s. 40, ch. 2013-226.



1003.455 - Physical education; assessment.

1003.455 Physical education; assessment.—

(1) It is the responsibility of each district school board to develop a physical education program that stresses physical fitness and encourages healthful, active lifestyles and to encourage all students in prekindergarten through grade 12 to participate in physical education. Physical education shall consist of physical activities of at least a moderate intensity level and for a duration sufficient to provide a significant health benefit to students, subject to the differing capabilities of students. All physical education programs and curricula must be reviewed by a certified physical education instructor.

(2) Each district school board shall adopt a written physical education policy that details the school district’s physical education program, the expected program outcomes, the benefits of physical education, and the availability of one-on-one counseling concerning the benefits of physical education.

(3) Each district school board shall provide 150 minutes of physical education each week for students in kindergarten through grade 5 and for students in grade 6 who are enrolled in a school that contains one or more elementary grades so that on any day during which physical education instruction is conducted there are at least 30 consecutive minutes per day. Beginning with the 2009-2010 school year, the equivalent of one class period per day of physical education for one semester of each year is required for students enrolled in grades 6 through 8. Students enrolled in such instruction shall be reported through the periodic student membership surveys, and records of such enrollment shall be audited pursuant to s. 1010.305. Such instruction may be provided by any instructional personnel as defined in s. 1012.01(2), regardless of certification, who are designated by the school principal.

(4) The requirement in subsection (3) shall be waived for a student who meets one of the following criteria:

(a) The student is enrolled or required to enroll in a remedial course.

(b) The student’s parent indicates in writing to the school that:

1. The parent requests that the student enroll in another course from among those courses offered as options by the school district; or

2. The student is participating in physical activities outside the school day which are equal to or in excess of the mandated requirement.

(5) Each school district shall notify the student’s parent of the options available under subsection (4) before scheduling the student to participate in physical education.

History.—s. 4, ch. 2004-255; s. 19, ch. 2006-301; s. 3, ch. 2007-28; s. 2, ch. 2008-94.



1003.46 - Health education; instruction in acquired immune deficiency syndrome.

1003.46 Health education; instruction in acquired immune deficiency syndrome.—

(1) Each district school board may provide instruction in acquired immune deficiency syndrome education as a specific area of health education. Such instruction may include, but is not limited to, the known modes of transmission, signs and symptoms, risk factors associated with acquired immune deficiency syndrome, and means used to control the spread of acquired immune deficiency syndrome. The instruction shall be appropriate for the grade and age of the student and shall reflect current theory, knowledge, and practice regarding acquired immune deficiency syndrome and its prevention.

(2) Throughout instruction in acquired immune deficiency syndrome, sexually transmitted diseases, or health education, when such instruction and course material contains instruction in human sexuality, a school shall:

(a) Teach abstinence from sexual activity outside of marriage as the expected standard for all school-age students while teaching the benefits of monogamous heterosexual marriage.

(b) Emphasize that abstinence from sexual activity is a certain way to avoid out-of-wedlock pregnancy, sexually transmitted diseases, including acquired immune deficiency syndrome, and other associated health problems.

(c) Teach that each student has the power to control personal behavior and encourage students to base actions on reasoning, self-esteem, and respect for others.

(d) Provide instruction and material that is appropriate for the grade and age of the student.

History.—s. 139, ch. 2002-387.



1003.47 - Biological experiments on living subjects.

1003.47 Biological experiments on living subjects.—

(1) It is the intent of the Legislature with respect to biological experiments involving living subjects by students in grades K through 12 that:

(a) No surgery or dissection shall be performed on any living mammalian vertebrate or bird. Dissection may be performed on nonliving mammals or birds secured from a recognized source of such specimens and under supervision of qualified instructors. Students may be excused upon written request of a parent.

(b) Lower orders of life and invertebrates may be used in such experiments.

(c) Nonmammalian vertebrates, excluding birds, may be used in biological experiments, provided that physiological harm does not result from such experiments. Anatomical studies shall only be conducted on models that are anatomically correct for the animal being studied or on nonliving nonmammalian vertebrates secured and from a recognized source of such specimens and under the supervision of qualified instructors. Students may be excused from such experiments upon written request of the parent.

(d) Observational studies of animals in the wild or in zoological parks, gardens, or aquaria, or of pets, fish, domestic animals, or livestock may be conducted.

(e) Studies of vertebrate animal cells, such as red blood cells or other tissue cells, plasma or serum, or anatomical specimens, such as organs, tissues, or skeletons, purchased or acquired from biological supply houses or research facilities or from wholesale or retail establishments that supply carcasses or parts of food animals may be conducted.

(f) Normal physiological and behavioral studies of the human animal may be conducted, provided that such projects are carefully selected so that neither physiological nor psychological harm to the subject can result from such studies.

(g) All experiments shall be carried out under the supervision of a competent science teacher who shall be responsible for ensuring that the student has the necessary comprehension for the study to be undertaken. Whenever feasible, specifically qualified experts in the field should be consulted.

(h) Live animals on the premises of public and private elementary, middle, and high schools shall be housed and cared for in a humane and safe manner. Animals shall not remain on the premises of any school during periods when such school is not in session, unless adequate care is provided for such animals.

(2) The provisions of this section shall not be construed to prohibit or constrain conventional instruction in the normal practices of animal husbandry or exhibition of any livestock in connection with any agricultural program or instruction of advanced students participating in advanced research, scientific studies, or projects.

(3) If any instructional employee of a public high school or career center knowingly or intentionally fails or refuses to comply with any of the provisions of this section, the district school board may suspend, dismiss, return to annual contract, or otherwise discipline such employee as provided in s. 1012.22(1)(f) in accordance with procedures established in chapter 1012. If any instructional employee of any private school knowingly or intentionally fails or refuses to comply with the provisions of this section, the governing authority of the private school may suspend, dismiss, or otherwise discipline such employee in accordance with its standard personnel procedures.

History.—s. 140, ch. 2002-387; s. 84, ch. 2004-357.



1003.48 - Instruction in operation of motor vehicles.

1003.48 Instruction in operation of motor vehicles.—

(1) A course of study and instruction in the safe and lawful operation of a motor vehicle shall be made available by each district school board to students in the secondary schools in the state. The secondary school shall provide preferential enrollment to a student who is in the custody of the Department of Children and Families if the student maintains appropriate progress as required by the school. As used in this section, the term “motor vehicle” has the same meaning as in s. 320.01(1)(a) and includes motorcycles and mopeds. Instruction in motorcycle or moped operation may be limited to classroom instruction. The course may not be made a part of, or a substitute for, any of the minimum requirements for graduation.

(2) In order to make such a course available to any secondary school student, the district school board may use any one of the following procedures or any combination thereof:

(a) Use instructional personnel employed by the district school board.

(b) Contract with a commercial driving school licensed under chapter 488.

(c) Contract with an instructor certified under chapter 488.

(3) District school boards shall earn funds on full-time equivalent students at the appropriate basic program cost factor, regardless of the method by which such courses are offered.

(4) For the purpose of financing the driver education program in the secondary schools, there shall be levied an additional 50 cents per year to the driver license fee required by s. 322.21. The additional fee shall be promptly remitted to the Department of Highway Safety and Motor Vehicles, which shall transmit the fee to the Chief Financial Officer to be deposited in the General Revenue Fund.

(5) The district school board shall prescribe standards for the course required by this section and for instructional personnel directly employed by the district school board. A certified instructor or licensed commercial driving school is sufficiently qualified and is not required to meet any standards in lieu of or in addition to those prescribed under chapter 488.

History.—s. 141, ch. 2002-387; s. 1947, ch. 2003-261; s. 4, ch. 2014-166.



1003.49 - Graduation and promotion requirements for publicly operated schools.

1003.49 Graduation and promotion requirements for publicly operated schools.—

(1) Each state or local public agency, including the Department of Children and Families, the Department of Corrections, the boards of trustees of universities and Florida College System institutions, and the Board of Trustees of the Florida School for the Deaf and the Blind, which agency is authorized to operate educational programs for students at any level of grades kindergarten through 12, shall be subject to all applicable requirements of ss. 1002.3105(5), 1003.4281, 1003.4282, 1008.23, and 1008.25. Within the content of these cited statutes each such state or local public agency or entity shall be considered a “district school board.”

(2) The Commissioner of Education shall establish procedures to extend the state-administered assessment program to school programs operated by such state or local public agencies or entities in the same manner and to the same extent as such program is administered in each district school system.

History.—s. 142, ch. 2002-387; s. 36, ch. 2011-5; s. 48, ch. 2013-35; s. 180, ch. 2014-17; s. 367, ch. 2014-19; s. 44, ch. 2014-39.



1003.491 - Florida Career and Professional Education Act.

1003.491 Florida Career and Professional Education Act.—The Florida Career and Professional Education Act is created to provide a statewide planning partnership between the business and education communities in order to attract, expand, and retain targeted, high-value industry and to sustain a strong, knowledge-based economy.

(1) The primary purpose of the Florida Career and Professional Education Act is to:

(a) Improve middle and high school academic performance by providing rigorous and relevant curriculum opportunities;

(b) Provide rigorous and relevant career-themed courses that articulate to postsecondary-level coursework and lead to industry certification;

(c) Support local and regional economic development;

(d) Respond to Florida’s critical workforce needs; and

(e) Provide state residents with access to high-wage and high-demand careers.

(2) Each district school board shall develop, in collaboration with local workforce development boards, economic development agencies, and postsecondary institutions approved to operate in the state, a strategic 3-year plan to address and meet local and regional workforce demands. If involvement of a local workforce development board or an economic development agency in the strategic plan development is not feasible, the local school board, with the approval of the Department of Economic Opportunity, shall collaborate with the most appropriate regional business leadership board. Two or more school districts may collaborate in the development of the strategic plan and offer career-themed courses, as defined in s. 1003.493(1)(b), or a career and professional academy as a joint venture. The strategic plan must describe in detail provisions for the efficient transportation of students, the maximum use of shared resources, access to courses aligned to state curriculum standards through virtual education providers legislatively authorized to provide part-time instruction to middle school students, and an objective review of proposed career and professional academy courses and other career-themed courses to determine if the courses will lead to the attainment of industry certifications included on the Industry Certified Funding List pursuant to rules adopted by the State Board of Education. Each strategic plan shall be reviewed, updated, and jointly approved every 3 years by the local school district, local workforce development boards, economic development agencies, and state-approved postsecondary institutions.

(3) The strategic 3-year plan developed jointly by the local school district, local workforce development boards, economic development agencies, and state-approved postsecondary institutions shall be constructed and based on:

(a) Research conducted to objectively determine local and regional workforce needs for the ensuing 3 years, using labor projections of the United States Department of Labor and the Department of Economic Opportunity;

(b) Strategies to develop and implement career academies or career-themed courses based on those careers determined to be high-wage, high-skill, and high-demand;

(c) Strategies to provide shared, maximum use of private sector facilities and personnel;

(d) Strategies that ensure instruction by industry-certified faculty and standards and strategies to maintain current industry credentials and for recruiting and retaining faculty to meet those standards;

(e) Strategies to provide personalized student advisement, including a parent-participation component, and coordination with middle grades to promote and support career-themed courses and education planning as required under s. 1003.4156;

(f) Alignment of requirements for middle school career planning under s. 1003.4156(1)(e), middle and high school career and professional academies or career-themed courses leading to industry certification or postsecondary credit, and high school graduation requirements;

(g) Provisions to ensure that career-themed courses and courses offered through career and professional academies are academically rigorous, meet or exceed appropriate state-adopted subject area standards, result in attainment of industry certification, and, when appropriate, result in postsecondary credit;

(h) Plans to sustain and improve career-themed courses and career and professional academies;

(i) Strategies to improve the passage rate for industry certification examinations if the rate falls below 50 percent;

(j) Strategies to recruit students into career-themed courses and career and professional academies which include opportunities for students who have been unsuccessful in traditional classrooms but who are interested in enrolling in career-themed courses or a career and professional academy. School boards shall provide opportunities for students who may be deemed as potential dropouts to enroll in career-themed courses or participate in career and professional academies;

(k) Strategies to provide sufficient space within academies to meet workforce needs and to provide access to all interested and qualified students;

(l) Strategies to implement career-themed courses or career and professional academy training that lead to industry certification in juvenile justice education programs;

(m) Opportunities for high school students to earn weighted or dual enrollment credit for higher-level career and technical courses;

(n) Promotion of the benefits of the Gold Seal Bright Futures Scholarship;

(o) Strategies to ensure the review of district pupil-progression plans and to amend such plans to include career-themed courses and career and professional academy courses and to include courses that may qualify as substitute courses for core graduation requirements and those that may be counted as elective courses;

(p) Strategies to provide professional development for secondary certified school counselors on the benefits of career and professional academies and career-themed courses that lead to industry certification; and

(q) Strategies to redirect appropriated career funding in secondary and postsecondary institutions to support career academies and career-themed courses that lead to industry certification.

(4) The State Board of Education shall establish a process for the continual and uninterrupted review of newly proposed core secondary courses and existing courses requested to be considered as core courses to ensure that sufficient rigor and relevance is provided for workforce skills and postsecondary education and aligned to state curriculum standards.

(a) The review of newly proposed core secondary courses shall be the responsibility of a curriculum review committee whose membership is approved by CareerSource Florida, Inc. The membership of the committee shall include:

1. Three certified high school counselors recommended by the Florida Association of Student Services Administrators.

2. Three assistant superintendents for curriculum and instruction, recommended by the Florida Association of District School Superintendents, who serve in districts that operate successful career and professional academies pursuant to s. 1003.492 or a successful series of courses that lead to industry certification. Committee members in this category shall employ the expertise of appropriate subject area specialists in the review of proposed courses.

3. Three workforce representatives recommended by the Department of Economic Opportunity.

4. Three admissions directors of postsecondary institutions accredited by the Southern Association of Colleges and Schools, representing both public and private institutions.

5. The Commissioner of Education, or his or her designee, who is responsible for K-12 curriculum and instruction and shall employ the expertise of appropriate subject area specialists in the review of proposed courses.

(b) The curriculum review committee shall review newly proposed core courses electronically. Each proposed core course shall be approved or denied within 30 days after submission by a district school board or local workforce development board. All courses approved as core courses for purposes of middle school promotion and high school graduation shall be immediately added to the Course Code Directory. Approved core courses shall also be reviewed and considered for approval for dual enrollment credit. The Board of Governors and the Commissioner of Education shall jointly recommend an annual deadline for approval of new core courses to be included for purposes of postsecondary admissions and dual enrollment credit the following academic year. The State Board of Education shall establish an appeals process in the event that a proposed course is denied which shall require a consensus ruling by the Department of Economic Opportunity and the Commissioner of Education within 15 days.

History.—s. 143, ch. 2002-387; s. 3, ch. 2004-357; s. 26, ch. 2006-74; s. 1, ch. 2007-216; s. 460, ch. 2011-142; s. 20, ch. 2011-175; s. 13, ch. 2012-191; s. 27, ch. 2013-27; s. 6, ch. 2013-89; s. 52, ch. 2015-98; s. 47, ch. 2016-216.



1003.492 - Industry-certified career education programs.

1003.492 Industry-certified career education programs.—

(1) Secondary schools offering career-themed courses, as defined in s. 1003.493(1)(b), and career and professional academies shall be coordinated with the relevant and appropriate industry to prepare a student for further education or for employment in that industry.

(2) Industry certification as used in this section is a voluntary process through which students are assessed by an independent, third-party certifying entity using predetermined standards for knowledge, skills, and competencies, resulting in the award of a credential that is nationally recognized and must be at least one of the following:

(a) Within an industry that addresses a critical local or statewide economic need;

(b) Linked to an occupation that is included in the workforce system’s targeted occupation list; or

(c) Linked to an occupation that is identified as emerging.

(3) The State Board of Education shall use the expertise of CareerSource Florida, Inc., and the Department of Agriculture and Consumer Services to develop and adopt rules pursuant to ss. 120.536(1) and 120.54 for implementing an industry certification process.

(a) For nonfarm occupations, industry certification must be based upon the highest available national standards for specific industry certification to ensure student skill proficiency and to address emerging labor market and industry trends. A local workforce development board or a school principal may apply to CareerSource Florida, Inc., to request additions to the approved list of industry certifications based on high-skill, high-wage, and high-demand job requirements in the local economy.

(b) For farm occupations submitted pursuant to s. 570.07, industry certification must demonstrate student skill proficiency and be based upon the best available data to address critical local or statewide economic needs.

(4) The list of industry certifications approved by CareerSource Florida, Inc., the Department of Agriculture and Consumer Services, and the Department of Education shall be published and updated annually by a date certain, to be included in the adopted rule.

(5) The Department of Education shall collect student achievement and performance data in industry-certified career education programs and career-themed courses and shall work with CareerSource Florida, Inc., and the Department of Agriculture and Consumer Services in the analysis of collected data. The data collection and analyses shall examine the performance of participating students over time. Performance factors must include, but need not be limited to, graduation rates, retention rates, Florida Bright Futures Scholarship awards, additional educational attainment, employment records, earnings, industry certification, return on investment, and employer satisfaction. The results of this study shall be submitted to the President of the Senate and the Speaker of the House of Representatives annually by December 31.

History.—s. 4, ch. 2004-357; s. 2, ch. 2007-216; s. 14, ch. 2010-154; s. 461, ch. 2011-142; s. 14, ch. 2012-191; s. 2, ch. 2014-33; s. 6, ch. 2014-184; s. 53, ch. 2015-98; s. 48, ch. 2016-216.



1003.493 - Career and professional academies and career-themed courses.

1003.493 Career and professional academies and career-themed courses.—

(1)(a) A “career and professional academy” is a research-based program that integrates a rigorous academic curriculum with an industry-specific curriculum aligned directly to priority workforce needs established by the local workforce development board or the Department of Economic Opportunity. Career and professional academies shall be offered by public schools and school districts. The Florida Virtual School is encouraged to develop and offer rigorous career and professional courses as appropriate. Students completing career and professional academy programs must receive a standard high school diploma, the highest available industry certification, and opportunities to earn postsecondary credit if the academy partners with a postsecondary institution approved to operate in the state.

(b) A “career-themed course” is a course, or a course in a series of courses, that leads to an industry certification identified in the CAPE Industry Certification Funding List pursuant to rules adopted by the State Board of Education. Career-themed courses have industry-specific curriculum aligned directly to priority workforce needs established by the local workforce development board or the Department of Economic Opportunity. School districts shall offer at least two career-themed courses, and each secondary school is encouraged to offer at least one career-themed course. The Florida Virtual School is encouraged to develop and offer rigorous career-themed courses as appropriate. Students completing a career-themed course must be provided opportunities to earn postsecondary credit if the credit for the career-themed course can be articulated to a postsecondary institution approved to operate in the state.

(2) The goals of a career and professional academy and career-themed courses are to:

(a) Increase student academic achievement and graduation rates through integrated academic and career curricula.

(b) Prepare graduating high school students to make appropriate choices relative to employment and future educational experiences.

(c) Focus on career preparation through rigorous academics and industry certification.

(d) Raise student aspiration and commitment to academic achievement and work ethics through relevant coursework.

(e) Promote acceleration mechanisms, such as dual enrollment or articulated credit, so that students may earn postsecondary credit while in high school.

(f) Support the state’s economy by meeting industry needs for skilled employees in high-skill, high-wage, and high-demand occupations.

(3)(a) Career-themed courses may be offered in any public secondary school.

(b) Existing career education courses may serve as a foundation for the creation of a career and professional academy. A career and professional academy may be offered as one of the following small learning communities:

1. A school-within-a-school career academy, as part of an existing high school, that provides courses in one or more occupational clusters. Students who attend the school are not required to attend the academy.

2. A total school configuration that provides courses in one or more occupational clusters. Every student who attends the school also attends the academy.

(4) Each career and professional academy and secondary school providing a career-themed course must:

(a) Provide a rigorous standards-based academic curriculum integrated with a career curriculum; consider multiple styles of student learning; promote learning by doing through application and adaptation; maximize relevance of the subject matter; enhance each student’s capacity to excel; and include an emphasis on work habits and work ethics.

(b) Include one or more partnerships with postsecondary institutions, businesses, industry, employers, economic development organizations, or other appropriate partners from the local community. Such partnerships with postsecondary institutions shall be delineated in articulation agreements and include any career and professional academy courses or career-themed courses that earn postsecondary credit. Such agreements may include articulation between the secondary school and public or private 2-year and 4-year postsecondary institutions and technical centers. The Department of Education, in consultation with the Board of Governors, shall establish a mechanism to ensure articulation and transfer of credits to postsecondary institutions in this state. Such partnerships must provide opportunities for:

1. Instruction from highly skilled professionals who possess industry-certification credentials for courses they are teaching.

2. Internships, externships, and on-the-job training.

3. A postsecondary degree, diploma, or certificate.

4. The highest available level of industry certification.

5. Maximum articulation of credits pursuant to s. 1007.23 upon program completion.

(c) Promote and provide opportunities for students enrolled in a career and professional academy or a career-themed course to attain, at minimum, the Florida Gold Seal Vocational Scholars award pursuant to s. 1009.536.

(d) Provide instruction in careers designated as high-skill, high-wage, and high-demand by the local workforce development board, the chamber of commerce, economic development agencies, or the Department of Economic Opportunity.

(e) Deliver academic content through instruction relevant to the career, including intensive reading and mathematics intervention required by s. 1003.4282, with an emphasis on strengthening reading for information skills.

(f) Offer applied courses that combine academic content with technical skills.

(g) Provide instruction resulting in competency, certification, or credentials in workplace skills, including, but not limited to, communication skills, interpersonal skills, decisionmaking skills, the importance of attendance and timeliness in the work environment, and work ethics.

(5) All career courses offered in a career and professional academy and each career-themed course offered by a secondary school must lead to industry certification or college credit. If the passage rate on an industry certification examination that is associated with the career and professional academy or a career-themed course falls below 50 percent, the 3-year strategic plan must be amended to include specific strategies to improve the passage rate of the academy or career-themed course.

(6) CareerSource Florida, Inc., shall serve in an advisory role and offer technical assistance in the development and deployment of newly established career and professional academies and career-themed courses.

History.—s. 27, ch. 2006-74; s. 9, ch. 2006-301; s. 3, ch. 2007-216; s. 6, ch. 2010-22; s. 462, ch. 2011-142; s. 21, ch. 2011-175; s. 15, ch. 2012-191; s. 45, ch. 2014-39; s. 109, ch. 2015-2; s. 54, ch. 2015-98; s. 49, ch. 2016-216.



1003.4935 - Middle grades career and professional academy courses and career-themed courses.

1003.4935 Middle grades career and professional academy courses and career-themed courses.—

(1) Beginning with the 2011-2012 school year, each district school board, in collaboration with local workforce development boards, economic development agencies, and state-approved postsecondary institutions, shall include plans to implement a career and professional academy or a career-themed course, as defined in s. 1003.493(1)(b), in at least one middle school in the district as part of the strategic 3-year plan pursuant to s. 1003.491(2). The strategic plan must provide students the opportunity to transfer from a middle school career and professional academy or a career-themed course to a high school career and professional academy or a career-themed course currently operating within the school district. Students who complete a middle school career and professional academy or a career-themed course must have the opportunity to earn an industry certificate and high school credit and participate in career planning, job shadowing, and business leadership development activities.

(2) Each middle grades career and professional academy or career-themed course must be aligned with at least one high school career and professional academy or career-themed course offered in the district and maintain partnerships with local business and industry and economic development boards. Middle grades career and professional academies and career-themed courses must:

(a) Lead to careers in occupations designated as high-skill, high-wage, and high-demand in the CAPE Industry Certification Funding List approved under rules adopted by the State Board of Education;

(b) Integrate content from core subject areas;

(c) Integrate career and professional academy or career-themed course content with intensive reading, English Language Arts, and mathematics pursuant to s. 1003.4282;

(d) Coordinate with high schools to maximize opportunities for middle grades students to earn high school credit;

(e) Provide access to virtual instruction courses provided by virtual education providers legislatively authorized to provide part-time instruction to middle grades students. The virtual instruction courses must be aligned to state curriculum standards for middle grades career and professional academy courses or career-themed courses, with priority given to students who have required course deficits;

(f) Provide instruction from highly skilled professionals who hold industry certificates in the career area in which they teach;

(g) Offer externships; and

(h) Provide personalized student advisement that includes a parent-participation component.

(3) Beginning with the 2012-2013 school year, if a school district implements a middle school career and professional academy or a career-themed course, the Department of Education shall collect and report student achievement data pursuant to performance factors identified under s. 1003.492(5) for students enrolled in an academy or a career-themed course.

(4) CAPE Digital Tool certificates and CAPE industry certifications offered in the middle grades that are included on the CAPE Industry Certification Funding List, if earned by students, are eligible for additional full-time equivalent membership pursuant to s. 1011.62(1)(o)1.a. and b.

History.—s. 16, ch. 2011-55; s. 22, ch. 2011-175; s. 16, ch. 2012-191; s. 28, ch. 2013-27; s. 3, ch. 2014-33; s. 46, ch. 2014-39; s. 7, ch. 2014-184; s. 110, ch. 2015-2; s. 50, ch. 2016-216.



1003.497 - Service learning.

1003.497 Service learning.—

(1) The Department of Education shall encourage school districts to initiate, adopt, expand, and institutionalize service-learning programs, activities, and policies in kindergarten through grade 12. Service learning refers to a student-centered, research-based teaching and learning strategy that engages students in meaningful service activities in their schools or communities. Service-learning activities are directly tied to academic curricula, standards, and course, district, or state assessments. Service-learning activities foster academic achievement, character development, civic engagement, and career exploration and enable students to apply curriculum content, skills, and behaviors taught in the classroom.

(2) Upon request of any school district that chooses to implement service-learning programs, activities, or policies, the department shall provide assistance in locating, leveraging, and utilizing available or alternative financial resources that will assist school districts or teachers desiring to receive training and other resources to develop and administer service-learning programs or activities. School districts are encouraged to include kindergarten through grade 12 service-learning programs and activities in proposals they submit to the department under federal entitlement grants and competitive state and federal grants administered through the department.

(3)(a) The department shall develop and adopt elective service-learning courses for inclusion in middle and high school course code directories, which will allow additional opportunities for students to engage in service learning. School districts are encouraged to provide support for the use of service learning at any grade level as an instructional strategy to address appropriate areas of state education standards for student knowledge and performance.

(b) The hours that high school students devote to course-based service-learning activities may be counted toward meeting community service requirements for high school graduation and community service requirements for participation in the Florida Bright Futures Scholarship Program. School districts are encouraged to include service learning as part of any course or activity required for high school graduation and to include and accept service-learning activities and hours in requirements for academic awards, especially those awards that currently include community service as a criterion or selection factor.

History.—s. 2, ch. 2009-222.



1003.498 - School district virtual course offerings.

1003.498 School district virtual course offerings.—

(1) School districts may deliver courses in the traditional school setting by personnel certified pursuant to s. 1012.55 who provide direct instruction through virtual instruction or through blended learning courses consisting of both traditional classroom and online instructional techniques. Students in a blended learning course must be full-time students of the school and receive the online instruction in a classroom setting at the school. The funding, performance, and accountability requirements for blended learning courses are the same as those for traditional courses. To facilitate the delivery and coding of blended learning courses, the department shall provide identifiers for 1existing courses to designate that they are being used for blended learning courses for the purpose of ensuring the efficient reporting of such courses. A district may report full-time equivalent student membership for credit earned by a student who is enrolled in a virtual education course provided by the district which is completed after the end of the regular school year if the FTE is reported no later than the deadline for amending the final student membership report for that year.

(2) School districts may offer virtual courses for students enrolled in the school district. These courses must be identified in the course code directory. Students who meet the eligibility requirements of s. 1002.455 may participate in these virtual course offerings.

(a) Any eligible student who is enrolled in a school district may register and enroll in an online course offered by his or her school district.

(b)1. Any eligible student who is enrolled in a school district may register and enroll in an online course offered by any other school district in the state. The school district in which the student completes the course shall report the student’s completion of that course for funding pursuant to s. 1011.61(1)(c)1.b.(VI), and the home school district shall not report the student for funding for that course.

2. The full-time equivalent student membership calculated under this subsection is subject to the requirements in s. 1011.61(4). The Department of Education shall establish procedures to enable interdistrict coordination for the delivery and funding of this online option.

(3) Access to courses shall be available to students during the normal school day. A school district may not require a public school student to take a course outside the school day which is in addition to the student’s courses for a given term or on school grounds.

History.—s. 7, ch. 2011-137; s. 94, ch. 2012-5; s. 7, ch. 2012-192; s. 10, ch. 2013-45; s. 4, ch. 2013-225.

1Note.—As amended by s. 10, ch. 2013-45. The amendment by s. 4, ch. 2013-225, did not include the word “existing.”



1003.499 - Florida Approved Courses and Tests (FACT) Initiative.

1003.499 Florida Approved Courses and Tests (FACT) Initiative.—

(1) PURPOSE.—

(a) The purpose of the initiative shall be to make available multiple options to suit unique student interests, satisfy educational requirements, and accelerate student accomplishment of goals in a productive and effective manner. The Legislature intends that state and local rules, policies, and administrative decisions are flexible in interpreting and implementing the requirements in this section in order to encourage creative, innovative, resourceful, and forward-thinking practices that can be modeled throughout this state and the country.

(b) Beginning in the 2015-2016 school year, the Florida Approved Courses and Tests (FACT) Initiative shall be implemented to expand student choices in selecting high-quality online courses, including, but not limited to, massive open online courses and instruction included under subsection (2) for promotion or graduation. Such courses and instruction may be provided using a blended learning model that shall include components such as differentiated instruction, flexible scheduling, differentiated teaching, and self-paced learning. Instruction through the blended learning model may be provided using online instructional videos, online class forums, and online homework assignments and projects, coupled with one-on-one direct instructional support to students.

(2) FLORIDA APPROVED COURSES.—The Department of Education shall annually publish online a list of providers approved to offer Florida approved courses which shall be listed in the online catalog pursuant to s. 1002.321(6).

(a) As used in this section, the term “Florida approved courses” means online courses provided by individuals which include, but are not limited to, massive open online courses or remedial education associated with the courses that are measured pursuant to s. 1008.22. Massive open online courses may be authorized in the following subject areas: Algebra I, biology, geometry, and civics. Courses may be applied toward requirements for promotion or graduation in whole, in subparts, or in a combination of whole and subparts. A student may not be required to repeat subparts that are satisfactorily completed.

(b) A Florida approved course must be annually identified, approved, published, and shared for consideration by interested students and school districts. The Commissioner of Education shall approve each Florida approved course for application in K-12 public schools in accordance with rules of the State Board of Education.

(3) PROVIDER REQUIREMENTS.—

(a) To be approved by the Department of Education, an individual provider must provide all the following documentation that demonstrates that he or she:

1. Is nonsectarian regarding courses, enrollment policies, employment practices, and operations.

2. Complies with the antidiscrimination provisions of s. 1000.05.

3. Requires all instructional staff to be Florida-certified teachers under chapter 1012 or certified as adjunct educators under s. 1012.57 and conducts background screenings for all employees or contracted personnel, as required by s. 1012.32, using state and national criminal history records.

4. Provides to parents and students specific information posted and accessible online which includes, but is not limited to, the following teacher-parent and teacher-student contact information for each course:

a. How to contact the instructor via telephone, e-mail, or online messaging tools.

b. How to contact technical support via telephone, e-mail, or online messaging tools.

c. How to contact the administration office or an individual offering online courses, including, but not limited to, massive open online courses, via telephone, e-mail, or online messaging tools.

d. Any requirement for regular contact with the instructor for the course and clear expectations for meeting the requirement.

5. Possesses prior, successful experience offering online courses to elementary, middle, or high school students as demonstrated by quantified student learning gains or student growth in each subject area and grade level provided for consideration as an instructional program option. However, for a provider without sufficient prior, successful experience offering online courses, the department may conditionally approve the provider to offer courses measured by the statewide assessment program pursuant to s. 1008.22. Conditional approval is valid for 1 year. Renewal of provider approval is contingent on sufficient performance data available demonstrating success in accordance with this section and State Board of Education rule.

6. Ensures instructional and curricular quality through a detailed curriculum and student performance accountability plan that addresses every subject and grade level that the provider intends to provide through contract with the school district, including all of the following:

a. Courses and programs that meet the standards of the International Association for K-12 Online Learning and the Southern Regional Education Board.

b. Instructional content and services that align with, and measure student attainment of, student proficiency in the Next Generation Sunshine State Standards.

c. Mechanisms that determine and ensure that a student has satisfied requirements for grade level promotion and high school graduation with a standard diploma, as appropriate.

7. Publishes for the general public, in accordance with disclosure requirements adopted in rule by the State Board of Education, as part of the application as a provider and in all contracts negotiated pursuant to this section all of the following information:

a. Certification status and physical location of all administrative and instructional personnel.

b. Hours and times of availability of instructional personnel.

c. Student-teacher ratios.

d. Student completion and promotion rates.

e. Student, educator, and school performance accountability outcomes.

(b) Each approved provider contracted under this section must participate in the statewide assessment program under s. 1008.22 and in the state’s education performance accountability system under s. 1008.31.

History.—s. 5, ch. 2013-225.



1003.4995 - Fine arts report.

1003.4995 Fine arts report.—The Commissioner of Education shall prepare an annual report that includes a description, based on annual reporting by schools, of student access to and participation in fine arts courses, which are visual arts, music, dance, and theatre courses; the number and certification status of educators providing instruction in the courses; educational facilities designed and classroom space equipped for fine arts instruction; and the manner in which schools are providing the core curricular content for fine arts established in the Next Generation Sunshine State Standards. The report shall be posted on the Department of Education’s website and updated annually.

History.—s. 35, ch. 2014-184.



1003.4996 - Competency-Based Education Pilot Program.

1003.4996 Competency-Based Education Pilot Program.—Beginning with the 2016-2017 school year, the Competency-Based Education Pilot Program is created within the Department of Education to be administered for a period of 5 years. The purpose of the pilot program is to provide an educational environment that allows students to advance to higher levels of learning upon the mastery of concepts and skills through statutory exemptions relating to student progression and the awarding of credits.

(1) PARTICIPATION.—The P.K. Yonge Developmental Research School and the Lake, Palm Beach, Pinellas, and Seminole County School Districts may submit an application in a format prescribed by the department to participate in the pilot program.

(2) APPLICATION.—The application to participate in the pilot program must, at a minimum, include:

(a) The vision and timelines for the implementation of competency-based education within the school district, including a list of the schools that will participate in the pilot program during the first school year and the list of schools that will be integrated into the program in subsequent school years.

(b) The annual goals and performance outcomes for participating schools, including, but not limited to:

1. Student performance as defined in s. 1008.34.

2. Promotion and retention rates.

3. Graduation rates.

4. Indicators of college and career readiness.

(c) A communication plan for parents and other stakeholders, including local businesses and community members.

(d) The scope of and timelines for professional development for school instructional and administrative personnel.

(e) A plan for student progression based on the mastery of content, including mechanisms that determine and ensure that a student has satisfied the requirements for grade-level promotion and content mastery.

(f) A plan for using technology and digital and blended learning to enhance student achievement and facilitate the competency-based education system.

(g) The proposed allocation of resources for the pilot program at the school and district levels.

(h) The recruitment and selection of participating schools.

(i) The rules to be waived for participating schools pursuant to subsection (3) to implement the pilot program.

(3) EXEMPTION FROM RULES.—In addition to the waivers authorized in s. 1001.10(3), the State Board of Education may authorize the commissioner to grant an additional waiver of rules relating to student progression and the awarding of credits.

(4) STUDENT FUNDING.—Students enrolled in a participating school shall be reported for and generate funding pursuant to s. 1011.62.

(5) DEPARTMENT DUTIES.—The department shall:

(a) Compile the student and staff schedules of participating schools before and after implementation of the pilot program.

(b) Provide participating schools with access to statewide, standardized assessments required under s. 1008.22.

(c) Annually, by June 1, provide to the Governor, the President of the Senate, and the Speaker of the House of Representatives a report summarizing the activities and accomplishments of the pilot program and any recommendations for statutory revisions.

(6) RULES.—The State Board of Education shall adopt rules to administer this section.

History.—s. 1, ch. 2016-149.



1003.49965 - Art in the Capitol Competition.

1003.49965 Art in the Capitol Competition.—

(1) There is created the Art in the Capitol Competition, a statewide visual arts competition for students in grades 6 through 8, to be administered by the Department of Management Services and the Department of Education.

(2) Each school district shall annually hold an Art in the Capitol Competition for all public, private, and home education students in grades 6 through 8. Submissions shall be judged by a selection committee consisting of art teachers whose students have not submitted artwork for consideration.

(3)(a) A submission may not violate copyright laws and must:

1. Be two dimensional.

2. Be no larger than 28 inches wide by 28 inches long by 4 inches thick.

3. Weigh less than 15 pounds.

4. Be original in concept, design, and execution.

(b) Each submission must include the student’s name, grade, and school of enrollment and the city in which the school is located.

(4) Each winning submission shall be provided to the legislator of the legislative district in which the student resides no later than 60 days before the start of each regular legislative session. The legislator shall provide the winning submission to the Department of Management Services.

(5) The Department of Management Services shall collect the winning submissions and arrange to have them displayed in the Capitol Building during the regular legislative session. Upon adjournment of the legislative session, the legislator shall return the winning submission to the student.

History.—s. 1, ch. 2016-87.






Part V - SPECIALIZED INSTRUCTION FOR CERTAIN PUBLIC K-12STUDENTS (ss. 1003.51-1003.58)

1003.51 - Other public educational services.

1003.51 Other public educational services.—

(1) The general control of other public educational services shall be vested in the State Board of Education except as provided in this section. The State Board of Education shall, at the request of the Department of Children and Families and the Department of Juvenile Justice, advise as to standards and requirements relating to education to be met in all state schools or institutions under their control which provide educational programs. The Department of Education shall provide supervisory services for the educational programs of all such schools or institutions. The direct control of any of these services provided as part of the district program of education shall rest with the district school board. These services shall be supported out of state, district, federal, or other funds, depending on the requirements of the services being supported.

(2) The State Board of Education shall adopt rules articulating expectations for effective education programs for students in Department of Juvenile Justice programs, including, but not limited to, education programs in juvenile justice prevention, day treatment, residential, and detention programs. The rule shall establish policies and standards for education programs for students in Department of Juvenile Justice programs and shall include the following:

(a) The interagency collaborative process needed to ensure effective programs with measurable results.

(b) The responsibilities of the Department of Education, the Department of Juvenile Justice, CareerSource Florida, Inc., district school boards, and providers of education services to students in Department of Juvenile Justice programs.

(c) Academic expectations.

(d) Career expectations.

(e) Education transition planning and services.

(f) Service delivery options available to district school boards, including direct service and contracting.

(g) Assessment procedures, which:

1. For prevention, day treatment, and residential programs, include appropriate academic and career assessments administered at program entry and exit that are selected by the Department of Education in partnership with representatives from the Department of Juvenile Justice, district school boards, and education providers. Assessments must be completed within the first 10 school days after a student’s entry into the program.

2. Provide for determination of the areas of academic need and strategies for appropriate intervention and instruction for each student in a detention facility within 5 school days after the student’s entry into the program and administer a research-based assessment that will assist the student in determining his or her educational and career options and goals within 22 school days after the student’s entry into the program.

The results of these assessments, together with a portfolio depicting the student’s academic and career accomplishments, shall be included in the discharge packet assembled for each student.

(h) Recommended instructional programs, including, but not limited to:

1. Secondary education.

2. High school equivalency examination preparation.

3. Postsecondary education.

4. Career and professional education (CAPE).

5. Job preparation.

6. Virtual education that:

a. Provides competency-based instruction that addresses the unique academic needs of the student through delivery by an entity accredited by AdvanceED or the Southern Association of Colleges and Schools.

b. Confers certifications and diplomas.

c. Issues credit that articulates with and transcripts that are recognized by secondary schools.

d. Allows the student to continue to access and progress through the program once the student leaves the juvenile justice system.

(i) Funding requirements, which shall include the requirement that at least 90 percent of the FEFP funds generated by students in Department of Juvenile Justice programs or in an education program for juveniles under s. 985.19 be spent on instructional costs for those students. One hundred percent of the formula-based categorical funds generated by students in Department of Juvenile Justice programs must be spent on appropriate categoricals such as instructional materials and public school technology for those students.

(j) Qualifications of instructional staff, procedures for the selection of instructional staff, and procedures for consistent instruction and qualified staff year round. Qualifications shall include those for instructors of CAPE courses, standardized across the state, and shall be based on state certification, local school district approval, and industry-recognized certifications as identified on the CAPE Industry Certification Funding List. Procedures for the use of noncertified instructional personnel who possess expert knowledge or experience in their fields of instruction shall be established.

(k) Transition services, including the roles and responsibilities of appropriate personnel in the juvenile justice education program, the school district where the student will reenter, provider organizations, and the Department of Juvenile Justice.

(l) Procedures and timeframe for transfer of education records when a student enters and leaves a Department of Juvenile Justice education program.

(m) The requirement that each district school board maintain an academic transcript for each student enrolled in a juvenile justice education program that delineates each course completed by the student as provided by the State Course Code Directory.

(n) The requirement that each district school board make available and transmit a copy of a student’s transcript in the discharge packet when the student exits a juvenile justice education program.

(o) Contract requirements.

(p) Performance expectations for providers and district school boards, including student performance measures by type of program, education program performance ratings, school improvement, and corrective action plans for low-performing programs.

(q) The role and responsibility of the district school board in securing workforce development funds.

(r) A series of graduated sanctions for district school boards whose educational programs in Department of Juvenile Justice programs are considered to be unsatisfactory and for instances in which district school boards fail to meet standards prescribed by law, rule, or State Board of Education policy. These sanctions shall include the option of requiring a district school board to contract with a provider or another district school board if the educational program at the Department of Juvenile Justice program is performing below minimum standards and, after 6 months, is still performing below minimum standards.

(s) Curriculum, guidance counseling, transition, and education services expectations, including curriculum flexibility for detention centers operated by the Department of Juvenile Justice.

(t) Other aspects of program operations.

(3) The Department of Education in partnership with the Department of Juvenile Justice, the district school boards, and providers shall:

(a) Develop and implement requirements for contracts and cooperative agreements regarding the delivery of appropriate education services to students in Department of Juvenile Justice education programs. The minimum contract requirements shall include, but are not limited to, payment structure and amounts; access to district services; contract management provisions; data reporting requirements, including reporting of full-time equivalent student membership; administration of federal programs such as Title I, exceptional student education, and the Carl D. Perkins Career and Technical Education Act of 2006; and the policy and standards included in subsection (2).

(b) Develop and implement procedures for transitioning students into and out of Department of Juvenile Justice education programs. These procedures shall reflect the policy and standards adopted pursuant to subsection (2).

(c) Maintain standardized required content of education records to be included as part of a student’s commitment record and procedures for securing the student’s records. The education records shall include, but not be limited to, the following:

1. A copy of the student’s individual educational plan.

2. A copy of the student’s individualized progress monitoring plan.

3. A copy of the student’s individualized transition plan.

4. Data on student performance on assessments taken according to s. 1008.22.

5. A copy of the student’s permanent cumulative record.

6. A copy of the student’s academic transcript.

7. A portfolio reflecting the student’s academic accomplishments and industry certification earned, when age appropriate, while in the Department of Juvenile Justice program.

(d) Establish the roles and responsibilities of the juvenile probation officer and others involved in the withdrawal of the student from school and assignment to a juvenile justice education program.

(4) Each district school board shall:

(a) Notify students in juvenile justice education programs who attain the age of 16 years of the law regarding compulsory school attendance and make available the option of enrolling in an education program to attain a Florida high school diploma by taking the high school equivalency examination before release from the program. The Department of Education shall assist juvenile justice education programs with becoming high school equivalency examination centers.

(b) Respond to requests for student education records received from another district school board or a juvenile justice education program within 5 working days after receiving the request.

(c) Provide access to courses offered pursuant to ss. 1002.37, 1002.45, and 1003.498. School districts and providers may enter into cooperative agreements for the provision of curriculum associated with courses offered pursuant to s. 1003.498 to enable providers to offer such courses.

(d) Complete the assessment process required by subsection (2).

(e) Monitor compliance with contracts for education programs for students in juvenile justice prevention, day treatment, residential, and detention programs.

(5) The Department of Education shall establish and operate, either directly or indirectly through a contract, a mechanism to provide accountability measures that annually assesses and evaluates all juvenile justice education programs using student performance data and program performance ratings by type of program and shall provide technical assistance and related research to district school boards and juvenile justice education providers. The Department of Education, with input from the Department of Juvenile Justice, school districts, and education providers, shall develop annual recommendations for system and school improvement.

History.—s. 145, ch. 2002-387; s. 3, ch. 2004-333; s. 85, ch. 2004-357; s. 28, ch. 2006-74; s. 172, ch. 2007-5; s. 7, ch. 2007-234; s. 37, ch. 2011-5; s. 29, ch. 2013-27; s. 368, ch. 2014-19; s. 17, ch. 2014-20; s. 31, ch. 2014-184; s. 111, ch. 2015-2; s. 55, ch. 2015-98.



1003.52 - Educational services in Department of Juvenile Justice programs.

1003.52 Educational services in Department of Juvenile Justice programs.—

(1) The Department of Education shall serve as the lead agency for juvenile justice education programs, curriculum, support services, and resources. To this end, the Department of Education and the Department of Juvenile Justice shall each designate a Coordinator for Juvenile Justice Education Programs to serve as the point of contact for resolving issues not addressed by district school boards and to provide each department’s participation in the following activities:

(a) Training, collaborating, and coordinating with district school boards, local workforce development boards, and local youth councils, educational contract providers, and juvenile justice providers, whether state operated or contracted.

(b) Collecting information on the academic, career and professional education (CAPE), and transition performance of students in juvenile justice programs and reporting on the results.

(c) Developing academic and CAPE protocols that provide guidance to district school boards and juvenile justice education providers in all aspects of education programming, including records transfer and transition.

(d) Implementing a joint accountability, program performance, and program improvement process.

Annually, a cooperative agreement and plan for juvenile justice education service enhancement shall be developed between the Department of Juvenile Justice and the Department of Education and submitted to the Secretary of Juvenile Justice and the Commissioner of Education by June 30. The plan shall include, at a minimum, each agency’s role regarding educational program accountability, technical assistance, training, and coordination of services.

(2) Students participating in Department of Juvenile Justice education programs pursuant to chapter 985 which are sponsored by a community-based agency or are operated or contracted for by the Department of Juvenile Justice shall receive education programs according to rules of the State Board of Education. These students shall be eligible for services afforded to students enrolled in programs pursuant to s. 1003.53 and all corresponding State Board of Education rules.

(3) The district school board of the county in which the juvenile justice education prevention, day treatment, residential, or detention program is located shall provide or contract for appropriate educational assessments and an appropriate program of instruction and special education services.

(a) The district school board shall make provisions for each student to participate in basic, CAPE, and exceptional student programs as appropriate. Students served in Department of Juvenile Justice education programs shall have access to the appropriate courses and instruction to prepare them for the high school equivalency examination. Students participating in high school equivalency examination preparation programs shall be funded at the basic program cost factor for Department of Juvenile Justice programs in the Florida Education Finance Program. Each program shall be conducted according to applicable law providing for the operation of public schools and rules of the State Board of Education. School districts shall provide the high school equivalency examination exit option for all juvenile justice education programs.

(b) The Department of Education, with the assistance of the school districts and juvenile justice education providers, shall select a common student assessment instrument and protocol for measuring student learning gains and student progression while a student is in a juvenile justice education program. The Department of Education and the Department of Juvenile Justice shall jointly review the effectiveness of this assessment and implement changes as necessary.

(4) Educational services shall be provided at times of the day most appropriate for the juvenile justice program. School programming in juvenile justice detention, prevention, day treatment, and residential programs shall be made available by the local school district during the juvenile justice school year, as provided in s. 1003.01(11). In addition, students in juvenile justice education programs shall have access to courses offered pursuant to ss. 1002.37, 1002.45, and 1003.498. The Department of Education and the school districts shall adopt policies necessary to provide such access.

(5) The educational program shall provide instruction based on each student’s individualized transition plan, assessed educational needs, and the education programs available in the school district in which the student will return. Depending on the student’s needs, educational programming may consist of remedial courses, academic courses required for grade advancement, CAPE courses, high school equivalency examination preparation, or exceptional student education curricula and related services which support the transition goals and reentry and which may lead to completion of the requirements for receipt of a high school diploma or its equivalent. Prevention and day treatment juvenile justice education programs, at a minimum, shall provide career readiness and exploration opportunities as well as truancy and dropout prevention intervention services. Residential juvenile justice education programs with a contracted minimum length of stay of 9 months shall provide CAPE courses that lead to preapprentice certifications and industry certifications. Programs with contracted lengths of stay of less than 9 months may provide career education courses that lead to preapprentice certifications and CAPE industry certifications. If the duration of a program is less than 40 days, the educational component may be limited to tutorial remediation activities, career employability skills instruction, education counseling, and transition services that prepare students for a return to school, the community, and their home settings based on the students’ needs.

(6) Participation in the program by students of compulsory school-attendance age as provided for in s. 1003.21 shall be mandatory. All students of noncompulsory school-attendance age who have not received a high school diploma or its equivalent shall participate in the educational program, unless the student files a formal declaration of his or her intent to terminate school enrollment as described in s. 1003.21 and is afforded the opportunity to take the high school equivalency examination and attain a Florida high school diploma before release from a juvenile justice education program. A student who has received a high school diploma or its equivalent and is not employed shall participate in workforce development or other CAPE education or Florida College System institution or university courses while in the program, subject to available funding.

(7) An individualized progress monitoring plan shall be developed for all students not classified as exceptional education students upon entry in a juvenile justice education program and upon reentry in the school district. These plans shall address academic, literacy, and career and technical skills and shall include provisions for intensive remedial instruction in the areas of weakness.

(8) Each district school board shall maintain an academic record for each student enrolled in a juvenile justice education program as prescribed by s. 1003.51. Such record shall delineate each course completed by the student according to procedures in the State Course Code Directory. The district school board shall include a copy of a student’s academic record in the discharge packet when the student exits the program.

(9) Each district school board shall make provisions for high school level students to earn credits toward high school graduation while in residential and nonresidential juvenile justice education programs. Provisions must be made for the transfer of credits and partial credits earned.

(10) School districts and juvenile justice education providers shall develop individualized transition plans during the course of a student’s stay in a juvenile justice education program to coordinate academic, career and technical, and secondary and postsecondary services that assist the student in successful community reintegration upon release. Development of the transition plan shall be a collaboration of the personnel in the juvenile justice education program, reentry personnel, personnel from the school district where the student will return, the student, the student’s family, and Department of Juvenile Justice personnel for committed students.

(a) Transition planning must begin upon a student’s placement in the program. The transition plan must include, at a minimum:

1. Services and interventions that address the student’s assessed educational needs and postrelease education plans.

2. Services to be provided during the program stay and services to be implemented upon release, including, but not limited to, continuing education in secondary school, CAPE programs, postsecondary education, or employment, based on the student’s needs.

3. Specific monitoring responsibilities to determine whether the individualized transition plan is being implemented and the student is provided access to support services that will sustain the student’s success by individuals who are responsible for the reintegration and coordination of these activities.

(b) For the purpose of transition planning and reentry services, representatives from the school district and the one-stop center where the student will return shall participate as members of the local Department of Juvenile Justice reentry teams. The school district, upon return of a student from a juvenile justice education program, must consider the individual needs and circumstances of the student and the transition plan recommendations when reenrolling a student in a public school. A local school district may not maintain a standardized policy for all students returning from a juvenile justice program but place students based on their needs and their performance in the juvenile justice education program, including any virtual education options.

(c) The Department of Education and the Department of Juvenile Justice shall provide oversight and guidance to school districts, education providers, and reentry personnel on how to implement effective educational transition planning and services.

(11) The district school board shall recruit and train teachers who are interested, qualified, or experienced in educating students in juvenile justice programs. Students in juvenile justice programs shall be provided a wide range of education programs and opportunities including textbooks, technology, instructional support, and resources commensurate with resources provided to students in public schools, including textbooks and access to technology. If the district school board operates a juvenile justice education program at a juvenile justice facility, the district school board, in consultation with the director of the juvenile justice facility, shall select the instructional personnel assigned to that program. The Secretary of Juvenile Justice or the director of a juvenile justice program may request that the performance of a teacher assigned by the district to a juvenile justice education program be reviewed by the district and that the teacher be reassigned based upon an evaluation conducted pursuant to s. 1012.34 or for inappropriate behavior. Juvenile justice education programs shall have access to the substitute teacher pool used by the district school board.

(12) District school boards may contract with a private provider for the provision of education programs to students placed with the Department of Juvenile Justice and shall generate local, state, and federal funding, including funding through the Florida Education Finance Program for such students. The district school board’s planning and budgeting process shall include the needs of Department of Juvenile Justice education programs in the district school board’s plan for expenditures for state categorical and federal funds.

(13)(a) Funding for eligible students enrolled in juvenile justice education programs shall be provided through the Florida Education Finance Program as provided in s. 1011.62 and the General Appropriations Act. Funding shall include, at a minimum:

1. Weighted program funding or the basic amount for current operation multiplied by the district cost differential as provided in s. 1011.62(2);

2. The supplemental allocation for juvenile justice education as provided in s. 1011.62(10);

3. A proportionate share of the district’s exceptional student education guaranteed allocation, the supplemental academic instruction allocation, and the instructional materials allocation;

4. An amount equivalent to the proportionate share of the state average potential discretionary local effort for operations, which shall be determined as follows:

a. If the district levies the maximum discretionary local effort and the district’s discretionary local effort per FTE is less than the state average potential discretionary local effort per FTE, the proportionate share shall include both the discretionary local effort and the compression supplement per FTE. If the district’s discretionary local effort per FTE is greater than the state average per FTE, the proportionate share shall be equal to the state average; or

b. If the district does not levy the maximum discretionary local effort and the district’s actual discretionary local effort per FTE is less than the state average potential discretionary local effort per FTE, the proportionate share shall be equal to the district’s actual discretionary local effort per FTE. If the district’s actual discretionary local effort per FTE is greater than the state average per FTE, the proportionate share shall be equal to the state average potential local effort per FTE; and

5. A proportionate share of the district’s proration to funds available, if necessary.

(b) Juvenile justice education programs to receive the appropriate FEFP funding for Department of Juvenile Justice education programs shall include those operated through a contract with the Department of Juvenile Justice.

(c) Consistent with the rules of the State Board of Education, district school boards shall request an alternative FTE survey for Department of Juvenile Justice education programs experiencing fluctuations in student enrollment.

(d) FTE count periods shall be prescribed in rules of the State Board of Education and shall be the same for programs of the Department of Juvenile Justice as for other public school programs. The summer school period for students in Department of Juvenile Justice education programs shall begin on the day immediately following the end of the regular school year and end on the day immediately preceding the subsequent regular school year. Students shall be funded for no more than 25 hours per week of direct instruction.

(e) Each juvenile justice education program must receive all federal funds for which the program is eligible.

(14) Each district school board shall negotiate a cooperative agreement with the Department of Juvenile Justice on the delivery of educational services to students under the jurisdiction of the Department of Juvenile Justice. Such agreement must include, but is not limited to:

(a) Roles and responsibilities of each agency, including the roles and responsibilities of contract providers.

(b) Administrative issues including procedures for sharing information.

(c) Allocation of resources including maximization of local, state, and federal funding.

(d) Procedures for educational evaluation for educational exceptionalities and special needs.

(e) Curriculum and delivery of instruction.

(f) Classroom management procedures and attendance policies.

(g) Procedures for provision of qualified instructional personnel, whether supplied by the district school board or provided under contract by the provider, and for performance of duties while in a juvenile justice setting.

(h) Provisions for improving skills in teaching and working with students referred to juvenile justice education programs.

(i) Transition plans for students moving into and out of juvenile justice education programs.

(j) Procedures and timelines for the timely documentation of credits earned and transfer of student records.

(k) Methods and procedures for dispute resolution.

(l) Provisions for ensuring the safety of education personnel and support for the agreed-upon education program.

(m) Strategies for correcting any deficiencies found through the accountability and evaluation system and student performance measures.

(15) Nothing in this section or in a cooperative agreement requires the district school board to provide more services than can be supported by the funds generated by students in the juvenile justice programs.

(16) The Department of Education, in consultation with the Department of Juvenile Justice, district school boards, and providers, shall adopt rules establishing:

(a) Objective and measurable student performance measures to evaluate a student’s educational progress while participating in a prevention, day treatment, or residential program. The student performance measures must be based on appropriate outcomes for all students in juvenile justice education programs, taking into consideration the student’s length of stay in the program. Performance measures shall include outcomes that relate to student achievement of career education goals, acquisition of employability skills, receipt of a high school diploma or its equivalent, grade advancement, and the number of CAPE industry certifications earned.

(b) A performance rating system to be used by the Department of Education to evaluate the delivery of educational services within each of the juvenile justice programs. The performance rating shall be primarily based on data regarding student performance as described in paragraph (a).

(c) The timeframes, procedures, and resources to be used to improve a low-rated educational program or to terminate or reassign the program.

(d) The Department of Education, in partnership with the Department of Juvenile Justice, shall develop a comprehensive accountability and program improvement process. The accountability and program improvement process shall be based on student performance measures by type of program and shall rate education program performance. The accountability system shall identify and recognize high-performing education programs. The Department of Education, in partnership with the Department of Juvenile Justice, shall identify low-performing programs. Low-performing education programs shall receive an onsite program evaluation from the Department of Juvenile Justice. School improvement, technical assistance, or the reassignment of the program shall be based, in part, on the results of the program evaluation. Through a corrective action process, low-performing programs must demonstrate improvement or reassign the program.

(17) The department, in collaboration with the Department of Juvenile Justice, shall collect data and report on commitment, day treatment, prevention, and detention programs. The report shall be submitted to the President of the Senate, the Speaker of the House of Representatives, and the Governor by February 1 of each year. The report must include, at a minimum:

(a) The number and percentage of students who:

1. Return to an alternative school, middle school, or high school upon release and the attendance rate of such students before and after participation in juvenile justice education programs.

2. Receive a standard high school diploma or a high school equivalency diploma.

3. Receive industry certification.

4. Enroll in a postsecondary educational institution.

5. Complete a juvenile justice education program without reoffending.

6. Reoffend within 1 year after completion of a day treatment or residential commitment program.

7. Remain employed 1 year after completion of a day treatment or residential commitment program.

8. Demonstrate learning gains pursuant to paragraph (3)(b).

(b) The following cost data for each juvenile justice education program:

1. The amount of funding provided by district school boards to juvenile justice programs and the amount retained for administration, including documenting the purposes of such expenses.

2. The status of the development of cooperative agreements.

3. Recommendations for system improvement.

4. Information on the identification of, and services provided to, exceptional students, to determine whether these students are properly reported for funding and are appropriately served.

(18) The district school board shall not be charged any rent, maintenance, utilities, or overhead on such facilities. Maintenance, repairs, and remodeling of existing facilities shall be provided by the Department of Juvenile Justice.

(19) When additional facilities are required, the district school board and the Department of Juvenile Justice shall agree on the appropriate site based on the instructional needs of the students. When the most appropriate site for instruction is on district school board property, a special capital outlay request shall be made by the commissioner in accordance with s. 1013.60. When the most appropriate site is on state property, state capital outlay funds shall be requested by the Department of Juvenile Justice provided by s. 216.043 and shall be submitted as specified by s. 216.023. Any instructional facility to be built on state property shall have educational specifications jointly developed by the district school board and the Department of Juvenile Justice and approved by the Department of Education. The size of space and occupant design capacity criteria as provided by State Board of Education rules shall be used for remodeling or new construction whether facilities are provided on state property or district school board property.

(20) The parent of an exceptional student shall have the due process rights provided for in this chapter.

(21) The education programs at the Florida School for Boys in Okeechobee shall be operated by the Department of Education, either directly or through grants or contractual agreements with other public or duly accredited education agencies approved by the Department of Education.

(22) The State Board of Education shall adopt rules necessary to implement this section. Such rules must require the minimum amount of paperwork and reporting.

(23) The Department of Juvenile Justice and the Department of Education, in consultation with CareerSource Florida, Inc., the statewide Workforce Development Youth Council, district school boards, Florida College System institutions, providers, and others, shall jointly develop a multiagency plan for CAPE which describes the funding, curriculum, transfer of credits, goals, and outcome measures for career education programming in juvenile commitment facilities, pursuant to s. 985.622. The plan must be reviewed annually.

History.—s. 146, ch. 2002-387; s. 166, ch. 2004-5; s. 40, ch. 2004-41; s. 4, ch. 2004-333; s. 86, ch. 2004-357; s. 29, ch. 2006-74; s. 127, ch. 2006-120; s. 15, ch. 2010-154; s. 38, ch. 2011-5; s. 14, ch. 2011-37; s. 12, ch. 2012-133; s. 119, ch. 2013-15; s. 181, ch. 2014-17; s. 18, ch. 2014-20; s. 32, ch. 2014-184; s. 56, ch. 2015-98; s. 51, ch. 2016-216.



1003.53 - Dropout prevention and academic intervention.

1003.53 Dropout prevention and academic intervention.—

(1)(a) Dropout prevention and academic intervention programs may differ from traditional educational programs and schools in scheduling, administrative structure, philosophy, curriculum, or setting and shall employ alternative teaching methodologies, curricula, learning activities, and diagnostic and assessment procedures in order to meet the needs, interests, abilities, and talents of eligible students. The educational program shall provide curricula, character development and law education, and related services that support the program goals and lead to improved performance in the areas of academic achievement, attendance, and discipline. Student participation in such programs shall be voluntary. District school boards may, however, assign students to a program for disruptive students. Notwithstanding any other provision of law to the contrary, no student shall be identified as being eligible to receive services funded through the dropout prevention and academic intervention program based solely on the student being from a single-parent family.

(b) Students in grades 1-12 shall be eligible for dropout prevention and academic intervention programs. Eligible students shall be reported in the appropriate basic cost factor in the Florida Education Finance Program. The strategies and supports provided to eligible students shall be funded through the General Appropriations Act and may include, but are not limited to, those services identified on the student’s academic intervention plan.

(c) A student shall be identified as being eligible to receive services funded through the dropout prevention and academic intervention program based upon one of the following criteria:

1. The student is academically unsuccessful as evidenced by low test scores, retention, failing grades, low grade point average, falling behind in earning credits, or not meeting the state or district proficiency levels in reading, mathematics, or writing.

2. The student has a pattern of excessive absenteeism or has been identified as a habitual truant.

3. The student has a history of disruptive behavior in school or has committed an offense that warrants out-of-school suspension or expulsion from school according to the district school board’s code of student conduct. For the purposes of this program, “disruptive behavior” is behavior that:

a. Interferes with the student’s own learning or the educational process of others and requires attention and assistance beyond that which the traditional program can provide or results in frequent conflicts of a disruptive nature while the student is under the jurisdiction of the school either in or out of the classroom; or

b. Severely threatens the general welfare of students or others with whom the student comes into contact.

4. The student is identified by a school’s early warning system pursuant to s. 1001.42(18)(b).

(d)1. “Second chance schools” means district school board programs provided through cooperative agreements between the Department of Juvenile Justice, private providers, state or local law enforcement agencies, or other state agencies for students who have been disruptive or violent or who have committed serious offenses. As partnership programs, second chance schools are eligible for waivers by the Commissioner of Education from State Board of Education rules that prevent the provision of appropriate educational services to violent, severely disruptive, or delinquent students in small nontraditional settings or in court-adjudicated settings.

2. District school boards seeking to enter into a partnership with a private entity or public entity to operate a second chance school for disruptive students may apply to the Department of Education for startup grants. These grants must be available for 1 year and must be used to offset the startup costs for implementing such programs off public school campuses. General operating funds must be generated through the appropriate programs of the Florida Education Finance Program. Grants approved under this program shall be for the full operation of the school by a private nonprofit or for-profit provider or the public entity. This program must operate under rules adopted by the State Board of Education and be implemented to the extent funded by the Legislature.

3. A student enrolled in a sixth, seventh, eighth, ninth, or tenth grade class may be assigned to a second chance school if the student meets the following criteria:

a. The student is a habitual truant as defined in s. 1003.01.

b. The student’s excessive absences have detrimentally affected the student’s academic progress and the student may have unique needs that a traditional school setting may not meet.

c. The student’s high incidences of truancy have been directly linked to a lack of motivation.

d. The student has been identified as at risk of dropping out of school.

4. A student who is habitually truant may be assigned to a second chance school only if the case staffing committee, established pursuant to s. 984.12, determines that such placement could be beneficial to the student and the criteria included in subparagraph 3. are met.

5. A student may be assigned to a second chance school if the district school board in which the student resides has a second chance school and if the student meets one of the following criteria:

a. The student habitually exhibits disruptive behavior in violation of the code of student conduct adopted by the district school board.

b. The student interferes with the student’s own learning or the educational process of others and requires attention and assistance beyond that which the traditional program can provide, or, while the student is under the jurisdiction of the school either in or out of the classroom, frequent conflicts of a disruptive nature occur.

c. The student has committed a serious offense which warrants suspension or expulsion from school according to the district school board’s code of student conduct. For the purposes of this program, “serious offense” is behavior which:

(I) Threatens the general welfare of students or others with whom the student comes into contact;

(II) Includes violence;

(III) Includes possession of weapons or drugs; or

(IV) Is harassment or verbal abuse of school personnel or other students.

6. Prior to assignment of students to second chance schools, district school boards are encouraged to use alternative programs, such as in-school suspension, which provide instruction and counseling leading to improved student behavior, a reduction in the incidence of truancy, and the development of more effective interpersonal skills.

7. Students assigned to second chance schools must be evaluated by the district school board’s child study team before placement in a second chance school. The study team shall ensure that students are not eligible for placement in a program for emotionally disturbed children.

8. Students who exhibit academic and social progress and who wish to return to a traditional school shall complete a character development and law education program and demonstrate preparedness to reenter the regular school setting prior to reentering a traditional school.

(2)(a) Each district school board may establish dropout prevention and academic intervention programs at the elementary, middle, junior high school, or high school level. Programs designed to eliminate patterns of excessive absenteeism or habitual truancy shall emphasize academic performance and may provide specific instruction in the areas of career education, preemployment training, and behavioral management. Such programs shall utilize instructional teaching methods appropriate to the specific needs of the student.

(b) Each school that establishes a dropout prevention and academic intervention program at that school site shall reflect that program in the school improvement plan as required under s. 1001.42(18).

(3) Each district school board receiving state funding for dropout prevention and academic intervention programs through the General Appropriations Act shall submit information through an annual report to the Department of Education’s database documenting the extent to which each of the district’s dropout prevention and academic intervention programs has been successful in the areas of graduation rate, dropout rate, attendance rate, and retention/promotion rate. The department shall compile this information into an annual report which shall be submitted to the presiding officers of the Legislature by February 15.

(4) Each district school board shall establish procedures for ensuring that teachers assigned to dropout prevention and academic intervention programs possess the affective, pedagogical, and content-related skills necessary to meet the needs of these students.

(5) Each district school board providing a dropout prevention and academic intervention program pursuant to this section shall maintain for each participating student records documenting the student’s eligibility, the length of participation, the type of program to which the student was assigned or the type of academic intervention services provided, and an evaluation of the student’s academic and behavioral performance while in the program. The school principal or his or her designee shall, prior to placement in a dropout prevention and academic intervention program or the provision of an academic service, provide written notice of placement or services by certified mail, return receipt requested, to the student’s parent. The parent of the student shall sign an acknowledgment of the notice of placement or service and return the signed acknowledgment to the principal within 3 days after receipt of the notice. The parents of a student assigned to such a dropout prevention and academic intervention program shall be notified in writing and entitled to an administrative review of any action by school personnel relating to such placement pursuant to the provisions of chapter 120.

(6) District school board dropout prevention and academic intervention programs shall be coordinated with social service, law enforcement, prosecutorial, and juvenile justice agencies and juvenile assessment centers in the school district. Notwithstanding the provisions of s. 1002.22, these agencies are authorized to exchange information contained in student records and juvenile justice records. Such information is confidential and exempt from the provisions of s. 119.07(1). District school boards and other agencies receiving such information shall use the information only for official purposes connected with the certification of students for admission to and for the administration of the dropout prevention and academic intervention program, and shall maintain the confidentiality of such information unless otherwise provided by law or rule.

(7) The State Board of Education shall have the authority pursuant to ss. 120.536(1) and 120.54 to adopt rules necessary to implement the provisions of this section; such rules shall require the minimum amount of necessary paperwork and reporting.

History.—s. 147, ch. 2002-387; s. 18, ch. 2008-108; s. 8, ch. 2014-184.



1003.54 - Teenage parent programs.

1003.54 Teenage parent programs.—

(1) Each district school board shall maintain a teenage parent program.

(2) “Teenage parent programs” means educational programs designed to provide a specialized curriculum to meet the needs of students who are pregnant or students who are mothers or fathers and the children of the students.

(3)(a) The program shall provide pregnant students or students who are parents and the children of these students with a comprehensive teenage parent program. The program shall provide pregnant students or students who are parents with the option of participating in regular classroom activities or enrolling in a special program designed to meet their needs pursuant to s. 1003.21. Students participating in teenage parent programs shall be exempt from minimum attendance requirements for absences related to pregnancy or parenting, but shall be required to make up work missed due to absence.

(b) The curriculum shall include instruction in such topics as prenatal and postnatal health care, parenting skills, benefits of sexual abstinence, and consequences of subsequent pregnancies. Parenting skills should include instruction in the stages of child growth and development, methods for aiding in the intellectual, language, physical, and social development of children, and guidance on constructive play activities.

(c) Provision for necessary child care, health care, social services, parent education, and transportation shall be ancillary service components of teenage parent programs. Ancillary services may be provided through the coordination of existing programs and services and through joint agreements between district school boards and early learning coalitions or other appropriate public and private providers.

(d) The district school board shall make adequate provisions for pregnant and parenting teenagers to complete the coursework necessary to earn a high school diploma.

(e) Children enrolled in child care provided by the district shall be funded at the special program cost factor pursuant to s. 1011.62 if the parent or parents are enrolled full time in a public school in the district.

(4) Districts may modify courses listed in the State Course Code Directory for the purpose of providing teenage parent programs pursuant to the provisions of this section. Such modifications must be approved by the commissioner and may include lengthening or shortening of the school time allotted for in-class study, alternate methods of assessment of student performance, and the integration of curriculum frameworks or student performance standards to produce interdisciplinary units of instruction.

(5) The State Board of Education shall adopt rules necessary to implement the provisions of this section.

History.—s. 148, ch. 2002-387; s. 14, ch. 2004-484.



1003.55 - Instructional programs for blind or visually impaired students and deaf or hard-of-hearing students.

1003.55 Instructional programs for blind or visually impaired students and deaf or hard-of-hearing students.—

(1) The Department of Education may establish a coordinating unit and instructional materials center for visually impaired students and deaf or hard-of-hearing students to provide staff and resources for the coordination, cataloging, standardizing, producing, procuring, storing, and distributing of braille, large print, tangible apparatus, captioned films and video tapes, and other specialized educational materials needed by these students and other exceptional students. The coordinating unit shall have as its major purpose the improvement of instructional programs for visually impaired students and deaf or hard-of-hearing students and may, as a second priority, extend appropriate services to other exceptional students, consistent with provisions and criteria established, to the extent that resources are available.

(2) The unit shall be operated under rules adopted by the State Board of Education.

(3) As used in this section, the term:

(a) “Blind student” means a student who is eligible for special education services and who:

1. Has a visual acuity of 20/200 or less in the better eye with correcting lenses or has a limited field of vision such that the widest diameter subtends an angular distance of no greater than 20 degrees; or

2. Has a medically indicated expectation of visual deterioration.

(b) “Braille” means the system of reading and writing through touch commonly known as standard English braille.

(c) “Individualized education program” means a written statement developed for a student eligible for special education services pursuant to s. 602(a)(20), Part A of the Individuals with Disabilities Education Act, 20 U.S.C. s. 1401(a).

(4) In developing an individualized written education program for each blind student, the presumption shall be that blind students can communicate effectively and efficiently with the same level of proficiency expected of the students’ peers of comparable ability and grade level. Accordingly, proficiency in reading and writing braille shall be considered during the individualized planning and assessment processes in this context.

(5) Any publisher of a textbook adopted pursuant to the state instructional materials adoption process shall furnish the Department of Education with a computer file in an electronic format specified by the department at least 2 years in advance that is readily translatable to braille and can be used for large print or speech access. Any textbook reproduced pursuant to the provisions of this subsection shall be purchased at a price equal to the price paid for the textbook as adopted. The Department of Education shall not reproduce textbooks obtained pursuant to this subsection in any manner that would generate revenues for the department from the use of such computer files or that would preclude the rightful payment of fees to the publisher for use of all or some portion of the textbook.

(6)(a) In developing an individual education plan for a deaf or hard-of-hearing student, the individual education plan team must consider the student’s language and communication needs, opportunities for direct communication with peers and professional personnel in the student’s language and communication mode, and the student’s academic level and full range of needs, including opportunities for direct instruction in the student’s language and communication mode.

(b) The Department of Education, in coordination with the Florida School for the Deaf and the Blind and with input from education stakeholders, including representatives of the auditory oral community, shall develop a model communication plan which shall be used during the development of a student’s individual education plan. The model shall be adopted in rule by the State Board of Education and made available online to all school districts no later than December 31, 2013. The department shall provide technical assistance for using the model communication plan.

History.—s. 149, ch. 2002-387; s. 1, ch. 2013-84.



1003.56 - English language instruction for limited English proficient students.

1003.56 English language instruction for limited English proficient students.—

(1) Instruction in the English language shall be provided to limited English proficient students. Such instruction shall be designed to develop the student’s mastery of the four language skills, including listening, speaking, reading, and writing, as rapidly as possible.

(2)(a) “Limited English proficient” or “limited English proficiency,” when used with reference to an individual, means:

1.a. An individual who was not born in the United States and whose native language is a language other than English;

b. An individual who comes from a home environment where a language other than English is spoken in the home; or

c. An individual who is an American Indian or Alaskan native and who comes from an environment where a language other than English has had a significant impact on his or her level of English language proficiency; and

2. Who, by reason thereof, has sufficient difficulty speaking, reading, writing, or listening to the English language to deny such individual the opportunity to learn successfully in classrooms where the language of instruction is English.

(b) “Home language” or “native language,” when used with reference to an individual of limited English proficiency, means the language normally used by such individual or, in the case of a student, the language normally used by the parents of the student.

(c) “ESOL” means English for Speakers of Other Languages and:

1. When modifying instruction, the strategy used to teach limited English proficient students; or

2. When modifying program, the program funded in the Florida Education Finance Program, listed under English for Speakers of Other Languages in s. 1011.62.

(3) Each district school board shall implement the following procedures:

(a) Develop and submit a plan for providing English language instruction for limited English proficient students to the Department of Education for review and approval.

(b) Identify limited English proficient students through assessment.

(c) Provide for student exit from and reclassification into the program.

(d) Provide limited English proficient students ESOL instruction in English and ESOL instruction or home language instruction in the basic subject areas of reading, mathematics, science, social studies, and computer literacy.

(e) Maintain a student plan.

(f) Provide qualified teachers.

(g) Provide equal access to other programs for eligible limited English proficient students based on need.

(h) Provide for parental involvement in the program.

(4) Each district school board’s program for limited English proficient students shall be evaluated and monitored periodically.

(5) The State Board of Education shall adopt rules for the purpose of implementing this section.

History.—s. 150, ch. 2002-387.



1003.57 - Exceptional students instruction.

1003.57 Exceptional students instruction.—

(1)(a) For purposes of providing exceptional student instruction under this section:

1. A school district shall use the following terms to describe the instructional setting for a student with a disability, 6 through 21 years of age, who is not educated in a setting accessible to all children who are together at all times:

a. “Exceptional student education center” or “special day school” means a separate public school to which nondisabled peers do not have access.

b. “Other separate environment” means a separate private school, residential facility, or hospital or homebound program.

c. “Regular class” means a class in which a student spends 80 percent or more of the school week with nondisabled peers.

d. “Resource room” means a classroom in which a student spends between 40 percent to 80 percent of the school week with nondisabled peers.

e. “Separate class” means a class in which a student spends less than 40 percent of the school week with nondisabled peers.

2. A school district shall use the term “inclusion” to mean that a student is receiving education in a general education regular class setting, reflecting natural proportions and age-appropriate heterogeneous groups in core academic and elective or special areas within the school community; a student with a disability is a valued member of the classroom and school community; the teachers and administrators support universal education and have knowledge and support available to enable them to effectively teach all children; and a teacher is provided access to technical assistance in best practices, instructional methods, and supports tailored to the student’s needs based on current research.

(b) Each district school board shall provide for an appropriate program of special instruction, facilities, and services for exceptional students as prescribed by the State Board of Education as acceptable. Each district program must:

1. Provide the necessary professional services for diagnosis and evaluation of exceptional students. At least once every 3 years, the district school board must submit to the department its proposed procedures for the provision of special instruction and services for exceptional students.

2. Provide the special instruction, classes, and services, either within the district school system, in cooperation with other district school systems, or through contractual arrangements with approved private schools or community facilities that meet standards established by the commissioner.

3. Annually provide information describing the Florida School for the Deaf and the Blind and all other programs and methods of instruction available to the parent of a sensory-impaired student.

4. Provide instruction to homebound or hospitalized students in accordance with this section and rules adopted by the state board, which must establish, at a minimum, the following:

a. Criteria for the eligibility of K-12 homebound or hospitalized students for specially designed instruction.

b. Procedures for determining student eligibility.

c. A list of appropriate methods for providing instruction to homebound or hospitalized students.

d. Requirements for providing instructional services for a homebound or hospitalized student once the student is determined to be eligible. Eligible students receiving treatment in a children’s specialty hospital licensed under part I of chapter 395 must be provided educational instruction from the school district in which the hospital is located until the school district in which the hospital is located enters into an agreement with the school district in which the student resides. The department shall develop a standard agreement for use by school districts to provide seamless educational instruction to students who transition between school districts while receiving treatment in the children’s specialty hospital.

No later than August 15, 2016, each school district in which a children’s specialty hospital licensed under part I of chapter 395 is located shall enter into an agreement with the hospital which establishes a process by which the hospital must notify the school district of students who may be eligible for instruction consistent with this subparagraph and the timelines for determining student eligibility and providing educational instruction to eligible students.

(c) A student may not be given special instruction or services as an exceptional student until after he or she has been properly evaluated and found eligible as an exceptional student in the manner prescribed by rules of the State Board of Education. The parent of an exceptional student evaluated and found eligible or ineligible shall be notified of each such evaluation and determination. Such notice shall contain a statement informing the parent that he or she is entitled to a due process hearing on the identification, evaluation, and eligibility determination, or lack thereof. Such hearings are exempt from ss. 120.569, 120.57, and 286.011, except to the extent that the State Board of Education adopts rules establishing other procedures. Any records created as a result of such hearings are confidential and exempt from s. 119.07(1). The hearing must be conducted by an administrative law judge from the Division of Administrative Hearings pursuant to a contract between the Department of Education and the Division of Administrative Hearings. The decision of the administrative law judge is final, except that any party aggrieved by the finding and decision rendered by the administrative law judge has the right to bring a civil action in the state circuit court. In such an action, the court shall receive the records of the administrative hearing and shall hear additional evidence at the request of either party. In the alternative, in hearings conducted on behalf of a student who is identified as gifted, any party aggrieved by the finding and decision rendered by the administrative law judge has the right to request a review of the administrative law judge’s order by the district court of appeal as provided in s. 120.68.

(d) Notwithstanding any law to the contrary, during the pendency of any proceeding conducted pursuant to this section, unless the district school board and the parents otherwise agree, the student shall remain in his or her then-current educational assignment or, if applying for initial admission to a public school, shall be assigned, with the consent of the parents, in the public school program until all such proceedings have been completed.

(e) In providing for the education of exceptional students, the district school superintendent, principals, and teachers shall utilize the regular school facilities and adapt them to the needs of exceptional students to the maximum extent appropriate. To the extent appropriate, students with disabilities, including those students in public or private institutions or other facilities, shall be educated with students who are not disabled. Segregation of exceptional students shall occur only if the nature or severity of the exceptionality is such that education in regular classes with the use of supplementary aids and services cannot be achieved satisfactorily.

(f) Once every 3 years, each school district and school shall complete a Best Practices in Inclusive Education (BPIE) assessment with a Florida Inclusion Network facilitator and include the results of the BPIE assessment and all planned short-term and long-term improvement efforts in the school district’s exceptional student education policies and procedures. BPIE is an internal assessment process designed to facilitate the analysis, implementation, and improvement of inclusive educational practices at the district and school team levels.

(g) In addition to the services agreed to in a student’s individual educational plan, the district school superintendent shall fully inform the parent of a student having a physical or developmental disability of all available services that are appropriate for the student’s disability. The superintendent shall provide the student’s parent with a summary of the student’s rights.

(h) School personnel may consider any unique circumstances on a case-by-case basis when determining whether a change in placement is appropriate for a student who has a disability and violates a district school board’s code of student conduct. School personnel may remove and place such student in an interim alternative educational setting for not more than 45 school days, without regard to whether the behavior is determined to be a manifestation of the student’s disability, if the student:

1. Carries a weapon to or possesses a weapon at school, on school premises, or at a school function under the jurisdiction of the school district;

2. Knowingly possesses or uses illegal drugs, or sells or solicits the sale of a controlled substance, while at school, on school premises, or at a school function under the jurisdiction of the school district; or

3. Has inflicted serious bodily injury upon another person while at school, on school premises, or at a school function under the jurisdiction of the school district.

(i) For purposes of paragraph (h), the term:

1. “Controlled substance” means a drug or other substance identified under Schedule I, Schedule II, Schedule III, Schedule IV, or Schedule V of the Controlled Substances Act, 21 U.S.C. s. 812(c) and s. 893.02(4).

2. “Weapon” means a device, instrument, material, or substance, animate or inanimate, which is used for, or is readily capable of, causing death or serious bodily injury; however, this definition does not include a pocketknife having a blade that is less than 21/2 inches in length.

(j) The district school board shall provide each parent with information regarding the amount that the school district receives from the state appropriation for each of the five exceptional student education support levels for a full-time student. The school district shall provide this information at the initial meeting of a student’s individual education plan team.

(2)(a) An exceptional student with a disability who resides in a residential facility and receives special instruction or services is considered a resident of the state in which the student’s parent is a resident. The cost of such instruction, facilities, and services for a nonresident student with a disability shall be provided by the placing authority in the student’s state of residence, such as a public school entity, other placing authority, or parent. A nonresident student with a disability may not be reported by any school district for FTE funding in the Florida Education Finance Program.

(b) The Department of Education shall provide to each school district a statement of the specific limitations of the district’s financial obligation for exceptional students with disabilities under federal and state law. The department shall also provide to each school district technical assistance as necessary for developing a local plan to impose on a student’s home state the fiscal responsibility for educating a nonresident exceptional student with a disability.

(c) The Department of Education shall develop a process by which a school district must, before providing services to an exceptional student with a disability who resides in a residential facility in this state, review the residency of the student. The residential facility, not the district, is responsible for billing and collecting from a nonresidential student’s home state payment for the student’s educational and related services.

(d) The Department of Education shall formulate an interagency agreement or other mechanism for billing and collecting from a nonresidential student’s home state payment for the student’s educational and related services.

(e) This subsection applies to any nonresident student with a disability who resides in a residential facility and who receives instruction as an exceptional student with a disability in any type of residential facility in this state, including, but not limited to, a public school, a private school, a group home facility as defined in s. 393.063, an intensive residential treatment program for children and adolescents as defined in s. 395.002, a facility as defined in s. 394.455, an intermediate care facility for the developmentally disabled or ICF/DD as defined in s. 393.063 or s. 400.960, or a community residential home as defined in s. 419.001.

(3)(a) For purposes of this subsection and subsection (4), the term:

1. “Agency” means the Department of Children and Families or its contracted lead agency, the Agency for Persons with Disabilities, and the Agency for Health Care Administration.

2. “Exceptional student” means an exceptional student, as defined in s. 1003.01, who has a disability.

3. “Receiving school district” means the district in which a private residential care facility is located.

4. “Placement” means the funding or arrangement of funding by an agency for all or a part of the cost for an exceptional student to reside in a private residential care facility and the placement crosses school district lines.

(b) Within 10 business days after an exceptional student is placed in a private residential care facility by an agency, the agency or private residential care facility licensed by the agency, as appropriate, shall provide written notification of the placement to the school district where the student is currently counted for funding purposes under s. 1011.62 and the receiving school district. The exceptional student shall be enrolled in school and receive a free and appropriate public education, special education, and related services while the notice and procedures regarding payment are pending. This paragraph applies when the placement is for the primary purpose of addressing residential or other noneducational needs and the placement crosses school district lines.

(c) Within 10 business days after receiving the notification, the receiving school district must review the student’s individual educational plan (IEP) to determine if the student’s IEP can be implemented by the receiving school district or by a provider or facility under contract with the receiving school district. The receiving school district shall:

1. Provide educational instruction to the student;

2. Contract with another provider or facility to provide the educational instruction;

3. Contract with the private residential care facility in which the student resides to provide the educational instruction; or

4. Decline to provide or contract for educational instruction.

If the receiving school district declines to provide or contract for the educational instruction, the school district in which the legal residence of the student is located shall provide or contract for the educational instruction to the student. The school district that provides educational instruction or contracts to provide educational instruction shall report the student for funding purposes pursuant to s. 1011.62.

(d)1. The Department of Education, in consultation with the agencies and school districts, shall develop procedures for written notification to school districts regarding the placement of an exceptional student in a residential care facility. The procedures must:

a. Provide for written notification of a placement that crosses school district lines; and

b. Identify the entity responsible for the notification for each facility that is operated, licensed, or regulated by an agency.

2. The State Board of Education shall adopt the procedures by rule pursuant to ss. 120.536(1) and 120.54, and the agencies shall implement the procedures.

The requirements of paragraphs (c) and (d) do not apply to written agreements among school districts which specify each school district’s responsibility for providing and paying for educational services to an exceptional student in a residential care facility. However, each agreement must require a school district to review the student’s IEP within 10 business days after receiving the notification required under paragraph (b).

(4) The Department of Education and agencies shall enter into an agreement for interagency coordination regarding the placement of exceptional students in residential facilities, consistent with federal law and regulations, on or before January 1, 2010. The agreement shall identify the responsibilities of each party and ensure that students receive special education and related services necessary to receive a free appropriate public education. The agreement shall also establish procedures for:

(a) Resolving interagency disputes;

(b) Ensuring the provision of services during the pendency of a dispute; and

(c) Ensuring continued Medicaid eligibility as deemed appropriate.

(5) Each full-time virtual instruction program under s. 1002.37 or s. 1002.45 must fulfill the obligations of a school district under this section for public school exceptional students who are enrolled in a full-time virtual instruction program. A student whose individual educational plan indicates that full-time virtual instruction is appropriate may be enrolled in a full-time virtual instruction program.

History.—s. 151, ch. 2002-387; s. 30, ch. 2006-74; s. 7, ch. 2009-35; s. 1, ch. 2009-238; s. 127, ch. 2010-5; s. 8, ch. 2012-192; s. 3, ch. 2013-236; s. 369, ch. 2014-19; s. 47, ch. 2014-39; s. 34, ch. 2016-145; s. 1, ch. 2016-227.



1003.571 - Instruction for exceptional students who have a disability.

1003.571 Instruction for exceptional students who have a disability.—

(1) The State Board of Education shall comply with the Individuals with Disabilities Education Act (IDEA), as amended, and its implementing regulations after evaluating and determining that the IDEA, as amended, and its implementing regulations are consistent with the following principles:

(a) Ensuring that all children who have disabilities are afforded a free and appropriate public education that emphasizes special education and related services designed to meet their unique needs and prepare them for further education, employment, and independent living;

(b) Ensuring that the rights of children who have disabilities and their parents are protected; and

(c) Assessing and ensuring the effectiveness of efforts to educate children who have disabilities.

(2) The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this section.

History.—s. 2, ch. 2009-238.



1003.5715 - Parental consent; individual education plan.

1003.5715 Parental consent; individual education plan.—

(1) The Department of Education shall adopt separate parental consent forms that school districts must use for each of the following actions in a student’s individual education plan (IEP):

(a) Administer to the student an alternate assessment pursuant to s. 1008.22 and provide instruction in the state standards access points curriculum.

(b) Place the student in an exceptional student education center.

(2) In accordance with 34 C.F.R. s. 300.503, each form shall be provided to the parent in the parent’s native language, as defined in 34 C.F.R. s. 300.29, and include the following:

(a) A statement that the parent is a participant of the individual education plan team (IEP Team) and has the right to consent or refuse consent to the actions described in subsection (1). The statement shall include information that the refusal of parental consent means that the school district may not proceed with the actions described in subsection (1) without a school district due process hearing in accordance with 34 C.F.R. ss. 300.507 and 300.508.

(b) A “does consent” box and a signature line.

(c) A “does not consent” box and a signature line.

(d) An informational statement of the benefits and consequences of giving parental consent to the actions described in subsection (1).

(3) A school district may not proceed with the actions described in subsection (1) without parental consent unless the school district documents reasonable efforts to obtain the parent’s consent and the child’s parent has failed to respond or the school district obtains approval through a due process hearing in accordance with 34 C.F.R. ss. 300.507 and 300.508 and resolution of appeals.

(4) Except for a change in placement described in s. 1003.57(1)(h), if a school district determines that there is a need to change an exceptional student’s IEP as it relates to actions described in subsection (1), the school must hold an IEP Team meeting that includes the parent to discuss the reason for the change. The school shall provide written notice of the meeting to the parent at least 10 days before the meeting, indicating the purpose, time, and location of the meeting and who, by title or position, will attend the meeting. The IEP Team meeting requirement may be waived by informed consent of the parent after the parent receives the written notice.

(5) For a change in actions described in subsection (1) in a student’s IEP, the school district may not implement the change without parental consent unless the school district documents reasonable efforts to obtain the parent’s consent and the child’s parent has failed to respond or the school district obtains approval through a due process hearing in accordance with 34 C.F.R. ss. 300.507 and 300.508 and resolution of appeals.

(6) Pursuant to 34 C.F.R. s. 300.518, during the pendency of a due process hearing or appellate proceeding regarding a due process complaint, the student shall remain in his or her current educational assignment while awaiting the decision of any impartial due process hearing or court proceeding, unless the parent and the district school board otherwise agree.

(7) This section does not abrogate any parental right identified in the Individuals with Disabilities Education Act (IDEA) and its implementing regulations.

(8) The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this section, including, but not limited to, developing parental consent forms.

History.—s. 4, ch. 2013-236.



1003.5716 - Transition to postsecondary education and career opportunities.

1003.5716 Transition to postsecondary education and career opportunities.—All students with disabilities who are 3 years of age to 21 years of age have the right to a free, appropriate public education. As used in this section, the term “IEP” means individual education plan.

(1) To ensure quality planning for a successful transition of a student with a disability to postsecondary education and career opportunities, an IEP team shall begin the process of, and develop an IEP for, identifying the need for transition services before the student with a disability attains the age of 14 years in order for his or her postsecondary goals and career goals to be identified and in place when he or she attains the age of 16 years. This process must include, but is not limited to:

(a) Consideration of the student’s need for instruction in the area of self-determination and self-advocacy to assist the student’s active and effective participation in an IEP meeting; and

(b) Preparation for the student to graduate from high school with a standard high school diploma pursuant to s. 1003.4282 with a Scholar designation unless the parent chooses a Merit designation.

(2) Beginning not later than the first IEP to be in effect when the student attains the age of 16, or younger if determined appropriate by the parent and the IEP team, the IEP must include the following statements that must be updated annually:

(a) A statement of intent to pursue a standard high school diploma and a Scholar or Merit designation, pursuant to s. 1003.4285, as determined by the parent.

(b) A statement of intent to receive a standard high school diploma before the student attains the age of 22 and a description of how the student will fully meet the requirements in s. 1003.4282, including, but not limited to, a portfolio pursuant to s. 1003.4282(10)(b) which meets the criteria specified in State Board of Education rule. The IEP must also specify the outcomes and additional benefits expected by the parent and the IEP team at the time of the student’s graduation.

(c) A statement of appropriate measurable long-term postsecondary education and career goals based upon age-appropriate transition assessments related to training, education, employment, and, if appropriate, independent living skills and the transition services, including courses of study needed to assist the student in reaching those goals.

(3) Any change in the IEP for the goals specified in subsection (2) must be approved by the parent and is subject to verification for appropriateness by an independent reviewer selected by the parent as provided in s. 1003.572.

(4) If a participating agency responsible for transition services, other than the school district, fails to provide the transition services described in the IEP, the school district shall reconvene the IEP team to identify alternative strategies to meet the transition objectives for the student that are specified in the IEP. However, this does not relieve any participating agency of the responsibility to provide or pay for any transition service that the agency would otherwise provide to students with disabilities who meet the eligibility criteria of that agency.

History.—s. 20, ch. 2014-184; s. 112, ch. 2015-2; s. 94, ch. 2016-10.



1003.572 - Collaboration of public and private instructional personnel.

1003.572 Collaboration of public and private instructional personnel.—

(1) As used in this section, the term “private instructional personnel” means:

(a) Individuals certified under s. 393.17 or licensed under chapter 490 or chapter 491 for applied behavior analysis services as defined in ss. 627.6686 and 641.31098.

(b) Speech-language pathologists licensed under s. 468.1185.

(c) Occupational therapists licensed under part III of chapter 468.

(d) Physical therapists licensed under chapter 486.

(e) Psychologists licensed under chapter 490.

(f) Clinical social workers licensed under chapter 491.

(2) The collaboration of public and private instructional personnel shall be designed to enhance but not supplant the school district’s responsibilities under the Individuals with Disabilities Education Act (IDEA). The school as the local education agency shall provide therapy services to meet the expectations provided in federal law and regulations and state statutes and rules. Collaboration of public and private instructional personnel will work to promote educational progress and assist students in acquiring essential skills, including, but not limited to, readiness for pursuit of higher education goals or employment. Where applicable, public and private instructional personnel shall undertake collaborative programming. Coordination of services and plans between a public school and private instructional personnel is encouraged to avoid duplication or conflicting services or plans.

(3) Private instructional personnel who are hired or contracted by parents to collaborate with public instructional personnel must be permitted to observe the student in the educational setting, collaborate with instructional personnel in the educational setting, and provide services in the educational setting according to the following requirements:

(a) The student’s public instructional personnel and principal consent to the time and place.

(b) The private instructional personnel satisfy the requirements of s. 1012.32 or s. 1012.321.

For the purpose of implementing this subsection, a school district may not impose any requirements beyond those requirements specified in this subsection or charge any fees.

(4) The provision of private instructional personnel by a parent does not constitute a waiver of the student’s or parent’s right to a free and appropriate public education under IDEA.

History.—s. 5, ch. 2013-236; s. 21, ch. 2014-184.



1003.573 - Use of restraint and seclusion on students with disabilities.

1003.573 Use of restraint and seclusion on students with disabilities.—

(1) DOCUMENTATION AND REPORTING.—

(a) A school shall prepare an incident report within 24 hours after a student is released from restraint or seclusion. If the student’s release occurs on a day before the school closes for the weekend, a holiday, or another reason, the incident report must be completed by the end of the school day on the day the school reopens.

(b) The following must be included in the incident report:

1. The name of the student restrained or secluded.

2. The age, grade, ethnicity, and disability of the student restrained or secluded.

3. The date and time of the event and the duration of the restraint or seclusion.

4. The location at which the restraint or seclusion occurred.

5. A description of the type of restraint used in terms established by the Department of Education.

6. The name of the person using or assisting in the restraint or seclusion of the student.

7. The name of any nonstudent who was present to witness the restraint or seclusion.

8. A description of the incident, including:

a. The context in which the restraint or seclusion occurred.

b. The student’s behavior leading up to and precipitating the decision to use manual or physical restraint or seclusion, including an indication as to why there was an imminent risk of serious injury or death to the student or others.

c. The specific positive behavioral strategies used to prevent and deescalate the behavior.

d. What occurred with the student immediately after the termination of the restraint or seclusion.

e. Any injuries, visible marks, or possible medical emergencies that may have occurred during the restraint or seclusion, documented according to district policies.

f. Evidence of steps taken to notify the student’s parent or guardian.

(c) A school shall notify the parent or guardian of a student each time manual or physical restraint or seclusion is used. Such notification must be in writing and provided before the end of the school day on which the restraint or seclusion occurs. Reasonable efforts must also be taken to notify the parent or guardian by telephone or computer e-mail, or both, and these efforts must be documented. The school shall obtain, and keep in its records, the parent’s or guardian’s signed acknowledgment that he or she was notified of his or her child’s restraint or seclusion.

(d) A school shall also provide the parent or guardian with the completed incident report in writing by mail within 3 school days after a student was manually or physically restrained or secluded. The school shall obtain, and keep in its records, the parent’s or guardian’s signed acknowledgment that he or she received a copy of the incident report.

(2) MONITORING.—

(a) Monitoring of the use of manual or physical restraint or seclusion on students shall occur at the classroom, building, district, and state levels.

(b)  Documentation prepared as required in subsection (1) shall be provided to the school principal, the district director of Exceptional Student Education, and the bureau chief of the Bureau of Exceptional Education and Student Services electronically each month that the school is in session.

(c) The department shall maintain aggregate data of incidents of manual or physical restraint and seclusion and disaggregate the data for analysis by county, school, student exceptionality, and other variables, including the type and method of restraint or seclusion used. This information shall be updated monthly.

(d) The department shall establish standards for documenting, reporting, and monitoring the use of manual or physical restraint or mechanical restraint, and occurrences of seclusion. These standards shall be provided to school districts by October 1, 2011.

(3) SCHOOL DISTRICT POLICIES AND PROCEDURES.—

(a) Each school district shall develop policies and procedures that are consistent with this section and that govern the following:

1. Incident-reporting procedures.

2. Data collection and monitoring, including when, where, and why students are restrained or secluded; the frequency of occurrences of such restraint or seclusion; and the prone or mechanical restraint that is most used.

3. Monitoring and reporting of data collected.

4. Training programs relating to manual or physical restraint and seclusion.

5. The district’s plan for selecting personnel to be trained.

6. The district’s plan for reducing the use of restraint and seclusion particularly in settings in which it occurs frequently or with students who are restrained repeatedly, and for reducing the use of prone restraint and mechanical restraint. The plan must include a goal for reducing the use of restraint and seclusion and must include activities, skills, and resources needed to achieve that goal. Activities may include, but are not limited to:

a. Additional training in positive behavioral support and crisis management;

b. Parental involvement;

c. Data review;

d. Updates of students’ functional behavioral analysis and positive behavior intervention plans;

e. Additional student evaluations;

f. Debriefing with staff;

g. Use of schoolwide positive behavior support; and

h. Changes to the school environment.

(b) Any revisions to the district’s policies and procedures, which must be prepared as part of its special policies and procedures, must be filed with the bureau chief of the Bureau of Exceptional Education and Student Services no later than January 31, 2012.

(4) PROHIBITED RESTRAINT.—School personnel may not use a mechanical restraint or a manual or physical restraint that restricts a student’s breathing.

(5) SECLUSION.—School personnel may not close, lock, or physically block a student in a room that is unlit and does not meet the rules of the State Fire Marshal for seclusion time-out rooms.

History.—s. 4, ch. 2010-224; s. 23, ch. 2011-175.



1003.575 - Assistive technology devices; findings; interagency agreements.

1003.575 Assistive technology devices; findings; interagency agreements.—Accessibility, utilization, and coordination of appropriate assistive technology devices and services are essential as a young person with disabilities moves from early intervention to preschool, from preschool to school, from one school to another, and from school to employment or independent living. If an individual education plan team makes a recommendation in accordance with State Board of Education rule for a student with a disability, as defined in s. 1003.01(3), to receive an assistive technology assessment, that assessment must be completed within 60 school days after the team’s recommendation. To ensure that an assistive technology device issued to a young person as part of his or her individualized family support plan, individual support plan, or an individual education plan remains with the individual through such transitions, the following agencies shall enter into interagency agreements, as appropriate, to ensure the transaction of assistive technology devices:

(1) The Early Steps Program in the Division of Children’s Medical Services of the Department of Health.

(2) The Division of Blind Services, the Bureau of Exceptional Education and Student Services, and the Division of Vocational Rehabilitation of the Department of Education.

(3) The Voluntary Prekindergarten Education Program administered by the Department of Education and the Office of Early Learning.

Interagency agreements entered into pursuant to this section shall provide a framework for ensuring that young persons with disabilities and their families, educators, and employers are informed about the utilization and coordination of assistive technology devices and services that may assist in meeting transition needs, and shall establish a mechanism by which a young person or his or her parent may request that an assistive technology device remain with the young person as he or she moves through the continuum from home to school to postschool.

History.—s. 1, ch. 2005-188; s. 463, ch. 2011-142; s. 24, ch. 2011-175; s. 23, ch. 2016-238.



1003.576 - Individual education plans for exceptional students.

1003.576 Individual education plans for exceptional students.—The Department of Education must develop and have an operating electronic IEP system in place for potential statewide use no later than July 1, 2007. The statewide system shall be developed collaboratively with school districts and must include input from school districts currently developing or operating electronic IEP systems.

History.—s. 31, ch. 2006-74.



1003.58 - Students in residential care facilities.

1003.58 Students in residential care facilities.—Each district school board shall provide educational programs according to rules of the State Board of Education to students who reside in residential care facilities operated by the Department of Children and Families or the Agency for Persons with Disabilities.

(1) The district school board shall not be charged any rent, maintenance, utilities, or overhead on such facilities. Maintenance, repairs, and remodeling of existing facilities shall be provided by the Department of Children and Families or the Agency for Persons with Disabilities, as appropriate.

(2) If additional facilities are required, the district school board and the Department of Children and Families or the Agency for Persons with Disabilities, as appropriate, shall agree on the appropriate site based on the instructional needs of the students. When the most appropriate site for instruction is on district school board property, a special capital outlay request shall be made by the commissioner in accordance with s. 1013.60. When the most appropriate site is on state property, state capital outlay funds shall be requested by the department or agency in accordance with chapter 216. Any instructional facility to be built on state property shall have educational specifications jointly developed by the school district and the department or agency and approved by the Department of Education. The size of space and occupant design capacity criteria as provided by state board rules shall be used for remodeling or new construction whether facilities are provided on state property or district school board property. The planning of such additional facilities shall incorporate current state deinstitutionalization goals and plans.

(3) The district school board shall have full and complete authority in the matter of the assignment and placement of such students in educational programs. The parent of an exceptional student shall have the same due process rights as are provided under s. 1003.57(1)(c).

(4) The district school board shall have a written agreement with the Department of Children and Families and the Agency for Persons with Disabilities outlining the respective duties and responsibilities of each party.

Notwithstanding the provisions herein, the educational program at the Marianna Sunland Center in Jackson County shall be operated by the Department of Education, either directly or through grants or contractual agreements with other public or duly accredited educational agencies approved by the Department of Education.

History.—s. 152, ch. 2002-387; s. 32, ch. 2006-74; s. 68, ch. 2006-227; s. 3, ch. 2009-238; s. 6, ch. 2013-236; s. 370, ch. 2014-19.






Part VI - ACADEMICALLY HIGH-PERFORMING SCHOOL DISTRICTS (s. 1003.621)

1003.621 - Academically high-performing school districts.

1003.621 Academically high-performing school districts.—It is the intent of the Legislature to recognize and reward school districts that demonstrate the ability to consistently maintain or improve their high-performing status. The purpose of this section is to provide high-performing school districts with flexibility in meeting the specific requirements in statute and rules of the State Board of Education.

(1) ACADEMICALLY HIGH-PERFORMING SCHOOL DISTRICT.—

(a) A school district is an academically high-performing school district if it meets the following criteria:

1.a. Earns a grade of “A” under s. 1008.34 for 2 consecutive years; and

b. Has no district-operated school that earns a grade of “F” under s. 1008.34;

2. Complies with all class size requirements in s. 1, Art. IX of the State Constitution and s. 1003.03; and

3. Has no material weaknesses or instances of material noncompliance noted in the annual financial audit conducted pursuant to s. 11.45 or s. 218.39.

(b) Each school district that satisfies the eligibility criteria in this subsection shall be designated by the State Board of Education as an academically high-performing school district. With the exception of the statutes listed in subsection (2), upon designation as an academically high-performing school district, each such district is exempt from the provisions in chapters 1000-1013 which pertain to school districts and rules of the State Board of Education which implement these exempt provisions. This exemption remains in effect during the time of the designation if the district continues to meet all eligibility criteria.

(c) The academically high-performing school district shall retain the designation as a high-performing school district for 3 years, at the end of which time the district may renew the designation if the district meets the requirements in this section. A school district that fails to meet the requirements in this section shall provide written notification to the State Board of Education that the district is no longer eligible to be designated as an academically high-performing school district.

(d) In order to maintain the designation as an academically high-performing school district pursuant to this section, a school district must meet the following requirements:

1. Comply with the provisions of subparagraphs (a)2. and 3.; and

2. Earn a grade of “A” under s. 1008.34 for 2 years within a 3-year period.

However, a district in which a district-operated school earns a grade of “F” under s. 1008.34 during the 3-year period may not continue to be designated as an academically high-performing school district during the remainder of that 3-year period. The district must meet the criteria in paragraph (a) in order to be redesignated as an academically high-performing school district.

(2) COMPLIANCE WITH STATUTES AND RULES.—Each academically high-performing school district shall comply with all of the provisions in chapters 1000-1013, and rules of the State Board of Education which implement these provisions, pertaining to the following:

(a) Those statutes pertaining to the provision of services to students with disabilities.

(b) Those statutes pertaining to civil rights, including s. 1000.05, relating to discrimination.

(c) Those statutes pertaining to student health, safety, and welfare.

(d) Those statutes governing the election or compensation of district school board members.

(e) Those statutes pertaining to the student assessment program and the school grading system, including chapter 1008.

(f) Those statutes pertaining to financial matters, including chapter 1010, except that s. 1010.20(3)(a)1., 2., and 3., relating to the required program expenditure levels, are eligible for exemption.

(g) Those statutes pertaining to planning and budgeting, including chapter 1011, except s. 1011.62(9)(d), relating to the requirement for a comprehensive reading plan. A district that is exempt from submitting this plan shall be deemed approved to receive the research-based reading instruction allocation.

1(h) Sections 1012.22(1)(c) and 1012.27(2), relating to public school personnel compensation and salary schedules; s. 1012.34, relating to personnel evaluation procedures and criteria; and ss. 1012.33 and 1012.335, relating to contracts with instructional personnel, staff, supervisors, and school administrators.

(i) Those statutes pertaining to educational facilities, including chapter 1013, except that s. 1013.20, relating to covered walkways for portables, and s. 1013.21, relating to the use of relocatable facilities that exceed 20 years of age, are eligible for exemption.

(j) Those statutes relating to instructional materials, except that s. 1006.37, relating to the requisition of state-adopted materials from the depository under contract with the publisher, and s. 1006.40(3)(a), relating to the use of 50 percent of the instructional materials allocation, shall be eligible for exemption.

(k) Section 1001.42(4)(f), relating to the uniform opening date of public schools.

(l) This section.

(3) GOVERNING BOARD.—The governing board of the academically high-performing school district shall be the duly elected district school board. The district school board shall supervise the academically high-performing school district.

(4) REPORTS.—The academically high-performing school district shall submit to the State Board of Education and the Legislature an annual report on December 1 which delineates the performance of the school district relative to the academic performance of students at each grade level in reading, writing, mathematics, science, and any other subject that is included as a part of the statewide assessment program in s. 1008.22. The annual report shall be submitted in a format prescribed by the Department of Education and shall include:

(a) Longitudinal performance of students on statewide, standardized assessments taken under s. 1008.22;

(b) Longitudinal performance of students by grade level and subgroup on statewide, standardized assessments taken under s. 1008.22;

(c) Longitudinal performance regarding efforts to close the achievement gap;

(d)1. Number and percentage of students who take an Advanced Placement Examination; and

2. Longitudinal performance regarding students who take an Advanced Placement Examination by demographic group, specifically by age, gender, race, and Hispanic origin, and by participation in the National School Lunch Program;

(e) Evidence of compliance with subsection (1); and

(f) A description of each waiver and the status of each waiver.

History.—s. 1, ch. 2007-194; s. 7, ch. 2011-1; s. 30, ch. 2013-27; s. 4, ch. 2014-23; s. 48, ch. 2014-39; s. 6, ch. 2015-6.

1Note.—Section 17, ch. 2011-1, provides that “[c]hapter 2010-279, Laws of Florida, does not apply to any rulemaking required to administer this act.”









Chapter 1004 - PUBLIC POSTSECONDARY EDUCATION

Part I - GENERAL PROVISIONS (ss. 1004.01-1004.0961)

1004.01 - Statement of purpose and mission.

1004.01 Statement of purpose and mission.—

(1) The Legislature finds it in the public interest to provide a system of postsecondary education which is of the highest possible quality; which enables all students to participate in the search for knowledge and individual development; which stresses undergraduate teaching as its main priority; which offers selected professional, graduate, and research programs with emphasis on state and national needs; which fosters diversity of educational opportunity; which promotes service to the public; which makes effective and efficient use of human and physical resources; which functions cooperatively with other educational institutions and systems; and which promotes internal coordination and the wisest possible use of resources.

(2) The mission of the state system of postsecondary education is to develop human resources, to discover and disseminate knowledge, to extend knowledge and its application beyond the boundaries of its campuses, and to develop in students heightened intellectual, cultural, and humane sensitivities; scientific, professional, and technological expertise; and a sense of purpose. Inherent in this broad mission are methods of instruction, research, extended training, and public service designed to educate people and improve the human condition.

History.—s. 159, ch. 2002-387.



1004.015 - Higher Education Coordinating Council.

1004.015 Higher Education Coordinating Council.—

(1) The Higher Education Coordinating Council is created for the purposes of identifying unmet needs; facilitating solutions to disputes regarding the creation of new degree programs and the establishment of new institutes, campuses, or centers; and facilitating solutions to data issues identified by the Articulation Coordinating Committee pursuant to s. 1007.01 to improve the K-20 education performance accountability system.

(2) Members of the council shall include:

(a) One member of the Board of Governors, appointed by the chair of the Board of Governors.

(b) The Chancellor of the State University System.

(c) The Chancellor of the Florida College System.

(d) One member of the State Board of Education, appointed by the chair of the State Board of Education.

(e) The Executive Director of the Florida Association of Postsecondary Schools and Colleges.

(f) The president of the Independent Colleges and Universities of Florida.

(g) The president of CareerSource Florida, Inc., or his or her designee.

(h) The president of Enterprise Florida, Inc., or a designated member of the Stakeholders Council appointed by the president.

(i) Three representatives of the business community, one appointed by the President of the Senate, one appointed by the Speaker of the House of Representatives, and one appointed by the Governor, who are committed to developing and enhancing world class workforce infrastructure necessary for Florida’s citizens to compete and prosper in the ever-changing economy of the 21st century.

(3) Appointed members shall serve 2-year terms, and a single chair shall be elected annually by a majority of the members.

(4) The council shall serve as an advisory board to the Legislature, the State Board of Education, and the Board of Governors. Recommendations of the council shall be consistent with the following guiding principles:

(a) To achieve within existing resources a seamless academic educational system that fosters an integrated continuum of kindergarten through graduate school education for Florida’s students.

(b) To promote consistent education policy across all educational delivery systems, focusing on students.

(c) To promote substantially improved articulation across all educational delivery systems.

(d) To promote a system that maximizes educational access and allows the opportunity for a high-quality education for all Floridians.

(e) To promote a system of coordinated and consistent transfer of credit and data collection for improved accountability purposes between the educational delivery systems.

(5) The council shall annually by December 31 submit to the Governor, the President of the Senate, the Speaker of the House of Representatives, the Board of Governors, and the State Board of Education a report outlining its recommendations relating to:

(a) The primary core mission of public and nonpublic postsecondary education institutions in the context of state access demands and economic development goals.

(b) Performance outputs and outcomes designed to meet annual and long-term state goals, including, but not limited to, increased student access, preparedness, retention, transfer, and completion. Performance measures must be consistent across sectors and allow for a comparison of the state’s performance to that of other states.

(c) The state’s articulation policies and practices to ensure that cost benefits to the state are maximized without jeopardizing quality. The recommendations shall consider return on investment for both the state and students and propose systems to facilitate and ensure institutional compliance with state articulation policies.

(d) Workforce development education, specifically recommending improvements to the consistency of workforce education data collected and reported by Florida College System institutions and school districts, including the establishment of common elements and definitions for any data that is used for state and federal funding and program accountability.

(6) The Office of K-20 Articulation, in collaboration with the Board of Governors and the Division of Florida Colleges, shall provide administrative support for the council.

History.—s. 13, ch. 2010-78; s. 5, ch. 2011-177; s. 7, ch. 2012-195; s. 8, ch. 2013-51; s. 57, ch. 2015-98.



1004.02 - Definitions.

1004.02 Definitions.—As used in this chapter:

(1) “Adult basic education” means courses of instruction designed to improve the employability of the state’s workforce through instruction in mathematics, reading, language, and workforce readiness skills at grade level equivalency 0-8.9.

(2) “Adult ESOL” or “adult ESL” means noncredit English literacy courses designed to improve the employability of the state’s workforce through acquisition of communication skills and cultural competencies that enhance ability to read, write, speak, and listen in English. ESOL means English for Speakers of Other Languages. ESL means English as a Second Language. The two terms are interchangeable.

(3) “Adult general education” means comprehensive instructional programs designed to improve the employability of the state’s workforce through adult basic education, adult secondary education, English for Speakers of Other Languages, applied academics for adult education instruction, and instruction for adults with disabilities.

(4) “Adult secondary education” means courses through which a person receives high school credit that leads to the award of a high school diploma or courses of instruction through which a student prepares to take the high school equivalency examination.

(5) “Adult student” is a student who is beyond the compulsory school age and who has legally left elementary or secondary school.

(6) “Adult with disability” means an individual who has a physical or mental impairment that substantially limits one or more major life activities, has a record of such impairment, or is regarded as having such an impairment, and who requires modifications to the educational program, adaptive equipment, or specialized instructional methods and services in order to participate in workforce development programs that lead to competitive employment.

(7) “Applied technology diploma program” means a course of study that is part of a technical degree program, is less than 60 credit hours, and leads to employment in a specific occupation. An applied technology diploma program may consist of either technical credit or college credit. A public school district may offer an applied technology diploma program only as technical credit, with college credit awarded to a student upon articulation to a Florida College System institution. Statewide articulation among public schools and Florida College System institutions is guaranteed by s. 1007.23, and is subject to guidelines and standards adopted by the State Board of Education pursuant to ss. 1007.24 and 1007.25.

(8) “Basic literacy,” means the demonstration of academic competence from 2.0 through 5.9 educational grade levels as measured by means approved for this purpose by the State Board of Education.

(9) “Beginning literacy” means the demonstration of academic competence from 0 through 1.9 educational grade levels as measured by means approved for this purpose by the State Board of Education.

(10) “Developmental education” means instruction through which a high school graduate who applies for any college credit program may attain the communication and computation skills necessary to successfully complete college credit instruction.

(11) “Community education” means the use of a school or other public facility as a community center operated in conjunction with other public, private, and governmental organizations for the purpose of providing educational, recreational, social, cultural, health, and community services for persons in the community in accordance with the needs, interests, and concerns of that community, including lifelong learning.

(12) “Continuing workforce education” means instruction that does not result in a technical certificate, diploma, associate in applied science degree, or associate in science degree. Continuing workforce education is for:

(a) Individuals who are required to have training for licensure renewal or certification renewal by a regulatory agency or credentialing body;

(b) New or expanding businesses as described in chapter 288;

(c) Business, industry, and government agencies whose products or services are changing so that retraining of employees is necessary or whose employees need training in specific skills to increase efficiency and productivity; or

(d) Individuals who are enhancing occupational skills necessary to maintain current employment, to cross train, or to upgrade employment.

(13) “Technical degree education program” means a course of study that leads to an associate in applied science degree or an associate in science degree. A technical degree program may contain within it one or more program progression points and may lead to certificates or diplomas within the course of study. The term is interchangeable with the term “degree career education program.” For licensure purposes, the term “associate in science degree” is interchangeable with “associate in applied science degree.”

(14) “Family literacy” means a program for adults with a literacy component for parents and children or other intergenerational literacy components.

(15) “Functional literacy,” which is also referred to as “intermediate adult basic education,” means the demonstration of academic competence from 6.0 through 8.9 educational grade levels as measured by means approved for this purpose by the State Board of Education.

(16) “High school equivalency examination preparation” means courses of instruction designed to prepare adults for success on high school equivalency diploma subject area tests leading to qualification for a State of Florida high school diploma.

(17) “Lifelong learning” means a noncredit course or activity offered by a school district or Florida College System institution that seeks to address community social and economic issues related to health and human relations, government, parenting, consumer economics, and senior citizens.

(18) “Local educational agency” means a Florida College System institution or school district.

(19) “Local sponsor” means a district school board, Florida College System institution board of trustees, public library, other public entity, or private nonprofit entity, or any combination of these entities, that provides adult literacy instruction.

(20) “Career certificate program” means a course of study that leads to at least one occupational completion point. The program may also confer credit that may articulate with a diploma or career degree education program, if authorized by rules of the State Board of Education. Any credit instruction designed to articulate to a degree program is subject to guidelines and standards adopted by the Department of Education pursuant to chapter 1007. The term is interchangeable with the term “certificate career education program.”

(21) “Occupational completion point” means the occupational competencies that qualify a person to enter an occupation that is linked to a career and technical program.

(22) “Career education planning region” means the geographic area in which career or adult education is provided. Each career region is contiguous with one of the 28 Florida College System institution service areas.

(23) “Applied academics for adult education” or “applied academics instruction” means adult general education through which persons attain academic and workforce readiness skills at the level of functional literacy (grade levels 6.0-8.9) or higher so that such persons may pursue technical certificate education or higher-level technical education.

(24) “Career program” means a group of identified competencies leading to occupations identified by a Classification of Instructional Programs number.

(25) “Workforce education” means adult general education or career education and may consist of a continuing workforce education course or a program of study leading to an occupational completion point, a career certificate, an applied technology diploma, or a career degree.

(26) “Workforce literacy” means the basic skills necessary to perform in entry-level occupations or the skills necessary to adapt to technological advances in the workplace.

History.—s. 160, ch. 2002-387; s. 87, ch. 2004-357; s. 39, ch. 2011-5; s. 17, ch. 2011-55; s. 47, ch. 2013-27; s. 9, ch. 2013-51; s. 19, ch. 2014-20; s. 49, ch. 2014-39.



1004.03 - Program approval.

1004.03 Program approval.—

(1) The Board of Governors shall establish criteria for the review and approval of proposed new programs at state universities to ensure the well-planned development, coordination, and operation of the State University System and to avoid wasteful duplication of facilities or programs. The Board of Governors shall submit an annual report to the President of the Senate, the Speaker of the House of Representatives, and the Governor listing the reviews conducted and the results of each review.

(2) The State Board of Education shall establish criteria for the approval of new programs at Florida College System institutions, which criteria include, but are not limited to, the following:

(a) New programs may not be approved unless the same objectives cannot be met through use of educational technology.

(b) Unnecessary duplication of programs offered by independent institutions shall be avoided.

(c) Cooperative programs, particularly within regions, should be encouraged.

(d) New programs may be approved only if they are consistent with the state master plan adopted by the State Board of Education.

History.—s. 161, ch. 2002-387; s. 83, ch. 2007-217; s. 14, ch. 2010-78; s. 40, ch. 2011-5.



1004.04 - Public accountability and state approval for teacher preparation programs.

1004.04 Public accountability and state approval for teacher preparation programs.—

(1) INTENT.—

(a) The Legislature recognizes that effective teachers make an important contribution to a system that allows students to obtain a high-quality education.

(b) The intent of the Legislature is to require the State Board of Education to maintain a system for development and approval of teacher preparation programs which allows postsecondary teacher preparation institutions to employ varied and innovative teacher preparation techniques while being held accountable for producing program completers with the competencies and skills necessary to achieve the state education goals; help all students in the state’s diverse student population meet high standards for academic achievement; maintain safe, secure classroom learning environments; and sustain the state system of school improvement and education accountability established pursuant to ss. 1000.03(5) and 1008.345.

(2) UNIFORM CORE CURRICULA AND CANDIDATE ASSESSMENT.—

(a) The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 which establish uniform core curricula for each state-approved teacher preparation program.

(b) The rules to establish uniform core curricula for each state-approved teacher preparation program must include, but are not limited to, the following:

1. The Florida Educator Accomplished Practices.

2. The state-adopted content standards.

3. Scientifically researched reading instruction.

4. Content literacy and mathematics practices.

5. Strategies appropriate for the instruction of English language learners.

6. Strategies appropriate for the instruction of students with disabilities.

7. School safety.

(c) Each candidate must receive instruction and be assessed on the uniform core curricula in the candidate’s area or areas of program concentration during course work and field experiences.

(d) Before program completion, each candidate must demonstrate his or her ability to positively impact student learning growth in the candidate’s area or areas of program concentration during a prekindergarten through grade 12 field experience and must pass each portion of the Florida Teacher Certification Examination required for a professional certificate in the area or areas of program concentration.

(3) INITIAL STATE PROGRAM APPROVAL.—

(a) A program approval process based on standards adopted pursuant to this subsection and subsection (2) must be established for postsecondary teacher preparation programs. Each program shall be approved by the department, consistent with the intent set forth in subsection (1) and based upon evidence of the institution’s and the program’s capacity to meet the requirements for continued approval as provided in subsection (4) and by the rules of the State Board of Education.

(b) Each teacher preparation program approved by the Department of Education, as provided for by this section, shall require students to meet, at a minimum, the following as prerequisites for admission into the program:

1. Have a grade point average of at least 2.5 on a 4.0 scale for the general education component of undergraduate studies or have completed the requirements for a baccalaureate degree with a minimum grade point average of 2.5 on a 4.0 scale from any college or university accredited by a regional accrediting association as defined by State Board of Education rule or any college or university otherwise approved pursuant to State Board of Education rule.

2. Demonstrate mastery of general knowledge sufficient for entry into the program, including the ability to read, write, and perform in mathematics, by passing the General Knowledge Test of the Florida Teacher Certification Examination or, for a graduate level program, obtain a baccalaureate degree from an institution that is accredited or approved pursuant to the rules of the State Board of Education.

Each teacher preparation program may waive these admissions requirements for up to 10 percent of the students admitted. Programs shall implement strategies to ensure that students admitted under a waiver receive assistance to demonstrate competencies to successfully meet requirements for certification and shall annually report to the Department of Education the status of each candidate admitted under such a waiver.

(c) Each teacher preparation program approved by the Department of Education, as provided for by this section, shall provide a certification ombudsman to facilitate the process and procedures required for graduates to obtain educator professional or temporary certification pursuant to s. 1012.56.

(4) CONTINUED PROGRAM APPROVAL.—Continued approval of a teacher preparation program shall be based upon evidence that the program continues to implement the requirements for initial approval and upon significant, objective, and quantifiable measures of the program and the performance of the program completers.

(a) The criteria for continued approval must include each of the following:

1. Documentation from the program that each program candidate met the admission requirements provided in subsection (3).

2. Documentation from the program that the program and each program completer have met the requirements provided in subsection (2).

3. Evidence of performance in each of the following areas:

a. Placement rate of program completers into instructional positions in Florida public schools and private schools, if available.

b. Rate of retention for employed program completers in instructional positions in Florida public schools.

c. Performance of students in prekindergarten through grade 12 who are assigned to in-field program completers on statewide assessments using the results of the student learning growth formula adopted under s. 1012.34.

d. Performance of students in prekindergarten through grade 12 who are assigned to in-field program completers aggregated by student subgroup, as defined in the federal Elementary and Secondary Education Act (ESEA), 20 U.S.C. s. 6311(b)(2)(C)(v)(II), as a measure of how well the program prepares teachers to work with a diverse population of students in a variety of settings in Florida public schools.

e. Results of program completers’ annual evaluations in accordance with the timeline as set forth in s. 1012.34.

f. Production of program completers in statewide critical teacher shortage areas as identified in s. 1012.07.

(b) The State Board of Education shall adopt rules for continued approval of teacher preparation programs which include the program review process, the continued approval timelines, and the performance level targets for each of the continued approval criteria in paragraph (a). Additional criteria may be approved by the State Board of Education. Such criteria may include a program completer’s satisfaction with instruction and an employer’s satisfaction with, and the program’s responsiveness to, local school districts. The Commissioner of Education shall determine the continued approval of each program based on the data collected pursuant to this section and the rules of the State Board of Education.

(c) Each program must prepare and submit to the Department of Education an institutional program evaluation plan. Each institutional program evaluation plan must incorporate the criteria established in paragraphs (a) and (b) and may include additional data chosen by the program. The plan must provide information on how the institution addresses continuous program improvement and must include provisions for involving primary stakeholders, such as program completers, public school personnel, classroom teachers, principals, community agencies, and business representatives in the evaluation process.

(d) Each teacher preparation program must guarantee the high quality of its program completers during the first 2 years immediately following completion of the program or following initial certification, whichever occurs first. Any program completer who is employed in a Florida public school during this 2-year period and who earns an evaluation result of developing or unsatisfactory on the school district’s evaluation system implemented under s. 1012.34 shall be provided additional training by the teacher preparation program at no expense to the educator or the employer if requested by the employing school district or charter school. Such training must consist of an individualized plan agreed upon by the school district and the postsecondary educational institution which includes specific learning outcomes. The postsecondary educational institution assumes no responsibility for the educator’s employment contract with the employer.

(e) Each Florida public and private institution that offers a state-approved teacher preparation program must annually report information regarding its approved programs to the state and the general public. The report to the state must include a list of candidates who are admitted to, who are enrolled in, or who complete a teacher preparation program; additional evidence necessary to document requirements for continued approval; and data necessary to complete applicable federal reporting requirements. The state reporting requirements must minimize a program’s reporting burden whenever possible without compromising data quality. The report to the general public must include, at a minimum, the annual progress data reported by the state under this paragraph, and may include other information chosen by the institution or program.

(f) By January 1 of each year, the Department of Education shall report the results of each approved program’s annual progress on the performance measures in paragraph (a) as well as the current approval status of each program to:

1. The Governor.

2. The President of the Senate.

3. The Speaker of the House of Representatives.

4. The State Board of Education.

5. The Board of Governors.

6. The Commissioner of Education.

7. Each Florida postsecondary teacher preparation program.

8. Each district school superintendent.

9. The public.

This report may include the results of other continued approval requirements provided by State Board of Education rule and recommendations for improving teacher preparation programs in the state.

(5) PRESERVICE FIELD EXPERIENCE.—All postsecondary instructors, school district personnel and instructional personnel, and school sites preparing instructional personnel through preservice field experience courses and internships shall meet special requirements. District school boards may pay student teachers during their internships.

(a) All individuals in postsecondary teacher preparation programs who instruct or supervise preservice field experience courses or internships in which a candidate demonstrates his or her impact on student learning growth shall have the following: specialized training in clinical supervision; at least 3 years of successful, relevant prekindergarten through grade 12 teaching, student services, or school administration experience; and an annual demonstration of experience in a relevant prekindergarten through grade 12 school setting as defined by State Board of Education rule.

(b)1. All school district personnel and instructional personnel who supervise or direct teacher preparation students during field experience courses or internships taking place in this state in which candidates demonstrate an impact on student learning growth must have evidence of “clinical educator” training, a valid professional certificate issued pursuant to s. 1012.56, and at least 3 years of teaching experience in prekindergarten through grade 12 and must have earned an effective or highly effective rating on the prior year’s performance evaluation under s. 1012.34 or be a peer evaluator under the district’s evaluation system approved under s. 1012.34. The State Board of Education shall approve the training requirements.

2. All instructional personnel who supervise or direct teacher preparation students during field experience courses or internships in another state, in which a candidate demonstrates his or her impact on student learning growth, through a Florida online or distance program must have received “clinical educator” training or its equivalent in that state, hold a valid professional certificate issued by the state in which the field experience takes place, and have at least 3 years of teaching experience in prekindergarten through grade 12.

3. All instructional personnel who supervise or direct teacher preparation students during field experience courses or internships, in which a candidate demonstrates his or her impact on student learning growth, on a United States military base in another country through a Florida online or distance program must have received “clinical educator” training or its equivalent, hold a valid professional certificate issued by the United States Department of Defense or a state or territory of the United States, and have at least 3 years teaching experience in prekindergarten through grade 12.

(c) Preservice field experience must include candidate practice and demonstration of the uniform core curricula specific to the candidates’ area or areas of program concentration with a diverse population of students in a variety of settings. The length of structured field experiences may be extended to ensure that candidates achieve the competencies needed to meet certification requirements.

(d) Postsecondary teacher preparation programs in cooperation with district school boards and approved private school associations shall select the school sites for preservice field experience activities based upon the qualifications of the supervising personnel as described in this subsection and the needs of the candidates. These sites must represent the full spectrum of school communities, including, but not limited to, schools located in urban settings. In order to be selected, school sites must demonstrate commitment to the education of public school students and to the preparation of future teachers.

(6) RULES.—The State Board of Education shall adopt necessary rules pursuant to ss. 120.536(1) and 120.54 to implement this section.

History.—s. 162, ch. 2002-387; s. 37, ch. 2003-391; s. 4, ch. 2004-295; s. 88, ch. 2004-357; s. 84, ch. 2007-217; s. 41, ch. 2011-5; s. 9, ch. 2011-37; s. 7, ch. 2013-89; s. 1, ch. 2013-185; s. 1, ch. 2014-32.



1004.06 - Prohibited expenditures.

1004.06 Prohibited expenditures.—No Florida College System institution, state university, Florida College System institution direct-support organization, or state university direct-support organization shall expend any funds, regardless of source, to purchase membership in, or goods and services from, any organization that discriminates on the basis of race, national origin, gender, or religion.

History.—s. 164, ch. 2002-387; s. 43, ch. 2011-5.



1004.07 - Student withdrawal from courses due to military service; effect.

1004.07 Student withdrawal from courses due to military service; effect.—

(1) Each district school board, Florida College System institution board of trustees, and state university board of trustees shall establish policies regarding currently enrolled students who are called to, or enlist in, active military service.

(2) Such policies shall provide that any student enrolled in a postsecondary course or courses at a career center, a Florida College System institution, or a state university shall not incur academic or financial penalties by virtue of performing military service on behalf of our country. Such student shall be permitted the option of either completing the course or courses at a later date without penalty or withdrawing from the course or courses with a full refund of fees paid. If the student chooses to withdraw, the student’s record shall reflect that the withdrawal is due to active military service.

(3) Policies of district school boards and Florida College System institution boards of trustees shall be established by rule and pursuant to guidelines of the State Board of Education.

(4) Policies of state university boards of trustees shall be established by regulation and pursuant to guidelines of the Board of Governors.

History.—s. 1, ch. 2002-280; s. 114, ch. 2003-1; s. 89, ch. 2004-357; s. 85, ch. 2007-217; s. 15, ch. 2010-78; s. 44, ch. 2011-5.



1004.075 - Priority course registration for veterans.

1004.075 Priority course registration for veterans.—Each Florida College System institution and state university that offers priority course registration for a segment of the student population, or upon implementation of priority course registration for a segment of the student population, shall provide priority course registration for each veteran of the United States Armed Forces who is receiving GI Bill educational benefits or for the spouse or dependent children of the veteran to whom the GI Bill educational benefits have been transferred. Each eligible veteran, or his or her spouse or dependent children, shall be granted priority for course registration until the expiration of the GI Bill educational benefits.

History.—s. 21, ch. 2012-159; s. 1, ch. 2012-162.



1004.08 - Patient safety instructional requirements.

1004.08 Patient safety instructional requirements.—Each public school, college, and university that offers degrees in medicine, nursing, or allied health shall include in the curricula applicable to such degrees material on patient safety, including patient safety improvement. Materials shall include, but need not be limited to, effective communication and teamwork; epidemiology of patient injuries and medical errors; medical injuries; vigilance, attention, and fatigue; checklists and inspections; automation, technological, and computer support; psychological factors in human error; and reporting systems.

History.—s. 33, ch. 2003-416.



1004.082 - Talent retention programs.

1004.082 Talent retention programs.—The Chancellor of the State University System shall cooperate with the Commissioner of Education to support talent retention programs that encourage middle school and high school students who indicate an interest in or aptitude for physics or mathematics to continue their education at a state university that has excellent departments in selected fields. The chancellor and the commissioner shall work with state university department chairs to enable department chairs of outstanding state university departments to send letters to students who indicate an interest in or aptitude for those subjects. At a minimum, the letter should provide an open invitation for the student to communicate with the department, at least annually, and to schedule a tour of the department and the campus.

History.—s. 48, ch. 2013-27.



1004.084 - College affordability.

1004.084 College affordability.—

(1) The Board of Governors and the State Board of Education shall annually identify strategies to promote college affordability for all Floridians by evaluating, at a minimum, the impact of:

(a) Tuition and fees on undergraduate, graduate, and professional students at public colleges and universities and graduate assistants employed by public universities.

(b) Federal, state, and institutional financial aid policies on the actual cost of attendance for students and their families.

(c) The costs of textbooks and instructional materials.

(2) By December 31 of each year, beginning in 2016, the Board of Governors and the State Board of Education shall submit a report on their respective college affordability initiatives to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

History.—s. 2, ch. 2016-236.



1004.085 - Textbook and instructional materials affordability.

1004.085 Textbook and instructional materials affordability.—

(1) As used in this section, the term “instructional materials” means educational materials for use within a course which may be available in printed or digital format.

(2) An employee of a Florida College System institution or state university may not demand or receive any payment, loan, subscription, advance, deposit of money, service, or anything of value, present or promised, in exchange for requiring students to purchase a specific textbook or instructional material for coursework or instruction.

(3) An employee may receive:

(a) Sample copies, instructor copies, or instructional materials. These materials may not be sold for any type of compensation if they are specifically marked as free samples not for resale.

(b) Royalties or other compensation from sales of textbooks or instructional materials that include the instructor’s own writing or work.

(c) Honoraria for academic peer review of course materials.

(d) Fees associated with activities such as reviewing, critiquing, or preparing support materials for textbooks or instructional materials pursuant to guidelines adopted by the State Board of Education or the Board of Governors.

(e) Training in the use of course materials and learning technologies.

(4) Each Florida College System institution and state university board of trustees shall, each semester, examine the cost of textbooks and instructional materials by course and course section for all general education courses offered at the institution to identify any variance in the cost of textbooks and instructional materials among different sections of the same course and the percentage of textbooks and instructional materials that remain in use for more than one term. Courses that have a wide variance in costs among sections or that have frequent changes in textbook and instructional materials selections shall be identified and a list of such courses sent to the appropriate academic department chair for review. This subsection is repealed July 1, 2018, unless reviewed and saved from repeal through reenactment by the Legislature.

(5) Each Florida College System institution and state university board of trustees is authorized to adopt policies in consultation with providers, including bookstores, which allow for the use of innovative pricing techniques and payment options for textbooks and instructional materials. Such policies may include bulk pricing arrangements that enable students to purchase course materials or texts that are delivered digitally; delivered through other technologies that are, or the licenses of which are, required for use within a course; or delivered in a print format. Innovative pricing techniques and payment options must include an opt-in provision for students and may be approved only if there is documented evidence that the options reduce the cost of textbooks and instructional materials for students taking a course.

(6) Each Florida College System institution and state university shall post prominently in the course registration system and on its website, as early as is feasible, but at least 45 days before the first day of class for each term, a hyperlink to lists of required and recommended textbooks and instructional materials for at least 95 percent of all courses and course sections offered at the institution during the upcoming term. The lists must include the International Standard Book Number (ISBN) for each required and recommended textbook and instructional material or other identifying information, which must include, at a minimum, all of the following: the title, all authors listed, publishers, edition number, copyright date, published date, and other relevant information necessary to identify the specific textbooks or instructional materials required and recommended for each course. The State Board of Education and the Board of Governors shall include in the policies, procedures, and guidelines adopted under subsection (7) certain limited exceptions to this notification requirement for classes added after the notification deadline.

(7) After receiving input from students, faculty, bookstores, and publishers, the State Board of Education and the Board of Governors each shall adopt textbook and instructional materials affordability policies, procedures, and guidelines for implementation by Florida College System institutions and state universities, respectively, that further efforts to minimize the cost of textbooks and instructional materials for students attending such institutions while maintaining the quality of education and academic freedom. The policies, procedures, and guidelines shall address:

(a) The establishment of deadlines for an instructor or department to notify the bookstore of required and recommended textbooks and instructional materials so that the bookstore may verify availability, source lower cost options when practicable, explore alternatives with faculty when academically appropriate, and maximize the availability of used textbooks and instructional materials.

(b) Confirmation by the course instructor or academic department offering the course, before the textbook or instructional materials adoption is finalized, of the intent to use all items ordered, particularly each individual item sold as part of a bundled package.

(c) Determination by a course instructor or the academic department offering the course, before a textbook or instructional material is adopted, of the extent to which a new edition differs significantly and substantively from earlier versions and the value to the student of changing to a new edition or the extent to which an open-access textbook or instructional material is available.

(d) The availability of required and recommended textbooks and instructional materials to students otherwise unable to afford the cost, including consideration of the extent to which an open-access textbook or instructional material may be used.

(e) Participation by course instructors and academic departments in the development, adaptation, and review of open-access textbooks and instructional materials and, in particular, open-access textbooks and instructional materials for high-demand general education courses.

(f) Consultation with school districts to identify practices that impact the cost of dual enrollment textbooks and instructional materials to school districts, including, but not limited to, the length of time that textbooks and instructional materials remain in use.

(g) Selection of textbooks and instructional materials through cost-benefit analyses that enable students to obtain the highest-quality product at the lowest available price, by considering:

1. Purchasing digital textbooks in bulk.

2. Expanding the use of open-access textbooks and instructional materials.

3. Providing rental options for textbooks and instructional materials.

4. Increasing the availability and use of affordable digital textbooks and learning objects.

5. Developing mechanisms to assist in buying, renting, selling, and sharing textbooks and instructional materials.

6. The length of time that textbooks and instructional materials remain in use.

7. An evaluation of cost savings for textbooks and instructional materials which a student may realize if individual students are able to exercise opt-in provisions for the purchase of the materials.

(8) The board of trustees of each Florida College System institution and state university shall report, by September 30 of each year, beginning in 2016, to the Chancellor of the Florida College System or the Chancellor of the State University System, as applicable, the textbook and instructional materials selection process for general education courses with a wide cost variance identified pursuant to subsection (4) and high-enrollment courses; specific initiatives of the institution designed to reduce the costs of textbooks and instructional materials; policies implemented in accordance with subsection (6); the number of courses and course sections that were not able to meet the textbook and instructional materials posting deadline for the previous academic year; and any additional information determined by the chancellors. By November 1 of each year, beginning in 2016, each chancellor shall provide a summary of the information provided by institutions to the State Board of Education and the Board of Governors, as applicable.

History.—s. 1, ch. 2008-78; s. 4, ch. 2010-155; s. 45, ch. 2011-5; s. 3, ch. 2016-236.



1004.095 - Senior Reserve Officers’ Training Corps; military recruiters; access to Florida College System institution and state university campuses.

1004.095 Senior Reserve Officers’ Training Corps; military recruiters; access to Florida College System institution and state university campuses.—

(1) A Florida College System institution or state university may not ban any branch of the United States Armed Forces from establishing, maintaining, or operating a unit of the Senior Reserve Officers’ Training Corps at the college or university.

(2)(a) A Florida College System institution or state university shall grant military recruiters of the United States Armed Forces and United States Department of Homeland Security the same access to the college’s or university’s students, and to campus facilities and grounds, which the college or university grants to other employers.

(b) A Florida College System institution or state university shall, to the extent required in 10 U.S.C. s. 983(b)(2), grant military recruiters access to the names, addresses, telephone listings, dates and places of birth, levels of education, academic majors, degrees received, and most recent educational institutions enrolled in by the college’s or university’s students.

History.—s. 2, ch. 2008-73; s. 46, ch. 2011-5.



1004.096 - College credit for military training and education courses.

1004.096 College credit for military training and education courses.—The Board of Governors shall adopt regulations and the State Board of Education shall adopt rules that enable eligible servicemembers or veterans of the United States Armed Forces to earn academic college credit at public postsecondary educational institutions for college-level training and education acquired in the military. The regulations and rules shall include procedures for credential evaluation and the award of academic college credit, including, but not limited to, equivalency and alignment of military coursework with appropriate college courses, course descriptions, type and amount of college credit that may be awarded, and transfer of credit.

History.—s. 1, ch. 2012-169; s. 1, ch. 2016-142.



1004.0961 - Credit for online courses.

1004.0961 Credit for online courses.—Beginning in the 2015-2016 school year, the State Board of Education shall adopt rules and the Board of Governors shall adopt regulations that enable students to earn academic credit for online courses, including massive open online courses, before initial enrollment at a postsecondary institution. The rules of the State Board of Education and regulations of the Board of Governors must include procedures for credential evaluation and the award of credit, including, but not limited to, recommendations for credit by the American Council on Education; equivalency and alignment of coursework with appropriate courses; course descriptions; type and amount of credit that may be awarded; and transfer of credit.

History.—s. 6, ch. 2013-225; s. 50, ch. 2014-39.






Part II - STATE UNIVERSITIES (ss. 1004.22-1004.6495)

Subpart A - General Provisions

1004.22 - Divisions of sponsored research at state universities.

1004.22 Divisions of sponsored research at state universities.—

(1) Each university is authorized to create, in accordance with guidelines of the Board of Governors, divisions of sponsored research which will serve the function of administration and promotion of the programs of research, including sponsored training programs, of the university at which they are located.

(2) The university shall set such policies to regulate the activities of the divisions of sponsored research as it may consider necessary to administer the research programs in a manner which assures efficiency and effectiveness, producing the maximum benefit for the educational programs and maximum service to the state. To this end, materials that relate to methods of manufacture or production, potential trade secrets, potentially patentable material, actual trade secrets, business transactions, or proprietary information received, generated, ascertained, or discovered during the course of research conducted within the state universities shall be confidential and exempt from the provisions of s. 119.07(1), except that a division of sponsored research shall make available upon request the title and description of a research project, the name of the researcher, and the amount and source of funding provided for such project.

(3) The president of the university where a division of sponsored research is created, or his or her designee, is authorized to negotiate, enter into, and execute research contracts; to solicit and accept research grants and donations; and to fix and collect fees, other payments, and donations that may accrue by reason thereof. The president or his or her designee may negotiate, enter into, and execute contracts on a cost-reimbursement basis and may provide temporary financing of such costs prior to reimbursement from moneys on deposit in a sponsored research development fund, except as may be prohibited elsewhere by law.

(4) A division of sponsored research shall be financed from the moneys of a university which are on deposit or received for use in the research or related programs of that particular university. Such moneys shall be deposited by the university in a permanent sponsored research development fund.

(5) Moneys deposited in the permanent sponsored research development fund of a university shall be disbursed in accordance with the terms of the contract, grant, or donation under which they are received. Moneys received for overhead or indirect costs and other moneys not required for the payment of direct costs shall be applied to the cost of operating the division of sponsored research. Any surplus moneys shall be used to support other research or sponsored training programs in any area of the university. Transportation and per diem expense allowances shall be the same as those provided by law in s. 112.061, except that personnel performing travel under a sponsored research subcontract may be reimbursed for travel expenses in accordance with the provisions of the applicable prime contract or grant and the travel allowances established by the subcontractor, subject to the requirements of subsection (7), or except as provided in subsection (11).

(6)(a) Each university shall submit to the Board of Governors a report of the activities of each division of sponsored research together with an estimated budget for the next fiscal year.

(b) Not less than 90 days prior to the convening of each regular session of the Legislature in which an appropriation shall be made, the Board of Governors shall submit to the chair of the appropriations committee of each house of the Legislature a compiled report, together with a compiled estimated budget for the next fiscal year. A copy of such report and estimated budget shall be furnished to the Governor, as the chief budget officer of the state.

(7) All purchases of a division of sponsored research shall be made in accordance with the policies and procedures of the university pursuant to guidelines of the Board of Governors; however, upon certification addressed to the university president that it is necessary for the efficient or expeditious prosecution of a research project, the president may exempt the purchase of material, supplies, equipment, or services for research purposes from the general purchasing requirement of the Florida Statutes.

(8) The university may authorize the construction, alteration, or remodeling of buildings when the funds used are derived entirely from the sponsored research development fund of a university or from that fund in combination with other nonstate sources, provided that such construction, alteration, or remodeling is for use exclusively in the area of research; it also may authorize the acquisition of real property when the cost is entirely from said funds. Title to all real property purchased prior to January 7, 2003, or with funds appropriated by the Legislature shall vest in the Board of Trustees of the Internal Improvement Trust Fund and shall only be transferred or conveyed by it.

(9) The sponsored research programs of the Institute of Food and Agricultural Sciences, the University of Florida Health Science Center, and the engineering and industrial experiment station shall continue to be centered at the University of Florida as heretofore provided by law. Indirect cost reimbursements of all grants deposited in the Division of Sponsored Research shall be distributed directly to the above units in direct proportion to the amounts earned by each unit.

(10) The operation of the divisions of sponsored research and the conduct of the sponsored research program are expressly exempted from the provisions of any other laws or portions of laws in conflict herewith and are, subject to the requirements of subsection (7), exempted from the provisions of chapters 215, 216, and 283.

(11) The divisions of sponsored research may pay, by advancement or reimbursement, or a combination thereof, the costs of per diem of university employees and of other authorized persons, as defined in s. 112.061(2)(e), for foreign travel up to the current rates as stated in the grant and contract terms and may also pay incidental expenses as authorized by s. 112.061(8). This subsection applies to any university employee traveling in foreign countries for sponsored programs of the university, if such travel expenses are approved in the terms of the contract or grant. The provisions of s. 112.061, other than those relating to per diem, apply to the travel described in this subsection. As used in this subsection, “foreign travel” means any travel outside the United States and its territories and possessions and Canada. Persons traveling in foreign countries pursuant to this section shall not be entitled to reimbursements or advancements pursuant to s. 112.061(6)(a)2. for such travel.

(12) Each division of sponsored research is authorized to advance funds to any principal investigator who, under the contract or grant terms, will be performing a portion of his or her research at a site that is remote from the university. Funds shall be advanced only to employees who have executed a proper power of attorney with the university to ensure the proper collection of such advanced funds if it becomes necessary. As used in this subsection, the term “remote” means so far removed from the university as to render normal purchasing and payroll functions ineffective.

History.—s. 168, ch. 2002-387; s. 115, ch. 2003-1; s. 87, ch. 2007-217; s. 35, ch. 2010-78.



1004.23 - Universities; powers; patents, copyrights, and trademarks.

1004.23 Universities; powers; patents, copyrights, and trademarks.—Any other law to the contrary notwithstanding, each state university is authorized, in its own name, to:

(1) Perform all things necessary to secure letters of patent, copyrights, and trademarks on any work products and to enforce its rights therein. The university shall consider contributions by university personnel in the development of trademarks, copyrights, and patents and shall enter into written contracts with such personnel establishing the interests of the university and such personnel in each trademark, copyright, or patent.

(2) License, lease, assign, or otherwise give written consent to any person, firm, or corporation for the manufacture or use thereof, on a royalty basis or for such other consideration as the university shall deem proper.

(3) Take any action necessary, including legal action, to protect the same against improper or unlawful use or infringement.

(4) Enforce the collection of any sums due the university for the manufacture or use thereof by any other party.

(5) Sell any of the same and execute all instruments necessary to consummate any such sale.

(6) Do all other acts necessary and proper for the execution of powers and duties herein conferred upon the university, including adopting regulations, as necessary, in order to administer this section. Any proceeds therefrom shall be deposited and expended in accordance with s. 1004.22. Any action taken by the university in securing or exploiting such trademarks, copyrights, or patents shall, within 30 days, be reported in writing by the president to the Department of State.

History.—s. 169, ch. 2002-387; s. 19, ch. 2011-177.



1004.24 - Board of Governors, or the board’s designee, authorized to secure liability insurance.

1004.24 Board of Governors, or the board’s designee, authorized to secure liability insurance.—

(1) The Board of Governors, or the board’s designee, is authorized to secure, or otherwise provide as a self-insurer, or by a combination thereof, comprehensive general liability insurance, including professional liability for health care and veterinary sciences, for:

(a) The Board of Governors and its officers and members.

(b) A university board of trustees and its officers and members.

(c) The faculty and other employees and agents of a university board of trustees.

(d) The students of a state university.

(e) A state university or any college, school, institute, center, or program thereof.

(f) Any not-for-profit corporation organized pursuant to chapter 617, and the directors, officers, employees, and agents thereof, which is affiliated with a state university, if the corporation is operated for the benefit of the state university in a manner consistent with the best interests of the state, and if such participation is approved by a self-insurance program council, the university president, and the board of trustees.

(2) In the event the Board of Governors, or the board’s designee, adopts a self-insurance program, a governing council chaired by the vice president for health affairs or his or her academic equivalent shall be established to administer the program and its duties and responsibilities, including the administration of self-insurance program assets and expenditure policies, which shall be defined in rules as authorized by this section. The council shall have an annual actuary review performed to establish funding requirements to maintain the fiscal integrity of the self-insurance program. The assets of a self-insurance program shall be deposited outside the State Treasury and shall be administered in accordance with rules as authorized by this section.

(3) Any self-insurance program created under this section shall be funded by the entities and individuals protected by such program. There shall be no funds appropriated to any self-insurance program. The assets of the self-insurance program shall be the property of the board that adopts the self-insurance program and shall be used only to pay the administrative expenses of the self-insurance program and to pay any claim, judgment, or claims bill arising out of activities for which the self-insurance program was created. Investment income that is in excess of that income necessary to ensure the solvency of a self-insurance program as established by a casualty actuary may be used to defray the annual contribution paid into the program by the entities and individuals protected by the program.

(4) No self-insurance program adopted by the Board of Governors, or the board’s designee, may sue or be sued. The claims files of any such program are privileged and confidential, exempt from the provisions of s. 119.07(1), and are only for the use of the program in fulfilling its duties. Any self-insurance trust fund and revenues generated by that fund shall only be used to pay claims and administration expenses.

(5) Each self-insurance program council shall make provision for an annual financial audit pursuant to s. 11.45 of its accounts to be conducted by an independent certified public accountant. The annual audit report must include a management letter and shall be submitted to the Board of Governors and the university board of trustees for review. The Board of Governors shall have the authority to require and receive from the self-insurance program council or from its independent auditor any detail or supplemental data relative to the operation of the self-insurance program.

History.—s. 170, ch. 2002-387; s. 42, ch. 2004-41; s. 88, ch. 2007-217.



1004.25 - State universities; payment of costs of civil action.

1004.25 State universities; payment of costs of civil action.—A university may defray all costs of defending any civil action brought against any officer or employee of the university for any act or omission arising out of and in the course of the performance of his or her duties and responsibilities, which costs may include reasonable attorney’s fees and expenses together with costs of appeal, and may save harmless and protect such person from any financial loss resulting from the lawful performance of his or her duties and responsibilities. Claims based on such actions or omissions may be settled prior to or after the filing of suit thereon. The university may arrange for and pay the premium for appropriate insurance to cover all such losses and expenses. The university may use funds available, not subject to the obligation of contract, covenant, or trust, to carry out the purposes of this section in the amount necessary. Failure by the university to perform any act authorized by this section shall not constitute a cause of action against the university or its members, officers, or employees.

History.—s. 171, ch. 2002-387.



1004.26 - University student governments.

1004.26 University student governments.—

(1) A student government is created on the main campus of each state university. In addition, each university board of trustees may establish a student government on any branch campus or center. Each student government is a part of the university at which it is established.

(2) Each student government shall be organized and maintained by students and shall be composed of at least a student body president, a student legislative body, and a student judiciary. The student body president and the student legislative body shall be elected by the student body; however, interim vacancies and the student judiciary may be filled in a manner other than election as prescribed by the internal procedures of the student government.

(3) Each student government shall adopt internal procedures governing:

(a) The operation and administration of the student government.

(b) The execution of all other duties as prescribed to the student government by law.

(4)(a) The qualifications, elections, and returns, the appointments, and the suspension, removal, and discipline of officers of the student government shall be determined by the student government as prescribed by its internal procedures.

(b) Any elected or appointed officer of the student government may be removed from office by the majority vote of students participating in a referendum held under this paragraph. Each student government shall adopt internal procedures by which students may petition for a referendum to remove from office an elected or appointed officer of the student government. The grounds for removal of a student government officer by petition must be expressly contained in the petition and are limited to the following: malfeasance, misfeasance, neglect of duty, incompetence, permanent inability to perform official duties, or conviction of a felony. The referendum must be held no later than 60 days after the filing of the petition.

(c) Each student government shall adopt internal procedures providing for the suspension and removal of an elected or appointed student government officer following the conviction of that officer of a felony.

(5) There shall be no cause of action against a state university for the actions or decisions of the student government of that state university unless the action or decision is made final by the state university and constitutes a violation of state or federal law.

History.—s. 3, ch. 2002-188; s. 43, ch. 2004-41; s. 2, ch. 2010-219.



1004.28 - Direct-support organizations; use of property; board of directors; activities; audit; facilities.

1004.28 Direct-support organizations; use of property; board of directors; activities; audit; facilities.—

(1) DEFINITIONS.—For the purposes of this section:

(a) “University direct-support organization” means an organization which is:

1. A Florida corporation not for profit incorporated under the provisions of chapter 617 and approved by the Department of State.

2. Organized and operated exclusively to receive, hold, invest, and administer property and to make expenditures to or for the benefit of a state university in Florida or for the benefit of a research and development park or research and development authority affiliated with a state university and organized under part V of chapter 159.

3. An organization that a state university board of trustees, after review, has certified to be operating in a manner consistent with the goals of the university and in the best interest of the state. Any organization that is denied certification by the board of trustees shall not use the name of the university that it serves.

(b) “Personal services” includes full-time or part-time personnel as well as payroll processing.

(c) “Property” does not include student fee revenues collected pursuant to s. 1009.24.

(2) USE OF PROPERTY.—

(a) Each state university board of trustees is authorized to permit the use of property, facilities, and personal services at any state university by any university direct-support organization, and, subject to the provisions of this section, direct-support organizations may establish accounts with the State Board of Administration for investment of funds pursuant to part IV of chapter 218.

(b) The board of trustees, in accordance with rules and guidelines of the Board of Governors, shall prescribe by rule conditions with which a university direct-support organization must comply in order to use property, facilities, or personal services at any state university. Such rules shall provide for budget and audit review and oversight by the board of trustees.

(c) The board of trustees shall not permit the use of property, facilities, or personal services at any state university by any university direct-support organization that does not provide equal employment opportunities to all persons regardless of race, color, religion, gender, age, or national origin.

(3) BOARD OF DIRECTORS.—The chair of the university board of trustees may appoint a representative to the board of directors and the executive committee of any direct-support organization established under this section. The president of the university for which the direct-support organization is established, or his or her designee, shall also serve on the board of directors and the executive committee of any direct-support organization established to benefit that university.

(4) ACTIVITIES; RESTRICTION.—A university direct-support organization is prohibited from giving, either directly or indirectly, any gift to a political committee as defined in s. 106.011 for any purpose other than those certified by a majority roll call vote of the governing board of the direct-support organization at a regularly scheduled meeting as being directly related to the educational mission of the university.

(5) ANNUAL AUDIT; PUBLIC RECORDS EXEMPTION; PUBLIC MEETINGS EXEMPTION.—

(a) Each direct-support organization shall provide for an annual financial audit of its accounts and records to be conducted by an independent certified public accountant in accordance with rules adopted by the Auditor General pursuant to s. 11.45(8) and by the university board of trustees. The annual audit report shall be submitted, within 9 months after the end of the fiscal year, to the Auditor General and the Board of Governors for review. The Board of Governors, the university board of trustees, the Auditor General, and the Office of Program Policy Analysis and Government Accountability shall have the authority to require and receive from the organization or from its independent auditor any records relative to the operation of the organization. The identity of donors who desire to remain anonymous shall be protected, and that anonymity shall be maintained in the auditor’s report.

(b) All records of the organization other than the auditor’s report, management letter, and any supplemental data requested by the Board of Governors, the university board of trustees, the Auditor General, and the Office of Program Policy Analysis and Government Accountability shall be confidential and exempt from s. 119.07(1).

(c) Any portion of a meeting of the board of directors of the organization, or of the executive committee or other committees of such board, at which any proposal seeking research funding from the organization or a plan or program for either initiating or supporting research is discussed is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution. This paragraph is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2019, unless reviewed and saved from repeal through reenactment by the Legislature.

(6) FACILITIES.—Each direct-support organization is authorized to enter into agreements to finance, design and construct, lease, lease-purchase, purchase, or operate facilities necessary and desirable to serve the needs and purposes of the university, as determined by the systemwide strategic plan adopted by the Board of Governors. Such agreements are subject to the provisions of ss. 1010.62 and 1013.171.

(7) ANNUAL BUDGETS AND REPORTS.—Each direct-support organization shall submit to the university president and the Board of Governors its federal Internal Revenue Service Application for Recognition of Exemption form (Form 1023) and its federal Internal Revenue Service Return of Organization Exempt from Income Tax form (Form 990).

History.—s. 172, ch. 2002-387; s. 173, ch. 2007-5; s. 89, ch. 2007-217; s. 31, ch. 2013-37; s. 1, ch. 2014-27.



1004.29 - University health services support organizations.

1004.29 University health services support organizations.—

(1) Each state university is authorized to establish university health services support organizations which shall have the ability to enter into, for the benefit of the university academic health sciences center, arrangements with other entities as providers in other integrated health care systems or similar entities. To the extent required by law or rule, university health services support organizations shall become licensed as insurance companies, pursuant to chapter 624, or be certified as health maintenance organizations, pursuant to chapter 641. University health services support organizations shall have sole responsibility for the acts, debts, liabilities, and obligations of the organization. In no case shall the state or university have any responsibility for such acts, debts, liabilities, and obligations incurred or assumed by university health services support organizations.

(2) Each university health services support organization shall be a Florida corporation not for profit, incorporated under the provisions of chapter 617 and approved by the Department of State.

(3) A state university board of trustees, in accordance with rules and guidelines of the Board of Governors, may prescribe, by rule, conditions with which a university health services support organization must comply in order to be certified and to use property, facilities, or personal services at any state university. The rules must provide for budget, audit review, and oversight by the board of trustees. Such rules shall provide that the university health services support organization may provide salary supplements and other compensation or benefits for university faculty and staff employees only as set forth in the organization’s budget, which shall be subject to approval by the university president.

(4) The chair of the university board of trustees may appoint a representative to the board of directors and the executive committee of any university health services support organization established under this section. The president of the university for which the university health services support organization is established, or the president’s designee, shall also serve on the board of directors and the executive committee of any university health services support organization established to benefit that university.

(5) Each university health services support organization shall provide for an annual financial audit in accordance with s. 1004.28(5). The auditor’s report, management letter, and any supplemental data requested by the Board of Governors, the university board of trustees, and the Auditor General shall be considered public records, pursuant to s. 119.07.

History.—s. 173, ch. 2002-387; s. 90, ch. 2007-217.



1004.30 - University health services support organization; confidentiality of information.

1004.30 University health services support organization; confidentiality of information.—

(1) All meetings of a governing board of a university health services support organization and all university health services support organization records shall be open and available to the public in accordance with s. 286.011 and s. 24(b), Art. I of the State Constitution and chapter 119 and s. 24(a), Art. I of the State Constitution, respectively, unless made confidential or exempt by law. Records required by the Department of Financial Services or the Office of Insurance Regulation of the Financial Services Commission to discharge their duties shall be made available to the department upon request.

(2) The following university health services support organization’s records and information are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) Contracts for managed care arrangements under which the university health services support organization provides health care services, preferred provider organization contracts, health maintenance organization contracts, alliance network arrangements, and exclusive provider organization contracts, and any documents directly relating to the negotiation, performance, and implementation of any such contracts for managed care arrangements or alliance network arrangements. As used in this paragraph, the term “managed care” means systems or techniques generally used by third-party payors or their agents to affect access to and control payment for health care services. Managed-care techniques most often include one or more of the following: prior, concurrent, and retrospective review of the medical necessity and appropriateness of services or site of services; contracts with selected health care providers; financial incentives or disincentives related to the use of specific providers, services, or service sites; controlled access to and coordination of services by a case manager; and payor efforts to identify treatment alternatives and modify benefit restrictions for high-cost patient care.

(b) Each university health services support organization’s marketing plan the disclosure of which may reasonably be expected by the organization’s governing board to be used by a competitor or an affiliated provider of the organization to frustrate, circumvent, or exploit the purposes of the plan before it is implemented and which is not otherwise known or cannot be legally obtained by a competitor or an affiliated provider. However, documents that are submitted to the organization’s governing board as part of the board’s approval of the organization’s budget, and the budget itself, are not confidential and exempt.

(c) Trade secrets, as defined in s. 688.002, including reimbursement methodologies and rates.

(d) The records of the peer review panels, committees, governing board, and agents of the university health services support organization which relate solely to the evaluation of health care services and professional credentials of health care providers and physicians employed by or providing services under contract to the university health services support organization. The exemptions created by this paragraph shall not be construed to impair any otherwise established rights of an individual health care provider to inspect documents concerning the determination of such provider’s professional credentials.

(3) Any portion of a governing board or peer review panel or committee meeting during which a confidential and exempt contract, document, record, marketing plan, or trade secret, as provided for in subsection (2), is discussed is exempt from the provisions of s. 286.011 and s. 24(b), Art. I of the State Constitution.

(4) Those portions of any public record, such as a tape recording, minutes, and notes, generated during that portion of a governing board or peer review panel or committee meeting which is closed to the public pursuant to this section, which contain information relating to contracts, documents, records, marketing plans, or trade secrets which are made confidential and exempt by this section, are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(5) The exemptions from s. 119.07(1) and s. 24(a), Art. I of the State Constitution and s. 286.011 and s. 24(b), Art. I of the State Constitution provided in this section do not apply if the governing board of a university health services support organization votes to lease, sell, or transfer all or any substantial part of the facilities or property of the university health services support organization to a nonpublic entity.

(6) Any person may petition a court of competent jurisdiction for an order for the public release of those portions of any public record, such as a tape recording, minutes, or notes, generated during that portion of a governing board meeting which is closed to the public pursuant to subsection (3), which record is made confidential and exempt by subsection (4). Any action pursuant to this subsection must be brought in the county where the principal office of the university health services support organization is located, as reflected in the records of the Secretary of State. In any order for the public release of a record pursuant to this subsection, the court shall make a finding that a compelling public interest is served by the release of the record or portions thereof which exceeds the public necessity for maintaining the confidentiality of such record as described in s. 2, chapter 96-171, Laws of Florida, and that the release of the record will not cause damage to or adversely affect the interests of private persons, business entities, the university health services support organization, or the affiliated university.

(7) Those portions of any public record, such as a tape recording, minutes, or notes, generated during that portion of a governing board meeting at which negotiations for contracts for managed-care arrangements occur, are reported on, or are acted on by the governing board, which record is made confidential and exempt by subsection (4), shall become public records 2 years after the termination or completion of the term of the contract to which such negotiations relate or, if no contract was executed, 2 years after the termination of the negotiations. Notwithstanding paragraph (2)(a) and subsection (4), a university health services support organization must make available, upon request, the title and general description of a contract for managed-care arrangements, the names of the contracting parties, and the duration of the contract term. All contracts for managed-care arrangements which are made confidential and exempt by paragraph (2)(a), except those portions of any contract containing trade secrets which are made confidential and exempt by paragraph (2)(c), shall become public 2 years after the termination or completion of the term of the contract.

(8) A university health services support organization may petition a court of competent jurisdiction to continue the confidentiality of any public record made nonconfidential by this section, upon a showing of good cause. In determining good cause, the court shall balance the property, privacy, and economic interests of any affected person or business entity with those of the university health services support organization and with the public interest and must make a finding that a substantial public interest is served by the continued confidentiality of the public record for an additional time period. The length of time for this continued exemption may be no longer than is necessary to protect that substantial public interest.

(9) This act does not preclude discovery of records and information that are otherwise discoverable under the Florida Rules of Civil Procedure or any statutory provision allowing discovery or presuit disclosure of such records and information for the purpose of civil actions.

History.—s. 174, ch. 2002-387; s. 1948, ch. 2003-261.



1004.31 - Assent to Hatch Act and Morrill Land-Grant Act.

1004.31 Assent to Hatch Act and Morrill Land-Grant Act.—The assent of the Legislature is given to the provisions and requirements of the Acts of Congress commonly known as the “Hatch Act of 1887,” the “First Morrill Act of 1862,” the “Second Morrill Act of 1890,” and all acts supplemental thereto. The University of Florida Board of Trustees may receive grants of money appropriated for the benefit of the University of Florida Institute of Food and Agricultural Sciences in the case of the First Morrill Act, the Hatch Act, and all acts supplemental thereto. The Florida Agricultural and Mechanical University Board of Trustees may receive grants of money appropriated for the benefit of Florida Agricultural and Mechanical University in the case of the Second Morrill Act and all acts supplemental thereto. The provisions of chapter 3564, 1885, Laws of Florida, and s. 7, chapter 1776, 1870, Laws of Florida, are made applicable to said universities insofar as the same are or can be made effective; and all estate, right, property claim, and emoluments, and the rents and issues thereof, or any substitutions thereof, and all claims and demands arising or that may or can arise thereunder, or any Act of Congress in that regard, are hereby preserved, maintained, and transferred to the University of Florida Board of Trustees and the Florida Agricultural and Mechanical University Board of Trustees for the use and benefit of said universities under the terms of said acts.

History.—s. 175, ch. 2002-387.



1004.32 - New College of Florida.

1004.32 New College of Florida.—

(1) MISSION AND GOALS.—New College of Florida with a campus in Sarasota County serves a distinctive mission as the residential liberal arts honors college of the State of Florida. To maintain this mission, New College of Florida has the following goals:

(a) To provide a quality education to students of high ability who, because of their ability, deserve a program of study that is both demanding and stimulating.

(b) To engage in educational reform by combining educational innovation with educational excellence.

(c) To provide programs of study that allow students to design their educational experience as much as possible in accordance with their individual interests, values, and abilities.

(d) To challenge students not only to master existing bodies of knowledge but also to extend the frontiers of knowledge through original research.

(2) ACCREDITATION.—As soon as possible, New College of Florida shall apply to the Commission on Colleges of the Southern Association of Colleges and Schools for separate accreditation.

(3) BOARD OF TRUSTEES.—The Governor shall appoint 12 members to the Board of Trustees, to serve 4-year staggered terms, as follows:

(a) Three residents of Sarasota County.

(b) Two residents of Manatee County.

(c) Until the expiration date of the terms of office of the members who are on the board June 30, 2001, seven members selected from the Board of Trustees of the New College Foundation.

In addition, the student body president of New College of Florida elected pursuant to s. 1004.26 shall serve ex officio as a voting member of the board of trustees.

(4) MASTER IN DATA SCIENCE AND ANALYTICS.—New College of Florida shall establish a 2-year master’s degree program in data science and analytics upon approval from the Board of Governors.

History.—s. 4, ch. 2002-188; s. 176, ch. 2002-387; s. 116, ch. 2003-1; s. 9, ch. 2014-56.






Subpart B - Branch Campuses, Centers,Institutes, and Special Programs

1004.33 - The University of South Florida St. Petersburg.

1004.33 The University of South Florida St. Petersburg.—

(1) The St. Petersburg campus of the University of South Florida is established and shall be known as the “University of South Florida St. Petersburg.”

(a) The Legislature intends that the University of South Florida St. Petersburg be operated and maintained as a separate organizational and budget entity of the University of South Florida, and that all legislative appropriations for the University of South Florida St. Petersburg be set forth as separate line items in the annual General Appropriations Act.

(b) The University of South Florida St. Petersburg shall have a Campus Board and a Campus Executive Officer.

(c) As soon as possible, but no later than the effective date of this act, the President of the University of South Florida shall begin the process of application to the Commission on Colleges of the Southern Association of Colleges and Schools for separate accreditation of the University of South Florida St. Petersburg. If the application is not approved or is provisionally approved, the University of South Florida shall correct any identified deficiencies and shall continue to work for accreditation.

(2) The Board of Trustees of the University of South Florida shall appoint to the Campus Board, from recommendations of the President of the University of South Florida, five residents of Pinellas County. If a resident of Pinellas County is appointed to the Board of Trustees of the University of South Florida, the board shall appoint that member to serve jointly as a member of the Campus Board. If more than one Pinellas County resident is appointed to the Board of Trustees, the board shall select one joint member. The Board of Trustees may reappoint a member to the Campus Board for one additional term. The Campus Board has the powers and duties provided by law, which include the authority to:

(a) Review and approve an annual legislative budget request to be submitted to the Commissioner of Education. The Campus Executive Officer shall prepare the legislative budget request in accordance with guidelines established by the State Board of Education. This request must include items for campus operations and fixed capital outlay.

(b) Approve and submit an annual operating plan and budget for review and consultation by the Board of Trustees of the University of South Florida. The campus operating budget must reflect the actual funding available to that campus from separate line-item appropriations contained in each annual General Appropriations Act, which line-item appropriations must initially reflect the funds reported to the Legislature for the University of South Florida St. Petersburg campus for fiscal year 2000-2001 and any additional funds provided in the fiscal year 2001-2002 legislative appropriation.

(c) Enter into central support services contracts with the Board of Trustees of the University of South Florida for any services that the St. Petersburg campus cannot provide more economically, including payroll processing, accounting, technology, construction administration, and other desired services. However, all legal services for the campus must be provided by a central services contract with the university. The Board of Trustees of the University of South Florida and the Campus Board shall determine in a letter of agreement any allocation or sharing of student fee revenue between the University of South Florida’s main campus and the St. Petersburg campus.

The Board of Trustees of the University of South Florida may lawfully delegate other powers and duties to the Campus Board for the efficient operation and improvement of the campus and for the purpose of vesting in the campus the attributes necessary to meet the requirements for separate accreditation by the Southern Association of Colleges and Schools.

(3) The University of South Florida St. Petersburg shall be administered by a Campus Executive Officer who shall be appointed by, report directly to, and serve at the pleasure of the President of the University of South Florida. The President shall consult with the Campus Board before hiring or terminating the Campus Executive Officer. The Campus Executive Officer has authority and responsibility as provided in law, including the authority to:

(a) Administer campus operations within the annual operating budget as approved by the Campus Board.

(b) Recommend to the Campus Board an annual legislative budget request that includes funding for campus operations and fixed capital outlay.

(c) Recommend to the Campus Board an annual campus operating budget.

(d) Recommend to the Campus Board appropriate services and terms and conditions to be included in annual central support services contracts.

(e) Carry out any additional responsibilities assigned or delegated by the President of the University of South Florida for the efficient operation and improvement of the campus, especially any authority necessary for the purpose of vesting in the campus attributes necessary to meet the requirements for separate accreditation.

(4) Students enrolled at the University of South Florida, including those enrolled at a branch campus, have the same rights and obligations as provided by law, policy, or rule adopted by the University of South Florida, the Florida Department of Education, or other lawful entity. The University of South Florida shall provide a comprehensive and coordinated system of student registration so that a student enrolled at any campus of the University of South Florida has the ability to register for courses at any other campus of the University of South Florida.

(5) The following entities are not affected by this section and remain under the administrative control of the University of South Florida:

(a) The University of South Florida College of Marine Science, which is a component college of the main campus.

(b) The Florida Institute of Oceanography, which is a Type One Institute.

(c) The University of South Florida Pediatric Research Center.

(d) The University of South Florida/USGS joint facility.

History.—s. 178, ch. 2002-387.



1004.34 - The University of South Florida Sarasota/Manatee.

1004.34 The University of South Florida Sarasota/Manatee.—

(1) The Sarasota/Manatee campus of the University of South Florida is established and shall be known as the “University of South Florida Sarasota/Manatee.”

(a) The Legislature intends that the University of South Florida Sarasota/Manatee be operated and maintained as a separate organizational and budget entity of the University of South Florida and that all legislative appropriations for the University of South Florida Sarasota/Manatee be set forth as separate line items in the annual General Appropriations Act.

(b) The University of South Florida Sarasota/Manatee shall have a Campus Board and a Campus Executive Officer.

(c) As soon as possible, but no later than July 1, 2002, the President of the University of South Florida shall begin the process of application to the Commission on Colleges of the Southern Association of Colleges and Schools for separate accreditation of the University of South Florida Sarasota/Manatee. If the application is not approved or is provisionally approved, the University of South Florida shall correct any identified deficiencies and shall continue to work for accreditation.

(2) The Board of Trustees of the University of South Florida shall appoint to the Campus Board, from recommendations of the President of the University of South Florida, three residents of Manatee County and two residents of Sarasota County, to serve 4-year staggered terms. If one or more residents of Sarasota County or Manatee County are appointed to the Board of Trustees of the University of South Florida, the board shall, at the next vacancy of the Campus Board, appoint one of those members to serve jointly as a member of the Campus Board. The Board of Trustees may reappoint a member to the Campus Board for one additional term. The Campus Board has the powers and duties provided by law, which include the authority to:

(a) Review and approve an annual legislative budget request to be submitted to the Commissioner of Education. The Campus Executive Officer shall prepare the legislative budget request in accordance with guidelines established by the State Board of Education. This request must include items for campus operations and fixed capital outlay.

(b) Approve and submit an annual operating plan and budget for review and consultation by the Board of Trustees of the University of South Florida. The campus operating budget must reflect the actual funding available to that campus from separate line-item appropriations contained in each annual General Appropriations Act, which line-item appropriations must initially reflect the funds reported to the Legislature for the University of South Florida Sarasota/Manatee campus for fiscal year 2000-2001 and any additional funds provided in the fiscal year 2001-2002 legislative appropriation.

(c) Enter into central support services contracts with the Board of Trustees of the University of South Florida for any services that the campus at Sarasota/Manatee cannot provide more economically, including payroll processing, accounting, technology, construction administration, and other desired services. However, all legal services for the campus must be provided by a central services contract with the university. The Board of Trustees of the University of South Florida and the Campus Board shall determine in a letter of agreement any allocation or sharing of student fee revenue between the University of South Florida’s main campus and the Sarasota/Manatee campus.

The Board of Trustees of the University of South Florida may lawfully delegate other powers and duties to the Campus Board for the efficient operation and improvement of the campus and for the purpose of vesting in the campus the attributes necessary to meet the requirements for separate accreditation by the Southern Association of Colleges and Schools.

(3) The University of South Florida Sarasota/Manatee shall be administered by a Campus Executive Officer who shall be appointed by, report directly to, and serve at the pleasure of the President of the University of South Florida. The President shall consult with the Campus Board before hiring or terminating the Campus Executive Officer. The Campus Executive Officer has authority and responsibility as provided in law, including the authority to:

(a) Administer campus operations within the annual operating budget as approved by the Campus Board.

(b) Recommend to the Campus Board an annual legislative budget request that includes funding for campus operations and fixed capital outlay.

(c) Recommend to the Campus Board an annual campus operating budget.

(d) Recommend to the Campus Board appropriate services and terms and conditions to be included in annual central support services contracts.

(e) Carry out any additional responsibilities assigned or delegated by the President of the University of South Florida for the efficient operation and improvement of the campus, especially any authority necessary for the purpose of vesting in the campus attributes necessary to meet the requirements for separate accreditation.

(4) Students enrolled at the University of South Florida, including those enrolled at a branch campus, have the same rights and obligations as provided by law, policy, or rule adopted by the University of South Florida, the Florida Department of Education, or other lawful entity. The University of South Florida shall provide a comprehensive and coordinated system of student registration so that a student enrolled at any campus of the University of South Florida has the ability to register for courses at any other campus of the University of South Florida.

(5) Promote technology transfer between the research operations of the University of South Florida and local economic development agencies.

History.—s. 179, ch. 2002-387.



1004.344 - The Florida Center for the Partnerships for Arts Integrated Teaching.

11004.344 The Florida Center for the Partnerships for Arts Integrated Teaching.—

(1) The Florida Center for the Partnerships for Arts Integrated Teaching is created within the University of South Florida Sarasota/Manatee.

(2) The goals of the center are to:

(a) Conduct basic and applied research on policies and practices related to arts integrated teaching.

(b) Partner with interested Florida College System institutions and private educational institutions to conduct arts integrated educational research.

(c) Seek out agreements to provide technical assistance and support, upon request, to the Florida Department of Education, Florida school districts, private schools, charter schools, and educator preparation programs in the implementation of evidence-based arts integrated instruction, assessments, programs, and professional development.

(d) Collaborate with interested arts organizations and Florida school districts in the development of frameworks for arts integrated courses for use in schools.

(e) Collaborate with interested arts organizations and Florida school districts in the development of frameworks for professional development activities, using multiple delivery methods for arts integrated teaching in different content areas.

(f) Disseminate information about outcome-based practices related to arts integrated instruction, assessment, curricula, and programs.

(g) Position Florida as a national leader in arts integrated teaching and research.

(h) Examine arts integrated teaching Science, Technology, Engineering, and Math (STEM) educational courses.

(3) This section expires July 1, 2017.

History.—s. 31, ch. 2016-62.

1Note.—Section 31, ch. 2016-62, created s. 1004.344, “[i]n order to implement Specific Appropriation 142 of the 2016-2017 General Appropriations Act.”



1004.345 - The Florida Polytechnic University.

1004.345 The Florida Polytechnic University.—

1(1) By December 31, 2017, the Florida Polytechnic University shall meet the following criteria as established by the Board of Governors:

(a) Achieve accreditation from the Commission on Colleges of the Southern Association of Colleges and Schools;

(b) Initiate the development of the new programs in the fields of science, technology, engineering, and mathematics;

(c) Seek discipline-specific accreditation for programs;

(d) Attain a minimum FTE of 1,244, with a minimum 50 percent of that FTE in the fields of science, technology, engineering, and mathematics and 20 percent in programs related to those fields;

(e) Complete facilities and infrastructure, including the Science and Technology Building, Phase I of the Wellness Center, and a residence hall or halls containing no fewer than 190 beds; and

(f) Have the ability to provide, either directly or where feasible through a shared services model, administration of financial aid, admissions, student support, information technology, and finance and accounting with an internal audit function.

(2) Once the criteria in subsection (1) have been met, the Board of Trustees of the Florida Polytechnic University shall notify the Board of Governors, and the Board of Governors shall conduct a final review to confirm that the criteria have been met.

(3) Students enrolled at the University of South Florida Polytechnic shall be afforded the opportunity to complete their degrees at the University of South Florida, subject to university criteria.

History.—s. 1, ch. 2008-97; s. 1, ch. 2012-129; ss. 30, 36, ch. 2016-62.

1Note.—

A. Section 30, ch. 2016-62, amended subsection (1) “[i]n order to implement Specific Appropriation 142 of the 2016-2017 General Appropriations Act.”

B. Section 36, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 11.45, 1001.7065, 1004.345, 1009.23, 1009.24, 1009.50, 1009.505, 1009.51, 1009.52, 1009.986, 1011.62(15)(b), 1012.39, and 1013.64, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, subsection (1) will read:

(1) By December 31, 2016, the Florida Polytechnic University shall meet the following criteria as established by the Board of Governors:

(a) Achieve accreditation from the Commission on Colleges of the Southern Association of Colleges and Schools;

(b) Initiate the development of the new programs in the fields of science, technology, engineering, and mathematics;

(c) Seek discipline-specific accreditation for programs;

(d) Attain a minimum FTE of 1,244, with a minimum 50 percent of that FTE in the fields of science, technology, engineering, and mathematics and 20 percent in programs related to those fields;

(e) Complete facilities and infrastructure, including the Science and Technology Building, Phase I of the Wellness Center, and a residence hall or halls containing no fewer than 190 beds; and

(f) Have the ability to provide, either directly or where feasible through a shared services model, administration of financial aid, admissions, student support, information technology, and finance and accounting with an internal audit function.



1004.3451 - Direct-support organization for Florida Polytechnic University.

1004.3451 Direct-support organization for Florida Polytechnic University.—In accordance with s. 1004.28 and the regulations of the Board of Governors, the Board of Trustees of the Florida Polytechnic University may certify a direct-support organization to serve the Florida Polytechnic University. The Board of Trustees of the University of South Florida, in conjunction with the University of South Florida Foundation, shall develop and implement a plan to transfer, after obtaining consent from the appropriate donors, assets derived from donations intended for the enhancement of the University of South Florida Polytechnic campus to the new direct-support organization serving the Florida Polytechnic University.

History.—s. 3, ch. 2012-129.



1004.346 - Florida Industrial and Phosphate Research Institute.

1004.346 Florida Industrial and Phosphate Research Institute.—

(1) INSTITUTE CREATION.—The Florida Industrial and Phosphate Research Institute is established within the Florida Polytechnic University.

(2) PHOSPHATE RESEARCH AND ACTIVITIES BOARD.—The Phosphate Research and Activities Board is created to monitor the expenditure of funds appropriated to the university from the Phosphate Research Trust Fund.

(a) The board shall approve an annual report, prepared by the institute executive director, which outlines the expenditure of the funds appropriated to the university from the Phosphate Research Trust Fund and describes the various phosphate-related projects and institute operations funded by those moneys.

(b) The board shall consist of five members. The Governor shall appoint two persons representing the phosphate mining or processing industry and one member representing a major environmental conservation group in the state. The Secretary of Environmental Protection or his or her designee and the president of the Florida Polytechnic University shall also serve as board members.

(c) Members of the board appointed by the Governor shall be appointed to 3-year terms. A board member may continue to serve until a successor is appointed, but not more than 180 days after the expiration of his or her term. A board member is eligible for reappointment to subsequent terms.

(d) Board members shall annually elect a chair from among the membership.

(e) Board members shall serve without compensation, but are entitled to reimbursement for per diem and travel expenses as provided in s. 112.061.

(3) INSTITUTE EXECUTIVE DIRECTOR.—An executive director shall be designated by and serve at the pleasure of the president of the Florida Polytechnic University or his or her designee. The executive director shall be responsible for the daily administration of the institute, including the expenditure of funds from all sources. The executive director shall consult with the Phosphate Research and Activities Board on the projects that the institute expects to undertake using moneys appropriated from the Phosphate Research Trust Fund.

(4) INSTITUTE DUTIES AND AUTHORIZED ACTIVITIES.—

(a) The institute shall:

1. Establish methods for better and more efficient practices for phosphate mining and processing.

2. Conduct or contract for studies on the environmental and health effects of phosphate mining and reclamation.

3. Conduct or contract for studies of reclamation alternatives and technologies in phosphate mining and processing and wetlands reclamation.

4. Conduct or contract for studies of phosphatic clay and phosphogypsum disposal and utilization as a part of phosphate mining and processing.

5. Provide the public with access to the results of its activities and maintain a public library related to the institute’s activities, which may contain special collections.

(b) The institute may:

1. Research and develop methods for better and more efficient processes and practices for commercial and industrial activities, including, but not limited to, mitigating the health and environmental effects of such activities as well as developing and evaluating alternatives and technologies.

2. Secure funding from grants and other available sources for carrying out the activities authorized or required under this section.

3. Enter into contracts with any firm, institution, or corporation, or federal, state, local, or foreign governmental agency, to carry out the activities authorized or required under this section.

4. Promote the application, patenting, and commercialization of the institute’s technologies, knowledge, and intellectual property in accordance with university policies and procedures.

5. Educate the public about the science related to topics and issues that are within the institute’s scope of expertise.

6. Hold public hearings.

7. Establish public-private partnerships.

8. Provide consulting services.

History.—s. 6, ch. 78-136; s. 1, ch. 83-41; s. 16, ch. 83-339; s. 1, ch. 85-23; s. 3, ch. 86-294; s. 12, ch. 89-117; s. 114, ch. 90-360; s. 638, ch. 95-148; s. 181, ch. 96-406; s. 62, ch. 97-100; s. 1, ch. 2010-206; s. 10, ch. 2012-129.

Note.—Former s. 378.101.



1004.35 - Broward County campuses of Florida Atlantic University; coordination with other institutions.

1004.35 Broward County campuses of Florida Atlantic University; coordination with other institutions.—The State Board of Education, the Board of Governors, and Florida Atlantic University shall consult with Broward College and Florida International University in coordinating course offerings at the postsecondary level in Broward County. Florida Atlantic University may contract with the Board of Trustees of Broward College and with Florida International University to provide instruction in courses offered at the Southeast Campus. Florida Atlantic University shall increase course offerings at the Southeast Campus as facilities become available.

History.—s. 180, ch. 2002-387; s. 91, ch. 2007-217; s. 3, ch. 2008-52.



1004.36 - Florida Atlantic University campuses.

1004.36 Florida Atlantic University campuses.—

(1) The Broward County campuses of Florida Atlantic University are hereby established as a partner of the Florida Atlantic University campus in Boca Raton. The Broward County campuses of Florida Atlantic University shall be known as “Florida Atlantic University Broward.” The Boca Raton campuses of Florida Atlantic University shall be known as “Florida Atlantic University Boca Raton.” The office of the president shall be at the campus in Boca Raton.

(2) Florida Atlantic University shall develop and administer a separate budget for Florida Atlantic University Broward. The budget shall include, at a minimum, an allocation of those operating and capital outlay funds appropriated annually by the Legislature in the General Appropriations Act for the Broward campuses; a proportional share, based on student credit hours produced at the Broward campuses, of any allocations received by the university from student tuition and fees, except for athletic fees, specifically authorized by law; all overhead charges from sponsored research conducted on the Broward campuses; and all revenues derived from vending funds, auxiliary enterprises and contracts, and grants and donations, as authorized by s. 1011.91, which result from activities on Broward campuses. Florida Atlantic University Broward and Florida Atlantic University Boca Raton may pay reasonable charges to appropriate levels of administration of Florida Atlantic University for services delivered universitywide.

(3) The Florida Atlantic University Board of Trustees shall take all actions necessary to ensure that Florida Atlantic University Broward and Florida Atlantic University Boca Raton are partners in the overall policymaking and academic governance structures of the university. Annual legislative budget requests for operations and facilities shall separately identify those funds requested for Florida Atlantic University Broward and Florida Atlantic University Boca Raton. Florida Atlantic University Broward and Florida Atlantic University Boca Raton shall have local management authority over their campus faculty, staff, and programs, but there shall be universitywide standards and processes for evaluating requests for promotion and tenure; there shall be complete transferability of credits and uniform programs across campuses; and colleges operating on multiple campuses shall have only one dean for each college. Florida Atlantic University Broward shall establish a faculty senate and may establish a direct-support organization. Any such direct-support organization shall be subject to s. 1004.28(5).

(4) The Board of Governors, as a function of its comprehensive master planning process, pursuant to s. 1001.706, shall continue to evaluate the need for undergraduate programs in Broward County and shall assess the extent to which existing postsecondary programs are addressing those needs.

History.—s. 181, ch. 2002-387; s. 92, ch. 2007-217.



1004.37 - County or area extension programs; cooperation between counties and University of Florida and Florida Agricultural and Mechanical University.

1004.37 County or area extension programs; cooperation between counties and University of Florida and Florida Agricultural and Mechanical University.—

(1) The Florida Cooperative Extension Service is administered through the University of Florida and is supported programmatically by the University of Florida and Florida Agricultural and Mechanical University in collaboration with individual county governments. County or area extension programs will be developed, based on local situations, needs, and problems, supported by scientific and technical information developed by the University of Florida, Florida Agricultural and Mechanical University, the United States Department of Agriculture, and other sources of research information. This information will be made available through the local program, with the aid of research scientists and extension specialists of the University of Florida Institute of Food and Agricultural Sciences and Florida Agricultural and Mechanical University.

(2) In each county or other geographic subdivision the board of county commissioners or other legally constituted governing body will annually determine the extent of its financial participation in cooperative extension work. The extent of such financial participation by the counties will influence the number of county extension agents and clerical staff employed and the scope of the local extension program.

(3) Boards of county commissioners or other legally constituted governing bodies will approve or disapprove of persons recommended for extension positions in the county. If the governing body of the county notifies the extension service by resolution that it wants a list of three qualified candidates, then the extension service shall, for each position, make its recommendation by submitting a list of not fewer than three qualified persons, or all qualified persons if three or fewer. From this list, the board of county commissioners, or other legally constituted governing body, shall make its selection. If none of the persons recommended are approved, the extension service shall continue to submit lists of not fewer than three additional qualified persons until one person is selected. If the governing body of the county does not forward such a resolution to the extension service, the extension service shall recommend one qualified candidate to the governing body. If a person recommended is not approved, the extension service shall recommend another qualified candidate and shall repeat this procedure as necessary until one person is selected. Extension agents so appointed will be staff members of the University of Florida or Florida Agricultural and Mechanical University, depending on the source of funds. It is the responsibility of the cooperative extension service to determine qualifications for positions.

(4) Although county extension agents are jointly employed by the state universities and federal and county governments for the purposes of administration of the cooperative extension service, the personnel policies and procedures of the University of Florida or Florida Agricultural and Mechanical University, depending on appointment, will apply except in those instances when federal legislation or the basic memorandum of understanding is applicable.

(5) The University of Florida will provide county extension personnel in the county with supervision and resources for planning and programming and is responsible for the programming process. The Florida Cooperative Extension Service will make available needed program materials to the extension agents through the subject matter specialists or through other resource persons available from within the university. It will be responsible for maintaining a high level of technical competence in the county extension staff through a continuous program of inservice training.

(6) The county extension director will report periodically to the board of county commissioners or other legally constituted governing body on programs underway and results in the county. Each board of county commissioners or other legally constituted governing body will develop a plan which will enable it to be kept informed on the progress and results of the local extension program so that its own knowledge of program needs and problems may become a part of the educational work carried on by the agents. Such plan shall provide for a means of communicating the board’s satisfaction with the extension program to the county extension director and the cooperative extension service.

History.—s. 182, ch. 2002-387.



1004.384 - University of Central Florida College of Medicine.

1004.384 University of Central Florida College of Medicine.—A college of medicine, as approved by the Board of Governors on March 23, 2006, is authorized at the University of Central Florida.

History.—s. 7, ch. 2006-58.



1004.385 - Florida International University College of Medicine.

1004.385 Florida International University College of Medicine.—A college of medicine, as approved by the Board of Governors on March 23, 2006, is authorized at Florida International University.

History.—s. 8, ch. 2006-58.



1004.39 - College of law at Florida International University.

1004.39 College of law at Florida International University.—

(1) A college of law is authorized at Florida International University.

(2) The college of law at Florida International University must be operated in compliance with the standards approved by nationally recognized associations for accredited colleges of law.

(3) The college of law at Florida International University, to the extent consistent with the standards required by the American Bar Association or any other nationally recognized association for the accreditation of colleges of law, shall develop a law library collection utilizing electronic formats and mediums.

(4) The college of law at Florida International University shall develop and institute a program that is consistent with sound legal education principles as determined by the American Bar Association or any other nationally recognized association for the accreditation of colleges of law and that, to the extent consistent with such sound legal education principles, is structured to serve the legal needs of traditionally underserved portions of the population by providing an opportunity for participation in a legal clinic program or pro bono legal service.

(5) The Florida International University Board of Trustees and the Board of Governors may accept grants, donations, gifts, and moneys available for this purpose, including moneys for planning and constructing the college. The Florida International University Board of Trustees may procure and accept any federal funds that are available for the planning, creation, and establishment of the college of law. If the American Bar Association or any other nationally recognized association for the accreditation of colleges of law issues a third disapproval of an application for provisional approval or for full approval or fails to grant, within 5 years following the graduation of the first class, a provisional approval, to the college of law at Florida International University, the Board of Governors shall make recommendations to the Governor and the Legislature as to whether the college of law will cease operations at the end of the full academic year subsequent to the receipt by the college of law of any such third disapproval, or whether the college of law will continue operations and any conditions for continued operations. If the college of law ceases operations pursuant to this section, the following conditions apply:

(a) The authority for the college of law at Florida International University and the authority of the Florida International University Board of Trustees and the Board of Governors provided in this section shall terminate upon the cessation of operations of the college of law at Florida International University. The college of law at Florida International University shall receive no moneys allocated for the planning, construction, or operation of the college of law after its cessation of operations other than moneys to be expended for the cessation of operations of the college of law. Any moneys allocated to the college of law at Florida International University not expended prior to or scheduled to be expended after the date of the cessation of the college of law shall be appropriated for other use by the Legislature of the State of Florida.

(b) Any buildings of the college of law at Florida International University constructed from the expenditure of capital outlay funds appropriated by the Legislature shall be owned by the Board of Trustees of the Internal Improvement Trust Fund and managed by the Florida International University Board of Trustees upon the cessation of the college of law.

(6) The college of law at Florida International University shall be dedicated to providing opportunities for minorities to attain representation within the legal profession proportionate to their representation in the general population; however, the college of law shall not include preferences in the admissions process for applicants on the basis of race, national origin, or gender.

History.—s. 184, ch. 2002-387; s. 93, ch. 2007-217; s. 10, ch. 2012-134.



1004.40 - College of law at Florida Agricultural and Mechanical University.

1004.40 College of law at Florida Agricultural and Mechanical University.—

(1) A college of law is authorized at Florida Agricultural and Mechanical University.

(2) The college of law at Florida Agricultural and Mechanical University must be operated in compliance with the standards approved by nationally recognized associations for accredited colleges of law.

(3) The college of law at Florida Agricultural and Mechanical University, to the extent consistent with the standards required by the American Bar Association or any other nationally recognized association for the accreditation of colleges of law, shall develop a law library collection utilizing electronic formats and mediums.

(4) The college of law at Florida Agricultural and Mechanical University shall develop and institute a program that is consistent with sound legal education principles as determined by the American Bar Association or any other nationally recognized association for the accreditation of colleges of law and that, to the extent consistent with such sound legal education principles, is structured to serve the legal needs of traditionally underserved portions of the population by providing an opportunity for participation in a legal clinic program or pro bono legal service.

(5) The Florida Agricultural and Mechanical University Board of Trustees and the Board of Governors may accept grants, donations, gifts, and moneys available for this purpose, including moneys for planning and constructing the college. The Florida Agricultural and Mechanical University Board of Trustees may procure and accept any federal funds that are available for the planning, creation, and establishment of the college of law. If the American Bar Association or any other nationally recognized association for the accreditation of colleges of law issues a third disapproval of an application for provisional approval or for full approval or fails to grant, within 5 years following the graduation of the first class, a provisional approval, to the college of law at Florida Agricultural and Mechanical University, the Board of Governors shall make recommendations to the Governor and Legislature as to whether the college of law will cease operations at the end of the full academic year subsequent to the receipt by the college of law of any such third disapproval, or whether the college of law will continue operations and any conditions for continued operations. If the college of law ceases operations of the college of law pursuant to this section, the following conditions apply:

(a) The authority for the college of law at Florida Agricultural and Mechanical University and the authority of the Florida Agricultural and Mechanical University Board of Trustees and the Board of Governors provided in this section shall terminate upon the cessation of operations of the college of law at Florida Agricultural and Mechanical University. The college of law at Florida Agricultural and Mechanical University shall receive no moneys allocated for the planning, construction, or operation of the college of law after its cessation of operations other than moneys to be expended for the cessation of operations of the college of law. Any moneys allocated to the college of law at Florida Agricultural and Mechanical University not expended prior to or scheduled to be expended after the date of the cessation of the college of law shall be appropriated for other use by the Legislature of the State of Florida.

(b) Any buildings of the college of law at Florida Agricultural and Mechanical University constructed from the expenditure of capital outlay funds appropriated by the Legislature shall be owned by the Board of Trustees of the Internal Improvement Trust Fund and managed by the Florida Agricultural and Mechanical University Board of Trustees upon the cessation of the college of law.

(6) The college of law at Florida Agricultural and Mechanical University shall be dedicated to providing opportunities for minorities to attain representation within the legal profession proportionate to their representation in the general population; however, the college of law shall not include preferences in the admissions process for applicants on the basis of race, national origin, or gender.

History.—s. 185, ch. 2002-387; s. 94, ch. 2007-217; s. 11, ch. 2012-134.



1004.41 - University of Florida; J. Hillis Miller Health Center.

1004.41 University of Florida; J. Hillis Miller Health Center.—

(1) There is established the J. Hillis Miller Health Center at the University of Florida, including campuses at Gainesville and Jacksonville and affiliated teaching hospitals, which shall include the following colleges:

(a) College of Dentistry.

(b) College of Public Health and Health Professions.

(c) College of Medicine.

(d) College of Nursing.

(e) College of Pharmacy.

(f) College of Veterinary Medicine and related teaching hospitals.

(2) Each college of the health center shall be so maintained and operated as to comply with the standards approved by a nationally recognized association for accreditation.

(3)(a) The University of Florida Health Center Operations and Maintenance Trust Fund shall be administered by the University of Florida Board of Trustees. Funds shall be credited to the trust fund from the sale of goods and services performed by the University of Florida Veterinary Medicine Teaching Hospital. The purpose of the trust fund is to support the instruction, research, and service missions of the University of Florida College of Veterinary Medicine.

(b) Notwithstanding the provisions of s. 216.301, and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund and shall be available for carrying out the purposes of the trust fund.

(4)(a) The University of Florida Board of Trustees shall lease the hospital facilities of the health center known as Shands Teaching Hospital and Clinics on the Gainesville campus of the University of Florida and all furnishings, equipment, and other chattels or choses in action used in the operation of Shands Teaching Hospital and Clinics to Shands Teaching Hospital and Clinics, Inc., a private not-for-profit corporation organized for the primary purpose of supporting the University of Florida Board of Trustees’ health affairs mission of community service and patient care, education and training of health professionals, and clinical research. In furtherance of that primary purpose, Shands Teaching Hospital and Clinics, Inc., shall operate the hospital and ancillary health care facilities as deemed necessary by the board of Shands Teaching Hospital and Clinics, Inc. The rental for the hospital facilities shall be an amount equal to the debt service on bonds or revenue certificates issued solely for capital improvements to the hospital facilities or as otherwise provided by law.

(b) The University of Florida Board of Trustees shall provide in the lease or by separate contract or agreement with Shands Teaching Hospital and Clinics, Inc., for the following:

1. Approval of the articles of incorporation of Shands Teaching Hospital and Clinics, Inc., by the University of Florida Board of Trustees.

2. Governance of Shands Teaching Hospital and Clinics, Inc., by a board of directors appointed, subject to removal, and chaired by the President of the University of Florida, or his or her designee, and vice chaired by the Vice President for Health Affairs of the University of Florida or his or her designee.

3. Use of hospital facilities and personnel in support of community service and patient care, research programs, and the teaching roles of the health center.

4. Continued recognition of the collective bargaining units and collective bargaining agreements as currently composed and recognition of the certified labor organizations representing those units and agreements.

5. Use of hospital facilities and personnel in connection with research programs conducted by the health center.

6. Reimbursement to Shands Teaching Hospital and Clinics, Inc., for indigent patients, state-mandated programs, underfunded state programs, and costs to Shands Teaching Hospital and Clinics, Inc., for support of the teaching and research programs of the health center. Such reimbursement shall be appropriated to either the health center or Shands Teaching Hospital and Clinics, Inc., each year by the Legislature after review and approval of the request for funds.

7. Audit of the financial statements of Shands Teaching Hospital and Clinics, Inc., in accordance with generally accepted accounting principles as prescribed by the Governmental Accounting Standards Board for a separate corporation affiliated with a government entity that holds a voting majority interest of the affiliated corporation’s governing board. The financial statements shall be provided to the University of Florida Board of Trustees for attachment to its audited financial statement which is provided to the Auditor General. The University of Florida may obtain additional financial information from Shands Teaching Hospital and Clinics, Inc., upon request by the Auditor General. This subparagraph applies equally to any not-for-profit subsidiary of Shands Teaching Hospital and Clinics, Inc., which directly delivers health care services and also qualifies as an instrumentality of the state under the governance control and the primary purpose standards specified in this section.

(c) The University of Florida Board of Trustees may, with the approval of the Legislature, increase the hospital facilities or remodel or renovate them if the rental paid by Shands Teaching Hospital and Clinics, Inc., for such new, remodeled, or renovated facilities is sufficient to amortize the costs thereof over a reasonable period of time or fund the debt service for any bonds or revenue certificates issued to finance such improvements.

(d) The University of Florida Board of Trustees may provide to Shands Teaching Hospital and Clinics, Inc., and its not-for-profit subsidiaries and affiliates, and any successor corporation that acts in support of the board of trustees, comprehensive general liability insurance, including professional liability, from a self-insurance trust program established pursuant to s. 1004.24.

(e) Shands Teaching Hospital and Clinics, Inc., in support of the health affairs mission of the University of Florida Board of Trustees and with the board’s prior approval, may create or have created either for-profit or not-for-profit subsidiaries and affiliates, or both. The University of Florida Board of Trustees, which may act through the president of the university or his or her designee, may control Shands Teaching Hospital and Clinics, Inc. For purposes of sovereign immunity pursuant to s. 768.28(2), Shands Teaching Hospital and Clinics, Inc., and any not-for-profit subsidiary which directly delivers health care services and whose governing board is chaired by the president of the university or his or her designee and is controlled by the University of Florida Board of Trustees, which may act through the president of the university or his or her designee and whose primary purpose is the support of the University of Florida Board of Trustees’ health affairs mission, shall be conclusively deemed a corporation primarily acting as an instrumentality of the state.

(f) In the event that the lease of Shands Teaching Hospital and Clinics to Shands Teaching Hospital and Clinics, Inc., is terminated for any reason, the University of Florida Board of Trustees shall resume management and operation of Shands Teaching Hospital and Clinics. In such event, the University of Florida Board of Trustees may use revenues generated from the operation of Shands Teaching Hospital and Clinics to pay the costs and expenses of operating the hospital facility for the remainder of the fiscal year in which such termination occurs.

(5)(a) Shands Jacksonville Medical Center, Inc., and its parent, Shands Jacksonville HealthCare, Inc., are private not-for-profit corporations organized primarily to support the health affairs mission of the University of Florida Board of Trustees in community service and patient care, education and training of health affairs professionals, and clinical research. Shands Jacksonville Medical Center, Inc., is a teaching hospital affiliated with the University of Florida Board of Trustees and is located, in part, on the Jacksonville Campus of the University of Florida. Shands Jacksonville Medical Center, Inc., and Shands Jacksonville HealthCare, Inc., in support of the health affairs mission of the University of Florida Board of Trustees and with its prior approval, may create or have created either for-profit or not-for-profit subsidiaries or affiliates, or both.

(b) The University of Florida Board of Trustees shall provide in the lease or by separate contract or agreement with Shands Jacksonville Medical Center, Inc., and Shands Jacksonville HealthCare, Inc., for the following:

1. Approval of the articles of incorporation of Shands Jacksonville Medical Center, Inc., and of Shands Jacksonville HealthCare, Inc., by the University of Florida Board of Trustees, which may act through the president of the university or his or her designee. In approving the articles of incorporation of Shands Jacksonville Medical Center, Inc., and of Shands Jacksonville HealthCare, Inc., the president of the university, or his or her designee, may act as the chair of the board of directors, or the president of the university or his or her designee or members of the University of Florida Board of Trustees may act as the approving body of Shands Jacksonville Medical Center, Inc., or Shands Jacksonville HealthCare, Inc.

2. Governance of Shands Jacksonville Medical Center, Inc., and of Shands Jacksonville HealthCare, Inc., by boards of directors appointed, subject to removal, and chaired by the President of the University of Florida, or his or her designee. One director of each board may be so appointed after being nominated by the mayor of the City of Jacksonville subject to the applicable standards for directors of such board. If there is a vice chair of the board of directors of Shands Jacksonville Medical Center, Inc., or Shands Jacksonville HealthCare, Inc., the Vice President for Health Affairs of the University of Florida, or his or her designee or the designee of the president of the university, shall hold that position.

3. Use of the Shands Jacksonville Medical Center, Inc., hospital facilities and personnel in support of community service and patient care, research programs, and the teaching roles of the health center of the University of Florida Board of Trustees.

4. Reimbursement to Shands Jacksonville Medical Center, Inc., for indigent patients, state-mandated programs, underfunded state programs, and costs to the not-for-profit corporation for support of the teaching and research programs of the health center. Such reimbursement shall be appropriated to either the health center or the not-for-profit corporation each year by the Legislature after review and approval of the request for funds.

5. Audit of the financial statements of Shands Jacksonville Medical Center, Inc., and Shands Jacksonville HealthCare, Inc., in accordance with generally accepted accounting principles as prescribed by the Governmental Accounting Standards Board for a separate corporation affiliated with a government entity that holds a voting majority interest of the affiliated corporation’s governing board. The financial statements shall be provided to the University of Florida Board of Trustees for attachment to its audited financial statement which is provided to the Auditor General. The University of Florida may obtain additional financial information from Shands Jacksonville Medical Center, Inc., and Shands Jacksonville HealthCare, Inc., upon request by the Auditor General. This subparagraph applies equally to any not-for-profit subsidiary which directly delivers health care services and also qualifies as an instrumentality of the state under the governance control and primary purpose standards specified in this section.

(c) The University of Florida Board of Trustees, which may act through the president of the university or his or her designee, may control Shands Jacksonville Medical Center, Inc., and Shands Jacksonville HealthCare, Inc.

(d) For purposes of sovereign immunity pursuant to s. 768.28(2), Shands Jacksonville Medical Center, Inc., Shands Jacksonville HealthCare, Inc., and any not-for-profit subsidiary which directly delivers health care services and whose governing board is chaired by the President of the University of Florida or his or her designee and is controlled by the University of Florida Board of Trustees, which may act through the president of the university or his or her designee and whose primary purpose is the support of the University of Florida Board of Trustees’ health affairs mission, shall be conclusively deemed corporations primarily acting as instrumentalities of the state.

(e) The University of Florida Board of Trustees may provide to Shands Jacksonville HealthCare, Inc., and Shands Jacksonville Medical Center, Inc., and any of their not-for-profit subsidiaries and affiliates and any successor corporation that acts in support of the board of trustees, comprehensive general liability coverage, including professional liability, from the self-insurance programs established pursuant to s. 1004.24.

History.—s. 186, ch. 2002-387; s. 95, ch. 2007-217; s. 1, ch. 2011-114; s. 95, ch. 2012-5.



1004.42 - Florida State University College of Medicine.

1004.42 Florida State University College of Medicine.—

(1) CREATION.—There is hereby established a 4-year allopathic medical school within the Florida State University, to be known as the Florida State University College of Medicine, with a principal focus on recruiting and training medical professionals to meet the primary health care needs of the state, especially the needs of the state’s elderly, rural, minority, and other underserved citizens.

(2) LEGISLATIVE INTENT.—It is the intent of the Legislature that the Florida State University College of Medicine represent a new model for the training of allopathic physician healers for the citizens of the state. In accordance with this intent, the governing philosophy of the College of Medicine should include the training of students, in a humane environment, in the scientific, clinical, and behavioral practices required to deliver patient-centered health care. Key components of the College of Medicine, which would build on the foundation of the 30-year-old Florida State University Program in Medical Sciences (PIMS), would include: admission of diverse types of students who possess good communication skills and are compassionate individuals, representative of the population of the state; basic and behavioral sciences training utilizing medical problem-based teaching; and clinical training at several dispersed sites throughout the state in existing community hospitals, clinics, and doctors’ offices. The Legislature further intends that study of the aging human be a continuing focus throughout the 4-year curriculum and that use of information technology be a key component of all parts of the educational program.

(3) PURPOSE.—The College of Medicine shall be dedicated to: preparing physicians to practice primary care, geriatric, and rural medicine, to make appropriate use of emerging technologies, and to function successfully in a rapidly changing health care environment; advancing knowledge in the applied biomedical and behavioral sciences, geriatric research, autism, cancer, and chronic diseases; training future scientists to assume leadership in health care delivery and academic medicine; and providing access to medical education for groups which are underrepresented in the medical profession.

(4) TRANSITION; ORGANIZATIONAL STRUCTURE; ADMISSIONS PROCESS.—The General Appropriations Act for fiscal year 1999-2000 included initial funding for facilities and operations to provide a transition from the Program in Medical Sciences (PIMS) to a College of Medicine at the Florida State University. For transitional purposes, the Program in Medical Sciences (PIMS) in the College of Arts and Sciences at the Florida State University shall be reorganized and restructured, as soon as practicable, as the Institute of Human Medical Sciences. At such time as the 4-year educational program development is underway and a sufficient number of basic and behavioral sciences and clinical faculty are recruited, the Institute of Human Medical Sciences shall evolve into the Florida State University College of Medicine, with appropriate departments. The current admissions procedure utilized by the Program in Medical Sciences (PIMS) shall provide the basis for the design of an admissions process for the College of Medicine, with selection criteria that focus on identifying future primary care physicians who have demonstrated interest in serving underserved areas. Enrollment levels at the College of Medicine are planned to not exceed 120 students per class, and shall be phased in from 30 students in the Program in Medical Sciences (PIMS), to 40 students admitted to the College of Medicine as the charter class in Fall 2001, and 20 additional students admitted to the College of Medicine in each class thereafter until the maximum class size is reached.

(5) PARTNER ORGANIZATIONS FOR CLINICAL INSTRUCTION; GRADUATE PROGRAMS.—To provide broad-based clinical instruction in both rural and urban settings for students in the community-based medical education program, the College of Medicine, through creation of nonprofit corporations, shall seek affiliation agreements with health care systems and organizations, local hospitals, medical schools, and military health care facilities in the following targeted communities: Pensacola, Tallahassee, Orlando, Sarasota, Jacksonville, and the rural areas of the state. Selected hospitals in the target communities include, but are not limited to, the following:

(a) Baptist Health Care in Pensacola.

(b) Sacred Heart Health System in Pensacola.

(c) West Florida Regional Medical Center in Pensacola.

(d) Tallahassee Memorial Healthcare in Tallahassee.

(e) Florida Hospital Health System in Orlando.

(f) Sarasota Memorial Health Care System in Sarasota.

(g) Mayo Clinic in Jacksonville.

(h) Lee Memorial Health System, Inc., in Fort Myers.

(i) Rural hospitals in the state.

The College of Medicine shall also explore all alternatives for cooperation with established graduate medical education programs in the state to develop a plan to retain its graduates in residency programs in Florida.

(6) ACCREDITATION.—The College of Medicine shall develop a program which conforms to the accreditation standards of the Liaison Committee on Medical Education (LCME).

(7) CURRICULA; CLINICAL ROTATION TRAINING SITES.—

(a) The preclinical curriculum shall draw on the Florida State University’s Program in Medical Sciences (PIMS) experience and national trends in basic and behavioral sciences instruction, including use of technology for distributed and distance learning. First-year instruction shall include a lecture mode and problem-based learning. In the second year, a small-group, problem-based learning approach shall provide more advanced treatment of each academic subject in a patient-centered context. Various short-term clinical exposures shall be programmed throughout the preclinical years, including rural, geriatric, and minority health, and contemporary practice patterns in these areas.

(b) During the third and fourth years, the curriculum shall follow a distributed, community-based model with a special focus on rural health. Subgroups of students shall be assigned to clinical rotation training sites in local communities in roughly equal numbers, as follows:

1. Group 1—Tallahassee.

2. Group 2—Pensacola.

3. Group 3—Orlando.

4. Group 4—Sarasota.

5. Group 5—Jacksonville.

6. Group 6—To be determined prior to 2005, based on emerging state needs.

7. Group 7—Rural Physician Associate Program (RPAP).

(8) MEDICAL NEEDS OF THE ELDERLY.—The College of Medicine shall develop a comprehensive program to ensure training in the medical needs of the elderly and incorporate principles embodied in the curriculum guidelines of the American Geriatric Society. The College of Medicine shall have as one of its primary missions the improvement of medical education for physicians who will treat elder citizens. To accomplish this mission, the College of Medicine shall establish an academic leadership position in geriatrics, create an external elder care advisory committee, and implement an extensive faculty development plan. For student recruitment purposes, the current Program in Medical Sciences (PIMS) selection criteria shall be expanded to include consideration of students who have expressed an interest in elder care and who have demonstrated, through life choices, a commitment to serve older persons.

(9) MEDICAL NEEDS OF UNDERSERVED AREAS.—To address the medical needs of the state’s rural and underserved populations, the College of Medicine shall develop a Department of Family Medicine with a significant rural training track that provides students with early and frequent clinical experiences in community-based settings to train and produce highly skilled primary care physicians. The College of Medicine shall consider developing new, rural-based family practice clinical training programs and shall establish a partnership with the West Florida Area Health Education Center to assist in developing partnerships and programs to provide incentives and support for physicians to practice in primary care, geriatric, and rural medicine in underserved areas of the state.

(10) INCREASING PARTICIPATION OF UNDERREPRESENTED GROUPS.—To increase the participation of underrepresented groups and socially and economically disadvantaged youth in science and medical programs, the College of Medicine shall continue the outreach efforts of the Program in Medical Sciences (PIMS) to middle and high school minority students, including the Science Students Together Reaching Instructional Diversity and Excellence (SSTRIDE), and shall build an endowment income to support recruitment programs and scholarship and financial aid packages for these students. To develop a base of qualified potential medical school candidates from underrepresented groups, the College of Medicine shall coordinate with the undergraduate premedical and science programs currently offered at the Florida State University, develop relationships with potential feeder institutions, including 4-year institutions and 1community colleges, and pursue grant funds to support programs, as well as support scholarship and financial aid packages. The College of Medicine shall develop plans for a postbaccalaureate, 1-year academic program that provides a second chance to a limited number of students per year who have been declined medical school admission, who are state residents, and who meet established criteria as socially and economically disadvantaged. The College of Medicine shall make every effort, through recruitment and retention, to employ a faculty and support staff that reflect the heterogeneous nature of the state’s general population.

(11) TECHNOLOGY.—To create technology-rich learning environments, the College of Medicine shall build on the considerable infrastructure that already supports the many technology resources of the Florida State University and shall expand the infrastructure to conduct an effective medical education program, including connectivity between the main campus, community-based training locations, and rural clinic locations. Additional technology programs shall include extensive professional development opportunities for faculty; an online library of academic and medical resources for students, faculty, and community preceptors; and technology-sharing agreements with other medical schools to allow for the exchange of technology applications among medical school faculty for the purpose of enhancing medical education. The College of Medicine shall explore the opportunities afforded by Mayo Clinic in Jacksonville through clerkships, visiting professors or lectures through the existing telecommunications systems, and collaboration in research activities at the Mayo Clinic’s Jacksonville campus.

(12) ADMINISTRATION; FACULTY.—Each of the major community-based clinical rotation training sites described in subsection (7) shall have a community dean and a student affairs/administrative officer. Teaching faculty for the community-based clinical training component shall be community physicians serving part-time appointments. Sixty faculty members shall be recruited to serve in the basic and behavioral sciences department. The College of Medicine shall have a small core staff of on-campus, full-time faculty and administrators at the Florida State University, including a dean, a senior associate dean for educational programs, an associate dean for clinical education, a chief financial/administrative officer, an admissions/student affairs officer, an instructional resources coordinator, a coordinator for graduate and continuing medical education, and several mission focus coordinators.

(13) COLLABORATION WITH OTHER PROFESSIONALS.—To provide students with the skills, knowledge, and values needed to practice medicine in the evolving national system of health care delivery, the College of Medicine shall fully integrate modern health care delivery concepts into its curriculum. For this purpose, the College of Medicine shall develop a partnership with one or more health care organizations in the state and shall recruit faculty with strong health care delivery competencies. Faculty from other disciplines at the Florida State University shall be utilized to develop team-based approaches to core competencies in the delivery of health care.

(14) INDEMNIFICATION FROM LIABILITY.—This section shall be construed to authorize the Florida State University Board of Trustees to negotiate and purchase policies of insurance to indemnify from any liability those individuals or entities providing sponsorship or training to the students of the medical school, professionals employed by the medical school, and students of the medical school.

History.—s. 187, ch. 2002-387.

1Note.—Section 21, ch. 2010-70, directs the Division of Statutory Revision to prepare a reviser’s bill to substitute the term “Florida College System institution” for the terms “Florida college,” “community college,” and “junior college” where those terms appear in the Florida K-20 Education Code. The Division of Statutory Revision included s. 1004.42(10) in ch. 2011-5, the reviser’s bill prepared in accordance with the directive; the bill section amending s. 1004.42(10) to revise the reference to “community colleges” was omitted from the bill in committee.



1004.43 - H. Lee Moffitt Cancer Center and Research Institute.

1004.43 H. Lee Moffitt Cancer Center and Research Institute.—There is established the H. Lee Moffitt Cancer Center and Research Institute, a statewide resource for basic and clinical research and multidisciplinary approaches to patient care.

(1) The Board of Trustees of the University of South Florida shall enter into a lease agreement for the utilization of the lands and facilities on the campus of the University of South Florida to be known as the H. Lee Moffitt Cancer Center and Research Institute, including all furnishings, equipment, and other chattels used in the operation of such facilities, with a Florida not-for-profit corporation organized solely for the purpose of governing and operating the H. Lee Moffitt Cancer Center and Research Institute. The lease agreement with the not-for-profit corporation shall be rent free as long as the not-for-profit corporation and its subsidiaries utilize the lands and facilities primarily for research, education, treatment, prevention, and early detection of cancer or for teaching and research programs conducted by state universities or other accredited medical schools or research institutes. The lease agreement shall provide for review of construction plans and specifications by the University of South Florida for consistency with the university’s campus master plan, impact on the university’s utilities infrastructure, compliance with applicable building codes and general design characteristics, and compatibility with university architecture, as appropriate. The not-for-profit corporation may, with the prior approval of the Board of Governors, create either for-profit or not-for-profit corporate subsidiaries, or both, to fulfill its mission. The not-for-profit corporation and any approved not-for-profit subsidiary shall be conclusively deemed corporations primarily acting as instrumentalities of the state, pursuant to s. 768.28(2), for purposes of sovereign immunity. For-profit subsidiaries of the not-for-profit corporation may not compete with for-profit health care providers in the delivery of radiation therapy services to patients. The not-for-profit corporation and its subsidiaries are authorized to receive, hold, invest, and administer property and any moneys received from private, local, state, and federal sources, as well as technical and professional income generated or derived from practice activities of the institute, for the benefit of the institute and the fulfillment of its mission. The affairs of the corporation shall be managed by a board of directors who shall serve without compensation. The President of the University of South Florida and the chair of the Board of Governors, or his or her designee, shall be directors of the not-for-profit corporation. Each director shall have only one vote, shall serve a term of 3 years, and may be reelected to the board. Other than the President of the University of South Florida and the chair of the Board of Governors, directors shall be elected by a majority vote of the board. The chair of the board of directors shall be selected by majority vote of the directors.

(2) The not-for-profit corporation shall cause to be prepared annual financial audits of the not-for-profit corporation’s accounts and records and the accounts and records of any subsidiaries to be conducted by an independent certified public accountant. The annual audit report shall include a management letter, as defined in s. 11.45, and shall be submitted to the Auditor General and the Board of Governors. The Board of Governors, the Auditor General, and the Office of Program Policy Analysis and Government Accountability shall have the authority to require and receive from the not-for-profit corporation and any subsidiaries or from their independent auditor any detail or supplemental data relative to the operation of the not-for-profit corporation or subsidiary. The not-for-profit corporation and its subsidiaries shall provide equal employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin.

(3) The Board of Governors is authorized to secure comprehensive general liability protection, including professional liability protection, for the not-for-profit corporation and its subsidiaries pursuant to s. 1004.24. The not-for-profit corporation and its subsidiaries shall be exempt from any participation in any property insurance trust fund established by law, including any property insurance trust fund established pursuant to chapter 284, so long as the not-for-profit corporation and its subsidiaries maintain property insurance protection with comparable or greater coverage limits.

(4) In the event that the agreement between the not-for-profit corporation and the Board of Trustees of the University of South Florida is terminated for any reason, the Board of Governors shall resume governance and operation of such facilities.

(5) The institute shall be administered by a chief executive officer who shall serve at the pleasure of the board of directors of the not-for-profit corporation and who shall have the following powers and duties subject to the approval of the board of directors:

(a) The chief executive officer shall establish programs which fulfill the mission of the institute in research, education, treatment, prevention, and the early detection of cancer; however, the chief executive officer shall not establish academic programs for which academic credit is awarded and which terminate in the conference of a degree without prior approval of the Board of Governors.

(b) The chief executive officer shall have control over the budget and the dollars appropriated or donated to the institute from private, local, state, and federal sources, as well as technical and professional income generated or derived from practice activities of the not-for-profit corporation and its subsidiaries. Technical and professional income generated from practice activities may be shared between the not-for-profit corporation and its subsidiaries as determined by the chief executive officer. However, professional income generated by state university employees from practice activities at the not-for-profit corporation and its subsidiaries shall be shared between the university and the not-for-profit corporation and its subsidiaries only as determined by the chief executive officer and the appropriate university dean or vice president.

(c) The chief executive officer shall appoint members to carry out the research, patient care, and educational activities of the institute and determine compensation, benefits, and terms of service. Members of the institute shall be eligible to hold concurrent appointments at affiliated academic institutions. State university faculty shall be eligible to hold concurrent appointments at the institute.

(d) The chief executive officer shall have control over the use and assignment of space and equipment within the facilities.

(e) The chief executive officer shall have the power to create the administrative structure necessary to carry out the mission of the institute.

(f) The chief executive officer shall report annually to the Board of Governors or its designee on the educational activities of the not-for-profit corporation.

(g) The chief executive officer shall provide a copy of the institute’s annual report to the Governor and Cabinet, the President of the Senate, the Speaker of the House of Representatives, and the chair of the Board of Governors.

(6) The board of directors of the not-for-profit corporation shall create an external advisory board of scientific advisers to the chief executive officer comprised of leading researchers, physicians, and scientists. This board shall review programs and recommend research priorities and initiatives so as to maximize the state’s investment in the institute. The board shall be appointed by the board of directors of the not-for-profit corporation. Each member of the board shall be appointed to serve a 2-year term and may be reappointed to the board.

(7) In carrying out the provisions of this section, the not-for-profit corporation and its subsidiaries are not “agencies” within the meaning of s. 20.03(11).

(8)(a) Records of the not-for-profit corporation and of its subsidiaries are public records unless made confidential or exempt by law.

(b) Proprietary confidential business information is confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, the Auditor General, the Office of Program Policy Analysis and Government Accountability, and the Board of Governors, pursuant to their oversight and auditing functions, must be given access to all proprietary confidential business information upon request and without subpoena and must maintain the confidentiality of information so received. As used in this paragraph, the term “proprietary confidential business information” means information, regardless of its form or characteristics, which is owned or controlled by the not-for-profit corporation or its subsidiaries; is intended to be and is treated by the not-for-profit corporation or its subsidiaries as private and the disclosure of which would harm the business operations of the not-for-profit corporation or its subsidiaries; has not been intentionally disclosed by the corporation or its subsidiaries unless pursuant to law, an order of a court or administrative body, a legislative proceeding pursuant to s. 5, Art. III of the State Constitution, or a private agreement that provides that the information may be released to the public; and which is information concerning:

1. Internal auditing controls and reports of internal auditors;

2. Matters reasonably encompassed in privileged attorney-client communications;

3. Contracts for managed-care arrangements, including preferred provider organization contracts, health maintenance organization contracts, and exclusive provider organization contracts, and any documents directly relating to the negotiation, performance, and implementation of any such contracts for managed-care arrangements;

4. Bids or other contractual data, banking records, and credit agreements the disclosure of which would impair the efforts of the not-for-profit corporation or its subsidiaries to contract for goods or services on favorable terms;

5. Information relating to private contractual data, the disclosure of which would impair the competitive interest of the provider of the information;

6. Corporate officer and employee personnel information;

7. Information relating to the proceedings and records of credentialing panels and committees and of the governing board of the not-for-profit corporation or its subsidiaries relating to credentialing;

8. Minutes of meetings of the governing board of the not-for-profit corporation and its subsidiaries, except minutes of meetings open to the public pursuant to subsection (9);

9. Information that reveals plans for marketing services that the corporation or its subsidiaries reasonably expect to be provided by competitors;

10. Trade secrets as defined in s. 688.002, including:

a. Information relating to methods of manufacture or production, potential trade secrets, potentially patentable materials, or proprietary information received, generated, ascertained, or discovered during the course of research conducted by the not-for-profit corporation or its subsidiaries; and

b. Reimbursement methodologies or rates;

11. The identity of donors or prospective donors of property who wish to remain anonymous or any information identifying such donors or prospective donors. The anonymity of these donors or prospective donors must be maintained in the auditor’s report; or

12. Any information received by the not-for-profit corporation or its subsidiaries from an agency in this or another state or nation or the Federal Government which is otherwise exempt or confidential pursuant to the laws of this or another state or nation or pursuant to federal law.

As used in this paragraph, the term “managed care” means systems or techniques generally used by third-party payors or their agents to affect access to and control payment for health care services. Managed-care techniques most often include one or more of the following: prior, concurrent, and retrospective review of the medical necessity and appropriateness of services or site of services; contracts with selected health care providers; financial incentives or disincentives related to the use of specific providers, services, or service sites; controlled access to and coordination of services by a case manager; and payor efforts to identify treatment alternatives and modify benefit restrictions for high-cost patient care.

(9) Meetings of the governing board of the not-for-profit corporation and meetings of the subsidiaries of the not-for-profit corporation at which the expenditure of dollars appropriated to the not-for-profit corporation by the state are discussed or reported must remain open to the public in accordance with s. 286.011 and s. 24(b), Art. I of the State Constitution, unless made confidential or exempt by law. Other meetings of the governing board of the not-for-profit corporation and of the subsidiaries of the not-for-profit corporation are exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

(10) In addition to the continuing appropriation to the institute provided in s. 210.20(2), any appropriation to the institute provided in a general appropriations act shall be paid directly to the board of directors of the not-for-profit corporation by warrant drawn by the Chief Financial Officer from the State Treasury.

History.—s. 188, ch. 2002-387; s. 4, ch. 2004-2; s. 1, ch. 2005-193; s. 96, ch. 2007-217; s. 181, ch. 2008-4; s. 1, ch. 2010-85; s. 1, ch. 2010-194; s. 10, ch. 2013-51.



1004.435 - Cancer control and research.

1004.435 Cancer control and research.—

(1) SHORT TITLE.—This section shall be known and may be cited as the “Cancer Control and Research Act.”

(2) LEGISLATIVE INTENT.—It is the finding of the Legislature that:

(a) Advances in scientific knowledge have led to the development of preventive and therapeutic capabilities in the control of cancer. Such knowledge and therapy must be made available to all citizens of this state through educational and therapeutic programs.

(b) The present state of our knowledge concerning the prevalence, cause or associated factors, and treatment of cancer have resulted primarily from a vast federal investment into basic and clinical research, some of which is expended in this state. These research activities must continue, but programs must be established to extend this knowledge in preventive measures and patient treatment throughout the state.

(c) Research in cancer has implicated the environment as a causal factor for many types of cancer, i.e., sunshine, X rays, diet, smoking, etc., and programs are needed to further document such cause and effect relationships. Proven causes of cancer should be publicized and be the subject of educational programs for the prevention of cancer.

(d) An effective cancer control program would mobilize the scientific, educational, and medical resources that presently exist into an intense attack against this dread disease.

(3) DEFINITIONS.—The following words and phrases when used in this section have, unless the context clearly indicates otherwise, the meanings given to them in this subsection:

(a) “Cancer” means all malignant neoplasms, regardless of the tissue of origin, including lymphoma and leukemia.

(b) “Council” means the Florida Cancer Control and Research Advisory Council, which is an advisory body appointed to function on a continuing basis for the study of cancer and which recommends solutions and policy alternatives to the Board of Governors and the State Surgeon General and which is established by this section.

(c) “Department” means the Department of Health.

(4) FLORIDA CANCER CONTROL AND RESEARCH ADVISORY COUNCIL; CREATION; COMPOSITION.—

(a) There is created within the H. Lee Moffitt Cancer Center and Research Institute, Inc., the Florida Cancer Control and Research Advisory Council. The council shall consist of 15 members, which includes the chairperson, all of whom must be residents of this state. The State Surgeon General or his or her designee within the Department of Health shall be one of the 15 members. Members, except those appointed by the Governor, the Speaker of the House of Representatives, or the President of the Senate, must be appointed by the chief executive officer of the institution or organization represented, or his or her designee. One member must be a representative of the American Cancer Society; one member must be a representative of the Sylvester Comprehensive Cancer Center of the University of Miami; one member must be a representative of the University of Florida Shands Cancer Center; one member must be a representative of the Florida Nurses Association who specializes in the field of oncology and is not from an institution or organization already represented on the council; one member must be a representative of the Florida Osteopathic Medical Association who specializes in the field of oncology; one member must be a member of the Florida Medical Association who specializes in the field of oncology and who represents a cancer center not already represented on the council; one member must be a representative of the H. Lee Moffitt Cancer Center and Research Institute, Inc.; one member must be a member of the Florida Hospital Association who specializes in the field of oncology and who represents a comprehensive cancer center not already represented on the council; one member must be a representative of the Association of Community Cancer Centers; one member must specialize in pediatric oncology research or clinical care appointed by the Governor; one member must specialize in oncology clinical care or research appointed by the President of the Senate; one member must be a current or former cancer patient or a current or former caregiver to a cancer patient appointed by the Speaker of the House of Representatives; one member must be a member of the House of Representatives appointed by the Speaker of the House of Representatives; and one member must be a member of the Senate appointed by the President of the Senate. At least four of the members must be individuals who are minority persons as defined by s. 288.703.

(b) The terms of the members shall be 4 years from their respective dates of appointment with the option of renewal.

(c) A chairperson shall be selected by the council for a term of 2 years. The chairperson shall appoint an executive committee of no fewer than three persons to serve at the pleasure of the chairperson. This committee will prepare material for the council but make no final decisions.

(d) The council shall meet no less than semiannually at the call of the chairperson or, in his or her absence or incapacity, at the call of the State Surgeon General. Eight members constitute a quorum for the purpose of exercising all of the powers of the council. A vote of the majority of the members present is sufficient for all actions of the council.

(e) The council members shall serve without pay. Pursuant to the provisions of s. 112.061, the council members may be entitled to be reimbursed for travel expenses by the institution or organization the member represents. If a member is not affiliated with an institution or organization, the member shall be reimbursed for travel expenses by the H. Lee Moffitt Cancer Center and Research Institute, Inc.

(f) The council may prescribe, amend, and repeal bylaws governing the manner in which the business of the council is conducted.

(g) The council shall advise the Board of Governors, the State Surgeon General, and the Legislature with respect to cancer control and research in this state.

(h) The council shall approve each year a program for cancer control and research to be known as the “Florida Cancer Control and Research Plan” which shall be consistent with the State Health Plan and integrated and coordinated with existing programs in this state.

(i) The council shall collaborate with the Florida Biomedical Research Advisory Council to formulate and annually review and recommend to the State Surgeon General a statewide research plan. Additionally, the council shall develop and annually review a statewide “Florida Cancer Treatment Plan” for the care and treatment of persons suffering from cancer. The council shall recommend the establishment of standard requirements for the organization, equipment, and conduct of cancer units or departments in hospitals and clinics in this state. The council may recommend to the State Surgeon General the designation of cancer units following a survey of the needs and facilities for treatment of cancer in the various localities throughout the state. The State Surgeon General shall consider the plans in developing departmental priorities and funding priorities and standards under chapter 395.

(j) The council is responsible for including in the Florida Cancer Control and Research Plan recommendations for the coordination and integration of medical, nursing, paramedical, lay, and other plans concerned with cancer control and research. Committees shall be formed by the council so that the following areas will be established as entities for actions:

1. Cancer plan evaluation: tumor registry, data retrieval systems, and epidemiology of cancer in the state and its relation to other areas.

2. Cancer prevention.

3. Cancer detection.

4. Cancer patient management: treatment, rehabilitation, terminal care, and other patient-oriented activities.

5. Cancer education: lay and professional.

6. Unproven methods of cancer therapy: quackery and unorthodox therapies.

7. Investigator-initiated project research.

(k) The council shall have the responsibility to advise the Board of Governors and the State Surgeon General on methods of enforcing and implementing laws already enacted and concerned with cancer control, research, and education.

(l) The council may recommend to the Board of Governors or the State Surgeon General rules not inconsistent with law as it may deem necessary for the performance of its duties and the proper administration of this section.

(m) The council shall formulate and put into effect a continuing educational program for the prevention of cancer and its early diagnosis and disseminate to hospitals, cancer patients, and the public information concerning the proper treatment of cancer.

(n) The council shall be physically located at the H. Lee Moffitt Cancer Center and Research Institute, Inc., at the University of South Florida.

(o) The council shall select, by majority vote, seven members of the council who must combine with six members of the Biomedical Research Advisory Council to form a joint committee to develop performance measures, a rating system, a rating standard, and an application form for the Cancer Center of Excellence Award created in s. 381.925.

(p) On February 15 of each year, the council shall report to the Governor and to the Legislature.

(5) RESPONSIBILITIES OF THE H. LEE MOFFITT CANCER CENTER AND RESEARCH INSTITUTE, INC.—The H. Lee Moffitt Cancer Center and Research Institute, Inc., shall provide such staff, information, and other assistance as reasonably necessary for the completion of the responsibilities of the council.

History.—s. 189, ch. 2002-387; s. 97, ch. 2007-217; s. 112, ch. 2008-6; s. 2, ch. 2011-91; s. 466, ch. 2011-142; s. 14, ch. 2013-35; s. 4, ch. 2013-50; s. 1, ch. 2014-118.



1004.44 - Louis de la Parte Florida Mental Health Institute.

1004.44 Louis de la Parte Florida Mental Health Institute.—There is established the Louis de la Parte Florida Mental Health Institute within the University of South Florida.

(1) The purpose of the institute is to strengthen mental health services throughout the state by providing technical assistance and support services to mental health agencies and mental health professionals. Such assistance and services shall include:

(a) Technical training and specialized education.

(b) Development, implementation, and evaluation of mental health service programs.

(c) Evaluation of availability and effectiveness of existing mental health services.

(d) Analysis of factors that influence the incidence and prevalence of mental and emotional disorders.

(e) Dissemination of information about innovations in mental health services.

(f) Consultation on all aspects of program development and implementation.

(g) Provisions for direct client services, provided for a limited period of time either in the institute facility or in other facilities within the state, and limited to purposes of research or training.

(2) The Department of Children and Families is authorized to designate the Louis de la Parte Florida Mental Health Institute a treatment facility for the purpose of accepting voluntary and involuntary clients in accordance with institute programs. Clients to be admitted are exempted from prior screening by a community mental health center.

(3) The institute may provide direct services in coordination with other agencies. The institute may also provide support services to state agencies through joint programs, collaborative agreements, contracts, and grants.

(4) The institute shall operate under the authority of the President of the University of South Florida and shall employ a mental health professional as director. The director shall hold a faculty appointment in a university’s college or department related to mental health within the university. The director has primary responsibility for establishing active liaisons with the community of mental health professionals and other related constituencies in the state and may, with approval of the university president, establish appropriate statewide advisory groups to assist in developing these communication links.

History.—s. 190, ch. 2002-387; s. 371, ch. 2014-19.



1004.441 - Refractory and intractable epilepsy treatment and research.

1004.441 Refractory and intractable epilepsy treatment and research.—

(1) As used in this section, the term “low-THC cannabis” means “low-THC cannabis” as defined in s. 381.986 that is dispensed only from a dispensing organization as defined in s. 381.986.

(2) Notwithstanding chapter 893, state universities with both medical and agricultural research programs, including those that have satellite campuses or research agreements with other similar institutions, may conduct research on cannabidiol and low-THC cannabis. This research may include, but is not limited to, the agricultural development, production, clinical research, and use of liquid medical derivatives of cannabidiol and low-THC cannabis for the treatment for refractory or intractable epilepsy. The authority for state universities to conduct this research is derived from 21 C.F.R. parts 312 and 316. Current state or privately obtained research funds may be used to support the activities authorized by this section.

History.—s. 6, ch. 2014-157.



1004.444 - Florida Center for Cybersecurity.

1004.444 Florida Center for Cybersecurity.—

(1) The Florida Center for Cybersecurity is established within the University of South Florida.

(2) The goals of the center are to:

(a) Position Florida as the national leader in cybersecurity and its related workforce through education, research, and community engagement.

(b) Assist in the creation of jobs in the state’s cybersecurity industry and enhance the existing cybersecurity workforce.

(c) Act as a cooperative facilitator for state business and higher education communities to share cybersecurity knowledge, resources, and training.

(d) Seek out partnerships with major military installations to assist, when possible, in homeland cybersecurity defense initiatives.

(e) Attract cybersecurity companies to the state with an emphasis on defense, finance, health care, transportation, and utility sectors.

History.—s. 10, ch. 2014-56.



1004.445 - Johnnie B. Byrd, Sr., Alzheimer’s Center and Research Institute.

1004.445 Johnnie B. Byrd, Sr., Alzheimer’s Center and Research Institute.—

(1) CREATION AND MISSION.—The Johnnie B. Byrd, Sr., Alzheimer’s Center and Research Institute is established within the University of South Florida. The institute has a statewide mission to advance research, education, treatment, prevention, and the early detection of Alzheimer’s disease and is responsible for distributing peer-reviewed competitive grant funds for Alzheimer’s disease research.

(2) CHIEF EXECUTIVE OFFICER.—The institute shall be administered by a chief executive officer who shall be appointed by and serve at the pleasure of the president of the University of South Florida or the president’s designee. The chief executive officer shall prepare an annual report for the institute which describes the expenditure of all of the institute’s funds and provides information regarding research that has been conducted or funded by the institute, including the expected and actual results of the research.

(3) BUDGET.—The institute’s budget shall include the moneys appropriated in the General Appropriations Act, donated, or otherwise provided to the institute from private, local, state, and federal sources, as well as technical and professional income generated or derived from practice activities at the institute. Any appropriation to the institute shall be expended for the purposes specified in this section, including conducting and supporting research and related clinical services, awarding institutional grants and investigator-initiated research grants to other persons within the state through a peer-reviewed competitive process, developing and operating integrated data projects, providing assistance to the memory disorder clinics established in s. 430.502, and providing for the operation of the institute.

History.—s. 191, ch. 2002-387; s. 2, ch. 2002-389; s. 1, ch. 2002-396; s. 5, ch. 2004-2; s. 44, ch. 2004-41; s. 12, ch. 2006-182; s. 1, ch. 2006-288; s. 98, ch. 2007-217; s. 1, ch. 2007-332; s. 1, ch. 2008-113; s. 5, ch. 2009-60; s. 53, ch. 2014-39.



1004.447 - Florida Institute for Human and Machine Cognition, Inc.

1004.447 Florida Institute for Human and Machine Cognition, Inc.—

(1)(a) There is created a not-for-profit corporation, to be known as the “Florida Institute for Human and Machine Cognition, Inc.,” which shall be registered, incorporated, organized, and operated in compliance with chapter 617. The Florida Institute for Human and Machine Cognition, Inc., is established at the University of West Florida.

(b) The corporation is authorized to create not-for-profit corporate subsidiaries that are organized under the provisions of chapter 617 upon the prior approval of the Board of Governors, as necessary, to fulfill its mission.

(2) The corporation and any authorized and approved subsidiary:

(a) Shall be a corporation primarily acting as an instrumentality of the state, pursuant to s. 768.28(2), for purposes of sovereign immunity.

(b) Is not an agency within the meaning of s. 20.03(11).

(c) Is subject to the open records and meeting requirements of s. 24, Art. I of the State Constitution, chapter 119, and s. 286.011.

(d) May receive, hold, invest, and administer property and any moneys acquired from private, local, state, and federal sources, as well as technical and professional income generated or derived from practice activities of the institute, for the benefit of the institute and the fulfillment of its mission.

(e) May perform all things necessary to secure letters of patent, copyrights, and trademarks on any work products and to enforce its rights therein. The corporation must consider contributions by a state university and university personnel in the development of trademarks, copyrights, and patents and shall enter into written contracts establishing the interests of the university and such personnel in each trademark, copyright, or patent.

(f) May secure comprehensive general liability protection, including professional liability protection, for the not-for-profit corporation and its subsidiaries.

(g) May enter into affiliation agreements with other universities or research institutes.

(h) Is not subject to the provisions of chapter 287.

(3) The officers, directors, and employees of the corporation or any authorized and approved subsidiary shall be governed by the code of ethics for public officers and employees as set forth in part III of chapter 112.

(4) The articles of incorporation of the corporation or any authorized and approved subsidiary must be approved in a written agreement by the Board of Governors. The agreement and the articles of incorporation shall:

(a) Provide that the corporation and any authorized and approved subsidiary shall provide equal employment opportunities for all persons regardless of race, color, religion, gender, national origin, age, handicap, or marital status.

(b) Provide that the corporation and any authorized and approved subsidiary are subject to the public records and meeting requirements of s. 24, Art. I of the State Constitution.

(c) Provide that all officers, directors, and employees of the corporation and any authorized and approved subsidiary shall be governed by the code of ethics for public officers and employees as set forth in part III of chapter 112.

(d) Provide that members of the board of directors of the corporation are responsible for the prudent use of all public and private funds and that they will ensure that the use of funds is in accordance with all applicable laws, bylaws, and contractual requirements.

(e) Provide that the fiscal year of the corporation and any authorized and approved subsidiary is from July 1 to June 30.

(5) The affairs of the corporation shall be managed by a board of directors who shall serve without compensation. Each director shall have only one vote.

(a) The board of directors shall consist of:

1. The chair of the Board of Governors or the chair’s designee.

2. The chair of the Board of Trustees of the University of West Florida or the chair’s designee.

3. The President of the University of West Florida or the president’s designee.

4. Three state university representatives.

5. Nine public representatives who are neither state university employees nor state employees.

(b) The Governor, the President of the Senate, and the Speaker of the House of Representatives shall each make one initial appointment of a state university representative to the board of directors. Each director who is a representative of a state university shall be appointed for an initial term of 3 years. The Governor shall make three initial appointments of public representatives to the board of directors. The President of the Senate and the Speaker of the House of Representatives shall each make two initial appointments of public representatives to the board of directors. The chair of the Board of Trustees of the University of West Florida shall make two initial appointments of public representatives to the board of directors. Each director who is a representative of the public shall be appointed to serve an initial term of 2 years.

(c) Upon the completion of the initial terms, a director appointed under paragraph (b) shall be appointed by a majority vote of the directors to an additional 3-year term.

(d) Any vacancy in office of a director appointed under paragraph (b) shall be filled for the remainder of the term by majority vote of the directors.

(e) Any director may be reappointed by a majority vote of the board of directors.

(f) The chair of the board of directors shall be selected by a majority vote of the directors, a quorum being present.

(6) No later than 30 days following approval of the corporation’s articles of incorporation by the Board of Governors, the corporation shall enter into an affiliation agreement with the Board of Trustees of the University of West Florida for:

(a) The use or mutual provision of or participation in university programs or services, including use of the university’s moneys, facilities, furnishings, equipment, other chattels, personnel, or services.

(b) The use of facilities and personnel for mutually approved teaching and research programs conducted by universities or research institutes.

(c) The preparation of an annual postaudit of the corporation’s financial accounts and the financial accounts of any authorized and approved subsidiary to be conducted by an independent certified public accountant. The annual audit report shall include management letters and be submitted to the Auditor General and the Board of Governors for review.

(d) Use of the facilities of the University of West Florida, including all furnishings, equipment, and other chattels used in the operation of those facilities.

If the agreement between the corporation and the Board of Trustees of the University of West Florida is terminated, all property, including buildings, land, furnishings, equipment, and other chattels originally leased to the corporation, as well as any subsequently constructed or otherwise acquired facilities in connection with the operation of the institute, automatically reverts to full ownership by the University of West Florida. Such a reversionary interest of the state in all after-acquired facilities of the corporation is in furtherance of the goals of this section, and such a present ownership interest by the university is a continuing and insurable public interest.

(7) The corporation shall employ a chief executive officer to administer the affairs of the Florida Institute for Human and Machine Cognition, Inc. The chief executive officer shall be appointed by and serve at the pleasure of the board of directors. The chief executive officer shall exercise the following powers and duties, subject to the approval of the board of directors:

(a) Establish programs that fulfill the mission of the institute, as one of the nation’s premier information-technology-related research organizations, in research, education, scientific advancement, and economic development. However, the chief executive officer may not establish academic programs for which academic credit is awarded, or programs that culminate in the conferring of a degree, without prior approval of the University of West Florida.

(b) Control the budget and the moneys appropriated or donated to the institute from private, local, state, and federal sources, as well as technical and professional income generated or derived from research activities of the institute. However, income generated by university faculty from research activities at the institute shall be shared between the institute and the university, as determined by the chief executive officer and the appropriate university president or the president’s designee.

(c) Appoint representatives of the institute to carry out the research and educational activities of the institute and establish the compensation, benefits, and terms of service of such representatives. Representatives may hold concurrent appointments at affiliated academic institutions. University faculty may hold concurrent appointments at the institute.

(d) Control the use and assignment of space and equipment within the facilities.

(e) Create the administrative structure necessary to carry out the mission of the institute.

(f) Annually report in writing to the Board of Governors on the activities of the institute and state budget allocation expenditures.

(g) Provide a copy of the institute’s annual report to the Governor, the President of the Senate, the Speaker of the House of Representatives, the chair of the Board of Governors, and the University of West Florida.

(h) Appoint a council of scientific advisers to the chief executive officer comprised of leading researchers and scientists who shall review programs and recommend research priorities and initiatives to maximize the state’s investment in the institute.

1. The board of directors shall ratify the appointments of scientific advisers to the council.

2. Each member of the council shall be appointed to serve a 2-year term and may be reappointed.

(8) The Board of Governors, the Board of Trustees of the University of West Florida, the Auditor General, and the Office of Program Policy Analysis and Government Accountability may require and receive from the corporation and any subsidiary, or from their independent auditor, any detail or supplemental data relative to the operation of the corporation or subsidiary.

(9) The Board of Trustees of the University of West Florida shall annually certify to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Board of Governors that the corporation and its authorized subsidiaries are complying with the requirements of this section and are acting in the best interests of the state.

History.—s. 1, ch. 2003-294; s. 99, ch. 2007-217.



1004.4471 - Florida Institute for Human and Machine Cognition; affiliation with other universities.

1004.4471 Florida Institute for Human and Machine Cognition; affiliation with other universities.—The corporation created pursuant to s. 1004.447(1) may enter into affiliation agreements similar to the agreement described in s. 1004.447(6) with the boards of trustees of other public or private universities.

History.—s. 2, ch. 2003-294.



1004.4472 - Florida Institute for Human and Machine Cognition, Inc.; public records exemption; public meetings exemption.

1004.4472 Florida Institute for Human and Machine Cognition, Inc.; public records exemption; public meetings exemption.—

(1) For purposes of this section, the term:

(a) “Corporation” means the Florida Institute for Human and Machine Cognition, Inc.

(b) “Subsidiary” means a subsidiary authorized and approved by the corporation.

(2) The following information held by the corporation or its subsidiary is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution:

(a) Material relating to methods of manufacture or production, potential trade secrets, patentable material, actual trade secrets as defined in s. 688.002 or proprietary information received, generated, ascertained, or discovered during the course of research conducted by or through the corporation or a subsidiary, and business transactions resulting from such research.

(b) Any information received by the corporation or a subsidiary from a person from another state or nation or the Federal Government which is otherwise exempt or confidential pursuant to the laws of that state or nation or pursuant to federal law.

(c) Any information received by the corporation or a subsidiary in the performance of its duties and responsibilities which is otherwise confidential and exempt by law.

(d) All identifying information of a donor or prospective donor to the corporation or a subsidiary who wishes to remain anonymous.

(3) The corporation or its subsidiary shall permit any governmental entity to inspect or copy confidential and exempt information held by the corporation or its subsidiary which is necessary for that governmental entity to perform its duties and responsibilities.

(4) That portion of a meeting of the corporation or a subsidiary at which information is presented or discussed which is confidential and exempt pursuant to subsection (2) is exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution.

History.—s. 1, ch. 2004-358; s. 182, ch. 2008-4; s. 1, ch. 2009-212.



1004.45 - Ringling Center for Cultural Arts.

1004.45 Ringling Center for Cultural Arts.—

(1) The Florida State University Ringling Center for Cultural Arts is created. The center consists of the following properties located in Sarasota County:

(a) The John and Mable Ringling Museum of Art composed of:

1. The art museum.

2. The Ca’ d’Zan (the Ringling residence).

3. The Ringling Museum of the Circus.

(b) The Florida State University Center for the Fine and Performing Arts, including the Asolo Theater and the Florida State University Center for the Performing Arts, both of which shall provide for academic programs in theatre, dance, art, art history, and museum management.

The center shall be operated by the Florida State University, which shall be charged with encouraging participation by K-12 schools and by other postsecondary educational institutions, public and private, in the educational and cultural enrichment programs of the center.

(2)(a) The John and Mable Ringling Museum of Art is designated as the official Art Museum of the State of Florida. The purpose and function of the museum is to maintain and preserve all objects of art and artifacts donated to the state through the will of John Ringling; to acquire and preserve objects of art or artifacts of historical or cultural significance; to exhibit such objects to the public; to undertake scholarly research and publication, including that relating to the collection; to provide educational programs for students at K-12 schools and those in college and graduate school and enrichment programs for children and adults; to assist other museums in the state and nation through education programs and through loaning objects from the collection when such loans do not threaten the safety and security of the objects; to enhance knowledge and appreciation of the collection; and to engage in other activities related to visual arts which benefit the public. The museum shall also engage in programs on the national and international level to enhance further the cultural resources of the state.

(b) The Florida State University shall approve a John and Mable Ringling Museum of Art direct-support organization. Such direct-support organization shall consist of no more than 31 members appointed by the president of the university from a list of nominees provided by the Ringling direct-support organization. No fewer than one-third of the members must be residents of Sarasota and Manatee Counties, and the remaining members may reside elsewhere. The current members of the Board of Trustees of the John and Mable Ringling Museum of Art may be members of the direct-support organization. They shall develop a charter and bylaws to govern their operation, and these shall be subject to approval by the Florida State University.

(c) The John and Mable Ringling Museum of Art direct-support organization, operating under the charter and bylaws and such contracts as are approved by the university, shall set policies to maintain and preserve the collections of the Art Museum; the Circus Museum; the furnishings and objects in the Ringling home, referred to as the Ca’ d’Zan; and other objects of art and artifacts in the custody of the museum. Title to all such collections, art objects, and artifacts of the museums and its facilities shall remain with the Florida State University, which shall assign state registration numbers to, and conduct annual inventories of, all such properties. The direct-support organization shall develop policy for the museum, subject to the provisions of the John Ringling will and the overall direction of the president of the university; and it is invested with power and authority to nominate a museum director who is appointed by and serves at the pleasure of the president of the university and shall report to the provost of the university or his or her designee. The museum director, with the approval of the provost or his or her designee, shall appoint other employees in accordance with Florida Statutes and rules; remove the same in accordance with Florida Statutes and rules; provide for the proper keeping of accounts and records and budgeting of funds; enter into contracts for professional programs of the museum and for the support and maintenance of the museum; secure public liability insurance; and do and perform every other matter or thing requisite to the proper management, maintenance, support, and control of the museum at the highest efficiency economically possible, while taking into consideration the purposes of the museum.

(d) Notwithstanding the provision of s. 287.057, the John and Mable Ringling Museum of Art direct-support organization may enter into contracts or agreements with or without competitive bidding, in its discretion, for the restoration of objects of art in the museum collection or for the purchase of objects of art that are to be added to the collection.

(e) Notwithstanding s. 273.055, the university may sell any art object in the museum collection, which object has been acquired after 1936, if the director and the direct-support organization recommend such sale to the president of the university and if they first determine that the object is no longer appropriate for the collection. The proceeds of the sale shall be deposited in the Ringling Museum Art Acquisition, Restoration, and Conservation Trust Fund. The university also may exchange any art object in the collection, which object has been acquired after 1936, for an art object or objects that the director and the museum direct-support organization recommend to the university after judging these to be of equivalent or greater value to the museum.

(f) An employee or member of the museum direct-support organization may not receive a commission, fee, or financial benefit in connection with the sale or exchange of a work of art and may not be a business associate of any individual, firm, or organization involved in the sale or exchange.

(g) The university, in consultation with the direct-support organization, shall establish policies for the sale or exchange of works of art.

(h) The John and Mable Ringling Museum of Art direct-support organization shall provide for an annual financial audit in accordance with s. 1004.28(5). Florida State University is authorized to require and receive from the direct-support organization, or from its independent auditor, any detail or supplemental data relative to the operation of such organization. Information that, if released, would identify donors who desire to remain anonymous, is confidential and exempt from the provisions of s. 119.07(1). Information that, if released, would identify prospective donors is confidential and exempt from the provisions of s. 119.07(1) when the direct-support organization has identified the prospective donor itself and has not obtained the name of the prospective donor by copying, purchasing, or borrowing names from another organization or source. Identities of such donors and prospective donors shall not be revealed in the auditor’s report.

(i) The direct-support organization is given authority to make temporary loans of paintings and other objects of art or artifacts belonging to the John and Mable Ringling Museum of Art for the purpose of public exhibition in art museums, other museums, or institutions of higher learning wherever located, including such museums or institutions in other states or countries. Temporary loans may also be made to the executive mansion in Tallahassee, chapters and affiliates of the John and Mable Ringling Museum of Art, and, for education purposes, to schools, public libraries, or other institutions in the state, if such exhibition will benefit the general public as the university deems wise and for the best interest of the John and Mable Ringling Museum of Art and under policies established by Florida State University for the protection of the paintings and other objects of art and artifacts. In making temporary loans, the direct-support organization shall give first preference to art museums, other museums, and institutions of higher learning.

(j) Notwithstanding any other provision of law, the John and Mable Ringling Museum of Art direct-support organization is eligible to match state funds in the University Major Gifts Program established pursuant to s. 1011.94 as follows:

1. For the first $1,353,750, matching shall be on the basis of 75 cents in state matching for each dollar of private funds.

2. For additional funds, matching shall be provided on the same basis as is authorized in s. 1011.94.

History.—s. 192, ch. 2002-387; s. 117, ch. 2003-1; s. 5, ch. 2007-18; s. 15, ch. 2013-35.



1004.46 - Multidisciplinary Center for Affordable Housing.

1004.46 Multidisciplinary Center for Affordable Housing.—

(1) The Multidisciplinary Center for Affordable Housing is established within the School of Building Construction of the College of Architecture of the University of Florida with the collaboration of other related disciplines such as agriculture, business administration, engineering, law, and medicine. The center shall work in conjunction with other state universities. The Multidisciplinary Center for Affordable Housing shall:

(a) Conduct research relating to the problems and solutions associated with the availability of affordable housing in the state for families who are below the median income level and widely disseminate the results of such research to appropriate public and private audiences in the state. Such research shall emphasize methods to improve the planning, design, and production of affordable housing, including, but not limited to, the financial, maintenance, management, and regulatory aspects of residential development.

(b) Provide public services to local, regional, and state agencies, units of government, and authorities by helping them create regulatory climates that are amenable to the introduction of affordable housing within their jurisdictions.

(c) Conduct special research relating to firesafety.

(d) Provide a focus for the teaching of new technology and skills relating to affordable housing in the state.

(e) Develop a base of informational and financial support from the private sector for the activities of the center.

(f) Develop prototypes for both multifamily and single-family units.

(g) Establish a research agenda and general work plan in cooperation with the Department of Economic Opportunity, which is the state agency responsible for research and planning for affordable housing and for training and technical assistance for providers of affordable housing.

(h) Submit a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives by January 1 of each year. The annual report shall include information relating to the activities of the center, including collaborative efforts with public and private entities, affordable housing models, and any other findings and recommendations related to the production of safe, decent, and affordable housing.

(2) The Director of the Multidisciplinary Center for Affordable Housing shall be appointed by the Dean of the College of Architecture of the University of Florida.

History.—s. 193, ch. 2002-387; s. 467, ch. 2011-142.



1004.47 - Research activities relating to solid and hazardous waste management.

1004.47 Research activities relating to solid and hazardous waste management.—Research, training, and service activities related to solid and hazardous waste management conducted by state universities shall be coordinated by the Board of Governors. Proposals for research contracts and grants; public service assignments; and responses to requests for information and technical assistance by state and local government, business, and industry shall be addressed by a formal process involving an advisory board of university personnel appointed by the Chancellor of the State University System and chaired and directed by an individual appointed by the Chancellor of the State University System. The Board of Governors shall consult with the Department of Environmental Protection in developing the research programs and provide the department with a copy of the proposed research program for review and comment before the research is undertaken. Research contracts shall be awarded to independent nonprofit colleges and universities within the state which are accredited by the Southern Association of Colleges and Schools on the same basis as those research contracts awarded to the state universities. Research activities shall include, but are not limited to, the following areas:

(1) Methods and processes for recycling solid and hazardous waste.

(2) Methods of treatment for detoxifying hazardous waste.

(3) Technologies for disposing of solid and hazardous waste.

History.—s. 194, ch. 2002-387; s. 100, ch. 2007-217.



1004.48 - Research protocols to determine most appropriate pollutant dispersal agents.

1004.48 Research protocols to determine most appropriate pollutant dispersal agents.—The Center for Solid and Hazardous Waste Management shall coordinate the research protocols for projects to determine the most appropriate dispersal agents that can be used in an environmentally safe manner in Florida waters as part of a pollutant cleanup activity. Such research shall be used by the Department of Environmental Protection in approving the use of such agents by pollutant spill cleanup contractors and others who may be required to use such agents in containing and cleaning up pollutant spills in the waters of the state.

History.—s. 195, ch. 2002-387.



1004.49 - Florida LAKEWATCH Program.

1004.49 Florida LAKEWATCH Program.—The Florida LAKEWATCH Program is hereby created within the Department of Fisheries and Aquaculture of the Institute of Food and Agricultural Sciences at the University of Florida. The purpose of the program is to provide public education and training with respect to the water quality of Florida’s lakes. The Department of Fisheries and Aquaculture may, in implementing the LAKEWATCH program:

(1) Train, supervise, and coordinate volunteers to collect water quality data from Florida’s lakes.

(2) Compile the data collected by volunteers.

(3) Disseminate information to the public about the LAKEWATCH program.

(4) Provide or loan equipment to volunteers in the program.

(5) Perform other functions as may be necessary or beneficial in coordinating the LAKEWATCH program.

Data collected and compiled shall be used to establish trends and provide general background information and shall in no instance be used in a regulatory proceeding.

History.—s. 196, ch. 2002-387.



1004.53 - Interdisciplinary Center for Brownfield Rehabilitation Assistance.

1004.53 Interdisciplinary Center for Brownfield Rehabilitation Assistance.—The Center for Brownfield Rehabilitation Assistance in the Environmental Sciences and Policy Program is established in the College of Arts and Sciences at the University of South Florida with the collaboration of other related disciplines such as business administration, environmental science, and medicine. The center shall work in conjunction with other state universities. The Center for Brownfield Rehabilitation Assistance shall:

(1) Conduct research relating to problems and solutions associated with rehabilitation and restoration of brownfield areas as defined in s. 376.79. The research must include identifying innovative solutions to removing contamination from brownfield sites to reduce the threats to drinking water supplies and other potential public health threats from contaminated sites.

(2) Provide public service to local, regional, and state agencies, units of government, and authorities by helping them to create workable mechanisms, partnerships with public and private sectors, and other techniques for rehabilitating brownfield areas.

(3) Conduct special research relating to risk-based corrective actions for rehabilitation of brownfield areas.

(4) Develop a base of informational and financial support from the private sector for the activities of the center.

History.—s. 200, ch. 2002-387.



1004.55 - Regional autism centers; public record exemptions.

1004.55 Regional autism centers; public record exemptions.—

(1) Seven regional autism centers are established to provide nonresidential resource and training services for persons of all ages and of all levels of intellectual functioning who have autism, as defined in s. 393.063; who have a pervasive developmental disorder that is not otherwise specified; who have an autistic-like disability; who have a dual sensory impairment; or who have a sensory impairment with other handicapping conditions. Each center shall be operationally and fiscally independent and shall provide services within its geographical region of the state. Service delivery shall be consistent for all centers. Each center shall coordinate services within and between state and local agencies and school districts but may not duplicate services provided by those agencies or school districts. The respective locations and service areas of the centers are:

(a) The College of Medicine at Florida State University, which serves Bay, Calhoun, Escambia, Franklin, Gadsden, Gulf, Holmes, Jackson, Jefferson, Leon, Liberty, Madison, Okaloosa, Santa Rosa, Taylor, Wakulla, Walton, and Washington Counties.

(b) The College of Medicine at the University of Florida, which serves Alachua, Bradford, Citrus, Columbia, Dixie, Gilchrist, Hamilton, Hernando, Lafayette, Levy, Marion, Putnam, Suwannee, and Union Counties.

(c) The University of Florida Health Science Center at Jacksonville, which serves Baker, Clay, Duval, Flagler, Nassau, and St. Johns Counties.

(d) The Louis de la Parte Florida Mental Health Institute at the University of South Florida, which serves Charlotte, Collier, DeSoto, Glades, Hardee, Hendry, Highlands, Hillsborough, Lee, Manatee, Pasco, Pinellas, Polk, and Sarasota Counties.

(e) The Mailman Center for Child Development and the Department of Psychology at the University of Miami, which serves Broward, Miami-Dade, and Monroe Counties.

(f) The College of Health and Public Affairs at the University of Central Florida, which serves Brevard, Lake, Orange, Osceola, Seminole, Sumter, and Volusia Counties.

(g) The Department of Exceptional Student Education at Florida Atlantic University, which serves Palm Beach, Martin, St. Lucie, Okeechobee, and Indian River Counties.

(2) There is established for each center a constituency board, which shall work collaboratively with the center. Each board shall consist of no fewer than six members, each of whom is either an individual who has a disability that is described in subsection (1) or is a member of a family that includes a person who has such a disability, who are selected by each university president from a list that has been developed by the Autism Society of Florida and other relevant constituency groups that represent persons who have sensory impairments as described in subsection (1). As representatives of the center’s constituencies, these boards shall meet quarterly with the staff of each of the centers to provide advice on policies, priorities, and activities. Each board shall submit to the university president and to the Department of Education an annual report that evaluates the activities and accomplishments of its center during the year. The board for each center should raise funds equivalent to 2 percent of the total funds allocated to that center in each fiscal year.

(3) To promote statewide planning and coordination, a conference must be held annually for staff from each of the seven centers and representatives from each center’s constituency board. The purpose of the conference is to facilitate coordination, networking, cross-training, and feedback among the staffs and constituency boards of the centers.

(4) Each center shall provide:

(a) A staff that has expertise in autism and autistic-like behaviors and in sensory impairments.

(b) Individual and direct family assistance in the home, community, and school. A center’s assistance should not supplant other responsibilities of state and local agencies, and each school district is responsible for providing an appropriate education program for clients of a center who are school age.

(c) Technical assistance and consultation services, including specific intervention and assistance for a client of the center, the client’s family, and the school district, and any other services that are appropriate.

(d) Professional training programs that include developing, providing, and evaluating preservice and inservice training in state-of-the-art practices for personnel who work with the populations served by the centers and their families.

(e) Public education programs to increase awareness of the public about autism, autistic-related disabilities of communication and behavior, dual sensory impairments, and sensory impairments with other handicapping conditions.

(f) Coordination and dissemination of local and regional information regarding available resources for services for children with the developmental disabilities described in subsection (1).

(g) Support to state agencies in the development of training for early child care providers and educators with respect to the developmental disabilities described in subsection (1).

(5) The State Board of Education, in cooperation with the regional autism centers, shall adopt the necessary rules to carry out the purposes of this section.

(6)(a) Client records.—

1. All records that relate to a client of a regional autism center who receives the services of a center or participates in center activities, and all records that relate to the client’s family, are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

2. A client who receives the services of a center, if competent, or the client’s parent or legal guardian if the client is incompetent, shall be provided with a copy of the client’s individual record upon request.

3. A regional autism center may release the confidential and exempt records as follows:

a. To physicians, attorneys, or governmental entities having need of the confidential and exempt information to aid a client, as authorized by the client, if competent, or the client’s parent or legal guardian if the client is incompetent.

b. In response to a subpoena or to persons authorized by order of court.

c. To the State Board of Education or the Board of Governors of the State University System when the director of the center deems it necessary for the treatment of the client, maintenance of adequate records, compilation of treatment data, or evaluation of programs.

4. Provided that personal identifying information of a client or the client’s family has been removed, a regional autism center may release information contained in the confidential and exempt records to a person engaged in bona fide research if that person agrees to sign a confidentiality agreement with the regional autism center, agrees to maintain the confidentiality of the information received, and, to the extent permitted by law and after the research has concluded, destroy any confidential information obtained.

5. The director of the center or his or her designee may release information for statistical and research purposes, provided that any confidential and exempt information is removed in the reporting of such statistical or research data.

(b) Donor information.—Personal identifying information of a donor or prospective donor to a regional autism center who desires to remain anonymous is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

History.—s. 202, ch. 2002-387; s. 1, ch. 2005-49; s. 183, ch. 2008-4; s. 6, ch. 2008-204; s. 15, ch. 2009-59; s. 5, ch. 2010-224; s. 1, ch. 2011-221; s. 1, ch. 2016-217.



1004.56 - Florida Museum of Natural History; functions.

1004.56 Florida Museum of Natural History; functions.—

(1) The functions of the Florida Museum of Natural History, located at the University of Florida, are to make scientific investigations toward the sustained development of natural resources and a greater appreciation of human cultural heritage, including, but not limited to, biological surveys, ecological studies, environmental impact assessments, in-depth archaeological research, and ethnological analyses, and to collect and maintain a depository of biological, archaeological, and ethnographic specimens and materials in sufficient numbers and quantities to provide within the state and region a base for research on the variety, evolution, and conservation of wild species; the composition, distribution, importance, and functioning of natural ecosystems; and the distribution of prehistoric and historic archaeological sites and an understanding of the aboriginal and early European cultures that occupied them. State institutions, departments, and agencies may deposit type collections from archaeological sites in the museum, and it shall be the duty of each state institution, department, and agency to cooperate by depositing in the museum voucher and type biological specimens collected as part of the normal research and monitoring duties of its staff and to transfer to the museum those biological specimens and collections in its possession but not actively being curated or used in the research or teaching of that institution, department, or agency. The Florida Museum of Natural History is empowered to accept, preserve, maintain, or dispose of these specimens and materials in a manner which makes each collection and its accompanying data available for research and use by the staff of the museum and by cooperating institutions, departments, agencies, and qualified independent researchers. The biological, archaeological, and ethnographic collections shall belong to the state with the title vested in the Florida Museum of Natural History, except as provided in s. 267.12(4). In collecting or otherwise acquiring these collections, the museum shall comply with pertinent state wildlife, archaeological, and agricultural laws and rules. However, all collecting, quarantine, and accreditation permits issued by other institutions, departments, and agencies shall be granted routinely for said museum research study or collecting effort on state lands or within state jurisdiction which does not pose a significant threat to the survival of endangered wild species, habitats, or ecosystems. In addition, the museum shall develop exhibitions and conduct programs which illustrate, interpret, and explain the natural history of the state and region and shall maintain a library of publications pertaining to the work as herein provided. The exhibitions, collections, and library of the museum shall be open, free to the public, under suitable rules to be promulgated by the director of the museum and approved by the University of Florida.

(2) Any gifts, transfers, bequests, or other conveyances made to the Florida State Museum are deemed to have been made to the Florida Museum of Natural History.

History.—s. 203, ch. 2002-387; s. 3, ch. 2013-204.



1004.57 - Vertebrate paleontological sites and remains; legislative intent and state policy.

1004.57 Vertebrate paleontological sites and remains; legislative intent and state policy.—

(1) It is the declared intention of the Legislature that vertebrate paleontological sites be protected and preserved and that, pursuant thereto, vertebrate paleontological field investigation activities, including, but not limited to, collection, excavation, salvage, restoration, and cataloging of fossils, be discouraged except when such activities are carried on in accordance with both the provisions and the spirit of this act. However, it is not the intention of the Legislature that the provisions of this act impede mining or quarrying for rock, gravel, fill, phosphate, and other minerals, or the construction of canals or similar excavations, when such activities are permitted by law. Rather, it is the intent of the Legislature that mine and heavy equipment operators be encouraged to cooperate with the state in preserving its vertebrate paleontological heritage and vertebrate fossils by notifying the Florida Museum of Natural History whenever vertebrate fossils are discovered during mining or digging operations and by allowing such fossils to be properly salvaged and that persons having knowledge of vertebrate paleontological sites be encouraged to communicate such information to the museum.

(2) It is hereby declared to be the public policy of this state to protect and preserve vertebrate paleontological sites containing vertebrate fossils, including bones, teeth, natural casts, molds, impressions, and other remains of prehistoric fauna, and to provide for the collection, acquisition, and study of the vertebrate fossils of the state which offer documentation of the diversity of life on this planet.

(3) It is further declared to be the public policy of the state that all vertebrate fossils found on state-owned lands, including submerged lands and uplands, belong to the state with title to the fossils vested in the Florida Museum of Natural History for the purpose of administration of this section and ss. 1004.575-1004.577.

History.—s. 204, ch. 2002-387.



1004.575 - Program of vertebrate paleontology within Florida Museum of Natural History.

1004.575 Program of vertebrate paleontology within Florida Museum of Natural History.—There is established within the Florida Museum of Natural History a program of vertebrate paleontology, which program has the following responsibilities:

(1) Encouraging the study of the vertebrate fossils and vertebrate paleontological heritage of the state and providing exhibits and other educational materials on the vertebrate fauna to the universities and schools of the state.

(2) Developing a statewide plan, to be submitted to the director of the Florida Museum of Natural History, for preserving the vertebrate paleontological resources of the state in a manner which is consistent with the state policies in s. 1004.57 and which will not unduly hamper development in this state, including mining and excavating operations.

(3) Locating, surveying, acquiring, collecting, salvaging, conserving, and restoring vertebrate fossils; conducting research on the history and systematics of the fossil fauna of the state; and maintaining the official state depository of vertebrate fossils.

(4) Locating, surveying, acquiring, excavating, and operating vertebrate paleontological sites and properties containing vertebrate fossils, which sites and properties have great significance to the scientific study of such vertebrate fossils or to public representation of the faunal heritage of the state.

(5) Enlisting the aid of professional vertebrate paleontologists, mine and quarry operators, heavy digging equipment operators, and qualified amateurs in carrying out the provisions of subsections (1)-(4), and authorizing their active support and cooperation by issuing permits to them as provided in s. 1004.576.

(6) Cooperating and coordinating activities with the Department of Environmental Protection under the provisions of ss. 375.021 and 375.031 and the Department of State under chapter 267 in the acquisition, preservation, and operation of significant vertebrate paleontological sites and properties of great and continuing scientific value, so that such sites and properties may be utilized to conserve the faunal heritage of this state and to promote an appreciation of that heritage.

(7) Designating areas as “state vertebrate paleontological sites” pursuant to the provisions of this section, which areas are of great and continuing significance to the scientific study and public understanding of the faunal history of the state. However, no privately owned site or grouping of sites shall be so designated without the express written consent of the private owner of the site or group of sites. Upon designation of a state vertebrate paleontological site, the owners and occupants of such site shall be given written notification of such designation by the program. Once such site has been so designated, no person may conduct paleontological field investigation activities on the site without first securing a permit for such activities as provided in s. 1004.576.

(8) Arranging for the disposition of the vertebrate fossils by accredited institutions and for the temporary or permanent loan of such fossils for the purpose of further scientific study, interpretative display, and curatorial responsibilities by such institutions.

History.—s. 205, ch. 2002-387.



1004.576 - Destruction, purchase, and sale of vertebrate fossils prohibited, exceptions; field investigation permits required; penalty for violation.

1004.576 Destruction, purchase, and sale of vertebrate fossils prohibited, exceptions; field investigation permits required; penalty for violation.—

(1) The destruction, defacement, purchase, and sale of vertebrate fossils found on or under land owned or leased by the state and on land in state-designated vertebrate paleontological sites are prohibited, except that the Florida Museum of Natural History may sell vertebrate fossils and may adopt rules defining “nonessential vertebrate fossils” and prescribing the conditions under which such fossils may be sold or otherwise disposed of by a person holding a permit issued by the Florida Museum of Natural History. Field investigations of vertebrate fossils, including, but not limited to, the systematic collection, acquisition, excavation, salvage, exhumation, or restoration of such fossils, are prohibited on all lands owned or leased by the state and on lands in state-designated vertebrate paleontological sites, unless such activities are conducted under the authority of permits issued by the Florida Museum of Natural History. A permit may be granted by the Florida Museum of Natural History upon application for the permit accompanied by an application fee not to exceed $5. The privileges authorized pursuant to the grant of a permit as provided in this subsection may not be assigned or sublet to any other party.

(2) Any person who, in violation of this section, engages in any of the activities described in subsection (1) without first having obtained a permit to engage in such activity commits a misdemeanor, punishable by a fine not to exceed $500 or by imprisonment in the county jail for a period not to exceed 6 months, or both; and, in addition, he or she shall forfeit to the state all specimens, objects, and materials collected and excavated in violation of this section, together with all photographs and records relating to such materials.

(3) The Florida Museum of Natural History may institute a civil action in the appropriate circuit court for recovery of any unlawfully taken vertebrate fossil. The fossil shall be forfeited to the state if the Florida Museum of Natural History shows by the greater weight of the evidence that the fossil has been taken from a particular site within this state and that the person found in possession of the fossil is not authorized by law to possess such fossil.

History.—s. 206, ch. 2002-387.



1004.577 - Certain rights of mine or quarry operators and dragline or heavy equipment operators preserved.

1004.577 Certain rights of mine or quarry operators and dragline or heavy equipment operators preserved.—Nothing in ss. 1004.57-1004.576 shall infringe upon the right of a legitimate mine or quarry operator to extract rock, gravel, fill, phosphate, or other minerals or infringe upon the right of a legitimate operator of draglines or similar heavy dredging, trenching, or digging equipment to construct drainage canals or other excavations because of the actual or potential destruction of vertebrate fossils.

History.—s. 207, ch. 2002-387.



1004.59 - Florida Conflict Resolution Consortium.

1004.59 Florida Conflict Resolution Consortium.—It is the intent of the Legislature to reduce the public and private costs of litigation; resolve public disputes, including those related to growth management issues, more quickly and effectively; and improve intergovernmental communications, cooperation, and consensus building. The Legislature hereby formally establishes the Florida Conflict Resolution Consortium as a statewide center based at Florida State University, or at another campus as may be designated by the Commissioner of Education. The purpose of the consortium is to serve as a neutral resource to assist citizens and public and private interests in Florida to seek cost-effective solutions to public disputes and problems through the use of alternative dispute resolution and consensus building.

History.—s. 209, ch. 2002-387.



1004.60 - Research of Rosewood incident.

1004.60 Research of Rosewood incident.—State universities shall continue the research of the Rosewood incident and the history of race relations in Florida and develop materials for the educational instruction of these events.

History.—s. 210, ch. 2002-387.



1004.615 - Florida Institute for Child Welfare.

1004.615 Florida Institute for Child Welfare.—

(1) There is established the Florida Institute for Child Welfare within the Florida State University College of Social Work. The purpose of the institute is to advance the well-being of children and families by improving the performance of child protection and child welfare services through research, policy analysis, evaluation, and leadership development. The institute shall consist of a consortium of public and private universities offering degrees in social work and shall be housed within the Florida State University College of Social Work.

(2) Using such resources as authorized in the General Appropriations Act, the Department of Children and Families shall contract with the institute for performance of the duties described in subsection (4) using state appropriations, public and private grants, and other resources obtained by the institute.

(3) The institute shall work with the department, sheriffs providing child protective investigative services, community-based care lead agencies, community-based care provider organizations, the court system, the Department of Juvenile Justice, the Florida Coalition Against Domestic Violence, and other partners who contribute to and participate in providing child protection and child welfare services.

(4) The institute shall:

(a) Maintain a program of research which contributes to scientific knowledge and informs both policy and practice related to child safety, permanency, and child and family well-being.

(b) Advise the department and other organizations participating in the child protection and child welfare system regarding scientific evidence on policy and practice related to child safety, permanency, and child and family well-being.

(c) Provide advice regarding management practices and administrative processes used by the department and other organizations participating in the child protection and child welfare system and recommend improvements that reduce burdensome, ineffective requirements for frontline staff and their supervisors while enhancing their ability to effectively investigate, analyze, problem solve, and supervise.

(d) Assess the performance of child protection and child welfare services based on specific outcome measures.

(e) Evaluate the scope and effectiveness of preservice and inservice training for child protection and child welfare employees and advise and assist the department in efforts to improve such training.

(f) Assess the readiness of social work graduates to assume job responsibilities in the child protection and child welfare system and identify gaps in education which can be addressed through the modification of curricula or the establishment of industry certifications.

(g) Develop and maintain a program of professional support including training courses and consulting services that assist both individuals and organizations in implementing adaptive and resilient responses to workplace stress.

(h) Participate in the department’s critical incident response team, assist in the preparation of reports about such incidents, and support the committee review of reports and development of recommendations.

(i) Identify effective policies and promising practices, including, but not limited to, innovations in coordination between entities participating in the child protection and child welfare system, data analytics, working with the local community, and management of human service organizations, and communicate these findings to the department and other organizations participating in the child protection and child welfare system.

(j) Develop a definition of a child or family at high risk of abuse or neglect. Such a definition must consider characteristics associated with a greater probability of abuse and neglect.

(5) The President of the Florida State University shall appoint a director of the institute. The director must be a child welfare professional with a degree in social work who holds a faculty appointment in the Florida State University College of Social Work. The institute shall be administered by the director, and the director’s office shall be located at the Florida State University. The director is responsible for overall management of the institute and for developing and executing the work of the institute consistent with the responsibilities in subsection (4). The director shall engage individuals in other state universities with accredited colleges of social work to participate in the institute. Individuals from other university programs relevant to the institute’s work, including, but not limited to, economics, management, law, medicine, and education, may also be invited by the director to contribute to the institute. The universities participating in the institute shall provide facilities, staff, and other resources to the institute to establish statewide access to institute programs and services.

(6) By October 1 of each year, the institute shall provide a written report to the Governor, the President of the Senate, and the Speaker of the House of Representatives which outlines its activities in the preceding year, reports significant research findings, as well as results of other programs, and provides specific recommendations for improving child protection and child welfare services.

(a) The institute shall include an evaluation of the results of the educational and training requirements for child protection and child welfare personnel established under this act and recommendations for application of the results to child protection personnel employed by sheriff’s offices providing child protection services in its report due October 1, 2017.

(b) The institute shall include an evaluation of the effects of the other provisions of this act and recommendations for improvements in child protection and child welfare services in its report due October 1, 2018.

(7) The institute shall submit a report with recommendations for improving the state’s child welfare system. The report shall address topics including, but not limited to, enhancing working relationships between the entities involved in the child protection and child welfare system, identification of and replication of best practices, reducing paperwork, increasing the retention of child protective investigators and case managers, and caring for medically complex children within the child welfare system, with the goal of allowing the child to remain in the least restrictive and most nurturing environment. The institute shall submit an interim report by February 1, 2015, and final report by October 1, 2015, to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

History.—s. 43, ch. 2014-224.



1004.635 - State University System Research and Economic Development Investment Program.

1004.635 State University System Research and Economic Development Investment Program.—

(1) LEGISLATIVE INTENT.—It is the intent of the Legislature to create an investment program in state universities that enhances graduate education and enables state universities to become nationally competitive in science and technology-based economic development.

(2) GENERAL PROVISIONS.—There is created the State University System Research and Economic Development Investment Program to provide matching funds to eligible institutions to construct and acquire cutting-edge, state-of-the-art science and engineering research facilities and specialized equipment to support research programs, foster economic development, and accelerate Florida’s innovation economy. The program shall be administered by the Board of Governors of the State University System.

(3) INSTITUTIONAL ELIGIBILITY CRITERIA.—

(a) To be eligible to participate in the State University System Research and Economic Development Investment Program at Funding Level 1, a state university must meet each of the following criteria:

1. The number of nonprofessional doctoral degrees awarded each year must exceed 250. For purposes of this section, nonprofessional doctoral degrees do not include degrees awarded in law, medicine, dentistry, and veterinary medicine. At least 25 percent of the nonprofessional doctoral degrees must be in a mathematics, science, technology, engineering, or health-related discipline as defined by Classification of Instructional Program codes.

2. The number of postdoctoral appointees reported in the most recent NSF/NIH Survey of Graduate Students and Postdoctorates in Science and Engineering must exceed 200.

3. The 4-year undergraduate graduation rate must equal 40 percent or higher.

4. Expenditures from externally awarded contracts and grants must be a minimum of $100 million per year.

5. The university must have a proven track record of securing patents and licenses leading to products in the marketplace over the last 5 years.

6. At least 75 percent of the entering freshmen each academic year who are classified as residents for tuition purposes pursuant to s. 1009.21 must be eligible to receive Florida Bright Futures Scholarships.

7. The Basic Classification of the university, according to the 2005 Carnegie Classifications, must be as a research university with very high research activity.

(b) To be eligible to participate in the State University System Research and Economic Development Investment Program at Funding Level 2, a state university must meet, at a minimum, the requirements of subparagraphs (a)4. and 7.

The Board of Governors shall develop uniform guidelines, definitions, and reporting formats for a university to use to demonstrate that it meets each of the criteria described in this subsection. The Board of Governors shall determine the eligibility status of a state university to participate in the program provided that a state university may not participate in both Funding Level 1 and Funding Level 2 simultaneously.

(4) USE OF FUNDS.—Funds appropriated for the State University System Research and Economic Development Investment Program shall be used by the Board of Governors to match funds raised by an eligible university from nonuniversity sources on a one-time dollar-for-dollar basis.

History.—s. 3, ch. 2006-58.



1004.645 - Florida Center for Reading Research.

1004.645 Florida Center for Reading Research.—There is created at the Florida State University, the Florida Center for Reading Research (FCRR). The center shall include two outreach centers, one at a Florida College System institution in central Florida and one at a south Florida state university. The center and the outreach centers, under the center’s leadership, shall:

(1) Provide technical assistance and support to all school districts and schools in this state in the implementation of evidence-based literacy instruction, assessments, programs, and professional development.

(2) Conduct applied research that will have an immediate impact on policy and practices related to literacy instruction and assessment in this state with an emphasis on struggling readers and reading in the content area strategies and methods for secondary teachers.

(3) Conduct basic research on reading, reading growth, reading assessment, and reading instruction which will contribute to scientific knowledge about reading.

(4) Collaborate with the Just Read! Florida Office and school districts in the development of frameworks for comprehensive reading intervention courses for possible use in middle schools and secondary schools.

(5) Collaborate with the Just Read! Florida Office and school districts in the development of frameworks for professional development activities, using multiple delivery methods for teaching reading in the content area.

(6) Disseminate information about research-based practices related to literacy instruction, assessment, and programs for students in preschool through grade 12.

(7) Collect, manage, and report on assessment information from screening, progress monitoring, and outcome assessments through the Florida Progress Monitoring and Reporting Network. The network is a statewide resource that is operated to provide valid and timely reading assessment data for parents, teachers, principals, and district-level and state-level staff in the management of instruction at the individual, classroom, and school levels.

History.—s. 34, ch. 2006-74; s. 48, ch. 2011-5.



1004.647 - Florida Catastrophic Storm Risk Management Center.

1004.647 Florida Catastrophic Storm Risk Management Center.—The Florida Catastrophic Storm Risk Management Center is created at the Florida State University, College of Business, Department of Risk Management. The purpose of the center is to promote and disseminate research on issues related to catastrophic storm loss and to assist in identifying and developing education and research grant funding opportunities among higher education institutions in this state and the private sector. The purpose of the activities of the center is to support the state’s ability to prepare for, respond to, and recover from catastrophic storms. The center shall:

(1) Coordinate and disseminate research efforts that are expected to have an immediate impact on policy and practices related to catastrophic storm preparedness.

(2) Coordinate and disseminate information related to catastrophic storm risk management, including, but not limited to, research and information that would benefit businesses, consumers, and public policy makers. Areas of interest may include storm forecasting, loss modeling, building construction and mitigation, and risk management strategies. Through its efforts, the center shall facilitate Florida’s preparedness for and responsiveness to catastrophic storms and collaborate with other public and private institutions.

(3) Create and promote studies that enhance the educational options available to risk management and insurance students.

(4) Publish and disseminate findings.

(5) Organize and sponsor conferences, symposia, and workshops to educate consumers and policymakers.

History.—s. 24, ch. 2007-90.



1004.648 - Florida Energy Systems Consortium.

1004.648 Florida Energy Systems Consortium.—

(1) There is created the Florida Energy Systems Consortium to promote collaboration among experts in the State University System for the purposes of sharing energy-related expertise and assisting in the development and implementation of a comprehensive, long-term, environmentally compatible, sustainable, and efficient energy strategic plan for the state.

(2) The consortium shall focus on the research and development of innovative energy systems that will lead to alternative energy strategies, improved energy efficiencies, and expanded economic development for the state.

(3) The consortium shall consist of the state universities as identified under s. 1000.21(6).

(4) The consortium shall be administered at the University of Florida by a director who shall be appointed by the President of the University of Florida.

(5) The director, whose office is located at the University of Florida, shall report to the Department of Agriculture and Consumer Services.

(6) The oversight board shall consist of the Vice President for Research or other appropriate representative appointed by the university president of each member of the consortium.

(7) The oversight board shall be responsible for the technical performance and financial management of the consortium.

(8) In performing its responsibilities, the consortium shall collaborate with the oversight board and may also collaborate with industry and other affected parties.

(9) Through collaborative research and development across the State University System and the industry, the goal of the consortium is to become a world leader in energy research, education, technology, and energy systems analysis. In so doing, the consortium shall:

(a) Coordinate and initiate increased collaborative interdisciplinary energy research among the universities and the energy industry.

(b) Assist in the creation and development of a Florida-based energy technology industry through efforts that would expedite commercialization of innovative energy technologies by taking advantage of the energy expertise within the State University System, high-technology incubators, industrial parks, and industry-driven research centers.

(c) Provide a state resource for objective energy systems analysis.

(d) Develop education and outreach programs to prepare a qualified energy workforce and informed public. Specifically, the faculty associated with the consortium shall coordinate a statewide workforce development initiative focusing on college-level degrees, technician training, and public and commercial sectors awareness. The consortium shall develop specific programs targeted at preparing graduates who have a background in energy, continuing education courses for technical and nontechnical professionals, and modules, laboratories, and courses to be shared among the universities. Additionally, the consortium shall work with the Florida College System using the Florida Advanced Technological Education Center for the coordination and design of industry-specific training programs for technicians.

(10) The consortium shall solicit and leverage state, federal, and private funds for the purpose of conducting education, research, and development in the area of sustainable energy.

(11) The oversight board, in consultation with the Department of Agriculture and Consumer Services, shall ensure that the consortium:

(a) Maintains accurate records of any funds received by the consortium.

(b) Meets financial and technical performance expectations, which may include external technical reviews as required.

(12) The steering committee shall consist of the university representatives included in the Centers of Excellence proposals for the Florida Energy Systems Consortium and the Center of Excellence in Ocean Energy Technology-Phase II which were reviewed during the 2007-2008 fiscal year by the Florida Technology, Research, and Scholarship Board created in s. 1004.226(4), Florida Statutes 2006; a university representative appointed by the President of Florida International University; and a representative of the Department of Agriculture and Consumer Services. The steering committee is responsible for establishing and ensuring the success of the consortium’s mission under subsection (9).

(13) By November 1 of each year, the consortium shall submit an annual report to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Department of Agriculture and Consumer Services regarding its activities, including, but not limited to, education and research related to, and the development and deployment of, alternative energy technologies.

History.—s. 112, ch. 2008-227; s. 49, ch. 2011-5; s. 526, ch. 2011-142; s. 13, ch. 2012-6.



1004.649 - Northwest Regional Data Center.

1004.649 Northwest Regional Data Center.—

(1) For the purpose of providing data center services to its state agency customers, the Northwest Regional Data Center shall:

(a) Operate under a governance structure that represents its customers proportionally.

(b) Maintain an appropriate cost-allocation methodology that accurately bills state agency customers based solely on the actual direct and indirect costs of the services provided to state agency customers, and ensures that for any fiscal year, state agency customers are not subsidizing other customers of the data center. Such cost-allocation methodology must comply with applicable state and federal regulations concerning the distribution and use of state and federal funds.

(c) Enter into a service-level agreement with each state agency customer to provide services as defined and approved by the governing board of the center. At a minimum, such service-level agreements must:

1. Identify the parties and their roles, duties, and responsibilities under the agreement;

2. State the duration of the agreement term and specify the conditions for renewal;

3. Identify the scope of work;

4. Establish the services to be provided, the business standards that must be met for each service, the cost of each service, and the process by which the business standards for each service are to be objectively measured and reported;

5. Provide a timely billing methodology for recovering the cost of services provided pursuant to s. 215.422;

6. Provide a procedure for modifying the service-level agreement to address any changes in projected costs of service;

7. Prohibit the transfer of computing services between the Northwest Regional Data Center and the state data center established pursuant to s. 282.201 without at least 180 days’ written notification of service cancellation;

8. Identify the products or services to be delivered with sufficient specificity to permit an external financial or performance audit; and

9. Provide that the service-level agreement may be terminated by either party for cause only after giving the other party notice in writing of the cause for termination and an opportunity for the other party to resolve the identified cause within a reasonable period.

(d) Provide to the Board of Governors the total annual budget by major expenditure category, including, but not limited to, salaries, expenses, operating capital outlay, contracted services, or other personnel services by July 30 each fiscal year.

(e) Provide to each state agency customer its projected annual cost for providing the agreed-upon data center services by September 1 each fiscal year.

(f) Provide a plan for consideration by the Legislative Budget Commission if the governing body of the center approves the use of a billing rate schedule after the start of the fiscal year that increases any state agency customer’s costs for that fiscal year.

(2) The Northwest Regional Data Center’s authority to provide data center services to its state agency customers may be terminated if:

(a) The center requests such termination to the Board of Governors, the Senate President, and the Speaker of the House of Representatives; or

(b) The center fails to comply with the provisions of this section.

(3) If such authority is terminated, the center shall have 1 year to provide for the transition of its state agency customers to the state data center established pursuant to s. 282.201.

History.—s. 6, ch. 2011-63; s. 3, ch. 2012-142; s. 21, ch. 2014-221.



1004.6495 - Florida Postsecondary Comprehensive Transition Program and Florida Center for Students with Unique Abilities.

1004.6495 Florida Postsecondary Comprehensive Transition Program and Florida Center for Students with Unique Abilities.—

(1) SHORT TITLE.—This section may be cited as the “Florida Postsecondary Comprehensive Transition Program Act.”

(2) PURPOSE AND LEGISLATIVE INTENT.—The purpose of this section is to increase independent living, inclusive and experiential postsecondary education, and employment opportunities for students with intellectual disabilities through degree, certificate, or nondegree programs and to establish statewide coordination of the dissemination of information regarding programs and services for students with disabilities. It is the intent of the Legislature that students with intellectual disabilities and students with disabilities have access to meaningful postsecondary education credentials and be afforded the opportunity to have a meaningful campus experience.

(3) DEFINITIONS.—As used in this section, the term:

(a) “Center” means the Florida Center for Students with Unique Abilities established under subsection (5).

(b) “Director” means the director of the center.

(c) “Eligible institution” means a state university; a Florida College System institution; a career center; a charter technical career center; or an independent college or university that is located and chartered in this state, is not for profit, is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools, and is eligible to participate in the William L. Boyd, IV, Florida Resident Access Grant Program.

(d) “Florida Postsecondary Comprehensive Transition Program Scholarship” or “scholarship” means the scholarship established under this section to provide state financial assistance awards to students who meet the student eligibility requirements specified in subsection (4) and are enrolled in an FPCTP.

(e) “FPCTP” means a Florida Postsecondary Comprehensive Transition Program that is approved pursuant to paragraph (5)(c) and offered by an eligible institution.

(f) “Transitional student” means a student who is 18 to 26 years of age and meets the student eligibility requirements specified in subsection (4).

(4) STUDENT ELIGIBILITY.—To be eligible to enroll in an FPCTP at an eligible institution, a student must, as determined by the institution, based on guidelines established by the center:

(a) Be a “student with an intellectual disability” as that term is defined in 20 U.S.C. s. 1140(2), including, but not limited to, a transitional student.

(b) Physically attend the eligible institution.

(c) Submit to the eligible institution documentation regarding his or her intellectual disability. Such documentation may include, but need not be limited to, a current individualized plan for employment associated with a review completed pursuant to s. 413.20(3) or a diagnosis from a physician who is licensed under chapter 458 or chapter 459 or a psychologist licensed under chapter 490.

(5) CENTER RESPONSIBILITIES.—The Florida Center for Students with Unique Abilities is established within the University of Central Florida. At a minimum, the center shall:

(a) Disseminate information to students with disabilities and their parents, including, but not limited to:

1. Education programs, services, and resources that are available at eligible institutions.

2. Supports, accommodations, technical assistance, or training provided by eligible institutions, the advisory council established pursuant to s. 383.141, and regional autism centers established pursuant to s. 1004.55.

3. Mentoring, networking, and employment opportunities.

(b) Coordinate, facilitate, and oversee the statewide implementation of this section. At a minimum, the director shall:

1. Consult and collaborate with the National Center and the Coordinating Center, as identified in 20 U.S.C. s. 1140q, regarding guidelines established by the center for the effective implementation of the programs for students with disabilities and for students with intellectual disabilities which align with the federal requirements and with standards, quality indicators, and benchmarks identified by the National Center and the Coordinating Center.

2. Consult and collaborate with the Higher Education Coordinating Council to identify meaningful credentials for FPCTPs and to engage businesses and stakeholders to promote experiential training and employment opportunities for students with intellectual disabilities.

3. Establish requirements and timelines for the:

a. Submission and review of an application.

b. Approval or disapproval of an initial or renewal application.

c. Implementation of an FPCTP, which must begin no later than the academic year immediately following the academic year during which the approval is granted.

4. Administer scholarship funds.

5. Administer FPCTP start-up and enhancement grants. From funds appropriated in the 2016-2017 fiscal year for the FPCTP, $3 million shall be used for such grants. Thereafter, funds appropriated for the FPCTP may only be used for such grants if specifically authorized in the General Appropriations Act. The maximum annual start-up and enhancement grant award shall be $300,000 per institution.

6. Report on the implementation and administration of this section by planning, advising, and evaluating approved degree, certificate, and nondegree programs and the performance of students and programs pursuant to subsection (8).

(c) Create the application for the initial approval and renewal of approval as an FPCTP for use by an eligible institution which, at a minimum, must align with the federal comprehensive transition and postsecondary program application requirements. Notwithstanding the program approval requirements of s. 1004.03, the director shall review applications for the initial approval of an application for, or renewal of approval of, an FPCTP.

1. Within 30 days after receipt of an application, the director shall issue his or her recommendation regarding approval to the Chancellor of the State University System or the Commissioner of Education, as applicable, or shall give written notice to the applicant of any deficiencies in the application, which the eligible institution must be given an opportunity to correct. Within 15 days after receipt of a notice of deficiencies, an eligible institution that chooses to continue to seek program approval shall correct the application deficiencies and return the application to the center. Within 30 days after receipt of a revised application, the director shall recommend approval or disapproval of the revised application to the chancellor or the commissioner, as applicable. Within 15 days after receipt of the director’s recommendation, the chancellor or the commissioner shall approve or disapprove the recommendation. If the chancellor or the commissioner does not act on the director’s recommendation within 15 days after receipt of such recommendation, the comprehensive transition program proposed by the institution shall be considered approved.

2. Initial approval of an application for an FPCTP that meets the requirements of this section is valid for the 3 academic years immediately following the academic year during which the approval is granted. An eligible institution may submit an application to the center requesting that the initial approval be renewed. If the approval is granted and the FPCTP continues to meet the requirements of this section, including, but not limited to, program and student performance outcomes, and federal requirements, a renewal is valid for the 5 academic years immediately following the academic year during which the renewal is granted.

3. An application must, at a minimum:

a. Identify a credential associated with the proposed program which will be awarded to eligible students upon completion of the FPCTP.

b. Outline the program length and design, including, at a minimum, inclusive and successful experiential education practices relating to curricular, assessment, and advising structure and internship and employment opportunities, which must support students with intellectual disabilities who are seeking to continue academic, career and technical, and independent living instruction at an eligible institution, including, but not limited to, opportunities to earn industry certifications, to prepare students for gainful employment. If an eligible institution offers a credit-bearing degree program, the institution is responsible for maintaining the rigor and effectiveness of a comprehensive transition degree program at the same level as other comparable degree programs offered by the institution pursuant to applicable accreditation standards.

c. Outline a plan for students with intellectual disabilities to be integrated socially and academically with nondisabled students, to the maximum extent possible, and to participate on not less than a half-time basis, as determined by the eligible institution, with such participation focusing on academic components and occurring through one or more of the following activities with nondisabled students:

(I) Regular enrollment in credit-bearing courses offered by the institution.

(II) Auditing or participating in courses offered by the institution for which the student does not receive academic credit.

(III) Enrollment in noncredit-bearing, nondegree courses.

(IV) Participation in internships or work-based training.

d. Outline a plan for partnerships with businesses to promote experiential training and employment opportunities for students with intellectual disabilities.

e. Identify performance indicators pursuant to subsection (8) and other requirements identified by the center.

f. Outline a 5-year plan incorporating enrollment and operational expectations for the program.

(d) Provide technical assistance regarding programs and services for students with intellectual disabilities to administrators, instructors, staff, and others, as applicable, at eligible institutions by:

1. Holding meetings and annual workshops to share successful practices and to address issues or concerns.

2. Facilitating collaboration between eligible institutions and school districts, private schools operating pursuant to s. 1002.42, and parents of students enrolled in home education programs operating pursuant to s. 1002.41 in assisting students with intellectual disabilities and their parents to plan for the transition of such students into an FPCTP or another program at an eligible institution.

3. Assisting eligible institutions with FPCTP and federal comprehensive transition and postsecondary program applications.

4. Assisting eligible institutions with the identification of funding sources for an FPCTP and for student financial assistance for students enrolled in an FPCTP.

5. Monitoring federal and state law relating to the comprehensive transition program and notifying the Legislature, the Governor, the Board of Governors, and the State Board of Education of any change in law which may impact the implementation of this section.

(6) INSTITUTION ELIGIBILITY AND RESPONSIBILITIES.—

(a) To offer an FPCTP, the president or executive director of an eligible institution, as applicable, must submit to the center, by a date established by the center, the following:

1. An application for approval of a comprehensive transition program proposed by the eligible institution, which must be approved by the institution’s governing board and must address the requirements of the federal comprehensive transition and postsecondary program under 20 U.S.C. s. 1140 and the requirements of this section.

2. Documented evidence that the institution currently offers a federally approved comprehensive transition and postsecondary program that is eligible for federal student aid programs, documented evidence of the submission of an application for such federal approval of a program proposed by the institution, or documentation demonstrating the commitment of the institution’s governing board to submit an application within the subsequent academic year for federal approval of a program pursuant to 20 U.S.C. s. 1140.

(b) An eligible institution may submit an application to the center for approval pursuant to the requirements of this section for implementation of the FPCTP no later than the academic year immediately following the academic year during which the approval is granted. An eligible institution must submit a renewal application to the center no later than 3 years following the year during which the approval is initially granted.

(c) By August 1 of each year, an eligible institution that has an FPCTP shall submit an annual report to the center which, at a minimum, for the prior academic year, addresses the following performance indicators:

1. Efforts to recruit students in the FPCTP and the number of students enrolled in the program.

2. Efforts to retain students in the FPCTP and the retention rate of students in the program.

3. The completion rate of students enrolled in the FPCTP and related courses, as applicable.

4. Transition success of students who complete the FPCTP, as measured by employment rates and salary levels at 1 year and 5 years after completion.

5. Other performance indicators identified by the center pursuant to subsection (8).

(d) An eligible institution shall notify students with intellectual disabilities and their parents of the student eligibility requirements specified in subsection (4) and the scholarship requirements and eligibility requirements specified in subsection (7).

(7) FLORIDA POSTSECONDARY COMPREHENSIVE TRANSITION PROGRAM SCHOLARSHIP.—

(a) Beginning in the 2016-2017 academic year, the Florida Postsecondary Comprehensive Transition Program Scholarship is established for students who meet the student eligibility requirements specified in subsection (4), are enrolled in an FPCTP, and are not receiving services that are funded through the Florida Education Finance Program or a scholarship under part III of chapter 1002.

(b) To maintain eligibility to receive a scholarship, a student must continue to meet the requirements of paragraph (a) and must demonstrate satisfactory academic progress in the FPCTP, as determined by the eligible institution that the student attends, based on the indicators identified by the center pursuant to subsection (8).

(c) Payment of scholarship funds shall be transmitted to the director of the center or his or her designee in advance of the registration period. The director or his or her designee shall disburse the scholarship funds to the eligible institutions that are responsible for awarding the scholarship to students who meet the requirements of paragraphs (a) and (b).

(d) During each academic term, by a date established by the center, an eligible institution shall report to the center the number and value of all scholarships awarded under this subsection. Each eligible institution shall also report to the center necessary demographic and eligibility data and other data requested by the center for students who received the scholarship awards.

(e) By a date annually established by the center, each eligible institution shall certify to the center the amount of funds disbursed to each student and shall remit to the center any undisbursed advances by June 1 of each year.

(f) For the 2016-2017 academic year, the amount of the annual scholarship shall be $7,000 for each student who meets the eligibility requirements of subsection (4). Beginning in the 2017-2018 fiscal year, the funding for the program and the annual amount of the scholarship to be provided to a student who meets the eligibility requirements of subsection (4) shall be the amounts specified in the General Appropriations Act. If appropriated funds in any fiscal year are not adequate to provide the maximum allowable award to each eligible student, the awards may be prorated.

(8) ACCOUNTABILITY.—

(a) The center, in collaboration with the Board of Governors and the State Board of Education, shall identify indicators for the satisfactory progress of a student in an FPCTP and for the performance of such programs. Each eligible institution must address the indicators identified by the center in its application for the approval of a proposed program and for the renewal of an FPCTP and in the annual report that the institution submits to the center.

(b) By October 1 of each year, the center shall provide to the Governor, the President of the Senate, the Speaker of the House of Representatives, the Chancellor of the State University System, and the Commissioner of Education a report summarizing information including, but not limited to:

1. The status of the statewide coordination of FPCTPs and the implementation of FPCTPs at eligible institutions including, but not limited to:

a. The number of applications approved and disapproved and the reasons for each disapproval and no action taken by the chancellor or the commissioner.

b. The number and value of all scholarships awarded to students and undisbursed advances remitted to the center pursuant to subsection (7).

2. Indicators identified by the center pursuant to paragraph (a) and the performance of each eligible institution based on the indicators identified in paragraph (6)(c).

3. The projected number of students with intellectual disabilities who may be eligible to enroll in the FPCTPs within the next academic year.

4. Education programs and services for students with intellectual disabilities which are available at eligible institutions.

(c) Beginning in the 2016-2017 fiscal year, the center, in collaboration with the Board of Governors, State Board of Education, Higher Education Coordinating Council, and other stakeholders, by December 1 of each year, shall submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives statutory and budget recommendations for improving the implementation and delivery of FPCTPs and other education programs and services for students with disabilities.

(9) RULES.—The Board of Governors and the State Board of Education, in consultation with the center, shall expeditiously adopt any necessary regulations and rules, as applicable, to allow the center to perform its responsibilities pursuant to this section beginning in the 2016-2017 fiscal year.

History.—s. 1, ch. 2016-2.









Part III - FLORIDA COLLEGE SYSTEM INSTITUTIONS (ss. 1004.65-1004.86)

Subpart A - General Provisions

1004.65 - Florida College System institutions; governance, mission, and responsibilities.

1004.65 Florida College System institutions; governance, mission, and responsibilities.—

(1) Each Florida College System institution shall be governed by a district board of trustees under statutory authority and rules of the State Board of Education.

(2) Each Florida College System institution district shall:

(a) Consist of the county or counties served by the Florida College System institution pursuant to s. 1000.21(3).

(b) Be an independent, separate, legal entity created for the operation of a Florida College System institution.

(3) Florida College System institutions are locally based and governed entities with statutory and funding ties to state government. As such, the mission for Florida College System institutions reflects a commitment to be responsive to local educational needs and challenges. In achieving this mission, Florida College System institutions strive to maintain sufficient local authority and flexibility while preserving appropriate legal accountability to the state.

(4) As comprehensive institutions, Florida College System institutions shall provide high-quality, affordable education and training opportunities, shall foster a climate of excellence, and shall provide opportunities to all while combining high standards with an open-door admission policy for lower-division programs. Florida College System institutions shall, as open-access institutions, serve all who can benefit, without regard to age, race, gender, creed, or ethnic or economic background, while emphasizing the achievement of social and educational equity so that all can be prepared for full participation in society.

(5) The primary mission and responsibility of Florida College System institutions is responding to community needs for postsecondary academic education and career degree education. This mission and responsibility includes being responsible for:

(a) Providing lower level undergraduate instruction and awarding associate degrees.

(b) Preparing students directly for careers requiring less than baccalaureate degrees. This may include preparing for job entry, supplementing of skills and knowledge, and responding to needs in new areas of technology. Career education in a Florida College System institution shall consist of career certificates, credit courses leading to associate in science degrees and associate in applied science degrees, and other programs in fields requiring substantial academic work, background, or qualifications. A Florida College System institution may offer career education programs in fields having lesser academic or technical requirements.

(c) Providing student development services, including assessment, student tracking, support for disabled students, advisement, counseling, financial aid, career development, and remedial and tutorial services, to ensure student success.

(d) Promoting economic development for the state within each Florida College System institution district through the provision of special programs, including, but not limited to, the:

1. Enterprise Florida-related programs.

2. Technology transfer centers.

3. Economic development centers.

4. Workforce literacy programs.

(e) Providing dual enrollment instruction.

(f) Providing upper level instruction and awarding baccalaureate degrees as specifically authorized by law.

(6) A separate and secondary role for Florida College System institutions includes the offering of programs in:

(a) Community services that are not directly related to academic or occupational advancement.

(b) Adult education services, including adult basic education, adult general education, adult secondary education, and high school equivalency examination instruction.

(c) Recreational and leisure services.

(7) Funding for Florida College System institutions shall reflect their mission as follows:

(a) Postsecondary academic and career education programs and adult general education programs shall have first priority in Florida College System institution funding.

(b) Community service programs shall be presented to the Legislature with rationale for state funding. The Legislature may identify priority areas for use of these funds.

(c) The resources of a Florida College System institution, including staff, faculty, land, and facilities, shall not be used to support the establishment of a new independent nonpublic educational institution. If any institution uses resources for such purpose, the Division of Florida Colleges shall notify the President of the Senate and the Speaker of the House of Representatives.

(8) Florida College System institutions are authorized to:

(a) Offer such programs and courses as are necessary to fulfill their mission.

(b) Grant associate in arts degrees, associate in science degrees, associate in applied science degrees, certificates, awards, and diplomas.

(c) Make provisions for the high school equivalency examination.

(d) Provide access to and award baccalaureate degrees in accordance with law.

Authority to offer one or more baccalaureate degree programs does not alter the governance relationship of the Florida College System institution with its district board of trustees or the State Board of Education.

History.—s. 215, ch. 2002-387; s. 91, ch. 2004-357; s. 4, ch. 2009-228; s. 7, ch. 2010-155; s. 50, ch. 2011-5; s. 20, ch. 2014-20.



1004.66 - “Florida College System institution,” “community college,” and “junior college” used interchangeably.

1004.66 “Florida College System institution,” “community college,” and “junior college” used interchangeably.—Whenever the terms “Florida College System institution,” “community college,” and “junior college” appear in the Florida Statutes in reference to a tax-supported institution, they shall be construed identically.

History.—s. 216, ch. 2002-387; s. 51, ch. 2011-5.



1004.67 - Florida College System institutions; legislative intent.

1004.67 Florida College System institutions; legislative intent.—It is the legislative intent that Florida College System institutions, constituted as political subdivisions of the state, continue to be operated by Florida College System institution boards of trustees as provided in s. 1001.63 and that no department, bureau, division, agency, or subdivision of the state exercise any responsibility and authority to operate any Florida College System institution of the state except as specifically provided by law or rules of the State Board of Education.

History.—s. 217, ch. 2002-387; s. 52, ch. 2011-5.



1004.68 - Florida College System institution; degrees and certificates.

1004.68 Florida College System institution; degrees and certificates.—Each Florida College System institution board of trustees shall adopt rules establishing student performance standards for the award of degrees and certificates.

History.—s. 218, ch. 2002-387; s. 30, ch. 2010-70; s. 53, ch. 2011-5; s. 6, ch. 2011-177.



1004.70 - Florida College System institution direct-support organizations.

1004.70 Florida College System institution direct-support organizations.—

(1) DEFINITIONS.—For the purposes of this section:

(a) “Florida College System institution direct-support organization” means an organization that is:

1. A Florida corporation not for profit, incorporated under the provisions of chapter 617 and approved by the Department of State.

2. Organized and operated exclusively to receive, hold, invest, and administer property and to make expenditures to, or for the benefit of, a Florida College System institution in this state.

3. An organization that the Florida College System institution board of trustees, after review, has certified to be operating in a manner consistent with the goals of the Florida College System institution and in the best interest of the state. Any organization that is denied certification by the board of trustees may not use the name of the Florida College System institution that it serves.

(b) “Personal services” includes full-time or part-time personnel as well as payroll processing.

(2) BOARD OF DIRECTORS.—The chair of the board of trustees shall appoint a representative to the board of directors and the executive committee of each direct-support organization established under this section, including those established before July 1, 1998. The president of the Florida College System institution for which the direct-support organization is established, or the president’s designee, shall also serve on the board of directors and the executive committee of the direct-support organization, including any direct-support organization established before July 1, 1998.

(3) USE OF PROPERTY.—

(a) The board of trustees is authorized to permit the use of property, facilities, and personal services at any Florida College System institution by any Florida College System institution direct-support organization, subject to the provisions of this section.

(b) The board of trustees is authorized to prescribe by rule any condition with which a Florida College System institution direct-support organization must comply in order to use property, facilities, or personal services at any Florida College System institution.

(c) The board of trustees may not permit the use of property, facilities, or personal services at any Florida College System institution by any Florida College System institution direct-support organization that does not provide equal employment opportunities to all persons regardless of race, color, national origin, gender, age, or religion.

(4) ACTIVITIES; RESTRICTIONS.—

(a) A direct-support organization may, at the request of the board of trustees, provide residency opportunities on or near campus for students.

(b) A direct-support organization that constructs facilities for use by a Florida College System institution or its students must comply with all requirements of law relating to the construction of facilities by a Florida College System institution, including requirements for competitive bidding.

(c) Any transaction or agreement between one direct-support organization and another direct-support organization must be approved by the board of trustees.

(d) A Florida College System institution direct-support organization is prohibited from giving, either directly or indirectly, any gift to a political committee as defined in s. 106.011 for any purpose other than those certified by a majority roll call vote of the governing board of the direct-support organization at a regularly scheduled meeting as being directly related to the educational mission of the Florida College System institution.

(e) A Florida College System institution board of trustees must authorize all debt, including lease-purchase agreements, incurred by a direct-support organization. Authorization for approval of short-term loans and lease-purchase agreements for a term of not more than 5 years, including renewals, extensions, and refundings, for goods, materials, equipment, and services may be delegated by the board of trustees to the board of directors of the direct-support organization. Trustees shall evaluate proposals for debt according to guidelines issued by the Division of Florida Colleges. Revenues of the Florida College System institution may not be pledged to debt issued by direct-support organizations.

(5) ANNUAL BUDGETS AND REPORTS.—Each direct-support organization shall submit to the board of trustees its federal Internal Revenue Service Application for Recognition of Exemption form (Form 1023) and its federal Internal Revenue Service Return of Organization Exempt from Income Tax form (Form 990).

(6) ANNUAL AUDIT.—Each direct-support organization shall provide for an annual financial audit in accordance with rules adopted by the Auditor General pursuant to s. 11.45(8). The annual audit report must be submitted, within 9 months after the end of the fiscal year, to the Auditor General, the State Board of Education, and the board of trustees for review. The board of trustees, the Auditor General, and the Office of Program Policy Analysis and Government Accountability may require and receive from the organization or from its independent auditor any detail or supplemental data relative to the operation of the organization. The identity of donors who desire to remain anonymous shall be protected, and that anonymity shall be maintained in the auditor’s report. All records of the organization, other than the auditor’s report, any information necessary for the auditor’s report, any information related to the expenditure of funds, and any supplemental data requested by the board of trustees, the Auditor General, and the Office of Program Policy Analysis and Government Accountability, shall be confidential and exempt from the provisions of s. 119.07(1).

History.—s. 219, ch. 2002-387; s. 2, ch. 2008-163; s. 11, ch. 2009-228; s. 54, ch. 2011-5; s. 49, ch. 2013-35; s. 32, ch. 2013-37.



1004.71 - Statewide Florida College System institution direct-support organizations.

1004.71 Statewide Florida College System institution direct-support organizations.—

(1) DEFINITIONS.—For the purposes of this section:

(a) “Statewide Florida College System institution direct-support organization” means an organization that is:

1. A Florida corporation not for profit, incorporated under the provisions of chapter 617 and approved by the Department of State.

2. Organized and operated exclusively to receive, hold, invest, and administer property and to make expenditures to, or for the benefit of, the Florida College System institutions in this state.

3. An organization that the State Board of Education, after review, has certified to be operating in a manner consistent with the goals of the Florida College System institutions and in the best interest of the state.

(b) “Personal services” includes full-time or part-time personnel as well as payroll processing.

(2) BOARD OF DIRECTORS.—The chair of the State Board of Education may appoint a representative to the board of directors and the executive committee of any statewide, direct-support organization established under this section or s. 1004.70. The chair of the State Board of Education, or the chair’s designee, shall also serve on the board of directors and the executive committee of any direct-support organization established to benefit Florida College System institutions.

(3) USE OF PROPERTY.—

(a) The State Board of Education may permit the use of property, facilities, and personal services of the Department of Education by any statewide Florida College System institution direct-support organization, subject to the provisions of this section.

(b) The State Board of Education may prescribe by rule any condition with which a statewide Florida College System institution direct-support organization must comply in order to use property, facilities, or personal services of the Department of Education.

(c) The State Board of Education may not permit the use of property, facilities, or personal services of the Department of Education by any statewide Florida College System institution direct-support organization that does not provide equal employment opportunities to all persons regardless of race, color, national origin, gender, age, or religion.

(4) RESTRICTIONS.—

(a) A statewide, direct-support organization may not use public funds to acquire, construct, maintain, or operate any facilities.

(b) Any transaction or agreement between a statewide, direct-support organization and any other direct-support organization must be approved by the State Board of Education.

(c) A statewide Florida College System institution direct-support organization is prohibited from giving, either directly or indirectly, any gift to a political committee as defined in s. 106.011 for any purpose other than those certified by a majority roll call vote of the governing board of the direct-support organization at a regularly scheduled meeting as being directly related to the educational mission of the State Board of Education.

(5) ANNUAL BUDGETS AND REPORTS.—Each direct-support organization shall submit to the State Board of Education its federal Internal Revenue Service Application for Recognition of Exemption form (Form 1023) and its federal Internal Revenue Service Return of Organization Exempt from Income Tax form (Form 990).

(6) ANNUAL AUDIT.—A statewide Florida College System institution direct-support organization shall provide for an annual financial audit in accordance with s. 1004.70. The identity of a donor or prospective donor who desires to remain anonymous and all information identifying such donor or prospective donor are confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution. Such anonymity shall be maintained in the auditor’s report.

History.—s. 220, ch. 2002-387; s. 55, ch. 2011-5; s. 50, ch. 2013-35; s. 33, ch. 2013-37.



1004.725 - Expenditures for self-insurance services; special account.

1004.725 Expenditures for self-insurance services; special account.—

(1) The Florida College System institution boards of trustees, singly or collectively, are authorized to contract with an administrator or service company approved pursuant to chapter 626 to provide self-insurance services, including, but not limited to, the evaluation, settlement, and payment of self-insurance claims on behalf of the board of trustees or a consortium of boards of trustees.

(2) Pursuant to such a contract, a board of trustees may advance moneys to the administrator or service company to be deposited in a special account for paying claims against the board of trustees under its self-insurance program. The special account shall be maintained in a designated depository as provided by s. 136.01. The board of trustees may replenish such account as often as necessary upon the presentation by the administrator or service company of documentation for claims paid in an amount equal to the amount of the requested reimbursement. Any contract for disbursement of funds from the special account shall ensure that the payments are subject to proper disbursement controls and accounting procedures.

History.—s. 221, ch. 2002-387; s. 1949, ch. 2003-261; s. 56, ch. 2011-5.



1004.726 - Trademarks, copyrights, or patents.

1004.726 Trademarks, copyrights, or patents.—Each Florida College System institution board of trustees may develop and produce work products relating to educational endeavors that are subject to trademark, copyright, or patent statutes. To this end, the board of trustees shall consider the relative contribution by the personnel employed in the development of such work products and shall enter into binding agreements with such personnel, organizations, corporations, or government entities, which agreements shall establish the percentage of ownership of such trademarks, copyrights, or patents. Any other law to the contrary notwithstanding, the board of trustees may in its own name:

(1) Perform all things necessary to secure letters of patent, copyrights, and trademarks on any such work products and enforce its rights therein.

(2) License, lease, assign, or otherwise give written consent to any person, firm, or corporation for the manufacture or use of its work products on a royalty basis or for such other consideration as the board of trustees deems proper.

(3) Take any action necessary, including legal action, to protect its work products against improper or unlawful use of infringement.

(4) Enforce the collection of any sums due the board of trustees for the manufacture or use of its work products by any other party.

(5) Sell any of its work products and execute all instruments necessary to consummate any such sale.

(6) Do all other acts necessary and proper for the execution of powers and duties provided by this section.

History.—s. 222, ch. 2002-387; s. 57, ch. 2011-5.






Subpart B - Special Programs; Centers

1004.74 - Florida School of the Arts.

1004.74 Florida School of the Arts.—

(1) As the state strives to achieve excellence in all aspects of public education, it is the intent of the Legislature that specific attention be given to the needs of artistically talented high school and college students. It is further intended that such students who are occupationally oriented to the arts be provided with the means for achieving both an academic education and artistic training appropriate to their gifts.

(2) There is created the Florida School of the Arts. The school shall offer a program of academic and artistic studies in the visual and performing arts, which program shall be available to talented high school and college students in the state.

(3) The Florida School of the Arts is assigned to the District Board of Trustees of the St. Johns River State College for purposes of administration and governance; but the Florida School of the Arts, within appropriations and limitations established annually by the Legislature, shall serve as a professional school on a statewide basis for all qualified students.

(4) The Council for the Florida School of the Arts shall be established to advise the Florida College System institution district board of trustees on matters pertaining to the operation of the school. The council shall consist of nine members, appointed by the Commissioner of Education for 4-year terms. A member may serve three terms and may serve until replaced.

History.—s. 225, ch. 2002-387; s. 58, ch. 2011-5; s. 3, ch. 2011-102.



1004.76 - Florida Martin Luther King, Jr., Institute for Nonviolence.

1004.76 Florida Martin Luther King, Jr., Institute for Nonviolence.—

(1) As used in this section:

(a) “Board” means the advisory board of the institute.

(b) “Institute” means the Florida Martin Luther King, Jr., Institute for Nonviolence.

(2) There is hereby created the Florida Martin Luther King, Jr., Institute for Nonviolence to be established at Miami Dade College. The institute shall have an advisory board consisting of 13 members as follows: the Attorney General, the Commissioner of Education, and 11 members to be appointed by the Governor, such members to represent the population of the state based on its ethnic, gender, and socioeconomic diversity. Of the members appointed by the Governor, one shall be a member of the Senate appointed by the Governor on the recommendation of the President of the Senate; one shall be a member of the Senate appointed by the Governor on the recommendation of the minority leader; one shall be a member of the House of Representatives appointed by the Governor on the recommendation of the Speaker of the House of Representatives; one shall be a member of the House of Representatives appointed by the Governor on the recommendation of the minority leader; and seven shall be members appointed by the Governor, no more than three of whom shall be members of the same political party. The following groups shall be represented by the seven members: the Florida Sheriffs Association; the Florida Association of Counties; the Florida League of Cities; state universities human services agencies; community relations or human relations councils; and youth. A chairperson shall be elected by the members and shall serve for a term of 3 years. Members of the board shall serve the following terms of office which shall be staggered:

(a) A member of the Legislature appointed to the board shall serve for a single term not to exceed 5 years and shall serve as a member only while he or she is a member of the Legislature.

(b) Of the seven members who are not members of the Legislature, three shall serve for terms of 4 years, two shall serve for terms of 3 years, and one shall serve for a term of 1 year. Thereafter, each member, except for a member appointed to fill an unexpired term, shall serve for a 5-year term. No member shall serve on the board for more than 10 years.

In the event of a vacancy occurring in the office of a member of the board by death, resignation, or otherwise, the Governor shall appoint a successor to serve for the balance of the unexpired term.

(3)(a) The board shall provide for the holding of regular and special meetings. A majority of the members shall constitute a quorum for the transaction of any business, and the acts of a majority of the members present at a meeting at which a quorum is present shall be deemed to be the acts of the board.

(b) An executive director shall be appointed by the board and shall be the chief administrative and operational officer of the board. The executive director shall direct and supervise administrative affairs and the general management of the board. The executive director may contract with or employ legal and technical experts and such other employees, permanent and temporary, as shall be authorized by the board.

(c) Members of the board shall serve without compensation, but shall be reimbursed for per diem and travel expenses in accordance with s. 112.061.

(4) The institute shall have the following powers and duties:

(a) To conduct training, provide symposia, and develop continuing education and programs to promote skills in nonviolent conflict resolution for persons in government, private enterprise, community groups, and voluntary associations.

(b) To enter into formal and informal relationships with other public or private institutions for purposes of fulfilling the goals of the institute and to ensure geographic dispersion of services to all regions of the state.

(c) To establish a clearinghouse to provide materials, including publications, handbooks, training manuals, and audiovisual materials, on the programs, studies, research, training, and educational opportunities of the institute.

(d) To adopt, amend, and alter bylaws not inconsistent with the laws of the state.

(e) To charge and collect subscription and other participation costs and fees for its services, including publications and courses of study.

(f) To receive and accept from any federal, state, or local agency grants, or advances for, or in aid of, the purposes of this act and to receive and accept contributions from any source of either money, property, labor, or other things of value, to be held, used, and applied for said purposes.

(g) To do any and all lawful acts and things necessary or desirable to carry out the objectives and purposes of this act.

(5) The institute may establish fellowships through the awarding of financial assistance to individuals and organizations to enable them to pursue scholarly inquiry and study other appropriate forms of strategies for peace and nonviolent conflict resolution.

History.—s. 227, ch. 2002-387; s. 184, ch. 2008-4.



1004.78 - Technology transfer centers at Florida College System institutions.

1004.78 Technology transfer centers at Florida College System institutions.—

(1) Each Florida College System institution may establish a technology transfer center for the purpose of providing institutional support to local business and industry and governmental agencies in the application of new research in technology. The primary responsibilities of such centers may include: identifying technology research developed by universities, research institutions, businesses, industries, the United States Armed Forces, and other state or federal governmental agencies; determining and demonstrating the application of technologies; training workers to integrate advanced equipment and production processes; and determining for business and industry the feasibility and efficiency of accommodating advanced technologies.

(2) The Florida College System institution board of trustees shall set such policies to regulate the activities of the technology transfer center as it may consider necessary to effectuate the purposes of this section and to administer the programs of the center in a manner which assures efficiency and effectiveness, producing the maximum benefit for the educational programs and maximum service to the state. To this end, materials that relate to methods of manufacture or production, potential trade secrets, potentially patentable material, actual trade secrets, business transactions, or proprietary information received, generated, ascertained, or discovered during the course of activities conducted within the Florida College System institutions shall be confidential and exempt from the provisions of s. 119.07(1), except that a Florida College System institution shall make available upon request the title and description of a project, the name of the investigator, and the amount and source of funding provided for such project.

(3) A technology transfer center created under the provisions of this section shall be under the supervision of the board of trustees of that Florida College System institution, which is authorized to appoint a director; to employ full-time and part-time staff, research personnel, and professional services; to employ on a part-time basis personnel of the Florida College System institution; and to employ temporary employees whose salaries are paid entirely from the permanent technology transfer fund or from that fund in combination with other nonstate sources, with such positions being exempt from the requirements of the Florida Statutes relating to salaries, except that no such appointment shall be made for a total period of longer than 1 year.

(4) The board of trustees of the Florida College System institution in which a technology transfer center is created, or its designee, may negotiate, enter into, and execute contracts; solicit and accept grants and donations; and fix and collect fees, other payments, and donations that may accrue by reason thereof for technology transfer activities. The board of trustees or its designee may negotiate, enter into, and execute contracts on a cost-reimbursement basis and may provide temporary financing of such costs prior to reimbursement from moneys on deposit in the technology transfer fund, except as may be prohibited elsewhere by law.

(5) A technology transfer center shall be financed from the Academic Improvement Program or from moneys of a Florida College System institution which are on deposit or received for use in the activities conducted in the center. Such moneys shall be deposited by the Florida College System institution in a permanent technology transfer fund in a depository or depositories approved for the deposit of state funds and shall be accounted for and disbursed subject to audit by the Auditor General.

(6) The fund balance in any existing research trust fund of a Florida College System institution at the time a technology transfer center is created shall be transferred to a permanent technology transfer fund established for the Florida College System institution, and thereafter the fund balance of the technology transfer fund at the end of any fiscal period may be used during any succeeding period pursuant to this section.

(7) Moneys deposited in the permanent technology transfer fund of a Florida College System institution shall be disbursed in accordance with the terms of the contract, grant, or donation under which they are received. Moneys received for overhead or indirect costs and other moneys not required for the payment of direct costs shall be applied to the cost of operating the technology transfer center.

(8) All purchases of a technology transfer center shall be made in accordance with the policies and procedures of the Florida College System institution.

(9) The Florida College System institution board of trustees may authorize the construction, alteration, or remodeling of buildings when the funds used are derived entirely from the technology transfer fund of a Florida College System institution or from that fund in combination with other nonstate sources, provided that such construction, alteration, or remodeling is for use exclusively by the center. It also may authorize the acquisition of real property when the cost is entirely from said funds. Title to all real property shall vest in the board of trustees.

(10) The State Board of Education may award grants to Florida College System institutions, or consortia of public and private colleges and universities and other public and private entities, for the purpose of supporting the objectives of this section. Grants awarded pursuant to this subsection shall be in accordance with rules of the State Board of Education. Such rules shall include the following provisions:

(a) The number of centers established with state funds provided expressly for the purpose of technology transfer shall be limited, but shall be geographically located to maximize public access to center resources and services.

(b) Grants to centers funded with state revenues appropriated specifically for technology transfer activities shall be reviewed and approved by the State Board of Education using proposal solicitation, evaluation, and selection procedures established by the state board in consultation with Enterprise Florida, Inc. Such procedures may include designation of specific areas or applications of technology as priorities for the receipt of funding.

(c) Priority for the receipt of state funds appropriated specifically for the purpose of technology transfer shall be given to grant proposals developed jointly by Florida College System institutions and public and private colleges and universities.

(11) Each technology transfer center established under the provisions of this section shall establish a technology transfer center advisory committee. Each committee shall include representatives of a university or universities conducting research in the area of specialty of the center. Other members shall be determined by the Florida College System institution board of trustees.

History.—s. 229, ch. 2002-387; s. 61, ch. 2011-5.



1004.79 - Incubator facilities for small business concerns.

1004.79 Incubator facilities for small business concerns.—

(1) Each Florida College System institution established pursuant to s. 1004.02(2) may provide incubator facilities to eligible small business concerns. As used in this section, “small business concern” shall be defined as an independently owned and operated business concern incorporated in Florida which is not an affiliate or a subsidiary of a business dominant in its field of operation, and which employs 25 or fewer full-time employees. “Incubator facility” shall be defined as a facility in which small business concerns share common space, equipment, and support personnel and through which such concerns have access to professional consultants for advice related to the technical and business aspects of conducting a commercial enterprise. The Florida College System institution board of trustees shall authorize concerns for inclusion in the incubator facility.

(2) Each Florida College System institution that provides an incubator facility shall provide the following:

(a) Management and maintenance of the incubator facility.

(b) Secretarial and other support personnel, equipment, and utilities.

(c) Mechanisms to assist with the acquisition of technical, management, and entrepreneurial expertise to resident and other local small business concerns.

(3) The incubator facility and any improvements to the facility shall be owned or leased by the Florida College System institution. The Florida College System institution may charge residents of the facility all or part of the cost for facilities, utilities, and support personnel and equipment. No small business concern shall reside in the incubator facility for more than 5 calendar years. The state shall not be liable for any act or failure to act of any small business concern residing in an incubator facility pursuant to this section or of any such concern benefiting from the incubator facilities program.

(4) Florida College System institutions are encouraged to establish incubator facilities through which emerging small businesses supportive of spaceport endeavors and other high-technology enterprises may be served.

(5) Florida College System institutions are encouraged to establish incubator facilities through which emerging small businesses supportive of development of content and technology for digital broadband media and digital broadcasting may be served.

History.—s. 230, ch. 2002-387; s. 62, ch. 2011-5.



1004.80 - Economic development centers.

1004.80 Economic development centers.—

(1) Florida College System institutions may establish economic development centers for the purpose of serving as liaisons between Florida College System institutions and the business sector. The responsibilities of each center shall include:

(a) Promoting the economic well-being of businesses and industries.

(b) Coordinating, with chambers of commerce, government agencies, district school boards, and other organizations, efforts to provide educational programs which promote economic development, including, but not limited to, business incubators, industrial development and research parks, industry recruitment efforts, publication of business research and resource guides, and sponsorship of workshops, conferences, seminars, and consultation services.

(2) The board of trustees of a Florida College System institution in which an economic development center is created, or its designee, may negotiate, enter into, and execute contracts; solicit and accept grants and donations; and fix and collect fees, other payments, and donations that may accrue by reason of activities of the center and its staff.

(3) Economic development centers shall operate under policies and procedures established by the Florida College System institution board of trustees.

(4) The State Board of Education may award grants to economic development centers for the purposes of this section. Grants awarded pursuant to this subsection shall be in accordance with rules established by the State Board of Education.

History.—s. 231, ch. 2002-387; s. 63, ch. 2011-5.



1004.81 - Establishment of child development training centers at Florida College System institutions.

1004.81 Establishment of child development training centers at Florida College System institutions.—

(1) The Legislature recognizes the importance of preschool developmental education and the need for adult students with limited economic resources to have access to high-quality, affordable child care at variable hours for their children. It is therefore the intent of the Legislature that Florida College System institutions provide high-quality, affordable child care to the children of adult students enrolled in Florida College System institutions. The primary purpose of these child development training centers is to provide affordable child care for children of adult students, particularly those who demonstrate financial need, as well as for employees and staff of the institution. Further, the child development training centers are intended to provide both preschool instruction to the children and clinical experiences for prospective child care and early childhood instructional and administrative personnel. A secondary mission of the centers shall be to provide instruction in parenting skills for the clients of the center as well as for the community.

(2) In consultation with the student government association or a recognized student group representing the student body, a Florida College System institution board of trustees may establish a child development training center in accordance with this section. Each child development training center shall be a child care center established to provide child care during the day and at variable hours, including evenings and weekends, for the children of students. Emphasis should be placed on serving students who demonstrate financial need as defined by the board of trustees. At least 50 percent of the child care slots must be made available to students, and financially needy students, as defined by the board of trustees, shall receive child care slots first. The center may serve the children of staff, employees, and faculty; however, a designated number of child care slots shall not be allocated for employees. Whenever possible, the center shall be located on the campus of the Florida College System institution. However, the board may elect to provide child care services for students through alternative mechanisms, which may include contracting with private providers.

(3) There shall be a board of directors of each child development training center, consisting of the president or his or her designee, the student government president or his or her designee, the chair of the department participating in the center or his or her designee, and one parent for each 25 children enrolled in the center, elected by the parents of the children enrolled in the center. There shall be a director of each center, selected by the board of directors of the center. The director shall be an ex officio, nonvoting member of the board. The board of trustees shall establish local policies and perform local oversight and operational guidance for the center.

(4) Each center may charge fees for the care and services it provides. Each board of trustees shall establish mechanisms to facilitate access to center services for students with financial need, which shall include a sliding fee scale and other methods adopted by the board of trustees to reduce or defray payment of fees for students. The board of trustees is authorized to seek and receive grants and other resources to support the operation of the child development center.

(5) In addition to revenues derived from child care fees charged to parents and other external resources, each child development training center may be funded by a portion of funds from the student activity and service fee authorized by s. 1009.23(7) and the capital improvement fee authorized by s. 1009.23(11). Florida College System institutions are authorized to transfer funds as necessary from the Florida College System institution’s general fund to support the operation of the child development training center.

(6) This section does not preclude the continuation of or in any way affect child care centers operated by Florida College System institutions that were established by the district board of trustees prior to July 1, 1994.

History.—s. 232, ch. 2002-387; s. 64, ch. 2011-5.



1004.85 - Postsecondary educator preparation institutes.

1004.85 Postsecondary educator preparation institutes.—

(1) As used in this section, the term “educator preparation institute” means an institute created by a postsecondary institution or a qualified private provider and approved by the Department of Education.

(2)(a) Postsecondary institutions that are accredited or approved as described in State Board of Education rule may seek approval from the Department of Education to create educator preparation institutes for the purpose of providing any or all of the following:

1. Professional development instruction to assist teachers in improving classroom instruction and in meeting certification or recertification requirements.

2. Instruction to assist potential and existing substitute teachers in performing their duties.

3. Instruction to assist paraprofessionals in meeting education and training requirements.

4. Instruction for baccalaureate degree holders to become certified teachers as provided in this section in order to increase routes to the classroom for mid-career professionals who hold a baccalaureate degree and college graduates who were not education majors.

(b) A private provider that has a proven history of delivering high-quality teacher preparation, which is based on evidence provided from other state recipients of its services and data showing the successful performance of its completers based on student achievement, may seek approval to offer a competency-based certification program under subsection (3).

(3) Educator preparation institutes approved pursuant to this section may offer competency-based certification programs specifically designed for noneducation major baccalaureate degree holders to enable program participants to meet the educator certification requirements of s. 1012.56. An educator preparation institute choosing to offer a competency-based certification program pursuant to the provisions of this section must implement a program previously approved by the Department of Education for this purpose or a program developed by the institute and approved by the department for this purpose. Approved programs shall be available for use by other approved educator preparation institutes.

(a) Within 90 days after receipt of a request for approval, the Department of Education shall approve a preparation program pursuant to the requirements of this subsection or issue a statement of the deficiencies in the request for approval. The department shall approve a certification program if the institute provides evidence of the institute’s capacity to implement a competency-based program that includes each of the following:

1.a. Participant instruction and assessment in the Florida Educator Accomplished Practices.

b. The state-adopted student content standards.

c. Scientifically researched reading instruction.

d. Content literacy and mathematical practices.

e. Strategies appropriate for instruction of English language learners.

f. Strategies appropriate for instruction of students with disabilities.

g. School safety.

2. An educational plan for each participant to meet certification requirements and demonstrate his or her ability to teach the subject area for which the participant is seeking certification, which is based on an assessment of his or her competency in the areas listed in subparagraph 1.

3. Field experiences appropriate to the certification subject area specified in the educational plan with a diverse population of students in a variety of settings under the supervision of qualified educators.

4. A certification ombudsman to facilitate the process and procedures required for participants who complete the program to meet any requirements related to the background screening pursuant to s. 1012.32 and educator professional or temporary certification pursuant to s. 1012.56.

(b) Each program participant must:

1. Meet certification requirements pursuant to s. 1012.56(1) by obtaining a statement of status of eligibility in the certification subject area of the educational plan and meet the requirements of s. 1012.56(2)(a)-(f).

2. Participate in coursework and field experiences that are appropriate to his or her educational plan prepared under paragraph (a).

3. Before completion of the program, fully demonstrate his or her ability to teach the subject area for which he or she is seeking certification by documenting a positive impact on student learning growth in a prekindergarten through grade 12 setting and achieving a passing score on the professional education competency examination, the basic skills examination, and the subject area examination for the subject area certification which is required by state board rule.

(c) Upon completion of all requirements for a certification program approved pursuant to this subsection, a participant shall receive a credential from the sponsoring institution signifying that the participant has completed a state-approved competency-based certification program in the certification subject area specified in the educational plan. A participant is eligible for educator certification through the Department of Education upon satisfaction of all requirements for certification set forth in s. 1012.56(2).

(4) Continued approval of each program approved pursuant to this section shall be determined by the Commissioner of Education based upon a periodic review of the following areas:

(a) Documentation from the program that each program completer has met the requirements of paragraphs (3)(a)-(c).

(b) Evidence of performance in each of the following areas:

1. Placement rate of program completers into instructional positions in Florida public schools and private schools, if available.

2. Rate of retention for employed program completers in instructional positions in Florida public schools.

3. Performance of students in prekindergarten through grade 12 who are assigned to in-field program completers on statewide assessments using the results of the student learning growth formula adopted under s. 1012.34.

4. Performance of students in prekindergarten through grade 12 who are assigned to in-field program completers aggregated by student subgroups, as defined in the federal Elementary and Secondary Education Act (ESEA), 20 U.S.C. s. 6311(b)(2)(C)(v)(II), as a measure of how well the program prepares teachers to work with a diverse population of students in a variety of settings in Florida public schools.

5. Results of program completers’ annual evaluations in accordance with the timeline as set forth in s. 1012.34.

6. Production of program completers in statewide critical teacher shortage areas as identified in s. 1012.07.

(5) Each institute approved pursuant to this section shall submit to the Department of Education annual performance evaluations that measure the effectiveness of the programs, including the pass rates of participants on all examinations required for teacher certification, employment rates, longitudinal retention rates, and employer satisfaction surveys. The employer satisfaction surveys must be designed to measure the sufficient preparation of the educator to enter the classroom. These evaluations shall be used by the Department of Education for purposes of continued approval of an educator preparation institute’s certification program.

(6) Instructors and supervisors of field experiences in which participants demonstrate an impact on student learning growth for a certification program approved pursuant to this section must meet the same qualifications as those required in s. 1004.04(5).

(7) Educator preparation institutes approved pursuant to this section and providing approved instructional programs for any of the purposes in subsection (2) are eligible for funding from federal and state funds, as appropriated by the Legislature.

(8) The State Board of Education may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section, including performance targets for the measures used for continued program approval described in subsection (4).

History.—s. 5, ch. 2004-295; s. 13, ch. 2008-235; s. 2, ch. 2013-185.



1004.86 - Florida Center for Mathematics and Science Education Research.

1004.86 Florida Center for Mathematics and Science Education Research.—

(1) The Department of Education shall contract with a competitively selected public or private university to create and operate the Florida Center for Mathematics and Science Education Research. The purpose of the center is increasing student achievement in mathematics and science, with an emphasis on K-12 education. The center shall:

(a) Provide technical assistance and support to school districts and schools in the development and implementation of mathematics and science instruction.

(b) Conduct applied research on policy and practices related to mathematics and science instruction and assessment in the state.

(c) Conduct or compile basic research regarding student acquisition of mathematics and science knowledge and skills.

(d) Develop comprehensive course frameworks for mathematics and science courses that emphasize rigor and relevance at the elementary, middle, and high school levels. Student achievement data should be used to aid in the development of course frameworks for low-performing schools, special needs students, females, and minorities.

(e) Disseminate information regarding research-based teaching practices in mathematics and science to teachers and teacher educators in the state.

(f) Collect, manage, and report on assessment information regarding student achievement in mathematics and science. The report shall include student achievement by ethnic group.

(g) Establish partnerships with public and private universities, Florida College System institutions, school districts, and other appropriate entities to further increase student achievement in mathematics and science.

(h) Develop a comprehensive plan, with input from school districts, to increase the number and percentage of females and minority students enrolling in and successfully completing mathematics and science courses.

(2) The department shall monitor the center through the Division of K-12 Public Schools.

History.—s. 59, ch. 2006-60; s. 65, ch. 2011-5.









Part IV - WORKFORCE DEVELOPMENT EDUCATION (ss. 1004.91-1004.98)

1004.91 - Requirements for career education program basic skills.

1004.91 Requirements for career education program basic skills.—

(1) The State Board of Education shall adopt, by rule, standards of basic skill mastery for completion of certificate career education programs. Each school district and Florida College System institution that conducts programs that confer career and technical certificates shall provide applied academics instruction through which students receive the basic skills instruction required pursuant to this section.

(2) Students who enroll in a program offered for career credit of 450 hours or more shall complete an entry-level examination within the first 6 weeks after admission into the program. The State Board of Education shall designate examinations that are currently in existence, the results of which are comparable across institutions, to assess student mastery of basic skills. Any student found to lack the required level of basic skills for such program shall be referred to applied academics instruction or another adult general education program for a structured program of basic skills instruction. Such instruction may include English for speakers of other languages. A student may not receive a career or technical certificate of completion without first demonstrating the basic skills required in the state curriculum frameworks for the career education program.

(3)(a) An adult student with a disability may be exempted from this section.

(b) The following students are exempt from this section:

1. A student who possesses a college degree at the associate in applied science level or higher.

2. A student who demonstrates readiness for public postsecondary education pursuant to s. 1008.30 and applicable rules adopted by the State Board of Education.

3. A student who passes a state or national industry certification or licensure examination that is identified in State Board of Education rules and aligned to the career education program in which the student is enrolled.

4. An adult student who is enrolled in an apprenticeship program that is registered with the Department of Education in accordance with chapter 446.

History.—s. 234, ch. 2002-387; s. 93, ch. 2004-357; s. 14, ch. 2008-235; s. 66, ch. 2011-5; s. 49, ch. 2013-27.



1004.92 - Purpose and responsibilities for career education.

1004.92 Purpose and responsibilities for career education.—

(1) The purpose of career education is to enable students who complete career programs to attain and sustain employment and realize economic self-sufficiency. The purpose of this section is to identify issues related to career education for which school boards and Florida College System institution boards of trustees are accountable. It is the intent of the Legislature that the standards articulated in subsection (2) be considered in the development of accountability standards for public schools pursuant to ss. 1000.03, 1001.42(18), and 1008.345 and for Florida College System institutions pursuant to s. 1008.45.

(2)(a) School board, superintendent, and career center, and Florida College System institution board of trustees and president, accountability for career education programs includes, but is not limited to:

1. Student demonstration of the academic skills necessary to enter an occupation.

2. Student preparation to enter an occupation in an entry-level position or continue postsecondary study.

3. Career program articulation with other corresponding postsecondary programs and job training experiences.

4. Employer satisfaction with the performance of students who complete career education or reach occupational completion points.

5. Student completion, placement, and retention rates pursuant to s. 1008.43.

(b) Department of Education accountability for career education includes, but is not limited to:

1. The provision of timely, accurate technical assistance to school districts and Florida College System institutions.

2. The provision of timely, accurate information to the State Board of Education, the Legislature, and the public.

3. The development of policies, rules, and procedures that facilitate institutional attainment of the accountability standards and coordinate the efforts of all divisions within the department.

4. The development of program standards and industry-driven benchmarks for career, adult, and community education programs, which must be updated every 3 years. The standards must include career, academic, and workplace skills; viability of distance learning for instruction; and work/learn cycles that are responsive to business and industry.

5. Overseeing school district and Florida College System institution compliance with the provisions of this chapter.

6. Ensuring that the educational outcomes for the technical component of career programs are uniform and designed to provide a graduate who is capable of entering the workforce on an equally competitive basis regardless of the institution of choice.

(3) Each career center operated by a district school board shall establish a center advisory council pursuant to s. 1001.452. The center advisory council shall assist in the preparation and evaluation of center improvement plans required pursuant to s. 1001.42(18) and may provide assistance, upon the request of the center director, in the preparation of the center’s annual budget and plan as required by s. 1008.385(1).

History.—s. 235, ch. 2002-387; s. 118, ch. 2003-1; s. 94, ch. 2004-357; s. 19, ch. 2008-108; s. 67, ch. 2011-5.



1004.925 - Automotive service technology education programs; certification.

1004.925 Automotive service technology education programs; certification.—

(1) All automotive service technology education programs shall be industry certified in accordance with rules adopted by the State Board of Education.

(2) New automotive service technology education programs and automotive service technology education programs that are in the process of becoming industry certified shall have 3 years to become certified.

(3) Effective with the 2013-2014 fiscal year, students enrolled in an automotive service technology education program that is not industry certified pursuant to this section shall not be eligible to be reported for state funding.

History.—s. 126, ch. 2002-20; s. 16, ch. 2010-154.



1004.93 - Adult general education.

1004.93 Adult general education.—

(1)(a) The intent of this section is to encourage the provision of educational services that will enable adults to acquire:

1. The basic skills necessary to attain basic and functional literacy.

2. A high school diploma or successfully complete the high school equivalency examination.

3. An educational foundation that will enable them to become more employable, productive, and self-sufficient citizens.

(b) It is further intended that educational opportunities be available for adults who have earned a diploma or high school equivalency diploma but who lack the basic skills necessary to function effectively in everyday situations, to enter the job market, or to enter career certificate instruction.

(2) The adult education program must provide academic services to students in the following priority:

(a) Students who demonstrate skills at less than a fifth grade level, as measured by tests approved for this purpose by the State Board of Education, and who are studying to achieve basic literacy.

(b) Students who demonstrate skills at the fifth grade level or higher, but below the ninth grade level, as measured by tests approved for this purpose by the State Board of Education, and who are studying to achieve functional literacy.

(c) Students who are earning credit required for a high school diploma or who are preparing for the high school equivalency examination.

(d) Students who have earned high school diplomas and require specific improvement in order to:

1. Obtain or maintain employment or benefit from certificate career education programs;

2. Pursue a postsecondary degree; or

3. Develop competence in the English language to qualify for employment.

(e) Students who enroll in lifelong learning courses or activities that seek to address community social and economic issues that consist of health and human relations, government, parenting, consumer economics, and senior citizens.

(f) Students who enroll in courses that relate to the recreational or leisure pursuits of the students. The cost of courses conducted pursuant to this paragraph shall be borne by the enrollees.

(3)(a) Each district school board or Florida College System institution board of trustees shall negotiate with the local workforce development board for basic and functional literacy skills assessments for participants in the welfare transition employment and training programs. Such assessments shall be conducted at a site mutually acceptable to the district school board or Florida College System institution board of trustees and the local workforce development board.

(b) State employees who are employed in local or regional offices of state agencies shall inform clients of the availability of adult basic and secondary programs in the region. The identities of clients who do not possess high school diplomas or who demonstrate skills below the level of functional literacy shall be conveyed, with their consent, to the local school district or Florida College System institution, or both.

(c) To the extent funds are available, the Department of Children and Families shall provide for day care and transportation services to clients who enroll in adult basic education programs.

(4)(a) Adult general education shall be evaluated and funded as provided in s. 1011.80.

(b) Fees for adult basic instruction are to be charged in accordance with chapter 1009.

(c) The State Board of Education shall define, by rule, the levels and courses of instruction to be funded through the developmental education program. The state board shall coordinate the establishment of costs for developmental education courses, the establishment of statewide standards that define required levels of competence, acceptable rates of student progress, and the maximum amount of time to be allowed for completion of developmental education. Developmental education is part of an associate in arts degree program and may not be funded as an adult career education program.

(d) Expenditures for developmental education and lifelong learning students shall be reported separately. Allocations for developmental education shall be based on proportional full-time equivalent enrollment. Program review results shall be included in the determination of subsequent allocations. A student shall be funded to enroll in the same developmental education class within a skill area only twice, after which time the student shall pay 100 percent of the full cost of instruction to support the continuous enrollment of that student in the same class; however, students who withdraw or fail a class due to extenuating circumstances may be granted an exception only once for each class, provided approval is granted according to policy established by the board of trustees. Each Florida College System institution shall have the authority to review and reduce payment for increased fees due to continued enrollment in a developmental education class on an individual basis contingent upon the student’s financial hardship, pursuant to definitions and fee levels established by the State Board of Education. Developmental education and lifelong learning courses do not generate credit toward an associate or baccalaureate degree.

(e) A district school board or a Florida College System institution board of trustees may negotiate a contract with the local workforce development board for specialized services for participants in the welfare transition program, beyond what is routinely provided for the general public, to be funded by the local workforce development board.

(5) If students who have been determined to be adults with disabilities are enrolled in workforce development programs, the funding formula must provide additional incentives for their achievement of performance outputs and outcomes.

(6) The commissioner shall recommend the level of funding for public school and Florida College System institution adult education within the legislative budget request and make other recommendations and reports considered necessary or required by rules of the State Board of Education.

(7) Buildings, land, equipment, and other property owned by a district school board or Florida College System institution board of trustees may be used for the conduct of the adult education program. Buildings, land, equipment, and other property owned or leased by cooperating public or private agencies, organizations, or institutions may also be used for the purposes of this section.

(8) In order to accelerate the employment of adult education students, students entering adult general education programs after July 1, 2013, must complete the following action-steps-to-employment activities before the completion of the first term:

(a) Identify employment opportunities using market-driven tools.

(b) Create a personalized employment goal.

(c) Conduct a personalized skill and knowledge inventory.

(d) Compare the results of the personalized skill and knowledge inventory with the knowledge and skills needed to attain the personalized employment goal.

(e) Upgrade skills and knowledge needed through adult general education programs and additional educational pursuits based on the personalized employment goal.

The action-steps-to-employment activities may be developed through a blended approach with assistance provided to adult general education students by teachers, employment specialists, guidance counselors, business and industry representatives, and online resources. Students may be directed to online resources and provided information on financial literacy, student financial aid, industry certifications, and occupational services and a listing of job openings.

(9) The State Board of Education may adopt rules necessary for the implementation of this section.

History.—s. 236, ch. 2002-387; s. 95, ch. 2004-357; s. 68, ch. 2011-5; s. 50, ch. 2013-27; s. 12, ch. 2013-51; s. 373, ch. 2014-19; s. 21, ch. 2014-20; s. 52, ch. 2016-216.



1004.935 - Adults with Disabilities Workforce Education Program.

1004.935 Adults with Disabilities Workforce Education Program.—

1(1) The Adults with Disabilities Workforce Education Program is established in the Department of Education in Hardee, DeSoto, Manatee, and Sarasota Counties to provide the option of receiving a scholarship for instruction at private schools for up to 30 students who:

(a) Have a disability;

(b) Are 22 years of age;

(c) Are receiving instruction from an instructor in a private school to meet the high school graduation requirements in s. 1002.3105(5) or s. 1003.4282;

(d) Do not have a standard high school diploma or a special high school diploma; and

(e) Receive “supported employment services,” which means employment that is located or provided in an integrated work setting with earnings paid on a commensurate wage basis and for which continued support is needed for job maintenance.

As used in this section, the term “student with a disability” includes a student who is documented as having an intellectual disability; a speech impairment; a language impairment; a hearing impairment, including deafness; a visual impairment, including blindness; a dual sensory impairment; an orthopedic impairment; another health impairment; an emotional or behavioral disability; a specific learning disability, including, but not limited to, dyslexia, dyscalculia, or developmental aphasia; a traumatic brain injury; a developmental delay; or autism spectrum disorder.

(2) A student participating in the program may continue to participate in the program until the student graduates from high school or reaches the age of 40 years, whichever occurs first.

(3) Supported employment services may be provided at more than one site.

(4) The provider of supported employment services must be a nonprofit corporation under s. 501(c)(3) of the Internal Revenue Code which serves Hardee County, DeSoto County, Manatee County, or Sarasota County and must contract with a private school in this state which meets the requirements in subsection (5).

(5) A private school that participates in the program may be sectarian or nonsectarian and must:

(a) Be academically accountable for meeting the educational needs of the student by annually providing to the provider of supported employment services a written explanation of the student’s progress.

(b) Comply with the antidiscrimination provisions of 42 U.S.C. s. 2000d.

(c) Meet state and local health and safety laws and codes.

(d) Provide to the provider of supported employment services all documentation required for a student’s participation, including the private school’s and student’s fee schedules, at least 30 days before any quarterly scholarship payment is made for the student. A student is not eligible to receive a quarterly scholarship payment if the private school fails to meet this deadline.

The inability of a private school to meet the requirements of this subsection constitutes a basis for the ineligibility of the private school to participate in the program.

(6)(a) If the student chooses to participate in the program and is accepted by the provider of supported employment services, the student must notify the Department of Education of his or her acceptance into the program 60 days before the first scholarship payment and before participating in the program in order to be eligible for the scholarship.

(b) Upon receipt of a scholarship warrant, the student or parent to whom the warrant is made must restrictively endorse the warrant to the provider of supported employment services for deposit into the account of the provider. The student or parent may not designate any entity or individual associated with the participating provider of supported employment services as the student’s or parent’s attorney in fact to endorse a scholarship warrant. A participant who fails to comply with this paragraph forfeits the scholarship.

(7) Funds for the scholarship shall be provided from the appropriation from the school district’s Workforce Development Fund in the General Appropriations Act for students who reside in the Hardee County School District, the DeSoto County School District, the Manatee County School District, or the Sarasota County School District. The scholarship amount granted for an eligible student with a disability shall be equal to the cost per unit of a full-time equivalent adult general education student, multiplied by the adult general education funding factor, and multiplied by the district cost differential pursuant to the formula required by s. 1011.80(6)(a) for the district in which the student resides.

(8) Upon notification by the Department of Education that it has received the required documentation, the Chief Financial Officer shall make scholarship payments in four equal amounts no later than September 1, November 1, February 1, and April 1 of each academic year in which the scholarship is in force. The initial payment shall be made after the Department of Education verifies that the student was accepted into the program, and subsequent payments shall be made upon verification of continued participation in the program. Payment must be by individual warrant made payable to the student or parent and mailed by the Department of Education to the provider of supported employment services, and the student or parent shall restrictively endorse the warrant to the provider of supported employment services for deposit into the account of that provider.

(9) Subsequent to each scholarship payment, the Department of Education shall request from the Department of Financial Services a sample of endorsed warrants to review and confirm compliance with endorsement requirements.

History.—s. 12, ch. 2012-134; s. 31, ch. 2013-27; s. 55, ch. 2014-39; ss. 28, 29, 126, ch. 2016-62; s. 3, ch. 2016-137; s. 21, ch. 2016-237.

1Note.—

A. Section 28, ch. 2016-62, amended subsection (1) “[i]n order to implement Specific Appropriations 10 and 122 of the 2016-2017 General Appropriations Act.”

B. Section 29, ch. 2016-62, provides that “[t]he amendment made by this act to s. 1004.935(1), Florida Statutes, expires July 1, 2017, and the text of that subsection shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.”

C. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 3, ch. 2016-137, and s. 21, ch. 2016-237, also amended subsection (1) using language substantively the same as ch. 2016-62 and did not include a repeal provision.



1004.94 - Adult literacy.

1004.94 Adult literacy.—

(1)(a) An adult, individualized literacy instruction program is created for adults who possess literacy skills below the ninth grade level. The purpose of the program is to provide self-paced, competency-based, individualized tutorial instruction. The commissioner shall administer this section in coordination with Florida College System institution boards of trustees, local school boards, and the Division of Library and Information Services of the Department of State.

(b) Local adult, individualized literacy instruction programs may be coordinated with local public library systems and with public or private nonprofit agencies, organizations, or institutions. A local public library system and a public or private nonprofit agency, organization, or institution may use funds appropriated for the purposes of this section to hire program coordinators. Such coordinators shall offer training activities to volunteer tutors and oversee the operation of local literacy programs. A local public library system and a public or private nonprofit agency, organization, or institution may also purchase student instructional materials and modules that instruct tutors in the teaching of basic and functional literacy and English for speakers of other languages. To the extent funds are appropriated, cooperating local library systems shall purchase, and make available for loan, reading materials of high interest and with a vocabulary appropriate for use by students who possess literacy skills below the ninth grade level and students of English for speakers of other languages.

(2)(a) The adult literacy program is intended to increase adult literacy as prescribed in the agency functional plan of the Department of Education. The commissioner shall establish guidelines for the purpose of determining achievement of this goal.

(b) Each participating local sponsor shall submit an annual report to the commissioner which must contain information to demonstrate the extent to which there has been progress toward increasing the percentage of adults within the service area who possess literacy skills.

(c) Based on the information provided from the local reports, the commissioner shall develop an annual status report on literacy and adult education.

(3) Funds appropriated for the purposes of this section shall be allocated as grants for implementing adult literacy programs. Such funds may not be used to supplant funds used for activities that would otherwise be conducted in the absence of literacy funding. A grant awarded pursuant to this section may not exceed $50,000. Priority for the use of such funds shall be given to paying expenses related to the instruction of volunteer tutors, including materials and the salary of the program coordinator. Local sponsors may also accept funds from private sources for the purposes of this section.

(4)(a) The commissioner shall submit a state adult literacy plan to the State Board of Education to serve as a reference for district school boards and Florida College System institutions boards of trustees to increase adult literacy in their service areas as prescribed in the agency functional plan of the Department of Education. The plan must include, at a minimum:

1. Policies and objectives for adult literacy programs, including evaluative criteria.

2. Strategies for coordinating adult literacy activities with programs and services provided by other state and local nonprofit agencies, as well as strategies for maximizing other funding, resources, and expertise.

3. Procedures for identifying, recruiting, and retaining adults who possess literacy skills below the ninth grade level.

4. Sources of relevant demographic information and methods of projecting the number of adults who possess literacy skills below the ninth grade level.

5. Acceptable methods of demonstrating compliance with the provisions of this section.

6. Guidelines for the development and implementation of local adult literacy plans. At a minimum, such guidelines must address:

a. The recruitment and preparation of volunteer tutors.

b. Interagency and intraagency cooperation and coordination, especially with public libraries and other sponsors of literacy programs.

c. Desirable learning environments, including class size.

d. Program evaluation standards.

e. Methods for identifying, recruiting, and retaining adults in literacy programs.

f. Adult literacy through family literacy and workforce literacy programs.

(b) Every 3 years, the district school board or Florida College System institution board of trustees shall develop and maintain a local adult literacy plan.

History.—s. 237, ch. 2002-387; s. 69, ch. 2011-5.



1004.96 - Community education.

1004.96 Community education.—

(1) Pursuant to this section and State Board of Education rule, each school board and the Board of Trustees for the Florida School for the Deaf and Blind may apply to the Department of Education for a community education grant. An applicant shall include in the grant application a description of the community education program and process through which the program is developed.

(2) The department shall give priority to applications that include:

(a) Centers that serve the most students within available resources.

(b) Programs for which funds are matched by the Federal Government or other nonstate sources and which are appropriate within the context of community education.

(c) Programs that provide before-school and after-school activities for children.

History.—s. 239, ch. 2002-387.



1004.98 - Workforce literacy programs.

1004.98 Workforce literacy programs.—

(1) The workforce literacy program is established within the Florida College System institutions and school districts to ensure the existence of sufficient numbers of employees who possess the skills necessary to perform in entry-level occupations and to adapt to technological advances in the workplace. Workforce literacy programs are intended to support economic development by increasing adult literacy and producing an educated workforce.

(2) Each Florida College System institution and school district may conduct courses and programs through which adults gain the communication and computation skills necessary to complete a career program, to gain or maintain entry-level employment, or to upgrade employment. Courses may not be conducted until the Florida College System institution or school district identifies current and prospective employees who do not possess the skills necessary to enter career programs or to obtain or maintain employment.

(3) A Florida College System institution or school district may be eligible to fund a workforce literacy program pursuant to the provisions of s. 1004.94.

History.—s. 241, ch. 2002-387; s. 96, ch. 2004-357; s. 72, ch. 2011-5.









Chapter 1005 - NONPUBLIC POSTSECONDARY EDUCATION

Part I - GENERAL PROVISIONS (ss. 1005.01-1005.10)

1005.01 - Purpose.

1005.01 Purpose.—

(1) The Legislature encourages privately supported higher education and intends to aid in protecting the health, education, and welfare of persons who receive educational services from independent postsecondary educational institutions in this state; to aid in protecting employers and others who depend upon people whose educational credentials are from independent postsecondary educational institutions in this state; and to aid in protecting independent postsecondary educational institutions that currently operate or intend to begin operating in this state. The Legislature finds that both individuals and independent postsecondary educational institutions benefit from a state system that assures that all institutions satisfactorily meet minimum educational standards. The Legislature further recognizes the role of federally recognized accrediting associations in setting standards for independent postsecondary educational institutions and encourages the use of recognized accreditation standards as general guidelines for the licensure of independent postsecondary educational institutions.

(2) The Legislature recognizes that a degree, diploma, or other educational credential serves several purposes. Employers rely upon a person’s educational credentials in judging that person’s qualifications for employment. Educators rely upon a person’s educational credentials to assess the adequacy of that person’s preparation for the pursuit of further education. Therefore, the Legislature intends that the provisions of this chapter aid in protecting the integrity of degrees, diplomas, and other educational credentials offered by independent postsecondary educational institutions by providing for the evaluation of minimum educational requirements.

(3) The Legislature intends to prohibit the granting of false or misleading educational credentials and to prohibit misleading literature, advertising, solicitation, or representations by independent postsecondary educational institutions or their agents.

History.—s. 244, ch. 2002-387.



1005.02 - Definitions.

1005.02 Definitions.—As used in this chapter, the term:

(1) “Accreditation” means accredited status awarded to an institution by an accrediting agency or association that is recognized by the United States Department of Education and that has standards comparable to the minimum standards required to operate an educational institution at that level in this state.

(2) “Agent” means a person who is employed by an independent postsecondary educational institution under the jurisdiction of the Commission for Independent Education, or by an out-of-state independent postsecondary educational institution, and who secures an application or accepts payment of fees from prospective students for the institution at any place other than the legal place of business of the institution.

(3) “Avocational” means a course or program the objective of which is not occupational but is only for personal enrichment or enjoyment. To be classified as avocational, a program must:

(a) Prior to enrollment, provide to each enrollee, and maintain a record copy of, a written statement that includes the following or substantially similar language: “This program is not designed or intended to qualify its participants and graduates for employment. It is intended solely for the avocation, personal enrichment, and enjoyment of its participants.”

(b) Not make any other verbal or written statement that negates the required written statement by stating or implying that people who enroll in or complete the program have a more substantial likelihood of obtaining employment in the field to which the training pertains than people who do not.

(4) “College” or “university” means any incorporated postsecondary educational entity, and its additional locations, offering a substantially complete program that confers or offers to confer at least an associate degree requiring at least 15 semester hours or the equivalent of general education, or that furnishes or offers to furnish instruction leading toward, or prerequisite to, college credit. The terms include any college-credit-granting independent educational institution that is chartered in this state and any center or branch campus within this state of an out-of-state institution at the college-credit level.

(5) “Commission” means the Commission for Independent Education.

(6) “Contract training” means instruction or training provided through a written contract with an independent contractor whose fees and any other charges are entirely paid by a company, trade or professional association, or group of employers to provide the instruction exclusively to bona fide employees of the entity that engaged the contractor. The term applies only when those receiving training are selected by their employer and are not recruited by the contractor.

(7) “Degree” means any educational credential that is generally taken to signify satisfactory completion of the requirements of an undergraduate, graduate, academic, educational, or professional program of study or any honorary credential conferred for meritorious recognition. At the undergraduate level, an institution may not award a degree for a program unless it includes a general education component as established by rule and at least 60 semester hours or 90 quarter hours of study or the equivalent.

(8) “Diploma” means a credential that is not a degree but is any of the following: a certificate, transcript, report, document, or title; a designation, mark, or appellation; or a series of letters, numbers, or words that generally are taken to signify satisfactory completion of the requirements of an educational or career program of study or training or course of study.

(9) “Examination preparation course” means a course or program that does not offer to confer a diploma, that is offered by a person or entity that discloses in all advertising that the course or program is for test preparation, and that does not include any expression or implication in writing or orally regarding salaries, job placement, or career advancement.

(10) “Governmental” means an institution provided, operated, and supported by a federal, state, or county government or any of its political subdivisions.

(11) “Independent postsecondary educational institution” means any postsecondary educational institution that operates in this state or makes application to operate in this state, and is not provided, operated, and supported by the State of Florida, its political subdivisions, or the Federal Government.

(12) “In-service, continuing education, or professional development” means training provided by:

(a) A trade or professional association or a group of employers in the same or related business who offer training and provide only professional development programs to bona fide employees or contractors of an employer who is a member of the association or employers who qualify for membership;

(b) A labor union or group of labor unions that offer training to and trains only those persons who are dues-paying members of the participating labor union;

(c) An independent contractor engaged by the labor union or group of labor unions, by written contract, to provide the training on its behalf exclusively to those who are selected by the labor union or group of labor unions that engaged the contractor and who are dues-paying members of that union; or

(d) A person or entity offering only continuing education programs to persons who engage in an occupation or profession whose practitioners are subject to licensure, certification, or registration by a state agency that recognizes the programs for continuing education purposes and provides a written statement of the recognition.

(13) “License” means a certificate signifying that an independent postsecondary educational institution meets standards prescribed in statute or rule and is permitted to operate in this state.

(14) “Operating in this state” means any of the following:

(a) Maintaining for any purpose related to offering a degree, diploma, or credit a physical location in this state, a mailing address in this state, a telephone or facsimile number in this state, or a mail forwarding service or telephone answering or relay service in this state or advertising any such presence; or

(b) By any means or device, facilitating in this state any part of a scheme to offer a degree, diploma, or credit, or any activity connected with the administration, promotion, recruitment, placement, instruction, fee collection or receipt, or any other function of a purported independent postsecondary educational institution, other than periodic and customary contact with the institution’s own alumni.

(15) “Out-of-state college” or “out-of-state school” means any independent postsecondary educational institution where the place of instruction, the legal place of residence, or the place of evaluation of instruction or work by correspondence or distance education is not within the legal boundaries of this state.

(16) “School” means any nonpublic postsecondary noncollegiate educational institution, association, corporation, person, partnership, or organization of any type which:

(a) Offers to provide or provides any complete, or substantially complete, postsecondary program of instruction through the student’s personal attendance; in the presence of an instructor; in a classroom, clinical, or other practicum setting; or through correspondence or other distance education;

(b) Represents, directly or by implication, that the instruction will qualify the student for employment in an occupation for which a degree is not required in order to practice in this state;

(c) Receives remuneration from the student or any other source based on the enrollment of a student or the number of students enrolled; or

(d) Offers to award or awards a diploma, regardless of whether it conducts instruction or receives remuneration.

History.—s. 245, ch. 2002-387; s. 97, ch. 2004-357.



1005.03 - Designation “college” or “university.”

1005.03 Designation “college” or “university.”—

(1) The use of the designation “college” or “university” in combination with any series of letters, numbers, or words is restricted in this state to colleges or universities as defined in s. 1005.02 that offer degrees as defined in s. 1005.02 and fall into at least one of the following categories:

(a) A Florida public college.

(b) A Florida or out-of-state college that has been in active operation and using the designation “college” or “university” since April 1, 1970.

(c) A college for which the commission has issued a license pursuant to the provisions of this chapter.

(d) A college that is under the jurisdiction of the Department of Education, eligible to participate in the William L. Boyd, IV, Florida Resident Access Grant Program and that is a nonprofit independent college or university located and chartered in this state and accredited by the Commission on Colleges of the Southern Association of Colleges and Schools to grant baccalaureate degrees.

(e) A college that meets the description of either s. 1005.06(1)(e) or (f).

(2) If a college is approved under subsection (1) to use the designation “college” or “university,” a branch or extension of that college may use the name of the parent college, but shall include an indication of the location of the branch or extension.

(3) Any entity offering postsecondary educational courses or programs of study in Florida, whether or not college credit is awarded, shall be subject to the provisions of this section.

(4) An entity shall not use the designation “college” or “university” in its name in Florida without approval by the commission, unless the commission determines that its name is clearly and accurately descriptive of the services provided by the entity and is not one that may mislead the public.

History.—s. 246, ch. 2002-387; s. 102, ch. 2007-217.



1005.04 - Fair consumer practices.

1005.04 Fair consumer practices.—

(1) Every institution that is under the jurisdiction of the commission or is exempt from the jurisdiction or purview of the commission pursuant to s. 1005.06(1)(c) or (f) and that either directly or indirectly solicits for enrollment any student shall:

(a) Disclose to each prospective student a statement of the purpose of such institution, its educational programs and curricula, a description of its physical facilities, its status regarding licensure, its fee schedule and policies regarding retaining student fees if a student withdraws, and a statement regarding the transferability of credits to and from other institutions. The institution shall make the required disclosures in writing at least 1 week prior to enrollment or collection of any tuition from the prospective student. The required disclosures may be made in the institution’s current catalog;

(b) Use a reliable method to assess, before accepting a student into a program, the student’s ability to complete successfully the course of study for which he or she has applied;

(c) Inform each student accurately about financial assistance and obligations for repayment of loans; describe any employment placement services provided and the limitations thereof; and refrain from promising or implying guaranteed placement, market availability, or salary amounts;

(d) Provide to prospective and enrolled students accurate information regarding the relationship of its programs to state licensure requirements for practicing related occupations and professions in Florida;

(e) Ensure that all advertisements are accurate and not misleading;

(f) Publish and follow an equitable prorated refund policy for all students, and follow both the federal refund guidelines for students receiving federal financial assistance and the minimum refund guidelines set by commission rule;

(g) Follow the requirements of state and federal laws that require annual reporting with respect to crime statistics and physical plant safety and make those reports available to the public; and

(h) Publish and follow procedures for handling student complaints, disciplinary actions, and appeals.

(2) In addition, institutions that are required to be licensed by the commission shall disclose to prospective students that additional information regarding the institution may be obtained by contacting the Commission for Independent Education, Department of Education, Tallahassee.

History.—s. 247, ch. 2002-387; s. 45, ch. 2004-41.



1005.05 - Certificate and diploma programs.

1005.05 Certificate and diploma programs.—No nonpublic college shall continue to conduct or begin to conduct any diploma program as defined in s. 1005.02, unless the college applies for and obtains approval for such program. Colleges under the jurisdiction of the Commission for Independent Education shall apply to the commission. Colleges that are not under the jurisdiction of the commission shall apply to the Department of Education.

History.—s. 248, ch. 2002-387.



1005.06 - Institutions not under the jurisdiction or purview of the commission.

1005.06 Institutions not under the jurisdiction or purview of the commission.—

(1) Except as otherwise provided in law, the following institutions are not under the jurisdiction or purview of the commission and are not required to obtain licensure:

(a) Any postsecondary educational institution provided, operated, or supported by this state, its political subdivisions, or the Federal Government.

(b) Any college, school, or course licensed or approved for establishment and operation under part I of chapter 464, chapter 466, or chapter 475, or any other chapter of the Florida Statutes requiring licensing or approval as defined in this chapter.

(c) Any institution that is under the jurisdiction of the Department of Education, eligible to participate in the William L. Boyd, IV, Florida Resident Access Grant Program and that is a nonprofit independent college or university located and chartered in this state and accredited by the Commission on Colleges of the Southern Association of Colleges and Schools to grant baccalaureate degrees.

(d) Any institution that offers only avocational programs or courses, examination preparation programs or courses, contract training programs or courses, continuing education, or professional development programs or courses.

(e) Any institution that was exempt from licensure in 2001 under s. 246.085(1)(b), Florida Statutes 2001, as long as it maintains these qualifying criteria: the institution is incorporated in this state, the institution’s credits or degrees are accepted for credit by at least three colleges that are fully accredited by an agency recognized by the United States Department of Education, the institution was exempt under that category prior to July 1, 1982, and the institution does not enroll any students who receive state or federal financial aid for education. Such an institution shall notify the commission and apply for licensure if it no longer meets these criteria.

(f) A religious college may operate without governmental oversight if the college annually verifies by sworn affidavit to the commission that:

1. The name of the institution includes a religious modifier or the name of a religious patriarch, saint, person, or symbol of the church.

2. The institution offers only educational programs that prepare students for religious vocations as ministers, professionals, or laypersons in the categories of ministry, counseling, theology, education, administration, music, fine arts, media communications, or social work.

3. The titles of degrees issued by the institution cannot be confused with secular degree titles. For this purpose, each degree title must include a religious modifier that immediately precedes, or is included within, any of the following degrees: Associate of Arts, Associate of Science, Bachelor of Arts, Bachelor of Science, Master of Arts, Master of Science, Doctor of Philosophy, and Doctor of Education. The religious modifier must be placed on the title line of the degree, on the transcript, and whenever the title of the degree appears in official school documents or publications.

4. The duration of all degree programs offered by the institution is consistent with the standards of the commission.

5. The institution’s consumer practices are consistent with those required by s. 1005.04.

The commission may provide such a religious institution a letter stating that the institution has met the requirements of state law and is not subject to governmental oversight.

(g) Any institution that is regulated by the Federal Aviation Administration, another agency of the Federal Government, or an agency of the state whose regulatory laws are similar in nature and purpose to those of the commission and require minimum educational standards, for at least curriculum, instructors, and academic progress and provide protection against fraudulent, deceptive, and substandard education practices.

(2) The Department of Education may contract with the Commission on Independent Education to provide services for independent postsecondary educational institutions not under the jurisdiction of the commission relating to licensure of postsecondary career certificate and diploma programs that such institutions may wish to offer and preliminary review of programs such institutions may wish to offer which are beyond the scope of the institutions’ current accreditation status. Upon completion of its review, the commission shall forward its recommendation to the department for final action. The department shall assess the institution seeking such services the cost to the commission of providing such services. Revenues collected pursuant to this provision shall be deposited in the Institutional Assessment Trust Fund.

History.—s. 249, ch. 2002-387; s. 98, ch. 2004-357; s. 103, ch. 2007-217.



1005.07 - Patient safety instructional requirements.

1005.07 Patient safety instructional requirements.—Each private school, college, and university that offers degrees in medicine, nursing, and allied health shall include in the curricula applicable to such degrees material on patient safety, including patient safety improvement. Materials shall include, but need not be limited to, effective communication and teamwork; epidemiology of patient injuries and medical errors; medical injuries; vigilance, attention, and fatigue; checklists and inspections; automation, technological, and computer support; psychological factors in human error; and reporting systems.

History.—s. 34, ch. 2003-416.



1005.08 - Use of state funds for travel to terrorist state.

1005.08 Use of state funds for travel to terrorist state.—No state funds made available to a private college or university in this state may be used to implement, organize, direct, coordinate, or administer, or to support the implementation, organization, direction, coordination, or administration of, activities related to, or involving, travel to a terrorist state. For purposes of this section, “terrorist state” is defined as any state, country, or nation designated by the United States Department of State as a state sponsor of terrorism.

History.—s. 4, ch. 2006-54.



1005.09 - Priority course registration for veterans.

1005.09 Priority course registration for veterans.—Each independent postsecondary educational institution defined in s. 1005.02(11) that offers priority course registration for a segment of the student population, or upon implementation of priority course registration for a segment of the student population, is encouraged to provide priority course registration for each veteran of the United States Armed Forces, or his or her spouse or dependent children, who is receiving GI Bill educational benefits, in accordance with s. 1004.075.

History.—s. 22, ch. 2012-159; s. 2, ch. 2012-162.



1005.10 - Sexual predator and sexual offender notification; nonpublic colleges, universities, and schools.

1005.10 Sexual predator and sexual offender notification; nonpublic colleges, universities, and schools.—Each nonpublic college, university, and school shall inform students and employees at orientation and on its website of the existence of the Department of Law Enforcement sexual predator and sexual offender registry website and the toll-free telephone number that gives access to sexual predator and sexual offender public information pursuant to s. 943.043.

History.—s. 3, ch. 2014-3.






Part II - COMMISSION FOR INDEPENDENT EDUCATION (ss. 1005.21, 1005.22)

1005.21 - Commission for Independent Education.

1005.21 Commission for Independent Education.—

(1) There is established in the Department of Education the Commission for Independent Education. The department shall serve as the administrative agent of the commission by providing services, including payroll, procurement, and legal counsel. The commission shall exercise independently all powers, duties, and functions prescribed by law. The commission shall authorize the granting of diplomas and degrees by any independent postsecondary educational institution under its jurisdiction.

(2) The Commission for Independent Education shall consist of seven members who are residents of this state. The commission shall function in matters concerning independent postsecondary educational institutions in consumer protection, program improvement, and licensure for institutions under its purview. The Governor shall appoint the members of the commission who are subject to confirmation by the Senate. The membership of the commission shall consist of:

(a) Two representatives of independent colleges or universities licensed by the commission.

(b) Two representatives of independent, nondegree-granting schools licensed by the commission.

(c) One member from a public school district or Florida College System institution who is an administrator of career education.

(d) One representative of a college that meets the criteria of s. 1005.06(1)(f).

(e) One lay member who is not affiliated with an independent postsecondary educational institution.

(3) The members of the commission shall be appointed to 3-year terms and until their successors are appointed and qualified. If a vacancy on the commission occurs before the expiration of a term, the Governor shall appoint a successor to serve the unexpired portion of the term.

(4) The commission shall meet at least four times each fiscal year.

(5) Members of the commission are entitled to reimbursement for travel and per diem expenses, as provided in s. 112.061, while performing their duties.

(6) Each member is accountable to the Governor for the proper performance of the duties of his or her office. The Governor may remove from office any member for cause.

History.—s. 251, ch. 2002-387; s. 99, ch. 2004-357; s. 74, ch. 2011-5.



1005.22 - Powers and duties of commission.

1005.22 Powers and duties of commission.—

(1) The commission shall:

(a) Hold meetings as necessary to administer its duties.

(b) Annually select a chairperson and a vice chairperson, appoint and review an executive director, and authorize the executive director to appoint employees of the commission.

(c) Adopt and use an official seal in the authentication of its acts.

(d) Make rules for its own governance.

(e) Administer the provisions of this chapter. To this end, the commission has the following administrative powers and responsibilities:

1. The commission shall adopt rules pursuant to ss. 120.536(1) and 120.54 for the operation and establishment of independent postsecondary educational institutions. The commission shall submit the rules to the State Board of Education for approval or disapproval. If the state board does not act on a rule within 60 days after receiving it, the rule shall be filed immediately with the Department of State.

2. The commission shall submit an annual budget to the State Board of Education.

3. The commission shall transmit all fees, donations, and other receipts of money to the Institutional Assessment Trust Fund.

4. The commission shall expend funds as necessary to assist in the application and enforcement of its powers and duties. The Chief Financial Officer shall pay out all moneys and funds as directed under this chapter upon vouchers approved by the Department of Education for all lawful purposes necessary to administering this chapter. The commission shall make annual reports to the State Board of Education showing in detail amounts received and all expenditures. The commission shall include in its annual report to the State Board of Education a statement of its major activities during the period covered by the report.

(f) Maintain a record of its proceedings.

(g) Cooperate with other state and federal agencies and other nongovernmental agencies in administering its duties.

(h) Cause to be investigated criminal justice information, as defined in s. 943.045, for each owner, administrator, and agent employed by an institution applying for licensure from the commission.

(i) Serve as a central agency for collecting and distributing current information regarding institutions licensed by the commission. The commission shall annually collect, and all institutions licensed by the commission shall annually report, student-level data from the prior year for each student who receives state funds, in a format prescribed by the Department of Education. At a minimum, data from the prior year must include retention rates, transfer rates, completion rates, graduation rates, employment and placement rates, and earnings of graduates. By December 31, 2013, the commission shall report the data for the 2012-2013 academic year to the Department of Education. By October 1 of each year thereafter, the commission shall report the data to the department.

(j) Inform independent postsecondary educational institutions of laws adopted by the Legislature and rules adopted by the State Board of Education and the commission and of their responsibility to follow those laws and rules.

(k) Establish and publicize the procedures for receiving and responding to complaints from students, faculty, and others concerning institutions or programs under the purview of the commission, and keep records of such complaints in order to determine the frequency and nature of complaints with respect to specific institutions of higher education.

(l) Provide annually to the Office of Student Financial Assistance of the Department of Education information and documentation that can be used to determine an institution’s eligibility to participate in state student financial assistance programs.

(m) Coordinate and convey annual reports to the Commissioner of Education relating to campus crime statistics, the assessment of physical plant safety, and the antihazing policies of nonpublic postsecondary educational institutions eligible to receive state-funded student assistance, as required by law.

(n) Identify and report to the Office of Student Financial Assistance the accrediting associations recognized by the United States Department of Education which have standards that are comparable to the minimum standards required to operate an institution at that level in this state.

(o) Assure that an institution is not required to operate without a current license because of the schedule of commission meetings or application procedures, if the institution has met the commission’s requirements for licensure or license renewal.

(2) The commission may:

(a) Sue or be sued.

(b) Enter into contracts with the Federal Government, with other departments of the state, or with individuals.

(c) Receive bequests and gifts, subject to any restrictions upon which the commission and the donor agree.

(d) Appoint standing or special committees to assist it in carrying out its responsibilities. Committees may include members who are not commission members or representatives of licensed postsecondary institutions.

(e) Advise the Governor, the Legislature, the State Board of Education, and the Commissioner of Education on issues relating to private postsecondary education.

(f) Delegate to the chairperson of the commission the responsibility for signing final orders.

(g) Assist independent postsecondary educational institutions in formulating articulation agreements with public and other independent institutions.

(h) Establish and operate additional offices in the central and southern part of the state if the concentration of licensed institutions renders such an office economically feasible.

(i) Establish and administer the Student Protection Fund pursuant to s. 1005.37.

History.—s. 252, ch. 2002-387; s. 104, ch. 2007-217; s. 8, ch. 2012-195; s. 13, ch. 2013-51.






Part III - LICENSURE OF NONPUBLIC POSTSECONDARY EDUCATIONALINSTITUTIONS (ss. 1005.31-1005.39)

1005.31 - Licensure of institutions.

1005.31 Licensure of institutions.—

(1)(a) Each college or school operating within this state must obtain licensure from the commission unless the institution is not under the commission’s purview or jurisdiction as provided in s. 1005.06.

(b) Each licensee is solely responsible for notifying the commission in writing of the licensee’s current mailing address and the location of the institution. A licensee’s failure to notify the commission of a change of address constitutes a violation of this paragraph, and the licensee may be disciplined by the commission. Notwithstanding any other provision of law, service by regular mail to a licensee’s last known address of record with the commission constitutes adequate and sufficient notice to the licensee for any official communication to the licensee by the commission.

(2) The commission shall develop minimum standards by which to evaluate institutions for licensure. These standards must include at least the institution’s name, financial stability, purpose, administrative organization, admissions and recruitment, educational programs and curricula, retention, completion, career placement, faculty, learning resources, student personnel services, physical plant and facilities, publications, and disclosure statements about the status of the institution with respect to professional certification and licensure. The commission may adopt rules to ensure that institutions licensed under this section meet these standards in ways that are appropriate to achieve the stated intent of this chapter, including provisions for nontraditional or distance education programs and delivery.

(3) The commission shall recognize an institution based on the institution’s highest educational offering and shall adopt rules for licensure that include reporting requirements for each level of licensure.

(4) Approved-applicant status shall be extended to all institutions that have submitted a complete application, as defined in rule, for provisional licensure and paid all attendant fees. An incomplete application shall expire 1 year after initial filing. Institutions granted approved-applicant status may not advertise, offer programs of study, collect tuition or fees, or engage in any other activities not specifically approved by the commission. If the commission, or the commission staff if specifically directed by the commission, determines that identified omissions or deficiencies have been provided for or corrected, the institution may be awarded a provisional license.

(5) Provisional licensure shall be granted to an applicant for initial licensure for a period not to exceed 1 year when the commission determines that the applicant is in substantial compliance with the standards for licensure. A provisional license granted for initial licensure may be extended for up to 1 additional year. A licensed institution that has undergone a substantive change, as defined by rule, must be granted a provisional license for a period of time determined by the commission, after which period the institution may apply for a different status. A provisional license may include conditions required by the commission, and all conditions must be met before the institution may receive a different licensure status.

(6) The commission shall ensure through an investigative process that applicants for licensure meet the standards as defined in rule. When the investigative process is not completed within the time set out in s. 120.60(1) and the commission has reason to believe that the applicant does not meet licensure standards, the commission or the executive director of the commission may issue a 90-day licensure delay, which shall be in writing and sufficient to notify the applicant of the reason for the delay. The provisions of this subsection shall control over any conflicting provisions of s. 120.60(1).

(7) An annual license shall be granted to an institution holding a provisional license, or seeking a renewal of an annual license, upon demonstrating full compliance with licensure standards. An annual license may be extended for up to 1 year if the institution meets the requirements set by rule for such an extension.

(8) An institution may not conduct a program unless specific authority is granted in its license.

(9) A license granted by the commission is not transferable to another institution or to another agent, and an institution’s license does not transfer when the institution’s ownership changes.

(a) A licensed institution must notify the commission prior to a change of ownership or control. The commission shall adopt procedures for interim executive approval of a change of ownership or control if the next scheduled meeting of the commission occurs after the scheduled date of the change of ownership or control.

(b) The commission may adopt rules governing changes of ownership or control.

(10) An independent postsecondary educational institution or any person acting on behalf of such an institution may not publish any advertisement soliciting students or offering a credential before the institution is duly licensed by the commission or while the institution is under an injunction against operating, soliciting students, or offering an educational credential.

(11) The commission shall establish minimum standards for the approval of agents. The commission may adopt rules to ensure that licensed agents meet these standards and uphold the intent of this chapter. An agent may not solicit prospective students in this state for enrollment in any independent postsecondary educational institution under the commission’s purview or in any out-of-state independent postsecondary educational institution unless the agent has received a license as prescribed by the commission.

(12) A student of a foreign medical school may not engage in a clinical clerkship in this state unless the foreign medical school has received a license, in the case of a core clerkship or an ongoing regular program of clerkships, or has received individual approval, in the case of an occasional elective clerkship. The commission may adopt rules to administer this subsection.

(13) The granting of a license is not an accreditation.

(14) As a condition of licensure, an independent college or university must provide the commission with a copy of its antihazing policy.

(15) Duly authorized agents and employees of the commission shall have the power to inspect, in a lawful manner at all reasonable hours, any applicant for licensure or licensed independent postsecondary educational institution.

History.—s. 254, ch. 2002-387; s. 1, ch. 2005-202.



1005.32 - Licensure by means of accreditation.

1005.32 Licensure by means of accreditation.—

(1) An independent postsecondary educational institution that meets the following criteria may apply for a license by means of accreditation from the commission:

(a) The institution has operated legally in this state for at least 5 consecutive years.

(b) The institution holds institutional accreditation by an accrediting agency evaluated and approved by the commission as having standards substantially equivalent to the commission’s licensure standards.

(c) The institution has no unresolved complaints or actions in the past 12 months.

(d) The institution meets minimum requirements for financial responsibility as determined by the commission.

(e) The institution is a Florida corporation.

(2) An institution that was exempt from licensure in 2001 under s. 246.085(1)(a), Florida Statutes 2001, may retain an exemption until the commission issues it a license by means of accreditation as provided in this section.

(3) The commission may not require an institution granted a license by means of accreditation to submit reports that differ from the reports required by its accrediting association, except that each institution must file with the commission an annual audit report and follow the commission’s requirements for orderly closing, including provisions for trainout or refunds and arranging for the proper disposition of student and institutional records.

(4) An institution granted a license by means of accreditation must apply for and receive another level of licensure before the institution may offer courses or programs that exceed the scope or level of its accreditation.

(5) Institutions granted a license by means of accreditation must comply with the standards of fair consumer practices as established in rule by the commission.

(6) A license by means of accreditation is valid for the same period as the qualifying grant of accreditation.

(7) A license by means of accreditation may be denied, placed on probation, or revoked for repeated failure to comply with the requirements of this section. The commission shall adopt rules for these actions. Revocation or denial of a license by means of accreditation requires that the institution immediately obtain an annual license.

History.—s. 255, ch. 2002-387.



1005.33 - License period and renewal.

1005.33 License period and renewal.—

(1) As required by rule, the commission shall periodically review each license to determine if the institution is in compliance with this chapter and should have its license renewed. The commission may extend an annual or provisional license if a good faith effort has been made by the institution and agent. The commission shall determine what constitutes compliance or a good faith effort and may adopt rules to administer this section.

(2) A licensed independent postsecondary educational institution that seeks to expand or modify its programs or degrees to be conferred or to add new locations must seek prior approval from the commission. The commission shall adopt rules for the approval of modified or additional programs, degrees, and locations.

History.—s. 256, ch. 2002-387; s. 113, ch. 2015-2.



1005.34 - Fair consumer practices; condition of operation.

1005.34 Fair consumer practices; condition of operation.—The commission shall adopt rules to ensure the protection of students, including rules establishing fair consumer practices pursuant to s. 1005.04.

(1) The commission may not grant or renew a license unless the institution seeking the action provides the commission with a sworn statement of compliance with rules regarding fair consumer practices.

(2) The commission may examine any complaint against an institution under its jurisdiction and, if the institution is found to be routinely handling these matters correctly, the complaint shall be considered closed. Complaints under this subsection against accredited institutions, if not resolved, shall be forwarded to the accrediting agency for any appropriate action. The institution shall notify the commission of any and all actions taken by the accrediting agency in response to the complaint.

(3) Failure to comply with this section is cause for denial or revocation of a license.

History.—s. 257, ch. 2002-387.



1005.35 - Fees.

1005.35 Fees.—

(1) The Commission for Independent Education shall annually establish a fee schedule to generate, from fees, the amount of revenue appropriated for its operation.

(2) The commission shall include, as a part of its legislative budget request, a proposed fee schedule to generate the appropriated fee revenue required in the General Appropriations Act. The commission may adjust the fee amounts to generate the fee revenue required in the General Appropriations Act but may not add fee categories without the Legislature’s approval. The fee schedule proposed in the legislative budget request takes effect unless the Legislature requires changes.

(3) The commission shall charge each licensed institution a base fee to cover the cost of routine services, such as data collection and dissemination. The base fee may be higher for institutions with a large enrollment but may not exceed one-half of 1 percent of the amount appropriated for the commission.

(4) The commission shall assess workload fees to institutions for specific services that relate to:

(a) Licensure.

(b) Annual reviews.

(c) Special reviews.

(d) Site visits.

(e) Resolution of complaints.

(f) Approval to use the term “college” or “university.”

(g) Participation in the Student Protection Fund established pursuant to s. 1005.37.

(h) Other workload activities as allowed by law.

(5) The commission may assess late fees for an institution’s failure to timely submit required materials.

(6) All fees shall be submitted through the Department of Education to the Chief Financial Officer, to be deposited in the Institutional Assessment Trust Fund.

(7) All fees authorized in this section are administrative fees and are not refundable unless paid in error. The commission may deduct from an institution’s future fee collection any unintentional overpayment.

History.—s. 258, ch. 2002-387.



1005.36 - Institutional closings.

1005.36 Institutional closings.—

(1) The Legislature intends to protect students and the independent sector of postsecondary education from the detriment caused by licensed institutions that cease operation without providing for the proper completion of student training or for the appropriate refund of student fees. To serve this intention, the Commission for Independent Education may prevent the operation in this state of a licensed independent postsecondary educational institution by an owner who has unlawfully closed another institution and the commission may exercise control over student records upon closure of a licensed institution if the institution does not provide an orderly closure.

(2) At least 30 days prior to closing an institution, its owners, directors, or administrators shall notify the commission in writing of the closure of the institution. The owners, directors, and administrators must organize an orderly closure of the institution, which means at least providing for the completion of training of its students. The commission must approve any such plan. An owner, director, or administrator who fails to notify the commission at least 30 days prior to the institution’s closure, or who fails to organize the orderly closure of the institution and the trainout of the students, commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

(3) If the commission finds that an institution has ceased operating without providing for the proper access to student records, the commission may require the institution to convey all student records to the commission office or to another location designated by the commission or its staff. The commission shall make copies of records available to bankruptcy trustees upon request and to the student or those designated by the student. Confidentiality of the records shall be maintained to the extent required by law. The commission may seek civil penalties not to exceed $10,000 from any owner, director, or administrator of an institution who knowingly destroys, abandons, or fails to convey or provide for the safekeeping of institutional and student records. The commission may use moneys in the Student Protection Fund to facilitate the retrieval or safekeeping of records from an institution that has closed.

(4) The commission may refer matters it deems appropriate to the Department of Legal Affairs or the state attorney for investigation and prosecution.

History.—s. 259, ch. 2002-387.



1005.37 - Student Protection Fund.

1005.37 Student Protection Fund.—

(1) The commission shall establish and administer a statewide, fee-supported financial program through which funds will be available to complete the training of a student who enrolls in a nonpublic school that terminates a program or ceases operation before the student has completed his or her program of study. The financial program is named the Student Protection Fund.

(2) The commission is authorized to assess a fee from the schools within its jurisdiction for such purpose. The commission shall assess a licensed school an additional fee for its eligibility for the Student Protection Fund.

(3) If a licensed school terminates a program before all students complete it, the commission shall also assess that school a fee adequate to pay the full cost to the Student Protection Fund of completing the training of students.

(4) The fund shall consist entirely of fees assessed to licensed schools and shall not be funded under any circumstances by public funds, nor shall the commission make payments or be obligated to make payments in excess of the assessments actually received from licensed schools and deposited in the Institutional Assessment Trust Fund to the credit of the Student Protection Fund.

(5) At each commission meeting, the commission shall consider the need for and shall make required assessments, shall review the collection status of unpaid assessments and take all necessary steps to collect them, and shall review all moneys in the fund and expenses incurred since the last reporting period. This review must include administrative expenses, moneys received, and payments made to students or to lending institutions.

(6) Staff of the commission must immediately inform the commission upon learning of the closing of a licensed school or the termination of a program that could expose the fund to liability.

(7) The Student Protection Fund must be actuarially sound, periodically audited by the Auditor General in connection with his or her audit of the Department of Education, and reviewed to determine if additional fees must be charged to schools eligible to participate in the fund.

History.—s. 260, ch. 2002-387.



1005.375 - Violations; penalties.

1005.375 Violations; penalties.—

(1) Each of the following acts constitutes a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084:

(a) Operating an independent postsecondary educational institution without a valid, active license issued pursuant to this chapter.

(b) Obtaining or attempting to obtain a license to operate an institution by fraudulent misrepresentation.

(c) Using or attempting to use a license that has been suspended or revoked.

(2) Each of the following acts constitutes a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083:

(a) Knowingly concealing information relating to violations of this chapter.

(b) Willfully making any false oath or affirmation when required to make an oath or affirmation pursuant to this chapter.

History.—s. 2, ch. 2005-202.



1005.38 - Actions against a licensee and other penalties.

1005.38 Actions against a licensee and other penalties.—

(1) The commission may deny, place on probation, or revoke any provisional license, annual license, license by means of accreditation, agent’s license, or other authorization required by this chapter. The commission shall adopt rules for taking these actions. The commission may impose an administrative fine of not more than $5,000 if an institution is on probation for a period under conditions that require oversight by the commission or its staff. The fine shall be deposited into the Institutional Assessment Trust Fund.

(2) The commission may conduct an investigation to determine if an applicant for a new institutional license, or the owners, directors, or administrators of the institution, previously closed an institution, failed to arrange for completion of student training or issue appropriate refunds, or had its license to operate an institution revoked or denied in this state or in another state or jurisdiction.

(3) Any person who has been convicted of, or entered a plea of guilty or nolo contendere to, a crime that relates to the unlawful operation or management of an institution is ineligible to own, operate, manage, or be a registered agent for a licensed institution in this state, and may not be a director or an officer in a corporation that owns or operates a licensed institution. Such a person may not operate or serve in a management or supervisory position in a licensed institution.

(4) The commission may deny an application for any operating status if the commission determines that the applicant or its owners, officers, directors, or administrators were previously operating an institution in this state or in another state or jurisdiction in a manner contrary to the health, education, or welfare of the public. The commission may consider factors such as the previous denial or revocation of an institutional license; prior criminal or civil administrative proceedings regarding the operation and management of an institution; other types of criminal proceedings involving fraud, deceit, dishonesty, or moral turpitude; failure of the institution to be properly closed, including completing the training or providing for the trainout of its students; and failure to issue appropriate refunds. The commission may require an applicant or its owners, officers, directors, or administrators to provide the commission with information under oath regarding the prior operation of an institution and to provide criminal justice information, the cost of which must be borne by the applicant in addition to license fees.

(5) The commission may obtain an injunction or take any action it deems necessary against any institution or agent in violation of this chapter, but such proceedings and orders do not bar the imposition of any other penalties that may be imposed for the violation.

(6) The commission may conduct disciplinary proceedings through an investigation of any suspected violation of this chapter or any rule of the commission, including a finding of probable cause and making reports to any law enforcement agency or regulatory agency.

(a) The commission shall cause to be investigated a suspected violation of any provision of this chapter or any rule of the commission. Regardless of the source of information regarding the suspected violation, an investigation may be continued until it is completed and an investigative report is presented to a probable cause panel of the commission.

(b)1. All investigatory records held by the commission in conjunction with an investigation conducted pursuant to this subsection are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution for a period not to exceed 10 days after the panel makes a determination regarding probable cause.

2.a. Those portions of meetings of the probable cause panel at which records made exempt pursuant to subparagraph 1. are discussed are exempt from s. 286.011 and s. 24(b), Art. I of the State Constitution. The closed portion of a meeting must be recorded and no portion of the closed meeting may be off the record. The recording shall be maintained by the commission.

b. The recording of a closed portion of a meeting and the minutes and findings of such meeting are exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution for a period not to exceed 10 days after the panel makes a determination regarding probable cause.

(c) The commission shall notify an institution or individual of the substance of any complaint that is under investigation unless the executive director and chairperson of the commission concur that notification would impede the investigation. The commission may also withhold notification to a person under investigation for an act that constitutes a criminal offense.

(d) The determination of probable cause shall be made by a majority vote of the probable cause panel, the membership of which shall be provided by rule. After the panel declares a finding of probable cause, the commission may issue an administrative complaint and prosecute such complaint under chapter 120.

(e) A privilege against civil liability is granted to any informant or any witness who provides information in good faith for an investigation or proceeding conducted under this section.

(f) Upon written request by an informant, the commission shall notify the informant of the status of an investigation, civil action, or administrative proceeding.

(7) The commission may issue a cease and desist order in conjunction with an administrative complaint or notice of denial of licensure, if necessary to protect the health, safety, or welfare of students, prospective students, or the public. An unlicensed institution that advertises or causes advertisements to be made public through which students are solicited for enrollment or are offered diplomas or degrees is in violation of this chapter. The commission shall adopt rules that direct the issuance of an injunction against operating, advertising, or offering diplomas or degrees without a license. Each day of operation after a cease and desist letter is delivered constitutes a separate violation for purposes of assessing fines or seeking civil penalties.

(a) A cease and desist order may be mandatory or prohibitory in form and may order a postsecondary institution to cease and desist from specified conduct or from failing to engage in specified conduct necessary to achieve the regulatory purposes of this chapter.

(b) A cease and desist order may include an order to cease enrollment of students whom the institution cannot adequately serve, to modify curricula or methods of instruction to ensure the education or training of the type and quality represented in the institutional catalog, or to cease from advertising or to publish or broadcast corrective or clarifying advertising to overcome the effects of previous allegedly deceptive or misleading advertising.

(c) A cease and desist order takes effect immediately upon issuance and remains in effect until the commission takes final agency action.

(d) The commission shall adopt rules to direct procedures by which an affected party is entitled to a formal or informal review of a cease and desist order and may request the commission or the Division of Administrative Hearings to modify or abate a cease and desist order. If a party is aggrieved by a cease and desist order after seeking to have the order abated or modified, the party may seek interlocutory judicial review by the appropriate district court of appeal pursuant to the applicable rules of appellate procedure.

(e) In addition to or in lieu of any remedy provided in this section, the commission may seek the imposition of a civil penalty through the circuit court for any violation for which the commission may issue a notice to cease and desist under this section.

(8) The commission shall adopt rules to identify grounds for imposing disciplinary actions for violations of this chapter or rules of the commission or for denial of a license, which must include at least the following grounds:

(a) Attempting to obtain action from the commission by fraudulent misrepresentation, bribery, or through an error of the commission.

(b) Action against a license or operation imposed under the authority of another state, territory, or country.

(c) Delegating professional responsibilities to a person who is not qualified by training, experience, or licensure to perform the responsibilities.

(d) False, deceptive, or misleading advertising.

(e) Conspiring to coerce, intimidate, or preclude another licensee from lawfully advertising his or her services.

(f) Violating or repeatedly violating any provision of this chapter or any rule adopted pursuant thereto.

(g) Operating with a revoked, suspended, or inactive license.

(h) Violating any lawful order of the commission previously entered in a disciplinary hearing or failing to comply with a lawfully issued subpoena.

(9) The commission shall enter a final order either dismissing a complaint or imposing one or more of the following penalties for any violation of this chapter or any rule of the commission:

(a) Denial of an application for licensure.

(b) Revocation or suspension of a license.

(c) Imposition of an administrative fine of no less than $100 and no more than $5,000 for each count or separate violation. Such fine shall be deposited in the Institutional Assessment Trust Fund pursuant to s. 1010.83.

(d) Placement of a licensee on probation for a period of time and subject to such conditions as the commission may specify.

(e) Issuance of a written reprimand to an institution. Such reprimand shall be posted in a prominent place at the institution for such period of time as the commission may specify.

(10) In any case in which the commission imposes a fine or an assessment of costs and the fine or assessment is not paid within a reasonable time, such reasonable time to be prescribed in commission rule or in the order assessing such fine or assessment, the commission or the Department of Legal Affairs may contract for the collection of, or bring a civil action to recover, the fine or assessment.

(11) The commission shall not reinstate the license of an institution, or cause a license to be issued to an institution it has deemed unqualified, until such time as it is satisfied that the institution has complied with all the terms and conditions set forth in the final order.

(12) The commission shall issue an emergency order suspending or limiting the license of an institution if there is a finding that an immediate danger to the public health, safety, or welfare requires emergency action. The executive director of the commission shall review the matter to determine if the emergency suspension or restriction order is warranted. Nothing in this subsection shall be construed to limit the authority of the executive director to issue an emergency order.

History.—s. 261, ch. 2002-387; s. 3, ch. 2005-202; s. 1, ch. 2005-203; s. 185, ch. 2008-4; s. 1, ch. 2010-77; s. 1, ch. 2015-159.



1005.385 - Authority to issue citations.

1005.385 Authority to issue citations.—

(1) The commission shall adopt rules to permit the issuance of citations. A citation shall be issued to an independent postsecondary educational institution and shall contain the institution’s name and address, the institution’s license number if applicable, a brief factual statement, the sections of law allegedly violated, and the penalty imposed. A citation must clearly state that the subject may choose, in lieu of accepting the citation, to dispute the matter in the citation and must provide the subject all rights for either an informal hearing to dispute the facts before the commission or a formal hearing to dispute the facts before an administrative law judge from the Division of Administrative Hearings pursuant to chapter 120. However, if the subject does not dispute the matter in the citation within 30 days after the citation is served, the citation becomes a final order and constitutes discipline. The penalty shall be a fine or other conditions as established by rule.

(2) The commission shall adopt rules designating violations for which a citation may be issued. A violation so designated shall be a violation for which there is no substantial threat to the public health, safety, or welfare.

(3) The commission shall be entitled to recover the costs of investigation, in addition to any penalty provided according to rule, as part of the penalty levied pursuant to a citation.

(4) A citation must be issued within 6 months after the filing of a complaint that is the basis for the citation.

(5) Service of a citation may be made by personal service or certified mail, restricted delivery, to the subject at the subject’s last known address of record.

History.—s. 4, ch. 2005-202.



1005.39 - Continuing education and training for administrators and faculty.

1005.39 Continuing education and training for administrators and faculty.—

(1) The commission is authorized to ensure that the administrators of licensed institutions are qualified to conduct the operations of their respective positions and to require such administrators and faculty to receive continuing education and training as adopted by rule of the commission. The positions for which the commission may review qualifications and require continuing education and training may include the positions of chief administrator or officer, director of education or training, placement director, admissions director, and financial aid director and faculty members.

(2) The training of each administrator and faculty member shall be the type of training necessary to assure compliance with statutes and rules of the commission and the State Board of Education and with those of other state or federal agencies in relation to the responsibilities of the respective positions.

(3) The commission shall adopt general qualifications for each of the respective positions and establish guidelines for the minimum amount and type of continuing education and training to be required. The continuing education and training may be provided by the commission, appropriate state or federal agencies, or professional organizations familiar with the requirements of the particular administrative positions. The actual curricula should be left to the discretion of those agencies and organizations.

(4) Evidence of the administrator’s and faculty member’s compliance with the continuing education and training requirements established by the commission may be included in the initial and renewal application forms provided by the commission. Actual records of the continuing education and training received by administrators and faculty shall be maintained at the institution and available for inspection at all times.

(5) Qualifications of administrators and faculty in their respective fields, as well as continuing education and training, may be established by the commission as a condition of an application for licensure by a new institution or for renewal of a license.

History.—s. 262, ch. 2002-387.









Chapter 1006 - SUPPORT FOR LEARNING

Part I - PUBLIC K-12 EDUCATION SUPPORT FOR LEARNING AND STUDENTSERVICES (ss. 1006.025-1006.42)

Subpart A - Learning Services Generally

1006.025 - Guidance services.

1006.025 Guidance services.—

(1) Each district school board shall annually submit a district guidance report to the Commissioner of Education by June 30.

(2) The guidance report shall include, but not be limited to, the following:

(a) Examination of student access to certified school counselors.

(b) Degree to which a district has adopted or implemented a guidance model program.

(c) Evaluation of the information and training available to certified school counselors and career specialists to advise students on areas of critical need, labor market trends, and technical training requirements.

(d) Progress toward incorporation of best practices for advisement as identified by the department.

(e) Consideration of alternative guidance systems or ideas, including, but not limited to, a teacher-advisor model, mentoring, partnerships with the business community, web-based delivery, and parental involvement.

(f) A guidance plan for the district.

(3) The department shall provide resources to district school boards that may assist districts in preparing the annual guidance report. The resources shall include, but are not limited to, materials relating to guidance model programs, training available through the department for career guidance, adopted best practices, alternative guidance systems or ideas, and a model district guidance plan.

History.—s. 5, ch. 2004-357; s. 51, ch. 2013-35; s. 8, ch. 2013-89.



1006.03 - Diagnostic and learning resource centers.

1006.03 Diagnostic and learning resource centers.—

(1) The department shall maintain regional diagnostic and learning resource centers for exceptional students, to assist in the provision of medical, physiological, psychological, and educational testing and other services designed to evaluate and diagnose exceptionalities, to make referrals for necessary instruction and services, and to facilitate the provision of instruction and services to exceptional students. The department shall cooperate with the Department of Children and Families in identifying service needs and areas.

(2) Within its identified service area, each regional center shall:

(a) Provide assistance to parents, teachers, and other school personnel and community organizations in locating and identifying exceptional children and planning educational programs for them.

(b) Assist in the provision of services for exceptional children, using to the maximum, but not supplanting, the existing facilities and services of each district.

(c) Provide orientation meetings at least annually for teachers, principals, supervisors, and community agencies to familiarize them with center facilities and services for exceptional children.

(d) Plan, coordinate, and assist in the implementation of inservice training programs, consistent with each district’s program of staff development, for the development and updating of attitudes, skills, and instructional practices and procedures necessary to the education of exceptional children.

(e) Assist districts in the identification, selection, acquisition, use, and evaluation of media and materials appropriate to the implementation of instructional programs based on individual educational plans for exceptional children.

(f) Provide for the dissemination and diffusion of significant information and promising practices derived from educational research, demonstration, and other projects.

(g) Assist in the delivery, modification, and integration of instructional technology, including microcomputer applications and adaptive and assistive devices, appropriate to the unique needs of exceptional students.

(3) Diagnostic and resource centers may provide testing and evaluation services to private school students and other children who are not enrolled in public schools.

(4) Diagnostic and learning resource centers may assist districts in providing testing and evaluation services for infants and preschool children with or at risk of developing disabilities, and may assist districts in providing interdisciplinary training and resources to parents of infants and preschool children with or at risk of developing disabilities and to school readiness programs.

History.—s. 267, ch. 2002-387; s. 374, ch. 2014-19.



1006.04 - Educational multiagency services for students with severe emotional disturbance.

1006.04 Educational multiagency services for students with severe emotional disturbance.—

(1)(a) An intensive, integrated educational program; a continuum of mental health treatment services; and, when needed, residential services are necessary to enable students with severe emotional disturbance to develop appropriate behaviors and demonstrate academic and career education skills. The small incidence of severe emotional disturbance in the total school population requires multiagency programs to provide access to appropriate services for all students with severe emotional disturbance. District school boards should provide educational programs, and state departments and agencies administering children’s mental health funds should provide mental health treatment and residential services when needed, forming a multiagency network to provide support for students with severe emotional disturbance.

(b) The program goals for each component of the multiagency network are to enable students with severe emotional disturbance to learn appropriate behaviors, reduce dependency, and fully participate in all aspects of school and community living; to develop individual programs for students with severe emotional disturbance, including necessary educational, residential, and mental health treatment services; to provide programs and services as close as possible to the student’s home in the least restrictive manner consistent with the student’s needs; and to integrate a wide range of services necessary to support students with severe emotional disturbance and their families.

(2) The department may award grants to district school boards for statewide planning and development of the multiagency network for students with severe emotional disturbance. The educational services shall be provided in a manner consistent with the requirements of ss. 402.22 and 1003.57.

(3) State departments and agencies may use appropriate funds for the multiagency network for students with severe emotional disturbance.

History.—s. 269, ch. 2002-387.






Subpart B - Student Food and Health Services

1006.061 - Child abuse, abandonment, and neglect policy.

1006.061 Child abuse, abandonment, and neglect policy.—Each district school board, charter school, and private school that accepts scholarship students under s. 1002.39 or s. 1002.395 shall:

(1) Post in a prominent place in each school a notice that, pursuant to chapter 39, all employees and agents of the district school board, charter school, or private school have an affirmative duty to report all actual or suspected cases of child abuse, abandonment, or neglect; have immunity from liability if they report such cases in good faith; and have a duty to comply with child protective investigations and all other provisions of law relating to child abuse, abandonment, and neglect. The notice shall also include the statewide toll-free telephone number of the central abuse hotline.

(2) Post in a prominent place at each school site and on each school’s Internet website, if available, the policies and procedures for reporting alleged misconduct by instructional personnel or school administrators which affects the health, safety, or welfare of a student; the contact person to whom the report is made; and the penalties imposed on instructional personnel or school administrators who fail to report suspected or actual child abuse or alleged misconduct by other instructional personnel or school administrators.

(3) Require the principal of the charter school or private school, or the district school superintendent, or the superintendent’s designee, at the request of the Department of Children and Families, to act as a liaison to the Department of Children and Families and the child protection team, as defined in s. 39.01, when in a case of suspected child abuse, abandonment, or neglect or an unlawful sexual offense involving a child the case is referred to such a team; except that this does not relieve or restrict the Department of Children and Families from discharging its duty and responsibility under the law to investigate and report every suspected or actual case of child abuse, abandonment, or neglect or unlawful sexual offense involving a child.

(4)(a) Post in a prominent place in a clearly visible location and public area of the school which is readily accessible to and widely used by students a sign in English and Spanish that contains:

1. The statewide toll-free telephone number of the central abuse hotline as provided in chapter 39;

2. Instructions to call 911 for emergencies; and

3. Directions for accessing the Department of Children and Families Internet website for more information on reporting abuse, neglect, and exploitation.

(b) The information in paragraph (a) must be put on at least one poster in each school, on a sheet that measures at least 11 inches by 17 inches, produced in large print, and placed at student eye level for easy viewing.

The Department of Education shall develop, and publish on the department’s Internet website, sample notices suitable for posting in accordance with subsections (1), (2), and (4).

History.—s. 273, ch. 2002-387; s. 20, ch. 2008-108; s. 17, ch. 2010-24; s. 375, ch. 2014-19; s. 11, ch. 2015-79.



1006.062 - Administration of medication and provision of medical services by district school board personnel.

1006.062 Administration of medication and provision of medical services by district school board personnel.—

(1) Notwithstanding the provisions of the Nurse Practice Act, part I of chapter 464, district school board personnel may assist students in the administration of prescription medication when the following conditions have been met:

(a) Each district school board shall include in its approved school health services plan a procedure to provide training, by a registered nurse, a licensed practical nurse, a physician licensed pursuant to chapter 458 or chapter 459, or a physician assistant licensed pursuant to chapter 458 or chapter 459, to the school personnel designated by the school principal to assist students in the administration of prescribed medication. Such training may be provided in collaboration with other school districts, through contract with an education consortium, or by any other arrangement consistent with the intent of this subsection.

(b) Each district school board shall adopt policies and procedures governing the administration of prescription medication by district school board personnel. The policies and procedures shall include, but not be limited to, the following provisions:

1. For each prescribed medication, the student’s parent shall provide to the school principal a written statement which grants to the school principal or the principal’s designee permission to assist in the administration of such medication and which explains the necessity for the medication to be provided during the school day, including any occasion when the student is away from school property on official school business. The school principal or the principal’s trained designee shall assist the student in the administration of the medication.

2. Each prescribed medication to be administered by district school board personnel shall be received, counted, and stored in its original container. When the medication is not in use, it shall be stored in its original container in a secure fashion under lock and key in a location designated by the school principal.

(2) There shall be no liability for civil damages as a result of the administration of the medication when the person administering the medication acts as an ordinarily reasonably prudent person would have acted under the same or similar circumstances.

(3) Nonmedical district school board personnel shall not be allowed to perform invasive medical services that require special medical knowledge, nursing judgment, and nursing assessment, including, but not limited to:

(a) Sterile catheterization.

(b) Nasogastric tube feeding.

(c) Cleaning and maintaining a tracheostomy and deep suctioning of a tracheostomy.

(4) Nonmedical assistive personnel shall be allowed to perform health-related services upon successful completion of child-specific training by a registered nurse or advanced registered nurse practitioner licensed under chapter 464, a physician licensed pursuant to chapter 458 or chapter 459, or a physician assistant licensed pursuant to chapter 458 or chapter 459. All procedures shall be monitored periodically by a nurse, advanced registered nurse practitioner, physician assistant, or physician, including, but not limited to:

(a) Intermittent clean catheterization.

(b) Gastrostomy tube feeding.

(c) Monitoring blood glucose.

(d) Administering emergency injectable medication.

(5) For all other invasive medical services not listed in this subsection, a registered nurse or advanced registered nurse practitioner licensed under chapter 464, a physician licensed pursuant to chapter 458 or chapter 459, or a physician assistant licensed pursuant to chapter 458 or chapter 459 shall determine if nonmedical district school board personnel shall be allowed to perform such service.

(6) Each district school board shall establish emergency procedures in accordance with s. 381.0056(4) for life-threatening emergencies.

(7) District school board personnel shall not refer students to or offer students at school facilities contraceptive services without the consent of a parent or legal guardian. To the extent that this subsection conflicts with any provision of chapter 381, the provisions of chapter 381 control.

History.—s. 274, ch. 2002-387; s. 120, ch. 2013-15.



1006.0625 - Administration of psychotropic medication; prohibition; conditions.

1006.0625 Administration of psychotropic medication; prohibition; conditions.—

(1) As used in this section, the term “psychotropic medication” means a prescription medication that is used for the treatment of mental disorders and includes, without limitation, antihypnotics, antipsychotics, antidepressants, anxiety agents, sedatives, psychomotor stimulants, and mood stabilizers.

(2) A public school may not deny any student access to programs or services because the parent of the student has refused to place the student on psychotropic medication.

(3) A public school teacher and school district personnel may share school-based observations of a student’s academic, functional, and behavioral performance with the student’s parent and offer program options and other assistance that is available to the parent and the student based on the observations. However, a public school teacher and school district personnel may not compel or attempt to compel any specific actions by the parent or require that a student take medication. A parent may refuse psychological screening of the student.

Any medical decision made to address a student’s needs is a matter between the student, the student’s parent, and a competent health care professional chosen by the parent.

History.—s. 6, ch. 2005-65.



1006.063 - Eye-protective devices required in certain laboratory courses.

1006.063 Eye-protective devices required in certain laboratory courses.—

(1) Eye-protective devices shall be worn by students, teachers, and visitors in courses including, but not limited to, chemistry, physics, or chemical-physical laboratories, at any time at which the individual is engaged in or observing an activity or the use of hazardous substances likely to cause injury to the eyes. Activity or the use of hazardous substances likely to cause injury to the eye includes:

(a) Heat treatment; tempering or kiln firing of any metal or other materials;

(b) Working with caustic or explosive materials; or

(c) Working with hot liquids or solids, including chemicals which are flammable, caustic, toxic, or irritating.

(2) District school boards shall furnish plano safety glasses or devices for students, may provide such glasses to teachers, and shall furnish such equipment for all visitors to such classrooms or laboratories, or may purchase such plano safety glasses or devices in large quantities and sell them at cost to students and teachers, but shall not purchase, furnish, or dispense prescription glasses or lenses.

History.—s. 275, ch. 2002-387.






Subpart C - Student Disciplineand School Safety

1006.07 - District school board duties relating to student discipline and school safety.

1006.07 District school board duties relating to student discipline and school safety.—The district school board shall provide for the proper accounting for all students, for the attendance and control of students at school, and for proper attention to health, safety, and other matters relating to the welfare of students, including:

(1) CONTROL OF STUDENTS.—

(a) Adopt rules for the control, discipline, in-school suspension, suspension, and expulsion of students and decide all cases recommended for expulsion. Suspension hearings are exempted from the provisions of chapter 120. Expulsion hearings shall be governed by ss. 120.569 and 120.57(2) and are exempt from s. 286.011. However, the student’s parent must be given notice of the provisions of s. 286.011 and may elect to have the hearing held in compliance with that section. The district school board may prohibit the use of corporal punishment, if the district school board adopts or has adopted a written program of alternative control or discipline.

(b) Require each student at the time of initial registration for school in the school district to note previous school expulsions, arrests resulting in a charge, and juvenile justice actions the student has had, and have the authority as the district school board of a receiving school district to honor the final order of expulsion or dismissal of a student by any in-state or out-of-state public district school board or private school, or lab school, for an act which would have been grounds for expulsion according to the receiving district school board’s code of student conduct, in accordance with the following procedures:

1. A final order of expulsion shall be recorded in the records of the receiving school district.

2. The expelled student applying for admission to the receiving school district shall be advised of the final order of expulsion.

3. The district school superintendent of the receiving school district may recommend to the district school board that the final order of expulsion be waived and the student be admitted to the school district, or that the final order of expulsion be honored and the student not be admitted to the school district. If the student is admitted by the district school board, with or without the recommendation of the district school superintendent, the student may be placed in an appropriate educational program at the direction of the district school board.

(2) CODE OF STUDENT CONDUCT.—Adopt a code of student conduct for elementary schools and a code of student conduct for middle and high schools and distribute the appropriate code to all teachers, school personnel, students, and parents, at the beginning of every school year. Each code shall be organized and written in language that is understandable to students and parents and shall be discussed at the beginning of every school year in student classes, school advisory council meetings, and parent and teacher association or organization meetings. Each code shall be based on the rules governing student conduct and discipline adopted by the district school board and shall be made available in the student handbook or similar publication. Each code shall include, but is not limited to:

(a) Consistent policies and specific grounds for disciplinary action, including in-school suspension, out-of-school suspension, expulsion, and any disciplinary action that may be imposed for the possession or use of alcohol on school property or while attending a school function or for the illegal use, sale, or possession of controlled substances as defined in chapter 893.

(b) Procedures to be followed for acts requiring discipline, including corporal punishment.

(c) An explanation of the responsibilities and rights of students with regard to attendance, respect for persons and property, knowledge and observation of rules of conduct, the right to learn, free speech and student publications, assembly, privacy, and participation in school programs and activities.

(d)1. An explanation of the responsibilities of each student with regard to appropriate dress, respect for self and others, and the role that appropriate dress and respect for self and others has on an orderly learning environment. Each district school board shall adopt a dress code policy that prohibits a student, while on the grounds of a public school during the regular school day, from wearing clothing that exposes underwear or body parts in an indecent or vulgar manner or that disrupts the orderly learning environment.

2. Any student who violates the dress policy described in subparagraph 1. is subject to the following disciplinary actions:

a. For a first offense, a student shall be given a verbal warning and the school principal shall call the student’s parent or guardian.

b. For a second offense, the student is ineligible to participate in any extracurricular activity for a period of time not to exceed 5 days and the school principal shall meet with the student’s parent or guardian.

c. For a third or subsequent offense, a student shall receive an in-school suspension pursuant to s. 1003.01(5) for a period not to exceed 3 days, the student is ineligible to participate in any extracurricular activity for a period not to exceed 30 days, and the school principal shall call the student’s parent or guardian and send the parent or guardian a written letter regarding the student’s in-school suspension and ineligibility to participate in extracurricular activities.

(e) Notice that illegal use, possession, or sale of controlled substances, as defined in chapter 893, by any student while the student is upon school property or in attendance at a school function is grounds for disciplinary action by the school and may also result in criminal penalties being imposed.

(f) Notice that use of a wireless communications device includes the possibility of the imposition of disciplinary action by the school or criminal penalties if the device is used in a criminal act. A student may possess a wireless communications device while the student is on school property or in attendance at a school function. Each district school board shall adopt rules governing the use of a wireless communications device by a student while the student is on school property or in attendance at a school function.

(g) Notice that the possession of a firearm or weapon as defined in chapter 790 by any student while the student is on school property or in attendance at a school function is grounds for disciplinary action and may also result in criminal prosecution. Simulating a firearm or weapon while playing or wearing clothing or accessories that depict a firearm or weapon or express an opinion regarding a right guaranteed by the Second Amendment to the United States Constitution is not grounds for disciplinary action or referral to the criminal justice or juvenile justice system under this section or s. 1006.13. Simulating a firearm or weapon while playing includes, but is not limited to:

1. Brandishing a partially consumed pastry or other food item to simulate a firearm or weapon.

2. Possessing a toy firearm or weapon that is 2 inches or less in overall length.

3. Possessing a toy firearm or weapon made of plastic snap-together building blocks.

4. Using a finger or hand to simulate a firearm or weapon.

5. Vocalizing an imaginary firearm or weapon.

6. Drawing a picture, or possessing an image, of a firearm or weapon.

7. Using a pencil, pen, or other writing or drawing utensil to simulate a firearm or weapon.

However, a student may be subject to disciplinary action if simulating a firearm or weapon while playing substantially disrupts student learning, causes bodily harm to another person, or places another person in reasonable fear of bodily harm. The severity of consequences imposed upon a student, including referral to the criminal justice or juvenile justice system, must be proportionate to the severity of the infraction and consistent with district school board policies for similar infractions. If a student is disciplined for such conduct, the school principal or his or her designee must call the student’s parent. Disciplinary action resulting from a student’s clothing or accessories shall be determined pursuant to paragraph (d) unless the wearing of the clothing or accessory causes a substantial disruption to student learning, in which case the infraction may be addressed in a manner that is consistent with district school board policies for similar infractions. This paragraph does not prohibit a public school from adopting a school uniform policy.

(h) Notice that violence against any district school board personnel by a student is grounds for in-school suspension, out-of-school suspension, expulsion, or imposition of other disciplinary action by the school and may also result in criminal penalties being imposed.

(i) Notice that violation of district school board transportation policies, including disruptive behavior on a school bus or at a school bus stop, by a student is grounds for suspension of the student’s privilege of riding on a school bus and may be grounds for disciplinary action by the school and may also result in criminal penalties being imposed.

(j) Notice that violation of the district school board’s sexual harassment policy by a student is grounds for in-school suspension, out-of-school suspension, expulsion, or imposition of other disciplinary action by the school and may also result in criminal penalties being imposed.

(k) Policies to be followed for the assignment of violent or disruptive students to an alternative educational program.

(l) Notice that any student who is determined to have brought a firearm or weapon, as defined in chapter 790, to school, to any school function, or onto any school-sponsored transportation, or to have possessed a firearm at school, will be expelled, with or without continuing educational services, from the student’s regular school for a period of not less than 1 full year and referred to the criminal justice or juvenile justice system. District school boards may assign the student to a disciplinary program or second chance school for the purpose of continuing educational services during the period of expulsion. District school superintendents may consider the 1-year expulsion requirement on a case-by-case basis and request the district school board to modify the requirement by assigning the student to a disciplinary program or second chance school if the request for modification is in writing and it is determined to be in the best interest of the student and the school system.

(m) Notice that any student who is determined to have made a threat or false report, as defined by ss. 790.162 and 790.163, respectively, involving school or school personnel’s property, school transportation, or a school-sponsored activity will be expelled, with or without continuing educational services, from the student’s regular school for a period of not less than 1 full year and referred for criminal prosecution. District school boards may assign the student to a disciplinary program or second chance school for the purpose of continuing educational services during the period of expulsion. District school superintendents may consider the 1-year expulsion requirement on a case-by-case basis and request the district school board to modify the requirement by assigning the student to a disciplinary program or second chance school if it is determined to be in the best interest of the student and the school system.

(3) STUDENT CRIME WATCH PROGRAM.—By resolution of the district school board, implement a student crime watch program to promote responsibility among students and to assist in the control of criminal behavior within the schools.

(4) EMERGENCY DRILLS; EMERGENCY PROCEDURES.—

(a) Formulate and prescribe policies and procedures for emergency drills and for actual emergencies, including, but not limited to, fires, natural disasters, and bomb threats, for all the public schools of the district which comprise grades K-12. District school board policies shall include commonly used alarm system responses for specific types of emergencies and verification by each school that drills have been provided as required by law and fire protection codes. The emergency response agency that is responsible for notifying the school district for each type of emergency must be listed in the district’s emergency response policy.

(b) Establish model emergency management and emergency preparedness procedures, including emergency notification procedures pursuant to paragraph (a), for the following life-threatening emergencies:

1. Weapon-use and hostage situations.

2. Hazardous materials or toxic chemical spills.

3. Weather emergencies, including hurricanes, tornadoes, and severe storms.

4. Exposure as a result of a manmade emergency.

(5) EDUCATIONAL SERVICES IN DETENTION FACILITIES.—Offer educational services to minors who have not graduated from high school and eligible students with disabilities under the age of 22 who have not graduated with a standard diploma or its equivalent who are detained in a county or municipal detention facility as defined in s. 951.23. These educational services shall be based upon the estimated length of time the student will be in the facility and the student’s current level of functioning. District school superintendents or their designees shall be notified by the county sheriff or chief correctional officer, or his or her designee, upon the assignment of a student under the age of 21 to the facility. A cooperative agreement with the district school board and applicable law enforcement units shall be developed to address the notification requirement and the provision of educational services to these students.

(6) SAFETY AND SECURITY BEST PRACTICES.—Use the Safety and Security Best Practices developed by the Office of Program Policy Analysis and Government Accountability to conduct a self-assessment of the school districts’ current safety and security practices. Based on these self-assessment findings, the district school superintendent shall provide recommendations to the district school board which identify strategies and activities that the district school board should implement in order to improve school safety and security. Annually each district school board must receive the self-assessment results at a publicly noticed district school board meeting to provide the public an opportunity to hear the district school board members discuss and take action on the report findings. Each district school superintendent shall report the self-assessment results and school board action to the commissioner within 30 days after the district school board meeting.

History.—s. 277, ch. 2002-387; s. 1, ch. 2004-272; s. 2, ch. 2010-204; s. 11, ch. 2011-51; s. 1, ch. 2011-103; s. 1, ch. 2013-63; s. 1, ch. 2014-219; s. 5, ch. 2016-156.



1006.08 - District school superintendent duties relating to student discipline and school safety.

1006.08 District school superintendent duties relating to student discipline and school safety.—

(1) The district school superintendent shall recommend plans to the district school board for the proper accounting for all students of school age, for the attendance and control of students at school, and for the proper attention to health, safety, and other matters which will best promote the welfare of students. Each district school superintendent shall fully support the authority of his or her principals, teachers, and school bus drivers to remove disobedient, disrespectful, violent, abusive, uncontrollable, or disruptive students from the classroom and the school bus and, when appropriate and available, to place such students in an alternative educational setting. When the district school superintendent makes a recommendation for expulsion to the district school board, he or she shall give written notice to the student and the student’s parent of the recommendation, setting forth the charges against the student and advising the student and his or her parent of the student’s right to due process as prescribed by ss. 120.569 and 120.57(2). When district school board action on a recommendation for the expulsion of a student is pending, the district school superintendent may extend the suspension assigned by the principal beyond 10 school days if such suspension period expires before the next regular or special meeting of the district school board.

(2) Notwithstanding the provisions of s. 985.04(7) or any other provision of law to the contrary, the court shall, within 48 hours of the finding, notify the appropriate district school superintendent of the name and address of any student found to have committed a delinquent act, or who has had adjudication of a delinquent act withheld which, if committed by an adult, would be a felony, or the name and address of any student found guilty of a felony. Notification shall include the specific delinquent act found to have been committed or for which adjudication was withheld, or the specific felony for which the student was found guilty.

(3) Except to the extent necessary to protect the health, safety, and welfare of other students, the information obtained by the district school superintendent pursuant to this section may be released only to appropriate school personnel or as otherwise provided by law.

History.—s. 278, ch. 2002-387; s. 38, ch. 2003-391; s. 128, ch. 2006-120.



1006.09 - Duties of school principal relating to student discipline and school safety.

1006.09 Duties of school principal relating to student discipline and school safety.—

(1)(a) Subject to law and to the rules of the State Board of Education and the district school board, the principal in charge of the school or the principal’s designee shall develop policies for delegating to any teacher or other member of the instructional staff or to any bus driver transporting students of the school responsibility for the control and direction of students. Each school principal shall fully support the authority of his or her teachers and school bus drivers to remove disobedient, disrespectful, violent, abusive, uncontrollable, or disruptive students from the classroom and the school bus and, when appropriate and available, place such students in an alternative educational setting. The principal or the principal’s designee must give full consideration to the recommendation for discipline made by a teacher, other member of the instructional staff, or a bus driver when making a decision regarding student referral for discipline.

(b) The principal or the principal’s designee may suspend a student only in accordance with the rules of the district school board. The principal or the principal’s designee shall make a good faith effort to immediately inform a student’s parent by telephone of a student’s suspension and the reasons for the suspension. Each suspension and the reasons for the suspension shall be reported in writing within 24 hours to the student’s parent by United States mail. Each suspension and the reasons for the suspension shall also be reported in writing within 24 hours to the district school superintendent. A good faith effort shall be made by the principal or the principal’s designee to employ parental assistance or other alternative measures prior to suspension, except in the case of emergency or disruptive conditions which require immediate suspension or in the case of a serious breach of conduct as defined by rules of the district school board. Such rules shall require oral and written notice to the student of the charges and an explanation of the evidence against him or her prior to the suspension. Each student shall be given an opportunity to present his or her side of the story. No student shall be suspended for unexcused tardiness, lateness, absence, or truancy. The principal or the principal’s designee may suspend any student transported to or from school at public expense from the privilege of riding on a school bus for violation of district school board transportation policies, which shall include a policy regarding behavior at school bus stops, and the principal or the principal’s designee shall give notice in writing to the student’s parent and to the district school superintendent within 24 hours. School personnel shall not be held legally responsible for suspensions of students made in good faith.

(c) The principal or the principal’s designee may recommend to the district school superintendent the expulsion of any student who has committed a serious breach of conduct, including, but not limited to, willful disobedience, open defiance of authority of a member of his or her staff, violence against persons or property, or any other act which substantially disrupts the orderly conduct of the school. A recommendation of expulsion or assignment to a second chance school may also be made for any student found to have intentionally made false accusations that jeopardize the professional reputation, employment, or professional certification of a teacher or other member of the school staff, according to the district school board code of student conduct. Any recommendation of expulsion shall include a detailed report by the principal or the principal’s designated representative on the alternative measures taken prior to the recommendation of expulsion.

(2) Suspension proceedings, pursuant to rules of the State Board of Education, may be initiated against any enrolled student who is formally charged with a felony, or with a delinquent act which would be a felony if committed by an adult, by a proper prosecuting attorney for an incident which allegedly occurred on property other than public school property, if that incident is shown, in an administrative hearing with notice provided to the parents of the student by the principal of the school pursuant to rules adopted by the State Board of Education and to rules developed pursuant to s. 1001.54, to have an adverse impact on the educational program, discipline, or welfare in the school in which the student is enrolled. Any student who is suspended as the result of such proceedings may be suspended from all classes of instruction on public school grounds during regular classroom hours for a period of time, which may exceed 10 days, as determined by the district school superintendent. The suspension shall not affect the delivery of educational services to the student, and the student shall be immediately enrolled in a daytime alternative education program, or an evening alternative education program, where appropriate. If the court determines that the student did commit the felony or delinquent act which would have been a felony if committed by an adult, the district school board may expel the student, provided that expulsion under this subsection shall not affect the delivery of educational services to the student in any residential, nonresidential, alternative, daytime, or evening program outside of the regular school setting. Any student who is subject to discipline or expulsion for unlawful possession or use of any substance controlled under chapter 893 may be entitled to a waiver of the discipline or expulsion:

(a) If the student divulges information leading to the arrest and conviction of the person who supplied the controlled substance to him or her, or if the student voluntarily discloses his or her unlawful possession of the controlled substance prior to his or her arrest. Any information divulged which leads to arrest and conviction is not admissible in evidence in a subsequent criminal trial against the student divulging the information.

(b) If the student commits himself or herself, or is referred by the court in lieu of sentence, to a state-licensed drug abuse program and successfully completes the program.

(3) A student may be disciplined or expelled for unlawful possession or use of any substance controlled under chapter 893 upon the third violation of this provision.

(4) When a student has been the victim of a violent crime perpetrated by another student who attends the same school, the school principal shall make full and effective use of the provisions of subsection (2) and s. 1006.13(6). A school principal who fails to comply with this subsection shall be ineligible for any portion of the performance pay or the differentiated pay under s. 1012.22. However, if any party responsible for notification fails to properly notify the school, the school principal shall be eligible for the performance pay or differentiated pay.

(5) Any recommendation for the suspension or expulsion of a student with a disability must be made in accordance with rules adopted by the State Board of Education.

(6) Each school principal must ensure that standardized forms prescribed by rule of the State Board of Education are used to report data concerning school safety and discipline to the department. The school principal must develop a plan to verify the accuracy of reported incidents.

(7) The State Board of Education shall adopt by rule a standardized form to be used by each school principal to report data concerning school safety and discipline.

(8) The school principal shall require all school personnel to report to the principal or principal’s designee any suspected unlawful use, possession, or sale by a student of any controlled substance, as defined in s. 893.02; any counterfeit controlled substance, as defined in s. 831.31; any alcoholic beverage, as defined in s. 561.01(4); or model glue. School personnel are exempt from civil liability when reporting in good faith to the proper school authority such suspected unlawful use, possession, or sale by a student. Only a principal or principal’s designee is authorized to contact a parent or legal guardian of a student regarding this situation. Reports made and verified under this subsection shall be forwarded to an appropriate agency. The principal or principal’s designee shall timely notify the student’s parent that a verified report made under this subsection with respect to the student has been made and forwarded.

(9) A school principal or a school employee designated by the principal, if she or he has reasonable suspicion that a prohibited or illegally possessed substance or object is contained within a student’s locker or other storage area, may search the locker or storage area. The district school board shall require and each school principal shall cause to be posted in each public K-12 school, in a place readily seen by students, a notice stating that a student’s locker or other storage area is subject to search, upon reasonable suspicion, for prohibited or illegally possessed substances or objects. This subsection does not prohibit the use of metal detectors or specially trained animals in the course of a search for illegally possessed substances or objects.

History.—s. 279, ch. 2002-387; s. 39, ch. 2003-391; s. 36, ch. 2006-74; s. 2, ch. 2009-53; s. 8, ch. 2011-1; s. 21, ch. 2013-35; s. 35, ch. 2016-145.



1006.10 - Authority of school bus drivers and district school boards relating to student discipline and student safety on school buses.

1006.10 Authority of school bus drivers and district school boards relating to student discipline and student safety on school buses.—

(1) The school bus driver shall require order and good behavior by all students being transported on school buses.

(2) The district school board shall require a system of progressive discipline of transported students for actions which are prohibited by the code of student conduct. Disciplinary actions, including suspension of students from riding on district school board owned or contracted school buses, shall be subject to district school board policies and procedures and may be imposed by the principal or the principal’s designee. The principal or the principal’s designee may delegate any disciplinary authority to school bus drivers except for suspension of students from riding the bus.

(3) The school bus driver shall control students during the time students are on the school bus, but shall not have such authority when students are waiting at the school bus stop or when students are en route to or from the school bus stop except when the bus is present at the bus stop.

(4) If an emergency should develop due to the conduct of students on the bus, the school bus driver may take such steps as are immediately necessary to protect the students on the bus.

(5) School bus drivers shall not be required to operate a bus under conditions in which one or more students pose a clear and present danger to the safety of the driver or other students, or the safety of the bus while in operation. The district school board shall have measures in place designed to protect the school bus driver from threats or physical injury from students.

(6) District school boards may use transportation, school safety, or FEFP funds to provide added security for buses transporting disruptive or delinquent students to and from school or other educational activities.

(7) In the case of a student having engaged in violent or blatantly unsafe actions while riding the school bus, the district school board shall take corrective measures to ensure, to the extent feasible, that such actions are not repeated prior to reassigning the student to the bus.

History.—s. 280, ch. 2002-387.



1006.11 - Standards for use of reasonable force.

1006.11 Standards for use of reasonable force.—

(1) The State Board of Education shall adopt standards for the use of reasonable force by district school board personnel to maintain a safe and orderly learning environment. Such standards shall be distributed to each school in the state and shall provide guidance to district school board personnel in receiving the limitations on liability specified in subsection (2).

(2) Except in the case of excessive force or cruel and unusual punishment, a teacher or other member of the instructional staff, a principal or the principal’s designated representative, or a school bus driver shall not be civilly or criminally liable for any action carried out in conformity with the State Board of Education and district school board rules regarding the control, discipline, suspension, and expulsion of students, including, but not limited to, any exercise of authority under s. 1003.32 or s. 1006.09.

History.—s. 281, ch. 2002-387.



1006.12 - School resource officers and school safety officers.

1006.12 School resource officers and school safety officers.—

(1) District school boards may establish school resource officer programs, through a cooperative agreement with law enforcement agencies or in accordance with subsection (2).

(a) School resource officers shall be certified law enforcement officers, as defined in s. 943.10(1), who are employed by a law enforcement agency as defined in s. 943.10(4). The powers and duties of a law enforcement officer shall continue throughout the employee’s tenure as a school resource officer.

(b) School resource officers shall abide by district school board policies and shall consult with and coordinate activities through the school principal, but shall be responsible to the law enforcement agency in all matters relating to employment, subject to agreements between a district school board and a law enforcement agency. Activities conducted by the school resource officer which are part of the regular instructional program of the school shall be under the direction of the school principal.

(2)(a) School safety officers shall be law enforcement officers, as defined in s. 943.10(1), certified under the provisions of chapter 943 and employed by either a law enforcement agency or by the district school board. If the officer is employed by the district school board, the district school board is the employing agency for purposes of chapter 943, and must comply with the provisions of that chapter.

(b) A district school board may commission one or more school safety officers for the protection and safety of school personnel, property, and students within the school district. The district school superintendent may recommend and the district school board may appoint one or more school safety officers.

(c) A school safety officer has and shall exercise the power to make arrests for violations of law on district school board property and to arrest persons, whether on or off such property, who violate any law on such property under the same conditions that deputy sheriffs are authorized to make arrests. A school safety officer has the authority to carry weapons when performing his or her official duties.

(d) A district school board may enter into mutual aid agreements with one or more law enforcement agencies as provided in chapter 23. A school safety officer’s salary may be paid jointly by the district school board and the law enforcement agency, as mutually agreed to.

History.—s. 282, ch. 2002-387.



1006.13 - Policy of zero tolerance for crime and victimization.

1006.13 Policy of zero tolerance for crime and victimization.—

(1) It is the intent of the Legislature to promote a safe and supportive learning environment in schools, to protect students and staff from conduct that poses a serious threat to school safety, and to encourage schools to use alternatives to expulsion or referral to law enforcement agencies by addressing disruptive behavior through restitution, civil citation, teen court, neighborhood restorative justice, or similar programs. The Legislature finds that zero-tolerance policies are not intended to be rigorously applied to petty acts of misconduct and misdemeanors, including, but not limited to, minor fights or disturbances. The Legislature finds that zero-tolerance policies must apply equally to all students regardless of their economic status, race, or disability.

(2) Each district school board shall adopt a policy of zero tolerance that:

(a) Defines criteria for reporting to a law enforcement agency any act that occurs whenever or wherever students are within the jurisdiction of the district school board.

(b) Defines acts that pose a serious threat to school safety.

(c) Defines petty acts of misconduct.

(d) Minimizes the victimization of students, staff, or volunteers, including taking all steps necessary to protect the victim of any violent crime from any further victimization.

(e) Establishes a procedure that provides each student with the opportunity for a review of the disciplinary action imposed pursuant to s. 1006.07.

(3) Zero-tolerance policies must require students found to have committed one of the following offenses to be expelled, with or without continuing educational services, from the student’s regular school for a period of not less than 1 full year, and to be referred to the criminal justice or juvenile justice system.

(a) Bringing a firearm or weapon, as defined in chapter 790, to school, to any school function, or onto any school-sponsored transportation or possessing a firearm at school.

(b) Making a threat or false report, as defined by ss. 790.162 and 790.163, respectively, involving school or school personnel’s property, school transportation, or a school-sponsored activity.

District school boards may assign the student to a disciplinary program for the purpose of continuing educational services during the period of expulsion. District school superintendents may consider the 1-year expulsion requirement on a case-by-case basis and request the district school board to modify the requirement by assigning the student to a disciplinary program or second chance school if the request for modification is in writing and it is determined to be in the best interest of the student and the school system. If a student committing any of the offenses in this subsection is a student who has a disability, the district school board shall comply with applicable State Board of Education rules.

(4)(a) Each district school board shall enter into agreements with the county sheriff’s office and local police department specifying guidelines for ensuring that acts that pose a serious threat to school safety, whether committed by a student or adult, are reported to a law enforcement agency.

(b) The agreements must include the role of school resource officers, if applicable, in handling reported incidents, circumstances in which school officials may handle incidents without filing a report with a law enforcement agency, and a procedure for ensuring that school personnel properly report appropriate delinquent acts and crimes.

(c) Zero-tolerance policies do not require the reporting of petty acts of misconduct and misdemeanors to a law enforcement agency, including, but not limited to, disorderly conduct, disrupting a school function, simple assault or battery, affray, theft of less than $300, trespassing, and vandalism of less than $1,000.

(d) The school principal shall ensure that all school personnel are properly informed as to their responsibilities regarding crime reporting, that appropriate delinquent acts and crimes are properly reported, and that actions taken in cases with special circumstances are properly taken and documented.

(5) Notwithstanding any other provision of law, each district school board shall adopt rules providing that any student found to have committed any offense in s. 784.081(1), (2), or (3) shall be expelled or placed in an alternative school setting or other program, as appropriate. Upon being charged with the offense, the student shall be removed from the classroom immediately and placed in an alternative school setting pending disposition.

(6)(a) Notwithstanding any provision of law prohibiting the disclosure of the identity of a minor, whenever any student who is attending a public school is adjudicated guilty of or delinquent for, or is found to have committed, regardless of whether adjudication is withheld, or pleads guilty or nolo contendere to, a felony violation of:

1. Chapter 782, relating to homicide;

2. Chapter 784, relating to assault, battery, and culpable negligence;

3. Chapter 787, relating to kidnapping, false imprisonment, luring or enticing a child, and custody offenses;

4. Chapter 794, relating to sexual battery;

5. Chapter 800, relating to lewdness and indecent exposure;

6. Chapter 827, relating to abuse of children;

7. Section 812.13, relating to robbery;

8. Section 812.131, relating to robbery by sudden snatching;

9. Section 812.133, relating to carjacking; or

10. Section 812.135, relating to home-invasion robbery,

and, before or at the time of such adjudication, withholding of adjudication, or plea, the offender was attending a school attended by the victim or a sibling of the victim of the offense, the Department of Juvenile Justice shall notify the appropriate district school board of the adjudication or plea, the requirements in this paragraph, and whether the offender is prohibited from attending that school or riding on a school bus whenever the victim or a sibling of the victim is attending the same school or riding on the same school bus, except as provided pursuant to a written disposition order under s. 985.455(2). Upon receipt of such notice, the district school board shall take appropriate action to effectuate the provisions in paragraph (b).

(b) Each district school board shall adopt a cooperative agreement with the Department of Juvenile Justice which establishes guidelines for ensuring that any no contact order entered by a court is reported and enforced and that all of the necessary steps are taken to protect the victim of the offense. Any offender described in paragraph (a), who is not exempted as provided in paragraph (a), may not attend any school attended by the victim or a sibling of the victim of the offense or ride on a school bus on which the victim or a sibling of the victim is riding. The offender shall be permitted by the district school board to attend another school within the district in which the offender resides, only if the other school is not attended by the victim or sibling of the victim of the offense; or the offender may be permitted by another district school board to attend a school in that district if the offender is unable to attend any school in the district in which the offender resides.

(c) If the offender is unable to attend any other school in the district in which the offender resides and is prohibited from attending a school in another school district, the district school board in the school district in which the offender resides shall take every reasonable precaution to keep the offender separated from the victim while on school grounds or on school transportation. The steps to be taken by a district school board to keep the offender separated from the victim must include, but are not limited to, in-school suspension of the offender and the scheduling of classes, lunch, or other school activities of the victim and the offender so as not to coincide.

(d) The offender, or the parents of the offender if the offender is a juvenile, shall arrange and pay for transportation associated with or required by the offender’s attending another school or that would be required as a consequence of the prohibition against riding on a school bus on which the victim or a sibling of the victim is riding. However, the offender or the parents of the offender may not be charged for existing modes of transportation that can be used by the offender at no additional cost to the district school board.

(7) Any disciplinary or prosecutorial action taken against a student who violates a zero-tolerance policy must be based on the particular circumstances of the student’s misconduct.

(8) School districts are encouraged to use alternatives to expulsion or referral to law enforcement agencies unless the use of such alternatives will pose a threat to school safety.

History.—s. 283, ch. 2002-387; s. 129, ch. 2006-120; s. 3, ch. 2009-53; s. 6, ch. 2016-156.



1006.135 - Hazing prohibited at schools with any of grades 6-12.

1006.135 Hazing prohibited at schools with any of grades 6-12.—

(1) DEFINITION.—As used in this section, “hazing” means any action or situation that endangers the mental or physical health or safety of a student at a school with any of grades 6 through 12 for purposes including, but not limited to, initiation or admission into or affiliation with any organization operating under the sanction of a school with any of grades 6 through 12. “Hazing” includes, but is not limited to:

(a) Pressuring, coercing, or forcing a student into:

1. Violating state or federal law;

2. Consuming any food, liquor, drug, or other substance; or

3. Participating in physical activity that could adversely affect the health or safety of the student.

(b) Any brutality of a physical nature, such as whipping, beating, branding, or exposure to the elements.

Hazing does not include customary athletic events or other similar contests or competitions or any activity or conduct that furthers a legal and legitimate objective.

(2) SCHOOL DISTRICT POLICY.—Each school district shall adopt in rule a policy that prohibits hazing and establishes consequences for a student who commits an act of hazing. The policy must include:

(a) A definition of hazing, which must include the definition provided in this section.

(b) A procedure for reporting an alleged act of hazing, including provisions that permit a person to anonymously report such an act. However, disciplinary action may not be based solely on an anonymous report.

(c) A requirement that a school with any of grades 9 through 12 report an alleged act of hazing to a local law enforcement agency if the alleged act meets the criteria established under subsection (3).

(d) A provision for referral of victims and perpetrators of hazing to a certified school counselor.

(e) A requirement that each incident of hazing be reported in the school’s safety and discipline report required under s. 1006.09(6). The report must include the number of hazing incidents reported, the number of incidents referred to a local law enforcement agency, the number of incidents that result in disciplinary action taken by the school, and the number of incidents that do not result in either referral to a local law enforcement agency or disciplinary action taken by the school.

(3) CRIMINAL PENALTIES.—This subsection applies only to students in any of grades 9 through 12.

(a)1. A person who commits an act of hazing upon another person who is a member of or an applicant to any type of student organization commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083, if the person knew or should have known the act would result in serious bodily injury or death of such other person and the act results in serious bodily injury or death of such other person.

2. A person who commits an act of hazing upon another person who is a member of or an applicant to any type of student organization commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083, if the person knew or should have known the act would create a potential risk of physical injury or death to such other person and the act creates a potential risk of physical injury or death to such other person.

(b) As a condition of any sentence imposed pursuant to paragraph (a), the court:

1. Shall order the defendant to attend and complete a 4-hour hazing education course and may also impose a condition of drug or alcohol probation.

2. May require the defendant to make a public apology to the students and victims at the school.

3. May require the defendant to participate in a school-sponsored antihazing campaign to raise awareness of what constitutes hazing and the penalties for hazing.

(c) It is not a defense to a charge of hazing that:

1. Consent of the victim had been obtained;

2. The conduct or activity that resulted in the death or injury of a person was not part of an official organizational event or was not otherwise sanctioned or approved by the organization; or

3. The conduct or activity that resulted in death or injury of the person was not done as a condition of membership to an organization.

(4) CONSTRUCTION.—This section shall not be construed to preclude prosecution for a more general offense resulting from the same criminal transaction or episode.

History.—s. 2, ch. 2005-146; s. 9, ch. 2014-184.



1006.14 - Secret societies prohibited in public K-12 schools.

1006.14 Secret societies prohibited in public K-12 schools.—

(1) It is unlawful for any person, group, or organization to organize or establish a fraternity, sorority, or other secret society whose membership is comprised in whole or in part of students enrolled in any public K-12 school or to go upon any public K-12 school premises for the purpose of soliciting any students to join such an organization.

(2) A secret society shall be interpreted to be a fraternity, sorority, or other organization whose active membership is comprised wholly or partly of students enrolled in public K-12 schools and which perpetuates itself wholly or partly by taking in additional members from the students enrolled in public K-12 schools on the basis of the decision of its membership rather than on the right of any student who is qualified by the rules of the school to be a member of and take part in any class or group exercise designated and classified according to gender, subjects included in the course of study, or program of school activities fostered and promoted by the district school board and district school superintendent or by school principals.

(3) This section shall not be construed to prevent the establishment of an organization fostered and promoted by school authorities, or approved and accepted by school authorities, and whose membership is selected on the basis of good character, good scholarship, leadership ability, and achievement. Full information regarding the charter, principles, purposes, and conduct of any such accepted organization shall be made available to all students and instructional personnel of the school.

(4) This section shall not be construed to relate to any junior organization or society sponsored by the Police Athletic League, Knights of Pythias, Oddfellows, Moose, Woodmen of the World, Knights of Columbus, Elks, Masons, B’nai B’rith, Young Men’s and Young Women’s Hebrew Associations, Young Men’s and Young Women’s Christian Associations, Kiwanis, Rotary, Optimist, Civitan, Exchange Clubs, Florida Federation of Garden Clubs, and Florida Federation of Women’s Clubs.

(5) It is unlawful for any student enrolled in any public K-12 school to be a member of, to join or to become a member of or to pledge himself or herself to become a member of any secret fraternity, sorority, or group wholly or partly formed from the membership of students attending public K-12 schools or to take part in the organization or formation of any such fraternity, sorority, or secret society; provided that this does not prevent any student from belonging to any organization fostered and promoted by the school authorities, or approved and accepted by the school authorities and whose membership is selected on the basis of good character, good scholarship, leadership ability, and achievement.

(6) The district school board may enforce the provisions of this section and prescribe and enforce such rules as are necessary. District school boards shall enforce the provisions of this section by suspending or, if necessary, expelling any student in any public K-12 school who violates this section.

History.—s. 284, ch. 2002-387; s. 46, ch. 2004-41.



1006.145 - Disturbing school functions; penalty.

1006.145 Disturbing school functions; penalty.—Any person not subject to the rules of a school who creates a disturbance on the property or grounds of any school, who commits any act that interrupts the orderly conduct of a school or any activity thereof commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 286, ch. 2002-387.



1006.147 - Bullying and harassment prohibited.

1006.147 Bullying and harassment prohibited.—

(1) This section may be cited as the “Jeffrey Johnston Stand Up for All Students Act.”

(2) Bullying or harassment of any student or employee of a public K-12 educational institution is prohibited:

(a) During any education program or activity conducted by a public K-12 educational institution;

(b) During any school-related or school-sponsored program or activity or on a school bus of a public K-12 educational institution;

(c) Through the use of data or computer software that is accessed through a computer, computer system, or computer network within the scope of a public K-12 educational institution; or

(d) Through the use of data or computer software that is accessed at a nonschool-related location, activity, function, or program or through the use of technology or an electronic device that is not owned, leased, or used by a school district or school, if the bullying substantially interferes with or limits the victim’s ability to participate in or benefit from the services, activities, or opportunities offered by a school or substantially disrupts the education process or orderly operation of a school. This paragraph does not require a school to staff or monitor any nonschool-related activity, function, or program.

(3) For purposes of this section:

(a) “Bullying” includes cyberbullying and means systematically and chronically inflicting physical hurt or psychological distress on one or more students and may involve:

1. Teasing;

2. Social exclusion;

3. Threat;

4. Intimidation;

5. Stalking;

6. Physical violence;

7. Theft;

8. Sexual, religious, or racial harassment;

9. Public or private humiliation; or

10. Destruction of property.

(b) “Cyberbullying” means bullying through the use of technology or any electronic communication, which includes, but is not limited to, any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic system, photoelectronic system, or photooptical system, including, but not limited to, electronic mail, Internet communications, instant messages, or facsimile communications. Cyberbullying includes the creation of a webpage or weblog in which the creator assumes the identity of another person, or the knowing impersonation of another person as the author of posted content or messages, if the creation or impersonation creates any of the conditions enumerated in the definition of bullying. Cyberbullying also includes the distribution by electronic means of a communication to more than one person or the posting of material on an electronic medium that may be accessed by one or more persons, if the distribution or posting creates any of the conditions enumerated in the definition of bullying.

(c) “Harassment” means any threatening, insulting, or dehumanizing gesture, use of data or computer software, or written, verbal, or physical conduct directed against a student or school employee that:

1. Places a student or school employee in reasonable fear of harm to his or her person or damage to his or her property;

2. Has the effect of substantially interfering with a student’s educational performance, opportunities, or benefits; or

3. Has the effect of substantially disrupting the orderly operation of a school.

(d) “Within the scope of a public K-12 educational institution” means, regardless of ownership, any computer, computer system, or computer network that is physically located on school property or at a school-related or school-sponsored program or activity.

(e) Definitions in s. 815.03 and the definition in s. 784.048(1)(d) relating to stalking are applicable to this section.

(f) The definitions of “bullying” and “harassment” include:

1. Retaliation against a student or school employee by another student or school employee for asserting or alleging an act of bullying or harassment. Reporting an act of bullying or harassment that is not made in good faith is considered retaliation.

2. Perpetuation of conduct listed in paragraph (a), paragraph (b), or paragraph (c) by an individual or group with intent to demean, dehumanize, embarrass, or cause physical harm to a student or school employee by:

a. Incitement or coercion;

b. Accessing or knowingly causing or providing access to data or computer software through a computer, computer system, or computer network within the scope of the district school system; or

c. Acting in a manner that has an effect substantially similar to the effect of bullying or harassment.

(4) Each school district shall adopt and review at least every 3 years a policy prohibiting bullying and harassment of a student or employee of a public K-12 educational institution. Each school district’s policy shall be in substantial conformity with the Department of Education’s model policy. The school district bullying and harassment policy shall afford all students the same protection regardless of their status under the law. The school district may establish separate discrimination policies that include categories of students. The school district shall involve students, parents, teachers, administrators, school staff, school volunteers, community representatives, and local law enforcement agencies in the process of adopting and reviewing the policy. The school district policy must be implemented by each school principal in a manner that is ongoing throughout the school year and integrated with the school’s curriculum, bullying prevention and intervention program, discipline policies, and other violence prevention efforts. The school district policy must contain, at a minimum, the following components:

(a) A statement prohibiting bullying and harassment.

(b) A definition of bullying and a definition of harassment that include the definitions listed in this section.

(c) A description of the type of behavior expected from each student and employee of a public K-12 educational institution.

(d) The consequences for a student or employee of a public K-12 educational institution who commits an act of bullying or harassment.

(e) The consequences for a student or employee of a public K-12 educational institution who is found to have wrongfully and intentionally accused another of an act of bullying or harassment.

(f) A procedure for receiving reports of an alleged act of bullying or harassment, including provisions that permit a person to anonymously report such an act. However, this paragraph does not permit formal disciplinary action to be based solely on an anonymous report.

(g) A procedure for the prompt investigation of a report of bullying or harassment and the persons responsible for the investigation. The investigation of a reported act of bullying or harassment is deemed to be a school-related activity and begins with a report of such an act. Incidents that require a reasonable investigation when reported to appropriate school authorities shall include alleged incidents of bullying or harassment allegedly committed against a child while the child is en route to school aboard a school bus or at a school bus stop.

(h) A process to investigate whether a reported act of bullying or harassment is within the scope of the district school system and, if not, a process for referral of such an act to the appropriate jurisdiction. Computers without web-filtering software or computers with web-filtering software that is disabled shall be used when complaints of cyberbullying are investigated.

(i) A procedure for providing immediate notification to the parents of a victim of bullying or harassment and the parents of the perpetrator of an act of bullying or harassment, as well as notification to all local agencies where criminal charges may be pursued against the perpetrator.

(j) A procedure to refer victims and perpetrators of bullying or harassment for counseling.

(k) A procedure for including incidents of bullying or harassment in the school’s report of data concerning school safety and discipline required under s. 1006.09(6). The report must include each incident of bullying or harassment and the resulting consequences, including discipline and referrals. The report must include in a separate section each alleged incident of bullying or harassment that does not meet the criteria of a prohibited act under this section with recommendations regarding such incidents. The Department of Education shall aggregate information contained in the reports.

(l) A list of programs authorized by the school district that provide instruction to students, parents, teachers, school administrators, counseling staff, and school volunteers on identifying, preventing, and responding to bullying or harassment, including instruction on recognizing behaviors that lead to bullying and harassment and taking appropriate preventive action based on those observations.

(m) A procedure for regularly reporting to a victim’s parents the actions taken to protect the victim.

(n) A procedure for publicizing the policy, which must include its publication in the code of student conduct required under s. 1006.07(2) and in all employee handbooks.

(5) A school employee, school volunteer, student, or parent who promptly reports in good faith an act of bullying or harassment to the appropriate school official designated in the school district’s policy and who makes this report in compliance with the procedures set forth in the policy is immune from a cause of action for damages arising out of the reporting itself or any failure to remedy the reported incident.

(6)(a) The physical location or time of access of a computer-related incident cannot be raised as a defense in any disciplinary action initiated under this section.

(b) This section does not apply to any person who uses data or computer software that is accessed through a computer, computer system, or computer network when acting within the scope of his or her lawful employment or investigating a violation of this section in accordance with school district policy.

(7) Distribution of safe schools funds provided to a school district shall be contingent upon and payable to the school district upon the school district’s compliance with all reporting procedures contained in this section.

(8) On or before January 1 of each year, the Commissioner of Education shall report to the Governor, the President of the Senate, and the Speaker of the House of Representatives on the implementation of this section. The report shall include data collected pursuant to paragraph (4)(k).

(9) Nothing in this section shall be construed to abridge the rights of students or school employees that are protected by the First Amendment to the Constitution of the United States.

History.—s. 1, ch. 2008-123; s. 1, ch. 2013-87; s. 57, ch. 2014-39; s. 1, ch. 2016-119.



1006.148 - Dating violence and abuse prohibited.

1006.148 Dating violence and abuse prohibited.—

(1) Each district school board shall adopt and implement a dating violence and abuse policy. The policy shall:

(a) Prohibit dating violence and abuse by any student on school property, during a school-sponsored activity, or during school-sponsored transportation.

(b) Provide procedures for responding to such incidents of dating violence or abuse, including accommodations for students experiencing dating violence or abuse.

(c) Define dating violence and abuse and provide for a teen dating violence and abuse component in the health education curriculum, according to s. 1003.42(2)(n), with emphasis on prevention education.

(d) Be implemented in a manner that is integrated with a school district’s discipline policies.

(2) Each district school board shall provide training for teachers, staff, and school administrators to implement this section.

History.—s. 2, ch. 2010-217; s. 58, ch. 2014-39.






Subpart D - Student ExtracurricularActivities and Athletics

1006.15 - Student standards for participation in interscholastic and intrascholastic extracurricular student activities; regulation.

1006.15 Student standards for participation in interscholastic and intrascholastic extracurricular student activities; regulation.—

(1) This section may be cited as the “Craig Dickinson Act.”

(2) Interscholastic extracurricular student activities are an important complement to the academic curriculum. Participation in a comprehensive extracurricular and academic program contributes to student development of the social and intellectual skills necessary to become a well-rounded adult. As used in this section, the term “extracurricular” means any school-authorized or education-related activity occurring during or outside the regular instructional school day.

(3)(a) As used in this section and s. 1006.20, the term “eligible to participate” includes, but is not limited to, a student participating in tryouts, off-season conditioning, summer workouts, preseason conditioning, in-season practice, or contests. The term does not mean that a student must be placed on any specific team for interscholastic or intrascholastic extracurricular activities. To be eligible to participate in interscholastic extracurricular student activities, a student must:

1. Maintain a grade point average of 2.0 or above on a 4.0 scale, or its equivalent, in the previous semester or a cumulative grade point average of 2.0 or above on a 4.0 scale, or its equivalent, in the courses required by s. 1002.3105(5) or s. 1003.4282.

2. Execute and fulfill the requirements of an academic performance contract between the student, the district school board, the appropriate governing association, and the student’s parents, if the student’s cumulative grade point average falls below 2.0, or its equivalent, on a 4.0 scale in the courses required by s. 1002.3105(5) or s. 1003.4282. At a minimum, the contract must require that the student attend summer school, or its graded equivalent, between grades 9 and 10 or grades 10 and 11, as necessary.

3. Have a cumulative grade point average of 2.0 or above on a 4.0 scale, or its equivalent, in the courses required by s. 1002.3105(5) or s. 1003.4282 during his or her junior or senior year.

4. Maintain satisfactory conduct, including adherence to appropriate dress and other codes of student conduct policies described in s. 1006.07(2). If a student is convicted of, or is found to have committed, a felony or a delinquent act that would have been a felony if committed by an adult, regardless of whether adjudication is withheld, the student’s participation in interscholastic extracurricular activities is contingent upon established and published district school board policy.

(b) Any student who is exempt from attending a full school day based on rules adopted by the district school board for double session schools or programs, experimental schools, or schools operating under emergency conditions must maintain the grade point average required by this section and pass each class for which he or she is enrolled.

(c) An individual home education student is eligible to participate at the public school to which the student would be assigned according to district school board attendance area policies or which the student could choose to attend pursuant to s. 1002.31, or may develop an agreement to participate at a private school, in the interscholastic extracurricular activities of that school, provided the following conditions are met:

1. The home education student must meet the requirements of the home education program pursuant to s. 1002.41.

2. During the period of participation at a school, the home education student must demonstrate educational progress as required in paragraph (b) in all subjects taken in the home education program by a method of evaluation agreed upon by the parent and the school principal which may include: review of the student’s work by a certified teacher chosen by the parent; grades earned through correspondence; grades earned in courses taken at a Florida College System institution, university, or trade school; standardized test scores above the 35th percentile; or any other method designated in s. 1002.41.

3. The home education student must meet the same residency requirements as other students in the school at which he or she participates.

4. The home education student must meet the same standards of acceptance, behavior, and performance as required of other students in extracurricular activities.

5. The student must register with the school his or her intent to participate in interscholastic extracurricular activities as a representative of the school before the beginning date of the season for the activity in which he or she wishes to participate. A home education student must be able to participate in curricular activities if that is a requirement for an extracurricular activity.

6. A student who transfers from a home education program to a public school before or during the first grading period of the school year is academically eligible to participate in interscholastic extracurricular activities during the first grading period provided the student has a successful evaluation from the previous school year, pursuant to subparagraph 2.

7. Any public school or private school student who has been unable to maintain academic eligibility for participation in interscholastic extracurricular activities is ineligible to participate in such activities as a home education student until the student has successfully completed one grading period in home education pursuant to subparagraph 2. to become eligible to participate as a home education student.

(d) An individual charter school student pursuant to s. 1002.33 is eligible to participate at the public school to which the student would be assigned according to district school board attendance area policies or which the student could attend in any interscholastic extracurricular activity of that school, unless such activity is provided by the student’s charter school, if the following conditions are met:

1. The charter school student must meet the requirements of the charter school education program as determined by the charter school governing board.

2. During the period of participation at a school, the charter school student must demonstrate educational progress as required in paragraph (b).

3. The charter school student must meet the same residency requirements as other students in the school at which he or she participates.

4. The charter school student must meet the same standards of acceptance, behavior, and performance that are required of other students in extracurricular activities.

5. The charter school student must register with the school his or her intent to participate in interscholastic extracurricular activities as a representative of the school before the beginning date of the season for the activity in which he or she wishes to participate. A charter school student must be able to participate in curricular activities if that is a requirement for an extracurricular activity.

6. A student who transfers from a charter school program to a traditional public school before or during the first grading period of the school year is academically eligible to participate in interscholastic extracurricular activities during the first grading period if the student has a successful evaluation from the previous school year, pursuant to subparagraph 2.

7. Any public school or private school student who has been unable to maintain academic eligibility for participation in interscholastic extracurricular activities is ineligible to participate in such activities as a charter school student until the student has successfully completed one grading period in a charter school pursuant to subparagraph 2. to become eligible to participate as a charter school student.

(e) A student of the Florida Virtual School full-time program may participate in any interscholastic extracurricular activity at the public school to which the student would be assigned according to district school board attendance area policies or which the student could choose to attend pursuant to s. 1002.31 if the student:

1. During the period of participation in the interscholastic extracurricular activity, meets the requirements in paragraph (a).

2. Meets any additional requirements as determined by the board of trustees of the Florida Virtual School.

3. Meets the same residency requirements as other students in the school at which he or she participates.

4. Meets the same standards of acceptance, behavior, and performance that are required of other students in extracurricular activities.

5. Registers his or her intent to participate in interscholastic extracurricular activities with the school before the beginning date of the season for the activity in which he or she wishes to participate. A Florida Virtual School student must be able to participate in curricular activities if that is a requirement for an extracurricular activity.

(f) A student who transfers from the Florida Virtual School full-time program to a traditional public school before or during the first grading period of the school year is academically eligible to participate in interscholastic extracurricular activities during the first grading period if the student has a successful evaluation from the previous school year pursuant to paragraph (a).

(g) A public school or private school student who has been unable to maintain academic eligibility for participation in interscholastic extracurricular activities is ineligible to participate in such activities as a Florida Virtual School student until the student successfully completes one grading period in the Florida Virtual School pursuant to paragraph (a).

(h)1. A school district or charter school may not delay eligibility or otherwise prevent a student participating in controlled open enrollment, or a choice program, from being immediately eligible to participate in interscholastic and intrascholastic extracurricular activities.

2. A student may not participate in a sport if the student participated in that same sport at another school during that school year, unless the student meets one of the following criteria:

a. Dependent children of active duty military personnel whose move resulted from military orders.

b. Children who have been relocated due to a foster care placement in a different school zone.

c. Children who move due to a court-ordered change in custody due to separation or divorce, or the serious illness or death of a custodial parent.

d. Authorized for good cause in district or charter school policy.

(4) The student standards for participation in interscholastic extracurricular activities must be applied beginning with the student’s first semester of the 9th grade. Each student must meet such other requirements for participation as may be established by the district school board; however, a district school board may not establish requirements for participation in interscholastic extracurricular activities which make participation in such activities less accessible to home education students than to other students. Except as set forth in paragraph (3)(c), evaluation processes or requirements that are placed on home education student participants may not go beyond those that apply under s. 1002.41 to home education students generally.

(5) Any organization or entity that regulates or governs interscholastic extracurricular activities of public schools:

(a) Shall permit home education associations to join as member schools.

(b) Shall not discriminate against any eligible student based on an educational choice of public, private, or home education.

(6) Public schools are prohibited from membership in any organization or entity which regulates or governs interscholastic extracurricular activities and discriminates against eligible students in public, private, or home education.

(7) Any insurance provided by district school boards for participants in extracurricular activities shall cover the participating home education student. If there is an additional premium for such coverage, the participating home education student shall pay the premium.

(8)(a) The Florida High School Athletic Association (FHSAA), in cooperation with each district school board, shall facilitate a program in which a middle school or high school student who attends a private school shall be eligible to participate in an interscholastic or intrascholastic sport at a public high school, a public middle school, or a 6-12 public school that is zoned for the physical address at which the student resides if:

1. The private school in which the student is enrolled is not a member of the FHSAA.

2. The private school student meets the guidelines for the conduct of the program established by the FHSAA’s board of directors and the district school board. At a minimum, such guidelines shall provide:

a. A deadline for each sport by which the private school student’s parents must register with the public school in writing their intent for their child to participate at that school in the sport.

b. Requirements for a private school student to participate, including, but not limited to, meeting the same standards of eligibility, acceptance, behavior, educational progress, and performance which apply to other students participating in interscholastic or intrascholastic sports at a public school or FHSAA member private school.

(b) The parents of a private school student participating in a public school sport under this subsection are responsible for transporting their child to and from the public school at which the student participates. The private school the student attends, the public school at which the student participates in a sport, the district school board, and the FHSAA are exempt from civil liability arising from any injury that occurs to the student during such transportation.

(c) For each academic year, a private school student may only participate at the public school in which the student is first registered under sub-subparagraph (a)2.a. or makes himself or herself a candidate for an athletic team by engaging in a practice.

(d) The athletic director of each participating FHSAA member public school shall maintain the student records necessary for eligibility, compliance, and participation in the program.

(e) Any non-FHSAA member private school that has a student who wishes to participate in this program must make all student records, including, but not limited to, academic, financial, disciplinary, and attendance records, available upon request of the FHSAA.

(f) A student must apply to participate in this program through the FHSAA program application process.

(g) Only students who are enrolled in non-FHSAA member private schools consisting of 125 students or fewer are eligible to participate in the program in any given academic year.

(9)(a) A student who transfers to a school during the school year may seek to immediately join an existing team if the roster for the specific interscholastic or intrascholastic extracurricular activity has not reached the activity’s identified maximum size and if the coach for the activity determines that the student has the requisite skill and ability to participate. The FHSAA and school district or charter school may not declare such a student ineligible because the student did not have the opportunity to comply with qualifying requirements.

(b) A student may not participate in a sport if the student participated in that same sport at another school during that school year, unless the student meets one of the following criteria:

1. Dependent children of active duty military personnel whose move resulted from military orders.

2. Children who have been relocated due to a foster care placement in a different school zone.

3. Children who move due to a court-ordered change in custody due to separation or divorce, or the serious illness or death of a custodial parent.

4. Authorized for good cause in district or charter school policy.

History.—s. 288, ch. 2002-387; s. 1, ch. 2008-228; s. 17, ch. 2011-3; s. 75, ch. 2011-5; s. 2, ch. 2011-103; s. 1, ch. 2011-117; s. 9, ch. 2012-192; s. 52, ch. 2013-35; s. 182, ch. 2014-17; s. 59, ch. 2014-39; s. 22, ch. 2016-237.



1006.16 - Insuring school students engaged in athletic activities against injury.

1006.16 Insuring school students engaged in athletic activities against injury.—Any district school board, school athletic association, or school may formulate, conduct, and purchase a plan or method of insuring, or may self-insure, school students against injury sustained by reason of such students engaging and participating in the athletic activities conducted or sponsored by the district school board, association, or school in which such students are enrolled. A district school board, school athletic association, or school may add a surcharge to the fee charged for admission to athletic events as a means of producing revenue to purchase such insurance or to provide self-insurance. Any district school board may pay for all or part of such plan or method of insurance or self-insurance from available district school board funds.

History.—s. 289, ch. 2002-387.



1006.165 - Automated external defibrillator; user training.

1006.165 Automated external defibrillator; user training.—

(1) Each public school that is a member of the Florida High School Athletic Association must have an operational automated external defibrillator on the school grounds. Public and private partnerships are encouraged to cover the cost associated with the purchase and placement of the defibrillator and training in the use of the defibrillator.

(2) Each school must ensure that all employees or volunteers who are reasonably expected to use the device obtain appropriate training, including completion of a course in cardiopulmonary resuscitation or a basic first aid course that includes cardiopulmonary resuscitation training, and demonstrated proficiency in the use of an automated external defibrillator.

(3) The location of each automated external defibrillator must be registered with a local emergency medical services medical director.

(4) The use of automated external defibrillators by employees and volunteers is covered under ss. 768.13 and 768.1325.

History.—s. 8, ch. 2006-301.



1006.18 - Cheerleader safety standards.

1006.18 Cheerleader safety standards.—The Florida High School Athletic Association or successor organization shall adopt statewide uniform safety standards for student cheerleaders and spirit groups that participate in any school activity or extracurricular student activity. The Florida High School Athletic Association or successor organization shall adopt the “Official High School Spirit Rules,” published by the National Federation of State High School Associations, as the statewide uniform safety standards.

History.—s. 291, ch. 2002-387; s. 1, ch. 2003-129.



1006.19 - Audit of records of nonprofit corporations and associations handling interscholastic activities.

1006.19 Audit of records of nonprofit corporations and associations handling interscholastic activities.—

(1) Each nonprofit association or corporation that operates for the purpose of supervising and controlling interscholastic activities of public high schools and whose membership is composed of duly certified representatives of public high schools, and whose rules and regulations are established by members thereof, shall have an annual financial audit of its accounts and records by an independent certified public accountant retained by it and paid from its funds. The accountant shall furnish a copy of the audit report to the Auditor General.

(2) Any such nonprofit association or corporation shall keep adequate and complete records of all moneys received by it, including the source and amount, and all moneys spent by it, including salaries, fees, expenses, travel allowances, and all other items of expense. All records of any such organization shall be open for inspection by the Auditor General.

History.—s. 292, ch. 2002-387.



1006.195 - District school board, charter school authority and responsibility to establish student eligibility regarding participation in interscholastic and intrascholastic extracurricular activities.

1006.195 District school board, charter school authority and responsibility to establish student eligibility regarding participation in interscholastic and intrascholastic extracurricular activities.—Notwithstanding any provision to the contrary in ss. 1006.15, 1006.18, and 1006.20, regarding student eligibility to participate in interscholastic and intrascholastic extracurricular activities:

(1)(a) A district school board must establish, through its code of student conduct, student eligibility standards and related student disciplinary actions regarding student participation in interscholastic and intrascholastic extracurricular activities. The code of student conduct must provide that:

1. A student not currently suspended from interscholastic or intrascholastic extracurricular activities, or suspended or expelled from school, pursuant to a district school board’s suspension or expulsion powers provided in law, including ss. 1006.07, 1006.08, and 1006.09, is eligible to participate in interscholastic and intrascholastic extracurricular activities.

2. A student may not participate in a sport if the student participated in that same sport at another school during that school year, unless the student meets the criteria in s. 1006.15(3)(h).

3. A student’s eligibility to participate in any interscholastic or intrascholastic extracurricular activity may not be affected by any alleged recruiting violation until final disposition of the allegation pursuant to s. 1006.20(2)(b).

(b) Students who participate in interscholastic and intrascholastic extracurricular activities for, but are not enrolled in, a public school pursuant to s. 1006.15(3)(c)-(e) and (8), are subject to the district school board’s code of student conduct for the limited purpose of establishing and maintaining the student’s eligibility to participate at the school.

(c) The provisions of this subsection apply to interscholastic and intrascholastic extracurricular activities conducted by charter schools and private schools, as applicable, except that the charter school governing board, or equivalent private school authority, is responsible for the authority and responsibility otherwise provided to district school boards.

(2)(a) The Florida High School Athletic Association (FHSAA) continues to retain jurisdiction over the following provisions in s. 1006.20, which may not be implemented in a manner contrary to this section: membership in the FHSAA; recruiting prohibitions and violations; student medical evaluations; investigations; and sanctions for coaches; school eligibility and forfeiture of contests; student concussions or head injuries; the sports medical advisory committee; and the general operational provisions of the FHSAA.

(b) The FHSAA must adopt, and prominently publish, the text of this section on its website and in its bylaws, rules, procedures, training and education materials, and all other governing authority documents by August 1, 2016.

History.—s. 23, ch. 2016-237.



1006.20 - Athletics in public K-12 schools.

1006.20 Athletics in public K-12 schools.—

(1) GOVERNING NONPROFIT ORGANIZATION.—The Florida High School Athletic Association (FHSAA) is designated as the governing nonprofit organization of athletics in Florida public schools. If the FHSAA fails to meet the provisions of this section, the commissioner shall designate a nonprofit organization to govern athletics with the approval of the State Board of Education. The FHSAA is not a state agency as defined in s. 120.52. The FHSAA shall be subject to the provisions of s. 1006.19. A private school that wishes to engage in high school athletic competition with a public high school may become a member of the FHSAA. Any high school in the state, including charter schools, virtual schools, and home education cooperatives, may become a member of the FHSAA and participate in the activities of the FHSAA. However, membership in the FHSAA is not mandatory for any school. The FHSAA must allow a private school the option of maintaining full membership in the association or joining by sport and may not discourage a private school from simultaneously maintaining membership in another athletic association. The FHSAA may allow a public school the option to apply for consideration to join another athletic association. The FHSAA may not deny or discourage interscholastic competition between its member schools and non-FHSAA member Florida schools, including members of another athletic governing organization, and may not take any retributory or discriminatory action against any of its member schools that participate in interscholastic competition with non-FHSAA member Florida schools. The FHSAA may not unreasonably withhold its approval of an application to become an affiliate member of the National Federation of State High School Associations submitted by any other organization that governs interscholastic athletic competition in this state. The bylaws of the FHSAA are the rules by which high school athletic programs in its member schools, and the students who participate in them, are governed, unless otherwise specifically provided by statute. For the purposes of this section, “high school” includes grades 6 through 12.

(2) ADOPTION OF BYLAWS, POLICIES, OR GUIDELINES.—

(a) The FHSAA shall adopt bylaws that, unless specifically provided by statute, establish eligibility requirements for all students who participate in high school athletic competition in its member schools. The bylaws governing residence and transfer shall allow the student to be immediately eligible in the school in which he or she first enrolls each school year or the school in which the student makes himself or herself a candidate for an athletic team by engaging in a practice prior to enrolling in the school. The bylaws shall also allow the student to be immediately eligible in the school to which the student has transferred. The student shall be eligible in that school so long as he or she remains enrolled in that school. Subsequent eligibility shall be determined and enforced through the FHSAA’s bylaws. Requirements governing eligibility and transfer between member schools shall be applied similarly to public school students and private school students.

(b) The FHSAA shall adopt bylaws that specifically prohibit the recruiting of students for athletic purposes. The bylaws shall prescribe penalties and an appeals process for athletic recruiting violations.

1. If it is determined that a school has recruited a student in violation of FHSAA bylaws, the FHSAA may require the school to participate in a higher classification for the sport in which the recruited student competes for a minimum of one classification cycle, in addition to the penalties in subparagraphs 2. and 3. and any other appropriate fine or sanction imposed on the school, its coaches, or adult representatives who violate recruiting rules.

2. Any recruitment by a school district employee or contractor in violation of FHSAA bylaws results in escalating punishments as follows:

a. For a first offense, a $5,000 forfeiture of pay for the school district employee or contractor who committed the violation.

b. For a second offense, suspension without pay for 12 months from coaching, directing, or advertising an extracurricular activity and a $5,000 forfeiture of pay for the school district employee or contractor who committed the violation.

c. For a third offense, a $5,000 forfeiture of pay for the school district employee or contractor who committed the violation. If the individual who committed the violation holds an educator certificate, the FHSAA shall also refer the violation to the department for review pursuant to s. 1012.796 to determine whether probable cause exists, and, if there is a finding of probable cause, the commissioner shall file a formal complaint against the individual. If the complaint is upheld, the individual’s educator certificate shall be revoked for 3 years, in addition to any penalties available under s. 1012.796. Additionally, the department shall revoke any adjunct teaching certificates issued pursuant to s. 1012.57 and all permissions under ss. 1012.39 and 1012.43, and the educator is ineligible for such certificates or permissions for a period of time equal to the period of revocation of his or her state-issued certificate.

3. Notwithstanding any other provision of law, a school, team, or activity shall forfeit all competitions, including honors resulting from such competitions, in which a student who participated in any fashion was recruited in a manner prohibited pursuant to state law or the FHSAA bylaws.

4. A student may not be declared ineligible based on violation of recruiting rules unless the student or parent has falsified any enrollment or eligibility document or accepted any benefit if such benefit is not generally available to the school’s students or family members or is based in any way on athletic interest, potential, or performance.

5. A student’s eligibility to participate in any interscholastic or intrascholastic extracurricular activity, as determined by a district school board pursuant to s. 1006.195(1)(a)3., may not be affected by any alleged recruiting violation until final disposition of the allegation.

(c) The FHSAA shall adopt bylaws that require all students participating in interscholastic athletic competition or who are candidates for an interscholastic athletic team to satisfactorily pass a medical evaluation each year prior to participating in interscholastic athletic competition or engaging in any practice, tryout, workout, or other physical activity associated with the student’s candidacy for an interscholastic athletic team. Such medical evaluation may be administered only by a practitioner licensed under chapter 458, chapter 459, chapter 460, or s. 464.012, and in good standing with the practitioner’s regulatory board. The bylaws shall establish requirements for eliciting a student’s medical history and performing the medical evaluation required under this paragraph, which shall include a physical assessment of the student’s physical capabilities to participate in interscholastic athletic competition as contained in a uniform preparticipation physical evaluation and history form. The evaluation form shall incorporate the recommendations of the American Heart Association for participation cardiovascular screening and shall provide a place for the signature of the practitioner performing the evaluation with an attestation that each examination procedure listed on the form was performed by the practitioner or by someone under the direct supervision of the practitioner. The form shall also contain a place for the practitioner to indicate if a referral to another practitioner was made in lieu of completion of a certain examination procedure. The form shall provide a place for the practitioner to whom the student was referred to complete the remaining sections and attest to that portion of the examination. The preparticipation physical evaluation form shall advise students to complete a cardiovascular assessment and shall include information concerning alternative cardiovascular evaluation and diagnostic tests. Results of such medical evaluation must be provided to the school. A student is not eligible to participate, as provided in s. 1006.15(3), in any interscholastic athletic competition or engage in any practice, tryout, workout, or other physical activity associated with the student’s candidacy for an interscholastic athletic team until the results of the medical evaluation have been received and approved by the school.

(d) Notwithstanding the provisions of paragraph (c), a student may participate in interscholastic athletic competition or be a candidate for an interscholastic athletic team if the parent of the student objects in writing to the student undergoing a medical evaluation because such evaluation is contrary to his or her religious tenets or practices. However, in such case, there shall be no liability on the part of any person or entity in a position to otherwise rely on the results of such medical evaluation for any damages resulting from the student’s injury or death arising directly from the student’s participation in interscholastic athletics where an undisclosed medical condition that would have been revealed in the medical evaluation is a proximate cause of the injury or death.

(e) The FHSAA shall adopt bylaws that regulate persons who conduct investigations on behalf of the FHSAA. The bylaws shall include provisions that require an investigator to:

1. Undergo level 2 background screening under s. 435.04, establishing that the investigator has not committed any disqualifying offense listed in s. 435.04, unless the investigator can provide proof of compliance with level 2 screening standards submitted within the previous 5 years to meet any professional licensure requirements, provided:

a. The investigator has not had a break in service from a position that requires level 2 screening for more than 90 days; and

b. The investigator submits, under penalty of perjury, an affidavit verifying that the investigator has not committed any disqualifying offense listed in s. 435.04 and is in full compliance with this paragraph.

2. Be appointed as an investigator by the executive director.

3. Carry a photo identification card that shows the FHSAA name, logo, and the investigator’s official title.

4. Adhere to the following guidelines:

a. Investigate only those alleged violations assigned by the executive director or the board of directors.

b. Conduct interviews on Monday through Friday between the hours of 9 a.m. and 7 p.m. only, unless previously agreed to by the interviewee.

c. Allow the parent of any student being interviewed to be present during the interview.

d. Search residences or other private areas only with the permission of the executive director and the written consent of the student’s parent and only with a parent or a representative of the parent present.

(f) The FHSAA shall adopt bylaws that establish sanctions for coaches who have committed major violations of the FHSAA’s bylaws and policies.

1. Major violations include, but are not limited to, knowingly allowing an ineligible student to participate in a contest representing a member school in an interscholastic contest or committing a violation of the FHSAA’s recruiting or sportsmanship policies.

2. Sanctions placed upon an individual coach may include, but are not limited to, prohibiting or suspending the coach from coaching, participating in, or attending any athletic activity sponsored, recognized, or sanctioned by the FHSAA and the member school for which the coach committed the violation. If a coach is sanctioned by the FHSAA and the coach transfers to another member school, those sanctions remain in full force and effect during the term of the sanction.

3. If a member school is assessed a financial penalty as a result of a coach committing a major violation, the coach shall reimburse the member school before being allowed to coach, participate in, or attend any athletic activity sponsored, recognized, or sanctioned by the FHSAA and a member school.

4. The FHSAA shall establish a due process procedure for coaches sanctioned under this paragraph, consistent with the appeals procedures set forth in subsection (7).

(g) The FHSAA shall adopt bylaws establishing the process and standards by which FHSAA determinations of eligibility are made. Such bylaws shall provide that:

1. Ineligibility must be established by a preponderance of the evidence;

2. Student athletes, parents, and schools must have notice of the initiation of any investigation or other inquiry into eligibility and may present, to the investigator and to the individual making the eligibility determination, any information or evidence that is credible, persuasive, and of a kind reasonably prudent persons rely upon in the conduct of serious affairs;

3. An investigator may not determine matters of eligibility but must submit information and evidence to the executive director or a person designated by the executive director or by the board of directors for an unbiased and objective determination of eligibility; and

4. A determination of ineligibility must be made in writing, setting forth the findings of fact and specific violation upon which the decision is based.

(h) In lieu of bylaws adopted under paragraph (g), the FHSAA may adopt bylaws providing as a minimum the procedural safeguards of ss. 120.569 and 120.57, making appropriate provision for appointment of unbiased and qualified hearing officers.

(i) The FHSAA bylaws may not limit the competition of student athletes prospectively for rule violations of their school or its coaches or their adult representatives. The FHSAA bylaws may not unfairly punish student athletes for eligibility or recruiting violations perpetrated by a teammate, coach, or administrator. Contests may not be forfeited for inadvertent eligibility violations unless the coach or a school administrator should have known of the violation. Contests may not be forfeited for other eligibility violations or recruiting violations in excess of the number of contests that the coaches and adult representatives responsible for the violations are prospectively suspended.

(j) The FHSAA shall adopt guidelines to educate athletic coaches, officials, administrators, and student athletes and their parents of the nature and risk of concussion and head injury.

(k) The FHSAA shall adopt bylaws or policies that require the parent of a student who is participating in interscholastic athletic competition or who is a candidate for an interscholastic athletic team to sign and return an informed consent that explains the nature and risk of concussion and head injury, including the risk of continuing to play after concussion or head injury, each year before participating in interscholastic athletic competition or engaging in any practice, tryout, workout, or other physical activity associated with the student’s candidacy for an interscholastic athletic team.

(l) The FHSAA shall adopt bylaws or policies that require each student athlete who is suspected of sustaining a concussion or head injury in a practice or competition to be immediately removed from the activity. A student athlete who has been removed from an activity may not return to practice or competition until the student submits to the school a written medical clearance to return stating that the student athlete no longer exhibits signs, symptoms, or behaviors consistent with a concussion or other head injury. Medical clearance must be authorized by the appropriate health care practitioner trained in the diagnosis, evaluation, and management of concussions as defined by the Sports Medicine Advisory Committee of the Florida High School Athletic Association.

(m) The FHSAA shall adopt bylaws for the establishment and duties of a sports medicine advisory committee composed of the following members:

1. Eight physicians licensed under chapter 458 or chapter 459 with at least one member licensed under chapter 459.

2. One chiropractor licensed under chapter 460.

3. One podiatrist licensed under chapter 461.

4. One dentist licensed under chapter 466.

5. Three athletic trainers licensed under part XIII of chapter 468.

6. One member who is a current or retired head coach of a high school in the state.

(3) GOVERNING STRUCTURE OF THE FHSAA.—

(a) The FHSAA shall operate as a representative democracy in which the sovereign authority is within its member schools. Except as provided in this section, the FHSAA shall govern its affairs through its bylaws.

(b) Each member school, on its annual application for membership, shall name its official representative to the FHSAA. This representative must be either the school principal or his or her designee. That designee must either be an assistant principal or athletic director housed within that same school.

(c) The FHSAA’s membership shall be divided along existing county lines into four contiguous and compact administrative regions, each containing an equal or nearly equal number of member schools to ensure equitable representation on the FHSAA’s board of directors, representative assembly, and appeals committees.

(4) BOARD OF DIRECTORS.—

(a) The executive authority of the FHSAA shall be vested in its board of directors. Any entity that appoints members to the board of directors shall examine the ethnic and demographic composition of the board when selecting candidates for appointment and shall, to the greatest extent possible, make appointments that reflect state demographic and population trends. The board of directors shall be composed of 16 persons, as follows:

1. Four public member school representatives, one elected from among its public school representative members within each of the four administrative regions.

2. Four nonpublic member school representatives, one elected from among its nonpublic school representative members within each of the four administrative regions.

3. Three representatives appointed by the commissioner, one appointed from the two northernmost administrative regions and one appointed from the two southernmost administrative regions. The third representative shall be appointed to balance the board for diversity or state population trends, or both.

4. Two district school superintendents, one elected from the two northernmost administrative regions by the members in those regions and one elected from the two southernmost administrative regions by the members in those regions.

5. Two district school board members, one elected from the two northernmost administrative regions by the members in those regions and one elected from the two southernmost administrative regions by the members in those regions.

6. The commissioner or his or her designee from the department executive staff.

(b) A quorum of the board of directors shall consist of nine members.

(c) The board of directors shall elect a president and a vice president from among its members. These officers shall also serve as officers of the FHSAA.

(d) Members of the board of directors shall serve terms of 3 years and are eligible to succeed themselves only once. A member of the board of directors, other than the commissioner or his or her designee, may serve a maximum of 6 consecutive years. The FHSAA’s bylaws shall establish a rotation of terms to ensure that a majority of the members’ terms do not expire concurrently.

(e) The authority and duties of the board of directors, acting as a body and in accordance with the FHSAA’s bylaws, are as follows:

1. To act as the incorporated FHSAA’s board of directors and to fulfill its obligations as required by the FHSAA’s charter and articles of incorporation.

2. To establish such guidelines, regulations, policies, and procedures as are authorized by the bylaws.

3. To employ an FHSAA executive director, who shall have the authority to waive the bylaws of the FHSAA in order to comply with statutory changes.

4. To levy annual dues and other fees and to set the percentage of contest receipts to be collected by the FHSAA.

5. To approve the budget of the FHSAA.

6. To organize and conduct statewide interscholastic competitions, which may or may not lead to state championships, and to establish the terms and conditions for these competitions.

7. To act as an administrative board in the interpretation of, and final decision on, all questions and appeals arising from the directing of interscholastic athletics of member schools.

(5) REPRESENTATIVE ASSEMBLY.—

(a) The legislative authority of the FHSAA is vested in its representative assembly.

(b) The representative assembly shall be composed of the following:

1. An equal number of member school representatives from each of the four administrative regions.

2. Four district school superintendents, one elected from each of the four administrative regions by the district school superintendents in their respective administrative regions.

3. Four district school board members, one elected from each of the four administrative regions by the district school board members in their respective administrative regions.

4. The commissioner or his or her designee from the department executive staff.

(c) The FHSAA’s bylaws shall establish the number of member school representatives to serve in the representative assembly from each of the four administrative regions and shall establish the method for their selection.

(d) No member of the board of directors other than the commissioner or his or her designee can serve in the representative assembly.

(e) The representative assembly shall elect a chairperson and a vice chairperson from among its members.

(f) Elected members of the representative assembly shall serve terms of 2 years and are eligible to succeed themselves for two additional terms. An elected member, other than the commissioner or his or her designee, may serve a maximum of 6 consecutive years in the representative assembly.

(g) A quorum of the representative assembly consists of one more than half of its members.

(h) The authority of the representative assembly is limited to its sole duty, which is to consider, adopt, or reject any proposed amendments to the FHSAA’s bylaws.

(i) The representative assembly shall meet as a body annually. A two-thirds majority of the votes cast by members present is required for passage of any proposal.

(6) PUBLIC LIAISON ADVISORY COMMITTEE.—

(a) The FHSAA shall establish, sustain, fund, and provide staff support to a public liaison advisory committee composed of the following:

1. The commissioner or his or her designee.

2. A member public school principal.

3. A member private school principal.

4. A member school principal who is a member of a racial minority.

5. An active athletic director.

6. An active coach, who is employed full time by a member school.

7. A student athlete.

8. A district school superintendent.

9. A district school board member.

10. A member of the Florida House of Representatives.

11. A member of the Florida Senate.

12. A parent of a high school student.

13. A member of a home education association.

14. A representative of the business community.

15. A representative of the news media.

(b) No member of the board of directors, committee on appeals, or representative assembly is eligible to serve on the public liaison advisory committee.

(c) The public liaison advisory committee shall elect a chairperson and vice chairperson from among its members.

(d) The authority and duties of the public liaison advisory committee are as follows:

1. To act as a conduit through which the general public may have input into the decisionmaking process of the FHSAA and to assist the FHSAA in the development of procedures regarding the receipt of public input and disposition of complaints related to high school athletic and competition programs.

2. To conduct public hearings annually in each of the four administrative regions during which interested parties may address issues regarding the effectiveness of the rules, operation, and management of the FHSAA.

3. To conduct an annual evaluation of the FHSAA as a whole and present a report of its findings, conclusion, and recommendations to the board of directors, to the commissioner, and to the respective education committees of the Florida Senate and the Florida House of Representatives. The recommendations must delineate policies and procedures that will improve the implementation and oversight of high school athletic programs by the FHSAA.

(e) The public liaison advisory committee shall meet four times annually. Additional meetings may be called by the committee chairperson, the FHSAA president, or the FHSAA executive director.

(7) APPEALS.—

(a) The FHSAA shall establish a procedure of due process which ensures each student the opportunity to appeal an unfavorable ruling with regard to his or her eligibility to compete. The initial appeal shall be made to a committee on appeals within the administrative region in which the student lives. The FHSAA’s bylaws shall establish the number, size, and composition of each committee on appeals.

(b) No member of the board of directors is eligible to serve on a committee on appeals.

(c) Members of a committee on appeals shall serve terms of 3 years and are eligible to succeed themselves only once. A member of a committee on appeals may serve a maximum of 6 consecutive years. The FHSAA’s bylaws shall establish a rotation of terms to ensure that a majority of the members’ terms do not expire concurrently.

(d) The authority and duties of a committee on appeals shall be to consider requests by member schools seeking exceptions to bylaws and regulations, to hear undue hardship eligibility cases filed by member schools on behalf of student athletes, and to hear appeals filed by member schools or student athletes.

(e) A student athlete or member school that receives an unfavorable ruling from a committee on appeals shall be entitled to appeal that decision to the board of directors at its next regularly scheduled meeting or called meeting. The board of directors shall have the authority to uphold, reverse, or amend the decision of the committee on appeals. In all such cases, the decision of the board of directors shall be final.

(f) The FHSAA shall expedite the appeals process on determinations of ineligibility so that disposition of the appeal can be made before the end of the applicable sports season, if possible.

(g) In any appeal from a decision on eligibility made by the executive director or a designee, a school or student athlete filing the appeal must be permitted to present information and evidence that was not available at the time of the initial determination or if the determination was not made by an unbiased, objective individual using a process allowing full due process rights to be heard and to present evidence. If evidence is presented on appeal, a de novo decision must be made by the committee or board hearing the appeal, or the determination may be suspended and the matter remanded for a new determination based on all the evidence. If a de novo decision is made on appeal, the decision must be made in writing, setting forth the findings of fact and specific violation upon which the decision is based. If a de novo decision is not required, the decision appealed must be set aside if the decision on ineligibility was not based on clear and convincing evidence. Any further appeal shall be considered on a record that includes all evidence presented.

(8) AMENDMENT OF BYLAWS.—Each member school representative, the board of directors acting as a whole or as members acting individually, any advisory committee acting as a whole to be established by the FHSAA, and the FHSAA’s executive director are empowered to propose amendments to the bylaws. Any other individual may propose an amendment by securing the sponsorship of any of the aforementioned individuals or bodies. All proposed amendments must be submitted directly to the representative assembly for its consideration. The representative assembly, while empowered to adopt, reject, or revise proposed amendments, may not, in and of itself, as a body be allowed to propose any amendment for its own consideration.

History.—s. 293, ch. 2002-387; s. 2, ch. 2003-129; s. 70, ch. 2003-416; s. 1, ch. 2007-192; s. 1, ch. 2007-193; s. 23, ch. 2009-20; s. 2, ch. 2012-167; s. 2, ch. 2012-188; s. 121, ch. 2013-15; s. 24, ch. 2016-237.






Subpart E - Transportation ofPublic K-12 Students

1006.21 - Duties of district school superintendent and district school board regarding transportation.

1006.21 Duties of district school superintendent and district school board regarding transportation.—

(1) The district school superintendent shall ascertain which students should be transported to school or to school activities, determine the most effective arrangement of transportation routes to accommodate these students; recommend such routing to the district school board; recommend plans and procedures for providing facilities for the economical and safe transportation of students; recommend such rules as may be necessary and see that all rules relating to the transportation of students approved by the district school board, as well as rules of the State Board of Education, are properly carried into effect, as prescribed in this chapter.

(2) After considering recommendations of the district school superintendent, the district school board shall make provision for the transportation of students to the public schools or school activities they are required or expected to attend; authorize transportation routes arranged efficiently and economically; provide the necessary transportation facilities, and, when authorized under rules of the State Board of Education and if more economical to do so, provide limited subsistence in lieu thereof; and adopt the necessary rules to ensure safety, economy, and efficiency in the operation of all buses, as prescribed in this chapter.

(3) District school boards, after considering recommendations of the district school superintendent:

(a) Shall provide transportation for each student in prekindergarten disability programs and in kindergarten through grade 12 membership in a public school when, and only when, transportation is necessary to provide adequate educational facilities and opportunities which otherwise would not be available and to transport students whose homes are more than a reasonable walking distance, as defined by rules of the State Board of Education, from the nearest appropriate school.

(b) Shall provide transportation for public elementary school students in membership whose grade level does not exceed grade 6, and may provide transportation for public school students in membership in grades 7 through 12, if such students are subjected to hazardous walking conditions as provided in s. 1006.23 while en route to or from school.

(c) May provide transportation for public school migrant, exceptional, nursery, and other public school students in membership below kindergarten; kindergarten through grade 12 students in membership in a public school; and adult students in membership in adult career, basic, and high school graduation programs in a public school when, and only when, transportation is necessary to provide adequate educational facilities and opportunities which otherwise would not be available.

(d) May provide transportation for the transportation disadvantaged as defined in s. 427.011 and for other school-age children as provided for in s. 1006.261.

(e) Shall provide necessary transportation to pregnant students or student parents, and the children of those students, when the district school board operates a teenage parent program pursuant to s. 1003.54.

(f) May provide transportation for other persons to events or activities in which the district school board or school has agreed to participate or cosponsor. The district school board shall adopt a policy to address liability for trips pursuant to this paragraph.

(g) May provide transportation for welfare transition program participants as defined in s. 414.0252.

(4) In each case in which transportation of students is impracticable in the opinion of the district school board, the district school board may take steps for making available educational facilities as are authorized by law or rule of the State Board of Education and as, in the opinion of the district school board, are practical.

(5) Contiguous school districts shall make provisions for reciprocal policies and agreements for contracts for school bus transportation services, inspections, and screening requirements for public schools and public charter schools.

History.—s. 295, ch. 2002-387; s. 47, ch. 2004-41; s. 102, ch. 2004-357; s. 17, ch. 2009-59.



1006.22 - Safety and health of students being transported.

1006.22 Safety and health of students being transported.—Maximum regard for safety and adequate protection of health are primary requirements that must be observed by district school boards in routing buses, appointing drivers, and providing and operating equipment, in accordance with all requirements of law and rules of the State Board of Education in providing transportation pursuant to s. 1006.21:

(1)(a) District school boards shall use school buses, as defined in s. 1006.25, for all regular transportation. Regular transportation or regular use means transportation of students to and from school or school-related activities that are part of a scheduled series or sequence of events to the same location. “Students” means, for the purposes of this section, students enrolled in the public schools in prekindergarten disability programs and in kindergarten through grade 12. District school boards may regularly use motor vehicles other than school buses only under the following conditions:

1. When the transportation is for physically handicapped or isolated students and the district school board has elected to provide for the transportation of the student through written or oral contracts or agreements.

2. When the transportation is a part of a comprehensive contract for a specialized educational program between a district school board and a service provider who provides instruction, transportation, and other services.

3. When the transportation is provided through a public transit system.

4. When the transportation is for trips to and from school sites or agricultural education sites or for trips to and from agricultural education-related events or competitions, but is not for customary transportation between a student’s residence and such sites.

(b) When the transportation of students is provided, as authorized in this subsection, in a vehicle other than a school bus that is owned, operated, rented, contracted, or leased by a school district or charter school, the following provisions shall apply:

1. The vehicle must be a passenger car or multipurpose passenger vehicle or truck, as defined in 49 C.F.R. part 571, designed to transport fewer than 10 students. Students must be transported in designated seating positions and must use the occupant crash protection system provided by the manufacturer unless the student’s physical condition prohibits such use.

2. An authorized vehicle may not be driven by a student on a public right-of-way. An authorized vehicle may be driven by a student on school or private property as part of the student’s educational curriculum if no other student is in the vehicle.

3. The driver of an authorized vehicle transporting students must maintain a valid driver license and must comply with the requirements of the school district’s locally adopted safe driver plan, which includes review of driving records for disqualifying violations.

4. The district school board or charter school must adopt a policy that addresses procedures and liability for trips under this paragraph, including a provision that school buses are to be used whenever practical and specifying consequences for violation of the policy.

(2) Except as provided in subsection (1), district school boards may authorize the transportation of students in privately owned motor vehicles on a case-by-case basis only in the following circumstances:

(a) When a student is ill or injured and must be taken home or to a medical treatment facility under nonemergency circumstances; and

1. The school has been unable to contact the student’s parent or the parent or responsible adult designated by the parent is not available to provide the transportation;

2. Proper adult supervision of the student is available at the location to which the student is being transported;

3. The transportation is approved by the school principal, or a school administrator designated by the principal to grant or deny such approval, or in the absence of the principal and designee, by the highest ranking school administrator or teacher available under the circumstances; and

4. If the school has been unable to contact the parent prior to the transportation, the school shall continue to seek to contact the parent until the school is able to notify the parent of the transportation and the pertinent circumstances.

(b) When the transportation is in connection with a school function or event regarding which the district school board or school has undertaken to participate or to sponsor or provide the participation of students; and

1. The function or event is a single event that is not part of a scheduled series or sequence of events to the same location, such as, but not limited to, a field trip, a recreational outing, an interscholastic competition or cooperative event, an event connected with an extracurricular activity offered by the school, or an event connected to an educational program, such as, but not limited to, a job interview as part of a cooperative education program;

2. Transportation is not available, as a practical matter, using a school bus or school district passenger car; and

3. Each student’s parent is notified, in writing, regarding the transportation arrangement and gives written consent before a student is transported in a privately owned motor vehicle.

(c) When a district school board requires employees such as school social workers and attendance officers to use their own motor vehicles to perform duties of employment, and such duties include the occasional transportation of students.

(3) When approval is granted for the transportation of students in a privately owned vehicle, the provisions of s. 1006.24 regarding liability for tort claims are applicable. District school board employees who provide approved transportation in privately owned vehicles are acting within the scope of their employment. Parents or other responsible adults who provide approved transportation in privately owned vehicles have the same exposure to, and protections from, risks of personal liability as do district school board employees acting within the scope of their employment.

(4) Each district school board may establish policies that restrict the use of privately owned motor vehicles to circumstances that are more limited than are described in this section or that prohibit such use. Each district school board may establish written policies that provide for more extensive requirements for approval, parental notification and consent procedures, insurance coverage, driver qualifications, or a combination of these.

(5) When transportation is authorized in privately owned vehicles, students may be transported only in designated seating positions and must use the occupant crash protection system provided by the vehicle manufacturer.

(6) District school boards may contract with a common carrier to transport students to and from in-season and postseason athletic contests and to and from a school function or event in which the district school board or a school has undertaken to participate or to provide for or sponsor the participation of students.

(7) Transportation for adult students may be provided by any appropriate means as authorized by the district school board when the transportation is accepted as a responsibility by the district school board as provided in s. 1006.21.

(8) Notwithstanding any other provision of this section, in an emergency situation that constitutes an imminent threat to student health or safety, school personnel may take whatever action is necessary under the circumstances to protect student health and safety.

(9) Except as provided in s. 1006.261, transportation is not the responsibility of the district school board in connection with any event or activity that is not an event or activity offered by the district school board or an event or an activity in which the district school board or school has agreed to participate, cosponsor, or require the participation of students, and the district school board has no liability for transportation arranged and provided by parents or other parties to such events or activities.

(10) Each district school board shall designate and adopt a specific plan for adequate examination, maintenance, and repair of transportation equipment. Examination of the mechanical and safety condition of each school bus must be made as required pursuant to rule of the State Board of Education. The State Board of Education shall base the rule on student safety considerations.

(11) The district school superintendent shall notify the district school board of any school bus that does not meet all requirements of law and rules of the State Board of Education, and the district school board shall, if the school bus is in an unsafe condition, withdraw it from use as a school bus until the bus meets the requirements. The department may inspect or have inspected any school bus to determine whether the bus meets requirements of law and rules of the State Board of Education. The department may, after due notice to a district school board that any school bus does not meet certain requirements of law and rules of the State Board of Education, rule that the bus must be withdrawn from use as a school bus, this ruling to be effective immediately or upon a date specified in the ruling, whereupon the district school board shall withdraw the school bus from use as a school bus until it meets requirements of law and rules of the State Board of Education and until the department has officially revoked the pertinent ruling. Notwithstanding any other provisions of this chapter, general purpose urban transit systems are declared qualified to transport students to and from school.

(12)(a) The routing and scheduling of school buses must be planned to eliminate the necessity for students to stand while a school bus is in motion. When circumstances of an emergency nature, as defined by written district school board policy, temporarily require transporting students on school buses in excess of the rated seating capacity, the buses must proceed at a reduced rate of speed to maximize safety of the students, taking into account existing traffic conditions. Each district school board is responsible for prompt relief of the emergency condition by providing additional equipment, bus rerouting, bus rescheduling, or other appropriate remedial action, and must maintain written district school board policies to address such situations.

(b) Each district school board, after considering recommendations from the district school superintendent, shall designate, by map or otherwise, or shall provide by district school board rule for the designation of, nontransportation zones that are composed of all areas in the school district from which it is unnecessary or impracticable to furnish transportation. Nontransportation zones must be designated annually before the opening of school and the designation of bus routes for the succeeding school year. Each district school board, after considering recommendations from the district school superintendent, shall specifically designate, or shall provide by district school board rule for the designation of, specific routes to be traveled regularly by school buses, and each route must meet the requirements prescribed by rules of the State Board of Education.

(c) Each district school board shall establish school bus stops, or provide by district school board rule for the establishment of school bus stops, as necessary at the most reasonably safe locations available. Where unusual traffic hazards exist at school bus stops on roads maintained by the state outside of municipalities, the Department of Transportation, in concurrence and cooperation with and upon request of the district school board, shall place signs at such bus stops warning motorists of the location of the stops.

(13) The State Board of Education may adopt rules to implement this section as are necessary or desirable in the interest of student health and safety.

History.—s. 296, ch. 2002-387; s. 14, ch. 2006-301.



1006.23 - Hazardous walking conditions.

1006.23 Hazardous walking conditions.—

(1) DEFINITION.—As used in this section, the term “student” means any public elementary school student whose grade level does not exceed grade 6.

(2) HAZARDOUS WALKING CONDITIONS.—

(a) Walkways parallel to the road.—

1. It shall be considered a hazardous walking condition with respect to any road along which students must walk in order to walk to and from school if there is not an area at least 4 feet wide adjacent to the road, not including drainage ditches, sluiceways, swales, or channels, having a surface upon which students may walk without being required to walk on the road surface. In addition, whenever the road along which students must walk is uncurbed and has a posted speed limit of 50 miles per hour or greater, the area as described above for students to walk upon shall be set off the road by no less than 3 feet from the edge of the road.

2. Subparagraph 1. does not apply when the road along which students must walk:

a. Is a road on which the volume of traffic is less than 180 vehicles per hour, per direction, during the time students walk to and from school; or

b. Is located in a residential area and has a posted speed limit of 30 miles per hour or less.

(b) Walkways perpendicular to the road.—It shall be considered a hazardous walking condition with respect to any road across which students must walk in order to walk to and from school if:

1. The traffic volume on the road exceeds the rate of 360 vehicles per hour, per direction (including all lanes), during the time students walk to and from school and if the crossing site is uncontrolled. For purposes of this subsection, an “uncontrolled crossing site” is an intersection or other designated crossing site where no crossing guard, traffic enforcement officer, or stop sign or other traffic control signal is present during the times students walk to and from school.

2. The total traffic volume on the road exceeds 4,000 vehicles per hour through an intersection or other crossing site controlled by a stop sign or other traffic control signal, unless crossing guards or other traffic enforcement officers are also present during the times students walk to and from school.

Traffic volume shall be determined by the most current traffic engineering study conducted by a state or local governmental agency.

(c) Crossings over the road.—It shall be considered a hazardous walking condition with respect to any road at any uncontrolled crossing site which students must walk in order to walk to and from school if:

1. The road has a posted speed limit of 50 miles per hour or greater; or

2. The road has six lanes or more, not including turn lanes, regardless of the speed limit.

(3) IDENTIFICATION OF HAZARDOUS CONDITIONS.—

(a) When a request for review is made by the district school superintendent with respect to a road over which a state or local governmental entity has jurisdiction concerning a condition perceived to be hazardous to students in that district who live within the 2-mile limit and who walk to school, such condition shall be inspected jointly by a representative of the school district, a representative of the state or local governmental entity with jurisdiction over the perceived hazardous location, and a representative of the municipal police department for a municipal road, a representative of the sheriff’s office for a county road, or a representative of the Department of Transportation for a state road. If the jurisdiction is within an area for which there is a metropolitan planning organization, a representative of that organization shall also be included. The governmental representatives shall determine whether the condition constitutes a hazardous walking condition as provided in subsection (2). If the governmental representatives concur that a condition constitutes a hazardous walking condition as provided in subsection (2), the governmental entity with jurisdiction shall report that determination in writing to the district school superintendent, who shall initiate a formal request for correction as provided in subsection (4).

(b) If the governmental representatives are unable to reach a consensus, the reasons for lack of consensus shall be reported to the district school superintendent, who shall provide a report and recommendation to the district school board. The district school board may initiate a proceeding under chapter 86 seeking a determination as to whether the condition constitutes a hazardous walking condition as provided in subsection (2) after providing at least 30 days’ notice in writing to the state or local governmental entity having jurisdiction over the road of its intent to do so unless, within 30 days after such notice is provided, the state or local governmental entity concurs in writing that the condition is a hazardous walking condition as provided in subsection (2) and provides the position statement pursuant to subsection (4). If a proceeding is initiated under this paragraph, the district school board has the burden of proving such condition by the greater weight of evidence. If the district school board prevails, the district school superintendent shall report the outcome to the Department of Education and initiate a formal request for correction of the hazardous walking condition as provided in subsection (4).

(4) TRANSPORTATION; CORRECTION OF HAZARDS.—

(a) A district school board and other governmental entities shall work cooperatively to identify conditions that are hazardous along student walking routes to school, and a district school board shall provide transportation to students who would be subjected to such conditions. Additionally, state or local governmental entities with jurisdiction over a road along which a hazardous walking condition is determined to exist shall correct the condition within a reasonable period of time.

(b) Upon a determination pursuant to subsection (3) that a hazardous walking condition exists, the district school superintendent shall request a position statement with respect to correction of such condition from the state or local governmental entity with jurisdiction over the road. Within 90 days after receiving such request, the state or local governmental entity shall inform the district school superintendent whether the entity will include correction of the hazardous walking condition in its next annual 5-year transportation work program and, if so, when correction of the condition will be completed. If the hazardous walking condition will not be included in the state or local governmental entity’s next annual 5-year transportation work program, the factors justifying such conclusion must be stated in writing to the district school superintendent and the Department of Education.

(c) State funds shall be allocated for the transportation of students subjected to a hazardous walking condition. However, such funding shall cease upon correction of the hazardous walking condition or upon the projected completion date, whichever occurs first.

(5) CIVIL ACTION.—In a civil action for damages brought against a governmental entity under s. 768.28, the designation of a hazardous walking condition under this section is not admissible in evidence.

(6) INTERLOCAL AGREEMENTS.—This section does not prohibit a district school board and other governmental entities from entering into an interlocal agreement pursuant to s. 163.31777 that addresses the identification and correction of hazardous walking conditions, if such agreement:

(a) Implements the Safe Paths to Schools Program as provided in s. 335.066; or

(b) Establishes standards for the safety of students walking to school and procedures for identifying and correcting hazardous walking conditions that meet or exceed the standards and procedures provided in subsections (2), (3), and (4).

History.—s. 297, ch. 2002-387; s. 2, ch. 2015-101.



1006.24 - Tort liability; liability insurance.

1006.24 Tort liability; liability insurance.—

(1) Each district school board shall be liable for tort claims arising out of any incident or occurrence involving a school bus or other motor vehicle owned, maintained, operated, or used by the district school board to transport persons, to the same extent and in the same manner as the state or any of its agencies or subdivisions is liable for tort claims under s. 768.28, except that the total liability to persons being transported for all claims or judgments of such persons arising out of the same incident or occurrence shall not exceed an amount equal to $5,000 multiplied by the rated seating capacity of the school bus or other vehicle, as determined by rules of the State Board of Education, or $100,000, whichever is greater. The provisions of s. 768.28 apply to all claims or actions brought against district school boards, as authorized in this subsection.

(2) Each district school board may secure and keep in force a medical payments plan or medical payments insurance on school buses and other vehicles. If a medical payments plan or insurance is provided, it shall be carried in a sum of no less than $500 per person.

(3) Expenses, costs, or premiums to protect against liability for torts as provided in this section may be paid from any available funds of the district school board.

(4) If vehicles used in transportation are not owned by the district school board, the district school board may require owners of such vehicles to show evidence of adequate insurance during the time that such vehicles are in the services of the district school board.

History.—s. 298, ch. 2002-387.



1006.25 - School buses.

1006.25 School buses.—School buses shall be defined and meet specifications as follows:

(1) DEFINITION.—For the purpose of this part, a “school bus” is a motor vehicle regularly used for the transportation of prekindergarten disability program and kindergarten through grade 12 students of the public schools to and from school or to and from school activities, and owned, operated, rented, contracted, or leased by any district school board, except:

(a) Passenger cars, multipurpose passenger vehicles, and trucks as defined in 49 C.F.R. part 571.

(b) Motor vehicles subject to, and meeting all requirements of, the United States Department of Transportation, Federal Motor Carrier Safety Regulations under Title 49, Code of Federal Regulations and operated by carriers operating under the jurisdiction of these regulations but not used exclusively for the transportation of public school students.

(2) SPECIFICATIONS.—Each school bus as defined in 49 C.F.R. part 571 and subsection (1) that is rented, leased, purchased, or contracted for must meet the applicable federal motor vehicle safety standards and other specifications as prescribed by rules of the State Board of Education.

(3) STANDARDS FOR LEASED VEHICLES.—A motor vehicle owned and operated by a county or municipal transit authority that is leased by the district school board for transportation of public school students must meet such standards as the State Board of Education establishes by rule. A school bus authorized by a district school board to carry passengers other than school students must have the words “School Bus” and any other signs and insignia that mark or designate it as a school bus covered, removed, or otherwise concealed while such passengers are being transported.

(4) OCCUPANT PROTECTION SYSTEMS.—Students may be transported only in designated seating positions, except as provided in s. 1006.22(12), and must use the occupant crash protection system provided by the manufacturer, which system must comply with the requirements of 49 C.F.R. part 571 or with specifications of the State Board of Education.

History.—s. 299, ch. 2002-387.



1006.261 - Use of school buses for public purposes.

1006.261 Use of school buses for public purposes.—

(1)(a) Each district school board may enter into agreements with the governing body of a county or municipality in the school district or any state agency or agencies established or identified to assist in the provision of public transportation and other public purposes, including, but not limited to, providing for the needs of the transportation disadvantaged, as defined in s. 427.011, including, but not limited to, the elderly, pursuant to Pub. L. No. 89-73, as amended, for the use of the school buses of the school district by departments, boards, commissions, or officers of such county or municipality or of the state for county, municipal, or state purposes, including, but not limited to, transportation of the transportation disadvantaged or other public purposes. Each such agreement shall provide for reimbursement of the district school board, in full or in part, for the proportionate share of fixed and operating costs incurred by the district school board attributable to the use of the buses pursuant to the agreement or attributable to the maintenance or other activities conducted by the district school board.

(b) Each district school board may enter into agreements with local workforce development boards for the provision of transportation services to participants in the welfare transition program. Agreements must provide for reimbursement in full or in part for the proportionate share of fixed and operating costs incurred by the district school board attributable to the use of buses in accordance with the agreement.

(c) Each district school board may enter into agreements with nonprofit corporations and nonprofit civic associations and groups to allow the use of school buses to transport school-age children for activities sponsored by such associations and groups, including, but not limited to, the Girl Scouts, the Boy Scouts, 4-H Clubs, the Y.M.C.A., and similar groups. The use of school buses for these activities shall be pursuant to rules adopted by the district school board and with compensation to the district school board at least equal to the costs incurred by the board for such use.

(2)(a) The governing body or state agency or agencies established or identified pursuant to Pub. L. No. 89-73, or the nonprofit corporation or nonprofit civic organization or group, or an agency established or identified to assist the transportation disadvantaged as defined in s. 427.011, or a public agency otherwise receiving services from a district school board shall indemnify and hold harmless the district school board from any and all liability by virtue of the use of the buses pursuant to an agreement authorized by this section.

(b) For purposes of liability for negligence, state agencies or subdivisions as defined in s. 768.28(2) shall be covered by s. 768.28. Every other corporation or organization shall provide liability insurance coverage in the minimum amounts of $100,000 on any claim or judgment and $200,000 on all claims and judgments arising from the same incident or occurrence.

(3) When the buses are used for nonschool purposes other than the transportation of the transportation disadvantaged, the flashing red lights and white strobe lights shall not be used, and the “School Bus” inscriptions on the front and rear of the buses shall be covered or concealed.

History.—s. 300, ch. 2002-387; s. 3, ch. 2008-43; s. 53, ch. 2016-216.



1006.27 - Pooling of school buses and related purchases by district school boards; transportation services contracts.

1006.27 Pooling of school buses and related purchases by district school boards; transportation services contracts.—

(1) The department shall assist district school boards in securing school buses, contractual needs, equipment, and supplies at as reasonable prices as possible by providing a plan under which district school boards may voluntarily pool their bids for such purchases. The department shall prepare bid forms and specifications, obtain quotations of prices and make such information available to district school boards in order to facilitate this service. District school boards from time to time, as prescribed by State Board of Education rule, shall furnish the department with information concerning the prices paid for such items and the department shall furnish to district school boards periodic information concerning the lowest prices at which school buses, equipment, and related supplies are available based upon comparable specifications.

(2) If a contract between any district school board and any person, business, or entity to provide the district school board with school bus service for the transportation of students in the district provides that the person, business, or entity shall own, operate, and maintain school buses for such service, the district school board may purchase the number of buses needed for the district through the department and sell them to the person, business, or entity as a part of the contract for such service.

History.—s. 301, ch. 2002-387.






Subpart F - Instructional Materials forK-12 Public Education

1006.28 - Duties of district school board, district school superintendent; and school principal regarding K-12 instructional materials.

1006.28 Duties of district school board, district school superintendent; and school principal regarding K-12 instructional materials.—

(1) DISTRICT SCHOOL BOARD.—The district school board has the constitutional duty and responsibility to select and provide adequate instructional materials for all students in accordance with the requirements of this part. The term “adequate instructional materials” means a sufficient number of student or site licenses or sets of materials that are available in bound, unbound, kit, or package form and may consist of hardbacked or softbacked textbooks, electronic content, consumables, learning laboratories, manipulatives, electronic media, and computer courseware or software that serve as the basis for instruction for each student in the core subject areas of mathematics, language arts, social studies, science, reading, and literature. The district school board has the following specific duties and responsibilities:

(a) Courses of study; adoption.—Adopt courses of study, including instructional materials, for use in the schools of the district.

1. Each district school board is responsible for the content of all instructional materials used in a classroom, whether adopted and purchased from the state-adopted instructional materials list, adopted and purchased through a district instructional materials program under s. 1006.283, or otherwise purchased or made available in the classroom.

2. Each district school board must adopt a policy regarding a parent’s objection to his or her child’s use of a specific instructional material, which clearly describes a process to handle all objections and provides for resolution.

3. Each district school board must establish a process by which the parent of a public school student may contest the district school board’s adoption of a specific instructional material. The parent must file a petition, on a form provided by the school board, within 30 calendar days after the adoption of the material by the school board. The school board must make the form available to the public and publish the form on the school district’s website. The form must be signed by the parent, include the required contact information, and state the objection to the instructional material. Within 30 days after the 30-day period has expired, the school board must conduct at least one open public hearing on all petitions timely received and provide the petitioner written notification of the date and time of the hearing at least 7 days before the hearing. All instructional materials contested must be made accessible online to the public at least 7 days before a public hearing. The school board’s decision after convening a hearing is final and not subject to further petition or review.

(b) Instructional materials.—Provide for proper requisitioning, distribution, accounting, storage, care, and use of all instructional materials and furnish such other instructional materials as may be needed. Instructional materials used must be consistent with the district goals and objectives and the course descriptions established in rule of the State Board of Education, as well as with the applicable Next Generation Sunshine State Standards provided for in s. 1003.41.

(c) Other instructional materials.—Provide such other teaching accessories and aids as are needed for the school district’s educational program.

(d) School library media services; establishment and maintenance.—Establish and maintain a program of school library media services for all public schools in the district, including school library media centers, or school library media centers open to the public, and, in addition such traveling or circulating libraries as may be needed for the proper operation of the district school system.

(2) DISTRICT SCHOOL SUPERINTENDENT.—

(a) The district school superintendent has the duty to recommend such plans for improving, providing, distributing, accounting for, and caring for instructional materials and other instructional aids as will result in general improvement of the district school system, as prescribed in this part, in accordance with adopted district school board rules prescribing the duties and responsibilities of the district school superintendent regarding the requisition, purchase, receipt, storage, distribution, use, conservation, records, and reports of, and management practices and property accountability concerning, instructional materials, and providing for an evaluation of any instructional materials to be requisitioned that have not been used previously in the district’s schools. The district school superintendent must keep adequate records and accounts for all financial transactions for funds collected pursuant to subsection (3).

(b) Each district school superintendent shall notify the department by April 1 of each year the state-adopted instructional materials that will be requisitioned for use in his or her school district. The notification shall include a district school board plan for instructional materials use to assist in determining if adequate instructional materials have been requisitioned.

(3) SCHOOL PRINCIPAL.—The school principal has the following duties for the management and care of instructional materials at the school:

(a) Proper use of instructional materials.—The principal shall assure that instructional materials are used to provide instruction to students enrolled at the grade level or levels for which the materials are designed, pursuant to adopted district school board rule. The school principal shall communicate to parents the manner in which instructional materials are used to implement the curricular objectives of the school.

(b) Money collected for lost or damaged instructional materials; enforcement.—The school principal shall collect from each student or the student’s parent the purchase price of any instructional material the student has lost, destroyed, or unnecessarily damaged and to report and transmit the money collected to the district school superintendent. The failure to collect such sum upon reasonable effort by the school principal may result in the suspension of the student from participation in extracurricular activities or satisfaction of the debt by the student through community service activities at the school site as determined by the school principal, pursuant to policies adopted by district school board rule.

(c) Sale of instructional materials.—The school principal, upon request of the parent of a student in the school, shall sell to the parent any instructional materials used in the school. All such sales shall be made pursuant to rule adopted by the district school board, and the principal shall annually provide information to parents that they may purchase instructional materials and how to purchase the materials.

(d) Disposition of funds.—All money collected from the sale, exchange, loss, or damage of instructional materials shall be transmitted to the district school superintendent to be deposited in the district school board fund and added to the district appropriation for instructional materials.

(e) Accounting for instructional materials.—Principals shall see that all instructional materials are fully and properly accounted for as prescribed by adopted rules of the district school board.

History.—s. 303, ch. 2002-387; s. 18, ch. 2009-59; s. 1, ch. 2009-222; s. 17, ch. 2010-154; s. 18, ch. 2011-55; s. 1, ch. 2013-237; s. 1, ch. 2014-15; s. 60, ch. 2014-39.



1006.283 - District school board instructional materials review process.

1006.283 District school board instructional materials review process.—

(1) A district school board or consortium of school districts may implement an instructional materials program that includes the review, recommendation, adoption, and purchase of instructional materials. The district school superintendent shall certify to the department by March 31 of each year that all instructional materials for core courses used by the district are aligned with applicable state standards. A list of the core instructional materials that will be used or purchased for use by the school district shall be included in the certification.

(2)(a) If a district school board chooses to implement its own instructional materials program, the school board shall adopt rules implementing the district’s instructional materials program which must include its processes, criteria, and requirements for the following:

1. Selection of reviewers, one or more of whom must be parents with children in public schools.

2. Review of instructional materials.

3. Selection of instructional materials, including a thorough review of curriculum content.

4. Reviewer recommendations.

5. District school board adoption.

6. Purchase of instructional materials.

(b) District school board rules must also:

1. Identify, by subject area, a review cycle for instructional materials.

2. Specify the qualifications for an instructional materials reviewer and the process for selecting reviewers; list a reviewer’s duties and responsibilities, including compliance with the requirements of s. 1006.31; and provide that all instructional materials recommended by a reviewer be accompanied by the reviewer’s statement that the materials align with the state standards pursuant to s. 1003.41 and the requirements of s. 1006.31.

3. State the requirements for an affidavit to be made by each district instructional materials reviewer which substantially meet the requirements of s. 1006.30.

4. Comply with s. 1006.32, relating to prohibited acts.

5. Establish a process that certifies the accuracy of instructional materials.

6. Incorporate applicable requirements of s. 1006.31, which relates to the duties of instructional materials reviewers.

7. Incorporate applicable requirements of s. 1006.38, relating to the duties, responsibilities, and requirements of publishers of instructional materials.

8. Establish the process by which instructional materials are adopted by the district school board, which must include:

a. A process to allow student editions of recommended instructional materials to be accessed and viewed online by the public at least 20 calendar days before the school board hearing and public meeting as specified in this subparagraph. This process must include reasonable safeguards against the unauthorized use, reproduction, and distribution of instructional materials considered for adoption.

b. An open, noticed school board hearing to receive public comment on the recommended instructional materials.

c. An open, noticed public meeting to approve an annual instructional materials plan to identify any instructional materials that will be purchased through the district school board instructional materials review process pursuant to this section. This public meeting must be held on a different date than the school board hearing.

d. Notice requirements for the school board hearing and the public meeting that must specifically state which instructional materials are being reviewed and the manner in which the instructional materials can be accessed for public review.

9. Establish the process by which the district school board shall receive public comment on, and review, the recommended instructional materials.

10. Establish the process by which instructional materials will be purchased, including advertising, bidding, and purchasing requirements.

11. Establish the process by which the school district will notify parents of their ability to access their children’s instructional materials through the district’s local instructional improvement system and by which the school district will encourage parents to access the system. This notification must be displayed prominently on the school district’s website and provided annually in written format to all parents of enrolled students.

(3)(a) The school board may assess and collect fees from publishers participating in the instructional materials approval process. The amount assessed and collected must be posted on the school district’s website and reported to the department. The fees may not exceed the actual cost of the review process, and the fees may not exceed $3,500 per submission by a publisher. Any fees collected for this process shall be allocated for the support of the review process and maintained in a separate line item for auditing purposes.

(b) The fees shall be used to cover the actual cost of substitute teachers for each workday that a member of a school district’s instructional staff is absent from his or her assigned duties for the purpose of rendering service as an instructional materials reviewer. In addition, each reviewer may be paid a stipend and is entitled to reimbursement for travel expenses and per diem in accordance with s. 112.061 for actual service in meetings.

(4) Instructional materials that have been reviewed by the district instructional materials reviewers and approved must have been determined to align with all applicable state standards pursuant to s. 1003.41 and the requirements in s. 1006.31. The district school superintendent shall annually certify to the department that all instructional materials for core courses used by the district are aligned with all applicable state standards and have been reviewed, selected, and adopted by the district school board in accordance with the school board hearing and public meeting requirements of this section.

(5) A publisher that offers instructional materials to a district school board must provide such materials at a price that, including all costs of electronic transmission, does not exceed the lowest price at which the publisher offers such instructional materials for approval or sale to any state or school district in the United States.

(6) A publisher shall reduce automatically the price of the instructional materials to the district school board to the extent that reductions in price are made elsewhere in the United States.

(7) The school district shall make available, upon request for public inspection, sample copies of all instructional materials that have been purchased by the district school board.

History.—s. 2, ch. 2013-237; s. 2, ch. 2014-15.



1006.29 - State instructional materials reviewers.

1006.29 State instructional materials reviewers.—

(1)(a) The commissioner shall determine annually the areas in which instructional materials shall be submitted for adoption, taking into consideration the desires of the district school boards. The commissioner shall also determine the number of titles to be adopted in each area.

(b) By April 15 of each school year, the commissioner shall appoint three state or national experts in the content areas submitted for adoption to review the instructional materials and evaluate the content for alignment with the applicable Next Generation Sunshine State Standards. These reviewers shall be designated as state instructional materials reviewers and shall review the materials for the level of instructional support and the accuracy and appropriateness of progression of introduced content. Instructional materials shall be made electronically available to the reviewers. The initial review of the materials shall be made by only two of the three reviewers. If the two reviewers reach different results, the third reviewer shall break the tie. The reviewers shall independently make recommendations to the commissioner regarding materials that should be placed on the list of adopted materials through an electronic feedback review system.

(c) The commissioner shall request each district school superintendent to nominate one classroom teacher or district-level content supervisor to review two or three of the submissions recommended by the state instructional materials reviewers. School districts shall ensure that these district reviewers are provided with the support and time necessary to accomplish a thorough review of the instructional materials. District reviewers shall independently rate the recommended submissions on the instructional usability of the resources.

(d) The department may assess and collect fees from publishers participating in the instructional materials approval process. The amount assessed and collected must be posted on the department’s website. The fees may not exceed the actual cost of the review process and may not exceed $1,000 per submission by a publisher. Fees collected for this process shall be deposited into the department’s Operating Trust Fund so that each instructional materials reviewer under paragraph (b) may be paid a stipend.

(2) For purposes of state adoption, the term “instructional materials” means items having intellectual content that by design serve as a major tool for assisting in the instruction of a subject or course. These items may be available in bound, unbound, kit, or package form and may consist of hardbacked or softbacked textbooks, electronic content, consumables, learning laboratories, manipulatives, electronic media, and computer courseware or software. A publisher or manufacturer providing instructional materials as a single bundle shall also make the instructional materials available as separate and unbundled items, each priced individually. A publisher may also offer sections of state-adopted instructional materials in digital or electronic versions at reduced rates to districts, schools, and teachers.

(3) Beginning in the 2015-2016 academic year, all adopted instructional materials for students in kindergarten through grade 12 must be provided in an electronic or digital format. For purposes of this section, the term:

(a) “Electronic format” means text-based or image-based content in a form that is produced on, published by, and readable on computers or other digital devices and is an electronic version of a printed book, whether or not any printed equivalent exists.

(b) “Digital format” means text-based or image-based content in a form that provides the student with various interactive functions; that can be searched, tagged, distributed, and used for individualized and group learning; that includes multimedia content such as video clips, animations, and virtual reality; and that has the ability to be accessed at any time and anywhere.

The terms do not include electronic or computer hardware even if such hardware is bundled with software or other electronic media, nor does it include equipment or supplies.

(4) By October 1, 2013, the department shall publish minimum and recommended technology requirements that include specifications for hardware, software, networking, security, and guidelines on the number of students per device necessary to ensure that students can access all electronic and digital instructional materials.

(5) The department shall develop a training program for persons selected as state instructional materials reviewers and school district reviewers. The program shall be structured to assist reviewers in developing the skills necessary to make valid, culturally sensitive, and objective decisions regarding the content and rigor of instructional materials. All persons serving as instructional materials reviewers must complete the training program prior to beginning the review and selection process.

History.—s. 304, ch. 2002-387; s. 1950, ch. 2003-261; s. 19, ch. 2010-154; s. 21, ch. 2011-55; s. 11, ch. 2013-45; s. 3, ch. 2014-15.



1006.30 - Affidavit of state instructional materials reviewers.

1006.30 Affidavit of state instructional materials reviewers.—Before transacting any business, each state instructional materials reviewer shall make an affidavit, to be filed with the department, that:

(1) The reviewer will faithfully discharge the duties imposed upon him or her.

(2) The reviewer has no interest in any publishing or manufacturing organization that produces or sells instructional materials.

(3) The reviewer is in no way connected with the distribution of the instructional materials.

(4) The reviewer does not have any direct or indirect pecuniary interest in the business or profits of any person engaged in manufacturing, publishing, or selling instructional materials designed for use in the public schools.

(5) The reviewer will not accept any emolument or promise of future reward of any kind from any publisher or manufacturer of instructional materials or his or her agent or anyone interested in, or intending to bias his or her judgment in any way in, the selection of any materials to be adopted.

(6) The reviewer understands that it is unlawful to discuss matters relating to instructional materials submitted for adoption with any agent of a publisher or manufacturer of instructional materials, either directly or indirectly, except during the period when the publisher or manufacturer is providing a presentation for the reviewer during his or her review of the instructional materials submitted for adoption.

History.—s. 305, ch. 2002-387; s. 22, ch. 2011-55.



1006.31 - Duties of the Department of Education and school district instructional materials reviewer.

1006.31 Duties of the Department of Education and school district instructional materials reviewer.—The duties of the instructional materials reviewer are:

(1) PROCEDURES.—To adhere to procedures prescribed by the department or the district for evaluating instructional materials submitted by publishers and manufacturers in each adoption. This section applies to both the state and district approval processes.

(2) EVALUATION OF INSTRUCTIONAL MATERIALS.—To use the selection criteria listed in s. 1006.34(2)(b) and recommend for adoption only those instructional materials aligned with the Next Generation Sunshine State Standards provided for in s. 1003.41. Instructional materials recommended by each reviewer shall be, to the satisfaction of each reviewer, accurate, objective, balanced, noninflammatory, current, and suited to student needs and their ability to comprehend the material presented. Reviewers shall consider for recommendation materials developed for academically talented students, such as students enrolled in advanced placement courses. When recommending instructional materials, each reviewer shall:

(a) Include only instructional materials that accurately portray the ethnic, socioeconomic, cultural, religious, physical, and racial diversity of our society, including men and women in professional, career, and executive roles, and the role and contributions of the entrepreneur and labor in the total development of this state and the United States.

(b) Include only materials that accurately portray, whenever appropriate, humankind’s place in ecological systems, including the necessity for the protection of our environment and conservation of our natural resources and the effects on the human system of the use of tobacco, alcohol, controlled substances, and other dangerous substances.

(c) Include materials that encourage thrift, fire prevention, and humane treatment of people and animals.

(d) Require, when appropriate to the comprehension of students, that materials for social science, history, or civics classes contain the Declaration of Independence and the Constitution of the United States. A reviewer may not recommend any instructional materials that contain any matter reflecting unfairly upon persons because of their race, color, creed, national origin, ancestry, gender, religion, disability, socioeconomic status, or occupation.

(3) REPORT OF REVIEWERS.—After a thorough study of all data submitted on each instructional material, to submit an electronic report to the department. The report shall be made public and must include responses to each section of the report format prescribed by the department.

History.—s. 306, ch. 2002-387; s. 103, ch. 2004-357; s. 23, ch. 2011-55; s. 3, ch. 2013-237; s. 4, ch. 2014-15; s. 61, ch. 2014-39.



1006.32 - Prohibited acts.

1006.32 Prohibited acts.—

(1) A publisher or manufacturer of instructional material, or any representative thereof, may not offer to give any emolument, money, or other valuable thing, or any inducement, to any district school board official or state instructional materials reviewer to directly or indirectly introduce, recommend, vote for, or otherwise influence the adoption or purchase of any instructional materials.

(2) A district school board official or a state instructional materials reviewer may not solicit or accept any emolument, money, or other valuable thing, or any inducement, to directly or indirectly introduce, recommend, vote for, or otherwise influence the adoption or purchase of any instructional material.

(3) A district school board or publisher may not participate in a pilot program of materials being considered for adoption during the 18-month period before the official adoption of the materials by the commissioner. Any pilot program during the first 2 years of the adoption period must have the prior approval of the commissioner.

(4) Any publisher or manufacturer of instructional materials or representative thereof or any district school board official or state instructional materials reviewer who violates any provision of this section commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. Any representative of a publisher or manufacturer who violates any provision of this section, in addition to any other penalty, shall be banned from practicing business in the state for a period of 1 calendar year.

(5) This section does not prohibit any publisher, manufacturer, or agent from supplying, for purposes of examination, necessary sample copies of instructional materials to any district school board official or state instructional materials reviewer.

(6) This section does not prohibit a district school board official or state instructional materials reviewer from receiving sample copies of instructional materials.

(7) This section does not prohibit or restrict a district school board official from receiving royalties or other compensation, other than compensation paid to him or her as commission for negotiating sales to district school boards, from the publisher or manufacturer of instructional materials written, designed, or prepared by such district school board official, and adopted by the commissioner or purchased by any district school board. No district school board official shall be allowed to receive royalties on any materials not on the state-adopted list purchased for use by his or her district school board.

(8) A district school superintendent, district school board member, teacher, or other person officially connected with the government or direction of public schools may not receive during the months actually engaged in performing duties under his or her contract any private fee, gratuity, donation, or compensation, in any manner whatsoever, for promoting the sale or exchange of any instructional material, map, or chart in any public school, or be an agent for the sale or the publisher of any instructional material or reference work, or have a direct or indirect pecuniary interest in the introduction of any such instructional material, and any such agency or interest shall disqualify any person so acting or interested from holding any district school board employment whatsoever, and the person commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; however, this subsection does not prevent the adoption of any instructional material written in whole or in part by a Florida author.

History.—s. 307, ch. 2002-387; s. 24, ch. 2011-55.



1006.33 - Bids or proposals; advertisement and its contents.

1006.33 Bids or proposals; advertisement and its contents.—

(1)(a) Beginning on or before May 15 of any year in which an instructional materials adoption is to be initiated, the department shall advertise in the Florida Administrative Register 4 weeks preceding the date on which the bids shall be received, that at a certain designated time, not later than June 15, sealed bids or proposals to be deposited with the department will be received from publishers or manufacturers for the furnishing of instructional materials proposed to be adopted as listed in the advertisement beginning April 1 following the adoption.

(b) The advertisement shall state that, beginning in 2010-2011, each bidder shall furnish electronic sample copies of all instructional materials submitted, at a time designated by the department, which copies shall be identical with the copies approved and accepted by state instructional materials reviewers, as prescribed in this section, and with the copies furnished to the department and district school superintendents, as provided in this part. A school district may not request samples in addition to the electronic sample copies.

(c) The advertisement shall state that a contract covering the adoption of the instructional materials shall be for a definite term.

(d) The advertisement shall fix the time within which the required contract must be executed and shall state that the department reserves the right to reject any or all bids.

(e) The advertisement shall give information regarding digital specifications that have been adopted by the department, including minimum format requirements that will enable electronic and digital content to be accessed through the district’s local instructional improvement system and a variety of mobile, electronic, and digital devices. Beginning with specifications released in 2014, the digital specifications shall include requiring the capability for searching by state standards and site and student-level licensing. Such digital format specifications shall be appropriate for the interoperability of the content. The department may not adopt specifications that require the instructional materials to include specific references to FCAT and Next Generation Sunshine State Standards and benchmarks at the point of student use.

(2) The bids submitted shall be for furnishing the designated materials in accordance with specifications of the department. The bid shall state the lowest wholesale price at which the materials will be furnished, at the time the adoption period provided in the contract begins.

(3) The department shall require each publisher or manufacturer of instructional materials who submits a bid under this part to deposit with the department such sum of money or certified check as may be determined by the department, the amount to be not less than $500 and not more than $2,500, according to the number of instructional materials covered by the bid, which deposit shall be forfeited to the state and placed in the General Revenue Fund if the bidder making the deposit fails or refuses to execute the contract and bond within 30 days after receipt of the contract in case his or her bid or proposal is accepted. The commissioner shall, upon determining that the deposit is correct and proper, transmit the deposit to the Chief Financial Officer, who shall deposit the funds for credit to the Textbook Bid Trust Fund and issue his or her official receipt.

(4) Sample copies of all instructional materials that have been made the bases of contracts under this part shall, upon request for the purpose of public inspection, be made available by the publisher to the department and the district school superintendent of each district school board that adopts the instructional materials from the state list upon request for the purpose of public inspection.

History.—s. 308, ch. 2002-387; s. 1951, ch. 2003-261; s. 20, ch. 2010-154; s. 25, ch. 2011-55; s. 60, ch. 2013-14.



1006.34 - Powers and duties of the commissioner and the department in selecting and adopting instructional materials.

1006.34 Powers and duties of the commissioner and the department in selecting and adopting instructional materials.—

(1) PROCEDURES FOR EVALUATING INSTRUCTIONAL MATERIALS.—The State Board of Education shall adopt rules prescribing the procedures by which the department shall evaluate instructional materials submitted by publishers and manufacturers in each adoption. Included in these procedures shall be provisions affording each publisher or manufacturer or his or her representative an opportunity to provide a virtual presentation to state instructional materials reviewers on the merits of each instructional material submitted in each adoption.

(2) SELECTION AND ADOPTION OF INSTRUCTIONAL MATERIALS.—

(a) The department shall notify all publishers and manufacturers of instructional materials who have submitted bids that within 3 weeks after the deadline for receiving bids, at a designated time and place, it will open the bids submitted and deposited with it. At the time and place designated, the bids shall be opened, read, and tabulated in the presence of the bidders or their representatives. No one may revise his or her bid after the bids have been filed. When all bids have been carefully considered, the commissioner shall, from the list of suitable, usable, and desirable instructional materials reported by the state instructional materials reviewers, select and adopt instructional materials for each grade and subject field in the curriculum of public elementary, middle, and high schools in which adoptions are made and in the subject areas designated in the advertisement. The adoption shall continue for the period specified in the advertisement, beginning on the ensuing April 1. The adoption shall not prevent the extension of a contract as provided in subsection (3). The commissioner shall always reserve the right to reject any and all bids. The commissioner may ask for new sealed bids from publishers or manufacturers whose instructional materials were recommended by the state instructional materials reviewers as suitable, usable, and desirable; specify the dates for filing such bids and the date on which they shall be opened; and proceed in all matters regarding the opening of bids and the awarding of contracts as required by this part. In all cases, bids shall be accompanied by a cash deposit or certified check of from $500 to $2,500, as the department may direct. The department, in adopting instructional materials, shall give due consideration both to the prices bid for furnishing instructional materials and to the report and recommendations of the state instructional materials reviewers. When the commissioner has finished with the report of the state instructional materials reviewers, the report shall be filed and preserved with the department and shall be available at all times for public inspection.

(b) In the selection of instructional materials, library media, and other reading material used in the public school system, the standards used to determine the propriety of the material shall include:

1. The age of the students who normally could be expected to have access to the material.

2. The educational purpose to be served by the material. Priority shall be given to the selection of materials that align with the Next Generation Sunshine State Standards as provided for in s. 1003.41 and include the instructional objectives contained within the curriculum frameworks for career and technical education and adult and adult general education adopted by rule of the State Board of Education under s. 1004.92.

3. The degree to which the material would be supplemented and explained by mature classroom instruction as part of a normal classroom instructional program.

4. The consideration of the broad racial, ethnic, socioeconomic, and cultural diversity of the students of this state.

Any instructional material containing pornography or otherwise prohibited by s. 847.012 may not be used or made available within any public school.

(3) CONTRACT WITH PUBLISHERS OR MANUFACTURERS; BOND.—As soon as practicable after the commissioner has adopted any instructional materials and all bidders that have secured the adoption of any instructional materials have been notified thereof by registered letter, the department shall prepare a contract in proper form with every bidder awarded the adoption of any instructional materials. Each contract shall be executed by the commissioner, one copy to be kept by the contractor and one copy to be filed with the department. After giving due consideration to comments by the district school boards, the commissioner, with the agreement of the publisher, may extend or shorten a contract period for a period not to exceed 2 years; and the terms of any such contract shall remain the same as in the original contract. Any publisher or manufacturer to whom any contract is let under this part must give bond in such amount as the department requires, payable to the state, conditioned for the faithful, honest, and exact performance of the contract. The bond must provide for the payment of reasonable attorney’s fees in case of recovery in any suit thereon. The surety on the bond must be a guaranty or surety company lawfully authorized to do business in the state; however, the bond shall not be exhausted by a single recovery but may be sued upon from time to time until the full amount thereof is recovered, and the department may at any time, after giving 30 days’ notice, require additional security or additional bond. The form of any bond or bonds or contract or contracts under this part shall be prepared and approved by the department. At the discretion of the department, a publisher or manufacturer to whom any contract is let under this part may be allowed a cash deposit in lieu of a bond, conditioned for the faithful, honest, and exact performance of the contract. The cash deposit, payable to the department, shall be placed in the Textbook Bid Trust Fund. The department may recover damages on the cash deposit given by the contractor for failure to furnish instructional materials, the sum recovered to inure to the General Revenue Fund.

(4) REGULATIONS GOVERNING THE CONTRACT.—The department may, from time to time, take any necessary actions, consistent with this part, to secure the prompt and faithful performance of all instructional materials contracts; and if any contractor fails or refuses to furnish instructional materials as provided in this part or otherwise breaks his or her contract, the department may sue on the required bond in the name of the state, in the courts of the state having jurisdiction, and recover damages on the bond given by the contractor for failure to furnish instructional materials, the sum recovered to inure to the General Revenue Fund.

(5) RETURN OF DEPOSITS.—

(a) The successful bidder shall be notified by registered mail of the award of contract and shall, within 30 days after receipt of the contract, execute the proper contract and post the required bond. When the bond and contract have been executed, the department shall notify the Chief Financial Officer and request that a warrant be issued against the Textbook Bid Trust Fund payable to the successful bidder in the amount deposited pursuant to this part. The Chief Financial Officer shall issue and forward the warrant to the department for distribution to the bidder.

(b) At the same time or prior thereto, the department shall inform the Chief Financial Officer of the names of the unsuccessful bidders. Upon receipt of such notice, the Chief Financial Officer shall issue warrants against the Textbook Bid Trust Fund payable to the unsuccessful bidders in the amounts deposited pursuant to this part and shall forward the warrants to the department for distribution to the unsuccessful bidders.

(c) One copy of each contract and an original of each bid, whether accepted or rejected, shall be preserved with the department for at least 3 years after the termination of the contract.

(6) DEPOSITS FORFEITED.—If any successful bidder fails or refuses to execute contract and bond within 30 days after receipt of the contract, the cash deposit shall be forfeited to the state and placed by the Chief Financial Officer in the General Revenue Fund.

(7) FORFEITURE OF CONTRACT AND BOND.—If any publisher or manufacturer of instructional materials fails or refuses to furnish instructional materials as provided in the contract, the publisher’s or manufacturer’s bond is forfeited and the commissioner must make another contract.

History.—s. 309, ch. 2002-387; s. 1952, ch. 2003-261; s. 26, ch. 2011-55; s. 62, ch. 2014-39.



1006.35 - Accuracy of instructional materials.

1006.35 Accuracy of instructional materials.—

(1) In addition to relying on statements of publishers or manufacturers of instructional materials, the commissioner may conduct or cause to be conducted an independent investigation to determine the accuracy of state-adopted instructional materials.

(2) When errors in state-adopted materials are confirmed, the publisher of the materials shall provide to each district school board that has purchased the materials the corrections in a format approved by the department.

(3) The commissioner may remove materials from the list of state-adopted materials if he or she finds that the content is in error and the publisher refuses to correct the error when notified by the department.

(4) The commissioner may remove materials from the list of state-adopted materials at the request of the publisher if, in his or her opinion, there is no material impact on the state’s education goals.

History.—s. 310, ch. 2002-387; s. 27, ch. 2011-55.



1006.36 - Term of adoption for instructional materials.

1006.36 Term of adoption for instructional materials.—

(1) The term of adoption of any instructional materials must be a 5-year period beginning on April 1 following the adoption, except that the commissioner may approve terms of adoption of less than 5 years for materials in content areas which require more frequent revision. Any contract for instructional materials may be extended as prescribed in s. 1006.34(3).

(2) The department shall publish annually an official schedule of subject areas to be called for adoption for each of the succeeding 2 years, and a tentative schedule for years 3, 4, and 5. If extenuating circumstances warrant, the commissioner may add one or more subject areas to the official schedule, in which event the commissioner shall develop criteria for such additional subject area or areas and make them available to publishers as soon as practicable before the date on which bids are due. The schedule shall be developed so as to promote balance among the subject areas so that the required expenditure for new instructional materials is approximately the same each year in order to maintain curricular consistency.

History.—s. 311, ch. 2002-387; s. 28, ch. 2011-55.



1006.37 - Requisition of instructional materials from publisher’s depository.

1006.37 Requisition of instructional materials from publisher’s depository.—

(1) The district school superintendent shall requisition adopted instructional materials from the depository of the publisher with whom a contract has been made. However, the superintendent shall requisition current instructional materials to provide each student with a textbook or other materials as a major tool of instruction in core courses of the subject areas specified in s. 1006.40(2). These materials must be requisitioned within the first 3 years of the adoption cycle, except for instructional materials related to growth of student membership or instructional materials maintenance needs. The superintendent may requisition instructional materials in the core subject areas specified in s. 1006.40(2) that are related to growth of student membership or instructional materials maintenance needs during the 3rd, 4th, 5th, and 6th years of the original contract period.

(2) The district school superintendent shall verify that the requisition is complete and accurate and order the depository to forward to him or her the adopted instructional materials shown by the requisition. The depository shall prepare an invoice of the materials shipped, including shipping charges, and mail it to the superintendent to whom the shipment is being made. The superintendent shall pay the depository within 60 days after receipt of the requisitioned materials from the appropriation for the purchase of adopted instructional materials.

(3) A district school board or a consortium of school districts which implements an instructional materials program pursuant to s. 1006.283 is not required to requisition instructional materials from the publisher’s depository.

History.—s. 312, ch. 2002-387; s. 4, ch. 2013-237.



1006.38 - Duties, responsibilities, and requirements of instructional materials publishers and manufacturers.

1006.38 Duties, responsibilities, and requirements of instructional materials publishers and manufacturers.—This section applies to both the state and district approval processes. Publishers and manufacturers of instructional materials, or their representatives, shall:

(1) Comply with all provisions of this part.

(2) Electronically deliver fully developed sample copies of all instructional materials upon which bids are based to the department pursuant to procedures adopted by the State Board of Education.

(3) Submit, at a time designated in s. 1006.33, the following information:

(a) Detailed specifications of the physical characteristics of the instructional materials, including any software or technological tools required for use by the district, school, teachers, or students. The publisher or manufacturer shall comply with these specifications if the instructional materials are adopted and purchased in completed form.

(b) Evidence that the publisher or manufacturer has provided materials that address the performance standards provided for in s. 1001.03(1) and that can be accessed through the school district’s digital classrooms plan and a variety of electronic, digital, and mobile devices.

(c) Evidence that the instructional materials include specific references to statewide standards in the teacher’s manual and incorporate such standards into chapter tests or the assessments.

(4) Make available for purchase by any district school board any diagnostic, criterion-referenced, or other tests that they may develop.

(5) Furnish the instructional materials offered by them at a price in the state which, including all costs of electronic transmission, may not exceed the lowest price at which they offer such instructional materials for adoption or sale to any state or school district in the United States.

(6) Reduce automatically the price of the instructional materials to any district school board to the extent that reductions are made elsewhere in the United States.

(7) Provide any instructional materials free of charge in the state to the same extent as they are provided free of charge to any state or school district in the United States.

(8) Guarantee that all copies of any instructional materials sold in this state will be at least equal in quality to the copies of such instructional materials that are sold elsewhere in the United States and will be kept revised, free from all errors, and up-to-date as may be required by the department.

(9) Agree that any supplementary material developed at the district or state level does not violate the author’s or publisher’s copyright, provided such material is developed in accordance with the doctrine of fair use.

(10) Not in any way, directly or indirectly, become associated or connected with any combination in restraint of trade in instructional materials, nor enter into any understanding, agreement, or combination to control prices or restrict competition in the sale of instructional materials for use in the state.

(11) Maintain or contract with a depository in the state.

(12) For the core subject areas specified in s. 1006.40(2), maintain in the depository for the first 3 years of the contract an inventory of instructional materials sufficient to receive and fill orders.

(13) For the core subject areas specified in s. 1006.40(2), ensure the availability of an inventory sufficient to receive and fill orders for instructional materials for growth, including the opening of a new school, and replacement during the 3rd and subsequent years of the original contract period.

(14) Accurately and fully disclose only the names of those persons who actually authored the instructional materials. In addition to the penalties provided in subsection (16), the commissioner may remove from the list of state-adopted instructional materials those instructional materials whose publisher or manufacturer misleads the purchaser by falsely representing genuine authorship.

(15) Grant, without prior written request, for any copyright held by the publisher or its agencies automatic permission to the department or its agencies for the reproduction of instructional materials and supplementary materials in Braille, large print, or other appropriate format for use by visually impaired students or other students with disabilities that would benefit from use of the materials.

(16) Upon the willful failure of the publisher or manufacturer to comply with the requirements of this section, be liable to the department in the amount of three times the total sum which the publisher or manufacturer was paid in excess of the price required under subsections (5) and (6) and in the amount of three times the total value of the instructional materials and services which the district school board is entitled to receive free of charge under subsection (7).

History.—s. 313, ch. 2002-387; s. 29, ch. 2011-55; s. 5, ch. 2013-237; s. 13, ch. 2014-56.



1006.39 - Production and dissemination of educational materials and products by department.

1006.39 Production and dissemination of educational materials and products by department.—

(1) Educational materials and products developed by or under the direction of the department, through research and development or other efforts, including those subject to copyright, patent, or trademark, shall be made available for use by teachers, students, administrators, and other appropriate persons in the state system of education at the earliest practicable date and in the most economical and efficient manner possible.

(2) To accomplish this objective, the department may publish, produce, or have produced educational materials and products and make them readily available for appropriate use in the state system of education. The department may charge an amount adequate to cover the essential cost of producing and disseminating such materials and products in the state system of education and may sell copies for educational use to private schools in the state and to the public.

(3) All proceeds from the sale of educational materials and products shall be remitted to the Chief Financial Officer and shall be kept in a separate fund to be known as the “Educational Media and Technology Trust Fund” and, when properly budgeted as approved by the Legislature and the Executive Office of the Governor, used to pay the cost of producing and disseminating educational materials and products.

(4) In cases in which the educational materials or products are of such nature, or the circumstances are such, that it is not practicable or feasible for the department to produce or have produced materials and products so developed, it may, after review and approval by the Department of State, license, lease, assign, sell, or otherwise give written consent to any person, firm or corporation for the manufacture or use thereof, on a royalty basis, or for such other consideration as the department finds proper and in the best interest of the state. The department shall protect educational materials and products against improper or unlawful use or infringement and enforce the collection of any sums due for the manufacture or use thereof by any other party.

(5) The department shall not enter into the business of producing or publishing instructional materials for general use in classrooms.

History.—s. 314, ch. 2002-387; s. 1953, ch. 2003-261; s. 30, ch. 2011-55.



1006.40 - Use of instructional materials allocation; instructional materials, library books, and reference books; repair of books.

1006.40 Use of instructional materials allocation; instructional materials, library books, and reference books; repair of books.—

(1) On or before July 1 each year, the commissioner shall certify to each district school superintendent the estimated allocation of state funds for instructional materials, computed pursuant to the provisions of s. 1011.67 for the ensuing fiscal year.

(2) Each district school board must purchase current instructional materials to provide each student in kindergarten through grade 12 with a major tool of instruction in core courses of the subject areas of mathematics, language arts, science, social studies, reading, and literature. Such purchase must be made within the first 3 years after the effective date of the adoption cycle unless a district school board or a consortium of school districts has implemented an instructional materials program pursuant to s. 1006.283.

(3)1(a) Beginning with the 2015-2016 fiscal year, each district school board shall use at least 50 percent of the annual allocation for the purchase of digital or electronic instructional materials that align with state standards included on the state-adopted list, except as otherwise authorized in paragraphs (b) and (c).

(b) Up to 50 percent of the annual allocation may be used for the purchase of instructional materials, including library and reference books and nonprint materials, not included on the state-adopted list and for the repair and renovation of textbooks and library books.

(c) District school boards may use 100 percent of that portion of the annual allocation designated for the purchase of instructional materials for kindergarten, and 75 percent of that portion of the annual allocation designated for the purchase of instructional materials for first grade, to purchase materials not on the state-adopted list.

(4) The funds described in subsection (3) which district school boards may use to purchase materials not on the state-adopted list shall be used for the purchase of instructional materials or other items having intellectual content which assist in the instruction of a subject or course. These items may be available in bound, unbound, kit, or package form and may consist of hardbacked or softbacked textbooks, electronic content, replacements for items which were part of previously purchased instructional materials, consumables, learning laboratories, manipulatives, electronic media, computer courseware or software, and other commonly accepted instructional tools as prescribed by district school board rule.

(5) Each district school board is responsible for the content of all instructional materials used in a classroom, whether purchased through an adoption process or otherwise purchased or made available in the classroom. Each district school board shall adopt rules, and each district school superintendent shall implement procedures, that:

(a) Maximize student use of the district-approved instructional materials.

(b) Provide a process for public review of, public comment on, and the adoption of instructional materials that satisfies the requirements of s. 1006.283(2)(b)8., 9., and 11.

(6) District school boards may issue purchase orders subsequent to February 1 in an aggregate amount which does not exceed 20 percent of the current year’s allocation, and subsequent to April 1 in an aggregate amount which does not exceed 90 percent of the current year’s allocation, for the purpose of expediting the delivery of instructional materials which are to be paid for from the ensuing year’s allocation.

(7) In any year in which the total instructional materials allocation for a school district has not been expended or obligated prior to June 30, the district school board shall carry forward the unobligated amount and shall add it to the next year’s allocation.

(8) Subsections (3), (4), and (6) do not apply to a district school board or a consortium of school districts that implements an instructional materials program pursuant to s. 1006.283 except that, by the 2015-2016 fiscal year, each district school board shall use at least 50 percent of the annual instructional materials allocation for the purchase of digital or electronic instructional materials that align with state standards adopted by the State Board of Education pursuant to s. 1003.41.

History.—s. 315, ch. 2002-387; s. 10, ch. 2009-3; s. 19, ch. 2009-59; s. 21, ch. 2010-154; s. 31, ch. 2011-55; s. 14, ch. 2012-133; s. 6, ch. 2013-237; s. 5, ch. 2014-15; s. 63, ch. 2014-39.

1Note.—As amended by s. 63, ch. 2014-39. For a description of multiple acts in the same session affecting a statutory provision, see preface to the Florida Statutes, “Statutory Construction.” Paragraph (3)(a) was also amended by s. 5, ch. 2014-15, and that version reads:

(a) Beginning in the 2014-2015 fiscal year, each district school board shall use at least 50 percent of the annual allocation, and may use all of the allocation, for the purchase of digital or electronic instructional materials that are consistent with district goals and objectives and the course descriptions adopted in rule by the State Board of Education, align with the state standards provided for in s. 1003.41, and meet the requirements in s. 1006.31. This section does not apply to a district school board or a consortium of school districts which implements an instructional materials program pursuant to s. 1006.283, except that by the 2015-2016 fiscal year, each district school board shall use at least 50 percent of the annual allocation for the purchase of digital or electronic instructional materials that align with state standards.



1006.41 - Disposal of instructional materials.

1006.41 Disposal of instructional materials.—

(1) Instructional materials that have become unserviceable or surplus or are no longer on state contract may be disposed of, under adopted rule of the district school board, by:

(a) Giving or lending the materials to other public education programs within the district or state, to the teachers to use in developing supplementary teaching materials, to students or others, or to any charitable organization, governmental agency, home education students, private school, or state.

(b) Selling the materials to used book dealers, recycling plants, pulp mills, or other persons, firms, or corporations upon such terms as are most economically advantageous to the district school board.

(2) The district school board may prescribe by rule the manner for destroying instructional materials that cannot be disposed of as provided in subsection (1).

(3) All moneys received for the sale, exchange, or other disposition of instructional materials shall be deposited in the district school fund and added to the district appropriation for instructional materials.

(4) Instructional materials which have been sold, exchanged, lost, destroyed, or damaged and for which proper charges have been assessed and collected, and instructional materials which have been destroyed by fire or storm damage or by order of a competent health officer or the district school superintendent, shall be dropped from the record of instructional materials for which, as provided by law, district school boards are held responsible.

History.—s. 316, ch. 2002-387.



1006.42 - Responsibility of students and parents for instructional materials.

1006.42 Responsibility of students and parents for instructional materials.—All instructional materials purchased under the provisions of this part are the property of the district school board. When distributed to the students, these instructional materials are on loan to the students while they are pursuing their courses of study and are to be returned at the direction of the school principal or the teacher in charge. Each parent of a student to whom or for whom instructional materials have been issued, is liable for any loss or destruction of, or unnecessary damage to, the instructional materials or for failure of the student to return the instructional materials when directed by the school principal or the teacher in charge, and shall pay for such loss, destruction, or unnecessary damage as provided under s. 1006.28(3).

History.—s. 317, ch. 2002-387; s. 64, ch. 2014-39.









Part II - PUBLIC POSTSECONDARY EDUCATION SUPPORT FOR LEARNING AND STUDENTSERVICES (ss. 1006.50-1006.735)

1006.50 - Student handbooks.

1006.50 Student handbooks.—

(1) Each Florida College System institution and state university shall compile and update annually a student handbook that includes, but is not limited to, a comprehensive calendar that emphasizes important dates and deadlines, student rights and responsibilities, appeals processes available to students, and a roster of contact persons within the administrative staff available to respond to student inquiries.

(2) Each student handbook shall list the legal and institution-specific sanctions that will be imposed upon students who violate the law or institutional policies regarding controlled substances and alcoholic beverages.

(3) Each student handbook shall provide information related to acquired immune deficiency syndrome (AIDS) education or identify sites from which AIDS education information may be obtained.

History.—s. 320, ch. 2002-387; s. 77, ch. 2011-5.



1006.51 - Student ombudsman office.

1006.51 Student ombudsman office.—

(1) There is created at each Florida College System institution and state university a student ombudsman office, which is accountable to the president.

(2) Each institution must have an established procedure by which a student may appeal to the office of the ombudsman a decision that is related to the student’s access to courses and credit granted toward the degree. Detailed information concerning this procedure must be included in the institution’s catalog.

(3) Each Florida College System institution and state university shall develop minimum standards for the role of ombudsman or student advocate. The standards shall address the issue of notification of students of opportunities for assistance or appeal.

History.—s. 321, ch. 2002-387; s. 78, ch. 2011-5.



1006.52 - Education records and applicant records; public records exemption.

1006.52 Education records and applicant records; public records exemption.—

(1) Each public postsecondary educational institution may prescribe the content and custody of records that the institution may maintain on its students and applicants for admission. A student’s education records, as defined in the Family Educational Rights and Privacy Act (FERPA), 20 U.S.C. s. 1232g, and the federal regulations issued pursuant thereto, and applicant records are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. For the purpose of this subsection, applicant records are records that are:

(a) Directly related to an applicant for admission to a public postsecondary educational institution who has not been in attendance at the institution; and

(b) Maintained by a public postsecondary educational institution or by a party acting on behalf of the public postsecondary educational institution.

(2)(a) A public postsecondary educational institution may not release a student’s education records without the written consent of the student to any individual, agency, or organization, except in accordance with and as permitted by the FERPA.

(b) Education records released by public postsecondary educational institutions to the Auditor General or the Office of Program Policy Analysis and Government Accountability, which are necessary for such agencies to perform their official duties and responsibilities, must be used and maintained by the Auditor General and the Office of Program Policy Analysis and Government Accountability in accordance with the FERPA.

History.—s. 322, ch. 2002-387; s. 2, ch. 2009-240; s. 1, ch. 2014-11.



1006.53 - Religious observances.

1006.53 Religious observances.—Each public postsecondary educational institution shall adopt a policy which reasonably accommodates the religious observance, practice, and belief of individual students in regard to admissions, class attendance, and the scheduling of examinations and work assignments. Each policy shall include a grievance procedure by which a student who believes that he or she has been unreasonably denied an educational benefit due to his or her religious belief or practices may seek redress. Such policy shall be made known to faculty and students annually in inclusion in the institution’s handbook, manual, or other similar document regularly provided to faculty and students.

History.—s. 323, ch. 2002-387; s. 105, ch. 2007-217.



1006.54 - Universities; public documents distributed to libraries.

1006.54 Universities; public documents distributed to libraries.—The general library of each state university may receive copies of reports of state officials, departments, and institutions and all other state documents published by the state. Each officer of the state empowered by law to distribute such public documents may transmit without charge, except for payment of shipping costs, the number of copies of each public document desired upon requisition from the librarian. It is the duty of the library to keep public documents in a convenient form accessible to the public. The library, under regulations formulated by the university board of trustees, is authorized to exchange documents for those of other states, territories, and countries.

History.—s. 324, ch. 2002-387; s. 16, ch. 2010-78.



1006.55 - Law libraries of certain institutions of higher learning designated as state legal depositories.

1006.55 Law libraries of certain institutions of higher learning designated as state legal depositories.—

(1) The law libraries of the University of Florida, Florida State University, Florida International University, Florida Agricultural and Mechanical University, Stetson University, Nova University, and the University of Miami are designated as state legal depositories.

(2) Each officer of the state empowered by law to distribute legal publications may transmit, upon payment of shipping costs or cash on delivery, to the state legal depositories copies of such publications as requested. However, the number of copies transmitted shall be limited to:

(a) Eight copies of each volume of General Acts and each volume of Special Acts to each of the state legal depositories;

(b) Up to a maximum number of each volume of the Florida Statutes and each supplement volume, computed on the basis of one set for every 10 students enrolled during the school year, based upon the average enrollment as certified by the registrar; and

(c) One copy of each journal of the House of Representatives and each journal of the Senate to each state legal depository.

(3) It is the duty of the librarian of any depository to keep all public documents in a convenient form accessible to the public.

(4) The libraries of all Florida College System institutions are designated as state depositories for the Florida Statutes and supplements published by or under the authority of the state; these depositories each may receive upon request one copy of each volume without charge, except for payment of shipping costs.

History.—s. 325, ch. 2002-387; s. 79, ch. 2011-5.



1006.56 - Specified university publications; activities; trust funds.

1006.56 Specified university publications; activities; trust funds.—

(1) Subject to the approval of the appropriate university, the Florida Law Review, the Florida State University Law Review, the Florida State University Journal of Land Use and Environmental Law, the University of Florida Journal of Law and Public Policy, and the Florida International Law Journal of the University of Florida are authorized to engage in the following activities relating to their respective publications, notwithstanding the contrary provision of any statute, rule, or regulation of the state or its subdivisions or agencies:

(a) The grant of reprint rights relating to any or all issues of the Florida Law Review, the Florida State University Law Review, the Florida State University Journal of Land Use and Environmental Law, the University of Florida Journal of Law and Public Policy, or the Florida International Law Journal of the University of Florida, or any of the materials, articles, or ideas contained therein;

(b) The sale for adequate consideration of any or all past or future stock and inventory of published issues of the Florida Law Review, the Florida State University Law Review, the Florida State University Journal of Land Use and Environmental Law, the University of Florida Journal of Law and Public Policy, or the Florida International Law Journal of the University of Florida, or portions thereof; and

(c) The retention of the proceeds obtained under paragraph (a) or paragraph (b) together with all moneys received by the Florida Law Review or the Florida State University Law Review from current or future subscriptions, sale of individual issues, sale of advertising, binding service, royalties, donations, and all other sources except direct or indirect appropriations from the state, its subdivisions, or agencies.

(2) Moneys retained by the Florida Law Review pursuant to this section shall be placed in a trust fund to be known as the Florida Law Review Trust Fund. Moneys retained by the Florida State University Law Review pursuant to this section shall be placed in a trust fund to be known as the Florida State University Law Review Trust Fund. Moneys retained by the Florida State University Journal of Land Use and Environmental Law pursuant to this section shall be placed in a trust fund to be known as the Florida State University Journal of Land Use and Environmental Law Trust Fund. Moneys retained by the University of Florida Journal of Law and Public Policy pursuant to this section shall be placed in a trust fund to be known as the University of Florida Journal of Law and Public Policy Trust Fund. Moneys retained by the Florida International Law Journal of the University of Florida pursuant to this section shall be placed in a trust fund to be known as the Florida International Law Journal of the University of Florida Trust Fund. Such trust funds shall be used to pay or supplement the payment of printing costs or other costs incident to the publication of the respective law reviews and law journals and shall be administered by the dean of each college of law or his or her faculty designee.

(3) Printing of such publications shall be let upon contract to the lowest responsive bidder, in accordance with s. 283.33, except when the additional costs incurred in changing from the current printer to the new low bidder exceed the savings reflected in the bid prices. Such additional costs shall not exceed 10 percent of the lowest bid price.

History.—s. 326, ch. 2002-387.



1006.58 - Collections management for museums and galleries of state universities.

1006.58 Collections management for museums and galleries of state universities.—

(1) State universities may enter into contracts or agreements with or without competitive bidding, as appropriate, for the restoration of objects of art, art history, or natural history in their collections or for the purchase of objects of art, art history, or natural history which are to be added to their collections.

(2) State universities may sell any art, art history, or natural history object in their museum or gallery collections if the university determines that it is no longer appropriate for the collection. The proceeds of the sale shall be deposited in the Acquisition, Restoration, and Conservation Trust Fund or other appropriate trust fund of the university. Each state university museum or gallery shall function entirely separate from every state university museum or gallery. State universities also may exchange any art, art history, or natural history object which the university museums or galleries judge is of equivalent or greater value to their museums or galleries.

(3) No employee, representative, or agent of a university shall receive a commission, fee, or financial benefit in connection with the sale or exchange of a work of art, art history, or natural history, nor may he or she be a business associate of any individual, firm, or organization involved in the sale or exchange.

(4)(a) Each university may establish an Acquisition, Restoration, and Conservation Trust Fund or utilize an appropriate existing trust fund.

(b) The president of each university may delegate the following authority to the museum or gallery directors and governing bodies of the museums or galleries:

1. To enter into contracts for the restoration or purchase of art, art history, or natural history objects, with or without competitive bidding, as appropriate.

2. To sell art, art history, or natural history objects in museum or gallery collections, the proceeds of which shall be deposited in the Acquisition, Restoration, and Conservation Trust Fund or other appropriate existing trust fund.

3. To exchange art, art history, or natural history objects of equal or greater value with any other state university.

History.—s. 328, ch. 2002-387.



1006.59 - The Historically Black College and University Library Improvement Program.

1006.59 The Historically Black College and University Library Improvement Program.—

(1) It is the intent of the Legislature to enhance the quality of the libraries at Florida Agricultural and Mechanical University, Bethune-Cookman University, Edward Waters College, and Florida Memorial University.

(2) There is created the Historically Black College and University Library Improvement Program to be administered by the Department of Education. The primary objectives of the program shall be to increase each library’s holdings by 500 to 1,000 books per year, to increase library use by students and faculty, and to enhance the professional growth of librarians by providing inservice training. At least 50 percent of library acquisitions shall be in the humanities, with the balance to be in all other disciplines. It is the intent of the Legislature to provide general revenue funds each year to support this program.

(3) Each institution shall submit to the State Board of Education a plan for enhancing its library through the following activities:

(a) Each institution shall increase the number of volumes by purchasing replacement books and new titles. Funds shall not be used to purchase periodicals. The goal of these purchases is to meet the needs of students and faculty in disciplines that have recently been added to the curriculum, in traditional academic fields that have been expanded, or in academic fields in which rapid changes in technology result in accelerated obsolescence of related library holdings.

(b) A committee composed of librarians and faculty at each institution shall assess the adequacy of library holdings in all academic areas. The committee shall develop a list of resources that need to be replaced. Based on its assessment of the current collection, the committee shall develop a prioritized list of recommended acquisitions and shall submit such list to the college or university president.

History.—s. 329, ch. 2002-387; s. 98, ch. 2009-21; s. 8, ch. 2010-155.



1006.60 - Codes of conduct; disciplinary measures; authority to adopt rules or regulations.

1006.60 Codes of conduct; disciplinary measures; authority to adopt rules or regulations.—

(1) Each Florida College System institution may adopt, by rule, and each state university may adopt, by regulation, codes of conduct and appropriate penalties for violations of rules or regulations by students, to be administered by the institution. Such penalties, unless otherwise provided by law, may include: reprimand; restitution; fines; withholding of diplomas or transcripts pending compliance with rules or regulations, completion of any student judicial process or sanction, or payment of fines; restrictions on the use of or removal from campus facilities; community service; educational requirements; and the imposition of probation, suspension, dismissal, or expulsion.

(2) Each Florida College System institution may adopt, by rule, and each state university may adopt, by regulation, a code of conduct and appropriate penalties for violations of rules or regulations by student organizations, to be administered by the institution. Such penalties, unless otherwise provided by law, may include: reprimand; restitution; suspension, cancellation, or revocation of the registration or official recognition of a student organization; and restrictions on the use of, or removal from, campus facilities.

(3) Sanctions authorized by such codes of conduct may be imposed only for acts or omissions in violation of rules or regulations adopted by the institution, including rules or regulations adopted under this section, rules of the State Board of Education, rules or regulations of the Board of Governors regarding the State University System, county and municipal ordinances, and the laws of this state, the United States, or any other state.

(4) Each Florida College System institution may establish and adopt, by rule, and each state university may establish and adopt, by regulation, codes of appropriate penalties for violations of rules or regulations governing student academic honesty. Such penalties, unless otherwise provided by law, may include: reprimand; reduction of grade; denial of academic credit; invalidation of university credit or of the degree based upon such credit; probation; suspension; dismissal; or expulsion. In addition to any other penalties that may be imposed, an individual may be denied admission or further registration, and the institution may invalidate academic credit for work done by a student and may invalidate or revoke the degree based upon such credit if it is determined that the student has made false, fraudulent, or incomplete statements in the application, residence affidavit, or accompanying documents or statements in connection with, or supplemental to, the application for admission to or graduation from the institution.

(5) Each Florida College System institution shall adopt rules and each state university shall adopt regulations for the lawful discipline of any student who intentionally acts to impair, interfere with, or obstruct the orderly conduct, processes, and functions of the institution. Said rules or regulations may apply to acts conducted on or off campus when relevant to such orderly conduct, processes, and functions.

History.—s. 330, ch. 2002-387; s. 106, ch. 2007-217; s. 17, ch. 2010-78; s. 80, ch. 2011-5.



1006.61 - Participation by students in disruptive activities at public postsecondary educational institution; penalties.

1006.61 Participation by students in disruptive activities at public postsecondary educational institution; penalties.—

(1) Any person who accepts the privilege extended by the laws of this state of attendance at any public postsecondary educational institution shall, by attending such institution, be deemed to have given his or her consent to the policies of that institution, the State Board of Education, and the Board of Governors regarding the State University System, and the laws of this state. Such policies shall include prohibition against disruptive activities at public postsecondary educational institutions.

(2) After it has been determined that a student of a state institution of higher learning has participated in disruptive activities, such student may be immediately expelled from the institution for a minimum of 2 years.

History.—s. 331, ch. 2002-387; s. 107, ch. 2007-217.



1006.62 - Expulsion and discipline of students of Florida College System institutions and state universities.

1006.62 Expulsion and discipline of students of Florida College System institutions and state universities.—

(1) Each student in a Florida College System institution or state university is subject to federal and state law, respective county and municipal ordinances, and all rules and regulations of the State Board of Education, the Board of Governors regarding the State University System, or the board of trustees of the institution.

(2) Violation of these published laws, ordinances, or rules and regulations may subject the violator to appropriate action by the institution’s authorities.

(3) Each president of a Florida College System institution or state university may, after notice to the student of the charges and after a hearing thereon, expel, suspend, or otherwise discipline any student who is found to have violated any law, ordinance, or rule or regulation of the State Board of Education, the Board of Governors regarding the State University System, or the board of trustees of the institution. A student may be entitled to waiver of expulsion:

(a) If the student provides substantial assistance in the identification, arrest, or conviction of any of his or her accomplices, accessories, coconspirators, or principals or of any other person engaged in violations of chapter 893 within a state university or Florida College System institution;

(b) If the student voluntarily discloses his or her violations of chapter 893 prior to his or her arrest; or

(c) If the student commits himself or herself, or is referred by the court in lieu of sentence, to a state-licensed drug abuse program and successfully completes the program.

History.—s. 332, ch. 2002-387; s. 108, ch. 2007-217; s. 81, ch. 2011-5.



1006.63 - Hazing prohibited.

1006.63 Hazing prohibited.—

(1) As used in this section, “hazing” means any action or situation that recklessly or intentionally endangers the mental or physical health or safety of a student for purposes including, but not limited to, initiation or admission into or affiliation with any organization operating under the sanction of a postsecondary institution. “Hazing” includes, but is not limited to, pressuring or coercing the student into violating state or federal law, any brutality of a physical nature, such as whipping, beating, branding, exposure to the elements, forced consumption of any food, liquor, drug, or other substance, or other forced physical activity that could adversely affect the physical health or safety of the student, and also includes any activity that would subject the student to extreme mental stress, such as sleep deprivation, forced exclusion from social contact, forced conduct that could result in extreme embarrassment, or other forced activity that could adversely affect the mental health or dignity of the student. Hazing does not include customary athletic events or other similar contests or competitions or any activity or conduct that furthers a legal and legitimate objective.

(2) A person commits hazing, a third degree felony, punishable as provided in s. 775.082 or s. 775.083, when he or she intentionally or recklessly commits any act of hazing as defined in subsection (1) upon another person who is a member of or an applicant to any type of student organization and the hazing results in serious bodily injury or death of such other person.

(3) A person commits hazing, a first degree misdemeanor, punishable as provided in s. 775.082 or s. 775.083, when he or she intentionally or recklessly commits any act of hazing as defined in subsection (1) upon another person who is a member of or an applicant to any type of student organization and the hazing creates a substantial risk of physical injury or death to such other person.

(4) As a condition of any sentence imposed pursuant to subsection (2) or subsection (3), the court shall order the defendant to attend and complete a 4-hour hazing education course and may also impose a condition of drug or alcohol probation.

(5) It is not a defense to a charge of hazing that:

(a) The consent of the victim had been obtained;

(b) The conduct or activity that resulted in the death or injury of a person was not part of an official organizational event or was not otherwise sanctioned or approved by the organization; or

(c) The conduct or activity that resulted in death or injury of the person was not done as a condition of membership to an organization.

(6) This section shall not be construed to preclude prosecution for a more general offense resulting from the same criminal transaction or episode.

(7) Public and nonpublic postsecondary educational institutions whose students receive state student financial assistance must adopt a written antihazing policy and under such policy must adopt rules prohibiting students or other persons associated with any student organization from engaging in hazing.

(8) Public and nonpublic postsecondary educational institutions must provide a program for the enforcement of such rules and must adopt appropriate penalties for violations of such rules, to be administered by the person at the institution responsible for the sanctioning of such organizations.

(a) Such penalties at Florida College System institutions and state universities may include the imposition of fines; the withholding of diplomas or transcripts pending compliance with the rules or pending payment of fines; and the imposition of probation, suspension, or dismissal.

(b) In the case of an organization at a Florida College System institution or state university that authorizes hazing in blatant disregard of such rules, penalties may also include rescission of permission for that organization to operate on campus property or to otherwise operate under the sanction of the institution.

(c) All penalties imposed under the authority of this subsection shall be in addition to any penalty imposed for violation of any of the criminal laws of this state or for violation of any other rule of the institution to which the violator may be subject.

(9) Rules adopted pursuant hereto shall apply to acts conducted on or off campus whenever such acts are deemed to constitute hazing.

(10) Upon approval of the antihazing policy of a Florida College System institution or state university and of the rules and penalties adopted pursuant thereto, the institution shall provide a copy of such policy, rules, and penalties to each student enrolled in that institution and shall require the inclusion of such policy, rules, and penalties in the bylaws of every organization operating under the sanction of the institution.

History.—s. 333, ch. 2002-387; s. 3, ch. 2005-146; s. 82, ch. 2011-5.



1006.66 - Regulation of traffic at universities.

1006.66 Regulation of traffic at universities.—

(1) As defined under this section:

(a) “Traffic,” when used as a noun, means the use or occupancy of, and the movement in, on, or over, streets, ways, walks, roads, alleys, and parking areas by vehicles, pedestrians, or ridden or herded animals.

(b) “Adjacent municipality” means a municipality which is contiguous or adjacent to, or which contains within its boundaries all or part of the grounds of, a university; except that, if the grounds of a university are not within or contiguous to a municipality, “adjacent municipality” means the county seat of the county which contains within its boundaries all or part of the grounds of the university.

(c) “Grounds” includes all of the campus and grounds of the university, whether it be the campus proper or outlying or noncontiguous land of the university within the county.

(d) “Law enforcement officers” include municipal police, patrol officers, traffic officers, sheriffs, deputies, highway patrol officers, and county traffic officers assigned to duty on the grounds of the university; campus police, traffic officers, guards, parking patrollers, and other noncommissioned personnel designated for traffic purposes by the university; and other law enforcement officers as defined in s. 943.10(1).

(e) “University traffic infraction” means a noncriminal violation of university parking and traffic rules which is not included under s. 318.14 or s. 318.17 or any municipal ordinance, which is not punishable by incarceration, and for which there is no right to trial by jury or to court-appointed counsel.

(f) “Traffic authority” means an individual or a group of individuals at each university, authorized and appointed by the president of the university to adjudicate university traffic infractions.

(2) Each university board of trustees shall adopt rules that govern traffic on the grounds of the university; that provide penalties for the infraction of such traffic rules; and that the university finds necessary, convenient, or advisable for the safety or welfare of the students, faculty members, or other persons. Copies of the rules shall be posted at the university on public bulletin boards where notices are customarily posted, filed with the city clerk or corresponding municipal or county officer, and made available to any person requesting same. When adopted, the rules shall be enforceable as herein provided. All ordinances of the adjacent municipality relating to traffic that are not in conflict or inconsistent with the traffic rules adopted by the individual university shall extend and be applicable to the grounds of the university. The provisions of chapter 316 shall extend and be applicable to the grounds of the university, and the rules adopted by the individual university shall not conflict with any section of that chapter.

(3) Any person who violates any of those rules adopted by the individual institution shall be deemed to have committed a university traffic infraction and shall be fined or penalized as provided by the rules adopted by the institution. Any person who violates any traffic regulation enumerated in chapter 316 shall be charged, and the cause shall proceed, in accordance with chapters 316 and 318.

(4) A person charged with a university traffic infraction shall elect the option prescribed in paragraph (a) or the option prescribed in paragraph (b). If neither option is exercised within the prescribed time by the person charged with a university traffic infraction, an additional fine or penalty may be assessed, and shall be payable, in accordance with the rules of the university.

(a) The person charged may pay the applicable infraction fine, either by mail or in person, within the time period specified in the rules of the individual university. A schedule of infraction fines applicable to each university shall be adopted by the university.

(b) The person charged may elect to appear before the university traffic authority for administrative determination pursuant to procedures enumerated in the rules of such university.

(5) Each university is authorized to approve the establishment of a university traffic authority to hear violations of traffic rules. In such cases as come before the authority, the university traffic authority shall determine whether the person is guilty or not guilty of the charge. In the case of a finding of guilt, the authority shall, in its discretion, impose an appropriate penalty pursuant to subsection (3).

(6) This section shall provide the exclusive procedures for the adjudication of university traffic infractions.

(7) Moneys collected from parking assessments and infraction fines shall be deposited in appropriate funds and shall be used to defray the administrative and operating costs of the traffic and parking program at the institution, to provide for additional parking facilities on campus, or for student loan purposes.

History.—s. 336, ch. 2002-387.



1006.68 - HIV and AIDS policy.

1006.68 HIV and AIDS policy.—Each Florida College System institution and state university shall develop a comprehensive policy that addresses the provision of instruction, information, and activities regarding human immunodeficiency virus infection and acquired immune deficiency syndrome. Such instruction, information, or activities shall emphasize the known modes of transmission of human immunodeficiency virus infection and acquired immune deficiency syndrome, signs and symptoms, associated risk factors, appropriate behavior and attitude change, and means used to control the spread of human immunodeficiency virus infection and acquired immune deficiency syndrome.

History.—s. 338, ch. 2002-387; s. 84, ch. 2011-5.



1006.69 - Vaccination against meningococcal meningitis and hepatitis B.

1006.69 Vaccination against meningococcal meningitis and hepatitis B.—

(1) A postsecondary educational institution shall provide detailed information concerning the risks associated with meningococcal meningitis and hepatitis B and the availability, effectiveness, and known contraindications of any required or recommended vaccine to every student, or to the student’s parent if the student is a minor, who has been accepted for admission.

(2) An individual enrolled in a postsecondary educational institution who will be residing in on-campus housing shall provide documentation of vaccinations against meningococcal meningitis and hepatitis B unless the individual, if the individual is 18 years of age or older, or the individual’s parent, if the individual is a minor, declines the vaccinations by signing a separate waiver for each of these vaccines, provided by the institution, acknowledging receipt and review of the information provided.

(3) This section does not require any postsecondary educational institution to provide or pay for vaccinations against meningococcal meningitis and hepatitis B.

History.—s. 339, ch. 2002-387.



1006.695 - Sexual predator and sexual offender notification; Florida College System institutions, state universities, and career centers.

1006.695 Sexual predator and sexual offender notification; Florida College System institutions, state universities, and career centers.—Each Florida College System institution as defined in s. 1000.21, state university as defined in s. 1000.21, and career center as provided in s. 1001.44 shall inform students and employees at orientation and on its website of the existence of the Department of Law Enforcement sexual predator and sexual offender registry website and the toll-free telephone number that gives access to sexual predator and sexual offender public information pursuant to s. 943.043.

History.—s. 4, ch. 2014-3.



1006.71 - Gender equity in intercollegiate athletics.

1006.71 Gender equity in intercollegiate athletics.—

(1) GENDER EQUITY PLAN.—

(a) Each Florida College System institution and state university shall develop a gender equity plan pursuant to s. 1000.05.

(b) The plan shall include consideration of equity in sports offerings, participation, availability of facilities, scholarship offerings, and funds allocated for administration, recruitment, comparable coaching, publicity and promotion, and other support costs.

(c) The Commissioner of Education shall annually assess the progress of each Florida College System institution’s plan and advise the State Board of Education and the Legislature regarding compliance.

(d) The Chancellor of the State University System shall annually assess the progress of each state university’s plan and advise the Board of Governors and the Legislature regarding compliance.

(e) Each board of trustees of a Florida College System institution or state university shall annually evaluate the presidents on the extent to which the gender equity goals have been achieved.

(f) To determine the proper level of support for women’s athletic scholarships, an equity plan may determine, where appropriate, that support for women’s scholarships may be disproportionate to the support of scholarships for men.

(g)1. If a Florida College System institution is not in compliance with Title IX of the Education Amendments of 1972 and the Florida Educational Equity Act, the State Board of Education shall:

a. Declare the Florida College System institution ineligible for competitive state grants.

b. Withhold funds sufficient to obtain compliance.

The Florida College System institution shall remain ineligible and the funds shall not be paid until the Florida College System institution comes into compliance or the Commissioner of Education approves a plan for compliance.

2. If a state university is not in compliance with Title IX of the Education Amendments of 1972 and the Florida Educational Equity Act, the Board of Governors shall:

a. Declare the state university ineligible for competitive state grants.

b. Withhold funds sufficient to obtain compliance.

The state university shall remain ineligible and the funds shall not be paid until the state university comes into compliance or the Board of Governors approves a plan for compliance.

(2) FUNDING.—

(a) An equitable portion of all separate athletic fees shall be designated for women’s intercollegiate athletics.

(b) The level of funding and percentage share of support for women’s intercollegiate athletics for Florida College System institutions shall be determined by the State Board of Education. The level of funding and percentage share of support for women’s intercollegiate athletics for state universities shall be determined by the Board of Governors. The level of funding and percentage share attained in the 1980-1981 fiscal year shall be the minimum level and percentage maintained by each institution, except as the State Board of Education or the Board of Governors otherwise directs its respective institutions for the purpose of assuring equity. Consideration shall be given by the State Board of Education or the Board of Governors to emerging athletic programs at institutions which may not have the resources to secure external funds to provide athletic opportunities for women. It is the intent that the effect of any redistribution of funds among institutions shall not negate the requirements as set forth in this section.

(c) In addition to the above amount, an amount equal to the sales taxes collected from admission to athletic events sponsored by a state university shall be retained and utilized by each university to support women’s athletics.

(3) STATE BOARD OF EDUCATION.—The State Board of Education shall assure equal opportunity for female athletes at Florida College System institutions and establish:

(a) Guidelines for reporting of intercollegiate athletics data concerning financial, program, and facilities information for review by the State Board of Education annually.

(b) Systematic audits for the evaluation of such data.

(c) Criteria for determining and assuring equity.

(4) BOARD OF GOVERNORS.—The Board of Governors shall ensure equal opportunity for female athletes at state universities and establish:

(a) Guidelines for reporting of intercollegiate athletics data concerning financial, program, and facilities information for review by the Board of Governors annually.

(b) Systematic audits for the evaluation of such data.

(c) Criteria for determining and ensuring equity.

History.—s. 341, ch. 2002-387; s. 110, ch. 2007-217; s. 86, ch. 2011-5.



1006.73 - Florida Academic Library Services Cooperative.

1006.73 Florida Academic Library Services Cooperative.—

(1) The Florida Academic Library Services Cooperative is established to provide a single library automation system and associated resources and services that all public postsecondary institutions shall use to support learning, teaching, and research needs.

(2) The Florida Academic Library Services Cooperative shall:

(a) Develop and manage a library information portal and automated library management tools for use by Florida College System institutions and state universities. The library information portal and automated library management tools shall include, but are not limited to, the following services and functions:

1. A shared Internet-based catalog and discovery tool that allows a user to search and, if authorized, access the aggregate library holdings of the state’s public postsecondary education institutions. The catalog and discovery tool shall allow a user to search the library holdings of one institution, selected institutions, or all institutions and, to the extent feasible, shall include an interlibrary loan function that ensures an authorized user can access the required library holding.

2. An Internet-based searchable collection of electronic resources which shall include, but not be limited to, full-text journals, articles, databases, and electronic books licensed pursuant to paragraph (b).

3. An integrated library management system and its associated services that all public postsecondary education institution academic libraries shall use for purposes of acquiring, cataloging, circulating, and tracking library material.

4. A statewide searchable database that includes an inventory of digital archives and collections held by public postsecondary education institutions.

(b) In collaboration with library staff from Florida College System institutions and state universities, coordinate the negotiation of statewide licensing of electronic library resources and preferred pricing agreements, issue purchase orders, and enter into contracts for the acquisition of library support services, electronic resources, and other goods and services necessary to carry out its duties under this section. For purposes of licensing electronic library resources from funds appropriated to the Complete Florida Plus Program, those resources licensed for 4-year degree-seeking students shall be made available to all 4-year degree-seeking students in the Florida College System and the State University System.

(c) Promote and provide recommendations concerning the use and distribution of open-access textbooks and education resources as a method for reducing costs and work with public postsecondary education institutions in developing a standardized process for the review and approval of open-access textbooks and education resources.

(d) Provide appropriate help desk support and training and consultation services to institutions and students using the services of the Florida Academic Library Services Cooperative.

(e) Receive all data center services from the Northwest Regional Data Center established pursuant to s. 1004.649.

(3) The University of West Florida shall hire a director for the Florida Academic Library Services Cooperative who shall report to and is under the supervision and direction of the director of the Complete Florida Plus Program established pursuant to s. 1006.735. The director of the Florida Academic Library Services Cooperative shall:

(a) Exercise all powers, duties, and functions of the cooperative prescribed by law.

(b) Administer the operational requirements of the cooperative.

(c) Hire professional and administrative staff necessary to carry out the duties of the cooperative. The director shall hire the minimum administrative staff necessary to administer the duties of the cooperative.

(4) Beginning December 31, 2014, and each year thereafter, the University of West Florida shall submit a report to the President of the Senate and the Speaker of the House of Representatives describing the implementation and operation of the Florida Academic Library Services Cooperative to include, but not be limited to, information and associated costs relating to the services and functions identified in subsection (2).

History.—s. 14, ch. 2012-134; s. 12, ch. 2013-45; s. 184, ch. 2014-17; s. 15, ch. 2014-56.



1006.735 - Complete Florida Plus Program.

1006.735 Complete Florida Plus Program.—The Complete Florida Plus Program is created at the University of West Florida.

(1) PURPOSE.—The purpose of the Complete Florida Plus Program is to:

(a) Facilitate degree completion for the state’s adult learners through the Complete Florida Degree Initiative.

(b) Provide information regarding and access to distance learning courses and degree programs offered by public postsecondary education institutions within the state.

(c) Coordinate with the Florida College System and the State University System to identify and provide online academic support services and resources when the multi-institutional provision of such services and resources is more cost effective or operationally effective.

(d) Administer the Florida Academic Library Services Cooperative established in s. 1006.73 and consult with the chancellors of the Florida College System and the State University System regarding the implementation and operations of the cooperative.

(2) COMPLETE FLORIDA DEGREE INITIATIVE.—The Complete Florida Degree Initiative is established within the Complete Florida Plus Program for the purpose of recruiting, recovering, and retaining the state’s adult learners and assisting them in completing an associate degree or a baccalaureate degree that is aligned to high-wage, high-skill workforce needs. As used in this section, the term “adult learner” means a student who has successfully completed college-level coursework in multiple semesters but has left an institution in good standing before completing his or her degree. The initiative shall give priority to adult learners who are veterans or active duty members of the United States Armed Forces.

(a) The Complete Florida Degree Initiative shall be implemented in coordination with Florida College System institutions, state universities, and private postsecondary institutions, as appropriate. The initiative shall include the associate, applied baccalaureate, and baccalaureate degree programs that these institutions have selected. Other partnering public postsecondary education institutions shall provide areas of specialization or concentration.

(b) In determining the degree programs that will be given priority, the Complete Florida Degree Initiative shall partner with public and private job recruitment and placement agencies and shall use labor market data and projections, including those identified in the Board of Governors’ gap analysis, to identify specific workforce needs and targeted occupations of the state.

(c) The Complete Florida Degree Initiative shall provide adult learners with a single point of access to information and links to innovative online and accelerated distance learning courses, student and library support services, and electronic resources that will guide the adult learner toward the successful completion of a postsecondary degree.

(d) The Complete Florida Degree Initiative must:

1. Use existing and, if necessary, develop new competency-based instructional and evaluation tools to assess prior performance, experience, and education for the award of college credit in order to reduce the time required for adult learners to complete their degrees. The tools may include the use of the American Council on Education’s collaborative link between the United States Department of Defense and higher education through the review of military training and experiences for the award of equivalent college credit for members of the United States Armed Forces.

2. Develop and implement an evaluation process that collects, analyzes, and provides to the chancellors of the Florida College System and the State University System, the participating postsecondary education institutions, the chairs of the legislative appropriations committees, and the Executive Office of the Governor information on the effectiveness of the initiative and the attainment of its goals. Such a process shall include a management information system that collects the appropriate student, programmatic, and fiscal data necessary to complete the evaluation of the initiative. Institutions involved in the initiative shall also collect job placement and employment data on the adult learners who have completed their degrees as a result of the initiative.

3. Develop and implement a statewide student recruitment campaign targeted toward adult learners, particularly veterans and active duty members of the United States Armed Forces, for enrollment in the degree programs offered through the initiative.

(e) For purposes of the Complete Florida Degree Initiative, each institution’s current tuition and fee structure shall be used. However, all participating institutions shall collaboratively identify the applicable cost components involved in the development and delivery of distance learning courses, collect information on these cost components, and submit the information to the chancellors of the Florida College System and the State University System. The chancellors shall submit a report to the chairs of the legislative appropriations committees no later than December 31, 2014, on the need for a differentiated tuition and fee structure for the development and delivery of distance learning courses.

(3) STATEWIDE INTERNET-BASED CATALOG OF DISTANCE LEARNING COURSES.—The Complete Florida Plus Program shall develop and manage a statewide Internet-based catalog of distance learning courses, degree programs, and resources offered by public postsecondary education institutions which is intended to assist in the coordination and collaboration of articulation and access pursuant to parts II and III of chapter 1007. The program shall establish operational procedures for the catalog which must:

(a) Require participating institutions to provide specific information concerning the distance learning course or degree program, including course number, classification of instructional programs number, and information on the availability of the course or degree program; any prerequisite course or technology competency or skill; the availability of academic support services and financial aid resources; and course costs, fees, and payment policies.

(b) Require that distance learning courses and degree programs meet applicable accreditation standards and criteria.

(c) Require that the catalog is reviewed and updated frequently to ensure that distance learning courses and degree programs comply with operational procedures.

(d) Define and describe the catalog’s search and retrieval options that, at a minimum, will allow users to search by academic term or course start date; institution, multiple institutions, or all institutions; and course or program delivery methods, course type, course availability, subject or discipline, and course number or classification of instructional programs number.

(e) Use an Internet-based analytic tool that allows for the collection and analysis of data, including, but not limited to:

1. The number and type of students who use the catalog to search for distance learning courses and degree programs.

2. The number and type of requests for information about distance learning courses and degree programs that are not listed in the catalog.

3. A summary of specific requests by course type or course number, delivery method, offering institution, and semester.

(4) STATEWIDE ONLINE STUDENT ADVISING SERVICES AND SUPPORT.—The Complete Florida Plus Program shall make available on a statewide basis online services and support, including:

(a) A streamlined online admissions application process, which shall be used by all postsecondary institutions, for undergraduate transient students currently enrolled and pursuing a degree at a public postsecondary education institution who enroll in a course offered by a public postsecondary education institution that is not the student’s degree-granting institution. The University of West Florida shall work with Florida College System institutions and state universities to:

1. Use the transient student admissions application available through the statewide computer-assisted student advising system established pursuant to paragraph (b). This admissions application is the only application required for enrollment of a transient student as described in this paragraph.

2. Implement the financial aid procedures required by the transient student admissions application process.

3. Transfer credit awarded by the institution offering the course to the transient student’s degree-granting institution.

4. Provide an interface between the institutional advising system and the statewide computer-assisted student advising system established pursuant to paragraph (b) in order to electronically send, receive, and process the transient student admissions application.

(b) A K-20 statewide computer-assisted student advising system which shall support career and education planning for the K-12 system and the process of advising, registering, and certifying postsecondary students for graduation and which shall include a degree audit and an articulation component. Florida College System institutions and state universities shall interface institutional advising systems with the statewide computer-assisted student advising system. At a minimum, the statewide computer-assisted student advising system shall:

1. Allow a student to access the system at any time.

2. Support K-12 career and education planning required by s. 1003.4156(1)(e).

3. Allow a student to search public postsecondary education institutions and identify course options that will meet the requirements of a selected path toward a degree.

4. Audit transcripts of students enrolled in a public postsecondary education institution to assess current academic standing, the requirements for a student to transfer to another institution, and all requirements necessary for graduation.

5. Serve as the official statewide repository for the common prerequisite manual, admissions information for transferring programs, foreign language requirements, residency requirements, and statewide articulation agreements.

6. Provide information relating to career descriptions and corresponding educational requirements, admissions requirements, and available sources of student financial assistance.

7. Provide the admissions application for transient students pursuant to paragraph (a) which must include the electronic transfer and receipt of information and records for:

a. Admissions and readmissions.

b. Financial aid.

c. Transfer of credit awarded by the institution offering the course to the transient student’s degree-granting institution.

(c) A method for identifying and evaluating new technologies and instructional methods for improving distance learning instruction and development for faculty, student learning outcomes, student access, the efficient delivery of student support services, the alignment of degrees to career needs, and the overall quality of postsecondary distance learning courses and degree programs.

(d) Help desk support and training and consultation services to institutions and students using the services and resources of the Complete Florida Plus Program.

(e) Negotiation of statewide licensing resources and preferred pricing agreements, issuing purchase orders, and entering into contracts for the acquisition of distance learning resources, student and support services, electronic resources, and other goods and services necessary to carry out duties under this section.

(f) Development and implementation of a plan, in consultation with public postsecondary education institutions, that describes the services and resources available through the Complete Florida Plus Program to encourage current and prospective students’ use of such services and resources.

(5) REPORT ON COMPLETE FLORIDA PLUS PROGRAM.—Beginning December 31, 2014, and each year thereafter, the University of West Florida shall submit a report to the President of the Senate and the Speaker of the House of Representatives regarding the implementation and operation of all components of the Complete Florida Plus Program, including, but not limited to, information and associated costs relating to the services and functions of the program.

(6) DATA CENTER SERVICES.—The Northwest Regional Data Center established pursuant to s. 1004.649 shall provide all data center services necessary to support the statewide Internet-based catalog established in subsection (3) and the statewide online student advising services and support established in subsection (4).

History.—s. 15, ch. 2012-134; s. 51, ch. 2013-27; s. 16, ch. 2014-56.









Chapter 1007 - ARTICULATION AND ACCESS

Part I - GENERAL PROVISIONS (ss. 1007.01, 1007.02)

1007.01 - Articulation; legislative intent; purpose; role of the State Board of Education and the Board of Governors; Articulation Coordinating Committee.

1007.01 Articulation; legislative intent; purpose; role of the State Board of Education and the Board of Governors; Articulation Coordinating Committee.—

(1) It is the intent of the Legislature to facilitate articulation and seamless integration of the K-20 education system by building, sustaining, and strengthening relationships among K-20 public organizations, between public and private organizations, and between the education system as a whole and Florida’s communities. The purpose of building, sustaining, and strengthening these relationships is to provide for the efficient and effective progression and transfer of students within the education system and to allow students to proceed toward their educational objectives as rapidly as their circumstances permit. The Legislature further intends that articulation policies and budget actions be implemented consistently in the practices of the Department of Education and postsecondary educational institutions and expressed in the collaborative policy efforts of the State Board of Education and the Board of Governors.

(2) To improve and facilitate articulation systemwide, the State Board of Education and the Board of Governors shall collaboratively establish and adopt policies with input from statewide K-20 advisory groups established by the Commissioner of Education and the Chancellor of the State University System and shall recommend the policies to the Legislature. The policies shall relate to:

(a) The alignment between the exit requirements of one education system and the admissions requirements of another education system into which students typically transfer.

(b) The identification of common courses, the level of courses, institutional participation in a statewide course numbering system, and the transferability of credits among such institutions.

(c) Identification of courses that meet general education or common degree program prerequisite requirements at public postsecondary educational institutions.

(d) Dual enrollment course equivalencies.

(e) Articulation agreements.

(3) The Commissioner of Education, in consultation with the Chancellor of the State University System, shall establish the Articulation Coordinating Committee, which shall make recommendations related to statewide articulation policies and issues regarding access, quality, and reporting of data maintained by the K-20 data warehouse, established pursuant to ss. 1001.10 and 1008.31, to the Higher Education Coordination Council, the State Board of Education, and the Board of Governors. The committee shall consist of two members each representing the State University System, the Florida College System, public career and technical education, K-12 education, and nonpublic postsecondary education and one member representing students. The chair shall be elected from the membership. The Office of K-20 Articulation shall provide administrative support for the committee. The committee shall:

(a) Monitor the alignment between the exit requirements of one education system and the admissions requirements of another education system into which students typically transfer and make recommendations for improvement.

(b) Propose guidelines for interinstitutional agreements between and among public schools, career and technical education centers, Florida College System institutions, state universities, and nonpublic postsecondary institutions.

(c) Annually recommend dual enrollment course and high school subject area equivalencies for approval by the State Board of Education and the Board of Governors.

(d) Annually review the statewide articulation agreement pursuant to s. 1007.23 and make recommendations for revisions.

(e) Annually review the statewide course numbering system, the levels of courses, and the application of transfer credit requirements among public and nonpublic institutions participating in the statewide course numbering system and identify instances of student transfer and admissions difficulties.

(f) Annually publish a list of courses that meet common general education and common degree program prerequisite requirements at public postsecondary institutions identified pursuant to s. 1007.25.

(g) Foster timely collection and reporting of statewide education data to improve the K-20 education performance accountability system pursuant to ss. 1001.10 and 1008.31, including, but not limited to, data quality, accessibility, and protection of student records.

(h) Recommend roles and responsibilities of public education entities in interfacing with the single, statewide computer-assisted student advising system established pursuant to s. 1006.735.

(i) Make recommendations regarding the cost and requirements to develop and implement an online system for collecting and analyzing data regarding requests for transfer of credit by postsecondary education students. The online system, at a minimum, must collect information regarding the total number of credit transfer requests denied and the reason for each denial. Recommendations shall be reported to the President of the Senate and the Speaker of the House of Representatives on or before January 31, 2015.

History.—s. 344, ch. 2002-387; s. 111, ch. 2007-217; s. 7, ch. 2011-177; s. 16, ch. 2012-134; s. 14, ch. 2013-51; s. 18, ch. 2014-56.



1007.02 - Students with disabilities; definition.

1007.02 Students with disabilities; definition.—For the purposes of this chapter, the term “student with a disability” means a student who is documented as having an intellectual disability; a hearing impairment, including deafness; a speech or language impairment; a visual impairment, including blindness; an emotional or behavioral disability; an orthopedic or other health impairment; an autism spectrum disorder; a traumatic brain injury; or a specific learning disability, including, but not limited to, dyslexia, dyscalculia, or developmental aphasia.

History.—s. 1, ch. 2003-8; s. 7, ch. 2008-204; s. 65, ch. 2014-39.






Part II - ARTICULATION (ss. 1007.22-1007.273)

1007.22 - Articulation; postsecondary institution coordination and collaboration.

1007.22 Articulation; postsecondary institution coordination and collaboration.—

(1) The university boards of trustees, Florida College System institution boards of trustees, and district school boards are encouraged to establish intrainstitutional and interinstitutional programs to maximize articulation. Programs may include upper-division-level courses offered at the Florida College System institution, distance learning, transfer agreements that facilitate the transfer of credits between public and nonpublic postsecondary institutions, and the concurrent enrollment of students at a Florida College System institution and a state university to enable students to take any level of baccalaureate degree coursework.

(2) The levels of postsecondary education shall collaborate in further developing and providing articulated programs in which students can proceed toward their educational objectives as rapidly as their circumstances permit. Time-shortened educational programs, as well as the use of acceleration mechanisms, shall include, but not be limited to, the International Baccalaureate, Advanced International Certificate of Education, credit by examination or demonstration of competency, advanced placement, early admissions, and dual enrollment.

(3) Public postsecondary educational institutions serving the same students in a geographic and service area are encouraged to establish appropriate interinstitutional mechanisms to achieve cooperative planning and delivery of academic programs and related services, share a high-cost instructional facility and equipment, coordinate credit and noncredit outreach activities, have access to each other’s library and media holdings and services, and provide cooperative campus activities and consultative relationships for the discussion and resolution of interinstitutional issues and problems which discourage student access or transfer.

(4) Public postsecondary education institutions are encouraged to include independent colleges and universities and industries within their service areas in mutual planning of a comprehensive, complementary, cost-effective array of undergraduate and beginning graduate programs of study to serve that geographic area.

History.—s. 347, ch. 2002-387; s. 3, ch. 2005-196; s. 112, ch. 2007-217; s. 89, ch. 2011-5.



1007.23 - Statewide articulation agreement.

1007.23 Statewide articulation agreement.—

(1) The State Board of Education and the Board of Governors shall enter into a statewide articulation agreement which the State Board of Education shall adopt by rule. The agreement must preserve Florida’s “2+2” system of articulation, facilitate the seamless articulation of student credit across and among Florida’s educational entities, and reinforce the provisions of this chapter by governing:

(a) Articulation between secondary and postsecondary education;

(b) Admission of associate in arts degree graduates from Florida College System institutions and state universities;

(c) Admission of applied technology diploma program graduates from Florida College System institutions or career centers;

(d) Admission of associate in science degree and associate in applied science degree graduates from Florida College System institutions;

(e) The use of acceleration mechanisms, including nationally standardized examinations through which students may earn credit;

(f) General education requirements and statewide course numbers as provided for in ss. 1007.24 and 1007.25; and

(g) Articulation among programs in nursing.

(2)(a) The articulation agreement must specifically provide that every associate in arts graduate of a Florida College System institution shall have met all general education requirements and must be granted admission to the upper division of a:

1. State university, except for a limited access or teacher certification program or a major program requiring an audition.

2. Florida College System institution if it offers baccalaureate degree programs, except for a limited access or teacher certification program or a major program requiring an audition.

(b) Florida College System institution associate in arts graduates shall receive priority for admission to the upper division of a Florida College System institution or to a state university over out-of-state students. Orientation programs, catalogs, and student handbooks provided to freshman enrollees and transfer students at Florida College System institutions and state universities must include an explanation of this provision of the articulation agreement.

(3) To improve articulation and reduce excess credit hours, beginning with students initially entering a Florida College System institution in 2013-2014 and thereafter, the articulation agreement must require each student who is seeking an associate in arts degree to indicate a baccalaureate degree program offered by an institution of interest by the time the student earns 30 semester hours. The institution in which the student is enrolled shall inform the student of the prerequisites for the baccalaureate degree program offered by an institution of interest.

(4) The articulation agreement must guarantee the statewide articulation of appropriate workforce development programs and courses between school districts and Florida College System institutions and specifically provide that every applied technology diploma graduate must be granted the same amount of credit upon admission to an associate in science degree or associate in applied science degree program unless it is a limited access program. Preference for admission must be given to graduates who are residents of Florida.

(5) The articulation agreement must guarantee the statewide articulation of appropriate courses within associate in science degree programs to baccalaureate degree programs. Courses within an associate in applied science degree program may articulate into a baccalaureate degree program on an individual or block basis as authorized in local interinstitutional articulation agreements.

(6) The articulation agreement must guarantee the articulation of 9 credit hours toward a postsecondary degree in early childhood education for programs approved by the State Board of Education and the Board of Governors which:

(a) Award a child development associate credential issued by the National Credentialing Program of the Council for Professional Recognition or award a credential approved under s. 1002.55(3)(c)1.b. or s. 402.305(3)(c) as being equivalent to the child development associate credential; and

(b) Include training in emergent literacy which meets or exceeds the minimum standards for training courses for prekindergarten instructors of the Voluntary Prekindergarten Education Program in s. 1002.59.

History.—s. 348, ch. 2002-387; s. 105, ch. 2004-357; s. 15, ch. 2004-484; s. 113, ch. 2007-217; s. 6, ch. 2009-228; s. 90, ch. 2011-5; s. 9, ch. 2012-195.



1007.24 - Statewide course numbering system.

1007.24 Statewide course numbering system.—

(1) The Department of Education, in conjunction with the Board of Governors, shall develop, coordinate, and maintain a statewide course numbering system for postsecondary and dual enrollment education in school districts, public postsecondary educational institutions, and participating nonpublic postsecondary educational institutions that will improve program planning, increase communication among all delivery systems, and facilitate student acceleration and the transfer of students and credits between public school districts, public postsecondary educational institutions, and participating nonpublic educational institutions. The continuing maintenance of the system shall be accomplished with the assistance of appropriate faculty committees representing public and participating nonpublic educational institutions.

(2) The Commissioner of Education, in conjunction with the Chancellor of the State University System, shall appoint faculty committees representing faculties of participating institutions to recommend a single level for each course, including postsecondary career education courses, included in the statewide course numbering system.

(a) Any course designated as an upper-division-level course must be characterized by a need for advanced academic preparation and skills that a student would be unlikely to achieve without significant prior coursework.

(b) A course that is offered as part of an associate in science degree program and as an upper-division course for a baccalaureate degree shall be designated for both the lower and upper division.

(c) A course designated as lower-division may be offered by any Florida College System institution.

(3) The Commissioner of Education shall recommend to the State Board of Education the levels for the courses. The State Board of Education, with input from the Board of Governors, shall approve the levels for the courses.

(4) The statewide course numbering system shall include the courses at the recommended levels.

(5) The registration process at each state university and Florida College System institution shall include the courses at their designated levels and statewide course numbers.

(6) Nonpublic colleges and schools that are fully accredited by a regional or national accrediting agency recognized by the United States Department of Education and are either eligible to participate in the William L. Boyd, IV, Florida Resident Access Grant or have been issued a regular license pursuant to s. 1005.31, may participate in the statewide course numbering system pursuant to this section. Participating colleges and schools shall bear the costs associated with inclusion in the system and shall meet the terms and conditions for institutional participation in the system. The department shall adopt a fee schedule that includes the expenses incurred through data processing, faculty task force travel and per diem, and staff and clerical support time. Such fee schedule may differentiate between the costs associated with initial course inclusion in the system and costs associated with subsequent course maintenance in the system. Decisions regarding initial course inclusion and subsequent course maintenance must be made within 360 days after submission of the required materials and fees by the institution. The Department of Education may select a date by which colleges must submit requests for new courses to be included, and may delay review of courses submitted after that date until the next year’s cycle. Any college that currently participates in the system, and that participated in the system prior to July 1, 1986, shall not be required to pay the costs associated with initial course inclusion in the system. Fees collected for participation in the statewide course numbering system pursuant to the provisions of this section shall be deposited in the Institutional Assessment Trust Fund. Any nonpublic, nonprofit college or university that is eligible to participate in the statewide course numbering system shall not be required to pay the costs associated with participation in the system. No college or school shall record student transcripts or document courses offered by the college or school in accordance with this subsection unless the college or school is actually participating in the system pursuant to rules of the State Board of Education. Any college or school deemed to be in violation of this section shall be subject to the provisions of s. 1005.38.

(7) Any student who transfers among postsecondary institutions that are fully accredited by a regional or national accrediting agency recognized by the United States Department of Education and that participate in the statewide course numbering system shall be awarded credit by the receiving institution for courses satisfactorily completed by the student at the previous institutions. Credit shall be awarded if the courses are judged by the appropriate statewide course numbering system faculty committees representing school districts, public postsecondary educational institutions, and participating nonpublic postsecondary educational institutions to be academically equivalent to courses offered at the receiving institution, including equivalency of faculty credentials, regardless of the public or nonpublic control of the previous institution. The Department of Education shall ensure that credits to be accepted by a receiving institution are generated in courses for which the faculty possess credentials that are comparable to those required by the accrediting association of the receiving institution. The award of credit may be limited to courses that are entered in the statewide course numbering system. Credits awarded pursuant to this subsection shall satisfy institutional requirements on the same basis as credits awarded to native students.

(8) The State Board of Education shall adopt rules that provide for the conduct of regularly scheduled purges of courses that are listed in the statewide course numbering system but have not been taught at an institution for the preceding 5 years. These rules must include waiver provisions that allow course continuation if an institution has reasonable cause for having not offered a course within the 5-year limit and an expectation that the course will be offered again within the following 5 years.

History.—s. 350, ch. 2002-387; s. 106, ch. 2004-357; s. 114, ch. 2007-217; s. 92, ch. 2011-5.



1007.25 - General education courses; common prerequisites; other degree requirements.

1007.25 General education courses; common prerequisites; other degree requirements.—

(1) The department shall identify the degree programs offered by public postsecondary educational institutions.

(2) The department shall identify postsecondary career education programs offered by Florida College System institutions and district school boards. The department shall also identify career courses designated as college credit courses applicable toward a career education diploma or degree. Such courses must be identified within the statewide course numbering system.

(3) The chair of the State Board of Education and the chair of the Board of Governors, or their designees, shall jointly appoint faculty committees to identify statewide general education core course options. General education core course options shall consist of a maximum of five courses within each of the subject areas of communication, mathematics, social sciences, humanities, and natural sciences. The core courses may be revised, or the five-course maximum within each subject area may be exceeded, if approved by the State Board of Education and the Board of Governors, as recommended by the subject area faculty committee and approved by the Articulation Coordinating Committee as necessary for a subject area. Each general education core course option must contain high-level academic and critical thinking skills and common competencies that students must demonstrate to successfully complete the course. Beginning with students initially entering a Florida College System institution or state university in 2015-2016 and thereafter, each student must complete at least one identified core course in each subject area as part of the general education course requirements. All public postsecondary educational institutions shall accept these courses as meeting general education core course requirements. The remaining general education course requirements shall be identified by each institution and reported to the department by their statewide course number. The general education core course options shall be adopted in rule by the State Board of Education and in regulation by the Board of Governors.

(4) The department shall identify those courses offered by universities and accepted for credit toward a degree. The department shall identify courses designated as either general education or required as a prerequisite for a degree. The courses shall be identified by their statewide course numbers.

(5) The department shall identify common prerequisite courses and course substitutions for degree programs across all institutions. Common degree program prerequisites shall be offered and accepted by all state universities and Florida College System institutions, except in cases approved by the State Board of Education for Florida College System institutions and the Board of Governors for state universities. The department shall develop a centralized database containing the list of courses and course substitutions that meet the prerequisite requirements for each baccalaureate degree program.

(6) The universities and Florida College System institutions shall work with their school districts to ensure that high school curricula coordinate with the general education curricula and to prepare students for college-level work. General education curricula for associate in arts programs shall be identified by each institution and include 36 semester hours in the subject areas of communication, mathematics, social sciences, humanities, and natural sciences.

(7) An associate in arts degree shall require no more than 60 semester hours of college credit and include 36 semester hours of general education coursework. Beginning with students initially entering a Florida College System institution or state university in 2014-2015 and thereafter, coursework for an associate in arts degree shall include demonstration of competency in a foreign language pursuant to s. 1007.262. Except for developmental education required pursuant to s. 1008.30, all required coursework shall count toward the associate in arts degree or the baccalaureate degree.

(8) A baccalaureate degree program shall require no more than 120 semester hours of college credit and include 36 semester hours of general education coursework, unless prior approval has been granted by the Board of Governors for baccalaureate degree programs offered by state universities and by the State Board of Education for baccalaureate degree programs offered by Florida College System institutions.

(9) A student who received an associate in arts degree for successfully completing 60 semester credit hours may continue to earn additional credits at a Florida College System institution. The university must provide credit toward the student’s baccalaureate degree for an additional Florida College System institution course if, according to the statewide course numbering, the Florida College System institution course is a course listed in the university catalog as required for the degree or as prerequisite to a course required for the degree. Of the courses required for the degree, at least half of the credit hours required for the degree shall be achievable through courses designated as lower division, except in degree programs approved by the State Board of Education for programs offered by Florida College System institutions and by the Board of Governors for programs offered by state universities.

(10) Students at state universities may request associate in arts certificates if they have successfully completed the minimum requirements for the degree of associate in arts (A.A.). The university must grant the student an associate in arts degree if the student has successfully completed minimum requirements for college-level communication and computation skills adopted by the State Board of Education and 60 academic semester hours or the equivalent within a degree program area, including 36 semester hours in general education courses in the subject areas of communication, mathematics, social sciences, humanities, and natural sciences, consistent with the general education requirements specified in the articulation agreement pursuant to s. 1007.23.

(11) The Commissioner of Education shall appoint faculty committees representing both Florida College System institution and public school faculties to recommend to the commissioner for approval by the State Board of Education a standard program length and appropriate occupational completion points for each postsecondary career certificate program, diploma, and degree offered by a school district or a Florida College System institution.

History.—s. 351, ch. 2002-387; s. 107, ch. 2004-357; s. 115, ch. 2007-217; s. 20, ch. 2009-59; s. 93, ch. 2011-5; s. 8, ch. 2011-177; s. 10, ch. 2012-195; s. 15, ch. 2013-51.



1007.2615 - American Sign Language; findings; foreign-language credits authorized; teacher licensing.

1007.2615 American Sign Language; findings; foreign-language credits authorized; teacher licensing.—

(1) LEGISLATIVE FINDINGS; PURPOSE.—

(a) The Legislature finds that:

1. American Sign Language (ASL) is a fully developed visual-gestural language with distinct grammar, syntax, and symbols and is one of hundreds of signed languages of the world.

2. ASL is recognized as the language of the American deaf community and is the fourth most commonly used language in the United States and Canada.

3. The American deaf community is a group of citizens who are members of a unique culture who share ASL as their common language.

(b) It is the intent of the Legislature to recognize ASL as the language of the American deaf community, to authorize public and independent schools to offer ASL as a course of study, and to accept secondary-school ASL credits as foreign-language credits.

(2) AMERICAN SIGN LANGUAGE; FOREIGN-LANGUAGE CREDIT.—

(a) American Sign Language is a visual-gestural system of communication used by many in the deaf community living in the United States and Canada. It is a complete and complex language that has its own syntax, rhetoric, and grammar and that is used to convey information and meaning through signs made with the hands, arms, facial gestures, and other body movements.

(b) Any public or independent school may offer American Sign Language for foreign-language credit. Students taking American Sign Language for foreign-language credit must be advised by the school board prior to enrollment in such course that state universities and postsecondary institutions outside of Florida may not accept such credits as satisfying foreign-language requirements.

(3) DUTIES OF COMMISSIONER OF EDUCATION AND STATE BOARD OF EDUCATION; LICENSING OF AMERICAN SIGN LANGUAGE TEACHERS; PLAN FOR POSTSECONDARY EDUCATION PROVIDERS.—

(a) The State Board of Education shall adopt rules establishing licensing/certification standards to be applied to teachers who teach American Sign Language (ASL) as part of a school curriculum.

(b) An ASL teacher must be certified by the Department of Education.

(c) The Commissioner of Education shall work with providers of postsecondary education, except for state universities, to develop and implement a plan to ensure that these institutions in this state will accept secondary school credits in ASL as credits in a foreign language and to encourage postsecondary institutions to offer ASL courses to students as a fulfillment of the requirement for studying a foreign language.

History.—s. 1, ch. 2003-119; s. 38, ch. 2006-74; s. 116, ch. 2007-217; s. 94, ch. 2011-5; s. 66, ch. 2014-39.



1007.2616 - Computer science and technology instruction.

1007.2616 Computer science and technology instruction.—

(1) Public schools shall provide students in grades K-12 opportunities for learning computer science, including, but not limited to, computer coding and computer programming. Such opportunities may include coding instruction in elementary school and middle school, instruction to develop students’ computer usage and digital literacy skills in middle school, and courses in computer science, computer coding, and computer programming in high school, including earning-related industry certifications.

(2) Elementary schools and middle schools may establish digital classrooms in which students are provided opportunities to improve digital literacy and competency; to learn digital skills, such as coding, multiple media presentation, and the manipulation of multiple digital graphic images; and to earn digital tool certificates and certifications pursuant to s. 1003.4203 and grade-appropriate, technology-related industry certifications.

(3) High schools may provide students opportunities to take computer science courses to satisfy high school graduation requirements, including, but not limited to, the following:

(a) High school computer science courses of sufficient rigor, as identified by the commissioner, such that one credit in computer science and the earning of related industry certifications constitute the equivalent of up to one credit of the mathematics requirement, with the exception of Algebra I or higher-level mathematics, or up to one credit of the science requirement, with the exception of Biology I or higher-level science, for high school graduation. Computer science courses and technology-related industry certifications that are identified as eligible for meeting mathematics or science requirements for high school graduation shall be included in the Course Code Directory.

(b) High school computer technology courses in 3D rapid prototype printing of sufficient rigor, as identified by the commissioner, such that one or more credits in such courses and related industry certifications earned may satisfy up to two credits of mathematics required for high school graduation with the exception of Algebra I. Computer technology courses in 3D rapid prototype printing and related industry certifications that are identified as eligible for meeting mathematics requirements for high school graduation shall be included in the Course Code Directory.

(4) The State Board of Education may adopt rules to administer this section.

History.—s. 19, ch. 2014-56.



1007.262 - Foreign language competence; equivalence determinations.

1007.262 Foreign language competence; equivalence determinations.—The Department of Education shall identify the competencies demonstrated by students upon the successful completion of 2 credits of sequential high school foreign language instruction. For the purpose of determining postsecondary equivalence, the department shall develop rules through which Florida College System institutions correlate such competencies to the competencies required of students in the colleges’ respective courses. Based on this correlation, each Florida College System institution shall identify the minimum number of postsecondary credits that students must earn in order to demonstrate a level of competence in a foreign language at least equivalent to that of students who have completed 2 credits of such instruction in high school. The department may also specify alternative means by which students can demonstrate equivalent foreign language competence, including means by which a student whose native language is not English may demonstrate proficiency in the native language. A student who demonstrates proficiency in a native language other than English is exempt from a requirement of completing foreign language courses at the secondary or Florida College System level.

History.—s. 353, ch. 2002-387; s. 117, ch. 2007-217; s. 95, ch. 2011-5.



1007.263 - Florida College System institutions; admissions of students.

1007.263 Florida College System institutions; admissions of students.—Each Florida College System institution board of trustees is authorized to adopt rules governing admissions of students subject to this section and rules of the State Board of Education. These rules shall include the following:

(1) Admissions counseling shall be provided to all students entering college or career credit programs. For students who are not otherwise exempt from testing under s. 1008.30, counseling must use tests to measure achievement of college-level communication and computation competencies by students entering college credit programs or tests to measure achievement of basic skills for career education programs as prescribed in s. 1004.91. Counseling includes providing developmental education options for students whose assessment results, determined under s. 1008.30, indicate that they need to improve communication or computation skills that are essential to perform college-level work.

(2) Admission to associate degree programs is subject to minimum standards adopted by the State Board of Education and shall require:

(a) A standard high school diploma, a high school equivalency diploma as prescribed in s. 1003.435, previously demonstrated competency in college credit postsecondary coursework, or, in the case of a student who is home educated, a signed affidavit submitted by the student’s parent or legal guardian attesting that the student has completed a home education program pursuant to the requirements of s. 1002.41. Students who are enrolled in a dual enrollment or early admission program pursuant to s. 1007.271 are exempt from this requirement.

(b) A demonstrated level of achievement of college-level communication and computation skills.

(c) Any other requirements established by the board of trustees.

(3) Admission to other programs within the Florida College System institution shall include education requirements as established by the board of trustees.

(4) A student who has been awarded a certificate of completion under s. 1003.4282 is eligible to enroll in certificate career education programs.

(5) A student with a documented disability may be eligible for reasonable substitutions, as prescribed in ss. 1007.264 and 1007.265.

Each board of trustees shall establish policies that notify students about developmental education options for improving their communication or computation skills that are essential to performing college-level work, including tutoring, extended time in gateway courses, free online courses, adult basic education, adult secondary education, or private provider instruction.

History.—s. 354, ch. 2002-387; s. 3, ch. 2003-8; s. 96, ch. 2011-5; s. 18, ch. 2012-191; s. 52, ch. 2013-27; s. 53, ch. 2013-35; s. 16, ch. 2013-51; s. 67, ch. 2014-39; s. 26, ch. 2014-184.



1007.264 - Persons with disabilities; admission to postsecondary educational institutions; substitute requirements; rules and regulations.

1007.264 Persons with disabilities; admission to postsecondary educational institutions; substitute requirements; rules and regulations.—

(1) A student with a disability who is otherwise eligible shall be eligible for reasonable substitution for any requirement for admission into a public postsecondary educational institution where documentation can be provided that the person’s failure to meet the admission requirement is related to the disability.

(2) The State Board of Education, in consultation with the Board of Governors, shall adopt rules to implement this section for Florida College System institutions and shall develop substitute admission requirements where appropriate.

(3) The Board of Governors, in consultation with the State Board of Education, shall adopt regulations to implement this section for state universities and shall develop substitute admission requirements where appropriate.

History.—s. 355, ch. 2002-387; s. 4, ch. 2003-8; s. 118, ch. 2007-217; s. 8, ch. 2008-204; s. 19, ch. 2010-78; s. 97, ch. 2011-5; s. 9, ch. 2011-177; s. 68, ch. 2014-39.



1007.265 - Persons with disabilities; graduation, study program admission, and upper-division entry; substitute requirements; rules and regulations.

1007.265 Persons with disabilities; graduation, study program admission, and upper-division entry; substitute requirements; rules and regulations.—

(1) A student with a disability in a public postsecondary educational institution shall be eligible for reasonable substitution for any requirement for graduation, for admission into a program of study, or for entry into the upper division where documentation can be provided that the person’s failure to meet the requirement is related to the disability and where failure to meet the graduation requirement or program admission requirement does not constitute a fundamental alteration in the nature of the program.

(2) The State Board of Education, in consultation with the Board of Governors, shall adopt rules to implement this section for Florida College System institutions and shall develop substitute requirements where appropriate.

(3) The Board of Governors, in consultation with the State Board of Education, shall adopt regulations to implement this section for state universities and shall develop substitute requirements where appropriate.

History.—s. 5, ch. 2003-8; s. 119, ch. 2007-217; s. 9, ch. 2008-204; s. 20, ch. 2010-78; s. 98, ch. 2011-5; s. 10, ch. 2011-177; s. 69, ch. 2014-39.



1007.27 - Articulated acceleration mechanisms.

1007.27 Articulated acceleration mechanisms.—

(1) It is the intent of the Legislature that a variety of articulated acceleration mechanisms be available for secondary and postsecondary students attending public educational institutions. It is intended that articulated acceleration serve to shorten the time necessary for a student to complete the requirements associated with the conference of a high school diploma and a postsecondary degree, broaden the scope of curricular options available to students, or increase the depth of study available for a particular subject. Articulated acceleration mechanisms shall include, but are not limited to, dual enrollment and early admission as provided for in s. 1007.271, advanced placement, credit by examination, the International Baccalaureate Program, and the Advanced International Certificate of Education Program. Credit earned through the Florida Virtual School shall provide additional opportunities for early graduation and acceleration. Students of Florida public secondary schools enrolled pursuant to this subsection shall be deemed authorized users of the state-funded electronic library resources that are licensed for Florida College System institutions and state universities by the Florida Academic Library Services Cooperative. Verification of eligibility shall be in accordance with rules established by the State Board of Education and regulations established by the Board of Governors and processes implemented by Florida College System institutions and state universities.

(2) The Department of Education shall annually identify and publish the minimum scores, maximum credit, and course or courses for which credit is to be awarded for each College Level Examination Program (CLEP) subject examination, College Board Advanced Placement Program examination, Advanced International Certificate of Education examination, International Baccalaureate examination, Excelsior College subject examination, Defense Activity for Non-Traditional Education Support (DANTES) subject standardized test, and Defense Language Proficiency Test (DLPT). The department shall use student performance data in subsequent postsecondary courses to determine the appropriate examination scores and courses for which credit is to be granted. Minimum scores may vary by subject area based on available performance data. In addition, the department shall identify such courses in the general education core curriculum of each state university and Florida College System institution.

(3) Each Florida College System institution and state university must award credit for specific courses for which competency has been demonstrated by successful passage of one of the examinations in subsection (2) unless the award of credit duplicates credit already awarded. Florida College System institutions and state universities may not exempt students from courses without the award of credit if competencies have been so demonstrated.

(4) It is the intent of the Legislature to provide articulated acceleration mechanisms for students who are in home education programs, as defined in s. 1002.01, consistent with the educational opportunities available to public and private secondary school students. Home education students may participate in dual enrollment, career dual enrollment, early admission, and credit by examination. Credit earned by home education students through dual enrollment shall apply toward the completion of a home education program that meets the requirements of s. 1002.41.

(5) Advanced placement shall be the enrollment of an eligible secondary student in a course offered through the Advanced Placement Program administered by the College Board. Postsecondary credit for an advanced placement course shall be limited to students who score a minimum of 3, on a 5-point scale, on the corresponding Advanced Placement Examination. The specific courses for which students receive such credit shall be identified in the statewide articulation agreement required by s. 1007.23(1). Students of Florida public secondary schools enrolled pursuant to this subsection shall be exempt from the payment of any fees for administration of the examination regardless of whether or not the student achieves a passing score on the examination.

(6) Credit by examination shall be the program through which secondary and postsecondary students generate postsecondary credit based on the receipt of a specified minimum score on nationally standardized general or subject-area examinations. For the purpose of statewide application, such examinations and the corresponding minimum scores required for an award of credit shall be delineated by the State Board of Education and the Board of Governors in the statewide articulation agreement required by s. 1007.23(1). The maximum credit generated by a student pursuant to this subsection shall be mitigated by any related postsecondary credit earned by the student prior to the administration of the examination. This subsection shall not preclude Florida College System institutions and universities from awarding credit by examination based on student performance on examinations developed within and recognized by the individual postsecondary institutions.

(7) The International Baccalaureate Program shall be the curriculum in which eligible secondary students are enrolled in a program of studies offered through the International Baccalaureate Program administered by the International Baccalaureate Office. The State Board of Education and the Board of Governors shall specify in the statewide articulation agreement required by s. 1007.23(1) the cutoff scores and International Baccalaureate Examinations which will be used to grant postsecondary credit at Florida College System institutions and universities. Any changes to the articulation agreement, which have the effect of raising the required cutoff score or of changing the International Baccalaureate Examinations which will be used to grant postsecondary credit, shall only apply to students taking International Baccalaureate Examinations after such changes are adopted by the State Board of Education and the Board of Governors. Students shall be awarded a maximum of 30 semester credit hours pursuant to this subsection. The specific course for which a student may receive such credit shall be specified in the statewide articulation agreement required by s. 1007.23(1). Students enrolled pursuant to this subsection shall be exempt from the payment of any fees for administration of the examinations regardless of whether or not the student achieves a passing score on the examination.

(8) The Advanced International Certificate of Education Program and the International General Certificate of Secondary Education (pre-AICE) Program shall be the curricula in which eligible secondary students are enrolled in programs of study offered through the Advanced International Certificate of Education Program or the International General Certificate of Secondary Education (pre-AICE) Program administered by the University of Cambridge Local Examinations Syndicate. The State Board of Education and the Board of Governors shall specify in the statewide articulation agreement required by s. 1007.23(1) the cutoff scores and Advanced International Certificate of Education examinations which will be used to grant postsecondary credit at Florida College System institutions and universities. Any changes to the cutoff scores, which changes have the effect of raising the required cutoff score or of changing the Advanced International Certification of Education examinations which will be used to grant postsecondary credit, shall apply to students taking Advanced International Certificate of Education examinations after such changes are adopted by the State Board of Education and the Board of Governors. Students shall be awarded a maximum of 30 semester credit hours pursuant to this subsection. The specific course for which a student may receive such credit shall be determined by the Florida College System institution or university that accepts the student for admission. Students enrolled in either program of study pursuant to this subsection shall be exempt from the payment of any fees for administration of the examinations regardless of whether the student achieves a passing score on the examination.

History.—s. 356, ch. 2002-387; s. 6, ch. 2003-8; s. 167, ch. 2004-5; s. 108, ch. 2004-357; s. 5, ch. 2005-196; s. 120, ch. 2007-217; s. 22, ch. 2010-154; s. 99, ch. 2011-5; s. 11, ch. 2011-177; s. 17, ch. 2012-134; s. 19, ch. 2012-191; s. 20, ch. 2014-56; s. 2, ch. 2016-142.



1007.271 - Dual enrollment programs.

1007.271 Dual enrollment programs.—

(1) The dual enrollment program is the enrollment of an eligible secondary student or home education student in a postsecondary course creditable toward high school completion and a career certificate or an associate or baccalaureate degree. A student who is enrolled in postsecondary instruction that is not creditable toward a high school diploma may not be classified as a dual enrollment student.

(2) For the purpose of this section, an eligible secondary student is a student who is enrolled in any of grades 6 through 12 in a Florida public school or in a Florida private school that is in compliance with s. 1002.42(2) and provides a secondary curriculum pursuant to s. 1003.4282. Students who are eligible for dual enrollment pursuant to this section may enroll in dual enrollment courses conducted during school hours, after school hours, and during the summer term. However, if the student is projected to graduate from high school before the scheduled completion date of a postsecondary course, the student may not register for that course through dual enrollment. The student may apply to the postsecondary institution and pay the required registration, tuition, and fees if the student meets the postsecondary institution’s admissions requirements under s. 1007.263. Instructional time for dual enrollment may vary from 900 hours; however, the full-time equivalent student membership value shall be subject to the provisions in s. 1011.61(4). A student enrolled as a dual enrollment student is exempt from the payment of registration, tuition, and laboratory fees. Applied academics for adult education instruction, developmental education, and other forms of precollegiate instruction, as well as physical education courses that focus on the physical execution of a skill rather than the intellectual attributes of the activity, are ineligible for inclusion in the dual enrollment program. Recreation and leisure studies courses shall be evaluated individually in the same manner as physical education courses for potential inclusion in the program.

(3) Student eligibility requirements for initial enrollment in college credit dual enrollment courses must include a 3.0 unweighted high school grade point average and the minimum score on a common placement test adopted by the State Board of Education which indicates that the student is ready for college-level coursework. Student eligibility requirements for continued enrollment in college credit dual enrollment courses must include the maintenance of a 3.0 unweighted high school grade point average and the minimum postsecondary grade point average established by the postsecondary institution. Regardless of meeting student eligibility requirements for continued enrollment, a student may lose the opportunity to participate in a dual enrollment course if the student is disruptive to the learning process such that the progress of other students or the efficient administration of the course is hindered. Student eligibility requirements for initial and continued enrollment in career certificate dual enrollment courses must include a 2.0 unweighted high school grade point average. Exceptions to the required grade point averages may be granted on an individual student basis if the educational entities agree and the terms of the agreement are contained within the dual enrollment articulation agreement established pursuant to subsection (21). Florida College System institution boards of trustees may establish additional initial student eligibility requirements, which shall be included in the dual enrollment articulation agreement, to ensure student readiness for postsecondary instruction. Additional requirements included in the agreement may not arbitrarily prohibit students who have demonstrated the ability to master advanced courses from participating in dual enrollment courses.

(4) District school boards may not refuse to enter into a dual enrollment articulation agreement with a local Florida College System institution if that Florida College System institution has the capacity to offer dual enrollment courses.

(5)(a) Each faculty member providing instruction in college credit dual enrollment courses must:

1. Meet the qualifications required by the entity accrediting the postsecondary institution offering the course. The qualifications apply to all faculty members regardless of the location of instruction. The postsecondary institution offering the course must require compliance with these qualifications.

2. Provide the institution offering the dual enrollment course a copy of his or her postsecondary transcript.

3. Provide a copy of the current syllabus for each course taught to the discipline chair or department chair of the postsecondary institution before the start of each term. The content of each syllabus must meet the same standards required for all college-level courses offered by that postsecondary institution.

4. Adhere to the professional rules, guidelines, and expectations stated in the postsecondary institution’s faculty or adjunct faculty handbook. Any exceptions must be included in the dual enrollment articulation agreement.

5. Adhere to the rules, guidelines, and expectations stated in the postsecondary institution’s student handbook which apply to faculty members. Any exceptions must be noted in the dual enrollment articulation agreement.

(b) Each president, or designee, of a postsecondary institution offering a college credit dual enrollment course must:

1. Provide a copy of the institution’s current faculty or adjunct faculty handbook to all faculty members teaching a dual enrollment course.

2. Provide to all faculty members teaching a dual enrollment course a copy of the institution’s current student handbook, which may include, but is not limited to, information on registration policies, the student code of conduct, grading policies, and critical dates.

3. Designate an individual or individuals to observe all faculty members teaching a dual enrollment course, regardless of the location of instruction.

4. Use the same criteria to evaluate faculty members teaching a dual enrollment course as the criteria used to evaluate all other faculty members.

5. Provide course plans and objectives to all faculty members teaching a dual enrollment course.

(6) The following curriculum standards apply to college credit dual enrollment:

(a) Dual enrollment courses taught on the high school campus must meet the same competencies required for courses taught on the postsecondary institution campus. To ensure equivalent rigor with courses taught on the postsecondary institution campus, the postsecondary institution offering the course is responsible for providing in a timely manner a comprehensive, cumulative end-of-course assessment or a series of assessments of all expected learning outcomes to the faculty member teaching the course. Completed, scored assessments must be returned to the postsecondary institution and held for 1 year.

(b) Instructional materials used in dual enrollment courses must be the same as or comparable to those used in courses offered by the postsecondary institution with the same course prefix and number. The postsecondary institution must advise the school district of instructional materials requirements as soon as that information becomes available but no later than one term before a course is offered.

(c) Course requirements, such as tests, papers, or other assignments, for dual enrollment students must be at the same level of rigor or depth as those for all nondual enrollment postsecondary students. All faculty members teaching dual enrollment courses must observe the procedures and deadlines of the postsecondary institution for the submission of grades. A postsecondary institution must advise each faculty member teaching a dual enrollment course of the institution’s grading guidelines before the faculty member begins teaching the course.

(d) Dual enrollment courses taught on a high school campus may not be combined with any noncollege credit high school course.

(7) Career dual enrollment shall be provided as a curricular option for secondary students to pursue in order to earn industry certifications adopted pursuant to s. 1008.44, which count as credits toward the high school diploma. Career dual enrollment shall be available for secondary students seeking a degree and industry certification through a career education program or course.

(8) Each district school board shall inform all secondary students and their parents of dual enrollment as an educational option and mechanism for acceleration. Students and their parents shall be informed of student eligibility requirements, the option for taking dual enrollment courses beyond the regular school year, and the minimum academic credits required for graduation. District school boards shall annually assess the demand for dual enrollment and provide that information to each partnering postsecondary institution. Alternative grade calculation, weighting systems, and information regarding student education options that discriminate against dual enrollment courses are prohibited.

(9) The Commissioner of Education shall appoint faculty committees representing public school, Florida College System institution, and university faculties to identify postsecondary courses that meet the high school graduation requirements of s. 1003.4282 and to establish the number of postsecondary semester credit hours of instruction and equivalent high school credits earned through dual enrollment pursuant to this section that are necessary to meet high school graduation requirements. Such equivalencies shall be determined solely on comparable course content and not on seat time traditionally allocated to such courses in high school. The Commissioner of Education shall recommend to the State Board of Education those postsecondary courses identified to meet high school graduation requirements, based on mastery of course outcomes, by their course numbers, and all high schools shall accept these postsecondary education courses toward meeting the requirements of s. 1003.4282.

(10) Early admission is a form of dual enrollment through which eligible secondary students enroll in a postsecondary institution on a full-time basis in courses that are creditable toward the high school diploma and the associate or baccalaureate degree. A student must enroll in a minimum of 12 college credit hours per semester or the equivalent to participate in the early admission program; however, a student may not be required to enroll in more than 15 college credit hours per semester or the equivalent. Students enrolled pursuant to this subsection are exempt from the payment of registration, tuition, and laboratory fees.

(11) Career early admission is a form of career dual enrollment through which eligible secondary students enroll full time in a career center or a Florida College System institution in postsecondary programs leading to industry certifications, as listed in the CAPE Postsecondary Industry Certification Funding List pursuant to s. 1008.44, which are creditable toward the high school diploma and the certificate or associate degree. Participation in the career early admission program is limited to students who have completed a minimum of 4 semesters of full-time secondary enrollment, including studies undertaken in the ninth grade. Students enrolled pursuant to this section are exempt from the payment of registration, tuition, and laboratory fees.

(12) The State Board of Education shall adopt rules for any dual enrollment programs involving requirements for high school graduation.

(13)(a) The dual enrollment program for a home education student, including, but not limited to, students with disabilities, consists of the enrollment of an eligible home education secondary student in a postsecondary course creditable toward an associate degree, a career certificate, or a baccalaureate degree. To participate in the dual enrollment program, an eligible home education secondary student must:

1. Provide proof of enrollment in a home education program pursuant to s. 1002.41.

2. Be responsible for his or her own instructional materials and transportation unless provided for in the articulation agreement.

3. Sign a home education articulation agreement pursuant to paragraph (b).

(b) Each postsecondary institution eligible to participate in the dual enrollment program pursuant to s. 1011.62(1)(i) must enter into a home education articulation agreement with each home education student seeking enrollment in a dual enrollment course and the student’s parent. By August 1 of each year, the eligible postsecondary institution shall complete and submit the home education articulation agreement to the Department of Education. The home education articulation agreement must include, at a minimum:

1. A delineation of courses and programs available to dually enrolled home education students. Courses and programs may be added, revised, or deleted at any time by the postsecondary institution.

2. The initial and continued eligibility requirements for home education student participation, not to exceed those required of other dually enrolled students.

3. The student’s responsibilities for providing his or her own instructional materials and transportation.

4. A copy of the statement on transfer guarantees developed by the Department of Education under subsection (15).

(14) The Department of Education shall approve any course for inclusion in the dual enrollment program that is contained within the statewide course numbering system. However, developmental education and physical education and other courses that focus on the physical execution of a skill rather than the intellectual attributes of the activity, may not be so approved but must be evaluated individually for potential inclusion in the dual enrollment program. This subsection may not be construed to mean that an independent postsecondary institution eligible for inclusion in a dual enrollment or early admission program pursuant to s. 1011.62 must participate in the statewide course numbering system developed pursuant to s. 1007.24 to participate in a dual enrollment program.

(15) The Department of Education shall develop a statement on transfer guarantees to inform students and their parents, prior to enrollment in a dual enrollment course, of the potential for the dual enrollment course to articulate as an elective or a general education course into a postsecondary education certificate or degree program. The statement shall be provided to each district school superintendent, who shall include the statement in the information provided to all secondary students and their parents as required pursuant to this subsection. The statement may also include additional information, including, but not limited to, dual enrollment options, guarantees, privileges, and responsibilities.

(16) Students who meet the eligibility requirements of this section and who choose to participate in dual enrollment programs are exempt from the payment of registration, tuition, and laboratory fees.

(17) Instructional materials assigned for use within dual enrollment courses shall be made available to dual enrollment students from Florida public high schools free of charge. This subsection does not prohibit a Florida College System institution from providing instructional materials at no cost to a home education student or student from a private school. Instructional materials purchased by a district school board or Florida College System institution board of trustees on behalf of dual enrollment students shall be the property of the board against which the purchase is charged.

(18) School districts and Florida College System institutions must weigh dual enrollment courses the same as advanced placement, International Baccalaureate, and Advanced International Certificate of Education courses when grade point averages are calculated. Alternative grade calculation systems, alternative grade weighting systems, and information regarding student education options that discriminate against dual enrollment courses are prohibited.

(19) The Commissioner of Education may approve dual enrollment agreements for limited course offerings that have statewide appeal. Such programs shall be limited to a single site with multiple county participation.

(20) A postsecondary institution shall assign letter grades to each student enrolled in a dual enrollment course. The letter grade assigned by the postsecondary institution shall be posted to the student’s high school transcript by the school district.

(21) Each district school superintendent and each public postsecondary institution president shall develop a comprehensive dual enrollment articulation agreement for the respective school district and postsecondary institution. The superintendent and president shall establish an articulation committee for the purpose of developing the agreement. Each state university president may designate a university representative to participate in the development of a dual enrollment articulation agreement. A dual enrollment articulation agreement shall be completed and submitted annually by the postsecondary institution to the Department of Education on or before August 1. The agreement must include, but is not limited to:

(a) A ratification or modification of all existing articulation agreements.

(b) A description of the process by which students and their parents are informed about opportunities for student participation in the dual enrollment program.

(c) A delineation of courses and programs available to students eligible to participate in dual enrollment.

(d) A description of the process by which students and their parents exercise options to participate in the dual enrollment program.

(e) A list of any additional initial student eligibility requirements for participation in the dual enrollment program.

(f) A delineation of the high school credit earned for the passage of each dual enrollment course.

(g) A description of the process for informing students and their parents of college-level course expectations.

(h) The policies and procedures, if any, for determining exceptions to the required grade point averages on an individual student basis.

(i) The registration policies for dual enrollment courses as determined by the postsecondary institution.

(j) Exceptions, if any, to the professional rules, guidelines, and expectations stated in the faculty or adjunct faculty handbook for the postsecondary institution.

(k) Exceptions, if any, to the rules, guidelines, and expectations stated in the student handbook of the postsecondary institution which apply to faculty members.

(l) The responsibilities of the school district regarding the determination of student eligibility before participating in the dual enrollment program and the monitoring of student performance while participating in the dual enrollment program.

(m) The responsibilities of the postsecondary institution regarding the transmission of student grades in dual enrollment courses to the school district.

(n) A funding provision that delineates costs incurred by each entity.

1. School districts shall pay public postsecondary institutions the standard tuition rate per credit hour from funds provided in the Florida Education Finance Program when dual enrollment course instruction takes place on the postsecondary institution’s campus and the course is taken during the fall or spring term. When dual enrollment is provided on the high school site by postsecondary institution faculty, the school district shall reimburse the costs associated with the postsecondary institution’s proportion of salary and benefits to provide the instruction. When dual enrollment course instruction is provided on the high school site by school district faculty, the school district is not responsible for payment to the postsecondary institution. A postsecondary institution may enter into an agreement with the school district to authorize teachers to teach dual enrollment courses at the high school site or the postsecondary institution. A school district may not deny a student access to dual enrollment unless the student is ineligible to participate in the program subject to provisions specifically outlined in this section.

2. Subject to annual appropriation in the General Appropriations Act, a public postsecondary institution shall receive an amount of funding equivalent to the standard tuition rate per credit hour for each dual enrollment course taken by a student during the summer term.

(o) Any institutional responsibilities for student transportation, if provided.

(22) The Department of Education shall develop an electronic submission system for dual enrollment articulation agreements and shall review, for compliance, each dual enrollment articulation agreement submitted pursuant to subsections (13), (21), and (24). The Commissioner of Education shall notify the district school superintendent and the Florida College System institution president if the dual enrollment articulation agreement does not comply with statutory requirements and shall submit any dual enrollment articulation agreement with unresolved issues of noncompliance to the State Board of Education.

(23) District school boards and Florida College System institutions may enter into additional dual enrollment articulation agreements with state universities for the purposes of this section. School districts may also enter into dual enrollment articulation agreements with eligible independent colleges and universities pursuant to s. 1011.62(1)(i). By August 1 of each year, the district school board and the Florida College System institution shall complete and submit the dual enrollment articulation agreement with the state university or an eligible independent college or university, as applicable, to the Department of Education.

(24)(a) The dual enrollment program for a private school student consists of the enrollment of an eligible private school student in a postsecondary course creditable toward an associate degree, a career certificate, or a baccalaureate degree. In addition, a private school in which a student, including, but not limited to, students with disabilities, is enrolled must award credit toward high school completion for the postsecondary course under the dual enrollment program. To participate in the dual enrollment program, an eligible private school student must:

1. Provide proof of enrollment in a private school pursuant to subsection (2).

2. Be responsible for his or her own instructional materials and transportation unless provided for in the articulation agreement.

3. Sign a private school articulation agreement pursuant to paragraph (b).

(b) Each postsecondary institution eligible to participate in the dual enrollment program pursuant to s. 1011.62(1)(i) must enter into a private school articulation agreement with each eligible private school in its geographic service area seeking to offer dual enrollment courses to its students, including, but not limited to, students with disabilities. By August 1 of each year, the eligible postsecondary institution shall complete and submit the private school articulation agreement to the Department of Education. The private school articulation agreement must include, at a minimum:

1. A delineation of courses and programs available to the private school student. The postsecondary institution may add, revise, or delete courses and programs at any time.

2. The initial and continued eligibility requirements for private school student participation, not to exceed those required of other dual enrollment students.

3. The student’s responsibilities for providing his or her own instructional materials and transportation.

4. A provision clarifying that the private school will award appropriate credit toward high school completion for the postsecondary course under the dual enrollment program.

5. A provision expressing that costs associated with tuition and fees, including registration, and laboratory fees, will not be passed along to the student.

6. A provision stating whether the private school will compensate the postsecondary institution for the standard tuition rate per credit hour for each dual enrollment course taken by its students.

(25) For students with disabilities, a postsecondary institution eligible to participate in dual enrollment pursuant to s. 1011.62(1)(i) shall include in its dual enrollment articulation agreement, services and resources that are available to students with disabilities who register in a dual enrollment course at the eligible institution and provide information regarding such services and resources to the Florida Center for Students with Unique Abilities. The Department of Education shall provide to the center the Internet website link to dual enrollment articulation agreements specific to students with disabilities. The center shall include in the information that it is responsible for disseminating to students with disabilities and their parents pursuant to s. 1004.6495, dual enrollment articulation agreements and opportunities for meaningful campus experience through dual enrollment.

History.—s. 357, ch. 2002-387; s. 109, ch. 2004-357; s. 6, ch. 2005-196; s. 39, ch. 2006-74; s. 6, ch. 2008-142; s. 100, ch. 2011-5; s. 20, ch. 2012-191; s. 32, ch. 2013-27; s. 54, ch. 2013-35; s. 13, ch. 2013-45; s. 17, ch. 2013-51; s. 70, ch. 2014-39; s. 21, ch. 2014-56; s. 114, ch. 2015-2; s. 4, ch. 2016-137.



1007.273 - Collegiate high school program.

1007.273 Collegiate high school program.—

(1) Each Florida College System institution shall work with each district school board in its designated service area to establish one or more collegiate high school programs.

(2) At a minimum, collegiate high school programs must include an option for public school students in grade 11 or grade 12 participating in the program, for at least 1 full school year, to earn CAPE industry certifications pursuant to s. 1008.44 and to successfully complete 30 credit hours through the dual enrollment program under s. 1007.271 toward the first year of college for an associate degree or baccalaureate degree while enrolled in the program.

(3) Each district school board and its local Florida College System institution shall execute a contract to establish one or more collegiate high school programs at a mutually agreed upon location or locations. Beginning with the 2015-2016 school year, if the institution does not establish a program with a district school board in its designated service area, another Florida College System institution may execute a contract with that district school board to establish the program. The contract must be executed by January 1 of each school year for implementation of the program during the next school year. The contract must:

(a) Identify the grade levels to be included in the collegiate high school program which must, at a minimum, include grade 12.

(b) Describe the collegiate high school program, including the delineation of courses and industry certifications offered, including online course availability; the high school and college credits earned for each postsecondary course completed and industry certification earned; student eligibility criteria; and the enrollment process and relevant deadlines.

(c) Describe the methods, medium, and process by which students and their parents are annually informed about the availability of the collegiate high school program, the return on investment associated with participation in the program, and the information described in paragraphs (a) and (b).

(d) Identify the delivery methods for instruction and the instructors for all courses.

(e) Identify student advising services and progress monitoring mechanisms.

(f) Establish a program review and reporting mechanism regarding student performance outcomes.

(g) Describe the terms of funding arrangements to implement the collegiate high school program.

(4) Each student participating in a collegiate high school program must enter into a student performance contract which must be signed by the student, the parent, and a representative of the school district and the applicable Florida College System institution, state university, or other institution participating pursuant to subsection (5). The performance contract must include the schedule of courses, by semester, and industry certifications to be taken by the student, student attendance requirements, and course grade requirements.

(5) In addition to executing a contract with the local Florida College System institution under this section, a district school board may execute a contract to establish a collegiate high school program with a state university or an institution that is eligible to participate in the William L. Boyd, IV, Florida Resident Access Grant Program, that is a nonprofit independent college or university located and chartered in this state, and that is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools to grant baccalaureate degrees. Such university or institution must meet the requirements specified under subsections (3) and (4).

(6) The collegiate high school program shall be funded pursuant to ss. 1007.271 and 1011.62. The State Board of Education shall enforce compliance with this section by withholding the transfer of funds for the school districts and the Florida College System institutions in accordance with s. 1008.32.

History.—s. 10, ch. 2014-184.






Part III - ACCESS TO POSTSECONDARY EDUCATION (ss. 1007.33-1007.35)

1007.33 - Site-determined baccalaureate degree access.

1007.33 Site-determined baccalaureate degree access.—

(1)(a) The Legislature recognizes that public and private postsecondary educational institutions play an essential role in improving the quality of life and economic well-being of the state and its residents. The Legislature also recognizes that economic development needs and the educational needs of place-bound, nontraditional students have increased the demand for local access to baccalaureate degree programs. It is therefore the intent of the Legislature to further expand access to baccalaureate degree programs through the use of Florida College System institutions.

(b) For purposes of this section, the term “district” refers to the county or counties served by a Florida College System institution pursuant to s. 1000.21(3).

(2) Any Florida College System institution that offers one or more baccalaureate degree programs must:

(a) Maintain as its primary mission:

1. Responsibility for responding to community needs for postsecondary academic education and career degree education as prescribed in s. 1004.65(5).

2. The provision of associate degrees that provide access to a university.

(b) Maintain an open-door admission policy for associate-level degree programs and workforce education programs.

(c) Continue to provide outreach to underserved populations.

(d) Continue to provide remedial education.

(e) Comply with all provisions of the statewide articulation agreement which relate to 2-year and 4-year public degree-granting institutions as adopted by the State Board of Education pursuant to s. 1007.23.

(f) Not award graduate credit.

(g) Not participate in intercollegiate athletics beyond the 2-year level.

(3) A Florida College System institution may not terminate its associate in arts or associate in science degree programs as a result of being authorized to offer one or more baccalaureate degree programs. The Legislature intends that the primary responsibility of a Florida College System institution, including a Florida College System institution that offers baccalaureate degree programs, continues to be the provision of associate degrees that provide access to a university.

(4) A Florida College System institution may:

(a) Offer specified baccalaureate degree programs through formal agreements between the Florida College System institution and other regionally accredited postsecondary educational institutions pursuant to s. 1007.22.

(b) Offer baccalaureate degree programs that were authorized by law prior to July 1, 2009.

(c) Beginning July 1, 2009, establish a first or subsequent baccalaureate degree program for purposes of meeting district, regional, or statewide workforce needs if approved by the State Board of Education under this section.

Beginning July 1, 2009, the Board of Trustees of St. Petersburg College is authorized to establish one or more bachelor of applied science degree programs based on an analysis of workforce needs in Pinellas, Pasco, and Hernando Counties and other counties approved by the Department of Education. For each program selected, St. Petersburg College must offer a related associate in science or associate in applied science degree program, and the baccalaureate degree level program must be designed to articulate fully with at least one associate in science degree program. The college is encouraged to develop articulation agreements for enrollment of graduates of related associate in applied science degree programs. The Board of Trustees of St. Petersburg College is authorized to establish additional baccalaureate degree programs if it determines a program is warranted and feasible based on each of the factors in paragraph (5)(d). However, the Board of Trustees of St. Petersburg College may not establish any new baccalaureate degree programs from March 31, 2014, through May 31, 2015. Prior to developing or proposing a new baccalaureate degree program, St. Petersburg College shall engage in need, demand, and impact discussions with the state university in its service district and other local and regional, accredited postsecondary providers in its region. Documentation, data, and other information from inter-institutional discussions regarding program need, demand, and impact shall be provided to the college’s board of trustees to inform the program approval process. Employment at St. Petersburg College is governed by the same laws that govern Florida College System institutions, except that upper-division faculty are eligible for continuing contracts upon the completion of the fifth year of teaching. Employee records for all personnel shall be maintained as required by s. 1012.81.

(5) The approval process for baccalaureate degree programs shall require:

(a) Each Florida College System institution to submit a notice of its intent to propose a baccalaureate degree program to the Division of Florida Colleges at least 100 days before the submission of its proposal under paragraph (d). The notice must include a brief description of the program, the workforce demand and unmet need for graduates of the program to include evidence from entities independent of the institution, the geographic region to be served, and an estimated timeframe for implementation. Notices of intent may be submitted by a Florida College System institution at any time throughout the year. The notice must also include evidence that the Florida College System institution engaged in need, demand, and impact discussions with the state university and other regionally accredited postsecondary education providers in its service district.

(b) The Division of Florida Colleges to forward the notice of intent within 10 business days after receiving such notice to the Chancellor of the State University System, the President of the Independent Colleges and Universities of Florida, and the Executive Director of the Commission for Independent Education. State universities shall have 60 days following receipt of the notice by the Chancellor of the State University System to submit objections to the proposed new program or submit an alternative proposal to offer the baccalaureate degree program. If a proposal from a state university is not received within the 60-day period, the State Board of Education shall provide regionally accredited private colleges and universities 30 days to submit objections to the proposed new program or submit an alternative proposal. Objections or alternative proposals shall be submitted to the Division of Florida Colleges and must be considered by the State Board of Education in making its decision to approve or deny a Florida College System institution’s proposal.

(c) An alternative proposal submitted by a state university or private college or university to adequately address:

1. The extent to which the workforce demand and unmet need described in the notice of intent will be met.

2. The extent to which students will be able to complete the degree in the geographic region proposed to be served by the Florida College System institution.

3. The level of financial commitment of the college or university to the development, implementation, and maintenance of the specified degree program, including timelines.

4. The extent to which faculty at both the Florida College System institution and the college or university will collaborate in the development and offering of the curriculum.

5. The ability of the Florida College System institution and the college or university to develop and approve the curriculum for the specified degree program within 6 months after an agreement between the Florida College System institution and the college or university is signed.

6. The extent to which the student may incur additional costs above what the student would expect to incur if the program were offered by the Florida College System institution.

(d) Each proposal submitted by a Florida College System institution to, at a minimum, include:

1. A description of the planning process and timeline for implementation.

2. An analysis of workforce demand and unmet need for graduates of the program on a district, regional, or statewide basis, as appropriate, including evidence from entities independent of the institution.

3. Identification of the facilities, equipment, and library and academic resources that will be used to deliver the program.

4. The program cost analysis of creating a new baccalaureate degree when compared to alternative proposals and other program delivery options.

5. The program’s admission requirements, academic content, curriculum, faculty credentials, student-to-teacher ratios, and accreditation plan.

6. The program’s enrollment projections and funding requirements.

7. A plan of action if the program is terminated.

(e) The Division of Florida Colleges to review the proposal, notify the Florida College System institution of any deficiencies in writing within 30 days following receipt of the proposal, and provide the Florida College System institution with an opportunity to correct the deficiencies. Within 45 days following receipt of a completed proposal by the Division of Florida Colleges, the Commissioner of Education shall recommend approval or disapproval of the proposal to the State Board of Education. The State Board of Education shall consider such recommendation, the proposal, and any objections or alternative proposals at its next meeting. If the State Board of Education disapproves the Florida College System institution’s proposal, it shall provide the Florida College System institution with written reasons for that determination.

(f) The Florida College System institution to obtain from the Commission on Colleges of the Southern Association of Colleges and Schools accreditation as a baccalaureate-degree-granting institution if approved by the State Board of Education to offer its first baccalaureate degree program.

(g) The Florida College System institution to notify the Commission on Colleges of the Southern Association of Colleges and Schools of subsequent degree programs that are approved by the State Board of Education and to comply with the association’s required substantive change protocols for accreditation purposes.

(h) The Florida College System institution to annually, and upon request of the State Board of Education, the Commissioner of Education, the Chancellor of the Florida College System, or the Legislature, report its status using the following performance and compliance indicators:

1. Obtaining and maintaining appropriate Southern Association of Colleges and Schools accreditation;

2. Maintaining qualified faculty and institutional resources;

3. Maintaining enrollment in previously approved programs;

4. Managing fiscal resources appropriately;

5. Complying with the primary mission and responsibility requirements in subsections (2) and (3); and

6. Other indicators of success, including program completions, placements, and surveys of graduates and employers.

The State Board of Education, upon review of the performance and compliance indicators, may require a Florida College System institution’s board of trustees to modify or terminate a baccalaureate degree program authorized under this section.

(6) The State Board of Education shall adopt rules to prescribe format and content requirements and submission procedures for notices of intent, proposals, alternative proposals, and compliance reviews under subsection (5).

History.—s. 363, ch. 2002-387; s. 122, ch. 2007-217; s. 7, ch. 2007-246; s. 7, ch. 2009-228; s. 103, ch. 2011-5; s. 19, ch. 2012-134; s. 11, ch. 2012-195; s. 22, ch. 2014-56.



1007.34 - College reach-out program.

1007.34 College reach-out program.—

(1) There is established a college reach-out program to increase the number of low-income educationally disadvantaged students in grades 6-12 who, upon high school graduation, are admitted to and successfully complete postsecondary education. Participants should be students who otherwise would be unlikely to seek admission to a Florida College System institution, state university, or independent postsecondary institution without special support and recruitment efforts. The State Board of Education shall adopt rules that provide for the following:

(a) Definition of “low-income educationally disadvantaged student.”

(b) Specific criteria and guidelines for selection of college reach-out participants.

(2) In developing the definition for “low-income educationally disadvantaged student,” the State Board of Education shall include such factors as: the family’s taxable income; family receipt of temporary cash assistance in the preceding year; family receipt of public assistance in the preceding year; the student’s cumulative grade point average; the student’s promotion and attendance patterns; the student’s performance on state standardized tests; the student’s enrollment in mathematics and science courses; and the student’s participation in a dropout prevention program.

(3) To participate in the college reach-out program, a postsecondary educational institution may submit a proposal to the Department of Education. The State Board of Education shall consider the proposals and determine which proposals to implement as programs that will strengthen the educational motivation and preparation of low-income educationally disadvantaged students.

(4) Postsecondary educational institutions that participate in the program must provide procedures for continuous contact with students from the point at which they are selected for participation until they enroll in a postsecondary educational institution. These procedures must assist students in selecting courses required for graduation from high school and admission to a postsecondary educational institution and ensure that students continue to participate in program activities. Institutions that participate must provide on-campus academic and advisory activities during summer vacation and provide opportunities for interacting with college and university students as mentors, tutors, or role models. Proposals submitted by universities and consortia involving universities must provide students with an opportunity to live on campus.

(5) In selecting proposals for approval, the State Board of Education shall give preference to:

(a) Proposals submitted jointly by two or more eligible postsecondary educational institutions.

(b) A program that will use institutional, federal, or private resources to supplement state appropriations.

(c) An applicant that has demonstrated success in conducting similar programs.

(d) A program that includes innovative approaches, provides a great variety of activities, and includes a large percentage of low-income educationally disadvantaged minority students in the college reach-out program.

(e) An applicant that demonstrates commitment to the program by proposing to match the grant funds at least one-to-one in cash or services, with cash being the preferred match.

(f) An applicant that demonstrates an interest in cultural diversity and that addresses the unmet regional needs of varying communities.

(6) A participating postsecondary educational institution is encouraged to use its resources to meet program objectives. A participating postsecondary educational institution must establish an advisory committee composed of high school and middle school personnel, as well as community leaders, to provide advice and assistance in implementing its program.

(7) A proposal must contain the following information:

(a) A statement of purpose that includes a description of the need for, and the results expected from, the proposed program.

(b) An identification of the service area that names the schools to be served, provides community and school demographics, and sets forth the postsecondary enrollment rates of high school graduates within the area.

(c) An identification of existing programs for enhancing the academic performance of minority and low-income educationally disadvantaged students for enrollment in postsecondary education.

(d) A description of the proposed program that describes criteria to be used to identify schools for participation in the program. At least 60 percent of the students recruited in any one year must be in grades 6-9.

(e) A description of the program activities that must support the following goals:

1. Motivate students to pursue a postsecondary education.

2. Enhance students’ basic learning skills and performance.

3. Strengthen students’ and parents’ understanding of the benefits of postsecondary education.

4. Foster academic, personal, and career development through supplemental instruction.

(f) An evaluation component that provides for the collection, maintenance, retrieval, and analysis of the data required by this paragraph. The data must be used to assess the extent to which programs have accomplished specific objectives and achieved the goals of the college reach-out program. The Department of Education shall develop specifications and procedures for the collection and transmission of the data. The annual project evaluation component must contain:

1. The student identification number and social security number, if available; the name of the public school attended; gender; ethnicity; grade level; and grade point average of each participant at the time of entry into the program.

2. The grade point average, grade, and promotion status of each of the participants in the program at the end of the academic year and any suspension or expulsion of a participant, if applicable.

3. The number and percentage of high school participants who satisfactorily complete 2 sequential years of a foreign language and Level 2 and 3 mathematics and science courses.

4. The number and percentage of participants eligible for high school graduation who receive a standard high school diploma or a high school equivalency diploma, pursuant to s. 1003.435.

5. The number and percentage of 12th grade participants who are accepted for enrollment and who enroll in a postsecondary educational institution.

6. The number of participants who receive scholarships, grant aid, and work-study awards.

7. The number and percentage of participants who enroll in a public postsecondary educational institution and who fail to achieve a passing score, as defined in State Board of Education rule, on college placement tests pursuant to s. 1008.30.

8. The number and percentage of participants who enroll in a postsecondary educational institution and have a minimum cumulative 2.0 grade point average on a 4.0 scale by the end of the second semester.

9. The number of disabled students participating in the project and the nature of their disabilities.

(8) Proposals must be funded competitively in accordance with the following methodology:

(a) The funds appropriated must be distributed to projects on the basis of minimum standards that include:

1. A summer residency program of at least 1 week in duration.

2. A minimum number of hours of academic instructional and developmental activities, career counseling, and personal counseling.

(b) Subject to legislative appropriations, continuation projects that satisfy the minimum requirements should have their funds increased each year by the same percentage as the rate of inflation. Projects funded for 3 consecutive years should have a cumulative institutional cash match of not less than 50 percent of the total cost of the project over the 3-year period. Any college reach-out program project operating for 3 years which does not provide the minimum 50-percent institutional cash match must not be considered for continued funding.

(9) The Commissioner of Education shall appoint an advisory council to review the proposals and recommend to the State Board of Education an order of priority for funding the proposals.

(10) On or before February 15 of each year, each participating institution shall submit to the Department of Education an interim report containing program expenditures and participant information as required in State Board of Education rules.

(11) On or before November 1 of each year, postsecondary educational institutions participating in the program shall submit to the Department of Education an end-of-the-year report on the effectiveness of their participation in the program. The end-of-the-year report must include, without limitation:

(a) A copy of the certificate-of-expenditures form showing expenditures by category, state grant funds, and institutional matching in cash and in-kind services.

(b) A listing of students participating in the program by grade level, gender, and race.

(c) A statement of how the program addresses the four program goals identified in paragraph (7)(e).

(d) A brief description and analysis of program characteristics and activities critical to program success.

(e) A description of the cooperation received from other units or organizations.

(f) An explanation of the program’s outcomes, including data related to student performance on the measures provided for in paragraph (7)(f).

(12) By February 15 of each year, the Department of Education shall submit to the President of the Senate, the Speaker of the House of Representatives, the Commissioner of Education, and the Governor a report that evaluates the effectiveness of the college reach-out program. To the extent feasible, the performance of college reach-out program participants must be compared to the performance of comparable cohorts of students in public school and postsecondary education.

(13) Funding for the college reach-out program shall be provided in the General Appropriations Act.

History.—s. 364, ch. 2002-387; s. 104, ch. 2011-5.



1007.35 - Florida Partnership for Minority and Underrepresented Student Achievement.

1007.35 Florida Partnership for Minority and Underrepresented Student Achievement.—

(1) This section may be referred to by the popular name the “Florida Partnership for Minority and Underrepresented Student Achievement Act.”

(2)(a) The Legislature recognizes the importance of not only access to college but also success in college for all students. It is the intent of the Legislature that every student enrolled in a public secondary school has access to high-quality, rigorous academics, with a particular focus on access to advanced courses.

(b) It is the intent of the Legislature to provide assistance to all public secondary schools, with a primary focus on low-performing middle and high schools.

(c) It is the intent of the Legislature that the partnership created in this section accomplish its mission primarily through strengthening the content knowledge of teachers and providing instructional resources, including materials and strategies, which enable teachers to provide instruction to students who have diverse learning styles.

(3) There is created the Florida Partnership for Minority and Underrepresented Student Achievement. The Department of Education may contract for operation of the partnership.

(4) The mission of the partnership is to prepare, inspire, and connect students to postsecondary success and opportunity, with a particular focus on minority students and students who are underrepresented in postsecondary education.

(5) Each public high school, including, but not limited to, schools and alternative sites and centers of the Department of Juvenile Justice, shall provide for the administration of the Preliminary SAT/National Merit Scholarship Qualifying Test (PSAT/NMSQT), or ACT Aspire to all enrolled 10th grade students. However, a written notice shall be provided to each parent that shall include the opportunity to exempt his or her child from taking the PSAT/NMSQT or ACT Aspire.

(a) Test results will provide each high school with a database of student assessment data which certified school counselors will use to identify students who are prepared or who need additional work to be prepared to enroll and be successful in AP courses or other advanced high school courses.

(b) Funding for the PSAT/NMSQT or ACT Aspire for all 10th grade students shall be contingent upon annual funding in the General Appropriations Act.

(c) Public school districts must choose either the PSAT/NMSQT or ACT Aspire for districtwide administration.

(6) The partnership shall:

(a) Provide teacher training and professional development to enable teachers of AP or other advanced courses to have the necessary content knowledge and instructional skills to prepare students for success on AP or other advanced course examinations and mastery of postsecondary course content.

(b) Provide to middle school teachers and administrators professional development that will enable them to educate middle school students at the level necessary to prepare the students to enter high school ready to participate in advanced courses.

(c) Provide teacher training and materials that are aligned with the Next Generation Sunshine State Standards and are consistent with best theory and practice regarding multiple learning styles and research on learning, instructional strategies, instructional design, and classroom assessment. Curriculum materials must be based on current, accepted, and essential academic knowledge.

(d) Provide assessment of individual strengths and weaknesses as related to potential success in AP or other advanced courses and readiness for college.

(e) Provide college entrance exam preparation through a variety of means that may include, but are not limited to, training teachers to provide courses at schools; training community organizations to provide courses at community centers, faith-based organizations, and businesses; and providing online courses.

(f) Consider ways to incorporate Florida College System institutions in the mission of preparing all students for postsecondary success.

(g) Provide a plan for communication and coordination of efforts with the Florida Virtual School’s provision of online AP or other advanced courses.

(h) Work with school districts to identify minority and underrepresented students for participation in AP or other advanced courses.

(i) Work with school districts to provide information to students and parents that explains available opportunities for students to take AP and other advanced courses and that explains enrollment procedures that students must follow to enroll in such courses. Such information must also explain the value of such courses as they relate to:

1. Preparing the student for postsecondary level coursework.

2. Enabling the student to gain access to postsecondary education opportunities.

3. Qualifying for scholarships and other financial aid opportunities.

(j) Provide information to students, parents, teachers, counselors, administrators, districts, Florida College System institutions, and state universities regarding PSAT/NMSQT or ACT Aspire administration, including, but not limited to:

1. Test administration dates and times.

2. That participation in the PSAT/NMSQT or ACT Aspire is open to all 10th grade students.

3. The value of such tests in providing diagnostic feedback on student skills.

4. The value of student scores in predicting the probability of success on AP or other advanced course examinations.

(k) Cooperate with the department to provide information to administrators, teachers, and counselors, whenever possible, about partnership activities, opportunities, and priorities.

(7) By May 31 of each year, the Department of Education shall approve a plan of delivery of services for the subsequent academic year.

(8)(a) By September 30 of each year, the partnership shall submit to the department a report that contains an evaluation of the effectiveness of the delivered services and activities. Activities and services must be evaluated on their effectiveness at raising student achievement and increasing the number of AP or other advanced course examinations in low-performing middle and high schools. Other indicators that must be addressed in the evaluation report include the number of middle and high school teachers trained; the effectiveness of the training; measures of postsecondary readiness of the students affected by the program; levels of participation in 10th grade PSAT/NMSQT or ACT Aspire testing; and measures of student, parent, and teacher awareness of and satisfaction with the services of the partnership.

(b) The department shall contribute to the evaluation process by providing access, consistent with s. 119.071(5)(a), to student and teacher information necessary to match against databases containing teacher professional development data and databases containing assessment data for the PSAT/NMSQT, SAT, AP, and other appropriate measures. The department shall also provide student-level data on student progress from middle school through high school and into college and the workforce, if available, in order to support longitudinal studies. The partnership shall analyze and report student performance data in a manner that protects the rights of students and parents as required in 20 U.S.C. s. 1232g and s. 1002.22.

(9)(a) Funding for the partnership shall be contingent upon annual funding in the General Appropriations Act.

(b) The participating partner, if one is chosen, is required to match at least one-third of the allocation provided to the partnership in the General Appropriations Act in materials and services to the program.

(10) Nothing in this section shall prohibit any organization from partnering with the state to improve the college readiness of students.

History.—s. 1, ch. 2004-63; s. 53, ch. 2005-251; s. 2, ch. 2006-285; s. 1, ch. 2007-131; s. 3, ch. 2009-237; s. 7, ch. 2010-22; s. 105, ch. 2011-5; s. 25, ch. 2013-35; s. 9, ch. 2013-89; s. 25, ch. 2016-237.









Chapter 1008 - ASSESSMENT AND ACCOUNTABILITY

Part I - ASSESSMENT, K-20 (ss. 1008.02-1008.30)

1008.02 - Definitions.

1008.02 Definitions.—As used in this chapter, the term:

(1) “Developmental education” means instruction through which a high school graduate who applies for any college credit program may attain the communication and computation skills necessary to successfully complete college credit instruction. Developmental education may be delivered through a variety of accelerated and corequisite strategies and includes any of the following:

(a) Modularized instruction that is customized and targeted to address specific skills gaps.

(b) Compressed course structures that accelerate student progression from developmental instruction to college-level coursework.

(c) Contextualized developmental instruction that is related to meta-majors.

(d) Corequisite developmental instruction or tutoring that supplements credit instruction while a student is concurrently enrolled in a credit-bearing course.

(2) “Gateway course” means the first course that provides transferable, college-level credit allowing a student to progress in his or her program of study.

(3) “Meta-major” means a collection of programs of study or academic discipline groupings that share common foundational skills.

History.—s. 18, ch. 2013-51.



1008.212 - Students with disabilities; extraordinary exemption.

1008.212 Students with disabilities; extraordinary exemption.—

(1) As used in this section, the term:

(a) “Circumstance” means a situation in which accommodations allowable for use on the statewide standardized assessment, a statewide standardized end-of-course assessment, or an alternate assessment pursuant to s. 1008.22(3)(c) are not offered to a student during the current year’s assessment administration due to technological limitations in the testing administration program which lead to results that reflect the student’s impaired sensory, manual, or speaking skills rather than the student’s achievement of the benchmarks assessed by the statewide standardized assessment, a statewide standardized end-of-course assessment, or an alternate assessment.

(b) “Condition” means an impairment, whether recently acquired or longstanding, which affects a student’s ability to communicate in modes deemed acceptable for statewide assessments, even if appropriate accommodations are provided, and creates a situation in which the results of administration of the statewide standardized assessment, an end-of-course assessment, or an alternate assessment would reflect the student’s impaired sensory, manual, or speaking skills rather than the student’s achievement of the benchmarks assessed by the statewide standardized assessment, a statewide standardized end-of-course assessment, or an alternate assessment.

(2) A student with a disability for whom the individual education plan (IEP) team determines is prevented by a circumstance or condition from physically demonstrating the mastery of skills that have been acquired and are measured by the statewide standardized assessment, a statewide standardized end-of-course assessment, or an alternate assessment pursuant to s. 1008.22(3)(c) shall be granted an extraordinary exemption from the administration of the assessment. A learning, emotional, behavioral, or significant cognitive disability, or the receipt of services through the homebound or hospitalized program in accordance with rule 6A-6.03020, Florida Administrative Code, is not, in and of itself, an adequate criterion for the granting of an extraordinary exemption.

(3) The IEP team, which must include the parent, may submit to the district school superintendent a written request for an extraordinary exemption at any time during the school year, but not later than 60 days before the current year’s assessment administration for which the request is made. A request must include all of the following:

(a) A written description of the student’s disabilities, including a specific description of the student’s impaired sensory, manual, or speaking skills.

(b) Written documentation of the most recent evaluation data.

(c) Written documentation, if available, of the most recent administration of the statewide standardized assessment, an end-of-course assessment, or an alternate assessment.

(d) A written description of the condition’s effect on the student’s participation in the statewide standardized assessment, an end-of-course assessment, or an alternate assessment.

(e) Written evidence that the student has had the opportunity to learn the skills being tested.

(f) Written evidence that the student has been provided appropriate instructional accommodations.

(g) Written evidence as to whether the student has had the opportunity to be assessed using the instructional accommodations on the student’s IEP which are allowable in the administration of the statewide standardized assessment, an end-of-course assessment, or an alternate assessment in prior assessments.

(h) Written evidence of the circumstance or condition as defined in subsection (1).

(4) Based upon the documentation provided by the IEP team, the school district superintendent shall recommend to the Commissioner of Education whether an extraordinary exemption for a given assessment administration window should be granted or denied. A copy of the school district’s procedural safeguards as required in rule 6A-6.03311, Florida Administrative Code, shall be provided to the parent. If the parent disagrees with the IEP team’s recommendation, the dispute resolution methods described in the procedural safeguards shall be made available to the parent. Upon receipt of the request, documentation, and recommendation, the commissioner shall verify the information documented, make a determination, and notify the parent and the district school superintendent in writing within 30 days after the receipt of the request whether the exemption has been granted or denied. If the commissioner grants the exemption, the student’s progress must be assessed in accordance with the goals established in the student’s individual education plan. If the commissioner denies the exemption, the notification must state the reasons for the denial.

(5) The parent of a student with a disability who disagrees with the commissioner’s denial of an extraordinary exemption may request an expedited hearing. If the parent requests the expedited hearing, the Department of Education shall inform the parent of any free or low-cost legal services and other relevant services available in the area. The Department of Education shall arrange a hearing with the Division of Administrative Hearings, which must be commenced within 20 school days after the parent’s request for the expedited hearing. The administrative law judge at the division shall make a determination within 10 school days after the expedited hearing. The standard of review for the expedited hearing is de novo, and the department has the burden of proof.

(6) Beginning June 30, 2014, and each June 30 thereafter, the commissioner shall annually submit to the Governor, the President of the Senate, and the Speaker of the House of Representatives the number of extraordinary exemptions requested under this section, the number of extraordinary exemptions granted under this section, and the criteria by which all decisions were made. The commissioner shall regularly inform district testing and special education administrators of the procedures established in this section.

(7) The State Board of Education shall adopt rules to administer this section.

History.—s. 7, ch. 2013-236.



1008.22 - Student assessment program for public schools.

11008.22 Student assessment program for public schools.—

(1) PURPOSE.—The primary purpose of the student assessment program is to provide student academic achievement and learning gains data to students, parents, teachers, school administrators, and school district staff. This data is to be used by districts to improve instruction; by students, parents, and teachers to guide learning objectives; by education researchers to assess national and international education comparison data; and by the public to assess the cost benefit of the expenditure of taxpayer dollars. The program must be designed to:

(a) Assess the achievement level and annual learning gains of each student in English Language Arts and mathematics and the achievement level in all other subjects assessed.

(b) Provide data for making decisions regarding school accountability, recognition, and improvement of operations and management, including schools operating for the purpose of providing educational services to youth in Department of Juvenile Justice programs.

(c) Identify the educational strengths and needs of students and the readiness of students to be promoted to the next grade level or to graduate from high school.

(d) Assess how well educational goals and curricular standards are met at the school, district, state, national, and international levels.

(e) Provide information to aid in the evaluation and development of educational programs and policies.

(f) When available, provide instructional personnel with information on student achievement of standards and benchmarks in order to improve instruction.

(2) NATIONAL AND INTERNATIONAL EDUCATION COMPARISONS.—Florida school districts shall participate in the administration of the National Assessment of Educational Progress, or similar national or international assessments, both for the national sample and for any state-by-state comparison programs that may be initiated, as directed by the commissioner. The assessments must be conducted using the data collection procedures, student surveys, educator surveys, and other instruments included in the National Assessment of Educational Progress or similar national or international assessments being administered in Florida. The administration of such assessments shall be in addition to and separate from the administration of the statewide, standardized assessments.

(3) STATEWIDE, STANDARDIZED ASSESSMENT PROGRAM.—The Commissioner of Education shall design and implement a statewide, standardized assessment program aligned to the core curricular content established in the Next Generation Sunshine State Standards. The commissioner also must develop or select and implement a common battery of assessment tools that will be used in all juvenile justice education programs in the state. These tools must accurately measure the core curricular content established in the Next Generation Sunshine State Standards. Participation in the assessment program is mandatory for all school districts and all students attending public schools, including adult students seeking a standard high school diploma under s. 1003.4282 and students in Department of Juvenile Justice education programs, except as otherwise provided by law. If a student does not participate in the assessment program, the school district must notify the student’s parent and provide the parent with information regarding the implications of such nonparticipation. The statewide, standardized assessment program shall be designed and implemented as follows:

(a) Statewide, standardized comprehensive assessments.—The statewide, standardized Reading assessment shall be administered annually in grades 3 through 10. The statewide, standardized Writing assessment shall be administered annually at least once at the elementary, middle, and high school levels. When the Reading and Writing assessments are replaced by English Language Arts (ELA) assessments, ELA assessments shall be administered to students in grades 3 through 10. Retake opportunities for the grade 10 Reading assessment or, upon implementation, the grade 10 ELA assessment must be provided. Students taking the ELA assessments shall not take the statewide, standardized assessments in Reading or Writing. ELA assessments shall be administered online. The statewide, standardized Mathematics assessments shall be administered annually in grades 3 through 8. Students taking a revised Mathematics assessment shall not take the discontinued assessment. The statewide, standardized Science assessment shall be administered annually at least once at the elementary and middle grades levels. In order to earn a standard high school diploma, a student who has not earned a passing score on the grade 10 Reading assessment or, upon implementation, the grade 10 ELA assessment must earn a passing score on the assessment retake or earn a concordant score as authorized under subsection (8).

(b) End-of-course (EOC) assessments.—EOC assessments must be statewide, standardized, and developed or approved by the Department of Education as follows:

1. EOC assessments for Algebra I, Geometry, Algebra II, Biology I, United States History, and Civics shall be administered to students enrolled in such courses as specified in the course code directory.

2. Students enrolled in a course, as specified in the course code directory, with an associated statewide, standardized EOC assessment must take the EOC assessment for such course and may not take the corresponding subject or grade-level statewide, standardized assessment pursuant to paragraph (a). Sections 1003.4156 and 1003.4282 govern the use of statewide, standardized EOC assessment results for students.

3. The commissioner may select one or more nationally developed comprehensive examinations, which may include examinations for a College Board Advanced Placement course, International Baccalaureate course, or Advanced International Certificate of Education course, or industry-approved examinations to earn national industry certifications identified in the CAPE Industry Certification Funding List, for use as EOC assessments under this paragraph if the commissioner determines that the content knowledge and skills assessed by the examinations meet or exceed the grade-level expectations for the core curricular content established for the course in the Next Generation Sunshine State Standards. Use of any such examination as an EOC assessment must be approved by the state board in rule.

4. Contingent upon funding provided in the General Appropriations Act, including the appropriation of funds received through federal grants, the commissioner may establish an implementation schedule for the development and administration of additional statewide, standardized EOC assessments that must be approved by the state board in rule. If approved by the state board, student performance on such assessments constitutes 30 percent of a student’s final course grade.

5. All statewide, standardized EOC assessments must be administered online except as otherwise provided in paragraph (c).

(c) Students with disabilities; Florida Alternate Assessment.—

1. Each district school board must provide instruction to prepare students with disabilities in the core content knowledge and skills necessary for successful grade-to-grade progression and high school graduation.

2. A student with a disability, as defined in s. 1007.02, for whom the individual education plan (IEP) team determines that the statewide, standardized assessments under this section cannot accurately measure the student’s abilities, taking into consideration all allowable accommodations, shall have assessment results waived for the purpose of receiving a course grade and a standard high school diploma. Such waiver shall be designated on the student’s transcript. The statement of waiver shall be limited to a statement that performance on an assessment was waived for the purpose of receiving a course grade or a standard high school diploma, as applicable.

3. The State Board of Education shall adopt rules, based upon recommendations of the commissioner, for the provision of assessment accommodations for students with disabilities and for students who have limited English proficiency.

a. Accommodations that negate the validity of a statewide, standardized assessment are not allowed during the administration of the assessment. However, instructional accommodations are allowed in the classroom if identified in a student’s IEP. Students using instructional accommodations in the classroom that are not allowed on a statewide, standardized assessment may have assessment results waived if the IEP team determines that the assessment cannot accurately measure the student’s abilities.

b. If a student is provided with instructional accommodations in the classroom that are not allowed as accommodations for statewide, standardized assessments, the district must inform the parent in writing and provide the parent with information regarding the impact on the student’s ability to meet expected performance levels. A parent must provide signed consent for a student to receive classroom instructional accommodations that would not be available or permitted on a statewide, standardized assessment and acknowledge in writing that he or she understands the implications of such instructional accommodations.

c. If a student’s IEP states that online administration of a statewide, standardized assessment will significantly impair the student’s ability to perform, the assessment shall be administered in hard copy.

4. For students with significant cognitive disabilities, the Department of Education shall provide for implementation of the Florida Alternate Assessment to accurately measure the core curricular content established in the Next Generation Sunshine State Standards.

(d) Implementation schedule.—

1. The Commissioner of Education shall establish and publish on the department’s website an implementation schedule to transition from the statewide, standardized Reading and Writing assessments to the ELA assessments and to the revised Mathematics assessments, including the Algebra I and Geometry EOC assessments. The schedule must take into consideration funding, sufficient field and baseline data, access to assessments, instructional alignment, and school district readiness to administer the assessments online. All such assessments must be delivered through computer-based testing, however, the following assessments must be delivered in a computer-based format, as follows: the grade 3 ELA assessment, beginning in the 2017-2018 school year; the grade 3 Mathematics assessment beginning in the 2016-2017 school year; the grade 4 ELA assessment, beginning in the 2015-2016 school year; and the grade 4 Mathematics assessment, beginning in the 2016-2017 school year.

2. The Department of Education shall publish minimum and recommended technology requirements that include specifications for hardware, software, networking, security, and broadband capacity to facilitate school district compliance with the requirement that assessments be administered online.

(e) Assessment scores and achievement levels.—

1. All statewide, standardized EOC assessments and ELA, mathematics, and Science assessments shall use scaled scores and achievement levels. Achievement levels shall range from 1 through 5, with level 1 being the lowest achievement level, level 5 being the highest achievement level, and level 3 indicating satisfactory performance on an assessment.

2. The state board shall designate by rule a passing score for each statewide, standardized assessment.

3. If the commissioner seeks to revise a statewide, standardized assessment and the revisions require the state board to modify performance level scores, including the passing score, the commissioner shall provide a copy of the proposed scores and implementation plan to the President of the Senate and the Speaker of the House of Representatives at least 90 days before submission to the state board for review. Until the state board adopts the modifications by rule, the commissioner shall use calculations for scoring the assessment that adjust student scores on the revised assessment for statistical equivalence to student scores on the former assessment. The state board shall adopt by rule the passing score for the revised assessment that is statistically equivalent to the passing score on the discontinued assessment for a student who is required to attain a passing score on the discontinued assessment. The commissioner may, with approval of the state board, discontinue administration of the former assessment upon the graduation, based on normal student progression, of students participating in the final regular administration of the former assessment. If the commissioner revises a statewide, standardized assessment and the revisions require the state board to modify the passing score, only students taking the assessment for the first time after the rule is adopted are affected.

(f) Prohibited activities.—A district school board shall prohibit each public school from suspending a regular program of curricula for purposes of administering practice assessments or engaging in other assessment-preparation activities for a statewide, standardized assessment. However, a district school board may authorize a public school to engage in the following assessment-preparation activities:

1. Distributing to students sample assessment books and answer keys published by the Department of Education.

2. Providing individualized instruction in assessment-taking strategies, without suspending the school’s regular program of curricula, for a student who scores Level 1 or Level 2 on a prior administration of an assessment.

3. Providing individualized instruction in the content knowledge and skills assessed, without suspending the school’s regular program of curricula, for a student who scores Level 1 or Level 2 on a prior administration of an assessment or a student who, through a diagnostic assessment administered by the school district, is identified as having a deficiency in the content knowledge and skills assessed.

4. Administering a practice assessment or engaging in other assessment-preparation activities that are determined necessary to familiarize students with the organization of the assessment, the format of assessment items, and the assessment directions or that are otherwise necessary for the valid and reliable administration of the assessment, as set forth in rules adopted by the State Board of Education with specific reference to this paragraph.

(g) Contracts for assessments.—

1. The commissioner shall provide for the assessments to be developed or obtained, as appropriate, through contracts and project agreements with private vendors, public vendors, public agencies, postsecondary educational institutions, or school districts. The commissioner may enter into contracts for the continued administration of the assessments authorized and funded by the Legislature. Contracts may be initiated in 1 fiscal year and continue into the next fiscal year and may be paid from the appropriations of either or both fiscal years. The commissioner may negotiate for the sale or lease of tests, scoring protocols, test scoring services, and related materials developed pursuant to law.

2. A student’s performance results on statewide, standardized assessments, EOC assessments, and Florida Alternative Assessments administered pursuant to this subsection must be provided to the student’s teachers and parents by the end of the school year, unless the commissioner determines that extenuating circumstances exist and reports the extenuating circumstances to the State Board of Education. This subparagraph does not apply to existing contracts for such assessments, but shall apply to new contracts and any renewal of existing contracts for such assessments.

3. If liquidated damages are applicable, the department shall collect liquidated damages that are due in response to the administration of the spring 2015 computer-based assessments of the department’s Florida Standards Assessment contract with American Institutes for Research, and expend the funds to reimburse parties that incurred damages.

(4) SCHOOL PARTICIPATION IN THE STATEWIDE, STANDARDIZED ASSESSMENT PROGRAM.—Each public school shall participate in the statewide, standardized assessment program in accordance with the assessment and reporting schedules and the minimum and recommended technology requirements published by the Commissioner of Education. District school boards shall not establish school calendars that conflict with or jeopardize implementation of the assessment program. All district school boards shall report assessment results using the state management information system. Performance data shall be analyzed and reported to parents, the community, and the state. Student performance data shall be used by districts in developing objectives for the school improvement plan, evaluating instructional personnel and administrative personnel, assigning staff, allocating resources, acquiring instructional materials and technology, implementing performance-based budgeting, and promoting and assigning students to educational programs. The analysis of student performance data must also identify strengths and needs in the educational program and trends over time. The analysis must be used in conjunction with the budgetary planning processes developed pursuant to s. 1008.385 and the development of remediation programs.

(5) REQUIRED ANALYSES.—The commissioner shall provide, at a minimum, statewide, standardized assessment data analysis showing student achievement levels and learning gains by teacher, school, and school district.

(6) LOCAL ASSESSMENT OF STUDENT PERFORMANCE ON STATE STANDARDS.—

(a) Measurement of student performance is the responsibility of school districts except in those subjects and grade levels measured under the statewide, standardized assessment program described in this section. When available, instructional personnel must be provided with information on student achievement of standards and benchmarks in order to improve instruction.

(b) The Commissioner of Education shall assist and support districts in measuring student performance on the state standards by maintaining a statewide item bank, facilitating the sharing of developed tests or test items among school districts, and providing technical assistance in best assessment practices. The commissioner may discontinue the item bank if he or she determines that district participation is insufficient for its sustainability.

(7) ASSESSMENT SCHEDULES AND REPORTING OF RESULTS.—

(a) The Commissioner of Education shall establish schedules for the administration of statewide, standardized assessments and the reporting of student assessment results. The commissioner shall consider the observance of religious and school holidays when developing the schedules. The assessment and reporting schedules must provide the earliest possible reporting of student assessment results to the school districts, consistent with the requirements of paragraph (3)(g). Assessment results for the statewide, standardized ELA and mathematics assessments and all statewide, standardized EOC assessments must be made available no later than the week of June 8, except for results of assessments administered in the 2014-2015 school year. School districts shall administer statewide, standardized assessments in accordance with the schedule established by the commissioner.

(b) By August of each year, beginning in 2016, the commissioner shall publish on the department’s website a uniform calendar that includes the assessment and reporting schedules for, at a minimum, the next 2 school years. The uniform calendar must be provided to school districts in an electronic format that allows each school district and public school to populate the calendar with, at minimum, the following information for reporting the district assessment schedules under paragraph (c):

1. Whether the assessment is a district-required assessment or a state-required assessment.

2. The specific date or dates that each assessment will be administered.

3. The time allotted to administer each assessment.

4. Whether the assessment is a computer-based assessment or a paper-based assessment.

5. The grade level or subject area associated with the assessment.

6. The date that the assessment results are expected to be available to teachers and parents.

7. The type of assessment, the purpose of the assessment, and the use of the assessment results.

8. A glossary of assessment terminology.

9. Estimates of average time for administering state-required and district-required assessments, by grade level.

(c) Each school district shall establish schedules for the administration of any statewide, standardized assessments and district-required assessments and approve the schedules as an agenda item at a district school board meeting. Each school district shall publish the testing schedules on its website using the uniform calendar, including all information required under paragraph (b), and submit the schedules to the Department of Education by October 1 of each year. Each public school shall publish schedules for statewide, standardized assessments and district-required assessments on its website using the uniform calendar, including all information required under paragraph (b). The uniform calendar must be included in the parent guide required by s. 1002.23(5).

(d) A school district may not schedule more than 5 percent of a student’s total school hours in a school year to administer statewide, standardized assessments and district-required local assessments. The district must secure written consent from a student’s parent before administering district-required local assessments that, after applicable statewide, standardized assessments are scheduled, exceed the 5 percent test administration limit for that student under this paragraph. The 5 percent test administration limit for a student under this paragraph may be exceeded as needed to provide test accommodations that are required by an IEP or are appropriate for an English language learner who is currently receiving services in a program operated in accordance with an approved English language learner district plan pursuant to s. 1003.56. Notwithstanding this paragraph, a student may choose within a school year to take an examination or assessment adopted by State Board of Education rule pursuant to this section and ss. 1007.27, 1008.30, and 1008.44.

(e) A statewide, standardized EOC assessment must be used as the final cumulative examination for its associated course. No additional final assessment may be administered in a course with a statewide, standardized EOC assessment. A district-required local assessment may be used as the final cumulative examination for its associated course in accordance with the school district’s policy.

(f) A school district must provide a student’s performance results on district-required local assessments to the student’s teachers and parents no later than 30 days after administering such assessments, unless the superintendent determines in writing that extenuating circumstances exist and reports the extenuating circumstances to the district school board.

(g) The State Board of Education shall adopt rules for the development of the uniform calendar that, at minimum, define terms that must be used in the calendar to describe various assessments, including the terms “summative assessment,” “formative assessment,” and “interim assessment.”

(8) CONCORDANT SCORES.—The Commissioner of Education must identify scores on the SAT and ACT that if achieved satisfy the graduation requirement that a student pass the grade 10 statewide, standardized Reading assessment or, upon implementation, the grade 10 ELA assessment. The commissioner may identify concordant scores on assessments other than the SAT and ACT. If the content or scoring procedures change for the grade 10 Reading assessment or, upon implementation, the grade 10 ELA assessment, new concordant scores must be determined. If new concordant scores are not timely adopted, the last-adopted concordant scores remain in effect until such time as new scores are adopted. The state board shall adopt concordant scores in rule.

(9) COMPARATIVE SCORES FOR END-OF-COURSE (EOC) ASSESSMENT.—The Commissioner of Education must identify one or more comparative scores for the Algebra I EOC assessment. If the content or scoring procedures change for the EOC assessment, new comparative scores must be determined. If new comparative scores are not timely adopted, the last-adopted comparative scores remain in effect until such time as new scores are adopted. The state board shall adopt comparative scores in rule.

(10) CHILD WITH MEDICAL COMPLEXITY.—In addition to the exemption option provided for under s. 1008.212, effective July 1, 2014, a child with a medical complexity may be exempt from participating in statewide, standardized assessments, including the Florida Alternate Assessment (FAA), pursuant to the provisions of this subsection.

(a) Definition of child with medical complexity.—A child with a medical complexity means a child who, based upon medical documentation from a physician licensed under chapter 458 or chapter 459 is medically fragile and needs intensive care due to a condition such as congenital or acquired multisystem disease; has a severe neurological or cognitive disorder with marked functional impairment; or is technology dependent for activities of daily living; and lacks the capacity to take or perform on an assessment.

(b) Exemption options.—If the parent consents in writing, and the IEP team determines that the child should not be assessed based upon medical documentation that the child meets the definition of a child with medical complexity, then the parent may choose one of the following three assessment exemption options.

1. One-year exemption approved by the district school superintendent. If the superintendent is provided written documentation of parental consent and appropriate medical documentation to support the IEP team’s determination that the child is a child with medical complexity, then the superintendent may approve a one-year exemption from all statewide, standardized assessments, including the FAA. The superintendent shall report annually to the district school board and the Commissioner of Education the number of students who are identified as a child with medical complexity who are not participating in the assessment program.

2. One- to three-year exemption approved by the Commissioner of Education. If the commissioner is provided written documentation of parental consent; district school superintendent approval; the IEP team’s determination that the child is a child with medical complexity based upon appropriate medical documentation; and all medical documentation, then the commissioner may exempt the child from all statewide, standardized assessments, including the FAA, for up to 3 years. The State Board of Education shall adopt rules to administer this subparagraph which must expedite the process by which exemptions are reviewed and approved and which demonstrate the utmost compassion and consideration for meeting the parent’s and child’s needs.

3. Permanent exemption approved by the Commissioner of Education. If the commissioner is provided written documentation of parental consent; district school superintendent approval of a permanent exemption; the IEP team’s determination that the child is a child with medical complexity based upon appropriate medical documentation and that a permanent exemption is appropriate; and all medical documentation, then the commissioner may approve a permanent exemption from all statewide, standardized assessments, including the FAA. The State Board of Education shall adopt rules to administer this subparagraph which must expedite the process by which exemptions are reviewed and approved and which demonstrate the utmost compassion and consideration for meeting the parent’s and child’s needs.

(c) Reporting requirements.—The Commissioner of Education shall annually report to the Legislature data, by district, related to the implementation of this subsection at the same time as results are reported regarding student performance on statewide, standardized assessments.

(11) REPORTS.—The Department of Education shall annually provide a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives which shall include the following:

(a) Longitudinal performance of students in reading and mathematics.

(b) Longitudinal performance of students by grade level in reading and mathematics.

(c) Longitudinal performance regarding efforts to close the achievement gap.

(d) Other student performance data based on national norm-referenced and criterion-referenced tests, if available; national assessments, such as the National Assessment of Educational Progress; and international assessments.

(e) The number of students who after 8th grade enroll in adult education rather than other secondary education.

(f) Any plan or intent to establish or implement new statewide, standardized assessments.

(12) RULES.—The State Board of Education shall adopt rules to implement this section.

History.—s. 368, ch. 2002-387; s. 7, ch. 2003-8; s. 2, ch. 2003-413; s. 49, ch. 2004-41; s. 3, ch. 2004-42; s. 5, ch. 2004-271; s. 40, ch. 2006-74; s. 174, ch. 2007-5; s. 7, ch. 2008-142; s. 18, ch. 2008-235; s. 99, ch. 2009-21; s. 8, ch. 2010-22; s. 4, ch. 2010-48; s. 3, ch. 2011-1; s. 20, ch. 2011-37; s. 8, ch. 2011-137; s. 25, ch. 2011-175; s. 22, ch. 2012-191; s. 5, ch. 2012-194; s. 33, ch. 2013-27; s. 55, ch. 2013-35; s. 4, ch. 2013-185; ss. 9, 12, ch. 2014-23; s. 71, ch. 2014-39; s. 115, ch. 2015-2; s. 7, ch. 2015-6; s. 95, ch. 2016-10.

1Note.—Section 7, ch. 2013-250, provides that “[t]he technology infrastructure, connectivity, and capacity of all public schools and school districts that administer statewide standardized assessments pursuant to s. 1008.22, Florida Statutes, including online assessments, shall be load tested and independently verified as appropriate, adequate, efficient, and sustainable.”



1008.23 - Confidentiality of assessment instruments.

1008.23 Confidentiality of assessment instruments.—All examination and assessment instruments, including developmental materials and workpapers directly related thereto, which are prepared, prescribed, or administered pursuant to ss. 1008.22 and 1008.25 shall be confidential and exempt from the provisions of s. 119.07(1) and from s. 1001.52. Provisions governing access, maintenance, and destruction of such instruments and related materials shall be prescribed by rules of the State Board of Education.

History.—s. 369, ch. 2002-387; s. 56, ch. 2013-35.



1008.24 - Test administration and security; public records exemption.

1008.24 Test administration and security; public records exemption.—

(1) A person may not knowingly and willfully violate test security rules adopted by the State Board of Education for mandatory tests administered by or through the State Board of Education or the Commissioner of Education to students, educators, or applicants for certification or administered by school districts pursuant to s. 1008.22, or, with respect to any such test, knowingly and willfully to:

(a) Give examinees access to test questions prior to testing;

(b) Copy, reproduce, or use in any manner inconsistent with test security rules all or any portion of any secure test booklet;

(c) Coach examinees during testing or alter or interfere with examinees’ responses in any way;

(d) Make answer keys available to examinees;

(e) Fail to follow security rules for distribution and return of secure test as directed, or fail to account for all secure test materials before, during, and after testing;

(f) Fail to follow test administration directions specified in the test administration manuals; or

(g) Participate in, direct, aid, counsel, assist in, or encourage any of the acts prohibited in this section.

(2) A person who violates this section commits a misdemeanor of the first degree, punishable as provided in s. 775.082 or s. 775.083.

(3)(a) A school district may contract with qualified contractors to administer and proctor statewide, standardized assessments required under s. 1008.22 or assessments associated with Florida approved courses under s. 1003.499, as approved by the Department of Education in accordance with rules of the State Board of Education. Assessments may be administered or proctored by qualified contractors at sites that meet criteria established by rules of the State Board of Education and adopted pursuant to ss. 120.536(1) and 120.54 to implement the contracting requirements of this subsection.

(b) A school district may use district employees, such as education paraprofessionals as described in s. 1012.37, to administer and proctor statewide, standardized assessments required under s. 1008.22 or assessments associated with Florida approved courses under s. 1003.499, in accordance with this section and related rules adopted by the State Board of Education. The rules must establish training requirements that must be successfully completed by district employees prior to the employees performing duties pursuant this paragraph.

(4)(a) A district school superintendent, a president of a public postsecondary educational institution, or a president of a nonpublic postsecondary educational institution shall cooperate with the Commissioner of Education in any investigation concerning the administration of a test administered pursuant to state statute or rule.

(b) The identity of a school or postsecondary educational institution, personal identifying information of any personnel of any school district or postsecondary educational institution, or any specific allegations of misconduct obtained or reported pursuant to an investigation conducted by the Department of Education of a testing impropriety are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution until the conclusion of the investigation or until such time as the investigation ceases to be active. For the purpose of this paragraph, an investigation is deemed concluded upon a finding that no impropriety has occurred, upon the conclusion of any resulting preliminary investigation pursuant to s. 1012.796, upon the completion of any resulting investigation by a law enforcement agency, or upon the referral of the matter to an employer who has the authority to take disciplinary action against an individual who is suspected of a testing impropriety. For the purpose of this paragraph, an investigation is considered active so long as it is ongoing and there is a reasonable, good faith anticipation that an administrative finding will be made in the foreseeable future.

(5) Exceptional students with disabilities, as defined in s. 1003.01(3), shall have access to testing sites. The Department of Education and each school district shall adopt policies that are necessary to ensure such access.

History.—s. 370, ch. 2002-387; s. 1, ch. 2009-143; s. 7, ch. 2013-225; s. 1, ch. 2014-13; s. 8, ch. 2015-6.



1008.25 - Public school student progression; student support; reporting requirements.

1008.25 Public school student progression; student support; reporting requirements.—

(1) INTENT.—It is the intent of the Legislature that each student’s progression from one grade to another be determined, in part, upon satisfactory performance in English Language Arts, social studies, science, and mathematics; that district school board policies facilitate student achievement; that each student and his or her parent be informed of that student’s academic progress; and that students have access to educational options that provide academically challenging coursework or accelerated instruction pursuant to s. 1002.3105.

(2) STUDENT PROGRESSION PLAN.—Each district school board shall establish a comprehensive plan for student progression which must provide for a student’s progression from one grade to another based on the student’s mastery of the standards in s. 1003.41, specifically English Language Arts, mathematics, science, and social studies standards. The plan must:

(a) Include criteria that emphasize student reading proficiency in kindergarten through grade 3 and provide targeted instructional support for students with identified deficiencies in English Language Arts, mathematics, science, and social studies. High schools shall use all available assessment results, including the results of statewide, standardized English Language Arts assessments and end-of-course assessments for Algebra I and Geometry, to advise students of any identified deficiencies and to provide appropriate postsecondary preparatory instruction before high school graduation. The results of evaluations used to monitor a student’s progress in grades K-12 must be provided to the student’s teacher in a timely manner and as otherwise required by law. Thereafter, evaluation results must be provided to the student’s parent in a timely manner. When available, instructional personnel must be provided with information on student achievement of standards and benchmarks in order to improve instruction.

(b)1. List the student eligibility and procedural requirements established by the school district for whole-grade promotion, midyear promotion, and subject-matter acceleration that would result in a student attending a different school, pursuant to s. 1002.3105(2)(b).

2. Notify parents and students of the school district’s process by which a parent may request student participation in whole-grade promotion, midyear promotion, or subject-matter acceleration that would result in a student attending a different school, pursuant to s. 1002.3105(4)(b)2.

(c)1. Advise parents and students that additional ACCEL options may be available at the student’s school, pursuant to s. 1002.3105.

2. Advise parents and students to contact the principal at the student’s school for information related to student eligibility requirements for whole-grade promotion, midyear promotion, and subject-matter acceleration when the promotion or acceleration occurs within the principal’s school; virtual instruction in higher grade level subjects; and any other ACCEL options offered by the principal, pursuant to s. 1002.3105(2)(a).

3. Advise parents and students to contact the principal at the student’s school for information related to the school’s process by which a parent may request student participation in whole-grade promotion, midyear promotion, and subject-matter acceleration when the promotion or acceleration occurs within the principal’s school; virtual instruction in higher grade level subjects; and any other ACCEL options offered by the principal, pursuant to s. 1002.3105(4)(b)1.

(d) Advise parents and students of the early graduation options under s. 1003.4281.

(e) List, or incorporate by reference, all dual enrollment courses contained within the dual enrollment articulation agreement established pursuant to s. 1007.271(21).

(f) Provide instructional sequences by which students in kindergarten through high school may attain progressively higher levels of skill in the use of digital tools and applications. The instructional sequences must include participation in curricular and instructional options and the demonstration of competence of standards required pursuant to ss. 1003.41 and 1003.4203 through attainment of industry certifications and other means of demonstrating credit requirements identified under ss. 1002.3105, 1003.4203, and 1003.4282.

(3) ALLOCATION OF RESOURCES.—District school boards shall allocate remedial and supplemental instruction resources to students in the following priority:

(a) Students who are deficient in reading by the end of grade 3.

(b) Students who fail to meet performance levels required for promotion consistent with the district school board’s plan for student progression required in 1paragraph (2)(b).

(4) ASSESSMENT AND SUPPORT.—

(a) Each student must participate in the statewide, standardized assessment program required by s. 1008.22. Each student who does not achieve a Level 3 or above on the statewide, standardized English Language Arts assessment, the statewide, standardized Mathematics assessment, or the Algebra I EOC assessment must be evaluated to determine the nature of the student’s difficulty, the areas of academic need, and strategies for providing academic supports to improve the student’s performance.

(b) A student who is not meeting the school district or state requirements for satisfactory performance in English Language Arts and mathematics must be covered by one of the following plans:

1. A federally required student plan such as an individual education plan;

2. A schoolwide system of progress monitoring for all students, except a student who scores Level 4 or above on the English Language Arts and mathematics assessments may be exempted from participation by the principal; or

3. An individualized progress monitoring plan.

(5) READING DEFICIENCY AND PARENTAL NOTIFICATION.—

(a) Any student who exhibits a substantial deficiency in reading, based upon locally determined or statewide assessments conducted in kindergarten or grade 1, grade 2, or grade 3, or through teacher observations, must be given intensive reading instruction immediately following the identification of the reading deficiency. The student’s reading proficiency must be monitored and the intensive instruction must continue until the student demonstrates grade level proficiency in a manner determined by the district, which may include achieving a Level 3 on the statewide, standardized English Language Arts assessment.

(b) To be promoted to grade 4, a student must score a Level 2 or higher on the statewide, standardized English Language Arts assessment required under s. 1008.22 for grade 3. If a student’s reading deficiency is not remedied by the end of grade 3, as demonstrated by scoring Level 2 or higher on the statewide, standardized assessment required under s. 1008.22 for grade 3, the student must be retained.

(c) The parent of any student who exhibits a substantial deficiency in reading, as described in paragraph (a), must be notified in writing of the following:

1. That his or her child has been identified as having a substantial deficiency in reading.

2. A description of the current services that are provided to the child.

3. A description of the proposed supplemental instructional services and supports that will be provided to the child that are designed to remediate the identified area of reading deficiency.

4. That if the child’s reading deficiency is not remediated by the end of grade 3, the child must be retained unless he or she is exempt from mandatory retention for good cause.

5. Strategies for parents to use in helping their child succeed in reading proficiency.

6. That the statewide, standardized English Language Arts assessment is not the sole determiner of promotion and that additional evaluations, portfolio reviews, and assessments are available to the child to assist parents and the school district in knowing when a child is reading at or above grade level and ready for grade promotion.

7. The district’s specific criteria and policies for a portfolio as provided in subparagraph (6)(b)4. and the evidence required for a student to demonstrate mastery of Florida’s academic standards for English Language Arts. A parent of a student in grade 3 who is identified anytime during the year as being at risk of retention may request that the school immediately begin collecting evidence for a portfolio.

8. The district’s specific criteria and policies for midyear promotion. Midyear promotion means promotion of a retained student at any time during the year of retention once the student has demonstrated ability to read at grade level.

(6) ELIMINATION OF SOCIAL PROMOTION.—

(a) No student may be assigned to a grade level based solely on age or other factors that constitute social promotion.

(b) The district school board may only exempt students from mandatory retention, as provided in paragraph (5)(b), for good cause. A student who is promoted to grade 4 with a good cause exemption shall be provided intensive reading instruction and intervention that include specialized diagnostic information and specific reading strategies to meet the needs of each student so promoted. The school district shall assist schools and teachers with the implementation of reading strategies for students promoted with a good cause exemption which research has shown to be successful in improving reading among students who have reading difficulties. Good cause exemptions are limited to the following:

1. Limited English proficient students who have had less than 2 years of instruction in an English for Speakers of Other Languages program based on the initial date of entry into a school in the United States.

2. Students with disabilities whose individual education plan indicates that participation in the statewide assessment program is not appropriate, consistent with the requirements of s. 1008.212.

3. Students who demonstrate an acceptable level of performance on an alternative standardized reading or English Language Arts assessment approved by the State Board of Education.

4. A student who demonstrates through a student portfolio that he or she is performing at least at Level 2 on the statewide, standardized English Language Arts assessment.

5. Students with disabilities who take the statewide, standardized English Language Arts assessment and who have an individual education plan or a Section 504 plan that reflects that the student has received intensive instruction in reading or English Language Arts for more than 2 years but still demonstrates a deficiency and was previously retained in kindergarten, grade 1, grade 2, or grade 3.

6. Students who have received intensive reading intervention for 2 or more years but still demonstrate a deficiency in reading and who were previously retained in kindergarten, grade 1, grade 2, or grade 3 for a total of 2 years. A student may not be retained more than once in grade 3.

7. Students who have received intensive remediation in reading or English Language Arts for 2 or more years but still demonstrate a deficiency and who were previously retained in kindergarten, grade 1, grade 2, or grade 3 for a total of 2 years. Intensive instruction for students so promoted must include an altered instructional day that includes specialized diagnostic information and specific reading strategies for each student. The district school board shall assist schools and teachers to implement reading strategies that research has shown to be successful in improving reading among low-performing readers.

(c) Requests for good cause exemptions for students from the mandatory retention requirement as described in subparagraphs (b)3. and 4. shall be made consistent with the following:

1. Documentation shall be submitted from the student’s teacher to the school principal that indicates that the promotion of the student is appropriate and is based upon the student’s academic record. In order to minimize paperwork requirements, such documentation shall consist only of the existing progress monitoring plan, individual educational plan, if applicable, report card, or student portfolio.

2. The school principal shall review and discuss such recommendation with the teacher and make the determination as to whether the student should be promoted or retained. If the school principal determines that the student should be promoted, the school principal shall make such recommendation in writing to the district school superintendent. The district school superintendent shall accept or reject the school principal’s recommendation in writing.

(7) SUCCESSFUL PROGRESSION FOR RETAINED THIRD GRADE STUDENTS.—

(a) Students retained under the provisions of paragraph (5)(b) must be provided intensive interventions in reading to ameliorate the student’s specific reading deficiency, as identified by a valid and reliable diagnostic assessment. This intensive intervention must include effective instructional strategies, participation in the school district’s summer reading camp, and appropriate teaching methodologies necessary to assist those students in becoming successful readers, able to read at or above grade level, and ready for promotion to the next grade.

(b) Each school district shall:

1. Provide third grade students who are retained under the provisions of paragraph (5)(b) with intensive instructional services and supports to remediate the identified areas of reading deficiency, including participation in the school district’s summer reading camp as required under paragraph (a) and a minimum of 90 minutes of daily, uninterrupted, scientifically research-based reading instruction which includes phonemic awareness, phonics, fluency, vocabulary, and comprehension and other strategies prescribed by the school district, which may include, but are not limited to:

a. Integration of science and social studies content within the 90-minute block.

b. Small group instruction.

c. Reduced teacher-student ratios.

d. More frequent progress monitoring.

e. Tutoring or mentoring.

f. Transition classes containing 3rd and 4th grade students.

g. Extended school day, week, or year.

2. Provide written notification to the parent of a student who is retained under the provisions of paragraph (5)(b) that his or her child has not met the proficiency level required for promotion and the reasons the child is not eligible for a good cause exemption as provided in paragraph (6)(b). The notification must comply with the provisions of s. 1002.20(15) and must include a description of proposed interventions and supports that will be provided to the child to remediate the identified areas of reading deficiency.

3. Implement a policy for the midyear promotion of a student retained under the provisions of paragraph (5)(b) who can demonstrate that he or she is a successful and independent reader and performing at or above grade level in reading or, upon implementation of English Language Arts assessments, performing at or above grade level in English Language Arts. Tools that school districts may use in reevaluating a student retained may include subsequent assessments, alternative assessments, and portfolio reviews, in accordance with rules of the State Board of Education. Students promoted during the school year after November 1 must demonstrate proficiency levels in reading equivalent to the level necessary for the beginning of grade 4. The rules adopted by the State Board of Education must include standards that provide a reasonable expectation that the student’s progress is sufficient to master appropriate grade 4 level reading skills.

4. Provide students who are retained under the provisions of paragraph (5)(b) with a highly effective teacher as determined by the teacher’s performance evaluation under s. 1012.34.

5. Establish at each school, when applicable, an Intensive Acceleration Class for retained grade 3 students who subsequently score Level 1 on the required statewide, standardized assessment identified in s. 1008.22. The focus of the Intensive Acceleration Class shall be to increase a child’s reading and English Language Arts skill level at least two grade levels in 1 school year. The Intensive Acceleration Class shall:

a. Be provided to a student in grade 3 who scores Level 1 on the statewide, standardized English Language Arts assessment and who was retained in grade 3 the prior year because of scoring Level 1.

b. Have a reduced teacher-student ratio.

c. Provide uninterrupted reading instruction for the majority of student contact time each day and incorporate opportunities to master the grade 4 Next Generation Sunshine State Standards in other core subject areas.

d. Use a reading program that is scientifically research-based and has proven results in accelerating student reading achievement within the same school year.

e. Provide intensive language and vocabulary instruction using a scientifically research-based program, including use of a speech-language therapist.

(8) ANNUAL REPORT.—

(a) In addition to the requirements in paragraph (5)(b), each district school board must annually report to the parent of each student the progress of the student toward achieving state and district expectations for proficiency in English Language Arts, science, social studies, and mathematics. The district school board must report to the parent the student’s results on each statewide, standardized assessment. The evaluation of each student’s progress must be based upon the student’s classroom work, observations, tests, district and state assessments, and other relevant information. Progress reporting must be provided to the parent in writing in a format adopted by the district school board.

(b) Each district school board must annually publish on the district website and in the local newspaper the following information on the prior school year:

1. The provisions of this section relating to public school student progression and the district school board’s policies and procedures on student retention and promotion.

2. By grade, the number and percentage of all students in grades 3 through 10 performing at Levels 1 and 2 on the statewide, standardized English Language Arts assessment.

3. By grade, the number and percentage of all students retained in kindergarten through grade 10.

4. Information on the total number of students who were promoted for good cause, by each category of good cause as specified in paragraph (6)(b).

5. Any revisions to the district school board’s policies and procedures on student retention and promotion from the prior year.

(9) RULEMAKING.—The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 for the administration of this section.

History.—s. 371, ch. 2002-387; s. 8, ch. 2003-118; s. 6, ch. 2004-42; s. 6, ch. 2004-255; s. 119, ch. 2006-1; s. 42, ch. 2006-74; s. 186, ch. 2008-4; s. 9, ch. 2010-22; s. 23, ch. 2012-191; s. 34, ch. 2013-27; s. 72, ch. 2014-39; s. 22, ch. 2014-184; s. 116, ch. 2015-2; s. 9, ch. 2015-6.

1Note.—The referenced paragraph (2)(b) was deleted by s. 9, ch. 2015-6. Subsection (2) requires districts to establish a student progression plan which must provide for progression based on the student’s mastery of standards in s. 1003.41.



1008.30 - Common placement testing for public postsecondary education.

1008.30 Common placement testing for public postsecondary education.—

(1) The State Board of Education, in conjunction with the Board of Governors, shall develop and implement a common placement test for the purpose of assessing the basic computation and communication skills of students who intend to enter a degree program at any public postsecondary educational institution. Alternative assessments that may be accepted in lieu of the common placement test shall also be identified in rule. Public postsecondary educational institutions shall provide appropriate modifications of the test instruments or test procedures for students with disabilities.

(2) The common placement testing program shall include the capacity to diagnose basic competencies in the areas of English, reading, and mathematics which are essential for success in meta-majors and to provide test information to students on the specific skills the student needs to attain.

(3) By October 31, 2013, the State Board of Education shall establish by rule the test scores a student must achieve to demonstrate readiness to perform college-level work, and the rules must specify the following:

(a) A student who entered 9th grade in a Florida public school in the 2003-2004 school year, or any year thereafter, and earned a Florida standard high school diploma or a student who is serving as an active duty member of any branch of the United States Armed Services shall not be required to take the common placement test and shall not be required to enroll in developmental education instruction in a Florida College System institution. However, a student who is not required to take the common placement test and is not required to enroll in developmental education under this paragraph may opt to be assessed and to enroll in developmental education instruction, and the college shall provide such assessment and instruction upon the student’s request.

(b) A student who takes the common placement test and whose score on the test indicates a need for developmental education must be advised of all the developmental education options offered at the institution and, after advisement, shall be allowed to enroll in the developmental education option of his or her choice.

(c) A student who demonstrates readiness by achieving or exceeding the test scores established by the state board and enrolls in a Florida College System institution within 2 years after achieving such scores shall not be required to retest or complete developmental education when admitted to any Florida College System institution.

(4) By December 31, 2013, the State Board of Education, in consultation with the Board of Governors, shall approve a series of meta-majors and the academic pathways that identify the gateway courses associated with each meta-major. Florida College System institutions shall use placement test results to determine the extent to which each student demonstrates sufficient communication and computation skills to indicate readiness for his or her chosen meta-major. Florida College System institutions shall counsel students into college credit courses as quickly as possible, with developmental education limited to that content needed for success in the meta-major.

(5)(a) Each Florida College System institution board of trustees shall develop a plan to implement the developmental education strategies defined in s. 1008.02 and rules established by the State Board of Education. The plan must be submitted to the Chancellor of the Florida College System for approval no later than March 1, 2014, for implementation no later than the fall semester 2014. Each plan must include, at a minimum, local policies that outline:

1. Documented student achievements such as grade point averages, work history, military experience, participation in juried competitions, career interests, degree major declaration, or any combination of such achievements that the institution may consider, in addition to common placement test scores, for advising students regarding enrollment options.

2. Developmental education strategies available to students.

3. A description of student costs and financial aid opportunities associated with each option.

4. Provisions for the collection of student success data.

5. A comprehensive plan for advising students into appropriate developmental education strategies based on student success data.

(b) Beginning October 31, 2015, each Florida College System institution shall annually prepare an accountability report that includes student success data relating to each developmental education strategy implemented by the institution. The report shall be submitted to the Division of Florida Colleges by October 31 in a format determined by the Chancellor of the Florida College System. By December 31, the chancellor shall compile and submit the institutional reports to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the State Board of Education.

(c) A university board of trustees may contract with a Florida College System institution board of trustees for the Florida College System institution to provide developmental education on the state university campus. Any state university in which the percentage of incoming students requiring developmental education equals or exceeds the average percentage of such students for the Florida College System may offer developmental education without contracting with a Florida College System institution; however, any state university offering college-preparatory instruction as of January 1, 1996, may continue to provide such services.

(6) A student may not be enrolled in a college credit mathematics or English course on a dual enrollment basis unless the student has demonstrated adequate precollegiate preparation on the section of the basic computation and communication skills assessment required pursuant to subsection (1) that is appropriate for successful student participation in the course.

History.—s. 373, ch. 2002-387; s. 124, ch. 2007-217; s. 19, ch. 2008-235; s. 10, ch. 2010-22; s. 106, ch. 2011-5; s. 26, ch. 2011-175; s. 14, ch. 2011-177; s. 35, ch. 2013-27; s. 19, ch. 2013-51; s. 10, ch. 2015-6.






Part II - ACCOUNTABILITY, K-20 (ss. 1008.31-1008.46)

1008.31 - Florida’s K-20 education performance accountability system; legislative intent; mission, goals, and systemwide measures; data quality improvements.

1008.31 Florida’s K-20 education performance accountability system; legislative intent; mission, goals, and systemwide measures; data quality improvements.—

(1) LEGISLATIVE INTENT.—It is the intent of the Legislature that:

(a) The performance accountability system implemented to assess the effectiveness of Florida’s seamless K-20 education delivery system provide answers to the following questions in relation to its mission and goals:

1. What is the public receiving in return for funds it invests in education?

2. How effectively is Florida’s K-20 education system educating its students?

3. How effectively are the major delivery sectors promoting student achievement?

4. How are individual schools and postsecondary education institutions performing their responsibility to educate their students as measured by how students are performing and how much they are learning?

(b) The K-20 education performance accountability system be established as a single, unified accountability system with multiple components, including, but not limited to, student performance in public schools and school and district grades.

(c) The K-20 education performance accountability system comply with the requirements of the “No Child Left Behind Act of 2001,” Pub. L. No. 107-110, and the Individuals with Disabilities Education Act (IDEA).

(d) The State Board of Education and the Board of Governors of the State University System recommend to the Legislature systemwide performance standards; the Legislature establish systemwide performance measures and standards; and the systemwide measures and standards provide Floridians with information on what the public is receiving in return for the funds it invests in education and how well the K-20 system educates its students.

(e)1. The State Board of Education establish performance measures and set performance standards for individual public schools and Florida College System institutions, with measures and standards based primarily on student achievement.

2. The Board of Governors of the State University System establish performance measures and set performance standards for individual state universities, including actual completion rates.

(2) MISSION, GOALS, AND SYSTEMWIDE MEASURES.—

(a) The mission of Florida’s K-20 education system shall be to increase the proficiency of all students within one seamless, efficient system, by allowing them the opportunity to expand their knowledge and skills through learning opportunities and research valued by students, parents, and communities.

(b) The process for establishing state and sector-specific standards and measures must be:

1. Focused on student success.

2. Addressable through policy and program changes.

3. Efficient and of high quality.

4. Measurable over time.

5. Simple to explain and display to the public.

6. Aligned with other measures and other sectors to support a coordinated K-20 education system.

(c) The Department of Education shall maintain an accountability system that measures student progress toward the following goals:

1. Highest student achievement, as indicated by evidence of student learning gains at all levels.

2. Seamless articulation and maximum access, as measured by evidence of progression, readiness, and access by targeted groups of students identified by the Commissioner of Education.

3. Skilled workforce and economic development, as measured by evidence of employment and earnings.

4. Quality efficient services, as measured by evidence of return on investment.

5. Other goals as identified by law or rule.

(3) K-20 EDUCATION DATA QUALITY IMPROVEMENTS.—To provide data required to implement education performance accountability measures in state and federal law, the Commissioner of Education shall initiate and maintain strategies to improve data quality and timeliness. The Board of Governors shall make available to the department all data within the State University Database System to be integrated into the K-20 data warehouse. The commissioner shall have unlimited access to such data for the purposes of conducting studies, reporting annual and longitudinal student outcomes, and improving college readiness and articulation. All public educational institutions shall annually provide data from the prior year to the K-20 data warehouse in a format based on data elements identified by the commissioner.

(a) School districts and public postsecondary educational institutions shall maintain information systems that will provide the State Board of Education, the Board of Governors of the State University System, and the Legislature with information and reports necessary to address the specifications of the accountability system. The level of comprehensiveness and quality must be no less than that which was available as of June 30, 2001.

(b) Colleges and universities eligible to participate in the William L. Boyd, IV, Florida Resident Access Grant Program shall annually report student-level data from the prior year for each student who receives state funds in a format prescribed by the Department of Education. At a minimum, data from the prior year must include retention rates, transfer rates, completion rates, graduation rates, employment and placement rates, and earnings of graduates. By December 31, 2013, the colleges and universities described in this paragraph shall report the data for the 2012-2013 academic year to the department. By October 1 of each year thereafter, the colleges and universities described in this paragraph shall report the data to the department.

(c) The Commissioner of Education shall determine the standards for the required data, monitor data quality, and measure improvements. The commissioner shall report annually to the State Board of Education, the Board of Governors of the State University System, the President of the Senate, and the Speaker of the House of Representatives data quality indicators and ratings for all school districts and public postsecondary educational institutions.

(d) Before establishing any new reporting or data collection requirements, the commissioner shall use existing data being collected to reduce duplication and minimize paperwork.

(4) RULES.—The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this section relating to the K-20 data warehouse.

History.—s. 375, ch. 2002-387; s. 1, ch. 2003-80; s. 13, ch. 2005-56; s. 44, ch. 2006-74; s. 20, ch. 2008-235; s. 199, ch. 2010-102; s. 107, ch. 2011-5; s. 12, ch. 2012-195; s. 26, ch. 2013-35; s. 20, ch. 2013-51; s. 5, ch. 2014-23.



1008.32 - State Board of Education oversight enforcement authority.

1008.32 State Board of Education oversight enforcement authority.—The State Board of Education shall oversee the performance of district school boards and Florida College System institution boards of trustees in enforcement of all laws and rules. District school boards and Florida College System institution boards of trustees shall be primarily responsible for compliance with law and state board rule.

(1) In order to ensure compliance with law or state board rule, the State Board of Education shall have the authority to request and receive information, data, and reports from school districts and Florida College System institutions. District school superintendents and Florida College System institution presidents are responsible for the accuracy of the information and data reported to the state board.

(2) The Commissioner of Education may investigate allegations of noncompliance with law or state board rule and determine probable cause. The commissioner shall report determinations of probable cause to the State Board of Education which shall require the district school board or Florida College System institution board of trustees to document compliance with law or state board rule.

(3) If the district school board or Florida College System institution board of trustees cannot satisfactorily document compliance, the State Board of Education may order compliance within a specified timeframe.

(4) If the State Board of Education determines that a district school board or Florida College System institution board of trustees is unwilling or unable to comply with law or state board rule within the specified time, the state board shall have the authority to initiate any of the following actions:

(a) Report to the Legislature that the school district or Florida College System institution is unwilling or unable to comply with law or state board rule and recommend action to be taken by the Legislature.

(b) Withhold the transfer of state funds, discretionary grant funds, discretionary lottery funds, or any other funds specified as eligible for this purpose by the Legislature until the school district or Florida College System institution complies with the law or state board rule.

(c) Declare the school district or Florida College System institution ineligible for competitive grants.

(d) Require monthly or periodic reporting on the situation related to noncompliance until it is remedied.

(5) Nothing in this section shall be construed to create a private cause of action or create any rights for individuals or entities in addition to those provided elsewhere in law or rule.

History.—s. 376, ch. 2002-387; s. 51, ch. 2004-41; s. 125, ch. 2007-217; s. 108, ch. 2011-5; s. 21, ch. 2013-51.



1008.322 - Board of Governors oversight enforcement authority.

1008.322 Board of Governors oversight enforcement authority.—

(1) The Board of Governors of the State University System shall oversee the performance of state university boards of trustees in the enforcement of laws, rules, and regulations. State university boards of trustees shall be primarily responsible for compliance with laws and Board of Governors’ rules and regulations.

(2) The Board of Governors’ constitutional authority to operate, regulate, control, and be fully responsible for the management of the entire State University System mandates that the state universities comply with all requests by the Board of Governors for information, data, and reports. The state university presidents are responsible for the accuracy of the information and data reported to the Board of Governors.

(3) The Chancellor of the State University System may investigate allegations of noncompliance with any law or Board of Governors’ rule or regulation and determine probable cause. The chancellor shall report determinations of probable cause to the Board of Governors, which may require the university board of trustees to document compliance with the law or Board of Governors’ rule or regulation.

(4) If the university board of trustees cannot satisfactorily document compliance, the Board of Governors may order compliance within a specified timeframe.

(5) If the Board of Governors determines that a state university board of trustees is unwilling or unable to comply with any law or Board of Governors’ rule or regulation or audit recommendation within the specified time, the Board of Governors, in addition to actions constitutionally authorized, may initiate any of the following actions:

(a) Withhold the transfer of state funds, discretionary grant funds, discretionary lottery funds, or any other funds appropriated to the Board of Governors by the Legislature for disbursement to the state university until the university complies with the law or Board of Governors’ rule or regulation.

(b) Declare the state university ineligible for competitive grants disbursed by the Board of Governors.

(c) Require monthly or periodic reporting on the situation related to noncompliance until it is remedied.

(d) Report to the Legislature that the state university is unwilling or unable to comply with the law or Board of Governors’ rule or regulation and recommend action to be taken by the Legislature.

(6) Nothing in this section may be construed to create a private cause of action or create any rights for individuals or entities in addition to those provided elsewhere in law, rule, or regulation.

History.—s. 22, ch. 2013-51.



1008.33 - Authority to enforce public school improvement.

1008.33 Authority to enforce public school improvement.—

(1) The State Board of Education shall comply with the federal Elementary and Secondary Education Act (ESEA), 20 U.S.C. ss. 6301 et seq., its implementing regulations, and the ESEA flexibility waiver approved for Florida by the United States Secretary of Education. The state board may adopt rules to maintain compliance with the ESEA and the ESEA flexibility waiver.

(2)(a) Pursuant to subsection (1) and ss. 1008.34, 1008.345, and 1008.385, the State Board of Education shall hold all school districts and public schools accountable for student performance. The state board is responsible for a state system of school improvement and education accountability that assesses student performance by school, identifies schools that are not meeting accountability standards, and institutes appropriate measures for enforcing improvement.

(b) The state system of school improvement and education accountability must provide for uniform accountability standards, provide assistance of escalating intensity to schools not meeting accountability standards, direct support to schools in order to improve and sustain performance, focus on the performance of student subgroups, and enhance student performance.

(c) School districts must be held accountable for improving the academic performance of all students and for identifying and improving schools that fail to meet accountability standards.

(3)(a) The academic performance of all students has a significant effect on the state school system. Pursuant to Art. IX of the State Constitution, which prescribes the duty of the State Board of Education to supervise Florida’s public school system, the state board shall equitably enforce the accountability requirements of the state school system and may impose state requirements on school districts in order to improve the academic performance of all districts, schools, and students based upon the provisions of the Florida K-20 Education Code, chapters 1000-1013; the federal ESEA and its implementing regulations; and the ESEA flexibility waiver approved for Florida by the United States Secretary of Education.

(b) Beginning with the 2011-2012 school year, the Department of Education shall annually identify each public school in need of intervention and support to improve student academic performance. All schools earning a grade of “D” or “F” pursuant to s. 1008.34 are schools in need of intervention and support.

(c) The state board shall adopt by rule a differentiated matrix of intervention and support strategies for assisting traditional public schools identified under this section and rules for implementing s. 1002.33(9)(n), relating to charter schools. The intervention and support strategies must address student performance and may include improvement planning, leadership quality improvement, educator quality improvement, professional development, curriculum alignment and pacing, and the use of continuous improvement and monitoring plans and processes. In addition, the state board may prescribe reporting requirements to review and monitor the progress of the schools. The rule must define the intervention and support strategies for school improvement for schools earning a grade of “D” or “F” and the roles for the district and department. The rule shall differentiate among schools earning consecutive grades of “D” or “F,” or a combination thereof, and provide for more intense monitoring, intervention, and support strategies for these schools.

(4)(a) The state board shall apply the most intense intervention and support strategies to schools earning a grade of “F.” In the first full school year after a school initially earns a grade of “F,” the school district must implement intervention and support strategies prescribed in rule under paragraph (3)(c), select a turnaround option from those provided in subparagraphs (b)1.-5., and submit a plan for implementing the turnaround option to the department for approval by the state board. Upon approval by the state board, the turnaround option must be implemented in the following school year.

(b) The turnaround options available to a school district to address a school that earns a grade of “F” are:

1. Convert the school to a district-managed turnaround school;

2. Reassign students to another school and monitor the progress of each reassigned student;

3. Close the school and reopen the school as one or more charter schools, each with a governing board that has a demonstrated record of effectiveness;

4. Contract with an outside entity that has a demonstrated record of effectiveness to operate the school; or

5. Implement a hybrid of turnaround options set forth in subparagraphs 1.-4. or other turnaround models that have a demonstrated record of effectiveness.

(c) A school earning a grade of “F” shall have a planning year followed by 2 full school years to implement the initial turnaround option selected by the school district and approved by the state board. Implementation of the turnaround option is no longer required if the school improves by at least one letter grade.

(d) A school earning a grade of “F” that improves its letter grade must continue to implement strategies identified in its school improvement plan pursuant to s. 1001.42(18)(a). The department must annually review implementation of the school improvement plan for 3 years to monitor the school’s continued improvement.

(e) If a school earning a grade of “F” does not improve by at least one letter grade after 2 full school years of implementing the turnaround option selected by the school district under paragraph (b), the school district must select a different option and submit another implementation plan to the department for approval by the state board. Implementation of the approved plan must begin the school year following the implementation period of the existing turnaround option, unless the state board determines that the school is likely to improve a letter grade if additional time is provided to implement the existing turnaround option.

(5) A school that earns a grade of “D” for 3 consecutive years must implement the district-managed turnaround option pursuant to subparagraph (4)(b)1. The school district must submit an implementation plan to the department for approval by the state board.

(6) The state board shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section. The rules shall include timelines for submission of implementation plans, approval criteria for implementation plans, and timelines for implementing intervention and support strategies. The state board shall consult with education stakeholders in developing the rules.

History.—s. 377, ch. 2002-387; s. 1954, ch. 2003-261; s. 45, ch. 2006-74; s. 175, ch. 2007-5; s. 21, ch. 2008-108; s. 3, ch. 2009-144; s. 27, ch. 2011-175; s. 6, ch. 2012-194; s. 6, ch. 2014-23; s. 73, ch. 2014-39.



1008.332 - Committee of practitioners pursuant to federal No Child Left Behind Act.

1008.332 Committee of practitioners pursuant to federal No Child Left Behind Act.—The Department of Education shall establish a committee of practitioners pursuant to federal requirements of the No Child Left Behind Act of 2001. The committee members shall be appointed by the Commissioner of Education and shall annually report to the Governor, the President of the Senate, and the Speaker of the House of Representatives by January 1. The committee shall meet regularly and is authorized to review potential rules and policies that will be considered by the State Board of Education.

History.—s. 16, ch. 2006-301.



1008.34 - School grading system; school report cards; district grade.

1008.34 School grading system; school report cards; district grade.—

(1) DEFINITIONS.—For purposes of the statewide, standardized assessment program and school grading system, the following terms are defined:

(a) “Achievement level,” “student achievement,” or “achievement” describes the level of content mastery a student has acquired in a particular subject as measured by a statewide, standardized assessment administered pursuant to s. 1008.22(3)(a) and (b). There are five achievement levels. Level 1 is the lowest achievement level, level 5 is the highest achievement level, and level 3 indicates satisfactory performance. A student passes an assessment if the student achieves a level 3, level 4, or level 5. For purposes of the Florida Alternate Assessment administered pursuant to s. 1008.22(3)(c), the state board shall provide, in rule, the number of achievement levels and identify the achievement levels that are considered passing.

(b) “Learning Gains,” “annual learning gains,” or “student learning gains” means the degree of student learning growth occurring from one school year to the next as required by state board rule for purposes of calculating school grades under this section.

(c) “Student performance,” “student academic performance,” or “academic performance” includes, but is not limited to, student learning growth, achievement levels, and Learning Gains on statewide, standardized assessments administered pursuant to s. 1008.22.

(2) SCHOOL GRADES.—Schools shall be graded using one of the following grades, defined according to rules of the State Board of Education:

(a) “A,” schools making excellent progress.

(b) “B,” schools making above average progress.

(c) “C,” schools making satisfactory progress.

(d) “D,” schools making less than satisfactory progress.

(e) “F,” schools failing to make adequate progress.

Each school that earns a grade of “A” or improves at least two letter grades may have greater authority over the allocation of the school’s total budget generated from the FEFP, state categoricals, lottery funds, grants, and local funds.

(3) DESIGNATION OF SCHOOL GRADES.—

(a) Each school must assess at least 95 percent of its eligible students, except as provided under s. 1008.341 for alternative schools. Each school shall receive a school grade based on the school’s performance on the components listed in subparagraphs (b)1. and 2. If a school does not have at least 10 students with complete data for one or more of the components listed in subparagraphs (b)1. and 2., those components may not be used in calculating the school’s grade.

1. An alternative school may choose to receive a school grade under this section or a school improvement rating under s. 1008.341. For charter schools that meet the definition of an alternative school pursuant to State Board of Education rule, the decision to receive a school grade is the decision of the charter school governing board.

2. A school that serves any combination of students in kindergarten through grade 3 that does not receive a school grade because its students are not tested and included in the school grading system shall receive the school grade designation of a K-3 feeder pattern school identified by the Department of Education and verified by the school district. A school feeder pattern exists if at least 60 percent of the students in the school serving a combination of students in kindergarten through grade 3 are scheduled to be assigned to the graded school.

3. If a collocated school does not earn a school grade or school improvement rating for the performance of its students, the student performance data of all schools operating at the same facility must be aggregated to develop a school grade that will be assigned to all schools at that location. A collocated school is a school that has its own unique master school identification number, provides for the education of each of its enrolled students, and operates at the same facility as another school that has its own unique master school identification number and provides for the education of each of its enrolled students.

(b)1. Beginning with the 2014-2015 school year, a school’s grade shall be based on the following components, each worth 100 points:

a. The percentage of eligible students passing statewide, standardized assessments in English Language Arts under s. 1008.22(3).

b. The percentage of eligible students passing statewide, standardized assessments in mathematics under s. 1008.22(3).

c. The percentage of eligible students passing statewide, standardized assessments in science under s. 1008.22(3).

d. The percentage of eligible students passing statewide, standardized assessments in social studies under s. 1008.22(3).

e. The percentage of eligible students who make Learning Gains in English Language Arts as measured by statewide, standardized assessments administered under s. 1008.22(3).

f. The percentage of eligible students who make Learning Gains in mathematics as measured by statewide, standardized assessments administered under s. 1008.22(3).

g. The percentage of eligible students in the lowest 25 percent in English Language Arts, as identified by prior year performance on statewide, standardized assessments, who make Learning Gains as measured by statewide, standardized English Language Arts assessments administered under s. 1008.22(3).

h. The percentage of eligible students in the lowest 25 percent in mathematics, as identified by prior year performance on statewide, standardized assessments, who make Learning Gains as measured by statewide, standardized Mathematics assessments administered under s. 1008.22(3).

i. For schools comprised of middle grades 6 through 8 or grades 7 and 8, the percentage of eligible students passing high school level statewide, standardized end-of-course assessments or attaining national industry certifications identified in the CAPE Industry Certification Funding List pursuant to rules adopted by the State Board of Education.

In calculating Learning Gains for the components listed in sub-subparagraphs e.-h., the State Board of Education shall require that learning growth toward achievement levels 3, 4, and 5 is demonstrated by students who scored below each of those levels in the prior year. In calculating the components in sub-subparagraphs a.-d., the state board shall include the performance of English language learners only if they have been enrolled in a school in the United States for more than 2 years.

2. For a school comprised of grades 9, 10, 11, and 12, or grades 10, 11, and 12, the school’s grade shall also be based on the following components, each worth 100 points:

a. The 4-year high school graduation rate of the school as defined by state board rule.

b. The percentage of students who were eligible to earn college and career credit through College Board Advanced Placement examinations, International Baccalaureate examinations, dual enrollment courses, or Advanced International Certificate of Education examinations; or who, at any time during high school, earned national industry certification identified in the CAPE Industry Certification Funding List, pursuant to rules adopted by the state board.

(c)1. The calculation of a school grade shall be based on the percentage of points earned from the components listed in subparagraph (b)1. and, if applicable, subparagraph (b)2. The State Board of Education shall adopt in rule a school grading scale that sets the percentage of points needed to earn each of the school grades listed in subsection (2). There shall be at least five percentage points separating the percentage thresholds needed to earn each of the school grades. The state board shall periodically review the school grading scale to determine if the scale should be adjusted upward to meet raised expectations and encourage increased student performance. If the state board adjusts the grading scale upward, the state board must inform the public and the school districts of the reasons for and degree of the adjustment and its anticipated impact on school grades.

2. The calculation of school grades may not include any provision that would raise or lower the school’s grade beyond the percentage of points earned. Extra weight may not be added in the calculation of any components.

(d) The performance of students attending alternative schools and students designated as hospital or homebound shall be factored into a school grade as follows:

1. The student performance data for eligible students attending alternative schools that provide dropout prevention and academic intervention services pursuant to s. 1003.53 shall be included in the calculation of the home school’s grade. The term “eligible students” in this subparagraph does not include students attending an alternative school who are subject to district school board policies for expulsion for repeated or serious offenses, who are in dropout retrieval programs serving students who have officially been designated as dropouts, or who are in programs operated or contracted by the Department of Juvenile Justice. As used in this subparagraph, the term “home school” means the school to which the student would be assigned if the student were not assigned to an alternative school. If an alternative school chooses to be graded under this section, student performance data for eligible students identified in this subparagraph shall not be included in the home school’s grade but shall be included only in the calculation of the alternative school’s grade. A school district that fails to assign statewide, standardized end-of-course assessment scores of each of its students to his or her home school or to the alternative school that receives a grade shall forfeit Florida School Recognition Program funds for one fiscal year. School districts must require collaboration between the home school and the alternative school in order to promote student success. This collaboration must include an annual discussion between the principal of the alternative school and the principal of each student’s home school concerning the most appropriate school assignment of the student.

2. Student performance data for students designated as hospital or homebound shall be assigned to their home school for the purposes of school grades. As used in this subparagraph, the term “home school” means the school to which a student would be assigned if the student were not assigned to a hospital or homebound program.

(4) SCHOOL REPORT CARD.—The Department of Education shall annually develop, in collaboration with the school districts, a school report card to be provided by the school district to parents within the district. The report card shall include the school’s grade; student performance in English Language Arts, mathematics, science, and social studies; information regarding school improvement; an explanation of school performance as evaluated by the federal Elementary and Secondary Education Act (ESEA), 20 U.S.C. ss. 6301 et seq.; and indicators of return on investment. Each school’s report card shall be published annually by the department on its website based upon the most recent data available.

(5) DISTRICT GRADE.—Beginning with the 2014-2015 school year, a school district’s grade shall include a district-level calculation of the components under paragraph (3)(b). This calculation methodology captures each eligible student in the district who may have transferred among schools within the district or is enrolled in a school that does not receive a grade. The department shall develop a district report card that includes the district grade; the information required under s. 1008.345(5); measures of the district’s progress in closing the achievement gap between higher-performing student subgroups and lower-performing student subgroups; measures of the district’s progress in demonstrating Learning Gains of its highest-performing students; measures of the district’s success in improving student attendance; the district’s grade-level promotion of students scoring achievement levels 1 and 2 on statewide, standardized English Language Arts and Mathematics assessments; and measures of the district’s performance in preparing students for the transition from elementary to middle school, middle to high school, and high school to postsecondary institutions and careers.

(6) RULES.—The State Board of Education shall adopt rules under ss. 120.536(1) and 120.54 to administer this section.

(7) TRANSITION.—School grades pursuant to this section and school improvement ratings pursuant to s. 1008.341 for the 2013-2014 school year shall be calculated based on statutes and rules in effect on June 30, 2014. To assist in the transition to 2014-2015 school grades and school improvement ratings, calculated based on new statewide, standardized assessments administered pursuant to s. 1008.22, the 2014-2015 school grades and school improvement ratings shall serve as an informational baseline for schools to work toward improved performance in future years. Accordingly, notwithstanding any other provision of law:

(a) A school may not be required to select and implement a turnaround option pursuant to s. 1008.33 in the 2015-2016 school year based on the school’s 2014-2015 grade or school improvement rating under s. 1008.341, as applicable. The benefits of s. 1008.33(4)(c), relating to a school being released from implementation of the turnaround option, and s. 1008.33(4)(d), relating to a school implementing strategies identified in its school improvement plan, apply to a school using turnaround options pursuant to s. 1008.33 which improves at least one letter grade during the 2014-2015 school year.

(b)1. A school or approved provider under s. 1002.45 which receives the same or a lower school grade or school improvement rating for the 2014-2015 school year compared to the 2013-2014 school year is not subject to sanctions or penalties that would otherwise occur as a result of the 2014-2015 school grade or rating. A charter school system or a school district designated as high performing may not lose the designation based on the 2014-2015 school grades of any of the schools within the charter school system or school district, as applicable.

2. The Florida School Recognition Program established under s. 1008.36 shall continue to be implemented as otherwise provided in the General Appropriations Act.

(c) Until such time as an independent verification of the psychometric validity of the statewide, standardized assessments first implemented in 2014-2015 is provided, for purposes of grade 3 English Language Arts student performance and high school graduation requirements pursuant to s. 1003.4282, student performance on the 2014-2015 statewide, standardized assessments shall be linked to 2013-2014 student performance expectations. Students who score in the bottom quintile on the 2014-2015 grade 3 English Language Arts assessment shall be identified as students at risk of retention. School districts must notify parents of such students, provide evidence as outlined in s. 1008.25(6)(b), and provide the appropriate intervention and support services for student success in grade 4.

This subsection is repealed July 1, 2017.

History.—s. 378, ch. 2002-387; s. 46, ch. 2006-74; s. 21, ch. 2008-235; s. 100, ch. 2009-21; s. 3, ch. 2009-222; s. 11, ch. 2010-22; s. 5, ch. 2010-48; s. 55, ch. 2011-4; s. 29, ch. 2011-175; s. 8, ch. 2012-194; s. 36, ch. 2013-27; s. 23, ch. 2013-51; s. 1, ch. 2014-23; s. 117, ch. 2015-2; s. 11, ch. 2015-6.



1008.341 - School improvement rating for alternative schools.

1008.341 School improvement rating for alternative schools.—

(1) ANNUAL REPORTS.—The Commissioner of Education shall prepare an annual report on the performance of each school receiving a school improvement rating pursuant to this section if the provisions of s. 1002.22 pertaining to student records apply.

(2) SCHOOL IMPROVEMENT RATING.—An alternative school is a school that provides dropout prevention and academic intervention services pursuant to s. 1003.53. An alternative school shall receive a school improvement rating pursuant to this section unless the school earns a school grade pursuant to s. 1008.34. An alternative school that chooses to receive a school improvement rating shall receive a school improvement rating if the number of its students for whom student performance data on statewide, standardized assessments pursuant to s. 1008.22 which is available for the current year and previous year meets or exceeds the minimum sample size of 10. If an alternative school does not have at least 10 students with complete data for a component listed in subsection (3), that component may not be used in calculating the school’s improvement rating. The calculation of the school improvement rating shall be based on the percentage of points earned from the components listed in subsection (3). An alternative school that tests at least 80 percent of its students may receive a school improvement rating. If an alternative school tests less than 90 percent of its students, the school may not earn a rating higher than “maintaining.” Beginning with the 2016-2017 school year, if an alternative school does not meet the requirements for the issuance of a school improvement rating in the current year, and has failed to receive a school improvement rating for the prior 2 consecutive years, the school shall receive a rating for the current year based upon a compilation of all student Learning Gains, for all grade levels, for those 3 years. Likewise, if the school fails to meet the requirements for a rating the following year or any year thereafter, the school’s rating shall be based on a compilation of student Learning Gains achieved during the current and prior 2 years. The school improvement rating shall identify an alternative school as having one of the following ratings defined according to rules of the State Board of Education:

(a) “Commendable” means a significant percentage of the students attending the school are making Learning Gains.

(b) “Maintaining” means a sufficient percentage of the students attending the school are making Learning Gains.

(c) “Unsatisfactory” means an insufficient percentage of the students attending the school are making Learning Gains.

Schools that improve at least one level or maintain a “commendable” rating pursuant to this section are eligible for school recognition awards pursuant to s. 1008.36.

(3) DESIGNATION OF SCHOOL IMPROVEMENT RATING.—Student Learning Gains based on statewide, standardized assessments, including retakes, administered under s. 1008.22 for all eligible students who were assigned to and enrolled in the school during the October or February FTE count and who have assessment scores or comparable scores for the preceding school year shall be used in determining an alternative school’s school improvement rating. An alternative school’s rating shall be based on the following components:

(a) The percentage of eligible students who make Learning Gains in English Language Arts as measured by statewide, standardized assessments under s. 1008.22(3).

(b) The percentage of eligible students who make Learning Gains in mathematics as measured by statewide, standardized assessments under s. 1008.22(3).

Student performance results of students who are subject to district school board policies for expulsion for repeated or serious offenses, who are in dropout retrieval programs serving students who have officially been designated as dropouts, or who are in programs operated or contracted by the Department of Juvenile Justice may not be included in an alternative school’s school improvement rating.

(4) IDENTIFICATION OF STUDENT LEARNING GAINS.—For each alternative school receiving a school improvement rating, the Department of Education shall annually identify the percentage of students making Learning Gains consistent with the provisions in s. 1008.34(3).

(5) SCHOOL AND STUDENT REPORT CARDS.—The Department of Education shall annually develop, in collaboration with the school districts, a school report card for alternative schools to be delivered to parents throughout each school district. The report card shall include the school improvement rating, identification of student learning gains, student attendance data, information regarding school improvement, and indicators of return on investment. An alternative school that serves at least 10 students who are tested on the statewide, standardized assessments pursuant to s. 1008.22 in the current year and previous year shall distribute an individual student report card to parents which includes the student’s learning gains and progress toward meeting high school graduation requirements. The report card must also include the school’s industry certification rate, college readiness rate, dropout rate, and graduation rate. This subsection does not abrogate the provisions of s. 1002.22 relating to student records or the requirements of 20 U.S.C. s. 1232g, the Family Educational Rights and Privacy Act.

(6) RULES.—The State Board of Education shall adopt rules under ss. 120.536(1) and 120.54 to administer this section.

History.—s. 47, ch. 2006-74; s. 22, ch. 2008-235; s. 101, ch. 2009-21; s. 12, ch. 2010-22; s. 24, ch. 2013-51; s. 7, ch. 2014-23.



1008.3415 - School grade or school improvement rating for exceptional student education centers.

1008.3415 School grade or school improvement rating for exceptional student education centers.—

(1) Each exceptional student education center shall choose to receive a school grade pursuant to s. 1008.34 or a school improvement rating pursuant to s. 1008.341.

(2) Notwithstanding s. 1008.34, the achievement levels and Learning Gains of a student with a disability who attends an exceptional student education center and has not been enrolled in or attended a public school other than an exceptional student education center for grades K-12 within the school district shall not be included in the calculation of the home school’s grade if the student is identified as an emergent student on the alternate assessment described in s. 1008.22(3)(c).

(3) The State Board of Education shall adopt rules under ss. 120.536(1) and 120.54 to implement this section, including, but not limited to, defining exceptional student education centers.

History.—s. 8, ch. 2013-236; s. 8, ch. 2014-23; s. 75, ch. 2014-39.



1008.345 - Implementation of state system of school improvement and education accountability.

1008.345 Implementation of state system of school improvement and education accountability.—

(1) The Commissioner of Education is responsible for implementing and maintaining a system of intensive school improvement and stringent education accountability, which shall include policies and programs to implement the following:

(a) A system of data collection and analysis that will improve information about the educational success of individual students and schools, including schools operating for the purpose of providing educational services to youth in Department of Juvenile Justice programs. The information and analyses must be capable of identifying educational programs or activities in need of improvement, and reports prepared pursuant to this paragraph shall be distributed to the appropriate district school boards prior to distribution to the general public. This provision shall not preclude access to public records as provided in chapter 119.

(b) A program of school improvement that will analyze information to identify schools, including schools operating for the purpose of providing educational services to youth in Department of Juvenile Justice programs, educational programs, or educational activities in need of improvement.

(c) A method of delivering services to assist school districts and schools to improve, including schools operating for the purpose of providing educational services to youth in Department of Juvenile Justice programs.

(d) A method of coordinating with the state educational goals and school improvement plans any other state program that creates incentives for school improvement.

(2) The commissioner shall be held responsible for the implementation and maintenance of the system of school improvement and education accountability outlined in this section. There shall be an annual determination of whether adequate progress is being made toward implementing and maintaining a system of school improvement and education accountability.

(3) The annual feedback report shall be developed by the Department of Education.

(4) The commissioner shall review each district school board’s feedback report and submit findings to the State Board of Education. If adequate progress is not being made toward implementing and maintaining a system of school improvement and education accountability, the State Board of Education shall direct the commissioner to prepare and implement a corrective action plan. The commissioner and State Board of Education shall monitor the development and implementation of the corrective action plan.

(5) The commissioner shall report to the Legislature and recommend changes in state policy necessary to foster school improvement and education accountability. The report shall include:

(a) For each school district:

1. The percentage of students, by school and grade level, demonstrating learning growth in English Language Arts and mathematics.

2. The percentage of students, by school and grade level, in both the highest and lowest quartiles demonstrating learning growth in English Language Arts and mathematics.

(b) Intervention and support strategies used by school boards whose students in both the highest and lowest quartiles exceed the statewide average learning growth for students in those quartiles.

(c) Intervention and support strategies used by school boards whose schools provide educational services to youth in Department of Juvenile Justice programs that demonstrate learning growth in English Language Arts and mathematics that exceeds the statewide average learning growth for students in those subjects.

School reports shall be distributed pursuant to this subsection and s. 1001.42(18)(c) and according to rules adopted by the State Board of Education.

(6)(a) The Department of Education shall implement a training program to develop among state and district educators a cadre of facilitators of school improvement. These facilitators shall assist schools and districts to conduct needs assessments and develop and implement school improvement plans to meet state goals.

(b) Upon request, the department shall provide technical assistance and training to any school, including any school operating for the purpose of providing educational services to youth in Department of Juvenile Justice programs, school advisory council, district, or district school board for conducting needs assessments, developing and implementing school improvement plans, or implementing other components of school improvement and accountability. Priority for these services shall be given to schools designated with a grade of “D” or “F” and school districts in rural and sparsely populated areas of the state.

(c) Pursuant to s. 24.121(5)(d), the department shall not release funds from the Educational Enhancement Trust Fund to any district in which a school, including schools operating for the purpose of providing educational services to youth in Department of Juvenile Justice programs, does not have an approved school improvement plan, pursuant to s. 1001.42(18), after 1 full school year of planning and development, or does not comply with school advisory council membership composition requirements pursuant to s. 1001.452. The department shall send a technical assistance team to each school without an approved plan to develop such school improvement plan or to each school without appropriate school advisory council membership composition to develop a strategy for corrective action. The department shall release the funds upon approval of the plan or upon establishment of a plan of corrective action. Notice shall be given to the public of the department’s intervention and shall identify each school without a plan or without appropriate school advisory council membership composition.

(d) The commissioner shall assign a community assessment team to each school district or governing board with a school that earned a grade of “F” or three consecutive grades of “D” pursuant to s. 1008.34 to review the school performance data and determine causes for the low performance, including the role of school, area, and district administrative personnel. The community assessment team shall review a high school’s graduation rate calculated without high school equivalency diploma recipients for the past 3 years, disaggregated by student ethnicity. The team shall make recommendations to the school board or the governing board and to the State Board of Education which address the causes of the school’s low performance and may be incorporated into the school improvement plan. The assessment team shall include, but not be limited to, a department representative, parents, business representatives, educators, representatives of local governments, and community activists, and shall represent the demographics of the community from which they are appointed.

(7) As a part of the system of educational accountability, the Department of Education shall:

(a) Develop minimum standards for various grades and subject areas, as required in ss. 1001.03, 1008.22, and 1008.34.

(b) Administer the statewide assessment program created by s. 1008.22.

(c) Review the school advisory councils of each district as required by s. 1001.452.

(d) Conduct the program evaluations required by s. 1001.03.

(e) Maintain a listing of college-level communication and mathematics skills associated with successful student performance through the baccalaureate level and submit it to the State Board of Education and the Board of Governors for approval.

(f) Perform any other functions that may be involved in educational planning, research, and evaluation or that may be required by the commissioner, the State Board of Education, the Board of Governors, or law.

History.—s. 379, ch. 2002-387; s. 48, ch. 2006-74; s. 176, ch. 2007-5; s. 126, ch. 2007-217; s. 187, ch. 2008-4; s. 22, ch. 2008-108; s. 23, ch. 2008-235; s. 102, ch. 2009-21; s. 4, ch. 2009-144; s. 29, ch. 2010-70; s. 109, ch. 2011-5; s. 15, ch. 2011-177; s. 9, ch. 2012-194; s. 22, ch. 2014-20; s. 10, ch. 2014-23; s. 11, ch. 2014-184.



1008.36 - Florida School Recognition Program.

1008.36 Florida School Recognition Program.—

(1) The Legislature finds that there is a need for a performance incentive program for outstanding faculty and staff in highly productive schools. The Legislature further finds that performance-based incentives are commonplace in the private sector and should be infused into the public sector as a reward for productivity.

(2) The Florida School Recognition Program is created to provide financial awards to public schools that:

(a) Sustain high performance by receiving a school grade of “A,” making excellent progress; or

(b) Demonstrate exemplary improvement due to innovation and effort by improving at least one letter grade or by improving more than one letter grade and sustaining the improvement the following school year.

(3) All public schools, including charter schools, that receive a school grade pursuant to s. 1008.34 are eligible to participate in the program.

(4) All selected schools shall receive financial awards depending on the availability of funds appropriated and the number and size of schools selected to receive an award. Funds must be distributed to the school’s fiscal agent and placed in the school’s account and must be used for purposes listed in subsection (5) as determined jointly by the school’s staff and school advisory council. If school staff and the school advisory council cannot reach agreement by February 1, the awards must be equally distributed to all classroom teachers currently teaching in the school. If a school selected to receive a school recognition award is no longer in existence at the time the award is paid, the district school superintendent shall distribute the funds to teachers who taught at the school in the previous year in the form of a bonus.

(5) School recognition awards must be used for the following:

(a) Nonrecurring bonuses to the faculty and staff;

(b) Nonrecurring expenditures for educational equipment or materials to assist in maintaining and improving student performance; or

(c) Temporary personnel for the school to assist in maintaining and improving student performance.

Notwithstanding statutory provisions to the contrary, incentive awards are not subject to collective bargaining.

History.—s. 381, ch. 2002-387; s. 24, ch. 2008-235; s. 13, ch. 2010-22.



1008.37 - Postsecondary feedback of information to high schools.

1008.37 Postsecondary feedback of information to high schools.—

(1) The Commissioner of Education shall report to the State Board of Education, the Board of Governors, the Legislature, and the district school boards on the performance of each first-time-in-postsecondary education student from each public high school in this state who is enrolled in a public postsecondary institution or public career center. Such reports must be based on information databases maintained by the Department of Education. In addition, the public postsecondary educational institutions and career centers shall provide district school boards access to information on student performance in regular and preparatory courses and shall indicate students referred for remediation pursuant to s. 1004.91 or s. 1008.30.

(2) The Commissioner of Education shall report, by high school, to the State Board of Education, the Board of Governors, and the Legislature, no later than November 30 of each year, on the number of prior year Florida high school graduates who enrolled for the first time in public postsecondary education in this state during the previous summer, fall, or spring term, indicating the number of students whose scores on the common placement test indicated the need for developmental education under s. 1008.30 or for applied academics for adult education under s. 1004.91.

(3) The Commissioner of Education shall organize school summary reports and student-level records by school district and high school in which the postsecondary education students were enrolled and report the information to each school district no later than January 31 of each year.

(4) As a part of the school improvement plan pursuant to s. 1008.345, the State Board of Education shall ensure that each school district and high school develops strategies to improve student readiness for the public postsecondary level based on annual analysis of the feedback report data.

(5) The Commissioner of Education shall annually recommend to the Legislature statutory changes to reduce the incidence of postsecondary remediation in mathematics, reading, and writing for first-time-enrolled recent high school graduates.

History.—s. 382, ch. 2002-387; s. 52, ch. 2004-41; s. 110, ch. 2004-357; s. 127, ch. 2007-217; s. 53, ch. 2013-27; s. 25, ch. 2013-51.



1008.38 - Articulation accountability process.

1008.38 Articulation accountability process.—The State Board of Education, in conjunction with the Board of Governors, shall develop articulation accountability measures which assess the status of systemwide articulation processes authorized under s. 1007.23 and establish an articulation accountability process which at a minimum shall address:

(1) The impact of articulation processes on ensuring educational continuity and the orderly and unobstructed transition of students between public secondary and postsecondary education systems and facilitating the transition of students between the public and private sectors.

(2) The adequacy of preparation of public secondary students to smoothly articulate to a public postsecondary institution.

(3) The effectiveness of articulated acceleration mechanisms available to secondary students.

(4) The smooth transfer of Florida College System associate degree graduates to a Florida College System institution or a state university.

(5) An examination of degree requirements that exceed the parameters of 60 credit hours for an associate degree and 120 hours for a baccalaureate degree in public postsecondary programs.

(6) The relationship between student attainment of college-level academic skills and articulation to the upper division in public postsecondary institutions.

History.—s. 383, ch. 2002-387; s. 128, ch. 2007-217; s. 16, ch. 2011-177.



1008.385 - Educational planning and information systems.

1008.385 Educational planning and information systems.—

(1) EDUCATIONAL PLANNING.—

(a) The Commissioner of Education is responsible for all planning functions for the department, including collection, analysis, and interpretation of all data, information, test results, evaluations, and other indicators that are used to formulate policy, identify areas of concern and need, and serve as the basis for short-range and long-range planning. Such planning shall include assembling data, conducting appropriate studies and surveys, and sponsoring research and development activities designed to provide information about educational needs and the effect of alternative educational practices.

(b) Each district school board shall maintain a continuing system of planning and budgeting designed to aid in identifying and meeting the educational needs of students and the public. Provision shall be made for coordination between district school boards and Florida College System institution boards of trustees concerning the planning for career education and adult educational programs. The major emphasis of the system shall be upon locally determined goals and objectives, the state plan for education, and the Sunshine State Standards developed by the Department of Education and adopted by the State Board of Education. The district planning and budgeting system must include consideration of student achievement data obtained pursuant to ss. 1008.22 and 1008.34. The system shall be structured to meet the specific management needs of the district and to align the budget adopted by the district school board with the plan the board has also adopted. Each district school board shall utilize its system of planning and budgeting to emphasize a system of school-based management in which individual school centers become the principal planning units and to integrate planning and budgeting at the school level.

(2) COMPREHENSIVE MANAGEMENT INFORMATION SYSTEMS.—The Commissioner of Education shall develop and implement an integrated information system for educational management. The system must be designed to collect, via electronic transfer, all student and school performance data required to ascertain the degree to which schools and school districts are meeting state performance standards, and must be capable of producing data for a comprehensive annual report on school and district performance. In addition, the system shall support, as feasible, the management decisions to be made in each division of the department and at the individual school and district levels. Similar data elements among divisions and levels shall be compatible. The system shall be based on an overall conceptual design; the information needed for such decisions, including fiscal, student, program, personnel, facility, community, evaluation, and other relevant data; and the relationship between cost and effectiveness. The system shall be managed and administered by the commissioner and shall include a district subsystem component to be administered at the district level, with input from the reports-and-forms control management committees. Each district school system with a unique management information system shall assure that compatibility exists between its unique system and the district component of the state system so that all data required as input to the state system is made available via electronic transfer and in the appropriate input format.

(a) The specific responsibilities of the commissioner shall include:

1. Consulting with school district representatives in the development of the system design model and implementation plans for the management information system for public school education management;

2. Providing operational definitions for the proposed system, including criteria for issuing and revoking master school identification numbers to support the maintenance of education records, to enforce and support education accountability, to support the distribution of funds to school districts, to support the preparation and analysis of school district financial reports, and to assist the commissioner in carrying out the duties specified in ss. 1001.10 and 1001.11;

3. Determining the information and specific data elements required for the management decisions made at each educational level, recognizing that the primary unit for information input is the individual school and recognizing that time and effort of instructional personnel expended in collection and compilation of data should be minimized;

4. Developing standardized terminology and procedures to be followed at all levels of the system;

5. Developing a standard transmittal format to be used for collection of data from the various levels of the system;

6. Developing appropriate computer programs to assure integration of the various information components dealing with students, personnel, facilities, fiscal, program, community, and evaluation data;

7. Developing the necessary programs to provide statistical analysis of the integrated data provided in subparagraph 6. in such a way that required reports may be disseminated, comparisons may be made, and relationships may be determined in order to provide the necessary information for making management decisions at all levels;

8. Developing output report formats which will provide district school systems with information for making management decisions at the various educational levels;

9. Developing a phased plan for distributing computer services equitably among all public schools and school districts in the state as rapidly as possible. The plan shall describe alternatives available to the state in providing such computing services and shall contain estimates of the cost of each alternative, together with a recommendation for action. In developing the plan, the feasibility of shared use of computing hardware and software by school districts, Florida College System institutions, and universities shall be examined. Laws or administrative rules regulating procurement of data processing equipment, communication services, or data processing services by state agencies shall not be construed to apply to local agencies which share computing facilities with state agencies;

10. Assisting the district school systems in establishing their subsystem components and assuring compatibility with current district systems;

11. Establishing procedures for continuous evaluation of system efficiency and effectiveness;

12. Initiating a reports-management and forms-management system to ascertain that duplication in collection of data does not exist and that forms and reports for reporting under state and federal requirements and other forms and reports are prepared in a logical and uncomplicated format, resulting in a reduction in the number and complexity of required reports, particularly at the school level; and

13. Initiating such other actions as are necessary to carry out the intent of the Legislature that a management information system for public school management needs be implemented. Such other actions shall be based on criteria including, but not limited to:

a. The purpose of the reporting requirement;

b. The origination of the reporting requirement;

c. The date of origin of the reporting requirement; and

d. The date of repeal of the reporting requirement.

(b) The specific responsibilities of each district school system shall include:

1. Establishing, at the district level, a reports-control and forms-control management system committee composed of school administrators and classroom teachers. The district school board shall appoint school administrator members and classroom teacher members or, in school districts where appropriate, the classroom teacher members shall be appointed by the bargaining agent. Teachers shall constitute a majority of the committee membership. The committee shall periodically recommend procedures to the district school board for eliminating, reducing, revising, and consolidating paperwork and data collection requirements and shall submit to the district school board an annual report of its findings.

2. With assistance from the commissioner, developing systems compatibility between the state management information system and unique local systems.

3. Providing, with the assistance of the department, inservice training dealing with management information system purposes and scope, a method of transmitting input data, and the use of output report information.

4. Establishing a plan for continuous review and evaluation of local management information system needs and procedures.

5. Advising the commissioner of all district management information needs.

6. Transmitting required data input elements to the appropriate processing locations in accordance with guidelines established by the commissioner.

7. Determining required reports, comparisons, and relationships to be provided to district school systems by the system output reports, continuously reviewing these reports for usefulness and meaningfulness, and submitting recommended additions, deletions, and change requirements in accordance with the guidelines established by the commissioner.

8. Being responsible for the accuracy of all data elements transmitted to the department.

(c) It is the intent of the Legislature that the expertise in the state system of public education, as well as contracted services, be utilized to hasten the plan for full implementation of a comprehensive management information system.

(3) RULES.—The State Board of Education shall adopt rules to administer this section.

History.—s. 384, ch. 2002-387; s. 111, ch. 2004-357; s. 110, ch. 2011-5; s. 26, ch. 2013-51.



1008.386 - Florida student identification numbers.

1008.386 Florida student identification numbers.—

(1) When a student enrolls in a public school in this state, the district school board shall request that the student provide his or her social security number and shall indicate whether the student identification number assigned to the student is a social security number. A student satisfies this requirement by presenting his or her social security card or a copy of the card to a school enrollment official. However, a student is not required to provide his or her social security number as a condition for enrollment or graduation. The Commissioner of Education shall assist school districts with the assignment of student identification numbers to avoid duplication of any student identification number.

(2) The department shall establish a process for assigning a Florida student identification number to each student in the state, at which time a school district may not use social security numbers as student identification numbers in its management information systems.

(3) The State Board of Education may adopt rules to implement this section.

History.—s. 385, ch. 2002-387; s. 3, ch. 2014-41.



1008.39 - Florida Education and Training Placement Information Program.

1008.39 Florida Education and Training Placement Information Program.—

(1) The Department of Education shall develop and maintain a continuing program of information management named the “Florida Education and Training Placement Information Program,” the purpose of which is to compile, maintain, and disseminate information concerning the educational histories, placement and employment, enlistments in the United States armed services, and other measures of success of former participants in state educational and workforce development programs. Placement and employment information shall contain data appropriate to calculate job retention and job retention rates.

(2) Any project conducted by the Department of Education or the workforce development system that requires placement information shall use information provided through the Florida Education and Training Placement Information Program, and shall not initiate automated matching of records in duplication of methods already in place in the Florida Education and Training Placement Information Program. The department shall implement an automated system which matches the social security numbers of former participants in state educational and training programs with information in the files of state and federal agencies that maintain educational, employment, and United States armed service records and shall implement procedures to identify the occupations of those former participants whose social security numbers are found in employment records, as required by Specific Appropriation 337A, chapter 84-220, Laws of Florida; Specific Appropriation 337B, chapter 85-119, Laws of Florida; Specific Appropriation 350A, chapter 86-167, Laws of Florida; and Specific Appropriation 351, chapter 87-98, Laws of Florida.

(3) The Florida Education and Training Placement Information Program must not make public any information that could identify an individual or the individual’s employer. The Department of Education must ensure that the purpose of obtaining placement information is to evaluate and improve public programs or to conduct research for the purpose of improving services to the individuals whose social security numbers are used to identify their placement. If an agreement assures that this purpose will be served and that privacy will be protected, the Department of Education shall have access to the reemployment assistance wage reports maintained by the Department of Economic Opportunity, the files of the Department of Children and Families that contain information about the distribution of public assistance, the files of the Department of Corrections that contain records of incarcerations, and the files of the Department of Business and Professional Regulation that contain the results of licensure examination.

(4) The Florida Education and Training Placement Information Program may perform longitudinal analyses for all levels of education and workforce development. These analyses must include employment stability, annual earnings, and relatedness of employment to education.

History.—s. 386, ch. 2002-387; s. 468, ch. 2011-142; s. 88, ch. 2012-30; s. 376, ch. 2014-19.



1008.40 - Workforce Development Information System.

1008.40 Workforce Development Information System.—The Department of Education shall:

(1) Design specifications for the collection and reporting of data and performance specifications for the Workforce Development Information System. This design must enable parallel reporting and state-level access of workforce data necessary to use the data reports as a basis for calculating funding allocations. In addition, the design must be capable of providing reports necessary to comply with other program performance documentation required by state or federal law, without requiring additional data collection or reporting from local educational agencies.

(2) Develop the computer programs, software, and edit processes necessary for local and state users to produce a single, unified Workforce Development Information System.

History.—s. 387, ch. 2002-387.



1008.405 - Adult student information.

1008.405 Adult student information.—Each school district and Florida College System institution shall maintain sufficient information for each student enrolled in workforce education to allow local and state administrators to locate such student upon the termination of instruction and to determine the appropriateness of student placement in specific instructional programs. The State Board of Education shall adopt, by rule, specific information that must be maintained and acceptable means of maintaining that information.

History.—s. 388, ch. 2002-387; s. 112, ch. 2004-357; s. 111, ch. 2011-5.



1008.41 - Workforce education; management information system.

1008.41 Workforce education; management information system.—

(1) The Commissioner of Education shall coordinate uniform program structures, common definitions, and uniform management information systems for workforce education for all divisions within the department. In performing these functions, the commissioner shall designate deadlines after which data elements may not be changed for the coming fiscal or school year. School districts and Florida College System institutions shall be notified of data element changes at least 90 days prior to the start of the subsequent fiscal or school year. Such systems must provide for:

(a) Individual student reporting.

(b) Compliance with state and federal confidentiality requirements, except that the department shall have access to the reemployment assistance wage reports to collect and report placement information about former students. Such placement reports must not disclose the individual identities of former students.

(c) Maximum use of automated technology and records in existing databases and data systems. To the extent feasible, the Florida Information Resource Network may be employed for this purpose.

(d) Annual reports of student enrollment, completion, and placement by program.

(2) The State Board of Education shall identify, by rule, the components to be included in the workforce education management information system. All such components shall be comparable between school districts and Florida College System institutions.

(3) Planning and evaluation of job-preparatory programs shall be based on standard sources of data and use standard occupational definitions and coding structures, including, but not limited to:

(a) The Florida Occupational Information System;

(b) The Florida Education and Training Placement Information Program;

(c) The Department of Economic Opportunity;

(d) The United States Department of Labor; and

(e) Other sources of data developed using statistically valid procedures.

History.—s. 389, ch. 2002-387; s. 113, ch. 2004-357; s. 22, ch. 2009-59; s. 112, ch. 2011-5; s. 469, ch. 2011-142; s. 89, ch. 2012-30.



1008.42 - Public information on career education programs.

1008.42 Public information on career education programs.—

(1) The Department of Education shall disseminate information derived from the reports required by s. 1008.43. The department shall ensure that the information disseminated does not name or otherwise identify a student, a former student, or the student’s employer.

(2) The dissemination shall be conducted in accordance with the following procedures:

(a) Annually, the Department of Education shall publish the placement rates and average quarterly earnings for students who complete each type of career certificate program and career degree program. This information must be aggregated to the state level and must be included in any accountability reports. A program that was created or modified so that placement rates cannot be calculated must be so identified in such reports.

(b)1. Each district school board shall publish, at a minimum, the most recently available placement rate for each career certificate program conducted by that school district at the secondary school level and at the career degree level. The placement rates for the preceding 3 years shall be published, if available, shall be included in each publication that informs the public of the availability of the program, and shall be made available to each certified school counselor. If a program does not have a placement rate, a publication that lists or describes that program must state that the rate is unavailable.

2. Each Florida College System institution shall publish, at a minimum, the most recent placement rate for each career certificate program and for each career degree program in its annual catalog. The placement rates for the preceding 3 years shall be published, if available, and shall be included in any publication that informs the public of the availability of the program. If a program does not have a placement rate, the publication that lists or describes that program must state that the rate is unavailable.

3. If a school district or a Florida College System institution has calculated for a program a placement rate that differs from the rate reported by the department, and if each record of a placement was obtained through a process that was capable of being audited, procedurally sound, and consistent statewide, the district or the Florida College System institution may use the locally calculated placement rate in the report required by this section. However, that rate may not be combined with the rate maintained in the computer files of the Department of Education’s Florida Education and Training Placement Information Program.

4. An independent career, trade, or business school may not publish a placement rate unless the placement rate was determined as provided by this section.

History.—s. 390, ch. 2002-387; s. 114, ch. 2004-357; s. 113, ch. 2011-5; s. 10, ch. 2013-89.



1008.43 - Career program reporting requirements.

1008.43 Career program reporting requirements.—

(1)(a) The Department of Education shall develop a system of performance measures in order to evaluate the career education programs as required in s. 1008.42. This system must measure program enrollment, completion rates, placement rates, and amount of earnings at the time of placement. Placement and employment information, where applicable, shall contain data relevant to job retention, including retention rates. The State Board of Education shall adopt by rule the specific measures and any definitions needed to establish the system of performance measures.

(b) To measure and report program enrollment and completion rates, the Department of Education shall use data in the automated student databases generated by the public schools and Florida College System institutions. To measure and report placement rates and amount of earnings at the time of placement, the department shall use data in the reports produced by the Florida Education and Training Placement Information Program as required in s. 1008.39. If any placement information is not available from the Florida Education and Training Placement Information Program, the school district or the Florida College System institution may provide placement information collected by the school district or the Florida College System institution. However, this supplemental information must be verifiable by the department and must not be commingled with the database maintained by the Florida Education and Training Placement Information Program. The State Board of Education shall specify by rule the statistically valid, verifiable, uniform procedures by which school districts and Florida College System institutions may collect and report placement information to supplement the reports from the Florida Education and Training Placement Information Program.

(c) The State Board of Education shall adopt standards for the department, district school boards, and Florida College System institution district boards of trustees to use in program planning, program review, and program evaluation. The standards must include, at a minimum, the completion rates, placement rates, and earnings from employment of former students of career education programs.

(2) The State Board of Education shall adopt procedures for reviewing the career education programs administered by the district school boards and the Florida College System institution district boards of trustees when program performance falls below the standards required by this section.

(3) Annually, the department shall compile the reports submitted in compliance with the rules adopted under this section and shall produce a statewide report that addresses the extent to which school districts and Florida College System institutions are meeting the standards established under paragraph (1)(c).

(4) The State Board of Education may adopt rules necessary to administer this section.

History.—s. 391, ch. 2002-387; s. 115, ch. 2004-357; s. 114, ch. 2011-5.



1008.44 - CAPE Industry Certification Funding List and CAPE Postsecondary Industry Certification Funding List.

1008.44 CAPE Industry Certification Funding List and CAPE Postsecondary Industry Certification Funding List.—

(1) Pursuant to ss. 1003.4203 and 1003.492, the Department of Education shall, at least annually, identify, under rules adopted by the State Board of Education, and the Commissioner of Education may at any time recommend adding the following certificates, certifications, and courses:

(a) CAPE industry certifications identified on the CAPE Industry Certification Funding List that must be applied in the distribution of funding to school districts pursuant to s. 1011.62(1)(o). The CAPE Industry Certification Funding List shall incorporate by reference the industry certifications on the career pathways list approved for the Florida Gold Seal Vocational Scholars award. In addition, by August 1 of each year, the not-for-profit corporation established pursuant to s. 445.004 may annually select one industry certification, that does not articulate for college credit, for inclusion on the CAPE Industry Certification Funding List for a period of 3 years unless otherwise approved by the curriculum review committee pursuant to s. 1003.491. Such industry certifications, if earned by a student, shall be eligible for additional full-time equivalent membership, pursuant to s. 1011.62(1)(o)1.

(b) No more than 15 CAPE Digital Tool certificates limited to the areas of word processing; spreadsheets; sound, motion, and color presentations; digital arts; cybersecurity; and coding pursuant to s. 1003.4203(3) that do not articulate for college credit. Such certificates shall be annually identified on the CAPE Industry Certification Funding List and updated solely by the Chancellor of Career and Adult Education. The certificates shall be made available to students in elementary school and middle school grades and, if earned by a student, shall be eligible for additional full-time equivalent membership pursuant to s. 1011.62(1)(o)1.

(c) CAPE ESE Digital Tool certificates, workplace industry certifications, and OSHA industry certifications identified by the Chancellor of Career and Adult Education for students with disabilities pursuant to s. 1003.4203(2). Such certificates and certifications shall be identified on the CAPE Industry Certification Funding List and, if earned by a student, be eligible for additional full-time equivalent membership pursuant to s. 1011.62(1)(o)1.

(d) CAPE Innovation Courses that combine academic and career performance outcomes with embedded industry certifications shall be annually approved by the Commissioner of Education and identified pursuant to s. 1003.4203(5)(a) and, if completed by a student, be eligible for additional full-time equivalent membership pursuant to s. 1011.62(1)(o)1.

(e) CAPE Acceleration Industry Certifications that articulate for 15 or more college credit hours pursuant to s. 1003.4203(5)(b) shall be annually approved by the Commissioner of Education and, if successfully completed, shall be eligible for additional full-time equivalent membership pursuant to s. 1011.62(1)(o)1. The approved industry certifications must be identified on the CAPE Industry Certification Funding List.

(2) The State Board of Education shall approve, at least annually, the CAPE Postsecondary Industry Certification Funding List pursuant to this section. The Commissioner of Education shall recommend, at least annually, the CAPE Postsecondary Industry Certification Funding List to the State Board of Education and may at any time recommend adding certifications. The Chancellor of the State University System, the Chancellor of the Florida College System, and the Chancellor of Career and Adult Education shall work with local workforce boards, other postsecondary institutions, businesses, and industry to identify, create, and recommend to the Commissioner of Education industry certifications to be placed on the funding list. The list shall be used to determine annual performance funding distributions to school districts or Florida College System institutions as specified in ss. 1011.80 and 1011.81, respectively. The chancellors shall review results of the economic security report of employment and earning outcomes produced annually pursuant to s. 445.07 when determining recommended certifications for the list, as well as other reports and indicators available regarding certification needs.

(3) In the case of rigorous industry certifications that have embedded prerequisite minimum age, grade level, diploma or degree, postgraduation period of work experience of at least 12 months, or other reasonable requirements that may limit the extent to which a student can complete all requirements of the certification recognized by industry for employment purposes, the Commissioner of Education shall differentiate content, instructional, and assessment requirements that, when provided by a public institution and satisfactorily attained by a student, indicate accomplishment of requirements necessary for funding pursuant to ss. 1011.62, 1011.80, and 1011.81, notwithstanding attainment of prerequisite requirements necessary for recognition by industry for employment purposes. The differentiated requirements established by the Commissioner of Education shall be included on the CAPE Industry Certification Funding List at the time the certification is adopted.

(4)(a) CAPE industry certifications and CAPE Digital Tool certificates placed on the CAPE Industry Certification Funding List must include the version of the certifications and certificates available at the time of the adoption and, without further review and approval, include the subsequent updates to the certifications and certificates on the approved list, unless the certifications and certificates are specifically removed from the CAPE Industry Certification Funding List by the Commissioner of Education.

(b) The Commissioner of Education may limit CAPE industry certifications and CAPE Digital Tool certificates to students in certain grades based on formal recommendations by providers of CAPE industry certifications and CAPE Digital Tool certificates.

(c) The Articulation Coordinating Committee shall review statewide articulation agreement proposals for industry certifications and make recommendations to the State Board of Education for approval. After an industry certification is adopted by the State Board of Education for inclusion on the CAPE Industry Certification Funding List, the Chancellor of Career and Adult Education, within 90 days, must provide to the Articulation Coordinating Committee recommendations for articulation of postsecondary credit for related degrees for the approved certifications.

History.—s. 37, ch. 2013-27; s. 185, ch. 2014-17; s. 12, ch. 2014-184; s. 118, ch. 2015-2.



1008.45 - Florida College System institution accountability process.

1008.45 Florida College System institution accountability process.—

(1) It is the intent of the Legislature that a management and accountability process be implemented which provides for the systematic, ongoing improvement and assessment of the improvement of the quality and efficiency of the Florida College System institutions. Accordingly, the State Board of Education and the Florida College System institution boards of trustees shall develop and implement an accountability plan to improve and evaluate the instructional and administrative efficiency and effectiveness of the Florida College System. This plan shall be designed in consultation with staff of the Governor and the Legislature and must address the following issues:

(a) Graduation rates of A.A. and A.S. degree-seeking students compared to first-time-enrolled students seeking the associate degree.

(b) Minority student enrollment and retention rates.

(c) Student performance, including student performance in college-level academic skills, mean grade point averages for Florida College System institution A.A. transfer students, and Florida College System institution student performance on state licensure examinations.

(d) Job placement rates of Florida College System institution career students.

(e) Student progression by admission status and program.

(f) Career accountability standards identified in s. 1008.42.

(g) Institutional assessment efforts related to the requirements of s. III in the Criteria for Accreditation of the Commission on Colleges of the Southern Association of Colleges and Schools.

(h) Other measures approved by the State Board of Education.

(2) The State Board of Education shall submit an annual report, to coincide with the submission of the agency strategic plan required by law, providing the results of initiatives taken during the prior year and the initiatives and related objective performance measures proposed for the next year.

(3) The State Board of Education shall address within the annual evaluation of the performance of the executive director, and the Florida College System institution boards of trustees shall address within the annual evaluation of the presidents, the achievement of the performance goals established by the accountability process.

History.—s. 392, ch. 2002-387; s. 116, ch. 2004-357; s. 129, ch. 2007-217; s. 115, ch. 2011-5.



1008.46 - State university accountability process.

1008.46 State university accountability process.—It is the intent of the Legislature that an accountability process be implemented that provides for the systematic, ongoing evaluation of quality and effectiveness of state universities. It is further the intent of the Legislature that this accountability process monitor performance at the system level in each of the major areas of instruction, research, and public service, while recognizing the differing missions of each of the state universities. The accountability process shall provide for the adoption of systemwide performance standards and performance goals for each standard identified through a collaborative effort involving state universities, the Board of Governors, the Legislature, and the Governor’s Office, consistent with requirements specified in s. 1001.706. These standards and goals shall be consistent with s. 216.011(1) to maintain congruity with the performance-based budgeting process. This process requires that university accountability reports reflect measures defined through performance-based budgeting. The performance-based budgeting measures must also reflect the elements of teaching, research, and service inherent in the missions of the state universities.

1(1) By March 15 of each year, the Board of Governors shall submit an annual accountability report providing information on the implementation of performance standards, actions taken to improve university achievement of performance goals, the achievement of performance goals during the prior year, and initiatives to be undertaken during the next year. The accountability reports shall be designed in consultation with the Governor’s Office, the Office of Program Policy Analysis and Government Accountability, and the Legislature.

(2) The Board of Governors shall recommend in the annual accountability report any appropriate modifications to this section.

History.—s. 393, ch. 2002-387; s. 130, ch. 2007-217; s. 13, ch. 2012-195; ss. 12, 13, ch. 2015-222; ss. 10, 11, ch. 2016-62.

1Note.—

A. Section 10, ch. 2016-62, reenacted subsection (1) “[i]n order to implement Specific Appropriation 154 of the 2016-2017 General Appropriations Act.”

B. Section 11, ch. 2016-62, provides that “[t]he text of s. 1008.46(1), Florida Statutes, as carried forward from chapter 2015-222, Laws of Florida, in this act, expires July 1, 2017, and the text of that section shall revert to that in existence on June 30, 2015, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, subsection (1) as amended by s. 11, ch. 2016-62, will read:

(1) By December 31 of each year, the Board of Governors shall submit an annual accountability report providing information on the implementation of performance standards, actions taken to improve university achievement of performance goals, the achievement of performance goals during the prior year, and initiatives to be undertaken during the next year. The accountability reports shall be designed in consultation with the Governor’s Office, the Office of Program Policy Analysis and Government Accountability, and the Legislature.









Chapter 1009 - EDUCATIONAL SCHOLARSHIPS, FEES, AND FINANCIAL ASSISTANCE

Part I - GENERAL PROVISIONS (s. 1009.01)

1009.01 - Definitions.

1009.01 Definitions.—The term:

(1) “Tuition” means the basic fee charged to a student for instruction provided by a public postsecondary educational institution in this state. A charge for any other purpose shall not be included within this fee.

(2) “Out-of-state fee” means the additional fee for instruction provided by a public postsecondary educational institution in this state, which fee is charged to a student who does not qualify for the in-state tuition rate pursuant to s. 1009.21. A charge for any other purpose shall not be included within this fee.

(3) “Tuition differential” means the supplemental fee charged to a student by a public university in this state pursuant to s. 1009.24(16).

History.—s. 398, ch. 2002-387; s. 131, ch. 2007-217; s. 1, ch. 2007-225; s. 188, ch. 2008-4; s. 2, ch. 2009-98.






Part II - POSTSECONDARY STUDENT FEES (ss. 1009.21-1009.29)

1009.21 - Determination of resident status for tuition purposes.

1009.21 Determination of resident status for tuition purposes.—Students shall be classified as residents or nonresidents for the purpose of assessing tuition in postsecondary educational programs offered by charter technical career centers or career centers operated by school districts, in Florida College System institutions, and in state universities.

(1) As used in this section, the term:

(a) “Dependent child” means any person, whether or not living with his or her parent, who is eligible to be claimed by his or her parent as a dependent under the federal income tax code.

(b) “Initial enrollment” means the first day of class at an institution of higher education.

(c) “Institution of higher education” means any charter technical career center as defined in s. 1002.34, career center operated by a school district as defined in s. 1001.44, Florida College System institution as defined in s. 1000.21(3), or state university as defined in s. 1000.21(6).

(d) “Legal resident” or “resident” means a person who has maintained his or her residence in this state for the preceding year, has purchased a home which is occupied by him or her as his or her residence, or has established a domicile in this state pursuant to s. 222.17.

(e) “Nonresident for tuition purposes” means a person who does not qualify for the in-state tuition rate.

(f) “Parent” means either or both parents of a student, any guardian of a student, or any person in a parental relationship to a student.

(g) “Resident for tuition purposes” means a person who qualifies as provided in this section for the in-state tuition rate.

(2)(a) To qualify as a resident for tuition purposes:

1. A person or, if that person is a dependent child, his or her parent or parents must have established legal residence in this state and must have maintained legal residence in this state for at least 12 consecutive months immediately prior to his or her initial enrollment in an institution of higher education.

2. Every applicant for admission to an institution of higher education shall be required to make a statement as to his or her length of residence in the state and, further, shall establish that his or her presence or, if the applicant is a dependent child, the presence of his or her parent or parents in the state currently is, and during the requisite 12-month qualifying period was, for the purpose of maintaining a bona fide domicile, rather than for the purpose of maintaining a mere temporary residence or abode incident to enrollment in an institution of higher education.

(b) However, with respect to a dependent child living with an adult relative other than the child’s parent, such child may qualify as a resident for tuition purposes if the adult relative is a legal resident who has maintained legal residence in this state for at least 12 consecutive months immediately before the child’s initial enrollment in an institution of higher education, provided the child has resided continuously with such relative for the 3 years immediately before the child’s initial enrollment in an institution of higher education, during which time the adult relative has exercised day-to-day care, supervision, and control of the child.

(c) The legal residence of a dependent child whose parents are divorced, separated, or otherwise living apart will be deemed to be this state if either parent is a legal resident of this state, regardless of which parent is entitled to claim, and does in fact claim, the minor as a dependent pursuant to federal individual income tax provisions.

(d) A dependent child who is a United States citizen may not be denied classification as a resident for tuition purposes based solely upon the immigration status of his or her parent.

(3)(a) An individual shall not be classified as a resident for tuition purposes and, thus, shall not be eligible to receive the in-state tuition rate until he or she has provided such evidence related to legal residence and its duration or, if that individual is a dependent child, evidence of his or her parent’s legal residence and its duration, as may be required by law and by officials of the institution of higher education from which he or she seeks the in-state tuition rate.

(b) Except as otherwise provided in this section, evidence of legal residence and its duration shall include clear and convincing documentation that residency in this state was for a minimum of 12 consecutive months prior to a student’s initial enrollment in an institution of higher education.

(c) Each institution of higher education shall affirmatively determine that an applicant who has been granted admission to that institution as a Florida resident meets the residency requirements of this section at the time of initial enrollment. The residency determination must be documented by the submission of written or electronic verification that includes two or more of the documents identified in this paragraph. No single piece of evidence shall be conclusive.

1. The documents must include at least one of the following:

a. A Florida voter’s registration card.

b. A Florida driver license.

c. A State of Florida identification card.

d. A Florida vehicle registration.

e. Proof of a permanent home in Florida which is occupied as a primary residence by the individual or by the individual’s parent if the individual is a dependent child.

f. Proof of a homestead exemption in Florida.

g. Transcripts from a Florida high school for multiple years if the Florida high school diploma or high school equivalency diploma was earned within the last 12 months.

h. Proof of permanent full-time employment in Florida for at least 30 hours per week for a 12-month period.

2. The documents may include one or more of the following:

a. A declaration of domicile in Florida.

b. A Florida professional or occupational license.

c. Florida incorporation.

d. A document evidencing family ties in Florida.

e. Proof of membership in a Florida-based charitable or professional organization.

f. Any other documentation that supports the student’s request for resident status, including, but not limited to, utility bills and proof of 12 consecutive months of payments; a lease agreement and proof of 12 consecutive months of payments; or an official state, federal, or court document evidencing legal ties to Florida.

(4) With respect to a dependent child, the legal residence of the dependent child’s parent or parents is prima facie evidence of the dependent child’s legal residence, which evidence may be reinforced or rebutted, relative to the age and general circumstances of the dependent child, by the other evidence of legal residence required of or presented by the dependent child. However, the legal residence of a dependent child’s parent or parents who are domiciled outside this state is not prima facie evidence of the dependent child’s legal residence if that dependent child has lived in this state for 5 consecutive years prior to enrolling or reregistering at the institution of higher education at which resident status for tuition purposes is sought.

(5) A person who physically resides in this state may be classified as a resident for tuition purposes if he or she marries a person who meets the 12-month residency requirement under subsection (2) and who is a legal resident of this state.

(6)(a) Except as otherwise provided in this section, a person who is classified as a nonresident for tuition purposes may become eligible for reclassification as a resident for tuition purposes if that person or, if that person is a dependent child, his or her parent presents clear and convincing documentation that supports permanent legal residency in this state for at least 12 consecutive months rather than temporary residency for the purpose of pursuing an education, such as documentation of full-time permanent employment for the prior 12 months or the purchase of a home in this state and residence therein for the prior 12 months while not enrolled in an institution of higher education.

(b) If a person who is a dependent child and his or her parent move to this state while such child is a high school student and the child graduates from a high school in this state, the child may become eligible for reclassification as a resident for tuition purposes when the parent submits evidence that the parent qualifies for permanent residency.

(c) If a person who is a dependent child and his or her parent move to this state after such child graduates from high school, the child may become eligible for reclassification as a resident for tuition purposes after the parent submits evidence that he or she has established legal residence in the state and has maintained legal residence in the state for at least 12 consecutive months.

(d) A person who is classified as a nonresident for tuition purposes and who marries a legal resident of the state or marries a person who becomes a legal resident of the state may, upon becoming a legal resident of the state, become eligible for reclassification as a resident for tuition purposes upon submitting evidence of his or her own legal residency in the state, evidence of his or her marriage to a person who is a legal resident of the state, and evidence of the spouse’s legal residence in the state for at least 12 consecutive months immediately preceding the application for reclassification.

(7) A person shall not lose his or her resident status for tuition purposes solely by reason of serving, or, if such person is a dependent child, by reason of his or her parent’s or parents’ serving, in the Armed Forces outside this state.

(8) A person who has been properly classified as a resident for tuition purposes but who, while enrolled in an institution of higher education in this state, loses his or her resident tuition status because the person or, if he or she is a dependent child, the person’s parent or parents establish domicile or legal residence elsewhere shall continue to enjoy the in-state tuition rate for a statutory grace period, which period shall be measured from the date on which the circumstances arose that culminated in the loss of resident tuition status and shall continue for 12 months. However, if the 12-month grace period ends during a semester or academic term for which such former resident is enrolled, such grace period shall be extended to the end of that semester or academic term.

(9) Any person who ceases to be enrolled at or who graduates from an institution of higher education while classified as a resident for tuition purposes and who subsequently abandons his or her domicile in this state shall be permitted to reenroll at an institution of higher education in this state as a resident for tuition purposes without the necessity of meeting the 12-month durational requirement of this section if that person has reestablished his or her domicile in this state within 12 months of such abandonment and continuously maintains the reestablished domicile during the period of enrollment. The benefit of this subsection shall not be accorded more than once to any one person.

(10) The following persons shall be classified as residents for tuition purposes:

(a) Active duty members of the Armed Services of the United States residing or stationed in this state, their spouses, and dependent children, and active drilling members of the Florida National Guard.

(b) Active duty members of the Armed Services of the United States and their spouses and dependents attending a Florida College System institution or state university within 50 miles of the military establishment where they are stationed, if such military establishment is within a county contiguous to Florida.

(c) United States citizens living on the Isthmus of Panama, who have completed 12 consecutive months of college work at the Florida State University Panama Canal Branch, and their spouses and dependent children.

(d) Full-time instructional and administrative personnel employed by state public schools and institutions of higher education and their spouses and dependent children.

(e) Students from Latin America and the Caribbean who receive scholarships from the federal or state government. Any student classified pursuant to this paragraph shall attend, on a full-time basis, a Florida institution of higher education.

(f) Southern Regional Education Board’s Academic Common Market graduate students attending Florida’s state universities.

(g) Full-time employees of state agencies or political subdivisions of the state when the student fees are paid by the state agency or political subdivision for the purpose of job-related law enforcement or corrections training.

(h) McKnight Doctoral Fellows and Finalists who are United States citizens.

(i) United States citizens living outside the United States who are teaching at a Department of Defense Dependent School or in an American International School and who enroll in a graduate level education program which leads to a Florida teaching certificate.

(j) Active duty members of the Canadian military residing or stationed in this state under the North American Air Defense (NORAD) agreement, and their spouses and dependent children, attending a Florida College System institution or state university within 50 miles of the military establishment where they are stationed.

(k) Active duty members of a foreign nation’s military who are serving as liaison officers and are residing or stationed in this state, and their spouses and dependent children, attending a Florida College System institution or state university within 50 miles of the military establishment where the foreign liaison officer is stationed.

(11) Once a student has been classified as a resident for tuition purposes, an institution of higher education to which the student transfers is not required to reevaluate the classification unless inconsistent information suggests that an erroneous classification was made or the student’s situation has changed. However, the student must have attended the institution making the initial classification within the prior 12 months, and the residency classification must be noted on the student’s transcript. The Higher Education Coordinating Council shall consider issues related to residency determinations and make recommendations relating to efficiency and effectiveness of current law.

(12) Each institution of higher education shall establish a residency appeal committee comprised of at least three members to consider student appeals of residency determinations, in accordance with the institution’s official appeal process. The residency appeal committee must render to the student the final residency determination in writing. The institution must advise the student of the reasons for the determination.

(13) The State Board of Education and the Board of Governors shall adopt rules to implement this section.

History.—s. 2, ch. 2002-270; s. 400, ch. 2002-387; s. 14, ch. 2004-230; s. 132, ch. 2007-217; s. 7, ch. 2009-60; s. 2, ch. 2009-123; s. 10, ch. 2010-155; s. 116, ch. 2011-5; s. 23, ch. 2014-20; s. 6, ch. 2014-62.



1009.215 - Student enrollment pilot program for the spring and summer terms.

1009.215 Student enrollment pilot program for the spring and summer terms.—

(1) Subject to approval by the Board of Governors, the University of Florida may plan and implement a student enrollment pilot program for the spring and summer terms for the purpose of aligning on-campus student enrollment and the availability of instructional facilities.

(2) The pilot program shall provide for a student cohort that is limited to on-campus enrollment during the spring and summer terms. Students in this cohort are not eligible for on-campus enrollment during the fall term.

(3) Students who are enrolled in the pilot program and who are eligible to receive Bright Futures Scholarships under ss. 1009.53-1009.536 shall be eligible to receive the scholarship award for attendance during no more than 2 semesters or the equivalent in any fiscal year, including the summer term.

(4) By January 31, 2013, the University of Florida shall report to the Board of Governors, the President of the Senate, and the Speaker of the House of Representatives regarding the result of the pilot program.

History.—s. 10, ch. 2011-63; s. 20, ch. 2012-134.



1009.22 - Workforce education postsecondary student fees.

1009.22 Workforce education postsecondary student fees.—

(1) This section applies to students enrolled in workforce education programs who are reported for funding, except that college credit fees for the Florida College System institutions are governed by s. 1009.23.

(2) All students shall be charged fees except students who are exempt from fees or students whose fees are waived.

(3)(a) Except as otherwise provided by law, fees for students who are nonresidents for tuition purposes must offset the full cost of instruction. Residency of students shall be determined as required in s. 1009.21. Fee-nonexempt students enrolled in applied academics for adult education instruction shall be charged fees equal to the fees charged for adult general education programs. Each Florida College System institution that conducts developmental education and applied academics for adult education instruction in the same class section may charge a single fee for both types of instruction.

(b) Fees for continuing workforce education shall be locally determined by the district school board or Florida College System institution board of trustees. Expenditures for the continuing workforce education program provided by the Florida College System institution or school district must be fully supported by fees. Enrollments in continuing workforce education courses may not be counted for purposes of funding full-time equivalent enrollment.

(c) 1Effective July 1, 2014, for programs leading to a career certificate or an applied technology diploma, the standard tuition shall be $2.33 per contact hour for residents and nonresidents and the out-of-state fee shall be $6.99 per contact hour. For adult general education programs, a block tuition of $45 per half year or $30 per term shall be assessed. Each district school board and Florida College System institution board of trustees shall adopt policies and procedures for the collection of and accounting for the expenditure of the block tuition. All funds received from the block tuition shall be used only for adult general education programs. Students enrolled in adult general education programs may not be assessed the fees authorized in subsection (5), subsection (6), or subsection (7).

(d) Each district school board and each Florida College System institution board of trustees may adopt tuition and out-of-state fees that vary no more than 5 percent below or 5 percent above the combined total of the standard tuition and out-of-state fees established in paragraph (c).

(e) The State Board of Education may adopt, by rule, the definitions and procedures that district school boards and Florida College System institution boards of trustees shall use in the calculation of cost borne by students.

(4) A district school board or Florida College System institution board that has a service area that borders another state may implement a plan for a differential out-of-state fee.

(5) Each district school board and Florida College System institution board of trustees may establish a separate fee for financial aid purposes in an additional amount of up to 10 percent of the student fees collected for workforce education programs. All fees collected shall be deposited into a separate workforce education student financial aid fee trust fund of the school district or Florida College System institution to support students enrolled in workforce education programs. Any undisbursed balance remaining in the trust fund and interest income accruing to investments from the trust fund shall increase the total funds available for distribution to workforce education students. Awards shall be based on student financial need and distributed in accordance with a nationally recognized system of need analysis approved by the State Board of Education. Fees collected pursuant to this subsection shall be allocated in an expeditious manner.

(6)(a) Each district school board and Florida College System institution board of trustees may establish a separate fee for capital improvements, technology enhancements, equipping buildings, or the acquisition of improved real property which may not exceed 5 percent of tuition for resident students or 5 percent of tuition and out-of-state fees for nonresident students. Funds collected by Florida College System institutions through the fee may be bonded only for the purpose of financing or refinancing new construction and equipment, renovation, remodeling of educational facilities, or the acquisition of improved real property for use as educational facilities. The fee shall be collected as a component part of the tuition and fees, paid into a separate account, and expended only to acquire improved real property or construct and equip, maintain, improve, or enhance the certificate career education or adult education facilities of the school district or the educational facilities of the Florida College System institution. Projects and acquisitions of improved real property funded through the use of the capital improvement fee must meet the survey and construction requirements of chapter 1013. Pursuant to s. 216.0158, each district school board and Florida College System institution board of trustees shall identify each project, including maintenance projects, proposed to be funded in whole or in part by such fee. Capital improvement fee revenues may be pledged by a board of trustees as a dedicated revenue source to the repayment of debt, including lease-purchase agreements, with an overall term of not more than 7 years, including renewals, extensions, and refundings, and revenue bonds with a term not exceeding 20 years and not exceeding the useful life of the asset being financed, only for the new construction and equipment, renovation, or remodeling of educational facilities. Bonds authorized pursuant to this paragraph shall be requested by the Florida College System institution board of trustees and shall be issued by the Division of Bond Finance in compliance with s. 11(d), Art. VII of the State Constitution and the State Bond Act. The Division of Bond Finance may pledge fees collected by one or more Florida College System institutions to secure such bonds. Any project included in the approved educational plant survey pursuant to chapter 1013 is approved pursuant to s. 11(f), Art. VII of the State Constitution. Bonds issued pursuant to the State Bond Act may be validated in the manner provided by chapter 75. The complaint for such validation shall be filed in the circuit court of the county where the seat of state government is situated, the notice required to be published by s. 75.06 shall be published only in the county where the complaint is filed, and the complaint and order of the circuit court shall be served only on the state attorney of the circuit in which the action is pending. A maximum of 15 cents per credit hour may be allocated from the capital improvement fee for child care centers conducted by the district school board or Florida College System institution board of trustees. The use of capital improvement fees for such purpose shall be subordinate to the payment of any bonds secured by the fees.

(b) The state does hereby covenant with the holders of the bonds issued under paragraph (a) that it will not take any action that will materially and adversely affect the rights of such holders so long as the bonds authorized by paragraph (a) are outstanding.

(7) Each district school board and Florida College System institution board of trustees is authorized to establish a separate fee for technology, not to exceed 5 percent of tuition per credit hour or credit-hour equivalent for resident students and not to exceed 5 percent of tuition and the out-of-state fee per credit hour or credit-hour equivalent for nonresident students. Revenues generated from the technology fee shall be used to enhance instructional technology resources for students and faculty and shall not be included in any award under the Florida Bright Futures Scholarship Program. Fifty percent of technology fee revenues may be pledged by a Florida College System institution board of trustees as a dedicated revenue source for the repayment of debt, including lease-purchase agreements, not to exceed the useful life of the asset being financed. Revenues generated from the technology fee may not be bonded.

(8) Each district school board and Florida College System institution board of trustees is authorized to establish specific fees for workforce development instruction not reported for state funding purposes or for workforce development instruction not reported as state funded full-time equivalent students. District school boards and Florida College System institution boards of trustees are not required to charge any other fee specified in this section for this type of instruction.

(9) Florida College System institution boards of trustees and district school boards are not authorized to charge students enrolled in workforce development programs any fee that is not specifically authorized by statute. In addition to tuition, out-of-state, financial aid, capital improvement, and technology fees, as authorized in this section, Florida College System institution boards of trustees and district school boards are authorized to establish fee schedules for the following user fees and fines: laboratory fees; parking fees and fines; library fees and fines; fees and fines relating to facilities and equipment use or damage; access or identification card fees; duplicating, photocopying, binding, or microfilming fees; standardized testing fees; diploma replacement fees; transcript fees; application fees; graduation fees; and late fees related to registration and payment. Such user fees and fines shall not exceed the cost of the services provided and shall only be charged to persons receiving the service. Parking fee revenues may be pledged by a Florida College System institution board of trustees as a dedicated revenue source for the repayment of debt, including lease-purchase agreements, with an overall term of not more than 7 years, including renewals, extensions, and refundings, and revenue bonds with a term not exceeding 20 years and not exceeding the useful life of the asset being financed. Florida College System institutions shall use the services of the Division of Bond Finance of the State Board of Administration to issue any revenue bonds authorized by this subsection. Any such bonds issued by the Division of Bond Finance shall be in compliance with the provisions of the State Bond Act. Bonds issued pursuant to the State Bond Act may be validated in the manner established in chapter 75. The complaint for such validation shall be filed in the circuit court of the county where the seat of state government is situated, the notice required to be published by s. 75.06 shall be published only in the county where the complaint is filed, and the complaint and order of the circuit court shall be served only on the state attorney of the circuit in which the action is pending.

(10) Each school district and Florida College System institution may assess a service charge for the payment of tuition and fees in installments and a convenience fee for the processing of automated or online credit card payments. However, the amount of the convenience fee for automated or online credit card payments may not exceed the total cost charged by the credit card company to the school district or Florida College System institution. Such service charge or convenience fee must be approved by the district school board or Florida College System institution board of trustees.

(11) Any school district or Florida College System institution that reports students who have not paid fees in an approved manner in calculations of full-time equivalent enrollments for state funding purposes shall be penalized at a rate equal to 2 times the value of such enrollments. Such penalty shall be charged against the following year’s allocation from workforce education funds or the Florida College System Program Fund and shall revert to the General Revenue Fund. The State Board of Education shall specify, as necessary in rule, approved methods of student fee payment. Such methods must include, but need not be limited to, student fee payment; payment through federal, state, or institutional financial aid; and employer fee payments.

(12)(a) The Board of Trustees of Santa Fe College may establish a transportation access fee. Revenue from the fee may be used only to provide or improve access to transportation services for students enrolled at Santa Fe College. The fee may not exceed $6 per credit hour. An increase in the transportation access fee may occur only once each fiscal year and must be implemented beginning with the fall term. A referendum must be held by the student government to approve the application of the fee.

(b) Notwithstanding ss. 1009.534, 1009.535, and 1009.536, the transportation access fee authorized under paragraph (a) may not be included in calculating the amount a student receives for a Florida Academic Scholars award, a Florida Medallion Scholars award, or a Florida Gold Seal Vocational Scholars award.

(13) Each school district and Florida College System institution shall report only those students who have actually enrolled in instruction provided or supervised by instructional personnel under contract with the district or Florida College System institution in calculations of actual full-time enrollments for state funding purposes. A student who has been exempted from taking a course or who has been granted academic or technical credit through means other than actual coursework completed at the granting institution may not be calculated for enrollment in the course from which the student has been exempted or for which the student has been granted credit. School districts and Florida College System institutions that report enrollments in violation of this subsection shall be penalized at a rate equal to 2 times the value of such enrollments. Such penalty shall be charged against the following year’s allocation from workforce education funds and shall revert to the General Revenue Fund.

History.—s. 401, ch. 2002-387; s. 8, ch. 2004-357; s. 1, ch. 2007-329; ss. 1, 2, ch. 2008-109; s. 3, ch. 2008-163; s. 11, ch. 2010-155; s. 117, ch. 2011-5; s. 11, ch. 2011-63; s. 54, ch. 2013-27; s. 27, ch. 2013-51; s. 186, ch. 2014-17; s. 77, ch. 2014-39; s. 2, ch. 2014-62.

1Note.—As amended by s. 2, ch. 2014-62. Paragraph (c) was also amended by s. 77, ch. 2014-39, and that version struck the date, which originally read “July 1, 2011,” without adding a replacement date.



1009.23 - Florida College System institution student fees.

1009.23 Florida College System institution student fees.—

(1) Unless otherwise provided, this section applies only to fees charged for college credit instruction leading to an associate in arts degree, an associate in applied science degree, an associate in science degree, or a baccalaureate degree authorized pursuant to s. 1007.33, for noncollege credit developmental education defined in s. 1004.02, and for educator preparation institute programs defined in s. 1004.85.

(2)(a) All students shall be charged fees except students who are exempt from fees or students whose fees are waived.

(b) Tuition and out-of-state fees for upper-division courses must reflect the fact that the Florida College System institution has a less expensive cost structure than that of a state university. Therefore, the board of trustees shall establish tuition and out-of-state fees for upper-division courses in baccalaureate degree programs approved pursuant to s. 1007.33 consistent with law and proviso language in the General Appropriations Act. However, the board of trustees may vary tuition and out-of-state fees only as provided in subsection (6) and s. 1009.26(11).

(3)(a) Effective July 1, 2014, for advanced and professional, postsecondary vocational, developmental education, and educator preparation institute programs, the standard tuition shall be $71.98 per credit hour for residents and nonresidents, and the out-of-state fee shall be $215.94 per credit hour.

(b) Effective July 1, 2014, for baccalaureate degree programs, the following tuition and fee rates shall apply:

1. The tuition shall be $91.79 per credit hour for students who are residents for tuition purposes.

2. The sum of the tuition and he out-of-state fee per credit hour for students who are nonresidents for tuition purposes shall be no more than 85 percent of the sum of the tuition and the out-of-state fee at the state university nearest the Florida College System institution.

(4) Each Florida College System institution board of trustees shall establish tuition and out-of-state fees, which may vary no more than 10 percent below and 15 percent above the combined total of the standard tuition and fees established in subsection (3).

(5) Except as otherwise provided in law, the sum of nonresident student tuition and out-of-state fees must be sufficient to defray the full cost of each program.

(6)(a) A Florida College System institution board of trustees that has a service area that borders another state may implement a plan for a differential out-of-state fee.

(b) A Florida College System institution board of trustees may establish a differential out-of-state fee for a student who has been determined to be a nonresident for tuition purposes pursuant to s. 1009.21 and is enrolled in a distance learning course offered by the institution. A differential out-of-state fee established pursuant to this paragraph shall be applicable only to distance learning courses and must be established such that the sum of tuition and the differential out-of-state fee is sufficient to defray the full cost of instruction.

(7) Each Florida College System institution board of trustees may establish a separate activity and service fee not to exceed 10 percent of the tuition fee, according to rules of the State Board of Education. The student activity and service fee shall be collected as a component part of the tuition and fees. The student activity and service fees shall be paid into a student activity and service fund at the Florida College System institution and shall be expended for lawful purposes to benefit the student body in general. These purposes include, but are not limited to, student publications and grants to duly recognized student organizations, the membership of which is open to all students at the Florida College System institution without regard to race, sex, or religion. No Florida College System institution shall be required to lower any activity and service fee approved by the board of trustees of the Florida College System institution and in effect prior to October 26, 2007, in order to comply with the provisions of this subsection.

(8)(a) Each Florida College System institution board of trustees is authorized to establish a separate fee for financial aid purposes in an additional amount up to, but not to exceed, 5 percent of the total student tuition or out-of-state fees collected. Each Florida College System institution board of trustees may collect up to an additional 2 percent if the amount generated by the total financial aid fee is less than $500,000. If the amount generated is less than $500,000, a Florida College System institution that charges tuition and out-of-state fees at least equal to the average fees established by rule may transfer from the general current fund to the scholarship fund an amount equal to the difference between $500,000 and the amount generated by the total financial aid fee assessment. No other transfer from the general current fund to the loan, endowment, or scholarship fund, by whatever name known, is authorized.

(b) All funds collected under this program shall be placed in the loan and endowment fund or scholarship fund of the college, by whatever name known. Such funds shall be disbursed to students as quickly as possible. An amount not greater than 40 percent of the fees collected in a fiscal year may be carried forward unexpended to the following fiscal year. However, funds collected prior to July 1, 1989, and placed in an endowment fund may not be considered part of the balance of funds carried forward unexpended to the following fiscal year.

(c) Up to 25 percent or $600,000, whichever is greater, of the financial aid fees collected may be used to assist students who demonstrate academic merit; who participate in athletics, public service, cultural arts, and other extracurricular programs as determined by the institution; or who are identified as members of a targeted gender or ethnic minority population. The financial aid fee revenues allocated for athletic scholarships and any fee exemptions provided to athletes pursuant to s. 1009.25(2) must be distributed equitably as required by s. 1000.05(3)(d). A minimum of 75 percent of the balance of these funds for new awards shall be used to provide financial aid based on absolute need, and the remainder of the funds shall be used for academic merit purposes and other purposes approved by the boards of trustees. Such other purposes shall include the payment of child care fees for students with financial need. The State Board of Education shall develop criteria for making financial aid awards. Each college shall report annually to the Department of Education on the revenue collected pursuant to this paragraph, the amount carried forward, the criteria used to make awards, the amount and number of awards for each criterion, and a delineation of the distribution of such awards. The report shall include an assessment by category of the financial need of every student who receives an award, regardless of the purpose for which the award is received. Awards that are based on financial need shall be distributed in accordance with a nationally recognized system of need analysis approved by the State Board of Education. An award for academic merit requires a minimum overall grade point average of 3.0 on a 4.0 scale or the equivalent for both initial receipt of the award and renewal of the award.

(d) These funds may not be used for direct or indirect administrative purposes or salaries.

(9) Any Florida College System institution that reports students who have not paid fees in an approved manner in calculations of full-time equivalent enrollments for state funding purposes shall be penalized at a rate equal to two times the value of such enrollments. Such penalty shall be charged against the following year’s allocation from the Florida College System Program Fund and shall revert to the General Revenue Fund.

(10) Each Florida College System institution board of trustees is authorized to establish a separate fee for technology, which may not exceed 5 percent of tuition per credit hour or credit-hour equivalent for resident students and may not exceed 5 percent of tuition and the out-of-state fee per credit hour or credit-hour equivalent for nonresident students. Revenues generated from the technology fee shall be used to enhance instructional technology resources for students and faculty. The technology fee may apply to both college credit and developmental education and shall not be included in any award under the Florida Bright Futures Scholarship Program. Fifty percent of technology fee revenues may be pledged by a Florida College System institution board of trustees as a dedicated revenue source for the repayment of debt, including lease-purchase agreements, not to exceed the useful life of the asset being financed. Revenues generated from the technology fee may not be bonded.

(11)(a) Each Florida College System institution board of trustees may establish a separate fee for capital improvements, technology enhancements, equipping student buildings, or the acquisition of improved real property which may not exceed 20 percent of tuition for resident students or 20 percent of the sum of tuition and out-of-state fees for nonresident students. The fee for resident students shall be limited to an increase of $2 per credit hour over the prior year. Funds collected by Florida College System institutions through the fee may be bonded only as provided in this subsection for the purpose of financing or refinancing new construction and equipment, renovation, remodeling of educational facilities, or the acquisition and renovation or remodeling of improved real property for use as educational facilities. The fee shall be collected as a component part of the tuition and fees, paid into a separate account, and expended only to acquire improved real property or construct and equip, maintain, improve, or enhance the educational facilities of the Florida College System institution. Projects and acquisitions of improved real property funded through the use of the capital improvement fee shall meet the survey and construction requirements of chapter 1013. Pursuant to s. 216.0158, each Florida College System institution shall identify each project, including maintenance projects, proposed to be funded in whole or in part by such fee.

(b) Capital improvement fee revenues may be pledged by a board of trustees as a dedicated revenue source to the repayment of debt, including lease-purchase agreements, with an overall term of not more than 7 years, including renewals, extensions, and refundings, and revenue bonds with a term not exceeding 20 annual maturities and not exceeding the useful life of the asset being financed, only for financing or refinancing of the new construction and equipment, renovation, or remodeling of educational facilities. Bonds authorized pursuant to this subsection shall be requested by the Florida College System institution board of trustees and shall be issued by the Division of Bond Finance in compliance with s. 11(d), Art. VII of the State Constitution and the State Bond Act. The Division of Bond Finance may pledge fees collected by one or more Florida College System institutions to secure such bonds. Any project included in the approved educational plant survey pursuant to chapter 1013 is approved pursuant to s. 11(f), Art. VII of the State Constitution.

(c) Bonds issued pursuant to this subsection may be validated in the manner provided by chapter 75. Only the initial series of bonds is required to be validated. The complaint for such validation shall be filed in the circuit court of the county where the seat of state government is situated, the notice required to be published by s. 75.06 shall be published only in the county where the complaint is filed, and the complaint and order of the circuit court shall be served only on the state attorney of the circuit in which the action is pending.

(d) A maximum of 15 percent may be allocated from the capital improvement fee for child care centers conducted by the Florida College System institution. The use of capital improvement fees for such purpose shall be subordinate to the payment of any bonds secured by the fees.

(e) The state does hereby covenant with the holders of the bonds issued under this subsection that it will not take any action that will materially and adversely affect the rights of such holders so long as the bonds authorized by this subsection are outstanding.

(12)(a) In addition to tuition, out-of-state, financial aid, capital improvement, student activity and service, and technology fees authorized in this section, each Florida College System institution board of trustees is authorized to establish fee schedules for the following user fees and fines: laboratory fees, which do not apply to a distance learning course; parking fees and fines; library fees and fines; fees and fines relating to facilities and equipment use or damage; access or identification card fees; duplicating, photocopying, binding, or microfilming fees; standardized testing fees; diploma replacement fees; transcript fees; application fees; graduation fees; and late fees related to registration and payment. Such user fees and fines shall not exceed the cost of the services provided and shall only be charged to persons receiving the service. A Florida College System institution may not charge any fee except as authorized by law. Parking fee revenues may be pledged by a Florida College System institution board of trustees as a dedicated revenue source for the repayment of debt, including lease-purchase agreements, with an overall term of not more than 7 years, including renewals, extensions, and refundings, and revenue bonds with a term not exceeding 20 years and not exceeding the useful life of the asset being financed. Florida College System institutions shall use the services of the Division of Bond Finance of the State Board of Administration to issue any revenue bonds authorized by this subsection. Any such bonds issued by the Division of Bond Finance shall be in compliance with the provisions of the State Bond Act. Bonds issued pursuant to the State Bond Act may be validated in the manner established in chapter 75. The complaint for such validation shall be filed in the circuit court of the county where the seat of state government is situated, the notice required to be published by s. 75.06 shall be published only in the county where the complaint is filed, and the complaint and order of the circuit court shall be served only on the state attorney of the circuit in which the action is pending.

(b) The State Board of Education may adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this subsection.

(13) The State Board of Education shall specify, as necessary, by rule, approved methods of student fee payment. Such methods shall include, but not be limited to, student fee payment; payment through federal, state, or institutional financial aid; and employer fee payments.

(14) Each Florida College System institution board of trustees shall report only those students who have actually enrolled in instruction provided or supervised by instructional personnel under contract with the Florida College System institution in calculations of actual full-time equivalent enrollments for state funding purposes. No student who has been exempted from taking a course or who has been granted academic or career credit through means other than actual coursework completed at the granting institution shall be calculated for enrollment in the course from which he or she has been exempted or granted credit. Florida College System institutions that report enrollments in violation of this subsection shall be penalized at a rate equal to two times the value of such enrollments. Such penalty shall be charged against the following year’s allocation from the Florida College System Program Fund and shall revert to the General Revenue Fund.

(15) Each Florida College System institution may assess a service charge for the payment of tuition and fees in installments and a convenience fee for the processing of automated or online credit card payments. However, the amount of the convenience fee may not exceed the total cost charged by the credit card company to the Florida College System institution. Such service charge or convenience fee must be approved by the Florida College System institution board of trustees.

(16)1(a) Effective July 1, 2016, each Florida College System institution may assess a student who enrolls in a course listed in the distance learning catalog, established pursuant to s. 1006.735, a distance learning course user fee not to exceed $15 per credit hour. An increase in an institution’s current distance learning fee must be approved by the State Board of Education. For purposes of assessing this fee, a distance learning course is a course in which at least 80 percent of the direct instruction of the course is delivered using some form of technology when the student and instructor are separated by time or space, or both.

1(b) By September 1 of each year, each board of trustees shall report to the Division of Florida Colleges the total amount of revenue generated by the distance learning course user fee for the prior fiscal year and how the revenue was expended.

(c) If an institution assesses the distance learning fee, the institution must provide a link to the catalog within the advising and distance learning sections of the institution’s website, using a graphic and description provided by the Complete Florida Plus Program, to inform students of the catalog.

(17) Each Florida College System institution that accepts transient students, pursuant to s. 1006.735, may establish a transient student fee not to exceed $5 per course for processing the transient student admissions application.

(18)(a) The Board of Trustees of Santa Fe College may establish a transportation access fee. Revenue from the fee may be used only to provide or improve access to transportation services for students enrolled at Santa Fe College. The fee may not exceed $6 per credit hour. An increase in the transportation access fee may occur only once each fiscal year and must be implemented beginning with the fall term. A referendum must be held by the student government to approve the application of the fee.

(b) Notwithstanding ss. 1009.534, 1009.535, and 1009.536, the transportation access fee authorized under paragraph (a) may not be included in calculating the amount a student receives for a Florida Academic Scholars award, a Florida Medallion Scholars award, or a Florida Gold Seal Vocational Scholars award.

(19) The State Board of Education shall adopt a rule specifying the definitions and procedures to be used in the calculation of the percentage of cost paid by students. The rule must provide for the calculation of the full cost of educational programs based on the allocation of all funds provided through the general current fund to programs of instruction, and other activities as provided in the annual expenditure analysis. The rule shall be developed in consultation with the Legislature.

(20) Each Florida College System institution shall publicly notice and notify all enrolled students of any proposal to increase tuition or fees at least 28 days before its consideration at a board of trustees meeting. The notice must:

(a) Include the date and time of the meeting at which the proposal will be considered.

(b) Specifically outline the details of existing tuition and fees, the rationale for the proposed increase, and how the funds from the proposed increase will be used.

(c) Be posted on the institution’s website and issued in a press release.

History.—s. 402, ch. 2002-387; s. 6, ch. 2004-271; s. 117, ch. 2004-357; s. 1, ch. 2005-247; s. 8, ch. 2007-246; s. 3, ch. 2007-329; ss. 3, 4, ch. 2008-109; s. 3, ch. 2008-148; s. 4, ch. 2008-163; s. 8, ch. 2009-60; s. 2, ch. 2009-92; s. 13, ch. 2009-228; s. 4, ch. 2010-219; s. 118, ch. 2011-5; s. 12, ch. 2011-63; s. 21, ch. 2012-134; s. 28, ch. 2013-51; s. 23, ch. 2014-56; s. 3, ch. 2014-62; ss. 12, 36, ch. 2016-62; s. 4, ch. 2016-236.

1Note.—

A. Section 12, ch. 2016-62, amended paragraphs (16)(a) and (b) “[i]n order to implement Specific Appropriations 12 and 126 of the 2016-2017 General Appropriations Act.”

B. Section 36, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 11.45, 1001.7065, 1004.345, 1009.23, 1009.24, 1009.50, 1009.505, 1009.51, 1009.52, 1009.986, 1011.62(15)(b), 1012.39, and 1013.64, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, paragraphs (16)(a) and (b) will read:

(a) Each Florida College System institution may assess a student who enrolls in a course listed in the distance learning catalog, established pursuant to s. 1006.735, a per-credit-hour distance learning course user fee. For purposes of assessing this fee, a distance learning course is a course in which at least 80 percent of the direct instruction of the course is delivered using some form of technology when the student and instructor are separated by time or space, or both.

(b) The amount of the distance learning course user fee may not exceed the additional costs of the services provided which are attributable to the development and delivery of the distance learning course. If a Florida College System institution assesses the distance learning course user fee, the institution may not assess any other fees to cover the additional costs. By September 1 of each year, each board of trustees shall report to the Division of Florida Colleges the total amount of revenue generated by the distance learning course user fee for the prior fiscal year and how the revenue was expended.



1009.24 - State university student fees.

1009.24 State university student fees.—

(1) This section applies to students enrolled in college credit programs at state universities.

(2) All students shall be charged fees except students who are exempt from fees or students whose fees are waived.

(3) All moneys from tuition and fees shall be deposited pursuant to s. 1011.42.

(4)(a) Effective July 1, 2014, the resident undergraduate tuition for lower-level and upper-level coursework shall be $105.07 per credit hour.

(b) The Board of Governors may establish tuition for graduate and professional programs and out-of-state fees for all programs. Except as otherwise provided in this section, the sum of tuition and out-of-state fees assessed to nonresident students must be sufficient to offset the full instructional cost of serving such students. However, adjustments to out-of-state fees or tuition for graduate programs and professional programs may not exceed 15 percent in any year.

(c) The Board of Governors may consider and approve flexible tuition policies as requested by a university board of trustees in accordance with subsection (15) only to the extent such policies are in alignment with the mission of the university and do not increase the state’s fiscal liability or obligations, including, but not limited to, any fiscal liability or obligation for programs authorized under ss. 1009.53-1009.538 and ss. 1009.97-1009.984.

(d) The sum of the activity and service, health, and athletic fees a student is required to pay to register for a course may not exceed 40 percent of the tuition established in law or in the General Appropriations Act. No university shall be required to lower any fee in effect on the effective date of this act in order to comply with this subsection. Within the 40 percent cap, universities may not increase the aggregate sum of activity and service, health, and athletic fees more than 5 percent per year unless specifically authorized in law or in the General Appropriations Act. A university may increase its athletic fee to defray the costs associated with changing National Collegiate Athletic Association divisions. Any such increase in the athletic fee may exceed both the 40 percent cap and the 5 percent cap imposed by this subsection. Any such increase must be approved by the athletic fee committee in the process outlined in subsection (12) and may not exceed $2 per credit hour. Notwithstanding ss. 1009.534, 1009.535, and 1009.536, that portion of any increase in an athletic fee pursuant to this subsection which causes the sum of the activity and service, health, and athletic fees to exceed the 40 percent cap or the annual increase in such fees to exceed the 5 percent cap may not be included in calculating the amount a student receives for a Florida Academic Scholars award, a Florida Medallion Scholars award, or a Florida Gold Seal Vocational Scholars award. Notwithstanding this paragraph and subject to approval by the board of trustees, each state university may exceed the 5-percent cap on the annual increase to the aggregate sum of activity and service, health, and athletic fees for the 2010-2011 fiscal year. Any such increase may not exceed 15 percent or the amount required to reach the 2009-2010 fiscal year statewide average for the aggregate sum of activity and service, health, and athletic fees at the main campuses, whichever is greater. The aggregate sum of the activity and service, health, and athletic fees may not exceed 40 percent of tuition. Any increase in the activity and service fee, health fee, or athletic fee must be approved by the appropriate fee committee pursuant to subsection (10), subsection (11), or subsection (12).

(e) This subsection does not prohibit a university from increasing or assessing optional fees related to specific activities if payment of such fees is not required as a part of registration for courses.

(5) A university may implement a differential out-of-state fee in accordance with regulations developed by the Board of Governors for the following:

(a) A student from another state that borders the service area of the university.

(b) A graduate student who has been determined to be a nonresident for tuition purposes pursuant to s. 1009.21 and has a .25 full-time equivalent appointment or greater as a graduate assistant, graduate research assistant, graduate teaching assistant, graduate research associate, or graduate teaching associate.

(c) A graduate student who has been determined to be a nonresident for tuition purposes pursuant to s. 1009.21 and is receiving a full fellowship.

(6) Students who are enrolled in Programs in Medical Sciences are considered graduate students for the purpose of enrollment and student fees.

(7) A university board of trustees is authorized to collect for financial aid purposes an amount not to exceed 5 percent of the tuition and out-of-state fee. The revenues from fees are to remain at each campus and replace existing financial aid fees. Such funds shall be disbursed to students as quickly as possible. A minimum of 75 percent of funds from the student financial aid fee shall be used to provide financial aid based on absolute need. The Board of Governors shall develop criteria for making financial aid awards. Each university shall report annually to the Board of Governors and the Department of Education on the revenue collected pursuant to this subsection, the amount carried forward, the criteria used to make awards, the amount and number of awards for each criterion, and a delineation of the distribution of such awards. The report shall include an assessment by category of the financial need of every student who receives an award, regardless of the purpose for which the award is received. Awards which are based on financial need shall be distributed in accordance with a nationally recognized system of need analysis approved by the Board of Governors. An award for academic merit shall require a minimum overall grade point average of 3.0 on a 4.0 scale or the equivalent for both initial receipt of the award and renewal of the award.

(8)(a) The Capital Improvement Trust Fund fee is established as $4.76 per credit hour per semester.

(b) Beginning with the 2012 fall term, each university board of trustees may increase the Capital Improvement Trust Fund fee. Any increase in the fee must be recommended by a Capital Improvement Trust Fund committee, at least half of whom are students appointed by the student body president. The remainder of the committee shall be appointed by the university president. A chair, appointed jointly by the university president and the student body president, shall vote only in the case of a tie. The recommendations of the committee shall take effect only after approval by the university president, after consultation with the student body president, with final approval by the university board of trustees. An increase in the fee may occur only once each fiscal year and must be implemented beginning with the fall term. The Board of Governors shall adopt regulations and timetables to implement the fee.

(c) The fee may not exceed 10 percent of the tuition for resident students or 10 percent of the sum of tuition and out-of-state fees for nonresident students. The fee for resident students shall be limited to an increase of $2 per credit hour over the prior year. The Capital Improvement Trust Fund fee may be used to fund any project or real property acquisition that meets the requirements of chapter 1013. The Division of Bond Finance of the State Board of Administration shall analyze any proposed reductions to the Capital Improvement Trust Fund fee to ensure consistency with prudent financial management of the bond program associated with the revenues from the fee. The Board of Governors shall approve any proposed fee reductions provided that no such reduction reduces the fee below the level established in paragraph (a).

(9) Each university board of trustees is authorized to establish separate activity and service, health, and athletic fees. When duly established, the fees shall be collected as component parts of tuition and fees and shall be retained by the university and paid into the separate activity and service, health, and athletic funds. Notwithstanding any other provision of law to the contrary, a university may transfer revenues derived from the fees authorized pursuant to this subsection to a university direct-support organization of the university to be used only for the purpose of paying and securing debt on projects approved pursuant to s. 1010.62 and pursuant to a written agreement approved by the Board of Governors. The amount transferred may not exceed the amount authorized for annual debt service pursuant to s. 1010.62.

(10)(a) Each university board of trustees shall establish a student activity and service fee on the main campus of the university. The university board may also establish a student activity and service fee on any branch campus or center. Any subsequent increase in the activity and service fee must be recommended by an activity and service fee committee, at least one-half of whom are students appointed by the student body president. The remainder of the committee shall be appointed by the university president. A chairperson, appointed jointly by the university president and the student body president, shall vote only in the case of a tie. The recommendations of the committee shall take effect only after approval by the university president, after consultation with the student body president, with final approval by the university board of trustees. An increase in the activity and service fee may occur only once each fiscal year and must be implemented beginning with the fall term. The Board of Governors is responsible for adopting the regulations and timetables necessary to implement this fee.

(b) The student activity and service fees shall be expended for lawful purposes to benefit the student body in general. This shall include, but shall not be limited to, student publications and grants to duly recognized student organizations, the membership of which is open to all students at the university without regard to race, sex, or religion. The fund may not benefit activities for which an admission fee is charged to students, except for student-government-association-sponsored concerts. The allocation and expenditure of the fund shall be determined by the student government association of the university, except that the president of the university may veto any line item or portion thereof within the budget when submitted by the student government association legislative body. The university president shall have 15 school days from the date of presentation of the budget to act on the allocation and expenditure recommendations, which shall be deemed approved if no action is taken within the 15 school days. If any line item or portion thereof within the budget is vetoed, the student government association legislative body shall within 15 school days make new budget recommendations for expenditure of the vetoed portion of the fund. If the university president vetoes any line item or portion thereof within the new budget revisions, the university president may reallocate by line item that vetoed portion to bond obligations guaranteed by activity and service fees. Unexpended funds and undisbursed funds remaining at the end of a fiscal year shall be carried over and remain in the student activity and service fund and be available for allocation and expenditure during the next fiscal year.

(11) Each university board of trustees shall establish a student health fee on the main campus of the university. The university board of trustees may also establish a student health fee on any branch campus or center. Any subsequent increase in the health fee must be recommended by a health committee, at least one-half of whom are students appointed by the student body president. The remainder of the committee shall be appointed by the university president. A chairperson, appointed jointly by the university president and the student body president, shall vote only in the case of a tie. The recommendations of the committee shall take effect only after approval by the university president, after consultation with the student body president, with final approval by the university board of trustees. An increase in the health fee may occur only once each fiscal year and must be implemented beginning with the fall term. The Board of Governors is responsible for adopting the regulations and timetables necessary to implement this fee.

(12) Each university board of trustees shall establish a separate athletic fee on the main campus of the university. The university board may also establish a separate athletic fee on any branch campus or center. Any subsequent increase in the athletic fee must be recommended by an athletic fee committee, at least one-half of whom are students appointed by the student body president. The remainder of the committee shall be appointed by the university president. A chairperson, appointed jointly by the university president and the student body president, shall vote only in the case of a tie. The recommendations of the committee shall take effect only after approval by the university president, after consultation with the student body president, with final approval by the university board of trustees. An increase in the athletic fee may occur only once each fiscal year and must be implemented beginning with the fall term. The Board of Governors is responsible for adopting the regulations and timetables necessary to implement this fee.

(13) Each university board of trustees may establish a technology fee of up to 5 percent of the tuition per credit hour. The revenue from this fee shall be used to enhance instructional technology resources for students and faculty. The technology fee may not be included in any award under the Florida Bright Futures Scholarship Program established pursuant to ss. 1009.53-1009.538.

(14) Except as otherwise provided in subsection (15), each university board of trustees is authorized to establish the following fees:

(a) A nonrefundable application fee in an amount not to exceed $30.

(b) An orientation fee in an amount not to exceed $35.

(c) A fee for security, access, or identification cards. The annual fee for such a card may not exceed $10 per card. The maximum amount charged for a replacement card may not exceed $15.

(d) Registration fees for audit and zero-hours registration; a service charge, which may not exceed $15, for the payment of tuition and fees in installments; and a late-registration fee in an amount not less than $50 nor more than $100 to be imposed on students who fail to initiate registration during the regular registration period.

(e) A late-payment fee in an amount not less than $50 nor more than $100 to be imposed on students who fail to pay or fail to make appropriate arrangements to pay (by means of installment payment, deferment, or third-party billing) tuition by the deadline set by each university. Each university may adopt specific procedures or policies for waiving the late-payment fee for minor underpayments.

(f) Fees for transcripts and diploma replacement, not to exceed $10 per item.

(g) A nonrefundable admissions deposit for undergraduate, graduate, and professional degree programs in an amount not to exceed $200. The admissions deposit shall be imposed at the time of an applicant’s acceptance to the university and shall be applied toward tuition upon enrollment. If the applicant does not enroll in the university, the admissions deposit shall be deposited in an auxiliary account of the university and used to expand financial assistance, scholarships, and student academic and career counseling services at the university. The Board of Governors shall adopt a policy that provides for the waiver of such admissions deposit on the basis of financial hardship.

(h) A fee for miscellaneous health-related charges for services provided at cost by the university health center which are not covered by the health fee set under subsection (11).

(i) Materials and supplies fees to offset the cost of materials or supplies that are consumed in the course of the student’s instructional activities, excluding the cost of equipment replacement, repairs, and maintenance.

(j) Housing rental rates and miscellaneous housing charges for services provided by the university at the request of the student.

(k) A charge representing the reasonable cost of efforts to collect payment of overdue accounts.

(l) A service charge on university loans in lieu of interest and administrative handling charges.

(m) A fee for off-campus course offerings when the location results in specific, identifiable increased costs to the university.

(n) Library fees and fines, including charges for damaged and lost library materials, overdue reserve library books, interlibrary loans, and literature searches.

(o) Fees relating to duplicating, photocopying, binding, and microfilming; copyright services; and standardized testing. These fees may be charged only to those who receive the services.

(p) Fees and fines relating to the use, late return, and loss and damage of facilities and equipment.

(q) A returned-check fee as authorized by s. 832.07(1) for unpaid checks returned to the university.

(r) Traffic and parking fines, charges for parking decals, and transportation access fees.

(s) An Educational Research Center for Child Development fee for child care and services offered by the center.

(t) A transient student fee that may not exceed $5 per course for accepting a transient student and processing the transient student admissions application pursuant to s. 1006.735.

With the exception of housing rental rates and except as otherwise provided, fees assessed pursuant to paragraphs (h)-(s) shall be based on reasonable costs of services. The Board of Governors shall adopt regulations and timetables necessary to implement the fees and fines authorized under this subsection. The fees assessed under this subsection may be used for debt only as authorized under s. 1010.62.

(15)(a) The Board of Governors may approve:

1. A proposal from a university board of trustees to establish a new student fee that is not specifically authorized by this section.

2. A proposal from a university board of trustees to increase the current cap for an existing fee authorized pursuant to paragraphs (14)(a)-(g).

3. A proposal from a university board of trustees to implement flexible tuition policies, such as undergraduate or graduate block tuition, block tuition differential, or market tuition rates for graduate-level online courses or graduate-level courses offered through a university’s continuing education program. A block tuition policy for resident undergraduate students or undergraduate-level courses shall be based on the per-credit-hour undergraduate tuition established under subsection (4). A block tuition policy for nonresident undergraduate students shall be based on the per-credit-hour undergraduate tuition and out-of-state fee established under subsection (4). Flexible tuition policies, including block tuition, may not increase the state’s fiscal liability or obligation.

(b) A proposal developed pursuant to paragraph (a) shall be submitted in accordance with guidelines established by the Board of Governors. Approval by the Board of Governors of such proposal must be made in accordance with the provisions of this subsection.

(c) In reviewing a proposal to establish a new fee under subparagraph (a)1., the Board of Governors shall consider:

1. The purpose to be served or accomplished by the new fee.

2. Whether there is a demonstrable student-based need for the new fee that is not currently being met through existing university services, operations, or another fee.

3. Whether the financial impact on students is warranted in light of other charges assessed to students for tuition and associated fees.

4. Whether any restrictions, limitations, or conditions should be placed on the use of the fee.

5. Whether there are outcome measures to indicate if the purpose for which the fee was established is accomplished.

(d) In reviewing a proposal to increase or exceed the current cap for an existing fee under subparagraph (a)2., the Board of Governors shall consider:

1. The services or operations currently being funded by the fee.

2. Whether those services or operations can be performed more efficiently to alleviate the need for any increase.

3. The additional or enhanced services or operations to be funded by the increase.

4. Whether any alternative resources are available to meet the need.

5. Whether the financial impact on students is warranted in light of other charges assessed to students for tuition and associated fees.

(e) In reviewing a proposal to implement a flexible tuition policy under subparagraph (a)3., the Board of Governors shall consider:

1. Whether the proposed tuition flexibility policy is aligned with the mission of the university.

2. Whether the proposed tuition flexibility policy increases the state’s fiscal liabilities or obligations and, if so, the proposal shall be denied.

3. Whether any restrictions, limitations, or conditions should be placed on the policy.

4. How the proposed tuition flexibility policy will be implemented to honor the advance payment contracts of students who are beneficiaries of prepaid tuition contracts under s. 1009.98.

(f) The Board of Governors shall submit an annual report to the President of the Senate, the Speaker of the House of Representatives, and the Governor summarizing the proposals received by the board during the preceding year and actions taken by the board in response to such proposals. The Board of Governors shall also include in the annual report the following information for each fee established pursuant to subparagraph (a)1.:

1. The amount of the fee.

2. The total revenues generated by the fee.

3. Detailed expenditures of the revenues generated by the fee.

(g) The aggregate sum of any fees established pursuant to subparagraph (a)1. that a student is required to pay to register for a course shall not exceed 10 percent of tuition.

(h) Any fee established pursuant to subparagraph (a)1. shall not be included in any award under the Florida Bright Futures Scholarship Program established pursuant to ss. 1009.53-1009.538.

(i) The revenues generated by a fee established pursuant to subparagraph (a)1. may not be transferred to an auxiliary enterprise or a direct-support organization and may not be used for the purpose of paying or securing debt.

(j) If the Board of Governors approves a university proposal to establish a fee pursuant to subparagraph (a)1., a fee committee shall be established at the university to make recommendations to the university president and the university board of trustees regarding how the revenue from the fee is to be spent and any subsequent changes to the fee. At least one-half of the committee must be students appointed by the student body president. The remainder of the committee shall be appointed by the university president. A chair, appointed jointly by the university president and the student body president, shall vote only in the case of a tie.

(k) An increase to an existing fee or a fee established pursuant to subparagraph (a)1. may occur no more than once each fiscal year and must be implemented beginning with the fall term.

(16) Each university board of trustees may establish a tuition differential for undergraduate courses upon receipt of approval from the Board of Governors. However, beginning July 1, 2014, the Board of Governors may only approve the establishment of or an increase in tuition differential for a state research university designated as a preeminent state research university pursuant to s. 1001.7065(3). The tuition differential shall promote improvements in the quality of undergraduate education and shall provide financial aid to undergraduate students who exhibit financial need.

(a) Seventy percent of the revenues from the tuition differential shall be expended for purposes of undergraduate education. Such expenditures may include, but are not limited to, increasing course offerings, improving graduation rates, increasing the percentage of undergraduate students who are taught by faculty, decreasing student-faculty ratios, providing salary increases for faculty who have a history of excellent teaching in undergraduate courses, improving the efficiency of the delivery of undergraduate education through academic advisement and counseling, and reducing the percentage of students who graduate with excess hours. This expenditure for undergraduate education may not be used to pay the salaries of graduate teaching assistants. Except as otherwise provided in this subsection, the remaining 30 percent of the revenues from the tuition differential, or the equivalent amount of revenue from private sources, shall be expended to provide financial aid to undergraduate students who exhibit financial need, including students who are scholarship recipients under s. 1009.984, to meet the cost of university attendance. This expenditure for need-based financial aid shall not supplant the amount of need-based aid provided to undergraduate students in the preceding fiscal year from financial aid fee revenues, the direct appropriation for financial assistance provided to state universities in the General Appropriations Act, or from private sources. The total amount of tuition differential waived under subparagraph (b)8. may be included in calculating the expenditures for need-based financial aid to undergraduate students required by this subsection. If the entire tuition and fee costs of resident students who have applied for and received Pell Grant funds have been met and the university has excess funds remaining from the 30 percent of the revenues from the tuition differential required to be used to assist students who exhibit financial need, the university may expend the excess portion in the same manner as required for the other 70 percent of the tuition differential revenues.

(b) Each tuition differential is subject to the following conditions:

1. The tuition differential may be assessed on one or more undergraduate courses or on all undergraduate courses at a state university.

2. The tuition differential may vary by course or courses, by campus or center location, and by institution. Each university board of trustees shall strive to maintain and increase enrollment in degree programs related to math, science, high technology, and other state or regional high-need fields when establishing tuition differentials by course.

3. For each state university that is designated as a preeminent state research university by the Board of Governors, pursuant to s. 1001.7065, the aggregate sum of tuition and the tuition differential may be increased by no more than 6 percent of the total charged for the aggregate sum of these fees in the preceding fiscal year. The tuition differential may be increased if the university meets or exceeds performance standard targets for that university established annually by the Board of Governors for the following performance standards, amounting to no more than a 2-percent increase in the tuition differential for each performance standard:

a. An increase in the 6-year graduation rate for full-time, first-time-in-college students, as reported annually to the Integrated Postsecondary Education Data System.

b. An increase in the total annual research expenditures.

c. An increase in the total patents awarded by the United States Patent and Trademark Office for the most recent years.

4. The aggregate sum of undergraduate tuition and fees per credit hour, including the tuition differential, may not exceed the national average of undergraduate tuition and fees at 4-year degree-granting public postsecondary educational institutions.

5. The tuition differential shall not be included in any award under the Florida Bright Futures Scholarship Program established pursuant to ss. 1009.53-1009.538.

6. Beneficiaries having prepaid tuition contracts pursuant to s. 1009.98(2)(b) which were in effect on July 1, 2007, and which remain in effect, are exempt from the payment of the tuition differential.

7. The tuition differential may not be charged to any student who was in attendance at the university before July 1, 2007, and who maintains continuous enrollment.

8. The tuition differential may be waived by the university for students who meet the eligibility requirements for the Florida public student assistance grant established in s. 1009.50.

9. Subject to approval by the Board of Governors, the tuition differential authorized pursuant to this subsection may take effect with the 2009 fall term.

(c) A university board of trustees may submit a proposal to the Board of Governors to implement a tuition differential for one or more undergraduate courses. At a minimum, the proposal shall:

1. Identify the course or courses for which the tuition differential will be assessed.

2. Indicate the amount that will be assessed for each tuition differential proposed.

3. Indicate the purpose of the tuition differential.

4. Indicate how the revenues from the tuition differential will be used.

5. Indicate how the university will monitor the success of the tuition differential in achieving the purpose for which the tuition differential is being assessed.

(d) The Board of Governors shall review each proposal and advise the university board of trustees of approval of the proposal, the need for additional information or revision to the proposal, or denial of the proposal. The Board of Governors shall establish a process for any university to revise a proposal or appeal a decision of the board.

(e) The Board of Governors shall submit a report to the President of the Senate, the Speaker of the House of Representatives, and the Governor describing the implementation of the provisions of this subsection no later than February 1 of each year. The report shall summarize proposals received by the board during the preceding fiscal year and actions taken by the board in response to such proposals. In addition, the report shall provide the following information for each university that has been approved by the board to assess a tuition differential:

1. The course or courses for which the tuition differential was assessed and the amount assessed.

2. The total revenues generated by the tuition differential.

3. With respect to waivers authorized under subparagraph (b)8., the number of students eligible for a waiver, the number of students receiving a waiver, and the value of waivers provided.

4. Detailed expenditures of the revenues generated by the tuition differential.

5. Changes in retention rates, graduation rates, the percentage of students graduating with more than 110 percent of the hours required for graduation, pass rates on licensure examinations, the number of undergraduate course offerings, the percentage of undergraduate students who are taught by faculty, student-faculty ratios, and the average salaries of faculty who teach undergraduate courses.

(f) No state university shall be required to lower any tuition differential that was approved by the Board of Governors and in effect prior to January 1, 2009, in order to comply with the provisions of this subsection.

1(17)(a) A state university may assess a student who enrolls in a course listed in the distance learning catalog, established pursuant to s. 1006.735, a distance learning course fee. The average distance learning fee amount assessed by a state university may not exceed $30 per credit hour. For purposes of assessing this fee, a distance learning course is a course in which at least 80 percent of the direct instruction of the course is delivered using some form of technology when the student and instructor are separated by time or space, or both.

(b) The amount of the distance learning course fee may not exceed the additional costs that are attributable to the distance learning course. If the distance learning course fee is assessed by a state university, the institution may not assess duplicative fees to cover the additional costs.

(c) By September 1 of each year, each board of trustees shall report to the Board of Governors the total amount of revenue generated by the distance learning course user fee for the prior fiscal year and how the total amount of revenue was expended.

(d) If an institution assesses the distance learning fee, the institution must provide a link to the catalog within the advising and distance learning sections of the institution’s website, using a graphic and description provided by the Complete Florida Plus Program, informing students of the catalog.

(18) A state university may not charge any fee except as specifically authorized by law.

(19) The Board of Governors shall adopt regulations to implement the provisions of this section.

(20) Each state university shall publicly notice and notify all enrolled students of any proposal to increase tuition or fees at least 28 days before its consideration at a board of trustees meeting. The notice must:

(a) Include the date and time of the meeting at which the proposal will be considered.

(b) Specifically outline the details of existing tuition and fees, the rationale for the proposed increase, and how the funds from the proposed increase will be used.

(c) Be posted on the university’s website and issued in a press release.

History.—s. 403, ch. 2002-387; s. 3, ch. 2003-392; s. 1, ch. 2004-352; s. 49, ch. 2006-74; s. 133, ch. 2007-217; s. 2, ch. 2007-225; s. 5, ch. 2007-329; s. 189, ch. 2008-4; s. 4, ch. 2008-148; s. 1, ch. 2008-193; s. 9, ch. 2009-60; s. 3, ch. 2009-92; s. 3, ch. 2009-98; s. 21, ch. 2010-78; s. 12, ch. 2010-155; s. 13, ch. 2011-63; s. 22, ch. 2012-134; s. 14, ch. 2013-45; s. 24, ch. 2014-56; s. 4, ch. 2014-62; ss. 13, 36, ch. 2016-62; s. 5, ch. 2016-236.

1Note.—

A. Section 13, ch. 2016-62, amended subsection (17) “[i]n order to implement Specific Appropriation 142 of the 2016-2017 General Appropriations Act.”

B. Section 36, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 11.45, 1001.7065, 1004.345, 1009.23, 1009.24, 1009.50, 1009.505, 1009.51, 1009.52, 1009.986, 1011.62(15)(b), 1012.39, and 1013.64, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, subsection (17) will read:

(17)(a) A state university may assess a student who enrolls in a course listed in the distance learning catalog, established pursuant to s. 1006.735, a per-credit-hour distance learning course fee. For purposes of assessing this fee, a distance learning course is a course in which at least 80 percent of the direct instruction of the course is delivered using some form of technology when the student and instructor are separated by time or space, or both.

(b) The amount of the distance learning course fee may not exceed the additional costs of the services provided which are attributable to the development and delivery of the distance learning course. If the distance learning course fee is assessed by a state university, the institution may not assess duplicative fees to cover the additional costs.

(c) If an institution assesses the distance learning fee, the institution must provide a link to the catalog within the advising and distance learning sections of the institution’s website, using a graphic and description provided by the Complete Florida Plus Program, informing students of the catalog.



1009.25 - Fee exemptions.

1009.25 Fee exemptions.—

(1) The following students are exempt from the payment of tuition and fees, including lab fees, at a school district that provides workforce education programs, Florida College System institution, or state university:

(a) A student enrolled in a dual enrollment or early admission program pursuant to s. 1007.271.

(b) A student enrolled in an approved apprenticeship program, as defined in s. 446.021.

(c) A student who is or was at the time he or she reached 18 years of age in the custody of the Department of Children and Families or who, after spending at least 6 months in the custody of the department after reaching 16 years of age, was placed in a guardianship by the court. Such exemption includes fees associated with enrollment in applied academics for adult education instruction. The exemption remains valid until the student reaches 28 years of age.

(d) A student who is or was at the time he or she reached 18 years of age in the custody of a relative or nonrelative under s. 39.5085 or who was adopted from the Department of Children and Families after May 5, 1997. Such exemption includes fees associated with enrollment in applied academics for adult education instruction. The exemption remains valid until the student reaches 28 years of age.

(e) A student enrolled in an employment and training program under the welfare transition program. The local workforce development board shall pay the state university, Florida College System institution, or school district for costs incurred for welfare transition program participants.

(f) A student who lacks a fixed, regular, and adequate nighttime residence or whose primary nighttime residence is a public or private shelter designed to provide temporary residence for individuals intended to be institutionalized, or a public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for human beings.

(g) A student who is a proprietor, owner, or worker of a company whose business has been at least 50 percent negatively financially impacted by the buyout of property around Lake Apopka by the State of Florida. Such student may receive a fee exemption only if the student has not received compensation because of the buyout, the student is designated a Florida resident for tuition purposes, pursuant to s. 1009.21, and the student has applied for and been denied financial aid, pursuant to s. 1009.40, which would have provided, at a minimum, payment of all student fees. The student is responsible for providing evidence to the postsecondary education institution verifying that the conditions of this paragraph have been met, including supporting documentation provided by the Department of Revenue. The student must be currently enrolled in, or begin coursework within, a program area by fall semester 2000. The exemption is valid for a period of 4 years after the date that the postsecondary education institution confirms that the conditions of this paragraph have been met.

(h) Pursuant to s. 402.403, child protection and child welfare personnel as defined in s. 402.402 who are enrolled in an accredited bachelor’s degree or master’s degree in social work program, provided that the student attains at least a grade of “B” in all courses for which tuition and fees are exempted.

(2) Each Florida College System institution is authorized to grant student fee exemptions from all fees adopted by the State Board of Education and the Florida College System institution board of trustees for up to 54 full-time equivalent students or 1 percent of the institution’s total full-time equivalent enrollment, whichever is greater, at each institution.

History.—ss. 5, 6, 7, ch. 2002-19; ss. 2, 3, ch. 2002-38; s. 404, ch. 2002-387; s. 118, ch. 2004-357; s. 3, ch. 2004-362; s. 15, ch. 2006-194; s. 1, ch. 2010-68; s. 119, ch. 2011-5; s. 14, ch. 2011-63; s. 23, ch. 2012-134; s. 24, ch. 2012-191; s. 55, ch. 2013-27; s. 29, ch. 2013-51; s. 377, ch. 2014-19; s. 44, ch. 2014-224; s. 54, ch. 2016-216.



1009.26 - Fee waivers.

1009.26 Fee waivers.—

(1) School districts and Florida College System institutions may waive fees for any fee-nonexempt student. The total value of fee waivers granted by the school district or Florida College System institution may not exceed the amount established annually in the General Appropriations Act. Any student whose fees are waived in excess of the authorized amount may not be reported for state funding purposes. Any school district or Florida College System institution that waives fees and requests state funding for a student in violation of the provisions of this section shall be penalized at a rate equal to 2 times the value of the full-time student enrollment reported.

(2) A state university may waive any or all application, tuition, and related fees for persons who supervise student interns for a state university.

(3) A university board of trustees is authorized to permit full-time university employees who meet academic requirements to enroll for up to 6 credit hours of tuition-free courses per term on a space-available basis.

(4) A state university may waive any or all application, tuition, and related fees for persons 60 years of age or older who are residents of this state and who attend classes for credit. No academic credit shall be awarded for attendance in classes for which fees are waived under this subsection. This privilege may be granted only on a space-available basis, if such classes are not filled as of the close of registration. A university may limit or deny the privilege for courses which are in programs for which the Board of Governors has established selective admissions criteria. Persons paying full fees and state employees taking courses on a space-available basis shall have priority over those persons whose fees are waived in all cases where classroom spaces are limited.

(5) Any graduate student enrolled in a state-approved school psychology training program shall be entitled to a waiver of registration fees for internship credit hours applicable to an internship in the public school system under the supervision of a Department of Education certified school psychologist employed by the school system.

(6) A university board of trustees may waive the out-of-state fees for nondegree-seeking students enrolled at a state university if the earned student credit hours generated by such students are nonfundable and the direct cost for the program of study is recovered from the fees charged to all students.

(7) The spouse of a deceased state employee is entitled, when eligible for the payment of student fees by the state as employer pursuant to s. 440.16, in lieu of such payment, to a full waiver of student fees for up to 80 semester hours in any Florida College System institution.

(8) A state university, a Florida College System institution, a career center operated by a school district under s. 1001.44, or a charter technical career center shall waive tuition for undergraduate college credit programs and career certificate programs for each recipient of a Purple Heart or another combat decoration superior in precedence who:

(a) Is enrolled as a full-time, part-time, or summer-school student in a program that terminates in an associate or a baccalaureate degree, a college credit certificate, or a career certificate;

(b) Is currently, or was at the time of the military action that resulted in the awarding of the Purple Heart or other combat decoration superior in precedence, a resident of this state; and

(c) Submits to the university, institution, or center the DD-214 form issued at the time of separation from service as documentation that the student has received a Purple Heart or another combat decoration superior in precedence. If the DD-214 is not available, other documentation may be acceptable if recognized by the United States Department of Defense or the United States Department of Veterans Affairs as documenting the award.

Such a waiver for a Purple Heart recipient or recipient of another combat decoration superior in precedence shall be applicable for 110 percent of the number of required credit hours of the degree or certificate program for which the student is enrolled.

(9) Each university board of trustees is authorized to waive tuition and out-of-state fees for purposes that support and enhance the mission of the university. All fees waived must be based on policies that are adopted by university boards of trustees pursuant to regulations adopted by the Board of Governors. Each university shall report the purpose, number, and value of all fee waivers granted annually in a format prescribed by the Board of Governors.

(10) A state university or Florida College System institution may waive tuition and fees for a classroom teacher, as defined in s. 1012.01(2)(a), who is employed full-time by a school district and who meets the academic requirements established by the Florida College System institution or state university for up to 6 credit hours per term on a space-available basis in undergraduate courses approved by the Department of Education. Such courses shall be limited to undergraduate courses related to special education, mathematics, or science. The waiver may not be used for courses scheduled during the school district’s regular school day. The State Board of Education shall adopt a rule that prescribes the process for the approval of courses by the department.

(11) A Florida College System institution may waive any portion of the tuition, the activity and service fee, the financial aid fee, the technology fee, the capital improvement fee, and distance learning fee for the purpose of offering a baccalaureate degree for state residents for which the cost of tuition and the fees specified in this subsection does not exceed $10,000 for the entire degree program. Waivers provided pursuant to this subsection shall be applicable for upper-level courses not to exceed 100 percent of the number of required credit hours of the baccalaureate degree program for which the student is determined eligible.

(12)(a) A state university, a Florida College System institution, a career center operated by a school district under s. 1001.44, or a charter technical career center shall waive out-of-state fees for students, including, but not limited to, students who are undocumented for federal immigration purposes, who meet the following conditions:

1. Attended a secondary school in this state for 3 consecutive years immediately before graduating from a high school in this state;

2. Apply for enrollment in an institution of higher education within 24 months after high school graduation; and

3. Submit an official Florida high school transcript as evidence of attendance and graduation.

(b) Tuition and fees charged to a student who qualifies for the out-of-state fee waiver under this subsection may not exceed the tuition and fees charged to a resident student. The waiver is applicable for 110 percent of the required credit hours of the degree or certificate program for which the student is enrolled. Each state university, Florida College System institution, career center operated by a school district under s. 1001.44, and charter technical career center shall report to the Board of Governors and the State Board of Education, respectively, the number and value of all fee waivers granted annually under this subsection. By October 1 of each year, the Board of Governors for the state universities and the State Board of Education for Florida College System institutions, career centers operated by a school district under s. 1001.44, and charter technical career centers shall annually report for the previous academic year the percentage of resident and nonresident students enrolled systemwide.

(c) A state university student granted an out-of-state fee waiver under this subsection must be considered a nonresident student for purposes of calculating the systemwide total enrollment of nonresident students as limited by regulation of the Board of Governors. In addition, a student who is granted an out-of-state fee waiver under this subsection is not eligible for state financial aid under part III of this chapter and must not be reported as a resident for tuition purposes.

(d) A state university, a Florida College System institution, a career center operated by a school district under s. 1001.44, or a charter technical career center shall, within the nonresident student enrollment systemwide, prioritize the enrollment of a veteran who is granted an out-of-state fee waiver pursuant to the Congressman C.W. “Bill” Young Tuition Waiver Act over a student who is granted an out-of-state fee waiver under this subsection.

(13)(a) There is established the Congressman C.W. “Bill” Young Veteran Tuition Waiver Program. A state university, Florida College System institution, career center operated by a school district under s. 1001.44, or charter technical career center shall waive out-of-state fees for a person who is:

1. An honorably discharged veteran of the United States Armed Forces, the United States Reserve Forces, or the National Guard who physically resides in this state while enrolled in the institution; or

2. Entitled to and uses educational assistance provided by the United States Department of Veterans Affairs for a quarter, semester, or term beginning after July 1, 2015, who physically resides in this state while enrolled in the institution.

(b) Tuition and fees charged to a student who qualifies for the out-of-state fee waiver under this subsection may not exceed the tuition and fees charged to a resident student.

(c) Each state university, Florida College System institution, career center operated by a school district under s. 1001.44, and charter technical career center shall report to the Board of Governors and the State Board of Education, respectively, the number and value of all fee waivers granted annually under this subsection.

(d) The Board of Governors and the State Board of Education shall respectively adopt regulations and rules to administer this subsection.

(e) This subsection may be cited as the “Congressman C.W. ‘Bill’ Young Veteran Tuition Waiver Act.”

(14)(a) A state university, Florida College System institution, career center operated by a school district under s. 1001.44, or charter technical career center shall waive out-of-state fees for a person who is an active duty member of the Armed Forces of the United States residing or stationed outside of this state.

(b) Tuition and fees charged to a student who qualifies for the out-of-state fee waiver under this subsection may not exceed the tuition and fees charged to a resident student.

(c) Each state university, Florida College System institution, career center operated by a school district under s. 1001.44, and charter technical career center shall report to the Board of Governors and the State Board of Education, respectively, the number and value of all fee waivers granted annually under this subsection.

(d) The Board of Governors and the State Board of Education shall respectively adopt regulations and rules to administer this subsection.

History.—s. 405, ch. 2002-387; s. 1, ch. 2006-233; s. 134, ch. 2007-217; s. 3, ch. 2009-123; s. 22, ch. 2010-78; s. 1, ch. 2010-219; s. 120, ch. 2011-5; s. 15, ch. 2011-63; s. 56, ch. 2013-27; s. 36, ch. 2014-1; s. 5, ch. 2014-62; s. 1, ch. 2015-76; s. 1, ch. 2016-136; s. 3, ch. 2016-142.



1009.265 - State employee fee waivers.

1009.265 State employee fee waivers.—

(1) As a benefit to the employer and employees of the state, subject to approval by an employee’s agency head or the equivalent, each state university and Florida College System institution shall waive tuition and fees for state employees to enroll for up to 6 credit hours of courses per term on a space-available basis.

(2) The Chief Financial Officer, in cooperation with the Florida College System institutions and state universities, shall identify and implement ways to ease the administrative burden to Florida College System institutions and state universities, including, but not limited to, providing easier access to verify state employment.

(3) From funds appropriated by the Legislature for administrative costs to implement this section, Florida College System institutions and state universities shall be reimbursed on a pro rata basis according to the cost assessment data developed by the Department of Education.

(4) The Auditor General shall include a review of the cost assessment data in conjunction with his or her audit responsibilities for Florida College System institutions, state universities, and the Department of Education.

(5) For purposes of this section, employees of the state include employees of the executive, legislative, and judicial branches of state government, except for persons employed by a state university.

History.—s. 406, ch. 2002-387; s. 1955, ch. 2003-261; s. 121, ch. 2011-5.



1009.27 - Deferral of fees.

1009.27 Deferral of fees.—

(1) School districts, Florida College System institutions, and state universities may defer tuition and fees for students receiving financial aid from a federal or state assistance program when the aid is delayed in being transmitted to the student through circumstances beyond the control of the student. The failure to make timely application for the aid is an insufficient reason to receive a deferral of fees.

(2) Any veteran or other eligible student who receives benefits under chapter 30, chapter 31, chapter 32, chapter 33, chapter 34, or chapter 35 of Title 38, U.S.C., or chapter 106 of Title 10, U.S.C., is entitled to one deferment each academic year and an additional deferment each time there is a delay in the receipt of benefits.

(3) Each school district, Florida College System institution, and state university is responsible for collecting all deferred fees. If a school district, Florida College System institution, or state university has not collected a deferred fee, the student may not earn state funding for any course for which the student subsequently registers until the fee has been paid.

History.—s. 407, ch. 2002-387; s. 135, ch. 2007-217; s. 10, ch. 2009-60; s. 3, ch. 2009-109; s. 122, ch. 2011-5.



1009.28 - Fees for repeated enrollment in developmental education classes.

1009.28 Fees for repeated enrollment in developmental education classes.—A student enrolled in the same developmental education class more than twice shall pay 100 percent of the full cost of instruction to support continuous enrollment of that student in the same class, and the student shall not be included in calculations of full-time equivalent enrollments for state funding purposes; however, students who withdraw or fail a class due to extenuating circumstances may be granted an exception only once for each class, provided approval is granted according to policy established by the board of trustees. Each Florida College System institution may review and reduce fees paid by students due to continued enrollment in a developmental education class on an individual basis contingent upon the student’s financial hardship, pursuant to definitions and fee levels established by the State Board of Education.

History.—s. 408, ch. 2002-387; s. 123, ch. 2011-5; s. 30, ch. 2013-51.



1009.285 - Fees for repeated enrollment in college-credit courses.

1009.285 Fees for repeated enrollment in college-credit courses.—A student enrolled in the same undergraduate college-credit course more than twice shall pay tuition at 100 percent of the full cost of instruction and shall not be included in calculations of full-time equivalent enrollments for state funding purposes. However, students who withdraw or fail a class due to extenuating circumstances may be granted an exception only once for each class, provided that approval is granted according to policy established by the Florida College System institution board of trustees or the university board of trustees. Each Florida College System institution and state university may review and reduce fees paid by students due to continued enrollment in a college-credit class on an individual basis contingent upon the student’s financial hardship. For purposes of this section, first-time enrollment in a class shall mean enrollment in a class beginning fall semester 1997, and calculations of the full cost of instruction shall be based on the systemwide average of the prior year’s cost of undergraduate programs for the Florida College System institutions and the state universities. Boards of trustees may make exceptions to this section for individualized study, elective coursework, courses that are repeated as a requirement of a major, and courses that are intended as continuing over multiple semesters, excluding the repeat of coursework more than two times to increase grade point average or meet minimum course grade requirements.

History.—s. 409, ch. 2002-387; s. 136, ch. 2007-217; s. 124, ch. 2011-5.



1009.286 - Additional student payment for hours exceeding baccalaureate degree program completion requirements at state universities.

1009.286 Additional student payment for hours exceeding baccalaureate degree program completion requirements at state universities.—

(1) It is the intent of the Legislature to encourage each undergraduate student who enrolls in a state university to complete the student’s respective baccalaureate degree program in the most efficient way possible while providing for access to additional college coursework. Therefore, the Legislature intends to enact a policy that provides incentives for efficient baccalaureate degree completion.

(2) State universities shall require a student to pay an excess hour surcharge for each credit hour in excess of the number of credit hours required to complete the baccalaureate degree program in which the student is enrolled. The excess hour surcharge shall become effective for students who enter a state university for the first time and maintain continuous enrollment as follows:

(a) For the 2009-2010 and 2010-2011 academic years, an excess hour surcharge equal to 50 percent of the tuition rate for each credit hour in excess of 120 percent.

(b) For the 2011-2012 academic year, an excess hour surcharge equal to 100 percent of the tuition rate for each credit hour in excess of 115 percent.

(c) For the 2012-2013 academic year and thereafter, an excess hour surcharge equal to 100 percent of the tuition rate for each credit hour in excess of 110 percent.

(3) Except as otherwise provided by law and for purposes of this section, the following credit hours shall be included when calculating the number of hours taken by a student:

(a) All credit hours for courses taken at the state university from which the student is seeking a baccalaureate degree, including:

1. Failed courses.

2. Courses that are dropped after the university’s advertised last day of the drop and add period.

3. Courses from which a student withdraws, except as provided in subsection (4).

4. Repeated courses, except repeated courses for which the student has paid the full cost of instruction as provided in s. 1009.285.

(b) All credit hours earned at another institution and accepted for transfer by the state university and applied toward the student’s baccalaureate degree program.

(4) For purposes of this section, credit hours earned under the following circumstances are not calculated as hours required to earn a baccalaureate degree:

(a) College credits earned through an articulated accelerated mechanism identified in s. 1007.27.

(b) Credit hours earned through internship programs.

(c) Credit hours required for certification, recertification, or certificate programs.

(d) Credit hours in courses from which a student must withdraw due to reasons of medical or personal hardship.

(e) Credit hours taken by active-duty military personnel.

(f) Credit hours required to achieve a dual major taken while pursuing a baccalaureate degree.

(g) Remedial and English as a Second Language credit hours.

(h) Credit hours earned in military science courses that are part of the Reserve Officers’ Training Corps (ROTC) program.

(5) Each state university and Florida College System institution shall implement a process for notifying students regarding the provisions of this section. Notice must be provided by a state university or a Florida College System institution upon a student’s initial enrollment in the institution. Such notice must be provided a second time by a state university when a student has earned the credit hours required to complete the baccalaureate degree program in which the student is enrolled. The notice must include a recommendation that each student who intends to earn credit hours at the institution in excess of the credit hours required for the baccalaureate degree program in which the student is enrolled meet with his or her academic advisor.

(6) For purposes of this section, the term “state university” includes the institutions identified in s. 1000.21(6) and the term “Florida College System institution” includes the institutions identified in s. 1000.21(3).

History.—s. 11, ch. 2009-60; s. 125, ch. 2011-5; s. 16, ch. 2011-63; s. 24, ch. 2012-134.



1009.29 - Increased fees for funding financial aid program.

1009.29 Increased fees for funding financial aid program.—

(1) Student tuition and registration fees at each state university and Florida College System institution shall include up to $4.68 per quarter, or $7.02 per semester, per full-time student, or the per-student credit hour equivalents of such amounts. The fees provided for by this section shall be adjusted from time to time, as necessary, to comply with the debt service coverage requirements of the student loan revenue bonds issued pursuant to s. 1009.79. If the Division of Bond Finance of the State Board of Administration and the Commissioner of Education determine that such fees are no longer required as security for revenue bonds issued pursuant to ss. 1009.78-1009.88, moneys previously collected pursuant to this section which are held in escrow, after administrative expenses have been met and up to $150,000 has been used to establish a financial aid data processing system for the state universities incorporating the necessary features to meet the needs of all 11 universities for application through disbursement processing, shall be reallocated to the generating institutions to be used for student financial aid programs, including, but not limited to, scholarships and grants for educational purposes. Upon such determination, such fees shall no longer be assessed and collected.

(2) The Department of Education may, in accordance with rules established by the State Board of Administration, receive and administer grants and donations from any source and, in its discretion, establish criteria, select recipients, and award scholarships and loans from the fees provided for by this section, and fix the interest rates and terms of repayment.

History.—s. 410, ch. 2002-387; s. 168, ch. 2004-5; s. 53, ch. 2004-41; s. 137, ch. 2007-217; s. 126, ch. 2011-5.






Part III - FINANCIAL ASSISTANCE (ss. 1009.40-1009.96)

Subpart A - General Provisions

1009.40 - General requirements for student eligibility for state financial aid awards and tuition assistance grants.

1009.40 General requirements for student eligibility for state financial aid awards and tuition assistance grants.—

(1)(a) The general requirements for eligibility of students for state financial aid awards and tuition assistance grants consist of the following:

1. Achievement of the academic requirements of and acceptance at a state university or Florida College System institution; a nursing diploma school approved by the Florida Board of Nursing; a Florida college or university which is accredited by an accrediting agency recognized by the State Board of Education; a Florida institution the credits of which are acceptable for transfer to state universities; a career center; or a private career institution accredited by an accrediting agency recognized by the State Board of Education.

2. Residency in this state for no less than 1 year preceding the award of aid or a tuition assistance grant for a program established pursuant to s. 1009.50, s. 1009.505, s. 1009.51, s. 1009.52, s. 1009.53, s. 1009.60, s. 1009.62, s. 1009.72, s. 1009.73, s. 1009.77, s. 1009.89, or s. 1009.891. Residency in this state must be for purposes other than to obtain an education. Resident status for purposes of receiving state financial aid awards shall be determined in the same manner as resident status for tuition purposes pursuant to s. 1009.21.

3. Submission of certification attesting to the accuracy, completeness, and correctness of information provided to demonstrate a student’s eligibility to receive state financial aid awards or tuition assistance grants. Falsification of such information shall result in the denial of a pending application and revocation of an award or grant currently held to the extent that no further payments shall be made. Additionally, students who knowingly make false statements in order to receive state financial aid awards or tuition assistance grants commit a misdemeanor of the second degree subject to the provisions of s. 837.06 and shall be required to return all state financial aid awards or tuition assistance grants wrongfully obtained.

(b)1. Eligibility for the renewal of undergraduate or career certificate financial aid awards shall be evaluated at the end of the second semester or third quarter of each academic year. As a condition for renewal, a student shall:

a. Have earned a minimum cumulative grade point average of 2.0 on a 4.0 scale; and

b. Have earned, for undergraduate full-time study, 12 credits per term or the equivalent for the number of terms for which aid was received or have earned, for career certificate study, at least the equivalent in clock hours of 6 semester credit hours per term or the equivalent for the number of terms for which aid was received.

2. A student who earns the minimum number of credits required for renewal, but who fails to meet the minimum 2.0 cumulative grade point average, may be granted a probationary award for up to the equivalent of 1 academic year and shall be required to earn a cumulative grade point average of 2.0 on a 4.0 scale by the end of the probationary period to be eligible for subsequent renewal. A student who receives a probationary award and who fails to meet the conditions for renewal by the end of his or her probationary period shall be ineligible to receive additional awards for the equivalent of 1 academic year following his or her probationary period. Each such student may, however, reapply for assistance during a subsequent application period and may be eligible for an award if he or she has earned a cumulative grade point average of 2.0 on a 4.0 scale.

3. A student who fails to earn the minimum number of credits required for renewal shall lose his or her eligibility for renewal for a period equivalent to 1 academic year. However, the student may reapply during a subsequent application period and may be eligible for an award if he or she has earned a minimum cumulative grade point average of 2.0 on a 4.0 scale.

4. Students who receive state student aid and subsequently fail to meet state academic progress requirements due to verifiable illness or other emergencies may be granted an exception from the academic requirements. Such students shall make a written appeal to the institution. The appeal shall include a description and verification of the circumstances. Verification of illness or other emergencies may include but not be limited to a physician’s statement or written statement of a parent or college official. The institution shall recommend exceptions with necessary documentation to the department. The department may accept or deny such recommendations for exception from the institution.

(2) These requirements do not preclude higher standards specified in other sections of this part, in rules of the state board, or in rules of a participating institution.

(3) Undergraduate students are eligible to receive financial aid for a maximum of 8 semesters or 12 quarters. However, undergraduate students participating in developmental education and students enrolled in a 5-year undergraduate degree program are eligible to receive financial aid for a maximum of 10 semesters or 15 quarters.

(4) No student is eligible to receive more than one state scholarship that is based on academic merit. Students who qualify for more than one such scholarship shall be notified of all awards for which they qualify and shall be provided the opportunity to accept one of their choosing.

History.—s. 413, ch. 2002-387; s. 120, ch. 2003-1; s. 119, ch. 2004-357; s. 1, ch. 2007-113; s. 138, ch. 2007-217; s. 12, ch. 2009-60; s. 34, ch. 2010-70; s. 127, ch. 2011-5; s. 15, ch. 2011-37; s. 57, ch. 2013-35; s. 31, ch. 2013-51; s. 78, ch. 2014-39.



1009.41 - State financial aid; students with a disability.

1009.41 State financial aid; students with a disability.—Notwithstanding the provisions of s. 1009.40(1)(b)1.b. regarding the number of credits earned per term, or other financial aid eligibility requirements related to the number of required credits earned per term, a student with a documented disability, as defined by the Americans with Disabilities Act, shall be eligible to be considered for state financial aid while attending an eligible postsecondary institution on a part-time basis. The State Board of Education shall establish the necessary criteria for documentation of the student’s disability, and the postsecondary institution shall make the determination as to whether or not the disability is such that part-time status is a necessary accommodation. For the purposes of this section, financial aid funds may be prorated based on the number of credit hours taken.

History.—s. 414, ch. 2002-387.



1009.42 - Financial aid appeal process.

1009.42 Financial aid appeal process.—

(1) The State Board of Education shall adopt, by rule, a procedure for the appeal of errors in eligibility determinations, or failure to transfer awards between eligible institutions, made by the Office of Student Financial Assistance of the Department of Education, regarding applicants’ eligibility for receiving state student financial aid awards. The procedure must provide for establishment of a committee to consider appeals that are not resolved by other administrative action. Each committee must be comprised of four members appointed by the Commissioner of Education, including one representative of the Office of Student Financial Assistance; two practicing financial aid administrators from public or private postsecondary institutions in this state, one of whom must be from an institution other than one to which the applicant is seeking admission; and one student enrolled in a public postsecondary institution in this state, nominated by the Florida Student Association. An applicant for state student financial aid who believes an error has been made in determining eligibility for student financial assistance or who believes the department has failed to transfer an award between eligible institutions may appeal the decision in writing to the Office of Student Financial Assistance. The Office of Student Financial Assistance shall investigate the complaint and take appropriate action within 30 days after its receipt of the appeal. If the student wishes further review of the appeal, the Office of Student Financial Assistance shall forward the appeal to the committee. Within 30 days after the receipt of a request for a hearing, a final decision shall be rendered by the committee established under this section, and a copy of the decision shall be provided to the applicant. The decision rendered by the committee constitutes final agency action. A description of the financial aid appeals process shall be included in the application form for each state student financial aid program.

(2) The president of each state university and each Florida College System institution shall establish a procedure for appeal, by students, of grievances related to the award or administration of financial aid at the institution.

(3) A student involved in a financial aid appeal proceeding is eligible for a deferral of registration and fee payments pursuant to s. 1009.27.

History.—s. 415, ch. 2002-387; s. 128, ch. 2011-5.



1009.43 - State student financial assistance; authorization for use in program of study in another state or foreign country.

1009.43 State student financial assistance; authorization for use in program of study in another state or foreign country.—A student who is enrolled in a public or private postsecondary educational institution in this state may apply state student financial assistance toward the cost of a program of study in another state or a foreign country for a period of up to 1 year, if the program of study is offered or promoted by the Florida institution as an integral part of the academic studies of that degree-seeking student or as a program that would enhance the student’s academic experience. This program must be approved by the president of the institution in this state or by his or her designee; however, private, postsecondary Florida institutions with out-of-state subsidiary institutions are not authorized to make Florida residents attending their out-of-state subsidiary institutions eligible for Florida financial assistance.

History.—s. 416, ch. 2002-387.



1009.44 - Need-based financial aid; no preference to students receiving other aid.

1009.44 Need-based financial aid; no preference to students receiving other aid.—From the funds collected by state universities and Florida College System institutions as a financial aid fee and from other funds appropriated by the Legislature for financial aid from the Educational Enhancement Trust Fund, institutions shall expend those moneys designated as need-based financial aid with no preference given to students who also qualify for merit-based or other financial aid awards.

History.—s. 417, ch. 2002-387; s. 129, ch. 2011-5.






Subpart B - Scholarships, Grants, and Other Aid

1009.50 - Florida Public Student Assistance Grant Program; eligibility for grants.

1009.50 Florida Public Student Assistance Grant Program; eligibility for grants.—

(1) There is hereby created a Florida Public Student Assistance Grant Program. The program shall be administered by the participating institutions in accordance with rules of the state board.

1(2)(a) State student assistance grants through the program may be made only to degree-seeking students who enroll in at least 6 semester hours, or the equivalent per term, and who meet the general requirements for student eligibility as provided in s. 1009.40, except as otherwise provided in this section. The grants shall be awarded annually for the amount of demonstrated unmet need for the cost of education, after the expected family contribution and all other aid available to the student is accounted for, but may not exceed an amount equal to the average prior academic year cost of tuition fees and other registration fees for 30 credit hours or such other amount as specified in the General Appropriations Act, to any recipient. A demonstrated unmet need of less than $200, after the expected family contribution and all other aid available to the student is accounted for, shall render the applicant ineligible for a state student assistance grant. Recipients of the grants must have been accepted at a state university or Florida College System institution authorized by Florida law. A student is eligible for the award for 110 percent of the number of credit hours required to complete the program in which enrolled, except as otherwise provided in s. 1009.40(3).

(b) A student applying for a Florida public student assistance grant shall be required to apply for the Pell Grant.

(c) Institutions awarding grant moneys must conduct an assessment of all of the financial resources available to each student, including, but not limited to:

1. Pell Grants and other federal aid.

2. State grants and scholarships, including merit awards.

3. Institutional awards for merit or need.

4. Private awards for merit or need.

5. Any other grant or scholarship available to the student for use toward the cost of education.

Institutions that provide preliminary award packages before receiving from the department the final student eligibility determinations for state grants and scholarships, including merit awards, shall reassess each student’s award package after the allocation of funds and the final student eligibility determinations are received from the department.

(d) Priority in the distribution of grant moneys shall be given to students with the highest unmet need after the assessment of available financial resources is conducted pursuant to paragraph (c) in accordance with a nationally recognized system of need analysis. Using the system of need analysis, the department shall establish a maximum expected family contribution. An institution may not make a grant from this program to a student whose expected family contribution exceeds the level established by the department. An institution may not impose additional criteria to determine a student’s eligibility to receive a grant award.

(e) Each participating institution shall report, to the department by the established date, the students eligible for the program for each academic term. Each institution shall also report in a manner and by a date prescribed by the department necessary demographic and eligibility data for such students, as well as the expected family contributions; other grant, scholarship, and aid awards; prepaid contracts; and student loans received by the students.

(3) Based on the unmet financial need of an eligible applicant, the amount of a Florida public student assistance grant must be between $200 and the weighted average of the cost of tuition and other registration fees for 30 credit hours at state universities per academic year or the amount specified in the General Appropriations Act.

(4)(a) The funds appropriated for the Florida Public Student Assistance Grant shall be distributed to eligible institutions in accordance with a formula approved by the State Board of Education. The formula shall consider at least the prior year’s distribution of funds, the number of full-time eligible applicants who did not receive awards, the standardization of the expected family contribution, and provisions for unused funds.

(b) Payment of Florida public student assistance grants shall be transmitted to the president of the state university or Florida College System institution, or to his or her representative, in advance of the registration period. Institutions shall notify students of the amount of their awards.

(c) The eligibility status of each student to receive a disbursement shall be determined by each institution as of the end of its regular registration period, inclusive of a drop-add period. Institutions shall not be required to reevaluate a student’s eligibility status after this date for purposes of changing eligibility determinations previously made.

(d) Institutions shall certify to the department the amount of funds disbursed to each student and shall remit to the department any advances by June 1 of each year.

(5) Funds appropriated by the Legislature for state student assistance grants may be deposited in the State Student Financial Assistance Trust Fund. Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year which has been allocated to the Florida Public Student Assistance Grant Program shall remain therein and shall be available for carrying out the purposes of this section.

(6) The State Board of Education shall establish rules necessary to implement this section.

History.—s. 1, ch. 2002-34; s. 419, ch. 2002-387; s. 5, ch. 2005-56; s. 130, ch. 2011-5; ss. 14, 36, ch. 2016-62.

1Note.—

A. Section 14, ch. 2016-62, amended subsection (2) “[i]n order to implement Specific Appropriations 6 and 76 of the 2016-2017 General Appropriations Act.”

B. Section 36, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 11.45, 1001.7065, 1004.345, 1009.23, 1009.24, 1009.50, 1009.505, 1009.51, 1009.52, 1009.986, 1011.62(15)(b), 1012.39, and 1013.64, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, subsection (2) will read:

(2)(a) State student assistance grants through the program may be made only to degree-seeking students who enroll in at least 6 semester hours, or the equivalent per term, and who meet the general requirements for student eligibility as provided in s. 1009.40, except as otherwise provided in this section. The grants shall be awarded annually for the amount of demonstrated unmet need for the cost of education and may not exceed an amount equal to the average prior academic year cost of tuition fees and other registration fees for 30 credit hours at state universities or such other amount as specified in the General Appropriations Act, to any recipient. A demonstrated unmet need of less than $200 shall render the applicant ineligible for a state student assistance grant. Recipients of the grants must have been accepted at a state university or Florida College System institution authorized by Florida law. A student is eligible for the award for 110 percent of the number of credit hours required to complete the program in which enrolled, except as otherwise provided in s. 1009.40(3).

(b) A student applying for a Florida public student assistance grant shall be required to apply for the Pell Grant. The Pell Grant entitlement shall be considered when conducting an assessment of the financial resources available to each student.

(c) Priority in the distribution of grant moneys shall be given to students with the lowest total family resources, in accordance with a nationally recognized system of need analysis. Using the system of need analysis, the department shall establish a maximum expected family contribution. An institution may not make a grant from this program to a student whose expected family contribution exceeds the level established by the department. An institution may not impose additional criteria to determine a student’s eligibility to receive a grant award.

(d) Each participating institution shall report, to the department by the established date, the eligible students to whom grant moneys are disbursed each academic term. Each institution shall also report to the department necessary demographic and eligibility data for such students.



1009.505 - Florida Public Postsecondary Career Education Student Assistance Grant Program.

1009.505 Florida Public Postsecondary Career Education Student Assistance Grant Program.—

(1) There is created a Florida Public Postsecondary Career Education Student Assistance Grant Program. The program shall be administered by the participating institutions in accordance with rules of the State Board of Education.

(2) For purposes of this section, the term:

(a) “Average annual cost of tuition and registration fees” means the average cost for the prior academic year of tuition and registration fees for the equivalent in clock hours at a public postsecondary career certificate program of 30 semester credit hours at a state university.

(b) “Half-time” means the equivalent in clock hours at a public postsecondary career certificate program of 6 semester credit hours at a Florida College System institution.

(c) “Public postsecondary career certificate program” means a postsecondary program that consists of 450 or more clock hours, is offered by a Florida College System institution authorized by Florida law or by a career center operated by a district school board under s. 1001.44, and terminates in a career certificate.

1(3)(a) Student assistance grants through the program may be made only to certificate-seeking students enrolled at least half-time in a public postsecondary career certificate program who meet the general requirements for student eligibility as provided in s. 1009.40, except as otherwise provided in this section. The grants shall be awarded annually to any recipient for the amount of demonstrated unmet need for the cost of education, after the expected family contribution and all other aid available to the student is accounted for, but may not exceed the average annual cost of tuition and registration fees or such other amount as specified in the General Appropriations Act. A demonstrated unmet need of less than $200, after the expected family contribution and all other aid available to the student is accounted for, shall render the applicant ineligible for a grant under this section. Recipients of the grants must have been accepted at a Florida College System institution authorized by Florida law or a career center operated by a district school board under s. 1001.44. A student is eligible for the award for 110 percent of the number of clock hours required to complete the program in which enrolled.

(b) A student applying for a Florida public postsecondary career education student assistance grant shall be required to apply for the Pell Grant.

(c) Institutions awarding grant moneys must conduct an assessment of all of the financial resources available to each student, including, but not limited to:

1. Pell Grants and other federal aid.

2. State grants and scholarships, including merit awards.

3. Institutional awards for merit or need.

4. Private awards for merit or need.

5. Any other grant or scholarship available to the student for use toward the cost of education.

Institutions that provide preliminary award packages before receiving from the department the final student eligibility determinations for state grants and scholarships, including merit awards, shall reassess each student’s award package after the allocation of funds and the final student eligibility determinations are received from the department.

(d) Priority in the distribution of grant moneys shall be given to students with the highest unmet need after the assessment of available financial resources is conducted pursuant to paragraph (c) in accordance with a nationally recognized system of need analysis. Using the system of need analysis, the department shall establish a maximum expected family contribution. An institution may not make a grant from this program to a student whose expected family contribution exceeds the level established by the department. An institution may not impose additional criteria to determine a student’s eligibility to receive a grant award.

(e) Each participating institution shall report, to the department by the established date, the students eligible for the program for each academic term. Each institution shall also report in a manner and by a date prescribed by the department necessary demographic and eligibility data for such students, as well as the expected family contributions; other grant, scholarship, and aid awards; prepaid contracts; and student loans received by the students.

(4)1(a) The funds appropriated for the Florida Public Postsecondary Career Education Student Assistance Grant Program shall be distributed to eligible Florida College System institutions and district school boards in accordance with a formula approved by the department under s. 1009.50(3).

(b) Payment of Florida public postsecondary career education student assistance grants shall be transmitted to the president of the Florida College System institution or to the district school superintendent, or to the designee thereof, in advance of the registration period. Institutions shall notify students of the amount of their awards.

(c) The eligibility status of each student to receive a disbursement shall be determined by each institution as of the end of its regular registration period, inclusive of a drop-add period. Institutions shall not be required to reevaluate a student’s eligibility status after this date for purposes of changing eligibility determinations previously made.

(d) Participating institutions shall certify to the department the amount of funds disbursed to each student and shall remit to the department any undisbursed advances by June 1 of each year.

(5) The State Board of Education shall establish rules necessary to implement this section.

(6) This section shall be implemented only to the extent specifically funded and authorized by law.

History.—s. 2, ch. 2007-113; s. 131, ch. 2011-5; ss. 15, 36, ch. 2016-62.

1Note.—

A. Section 15, ch. 2016-62, amended subsection (3) and paragraph (4)(a) “[i]n order to implement Specific Appropriations 6 and 76 of the 2016-2017 General Appropriations Act.”

B. Section 36, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 11.45, 1001.7065, 1004.345, 1009.23, 1009.24, 1009.50, 1009.505, 1009.51, 1009.52, 1009.986, 1011.62(15)(b), 1012.39, and 1013.64, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, subsection (3) and paragraph (4)(a) will read:

(3)(a) Student assistance grants through the program may be made only to certificate-seeking students enrolled at least half-time in a public postsecondary career certificate program who meet the general requirements for student eligibility as provided in s. 1009.40, except as otherwise provided in this section. The grants shall be awarded annually to any recipient for the amount of demonstrated unmet need for the cost of education and may not exceed the average annual cost of tuition and registration fees or such other amount as specified in the General Appropriations Act. A demonstrated unmet need of less than $200 shall render the applicant ineligible for a grant under this section. Recipients of the grants must have been accepted at a Florida College System institution authorized by Florida law or a career center operated by a district school board under s. 1001.44. A student is eligible for the award for 110 percent of the number of clock hours required to complete the program in which enrolled.

(b) A student applying for a Florida public postsecondary career education student assistance grant shall be required to apply for the Pell Grant. A Pell Grant entitlement shall be considered when conducting an assessment of the financial resources available to each student; however, a Pell Grant entitlement shall not be required as a condition of receiving a grant under this section.

(c) Each participating institution shall report, to the department by the established date, the eligible students to whom grant moneys are disbursed each academic term. Each institution shall also report to the department necessary demographic and eligibility data for such students.

(4)(a) The funds appropriated for the Florida Public Postsecondary Career Education Student Assistance Grant Program shall be distributed to eligible Florida College System institutions and district school boards in accordance with a formula approved by the department.



1009.51 - Florida Private Student Assistance Grant Program; eligibility for grants.

1009.51 Florida Private Student Assistance Grant Program; eligibility for grants.—

(1) There is created a Florida Private Student Assistance Grant Program. The program shall be administered by the participating institutions in accordance with rules of the State Board of Education.

1(2)(a) Florida private student assistance grants from the State Student Financial Assistance Trust Fund may be made only to full-time degree-seeking students who meet the general requirements for student eligibility as provided in s. 1009.40, except as otherwise provided in this section. Such grants shall be awarded for the amount of demonstrated unmet need for tuition and fees, after the expected family contribution and all other aid available to the student is accounted for, but may not exceed an amount equal to the average tuition and other registration fees for 30 credit hours at state universities plus $1,000 per academic year, or as specified in the General Appropriations Act, to any applicant. A demonstrated unmet need of less than $200, after the expected family contribution and all other aid available to the student is accounted for, shall render the applicant ineligible for a Florida private student assistance grant. Recipients of such grants must have been accepted at a baccalaureate-degree-granting independent nonprofit college or university, which is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools and which is located in and chartered as a domestic corporation by the state. No student may receive an award for more than the equivalent of 9 semesters or 14 quarters of full-time enrollment, except as otherwise provided in s. 1009.40(3).

(b) A student applying for a Florida private student assistance grant shall be required to apply for the Pell Grant.

(c) Institutions awarding grant moneys must conduct an assessment of all of the financial resources available to each student, including, but not limited to:

1. Pell Grants and other federal aid.

2. State grants and scholarships, including merit awards.

3. Institutional awards for merit or need.

4. Private awards for merit or need.

5. Any other grant or scholarship available to the student for use toward the cost of education.

Institutions that provide preliminary award packages before receiving from the department the final student eligibility determinations for state grants and scholarships, including merit awards, shall reassess each student’s award package after the allocation of funds and the final student eligibility determinations are received from the department.

(d) Priority in the distribution of grant moneys shall be given to students with the highest unmet need after the assessment of available financial resources is conducted pursuant to paragraph (c) in accordance with a nationally recognized system of need analysis. Using the system of need analysis, the department shall establish a maximum expected family contribution. An institution may not make a grant from this program to a student whose expected family contribution exceeds the level established by the department. An institution may not impose additional criteria to determine a student’s eligibility to receive a grant award.

(e) Each participating institution shall report, to the department by the established date, the students eligible for the program for each academic term. Each institution shall also report in a manner and by a date prescribed by the department necessary demographic and eligibility data for such students, as well as the expected family contributions; other grant, scholarship, and aid awards; prepaid contracts; and student loans received by the students.

(3) Based on the unmet financial need of an eligible applicant, the amount of a Florida private student assistance grant must be between $200 and the average cost of tuition and other registration fees for 30 credit hours at state universities plus $1,000 per academic year or the amount specified in the General Appropriations Act.

(4)(a) The funds appropriated for the Florida Private Student Assistance Grant shall be distributed to eligible institutions in accordance with a formula approved by the State Board of Education. The formula shall consider at least the prior year’s distribution of funds, the number of full-time eligible applicants who did not receive awards, the standardization of the expected family contribution, and provisions for unused funds.

(b) Payment of Florida private student assistance grants shall be transmitted to the president of the college or university, or to his or her representative, in advance of the registration period. Institutions shall notify students of the amount of their awards.

(c) The eligibility status of each student to receive a disbursement shall be determined by each institution as of the end of its regular registration period, inclusive of a drop-add period. Institutions shall not be required to reevaluate a student’s eligibility status after this date for purposes of changing eligibility determinations previously made.

(d) Institutions shall certify to the department the amount of funds disbursed to each student and shall remit to the department any undisbursed advances by June 1 of each year.

(e) Each institution that receives moneys through the Florida Private Student Assistance Grant Program shall prepare a biennial report that includes a financial audit, conducted by an independent certified public accountant, of the institution’s administration of the program and a complete accounting of moneys in the State Student Financial Assistance Trust Fund allocated to the institution for the program. Such report shall be submitted to the department by March 1 every other year. The department may conduct its own annual or biennial audit of an institution’s administration of the program and its allocated funds in lieu of the required biennial report and financial audit report. The department may suspend or revoke an institution’s eligibility to receive future moneys from the trust fund for the program or request a refund of any moneys overpaid to the institution through the trust fund for the program if the department finds that an institution has not complied with the provisions of this section. Any refund requested pursuant to this paragraph shall be remitted within 60 days.

(5) Funds appropriated by the Legislature for Florida private student assistance grants may be deposited in the State Student Financial Assistance Trust Fund. Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year which has been allocated to the Florida Private Student Assistance Grant Program shall remain therein and shall be available for carrying out the purposes of this section and as otherwise provided by law.

(6) The State Board of Education shall adopt rules necessary to implement this section.

History.—s. 420, ch. 2002-387; s. 6, ch. 2005-56; ss. 16, 36, ch. 2016-62.

1Note.—

A. Section 16, ch. 2016-62, amended subsection (2) “[i]n order to implement Specific Appropriations 6 and 76 of the 2016-2017 General Appropriations Act.”

B. Section 36, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 11.45, 1001.7065, 1004.345, 1009.23, 1009.24, 1009.50, 1009.505, 1009.51, 1009.52, 1009.986, 1011.62(15)(b), 1012.39, and 1013.64, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, subsection (2) will read:

(2)(a) Florida private student assistance grants from the State Student Financial Assistance Trust Fund may be made only to full-time degree-seeking students who meet the general requirements for student eligibility as provided in s. 1009.40, except as otherwise provided in this section. Such grants shall be awarded for the amount of demonstrated unmet need for tuition and fees and may not exceed an amount equal to the average tuition and other registration fees for 30 credit hours at state universities plus $1,000 per academic year, or as specified in the General Appropriations Act, to any applicant. A demonstrated unmet need of less than $200 shall render the applicant ineligible for a Florida private student assistance grant. Recipients of such grants must have been accepted at a baccalaureate-degree-granting independent nonprofit college or university, which is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools and which is located in and chartered as a domestic corporation by the state. No student may receive an award for more than the equivalent of 9 semesters or 14 quarters of full-time enrollment, except as otherwise provided in s. 1009.40(3).

(b) A student applying for a Florida private student assistance grant shall be required to apply for the Pell Grant. The Pell Grant entitlement shall be considered when conducting an assessment of the financial resources available to each student.

(c) Priority in the distribution of grant moneys shall be given to students with the lowest total family resources, in accordance with a nationally recognized system of need analysis. Using the system of need analysis, the department shall establish a maximum expected family contribution. An institution may not make a grant from this program to a student whose expected family contribution exceeds the level established by the department. An institution may not impose additional criteria to determine a student’s eligibility to receive a grant award.

(d) Each participating institution shall report, to the department by the established date, the eligible students to whom grant moneys are disbursed each academic term. Each institution shall also report to the department necessary demographic and eligibility data for such students.



1009.52 - Florida Postsecondary Student Assistance Grant Program; eligibility for grants.

1009.52 Florida Postsecondary Student Assistance Grant Program; eligibility for grants.—

(1) There is created a Florida Postsecondary Student Assistance Grant Program. The program shall be administered by the participating institutions in accordance with rules of the State Board of Education.

1(2)(a) Florida postsecondary student assistance grants through the State Student Financial Assistance Trust Fund may be made only to full-time degree-seeking students who meet the general requirements for student eligibility as provided in s. 1009.40, except as otherwise provided in this section. Such grants shall be awarded for the amount of demonstrated unmet need for tuition and fees, after the expected family contribution and all other aid available to the student is accounted for, but may not exceed an amount equal to the average prior academic year cost of tuition and other registration fees for 30 credit hours plus $1,000 per academic year, or as specified in the General Appropriations Act, to any applicant. A demonstrated unmet need of less than $200, after the expected family contribution and all other aid available to the student is accounted for, shall render the applicant ineligible for a Florida postsecondary student assistance grant. Recipients of such grants must have been accepted at a postsecondary institution that is located in the state and that is:

1. A private nursing diploma school approved by the Florida Board of Nursing; or

2. A college or university licensed by the Commission for Independent Education, excluding those institutions the students of which are eligible to receive a Florida private student assistance grant pursuant to s. 1009.51.

No student may receive an award for more than the equivalent of 9 semesters or 14 quarters of full-time enrollment, except as otherwise provided in s. 1009.40(3).

(b) A student applying for a Florida postsecondary student assistance grant shall be required to apply for the Pell Grant.

(c) Institutions awarding grant moneys must conduct an assessment of all of the financial resources available to each student, including, but not limited to:

1. Pell Grants and other federal aid.

2. State grants and scholarships, including merit awards.

3. Institutional awards for merit or need.

4. Private awards for merit or need.

5. Any other grant or scholarship available to the student for use toward the cost of education.

Institutions that provide preliminary award packages before receiving from the department the final student eligibility determinations for state grants and scholarships, including merit awards, shall reassess each student’s award package after the allocation of funds and the final student eligibility determinations are received from the department.

(d) Priority in the distribution of grant moneys shall be given to students with the highest unmet need after the assessment of available financial resources is conducted pursuant to paragraph (c) in accordance with a nationally recognized system of need analysis. Using the system of need analysis, the department shall establish a maximum expected family contribution. An institution may not make a grant from this program to a student whose expected family contribution exceeds the level established by the department. An institution may not impose additional criteria to determine a student’s eligibility to receive a grant award.

(e) Each participating institution shall report, to the department by the established date, the students eligible for the program for each academic term. Each institution shall also report in a manner and by a date prescribed by the department necessary demographic and eligibility data for such students, as well as the expected family contributions; other grant, scholarship, and aid awards; prepaid contracts; and student loans received by the students.

(3) Based on the unmet financial need of an eligible applicant, the amount of a Florida postsecondary student assistance grant must be between $200 and the average cost of tuition and other registration fees for 30 credit hours at state universities plus $1,000 per academic year or the amount specified in the General Appropriations Act.

(4)(a) The funds appropriated for the Florida Postsecondary Student Assistance Grant shall be distributed to eligible institutions in accordance with a formula approved by the State Board of Education. The formula shall consider at least the prior year’s distribution of funds, the number of full-time eligible applicants who did not receive awards, the standardization of the expected family contribution, and provisions for unused funds.

(b) Payment of Florida postsecondary student assistance grants shall be transmitted to the president of the eligible institution, or to his or her representative, in advance of the registration period. Institutions shall notify students of the amount of their awards.

(c) The eligibility status of each student to receive a disbursement shall be determined by each institution as of the end of its regular registration period, inclusive of a drop-add period. Institutions shall not be required to reevaluate a student’s eligibility status after this date for purposes of changing eligibility determinations previously made.

(d) Institutions shall certify to the department the amount of funds disbursed to each student and shall remit to the department any undisbursed advances by June 1 of each year.

(e) Each institution that receives moneys through the Florida Postsecondary Student Assistance Grant Program shall prepare a biennial report that includes a financial audit, conducted by an independent certified public accountant, of the institution’s administration of the program and a complete accounting of moneys in the State Student Financial Assistance Trust Fund allocated to the institution for the program. Such report shall be submitted to the department by March 1 every other year. The department may conduct its own annual or biennial audit of an institution’s administration of the program and its allocated funds in lieu of the required biennial report and financial audit report. The department may suspend or revoke an institution’s eligibility to receive future moneys from the trust fund for the program or request a refund of any moneys overpaid to the institution through the trust fund for the program if the department finds that an institution has not complied with the provisions of this section. Any refund requested pursuant to this paragraph shall be remitted within 60 days.

(5) Any institution that was eligible to receive state student assistance grants on January 1, 1989, and that is not eligible to receive grants pursuant to s. 1009.51 is eligible to receive grants pursuant to this section.

(6) Funds appropriated by the Legislature for Florida postsecondary student assistance grants may be deposited in the State Student Financial Assistance Trust Fund. Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year which has been allocated to the Florida Postsecondary Student Assistance Grant Program shall remain therein and shall be available for carrying out the purposes of this section and as otherwise provided by law.

(7) The State Board of Education shall adopt rules necessary to implement this section.

History.—s. 421, ch. 2002-387; s. 7, ch. 2005-56; ss. 17, 36, ch. 2016-62.

1Note.—

A. Section 17, ch. 2016-62, amended subsection (2) “[i]n order to implement Specific Appropriations 6 and 76 of the 2016-2017 General Appropriations Act.”

B. Section 36, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 11.45, 1001.7065, 1004.345, 1009.23, 1009.24, 1009.50, 1009.505, 1009.51, 1009.52, 1009.986, 1011.62(15)(b), 1012.39, and 1013.64, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, subsection (2) will read:

(2)(a) Florida postsecondary student assistance grants through the State Student Financial Assistance Trust Fund may be made only to full-time degree-seeking students who meet the general requirements for student eligibility as provided in s. 1009.40, except as otherwise provided in this section. Such grants shall be awarded for the amount of demonstrated unmet need for tuition and fees and may not exceed an amount equal to the average prior academic year cost of tuition and other registration fees for 30 credit hours at state universities plus $1,000 per academic year, or as specified in the General Appropriations Act, to any applicant. A demonstrated unmet need of less than $200 shall render the applicant ineligible for a Florida postsecondary student assistance grant. Recipients of such grants must have been accepted at a postsecondary institution that is located in the state and that is:

1. A private nursing diploma school approved by the Florida Board of Nursing; or

2. A college or university licensed by the Commission for Independent Education, excluding those institutions the students of which are eligible to receive a Florida private student assistance grant pursuant to s. 1009.51.

No student may receive an award for more than the equivalent of 9 semesters or 14 quarters of full-time enrollment, except as otherwise provided in s. 1009.40(3).

(b) A student applying for a Florida postsecondary student assistance grant shall be required to apply for the Pell Grant. The Pell Grant entitlement shall be considered when conducting an assessment of the financial resources available to each student.

(c) Priority in the distribution of grant moneys shall be given to students with the lowest total family resources, in accordance with a nationally recognized system of need analysis. Using the system of need analysis, the department shall establish a maximum expected family contribution. An institution may not make a grant from this program to a student whose expected family contribution exceeds the level established by the department. An institution may not impose additional criteria to determine a student’s eligibility to receive a grant award.

(d) Each participating institution shall report, to the department by the established date, the eligible students to whom grant moneys are disbursed each academic term. Each institution shall also report to the department necessary demographic and eligibility data for such students.



1009.53 - Florida Bright Futures Scholarship Program.

1009.53 Florida Bright Futures Scholarship Program.—

(1) The Florida Bright Futures Scholarship Program is created to establish a lottery-funded scholarship program to reward any Florida high school graduate who merits recognition of high academic achievement and who enrolls in a degree program, certificate program, or applied technology program at an eligible Florida public or private postsecondary education institution within 3 years of graduation from high school.

(2) The Bright Futures Scholarship Program consists of three types of awards: the Florida Academic Scholarship, the Florida Medallion Scholarship, and the Florida Gold Seal Vocational Scholarship.

(3) The Department of Education shall administer the Bright Futures Scholarship Program according to rules and procedures established by the State Board of Education. A single application must be sufficient for a student to apply for any of the three types of awards. The department shall advertise the availability of the scholarship program and shall notify students, teachers, parents, certified school counselors, and principals or other relevant school administrators of the criteria and application procedures. The department must begin this process of notification no later than January 1 of each year.

(4) Funding for the Bright Futures Scholarship Program must be allocated from the Education Enhancement Trust Fund and must be provided before allocations from that fund are calculated for disbursement to other educational entities.

(a) If funds appropriated are not adequate to provide the maximum allowable award to each eligible applicant, awards in all three components of the program must be prorated using the same percentage reduction.

(b) Notwithstanding s. 216.301, if all funds allocated to the Bright Futures Scholarship Program are not used in any fiscal year, up to 10 percent of the total allocation may be carried forward and used for awards in the following year.

(5) The department shall issue awards from the scholarship program annually. Annual awards may be for up to 45 semester credit hours or the equivalent. Before the registration period each semester, the department shall transmit payment for each award to the president or director of the postsecondary education institution, or his or her representative, except that the department may withhold payment if the receiving institution fails to report or to make refunds to the department as required in this section.

(a) Within 30 days after the end of regular registration each semester, the educational institution shall certify to the department the eligibility status of each student who receives an award. After the end of the drop and add period, an institution is not required to reevaluate or revise a student’s eligibility status; however, an institution must make a refund to the department within 30 days after the end of the semester of any funds received for courses dropped by a student or courses from which a student has withdrawn after the end of the drop and add period, unless the student has been granted an exception by the department pursuant to subsection (11).

(b) An institution that receives funds from the program shall certify to the department the amount of funds disbursed to each student and shall remit to the department any undisbursed advances within 60 days after the end of regular registration.

(c) Each institution that receives moneys through this program shall provide for a financial audit, as defined in s. 11.45, conducted by an independent certified public accountant or the Auditor General for each fiscal year in which the institution expends program moneys in excess of $100,000. At least every 2 years, the audit shall include an examination of the institution’s administration of the program and the institution’s accounting of the moneys for the program since the last examination of the institution’s administration of the program. The report on the audit must be submitted to the department within 9 months after the end of the fiscal year. The department may conduct its own annual audit of an institution’s administration of the program. The department may request a refund of any moneys overpaid to the institution for the program. The department may suspend or revoke an institution’s eligibility to receive future moneys for the program if the department finds that an institution has not complied with this section. The institution must remit within 60 days any refund requested in accordance with this subsection.

(d) Any institution that is not subject to an audit pursuant to this subsection shall attest, under penalty of perjury, that the moneys were used in compliance with law. The attestation shall be made annually in a form and format determined by the department.

(6) A student enrolled in 6 to 8 semester credit hours may receive up to one-half of the maximum award; a student enrolled in 9 to 11 credit hours may receive up to three-fourths of the maximum award; and a student enrolled in 12 or more credit hours may receive up to the full award.

(7) A student may receive only one type of award from the Florida Bright Futures Scholarship Program at a time, but may transfer from one type of award to another through the renewal application process, if the student’s eligibility status changes. However, a student is not eligible to transfer from a Florida Medallion Scholarship or a Florida Gold Seal Vocational Scholarship to a Florida Academic Scholarship. A student who receives an award from the program may also receive a federal family education loan or a federal direct loan, and the value of the award must be considered in the certification or calculation of the student’s loan eligibility.

(8) If a recipient transfers from one eligible institution to another and continues to meet eligibility requirements, the award must be transferred with the student.

(9) A student may use an award for summer term enrollment if funds are available.

(10) Funds from any scholarship within the Florida Bright Futures Scholarship Program may not be used to pay for remedial coursework or developmental education.

(11) Funds for any scholarship within the Florida Bright Futures Scholarship Program may not be used to pay for courses dropped by a student or courses from which a student has withdrawn after the end of the drop and add period. However, a student who receives an award under this program and subsequently drops one or more courses or withdraws from all courses after the end of the drop and add period due to a verifiable illness or other documented emergency may be granted an exception pursuant to s. 1009.40(1)(b)4., unless the institution’s policy is to refund the cost of the courses. The department shall notify eligible recipients of the provisions of this subsection. Each institution shall notify award recipients of the provisions of this subsection during the registration process.

History.—s. 422, ch. 2002-387; s. 13, ch. 2009-60; s. 10, ch. 2011-52; s. 32, ch. 2013-51; s. 11, ch. 2013-89.



1009.531 - Florida Bright Futures Scholarship Program; student eligibility requirements for initial awards.

1009.531 Florida Bright Futures Scholarship Program; student eligibility requirements for initial awards.—

(1) In order to be eligible for an initial award from any of the three types of scholarships under the Florida Bright Futures Scholarship Program, a student must:

(a) Be a Florida resident as defined in s. 1009.40 and rules of the State Board of Education.

(b) Earn a standard Florida high school diploma pursuant to s. 1002.3105(5), s. 1003.4281, or s. 1003.4282 or a high school equivalency diploma pursuant to s. 1003.435 unless:

1. The student completes a home education program according to s. 1002.41; or

2. The student earns a high school diploma from a non-Florida school while living with a parent or guardian who is on military or public service assignment away from Florida.

(c) Be accepted by and enroll in an eligible Florida public or independent postsecondary education institution.

(d) Be enrolled for at least 6 semester credit hours or the equivalent in quarter hours or clock hours.

(e) Not have been found guilty of, or entered a plea of nolo contendere to, a felony charge, unless the student has been granted clemency by the Governor and Cabinet sitting as the Executive Office of Clemency.

(f) Apply for a scholarship from the program by high school graduation. However, a student who graduates from high school midyear must apply no later than August 31 of the student’s graduation year in order to be evaluated for and, if eligible, receive an award for the current academic year.

(2)(a) A student graduating from high school prior to the 2010-2011 academic year is eligible to accept an initial award for 3 years following high school graduation and to accept a renewal award for 7 years following high school graduation. A student who applies for an award by high school graduation and who meets all other eligibility requirements, but who does not accept his or her award, may reapply during subsequent application periods up to 3 years after high school graduation. For a student who enlists in the United States Armed Forces immediately after completion of high school, the 3-year eligibility period for his or her initial award shall begin upon the date of separation from active duty. For a student who is receiving a Florida Bright Futures Scholarship and discontinues his or her education to enlist in the United States Armed Forces, the remainder of his or her 7-year renewal period shall commence upon the date of separation from active duty.

(b) Students graduating from high school in the 2010-2011 and 2011-2012 academic years are eligible to accept an initial award for 3 years following high school graduation and to accept a renewal award for 5 years following high school graduation. A student who applies for an award by high school graduation and who meets all other eligibility requirements, but who does not accept his or her award, may reapply during subsequent application periods up to 3 years after high school graduation. For a student who enlists in the United States Armed Forces immediately after completion of high school, the 3-year eligibility period for his or her initial award and the 5-year renewal period shall begin upon the date of separation from active duty. For a student who is receiving a Florida Bright Futures Scholarship award and discontinues his or her education to enlist in the United States Armed Forces, the remainder of his or her 5-year renewal period shall commence upon the date of separation from active duty. If a course of study is not completed after 5 academic years, an exception of 1 year to the renewal timeframe may be granted due to a verifiable illness or other documented emergency pursuant to s. 1009.40(1)(b)4.

(c) A student graduating from high school in the 2012-2013 academic year and thereafter is eligible to accept an initial award for 2 years following high school graduation and to accept a renewal award for 5 years following high school graduation. A student who applies for an award by high school graduation and who meets all other eligibility requirements, but who does not accept his or her award, may reapply during subsequent application periods up to 2 years after high school graduation. For a student who enlists in the United States Armed Forces immediately after completion of high school, the 2-year eligibility period for his or her initial award and the 5-year renewal period shall begin upon the date of separation from active duty. For a student who is receiving a Florida Bright Futures Scholarship award and discontinues his or her education to enlist in the United States Armed Forces, the remainder of his or her 5-year renewal period shall commence upon the date of separation from active duty. For a student who is unable to accept an initial award immediately after completion of high school due to a full-time religious or service obligation lasting at least 18 months, the 2-year eligibility period for his or her initial award and the 5-year renewal period begin upon the completion of his or her religious or service obligation. The organization sponsoring the full-time religious or service obligation must meet the requirements for nonprofit status under s. 501(c)(3) of the Internal Revenue Code or be a federal government service organization, including, but not limited to, the Peace Corps and AmeriCorps programs. The obligation must be documented in writing and verified by the entity for which the student completed the obligation on a standardized form prescribed by the department. If a course of study is not completed after 5 academic years, an exception of 1 year to the renewal timeframe may be granted due to a verifiable illness or other documented emergency pursuant to s. 1009.40(1)(b)4.

(3) For purposes of calculating the grade point average to be used in determining initial eligibility for a Florida Bright Futures Scholarship, the department shall assign additional weights to grades earned in the following courses:

(a) Courses identified in the course code directory as Advanced Placement, pre-International Baccalaureate, International Baccalaureate, International General Certificate of Secondary Education (pre-AICE), or Advanced International Certificate of Education.

(b) Courses designated as academic dual enrollment courses in the statewide course numbering system.

The department may assign additional weights to courses, other than those described in paragraphs (a) and (b), that are identified by the Department of Education as containing rigorous academic curriculum and performance standards. The additional weight assigned to a course pursuant to this subsection shall not exceed 0.5 per course. The weighted system shall be developed and distributed to all high schools in the state prior to January 1, 1998. The department may determine a student’s eligibility status during the senior year before graduation and may inform the student of the award at that time.

(4) Each school district shall annually provide to each high school student a complete and accurate Florida Bright Futures Scholarship Evaluation Report and Key. The report shall be disseminated at the beginning of each school year. The report must include all high school coursework attempted, the number of credits earned toward each type of award, and the calculation of the grade point average for each award. The report must also identify all requirements not met per award, including the grade point average requirement, as well as identify the awards for which the student has met the academic requirements. The student report cards must contain a disclosure that the grade point average calculated for purposes of the Florida Bright Futures Scholarship Program may differ from the grade point average on the report card.

(5) A student who wishes to qualify for a particular award within the Florida Bright Futures Scholarship Program, but who does not meet all of the requirements for that level of award, may, nevertheless, receive the award if the principal of the student’s school or the district superintendent verifies that the deficiency is caused by the fact that school district personnel provided inaccurate or incomplete information to the student. The school district must provide a means for the student to correct the deficiencies and the student must correct them, either by completing comparable work at the postsecondary institution or by completing a directed individualized study program developed and administered by the school district. If the student does not complete the requirements by December 31 immediately following high school graduation, the student is ineligible to participate in the program.

(6)(a) The State Board of Education shall publicize the examination score required for a student to be eligible for a Florida Academic Scholars award, pursuant to s. 1009.534(1)(a) or (b). High school students must earn an SAT score of 1290 which corresponds to the 89th SAT percentile rank or a concordant ACT score of 29.

(b) The State Board of Education shall publicize the examination score required for a student to be eligible for a Florida Medallion Scholars award, pursuant to s. 1009.535(1)(a) or (b). High school students must earn an SAT score of 1170 which corresponds to the 75th SAT percentile rank or a concordant ACT score of 26.

(c) The SAT percentile ranks and corresponding SAT scores specified in paragraphs (a) and (b) are based on the SAT percentile ranks for 2010 college-bound seniors in critical reading and mathematics as reported by the College Board. The next highest SAT score is used when the percentile ranks do not directly correspond.

History.—s. 423, ch. 2002-387; s. 20, ch. 2003-72; s. 48, ch. 2003-391; s. 54, ch. 2004-41; s. 7, ch. 2005-196; s. 1, ch. 2007-330; s. 13, ch. 2010-155; s. 17, ch. 2011-63; s. 25, ch. 2012-134; s. 25, ch. 2012-191; s. 57, ch. 2013-27; s. 58, ch. 2013-35; s. 33, ch. 2013-51; s. 79, ch. 2014-39; s. 1, ch. 2016-91.



1009.532 - Florida Bright Futures Scholarship Program; student eligibility requirements for renewal awards.

1009.532 Florida Bright Futures Scholarship Program; student eligibility requirements for renewal awards.—

(1) To be eligible to renew a scholarship from any of the three types of scholarships under the Florida Bright Futures Scholarship Program, a student must:

(a) Effective for students funded in the 2009-2010 academic year and thereafter, earn at least 24 semester credit hours or the equivalent in the last academic year in which the student earned a scholarship if the student was enrolled full time, or a prorated number of credit hours as determined by the Department of Education if the student was enrolled less than full time for any part of the academic year. For students initially eligible prior to the 2010-2011 academic term, if a student fails to earn the minimum number of hours required to renew the scholarship, the student shall lose his or her eligibility for renewal for a period equivalent to 1 academic year. Such student is eligible to restore the award the following academic year if the student earns the hours for which he or she was enrolled at the level defined by the department and meets the grade point average for renewal. A student is eligible for such restoration one time. The department shall notify eligible recipients of the provisions of this paragraph. Each institution shall notify award recipients of the provisions of this paragraph during the registration process.

(b) Maintain the cumulative grade point average required by the scholarship program, except that:

1. If a recipient’s grades fall beneath the average required to renew a Florida Academic Scholarship, but are sufficient to renew a Florida Medallion Scholarship or a Florida Gold Seal Vocational Scholarship, the Department of Education may grant a renewal from one of those other scholarship programs, if the student meets the renewal eligibility requirements;

2. For students initially eligible prior to the 2010-2011 academic term, if at any time during the eligibility period a student’s grades are insufficient to renew the scholarship, the student may restore eligibility by improving the grade point average to the required level. A student is eligible for such a restoration one time. The Legislature encourages education institutions to assist students to calculate whether or not it is possible to raise the grade point average during the summer term. If the institution determines that it is possible, the education institution may so inform the department, which may reserve the student’s award if funds are available. The renewal, however, must not be granted until the student achieves the required cumulative grade point average. If the summer term is not sufficient to raise the grade point average to the required renewal level, the student’s next opportunity for renewal is the fall semester of the following academic year; or

3. For students initially eligible in the 2010-2011 academic term and thereafter, if at any time during a student’s first academic year the student’s grades are insufficient to renew the scholarship, the student may restore eligibility by improving the grade point average to the required level. A student is eligible for such a restoration one time. The Legislature encourages education institutions to assist students to calculate whether or not it is possible to raise the grade point average during the summer term. If the education institution determines that it is possible, the institution may so inform the department, which may reserve the student’s award if funds are available. The renewal, however, must not be granted until the student achieves the required cumulative grade point average. If the summer term is not sufficient to raise the grade point average to the required renewal level, the student’s next opportunity for renewal is the fall semester of the following academic year.

(c) Reimburse or make satisfactory arrangements to reimburse the institution for the award amount received for courses dropped after the end of the drop and add period or courses from which the student withdraws after the end of the drop and add period unless the student has received an exception pursuant to s. 1009.53(11).

(2) For students initially eligible in the 2010-2011 academic term and thereafter, and unless otherwise provided in this section, if a student does not meet the requirements for renewal of a scholarship because of lack of completion of sufficient credit hours or insufficient grades, the scholarship shall be renewed only if the student failed to complete sufficient credit hours or to meet sufficient grade requirements due to verifiable illness or other documented emergency, in which case the student may be granted an exception from academic requirements pursuant to s. 1009.40(1)(b)4.

(3)(a) A student who is initially eligible prior to the 2010-2011 academic year and is enrolled in a program that terminates in an associate degree or a baccalaureate degree may receive an award for a maximum of 110 percent of the number of credit hours required to complete the program. A student who is enrolled in a program that terminates in a career certificate may receive an award for a maximum of 110 percent of the credit hours or clock hours required to complete the program up to 90 credit hours.

(b) Students who are initially eligible in the 2010-2011 and 2011-2012 academic years may receive an award for a maximum of 100 percent of the number of credit hours required to complete an associate degree program or a baccalaureate degree program or receive an award for a maximum of 100 percent of the credit hours or clock hours required to complete up to 90 credit hours of a program that terminates in a career certificate.

(c) A student who is initially eligible in the 2012-2013 academic year and thereafter may receive an award for a maximum of 100 percent of the number of credit hours required to complete an associate degree program, a baccalaureate degree program, or a postsecondary career certificate program or, for a Florida Gold Seal Vocational Scholars award, may receive an award for a maximum of 100 percent of the number of credit hours or equivalent clock hours required to complete one of the following at a Florida public or nonpublic education institution that offers these specific programs: for an applied technology diploma program as defined in s. 1004.02(7), up to 60 credit hours or equivalent clock hours; for a technical degree education program as defined in s. 1004.02(13), up to the number of hours required for a specific degree not to exceed 72 credit hours or equivalent clock hours; or for a career certificate program as defined in s. 1004.02(20), up to the number of hours required for a specific certificate not to exceed 72 credit hours or equivalent clock hours. A student who transfers from one of these program levels to another program level becomes eligible for the higher of the two credit hour limits.

(d)1. A student who is initially eligible in the 2017-2018 academic year and thereafter for a Florida Gold Seal CAPE Scholars award under s. 1009.536(2) may receive an award for a maximum of 100 percent of the number of credit hours or equivalent clock hours required to complete one of the following at a Florida public or nonpublic education institution that offers these specific programs: for an applied technology diploma program as defined in s. 1004.02(7), up to 60 credit hours or equivalent clock hours; for a technical degree education program as defined in s. 1004.02(13), up to the number of hours required for a specific degree, not to exceed 72 credit hours or equivalent clock hours; or for a career certificate program as defined in s. 1004.02(20), up to the number of hours required for a specific certificate, not to exceed 72 credit hours or equivalent clock hours. A student who transfers from one of these program levels to another program level is eligible for the higher of the two credit hour limits.

2. A Florida Gold Seal CAPE Scholar who completes a technical degree education program as defined in s. 1004.02(13) may also receive an award for:

a. A maximum of 60 credit hours for a bachelor of science degree program for which there is a statewide associate in science degree program to bachelor of science degree program articulation agreement; or

b. A maximum of 60 credit hours for a bachelor of applied science degree program at a Florida College System institution.

(4) A student who receives an initial award during the spring term shall be evaluated for scholarship renewal after the completion of a full academic year, which begins with the fall term.

History.—s. 424, ch. 2002-387; s. 21, ch. 2003-72; s. 55, ch. 2004-41; s. 120, ch. 2004-357; s. 14, ch. 2009-60; s. 14, ch. 2010-155; s. 26, ch. 2012-134; s. 26, ch. 2012-191; s. 80, ch. 2014-39; s. 2, ch. 2016-91.



1009.533 - Florida Bright Futures Scholarship Program; eligible postsecondary education institutions.

1009.533 Florida Bright Futures Scholarship Program; eligible postsecondary education institutions.—A student is eligible for an award or the renewal of an award from the Florida Bright Futures Scholarship Program if the student meets the requirements for the program as described in this act and is enrolled in a postsecondary education institution that meets the description in any one of the following subsections:

(1) A Florida public university, Florida College System institution, or career center.

(2) An independent Florida college or university that is accredited by an accrediting association whose standards are comparable to the minimum standards required to operate an institution at that level in Florida, as determined by rules of the Commission for Independent Education, and which has operated in the state for at least 3 years.

(3) An independent Florida postsecondary education institution that is licensed by the Commission for Independent Education and that:

(a) Is authorized to grant degrees;

(b) Shows evidence of sound financial condition; and

(c) Has operated in the state for at least 3 years without having its approval, accreditation, or license placed on probation.

(4) A Florida independent postsecondary education institution that offers a nursing diploma approved by the Board of Nursing.

(5) A Florida independent postsecondary education institution that is licensed by the Commission for Independent Education and which:

(a) Is authorized to award certificates, diplomas, or credentials other than degrees;

(b) Has a program completion and placement rate of at least the rate required by the current Florida Statutes, the Florida Administrative Code, or the Department of Education for an institution at its level; and

(c) Shows evidence of sound financial condition; and either:

1. Is accredited at the institutional level by an accrediting agency recognized by the United States Department of Education and has operated in the state for at least 3 years during which there has been no complaint for which probable cause has been found; or

2. Has operated in Florida for 5 years during which there has been no complaint for which probable cause has been found.

History.—s. 425, ch. 2002-387; s. 121, ch. 2004-357; s. 132, ch. 2011-5.



1009.534 - Florida Academic Scholars award.

1009.534 Florida Academic Scholars award.—

(1) A student is eligible for a Florida Academic Scholars award if he or she meets the general eligibility requirements for the Florida Bright Futures Scholarship Program and:

(a) Has achieved a 3.5 weighted grade point average as calculated pursuant to s. 1009.531, or its equivalent, in high school courses that are designated by the State Board of Education as college-preparatory academic courses and has attained at least the score required under s. 1009.531(6)(a) on the combined verbal and quantitative parts of the Scholastic Aptitude Test, the Scholastic Assessment Test, or the recentered Scholastic Assessment Test of the College Entrance Examination, or an equivalent score on the ACT Assessment Program;

(b) Has attended a home education program according to s. 1002.41 during grades 11 and 12, has completed the International Baccalaureate curriculum but failed to earn the International Baccalaureate Diploma, or has completed the Advanced International Certificate of Education curriculum but failed to earn the Advanced International Certificate of Education Diploma, and has attained at least the score required under s. 1009.531(6)(a) on the combined verbal and quantitative parts of the Scholastic Aptitude Test, the Scholastic Assessment Test, or the recentered Scholastic Assessment Test of the College Entrance Examination, or an equivalent score on the ACT Assessment Program;

(c) Has been awarded an International Baccalaureate Diploma from the International Baccalaureate Office or an Advanced International Certificate of Education Diploma from the University of Cambridge International Examinations Office;

(d) Has been recognized by the merit or achievement programs of the National Merit Scholarship Corporation as a scholar or finalist; or

(e) Has been recognized by the National Hispanic Recognition Program as a scholar recipient.

The student must complete a program of volunteer service work, as approved by the district school board, the administrators of a nonpublic school, or the Department of Education for home education program students, which must include a minimum of 75 hours of service work for high school students graduating in the 2010-2011 academic year and 100 hours of service work for high school students graduating in the 2011-2012 academic year and thereafter. The student must identify a social or civic issue or a professional area that interests him or her, develop a plan for his or her personal involvement in addressing the issue or learning about the area, and, through papers or other presentations, evaluate and reflect upon his or her experience. Except for credit earned through service-learning courses adopted pursuant to s. 1003.497, the student may not receive remuneration or academic credit for the volunteer service work performed. Such work may include, but is not limited to, a business or governmental internship, work for a nonprofit community service organization, or activities on behalf of a candidate for public office. The hours of volunteer service must be documented in writing, and the document must be signed by the student, the student’s parent or guardian, and a representative of the organization for which the student performed the volunteer service work.

(2) A Florida Academic Scholar who is enrolled in a certificate, diploma, associate, or baccalaureate degree program at a public or nonpublic postsecondary education institution is eligible for an award equal to the amount specified in the General Appropriations Act to assist with the payment of educational expenses.

(3) To be eligible for a renewal award as a Florida Academic Scholar, a student must maintain the equivalent of a cumulative grade point average of 3.0 on a 4.0 scale with an opportunity for restoration one time as provided in this chapter.

(4) In each school district, the Florida Academic Scholar with the highest academic ranking shall receive an additional award equal to the amount specified in the General Appropriations Act for college-related expenses. This award must be funded from the Florida Bright Futures Scholarship Program.

History.—s. 426, ch. 2002-387; s. 56, ch. 2004-41; s. 8, ch. 2005-196; s. 3, ch. 2007-330; s. 15, ch. 2009-60; s. 15, ch. 2010-155; s. 18, ch. 2011-63; s. 17, ch. 2011-177; s. 27, ch. 2012-134; s. 3, ch. 2016-91.



1009.5341 - Florida Bright Futures Scholarship awards for graduate study.

1009.5341 Florida Bright Futures Scholarship awards for graduate study.—Florida Bright Futures Scholarship recipients who graduate in the 2010-2011 academic year and thereafter with a baccalaureate degree in 7 semesters, or the equivalent or fewer hours, and wish to pursue graduate study may apply the unused portion of their Florida Academic Scholars award or Florida Medallion Scholars award toward 1 semester of graduate study, not to exceed 15 semester hours paid at the undergraduate rate. A baccalaureate degree may include, but is not limited to, college credits earned through articulated acceleration mechanisms pursuant to s. 1007.27.

History.—s. 16, ch. 2010-155.



1009.535 - Florida Medallion Scholars award.

1009.535 Florida Medallion Scholars award.—

(1) A student is eligible for a Florida Medallion Scholars award if he or she meets the general eligibility requirements for the Florida Bright Futures Scholarship Program and:

(a) Has achieved a weighted grade point average of 3.0 as calculated pursuant to s. 1009.531, or the equivalent, in high school courses that are designated by the State Board of Education as college-preparatory academic courses and has attained at least the score required under s. 1009.531(6)(b) on the combined verbal and quantitative parts of the Scholastic Aptitude Test, the Scholastic Assessment Test, or the recentered Scholastic Assessment Test of the College Entrance Examination, or an equivalent score on the ACT Assessment Program;

(b) Has completed the International Baccalaureate curriculum but failed to earn the International Baccalaureate Diploma or has completed the Advanced International Certificate of Education curriculum but failed to earn the Advanced International Certificate of Education Diploma, and has attained at least the score required under s. 1009.531(6)(b) on the combined verbal and quantitative parts of the Scholastic Aptitude Test, the Scholastic Assessment Test, or the recentered Scholastic Assessment Test of the College Entrance Examination, or an equivalent score on the ACT Assessment Program;

(c) Has attended a home education program according to s. 1002.41 during grades 11 and 12 and has attained at least the score required under s. 1009.531(6)(b) on the combined verbal and quantitative parts of the Scholastic Aptitude Test, the Scholastic Assessment Test, or the recentered Scholastic Assessment Test of the College Entrance Examination, or an equivalent score on the ACT Assessment Program;

(d) Has been recognized by the merit or achievement program of the National Merit Scholarship Corporation as a scholar or finalist but has not completed the program of volunteer service work required under s. 1009.534; or

(e) Has been recognized by the National Hispanic Recognition Program as a scholar, but has not completed the program of volunteer service work required under s. 1009.534.

A high school student graduating in the 2011-2012 academic year and thereafter must complete at least 75 hours of volunteer service work approved by the district school board, the administrators of a nonpublic school, or the Department of Education for home education program students. The student must identify a social or civic issue or a professional area that interests him or her, develop a plan for his or her personal involvement in addressing the issue or learning about the area, and, through papers or other presentations, evaluate and reflect upon his or her experience. Except for credit earned through service-learning courses adopted pursuant to s. 1003.497, the student may not receive remuneration or academic credit for volunteer service work performed. Such work may include, but is not limited to, a business or governmental internship, work for a nonprofit community service organization, or activities on behalf of a candidate for public office. The hours of volunteer service must be documented in writing, and the document must be signed by the student, the student’s parent or guardian, and a representative of the organization for which the student performed the volunteer service work.

(2) A Florida Medallion Scholar who is enrolled in a certificate, diploma, associate, or baccalaureate degree program at a public or nonpublic postsecondary education institution is eligible for an award equal to the amount specified in the General Appropriations Act to assist with the payment of educational expenses.

(3) To be eligible for a renewal award as a Florida Medallion Scholar, a student must maintain the equivalent of a cumulative grade point average of 2.75 on a 4.0 scale with an opportunity for restoration one time as provided in this chapter.

History.—s. 427, ch. 2002-387; s. 57, ch. 2004-41; s. 9, ch. 2005-196; s. 4, ch. 2006-27; s. 16, ch. 2009-60; s. 17, ch. 2010-155; s. 133, ch. 2011-5; s. 19, ch. 2011-63; s. 28, ch. 2012-134; s. 4, ch. 2016-91.



1009.536 - Florida Gold Seal Vocational Scholars and Florida Gold Seal CAPE Scholars awards.

1009.536 Florida Gold Seal Vocational Scholars and Florida Gold Seal CAPE Scholars awards.—The Florida Gold Seal Vocational Scholars award and the Florida Gold Seal CAPE Scholars award are created within the Florida Bright Futures Scholarship Program to recognize and reward academic achievement and career preparation by high school students who wish to continue their education.

(1) A student is eligible for a Florida Gold Seal Vocational Scholars award if he or she meets the general eligibility requirements for the Florida Bright Futures Scholarship Program and:

(a) Completes the secondary school portion of a sequential program of studies that requires at least three secondary school career credits. On-the-job training may not be substituted for any of the three required career credits.

(b) Demonstrates readiness for postsecondary education by earning a passing score on the Florida College Entry Level Placement Test or its equivalent as identified by the Department of Education.

(c) Earns a minimum cumulative weighted grade point average of 3.0, as calculated pursuant to s. 1009.531, on all subjects required for a standard high school diploma, excluding elective courses.

(d) Earns a minimum unweighted grade point average of 3.5 on a 4.0 scale for secondary career courses that comprise the career program.

(e) Beginning with high school students graduating in the 2011-2012 academic year and thereafter, completes at least 30 hours of volunteer service work approved by the district school board, the administrators of a nonpublic school, or the Department of Education for home education program students. The student must identify a social or civic issue or a professional area that interests him or her, develop a plan for his or her personal involvement in addressing the issue or learning about the area, and, through papers or other presentations, evaluate and reflect upon his or her experience. Except for credit earned through service-learning courses adopted pursuant to s. 1003.497, the student may not receive remuneration or academic credit for the volunteer service work performed. Such work may include, but is not limited to, a business or governmental internship, work for a nonprofit community service organization, or activities on behalf of a candidate for public office. The hours of volunteer service must be documented in writing, and the document must be signed by the student, the student’s parent or guardian, and a representative of the organization for which the student performed the volunteer service work.

(2) A high school student graduating in the 2016-2017 academic year and thereafter is eligible for a Florida Gold Seal CAPE Scholars award if he or she meets the general eligibility requirements for the Florida Bright Futures Scholarship Program, and the student:

(a) Earns a minimum of 5 postsecondary credit hours through CAPE industry certifications approved pursuant to s. 1008.44 which articulate for college credit; and

(b) Completes at least 30 hours of volunteer service work approved by the district school board, the administrators of a nonpublic school, or the Department of Education for home education program students. The student must identify a social or civic issue or a professional area that interests him or her, develop a plan for his or her personal involvement in addressing the issue or learning about the area, and, through papers or other presentations, evaluate and reflect upon his or her experience. Except for credit earned through service-learning courses adopted pursuant to s. 1003.497, the student may not receive remuneration or academic credit for the volunteer service work performed. Such work may include, but is not limited to, a business or governmental internship, work for a nonprofit community service organization, or activities on behalf of a candidate for public office. The hours of volunteer service work must be documented in writing, and the document must be signed by the student, the student’s parent or guardian, and a representative of the organization for which the student performed the volunteer service work.

(3) A Florida Gold Seal Vocational Scholar who is enrolled in a public or nonpublic postsecondary education institution is eligible for an award equal to the amount specified in the General Appropriations Act to assist with the payment of educational expenses.

(4) To be eligible for a renewal award as a Florida Gold Seal Vocational Scholar, a student must maintain the equivalent of a cumulative grade point average of 2.75 on a 4.0 scale with an opportunity for restoration one time as provided in this chapter.

(5)(a) A student who is initially eligible prior to the 2010-2011 academic year may earn a Florida Gold Seal Vocational Scholarship for 110 percent of the number of credit hours required to complete the program, up to 90 credit hours or the equivalent.

(b) Students who are initially eligible in the 2010-2011 and 2011-2012 academic years may earn a Florida Gold Seal Vocational Scholarship for 100 percent of the number of credit hours required to complete the program, up to 90 credit hours or the equivalent.

(c) A student who is initially eligible in the 2012-2013 academic year and thereafter may earn a Florida Gold Seal Vocational Scholarship for a maximum of 100 percent of the number of credit hours or equivalent clock hours required to complete one of the following at a Florida public or nonpublic education institution that offers these specific programs: for an applied technology diploma program as defined in s. 1004.02(7), up to 60 credit hours or equivalent clock hours; for a technical degree education program as defined in s. 1004.02(13), up to the number of hours required for a specific degree not to exceed 72 credit hours or equivalent clock hours; or for a career certificate program as defined in s. 1004.02(20), up to the number of hours required for a specific certificate not to exceed 72 credit hours or equivalent clock hours.

(d)1. A student who is initially eligible in the 2017-2018 academic year and thereafter for a Florida Gold Seal CAPE Scholars award under subsection (2) may receive an award for a maximum of 100 percent of the number of credit hours or equivalent clock hours required to complete one of the following at a Florida public or nonpublic education institution that offers these specific programs: for an applied technology diploma program as defined in s. 1004.02(7), up to 60 credit hours or equivalent clock hours; for a technical degree education program as defined in s. 1004.02(13), up to the number of hours required for a specific degree, not to exceed 72 credit hours or equivalent clock hours; or for a career certificate program as defined in s. 1004.02(20), up to the number of hours required for a specific certificate, not to exceed 72 credit hours or equivalent clock hours. A student who transfers from one of these program levels to another program level is eligible for the higher of the two credit hour limits.

2. A Florida Gold Seal CAPE Scholar who completes a technical degree education program as defined in s. 1004.02(13) may also receive an award for:

a. A maximum of 60 credit hours for a bachelor of science degree program for which there is a statewide associate in science degree program to bachelor of science degree program articulation agreement; or

b. A maximum of 60 credit hours for a bachelor of applied science degree program at a Florida College System institution.

History.—s. 428, ch. 2002-387; s. 58, ch. 2004-41; s. 122, ch. 2004-357; s. 60, ch. 2005-152; s. 17, ch. 2009-60; s. 18, ch. 2010-155; s. 20, ch. 2011-63; s. 29, ch. 2012-134; s. 81, ch. 2014-39; s. 5, ch. 2016-91.



1009.538 - Bright Futures Scholarship recipients attending nonpublic institutions; calculation of awards.

1009.538 Bright Futures Scholarship recipients attending nonpublic institutions; calculation of awards.—Notwithstanding ss. 1009.53, 1009.534, 1009.535, and 1009.536, a student who receives any award under the Florida Bright Futures Scholarship Program, who is enrolled in a nonpublic postsecondary education institution, and who is assessed tuition and fees that are the same as those of a full-time student at that institution, shall receive a fixed award calculated by using the average tuition and fee calculation as prescribed by the Department of Education for full-time attendance at a public postsecondary education institution at the comparable level. If the student is enrolled part-time and is assessed tuition and fees at a reduced level, the award shall be either one-half of the maximum award or three-fourths of the maximum award, depending on the level of fees assessed.

History.—s. 430, ch. 2002-387.



1009.55 - Rosewood Family Scholarship Program.

1009.55 Rosewood Family Scholarship Program.—

(1) There is created a Rosewood Family Scholarship Program for the direct descendants of the Rosewood families, not to exceed 50 scholarships per year.

(2) The Rosewood Family Scholarship Program shall be administered by the Department of Education. The State Board of Education shall adopt rules for administering this program which shall at a minimum provide for the following:

(a) The annual award to a student shall be up to $6,100 but should not exceed an amount in excess of tuition and registration fees.

(b) If funds are insufficient to provide a full scholarship to each eligible applicant, the department may prorate available funds and make a partial award to each eligible applicant.

(c) The department shall rank eligible initial applicants for the purposes of awarding scholarships based on need as determined by the Department of Education.

(d) Payment of an award shall be transmitted in advance of the registration period each semester on behalf of the student to the president of the university or Florida College System institution, or his or her representative, or to the director of the career center which the recipient is attending.

(3) Beginning with the 1994-1995 academic year, the department is authorized to make awards for undergraduate study to students who:

(a) Meet the general requirements for student eligibility as provided in s. 1009.40, except as otherwise provided in this section.

(b) File an application for the scholarship within the established time limits.

(c) Enroll as certificate-seeking or degree-seeking students at a state university, Florida College System institution, or career center authorized by law.

(4) Funding for the program shall be as provided in the General Appropriations Act.

History.—s. 433, ch. 2002-387; s. 123, ch. 2004-357; s. 19, ch. 2009-60; s. 134, ch. 2011-5; s. 21, ch. 2011-63; s. 25, ch. 2014-56.



1009.60 - Minority teacher education scholars program.

1009.60 Minority teacher education scholars program.—There is created the minority teacher education scholars program, which is a collaborative performance-based scholarship program for African-American, Hispanic-American, Asian-American, and Native American students. The participants in the program include Florida’s Florida College System institutions and its public and private universities that have teacher education programs.

(1) The minority teacher education scholars program shall provide an annual scholarship in an amount that shall be prorated based on available appropriations and may not exceed $4,000 for each approved minority teacher education scholar who is enrolled in one of Florida’s public or private universities in the junior year and is admitted into a teacher education program.

(2) To assist each participating education institution in the recruitment and retention of minority teacher scholars, the administrators of the Florida Fund for Minority Teachers, Inc., shall implement a systemwide training program. The training program must include an annual conference or series of conferences for students who are in the program or who are identified by a high school or a Florida College System institution as likely candidates for the program. The training program must also include research about and dissemination concerning successful activities or programs that recruit minority students for teacher education and retain them through graduation, certification, and employment. Staff employed by the corporation may work with each participating education institution to assure that local faculty and administrators receive the benefit of all available research and resources to increase retention of their minority teacher education scholars.

(3) The total amount appropriated annually for new scholarships in the program must be divided by $4,000 and by the number of participating colleges and universities. Each participating institution has access to the same number of scholarships and may award all of them to eligible minority students. If a college or university does not award all of its scholarships by the date set by the program administration at the Florida Fund for Minority Teachers, Inc., the remaining scholarships must be transferred to another institution that has eligible students. If the total amount appropriated for new scholarships is insufficient to award $4,000 to each eligible student, the amount of the scholarship shall be prorated based on available appropriations.

(4) A student may receive a scholarship from the program for 3 consecutive years if the student remains enrolled full-time in the program and makes satisfactory progress toward a baccalaureate degree with a major in education.

(5) If a minority teacher education scholar graduates and is employed as a teacher by a Florida district school board, the scholar is not required to repay the scholarship amount so long as the scholar teaches in a Florida public school. A scholar may repay the entire scholarship amount by remaining employed as a Florida public school teacher for 1 year for each year he or she received the scholarship.

(6) If a minority teacher education scholar does not graduate within 3 years, or if the scholar graduates but does not teach in a Florida public school, the scholar must repay the total amount awarded, plus annual interest of 8 percent.

(a) Interest begins accruing the first day of the 13th month after the month in which the recipient completes an approved teacher education program or after the month in which enrollment as a full-time student is terminated. Interest does not accrue during any period of deferment or eligible teaching service.

(b) The repayment period begins the first day of the 13th month after the month in which the recipient completes an approved teacher education program or after the month in which enrollment as a full-time student is terminated.

(c) The terms and conditions of the scholarship repayment must be contained in a promissory note and a repayment schedule. The loan must be paid within 10 years after the date of graduation or termination of full-time enrollment, including any periods of deferment. A shorter repayment period may be granted. The minimum monthly repayment is $50 or the unpaid balance, unless otherwise approved, except that the monthly payment may not be less than the accruing interest. The recipient may prepay any part of the scholarship without penalty.

(d) The holder of the promissory note may grant a deferment of repayment for a recipient who is a full-time student, who is unable to secure a teaching position that would qualify as repayment, who becomes disabled, or who experiences other hardships. Such a deferment may be granted for a total of 24 months.

(e) If a student defaults on the scholarship, the entire unpaid balance, including interest accrued, becomes due and payable at the option of the holder of the promissory note, or when the recipient is no longer able to pay or no longer intends to pay. The recipient is responsible for paying all reasonable attorney’s fees and other costs and charges necessary for administration of the collection process.

(7) The Florida Fund for Minority Teachers, Inc., shall use a contingency collections agency to collect repayments of defaulted scholarships.

(8) Funding for the program shall be as provided in the General Appropriations Act.

History.—s. 438, ch. 2002-387; s. 23, ch. 2009-60; s. 136, ch. 2011-5; s. 24, ch. 2011-63; s. 30, ch. 2012-134.



1009.605 - Florida Fund for Minority Teachers, Inc.

1009.605 Florida Fund for Minority Teachers, Inc.—

(1) There is created the Florida Fund for Minority Teachers, Inc., which is a not-for-profit statutory corporation housed in the College of Education at the University of Florida. The corporation shall administer and manage the minority teacher education scholars program.

(2)(a) The corporation shall submit an annual budget projection to the Department of Education to be included in the annual legislative budget request. The projection must be based on the cost to award up to 350 scholarships to new scholars in the junior year and up to 350 renewal scholarships to the 350 rising seniors.

(b) The corporation shall report to the Department of Education, by the date established by the department, the eligible students to whom scholarship moneys are disbursed each academic term, the annual balance of the corporation’s assets and cash reserves, and any other information requested by the department in accordance with s. 1009.94. By June 30 of each fiscal year, the corporation shall remit to the department any appropriated funds that were not distributed for scholarships, less the 5 percent for administration, including administration of the required training program, authorized pursuant to subsection (3).

(3) A board of directors shall administer the corporation. The Governor shall appoint to the board at least 15 but not more than 25 members, who shall serve terms of 3 years, except that 4 of the initial members shall serve 1-year terms and 4 shall serve 2-year terms. At least 4 members must be employed by Florida College System institutions and at least 11 members must be employed by public or private postsecondary institutions that operate colleges of education. At least one member must be a financial aid officer employed by a postsecondary education institution operating in Florida. Administrative costs for support of the Board of Directors and the Florida Fund for Minority Teachers may not exceed 5 percent of funds allocated for the program. The board shall:

(a) Hold meetings to implement this section.

(b) Select a chairperson annually.

(c) Make rules for its own government.

(d) Appoint an executive director to serve at its pleasure. The executive director shall be the chief administrative officer and agent of the board.

(e) Maintain a record of its proceedings.

(f) Delegate to the chairperson the responsibility for signing final orders.

(g) Carry out the training program as required for the minority teacher education scholars program. No more than 5 percent of the funds appropriated and up to $100,000 from other available funds for the minority teacher education scholars program may be expended annually for administration, including administration of the required training program.

History.—s. 439, ch. 2002-387; s. 24, ch. 2009-60; s. 137, ch. 2011-5; s. 9, ch. 2011-63; s. 31, ch. 2012-134.



1009.61 - Teacher/Quest Scholarship Program.

1009.61 Teacher/Quest Scholarship Program.—The Teacher/Quest Scholarship Program is created for the purpose of providing teachers with the opportunity to enhance their knowledge of science, mathematics, and computer applications in business, industry, and government. A school district or lab school may propose that one or more teachers be granted a Teacher/Quest Scholarship by submitting to the Department of Education:

(1) A project proposal specifying activities a teacher will carry out to improve his or her:

(a) Understanding of mathematical, scientific, or computing concepts;

(b) Ability to apply and demonstrate such concepts through instruction;

(c) Knowledge of career requirements for competency in mathematics, science, and computing; and

(d) Ability to integrate and apply technological concepts from all three fields; and

(2) A contractual agreement with a private corporation or governmental agency that implements the project proposal and guarantees employment to the teacher during a summer or other period when schools are out of session. The agreement must stipulate a salary rate that does not exceed regular rates of pay and a gross salary amount consistent with applicable statutory and contractual provisions for the teacher’s employment. The teacher’s compensation shall be provided for on an equally matched basis by funds from the employing corporation or agency.

History.—s. 440, ch. 2002-387; s. 60, ch. 2004-41; s. 124, ch. 2004-357.



1009.62 - Grants for teachers for special training in exceptional student education.

1009.62 Grants for teachers for special training in exceptional student education.—

(1) The Department of Education may make grants to teachers for special training in exceptional student education to meet professional requirements with respect thereto, and the department is responsible for the administration of such program.

(2) These grants are limited to teachers who:

(a) Hold a full-time contract to teach in a district school system, a state-operated or state-supported program, or an agency or organization under contract with the Department of Education;

(b) Hold a valid Florida educator’s certificate that does not reflect an exceptional-student-education coverage or endorsement that is appropriate for the teacher’s assignment; and

(c) Satisfactorily complete the eligible courses.

(3) Grant amounts are to be determined on the basis of rates established by the Department of Education.

(4) The Department of Education shall administer this program under rules established by the State Board of Education.

History.—s. 441, ch. 2002-387.



1009.65 - Medical Education Reimbursement and Loan Repayment Program.

1009.65 Medical Education Reimbursement and Loan Repayment Program.—

(1) To encourage qualified medical professionals to practice in underserved locations where there are shortages of such personnel, there is established the Medical Education Reimbursement and Loan Repayment Program. The function of the program is to make payments that offset loans and educational expenses incurred by students for studies leading to a medical or nursing degree, medical or nursing licensure, or advanced registered nurse practitioner certification or physician assistant licensure. The following licensed or certified health care professionals are eligible to participate in this program: medical doctors with primary care specialties, doctors of osteopathic medicine with primary care specialties, physician’s assistants, licensed practical nurses and registered nurses, and advanced registered nurse practitioners with primary care specialties such as certified nurse midwives. Primary care medical specialties for physicians include obstetrics, gynecology, general and family practice, internal medicine, pediatrics, and other specialties which may be identified by the Department of Health.

(2) From the funds available, the Department of Health shall make payments to selected medical professionals as follows:

(a) Up to $4,000 per year for licensed practical nurses and registered nurses, up to $10,000 per year for advanced registered nurse practitioners and physician’s assistants, and up to $20,000 per year for physicians. Penalties for noncompliance shall be the same as those in the National Health Services Corps Loan Repayment Program. Educational expenses include costs for tuition, matriculation, registration, books, laboratory and other fees, other educational costs, and reasonable living expenses as determined by the Department of Health.

(b) All payments shall be contingent on continued proof of primary care practice in an area defined in s. 395.602(2)(e), or an underserved area designated by the Department of Health, provided the practitioner accepts Medicaid reimbursement if eligible for such reimbursement. Correctional facilities, state hospitals, and other state institutions that employ medical personnel shall be designated by the Department of Health as underserved locations. Locations with high incidences of infant mortality, high morbidity, or low Medicaid participation by health care professionals may be designated as underserved.

(c) The Department of Health may use funds appropriated for the Medical Education Reimbursement and Loan Repayment Program as matching funds for federal loan repayment programs such as the National Health Service Corps State Loan Repayment Program.

(3) The Department of Health may adopt any rules necessary for the administration of the Medical Education Reimbursement and Loan Repayment Program. The department may also solicit technical advice regarding conduct of the program from the Department of Education and Florida universities and Florida College System institutions. The Department of Health shall submit a budget request for an amount sufficient to fund medical education reimbursement, loan repayments, and program administration.

History.—s. 448, ch. 2002-387; s. 138, ch. 2011-5.



1009.66 - Nursing Student Loan Forgiveness Program.

1009.66 Nursing Student Loan Forgiveness Program.—

(1) To encourage qualified personnel to seek employment in areas of this state in which critical nursing shortages exist, there is established the Nursing Student Loan Forgiveness Program. The primary function of the program is to increase employment and retention of registered nurses and licensed practical nurses in nursing homes and hospitals in the state and in state-operated medical and health care facilities, public schools, birth centers, federally sponsored community health centers, family practice teaching hospitals, and specialty children’s hospitals by making repayments toward loans received by students from federal or state programs or commercial lending institutions for the support of postsecondary study in accredited or approved nursing programs.

(2) To be eligible, a candidate must have graduated from an accredited or approved nursing program and have received a Florida license as a licensed practical nurse or a registered nurse or a Florida certificate as an advanced registered nurse practitioner.

(3) Only loans to pay the costs of tuition, books, and living expenses shall be covered, at an amount not to exceed $4,000 for each year of education toward the degree obtained.

(4) From the funds available, the Department of Education may make loan principal repayments of up to $4,000 a year for up to 4 years on behalf of selected graduates of an accredited or approved nursing program. All repayments shall be contingent upon continued proof of employment in the designated facilities in this state and shall be made directly to the holder of the loan. The state shall bear no responsibility for the collection of any interest charges or other remaining balance. In the event that the designated facilities are changed, a nurse shall continue to be eligible for loan forgiveness as long as he or she continues to work in the facility for which the original loan repayment was made and otherwise meets all conditions of eligibility.

(5) There is created the Nursing Student Loan Forgiveness Trust Fund to be administered by the Department of Education pursuant to this section and s. 1009.67 and department rules. The Chief Financial Officer shall authorize expenditures from the trust fund upon receipt of vouchers approved by the Department of Education. All moneys collected from the private health care industry and other private sources for the purposes of this section shall be deposited into the Nursing Student Loan Forgiveness Trust Fund. Any balance in the trust fund at the end of any fiscal year shall remain therein and shall be available for carrying out the purposes of this section and s. 1009.67.

(6) In addition to licensing fees imposed under part I of chapter 464, there is hereby levied and imposed an additional fee of $5, which fee shall be paid upon licensure or renewal of nursing licensure. Revenues collected from the fee imposed in this subsection shall be deposited in the Nursing Student Loan Forgiveness Trust Fund of the Department of Education and will be used solely for the purpose of carrying out the provisions of this section and s. 1009.67. Up to 50 percent of the revenues appropriated to implement this subsection may be used for the nursing scholarship program established pursuant to s. 1009.67.

(7) Funds contained in the Nursing Student Loan Forgiveness Trust Fund which are to be used for loan forgiveness for those nurses employed by hospitals, birth centers, and nursing homes must be matched on a dollar-for-dollar basis by contributions from the employing institutions, except that this provision shall not apply to state-operated medical and health care facilities, public schools, county health departments, federally sponsored community health centers, teaching hospitals as defined in s. 408.07, family practice teaching hospitals as defined in s. 395.805, or specialty hospitals for children as used in s. 409.9119. An estimate of the annual trust fund dollars shall be made at the beginning of the fiscal year based on historic expenditures from the trust fund. Applicant requests shall be reviewed on a quarterly basis, and applicant awards shall be based on the following priority of employer until all such estimated trust funds are awarded: state-operated medical and health care facilities; public schools; county health departments; federally sponsored community health centers; teaching hospitals as defined in s. 408.07; family practice teaching hospitals as defined in s. 395.805; specialty hospitals for children as used in s. 409.9119; and other hospitals, birth centers, and nursing homes.

(8) The Department of Education is authorized to recover from the Nursing Student Loan Forgiveness Trust Fund its costs for administering the Nursing Student Loan Forgiveness Program.

(9) The Department of Education may adopt rules necessary to administer this program.

(10) This section shall be implemented only as specifically funded.

(11) Students receiving a nursing scholarship pursuant to s. 1009.67 are not eligible to participate in the Nursing Student Loan Forgiveness Program.

History.—s. 2, ch. 2002-230; s. 449, ch. 2002-387; s. 3, ch. 2002-400; ss. 70, 71, ch. 2002-402; s. 121, ch. 2003-1; ss. 1958, 1959, ch. 2003-261; s. 6, ch. 2003-400; s. 113, ch. 2012-184.



1009.67 - Nursing scholarship program.

1009.67 Nursing scholarship program.—

(1) There is established within the Department of Education a scholarship program for the purpose of attracting capable and promising students to the nursing profession.

(2) A scholarship applicant shall be enrolled in an approved nursing program leading to the award of an associate degree, a baccalaureate degree, or a graduate degree in nursing.

(3) A scholarship may be awarded for no more than 2 years, in an amount not to exceed $8,000 per year. However, registered nurses pursuing a graduate degree for a faculty position or to practice as an advanced registered nurse practitioner may receive up to $12,000 per year. These amounts shall be adjusted by the amount of increase or decrease in the Consumer Price Index for All Urban Consumers published by the United States Department of Commerce.

(4) Credit for repayment of a scholarship shall be as follows:

(a) For each full year of scholarship assistance, the recipient agrees to work for 12 months in a faculty position in a college of nursing or Florida College System institution nursing program in this state or at a health care facility in a medically underserved area as designated by the Department of Health. Scholarship recipients who attend school on a part-time basis shall have their employment service obligation prorated in proportion to the amount of scholarship payments received.

(b) Eligible health care facilities include nursing homes and hospitals in this state, state-operated medical or health care facilities, public schools, county health departments, federally sponsored community health centers, colleges of nursing in universities in this state, and Florida College System institution nursing programs in this state, family practice teaching hospitals as defined in s. 395.805, or specialty children’s hospitals as described in s. 409.9119. The recipient shall be encouraged to complete the service obligation at a single employment site. If continuous employment at the same site is not feasible, the recipient may apply to the department for a transfer to another approved health care facility.

(c) Any recipient who does not complete an appropriate program of studies, who does not become licensed, who does not accept employment as a nurse at an approved health care facility, or who does not complete 12 months of approved employment for each year of scholarship assistance received shall repay to the Department of Education, on a schedule to be determined by the department, the entire amount of the scholarship plus 18 percent interest accruing from the date of the scholarship payment. Moneys repaid shall be deposited into the Nursing Student Loan Forgiveness Trust Fund established in s. 1009.66. However, the department may provide additional time for repayment if the department finds that circumstances beyond the control of the recipient caused or contributed to the default.

(5) Scholarship payments shall be transmitted to the recipient upon receipt of documentation that the recipient is enrolled in an approved nursing program. The Department of Education shall develop a formula to prorate payments to scholarship recipients so as not to exceed the maximum amount per academic year.

(6) The Department of Education shall adopt rules, including rules to address extraordinary circumstances that may cause a recipient to default on either the school enrollment or employment contractual agreement, to implement this section.

(7) The Department of Education may recover from the Nursing Student Loan Forgiveness Trust Fund its costs for administering the nursing scholarship program.

History.—s. 3, ch. 2002-230; s. 450, ch. 2002-387; s. 139, ch. 2011-5; s. 114, ch. 2012-184; s. 123, ch. 2013-15.



1009.70 - Florida Education Fund.

1009.70 Florida Education Fund.—

(1) This section shall be known and may be cited as the “Florida Education Fund Act.”

(2)(a) The Florida Education Fund, a not-for-profit statutory corporation, is created from a challenge endowment grant from the McKnight Foundation and operates on income derived from the investment of endowment gifts and other gifts as provided by state statute and appropriate matching funds as provided by the state.

(b) The Legislature may appropriate funds to the Florida Education Fund to be used for scholarships under subsection (5). Funds appropriated to the Florida Education Fund shall be matched on a dollar-for-dollar basis by funds contributed from private sources, including, but not limited to, income earned from investment returns on the Florida Education Fund Endowment, the value of monetary and in-kind contributions to the McKnight Doctoral Fellowship Program, the value of services provided by McKnight Doctoral Fellows to Florida not-for-profit corporations and public and nonpublic colleges and universities, and the value of tuition and fees paid on behalf of McKnight Doctoral Fellows from funds not appropriated to the Florida Education Fund. The Florida Education Fund shall certify to the Department of Education’s Office of Student Financial Assistance the estimated value of such matching amounts prior to the disbursement of the appropriation and shall certify to the Legislature the actual value of such matching amounts as of June 30 each year. Only new donations above the certified prior year base shall be calculated for state matching funds. The department shall provide the format for which the Florida Education Fund shall comply with the reporting requirements of this paragraph.

(c) The corporation shall provide to the department a copy of its certified financial statement and annual report, including the corporation’s assets and cash reserve balances. The corporation shall also provide the department documentation which includes the name of each scholarship recipient, the postsecondary education institution attended, the discipline of study, and the amount awarded to each recipient. The corporation shall post a copy of its certified financial statement and annual report on its website.

(3) The Florida Education Fund shall use the income of the fund to provide for programs which seek to:

(a) Enhance the quality of higher educational opportunity in this state;

(b) Enhance equality by providing access to effective higher education programs by minority and economically deprived individuals in this state, with particular consideration to be given to the needs of both blacks and women; and

(c) Increase the representation of minorities in faculty and administrative positions in higher education in this state and to provide more highly educated minority leadership in business and professional enterprises in this state.

(4) The Florida Education Fund shall be administered by a board of directors, which is hereby established.

(a) The board of directors shall consist of 12 members, to be appointed as follows:

1. Two laypersons appointed by the Governor;

2. Two laypersons appointed by the President of the Senate;

3. Two laypersons appointed by the Speaker of the House of Representatives; and

4. Two representatives of state universities, two representatives of Florida College System institutions, and two representatives of independent colleges or universities appointed by the State Board of Education.

The board of directors may appoint to the board an additional five members from the private sector for the purpose of assisting in the procurement of private contributions. Such members shall serve as voting members of the board.

(b) Each of the educational sectors in paragraph (a) shall be represented by a president and a faculty member of the corresponding institutions.

(c) Each director shall hold office for a term of 3 years or until resignation or removal for cause. A director may resign at any time by filing his or her written resignation with the executive secretary for the board. The terms of the directors shall be staggered so that the terms of one-third of the directors will expire annually.

(d) In the event of a vacancy on the board caused by other than the expiration of a term, a new member shall be appointed by the appointing entity in the sector of which the vacancy occurs.

(e) Each member is accountable to the Governor for the proper performance of the duties of his or her office. The Governor shall cause any complaint or unfavorable report received concerning an action of the board or any of its members to be investigated and shall take appropriate action thereon. The Governor may remove any member from office for malfeasance, misfeasance, neglect of duty, incompetence, or permanent inability to perform his or her official duties or for pleading nolo contendere to, or being found guilty of, a crime.

(5) The Board of Directors of the Florida Education Fund shall review and evaluate initial programs created by the McKnight Foundation and continue funding the McKnight Doctoral Fellowship Program and the McKnight Junior Faculty Fellowship Program if the evaluations are positive, and the board shall identify, initiate, and fund new and creative programs and monitor, review, and evaluate those programs. The purpose of this commitment is to broaden the participation and funding potential for further significant support of higher education in this state. In addition, the board shall:

(a) Hold such meetings as are necessary to implement this section.

(b) Select a chairperson annually.

(c) Adopt and use an official seal in the authentication of its acts.

(d) Make rules for its own government.

(e) Administer this section.

(f) Appoint an executive director to serve at its pleasure and perform all duties assigned by the board. The executive director shall be the chief administrative officer and agent of the board.

(g) Maintain a record of its proceedings.

(h) Delegate to the chairperson of the board the responsibility for signing final orders.

(i) Utilize existing higher education organizations, associations, and agencies to carry out its educational programs and purposes with minimal staff employment.

(j) Be empowered to enter into contracts with the Federal Government, state agencies, or individuals.

(k) Receive bequests, gifts, grants, donations, and other valued goods and services. Such bequests and gifts shall be used only for the purpose or purposes stated by the donor.

(6) The board of directors is authorized to establish a trust fund from the proceeds of the Florida Education Fund. All funds deposited into the trust fund shall be invested pursuant to the provisions of s. 215.47. Interest income accruing to the unused portion of the trust fund shall increase the total funds available for endowments. The Department of Education may, at the request of the board of directors, administer the fund for investment purposes.

(7) It is the intent of the Legislature that the Board of Directors of the Florida Education Fund recruit eligible residents of the state before it extends its search to eligible nonresidents. It is further the intent of the Legislature that the board of directors establish service terms, if any, that accompany the award of moneys from the fund.

History.—s. 453, ch. 2002-387; s. 178, ch. 2010-102; s. 140, ch. 2011-5; s. 32, ch. 2012-134.



1009.701 - First Generation Matching Grant Program.

1009.701 First Generation Matching Grant Program.—

(1) The First Generation Matching Grant Program is created to enable each state university to provide donors with a matching grant incentive for contributions that will create grant-based student financial aid for undergraduate students who demonstrate financial need and whose parents, as defined in s. 1009.21(1), have not earned a baccalaureate degree. In the case of any individual who regularly resided with and received support from only one parent, an individual whose only such parent did not complete a baccalaureate degree would also be eligible.

(2) Funds appropriated by the Legislature for the program shall be allocated by the Office of Student Financial Assistance to match private contributions on a dollar-for-dollar basis. Contributions made to a state university and pledged for the purposes of this section are eligible for state matching funds appropriated for this program and are not eligible for any other state matching grant program. Pledged contributions are not eligible for matching prior to the actual collection of the total funds. The Office of Student Financial Assistance shall reserve a proportionate allocation of the total appropriated funds for each state university on the basis of full-time equivalent enrollment. Funds that remain unmatched as of December 1 shall be reallocated to state universities that have remaining unmatched private contributions for the program on the basis of full-time equivalent enrollment.

(3) Payment of the state matching grant shall be transmitted to the president of each participating institution or his or her representative in advance of the official drop-add deadline as defined by the institution.

(4) Each participating state university shall establish an application process, determine student eligibility for initial and renewal awards in conformance with subsection (5), identify the amount awarded to each recipient, and notify recipients of the amount of their awards.

(5) In order to be eligible to receive a grant pursuant to this section, an applicant must:

(a) Be a resident for tuition purposes pursuant to s. 1009.21.

(b) Be a first-generation college student. For the purposes of this section, a student is considered “first generation” if neither of the student’s parents, as defined in s. 1009.21(1), earned a college degree at the baccalaureate level or higher or, in the case of any individual who regularly resided with and received support from only one parent, if that parent did not earn a baccalaureate degree.

(c) Be accepted at a state university.

(d) Be enrolled for a minimum of six credit hours per term as a degree-seeking undergraduate student.

(e) Have submitted a Free Application for Federal Student Aid which is complete and error free prior to disbursement and met the eligibility requirements in s. 1009.50 for demonstrated financial need for the Florida Public Student Assistance Grant Program.

(f) Meet additional eligibility requirements as established by the institution.

(6) The award amount shall be based on the student’s need assessment after any scholarship or grant aid, including, but not limited to, a Pell Grant or a Bright Futures Scholarship, has been applied. The first priority of funding shall be given to students who demonstrate need by qualifying and receiving federal Pell Grant funds up to the full cost of tuition and fees per term. An award may not exceed the institution’s estimated annual cost of attendance for the student to attend the institution.

(7) Each participating institution shall report to the Office of Student Financial Assistance by the date established by the office the eligible students to whom grant moneys are disbursed each academic term. Each institution shall certify to the Office of Student Financial Assistance the amount of funds disbursed to each student and shall remit to the office any undisbursed advances by June 1 of each year.

(8) No later than July 1, each participating institution shall annually report to the Executive Office of the Governor, the President of the Senate, the Speaker of the House of Representatives, and the Board of Governors the eligibility requirements for recipients, the aggregate demographics of recipients, the retention and graduation rates of recipients, and a delineation of funds awarded to recipients.

(9) This section shall be implemented only as specifically funded.

History.—s. 1, ch. 2006-73; s. 25, ch. 2009-60; s. 27, ch. 2011-63.



1009.72 - Jose Marti Scholarship Challenge Grant Program.

1009.72 Jose Marti Scholarship Challenge Grant Program.—

(1) There is hereby established a Jose Marti Scholarship Challenge Grant Program to be administered by the Department of Education pursuant to this section and rules of the State Board of Education. The program shall provide matching grants for private sources that raise money for scholarships to be awarded to Hispanic-American students.

(2) All moneys collected from private sources for the purposes of this section shall be deposited into the State Student Financial Assistance Trust Fund. Any balance in the trust fund at the end of any fiscal year which has been allocated to the program shall remain therein and shall be available for carrying out the purposes of the program. All funds deposited into the trust fund for the program shall be invested pursuant to s. 17.61. Interest income accruing to that portion of the funds which is allocated to the program in the trust fund and not matched shall increase the total funds available for the program.

(3) The Legislature may appropriate funds for the program from the General Revenue Fund. Such funds shall be divided into challenge grants to be administered by the Department of Education.

(4) The amounts appropriated for the program shall be allocated by the department on the basis of one $5,000 challenge grant for each $5,000 raised from private sources. Matching funds shall be generated through contributions made after July 1, 1986, and pledged for the purposes of this section. Pledged contributions shall not be eligible for matching prior to the actual collection of the total funds.

(5)(a) In order to be eligible to receive a scholarship pursuant to this section, an applicant shall:

1. Be a Hispanic-American, or a person of Spanish culture with origins in Mexico, South America, Central America, or the Caribbean, regardless of race.

2. Be a citizen of the United States and meet the general requirements for student eligibility as provided in s. 1009.40, except as otherwise provided in this section.

3. Be accepted at a state university, Florida College System institution, or any Florida college or university that is accredited by an association whose standards are comparable to the minimum standards required to operate a postsecondary education institution at that level in Florida.

4. Enroll as a full-time undergraduate or graduate student.

5. Earn a 3.0 unweighted grade point average on a 4.0 scale, or the equivalent for high school subjects creditable toward a diploma. If an applicant applies as a graduate student, he or she shall have earned a 3.0 cumulative grade point average for undergraduate college-level courses.

(b) In order to renew a scholarship awarded pursuant to this section, a student must:

1. Earn a grade point average of at least 3.0 on a 4.0 scale for the previous term, maintain at least a 3.0 average for college work, or have an average below 3.0 only for the previous term and be eligible for continued enrollment at the institution.

2. Maintain full-time enrollment.

(6) The annual scholarship to each recipient shall be $2,000. Priority in the distribution of scholarships shall be given to students with the lowest total family resources. Renewal scholarships shall take precedence over new awards in any year in which funds are not sufficient to meet the total need. No undergraduate student shall receive an award for more than the equivalent of 8 semesters or 12 quarters over a period of no more than 6 consecutive years, except as otherwise provided in s. 1009.40(3). No graduate student shall receive an award for more than the equivalent of 4 semesters or 6 quarters.

(7) The criteria and procedure for establishing standards of eligibility shall be determined by the department. The department is directed to establish a rating system upon which to base the approval of grants. Such system shall include a certification of acceptability by the postsecondary institution of the applicant’s choice.

(8) Payment of scholarships shall be transmitted to the president of the postsecondary institution that the recipient is attending or to the president’s designee. Should a recipient terminate his or her enrollment during the academic year, the president or his or her designee shall refund the unused portion of the scholarship to the department within 60 days. In the event that a recipient transfers from one eligible institution to another, his or her scholarship shall be transferable upon approval of the department.

(9) This section shall be implemented to the extent funded and authorized by law.

History.—s. 454, ch. 2002-387; s. 1960, ch. 2003-261; s. 20, ch. 2010-155; s. 141, ch. 2011-5; s. 33, ch. 2012-134.



1009.73 - Mary McLeod Bethune Scholarship Program.

1009.73 Mary McLeod Bethune Scholarship Program.—

(1) There is established the Mary McLeod Bethune Scholarship Program to be administered by the Department of Education pursuant to this section and rules of the State Board of Education. The program shall provide matching grants for private sources that raise money for scholarships to be awarded to students who attend Florida Agricultural and Mechanical University, Bethune-Cookman University, Edward Waters College, or Florida Memorial University.

(2) The Department of Education shall receive all moneys collected from private sources for the purposes of this section and shall deposit such moneys into the State Student Financial Assistance Trust Fund. Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year which has been allocated to the program shall remain in the trust fund and shall be available for carrying out the purposes of the program. All moneys deposited into the trust fund for the program shall be invested pursuant to s. 17.61. Interest income accruing to that portion of the funds which is allocated to the program in the trust fund and not matched shall increase the total funds available for the program.

(3) The Legislature may appropriate funds for the program from the General Revenue Fund. Such moneys shall be applied to scholarships to be administered by the Department of Education.

(4) The moneys for the program shall be allocated by the department among the institutions of higher education listed in subsection (1) on the basis of one $2,000 challenge grant for each $2,000 raised from private sources. Matching funds shall be generated through contributions made after July 1, 1990, and pledged for the purposes of this section. Pledged contributions shall not be eligible for matching prior to the actual collection of the total funds. The department shall allocate to each of those institutions a proportionate share of the contributions received on behalf of those institutions and a share of the appropriations and matching funds generated by such institution.

(5)(a) In order to be eligible to receive a scholarship pursuant to this section, an applicant must:

1. Meet the general eligibility requirements set forth in s. 1009.40.

2. Be accepted at Florida Agricultural and Mechanical University, Bethune-Cookman University, Edward Waters College, or Florida Memorial University.

3. Enroll as a full-time undergraduate student.

4. Earn a 3.0 grade point average on a 4.0 scale, or the equivalent, for high school subjects creditable toward a diploma.

(b) In order to renew a scholarship awarded pursuant to this section, a student must earn a minimum cumulative grade point average of 3.0 on a 4.0 scale and complete 12 credits each term for which the student received the scholarship.

(6) The amount of the scholarship to be granted to each recipient is $3,000 annually. Priority in the awarding of scholarships shall be given to students having financial need as determined by the institution. If funds are insufficient to provide the full amount of the scholarship authorized in this section to each eligible applicant, the institution may prorate available funds and make a partial award to each eligible applicant. A student may not receive an award for more than the equivalent of 8 semesters or 12 quarters over a period of 6 consecutive years, except that a student who is participating in developmental education or who requires additional time to complete the college-level communication and computation skills testing program may continue to receive a scholarship while enrolled for the purpose of receiving developmental education or while completing the testing program.

(7) The criteria and procedure for establishing standards of eligibility shall be determined by the department. The department shall establish a rating system upon which the institutions shall award the scholarships. The system must require a certification of eligibility issued by the postsecondary institution selected by the applicant.

(8) Scholarship moneys shall be transmitted to the president or the president’s designee of the postsecondary institution that the recipient is attending. The president or his or her designee shall submit a report annually to the Department of Education on the scholarships. If a recipient terminates his or her enrollment during the academic year, the president or his or her designee shall refund the unused portion of the scholarship to the department within 60 days. If a recipient transfers from one of the institutions listed in subsection (1) to another of those institutions, the recipient’s scholarship is transferable upon approval of the department.

(9) This section shall be implemented in any academic year to the extent funded and authorized by law.

(10) The State Board of Education may adopt any rules necessary to implement the provisions of this section.

(11) Funding for the program shall be as provided in the General Appropriations Act.

History.—s. 455, ch. 2002-387; s. 1961, ch. 2003-261; s. 103, ch. 2009-21; s. 21, ch. 2010-155; s. 28, ch. 2011-63; s. 34, ch. 2012-134; s. 34, ch. 2013-51.



1009.74 - The Theodore R. and Vivian M. Johnson Scholarship Program.

1009.74 The Theodore R. and Vivian M. Johnson Scholarship Program.—

(1) There is established the Theodore R. and Vivian M. Johnson Scholarship Program to be administered by the Department of Education. The program shall provide scholarships to students attending a state university. The program shall be funded by contributions from the Theodore R. and Vivian M. Johnson Scholarship Foundation and from state matching funds to be allocated from the University Major Gifts Program.

(2) The amount to be allocated to the program shall be on the basis of a 50-percent match of funds from the University Major Gifts Program for each contribution received from the Theodore R. and Vivian M. Johnson Scholarship Foundation. The funds allocated to the program, including the corpus and interest income, shall be expended for scholarships to benefit disabled students attending a state university.

(3) Students eligible for receipt of scholarship funds shall provide documentation of a disability and shall have a demonstrated financial need for the funds.

(4) Funding for the program shall be as provided in the General Appropriations Act.

History.—s. 456, ch. 2002-387; s. 122, ch. 2003-1; s. 6, ch. 2007-18; s. 29, ch. 2011-63.



1009.77 - Florida Work Experience Program.

1009.77 Florida Work Experience Program.—

(1) There is established the Florida Work Experience Program to be administered by the Department of Education. The purpose of the program is to introduce eligible students to work experience that will complement and reinforce their educational program and career goals and provide a self-help student aid program that reduces student loan indebtedness. Additionally, the program’s opportunities for employment at a student’s school will serve as a retention tool because students employed on campus are more likely to complete their postsecondary education. The program shall be available to:

(a) Any student attending a state university or Florida College System institution authorized by Florida law;

(b) Any student attending a nonprofit Florida postsecondary education institution that is eligible to participate in either of the student assistance grant programs established in ss. 1009.51 and 1009.52;

(c) Any postsecondary student attending a career center operated by a district school board under s. 1001.44; or

(d) Any student attending an educator preparation institute established under s. 1004.85. Such student may participate in this program despite having previously earned a baccalaureate degree.

(2)(a) A participating institution may use up to 100 percent of its program allocation for student employment within the institution.

(b) A participating institution may use up to 10 percent of its program allocation for program administration.

(3) Each participating institution is authorized to enter into contractual agreements with private or public employers for the purpose of establishing a Florida work experience program.

(4) The participating postsecondary educational institution shall be responsible for reimbursing employers for student wages from its program allocation. Public elementary or secondary school employers or postsecondary institution employers shall be reimbursed for 100 percent of the student’s wages by the participating institution. All other employers may be reimbursed for up to 70 percent of the student’s wages. When a college or university employs a student on campus through this program, other student financial aid funds may not be used to fund the institution’s portion of the student’s wages.

(5) The employer is responsible for furnishing the full cost of any mandatory benefits. Such benefits may not be considered part of the wage requirement total for matching purposes.

(6) Each participating postsecondary educational institution is responsible for furnishing the full cost of all preemployment requirements, including, but not limited to, background screenings and tuberculosis testing, that are necessary for a student to be employed by a public elementary or secondary school employer. Expenditures under this subsection shall be paid from the funds received by the participating postsecondary educational institution.

(7) The employer is responsible for paying no less than the federal minimum wage established under the Fair Labor Standards Act or the state minimum wage established under s. 24, Art. X of the State Constitution and s. 448.110, whichever is greater. Employers are encouraged to pay students a competitive wage to increase student participation in this program.

(8) A student is eligible to participate in the Florida Work Experience Program if the student:

(a) Is enrolled:

1. At an eligible college or university as no less than a half-time undergraduate student in good standing;

2. In an eligible postsecondary career certificate program as no less than a half-time student in good standing. Eligible programs must be approved by the Department of Education and must consist of no less than 450 clock hours of instruction. Such programs must be offered by a career center operated by a district school board under s. 1001.44 or by a Florida College System institution; or

3. At an educator preparation institute established under s. 1004.85 as no less than a half-time student in good standing.

However, a student may be employed during the break between two consecutive terms or employed, although not enrolled, during a term if the student was enrolled at least half time during the preceding term and preregisters as no less than a half-time student for the subsequent academic term. A student who attends an institution that does not provide preregistration shall provide documentation of intent to enroll as no less than a half-time student for the subsequent academic term.

(b) Meets the general requirements for student eligibility as provided in s. 1009.40, except as otherwise provided in this section.

(c) Submits a Free Application for Federal Student Aid which is complete and error free prior to disbursement and demonstrates financial need, with the first priority of funding given to students who demonstrate need by qualifying and receiving federal Pell Grant funds up to the full cost of tuition and fees per term.

(d) Maintains the equivalent of a cumulative grade point average of a 2.0 on a 4.0 scale.

(9) The State Board of Education shall adopt rules for the program as are necessary for its administration, for the determination of eligibility and selection of institutions to receive funds for students, to ensure the proper expenditure of funds, and to provide an equitable distribution of funds between students at public and independent colleges and universities and career centers operated by district school boards under s. 1001.44.

(10) A participating institution that receives funds from the program shall certify to the department the amount of funds disbursed to each student within 30 days after the end of each term.

(11) Funding for the program shall be as provided in the General Appropriations Act.

History.—s. 459, ch. 2002-387; s. 1963, ch. 2003-261; s. 62, ch. 2004-41; s. 3, ch. 2007-113; s. 142, ch. 2011-5; s. 30, ch. 2011-63.



1009.78 - Student Loan Program.

1009.78 Student Loan Program.—There is hereby created a Student Loan Program, referred to in ss. 1009.78-1009.88 as the program.

History.—s. 460, ch. 2002-387.



1009.79 - Issuance of revenue bonds pursuant to s. 15, Art. VII, State Constitution.

1009.79 Issuance of revenue bonds pursuant to s. 15, Art. VII, State Constitution.—

(1) The issuance of revenue bonds to finance the establishment of the program, to be payable primarily from payments of interest, principal, and handling charges to the program from the recipients of the loans, and with the other revenues authorized hereby being pledged as additional security, is hereby authorized, subject and pursuant to the provisions of s. 15, Art. VII of the State Constitution; the State Bond Act, ss. 215.57-215.83; and ss. 1009.78-1009.88.

(2) The amount of such revenue bonds to be issued shall be determined by the Division of Bond Finance of the State Board of Administration. However, the total principal amount outstanding shall not exceed $80 million, other than refunding bonds issued pursuant to s. 215.79.

History.—s. 461, ch. 2002-387.



1009.80 - Approval of loans; administration of program.

1009.80 Approval of loans; administration of program.—

(1) The loans to be made with the proceeds of the program shall be determined and approved by the Department of Education, pursuant to rules promulgated by the State Board of Education. The program shall be administered by the Department of Education as provided by law, and the proceeds thereof shall be maintained and secured in the same manner as other public trust funds.

(2) The Department of Education may contract for the purchase of federally insured student loans to be made by other eligible lenders under the guaranteed student loan program; however, any such loans must comply with all applicable requirements of s. 15, Art. VII of the State Constitution, ss. 1009.78-1009.88, the rules of the State Board of Education relating to the guaranteed student loan program, and the proceedings authorizing the student loan revenue bonds, and the loans so purchased shall have been made during the period specified in the contract.

(3) The Department of Education may sell loan notes acquired pursuant to ss. 1009.78-1009.88 to the federally created Student Loan Marketing Association or another federally authorized holder of such notes. The department may also repurchase loan notes from authorized holders of such notes. The department shall comply with applicable federal law and regulations and the provisions of any agreement with the Student Loan Marketing Association or the other authorized holders.

History.—s. 462, ch. 2002-387.



1009.81 - Loan agreements.

1009.81 Loan agreements.—The Department of Education may enter into loan agreements between the department and the recipients of loans from the program for such periods and under such other terms and conditions as may be prescribed by the applicable rules and regulations and mutually agreed upon by the parties thereto in order to carry out the purposes of s. 15, Art. VII of the State Constitution and ss. 1009.78-1009.88.

History.—s. 463, ch. 2002-387.



1009.82 - Terms of loans.

1009.82 Terms of loans.—The term of all authorized loans shall be fixed by rules adopted by the state board and the loan agreements to be entered into with the student borrowers.

History.—s. 464, ch. 2002-387.



1009.83 - Rate of interest and other charges.

1009.83 Rate of interest and other charges.—The Department of Education shall from time to time fix the interest and other charges to be paid for any student loan, at rates sufficient to pay the interest on revenue bonds issued pursuant to ss. 1009.78-1009.88, plus any costs incident to issuance, sale, security, and retirement thereof, including administrative expenses.

History.—s. 465, ch. 2002-387.



1009.84 - Procurement of insurance as security for loans.

1009.84 Procurement of insurance as security for loans.—The Department of Education may contract with any insurance company or companies licensed to do business in the state for insurance payable in the event of the death or total disability of any student borrower in an amount sufficient to retire the principal and interest owed under a loan made as provided in ss. 1009.78-1009.88. The cost of any insurance purchased under this section shall be paid by the student borrower as a part of the handling charges for the loan or as a separate item to be paid in connection with the loan.

History.—s. 466, ch. 2002-387.



1009.85 - Participation in guaranteed student loan program.

1009.85 Participation in guaranteed student loan program.—The intent of this act is to authorize student loans when this state, through the Department of Education, has become an eligible lender under the provisions of the applicable federal laws providing for the guarantee of loans to students and the partial payment of interest on such loans by the United States Government.

History.—s. 467, ch. 2002-387; s. 28, ch. 2013-35.



1009.86 - Student Loan Operating Trust Fund.

1009.86 Student Loan Operating Trust Fund.—

(1) The Student Loan Operating Trust Fund is hereby created, to be administered by the Department of Education. Funds shall be credited to the trust fund pursuant to the Higher Education Act of 1965, as amended, from loan processing and issuance fees, administrative cost allowances, account maintenance fees, default aversion fees, amounts remaining from collection of defaulted loans, amounts borrowed from the Student Loan Guaranty Reserve Fund, and other amounts specified in federal regulation. The purpose of the trust fund is to segregate funds used for administration of the guaranteed student loan program from the reserve funds used to guarantee student loans contained in the Student Loan Guaranty Reserve Fund. The fund is exempt from the service charges imposed by s. 215.20.

(2) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund at the end of the year and shall be available for carrying out the purposes of the trust fund.

History.—s. 468, ch. 2002-387; s. 2, ch. 2003-200.



1009.87 - Provisions of ss. 1009.78-1009.88 cumulative.

1009.87 Provisions of ss. 1009.78-1009.88 cumulative.—The provisions of ss. 1009.78-1009.88 shall be in addition to the other provisions of this chapter and shall not be construed to be in derogation thereof, except as otherwise expressly provided hereby.

History.—s. 469, ch. 2002-387.



1009.88 - Validation of bonds.

1009.88 Validation of bonds.—Revenue bonds issued pursuant to ss. 1009.78-1009.88 shall be validated in the manner provided by chapter 75. In actions to validate such revenue bonds, the complaint shall be filed in the circuit court of the county where the seat of state government is situated, the notice required by s. 75.06 to be published shall be published only in the county where the complaint is filed, and the complaint and order of the circuit court shall be served only on the attorney of the circuit in which the action is pending.

History.—s. 470, ch. 2002-387.



1009.89 - The William L. Boyd, IV, Florida resident access grants.

1009.89 The William L. Boyd, IV, Florida resident access grants.—

(1) The Legislature finds and declares that independent nonprofit colleges and universities eligible to participate in the William L. Boyd, IV, Florida Resident Access Grant Program are an integral part of the higher education system in this state and that a significant number of state residents choose this form of higher education. The Legislature further finds that a strong and viable system of independent nonprofit colleges and universities reduces the tax burden on the citizens of the state. Because the William L. Boyd, IV, Florida Resident Access Grant Program is not related to a student’s financial need or other criteria upon which financial aid programs are based, it is the intent of the Legislature that the William L. Boyd, IV, Florida Resident Access Grant Program not be considered a financial aid program but rather a tuition assistance program for its citizens.

(2) The William L. Boyd, IV, Florida Resident Access Grant Program shall be administered by the Department of Education. The State Board of Education shall adopt rules for the administration of the program.

(3) The department shall issue through the program a William L. Boyd, IV, Florida resident access grant to any full-time degree-seeking undergraduate student registered at an independent nonprofit college or university which is located in and chartered by the state; which is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools; which grants baccalaureate degrees; which is not a state university or Florida College System institution; and which has a secular purpose, so long as the receipt of state aid by students at the institution would not have the primary effect of advancing or impeding religion or result in an excessive entanglement between the state and any religious sect. Any independent college or university that was eligible to receive tuition vouchers on January 1, 1989, and which continues to meet the criteria under which its eligibility was established, shall remain eligible to receive William L. Boyd, IV, Florida resident access grant payments.

(4) A person is eligible to receive such William L. Boyd, IV, Florida resident access grant if:

(a) He or she meets the general requirements, including residency, for student eligibility as provided in s. 1009.40, except as otherwise provided in this section; and

(b)1. He or she is enrolled as a full-time undergraduate student at an eligible college or university;

2. He or she is not enrolled in a program of study leading to a degree in theology or divinity; and

3. He or she is making satisfactory academic progress as defined by the college or university in which he or she is enrolled.

(5)(a) Funding for the William L. Boyd, IV, Florida Resident Access Grant Program for eligible institutions shall be as provided in the General Appropriations Act. The William L. Boyd, IV, Florida resident access grant may be paid on a prorated basis in advance of the registration period. The department shall make such payments to the college or university in which the student is enrolled for credit to the student’s account for payment of tuition and fees. Institutions shall certify to the department the amount of funds disbursed to each student and shall remit to the department any undisbursed advances or refunds within 60 days of the end of regular registration. A student is not eligible to receive the award for more than 9 semesters or 14 quarters, except as otherwise provided in s. 1009.40(3).

(b) If the combined amount of the William L. Boyd, IV, Florida resident access grant issued pursuant to this act and all other scholarships and grants for tuition or fees exceeds the amount charged to the student for tuition and fees, the department shall reduce the William L. Boyd, IV, Florida resident access grant issued pursuant to this act by an amount equal to such excess.

(6) If the number of eligible students exceeds the total authorized in the General Appropriations Act, an institution may use its own resources to assure that each eligible student receives the full benefit of the grant amount authorized.

History.—s. 471, ch. 2002-387; s. 8, ch. 2005-56; s. 143, ch. 2011-5; s. 31, ch. 2011-63; s. 35, ch. 2013-51.



1009.891 - The Access to Better Learning and Education Grant Program.

1009.891 The Access to Better Learning and Education Grant Program.—

(1) The Legislature finds and declares that independent for-profit colleges and universities eligible to participate in the Access to Better Learning and Education Grant Program are an integral part of the higher education system in this state and that a significant number of state residents choose this form of higher education. The Legislature further finds that strong, viable independent for-profit colleges and universities reduce the tax burden on the residents of the state. Because the Access to Better Learning and Education Grant Program is not related to a student’s financial need or other criteria upon which financial aid programs are based, it is the intent of the Legislature that the Access to Better Learning and Education Grant Program not be considered a financial aid program but rather a tuition assistance program for state residents.

(2) The Access to Better Learning and Education Grant Program shall be administered by the Department of Education. The State Board of Education shall adopt rules for administering the program.

(3) The department shall issue an access grant to any full-time student seeking a baccalaureate degree who is registered at a for-profit college or university that is located in and chartered by the state and that is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools or who is registered at a nonprofit college or university that is chartered out of the state, that has been located in the state for 10 years or more, and that is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools, the Middle States Association of Colleges and Schools, the North Central Association of Colleges and Schools, or the New England Association of Colleges and Schools; that grants baccalaureate degrees; that is not a state university or Florida College System institution; and that has a secular purpose, if the receipt of state aid by students at the institution would not have the primary effect of advancing or impeding religion or result in an excessive entanglement between the state and any religious sect. Institutions eligible for the Access to Better Learning and Education Grant Program in the initial year of funding shall include only those for-profit colleges or universities identified in this subsection. Nonprofit colleges or universities identified in this subsection shall be eligible for financial support in the second year of funding.

(4) A person is eligible to receive an access grant if:

(a) He or she meets the general requirements, including residency, for student eligibility as provided in s. 1009.40, except as otherwise provided in this section; and

(b)1. He or she is enrolled as a full-time undergraduate student at an eligible college or university in a program of study leading to a baccalaureate degree;

2. He or she is not enrolled in a program of study leading to a degree in theology or divinity; and

3. He or she is making satisfactory academic progress as defined by the college or university in which he or she is enrolled.

(5)(a) The amount of the access grant issued to a full-time student shall be an amount specified in the General Appropriations Act. The access grant may be paid on a prorated basis in advance of the registration period. The department shall make payments to the college or university in which the student is enrolled for credit to the student’s account for payment of tuition and fees. Institutions shall certify to the department the amount of funds disbursed to each student and shall remit to the department any undisbursed advances or refunds within 60 days after the end of regular registration. A student may not receive the award for more than 9 semesters or 14 quarters, except as otherwise provided in s. 1009.40(3).

(b) If the combined amount of the access grant issued pursuant to this section and all other scholarships and grants for tuition or fees exceeds the amount charged to the student for tuition and fees, the department shall reduce the grant issued under this section by an amount equal to the excess.

(6) If the number of eligible students exceeds the total authorized in the General Appropriations Act, an institution may use its own resources to assure that each eligible student receives the full benefit of the grant amount authorized.

(7) Funding for the program shall be as provided in the General Appropriations Act.

History.—s. 1, ch. 2003-65; s. 144, ch. 2011-5; s. 32, ch. 2011-63; s. 36, ch. 2013-51.



1009.892 - Cost of attendance; adult norm-referenced testing.

1009.892 Cost of attendance; adult norm-referenced testing.—

(1) A public or private postsecondary institution shall include in its cost of attendance adult norm-referenced testing that it requires for eligible students to qualify for accommodations for disabilities.

(2) To be eligible, a student must be a legal resident of this state, as defined in s. 1009.21; must be enrolled in at least 6 semester hours, or the equivalent, per term in a degree, certificate, or diploma program; and must have documented learning disabilities under the Individuals with Disabilities Education Improvement Act of 2004 or the Americans with Disabilities Act of 1990.

History.—s. 3, ch. 2006-73.



1009.893 - Benacquisto Scholarship Program.

1009.893 Benacquisto Scholarship Program.—

(1) As used in this section, the term:

(a) “Department” means the Department of Education.

(b) “Scholarship program” means the Benacquisto Scholarship Program.

(2) The Benacquisto Scholarship Program is created to reward any Florida high school graduate who receives recognition as a National Merit Scholar or National Achievement Scholar and who initially enrolls in the 2014-2015 academic year or, later, in a baccalaureate degree program at an eligible Florida public or independent postsecondary educational institution.

(3) The department shall administer the scholarship program according to rules and procedures established by the State Board of Education. The department shall advertise the availability of the scholarship program and notify students, teachers, parents, certified school counselors, and principals or other relevant school administrators of the criteria.

(4) In order to be eligible for an award under the scholarship program, a student must:

(a) Be a state resident as determined in s. 1009.40 and rules of the State Board of Education;

(b) Earn a standard Florida high school diploma or its equivalent pursuant to s. 1002.3105, s. 1003.4281, s. 1003.4282, or s. 1003.435 unless:

1. The student completes a home education program according to s. 1002.41; or

2. The student earns a high school diploma from a non-Florida school while living with a parent who is on military or public service assignment out of this state;

(c) Be accepted by and enroll in a Florida public or independent postsecondary educational institution that is regionally accredited; and

(d) Be enrolled full-time in a baccalaureate degree program at an eligible regionally accredited Florida public or independent postsecondary educational institution during the fall academic term following high school graduation.

(5)(a) An eligible student who is a National Merit Scholar or National Achievement Scholar and who attends a Florida public postsecondary educational institution shall receive a scholarship award equal to the institutional cost of attendance minus the sum of the student’s Florida Bright Futures Scholarship and National Merit Scholarship or National Achievement Scholarship.

(b) An eligible student who is a National Merit Scholar or National Achievement Scholar and who attends a Florida independent postsecondary educational institution shall receive a scholarship award equal to the highest cost of attendance at a Florida public university, as reported by the Board of Governors of the State University System, minus the sum of the student’s Florida Bright Futures Scholarship and National Merit Scholarship or National Achievement Scholarship.

(6)(a) To be eligible for a renewal award, a student must earn all credits for which he or she was enrolled and maintain a 3.0 or higher grade point average.

(b) A student may receive the scholarship award for a maximum of 100 percent of the number of credit hours required to complete a baccalaureate degree program, or until completion of a baccalaureate degree program, whichever comes first.

(7) The department shall annually issue awards from the scholarship program. Before the registration period each semester, the department shall transmit payment for each award to the president or director of the postsecondary educational institution, or his or her representative, except that the department may withhold payment if the receiving institution fails to report or to make refunds to the department as required in this section.

(a) Each institution shall certify to the department the eligibility status of each student to receive a disbursement within 30 days before the end of its regular registration period, inclusive of a drop and add period. An institution is not required to reevaluate the student eligibility after the end of the drop and add period.

(b) An institution that receives funds from the scholarship program must certify to the department the amount of funds disbursed to each student and remit to the department any undisbursed advances within 60 days after the end of regular registration.

(c) If funds appropriated are not adequate to provide the maximum allowable award to each eligible student, awards must be prorated using the same percentage reduction.

(8) Funds from any award within the scholarship program may not be used to pay for remedial coursework or developmental education.

(9) A student may use an award for a summer term if funds are available and appropriated by the Legislature.

(10) The department shall allocate funds to the appropriate institutions and collect and maintain data regarding the scholarship program within the student financial assistance database as specified in s. 1009.94.

(11) Section 1009.40(4) does not apply to awards issued under this section.

(12) A student who receives an award under the scholarship program shall be known as a Benacquisto Scholar.

(13) All eligible Florida public or independent postsecondary educational institutions are encouraged to become, and all eligible state universities shall become, college sponsors of the National Merit Scholarship Program.

(14) The State Board of Education shall adopt rules necessary to administer this section.

History.—s. 26, ch. 2014-56; s. 26, ch. 2016-237.






Subpart C - Role of the Department of Education

1009.90 - Duties of the Department of Education.

1009.90 Duties of the Department of Education.—The duties of the department shall include:

(1) Administration of this part and rules adopted by the State Board of Education.

(2) Administration of federal funding, insurance, or reinsurance in full compliance with applicable federal laws and regulations.

(3) Development of written administrative procedures and controls for the administration of each financial aid program conducted by the office, maintenance of program records and documents, timely collection and remittance of insurance premiums, and timely assignment of defaulted loans to collection agencies.

(4) Annual compilation of sources of financial aid available to students in this state.

(5) Biennial analysis of the amount of available financial aid moneys and the effect of such moneys on student access to postsecondary institutions.

(6) Biennial internal evaluation of the administrative efficiency and effectiveness of the office.

(7) Annual assessment of the accuracy of eligibility information from a random sample of award recipients.

(8) Annual review of procedures for the distribution of state financial aid funds.

(9) Development and submission of a report, annually, to the State Board of Education, the Board of Governors, the President of the Senate, and the Speaker of the House of Representatives, which shall include, but not be limited to, recommendations for the distribution of state financial aid funds.

(10) Development and evaluation of a comprehensive, long-range program of all sources of student financial aid.

(11) Dissemination of information on available financial aid programs to district school superintendents and other persons who request such information.

(12) Calculation of the amount of need-based student financial aid required to offset fee increases recommended by the State Board of Education and the Board of Governors and inclusion of such amount within the legislative budget request for student assistance grant programs.

History.—s. 473, ch. 2002-387; s. 139, ch. 2007-217.



1009.91 - Assistance programs and activities of the department.

1009.91 Assistance programs and activities of the department.—

(1) The department may contract for the administration of the student financial assistance programs as specifically provided in ss. 295.01, 1009.29, and 1009.78.

(2) The department may contract to provide the planning and development activities required pursuant to the provisions of this part.

(3) The department shall administer the guarantee of student loans made by participating commercial financial institutions in such a manner as to fully comply with applicable provisions of the Higher Education Act of 1965, as amended, relating to loan reinsurance.

(4) The department shall maintain records on the student loan default rate of each Florida postsecondary institution and report that information annually to both the institution and the State Board of Education. Information relating to state universities shall also be reported annually to the Board of Governors.

History.—s. 474, ch. 2002-387; s. 140, ch. 2007-217; s. 84, ch. 2014-39.



1009.92 - Funding for programs administered by the department.

1009.92 Funding for programs administered by the department.—

(1) In the preparation of its annual budget, the department shall request that the Legislature continue to provide funding for applicable programs from the General Revenue Fund.

(2) The department is authorized to expend moneys from available trust funds in applicable student financial assistance programs.

(3) There is created a Student Loan Guaranty Reserve Fund, which shall be administered by the department in carrying out the provisions of this act.

(4) The principal sources of operating funds shall be from the earnings from the temporary investment of the Student Loan Guaranty Reserve Fund and from compensation for services performed under contract for the administration of student financial assistance programs pursuant to s. 1009.91.

(5) The department is authorized to accept grant funds under the Leveraging Educational Assistance Program and Supplemental Leveraging Educational Assistance Program of the Federal Government, as provided by the Higher Education Act of 1965, as amended.

(6) The department is authorized to accept federal advances for the establishment of the Student Loan Guaranty Reserve Fund pursuant to the Higher Education Act of 1965, as amended, under agreement with the United States Commissioner of Education and to maintain such advances until recalled by the United States Commissioner of Education.

(7) The department is authorized to assess a student loan insurance premium on each loan guaranteed by the department. The amount of insurance premium will be determined by the department in the amount sufficient to maintain the pledged level of reserve funds, but in no event may the amount of the insurance premium exceed the maximum provided by federal law.

(8) The department shall invest, or contract for the temporary investment of, any unencumbered cash, and the interest earned therefrom, except as otherwise provided for by law or covenant, shall accrue to the Student Loan Guaranty Reserve Fund or for the administration of financial aid programs.

History.—s. 475, ch. 2002-387.



1009.93 - Student financial aid planning and development.

1009.93 Student financial aid planning and development.—

(1) The department shall administer a student financial aid planning and development program. It is the intent of the Legislature that a specific sum of funds be allocated each year for the purpose of sponsoring the design, development, and implementation of a comprehensive program of student financial aid and of initiating activities of inservice training for student financial aid administrators and activities to encourage maximum lender participation in guaranteed loans.

(2) The objective of a state program is the maintenance of a state student financial aid program to supplement a basic national program which will provide equal access to postsecondary education to citizens of this state who have the ability and motivation to benefit from a postsecondary education. In the development of a state program to achieve this objective, it shall be the policy that:

(a) State student financial aid be provided primarily on the basis of financial need;

(b) Students receiving need-based financial aid be expected to contribute toward their cost of education through self-help resources such as savings, work, and loans;

(c) Student financial aid be available to state residents for attendance at accredited public or private institutions of higher education in this state;

(d) Student financial aid be provided for all levels of postsecondary education; and

(e) State student financial aid be administered by a central state agency.

Planning and development must be in accordance with the foregoing objective and policies.

(3) The planning and development procedures shall provide for:

(a) The review of public policy;

(b) The development of performance objectives;

(c) The development of alternate approaches;

(d) The evaluation of performance; and

(e) The participation and involvement in the planning process of representatives of the groups affected by a state program of student financial aid.

(4) The State Board of Education shall adopt rules providing for the verification of the independent status of state financial aid recipients.

(5) The department shall encourage industry and education linkages through the development of temporary employment opportunities for students attending postsecondary institutions in this state.

History.—s. 476, ch. 2002-387.



1009.94 - Student financial assistance database.

1009.94 Student financial assistance database.—

(1) The Department of Education shall design and maintain a student financial assistance database that can be used to support all aspects of the administration and delivery of state-funded student financial aid. In addition, the database must have the capability of providing policymakers with comprehensive information regarding the various financial assistance programs available to students attending Florida postsecondary education institutions.

(2) For purposes of this section, financial assistance includes:

(a) For all students, any scholarship, grant, loan, fee waiver, tuition assistance payment, or other form of compensation provided from state or federal funds.

(b) For students attending public institutions, any scholarship, grant, loan, fee waiver, tuition assistance payment, or other form of compensation supported by institutional funds.

(c) Any financial assistance provided under s. 1009.50, s. 1009.505, s. 1009.51, s. 1009.52, s. 1009.53, s. 1009.55, s. 1009.60, s. 1009.62, s. 1009.70, s. 1009.701, s. 1009.72, s. 1009.73, s. 1009.74, s. 1009.77, s. 1009.89, or s. 1009.891.

(3) The database must include records on any student receiving any form of financial assistance as described in subsection (2). Each institution participating in any state financial assistance program shall annually report such information to the Department of Education, by the date and in a format prescribed by the department and consistent with the provisions of s. 1002.225, the eligible students to whom financial assistance is disbursed each academic term, the eligibility requirements for recipients, and the aggregate demographics of recipients.

History.—s. 477, ch. 2002-387; s. 27, ch. 2009-60; s. 7, ch. 2009-239; s. 35, ch. 2010-70; s. 16, ch. 2011-37; s. 59, ch. 2013-35; s. 85, ch. 2014-39.



1009.95 - Delinquent accounts.

1009.95 Delinquent accounts.—

(1) The Department of Education is directed to exert every lawful and reasonable effort to collect all delinquent unpaid and uncanceled scholarship loan notes, student loan notes, and defaulted guaranteed loan notes.

(2) The department may establish a recovery account into which unpaid and uncanceled scholarship loan note, student loan note, and defaulted guaranteed loan note accounts may be transferred.

(3) The department may settle any delinquent unpaid and uncanceled scholarship loan notes, student loan notes, and defaulted guaranteed loan notes and employ the service of a collection agent when deemed advisable in collecting delinquent or defaulted accounts. However, no collection agent may be paid a commission in excess of 35 percent of the amount collected. Any expense incurred by the department in enforcing the collection of a loan note may be borne by the signer of the note and may be added to the amount of the principal of such note.

(4) The department may charge off unpaid and uncanceled scholarship loan notes and student loan notes which are at least 3 years delinquent and which prove uncollectible after good faith collection efforts. However, a delinquent account with a past due balance of $25 or less may be charged off as uncollectible when it becomes 6 months past due and the cost of further collection effort or assignment to a collection agent would not be warranted.

(5) No individual borrower who has been determined to be in default in making legally required scholarship loan, student loan, or guaranteed loan repayments shall be furnished with his or her academic transcripts or other student records until such time as the loan is paid in full or the default status has been removed.

(6) The department may charge an individual borrower who has been determined to be in default in making legally required loan repayments the maximum interest rate authorized by law.

(7) The State Board of Education shall adopt such rules as are necessary to regulate the collection, settlement, and charging off of delinquent unpaid and uncanceled scholarship loan notes, student loan notes, and defaulted guaranteed loan notes.

History.—s. 478, ch. 2002-387.



1009.96 - Annual review of financial assistance programs.

1009.96 Annual review of financial assistance programs.—All new and existing financial assistance programs authorized under this chapter which are not funded for 3 consecutive years after enactment shall stand repealed. Financial assistance programs provided under this part on July 1, 1992, which lose funding for 3 consecutive years shall stand repealed. The Department of Education shall annually review the legislative appropriation for financial assistance programs to identify such programs.

History.—s. 479, ch. 2002-387.









Part IV - PREPAID COLLEGE BOARD PROGRAMS (ss. 1009.97-1009.988)

1009.97 - General provisions.

1009.97 General provisions.—

(1) LEGISLATIVE FINDING; EDUCATIONAL OPPORTUNITY.—The Legislature recognizes that educational opportunity at the postsecondary level is a critical state interest and is best ensured through the provision of postsecondary institutions that are geographically and financially accessible, that affordability and accessibility of higher education are essential to the welfare and well-being of the residents of the state and are a critical state interest, and that promoting and enhancing financial access to postsecondary institutions serve a legitimate public purpose.

(2) LEGISLATIVE INTENT.—It is the intent of the Legislature that a prepaid program be established through which many of the costs associated with postsecondary attendance may be paid in advance and fixed at a guaranteed level for the duration of undergraduate enrollment and that this program fosters timely financial planning for postsecondary attendance and to encourage employer participation in such planning through program contributions on behalf of employees and the dependents of employees. It is further the intent of the Legislature that a savings program be established as a supplement and alternative to the prepaid program to allow persons to make contributions to a trust account to meet some or all of the qualified higher education expenses of a designated beneficiary, consistent with federal law authorizing such programs, but without a guarantee by the state that such contributions, together with the investment return on such contributions, if any, will be adequate to pay for qualified higher education expenses, to enable participants to save for qualified higher education expenses, and to provide a choice to persons who determine that the overall educational needs of their families are best suited to a savings program or who wish to save to meet postsecondary educational needs beyond the traditional 4-year curriculum. Finally, the Legislature intends that the prepaid program and the savings program be conducted in a manner to maximize program efficiency and effectiveness.

(3) DEFINITIONS.—As used in ss. 1009.97-1009.984, the term:

(a) “Advance payment contract” means a contract entered into by the board and a purchaser pursuant to s. 1009.98.

(b) “Board” means the Florida Prepaid College Board.

(c) “Trust fund” means the Florida Prepaid College Trust Fund.

(d) “Prepaid program” means the Stanley G. Tate Florida Prepaid College Program established pursuant to s. 1009.98.

(e) “Purchaser” means a person who makes or is obligated to make advance registration or dormitory residence payments in accordance with an advance payment contract.

(f) “Qualified beneficiary” means:

1. A resident of this state at the time a purchaser enters into an advance payment contract on behalf of the resident;

2. A nonresident who is the child of a noncustodial parent who is a resident of this state at the time that such parent enters into an advance payment contract on behalf of the child; or

3. For purposes of advance payment contracts entered into pursuant to s. 1009.983, a graduate of an accredited high school in this state who is a resident of this state at the time he or she is designated to receive the benefits of the advance payment contract.

(g) “Registration fee” means tuition fee, financial aid fee, building fee, and Capital Improvement Trust Fund fee.

(h) “State postsecondary institution” means any Florida College System institution or state university.

(i) “Benefactor” means any person making a deposit, payment, contribution, gift, or other expenditure into the savings program.

(j) “Designated beneficiary” means:

1. Any individual designated in the participation agreement;

2. Any individual defined in s. 152(a)(1)-(8) of the Internal Revenue Code; or

3. Any individual receiving a scholarship from interests in the program purchased by a state or local government or an organization described in s. 501(c)(3) of the Internal Revenue Code.

(k) “Eligible educational institution” means an institution of higher education that qualifies under s. 529 of the Internal Revenue Code as an eligible educational institution.

(l) “Internal Revenue Code” means the Internal Revenue Code of 1986, as defined in s. 220.03(1), and regulations adopted pursuant thereto.

(m) “Participation agreement” means an agreement between the board and a benefactor for participation in the savings program for a designated beneficiary.

(n) “Savings program” means the Florida College Savings Program established pursuant to s. 1009.981.

(o) “Qualified higher education expenses” means higher education expenses permitted under s. 529 of the Internal Revenue Code and required for the enrollment or attendance of a designated beneficiary at an eligible educational institution, including undergraduate and graduate schools, and any other higher education expenses that are permitted under s. 529 of the Internal Revenue Code.

(p) “Prepaid fund” means the fund within the trust fund into which moneys belonging to the prepaid program are deposited and held.

(q) “Savings fund” means the fund within the trust fund into which moneys belonging to the savings program are deposited and held.

History.—s. 481, ch. 2002-387; s. 1, ch. 2006-303; s. 145, ch. 2011-5; s. 4, ch. 2015-35.



1009.971 - Florida Prepaid College Board.

1009.971 Florida Prepaid College Board.—

(1) FLORIDA PREPAID COLLEGE BOARD; CREATION.—The Florida Prepaid College Board is hereby created as a body corporate with all the powers of a body corporate for the purposes delineated in this section. The board shall administer the prepaid program and the savings program, and shall perform essential governmental functions as provided in ss. 1009.97-1009.988. For the purposes of s. 6, Art. IV of the State Constitution, the board shall be assigned to and administratively housed within the State Board of Administration, but it shall independently exercise the powers and duties specified in ss. 1009.97-1009.988.

(2) FLORIDA PREPAID COLLEGE BOARD; MEMBERSHIP.—The board shall consist of seven members to be composed of the Attorney General, the Chief Financial Officer, the Chancellor of the State University System, the Chancellor of the Division of Florida Colleges, and three members appointed by the Governor and subject to confirmation by the Senate. Each member appointed by the Governor shall possess knowledge, skill, and experience in the areas of accounting, actuary, risk management, or investment management. Each member of the board not appointed by the Governor may name a designee to serve on the board on behalf of the member; however, any designee so named shall meet the qualifications required of gubernatorial appointees to the board. Members appointed by the Governor shall serve terms of 3 years. Any person appointed to fill a vacancy on the board shall be appointed in a like manner and shall serve for only the unexpired term. Any member shall be eligible for reappointment and shall serve until a successor qualifies. Members of the board shall serve without compensation but shall be reimbursed for per diem and travel in accordance with s. 112.061. Each member of the board shall file a full and public disclosure of his or her financial interests pursuant to s. 8, Art. II of the State Constitution and corresponding statute.

(3) FLORIDA PREPAID COLLEGE BOARD; ELECTIONS; MEETINGS.—The board shall annually elect a board member to serve as chair and a board member to serve as vice chair and shall designate a secretary-treasurer who need not be a member of the board. The secretary-treasurer shall keep a record of the proceedings of the board and shall be the custodian of all printed material filed with or by the board and of its official seal. Notwithstanding the existence of vacancies on the board, a majority of the members shall constitute a quorum. The board shall take no official action in the absence of a quorum. The board shall meet, at a minimum, on a quarterly basis at the call of the chair.

(4) FLORIDA PREPAID COLLEGE BOARD; POWERS AND DUTIES.—The board shall have the powers and duties necessary or proper to carry out the provisions of ss. 1009.97-1009.988, including, but not limited to, the power and duty to:

(a) Appoint an executive director to serve as the chief administrative and operational officer of the board and to perform other duties assigned to him or her by the board.

(b) Adopt an official seal and rules.

(c) Sue and be sued.

(d) Make and execute contracts and other necessary instruments.

(e) Establish agreements or other transactions with federal, state, and local agencies, including state universities and Florida College System institutions.

(f) Administer the trust fund in a manner that is sufficiently actuarially sound to defray the obligations of the prepaid program and the savings program, considering the separate purposes and objectives of each program. The board shall annually evaluate or cause to be evaluated the actuarial soundness of the prepaid fund. If the board perceives a need for additional assets in order to preserve actuarial soundness of the prepaid program, the board may adjust the terms of subsequent advance payment contracts to ensure such soundness.

(g) Invest funds not required for immediate disbursement.

(h) Appear in its own behalf before boards, commissions, or other governmental agencies.

(i) Hold, buy, and sell any instruments, obligations, securities, and property determined appropriate by the board.

(j) Require a reasonable length of state residence for qualified beneficiaries.

(k) Segregate contributions and payments to the trust fund into the appropriate fund.

(l) Procure and contract for goods and services, employ personnel, and engage the services of private consultants, actuaries, managers, legal counsel, and auditors in a manner determined to be necessary and appropriate by the board.

(m) Solicit and accept gifts, grants, loans, and other aids from any source or participate in any other way in any government program to carry out the purposes of ss. 1009.97-1009.988.

(n) Require and collect administrative fees and charges in connection with any transaction and impose reasonable penalties, including default, for delinquent payments or for entering into an advance payment contract or a participation agreement on a fraudulent basis.

(o) Procure insurance against any loss in connection with the property, assets, and activities of the trust fund or the board.

(p) Impose reasonable time limits on use of the benefits provided by the prepaid program or savings program. However, any such limitations shall be specified within the advance payment contract or the participation agreement, respectively.

(q) Delineate the terms and conditions under which payments may be withdrawn from the trust fund and impose reasonable fees and charges for such withdrawal. Such terms and conditions shall be specified within the advance payment contract or the participation agreement.

(r) Provide for the receipt of contributions in lump sums or installment payments.

(s) Require that purchasers of advance payment contracts or benefactors of participation agreements verify, under oath, any requests for contract conversions, substitutions, transfers, cancellations, refund requests, or contract changes of any nature. Verification shall be accomplished as authorized and provided for in s. 92.525(1)(a).

(t) Delegate responsibility for administration of one or both of the comprehensive investment plans required in s. 1009.973 to persons the board determines to be qualified. Such persons shall be compensated by the board.

(u) Endorse insurance coverage written exclusively for the purpose of protecting advance payment contracts, and participation agreements, and the purchasers, benefactors, and beneficiaries thereof, including group life policies and group disability policies, which are exempt from the provisions of part V of chapter 627.

(v) Form strategic alliances with public and private entities to provide benefits to the prepaid program, savings program, and participants of either or both programs.

(w) Solicit proposals and contract, pursuant to s. 287.057, for the marketing of the prepaid program or the savings program, or both together. Any materials produced for the purpose of marketing the prepaid program or the savings program shall be submitted to the board for review. No such materials shall be made available to the public before the materials are approved by the board. Any educational institution may distribute marketing materials produced for the prepaid program or the savings program; however, all such materials shall be approved by the board prior to distribution. Neither the state nor the board shall be liable for misrepresentation of the prepaid program or the savings program by a marketing agent.

(x) Establish other policies, procedures, and criteria to implement and administer the provisions of ss. 1009.97-1009.988.

(y) Adopt procedures to govern contract dispute proceedings between the board and its vendors.

(z) Amend board contracts to provide Florida ABLE, Inc., or the Florida ABLE program with contractual services.

(aa) Adopt rules relating to the purchase and use of a prepaid college plan authorized under s. 1009.98 or a college savings plan authorized under s. 1009.981 for the Gardiner Scholarship Program pursuant to s. 1002.385, which may include, but need not be limited to:

1. The use of such funds for postsecondary education programs for students with disabilities;

2. Effective procedures that allow program funds to be used in conjunction with other funds used by a parent in the purchase of a prepaid college plan or a college savings plan;

3. The tracking and accounting of program funds separately from other funds contributed to a prepaid college plan or a college savings plan;

4. The reversion of program funds, including, but not limited to, earnings from contributions to the Florida College Savings Plan;

5. The use of program funds only after private payments have been used for prepaid college plan or college savings plan expenditures;

6. Contracting with each eligible nonprofit scholarship-funding organization to establish mechanisms to implement s. 1002.385, including, but not limited to, identifying the source of funds being deposited in the plans; and

7. The development of a written agreement that defines the owner and beneficiary of an account and outlines responsibilities for the use of the advance payment contract funds or savings program funds.

(5) FLORIDA PREPAID COLLEGE BOARD; CONTRACTUAL SERVICES.—The board shall solicit proposals and contract, pursuant to s. 287.057, for:

(a) The services of records administrators.

(b) Investment consultants to review the performance of the board’s investment managers and advise the board on investment management and performance and investment policy, including the contents of the comprehensive investment plans.

(c) Trustee services firms to provide trustee and related services to the board. The trustee services firm shall agree to meet the obligations of the board to qualified beneficiaries if moneys in the fund fail to offset the obligations of the board as a result of imprudent selection or supervision of investment programs by such firm.

(d) Investment managers to provide investment portfolios for the prepaid program or the savings program. Investment managers shall be limited to authorized insurers as defined in s. 624.09, banks as defined in s. 658.12, associations as defined in s. 665.012, authorized Securities and Exchange Commission investment advisers, and investment companies as defined in the Investment Company Act of 1940. All investment managers shall have their principal place of business and corporate charter located and registered in the United States. In addition, each investment manager shall agree to meet the obligations of the board to qualified beneficiaries if moneys in the fund fail to offset the obligations of the board as a result of imprudent investing by such provider. Each authorized insurer shall evidence superior performance overall on an acceptable level of surety in meeting its obligations to its policyholders and other contractual obligations. Only qualified public depositories approved by the Chief Financial Officer shall be eligible for board consideration. Each investment company shall provide investment plans as specified within the request for proposals.

The goals of the board in procuring such services shall be to provide all purchasers and benefactors with the most secure, well-diversified, and beneficially administered prepaid program or savings program possible, to allow all qualified firms interested in providing such services equal consideration, and to provide such services to the state at no cost and to the purchasers and benefactors at the lowest cost possible. Evaluations of proposals submitted pursuant to this subsection shall include, but not be limited to, fees and other costs that are charged to purchasers or benefactors that affect account values, or that impact the operational costs of the prepaid program or the savings program; past experience and past performance in providing the required services; financial history and current financial strength and capital adequacy to provide the required services; and capabilities and experience of the proposed personnel that will provide the required services.

(6) QUALIFIED TUITION PROGRAM STATUS.—Notwithstanding any other provision of ss. 1009.97-1009.984, the board may adopt rules necessary for the prepaid program and the savings program each to retain its status as a “qualified tuition program” in order to maintain its tax-exempt status or other similar status of the program, purchasers, and qualified beneficiaries under the Internal Revenue Code. The board shall inform participants in the prepaid program and the savings program of changes to the tax or securities status of advance purchase contracts and participation agreements.

History.—s. 482, ch. 2002-387; s. 1964, ch. 2003-261; s. 141, ch. 2007-217; s. 146, ch. 2011-5; s. 124, ch. 2013-15; s. 4, ch. 2015-56; s. 7, ch. 2016-2.



1009.972 - Florida Prepaid College Trust Fund.

1009.972 Florida Prepaid College Trust Fund.—

(1) There is created within the State Board of Administration the Florida Prepaid College Trust Fund. The trust fund shall be segregated into two separate funds, the prepaid fund and the savings fund.

(2) The prepaid fund shall consist of state appropriations, moneys acquired from other governmental or private sources for the prepaid program, and moneys remitted in accordance with advance payment contracts. Dividends, interest, and gains accruing to the prepaid fund shall increase the total funds available for the prepaid program. If dividends, interest, and gains for the prepaid fund exceed the amount necessary for program administration and disbursements, the board may designate an additional percentage of the prepaid fund to serve as a contingency fund.

(3) The savings fund shall consist of appropriations, moneys acquired from other governmental or private sources for the savings program, and moneys remitted in accordance with participation agreements. The amounts on deposit in the savings fund shall remain therein and shall be available solely for carrying out the purposes of the savings program.

(4) Any balance contained within the trust fund, and within each fund in the trust fund, at the end of a fiscal year shall remain therein and shall be available for carrying out the purposes of each respective program and the direct-support organization established pursuant to s. 1009.983. Moneys contained within the trust fund shall be exempt from the investment requirements of s. 17.57. All funds deposited in the prepaid fund may be invested pursuant to s. 215.47. Any funds of a direct-support organization created pursuant to s. 1009.983 shall be exempt from the provisions of this section.

(5) Notwithstanding chapter 717, funds associated with terminated advance payment contracts pursuant to s. 1009.98(4)(k) and canceled contracts for which no refunds have been claimed shall be retained by the board. The board shall establish procedures for notifying purchasers who subsequently cancel their advance payment contracts of any unclaimed refund and shall establish a time period after which no refund may be claimed by a purchaser who canceled a contract. The board may transfer funds retained from such terminated advance payment contracts and canceled contracts to the Florida Prepaid Tuition Scholarship Program to provide matching funds for prepaid tuition scholarships for economically disadvantaged youth who remain drug free and crime free. In addition, such funds may be used for any other scholarship programs approved by the board under s. 1009.983(8)(b), provided that any matching funds are obtained solely from the private sector.

(6) The assets of the prepaid fund and the savings fund shall be maintained, invested, and expended solely for the purposes of the prepaid program and the savings program, respectively, and shall not be loaned, transferred, or otherwise used by the state for any purpose other than the purposes of ss. 1009.97-1009.984. This subsection shall not be construed to prohibit the board from investing in, by purchase or otherwise, bonds, notes, or other obligations of the state or an agency or instrumentality of the state. Unless otherwise specified by the board, assets of the prepaid fund and the savings fund shall be expended in the following order of priority:

(a) To make payments to state postsecondary institutions on behalf of qualified beneficiaries or designated beneficiaries.

(b) To make refunds upon termination of advance payment contracts or participation agreements.

(c) To pay the costs of administration and operations for the prepaid program and the savings program.

History.—s. 483, ch. 2002-387; s. 1965, ch. 2003-261; s. 2, ch. 2006-303.



1009.973 - Comprehensive investment plans.

1009.973 Comprehensive investment plans.—The Florida Prepaid College Board shall establish separate comprehensive investment plans for the prepaid program and for the savings program, each subject to the approval of the State Board of Administration. Each comprehensive investment plan shall specify the investment policies to be utilized by the board in its administration of each respective program. The board may place assets of each program in investment products pursuant to the comprehensive investment plan for each respective program and in such proportions as may be designated or approved under the plan for each respective program. Such products shall be underwritten and offered in compliance with the applicable federal and state laws, regulations, and rules by persons authorized by applicable federal and state authorities. A purchaser may not direct the investment of his or her contribution to the prepaid program. A benefactor or designated beneficiary may not direct the investment of any contributions to the savings program other than the specific fund options provided by the board, if any. Board members and employees of the board are not prohibited from purchasing advance payment contracts or entering into participation agreements by virtue of their fiduciary responsibilities as members of the board or official duties as employees of the board.

History.—s. 484, ch. 2002-387.



1009.974 - Exemption from claims of creditors.

1009.974 Exemption from claims of creditors.—Moneys paid into or out of the trust fund by or on behalf of a purchaser or qualified beneficiary of an advance payment contract or benefactor or designated beneficiary of a participation agreement are exempt, as provided by s. 222.22, from all claims of creditors of the purchaser or the qualified beneficiary of an advance payment contract or the benefactor or designated beneficiary of a participation agreement, respectively, provided that the advance payment contract or participation agreement has not been terminated. Neither moneys paid into the prepaid program or savings program nor benefits accrued through the prepaid program or savings program may be pledged for the purpose of securing a loan.

History.—s. 485, ch. 2002-387.



1009.975 - Payroll deduction authority.

1009.975 Payroll deduction authority.—The state or any state agency, county, municipality, or other political subdivision may, by contract or collective bargaining agreement, agree with any employee to remit payments toward advance payment contracts or participation agreements through payroll deductions made by the appropriate officer or officers of the state, state agency, county, municipality, or political subdivision. Such payments shall be held and administered in accordance with ss. 1009.97-1009.984.

History.—s. 486, ch. 2002-387.



1009.976 - Annual report.

1009.976 Annual report.—On or before March 31 of each year, the Florida Prepaid College Board shall prepare or cause to be prepared separate reports setting forth in appropriate detail an accounting of the prepaid program and the savings program which include a description of the financial condition of each respective program at the close of the fiscal year. The board shall submit copies of the reports to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the minority leaders of the House and Senate and shall make the report for the prepaid program available to each purchaser and the report for the savings program available to each benefactor and designated beneficiary. The accounts of the fund for the prepaid program and the savings program shall be subject to annual audits by the Auditor General.

History.—s. 487, ch. 2002-387.



1009.98 - Stanley G. Tate Florida Prepaid College Program.

1009.98 Stanley G. Tate Florida Prepaid College Program.—

(1) STANLEY G. TATE FLORIDA PREPAID COLLEGE PROGRAM; CREATION.—There is created the Stanley G. Tate Florida Prepaid College Program to provide a medium through which the cost of registration and dormitory residence may be paid in advance of enrollment in a state postsecondary institution at a rate lower than the projected corresponding cost at the time of actual enrollment. Such payments shall be combined and invested in a manner that yields, at a minimum, sufficient interest to generate the difference between the prepaid amount and the cost of registration and dormitory residence at the time of actual enrollment. Students who enroll in a state postsecondary institution pursuant to this section shall be charged no fees in excess of the terms delineated in the advance payment contract.

(2) PREPAID COLLEGE PLANS.—At a minimum, the board shall make advance payment contracts available for two independent plans to be known as the Florida College System institution plan and the university plan. The board may also make advance payment contracts available for a dormitory residence plan. The board may restrict the number of participants in the Florida College System institution plan, university plan, and dormitory residence plan, respectively. However, any person denied participation solely on the basis of such restriction shall be granted priority for participation during the succeeding year.

(a)1. Through the Florida College System institution plan, the advance payment contract may provide prepaid registration fees for a specified number of undergraduate semester credit hours not to exceed the average number of hours required for the conference of an associate degree. Qualified beneficiaries shall bear the cost of any laboratory fees associated with enrollment in specific courses. Each qualified beneficiary shall be classified as a resident for tuition purposes, pursuant to s. 1009.21, regardless of his or her actual legal residence.

2. Effective July 1, 1998, the board may provide advance payment contracts for additional fees delineated in s. 1009.23, not to exceed the average number of hours required for the conference of an associate degree, in conjunction with advance payment contracts for registration fees. Florida College System institution plan contracts purchased prior to July 1, 1998, shall be limited to the payment of registration fees as defined in s. 1009.97.

3. Effective July 1, 2009, the board may offer an advance payment contract for the Florida College System institution plan covering prepaid registration fees and the fees authorized in s. 1009.23. Such a contract may be offered in specific increments for use toward an associate degree. The total number of hours purchased for a qualified beneficiary may not exceed the average number of hours required for the conference of an associate degree.

(b)1. Through the university plan, the advance payment contract may provide prepaid registration fees for a specified number of undergraduate semester credit hours not to exceed the average number of hours required for the conference of a baccalaureate degree. Qualified beneficiaries shall bear the cost of any laboratory fees associated with enrollment in specific courses. Each qualified beneficiary shall be classified as a resident for tuition purposes pursuant to s. 1009.21, regardless of his or her actual legal residence.

2. Effective July 1, 1998, the board may provide advance payment contracts for additional fees delineated in s. 1009.24(9)-(12), for a specified number of undergraduate semester credit hours not to exceed the average number of hours required for the conference of a baccalaureate degree, in conjunction with advance payment contracts for registration fees. Such contracts shall provide prepaid coverage for the sum of such fees, to a maximum of 45 percent of the cost of registration fees. University plan contracts purchased prior to July 1, 1998, shall be limited to the payment of registration fees as defined in s. 1009.97.

3. Effective July 1, 2007, the board may provide advance payment contracts for the tuition differential authorized in s. 1009.24(16) for a specified number of undergraduate semester credit hours, which may not exceed the average number of hours required for the conference of a baccalaureate degree, in conjunction with advance payment contracts for registration fees.

4. Effective July 1, 2009, the board may offer an advance payment contract for the university plan covering prepaid registration fees, the fees authorized in s. 1009.24(9)-(12), and the tuition differential authorized in s. 1009.24(16). Such a contract may be offered in specific increments for use toward a baccalaureate degree. The total number of hours purchased for a qualified beneficiary may not exceed the average number of hours required for the conference of a baccalaureate degree.

(c) The cost of participation in contracts authorized under paragraph (a) or paragraph (b) shall be based primarily on the current and projected fees included in the plan within the Florida College System or the State University System, respectively, the number of credit hours or semesters included in the plan, and the number of years expected to elapse between the purchase of the plan on behalf of a qualified beneficiary and the exercise of the benefits provided in the plan by such beneficiary.

(d) Through the dormitory residence plan, the advance payment contract may provide prepaid housing fees for a maximum of 10 semesters of full-time undergraduate enrollment in a state university. Dormitory residence plans shall be purchased in increments of 2 semesters. The cost of participation in the dormitory residence plan shall be based primarily on the average current and projected housing fees within the State University System and the number of years expected to elapse between the purchase of the plan on behalf of a qualified beneficiary and the exercise of the benefits provided in the plan by such beneficiary. Qualified beneficiaries shall have the highest priority in the assignment of housing within university residence halls. Qualified beneficiaries shall bear the cost of any additional elective charges such as laundry service or long-distance telephone service. Each state university may specify the residence halls or other university-held residences eligible for inclusion in the plan. In addition, any state university may request immediate termination of a dormitory residence contract based on a violation or multiple violations of rules of the residence hall or other university-held residences. In the event that sufficient housing is not available for all qualified beneficiaries, the board shall refund the purchaser or qualified beneficiary an amount equal to the fees charged for dormitory residence during that semester. If a qualified beneficiary fails to be admitted to a state university or chooses to attend a Florida College System institution that operates one or more dormitories or residency opportunities, or has one or more dormitories or residency opportunities operated by the Florida College System institution direct-support organization, the qualified beneficiary may transfer or cause to have transferred to the Florida College System institution, or Florida College System institution direct-support organization, the fees associated with dormitory residence. Dormitory fees transferred to the Florida College System institution or Florida College System institution direct-support organization may not exceed the maximum fees charged for state university dormitory residence for the purposes of this section, or the fees charged for Florida College System institution or Florida College System institution direct-support organization dormitories or residency opportunities, whichever is less.

(3) TRANSFER OF BENEFITS TO PRIVATE AND OUT-OF-STATE COLLEGES AND UNIVERSITIES AND TO CAREER CENTERS.—A qualified beneficiary may apply the benefits of an advance payment contract toward any eligible educational institution as defined in s. 529 of the Internal Revenue Code. The board shall transfer or cause to be transferred to the institution designated by the qualified beneficiary an amount not to exceed the redemption value of the advance payment contract at a state postsecondary institution. If the cost of registration or housing fees at such institution is less than the corresponding fees at a state postsecondary institution, the amount transferred may not exceed the actual cost of registration and housing fees. A transfer authorized under this subsection may not exceed the number of semester credit hours or semesters of dormitory residence contracted on behalf of a qualified beneficiary. Any advertisement disseminated by a for-profit educational institution which references the Stanley G. Tate Florida Prepaid College Program shall clearly state the following: “While the benefits of the Florida Prepaid College contract may be used at this institution, the Florida Prepaid College Board does not endorse any particular educational institution.”

(4) ADVANCE PAYMENT CONTRACTS.—The board shall develop advance payment contracts for registration and may develop advance payment contracts for dormitory residence as provided in this section. Advance payment contracts shall be exempt from chapter 517 and the Florida Insurance Code. Such contracts shall include, but not be limited to, the following:

(a) The amount of the payment or payments and the number of payments required from a purchaser on behalf of a qualified beneficiary.

(b) The terms and conditions under which purchasers shall remit payments, including, but not limited to, the date or dates upon which each payment shall be due.

(c) Provisions for late payment charges and for default.

(d) Provisions for penalty fees for withdrawals from the fund.

(e) Except for an advance payment contract entered into pursuant to subsection (9) or s. 1009.983, the name and date of birth of the qualified beneficiary on whose behalf the contract is drawn and the terms and conditions under which another person may be substituted as the qualified beneficiary.

(f) The name of any person who may terminate the contract. The terms of the contract shall specify whether the contract may be terminated by the purchaser, the qualified beneficiary, a specific designated person, or any combination of these persons.

(g) The terms and conditions under which a contract may be terminated, modified, or converted, the name of the person entitled to any refund due as a result of termination of the contract pursuant to such terms and conditions, and the amount of refund, if any, due to the person so named.

(h) The number of semester credit hours or semesters of dormitory residence contracted by the purchaser.

(i) The state postsecondary system toward which the contracted credit hours or semesters of dormitory residence will be applied.

(j) The assumption of a contractual obligation by the board to the qualified beneficiary to provide for a specified number of semester credit hours of undergraduate instruction at a state postsecondary institution, not to exceed the average number of credit hours required for the conference of the degree that corresponds to the plan purchased on behalf of the qualified beneficiary or to provide for a specified number of semesters of dormitory residence, not to exceed the number of semesters of full-time enrollment required for the conference of a baccalaureate degree.

(k) The period of time after which advance payment contracts that have not been terminated or the benefits used shall be considered terminated. Time expended by a qualified beneficiary as an active duty member of any of the armed services of the United States shall be added to the period of time specified by the board. A purchaser or qualified beneficiary whose advance payment contract is terminated pursuant to this paragraph is not entitled to a refund. Notwithstanding chapter 717, the board shall retain any moneys paid by the purchaser for an advance payment contract that has been terminated in accordance with this paragraph. Such moneys may be transferred to the Florida Prepaid Tuition Scholarship Program to provide matching funds for prepaid tuition scholarships for economically disadvantaged youths who remain drug free and crime free. In addition, such funds may be used for any other scholarship programs approved by the board under s. 1009.983(8)(b), provided that any matching funds are obtained solely from the private sector.

(l) Other terms and conditions deemed by the board to be necessary or proper.

(5) REFUNDS.—

(a) A refund may not exceed the amount paid into the fund by the purchaser except as provided in paragraphs (b), (c), and (f).

(b) If the beneficiary is awarded a scholarship, the terms of which cover the benefits included in the advance payment contracts, moneys paid for the purchase of the advance payment contracts shall be refunded to the purchaser in semester installments coinciding with the tuition by the beneficiary in an amount which, in total, does not exceed the redemption value of the advance payment contract at a state postsecondary institution.

(c) In the event of the death or total disability of the beneficiary, moneys paid for the purchase of advance payment contracts shall be refunded to the purchaser in an amount not to exceed the redemption value of the advance payment contract at a state postsecondary institution.

(d) If an advance payment contract is converted from one registration plan to a plan of lesser value, the amount refunded may not exceed the difference between the amount paid for the original contract and the amount that would have been paid for the contract to which the plan is converted had the converted plan been purchased under the same payment plan at the time the original advance payment contract was executed.

(e) A refund may not be authorized through an advance payment contract for any school year partially attended but not completed. For purposes of this section, a school year partially attended but not completed shall mean any one semester whereby the student is still enrolled at the conclusion of the official drop-add period but withdraws before the end of such semester. If a beneficiary does not complete a Florida College System institution plan or university plan for reasons other than specified in paragraph (c), the purchaser shall receive a refund of the amount paid into the fund for the remaining unattended years of the advance payment contract pursuant to rules promulgated by the board.

(f) A purchaser of an advance payment contract entered into pursuant to subsection (9) or s. 1009.983 may receive a refund equal to the redemption value of the unused portion of the advance payment contract at a state postsecondary institution if the refund is used exclusively to fund additional scholarships purchased pursuant to subsection (9) or s. 1009.983.

(6) CONFIDENTIALITY OF ACCOUNT INFORMATION.—Information that identifies the purchasers or beneficiaries of any plan promulgated under this section and their advance payment account activities is exempt from the provisions of s. 119.07(1). However, the board may authorize the program’s records administrator to release such information to a Florida College System institution, college, or university in which a beneficiary may enroll or is enrolled. Florida College System institutions, colleges, and universities shall maintain such information as exempt from the provisions of s. 119.07(1).

(7) OBLIGATIONS OF BOARD.—The state shall agree to meet the obligations of the board to qualified beneficiaries if moneys in the fund fail to offset the obligations of the board. The Legislature shall appropriate to the Florida Prepaid College Trust Fund the amount necessary to meet the obligations of the board to qualified beneficiaries.

(8) PROGRAM TERMINATION.—In the event that the state determines the prepaid program to be financially infeasible, the state may discontinue the provision of the program. Any qualified beneficiary who has been accepted by and is enrolled or is within 5 years of enrollment in an eligible independent college or university or state postsecondary institution shall be entitled to exercise the complete benefits for which he or she has contracted. All other contract holders shall receive a refund of the amount paid in and an additional amount in the nature of interest at a rate that corresponds, at a minimum, to the prevailing interest rates for savings accounts provided by banks and savings and loan associations.

(9) SCHOLARSHIPS.—A nonprofit organization described in s. 501(c)(3) of the United States Internal Revenue Code and exempt from taxation under s. 501(a) of the United States Internal Revenue Code may purchase advance payment contracts for a scholarship program that has been approved by the board and is operated by the purchasing organization.

(10) PAYMENTS ON BEHALF OF QUALIFIED BENEFICIARIES.—

(a) As used in this subsection, the term:

1. “Actuarial reserve” means the amount by which the expected value of the assets exceeds the expected value of the liabilities of the trust fund.

2. “Dormitory fees” means the fees included under advance payment contracts pursuant to paragraph (2)(d).

3. “Fiscal year” means the fiscal year of the state pursuant to s. 215.01.

4. “Local fees” means the fees covered by an advance payment contract provided pursuant to subparagraph (2)(b)2.

5. “Tuition differential” means the fee covered by advance payment contracts sold pursuant to subparagraph (2)(b)3. The base rate for the tuition differential fee for the 2012-2013 fiscal year is established at $37.03 per credit hour. The base rate for the tuition differential in subsequent years is the amount assessed for the tuition differential for the preceding year adjusted pursuant to subparagraph (b)2.

(b) Effective with the 2009-2010 academic year and thereafter, and notwithstanding s. 1009.24, the amount paid by the board to any state university on behalf of a qualified beneficiary of an advance payment contract whose contract was purchased before July 1, 2024, shall be:

1. As to registration fees, if the actuarial reserve is less than 5 percent of the expected liabilities of the trust fund, the board shall pay the state universities 5.5 percent above the amount assessed for registration fees in the preceding fiscal year. If the actuarial reserve is between 5 percent and 6 percent of the expected liabilities of the trust fund, the board shall pay the state universities 6 percent above the amount assessed for registration fees in the preceding fiscal year. If the actuarial reserve is between 6 percent and 7.5 percent of the expected liabilities of the trust fund, the board shall pay the state universities 6.5 percent above the amount assessed for registration fees in the preceding fiscal year. If the actuarial reserve is equal to or greater than 7.5 percent of the expected liabilities of the trust fund, the board shall pay the state universities 7 percent above the amount assessed for registration fees in the preceding fiscal year, whichever is greater.

2. As to the tuition differential, if the actuarial reserve is less than 5 percent of the expected liabilities of the trust fund, the board shall pay the state universities 5.5 percent above the base rate for the tuition differential fee in the preceding fiscal year. If the actuarial reserve is between 5 percent and 6 percent of the expected liabilities of the trust fund, the board shall pay the state universities 6 percent above the base rate for the tuition differential fee in the preceding fiscal year. If the actuarial reserve is between 6 percent and 7.5 percent of the expected liabilities of the trust fund, the board shall pay the state universities 6.5 percent above the base rate for the tuition differential fee in the preceding fiscal year. If the actuarial reserve is equal to or greater than 7.5 percent of the expected liabilities of the trust fund, the board shall pay the state universities 7 percent above the base rate for the tuition differential fee in the preceding fiscal year.

3. As to local fees, the board shall pay the state universities 5 percent above the amount assessed for local fees in the preceding fiscal year.

4. As to dormitory fees, the board shall pay the state universities 6 percent above the amount assessed for dormitory fees in the preceding fiscal year.

5. Qualified beneficiaries of advance payment contracts purchased before July 1, 2007, are exempt from paying any tuition differential fee.

(c) Notwithstanding the amount assessed for registration fees, the tuition differential, or local fees, the amount paid by the board to any state university on behalf of a qualified beneficiary of an advance payment contract purchased before July 1, 2024, may not exceed 100 percent of the amount charged by the state university for the aggregate sum of those fees.

(d) Notwithstanding the amount assessed for dormitory fees, the amount paid by the board to any state university on behalf of a qualified beneficiary of an advance payment contract purchased before July 1, 2024, may not exceed 100 percent of the amount charged by the state university for dormitory fees.

(e) The board shall pay state universities the actual amount assessed in accordance with law for registration fees, the tuition differential, local fees, and dormitory fees for advance payment contracts purchased on or after July 1, 2024.

(f) The board shall annually evaluate or cause to be evaluated the actuarial soundness of the trust fund.

(11) IMPLEMENTATION PROCEDURES.—

(a) A prepaid college plan may be purchased, accounted for, used, and terminated as provided in s. 1002.385.

(b) A qualified beneficiary may apply the benefits of an advance payment contract toward the program fees of a program designed for students with disabilities conducted by a state postsecondary institution. A transfer authorized under this subsection may not exceed the redemption value of the advance payment contract at a state postsecondary institution or the number of semester credit hours contracted on behalf of a qualified beneficiary. A qualified beneficiary may not be changed while a prepaid college plan contains funds contributed under s. 1002.385.

History.—s. 488, ch. 2002-387; s. 126, ch. 2004-357; s. 3, ch. 2006-303; s. 3, ch. 2007-225; s. 190, ch. 2008-4; s. 28, ch. 2009-60; s. 1, ch. 2009-136; s. 1, ch. 2009-175; s. 147, ch. 2011-5; s. 1, ch. 2014-62; s. 8, ch. 2016-2.



1009.981 - Florida College Savings Program.

1009.981 Florida College Savings Program.—

(1)(a) The Florida Prepaid College Board is authorized to create, establish, and administer the Florida College Savings Program to promote and enhance the affordability of higher education in the state and to enable persons to contribute funds that are combined and invested to pay the subsequent higher education expenses of a designated beneficiary. The board may not implement the savings program until it has obtained:

1. A written opinion from counsel specializing in federal tax matters indicating that the savings program constitutes a qualified tuition program under s. 529 of the Internal Revenue Code;

2. A written opinion from a qualified member of the United States Patent Bar indicating that the implementation of the savings program or the operation of the savings program will not knowingly infringe upon any patent or copyright specifically related to the financing of higher education expenses;

3. A written opinion of qualified counsel specializing in federal securities law that the savings program and the offering of participation in the savings program does not violate federal securities law; and

4. A written opinion from the board’s litigation counsel indicating that the implementation or operation of the savings program will not adversely impact any pending litigation against the board.

(b) The benefactor retains ownership of all amounts on deposit in his or her account with the savings program up to the date of distribution on behalf of a designated beneficiary. Earnings derived from investment of the contributions shall be considered to be held in trust in the same manner as contributions, except as applied for purposes of the designated beneficiary and for purposes of maintaining and administering the program as provided in this section.

(c) All amounts attributable to penalties shall be used for purposes of the savings program or as required by the Internal Revenue Code, and other amounts received other than contributions shall be properties of the savings program. Proceeds from penalties shall remain with the program and may be used for any costs or purposes of the savings program or used as required by the Internal Revenue Code.

(d) Deposits and contributions to the program, the property of the board, and the earnings on the college savings accounts are exempt from taxation.

(e) The assets of the savings program shall be continuously invested and reinvested in a manner consistent with the purposes of the program, expended on expenses incurred by the operation and management of the savings program, or refunded to the benefactor or designated beneficiary under the conditions provided in the participation agreement. The board is not required to invest directly in obligations of the state or any political subdivision of the state or in any investment or other fund administered by the state.

(2) PARTICIPATION AGREEMENTS.—

(a) The board may establish plans to permit benefactors to prepay the qualified higher education expenses associated with enrollment in an eligible educational institution and may permit benefactors to select from among alternative investment plans designed to provide funds to pay qualified education expenses of a designated beneficiary. The board shall not accept contributions in excess of the amount allowed pursuant to s. 529 of the Internal Revenue Code and shall prescribe by rule the methodology and information sources that shall be used to determine the projected costs of qualified higher education expenses for designated beneficiaries of prescribed ages.

(b) The board shall develop a participation agreement which shall be the agreement between the board and each benefactor, which may include, but is not limited to:

1. The name, date of birth, and social security number of the designated beneficiary.

2. The amount of the contribution or contributions and number of contributions required from a benefactor on behalf of a designated beneficiary.

3. The terms and conditions under which benefactors shall remit contributions, including, but not limited to, the date or dates upon which each contribution is due. Deposits to the savings program by benefactors may only be in cash. Benefactors may contribute in a lump sum, periodically, in installments, or through electronic funds transfer or employer payroll deductions.

4. Provisions for late contribution charges and for default.

5. Provisions for penalty fees for withdrawals from the program.

6. The name of the person who may terminate participation in the program. The participation agreement must specify whether the account may be terminated by the benefactor, the designated beneficiary, a specific designated person, or any combination of these persons.

7. The terms and conditions under which an account may be terminated, modified, or converted, the name of the person entitled to any refund due as a result of termination of the account pursuant to such terms and conditions, and the amount of refund, if any, due to the person so named.

8. Penalties for distributions not used or made in accordance with s. 529 of the Internal Revenue Code.

9. Any charges or fees in connection with the administration of the savings fund.

10. The period of time after which each participation agreement shall be considered to be terminated. Time expended by a designated beneficiary as an active duty member of any of the armed services of the United States shall be added to the period specified pursuant to this subparagraph. Should a participation agreement be terminated, the balance of the account, after notice to the benefactor, shall be declared unclaimed and abandoned property. The board shall retain any moneys paid by the benefactor for a participation agreement that has been terminated in accordance with this subparagraph. Such moneys may be transferred to the Florida Prepaid Tuition Scholarship Program to provide matching funds for prepaid tuition scholarships for economically disadvantaged youths who remain drug free and crime free.

11. Other terms and conditions deemed by the board to be necessary or proper.

(c) The participation agreement shall clearly state that:

1. The contract is only a debt or obligation of the savings program and the savings fund, and is not otherwise a debt or obligation of the state.

2. Participation in the program does not guarantee that sufficient funds will be available to cover all qualified higher education expenses for any designated beneficiary and does not guarantee admission to or continued enrollment at an eligible educational institution of any designated beneficiary.

(d) The participation agreement may be freely amended throughout its term for purposes including, but not limited to, allowing to enable the benefactor to increase or decrease the level of participation, change designated beneficiaries, and carry out similar matters permitted by this section and the Internal Revenue Code.

(3) DISTRIBUTIONS FOR QUALIFIED HIGHER EDUCATION EXPENSES.—The board shall establish requirements and procedures for beneficiaries to realize the benefits of participation agreements. In establishing such requirements and procedures, the board shall make distributions in as efficient and expeditious manner as is prudent and possible, consistent with the Internal Revenue Code.

(4) REFUNDS.—

(a) A benefactor may request a refund of the principal amount of his or her contributions, plus actual investment earnings or minus actual investment losses on the contributions, less any applicable penalty, and less any amounts used to provide benefits to the designated beneficiary.

(b) Notwithstanding paragraph (a), a penalty may not be levied if a benefactor requests a refund from the program due to:

1. Death of the beneficiary.

2. Total disability of the beneficiary.

3. Scholarship, allowance, or payment received by the beneficiary to the extent that the amount of the refund does not exceed the amount of the scholarship, allowance, or payment in accordance with federal law.

(c) If a benefactor requests a refund of funds contributed to the program for any cause other than those listed in paragraph (b), there shall be imposed a penalty of 10 percent of the earnings of the account and any applicable taxes, or the amount required by the Internal Revenue Code. Earnings shall be calculated as the total value of the participation agreement, less the aggregate contributions, or in the manner prescribed in the Internal Revenue Code.

(5) MATERIAL MISREPRESENTATION; PENALTY.—If the benefactor or the designated beneficiary makes any material misrepresentation in the application for a participation agreement or in any communication with the board regarding the program, especially regarding the withdrawal or distribution of funds therefrom, the account may be involuntarily liquidated by the board. If the account is so liquidated, the benefactor is entitled to a refund, subject to a 10-percent penalty or the amount required by the Internal Revenue Code.

(6) CONFIDENTIALITY OF ACCOUNT INFORMATION.—Information that identifies the benefactors or the designated beneficiary of any account initiated under this section is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. However, the board may authorize the release of such information to a Florida College System institution, college, or university in which a designated beneficiary may enroll or is enrolled. Florida College System institutions, colleges, and universities shall maintain the confidentiality of such information.

(7) OBLIGATIONS OF BOARD.—Any contract or participation agreement entered into by or any obligation of the board on behalf of and for the benefit of the savings program does not constitute a debt or obligation of the state but is an obligation of the savings program. The state has no obligation to any designated beneficiary or any other person as a result of the savings program. The obligation of the savings program is limited solely to those amounts deposited in the savings fund. All amounts obligated to be paid from the savings fund are limited to amounts available for such obligation. The amounts on deposit in the savings program may only be disbursed in accordance with the provisions of this section.

(8) PROGRAM TERMINATION.—The savings program shall continue in existence until its existence is terminated by law. If the state determines that the savings program is financially infeasible, the state may discontinue the savings program. Upon termination of the savings program, all deposits shall be returned to benefactors, to the extent possible, and any unclaimed assets in the savings program may be transferred to the Florida Prepaid Tuition Scholarship Program to provide matching funds for prepaid tuition scholarships for economically disadvantaged youths who remain drug free and crime free.

(9) STATE PLEDGE.—The state pledges to benefactors and designated beneficiaries of the savings program that the state will not limit or alter the rights under this section which are vested in the program until such obligations are met and discharged. However, this subsection does not preclude such limitation if adequate provision is made by law for the protection of the benefactors and designated beneficiaries pursuant to the obligations of the board, and, if the state or the board determines that the savings program is not financially feasible, the state or the board may discontinue the program. If the program is discontinued, the board shall refund to benefactors their contributions to the program, plus any investment earnings or minus any investment losses. The board, on behalf of the state, may include this pledge and undertaking by the state in participation agreements.

(10) IMPLEMENTATION PROCEDURES.—

(a) A college savings plan may be purchased, accounted for, used, and terminated as provided in s. 1002.385.

(b) A designated beneficiary may apply the benefits of a participation agreement toward the program fees of a program designed for students with disabilities conducted by a state postsecondary institution. A designated beneficiary may not be changed while a college savings plan contains funds contributed under s. 1002.385.

History.—s. 489, ch. 2002-387; s. 1, ch. 2005-130; s. 148, ch. 2011-5; s. 9, ch. 2016-2.



1009.982 - Disclaimer.

1009.982 Disclaimer.—Nothing in ss. 1009.97-1009.984 shall be construed as a promise or guarantee that a qualified beneficiary or a designated beneficiary will be admitted to a state postsecondary institution or to a particular state postsecondary institution, will be allowed to continue enrollment at a state postsecondary institution after admission, or will be graduated from a state postsecondary institution.

History.—s. 490, ch. 2002-387.



1009.983 - Direct-support organization; authority.

1009.983 Direct-support organization; authority.—

(1) The Florida Prepaid College Board may establish a direct-support organization which is:

(a) A Florida corporation, not for profit, incorporated under the provisions of chapter 617 and approved by the Secretary of State.

(b) Organized and operated exclusively to receive, hold, invest, and administer property and to make expenditures to or for the benefit of the board.

(c) An organization which the board, after review, has certified to be operating in a manner consistent with the goals of the board and in the best interests of the state. Unless so certified, the organization may not use the name of the prepaid program or savings program.

(2) The direct-support organization shall operate under written contract with the board. The contract must provide for:

(a) Approval of the articles of incorporation and bylaws of the direct-support organization by the board.

(b) Submission of an annual budget for the approval of the board. The budget must comply with rules adopted by the board.

(c) Certification by the board that the direct-support organization is complying with the terms of the contract and in a manner consistent with the goals and purposes of the board and in the best interest of the state. Such certification must be made annually and reported in the official minutes of a meeting of the board.

(d) The reversion to the board, or to the state if the board ceases to exist, of moneys and property held in trust by the direct-support organization for the benefit of the board or prepaid program if the direct-support organization is no longer approved to operate for the board or if the board ceases to exist.

(e) The fiscal year of the direct-support organization, which must begin July 1 of each year and end June 30 of the following year.

(f) The disclosure of material provisions of the contract and of the distinction between the board and the direct-support organization to donors of gifts, contributions, or bequests, and such disclosure on all promotional and fundraising publications.

(3) The direct-support organization shall provide for an annual financial audit in accordance with s. 215.981. The board and Auditor General may require and receive from the organization or its independent auditor any detail or supplemental data relative to the operation of the organization.

(4) The identity of donors who desire to remain anonymous shall be confidential and exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution, and such anonymity shall be maintained in the auditor’s report. Information received by the organization that is otherwise confidential or exempt by law shall retain such status. Any sensitive, personal information regarding contract beneficiaries, including their identities, is exempt from the provisions of s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(5) The chair and the executive director of the board shall be directors of the direct-support organization and shall jointly name, at a minimum, three other individuals to serve as directors of the organization.

(6) The board may authorize the direct-support organization established in this section to use board property, except money, and use facilities and personal services subject to the provisions of this section. If the direct-support organization does not provide equal employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin, it may not use the property, facilities, or personal services of the board. For the purposes of this section, the term “personal services” includes full-time personnel and part-time personnel as well as payroll processing as prescribed by rule of the board. The board shall adopt rules prescribing the procedures by which the direct-support organization is governed and any conditions with which such a direct-support organization must comply to use property, facilities, or personal services of the board.

(7) The board may invest funds of the direct-support organization which have been allocated for the purchase of advance payment contracts for scholarships with receipts for advance payment contracts.

(8)(a) The direct-support organization shall administer the Florida Prepaid Tuition Scholarship Program pursuant to the provisions of s. 1009.984.

(b) The board may establish and administer additional scholarship programs supported from escheated funds retained by the board pursuant to s. 1009.972(5) provided that any matching funds for such scholarships are obtained solely from the private sector. The board shall develop criteria for approval of additional scholarship programs supported from escheated funds. The direct-support organization’s annual report shall include a list of any additional scholarship programs approved by the board pursuant to this subsection, including a description of the programs and the amount of escheated funds utilized to fund the programs.

(9) This section is repealed October 1, 2017, unless reviewed and saved from repeal by the Legislature.

History.—s. 491, ch. 2002-387; s. 4, ch. 2006-303; s. 30, ch. 2014-96.



1009.984 - Florida Prepaid Tuition Scholarship Program.

1009.984 Florida Prepaid Tuition Scholarship Program.—The Florida Prepaid Tuition Scholarship Program is established to provide economically disadvantaged youth with prepaid postsecondary tuition scholarships. The direct-support organization established pursuant to s. 1009.983 shall administer the program with the assistance and cooperation of the Department of Education to:

(1) Provide an incentive for economically disadvantaged youth to improve school attendance and academic performance in order to graduate and pursue a postsecondary education.

(2) Obtain the commitment and involvement of private sector entities by virtue of funding matches with a ratio of 50 percent provided by the private sector and 50 percent provided by the state.

(3) Purchase prepaid tuition scholarships for students certified by the Department of Education to the direct-support organization who meet minimum economic and school requirements and remain drug free and crime free.

(a) For the purpose of this subsection, “drug free” means not being convicted of, or adjudicated delinquent for, any violation of chapter 893 after being designated a recipient of a Florida prepaid tuition scholarship.

(b) For the purpose of this subsection, “crime free” means not being convicted of, or adjudicated delinquent for, any felony or first degree misdemeanor as defined in ss. 775.08 and 775.081 after being designated a recipient of a Florida prepaid tuition scholarship.

History.—s. 492, ch. 2002-387.



1009.985 - Short title.

1009.985 Short title.—Sections 1009.986-1009.988 and this section may be cited as the “Florida Achieving a Better Life Experience (ABLE) Act.”

History.—s. 1, ch. 2015-56.



1009.986 - Florida ABLE program.

1009.986 Florida ABLE program.—

(1) LEGISLATIVE INTENT.—It is the intent of the Legislature to establish a qualified ABLE program in this state which will encourage and assist the saving of private funds in tax-exempt accounts in order to pay for the qualified disability expenses of eligible individuals with disabilities. The Legislature intends that the qualified ABLE program be implemented in a manner that is consistent with federal law authorizing the program and that maximizes program efficiency and effectiveness.

(2) DEFINITIONS.—As used in ss. 1009.987 and 1009.988 and this section, the term:

(a) “ABLE account” means an account established and maintained under the Florida ABLE program.

(b) “Contracting state” means a state that has entered into a contract with Florida ABLE, Inc., to provide residents of Florida or that state with access to a qualified ABLE program.

(c) “Designated beneficiary” means the eligible individual who established an ABLE account or the eligible individual to whom an ABLE account was transferred.

(d) “Eligible individual” has the same meaning as provided in s. 529A of the Internal Revenue Code.

(e) “Florida ABLE program” means the qualified ABLE program established and maintained under this section by Florida ABLE, Inc.

(f) “Internal Revenue Code” means the United States Internal Revenue Code of 1986, as defined in s. 220.03(1), and regulations adopted pursuant thereto.

(g) “Participation agreement” means the agreement between Florida ABLE, Inc., and a participant in the Florida ABLE program.

(h) “Qualified ABLE program” means the program authorized under s. 529A of the Internal Revenue Code which may be established by a state or agency, or instrumentality thereof, to allow a person to make contributions for a taxable year to an ABLE account established for the purpose of meeting the qualified disability expenses of the designated beneficiary of the ABLE account.

(i) “Qualified disability expense” has the same meaning as provided in s. 529A of the Internal Revenue Code.

(3) DIRECT-SUPPORT ORGANIZATION; FLORIDA ABLE, INC.—

(a) The Florida Prepaid College Board shall establish a direct-support organization to be known as “Florida ABLE, Inc.,” which is:

1. A Florida not-for-profit corporation registered, incorporated, organized, and operated in compliance with chapter 617.

2. Organized and operated to receive, hold, invest, and administer property and to make expenditures for the benefit of the Florida ABLE program.

(b) Florida ABLE, Inc., shall operate under a written contract with the Florida Prepaid College Board. The contract must include, but is not limited to, provisions that require:

1. The articles of incorporation and bylaws of Florida ABLE, Inc., to be approved by the Florida Prepaid College Board.

2. Florida ABLE, Inc., to submit an annual budget for approval by the Florida Prepaid College Board. The budget must comply with rules adopted by the Florida Prepaid College Board.

3. Florida ABLE, Inc., to pay reasonable consideration to the Florida Prepaid College Board for products or services provided directly or indirectly by the Florida Prepaid College Board.

4. The Florida Prepaid College Board to solicit proposals, to contract or subcontract, or to amend contractual service agreements of the Florida Prepaid College Board for the benefit of Florida ABLE, Inc.

5. The Florida Prepaid College Board to maintain the website of Florida ABLE, Inc.

6. The Florida Prepaid College Board to annually certify that Florida ABLE, Inc., is complying with the terms of the contract and acting in a manner consistent with this section and in the best interest of the state. The certification must be reported in the official minutes of a meeting of the Florida Prepaid College Board.

7. The disclosure of material provisions in the contract and of the distinction between the Florida Prepaid College Board and Florida ABLE, Inc., to donors of gifts, contributions, or bequests, and the inclusion of such disclosure on all promotional and fundraising publications.

8. The fiscal year for Florida ABLE, Inc., to begin on July 1 and end on June 30 of the following year.

(c) Florida ABLE, Inc., shall provide for an annual financial audit in accordance with s. 215.981. The Florida Prepaid College Board and the Auditor General may require Florida ABLE, Inc., or its independent auditor, to provide any supplemental data relating to the operation of Florida ABLE, Inc.

(d)1. The board of directors of Florida ABLE, Inc., shall consist of:

a. The chair of the Florida Prepaid College Board, who shall serve as the chair of the board of directors of Florida ABLE, Inc.

b. One individual who possesses knowledge, skill, and experience in the areas of accounting, risk management, or investment management, who shall be appointed by the Florida Prepaid College Board. A current member of the Florida Prepaid College Board, other than the chair, may be appointed.

c. One individual who possesses knowledge, skill, and experience in the areas of accounting, risk management, or investment management, who shall be appointed by the Governor.

d. Two individuals who are advocates of persons with disabilities, one of whom shall be appointed by the President of the Senate and one of whom shall be appointed by the Speaker of the House of Representatives. At least one of the individuals appointed under this sub-subparagraph must be an advocate of persons with developmental disabilities, as that term is defined in s. 393.063.

2.a. The term of the appointee under sub-subparagraph 1.b. shall be up to 3 years as determined by the Florida Prepaid College Board. Such appointee may be reappointed.

b. The term of the appointees under sub-subparagraphs 1.c. and d. shall be 3 years. Such appointees may be reappointed for up to one consecutive term.

3. Unless authorized by the board of directors of Florida ABLE, Inc., an individual director has no authority to control or direct the operations of Florida ABLE, Inc., or the actions of its officers and employees.

4. The board of directors of Florida ABLE, Inc.:

a. Shall meet at least quarterly and at other times upon the call of the chair.

b. May use any method of telecommunications to conduct, or establish a quorum at, its meetings or the meetings of a subcommittee or other subdivision if the public is given proper notice of the telecommunications meeting and provided reasonable access to observe and, if appropriate, to participate.

5. A majority of the total current membership of the board of directors of Florida ABLE, Inc., constitutes a quorum of the board.

6. Members of the board of directors of Florida ABLE, Inc., and the board’s subcommittees or other subdivisions shall serve without compensation; however, the members may be reimbursed for reasonable, necessary, and actual travel expenses pursuant to s. 112.061.

(e) Subject to rule adopted by the Florida Prepaid College Board, Florida ABLE, Inc., may use property, other than money, facilities, and personal services of the Florida Prepaid College Board, provided that Florida ABLE, Inc., offers equal employment opportunities to all persons regardless of race, color, religion, sex, age, or national origin. As used in this paragraph, the term “personal services” means use of the Florida Prepaid College Board’s full-time and part-time personnel, payroll processing services, and other services prescribed by rule of the Florida Prepaid College Board.

(4) FLORIDA ABLE PROGRAM.—

1(a) On or before July 1, 2016, Florida ABLE, Inc., shall establish and administer the Florida ABLE program. However, if the United States Secretary of the Treasury issues final regulations for s. 529A of the Internal Revenue Code before July 1, 2016, or if the board of directors of Florida ABLE, Inc., determines that a superior or equivalent alternative to implementation of a qualified ABLE program in Florida becomes available through contracting with another state at a significant savings to the state, then the implementation date of the Florida ABLE Program may be extended to December 31, 2016. Before implementing the program, Florida ABLE, Inc., must obtain a written opinion from counsel specializing in:

1. Federal tax matters which indicates that the Florida ABLE program is designed to comply with s. 529A of the Internal Revenue Code.

2. Federal securities law which indicates that the Florida ABLE program and the offering of participation in the program are designed to comply with applicable federal securities law and qualify for the available tax exemptions under such law.

1(b) The participation agreement must include provisions specifying:

1. The participation agreement is only a debt or obligation of the Florida ABLE program and the Florida ABLE Program Trust Fund and, as provided under paragraph (f), is not a debt or obligation of the Florida Prepaid College Board or the state.

2. Participation in the Florida ABLE program does not guarantee that sufficient funds will be available to cover all qualified disability expenses for any designated beneficiary and does not guarantee the receipt or continuation of any product or service for the designated beneficiary.

3. Whether the Florida ABLE program requires a designated beneficiary to be a resident of this state or a resident of a contracting state at the time the ABLE account is established. In determining whether to require residency, the Florida Prepaid College Board shall consider, among other factors:

a. Market research; and

b. Estimated operating revenues and costs.

4. The establishment of an ABLE account in violation of federal law is prohibited.

5. Contributions in excess of the limitations set forth in s. 529A of the Internal Revenue Code are prohibited.

6. The state is a creditor of ABLE accounts as, and to the extent, set forth in s. 529A of the Internal Revenue Code.

7. Material misrepresentations by a party to the participation agreement, other than Florida ABLE, Inc., in the application for the participation agreement or in any communication with Florida ABLE, Inc., regarding the Florida ABLE program may result in the involuntary liquidation of the ABLE account. If an account is involuntarily liquidated, the designated beneficiary is entitled to a refund, subject to any fees or penalties provided by the participation agreement and the Internal Revenue Code.

(c) The participation agreement may include provisions specifying:

1. The requirements and applicable restrictions for opening an ABLE account.

2. The eligibility requirements for a party to a participation agreement and the rights of the party.

3. The requirements and applicable restrictions for making contributions to an ABLE account.

4. The requirements and applicable restrictions for directing the investment of the contributions or balance of the ABLE account.

5. The administrative fee and other fees and penalties applicable to an ABLE account.

6. The terms and conditions under which an ABLE account or participation agreement may be modified, transferred, or terminated.

7. The disposition of abandoned ABLE accounts.

8. Other terms and conditions determined to be necessary or proper.

(d) The participation agreement may be amended throughout its term for purposes that include, but are not limited to, allowing a participant to increase or decrease the level of participation and to change designated beneficiaries and other matters authorized by this section and s. 529A of the Internal Revenue Code.

(e) If an ABLE account is determined to be abandoned pursuant to rules adopted by the Florida Prepaid College Board, Florida ABLE, Inc., may use the balance of the account to operate the Florida ABLE program.

(f) A contract or participation agreement entered into by or an obligation of Florida ABLE, Inc., on behalf of and for the benefit of the Florida ABLE program does not constitute a debt or obligation of the Florida Prepaid College Board or the state, but is only a debt or obligation of the Florida ABLE program and the Florida ABLE Program Trust Fund. The state does not have an obligation to a designated beneficiary or any other person as a result of the Florida ABLE program. The obligation of the Florida ABLE program is limited solely to amounts in the Florida ABLE Program Trust Fund. All amounts obligated to be paid from the Florida ABLE Program Trust Fund are limited to the amounts available for such obligation. The amounts held in the Florida ABLE program may be disbursed only in accordance with this section.

(g) Notwithstanding any other provision of law, Florida ABLE, Inc., may enter into an agreement with a contracting state which allows Florida ABLE, Inc., to participate under the design, operation, and rules of the contracting state’s qualified ABLE program or which allows the contracting state to participate under the Florida ABLE program.

(h) The Florida ABLE program shall continue in existence until terminated by law. If the state determines that the program is financially infeasible, the state may terminate the program. Upon termination, amounts in the Florida ABLE Program Trust Fund held for designated beneficiaries shall be returned in accordance with the participation agreement.

(i) The state pledges to the designated beneficiaries that the state will not limit or alter their rights under this section which are vested in the Florida ABLE program until the program’s obligations are met and discharged. However, this paragraph does not preclude such limitation or alteration if adequate provision is made by law for the protection of the designated beneficiaries pursuant to the obligations of Florida ABLE, Inc., and does not preclude termination of the Florida ABLE program if the state determines that the program is not financially feasible. This pledge and undertaking by the state may be included in participation agreements.

(5) COMPREHENSIVE INVESTMENT PLAN.—Florida ABLE, Inc., shall establish a comprehensive investment plan for the Florida ABLE program, subject to the approval of the Florida Prepaid College Board. The comprehensive investment plan must specify the investment policies to be used by Florida ABLE, Inc., in its administration of the program. Florida ABLE, Inc., may place assets of the program in investment products and in such proportions as may be designated or approved in the comprehensive investment plan. Such products shall be underwritten and offered in compliance with the applicable federal and state laws or regulations or exemptions therefrom. A designated beneficiary may not direct the investment of any contributions to the Florida ABLE program, unless specific fund options are offered by Florida ABLE, Inc. Directors, officers, and employees of Florida ABLE, Inc., may enter into participation agreements, notwithstanding their fiduciary responsibilities or official duties related to the Florida ABLE program.

(6) EXEMPTION FROM CLAIMS OF CREDITORS.—Moneys paid into or out of the Florida ABLE Program Trust Fund by or on behalf of a designated beneficiary are exempt, as provided by s. 222.22, from all claims of creditors of the designated beneficiary if the participation agreement has not been terminated. Moneys paid into the Florida ABLE program and benefits accrued through the program may not be pledged for the purpose of securing a loan.

(7) MEDICAID RECOVERY; PRIORITY OF DISTRIBUTIONS.—

(a) Upon the death of the designated beneficiary, the Agency for Health Care Administration and the Medicaid program for another state may file a claim with the Florida ABLE program for the total amount of medical assistance provided for the designated beneficiary under the Medicaid program, less any premiums paid by or on behalf of the designated beneficiary to a Medicaid buy-in program. Funds in the ABLE account of the deceased designated beneficiary must first be distributed for qualified disability expenses followed by distributions for the Medicaid claim authorized under this paragraph. Any remaining amount shall be distributed as provided in the participation agreement.

(b) Florida ABLE, Inc., shall assist and cooperate with the Agency for Health Care Administration and Medicaid programs in other states by providing the agency and programs with the information needed to accomplish the purpose and objective of this subsection.

(8) PAYROLL DEDUCTION AUTHORITY.—The payroll deduction authority provided under s. 1009.975 applies to the Florida Prepaid College Board and Florida ABLE, Inc., for purposes of administering this section.

(9) REPORTS.—

(a) On or before November 1, 2015, Florida ABLE, Inc., shall prepare a report on the status of the establishment of the Florida ABLE program by Florida ABLE, Inc. The report must also include, if warranted, recommendations for statutory changes to enhance the effectiveness and efficiency of the program. Florida ABLE, Inc., shall submit copies of the report to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(b) On or before March 31 of each year, Florida ABLE, Inc., shall prepare or cause to be prepared a report setting forth in appropriate detail an accounting of the Florida ABLE program which includes a description of the financial condition of the program at the close of the fiscal year. Florida ABLE, Inc., shall submit copies of the report to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the minority leaders of the Senate and the House of Representatives and shall make the report available to each designated beneficiary. The accounts of the Florida ABLE program are subject to annual audit by the Auditor General.

(10) RULES.—The Florida Prepaid College Board shall adopt rules to administer this section. Such rules must include, but are not limited to:

(a) Specifying the procedures by which Florida ABLE, Inc., shall be governed and operate, including requirements for the budget of Florida ABLE, Inc., and conditions with which Florida ABLE, Inc., must comply to use property, facilities, or personal services of the Florida Prepaid College Board.

(b) The procedures for determining that an ABLE account has been abandoned.

(c) Adoption of provisions determined necessary by the Florida Prepaid College Board for the Florida ABLE program to retain its status as a qualified ABLE program or the tax-exempt status or other similar status of the program or its participants under the Internal Revenue Code. Florida ABLE, Inc., shall inform participants in the Florida ABLE program of changes to the tax or securities status of their interests in the ABLE program and participation agreements.

(11) STATE OUTREACH PARTNERS.—The Agency for Health Care Administration, the Agency for Persons with Disabilities, the Department of Children and Families, and the Department of Education shall assist, cooperate, and coordinate with Florida ABLE, Inc., in the provision of public information and outreach for the Florida ABLE program.

(12) REPEAL.—In accordance with s. 20.058, this section is repealed October 1, 2020, unless reviewed and saved from repeal by the Legislature.

History.—s. 2, ch. 2015-56; ss. 33, 36, ch. 2016-62.

1Note.—

A. Section 33, ch. 2016-62, amended paragraphs (4)(a) and (b) “[i]n order to implement Specific Appropriation 72 of the 2016-2017 General Appropriations Act.”

B. Section 36, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 11.45, 1001.7065, 1004.345, 1009.23, 1009.24, 1009.50, 1009.505, 1009.51, 1009.52, 1009.986, 1011.62(15)(b), 1012.39, and 1013.64, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, paragraphs (4)(a) and (b) will read:

(a) On or before July 1, 2016, Florida ABLE, Inc., shall establish and administer the Florida ABLE program. Before implementing the program, Florida ABLE, Inc., must obtain a written opinion from counsel specializing in:

1. Federal tax matters which indicates that the Florida ABLE program is designed to comply with s. 529A of the Internal Revenue Code.

2. Federal securities law which indicates that the Florida ABLE program and the offering of participation in the program are designed to comply with applicable federal securities law and qualify for the available tax exemptions under such law.

(b) The participation agreement must include provisions specifying that:

1. The participation agreement is only a debt or obligation of the Florida ABLE program and the Florida ABLE Program Trust Fund and, as provided under paragraph (f), is not a debt or obligation of the Florida Prepaid College Board or the state.

2. Participation in the Florida ABLE program does not guarantee that sufficient funds will be available to cover all qualified disability expenses for any designated beneficiary and does not guarantee the receipt or continuation of any product or service for the designated beneficiary.

3. The designated beneficiary must be a resident of this state or a resident of a contracting state at the time the ABLE account is established.

4. The establishment of an ABLE account in violation of federal law is prohibited.

5. Contributions in excess of the limitations set forth in s. 529A of the Internal Revenue Code are prohibited.

6. The state is a creditor of ABLE accounts as, and to the extent, set forth in s. 529A of the Internal Revenue Code.

7. Material misrepresentations by a party to the participation agreement, other than Florida ABLE, Inc., in the application for the participation agreement or in any communication with Florida ABLE, Inc., regarding the Florida ABLE program may result in the involuntary liquidation of the ABLE account. If an account is involuntarily liquidated, the designated beneficiary is entitled to a refund, subject to any fees or penalties provided by the participation agreement and the Internal Revenue Code.



1009.987 - Public records exemption.

1009.987 Public records exemption.—

(1) As used in this section, the term:

(a) “Consumer” means a party to a participation agreement.

(b) “Personal financial and health information” means:

1. A consumer’s personal health condition, disease, injury, or medical diagnosis or treatment;

2. The existence, nature, source, or amount of a consumer’s personal income or expenses;

3. Records of or relating to a consumer’s personal financial transactions of any kind; or

4. The existence, identification, nature, or value of a consumer’s assets, liabilities, or net worth.

(2) The personal financial and health information of a consumer held by the Florida Prepaid College Board, Florida ABLE, Inc., or the Florida ABLE program, or an agent or service provider thereof, relating to an ABLE account or a participation agreement or any information that would identify a consumer is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(3) The Florida Prepaid College Board or Florida ABLE, Inc., may authorize the disclosure of information made confidential and exempt under subsection (2) to another state or federal government entity if disclosure is necessary for the receiving entity to perform its duties or responsibilities or to verify the eligibility of an eligible individual or authorize the use of an ABLE account.

(4) This section is subject to the Open Government Sunset Review Act in accordance with s. 119.15 and shall stand repealed on October 2, 2020, unless reviewed and saved from repeal through reenactment by the Legislature.

History.—s. 1, ch. 2015-58.



1009.988 - Florida ABLE Program Trust Fund.

1009.988 Florida ABLE Program Trust Fund.—

(1) The Florida ABLE Program Trust Fund is created within the State Board of Administration.

(2) The Florida ABLE Program Trust Fund shall consist of appropriations, moneys acquired from other governmental or private sources for the Florida ABLE program, and moneys remitted in accordance with participation agreements. Assets held in the trust fund may be expended only to carry out the purposes of the Florida ABLE program.

(a) Any balance in the trust fund at the end of a fiscal year shall remain in the trust fund and shall be available for carrying out the purpose of the Florida ABLE program. Assets held in the trust fund are exempt from the investment requirements of s. 17.57 and may be invested pursuant to s. 215.47.

(b) Assets held in the trust fund shall be maintained, invested, and expended solely for the purposes of the Florida ABLE program and may not be loaned, transferred, or otherwise used by the state for any purpose other than the Florida ABLE program. This paragraph does not prohibit Florida ABLE, Inc., from investing in, by purchase or otherwise, bonds, notes, or other obligations of the state or an agency or instrumentality of the state. Unless otherwise specified by Florida ABLE, Inc., assets held in the trust fund shall be expended in the priority of making payments to, or on behalf of, designated beneficiaries, and then paying for the costs of administration and operations for the Florida ABLE program.

(3) In accordance with s. 19(f)(2), Art. III of the State Constitution, unless terminated sooner, the Florida ABLE Program Trust Fund shall be terminated May 21, 2019. Before its scheduled termination, the trust fund shall be reviewed as provided under s. 215.3206(1) and (2).

History.—ss. 1, 2, ch. 2015-57.









Chapter 1010 - FINANCIAL MATTERS

Part I - GENERAL ACCOUNTING REQUIREMENTS (ss. 1010.01-1010.11)

1010.01 - Uniform records and accounts.

1010.01 Uniform records and accounts.—

(1)(a) The financial records and accounts of each school district, Florida College System institution, and other institution or agency under the supervision of the State Board of Education shall be prepared and maintained as prescribed by law and rules of the State Board of Education.

(b) The financial records and accounts of each state university under the supervision of the Board of Governors shall be prepared and maintained as prescribed by law and rules of the Board of Governors.

(2) Rules of the State Board of Education and rules of the Board of Governors shall incorporate the requirements of law and accounting principles generally accepted in the United States. Such rules shall include a uniform classification of accounts.

(3) Each state university shall annually file with the Board of Governors financial statements prepared in conformity with accounting principles generally accepted by the United States and the uniform classification of accounts prescribed by the Board of Governors. The Board of Governors’ rules shall prescribe the filing deadline for the financial statements.

(4) Required financial accounts and reports shall include provisions that are unique to each of the following: K-12 school districts, Florida College System institutions, and state universities, and shall provide for the data to be reported to the National Center of Educational Statistics and other governmental and professional educational data information services as appropriate.

History.—s. 526, ch. 2002-387; s. 142, ch. 2007-217; s. 149, ch. 2011-5.



1010.011 - Definition.

1010.011 Definition.—For purposes of this chapter and chapter 1011, the terms “university,” “universities,” and “university board of trustees” include all state universities under the supervision of the Board of Governors.

History.—s. 527, ch. 2002-387; s. 143, ch. 2007-217.



1010.02 - Financial accounting and expenditures.

1010.02 Financial accounting and expenditures.—

(1) All funds accruing to a school district or a Florida College System institution must be received, accounted for, and expended in accordance with law and rules of the State Board of Education.

(2) All funds accruing to a state university must be received, accounted for, and expended in accordance with law and rules of the Board of Governors.

History.—s. 528, ch. 2002-387; s. 144, ch. 2007-217; s. 150, ch. 2011-5.



1010.03 - Delinquent accounts.

1010.03 Delinquent accounts.—District school boards, Florida College System institution boards of trustees, and university boards of trustees:

(1) Shall exert every effort to collect all delinquent accounts.

(2) May charge off or settle such accounts as may prove uncollectible.

(3) May employ the services of a collection agency when deemed advisable in collecting delinquent accounts.

(4) May adopt rules, except that university boards of trustees may adopt regulations, as necessary, to implement the provisions of this section, including setoff procedures, payroll deductions, and restrictions on release of transcripts, awarding of diplomas, and access to other resources and services of the school district, Florida College System institution, or university.

History.—s. 529, ch. 2002-387; s. 151, ch. 2011-5; s. 20, ch. 2011-177.



1010.04 - Purchasing.

1010.04 Purchasing.—

(1)(a) Purchases and leases by school districts and Florida College System institutions shall comply with the requirements of law and rules of the State Board of Education.

(b) Before purchasing nonacademic commodities and contractual services, each district school board and Florida College System institution board of trustees shall review the purchasing agreements and state term contracts available under s. 287.056 to determine whether it is in the school board’s or the board of trustees’ economic advantage to use the agreements and contracts. Each bid specification for nonacademic commodities and contractual services must include a statement indicating that the purchasing agreements and state term contracts available under s. 287.056 have been reviewed. Each district school board may also use the cooperative state purchasing programs managed through the regional consortium service organizations pursuant to their authority under s. 1001.451(3). This paragraph does not apply to services that are eligible for reimbursement under the federal E-rate program administered by the Universal Service Administrative Company.

(c) Purchases and leases by state universities shall comply with the requirements of law and regulations of the Board of Governors.

(2) Each district school board and Florida College System institution board of trustees shall adopt rules, and each university board of trustees shall adopt regulations, to be followed in making purchases. Purchases may be made through an online procurement system, an electronic auction service, or other efficient procurement tool.

(3) In districts in which the county purchasing agent is authorized by law to make purchases for the benefit of other governmental agencies within the county, the district school board and Florida College System institution board of trustees shall have the option to purchase from the current county contracts at the unit price stated therein if such purchase is to the economic advantage of the district school board or the Florida College System institution board of trustees; subject to confirmation of the items of purchase to the standards and specifications prescribed by the school district or Florida College System institution.

(4)(a) The State Board of Education may, by rule, provide for alternative procedures for school districts and Florida College System institutions for bidding or purchasing in cases in which the character of the item requested renders competitive bidding impractical.

(b) The Board of Governors may, by regulation, provide for alternative procedures for state universities for bidding or purchasing in cases in which the character of the item requested renders competitive bidding impractical.

History.—s. 530, ch. 2002-387; s. 145, ch. 2007-217; s. 23, ch. 2010-78; s. 152, ch. 2011-5; s. 21, ch. 2011-177; s. 1, ch. 2016-31.



1010.05 - Federal grants; maximization of indirect cost allowance.

1010.05 Federal grants; maximization of indirect cost allowance.—The Department of Education shall maximize the available federal indirect cost allowed on all federal grants. Beginning with the 2003-2004 fiscal year, none of the funds received from indirect cost allowance shall be expended by the department without specific appropriation by the Legislature. Funds received pursuant to s. 1004.22 are specifically exempt from this provision.

History.—s. 531, ch. 2002-387; ss. 4, 79, ch. 2002-402.



1010.06 - Indirect cost limitation.

1010.06 Indirect cost limitation.—State funds appropriated by the Legislature to the Division of Public Schools within the Department of Education may not be used to pay indirect costs to a university, Florida College System institution, school district, or any other entity.

History.—s. 23, ch. 2009-59; s. 153, ch. 2011-5.



1010.07 - Bonds or insurance required.

1010.07 Bonds or insurance required.—

(1) Each district school board, Florida College System institution board of trustees, and university board of trustees shall ensure that each official and employee responsible for handling, expending, or authorizing the expenditure of funds shall be appropriately bonded or insured to protect the board and the funds involved.

(2)(a) Contractors paid from school district or Florida College System institution funds shall give bond for the faithful performance of their contracts in such amount and for such purposes as prescribed by s. 255.05 or by rules of the State Board of Education relating to the type of contract involved. It shall be the duty of the district school board or Florida College System institution board of trustees to require from construction contractors a bond adequate to protect the board and the board’s funds involved.

(b) Contractors paid from university funds shall give bond for the faithful performance of their contracts in such amount and for such purposes as prescribed by s. 255.05 or by regulations of the Board of Governors relating to the type of contract involved. It shall be the duty of the university board of trustees to require from construction contractors a bond adequate to protect the board and the board’s funds involved.

History.—s. 532, ch. 2002-387; s. 123, ch. 2003-1; s. 146, ch. 2007-217; s. 154, ch. 2011-5; s. 22, ch. 2011-177.



1010.08 - Promotion and public relations; funding.

1010.08 Promotion and public relations; funding.—Each district school board and Florida College System institution board of trustees may budget and use a portion of the funds accruing to it from auxiliary enterprises and undesignated gifts for promotion and public relations as prescribed by rules of the State Board of Education. Such funds may be used to provide hospitality to business guests in the district or elsewhere. However, such hospitality expenses may not exceed the amount authorized for such contingency funds as prescribed by rules of the State Board of Education.

History.—s. 533, ch. 2002-387; s. 155, ch. 2011-5.



1010.09 - Direct-support organizations.

1010.09 Direct-support organizations.—

(1) School district and Florida College System institution direct-support organizations shall be organized and conducted under the provisions of ss. 1001.453 and 1004.70 and rules of the State Board of Education, as applicable.

(2) State university direct-support organizations shall be organized and conducted under the provisions of s. 1004.28 and rules of the Board of Governors, as applicable.

History.—s. 534, ch. 2002-387; s. 147, ch. 2007-217; s. 156, ch. 2011-5.



1010.11 - Electronic transfer of funds.

1010.11 Electronic transfer of funds.—Pursuant to the provisions of s. 215.85, each district school board, Florida College System institution board of trustees, and university board of trustees shall adopt written policies prescribing the accounting and control procedures under which any funds under their control are allowed to be moved by electronic transaction for any purpose including direct deposit, wire transfer, withdrawal, investment, or payment. Electronic transactions shall comply with the provisions of chapter 668.

History.—s. 535, ch. 2002-387; s. 24, ch. 2009-59; s. 157, ch. 2011-5.






Part II - FINANCIAL REPORTING (ss. 1010.20-1010.24)

1010.20 - Cost accounting and reporting for school districts.

1010.20 Cost accounting and reporting for school districts.—

(1) COST ACCOUNTING.—Each school district shall account for expenditures of all state, local, and federal funds on a school-by-school and a district-aggregate basis in accordance with the manual developed by the Department of Education or as provided by law.

(2) COST REPORTING.—

(a) Each district shall report on a district-aggregate basis expenditures for inservice training pursuant to s. 1011.62(3) and for categorical programs as provided in s. 1011.62(6).

(b) Each district shall report on a school-by-school and on an aggregate district basis expenditures for each program funded in s. 1011.62(1)(c).

(c) The Commissioner of Education shall present to the Legislature, prior to the opening of the regular session each year, a district-by-district report of the expenditures reported pursuant to paragraphs (a) and (b). The report shall include total expenditures, a detailed analysis showing expenditures for each program, and such other data as may be useful for management of the education system. The Commissioner of Education shall also compute cost factors relative to the base student allocation for each funded program in s. 1011.62(1)(c).

(3) PROGRAM EXPENDITURE REQUIREMENTS.—

(a) Each district shall expend at least the percent of the funds generated by each of the programs listed in this section on the aggregate total school costs for such programs:

1. Kindergarten and grades 1, 2, and 3, 90 percent.

2. Grades 4, 5, 6, 7, and 8, 80 percent.

3. Grades 9, 10, 11, and 12, 80 percent.

4. Programs for exceptional students, on an aggregate program basis, 90 percent.

5. Grades 7 through 12 career education programs, on an aggregate program basis, 80 percent.

6. Students-at-risk programs, on an aggregate program basis, 80 percent.

7. Juvenile justice programs, on an aggregate program basis, 90 percent.

8. Any new program established and funded under s. 1011.62(1)(c), that is not included under subparagraphs 1.-7., on an aggregate basis as appropriate, 80 percent.

(b) Funds for inservice training established in s. 1011.62(3) and for categorical programs established in s. 1011.62(6) shall be expended for the costs of the identified programs as provided by law and in accordance with the rules of the State Board of Education.

History.—s. 537, ch. 2002-387; s. 5, ch. 2004-333; s. 127, ch. 2004-357; s. 13, ch. 2006-27.



1010.21 - Indirect costs.

1010.21 Indirect costs.—District school boards shall assess district indirect costs only for services received by the program or institution against which such cost is assessed. When assigning each specific indirect cost to multiple programs or institutions, district school boards shall identify one basis for the assessment of such cost and shall maintain the same basis for assigning such cost to each program or institution.

History.—s. 538, ch. 2002-387.



1010.215 - Educational funding accountability.

1010.215 Educational funding accountability.—

(1) As used in this section, the term:

(a) “Administrative personnel” means those employees responsible for management functions such as the development of broad policies and implementation of those policies through the direction of personnel.

(b) “Educational support personnel” means district-based and school-based employees, including professional staff, technicians, secretaries, clerks, skilled workers, transportation employees, food service employees, and custodial and maintenance workers.

(c) “Instructional personnel” means classroom teachers, including substitute teachers.

(d) “Instructional specialists” means staff members responsible for providing student personnel services, librarians, and media specialists.

(e) “Instructional support personnel” means aides or assistants to instructional personnel or instructional specialists.

(f) “Managers” means instructional and noninstructional employees with some managerial and supervisory functions, although primarily responsible for general operations. This category includes only district-based employees.

(2) Each district school board must classify each employee of the district school board into one of the following categories:

(a) Instructional personnel;

(b) Instructional specialists;

(c) Instructional support personnel;

(d) Administrative personnel;

(e) Managers; or

(f) Educational support personnel.

The district school board shall notify each employee of such classification.

(3)(a) The school public accountability report to parents must include the number of employees in each of the categories listed in subsection (2), by work location. However, this does not include the number of temporary substitute employees.

(b) Any teacher-to-student ratio or class size measure required by law or State Board of Education rule must be computed by dividing the number of students in membership at the school by the number of full-time equivalent instructional personnel pursuant to paragraph (2)(a). Class size reports for exceptional student education shall be computed by dividing the number of exceptional students in membership by the number of full-time equivalent exceptional education classroom teachers who are classified as instructional personnel pursuant to paragraph (2)(a).

(4)(a) All expenditures within the general and special revenue funds for each district school board, including salaries, benefits, purchased services, energy services, materials and supplies, capital outlay, and miscellaneous expenditures, for the following purposes are classified as administrative expenditures:

1. District school board.

2. General administration.

3. School administration, excluding support expenditures.

4. Facilities acquisition and construction at the district level.

5. Fiscal services.

6. Central services at the district level.

(b) All expenditures within the general and special revenue funds for each district school board, including salaries, benefits, purchased services, energy services, materials and supplies, capital outlay, and miscellaneous expenditures, for the following purposes are classified as instructional expenditures:

1. Instruction.

2. Instructional support services, including student personnel services, instructional media services, instruction and curriculum development, and instructional staff training services.

3. School administration, including support expenditures.

4. Facilities acquisition and construction at the school level.

5. Food services.

6. Central services at the school level.

7. Student transportation services.

8. Operation of plant.

9. Maintenance of plant.

Definitions for the functions specified in this subsection are specified in State Board of Education rules.

(5) The annual school public accountability report required by ss. 1001.42(18) and 1008.345 must include a school financial report. The purpose of the school financial report is to better inform parents and the public concerning how funds were spent to operate the school during the prior fiscal year. Each school’s financial report must follow a uniform, districtwide format that is easy to read and understand.

(a) Total revenue must be reported at the school, district, and state levels. The revenue sources that must be addressed are state and local funds, other than lottery funds; lottery funds; federal funds; and private donations.

(b) Expenditures must be reported as the total expenditures per unweighted full-time equivalent student at the school level and the average expenditures per full-time equivalent student at the district and state levels in each of the following categories and subcategories:

1. Teachers, excluding substitute teachers, and education paraprofessionals who provide direct classroom instruction to students enrolled in programs classified by s. 1011.62 as:

a. Basic programs;

b. Students-at-risk programs;

c. Special programs for exceptional students;

d. Career education programs; and

e. Adult programs.

2. Substitute teachers.

3. Other instructional personnel, including school-based instructional specialists and their assistants.

4. Contracted instructional services, including training for instructional staff and other contracted instructional services.

5. School administration, including school-based administrative personnel and school-based education support personnel.

6. The following materials, supplies, and operating capital outlay:

a. Textbooks;

b. Computer hardware and software;

c. Other instructional materials;

d. Other materials and supplies; and

e. Library media materials.

7. Food services.

8. Other support services.

9. Operation and maintenance of the school plant.

(c) The school financial report must also identify the types of district-level expenditures that support the school’s operations. The total amount of these district-level expenditures must be reported and expressed as total expenditures per full-time equivalent student.

(6) Based on the classifications in this section, each district school board shall annually submit a report by January 1, which identifies and summarizes administrative expenditures and instructional expenditures by fund for the preceding fiscal year. The report shall also state the number of unweighted full-time equivalent students enrolled in the school district. The total amount of administrative expenditures shall be divided by the number of unweighted full-time equivalent students to determine the administrative expenditures per student. This calculation is to be made separately for the general and the special revenue funds. In addition, the report shall reflect the number of employees in each category outlined in subsection (2) and the percentage of employees in each category, excluding the number of temporary substitute employees. This report shall be submitted to the commissioner and shall be made available to the public. The school public accountability report shall contain notification of the availability of this report.

History.—s. 539, ch. 2002-387; s. 63, ch. 2004-41; s. 23, ch. 2008-108.



1010.22 - Cost accounting and reporting for workforce education.

1010.22 Cost accounting and reporting for workforce education.—

(1) Each school district and each Florida College System institution shall account for expenditures of all state, local, federal, and other funds in the manner prescribed by the State Board of Education.

(2) Each school district and each Florida College System institution shall report expenditures for workforce education in accordance with requirements prescribed by the State Board of Education.

(3) The Department of Education, in cooperation with school districts and Florida College System institutions, shall develop and maintain a database of valid comparable information on workforce education which will meet both state and local needs.

History.—s. 540, ch. 2002-387; s. 158, ch. 2011-5.



1010.23 - Cost accounting and reporting for Florida College System institutions.

1010.23 Cost accounting and reporting for Florida College System institutions.—Florida College System institutions shall provide an annual report on the cost of operations as provided in s. 1011.84.

History.—s. 541, ch. 2002-387; s. 159, ch. 2011-5.



1010.24 - Cost accounting and reporting for universities.

1010.24 Cost accounting and reporting for universities.—Universities shall provide an annual expenditure analysis report as provided in s. 1011.90.

History.—s. 542, ch. 2002-387.






Part III - AUDIT REQUIREMENTS AND PROCEDURES (ss. 1010.30-1010.34)

1010.30 - Audits required.

1010.30 Audits required.—

(1) School districts, Florida College System institutions, and other institutions and agencies under the supervision of the State Board of Education and state universities under the supervision of the Board of Governors are subject to the audit provisions of ss. 11.45 and 218.39.

(2) If an audit contains a significant finding, the district school board, the Florida College System institution board of trustees, or the university board of trustees shall conduct an audit overview during a public meeting.

History.—s. 544, ch. 2002-387; s. 148, ch. 2007-217; s. 160, ch. 2011-5; s. 35, ch. 2012-134.



1010.305 - Audit of student enrollment.

1010.305 Audit of student enrollment.—

(1) The Auditor General shall periodically examine the records of school districts, and other agencies as appropriate, to determine compliance with law and State Board of Education rules relating to the classification, assignment, and verification of full-time equivalent student enrollment and student transportation reported under the Florida Education Finance Program.

(2) If it is determined that the approved criteria and procedures for the placement of students and the conduct of programs have not been followed by the district, appropriate adjustments in the full-time equivalent student count for that district must be made, and any excess funds must be deducted from subsequent allocations of state funds to that district. As provided for by rule, if errors in a specific program of a district recur in consecutive years due to lack of corrective action by the district, adjustments may be made based upon statistical estimates of error projected to the overall district program.

History.—s. 545, ch. 2002-387.



1010.33 - Financial and performance audits.

1010.33 Financial and performance audits.—Each district school board and Florida College System institution board of trustees, and university board of trustees is authorized to have an audit of their accounts and records by an independent certified public accountant retained by them and paid from their public funds. These audits are in addition to those required by ss. 11.45 and 218.39.

History.—s. 546, ch. 2002-387; s. 161, ch. 2011-5.



1010.34 - Audits of direct-support organizations.

1010.34 Audits of direct-support organizations.—Audits of school district, Florida College System institution, and state university direct-support organizations are subject to the audit provisions of ss. 1001.453(4), 1004.28(5), and 1004.70(6), as applicable.

History.—s. 547, ch. 2002-387; s. 162, ch. 2011-5.






Part IV - PROVISIONS RELATING TO BONDING (ss. 1010.40-1010.62)

1010.40 - Proposals for issuing bonds.

1010.40 Proposals for issuing bonds.—Whenever the residents of a school district in this state shall desire the issuance of bonds by such school district for the purpose of acquiring, building, enlarging, furnishing, or otherwise improving buildings or school grounds, or for any other exclusive use of the public schools within such school district, they shall present to the district school board a petition signed by not less than 25 percent of the duly qualified electors residing within the school district, setting forth in general terms the amount of the bonds desired to be issued, the purpose thereof, and that the proceeds derived from the sale of such bonds shall be used for the purposes set forth in the petition. The requirement for such petition may be dispensed with and the proposition of issuing bonds for the purposes as herein outlined may be initiated by the district school board of the said district; however, nothing contained in this section shall repeal any of the provisions of ss. 100.201-100.221, 100.241, 100.261-100.341, and 100.351.

History.—s. 549, ch. 2002-387.



1010.41 - Procedure of district school boards with reference to proposals for issuing bonds.

1010.41 Procedure of district school boards with reference to proposals for issuing bonds.—It shall be the duty of the district school board to plan the school financial program of the district so that, insofar as practicable, needed capital outlay expenditures can be made without the necessity of issuing bonds. Whenever the district school board proposes an issue of bonds or has received any petition proposing the issuance of bonds, as provided in s. 1010.40, the said board shall forthwith proceed as follows:

(1) The district school board, after considering recommendations submitted by the district school superintendent, shall determine whether in its opinion the projects for which bonds are proposed to be issued are essential for the school program of the district.

(2) If the proposed projects are deemed essential by the district school board or if the proposed projects are rejected in whole or in part, the district school board shall, if practicable, prepare a plan for carrying out the projects, or at least part of the projects, with current funds which have been or can be set aside for that purpose.

(3) If the district school board determines that any portion of the projects cannot be carried out so that all costs can be met from the proceeds of a special district millage voted for that purpose or from district current funds that are not needed for salaries of teachers or other necessary expenses of operating the schools or from such funds that can reasonably be expected to be available by the time the projects are completed, or cannot be completed on the basis of a loan against district current funds, approved in accordance with s. 1011.14, the district school board shall then determine the amount of bonds necessary to be issued to complete the projects as proposed for the district and shall adopt and transmit to the Department of Education a resolution setting forth the proposals with reference to the projects and the proposed plan for financing the projects, said resolution to be in such form and contain such information as may be prescribed by the State Board of Education. If the Department of Education shall determine that the issuance of bonds as proposed is unnecessary or is unnecessary in the amount and according to the plan proposed, and shall notify the district school board accordingly, the district school board shall then amend its resolution to conform to the recommendation of the Department of Education, and no further action shall be taken for a period of at least 1 year on the proposal for a bond issue unless, within 30 days thereafter, a petition signed by at least 35 percent of the qualified electors within the district is received by the school board requesting that an election be called to vote bonds for the purposes set forth and in an amount which shall not exceed the amount of bonds proposed by the district school board. If such a petition is received by the district school board, as provided herein, or if the resolution proposing a bond issue has been approved by the Department of Education, the school board shall then proceed at its next ensuing meeting to adopt a resolution authorizing that an election be held for the purpose of determining whether bonds shall be issued as proposed.

History.—s. 550, ch. 2002-387.



1010.42 - Publication of resolution.

1010.42 Publication of resolution.—It shall be the duty of the district school board, when the resolution proposing a bond issue has been approved by the Department of Education or when such a proposal has been rejected by the Department of Education and a new petition signed by 35 percent of the qualified electors of the district has been presented, and when the resolution authorizing an election has been adopted as set forth above, to cause such resolution to be published at least once each week for 2 consecutive weeks in some newspaper published in the district. This resolution may also include a notice of election as prescribed in s. 1010.43.

History.—s. 551, ch. 2002-387.



1010.43 - Notice of election; qualifications of electors.

1010.43 Notice of election; qualifications of electors.—The district school board shall also, at the meeting at which is passed the resolution provided for in s. 1010.41, order that an election shall be held in the school district to determine whether or not there shall be issued by the district the bonds provided for in such resolution, in which election only the duly qualified electors thereof shall vote; and prior to the time of holding such election, the district school board shall cause to be published at least once each week for 2 consecutive weeks in a newspaper published in the district a notice of the holding of such election, which shall specify the time and place or places of the holding thereof. The resolution prescribed in s. 1010.41 may be incorporated in and published as a part of the notice prescribed in this section.

History.—s. 552, ch. 2002-387.



1010.44 - Conduct of election; form of ballot; appointment of inspectors; canvassing returns.

1010.44 Conduct of election; form of ballot; appointment of inspectors; canvassing returns.—The election, provided for in s. 1010.43, shall be held at the place or several places in the district where the last general election was held throughout the district, unless the district school board orders otherwise; and the district school board shall appoint inspectors for the election and cause to be prepared and furnished to the inspectors the ballots to be used at the election; the form of ballots for such election shall be: “For bonds” or “Against bonds.” The inspectors shall make returns to the district school board immediately after the election, and the school board shall hold a special meeting as soon thereafter as practicable for the purpose of canvassing the election returns and shall determine and certify its result.

History.—s. 553, ch. 2002-387.



1010.45 - Result of election held.

1010.45 Result of election held.—If it appears by the result of the election that a majority of the votes cast shall be “For bonds,” the district school board shall issue the bonds authorized by the election for the purposes specified in the resolution as published, not to exceed the amount named therein. If the majority of the votes cast shall have been “Against bonds,” no bonds shall be issued.

History.—s. 554, ch. 2002-387.



1010.46 - If election adverse, no second election within 6 months.

1010.46 If election adverse, no second election within 6 months.—If the result of the election is adverse to the issuance of the bonds, no election shall be held for such purpose within 6 months thereafter. In the event such election shall result or shall have resulted in an equal number of votes being cast for the issuance of the bonds as shall be cast adverse to issuance of bonds, the district school board may call and order another or second election within the district to have determined the question of whether the bonds specified in the original petition and resolution shall be issued by the district, after giving notice as provided for by s. 1010.43, and it shall not be necessary to have presented to the district school board further petitions to order the second election.

History.—s. 555, ch. 2002-387.



1010.47 - Receiving bids and sale of bonds.

1010.47 Receiving bids and sale of bonds.—

(1) If the issuance of bonds is authorized at the election, or if any bonds outstanding against the district are being refunded, the district school board shall sell the bonds in the manner provided in s. 218.385.

(2) In the marketing of the bonds, the district school board shall be entitled to have such assistance as can be rendered by the Division of Bond Finance, the Commissioner of Education, or any other public state officer or agency. In determining the highest and best bidder for bonds offered for sale, the net interest cost to the school board as shown in standard bond tables shall govern, provided that the determination of the district school board as to the highest and best bidder shall be final.

History.—s. 556, ch. 2002-387; s. 45, ch. 2004-305.



1010.48 - Bidders to give security.

1010.48 Bidders to give security.—The district school board may require of all bidders for the bonds that they give security by bond or by a deposit to the district school board that the bidder shall comply with the terms of the bid, and any bidder whose bid is accepted shall be liable to the district school board for all damages on account of the nonperformance of the terms of such bid or to a forfeiture of the deposit required by the district school board.

History.—s. 557, ch. 2002-387.



1010.49 - Form and denomination of bonds.

1010.49 Form and denomination of bonds.—The district school board may prescribe the denomination of the bonds to be issued, and such bonds may be issued with or without interest coupons in the discretion of the board. The form of the bonds to be issued may be prescribed by the State Board of Education on the recommendation of the Department of Legal Affairs. The schedule of maturities of the proposed bonds shall be so arranged that the total payments required each year shall be as nearly equal as practicable. The schedule shall provide that all bonds are to be retired within a period of 30 years from the date of issuance unless a longer period is required and has been specifically approved by the Department of Education. All bonds issued under this section shall be callable at the times and upon the terms prescribed by the district school board.

History.—s. 558, ch. 2002-387; s. 1, ch. 2012-52.



1010.50 - Investment of fiduciary funds in bonds; security for deposit of public funds.

1010.50 Investment of fiduciary funds in bonds; security for deposit of public funds.—School district bonds authorized and issued under the provisions of this chapter shall be lawful investments for fiduciary and trust funds, including all funds in the control of trustees, assignees, administrators, and executors, and may be accepted as security for all deposits of public funds.

History.—s. 559, ch. 2002-387.



1010.51 - Records to be kept and reports to be made.

1010.51 Records to be kept and reports to be made.—The district school board shall maintain a complete record of all bonds issued under the provisions of this chapter, which record shall show upon what authority the bonds are issued, the amount for which issued, the persons to whom issued, the date of issuance, the purpose or purposes for which issued, the rate of interest to be paid, and the time and place of payment of each installment of principal and interest. This record shall be so arranged as to show the amount of principal and interest to be paid each year and shall also show the annual or semiannual payments which are made and the bonds which are canceled. In addition, the district school superintendent shall file with the Department of Education in accordance with rules of the State Board of Education reports giving such information as may be required regarding any bonds which may be issued as provided herein.

History.—s. 560, ch. 2002-387.



1010.52 - Bonds may be validated; validity of bonds.

1010.52 Bonds may be validated; validity of bonds.—When an issue of bonds for any school district shall be authorized in the manner provided under the terms of this chapter, such bonds shall, in the discretion of the district school board, be subject to validation in the manner provided for in chapter 75. In lieu of validation as set forth in that chapter, the district school board may, in its discretion, submit to the Department of Legal Affairs all information relating to the issuance of bonds as provided in said chapter 75, and an approving opinion of the Department of Legal Affairs shall be sufficient evidence that the bonds are valid. Bonds reciting that they are issued pursuant to the terms of this chapter shall, in any action or proceeding involving their validity, be conclusively deemed to be fully authorized thereby, to have been issued, sold, executed, and delivered in conformity therewith, and with all other provisions of law applicable thereto, and shall be incontestable, anything herein or in other statutes to the contrary notwithstanding, unless such action or proceeding is begun before or within 30 days after the date upon which the bonds are sold, paid for, and delivered.

History.—s. 561, ch. 2002-387.



1010.53 - Proceeds; how expended.

1010.53 Proceeds; how expended.—The proceeds derived from the sale of the bonds shall be held by the district school board and shall be expended by the board for the purpose for which the bonds were authorized for the school district, and shall be held and expended in the manner following:

(1) The district school board shall deposit, or cause to be deposited, the proceeds arising from the sale of each issue of bonds in a separate bond construction fund account in the school depository.

(2) All or any part of the fund derived from the proceeds of any such bond issue that in the judgment of the district school board is not immediately needed may be placed in the following securities maturing not later than the time when the funds are reasonably expected to be needed:

(a) In investments listed in s. 218.415(16).

(b) In any bonds issued by the district; provided, such bonds are not in default and can be obtained at a price which will result in a net saving to the taxpayers of the district.

(c) In any obligations of the district school board approved in accordance with the provisions of ss. 1011.13, 1011.14, and 1011.15.

(d) In any bonds issued by the State Board of Education or another school district.

History.—s. 562, ch. 2002-387.



1010.54 - Disposition of surplus of bond issue.

1010.54 Disposition of surplus of bond issue.—Should there remain any of the proceeds of the sale of school district bonds after the purpose and object for which the bonds were issued shall have been carried out and performed by the district school board, the surplus then shall be held by the district school board and expended for the exclusive use of the public schools within the school district as the district school board may deem reasonable and proper.

History.—s. 563, ch. 2002-387.



1010.55 - Additional bond issues.

1010.55 Additional bond issues.—After the issuance by any school district of bonds in the manner authorized in this chapter, the qualified electors of the school district may thereafter, from time to time, in the manner herein provided for, authorize one or more additional bond issues as they may determine upon.

History.—s. 564, ch. 2002-387.



1010.56 - Board of Administration to act as fiscal agent in issuance and sale of motor vehicle anticipation certificates.

1010.56 Board of Administration to act as fiscal agent in issuance and sale of motor vehicle anticipation certificates.—

(1) In aid of the provisions of s. 18, Art. XII of the State Constitution of 1885 as adopted by s. 9(d), Art. XII, 1968 revised constitution and the additional provisions of s. 9(d), the State Board of Administration may upon request of the State Board of Education, act as fiscal agent for the State Board of Education in the issuance and sale of any or all bonds or motor vehicle tax anticipation certificates, including any refunding of bonds, certificates or interest coupons thereon which may be issued pursuant to the above cited provisions of the State Constitution and upon request of the State Board of Education the State Board of Administration may take over the management, control, bond trusteeship, administration, custody and payment of any or all debt service or other funds or assets now or hereafter available for any bonds or certificates issued for the purpose of obtaining funds for the use of any district school board or to pay, fund or refund any bonds or certificates theretofore issued for such purpose. The State Board of Education may from time to time provide by its duly adopted resolution or resolutions the duties said fiscal agent shall perform as authorized by this section and such duties may be changed, modified or repealed by subsequent resolution or resolutions as the State Board of Education may deem appropriate, provided, however, that such changes shall only affect the duties of the State Board of Administration as fiscal agent and shall not affect or modify the paramount constitutional authority of the State Board of Education nor affect, modify, or impair the contract rights of persons holding or owning the obligations so authorized to be issued.

(2) No such bonds or motor vehicle tax anticipation certificates shall ever be issued by the State Board of Administration until after the adoption of a resolution requesting the issuance thereof by the State Board of Education for and on behalf of the district for which the obligations are to be issued.

(3) All such bonds or certificates issued pursuant to this part shall be issued in the name of the State Board of Education but shall be issued for and on behalf of the district school board requesting the issuance thereof and shall be issued pursuant to any rules adopted by the State Board of Education which are not in conflict with the provisions of s. 18, Art. XII of the State Constitution of 1885 as adopted by s. 9(d), Art. XII, 1968 revised constitution, and the additional provisions of s. 9(d).

(4) The proceeds of any sale of original bonds or original certificates shall be deposited in the State Treasury to the credit of the particular construction account for which the original bonds or original certificates were issued and shall be under the direct control and supervision of the State Board of Education, and withdrawals from such construction accounts shall be made only upon warrants signed by the Chief Financial Officer. Such warrants shall be issued by the Chief Financial Officer only when the vouchers requesting such warrants are accompanied by the certificates of the State Board of Education to the effect that such withdrawals are proper expenditures for the cost of the particular construction account against which the requested warrants are to be drawn.

(5) The State Board of Administration shall annually determine the amounts necessary to meet the debt service requirements of all bonds or certificates administered by it pursuant to this section and shall certify to the State Board of Education said amounts needed. The State Board of Education, upon being satisfied that the amounts are correct, shall pay the amounts directly to the State Board of Administration for application by the State Board of Administration as provided under the terms of the resolutions authorizing the issuance of the bonds or certificates and as provided in s. 18, Art. XII of the State Constitution of 1885 as adopted by s. 9(d), Art. XII, 1968 revised constitution, and the additional provisions of s. 9(d).

(6) The expenses of the State Board of Administration incident to the issuance and sale of any bonds or certificates issued under the provisions of the constitution and under the provisions of this section shall be paid from the proceeds of the sale of the bonds or certificates or from the funds distributable to each county under the provisions of s. 18(a), Art. XII of the Constitution of 1885 as adopted by s. 9(d), Art. XII, 1968 revised constitution. All other expenses of the State Board of Administration for services rendered specifically for, or which are properly chargeable to the account of any bonds or certificates issued for and on behalf of any district school board under the above cited provisions of the State Constitution shall be paid from the funds distributable to each county under the provisions of s. 18(a), Art. XII of the State Constitution of 1885 as adopted by s. 9(d), Art. XII, 1968 revised constitution; but general expenses of the State Board of Administration for services rendered all the districts alike shall be prorated among them and paid from the funds distributable to each district on the same basis as such funds are distributable under the provisions of s. 18(a), Art. XII of the State Constitution of 1885 as adopted by s. 9(d), Art. XII, 1968 revised constitution.

(7) The provisions of this section contemplate that it will aid the State Board of Education and better serve the purposes contemplated by s. 18, Art. XII of the State Constitution of 1885 as adopted by s. 9(d), Art. XII, 1968 revised constitution, and the additional provisions of s. 9(d) and not be inconsistent therewith.

History.—s. 565, ch. 2002-387; s. 1966, ch. 2003-261.



1010.57 - Bonds payable from motor vehicle license tax funds; instruction units computed.

1010.57 Bonds payable from motor vehicle license tax funds; instruction units computed.—

(1) For the purpose of administering the provisions of s. 9(d), Art. XII of the State Constitution as amended in 1972, the number of current instruction units in districts shall be computed annually by the Department of Education by multiplying the number of full-time equivalent students in programs under s. 1011.62(1)(c) in each district by the cost factors established in the General Appropriations Act and dividing by 23, except that all basic program cost factors shall be one, and the special program cost factors for hospital- and homebound I and for community service shall be zero. Full-time equivalent membership for students residing in Department of Children and Families residential care facilities or identified as Department of Juvenile Justice students shall not be included in this computation. Any portion of the fund not expended during any fiscal year may be carried forward in ensuing budgets and shall be temporarily invested as prescribed by law or rules of the State Board of Education.

(2) Whenever the State Board of Education issues bonds or certificates for and on behalf of any district school board, or whenever any district school board issues bonds or certificates repayable from motor vehicle license tax funds, the aggregate number of instruction units in the district in any future school fiscal year, as authorized under the amendment contained in s. 18, Art. XII of the State Constitution of 1885 as amended and adopted by reference in s. 9(d), Art. XII of the Constitution of 1968, to the full extent necessary to pay all principal of and interest on, and reserves for, bonds or certificates issued for and on behalf of the district or by the district school board in any school fiscal year, as they become due and payable, shall be not less than the aggregate number of instruction units in the district for the school fiscal year preceding the school fiscal year in which the bonds or certificates are issued, computed in accordance with the statutes in force in the school fiscal year preceding the school fiscal year in which the bonds or certificates are issued.

(3) The provisions of this section are not intended to, and shall not, be applicable to, or confer any rights on, any district to payments from said motor vehicle license taxes except to the full extent necessary to pay all principal of and interest on, and reserves for, bonds or certificates so issued by the district school board and by the State Board of Education for and on behalf of the school districts, in each future school fiscal year as they mature and become due; and except for such purpose, all payments of the amounts of the motor vehicle license taxes distributable under the provisions of s. 18, Art. XII of the State Constitution of 1885 as amended and adopted by reference in s. 9(d), Art. XII of the Constitution of 1968 shall continue to be made and distributed to the districts in the manner provided by the amendment and the general laws of Florida in force and effect at the time of the distributions.

History.—s. 566, ch. 2002-387; s. 378, ch. 2014-19.



1010.58 - Procedure for determining number of instruction units for Florida College System institutions.

1010.58 Procedure for determining number of instruction units for Florida College System institutions.—The number of instruction units for Florida College System institutions shall be determined from the full-time equivalent students in the Florida College System institution, provided that full-time equivalent students may not be counted more than once in determining instruction units. Instruction units for Florida College System institutions shall be computed as follows:

(1) One unit for each 12 full-time equivalent students at a Florida College System institution for the first 420 students and one unit for each 15 full-time equivalent students for all over 420 students, in other than career education programs as defined by rules of the State Board of Education, and one unit for each 10 full-time equivalent students in career education programs and compensatory education programs as defined by rules of the State Board of Education. Full-time equivalent students enrolled in a Florida College System institution shall be defined by rules of the State Board of Education.

(2) For each 8 instruction units in a Florida College System institution, 1 instruction unit or proportionate fraction of a unit shall be allowed for administrative and special instructional services, and for each 20 instruction units, 1 instruction unit or proportionate fraction of a unit shall be allowed for student personnel services.

History.—s. 567, ch. 2002-387; s. 128, ch. 2004-357; s. 163, ch. 2011-5.



1010.59 - Interest rates.

1010.59 Interest rates.—All bonds issued by the State Board of Education pursuant to the provisions of s. 9(a), Art. XII of the State Constitution, as amended, may bear interest at such rate or rates as may be determined by the State Board of Education. However, the maximum rate of interest shall not exceed the rates authorized under the provisions of s. 215.84.

History.—s. 568, ch. 2002-387.



1010.62 - Revenue bonds and debt.

1010.62 Revenue bonds and debt.—

(1) As used in this section, the term:

(a) “Auxiliary enterprise” means any activity defined in s. 1011.47(1) and performed by a university or a direct-support organization.

(b) “Capital outlay project” means:

1. Any project to acquire, construct, improve, or change the functional use of land, buildings, and other facilities, including furniture and equipment necessary to operate a new or improved building or facility.

2. Any other acquisition of equipment or software.

(c) “Debt” means bonds, except revenue bonds as defined in paragraph (e), loans, promissory notes, lease-purchase agreements, certificates of participation, installment sales, leases, or any other financing mechanism or financial arrangement, whether or not a debt for legal purposes, for financing or refinancing for or on behalf of a state university or a direct-support organization or for the acquisition, construction, improvement, or purchase of capital outlay projects.

(d) “Direct-support organization” means an organization created pursuant to s. 1004.28 or any entity specifically established to incur debt.

(e) “Revenue bonds” means any obligation that constitutes a revenue bond pursuant to s. 11(d), Art. VII of the State Constitution.

(2)(a) The Board of Governors may request the issuance of revenue bonds pursuant to the State Bond Act and s. 11(d), Art. VII of the State Constitution to finance or refinance capital outlay projects permitted by law. Revenue bonds may be secured by or payable only from those revenues authorized for such purpose, including the Capital Improvement Trust Fund fee, the building fee, the health fee, the transportation access fee, hospital revenues, or those revenues derived from or received in relation to sales and services of auxiliary enterprises or component units of the university, including, but not limited to, housing, transportation, health care, research or research-related activities, food service, retail sales, athletic activities, or other similar services, other revenues attributable to the projects to be financed or refinanced, any other revenue approved by the Legislature for facilities construction or for securing revenue bonds issued pursuant to s. 11(d), Art. VII of the State Constitution, or any other revenues permitted by law. Revenues from the activity and service fee and the athletic fee may be used to pay and secure revenue bonds except that the annual debt service shall not exceed an amount equal to 5 percent of the fees collected during the most recent 12 consecutive months for which collection information is available prior to the sale of the bonds. The assets of a university foundation and the earnings thereon may also be used to pay and secure revenue bonds of the university or its direct-support organizations. Revenues from royalties and licensing fees may also be used to pay and secure revenue bonds so long as the facilities being financed are functionally related to the university operation or direct-support organization reporting such royalties and licensing fees. Revenue bonds may not be secured by or be payable from, directly or indirectly, tuition, the financial aid fee, sales and services of educational departments, revenues from grants and contracts, except for money received for overhead and indirect costs and other moneys not required for the payment of direct costs, or any other operating revenues of a state university. Revenues from one auxiliary enterprise may not be used to secure revenue bonds of another unless the Board of Governors, after review and analysis, determines that the facilities being financed are functionally related to the auxiliary enterprise revenues being used to secure such revenue bonds.

(b) In connection with the issuance of revenue bonds, the Board of Governors, and the state university if so designated by the Board of Governors, shall comply with all covenants, commitments, or other provisions relating to the revenue bonds. Such covenants, commitments, or other provisions, in addition to those provided in the State Bond Act, may relate to:

1. Pledging the fees, charges, and other revenues that secure the revenue bonds;

2. Fixing and maintaining fees, rates, and other charges pledged to the payment of the revenue bonds;

3. Providing a lien on the revenues pledged;

4. Preventing or providing for the creation of other liens on the fees, charges, and other revenues that secure the revenue bonds;

5. Establishing and maintaining reserves for debt service payments on revenue bonds;

6. Providing for the operation, maintenance, and improvement of facilities that are related to the generation of the fees, revenues, and other charges pledged to the payment of the revenue bonds; and

7. Establishing any other covenants, commitments, or provisions that are deemed necessary or advisable to enhance the security of the revenue bonds, or the marketability thereof, and that are customary in accordance with the market requirements for the sale of such revenue bonds.

(c) Revenue bonds issued pursuant to this subsection are not required to be validated pursuant to chapter 75.

(3)(a) A state university or direct-support organization may not issue debt without the approval of the Board of Governors. The Board of Governors may approve the issuance of debt by a state university or a direct-support organization only when such debt is used to finance or refinance capital outlay projects. The debt may be secured by or payable only from those revenues authorized for such purpose, including the health fee, the transportation access fee, hospital revenues, or those revenues derived from or received in relation to sales and services of auxiliary enterprises or component units of the university, including, but not limited to, housing, transportation, health care, research or research-related activities, food service, retail sales, athletic activities, or other similar services. Revenues derived from the activity and service fee and the athletic fee may be used to pay and secure debt except that the annual debt service shall not exceed an amount equal to 5 percent of the fees collected during the most recent 12 consecutive months for which collection information is available prior to incurring the debt. The assets of university foundations and the earnings thereon may be used to pay and secure debt of the university or its direct-support organizations. Gifts and donations or pledges of gifts may also be used to secure debt so long as the maturity of the debt, including extensions, renewals, and refundings, does not exceed 5 years. Revenues from royalties and licensing fees may also be used to secure debt so long as the facilities being financed are functionally related to the university operation or direct-support organization reporting such royalties and licensing fees. The debt may not be secured by or be payable from, directly or indirectly, tuition, the financial aid fee, sales and services of educational departments, revenues from grants and contracts, except for money received for overhead and indirect costs and other moneys not required for the payment of direct costs of grants, or any other operating revenues of a state university. The debt of direct-support organizations may not be secured by or be payable under an agreement or contract with a state university unless the source of payments under such agreement or contract is limited to revenues that universities are authorized to use for payment of debt service. Revenues from one auxiliary enterprise may not be used to secure debt of another unless the Board of Governors, after review and analysis, determines that the facilities being financed are functionally related to the auxiliary enterprise revenues being used to secure such debt. Debt may not be approved to finance or refinance operating expenses of a state university or a direct-support organization. The maturity of debt used to finance or refinance the acquisition of equipment or software, including any extensions, renewals, or refundings thereof, shall be limited to 5 years or the estimated useful life of the equipment or software, whichever is shorter. The Board of Governors may establish conditions and limitations on such debt as it determines to be advisable.

(b) Approval by the Board of Governors of the issuance of debt shall be based upon a determination that the debt:

1. Is for a purpose consistent with the mission of the state university;

2. Is structured in a manner appropriate for the prudent financial management of the state university;

3. Is secured by revenues adequate to provide for all payments relating to the debt;

4. Has been analyzed by the Division of Bond Finance and issues raised by such analysis have been appropriately considered by the Board of Governors; and

5. Is consistent with the requirements of any policies or criteria adopted by the Board of Governors for the approval of debt.

(c) Notwithstanding paragraphs (a) and (b), state universities and direct-support organizations may engage in the following activities without the approval of the Board of Governors:

1. State universities may lease-purchase equipment and software in accordance with the deferred-purchase provisions in chapter 287 and direct-support organizations may lease-purchase equipment and software to the extent that the overall term of the financing, including any extension, renewal, or refinancing thereof, does not exceed 5 years or the estimated useful life of the equipment or software, whichever is shorter;

2. Direct-support organizations may issue promissory notes and grant conventional mortgages for the acquisition of real property; and

3. State universities and direct-support organizations may secure debt with gifts and donations and pledges of gifts so long as the facilities being financed thereby have been included in the university’s 5-year capital improvement plan that has been approved by the Board of Governors and the maturity of the debt, including any extension, renewal, or refunding, does not exceed 5 years.

(4) The approval by the Board of Governors of revenue bonds, except refunding bonds, or debt must be requested by a resolution of the board of trustees of each state university involved in the issuance of the revenue bonds or debt.

(5) Revenue bonds or debt issued under this section may be secured on a parity with prior revenue bonds or debt issued by or on behalf of one or more universities or a direct-support organization.

(6) Capital outlay projects to be financed by revenue bonds or debt are limited to those approved by the Legislature through approval of the specific project or general approval of the type or category of capital outlay project.

(7)(a) As required pursuant to s. 11(d), Art. VII of the State Constitution and subsection (6), the Legislature approves capital outlay projects meeting the following requirements:

1. The project is located on a campus of a state university or on land leased to the university or is used for activities relating to the state university;

2. The project is included in the master plan of the state university or is for facilities that are not required to be in a university’s master plan;

3. The project is approved by the Board of Governors as being consistent with the strategic plan of the state university and the programs offered by the state university; and

4. The project is for purposes relating to the housing, transportation, health care, research or research-related activities, food service, retail sales, or student activities of the state university.

(b) Capital outlay projects for the acquisition of equipment or software are also approved for purposes of subsection (6) to the extent that the overall term of the financing, including any extension, renewal, or refinancing thereof, does not exceed 5 years or the estimated useful life of the equipment or software, whichever is shorter.

(8) Notwithstanding any other law, the Board of Governors, each state university, and any direct-support organization must comply with the provisions of this section in order to issue or enter into agreements for the issuance of revenue bonds or debt.

(9) The Board of Governors may adopt such policies as may be necessary or desirable for carrying out all of the requirements of this section and may do all things necessary or desirable to carry out the powers granted under this section. Such policies may include categories of debt, other than revenue bonds, which may be issued without approval of the specific issuance by the Board of Governors if the issuance complies with any terms, conditions, or requirements included in such policy and laws governing the imposition of fees and laws requiring specific authority to pledge revenues to secure debt.

(10) Any legal commitments, contracts, or other obligations relating to the financing of capital outlay projects that were lawfully entered into before the effective date of this section shall remain in full force and effect. Any such legal commitment, contract, or other obligation may be amended without compliance with this section, but only to the extent that such amendment does not increase the financial obligation of the Board of Governors, a state university, or a direct-support organization.

History.—s. 5, ch. 2006-27; s. 24, ch. 2010-78.






Part V - TRUST FUNDS (ss. 1010.70-1010.86)

1010.70 - Educational Enhancement Trust Fund.

1010.70 Educational Enhancement Trust Fund.—Each fiscal year, variable percentages of the gross revenue from the sale of online and instant lottery tickets as determined by the department, and other earned revenue, excluding application processing fees, shall be deposited in the Educational Enhancement Trust Fund as provided in s. 24.121.

History.—s. 581, ch. 2002-387; s. 2, ch. 2003-406; s. 3, ch. 2005-84.



1010.71 - State School Trust Fund.

1010.71 State School Trust Fund.—

(1) The State School Trust Fund shall be derived from the following sources:

(a) The proceeds of all lands that have been or may hereafter be granted to the state by the United States for public school purposes;

(b) Donations to the state when the purpose is not specified;

(c) Appropriations by the state;

(d) The proceeds of escheated property or forfeitures; and

(e) Twenty-five percent of the sales of public lands which are now or may hereafter be owned by the state.

(2) The land comprising part of the State School Trust Fund shall not be subject to taxes of any kind whatsoever, but shall enjoy constitutional immunity therefrom, nor shall taxes of any kind be imposed thereon; nor, since not subject to tax, shall the state or any state agency be liable for taxes or the equivalent thereof sought to be imposed upon said land. All outstanding tax sale certificates against land of the State School Trust Fund are hereby canceled.

History.—s. 582, ch. 2002-387.



1010.73 - State Student Financial Assistance Trust Fund.

1010.73 State Student Financial Assistance Trust Fund.—

(1) The State Student Financial Assistance Trust Fund is hereby created, to be administered by the Department of Education. Funds shall be credited to the trust fund as provided in the General Appropriations Act or similar legislation, to be used for the purposes set forth therein.

(2) The department may transfer into this trust fund general revenue, private donations for the purpose of matching state funds, and federal receipts for scholarships and grant programs. An individual account code shall be established for each funded scholarship and grant program for accountability purposes.

(3) Notwithstanding the provisions of s. 216.301, and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund and shall be available for carrying out the purposes of the trust fund.

History.—s. 584, ch. 2002-387.



1010.731 - Student Loan Guaranty Reserve Trust Fund.

1010.731 Student Loan Guaranty Reserve Trust Fund.—Chapter 99-35, Laws of Florida, re-created the Student Loan Guaranty Reserve Trust Fund to be used by the Department of Education for the administration of the guaranteed student loan program as provided in s. 1009.92.

History.—s. 585, ch. 2002-387.



1010.74 - Educational Certification and Services Trust Fund.

1010.74 Educational Certification and Services Trust Fund.—The proceeds from the collection of certification fees, fines, penalties, and costs levied pursuant to s. 1012.59 shall be remitted by the Department of Education to the Chief Financial Officer for deposit into and disbursed from the “Educational Certification and Services Trust Fund” as re-created by chapter 99-31, Laws of Florida.

History.—s. 586, ch. 2002-387; s. 1967, ch. 2003-261.



1010.75 - Teacher Certification Examination Trust Fund.

1010.75 Teacher Certification Examination Trust Fund.—The proceeds for the certification examination fee levied pursuant to s. 1012.59 shall be remitted by the Department of Education to the Chief Financial Officer for deposit into and disbursed from the “Teacher Certification Examination Trust Fund” as re-created by chapter 99-28, Laws of Florida.

History.—s. 587, ch. 2002-387; s. 1968, ch. 2003-261; s. 64, ch. 2004-41.



1010.80 - Educational Media and Technology Trust Fund.

1010.80 Educational Media and Technology Trust Fund.—Chapter 99-25, Laws of Florida, re-created the Educational Media and Technology Trust Fund to record revenue and disbursements by the Department of Education for the cost of producing and disseminating educational materials and products as authorized in s. 1006.39.

History.—s. 592, ch. 2002-387.



1010.81 - Education Working Capital Trust Fund.

1010.81 Education Working Capital Trust Fund.—The Education Working Capital Trust Fund shall be administered by the Department of Education as a depository for funds received by the department’s technology office, interest earnings, and cash advances from customer entities. Moneys deposited in the trust fund shall be used to fund the services provided by the department’s technology office.

History.—s. 593, ch. 2002-387; s. 17, ch. 2013-45.



1010.82 - Textbook Bid Trust Fund.

1010.82 Textbook Bid Trust Fund.—Chapter 99-36, Laws of Florida, re-created the Textbook Bid Trust Fund to record the revenue and disbursements of textbook bid performance deposits submitted to the Department of Education as required in s. 1006.33.

History.—s. 594, ch. 2002-387; s. 97, ch. 2012-5.



1010.83 - Institutional Assessment Trust Fund.

1010.83 Institutional Assessment Trust Fund.—

(1) Chapter 99-32, Laws of Florida, re-created the Institutional Assessment Trust Fund to be administered by the Department of Education pursuant to this section and rules of the State Board of Education. The trust fund shall consist of all fees and fines imposed upon nonpublic colleges and schools pursuant to this chapter and chapter 1005, including all fees collected from nonpublic colleges and schools for participation in the Student Protection Fund and the statewide course numbering system. The department shall maintain separate accounts for the operation of the Commission for Independent Education; the Student Protection Fund; and the Department of Education.

(2) Funds from the trust fund shall be used for purposes including, but not limited to, the following:

(a) Authorized expenses of the Commission for Independent Education in carrying out its required duties.

(b) Authorized expenses from the Department of Education account incurred as a result of the inclusion of nonpublic colleges in the statewide course numbering system.

(c) Expenses authorized by the Commission for Independent Education from the Student Protection Fund account to complete the training of students enrolled in an institution that terminates a program or ceases operation while the student is enrolled or to facilitate the retrieval or safekeeping of records from a closed institution.

(3) The Commission for Independent Education may utilize other individuals or entities to administer the programs authorized in subsection (2).

History.—s. 595, ch. 2002-387; s. 5, ch. 2005-202.



1010.84 - Displaced Homemaker Trust Fund.

1010.84 Displaced Homemaker Trust Fund.—Chapter 99-33, Laws of Florida, re-created the Displaced Homemaker Trust Fund to record revenue and disbursements from fees as authorized in s. 446.50.

History.—s. 596, ch. 2002-387.



1010.85 - Phosphate Research Trust Fund.

1010.85 Phosphate Research Trust Fund.—Chapter 99-45, Laws of Florida, re-created the Phosphate Research Trust Fund to record the revenue and disbursements from tax on severance of phosphate rock as provided in s. 211.3103.

History.—s. 597, ch. 2002-387.



1010.86 - Administration of the Capital Improvement Fee Trust Fund.

1010.86 Administration of the Capital Improvement Fee Trust Fund.—The Board of Governors of the State University System shall administer the Capital Improvement Fee Trust Fund, which includes receipts from capital improvement student fee assessments, interest earnings, and subsidy grants. All funds, except those to be used for debt service payments, reserve requirements, and educational research centers for child development, pursuant to s. 1011.48, shall be used to fund projects appropriated by the Legislature. Projects funded pursuant to this section may be expanded by the use of supplemental funds such as grants, auxiliary enterprises, private donations, and other nonstate sources.

History.—s. 598, ch. 2002-387; s. 3, ch. 2015-7.









Chapter 1011 - PLANNING AND BUDGETING

Part I - PREPARATION, ADOPTION, AND IMPLEMENTATION OFBUDGETS (ss. 1011.01-1011.57)

1011.01 - Budget system established.

1011.01 Budget system established.—

(1) The State Board of Education shall prepare and submit a coordinated K-20 education annual legislative budget request to the Governor and the Legislature on or before the date provided by the Governor and the Legislature. The board’s legislative budget request must clearly define the needs of school districts, Florida College System institutions, universities, other institutions, organizations, programs, and activities under the supervision of the board and that are assigned by law or the General Appropriations Act to the Department of Education.

(2)(a) There shall be established in each school district and Florida College System institution a budget system as prescribed by law and rules of the State Board of Education.

(b) There shall be established in each state university a budget system as prescribed by law and rules of the Board of Governors.

(3)(a) Each district school board and each Florida College System institution board of trustees shall prepare, adopt, and submit to the Commissioner of Education an annual operating budget. Operating budgets shall be prepared and submitted in accordance with the provisions of law, rules of the State Board of Education, the General Appropriations Act, and for district school boards in accordance with the provisions of ss. 200.065 and 1011.64.

(b) Each state university board of trustees shall prepare, adopt, and submit to the Chancellor of the State University System for review an annual operating budget in accordance with provisions of law, rules of the Board of Governors, and the General Appropriations Act.

(4) The State Board of Education shall coordinate with the Board of Governors to facilitate the budget system requirements of this section. The Board of Governors exclusively retains the review and approval powers of this section for state universities.

History.—s. 601, ch. 2002-387; s. 149, ch. 2007-217; s. 164, ch. 2011-5; s. 30, ch. 2011-175.



1011.011 - Legislative capital outlay budget request.

1011.011 Legislative capital outlay budget request.—The State Board of Education shall submit an integrated, comprehensive budget request for educational facilities construction and fixed capital outlay needs for school districts, Florida College System institutions, and, in conjunction with the Board of Governors, universities pursuant to this section and s. 1013.46 and applicable provisions of chapter 216.

History.—s. 602, ch. 2002-387; s. 150, ch. 2007-217; s. 165, ch. 2011-5.



1011.012 - Annual capital outlay budget.

1011.012 Annual capital outlay budget.—

(1) Each district school board, Florida College System institution board of trustees, and university board of trustees shall, each year, adopt a capital outlay budget for the ensuing year in order that the capital outlay needs of the board for the entire year may be well understood by the public. This capital outlay budget shall be a part of the annual budget and shall be based upon and in harmony with the educational plant and ancillary facilities plan. This budget shall designate the proposed capital outlay expenditures by project for the year from all fund sources. The board may not expend any funds on any project not included in the budget, as amended.

(2) Each district school board must prepare its tentative district facilities work program as required by s. 1013.35 before adopting the capital outlay budget.

History.—s. 603, ch. 2002-387; s. 166, ch. 2011-5.



Subpart A - District School Boards:Preparation, Adoption, andImplementation of Budgets

1011.02 - District school boards to adopt tentative budget.

1011.02 District school boards to adopt tentative budget.—

(1) On or before the date prescribed in rules of the State Board of Education, each district school board shall receive and examine the tentative budget submitted by the district school superintendent, and shall require such changes to be made, in keeping with the purposes of the school code, as may be to the best interest of the school program in the district.

(2) The district school board shall determine, within prescribed limits, the reserves to be allotted for contingencies, and the cash balance to be carried forward at the end of the year. If the district school board shall require any changes to be made in receipts, in the reserves for contingencies, or in the cash balance to be carried forward at the end of the year, it shall also require necessary changes to be made in the appropriations for expenditures so that the budget, as changed, will not contain appropriations for expenditures and reserves in excess of, or less than, estimated receipts and balances.

(3) The proposed budget shall include an amount for local required effort for current operation, in accordance with the requirements of s. 1011.62(4).

(4) When a tentative budget has been prepared in accordance with rules of the State Board of Education, the proposed expenditures, plus transfers, and balances shall not exceed the estimated income, transfers, and balances. The budget and each of the parts thereof shall balance.

(5) The district school board shall adopt a tentative budget.

History.—s. 605, ch. 2002-387.



1011.03 - Public hearings; budget to be submitted to Department of Education.

1011.03 Public hearings; budget to be submitted to Department of Education.—

(1) Each district school board shall cause a summary of its tentative budget, including the proposed millage levies as provided for by law, to be posted on the district’s official website and advertised once in a newspaper of general circulation published in the district or to be posted at the courthouse if there be no such newspaper.

(2) The advertisement of a district that has been required by the Legislature to increase classroom expenditures pursuant to s. 1011.64 must include the following statement:

“This proposed budget reflects an increase in classroom expenditures as a percent of total current operating expenditures of XX percent over the (previous fiscal year) fiscal year. This increase in classroom expenditures is required by the Legislature because the district has performed below the required performance standard on XX of XX student performance standards for the (previous school year) school year. In order to achieve the legislatively required level of classroom expenditures as a percentage of total operating expenditures, the proposed budget includes an increase in overall classroom expenditures of $XX,XXX,XXX above the amount spent for this same purpose during the (previous fiscal year) fiscal year. In order to achieve improved student academic performance, this proposed increase is being budgeted for the following activities:   (list activities and amount budgeted)  .”

(3) The advertisement shall appear adjacent to the advertisement required pursuant to s. 200.065. The State Board of Education may adopt rules necessary to provide specific requirements for the format of the advertisement.

(4) The board shall hold public hearings to adopt tentative and final budgets pursuant to s. 200.065. The hearings shall be primarily for the purpose of hearing requests and complaints from the public regarding the budgets and the proposed tax levies and for explaining the budget and proposed or adopted amendments thereto, if any. The tentative budget must be posted on the district’s official website at least 2 days before the budget hearing held pursuant to s. 200.065 or other law. The final adopted budget must be posted on the district’s official website within 30 days after adoption. The board shall require the superintendent to transmit two copies of the adopted budget to the Department of Education as prescribed by law and rules of the State Board of Education.

(5) If the governing body of a district amends the budget, the adopted amendment must be posted on the official website of the district within 5 days after adoption.

History.—s. 606, ch. 2002-387; s. 24, ch. 2010-154; s. 23, ch. 2011-144; s. 31, ch. 2011-175.



1011.035 - School district budget transparency.

1011.035 School district budget transparency.—

(1) It is important for school districts to provide budgetary transparency to enable taxpayers, parents, and education advocates to obtain school district budget and related information in a manner that is simply explained and easily understandable. Budgetary transparency leads to more responsible spending, more citizen involvement, and improved accountability. A budget that is not transparent, accessible, and accurate cannot be properly analyzed, its implementation thoroughly monitored, or its outcomes evaluated.

(2) Each district school board shall post on its website a plain language version of each proposed, tentative, and official budget which describes each budget item in terms that are easily understandable to the public. This information must be prominently posted on the school district’s website in a manner that is readily accessible to the public.

(3) Each district school board is encouraged to post the following information on its website:

(a) Timely information as to when a budget hearing will be conducted.

(b) Each contract between the district school board and the teachers’ union.

(c) Each contract between the district school board and noninstructional staff.

(d) Each contract exceeding $35,000 between the school board and a vendor of services, supplies, or programs or for the purchase or lease of lands, facilities, or properties.

(e) Each contract exceeding $35,000 that is an emergency procurement or is with a single source as authorized under s. 287.057(3).

(f) Recommendations of the citizens’ budget advisory committee.

(g) Current and archived video recordings of each district school board meeting and workshop.

(4) The website should contain links to:

(a) Help explain or provide background information on various budget items that are required by state or federal law.

(b) Allow users to navigate to related sites to view supporting details.

(c) Enable taxpayers, parents, and education advocates to send e-mails asking questions about the budget and enable others to view the questions and responses.

History.—s. 32, ch. 2011-175.



1011.04 - Levying of taxes.

1011.04 Levying of taxes.—

(1) Upon receipt of the certificate of the property appraiser giving the assessed valuation of the county and of each of the special tax school districts pursuant to s. 200.065, the district school board shall determine by resolution the amounts necessary to be raised for current operating purposes and for each district bond interest and sinking fund and the millage necessary to be levied for each such fund, including the voted millage. A certified copy of the resolution shall thereupon be filed with the county property appraiser, and the district school board shall also order the property appraiser to assess the several millages certified by the school board against the appropriate taxable property in the school district.

(2) The property appraiser shall then assess the taxes as ordered by the district school board. Tax millages so assessed shall be clearly designated and separately identified as to source on the tax bill for other county taxes.

(3) The collector shall collect said taxes and pay over the same promptly as collected to the district school depository or depositories to be used as provided by law; provided, that all taxes authorized herein shall be assessed and collected on railroad, street railroad, sleeping car, parlor car, and telegraph company property in the manner now provided by law.

History.—s. 607, ch. 2002-387.



1011.05 - Implementation of the official budget.

1011.05 Implementation of the official budget.—The official budget shall give the appropriations and reserves therein the force and effect of fixed appropriations and reserves, and the same shall not be altered, amended, or exceeded except as authorized. However, if the actual receipts during any year are less than budgeted receipts, and any obligations are thereby incurred which cannot be met before the close of the year, such obligations shall be paid and accounted for in the ensuing fiscal year in the manner prescribed by rules of the State Board of Education and shall be payable out of the first funds available for that purpose.

History.—s. 608, ch. 2002-387.



1011.051 - Guidelines for general funds.

1011.051 Guidelines for general funds.—The district school board shall maintain a general fund ending fund balance that is sufficient to address normal contingencies.

(1) If at any time the portion of the general fund’s ending fund balance not classified as restricted, committed, or nonspendable in the district’s approved operating budget is projected to fall below 3 percent of projected general fund revenues during the current fiscal year, the superintendent shall provide written notification to the district school board and the Commissioner of Education.

(2) If at any time the portion of the general fund’s ending fund balance not classified as restricted, committed, or nonspendable in the district’s approved operating budget is projected to fall below 2 percent of projected general fund revenues during the current fiscal year, the superintendent shall provide written notification to the district school board and the Commissioner of Education. Within 14 days after receiving such notification, if the commissioner determines that the district does not have a plan that is reasonably anticipated to avoid a financial emergency as determined pursuant to s. 218.503, the commissioner shall appoint a financial emergency board that shall operate under the requirements, powers, and duties specified in s. 218.503(3)(g).

History.—s. 11, ch. 2009-3; s. 24, ch. 2011-144.



1011.06 - Expenditures.

1011.06 Expenditures.—

(1) Expenditures shall be limited to the amount budgeted under the classification of accounts provided for each fund and to the total amount of the budget after the same have been amended as prescribed by law and rules of the State Board of Education. The school board shall endeavor to obtain maximum value for all expenditures.

(2) EXPENDITURES FROM DISTRICT AND OTHER FUNDS.—Expenditures from district and all other funds available for the public school program of any district shall be authorized by law and must be in accordance with procedures prescribed by the district school board. A district school board may establish policies that allow expenditures to exceed the amount budgeted by function and object, provided that the district school board approves the expenditure and amends the budget within timelines established by school board policies.

History.—s. 609, ch. 2002-387.



1011.07 - Internal funds.

1011.07 Internal funds.—

(1) The district school board shall be responsible for the administration and control of all local school funds derived by any public school from all activities or sources, and shall prescribe the principles and procedures to be followed in administering these funds consistent with regulations adopted by the State Board of Education.

(2) The State Board of Education shall adopt rules governing the procedures for the recording of the receipts, expenditures, deposits, and disbursements of internal funds.

History.—s. 610, ch. 2002-387.



1011.08 - Expenditures between July 1 and date budget becomes official.

1011.08 Expenditures between July 1 and date budget becomes official.—During the period from July 1 to the date the tentative budget becomes official, district school boards are authorized to approve ordinary expenditures, including salary payments, which are necessary for the approved school program.

History.—s. 611, ch. 2002-387.



1011.09 - Expenditure of funds by district school board.

1011.09 Expenditure of funds by district school board.—All state funds apportioned to the credit of any district constitute a part of the district school fund of that district and must be budgeted and expended under authority of the district school board subject to the provisions of law and rules of the State Board of Education.

(1) A district school board shall credit interest or profits on investments to the specific budgeted fund, as defined by the accounting system required by s. 1010.01, that produced the earnings unless otherwise authorized by law or rules of the State Board of Education.

(2) A district school board may temporarily advance moneys from one fund, as defined by the accounting system required by s. 1010.01, to another fund when insufficient moneys are available to meet current obligations if the temporary advancement is repaid within 13 months, appropriate accounting records are maintained, and the temporary advancement does not restrict, impede, or limit implementation or fulfillment of the original purposes for which the moneys were received in the fund providing the advancement.

(3) Funds expended from school nonrecurring incentives or bonus type state or federal funded programs based on performance outcomes may not be used for measuring compliance with state or federal maintenance of effort, supplanting, or comparability standards.

(4) During the 2009-2010 fiscal year, unless otherwise specifically approved by the district school board, public funds may not be expended for out-of-state travel or cellular phones, cellular phone service, personal digital assistants, or any other mobile wireless communication device or service, including text messaging, whether through purchasing, leasing, contracting, or any other method. The expenditure of public funds for art programs, music programs, sports programs, and extracurricular programs for students is a higher priority than expending funds for employee travel and cellular phones.

History.—s. 612, ch. 2002-387; s. 25, ch. 2009-59.



1011.10 - Penalty.

1011.10 Penalty.—

(1) Any member of a district school board or any district school superintendent who violates the provisions of this section commits malfeasance and misfeasance in office and shall be subject to removal from office by the Governor, and any contract or attempted contract entered into by any school officer or subordinate school officer that is not within the purview or in violation of the provisions of this section shall be void, and no such contract or attempted contract shall be enforceable in any court.

(2) Each member of any district school board voting to incur an indebtedness against the district school funds in excess of the expenditure allowed by law, or in excess of any appropriation as adopted in the original official budget or amendments thereto, or to approve or pay any illegal charge against the funds, and any chair of a district school board or district school superintendent who signs a warrant for payment of any such claim or bill of indebtedness against any of the funds shall be personally liable for the amount, and shall be guilty of malfeasance in office and subject to removal by the Governor. It shall be the duty of the Auditor General, other state officials, or independent certified public accountants charged by law with the responsibility for auditing school accounts, upon discovering any such illegal expenditure or expenditures in excess of the appropriations in the budget as officially amended, to certify such fact to the Department of Financial Services, which thereupon shall verify such fact and it shall be the duty of the Department of Financial Services to advise the Department of Legal Affairs thereof, and it shall be the duty of the Department of Legal Affairs to cause to be instituted and prosecuted, either through its office or through any state attorney, proceedings at law or in equity against such member or members of a district school board or district school superintendent. If either of the officers does not institute proceedings within 90 days after the audit has been certified to them by the Department of Financial Services, any taxpayer may institute suit in his or her own name on behalf of the district.

History.—s. 613, ch. 2002-387; s. 1969, ch. 2003-261.



1011.11 - Certain provisions to be directory.

1011.11 Certain provisions to be directory.—No irregularities of form or manner in the preparation or adoption of any budget under the provisions of this chapter shall invalidate either the budget adopted or the taxes levied therefor. However, the budget and the taxes levied must conform substantially to the principles and provisions of law and rules of the State Board of Education.

History.—s. 614, ch. 2002-387.



1011.12 - Purposes of and procedures in incurring school indebtedness.

1011.12 Purposes of and procedures in incurring school indebtedness.—Indebtedness for school purposes may be incurred only as follows:

(1) School districts may issue bonds creating a long-term indebtedness as prescribed by law.

(2) Notes may be issued for money borrowed in anticipation of the receipt of current school funds, included in the budget from the state, county, or districts, as authorized under s. 1011.13.

(3) Indebtedness may be incurred for certain purposes as authorized under s. 1011.14, s. 1011.15, or s. 1011.16.

(4) Bonds or revenue certificates issued on behalf of the district by the State Board of Education as authorized by s. 18, Art. XII of the State Constitution of 1885 as adopted by s. 9(d), Art. XII, 1968 revised constitution, and the additional provisions of s. 9(d), Art. XII of said revision.

History.—s. 615, ch. 2002-387.



1011.13 - Current loans authorized under certain conditions.

1011.13 Current loans authorized under certain conditions.—Except as provided in subsection (2), for any fiscal year in which school funds are estimated to be insufficient at any time during that fiscal year to pay obligations created by the district school board in accordance with the official budget of the district, or a budget approved by the district school board which is prepared preliminarily to the tentative budget required by this chapter, the school board is authorized to negotiate a current loan to pay these obligations, providing for the repayment of that loan from the proceeds of revenues reasonably to be anticipated during the fiscal year in which the loan is made as prescribed below. However, the district school board shall, whenever possible, so arrange its expenditures as to make the incurring of current loans unnecessary. When it is deemed necessary for the benefit of the schools of the district for a current loan to be negotiated, the school board shall arrange for a loan in an amount not violative of federal arbitrage regulations and for the repayment of the loan, in accord with the other provisions of this section.

(1) CURRENT LOANS AGAINST DISTRICT FUND, DISTRICT CAPITAL PROJECTS FUNDS, AND DISTRICT INTEREST AND SINKING FUNDS.—

(a) District school boards are authorized and empowered to borrow money, to be retired from the district tax receipts anticipated in the operating budget, the district capital projects budget, and the debt service budget, at a rate of interest not to exceed the rate authorized under the provisions of s. 215.84, for the purpose of paying all outstanding obligations and for the further purpose of paying any and all lawful expenses incurred in operating the schools of the district. However, it is unlawful for any district school board to borrow any sum of money in any one year in excess of 80 percent of the amount as estimated by it in the official budget for the current fiscal year for the district to be available from the district tax. The sum so borrowed shall be paid in full before the school board is authorized to borrow money in any succeeding year.

(b) Nothing in paragraph (a) shall be construed to invalidate any outstanding debt of any district as now existing and now due, or to become due, or as requiring any school board to pay the same in full before being permitted to borrow 80 percent on the estimate for the next ensuing year.

(c) In the event that the county tax roll is subjected to litigation and the tax collector is prevented from collecting taxes on that roll, the following provisions shall apply:

1. The restriction of 80 percent in paragraph (b) shall not apply if the collection of taxes is delayed beyond May 1.

2. District school boards are authorized and empowered to borrow money, to be repaid from the district school fund for operating purposes, the district capital projects funds, and the district interest and sinking funds, at a rate not to exceed the rate authorized under the provisions of s. 215.84, for the purposes of paying any and all lawful operating expense, capital expense, and required debt service necessary for the outstanding bond issues of such districts at the times that the funds are needed to prevent the bonds or interest payments from being in default. However, the amount of money so borrowed shall be limited to the amount of the district school fund and district interest and sinking fund tax receipts included in the official school budget for that year or the amount necessary to be borrowed to meet such obligations, whichever amount is the lesser. Any funds borrowed pursuant to the authority of this subsection shall, insofar as possible, be repaid during the fiscal year in which the loan was made. However, any such loan unpaid at the end of the fiscal year shall be repaid from the first available revenue in the next succeeding year.

(2) CURRENT LOANS PAYABLE FROM REVENUE PROCEEDS.—

(a) A district school board is also authorized to negotiate a current loan before the end of the fiscal year, the note or notes from which loan shall be issued no earlier than 60 days before the beginning of the subsequent fiscal year, to be repaid during the subsequent fiscal year from the proceeds of revenue reasonably anticipated to be received during that year. The proceeds of any loan obtained pursuant to this subsection shall be limited, and the district school board shall take any and all action necessary, to assure that the Internal Revenue Code and the regulations promulgated thereunder are not violated.

(b) Loans arranged pursuant to this subsection shall be negotiated in accordance with a budget approved by the district school board which is prepared preliminarily to the tentative budget required by this chapter. Such loans shall be at a rate of interest not to exceed the rate of interest authorized under the provisions of s. 215.84 and shall not be in excess of amounts authorized under the Internal Revenue Code for arbitrage.

(c) The proceeds of any loan obtained pursuant to this subsection, or any interest earnings thereon, shall not be used to pay any expenses incurred in the fiscal year in which the loan is made; nor shall the proceeds of the loan or interest earnings thereon be in any way encumbered to pay expenses incurred in the fiscal year in which the loan is made, but shall be held in escrow until the subsequent fiscal year. Any outstanding loan issued pursuant to subsection (1) must be defeased not less than 5 business days prior to the issuance of any obligation pursuant to this subsection. All proceeds of any loan obtained pursuant to this subsection, and any interest earnings thereon, shall be placed at closing in an irrevocable escrow account and held until the beginning of the subsequent fiscal year. The district school board shall maintain the integrity of such loan proceeds and related interest in its accounting records so as to be able to validate compliance with the provisions of this paragraph.

History.—s. 616, ch. 2002-387.



1011.14 - Obligations for a period of 1 year.

1011.14 Obligations for a period of 1 year.—District school boards are authorized only under the following conditions to create obligations by way of anticipation of budgeted revenues accruing on a current basis without pledging the credit of the district or requiring future levy of taxes for certain purposes for a period of 1 year; however, such obligations may be extended from year to year with the consent of the lender for a period not to exceed 4 years, or for a total of 5 years including the initial year of the loan:

(1) PURPOSES.—The purposes for which such obligations may be incurred within the intent of this section shall include only the purchase of school buses, land, and equipment for educational purposes; the erection of, alteration to, or addition to educational facilities; and the adjustment of insurance on educational property on a 5-year plan, as provided by rules of the State Board of Education.

(2) OBLIGATIONS MAY NOT EXCEED ONE-FOURTH OF DISTRICT AD VALOREM TAX REVENUE FOR OPERATIONS FOR THE PRECEDING YEAR.—No obligation of the nature prescribed herein may be incurred by any district school board when such proposed obligations exceed one-fourth of the revenue received during the preceding year for the district school fund for operating expense of the district.

(3) DISTRICT SCHOOL BOARD TO ADOPT PROPOSAL.—When the district school board proposes to incur obligations of the nature authorized in this section, it shall adopt and spread upon its minutes a resolution giving the nature of the obligations to be incurred, stating the plan of payment, and providing that such funds will be budgeted during the period of the loan from the current revenue to retire the obligations maturing during the year. This plan of payment shall not extend over a period longer than 1 year.

(4) INTEREST-BEARING NOTES AUTHORIZED.—Each district school board which has authorized the incurring of the obligations as provided in this section shall issue interest-bearing notes for the obligations. The notes shall provide the terms of payment and shall not bear interest in excess of the rate authorized under the provisions of s. 215.84. No additional obligations of a similar nature may be incurred against the funds of any school district when notes authorized under this subsection are still outstanding and unpaid when such proposed obligations together with the unpaid notes outstanding exceed one-fourth of the revenue of the preceding year, as defined in subsection (2).

History.—s. 617, ch. 2002-387.



1011.15 - Obligations to eliminate major emergency conditions.

1011.15 Obligations to eliminate major emergency conditions.—The district school board of any district experiencing a major emergency condition in an existing school plant that demands immediate correction in order to prevent further damage to the building or equipment or to eliminate a safety hazard that constitutes an immediate danger to the students and other occupants is authorized to create an obligation for a period of 1 year by way of anticipation of revenues for capital outlay purposes accruing on a current basis without pledging the credit of the district. Such obligation may be extended from year to year with the consent of the lender for a period not to exceed 4 years, or for a total of 5 years including the initial year of the loan. Obligations occurring under this section may be repaid from funds to be received from taxes authorized by s. 1011.71(2) and from any other funds available to the district school board for the purpose under the following conditions:

(1) DISTRICT SCHOOL BOARD TO ADOPT PROPOSAL.—When the district school board proposes to incur obligations of the nature authorized in this section, it shall adopt and spread upon its minutes a resolution fully describing the emergency condition outlined above, giving the nature of the obligations to be incurred, stating the plan of payment, and providing that such funds will be budgeted during the period of the loan from the current revenue to retire the obligations maturing during the year. This plan of payment shall not extend over a period longer than 1 year.

(2) INTEREST-BEARING NOTES AUTHORIZED.—Each district school board which has authorized the incurring of the obligations as provided in this section shall issue interest-bearing notes for the obligations. The notes shall provide the terms of payment and shall not bear interest in excess of the rate authorized in s. 1010.59.

History.—s. 618, ch. 2002-387.



1011.16 - Provisions for retirement of existing indebtedness which is unfunded or in default.

1011.16 Provisions for retirement of existing indebtedness which is unfunded or in default.—In any district in which there is any indebtedness outstanding against the district school fund which has not yet been funded, or at any time any such indebtedness is in default as to principal or interest, the district school board shall proceed as follows:

(1) PLAN FOR RETIRING INDEBTEDNESS TO BE PROPOSED.—The district school board shall prepare and propose a plan for retiring any unfunded indebtedness or any such indebtedness which is in default so that no creditor having a valid claim will be given a preferred status. This plan shall be so prepared as to show the funds needed for operating the schools on the most economical basis practicable, the amount of any other obligations which must be met each year, the total funds available each year for the entire school program, and the funds that can reasonably be spared for retirement of indebtedness without needlessly handicapping the school program and which can be budgeted each year for the retirement of such indebtedness.

(2) PROPOSAL TO BE SUBMITTED TO DEPARTMENT OF EDUCATION.—The proposal for funding and retiring all such indebtedness, when approved by the district school board, shall be submitted to the Department of Education for consideration. The district school board shall not attempt to retire any such indebtedness until this procedure has been followed and until it has had the benefit of the recommendations of the department. Upon receiving the proposal, the department shall determine the minimum funds which are, in its opinion, necessary for the operation of the school program in the district; shall determine what funds remain for retirement of indebtedness each year; shall determine whether the proposed plan is in accordance with these facts, and, if it is not, shall propose modifications in the plan in accordance with the facts. The recommendations of the department shall then be submitted to the district school board for consideration.

(3) WHEN PLAN TO BE EFFECTIVE.—The plan for retiring indebtedness, herein prescribed, shall become effective when the district school board and the Department of Education jointly agree upon the amount of funds necessary for operating the schools and the amount which can be budgeted each year for retiring indebtedness. When this plan has been agreed upon, it shall become the duty of the district school board to see that the amount approved for retiring indebtedness is incorporated in the budget each year, and the department shall see that this amount has been incorporated before the budget is approved, or, if such an amount can not reasonably be incorporated in the budget, as shown by evidence submitted by the district school board, determine the respects in which the plan should be modified, and to see that the budget includes the amount for retiring indebtedness which can reasonably be included.

(4) FUNDING OUTSTANDING INDEBTEDNESS.—

(a) Each district school board having an outstanding indebtedness legally incurred and constituting an obligation or obligations payable from the district school fund is authorized to issue and sell interest-bearing coupon warrants in a sum or sums not to exceed the total amount of such indebtedness. Such coupon warrants shall bear interest at a rate not to exceed the rates authorized under the provisions of s. 215.84, shall be payable either annually or semiannually, and shall be in such form and denomination as the district school board issuing the same shall prescribe. None of such warrants shall be issued to run for a longer period of time than 10 years from the date of issue. Such warrants shall be numbered consecutively, beginning with number one, and each warrant shall have attached thereto interest coupons, each coupon bearing the number of its warrant and representing or calling for an annual or semiannual, as the case may be, payment of interest on its warrant.

(b) Each such warrant shall be signed by the chair and attested by the secretary of the district school board issuing the same, and shall have the seal of the district school board affixed thereto, and the interest coupons attached thereto shall be signed by, or bear the printed or lithographed facsimile signature of the chair and secretary. Each warrant and interest coupon shall be dated and shall bear the due date. Such warrants and interest coupons shall be issued upon, and payable from, the fund designated on the face thereof. The fund so designated shall be the district school fund. All funds derived from the sale of interest-bearing coupon warrants, as herein provided, shall be used for the purpose of retiring the indebtedness for payment of which the warrants were issued, and for no other purpose, and any funds remaining from the sale of such warrants shall be applied to retiring the interest-bearing coupon warrants from which such funds were derived.

(5) FUNDING OR REFUNDING OTHER TYPES OF INDEBTEDNESS.—Any proposed plan for refunding any type of outstanding and legally incurred school indebtedness, not covered by this section, shall be submitted to the Department of Education for approval under rules of the State Board of Education. No such indebtedness may be refunded and no plan for refunding such indebtedness may be approved, unless the plan provides for retiring the indebtedness in reasonably equal annual installments over the period of years covered, unless other obligations to be retired during any of these years make adjustments necessary. No indebtedness of any type may be refunded on a sinking fund basis. The district school board shall provide that all refunding warrants, notes, or bonds shall be callable, upon proper notice, beginning not more than 10 years following the date of refunding. If any indebtedness outstanding against the county or district current school funds cannot be retired over a period of 10 years as prescribed in this section, or cannot be funded or refunded by issuing interest-bearing coupon warrants, the Department of Education is authorized to cooperate with the school officials of the district in developing a practicable plan for refunding such indebtedness and, when such a plan has been developed, may approve an agreement with the district school officials for refunding such indebtedness to be retired over a period of time which shall not exceed a maximum of 20 years; and, if necessary, for refunding the indebtedness by issuing interest-bearing notes. Any funding or refunding obligations issued, as prescribed herein, are not and shall not be deemed to be additional bonds within the meaning of the Constitution and laws of Florida, and it shall not be necessary for such obligations to be submitted to, or approved by, a vote of the people of the district. In preparing and carrying out such a plan for funding or refunding the school indebtedness, the district school board and the district school superintendent shall follow the procedures prescribed in this section, supplemented by rules of the State Board of Education, except for the modifications which are herein authorized.

History.—s. 619, ch. 2002-387.



1011.17 - School funds to be paid to Chief Financial Officer or into depository.

1011.17 School funds to be paid to Chief Financial Officer or into depository.—

(1) Every tax collector or other person having moneys which by law go to any district school fund shall at least once each month pay the same over to the depository or depositories designated by the district school board for such purpose, and shall provide said board with confirmation of the deposit. Every officer having moneys which by law go to any state school fund shall pay the same to the Chief Financial Officer of the state, and the Chief Financial Officer shall see that these moneys are deposited to the credit of the proper state school fund.

(2) The district school board shall have the authority to designate that funds due it be placed for investment for its account with the State Board of Administration rather than be deposited, and said board may direct those persons having moneys due it or due any state school fund to pay out such funds to the State Board of Administration to make authorized investments for its account.

History.—s. 620, ch. 2002-387; s. 1970, ch. 2003-261.



1011.18 - School depositories; payments into and withdrawals from depositories.

1011.18 School depositories; payments into and withdrawals from depositories.—

(1) SCHOOL FUNDS TO BE PAID INTO DEPOSITORIES.—The tax collector, the clerk of the circuit court, the superintendent, and all other persons having, receiving, or collecting any money payable to the school district shall promptly pay the same to the bank or banks selected by the district school board to receive funds for that purpose. No bank shall be so selected unless it is qualified as an approved depository as provided by law. Each bank receiving any school money as provided herein shall make a receipt for same.

(2) INVESTMENT OF FUNDS DUE.—The district school board shall have the authority to designate that funds due it be placed for investment for its account with the State Board of Administration rather than be deposited, and the district school board may direct those persons having moneys due it or due any state school fund to pay out such funds to the State Board of Administration to make authorized investments for its account.

(3) FUNDS ON DEPOSIT WITH EACH DEPOSITORY; OVERDRAWING ACCOUNTS PROHIBITED.—The district school board shall require an accurate and complete set of accounts to be maintained in the books and records for each fund on deposit in each district school depository. Each such account shall show the amount subject to withdrawal, the amount deposited, the amount expended, and the balance of the account. In compliance with the provisions of this subsection, a district school board may maintain a separate checking account for each such fund or may utilize a single checking account for the deposit and withdrawal of moneys from all funds and segregate the various funds on the books and records only. No check or warrant shall be drawn in excess of the balance to the credit of the appropriate fund. The funds awaiting clearing may be invested in an approved county depository in instruments earning interest, such as repurchase agreements, savings accounts, etc. If repurchase agreements are involved, United States Treasury securities or GNMA’s must be pledged as collateral for an amount to exceed the principal, interest, and a reasonable safety margin for protection against date-to-date price fluctuation.

(4) HOW FUNDS DRAWN FROM DEPOSITORIES.—All money drawn from any district school depository holding same as prescribed herein shall be upon a check or warrant drawn on authority of the district school board as prescribed by law. Each check or warrant shall be signed by the chair or, in his or her absence, the vice chair of the district school board and countersigned by the district school superintendent, with corporate seal of the school board affixed. However, as a matter of convenience, the corporate seal of the district school board may be printed upon the warrant and a proper record of such warrant shall be maintained. The district school board may by resolution, a copy of which must be delivered to the depository, provide for internal funds to be withdrawn from any district depository by a check duly signed by at least two bonded school employees designated by the board to be responsible for administering such funds. However, the district school superintendent or his or her designee, after having been by resolution specifically authorized by the district school board, may transfer funds from one depository to another, within a depository, to another institution, or from another institution to a depository for investment purposes and may transfer funds to pay expenses, expenditures, or other disbursements that must be evidenced by an invoice or other appropriate documentation in a similar manner. Such transfer may be made by electronic, telephonic, or other medium; and each transfer shall be confirmed in writing and signed by the district school superintendent or his or her designee.

(5) FORM OF WARRANTS; DIRECT DEPOSIT OF FUNDS.—The district school board is authorized to establish the form or forms of warrants, which are to be signed by the chair or, in his or her absence, the vice chair of the district school board and countersigned by the district school superintendent, for payment or disbursement of moneys out of the school depository and to change the form thereof from time to time as the district school board deems appropriate. If authorized in writing by the payee, such district school board warrants may provide for the direct deposit of funds to the account of the payee in any financial institution that is designated in writing by the payee and that has lawful authority to accept such deposits. The written authorization of the payee must be filed with the district school board. Direct deposit of funds may be by any electronic or other medium approved by the district school board for such purpose. The State Board of Education shall adopt rules prescribing minimum security measures that must be implemented by any district school board before establishing the system authorized in this subsection.

(6) EXEMPTION FOR SELF-INSURANCE PROGRAMS AND THIRD-PARTY ADMINISTERED EMPLOYEES’ FRINGE BENEFIT PROGRAMS.—

(a) Each district school board is authorized to contract with an approved service organization to provide self-insurance services, including, but not limited to, the evaluation, settlement, and payment of self-insurance claims on behalf of the district school board. Pursuant to such contract, the district school board may advance money to the service organization to be deposited in a special checking account for paying claims against the district school board under its self-insurance program. The special checking account shall be maintained in a designated district school depository. The district school board may replenish such account as often as necessary upon the presentation by the service organization of documentation for claims paid equal to the amount of the requested reimbursement. Such replenishment shall be made by a warrant signed by the chair of the district school board and countersigned by the district school superintendent. Such replenishment may be made by electronic, telephonic, or other medium, and each transfer shall be confirmed in writing and signed by the superintendent or his or her designee.

(b) The district school board may contract with an insurance company or professional administrator who holds a valid certificate of authority issued by the Office of Insurance Regulation of the Financial Services Commission to provide any services that a third-party administrator is authorized by law to perform. Pursuant to such contract, the district school board may advance or remit money to the administrator to be deposited in a designated special checking account for paying claims against the district school board under its self-insurance programs, and remitting premiums to the providers of insured benefits on behalf of the district school board and the participants in such programs, and otherwise fulfilling the obligations imposed upon the administrator by law and the contractual agreements between the district school board and the administrator. The special checking account shall be maintained in a designated district school depository. The district school board may replenish such account as often as necessary upon the presentation by the service organization of documentation for claims or premiums due paid equal to the amount of the requested reimbursement. Such replenishment shall be made by a warrant signed by the chair of the district school board and countersigned by the district school superintendent. Such replenishment may be made by electronic, telephonic, or other medium, and each transfer shall be confirmed in writing and signed by the district school superintendent or his or her designee. The provisions of strict accountability of all funds and an annual audit by an independent certified public accountant as provided in s. 1001.42(12)(k) apply to this subsection.

History.—s. 621, ch. 2002-387; s. 1971, ch. 2003-261; s. 24, ch. 2008-108; s. 26, ch. 2009-59.



1011.19 - Sources of district school fund.

1011.19 Sources of district school fund.—The district school fund shall consist of funds derived from the district school tax levy; state appropriations; appropriations by county commissioners; local, state, and federal school food service funds; any and all other sources for school purposes; national forest trust funds and other federal sources; and gifts and other sources.

History.—s. 622, ch. 2002-387.



1011.20 - Apportionment and use of district school fund.

1011.20 Apportionment and use of district school fund.—The district school fund shall be apportioned, expended and disbursed in the district solely for the support of the public schools of the district as prescribed by law; provided, however, that the district school fund shall also be used to pay the principal and interest on bonds legally issued and payable from said fund, together with other proper items of debt service against such fund, including any necessary refunding expense as prescribed by rules of the State Board of Education. The district school board shall, before the maturity of such bonds or other indebtedness and before interest due dates, deposit with the paying agent or make available, as designated in the resolution authorizing the issuance of the bonds or other legal evidences of indebtedness, sufficient funds with which to pay all principal and interest when due; provided, that when such funds have been so deposited with the paying agent or made available, all interest on the indebtedness represented by the maturing bonds, coupons or other evidences of indebtedness shall cease as of their maturity dates; and provided, further, that if any such bonds, coupons or other evidences of indebtedness are not presented for payment within 6 months after the date on which they mature, the funds shall be returned to the district school board and shall be placed by said board in the district school fund and the district school board shall pay said bonds, coupons or other evidences of indebtedness from said fund when presented for payment. Any holder of bonds, coupons or other indebtedness claiming interest after maturity on account of the fact that funds were not deposited with the paying agent or made available to pay such bonds, coupons or other indebtedness at maturity, shall be required to produce evidence in the form of a letter from the paying agent or the district school board, respectively, acknowledging that the bonds, coupons and other evidences of indebtedness upon which interest is claimed were presented for payment, that no funds were available for the payment thereof, that such bonds, coupons and other evidences of indebtedness were presented for payment at least annually thereafter and that no funds were available to pay such indebtedness. The paying agent or the district school board, whichever has the duty of holding the funds, shall, upon request of the holder of defaulted bonds, coupons or other evidences of indebtedness, furnish to such holder the letter required herein. When such evidence is presented, the district school fund shall be liable for the payment of principal and interest on the bonds, coupons or other evidences of indebtedness from maturity until paid at the rate prescribed on the face thereof. If at any time any bonds, coupons or other evidences of indebtedness are reduced to judgment, the district school fund shall be responsible for past due interest only at the rate prescribed by the bonds or other evidences of indebtedness and any rate of interest in excess of that amount shall be illegal and invalid. Such judgments shall bear interest at the rate of 5 percent per annum until paid. When any proposal for refunding the indebtedness against said district school fund has been prepared and approved by the State Board of Education, as required by law, and when the holders of at least 80 percent of the outstanding indebtedness against said fund have agreed in writing to the refunding plan, the district school board shall be authorized to pay, out of the district school fund, from and after that date, on the original and refunding bonds or other evidences of indebtedness only the rate of interest which has been agreed upon for the refunding bonds or other evidences of indebtedness and no owner or holder of a bond, coupon or other evidence of indebtedness shall be entitled to a higher rate of interest after that date; provided, that such owner or holder shall be given the option by the district school board of receiving payment in cash for all principal and interest due on the bonds and coupons or other evidence of indebtedness he or she holds at the same rate at which the remaining indebtedness has been refunded.

History.—s. 623, ch. 2002-387.



1011.21 - Source and use of district interest and sinking fund.

1011.21 Source and use of district interest and sinking fund.—The district interest and sinking fund of any school district shall comprise the proceeds of the tax levied for the purpose of paying the principal and interest of bonds outstanding against the district as provided in this chapter and in addition such funds as may accrue to the credit of the district interest and sinking fund from interest on deposits, investments or other sources. The district interest and sinking fund in each district shall be used to pay the principal and interest on bonds legally issued against the district and other proper items of debt service against such district, including any necessary refunding expense as prescribed by rules of the State Board of Education. The district school board shall, before the maturity of bonds and before interest due dates, deposit with the paying agent or make available, as designated in the resolution authorizing the issuance of bonds, sufficient money of the district interest and sinking fund with which to pay all principal and interest when due; provided, that when such money has been so deposited with the paying agent or made available, all interest on the indebtedness represented by the maturing bonds or coupons shall cease as of their maturity dates; and provided, further, that if any such bonds or coupons are not presented for payment within 6 months after the date on which they mature, the money shall be returned to the district school board and shall be held by the board as a reserve fund in the account of the district interest and sinking fund until the bonds and coupons are presented for payment. Any holder of bonds or coupons claiming interest after maturity shall be required to produce evidence in the form of a letter from the paying agent or the district school board of the district, respectively, acknowledging that the bonds or coupons upon which interest is claimed were presented for payment upon maturity, that no funds were available for the payment thereof, that such bonds or coupons were presented for payment at least annually thereafter and that no funds were available to pay such bonds or coupons. The paying agent or the district school board, whichever has the duty of holding the money, shall, upon request of the holder of defaulted bonds or coupons, furnish to such holder the letter required herein. When such evidence is presented, the district interest and sinking fund shall be liable for the payment of principal and interest on the bonds and coupons from maturity until paid at the rate prescribed on the face of the bonds. If at any time any bonds or coupons are reduced to judgment, the district interest and sinking fund shall be responsible for past due interest only at the rate prescribed by the bonds and any rate of interest in excess of that amount shall be illegal and invalid. Such judgments shall bear interest at the rate of 5 percent per annum until paid. When any proposal for refunding the indebtedness against any district has been prepared and approved by the Department of Education, as required by law, and when the holders of at least 80 percent of the outstanding indebtedness represented by the bond issue have agreed in writing to the refunding plan, the district school board shall be authorized to pay, from and after that date on the original and refunding bonds from the district interest and sinking fund, only the rate of interest which has been agreed upon for the refunding bonds and no owner or holder of a bond or coupon shall be entitled to a higher rate of interest after that date; provided, that such owner or holder shall be given the option by the school board of receiving payment in cash for all principal and interest due on the bonds and coupons he or she holds at the same rate at which the remaining bonds and coupons have been refunded.

History.—s. 624, ch. 2002-387.



1011.22 - Interest and sinking funds may be invested in certain bonds, warrants, and notes.

1011.22 Interest and sinking funds may be invested in certain bonds, warrants, and notes.—Each district school board shall have the power at all times to invest the interest and sinking funds collected for the retirement of any bonds of the school district in any investment as authorized in s. 1010.53(2). The district school board shall have authority at any time to use the interest and sinking fund of any district for purchasing, for the purpose of canceling and retiring, bonds outstanding against the interest and sinking fund of said district at any price which will result in a net saving to the taxpayers of the district; provided, always, that the district school board shall have the right to keep the interest and sinking fund on deposit earning the rate of interest agreed upon until such time as within its judgment it may be able to invest it in bonds, warrants, or notes to better advantage as provided herein.

History.—s. 625, ch. 2002-387.



1011.23 - Disposition of balance in interest and sinking fund.

1011.23 Disposition of balance in interest and sinking fund.—If all principal and interest outstanding against any school district shall have been paid, and there shall still remain a balance in the interest and sinking fund to the credit of that district, the district school board shall, by resolution, authorize this balance to be transferred to the credit of the district school fund.

History.—s. 626, ch. 2002-387.



1011.24 - Special district units.

1011.24 Special district units.—For the purposes of funding through this chapter and chapter 1013, lab schools shall be designated as special school districts. Such districts shall be accountable to the Department of Education for budget requests and reports on expenditures.

History.—s. 627, ch. 2002-387; s. 65, ch. 2004-41.






Subpart B - Florida College System institutions:Preparation, Adoption, andImplementation of Budgets

1011.30 - Budgets for Florida College System institutions.

1011.30 Budgets for Florida College System institutions.—Each Florida College System institution president shall recommend to the Florida College System institution board of trustees a budget of income and expenditures at such time and in such form as the State Board of Education may prescribe. Upon approval of a budget by the Florida College System institution board of trustees, such budget shall be transmitted to the Department of Education for review. Rules of the State Board of Education shall prescribe procedures for effecting budget amendments subsequent to the final approval of a budget for a given year.

History.—s. 629, ch. 2002-387; s. 167, ch. 2011-5; s. 13, ch. 2011-177.



1011.31 - Current loans to Florida College System institution boards of trustees.

1011.31 Current loans to Florida College System institution boards of trustees.—

(1) At any time the current funds on hand are insufficient to pay obligations created by a Florida College System institution board of trustees in accordance with the approved budget of the Florida College System institution, the Florida College System institution board of trustees may request approval by the Commissioner of Education of a proposal to negotiate a current loan, with provisions for the repayment of such loan during the fiscal year in which the loan is made, in order to meet these obligations.

(2) The Commissioner of Education shall approve such proposal when, in his or her opinion, the proposal is reasonable and just, the expenditure is necessary, and revenues sufficient to meet the requirements of the loan can reasonably be anticipated.

History.—s. 630, ch. 2002-387; s. 2, ch. 2003-3; s. 168, ch. 2011-5.



1011.32 - Florida College System Institution Facility Enhancement Challenge Grant Program.

1011.32 Florida College System Institution Facility Enhancement Challenge Grant Program.—

(1) The Legislature recognizes that the Florida College System institutions do not have sufficient physical facilities to meet the current demands of their instructional and community programs. It further recognizes that, to strengthen and enhance Florida College System institutions, it is necessary to provide facilities in addition to those currently available from existing revenue sources. It further recognizes that there are sources of private support that, if matched with state support, can assist in constructing much needed facilities and strengthen the commitment of citizens and organizations in promoting excellence at each Florida College System institution. Therefore, it is the intent of the Legislature to establish a program to provide the opportunity for each Florida College System institution through its direct-support organization to receive and match challenge grants for instructional and community-related capital facilities within the Florida College System institution.

(2) There is established the Florida College System Institution Facility Enhancement Challenge Grant Program for the purpose of assisting the Florida College System institutions in building high priority instructional and community-related capital facilities consistent with s. 1004.65, including common areas connecting such facilities. The direct-support organizations that serve the Florida College System institutions shall solicit gifts from private sources to provide matching funds for capital facilities. For the purposes of this section, private sources of funds shall not include any federal or state government funds that a Florida College System institution may receive.

(3) The Florida College System Institution Capital Facilities Matching Program shall provide funds to match private contributions for the development of high priority instructional and community-related capital facilities, including common areas connecting such facilities, within the Florida College System institutions.

(4) Within the direct-support organization of each Florida College System institution there must be established a separate capital facilities matching account for the purpose of providing matching funds from the direct-support organization’s unrestricted donations or other private contributions for the development of high priority instructional and community-related capital facilities, including common areas connecting such facilities. The Legislature shall appropriate funds for distribution to a Florida College System institution after matching funds are certified by the direct-support organization and Florida College System institution. The Public Education Capital Outlay and Debt Service Trust Fund shall not be used as the source of the state match for private contributions.

(5) A project may not be initiated unless all private funds for planning, construction, and equipping the facility have been received and deposited in the direct-support organization’s matching account for this purpose. However, this requirement does not preclude the Florida College System institution or direct-support organization from expending available funds from private sources to develop a prospectus, including preliminary architectural schematics or models, for use in its efforts to raise private funds for a facility and for site preparation, planning, and construction. The Legislature may appropriate the state’s matching funds in one or more fiscal years for the planning, construction, and equipping of an eligible facility. Each Florida College System institution shall notify all donors of private funds of a substantial delay in the availability of state matching funds for this program.

(6) To be eligible to participate in the Florida College System Institution Facility Enhancement Challenge Grant Program, a Florida College System institution, through its direct-support organization, shall raise a contribution equal to one-half of the total cost of a facilities construction project from private sources which shall be matched by a state appropriation equal to the amount raised for a facilities construction project, subject to the General Appropriations Act.

(7) If the state’s share of the required match is insufficient to meet the requirements of subsection (6), the Florida College System institution shall renegotiate the terms of the contribution with the donors. If the project is terminated, each private donation, plus accrued interest, reverts to the direct-support organization for remittance to the donor.

(8) By October 15 of each year, the State Board of Education shall transmit to the Governor and the Legislature a list of projects that meet all eligibility requirements to participate in the Florida College System Institution Facility Enhancement Challenge Grant Program and a budget request that includes the recommended schedule necessary to complete each project.

(9) In order for a project to be eligible under this program, it must be survey recommended under the provisions of s. 1013.31 and included in the Florida College System institution’s 5-year capital improvement plan, and it must receive approval from the State Board of Education or the Legislature.

(10) A Florida College System institution project may not be removed from the approved 3-year PECO priority list because of its successful participation in this program until approved by the Legislature and provided for in the General Appropriations Act. When such a project is completed and removed from the list, all other projects shall move up on the 3-year PECO priority list.

(11) Any private matching funds for a project which are unexpended after the project is completed shall revert to the Florida College System institution’s direct-support organization capital facilities matching account. The balance of any unexpended state matching funds shall be returned to the fund from which those funds were appropriated.

(12) The surveys, architectural plans, facility, and equipment shall be the property of the participating Florida College System institution. A facility constructed under this section may be named in honor of a donor at the option of the Florida College System institution district board of trustees. A facility may not be named after a living person without prior approval by the State Board of Education.

(13) Effective July 1, 2011, state matching funds are temporarily suspended for donations received for the program on or after June 30, 2011. Existing eligible donations remain eligible for future matching funds. The program may be restarted after $200 million of the backlog for programs under this section and ss. 1011.85, 1011.94, and 1013.79 have been matched.

History.—s. 631, ch. 2002-387; s. 1, ch. 2007-61; s. 29, ch. 2009-60; s. 179, ch. 2010-102; s. 23, ch. 2010-155; s. 169, ch. 2011-5; s. 33, ch. 2011-63.






Subpart C - Universities: Preparation,Adoption, and Implementation of Budgets

1011.40 - Budgets for universities.

1011.40 Budgets for universities.—

(1) LEGISLATIVE BUDGET REQUEST.—The Board of Governors shall provide instructions, guidelines, and standard formats to be used by each university that will provide to the Board of Governors and the Legislature adequate information to support and justify the legislative budget requests submitted pursuant to ss. 216.023, 1011.90, and 1013.60 for each university.

(2) OPERATING BUDGET.—Each university board of trustees shall adopt an operating budget for the operation of the university as prescribed by law and rules of the Board of Governors. Each university president shall prepare and implement the operating budget of the university as prescribed by law, rules of the Board of Governors, policies of the university board of trustees, and provisions of the General Appropriations Act. The proposed expenditures, plus transfers, and balances shall not exceed the estimated income, transfers, and balances. The budget and each part thereof shall balance. If at any time the unencumbered balance in the education and general fund of the university board of trustees approved operating budget goes below 5 percent, the president shall provide written notification to the Board of Governors.

(3) EXPENDITURES.—Expenditures from any source of funds by any university shall not exceed the funds available. Expenditures shall not exceed the amount budgeted under each classification of accounts for each fund and the total amount of the budget, as amended as prescribed by rules of the Board of Governors. No expenditure of funds, contract, or agreement of any nature shall be made that requires additional appropriation of funds by the Legislature unless specifically authorized in advance by law or the General Appropriations Act.

(4) DISTRIBUTION OF APPROPRIATION.—Funds appropriated in the General Appropriations Act for the operation of state universities shall be distributed to the universities twice monthly. The Executive Office of the Governor may modify this schedule if required to meet specific needs of a university.

History.—s. 633, ch. 2002-387; s. 151, ch. 2007-217.



1011.41 - University appropriations.

1011.41 University appropriations.—Funds for the general operations of universities shall be requested and appropriated as Aid to Local Governments Grants and Aids, subject to provisions of the General Appropriations Act. Funds provided to state universities in the General Appropriations Act are contingent upon each university complying with the tuition and fee policies established in the proviso language and with the tuition and fee policies for state universities included in part II of chapter 1009. However, the funds appropriated to a specific university shall not be affected by the failure of another university to comply with this provision.

History.—s. 634, ch. 2002-387; s. 152, ch. 2007-217.



1011.4106 - Trust fund dissolution and local account appropriations.

1011.4106 Trust fund dissolution and local account appropriations.—

(1) Notwithstanding the provisions of ss. 215.3206(2) and 215.3208(2), and pursuant to s. 216.351, all unexpended balances as of June 30, 2002, in the following State University System trust funds are hereby appropriated to the appropriate accounts of each university based upon the original source of the trust fund revenue and any accrued interest: the Education/General Student and Other Fees Trust Fund, the Experiment Station Federal Grant Trust Fund, the Experiment Station Incidental Trust Fund, the Extension Service Federal Grant Trust Fund, the Extension Service Incidental Trust Fund, the Incidental Trust Fund, the UF Health Center Operations and Maintenance Trust Fund, the Operations and Maintenance Trust Fund, and all other trust funds in the State Treasury for universities. Expenditure of these funds by each university must be based on the laws, rules, grant agreements, or other legal controlling factors associated with all trust fund balances which are appropriated to local accounts pursuant to this section, and included in each university board of trustees approved operating budget. Each university shall be responsible for the payment of outstanding debts or obligations associated with these funds.

(2) Any appropriations provided in the General Appropriations Act from the Education/General Student and Other Fees Trust Fund are the only budget authority for the fiscal year to the named universities to expend tuition and out-of-state fees that are collected during the fiscal year and carried forward from the prior fiscal year. The expenditure of tuition and fee revenues from local accounts by each university shall not exceed the authority provided in the General Appropriations Act unless approved pursuant to the provisions of chapter 216. If a court of competent jurisdiction finds that the restriction in this subsection is invalid, the moneys described in this section shall be deposited in the State Treasury.

History.—s. 636, ch. 2002-387; s. 153, ch. 2007-217.



1011.411 - Budgets for sponsored research at universities.

1011.411 Budgets for sponsored research at universities.—Funds for sponsored research at each university shall be budgeted and expended pursuant to ss. 1004.22 and 1011.42.

History.—s. 637, ch. 2002-387; s. 154, ch. 2007-217.



1011.42 - University depositories; deposits into and withdrawals from depositories.

1011.42 University depositories; deposits into and withdrawals from depositories.—

(1) The board of trustees of each university shall designate the depositories in which any university funds may be deposited. No bank shall be designated unless it is a qualified depository as provided by Florida Statutes.

(2) All funds received by a university, from whatever source and for whatever purpose, shall promptly be deposited in a board of trustees approved qualified depository.

(3) The board of trustees shall require an accurate and complete set of accounts to be maintained in the books and records for each fund on deposit in each university depository. Each account shall show the amount subject to withdrawal, the amount deposited, the amount expended, and the balance of the account.

(4) The university may maintain a separate checking account for each fund or may utilize a single checking account for the deposit and withdrawal of moneys from all funds and segregate the various funds on the books and records only. No check or withdrawal shall be drawn in excess of the balance to the credit of the appropriate fund.

(5) Funds awaiting clearing may be invested in investments earning interest in a qualified depository, in the State Treasury, and in the State Board of Administration. Investments of university funds shall comply with the requirements of Florida Statutes for the investment of public funds by local government. Due diligence shall be exercised to assure that the highest available amount of earnings is obtained on investments.

(6) The university president or his or her designee, after having been specifically authorized by the university board of trustees, may transfer funds from one depository to another, within a depository, to another institution, or from another institution to a depository for investment purposes and may transfer funds to pay expenses, expenditures, or other disbursements, evidenced by an invoice or other appropriate documentation.

(7) The university board of trustees shall specifically designate and spread upon the minutes of the board the legal name and position title of any university employee authorized to sign checks to pay legal obligations of the university.

History.—s. 638, ch. 2002-387; s. 3, ch. 2003-3; s. 155, ch. 2007-217.



1011.43 - Investment of university agency and activity funds; earnings used for scholarships.

1011.43 Investment of university agency and activity funds; earnings used for scholarships.—Each university is authorized to invest available agency and activity funds and to use the earnings from such investments for student scholarships and loans. The university board of trustees shall provide procedures for the administration of these scholarships and loans by regulations.

History.—s. 639, ch. 2002-387; s. 25, ch. 2010-78.



1011.45 - End of year balance of funds.

1011.45 End of year balance of funds.—Unexpended amounts in any fund in a university current year operating budget shall be carried forward and included as the balance forward for that fund in the approved operating budget for the following year.

History.—s. 640, ch. 2002-387.



1011.47 - Auxiliary enterprises; contracts, grants, and donations.

1011.47 Auxiliary enterprises; contracts, grants, and donations.—As used in s. 19(f)(3), Art. III of the State Constitution, the term:

(1) “Auxiliary enterprises” includes activities that directly or indirectly provide a product or a service, or both, to a university or its students, faculty, or staff and for which a charge is made. These auxiliary enterprises are business activities of a university which require no support from the General Revenue Fund, and include activities such as housing, bookstores, student health services, continuing education programs, food services, college stores, operation of vending machines, specialty shops, day care centers, golf courses, student activities programs, data center operations, and intercollegiate athletics programs.

(2) “Contracts, grants, and donations” includes noneducational and general funding sources in support of research, public services, and training. The term includes grants and donations, sponsored-research contracts, and Department of Education funding for lab schools and other activities for which the funds are deposited outside the State Treasury.

History.—s. 641, ch. 2002-387; s. 66, ch. 2004-41.



1011.48 - Establishment of educational research centers for child development.

1011.48 Establishment of educational research centers for child development.—

(1) Upon approval of the university president, the student government association of any state university may establish an educational research center for child development in accordance with the provisions of this section. Each such center shall be a child day care center established to provide care for the children of students, both graduate and undergraduate, faculty, and other staff and employees of the university and to provide an opportunity for interested schools or departments of the university to conduct educational research programs and establish internship programs within such centers. Whenever possible, such center shall be located on the campus of the university. There shall be a director of each center, selected by the board of directors of the center.

(2) There shall be a board of directors for each educational research center for child development, consisting of the president of the university or his or her designee, the student government president or his or her designee, the chair of each department participating in the center or his or her designee, and one parent for each 50 children enrolled in the center, elected by the parents of children enrolled in the center. The director of the center shall be an ex officio, nonvoting member of the board. The board shall establish local policies and perform local oversight and operational guidance for the center.

(3) Each center is authorized to charge fees for the care and services it provides. Such fees must be approved by the Board of Governors and may be imposed on a sliding scale based on ability to pay or any other factors deemed relevant by the board.

(4) Each educational research center for child development shall be funded by a portion of the Capital Improvement Trust Fund fee established by the Board of Governors pursuant to s. 1009.24(8). Each university that establishes a center shall receive a portion of such fees collected from the students enrolled at that university, usable only at that university, equal to 22.5 cents per student per credit hour taken per term, based on the summer term and fall and spring semesters. This allocation shall be used by the university only for the establishment and operation of a center as provided by this section. Said allocation may be made only after all bond obligations required to be paid from such fees have been met.

History.—s. 642, ch. 2002-387; s. 156, ch. 2007-217; s. 191, ch. 2008-4; s. 119, ch. 2013-18.



1011.49 - Assent to Smith-Lever Act; university board of trustees authorized to receive grants.

1011.49 Assent to Smith-Lever Act; university board of trustees authorized to receive grants.—The Legislature, in behalf of and for the state, assents to, and gives its assent to, the provisions and requirements of the Act of Congress commonly known as the “Smith-Lever Act,” and all acts supplemental thereto, and the University of Florida Board of Trustees, having supervision over and control of the University of Florida, located at Gainesville, may receive the grants of money appropriated under said Act of Congress and organize and conduct agricultural and home economics extension work, which shall be carried on in connection with the University of Florida Institute of Food and Agricultural Sciences, in accordance with the terms and conditions expressed in said Act of Congress.

History.—s. 643, ch. 2002-387.



1011.50 - Agricultural experiment stations; assent to Act of Congress; federal appropriation.

1011.50 Agricultural experiment stations; assent to Act of Congress; federal appropriation.—The objects and purposes contained in the Act of Congress entitled “An Act to provide for an increased annual appropriation for agricultural experiment stations and regulating the expenditure thereof” are assented to; and the Board of Trustees of the University of Florida is authorized to accept and receive the annual appropriations for the use and benefit of the agricultural experiment station fund of the Institute of Food and Agricultural Sciences of the University of Florida, located at Gainesville, upon the terms and conditions contained in said Act of Congress.

History.—s. 644, ch. 2002-387.



1011.501 - Assent to ss. 1444 and 1445 of the Food and Agriculture Act of 1977; board of trustees authorized to receive grants, etc.

1011.501 Assent to ss. 1444 and 1445 of the Food and Agriculture Act of 1977; board of trustees authorized to receive grants, etc.—The assent of Legislature is given to the provisions and requirements of ss. 1444 and 1445 of the Act of Congress commonly known as the “Food and Agriculture Act of 1977” and all acts supplemental thereto. The Board of Trustees of the Florida Agricultural and Mechanical University may receive grants of money appropriated under said sections of said act and may organize and conduct agricultural extension work and conduct agricultural research, which shall be carried on in connection with the College of Engineering Sciences, Technology and Agriculture of said Florida Agricultural and Mechanical University, in accordance with the terms and conditions expressed in the Act of Congress aforesaid.

History.—s. 645, ch. 2002-387.



1011.51 - Independent postsecondary endowment grants.

1011.51 Independent postsecondary endowment grants.—

(1) The Legislature finds and declares that accredited baccalaureate-degree-granting independent nonprofit colleges and universities are an integral part of the higher education system in this state; that significant numbers of persons choose to utilize these institutions for obtaining higher education; that the burdens on public colleges and universities are lessened because of the students that choose to utilize these institutions for their higher education; that having a strong system of baccalaureate-degree-granting independent nonprofit colleges and universities will improve the educational, economic, and social well-being of the state; and that creation of a state program to provide matching endowment grants will improve the academic excellence of these institutions and enhance educational opportunities for Florida citizens, furthering the improvement of the overall educational system in the state.

(2) There is established the Florida Postsecondary Endowment Grants Program to be administered by the Department of Education. The program shall provide matching endowment grants to independent nonprofit colleges and universities in Florida that meet the requirements of this section. The Legislature shall designate funds for the program to be transferred to the Grants and Donations Trust Fund from available sources. All funds transferred to the trust fund, or retained in the trust fund, shall be invested in accordance with the provisions of chapter 215. Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any undisbursed balance remaining in the trust fund for the program and income from investments and interest related thereto shall remain in the trust fund and shall increase the total funds available for such matching endowment grants.

(3) The matching endowment grants made available under this section shall be made available to any independent nonprofit college or university which:

(a) Is located in and chartered by the state.

(b) Is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools.

(c) Grants baccalaureate degrees.

(d) Is not a state university or Florida College System institution.

(e) Has a secular purpose, so long as the receipt of state aid by students at the institution would not have the primary effect of advancing or impeding religion or result in an excessive entanglement between the state and any religious sect.

(4)(a) The amounts appropriated for the program shall be allocated by the Department of Education to each independent nonprofit college or university that meets the criteria of subsection (3) in the following manner:

1. Each such college or university that raises an endowment contribution of at least $50,000, but no more than $75,000, from private sources shall receive a matching endowment grant equal to 70 percent of the private contribution.

2. Each such college or university that raises an endowment contribution in excess of $75,000, but no more than $100,000, from private sources shall receive a matching endowment grant equal to 75 percent of the private contribution.

3. Each such college or university that raises an endowment contribution in excess of $100,000, but no more than $125,000, from private sources shall receive a matching endowment grant equal to 80 percent of the private contribution.

4. Each such college or university that raises an endowment contribution in excess of $125,000 from private sources shall receive a matching endowment grant equal to 100 percent of the private contribution.

(b) The private sources may include combined contributions for a common purpose, but shall not include separate unrelated contributions. The state endowment matching grant shall be disbursed to the independent nonprofit college or university upon certification by the college or university that it has received and deposited the proportionate amount specified in this subsection.

(c) Contributions may also be eligible for matching if there is a commitment to make a donation of $125,000, and an initial payment of $25,000 is accompanied by a written pledge to provide the balance within 4 years after the date of such initial payment. Payments on the balance must be at least $25,000 per year and shall be made on or before the anniversary date of the initial payment. No matching endowment grant shall be disbursed prior to collection of the total pledged contribution from the private source, but a pledged contribution shall encumber the matching endowment grant for that independent nonprofit college or university.

(5)(a) By July 1 of each year, each independent nonprofit college or university that desires to participate in the program shall certify to the department its eligibility. The department, upon receipt and acceptance of such certifications, shall reserve an equal amount of the additional funds for the program transferred to the Grants and Donations Trust Fund for that fiscal year for each independent nonprofit college or university that is eligible to participate. An eligible independent nonprofit college or university shall have 3 fiscal years within which to encumber its share of trust funds reserved during the first 3 fiscal years. After the third fiscal year, if any independent nonprofit college or university does not fully utilize or encumber its share of reserved trust funds for any single fiscal year, such reserved funds shall be available in subsequent fiscal years for the purposes of this program.

(b) Each eligible institution shall certify to the department its contributions for the year ending June 30, 1989. Only the qualified new contributions above the certified base shall be calculated for the purpose of allocating grants during the first 3 years of the program. In subsequent years, only the qualified new contributions above the certified prior year base shall be calculated for the purpose of allocating such grants.

(6) Matching endowment grants made pursuant to this section to a qualified independent nonprofit college or university shall be placed in a separate restricted endowment by such institution. The interest or other income accruing from the endowment shall be expended exclusively for professorships, library resources, scientific and technical equipment, and nonathletic scholarships. Moreover, the funds in the endowment shall not be used for pervasively sectarian instruction, religious worship, or theology or divinity programs or resources. The records of the endowment shall be subject to review by the department and audit or examination by the Auditor General and the Office of Program Policy Analysis and Government Accountability. If any institution receiving a matching endowment grant pursuant to this section ceases operations and undergoes dissolution proceedings, then all funds received pursuant to this section from the state shall be returned.

(7) This section shall be implemented to the extent specifically funded and authorized by law.

History.—s. 646, ch. 2002-387; s. 170, ch. 2011-5; s. 120, ch. 2013-18.



1011.52 - Appropriation to first accredited medical school.

1011.52 Appropriation to first accredited medical school.—

(1) Subject to the provisions hereinafter set forth, the Legislature shall provide an annual appropriation to the first accredited medical school. Payments of moneys from such appropriation shall be made semiannually at the beginning of the first and third quarters.

(2) In order for a medical school to qualify under the provisions of this section and to be entitled to the benefits herein, such medical school:

(a) Must be primarily operated and established to offer, afford, and render a medical education to residents of the state qualifying for admission to such institution;

(b) Must be operated by a municipality or county of this state, or by a nonprofit organization heretofore or hereafter established exclusively for educational purposes;

(c) Must, upon the formation and establishment of an accredited medical school, transmit and file with the Department of Education documentary proof evidencing the facts that such institution has been certified and approved by the council on medical education and hospitals of the American Medical Association and has adequately met the requirements of that council in regard to its administrative facilities, administrative plant, clinical facilities, curriculum, and all other such requirements as may be necessary to qualify with the council as a recognized, approved, and accredited medical school;

(d) Must certify to the Department of Education the name, address, and educational history of each student approved and accepted for enrollment in such institution for the ensuing school year; and

(e) Must have in place an operating agreement with a government-owned hospital that is located in the same county as the medical school and that is a statutory teaching hospital as defined in s. 408.07(45). The operating agreement shall provide for the medical school to maintain the same level of affiliation with the hospital, including the level of services to indigent and charity care patients served by the hospital, which was in place in the prior fiscal year. Each year, documentation demonstrating that an operating agreement is in effect shall be submitted jointly to the Department of Education by the hospital and the medical school prior to the payment of moneys from the annual appropriation.

(3) The Department of Education shall, within 60 days of the receipt of the student enrollment of the medical school, pay to the school, each year, the amount appropriated for students accepted and approved for enrollment in such medical institution, provided each medical student is a legal resident of the state or, if the student is not of legal age, his or her parents or legal guardian are residents of the state at the time of the student’s acceptance and approval as a medical student. In the event a student resigns or is dismissed from such medical institution for any reason whatsoever before the end of a school year, then the medical institution shall, within 30 days from such dismissal or resignation, remit to the state, through the Department of Education, a pro rata amount of the sum before paid by the state to the medical institution, which amount is to be computed by dividing the total number of days in the school year into the sum paid for that student and multiplying the result by the total number of days remaining in such school year after such resignation or dismissal.

(4) Such institution is prohibited from expending any of the sums received under the terms of this section for any purposes whatsoever, except for the operation and maintenance of a medical school and for medical research. The institution is further prohibited from expending any sums received under the terms of this section for the construction or erection of any buildings of any kind, nature, or description or for the maintenance and operation of a hospital in any form or manner whatsoever.

History.—s. 647, ch. 2002-387; s. 5, ch. 2008-109; s. 24, ch. 2010-155.



1011.521 - Appropriation to private colleges and universities.

1011.521 Appropriation to private colleges and universities.—

(1) Subject to the provisions of this section, the Legislature may provide an annual appropriation to support Florida private colleges and universities. Such appropriations may be used to provide access to Florida residents seeking a postsecondary education, to fulfill the state’s need for graduates in specific disciplines, and to support medical research.

(2) Each institution receiving an appropriation under this section shall submit a proposed expenditure plan to the Department of Education by the date and in the format established by the department.

(3) By September 1 of each fiscal year, each institution receiving an appropriation under this section shall submit a report to the Department of Education detailing expenditures of the funds received under this section in the preceding fiscal year. Any funds used to provide financial assistance to students shall be reported to the department in accordance with s. 1009.94.

(4) An institution may not expend any of the funds received under this section for the construction of any buildings.

History.—s. 30, ch. 2009-60.






Subpart D - Florida School for the Deaf andthe Blind: Preparation, Adoption, andImplementation of Budgets

1011.55 - Procedure for legislative budget requests for the Florida School for the Deaf and the Blind.

1011.55 Procedure for legislative budget requests for the Florida School for the Deaf and the Blind.—

(1) The legislative budget request of the Florida School for the Deaf and the Blind shall be prepared using the same format, procedures, and timelines required for the submission of the legislative budget of the Department of Education. The Florida School for the Deaf and the Blind shall submit its legislative budget request to the Department of Education for review and approval. Subsequent to the Department of Education’s approval, the Commissioner of Education shall include the Florida School for the Deaf and the Blind in the department’s legislative budget request to the State Board of Education, the Governor, and the Legislature. The legislative budget request and the appropriation for the Florida School for the Deaf and the Blind shall be a separate identifiable sum in the public schools budget entity of the Department of Education. The annual appropriation for the school shall be distributed monthly in payments as nearly equal as possible. Appropriations for textbooks, instructional technology, and school buses may be released and distributed as necessary to serve the instructional program for the students.

(2) The school shall submit its fixed capital outlay request to the Department of Education for review and approval in accordance with s. 1002.36(4)(f)1. Subsequent to the department’s approval, the school’s request shall be included within the department’s public education capital outlay legislative budget request.

History.—s. 649, ch. 2002-387; s. 4, ch. 2004-331.



1011.56 - Operating budget for the Florida School for the Deaf and the Blind.

1011.56 Operating budget for the Florida School for the Deaf and the Blind.—The president of the school shall recommend to the board of trustees a budget of income and expenditures at such time and in such form as the board of trustees may prescribe. The board of trustees shall adopt procedures for the approval of budget amendments. If at any time the unencumbered balance of approved operating budget goes below 5 percent, the president shall provide written notification to the State Board of Education.

History.—s. 650, ch. 2002-387.



1011.57 - Florida School for the Deaf and the Blind; board of trustees; management flexibility.

1011.57 Florida School for the Deaf and the Blind; board of trustees; management flexibility.—

(1) Notwithstanding the provisions of ss. 216.031, 216.181, and 216.262 to the contrary and pursuant to the provisions of s. 216.351, but subject to any guidelines imposed in the General Appropriations Act, funds for the operation of the Florida School for the Deaf and the Blind shall be requested and appropriated within budget entities, program components, program categories, lump sums, or special categories. Funds appropriated to the Florida School for the Deaf and the Blind for each program category, lump sum, or special category may be transferred to traditional categories for expenditure by the board of trustees of the school. The board of trustees shall develop an annual operating budget that allocates funds by program component and traditional expenditure category.

(2) Notwithstanding the provisions of s. 216.181 and pursuant to the provisions of s. 216.351, but subject to any requirements imposed in the General Appropriations Act, no lump-sum plan is required to implement the special categories, program categories, or lump-sum appropriations. Upon release of the special categories, program categories, or lump-sum appropriations to the board of trustees, the Chief Financial Officer, upon the request of the board of trustees, shall transfer or reallocate funds to or among accounts established for disbursement purposes. The board of trustees shall maintain records to account for the original appropriation.

(3) Notwithstanding the provisions of ss. 216.031, 216.181, 216.251, and 216.262 to the contrary and pursuant to the provisions of s. 216.351, but subject to any requirements imposed in the General Appropriations Act, the board of trustees shall establish the authorized positions and may amend such positions, within the total funds authorized annually in the appropriations act.

(4) Notwithstanding the provisions of s. 216.301 to the contrary, all unexpended funds appropriated for the Florida School for the Deaf and the Blind shall be carried forward and included as the balance forward for that fund in the approved operating budget for the following year.

(5) The board of trustees and administration of the Florida School for the Deaf and the Blind shall not authorize fee waivers for out-of-state students.

History.—s. 651, ch. 2002-387; s. 1973, ch. 2003-261; s. 7, ch. 2004-271; s. 43, ch. 2006-122.









Part II - FUNDING FOR SCHOOL DISTRICTS (ss. 1011.60-1011.78)

1011.60 - Minimum requirements of the Florida Education Finance Program.

1011.60 Minimum requirements of the Florida Education Finance Program.—Each district which participates in the state appropriations for the Florida Education Finance Program shall provide evidence of its effort to maintain an adequate school program throughout the district and shall meet at least the following requirements:

(1) ACCOUNTS AND REPORTS.—Maintain adequate and accurate records, including a system of internal accounts for individual schools, and file with the Department of Education, in correct and proper form on or before the date due as fixed by law or rule, each annual or periodic report that is required by rules of the State Board of Education.

(2) MINIMUM TERM.—Operate all schools for a term of 180 actual teaching days or the equivalent on an hourly basis as specified by rules of the State Board of Education each school year. The State Board of Education may prescribe procedures for altering, and, upon written application, may alter, this requirement during a national, state, or local emergency as it may apply to an individual school or schools in any district or districts if, in the opinion of the board, it is not feasible to make up lost days or hours, and the apportionment may, at the discretion of the Commissioner of Education and if the board determines that the reduction of school days or hours is caused by the existence of a bona fide emergency, be reduced for such district or districts in proportion to the decrease in the length of term in any such school or schools. A strike, as defined in s. 447.203(6), by employees of the school district may not be considered an emergency.

(3) EMPLOYMENT POLICIES.—Adopt rules relating to the appointment, promotion, transfer, suspension, and dismissal of personnel.

(a) Such rules must conform to applicable law and rules of the State Board of Education and must include the duties and responsibilities of the district school superintendent and school board pertaining to these and other personnel matters.

(b) All personnel shall be paid in accordance with payroll period schedules adopted by the school board and included in the official salary schedule.

(c) No salary payment shall be paid to any employee in advance of service being rendered.

(d) District school boards may authorize a maximum of six paid legal holidays which shall apply to the total annual number of required days of service adopted by the board.

(e) Such rules may include reasonable time for vacation and absences for further professional studies for personnel employed on a 12-month basis.

(f) Such rules must not require more than 10 calendar months of service for principals, other school site administrators, and instructional staff, as prescribed by rules of the State Board of Education, excluding Sundays and other holidays. Principals, other school site administrators, and instructional staff may serve more than 10 calendar months of service if specifically approved by the district school board. Contracts for 12 months of service may include reasonable allowance for vacation or further study as prescribed by the school board in accordance with rules of the State Board of Education.

(4) SALARY SCHEDULES.—Expend funds for salaries in accordance with a salary schedule or schedules adopted by the school board in accordance with the provisions of law and rules of the State Board of Education. Expenditures for salaries of instructional personnel must include compensation based on employee performance demonstrated under s. 1012.34.

(5) BUDGETS.—Observe fully at all times all requirements of law and rules of the State Board of Education relating to the preparation, adoption, and execution of budgets for district school boards.

(6) MINIMUM FINANCIAL EFFORT REQUIRED.—Make the minimum financial effort required for the support of the Florida Education Finance Program as prescribed in the current year’s General Appropriations Act.

(7) DISTRICT EDUCATIONAL PLANNING.—Maintain a system of planning and evaluation as required by law.

(8) MINIMUM CLASSROOM EXPENDITURE REQUIREMENTS.—Comply with the minimum classroom expenditure requirements and associated reporting pursuant to s. 1011.64.

History.—s. 653, ch. 2002-387; s. 169, ch. 2004-5; s. 67, ch. 2004-41; s. 27, ch. 2009-59.



1011.61 - Definitions.

1011.61 Definitions.—Notwithstanding the provisions of s. 1000.21, the following terms are defined as follows for the purposes of the Florida Education Finance Program:

(1) A “full-time equivalent student” in each program of the district is defined in terms of full-time students and part-time students as follows:

(a) A “full-time student” is one student on the membership roll of one school program or a combination of school programs listed in s. 1011.62(1)(c) for the school year or the equivalent for:

1. Instruction in a standard school, comprising not less than 900 net hours for a student in or at the grade level of 4 through 12, or not less than 720 net hours for a student in or at the grade level of kindergarten through grade 3 or in an authorized prekindergarten exceptional program; or

2. Instruction comprising the appropriate number of net hours set forth in subparagraph 1. for students who, within the past year, have moved with their parents for the purpose of engaging in the farm labor or fish industries, if a plan furnishing such an extended school day or week, or a combination thereof, has been approved by the commissioner. Such plan may be approved to accommodate the needs of migrant students only or may serve all students in schools having a high percentage of migrant students. The plan described in this subparagraph is optional for any school district and is not mandated by the state.

(b) A “part-time student” is a student on the active membership roll of a school program or combination of school programs listed in s. 1011.62(1)(c) who is less than a full-time student. A student who receives instruction in a school that operates for less than the minimum term shall generate full-time equivalent student membership proportional to the amount of instructional hours provided by the school divided by the minimum term requirement as provided in s. 1011.60(2).

(c)1. A “full-time equivalent student” is:

a. A full-time student in any one of the programs listed in s. 1011.62(1)(c); or

b. A combination of full-time or part-time students in any one of the programs listed in s. 1011.62(1)(c) which is the equivalent of one full-time student based on the following calculations:

(I) A full-time student in a combination of programs listed in s. 1011.62(1)(c) shall be a fraction of a full-time equivalent membership in each special program equal to the number of net hours per school year for which he or she is a member, divided by the appropriate number of hours set forth in subparagraph (a)1. The difference between that fraction or sum of fractions and the maximum value as set forth in subsection (4) for each full-time student is presumed to be the balance of the student’s time not spent in a special program and shall be recorded as time in the appropriate basic program.

(II) A prekindergarten student with a disability shall meet the requirements specified for kindergarten students.

(III) A full-time equivalent student for students in kindergarten through grade 12 in a full-time virtual instruction program under s. 1002.45 or a virtual charter school under s. 1002.33 shall consist of six full-credit completions or the prescribed level of content that counts toward promotion to the next grade in programs listed in s. 1011.62(1)(c). Credit completions may be a combination of full-credit courses or half-credit courses.

(IV) A full-time equivalent student for students in kindergarten through grade 12 in a part-time virtual instruction program under s. 1002.45 shall consist of six full-credit completions in programs listed in s. 1011.62(1)(c)1. and 3. Credit completions may be a combination of full-credit courses or half-credit courses.

(V) A Florida Virtual School full-time equivalent student shall consist of six full-credit completions or the prescribed level of content that counts toward promotion to the next grade in the programs listed in s. 1011.62(1)(c)1. and 3. for students participating in kindergarten through grade 12 part-time virtual instruction and the programs listed in s. 1011.62(1)(c) for students participating in kindergarten through grade 12 full-time virtual instruction. Credit completions may be a combination of full-credit courses or half-credit courses.

(VI) Each successfully completed full-credit course earned through an online course delivered by a district other than the one in which the student resides shall be calculated as 1/6 FTE.

(VII) A full-time equivalent student for courses requiring passage of a statewide, standardized end-of-course assessment under s. 1003.4282 to earn a standard high school diploma shall be defined and reported based on the number of instructional hours as provided in this subsection.

(VIII) For students enrolled in a school district as a full-time student, the district may report 1/6 FTE for each student who passes a statewide, standardized end-of-course assessment without being enrolled in the corresponding course.

2. A student in membership in a program scheduled for more or less than 180 school days or the equivalent on an hourly basis as specified by rules of the State Board of Education is a fraction of a full-time equivalent membership equal to the number of instructional hours in membership divided by the appropriate number of hours set forth in subparagraph (a)1.; however, for the purposes of this subparagraph, membership in programs scheduled for more than 180 days is limited to students enrolled in:

a. Juvenile justice education programs.

b. The Florida Virtual School.

c. Virtual instruction programs and virtual charter schools for the purpose of course completion and credit recovery pursuant to ss. 1002.45 and 1003.498. Course completion applies only to a student who is reported during the second or third membership surveys and who does not complete a virtual education course by the end of the regular school year. The course must be completed no later than the deadline for amending the final student enrollment survey for that year. Credit recovery applies only to a student who has unsuccessfully completed a traditional or virtual education course during the regular school year and must retake the course in order to be eligible to graduate with the student’s class.

The full-time equivalent student enrollment calculated under this subsection is subject to the requirements in subsection (4).

The department shall determine and implement an equitable method of equivalent funding for schools operating under emergency conditions, which schools have been approved by the department to operate for less than the minimum term as provided in s. 1011.60(2).

(2) A “full-time equivalent student” is a student in grades 4 through 8 who is participating in a student-teacher adviser program conducted during homeroom period, who is a fraction of a full-time equivalent membership based on net hours in the program, with a maximum of 36 net hours in any fiscal year. Each district program shall be approved by the Department of Education.

(3) For the purpose of calculating the “current operation program,” a student is in membership until he or she withdraws or until the close of the 11th consecutive school day of his or her absence, whichever comes first.

(4) The maximum value for funding a student in kindergarten through grade 12 or in a prekindergarten program for exceptional children as provided in s. 1003.21(1)(e) shall be the sum of the calculations in paragraphs (a), (b), and (c) as calculated by the department.

(a) The sum of the student’s full-time equivalent student membership value for the school year or the equivalent derived from paragraphs (1)(a) and (b), subparagraph (1)(c)1., sub-subparagraphs (1)(c)2.b. and c., subparagraph (1)(c)3., and subsection (2). If the sum is greater than 1.0, the full-time equivalent student membership value for each program or course shall be reduced by an equal proportion so that the student’s total full-time equivalent student membership value is equal to 1.0.

(b) If the result in paragraph (a) is less than 1.0 full-time equivalent student and the student has full-time equivalent student enrollment pursuant to sub-sub-subparagraph (1)(c)1.b.(VIII), calculate an amount that is the lesser of the value in sub-sub-subparagraph (1)(c)1.b.(VIII) or the value of 1.0 less the value in paragraph (a).

(c) The full-time equivalent student enrollment value in sub-subparagraph (1)(c)2.a.

A scholarship award provided to a student enrolled in the John M. McKay Scholarships for Students with Disabilities Program pursuant to s. 1002.39 is not subject to the maximum value for funding a student under this subsection.

(5) The “Florida Education Finance Program” includes all programs and costs as provided in s. 1011.62.

(6) “Basic programs” include, but are not limited to, language arts, mathematics, art, music, physical education, science, and social studies.

History.—s. 654, ch. 2002-387; s. 20, ch. 2003-391; s. 6, ch. 2008-147; s. 2, ch. 2008-174; s. 28, ch. 2009-59; s. 34, ch. 2011-63; s. 9, ch. 2011-137; s. 15, ch. 2012-133; s. 27, ch. 2012-191; s. 10, ch. 2012-192; s. 38, ch. 2013-27; s. 60, ch. 2013-35; s. 18, ch. 2013-45; s. 187, ch. 2014-17; s. 5, ch. 2016-137; s. 27, ch. 2016-237.



1011.62 - Funds for operation of schools.

1011.62 Funds for operation of schools.—If the annual allocation from the Florida Education Finance Program to each district for operation of schools is not determined in the annual appropriations act or the substantive bill implementing the annual appropriations act, it shall be determined as follows:

(1) COMPUTATION OF THE BASIC AMOUNT TO BE INCLUDED FOR OPERATION.—The following procedure shall be followed in determining the annual allocation to each district for operation:

(a) Determination of full-time equivalent membership.—During each of several school weeks, including scheduled intersessions of a year-round school program during the fiscal year, a program membership survey of each school shall be made by each district by aggregating the full-time equivalent student membership of each program by school and by district. The department shall establish the number and interval of membership calculations, except that for basic and special programs such calculations shall not exceed nine for any fiscal year. The district’s full-time equivalent membership shall be computed and currently maintained in accordance with regulations of the commissioner.

(b) Determination of base student allocation.—The base student allocation for the Florida Education Finance Program for kindergarten through grade 12 shall be determined annually by the Legislature and shall be that amount prescribed in the current year’s General Appropriations Act.

(c) Determination of programs.—Cost factors based on desired relative cost differences between the following programs shall be established in the annual General Appropriations Act. The cost factor for secondary career education programs and basic programs grade 9 through 12 shall be equal. The Commissioner of Education shall specify a matrix of services and intensity levels to be used by districts in the determination of the two weighted cost factors for exceptional students with the highest levels of need. For these students, the funding support level shall fund the exceptional students’ education program, with the exception of extended school year services for students with disabilities.

1. Basic programs.—

a. Kindergarten and grades 1, 2, and 3.

b. Grades 4, 5, 6, 7, and 8.

c. Grades 9, 10, 11, and 12.

2. Programs for exceptional students.—

a. Support Level IV.

b. Support Level V.

3. Secondary career education programs.

4. English for Speakers of Other Languages.

(d) Annual allocation calculation.—

1. The Department of Education is authorized and directed to review all district programs and enrollment projections and calculate a maximum total weighted full-time equivalent student enrollment for each district for the K-12 FEFP.

2. Maximum enrollments calculated by the department shall be derived from enrollment estimates used by the Legislature to calculate the FEFP. If two or more districts enter into an agreement under the provisions of s. 1001.42(4)(d), after the final enrollment estimate is agreed upon, the amount of FTE specified in the agreement, not to exceed the estimate for the specific program as identified in paragraph (c), may be transferred from the participating districts to the district providing the program.

3. As part of its calculation of each district’s maximum total weighted full-time equivalent student enrollment, the department shall establish separate enrollment ceilings for each of two program groups. Group 1 shall be composed of basic programs for grades K-3, grades 4-8, and grades 9-12. Group 2 shall be composed of students in exceptional student education programs support levels IV and V, English for Speakers of Other Languages programs, and all career programs in grades 9-12.

a. For any calculation of the FEFP, the enrollment ceiling for group 1 shall be calculated by multiplying the actual enrollment for each program in the program group by its appropriate program weight.

b. The weighted enrollment ceiling for group 2 programs shall be calculated by multiplying the enrollment for each program by the appropriate program weight as provided in the General Appropriations Act. The weighted enrollment ceiling for program group 2 shall be the sum of the weighted enrollment ceilings for each program in the program group, plus the increase in weighted full-time equivalent student membership from the prior year for clients of the Department of Children and Families and the Department of Juvenile Justice.

c. If, for any calculation of the FEFP, the weighted enrollment for program group 2, derived by multiplying actual enrollments by appropriate program weights, exceeds the enrollment ceiling for that group, the following procedure shall be followed to reduce the weighted enrollment for that group to equal the enrollment ceiling:

(I) The weighted enrollment ceiling for each program in the program group shall be subtracted from the weighted enrollment for that program derived from actual enrollments.

(II) If the difference calculated under sub-sub-subparagraph (I) is greater than zero for any program, a reduction proportion shall be computed for the program by dividing the absolute value of the difference by the total amount by which the weighted enrollment for the program group exceeds the weighted enrollment ceiling for the program group.

(III) The reduction proportion calculated under sub-sub-subparagraph (II) shall be multiplied by the total amount of the program group’s enrollment over the ceiling as calculated under sub-sub-subparagraph (I).

(IV) The prorated reduction amount calculated under sub-sub-subparagraph (III) shall be subtracted from the program’s weighted enrollment to produce a revised program weighted enrollment.

(V) The prorated reduction amount calculated under sub-sub-subparagraph (III) shall be divided by the appropriate program weight, and the result shall be added to the revised program weighted enrollment computed in sub-sub-subparagraph (IV).

1(e) Funding model for exceptional student education programs.—

1.a. The funding model uses basic, at-risk, support levels IV and V for exceptional students and career Florida Education Finance Program cost factors, and a guaranteed allocation for exceptional student education programs. Exceptional education cost factors are determined by using a matrix of services to document the services that each exceptional student will receive. The nature and intensity of the services indicated on the matrix shall be consistent with the services described in each exceptional student’s individual educational plan. The Department of Education shall review and revise the descriptions of the services and supports included in the matrix of services for exceptional students and shall implement those revisions before the beginning of the 2012-2013 school year.

b. In order to generate funds using one of the two weighted cost factors, a matrix of services must be completed at the time of the student’s initial placement into an exceptional student education program and at least once every 3 years by personnel who have received approved training. Nothing listed in the matrix shall be construed as limiting the services a school district must provide in order to ensure that exceptional students are provided a free, appropriate public education.

c. Students identified as exceptional, in accordance with chapter 6A-6, Florida Administrative Code, who do not have a matrix of services as specified in sub-subparagraph b. shall generate funds on the basis of full-time-equivalent student membership in the Florida Education Finance Program at the same funding level per student as provided for basic students. Additional funds for these exceptional students will be provided through the guaranteed allocation designated in subparagraph 2.

2. For students identified as exceptional who do not have a matrix of services and students who are gifted in grades K through 8, there is created a guaranteed allocation to provide these students with a free appropriate public education, in accordance with s. 1001.42(4)(l) and rules of the State Board of Education, which shall be allocated initially to each school district in the amount provided in the General Appropriations Act. These funds shall be supplemental to the funds appropriated for the basic funding level, and the amount allocated for each school district shall be recalculated once during the year, based on actual student membership from the October FTE survey. Upon recalculation, if the generated allocation is greater than the amount provided in the General Appropriations Act, the total shall be prorated to the level of the appropriation based on each district’s share of the total recalculated amount. These funds shall be used to provide special education and related services for exceptional students and students who are gifted in grades K through 8. A district’s expenditure of funds from the guaranteed allocation for students in grades 9 through 12 who are gifted may not be greater than the amount expended during the 2006-2007 fiscal year for gifted students in grades 9 through 12.

2(f) Supplemental academic instruction; categorical fund.—

1. There is created a categorical fund to provide supplemental academic instruction to students in kindergarten through grade 12. This paragraph may be cited as the “Supplemental Academic Instruction Categorical Fund.”

2. The categorical fund shall be in addition to the funds appropriated on the basis of FTE student membership in the Florida Education Finance Program and shall be included in the total potential funds of each district. These funds shall be used to provide supplemental academic instruction to students enrolled in the K-12 program. For the 2016-2017 fiscal year, each school district that has one or more of the 300 lowest-performing elementary schools based on the state reading assessment shall use these funds, together with the funds provided in the district’s research-based reading instruction allocation and other available funds, to provide an additional hour of instruction beyond the normal school day for each day of the entire school year for intensive reading instruction for the students in each of these schools. This additional hour of instruction must be provided by teachers or reading specialists who are effective in teaching reading or by a K-5 mentoring reading program that is supervised by a teacher who is effective in teaching reading. Students enrolled in these schools who have level 5 assessment scores may participate in the additional hour of instruction on an optional basis. Exceptional student education centers may not be included in the 300 schools. For the 2016-2017 fiscal year, designation of the 300 lowest-performing elementary schools shall be based on the 2015-2016 state reading assessment. After this requirement has been met, supplemental instruction strategies may include, but are not limited to: use of a modified curriculum, reading instruction, after-school instruction, tutoring, mentoring, a reduction in class size, an extended school year, intensive skills development in summer school, and other methods of improving student achievement. Supplemental instruction may be provided to a student in any manner and at any time during or beyond the regular 180-day term identified by the school as being the most effective and efficient way to best help that student progress from grade to grade and to graduate.

3. Categorical funds for supplemental academic instruction shall be provided annually in the Florida Education Finance Program as specified in the General Appropriations Act. These funds shall be provided as a supplement to the funds appropriated for the basic funding level and shall be included in the total funds of each district. The allocation shall consist of a base amount that shall have a workload adjustment based on changes in unweighted FTE. In addition, districts that have elementary schools included in the 300 lowest-performing schools designation shall be allocated additional funds to assist those districts in providing intensive reading instruction to students in those schools. The amount provided shall be based on each district’s level of per-student funding in the reading instruction allocation and the supplemental academic instruction categorical fund and on the total FTE for each of the schools. The categorical funding shall be recalculated once during the fiscal year following an updated designation of the 300 lowest-performing elementary schools and shall be based on actual student membership from the October FTE survey. Upon recalculation of funding for the supplemental academic instruction categorical fund, if the total allocation is greater than the amount provided in the General Appropriations Act, the allocation shall be prorated to the level provided to support the appropriation, based on each district’s share of the total.

4. Effective with the 1999-2000 fiscal year, funding on the basis of FTE membership beyond the 180-day regular term shall be provided in the FEFP only for students enrolled in juvenile justice education programs or in education programs for juveniles placed in secure facilities or programs under s. 985.19. Funding for instruction beyond the regular 180-day school year for all other K-12 students shall be provided through the supplemental academic instruction categorical fund and other state, federal, and local fund sources with ample flexibility for schools to provide supplemental instruction to assist students in progressing from grade to grade and graduating.

5. The Florida State University School, as a lab school, is authorized to expend from its FEFP or Lottery Enhancement Trust Fund allocation the cost to the student of remediation in reading, writing, or mathematics for any graduate who requires remediation at a postsecondary educational institution.

6. Beginning in the 1999-2000 school year, dropout prevention programs as defined in ss. 1003.52, 1003.53(1)(a), (b), and (c), and 1003.54 shall be included in group 1 programs under subparagraph (d)3.

(g) Education for speakers of other languages.—A school district or a full-time virtual instruction program is eligible to report full-time equivalent student membership in the ESOL program in the Florida Education Finance Program provided the following conditions are met:

1. The school district or the full-time virtual instruction program has a plan approved by the Department of Education.

2. The eligible student is identified and assessed as limited English proficient based on assessment criteria.

3.a. An eligible student may be reported for funding in the ESOL program for a base period of 3 years. However, a student whose English competency does not meet the criteria for proficiency after 3 years in the ESOL program may be reported for a fourth, fifth, and sixth year of funding, provided his or her limited English proficiency is assessed and properly documented prior to his or her enrollment in each additional year beyond the 3-year base period.

b. If a student exits the program and is later reclassified as limited English proficient, the student may be reported in the ESOL program for funding for an additional year, or extended annually for a period not to exceed a total of 6 years pursuant to this paragraph, based on an annual evaluation of the student’s status.

4. An eligible student may be reported for funding in the ESOL program for membership in ESOL instruction in English and ESOL instruction or home language instruction in the basic subject areas of mathematics, science, social studies, and computer literacy.

(h) Small, isolated high schools.—Districts which levy the maximum nonvoted discretionary millage, exclusive of millage for capital outlay purposes levied pursuant to s. 1011.71(2), may calculate full-time equivalent students for small, isolated high schools by multiplying the number of unweighted full-time equivalent students times 2.75; provided the school has attained a grade of “C” or better, pursuant to s. 1008.34, for the previous school year. For the purpose of this section, the term “small, isolated high school” means any high school which is located no less than 28 miles by the shortest route from another high school; which has been serving students primarily in basic studies provided by sub-subparagraphs (c)1.b. and c. and may include subparagraph (c)4.; and which has a membership of no more than 100 students, but no fewer than 28 students, in grades 9 through 12.

(i) Calculation of full-time equivalent membership with respect to dual enrollment instruction.—Students enrolled in dual enrollment instruction pursuant to s. 1007.271 may be included in calculations of full-time equivalent student memberships for basic programs for grades 9 through 12 by a district school board. Instructional time for dual enrollment may vary from 900 hours; however, the full-time equivalent student membership value shall be subject to the provisions in s. 1011.61(4). Dual enrollment full-time equivalent student membership shall be calculated in an amount equal to the hours of instruction that would be necessary to earn the full-time equivalent student membership for an equivalent course if it were taught in the school district. Students in dual enrollment courses may also be calculated as the proportional shares of full-time equivalent enrollments they generate for a Florida College System institution or university conducting the dual enrollment instruction. Early admission students shall be considered dual enrollments for funding purposes. Students may be enrolled in dual enrollment instruction provided by an eligible independent college or university and may be included in calculations of full-time equivalent student memberships for basic programs for grades 9 through 12 by a district school board. However, those provisions of law which exempt dual enrolled and early admission students from payment of instructional materials and tuition and fees, including laboratory fees, shall not apply to students who select the option of enrolling in an eligible independent institution. An independent college or university which is located and chartered in Florida, is not for profit, is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools or the Accrediting Council for Independent Colleges and Schools, and confers degrees as defined in s. 1005.02 shall be eligible for inclusion in the dual enrollment or early admission program. Students enrolled in dual enrollment instruction shall be exempt from the payment of tuition and fees, including laboratory fees. No student enrolled in college credit mathematics or English dual enrollment instruction shall be funded as a dual enrollment unless the student has successfully completed the relevant section of the entry-level examination required pursuant to s. 1008.30.

(j) Instruction in exploratory career education.—Students in grades 7 through 12 who are enrolled for more than four semesters in exploratory career education may not be counted as full-time equivalent students for this instruction.

(k) Study hall.—A student who is enrolled in study hall may not be included in the calculation of full-time equivalent student membership for funding under this section.

(l) Calculation of additional full-time equivalent membership based on International Baccalaureate examination scores of students.—A value of 0.16 full-time equivalent student membership shall be calculated for each student enrolled in an International Baccalaureate course who receives a score of 4 or higher on a subject examination. A value of 0.3 full-time equivalent student membership shall be calculated for each student who receives an International Baccalaureate diploma. Such value shall be added to the total full-time equivalent student membership in basic programs for grades 9 through 12 in the subsequent fiscal year. Each school district shall allocate 80 percent of the funds received from International Baccalaureate bonus FTE funding to the school program whose students generate the funds and to school programs that prepare prospective students to enroll in International Baccalaureate courses. Funds shall be expended solely for the payment of allowable costs associated with the International Baccalaureate program. Allowable costs include International Baccalaureate annual school fees; International Baccalaureate examination fees; salary, benefits, and bonuses for teachers and program coordinators for the International Baccalaureate program and teachers and coordinators who prepare prospective students for the International Baccalaureate program; supplemental books; instructional supplies; instructional equipment or instructional materials for International Baccalaureate courses; other activities that identify prospective International Baccalaureate students or prepare prospective students to enroll in International Baccalaureate courses; and training or professional development for International Baccalaureate teachers. School districts shall allocate the remaining 20 percent of the funds received from International Baccalaureate bonus FTE funding for programs that assist academically disadvantaged students to prepare for more rigorous courses. The school district shall distribute to each classroom teacher who provided International Baccalaureate instruction:

1. A bonus in the amount of $50 for each student taught by the International Baccalaureate teacher in each International Baccalaureate course who receives a score of 4 or higher on the International Baccalaureate examination.

2. An additional bonus of $500 to each International Baccalaureate teacher in a school designated with a grade of “D” or “F” who has at least one student scoring 4 or higher on the International Baccalaureate examination, regardless of the number of classes taught or of the number of students scoring a 4 or higher on the International Baccalaureate examination.

Bonuses awarded to a teacher according to this paragraph may not exceed $2,000 in any given school year. However, the maximum bonus shall be $3,000 if at least 50 percent of the students enrolled in a teacher’s course earn a score of 4 or higher on the examination in a school designated with a grade of “A,” “B,” or “C”; or if at least 25 percent of the students enrolled in a teacher’s course earn a score of 4 or higher on the examination in a school designated with a grade of “D” or “F.” Bonuses awarded under this paragraph shall be in addition to any regular wage or other bonus the teacher received or is scheduled to receive. For such courses, the teacher shall earn an additional bonus of $50 for each student who has a qualifying score up to the maximum of $3,000 in any given school year.

(m) Calculation of additional full-time equivalent membership based on Advanced International Certificate of Education examination scores of students.—A value of 0.16 full-time equivalent student membership shall be calculated for each student enrolled in a full-credit Advanced International Certificate of Education course who receives a score of E or higher on a subject examination. A value of 0.08 full-time equivalent student membership shall be calculated for each student enrolled in a half-credit Advanced International Certificate of Education course who receives a score of E or higher on a subject examination. A value of 0.3 full-time equivalent student membership shall be calculated for each student who receives an Advanced International Certificate of Education diploma. Such value shall be added to the total full-time equivalent student membership in basic programs for grades 9 through 12 in the subsequent fiscal year. The school district shall distribute to each classroom teacher who provided Advanced International Certificate of Education instruction:

1. A bonus in the amount of $50 for each student taught by the Advanced International Certificate of Education teacher in each full-credit Advanced International Certificate of Education course who receives a score of E or higher on the Advanced International Certificate of Education examination. A bonus in the amount of $25 for each student taught by the Advanced International Certificate of Education teacher in each half-credit Advanced International Certificate of Education course who receives a score of E or higher on the Advanced International Certificate of Education examination.

2. An additional bonus of $500 to each Advanced International Certificate of Education teacher in a school designated with a grade of “D” or “F” who has at least one student scoring E or higher on the full-credit Advanced International Certificate of Education examination, regardless of the number of classes taught or of the number of students scoring an E or higher on the full-credit Advanced International Certificate of Education examination.

3. Additional bonuses of $250 each to teachers of half-credit Advanced International Certificate of Education classes in a school designated with a grade of “D” or “F” which has at least one student scoring an E or higher on the half-credit Advanced International Certificate of Education examination in that class. The maximum additional bonus for a teacher awarded in accordance with this subparagraph shall not exceed $500 in any given school year. Teachers receiving an award under subparagraph 2. are not eligible for a bonus under this subparagraph.

Bonuses awarded to a teacher according to this paragraph shall not exceed $2,000 in any given school year and shall be in addition to any regular wage or other bonus the teacher received or is scheduled to receive.

(n) Calculation of additional full-time equivalent membership based on college board advanced placement scores of students.—A value of 0.16 full-time equivalent student membership shall be calculated for each student in each advanced placement course who receives a score of 3 or higher on the College Board Advanced Placement Examination for the prior year and added to the total full-time equivalent student membership in basic programs for grades 9 through 12 in the subsequent fiscal year. Each district must allocate at least 80 percent of the funds provided to the district for advanced placement instruction, in accordance with this paragraph, to the high school that generates the funds. The school district shall distribute to each classroom teacher who provided advanced placement instruction:

1. A bonus in the amount of $50 for each student taught by the Advanced Placement teacher in each advanced placement course who receives a score of 3 or higher on the College Board Advanced Placement Examination.

2. An additional bonus of $500 to each Advanced Placement teacher in a school designated with a grade of “D” or “F” who has at least one student scoring 3 or higher on the College Board Advanced Placement Examination, regardless of the number of classes taught or of the number of students scoring a 3 or higher on the College Board Advanced Placement Examination.

Bonuses awarded to a teacher according to this paragraph shall not exceed $2,000 in any given school year. However, the maximum bonus shall be $3,000 if at least 50 percent of the students enrolled in a teacher’s course earn a score of 3 or higher on the examination in a school with a grade of “A,” “B,” or “C” or if at least 25 percent of the students enrolled in a teacher’s course earn a score of 3 or higher on the examination in a school with a grade of “D” or “F.” Bonuses awarded under this paragraph shall be in addition to any regular wage or other bonus the teacher received or is scheduled to receive. For such courses, the teacher shall earn an additional bonus of $50 for each student who has a qualifying score up to the maximum of $3,000 in any given school year.

(o) Calculation of additional full-time equivalent membership based on successful completion of a career-themed course pursuant to ss. 1003.491, 1003.492, and 1003.493, or courses with embedded CAPE industry certifications or CAPE Digital Tool certificates, and issuance of industry certification identified on the CAPE Industry Certification Funding List pursuant to rules adopted by the State Board of Education or CAPE Digital Tool certificates pursuant to s. 1003.4203.—

1.a. A value of 0.025 full-time equivalent student membership shall be calculated for CAPE Digital Tool certificates earned by students in elementary and middle school grades.

b. A value of 0.1 or 0.2 full-time equivalent student membership shall be calculated for each student who completes a course as defined in s. 1003.493(1)(b) or courses with embedded CAPE industry certifications and who is issued an industry certification identified annually on the CAPE Industry Certification Funding List approved under rules adopted by the State Board of Education. A value of 0.2 full-time equivalent membership shall be calculated for each student who is issued a CAPE industry certification that has a statewide articulation agreement for college credit approved by the State Board of Education. For CAPE industry certifications that do not articulate for college credit, the Department of Education shall assign a full-time equivalent value of 0.1 for each certification. Middle grades students who earn additional FTE membership for a CAPE Digital Tool certificate pursuant to sub-subparagraph a. may not use the previously funded examination to satisfy the requirements for earning an industry certification under this sub-subparagraph. Additional FTE membership for an elementary or middle grades student may not exceed 0.1 for certificates or certifications earned within the same fiscal year. The State Board of Education shall include the assigned values on the CAPE Industry Certification Funding List under rules adopted by the state board. Such value shall be added to the total full-time equivalent student membership for grades 6 through 12 in the subsequent year. CAPE industry certifications earned through dual enrollment must be reported and funded pursuant to s. 1011.80. However, if a student earns a certification through a dual enrollment course and the certification is not a fundable certification on the postsecondary certification funding list, or the dual enrollment certification is earned as a result of an agreement between a school district and a nonpublic postsecondary institution, the bonus value shall be funded in the same manner as other nondual enrollment course industry certifications. In such cases, the school district may provide for an agreement between the high school and the technical center, or the school district and the postsecondary institution may enter into an agreement for equitable distribution of the bonus funds.

c. A value of 0.3 full-time equivalent student membership shall be calculated for student completion of the courses and the embedded certifications identified on the CAPE Industry Certification Funding List and approved by the commissioner pursuant to ss. 1003.4203(5)(a) and 1008.44.

d. A value of 0.5 full-time equivalent student membership shall be calculated for CAPE Acceleration Industry Certifications that articulate for 15 to 29 college credit hours, and 1.0 full-time equivalent student membership shall be calculated for CAPE Acceleration Industry Certifications that articulate for 30 or more college credit hours pursuant to CAPE Acceleration Industry Certifications approved by the commissioner pursuant to ss. 1003.4203(5)(b) and 1008.44.

2. Each district must allocate at least 80 percent of the funds provided for CAPE industry certification, in accordance with this paragraph, to the program that generated the funds. This allocation may not be used to supplant funds provided for basic operation of the program.

3. For CAPE industry certifications earned in the 2013-2014 school year and in subsequent years, the school district shall distribute to each classroom teacher who provided direct instruction toward the attainment of a CAPE industry certification that qualified for additional full-time equivalent membership under subparagraph 1.:

a. A bonus of $25 for each student taught by a teacher who provided instruction in a course that led to the attainment of a CAPE industry certification on the CAPE Industry Certification Funding List with a weight of 0.1.

b. A bonus of $50 for each student taught by a teacher who provided instruction in a course that led to the attainment of a CAPE industry certification on the CAPE Industry Certification Funding List with a weight of 0.2.

c. A bonus of $75 for each student taught by a teacher who provided instruction in a course that led to the attainment of a CAPE industry certification on the CAPE Industry Certification Funding List with a weight of 0.3.

d. A bonus of $100 for each student taught by a teacher who provided instruction in a course that led to the attainment of a CAPE industry certification on the CAPE Industry Certification Funding List with a weight of 0.5 or 1.0.

Bonuses awarded pursuant to this paragraph shall be provided to teachers who are employed by the district in the year in which the additional FTE membership calculation is included in the calculation. Bonuses shall be calculated based upon the associated weight of a CAPE industry certification on the CAPE Industry Certification Funding List for the year in which the certification is earned by the student. Any bonus awarded to a teacher under this paragraph may not exceed $3,000 in any given school year and is in addition to any regular wage or other bonus the teacher received or is scheduled to receive.

(p) Calculation of additional full-time equivalent membership based upon early high school graduation.— Each school district may receive funding for each student who graduates early pursuant to s. 1003.4281. A district may earn 0.25 additional FTE for a student who graduates one semester in advance of the student’s cohort and 0.5 additional FTE for a student who graduates 1 year or more in advance of the student’s cohort. If the student was enrolled in the district as a full-time high school student for at least 2 years, the district shall report the additional FTE for payment in the subsequent fiscal year. If the student was enrolled in the district for less than 2 years, the district of enrollment shall report the additional FTE and shall transfer a proportionate share of the funds earned for early graduation to the district in which the student was previously enrolled. Additional FTE included in the 2014-2015 Florida Education Finance Program for early graduation shall be reported and funded pursuant to this paragraph.

(q) Year-round-school programs.—The Commissioner of Education is authorized to adjust student eligibility definitions, funding criteria, and reporting requirements of statutes and rules in order that year-round-school programs may achieve equivalent application of funding requirements with non-year-round-school programs.

(r) Extended-school-year program.—It is the intent of the Legislature that students be provided additional instruction by extending the school year to 210 days or more. Districts may apply to the Commissioner of Education for funds to be used in planning and implementing an extended-school-year program.

(s) Determination of the basic amount for current operation.—The basic amount for current operation to be included in the Florida Education Finance Program for kindergarten through grade 12 for each district shall be the product of the following:

1. The full-time equivalent student membership in each program, multiplied by

2. The cost factor for each program, adjusted for the maximum as provided by paragraph (c), multiplied by

3. The base student allocation.

(t) Computation for funding through the Florida Education Finance Program.—The State Board of Education may adopt rules establishing programs, industry certifications, and courses for which the student may earn credit toward high school graduation.

(2) DETERMINATION OF DISTRICT COST DIFFERENTIALS.—The Commissioner of Education shall annually compute for each district the current year’s district cost differential. The district cost differential shall be calculated by adding each district’s price level index as published in the Florida Price Level Index for the most recent 3 years and dividing the resulting sum by 3. The result for each district shall be multiplied by 0.008 and to the resulting product shall be added 0.200; the sum thus obtained shall be the cost differential for that district for that year.

(3) INSERVICE EDUCATIONAL PERSONNEL TRAINING EXPENDITURE.—Of the amount computed in subsections (1) and (2), a percentage of the base student allocation per full-time equivalent student or other funds shall be expended for educational training programs as determined by the district school board as provided in s. 1012.98.

(4) COMPUTATION OF DISTRICT REQUIRED LOCAL EFFORT.—The Legislature shall prescribe the aggregate required local effort for all school districts collectively as an item in the General Appropriations Act for each fiscal year. The amount that each district shall provide annually toward the cost of the Florida Education Finance Program for kindergarten through grade 12 programs shall be calculated as follows:

1(a) Estimated taxable value calculations.—

1.a. Not later than 2 working days before July 19, the Department of Revenue shall certify to the Commissioner of Education its most recent estimate of the taxable value for school purposes in each school district and the total for all school districts in the state for the current calendar year based on the latest available data obtained from the local property appraisers. The value certified shall be the taxable value for school purposes for that year, and no further adjustments shall be made, except those made pursuant to paragraphs (c) and (d), or an assessment roll change required by final judicial decisions as specified in paragraph (15)(b). Not later than July 19, the Commissioner of Education shall compute a millage rate, rounded to the next highest one one-thousandth of a mill, which, when applied to 96 percent of the estimated state total taxable value for school purposes, would generate the prescribed aggregate required local effort for that year for all districts. The Commissioner of Education shall certify to each district school board the millage rate, computed as prescribed in this subparagraph, as the minimum millage rate necessary to provide the district required local effort for that year.

b. The General Appropriations Act shall direct the computation of the statewide adjusted aggregate amount for required local effort for all school districts collectively from ad valorem taxes to ensure that no school district’s revenue from required local effort millage will produce more than 90 percent of the district’s total Florida Education Finance Program calculation as calculated and adopted by the Legislature, and the adjustment of the required local effort millage rate of each district that produces more than 90 percent of its total Florida Education Finance Program entitlement to a level that will produce only 90 percent of its total Florida Education Finance Program entitlement in the July calculation.

2. On the same date as the certification in sub-subparagraph 1.a., the Department of Revenue shall certify to the Commissioner of Education for each district:

a. Each year for which the property appraiser has certified the taxable value pursuant to s. 193.122(2) or (3), if applicable, since the prior certification under sub-subparagraph 1.a.

b. For each year identified in sub-subparagraph a., the taxable value certified by the appraiser pursuant to s. 193.122(2) or (3), if applicable, since the prior certification under sub-subparagraph 1.a. This is the certification that reflects all final administrative actions of the value adjustment board.

(b) Equalization of required local effort.—

1. The Department of Revenue shall include with its certifications provided pursuant to paragraph (a) its most recent determination of the assessment level of the prior year’s assessment roll for each county and for the state as a whole.

2. The Commissioner of Education shall adjust the required local effort millage of each district for the current year, computed pursuant to paragraph (a), as follows:

a. The equalization factor for the prior year’s assessment roll of each district shall be multiplied by 96 percent of the taxable value for school purposes shown on that roll and by the prior year’s required local-effort millage, exclusive of any equalization adjustment made pursuant to this paragraph. The dollar amount so computed shall be the additional required local effort for equalization for the current year.

b. Such equalization factor shall be computed as the quotient of the prior year’s assessment level of the state as a whole divided by the prior year’s assessment level of the county, from which quotient shall be subtracted 1.

c. The dollar amount of additional required local effort for equalization for each district shall be converted to a millage rate, based on 96 percent of the current year’s taxable value for that district, and added to the required local effort millage determined pursuant to paragraph (a).

3. Notwithstanding the limitations imposed pursuant to s. 1011.71(1), the total required local-effort millage, including additional required local effort for equalization, shall be an amount not to exceed 10 minus the maximum millage allowed as nonvoted discretionary millage, exclusive of millage authorized pursuant to s. 1011.71(2). Nothing herein shall be construed to allow a millage in excess of that authorized in s. 9, Art. VII of the State Constitution.

4. For the purposes of this chapter, the term “assessment level” means the value-weighted mean assessment ratio for the county or state as a whole, as determined pursuant to s. 195.096, or as subsequently adjusted. However, for those parcels studied pursuant to s. 195.096(3)(a)1. which are receiving the assessment limitation set forth in s. 193.155, and for which the assessed value is less than the just value, the department shall use the assessed value in the numerator and the denominator of such assessment ratio. In the event a court has adjudicated that the department failed to establish an accurate estimate of an assessment level of a county and recomputation resulting in an accurate estimate based upon the evidence before the court was not possible, that county shall be presumed to have an assessment level equal to that of the state as a whole.

5. If, in the prior year, taxes were levied against an interim assessment roll pursuant to s. 193.1145, the assessment level and prior year’s nonexempt assessed valuation used for the purposes of this paragraph shall be those of the interim assessment roll.

(c) Exclusion.—

1. In those instances in which:

a. There is litigation either attacking the authority of the property appraiser to include certain property on the tax assessment roll as taxable property or contesting the assessed value of certain property on the tax assessment roll, and

b. The assessed value of the property in contest involves more than 6 percent of the total nonexempt assessment roll, the plaintiff shall provide to the district school board of the county in which the property is located and to the Department of Education a certified copy of the petition and receipt for the good faith payment at the time they are filed with the court.

2. For purposes of computing the required local effort for each district affected by such petition, the Department of Education shall exclude from the district’s total nonexempt assessment roll the assessed value of the property in contest and shall add the amount of the good faith payment to the district’s required local effort.

(d) Recomputation.—Following final adjudication of any litigation on the basis of which an adjustment in taxable value was made pursuant to paragraph (c), the department shall recompute the required local effort for each district for each year affected by such adjustments, utilizing taxable values approved by the court, and shall adjust subsequent allocations to such districts accordingly.

3(e) Prior period funding adjustment millage.—

1. An additional millage to be known as the Prior Period Funding Adjustment Millage shall be levied by a school district if the prior period unrealized required local effort funds are greater than zero. The Commissioner of Education shall calculate the amount of the prior period unrealized required local effort funds as specified in subparagraph 2. and the millage required to generate that amount as specified in this subparagraph. The Prior Period Funding Adjustment Millage shall be the quotient of the prior period unrealized required local effort funds divided by the current year taxable value certified to the Commissioner of Education pursuant to sub-subparagraph (a)1.a. This levy shall be in addition to the required local effort millage certified pursuant to this subsection. Such millage shall not affect the calculation of the current year’s required local effort, and the funds generated by such levy shall not be included in the district’s Florida Education Finance Program allocation for that fiscal year. For purposes of the millage to be included on the Notice of Proposed Taxes, the Commissioner of Education shall adjust the required local effort millage computed pursuant to paragraph (a) as adjusted by paragraph (b) for the current year for any district that levies a Prior Period Funding Adjustment Millage to include all Prior Period Funding Adjustment Millage. For the purpose of this paragraph, a Prior Period Funding Adjustment Millage shall be levied for each year certified by the Department of Revenue pursuant to sub-subparagraph (a)2.a. since the previous year certification and for which the calculation in sub-subparagraph 2.b. is greater than zero.

2.a. As used in this subparagraph, the term:

(I) “Prior year” means a year certified under sub-subparagraph (a)2.a.

(II) “Preliminary taxable value” means:

(A) If the prior year is the 2009-2010 fiscal year or later, the taxable value certified to the Commissioner of Education pursuant to sub-subparagraph (a)1.a.

(B) If the prior year is the 2008-2009 fiscal year or earlier, the taxable value certified pursuant to the final calculation as specified in former paragraph (b) as that paragraph existed in the prior year.

(III) “Final taxable value” means the district’s taxable value as certified by the property appraiser pursuant to s. 193.122(2) or (3), if applicable. This is the certification that reflects all final administrative actions of the value adjustment board.

b. For purposes of this subsection and with respect to each year certified pursuant to sub-subparagraph (a)2.a., if the district’s prior year preliminary taxable value is greater than the district’s prior year final taxable value, the prior period unrealized required local effort funds are the difference between the district’s prior year preliminary taxable value and the district’s prior year final taxable value, multiplied by the prior year district required local effort millage. If the district’s prior year preliminary taxable value is less than the district’s prior year final taxable value, the prior period unrealized required local effort funds are zero.

c. If a district’s prior period unrealized required local effort funds and prior period district required local effort millage cannot be determined because such district’s final taxable value has not yet been certified pursuant to s. 193.122(2) or (3), the Prior Period Funding Adjustment Millage for such fiscal year shall be levied, if not previously levied, in an amount equal to 75 percent of such district’s most recent unrealized required local effort for which a Prior Period Funding Adjustment Millage was determined as provided in this section. Upon certification of the final taxable value in accordance with s. 193.122(2) or (3) for a tax roll for which a 75 percent Prior Period Funding Adjustment Millage was levied, the next Prior Period Funding Adjustment Millage shall be adjusted to include any shortfall or surplus in the prior period unrealized required local effort funds that would have been levied, had the district’s final taxable value been certified pursuant to s. 193.122(2) or (3). If this adjustment is made for a surplus, the reduction in prior period millage may not exceed the prior period funding adjustment millage calculated pursuant to subparagraph 1. and sub-subparagraphs a. and b., or pursuant to this sub-subparagraph, whichever is applicable, and any additional reduction shall be carried forward to the subsequent fiscal year.

(5) DISCRETIONARY MILLAGE COMPRESSION SUPPLEMENT.—The Legislature shall prescribe in the General Appropriations Act, pursuant to s. 1011.71(1), the rate of nonvoted current operating discretionary millage that shall be used to calculate a discretionary millage compression supplement. If the prescribed millage generates an amount of funds per unweighted FTE for the district that is less than the state average, the district shall receive an amount per FTE that, when added to the funds per FTE generated by the designated levy, shall equal the state average.

(6) CATEGORICAL FUNDS.—

(a) In addition to the basic amount for current operations for the FEFP as determined in subsection (1), the Legislature may appropriate categorical funding for specified programs, activities, or purposes.

(b) If a district school board finds and declares in a resolution adopted at a regular meeting of the school board that the funds received for any of the following categorical appropriations are urgently needed to maintain school board specified academic classroom instruction, the school board may consider and approve an amendment to the school district operating budget transferring the identified amount of the categorical funds to the appropriate account for expenditure:

1. Funds for student transportation.

2. Funds for safe schools.

3. Funds for supplemental academic instruction if the required additional hour of instruction beyond the normal school day for each day of the entire school year has been provided for the students in each low-performing elementary school in the district pursuant to paragraph (1)(f).

4. Funds for research-based reading instruction if the required additional hour of instruction beyond the normal school day for each day of the entire school year has been provided for the students in each low-performing elementary school in the district pursuant to paragraph (9)(a).

5. Funds for instructional materials if all instructional material purchases necessary to provide updated materials that are aligned with applicable state standards and course descriptions and that meet statutory requirements of content and learning have been completed for that fiscal year, but no sooner than March 1. Funds available after March 1 may be used to purchase hardware for student instruction.

(c) Each district school board shall include in its annual financial report to the Department of Education the amount of funds the school board transferred from each of the categorical funds identified in this subsection and the specific academic classroom instruction for which the transferred funds were expended. The Department of Education shall provide instructions and specify the format to be used in submitting this required information as a part of the district annual financial report. The Department of Education shall submit a report to the Legislature that identifies by district and by categorical fund the amount transferred and the specific academic classroom activity for which the funds were expended.

(d) If a district school board transfers funds from its research-based reading instruction allocation, the board must also submit to the Department of Education an amendment describing the changes that the district is making to its reading plan approved pursuant to paragraph (9)(d).

(7) DETERMINATION OF SPARSITY SUPPLEMENT.—

(a) Annually, in an amount to be determined by the Legislature through the General Appropriations Act, there shall be added to the basic amount for current operation of the FEFP qualified districts a sparsity supplement which shall be computed as follows:

except that districts with a sparsity index of 1,000 or less shall be computed as having a sparsity index of 1,000, and districts having a sparsity index of 7,308 and above shall be computed as having a sparsity factor of zero. A qualified district’s full-time equivalent student membership shall equal or be less than that prescribed annually by the Legislature in the appropriations act. The amount prescribed annually by the Legislature shall be no less than 17,000, but no more than 24,000.

2(b) The district sparsity index shall be computed by dividing the total number of full-time equivalent students in all programs in the district by the number of senior high school centers in the district, not in excess of three, which centers are approved as permanent centers by a survey made by the Department of Education. For districts with a full-time equivalent student membership of at least 20,000, but no more than 24,000, the index shall be computed by dividing the total number of full-time equivalent students in all programs by the number of permanent senior high school centers in the district, not in excess of four.

(c) If the sparsity supplement calculated in paragraphs (a) and (b) for an eligible district is less than $100 per full-time equivalent student, the district’s supplement shall be increased to $100 per FTE or to the minimum amount per FTE designated in the General Appropriations Act.

(d) Each district’s allocation of sparsity supplement funds shall be adjusted in the following manner:

1. A maximum discretionary levy per FTE value for each district shall be calculated by dividing the value of each district’s maximum discretionary levy by its FTE student count.

2. A state average discretionary levy value per FTE shall be calculated by dividing the total maximum discretionary levy value for all districts by the state total FTE student count.

3. A total potential funds per FTE for each district shall be calculated by dividing the total potential funds, not including Florida School Recognition Program funds and the minimum guarantee funds, for each district by its FTE student count.

4. A state average total potential funds per FTE shall be calculated by dividing the total potential funds, not including Florida School Recognition Program funds and the minimum guarantee funds, for all districts by the state total FTE student count.

5. For districts that have a levy value per FTE as calculated in subparagraph 1. higher than the state average calculated in subparagraph 2., a sparsity wealth adjustment shall be calculated as the product of the difference between the state average levy value per FTE calculated in subparagraph 2. and the district’s levy value per FTE calculated in subparagraph 1. and the district’s FTE student count and -1. However, no district shall have a sparsity wealth adjustment that, when applied to the total potential funds calculated in subparagraph 3., would cause the district’s total potential funds per FTE to be less than the state average calculated in subparagraph 4.

6. Each district’s sparsity supplement allocation shall be calculated by adding the amount calculated as specified in paragraphs (a) and (b) and the wealth adjustment amount calculated in this paragraph.

(8) DECLINE IN FULL-TIME EQUIVALENT STUDENTS.—In those districts where there is a decline between prior year and current year unweighted FTE students, a percentage of the decline in the unweighted FTE students as determined by the Legislature shall be multiplied by the prior year calculated FEFP per unweighted FTE student and shall be added to the allocation for that district. For this purpose, the calculated FEFP shall be computed by multiplying the weighted FTE students by the base student allocation and then by the district cost differential. If a district transfers a program to another institution not under the authority of the district’s school board, including a charter technical career center, the decline is to be multiplied by a factor of 0.15. However, if the funds provided for the Florida Education Finance Program in the General Appropriations Act for any fiscal year are reduced by a subsequent appropriation for that fiscal year, the percent of the decline in the unweighted FTE students to be funded shall be determined by the Legislature and designated in the subsequent appropriation.

(9) RESEARCH-BASED READING INSTRUCTION ALLOCATION.—

2(a) The research-based reading instruction allocation is created to provide comprehensive reading instruction to students in kindergarten through grade 12. For the 2016-2017 fiscal year, in each school district that has one or more of the 300 lowest-performing elementary schools based on the state reading assessment, priority shall be given to providing an additional hour per day of intensive reading instruction beyond the normal school day for each day of the entire school year for the students in each school. For the 2016-2017 fiscal year, designation of the 300 lowest-performing elementary schools shall be based on the 2015-2016 state reading assessment. Students enrolled in these schools who have level 5 assessment scores may participate in the additional hour of instruction on an optional basis. Exceptional student education centers may not be included in the 300 schools. The intensive reading instruction delivered in this additional hour and for other students shall include: research-based reading instruction that has been proven to accelerate progress of students exhibiting a reading deficiency; differentiated instruction based on student assessment data to meet students’ specific reading needs; explicit and systematic reading development in phonemic awareness, phonics, fluency, vocabulary, and comprehension, with more extensive opportunities for guided practice, error correction, and feedback; and the integration of social studies, science, and mathematics-text reading, text discussion, and writing in response to reading.

(b) Funds for comprehensive, research-based reading instruction shall be allocated annually to each school district in the amount provided in the General Appropriations Act. Each eligible school district shall receive the same minimum amount as specified in the General Appropriations Act, and any remaining funds shall be distributed to eligible school districts based on each school district’s proportionate share of K-12 base funding.

(c) Funds allocated under this subsection must be used to provide a system of comprehensive reading instruction to students enrolled in the K-12 programs, which may include the following:

1. The provision of an additional hour per day of intensive reading instruction to students in the 300 lowest-performing elementary schools by teachers and reading specialists who are effective in teaching reading.

2. Kindergarten through grade 5 reading intervention teachers to provide intensive intervention during the school day and in the required extra hour for students identified as having a reading deficiency.

3. The provision of highly qualified reading coaches to specifically support teachers in making instructional decisions based on student data, and improve teacher delivery of effective reading instruction, intervention, and reading in the content areas based on student need.

4. Professional development for school district teachers in scientifically based reading instruction, including strategies to teach reading in content areas and with an emphasis on technical and informational text.

5. The provision of summer reading camps for all students in kindergarten through grade 2 who demonstrate a reading deficiency as determined by district and state assessments, and students in grades 3 through 5 who score at Level 1 on the statewide, standardized reading assessment or, upon implementation, the English Language Arts assessment.

6. The provision of supplemental instructional materials that are grounded in scientifically based reading research.

7. The provision of intensive interventions for students in kindergarten through grade 12 who have been identified as having a reading deficiency or who are reading below grade level as determined by the statewide, standardized assessment.

(d) Annually, by a date determined by the Department of Education but before May 1, school districts shall submit a K-12 comprehensive reading plan for the specific use of the research-based reading instruction allocation in the format prescribed by the department for review and approval by the Just Read, Florida! Office created pursuant to s. 1001.215. The plan annually submitted by school districts shall be deemed approved unless the department rejects the plan on or before June 1. If a school district and the Just Read, Florida! Office cannot reach agreement on the contents of the plan, the school district may appeal to the State Board of Education for resolution. School districts shall be allowed reasonable flexibility in designing their plans and shall be encouraged to offer reading intervention through innovative methods, including career academies. The plan format shall be developed with input from school district personnel, including teachers and principals, and shall allow courses in core, career, and alternative programs that deliver intensive reading remediation through integrated curricula, provided that the teacher is deemed highly qualified to teach reading or working toward that status. No later than July 1 annually, the department shall release the school district’s allocation of appropriated funds to those districts having approved plans. A school district that spends 100 percent of this allocation on its approved plan shall be deemed to have been in compliance with the plan. The department may withhold funds upon a determination that reading instruction allocation funds are not being used to implement the approved plan. The department shall monitor and track the implementation of each district plan, including conducting site visits and collecting specific data on expenditures and reading improvement results. By February 1 of each year, the department shall report its findings to the Legislature.

(10) CALCULATION OF SUPPLEMENTAL ALLOCATION FOR JUVENILE JUSTICE EDUCATION PROGRAMS.—The total K-12 weighted full-time equivalent student membership in juvenile justice education programs in each school district shall be multiplied by the amount of the state average class-size-reduction factor multiplied by the district’s cost differential. An amount equal to the sum of this calculation shall be allocated in the FEFP to each school district to supplement other sources of funding for students in juvenile justice education programs.

(11) VIRTUAL EDUCATION CONTRIBUTION.—The Legislature may annually provide in the Florida Education Finance Program a virtual education contribution. The amount of the virtual education contribution shall be the difference between the amount per FTE established in the General Appropriations Act for virtual education and the amount per FTE for each district and the Florida Virtual School, which may be calculated by taking the sum of the base FEFP allocation, the discretionary local effort, the state-funded discretionary contribution, the discretionary millage compression supplement, the research-based reading instruction allocation, and the instructional materials allocation, and then dividing by the total unweighted FTE. This difference shall be multiplied by the virtual education unweighted FTE for programs and options identified in s. 1002.455(3) and the Florida Virtual School and its franchises to equal the virtual education contribution and shall be included as a separate allocation in the funding formula.

(12) FLORIDA DIGITAL CLASSROOMS ALLOCATION.—

(a) The Florida digital classrooms allocation is created to support school district and school efforts and strategies to improve outcomes related to student performance by integrating technology in classroom teaching and learning. The outcomes must be measurable and may also be unique to the needs of individual schools and school districts within the general parameters established by the Department of Education.

(b) Each district school board shall adopt a district digital classrooms plan that meets the unique needs of students, schools, and personnel and submit the plan for approval to the Department of Education. In addition, each district school board must, at a minimum, seek input from the district’s instructional, curriculum, and information technology staff to develop the district digital classrooms plan. The district’s plan must be within the general parameters established in the Florida digital classrooms plan pursuant to s. 1001.20. In addition, if the district participates in federal technology initiatives and grant programs, the district digital classrooms plan must include a plan for meeting requirements of such initiatives and grant programs. Funds allocated under this subsection must be used to support implementation of district digital classrooms plans. By October 1, 2014, and by March 1 of each year thereafter, on a date determined by the department, each district school board shall submit to the department, in a format prescribed by the department, a digital classrooms plan. At a minimum, such plan must include, and be annually updated to reflect, the following:

1. Measurable student performance outcomes. Outcomes related to student performance, including outcomes for students with disabilities, must be tied to the efforts and strategies to improve outcomes related to student performance by integrating technology in classroom teaching and learning. Results of the outcomes shall be reported at least annually for the current school year and subsequent 3 years and be accompanied by an independent evaluation and validation of the reported results.

2. Digital learning and technology infrastructure purchases and operational activities. Such purchases and activities must be tied to the measurable outcomes under subparagraph 1., including, but not limited to, connectivity, broadband access, wireless capacity, Internet speed, and data security, all of which must meet or exceed minimum requirements and protocols established by the department. For each year that the district uses funds for infrastructure, a third-party, independent evaluation of the district’s technology inventory and infrastructure needs must accompany the district’s plan.

3. Professional development purchases and operational activities. Such purchases and activities must be tied to the measurable outcomes under subparagraph 1., including, but not limited to, using technology in the classroom and improving digital literacy and competency.

4. Digital tool purchases and operational activities. Such purchases and activities must be tied to the measurable outcomes under subparagraph 1., including, but not limited to, competency-based credentials that measure and demonstrate digital competency and certifications; third-party assessments that demonstrate acquired knowledge and use of digital applications; and devices that meet or exceed minimum requirements and protocols established by the department.

5. Online assessment-related purchases and operational activities. Such purchases and activities must be tied to the measurable outcomes under subparagraph 1., including, but not limited to, expanding the capacity to administer assessments and compatibility with minimum assessment protocols and requirements established by the department.

(c) The Legislature shall annually provide in the General Appropriations Act the FEFP allocation for implementation of the Florida digital classrooms plan to be calculated in an amount up to 1 percent of the base student allocation multiplied by the total K-12 full-time equivalent student enrollment included in the FEFP calculations for the legislative appropriation or as provided in the General Appropriations Act. Each school district shall be provided a minimum of $250,000, with the remaining balance of the allocation to be distributed based on each district’s proportion of the total K-12 full-time equivalent student enrollment. Distribution of funds for the Florida digital classrooms allocation shall begin following submittal of each district’s digital classrooms plan, which must include formal verification of the superintendent’s approval of the digital classrooms plan of each charter school in the district, and approval of the plan by the department. Prior to the distribution of the Florida digital classrooms allocation funds, each district school superintendent shall certify to the Commissioner of Education that the district school board has approved a comprehensive district digital classrooms plan that supports the fidelity of implementation of the Florida digital classrooms allocation. District allocations shall be recalculated during the fiscal year consistent with the periodic recalculation of the FEFP. School districts shall provide a proportionate share of the digital classrooms allocation to each charter school in the district, as required for categorical programs in s. 1002.33(17)(b). A school district may use a competitive process to distribute funds for the Florida digital classrooms allocation to the schools within the school district.

(d) To facilitate the implementation of the district digital classrooms plans and charter school digital classrooms plans, the commissioner shall support statewide, coordinated partnerships and efforts of this state’s education practitioners in the field, including, but not limited to, superintendents, principals, and teachers, to identify and share best practices, corrective actions, and other identified needs.

(e) Beginning in the 2015-2016 fiscal year and each year thereafter, each district school board shall report to the department its use of funds provided through the Florida digital classrooms allocation and student performance outcomes in accordance with the district’s digital classrooms plan. The department may contract with an independent third-party entity to conduct an annual independent verification of the district’s use of Florida digital classrooms allocation funds in accordance with the district’s digital classrooms plan. In the event an independent third-party verification is not conducted, the Auditor General shall, during scheduled operational audits of the school districts, verify compliance of the use of Florida digital classrooms allocation funds in accordance with the district’s digital classrooms plan. No later than October 1 of each year, beginning in the 2015-2016 fiscal year, the commissioner shall provide to the Governor, the President of the Senate, and the Speaker of the House of Representatives a summary of each district’s use of funds, student performance outcomes, and progress toward meeting statutory requirements and timelines.

(f) Each school district shall provide teachers, administrators, students, and parents with access to:

1. Instructional materials in digital or electronic format, as defined in s. 1006.29.

2. Digital materials, including those digital materials that enable students to earn certificates and industry certifications pursuant to ss. 1003.4203 and 1008.44.

3. Teaching and learning tools and resources, including the ability for teachers and administrators to manage, assess, and monitor student performance data.

4(g) For the 2016-2017 fiscal year, notwithstanding paragraph (c), each school district shall be provided a minimum of $500,000, with the remaining balance of the allocation to be distributed based on each district’s proportion of the total K-12 full-time equivalent enrollment. Each district’s digital classrooms allocation plan must give preference to funding the number of devices that comply with the requirements of s. 1001.20(4)(a)1.b. and that are needed to allow each school to administer the Florida Standards Assessments to an entire grade at the same time. If the district’s digital classrooms allocation plan does not include the purchase of devices, the district must certify in the plan that the district currently has sufficient devices to allow each school to administer the Florida Standards Assessments in the manner described in this paragraph. This paragraph expires July 1, 2017.

5(13) FEDERALLY CONNECTED STUDENT SUPPLEMENT.—The federally connected student supplement is created to provide supplemental funding for school districts to support the education of students connected with federally owned military installations, National Aeronautics and Space Administration (NASA) real property, and Indian lands. To be eligible for this supplement, the district must be eligible for federal Impact Aid Program funds under s. 8003 of Title VIII of the Elementary and Secondary Education Act of 1965. The supplement shall be allocated annually to each eligible school district in the amount provided in the General Appropriations Act. The supplement shall be the sum of the student allocation and an exempt property allocation.

(a) The student allocation shall be calculated based on the number of students reported for federal Impact Aid Program funds, including students with disabilities, who meet one of the following criteria:

1. The student has a parent who is on active duty in the uniformed services or is an accredited foreign government official and military officer. Students with disabilities shall also be reported separately for this category.

2. The student resides on eligible federally owned Indian land. Students with disabilities shall also be reported separately for this category.

3. The student resides with a civilian parent who lives or works on eligible federal property connected with a military installation or NASA. The number of these students shall be multiplied by a factor of 0.5.

(b) The total number of federally connected students calculated under paragraph (a) shall be multiplied by a percentage of the base student allocation as provided in the General Appropriations Act. The total of the number of students with disabilities as reported separately under subparagraphs (a)1. and 2. shall be multiplied by an additional percentage of the base student allocation as provided in the General Appropriations Act. The base amount and the amount for students with disabilities shall be summed to provide the student allocation.

(c) The exempt property allocation shall be equal to the tax-exempt value of federal impact aid lands reserved as military installations, real property owned by NASA, or eligible federally owned Indian lands located in the district, as of January 1 of the previous year, multiplied by the millage authorized and levied under s. 1011.71(2).

(14) QUALITY ASSURANCE GUARANTEE.—The Legislature may annually in the General Appropriations Act determine a percentage increase in funds per K-12 unweighted FTE as a minimum guarantee to each school district. The guarantee shall be calculated from prior year base funding per unweighted FTE student which shall include the adjusted FTE dollars as provided in subsection (15), quality guarantee funds, and actual nonvoted discretionary local effort from taxes. From the base funding per unweighted FTE, the increase shall be calculated for the current year. The current year funds from which the guarantee shall be determined shall include the adjusted FTE dollars as provided in subsection (15) and potential nonvoted discretionary local effort from taxes. A comparison of current year funds per unweighted FTE to prior year funds per unweighted FTE shall be computed. For those school districts which have less than the legislatively assigned percentage increase, funds shall be provided to guarantee the assigned percentage increase in funds per unweighted FTE student. Should appropriated funds be less than the sum of this calculated amount for all districts, the commissioner shall prorate each district’s allocation. This provision shall be implemented to the extent specifically funded.

(15) TOTAL ALLOCATION OF STATE FUNDS TO EACH DISTRICT FOR CURRENT OPERATION.—The total annual state allocation to each district for current operation for the FEFP shall be distributed periodically in the manner prescribed in the General Appropriations Act.

(a) If the funds appropriated for current operation of the FEFP are not sufficient to pay the state requirement in full, the department shall prorate the available state funds to each district in the following manner:

1. Determine the percentage of proration by dividing the sum of the total amount for current operation, as provided in this paragraph for all districts collectively, and the total district required local effort into the sum of the state funds available for current operation and the total district required local effort.

2. Multiply the percentage so determined by the sum of the total amount for current operation as provided in this paragraph and the required local effort for each individual district.

3. From the product of such multiplication, subtract the required local effort of each district; and the remainder shall be the amount of state funds allocated to the district for current operation. However, no calculation subsequent to the appropriation shall result in negative state funds for any district.

6(b) The amount thus obtained shall be the net annual allocation to each school district. However, if it is determined that any school district received an under allocation or over allocation for any prior year because of an arithmetical error, assessment roll change required by final judicial decision, full-time equivalent student membership error, or any allocation error revealed in an audit report, the allocation to that district shall be appropriately adjusted. An under allocation in a prior year caused by a school district’s error may not be the basis for a positive allocation adjustment for the current year. Beginning with the 2011-2012 fiscal year, if a special program cost factor is less than the basic program cost factor, an audit adjustment may not result in the reclassification of the special program FTE to the basic program FTE. If the Department of Education audit adjustment recommendation is based upon controverted findings of fact, the Commissioner of Education is authorized to establish the amount of the adjustment based on the best interests of the state.

(c) The amount thus obtained shall represent the net annual state allocation to each district; however, notwithstanding any of the provisions herein, each district shall be guaranteed a minimum level of funding in the amount and manner prescribed in the General Appropriations Act.

(16) COMPUTATION OF PRIOR YEAR DISTRICT REQUIRED LOCAL EFFORT.—Calculations required in this section shall be based on 95 percent of the taxable value for school purposes for fiscal years prior to the 2010-2011 fiscal year.

History.—s. 655, ch. 2002-387; s. 124, ch. 2003-1; s. 15, ch. 2003-391; s. 68, ch. 2004-41; s. 8, ch. 2004-271; s. 10, ch. 2004-349; s. 129, ch. 2004-357; s. 10, ch. 2005-56; s. 10, ch. 2005-196; s. 6, ch. 2006-27; s. 50, ch. 2006-74; s. 177, ch. 2007-5; s. 3, ch. 2007-59; s. 5, ch. 2007-216; ss. 2, 3, ch. 2007-328; ss. 8, 9, ch. 2008-142; s. 7, ch. 2009-40; ss. 29, 41, ch. 2009-59; s. 180, ch. 2010-102; s. 25, ch. 2010-154; s. 171, ch. 2011-5; s. 17, ch. 2011-37; s. 33, ch. 2011-55; s. 33, ch. 2011-175; s. 16, ch. 2012-133; s. 28, ch. 2012-191; s. 11, ch. 2012-192; s. 39, ch. 2013-27; s. 19, ch. 2013-45; s. 8, ch. 2013-237; s. 379, ch. 2014-19; s. 87, ch. 2014-39; s. 5, ch. 2014-53; s. 27, ch. 2014-56; s. 13, ch. 2014-184; ss. 7, 9, ch. 2015-222; s. 16, ch. 2016-11; ss. 18, 19, 20, 21, 23, 35, 36, 126, ch. 2016-62; s. 14, ch. 2016-128; s. 28, ch. 2016-237.

1Note.—

A. Section 18, ch. 2016-62, amended paragraph (1)(e) and reenacted and amended paragraph (4)(a) “[i]n order to implement Specific Appropriations 7 and 94 of the 2016-2017 General Appropriations Act.”

B. Section 23, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 1011.62(1)(e) and (f), (4)(a) and (e), (7)(b), (9)(a), (12)(g), and (13) and 1011.71, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2015, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.”

C. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 28, ch. 2016-237, amended paragraph (1)(e) using language identical to s. 18, ch. 2016-62, and amended paragraph (4)(a) using language substantively the same as s. 18, ch. 2016-62, and did not include a repeal provision.

2Note.—

A. Section 18, ch. 2016-62, reenacted and amended paragraphs (1)(f), (7)(b), and (9)(a) “[i]n order to implement Specific Appropriations 7 and 94 of the 2016-2017 General Appropriations Act.”

B. Section 23, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 1011.62(1)(e) and (f), (4)(a) and (e), (7)(b), (9)(a), (12)(g), and (13) and 1011.71, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2015, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, paragraphs (1)(f), (7)(b), and (9)(a), as amended by s. 23, ch. 2016-62, will read:

(1)

(f) Supplemental academic instruction; categorical fund.—

1. There is created a categorical fund to provide supplemental academic instruction to students in kindergarten through grade 12. This paragraph may be cited as the “Supplemental Academic Instruction Categorical Fund.”

2. Categorical funds for supplemental academic instruction shall be allocated annually to each school district in the amount provided in the General Appropriations Act. These funds shall be in addition to the funds appropriated on the basis of FTE student membership in the Florida Education Finance Program and shall be included in the total potential funds of each district. These funds shall be used to provide supplemental academic instruction to students enrolled in the K-12 program. For the 2014-2015 fiscal year, each school district that has one or more of the 300 lowest-performing elementary schools based on the state reading assessment shall use these funds, together with the funds provided in the district’s research-based reading instruction allocation and other available funds, to provide an additional hour of instruction beyond the normal school day for each day of the entire school year for intensive reading instruction for the students in each of these schools. This additional hour of instruction must be provided by teachers or reading specialists who are effective in teaching reading or by a K-5 mentoring reading program that is supervised by a teacher who is effective at teaching reading. Students enrolled in these schools who have level 5 assessment scores may participate in the additional hour of instruction on an optional basis. Exceptional student education centers shall not be included in the 300 schools. After this requirement has been met, supplemental instruction strategies may include, but are not limited to: modified curriculum, reading instruction, after-school instruction, tutoring, mentoring, class size reduction, extended school year, intensive skills development in summer school, and other methods for improving student achievement. Supplemental instruction may be provided to a student in any manner and at any time during or beyond the regular 180-day term identified by the school as being the most effective and efficient way to best help that student progress from grade to grade and to graduate.

3. Effective with the 1999-2000 fiscal year, funding on the basis of FTE membership beyond the 180-day regular term shall be provided in the FEFP only for students enrolled in juvenile justice education programs or in education programs for juveniles placed in secure facilities or programs under s. 985.19. Funding for instruction beyond the regular 180-day school year for all other K-12 students shall be provided through the supplemental academic instruction categorical fund and other state, federal, and local fund sources with ample flexibility for schools to provide supplemental instruction to assist students in progressing from grade to grade and graduating.

4. The Florida State University School, as a lab school, is authorized to expend from its FEFP or Lottery Enhancement Trust Fund allocation the cost to the student of remediation in reading, writing, or mathematics for any graduate who requires remediation at a postsecondary educational institution.

5. Beginning in the 1999-2000 school year, dropout prevention programs as defined in ss. 1003.52, 1003.53(1)(a), (b), and (c), and 1003.54 shall be included in group 1 programs under subparagraph (d)3.

* * * * *

(7)

(b) The district sparsity index shall be computed by dividing the total number of full-time equivalent students in all programs in the district by the number of senior high school centers in the district, not in excess of three, which centers are approved as permanent centers by a survey made by the Department of Education.

* * * * *

(9)

(a) The research-based reading instruction allocation is created to provide comprehensive reading instruction to students in kindergarten through grade 12. For the 2014-2015 fiscal year, in each school district that has one or more of the 300 lowest-performing elementary schools based on the state reading assessment, priority shall be given to providing an additional hour per day of intensive reading instruction beyond the normal school day for each day of the entire school year for the students in each school. Students enrolled in these schools who have level 5 assessment scores may participate in the additional hour of instruction on an optional basis. Exceptional student education centers shall not be included in the 300 schools. The intensive reading instruction delivered in this additional hour and for other students shall include: research-based reading instruction that has been proven to accelerate progress of students exhibiting a reading deficiency; differentiated instruction based on student assessment data to meet students’ specific reading needs; explicit and systematic reading development in phonemic awareness, phonics, fluency, vocabulary, and comprehension, with more extensive opportunities for guided practice, error correction, and feedback; and the integration of social studies, science, and mathematics-text reading, text discussion, and writing in response to reading. For the 2012-2013 and 2013-2014 fiscal years, a school district may not hire more reading coaches than were hired during the 2011-2012 fiscal year unless all students in kindergarten through grade 5 who demonstrate a reading deficiency, as determined by district and state assessments, including students scoring Level 1 or Level 2 on the statewide, standardized reading assessment or, upon implementation, the English Language Arts assessment, are provided an additional hour per day of intensive reading instruction beyond the normal school day for each day of the entire school year.

3Note.—

A. Section 35, ch. 2016-62, amended paragraph (4)(e) “[i]n order to implement Specific Appropriation 7 and 94 of the 2016-2017 General Appropriations Act.”

B. Section 23, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 1011.62(1)(e) and (f), (4)(a) and (e), (7)(b), (9)(a), (12)(g), and (13) and 1011.71, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2015, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.”

C. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 14, ch. 2016-128, reenacted and amended paragraph (4)(e) using language substantively the same as s. 35, ch. 2016-62, and did not include a repeal provision.

4Note.—

A. Section 19, ch. 2016-62, added paragraph (12)(g) “[i]n order to implement Specific Appropriations 7 and 94 of the 2016-2017 General Appropriations Act.”

B. Section 23, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 1011.62(1)(e) and (f), (4)(a) and (e), (7)(b), (9)(a), (12)(g), and (13) and 1011.71, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2015, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, paragraph (12)(g) is repealed.

5Note.—

A. Section 20, ch. 2016-62, reenacted and amended subsection (13), as amended by s. 7, ch. 2015-222, “[i]n order to implement Specific Appropriations 7 and 94 of the 2016-2017 General Appropriations Act.”

B. Section 23, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 1011.62(1)(e) and (f), (4)(a) and (e), (7)(b), (9)(a), (12)(g), and (13) and 1011.71, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2015, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.”

C. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 28, ch. 2016-237, added a new subsection (13), accounting for the repeal of existing subsection (13) by s. 9, ch. 2015-222, effective July 1, 2016, using language substantively the same as s. 20, ch. 2016-62, and did not include a repeal provision.

6Note.—

A. Section 21, ch. 2016-62, amended paragraph (15)(b) “[i]n order to implement Specific Appropriations 7 and 94 of the 2016-2017 General Appropriations Act.”

B. Section 36, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 11.45, 1001.7065, 1004.345, 1009.23, 1009.24, 1009.50, 1009.505, 1009.51, 1009.52, 1009.986, 1011.62(15)(b), 1012.39, and 1013.64, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, paragraph (15)(b), as amended by s. 36, ch. 2016-62, will read:

(b) The amount thus obtained shall be the net annual allocation to each school district. However, if it is determined that any school district received an underallocation or overallocation for any prior year because of an arithmetical error, assessment roll change required by final judicial decision, full-time equivalent student membership error, or any allocation error revealed in an audit report, the allocation to that district shall be appropriately adjusted. Beginning with the 2011-2012 fiscal year, if a special program cost factor is less than the basic program cost factor, an audit adjustment may not result in the reclassification of the special program FTE to the basic program FTE. If the Department of Education audit adjustment recommendation is based upon controverted findings of fact, the Commissioner of Education is authorized to establish the amount of the adjustment based on the best interests of the state.



1011.6202 - Principal Autonomy Pilot Program Initiative.

1011.6202 Principal Autonomy Pilot Program Initiative.—The Principal Autonomy Pilot Program Initiative is created within the Department of Education. The purpose of the pilot program is to provide the highly effective principal of a participating school with increased autonomy and authority to operate his or her school in a way that produces significant improvements in student achievement and school management while complying with constitutional requirements. The State Board of Education may, upon approval of a principal autonomy proposal, enter into a performance contract with up to seven district school boards for participation in the pilot program.

(1) PARTICIPATING SCHOOL DISTRICTS.—The district school boards in Broward, Duval, Jefferson, Madison, Palm Beach, Pinellas, and Seminole Counties may submit to the state board for approval a principal autonomy proposal that exchanges statutory and rule exemptions for an agreement to meet performance goals established in the proposal. If approved by the state board, each of these school districts shall be eligible to participate in the pilot program for 3 years. At the end of the 3 years, the performance of all participating schools in the school district shall be evaluated.

(2) PRINCIPAL AUTONOMY PROPOSAL.—

(a) To participate in the pilot program, a school district must:

1. Identify three schools that received at least two school grades of “D” or “F” pursuant to s. 1008.34 during the previous 3 school years.

2. Identify three principals who have earned a highly effective rating on the prior year’s performance evaluation pursuant to s. 1012.34, one of whom shall be assigned to each of the participating schools.

3. Describe the current financial and administrative management of each participating school; identify the areas in which each school principal will have increased fiscal and administrative autonomy, including the authority and responsibilities provided in s. 1012.28(8); and identify the areas in which each participating school will continue to follow district school board fiscal and administrative policies.

4. Explain the methods used to identify the educational strengths and needs of the participating school’s students and identify how student achievement can be improved.

5. Establish performance goals for student achievement, as defined in s. 1008.34(1), and explain how the increased autonomy of principals will help participating schools improve student achievement and school management.

6. Provide each participating school’s mission and a description of its student population.

(b) The state board shall establish criteria, which must include the criteria listed in paragraph (a), for the approval of a principal autonomy proposal.

(c) A district school board must submit its principal autonomy proposal to the state board for approval by December 1 in order to begin participation in the subsequent school year. By February 28 of the school year in which the proposal is submitted, the state board shall notify the district school board in writing whether the proposal is approved.

(3) EXEMPTION FROM LAWS.—

(a) With the exception of those laws listed in paragraph (b), a participating school is exempt from the provisions of chapters 1000-1013 and rules of the state board that implement those exempt provisions.

(b) A participating school shall comply with the provisions of chapters 1000-1013, and rules of the state board that implement those provisions, pertaining to the following:

1. Those laws relating to the election and compensation of district school board members, the election or appointment and compensation of district school superintendents, public meetings and public records requirements, financial disclosure, and conflicts of interest.

2. Those laws relating to the student assessment program and school grading system, including chapter 1008.

3. Those laws relating to the provision of services to students with disabilities.

4. Those laws relating to civil rights, including s. 1000.05, relating to discrimination.

5. Those laws relating to student health, safety, and welfare.

6. Section 1001.42(4)(f), relating to the uniform opening date for public schools.

7. Section 1003.03, governing maximum class size, except that the calculation for compliance pursuant to s. 1003.03 is the average at the school level for a participating school.

8. Sections 1012.22(1)(c) and 1012.27(2), relating to compensation and salary schedules.

9. Section 1012.33(5), relating to workforce reductions for annual contracts for instructional personnel. This subparagraph does not apply to at-will employees.

10. Section 1012.335, relating to annual contracts for instructional personnel hired on or after July 1, 2011. This subparagraph does not apply to at-will employees.

11. Section 1012.34, relating to personnel evaluation procedures and criteria.

12. Those laws pertaining to educational facilities, including chapter 1013, except that s. 1013.20, relating to covered walkways for relocatables, and s. 1013.21, relating to the use of relocatable facilities exceeding 20 years of age, are eligible for exemption.

13. Those laws pertaining to participating school districts, including this section and ss. 1011.69(2) and 1012.28(8).

(4) PROFESSIONAL DEVELOPMENT.—Each participating school district shall require that the principal of each participating school, a three-member leadership team from each participating school, and district personnel working with each participating school complete a nationally recognized school turnaround program which focuses on improving leadership, instructional infrastructure, talent management, and differentiated support and accountability. The required personnel must enroll in the nationally recognized school turnaround program upon acceptance into the pilot program. Each participating school district shall receive $100,000 from the department for participation in the nationally recognized school turnaround program.

(5) TERM OF PARTICIPATION.—The state board shall authorize a school district to participate in the pilot program for a period of 3 years commencing with approval of the principal autonomy proposal. Authorization to participate in the pilot program may be renewed upon action of the state board. The state board may revoke authorization to participate in the pilot program if the school district fails to meet the requirements of this section during the 3-year period.

(6) REPORTING.—Each participating school district shall submit an annual report to the state board. The state board shall annually report on the implementation of the Principal Autonomy Pilot Program Initiative. Upon completion of the pilot program’s first 3-year term, the Commissioner of Education shall submit to the President of the Senate and the Speaker of the House of Representatives by December 1 a full evaluation of the effectiveness of the pilot program.

(7) FUNDING.—The Legislature shall provide an appropriation to the department for the costs of the pilot program, including administrative costs and enrollment costs for the nationally recognized school turnaround program, and an additional amount of $10,000 for each participating principal in each participating district as an annual salary supplement, a fund for the principal’s school to be used at the principal’s discretion, or both, as determined by the district. To be eligible for a salary supplement under this subsection, a participating principal must:

(a) Be rated “highly effective” as determined by the principal’s performance evaluation under s. 1012.34;

(b) Be transferred to a school that earned a grade of “F” or three consecutive grades of “D” pursuant to s. 1008.34 and provided additional authority and responsibilities pursuant to s. 1012.28(8); and

(c) Have implemented a turnaround option under s. 1008.33(4) at a school as the school’s principal. The turnaround option must have resulted in the school improving by at least one letter grade while he or she was serving as the school’s principal.

(8) RULEMAKING.—The State Board of Education shall adopt rules to administer this section.

History.—s. 1, ch. 2016-223.



1011.621 - Adjustments for interdistrict transfers of students in Department of Juvenile Justice detention facilities within a survey period.

1011.621 Adjustments for interdistrict transfers of students in Department of Juvenile Justice detention facilities within a survey period.—The Department of Education, upon request by a school district and verification by the Department of Juvenile Justice, shall direct a school district that receives Florida Education Finance Program funds attributed to a membership survey for children in secure detention care pursuant to chapter 985 to transfer a pro rata share of the funds to another district that served the same students during the same survey period but was unable to report the students for funding. The amount of the funds transfer shall be based on the percentage of the survey period in which the students were served by each district.

History.—s. 34, ch. 2011-55.



1011.622 - Adjustments for students without a Florida student identification number.

1011.622 Adjustments for students without a Florida student identification number.—The Florida Education Finance Program funding calculations, including the calculations authorized in ss. 1011.62, 1011.67, 1011.68, and 1011.685, shall include funding for a student only when all of the student’s records are reported to the Department of Education under a Florida student identification number. The State Board of Education may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this section.

History.—s. 20, ch. 2013-45; s. 4, ch. 2014-41.



1011.63 - Reporting for state funding; prohibition.

1011.63 Reporting for state funding; prohibition.—When a public educational institution has been fully funded by an external agency for direct instructional costs of any course or program, the FTE generated shall not be reported for state funding for purposes of the Florida Education Finance Program.

History.—s. 9, ch. 2004-271.



1011.64 - School district minimum classroom expenditure requirements.

1011.64 School district minimum classroom expenditure requirements.—

(1) The Legislature may require any school district that fails to meet minimum academic performance standards to increase emphasis on classroom instruction activities from operating funds, including, but not limited to, those provided for the operation of schools pursuant to s. 1011.62.

(2) For the purpose of implementing the provisions of this section, the Legislature shall prescribe minimum academic performance standards and minimum classroom expenditure requirements for districts not meeting such minimum academic performance standards in the General Appropriations Act.

(a) Minimum academic performance standards may be based on, but are not limited to, district grades determined pursuant to s. 1008.34.

(b) School district minimum classroom expenditure requirements shall be calculated pursuant to subsection (3).

(3)(a) Annually the Department of Education shall calculate for each school district:

1. Total K-12 operating expenditures, which are defined as the amount of total general fund expenditures for K-12 programs reported in accordance with the accounts and codes prescribed in the most recent issuance of the Department of Education publication entitled “Financial and Program Cost Accounting and Reporting for Florida Schools” and included in the most recent annual financial report submitted to the Commissioner of Education, less the student transportation revenue allocation from the state appropriation for that purpose, amounts transferred to other funds, and increases to the amount of the general fund’s ending fund balance not classified as restricted, committed, or nonspendable if the total ending fund balance not classified as restricted, committed, or nonspendable is in excess of 5 percent of the total general fund revenues.

2. Expenditures for classroom instruction, which equal the sum of the general fund expenditures for K-12 instruction and instructional staff training.

(b) The department shall annually calculate for each district, and for the entire state, the percentage of classroom expenditures to total operating expenditures as calculated pursuant to subparagraphs (a)1. and 2.

(4) In order for the Department of Education to monitor the implementation of this section, each school district which is required to increase emphasis on classroom activities from operating funds pursuant to subsection (1) shall submit to the department the following two reports in a format determined by the department:

(a) An initial report, which shall include the proposed budget actions identified for increased classroom expenditures, a description of how such actions are designed to improve student achievement, and a copy of the published statement required by s. 1011.03(2). This report shall be submitted within 30 days after final budget approval as provided in s. 200.065.

(b) A final report, prepared at the end of each fiscal year, which shall include, but is not limited to, information that clearly indicates the degree of each district’s compliance or noncompliance with the requirements of this section. If not fully compliant, the district shall include a statement which has been adopted at a public hearing and signed by the district school superintendent and district school board members, which explains why the requirements of this section have not been met.

(c) The department shall provide annual summaries of these two reports to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

History.—s. 656, ch. 2002-387; s. 51, ch. 2006-74; s. 26, ch. 2010-154; s. 25, ch. 2011-144; s. 11, ch. 2014-23.



1011.65 - Florida Education Finance Program Appropriation Allocation Conference.

1011.65 Florida Education Finance Program Appropriation Allocation Conference.—Prior to the distribution of any funds appropriated in the General Appropriations Act for the K-12 Florida Education Finance Program formula and for the formula-funded categorical programs, the Commissioner of Education shall conduct an allocation conference. Conference principals shall include representatives of the Department of Education, the Executive Office of the Governor, and the appropriations committees of the Senate and the House of Representatives. Conference principals shall discuss and agree to all conventions, including rounding conventions, and methods of computation to be used to calculate Florida Education Finance Program and categorical entitlements of the districts for the fiscal year for which the appropriations are made. These conventions and calculation methods shall remain in effect until further agreements are reached in subsequent allocation conferences called by the commissioner for that purpose. The commissioner shall also, prior to each recalculation of Florida Education Finance Program and categorical allocations of the districts, provide conference principals with all data necessary to replicate those allocations precisely. This data shall include a matrix by district by program of all full-time equivalent changes made by the department as part of its administration of state full-time equivalent caps.

History.—s. 657, ch. 2002-387.



1011.66 - Distribution of FEFP funds.

1011.66 Distribution of FEFP funds.—The distribution of FEFP funds shall be made in payments on or about the 10th and 26th of each month.

History.—s. 658, ch. 2002-387; s. 10, ch. 2004-271; s. 27, ch. 2010-154.



1011.67 - Funds for instructional materials.

1011.67 Funds for instructional materials.—

(1) The department is authorized to allocate and distribute to each district an amount as prescribed annually by the Legislature for instructional materials for student membership in basic and special programs in grades K-12, which will provide for growth and maintenance needs. For purposes of this subsection, unweighted full-time equivalent students enrolled in the lab schools in state universities are to be included as school district students and reported as such to the department. The annual allocation shall be determined as follows:

(a) The growth allocation for each school district shall be calculated as follows:

1. Subtract from that district’s projected full-time equivalent membership of students in basic and special programs in grades K-12 used in determining the initial allocation of the Florida Education Finance Program, the prior year’s full-time equivalent membership of students in basic and special programs in grades K-12 for that district.

2. Multiply any such increase in full-time equivalent student membership by the allocation for a set of instructional materials, as determined by the department, or as provided for in the General Appropriations Act.

3. The amount thus determined shall be that district’s initial allocation for growth for the school year. However, the department shall recompute and adjust the initial allocation based on actual full-time equivalent student membership data for that year.

(b) The maintenance of the instructional materials allocation for each school district shall be calculated by multiplying each district’s prior year full-time equivalent membership of students in basic and special programs in grades K-12 by the allocation for maintenance of a set of instructional materials as provided for in the General Appropriations Act. The amount thus determined shall be that district’s initial allocation for maintenance for the school year; however, the department shall recompute and adjust the initial allocation based on such actual full-time equivalent student membership data for that year.

(c) In the event the funds appropriated are not sufficient for the purpose of implementing this subsection in full, the department shall prorate the funds available for instructional materials after first funding in full each district’s growth allocation.

(2) Annually by July 1 and prior to the release of instructional materials funds, each district school superintendent shall certify to the Commissioner of Education that the district school board has approved a comprehensive staff development plan that supports fidelity of implementation of instructional materials programs. The report shall include verification that training was provided and that the materials are being implemented as designed.

History.—s. 659, ch. 2002-387; s. 11, ch. 2004-271; s. 52, ch. 2006-74; s. 28, ch. 2010-154.



1011.68 - Funds for student transportation.

1011.68 Funds for student transportation.—The annual allocation to each district for transportation to public school programs, including charter schools as provided in s. 1002.33(17)(b), of students in membership in kindergarten through grade 12 and in migrant and exceptional student programs below kindergarten shall be determined as follows:

(1) Subject to the rules of the State Board of Education, each district shall determine the membership of students who are transported:

(a) By reason of living 2 miles or more from school.

(b) By reason of being students with disabilities or enrolled in a teenage parent program, regardless of distance to school.

(c) By reason of being in a state prekindergarten program, regardless of distance from school.

(d) By reason of being career, dual enrollment, or students with disabilities transported from one school center to another to participate in an instructional program or service; or students with disabilities, transported from one designation to another in the state, provided one designation is a school center and provided the student’s individual educational plan (IEP) identifies the need for the instructional program or service and transportation to be provided by the school district. A “school center” is defined as a public school center, Florida College System institution, state university, or other facility rented, leased, or owned and operated by the school district or another public agency. A “dual enrollment student” is defined as a public school student in membership in both a public secondary school program and a Florida College System institution or a state university program under a written agreement to partially fulfill ss. 1003.435 and 1007.23 and earning full-time equivalent membership under s. 1011.62(1)(i).

(e) With respect to elementary school students whose grade level does not exceed grade 6, by reason of being subjected to hazardous walking conditions en route to or from school as provided in s. 1006.23. Such rules shall, when appropriate, provide for the determination of membership under this paragraph for less than 1 year to accommodate the needs of students who require transportation only until such hazardous conditions are corrected.

(f) By reason of being a pregnant student or student parent, and the child of a student parent as provided in s. 1003.54, regardless of distance from school.

(2) The allocation for each district shall be calculated annually in accordance with the following formula:

T = B + EX. The elements of this formula are defined as follows: T is the total dollar allocation for transportation. B is the base transportation dollar allocation prorated by an adjusted student membership count. The adjusted membership count shall be derived from a multiplicative index function in which the base student membership is adjusted by multiplying it by index numbers that individually account for the impact of the price level index, average bus occupancy, and the extent of rural population in the district. EX is the base transportation dollar allocation for disabled students prorated by an adjusted disabled student membership count. The base transportation dollar allocation for disabled students is the total state base disabled student membership count weighted for increased costs associated with transporting disabled students and multiplying it by an average per student cost for transportation as determined by the Legislature. The adjusted disabled student membership count shall be derived from a multiplicative index function in which the weighted base disabled student membership is adjusted by multiplying it by index numbers that individually account for the impact of the price level index, average bus occupancy, and the extent of rural population in the district. Each adjustment factor shall be designed to affect the base allocation by no more or less than 10 percent.

(3) The total allocation to each district for transportation of students shall be the sum of the amounts determined in subsection (2). If the funds appropriated for the purpose of implementing this section are not sufficient to pay the base transportation allocation and the base transportation allocation for disabled students, the Department of Education shall prorate the available funds on a percentage basis. If the funds appropriated for the purpose of implementing this section exceed the sum of the base transportation allocation and the base transportation allocation for disabled students, the base transportation allocation for disabled students shall be limited to the amount calculated in subsection (2), and the remaining balance shall be added to the base transportation allocation.

(4) No district shall use funds to purchase transportation equipment and supplies at prices which exceed those determined by the department to be the lowest which can be obtained, as prescribed in s. 1006.27(1).

(5) Funds allocated or apportioned for the payment of student transportation services may be used to pay for transportation of students to and from school on local general purpose transportation systems. Student transportation funds may also be used to pay for transportation of students to and from school in private passenger cars and boats when the transportation is for isolated students, or students with disabilities as defined by rule. Subject to the rules of the State Board of Education, each school district shall determine and report the number of assigned students using general purpose transportation private passenger cars and boats. The allocation per student must be equal to the allocation per student riding a school bus.

(6) Notwithstanding other provisions of this section, in no case shall any student or students be counted for transportation funding more than once per day. This provision includes counting students for funding pursuant to trips in school buses, passenger cars, or boats or general purpose transportation.

History.—s. 660, ch. 2002-387; s. 3, ch. 2003-393; s. 130, ch. 2004-357; s. 30, ch. 2009-59; s. 29, ch. 2010-154; s. 172, ch. 2011-5.



1011.685 - Class size reduction; operating categorical fund.

1011.685 Class size reduction; operating categorical fund.—

(1) There is created an operating categorical fund for implementing the class size reduction provisions of s. 1, Art. IX of the State Constitution. These funds shall be allocated to each school district in the amount prescribed by the Legislature in the General Appropriations Act.

(2) Class size reduction operating categorical funds shall be used by school districts to reduce class size as required in s. 1003.03. A school district that meets the maximum class size requirement may use the funds for any lawful operating expenditure; however, priority shall be given to increasing salaries of classroom teachers.

History.—s. 3, ch. 2003-391; s. 26, ch. 2004-295; s. 53, ch. 2006-74; s. 31, ch. 2009-59; s. 35, ch. 2011-55.



1011.69 - Equity in School-Level Funding Act.

1011.69 Equity in School-Level Funding Act.—

(1) This section may be cited as the “Equity in School-Level Funding Act.”

(2) Beginning in the 2003-2004 fiscal year, district school boards shall allocate to schools within the district an average of 90 percent of the funds generated by all schools and guarantee that each school receives at least 80 percent, except schools participating in the Principal Autonomy Pilot Program Initiative under s. 1011.6202 are guaranteed to receive at least 90 percent, of the funds generated by that school based upon the Florida Education Finance Program as provided in s. 1011.62 and the General Appropriations Act, including gross state and local funds, discretionary lottery funds, and funds from the school district’s current operating discretionary millage levy. Total funding for each school shall be recalculated during the year to reflect the revised calculations under the Florida Education Finance Program by the state and the actual weighted full-time equivalent students reported by the school during the full-time equivalent student survey periods designated by the Commissioner of Education. If the district school board is providing programs or services to students funded by federal funds, any eligible students enrolled in the schools in the district shall be provided federal funds.

(3) Funds allocated to a school pursuant to this section that are unused at the end of the fiscal year shall not revert to the district, but shall remain with the school. These carryforward funds may be used for any purpose provided by law at the discretion of the principal of the school.

(4) The following funds are excluded from the school-level allocation under this section: Funds appropriated in the General Appropriations Act for supplemental academic instruction to be used for the purposes described in s. 1011.62(1)(f).

History.—s. 661, ch. 2002-387; s. 16, ch. 2003-391; s. 32, ch. 2009-59; s. 27, ch. 2010-70; s. 2, ch. 2016-223.



1011.70 - Medicaid certified school funding maximization.

1011.70 Medicaid certified school funding maximization.—

(1) Each school district, subject to the provisions of ss. 409.9071 and 409.908(22) and this section, is authorized to certify funds provided for a category of required Medicaid services termed “school-based services,” which are reimbursable under the federal Medicaid program. Such services shall include, but not be limited to, physical, occupational, and speech therapy services, behavioral health services, mental health services, transportation services, Early Periodic Screening, Diagnosis, and Treatment (EPSDT) administrative outreach for the purpose of determining eligibility for exceptional student education, and any other such services, for the purpose of receiving federal Medicaid financial participation. Certified school funding shall not be available for the following services:

(a) Family planning.

(b) Immunizations.

(c) Prenatal care.

(2) The Agency for Health Care Administration shall monitor compliance of each participating school district with the Medicaid provider agreements. In addition, the Agency for Health Care Administration shall develop standardized recordkeeping procedures for the school districts that meet Medicaid requirements for audit purposes.

(3) Each school district’s continued participation in certifying funds to be reimbursed for Medicaid expenditures is contingent upon the district providing to the department an annual accounting of how the federal Medicaid reimbursements are utilized.

(4) Funds generated pursuant to this section may be used for autism therapy services allowed by federal law.

(5) Lab schools, as authorized under s. 1002.32, shall be authorized to participate in the Medicaid certified school match program on the same basis as school districts subject to the provisions of subsections (1)-(4) and ss. 409.9071 and 409.908(22).

History.—s. 662, ch. 2002-387; s. 69, ch. 2004-41; s. 34, ch. 2016-65.



1011.71 - District school tax.

1011.71 District school tax.—

1(1) If the district school tax is not provided in the General Appropriations Act or the substantive bill implementing the General Appropriations Act, each district school board desiring to participate in the state allocation of funds for current operation as prescribed by s. 1011.62(15) shall levy on the taxable value for school purposes of the district, exclusive of millage voted under s. 9(b) or s. 12, Art. VII of the State Constitution, a millage rate not to exceed the amount certified by the commissioner as the minimum millage rate necessary to provide the district required local effort for the current year, pursuant to s. 1011.62(4)(a)1. In addition to the required local effort millage levy, each district school board may levy a nonvoted current operating discretionary millage. The Legislature shall prescribe annually in the appropriations act the maximum amount of millage a district may levy.

(2) In addition to the maximum millage levy as provided in subsection (1), each school board may levy not more than 1.5 mills against the taxable value for school purposes for district schools, including charter schools at the discretion of the school board, to fund:

(a) New construction and remodeling projects, as set forth in s. 1013.64(3)(b) and (6)(b) and included in the district’s educational plant survey pursuant to s. 1013.31, without regard to prioritization, sites and site improvement or expansion to new sites, existing sites, auxiliary facilities, athletic facilities, or ancillary facilities.

(b) Maintenance, renovation, and repair of existing school plants or of leased facilities to correct deficiencies pursuant to s. 1013.15(2).

(c) The purchase, lease-purchase, or lease of school buses.

(d) The purchase, lease-purchase, or lease of new and replacement equipment; computer hardware, including electronic hardware and other hardware devices necessary for gaining access to or enhancing the use of electronic content and resources or to facilitate the access to and the use of a school district’s digital classrooms plan pursuant to s. 1011.62, excluding software other than the operating system necessary to operate the hardware or device; and enterprise resource software applications that are classified as capital assets in accordance with definitions of the Governmental Accounting Standards Board, have a useful life of at least 5 years, and are used to support districtwide administration or state-mandated reporting requirements.

(e) Payments for educational facilities and sites due under a lease-purchase agreement entered into by a district school board pursuant to s. 1003.02(1)(f) or s. 1013.15(2), not exceeding, in the aggregate, an amount equal to three-fourths of the proceeds from the millage levied by a district school board pursuant to this subsection. The three-fourths limit is waived for lease-purchase agreements entered into before June 30, 2009, by a district school board pursuant to this paragraph.

(f) Payment of loans approved pursuant to ss. 1011.14 and 1011.15.

(g) Payment of costs directly related to complying with state and federal environmental statutes, rules, and regulations governing school facilities.

(h) Payment of costs of leasing relocatable educational facilities, of renting or leasing educational facilities and sites pursuant to s. 1013.15(2), or of renting or leasing buildings or space within existing buildings pursuant to s. 1013.15(4).

(i) Payment of the cost of school buses when a school district contracts with a private entity to provide student transportation services if the district meets the requirements of this paragraph.

1. The district’s contract must require that the private entity purchase, lease-purchase, or lease, and operate and maintain, one or more school buses of a specific type and size that meet the requirements of s. 1006.25.

2. Each such school bus must be used for the daily transportation of public school students in the manner required by the school district.

3. Annual payment for each such school bus may not exceed 10 percent of the purchase price of the state pool bid.

4. The proposed expenditure of the funds for this purpose must have been included in the district school board’s notice of proposed tax for school capital outlay as provided in s. 200.065(10).

(j) Payment of the cost of the opening day collection for the library media center of a new school.

(3) Notwithstanding subsection (2), if the revenue from 1.5 mills is insufficient to meet the payments due under a lease-purchase agreement entered into before June 30, 2009, by a district school board pursuant to paragraph (2)(e), or to meet other critical district fixed capital outlay needs, the board, in addition to the 1.5 mills, may levy up to 0.25 mills for fixed capital outlay in lieu of levying an equivalent amount of the discretionary mills for operations as provided in the General Appropriations Act. Millage levied pursuant to this subsection is subject to the provisions of s. 200.065 and, combined with the 1.5 mills authorized in subsection (2), may not exceed 1.75 mills. If the district chooses to use up to 0.25 mills for fixed capital outlay, the compression adjustment pursuant to s. 1011.62(5) shall be calculated for the standard discretionary millage that is not eligible for transfer to capital outlay.

(4) If the revenue from the millage authorized in subsection (2) is insufficient to make payments due under a lease-purchase agreement entered into prior to June 30, 2008, by a district school board pursuant to paragraph (2)(e), an amount up to 0.5 mills of the taxable value for school purposes within the school district shall be legally available for such payments, notwithstanding other restrictions on the use of such revenues imposed by law.

(5) Effective July 1, 2008, a school district may expend, subject to the provisions of s. 200.065, up to $100 per unweighted full-time equivalent student from the revenue generated by the millage levy authorized by subsection (2) to fund, in addition to expenditures authorized in paragraphs (2)(a)-(j), expenses for the following:

(a) The purchase, lease-purchase, or lease of driver’s education vehicles; motor vehicles used for the maintenance or operation of plants and equipment; security vehicles; or vehicles used in storing or distributing materials and equipment.

(b) Payment of the cost of premiums, as defined in s. 627.403, for property and casualty insurance necessary to insure school district educational and ancillary plants. As used in this paragraph, casualty insurance has the same meaning as in s. 624.605(1)(d), (f), (g), (h), and (m). Operating revenues that are made available through the payment of property and casualty insurance premiums from revenues generated under this subsection may be expended only for nonrecurring operational expenditures of the school district.

(6) Violations of the expenditure provisions in subsection (2) or subsection (5) shall result in an equal dollar reduction in the Florida Education Finance Program (FEFP) funds for the violating district in the fiscal year following the audit citation.

(7) These taxes shall be certified, assessed, and collected as prescribed in s. 1011.04 and shall be expended as provided by law.

(8) Nothing in s. 1011.62(4)(a)1. shall in any way be construed to increase the maximum school millage levies as provided for in subsection (1).

(9) In addition to the maximum millage levied under this section and the General Appropriations Act, a school district may levy, by local referendum or in a general election, additional millage for school operational purposes up to an amount that, when combined with nonvoted millage levied under this section, does not exceed the 10-mill limit established in s. 9(b), Art. VII of the State Constitution. Any such levy shall be for a maximum of 4 years and shall be counted as part of the 10-mill limit established in s. 9(b), Art. VII of the State Constitution. Millage elections conducted under the authority granted pursuant to this section are subject to s. 1011.73. Funds generated by such additional millage do not become a part of the calculation of the Florida Education Finance Program total potential funds in 2001-2002 or any subsequent year and must not be incorporated in the calculation of any hold-harmless or other component of the Florida Education Finance Program formula in any year. If an increase in required local effort, when added to existing millage levied under the 10-mill limit, would result in a combined millage in excess of the 10-mill limit, any millage levied pursuant to this subsection shall be considered to be required local effort to the extent that the district millage would otherwise exceed the 10-mill limit.

History.—s. 28, ch. 2002-296; s. 663, ch. 2002-387; ss. 17, 18, ch. 2003-399; s. 1, ch. 2004-346; s. 7, ch. 2006-27; s. 54, ch. 2006-74; s. 9, ch. 2006-190; s. 178, ch. 2007-5; s. 4, ch. 2007-59; s. 4, ch. 2007-194; ss. 7, 33, ch. 2007-321; ss. 4, 5, ch. 2007-328; ss. 6, 7, ch. 2008-2; ss. 10, 11, ch. 2008-142; ss. 1, 2, ch. 2008-213; ss. 12, 13, ch. 2009-3; s. 33, ch. 2009-59; s. 129, ch. 2010-5; s. 30, ch. 2010-154; s. 36, ch. 2011-55; s. 98, ch. 2012-5; s. 17, ch. 2012-133; s. 88, ch. 2014-39; s. 28, ch. 2014-56; ss. 8, 9, ch. 2015-222; ss. 22, 23, 126, ch. 2016-62; s. 29, ch. 2016-237.

1Note.—

A. Section 22, ch. 2016-62, reenacted subsection (1) “[i]n order to implement Specific Appropriations 7 and 94 of the 2016-2017 General Appropriations Act.”

B. Section 23, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 1011.62(1)(e) and (f), (4)(a) and (e), (7)(b), (9)(a), (12)(g), and (13) and 1011.71, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2015, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.”

C. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 29, ch. 2016-237, amended subsection (1) using language substantively the same as the language found in the reenactment by s. 22, ch. 2016-62, and did not include a repeal provision.



1011.715 - Resolution regarding school capital outlay surcharge.

1011.715 Resolution regarding school capital outlay surcharge.—The resolution of a district school board providing for the imposition of the school capital outlay surtax authorized in s. 212.055(6) may include a covenant by the district school board to decrease the capital local school property tax levied pursuant to s. 1011.71(2) and to maintain that tax at the reduced millage as long as the surtax is in effect. The resolution may also provide that the surtax shall sunset on December 31 of any year in which the district school board levies the capital property tax under s. 1011.71(2) at a millage rate in excess of the reduced millage rate promised in the resolution. Finally, if the surtax revenues are pledged to service bonded indebtedness, the district school board may covenant not to levy the capital property tax under s. 1011.71(2) at a millage rate in excess of the reduced millage rate promised in the resolution.

History.—s. 664, ch. 2002-387.



1011.72 - Levy based on interim assessment roll; reimbursement to state for additional taxes collected upon reconciliation of roll.

1011.72 Levy based on interim assessment roll; reimbursement to state for additional taxes collected upon reconciliation of roll.—In any year in which the base student allocation has been guaranteed to school districts through the use of state funds, a school district which levied taxes based on an interim assessment roll shall be required to reimburse the state in an amount equal to the additional taxes collected upon reconciliation of that roll. Beginning with the distribution following the delinquency date of the supplemental bills, the state shall withhold all funds otherwise available to that school district from the appropriation to the Florida Education Finance Program until such time as the state is completely reimbursed.

History.—s. 665, ch. 2002-387.



1011.73 - District millage elections.

1011.73 District millage elections.—

(1) MILLAGE AUTHORIZED NOT TO EXCEED 2 YEARS.—The district school board, pursuant to resolution adopted at a regular meeting, shall direct the county commissioners to call an election at which the electors within the school districts may approve an ad valorem tax millage as authorized in s. 9, Art. VII of the State Constitution. Such election may be held at any time, except that not more than one such election shall be held during any 12-month period. Any millage so authorized shall be levied for a period not in excess of 2 years or until changed by another millage election, whichever is the earlier. In the event any such election is invalidated by a court of competent jurisdiction, such invalidated election shall be considered not to have been held.

(2) MILLAGE AUTHORIZED NOT TO EXCEED 4 YEARS.—The district school board, pursuant to resolution adopted at a regular meeting, shall direct the county commissioners to call an election at which the electors within the school district may approve an ad valorem tax millage as authorized under s. 1011.71(9). Such election may be held at any time, except that not more than one such election shall be held during any 12-month period. Any millage so authorized shall be levied for a period not in excess of 4 years or until changed by another millage election, whichever is earlier. If any such election is invalidated by a court of competent jurisdiction, such invalidated election shall be considered not to have been held.

(3) HOLDING ELECTIONS.—All school district millage elections shall be held and conducted in the manner prescribed by law for holding general elections, except as provided in this chapter.

(4) FORM OF BALLOT.—

(a) The district school board may propose a single millage or two millages, with one for operating expenses and another for a local capital improvement reserve fund. When two millage figures are proposed, each millage must be voted on separately.

(b) The district school board shall provide the wording of the substance of the measure and the ballot title in the resolution calling for the election. The wording of the ballot must conform to the provisions of s. 101.161.

(5) QUALIFICATION OF ELECTORS.—All qualified electors of the school district are entitled to vote in the election to set the school tax district millage levy.

(6) RESULTS OF ELECTION.—When the district school board proposes one tax levy for operating expenses and another for the local capital improvement reserve fund, the results shall be considered separately. The tax levy shall be levied only in case a majority of the electors participating in the election vote in favor of the proposed special millage.

(7) EXPENSES OF ELECTION.—The cost of the publication of the notice of the election and all expenses of the election in the school district shall be paid by the district school board.

History.—s. 666, ch. 2002-387; s. 5, ch. 2007-194; s. 12, ch. 2008-142; s. 130, ch. 2010-5; s. 31, ch. 2010-154.



1011.74 - Source and use of district capital improvement fund.

1011.74 Source and use of district capital improvement fund.—The district capital improvement fund shall consist of funds derived from the sale of school district bonds authorized in s. 17, Art. XII of the State Constitution of 1885 as amended, together with any other funds directed to be placed therein by rules of the State Board of Education, and other similar funds which are to be used for capital outlay purposes within the district.

History.—s. 667, ch. 2002-387.



1011.75 - Gifted education exemplary program grants.

1011.75 Gifted education exemplary program grants.—

(1) This section shall be known and may be cited as the “Challenge Grant Program for the Gifted.”

(2) There is hereby created a grant program for education for the gifted which shall be administered by the Commissioner of Education in cooperation and consultation with appropriate organizations and associations concerned with education for the gifted and pursuant to rules adopted by the State Board of Education. The program may be implemented in any public school.

(3) Pursuant to policies and rules to be adopted by the State Board of Education, each district school board, two or more district school boards in cooperation, or a public school principal through the district school board may submit to the commissioner a proposed program designed to effectuate an exemplary program for education for the gifted in a school, district, or group of districts. Consideration for funding shall be given to proposed programs of district school boards that are developed with the cooperation of a Florida College System institution or public or private college or university for the purpose of providing advanced accelerated instruction for public school students pursuant to s. 1003.435. In order to be approved, a program proposal must include:

(a) Clearly stated goals and objectives expressed, to the maximum extent possible, in measurable terms.

(b) Information concerning the number of students, teachers, and other personnel to be involved in the program.

(c) The estimated cost of the program and the number of years for which it is to be funded.

(d) Provisions for evaluation of the program and for its integration into the general curriculum and financial program of the school district or districts at the end of the funded period.

(e) Such other information and provisions as the commissioner requires.

(4) The commissioner shall review and approve, disapprove, or resubmit for modification all proposed programs for education for the gifted submitted. For those programs approved, the commissioner shall authorize distribution of funds equal to the cost of the program from funds appropriated to the Department of Education for exemplary program grants for education for the gifted as provided for by this section. These funds shall be in addition to any funds for education for the gifted provided pursuant to s. 1011.62.

History.—s. 668, ch. 2002-387; s. 173, ch. 2011-5.



1011.76 - Small School District Stabilization Program.

1011.76 Small School District Stabilization Program.—

(1) There is created the Small School District Stabilization Program to assist school districts in rural communities that document economic conditions or other significant community influences that negatively impact the school district. The purpose of the program is to provide technical assistance and financial support to maintain the stability of the educational program in the school district. A rural community means a county with a population of 75,000 or less; or a county with a population of 100,000 or less that is contiguous to a county with a population of 75,000 or less.

(2) In order to participate in this program, a school district must be located in a rural area of opportunity designated by the Executive Office of the Governor, and the district school board must submit a resolution to the Department of Economic Opportunity requesting participation in the program. A rural area of opportunity must be a rural community, or a region composed of such, that has been adversely affected by an extraordinary economic event or a natural disaster or that presents a unique economic development concern or opportunity of regional impact. The resolution must be accompanied by documentation of the economic conditions in the community and provide information indicating the negative impact of these conditions on the school district’s financial stability, and the school district must participate in a best financial management practices review to determine potential efficiencies that could be implemented to reduce program costs in the district.

(3) The Department of Economic Opportunity, in consultation with the Department of Education, shall review the resolution and other information required by subsection (2) and determine whether the school district is eligible to participate in the program. Factors influencing the determination of the Department of Economic Opportunity may include, but are not limited to, reductions in the county tax roll resulting from business closures or other causes, or a reduction in student enrollment due to business closures or impacts in the local economy.

(4) The Department of Education may award the school district a stabilization grant intended to protect the district from continued financial reductions. The amount of the grant will be determined by the Department of Education and may be equivalent to the amount of the decline in revenues projected for the next fiscal year. In addition, the Department of Economic Opportunity may implement a rural economic development initiative to identify the economic factors that are negatively impacting the community and may consult with Enterprise Florida, Inc., in developing a plan to assist the county with its economic transition. The grant will be available to the school district for a period of up to 5 years to the extent that funding is provided for such purpose in the General Appropriations Act.

(5) Based on the availability of funds, the Department of Economic Opportunity or the Department of Education may enter into contracts or issue grants necessary to implement the program.

History.—s. 669, ch. 2002-387; s. 470, ch. 2011-142; s. 89, ch. 2014-39; s. 43, ch. 2014-218.



1011.765 - Florida Academic Improvement Trust Fund matching grants.

1011.765 Florida Academic Improvement Trust Fund matching grants.—

(1) MATCHING GRANTS.—The Florida Academic Improvement Trust Fund shall be utilized to provide matching grants to the Florida School for the Deaf and the Blind Endowment Fund and to any public school district education foundation that meets the requirements of this section and is recognized by the local school district as its designated K-12 education foundation. Donations, state matching funds, or proceeds from endowments established pursuant to this section shall be used at the discretion of the public school district education foundation or the Florida School for the Deaf and the Blind for academic achievement within the school district or school, and shall not be expended for the construction of facilities or for the support of interscholastic athletics. No public school district education foundation or the Florida School for the Deaf and the Blind shall accept or purchase facilities for which the state will be asked for operating funds unless the Legislature has granted prior approval for such acquisition.

(2) ALLOCATION OF THE TRUST FUND.—Funds appropriated to the Florida Academic Improvement Trust Fund shall be allocated by the Department of Education in the following manner:

(a) For every year in which there is a legislative appropriation to the trust fund, an equal amount of the annual appropriation, to be determined by dividing the total legislative appropriation by the number of local education foundations as well as the Florida School for the Deaf and the Blind, must be reserved for each public school district education foundation and the Florida School for the Deaf and the Blind Endowment Fund to provide each foundation and the Florida School for the Deaf and the Blind with an opportunity to receive and match appropriated funds. Trust funds that remain unmatched by contribution on April 1 of any year shall be made available for matching by any public school district education foundation and by the Florida School for the Deaf and the Blind which shall have an opportunity to apply for excess trust funds prior to the award of such funds.

(b) Matching grants shall be proportionately allocated from the trust fund on the basis of matching each $4 of state funds with $6 of private funds. To be eligible for matching, a minimum of $4,500 must be raised from private sources.

(c) Funds sufficient to provide the match shall be transferred from the state trust fund to the public school education foundation or to the Florida School for the Deaf and the Blind Endowment Fund upon notification that a proportionate amount has been received and deposited by the foundation or school into its own trust fund.

(d) If the total of the amounts to be distributed in any quarter pursuant to this subsection exceeds the amount of funds remaining from specific appropriations made for the implementation of this section, all grants shall be proportionately reduced so that the total of matching grants distributed does not exceed available appropriations.

(3) GRANT ADMINISTRATION.—

(a) Each public school district education foundation and the Florida School for the Deaf and the Blind participating in the Florida Academic Improvement Trust Fund shall separately account for all funds received pursuant to this section, and may establish its own academic improvement trust fund as a depository for the private contributions, state matching funds, and earnings on investments of such funds. State matching funds shall be transferred to the public school district education foundation or to the Florida School for the Deaf and the Blind Endowment Fund upon notification that the foundation or school has received and deposited private contributions that meet the criteria for matching as provided in this section. The public school district education foundations and the Florida School for the Deaf and the Blind are responsible for the maintenance, investment, and administration of their academic improvement trust funds.

(b) The public school district education foundations and the Florida School for the Deaf and the Blind shall be responsible for soliciting and receiving contributions to be deposited and matched with grants for academic achievement within the school district or school.

(c) Each public school district education foundation and the Florida School for the Deaf and the Blind shall be responsible for proper expenditure of the funds received pursuant to this section.

History.—s. 670, ch. 2002-387; s. 121, ch. 2013-18.



1011.77 - Special laws and general laws of local application prohibited.

1011.77 Special laws and general laws of local application prohibited.—

(1) Pursuant to s. 11(a)(21), Art. III of the State Constitution, the Legislature hereby prohibits special laws and general laws of local application pertaining to:

(a) The assessment or collection of taxes for school purposes insofar as it may affect the distribution of state funds, including the determination of millages therefor, the extension of time therefor, relief of tax officers from due performance of their duties, and relief of their sureties from liability.

(b) The Florida Education Finance Program as enacted in 1973 or as subsequently amended.

(2) The department shall determine whether any district has received additional funds subsequent to June 30, 1973, as a result of any special law or general law of local application described in subsection (1) and shall deduct an amount equal to any such additional funds from allocations to that district.

History.—s. 671, ch. 2002-387.



1011.78 - Standard student attire incentive payments.

1011.78 Standard student attire incentive payments.—There is created an incentive payment for school districts and charter schools that implement a standard student attire policy for all students in kindergarten through grade 8 in accordance with this section.

(1) SHORT TITLE.—This section may be cited as the “Students Attired for Education (SAFE) Act.”

(2) PURPOSE.—The purpose of a standard student attire policy is to provide a safe environment for students which fosters learning and improves school safety and discipline by:

(a) Encouraging students to express their individuality through personality and academic achievements, rather than outward appearance.

(b) Enabling students to focus on academics, rather than fashion, because they are able to convey a neat, serious, and studious image.

(c) Minimizing disciplinary problems because students are not distracted by clothing.

(d) Reducing the time needed to correct dress code violations through a readily available inventory of compliant attire.

(e) Minimizing visible differences between students and eliminating social pressures to wear brand-name clothing or colors to show gang affiliation, thereby easing financial pressures on parents and enhancing school safety.

(f) Creating a sense of school pride and belonging.

(3) QUALIFICATIONS.—To qualify for the incentive payment, a school district or charter school must, at a minimum, implement a standard attire policy that:

(a) Applies to all students in kindergarten through grade 8 in the school district or charter school, regardless of individual school grade configurations.

(b) Prohibits certain types or styles of clothing and requires solid-colored clothing and fabrics for pants, skirts, shorts, or similar clothing and short- or long-sleeved shirts with collars.

(c) Allows reasonable accommodations based on a student’s religion, disability, or medical condition.

(4) AWARD.—Subject to the appropriation of funds by the Legislature, a qualified school district or charter school shall receive an annual award of not less than $10 per student in kindergarten through grade 8, as specified in the General Appropriations Act. Before the release of funds, but no later than September 1 of each year, the district school superintendent or the charter school governing board shall certify to the commissioner that the school district or charter school has implemented a districtwide or schoolwide standard student attire policy, respectively, in accordance with this section. A charter school may also qualify by participating in its sponsor’s qualifying policy. The commissioner shall make payment of awards to school districts and charter schools in the order in which certifications are received. As of June 30 of each year, any funds provided pursuant to this section that have not been disbursed to qualified school districts and charter schools revert to the fund from which they were appropriated pursuant to s. 216.301.

(5) IMMUNITY.—A district school board or governing board of a charter school that implements a districtwide or schoolwide standard student attire policy, respectively, is immune from civil liability resulting from adoption of the policy in accordance with this section.

History.—s. 2, ch. 2016-2.






Part III - FUNDING FOR WORKFORCE EDUCATION (ss. 1011.80, 1011.801)

1011.80 - Funds for operation of workforce education programs.

1011.80 Funds for operation of workforce education programs.—

(1) As used in this section, the terms “workforce education” and “workforce education program” include:

(a) Adult general education programs designed to improve the employability skills of the state’s workforce as defined in s. 1004.02(3).

(b) Career certificate programs, as defined in s. 1004.02(20).

(c) Applied technology diploma programs.

(d) Continuing workforce education courses.

(e) Degree career education programs.

(f) Apprenticeship and preapprenticeship programs as defined in s. 446.021.

(2) Any workforce education program may be conducted by a Florida College System institution or a school district, except that college credit in an associate in applied science or an associate in science degree may be awarded only by a Florida College System institution. However, if an associate in applied science or an associate in science degree program contains within it an occupational completion point that confers a certificate or an applied technology diploma, that portion of the program may be conducted by a school district career center. Any instruction designed to articulate to a degree program is subject to guidelines and standards adopted by the State Board of Education pursuant to s. 1007.25.

(3) If a program for disabled adults pursuant to s. 1004.93 is a workforce program as defined in law, it must be funded as provided in this section.

(4) Funding for all workforce education programs must be based on cost categories, performance output measures, and performance outcome measures.

(a) The cost categories must be calculated to identify high-cost programs, medium-cost programs, and low-cost programs. The cost analysis used to calculate and assign a program of study to a cost category must include at least both direct and indirect instructional costs, consumable supplies, equipment, and standard program length.

(b) The performance output measure for an adult general education course of study is measurable improvement in student skills. This measure shall include improvement in literacy skills, grade level improvement as measured by an approved test, or attainment of a State of Florida diploma or an adult high school diploma.

(c) The performance outcome measures for adult general education programs are associated with placement and retention of students after reaching a completion point or completing a program of study. These measures include placement or retention in employment. Continuing postsecondary education at a level that will further enhance employment is a performance outcome for adult general education programs.

(5) State funding and student fees for workforce education instruction shall be established as follows:

(a) Expenditures for the continuing workforce education programs provided by the Florida College System institutions or school districts must be fully supported by fees. Enrollments in continuing workforce education courses shall not be counted for purposes of funding full-time equivalent enrollment.

(b) For all other workforce education programs, state funding shall equal 75 percent of the average cost of instruction with the remaining 25 percent made up from student fees. Fees for courses within a program shall not vary according to the cost of the individual program, but instead shall be based on a uniform fee calculated and set at the state level, as adopted by the State Board of Education, unless otherwise specified in the General Appropriations Act.

(c) For fee-exempt students pursuant to s. 1009.25, unless otherwise provided for in law, state funding shall equal 100 percent of the average cost of instruction.

(d) For a public educational institution that has been fully funded by an external agency for direct instructional costs of any course or program, the FTE generated shall not be reported for state funding.

(6)(a) A school district or a Florida College System institution that provides workforce education programs shall receive funds in accordance with distributions for base and performance funding established by the Legislature in the General Appropriations Act. To ensure equitable funding for all school district workforce education programs and to recognize enrollment growth, the Department of Education shall use the funding model developed by the District Workforce Education Funding Steering Committee to determine each district’s workforce education funding needs. To assist the Legislature in allocating workforce education funds in the General Appropriations Act, the funding model shall annually be provided to the legislative appropriations committees no later than March 1.

(b) Performance funding for industry certifications for school district workforce education programs is contingent upon specific appropriation in the General Appropriations Act and shall be determined as follows:

1. Occupational areas for which industry certifications may be earned, as established in the General Appropriations Act, are eligible for performance funding. Priority shall be given to the occupational areas emphasized in state, national, or corporate grants provided to Florida educational institutions.

2. The Chancellor of Career and Adult Education shall identify the industry certifications eligible for funding on the CAPE Postsecondary Industry Certification Funding List approved by the State Board of Education pursuant to s. 1008.44, based on the occupational areas specified in the General Appropriations Act.

3. Each school district shall be provided $1,000 for each industry certification earned by a workforce education student. The maximum amount of funding appropriated for performance funding pursuant to this paragraph shall be limited to $15 million annually. If funds are insufficient to fully fund the calculated total award, such funds shall be prorated.

(c) A program is established to assist school districts and Florida College System institutions in responding to the needs of new and expanding businesses and thereby strengthening the state’s workforce and economy. The program may be funded in the General Appropriations Act. The district or Florida College System institution shall use the program to provide customized training for businesses which satisfies the requirements of s. 288.047. Business firms whose employees receive the customized training must provide 50 percent of the cost of the training. Balances remaining in the program at the end of the fiscal year shall not revert to the general fund, but shall be carried over for 1 additional year and used for the purpose of serving incumbent worker training needs of area businesses with fewer than 100 employees. Priority shall be given to businesses that must increase or upgrade their use of technology to remain competitive.

(7)(a) A school district or Florida College System institution that receives workforce education funds must use the money to benefit the workforce education programs it provides. The money may be used for equipment upgrades, program expansions, or any other use that would result in workforce education program improvement. The district school board or Florida College System institution board of trustees may not withhold any portion of the performance funding for indirect costs.

(b) State funds provided for the operation of postsecondary workforce programs may not be expended for the education of state or federal inmates.

(8) The State Board of Education and CareerSource Florida, Inc., shall provide the Legislature with recommended formulas, criteria, timeframes, and mechanisms for distributing performance funds. The commissioner shall consolidate the recommendations and develop a consensus proposal for funding. The Legislature shall adopt a formula and distribute the performance funds to the State Board of Education for Florida College System institutions and school districts through the General Appropriations Act. These recommendations shall be based on formulas that would discourage low-performing or low-demand programs and encourage through performance-funding awards:

(a) Programs that prepare people to enter high-wage occupations identified by the Workforce Estimating Conference created by s. 216.136 and other programs as approved by CareerSource Florida, Inc. At a minimum, performance incentives shall be calculated for adults who reach completion points or complete programs that lead to specified high-wage employment and to their placement in that employment.

(b) Programs that successfully prepare adults who are eligible for public assistance, economically disadvantaged, disabled, not proficient in English, or dislocated workers for high-wage occupations. At a minimum, performance incentives shall be calculated at an enhanced value for the completion of adults identified in this paragraph and job placement of such adults upon completion. In addition, adjustments may be made in payments for job placements for areas of high unemployment.

(c) Programs that are specifically designed to be consistent with the workforce needs of private enterprise and regional economic development strategies, as defined in guidelines set by CareerSource Florida, Inc. CareerSource Florida, Inc., shall develop guidelines to identify such needs and strategies based on localized research of private employers and economic development practitioners.

(d) Programs identified by CareerSource Florida, Inc., as increasing the effectiveness and cost efficiency of education.

(9) School districts shall report full-time equivalent students by discipline category for the programs specified in subsection (1). There shall be an annual cost analysis for the school district workforce education programs that reports cost by discipline category consistent with the reporting for full-time equivalent students. The annual financial reports submitted by the school districts must accurately report on the student fee revenues by fee type according to the programs specified in subsection (1). The Department of Education shall develop a plan for comparable reporting of program, student, facility, personnel, and financial data between the Florida College System institutions and the school district workforce education programs.

(10) A high school student dually enrolled under s. 1007.271 in a workforce education program operated by a Florida College System institution or school district career center generates the amount calculated for workforce education funding, including any payment of performance funding, and the proportional share of full-time equivalent enrollment generated through the Florida Education Finance Program for the student’s enrollment in a high school. If a high school student is dually enrolled in a Florida College System institution program, including a program conducted at a high school, the Florida College System institution earns the funds generated for workforce education funding, and the school district earns the proportional share of full-time equivalent funding from the Florida Education Finance Program. If a student is dually enrolled in a career center operated by the same district as the district in which the student attends high school, that district earns the funds generated for workforce education funding and also earns the proportional share of full-time equivalent funding from the Florida Education Finance Program. If a student is dually enrolled in a workforce education program provided by a career center operated by a different school district, the funds must be divided between the two school districts proportionally from the two funding sources. A student may not be reported for funding in a dual enrollment workforce education program unless the student has completed the basic skills assessment pursuant to s. 1004.91. A student who is coenrolled in a K-12 education program and an adult education program may be reported for purposes of funding in an adult education program. If a student is coenrolled in core curricula courses for credit recovery or dropout prevention purposes and does not have a pattern of excessive absenteeism or habitual truancy or a history of disruptive behavior in school, the student may be reported for funding for up to two courses per year. Such a student is exempt from the payment of the block tuition for adult general education programs provided in s. 1009.22(3)(c). The Department of Education shall develop a list of courses to be designated as core curricula courses for the purposes of coenrollment.

(11) The State Board of Education may adopt rules to administer this section.

History.—s. 673, ch. 2002-387; s. 12, ch. 2004-271; s. 7, ch. 2004-357; s. 25, ch. 2010-155; s. 174, ch. 2011-5; s. 35, ch. 2011-63; s. 36, ch. 2012-134; s. 58, ch. 2013-27; s. 188, ch. 2014-17; s. 90, ch. 2014-39; s. 119, ch. 2015-2; s. 58, ch. 2015-98.



1011.801 - Workforce Development Capitalization Incentive Grant Program.

1011.801 Workforce Development Capitalization Incentive Grant Program.—The Legislature recognizes that the need for school districts and Florida College System institutions to be able to respond to emerging local or statewide economic development needs is critical to the workforce development system. The Workforce Development Capitalization Incentive Grant Program is created to provide grants to school districts and Florida College System institutions on a competitive basis to fund some or all of the costs associated with the creation or expansion of workforce development programs that serve specific employment workforce needs.

(1) Funds awarded for a workforce development capitalization incentive grant may be used for instructional equipment, laboratory equipment, supplies, personnel, student services, or other expenses associated with the creation or expansion of a workforce development program. Expansion of a program may include either the expansion of enrollments in a program or expansion into new areas of specialization within a program. No grant funds may be used for recurring instructional costs or for institutions’ indirect costs.

(2) The State Board of Education shall accept applications from school districts or Florida College System institutions for workforce development capitalization incentive grants. Applications from school districts or Florida College System institutions shall contain projected enrollments and projected costs for the new or expanded workforce development program. The State Board of Education, in consultation with CareerSource Florida, Inc., shall review and rank each application for a grant according to subsection (3) and shall submit to the Legislature a list in priority order of applications recommended for a grant award.

(3) The State Board of Education shall give highest priority to programs that train people to enter high-skill, high-wage occupations identified by the Workforce Estimating Conference and other programs approved by CareerSource Florida, Inc.; programs that train people to enter occupations under the welfare transition program; or programs that train for the workforce adults who are eligible for public assistance, economically disadvantaged, disabled, not proficient in English, or dislocated workers. The State Board of Education shall consider the statewide geographic dispersion of grant funds in ranking the applications and shall give priority to applications from education agencies that are making maximum use of their workforce development funding by offering high-performing, high-demand programs.

History.—s. 674, ch. 2002-387; s. 175, ch. 2011-5; s. 59, ch. 2015-98.






Part IV - FUNDING FOR FLORIDA COLLEGE SYSTEMINSTITUTIONS (ss. 1011.81-1011.86)

1011.81 - Florida College System Program Fund.

1011.81 Florida College System Program Fund.—

(1) There is established a Florida College System Program Fund. This fund shall comprise all appropriations made by the Legislature for the support of the current operating program and shall be apportioned and distributed to the Florida College System institution districts of the state on the basis of procedures established by law and rules of the State Board of Education. The annual apportionment for each Florida College System institution district shall be distributed monthly in payments as nearly equal as possible.

(2) Performance funding for industry certifications for Florida College System institutions is contingent upon specific appropriation in the General Appropriations Act and shall be determined as follows:

(a) Occupational areas for which industry certifications may be earned, as established in the General Appropriations Act, are eligible for performance funding. Priority shall be given to the occupational areas emphasized in state, national, or corporate grants provided to Florida educational institutions.

(b) The Chancellor of the Florida College System shall identify the industry certifications eligible for funding on the CAPE Postsecondary Industry Certification Funding List approved by the State Board of Education pursuant to s. 1008.44, based on the occupational areas specified in the General Appropriations Act.

(c) Each Florida College System institution shall be provided $1,000 for each industry certification earned by a student. The maximum amount of funding appropriated for performance funding pursuant to this subsection shall be limited to $15 million annually. If funds are insufficient to fully fund the calculated total award, such funds shall be prorated.

(3) None of the funds made available in the Florida College System Program Fund, or funds made available to Florida College System institutions outside the Florida College System Program Fund, may be used to implement, organize, direct, coordinate, or administer, or to support the implementation, organization, direction, coordination, or administration of, activities related to, or involving, travel to a terrorist state. For purposes of this section, “terrorist state” is defined as any state, country, or nation designated by the United States Department of State as a state sponsor of terrorism.

(4) State funds provided for the Florida College System Program Fund may not be expended for the education of state or federal inmates.

History.—s. 676, ch. 2002-387; s. 1, ch. 2006-54; s. 176, ch. 2011-5; s. 36, ch. 2011-63; s. 99, ch. 2012-5; s. 59, ch. 2013-27; s. 120, ch. 2015-2.



1011.82 - Requirements for participation in Florida College System Program Fund.

1011.82 Requirements for participation in Florida College System Program Fund.—Each Florida College System institution district which participates in the state appropriations for the Florida College System Program Fund shall provide evidence of its effort to maintain an adequate Florida College System institution program which shall:

(1) Meet the minimum standards prescribed by the State Board of Education in accordance with s. 1001.02(6).

(2) Effectively fulfill the mission of the Florida College System institutions in accordance with s. 1004.65.

History.—s. 677, ch. 2002-387; s. 157, ch. 2007-217; s. 177, ch. 2011-5.



1011.83 - Financial support of Florida College System institutions.

1011.83 Financial support of Florida College System institutions.—

(1) Each Florida College System institution that has been approved by the Department of Education and meets the requirements of law and rules of the State Board of Education shall participate in the Florida College System Program Fund. However, funds to support workforce education programs conducted by Florida College System institutions shall be provided pursuant to s. 1011.80.

(2) A student in a baccalaureate degree program approved pursuant to s. 1007.33 who is not classified as a resident for tuition purposes pursuant to s. 1009.21 may not be included in calculations of full-time equivalent enrollments for state funding purposes.

History.—s. 678, ch. 2002-387; s. 9, ch. 2004-357; s. 9, ch. 2007-246; s. 31, ch. 2009-60; s. 26, ch. 2010-155; s. 178, ch. 2011-5.



1011.84 - Procedure for determining state financial support and annual apportionment of state funds to each Florida College System institution district.

1011.84 Procedure for determining state financial support and annual apportionment of state funds to each Florida College System institution district.—The procedure for determining state financial support and the annual apportionment to each Florida College System institution district authorized to operate a Florida College System institution under the provisions of s. 1001.61 shall be as follows:

(1) DETERMINING THE AMOUNT TO BE INCLUDED IN THE FLORIDA COLLEGE SYSTEM PROGRAM FUND FOR THE CURRENT OPERATING PROGRAM.—

(a) The Department of Education shall determine annually from an analysis of operating costs, prepared in the manner prescribed by rules of the State Board of Education, the costs per full-time equivalent student served in courses and fields of study offered in Florida College System institutions. This information and current college operating budgets shall be submitted to the Executive Office of the Governor with the legislative budget request prior to each regular session of the Legislature.

(b) The allocation of funds for Florida College System institutions shall be based on advanced and professional disciplines, developmental education, and other programs for adults funded pursuant to s. 1011.80.

(c) The category of lifelong learning is for students enrolled pursuant to s. 1004.93. A student shall also be reported as a lifelong learning student for his or her enrollment in any course that he or she has previously taken, unless it is a credit course in which the student earned a grade of D or F.

(d) If an adult student has been determined to be a disabled student eligible for an approved educational program for disabled adults provided pursuant to s. 1004.93 and rules of the State Board of Education and is enrolled in a class with curriculum frameworks developed for the program, state funding for that student shall be provided at a level double that of a student enrolled in a special adult general education program provided by a Florida College System institution.

(e) All state inmate education provided by Florida College System institutions shall be reported by program, FTE expenditure, and revenue source. These enrollments, expenditures, and revenues shall be reported and projected separately. Instruction of state inmates shall not be included in the full-time equivalent student enrollment for funding through the Florida College System Program Fund.

(f) When a public educational institution has been fully funded by an external agency for direct instructional costs of any course or program, the FTE generated shall not be reported for state funding.

(g) The State Board of Education shall adopt rules to implement s. 9(d)(8)f., Art. XII of the State Constitution. These rules shall provide for the use of the funds available under s. 9(d)(8)f., Art. XII by an individual Florida College System institution for operating expense in any fiscal year during which the State Board of Education has determined that all major capital outlay needs have been met. Highest priority for the use of these funds for purposes other than financing approved capital outlay projects shall be for the proper maintenance and repair of existing facilities for projects approved by the State Board of Education. However, in any fiscal year in which funds from this source are authorized for operating expense other than approved maintenance and repair projects, the allocation of Florida College System institution program funds shall be reduced by an amount equal to the sum used for such operating expense for that Florida College System institution that year, and that amount shall not be released or allocated among the other Florida College System institutions that year.

(2) DETERMINING THE AMOUNT TO BE INCLUDED FOR CAPITAL OUTLAY AND DEBT SERVICE.—The amount included for capital outlay and debt service shall be as determined and provided in s. 18, Art. XII of the State Constitution of 1885, as adopted by s. 9(d), Art. XII of the 1968 revised State Constitution and State Board of Education rules.

(3) DETERMINING THE APPORTIONMENT FROM STATE FUNDS.—

(a) By December 15 of each year, the Department of Education shall estimate the annual enrollment of each Florida College System institution for the current fiscal year and for the 3 subsequent fiscal years. These estimates shall be based upon prior years’ enrollments, upon the initial fall term enrollments for the current fiscal year for each college, and upon each college’s estimated current enrollment and demographic changes in the respective Florida College System institution districts. Upper-division enrollment shall be estimated separately from lower-division enrollment.

(b) The apportionment to each Florida College System institution from the Florida College System Program Fund shall be determined annually in the General Appropriations Act. In determining each college’s apportionment, the Legislature shall consider the following components:

1. Base budget, which includes the state appropriation to the Florida College System Program Fund in the current year plus the related student tuition and out-of-state fees assigned in the current General Appropriations Act.

2. The cost-to-continue allocation, which consists of incremental changes to the base budget, including salaries, price levels, and other related costs allocated through a funding model approved by the Legislature which may recognize differing economic factors arising from the individual educational approaches of the various Florida College System institutions, including, but not limited to:

a. Direct Instructional Funding, including class size, faculty productivity factors, average faculty salary, ratio of full-time to part-time faculty, costs of programs, and enrollment factors.

b. Academic Support, including small colleges factor, multicampus factor, and enrollment factor.

c. Student Services Support, including headcount of students as well as FTE count and enrollment factors.

d. Library Support, including volume and other materials/audiovisual requirements.

e. Special Projects.

f. Operations and Maintenance of Plant, including square footage and utilization factors.

g. District Cost Differential.

3. Students enrolled in a recreation and leisure program and students enrolled in a lifelong learning program who may not be counted as full-time equivalent enrollments for purposes of enrollment workload adjustments.

4. Operating costs of new facilities adjustments, which shall be provided, from funds available, for each new facility that is owned by the college and is recommended in accordance with s. 1013.31.

5. New and improved program enhancements, which shall be determined by the Legislature.

Student fees in the base budget plus student fee revenues generated by increases in fee rates shall be deducted from the sum of the components determined in subparagraphs 1.-5. The amount remaining shall be the net annual state apportionment to each college.

(c) No Florida College System institution shall commit funds for the employment of personnel or resources in excess of those required to continue the same level of support for either the previously approved enrollment or the revised enrollment, whichever is lower.

(d) The apportionment to each Florida College System institution district for capital outlay and debt service shall be the amount determined in accordance with subsection (2). This amount, less any amount determined as necessary for administrative expense by the State Board of Education and any amount necessary for debt service on bonds issued by the State Board of Education, shall be transmitted to the Florida College System institution board of trustees to be expended in a manner prescribed by rules of the State Board of Education.

(e) If at any time the unencumbered balance in the general fund of the Florida College System institution board of trustees approved operating budget goes below 5 percent, the president shall provide written notification to the State Board of Education.

(f) Expenditures for apprenticeship programs shall be reported separately.

(g) Expenditures for upper-division enrollment in a Florida College System institution that grants baccalaureate degrees shall be reported separately from expenditures for lower-division enrollment, in accordance with law and State Board of Education rule.

(4) EXPENDITURE OF ALLOCATED FUNDS.—Any funds allocated herein to any Florida College System institution shall be expended only for the purpose of supporting that Florida College System institution.

(5) REPORT OF DEVELOPMENTAL EDUCATION.—Each Florida College System institution board of trustees shall report, as a separate item in its annual cost accounting system, the volume and cost of developmental education options provided to help students attain the communication and computation skills that are essential for college-level work pursuant to s. 1008.30.

History.—s. 679, ch. 2002-387; s. 13, ch. 2004-271; s. 27, ch. 2010-155; s. 179, ch. 2011-5; s. 37, ch. 2013-51.



1011.85 - Dr. Philip Benjamin Matching Grant Program for Florida College System Institutions.

1011.85 Dr. Philip Benjamin Matching Grant Program for Florida College System Institutions.—

(1) There is created the Dr. Philip Benjamin Matching Grant Program for Florida College System Institutions as a single matching gifts program that encompasses the goals originally set out in the Academic Improvement Program, the Scholarship Matching Program, and the Health Care Education Quality Enhancement Challenge Grant. The program shall be administered according to rules of the State Board of Education and used to encourage private support in enhancing Florida College System institutions by providing the Florida College System with the opportunity to receive and match challenge grants. Funds received prior to the effective date of this act for each of the three programs shall be retained in the separate account for which it was designated.

(2) Each Florida College System institution board of trustees receiving state appropriations under this program shall approve each gift to ensure alignment with the unique mission of the Florida College System institution. The board of trustees must link all requests for a state match to the goals and mission statement. The Florida College System Institution Foundation Board receiving state appropriations under this program shall approve each gift to ensure alignment with its goals and mission statement. Funds received from community events and festivals are not eligible for state matching funds under this program.

(3) Upon approval by the Florida College System institution board of trustees and the State Board of Education, the ordering of donations for priority listing of unmatched gifts should be determined by the submitting Florida College System institution.

(4) Each year, eligible contributions received by a Florida College System institution’s foundation or the State Board of Education by February 1 shall be eligible for state matching funds.

(a) Each Florida College System institution board of trustees and, when applicable, the Florida College System Institution Foundation Board, receiving state appropriations under this program shall also certify in an annual report to the State Board of Education the receipt of eligible cash contributions that were previously unmatched by the state. The State Board of Education shall adopt rules providing all Florida College System institutions with an opportunity to apply for excess funds before the awarding of such funds.

(b) Florida College System institutions must submit to the State Board of Education an annual expenditure report tracking the use of all matching funds.

(c) The audit of each foundation receiving state funds from this program must include a certification of accuracy in the amount reported for matching funds.

(5) The matching ratio for donations that are specifically designated to support scholarships, including scholarships for first-generation-in-college students, student loans, or need-based grants shall be $1 of state funds to $1 of local private funds.

(6) Otherwise, funds shall be proportionately allocated to the Florida College System institutions on the basis of matching each $6 of local or private funds with $4 of state funds. To be eligible, a minimum of $4,500 must be raised from private sources.

(7) The Florida College System institution board of trustees, in conjunction with the donor, shall make the determination of whether scholarships established pursuant to this program are endowed.

(8)(a) Funds sufficient to provide the match shall be transferred from the state appropriations to the local Florida College System institution foundation or the statewide Florida College System institution foundation upon notification that a proportionate amount has been received and deposited by a Florida College System institution in its own trust fund.

(b) If state funds appropriated for the program are insufficient to match contributions, the amount allocated shall be reduced in proportion to its share of the total eligible contributions. However, in making proportional reductions, every Florida College System institution shall receive a minimum of $75,000 in state matching funds if its eligible contributions would have generated an amount at least equal to $75,000. All unmet contributions shall be eligible for state matching funds in subsequent fiscal years.

(9) Each Florida College System institution entity shall establish its own matching grant program fund as a depository for the private contributions and matching state funds provided under this section. Florida College System institution foundations are responsible for the maintenance, investment, and administration of their matching grant program funds.

(10) The State Board of Education may receive submissions of requests for matching funds and documentation relating to those requests, may approve requests for matching funds, and may allocate such funds to the Florida College System institutions.

(11) The board of trustees of the Florida College System institution and the State Board of Education are responsible for determining the uses for the proceeds of their respective trust funds. Such use of the proceeds shall include, but not be limited to, expenditure of the funds for:

(a) Scientific and technical equipment.

(b) Scholarships, loans, or need-based grants.

(c) Other activities that will benefit future students as well as students currently enrolled at the Florida College System institution, will improve the quality of education at the Florida College System institution, or will enhance economic development in the community.

(12) Each Florida College System institution shall notify all donors of private funds of a substantial delay in the availability of state matching funds for this program.

(13) Effective July 1, 2011, state matching funds are temporarily suspended for donations received for this program on or after June 30, 2011. Existing eligible donations remain eligible for future matching funds. The program may be restarted after $200 million of the backlog for programs under this section and ss. 1011.32, 1011.94, and 1013.79 have been matched.

History.—s. 680, ch. 2002-387; s. 4, ch. 2006-73; s. 32, ch. 2009-60; s. 180, ch. 2011-5; s. 37, ch. 2011-63.



1011.86 - Educational leadership enhancement grants.

1011.86 Educational leadership enhancement grants.—

(1) State universities and Florida College System institutions may submit proposals for educational leadership enhancement grants to the Commissioner of Education. Proposals shall be funded competitively.

(2) To be eligible for funding, proposals must create programs designed to strengthen the academic and professional coursework or executive management preparation of women and minorities.

(3) Each proposal must include specific measurable goals and objectives.

(4) The State Board of Education may adopt any rules necessary to implement the provisions of this grant program.

(5) The grant program shall be implemented to the extent funded in the General Appropriations Act.

History.—s. 681, ch. 2002-387; s. 181, ch. 2011-5.






Part V - FUNDING FOR UNIVERSITIES (ss. 1011.90-1011.94)

1011.90 - State university funding.

1011.90 State university funding.—

(1) Planned enrollments for each university as accepted or modified by the Legislature and program cost categories shall be the basis for the allocation of appropriated funds to the universities.

(2) In addition to enrollment-based appropriations, categorical programs shall be established in universities which are not directly related to planned student enrollment. Such programs shall be based upon the assigned missions of the institutions and shall include, but not be limited to, research and public service programs and authority to spend fee revenues collected pursuant to subsection (5) and s. 1009.24. Appropriations by the Legislature and allocations to universities shall be based upon full costs, as determined pursuant to subsection (1), and priorities established by the Legislature.

(3) The Legislature by line item in an appropriations act may identify programs of extraordinary quality for the utilization of state funds to be matched by nonstate and nonfederal sources.

(4) The Board of Governors shall establish and validate a cost-estimating system consistent with the requirements of subsection (1) and shall report as part of its legislative budget request the actual expenditures for the fiscal year ending the previous June 30. Expenditure analysis, operating budgets, and annual financial statements of each university must be prepared using the standard financial reporting procedures and formats prescribed by the Board of Governors. These formats shall be the same as used for the 2000-2001 fiscal year reports. Any revisions to these financial and reporting procedures and formats must be approved by the Executive Office of the Governor and the appropriations committees of the Legislature jointly under the provisions of s. 216.023(3). The Board of Governors shall continue to collect and maintain at a minimum management information existing on June 30, 2002. The expenditure analysis report shall include total expenditures from all sources for the general operation of the university and shall be in such detail as needed to support the legislative budget request.

(5) If the actual enrollment for any university is less than planned enrollment by more than 5 percent for any 2 consecutive fiscal years, the university enrollment plan for the next year shall be reduced. If actual enrollment exceeds planned enrollment by more than 5 percent, an explanation of the excess shall be provided with the next year’s enrollment plan. The analysis of enrollment conducted for implementing this subsection shall be based on the categories of enrollment used in the education and general appropriation.

(6) None of the state or nonstate funds made available to state universities may be used to implement, organize, direct, coordinate, or administer, or to support the implementation, organization, direction, coordination, or administration of, activities related to or involving travel to a terrorist state. For purposes of this section, “terrorist state” is defined as any state, country, or nation designated by the United States Department of State as a state sponsor of terrorism.

History.—s. 683, ch. 2002-387; s. 2, ch. 2006-54; s. 158, ch. 2007-217; s. 26, ch. 2010-78.



1011.905 - Performance funding for state universities.

1011.905 Performance funding for state universities.—

(1) State performance funds for the State University System shall be based on indicators of system and institutional attainment of performance expectations. For the 2012-2013 through at least the 2016-2017 fiscal year, the Board of Governors shall review and rank each state university that applies for performance funding, as provided in the General Appropriations Act, based on the following formula:

(a) Twenty-five percent of a state university’s score shall be based on the percentage of employed graduates who have earned degrees which have a primary focus in the following programs:

1. For the 2012-2013 and 2013-2014 fiscal years:

a. Computer and information science;

b. Computer engineering;

c. Information systems technology;

d. Information technology; and

e. Management information systems.

The 2012-2013 award recipients shall receive the same award for 2013-2014.

2. For the 2013-2014 and 2014-2015 fiscal years, high-demand programs of emphasis determined by the Board of Governors using the gap-analysis data required by s. 1001.706(5).

3. For the 2013-2014 and 2014-2015 fiscal years, a master’s degree in cloud virtualization technology and related large data management.

(b) Twenty-five percent of a state university’s score shall be based on the percentage of graduates who have earned baccalaureate degrees in the programs in paragraph (a) and who have earned industry certifications identified on the CAPE Postsecondary Industry Certification Funding List approved by the State Board of Education pursuant to s. 1008.44 in a related field from a Florida College System institution or state university prior to graduation.

(c) Fifty percent of a state university’s score shall be based on factors determined by the Board of Governors which relate to increasing the probability that graduates who have earned degrees in the programs described in paragraph (a) will be employed in high-skill, high-wage, and high-demand employment.

(2) The submission from a state university that has the highest score shall be ranked first, with each remaining submission from a state university ranked sequentially by score.

(3)(a) Each year, the Board of Governors shall award up to $15 million to the highest-ranked state universities in support of each program identified in paragraph (1)(a) from funds appropriated for the purposes in this section and as specified in the General Appropriations Act. The award per state university shall be a minimum of 25 percent of the total amount appropriated pursuant to this section.

(b) The funds shall be awarded to the department of the state university which offers the degrees described in paragraph (1)(a).

(c) The funds may not be used to supplant funding for the degree programs described in paragraph (1)(a).

(4) By December 31 of each year funds are appropriated for performance funding, the Board of Governors shall submit a report containing the rankings and award distributions to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

History.—s. 14, ch. 2012-195; s. 60, ch. 2013-27; s. 121, ch. 2015-2.



1011.91 - Additional appropriation.

1011.91 Additional appropriation.—

(1) Except as otherwise provided in the General Appropriations Act, all moneys received by universities, from student fees authorized in s. 1009.24, from federal sources, from private sources, and from vending machine collections, are hereby appropriated to the use of the respective universities collecting same, to be expended as the university board of trustees may direct; however, the funds shall not be expended except in pursuance of detailed budgets filed with the Board of Governors and shall not be expended for the construction or reconstruction of buildings except as provided under s. 1013.74.

(2) All moneys received from vending machine collections by a state university shall be expended only as set forth in detailed budgets approved by the university’s board of trustees.

(3)(a) All moneys received by universities for the Auxiliary Enterprises and Contracts, Grants and Donations budget entities, and the self-insurance program authorized in s. 1004.24, shall be exempt from the requirements of s. 216.023.

(b) No new state appropriation shall be obligated as a source of matching funds for potential federal or private contracts or grants. Upon the termination of any federal or private contracts or grants, the state shall not be obligated to provide continued funding for personnel or project costs related to such contracts or grants.

History.—s. 684, ch. 2002-387; s. 159, ch. 2007-217.



1011.94 - University Major Gifts Program.

1011.94 University Major Gifts Program.—

(1) There is established a University Major Gifts Program. The purpose of the program is to enable each university to provide donors with an incentive in the form of matching grants for donations for the establishment of permanent endowments and sales tax exemption matching funds received pursuant to s. 212.08(5)(j), which must be invested, with the proceeds of the investment used to support libraries and instruction and research programs, as defined by the Board of Governors.

(2) The Board of Governors shall specify the process for submission, documentation, and approval of requests for matching funds, accountability for endowments and proceeds of endowments, allocations to universities, restrictions on the use of the proceeds from endowments, and criteria used in determining the value of donations.

(3)(a) The Board of Governors shall allocate the amount appropriated to each university based on the amount of the donation and the restrictions applied to the donation.

(b) Donations for a specific purpose must be matched in the following manner:

1. Each university that raises at least $100,000 but no more than $599,999 from a private source must receive a matching grant equal to 50 percent of the private contribution.

2. Each university that raises a contribution of at least $600,000 but no more than $1 million from a private source must receive a matching grant equal to 70 percent of the private contribution.

3. Each university that raises a contribution in excess of $1 million but no more than $1.5 million from a private source must receive a matching grant equal to 75 percent of the private contribution.

4. Each university that raises a contribution in excess of $1.5 million but no more than $2 million from a private source must receive a matching grant equal to 80 percent of the private contribution.

5. Each university that raises a contribution in excess of $2 million from a private source must receive a matching grant equal to 100 percent of the private contribution.

(c) The Board of Governors shall encumber state matching funds for any pledged contributions, pro rata, based on the requirements for state matching funds as specified for the particular challenge grant and the amount of the private donations actually received by the university for the respective challenge grant.

(4) Matching funds may be provided for contributions encumbered or pledged under the Eminent Scholars Act prior to July 1, 1994, and for donations or pledges of any amount equal to or in excess of the prescribed minimums which are pledged for the purpose of this section.

(5)(a) Each university foundation shall establish a challenge grant account for each challenge grant as a depository for private contributions and state matching funds to be administered on behalf of the Board of Governors or the university. State matching funds must be transferred to a university foundation upon notification that the university has received and deposited the amount specified in this section in a foundation challenge grant account.

(b) The foundation serving a university has the responsibility for the maintenance and investment of its challenge grant account and for the administration of the program on behalf of the university, pursuant to procedures specified by the Board of Governors. Each foundation shall include in its annual report to the Board of Governors information concerning collection and investment of matching gifts and donations and investment of the account.

(c) A donation of at least $600,000 and associated state matching funds may be used to designate an Eminent Scholar Endowed Chair pursuant to procedures specified by the Board of Governors.

(6) The donations, state matching funds, or proceeds from endowments established under this section may not be expended for the construction, renovation, or maintenance of facilities or for the support of intercollegiate athletics.

(7) Each university shall notify all donors of private funds of a substantial delay in the availability of state matching funds for this program.

(8) Effective July 1, 2011, state matching funds are temporarily suspended for donations received for this program on or after June 30, 2011. Existing eligible donations remain eligible for future matching funds. The program may be restarted after $200 million of the backlog for programs under this section and ss. 1011.32, 1011.85, and 1013.79 have been matched.

History.—s. 11, ch. 2002-265; s. 686, ch. 2002-387; s. 125, ch. 2003-1; s. 1974, ch. 2003-261; s. 11, ch. 2005-56; s. 2, ch. 2007-18; s. 160, ch. 2007-217; s. 33, ch. 2009-60; s. 38, ch. 2011-63.









Chapter 1012 - PERSONNEL

Part I - GENERAL PROVISIONS (s. 1012.01)

1012.01 - Definitions.

1012.01 Definitions.—As used in this chapter, the following terms have the following meanings:

(1) SCHOOL OFFICERS.—The officers of the state system of public K-12 and Florida College System institution education shall be the Commissioner of Education and the members of the State Board of Education; for each district school system, the officers shall be the district school superintendent and members of the district school board; and for each Florida College System institution, the officers shall be the Florida College System institution president and members of the Florida College System institution board of trustees.

(2) INSTRUCTIONAL PERSONNEL.—“Instructional personnel” means any K-12 staff member whose function includes the provision of direct instructional services to students. Instructional personnel also includes K-12 personnel whose functions provide direct support in the learning process of students. Included in the classification of instructional personnel are the following K-12 personnel:

(a) Classroom teachers.—Classroom teachers are staff members assigned the professional activity of instructing students in courses in classroom situations, including basic instruction, exceptional student education, career education, and adult education, including substitute teachers.

(b) Student personnel services.—Student personnel services include staff members responsible for: advising students with regard to their abilities and aptitudes, educational and occupational opportunities, and personal and social adjustments; providing placement services; performing educational evaluations; and similar functions. Included in this classification are certified school counselors, social workers, career specialists, and school psychologists.

(c) Librarians/media specialists.—Librarians/media specialists are staff members responsible for providing school library media services. These employees are responsible for evaluating, selecting, organizing, and managing media and technology resources, equipment, and related systems; facilitating access to information resources beyond the school; working with teachers to make resources available in the instructional programs; assisting teachers and students in media productions; and instructing students in the location and use of information resources.

(d) Other instructional staff.—Other instructional staff are staff members who are part of the instructional staff but are not classified in one of the categories specified in paragraphs (a)-(c). Included in this classification are primary specialists, learning resource specialists, instructional trainers, adjunct educators certified pursuant to s. 1012.57, and similar positions.

(e) Education paraprofessionals.—Education paraprofessionals are individuals who are under the direct supervision of an instructional staff member, aiding the instructional process. Included in this classification are classroom paraprofessionals in regular instruction, exceptional education paraprofessionals, career education paraprofessionals, adult education paraprofessionals, library paraprofessionals, physical education and playground paraprofessionals, and other school-level paraprofessionals.

(3) ADMINISTRATIVE PERSONNEL.—“Administrative personnel” includes K-12 personnel who perform management activities such as developing broad policies for the school district and executing those policies through the direction of personnel at all levels within the district. Administrative personnel are generally high-level, responsible personnel who have been assigned the responsibilities of systemwide or schoolwide functions, such as district school superintendents, assistant superintendents, deputy superintendents, school principals, assistant principals, career center directors, and others who perform management activities. Broad classifications of K-12 administrative personnel are as follows:

(a) District-based instructional administrators.—Included in this classification are persons with district-level administrative or policymaking duties who have broad authority for management policies and general school district operations related to the instructional program. Such personnel often report directly to the district school superintendent and supervise other administrative employees. This classification includes assistant, associate, or deputy superintendents and directors of major instructional areas, such as curriculum, federal programs such as Title I, specialized instructional program areas such as exceptional student education, career education, and similar areas.

(b) District-based noninstructional administrators.—Included in this classification are persons with district-level administrative or policymaking duties who have broad authority for management policies and general school district operations related to the noninstructional program. Such personnel often report directly to the district school superintendent and supervise other administrative employees. This classification includes assistant, associate, or deputy superintendents and directors of major noninstructional areas, such as personnel, construction, facilities, transportation, data processing, and finance.

(c) School administrators.—Included in this classification are:

1. School principals or school directors who are staff members performing the assigned activities as the administrative head of a school and to whom have been delegated responsibility for the coordination and administrative direction of the instructional and noninstructional activities of the school. This classification also includes career center directors.

2. Assistant principals who are staff members assisting the administrative head of the school. This classification also includes assistant principals for curriculum and administration.

(4) YEAR OF SERVICE.—The minimum time which may be recognized in administering K-12 education, not including retirement, as a year of service by a school employee shall be full-time actual service; and, beginning July 1963, such service shall also include sick leave and holidays for which compensation was received but shall exclude all other types of leave and holidays for a total of more than one-half of the number of days required for the normal contractual period of service for the position held, which shall be 196 days or longer, or the minimum required for the district to participate in the Florida Education Finance Program in the year service was rendered, or the equivalent for service performed on a daily or hourly basis; provided, further, that absence from duty after the date of beginning service shall be covered by leave duly authorized and granted; further, the school board shall have authority to establish a different minimum for local district school purposes.

(5) SCHOOL VOLUNTEER.—A K-12 school volunteer is any nonpaid person who may be appointed by a district school board or its designee. School volunteers may include, but may not be limited to, parents, senior citizens, students, and others who assist the teacher or other members of the school staff.

(6) EDUCATIONAL SUPPORT EMPLOYEES.—“Educational support employees” means K-12 employees whose job functions are neither administrative nor instructional, yet whose work supports the educational process.

(a) Other professional staff or nonadministrative/noninstructional employees are staff members who perform professional job functions which are nonadministrative/noninstructional in nature and who are not otherwise classified in this section. Included in this classification are employees such as doctors, nurses, attorneys, certified public accountants, and others appropriate to the classification.

(b) Technicians are individuals whose occupations require a combination of knowledge and manual skill which can be obtained through about 2 years of post-high school education, such as is offered in many career centers and Florida College System institutions, or through equivalent on-the-job training.

(c) Clerical/secretarial workers are individuals whose job requires skills and training in clerical-type work, including activities such as preparing, transcribing, systematizing, or preserving written communications and reports or operating equipment performing those functions. Included in this classification are secretaries, bookkeepers, messengers, and office machine operators.

(d) Skilled crafts workers are individuals who perform jobs which require special manual skill and a thorough and comprehensive knowledge of the processes involved in the work which is acquired through on-the-job training and experience or through apprenticeship or other formal training programs. Lead workers for the various skilled crafts areas shall be included in this classification.

(e) Service workers are staff members performing a service for which there are no formal qualifications, including those responsible for: cleaning the buildings, school plants, or supporting facilities; maintenance and operation of such equipment as heating and ventilation systems; preserving the security of school property; and keeping the school plant safe for occupancy and use. Lead workers in the various service areas shall be included in this broad classification.

(7) MANAGERS.—“Managers” includes those K-12 staff members who perform managerial and supervisory functions while usually also performing general operations functions. Managers may be either instructional or noninstructional in their responsibility. They may direct employees’ work, plan the work schedule, control the flow and distribution of work or materials, train employees, handle complaints, authorize payments, and appraise productivity and efficiency of employees. This classification includes coordinators and supervisors working under the general direction of those staff identified as district-based instructional or noninstructional administrators.

History.—s. 689, ch. 2002-387; s. 6, ch. 2004-295; ss. 6, 131, ch. 2004-357; s. 161, ch. 2007-217; s. 182, ch. 2011-5; s. 12, ch. 2013-89.






Part II - K-20 PERSONNEL ISSUES (ss. 1012.05-1012.07)

1012.05 - Teacher recruitment and retention.

1012.05 Teacher recruitment and retention.—

(1) The Department of Education, in cooperation with teacher organizations, district personnel offices, and schools, colleges, and departments of all public and nonpublic postsecondary educational institutions, shall concentrate on the recruitment and retention of qualified teachers.

(2) The Department of Education shall:

(a) Develop and implement a system for posting teaching vacancies and establish a database of teacher applicants that is accessible within and outside the state.

(b) Advertise in major newspapers, national professional publications, and other professional publications and in public and nonpublic postsecondary educational institutions, if needed.

(c) Utilize state and nationwide toll-free numbers.

(d) Conduct periodic communications with district personnel directors regarding applicants.

(e) Provide district access to the applicant database by computer or telephone.

(f) Develop and distribute promotional materials related to teaching as a career, if needed.

(g) Publish and distribute information pertaining to employment opportunities, application procedures, and all routes toward teacher certification in Florida, and teacher salaries.

(h) Provide information related to certification procedures.

(i) Develop and sponsor the Florida Future Educator of America Program throughout the state.

(j) Identify best practices for retaining high-quality teachers.

(k) Create guidelines and identify best practices for the mentors of first-time teachers and for new teacher-support programs that focus on the professional assistance needed by first-time teachers throughout the first year of teaching. The department shall consult with the Florida Center for Reading Research and the Just Read, Florida! Office in developing the guidelines.

(l) Develop and implement an online Teacher Toolkit that contains a menu of resources, based on the Sunshine State Standards, that all teachers can use to enhance classroom instruction and increase teacher effectiveness, thus resulting in improved student achievement.

(m) Establish a week designated as Educator Appreciation Week to recognize the significant contributions made by educators to their students and school communities.

(n) Notify each teacher, via e-mail, of each item in the General Appropriations Act and legislation that affects teachers, including, but not limited to, the Florida Teachers Classroom Supply Assistance Program, death benefits for teachers, substantive legislation, rules of the State Board of Education, and issues concerning student achievement.

(3)(a) Each school board shall adopt policies relating to mentors and support for first-time teachers based upon guidelines issued by the Department of Education.

(b) By September 15 and February 15 each school year, each school district shall electronically submit accurate public school e-mail addresses for all instructional and administrative personnel, as identified in s. 1012.01(2) and (3), to the Department of Education.

(4) The Department of Education, in cooperation with district personnel offices, may sponsor a job fair in a central part of the state to match in-state educators and potential educators and out-of-state educators and potential educators with teaching opportunities in this state. The Department of Education is authorized to collect a job fair registration fee not to exceed $20 per person and a booth fee not to exceed $250 per school district or other interested participating organization. The revenue from the fees shall be used to promote and operate the job fair. Funds may be used to purchase promotional items such as mementos, awards, and plaques. The Department of Education shall also coordinate a best practice community to ensure that school district personnel responsible for teacher recruitment and other human resources functions are operating with the most up-to-date knowledge.

(5) Subject to proviso in the General Appropriations Act, the Commissioner of Education may use funds appropriated by the Legislature and funds from federal grants and other sources to provide incentives for teacher recruitment and preparation programs. The purpose of the use of such funds is to recruit and prepare individuals who do not graduate from state-approved teacher preparation programs to teach in a Florida public school. The commissioner may contract with entities other than, and including, approved teacher preparation programs to provide intensive teacher training leading to passage of the required certification exams for the desired subject area or coverage. The commissioner shall survey school districts to evaluate the effectiveness of such programs.

History.—s. 691, ch. 2002-387; s. 40, ch. 2003-391; s. 14, ch. 2004-271; s. 7, ch. 2004-295; s. 181, ch. 2010-102; s. 5, ch. 2013-185; s. 91, ch. 2014-39; s. 3, ch. 2016-58.



1012.06 - Temporary assignment of professional staff among K-20 system.

1012.06 Temporary assignment of professional staff among K-20 system.—To facilitate economical and effective use of professional staff, school districts, public postsecondary educational institutions, and the Department of Education may enter into written agreements assigning employees among themselves. The purpose of the temporary assignment is to bring staff together within the state system of education, notwithstanding their current places of assignment or agencies of employment, who possess specific or unique knowledge or experience especially suited to solving specific problems, developing new programs, or providing technical assistance on specific tasks or programs.

(1) A person may be temporarily assigned for whatever period of time is required for a specific task; however, no assignment may be for a period of more than 2 years.

(2) A person on temporary assignment shall be considered on temporary assignment duty to regular work assignments of the sending agency; shall be entitled to all benefits to which the person would otherwise be entitled, including compensation for injury or disability; shall receive the same salary and benefits as at the person’s regular assignment; and shall remain an employee of the permanent employer for all purposes, except that the person shall be supervised by the agency to which assigned. Payment of such salary and benefits may be made by either agency as provided in the assignment agreement.

(3) Travel and per diem expenses incurred while a person is on temporary assignment shall be paid by the agency to which the person is assigned. Round-trip travel and moving expenses from the person’s permanent location to the temporary assignment may be paid by either agency, as provided in the assignment agreement, for any assignment in excess of 3 months. Notwithstanding s. 112.061 to the contrary, a person may be paid per diem expenses for any temporary assignment of 3 months or less.

History.—s. 692, ch. 2002-387.



1012.07 - Identification of critical teacher shortage areas.

11012.07 Identification of critical teacher shortage areas.—The term “critical teacher shortage area” means high-need content areas and high-priority location areas identified by the State Board of Education. The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 necessary to annually identify critical teacher shortage areas. The state board must consider current and emerging educational requirements and workforce demands in determining critical teacher shortage areas. School grade levels may also be designated critical teacher shortage areas. Individual district school boards may identify and submit other critical teacher shortage areas. Such submissions must be aligned to current and emerging educational requirements and workforce demands in order to be approved by the State Board of Education. High-priority location areas shall be in high-density, low-economic urban schools; low-density, low-economic rural schools; and schools that earned a grade of “F” or three consecutive grades of “D” pursuant to s. 1008.34.

History.—s. 693, ch. 2002-387; s. 9, ch. 2011-1; s. 18, ch. 2011-37; s. 10, ch. 2012-194.

1Note.—Section 17, ch. 2011-1, provides that “[c]hapter 2010-279, Laws of Florida, does not apply to any rulemaking required to administer this act.”






Part III - PUBLIC SCHOOLS; PERSONNEL (ss. 1012.21-1012.799)

Subpart A - Department of Education, District SchoolBoard, District School Superintendent, andSchool Principal Duties;Public School Personnel

1012.21 - Department of Education duties; K-12 personnel.

1012.21 Department of Education duties; K-12 personnel.—

(1) PERIODIC CRIMINAL HISTORY RECORD CHECKS.—In cooperation with the Florida Department of Law Enforcement, the Department of Education may periodically perform criminal history record checks on individuals who hold a certificate pursuant to s. 1012.56 or s. 1012.57.

(2) COMPUTER DATABASE OF CERTAIN PERSONS WHOSE EMPLOYMENT WAS TERMINATED.—

(a) The Department of Education shall establish a computer database containing the names of persons whose employment is terminated under s. 1012.33(1)(a) or (4)(c), which information shall be available to the district school superintendents and their designees.

(b) Each district school superintendent shall report to the Department of Education the name of any person terminated under s. 1012.33(1)(a) or (4)(c) within 10 working days after the date of final action by the district school board on the termination, and the department shall immediately enter the information in the computer records.

(3) SUSPENSION OR DENIAL OF TEACHING CERTIFICATE DUE TO CHILD SUPPORT DELINQUENCY.—The Department of Education shall work cooperatively with the Department of Revenue to establish an automated method for periodically disclosing information relating to individuals who hold a certificate pursuant to s. 1012.56 or s. 1012.57 to the Department of Revenue, the state’s Title IV-D agency. The purpose of this section is to promote the public policy of this state relating to child support as established in s. 409.2551. The department shall, when directed by the court or the Department of Revenue pursuant to s. 409.2598, deny or suspend the application of any applicant found not to be in compliance with a support order, a subpoena, an order to show cause, or a written agreement with the Department of Revenue. The department shall issue or reinstate the certificate without additional charge to the certificateholder when notified by the court or the Department of Revenue that the certificateholder has complied with the terms of the support order. The department is not liable for any certificate denial or suspension resulting from the discharge of its duties under this section.

(4) CONFERENCES OF PUBLIC SCHOOL PERSONNEL.—As a means of stimulating the professional improvement of personnel in service, the Department of Education may call conferences of personnel of the public schools on matters relating solely to education, which conferences, if held on a school day within the period of time covered by a contract, shall be attended with pay by all who may be designated in the call of the Department of Education, provided that the call of the Department of Education may indicate that attendance is optional, and that in any case of those absent from their usual duties during the time of the conference, only those actually in attendance at the conference shall be entitled to pay for time covered by the conference.

(5) SCHOOL-RELATED EMPLOYEE OF THE YEAR PROGRAM.—The Department of Education shall, by rule, provide for a School-Related Employee of the Year Program. In addition to any other provision, the department shall include in such rules that:

(a) The program shall apply to school-related employees.

(b) The program shall be modeled after the Teacher of the Year Program.

(c) One school-related employee of the year shall be nominated by each district school board in the state.

(d) A selection process shall be instituted to select the school-related employee of the year so that the top five finalists receive awards under the program.

(6) REPORTING.—The Department of Education shall annually post online links to each school district’s collective bargaining contracts and the salary and benefits of the personnel or officers of any educator association which were paid by the school district pursuant to s. 1012.22.

History.—s. 696, ch. 2002-387; s. 55, ch. 2006-74; s. 179, ch. 2007-5; s. 9, ch. 2008-92.



1012.22 - Public school personnel; powers and duties of the district school board.

1012.22 Public school personnel; powers and duties of the district school board.—The district school board shall:

(1) Designate positions to be filled, prescribe qualifications for those positions, and provide for the appointment, compensation, promotion, suspension, and dismissal of employees as follows, subject to the requirements of this chapter:

(a) Positions, qualifications, and appointments.—

1. The district school board shall act upon written recommendations submitted by the district school superintendent for positions to be filled, for minimum qualifications for personnel for the various positions, and for the persons nominated to fill such positions.

2. The district school board may reject for good cause any employee nominated.

3. If the third nomination by the district school superintendent for any position is rejected for good cause, if the district school superintendent fails to submit a nomination for initial employment within a reasonable time as prescribed by the district school board, or if the district school superintendent fails to submit a nomination for reemployment within the time prescribed by law, the district school board may proceed on its own motion to fill such position.

4. The district school board’s decision to reject a person’s nomination does not give that person a right of action to sue over the rejection and may not be used as a cause of action by the nominated employee.

(b) Time to act on nominations.—The district school board shall act no later than 3 weeks following the receipt of statewide, standardized assessment scores and data under s. 1008.22 and school grades, or June 30, whichever is later, on the district school superintendent’s nominations of supervisors, principals, and members of the instructional staff.

(c) Compensation and salary schedules.—

1. Definitions.—As used in this paragraph:

a. “Adjustment” means an addition to the base salary schedule that is not a bonus and becomes part of the employee’s permanent base salary and shall be considered compensation under s. 121.021(22).

b. “Grandfathered salary schedule” means the salary schedule or schedules adopted by a district school board before July 1, 2014, pursuant to subparagraph 4.

c. “Instructional personnel” means instructional personnel as defined in s. 1012.01(2)(a)-(d), excluding substitute teachers.

d. “Performance salary schedule” means the salary schedule or schedules adopted by a district school board pursuant to subparagraph 5.

e. “Salary schedule” means the schedule or schedules used to provide the base salary for district school board personnel.

f. “School administrator” means a school administrator as defined in s. 1012.01(3)(c).

g. “Supplement” means an annual addition to the base salary for the term of the negotiated supplement as long as the employee continues his or her employment for the purpose of the supplement. A supplement does not become part of the employee’s continuing base salary but shall be considered compensation under s. 121.021(22).

2. Cost-of-living adjustment.—A district school board may provide a cost-of-living salary adjustment if the adjustment:

a. Does not discriminate among comparable classes of employees based upon the salary schedule under which they are compensated.

b. Does not exceed 50 percent of the annual adjustment provided to instructional personnel rated as effective.

3. Advanced degrees.—A district school board may not use advanced degrees in setting a salary schedule for instructional personnel or school administrators hired on or after July 1, 2011, unless the advanced degree is held in the individual’s area of certification and is only a salary supplement.

4. Grandfathered salary schedule.—

a. The district school board shall adopt a salary schedule or salary schedules to be used as the basis for paying all school employees hired before July 1, 2014. Instructional personnel on annual contract as of July 1, 2014, shall be placed on the performance salary schedule adopted under subparagraph 5. Instructional personnel on continuing contract or professional service contract may opt into the performance salary schedule if the employee relinquishes such contract and agrees to be employed on an annual contract under s. 1012.335. Such an employee shall be placed on the performance salary schedule and may not return to continuing contract or professional service contract status. Any employee who opts into the performance salary schedule may not return to the grandfathered salary schedule.

b. In determining the grandfathered salary schedule for instructional personnel, a district school board must base a portion of each employee’s compensation upon performance demonstrated under s. 1012.34 and shall provide differentiated pay for both instructional personnel and school administrators based upon district-determined factors, including, but not limited to, additional responsibilities, school demographics, critical shortage areas, and level of job performance difficulties.

15. Performance salary schedule.—By July 1, 2014, the district school board shall adopt a performance salary schedule that provides annual salary adjustments for instructional personnel and school administrators based upon performance determined under s. 1012.34. Employees hired on or after July 1, 2014, or employees who choose to move from the grandfathered salary schedule to the performance salary schedule shall be compensated pursuant to the performance salary schedule once they have received the appropriate performance evaluation for this purpose.

a. Base salary.—The base salary shall be established as follows:

(I) The base salary for instructional personnel or school administrators who opt into the performance salary schedule shall be the salary paid in the prior year, including adjustments only.

(II) Beginning July 1, 2014, instructional personnel or school administrators new to the district, returning to the district after a break in service without an authorized leave of absence, or appointed for the first time to a position in the district in the capacity of instructional personnel or school administrator shall be placed on the performance salary schedule.

b. Salary adjustments.—Salary adjustments for highly effective or effective performance shall be established as follows:

(I) The annual salary adjustment under the performance salary schedule for an employee rated as highly effective must be greater than the highest annual salary adjustment available to an employee of the same classification through any other salary schedule adopted by the district.

(II) The annual salary adjustment under the performance salary schedule for an employee rated as effective must be equal to at least 50 percent and no more than 75 percent of the annual adjustment provided for a highly effective employee of the same classification.

(III) The performance salary schedule shall not provide an annual salary adjustment for an employee who receives a rating other than highly effective or effective for the year.

c. Salary supplements.—In addition to the salary adjustments, each district school board shall provide for salary supplements for activities that must include, but are not limited to:

(I) Assignment to a Title I eligible school.

(II) Assignment to a school that earned a grade of “F” or three consecutive grades of “D” pursuant to s. 1008.34 such that the supplement remains in force for at least 1 year following improved performance in that school.

(III) Certification and teaching in critical teacher shortage areas. Statewide critical teacher shortage areas shall be identified by the State Board of Education under s. 1012.07. However, the district school board may identify other areas of critical shortage within the school district for purposes of this sub-sub-subparagraph and may remove areas identified by the state board which do not apply within the school district.

(IV) Assignment of additional academic responsibilities.

If budget constraints in any given year limit a district school board’s ability to fully fund all adopted salary schedules, the performance salary schedule shall not be reduced on the basis of total cost or the value of individual awards in a manner that is proportionally greater than reductions to any other salary schedules adopted by the district.

(d) Contracts and terms of service.—The district school board shall provide written contracts for all regular members of the instructional staff.

(e) Transfer and promotion.—The district school board shall act on recommendations of the district school superintendent regarding transfer and promotion of any employee. The district school superintendent’s primary consideration in recommending an individual for a promotion must be the individual’s demonstrated effectiveness under s. 1012.34.

(f) Suspension, dismissal, and return to annual contract status.—The district school board shall suspend, dismiss, or return to annual contract members of the instructional staff and other school employees; however, no administrative assistant, supervisor, principal, teacher, or other member of the instructional staff may be discharged, removed, or returned to annual contract except as provided in this chapter.

(g) Awards and incentives.—The district school board shall provide for recognition of district employees, students, school volunteers, and advisory committee members who have contributed outstanding and meritorious service in their fields or service areas. After considering recommendations of the district school superintendent, the district school board shall adopt rules establishing and regulating the meritorious service awards necessary for the efficient operation of the program. An award or incentive granted under this paragraph may not be considered in determining the salary schedules required by paragraph (c). Monetary awards shall be limited to persons who propose procedures or ideas adopted by the board which will result in eliminating or reducing district school board expenditures or improving district or school center operations. Nonmonetary awards shall include, but are not limited to, certificates, plaques, medals, ribbons, and photographs. The district school board may expend funds for such recognition and awards. No award granted under this paragraph shall exceed $2,000 or 10 percent of the first year’s gross savings, whichever is greater.

(h) Planning and training time for teachers.—The district school board shall adopt rules to make provisions for teachers to have time for lunch, professional planning, and professional development time when they will not be directly responsible for the children if some adult supervision is furnished for the students during such periods.

(i) Comprehensive program of staff development.—The district school board shall establish a comprehensive program of staff development that incorporates school improvement plans pursuant to s. 1001.42 and is aligned with principal leadership training pursuant to s. 1012.986 as a part of the plan.

(2) Adopt policies relating to personnel leave as follows:

(a) Annual leave.—The district school board may adopt rules that provide for the earning of annual leave by employees, including educational support employees, who are employed for 12 calendar months a year.

(b) Sick leave.—The district school board may adopt rules relating to sick leave, in accordance with the provisions of this chapter.

(c) Illness-in-line-of-duty leave.—The district school board may adopt rules relating to illness-in-the-line-of-duty leave, in accordance with the provisions of this chapter.

(d) Sabbatical leave.—The district school board may adopt rules relating to sabbatical leave, in accordance with the provisions of this chapter.

History.—s. 697, ch. 2002-387; s. 50, ch. 2003-391; s. 56, ch. 2006-74; s. 7, ch. 2007-3; s. 180, ch. 2007-5; s. 4, ch. 2011-1; s. 11, ch. 2012-194; s. 40, ch. 2013-27; s. 92, ch. 2014-39; s. 96, ch. 2016-10.

1Note.—Section 17, ch. 2011-1, provides that “[c]hapter 2010-279, Laws of Florida, does not apply to any rulemaking required to administer this act.”



1012.23 - School district personnel policies.

1012.23 School district personnel policies.—

(1) Except as otherwise provided by law or the State Constitution, district school boards may adopt rules governing personnel matters, including the assignment of duties and responsibilities for all district employees.

(2) A district school board member may not employ or appoint a relative, as defined in s. 112.3135, to work under the direct supervision of that district school board member.

History.—s. 698, ch. 2002-387.



1012.2315 - Assignment of teachers.

1012.2315 Assignment of teachers.—

(1) LEGISLATIVE FINDINGS AND INTENT.—The Legislature finds disparities between teachers assigned to teach in a majority of schools that do not need improvement and schools that do need improvement pursuant to s. 1008.33. The disparities may be found in the assignment of temporarily certified teachers, teachers in need of improvement, and out-of-field teachers and in the performance of the students. It is the intent of the Legislature that district school boards have flexibility through the collective bargaining process to assign teachers more equitably across the schools in the district.

(2) ASSIGNMENT TO SCHOOLS GRADED “D” or “F”.—

(a) A school district may not assign a higher percentage than the school district average of temporarily certified teachers, teachers in need of improvement, or out-of-field teachers to schools graded “D” or “F” pursuant to s. 1008.34.

(b)1. Beginning July 1, 2014, a school district may assign an individual newly hired as instructional personnel to a school that has earned a grade of “F” in the previous year or any combination of three consecutive grades of “D” or “F” in the previous 3 years pursuant to s. 1008.34 if the individual:

a. Has received an effective rating or highly effective rating in the immediate prior year’s performance evaluation pursuant s. 1012.34;

b. Has successfully completed or is enrolled in a teacher preparation program pursuant to s. 1004.04, s. 1004.85, or s. 1012.56, or a teacher preparation program specified in State Board of Education rule, is provided with high quality mentoring during the first 2 years of employment, holds a certificate issued pursuant to s. 1012.56, and holds a probationary contract pursuant to s. 1012.335(2)(a); or

c. Holds a probationary contract pursuant to s. 1012.335(2)(a), holds a certificate issued pursuant to s. 1012.56, and has successful teaching experience, and if, in the judgment of the school principal, students would benefit from the placement of that individual.

2. As used in this paragraph, the term “mentoring” includes the use of student achievement data combined with at least monthly observations to improve the educator’s effectiveness in improving student outcomes. Mentoring may be provided by a school district, a teacher preparation program approved pursuant to s. 1004.04, s. 1004.85, or s. 1012.56, or a teacher preparation program specified in State Board of Education rule.

Each school district shall annually certify to the Commissioner of Education that the requirements in this subsection have been met. If the commissioner determines that a school district is not in compliance with this subsection, the State Board of Education shall be notified and shall take action pursuant to s. 1008.32 in the next regularly scheduled meeting to require compliance.

(3) SALARY INCENTIVES.—District school boards are authorized to provide salary incentives to meet the requirement of subsection (2). A district school board may not sign a collective bargaining agreement that precludes the school district from providing sufficient incentives to meet this requirement.

(4) COLLECTIVE BARGAINING.—Notwithstanding provisions of chapter 447 relating to district school board collective bargaining, collective bargaining provisions may not preclude a school district from providing incentives to high-quality teachers and assigning such teachers to low-performing schools.

(5) REPORT.—

(a) By July 1, 2012, the Department of Education shall annually report on its website, in a manner that is accessible to the public, the performance rating data reported by district school boards under s. 1012.34. The report must include the percentage of classroom teachers, instructional personnel, and school administrators receiving each performance rating aggregated by school district and by school.

(b) Notwithstanding the provisions of s. 1012.31(3)(a)2., each school district shall annually report to the parent of any student who is assigned to a classroom teacher or school administrator having two consecutive annual performance evaluation ratings of unsatisfactory under s. 1012.34, two annual performance evaluation ratings of unsatisfactory within a 3-year period under s. 1012.34, or three consecutive annual performance evaluation ratings of needs improvement or a combination of needs improvement and unsatisfactory under s. 1012.34.

(6) ASSIGNMENT OF TEACHERS BASED UPON PERFORMANCE EVALUATIONS.—

(a) If a high school or middle school student is currently taught by a classroom teacher who, during that school year, receives a performance evaluation rating of “needs improvement” or “unsatisfactory” under s. 1012.34, the student may not be assigned the following school year to a classroom teacher in the same subject area who received a performance evaluation rating of “needs improvement” or “unsatisfactory” in the preceding school year.

(b) If an elementary school student is currently taught by a classroom teacher who, during that school year, receives a performance evaluation rating of “needs improvement” or “unsatisfactory” under s. 1012.34, the student may not be assigned the following school year to a classroom teacher who received a performance evaluation rating of “needs improvement” or “unsatisfactory” in the preceding school year.

(c) For a student enrolling in an extracurricular course as defined in s. 1003.01(15), a parent may choose to have the student taught by a teacher who received a performance evaluation of “needs improvement” or “unsatisfactory” in the preceding school year if the student and the student’s parent receive an explanation of the impact of teacher effectiveness on student learning and the principal receives written consent from the parent.

History.—s. 57, ch. 2006-74; s. 5, ch. 2009-144; s. 10, ch. 2011-1; s. 12, ch. 2012-194; s. 5, ch. 2013-250; s. 2, ch. 2014-32; s. 4, ch. 2016-58.



1012.24 - Employment and compensation of instructional personnel during specific emergencies.

1012.24 Employment and compensation of instructional personnel during specific emergencies.—In the event of an epidemic, strike, mass walkout, substantial numbers of teacher resignations, or other urgent condition, a district school board upon recommendation of the district school superintendent may find and declare that an emergency exists because there is not a sufficient number of certified teachers to continue the normal operation of the schools within the district. In said event the district school board may upon recommendation of the district school superintendent employ, contract with, and compensate for instructional services rendered any person who shall be deemed qualified by regulations of the district school board. In such event, a state certificate to teach shall not be required for such employment, contract, or compensation.

History.—s. 699, ch. 2002-387.



1012.25 - School officers to turn over money and property to successors.

1012.25 School officers to turn over money and property to successors.—Every school officer shall turn over to his or her successor or successors in office, on retiring, all books, papers, documents, records, funds, money, and property of whatever kind which the officer may have acquired, received, and held by virtue of his or her office and shall take full receipt for them from his or her successor and shall make in correct form all reports required by the state. No school officer who receives any salary or compensation for his or her services shall be entitled to be paid or compensated for the last month served until the provisions of this section have been fully observed. Any person violating the provisions of this section shall forfeit his or her compensation for the last month served and commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083.

History.—s. 700, ch. 2002-387.



1012.26 - Legal services for employees; reimbursement for judgments in civil actions.

1012.26 Legal services for employees; reimbursement for judgments in civil actions.—Each district school board may provide legal services for officers and employees of the school board who are charged with civil or criminal actions arising out of and in the course of the performance of assigned duties and responsibilities. The district school board shall provide for reimbursement of reasonable expenses for legal services for officers and employees of school boards who are charged with civil or criminal actions arising out of and in the course of the performance of assigned duties and responsibilities upon successful defense by the employee or officer. However, in any case in which the officer or employee pleads guilty or nolo contendere or is found guilty of any such action, the officer or employee shall reimburse the district school board for any legal services which the school board may have supplied pursuant to this section. A district school board may also reimburse an officer or employee of the school board for any judgment which may be entered against him or her in a civil action arising out of and in the course of the performance of his or her assigned duties and responsibilities. Each expenditure by a district school board for legal defense of an officer or employee, or for reimbursement pursuant to this section, shall be made at a public meeting with notice pursuant to s. 120.525(1). The provision of such legal services or reimbursement under the conditions described above is declared to be a district school purpose for which district school funds may be expended.

History.—s. 701, ch. 2002-387.



1012.27 - Public school personnel; powers and duties of district school superintendent.

1012.27 Public school personnel; powers and duties of district school superintendent.—The district school superintendent is responsible for directing the work of the personnel, subject to the requirements of this chapter, and in addition the district school superintendent shall perform the following:

(1) POSITIONS, QUALIFICATIONS, AND NOMINATIONS.—

(a) Recommend to the district school board duties and responsibilities which need to be performed and positions which need to be filled to make possible the development of an adequate school program in the district.

(b) Recommend minimum qualifications of personnel for these various positions, and nominate in writing persons to fill such positions.

The district school superintendent’s recommendations for filling instructional positions at the school level must consider nominations received from school principals of the respective schools. Before transferring a teacher who holds a professional teaching certificate from one school to another, the district school superintendent shall consult with the principal of the receiving school and allow the principal to review the teacher’s records, including student performance demonstrated under s. 1012.34, and interview the teacher. If, in the judgment of the principal, students would not benefit from the placement, an alternative placement may be sought. A principal may refuse the placement in accordance with s. 1012.28(6).

(2) COMPENSATION AND SALARY SCHEDULES.—Prepare and recommend to the district school board for adoption a salary schedule or salary schedules in accordance with s. 1012.22.

(3) CONTRACTS AND TERMS OF SERVICE.—Recommend to the district school board terms for contracting with employees and prepare such contracts as are approved.

(4) TRANSFER.—Recommend employees for transfer and transfer any employee during any emergency and report the transfer to the district school board at its next regular meeting.

(5) SUSPENSION AND DISMISSAL.—Suspend members of the instructional staff and other school employees during emergencies for a period extending to and including the day of the next regular or special meeting of the district school board and notify the district school board immediately of such suspension. When authorized to do so, serve notice on the suspended member of the instructional staff of charges made against him or her and of the date of hearing. Recommend employees for dismissal under the terms prescribed herein.

(6) EMPLOYMENT HISTORY CHECKS.—Before employing instructional personnel and school administrators, as defined in s. 1012.01, in any position that requires direct contact with students, conduct employment history checks of each of the personnel’s or administrators’ previous employers, screen the personnel or administrators through use of the educator screening tools described in s. 1001.10(5), and document the findings. If unable to contact a previous employer, the district school superintendent shall document efforts to contact the employer.

(7) DIRECT WORK OF EMPLOYEES AND SUPERVISE INSTRUCTION.—Direct or arrange for the proper direction and improvement, under rules of the district school board, of the work of all members of the instructional staff and other employees of the district school system, supervise or arrange under rules of the district school board for the supervision of instruction in the district, and take such steps as are necessary to bring about continuous improvement.

History.—s. 702, ch. 2002-387; s. 42, ch. 2003-391; s. 58, ch. 2006-74; s. 25, ch. 2008-108; s. 11, ch. 2011-1.



1012.28 - Public school personnel; duties of school principals.

1012.28 Public school personnel; duties of school principals.—

(1) Public school principals shall supervise public school personnel as the district school board determines necessary.

(2) The school principal is responsible for recommending to the district school superintendent the employment of instructional personnel to be assigned to the school to which the principal is assigned.

(3) Each school principal is responsible for the performance of all personnel employed by the district school board and assigned to the school to which the principal is assigned. The school principal shall faithfully and effectively apply the personnel evaluation system approved pursuant to s. 1012.34.

(4) Each school principal shall assist the teachers within the school to use student assessment data, as measured by student learning gains pursuant to s. 1008.22, for self-evaluation.

(5) Each school principal shall perform such duties as may be assigned by the district school superintendent, pursuant to the rules of the district school board. Such rules shall include, but are not limited to, rules relating to administrative responsibility, instructional leadership in implementing the Sunshine State Standards and the overall educational program of the school to which the school principal is assigned, submission of personnel recommendations to the district school superintendent, administrative responsibility for records and reports, administration of corporal punishment, and student suspension.

(6) A principal may refuse to accept the placement or transfer of instructional personnel by the district school superintendent to his or her school unless the instructional personnel has a performance rating of effective or highly effective under s. 1012.34.

(7) A school principal who fails to comply with this section shall be ineligible for any portion of the performance pay and differentiated pay under s. 1012.22.

(8) The principal of a school participating in the Principal Autonomy Pilot Program Initiative under s. 1011.6202 has the following additional authority and responsibilities:

(a) In addition to the authority provided in subsection (6), the authority to select qualified instructional personnel for placement or to refuse to accept the placement or transfer of instructional personnel by the district school superintendent. Placement of instructional personnel at a participating school in a participating school district does not affect the employee’s status as a school district employee.

(b) The authority to deploy financial resources to school programs at the principal’s discretion to help improve student achievement, as defined in s. 1008.34(1), and meet performance goals identified in the principal autonomy proposal submitted pursuant to s. 1011.6202.

(c) To annually provide to the district school superintendent and the district school board a budget for the operation of the participating school that identifies how funds provided pursuant to s. 1011.69(2) are allocated. The school district shall include the budget in the annual report provided to the State Board of Education pursuant to s. 1011.6202(6).

History.—s. 703, ch. 2002-387; s. 59, ch. 2006-74; s. 12, ch. 2011-1; s. 3, ch. 2016-223.






Subpart B - Personnel Files, Qualifications,Contracts, Assessment for Public Schools

1012.31 - Personnel files.

1012.31 Personnel files.—Public school system employee personnel files shall be maintained according to the following provisions:

(1)(a) Except for materials pertaining to work performance or such other matters that may be cause for discipline, suspension, or dismissal under laws of this state, no derogatory materials relating to an employee’s conduct, service, character, or personality shall be placed in the personnel file of such employee.

(b) No anonymous letter or anonymous materials shall be placed in the personnel file.

(2)(a) Materials relating to work performance, discipline, suspension, or dismissal must be reduced to writing and signed by a person competent to know the facts or make the judgment.

(b)1. No such materials may be placed in a personnel file unless they have been reduced to writing within 45 days, exclusive of the summer vacation period, of the school system administration becoming aware of the facts reflected in the materials.

2. Additional information related to such written materials previously placed in the file may be appended to such materials to clarify or amplify them as needed.

(c) A copy of such materials to be added to an employee’s personnel file shall be provided to the employee either:

1. By certified mail, return receipt requested, to his or her address of record; or

2. By personal delivery. The employee’s signature on a copy of the materials to be filed shall be proof that such materials were given to the employee, with the understanding that such signature merely signifies receipt and does not necessarily indicate agreement with its contents.

(d) An employee has the right to answer in writing any such materials in a personnel file on July 1, 1983, as well as any such materials filed thereafter, and the answer shall be attached to the file copy. An employee has the right to request that the district school superintendent or the superintendent’s designee make an informal inquiry regarding material in the employee’s personnel file which the employee believes to be false. The official who makes the inquiry shall append to the material a written report of his or her findings.

(e) Upon request, an employee, or any person designated in writing by the employee, shall be permitted to examine the personnel file of such employee. The employee shall be permitted conveniently to reproduce any materials in the file, at a cost no greater than the fees prescribed in s. 119.07(4).

(f) The custodian of the record shall maintain a record in the file of those persons reviewing the file each time it is reviewed.

(3)(a) Public school system employee personnel files are subject to the provisions of s. 119.07(1), except as follows:

1. Any complaint and any material relating to the investigation of a complaint against an employee shall be confidential and exempt from the provisions of s. 119.07(1) until the conclusion of the preliminary investigation or until such time as the preliminary investigation ceases to be active. If the preliminary investigation is concluded with the finding that there is no probable cause to proceed further and with no disciplinary action taken or charges filed, a statement to that effect signed by the responsible investigating official shall be attached to the complaint, and the complaint and all such materials shall be open thereafter to inspection pursuant to s. 119.07(1). If the preliminary investigation is concluded with the finding that there is probable cause to proceed further or with disciplinary action taken or charges filed, the complaint and all such materials shall be open thereafter to inspection pursuant to s. 119.07(1). If the preliminary investigation ceases to be active, the complaint and all such materials shall be open thereafter to inspection pursuant to s. 119.07(1). For the purpose of this subsection, a preliminary investigation shall be considered active as long as it is continuing with a reasonable, good faith anticipation that an administrative finding will be made in the foreseeable future. An investigation shall be presumed to be inactive if no finding relating to probable cause is made within 60 days after the complaint is made.

2. An employee evaluation prepared pursuant to s. 1012.33, s. 1012.34, or s. 1012.56 or rules adopted by the State Board of Education or district school board under the authority of those sections shall be confidential and exempt from the provisions of s. 119.07(1) until the end of the school year immediately following the school year in which the evaluation was made. No evaluation prepared before July 1, 1983, shall be made public pursuant to this section.

3. No material derogatory to an employee shall be open to inspection until 10 days after the employee has been notified pursuant to paragraph (2)(c).

4. The payroll deduction records of an employee shall be confidential and exempt from the provisions of s. 119.07(1).

5. Employee medical records, including psychiatric and psychological records, shall be confidential and exempt from the provisions of s. 119.07(1); however, at any hearing relative to the competency or performance of an employee, the administrative law judge, hearing officer, or panel shall have access to such records.

(b) Notwithstanding other provisions of this subsection, all aspects of the personnel file of each employee shall be open to inspection at all times by district school board members, the district school superintendent, and the principal, or their respective designees, in the exercise of their respective duties.

(c) Notwithstanding other provisions of this subsection, all aspects of the personnel file of each employee shall be made available to law enforcement personnel in the conduct of a lawful criminal investigation.

(4) The term “personnel file,” as used in this section, means all records, information, data, or materials maintained by a public school system, in any form or retrieval system whatsoever, with respect to any of its employees, which is uniquely applicable to that employee whether maintained in one or more locations.

History.—s. 705, ch. 2002-387; s. 34, ch. 2004-335.



1012.315 - Disqualification from employment.

1012.315 Disqualification from employment.—A person is ineligible for educator certification, and instructional personnel and school administrators, as defined in s. 1012.01, are ineligible for employment in any position that requires direct contact with students in a district school system, charter school, or private school that accepts scholarship students under s. 1002.39 or s. 1002.395, if the person, instructional personnel, or school administrator has been convicted of:

(1) Any felony offense prohibited under any of the following statutes:

(a) Section 393.135, relating to sexual misconduct with certain developmentally disabled clients and reporting of such sexual misconduct.

(b) Section 394.4593, relating to sexual misconduct with certain mental health patients and reporting of such sexual misconduct.

(c) Section 415.111, relating to adult abuse, neglect, or exploitation of aged persons or disabled adults.

(d) Section 782.04, relating to murder.

(e) Section 782.07, relating to manslaughter, aggravated manslaughter of an elderly person or disabled adult, aggravated manslaughter of a child, or aggravated manslaughter of an officer, a firefighter, an emergency medical technician, or a paramedic.

(f) Section 784.021, relating to aggravated assault.

(g) Section 784.045, relating to aggravated battery.

(h) Section 784.075, relating to battery on a detention or commitment facility staff member or a juvenile probation officer.

(i) Section 787.01, relating to kidnapping.

(j) Section 787.02, relating to false imprisonment.

(k) Section 787.025, relating to luring or enticing a child.

(l) Section 787.04(2), relating to leading, taking, enticing, or removing a minor beyond the state limits, or concealing the location of a minor, with criminal intent pending custody proceedings.

(m) Section 787.04(3), relating to leading, taking, enticing, or removing a minor beyond the state limits, or concealing the location of a minor, with criminal intent pending dependency proceedings or proceedings concerning alleged abuse or neglect of a minor.

(n) Section 790.115(1), relating to exhibiting firearms or weapons at a school-sponsored event, on school property, or within 1,000 feet of a school.

(o) Section 790.115(2)(b), relating to possessing an electric weapon or device, destructive device, or other weapon at a school-sponsored event or on school property.

(p) Section 794.011, relating to sexual battery.

(q) Former s. 794.041, relating to sexual activity with or solicitation of a child by a person in familial or custodial authority.

(r) Section 794.05, relating to unlawful sexual activity with certain minors.

(s) Section 794.08, relating to female genital mutilation.

(t) Chapter 796, relating to prostitution.

(u) Chapter 800, relating to lewdness and indecent exposure.

(v) Section 806.01, relating to arson.

(w) Section 810.14, relating to voyeurism.

(x) Section 810.145, relating to video voyeurism.

(y) Section 812.014(6), relating to coordinating the commission of theft in excess of $3,000.

(z) Section 812.0145, relating to theft from persons 65 years of age or older.

(aa) Section 812.019, relating to dealing in stolen property.

(bb) Section 812.13, relating to robbery.

(cc) Section 812.131, relating to robbery by sudden snatching.

(dd) Section 812.133, relating to carjacking.

(ee) Section 812.135, relating to home-invasion robbery.

(ff) Section 817.563, relating to fraudulent sale of controlled substances.

(gg) Section 825.102, relating to abuse, aggravated abuse, or neglect of an elderly person or disabled adult.

(hh) Section 825.103, relating to exploitation of an elderly person or disabled adult.

(ii) Section 825.1025, relating to lewd or lascivious offenses committed upon or in the presence of an elderly person or disabled person.

(jj) Section 826.04, relating to incest.

(kk) Section 827.03, relating to child abuse, aggravated child abuse, or neglect of a child.

(ll) Section 827.04, relating to contributing to the delinquency or dependency of a child.

(mm) Section 827.071, relating to sexual performance by a child.

(nn) Section 843.01, relating to resisting arrest with violence.

(oo) Chapter 847, relating to obscenity.

(pp) Section 874.05, relating to causing, encouraging, soliciting, or recruiting another to join a criminal street gang.

(qq) Chapter 893, relating to drug abuse prevention and control, if the offense was a felony of the second degree or greater severity.

(rr) Section 916.1075, relating to sexual misconduct with certain forensic clients and reporting of such sexual misconduct.

(ss) Section 944.47, relating to introduction, removal, or possession of contraband at a correctional facility.

(tt) Section 985.701, relating to sexual misconduct in juvenile justice programs.

(uu) Section 985.711, relating to introduction, removal, or possession of contraband at a juvenile detention facility or commitment program.

(2) Any misdemeanor offense prohibited under any of the following statutes:

(a) Section 784.03, relating to battery, if the victim of the offense was a minor.

(b) Section 787.025, relating to luring or enticing a child.

(3) Any criminal act committed in another state or under federal law which, if committed in this state, constitutes an offense prohibited under any statute listed in subsection (1) or subsection (2).

(4) Any delinquent act committed in this state or any delinquent or criminal act committed in another state or under federal law which, if committed in this state, qualifies an individual for inclusion on the Registered Juvenile Sex Offender List under s. 943.0435(1)(h)1.d.

History.—s. 26, ch. 2008-108; s. 18, ch. 2010-24; s. 24, ch. 2016-24; s. 15, ch. 2016-104.



1012.32 - Qualifications of personnel.

1012.32 Qualifications of personnel.—

(1) To be eligible for appointment in any position in any district school system, a person must be of good moral character; must have attained the age of 18 years, if he or she is to be employed in an instructional capacity; must not be ineligible for such employment under s. 1012.315; and must, when required by law, hold a certificate or license issued under rules of the State Board of Education or the Department of Children and Families, except when employed pursuant to s. 1012.55 or under the emergency provisions of s. 1012.24. Previous residence in this state shall not be required in any school of the state as a prerequisite for any person holding a valid Florida certificate or license to serve in an instructional capacity.

(2)(a) Instructional and noninstructional personnel who are hired or contracted to fill positions that require direct contact with students in any district school system or university lab school must, upon employment or engagement to provide services, undergo background screening as required under s. 1012.465 or s. 1012.56, whichever is applicable.

(b) Instructional and noninstructional personnel who are hired or contracted to fill positions in any charter school and members of the governing board of any charter school, in compliance with s. 1002.33(12)(g), must, upon employment, engagement of services, or appointment, undergo background screening as required under s. 1012.465 or s. 1012.56, whichever is applicable, by filing with the district school board for the school district in which the charter school is located a complete set of fingerprints taken by an authorized law enforcement agency or an employee of the school or school district who is trained to take fingerprints.

(c) Instructional and noninstructional personnel who are hired or contracted to fill positions that require direct contact with students in an alternative school that operates under contract with a district school system must, upon employment or engagement to provide services, undergo background screening as required under s. 1012.465 or s. 1012.56, whichever is applicable, by filing with the district school board for the school district to which the alternative school is under contract a complete set of fingerprints taken by an authorized law enforcement agency or an employee of the school or school district who is trained to take fingerprints.

(d) Student teachers and persons participating in a field experience pursuant to s. 1004.04(5) or s. 1004.85 in any district school system, lab school, or charter school must, upon engagement to provide services, undergo background screening as required under s. 1012.56.

Fingerprints shall be submitted to the Department of Law Enforcement for statewide criminal and juvenile records checks and to the Federal Bureau of Investigation for federal criminal records checks. A person subject to this subsection who is found ineligible for employment under s. 1012.315, or otherwise found through background screening to have been convicted of any crime involving moral turpitude as defined by rule of the State Board of Education, shall not be employed, engaged to provide services, or serve in any position that requires direct contact with students. Probationary persons subject to this subsection terminated because of their criminal record have the right to appeal such decisions. The cost of the background screening may be borne by the district school board, the charter school, the employee, the contractor, or a person subject to this subsection.

(3)(a) All fingerprints submitted to the Department of Law Enforcement as required by subsection (2) shall be retained by the Department of Law Enforcement in a manner provided by rule and entered in the statewide automated biometric identification system authorized by s. 943.05(2)(b). Such fingerprints shall thereafter be available for all purposes and uses authorized for arrest fingerprints entered in the statewide automated biometric identification system pursuant to s. 943.051.

(b) The Department of Law Enforcement shall search all arrest fingerprints received under s. 943.051 against the fingerprints retained in the statewide automated biometric identification system under paragraph (a). Any arrest record that is identified with the retained fingerprints of a person subject to the background screening under this section shall be reported to the employing or contracting school district or the school district with which the person is affiliated. Each school district is required to participate in this search process by payment of an annual fee to the Department of Law Enforcement and by informing the Department of Law Enforcement of any change in the affiliation, employment, or contractual status or place of affiliation, employment, or contracting of its instructional and noninstructional personnel whose fingerprints are retained under paragraph (a). The Department of Law Enforcement shall adopt a rule setting the amount of the annual fee to be imposed upon each school district for performing these searches and establishing the procedures for the retention of instructional and noninstructional personnel fingerprints and the dissemination of search results. The fee may be borne by the district school board, the contractor, or the person fingerprinted.

(c) Personnel whose fingerprints are not retained by the Department of Law Enforcement under paragraphs (a) and (b) must be refingerprinted and rescreened in accordance with subsection (2) upon reemployment or reengagement to provide services in order to comply with the requirements of this subsection.

History.—s. 706, ch. 2002-387; s. 9, ch. 2004-295; s. 27, ch. 2008-108; s. 69, ch. 2013-116; s. 6, ch. 2013-185; s. 380, ch. 2014-19.



1012.321 - Exceptions for certain instructional personnel from background screening requirements.

1012.321 Exceptions for certain instructional personnel from background screening requirements.—Instructional personnel who are required to undergo level 2 background screening under s. 393.0655 or s. 402.305 and who meet the level 2 screening standards in s. 435.04 are not required to be rescreened in order to satisfy the screening requirements in s. 1012.32 if the instructional personnel:

(1) Have completed the criminal history check within 5 years prior to having direct contact with students;

(2) Are rescreened every 5 years and meet the level 2 screening standards; and

(3) Have their fingerprints retained by the Department of Law Enforcement.

History.—s. 9, ch. 2007-207.



1012.33 - Contracts with instructional staff, supervisors, and school principals.

1012.33 Contracts with instructional staff, supervisors, and school principals.—

(1)1(a) Each person employed as a member of the instructional staff in any district school system shall be properly certified pursuant to s. 1012.56 or s. 1012.57 or employed pursuant to s. 1012.39 and shall be entitled to and shall receive a written contract as specified in this section. All such contracts, except continuing contracts as specified in subsection (4), shall contain provisions for dismissal during the term of the contract only for just cause. Just cause includes, but is not limited to, the following instances, as defined by rule of the State Board of Education: immorality, misconduct in office, incompetency, two consecutive annual performance evaluation ratings of unsatisfactory under s. 1012.34, two annual performance evaluation ratings of unsatisfactory within a 3-year period under s. 1012.34, three consecutive annual performance evaluation ratings of needs improvement or a combination of needs improvement and unsatisfactory under s. 1012.34, gross insubordination, willful neglect of duty, or being convicted or found guilty of, or entering a plea of guilty to, regardless of adjudication of guilt, any crime involving moral turpitude.

(b) A supervisor or school principal shall be properly certified and shall receive a written contract as specified in this section. Such contract may be for an initial period not to exceed 3 years, subject to annual review and renewal. The first 97 days of an initial contract is a probationary period. During the probationary period, the employee may be dismissed without cause or may resign from the contractual position without breach of contract. After the first 3 years, the contract may be renewed for a period not to exceed 3 years and shall contain provisions for dismissal during the term of the contract only for just cause, in addition to such other provisions as are prescribed by the district school board.

(2) Any person so employed on the basis of a written offer of a specific position by a duly authorized agent of the district school board for a stated term of service at a specified salary, and who accepted such offer by telegram or letter or by signing the regular contract form, who violates the terms of such contract or agreement by leaving his or her position without first being released from his or her contract or agreement by the district school board of the district in which the person is employed shall be subject to the jurisdiction of the Education Practices Commission. The district school board shall take official action on such violation and shall furnish a copy of its official minutes to the Commissioner of Education.

(3) A professional service contract shall be renewed each year unless:

(a) The district school superintendent, after receiving the recommendations required by s. 1012.34, charges the employee with unsatisfactory performance and notifies the employee of performance deficiencies as required by s. 1012.34; or

(b) The employee receives two consecutive annual performance evaluation ratings of unsatisfactory under s. 1012.34, two annual performance evaluation ratings of unsatisfactory within a 3-year period under s. 1012.34, or three consecutive annual performance evaluation ratings of needs improvement or a combination of needs improvement and unsatisfactory under s. 1012.34.

(4)(a) An employee who had continuing contract status prior to July 1, 1984, shall be entitled to retain such contract and all rights arising therefrom as prescribed by rules of the State Board of Education adopted pursuant to s. 231.36, Florida Statutes (1981), unless the employee voluntarily relinquishes his or her continuing contract.

(b) Any member of the district administrative or supervisory staff and any member of the instructional staff, including any school principal, who is under continuing contract may be dismissed or may be returned to annual contract status for another 3 years in the discretion of the district school board, at the end of the school year, when a recommendation to that effect is submitted in writing to the district school board on or before April 1 of any school year, giving good and sufficient reasons therefor, by the district school superintendent, by the school principal if his or her contract is not under consideration, or by a majority of the district school board. The employee whose contract is under consideration shall be duly notified in writing by the party or parties preferring the charges at least 5 days prior to the filing of the written recommendation with the district school board, and such notice shall include a copy of the charges and the recommendation to the district school board. The district school board shall proceed to take appropriate action. Any decision adverse to the employee shall be made by a majority vote of the full membership of the district school board. Any such decision adverse to the employee may be appealed by the employee pursuant to s. 120.68.

(c) Any member of the district administrative or supervisory staff and any member of the instructional staff, including any school principal, who is under continuing contract may be suspended or dismissed at any time during the school year; however, the charges against him or her must be based on immorality, misconduct in office, incompetency, gross insubordination, willful neglect of duty, drunkenness, or being convicted or found guilty of, or entering a plea of guilty to, regardless of adjudication of guilt, any crime involving moral turpitude, as these terms are defined by rule of the State Board of Education. Whenever such charges are made against an employee of the district school board, the district school board may suspend such person without pay; but, if the charges are not sustained, he or she shall be immediately reinstated, and his or her back salary shall be paid. In cases of suspension by the district school board or by the district school superintendent, the district school board shall determine upon the evidence submitted whether the charges have been sustained and, if the charges are sustained, shall determine either to dismiss the employee or fix the terms under which he or she may be reinstated. If such charges are sustained by a majority vote of the full membership of the district school board and the employee is discharged, his or her contract of employment shall be canceled. Any decision adverse to the employee may be appealed by the employee pursuant to s. 120.68, provided the appeal is filed within 30 days after the decision of the district school board.

(5) If workforce reduction is needed, a district school board must retain employees at a school or in the school district based upon educational program needs and the performance evaluations of employees within the affected program areas. Within the program areas requiring reduction, the employee with the lowest performance evaluations must be the first to be released; the employee with the next lowest performance evaluations must be the second to be released; and reductions shall continue in like manner until the needed number of reductions has occurred. A district school board may not prioritize retention of employees based upon seniority.

(6)(a) Any member of the instructional staff, excluding an employee specified in subsection (4), may be suspended or dismissed at any time during the term of the contract for just cause as provided in paragraph (1)(a). The district school board must notify the employee in writing whenever charges are made against the employee and may suspend such person without pay; but, if the charges are not sustained, the employee shall be immediately reinstated, and his or her back salary shall be paid. If the employee wishes to contest the charges, the employee must, within 15 days after receipt of the written notice, submit a written request for a hearing. Such hearing shall be conducted at the district school board’s election in accordance with one of the following procedures:

1. A direct hearing conducted by the district school board within 60 days after receipt of the written appeal. The hearing shall be conducted in accordance with the provisions of ss. 120.569 and 120.57. A majority vote of the membership of the district school board shall be required to sustain the district school superintendent’s recommendation. The determination of the district school board shall be final as to the sufficiency or insufficiency of the grounds for termination of employment; or

2. A hearing conducted by an administrative law judge assigned by the Division of Administrative Hearings of the Department of Management Services. The hearing shall be conducted within 60 days after receipt of the written appeal in accordance with chapter 120. The recommendation of the administrative law judge shall be made to the district school board. A majority vote of the membership of the district school board shall be required to sustain or change the administrative law judge’s recommendation. The determination of the district school board shall be final as to the sufficiency or insufficiency of the grounds for termination of employment.

Any such decision adverse to the employee may be appealed by the employee pursuant to s. 120.68, provided such appeal is filed within 30 days after the decision of the district school board.

(b) Any member of the district administrative or supervisory staff, including any principal but excluding an employee specified in subsection (4), may be suspended or dismissed at any time during the term of the contract; however, the charges against him or her must be based on immorality, misconduct in office, incompetency, gross insubordination, willful neglect of duty, drunkenness, or being convicted or found guilty of, or entering a plea of guilty, regardless of adjudication of guilt, any crime involving moral turpitude, as these terms are defined by rule of the State Board of Education. Whenever such charges are made against an employee of the district school board, the district school board may suspend the employee without pay; but, if the charges are not sustained, he or she shall be immediately reinstated, and his or her back salary shall be paid. In cases of suspension by the district school board or by the district school superintendent, the district school board shall determine upon the evidence submitted whether the charges have been sustained and, if the charges are sustained, shall determine either to dismiss the employee or fix the terms under which he or she may be reinstated. If such charges are sustained by a majority vote of the full membership of the district school board and the employee is discharged, his or her contract of employment shall be canceled. Any decision adverse to the employee may be appealed by him or her pursuant to s. 120.68, provided such appeal is filed within 30 days after the decision of the district school board.

(7) The district school board of any given district shall grant continuing service credit for time spent performing duties as a member of the Legislature to any district employee who possesses a professional service contract, multiyear contract, or continuing contract.

(8) Notwithstanding any other provision of law, a retired member may interrupt retirement and be reemployed in any public school as instructional personnel under a 1-year probationary contract as defined in s. 1012.335(1). If the retiree successfully completes the probationary contract, the district school board may reemploy the retiree under an annual contract as defined in s. 1012.335(1). The retiree is not eligible for a professional service contract.

History.—s. 707, ch. 2002-387; s. 126, ch. 2003-1; s. 10, ch. 2004-295; s. 28, ch. 2008-108; s. 35, ch. 2009-59; s. 21, ch. 2009-209; s. 32, ch. 2010-154; s. 13, ch. 2011-1; s. 19, ch. 2011-37; s. 93, ch. 2014-39; s. 37, ch. 2016-237.

1Note.—Section 17, ch. 2011-1, provides that “[c]hapter 2010-279, Laws of Florida, does not apply to any rulemaking required to administer this act.”



1012.335 - Contracts with instructional personnel hired on or after July 1, 2011.

1012.335 Contracts with instructional personnel hired on or after July 1, 2011.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Annual contract” means an employment contract for a period of no longer than 1 school year which the district school board may choose to award or not award without cause.

(b) “Instructional personnel” means instructional personnel as defined in s. 1012.01(2)(a)-(d), excluding substitute teachers.

(c) “Probationary contract” means an employment contract for a period of 1 school year awarded to instructional personnel upon initial employment in a school district. Probationary contract employees may be dismissed without cause or may resign without breach of contract. A district school board may not award a probationary contract more than once to the same employee unless the employee was rehired after a break in service for which an authorized leave of absence was not granted. A probationary contract shall be awarded regardless of previous employment in another school district or state.

(2) EMPLOYMENT.—

(a) Beginning July 1, 2011, each individual newly hired as instructional personnel by the district school board shall be awarded a probationary contract. Upon successful completion of the probationary contract, the district school board may award an annual contract pursuant to paragraph (c).

(b) Beginning July 1, 2011, an annual contract may be awarded pursuant to paragraph (c) for instructional personnel who have successfully completed a probationary contract with the district school board and have received one or more annual contracts from the district school board.

(c) An annual contract may be awarded only if the employee:

11. Holds an active professional certificate or temporary certificate issued pursuant to s. 1012.56 and rules of the State Board of Education.

2. Has been recommended by the district school superintendent for the annual contract based upon the individual’s evaluation under s. 1012.34 and approved by the district school board.

3. Has not received two consecutive annual performance evaluation ratings of unsatisfactory, two annual performance evaluation ratings of unsatisfactory within a 3-year period, or three consecutive annual performance evaluation ratings of needs improvement or a combination of needs improvement and unsatisfactory under s. 1012.34.

(3) VIOLATION OF ANNUAL CONTRACT.—Instructional personnel who accept a written offer from the district school board and who leave their positions without prior release from the district school board are subject to the jurisdiction of the Education Practices Commission.

(4) SUSPENSION OR DISMISSAL OF INSTRUCTIONAL PERSONNEL ON ANNUAL CONTRACT.—Any instructional personnel with an annual contract may be suspended or dismissed at any time during the term of the contract for just cause as provided in subsection (5). The district school board shall notify the employee in writing whenever charges are made and may suspend such person without pay. However, if the charges are not sustained, the employee shall be immediately reinstated and his or her back pay shall be paid. If the employee wishes to contest the charges, he or she must, within 15 days after receipt of the written notice, submit a written request for a hearing to the district school board. A direct hearing shall be conducted by the district school board or a subcommittee thereof within 60 days after receipt of the written appeal. The hearing shall be conducted in accordance with ss. 120.569 and 120.57. A majority vote of the membership of the district school board shall be required to sustain the district school superintendent’s recommendation. The district school board’s determination is final as to the sufficiency or insufficiency of the grounds for suspension without pay or dismissal. Any such decision adverse to the employee may be appealed by the employee pursuant to s. 120.68.

1(5) JUST CAUSE.—The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 to define the term “just cause.” Just cause includes, but is not limited to:

(a) Immorality.

(b) Misconduct in office.

(c) Incompetency.

(d) Gross insubordination.

(e) Willful neglect of duty.

(f) Being convicted or found guilty of, or entering a plea of guilty to, regardless of adjudication of guilt, any crime involving moral turpitude.

(6) LIMITATION.—An individual newly hired as instructional personnel by a school district in this state under this section is ineligible for any contract issued under s. 1012.33.

History.—s. 5, ch. 2011-1.

1Note.—Section 17, ch. 2011-1, provides that “[c]hapter 2010-279, Laws of Florida, does not apply to any rulemaking required to administer this act.”



1012.34 - Personnel evaluation procedures and criteria.

1012.34 Personnel evaluation procedures and criteria.—

(1) EVALUATION SYSTEM APPROVAL AND REPORTING.—

(a) For the purpose of increasing student academic performance by improving the quality of instructional, administrative, and supervisory services in the public schools of the state, the district school superintendent shall establish procedures for evaluating the performance of duties and responsibilities of all instructional, administrative, and supervisory personnel employed by the school district. The district school superintendent shall provide instructional personnel the opportunity to review their class rosters for accuracy and to correct any mistakes. The district school superintendent shall report accurate class rosters for the purpose of calculating district and statewide student performance and annually report the evaluation results of instructional personnel and school administrators to the Department of Education in addition to the information required under subsection (5).

(b) The department must approve each school district’s instructional personnel and school administrator evaluation systems. The department shall monitor each district’s implementation of its instructional personnel and school administrator evaluation systems for compliance with the requirements of this section.

(c) Annually, by February 1, the Commissioner of Education shall publish on the department’s website the status of each school district’s instructional personnel and school administrator evaluation systems. This information must include:

1. Performance evaluation results for the prior school year for instructional personnel and school administrators using the four levels of performance specified in paragraph (2)(e). The performance evaluation results for instructional personnel shall be disaggregated by classroom teachers, as defined in s. 1012.01(2)(a), excluding substitute teachers, and all other instructional personnel, as defined in s. 1012.01(2)(b)-(d).

2. An analysis that compares performance evaluation results calculated by each school district to indicators of performance calculated by the department using the standards for performance levels adopted by the state board under subsection (8).

3. Data reported under s. 1012.341.

(2) EVALUATION SYSTEM REQUIREMENTS.—The evaluation systems for instructional personnel and school administrators must:

(a) Be designed to support effective instruction and student learning growth, and performance evaluation results must be used when developing district and school level improvement plans.

(b) Provide appropriate instruments, procedures, timely feedback, and criteria for continuous quality improvement of the professional skills of instructional personnel and school administrators, and performance evaluation results must be used when identifying professional development.

(c) Include a mechanism to examine performance data from multiple sources, including opportunities for parents to provide input into employee performance evaluations when appropriate.

(d) Identify those teaching fields for which special evaluation procedures and criteria are necessary.

(e) Differentiate among four levels of performance as follows:

1. Highly effective.

2. Effective.

3. Needs improvement or, for instructional personnel in the first 3 years of employment who need improvement, developing.

4. Unsatisfactory.

(f) Provide for training and monitoring programs based upon guidelines provided by the department to ensure that all individuals with evaluation responsibilities understand the proper use of the evaluation criteria and procedures.

In addition, each district school board may establish a peer assistance process. This process may be a part of the regular evaluation system or used to assist employees placed on performance probation, newly hired classroom teachers, or employees who request assistance.

(3) EVALUATION PROCEDURES AND CRITERIA.—Instructional personnel and school administrator performance evaluations must be based upon the performance of students assigned to their classrooms or schools, as provided in this section. Pursuant to this section, a school district’s performance evaluation system is not limited to basing unsatisfactory performance of instructional personnel and school administrators solely upon student performance, but may include other criteria to evaluate instructional personnel and school administrators’ performance, or any combination of student performance and other criteria. Evaluation procedures and criteria must comply with, but are not limited to, the following:

(a) A performance evaluation must be conducted for each employee at least once a year, except that a classroom teacher, as defined in s. 1012.01(2)(a), excluding substitute teachers, who is newly hired by the district school board must be observed and evaluated at least twice in the first year of teaching in the school district. The performance evaluation must be based upon sound educational principles and contemporary research in effective educational practices. The evaluation criteria must include:

1. Performance of students.—At least one-third of a performance evaluation must be based upon data and indicators of student performance in accordance with subsection (7). This portion of the evaluation must include growth or achievement data of the teacher’s students or, for a school administrator, the students attending the school over the course of at least 3 years. If less than 3 years of data are available, the years for which data are available must be used. The proportion of growth or achievement data may be determined by instructional assignment.

2. Instructional practice.—For instructional personnel, at least one-third of the performance evaluation must be based upon instructional practice. Evaluation criteria used when annually observing classroom teachers, as defined in s. 1012.01(2)(a), excluding substitute teachers, must include indicators based upon each of the Florida Educator Accomplished Practices adopted by the State Board of Education. For instructional personnel who are not classroom teachers, evaluation criteria must be based upon indicators of the Florida Educator Accomplished Practices and may include specific job expectations related to student support.

3. Instructional leadership.—For school administrators, at least one-third of the performance evaluation must be based on instructional leadership. Evaluation criteria for instructional leadership must include indicators based upon each of the leadership standards adopted by the State Board of Education under s. 1012.986, including performance measures related to the effectiveness of classroom teachers in the school, the administrator’s appropriate use of evaluation criteria and procedures, recruitment and retention of effective and highly effective classroom teachers, improvement in the percentage of instructional personnel evaluated at the highly effective or effective level, and other leadership practices that result in student learning growth. The system may include a means to give parents and instructional personnel an opportunity to provide input into the administrator’s performance evaluation.

4. Other indicators of performance.—For instructional personnel and school administrators, the remainder of a performance evaluation may include, but is not limited to, professional and job responsibilities as recommended by the State Board of Education or identified by the district school board and, for instructional personnel, peer reviews, objectively reliable survey information from students and parents based on teaching practices that are consistently associated with higher student achievement, and other valid and reliable measures of instructional practice.

(b) All personnel must be fully informed of the criteria, data sources, methodologies, and procedures associated with the evaluation process before the evaluation takes place.

(c) The individual responsible for supervising the employee must evaluate the employee’s performance. The evaluation system may provide for the evaluator to consider input from other personnel trained under subsection (2). The evaluator must submit a written report of the evaluation to the district school superintendent for the purpose of reviewing the employee’s contract. The evaluator must submit the written report to the employee no later than 10 days after the evaluation takes place. The evaluator must discuss the written evaluation report with the employee. The employee shall have the right to initiate a written response to the evaluation, and the response shall become a permanent attachment to his or her personnel file.

(d) The evaluator may amend an evaluation based upon assessment data from the current school year if the data becomes available within 90 days after the close of the school year. The evaluator must then comply with the procedures set forth in paragraph (c).

(4) NOTIFICATION OF UNSATISFACTORY PERFORMANCE.—If an employee who holds a professional service contract as provided in s. 1012.33 is not performing his or her duties in a satisfactory manner, the evaluator shall notify the employee in writing of such determination. The notice must describe such unsatisfactory performance and include notice of the following procedural requirements:

(a) Upon delivery of a notice of unsatisfactory performance, the evaluator must confer with the employee who holds a professional service contract, make recommendations with respect to specific areas of unsatisfactory performance, and provide assistance in helping to correct deficiencies within a prescribed period of time.

(b)1. The employee who holds a professional service contract shall be placed on performance probation and governed by the provisions of this section for 90 calendar days following the receipt of the notice of unsatisfactory performance to demonstrate corrective action. School holidays and school vacation periods are not counted when calculating the 90-calendar-day period. During the 90 calendar days, the employee who holds a professional service contract must be evaluated periodically and apprised of progress achieved and must be provided assistance and inservice training opportunities to help correct the noted performance deficiencies. At any time during the 90 calendar days, the employee who holds a professional service contract may request a transfer to another appropriate position with a different supervising administrator; however, if a transfer is granted pursuant to ss. 1012.27(1) and 1012.28(6), it does not extend the period for correcting performance deficiencies.

2. Within 14 days after the close of the 90 calendar days, the evaluator must evaluate whether the performance deficiencies have been corrected and forward a recommendation to the district school superintendent. Within 14 days after receiving the evaluator’s recommendation, the district school superintendent must notify the employee who holds a professional service contract in writing whether the performance deficiencies have been satisfactorily corrected and whether the district school superintendent will recommend that the district school board continue or terminate his or her employment contract. If the employee wishes to contest the district school superintendent’s recommendation, the employee must, within 15 days after receipt of the district school superintendent’s recommendation, submit a written request for a hearing. The hearing shall be conducted at the district school board’s election in accordance with one of the following procedures:

a. A direct hearing conducted by the district school board within 60 days after receipt of the written appeal. The hearing shall be conducted in accordance with the provisions of ss. 120.569 and 120.57. A majority vote of the membership of the district school board shall be required to sustain the district school superintendent’s recommendation. The determination of the district school board shall be final as to the sufficiency or insufficiency of the grounds for termination of employment; or

b. A hearing conducted by an administrative law judge assigned by the Division of Administrative Hearings of the Department of Management Services. The hearing shall be conducted within 60 days after receipt of the written appeal in accordance with chapter 120. The recommendation of the administrative law judge shall be made to the district school board. A majority vote of the membership of the district school board shall be required to sustain or change the administrative law judge’s recommendation. The determination of the district school board shall be final as to the sufficiency or insufficiency of the grounds for termination of employment.

(5) ADDITIONAL NOTIFICATIONS.—The district school superintendent shall annually notify the department of any instructional personnel or school administrators who receive two consecutive unsatisfactory evaluations. The district school superintendent shall also notify the department of any instructional personnel or school administrators who are given written notice by the district of intent to terminate or not renew their employment. The department shall conduct an investigation to determine whether action shall be taken against the certificateholder pursuant to s. 1012.795.

(6) ANNUAL REVIEW OF AND REVISIONS TO THE SCHOOL DISTRICT EVALUATION SYSTEMS.—The district school board shall establish a procedure for annually reviewing instructional personnel and school administrator evaluation systems to determine compliance with this section. All substantial revisions to an approved system must be reviewed and approved by the district school board before being used to evaluate instructional personnel or school administrators. Upon request by a school district, the department shall provide assistance in developing, improving, or reviewing an evaluation system.

(7) MEASUREMENT OF STUDENT PERFORMANCE.—

1(a) The Commissioner of Education shall approve a formula to measure individual student learning growth on the statewide, standardized assessments in English Language Arts and mathematics administered under s. 1008.22. The formula must take into consideration each student’s prior academic performance. The formula must not set different expectations for student learning growth based upon a student’s gender, race, ethnicity, or socioeconomic status. In the development of the formula, the commissioner shall consider other factors such as a student’s attendance record, disability status, or status as an English language learner. The commissioner may select additional formulas to measure student performance as appropriate for the remainder of the statewide, standardized assessments included under s. 1008.22 and continue to select formulas as new assessments are implemented in the state system. After the commissioner approves the formula to measure individual student learning growth, the State Board of Education shall adopt these formulas in rule.

(b) Each school district shall measure student learning growth using the formulas approved by the commissioner under paragraph (a) and the standards for performance levels adopted by the state board under subsection (8) for courses associated with the statewide, standardized assessments administered under s. 1008.22 no later than the school year immediately following the year the formula is approved by the commissioner. For grades and subjects not assessed by statewide, standardized assessments, each school district shall measure student performance using a methodology determined by the district.

1(8) RULEMAKING.—No later than August 1, 2015, the State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 which establish uniform procedures and format for the submission, review, and approval of district evaluation systems and reporting requirements for the annual evaluation of instructional personnel and school administrators; specific, discrete standards for each performance level required under subsection (2), based on student learning growth models approved by the commissioner, to ensure clear and sufficient differentiation in the performance levels and to provide consistency in meaning across school districts; the measurement of student learning growth and associated implementation procedures required under subsection (7); and a process for monitoring school district implementation of evaluation systems in accordance with this section.

(9) TRANSITION TO NEW STATEWIDE, STANDARDIZED ASSESSMENTS.—Standards for each performance level required under subsection (2) shall be established by the State Board of Education beginning with the 2015-2016 school year.

History.—s. 708, ch. 2002-387; s. 7, ch. 2004-255; s. 11, ch. 2004-295; s. 60, ch. 2006-74; s. 29, ch. 2008-108; s. 2, ch. 2011-1; s. 13, ch. 2014-23; s. 94, ch. 2014-39; s. 12, ch. 2015-6.

1Note.—Section 17, ch. 2011-1, provides that “[c]hapter 2010-279, Laws of Florida, does not apply to any rulemaking required to administer this act.”



1012.341 - Exemption from performance evaluation system and compensation and salary schedule requirements.

1012.341 Exemption from performance evaluation system and compensation and salary schedule requirements.—

(1) Hillsborough County School District received an exemption under Florida’s Race to the Top Memorandum of Understanding for Phase 2, as provided in s. (D)(2)(ii) of the memorandum. Accordingly, notwithstanding any other provision of law, Hillsborough County School District is allowed to base 40 percent, instead of 50 percent, of instructional personnel and school administrator performance evaluations upon student performance under s. 1012.34. The school district is also exempt from the amendments to s. 1012.22(1)(c) made by chapter 2011-1, Laws of Florida. The exemptions described in this subsection are effective beginning with the 2011-2012 school year and until the expiration of this section.

(2) By October 1 annually, the superintendent of Hillsborough County School District shall attest, in writing, to the Commissioner of Education that:

(a) The instructional personnel and school administrator evaluation systems base at least 40 percent of an employee’s performance evaluation upon student performance and that student performance is the single greatest component of an employee’s evaluation.

(b) The instructional personnel and school administrator evaluation systems adopt the Commissioner of Education’s student learning growth formula for statewide assessments as provided under s. 1012.34(7).

(c) The school district’s instructional personnel and school administrator compensation system awards salary increases based upon sustained student performance.

(d) The school district’s contract system awards instructional personnel and school administrators based upon student performance and removes ineffective employees.

(3) Failure to comply with subsection (2) is grounds for the State Board of Education, at a public hearing, to revoke the exemption.

This section is repealed August 1, 2017, unless reviewed and reenacted by the Legislature.

History.—s. 16, ch. 2011-1; s. 14, ch. 2014-23; s. 97, ch. 2016-10.






Subpart C - Personnel, Instructionaland Noninstructional; Authorization;Requirements

1012.35 - Substitute teachers.

1012.35 Substitute teachers.—

(1) Each district school board shall adopt rules prescribing the compensation of, and the procedure for employment of, substitute teachers.

(a) The procedure for employment must include, but is not limited to, the filing of a complete set of fingerprints as required in s. 1012.32; documentation of a minimum education level of a high school diploma or equivalent; and completion of an initial orientation and training program in district policies and procedures addressing school safety and security procedures, educational liability laws, professional responsibilities, and ethics.

(b) Candidates who have no prior teaching experience, as determined by the employing school district, must complete an additional training program that includes classroom management skills and instructional strategies.

(c) The required training programs for substitute teachers may be provided by Florida College System institutions, colleges of education, district school boards, educational consortia, or commercial vendors.

(d) It is recommended that ongoing training and access to professional development offerings be made available to substitute teachers by the employing district.

(2) The Department of Education shall develop web-based resources to enhance district substitute orientation programs.

(3) Districts shall develop performance appraisal measures for assessing the quality of instruction delivered by substitutes who provide instruction for 30 or more days in a single classroom placement.

History.—s. 710, ch. 2002-387; s. 12, ch. 2004-295; s. 183, ch. 2011-5.



1012.36 - Part-time teachers.

1012.36 Part-time teachers.—

(1) District school boards may hire certified and qualified personnel as provided in ss. 1012.39 and 1012.57 to teach a specified number of periods, which may be less than a full school day or less than a full school year.

(2) Assigned additional school duties and salaries shall be given in direct ratio to the number of periods taught. Other benefits shall be provided by district school board rule or, if applicable, pursuant to chapter 447.

History.—s. 711, ch. 2002-387.



1012.37 - Education paraprofessionals.

1012.37 Education paraprofessionals.—A district school board may appoint education paraprofessionals to assist members of the instructional staff in carrying out their duties and responsibilities. An education paraprofessional shall not be required to hold a teaching certificate. An education paraprofessional, while rendering services under the supervision of a certified teacher, shall be accorded the same protection of laws as that accorded the certified teacher. Paid education paraprofessionals employed by a district school board shall be entitled to the same rights as those accorded noninstructional employees of the district school board.

History.—s. 712, ch. 2002-387.



1012.38 - Education paraprofessional career development.

1012.38 Education paraprofessional career development.—

(1)(a) Each school district may adopt a program for the career development of education paraprofessionals. The purpose of the program is to provide to education paraprofessionals a system of career development which is based upon education and training advancement, and to furnish economic incentives to encourage excellence among education paraprofessionals.

(b) The adoption of each program is subject to chapter 447, and the implementation of a program is contingent upon the agreement and ratification of the program by both the employer and employees under s. 447.309.

(2) A district education paraprofessional career development program must include voluntary participation by paraprofessionals in five career development levels. The district school board shall adopt a procedure for verifying the competency levels of all persons who participate in the career development program and a procedure to determine the outcomes and results of the program and impact on student performance.

(3)(a) Level I.—To qualify for Level I, the person must meet:

1. The health requirement established for certified personnel.

2. The age requirements for certified personnel.

3. The local school district requirements for employment.

(b) Level II.—To qualify for Level II, the person must:

1. Have earned a high school diploma or the equivalent.

2. Possess a clear understanding of state and district rules and policies relevant to paraprofessionals.

3. Possess knowledge of all state and district instructional practices and policies relevant to paraprofessionals.

4. Have maintained satisfactory job performance of appropriate skills and competencies for 1 year.

(c) Level III.—To qualify for Level III, the person must:

1. Have completed 30 college semester hours or the equivalent inservice hours.

2. Possess a clear understanding of state and district rules and policies relevant to paraprofessionals.

3. Possess knowledge of all state and district instructional practices and policies relevant to paraprofessionals.

4. Have maintained satisfactory job performance of appropriate skills and competencies for 2 years.

(d) Level IV.—To qualify for Level IV, the person must:

1. Have completed 60 college semester hours or the equivalent inservice hours.

2. Possess a clear understanding of state and district rules and policies relevant to paraprofessionals.

3. Possess knowledge of all state and district instructional practices and policies relevant to paraprofessionals.

4. Have maintained satisfactory job performance of appropriate skills and competencies for 2 years.

(e) Level V.—To qualify for Level V, the person must:

1. Have completed coursework to earn a bachelor of arts or bachelor of science degree from an accredited institution pursuant to s. 1012.56(2)(c).

2. Possess a clear understanding of state and district rules and policies relevant to paraprofessionals.

3. Possess knowledge of all state and district instructional practices and policies relevant to paraprofessionals.

4. Have maintained satisfactory job performance of appropriate skills and competencies for 2 years.

(4) Paraprofessionals may not:

(a) Establish instructional objectives;

(b) Make decisions regarding the relevancy of certain activities or procedures to the attainment of instructional objectives;

(c) Make decisions regarding the appropriateness of certain teaching materials for accomplishing instructional objectives; or

(d) Make judgments regarding the attainment of instructional objectives unless these judgments are based upon clear and objective criteria, such as specific achievement standards on a true-false test.

History.—s. 713, ch. 2002-387.



1012.39 - Employment of substitute teachers, teachers of adult education, nondegreed teachers of career education, and career specialists; students performing clinical field experience.

1012.39 Employment of substitute teachers, teachers of adult education, nondegreed teachers of career education, and career specialists; students performing clinical field experience.—

(1) Notwithstanding ss. 1012.32, 1012.55, 1012.56, and 1012.57, or any other provision of law or rule to the contrary, each district school board shall establish the minimal qualifications for:

(a) Substitute teachers to be employed pursuant to s. 1012.35. The qualifications shall require the filing of a complete set of fingerprints in the same manner as required by s. 1012.32; documentation of a minimum education level of a high school diploma or equivalent; and completion of an initial orientation and training program in district policies and procedures addressing school safety and security procedures, educational liability laws, professional responsibilities, and ethics.

(b) Part-time and full-time teachers in adult education programs. The qualifications shall require the filing of a complete set of fingerprints in the same manner as required by s. 1012.32. Faculty employed solely to conduct postsecondary instruction may be exempted from this requirement.

(c) Part-time and full-time nondegreed teachers of career programs. Qualifications shall be established for nondegreed teachers of career and technical education courses for program clusters that are recognized in the state and are based primarily on successful occupational experience rather than academic training. The qualifications for such teachers shall require:

1. The filing of a complete set of fingerprints in the same manner as required by s. 1012.32. Faculty employed solely to conduct postsecondary instruction may be exempted from this requirement.

2. Documentation of education and successful occupational experience including documentation of:

a. A high school diploma or the equivalent.

b. Completion of 6 years of full-time successful occupational experience or the equivalent of part-time experience in the teaching specialization area. The district school board may establish alternative qualifications for teachers with an industry certification in the career area in which they teach.

c. Completion of career education training conducted through the local school district inservice master plan.

d. For full-time teachers, completion of professional education training in teaching methods, course construction, lesson planning and evaluation, and teaching special needs students. This training may be completed through coursework from an accredited or approved institution or an approved district teacher education program.

e. Demonstration of successful teaching performance.

f. Documentation of industry certification when state or national industry certifications are available and applicable.

(2) Substitute, adult education, and nondegreed career education teachers who are employed pursuant to this section shall have the same rights and protection of laws as certified teachers.

1(3) A student who is enrolled in a state-approved teacher preparation program in a postsecondary educational institution that is approved by rules of the State Board of Education and who is jointly assigned by the postsecondary educational institution and a district school board to perform a clinical field experience under the direction of a regularly employed and certified educator shall, while serving such supervised clinical field experience, be accorded the same protection of law as that accorded to the certified educator except for the right to bargain collectively as an employee of the district school board. The district school board providing the clinical field experience shall notify the student electronically or in writing of the availability of educator liability insurance under s. 1012.75. A postsecondary educational institution or district school board may not require a student enrolled in a state-approved teacher preparation program to purchase liability insurance as a condition of participation in any clinical field experience or related activity on the premises of an elementary or secondary school.

History.—s. 714, ch. 2002-387; s. 13, ch. 2004-295; s. 132, ch. 2004-357; s. 34, ch. 2011-175; s. 5, ch. 2016-58; ss. 24, 36, 126, ch. 2016-62.

1Note.—

A. Section 24, ch. 2016-62, amended subsection (3) “[i]n order to implement Specific Appropriation 104 of the 2016-2017 General Appropriations Act.”

B. Section 36, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 11.45, 1001.7065, 1004.345, 1009.23, 1009.24, 1009.50, 1009.505, 1009.51, 1009.52, 1009.986, 1011.62(15)(b), 1012.39, and 1013.64, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.”

C. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 5, ch. 2016-58, also amended subsection (3) using language substantively similar to s. 24, ch. 2016-62, and did not include a repeal provision.



1012.40 - Educational support employees.

1012.40 Educational support employees.—

(1) As used in this section:

(a) “Educational support employee” means any person employed by a district school system who is employed as a teacher assistant, an education paraprofessional, a member of the transportation department, a member of the operations department, a member of the maintenance department, a member of food service, a secretary, or a clerical employee, or any other person who by virtue of his or her position of employment is not required to be certified by the Department of Education or district school board pursuant to s. 1012.39. This section does not apply to persons employed in confidential or management positions. This section applies to all employees who are not temporary or casual and whose duties require 20 or more hours in each normal working week.

(b) “Employee” means any person employed as an educational support employee.

(2)(a) Each educational support employee shall be employed on probationary status for a period to be determined through the appropriate collective bargaining agreement or by district school board rule in cases where a collective bargaining agreement does not exist.

(b) Upon successful completion of the probationary period by the employee, the employee’s status shall continue from year to year unless the district school superintendent terminates the employee for reasons stated in the collective bargaining agreement, or in district school board rule in cases where a collective bargaining agreement does not exist, or reduces the number of employees on a districtwide basis for financial reasons.

(c) In the event a district school superintendent seeks termination of an employee, the district school board may suspend the employee with or without pay. The employee shall receive written notice and shall have the opportunity to formally appeal the termination. The appeals process shall be determined by the appropriate collective bargaining process or by district school board rule in the event there is no collective bargaining agreement.

History.—s. 715, ch. 2002-387.



1012.42 - Teacher teaching out-of-field.

1012.42 Teacher teaching out-of-field.—

(1) ASSISTANCE.—Each district school board shall adopt and implement a plan to assist any teacher teaching out-of-field, and priority consideration in professional development activities shall be given to a teacher who is teaching out-of-field. The district school board shall require that the teacher participate in a certification or staff development program designed to provide the teacher with the competencies required for the assigned duties. The board-approved assistance plan must include duties of administrative personnel and other instructional personnel to provide students with instructional services.

(2) NOTIFICATION REQUIREMENTS.—When a teacher in a district school system is assigned teaching duties in a class dealing with subject matter that is outside the field in which the teacher is certified, outside the field that was the applicant’s minor field of study, or outside the field in which the applicant has demonstrated sufficient subject area expertise, as determined by district school board policy in the subject area to be taught, the parents of all students in the class shall be notified in writing of such assignment, and each school district shall report out-of-field teachers on the district’s website within 30 days before the beginning of each semester. A parent whose student is assigned an out-of-field teacher may request that his or her child be transferred to an in-field classroom teacher within the school and grade in which the student is currently enrolled. The school district must approve or deny the parent’s request and transfer the student to a different classroom teacher within a reasonable period of time, not to exceed 2 weeks, if an in-field teacher for that course or grade level is employed by the school and the transfer does not violate maximum class size pursuant to s. 1003.03 and s. 1, Art. IX of the State Constitution. If a request for transfer is denied, the school must notify the parent and specify the reasons for the denial. An explanation of the transfer process must be made available in the student handbook or a similar publication. This subsection does not provide a parent the right to choose a specific teacher.

History.—s. 717, ch. 2002-387; s. 182, ch. 2010-102; s. 30, ch. 2016-237.



1012.43 - Career teachers.

1012.43 Career teachers.—

(1) Career teachers and other teachers who qualify for certificates on the basis of nonacademic preparation shall be entitled to all the contractual rights and privileges now granted to other instructional personnel holding equivalent certificates.

(2) A holder of a certificate based on nonacademic preparation which entitled him or her to employment to teach classes in career or adult education shall not be assigned to teach in a regular academic field of the kindergarten through grade 12 school program.

History.—s. 718, ch. 2002-387; s. 134, ch. 2004-357.



1012.44 - Qualifications for certain persons providing speech-language services.

1012.44 Qualifications for certain persons providing speech-language services.—The State Board of Education shall adopt rules for speech-language services to school districts that qualify for the sparsity supplement as described in s. 1011.62(7). These services may be provided by baccalaureate degree level persons for a period of 3 years. The rules shall authorize the delivery of speech-language services by baccalaureate degree level persons under the direction of a certified speech-language pathologist with a master’s degree or higher.

History.—s. 719, ch. 2002-387; s. 14, ch. 2006-27; s. 95, ch. 2014-39.



1012.45 - School bus drivers; requirements and duties.

1012.45 School bus drivers; requirements and duties.—

(1) Each school bus driver must be of good moral character, of good vision and hearing, able-bodied, free from communicable disease, mentally alert, and sufficiently strong physically to handle the bus with ease, and he or she must possess other qualifications prescribed by the Commissioner of Education, including those qualifications described in 49 C.F.R. s. 391, relating to physical qualifications and examinations, and 49 C.F.R. part 40 and part 382, relating to controlled substance and alcohol use and testing, and he or she must hold a valid commercial driver license with a passenger endorsement.

(2) Each school bus driver has the authority and responsibility to control students during the time students are on the school bus pursuant to s. 1006.10.

(3) The State Board of Education shall adopt rules outlining requirements that school bus drivers must meet before they are employed by district school boards.

(4) Each district school board may provide a school bus driver training program and may make this program available to private school bus drivers by contract.

(5) Each district school board may implement a safe driver toll-free telephone hotline for motorists or others who observe improper driving or operation by a school bus driver to report such violations to the district school board for investigation and corrective or disciplinary action by the school board.

History.—s. 720, ch. 2002-387; s. 3, ch. 2015-101.



1012.46 - Athletic trainers.

1012.46 Athletic trainers.—

(1) School districts may establish and implement an athletic injuries prevention and treatment program. Central to this program should be the employment and availability of persons trained in the prevention and treatment of physical injuries that may occur during athletic activities. The program should reflect opportunities for progressive advancement and compensation in employment as provided in subsection (2) and meet certain other minimum standards developed by the Department of Education. The goal of the Legislature is to have school districts employ and have available a full-time athletic trainer in each high school in the state.

(2) To qualify as an athletic trainer, a person must be licensed as required by part XIII of chapter 468 and may possess a professional, temporary, part-time, adjunct, or substitute certificate pursuant to s. 1012.35, s. 1012.56, or s. 1012.57.

History.—s. 721, ch. 2002-387; s. 4, ch. 2006-39.



1012.465 - Background screening requirements for certain noninstructional school district employees and contractors.

1012.465 Background screening requirements for certain noninstructional school district employees and contractors.—

(1) Except as provided in s. 1012.467 or s. 1012.468, noninstructional school district employees or contractual personnel who are permitted access on school grounds when students are present, who have direct contact with students or who have access to or control of school funds must meet level 2 screening requirements as described in s. 1012.32. Contractual personnel shall include any vendor, individual, or entity under contract with a school or the school board.

(2) Every 5 years following employment or entry into a contract in a capacity described in subsection (1), each person who is so employed or under contract with the school district must meet level 2 screening requirements as described in s. 1012.32, at which time the school district shall request the Department of Law Enforcement to forward the fingerprints to the Federal Bureau of Investigation for the level 2 screening. If, for any reason following employment or entry into a contract in a capacity described in subsection (1), the fingerprints of a person who is so employed or under contract with the school district are not retained by the Department of Law Enforcement under s. 1012.32(3)(a) and (b), the person must file a complete set of fingerprints with the district school superintendent of the employing or contracting school district. Upon submission of fingerprints for this purpose, the school district shall request the Department of Law Enforcement to forward the fingerprints to the Federal Bureau of Investigation for the level 2 screening, and the fingerprints shall be retained by the Department of Law Enforcement under s. 1012.32(3)(a) and (b). The cost of the state and federal criminal history check required by level 2 screening may be borne by the district school board, the contractor, or the person fingerprinted. Under penalty of perjury, each person who is employed or under contract in a capacity described in subsection (1) must agree to inform his or her employer or the party with whom he or she is under contract within 48 hours if convicted of any disqualifying offense while he or she is employed or under contract in that capacity.

(3) If it is found that a person who is employed or under contract in a capacity described in subsection (1) does not meet the level 2 requirements, the person shall be immediately suspended from working in that capacity and shall remain suspended until final resolution of any appeals.

History.—s. 14, ch. 2004-295; s. 21, ch. 2005-28; s. 6, ch. 2007-207.



1012.467 - Noninstructional contractors who are permitted access to school grounds when students are present; background screening requirements.

1012.467 Noninstructional contractors who are permitted access to school grounds when students are present; background screening requirements.—

(1) As used in this section, the term:

(a) “Noninstructional contractor” means any vendor, individual, or entity under contract with a school or with the school board who receives remuneration for services performed for the school district or a school, but who is not otherwise considered an employee of the school district. The term also includes any employee of a contractor who performs services for the school district or school under the contract and any subcontractor and its employees.

(b) “Convicted” has the same meaning as in s. 943.0435.

(c) “School grounds” means the buildings and grounds of any public prekindergarten, kindergarten, elementary school, middle school, junior high school, high school, or secondary school, or any combination of grades prekindergarten through grade 12, together with the school district land on which the buildings are located. The term does not include:

1. Any other facility or location where school classes or activities may be located or take place;

2. The buildings and grounds of any public prekindergarten, kindergarten, elementary school, middle school, junior high school, high school, or secondary school, or any combination of grades prekindergarten through grade 12, or contiguous school district land, during any time period in which students are not permitted access; or

3. Any building described in this paragraph during any period in which it is used solely as a career or technical center under part IV of chapter 1004 for postsecondary or adult education.

(2)(a) A fingerprint-based criminal history check shall be performed on each noninstructional contractor who is permitted access to school grounds when students are present, whose performance of the contract with the school or school board is not anticipated to result in direct contact with students, and for whom any unanticipated contact would be infrequent and incidental. Criminal history checks shall be performed at least once every 5 years. For the initial criminal history check, each noninstructional contractor who is subject to the criminal history check shall file with the Department of Law Enforcement a complete set of fingerprints taken by an authorized law enforcement agency or an employee of a school district, a public school, or a private company who is trained to take fingerprints. The fingerprints shall be electronically submitted for state processing to the Department of Law Enforcement, which shall in turn submit the fingerprints to the Federal Bureau of Investigation for national processing. The results of each criminal history check shall be reported to the school district in which the individual is seeking access and entered into the shared system described in subsection (7). The school district shall screen the results using the disqualifying offenses in paragraph (g). The cost of the criminal history check may be borne by the district school board, the school, or the contractor. A fee that is charged by a district school board for such checks may not exceed 30 percent of the total amount charged by the Department of Law Enforcement and the Federal Bureau of Investigation.

(b) As authorized by law, the Department of Law Enforcement shall retain the fingerprints submitted by the school districts pursuant to this subsection to the Department of Law Enforcement for a criminal history background screening in a manner provided by rule and enter the fingerprints in the statewide automated biometric identification system authorized by s. 943.05(2)(b). The fingerprints shall thereafter be available for all purposes and uses authorized for arrest fingerprints entered into the statewide automated biometric identification system under s. 943.051.

(c) As authorized by law, the Department of Law Enforcement shall search all arrest fingerprints received under s. 943.051 against the fingerprints retained in the statewide automated biometric identification system under paragraph (b).

(d) School districts may participate in the search process described in this subsection by paying an annual fee to the Department of Law Enforcement.

(e) A fingerprint retained pursuant to this subsection shall be purged from the automated biometric identification system 5 years following the date the fingerprint was initially submitted. The Department of Law Enforcement shall set the amount of the annual fee to be imposed upon each participating agency for performing these searches and establishing the procedures for retaining fingerprints and disseminating search results. The fee may be borne as provided by law. Fees may be waived or reduced by the executive director of the Department of Law Enforcement for good cause shown.

(f) A noninstructional contractor who is subject to a criminal history check under this section shall inform a school district that he or she has completed a criminal history check in another school district within the last 5 years. The school district shall verify the results of the contractor’s criminal history check using the shared system described in subsection (7). The school district may not charge the contractor a fee for verifying the results of his or her criminal history check.

(g) A noninstructional contractor for whom a criminal history check is required under this section may not have been convicted of any of the following offenses designated in the Florida Statutes, any similar offense in another jurisdiction, or any similar offense committed in this state which has been redesignated from a former provision of the Florida Statutes to one of the following offenses:

1. Any offense listed in s. 943.0435(1)(h)1., relating to the registration of an individual as a sexual offender.

2. Section 393.135, relating to sexual misconduct with certain developmentally disabled clients and the reporting of such sexual misconduct.

3. Section 394.4593, relating to sexual misconduct with certain mental health patients and the reporting of such sexual misconduct.

4. Section 775.30, relating to terrorism.

5. Section 782.04, relating to murder.

6. Section 787.01, relating to kidnapping.

7. Any offense under chapter 800, relating to lewdness and indecent exposure.

8. Section 826.04, relating to incest.

9. Section 827.03, relating to child abuse, aggravated child abuse, or neglect of a child.

(3) If it is found that a noninstructional contractor has been convicted of any of the offenses listed in paragraph (2)(g), the individual shall be immediately suspended from having access to school grounds and shall remain suspended unless and until the conviction is set aside in any postconviction proceeding.

(4) A noninstructional contractor who has been convicted of any of the offenses listed in paragraph (2)(g) may not be permitted on school grounds when students are present unless the contractor has received a full pardon or has had his or her civil rights restored. A noninstructional contractor who is present on school grounds in violation of this subsection commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(5) If a school district has reasonable cause to believe that grounds exist for the denial of a contractor’s access to school grounds when students are present, it shall notify the contractor in writing, stating the specific record that indicates noncompliance with the standards set forth in this section. It is the responsibility of the affected contractor to contest his or her denial. The only basis for contesting the denial is proof of mistaken identity or that an offense from another jurisdiction is not disqualifying under paragraph (2)(g).

(6) Each contractor who is subject to the requirements of this section shall agree to inform his or her employer or the party to whom he or she is under contract and the school district within 48 hours if he or she is arrested for any of the disqualifying offenses in paragraph (2)(g). A contractor who willfully fails to comply with this subsection commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083. If the employer of a contractor or the party to whom the contractor is under contract knows the contractor has been arrested for any of the disqualifying offenses in paragraph (2)(g) and authorizes the contractor to be present on school grounds when students are present, such employer or such party commits a felony of the third degree, punishable as provided in s. 775.082 or s. 775.083.

(7)(a) The Department of Law Enforcement shall implement a system that allows for the results of a criminal history check provided to a school district to be shared with other school districts through a secure Internet website or other secure electronic means. School districts must accept reciprocity of level 2 screenings for Florida High School Athletic Association officials.

(b) An employee of a school district, a charter school, a lab school, a charter lab school, or the Florida School for the Deaf and the Blind who requests or shares criminal history information under this section is immune from civil or criminal liability for any good faith conduct that occurs during the performance of and within the scope of responsibilities related to the record check.

(8)(a) The Department of Education shall create a uniform, statewide identification badge to be worn by noninstructional contractors signifying that a contractor has met the requirements of this section. The school district shall issue an identification badge to the contractor, which must bear a photograph of the contractor. An identification badge shall be issued if the contractor:

1. Is a resident and citizen of the United States or a permanent resident alien of the United States as determined by the United States Citizenship and Immigration Services;

2. Is 18 years of age or older; and

3. Meets the background screening requirements under this section.

(b) The uniform, statewide identification badge shall be recognized by all school districts and must be visible at all times that a noninstructional contractor is on school grounds.

(c) The identification badge shall be valid for a period of 5 years. If a noninstructional contractor provides notification pursuant to subsection (6), the contractor shall, within 48 hours, return the identification badge to the school district that issued the badge.

(d) The Department of Education shall determine a uniform cost that a school district may charge a noninstructional contractor for receipt of the identification badge, which shall be borne by the recipient of the badge.

(e) This subsection does not apply to noninstructional contractors who are exempt from background screening requirements pursuant to s. 1012.468.

History.—s. 7, ch. 2007-207; s. 33, ch. 2010-154; s. 122, ch. 2013-18; s. 1, ch. 2013-73; s. 70, ch. 2013-116; s. 25, ch. 2016-24; s. 16, ch. 2016-104.



1012.468 - Exceptions to certain fingerprinting and criminal history checks.

1012.468 Exceptions to certain fingerprinting and criminal history checks.—

(1) As used in this section, the term “noninstructional contractor” means any vendor, individual, or entity under contract with a school or with the school board who receives remuneration for services performed for the school district or a school, but who is not otherwise considered an employee of the school district. The term also includes any employee of a contractor who performs services for the school district or school under the contract and any subcontractor and its employees.

(2) A district school board shall exempt from the screening requirements set forth in ss. 1012.465 and 1012.467 the following noninstructional contractors:

(a)1. Noninstructional contractors who are under the direct supervision of a school district employee or contractor who has had a criminal history check and meets the screening requirements under s. 1012.32, s. 1012.465, s. 1012.467, or s. 1012.56. For purposes of this paragraph, the term “direct supervision” means that a school district employee or contractor is physically present with a noninstructional contractor when the contractor has access to a student and the access remains in the school district employee’s or the contractor’s line of sight.

2. If a noninstructional contractor who is exempt under this subsection is no longer under direct supervision as specified in subparagraph 1., the contractor may not be permitted on school grounds when students are present until the contractor meets the screening requirements in s. 1012.465 or s. 1012.467.

(b) Noninstructional contractors who are required by law to undergo a level 2 background screening pursuant to s. 435.04 for licensure, certification, employment, or other purposes and who submit evidence of meeting the following criteria:

1. The contractor meets the screening standards in s. 435.04;

2. The contractor’s license or certificate is active and in good standing, if the contractor is a licensee or certificateholder; and

3. The contractor completed the criminal history check within 5 years prior to seeking access to school grounds when students are present.

(c) A law enforcement officer, as defined in s. 943.10, who is assigned or dispatched to school grounds by his or her employer.

(d) An employee or medical director of an ambulance provider, licensed pursuant to chapter 401, who is providing services within the scope of part III of chapter 401 on behalf of such ambulance provider.

(e) Noninstructional contractors who remain at a site where students are not permitted if the site is separated from the remainder of the school grounds by a single chain-link fence of 6 feet in height.

(f) A noninstructional contractor who provides pickup or delivery services and those services involve brief visits on school grounds when students are present.

(g) An investigator for the Florida High School Athletic Association (FHSAA) who meets the requirements under s. 1006.20(2)(e).

(3)(a) A noninstructional contractor who is exempt under this section from the screening requirements set forth in s. 1012.465 or s. 1012.467 is subject to a search of his or her name or other identifying information against the registration information regarding sexual predators and sexual offenders maintained by the Department of Law Enforcement under s. 943.043 and the National Sex Offender Public Registry maintained by the United States Department of Justice. The school district shall conduct the search required under this subsection without charge or fee to the contractor.

(b) A noninstructional contractor who is identified as a sexual predator or sexual offender in the registry search required in paragraph (a) may not be permitted on school grounds when students are present. Upon determining that a noninstructional contractor may not be permitted on school grounds pursuant to this subsection, the school district shall notify the vendor, individual, or entity under contract within 3 business days.

(4) A school district may not subject a contractor who meets the requirements in subsection (2) to an additional criminal history check. Upon submission of evidence and verification by the school district, the school district must accept the results of the criminal history check for the contractor.

(5) This section and ss. 1012.465 and 1012.467 do not create or imply any private cause of action for a violation of these sections and do not create any new duty of care or basis of liability.

History.—s. 8, ch. 2007-207; s. 3, ch. 2012-188.






Subpart D - Educator Certificationfor Public Schools; Renewal; Duties

1012.51 - Legislative intent; declaration.

1012.51 Legislative intent; declaration.—It is the intent and purpose of the Legislature that the practice of teaching in the public school system and its related services, including administering and supervisory services, shall be designated as professional services. Teaching is hereby declared to be a profession in Florida, with similar rights, responsibilities, and privileges accorded other legally recognized professions.

History.—s. 723, ch. 2002-387.



1012.53 - Duties of instructional personnel.

1012.53 Duties of instructional personnel.—

(1) The primary duty of instructional personnel is to work diligently and faithfully to help students meet or exceed annual learning goals, to meet state and local achievement requirements, and to master the skills required to graduate from high school prepared for postsecondary education and work. This duty applies to instructional personnel whether they teach or function in a support role.

(2) Members of the instructional staff of the public schools shall perform duties prescribed by rules of the district school board. The rules shall include, but are not limited to, rules relating to a teacher’s duty to help students master challenging standards and meet all state and local requirements for achievement; teaching efficiently and faithfully, using prescribed materials and methods, including technology-based instruction; recordkeeping; and fulfilling the terms of any contract, unless released from the contract by the district school board.

History.—s. 725, ch. 2002-387.



1012.54 - Purpose of instructional personnel certification.

1012.54 Purpose of instructional personnel certification.—It is the intent of the Legislature that school personnel certified in this state possess the credentials, knowledge, and skills necessary to allow the opportunity for a high-quality education in the public schools. The purpose of school personnel certification is to protect the educational interests of students, parents, and the public at large by assuring that teachers in this state are professionally qualified. In fulfillment of its duty to the citizens of this state, the Legislature has established certification requirements to assure that educational personnel in public schools possess appropriate skills in reading, writing, and mathematics, and adequate pedagogical knowledge, including the use of technology to enhance student learning, and relevant subject matter competence so as to demonstrate an acceptable level of professional performance. Further, the Legislature has established a certificate renewal process which promotes the continuing professional improvement of school personnel, thereby enhancing public education in all areas of the state.

History.—s. 726, ch. 2002-387.



1012.55 - Positions for which certificates required.

1012.55 Positions for which certificates required.—

(1)(a) The State Board of Education shall classify school services, designate the certification subject areas, establish competencies, including the use of technology to enhance student learning, and certification requirements for all school-based personnel, and adopt rules in accordance with which the professional, temporary, and part-time certificates shall be issued by the Department of Education to applicants who meet the standards prescribed by such rules for their class of service.

(b) Each person employed or occupying a position as school supervisor, school principal, teacher, library media specialist, school counselor, athletic coach, or other position in which the employee serves in an instructional capacity, in any public school of any district of this state shall hold the certificate required by law and by rules of the State Board of Education in fulfilling the requirements of the law for the type of service rendered. Such positions include personnel providing direct instruction to students through a virtual environment or through a blended virtual and physical environment.

(c) The Department of Education shall identify appropriate educator certification for the instruction of specified courses in an annual publication of a directory of course code numbers for all programs and courses that are funded through the Florida Education Finance Program. However, the state board shall adopt rules authorizing district school boards to employ selected noncertificated personnel to provide instructional services in the individuals’ fields of specialty or to assist instructional staff members as education paraprofessionals.

(d) The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 to allow an individual who meets the following criteria to be eligible for a temporary certificate in educational leadership under s. 1012.56(7):

1. Earning a passing score on the Florida Educational Leadership Examination;

2. Documenting 3 years of successful experience in an executive management or leadership position; and

3. Documenting receipt of a bachelor’s degree or higher from an accredited institution of higher learning.

A person operating under a temporary certificate must be under the mentorship of a state-certified school administrator during the term of the temporary certificate.

(2)(a) Each person who is employed and renders service as an athletic coach in any public school in any district of this state shall hold a valid temporary or professional certificate or an athletic coaching certificate. The athletic coaching certificate may be used for either part-time or full-time positions. The provisions of this subsection do not apply to any athletic coach who voluntarily renders service and who is not employed by any public school district of this state.

(b) Completion of a sports safety course shall count for 6 hours of required school district inservice instruction for athletic coaching certification if the course is approved by the Florida High School Athletic Association Board of Directors and meets the following requirements:

1. The course consists of at least eight modules.

2. The course immediately provides an individual with a “merit” certificate at the time of successful completion.

3. The course is delivered through hands-on and online teaching methods.

4. The course is a hands-on course taught by either a state-licensed athletic trainer who holds a current certificate from the Board of Certification or a member of the American Academy of Orthopaedic Surgeons.

5. Hands-on course material is less than 120 pages.

6. The course covers sports safety specifically, excluding coaching principles and procedures for cardiopulmonary resuscitation.

7. The course is authored or approved by at least 10 health care professionals, including doctors of medicine, doctors of osteopathy, registered nurses, physical therapists, and certified athletic trainers.

8. The course is revised and reviewed for updates at least once every 30 months.

9. The course is available to the general public for a retail price under $50.

10. Each course examination is automated and taken online with a score of 80 percent or better for successful completion.

(3) Each person employed as a school nurse shall hold a license to practice nursing in the state, and each person employed as a school physician shall hold a license to practice medicine in the state.

(4) A commissioned or noncommissioned military officer who is an instructor of junior reserve officer training shall be exempt from requirements for teacher certification, except for the background screening pursuant to s. 1012.32, if he or she meets the following qualifications:

(a) Is retired from active military duty, pursuant to chapter 102 of Title 10 U.S.C.

(b) Satisfies criteria established by the appropriate military service for certification by the service as a junior reserve officer training instructor.

(c) Has an exemplary military record.

If such instructor is assigned instructional duties other than junior reserve officer training, he or she shall hold the certificate required by law and rules of the state board for the type of service rendered.

History.—s. 727, ch. 2002-387; s. 15, ch. 2004-295; s. 1, ch. 2009-88; s. 34, ch. 2010-154; s. 7, ch. 2013-185.



1012.56 - Educator certification requirements.

1012.56 Educator certification requirements.—

(1) APPLICATION.—Each person seeking certification pursuant to this chapter shall submit a completed application containing the applicant’s social security number to the Department of Education and remit the fee required pursuant to s. 1012.59 and rules of the State Board of Education. Pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each party is required to provide his or her social security number in accordance with this section. Disclosure of social security numbers obtained through this requirement is limited to the purpose of administration of the Title IV-D program of the Social Security Act for child support enforcement. Pursuant to s. 120.60, the department shall issue within 90 calendar days after the stamped receipted date of the completed application:

(a) If the applicant meets the requirements, a professional certificate covering the classification, level, and area for which the applicant is deemed qualified and a document explaining the requirements for renewal of the professional certificate;

(b) If the applicant meets the requirements and if requested by an employing school district or an employing private school with a professional education competence demonstration program pursuant to paragraphs (6)(f) and (8)(b), a temporary certificate covering the classification, level, and area for which the applicant is deemed qualified and an official statement of status of eligibility; or

(c) If an applicant does not meet the requirements for either certificate, an official statement of status of eligibility.

The statement of status of eligibility must advise the applicant of any qualifications that must be completed to qualify for certification. Each statement of status of eligibility is valid for 3 years after its date of issuance, except as provided in paragraph (2)(d).

(2) ELIGIBILITY CRITERIA.—To be eligible to seek certification, a person must:

(a) Be at least 18 years of age.

(b) File an affidavit that the applicant subscribes to and will uphold the principles incorporated in the Constitution of the United States and the Constitution of the State of Florida and that the information provided in the application is true, accurate, and complete. The affidavit shall be by original signature or by electronic authentication. The affidavit shall include substantially the following warning:

WARNING: Giving false information in order to obtain or renew a Florida educator’s certificate is a criminal offense under Florida law. Anyone giving false information on this affidavit is subject to criminal prosecution as well as disciplinary action by the Education Practices Commission.

(c) Document receipt of a bachelor’s or higher degree from an accredited institution of higher learning, or a nonaccredited institution of higher learning that the Department of Education has identified as having a quality program resulting in a bachelor’s degree, or higher. Each applicant seeking initial certification must have attained at least a 2.5 overall grade point average on a 4.0 scale in the applicant’s major field of study. The applicant may document the required education by submitting official transcripts from institutions of higher education or by authorizing the direct submission of such official transcripts through established electronic network systems. The bachelor’s or higher degree may not be required in areas approved in rule by the State Board of Education as nondegreed areas. The State Board of Education may adopt rules that, for purposes of demonstrating completion of specific certification requirements, allow for the acceptance of college course credits recommended by the American Council for Education (ACE), as posted on an official ACE transcript.

(d) Submit to background screening in accordance with subsection (10). If the background screening indicates a criminal history or if the applicant acknowledges a criminal history, the applicant’s records shall be referred to the investigative section in the Department of Education for review and determination of eligibility for certification. If the applicant fails to provide the necessary documentation requested by the department within 90 days after the date of the receipt of the certified mail request, the statement of eligibility and pending application shall become invalid.

(e) Be of good moral character.

(f) Be competent and capable of performing the duties, functions, and responsibilities of an educator.

(g) Demonstrate mastery of general knowledge, pursuant to subsection (3).

(h) Demonstrate mastery of subject area knowledge, pursuant to subsection (5).

(i) Demonstrate mastery of professional preparation and education competence, pursuant to subsection (6).

(3) MASTERY OF GENERAL KNOWLEDGE.—Acceptable means of demonstrating mastery of general knowledge are:

(a) Achievement of passing scores on the general knowledge examination required by state board rule;

(b) Documentation of a valid professional standard teaching certificate issued by another state;

(c) Documentation of a valid certificate issued by the National Board for Professional Teaching Standards or a national educator credentialing board approved by the State Board of Education;

(d) Documentation of two semesters of successful, full-time or part-time teaching in a Florida College System institution, state university, or private college or university that awards an associate or higher degree and is an accredited institution or an institution of higher education identified by the Department of Education as having a quality program; or

(e) Effective July 1, 2015, achievement of passing scores, identified in state board rule, on national or international examinations that test comparable content and relevant standards in verbal, analytical writing, and quantitative reasoning skills, including, but not limited to, the verbal, analytical writing, and quantitative reasoning portions of the Graduate Record Examination. Passing scores identified in state board rule must be at approximately the same level of rigor as is required to pass the general knowledge examinations.

(4) ALIGNMENT OF SUBJECT AREAS.—The State Board of Education shall align the subject area examinations to the Next Generation Sunshine State Standards.

(5) MASTERY OF SUBJECT AREA KNOWLEDGE.—Acceptable means of demonstrating mastery of subject area knowledge are:

(a) For a subject requiring only a baccalaureate degree for which a Florida subject area examination has been developed, achievement of a passing score on the Florida-developed subject area examination specified in state board rule;

(b) For a subject for which a Florida subject area examination has not been developed, achievement of a passing score on a standardized examination specified in state board rule, including, but not limited to, passing scores on both the oral proficiency and written proficiency examinations administered by the American Council on the Teaching of Foreign Languages;

(c) For a subject for which a Florida subject area examination has not been developed or a standardized examination has not been specified in state board rule, completion of the subject area specialization requirements specified in state board rule and verification of the attainment of the essential subject matter competencies by the district school superintendent of the employing school district or chief administrative officer of the employing state-supported or private school;

(d) For a subject requiring a master’s or higher degree, completion of the subject area specialization requirements specified in state board rule and achievement of a passing score on the Florida-developed subject area examination or a standardized examination specified in state board rule;

(e) Documentation of a valid professional standard teaching certificate issued by another state;

(f) Documentation of a valid certificate issued by the National Board for Professional Teaching Standards or a national educator credentialing board approved by the State Board of Education;

(g) Documentation of successful completion of a United States Defense Language Institute Foreign Language Center program; or

(h) Documentation of a passing score on the Defense Language Proficiency Test (DLPT).

School districts are encouraged to provide mechanisms for middle grades teachers holding only a K-6 teaching certificate to obtain a subject area coverage for middle grades through postsecondary coursework or district add-on certification.

(6) MASTERY OF PROFESSIONAL PREPARATION AND EDUCATION COMPETENCE.—Acceptable means of demonstrating mastery of professional preparation and education competence are:

(a) Successful completion of an approved teacher preparation program at a postsecondary educational institution within this state and achievement of a passing score on the professional education competency examination required by state board rule;

(b) Successful completion of a teacher preparation program at a postsecondary educational institution outside Florida and achievement of a passing score on the professional education competency examination required by state board rule;

(c) Documentation of a valid professional standard teaching certificate issued by another state;

(d) Documentation of a valid certificate issued by the National Board for Professional Teaching Standards or a national educator credentialing board approved by the State Board of Education;

(e) Documentation of two semesters of successful, full-time or part-time teaching in a Florida College System institution, state university, or private college or university that awards an associate or higher degree and is an accredited institution or an institution of higher education identified by the Department of Education as having a quality program and achievement of a passing score on the professional education competency examination required by state board rule;

(f) Successful completion of professional preparation courses as specified in state board rule, successful completion of a professional preparation and education competence program pursuant to paragraph (8)(b), and achievement of a passing score on the professional education competency examination required by state board rule;

(g) Successful completion of a professional development certification and education competency program, outlined in paragraph (8)(a); or

(h) Successful completion of a competency-based certification program pursuant to s. 1004.85 and achievement of a passing score on the professional education competency examination required by rule of the State Board of Education.

The State Board of Education shall adopt rules to implement this subsection by December 31, 2014, including rules to approve specific teacher preparation programs that are not identified in this subsection which may be used to meet requirements for mastery of professional preparation and education competence.

(7) TYPES AND TERMS OF CERTIFICATION.—

(a) The Department of Education shall issue a professional certificate for a period not to exceed 5 years to any applicant who meets all the requirements outlined in subsection (2) or, for a professional certificate covering grades 6 through 12, any applicant who:

1. Meets the requirements of paragraphs (2)(a)-(h).

2. Holds a master’s or higher degree in the area of science, technology, engineering, or mathematics.

3. Teaches a high school course in the subject of the advanced degree.

4. Is rated highly effective as determined by the teacher’s performance evaluation under s. 1012.34, based in part on student performance as measured by a statewide, standardized assessment or an Advanced Placement, Advanced International Certificate of Education, or International Baccalaureate examination.

5. Achieves a passing score on the Florida professional education competency examination required by state board rule.

(b) The department shall issue a temporary certificate to any applicant who completes the requirements outlined in paragraphs (2)(a)-(f) and completes the subject area content requirements specified in state board rule or demonstrates mastery of subject area knowledge pursuant to subsection (5) and holds an accredited degree or a degree approved by the Department of Education at the level required for the subject area specialization in state board rule.

(c) The department shall issue one nonrenewable 2-year temporary certificate and one nonrenewable 5-year professional certificate to a qualified applicant who holds a bachelor’s degree in the area of speech-language impairment to allow for completion of a master’s degree program in speech-language impairment.

Each temporary certificate is valid for 3 school fiscal years and is nonrenewable. However, the requirement in paragraph (2)(g) must be met within 1 calendar year of the date of employment under the temporary certificate. Individuals who are employed under contract at the end of the 1 calendar year time period may continue to be employed through the end of the school year in which they have been contracted. A school district shall not employ, or continue the employment of, an individual in a position for which a temporary certificate is required beyond this time period if the individual has not met the requirement of paragraph (2)(g). The State Board of Education shall adopt rules to allow the department to extend the validity period of a temporary certificate for 2 years when the requirements for the professional certificate, not including the requirement in paragraph (2)(g), were not completed due to the serious illness or injury of the applicant or other extraordinary extenuating circumstances. The department shall reissue the temporary certificate for 2 additional years upon approval by the Commissioner of Education. A written request for reissuance of the certificate shall be submitted by the district school superintendent, the governing authority of a university lab school, the governing authority of a state-supported school, or the governing authority of a private school.

(8) PROFESSIONAL DEVELOPMENT CERTIFICATION AND EDUCATION COMPETENCY PROGRAM.—

(a) The Department of Education shall develop and each school district may provide a cohesive competency-based professional development certification and education competency program by which members of a school district’s instructional staff may satisfy the mastery of professional preparation and education competence requirements specified in subsection (6) and rules of the State Board of Education. Participants must hold a state-issued temporary certificate. A school district that implements the program shall provide a competency-based certification program developed by the Department of Education or developed by the district and approved by the Department of Education. The program shall include the following:

1. A minimum period of initial preparation before assuming duties as the teacher of record.

2. An option for collaboration between school districts and other supporting agencies or educational entities for implementation.

3. An experienced peer-mentor component. Each individual selected by the district as a peer mentor must hold a valid professional certificate issued pursuant to this section, must have earned at least 3 years of teaching experience in prekindergarten through grade 12, and must have earned an effective or highly effective rating on the prior year’s performance evaluation under s. 1012.34 or be a peer evaluator under the district’s evaluation system approved under s. 1012.34.

4. An assessment of teaching performance aligned to the district’s system for personnel evaluation under s. 1012.34 which provides for:

a. An initial evaluation of each educator’s competencies to determine an appropriate individualized professional development plan.

b. A summative evaluation to assure successful completion of the program.

5. Professional education preparation content knowledge that includes, but is not limited to, the following:

a. The state standards provided under s. 1003.41, including scientifically based reading instruction, content literacy, and mathematical practices, for each subject identified on the temporary certificate.

b. The educator-accomplished practices approved by the state board.

c. A variety of data indicators for monitoring student progress.

d. Methodologies for teaching students with disabilities.

e. Methodologies for teaching students of limited English proficiency appropriate for each subject area identified on the temporary certificate.

f. Techniques and strategies for operationalizing the role of the teacher in assuring a safe learning environment for students.

6. Required achievement of passing scores on the subject area and professional education competency examination required by State Board of Education rule. Mastery of general knowledge must be demonstrated as described in subsection (3).

(b)1. Each school district must and a private school or state-supported public school, including a charter school, may develop and maintain a system by which members of the instructional staff may demonstrate mastery of professional preparation and education competence as required by law. Each program must be based on classroom application of the Florida Educator Accomplished Practices and instructional performance and, for public schools, must be aligned with the district’s or state-supported public school’s evaluation system established under s. 1012.34, as applicable.

2. The Commissioner of Education shall determine the continued approval of programs implemented under this paragraph, based upon the department’s review of performance data. The department shall review the performance data as a part of the periodic review of each school district’s professional development system required under s. 1012.98.

(c) The Commissioner of Education shall determine the continued approval of programs implemented under paragraph (a) based upon the department’s periodic review of the following:

1. Evidence that the requirements in paragraph (a) are consistently met; and

2. Evidence of performance in each of the following areas:

a. Rate of retention for employed program completers in instructional positions in Florida public schools.

b. Performance of students in prekindergarten through grade 12 who are assigned to in-field program completers on statewide assessments using the results of the student learning growth formula adopted under s. 1012.34.

c. Performance of students in prekindergarten through grade 12 who are assigned to in-field program completers aggregated by student subgroups, as defined in the federal Elementary and Secondary Education Act (ESEA), 20 U.S.C. s. 6311(b)(2)(C)(v)(II), as a measure of how well the program prepares teachers to work with a variety of students in Florida public schools.

d. Results of program completers’ annual evaluations in accordance with the timeline as set forth in s. 1012.34.

e. Production of program completers in statewide critical teacher shortage areas as defined in s. 1012.07.

(9) EXAMINATIONS.—

(a) The Commissioner of Education, with the approval of the State Board of Education, may contract for developing, printing, administering, scoring, and appropriate analysis of the written examinations required.

(b) The State Board of Education shall, by rule, specify the examination scores that are required for the issuance of a professional certificate and temporary certificate. Such rules must define generic subject area competencies and must establish uniform evaluation guidelines.

(c) The State Board of Education shall designate the certification areas for subject area examinations. All required examinations may be taken prior to graduation.

(d) The department shall provide procedures for an applicant who fails an examination developed by the department or by an entity under contract with the department to review his or her examination questions and his or her incorrectly answered responses to the questions. The applicant bears the actual cost for the department to provide an examination review pursuant to this subsection. Notwithstanding any other provisions of law, only an applicant who fails an examination within a score range established by rule of the State Board of Education is entitled to an examination review under this paragraph or to challenge the validity of the examination.

(e) For any examination developed by this state, the Department of Education and the State Board of Education shall maintain confidentiality of the examination, developmental materials, and workpapers, which are exempt from s. 119.07(1).

(f) The examinations used for demonstration of mastery of general knowledge, professional education competence, and subject area knowledge shall be aligned with student standards approved by the state board. The delivery system for these examinations shall provide for overall efficiency, user-friendly application, reasonable accessibility to prospective teachers, and prompt attainment of examination results. The examination of competency for demonstration of subject area knowledge shall be sufficiently comprehensive to assess subject matter expertise for individuals who have acquired subject knowledge either through college credit or by other means.

(g) All examination instruments, including developmental materials and workpapers directly related thereto, which are prepared, prescribed, or administered pursuant to this section shall be confidential and exempt from the provisions of s. 119.07(1) and from s. 1001.52. Provisions governing access to, maintenance of, and destruction of such instruments and related materials shall be prescribed by rules of the State Board of Education.

(10) BACKGROUND SCREENING REQUIRED, INITIALLY AND PERIODICALLY.—

(a) Each person who seeks certification under this chapter must be fingerprinted and screened in accordance with s. 1012.32 and must not be ineligible for such certification under s. 1012.315. A person who has been screened in accordance with s. 1012.32 by a district school board or the Department of Education within 12 months before the date the person initially obtains certification under this chapter, the results of which are submitted to the district school board or to the Department of Education, is not required to repeat the screening under this paragraph.

(b) A person may not receive a certificate under this chapter until the person’s screening under s. 1012.32 is completed and the results have been submitted to the Department of Education or to the district school superintendent of the school district that employs the person. Every 5 years after obtaining initial certification, each person who is required to be certified under this chapter must be rescreened in accordance with s. 1012.32, at which time the school district shall request the Department of Law Enforcement to forward the fingerprints to the Federal Bureau of Investigation for federal criminal records checks. If, for any reason after obtaining initial certification, the fingerprints of a person who is required to be certified under this chapter are not retained by the Department of Law Enforcement under s. 1012.32(3)(a) and (b), the person must file a complete set of fingerprints with the district school superintendent of the employing school district. Upon submission of fingerprints for this purpose, the school district shall request the Department of Law Enforcement to forward the fingerprints to the Federal Bureau of Investigation for federal criminal records checks, and the fingerprints shall be retained by the Department of Law Enforcement under s. 1012.32(3)(a) and (b). The cost of the state and federal criminal history checks required by paragraph (a) and this paragraph may be borne by the district school board or the employee. Under penalty of perjury, each person who is certified under this chapter must agree to inform his or her employer within 48 hours if convicted of any disqualifying offense while he or she is employed in a position for which such certification is required.

(c) If it is found under s. 1012.796 that a person who is employed in a position requiring certification under this chapter has not been screened in accordance with s. 1012.32, or is ineligible for such certification under s. 1012.315, the person’s certification shall be immediately revoked or suspended and he or she shall be immediately suspended from the position requiring certification.

(11) NONCITIZENS.—

(a) The State Board of Education may adopt rules for issuing certificates to noncitizens who are needed to teach and who are legally admitted to the United States through the United States Bureau of Citizenship and Immigration Services. The filing of a written oath to uphold the principles of the Constitution of the United States and the Constitution of the State of Florida, required under paragraph (2)(b), does not apply to individuals assigned to teach on an exchange basis.

(b) A certificate may not be issued to a citizen of a nation controlled by forces that are antagonistic to democratic forms of government, except to an individual who has been legally admitted to the United States through the United States Bureau of Citizenship and Immigration Services.

(12) DENIAL OF CERTIFICATE.—

(a) The Department of Education may deny an applicant a certificate if the department possesses evidence satisfactory to it that the applicant has committed an act or acts, or that a situation exists, for which the Education Practices Commission would be authorized to revoke a teaching certificate.

(b) The decision of the department is subject to review by the Education Practices Commission upon the filing of a written request from the applicant within 20 days after receipt of the notice of denial.

(13) STATE BOARD RULES.—The State Board of Education shall adopt rules pursuant to ss. 120.536 and 120.54, as necessary to implement this section.

(14) PRIOR APPLICATION.—Persons who apply for certification are governed by the law and rules in effect at the time of application for issuance of the initial certificate, provided that continuity of certificates is maintained.

(15) PERSONNEL RECORDS.—The Department of Education shall maintain an electronic database that includes, but need not be limited to, the academic preparation, professional training, and teaching experience of each person to whom a certificate is issued. The applicant or the district school superintendent shall furnish the information using a format provided by the department.

(16) AUTHORITY OF COMMISSIONER.—The Commissioner of Education may make decisions regarding an applicant’s certification under extenuating circumstances not otherwise provided for in statute or by rule. However, an applicant for certification approved by the commissioner must possess the credentials, knowledge, and skills necessary to provide quality education in the public schools.

History.—s. 728, ch. 2002-387; s. 43, ch. 2003-391; s. 170, ch. 2004-5; s. 16, ch. 2004-295; s. 61, ch. 2006-74; s. 30, ch. 2008-108; s. 25, ch. 2008-235; s. 104, ch. 2009-21; s. 184, ch. 2011-5; s. 41, ch. 2013-27; s. 8, ch. 2013-185; ss. 3, 4, ch. 2014-32; s. 1, ch. 2016-117; s. 4, ch. 2016-142; s. 31, ch. 2016-237.



1012.561 - Address of record.

1012.561 Address of record.—Each certified educator or applicant for certification is solely responsible for maintaining his or her current address with the Department of Education and for notifying the department in writing of a change of address. A certified educator or applicant for certification who is employed by a district school board shall notify his or her employing school district within 10 days after a change of address. At a minimum, the employing district school board shall notify the department monthly of the addresses of the certified educators or applicants for certification in the manner prescribed by the department. A certified educator or applicant for certification who is not employed by a district school board shall personally notify the department in writing within 30 days after a change of address. The department shall permit electronic notification; however, it is the responsibility of the certified educator or applicant for certification to ensure that the department has received the electronic notification.

History.—s. 17, ch. 2004-295; s. 96, ch. 2014-39.



1012.562 - Public accountability and state approval of school leader preparation programs.

1012.562 Public accountability and state approval of school leader preparation programs.—The Department of Education shall establish a process for the approval of Level I and Level II school leader preparation programs that will enable aspiring school leaders to obtain their certificate in educational leadership under s. 1012.56. School leader preparation programs must be competency-based, aligned to the principal leadership standards adopted by the state board, and open to individuals employed by public schools, including charter schools and virtual schools. Level I programs may be offered by school districts or postsecondary institutions and lead to initial certification in educational leadership for the purpose of preparing individuals to serve as school administrators. Level II programs may be offered by school districts, build upon Level I training, and lead to renewal certification as a school principal.

(1) PURPOSE.—The purpose of school leader preparation programs are to:

(a) Increase the supply of effective school leaders in the public schools of this state.

(b) Produce school leaders who are prepared to lead the state’s diverse student population in meeting high standards for academic achievement.

(c) Enable school leaders to facilitate the development and retention of effective and highly effective classroom teachers.

(d) Produce leaders with the competencies and skills necessary to achieve the state’s education goals.

(e) Sustain the state system of school improvement and education accountability.

(2) LEVEL I PROGRAMS.—

(a) Initial approval of a Level I program shall be for a period of 5 years. A postsecondary institution or school district may submit to the department in a format prescribed by the department an application to establish a Level I school leader preparation program. To be approved, a Level I program must:

1. Provide competency-based training aligned to the principal leadership standards adopted by the State Board of Education.

2. If the program is provided by a postsecondary institution, partner with at least one school district.

3. Describe the qualifications that will be used to determine program admission standards, including a candidate’s instructional expertise and leadership potential.

4. Describe how the training provided through the program will be aligned to the personnel evaluation criteria under s. 1012.34.

(b) Renewal of a Level I program’s approval shall be for a period of 5 years and shall be based upon evidence of the program’s continued ability to meet the requirements of paragraph (a). A postsecondary institution or school district must submit an institutional program evaluation plan in a format prescribed by the department for a Level I program to be considered for renewal. The plan must include:

1. The percentage of personnel who complete the program and are placed in school leadership positions in public schools within the state.

2. Results from the personnel evaluations required under s. 1012.34 for personnel who complete the program.

3. The passage rate of personnel who complete the program on the Florida Education Leadership Examination.

4. The impact personnel who complete the program have on student learning as measured by the formulas developed by the commissioner pursuant to s. 1012.34(7).

5. Strategies for continuous improvement of the program.

6. Strategies for involving personnel who complete the program, other school personnel, community agencies, business representatives, and other stakeholders in the program evaluation process.

7. Additional data included at the discretion of the postsecondary institution or school district.

(c) A Level I program must guarantee the high quality of personnel who complete the program for the first 2 years after program completion or the person’s initial certification as a school leader, whichever occurs first. If a person who completed the program is evaluated at less than highly effective or effective under s. 1012.34 and the person’s employer requests additional training, the Level I program must provide additional training at no cost to the person or his or her employer. The training must include the creation of an individualized plan agreed to by the employer that includes specific learning outcomes. The Level I program is not responsible for the person’s employment contract with his or her employer.

(3) LEVEL II PROGRAMS.—Initial approval and subsequent renewal of a Level II program shall be for a period of 5 years. A school district may submit to the department in a format prescribed by the department an application to establish a Level II school leader preparation program or for program renewal. To be approved or renewed, a Level II program must:

(a) Demonstrate that personnel accepted into the Level II program have:

1. Obtained their certificate in educational leadership under s. 1012.56.

2. Earned a highly effective or effective designation under s. 1012.34.

3. Satisfactorily performed instructional leadership responsibilities as measured by the evaluation system in s. 1012.34.

(b) Demonstrate that the Level II program:

1. Provides competency-based training aligned to the principal leadership standards adopted by the State Board of Education.

2. Provides training aligned to the personnel evaluation criteria under s. 1012.34 and professional development program in s. 1012.986.

3. Provides individualized instruction using a customized learning plan for each person enrolled in the program that is based on data from self-assessment, selection, and appraisal instruments.

4. Conducts program evaluations and implements program improvements using input from personnel who completed the program and employers and data gathered pursuant to paragraph (2)(b).

(c) Gather and monitor the data specified in paragraph (2)(b).

(4) RULES.—The State Board of Education shall adopt rules to administer this section.

History.—s. 6, ch. 2016-58.



1012.565 - Educator certification for blind and visually impaired students.

1012.565 Educator certification for blind and visually impaired students.—As a part of the certification process, teachers certified in the education of blind and visually impaired students shall be required to demonstrate competence in reading, writing, and teaching braille pursuant to standards adopted by the Department of Education, comparable to the braille reading and writing standards adopted by the National Library Service for the Blind and Physically Handicapped, Library of Congress, Washington, D.C. The department shall ensure that teachers of students with visual impairments have access to inservice instruction for the purpose of updating their braille skill competence.

History.—s. 729, ch. 2002-387.



1012.57 - Certification of adjunct educators.

1012.57 Certification of adjunct educators.—

(1) Notwithstanding the provisions of ss. 1012.32, 1012.55, and 1012.56, or any other provision of law or rule to the contrary, district school boards shall adopt rules to allow for the issuance of an adjunct teaching certificate to any applicant who fulfills the requirements of s. 1012.56(2)(a)-(f) and (10) and who has expertise in the subject area to be taught. An applicant shall be considered to have expertise in the subject area to be taught if the applicant demonstrates sufficient subject area mastery through passage of a subject area test. The adjunct teaching certificate shall be used for part-time teaching positions.

(2) The Legislature intends that this section allow school districts to tap the wealth of talent and expertise represented in Florida’s citizens who may wish to teach part-time in a Florida public school by permitting school districts to issue adjunct certificates to qualified applicants.

(3) Adjunct certificateholders should be used as a strategy to enhance the diversity of course offerings offered to all students. School districts may use the expertise of individuals in the state who wish to provide online instruction to students by issuing adjunct certificates to qualified applicants.

(4) Each adjunct teaching certificate is valid through the term of the annual contract between the educator and the school district. An additional annual certification and an additional annual contract may be awarded by the district at the district’s discretion but only if the applicant is rated effective or highly effective under s. 1012.34 during each year of teaching under adjunct teaching certification.

(5) Individuals who are certified and employed under this section shall have the same rights and protection of laws as teachers certified under s. 1012.56.

History.—s. 730, ch. 2002-387; s. 44, ch. 2003-391; s. 18, ch. 2004-295; s. 26, ch. 2008-235; s. 10, ch. 2011-137.



1012.575 - Alternative preparation programs for certified teachers to add additional coverage.

1012.575 Alternative preparation programs for certified teachers to add additional coverage.—A district school board may design alternative teacher preparation programs to enable persons already certificated to add an additional coverage to their certificates. Each alternative teacher preparation program shall be reviewed and approved by the Department of Education to assure that persons who complete the program are competent in the necessary areas of subject matter specialization. Two or more school districts may jointly participate in an alternative preparation program for teachers.

History.—s. 731, ch. 2002-387.



1012.582 - Continuing education and inservice training for teaching students with developmental disabilities.

1012.582 Continuing education and inservice training for teaching students with developmental disabilities.—

(1) The Commissioner of Education shall develop recommendations to incorporate instruction regarding autism spectrum disorder, Down syndrome, and other developmental disabilities into continuing education or inservice training requirements for instructional personnel. These recommendations shall address:

(a) Early identification of, and intervention for, students who have autism spectrum disorder, Down syndrome, or other developmental disabilities.

(b) Curriculum planning and curricular and instructional modifications, adaptations, and specialized strategies and techniques.

(c) The use of available state and local resources.

(d) The use of positive behavioral supports to deescalate problem behaviors.

(e) Appropriate use of manual physical restraint and seclusion techniques.

(2) In developing the recommendations, the commissioner shall consult with the State Surgeon General, the Director of the Agency for Persons with Disabilities, representatives from the education community in the state, and representatives from entities that promote awareness about autism spectrum disorder, Down syndrome, and other developmental disabilities and provide programs and services to persons with developmental disabilities, including, but not limited to, regional autism centers pursuant to s. 1004.55.

(3) Beginning with the 2010-2011 school year, the Department of Education shall incorporate the course curricula recommended by the Commissioner of Education, pursuant to subsection (1), into existing requirements for the continuing education or inservice training of instructional personnel. The requirements of this section may not add to the total hours required for continuing education or inservice training as currently established by the department.

(4) The State Board of Education may adopt rules pursuant to ss. 120.536(1) and 120.54 to implement this section.

History.—s. 6, ch. 2010-224.



1012.583 - Continuing education and inservice training for youth suicide awareness and prevention.

1012.583 Continuing education and inservice training for youth suicide awareness and prevention.—

(1) Beginning with the 2016-2017 school year, the Department of Education, in consultation with the Statewide Office for Suicide Prevention and suicide prevention experts, shall develop a list of approved youth suicide awareness and prevention training materials that may be used for training in youth suicide awareness and prevention for instructional personnel in elementary school, middle school, and high school. The approved list of materials:

(a) Must include training on how to identify appropriate mental health services and how to refer youth and their families to those services.

(b) May include materials currently being used by a school district if such materials meet any criteria established by the department.

(c) May include programs that instructional personnel can complete through a self-review of approved youth suicide awareness and prevention materials.

(2) A school that chooses to incorporate 2 hours of training offered pursuant to this section shall be considered a “Suicide Prevention Certified School.” The training must be included in the existing continuing education or inservice training requirements for instructional personnel and may not add to the total hours currently required by the department. A school that chooses to participate in the training must require all instructional personnel to participate.

(3) A school that participates in the suicide awareness and prevention training pursuant to this section must report its participation to the department. The department shall keep an updated record of all Suicide Prevention Certified Schools.

(4) A person has no cause of action for any loss or damage caused by an act or omission resulting from the implementation of this section or resulting from any training required by this section unless the loss or damage was caused by willful or wanton misconduct. This section does not create any new duty of care or basis of liability.

(5) The State Board of Education may adopt rules to implement this section.

History.—s. 32, ch. 2016-237.



1012.585 - Process for renewal of professional certificates.

1012.585 Process for renewal of professional certificates.—

(1)(a) District school boards shall renew state-issued professional certificates as follows:

1. Each district school board shall renew state-issued professional certificates for individuals who hold a state-issued professional certificate and are employed by that district pursuant to criteria established in subsections (2), (3), and (4) and rules of the State Board of Education.

2. The employing school district may charge the individual an application fee not to exceed the amount charged by the Department of Education for such services, including associated late renewal fees. Each district school board shall transmit monthly to the department a fee in an amount established by the State Board of Education for each renewed certificate. The fee shall not exceed the actual cost for maintenance and operation of the statewide certification database and for the actual costs incurred in printing and mailing such renewed certificates. As defined in current rules of the state board, the department shall contribute a portion of such fee for purposes of funding the Educator Recovery Network established in s. 1012.798. The department shall deposit all funds into the Educational Certification and Service Trust Fund for use as specified in s. 1012.59.

(b) The department shall renew state-issued professional certificates for individuals who are not employed by a district school board of this state pursuant to criteria established in subsections (2), (3), and (4) and requirements specified in rules of the state board.

(2)(a) All professional certificates, except a nonrenewable professional certificate, shall be renewable for successive periods not to exceed 5 years after the date of submission of documentation of completion of the requirements for renewal provided in subsection (3). Only one renewal may be granted during each 5-year validity period of a professional certificate.

(b) A teacher with national certification from the National Board for Professional Teaching Standards is deemed to meet state renewal requirements for the life of the teacher’s national certificate in the subject shown on the national certificate. A complete renewal application and fee shall be submitted. The Commissioner of Education shall notify teachers of the renewal application and fee requirements.

(c) If the renewal application form is not received by the department or by the employing school district before the expiration of the professional certificate, the application form, application fee, and a late fee must be submitted before July 1 of the year following expiration of the certificate in order to renew the professional certificate.

(d) The State Board of Education shall adopt rules to allow a 1-year extension of the validity period of a professional certificate in the event of serious illness, injury, or other extraordinary extenuating circumstances of the applicant. The department shall grant such 1-year extension upon written request by the applicant or by the district school superintendent or the governing authority of a university lab school, state-supported school, or private school that employs the applicant.

(3) For the renewal of a professional certificate, the following requirements must be met:

(a) The applicant must earn a minimum of 6 college credits or 120 inservice points or a combination thereof. For each area of specialization to be retained on a certificate, the applicant must earn at least 3 of the required credit hours or equivalent inservice points in the specialization area. Education in “clinical educator” training pursuant to s. 1004.04(5)(b) and credits or points that provide training in the area of scientifically researched, knowledge-based reading literacy and computational skills acquisition, exceptional student education, normal child development, and the disorders of development may be applied toward any specialization area. Credits or points that provide training in the areas of drug abuse, child abuse and neglect, strategies in teaching students having limited proficiency in English, or dropout prevention, or training in areas identified in the educational goals and performance standards adopted pursuant to ss. 1000.03(5) and 1008.345 may be applied toward any specialization area. Credits or points earned through approved summer institutes may be applied toward the fulfillment of these requirements. Inservice points may also be earned by participation in professional growth components approved by the State Board of Education and specified pursuant to s. 1012.98 in the district’s approved master plan for inservice educational training, including, but not limited to, serving as a trainer in an approved teacher training activity, serving on an instructional materials committee or a state board or commission that deals with educational issues, or serving on an advisory council created pursuant to s. 1001.452.

(b) In lieu of college course credit or inservice points, the applicant may renew a subject area specialization by passage of a state board approved Florida-developed subject area examination or, if a Florida subject area examination has not been developed, a standardized examination specified in state board rule.

(c) If an applicant wishes to retain more than two specialization areas on the certificate, the applicant shall be permitted two successive validity periods for renewal of all specialization areas, but must earn no fewer than 6 college course credit hours or the equivalent in any one validity period.

(d) The State Board of Education shall adopt rules for the expanded use of training for renewal of the professional certificate for educators who are required to complete training in teaching students of limited English proficiency or students with disabilities and training in the teaching of reading as follows:

1. A teacher who holds a professional certificate may use college credits or inservice points earned through training in teaching students of limited English proficiency or students with disabilities and training in the teaching of reading in excess of 6 semester hours during one certificate-validity period toward renewal of the professional certificate during the subsequent validity periods.

2. A teacher who holds a temporary certificate may use college credits or inservice points earned through training in teaching students of limited English proficiency or students with disabilities and training in the teaching of reading toward renewal of the teacher’s first professional certificate. Such training must not have been included within the degree program, and the teacher’s temporary and professional certificates must be issued for consecutive school years.

(e) Beginning July 1, 2014, an applicant for renewal of a professional certificate must earn a minimum of one college credit or the equivalent inservice points in the area of instruction for teaching students with disabilities. The requirement in this paragraph may not add to the total hours required by the department for continuing education or inservice training.

(4) When any person who holds a valid temporary certificate or professional certificate is called into or volunteers for actual wartime service or required peacetime military service training, the certificate shall be renewed for a period of time equal to the time spent in military service if the person makes proper application and presents substantiating evidence to the department or the employing school district regarding such military service.

(5) The State Board of Education shall adopt rules to allow the reinstatement of expired professional certificates. The department may reinstate an expired professional certificate if the certificateholder:

(a) Submits an application for reinstatement of the expired certificate.

(b) Documents completion of 6 college credits during the 5 years immediately preceding reinstatement of the expired certificate, completion of 120 inservice points, or a combination thereof, in an area specified in paragraph (3)(a) to include the credit required under paragraph (3)(e).

(c) During the 5 years immediately preceding reinstatement of the certificate, achieves a passing score on the Florida-developed subject area examination or, if a Florida subject area examination has not been developed, a standardized examination specified in state board rule for each subject to be shown on the reinstated certificate.

The requirements of this subsection may not be satisfied by subject area examinations or college credits completed for issuance of the certificate that has expired.

(6) The State Board of Education may adopt rules under ss. 120.536(1) and 120.54 to implement this section, including, but not limited to, applicant renewal requirements.

History.—s. 733, ch. 2002-387; s. 45, ch. 2003-391; s. 70, ch. 2004-41; s. 19, ch. 2004-295; s. 9, ch. 2013-185; s. 9, ch. 2013-236; s. 5, ch. 2014-32.



1012.586 - Additions or changes to certificates; duplicate certificates.

1012.586 Additions or changes to certificates; duplicate certificates.—A school district may process via a Department of Education website certificates for the following applications of public school employees:

(1) Addition of a subject coverage or endorsement to a valid Florida certificate on the basis of the completion of the appropriate subject area testing requirements of s. 1012.56(5)(a) or the completion of the requirements of an approved school district program or the inservice components for an endorsement.

(2) A reissued certificate to reflect a name change.

(3) A duplicate certificate to replace a lost or damaged certificate.

The employing school district shall charge the employee a fee not to exceed the amount charged by the Department of Education for such services. Each district school board shall retain a portion of the fee as defined in the rules of the State Board of Education. The portion sent to the department shall be used for maintenance of the technology system, the web application, and posting and mailing of the certificate.

History.—s. 46, ch. 2003-391; s. 27, ch. 2008-235.



1012.59 - Certification fees.

1012.59 Certification fees.—

(1) The State Board of Education, by rule, shall establish separate fees for applications, examinations, certification, certification renewal, late renewal, recordmaking, and recordkeeping, and may establish procedures for scheduling and administering an examination upon an applicant’s request. Each fee shall be based on department estimates of the revenue required to implement the provisions of law with respect to certification of school personnel. The application fee shall be nonrefundable. Each examination fee shall be sufficient to cover the actual cost of developing and administering the examination.

(2) The proceeds from the collection of certification fees, fines, penalties, and costs levied pursuant to this chapter shall be remitted by the Department of Education to the Chief Financial Officer for deposit into a separate fund to be known as the “Educational Certification and Service Trust Fund” and disbursed for the payment of expenses incurred by the Educational Practices Commission and in the printing of forms and bulletins and the issuing of certificates, upon vouchers approved by the department.

History.—s. 734, ch. 2002-387; s. 1975, ch. 2003-261; s. 36, ch. 2009-59.






Subpart E - Leave, Retirement, Workers’ Compensationin Public Schools

1012.61 - Sick leave.

1012.61 Sick leave.—

(1) ELIGIBILITY.—Any member of the instructional staff or any other employee of a district school system employed on a full-time basis in the public schools of the state who is unable to perform his or her duty in the school on account of personal sickness, accident disability, or extended personal illness, or because of illness or death of father, mother, brother, sister, husband, wife, child, other close relative, or member of his or her own household, and consequently has to be absent from his or her work shall be granted leave of absence for sickness by the district school superintendent or by someone designated in writing by the district school superintendent to do so.

(2) PROVISIONS GOVERNING SICK LEAVE.—The following provisions shall govern sick leave:

(a) Extent of leave.—

1. Each member of the instructional staff employed on a full-time basis is entitled to 4 days of sick leave as of the first day of employment of each contract year and shall thereafter earn 1 day of sick leave for each month of employment, which shall be credited to the member at the end of that month and which may not be used before it is earned and credited to the member. Each other employee shall be credited with 4 days of sick leave at the end of the first month of employment of each contract year and shall thereafter be credited for 1 day of sick leave for each month of employment, which shall be credited to the employee at the end of the month and which may not be used before it is earned and credited to the employee. However, each member of the instructional staff and each other employee is entitled to earn no more than 1 day of sick leave times the number of months of employment during the year of employment. If the employee terminates his or her employment and has not accrued the 4 days of sick leave available to him or her, the district school board may withhold the average daily amount for the days of sick leave used but unearned by the employee. Such leave may be taken only when necessary because of sickness as prescribed in this section. The sick leave shall be cumulative from year to year. There shall be no limit on the number of days of sick leave which a member of the instructional staff or an educational support employee may accrue, except that at least one-half of this cumulative leave must be established within the district granting such leave.

2. A district school board may establish policies and prescribe standards to permit an employee to be absent 6 days each school year for personal reasons. However, such absences for personal reasons must be charged only to accrued sick leave, and leave for personal reasons is noncumulative.

3. District school boards may adopt rules permitting the annual payment for accumulated sick leave that is earned for that year and that is unused at the end of the school year, based on the daily rate of pay of the employee multiplied by up to 80 percent. Days for which such payment is received shall be deducted from the accumulated leave balance.

4. A district school board may establish policies to provide terminal pay for accumulated sick leave to instructional staff and educational support employees of the district school board. If termination of employment is by death of the employee, any terminal pay to which the employee may have been entitled may be made to his or her beneficiary. However, such terminal pay may not exceed an amount determined as follows:

a. During the first 3 years of service, the daily rate of pay multiplied by 35 percent times the number of days of accumulated sick leave.

b. During the next 3 years of service, the daily rate of pay multiplied by 40 percent times the number of days of accumulated sick leave.

c. During the next 3 years of service, the daily rate of pay multiplied by 45 percent times the number of days of accumulated sick leave.

d. During the next 3 years of service, the daily rate of pay multiplied by 50 percent times the number of days of accumulated sick leave.

e. During and after the 13th year of service, the daily rate of pay multiplied by 100 percent times the number of days of accumulated sick leave.

5. A district school board may establish policies to provide terminal pay for accumulated sick leave to any full-time employee of the district school board other than instructional staff or educational support employees. If termination of the employee is by death of the employee, any terminal pay to which the employee may have been entitled may be made to the employee’s beneficiary. For purposes of computing the amount of terminal pay for accumulated sick leave, sick leave accrued after June 30, 2004, shall be compensated at no more than the daily rate of pay applicable at the time the sick leave was earned.

(b) Claim must be filed.—Any district school board employee who finds it necessary to be absent from his or her duties because of illness, as defined in this section, shall notify his or her immediate supervisor, if possible, before the beginning of the workday on which the employee must be absent or during that day, except for emergency reasons recognized by the district school board as valid. Any district school board employee shall, before claiming and receiving compensation for the time absent from his or her duties while absent because of sick leave as prescribed in this section, make and file within 5 working days following his or her return from such absence with the district school superintendent of the district in which he or she is so employed a written certificate which shall set forth the day or days absent, that such absence was necessary, and that the employee is entitled or not entitled to receive pay for such absence in accordance with the provisions of this section; however, the district school board of any district may adopt rules under which the district school superintendent may require a certificate of illness from a licensed physician or from the county health officer.

(c) Compensation.—Any employee having unused sick leave credit shall receive full-time compensation for the time justifiably absent on sick leave, but no compensation may be allowed beyond that which may be provided in subparagraph (2)(a)4.

(d) Expenditure authorized.—District school boards may expend public funds for payment to employees on account of sickness. The expending and excluding of such funds shall be in compliance with rules adopted by the Department of Management Services pursuant to chapter 650.

(e) Use by family member or other district employee.—

1. Each district school system must provide a policy under which a district employee may authorize his or her spouse, child, parent, or sibling who is also a district employee to use sick leave that has accrued to the authorizing employee.

2. Each district school system may provide a policy under which a district employee may authorize any district employee to use sick leave that has accrued to the authorizing employee. The district policy must:

a. Require that the recipient provide documentation, by the treating physician, of the illness, accident, or injury for which leave is otherwise authorized under subsection (1).

b. Establish a minimum number of sick leave days needed by the recipient to participate in the sick leave program.

c. Require that any unused transferred sick leave shall be returned to the authorizing employee whose donated sick leave has not yet been used.

d. Establish the minimum number of sick leave days an authorizing employee must retain.

In developing the policy, the district school board must provide that the recipient may not use the donated sick leave until all of his or her sick leave has been depleted, excluding sick leave from a sick leave pool, if the recipient participates in a sick leave pool. Donated sick leave under this paragraph shall have no terminal value as provided in this subsection.

(3) SICK LEAVE POOL.—Notwithstanding any other provision of this section, a district school board, based upon the maintenance of reliable and accurate records by the district school system showing the amount of sick leave which has been accumulated and is unused by employees in accordance with this section, may, by rule or collective bargaining agreement, establish one or more plans allowing participating full-time employees of a district school system to pool sick leave accrued and allowing any sick leave thus pooled to be disbursed to any participating employee who is in need of sick leave in excess of that amount he or she has personally accrued. Such rules or agreements shall include, but not be limited to, the following provisions:

(a) Participation in any sick leave pool shall at all times be voluntary on the part of employees.

(b) Any full-time employee shall be eligible for participation in any sick leave pool after 1 year of employment with the district school system, provided the employee has accrued a minimum amount of unused sick leave which shall be established by rule and provided, further, a sick leave pool is established that allows participation by that particular employee.

(c) Any sick leave pooled pursuant to this section shall be removed from the personally accumulated sick leave balance of the employee donating such leave.

(d) Participating employees shall make equal contributions to the sick leave pool. There shall be established a maximum amount of sick leave which may be contributed by an employee to the pool. After the initial contribution which an employee makes upon electing to participate, no further contributions shall be required except as may be necessary to replenish the pool. Any such further contribution shall be equally required of all employees participating in the pool.

(e) Any sick leave time drawn from the pool by a participating employee must be used for said employee’s personal illness, accident, or injury.

(f) A participating employee is not eligible to use sick leave from the pool until all of his or her sick leave has been depleted, unless otherwise agreed to in a collective bargaining agreement. There shall be established a maximum number of days for which an employee may draw sick leave from the sick leave pool.

(g) A participating employee who uses sick leave from the pool is not required to recontribute such sick leave to the pool, except as otherwise provided in this section.

(h) A participating employee who chooses to no longer participate in the sick leave pool is not eligible to withdraw any sick leave already contributed to the pool.

(i) Alleged abuse of the use of the sick leave pool shall be investigated and, on a finding of wrongdoing, the employee shall repay all of the sick leave credits drawn from the sick leave pool and be subject to such other disciplinary action as determined by the district school board to be appropriate. Rules adopted for the administration of this program shall provide for the investigation of the use of sick leave utilized by the participating employee in the sick leave pool.

History.—s. 737, ch. 2002-387; s. 1, ch. 2004-360; s. 192, ch. 2008-4; s. 1, ch. 2012-166.



1012.62 - Transfer of sick leave and annual leave.

1012.62 Transfer of sick leave and annual leave.—In implementing the provisions of ss. 402.22(1)(d) and 1001.42(4)(m), educational personnel in Department of Children and Families residential care facilities who are employed by a district school board may request, and the district school board shall accept, a lump-sum transfer of accumulated sick leave for such personnel to the maximum allowed by policies of the district school board, notwithstanding the provisions of s. 110.122. Educational personnel in Department of Children and Families residential care facilities who are employed by a district school board under the provisions of s. 402.22(1)(d) may request, and the district school board shall accept, a lump-sum transfer of accumulated annual leave for each person employed by the district school board in a position in the district eligible to accrue vacation leave under policies of the district school board.

History.—s. 738, ch. 2002-387; s. 71, ch. 2004-41; s. 381, ch. 2014-19.



1012.63 - Illness-in-line-of-duty leave.

1012.63 Illness-in-line-of-duty leave.—Any district school board employee shall be entitled to illness-in-line-of-duty leave when he or she has to be absent from his or her duties because of a personal injury received in the discharge of duty or because of illness from any contagious or infectious disease contracted in school work. The following requirements shall be observed:

(1) DURATION OF LEAVE AND COMPENSATION.—Leave of the district school board employee shall be authorized for a total of not to exceed 10 school days during any school year for illness contracted, or injury incurred, from the causes prescribed above. However, in the case of sickness or injury occurring under such circumstances as in the opinion of the district school board warrant it, additional emergency sick leave may be granted out of local funds for such term and under such conditions as the district school board deems proper. The district school board may carry insurance to safeguard the district school board against excessive payments during any year.

(2) CLAIMS.—Any district school board employee who has any claim for compensation while absent because of illness contracted or injury incurred as prescribed herein shall file a claim in the manner prescribed in s. 1012.61(2)(b) within 5 working days following the employee’s return from such absence. The school board of the district in which such person is employed shall approve the claims and authorize the payment thereof if the district school board is satisfied that the claim correctly states the facts and that the claim is entitled to payment in accordance with the provisions of this section.

History.—s. 739, ch. 2002-387.



1012.64 - Sabbatical leave.

1012.64 Sabbatical leave.—

(1) Any member of the instructional staff of any school district may be granted sabbatical leave for a period not to exceed 1 year. A person who receives such leave may be paid one-half of his or her ordinary salary during the period of such leave, or in accordance with negotiated agreement or district school board policy, and shall receive full benefits during such period. A person compensated under this section may not be compensated for other employment during the period of sabbatical leave so that he or she would receive combined compensation in excess of his or her ordinary salary.

(2) Funds, not to exceed 25 percent, of the district’s allocation for inservice training under s. 1011.62(3) or other district funds may be expended in order to fulfill the provisions of this section, provided that the district allocates $5 of district funds for each $1 of state inservice training funds expended under this subsection.

(3) Each district school board shall adopt rules to implement this section.

History.—s. 740, ch. 2002-387.



1012.65 - Terminal pay for accrued vacation leave.

1012.65 Terminal pay for accrued vacation leave.—A district school board may establish policies to provide for a lump-sum payment for accrued vacation leave to an employee of the district school board upon termination of employment or upon retirement, or to the employee’s beneficiary if service is terminated by death. Effective July 1, 2001, terminal pay for accrued vacation leave may not exceed a maximum of 60 days of actual payment. This limit does not impair any contractual agreement established before July 1, 2001. For unused vacation leave accumulated before July 1, 2001, terminal payment shall be made pursuant to the district school board’s policies, contracts, or rules that are in effect on June 30, 2001.

History.—s. 741, ch. 2002-387.



1012.66 - Provisions for leaves of absence.

1012.66 Provisions for leaves of absence.—All leaves of absence for all district school board employees, except those leaves prescribed by law, shall be granted with or without compensation pursuant to rules adopted by the district school board. Such leaves authorized by the district school board shall include, but are not limited to, professional leave and extended professional leave, personal leave, military leave granted in compliance with chapter 115, and maternity leave.

History.—s. 742, ch. 2002-387.



1012.67 - Absence without leave.

1012.67 Absence without leave.—Any district school board employee who is willfully absent from duty without leave shall forfeit compensation for the time of such absence, and his or her employment shall be subject to termination by the district school board.

History.—s. 743, ch. 2002-387.



1012.68 - Records of absences.

1012.68 Records of absences.—The administrator of each designated organizational unit shall see that both the days present and the days absent for each employee are reported to the district school superintendent at least once each month in the manner prescribed for that purpose. This report shall include the exact dates of, and the reasons for, each absence. Each district school superintendent shall establish procedures to ensure maintenance of the complete records of all such absences.

History.—s. 744, ch. 2002-387.



1012.685 - Retirement; annuities authorized.

1012.685 Retirement; annuities authorized.—

(1) District school boards may purchase annuities for all school personnel with 25 or more years of creditable service who have reached age 50 and have applied for retirement under the Florida Retirement System or who have reached age 55 and have applied for retirement under plan E of the Teachers’ Retirement System. No such annuity shall provide for more than the total difference in retirement income between the retirement benefit based on average monthly compensation and creditable service as of the member’s early retirement date and the early retirement benefit.

(2) District school boards may purchase annuities for members of the Florida Retirement System who have out-of-state teaching service in another state or country which is documented as valid by the appropriate district school board. Such annuities may be based on no more than 5 years of out-of-state teaching service and may equal, but not exceed, the benefits that would be payable under the Florida Retirement System if credit for out-of-state teaching was authorized under that system.

(3) District school boards may invest funds, purchase annuities, or provide local supplemental retirement programs for purposes of providing annuities for school personnel.

(4) All retirement annuities shall comply with s. 14, Art. X of the State Constitution.

History.—s. 745, ch. 2002-387.



1012.69 - Provisions relating to Workers’ Compensation Law.

1012.69 Provisions relating to Workers’ Compensation Law.—Nothing contained in this chapter shall supersede any of the provisions of the Workers’ Compensation Law; provided, however, that where amounts payable under the provisions of the education code, for injuries, accidents, or other disabilities which would entitle an employee to compensation under the provisions of the Workers’ Compensation Law exceed the amounts payable under the compensation law, payments shall be made, as provided in the education code, for the difference between the amount paid under the Workers’ Compensation Law and the amount due under the provisions of the education code.

History.—s. 746, ch. 2002-387.



1012.695 - Local civil service system laws not superseded.

1012.695 Local civil service system laws not superseded.—Sections 1012.61, 1012.63, and 1012.66 shall not be construed to supersede or modify any local law establishing a civil service system covering employees of any school district.

History.—s. 747, ch. 2002-387.






Subpart F - Educator Benefits; Liability Protection;Awards in Public Schools

1012.71 - The Florida Teachers Classroom Supply Assistance Program.

1012.71 The Florida Teachers Classroom Supply Assistance Program.—

(1) For purposes of the Florida Teachers Classroom Supply Assistance Program, the term “classroom teacher” means a certified teacher employed by a public school district or a public charter school in that district on or before September 1 of each year whose full-time or job-share responsibility is the classroom instruction of students in prekindergarten through grade 12, including full-time media specialists and certified school counselors serving students in prekindergarten through grade 12, who are funded through the Florida Education Finance Program. A “job-share” classroom teacher is one of two teachers whose combined full-time equivalent employment for the same teaching assignment equals one full-time classroom teacher.

(2) The Legislature, in the General Appropriations Act, shall determine funding for the Florida Teachers Classroom Supply Assistance Program. The funds appropriated are for classroom teachers to purchase, on behalf of the school district or charter school, classroom materials and supplies for the public school students assigned to them and may not be used to purchase equipment. The funds appropriated shall be used to supplement the materials and supplies otherwise available to classroom teachers. From the funds appropriated for the Florida Teachers Classroom Supply Assistance Program, the Commissioner of Education shall calculate an amount for each school district based upon each school district’s proportionate share of the state’s total unweighted FTE student enrollment and shall disburse the funds to the school districts by July 15.

(3) From the funds allocated to each school district and any funds received from local contributions for the Florida Teachers Classroom Supply Assistance Program, the district school board shall calculate an identical amount for each classroom teacher who is estimated to be employed by the school district or a charter school in the district on September 1 of each year, which is that teacher’s proportionate share of the total amount allocated to the district from state funds and funds received from local contributions. A job-share classroom teacher may receive a prorated share of the amount provided to a full-time classroom teacher. For a classroom teacher determined eligible on July 1, the district school board and each charter school board may provide the teacher with his or her total proportionate share by August 1 based on the estimate of the number of teachers who will be employed on September 1. For a classroom teacher determined eligible after July 1, the district school board and each charter school board shall provide the teacher with his or her total proportionate share by September 30. The proportionate share may be provided by any means determined appropriate by the district school board or charter school board, including, but not limited to, direct deposit, check, debit card, or purchasing card. If a debit card is used, an identifier must be placed on the front of the debit card which clearly indicates that the card has been issued for the Florida Teachers Classroom Supply Assistance Program. Expenditures under the program are not subject to state or local competitive bidding requirements. Funds received by a classroom teacher do not affect wages, hours, or terms and conditions of employment and, therefore, are not subject to collective bargaining. Any classroom teacher may decline receipt of or return the funds without explanation or cause.

(4) Each classroom teacher must sign a statement acknowledging receipt of the funds, keep receipts for no less than 4 years to show that funds expended meet the requirements of this section, and return any unused funds to the district school board at the end of the regular school year. Any unused funds that are returned to the district school board shall be deposited into the school advisory council account of the school at which the classroom teacher returning the funds was employed when that teacher received the funds or deposited into the Florida Teachers Classroom Supply Assistance Program account of the school district in which a charter school is sponsored, as applicable.

(5) The statement must be signed and dated by each classroom teacher before receipt of the Florida Teachers Classroom Supply Assistance Program funds and shall include the wording: “I,   (name of teacher)  , am employed by the  County District School Board or by the  Charter School as a full-time classroom teacher. I acknowledge that Florida Teachers Classroom Supply Assistance Program funds are appropriated by the Legislature for the sole purpose of purchasing classroom materials and supplies to be used in the instruction of students assigned to me. In accepting custody of these funds, I agree to keep the receipts for all expenditures for no less than 4 years. I understand that if I do not keep the receipts, it will be my personal responsibility to pay any federal taxes due on these funds. I also agree to return any unexpended funds to the district school board at the end of the regular school year for deposit into the school advisory council account of the school where I was employed at the time I received the funds or for deposit into the Florida Teachers Classroom Supply Assistance Program account of the school district in which the charter school is sponsored, as applicable.”

(6) The Department of Education and district school boards may, and are encouraged to, enter into public-private partnerships in order to increase the total amount of Florida Teachers Classroom Supply Assistance Programs funds available to classroom teachers.

History.—s. 749, ch. 2002-387; s. 1, ch. 2007-58; s. 28, ch. 2008-235; s. 37, ch. 2009-59; s. 30, ch. 2013-35; s. 13, ch. 2013-89; s. 10, ch. 2013-185; s. 1, ch. 2014-31.



1012.72 - Dale Hickam Excellent Teaching Program.

1012.72 Dale Hickam Excellent Teaching Program.—

(1) The Legislature recognizes that teachers play a critical role in preparing students to achieve the high levels of academic performance expected by the Sunshine State Standards. The Legislature further recognizes the importance of identifying and rewarding teaching excellence and of encouraging good teachers to become excellent teachers. The Legislature finds that the National Board for Professional Teaching Standards (NBPTS) has established high and rigorous standards for accomplished teaching and has developed a national voluntary system for assessing and certifying teachers who demonstrate teaching excellence by meeting those standards. It is therefore the Legislature’s intent to reward teachers who demonstrate teaching excellence by attaining NBPTS certification and sharing their expertise with other teachers.

(2) The Dale Hickam Excellent Teaching Program is created to provide categorical funding for bonuses for teaching excellence. The bonuses may be provided for initial certification for up to one 10-year period. The Department of Education shall distribute to each school district an amount as prescribed annually by the Legislature for the Dale Hickam Excellent Teaching Program. For purposes of this section, the Florida School for the Deaf and the Blind shall be considered a school district. Unless otherwise provided in the General Appropriations Act, each distribution shall be the sum of the amounts earned for the following:

(a) An annual bonus equal to 10 percent of the prior fiscal year’s statewide average salary for classroom teachers to be distributed to the school district to be paid to each individual who holds NBPTS certification and is employed by the district school board or by a public school within the school district. The district school board shall distribute the annual bonus to each individual who meets the requirements of this paragraph and who is certified annually by the district to have demonstrated satisfactory teaching performance pursuant to s. 1012.34. The annual bonus may be paid as a single payment or divided into not more than three payments.

(b) An annual bonus equal to 10 percent of the prior fiscal year’s statewide average salary for classroom teachers to be distributed to the school district to be paid to each individual who meets the requirements of paragraph (a) and agrees, in writing, to provide the equivalent of 12 workdays of mentoring and related services to public school teachers within the state who do not hold NBPTS certification. Related services must include instruction in helping teachers work more effectively with the families of their students. The district school board shall distribute the annual bonus in a single payment following the completion of all required mentoring and related services for the year. It is not the intent of the Legislature to remove excellent teachers from their assigned classrooms; therefore, credit may not be granted by a school district or public school for mentoring or related services provided during student contact time during the 196 days of required service for the school year.

(c) The employer’s share of social security and Medicare taxes for those teachers who receive bonus amounts under paragraph (a) or paragraph (b).

(3) If the funds available in any fiscal year are insufficient to pay in full the annual bonuses for certification and for providing mentoring and related services, payments for providing mentoring and related services shall be prorated among the eligible recipients. If the mentoring and related services are prorated, school districts may pay a portion or all of the balance. If funds are insufficient to pay in full the annual bonuses for certification, payments of bonuses for certification shall be prorated among the eligible recipients.

History.—s. 750, ch. 2002-387; s. 1, ch. 2002-403; s. 9, ch. 2003-118; s. 15, ch. 2004-271; s. 6, ch. 2007-19; s. 7, ch. 2007-328; s. 14, ch. 2008-142.



1012.731 - The Florida Best and Brightest Teacher Scholarship Program.

11012.731 The Florida Best and Brightest Teacher Scholarship Program.—

(1) The Legislature recognizes that, second only to parents, teachers play the most critical role within schools in preparing students to achieve a high level of academic performance. The Legislature further recognizes that research has linked student outcomes to a teacher’s own academic achievement. Therefore, it is the intent of the Legislature to designate teachers who have achieved high academic standards during their own education as Florida’s best and brightest teacher scholars.

(2) There is created the Florida Best and Brightest Teacher Scholarship Program to be administered by the Department of Education. The scholarship program shall provide categorical funding for scholarships to be awarded to classroom teachers, as defined in s. 1012.01(2)(a), who have demonstrated a high level of academic achievement.

(3)(a) To be eligible for a scholarship, a classroom teacher must have achieved a composite score at or above the 80th percentile on either the SAT or the ACT based on the National Percentile Ranks in effect when the classroom teacher took the assessment and have been evaluated as highly effective pursuant to s. 1012.34 in the school year immediately preceding the year in which the scholarship will be awarded, unless the classroom teacher is newly hired by the district school board and has not been evaluated pursuant to s. 1012.34.

(b) In order to demonstrate eligibility for an award, an eligible classroom teacher must submit to the school district, no later than November 1, an official record of his or her SAT or ACT score demonstrating that the classroom teacher scored at or above the 80th percentile based on the National Percentile Ranks in effect when the teacher took the assessment. Once a classroom teacher is deemed eligible by the school district, including teachers deemed eligible in the 2015-2016 fiscal year, the teacher shall remain eligible as long as he or she remains employed by the school district as a classroom teacher at the time of the award and receives an annual performance evaluation rating of highly effective pursuant to s. 1012.34.

(4) Annually, by December 1, each school district shall submit to the department the number of eligible classroom teachers who qualify for the scholarship.

(5) Annually, by February 1, the department shall disburse scholarship funds to each school district for each eligible classroom teacher to receive a scholarship as provided in the General Appropriations Act. A scholarship in the amount provided in the General Appropriations Act shall be awarded to every eligible classroom teacher. If the number of eligible classroom teachers exceeds the total appropriation authorized in the General Appropriations Act, the department shall prorate the per-teacher scholarship amount.

(6) Annually, by April 1, each school district shall award the scholarship to each eligible classroom teacher.

(7) For purposes of this section, the term “school district” includes the Florida School for the Deaf and the Blind and charter school governing boards.

(8) This section expires July 1, 2017.

History.—s. 25, ch. 2016-62.

1Note.—Section 25, ch. 2016-62, created s. 1012.731 “[i]n order to implement Specific Appropriation 103 of the 2016-2017 General Appropriations Act.”



1012.75 - Liability of teacher or principal; excessive force.

1012.75 Liability of teacher or principal; excessive force.—

(1) Except in the case of excessive force or cruel and unusual punishment, a teacher or other member of the instructional staff, a principal or the principal’s designated representative, or a bus driver shall not be civilly or criminally liable for any action carried out in conformity with State Board of Education and district school board rules regarding the control, discipline, suspension, and expulsion of students, including, but not limited to, any exercise of authority under s. 1003.32 or s. 1006.09.

(2) The State Board of Education shall adopt rules that outline administrative standards for the use of reasonable force by school personnel to maintain a safe and orderly learning environment. Such standards shall be distributed to each school in the state and shall provide guidance to school personnel in receiving the limitations on liability specified in this section.

1(3) The Department of Education shall administer an educator liability insurance program, as provided in the General Appropriations Act, to protect full-time instructional personnel from liability for monetary damages and the costs of defending actions resulting from claims made against the instructional personnel arising out of occurrences in the course of activities within the instructional personnel’s professional capacity. For purposes of this subsection, the terms “full-time,” “part-time,” and “administrative personnel” shall be defined by the individual district school board. For purposes of this subsection, the term “instructional personnel” has the same meaning as provided in s. 1012.01(2).

(a) Liability coverage of at least $2 million shall be provided to all full-time instructional personnel. Liability coverage may be provided to the following individuals who choose to participate in the program, at cost: part-time instructional personnel, administrative personnel, and students enrolled in a state-approved teacher preparation program pursuant to s. 1012.39(3).

(b) By August 1 of each year, the department shall notify the personnel specified in paragraph (a) of the pending procurement for liability coverage. By September 1 of each year, each district school board shall notify the personnel specified in paragraph (a) of the liability coverage provided pursuant to this subsection. The department shall develop the form of the notice which shall be used by each district school board. The notice must be on an 8 1/2-inch by 5 1/2-inch postcard and include the amount of coverage, a general description of the nature of the coverage, and the contact information for coverage and claims questions. The notification shall be provided separately from any other correspondence. Each district school board shall certify to the department, by September 15 of each year, that the notification required by this paragraph has been provided.

(c) The department shall consult with the Department of Financial Services to select the most economically prudent and cost-effective means of implementing the program through self-insurance, a risk management program, or competitive procurement.

History.—s. 753, ch. 2002-387; s. 10, ch. 2015-222; s. 7, ch. 2016-58; ss. 26, 126, ch. 2016-62.

1Note.—

A. Section 26, ch. 2016-62, amended paragraph (3)(d) “[i]n order to implement Specific Appropriation 104 of the 2016-2017 General Appropriations Act.”

B. Section 126, ch. 2016-62, provides that “[i]f any other act passed during the 2016 Regular Session of the Legislature contains a provision that is substantively the same as a provision in this act, but that removes or is otherwise not subject to the future repeal applied to such provision by this act, the Legislature intends that the provision in the other act takes precedence and continues to operate, notwithstanding the future repeal provided by this act.” Section 7, ch. 2016-58, amended subsection (3), including deletion of paragraph (d), which provided for repeal of subsection (3).



1012.77 - Christa McAuliffe Ambassador for Education Program.

1012.77 Christa McAuliffe Ambassador for Education Program.—

(1) The Legislature recognizes that Florida continues to face teacher shortages and that fewer young people consider teaching as a career. It is the intent of the Legislature to promote the positive and rewarding aspects of being a teacher, to encourage more individuals to become teachers, and to provide annual sabbatical support for outstanding Florida teachers to serve as goodwill ambassadors for education. The Legislature further wishes to honor the memory of Christa McAuliffe, who epitomized the challenge and inspiration that teaching can be.

(2) The Christa McAuliffe Ambassador for Education Program is established to provide salary, travel, and other related expenses annually for an outstanding Florida teacher to promote the positive aspects of teaching as a career. The goals of the program are to:

(a) Enhance the stature of teachers and the teaching profession.

(b) Promote the importance of quality education and teaching for our future.

(c) Inspire and attract talented people to become teachers.

(d) Provide information regarding Florida’s scholarship and loan programs related to teaching.

(e) Promote the teaching profession within community and business groups.

(f) Provide information to retired military personnel and other individuals who might consider teaching as a second career.

(g) Work with and represent the Department of Education, as needed.

(h) Work with and encourage the efforts of school and district teachers of the year.

(i) Support the activities of the Florida Future Educator of America Program.

(j) Represent Florida teachers at business, trade, education, and other conferences and meetings.

(k) Promote the teaching profession in other ways related to the teaching responsibilities, background experiences, and aspirations of the Ambassador for Education.

(3) The Teacher of the Year shall serve as the Ambassador for Education. If the Teacher of the Year is unable to serve as the Ambassador for Education, the first runner-up shall serve in his or her place. The Department of Education shall establish application and selection procedures for determining an annual teacher of the year. Applications and selection criteria shall be developed and distributed annually by the Department of Education to all school districts. The Commissioner of Education shall establish a selection committee which assures representation from teacher organizations, administrators, and parents to select the Teacher of the Year and Ambassador for Education from among the district teachers of the year.

(4)(a) The Commissioner of Education shall pay an annual salary, fringe benefits, travel costs, and other costs associated with administering the program.

(b) The Ambassador for Education shall serve for 1 year, from July 1 to June 30, and shall be assured of returning to his or her teaching position upon completion of the program. The ambassador will not have a break in creditable or continuous service or employment for the period of time in which he or she participates in the program.

History.—s. 754, ch. 2002-387.






Subpart G - Personnel Discipline and Assistancein Public Schools

1012.79 - Education Practices Commission; organization.

1012.79 Education Practices Commission; organization.—

(1) The Education Practices Commission is composed of the following 25 members: 10 teachers; 5 administrators, at least 1 of whom represents a private or virtual school; 4 lay citizens who are parents of public school students and who are unrelated to public school employees; 2 former charter school governing board or district school board members or former superintendents, assistant superintendents, or deputy superintendents; and 4 sworn law enforcement officials, appointed by the State Board of Education from nominations by the Commissioner of Education and subject to Senate confirmation. Before making nominations, the commissioner shall consult with teaching associations, parent organizations, law enforcement agencies, and other involved associations in the state. In making nominations, the commissioner shall attempt to achieve equal geographical representation, as closely as possible.

(a) A teacher member, in order to be qualified for appointment:

1. Must be certified to teach in the state.

2. Must have practiced the profession in this state for at least 5 years immediately preceding the appointment.

(b) A school administrator member, in order to be qualified for appointment:

1. Must have an endorsement on the educator certificate in the area of school administration or supervision.

2. Must have practiced the profession as an administrator for at least 5 years immediately preceding the appointment.

(c) The law enforcement official members must have served in the profession for at least 5 years immediately preceding appointment and have background expertise in child safety.

(d) The Commissioner of Education, upon request or recommendation from the commission, may also appoint up to 5 emeritus members from the commission’s prior membership to serve 1-year terms. Notwithstanding any prior service on the commission, an emeritus member may serve up to five 1-year terms. An emeritus member serves as a voting member at a discipline hearing and as a consulting but nonvoting member during a business meeting.

(e) All members must be residents of the state.

(2) Members of the commission shall serve for 4-year staggered terms. No commission member may serve more than 8 years.

(3) The State Board of Education may remove any member from the commission for misconduct or malfeasance in office, incapacity, or neglect of duty.

(4) From among its members, the commission shall elect a chair who shall preside over meetings of the commission and perform other duties directed by the commission or required by its duly adopted rules or operating procedures. School districts shall be reimbursed for substitute teachers required to replace commission members, when they are carrying out their official duties, at a rate established by the school district for substitute teachers. The department may reimburse local school districts for substitutes.

(5) The commission, by a vote of three-fourths of the membership, shall employ an executive director, who shall be exempt from career service. The executive director may be dismissed by a majority vote of the membership.

(6)(a) The commission shall be assigned to the Department of Education for administrative purposes. The commission, in the performance of its powers and duties, shall not be subject to control, supervision, or direction by the Department of Education.

(b) The property, personnel, and appropriations related to the specified authority, powers, duties, and responsibilities of the commission shall be provided to the commission by the Department of Education.

(7) The duties and responsibilities of the commission are to:

(a) Interpret and apply the standards of professional practice established by the State Board of Education.

(b) Revoke or suspend a certificate or take other appropriate action as provided in ss. 1012.795 and 1012.796.

(c) Report to and meet with the State Board of Education at least once each year.

(d) Adopt rules pursuant to ss. 120.536(1) and 120.54 to implement provisions of law conferring duties upon it.

(8)(a) The commission shall, from time to time, designate members of the commission to serve on panels for the purpose of reviewing and issuing final orders upon cases presented to the commission. A case concerning a complaint against a teacher shall be reviewed and a final order entered by a panel composed of five commission members, at least one of whom must be a parent or a sworn law enforcement officer and at least three of whom must be teachers. A case concerning a complaint against an administrator shall be reviewed and a final order entered by a panel composed of five commission members, at least one of whom must be a parent or a sworn law enforcement officer and at least three of whom must be administrators.

(b) A majority of a quorum of a panel of the commission shall have final agency authority in all cases involving the revocation, suspension, or other disciplining of certificates of teachers and school administrators. A majority of the membership of the panel shall constitute a quorum. The district school board shall retain the authority to discipline teachers and administrators pursuant to law.

(9) The commission shall make such expenditures as may be necessary in exercising its authority and powers and carrying out its duties and responsibilities, including expenditures for personal services, general counsel or access to counsel, and rent at the seat of government and elsewhere; for books of reference, periodicals, furniture, equipment, and supplies; and for printing and binding. The expenditures of the commission shall be subject to the powers and duties of the Department of Financial Services as provided in s. 17.03.

(10) The commission shall be financed from the following: certification fees; fines, penalties, and costs collected pursuant to s. 1012.796(9); and general revenue.

History.—s. 756, ch. 2002-387; s. 1976, ch. 2003-261; s. 72, ch. 2004-41; s. 20, ch. 2004-295; s. 31, ch. 2008-108; s. 8, ch. 2016-58.



1012.795 - Education Practices Commission; authority to discipline.

1012.795 Education Practices Commission; authority to discipline.—

(1) The Education Practices Commission may suspend the educator certificate of any person as defined in s. 1012.01(2) or (3) for up to 5 years, thereby denying that person the right to teach or otherwise be employed by a district school board or public school in any capacity requiring direct contact with students for that period of time, after which the holder may return to teaching as provided in subsection (4); may revoke the educator certificate of any person, thereby denying that person the right to teach or otherwise be employed by a district school board or public school in any capacity requiring direct contact with students for up to 10 years, with reinstatement subject to the provisions of subsection (4); may revoke permanently the educator certificate of any person thereby denying that person the right to teach or otherwise be employed by a district school board or public school in any capacity requiring direct contact with students; may suspend the educator certificate, upon an order of the court or notice by the Department of Revenue relating to the payment of child support; or may impose any other penalty provided by law, if the person:

(a) Obtained or attempted to obtain an educator certificate by fraudulent means.

(b) Knowingly failed to report actual or suspected child abuse as required in s. 1006.061 or report alleged misconduct by instructional personnel or school administrators which affects the health, safety, or welfare of a student as required in s. 1012.796.

(c) Has proved to be incompetent to teach or to perform duties as an employee of the public school system or to teach in or to operate a private school.

(d) Has been guilty of gross immorality or an act involving moral turpitude as defined by rule of the State Board of Education.

(e) Has had an educator certificate sanctioned by revocation, suspension, or surrender in another state.

(f) Has been convicted or found guilty of, or entered a plea of guilty to, regardless of adjudication of guilt, a misdemeanor, felony, or any other criminal charge, other than a minor traffic violation.

(g) Upon investigation, has been found guilty of personal conduct that seriously reduces that person’s effectiveness as an employee of the district school board.

(h) Has breached a contract, as provided in s. 1012.33(2) or s. 1012.335.

(i) Has been the subject of a court order or notice by the Department of Revenue pursuant to s. 409.2598 directing the Education Practices Commission to suspend the certificate as a result of noncompliance with a child support order, a subpoena, an order to show cause, or a written agreement with the Department of Revenue.

(j) Has violated the Principles of Professional Conduct for the Education Profession prescribed by State Board of Education rules.

(k) Has otherwise violated the provisions of law, the penalty for which is the revocation of the educator certificate.

(l) Has violated any order of the Education Practices Commission.

(m) Has been the subject of a court order or plea agreement in any jurisdiction which requires the certificateholder to surrender or otherwise relinquish his or her educator’s certificate. A surrender or relinquishment shall be for permanent revocation of the certificate. A person may not surrender or otherwise relinquish his or her certificate prior to a finding of probable cause by the commissioner as provided in s. 1012.796.

(n) Has been disqualified from educator certification under s. 1012.315.

(o) Has committed a third recruiting offense as determined by the Florida High School Athletic Association (FHSAA) pursuant to s. 1006.20(2)(b).

(2) The plea of guilty in any court, the decision of guilty by any court, the forfeiture by the teaching certificateholder of a bond in any court of law, or the written acknowledgment, duly witnessed, of offenses listed in subsection (1) to the district school superintendent or a duly appointed representative of such superintendent or to the district school board shall be prima facie proof of grounds for revocation of the certificate as listed in subsection (1) in the absence of proof by the certificateholder that the plea of guilty, forfeiture of bond, or admission of guilt was caused by threats, coercion, or fraudulent means.

(3) The revocation by the Education Practices Commission of an educator certificate of any person automatically revokes any and all Florida educator certificates held by that person.

(4)(a) An educator certificate that has been suspended under this section is automatically reinstated at the end of the suspension period, provided the certificate did not expire during the period of suspension. If the certificate expired during the period of suspension, the holder of the former certificate may secure a new certificate by making application therefor and by meeting the certification requirements of the state board current at the time of the application for the new certificate. An educator certificate suspended pursuant to paragraph (1)(i) may be reinstated only upon notice from the court or the Department of Revenue that the party has complied with the terms of the support order, subpoena, order to show cause, or written agreement.

(b) A person whose educator certificate has been revoked under this section may apply for a new certificate at the expiration of that period of ineligibility fixed by the Education Practices Commission by making application therefor and by meeting the certification requirements of the state board current at the time of the application for the new certificate.

(5) Each district school superintendent and the governing authority of each university lab school, state-supported school, private school, and the FHSAA shall report to the department the name of any person certified pursuant to this chapter or employed and qualified pursuant to s. 1012.39:

(a) Who has been convicted of, or who has pled nolo contendere to, a misdemeanor, felony, or any other criminal charge, other than a minor traffic infraction;

(b) Who that official has reason to believe has committed or is found to have committed any act which would be a ground for revocation or suspension under subsection (1); or

(c) Who has been dismissed or severed from employment because of conduct involving any immoral, unnatural, or lascivious act.

(6)(a) When an individual violates any provision of a final order of the Education Practices Commission, the Department of Education may request an order to show cause be issued by the clerk of the commission. The order shall require the individual to appear before the commission to show cause why further penalties should not be levied against the individual’s certificate pursuant to the authority provided to the Education Practices Commission in subsection (1). The department may dismiss an order to show cause before the commission enters a final order. The Education Practices Commission may fashion further penalties under the authority of subsection (1) as it deems appropriate when it considers the show cause order.

(b) The Education Practices Commission shall adopt rules requiring the issuance of a final order permanently revoking an individual’s Florida educator’s certificate if the individual has been the subject of sanctions by the Education Practices Commission on two previous occasions. However, an individual is not subject to this provision if the only reason for sanctions on any occasion was one or more administrative violations. For purposes of this paragraph, the term “administrative violation” means the failure of the individual to submit annual performance reports or the failure to pay a probation fee as required by a final order of the Education Practices Commission. Furthermore, any sanction levied by the Education Practices Commission against an applicant for certification is not subject to this provision if the applicant was not previously sanctioned by the Education Practices Commission.

History.—s. 757, ch. 2002-387; s. 73, ch. 2004-41; s. 21, ch. 2004-295; s. 10, ch. 2008-92; s. 32, ch. 2008-108; s. 105, ch. 2009-21; s. 15, ch. 2011-1; s. 33, ch. 2016-237.



1012.796 - Complaints against teachers and administrators; procedure; penalties.

1012.796 Complaints against teachers and administrators; procedure; penalties.—

(1)(a) The Department of Education shall cause to be investigated expeditiously any complaint filed before it or otherwise called to its attention which, if legally sufficient, contains grounds for the revocation or suspension of a certificate or any other appropriate penalty as set forth in subsection (7). The complaint is legally sufficient if it contains the ultimate facts which show a violation has occurred as provided in s. 1012.795 and defined by rule of the State Board of Education. The department shall investigate or continue to investigate and take appropriate action on a complaint even though the original complainant withdraws the complaint or otherwise indicates a desire not to cause it to be investigated or prosecuted to completion. The department may investigate or continue to investigate and take action on a complaint filed against a person whose educator certificate has expired if the act or acts that are the basis for the complaint were allegedly committed while that person possessed an educator certificate.

(b) The department shall immediately investigate any legally sufficient complaint that involves misconduct by any certificated personnel which affects the health, safety, or welfare of a student, giving the complaint priority over other pending complaints. The department must investigate or continue to investigate and take action on such a complaint filed against a person whose educator certificate has expired if the act or acts that are the basis for the complaint were allegedly committed while that person possessed an educator certificate.

(c) When an investigation is undertaken, the department shall notify the certificateholder or applicant for certification and the district school superintendent or the university laboratory school, charter school, or private school in which the certificateholder or applicant for certification is employed or was employed at the time the alleged offense occurred. In addition, the department shall inform the certificateholder or applicant for certification of the substance of any complaint which has been filed against that certificateholder or applicant, unless the department determines that such notification would be detrimental to the investigation, in which case the department may withhold notification.

(d) Each school district shall file in writing with the department all legally sufficient complaints within 30 days after the date on which subject matter of the complaint comes to the attention of the school district. A complaint is legally sufficient if it contains ultimate facts that show a violation has occurred as provided in s. 1012.795 and defined by rule of the State Board of Education. The school district shall include all information relating to the complaint which is known to the school district at the time of filing. Each district school board shall develop and adopt policies and procedures to comply with this reporting requirement. School board policies and procedures must include standards for screening, hiring, and terminating instructional personnel and school administrators, as defined in s. 1012.01; standards of ethical conduct for instructional personnel and school administrators; the duties of instructional personnel and school administrators for upholding the standards; detailed procedures for reporting alleged misconduct by instructional personnel and school administrators which affects the health, safety, or welfare of a student; requirements for the reassignment of instructional personnel or school administrators pending the outcome of a misconduct investigation; and penalties for failing to comply with s. 1001.51 or s. 1012.795. The district school board policies and procedures shall include appropriate penalties for all personnel of the district school board for nonreporting and procedures for promptly informing the district school superintendent of each legally sufficient complaint. The district school superintendent is charged with knowledge of these policies and procedures and is accountable for the training of all instructional personnel and school administrators of the school district on the standards of ethical conduct, policies, and procedures. If the district school superintendent has knowledge of a legally sufficient complaint and does not report the complaint, or fails to enforce the policies and procedures of the district school board, and fails to comply with the requirements of this subsection, in addition to other actions against certificateholders authorized by law, the district school superintendent is subject to penalties as specified in s. 1001.51(12). If the superintendent determines that misconduct by instructional personnel or school administrators who hold an educator certificate affects the health, safety, or welfare of a student and the misconduct warrants termination, the instructional personnel or school administrators may resign or be terminated, and the superintendent must report the misconduct to the department in the format prescribed by the department. The department shall maintain each report of misconduct as a public record in the instructional personnel’s or school administrators’ certification files. This paragraph does not limit or restrict the power and duty of the department to investigate complaints, regardless of the school district’s untimely filing, or failure to file, complaints and followup reports.

(e) If allegations arise against an employee who is certified under s. 1012.56 and employed in an educator-certificated position in any public school, charter school or governing board thereof, or private school that accepts scholarship students under s. 1002.39 or s. 1002.395, the school shall file in writing with the department a legally sufficient complaint within 30 days after the date on which the subject matter of the complaint came to the attention of the school. A complaint is legally sufficient if it contains ultimate facts that show a violation has occurred as provided in s. 1012.795 and defined by rule of the State Board of Education. The school shall include all known information relating to the complaint with the filing of the complaint. This paragraph does not limit or restrict the power and duty of the department to investigate complaints, regardless of the school’s untimely filing, or failure to file, complaints and followup reports.

(f) Notwithstanding any other law, all law enforcement agencies, state attorneys, social service agencies, district school boards, and the Division of Administrative Hearings shall fully cooperate with and, upon request, shall provide unredacted documents to the Department of Education to further investigations and prosecutions conducted pursuant to this section. Any document received may not be redisclosed except as authorized by law.

(2) The Commissioner of Education shall develop job specifications for investigative personnel employed by the department. Such specifications shall be substantially equivalent to or greater than those job specifications of investigative personnel employed by the Department of Business and Professional Regulation. The department may contract with the Department of Business and Professional Regulation for investigations. No person who is responsible for conducting an investigation of a teacher or administrator may prosecute the same case. The department general counsel or members of that staff may conduct prosecutions under this section.

(3) The department staff shall advise the commissioner concerning the findings of the investigation and of all referrals by the Florida High School Athletic Association (FHSAA) pursuant to ss. 1006.20(2)(b) and 1012.795. The department general counsel or members of that staff shall review the investigation or the referral and advise the commissioner concerning probable cause or lack thereof. The determination of probable cause shall be made by the commissioner. The commissioner shall provide an opportunity for a conference, if requested, prior to determining probable cause. The commissioner may enter into deferred prosecution agreements in lieu of finding probable cause if, in his or her judgment, such agreements are in the best interests of the department, the certificateholder, and the public. Such deferred prosecution agreements shall become effective when filed with the clerk of the Education Practices Commission. However, a deferred prosecution agreement may not be entered into if there is probable cause to believe that a felony or an act of moral turpitude, as defined by rule of the State Board of Education, has occurred, or for referrals by the FHSAA. Upon finding no probable cause, the commissioner shall dismiss the complaint and may issue a letter of guidance to the certificateholder.

(4) The complaint and all information obtained pursuant to the investigation by the department shall be confidential and exempt from the provisions of s. 119.07(1) until the conclusion of the preliminary investigation of the complaint, until such time as the preliminary investigation ceases to be active, or until such time as otherwise provided by s. 1012.798(6). However, the complaint and all material assembled during the investigation may be inspected and copied by the certificateholder under investigation, or the certificateholder’s designee, after the investigation is concluded, but prior to the determination of probable cause by the commissioner. If the preliminary investigation is concluded with the finding that there is no probable cause to proceed, the complaint and information shall be open thereafter to inspection pursuant to s. 119.07(1). If the preliminary investigation is concluded with the finding that there is probable cause to proceed and a complaint is filed pursuant to subsection (6), the complaint and information shall be open thereafter to inspection pursuant to s. 119.07(1). If the preliminary investigation ceases to be active, the complaint and all such material shall be open thereafter to inspection pursuant to s. 119.07(1), except as otherwise provided pursuant to s. 1012.798(6). For the purpose of this subsection, a preliminary investigation shall be considered active as long as it is continuing with a reasonable, good faith anticipation that an administrative finding will be made in the foreseeable future.

(5) When an allegation of misconduct by instructional personnel or school administrators, as defined in s. 1012.01, is received, if the alleged misconduct affects the health, safety, or welfare of a student, the district school superintendent in consultation with the school principal, or upon the request of the Commissioner of Education, must immediately suspend the instructional personnel or school administrators from regularly assigned duties, with pay, and reassign the suspended personnel or administrators to positions that do not require direct contact with students in the district school system. Such suspension shall continue until the completion of the proceedings and the determination of sanctions, if any, pursuant to this section and s. 1012.795.

(6) Upon the finding of probable cause, the commissioner shall file a formal complaint and prosecute the complaint pursuant to the provisions of chapter 120. An administrative law judge shall be assigned by the Division of Administrative Hearings of the Department of Management Services to hear the complaint if there are disputed issues of material fact. The administrative law judge shall make recommendations in accordance with the provisions of subsection (7) to the appropriate Education Practices Commission panel which shall conduct a formal review of such recommendations and other pertinent information and issue a final order. The commission shall consult with its legal counsel prior to issuance of a final order.

(7) A panel of the commission shall enter a final order either dismissing the complaint or imposing one or more of the following penalties:

(a) Denial of an application for a teaching certificate or for an administrative or supervisory endorsement on a teaching certificate. The denial may provide that the applicant may not reapply for certification, and that the department may refuse to consider that applicant’s application, for a specified period of time or permanently.

(b) Revocation or suspension of a certificate.

(c) Imposition of an administrative fine not to exceed $2,000 for each count or separate offense.

(d) Placement of the teacher, administrator, or supervisor on probation for a period of time and subject to such conditions as the commission may specify, including requiring the certified teacher, administrator, or supervisor to complete additional appropriate college courses or work with another certified educator, with the administrative costs of monitoring the probation assessed to the educator placed on probation. An educator who has been placed on probation shall, at a minimum:

1. Immediately notify the investigative office in the Department of Education upon employment or termination of employment in the state in any public or private position requiring a Florida educator’s certificate.

2. Have his or her immediate supervisor submit annual performance reports to the investigative office in the Department of Education.

3. Pay to the commission within the first 6 months of each probation year the administrative costs of monitoring probation assessed to the educator.

4. Violate no law and shall fully comply with all district school board policies, school rules, and State Board of Education rules.

5. Satisfactorily perform his or her assigned duties in a competent, professional manner.

6. Bear all costs of complying with the terms of a final order entered by the commission.

(e) Restriction of the authorized scope of practice of the teacher, administrator, or supervisor.

(f) Reprimand of the teacher, administrator, or supervisor in writing, with a copy to be placed in the certification file of such person.

(g) Imposition of an administrative sanction, upon a person whose teaching certificate has expired, for an act or acts committed while that person possessed a teaching certificate or an expired certificate subject to late renewal, which sanction bars that person from applying for a new certificate for a period of 10 years or less, or permanently.

(h) Refer the teacher, administrator, or supervisor to the recovery network program provided in s. 1012.798 under such terms and conditions as the commission may specify.

The penalties imposed under this subsection are in addition to, and not in lieu of, the penalties required for a third recruiting offense pursuant to s. 1006.20(2)(b).

(8) Violations of the provisions of a final order shall result in an order to show cause issued by the clerk of the Education Practices Commission if requested by the Department of Education. Upon failure of the educator, at the time and place stated in the order, to show cause satisfactorily to the Education Practices Commission why a penalty for violating the provisions of a final order should not be imposed, the Education Practices Commission shall impose whatever penalty is appropriate as established in s. 1012.795(6). The Department of Education shall prosecute the individual ordered to show cause before the Education Practices Commission. The Department of Education and the individual may enter into a settlement agreement, which shall be presented to the Education Practices Commission for consideration. Any probation period will be tolled when an order to show cause has been issued until the issue is resolved by the Education Practices Commission; however, the other terms and conditions of the final order shall be in full force and effect until changed by the Education Practices Commission.

(9) All moneys collected by, or awarded to, the commission as fees, fines, penalties, or costs shall be deposited into the Educational Certification and Service Trust Fund pursuant to s. 1012.59.

History.—s. 758, ch. 2002-387; s. 74, ch. 2004-41; s. 22, ch. 2004-295; s. 156, ch. 2005-2; s. 33, ch. 2008-108; s. 19, ch. 2010-24; s. 9, ch. 2016-58; s. 34, ch. 2016-237.



1012.797 - Notification of district school superintendent of certain charges against or convictions of employees.

1012.797 Notification of district school superintendent of certain charges against or convictions of employees.—

(1) Notwithstanding the provisions of s. 985.04(7) or any other provision of law to the contrary, a law enforcement agency shall, within 48 hours, notify the appropriate district school superintendent of the name and address of any employee of the school district who is charged with a felony or with a misdemeanor involving the abuse of a minor child or the sale or possession of a controlled substance. The notification shall include the specific charge for which the employee of the school district was arrested. Such notification shall include other education providers such as the Florida School for the Deaf and the Blind, university lab schools, and private elementary and secondary schools.

(2) Except to the extent necessary to protect the health, safety, and welfare of other students, the information obtained by the district school superintendent pursuant to this section may be released only to appropriate school personnel or as otherwise provided by law.

History.—s. 759, ch. 2002-387; s. 130, ch. 2006-120.



1012.798 - Recovery network program for educators.

1012.798 Recovery network program for educators.—

(1) RECOVERY NETWORK ESTABLISHED.—There is created within the Department of Education, a recovery network program to assist educators who are impaired as a result of alcohol abuse, drug abuse, or a mental condition to obtain treatment. Any person who has applied for or holds certification issued by the department pursuant to s. 1012.56 is eligible for the program. The individual may access the program voluntarily or be directed to participate through a deferred prosecution agreement with the Commissioner of Education or a final order of the Education Practices Commission pursuant to s. 1012.796.

(2) STAFF.—

(a) The department shall employ an administrator and staff as are necessary to be assigned exclusively to the recovery network program.

(b) The Commissioner of Education shall establish the criteria for and appoint the staff of the program.

(c) The department may contract with other professionals to implement this section.

(3) PURPOSE.—The recovery network program shall assist educators in obtaining treatment and services from approved treatment providers, but each impaired educator must pay for his or her treatment under terms and conditions agreed upon by the impaired educator and the treatment provider. A person who is admitted to the recovery network program must contract with the treatment provider and the program. The treatment contract must prescribe the type of treatment and the responsibilities of the impaired educator and of the provider and must provide that the impaired educator’s progress will be monitored by the recovery network program.

(4) APPROVAL OF TREATMENT PROVIDERS.—The recovery network program shall locate, evaluate, and approve qualified treatment providers.

(5) RELATIONSHIP WITH EDUCATION PRACTICES COMMISSION AND DEPARTMENT.—The recovery network program shall operate independently of, but may cooperate with, the Office of Professional Practices Services of the Department of Education and the Education Practices Commission. A person’s participation in the program entitles the commissioner to enter into a deferred prosecution agreement pursuant to s. 1012.796, or such participation may be considered a factor in mitigation of or a condition of disciplinary action against the person’s certificate by the Education Practices Commission pursuant to s. 1012.795.

(6) PARTICIPATION.—The recovery network program shall operate independently of employee assistance programs operated by local school districts, and the powers and duties of school districts to make employment decisions, including disciplinary decisions, is not affected except as provided in this section:

(a) A person who is not subject to investigation or proceedings under ss. 1012.795 and 1012.796 may voluntarily seek assistance through a local school district employee assistance program for which he or she is eligible and through the recovery network, regardless of action taken against him or her by a school district. Voluntarily seeking assistance alone does not subject a person to proceedings under ss. 1012.795 and 1012.796.

(b) A person who is subject to investigation or proceedings under ss. 1012.795 and 1012.796 may be required to participate in the program. The program may approve a local employee assistance program as a treatment provider or as a means of securing a treatment provider. The program and the local school district shall cooperate so that the person may obtain treatment without limiting the school district’s statutory powers and duties as an employer or the disciplinary procedures under ss. 1012.795 and 1012.796.

(c) A person may be enrolled in a treatment program by the recovery network program after an investigation pursuant to s. 1012.796 has commenced, if the person:

1. Acknowledges his or her impairment.

2. Agrees to evaluation, as approved by the recovery network.

3. Agrees to enroll in an appropriate treatment program approved by the recovery network.

4. Executes releases for all medical and treatment records regarding his or her impairment and participation in a treatment program to the recovery network, pursuant to 42 U.S.C. s. 290dd-3 and the federal regulations adopted thereunder.

5. Enters into a deferred prosecution agreement with the commissioner, which provides that no prosecution shall be instituted concerning the matters enumerated in the agreement if the person is properly enrolled in the treatment program and successfully completes the program as certified by the recovery network. The commissioner is under no obligation to enter into a deferred prosecution agreement with the educator but may do so if he or she determines that it is in the best interest of the educational program of the state and the educator.

6. Has not previously entered a substance abuse program.

7. Is not being investigated for any action involving commission of a felony or violent act against another person.

8. Has not had multiple arrests for minor drug use, possession, or abuse of alcohol.

(7) REFERRAL TO NETWORK WHEN NO PROBABLE CAUSE IS DETERMINED.—If a complaint is made to the department against a teacher or an administrator pursuant to s. 1012.796 and a finding of no probable cause indicates that no concern other than impairment exists, the department shall inform the person of the availability of assistance provided by the recovery network program.

(8) ADMISSION.—A person who is referred or who requests admission to the recovery network program shall be temporarily admitted pending a finding that he or she has:

(a) Acknowledged his or her impairment problem.

(b) Agreed to evaluation as approved by the recovery network program.

(c) Voluntarily enrolled in an appropriate treatment program approved by the recovery network program.

(d) Voluntarily sought agreement from the school district for temporary leave or limitations on the scope of employment if the temporary leave or limitations are included in the treatment provider’s recommendations; or voluntarily agreed to pursue the alternative treatment recommended by the treatment provider if the school district does not approve such temporary leave or limitations on the scope of employment.

(e) Executed releases to the recovery network program for all medical and treatment records regarding his or her impairment and participation in a treatment program pursuant to 42 U.S.C. s. 290dd-3 and the federal regulations adopted thereunder.

(9) DISCLOSURE OF MEDICAL RECORDS.—An approved treatment provider must disclose to the recovery network program all information in its possession which relates to a person’s impairment and participation in the treatment program. Information obtained under this subsection is confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution. This exemption is necessary to promote the rehabilitation of impaired educators and to protect the privacy of treatment program participants. The failure to provide such information to the program is grounds for withdrawal of approval of a treatment provider. Medical records provided to the program may not be disclosed to any other person, except as authorized by law.

(10) DECLARATION OF INELIGIBILITY.—

(a) A person may be declared ineligible for further assistance from the recovery network program if he or she does not progress satisfactorily in a treatment program or leaves a prescribed program or course of treatment without the approval of the treatment provider.

(b) The determination of ineligibility must be made by the program administrator or designee after review of the circumstances of the case.

(c) If treatment through the program is a condition of a deferred prosecution agreement, and the program administrator determines that the person is ineligible for further assistance, the commissioner may agree to modify the terms and conditions of the deferred prosecution agreement or may issue an administrative complaint, pursuant to s. 1012.796, alleging the charges regarding which prosecution was deferred. The person may dispute the determination as an affirmative defense to the administrative complaint by including with his or her request for hearing on the administrative complaint a written statement setting forth the facts and circumstances that show that the determination of ineligibility was erroneous. If administrative proceedings regarding the administrative complaint, pursuant to ss. 120.569 and 120.57, result in a finding that the determination of ineligibility was erroneous, the person is eligible to participate in the program. If the determination of ineligibility was the only reason for setting aside the deferred prosecution agreement and issuing the administrative complaint and the administrative proceedings result in a finding that the determination was erroneous, the complaint shall be dismissed and the deferred prosecution agreement reinstated without prejudice to the commissioner’s right to reissue the administrative complaint for other breaches of the agreement.

(d) If treatment through the program is a condition of a final order of the Education Practices Commission, the program administrator’s determination of ineligibility constitutes a finding that the person failed to comply with the final order. Pursuant to ss. 1012.795 and 1012.796, upon the request of the Department of Education, the clerk of the Education Practices Commission shall issue to the educator an order to show cause, or the Commissioner of Education may issue an administrative complaint in the same manner as for cases based on a failure to comply with an order of the Education Practices Commission.

(e) If the person voluntarily entered into a treatment contract with the program, the program administrator shall issue a written notice stating the reasons for the determination of ineligibility. Within 20 days after the date of such notice, the person may contest the determination of ineligibility pursuant to ss. 120.569 and 120.57.

(11) MEDICAL RECORDS RELEASE.—Medical records released pursuant to paragraph (8)(e) may be disclosed to the commissioner, the Office of Professional Practices Services, and the Education Practices Commission only as required for purposes of this section, or as otherwise authorized by law. Further disclosure or release of the medical records may not be made except as authorized by law and in accordance with 42 U.S.C. s. 290dd-2 and the federal regulations adopted thereunder. The medical records are confidential and exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution.

(12) FEES.—The State Board of Education shall include in the fees established pursuant to s. 1012.59 an amount sufficient to implement the provisions of this section. The State Board of Education shall by rule establish procedures and additional standards for:

(a) Approving treatment providers, including appropriate qualifications and experience, amount of reasonable fees and charges, and quality and effectiveness of treatment programs provided.

(b) Admitting eligible persons to the program.

(c) Evaluating impaired persons by the recovery network program.

History.—s. 760, ch. 2002-387; s. 23, ch. 2004-295.



1012.799 - Reporting certain offenses.

1012.799 Reporting certain offenses.—Instructional personnel or administrative personnel having knowledge that a sexual battery has been committed by a student upon another student must report the offense to a law enforcement agency having jurisdiction over the school plant or over the place where the sexual battery occurred if not on the grounds of the school plant.

History.—s. 761, ch. 2002-387.









Part IV - PUBLIC POSTSECONDARY EDUCATIONAL INSTITUTIONS;PERSONNEL (ss. 1012.80-1012.976)

Subpart A - General Provisions

1012.80 - Participation by employees in disruptive activities at public postsecondary educational institutions; penalties.

1012.80 Participation by employees in disruptive activities at public postsecondary educational institutions; penalties.—

(1)(a) Any person who accepts the privilege extended by the laws of this state of employment at any Florida College System institution shall, by working at such institution, be deemed to have given his or her consent to the policies of that institution, the policies of the State Board of Education, and the laws of this state. Such policies shall include prohibition against disruptive activities at Florida College System institutions.

(b) Any person who accepts the privilege extended by the laws of this state of employment at any state university shall, by working at such institution, be deemed to have given his or her consent to the policies of that institution, the policies of the Board of Governors, and the laws of this state. Such policies shall include prohibition against disruptive activities at state universities.

(2) After it has been determined that an employee of a public postsecondary educational institution has participated in disruptive activities, the institution may terminate the contract of the employee, and thereafter such person shall not be employed by any state public school or public postsecondary educational institution.

History.—s. 764, ch. 2002-387; s. 162, ch. 2007-217; s. 185, ch. 2011-5.



1012.801 - Employees of the Board of Governors.

1012.801 Employees of the Board of Governors.—Employees of the Board of Governors who were participating in the State University Optional Retirement Program prior to June 30, 2002, shall be eligible to continue such participation as long as they remain employees of the Board of Governors or a state university without a break in continuous service.

History.—s. 765, ch. 2002-387; s. 163, ch. 2007-217.






Subpart B - Florida College System Institutions;Personnel

1012.81 - Personnel records.

1012.81 Personnel records.—

(1) The State Board of Education shall adopt rules prescribing the content and custody of limited-access records that a Florida College System institution may maintain on its employees. Limited-access employee records are confidential and exempt from the provisions of s. 119.07(1). Limited-access records include only the following:

(a) Records containing information reflecting academic evaluations of employee performance; however, the employee and officials of the institution responsible for supervision of the employee shall have access to such records.

(b) Records maintained for the purposes of any investigation of employee misconduct, including, but not limited to, a complaint against an employee and all information obtained pursuant to the investigation of such complaint; however, these records become public after the investigation ceases to be active or when the institution provides written notice to the employee who is the subject of the complaint that the institution has either:

1. Concluded the investigation with a finding not to proceed with disciplinary action;

2. Concluded the investigation with a finding to proceed with disciplinary action; or

3. Issued a letter of discipline.

For the purpose of this paragraph, an investigation shall be considered active as long as it is continuing with a reasonable, good faith anticipation that a finding will be made in the foreseeable future. An investigation shall be presumed to be inactive if no finding is made within 90 days after the complaint is filed.

(c) Records maintained for the purposes of any disciplinary proceeding brought against an employee; however, these records shall be open to inspection by the employee and shall become public after a final decision is made in the proceeding.

(d) Records maintained for the purposes of any grievance proceeding brought by an employee for enforcement of a collective bargaining agreement or contract; however, these records shall be open to inspection by the employee and by officials of the institution conducting the grievance proceeding and shall become public after a final decision is made in the proceeding.

(2) Except as required for use by the president in the discharge of his or her official responsibilities, the custodian of limited-access employee records may release information from such records only upon authorization in writing from the employee or the president or upon order of a court of competent jurisdiction.

History.—s. 767, ch. 2002-387; s. 186, ch. 2011-5; s. 1, ch. 2012-46.



1012.82 - Teaching faculty; minimum teaching hours per week.

1012.82 Teaching faculty; minimum teaching hours per week.—Each full-time member of the teaching faculty at any Florida College System institution who is paid wholly from funds appropriated from the Florida College System Program Fund or from funds appropriated for Florida College System institution baccalaureate degree programs shall teach a minimum of 15 classroom contact hours per week at such institution. However, the required classroom contact hours per week may be reduced upon approval of the president of the institution in direct proportion to specific duties and responsibilities assigned the faculty member by his or her departmental chair or other appropriate college administrator. Such specific duties may include specific research duties, specific duties associated with developing television, video tape, or other specifically assigned innovative teaching techniques or devices, or assigned responsibility for off-campus student internship or work-study programs. A “classroom contact hour” consists of a regularly scheduled classroom activity of not less than 50 minutes in a course of instruction which has been approved by the Florida College System institution board of trustees. Any full-time faculty member who is paid partly from Florida College System institution program funds and partly from other funds or appropriations shall teach a minimum number of classroom contact hours per week in such proportion to 15 classroom contact hours as his or her salary paid from Florida College System institution program funds bears to his or her total salary. Any full-time faculty member who is paid partly from funds appropriated for Florida College System institution baccalaureate degree programs and partly from other funds or appropriations shall teach a minimum number of classroom contact hours per week in such proportion to 15 classroom contact hours as his or her salary paid from funds appropriated for Florida College System institution baccalaureate degree programs bears to his or her total salary.

History.—s. 768, ch. 2002-387; s. 10, ch. 2007-246; s. 187, ch. 2011-5.



1012.83 - Contracts with administrative and instructional staff.

1012.83 Contracts with administrative and instructional staff.—

(1) Each person employed in an administrative or instructional capacity in a Florida College System institution shall be entitled to a contract as provided by rules of the State Board of Education.

(2) Each contract or employment agreement, or renewal or renegotiation of an existing contract or employment agreement, containing a provision for severance pay with an officer, agent, employee, or contractor must include the provisions required in s. 215.425.

History.—s. 769, ch. 2002-387; s. 34, ch. 2009-60; s. 188, ch. 2011-5; s. 37, ch. 2012-134.



1012.84 - Exemption from county civil service commissions.

1012.84 Exemption from county civil service commissions.—

(1) Any Florida College System institution located in a county which has either a budget commission or a civil service commission is exempt from the regulation, supervision, and control of any such commission.

(2) Any general or special law conflicting with this section is repealed to the extent that said law conflicts with this section.

History.—s. 770, ch. 2002-387; s. 189, ch. 2011-5.



1012.85 - Payment of costs of civil actions against officers, employees, or agents of Florida College System institution board of trustees.

1012.85 Payment of costs of civil actions against officers, employees, or agents of Florida College System institution board of trustees.—

(1) Whenever any civil action has been brought against any officer of the Florida College System institution board of trustees, including a board member, or any person employed by or agent of the Florida College System institution board of trustees, of any Florida College System institution for any act or omission arising out of and in the course of the performance of his or her duties and responsibilities, the Florida College System institution board of trustees may defray all costs of defending such action, including reasonable attorney’s fees and expenses together with costs of appeal, if any, and may save harmless and protect such person from any financial loss resulting therefrom; and the Florida College System institution board of trustees may be self-insured, to enter into risk management programs, or to purchase insurance for whatever coverage it may choose, or to have any combination thereof, to cover all such losses and expenses. However, any attorney’s fees paid from public funds for any officer, employee, or agent who is found to be personally liable by virtue of acting outside the scope of his or her employment or acting in bad faith, with malicious purpose, or in a manner exhibiting wanton and willful disregard of human rights, safety, or property may be recovered by the state, county, municipality, or political subdivision in a civil action against such officer, employee, or agent.

(2) Failure by a Florida College System institution board of trustees to perform any act authorized by this section shall not constitute a cause of action against a Florida College System institution or its trustees, officers, employees, or agents.

History.—s. 771, ch. 2002-387; s. 190, ch. 2011-5.



1012.855 - Employment of Florida College System institution personnel; discrimination in granting salary prohibited.

1012.855 Employment of Florida College System institution personnel; discrimination in granting salary prohibited.—

(1)(a) Employment of all personnel in each Florida College System institution shall be upon recommendation of the president, subject to rejection for cause by the Florida College System institution board of trustees; to the rules of the State Board of Education relative to certification, tenure, leaves of absence of all types, including sabbaticals, remuneration, and such other conditions of employment as the State Board of Education deems necessary and proper; and to policies of the Florida College System institution board of trustees not inconsistent with law.

(b) Any internal auditor employed by a Florida College System institution shall be hired by the Florida College System institution board of trustees and shall report directly to the board.

(2) Each Florida College System institution board of trustees shall undertake a program to eradicate any discrimination on the basis of gender, race, or physical handicap in the granting of salaries to employees.

History.—s. 772, ch. 2002-387; s. 191, ch. 2011-5.



1012.86 - Florida College System institution employment equity accountability program.

1012.86 Florida College System institution employment equity accountability program.—

(1) Each Florida College System institution shall include in its annual equity update a plan for increasing the representation of women and minorities in senior-level administrative positions and in full-time faculty positions, and for increasing the representation of women and minorities who have attained continuing-contract status. Positions shall be defined in the personnel data element directory of the Department of Education. The plan must include specific measurable goals and objectives, specific strategies and timelines for accomplishing these goals and objectives, and comparable national standards as provided by the Department of Education. The goals and objectives shall be based on meeting or exceeding comparable national standards and shall be reviewed and recommended by the State Board of Education as appropriate. Such plans shall be maintained until appropriate representation has been achieved and maintained for at least 3 consecutive reporting years.

(2)(a) On or before May 1 of each year, each Florida College System institution president shall submit an annual employment accountability plan to the Commissioner of Education and the State Board of Education. The accountability plan must show faculty and administrator employment data according to requirements specified on the federal Equal Employment Opportunity (EE0-6) report.

(b) The plan must show the following information for those positions including, but not limited to:

1. Job classification title.

2. Gender.

3. Ethnicity.

4. Appointment status.

5. Salary information. At each Florida College System institution, salary information shall also include the salary ranges in which new hires were employed compared to the salary ranges for employees with comparable experience and qualifications.

6. Other comparative information including, but not limited to, composite information regarding the total number of positions within the particular job title classification for the Florida College System institution by race, gender, and salary range compared to the number of new hires.

7. A statement certifying diversity and balance in the gender and ethnic composition of the selection committee for each vacancy, including a brief description of guidelines used for ensuring balanced and diverse membership on selection and review committees.

(c) The annual employment accountability plan shall also include an analysis and an assessment of the Florida College System institution’s attainment of annual goals and of long-range goals for increasing the number of women and minorities in faculty and senior-level administrative positions, and a corrective action plan for addressing underrepresentation.

(d) Each Florida College System institution’s employment accountability plan must also include:

1. The requirements for receiving a continuing contract.

2. A brief description of the process used to grant continuing-contract status.

3. A brief description of the process used to annually apprise each eligible faculty member of progress toward attainment of continuing-contract status.

(3) Florida College System institution presidents and the heads of each major administrative division shall be evaluated annually on the progress made toward meeting the goals and objectives of the Florida College System institution’s employment accountability plan.

(a) The Florida College System institution presidents, or the presidents’ designees, shall annually evaluate each department chairperson, dean, provost, and vice president in achieving the annual and long-term goals and objectives. A summary of the results of such evaluations shall be reported annually by the Florida College System institution president to the Florida College System institution board of trustees. Annual budget allocations by the Florida College System institution board of trustees for positions and funding must take into consideration these evaluations.

(b) Florida College System institution boards of trustees shall annually evaluate the performance of the Florida College System institution presidents in achieving the annual and long-term goals and objectives. A summary of the results of such evaluations shall be reported to the Commissioner of Education and the State Board of Education as part of the Florida College System institution’s annual employment accountability plan, and to the Legislature as part of the annual equity progress report submitted by the State Board of Education.

(4) The State Board of Education shall submit an annual equity progress report to the President of the Senate and the Speaker of the House of Representatives on or before January 1 of each year.

(5) Each Florida College System institution shall develop a budgetary incentive plan to support and ensure attainment of the goals developed pursuant to this section. The plan shall specify, at a minimum, how resources shall be allocated to support the achievement of goals and the implementation of strategies in a timely manner. After prior review and approval by the Florida College System institution president and the Florida College System institution board of trustees, the plan shall be submitted as part of the annual employment accountability plan submitted by each Florida College System institution to the State Board of Education.

(6) Subject to available funding, the Legislature shall provide an annual appropriation to the State Board of Education to be allocated to Florida College System institution presidents, faculty, and administrative personnel to further enhance equity initiatives and related priorities that support the mission of colleges and departments in recognition of the attainment of the equity goals and objectives.

History.—s. 773, ch. 2002-387; s. 192, ch. 2011-5.



1012.865 - Sick leave.

1012.865 Sick leave.—Each Florida College System institution board of trustees shall adopt rules whereby any full-time employee who is unable to perform his or her duties at the Florida College System institution on account of personal sickness, accident disability, or extended personal illness, or because of illness or death of the employee’s father, mother, brother, sister, husband, wife, child, or other close relative or member of the employee’s own household, and who consequently has to be absent from work shall be granted leave of absence for sickness by the president or by the president’s designated representative. The following provisions shall govern sick leave:

(1) DEFINITIONS.—As used in this section, unless the context otherwise requires, the term:

(a) “Educational support employee” means any person employed by a Florida College System institution as an education or administrative paraprofessional; a member of the operations, maintenance, or comparable department; or a secretary, clerical, or comparable level support employee.

(b) “Instructional staff” shall be used synonymously with the word “teacher” or “faculty” and includes faculty members, librarians, counselors, and other comparable members engaged in an instructional capacity in the Florida College System institution.

(2) EXTENT OF LEAVE WITH COMPENSATION.—

(a) Each full-time employee shall earn 1 day of sick leave with compensation for each calendar month or major fraction of a calendar month of service, not to exceed 12 days for each fiscal year. Such leave shall be taken only when necessary because of sickness as herein prescribed. Such sick leave shall be cumulative from year to year. Accumulated sick leave may be transferred from another Florida College System institution, the Florida Department of Education, a state university, a Florida district school board, or a state agency, provided that at least one-half of the sick leave accumulated at any time must have been established in the college in which such employee is currently employed.

(b) A Florida College System institution board of trustees may establish rules and prescribe procedures whereby a full-time employee may, at the beginning date of employment in any year, be credited with 12 days of sick leave with compensation in excess of the number of days the employee has earned. Upon termination of employment, the employee’s final compensation shall be adjusted in an amount necessary to ensure that sick leave with compensation does not exceed the days of earned sick leave as provided herein.

(c) A Florida College System institution board of trustees may establish rules and prescribe standards to permit a full-time employee to be absent no more than 4 days for personal reasons. However, such absences for personal reasons shall be charged only to accrued sick leave, and leave for personal reasons shall be noncumulative.

(d) A Florida College System institution board of trustees may establish rules to provide terminal pay for accumulated sick leave to full-time instructional staff and educational support employees or to the employee’s beneficiary if service is terminated by death. However, such terminal pay may not exceed an amount determined as follows:

1. During the first 3 years of service, the daily rate of pay multiplied by 35 percent times the number of days of accumulated sick leave.

2. During the next 3 years of service, the daily rate of pay multiplied by 40 percent times the number of days of accumulated sick leave.

3. During the next 3 years of service, the daily rate of pay multiplied by 45 percent times the number of days of accumulated sick leave.

4. During the 10th year of service, the daily rate of pay multiplied by 50 percent times the number of days of accumulated sick leave.

5. During the next 20 years of service, the daily rate of pay multiplied by 50 percent plus up to an additional 2.5 percent per year for each year of service beyond 10 years, times the number of days of accumulated sick leave.

If an employee receives terminal pay benefits based on unused sick leave credit, all unused sick leave credit shall become invalid; however, if an employee terminates his or her employment without receiving terminal pay benefits and is reemployed, his or her sick leave credit shall be reinstated.

(e) A Florida College System institution board of trustees may, by rule, provide for terminal pay for accumulated unused sick leave to be paid to any full-time employee of a Florida College System institution other than instructional staff or educational support employees. If termination of employment is by death of the employee, any terminal pay to which the employee may have been entitled shall be made to the employee’s beneficiary.

1. For unused sick leave accumulated before July 1, 2001, terminal pay shall be made pursuant to rules or policies of the board of trustees which were in effect on June 30, 2001.

2. For unused sick leave accumulated on or after July 1, 2001, terminal payment may not exceed an amount equal to one-fourth of the employee’s unused sick leave or 60 days of the employee’s pay, whichever amount is less.

3. If the employee had an accumulated sick leave balance of 60 days or more on June 30, 2001, sick leave earned after that date may not be accumulated for terminal pay purposes until the accumulated leave balance as of June 30, 2001, is less than 60 days.

(3) CLAIM MUST BE FILED.—Any full-time employee who finds it necessary to be absent from his or her duties because of illness as defined in this section shall notify the Florida College System institution president or a college official designated by the president, if possible before the opening of college on the day on which the employee must be absent or during the day, except when he or she is absent for emergency reasons recognized by the Florida College System institution board of trustees as valid. Any employee shall, before claiming and receiving compensation for the time absent from his or her duties while absent because of sick leave as prescribed in this section, make and file a written certificate which shall set forth the day or days absent, that such absence was necessary, and that he or she is entitled or not entitled to receive pay for such absence in accordance with the provisions of this section. The Florida College System institution board of trustees may adopt rules under which the president may require a certificate of illness from a licensed physician or from the county health officer.

(4) COMPENSATION.—Any full-time employee who has unused sick leave credit shall receive full-time compensation for the time justifiably absent on sick leave; however, no compensation may be allowed beyond that provided in subsection (6).

(5) EXPENDITURE AUTHORIZED.—Florida College System institution boards of trustees may expend public funds for payment to employees on account of sickness. The expending and excluding of such funds shall be in compliance with rules adopted by the Department of Management Services pursuant to chapter 650.

(6) SICK LEAVE POOL.—Notwithstanding any other provision of this section, a Florida College System institution board of trustees may, by rule, based upon the maintenance of reliable and accurate records by the Florida College System institution showing the amount of sick leave which has been accumulated and is unused by employees in accordance with this section, establish a plan allowing participating full-time employees of the Florida College System institution to pool sick leave accrued and allowing any sick leave thus pooled to be disbursed to any participating employee who is in need of sick leave in excess of that amount he or she has personally accrued. Such rules shall include, but not be limited to, the following provisions:

(a) Participation in the sick leave pool shall at all times be voluntary on the part of employees.

(b) Any full-time employee shall be eligible for participation in the sick leave pool after 1 year of employment with the Florida College System institution, provided such employee has accrued a minimum amount of unused sick leave, which minimum shall be established by rule.

(c) Any sick leave pooled pursuant to this section shall be removed from the personally accumulated sick leave balance of the employee donating such leave.

(d) Participating employees shall make equal contributions to the sick leave pool. There shall be established a maximum amount of sick leave which may be contributed to the pool by an employee. After the initial contribution which an employee makes upon electing to participate, no further contributions shall be required except as may be necessary to replenish the pool. Any such further contribution shall be equally required of all employees participating in the pool.

(e) Any sick leave time drawn from the pool by a participating employee must be used for that employee’s personal illness, accident, or injury.

(f) A participating employee will not be eligible to use sick leave from the pool until all of his or her sick leave has been depleted. There shall be established a maximum number of days for which an employee may draw sick leave from the sick leave pool.

(g) A participating employee who uses sick leave from the pool will not be required to recontribute such sick leave to the pool, except as otherwise provided herein.

(h) A participating employee who chooses to no longer participate in the sick leave pool will not be eligible to withdraw any sick leave already contributed to the pool.

(i) Alleged abuse of the use of the sick leave pool shall be investigated, and, on a finding of wrongdoing, the employee shall repay all of the sick leave credits drawn from the sick leave pool and shall be subject to such other disciplinary action as is determined by the board to be appropriate. Rules adopted for the administration of this program shall provide for the investigation of the use of sick leave utilized by the participating employee in the sick leave pool.

History.—s. 774, ch. 2002-387; s. 193, ch. 2011-5.



1012.87 - Retirement annuities.

1012.87 Retirement annuities.—Each Florida College System institution board of trustees may purchase annuities for its Florida College System institution personnel who have 25 or more years of creditable service and who have reached age 55 and have applied for retirement under the Florida Retirement System. No such annuity may provide for more than the total difference in retirement income between the retirement benefit based on average monthly compensation and creditable service as of the member’s early retirement date and the early retirement benefit. Florida College System institution boards of trustees may also purchase annuities for members of the Florida Retirement System who have out-of-state teaching service in another state or country which is documented as valid by the appropriate educational entity. Such annuities may be based on no more than 5 years of out-of-state teaching service and may equal, but not exceed, the benefits that would be payable under the Florida Retirement System if credit for out-of-state teaching was authorized under that system. Each Florida College System institution board of trustees may invest funds, purchase annuities, or provide local supplemental retirement programs for purposes of providing retirement annuities for Florida College System institution personnel. All such retirement annuities shall comply with s. 14, Art. X of the State Constitution.

History.—s. 775, ch. 2002-387; s. 194, ch. 2011-5.



1012.875 - State Community College System Optional Retirement Program.

1012.875 State Community College System Optional Retirement Program.—Each Florida College System institution may implement an optional retirement program, if such program is established therefor pursuant to s. 1001.64(20), under which annuity or other contracts providing retirement and death benefits may be purchased by, and on behalf of, eligible employees who participate in the program, in accordance with s. 403(b) of the Internal Revenue Code. Except as otherwise provided herein, this retirement program, which shall be known as the State Community College System Optional Retirement Program, may be implemented and administered only by an individual Florida College System institution or by a consortium of Florida College System institutions.

(1) As used in this section, the term:

(a) “Activation” means the date upon which an optional retirement program is first made available by the program administrator to eligible employees.

(b) “College” means Florida College System institutions as defined in s. 1000.21.

(c) “Department” means the Department of Management Services.

(d) “Program administrator” means the individual college or consortium of colleges responsible for implementing and administering an optional retirement program.

(e) “Program participant” means an eligible employee who has elected to participate in an available optional retirement program as authorized by this section.

(2) Participation in the optional retirement program provided by this section is limited to employees who satisfy the criteria set forth in s. 121.051(2)(c).

(3)(a) With respect to any employee who is eligible to participate in the optional retirement program by reason of qualifying employment commencing before the program’s activation:

1. The employee may elect to participate in the optional retirement program in lieu of participation in the Florida Retirement System. To become a program participant, the employee must file with the personnel officer of the college, within 90 days after the program’s activation, a written election on a form provided by the Florida Retirement System and a completed application for an individual contract or certificate.

2. An employee’s participation in the optional retirement program commences on the first day of the next full calendar month following the filing of the election and completed application with the program administrator and receipt of such election by the department. An employee’s membership in the Florida Retirement System terminates on this same date.

3. Any such employee who fails to make an election to participate in the optional retirement program within 60 days after its activation has elected to retain membership in the Florida Retirement System.

(b) With respect to any employee who becomes eligible to participate in an optional retirement program by reason of qualifying employment commencing on or after the program’s activation:

1. The employee may elect to participate in the optional retirement program in lieu of participation in the Florida Retirement System. To become a program participant, the employee must file with the personnel officer of the college, within 90 days after commencing qualifying employment as provided in s. 121.051(2)(c)4., a written election on a form provided by the Florida Retirement System and a completed application for an individual contract or certificate.

2. An employee’s participation in the optional retirement program commences retroactive to the first day of qualifying employment following the filing of the election and completed application with the program administrator and receipt of such election by the department. An employee’s membership in the Florida Retirement System terminates on this same date.

3. Any such employee who fails to make an election to participate in the optional retirement program within 90 days after commencing qualifying employment has elected to retain membership in the Florida Retirement System.

(c) Any employee who, on or after an optional retirement program’s activation, becomes eligible to participate in the program by reason of a change in status due to the subsequent designation of the employee’s position as one of those referenced in subsection (2), or due to the employee’s appointment, promotion, transfer, or reclassification to a position referenced in subsection (2), must be notified by the college of the employee’s eligibility to participate in the optional retirement program in lieu of participation in the Florida Retirement System. These eligible employees are subject to the provisions of paragraph (b) and may elect to participate in the optional retirement program in the same manner as those employees described in paragraph (b), except that the 90-day election period commences upon the date notice of eligibility is received by the employee and participation in the program begins the first day of the first full calendar month that the change in status becomes effective.

(d) Program participants must be fully and immediately vested in the optional retirement program upon issuance of an optional retirement program contract.

(e) The election by an eligible employee to participate in the optional retirement program is irrevocable for so long as the employee continues to meet the eligibility requirements set forth in this section and in s. 121.051(2)(c), except as provided in paragraph (i) or as provided in s. 121.051(2)(c)3.

(f) If a program participant becomes ineligible to continue participating in the optional retirement program pursuant to the criteria referenced in subsection (2), the employee becomes a member of the Florida Retirement System if eligible. The college must notify the department of an employee’s change in eligibility status within 30 days after the event that makes the employee ineligible to continue participation in the optional retirement program.

(g) An eligible employee who is a member of the Florida Retirement System at the time of election to participate in the optional retirement program retains all retirement service credit earned under the Florida Retirement System at the rate earned. Additional service credit in the Florida Retirement System may not be earned while the employee participates in the optional retirement program, nor is the employee eligible for disability retirement under the Florida Retirement System. An eligible employee may transfer from the Florida Retirement System to his or her accounts under the State Community College Optional Retirement Program a sum representing the present value of his or her service credit accrued under the defined benefit program of the Florida Retirement System for the period between his or her first eligible transfer date from the defined benefit plan to the optional retirement program and the actual date of such transfer as provided in s. 121.051(2)(c)7. Upon such transfer, all such service credit previously earned under the defined benefit program of the Florida Retirement System during this period shall be nullified for purposes of entitlement to a future benefit under the defined benefit program of the Florida Retirement System.

(h) A program participant may not simultaneously participate in any other state-administered retirement system, plan, or class.

(i) Except as provided in s. 121.052(6)(d), a program participant who is or who becomes dually employed in two or more positions covered by the Florida Retirement System, one of which is eligible for an optional retirement program pursuant to this section and one of which is not, is subject to the dual employment provisions of chapter 121.

(4)(a)1. Through June 30, 2011, each college must contribute on behalf of each program member an amount equal to 10.43 percent of the employee’s gross monthly compensation.

2. Effective July 1, 2011, through June 30, 2012, each member shall contribute an amount equal to the employee contribution required under s. 121.71(3). The employer shall contribute on behalf of each program member an amount equal to the difference between 10.43 percent of the employee’s gross monthly compensation and the employee’s required contribution based on the employee’s gross monthly compensation.

3. Effective July 1, 2012, each member shall contribute an amount equal to the employee contribution required under s. 121.71(3). The employer shall contribute on behalf of each program member an amount equal to the difference between 8.15 percent of the employee’s gross monthly compensation and the employee’s required contribution based on the employee’s gross monthly compensation.

4. The college shall deduct an amount approved by the district board of trustees of the college to provide for the administration of the optional retirement program. Payment of this contribution must be made directly by the college or through the program administrator to the designated company contracting for payment of benefits to the program member.

(b) Each college must contribute on behalf of each program participant an amount equal to the unfunded actuarial accrued liability portion of the employer contribution which would be required if the program participant were a member of the Regular Class of the Florida Retirement System. Payment of this contribution must be made directly by the college to the department for deposit in the Florida Retirement System Trust Fund.

(c) Each program participant who has been issued an optional retirement program contract may contribute by way of salary reduction or deduction a percentage of the program participant’s gross compensation, but this percentage may not exceed the corresponding percentage contributed by the Florida College System institution to the optional retirement program. Payment of this contribution may be made either directly by the college or through the program administrator to the designated company contracting for payment of benefits to the program participant.

(d) Contributions to an optional retirement program by a college or a program participant are in addition to, and have no effect upon, contributions required now or in future by the federal Social Security Act.

(e) The college may accept for deposit into participant account or accounts contributions in the form of rollovers or direct trustee-to-trustee transfers by or on behalf of participants who are reasonably determined by the college to be eligible for rollover or transfer to the optional retirement program pursuant to the Internal Revenue Code, if such contributions are made in accordance with the applicable requirements of the college. Accounting for such contributions shall be in accordance with any applicable requirements of the Internal Revenue Code and the college.

(5)(a) The benefits to be provided to program participants must be provided through contracts, including individual contracts or individual certificates issued for group annuity or other contracts, which may be fixed, variable, or both, in accordance with s. 403(b) of the Internal Revenue Code. Each individual contract or certificate must state the type of contract on its face page, and must include at least a statement of ownership, the contract benefits, distribution options, limitations, expense charges, and surrender charges, if any.

(b) Benefits are payable under the optional retirement program to program participants or their beneficiaries and paid only by the designated company in accordance with the terms of the contracts applicable to the program participant. Benefits shall accrue in individual accounts that are participant-directed, portable, and funded by employer and employee contributions and the earnings thereon. Benefit payments may not be made until the member has been terminated for 3 calendar months, except the college may authorize a distribution of up to 10 percent of the member’s account after the member is terminated from employment with all Florida Retirement System participating employers for 1 calendar month if the member has reached the normal retirement date as defined in s. 121.021. The board of trustees for the college may adopt rules to implement this paragraph. Benefits funded by employer and employee contributions are payable in accordance with the following terms and conditions:

1. Benefits shall be payable only to a participant, to his or her beneficiaries, or to his or her estate, as designated by the participant.

2. Benefits shall be paid by the provider company or companies in accordance with the law, the provisions of the contract, and any applicable employer rule or policy.

3. In the event of a participant’s death, moneys accumulated by, or on behalf of, the participant, less withholding taxes remitted to the Internal Revenue Service, if any, shall be distributed to the participant’s designated beneficiary or beneficiaries, or to the participant’s estate, as if the participant retired on the date of death as provided in paragraph (d). No other death benefits are available for survivors of participants under the optional retirement program except for such benefits, or coverage for such benefits, as are separately afforded by the employer at the employer’s discretion.

(c) Upon receipt by the provider company of a properly executed application for distribution of benefits, the total accumulated benefits shall be payable to the participant as:

1. A lump-sum distribution to the participant;

2. A lump-sum direct rollover distribution whereby all accrued benefits, plus interest and investment earnings, are paid from the participant’s account directly to an eligible retirement plan as defined in s. 402(c)(8)(B) of the Internal Revenue Code, on behalf of the participant;

3. Periodic distributions;

4. A partial lump-sum payment whereby a portion of the accrued benefit is paid to the participant and the remaining amount is transferred to an eligible retirement plan, as defined in s. 402(c)(8)(B) of the Internal Revenue Code, on behalf of the participant; or

5. Such other distribution options as are provided for in the participant’s optional retirement program contract.

(d) Survivor benefits shall be payable as:

1. A lump-sum distribution payable to the beneficiaries or to the deceased participant’s estate;

2. An eligible rollover distribution on behalf of the surviving spouse or beneficiary of a deceased participant whereby all accrued benefits, plus interest and investment earnings, are paid from the deceased participant’s account directly to an eligible retirement plan, as described in s. 402(c)(8)(B) of the Internal Revenue Code, on behalf of the surviving spouse;

3. Such other distribution options as are provided for in the participant’s optional retirement program contract; or

4. A partial lump-sum payment whereby a portion of the accrued benefits are paid to the deceased participant’s surviving spouse or other designated beneficiaries, less withholding taxes remitted to the Internal Revenue Service, if any, and the remaining amount is transferred directly to an eligible retirement plan, as described in s. 402(c)(8)(B) of the Internal Revenue Code, on behalf of the surviving spouse. The proportions must be specified by the participant or the surviving beneficiary.

Nothing in this paragraph abrogates other applicable provisions of state or federal law providing payment of death benefits.

(e) The benefits payable to any person under the optional retirement program, and any contribution accumulated under the program, are not subject to assignment, execution, attachment, or to any legal process whatsoever.

(6)(a) The optional retirement program authorized by this section must be implemented and administered by the program administrator under s. 403(b) of the Internal Revenue Code. The program administrator has the express authority to contract with a third party to fulfill any of the program administrator’s duties.

(b) The program administrator shall solicit competitive bids or issue a request for proposal and select no more than four companies from which optional retirement program contracts may be purchased under the optional retirement program. In making these selections, the program administrator shall consider the following factors:

1. The financial soundness of the company.

2. The extent of the company’s experience in providing annuity or other contracts to fund retirement programs.

3. The nature and extent of the rights and benefits provided to program participants in relation to the premiums paid.

4. The suitability of the rights and benefits provided to the needs of eligible employees and the interests of the college in the recruitment and retention of employees.

In lieu of soliciting competitive bids or issuing a request for proposals, the program administrator may authorize the purchase of annuity contracts under the optional retirement program from those companies currently selected by the department to offer such contracts through the State University System Optional Retirement Program, as set forth in s. 121.35.

(c) Optional retirement program annuity contracts must be approved in form and content by the program administrator in order to qualify. The program administrator may use the same annuity contracts currently used within the State University System Optional Retirement Program, as set forth in s. 121.35.

(d) The provision of each annuity contract applicable to a program participant must be contained in a written program description that includes a report of pertinent financial and actuarial information on the solvency and actuarial soundness of the program and the benefits applicable to the program participant. The company must furnish the description annually to the program administrator, and to each program participant upon commencement of participation in the program and annually thereafter.

(e) The program administrator must ensure that each program participant is provided annually with an accounting of the total contributions and the annual contributions made by and on the behalf of the program participant.

(7) Benefits, including employee contributions, are not payable for employee hardships, unforeseeable emergencies, loans, medical expenses, educational expenses, purchase of a principal residence, payments necessary to prevent eviction or foreclosure on an employee’s principal residence, or any other reason except a requested distribution for retirement, a mandatory de minimis distribution authorized by the administrator, or a required minimum distribution provided pursuant to the Internal Revenue Code.

History.—s. 776, ch. 2002-387; s. 8, ch. 2003-260; s. 193, ch. 2008-4; s. 195, ch. 2011-5; s. 40, ch. 2011-68; s. 6, ch. 2012-146; s. 11, ch. 2012-222.



1012.88 - Florida College System institution police.

1012.88 Florida College System institution police.—

(1) Each Florida College System institution is permitted and empowered to employ police officers for the Florida College System institution, who must be designated Florida College System institution police.

(2) Each Florida College System institution police officer is a law enforcement officer of the state and a conservator of the peace who has the authority to arrest, in accordance with the laws of this state, any person for a violation of state law or applicable county or municipal ordinance if that violation occurs on or in any property or facilities or within 1,000 feet of any property of the Florida College System institution by which he or she is employed or any property or facilities of a direct-support organization of such Florida College System institution or any other organization controlled by the Florida College System institution, or when such violations occur within a specified jurisdictional area as agreed upon in a mutual aid agreement entered into with a law enforcement agency pursuant to s. 23.1225. A Florida College System institution police officer may also arrest a person off campus for a violation committed on campus after a hot pursuit of that person that began on or within 1,000 feet of any such property or facilities. A Florida College System institution police officer may bear arms in the performance of his or her duties and carry out a search pursuant to a search warrant on the campus where he or she is employed. Florida College System institution police, upon request of the sheriff or local police authority, may serve subpoenas or other legal process and may make arrests of persons against whom arrest warrants have been issued or against whom charges have been made for violations of federal or state laws or county or municipal ordinances.

(3) Florida College System institution police shall promptly deliver all persons arrested and charged with felonies to the sheriff of the county within which the Florida College System institution is located and all persons arrested and charged with misdemeanors to the applicable authority as provided by law, but otherwise to the sheriff of the county in which the Florida College System institution is located.

(4) Florida College System institution police must meet the minimum standards established by the Police Standards and Training Commission of the Department of Law Enforcement and chapter 943 for law enforcement officers. Each Florida College System institution police officer must, before entering into the performance of his or her duties, take the oath of office established by the Florida College System institution. Each Florida College System institution that employs police officers may obtain and approve a bond on each police officer, conditioned upon the officer’s faithful performance of his or her duties, which bond must be payable to the Governor. The Florida College System institution may determine the amount of the bond. In determining the amount of the bond, the Florida College System institution may consider the amount of money or property likely to be in the custody of the officer at any one time. The Florida College System institution shall provide a uniform set of identifying credentials to each Florida College System institution police officer it employs.

(5) In performance of any of the powers, duties, and functions authorized by law, Florida College System institution police have the same rights, protections, and immunities afforded other law enforcement officers.

(6) The Florida College System institution, with the approval of the Department of Law Enforcement, shall adopt rules, including, without limitation, rules for the appointment, employment, and removal of Florida College System institution police in accordance with the state Career Service System and shall establish in writing a policy manual, that includes, without limitation, procedures for managing routine law enforcement situations and emergency law enforcement situations. The Florida College System institution shall furnish a copy of the policy manual to each of the police officers it employs.

History.—s. 777, ch. 2002-387; s. 196, ch. 2011-5; s. 3, ch. 2013-171.



1012.885 - Remuneration of Florida College System institution presidents; limitations.

1012.885 Remuneration of Florida College System institution presidents; limitations.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Appropriated state funds” means funds appropriated from the General Revenue Fund or funds appropriated from state trust funds.

(b) “Cash-equivalent compensation” means any benefit that may be assigned an equivalent cash value.

(c) “Remuneration” means salary, bonuses, and cash-equivalent compensation paid to a Florida College System institution president by his or her employer for work performed, excluding health insurance benefits and retirement benefits.

(2) EXCEPTIONS.—This section does not prohibit a party from providing cash or cash-equivalent compensation from funds that are not appropriated state funds to a Florida College System institution president in excess of the limit in subsection (3). If a party is unable or unwilling to fulfill an obligation to provide cash or cash-equivalent compensation to a Florida College System institution president as permitted under this subsection, appropriated state funds may not be used to fulfill such obligation.

(3) LIMITATION ON REMUNERATION.—Notwithstanding a law, resolution, or rule to the contrary, a Florida College System institution president may not receive more than $200,000 in remuneration from appropriated state funds. Only compensation, as defined in s. 121.021(22), provided to a Florida College System institution president may be used in calculating benefits under chapter 121.

History.—s. 28, ch. 2010-155; s. 197, ch. 2011-5; s. 39, ch. 2011-63; s. 38, ch. 2012-134; s. 21, ch. 2013-45; s. 98, ch. 2014-39.



1012.886 - Remuneration of Florida College System institution administrative employees; limitations.

1012.886 Remuneration of Florida College System institution administrative employees; limitations.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Appropriated state funds” means funds appropriated from the General Revenue Fund or funds appropriated from state trust funds.

(b) “Cash-equivalent compensation” means any benefit that may be assigned an equivalent cash value.

(c) “Remuneration” means salary, bonuses, and cash-equivalent compensation paid to a Florida College System institution administrative employee by his or her employer for work performed, excluding health insurance benefits and retirement benefits.

(2) LIMITATION ON COMPENSATION.—Notwithstanding any other law, resolution, or rule to the contrary, a Florida College System institution administrative employee may not receive more than $200,000 in remuneration annually from appropriated state funds. Only compensation, as such term is defined in s. 121.021(22), provided to a Florida College System institution administrative employee may be used in calculating benefits under chapter 121.

(3) EXCEPTIONS.—This section does not prohibit any party from providing cash or cash-equivalent compensation from funds that are not appropriated state funds to a Florida College System institution administrative employee in excess of the limit in subsection (2). If a party is unable or unwilling to fulfill an obligation to provide cash or cash-equivalent compensation to a Florida College System institution administrative employee as permitted under this subsection, appropriated state funds may not be used to fulfill such obligation. This section does not apply to Florida College System institution teaching faculty.

History.—s. 40, ch. 2011-63; s. 39, ch. 2012-134; s. 22, ch. 2013-45.






Subpart C - Universities; Personnel

1012.91 - Personnel records.

1012.91 Personnel records.—

(1) Each university board of trustees shall adopt rules prescribing the content and custody of limited-access records that the university may maintain on its employees. Such limited-access records are confidential and exempt from the provisions of s. 119.07(1). Such records are limited to the following:

(a) Records containing information reflecting academic evaluations of employee performance shall be open to inspection only by the employee and by officials of the university responsible for supervision of the employee.

(b) Records maintained for the purposes of any investigation of employee misconduct, including but not limited to a complaint against an employee and all information obtained pursuant to the investigation of such complaint, shall be confidential until the investigation ceases to be active or until the university provides written notice to the employee who is the subject of the complaint that the university has either:

1. Concluded the investigation with a finding not to proceed with disciplinary action;

2. Concluded the investigation with a finding to proceed with disciplinary action; or

3. Issued a letter of discipline.

For the purpose of this paragraph, an investigation shall be considered active as long as it is continuing with a reasonable, good faith anticipation that a finding will be made in the foreseeable future. An investigation shall be presumed to be inactive if no finding is made within 90 days after the complaint is filed.

(c) Records maintained for the purposes of any disciplinary proceeding brought against an employee shall be confidential until a final decision is made in the proceeding. The record of any disciplinary proceeding, including any evidence presented, shall be open to inspection by the employee at all times.

(d) Records maintained for the purposes of any grievance proceeding brought by an employee for enforcement of a collective bargaining agreement or contract shall be confidential and shall be open to inspection only by the employee and by officials of the university conducting the grievance proceeding until a final decision is made in the proceeding.

(2) Notwithstanding the foregoing, any records or portions thereof which are otherwise confidential by law shall continue to be exempt from the provisions of s. 119.07(1). In addition, for sexual harassment investigations, portions of such records which identify the complainant, a witness, or information which could reasonably lead to the identification of the complainant or a witness are limited-access records.

(3) Except as required for use by the president in the discharge of his or her official responsibilities, the custodian of limited-access records may release information from such records only upon authorization in writing from the employee or upon order of a court of competent jurisdiction.

(4) Notwithstanding the provisions of subsection (1), records comprising the common core items contained in the State University System Student Assessment of Instruction or comparable instrument may not be prescribed as limited-access records.

(5) This section shall apply to records created after July 1, 1995.

History.—s. 779, ch. 2002-387.



1012.93 - Faculty members; test of spoken English.

1012.93 Faculty members; test of spoken English.—All faculty members in each state university, other than those persons who teach courses that are conducted primarily in a foreign language, shall be proficient in the oral use of English, as determined by a satisfactory grade on the “Test of Spoken English” of the Educational Testing Service or a similar test approved by the Board of Governors.

History.—s. 781, ch. 2002-387; s. 164, ch. 2007-217.



1012.945 - Required number of classroom teaching hours for university faculty members.

1012.945 Required number of classroom teaching hours for university faculty members.—

(1) As used in this section:

(a) “State funds” means those funds appropriated annually in the General Appropriations Act.

(b) “Classroom contact hour” means a regularly scheduled 1-hour period of classroom activity in a course of instruction which has been approved by the university.

(2) Each full-time equivalent teaching faculty member at a university who is paid wholly from state funds shall teach a minimum of 12 classroom contact hours per week at such university. However, any faculty member who is assigned by his or her departmental chair or other appropriate university administrator professional responsibilities and duties in furtherance of the mission of the university shall teach a minimum number of classroom contact hours in proportion to 12 classroom hours per week as such especially assigned aforementioned duties and responsibilities bear to 12 classroom contact hours per week. Any full-time faculty member who is paid partly from state funds and partly from other funds or appropriations shall teach a minimum number of classroom contact hours in such proportion to 12 classroom contact hours per week as his or her salary paid from state funds bears to his or her total salary. In determining the appropriate hourly weighting of assigned duties other than classroom contact hours, the universities shall develop and apply a formula designed to equate the time required for nonclassroom duties with classroom contact hours. “Full-time equivalent teaching faculty member” shall be interpreted to mean all faculty personnel budgeted in the instruction and research portion of the budget, exclusive of those full-time equivalent positions assigned to research, public service, administrative duties, and academic advising. Full-time administrators, librarians, and counselors shall be exempt from the provisions of this section; and colleges of medicine and law and others which are required for purposes of accreditation to meet national standards prescribed by the American Medical Association, the American Bar Association, or other professional associations shall be exempt from the provisions of this section to the extent that the requirements of this section differ from the requirements of accreditation.

History.—s. 783, ch. 2002-387.



1012.96 - IFAS extension personnel; federal health insurance programs notwithstanding the provisions of s. 110.123.

1012.96 IFAS extension personnel; federal health insurance programs notwithstanding the provisions of s. 110.123.—The Institute of Food and Agricultural Sciences at the University of Florida may pay the employer’s share of premiums to the Federal Health Benefits Insurance Program from its appropriated budget for any cooperative extension employee of the institute having both state and federal appointments and participating in the Federal Civil Service Retirement System.

History.—s. 785, ch. 2002-387.



1012.965 - Payment of costs of civil action against employees.

1012.965 Payment of costs of civil action against employees.—

(1) An employee or agent under the right of control of a university board of trustees who, pursuant to the university board’s policies or rules, renders medical care or treatment at any hospital or health care facility with which the university board maintains an affiliation agreement whereby the hospital or health care facility provides to the university board a clinical setting for health care education, research, and services, shall not be deemed to be an agent of any person other than the university board in any civil action resulting from any act or omission of the employee or agent while rendering said medical care or treatment. For this subsection to apply, the patient shall be provided separate written conspicuous notice by the university board of trustees or by the hospital or health care facility, and shall acknowledge receipt of this notice, in writing, unless impractical by reason of an emergency, either personally or through another person authorized to give consent for him or her, that he or she will receive care provided by university board’s employees and liability, if any, that may arise from that care is limited as provided by law. Compliance by a hospital or health care facility with the requirements of chapter 395 or s. 766.110(1) shall not be used as evidence in any civil action to establish an employment or agency relationship between the hospital or health care facility and an employee or agent of the university board of trustees providing services within the hospital or health care facility.

(2) All faculty physicians employed by a university board of trustees who are subject to the requirements of s. 456.013 shall complete their risk management continuing education on issues specific to academic medicine. Such continuing education shall include instruction for the supervision of resident physicians as required by the Accreditation Council for Graduate Medical Education.

(3) There are appropriated out of any funds available to a university, not subject to the obligation of contract, covenant, or trust, the amounts necessary to carry out the purposes of this section.

(4) Failure of a university board of trustees or an affiliated health care provider to do any act authorized by this section shall not constitute a cause of action against the university board, or an affiliated health care provider, or any of their members, officers, or employees.

History.—s. 786, ch. 2002-387; s. 123, ch. 2013-18.



1012.97 - University police.

1012.97 University police.—

(1) Each university is empowered and directed to provide for police officers for the university, and such police officers shall hereafter be known and designated as the “university police.”

(2) The university police are declared to be law enforcement officers of the state and conservators of the peace and have the right to arrest, in accordance with the laws of this state, any person for violation of state law or applicable county or city ordinances when such violations occur on or within 1,000 feet of any property or facilities that are under the guidance, supervision, regulation, or control of the state university, a direct-support organization of such university, or any other organization controlled by the state university, or when such violations occur within a specified jurisdictional area as agreed upon in a mutual aid agreement entered into with a law enforcement agency pursuant to s. 23.1225(1). Arrest may be made off campus when hot pursuit originates on or within 1,000 feet of any such property or facilities, or as agreed upon in accordance with the mutual aid agreement. Such officers have full authority to bear arms in the performance of their duties and to execute search warrants within their territorial jurisdiction. University police, when requested by the sheriff or local police authority, may serve subpoenas or other legal process and may make arrest of any person against whom a warrant has been issued or any charge has been made of violation of federal or state laws or county or city ordinances.

(3) University police shall promptly deliver all persons arrested and charged with a felony to the sheriff of the county within which the university is located, and all persons arrested and charged with misdemeanors shall be delivered to the applicable authority as may be provided by law, but otherwise to the sheriff of the county in which the university is located.

(4) University police must meet the minimum standards established by the Criminal Justice Standards and Training Commission and chapter 943. Each police officer shall, before entering into the performance of his or her duties, take the oath of office as established by the university; and the university may obtain and approve a bond on each officer, payable to the Governor and his or her successors in office, conditioned on the faithful performance of the duties of such university police officer. The university may determine the amount of the bond. In determining the amount of the bond, the university may consider the amount of money or property likely to be in the custody of the officer at any one time. The university shall provide a uniform set of identification credentials for each university police officer.

(5) In performance of any of the powers, duties, and functions authorized by law or this section, university police shall have the same rights, protections, and immunities afforded other peace or law enforcement officers.

(6) The university, in concurrence with the Department of Law Enforcement, shall adopt rules, including, but not limited to, the appointment, employment, and removal of university police and, further, establish in writing a policy manual, including, but not limited to, routine and emergency law enforcement situations. A policy manual shall be furnished to each university police officer.

History.—s. 787, ch. 2002-387; s. 3, ch. 2009-216.



1012.975 - Remuneration of state university presidents; limitations.

1012.975 Remuneration of state university presidents; limitations.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Cash-equivalent compensation” means any benefit that may be assigned an equivalent cash value.

(b) “Public funds” means funds appropriated from the General Revenue Fund, funds appropriated from state trust funds, tuition and fees, or any funds from a state university trust fund regardless of repository.

(c) “Remuneration” means salary, bonuses, and cash-equivalent compensation paid to a state university president by his or her employer for work performed, excluding health insurance benefits and retirement benefits.

(2) EXCEPTIONS.—This section does not prohibit a party from providing cash or cash-equivalent compensation from funds that are not public funds to a state university president in excess of the limit in subsection (3). If a party is unable or unwilling to fulfill an obligation to provide cash or cash-equivalent compensation to a state university president as permitted under this subsection, public funds may not be used to fulfill such obligation.

(3) LIMITATION ON REMUNERATION.—Notwithstanding a law, resolution, or rule to the contrary, a state university president may not receive more than $200,000 in remuneration from public funds. Only compensation, as defined in s. 121.021(22), provided to a state university president may be used in calculating benefits under chapter 121.

History.—s. 4, ch. 2003-392; s. 41, ch. 2011-63; s. 40, ch. 2012-134; s. 23, ch. 2013-45; s. 99, ch. 2014-39.



1012.976 - Remuneration of state university administrative employees; limitations.

1012.976 Remuneration of state university administrative employees; limitations.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Appropriated state funds” means funds appropriated from the General Revenue Fund or funds appropriated from state trust funds.

(b) “Cash-equivalent compensation” means any benefit that may be assigned an equivalent cash value.

(c) “Remuneration” means salary, bonuses, and cash-equivalent compensation paid to a state university administrative employee by his or her employer for work performed, excluding health insurance benefits and retirement benefits.

(2) LIMITATION ON COMPENSATION.—Notwithstanding any other law, resolution, or rule to the contrary, a state university administrative employee may not receive more than $200,000 in remuneration annually from appropriated state funds. Only compensation, as such term is defined in s. 121.021(22), provided to a state university administrative employee may be used in calculating benefits under chapter 121.

(3) EXCEPTIONS.—This section does not prohibit any party from providing cash or cash-equivalent compensation from funds that are not appropriated state funds to a state university administrative employee in excess of the limit in subsection (2). If a party is unable or unwilling to fulfill an obligation to provide cash or cash-equivalent compensation to a state university administrative employee as permitted under this subsection, appropriated state funds may not be used to fulfill such obligation. This section does not apply to university teaching faculty or medical school faculty or staff.

History.—s. 42, ch. 2011-63; s. 41, ch. 2012-134; s. 24, ch. 2013-45.









Part V - PROFESSIONAL DEVELOPMENT (ss. 1012.98-1012.986)

1012.98 - School Community Professional Development Act.

1012.98 School Community Professional Development Act.—

(1) The Department of Education, public postsecondary educational institutions, public school districts, public schools, state education foundations, consortia, and professional organizations in this state shall work collaboratively to establish a coordinated system of professional development. The purpose of the professional development system is to increase student achievement, enhance classroom instructional strategies that promote rigor and relevance throughout the curriculum, and prepare students for continuing education and the workforce. The system of professional development must align to the standards adopted by the state and support the framework for standards adopted by the National Staff Development Council.

(2) The school community includes students and parents, administrative personnel, managers, instructional personnel, support personnel, members of district school boards, members of school advisory councils, business partners, and personnel that provide health and social services to students.

(3) The activities designed to implement this section must:

(a) Support and increase the success of educators through collaboratively developed school improvement plans that focus on:

1. Enhanced and differentiated instructional strategies to engage students in a rigorous and relevant curriculum based on state and local educational standards, goals, and initiatives;

2. Increased opportunities to provide meaningful relationships between teachers and all students; and

3. Increased opportunities for professional collaboration among and between teachers, certified school counselors, instructional leaders, postsecondary educators engaged in preservice training for new teachers, and the workforce community.

(b) Assist the school community in providing stimulating, scientific research-based educational activities that encourage and motivate students to achieve at the highest levels and to participate as active learners and that prepare students for success at subsequent educational levels and the workforce.

(c) Provide continuous support for all education professionals as well as temporary intervention for education professionals who need improvement in knowledge, skills, and performance.

(d) Provide middle grades instructional personnel and school administrators with the knowledge, skills, and best practices necessary to support excellence in classroom instruction and educational leadership.

(4) The Department of Education, school districts, schools, Florida College System institutions, and state universities share the responsibilities described in this section. These responsibilities include the following:

(a)1. The department shall disseminate to the school community research-based professional development methods and programs that have demonstrated success in meeting identified student needs. The Commissioner of Education shall use data on student achievement to identify student needs. The methods of dissemination must include a web-based statewide performance support system, including a database of exemplary professional development activities, a listing of available professional development resources, training programs, and available assistance.

2. The web-based statewide performance support system established pursuant to subparagraph 1. must include for middle grades, subject to appropriation, materials related to classroom instruction, including integrated digital instruction and competency-based instruction; CAPE Digital Tool certificates and CAPE industry certifications; classroom management; student behavior and interaction; extended learning opportunities for students; and instructional leadership.

(b) Each school district shall develop a professional development system as specified in subsection (3). The system shall be developed in consultation with teachers, teacher-educators of Florida College System institutions and state universities, business and community representatives, and local education foundations, consortia, and professional organizations. The professional development system must:

1. Be approved by the department. All substantial revisions to the system shall be submitted to the department for review for continued approval.

2. Be based on analyses of student achievement data and instructional strategies and methods that support rigorous, relevant, and challenging curricula for all students. Schools and districts, in developing and refining the professional development system, shall also review and monitor school discipline data; school environment surveys; assessments of parental satisfaction; performance appraisal data of teachers, managers, and administrative personnel; and other performance indicators to identify school and student needs that can be met by improved professional performance.

3. Provide inservice activities coupled with followup support appropriate to accomplish district-level and school-level improvement goals and standards. The inservice activities for instructional personnel shall focus on analysis of student achievement data, ongoing formal and informal assessments of student achievement, identification and use of enhanced and differentiated instructional strategies that emphasize rigor, relevance, and reading in the content areas, enhancement of subject content expertise, integrated use of classroom technology that enhances teaching and learning, classroom management, parent involvement, and school safety.

4. Include a master plan for inservice activities, pursuant to rules of the State Board of Education, for all district employees from all fund sources. The master plan shall be updated annually by September 1, must be based on input from teachers and district and school instructional leaders, and must use the latest available student achievement data and research to enhance rigor and relevance in the classroom. Each district inservice plan must be aligned to and support the school-based inservice plans and school improvement plans pursuant to s. 1001.42(18). Each district inservice plan must provide a description of the training that middle grades instructional personnel and school administrators receive on the district’s code of student conduct adopted pursuant to s. 1006.07; integrated digital instruction and competency-based instruction and CAPE Digital Tool certificates and CAPE industry certifications; classroom management; student behavior and interaction; extended learning opportunities for students; and instructional leadership. District plans must be approved by the district school board annually in order to ensure compliance with subsection (1) and to allow for dissemination of research-based best practices to other districts. District school boards must submit verification of their approval to the Commissioner of Education no later than October 1, annually. Each school principal may establish and maintain an individual professional development plan for each instructional employee assigned to the school as a seamless component to the school improvement plans developed pursuant to s. 1001.42(18). An individual professional development plan must be related to specific performance data for the students to whom the teacher is assigned, define the inservice objectives and specific measurable improvements expected in student performance as a result of the inservice activity, and include an evaluation component that determines the effectiveness of the professional development plan.

5. Include inservice activities for school administrative personnel that address updated skills necessary for instructional leadership and effective school management pursuant to s. 1012.986.

6. Provide for systematic consultation with regional and state personnel designated to provide technical assistance and evaluation of local professional development programs.

7. Provide for delivery of professional development by distance learning and other technology-based delivery systems to reach more educators at lower costs.

8. Provide for the continuous evaluation of the quality and effectiveness of professional development programs in order to eliminate ineffective programs and strategies and to expand effective ones. Evaluations must consider the impact of such activities on the performance of participating educators and their students’ achievement and behavior.

9. For middle grades, emphasize:

a. Interdisciplinary planning, collaboration, and instruction.

b. Alignment of curriculum and instructional materials to the state academic standards adopted pursuant to s. 1003.41.

c. Use of small learning communities; problem-solving, inquiry-driven research and analytical approaches for students; strategies and tools based on student needs; competency-based instruction; integrated digital instruction; and project-based instruction.

Each school that includes any of grades 6, 7, or 8 must include in its school improvement plan, required under s. 1001.42(18), a description of the specific strategies used by the school to implement each item listed in this subparagraph.

(5) Each district school board shall provide funding for the professional development system as required by s. 1011.62 and the General Appropriations Act, and shall direct expenditures from other funding sources to continuously strengthen the system in order to increase student achievement and support instructional staff in enhancing rigor and relevance in the classroom. A school district may coordinate its professional development program with that of another district, with an educational consortium, or with a Florida College System institution or university, especially in preparing and educating personnel. Each district school board shall make available inservice activities to instructional personnel of nonpublic schools in the district and the state certified teachers who are not employed by the district school board on a fee basis not to exceed the cost of the activity per all participants.

(6) An organization of private schools or consortium of charter schools which has no fewer than 10 member schools in this state, which publishes and files with the Department of Education copies of its standards, and the member schools of which comply with the provisions of part II of chapter 1003, relating to compulsory school attendance, may also develop a professional development system that includes a master plan for inservice activities. The system and inservice plan must be submitted to the commissioner for approval pursuant to state board rules.

(7)(a) The Department of Education shall disseminate, using web-based technology, research-based best practice methods by which the state and district school boards may evaluate and improve the professional development system. The best practices must include data that indicate the progress of all students. The department shall report annually to the State Board of Education and the Legislature any school district that, in the determination of the department, has failed to provide an adequate professional development system. This report must include the results of the department’s investigation and of any intervention provided.

(b) The department shall also disseminate, using web-based technology, professional development in the use of integrated digital instruction at schools that include middle grades. The professional development must provide training and materials that districts can use to provide instructional personnel with the necessary knowledge, skills, and strategies to effectively blend digital instruction into subject-matter curricula. The professional development must emphasize online learning and research techniques, reading instruction, the use of digital devices to supplement the delivery of curricular content to students, and digital device management and security. Districts are encouraged to incorporate the professional development as part of their professional development system.

(8) The State Board of Education may adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section.

(9) This section does not limit or discourage a district school board from contracting with independent entities for professional development services and inservice education if the district school board can demonstrate to the Commissioner of Education that, through such a contract, a better product can be acquired or its goals for education improvement can be better met.

(10) For instructional personnel and administrative personnel who have been evaluated as less than effective, a district school board shall require participation in specific professional development programs as provided in subparagraph (4)(b)4. as part of the improvement prescription.

(11) The department shall disseminate to the school community proven model professional development programs that have demonstrated success in increasing rigorous and relevant content, increasing student achievement and engagement, and meeting identified student needs. The methods of dissemination must include a web-based statewide performance-support system including a database of exemplary professional development activities, a listing of available professional development resources, training programs, and available technical assistance.

(12) The department shall require teachers in grades K-12 to participate in continuing education training provided by the Department of Children and Families on identifying and reporting child abuse and neglect.

History.—s. 789, ch. 2002-387; s. 10, ch. 2003-118; s. 47, ch. 2003-391; s. 75, ch. 2004-41; s. 5, ch. 2004-255; s. 62, ch. 2006-74; s. 165, ch. 2007-217; s. 34, ch. 2008-108; s. 198, ch. 2011-5; s. 7, ch. 2012-155; s. 42, ch. 2013-27; s. 14, ch. 2013-89; s. 11, ch. 2013-185; s. 382, ch. 2014-19; s. 6, ch. 2014-32; s. 100, ch. 2014-39; s. 14, ch. 2014-184; s. 14, ch. 2015-6.



1012.985 - Regional professional development academies.

1012.985 Regional professional development academies.—

(1) The intent of this section is to facilitate a system of professional development that provides a wide range of inservice training to teachers, managers, and administrative personnel which is designed to upgrade skills and knowledge needed to attain world class standards in education. The system shall consist of a network of professional development academies that are operated in partnership with area business partners to develop and deliver high-quality training programs for school districts. Each regional professional development academy must meet the human resource development needs of professional educators, schools, and school districts and shall:

(a) Support the collaborative efforts of one or more district school boards, members of the business community, and the postsecondary educational institutions which may award college credits for courses taught at the academy.

(b) Provide high-quality trainers and training and appropriate followup and coaching for all participants and support school personnel in increasing student achievement.

(c) Be operated under contract with its public partners. Contracts between district school boards and each regional professional development academy must require:

1. The academy’s independent board of directors to be responsible for the prudent use of all public and private funds and to ensure that those funds are used in accordance with applicable laws, bylaws, and contractual agreements.

2. The academy to retain proper documentation evidencing that district school board funds provided to the academy are expended for authorized purposes as prescribed in the contract and that services to district school boards are commensurate with the funds paid to the academy for those services. The academy’s records must be available for inspection by the district school board’s internal auditor and the Auditor General.

3. Each district school board to approve any participation by the academy in the district’s programs or services, including use of the district’s facilities, furnishings, equipment, other chattels, personnel, or services.

4. The academy to provide an annual report of its activities and expenditures to its independent board of directors and each party to the contract.

5. The academy to be annually audited by an independent certified public accountant retained and paid for by the academy and to provide a copy of the audit report to each party to the contract.

(d) Be governed by an independent board of directors, which should include at least one district school superintendent and one district school board chair from the participating school districts, the president of the collective bargaining unit that represents the majority of the region’s teachers, and at least three individuals who are not employees or elected or appointed officials of the participating school districts. Regional educational consortia as defined in s. 1001.451 satisfy the requirements of this paragraph.

(e) Provide professional development services for the participating school districts as specified in the contract and may provide professional development services to other school districts, private schools, and individuals on a fee-for-services basis.

(2) A regional professional development academy may:

(a) Receive funds from the Department of Education or as provided in the General Appropriations Act for the purpose of developing programs, expanding services, assessing inservice training and professional development, or other programs that are consistent with the mission of the academy and the needs of the state and region; and

(b) Receive, hold, invest, and administer property and any moneys acquired from private, local, state, and federal sources, as well as technical and professional income generated or derived from activities of the academy, for the benefit of the academy and the fulfillment of its mission. Income generated by school district personnel at the academy from trademarks, copyrights, and patents shall be shared between the academy and the district school board as outlined in the contract.

History.—s. 790, ch. 2002-387; s. 1, ch. 2006-151; s. 4, ch. 2009-222.



1012.986 - William Cecil Golden Professional Development Program for School Leaders.

1012.986 William Cecil Golden Professional Development Program for School Leaders.—

(1) There is established the William Cecil Golden Professional Development Program for School Leaders to provide high standards and sustained support for principals as instructional leaders. The program shall consist of a collaborative network of state and national professional leadership organizations to respond to instructional leadership needs throughout the state. The network shall support the human-resource development needs of principals, principal leadership teams, and candidates for principal leadership positions using the framework of leadership standards adopted by the State Board of Education, the Southern Regional Education Board, and the National Staff Development Council. The goal of the network leadership program is to:

(a) Provide resources to support and enhance the principal’s role as the instructional leader.

(b) Maintain a clearinghouse and disseminate data-supported information related to enhanced student achievement, based on educational research and best practices.

(c) Build the capacity to increase the quality of programs for preservice education for aspiring principals and inservice professional development for principals and principal leadership teams.

(d) Support best teaching and research-based instructional practices through dissemination and modeling at the preservice and inservice levels for both teachers and principals.

(2) The Department of Education shall coordinate through the network identified in subsection (1) to offer the program through multiple delivery systems, including:

(a) Approved school district training programs.

(b) Interactive technology-based instruction.

(c) Regional consortium service organizations pursuant to s. 1001.451.

(d) State, regional, or local leadership academies.

(3) The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 to administer this section.

History.—s. 63, ch. 2006-74.






Part VI - INTERSTATE COMPACT ON QUALIFICATIONS OF EDUCATIONALPERSONNEL (ss. 1012.99-1012.992)

1012.99 - Interstate agreement on qualifications of educational personnel.

1012.99 Interstate agreement on qualifications of educational personnel.—The interstate agreement on qualifications of educational personnel is hereby enacted into law and entered into with all jurisdictions legally joining therein, in form substantially as follows:

ARTICLE I

PURPOSE, FINDINGS, AND POLICY

1. The states party to this agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of cooperation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education, and of the teaching profession. It is the purpose of this agreement to provide for the development and execution of such programs of cooperation as will facilitate the movement of teachers and other professional educational personnel among the states party to it, and to authorize specific interstate educational personnel contracts to achieve that end.

2. The party states find that included in the large movement of population among all sections of the nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience in their new locations. Variations from state to state in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other states. As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems. Facilitating the employment of qualified educational personnel, without reference to their states of origin, can increase the available educational resources. Participation in this compact can increase the availability of educational personnel.

ARTICLE II

DEFINITIONS

As used in this agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

1. “Educational personnel” means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

2. “Designated state official” means the education official of a state selected by that state to negotiate and enter into, on behalf of this state, contracts pursuant to this agreement.

3. “Accept,” or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

4. “State” means a state, territory, or possession of the United States; the district of Columbia; or the Commonwealth of Puerto Rico.

5. “Originating state” means a state and the subdivision thereof, if any, whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to Article III.

6. “Receiving state” means a state and the subdivisions thereof which accept educational personnel in accordance with the terms of a contract made pursuant to Article III.

ARTICLE III

INTERSTATE EDUCATIONAL PERSONNEL CONTRACTS

1. The designated state official of a party state may make one or more contracts on behalf of his or her state with one or more other party states providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the states whose designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this agreement. A designated state official may enter into a contract pursuant to this article only with states in which he or she finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in his or her own state.

2. Any such contract shall provide for:

(a) Its duration.

(b) The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state.

(c) Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

(d) Any other necessary matters.

3. No contract made pursuant to this agreement shall be for a term longer than five years but any such contract may be renewed for like or lesser periods.

4. Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred. No contract made pursuant to this agreement shall require acceptance by a receiving state or any persons qualified because of successful completion of a program prior to January 1, 1954.

5. The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated. However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving state.

6. A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting states.

ARTICLE IV

APPROVED AND ACCEPTED PROGRAMS

1. Nothing in this agreement shall be construed to repeal or otherwise modify any law or regulation of a party state relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that state.

2. To the extent that contracts made pursuant to this agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

ARTICLE V

INTERSTATE COOPERATION

The party states agree that:

1. They will, so far as practicable, prefer the making of multilateral contracts pursuant to Article III of this agreement.

2. They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification.

ARTICLE VI

AGREEMENT EVALUATION

The designated state officials of any party states may meet from time to time as a group to evaluate progress under the agreement, and to formulate recommendations for changes.

ARTICLE VII

OTHER ARRANGEMENTS

Nothing in this agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel.

ARTICLE VIII

EFFECT AND WITHDRAWAL

1. This agreement shall become effective when enacted into law by two states. Thereafter it shall become effective as to any state upon its enactment of this agreement.

2. Any party state may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

3. No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

ARTICLE IX

CONSTRUCTION AND SEVERABILITY

This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state participating therein, the agreement shall remain in full force and effect as to the state affected as to all severable matters.

History.—s. 792, ch. 2002-387.



1012.991 - Commissioner designated official.

1012.991 Commissioner designated official.—For the purposes of the agreement set forth in Article IX, the “designated state official” for this state shall be the Commissioner of Education. The Commissioner of Education shall enter into contracts pursuant to Article III of the agreement only with the approval of the specific texts thereof by the State Board of Education.

History.—s. 793, ch. 2002-387.



1012.992 - Copies of contracts with other states; depository.

1012.992 Copies of contracts with other states; depository.—Two copies of all contracts made on behalf of this state pursuant to the agreement set forth in Article IX shall be kept on file in the office of the Commissioner of Education and in the office of the Department of State. The Department of Education shall publish all such contracts in convenient form.

History.—s. 794, ch. 2002-387.









Chapter 1013 - EDUCATIONAL FACILITIES

Part I - FUNCTIONS; DEPARTMENT OF EDUCATION (ss. 1013.01-1013.04)

1013.01 - Definitions.

1013.01 Definitions.—The following terms shall be defined as follows for the purpose of this chapter:

(1) “Ancillary plant” is comprised of the building, site, and site improvements necessary to provide such facilities as vehicle maintenance, warehouses, maintenance, or administrative buildings necessary to provide support services to an educational program.

(2) “Auxiliary facility” means the spaces located at educational plants which are not designed for student occupant stations.

(3) “Board,” unless otherwise specified, means a district school board, a Florida College System institution board of trustees, a university board of trustees, and the Board of Trustees for the Florida School for the Deaf and the Blind. The term “board” does not include the State Board of Education or the Board of Governors.

(4) “Capital project,” for the purpose of s. 9(a)(2), Art. XII of the State Constitution, as amended, means sums of money appropriated from the Public Education Capital Outlay and Debt Service Trust Fund to the state system of public education and other educational agencies as authorized by the Legislature.

(5) “Core facilities” means the media center, cafeteria, toilet facilities, and circulation space of an educational plant.

(6) “Educational facilities” means the buildings and equipment, structures, and special educational use areas that are built, installed, or established to serve primarily the educational purposes and secondarily the social and recreational purposes of the community and which may lawfully be used as authorized by the Florida Statutes and approved by boards.

(7) “Educational plant” comprises the educational facilities, site, and site improvements necessary to accommodate students, faculty, administrators, staff, and the activities of the educational program of each plant.

(8) “Educational plant survey” means a systematic study of present educational and ancillary plants and the determination of future needs to provide an appropriate educational program and services for each student based on projected capital outlay FTE’s approved by the Department of Education.

(9) “Feasibility study” means the examination and analysis of information related to projected educational facilities to determine whether they are reasonable and possible.

(10) “Long-range planning” means devising a systematic method based on educational information and needs, carefully analyzed, to provide the facilities to meet the goals and objectives of the educational agency for a period of 5 years.

(11) “Low-energy usage features” means engineering features or devices that supplant or minimize the consumption of fossil fuels by heating equipment and cooling equipment. Such features may include, but are not limited to, high efficiency chillers and boilers, thermal storage tanks, solar energy systems, waste heat recovery systems, and facility load management systems.

(12) “Maintenance and repair” means the upkeep of educational and ancillary plants, including, but not limited to, roof or roofing replacement short of complete replacement of membrane or structure; repainting of interior or exterior surfaces; resurfacing of floors; repair or replacement of glass; repair of hardware, furniture, equipment, electrical fixtures, and plumbing fixtures; and repair or resurfacing of parking lots, roads, and walkways. The term “maintenance and repair” does not include custodial or groundskeeping functions, or renovation except for the replacement of equipment with new equipment of equal systems meeting current code requirements, provided that the replacement item neither places increased demand upon utilities services or structural supports nor adversely affects the function of safety to life systems.

(13) “Need determination” means the identification of types and amounts of educational facilities necessary to accommodate the educational programs, student population, faculty, administrators, staff, and auxiliary and ancillary services of an educational agency.

(14) “New construction” means any construction of a building or unit of a building in which the entire work is new or an entirely new addition connected to an existing building or which adds additional square footage to the space inventory.

(15) “Passive design elements” means architectural features that minimize heat gain, heat loss, and the use of heating and cooling equipment when ambient conditions are extreme and that permit use of the facility without heating or air-conditioning when ambient conditions are moderate. Such features may include, but are not limited to, building orientation, landscaping, earth bermings, insulation, thermal windows and doors, overhangs, skylights, thermal chimneys, and other design arrangements.

(16) “Public education capital outlay (PECO) funded projects” means site acquisition, renovation, remodeling, construction projects, and site improvements necessary to accommodate buildings, equipment, other structures, and special educational use areas that are built, installed, or established to serve primarily the educational instructional program of the district school board, Florida College System institution board of trustees, or university board of trustees.

(17) “Remodeling” means the changing of existing facilities by rearrangement of spaces and their use and includes, but is not limited to, the conversion of two classrooms to a science laboratory or the conversion of a closed plan arrangement to an open plan configuration.

(18) “Renovation” means the rejuvenating or upgrading of existing facilities by installation or replacement of materials and equipment and includes, but is not limited to, interior or exterior reconditioning of facilities and spaces; air-conditioning, heating, or ventilating equipment; fire alarm systems; emergency lighting; electrical systems; and complete roofing or roof replacement, including replacement of membrane or structure. As used in this subsection, the term “materials” does not include instructional materials.

(19) “Satisfactory educational facility” means a facility that has been recommended for continued use by an educational plant survey or that has been classified as satisfactory in the state inventory of educational facilities.

(20) “Site” means a space of ground occupied or to be occupied by an educational facility or program.

(21) “Site development” means work that must be performed on an unimproved site in order to make it usable for the desired purpose or work incidental to new construction or to make an addition usable.

(22) “Site improvement” means work that must be performed on an existing site to improve its utilization, correct health and safety deficiencies, meet special program needs, or provide additional service areas.

(23) “Site improvement incident to construction” means the work that must be performed on a site as an accompaniment to the construction of an educational facility.

(24) “Satellite facility” means the buildings and equipment, structures, and special educational use areas that are built, installed, or established by private business or industry in accordance with chapter 6A-2, Florida Administrative Code, to be used exclusively for educational purposes to serve primarily the students of its employees and that are staffed professionally by the district school board.

History.—s. 797, ch. 2002-387; s. 166, ch. 2007-217; s. 199, ch. 2011-5.



1013.02 - Purpose; rules and regulations.

1013.02 Purpose; rules and regulations.—

(1) The purpose of this chapter is to authorize state and local officials to cooperate in establishing and maintaining educational plants that will provide for public educational needs throughout the state.

(2)(a) The State Board of Education shall adopt rules pursuant to ss. 120.536(1) and 120.54 to implement the provisions of this chapter for school districts and Florida College System institutions.

(b) The Board of Governors shall adopt regulations pursuant to its regulation development procedure to implement the provisions of this chapter for state universities.

History.—s. 798, ch. 2002-387; s. 167, ch. 2007-217; s. 27, ch. 2010-78; s. 200, ch. 2011-5.



1013.03 - Functions of the department and the Board of Governors.

1013.03 Functions of the department and the Board of Governors.—The functions of the Department of Education as it pertains to educational facilities of school districts and Florida College System institutions and of the Board of Governors as it pertains to educational facilities of state universities shall include, but not be limited to, the following:

(1) Establish recommended minimum and maximum square footage standards for different functions and areas and procedures for determining the gross square footage for each educational facility to be funded in whole or in part by the state, including public broadcasting stations but excluding postsecondary special purpose laboratory space. The gross square footage determination standards may be exceeded when the core facility space of an educational facility is constructed or renovated to accommodate the future addition of classrooms to meet projected increases in student enrollment. The department and the Board of Governors shall encourage multiple use of facilities and spaces in educational plants.

(2) Establish, for the purpose of determining need, equitably uniform utilization standards for all types of like space, regardless of the level of education. These standards shall also establish, for postsecondary education classrooms, a minimum room utilization rate of 40 hours per week and a minimum station utilization rate of 60 percent. These rates shall be subject to increase based on national norms for utilization of postsecondary education classrooms.

(3) Require boards to submit other educational plant inventories data and statistical data or information relevant to construction, capital improvements, and related costs.

(4) Require each board and other appropriate agencies to submit complete and accurate financial data as to the amounts of funds from all sources that are available and spent for construction and capital improvements. The commissioner shall prescribe the format and the date for the submission of this data and any other educational facilities data. If any district does not submit the required educational facilities fiscal data by the prescribed date, the Commissioner of Education shall notify the district school board of this fact and, if appropriate action is not taken to immediately submit the required report, the district school board shall be directed to proceed pursuant to s. 1001.42(13)(b). If any Florida College System institution or university does not submit the required educational facilities fiscal data by the prescribed date, the same policy prescribed in this subsection for school districts shall be implemented.

(5) Administer, under the supervision of the Commissioner of Education, the Public Education Capital Outlay and Debt Service Trust Fund and the School District and Community College District Capital Outlay and Debt Service Trust Fund.

(6) Develop, review, update, revise, and recommend a mandatory portion of the Florida Building Code for educational facilities construction and capital improvement by Florida College System institution boards and district school boards.

(7) Provide training, technical assistance, and building code interpretation for requirements of the mandatory Florida Building Code for the educational facilities construction and capital improvement programs of the Florida College System institution boards and district school boards and, upon request, approve phase III construction documents for remodeling, renovation, or new construction of educational plants or ancillary facilities, except that university boards of trustees shall approve specifications and construction documents for their respective institutions pursuant to guidelines of the Board of Governors. The Department of Management Services may, upon request, provide similar services for the Florida School for the Deaf and the Blind and shall use the Florida Building Code and the Florida Fire Prevention Code.

(8) Provide minimum criteria, procedures, and training to boards to conduct educational plant surveys and document the determination of future needs.

(9) Make available to boards technical assistance, awareness training, and research and technical publications relating to lifesafety, casualty, sanitation, environmental, maintenance, and custodial issues; and, as needed, technical assistance for survey, planning, design, construction, operation, and evaluation of educational and ancillary facilities and plants, facilities administrative procedures review, and training for new administrators.

(10)(a) Review and validate surveys proposed or amended by the boards and recommend to the Commissioner of Education, or the Chancellor of the State University System, as appropriate, for approval, surveys that meet the requirements of this chapter.

1. The term “validate” as applied to surveys by school districts means to review inventory data as submitted to the department by district school boards; provide for review and inspection, where required, of student stations and aggregate square feet of inventory changed from satisfactory to unsatisfactory or changed from unsatisfactory to satisfactory; compare new school inventory to allocation limits provided by this chapter; review cost projections for conformity with cost limits set by s. 1013.64(6); compare total capital outlay full-time equivalent enrollment projections in the survey with the department’s projections; review facilities lists to verify that student station and auxiliary facility space allocations do not exceed the limits provided by this chapter and related rules; review and confirm the application of uniform facility utilization factors, where provided by this chapter or related rules; utilize the documentation of programs offered per site, as submitted by the board, to analyze facility needs; confirm that need projections for career and adult educational programs comply with needs documented by the Department of Education; and confirm the assignment of full-time student stations to all space except auxiliary facilities, which, for purposes of exemption from student station assignment, include the following:

a. Cafeterias.

b. Multipurpose dining areas.

c. Media centers.

d. Auditoriums.

e. Administration.

f. Elementary, middle, and high school resource rooms, up to the number of such rooms recommended for the applicable occupant and space design capacity of the educational plant in the State Requirements for Educational Facilities, beyond which student stations must be assigned.

g. Elementary school skills labs, up to the number of such rooms recommended for the applicable occupant and space design capacity of the educational plant in the State Requirements for Educational Facilities, beyond which student stations must be assigned.

h. Elementary school art and music rooms.

The Commissioner of Education may grant a waiver from the requirements of this subparagraph if a district school board determines that such waiver will make possible a substantial savings of funds or will be advantageous to the welfare of the educational system. The district school board shall present a full statement to the commissioner which sets forth the facts that warrant the waiver. If the commissioner denies a request for a waiver, the district school board may appeal such decision to the State Board of Education.

2. The term “validate” as applied to surveys by Florida College System institutions and universities means to review and document the approval of each new site and official designation, where applicable; review the inventory database as submitted by each board to the department, including noncareer, and total capital outlay full-time equivalent enrollment projections per site and per college; provide for the review and inspection, where required, of student stations and aggregate square feet of space changed from satisfactory to unsatisfactory; utilize and review the documentation of programs offered per site submitted by the boards as accurate for analysis of space requirements and needs; confirm that needs projected for career and adult educational programs comply with needs documented by the Department of Education; compare new facility inventory to allocations limits as provided in this chapter; review cost projections for conformity with state averages or limits designated by this chapter; compare student enrollment projections in the survey to the department’s projections; review facilities lists to verify that area allocations and space factors for generating space needs do not exceed the limits as provided by this chapter and related rules; confirm the application of facility utilization factors as provided by this chapter and related rules; and review, as submitted, documentation of how survey recommendations will implement the detail of current campus master plans and integrate with local comprehensive plans and development regulations.

(b) Recommend priority of projects to be funded.

(11) Prepare the commissioner’s comprehensive fixed capital outlay legislative budget request and provide annually an estimate of the funds available for developing required 3-year priority lists. This amount shall be based upon the average percentage for the 5 prior years of funds appropriated by the Legislature for fixed capital outlay to each level of public education: public schools, Florida College System institutions, and universities.

(12) Perform any other functions that may be involved in educational facilities construction and capital improvement which shall ensure that the intent of the Legislature is implemented.

History.—s. 799, ch. 2002-387; s. 17, ch. 2003-391; s. 135, ch. 2004-357; s. 168, ch. 2007-217; s. 35, ch. 2008-108; s. 201, ch. 2011-5; s. 18, ch. 2012-133.



1013.04 - School district educational facilities plan performance and productivity standards; development; measurement; application.

1013.04 School district educational facilities plan performance and productivity standards; development; measurement; application.—

(1) The Office of Educational Facilities shall develop and adopt measures for evaluating the performance and productivity of school district educational facilities plans. The measures may be both quantitative and qualitative and must, to the maximum extent practical, assess those factors that are within the districts’ control. The measures must, at a minimum, assess performance in the following areas:

(a) Frugal production of high-quality projects.

(b) Efficient finance and administration.

(c) Optimal school and classroom size and utilization rate.

(d) Safety.

(e) Core facility space needs and cost-effective capacity improvements that consider demographic projections.

(f) Level of district local effort.

(2) The office shall establish annual performance objectives and standards that can be used to evaluate district performance and productivity.

(3) The office shall conduct ongoing evaluations of district educational facilities program performance and productivity, using the measures adopted under this section. If, using these measures, the office finds that a district failed to perform satisfactorily, the office must recommend to the district school board actions to be taken to improve the district’s performance.

History.—s. 25, ch. 2002-296; s. 800, ch. 2002-387; s. 13, ch. 2010-70.






Part II - USE AND MANAGEMENT OF EDUCATIONALFACILITIES (ss. 1013.10-1013.28)

1013.10 - Use of buildings and grounds.

1013.10 Use of buildings and grounds.—The board may permit the use of educational facilities and grounds for any legal assembly or for community use centers or may permit the same to be used as voting places in any primary, regular, or special election. The board shall adopt rules, regulations, or policies and procedures necessary to protect educational facilities and grounds when used for such purposes.

History.—s. 803, ch. 2002-387; s. 28, ch. 2010-78.



1013.11 - Postsecondary institutions assessment of physical plant safety.

1013.11 Postsecondary institutions assessment of physical plant safety.—The president of each postsecondary institution shall conduct or cause to be conducted an annual assessment of physical plant safety. An annual report shall incorporate the assessment findings and recommendations for the improvement of safety on each campus. The annual report shall be submitted to the respective governing or licensing board of jurisdiction no later than January 1 of each year. Each board shall compile the individual institutional reports and convey the aggregate institutional reports to the Commissioner of Education or the Chancellor of the State University System, as appropriate.

History.—s. 804, ch. 2002-387; s. 181, ch. 2007-5; s. 169, ch. 2007-217; s. 32, ch. 2010-70; s. 183, ch. 2010-102.



1013.12 - Casualty, safety, sanitation, and firesafety standards and inspection of property.

1013.12 Casualty, safety, sanitation, and firesafety standards and inspection of property.—

(1) FIRESAFETY.—The State Board of Education shall adopt and administer rules prescribing standards for the safety and health of occupants of educational and ancillary plants as a part of State Requirements for Educational Facilities or the Florida Building Code for educational facilities construction as provided in s. 1013.37, except that the State Fire Marshal in consultation with the Department of Education shall adopt uniform firesafety standards for educational and ancillary plants and educational facilities, as provided in s. 633.206(1)(b), and a firesafety evaluation system to be used as an alternate firesafety inspection standard for existing educational and ancillary plants and educational facilities. The uniform firesafety standards and the alternate firesafety evaluation system shall be administered and enforced by fire officials certified by the State Fire Marshal under s. 633.216. These standards must be used by all public agencies when inspecting public educational and ancillary plants, and the firesafety standards must be used by county, municipal, or independent special fire control district inspectors when performing firesafety inspections of public educational and ancillary plants and educational facilities. In accordance with such standards, each board shall prescribe policies and procedures establishing a comprehensive program of safety and sanitation for the protection of occupants of public educational and ancillary plants. Such policies must contain procedures for periodic inspections as prescribed in this section or chapter 633 and for withdrawal of any educational and ancillary plant, or portion thereof, from use until unsafe or unsanitary conditions are corrected or removed.

(2) PERIODIC INSPECTION OF PROPERTY BY DISTRICT SCHOOL BOARDS.—

(a) Each board shall provide for periodic inspection, other than firesafety inspection, of each educational and ancillary plant at least once during each fiscal year to determine compliance with standards of sanitation and casualty safety prescribed in the rules of the State Board of Education.

(b) Each school cafeteria must post in a visible location and on the school website the school’s semiannual sanitation certificate and a copy of its most recent sanitation inspection report.

(c) Under the direction of the fire official appointed by the board under s. 1013.371(2), firesafety inspections of each educational and ancillary plant located on property owned or leased by the board, or other educational facilities operated by the board, must be made no sooner than 1 year after issuance of a certificate of occupancy and annually thereafter. Such inspections shall be made by persons certified by the Division of State Fire Marshal under s. 633.216 to conduct firesafety inspections in public educational and ancillary plants. The board shall submit a copy of the firesafety inspection report to the county, municipality, or independent special fire control district providing fire protection services to the school facility within 10 business days after the date of the inspection. Alternate schedules for delivery of reports may be agreed upon between the school district and the county, municipality, or independent special fire control district providing fire protection services to the site in cases in which delivery is impossible due to hurricanes or other natural disasters. Regardless, if immediate life-threatening deficiencies are noted in the report, the report shall be delivered immediately. In addition, the board and any other authority conducting the fire safety inspection shall certify to the State Fire Marshal that the annual inspection has been completed. The certification shall be made electronically or by such other means as directed by the State Fire Marshal.

(d) In each firesafety inspection report, the board shall include a plan of action and a schedule for the correction of each deficiency. If immediate life-threatening deficiencies are noted in any inspection, the board shall take action to promptly correct the deficiencies or withdraw the educational or ancillary plant from use until such time as the deficiencies are corrected.

(3) INSPECTION OF EDUCATIONAL PROPERTY BY OTHER PUBLIC AGENCIES.—

(a) A safety or sanitation inspection of any educational or ancillary plant may be made at any time by the Department of Education or any other state or local agency authorized or required to conduct such inspections by either general or special law. Each agency conducting inspections shall use the standards adopted by the Commissioner of Education in lieu of, and to the exclusion of, any other inspection standards prescribed either by statute or administrative rule. The agency shall submit a copy of the inspection report to the board.

(b) One firesafety inspection of each educational or ancillary plant located on the property owned or leased by the board, or other educational or ancillary plants operated by the school board, and each public college may be conducted no sooner than 1 year after the issuance of the certificate of occupancy and annually thereafter by the county, municipality, or independent special fire control district in which the plant is located using the standards adopted by the State Fire Marshal. The board or public college shall cooperate with the inspecting authority when a firesafety inspection is made by a governmental authority under this paragraph.

(c) In each firesafety inspection report prepared pursuant to this subsection, the county, municipality, or independent special fire control district, in conjunction with the board, shall include a plan of action and a schedule for the correction of each deficiency. If immediate life-threatening deficiencies are noted in any inspection, the local county, municipality, or independent special fire control district, in conjunction with the fire official appointed by the board, shall take action to require the board to promptly correct the deficiencies or withdraw the educational or ancillary plant from use until the deficiencies are corrected, subject to review by the State Fire Marshal who shall act within 10 days to ensure that the deficiencies are corrected or withdraw the plant from use.

(4) CORRECTIVE ACTION; DEFICIENCIES OTHER THAN FIRESAFETY DEFICIENCIES.—Upon failure of the board to take corrective action within a reasonable time, the agency making the inspection, other than a local fire official, may request the commissioner to:

(a) Order that appropriate action be taken to correct all deficiencies in accordance with a schedule determined jointly by the inspecting authority and the board; in developing the schedule, consideration must be given to the seriousness of the deficiencies and the ability of the board to obtain the necessary funds; or

(b) After 30 calendar days’ notice to the board, order all or a portion of the educational or ancillary plant withdrawn from use until the deficiencies are corrected.

(5) INSPECTIONS OF CHARTER SCHOOLS NOT LOCATED ON BOARD-OWNED OR LEASED PROPERTY OR OTHERWISE OPERATED BY A SCHOOL BOARD.—

(a) A safety or sanitation inspection of any educational or ancillary plant may be made at any time by a state or local agency authorized or required to conduct such inspections by general or special law. The agency shall submit a copy of the inspection report to the charter school sponsor.

(b) One firesafety inspection of each charter school that is not located in facilities owned or leased by the board or a public college must be conducted each fiscal year by the county, municipality, or independent special fire control district in which the charter school is located using the standards adopted by the State Fire Marshal. Upon request, the inspecting authority shall provide a copy of each firesafety report to the board in the district in which the facility is located.

(c) In each firesafety inspection report and formulated in consultation with the charter school, the inspecting authority shall include a plan of action and a schedule for the correction of each deficiency. If any immediate life-threatening deficiency is noted in any inspection, the inspecting authority shall take action to require the charter school to promptly correct each deficiency or withdraw the educational or ancillary plant from use until such time as all deficiencies are corrected.

(d) If the charter school fails to take corrective action within the period designated in the plan of action to correct any firesafety deficiency noted under paragraph (c), the county, municipality, or independent special fire control district shall immediately report the deficiency to the State Fire Marshal and the charter school sponsor. The State Fire Marshal has enforcement authority with respect to charter school educational and ancillary plants and educational facilities as provided in chapter 633 for any building or structure.

(6) INSPECTIONS OF PUBLIC POSTSECONDARY EDUCATION FACILITIES.—

(a) Firesafety inspections of public college facilities, including charter schools located on board-owned or board-leased facilities or otherwise operated by public college boards, shall be made in accordance with the Florida Fire Prevention Code, as adopted by the State Fire Marshal. Notwithstanding s. 633.202, provisions of the code relating to inspections of such facilities are not subject to any local amendments as provided by s. 1013.371. Each public college facility shall be inspected annually by persons certified under s. 633.216.

(b) After each required firesafety inspection, the inspecting authority shall develop a plan of action to correct each deficiency identified. The public college shall provide a copy of each firesafety inspection report to the county, municipality, or independent special fire control district in which the facility is located.

(c) Firesafety inspections of state universities shall comply with the Florida Fire Prevention Code, as adopted by the State Fire Marshal under s. 633.202.

(7) CORRECTIVE ACTION; FIRESAFETY DEFICIENCIES.—If a school board, public college board, or charter school fails to correct any firesafety deficiency noted under this section within the time designated in the plan of action, the inspecting authority shall immediately report the deficiency to the State Fire Marshal, who has enforcement authority with respect to educational and ancillary plants and educational facilities as provided in chapter 633 for any other building or structure.

(8) ADDITIONAL STANDARDS.—In addition to any other rules adopted under this section or s. 633.206, the State Fire Marshal in consultation with the Department of Education shall adopt and administer rules prescribing the following standards for the safety and health of occupants of educational and ancillary plants:

(a) The designation of serious life-safety hazards, including, but not limited to, nonfunctional fire alarm systems, nonfunctional fire sprinkler systems, doors with padlocks or other locks or devices that preclude egress at any time, inadequate exits, hazardous electrical system conditions, potential structural failure, and storage conditions that create a fire hazard.

(b) The proper placement of functional smoke and heat detectors and accessible, unexpired fire extinguishers.

(c) The maintenance of fire doors without doorstops or wedges improperly holding them open.

History.—s. 1, ch. 2002-287; s. 805, ch. 2002-387; s. 4, ch. 2003-3; s. 170, ch. 2007-217; s. 29, ch. 2008-235; s. 106, ch. 2009-21; s. 29, ch. 2010-78; s. 202, ch. 2011-5; s. 4, ch. 2011-79; s. 158, ch. 2013-183; s. 189, ch. 2014-17.



1013.13 - Coordination of school safety information; construction design documents.

1013.13 Coordination of school safety information; construction design documents.—

(1) Each district school superintendent must provide to the law enforcement agency and fire department that has jurisdiction over each educational facility a copy of the floor plans and other relevant documents for each educational facility in the district, as defined in s. 1013.01. After the initial submission of the floor plans and other relevant documents, the district superintendent of schools shall submit, by October 1 of each year, revised floor plans and other relevant documents for each educational facility in the district that was modified during the preceding year.

(2) Each Florida College System institution president must provide to the law enforcement agency and fire department that has jurisdiction over the Florida College System institution a copy of the floor plans and other relevant documents for each educational facility as defined in s. 1013.01. After the initial submission of the floor plans and other relevant documents, the Florida College System institution president shall submit, by October 1 of each year, revised floor plans and other relevant documents for each educational facility that was modified during the preceding year.

History.—s. 806, ch. 2002-387; s. 203, ch. 2011-5.



1013.14 - Proposed purchase of real property by a board; confidentiality of records; procedure.

1013.14 Proposed purchase of real property by a board; confidentiality of records; procedure.—

(1)(a) In any case in which a board, pursuant to the provisions of this chapter, seeks to acquire by purchase any real property for educational purposes, every appraisal, offer, or counteroffer must be in writing and is exempt from the provisions of s. 119.07(1) until an option contract is executed or, if no option contract is executed, until 30 days before a contract or agreement for purchase is considered for approval by the board. If a contract or agreement for purchase is not submitted to the board for approval, the exemption from s. 119.07(1) shall expire 30 days after the termination of negotiations. The board shall maintain complete and accurate records of every such appraisal, offer, and counteroffer. For the purposes of this section, the term “option contract” means an agreement by the board to purchase a piece of property, subject to the approval of the board at a public meeting after 30 days’ public notice.

(b) Before acquisition of the property, the board shall obtain at least one appraisal by an appraiser approved pursuant to s. 253.025(8) for each purchase in an amount greater than $100,000 and not more than $500,000. For each purchase in an amount in excess of $500,000, the board shall obtain at least two appraisals by appraisers approved pursuant to s. 253.025(8). If the agreed to purchase price exceeds the average appraised value, the board is required to approve the purchase by an extraordinary vote.

(2) Nothing in this section shall be interpreted as providing an exemption from, or an exception to, s. 286.011.

History.—s. 807, ch. 2002-387; s. 48, ch. 2016-233.



1013.15 - Lease, rental, and lease-purchase of educational facilities and sites.

1013.15 Lease, rental, and lease-purchase of educational facilities and sites.—

(1) A board may lease any land, facilities, or educational plants owned by it to any person or entity for such term, for such rent, and upon such terms and conditions as the board determines to be in its best interests; any such lease may provide for the optional or binding purchase of the land, facilities, or educational plants by the lessee upon such terms and conditions as the board determines are in its best interests. A determination that any such land, facility, or educational plant so leased is unnecessary for educational purposes is not a prerequisite to the leasing or lease-purchase of such land, facility, or educational plant. Prior to entering into or executing any such lease, a board shall consider approval of the lease or lease-purchase agreement at a public meeting, at which a copy of the proposed agreement in its final form shall be available for inspection and review by the public, after due notice as required by law.

(2)(a) A district school board may rent or lease educational facilities and sites as defined in s. 1013.01. Educational facilities and sites rented or leased for 1 year or less shall be funded through the operations budget or funds derived from millage proceeds pursuant to s. 1011.71(2). A lease contract for 1 year or less, when extended or renewed beyond a year, becomes a multiple-year lease. Operational funds or funds derived from millage proceeds pursuant to s. 1011.71(2) may be authorized to be expended for multiple-year leases. All leased facilities and sites must be inspected prior to occupancy by the authority having jurisdiction.

1. All newly leased spaces must be inspected and brought into compliance with the Florida Building Code pursuant to chapter 553 and the life safety codes pursuant to chapter 633, prior to occupancy, using the board’s operations budget or funds derived from millage proceeds pursuant to s. 1011.71(2).

2. Plans for renovation or remodeling of leased space shall conform to the Florida Building Code and the Florida Fire Prevention Code for educational occupancies or other occupancies, as appropriate and as required in chapters 553 and 633, prior to occupancy.

3. All leased facilities must be inspected annually for firesafety deficiencies in accordance with the applicable code and have corrections made in accordance with s. 1013.12. Operational funds or funds derived from millage proceeds pursuant to s. 1011.71(2) may be used to correct deficiencies in leased space.

4. When the board declares that a public emergency exists, it may take up to 30 days to bring the leased facility into compliance with the requirements of State Board of Education rules.

(b) A board is authorized to lease-purchase educational facilities and sites as defined in s. 1013.01. The lease-purchase of educational facilities and sites shall be as required by s. 1013.37, shall be advertised for and receive competitive proposals and be awarded to the best proposer, and shall be funded using current or other funds specifically authorized by law to be used for such purpose.

1. A district school board, by itself, or through a direct-support organization formed pursuant to s. 1001.453 or nonprofit educational organization or a consortium of district school boards, may, in developing a lease-purchase of educational facilities and sites provide for separately advertising for and receiving competitive bids or proposals on the construction of facilities and the selection of financing to provide the lowest cost funding available, so long as the board determines that such process would best serve the public interest and the pledged revenues are limited to those authorized in s. 1011.71(2)(e).

2. All activities and information, including lists of individual participants, associated with agreements made pursuant to this section shall be subject to the provisions of chapter 119 and s. 286.011.

(c)1. The term of any lease-purchase agreement, including the initial term and any subsequent renewals, shall not exceed the useful life of the educational facilities and sites for which the agreement is made, or 30 years, whichever is less.

2. The initial term or any renewal term of any lease-purchase agreement shall expire on June 30 of each fiscal year, but may be automatically renewed annually, subject to a board making sufficient annual appropriations therefor. Under no circumstances shall the failure of a board to renew a lease-purchase agreement constitute a default or require payment of any penalty or in any way limit the right of a board to purchase or utilize educational facilities and sites similar in function to the educational facilities and sites that are the subject of the said lease-purchase agreement. Educational facilities and sites being acquired pursuant to a lease-purchase agreement shall be exempt from ad valorem taxation.

3. No lease-purchase agreement entered into pursuant to this subsection shall constitute a debt, liability, or obligation of the state or a board or shall be a pledge of the faith and credit of the state or a board.

4. Any lease-purchase agreement entered into pursuant to this subsection shall stipulate an annual rate which may consist of a principal component and an interest component, provided that the maximum interest rate of any interest component payable under any such lease-purchase agreement, or any participation or certificated portion thereof, shall be calculated in accordance with and be governed by the provisions of s. 215.84.

(3) Lease or lease-purchase agreements entered into by university boards of trustees shall comply with the provisions of ss. 1013.171 and 1010.62.

(4)(a) A board may rent or lease existing buildings, or space within existing buildings, originally constructed or used for purposes other than education, for conversion to use as educational facilities. Such buildings rented or leased for 1 year or less shall be funded through the operations budget or funds derived from millage pursuant to s. 1011.71(2). A rental agreement or lease contract for 1 year or less, when extended or renewed beyond a year, becomes a multiple-year rental or lease. Operational funds or funds derived from millage proceeds pursuant to s. 1011.71(2) may be authorized to be expended for multiple-year rentals or leases. Notwithstanding any other provisions of this section, if a building was constructed in conformance with all applicable building and life safety codes, it shall be deemed to meet the requirements for use and occupancy as an educational facility subject only to the provisions of this subsection.

(b) Prior to occupying a rented or a leased existing building, or space within an existing building, pursuant to this subsection, a school board shall, in a public meeting, adopt a resolution certifying that the following circumstances apply to the building proposed for occupancy:

1. Growth among the school-age population in the school district has created a need for new educational facilities in a neighborhood where there is little or no vacant land.

2. There exists a supply of vacant space in existing buildings that meet state minimum building and life safety codes.

3. Acquisition and conversion to use as educational facilities of an existing building or buildings is a cost-saving means of providing the needed classroom space as determined by the difference between the cost of new construction, including land acquisition and preparation and, if applicable, demolition of existing structures, and the cost of acquisition through rental or lease and conversion of an existing building or buildings.

4. The building has been examined for suitability, safety, and conformance with state minimum building and life safety codes. The building examination shall consist, at a minimum, of a review of existing documents, building site reconnaissance, and analysis of the building conducted by, or under the responsible charge of, a licensed structural engineer.

5. A certificate of evaluation has been issued by an appropriately licensed design professional which states that, based on available documents, building site reconnaissance, current knowledge, and design judgment in the professional’s opinion, the building meets the requirements of state minimum building and life safety codes, provides safe egress of occupants from the building, provides adequate firesafety, and does not pose a substantial threat to life to persons who would occupy the building for classroom use.

6. The plans for conversion of the building were prepared by an appropriate design professional licensed in this state and the work of conversion was performed by contractors licensed in this state.

7. The conversion of the building was observed by an appropriate design professional licensed in this state.

8. The building has been reviewed, inspected, and granted a certificate of occupancy by the local building department.

9. All ceilings, light fixtures, ducts, and registers within the area to be occupied for classroom purposes were constructed or have been reconstructed to meet state minimum requirements.

History.—s. 808, ch. 2002-387; s. 171, ch. 2007-217.



1013.16 - Construction of facilities on leased property; conditions.

1013.16 Construction of facilities on leased property; conditions.—

(1) A board may construct or place educational facilities and ancillary facilities on land that is owned by any person after the board has acquired from the owner of the land a long-term lease for the use of this land for a period of not less than 40 years or the life expectancy of the permanent facilities constructed thereon, whichever is longer.

(2) A board may enter into a short-term lease for the use of land owned by any person on which temporary or relocatable facilities are to be utilized.

(3) Leases executed by a university board of trustees pursuant to this section are subject to s. 1010.62.

History.—s. 809, ch. 2002-387; s. 172, ch. 2007-217.



1013.17 - University leasing in affiliated research and development park.

1013.17 University leasing in affiliated research and development park.—A university is exempt from the requirements of s. 255.25(3), (4), and (8) when leasing educational facilities in a research and development park with which the university is affiliated and when the Board of Governors certifies in writing that the leasing of such educational facilities is in the best interests of the university and that the exemption from competitive bid requirements would not be detrimental to the state. Leases entered into pursuant to this section are subject to the provisions of s. 1010.62.

History.—s. 810, ch. 2002-387; s. 173, ch. 2007-217.



1013.171 - University lease agreements; land, facilities.

1013.171 University lease agreements; land, facilities.—

(1) Each university board of trustees is authorized to negotiate and enter into agreements to lease land under its jurisdiction to for-profit and nonprofit corporations, registered by the Secretary of State to do business in this state, for the purpose of erecting thereon facilities and accommodations necessary and desirable to serve the needs and purposes of the university, as determined by the systemwide strategic plan adopted by the Board of Governors. Such agreement will be for a term not in excess of 99 years or the life expectancy of the permanent facilities constructed thereon, whichever is shorter, and shall include as a part of the consideration provisions for the eventual ownership of the completed facilities by the state. The Board of Trustees of the Internal Improvement Trust Fund upon request of the university board of trustees shall lease any such property to the university for sublease as heretofore provided.

(2) Each university board of trustees is authorized to enter into agreements with for-profit and nonprofit corporations, registered by the Secretary of State to do business in this state, whereby income-producing buildings, improvements, and facilities necessary and desirable to serve the needs and purposes of the university, as determined by the systemwide strategic plan adopted by the Board of Governors, are acquired by purchase or lease-purchase by the university. When such agreements provide for lease-purchase of facilities erected on land that is not under the jurisdiction of the university, the agreement shall include as a part of the consideration provisions for the eventual ownership of the land and facility by the state. Agreements for lease-purchase shall not exceed 30 years or the life expectancy of the permanent facility constructed, whichever is shorter. The university board of trustees may enter into an agreement for the lease-purchase of a facility under this section for a term greater than 1 year. Each university board of trustees is authorized to use any auxiliary trust funds, available and not otherwise obligated, to pay rent to the owner should income from the facilities not be sufficient in any debt payment period. The trust funds used for payment of rent shall be reimbursed as soon as possible to the extent that income from the facilities exceeds the amount necessary for such debt payment.

(3) Each university board of trustees may:

(a) Construct educational facilities on land that is owned by a direct-support organization, as defined in s. 1004.28, or a governmental agency at the federal, state, county, or municipal level, if the university has acquired a long-term lease for the use of the land. The lease must be for at least 40 years or the expected time the facilities to be constructed on the land are expected to remain in a condition acceptable for use, whichever is longer.

(b) Acquire a short-term lease from one of the entities listed in paragraph (a) for the use of land, if adequate temporary or relocatable facilities are available on the land.

(c) Enter into a short-term lease for the use of land and buildings upon which capital improvements may be made.

If sufficient land is not available from any of the entities listed in paragraph (a), a university may acquire a short-term lease from a private landowner or developer.

(4) Agreements as provided in this section shall be entered into with an offeror resulting from publicly announced competitive bids or proposals, except that the university may enter into an agreement with an entity enumerated in paragraph (3)(a) for leasing land or with a direct-support organization as provided in s. 1004.28, which shall enter into subsequent agreements for financing and constructing the project after receiving competitive bids or proposals. Any facility constructed, lease-purchased, or purchased under such agreements, whether erected on land under the jurisdiction of the university or not, shall conform to the construction standards and codes applicable to university facilities. Each university board of trustees shall adopt such regulations as are necessary to carry out its duties and responsibilities imposed by this section.

(5) Agreements executed by the State Board of Education prior to January 1, 1980, for the purposes listed herein shall be validated, and said board’s capacity to act in such cases ratified and confirmed.

(6) Agreements entered into pursuant to this section are subject to the provisions of s. 1010.62.

History.—s. 811, ch. 2002-387; s. 174, ch. 2007-217; s. 23, ch. 2011-177.



1013.18 - Radio and television facilities.

1013.18 Radio and television facilities.—

(1) A board may acquire, by purchase, license, permanent easement, or gift, suitable lands and other facilities, either within or without the boundaries of the district, for use in providing educational radio or television transmitting sites and may erect such buildings, antennas, transmission equipment, towers, or other structures as are necessary to accomplish the purposes of this section.

(2) Fixed capital outlay budget requests for public broadcasting stations and instructional television and radio facilities shall be submitted pursuant to s. 1013.60. The commissioner may include any recommendations for these purposes in the legislative budget request for fixed capital outlay.

History.—s. 812, ch. 2002-387.



1013.19 - Purchase, conveyance, or encumbrance of property interests above surface of land; joint-occupancy structures.

1013.19 Purchase, conveyance, or encumbrance of property interests above surface of land; joint-occupancy structures.—For the purpose of implementing jointly financed construction project agreements, or for the construction of combined occupancy structures, any board may purchase, own, convey, sell, lease, or encumber airspace or any other interests in property above the surface of the land, provided the lease of airspace for nonpublic use is for such reasonable rent, length of term, and conditions as the board in its discretion may determine. All proceeds from such sale or lease shall be used by the board or boards receiving the proceeds solely for fixed capital outlay purposes. These purposes may include the renovation or remodeling of existing facilities owned by the board or the construction of new facilities; however, for a Florida College System institution board or university board, such new facility must be authorized by the Legislature. It is declared that the use of such rental by the board for public purposes in accordance with its statutory authority is a public use. Airspace or any other interest in property held by the Board of Trustees of the Internal Improvement Trust Fund or the State Board of Education may not be divested or conveyed without approval of the respective board. Any building, including any building or facility component that is common to both nonpublic and educational portions thereof, constructed in airspace that is sold or leased for nonpublic use pursuant to this section is subject to all applicable state, county, and municipal regulations pertaining to land use, zoning, construction of buildings, fire protection, health, and safety to the same extent and in the same manner as such regulations would be applicable to the construction of a building for nonpublic use on the appurtenant land beneath the subject airspace. Any educational facility constructed or leased as a part of a joint-occupancy facility is subject to all rules and requirements of the respective boards or departments having jurisdiction over educational facilities. Any contract executed by a university board of trustees pursuant to this section is subject to the provisions of s. 1010.62.

History.—s. 813, ch. 2002-387; s. 175, ch. 2007-217; s. 204, ch. 2011-5.



1013.20 - Standards for relocatables used as classroom space; inspections.

1013.20 Standards for relocatables used as classroom space; inspections.—

(1) The State Board of Education shall adopt rules establishing standards for relocatables intended for long-term use as classroom space at a public elementary school, middle school, or high school. “Long-term use” means the use of relocatables at the same educational plant for a period of 4 years or more. Each relocatable acquired by a district school board after the effective date of the rules and intended for long-term use must comply with the standards. District school boards shall submit a plan for the use of existing relocatables within the 5-year work program to be reviewed and approved by the commissioner by January 1, 2003. A progress report shall be provided by the commissioner to the Speaker of the House of Representatives and the President of the Senate each January thereafter. Relocatables that fail to meet the standards after completion of the approved plan may not be used as classrooms. The standards shall protect the health, safety, and welfare of occupants by requiring compliance with the Florida Building Code or the State Requirements for Educational Facilities for existing relocatables, as applicable, to ensure the safety and stability of construction and onsite installation; fire and moisture protection; air quality and ventilation; appropriate wind resistance; and compliance with the requirements of the Americans with Disabilities Act of 1990. If appropriate and where relocatables are not scheduled for replacement, the standards must also require relocatables to provide access to the same technologies available to similar classrooms within the main school facility and, if appropriate, and where relocatables are not scheduled for replacement, to be accessible by adequate covered walkways. A relocatable that is subject to this section and does not meet the standards shall not be reported as providing satisfactory student stations in the Florida Inventory of School Houses.

(2) Annual inspections for all satisfactory relocatables designed for classroom use or being occupied by students are required for: foundations; tie-downs; structural integrity; weatherproofing; HVAC; electrical; plumbing, if applicable; firesafety; and accessibility. Reports shall be filed with the district school board and posted in each respective relocatable in order to facilitate corrective action.

History.—s. 814, ch. 2002-387.



1013.21 - Reduction of relocatable facilities in use.

1013.21 Reduction of relocatable facilities in use.—

(1)(a) It is a goal of the Legislature that all school districts shall provide a quality educational environment for their students such that, by July 1, 2003, student stations in relocatable facilities exceeding 20 years of age and in use by a district during the 1998-1999 fiscal year shall be removed and the number of all other relocatable student stations at over-capacity schools during that fiscal year shall be decreased by half. The Legislature finds, however, that necessary maintenance of existing facilities and public school enrollment growth impair the ability of some districts to achieve the goal of this section within 5 years. Therefore, the Legislature is increasing its commitment to school funding in this act, in part to help districts reduce the number of temporary, relocatable student stations at over-capacity schools. The Legislature intends that local school districts also increase their investment toward meeting this goal. Each district’s progress toward meeting this goal shall be measured annually by comparing district facilities work programs for replacing relocatables with the state capital outlay projections for education prepared by the Office of Educational Facilities. District facilities work programs shall be monitored by the Office of Educational Facilities to measure the commitment of local school districts toward this goal.

(b) For the purposes of this section, an “over-capacity school” means a school the capital outlay FTE enrollment of which exceeds 100 percent of the space and occupant design capacity of its nonrelocatable facilities. However, if a school’s initial design incorporated relocatable or modular instructional space, an “over-capacity school” shall mean a school the capital outlay FTE enrollment of which exceeds 100 percent of the space and occupant design capacity of its core facilities.

(2) In accordance with the legislative goal described in subsection (1), any relocatables purchased with money appropriated pursuant to chapter 97-384, Laws of Florida, shall be counted at actual student capacity for purposes of s. 1013.31 for the life cycle of the relocatable.

History.—s. 815, ch. 2002-387; s. 14, ch. 2010-70.



1013.22 - Obscenity on educational buildings or vehicles.

1013.22 Obscenity on educational buildings or vehicles.—Whoever willfully cuts, paints, pastes, marks, or defaces by writing or in any other manner any educational building, furniture, apparatus, appliance, outbuilding, ground, fence, tree, post, vehicle, or other educational property with an obscene word, image, or device commits a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083. This section shall not apply to any student in grades K-12 subject to the discipline of a district school board.

History.—s. 816, ch. 2002-387.



1013.23 - Energy efficiency contracting.

1013.23 Energy efficiency contracting.—

(1) LEGISLATIVE INTENT.—The Legislature finds that investment in energy conservation measures in educational facilities can reduce the amount of energy consumed and produce immediate and long-term savings. It is the policy of this state to encourage school districts, Florida College System institutions, and state universities to invest in energy conservation measures that reduce energy consumption, produce a cost savings, and improve the quality of indoor air in facilities, and, when economically feasible, to build, operate, maintain, or renovate educational facilities in such a manner so as to minimize energy consumption and maximize energy savings. It is further the policy of this state to encourage school districts, Florida College System institutions, and state universities to reinvest any energy savings resulting from energy conservation measures into additional energy conservation efforts.

(2) DEFINITIONS.—For purposes of this section, the term:

(a) “Energy conservation measure” means a training program, facility alteration, or equipment to be used in new construction, including an addition to an existing facility, that reduces energy costs, and includes, but is not limited to:

1. Insulation of the facility structure and systems within the facility.

2. Storm windows and doors, caulking or weatherstripping, multiglazed windows and doors, heat-absorbing, or heat-reflective, glazed and coated window and door systems, additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption.

3. Automatic energy control systems.

4. Heating, ventilating, or air-conditioning system modifications or replacements.

5. Replacement or modifications of lighting fixtures to increase the energy efficiency of the lighting system which, at a minimum, shall conform to the Florida Building Code.

6. Energy recovery systems.

7. Cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a facility or complex of facilities.

8. Energy conservation measures that provide long-term operating cost reductions and significantly reduce Btu consumed.

9. Renewable energy systems, such as solar, biomass, and wind.

10. Devices which reduce water consumption or sewer charges.

(b) “Energy cost savings” means:

1. A measured reduction in fuel, energy, or operation and maintenance costs created from the implementation of one or more energy conservation measures when compared with an established baseline for previous fuel, energy, or operation and maintenance costs; or

2. For new construction, a projected reduction in fuel, energy, or operation and maintenance costs created from the implementation of one or more energy conservation measures when compared with the projected fuel, energy, or operation and maintenance costs for equipment if the minimum standards of the Florida Building Code for educational facilities construction were implemented and signed and sealed by a registered professional engineer.

(c) “Energy performance-based contract” means a contract for the evaluation, recommendation, and implementation of energy conservation measures which includes, at a minimum:

1. The design and installation of equipment to implement one or more of such measures, and, if applicable, operation and maintenance of such measures.

2. The amount of any actual annual savings. This amount must meet or exceed total annual contract payments made by the district school board, Florida College System institution board of trustees, or state university board of trustees for such contract.

3. Financing charges to be incurred by the district school board, Florida College System institution board of trustees, or state university board of trustees over the life of the contract.

(d) “Energy performance contractor” means a person or business licensed pursuant to chapter 471, chapter 481, or chapter 489 and experienced in the analysis, design, implementation, and installation of energy conservation measures through the implementation of energy performance-based contracts.

(3) ENERGY PERFORMANCE-BASED CONTRACT PROCEDURES.—

(a) A district school board, Florida College System institution board of trustees, or state university board of trustees may enter into an energy performance-based contract with an energy performance contractor to significantly reduce energy or operating costs of an educational facility through one or more energy conservation measures.

(b) The energy performance contractor shall be selected in compliance with s. 287.055; except that in a case where a district school board, Florida College System institution board of trustees, or state university board of trustees determines that fewer than three firms are qualified to perform the required services, the requirement for agency selection of three firms, as provided in s. 287.055(4)(b), shall not apply and the bid requirements of s. 287.057 shall not apply.

(c) Before entering into a contract pursuant to this section, the district school board, Florida College System institution board of trustees, or state university board of trustees shall provide published notice of the meeting in which it proposes to award the contract, the names of the parties to the proposed contract, and the contract’s purpose.

(d) Prior to the design and installation of the energy conservation measure, the district school board, Florida College System institution board of trustees, or state university board of trustees must obtain from the energy performance contractor a report that discloses all costs associated with the energy conservation measure and provides an estimate of the amount of the energy cost savings. The report must be reviewed by either the Department of Education or the Department of Management Services or signed and sealed by a registered professional engineer.

(e) A district school board, Florida College System institution board of trustees, or state university board of trustees may enter into an energy performance-based contract with an energy performance contractor if, after review of the report required by paragraph (d), it finds that the amount it would spend on the energy conservation measures recommended in the report will not exceed the amount to be saved in energy and operation costs over 20 years from the date of installation, based on life-cycle costing calculations, if the recommendations in the report were followed and if the energy performance contractor provides a written guarantee that the energy or operating cost savings will meet or exceed the costs of the system. The contract may provide for payments over a period of time not to exceed 20 years.

(f) A district school board, Florida College System institution board of trustees, or state university board of trustees may enter into an installment payment contract for the purchase and installation of energy conservation measures. The contract shall provide for payments of not less than one-twentieth of the price to be paid within 2 years from the date of the complete installation and acceptance by the district school board, Florida College System institution board of trustees, or state university board of trustees, and the remaining costs to be paid at least quarterly, not to exceed a 20-year term based on life-cycle costing calculations.

(g) Energy performance-based contracts may extend beyond the fiscal year in which they become effective; however, the term of any contract shall expire at the end of each fiscal year and may be automatically renewed annually up to 20 years, subject to a district school board, Florida College System institution board of trustees, or state university board of trustees making sufficient annual appropriations based upon continued realized energy cost savings. Such contracts shall stipulate that the agreement does not constitute a debt, liability, or obligation of the state or a district school board, Florida College System institution board of trustees, or state university board of trustees, or a pledge of the faith and credit of the state or a district school board, Florida College System institution board of trustees, or state university board of trustees.

(4) CONTRACT PROVISIONS.—

(a) An energy performance-based contract shall include a guarantee by the energy performance contractor that annual energy cost savings will meet or exceed the amortized cost of energy conservation measures.

(b) The contract shall provide that all payments, except obligations on termination of the contract before its expiration, are to be made over time, but not to exceed 20 years from the date of complete installation and acceptance by the district school board, Florida College System institution board of trustees, or state university board of trustees, and that the annual savings are guaranteed to the extent necessary to make annual payments to satisfy the contract.

(c) The contract must require that the energy performance contractor to whom the contract is awarded provide a 100-percent public construction bond to the district school board, Florida College System institution board of trustees, or state university board of trustees for its faithful performance, as required by s. 255.05.

(d) The contract shall require the energy performance contractor to provide to the district school board, Florida College System institution board of trustees, or state university board of trustees an annual reconciliation of the guaranteed energy cost savings. The energy performance contractor shall be liable for any annual savings shortfall which may occur. In the event that such reconciliation reveals an excess in annual energy cost savings, such excess savings shall not be used to cover potential energy cost savings shortages in subsequent contract years.

History.—s. 817, ch. 2002-387; s. 205, ch. 2011-5.



1013.24 - Right of eminent domain.

1013.24 Right of eminent domain.—There is conferred upon the district school boards in the state the authority and right to take private property for any public school purpose or use when, in the opinion of the school board, such property is needed in the operation of any or all of the public schools within the district, including property needed for any school purpose or use in any school district or districts within the county. The absolute fee simple title to all property so taken and acquired shall vest in the district school board, unless the school board seeks to appropriate a particular right or estate in such property.

History.—s. 818, ch. 2002-387.



1013.25 - When university or Florida College System institution board of trustees may exercise power of eminent domain.

1013.25 When university or Florida College System institution board of trustees may exercise power of eminent domain.—Whenever it becomes necessary for the welfare and convenience of any of its institutions or divisions to acquire private property for the use of such institutions, and this cannot be acquired by agreement satisfactory to a university or Florida College System institution board of trustees and the parties interested in, or the owners of, the private property, the board of trustees may exercise the power of eminent domain after receiving approval therefor from the Administration Commission and may then proceed to condemn the property in the manner provided by chapter 73 or chapter 74.

History.—s. 819, ch. 2002-387; s. 176, ch. 2007-217; s. 207, ch. 2011-5.



1013.26 - Department of Legal Affairs to represent university board in condemnation proceedings.

1013.26 Department of Legal Affairs to represent university board in condemnation proceedings.—Any suits or actions brought by a university board of trustees to condemn property, as provided in s. 1013.25, shall be brought in the name of the university board of trustees, and the Department of Legal Affairs shall conduct the proceedings for, and act as the counsel of, the university board of trustees.

History.—s. 820, ch. 2002-387.



1013.27 - Purchase of land by municipality.

1013.27 Purchase of land by municipality.—Any municipality wherein a Florida College System institution as defined by s. 1004.65 is situated may purchase land with municipal funds and to donate and convey the land or any other land to the Florida College System institution board of trustees.

History.—s. 821, ch. 2002-387; s. 208, ch. 2011-5.



1013.28 - Disposal of property.

1013.28 Disposal of property.—

(1) REAL PROPERTY.—

(a) Subject to rules of the State Board of Education, a district school board, the Board of Trustees for the Florida School for the Deaf and the Blind, or a Florida College System institution board of trustees may dispose of any land or real property to which the board holds title which is, by resolution of the board, determined to be unnecessary for educational purposes as recommended in an educational plant survey. A district school board, the Board of Trustees for the Florida School for the Deaf and the Blind, or a Florida College System institution board of trustees shall take diligent measures to dispose of educational property only in the best interests of the public. However, appraisals may be obtained by the district school board, the Board of Trustees for the Florida School for the Deaf and the Blind, or the Florida College System institution board of trustees prior to or simultaneously with the receipt of bids.

(b) Subject to regulations of the Board of Governors, a state university board of trustees may dispose of any land or real property to which it holds valid title which is, by resolution of the state university board of trustees, determined to be unnecessary for educational purposes as recommended in an educational plant survey. A state university board of trustees shall take diligent measures to dispose of educational property only in the best interests of the public. However, appraisals may be obtained by the state university board of trustees prior to or simultaneously with the receipt of bids.

(2) TANGIBLE PERSONAL PROPERTY.—

(a) Tangible personal property that has been properly classified as surplus by a district school board or Florida College System institution board of trustees shall be disposed of in accordance with the procedure established by chapter 274. However, the provisions of chapter 274 shall not be applicable to a motor vehicle used in driver education to which title is obtained for a token amount from an automobile dealer or manufacturer. In such cases, the disposal of the vehicle shall be as prescribed in the contractual agreement between the automotive agency or manufacturer and the board.

(b) Tangible personal property that has been properly classified as surplus by a state university board of trustees shall be disposed of in accordance with the procedure established by chapter 273.

History.—s. 822, ch. 2002-387; s. 177, ch. 2007-217; s. 30, ch. 2010-78; s. 209, ch. 2011-5.






Part III - PLANNING AND CONSTRUCTION OF EDUCATIONALFACILITIES (ss. 1013.30-1013.54)

Subpart A - Campus Master Plans andEducational Plant Surveys

1013.30 - University campus master plans and campus development agreements.

1013.30 University campus master plans and campus development agreements.—

(1) This section contains provisions for campus planning and concurrency management that supersede the requirements of part II of chapter 163, except when stated otherwise in this section. These special growth management provisions are adopted in recognition of the unique relationship between university campuses and the local governments in which they are located. While the campuses provide research and educational benefits of statewide and national importance, and further provide substantial educational, economic, and cultural benefits to their host local governments, they may also have an adverse impact on the public facilities and services and natural resources of host governments. On balance, however, universities should be considered as vital public facilities of the state and local governments. The intent of this section is to address this unique relationship by providing for the preparation of campus master plans and associated campus development agreements.

(2) As used in this section:

(a) “Affected local government” means a unit of local government that provides public services to or is responsible for maintaining facilities within a campus of an institution or is directly affected by development that is proposed for a campus.

(b) “Affected person” means a host local government; an affected local government; any state, regional, or federal agency; or a person who resides, owns property, or owns or operates a business within the boundaries of a host local government or affected local government. In order to qualify under this definition, each person, other than a host or affected local government, must have submitted oral or written comments, recommendations, or objections to the university during the period of time beginning with the advertisement of the first public hearing under subsection (6) and ending with the adoption of the campus master plan or plan amendment. If the plan or plan amendment is amended at the adoption hearing, the time period shall be extended by 7 calendar days. However, any comments, recommendations, or objections filed during the extension must be limited to those amendments adopted at the adoption hearing.

(c) “Host local government” means a local government within the jurisdiction of which all or part of a campus of an institution is located, but does not include a county if no part of an institution is located within its unincorporated area.

(d) “Institution” means a university.

(e) “Division” means the Division of Administrative Hearings.

(3) Each university board of trustees shall prepare and adopt a campus master plan for the university and maintain a copy of the plan on the university’s website. The master plan must identify general land uses and address the need for and plans for provision of roads, parking, public transportation, solid waste, drainage, sewer, potable water, and recreation and open space during the coming 10 to 20 years. The plans must contain elements relating to future land use, intergovernmental coordination, capital improvements, recreation and open space, general infrastructure, housing, and conservation. Each element must address compatibility with the surrounding community. The master plan must identify specific land uses, general location of structures, densities and intensities of use, and contain standards for onsite development, site design, environmental management, and the preservation of historic and archaeological resources. The transportation element must address reasonable transportation demand management techniques to minimize offsite impacts where possible. Data and analyses on which the elements are based must include, at a minimum: the characteristics of vacant lands; projected impacts of development on onsite and offsite infrastructure, public services, and natural resources; student enrollment projections; student housing needs; and the need for academic and support facilities. Master plans must be updated at least every 5 years.

(4) Campus master plans may contain additional elements at the discretion of the Board of Governors; however, such elements are not subject to review under this section. These additional elements may include the academic mission of the institution, academic program, utilities, public safety, architectural design, landscape architectural design, and facilities maintenance.

(5) Subject to the right of the university board of trustees to initiate the dispute resolution provisions of subsection (8), a campus master plan must not be in conflict with the comprehensive plan of the host local government and the comprehensive plan of any affected local governments. A campus master plan must be consistent with the state comprehensive plan.

(6) Before a campus master plan is adopted, a copy of the draft master plan must be sent for review or made available electronically to the host and any affected local governments, the state land planning agency, the Department of Environmental Protection, the Department of Transportation, the Department of State, the Fish and Wildlife Conservation Commission, and the applicable water management district and regional planning council. At the request of a governmental entity, a hard copy of the draft master plan shall be submitted within 7 business days of an electronic copy being made available. These agencies must be given 90 days after receipt of the campus master plans in which to conduct their review and provide comments to the university board of trustees. The commencement of this review period must be advertised in newspapers of general circulation within the host local government and any affected local government to allow for public comment. Following receipt and consideration of all comments and the holding of an informal information session and at least two public hearings within the host jurisdiction, the university board of trustees shall adopt the campus master plan. It is the intent of the Legislature that the university board of trustees comply with the notice requirements set forth in s. 163.3184(11) to ensure full public participation in this planning process. The informal public information session must be held before the first public hearing. The first public hearing shall be held before the draft master plan is sent to the agencies specified in this subsection. The second public hearing shall be held in conjunction with the adoption of the draft master plan by the university board of trustees. Campus master plans developed under this section are not rules and are not subject to chapter 120 except as otherwise provided in this section.

(7) Notice that the campus master plan has been adopted must be forwarded within 45 days after its adoption to any affected person that submitted comments on the draft campus master plan. The notice must state how and where a copy of the master plan may be obtained or inspected. Within 30 days after receipt of the notice of adoption of the campus master plan, or 30 days after the date the adopted plan is available for review, whichever is later, an affected person who submitted comments on the draft master plan may petition the university board of trustees, challenging the campus master plan as not being in compliance with this section or any rule adopted under this section. The petition must state each objection, identify its source, and provide a recommended action. A petition filed by an affected local government may raise only those issues directly pertaining to the public facilities or services that the affected local government provides to or maintains within the campus or to the direct impact that campus development would have on the affected local government. A petition filed by an affected person must include those items required by the uniform rules adopted under s. 120.54(5). Any affected person who files a petition under this subsection may challenge only those provisions in the plan that were raised by that person’s oral or written comments, recommendations, or objections presented to the university board of trustees, as required by paragraph (2)(b). The university may, during the pendency of a challenge, negotiate a campus development agreement as provided in subsection (11).

(8) Following receipt of a petition challenging a campus master plan or plan amendment, the university board of trustees must submit the petition to the Division of Administrative Hearings of the Department of Management Services for assignment to an administrative law judge under ss. 120.569 and 120.57.

(a) If a party to the proceeding requests mediation, the parties have no more than 30 days to resolve any issue in dispute. The costs of the mediation must be borne equally by all of the parties to the proceeding.

(b) If the matter is not resolved within 30 days, the administrative law judge shall proceed with a hearing under ss. 120.569 and 120.57. The hearing shall be held in the county where the campus of the university subject to the amendment is located. Within 60 days after receiving the petition, the administrative law judge must, consistent with the applicable requirements and procedures of the Administrative Procedure Act, hold a hearing, identify the issues remaining in dispute, prepare a record of the proceedings, and submit a recommended order to the state land planning agency for final action. Parties to the proceeding may submit written exceptions to the recommended order within 10 days after the recommended order is issued. The state land planning agency must issue its final order no later than 60 days after receiving the recommended order.

(c) The final order of the state land planning agency is subject to judicial review as provided in s. 120.68.

(d) The signature of an attorney or party constitutes a certificate that he or she has read the pleading, motion, or other paper and that, to the best of his or her knowledge, information, and belief formed after reasonable inquiry, it is not interposed for any improper purpose, such as to harass or to cause unnecessary delay, or for economic advantage, competitive reasons, frivolous purposes, or needless increase in the cost of litigation. If a pleading, motion, or other paper is signed in violation of these requirements, the division, upon motion or its own initiative, shall impose upon either the person who signed it or a represented party, or both, an appropriate sanction, which may include an order to pay to the other party or parties the amount of reasonable expenses incurred because of the filing of the pleading, motion, or other paper, including reasonable attorney’s fees.

(9) An amendment to a campus master plan must be reviewed and adopted under subsections (6)-(8) if such amendment, alone or in conjunction with other amendments, would:

(a) Increase density or intensity of use of land on the campus by more than 10 percent;

(b) Decrease the amount of natural areas, open space, or buffers on the campus by more than 10 percent; or

(c) Rearrange land uses in a manner that will increase the impact of any proposed campus development by more than 10 percent on a road or on another public facility or service provided or maintained by the state, the county, the host local government, or any affected local government.

(10) Upon adoption of a campus master plan, the university board of trustees shall draft a proposed campus development agreement for each local government and send it to the local government within 270 days after the adoption of the relevant campus master plan.

(11) At a minimum, each campus development agreement:

(a) Must identify the geographic area of the campus and local government covered by the campus development agreement.

(b) Must establish its duration, which must be at least 5 years and not more than 10 years.

(c) Must address public facilities and services including roads, sanitary sewer, solid waste, drainage, potable water, parks and recreation, and public transportation.

(d) Must, for each of the facilities and services listed in paragraph (c), identify the level-of-service standard established by the applicable local government, identify the entity that will provide the service to the campus, and describe any financial arrangements between the Board of Governors and other entities relating to the provision of the facility or service.

(e) Must, for each of the facilities and services listed in paragraph (c), determine the impact of existing and proposed campus development reasonably expected over the term of the campus development agreement on each service or facility and any deficiencies in such service or facility which the proposed campus development will create or to which it will contribute.

(f) May, if proposed by the university board of trustees, address the issues prescribed in paragraphs (d) and (e) with regard to additional facilities and services, including, but not limited to, electricity, nonpotable water, law enforcement, fire and emergency rescue, gas, and telephone.

(g) Must, to the extent it addresses issues addressed in the campus master plan and host local government comprehensive plan, be consistent with the adopted campus master plan and host local government comprehensive plan.

(12)(a) Each proposed campus development agreement must clearly identify the lands to which the university board of trustees intends the campus development agreement to apply.

(b) Such land may include:

1. Land to be purchased by the university board of trustees and if purchased with state appropriated funds titled in the name of the board of trustees of the Internal Improvement Trust Fund for use by an institution over the life of the campus development agreement.

2. Land not owned by the board of trustees of the Internal Improvement Trust Fund if the university board of trustees intends to undertake development activities on the land during the term of the campus development agreement.

(c) Land owned by the Board of Trustees of the Internal Improvement Trust Fund for lease to the Board of Governors acting on behalf of the institution may be excluded, but any development activity undertaken on excluded land is subject to part II of chapter 163.

(13) With regard to the impact of campus development on the facilities and services listed in paragraph (11)(c), the following applies:

(a) All improvements to facilities or services which are necessary to eliminate the deficiencies identified in paragraph (11)(e) must be specifically listed in the campus development agreement.

(b) The university board of trustees’ fair share of the cost of the measures identified in paragraph (a) must be stated in the campus development agreement. In determining the fair share, the effect of any demand management techniques, which may include such techniques as flexible work hours and carpooling, that are used by the Board of Governors to minimize the offsite impacts shall be considered.

(c) The university board of trustees is responsible for paying the fair share identified in paragraph (b), and it may do so by:

1. Paying a fair share of each of the improvements identified in paragraph (a); or

2. Taking on full responsibility for the improvements, selected from the list of improvements identified in paragraph (a), and agreed to between the host local government and the Board of Governors, the total cost of which equals the contribution identified in paragraph (b).

(d) All concurrency management responsibilities of the university board of trustees are fulfilled if the university board of trustees expends the total amount of funds identified in paragraph (b) notwithstanding that the university board of trustees may not have undertaken or made contributions to some of the measures identified in paragraph (a).

(e) Capital projects included in the campus development agreement may be used by the local government for the concurrency management purposes.

(f) Funds provided by universities in accordance with campus development agreements are subject to appropriation by the Legislature. A development authorized by a campus development agreement may not be built until the funds to be provided pursuant to paragraph (b) are appropriated by the Legislature.

(14) A campus development agreement may not address or include any standards or requirements for onsite development, including environmental management requirements or requirements for site preparation.

(15) Once the university board of trustees and host local government agree on the provisions of the campus development agreement, the campus development agreement shall be executed by the university board of trustees and the host local government in a manner consistent with the requirements of s. 163.3225. Once the campus development agreement is executed, it is binding upon the university board of trustees and host local government. A copy of the executed campus development agreement must be sent to the state land planning agency within 14 days after the date of execution.

(16) If, within 180 days following the host local government’s receipt of the proposed campus development agreement, the university board of trustees and host local government cannot reach agreement on the provisions of the campus development agreement, the following procedures for resolving the matter must be followed:

(a) The matter must be submitted to the state land planning agency, which has 60 days to hold informal hearings, if necessary.

(b) In deciding upon a proper resolution, the state land planning agency shall consider the nature of the issues in dispute, the compliance of the parties with this section, the extent of the conflict between the parties, the comparative hardships, and the public interest involved. In resolving the matter, the state land planning agency may prescribe, by order, the contents of the campus development agreement.

(17) Disputes that arise in the implementation of an executed campus development agreement must be resolved as follows:

(a) Each party shall select one mediator and notify the other in writing of the selection. Thereafter, within 15 days after their selection, the two mediators selected by the parties shall select a neutral, third mediator to complete the mediation panel.

(b) Each party is responsible for all costs and fees payable to the mediator selected by it and shall equally bear responsibility for the costs and fees payable to the third mediator for services rendered and costs expended in connection with resolving disputes pursuant to the campus development agreement.

(c) Within 10 days after the selection of the mediation panel, proceedings must be convened by the panel to resolve the issues in dispute.

(d) Within 60 days after the convening of the panel, the panel shall issue a report containing a recommended resolution of the issues in dispute.

(e) If either the university board of trustees or local government rejects the recommended resolution of the issues in dispute, the disputed issues must be resolved pursuant to the procedures provided by subsection (16).

(18) Once the campus development agreement is executed, all campus development may proceed without further review by the host local government if it is consistent with the adopted campus master plan and associated campus development agreement.

(19) A campus development agreement may be amended under subsections (10)-(16):

(a) In conjunction with any amendment to the campus master plan subject to the requirements in subsection (9).

(b) If either party delays by more than 12 months the construction of a capital improvement identified in the agreement.

(20) Any party to a campus development agreement or aggrieved or adversely affected person, as defined in s. 163.3215(2), may file an action for injunctive relief in the circuit court where the host local government is located to enforce the terms of a campus development agreement or to challenge compliance of the agreement with this section. This action shall be the sole and exclusive remedy of an adversely affected person other than a party to the agreement to enforce any rights or obligations arising from a development agreement.

(21) State and regional environmental program requirements remain applicable, except that this section supersedes all other sections of part II of chapter 163 and s. 380.06 except as provided in this section.

(22) In consultation with the state land planning agency, the Board of Governors shall adopt a single, uniform set of regulations to administer subsections (3)-(6). The regulations must set specific schedules and procedures for the development and adoption of campus master plans. Before adopting the regulations, the Board of Governors must obtain written verification from the state land planning agency that the regulations satisfy the minimum statutory criteria required by subsections (3)-(6). The state land planning agency shall provide the verification within 45 days after receiving a copy of the regulations.

(23) Until the campus master plan and campus development agreement for an institution have been finalized, any dispute between the university board of trustees and a local government relating to campus development for that institution shall be resolved by the process established in subsection (8).

History.—s. 825, ch. 2002-387; s. 1, ch. 2005-284; s. 120, ch. 2006-1; s. 31, ch. 2010-78; s. 69, ch. 2011-139.



1013.31 - Educational plant survey; localized need assessment; PECO project funding.

1013.31 Educational plant survey; localized need assessment; PECO project funding.—

(1) At least every 5 years, each board shall arrange for an educational plant survey, to aid in formulating plans for housing the educational program and student population, faculty, administrators, staff, and auxiliary and ancillary services of the district or campus, including consideration of the local comprehensive plan. The Department of Education shall document the need for additional career and adult education programs and the continuation of existing programs before facility construction or renovation related to career or adult education may be included in the educational plant survey of a school district or Florida College System institution that delivers career or adult education programs. Information used by the Department of Education to establish facility needs must include, but need not be limited to, labor market data, needs analysis, and information submitted by the school district or Florida College System institution.

(a) Survey preparation and required data.—Each survey shall be conducted by the board or an agency employed by the board. Surveys shall be reviewed and approved by the board, and a file copy shall be submitted to the Department of Education or the Chancellor of the State University System, as appropriate. The survey report shall include at least an inventory of existing educational and ancillary plants, including safe access facilities; recommendations for existing educational and ancillary plants; recommendations for new educational or ancillary plants, including the general location of each in coordination with the land use plan and safe access facilities; campus master plan update and detail for Florida College System institutions; the utilization of school plants based on an extended school day or year-round operation; and such other information as may be required by the Department of Education. This report may be amended, if conditions warrant, at the request of the department or commissioner.

(b) Required need assessment criteria for district, Florida College System institution, state university, and Florida School for the Deaf and the Blind plant surveys.—Educational plant surveys must use uniform data sources and criteria specified in this paragraph. Each revised educational plant survey and each new educational plant survey supersedes previous surveys.

1. The school district’s survey must be submitted as a part of the district educational facilities plan defined in s. 1013.35. To ensure that the data reported to the Department of Education as required by this section is correct, the department shall annually conduct an onsite review of 5 percent of the facilities reported for each school district completing a new survey that year. If the department’s review finds the data reported by a district is less than 95 percent accurate, within 1 year from the time of notification by the department the district must submit revised reports correcting its data. If a district fails to correct its reports, the commissioner may direct that future fixed capital outlay funds be withheld until such time as the district has corrected its reports so that they are not less than 95 percent accurate.

2. Each survey of a special facility, joint-use facility, or cooperative career education facility must be based on capital outlay full-time equivalent student enrollment data prepared by the department for school districts and Florida College System institutions and by the Chancellor of the State University System for universities. A survey of space needs of a joint-use facility shall be based upon the respective space needs of the school districts, Florida College System institutions, and universities, as appropriate. Projections of a school district’s facility space needs may not exceed the norm space and occupant design criteria established by the State Requirements for Educational Facilities.

3. Each Florida College System institution’s survey must reflect the capacity of existing facilities as specified in the inventory maintained by the Department of Education. Projections of facility space needs must comply with standards for determining space needs as specified by rule of the State Board of Education. The 5-year projection of capital outlay student enrollment must be consistent with the annual report of capital outlay full-time student enrollment prepared by the Department of Education.

4. Each state university’s survey must reflect the capacity of existing facilities as specified in the inventory maintained and validated by the Chancellor of the State University System. Projections of facility space needs must be consistent with standards for determining space needs as specified by regulation of the Board of Governors. The projected capital outlay full-time equivalent student enrollment must be consistent with the 5-year planned enrollment cycle for the State University System approved by the Board of Governors.

5. The district educational facilities plan of a school district and the educational plant survey of a Florida College System institution, state university, or the Florida School for the Deaf and the Blind may include space needs that deviate from approved standards for determining space needs if the deviation is justified by the district or institution and approved by the department or the Board of Governors, as appropriate, as necessary for the delivery of an approved educational program.

(c) Review and validation.—The Department of Education shall review and validate the surveys of school districts and Florida College System institutions, and the Chancellor of the State University System shall review and validate the surveys of universities, and any amendments thereto for compliance with the requirements of this chapter and shall recommend those in compliance for approval by the State Board of Education or the Board of Governors, as appropriate. Annually, the department shall perform an in-depth analysis of a representative sample of each survey of recommended needs for five districts selected by the commissioner from among districts with the largest need-to-revenue ratio. For the purpose of this subsection, the need-to-revenue ratio is determined by dividing the total 5-year cost of projects listed on the district survey by the total 5-year fixed capital outlay revenue projections from state and local sources as determined by the department. The commissioner may direct fixed capital outlay funds to be withheld from districts until such time as the survey accurately projects facilities needs.

(d) Periodic update of Florida Inventory of School Houses.—School districts shall periodically update their inventory of educational facilities as new capacity becomes available and as unsatisfactory space is eliminated. The State Board of Education shall adopt rules to determine the timeframe in which districts must provide a periodic update.

(2) Only the district school superintendent, Florida College System institution president, or the university president shall certify to the Department of Education a project’s compliance with the requirements for expenditure of PECO funds prior to release of funds.

(a) Upon request for release of PECO funds for planning purposes, certification must be made to the Department of Education that the need for and location of the facility are in compliance with the board-approved survey recommendations, that the project meets the definition of a PECO project and the limiting criteria for expenditures of PECO funding, and that the plan is consistent with the local government comprehensive plan.

(b) Upon request for release of construction funds, certification must be made to the Department of Education that the need and location of the facility are in compliance with the board-approved survey recommendations, that the project meets the definition of a PECO project and the limiting criteria for expenditures of PECO funding, and that the construction documents meet the requirements of the Florida Building Code for educational facilities construction or other applicable codes as authorized in this chapter.

History.—s. 14, ch. 2002-296; s. 826, ch. 2002-387; s. 128, ch. 2003-1; s. 18, ch. 2003-391; s. 136, ch. 2004-357; s. 2, ch. 2006-132; s. 178, ch. 2007-217; s. 32, ch. 2010-78; s. 210, ch. 2011-5.



1013.33 - Coordination of planning with local governing bodies.

1013.33 Coordination of planning with local governing bodies.—

(1) It is the policy of this state to require the coordination of planning between boards and local governing bodies to ensure that plans for the construction and opening of public educational facilities are facilitated and coordinated in time and place with plans for residential development, concurrently with other necessary services. Such planning shall include the integration of the educational facilities plan and applicable policies and procedures of a board with the local comprehensive plan and land development regulations of local governments. The planning must include the consideration of allowing students to attend the school located nearest their homes when a new housing development is constructed near a county boundary and it is more feasible to transport the students a short distance to an existing facility in an adjacent county than to construct a new facility or transport students longer distances in their county of residence. The planning must also consider the effects of the location of public education facilities, including the feasibility of keeping central city facilities viable, in order to encourage central city redevelopment and the efficient use of infrastructure and to discourage uncontrolled urban sprawl. In addition, all parties to the planning process must consult with state and local road departments to assist in implementing the Safe Paths to Schools program administered by the Department of Transportation.

(2) The school board, county, and nonexempt municipalities located within the geographic area of a school district shall enter into an interlocal agreement according to s. 163.31777 that jointly establishes the specific ways in which the plans and processes of the district school board and the local governments are to be coordinated.

(3) A board and the local governing body must share and coordinate information related to existing and planned school facilities; proposals for development, redevelopment, or additional development; and infrastructure required to support the school facilities, concurrent with proposed development. A school board shall use information produced by the demographic, revenue, and education estimating conferences pursuant to s. 216.136 when preparing the district educational facilities plan pursuant to s. 1013.35, as modified and agreed to by the local governments, when provided by interlocal agreement, and the Office of Educational Facilities, in consideration of local governments’ population projections, to ensure that the district educational facilities plan not only reflects enrollment projections but also considers applicable municipal and county growth and development projections. The projections must be apportioned geographically with assistance from the local governments using local government trend data and the school district student enrollment data. A school board is precluded from siting a new school in a jurisdiction where the school board has failed to provide the annual educational facilities plan for the prior year required pursuant to s. 1013.35 unless the failure is corrected.

(4) The location of educational facilities shall be consistent with the comprehensive plan of the appropriate local governing body developed under part II of chapter 163 and consistent with the plan’s implementing land development regulations.

(5) To improve coordination relative to potential educational facility sites, a board shall provide written notice to the local government that has regulatory authority over the use of the land consistent with an interlocal agreement entered pursuant to s. 163.31777 at least 60 days prior to acquiring or leasing property that may be used for a new public educational facility. The local government, upon receipt of this notice, shall notify the board within 45 days if the site proposed for acquisition or lease is consistent with the land use categories and policies of the local government’s comprehensive plan. This preliminary notice does not constitute the local government’s determination of consistency pursuant to subsection (6).

(6) As early in the design phase as feasible and consistent with an interlocal agreement entered pursuant to s. 163.31777, but no later than 90 days before commencing construction, the district school board shall in writing request a determination of consistency with the local government’s comprehensive plan. The local governing body that regulates the use of land shall determine, in writing within 45 days after receiving the necessary information and a school board’s request for a determination, whether a proposed educational facility is consistent with the local comprehensive plan and consistent with local land development regulations. If the determination is affirmative, school construction may commence and further local government approvals are not required, except as provided in this section. Failure of the local governing body to make a determination in writing within 90 days after a district school board’s request for a determination of consistency shall be considered an approval of the district school board’s application. Campus master plans and development agreements must comply with the provisions of s. 1013.30.

(7) A local governing body may not deny the site applicant based on adequacy of the site plan as it relates solely to the needs of the school. If the site is consistent with the comprehensive plan’s land use policies and categories in which public schools are identified as allowable uses, the local government may not deny the application but it may impose reasonable development standards and conditions in accordance with s. 1013.51(1) and consider the site plan and its adequacy as it relates to environmental concerns, health, safety and welfare, and effects on adjacent property. Standards and conditions may not be imposed which conflict with those established in this chapter or the Florida Building Code, unless mutually agreed and consistent with the interlocal agreement required by s. 163.31777.

(8) This section does not prohibit a local governing body and district school board from agreeing and establishing an alternative process for reviewing a proposed educational facility and site plan, and offsite impacts, pursuant to an interlocal agreement adopted in accordance with s. 163.31777.

(9) Existing schools shall be considered consistent with the applicable local government comprehensive plan adopted under part II of chapter 163. If a board submits an application to expand an existing school site, the local governing body may impose reasonable development standards and conditions on the expansion only, and in a manner consistent with s. 1013.51(1). Standards and conditions may not be imposed which conflict with those established in this chapter or the Florida Building Code, unless mutually agreed. Local government review or approval is not required for:

(a) The placement of temporary or portable classroom facilities; or

(b) Proposed renovation or construction on existing school sites, with the exception of construction that changes the primary use of a facility, includes stadiums, or results in a greater than 5 percent increase in student capacity, or as mutually agreed upon, pursuant to an interlocal agreement adopted in accordance with s. 163.31777.

History.—s. 23, ch. 2002-296; s. 828, ch. 2002-387; s. 129, ch. 2003-1; s. 18, ch. 2005-290; s. 15, ch. 2010-70; s. 43, ch. 2011-63; s. 70, ch. 2011-139; s. 24, ch. 2011-177; s. 100, ch. 2012-5; s. 19, ch. 2012-99.



1013.35 - School district educational facilities plan; definitions; preparation, adoption, and amendment; long-term work programs.

1013.35 School district educational facilities plan; definitions; preparation, adoption, and amendment; long-term work programs.—

(1) DEFINITIONS.—As used in this section, the term:

(a) “Adopted educational facilities plan” means the comprehensive planning document that is adopted annually by the district school board as provided in subsection (2) and that contains the educational plant survey.

(b) “District facilities work program” means the 5-year listing of capital outlay projects adopted by the district school board as provided in subparagraph (2)(a)2. and paragraph (2)(b) as part of the district educational facilities plan, which is required in order to:

1. Properly maintain the educational plant and ancillary facilities of the district.

2. Provide an adequate number of satisfactory student stations for the projected student enrollment of the district in K-12 programs in accordance with the goal in s. 1013.21.

(c) “Tentative educational facilities plan” means the comprehensive planning document prepared annually by the district school board and submitted to the Office of Educational Facilities and the affected general-purpose local governments.

(2) PREPARATION OF TENTATIVE DISTRICT EDUCATIONAL FACILITIES PLAN.—

(a) Annually, prior to the adoption of the district school budget, each district school board shall prepare a tentative district educational facilities plan that includes long-range planning for facilities needs over 5-year, 10-year, and 20-year periods. The plan must be developed in coordination with the general-purpose local governments and be consistent with the local government comprehensive plans. The school board’s plan for provision of new schools must meet the needs of all growing communities in the district, ranging from small rural communities to large urban cities. The plan must include:

1. Projected student populations apportioned geographically at the local level. The projections must be based on information produced by the demographic, revenue, and education estimating conferences pursuant to s. 216.136, where available, as modified by the district based on development data and agreement with the local governments and the Office of Educational Facilities. The projections must be apportioned geographically with assistance from the local governments using local development trend data and the school district student enrollment data.

2. An inventory of existing school facilities. Any anticipated expansions or closures of existing school sites over the 5-year, 10-year, and 20-year periods must be identified. The inventory must include an assessment of areas proximate to existing schools and identification of the need for improvements to infrastructure, safety, including safe access routes, and conditions in the community. The plan must also provide a listing of major repairs and renovation projects anticipated over the period of the plan.

3. Projections of facilities space needs, which may not exceed the norm space and occupant design criteria established in the State Requirements for Educational Facilities.

4. Information on leased, loaned, and donated space and relocatables used for conducting the district’s instructional programs.

5. The general location of public schools proposed to be constructed over the 5-year, 10-year, and 20-year time periods, including a listing of the proposed schools’ site acreage needs and anticipated capacity and maps showing the general locations. The school board’s identification of general locations of future school sites must be based on the school siting requirements of s. 163.3177(6)(a) and policies in the comprehensive plan which provide guidance for appropriate locations for school sites.

6. The identification of options deemed reasonable and approved by the school board which reduce the need for additional permanent student stations. Such options may include, but need not be limited to:

a. Acceptable capacity;

b. Redistricting;

c. Busing;

d. Year-round schools;

e. Charter schools;

f. Magnet schools; and

g. Public-private partnerships.

7. The criteria and method, jointly determined by the local government and the school board, for determining the impact of proposed development to public school capacity.

(b) The plan must also include a financially feasible district facilities work program for a 5-year period. The work program must include:

1. A schedule of major repair and renovation projects necessary to maintain the educational facilities and ancillary facilities of the district.

2. A schedule of capital outlay projects necessary to ensure the availability of satisfactory student stations for the projected student enrollment in K-12 programs. This schedule shall consider:

a. The locations, capacities, and planned utilization rates of current educational facilities of the district. The capacity of existing satisfactory facilities, as reported in the Florida Inventory of School Houses must be compared to the capital outlay full-time-equivalent student enrollment as determined by the department, including all enrollment used in the calculation of the distribution formula in s. 1013.64.

b. The proposed locations of planned facilities, whether those locations are consistent with the comprehensive plans of all affected local governments, and recommendations for infrastructure and other improvements to land adjacent to existing facilities. The provisions of ss. 1013.33(6), (7), and (8) and 1013.36 must be addressed for new facilities planned within the first 3 years of the work plan, as appropriate.

c. Plans for the use and location of relocatable facilities, leased facilities, and charter school facilities.

d. Plans for multitrack scheduling, grade level organization, block scheduling, or other alternatives that reduce the need for additional permanent student stations.

e. Information concerning average class size and utilization rate by grade level within the district which will result if the tentative district facilities work program is fully implemented.

f. The number and percentage of district students planned to be educated in relocatable facilities during each year of the tentative district facilities work program. For determining future needs, student capacity may not be assigned to any relocatable classroom that is scheduled for elimination or replacement with a permanent educational facility in the current year of the adopted district educational facilities plan and in the district facilities work program adopted under this section. Those relocatable classrooms clearly identified and scheduled for replacement in a school-board-adopted, financially feasible, 5-year district facilities work program shall be counted at zero capacity at the time the work program is adopted and approved by the school board. However, if the district facilities work program is changed and the relocatable classrooms are not replaced as scheduled in the work program, the classrooms must be reentered into the system and be counted at actual capacity. Relocatable classrooms may not be perpetually added to the work program or continually extended for purposes of circumventing this section. All relocatable classrooms not identified and scheduled for replacement, including those owned, lease-purchased, or leased by the school district, must be counted at actual student capacity. The district educational facilities plan must identify the number of relocatable student stations scheduled for replacement during the 5-year survey period and the total dollar amount needed for that replacement.

g. Plans for the closure of any school, including plans for disposition of the facility or usage of facility space, and anticipated revenues.

h. Projects for which capital outlay and debt service funds accruing under s. 9(d), Art. XII of the State Constitution are to be used shall be identified separately in priority order on a project priority list within the district facilities work program.

3. The projected cost for each project identified in the district facilities work program. For proposed projects for new student stations, a schedule shall be prepared comparing the planned cost and square footage for each new student station, by elementary, middle, and high school levels, to the low, average, and high cost of facilities constructed throughout the state during the most recent fiscal year for which data is available from the Department of Education.

4. A schedule of estimated capital outlay revenues from each currently approved source which is estimated to be available for expenditure on the projects included in the district facilities work program.

5. A schedule indicating which projects included in the district facilities work program will be funded from current revenues projected in subparagraph 4.

6. A schedule of options for the generation of additional revenues by the district for expenditure on projects identified in the district facilities work program which are not funded under subparagraph 5. Additional anticipated revenues may include Classrooms First funds.

(c) To the extent available, the tentative district educational facilities plan shall be based on information produced by the demographic, revenue, and education estimating conferences pursuant to s. 216.136.

(d) Provision shall be made for public comment concerning the tentative district educational facilities plan.

(e) The district school board shall coordinate with each affected local government to ensure consistency between the tentative district educational facilities plan and the local government comprehensive plans of the affected local governments during the development of the tentative district educational facilities plan.

(f) Not less than once every 5 years, the district school board shall have an audit conducted of the district’s educational planning and construction activities. An operational audit conducted by the Auditor General pursuant to s. 11.45 satisfies this requirement.

(3) SUBMITTAL OF TENTATIVE DISTRICT EDUCATIONAL FACILITIES PLAN TO LOCAL GOVERNMENT.—The district school board shall submit a copy of its tentative district educational facilities plan to all affected local governments prior to adoption by the board. The affected local governments shall review the tentative district educational facilities plan and comment to the district school board on the consistency of the plan with the local comprehensive plan, whether a comprehensive plan amendment will be necessary for any proposed educational facility, and whether the local government supports a necessary comprehensive plan amendment. If the local government does not support a comprehensive plan amendment for a proposed educational facility, the matter shall be resolved pursuant to the interlocal agreement when required by ss. 163.3177(6)(h), 163.31777, and 1013.33(2). The process for the submittal and review shall be detailed in the interlocal agreement when required pursuant to ss. 163.3177(6)(h), 163.31777, and 1013.33(2).

(4) ADOPTED DISTRICT EDUCATIONAL FACILITIES PLAN.—Annually, the district school board shall consider and adopt the tentative district educational facilities plan completed pursuant to subsection (2). Upon giving proper notice to the public and local governments and opportunity for public comment, the district school board may amend the plan to revise the priority of projects, to add or delete projects, to reflect the impact of change orders, or to reflect the approval of new revenue sources which may become available. The adopted district educational facilities plan shall:

(a) Be a complete, balanced, and financially feasible capital outlay financial plan for the district.

(b) Set forth the proposed commitments and planned expenditures of the district to address the educational facilities needs of its students and to adequately provide for the maintenance of the educational plant and ancillary facilities, including safe access ways from neighborhoods to schools.

(5) EXECUTION OF ADOPTED DISTRICT EDUCATIONAL FACILITIES PLAN.—The first year of the adopted district educational facilities plan shall constitute the capital outlay budget required in s. 1013.61. The adopted district educational facilities plan shall include the information required in subparagraphs (2)(b)1., 2., and 3., based upon projects actually funded in the plan.

History.—s. 17, ch. 2002-296; s. 830, ch. 2002-387; s. 130, ch. 2003-1; s. 16, ch. 2010-70; s. 71, ch. 2011-139; s. 20, ch. 2012-99; s. 19, ch. 2012-133; s. 61, ch. 2013-35; s. 101, ch. 2014-39.



1013.351 - Coordination of planning between the Florida School for the Deaf and the Blind and local governing bodies.

1013.351 Coordination of planning between the Florida School for the Deaf and the Blind and local governing bodies.—

(1) As used in this section, the term:

(a) “Board of Trustees” means the Board of Trustees of the Florida School for the Deaf and the Blind.

(b) “Local government” means the municipality or county in which the school is located.

(c) “School” means the Florida School for the Deaf and the Blind.

(2) It is the policy of this state to require the board of trustees to coordinate planning for new facilities with local governments to ensure that plans for site acquisition, construction, and opening of new facilities of the school are facilitated, concurrent with other necessary services. The planning shall include the integration of the educational plant survey for the school and applicable policies and procedures of the board of trustees with the local comprehensive plan and land development regulations of the local governments. The planning must consider the effect of the location of new facilities to be located on property acquired on or after January 1, 1998, including the efficient use of local infrastructure, the proximity of the proposed new facilities to the school’s existing campus, and the effect and impact of any property proposed to be acquired by the school after the effective date of this act. In addition, all parties to the planning process must consult with state and local road departments to assist in implementing the Safe Paths to Schools Program administered by the Department of Transportation.

(3) The board of trustees and the municipality in which the school is located may enter into an interlocal agreement to establish the specific ways in which the plans and processes of the board of trustees and the local government are to be coordinated.

(4) At a minimum, an interlocal agreement must address the following issues:

(a) The process by which each local government and the board of trustees will agree and base their plans on consistent projections of the growth and needs of the school’s student enrollment.

(b) A process to coordinate and share information relating to planned expansions of the school’s facilities.

(c) Participation by affected local governments when the board of trustees is evaluating potential land acquisitions before the land acquisition occurs and when the board of trustees proposes uses for property acquired by the board of trustees on or after January 1, 1998. The local governments shall advise the board of trustees as to the consistency of any future land acquisitions and the uses proposed by the school for lands acquired on or after January 1, 1998, including appropriate circumstances and criteria under which the board of trustees may request an amendment to the comprehensive plan for the expansion of the school’s campus or for school facilities to be located on property acquired by the board of trustees on or after January 1, 1998.

(d) A process for determining the need for and timing of onsite and offsite improvements to support new facilities that are to be located on property acquired by the board of trustees on or after January 1, 1998, except new facilities for which a construction contract was entered on or before the effective date of this act. The process shall address identification of the party or parties responsible for the improvements.

(e) A process for the board of trustees to inform local governments of the school’s enrollment demographics and its capacity to meet it. The capacity reporting must identify how the board of trustees will meet the demands for enrollment at the school, based on the educational plant survey required by s. 1013.31.

(f) A process for determining where and how joint use of the school or local government facilities can be shared for mutual benefit and efficiency.

(g) A procedure for resolving disputes between the board of trustees and local governments, which may include the dispute resolution processes contained in chapters 164 and 186.

The board of trustees and the local governments may choose not to include a provision meeting the requirements of paragraph (e). However, this decision may be made only after a public hearing on the proposed decision, which may include the public hearing at which the board of trustees or the local governments adopt the interlocal agreements. An interlocal agreement entered into under this section must be consistent with the adopted comprehensive plan and land development regulations of the local governments.

(5) An interlocal agreement may be amended under subsections (2)-(4):

(a) In conjunction with updates to the school’s educational plant survey prepared under s. 1013.31; or

(b) If either party delays by more than 12 months the construction of a capital improvement identified in the agreement.

(6) This section does not prohibit a local governing body and the board of trustees from agreeing and establishing an alternative process for reviewing proposed expansions to the school’s campus and offsite impacts, under the interlocal agreement adopted in accordance with subsections (2)-(5).

(7) School facilities within the geographic area or the campus of the school as it existed on or before January 1, 1998, are consistent with the local government’s comprehensive plan developed under part II of chapter 163 and consistent with the plan’s implementing land development regulations.

(8) To improve coordination relative to potential educational facility sites, the board of trustees shall provide written notice to the local governments consistent with the interlocal agreements entered under subsections (2)-(5) at least 60 days before the board of trustees acquires any additional property. The local government shall notify the board of trustees no later than 45 days after receipt of this notice if the site proposed for acquisition is consistent with the land use categories and policies of the local government’s comprehensive plan. This preliminary notice does not constitute the local government’s determination of consistency under subsection (9).

(9) As early in the design phase as feasible, but no later than 90 days before commencing construction, the board of trustees shall request in writing a determination of consistency with the local government’s comprehensive plan and local development regulations for the proposed use of any property acquired by the board of trustees on or after January 1, 1998. The local governing body that regulates the use of land shall determine, in writing, no later than 45 days after receiving the necessary information and a school board’s request for a determination, whether a proposed use of the property is consistent with the local comprehensive plan and consistent with local land development regulations. If the local governing body determines the proposed use is consistent, construction may commence and additional local government approvals are not required, except as provided in this section. Failure of the local governing body to make a determination in writing within 90 days after receiving the board of trustees’ request for a determination of consistency shall be considered an approval of the board of trustees’ application. This subsection does not apply to facilities to be located on the property if a contract for construction of the facilities was entered on or before the effective date of this act.

(10) Disputes that arise in the implementation of an executed interlocal agreement or in the determinations required pursuant to subsection (8) or subsection (9) must be resolved in accordance with chapter 164.

History.—s. 5, ch. 2004-331; s. 21, ch. 2012-99.



1013.355 - Educational facilities benefit districts.

1013.355 Educational facilities benefit districts.—

(1) It is the intent of the Legislature to encourage and authorize public cooperation among district school boards, affected local general-purpose governments, and benefited private interests in order to implement financing for timely construction and maintenance of school facilities, including facilities identified in individual district facilities work programs or proposed by charter schools. It is the further intent of the Legislature to provide efficient alternative mechanisms and incentives to allow for sharing costs of educational facilities necessary to accommodate new growth and development among public agencies, including district school boards, affected local general-purpose governments, and benefited private development interests.

(2) The Legislature hereby authorizes the creation of educational facilities benefit districts pursuant to interlocal cooperation agreements between a district school board and all local general-purpose governments within whose jurisdiction a district is located. The purpose of educational facilities benefit districts is to assist in financing the construction and maintenance of educational facilities.

(3)(a) An educational facilities benefit district may be created pursuant to this act and chapters 125, 163, 166, and 189. An educational facilities benefit district charter may be created by a county or municipality by entering into an interlocal agreement, as authorized by s. 163.01, with the district school board and any local general-purpose government within whose jurisdiction a portion of the district is located and adoption of an ordinance that includes all provisions contained within s. 189.02. The creating entity shall be the local general-purpose government within whose boundaries a majority of the educational facilities benefit district’s lands are located.

(b) Creation of any educational facilities benefit district shall be conditioned upon the consent of the district school board, all local general-purpose governments within whose jurisdiction any portion of the educational facilities benefit district is located, and all landowners within the district. The membership of the governing board of any educational facilities benefit district shall include representation of the district school board, each cooperating local general-purpose government, and the landowners within the district. In the case of an educational facilities benefit district’s decision to create a charter school, the board of directors of the charter school may constitute the members of the governing board for the educational facilities benefit district.

(4) The educational facilities benefit district shall have, and its governing board may exercise, the following powers:

(a) To finance and construct educational facilities within the district’s boundaries.

(b) To sue and be sued in the name of the district; to adopt and use a seal and authorize the use of a facsimile thereof; to acquire, by purchase, gift, devise, or otherwise, and to dispose of real and personal property or any estate therein; and to make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

(c) To contract for the services of consultants to perform planning, engineering, legal, or other appropriate services of a professional nature. Such contracts shall be subject to the public bidding or competitive negotiations required of local general-purpose governments.

(d) To borrow money and accept gifts; to apply for unused grants or loans of money or other property from the United States, the state, a unit of local government, or any person for any district purposes and enter into agreements required in connection therewith; and to hold, use, and dispose of such moneys or property for any district purposes in accordance with the terms of the gift, grant, loan, or agreement relating thereto.

(e) To adopt resolutions and policies prescribing the powers, duties, and functions of the officers of the district, the conduct of the business of the district, and the maintenance of records and documents of the district.

(f) To maintain an office at such place or places as it may designate within the district or within the boundaries of the local general-purpose government that created the district.

(g) To lease as lessor or lessee to or from any person, firm, corporation, association, or body, public or private, any projects of the type that the district is authorized to undertake and facilities or property of any nature for use of the district to carry out any of the purposes authorized by this act.

(h) To borrow money and issue bonds, certificates, warrants, notes, or other evidence of indebtedness pursuant to this act for periods not longer than 30 years, provided such bonds, certificates, warrants, notes, or other indebtedness shall only be guaranteed by non-ad valorem assessments legally imposed by the district and other available sources of funds provided in this act and shall not pledge the full faith and credit of any local general-purpose government or the district school board.

(i) To cooperate with or contract with other governmental agencies as may be necessary, convenient, incidental, or proper in connection with any of the powers, duties, or purposes authorized by this act and to accept funding from local and state agencies as provided in this act.

(j) To levy, impose, collect, and enforce non-ad valorem assessments, as defined by s. 197.3632(1)(d), pursuant to this act, chapters 125 and 166, and ss. 197.3631, 197.3632, and 197.3635.

(k) To exercise all powers necessary, convenient, incidental, or proper in connection with any of the powers, duties, or purposes authorized by this act.

(5) As an alternative to the creation of an educational facilities benefit district, the Legislature hereby recognizes and encourages the consideration of community development district creation pursuant to chapter 190 as a viable alternative for financing the construction and maintenance of educational facilities as described in this act. Community development districts are granted the authority to determine, order, levy, impose, collect, and enforce non-ad valorem assessments for such purposes pursuant to this act and chapters 170, 190, and 197. This authority is in addition to any authority granted community development districts under chapter 190. Community development districts are therefore deemed eligible for the financial enhancements available to educational facilities benefit districts providing for financing the construction and maintenance of educational facilities pursuant to s. 1013.356. In order to receive such financial enhancements, a community development district must enter into an interlocal agreement with the district school board and affected local general-purpose governments that specifies the obligations of all parties to the agreement. Nothing in this act or in any interlocal agreement entered into pursuant to this act requires any change in the method of election of a board of supervisors of a community development district provided in chapter 190.

History.—s. 18, ch. 2002-296; s. 88, ch. 2014-22.



1013.356 - Local funding for educational facilities benefit districts or community development districts.

1013.356 Local funding for educational facilities benefit districts or community development districts.—Upon confirmation by a district school board of the commitment of revenues by an educational facilities benefit district or community development district necessary to construct and maintain an educational facility contained within an individual district facilities work program or proposed by an approved charter school or a charter school applicant, the following funds shall be provided to the educational facilities benefit district or community development district annually, beginning with the next fiscal year after confirmation until the district’s financial obligations are completed:

(1) All educational facilities impact fee revenue collected for new development within the educational facilities benefit district or community development district. Funds provided under this subsection shall be used to fund the construction and capital maintenance costs of educational facilities.

(2) For construction and capital maintenance costs not covered by the funds provided under subsection (1), an annual amount contributed by the district school board equal to one-half of the remaining costs of construction and capital maintenance of the educational facility. Any construction costs above the cost-per-student criteria established in s. 1013.64(6)(b)1. shall be funded exclusively by the educational facilities benefit district or the community development district. Funds contributed by a district school board shall not be used to fund operational costs.

Educational facilities funded pursuant to this act may be constructed on land that is owned by any person after the district school board has acquired from the owner of the land a long-term lease for the use of this land for a period of not less than 40 years or the life expectancy of the permanent facilities constructed thereon, whichever is longer. All interlocal agreements entered into pursuant to this act shall provide for ownership of educational facilities funded pursuant to this act to revert to the district school board if such facilities cease to be used for public educational purposes prior to 40 years after construction or prior to the end of the life expectancy of the educational facilities, whichever is longer.

History.—s. 19, ch. 2002-296; s. 131, ch. 2003-1; s. 62, ch. 2013-35.



1013.357 - Educational facilities benefit district or community development district facility utilization.

1013.357 Educational facilities benefit district or community development district facility utilization.—The student population of all facilities funded pursuant to this act shall, to the greatest extent possible, reflect the racial, ethnic, and socioeconomic balance of the school district pursuant to state and federal law. However, to the extent allowable pursuant to state and federal law, the interlocal agreement providing for the establishment of the educational facilities benefit district or the interlocal agreement between the community development district and the district school board and affected local general purpose governments may provide for the district school board to establish school attendance zones that allow students residing within a reasonable distance of facilities financed through the interlocal agreement to attend such facilities.

History.—s. 20, ch. 2002-296.



1013.36 - Site planning and selection.

1013.36 Site planning and selection.—

(1) Before acquiring property for sites, each district school board and Florida College System institution board of trustees shall determine the location of proposed educational centers or campuses. In making this determination, the board shall consider existing and anticipated site needs and the most economical and practicable locations of sites. The board shall coordinate with the long-range or comprehensive plans of local, regional, and state governmental agencies to assure the consistency of such plans. Boards are encouraged to locate district educational facilities proximate to urban residential areas to the extent possible, and shall seek to collocate district educational facilities with other public facilities, such as parks, libraries, and community centers, to the extent possible and to encourage using elementary schools as focal points for neighborhoods.

(2) Each new site selected must be adequate in size to meet the educational needs of the students to be served on that site by the original educational facility or future expansions of the facility through renovation or the addition of relocatables.

(3) Sites recommended for purchase or purchased must meet standards prescribed in law and such supplementary standards as the State Board of Education prescribes to promote the educational interests of the students. Each site must be well drained and suitable for outdoor educational purposes as appropriate for the educational program or collocated with facilities to serve this purpose. As provided in s. 333.03, the site must not be located within any path of flight approach of any airport. Insofar as is practicable, the site must not adjoin a right-of-way of any railroad or through highway and must not be adjacent to any factory or other property from which noise, odors, or other disturbances, or at which conditions, would be likely to interfere with the educational program. To the extent practicable, sites must be chosen which will provide safe access from neighborhoods to schools.

(4) It shall be the responsibility of the board to provide adequate notice to appropriate municipal, county, regional, and state governmental agencies for requested traffic control and safety devices so they can be installed and operating prior to the first day of classes or to satisfy itself that every reasonable effort has been made in sufficient time to secure the installation and operation of such necessary devices prior to the first day of classes. It shall also be the responsibility of the board to review annually traffic control and safety device needs and to request all necessary changes indicated by such review.

(5) Each board may request county and municipal governments to construct and maintain sidewalks and bicycle trails within a 2-mile radius of each educational facility within the jurisdiction of the local government. When a board discovers or is aware of an existing hazard on or near a public sidewalk, street, or highway within a 2-mile radius of a school site and the hazard endangers the life or threatens the health or safety of students who walk, ride bicycles, or are transported regularly between their homes and the school in which they are enrolled, the board shall, within 24 hours after discovering or becoming aware of the hazard, excluding Saturdays, Sundays, and legal holidays, report such hazard to the governmental entity within the jurisdiction of which the hazard is located. Within 5 days after receiving notification by the board, excluding Saturdays, Sundays, and legal holidays, the governmental entity shall investigate the hazardous condition and either correct it or provide such precautions as are practicable to safeguard students until the hazard can be permanently corrected. However, if the governmental entity that has jurisdiction determines upon investigation that it is impracticable to correct the hazard, or if the entity determines that the reported condition does not endanger the life or threaten the health or safety of students, the entity shall, within 5 days after notification by the board, excluding Saturdays, Sundays, and legal holidays, inform the board in writing of its reasons for not correcting the condition. The governmental entity, to the extent allowed by law, shall indemnify the board from any liability with respect to accidents or injuries, if any, arising out of the hazardous condition.

(6) If the school board and local government have entered into an interlocal agreement pursuant to ss. 1013.33(2) and 163.31777 or have developed a process to ensure consistency between the local government comprehensive plan and the school district educational facilities plan, site planning and selection must be consistent with the interlocal agreements and the plans.

History.—s. 22, ch. 2002-296; s. 831, ch. 2002-387; s. 132, ch. 2003-1; s. 211, ch. 2011-5; s. 101, ch. 2012-5; s. 22, ch. 2012-99.



1013.365 - Schools on contaminated site prohibited.

1013.365 Schools on contaminated site prohibited.—

(1) DEFINITIONS.—For purposes of this section, the following terms shall have the same meaning as provided in the definitions in s. 376.301: “contaminant,” “contaminated site,” “discharge,” “engineering controls,” “hazardous substances,” “institutional controls,” “pollutants,” and “site rehabilitation.”

(2) LEGISLATIVE INTENT.—The Legislature finds:

(a) Steps should be taken to eliminate or reduce the risk to student health posed by attendance at K-12 schools located on or adjacent to a contaminated site.

(b) District school boards have a duty and a responsibility to ensure the safety of school children while attending K-12 schools and engaging in extracurricular activities on school properties.

(c) Ensuring student safety includes preventing, eliminating, or reducing exposure to contaminants that may exist at or adjacent to K-12 school properties.

(3) K-12 SCHOOL SITING LIMITATIONS; PROHIBITIONS.—No K-12 school shall be built on or adjacent to a known contaminated site unless steps have been taken to ensure that children attending the school or playing on school property will not be exposed to contaminants in the air, water, or soil at levels that present a threat to human health or the environment.

(4) DUTIES OF DISTRICT SCHOOL BOARD.—Before taking title to real property upon which a K-12 school may be built or initiating action to locate a K-12 school on real property already owned by the school district, the district school board shall conduct appropriate due diligence including all appropriate inquiry into the previous ownership and use of the property consistent with good commercial or customary practice in an effort to determine the existence of any potential air, water, or soil contamination that may exist on or adjacent to the proposed K-12 school site. The district school board is encouraged to contact the Department of Environmental Protection to obtain any information about contaminated sites on or adjacent to a proposed K-12 school site. Any evidence of a discharge of pollutants or hazardous substances on or adjacent to a proposed K-12 school site shall prompt the district school board to conduct further investigation using at least a Phase II Environmental Audit, in accordance with standards established by the American Society for Testing and Materials (ASTM), that includes air, water, and soil sampling. If the results of the environmental audit confirm the presence of contaminants or pollution on or adjacent to the proposed K-12 school site at concentrations that pose a threat to human health or the environment, then the district school board shall conduct appropriate site rehabilitation in accordance with the provisions of subsection (5) before initiating K-12 school construction at the site.

(5) CORRECTIVE ACTION.—The Department of Environmental Protection may use risk-based corrective action cleanup criteria as described in ss. 376.3071, 376.3078, and 376.81, and in chapter 62-777, Florida Administrative Code, in reviewing and approving site rehabilitation conducted by district school boards pursuant to this section.

History.—s. 832, ch. 2002-387.






Subpart B - Building Codes and Constructionfor Educational Facilities

1013.37 - State uniform building code for public educational facilities construction.

1013.37 State uniform building code for public educational facilities construction.—

(1) UNIFORM BUILDING CODE.—A uniform statewide building code for the planning and construction of public educational and ancillary plants by district school boards and Florida College System institution district boards of trustees shall be adopted by the Florida Building Commission within the Florida Building Code, pursuant to s. 553.73. Included in this code must be flood plain management criteria in compliance with the rules and regulations in 44 C.F.R. parts 59 and 60, and subsequent revisions thereto which are adopted by the Federal Emergency Management Agency. It is also the responsibility of the department to develop, as a part of the uniform building code, standards relating to:

(a) Prefabricated facilities or factory-built facilities that are designed to be portable, relocatable, demountable, or reconstructible; are used primarily as classrooms; and do not fall under the provisions of ss. 320.822-320.862. Such standards must permit boards to contract with the Department of Business and Professional Regulation for factory inspections by certified building code inspectors to certify conformance with applicable law and rules. The standards must comply with the requirements of s. 1013.20 for relocatable facilities intended for long-term use as classroom space, and the relocatable facilities shall be designed subject to missile impact criteria of s. 423(24)(d)(1) of the Florida Building Code when located in the windborne debris region.

(b) The sanitation of educational and ancillary plants and the health of occupants of educational and ancillary plants.

(c) The safety of occupants of educational and ancillary plants as provided in s. 1013.12, except that the firesafety criteria shall be established by the State Fire Marshal in cooperation with the Florida Building Commission and the department and such firesafety requirements must be incorporated into the Florida Fire Prevention Code.

(d) Accessibility for children, notwithstanding the provisions of s. 553.512.

(e) The performance of life-cycle cost analyses on alternative architectural and engineering designs to evaluate their energy efficiencies.

1. The life-cycle cost analysis must consist of the sum of:

a. The reasonably expected fuel costs over the life of the building which are required to maintain illumination, water heating, temperature, humidity, ventilation, and all other energy-consuming equipment in a facility; and

b. The reasonable costs of probable maintenance, including labor and materials, and operation of the building.

2. For computation of the life-cycle costs, the department shall develop standards that must include, but need not be limited to:

a. The orientation and integration of the facility with respect to its physical site.

b. The amount and type of glass employed in the facility and the directions of exposure.

c. The effect of insulation incorporated into the facility design and the effect on solar utilization of the properties of external surfaces.

d. The variable occupancy and operating conditions of the facility and subportions of the facility.

e. An energy-consumption analysis of the major equipment of the facility’s heating, ventilating, and cooling system; lighting system; and hot water system and all other major energy-consuming equipment and systems as appropriate.

3. Life-cycle cost criteria published by the Department of Education for use in evaluating projects.

4. Standards for construction materials and systems based on life-cycle costs that consider initial costs, maintenance costs, custodial costs, operating costs, and life expectancy. The standards may include multiple acceptable materials. It is the intent of the Legislature to require district school boards to comply with these standards when expending funds from the Public Education Capital Outlay and Debt Service Trust Fund or the School District and Community College District Capital Outlay and Debt Service Trust Fund and to prohibit district school boards from expending local capital outlay revenues for any project that includes materials or systems that do not comply with these standards, unless the district school board submits evidence that alternative materials or systems meet or exceed standards developed by the department.

It is not a purpose of the Florida Building Code to inhibit the use of new materials or innovative techniques; nor may it specify or prohibit materials by brand names. The code must be flexible enough to cover all phases of construction so as to afford reasonable protection for the public safety, health, and general welfare. The department may secure the service of other state agencies or such other assistance as it finds desirable in recommending to the Florida Building Commission revisions to the code.

(2) APPROVAL.—

(a) Before a contract has been let for the construction, the department, the district school board, the Florida College System institution board, or its authorized review agent must approve the phase III construction documents. A district school board or a Florida College System institution board may reuse prototype plans on another site, provided the facilities list and phase III construction documents have been updated for the new site and for compliance with the Florida Building Code and the Florida Fire Prevention Code and any laws relating to firesafety, health and sanitation, casualty safety, and requirements for the physically handicapped which are in effect at the time a construction contract is to be awarded.

(b) In reviewing plans for approval, the department, the district school board, the Florida College System institution board, or its review agent as authorized in s. 1013.38, shall take into consideration:

1. The need for the new facility.

2. The educational and ancillary plant planning.

3. The architectural and engineering planning.

4. The location on the site.

5. Plans for future expansion.

6. The type of construction.

7. Sanitary provisions.

8. Conformity to Florida Building Code standards.

9. The structural design and strength of materials proposed to be used.

10. The mechanical design of any heating, air-conditioning, plumbing, or ventilating system. Typical heating, ventilating, and air-conditioning systems preapproved by the department for specific applications may be used in the design of educational facilities.

11. The electrical design of educational plants.

12. The energy efficiency and conservation of the design.

13. Life-cycle cost considerations.

14. The design to accommodate physically handicapped persons.

15. The ratio of net to gross square footage.

16. The proposed construction cost per gross square foot.

17. Conformity with the Florida Fire Prevention Code.

(c) The district school board or the Florida College System institution board may not occupy a facility until the project has been inspected to verify compliance with statutes, rules, and codes affecting the health and safety of the occupants. Verification of compliance with rules, statutes, and codes for nonoccupancy projects such as roofing, paving, site improvements, or replacement of equipment may be certified by the architect or engineer of record, and verification of compliance for other projects may be made by an inspector certified by the department or certified pursuant to chapter 468 who is not the architect or engineer of record. The board shall maintain a record of the project’s completion and permanent archive of phase III construction documents, including any addenda and change orders to the project. The boards shall provide project data to the department, as requested, for purposes and reports needed by the Legislature.

(3) REVIEW PROCEDURE.—The Commissioner of Education shall cooperate with the Florida Building Commission in addressing all questions, disputes, or interpretations involving the provisions of the Florida Building Code which govern the construction of public educational and ancillary facilities, and any objections to decisions made by the inspectors or the department must be submitted in writing.

(4) BIENNIAL REVIEW AND UPDATE; DISSEMINATION.—The department shall biennially review and recommend to the Florida Building Commission updates and revisions to the provisions of the Florida Building Code which govern the construction of public educational and ancillary facilities. The department shall publish and make available to each board at no cost copies of the State Requirements for Educational Facilities and each amendment and revision thereto. The department shall make additional copies available to all interested persons at a price sufficient to recover costs.

(5) LOCAL LEGISLATION PROHIBITED.—After June 30, 1985, pursuant to s. 11(a)(21), Art. III of the State Constitution, there shall not be enacted any special act or general law of local application which proposes to amend, alter, or contravene any provisions of the State Building Code adopted under the authority of this section.

History.—s. 834, ch. 2002-387; s. 38, ch. 2009-59; s. 18, ch. 2011-3; s. 212, ch. 2011-5; s. 472, ch. 2011-142.



1013.371 - Conformity to codes.

1013.371 Conformity to codes.—

(1) CONFORMITY TO FLORIDA BUILDING CODE AND FLORIDA FIRE PREVENTION CODE REQUIRED FOR APPROVAL.—

(a) Except as otherwise provided in paragraph (b), all public educational and ancillary plants constructed by a board must conform to the Florida Building Code and the Florida Fire Prevention Code, and the plants are exempt from all other state building codes; county, municipal, or other local amendments to the Florida Building Code and local amendments to the Florida Fire Prevention Code; building permits, and assessments of fees for building permits, except as provided in s. 553.80; ordinances; road closures; and impact fees or service availability fees. Any inspection by local or state government must be based on the Florida Building Code and the Florida Fire Prevention Code. Each board shall provide for periodic inspection of the proposed educational plant during each phase of construction to determine compliance with the Florida Building Code, the Florida Fire Prevention Code, and the State Requirements for Educational Facilities.

(b) A board may comply with the Florida Building Code and the Florida Fire Prevention Code and the administration of the codes when constructing ancillary plants that are not attached to educational facilities, if those plants conform to the space size requirements established in the codes.

(c) A board may not approve any plans for the construction, renovation, remodeling, or demolition of any educational or ancillary plants unless these plans conform to the requirements of the Florida Building Code and the Florida Fire Prevention Code. Each board may adopt policies for delegating to the district school superintendent, Florida College System institution president, or university president authority for submitting documents to the department and for awarding contracts subsequent to and consistent with board approval of the scope, timeframes, funding source, and budget of a survey-recommended project.

(2) ENFORCEMENT BY BOARD.—It is the responsibility of each board to ensure that all plans and educational and ancillary plants meet the standards of the Florida Building Code and the Florida Fire Prevention Code and to provide for the enforcement of these codes in the areas of its jurisdiction. Each board shall provide for the proper supervision and inspection of the work. Each board may employ a chief building official and such other inspectors, who have been certified pursuant to chapter 468, and a fire official and such other inspectors, who have been certified pursuant to chapter 633, and such personnel as necessary to administer and enforce the provisions of such codes. Boards may also use local building department inspectors who are certified by the department to enforce the Florida Building Code and the State Requirements for Educational Facilities. Boards may also use local county, municipal, or independent special fire control district firesafety inspectors who are certified by the State Fire Marshal to conduct reviews of site plans and inspections and to enforce the Florida Fire Prevention Code. Plans or facilities that fail to meet the standards of the Florida Building Code or the Florida Fire Prevention Code may not be approved. When planning for and constructing an educational, auxiliary, or ancillary facility, a board must use construction materials and systems that meet standards adopted pursuant to s. 1013.37(1)(e)3. and 4. If the planned or actual construction of a facility deviates from the adopted standards, the board must, at a public hearing, quantify and compare the costs of constructing the facility with the proposed deviations and in compliance with the adopted standards and the Florida Building Code. The board must explain the reason for the proposed deviations and compare how the total construction costs and projected life-cycle costs of the facility or component system of the facility would be affected by implementing the proposed deviations rather than using materials and systems that meet the adopted standards.

(3) ENFORCEMENT BY DEPARTMENT.—As a further means of ensuring that all educational and ancillary facilities constructed or materially altered or added to conform to the Florida Building Code standards or Florida Fire Prevention Code standards, each board that undertakes the construction, renovation, remodeling, purchasing, or lease-purchase of any educational plant or ancillary facility, the cost of which exceeds $200,000, may submit plans to the department for approval.

History.—s. 835, ch. 2002-387; s. 213, ch. 2011-5; s. 5, ch. 2011-79.



1013.372 - Education facilities as emergency shelters.

1013.372 Education facilities as emergency shelters.—

(1) The Department of Education shall, in consultation with boards and county and state emergency management offices, include within the standards to be developed under this subsection public shelter design criteria to be incorporated into the Florida Building Code. The new criteria must be designed to ensure that appropriate new educational facilities can serve as public shelters for emergency management purposes. A facility, or an appropriate area within a facility, for which a design contract is entered into after the effective date of the inclusion of the public shelter criteria in the code must be built in compliance with the amended code unless the facility or a part of it is exempted from using the new shelter criteria due to its location, size, or other characteristics by the applicable board with the concurrence of the applicable local emergency management agency or the Division of Emergency Management. Any educational facility located or proposed to be located in an identified category 1, 2, or 3 evacuation zone is not subject to the requirements of this subsection. If the regional planning council region in which the county is located does not have a hurricane evacuation shelter deficit, as determined by the Division of Emergency Management, educational facilities within the planning council region are not required to incorporate the public shelter criteria.

(2) By January 31 of each even-numbered year, the Division of Emergency Management shall prepare and submit a statewide emergency shelter plan to the Governor and the Cabinet for approval. The plan must identify the general location and square footage of existing shelters, by regional planning council region, and the general location and square footage of needed shelters, by regional planning council region, during the next 5 years. The plan must identify the types of public facilities that should be constructed to comply with emergency-shelter criteria and must recommend an appropriate and available source of funding for the additional cost of constructing emergency shelters within these public facilities. After the approval of the plan, a board may not be required to build more emergency-shelter space than identified as needed in the plan, and decisions pertaining to exemptions pursuant to subsection (1) must be guided by the plan.

(3) The provisions of s. 1013.74 apply to university facilities as emergency shelters.

History.—s. 836, ch. 2002-387; s. 473, ch. 2011-142.



1013.38 - Boards to ensure that facilities comply with building codes and life safety codes.

1013.38 Boards to ensure that facilities comply with building codes and life safety codes.—

(1) Boards shall ensure that all new construction, renovation, remodeling, day labor, and maintenance projects conform to the appropriate sections of the Florida Building Code, Florida Fire Prevention Code, or, where applicable as authorized in other sections of law, other building codes, and life safety codes.

(a) For each proposed new facility and each proposed new facility addition exceeding 2,500 square feet, the board shall submit for review a minimum of one copy of the site plan to the local county, municipality, or independent special fire control district providing fire protection services to the facility.

(b) The local county, municipality, or independent special fire control district may review each site plan for compliance with the applicable provisions of the Florida Fire Prevention Code relating to fire department access roads, fire protection system connection locations, and fire hydrant spacing. Such site plans are not subject to local amendments to the Florida Fire Prevention Code or local ordinances as provided in s. 1013.371. Site plan reviews conducted pursuant to this section shall be performed at no charge to the school board or public college board.

(c) The site plan shall be deemed approved unless the local county, municipality, or independent special fire control district submits to the fire official appointed by the board, in writing, any deficiencies identified with reference to specific provisions of the Florida Fire Prevention Code within 15 days after receipt of the site plan. The fire official shall incorporate such comments into his or her review and subsequent inspections.

(d) If the local county, municipality, or independent special fire control district and the fire official appointed by the board do not agree on the requirements or application of the Florida Fire Prevention Code, either party may refer the matter to the State Fire Marshal, who shall have final administrative authority in resolving the matter.

(2) In addition to the submission of site plans, boards may provide compliance as follows:

(a) Boards or consortia may individually or cooperatively provide review services under the insurance risk management oversight through the use of board employees or consortia employees registered pursuant to chapter 471, chapter 481, or part XII of chapter 468 and firesafety inspectors certified under s. 633.216.

(b) Boards may elect to review construction documents using their own employees registered pursuant to chapter 471, chapter 481, or part XII of chapter 468 and firesafety inspectors certified under s. 633.216.

(c) Boards may submit phase III construction documents for review to the department.

(d) Boards or consortia may contract for plan review services directly with engineers and architects registered pursuant to chapter 471 or chapter 481 and firesafety inspectors certified under s. 633.216.

(3) The Department of Management Services may, upon request, provide facilities services for the Florida School for the Deaf and the Blind, the Division of Blind Services, and public broadcasting. As used in this section, the term “facilities services” means project management, code and design plan review, and code compliance inspection for projects as defined in s. 287.017(5).

(4)(a) Before the commencement of any new construction, renovation, or remodeling, the board shall:

1. Approve or cause to be approved the construction documents and evaluate such documents for compliance with the Florida Building Code and the Florida Fire Prevention Code.

2. Ensure compliance with all applicable firesafety codes and standards by contracting with a firesafety inspector certified by the State Fire Marshal under s. 633.216.

(b) A certificate of occupancy may not be issued until the board, through its designated certified building official, has determined that the building or structure and its site conditions comply with all applicable statutes and rules.

(c) The method of compliance as chosen by the board pursuant to subsection (2) shall be documented and maintained as part of the construction record file.

(d) Upon request by the local county, municipality, or independent special fire control district, the board shall provide reasonable access to all construction documents.

History.—s. 837, ch. 2002-387; s. 42, ch. 2010-151; s. 6, ch. 2011-79; s. 159, ch. 2013-183.



1013.385 - School district construction flexibility.

1013.385 School district construction flexibility.—

(1) A district school board may, with a supermajority vote at a public meeting that begins no earlier than 5 p.m., adopt a resolution to implement one or more of the exceptions to the educational facilities construction requirements provided in this section. Before voting on the resolution, a district school board must conduct a cost-benefit analysis prepared according to a professionally accepted methodology that describes how each exception selected by the district school board achieves cost savings, improves the efficient use of school district resources, and impacts the life-cycle costs and life span for each educational facility to be constructed, as applicable, and demonstrates that implementation of the exception will not compromise student safety or the quality of student instruction. The district school board must conduct at least one public workshop to discuss and receive public comment on the proposed resolution and cost-benefit analysis, which must begin no earlier than 5 p.m. and may occur at the same meeting at which the resolution will be voted upon.

(2) A resolution adopted under this section may propose implementation of exceptions to requirements of the uniform statewide building code for the planning and construction of public educational and ancillary plants adopted pursuant to ss. 553.73 and 1013.37 relating to:

(a) Interior non-load-bearing walls, by approving the use of fire-rated wood stud walls in new construction or remodeling for interior non-load-bearing wall assemblies that will not be exposed to water or located in wet areas.

(b) Walkways, roadways, driveways, and parking areas, by approving the use of designated, stabilized, and well-drained gravel or grassed student parking areas.

(c) Standards for relocatables used as classroom space, as specified in s. 1013.20, by approving construction specifications for installation of relocatable buildings that do not have covered walkways leading to the permanent buildings onsite.

(d) Site lighting, by approving construction specifications regarding site lighting that:

1. Do not provide for lighting of gravel or grassed auxiliary or student parking areas.

2. Provide lighting for walkways, roadways, driveways, paved parking lots, exterior stairs, ramps, and walkways from the exterior of the building to a public walkway through installation of a timer that is set to provide lighting only during periods when the site is occupied.

3. Allow lighting for building entrances and exits to be installed with a timer that is set to provide lighting only during periods in which the building is occupied. The minimum illumination level at single-door exits may be reduced to no less than 1 foot-candle.

History.—s. 35, ch. 2016-237.



1013.39 - Building construction standards; exemptions.

1013.39 Building construction standards; exemptions.—Universities are exempt from local amendments to the Florida Building Code and the Florida Fire Prevention Code.

History.—s. 838, ch. 2002-387.



1013.40 - Planning and construction of Florida College System institution facilities; property acquisition.

1013.40 Planning and construction of Florida College System institution facilities; property acquisition.—

(1) The need for Florida College System institution facilities shall be established by a survey conducted pursuant to this chapter. The facilities recommended by such survey must be approved by the State Board of Education, and the projects must be constructed according to the provisions of this chapter and State Board of Education rules.

(2) No Florida College System institution may expend public funds for the acquisition of additional property without the specific approval of the Legislature.

(3) No facility may be acquired or constructed by a Florida College System institution or its direct-support organization if such facility requires general revenue funds for operation or maintenance upon project completion or in subsequent years of operation, unless prior approval is received from the Legislature.

(4) The campus of a Florida College System institution within a municipality designated as an area of critical state concern, as defined in s. 380.05, and having a comprehensive plan and land development regulations containing a building permit allocation system that limits annual growth, may construct dormitories for up to 300 beds for Florida College System institution students. Such dormitories are exempt from the building permit allocation system and may be constructed up to 45 feet in height if the dormitories are otherwise consistent with the comprehensive plan, the Florida College System institution has a hurricane evacuation plan that requires all dormitory occupants to be evacuated 48 hours in advance of tropical force winds, and transportation is provided for dormitory occupants during an evacuation. State funds and tuition and fee revenues may not be used for construction, debt service payments, maintenance, or operation of such dormitories. Additional dormitory beds constructed after July 1, 2016, may not be financed through the issuance of a bond.

History.—s. 839, ch. 2002-387; s. 4, ch. 2008-213; s. 214, ch. 2011-5; s. 1, ch. 2016-32.



1013.41 - SMART schools; Classrooms First; legislative purpose.

1013.41 SMART schools; Classrooms First; legislative purpose.—

(1) SMART SCHOOLS.—“SMART schools” are schools that are soundly made, accountable, reasonable, and thrifty. It is the purpose of the Legislature to provide a balanced and principle-based plan for a functional, safe, adequate, and thrifty learning environment for Florida’s K-12 students through SMART schools. The plan must be balanced in serving all school districts and must also be balanced between the operating and capital sides of the budget. The principles upon which the plan is based are less government, lower taxes, increased responsibility of school districts, increased freedom through local control, and family and community empowerment.

(2) CLASSROOMS FIRST.—It is the purpose of the Legislature to substantially increase the state’s investment in school construction in an equitable, fair, and reasonable way.

(3) SCHOOL DISTRICT EDUCATIONAL FACILITIES PLAN.—It is the purpose of the Legislature to create s. 1013.35, requiring each school district annually to adopt an educational facilities plan that provides an integrated long-range facilities plan, including the survey of projected needs and the 5-year work program. The purpose of the educational facilities plan is to keep the district school board, local governments, and the public fully informed as to whether the district is using sound policies and practices that meet the essential needs of students and that warrant public confidence in district operations. The educational facilities plan will be monitored by the Office of Educational Facilities, which will also apply performance standards pursuant to s. 1013.04.

(4) OFFICE OF EDUCATIONAL FACILITIES.—It is the purpose of the Legislature to require the Office of Educational Facilities to assist school districts in building SMART schools utilizing functional and frugal practices. The Office of Educational Facilities must review district facilities work programs and projects and identify opportunities to maximize design and construction savings; develop school district facilities work program performance standards; and provide for review and recommendations to the Governor, the Legislature, and the State Board of Education.

History.—s. 15, ch. 2002-296; s. 840, ch. 2002-387; s. 17, ch. 2010-70; s. 63, ch. 2013-35.



1013.44 - Low-energy use design; solar energy systems; swimming pool heaters.

1013.44 Low-energy use design; solar energy systems; swimming pool heaters.—

(1)(a) Passive design elements and low-energy usage features shall be included in the design and construction of new educational facilities. Operable glazing consisting of at least 5 percent of the floor area shall be placed in each classroom located on the perimeter of the building. For a relocatable classroom, the area of operable glazing and the area of exterior doors, together, shall consist of at least 5 percent of the floor area. Operable glazing is not required in Florida College System institutions, auxiliary facilities, music rooms, gyms, locker and shower rooms, special laboratories requiring special climate control, and large group instruction areas having a capacity of more than 100 persons.

(b) In the remodeling and renovation of educational facilities which have existing natural ventilation, adequate sources of natural ventilation shall be retained, or a combination of natural and low-energy usage mechanical equipment shall be provided that will permit the use of the facility without air-conditioning or heat when ambient conditions are moderate. However, the Commissioner of Education is authorized to waive this requirement when environmental conditions, particularly noise and pollution factors, preclude the effective use of natural ventilation.

(2) Each new educational facility for which the projected demand for hot water exceeds 1,000 gallons a day shall be constructed, whenever economically and physically feasible, with a solar energy system as the primary energy source for the domestic hot water system of the facility. The solar energy system shall be sized so as to provide at least 65 percent of the estimated needs of the facility. Sizing shall be determined by generally recognized simulation models, such as F-chart and SOLCOST, or by sizing tables generated by the Florida Solar Energy Center.

(3) If swimming and wading pools constructed as an integral part of an educational facility or plant are heated, such pools shall, whenever feasible, be heated by either a waste heat recovery system or a solar energy system.

History.—s. 843, ch. 2002-387; s. 215, ch. 2011-5.



1013.45 - Educational facilities contracting and construction techniques.

1013.45 Educational facilities contracting and construction techniques.—

(1) Boards may employ procedures to contract for construction of new facilities, or for additions, remodeling, renovation, maintenance, or repairs to existing facilities, that will include, but not be limited to:

(a) Competitive bids.

(b) Design-build pursuant to s. 287.055.

(c) Selecting a construction management entity, pursuant to s. 255.103 or the process provided by s. 287.055, that would be responsible for all scheduling and coordination in both design and construction phases and is generally responsible for the successful, timely, and economical completion of the construction project. The construction management entity must consist of or contract with licensed or registered professionals for the specific fields or areas of construction to be performed, as required by law. At the option of the board, the construction management entity, after having been selected, may be required to offer a guaranteed maximum price or a guaranteed completion date; in which case, the construction management entity must secure an appropriate surety bond pursuant to s. 255.05 and must hold construction subcontracts. The criteria for selecting a construction management entity shall not unfairly penalize an entity that has relevant experience in the delivery of construction projects of similar size and complexity by methods of delivery other than construction management.

(d) Selecting a program management entity, pursuant to s. 255.103 or the process provided by s. 287.055, that would act as the agent of the board and would be responsible for schedule control, cost control, and coordination in providing or procuring planning, design, and construction services. The program management entity must consist of or contract with licensed or registered professionals for the specific areas of design or construction to be performed as required by law. The program management entity may retain necessary design professionals selected under the process provided in s. 287.055. At the option of the board, the program management entity, after having been selected, may be required to offer a guaranteed maximum price or a guaranteed completion date, in which case the program management entity must secure an appropriate surety bond pursuant to s. 255.05 and must hold design and construction subcontracts. The criteria for selecting a program management entity shall not unfairly penalize an entity that has relevant experience in the delivery of construction programs of similar size and complexity by methods of delivery other than program management.

(e) Day-labor contracts not exceeding $280,000 for construction, renovation, remodeling, or maintenance of existing facilities. Beginning January 2009, this amount shall be adjusted annually based upon changes in the Consumer Price Index.

(2) For the purposes of this section, “day-labor contract” means a project constructed using persons employed directly by a board or by contracted labor.

(3) Contractors, design-build firms, contract management entities, program management entities, or any other person under contract to construct facilities or major additions to facilities may use any construction techniques allowed by contract and not prohibited by law, including, but not limited to, those techniques known as fast-track construction scheduling, use of components, and systems building process.

(4) Except as otherwise provided in this section and s. 481.229, the services of a registered architect must be used for the development of plans for the erection, enlargement, or alteration of any educational facility. The services of a registered architect are not required for a minor renovation project for which the construction cost is less than $50,000 or for the placement or hookup of relocatable educational facilities that conform with standards adopted under s. 1013.37. However, boards must provide compliance with building code requirements and ensure that these structures are adequately anchored for wind resistance as required by law. A district school board shall reuse existing construction documents or design criteria packages if such reuse is feasible and practical. If a school district’s 5-year educational facilities work plan includes the construction of two or more new schools for students in the same grade group and program, such as elementary, middle, or high school, the district school board shall require that prototype design and construction be used for the construction of these schools. Notwithstanding s. 287.055, a board may purchase the architectural services for the design of educational or ancillary facilities under an existing contract agreement for professional services held by a district school board in the State of Florida, provided that the purchase is to the economic advantage of the purchasing board, the services conform to the standards prescribed by rules of the State Board of Education, and such reuse is not without notice to, and permission from, the architect of record whose plans or design criteria are being reused. Plans shall be reviewed for compliance with the State Requirements for Educational Facilities. Rules adopted under this section must establish uniform prequalification, selection, bidding, and negotiation procedures applicable to construction management contracts and the design-build process. This section does not supersede any small, woman-owned or minority-owned business enterprise preference program adopted by a board. Except as otherwise provided in this section, the negotiation procedures applicable to construction management contracts and the design-build process must conform to the requirements of s. 287.055. A board may not modify any rules regarding construction management contracts or the design-build process.

History.—s. 844, ch. 2002-387; s. 15, ch. 2008-142; s. 3, ch. 2008-213; s. 5, ch. 2009-227; s. 131, ch. 2010-5.



1013.451 - Life-cycle costs comparison.

1013.451 Life-cycle costs comparison.—

(1) In order to ensure that the construction of new and expanded education facilities provides the best long-term value, school districts shall compare the following life-cycle costs of materials used by competing providers when constructing or expanding school capacity:

(a) The anticipated annual energy consumption;

(b) The relative resistance to damage by wind loads and associated debris;

(c) The resistance to wood-destroying organisms;

(d) The perpetual maintenance costs;

(e) The resistance to fire; and

(f) A comparison of the annual insurance costs.

(2) School districts may rely on the information provided by contractors if the contractor’s analysis is based on the best currently available methods, including those of the National Institute of Standards and Technology, the Department of Housing and Urban Development, and other federal and state agencies and technical or professional societies.

History.—s. 52, ch. 2003-391.






Subpart C - Contracting for EducationalFacilities

1013.46 - Advertising and awarding contracts; prequalification of contractor.

1013.46 Advertising and awarding contracts; prequalification of contractor.—

(1)(a) As soon as practicable after any bond issue has been voted upon and authorized or funds have been made available for the construction, remodeling, renovation, demolition, or otherwise for the improvement, of any educational or ancillary plant, and after plans for the work have been approved, the board, if competitively bidding the project pursuant to s. 1013.45, after advertising the same in the manner prescribed by law or rule, shall award the contract for the building or improvements to the lowest responsible bidder. However, if after taking all deductive alternates, the bid of the lowest responsible bidder exceeds the construction budget for the project established at the phase III submittal, the board may declare an emergency. After stating the reasons why an emergency exists, the board may negotiate the construction contract or modify the contract, including the specifications, with the lowest responsible bidder and, if the contract is modified, shall resubmit the documents to the authorized review authority for review to confirm that the project remains in compliance with building and fire codes. The board may reject all bids received and may readvertise, calling for new bids.

(b) Each board may declare an emergency pursuant to this subsection. A situation created by fire, storm, or other providential cause resulting in:

1. Imminent danger to life or safety; or

2. Overcrowding of students

constitutes an emergency.

(c) As an option, any county, municipality, or board may set aside up to 10 percent of the total amount of funds allocated for the purpose of entering into construction capital project contracts with minority business enterprises, as defined in s. 287.094. Such contracts shall be competitively bid only among minority business enterprises. The set-aside shall be used to redress present effects of past discriminatory practices and shall be subject to periodic reassessment to account for changing needs and circumstances.

(2) Boards shall prequalify bidders for construction contracts. Boards shall require that all construction or capital improvement bids be accompanied by evidence that the bidder holds an appropriate certificate or license or that the prime contractor has a current valid license.

History.—s. 846, ch. 2002-387; s. 179, ch. 2007-217.



1013.47 - Substance of contract; contractors to give bond; penalties.

1013.47 Substance of contract; contractors to give bond; penalties.—Each board shall develop contracts consistent with this chapter and statutes governing public facilities. Such a contract must contain the drawings and specifications of the work to be done and the material to be furnished, the time limit in which the construction is to be completed, the time and method by which payments are to be made upon the contract, and the penalty to be paid by the contractor for a failure to comply with the terms of the contract. The board may require the contractor to pay a penalty for any failure to comply with the terms of the contract and may provide an incentive for early completion. Upon accepting a satisfactory bid, the board shall enter into a contract with the party or parties whose bid has been accepted. The contractor shall furnish the board with a performance and payment bond as set forth in s. 255.05. A board or other public entity may not require a contractor to secure a surety bond under s. 255.05 from a specific agent or bonding company. A person, firm, or corporation that constructs any part of any educational plant, or addition thereto, on the basis of any unapproved plans or in violation of any plans approved in accordance with the provisions of this chapter and rules of the State Board of Education or regulations of the Board of Governors relating to building standards or specifications is subject to forfeiture of the surety bond and unpaid compensation in an amount sufficient to reimburse the board for any costs that will need to be incurred in making any changes necessary to assure that all requirements are met and is also guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083, for each separate violation.

History.—s. 847, ch. 2002-387; s. 180, ch. 2007-217; s. 33, ch. 2010-78; s. 102, ch. 2014-39.



1013.48 - Changes in construction requirements after award of contract.

1013.48 Changes in construction requirements after award of contract.—The board may, at its option and by written policy duly adopted and entered in its official minutes, authorize the superintendent or president or other designated individual to approve change orders in the name of the board for preestablished amounts. Approvals shall be for the purpose of expediting the work in progress and shall be reported to the board and entered in its official minutes. For accountability, the school district shall monitor and report the impact of change orders on its district educational facilities plan pursuant to s. 1013.35.

History.—s. 27, ch. 2002-296; s. 848, ch. 2002-387.



1013.50 - Final payment to contractor.

1013.50 Final payment to contractor.—

(1) The final payment to the contractor shall not be made until the construction project has been inspected by the architect or other person designated by the board for that purpose and until he or she has issued a written certificate that the project has been constructed in accordance with the approved plans and specifications and approved change orders and until the board, acting on these recommendations, has accepted the project. After acceptance by the board, a duplicate copy of this written certificate, duly certified as having been accepted by the board, as well as other related data on contract costs and total costs per student station, space inventory update, and other related building information must be filed with the department for budget and cost reporting purposes.

(2) Boards shall have full authority and responsibility for all decisions regarding educational and ancillary plant construction contracts, change orders, and payments.

History.—s. 850, ch. 2002-387.



1013.51 - Expenditures authorized for certain infrastructure.

1013.51 Expenditures authorized for certain infrastructure.—

(1)(a) Subject to exemption from the assessment of fees pursuant to s. 1013.371(1), education boards, boards of county commissioners, municipal boards, and other agencies and boards of the state may expend funds, separately or collectively, by contract or agreement, for the placement, paving, or maintaining of any road, byway, or sidewalk if the road, byway, or sidewalk is contiguous to or runs through the property of any educational plant or for the maintenance or improvement of the property of any educational plant or of any facility on such property. Expenditures may also be made for sanitary sewer, water, stormwater, and utility improvements upon, or contiguous to, and for the installation, operation, and maintenance of traffic control and safety devices upon, or contiguous to, any existing or proposed educational plant.

(b) A board may pay its proportionate share of the cost of onsite and offsite system improvements necessitated by the educational facility development, but a board is not required to pay for or install any improvements that exceed those required to meet the onsite and offsite needs of a new public educational facility or an expanded site. Development exactions assessed against school boards or Florida College System institution districts may not exceed the proportionate share of the cost of system improvements necessitated by the educational facility development and may not address existing facility or service backlogs or deficits.

(c) The boards of county commissioners, municipal boards, and other agencies and boards of the state may plant or maintain trees, flowers, shrubbery, and beautifying plants upon the grounds of any educational plant, upon approval of the superintendent or president or the designee of either of them. Payment by a board for any improvement set forth in this section shall be authorized in any amounts agreed to by the board. Any payments so authorized to be made are not mandatory unless the specific improvement and costs have been agreed to prior to the improvement’s being made.

(2) The provisions of any law, municipal ordinance, or county ordinance to the contrary notwithstanding, the provisions of this section regulate the levying of assessments for special benefits on school or Florida College System institution districts and the directing of the payment thereof. Any municipal ordinance or county ordinance making provision to the contrary is void.

(3) Notwithstanding any other law, if a board agrees to construct or upgrade water or sewer facilities, or otherwise provide, construct, upgrade, or maintain offsite infrastructure beyond its proportionate share of responsibility, the local government that issues development approvals shall assure that the board is reimbursed for the additional costs incurred, to the extent that other development occurs which demands use of such infrastructure.

(4) Expenditure for infrastructure for universities shall be as authorized in s. 1013.30.

History.—s. 851, ch. 2002-387; s. 216, ch. 2011-5; s. 102, ch. 2012-5.






Subpart D - Cooperative Development ofEducational Facilities

1013.52 - Cooperative development and joint use of facilities by two or more boards.

1013.52 Cooperative development and joint use of facilities by two or more boards.—

(1) Two or more boards, including district school boards, Florida College System institution boards of trustees, the Board of Trustees for the Florida School for the Deaf and the Blind, and university boards of trustees, desiring to cooperatively establish a common educational facility to accommodate students shall:

(a) Jointly request a formal assessment by the Commissioner of Education or the Chancellor of the State University System, as appropriate, of the academic program need and the need to build new joint-use facilities to house approved programs. Completion of the assessment and approval of the project by the State Board of Education, the Board of Governors, the Chancellor of the State University System, or the Commissioner of Education, as appropriate, should be done prior to conducting an educational facilities survey.

(b) Demonstrate the need for construction of new joint-use facilities involving postsecondary institutions by those institutions presenting evidence of the presence of sufficient actual full-time equivalent enrollments in the locale in leased, rented, or borrowed spaces to justify the requested facility for the programs identified in the formal assessment rather than using projected or anticipated future full-time equivalent enrollments as justification. If the decision is made to construct new facilities to meet this demonstrated need, then building plans should consider full-time equivalent enrollment growth facilitated by this new construction and subsequent new program offerings made possible by the existence of the new facilities.

(c) Adopt and submit to the Commissioner of Education, and the Chancellor of the State University System if the joint request involves a state university, a joint resolution of the participating boards indicating their commitment to the utilization of the requested facility and designating the locale of the proposed facility. The joint resolution shall contain a statement of determination by the participating boards that alternate options, including the use of leased, rented, or borrowed space, were considered and found less appropriate than construction of the proposed facility. The joint resolution shall contain assurance that the development of the proposed facility has been examined in conjunction with the programs offered by neighboring public educational facilities offering instruction at the same level. The joint resolution also shall contain assurance that each participating board shall provide for continuity of educational progression. All joint resolutions shall be submitted by August 1 for consideration of funding by the subsequent Legislature.

(d) Submit requests for funding of joint-use facilities projects involving state universities and Florida College System institutions for approval by the Commissioner of Education and the Chancellor of the State University System. The Commissioner of Education and the Chancellor of the State University System shall jointly determine the priority for funding these projects in relation to the priority of all other capital outlay projects under their consideration. To be eligible for funding from the Public Education Capital Outlay and Debt Service Trust Fund under the provisions of this section, projects involving both state universities and Florida College System institutions shall appear on the 3-year capital outlay priority lists of Florida College System institutions and of universities required by s. 1013.64. Projects involving a state university, Florida College System institution, and a public school, and in which the larger share of the proposed facility is for the use of the state university or the Florida College System institution, shall appear on the 3-year capital outlay priority lists of the Florida College System institutions or of the universities, as applicable.

(e) Include in their joint resolution for the joint-use facilities, comprehensive plans for the operation and management of the facility upon completion. Institutional responsibilities for specific functions shall be identified, including designation of one participating board as sole owner of the facility. Operational funding arrangements shall be clearly defined.

(2) An educational plant survey must be conducted within 90 days after submission of the joint resolution and substantiating data describing the benefits to be obtained, the programs to be offered, and the estimated cost of the proposed project. Upon completion of the educational plant survey, the participating boards may include the recommended projects in their plan as provided in s. 1013.31. Upon approval of the project by the commissioner or the Chancellor of the State University System, as appropriate, 25 percent of the total cost of the project, or the pro rata share based on space utilization of 25 percent of the cost, must be included in the department’s legislative capital outlay budget request as provided in s. 1013.60 for educational plants. The participating boards must include in their joint resolution a commitment to finance the remaining funds necessary to complete the planning, construction, and equipping of the facility. Funds from the Public Education Capital Outlay and Debt Service Trust Fund may not be expended on any project unless specifically authorized by the Legislature.

(3) Included in all proposals for joint-use facilities must be documentation that the proposed new campus or new joint-use facility has been reviewed by the State Board of Education or the Board of Governors, as appropriate, and has been formally requested for authorization by the Legislature.

(4) No district school board, Florida College System institution, or state university shall receive funding for more than one approved joint-use facility per campus in any 3-year period.

History.—s. 853, ch. 2002-387; s. 181, ch. 2007-217; s. 217, ch. 2011-5.



1013.53 - Cooperative development of educational facilities in juvenile justice programs.

1013.53 Cooperative development of educational facilities in juvenile justice programs.—

(1) The Department of Juvenile Justice shall provide early notice to school districts regarding the siting of new juvenile justice facilities. School districts shall include the projected number of students in the districts’ annual estimates. School districts must be consulted regarding the types of students expected to be assigned to commitment facilities for education planning and budgeting purposes.

(2) The Department of Juvenile Justice shall notify, in writing, the Department of Education when a request for proposals is issued for the construction or operation of a commitment or detention facility anywhere in the state. The Department of Juvenile Justice shall notify, in writing, the appropriate school district when a request for proposals is issued for the construction or operation of a commitment or detention facility when a county or site is specifically identified.

(3) The Department of Juvenile Justice shall also notify the district school superintendent within 30 days after:

(a) The award of a contract for the construction or operation of a commitment or detention facility within that school district.

(b) Obtaining a permit to begin construction of a new detention or commitment facility within that school district.

History.—s. 854, ch. 2002-387.



1013.54 - Cooperative development and use of satellite facilities by private industry and district school boards.

1013.54 Cooperative development and use of satellite facilities by private industry and district school boards.—

(1) Each district school board may submit, prior to August 1 of each year, a request to the commissioner for funds from the Public Education Capital Outlay and Debt Service Trust Fund to construct, remodel, or renovate an educational facility within the industrial environment. No district school board may apply for more than one facility per year. Such request shall contain the following provisions:

(a) A detailed description of the satellite site, the site development necessary for new construction, remodeling, or renovation for the accomplishment of the project, and the facility to be constructed. The facility shall be located on a site owned by the business and leased to the district school board at no cost. However, the minimum agreement shall be for a period of at least 5 years. The amounts provided by the state and the district school board shall be considered full consideration for the lease. If the lease agreement is terminated early, the business shall reimburse the district school board an amount determined by multiplying the amounts contributed by the district school board and the state by a fraction the numerator of which is the number of months remaining in the original agreement and the denominator of which is the total number of months of the agreement.

(b) A detailed description and analysis of the educational programs to be offered and the benefits that will accrue to the students through the instructional programs upon completion of the facility.

(c) The estimated number of full-time students whose regularly scheduled daily instructional program will utilize the facility.

(d) The estimated cost of the facility and site development not to exceed the department’s average cost of new construction adjusted to the respective county cost index. If a site must be acquired, the estimated cost of the site shall be provided.

(e) A resolution or other appropriate indication of intent to participate in the funding and utilization of the educational facility from private industry. Such indication shall include a commitment by private industry to provide at least one-half of the cost of the facility. The district school board shall provide one-fourth of the cost of the facility, and, if approved, the state shall provide one-fourth of the cost of the facility. Funds from the Public Education Capital Outlay and Debt Service Trust Fund may not be expended on any project unless specifically authorized by the Legislature.

(f) The designation as to which agency is to assume responsibility for the operation, maintenance, and control of the proposed facility.

(g) Documentation by the district school board that a long-term lease for the use of the educational facility for a period of not less than 40 years or the life expectancy of the permanent facility constructed thereon, whichever is longer, has been obtained from private industry.

(2) The commissioner shall appoint a review committee to make recommendations and prioritize requests. If the project is approved by the commissioner, the commissioner shall include up to one-fourth of the cost of the project in the legislative capital outlay budget request, as provided in s. 1013.60, for the funding of capital outlay projects involving both educational and private industry. The commissioner shall prioritize any such projects for each fiscal year and, notwithstanding the provisions of s. 1013.64(3)(c), limit the recommended state funding amount not to exceed 5 percent off the top of the total funds recommended pursuant to s. 1013.64(2) and (3).

(3) Facilities funded pursuant to this section and all existing satellite facilities shall be exempt from ad valorem taxes as long as the facility is used exclusively for public educational purposes.

History.—s. 855, ch. 2002-387.









Part IV - FUNDING FOR EDUCATIONAL FACILITIES (ss. 1013.60-1013.82)

1013.60 - Legislative capital outlay budget request.

1013.60 Legislative capital outlay budget request.—

(1) The Commissioner of Education shall develop a procedure deemed appropriate in arriving at the amounts required to fund projects as reflected in the integrated, comprehensive budget request required by this section. The official estimates for funds accruing to the Public Education Capital Outlay and Debt Service Trust Fund made by the Revenue Estimating Conference shall be used in determining the budget request pursuant to this section. The commissioner, in consultation with the appropriations committees of the Legislature, shall provide annually an estimate of funds that shall be utilized by Florida College System institutions and universities in developing their required 3-year priority lists pursuant to s. 1013.64.

(2) The commissioner shall submit to the Governor and to the Legislature an integrated, comprehensive budget request for educational facilities construction and fixed capital outlay needs for school districts, Florida College System institutions, and universities, pursuant to the provisions of s. 1013.64 and applicable provisions of chapter 216. Each Florida College System institution board of trustees and each university board of trustees shall submit to the commissioner a 3-year plan and data required in the development of the annual capital outlay budget. The information that is approved by the Board of Governors must be submitted to the Commissioner of Education for inclusion in the comprehensive budget request for educational facilities. No further disbursements shall be made from the Public Education Capital Outlay and Debt Service Trust Fund to a board of trustees that fails to timely submit the required data until such board of trustees submits the data.

(3) The commissioner shall submit an integrated, comprehensive budget request to the Executive Office of the Governor and to the Legislature each fiscal year by the submission date specified in s. 216.023(1). Notwithstanding the provisions of s. 216.043, the integrated, comprehensive budget request shall include:

(a) Recommendations for the priority of expenditure of funds in the state system of public education, with reasons for the recommended priorities, and other recommendations which relate to the effectiveness of the educational facilities construction program.

(b) All items in s. 1013.64.

History.—s. 857, ch. 2002-387; s. 182, ch. 2007-217; s. 218, ch. 2011-5.



1013.61 - Annual capital outlay budget.

1013.61 Annual capital outlay budget.—Each board shall, each year, adopt a capital outlay budget for the ensuing year in order that the capital outlay needs of the board for the entire year may be well understood by the public. This capital outlay budget shall be a part of the annual budget and shall be based upon and in harmony with the board’s capital outlay plan. This budget shall designate the proposed capital outlay expenditures by project for the year from all fund sources. The board may not expend any funds on any project not included in the budget, as amended. Each district school board must prepare its tentative district educational facilities plan as required by s. 1013.35 before adopting the capital outlay budget.

History.—s. 16, ch. 2002-296; s. 858, ch. 2002-387.



1013.62 - Charter schools capital outlay funding.

1013.62 Charter schools capital outlay funding.—

(1) In each year in which funds are appropriated for charter school capital outlay purposes, the Commissioner of Education shall allocate the funds among eligible charter schools as specified in this section.

(a) To be eligible for a funding allocation, a charter school must:

1.a. Have been in operation for 2 or more years;

b. Be governed by a governing board established in the state for 3 or more years which operates both charter schools and conversion charter schools within the state;

c. Be an expanded feeder chain of a charter school within the same school district that is currently receiving charter school capital outlay funds;

d. Have been accredited by the Commission on Schools of the Southern Association of Colleges and Schools; or

e. Serve students in facilities that are provided by a business partner for a charter school-in-the-workplace pursuant to s. 1002.33(15)(b).

2. Have an annual audit that does not reveal any of the financial emergency conditions provided in s. 218.503(1) for the most recent fiscal year for which such audit results are available.

3. Have satisfactory student achievement based on state accountability standards applicable to the charter school.

4. Have received final approval from its sponsor pursuant to s. 1002.33 for operation during that fiscal year.

5. Serve students in facilities that are not provided by the charter school’s sponsor.

(b) A charter school is not eligible for a funding allocation if it was created by the conversion of a public school and operates in facilities provided by the charter school’s sponsor for a nominal fee, or at no charge, or if it is directly or indirectly operated by the school district.

(c) The funding allocation for eligible charter schools shall be calculated as follows:

1. Eligible charter schools shall be grouped into categories based on their student populations according to the following criteria:

a. Seventy-five percent or greater who are eligible for free or reduced-price school lunch.

b. Twenty-five percent or greater with disabilities as defined in state board rule and consistent with the requirements of the Individuals with Disabilities Education Act.

2. If an eligible charter school does not meet the criteria for either category under subparagraph 1., its FTE shall be provided as the base amount of funding and shall be assigned a weight of 1.0. An eligible charter school that meets the criteria under sub-subparagraph 1.a. or sub-subparagraph 1.b. shall be provided an additional 25 percent above the base funding amount, and the total FTE shall be multiplied by a weight of 1.25. An eligible charter school that meets the criteria under both sub-subparagraphs 1.a. and b. shall be provided an additional 50 percent above the base funding amount, and the FTE for that school shall be multiplied by a weight of 1.5.

3. The state appropriation for charter school capital outlay shall be divided by the total weighted FTE for all eligible charter schools to determine the base charter school per weighted FTE allocation amount. The per weighted FTE allocation amount shall be multiplied by the weighted FTE to determine each charter school’s capital outlay allocation.

(2)(a) The department shall calculate the eligible charter school funding allocations. Funds shall be allocated using full-time equivalent membership from the second and third enrollment surveys and free and reduced-price school lunch data. The department shall recalculate the allocations periodically based on the receipt of revised information, on a schedule established by the Commissioner of Education.

(b) The department shall distribute capital outlay funds monthly, beginning in the first quarter of the fiscal year, based on one-twelfth of the amount the department reasonably expects the charter school to receive during that fiscal year. The commissioner shall adjust subsequent distributions as necessary to reflect each charter school’s recalculated allocation.

(3) A charter school’s governing body may use charter school capital outlay funds for the following purposes:

(a) Purchase of real property.

(b) Construction of school facilities.

(c) Purchase, lease-purchase, or lease of permanent or relocatable school facilities.

(d) Purchase of vehicles to transport students to and from the charter school.

(e) Renovation, repair, and maintenance of school facilities that the charter school owns or is purchasing through a lease-purchase or long-term lease of 5 years or longer.

(f) Effective July 1, 2008, purchase, lease-purchase, or lease of new and replacement equipment, and enterprise resource software applications that are classified as capital assets in accordance with definitions of the Governmental Accounting Standards Board, have a useful life of at least 5 years, and are used to support schoolwide administration or state-mandated reporting requirements.

(g) Payment of the cost of premiums for property and casualty insurance necessary to insure the school facilities.

(h) Purchase, lease-purchase, or lease of driver’s education vehicles; motor vehicles used for the maintenance or operation of plants and equipment; security vehicles; or vehicles used in storing or distributing materials and equipment.

Conversion charter schools may use capital outlay funds received through the reduction in the administrative fee provided in s. 1002.33(20) for renovation, repair, and maintenance of school facilities that are owned by the sponsor.

(4) If a charter school is nonrenewed or terminated, any unencumbered funds and all equipment and property purchased with district public funds shall revert to the ownership of the district school board, as provided for in s. 1002.33(8)(e) and (f). In the case of a charter lab school, any unencumbered funds and all equipment and property purchased with university public funds shall revert to the ownership of the state university that issued the charter. The reversion of such equipment, property, and furnishings shall focus on recoverable assets, but not on intangible or irrecoverable costs such as rental or leasing fees, normal maintenance, and limited renovations. The reversion of all property secured with public funds is subject to the complete satisfaction of all lawful liens or encumbrances. If there are additional local issues such as the shared use of facilities or partial ownership of facilities or property, these issues shall be agreed to in the charter contract prior to the expenditure of funds.

(5) The Commissioner of Education shall specify procedures for submitting and approving requests for funding under this section and procedures for documenting expenditures.

(6) The annual legislative budget request of the Department of Education shall include a request for capital outlay funding for charter schools. The request shall be based on the projected number of students to be served in charter schools who meet the eligibility requirements of this section.

History.—s. 859, ch. 2002-387; s. 4, ch. 2003-393; s. 8, ch. 2006-27; s. 39, ch. 2009-59; s. 35, ch. 2010-154; s. 14, ch. 2016-237.



1013.64 - Funds for comprehensive educational plant needs; construction cost maximums for school district capital projects.

1013.64 Funds for comprehensive educational plant needs; construction cost maximums for school district capital projects.—Allocations from the Public Education Capital Outlay and Debt Service Trust Fund to the various boards for capital outlay projects shall be determined as follows:

(1)(a) Funds for remodeling, renovation, maintenance, repairs, and site improvement for existing satisfactory facilities shall be given priority consideration by the Legislature for appropriations allocated to the boards from the total amount of the Public Education Capital Outlay and Debt Service Trust Fund appropriated. These funds shall be calculated pursuant to the following basic formula: the building value times the building age over the sum of the years’ digits assuming a 50-year building life. For modular noncombustible facilities, a 35-year life shall be used, and for relocatable facilities, a 20-year life shall be used. “Building value” is calculated by multiplying each building’s total assignable square feet times the appropriate net-to-gross conversion rate found in state board rules and that product times the current average new construction cost. “Building age” is calculated by multiplying the prior year’s building age times 1 minus the prior year’s sum received from this subsection divided by the prior year’s building value. To the net result shall be added the number 1. Each board shall receive the percentage generated by the preceding formula of the total amount appropriated for the purposes of this section.

(b) Each board is prohibited from using the funds received pursuant to this section to supplant funds in the current fiscal year approved operating budget, and all budgeted funds shall be expended at a rate not less than would have been expended had the funds under this section not been received.

(c) Each remodeling, renovation, maintenance, repair, or site improvement project will expand or upgrade current educational plants to prolong the useful life of the plant.

(d) Each board shall maintain fund accounting in a manner which will permit a detailed audit of the funds expended in this program.

(e) Remodeling projects shall be based on the recommendations of a survey pursuant to s. 1013.31.

(f) At least one-tenth of a board’s annual allocation provided under this section shall be spent to correct unsafe, unhealthy, or unsanitary conditions in its educational facilities, as required by s. 1013.12, or a lesser amount sufficient to correct all deficiencies cited in its annual comprehensive safety inspection reports. This paragraph shall not be construed to limit the amount a board may expend to correct such deficiencies.

(g) When an existing educational plant is determined to be unsatisfactory pursuant to the survey conducted under s. 1013.31, the board may, by resolution, designate the plant as a historic educational facility and may use funds generated for renovation and remodeling pursuant to this section to restore the facility for use by the board. The board shall agree to pay renovation and remodeling costs in excess of funds which such facility would have generated through the depreciation formula in paragraph (a) had the facility been determined to be satisfactory. The board shall further agree that the plant shall continue to house students. The board may designate a plant as a historic educational facility only if the Division of Historical Resources of the Department of State or the appropriate historic preservation board under chapter 266 certifies that:

1. The plant is listed or determined eligible for listing in the National Register of Historic Places pursuant to the National Historic Preservation Act of 1966, as amended, 16 U.S.C. s. 470;

2. The plant is designated historic within a certified local district pursuant to s. 48(g)(3)(B)(ii) of the Internal Revenue Code; or

3. The division or historic preservation board otherwise finds that the plant is historically significant.

(h) University boards of trustees may utilize funds appropriated pursuant to this section for replacement of minor facilities provided that such projects do not exceed $1 million in cost or 10,000 gross square feet in size. Minor facilities may not be replaced from funds provided pursuant to this section unless the board determines that the cost of repair or renovation is greater than or equal to the cost of replacement.

(2)(a) The department shall establish, as a part of the Public Education Capital Outlay and Debt Service Trust Fund, a separate account, in an amount determined by the Legislature, to be known as the “Special Facility Construction Account.” The Special Facility Construction Account shall be used to provide necessary construction funds to school districts which have urgent construction needs but which lack sufficient resources at present, and cannot reasonably anticipate sufficient resources within the period of the next 3 years, for these purposes from currently authorized sources of capital outlay revenue. A school district requesting funding from the Special Facility Construction Account shall submit one specific construction project, not to exceed one complete educational plant, to the Special Facility Construction Committee. A district may not receive funding for more than one approved project in any 3-year period or while any portion of the district’s participation requirement is outstanding. The first year of the 3-year period shall be the first year a district receives an appropriation. The department shall encourage a construction program that reduces the average size of schools in the district. The request must meet the following criteria to be considered by the committee:

1. The project must be deemed a critical need and must be recommended for funding by the Special Facility Construction Committee. Before developing construction plans for the proposed facility, the district school board must request a preapplication review by the Special Facility Construction Committee or a project review subcommittee convened by the chair of the committee to include two representatives of the department and two staff members from school districts not eligible to participate in the program. A school district may request a preapplication review at any time; however, if the district school board seeks inclusion in the department’s next annual capital outlay legislative budget request, the preapplication review request must be made before February 1. Within 90 days after receiving the preapplication review request, the committee or subcommittee must meet in the school district to review the project proposal and existing facilities. To determine whether the proposed project is a critical need, the committee or subcommittee shall consider, at a minimum, the capacity of all existing facilities within the district as determined by the Florida Inventory of School Houses; the district’s pattern of student growth; the district’s existing and projected capital outlay full-time equivalent student enrollment as determined by the demographic, revenue, and education estimating conferences established in s. 216.136; the district’s existing satisfactory student stations; the use of all existing district property and facilities; grade level configurations; and any other information that may affect the need for the proposed project.

2. The construction project must be recommended in the most recent survey or survey amendment cooperatively prepared by the district and the department, and approved by the department under the rules of the State Board of Education. If a district employs a consultant in the preparation of a survey or survey amendment, the consultant may not be employed by or receive compensation from a third party that designs or constructs a project recommended by the survey.

3. The construction project must appear on the district’s approved project priority list under the rules of the State Board of Education.

4. The district must have selected and had approved a site for the construction project in compliance with s. 1013.36 and the rules of the State Board of Education.

5. The district shall have developed a district school board adopted list of facilities that do not exceed the norm for net square feet occupancy requirements under the State Requirements for Educational Facilities, using all possible programmatic combinations for multiple use of space to obtain maximum daily use of all spaces within the facility under consideration.

6. Upon construction, the total cost per student station, including change orders, must not exceed the cost per student station as provided in subsection (6) except for cost overruns created by a disaster as defined in s. 252.34 or an unforeseeable circumstance beyond the district’s control as determined by the Special Facility Construction Committee.

7. There shall be an agreement signed by the district school board stating that it will advertise for bids within 30 days of receipt of its encumbrance authorization from the department.

8. For construction projects for which Special Facilities Construction Account funding is sought before the 2019-2020 fiscal year, the district shall, at the time of the request and for a continuing period necessary to meet the district’s participation requirement, levy the maximum millage against its nonexempt assessed property value as allowed in s. 1011.71(2) or shall raise an equivalent amount of revenue from the school capital outlay surtax authorized under s. 212.055(6). Beginning with construction projects for which Special Facilities Construction Account funding is sought in the 2019-2020 fiscal year, the district shall, for a minimum of 3 years before submitting the request and for a continuing period necessary to meet its participation requirement, levy the maximum millage against the district’s nonexempt assessed property value as authorized under s. 1011.71(2) or shall raise an equivalent amount of revenue from the school capital outlay surtax authorized under s. 212.055(6). Any district with a new or active project, funded under the provisions of this subsection, shall be required to budget no more than the value of 1 mill per year to the project until the district’s participation requirement relating to the local discretionary capital improvement millage or the equivalent amount of revenue from the school capital outlay surtax is satisfied.

9. If a contract has not been signed 90 days after the advertising of bids, the funding for the specific project shall revert to the Special Facility New Construction Account to be reallocated to other projects on the list. However, an additional 90 days may be granted by the commissioner.

10. The department shall certify the inability of the district to fund the survey-recommended project over a continuous 3-year period using projected capital outlay revenue derived from s. 9(d), Art. XII of the State Constitution, as amended, paragraph (3)(a) of this section, and s. 1011.71(2).

11. The district shall have on file with the department an adopted resolution acknowledging its commitment to satisfy its participation requirement, which is equivalent to all unencumbered and future revenue acquired from s. 9(d), Art. XII of the State Constitution, as amended, paragraph (3)(a) of this section, and s. 1011.71(2), in the year of the initial appropriation and for the 2 years immediately following the initial appropriation.

12. Final phase III plans must be certified by the district school board as complete and in compliance with the building and life safety codes before June 1 of the year the application is made.

(b) The Special Facility Construction Committee shall be composed of the following: two representatives of the Department of Education, a representative from the Governor’s office, a representative selected annually by the district school boards, and a representative selected annually by the superintendents. A representative of the department shall chair the committee.

(c) The committee shall review the requests submitted from the districts, evaluate the ability of the project to relieve critical needs, and rank the requests in priority order. This statewide priority list for special facilities construction shall be submitted to the Legislature in the commissioner’s annual capital outlay legislative budget request at least 45 days prior to the legislative session.

1(3)(a) Each district school board shall receive an amount from the Public Education Capital Outlay and Debt Service Trust Fund to be calculated by computing the capital outlay membership as determined by the department. Such membership must include, but is not limited to:

1. K-12 students and prekindergarten exceptional students for whom the school district provides the educational facility, except hospital- and homebound part-time students; and

2. Students who are career education students, and adult disabled students and who are enrolled in school district career centers.

(b) The capital outlay membership shall be determined for prekindergarten exceptional education students, kindergarten through the 12th grade, and for career centers by counting the student membership for the second and third surveys and comparing the results on a school-by-school basis with the Florida Inventory of School Houses. If the prior academic year’s third survey count is higher than the current year’s second survey count when comparing the results on a school-by-school basis with the Florida Inventory of School Houses, the prior year’s third survey count shall be used on a school-by-school basis for determining the current capital outlay membership. The Florida Inventory of School Houses shall be updated with the current capital outlay membership count as soon as practicable after verification of the capital outlay membership.

(c) The capital outlay membership by grade level organization shall be used in making calculations. The capital outlay membership by grade level organization for the 4th prior year must be used to compute the base-year allocation. The capital outlay membership by grade-level organization for the prior year must be used to compute the growth over the highest of the 3 years preceding the prior year. From the total amount appropriated by the Legislature pursuant to this subsection, 40 percent shall be allocated among the base capital outlay membership and 60 percent among the growth capital outlay membership. The allocation within each of these groups shall be prorated to the districts based upon each district’s percentage of base and growth capital outlay full-time membership. The most recent 4-year capital outlay membership data shall be used in each subsequent year’s calculation for the allocation of funds pursuant to this subsection. If a change, correction, or recomputation of data during any year results in a reduction or increase of the calculated amount previously allocated to a district, the allocation to that district shall be adjusted accordingly. If such recomputation results in an increase or decrease of the calculated amount, such additional or reduced amounts shall be added to or reduced from the district’s future appropriations. However, no change, correction, or recomputation of data shall be made subsequent to 2 years following the initial annual allocation.

(d) Funds accruing to a district school board from the provisions of this section shall be expended on needed projects as shown by survey or surveys under the rules of the State Board of Education.

(e) A district school board may lease relocatable educational facilities for up to 3 years using nonbonded PECO funds and for any time period using local capital outlay millage.

(f) Funds distributed to the district school boards shall be allocated solely based on the provisions of paragraphs (1)(a) and (2)(a) and paragraphs (a)-(c) of this subsection. No individual school district projects shall be funded off the top of funds allocated to district school boards.

(4)(a) Florida College System institution boards of trustees and university boards of trustees shall receive funds for projects based on a 3-year priority list, to be updated annually, which is submitted to the Legislature in the legislative budget request at least 90 days prior to the legislative session. The State Board of Education shall submit a 3-year priority list for Florida College System institutions, and the Board of Governors shall submit a 3-year priority list for universities. The lists shall reflect decisions by the State Board of Education for Florida College System institutions and the Board of Governors for state universities concerning program priorities that implement the statewide plan for program growth and quality improvement in education. No remodeling or renovation project shall be included on the 3-year priority list unless the project has been recommended pursuant to s. 1013.31 or is for the purpose of correcting health and safety deficiencies. No new construction project shall be included on the first year of the 3-year priority list unless the educational specifications have been approved by the commissioner for a Florida College System institution project or by the Board of Governors for a university project, as applicable. The funds requested for a new construction project in the first year of the 3-year priority list shall be in conformance with the scope of the project as defined in the educational specifications. Any new construction project requested in the first year of the 3-year priority list which is not funded by the Legislature shall be carried forward to be listed first in developing the updated 3-year priority list for the subsequent year’s capital outlay budget. Should the order of the priority of the projects change from year to year, a justification for such change shall be included with the updated priority list.

(b) Florida College System institution boards of trustees and university boards of trustees may lease relocatable educational facilities for up to 3 years using nonbonded PECO funds.

(c) Florida College System institution boards of trustees and university boards of trustees shall receive funds for remodeling, renovation, maintenance and repairs, and site improvement for existing satisfactory facilities pursuant to subsection (1).

(5) District school boards shall identify each fund source and the use of each proportionate to the project cost, as identified in the bid document, to assure compliance with this section. The data shall be submitted to the department, which shall track this information as submitted by the boards. PECO funds shall not be expended as indicated in the following:

(a) District school boards shall provide landscaping by local funding sources or initiatives. District school boards are exempt from local landscape ordinances but may comply with the local requirements if such compliance is less costly than compliance with the landscape requirements of the Florida Building Code for public educational facilities.

(b) PECO funds shall not be used for the construction of football fields, bleachers, site lighting for athletic facilities, tennis courts, stadiums, racquetball courts, or any other competition-type facilities not required for physical education curriculum. Regional or intradistrict football stadiums may be constructed with these funds provided a minimum of two high schools and two middle schools are assigned to the facility and the stadiums are survey recommended. Sophisticated auditoria shall be limited to magnet performing arts schools, with all other schools using basic lighting and sound systems as determined by rule. Local funds shall be used for enhancement of athletic and performing arts facilities.

(6)(a) Each district school board must meet all educational plant space needs of its elementary, middle, and high schools before spending funds from the Public Education Capital Outlay and Debt Service Trust Fund or the School District and Community College District Capital Outlay and Debt Service Trust Fund for any ancillary plant or any other new construction, renovation, or remodeling of ancillary space. Expenditures to meet such space needs may include expenditures for site acquisition; new construction of educational plants; renovation, remodeling, and maintenance and repair of existing educational plants, including auxiliary facilities; and the directly related costs of such services of school district personnel. It is not the intent of the Legislature to preclude the use of capital outlay funding for the labor costs necessary to accomplish the authorized uses for the capital outlay funding. Day-labor contracts or any other educational facilities contracting and construction techniques pursuant to s. 1013.45 are authorized. Additionally, if a school district has salaried maintenance staff whose duties consist solely of performing the labor necessary to accomplish the authorized uses for the capital outlay funding, such funding may be used for those salaries; however, if a school district has salaried staff whose duties consist partially of performing the labor necessary to accomplish the authorized uses for the capital outlay funding, the district shall prorate the portion of salary of each such employee that is based on labor for authorized capital outlay funding, and such funding may be used to pay that portion.

(b)1. A district school board may not use funds from the following sources: Public Education Capital Outlay and Debt Service Trust Fund; School District and Community College District Capital Outlay and Debt Service Trust Fund; Classrooms First Program funds provided in s. 1013.68; nonvoted 1.5-mill levy of ad valorem property taxes provided in s. 1011.71(2); Classrooms for Kids Program funds provided in s. 1013.735; District Effort Recognition Program funds provided in s. 1013.736; or High Growth District Capital Outlay Assistance Grant Program funds provided in s. 1013.738 for any new construction of educational plant space with a total cost per student station, including change orders, that equals more than:

a. $17,952 for an elementary school,

b. $19,386 for a middle school, or

c. $25,181 for a high school,

(January 2006) as adjusted annually to reflect increases or decreases in the Consumer Price Index.

2. School districts shall maintain accurate documentation related to the costs of all new construction of educational plant space reported to the Department of Education pursuant to paragraph (d). The Auditor General shall review the documentation maintained by the school districts and verify compliance with the limits under this paragraph during its scheduled operational audits of the school district. The department shall make the final determination on district compliance based on the recommendation of the Auditor General.

3. The Office of Economic and Demographic Research, in consultation with the department, shall conduct a study of the cost per student station amounts using the most recent available information on construction costs. In this study, the costs per student station should represent the costs of classroom construction and administrative offices as well as the supplemental costs of core facilities, including required media centers, gymnasiums, music rooms, cafeterias and their associated kitchens and food service areas, vocational areas, and other defined specialty areas, including exceptional student education areas. The study must take into account appropriate cost-effectiveness factors in school construction and should include input from industry experts. The Office of Economic and Demographic Research must provide the results of the study and recommendations on the cost per student station to the Governor, the President of the Senate, and the Speaker of the House of Representatives no later than January 31, 2017.

4. The Office of Program Policy Analysis and Government Accountability (OPPAGA) shall conduct a study of the State Requirements for Education Facilities (SREF) to identify current requirements that can be eliminated or modified in order to decrease the cost of construction of educational facilities while ensuring student safety. OPPAGA must provide the results of the study, and an overall recommendation as to whether SREF should be retained, to the Governor, the President of the Senate, and the Speaker of the House of Representatives no later than January 31, 2017.

5. Effective July 1, 2017, in addition to the funding sources listed in subparagraph 1., a district school board may not use funds from any sources for new construction of educational plant space with a total cost per student station, including change orders, which equals more than the current adjusted amounts provided in sub-subparagraphs 1.a.-c. which shall subsequently be adjusted annually to reflect increases or decreases in the Consumer Price Index.

6. A district school board must not use funds from the Public Education Capital Outlay and Debt Service Trust Fund or the School District and Community College District Capital Outlay and Debt Service Trust Fund for any new construction of an ancillary plant that exceeds 70 percent of the average cost per square foot of new construction for all schools.

(c) Except as otherwise provided, new construction initiated by a district school board on or after July 1, 2017, may not exceed the cost per student station as provided in paragraph (b). A school district that exceeds the cost per student station provided in paragraph (b), as determined by the Auditor General, shall be subject to sanctions. If the Auditor General determines that the cost per student station overage is de minimus or due to extraordinary circumstances outside the control of the district, the sanctions shall not apply. The sanctions are as follows:

1. The school district shall be ineligible for allocations from the Public Education Capital Outlay and Debt Service Trust Fund for the next 3 years in which the school district would have received allocations had the violation not occurred.

2. The school district shall be subject to the supervision of a district capital outlay oversight committee. The oversight committee is authorized to approve all capital outlay expenditures of the school district, including new construction, renovations, and remodeling, for 3 fiscal years following the violation.

a. Each oversight committee shall be composed of the following:

(I) One appointee of the Commissioner of Education who has significant financial management, school facilities construction, or related experience.

(II) One appointee of the office of the state attorney with jurisdiction over the district.

(III) One appointee of the Chief Financial Officer who is a licensed certified public accountant.

b. An appointee to the oversight committee may not be employed by the school district; be a relative, as defined in s. 1002.33(24)(a)2., of any school district employee; or be an elected official. Each appointee must sign an affidavit attesting to these conditions and affirming that no conflict of interest exists in his or her oversight role.

(d) The department shall:

1. Compute for each calendar year the statewide average construction costs for facilities serving each instructional level, for relocatable educational facilities, for administrative facilities, and for other ancillary and auxiliary facilities. The department shall compute the statewide average costs per student station for each instructional level.

2. Annually review the actual completed construction costs of educational facilities in each school district. For any school district in which the total actual cost per student station, including change orders, exceeds the statewide limits established in paragraph (b), the school district shall report to the department the actual cost per student station and the reason for the school district’s inability to adhere to the limits established in paragraph (b). The department shall collect all such reports and shall provide these reports to the Auditor General for verification purposes.

Cost per student station includes contract costs, legal and administrative costs, fees of architects and engineers, furniture and equipment, and site improvement costs. Cost per student station does not include the cost of purchasing or leasing the site for the construction or the cost of related offsite improvements.

History.—s. 861, ch. 2002-387; s. 26, ch. 2003-391; s. 137, ch. 2004-357; s. 24, ch. 2005-290; s. 9, ch. 2006-27; s. 3, ch. 2007-60; ss. 37, 38, ch. 2007-73; s. 183, ch. 2007-217; s. 14, ch. 2009-3; s. 40, ch. 2009-59; s. 28, ch. 2010-70; s. 219, ch. 2011-5; ss. 35, 64, ch. 2013-35; s. 4, ch. 2014-53; s. 17, ch. 2016-11; ss. 27, 36, ch. 2016-62; s. 15, ch. 2016-237.

1Note.—

A. Section 27, ch. 2016-62, amended subsection (3) “[i]n order to implement Specific Appropriation 19 of the 2016-2017 General Appropriations Act.”

B. Section 36, ch. 2016-62, provides that “[t]he amendments made by this act to ss. 11.45, 1001.7065, 1004.345, 1009.23, 1009.24, 1009.50, 1009.505, 1009.51, 1009.52, 1009.986, 1011.62(15)(b), 1012.39, and 1013.64, Florida Statutes, expire July 1, 2017, and the text of those sections shall revert to that in existence on June 30, 2016, except that any amendments to such text enacted other than by this act shall be preserved and continue to operate to the extent that such amendments are not dependent upon the portions of text which expire pursuant to this section.” Effective July 1, 2017, subsection (3) will read:

(3)(a) Each district school board shall receive an amount from the Public Education Capital Outlay and Debt Service Trust Fund to be calculated by computing the capital outlay full-time equivalent membership as determined by the department. Such membership must include, but is not limited to:

1. K-12 students for whom the school district provides the educational facility, except hospital- and homebound part-time students; and

2. Students who are career education students, and adult disabled students and who are enrolled in school district career centers. The capital outlay full-time equivalent membership shall be determined for kindergarten through the 12th grade and for career centers by averaging the unweighted full-time equivalent student membership for the second and third surveys and comparing the results on a school-by-school basis with the Florida Inventory for School Houses. The capital outlay full-time equivalent membership by grade level organization shall be used in making the following calculations: The capital outlay full-time equivalent membership by grade level organization for the 4th prior year must be used to compute the base-year allocation. The capital outlay full-time equivalent membership by grade-level organization for the prior year must be used to compute the growth over the highest of the 3 years preceding the prior year. From the total amount appropriated by the Legislature pursuant to this subsection, 40 percent shall be allocated among the base capital outlay full-time equivalent membership and 60 percent among the growth capital outlay full-time equivalent membership. The allocation within each of these groups shall be prorated to the districts based upon each district’s percentage of base and growth capital outlay full-time membership. The most recent 4-year capital outlay full-time equivalent membership data shall be used in each subsequent year’s calculation for the allocation of funds pursuant to this subsection. If a change, correction, or recomputation of data during any year results in a reduction or increase of the calculated amount previously allocated to a district, the allocation to that district shall be adjusted correspondingly. If such recomputation results in an increase or decrease of the calculated amount, such additional or reduced amounts shall be added to or reduced from the district’s future appropriations. However, no change, correction, or recomputation of data shall be made subsequent to 2 years following the initial annual allocation.

(b) Funds accruing to a district school board from the provisions of this section shall be expended on needed projects as shown by survey or surveys under the rules of the State Board of Education.

(c) A district school board may lease relocatable educational facilities for up to 3 years using nonbonded PECO funds and for any time period using local capital outlay millage.

(d) Funds distributed to the district school boards shall be allocated solely based on the provisions of paragraphs (1)(a) and (2)(a) and paragraph (a) of this subsection. No individual school district projects shall be funded off the top of funds allocated to district school boards.



1013.65 - Educational and ancillary plant construction funds; Public Education Capital Outlay and Debt Service Trust Fund; allocation of funds.

1013.65 Educational and ancillary plant construction funds; Public Education Capital Outlay and Debt Service Trust Fund; allocation of funds.—

(1) The commissioner, through the department, shall administer the Public Education Capital Outlay and Debt Service Trust Fund. The commissioner shall allocate or reallocate funds as authorized by the Legislature. Copies of each allocation or reallocation shall be provided to members of the State Board of Education and the Board of Governors and to the chairs of the House of Representatives and Senate appropriations committees. The commissioner shall provide for timely encumbrances of funds for duly authorized projects. Encumbrances may include proceeds to be received under a resolution approved by the State Board of Education authorizing the issuance of public education capital outlay bonds pursuant to s. 9(a)(2), Art. XII of the State Constitution, s. 215.61, and other applicable law. The commissioner shall provide for the timely disbursement of moneys necessary to meet the encumbrance authorizations of the boards. Records shall be maintained by the department to identify legislative appropriations, allocations, encumbrance authorizations, disbursements, transfers, investments, sinking funds, and revenue receipts by source. The Department of Education shall pay the administrative costs of the Public Education Capital Outlay and Debt Service Trust Fund from the funds which comprise the trust fund.

(2)(a) The Public Education Capital Outlay and Debt Service Trust Fund shall be comprised of the following sources, which are hereby appropriated to the trust fund:

1. Proceeds, premiums, and accrued interest from the sale of public education bonds and that portion of the revenues accruing from the gross receipts tax as provided by s. 9(a)(2), Art. XII of the State Constitution, as amended, interest on investments, and federal interest subsidies.

2. General revenue funds appropriated to the fund for educational capital outlay purposes.

3. All capital outlay funds previously appropriated and certified forward pursuant to s. 216.301.

(b) Any funds required by law to be segregated or maintained in separate accounts shall be segregated or maintained in such manner that the relationship between program and revenue source is retained. Nothing in this subsection shall be construed so as to limit the use by the Public Education Capital Outlay and Debt Service Trust Fund of the resources of funds so segregated or maintained.

(3) Upon the request of each board, the department shall distribute to the board an amount sufficient to cover capital outlay disbursements anticipated from encumbrance authorizations for the following month. For projects costing in excess of $50,000, contracts shall be approved and signed before any disbursements are authorized.

(4) The department may authorize each board to enter into contracts for a period exceeding 1 year, within amounts appropriated and budgeted for fixed capital outlay needs; but any contract so made shall be executory only for the value of the services to be rendered, or agreed to be paid for, in succeeding fiscal years. This subsection shall be incorporated verbatim in all executory contracts of a board.

(5) No board shall, during any fiscal year, expend any money, incur any liability, or enter into any contract which, by its terms, involves expenditure of money in excess of the amounts appropriated and budgeted or in excess of the cash that will be available to meet the disbursement requirements. Prior to entering into an executory, or any other, contract, a board shall obtain certification from the department that moneys will be available to meet the disbursement requirements. Any contract, verbal or written, made in violation of this subsection shall be null and void, and no payment shall be made thereon.

(6) The State Board of Administration is authorized to invest the trust funds of any state-supported retirement system, and any other state funds available for loans, to the trust fund at a rate of interest that is no less favorable than would have been received had such moneys been invested in accordance with authorized practices.

(7) Boards and entities authorized to participate in the trust fund are district school boards, the Florida College System institution boards of trustees, the Trustees of the Florida School for the Deaf and the Blind, and university boards of trustees and other units of the state system of public education, and other educational entities for which funds are authorized by the Legislature.

(8) The department shall make a monthly report, by project, of requests for encumbrance authorization from each agency. Each project shall be tracked in the following manner:

(a) The date the request is received;

(b) The anticipated encumbrance date requested by the agency;

(c) The date the project is eligible for encumbrance authorization; and

(d) The date the encumbrance authorization is issued.

(9) The department shall make a monthly report:

(a) Showing the amount of cash disbursed to the agency from each appropriated allocation and the amount of cash disbursed by the agency to vendors or contractors from each appropriated allocation, by month.

(b) Showing updated adjustments to the budget fiscal year forecast for appropriations, encumbrances, disbursements, and cash available for encumbrance status.

History.—s. 862, ch. 2002-387; s. 25, ch. 2005-290; s. 4, ch. 2007-60; s. 184, ch. 2007-217; s. 220, ch. 2011-5.



1013.66 - Financing of approved capital projects.

1013.66 Financing of approved capital projects.—

(1) Capital projects are to be financed in accordance with s. 9(a)(2), Art. XII of the State Constitution, as amended, or from other legally available state funds or grants, donations, or matching funds, or by a combination of such funds.

(2) The sum designated annually by the Legislature is the maximum sum to be expended from funds accruing under s. 9(a)(2), Art. XII of the State Constitution, as amended, and from funds accruing under s. 1013.65(2). However, funds appropriated from this source and remaining unexpended from previously authorized capital projects, along with grants, donations, and matching funds from other sources, may be added to such maximum sums for any item or category.

(3) No transfers between appropriations shall be made without prior approval under the provisions of chapter 216.

(4) To the extent that appropriations authority for entitlements from previous years was used for advanced funding, that authority is hereby restored to the projects for which appropriations were made by the Legislature in those previous years.

History.—s. 863, ch. 2002-387.



1013.67 - Commissioner to provide for encumbrances of funds.

1013.67 Commissioner to provide for encumbrances of funds.—The Commissioner of Education shall provide for timely encumbrances of funds for duly authorized projects. Encumbrances may include proceeds to be received under a resolution approved by the State Board of Education authorizing the issuance of 1997 school capital outlay bonds pursuant to s. 11(d), Art. VII of the State Constitution, s. 1013.70, and other applicable law.

History.—s. 864, ch. 2002-387.



1013.68 - Classrooms First Program; uses.

1013.68 Classrooms First Program; uses.—

(1) The Commissioner of Education shall allocate funds appropriated for the Classrooms First Program among the district school boards. It is the intent of the Legislature that this program be administered as nearly as practicable in the same manner as the capital outlay program authorized under s. 9(d), Art. XII of the State Constitution. Each district school board’s share of the annual appropriation for the Classrooms First Program must be calculated according to the following formula, but the share of each district shall, at a minimum, be at least equal to the amount required for all payments of the district relating to bonds issued by the state on its behalf:

(a) Twenty-five percent of the appropriation shall be prorated to the districts based on each district’s percentage of base capital outlay full-time equivalent membership; and 65 percent shall be based on each district’s percentage of growth capital outlay full-time equivalent membership as specified for the allocation of funds from the Public Education Capital Outlay and Debt Service Trust Fund by s. 1013.64(3).

(b) Ten percent of the appropriation must be allocated among district school boards according to the allocation formula in s. 1013.64(1)(a).

(2) A district school board shall expend the funds received pursuant to this section only to:

(a) Construct, renovate, remodel, repair, or maintain educational facilities;

(b) Pay debt service on bonds issued pursuant to this section, the proceeds of which must be expended for new construction, remodeling, renovation, and major repairs. Bond proceeds shall be expended first for providing permanent classroom facilities. Bond proceeds shall not be expended for any other facilities until all unmet needs for permanent classrooms and auxiliary facilities as defined in s. 1013.01 have been satisfied; or

(c) Provide loans to other school districts for new school construction pursuant to subsection (6).

However, if more than 9 percent of a district’s total square feet is more than 50 years old, the district must spend at least 25 percent of its allocation on the renovation, major repair, or remodeling of existing schools, except that districts with fewer than 10,000 full-time equivalent students are exempt from this requirement.

(3) Each district school board that pledges moneys under paragraph (2)(b) shall notify the Department of Education of its election at a time set by the department. The Department of Education shall review the proposal of each district school board for compliance with this section and shall forward all approved proposals to the Division of Bond Finance with a request to issue bonds on behalf of the approved school districts. The Division of Bond Finance shall pool the pledges from all school districts making the election in that year and shall issue the bonds on behalf of the districts for a period not to exceed the distributions to be received under s. 24.121(2). The bonds must be issued in accordance with s. 11(d), Art. VII of the State Constitution, and each project to be constructed with the proceeds of bonds is hereby approved as provided in s. 11(f), Art. VII of the State Constitution. The bonds shall be issued pursuant to the State Bond Act to the extent not inconsistent with this section.

(4) Bonds issued under this section must be validated as prescribed by chapter 75. The complaint for the validation must be filed in the circuit court of the county where the seat of state government is situated; the notice required to be published by s. 75.06 must be published only in the county where the complaint is filed; and the complaint and order of the circuit court must be served only on the state attorney of the circuit in which the action is pending. The state covenants with holders of bonds issued under this section that it will not take any action that will materially and adversely affect the rights of such holders so long as such bonds are outstanding. The state does hereby additionally authorize the establishment of a covenant in connection with the bonds which provides that any additional funds received by the state from new or enhanced lottery programs, video gaming, or other similar activities will first be available for payments relating to bonds pledging revenues available pursuant to s. 24.121(2), prior to use for any other purpose.

(5) A school district may only receive a distribution for use pursuant to paragraph (2)(a) if the district school board certifies to the Commissioner of Education that the district has no unmet need for permanent classroom facilities in its 5-year capital outlay work plan. If the work plan contains such unmet needs, the district must use its distribution for the payment of bonds pursuant to paragraph (2)(b). If the district does not require its full bonded distribution to eliminate such unmet need, it may bond only that portion of its allocation necessary to meet the needs.

(6) School districts may enter into interlocal agreements to lend their Classrooms First Program funds as provided in paragraph (2)(c). A school district or multiple school districts that receive cash proceeds may, after considering their own new construction needs outlined in their 5-year district facilities work program, lend their Classrooms First Program funds to another school district that has need for new facilities. The interlocal agreement must be approved by the Commissioner of Education and must outline the amount of the funds to be lent, the term of the loan, the repayment schedule, and any interest amount to be repaid in addition to the principal amount of the loan.

History.—s. 6, ch. 2001-374; s. 865, ch. 2002-387; s. 133, ch. 2003-1.



1013.69 - Full bonding required to participate in programs.

1013.69 Full bonding required to participate in programs.—Any district with unused bonding capacity in its Capital Outlay and Debt Service Trust Fund allocation that certifies in its district educational facilities plan that it will not be able to meet all of its need for new student stations within existing revenues must fully bond its Capital Outlay and Debt Service Trust Fund allocation before it may participate in Classrooms First.

History.—s. 21, ch. 2002-296; s. 866, ch. 2002-387; s. 65, ch. 2013-35.



1013.70 - The 1997 School Capital Outlay Bond Program.

1013.70 The 1997 School Capital Outlay Bond Program.—There is hereby established the 1997 School Capital Outlay Bond Program.

(1) The issuance of revenue bonds payable from the first lottery revenues transferred to the Educational Enhancement Trust Fund each fiscal year, as provided by s. 24.121(2), is authorized to finance or refinance the construction, acquisition, reconstruction, or renovation of educational facilities. Such bonds shall be issued pursuant to and in compliance with the provisions of s. 11(d), Art. VII of the State Constitution, the provisions of the State Bond Act, ss. 215.57-215.83, as amended, and the provisions of this section. The state does hereby covenant with the holders of such revenue bonds that it will not take any action which will materially and adversely affect the rights of such holders so long as bonds authorized by this section are outstanding. The state does hereby additionally authorize the establishment of a covenant in connection with the bonds which provides that any additional funds received by the state from new or enhanced lottery programs, video gaming, or other similar activities will first be available for payments relating to bonds pledging revenues available pursuant to s. 24.121(2), prior to use for any other purpose.

(2) The bonds shall be issued by the Division of Bond Finance of the State Board of Administration on behalf of the Department of Education in such amount as shall be requested by resolution of the State Board of Education. However, debt service and other amounts payable with respect to the bonds issued pursuant to this section shall not exceed $35 million in any state fiscal year.

(3) Proceeds available from bond sales shall be deposited in the Educational Enhancement Trust Fund within the Department of Education.

(4) The facilities to be financed with the proceeds of such bonds are designated as state fixed capital outlay projects for purposes of s. 11(d), Art. VII of the State Constitution, and the specific facilities to be financed shall be determined by the Department of Education in accordance with state law and appropriations from the Educational Enhancement Trust Fund. Each educational facility to be financed with the proceeds of the bonds issued pursuant to this section is hereby approved as required by s. 11(f), Art. VII of the State Constitution.

(5) Bonds issued pursuant to this section shall be validated in the manner provided by chapter 75. The complaint for such validation shall be filed in the circuit court of the county where the seat of state government is situated, the notice required to be published by s. 75.06 shall be published only in the county where the complaint is filed, and the complaint and order of the circuit court shall be served only on the state attorney of the circuit in which the action is pending.

History.—s. 867, ch. 2002-387.



1013.71 - Lottery Capital Outlay and Debt Service Trust Fund.

1013.71 Lottery Capital Outlay and Debt Service Trust Fund.—

(1)(a) The Lottery Capital Outlay and Debt Service Trust Fund is hereby created, to be administered by the Department of Education. Funds shall be credited to the trust fund from legislative appropriations and interest earnings. The purpose of the trust fund is to maintain and account for lottery funds appropriated for fixed capital outlay and debt service separately from lottery funds appropriated for current operations.

(b) Notwithstanding the provisions of s. 216.301 and pursuant to s. 216.351, any balance in the trust fund at the end of any fiscal year shall remain in the trust fund and shall be available for carrying out the purposes of the trust fund.

(2) Lottery funds appropriated for fixed capital outlay and debt service, along with any interest earned thereon, shall be transferred from the Educational Enhancement Trust Fund to the Lottery Capital Outlay and Debt Service Trust Fund.

(3) Pursuant to the provisions of s. 19(f)(3), Art. III of the State Constitution, the trust fund is not subject to termination under s. 19(f)(2), Art. III of the State Constitution.

History.—s. 868, ch. 2002-387.



1013.735 - Classrooms for Kids Program.

1013.735 Classrooms for Kids Program.—

(1) ALLOCATION.—The department shall allocate funds appropriated for the Classrooms for Kids Program. It is the intent of the Legislature that this program be administered as nearly as practicable in the same manner as the capital outlay program authorized under s. 9(a), Art. XII of the State Constitution. Each district school board’s share of the annual appropriation for the Classrooms for Kids Program must be calculated according to the following formula:

(a) Twenty-five percent of the appropriation shall be prorated to the districts based on each district’s percentage of K-12 base capital outlay full-time equivalent membership, and 65 percent shall be based on each district’s percentage of K-12 growth capital outlay full-time equivalent membership as specified for the allocation of funds from the Public Education Capital Outlay and Debt Service Trust Fund by s. 1013.64(3).

(b) Ten percent of the appropriation must be allocated among district school boards according to the allocation formula in s. 1013.64(1)(a), excluding adult vocational technical facilities.

(2) DISTRICT PARTICIPATION.—In order to participate in the Classrooms for Kids Program, a district school board shall:

(a) Enter into an interlocal agreement pursuant to s. 1013.33.

(b) Certify that the district’s inventory of facilities listed in the Florida Inventory of School Houses is accurate and up-to-date pursuant to s. 1013.31.

(3) USE OF FUNDS.—In order to increase capacity to reduce class size, a district school board shall expend the funds received pursuant to this section only to:

(a) Construct, renovate, remodel, or repair educational facilities that are in excess of projects identified in the district’s 5-year work program adopted prior to March 15, 2003; or

(b) Purchase or lease-purchase relocatable facilities that are in excess of relocatables identified in the district’s 5-year work program adopted prior to March 15, 2003.

History.—s. 4, ch. 2003-391; s. 4, ch. 2004-42.



1013.736 - District Effort Recognition Program.

1013.736 District Effort Recognition Program.—

(1) RECOGNITION FUNDS.—From funds appropriated by the Legislature, district effort recognition capital outlay grants shall be made to eligible school districts in accordance with the provisions of this section and the General Appropriations Act. The funds appropriated in this section are not subject to the provisions of s. 216.301.

(2) ELIGIBILITY.—Annually, the Department of Education shall determine each district’s compliance with the provisions of s. 1003.03 and determine the district’s eligibility to receive a district effort recognition grant for local school facilities projects pursuant to this section. Districts shall be eligible for a district effort recognition grant based upon participation in any of the following:

(a) The district levies a half-cent school capital outlay surtax authorized in s. 212.055(6).

(b) The district participates in the levy of the local government infrastructure sales surtax authorized in s. 212.055(2).

(c) The district levies voted millage for capital outlay purposes as authorized in s. 9, Art. VII of the State Constitution.

(3) DISTRICT EFFORT RECOGNITION PROGRAM.—The department shall annually calculate a district effort amount for each district by September 1 after each fiscal year. The total amount of revenue for the prior year from each revenue levied as described in subsection (2) shall be divided by the number of months for which revenue was received and multiplied by the number of authorized months remaining in each voter referendum. The amount so determined for each revenue levied shall be totaled. The Department of Revenue shall report the amount of voter-approved revenue described in paragraphs (2)(a) and (b). The district shall report the amount of revenue described in paragraph (2)(b) identified for district fixed capital outlay in the prior fiscal year. To determine the amount of revenue levied pursuant to paragraph (2)(c), the district shall annually report to the Department of Education the outstanding debt service by bond series and date of maturity. The total of annual debt service to maturity remaining as of July 1 of each year shall be added to the other revenues levied pursuant to paragraphs (2)(a) and (b) in determining the total district effort amount. Only the amount of voter-approved revenue described in paragraph (2)(b) which has been identified for district fixed capital outlay from the prior fiscal year shall be used in the calculation.

(4) ALLOCATION AND DISTRIBUTION OF FUNDS.—The department shall allocate the annual amount of funds provided among all eligible districts based upon the district’s proportion of the funds as determined in subsection (3). Funds shall be distributed once a district has encumbered the funds.

(5) USE OF FUNDS.—School districts that do not meet the constitutional class size maximums described in s. 1003.03(1) must use the funds for capital outlay to reduce class size. School districts that meet the constitutional class size maximum may use the funds for any lawful capital outlay purpose.

History.—s. 5, ch. 2003-391.



1013.737 - The Class Size Reduction and Educational Facilities Lottery Revenue Bond Program.

1013.737 The Class Size Reduction and Educational Facilities Lottery Revenue Bond Program.—There is established the Class Size Reduction and Educational Facilities Lottery Revenue Bond Program.

(1) The issuance of revenue bonds is authorized to finance or refinance the construction, acquisition, reconstruction, or renovation of educational facilities. Such bonds shall be issued pursuant to and in compliance with the provisions of s. 11(d), Art. VII of the State Constitution, the provisions of the State Bond Act, ss. 215.57-215.83, as amended, and the provisions of this section.

(2) The bonds are payable from, and secured by a first lien on, the first lottery revenues transferred to the Educational Enhancement Trust Fund each fiscal year, as provided by s. 24.121(2), and do not constitute a general obligation of, or a pledge of the full faith and credit of, the state.

(3) The state hereby covenants with the holders of such revenue bonds that it will not take any action that will materially and adversely affect the rights of such holders so long as bonds authorized by this section are outstanding. The state does hereby additionally authorize the establishment of a covenant in connection with the bonds which provides that any additional funds received by the state from new or enhanced lottery programs; video gaming; banking card games, including baccarat, chemin de fer, or blackjack; electronic or electromechanical facsimiles of any game of chance; casino games; slot machines; or other similar activities will first be available for payments relating to bonds pledging revenues available pursuant to s. 24.121(2), prior to use for any other purpose.

(4) The bonds shall be issued by the Division of Bond Finance of the State Board of Administration on behalf of the Department of Education in such amount as shall be requested by resolution of the State Board of Education. However, the total principal amount of bonds, excluding refunding bonds, issued pursuant to this section shall not exceed amounts specifically authorized in the General Appropriations Act.

(5) Proceeds available from the sale of the bonds shall be deposited in the Lottery Capital Outlay and Debt Service Trust Fund within the Department of Education.

(6) The facilities to be financed with the proceeds of such bonds are designated as state fixed capital outlay projects for purposes of s. 11(d), Art. VII of the State Constitution, and the specific facilities to be financed shall be determined in accordance with state law and appropriations from the Educational Enhancement Trust Fund. Projects shall be funded from the Lottery Capital Outlay and Debt Service Trust Fund. Each educational facility to be financed with the proceeds of the bonds issued pursuant to this section is hereby approved as required by s. 11(f), Art. VII of the State Constitution.

(7) Any complaint for validation of such bonds is required to be filed only in the circuit court of the county where the seat of state government is situated. The notice required to be published by s. 75.06 is required to be published only in the county where the complaint is filed, and the complaint and order of the circuit court need be served only on the state attorney of the circuit in which the action is pending.

(8) The Commissioner of Education shall provide for timely encumbrances of funds for duly authorized projects. Encumbrances may include proceeds to be received under a resolution approved by the State Board of Education authorizing issuance of class size reduction lottery bonds or educational facilities bonds pursuant to s. 11(d), Art. VII of the State Constitution, this section, and other applicable law.

History.—s. 6, ch. 2003-391; s. 3, ch. 2009-170; s. 39, ch. 2011-55; s. 46, ch. 2011-63.



1013.738 - High Growth District Capital Outlay Assistance Grant Program.

1013.738 High Growth District Capital Outlay Assistance Grant Program.—

(1) Subject to funds provided in the General Appropriations Act, the High Growth District Capital Outlay Assistance Grant Program is hereby established. Funds provided pursuant to this section may only be used to construct new student stations.

(2) In order to qualify for a grant, a school district must meet the following criteria:

(a) The district must have levied the full 1.5 mills of nonvoted discretionary capital outlay millage authorized in s. 1011.71(2) for each of the past 4 fiscal years.

(b) Fifty percent of the revenue derived from the 2-mill nonvoted discretionary capital outlay millage for the past 4 fiscal years, when divided by the district’s growth in capital outlay FTE students over this period, produces a value that is less than the average cost per student station calculated pursuant to s. 1013.64(6)(b)1., and weighted by statewide growth in capital outlay FTE students in elementary, middle, and high schools for the past 4 fiscal years.

(c) The district must have equaled or exceeded twice the statewide average of growth in capital outlay FTE students over this same 4-year period.

(d) The Commissioner of Education must have released all funds allocated to the district from the Classrooms First Program authorized in s. 1013.68, and these funds were fully expended by the district as of February 1 of the current fiscal year.

(e) The total capital outlay FTE students of the district is greater than 15,000 students.

(3) The funds provided in the General Appropriations Act shall be allocated pursuant to the following methodology:

(a) For each eligible district, the Department of Education shall calculate the value of 50 percent of the revenue derived from the 2-mill nonvoted discretionary capital outlay millage for the past 4 fiscal years divided by the increase in capital outlay FTE students for the same period.

(b) The Department of Education shall determine, for each eligible district, the amount that must be added to the value calculated pursuant to paragraph (a) to produce the weighted average value per student station calculated pursuant to paragraph (2)(b).

(c) The value calculated for each eligible district pursuant to paragraph (b) shall be multiplied by the average increase in capital outlay FTE students for the past 4 fiscal years to determine the maximum amount of a grant that may be awarded to a district pursuant to this section.

(d) In the event the funds provided in the General Appropriations Act are insufficient to fully fund the maximum grants calculated pursuant to paragraph (c), the Department of Education shall allocate the funds based on each district’s prorated share of the total maximum award amount calculated for all eligible districts.

History.—s. 37, ch. 2005-290; s. 5, ch. 2007-60; s. 66, ch. 2013-35; s. 122, ch. 2015-2.



1013.74 - University authorization for fixed capital outlay projects.

1013.74 University authorization for fixed capital outlay projects.—

(1) Notwithstanding the provisions of chapter 216, including s. 216.351, a university may accomplish fixed capital outlay projects consistent with the provisions of this section. Projects authorized by this section shall not require educational plant survey approval as prescribed in this chapter.

(2) The following types of projects may be accomplished pursuant to this section:

(a) Construction of any new buildings, or remodeling of existing buildings, when funded from nonstate sources such as federal grant funds, private gifts, grants, or lease arrangements if such grants or gifts are given for the specific purpose of construction;

(b) The replacement of any buildings destroyed by fire or other calamity;

(c) Construction of projects financed as provided in s. 1010.62;

(d) Construction of new facilities or remodeling of existing facilities to meet needs for research, provided that such projects are financed pursuant to s. 1004.22; or

(e) Construction of facilities or remodeling of existing facilities to meet needs as determined by the university, provided that the amount of funds for any such project does not exceed $1 million, and the trust funds, other than the funds used to accomplish projects contemplated in this subsection, are authorized and available for such purposes.

(3) Other than those projects currently authorized, no project proposed by a university which is to be funded from Capital Improvement Trust Fund fees or building fees shall be submitted to the Board of Governors for approval without prior consultation with the student government association of that university. The Board of Governors may adopt regulations which are consistent with this requirement.

(4) The university board of trustees shall, in consultation with local and state emergency management agencies, assess existing facilities to identify the extent to which each campus has public hurricane evacuation shelter space. The board shall submit to the Governor and the Legislature by August 1 of each year a 5-year capital improvements program that identifies new or retrofitted facilities that will incorporate enhanced hurricane resistance standards and that can be used as public hurricane evacuation shelters. Enhanced hurricane resistance standards include fixed passive protection for window and door applications to provide mitigation protection, security protection with egress, and energy efficiencies that meet standards required in the 130-mile-per-hour wind zone areas. The board must also submit proposed facility retrofit projects to the Division of Emergency Management for assessment and inclusion in the annual report prepared in accordance with s. 252.385(3). Until a regional planning council region in which a campus is located has sufficient public hurricane evacuation shelter space, any campus building for which a design contract is entered into subsequent to July 1, 2001, and which has been identified by the board, with the concurrence of the local emergency management agency or the Division of Emergency Management, to be appropriate for use as a public hurricane evacuation shelter, must be constructed in accordance with public shelter standards.

(5) Projects accomplished pursuant to this section are subject to the requirements of s. 1010.62.

(6) For the 2011-2012 through 2022-2023 fiscal years, a university board of trustees may expend reserve or carry forward balances from prior year operational and programmatic appropriations for legislatively approved fixed capital outlay projects authorized for the establishment of a new campus.

History.—s. 871, ch. 2002-387; s. 171, ch. 2004-5; s. 77, ch. 2004-41; s. 185, ch. 2007-217; s. 34, ch. 2010-78; s. 474, ch. 2011-142; s. 12, ch. 2012-129.



1013.75 - Cooperative funding of career center facilities.

1013.75 Cooperative funding of career center facilities.—

(1) Each district school board operating a designated career center may submit, prior to August 1 of each year, a request to the commissioner for funds from the Public Education Capital Outlay and Debt Service Trust Fund to plan, construct, and equip a career center facility identified as being critical to the economic development and the workforce needs of the school district. Prior to submitting a request, each school district shall:

(a) Adopt and submit to the commissioner a resolution indicating its commitment to fund the planning, construction, and equipping of the proposed facility at 40 percent of the requested project amount. The resolution shall also designate the locale of the proposed facility. If funds from a private or noneducational public entity are to be committed to the project, then a joint resolution shall be required.

(b) Except as provided in paragraph (5)(b), levy the maximum millage against the nonexempt assessed property value as provided in s. 1011.71(2).

(c) Certify to the Office of Workforce and Economic Development that the project has been survey recommended.

(d) Certify to the Office of Workforce and Economic Development that final phase III construction documents comply with applicable building codes and life safety codes.

(e) Sign an agreement that the district school board shall advertise for bids within 90 days of receiving an encumbrance authorization from the department.

(f) If a construction contract has not been signed 90 days after the advertising of bids, certify to the Office of Workforce and Economic Development and the department the cause for delay. Upon request, an additional 90 days may be granted by the commissioner.

(2) The Office of Workforce and Economic Development shall establish the need for additional career education programs and the continuation of existing programs before facility construction or renovation related to career education can be included in the educational plant survey. Information used by the Office of Workforce and Economic Development to establish facility needs shall include, but not be limited to, labor market needs analysis and information submitted by the school districts.

(3) The total cost of the proposed facility shall be determined by the district school board using established state board averages for determining new construction cost.

(4)(a) A career education construction committee shall be composed of the following: three representatives from the Department of Education and one representative from the Executive Office of the Governor.

(b) The committee shall review and evaluate the requests submitted from the school districts and rank the requests in priority order in accordance with statewide critical needs. This statewide priority list shall be submitted to the commissioner.

(c) The commissioner’s legislative capital outlay budget request may include up to 2 percent of the new construction allocation to public schools for career capital outlay projects recommended by the career education construction committee.

(5)(a) Upon approval of a project, the commissioner shall include up to 60 percent of the total cost of the project in the legislative capital outlay budget request as provided in s. 1013.60 for educational plants. The participating district school board shall provide 40 percent of the total cost of the project. When practical, the district school board shall solicit and encourage a private or noneducational public entity to commit to finance a portion of the funds to complete the planning, construction, and equipping of the facility. If a site does not exist, the purchase price or, if donated, the assessed value of a site may be included in meeting the funding requirements of the district school board, a private or noneducational public entity, or the educational agency. The value of existing sites, intended to satisfy any portion of the funding requirement of a private or noneducational public entity, shall be determined by an independent appraiser under contract with the board. The size of the site to adequately provide for the implementation of the proposed educational programs shall be determined by the board. Funds from the Public Education Capital Outlay and Debt Service Trust Fund may not be expended on any project unless specifically authorized by the Legislature.

(b) In the event that a school district is not levying the maximum millage against the nonexempt assessed property value pursuant to paragraph (1)(b), state and school district funding pursuant to paragraph (a) shall be reduced by the same proportion as the millage actually being levied bears to the maximum allowable millage.

History.—s. 872, ch. 2002-387; s. 138, ch. 2004-357.



1013.76 - Multiyear capital improvement contracts.

1013.76 Multiyear capital improvement contracts.—Any provision of chapters 1010 and 1011 to the contrary notwithstanding, school districts are authorized to award capital improvement contracts involving expenditures to be incurred for a period of more than 1 year on the basis of voter-authorized and unissued general obligation bonding authority, provided that sufficient funds are available to, and budgeted by, the school district to pay actual disbursements during any fiscal year.

History.—s. 873, ch. 2002-387.



1013.78 - Approval required for certain university-related facility acquisitions.

1013.78 Approval required for certain university-related facility acquisitions.—

(1) No university or university direct-support organization shall construct, accept, or purchase facilities for which the state will be asked for operating funds unless there has been prior approval for construction or acquisition granted by the Legislature.

(2) Legislative approval shall not be required for renovations, remodeling, replacement of existing facilities, or construction of minor projects as defined in s. 1013.64, except to the extent required pursuant to s. 1010.62.

History.—s. 874, ch. 2002-387; s. 186, ch. 2007-217.



1013.79 - University Facility Enhancement Challenge Grant Program.

1013.79 University Facility Enhancement Challenge Grant Program.—

(1) The Legislature recognizes that the universities do not have sufficient physical facilities to meet the current demands of their instructional and research programs. It further recognizes that, to strengthen and enhance universities, it is necessary to provide facilities in addition to those currently available from existing revenue sources. It further recognizes that there are sources of private support that, if matched with state support, can assist in constructing much-needed facilities and strengthen the commitment of citizens and organizations in promoting excellence throughout the state universities. Therefore, it is the intent of the Legislature to establish a trust fund to provide the opportunity for each university to receive support for challenge grants for instructional and research-related capital facilities within the university.

(2) There is established the Alec P. Courtelis University Facility Enhancement Challenge Grant Program for the purpose of assisting universities build high priority instructional and research-related capital facilities, including common areas connecting such facilities. The associated foundations that serve the universities shall solicit gifts from private sources to provide matching funds for capital facilities. For the purposes of this act, private sources of funds shall not include any federal, state, or local government funds that a university may receive.

(3)(a) There is established the Alec P. Courtelis Capital Facilities Matching Trust Fund to facilitate the development of high priority instructional and research-related capital facilities, including common areas connecting such facilities, within a university. All appropriated funds deposited into the trust fund shall be invested pursuant to s. 17.61. Interest income accruing to that portion of the trust fund shall increase the total funds available for the challenge grant program.

(b) Effective July 1, 2009, the Alec P. Courtelis Capital Facilities Matching Trust Fund is terminated.

(c) The State Board of Education shall pay any outstanding debts and obligations of the terminated fund as soon as practicable, and the Chief Financial Officer shall close out and remove the terminated funds from various state accounting systems using generally accepted accounting principles concerning warrants outstanding, assets, and liabilities.

(d) By June 30, 2008, all private funds and associated interest earnings held in the Alec P. Courtelis Capital Facilities Matching Trust Fund shall be transferred to the originating university’s individual program account.

(4) Each university shall establish, pursuant to s. 1011.42, a facilities matching grant program account as a depository for private contributions provided under this section. Once a project is under contract, funds appropriated as state matching funds may be transferred to the university’s account once the Board of Governors certifies receipt of the private matching funds pursuant to subsection (5). State funds that are not needed as matching funds for the project for which appropriated shall be transferred, together with any accrued interest, back to the state fund from which such funds were appropriated. The transfer of unneeded state funds shall occur within 30 days after final completion of the project or within 30 days after a determination that the project will not be completed. The Public Education Capital Outlay and Debt Service Trust Fund or the Capital Improvement Trust Fund shall not be used as the source of the state match for private contributions. Interest income accruing from the private donations shall be returned to the participating foundation upon completion of the project.

(5) A project may not be initiated unless all private funds for planning, construction, and equipping the facility have been received and deposited in the separate university program account designated for this purpose. However, these requirements do not preclude the university from expending funds derived from private sources to develop a prospectus, including preliminary architectural schematics or models, for use in its efforts to raise private funds for a facility, and for site preparation, planning, and construction. The Board of Governors shall establish a method for validating the receipt and deposit of private matching funds. The Legislature may appropriate the state’s matching funds in one or more fiscal years for the planning, construction, and equipping of an eligible facility. Each university shall notify all donors of private funds of a substantial delay in the availability of state matching funds for this program.

(6) To be eligible to participate in the Alec P. Courtelis University Facility Enhancement Challenge Grant Program, a university shall raise a contribution equal to one-half of the total cost of a facilities construction project from private nongovernmental sources which shall be matched by a state appropriation equal to the amount raised for a facilities construction project subject to the General Appropriations Act.

(7) If the state’s share of the required match is insufficient to meet the requirements of subsection (6), the university shall renegotiate the terms of the contribution with the donors. If the project is terminated, each private donation, plus accrued interest, reverts to the foundation for remittance to the donor.

(8) By October 15 of each year, the Board of Governors shall transmit to the Legislature a list of projects that meet all eligibility requirements to participate in the Alec P. Courtelis University Facility Enhancement Challenge Grant Program and a budget request that includes the recommended schedule necessary to complete each project.

(9) In order for a project to be eligible under this program, it must be included in the university 5-year capital improvement plan and must receive approval from the Board of Governors or the Legislature.

(10) A university’s project may not be removed from the approved 3-year PECO priority list because of its successful participation in this program until approved by the Legislature and provided for in the General Appropriations Act. When such a project is completed and removed from the list, all other projects shall move up on the 3-year PECO priority list. A university shall not use PECO funds, including the Capital Improvement Trust Fund fee and the building fee, to complete a project under this section.

(11) The surveys, architectural plans, facility, and equipment shall be the property of the State of Florida. A facility constructed pursuant to this section may be named in honor of a donor at the option of the university and the Board of Governors. No facility shall be named after a living person without prior approval by the Legislature.

(12) Effective July 1, 2011, state matching funds are temporarily suspended for donations received for this program on or after June 30, 2011. Existing eligible donations remain eligible for future matching funds. The program may be restarted after $200 million of the backlog for programs under ss. 1011.32, 1011.85, 1011.94, and this section have been matched.

History.—s. 875, ch. 2002-387; s. 1977, ch. 2003-261; s. 172, ch. 2004-5; s. 12, ch. 2005-56; s. 2, ch. 2007-61; s. 35, ch. 2009-60; s. 29, ch. 2010-155; s. 45, ch. 2011-63.









